                Case 20-12456-JTD                Doc 701         Filed 12/11/20          Page 1 of 2235




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC, 1                          )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 578, 586


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT)
                    ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On November 24, 2020, I caused to be served:

    a. “Notice of Deadlines for the Filing of (I) Proofs of Claim, Including Requests for Payment
       Pursuant to Section 503(b)(9) of the Bankruptcy Code, and (II) Rejection Damages
       Claims,” (the “Bar Date Notice”), a copy of which is annexed hereto as Exhibit A,



1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
            Case 20-12456-JTD         Doc 701    Filed 12/11/20     Page 2 of 2235




 b.    “Proof of Claim (Official Form 410),” related to Docket No. 578, a copy of which is
      annexed hereto as Exhibit B, (the “POC Form”),

 c. “Official Form 410 – Instructions for Proof of Claim,” related to Docket No. 578, a copy of
    which is annexed hereto as Exhibit C, (the “POC Instructions”), and

 d. “Notice of Sale by Auction and Bid Procedures,” dated November 20, 2020, [Docket No.
    586], (the “Sale Notice”),

by causing true and correct copies of the:

 e. Bar Date Notice, POC Instructions, POC Form, and Sale Notice, to be enclosed securely in
    separate postage pre-paid envelopes and delivered via first class mail to those parties listed
    on the annexed Exhibit D,

 f. Bar Date Notice, POC Form, personalized to include the name and address of the creditor
    and the amount, nature, classification, and description of the scheduled claim, POC
    Instructions, and Sale Notice to be enclosed securely in separate postage pre-paid
    envelopes and delivered via first class mail to those parties listed on the annexed Exhibit E,

 g. Bar Date Notice, POC Form, personalized to include the name and address of the creditor,
    POC Instructions, and Sale Notice to be enclosed securely in separate postage pre-paid
    envelopes and delivered via first class mail to those parties listed on the annexed Exhibit F,

 h. Sale Notice to be enclosed securely in a separate postage pre-paid envelope and delivered
    via first class mail to 321 parties whose names and addresses are confidential and therefore
    not reflected,

 i. Sale Notice to be delivered via electronic mail to 321 parties whose names and addresses
    are confidential and therefore not reflected, and

 j. Sale Notice to be delivered via electronic mail to those parties listed on the annexed Exhibit
    G.
            Case 20-12456-JTD          Doc 701   Filed 12/11/20    Page 3 of 2235




3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”



                                                                  /s/ Angharad Bowdler
                                                                  Angharad Bowdler

 Sworn to before me this
 11th day of December, 2020
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 701   Filed 12/11/20   Page 4 of 2235




                    Exhibit A
                   Case 20-12456-JTD           Doc 701      Filed 12/11/20        Page 5 of 2235


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         ) Chapter 11
                                                               )
RTI HOLDING COMPANY, LLC, 1                                    ) Case No. 20-12456 (JTD)
                                                               )
                                                               )
                                  Debtors.                     ) (Jointly Administered)
                                                               )

                       NOTICE OF DEADLINES FOR THE FILING OF
               (I) PROOFS OF CLAIM, INCLUDING REQUESTS FOR PAYMENT
             PURSUANT TO SECTION 503(B)(9) OF THE BANKRUPTCY CODE, AND
                           (II) REJECTION DAMAGES CLAIMS

TO: ALL PERSONS AND ENTITIES WHO MAY HAVE CLAIMS AGAINST ANY OF
    THE FOLLOWING DEBTOR ENTITIES:

         DEBTOR                                                               CASE NO.
         RTI Holding Company, LLC                                             20-12456 (JTD)
         Ruby Tuesday, Inc.                                                   20-12457 (JTD)
         Ruby Tuesday, LLC                                                    20-12458 (JTD)
         RTBD, LLC                                                            20-12461 (JTD)
         RT of Carroll County, LLC                                            20-12462 (JTD)
         RT Denver Franchise, LP                                              20-12465 (JTD)
         RT Detroit Franchise, LLC                                            20-12468 (JTD)
         RT Distributing, LLC                                                 20-12471 (JTD)




1  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505);
RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing,
LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise
Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726);
RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969);
RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan
Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England
Franchise, LLC (4970); RT New Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT
Omaha Franchise, LLC (7442); RT Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent
Holdings II, LLC (2817); RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida
Franchise, LP (3535); RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP
(5290); RT Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc.
(6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc.
(8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East Broadway
Ave., Maryville, TN 37804.

DOCS_LA:333973.1 76136/002
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20   Page 6 of 2235




     DEBTOR                                                  CASE NO.
     RT Finance, LLC                                         20-12473 (JTD)
     RT FL Gift Cards, Inc.                                  20-12476 (JTD)
     RT Florida Equity, LLC                                  20-12480 (JTD)
     RT Franchise Acquisition, LLC                           20-12484 (JTD)
     RT of Fruitland, Inc.                                   20-12487 (JTD)
     RT Indianapolis Franchise, LLC                          20-12492 (JTD)
     RT Jonesboro Club                                       20-12495 (JTD)
     RT KCMO Franchise, LLC                                  20-12500 (JTD)
     RT Kentucky Restaurant Holdings, LLC                    20-12503 (JTD)
     RT Las Vegas Franchise, LLC                             20-12460 (JTD)
     RT Long Island Franchise, LLC                           20-12464 (JTD)
     RT of Maryland, LLC                                     20-12489 (JTD)
     RT Michiana Franchise, LLC                              20-12466 (JTD)
     RT Michigan Franchise, LLC                              20-12470 (JTD)
     RT Minneapolis Franchise, LLC                           20-12474 (JTD)
     RT Minneapolis Holdings, LLC                            20-12477 (JTD)
     RT New England Franchise, LLC                           20-12479 (JTD)
     RT New Hampshire Restaurant Holdings, LLC               20-12482 (JTD)
     RT New York Franchise, LLC                              20-12485 (JTD)
     RT Omaha Franchise, LLC                                 20-12490 (JTD)
     RT Omaha Holdings, LLC                                  20-12493 (JTD)
     RT One Percent Holdings, LLC                            20-12498 (JTD)
     RT One Percent Holdings II, LLC                         20-12496 (JTD)
     RT Orlando Franchise, LP                                20-12502 (JTD)
     RT Restaurant Services, LLC                             20-12505 (JTD)
     RT South Florida Franchise, LP                          20-12506 (JTD)
     RT Southwest Franchise, LLC                             20-12459 (JTD)
     RT St. Louis Franchise, LLC                             20-12463 (JTD)
     RT Tampa Franchise, LP                                  20-12467 (JTD)
     RT Western Missouri Franchise, LLC                      20-12472 (JTD)
     RT West Palm Beach Franchise, LP                        20-12469 (JTD)
     RTTA, LP                                                20-12478 (JTD)
     RTT Texas, Inc.                                         20-12475 (JTD)
     RTTT, LLC                                               20-12481 (JTD)
     Ruby Tuesday of Allegany County, Inc.                   20-12483 (JTD)
     Ruby Tuesday of Bryant, Inc.                            20-12486 (JTD)
     Ruby Tuesday of Columbia, Inc.                          20-12488 (JTD)
     Ruby Tuesday of Frederick, Inc.                         20-12491 (JTD)
     Ruby Tuesday of Linthicum, Inc.                         20-12494 (JTD)
     Ruby Tuesday of Marley Station, Inc.                    20-12497 (JTD)
     Ruby Tuesday of Pocomoke City, Inc.                     20-12499 (JTD)
     Ruby Tuesday of Russellville, Inc.                      20-12501 (JTD)
                                            2
DOCS_LA:333973.1 76136/002
                    Case 20-12456-JTD             Doc 701       Filed 12/11/20        Page 7 of 2235


      Ruby Tuesday of Salisbury, Inc.                                            20-12504 (JTD)

PLEASE TAKE NOTICE THAT:

         On October 7, 2020 (the “Petition Date”), RTI Holding Company, LLC and certain of its
affiliates, as debtors and debtors in possession (collectively, the “Debtors”), filed voluntary petitions for
relief under chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Delaware (the “Court”).

        On October 22, 2020 the Court entered an order [Docket No. 181] (the “Bar Date Order”) 2
establishing certain dates by which parties holding prepetition claims against the Debtors must file
proofs of claim (“Proofs of Claim”), including claims by governmental units, claims arising under
section 503(b)(9) of the Bankruptcy Code, and Rejection Damages.

         For your convenience, enclosed with this notice (this “Notice”) is a Proof of Claim form, which
identifies the amount, nature, and classification of your claim(s), if any, listed in the Debtors’ schedules
of assets and liabilities filed in these cases (the “Schedules”). If the Debtors believe that you hold
claims against more than one Debtor, you will receive multiple Proof of Claim forms, each of which will
reflect the nature and amount of your claim as listed in the Schedules.

        As used in this Notice, the term “entity” has the meaning given to it in section 101(15) of the
Bankruptcy Code, and includes all persons, estates, trusts, governmental units, and the Office of the
United States Trustee for the District of Delaware. In addition, the terms “persons” and “governmental
units” are defined in sections 101(41) and 101(27) of the Bankruptcy Code, respectively.

       As used in this Notice, the term “claim” means, as to or against the Debtors and in accordance
with section 101(5) of the Bankruptcy Code: (a) any right to payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured; or (b) any right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or
unsecured.

A.        THE BAR DATES.

       The Bar Date Order establishes the following bar dates for filing Proofs of Claim in these
chapter 11 cases (the “Bar Dates”).

                        a.      The Claims Bar Date. Pursuant to the Bar Date Order, except as described
below, all entities holding claims against the Debtors that arose or are deemed to have arisen prior to the
commencement of these cases on the Petition Date, including requests for payment pursuant to
section 503(b)(9) of the Bankruptcy Code, are required to file Proofs of Claim by December 17, 2020
(the “Claims Bar Date”). The Claims Bar Date applies to all types of claims against the Debtors that
arose prior to the Petition Date, including secured claims, unsecured priority claims, and unsecured non-
priority claims; provided that, unless otherwise ordered by the Court, the bar date for filing claims
arising from the rejection of executory contracts and unexpired leases of the Debtors shall be the later


2   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bar Date Order.
                                                           3
DOCS_LA:333973.1 76136/002
                   Case 20-12456-JTD      Doc 701      Filed 12/11/20     Page 8 of 2235


of: (a) the Claims Bar Date; or (b) the date that is thirty days following entry of an order approving the
rejection of any executory contract or unexpired lease of the Debtors.

                        b.     The Governmental Bar Date. Pursuant to the Bar Date Order, all
governmental units holding claims against the Debtors that arose or are deemed to have arisen prior to
the commencement of these cases on the Petition Date are required to file proofs of claim by April 5,
2021 (the “Governmental Bar Date”). The Governmental Bar Date applies to all governmental units
holding claims against the Debtors (whether secured, unsecured priority, or unsecured non-priority) that
arose prior to the Petition Date, including, without limitation, governmental units with claims against the
Debtors for unpaid taxes, whether such claims arise from prepetition tax years or periods or prepetition
transactions to which the Debtors were a party.

                         c.    The Amended Schedules Bar Date. Pursuant to the Bar Date Order, all
parties asserting claims against the Debtors’ estates that are affected by a previously unfiled Schedule or
amendment or supplement to the Schedules are required to file Proofs of Claim so that such Proofs of
Claim are actually received by the Claims and Noticing Agent by the Amended Schedules Bar Date (i.e.,
by the later of (a) the Claims Bar Date or the Governmental Bar Date, as applicable, or (b) the date that
is twenty-one days from the date on which the Debtors provide notice of such filing, amendment or
supplement).

                         d.      The Rejection Damages Bar Date. Pursuant to the Bar Date Order, all
parties asserting claims against the Debtors’ estates arising from the Debtors’ rejection of an executory
contract or unexpired lease are required to file Proofs of Claim with respect to such rejection so that
such Proofs of Claim are actually received by the Claims and Noticing Agent by the Rejection Damages
Bar Date (i.e., by the later of (a) the Claims Bar Date or the Governmental Bar Date, as applicable, or
(b) the date that is thirty days following entry of an order approving such rejection).

B.      WHO MUST FILE A PROOF OF CLAIM.

        Except as otherwise set forth herein, the following entities holding claims against the Debtors
that arose (or that are deemed to have arisen) prior to the Petition Date must file Proofs of Claim on or
before the Claims Bar Date:

                        a.     any person or entity whose claim against a Debtor is not listed in the
applicable Debtor’s Schedules or is listed in such Schedules as “contingent,” “unliquidated,” or
“disputed” if such person or entity desires to participate in any of these chapter 11 cases or share in any
distribution in any of these chapter 11 cases;

                        b.      any person or entity who believes that its claim is improperly classified in
the Schedules or is listed in an incorrect amount and who desires to have its claim allowed in a different
classification or amount other than that identified in the Schedules;

                      c.      any person or entity who believes that its prepetition claims as listed in the
Schedules is not an obligation of the specific Debtor against which the claim is listed and that desires to
have its claim allowed against a Debtor other than that identified in the Schedules; and

                        d.      any entity who believes that its claim against a Debtor is or may be
entitled to priority under section 503(b)(9) of the Bankruptcy Code.


                                                  4
DOCS_LA:333973.1 76136/002
                   Case 20-12456-JTD         Doc 701     Filed 12/11/20     Page 9 of 2235


C.       PARTIES WHO DO NOT NEED TO FILE PROOFS OF CLAIM

       Certain parties are not required to file Proofs of Claim. The Court may, however, enter one or
more separate orders at a later time requiring creditors to file Proofs of Claim. If the Court does enter
such an order, you will receive notice of it. The following entities holding claims that would otherwise
be subject to the Bar Dates need not file Proofs of Claims:

                      a.      any person or entity who already has filed a signed Proof of Claim against
the respective Debtor(s) with the Clerk of the Court or with Epiq in a form substantially similar to
Official Form 410;

                         b.     any person or entity whose claim is listed on the Schedules if: (i) the
claim is not scheduled as any of “disputed,” “contingent,” or “unliquidated;” (ii) such person or entity
agrees with the amount, nature, and priority of the claim as set forth in the Schedules; and (iii) such
person or entity does not dispute that its claim is an obligation only of the specific Debtor against which
the claim is listed in the Schedules;

                             c.   any person or entity whose claim has previously been allowed by order of
the Court;

                      d.    any person or entity whose claim has been paid in full by the Debtors
pursuant to the Bankruptcy Code or in accordance with an order of the Court;

                             e.   any Debtor having a claim against another Debtor;

                             f.   any person or entity whose claim is solely against any of the Debtors’ non-
Debtor affiliates;

                        g.      any person or entity whose claim is based on an equity interest in any of
the Debtors; provided that any holder of an equity interest who wishes to assert a claim against the
Debtors, including a claim relating to such equity interest or the purchase or sale of such interest, must
file a proof of claim asserting such claim on or prior to the applicable bar date pursuant to procedures set
forth herein;

                      h.     any current or former officer, director, manager, or employee of any
Debtor for claims based on indemnification, contribution, or reimbursement;

                             i.   any person or entity holding a claim for which a separate deadline is fixed
by this Court;

                       j.      counterparties to nonresidential real property leases shall not be required
to file Proofs of Claims with respect to prepetition amounts unless and until such unexpired leases have
been rejected;

                             k.   claims for fees and expenses of professionals retained in these chapter 11
cases.

D.       INSTRUCTIONS FOR FILING PROOFS OF CLAIM.

         The following requirements shall apply with respect to filing and preparing each Proof of Claim:
                                                    5
DOCS_LA:333973.1 76136/002
                  Case 20-12456-JTD      Doc 701     Filed 12/11/20     Page 10 of 2235


                       a.      Contents. Each Proof of Claim must: (i) be written in English;
(ii) include a claim amount denominated in United States dollars; (iii) conform substantially with the
Proof of Claim Form provided by the Debtors or Official Form 410; and (iv) be signed by the claimant
or by an authorized agent or legal representative of the claimant.

                       b.      Section 503(b)(9) Claim. Any Proof of Claim asserting a claim entitled to
priority under section 503(b)(9) must also: (i) include the value of the goods delivered to and received
by the Debtors in the twenty days prior to the Petition Date; (ii) attach any documentation identifying
the particular invoices for which the 503(b)(9) claim is being asserted; and (iii) attach documentation of
any reclamation demand made to the Debtors under section 546(c) of the Bankruptcy Code (if
applicable).

                       c.      Original Signatures Required. Only original Proofs of Claim may be
deemed acceptable for purposes of claims administration. Copies of Proofs of Claim or Proofs of Claim
sent by facsimile or electronic mail will not be accepted.

                       d.     Identification of the Debtor Entity. Each Proof of Claim must clearly
identify the Debtor against which a claim is asserted, including the individual Debtor’s case number. A
Proof of Claim filed under the joint administration case number or otherwise without identifying a
specific Debtor, will be deemed as filed only against Maines Paper & Food Service, Inc.

                      e.      Claim Against Multiple Debtor Entities. Unless otherwise ordered by the
Court, each Proof of Claim must state a claim against only one Debtor and clearly indicate the Debtor
against which the claim is asserted. To the extent more than one Debtor is listed on the Proof of Claim,
such claim may be treated as if filed only against the first-listed Debtor.

                      f.       Supporting Documentation. Each Proof of Claim must include supporting
documentation in accordance with Bankruptcy Rules 3001(c) and (d). If, however, such documentation
is voluminous, upon prior written consent of Debtors’ counsel, such Proof of Claim may include a
summary of such documentation or an explanation as to why such documentation is not available;
provided that any creditor that receives such written consent shall be required to transmit such writings
to Debtors’ counsel upon request no later than ten days from the date of such request.

                       g.       Timely Service. Each Proof of Claim must be filed, including supporting
documentation, so as to be actually received by Epiq on or before the Claims Bar Date or the
Governmental Bar Date (or, where applicable, on or before any other bar date as set forth herein or by
order of the Court) either (1) electronically through the interface available at
https://dm.epiq11.com/RubyTuesday; (2) by first class mail to Ruby Tuesday, Inc., Claims Processing
Center, c/o Epiq Corporate Restructuring, LLC, P.O. Box 4420, Beaverton, OR 97076-4420; or (3) by
hand delivery or overnight mail to Ruby Tuesday, Inc., Claims Processing Center, c/o Epiq Corporate
Restructuring, LLC, 10300 SW Allen Blvd., Beaverton, OR 97005.

                             PROOFS OF CLAIM SUBMITTED BY FACSIMILE                            OR
                             ELECTRONIC MAIL WILL NOT BE ACCEPTED.

                        h.     Receipt of Service. Claimants wishing to receive acknowledgment that
their Proofs of Claim were received by Epiq must submit (i) a copy of the Proof of Claim Form (in
addition to the original Proof of Claim Form sent to Epiq) and (ii) a self-addressed, stamped envelope.

                                                 6
DOCS_LA:333973.1 76136/002
                  Case 20-12456-JTD       Doc 701     Filed 12/11/20     Page 11 of 2235


E.      CONSEQUENCES OF FAILING TO TIMELY FILE YOUR PROOF OF CLAIM.

       Pursuant to the Bar Date Order and in accordance with Bankruptcy Rule 3003(c)(2), if you or
any party or entity who is required, but fails, to file a Proof of Claim aim in accordance with the Bar
Date order on or before the applicable Bar Date, please be advised that:

        YOU WILL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM
        ASSERTING SUCH CLAIM AGAINST THE DEBTORS (OR FILING A PROOF OF
        CLAIM WITH RESPECT THERETO);

        THE DEBTORS AND THEIR PROPERTY SHALL BE FOREVER DISCHARGED
        FROM ANY AND ALL INDEBTEDNESS OR LIABILITY WITH RESPECT TO OR
        ARISING FROM SUCH CLAIM;

        YOU WILL NOT RECEIVE ANY DISTRIBUTION IN THESE CHAPTER 11 CASES
        ON ACCOUNT OF THAT CLAIM; AND

        YOU WILL NOT BE PERMITTED TO VOTE ON ANY CHAPTER 11 PLAN OR
        PLANS FOR THE DEBTORS ON ACCOUNT OF THESE BARRED CLAIMS OR
        RECEIVE FURTHER NOTICES REGARDING SUCH CLAIM.

F.      AMENDMENTS TO THE DEBTORS’ SCHEDULES

        If, subsequent to the date of this Notice, the Debtors amend or supplement their Schedules to
reduce the undisputed, noncontingent, and liquidated amount of a claim listed in the Schedules, to
change the nature or classification of a claim against the Debtors reflected in the Schedules, or to add a
new claim to the Schedules, the affected creditor is required to file a Proof of Claim or amend any
previously filed Proof of Claim in respect of the amended scheduled claim on or before the later of
(a) the Claims Bar Date or the Governmental Bar Date, as applicable to such claim and (b) the date that
is twenty-one days after the date that on which the Debtors provide notice of the amendment to the
Schedules (or another time period as may be fixed by the Court) as the date by which claimants holding
claims affected by the amendment must file Proofs of Claim with respect to such claim (any such date,
an “Amended Schedules Bar Date”).

G.      RESERVATION OF RIGHTS.

        Nothing contained in this Notice is intended to or should be construed as a waiver of the
Debtors’ right to: (a) dispute, or assert offsets or defenses against, any filed claim or any claim listed or
reflected in the Schedules as to the nature, amount, liability, or classification thereof; (b) subsequently
designate any scheduled claim as disputed, contingent, or unliquidated; and (c) otherwise amend or
supplement the Schedules.

H.      THE DEBTORS’ SCHEDULES AND ACCESS THERETO.

       You may be listed as the holder of a claim against one or more of the Debtor entities in the
Debtors’ Schedules. To determine if and how you are listed on the Schedules, please refer to the
descriptions set forth on the enclosed proof of claim forms regarding the nature, amount, and status of
your claim(s). If the Debtors believe that you may hold claims against more than one Debtor entity, you


                                                  7
DOCS_LA:333973.1 76136/002
                  Case 20-12456-JTD      Doc 701     Filed 12/11/20     Page 12 of 2235


will receive multiple proof of claim forms, each of which will reflect the nature and amount of your
claim against one Debtor entity, as listed in the Schedules.

        If you rely on the Debtors’ Schedules, it is your responsibility to determine that the claim is
accurately listed in the Schedules. However, you may rely on the enclosed form, which sets forth:
(a) the amount of your claim (if any) as scheduled; (b) identifies the Debtor entity against which it is
scheduled; (c) specifies whether your claim is listed in the Schedules as “contingent,” “unliquidated,” or
“disputed; and (d) identifies whether your claim is scheduled as a secured, unsecured priority, or
unsecured non-priority claim.

        As described above, if you agree with the nature, amount, and status of your claim as listed in the
Debtors’ Schedules, and if you do not dispute that your claim is only against the Debtor entity specified
by the Debtors, and if your claim is not described as “disputed,” “contingent,” or “unliquidated,” you
need not file a proof of claim. Otherwise, or if you decide to file a proof of claim, you must do so
before the applicable Bar Date in accordance with the procedures set forth in this Notice.

I.      ADDITIONAL INFORMATION.

        Copies of the Debtors’ Schedules, the Bar Date Order, and other information regarding these
chapter 11 cases are available for inspection free of charge on Epiq’s website at
https://dm.epiq11.com/RubyTuesday. The Schedules and other filings in these chapter 11 cases also are
available for a fee at the Court’s website at http://www.deb.uscourts.gov. A login identification and
password to the Court’s Public Access to Court Electronic Records (“PACER”) are required to access
this information and can be obtained through the PACER Service Center at
http://www.pacer.psc.uscourts.gov. Copies of the Schedules and other documents filed in these cases
also may be examined between the hours of 8:00 a.m. and 4:00 p.m., prevailing Eastern Time, Monday
through Friday, at the office of the Clerk of the Bankruptcy Court, United States Bankruptcy Court for
the District of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801.




                                                 8
DOCS_LA:333973.1 76136/002
                  Case 20-12456-JTD    Doc 701     Filed 12/11/20    Page 13 of 2235


       If you require additional information regarding the filing of a proof of claim, you may contact
the Debtors’ claims agent, Epiq, directly by writing to: Ruby Tuesday, Inc. c/o Epiq Corporate
Restructuring,   LLC,      10300     SW     Allen     Blvd.,     Beaverton,    OR      97005   (email:
rubytuesdayinfo@epiqglobal.com).

     A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD CONSULT
 AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS NOTICE, SUCH
         AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.


Dated: November 19, 2020                   PACHULSKI STANG ZIEHL & JONES LLP


                                            /s/ James E. O’Neill
                                           Richard M. Pachulski (CA Bar No. 90073)
                                           Malhar S. Pagay (CA Bar No. 189289)
                                           James E. O’Neill (Bar No. 4042)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, Delaware 19899-8705 (Courier 19801)
                                           Telephone: 302-652-4100
                                           Facsimile: 302-652-4400
                                           email: rpachulski@pszjlaw.com
                                                   mpagay@pszjlaw.com
                                                   joneill@pszjlaw.com

                                           Counsel to the Debtors and Debtors in Possession




                                               9
DOCS_LA:333973.1 76136/002
Case 20-12456-JTD   Doc 701   Filed 12/11/20   Page 14 of 2235




                     Exhibit B
 United States Bankruptcy Court
                           Case for20-12456-JTD
                                    District of Delaware             Doc 701           Filed 12/11/20         Page 15 of 2235
                                                                                                 To submit your form online please go to https://dm.epiq11.com/RubyTuesday
 Ruby Tuesday, Inc. Claims Processing Center
 c/o Epiq Corporate Restructuring, LLC
 P.O. Box 4420
 Beaverton, OR 97076-4420

 Name of Debtor:
 Case Number:

                                                                                       Check box if      For Court Use Only
                                                                                   the address on
                                                                                   the envelope
                                                                                   sent to you by
                                                                                   the court needs
                                                                                   to be updated.
                                                                                   Identify your
                                                                                   replacement
                                                                                   address in Part 1
                                                                                   (Section 3)
                                                                                   below.

 Proof of Claim                  (Official Form 410)                                                                                               04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of claims
under 503(b)(9), do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Part 1:      Identify the Claim
1. Who is the current creditor?
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________

Other names the creditor used with the debtor: _______________________________________________________________________________________________

2.   Has this claim been acquired from someone else?       □ No □ Yes.   From whom? ___________________________________________________________
3.   Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g) 4. Does this claim amend one already filed?

Where should notices to the creditor be sent?                      Where should payments to the creditor be sent?                  □ No
                                                                   (if different)
                                                                                                                                   □ Yes.     Claim number on court
__________________________________________________                 ______________________________________________                  claims register (if known) _______________
Name                                                               Name
                                                                                                                                   Filed on _____________________________
__________________________________________________                 ______________________________________________
                                                                                                                                                  MM / DD / YYYY
Number     Street                                                  Number     Street
                                                                                                                                   5. Do you know if anyone else has filed a
__________________________________________________                 ______________________________________________
                                                                                                                                   proof of claim for this claim?
City                 State        ZIP Code                         City                 State        ZIP Code
                                                                                                                                   □ No
Country (if International): _____________________________          Country (if International): _________________________
                                                                                                                                   □ Yes.    Who made the earlier filing?
Contact phone: _____________________________________               Contact phone: _________________________________
                                                                                                                                   ____________________________________
Contact email: _____________________________________               Contact email: _________________________________
Part 2:      Give Information About the Claim as of the Date the Case Was Filed
6. Do you have any number you use to            7. How much is the claim?                              8. What is the basis of the claim?
   identify the debtor?
□ No                                            $________________________________________.
                                                                                                       Examples: Goods sold, money loaned, lease, services performed,
                                                                                                       personal injury or wrongful death, or credit card. Attach redacted
□ Yes.                                          Does this amount include interest or other
                                                                                                       copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                           Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                 such as health care information.
                                                □ No
     ____ ____ ____ ___                         □ Yes.   Attach statement itemizing interest, fees,
                                                                                                       _________________________________________________________
                                                         expenses, or other charges required by
                                                         Bankruptcy Rule 3001(c)(2)(A).
9. Is all or part of the claim secured?
                                  Case    20-12456-JTD                 10. Is
                                                                      Doc  701this claim based on
                                                                                       Filed      a lease?
                                                                                               12/11/20             11.
                                                                                                                    PageIs this16
                                                                                                                               claimof
                                                                                                                                     subject
                                                                                                                                       2235  to a right of setoff?
□ No                                                                     □ No                                       □ No
□ Yes.    The claim is secured by a lien on property.                    □ Yes. Amount necessary to cure            □ Yes. Identify the property:
                                                                         any default as of the date of petition.
Nature of property:
□ Real estate. If the claim is secured by the debtor’s principal         $_____________________________               ___________________________________________

residence, file a Mortgage Proof of Claim Attachment (official Form      12. Is all or part of the claim entitled to priority         A claim may be partly priority and
410-A) with this Proof of Claim.                                             under 11 U.S.C. § 507(a)?                                partly nonpriority. For example, in

□ Motor vehicle                                                          □   No
                                                                                                                                      some categories, the law limits the
                                                                                                                                      amount entitled to priority.

□ Other. Describe: ______________________________________                □ Yes. Check one:                                               Amount entitled to priority
_______________________________________________________
Basis for perfection: _____________________________________
                                                                         □   Domestic support obligations (including alimony and         $_____________________
                                                                         child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
_______________________________________________________
Attach redacted copies of documents, if any, that show evidence of       □ Up to $3,025* of deposits toward purchase, lease, or          $_____________________
perfection of security interest (for example, a mortgage, lien,          rental of property or services for personal, family, or
certificate of title, financing statement, or other document that        household use. 11 U.S.C. § 507(a)(7).
shows the lien has been filed or recorded.)
                                                                         □   Wages, salaries, or commissions (up to $13,650*)
                                                                                                                                         $_____________________
Value of property:                        $_____________________         earned within 180 days before the bankruptcy petition is
                                                                         filed or the debtor’s business ends, whichever is earlier.
Amount of the claim that is secured:      $_____________________         11 U.S.C. § 507(a)(4).                                          $_____________________

Amount of the claim that is unsecured: $_____________________
                                                                         □ Taxes or penalties owed to governmental units.
                                                                         11 U.S.C. § 507(a)(8).
(The sum of the secured and unsecured amounts should match the                                                                           $_____________________
amount in line 7.)                                                        □ Contributions to an employee benefit plan. 11 U.S.C. §
                                                                          507(a)(5).
Amount necessary to cure any                                                                                                             $_____________________
default as of the date of the petition: $_____________________            □ Other. Specify subsection of 11 U.S.C. § 507 (a)(__)
                                                                         that applies.
Annual Interest Rate (when case was filed)       ______________%         * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or
                                             □ Fixed     □
                                                         Variable
                                                                         after the date of adjustment.

13. Does this claim qualify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?
□ No
□ Yes. Indicate the amount of your claim arising from the value of any goods received by the Debtor within 20 days before the date of commencement of the above case, in
which the goods have been sold to the Debtor in the ordinary course of such Debtor’s business. [Attach supporting documentation.]: $_____________________
Part 3:      Sign Below
The person completing          Check the appropriate box:
this proof of claim must       □   I am the creditor.
sign and date it. FRBP
9011(b).
                               □   I am the creditor’s attorney or authorized agent.
                               □   I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim         □   I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
electronically, FRBP
5005(a)(2) authorizes          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
courts to establish local      the creditor gave the debtor credit for any payments received toward the debt.
rules specifying what a        I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
signature is.
                               I declare under penalty of perjury that the foregoing is true and correct.
A person who files a
fraudulent claim could be      Executed on date         __________________        ____________________________________________________________
fined up to $500,000,                                     MM / DD / YYYY           Signature
imprisoned for up to 5
years, or both. 18 U.S.C.      Print the name of the person who is completing and signing this claim:
§§ 152, 157, and 3571.
                               Name        ____________________________________________________________________________________________
                                           First name                 Middle name                Last name

                               Title       ____________________________________________________________________________________________

                               Company ____________________________________________________________________________________________
                                       Identify the corporate servicer as the company if the authorized agent is a servicer.

                               Address     ____________________________________________________________________________________________
                                           Number            Street

                                           ____________________________________________________________________________________________
                                           City                                         State             ZIP Code

                               Contact Phone _____________________________________                 Email __________________________________________
Case 20-12456-JTD   Doc 701   Filed 12/11/20   Page 17 of 2235




                      Exhibit C
                Case 20-12456-JTD Doc 701 Filed 12/11/20                                                        Page 18 of 2235
Official Form 410 - Instructions for Proof of Claim
United States Bankruptcy Court
These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors do not file
voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney, especially if you are
unfamiliar with the bankruptcy process and privacy regulations.
 A person who files a fraudulent claim could be fined up to $500,000 imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157 and 3571
 How to fill out this form                                                     Understand the terms used in this form
      Fill in all of the information about the claim as of the date the       Administrative expense: Generally, an expense that arises after a bankruptcy case is
       case was filed.                                                         filed in connection with operating, liquidating, or distributing the bankruptcy estate. 11
      Fill in the caption at the top of the form. Fill in the name of the     U.S.C. § 503.
       Debtor in the bankruptcy case, and the bankruptcy case number.          Claim: A creditor’s right to receive payment for a debt that the debtor owed on the date
       The full list of debtors is provided under the overview section on      the debtor filed for bankruptcy. 11 U.S.C. §101 (5). A claim may be secured or
                                                                               unsecured.
       the Claims Agent’s website: https://dm.epiq11.com/RubyTuesday.
      If the claim has been acquired from someone else, then state            Creditor: A person, corporation, or other entity to whom a debtor owes a debt that was
       the identity of the last party who owned the claim or was the           incurred on or before the date the debtor filed for bankruptcy. 11 U.S.C. §101 (10).
       holder of the claim and who transferred it to you before the            Debtor: A person, corporation, or other entity who is in bankruptcy. Use the debtor’s
       initial claim was filed.                                                name and case number as shown in the bankruptcy notice you received. 11 U.S.C. § 101
                                                                               (13).
      Attach any supporting documents to this form. Attach redacted
       copies of any documents that show that the debt exists, a lien          Evidence of perfection: Evidence of perfection of a security interest may include
       secures the debt, or both. (See the definition of redaction             documents showing that a security interest has been filed or recorded, such as a
                                                                               mortgage, lien, certificate of title, or financing statement.
       below.)
       Also attach redacted copies of any documents that show                  Information that is entitled to privacy: A Proof of Claim form and any attached
                                                                               documents must show only the last 4 digits of any social security number, an individual’s
       perfection of any security interest or any assignments or
                                                                               tax identification number, or a financial account number, only the initials of a minor’s
       transfers of the debt. In addition to the documents, a summary          name, and only the year of any person’s date of birth. If a claim is based on delivering
       may be added. Federal Rule of Bankruptcy Procedure (called              health care goods or services, limit the disclosure of the goods or services to avoid
       “Bankruptcy Rule”) 3001(c) and (d).                                     embarrassment or disclosure of confidential health care information. You may later be
      Do not attach original documents because attachments may be             required to give more information if the trustee or someone else in interest objects to
       destroyed after scanning.                                               the claim.
      If the claim is based on delivering health care goods or services,      Priority claim: A claim within a category of unsecured claims that is entitled to priority
       do not disclose confidential health care information. Leave out         under 11 U.S.C. §507(a). These claims are paid from the available money or property in a
       or redact confidential information both in the claim and in the         bankruptcy case before other unsecured claims are paid. Common priority unsecured
       attached documents.                                                     claims include alimony, child support, taxes, and certain unpaid wages.
      A Proof of Claim form and any attached documents must show              Proof of claim: A form that shows the amount of debt the debtor owed to a creditor on
       only the last 4 digits of any social security number, individual’s      the date of the bankruptcy filing. The form must be filed in the district where the case is
       tax identification number, or financial account number, and             pending.
       only the year of any person’s date of birth. See Bankruptcy Rule        Redaction of information: Masking, editing out, or deleting certain information to
       9037.                                                                   protect privacy. Filers must redact or leave out information entitled to privacy on the
      For a minor child, fill in only the child’s initials and the full       Proof of Claim form and any attached documents.
       name and address of the child’s parent or guardian. For                 Secured claim under 11 U.S.C. §506(a): A claim backed by a lien on particular property of
       example, write A.B., a minor child (John Doe, parent, 123 Main          the debtor. A claim is secured to the extent that a creditor has the right to be paid from
       St, City, State). See Bankruptcy Rule 9037.                             the property before other creditors are paid. The amount of a secured claim usually
                                                                               cannot be more than the value of the particular property on which the creditor has a
      If you have any further inquiries relating to filing a proof of claim
                                                                               lien. Any amount owed to a creditor that is more than the value of the property normally
       please direct your inquiry to RubyTuesdayinfo@epiqglobal.com
                                                                               may be an unsecured claim. But exceptions exist; for example, see 11 U.S.C. § 1322(b)
 Confirmation that the claim has been filed                                    and the final sentence of 1325(a).
 To receive confirmation that the claim has been filed, either enclose a       Examples of liens on property include a mortgage on real estate or a security interest in a
 stamped self-addressed envelope and a copy of this form or you may access     car. A lien may be voluntarily granted by a debtor or may be obtained through a court
 the Claims Agent’s website ( https://dm.epiq11.com/RubyTuesday) to view       proceeding. In some states, a court judgment may be a lien.
 your filed form under “Claims.”
 Where to Send Proof of Claim Form                                             Setoff: Occurs when a creditor pays itself with money belonging to the debtor that it is
                                                                               holding, or by canceling a debt it owes to the debtor.
 First Class Mail:                                                             Uniform claim identifier: An optional 24-character identifier that some creditors use to
 Ruby Tuesday, Inc. Claims Processing Center                                   facilitate electronic payment.
 c/o Epiq Corporate Restructuring, LLC                                         Unsecured claim: A claim that does not meet the requirements of a secured claim. A
 P.O. Box 4420                                                                 claim may be unsecured in part to the extent that the amount of the claim is more than
 Beaverton, OR 97076-4420                                                      the value of the property on which a creditor has a lien.

 Hand Delivery or Overnight Mail:                                              Offers to purchase a claim
 Ruby Tuesday, Inc. Claims Processing Center                                   Certain entities purchase claims for an amount that is less than the face value of the
 c/o Epiq Corporate Restructuring, LLC                                         claims. These entities may contact creditors offering to purchase their claims. Some
 10300 SW Allen Blvd                                                           written communications from these entities may easily be confused with official court
 Beaverton, OR 97005                                                           documentation or communications from the debtor. These entities do not represent the
                                                                               bankruptcy court, the bankruptcy trustee, or the debtor. A creditor has no obligation to
 Electronic Filing:                                                            sell its claim. However, if a creditor decides to sell its claim, any transfer of that claim is
 By accessing the E-filing Claims link at https://dm.epiq11.com/RubyTuesday    subject to Bankruptcy Rule 3001(e), any provisions of the Bankruptcy Code (11 U.S.C. §
                                                                               101 et seq.) that apply, and any orders of the bankruptcy court that apply.



Do not file these instructions with your form.
Case 20-12456-JTD   Doc 701   Filed 12/11/20   Page 19 of 2235




                      Exhibit D
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    701 Filed
                                                            List
                                                                12/11/20       Page 20 of 2235

Claim Name                               Address Information
ABRAMS & BAYLISS LLP                     (COUNSEL TO GOLDMAN SACHS) ATTN JOHN M. SEAMAN, CHRISTOPHER F. CANNATARO 20
                                         MONTCHANIN ROAD, SUITE 200 WILMINGTON DE 19807
ADAMS AND REESE LLP                      (COUNSEL TO ST JOHN & PARTNERS) 501 RIVERSIDE AVENUE, SUITE 601 JACKSONVILLE
                                         FL 32202
ASHBY & GEDDES, P.A.                     (COUNSEL TO TCW) ATTN GREGORY A. TAYLOR, KATHARINA EARLE 500 DELAWARE AVENUE,
                                         8TH FLOOR P.O. BOX 1150 WILMINGTON DE 19899
BALLARD SPAHR LLP                        (COUNSEL TO STORE CAPITAL, STORE MASTER FUNDING, BRIXMORE, FEDERAL REALTY,
                                         BENNETT PARTNERS) ATTN LESLIE HEILMAN, LAUREL ROGLEN 919 N MARKET ST, 11TH FL
                                         WILMINGTON DE 19801-3034
BALLARD SPAHR LLP                        (COUNSEL TO COMCAST) ATTN MATTHEW G SUMMERS 1919 N MARKET ST, 11FL WILMINGTON
                                         DE 19801-3034
BALLARD SPAHR LLP                        (COUNSEL TO STORE CAPITAL, STORE MASTER FUNDING) ATTN CRAIG GANZ, KATHERINE
                                         ANDERSONE SANCHEZ) 1 E WASHINGTON ST, STE 2300 PHOENIX AZ 85004
BENESCH, FRIEDLANDER, COPLAN & ARONOFF   (COUNSEL TO ROUTE TEN) ATTN KEVIN M CAPUZZI, JOHN C GENTILE 1313 N MARKET ST,
LLP                                      STE 1201 WILMINGTON DE 19801
BUCHALTER, A PROFESSIONAL CORPORATION    (COUNSEL TO ORACLE) ATTN SHAWN M CHRISTIANSON 55 SECOND ST, 17TH FL SAN
                                         FRANCISCO CA 94105-3493
CHIPMAN BROWN CICERO & COLE, LLP         (COUNSEL TO KRG LANDLORDS) ATTN MARK L DESGROSSEILLIERS, TAYLER D BOLTON 1313
                                         NORTH MARKET STREET, SUITE 5400 WILMINGTON DE 19801
CLEARY GOTTLIEB STEEN & HAMILTON LLP     (COUNSEL TO GOLDMAN SACHS) ATTN SEAN O'NEAL, JANE VANLARE ONE LIBERTY PLAZA
                                         NEW YORK NY 10006
COLE SCHOTZ P.C.                         (COUNSEL TO COMMITTEE OF UNSECURED CREDITORS) ATTN G DAVID DEAN, JUSTIN R
                                         ALBERTO, ANDREW J ROTH-MOORE 500 DELAWARE AVE, STE 1410 WILMINGTON DE 19801
CONNOLLY GALLAGHER LLP                   (COUNSEL TO KAGASOFF TRUST) ATTN N. CHRISTOPHER GRIFFITHS, LISA HATFIELD 1201
                                         N. MARKET STREET, 20TH FLOOR WILMINGTON DE 19801
CONNOLLY GALLAGHER LLP                   (COUNSEL TO MICHAEL AND LORY SARLO) ATTN JEFFREY WISLER, KELLY CONLAN 1201 N
                                         MARKET STREET, 20TH FL WILMINGTON DE 19801
CONNOLLY GALLAGHER LLP                   (COUNSEL TO WESTBROOK ASSOCIATES, LISBON LANDING, INTERSTATE AUGUSTA, CHOP
                                         ACQUISITION) ATTN KAREN BIFFERATO 1201 N MARKET ST, 20TH FL WILMINGTON DE
                                         19801
COUNTY OF LOUDOUN, VIRGINIA              ATTN STEVEN F JACKSON ONE HARRISON STREET, SE, 5TH FL PO BOX 7000 LEESBURG VA
                                         20177-7000
CROSS & SIMON, LLC                       (COUNSEL TO CHRISTOPHER MARCHAND) ATTN MICHAEL L VILD 1105 N MARKET ST , STE
                                         901 WILMINGTON DE 19801
DELAWARE SECRETARY OF STATE              DIVISION OF CORPORATIONS FRANCHISE TAX P.O. BOX 898 WASHINGTON DC 20549
DELAWARE STATE TREASURY                  820 SILVER LAKE BLVD., SUITE 100 DOVER DE 19904
DORSEY & WHITNEY (DELAWARE) LLP          (COUNSEL TO ZION BANCORPORATION) ATTN ERIC L SCHNABEL, ALESSANDRA GLORIOSO 300
                                         DELAWARE AVENUE, STE 1010 WILMINGTON DE 19801
DORSEY & WHITNEY LLP                     (COUNSEL TO ZION BANCORPORATION) ATTN NATHAN S SEIM 111 S. MAIN STREET, STE
                                         2100 SALT LAKE CITY UT 84111
DOUG BELDEN, HILLSBOROUGH COUNTY TAX     ATTN BRIAN T. FITZGERALD POST OFFICE BOX 1110 TAMPA FL 33601-1110
COLLECTOR
GARNER & CONNER, PLLC                    (COUNSEL TO THOMAS & SANDRA SPEARS) ATTN CHRISTOPHER W CONNER 250 HIGH STREET
                                         POST OFFICE BOX 5059 MARYVILLE TN 37802-5059
GIBBONS P.C.                             (COUNSEL TO AD HOC PLAN GROUP) ATTN ROBERT K MALONE ONE GATEWAY CENTER NEWARK
                                         NJ 07102-5310
GIBBONS P.C.                             (COUNSEL TO AD HOC PLAN GROUP) ATTN HOWARD A COHEN 300 DELAWARE AVENUE, SUITE
                                         1015 WILMINGTON DE 19801
GOLDMAN SACHS BANK USA                   ATTN RUBY TUESDAY ACCOUNT MANAGER 2001 ROSS, SUITE 2800 BATESVILLE AR 75201
GOULSTON & STORRS PC                     (COUNSEL TO WESTBROOK ASSOCIATES, LISBON LANDING, INTERSTATE AUGUSTA, CHOP
                                         ACQUISITION) ATTN TREVOR HOFFMAN, YARA KASS-GERGI 885 THIRD AVE, 18TH FL NEW
                                         YORK NY 10022
HILLER LAW, LLC                          (COUNSEL TO MOODY NATIONAL) ATTN ADAM HILLER 1500 NORTH FRENCH STREET



Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 4
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   701 Filed
                                                           List
                                                               12/11/20       Page 21 of 2235

Claim Name                              Address Information
HILLER LAW, LLC                        WILMINGTON DE 19801
HOGAN | MCDANIEL                       (COUNSEL TO SPEARS) ATTN DANIEL C KERRICK 1311 DELAWARE AVE WILMINGTON DE
                                       19806
HOLIFIELD & JANICH, PLLC               (COUNSEL TO AD HOC PLAN GROUP) ATTN AL HOLIFIELD, KELLY P MANN 1107 KINGSTON
                                       PIKE KNOXVILLE TN 37934
HOWARD & HOWARD ATTORNEYS PLL          (COUNSEL KRG LANDLORDS) ATTN MARK A BOGDANOWICZ 211 FULTON STREET, SUITE 600
                                       PEORIA IL 61602
HUNTON ANDREWS KURTH LLP               (COUNSEL TO GOLDMAN SACHS) ATTN GRETA T. GRIFFITH 600 PEACHTREE STREET, NE
                                       ATLANTA GA 30308
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
JACK SHRUM, PA                         (COUNSEL TO MYRAM TRUST) ATTN J SHRUM 919 N MARKET ST, STE 1410 WILMINGTON DE
                                       19801
JEFFREY M. CARBINO, ESQUIRE            (COUNSEL TO 2500 MCKENZIE, LLC) 1000 N. WEST STREET, SUITE 1200 WILMINGTON DE
                                       19801
JENSEN BAGNATO, P.C.                   (COUNSEL TO 2500 MCKENZIE, LLC) ATTN JEFFREY M. CARBINO 1500 WALNUT STREET,
                                       SUITE 1510 PHILADELPHIA PA 19102
KELLEY DRYE & WARREN LLP               (COUNSEL TO ASTON PROPERTIES, INC., ET AL.) ATTN ROBERT L LEHANE, SEAN T
                                       WILSON, MARK LEVINE 101 PARK AVENUE NEW YORK NY 10178
KLEHR HARRISON HARVEY BRANZBURG LLP    (COUNSEL TO MARYVILLE COLLEGE, TINA CASTRO, MYRA CLARK) ATTN CORRINE S BRENNAN
                                       1835 MARKET ST, STE 1400 PHILADELPHIA PA 19103
KLEHR HARRISON HARVEY BRANZBURG LLP    (COUNSEL TO WILKINSON LANGHORNE) ATTN RAYMOND H LEMISCH 919 N. MARKET STREET,
                                       SUITE 1000 WILMINGTON DE 19801-3062
KLEHR HARRISON HARVEY BRANZBURG LLP    (COUNSEL TO MARYVILLE COLLEGE, TINA CASTRO, MYRA CLARK) ATTN SALLY E VEGHTE
                                       919 N MARKET ST, STE 1000 WILMINGTON DE 19801-3062
KOHNER, MANN & KAILAS, S.C.            (COUNSEL TO ECOLAB) ATTN SAMUEL C WISOTZKEY WASHINGTON BUILDING BARNABAS
                                       BUSINESS CENTER 4650 NORTH PORT WASHINGTON ROAD MILWAUKEE WI 53212-1059
KRAMER LEVIN NAFTALIS & FRANKEL LLP    (COUNSEL TO COMMITTEE OF UNSECURED CREDITORS) ATTN ADAM C ROGOFF, ROBERT T
                                       SCHMIDT, JENNIFER R SHARRET 1117 AVENUE OF THE AMERICAS NEW YORK NY 10036
KURTZMAN | STEADY, LLC                 (COUNSEL TO PREIT SERVICES, LLC) ATTN JEFFREY KURTZMAN 401 S. 2ND ST, STE 200
                                       PHILADELPHIA PA 19147
LAW OFFICE OF SUSAN E. KAUFMAN, LLC    (COUNSEL TO THE SIMON PROPERTY GROUP, INC.) ATTN SUSAN E KAUFMAN 919 NORTH
                                       MARKET STREET, SUITE 460 WILMINGTON DE 19801
MAYNARD COOPER & GALE                  (COUNSEL TO REGIONS) ATTN JAYNA PARTAIN LAMAR 1901 SIXTH AVE NORTH, STE 1700
                                       BIRMINGHAM AL 35203
MCCARRON & DIESS                       (COUNSEL TO PIAZZA PRODUCE, PJK FOOD SERVICE, SENN BROTHERS) ATTN MARY JEAN
                                       FASSETT 4530 WISCONSIN AVENUE, N.W., SUITE 301 WASHINGTON DC 20016
MCCARTER & ENGLISH, LLP                (COUNSEL TO REGIONS, STAFFORD) ATTN KATE ROGGIO BUCK 405 N. KING STREET, 8TH
                                       FLOOR WILMINGTON DE 19801
MCELROY, DEUTSCH, MULVANEY & CARPENTER, (COUNSEL TO GOLD SQUARE) ATTN JEFFREY BERNSTEIN 570 BROAD ST, STE 1500 NEWARK
LLP                                     NJ 07102-4560
MCELROY, DEUTSCH, MULVANEY & CARPENTER, (COUNSEL TO GOLD SQUARE) ATTN DAVID P PRIMACK 300 DELAWARE AVE, STE 770
LLP                                     WILMINGTON DE 19801
MCGUIREWOODS                           (COUNSEL TO COMPASS GROUP) ATTN SUMMER SPEIGHT 800 EAST CANAL ST RICHMOND VA
                                       23219-3916
MCGUIREWOODS                           (COUNSEL TO COMPASS GROUP) ATTN SCOTT P VAUGHN 201 NORTH TRYON STREET STE 3000
                                       CHARLOTTE NC 28202-2146
MEYERS, RODBELL & ROSENBAUM, P.A.      (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                       AVE, STE 400 RIVERDALE MD 20737-1385
MIAMI-DADE COUNTY TAX COLLECTOR        ATTN PETER K CAM, PRISCILLA A WINDLEY 200 NW 2ND AVENUE, #430 MIAMI FL 33128
MONZACK MERSKY BROWDER AND HOCHMAN,    (COUNSEL TO WM, HUNTINGTON, SANDUSKY, KIMCO LANDLORDS) ATTN RACHEL B. MERSKY
P.A.                                   1201 N. ORANGE STREET, SUITE 400 WILMINGTON DE 19801
MORRIS, NICHOLS, ARSHT & TUNNELL LLP   (COUNSEL TO COMPASS GROUP) ATTN DEREK ABBOT 1201 NORTH MARKET STREET, 16TH FL
                                       PO BOX 1347 WILMINGTON DE 19899-1347


Epiq Corporate Restructuring, LLC                                                                        Page 2 OF 4
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   701 Filed
                                                           List
                                                               12/11/20       Page 22 of 2235

Claim Name                              Address Information
OFFICE OF THE ATTORNEY GENERAL          ATTN CAROL E. MOMJIAN, CHRISTOPHER R. MOMJIAN THE PHOENIX BUILDING 1600 ARCH
                                        STREET, SUITE 300 PHILADELPHIA PA 19103
OFFICE OF THE ATTORNEY GENERAL          ATTN HEATHER M CROCKETT, AMANDA K QUICK 302 W. WASHINGTON ST, IGCS, 5TH FL
                                        INDIANAPOLIS IN 46204
OFFICE OF THE ATTORNEY GENERAL          ATTN JASON B. BINFORD, ABIGAIL R. RYAN BANKRUPTCY & COLLECTIONS DIVISION P.O.
                                        BOX 12548-MC 008 AUSTIN TX 78711-2548
OFFICE OF THE UNITED STATES TRUSTEE     ATTN LINDA RICHENDEFER 844 KING ST., STE 2207 LOCK BOX 35 WILMINGTON DE 19801
PAUL HASTING LLP                        (COUNSEL TO TCW) ATTN JUSTIN E. RAWLINS, AARON M. GOBER-SIMS 515 SOUTH FLOWER
                                        STREET, 25TH FLOOR LOS ANGELES CA 90071
PENSION BENEFIT GUARANTY CORPORATION    OFFICE OF THE GENERAL COUNSEL ATTN COURTNEY L. MORGAN, MELISSA T. HARRIS 1200
                                        K STREET, N.W. WASHINGTON DC 20005-4026
POLSINELLI PC                           (COUNSEL TO ROBERT LEBOEUF) ATTN CHRISTOPHER WARD 222 DELAWARE AVENUE, SUITE
                                        1101 WILMINGTON DE 19801
REGER RIZZO & DARNALL LLP               (COUNSEL TO MOVANT) ATTN EVAN W RASSMAN 1521 CONCORD PIKE, STE 305 WILMINGTON
                                        DE 19803
SAUL EWING ARNSTEIN & LEHR LLP          (COUNSEL TO NORTHWOODS CROSSING STATION LLC, PHILLIPS EDISON & COMPANY) ATTN
                                        MONIQUE B. DISABATINO 1201 NORTH MARKET ST, STE 2300 P.O. BOX 1266 WILMINGTON
                                        DE 19899
SAUL EWING ARNSTEIN & LEHR LLP          (COUNSEL TO STRATEGIC) ATTN LUCIAN B MURLEY 1201 NORTH MARKET STREET, SUITE
                                        2300 P.O. BOX 1266 WILMINGTON DE 19899
SCHREEDER, WHEELER & FLINT, LLP         (COUNSEL TO STAFFORD) ATTN J CAROLE THOMPSON 1100 PEACHTREE ST, NE STE 800
                                        ATLANTA GA 30309-4516
SECURITIES AND EXCHANGE COMMISSION      NEW YORK REGIONAL OFFICE ATTN MARK BERGER, REGIONAL DIRECTOR 200 VESEY ST, STE
                                        400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMISSION      SEC HEADQUARTERS 100 F STREET, NE WASHINGTON DC 20549
SHERRARD ROE VOIGT & HARBISON, PLC      (COUNSEL TO STRATEGIC) ATTN MICHAEL G ABELOW 150 3RD AVENUE SOUTH, SUITE 1100
                                        NASHVILLE TN 37201
SIMON PROPERTY GROUP                    ATTN RONALD M. TUCKER, ESQ. 225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204
SMTD LAW LLP                            (COUNSEL TO IFIC) ATTN ROBERT J BERENS 2001 E CAMPBELL AVE, STE 201 PHOENIX AZ
                                        85016
STRADLEY, RONON, STEVENS & YOUNG, LLP   (COUNSEL TO IFIC) ATTN DANIEL M PEREIRA 1000 N. WEST STREET, SUITE 1200
                                        WILMINGTON DE 19801
SULLIVAN HAZELTINE ALLINSON LLC         (COUNSEL TO PIAZZA PRODUCE, PJK FOOD SERVICE, SENN BROTHERS) ATTN ELIHU E.
                                        ALLINSON 919 N MARKET ST, STE 420 WILMINGTON DE 19801
TCW DIRECT LENDING LLC                  ATTN RUBY TUESDAY ACCOUNT MANAGER 200 CLARENDON ST, 51ST FL BOSTON MA 02116
THE ROSNER LAW GROUP LLC                (COUNSEL TO CHAZPAREM) ATTN FREDERICK ROSNER, JASON GIBSON, RUBY LIU 824 N
                                        MARKET STREET, SUITE 810 WILMINGTON DE 19801
TROUTMAN PEPPER HAMILTON SANDERS LLP    (COUNSEL TO CHIK-FIL-A, JAMES HYATT) ATTN MARCY J. MCLAUGHLIN SMITH HERCULES
                                        PLAZA, SUITE 5100 1313 N. MARKET STREET WILMINGTON DE 19801
TROUTMAN PEPPER HAMILTON SANDERS LLP    (COUNSEL TO CHIK-FIL-A) ATTN MATTHEW BROOKS 600 PEACHTREE STREET, NE SUITE
                                        3000 ATLANTA GA 30308
TROUTMAN PEPPER HAMILTON SANDERS LLP    (COUNSEL TO JAMES HYATT) ATTN GARY W MARSH) 600 PEACHTREE STREET, NE SUITE 300
                                        ATLANTA GA 30308
TUCKER ARENSBERG                        (COUNSEL FOR MOODY NATIONAL) ATTN BEVERLY WEISS MANNE 500 ONE PPG PLACE
                                        PITTSBURGH PA 15222
WATKINS & EAGER PLLC                    (COUNSEL TO MICHAEL & LORY SARLO) ATTN ROBERT B IRELAND 400 EAST CAPTIAL ST
                                        JACKSON MS 39201
WEIR & PARTNERS LLP                     (COUNSEL TO EVANS, WHITE, FESTIVAL) ATTN JEFFREY S CIANCIULLI 824 N MARKET ST,
                                        STE 800 WILMINGTON DE 19801
WOLCOTT RIVERS GATES                    (COUNSEL TO ROUTE 10) ATTN JOSHUA D STIFF 200 BENDRIX ROAD, STE 300 VIRGINIA
                                        BEACH VA 23452
YOUNG CONAWAY STARGATT & TAYLOR, LLP    (COUNSEL TO ST JOHNS & PARTNERS) ATTN MICHAEL S. NEIBURG JOSEPH M. MULVIHILL
                                        RODNEY SQUARE 1000 NORTH KING STREET WILMINGTON DE 19801


Epiq Corporate Restructuring, LLC                                                                        Page 3 OF 4
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               701 Filed
                                                       List
                                                           12/11/20       Page 23 of 2235

Claim Name                          Address Information
ZIONS BANCORPORATION                ATTN GREGORY BASER ONE S. MAIN ST, STE 1400 SALT LAKE CITY UT 84133




                             Total Creditor count 83




Epiq Corporate Restructuring, LLC                                                                    Page 4 OF 4
Case 20-12456-JTD   Doc 701   Filed 12/11/20   Page 24 of 2235




                       Exhibit E
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  701 Filed
                                                          List
                                                              12/11/20       Page 25 of 2235

Claim Name                             Address Information
0302 BATTLEFIELD MALL                  862502 RELIABLE PARKWAY CHICAGO IL 60686
110 A HIGHWAY 12 W                     1842 WASHINGTON WAY VENICE CA 90291
1803 PIKES LLC                         1188 WILLIS AVENUE 309 ALBERTSON NY 11507
1803 PIKES, LLC                        1188 WILLIS AVENUE 309 ALBERTSON NY 11507
1ST CLASS PLUMBING LLC                 8055 S VANDECAR RD MT PLEASANT MI 48858
2015 WESEL BOULEVARD LLC               PO BOX 4217 HAGERSTOWN MD 21741
2015 WESEL BOULEVARD, LLC              PO BOX 4217 HAGERSTOWN MD 21741
2020 HINESVILLE CENTER LLC             400 MALL BLVD STE M C/O DAVID GARFUNKEL & CO SAVANNAH GA 31406
2020 HINESVILLE CENTER LLC             400 MALL BLVD STE M C/O DAVID GARFUNKEL & CO SAVANNAH GA 31406
23RD GROUP LLC                         4944 PARKWAY PLAZA BLVD SUITE 400 CHARLOTTE NC 28217
2500 MCKENZIE LLC                      1801 SW 3RD AVE STE 500 C/O GENEVA MANAGEMENT LLC MIAMI FL 33129
2500 MCKENZIE LLC                      1801 SW 3RD AVE STE 500 C O GENEVA MANAGEMENT LLC MIAMI FL 33129
2C HO LLC                              129 MAJESTIC DR ATTN CHI M HO MARS PA 16046-0000
30 WEST PERSHING LLC                   PO BOX 870631 C O EPR PROPERTIES KANSAS CITY MO 64187
411 LINEN SERVICE                      7024 E LAMAR ALEXANDER PKWY TOWNSEND TN 37882
434 KING STREET LLC                    38 ROMNEY ST C O MR TED STONEY CHARLESTON SC 29403-0000
530 DONELSON LLC                       906 HARPETH VALLEY PL NASHVILLE TN 37221
724 R202 ASSOCIATES INC                C O STEINER EQUITIES GROUP LLC 75 EISENHOWER PARKWAY ROSELAND NJ 07068
819 BRIDGEPORT AVE LLC                 819 BRIDGEPORT AVE SHELTON CT 06484
819 BRIDGEPORT AVENUE, LLC             819 BRIDGEPORT AVE SHELTON CT 06484
9 YARDS LAWN AND LANDSCAPE             22 LAUREL LN LYNCHBURG VA 24502
93 NYRPT LLC                           PO BOX 823201 PHILADELPHIA PA 19182-0000
A 1 PLUMBING HEATING AIR               CONDITIONING & REFRIGER 6141 CHESTER AVE JACKSONVILLE FL 32217
A AND E KITCHEN SERVICE LLC            2958 US HWY 60 E REPUBLIC MO 65738
A BEAR REFRIGERATION INC OF FL         288 PLANTATION HILL RD GULF BREEZE FL 32561
A BETTER CLEAN LLC                     624 GILMORE ROAD BROCKPORT NY 14420
A CAROL RIMMER                         ADDRESS ON FILE
A I CORTE JR FAMILY LP                 P O BOX 81322 MOBILE AL 36689
A KEENER LANDSCAPE AND DESIGN          817 LAFAYETTE RD MEDINA OH 44256
A LOT A CLEAN INC                      PO BOX 284 LEES SUMMIT MO 64063
A R C SECURITY SYSTEMS                 PO BOX 571 MIFFLINVILLE PA 18631
A ROYAL FLUSH INC                      135 EAST WASHINGTON ST BRIDGEPORT CT 06604
AA PRODUCE COMPANY LLC                 4726 NORTHGATE BLVD MYRTLE BEACH SC 29577
AAA ACCURATE BACKFLOW TESTING REPAIR   124 WOODCRAFT DR LEXINGTON SC 29073
LLC
AAA CARPET CLEANING LLC                3925 HURRICANE CREEK ROAD HURRICANE WV 25526
AAA SELF STORAGE                       1128 E BROADWAY MARYVILLE TN 37804
AALIYAH BURKE                          ADDRESS ON FILE
AARON BULLOCK                          ADDRESS ON FILE
AARON DEVALL                           ADDRESS ON FILE
AARON FROST REFRIGERATION INC          2567 ROSS CLARK CIR DOTHAN AL 36301
AARON LAWTON                           ADDRESS ON FILE
AARON LOPEZ                            ADDRESS ON FILE
AARON M MARKIN                         ADDRESS ON FILE
AARON MAYER                            ADDRESS ON FILE
AARON PICKERAL                         ADDRESS ON FILE
AARON ROGERS                           ADDRESS ON FILE
AARON TOWNS                            ADDRESS ON FILE
AB DISTRIBUTORS INC                    P O BOX 27130 KNOXVILLE TN 37927



Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20          Page 26 of 2235

Claim Name                           Address Information
AB PARKER AND SON LLC                814 NORMAN AVENUE NORFOLK VA 23518
ABAGAIL L WARD                       ADDRESS ON FILE
ABAGAIL VERDIER                      ADDRESS ON FILE
ABBIE HOLT                           ADDRESS ON FILE
ABBY COFFEY                          ADDRESS ON FILE
ABBYGAIL WHALER-VINES                ADDRESS ON FILE
ABDOULAYE GUEYE                      ADDRESS ON FILE
ABE LAWN CARE AND LANDSCAPING        50 SAINT AURICS DR SUWANEE GA 30024
ABEL CHICO                           ADDRESS ON FILE
ABEL GARLAND                         ADDRESS ON FILE
ABIGAIL ANGEL                        ADDRESS ON FILE
ABIGAIL BENNETT                      ADDRESS ON FILE
ABIGAIL IVEY                         ADDRESS ON FILE
ABIGAIL ONEAL                        ADDRESS ON FILE
ABIGAIL SHIRLEY                      ADDRESS ON FILE
ABIGAIL SPRINGER                     ADDRESS ON FILE
ABIGAIL TOMLINSON                    ADDRESS ON FILE
ABIGAIL WHITE                        ADDRESS ON FILE
ABRAHAM SANDLER                      C/O LOWENTHAL & ABRAMS PC JEFFREY LOWENTHAL 555 CITY LINE AVE BALA CYNWYD PA
                                     19004
ABRAHAM SCHAFER                      ADDRESS ON FILE
AC BEVERAGE OF SOUTH FL              19937 MORELAND PKWY ANNAPOLIS MD 21401
ACASIA FORD                          ADDRESS ON FILE
ACCELERATED SERVICES LLC             1610 3RD ST OSCEOLA IN 46561
ACCURATE REFRIGERATION INC           6709 PICKARD DR SYRACUSE NY 13211
ACR SERVICES INC                     4014I MOUNTVILLE RD JEFFERSON MD 21755
ACSONS INC                           C O COMPSON DEVELOPMENT 2465 RIDGE ROAD WEST ROCHESTER NY 14626
ACTION PLUMBING INC                  7 EAST STOW ROAD MARLTON NJ 08053
ADA BARBER                           ADDRESS ON FILE
ADA STIGLBAUER                       ADDRESS ON FILE
ADA-ESPERANZA ROMERO                 ADDRESS ON FILE
ADAM CORDOVA                         ADDRESS ON FILE
ADAM CREWS                           ADDRESS ON FILE
ADAM FOSTER                          ADDRESS ON FILE
ADAM FOSTER                          ADDRESS ON FILE
ADAM GODWIN                          C/O THE DINOFF LAW GROUP L.L.C. LESLEY DINOFF 128 N. 5TH ST., SUITE B GRIFFIN
                                     GA 30223
ADAM GREEN                           ADDRESS ON FILE
ADAM GUSTAFSON                       ADDRESS ON FILE
ADAM HARNISHFEGER                    ADDRESS ON FILE
ADAM HERRERA                         ADDRESS ON FILE
ADAM INGALLS                         ADDRESS ON FILE
ADAM KOSKOVICS                       ADDRESS ON FILE
ADAM LAWHON                          ADDRESS ON FILE
ADAM LEE COTTRILL                    ADDRESS ON FILE
ADAM PRATER                          ADDRESS ON FILE
ADAM RIEGER                          ADDRESS ON FILE
ADAM RIVERA                          ADDRESS ON FILE
ADAM SENN                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 2 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20          Page 27 of 2235

Claim Name                            Address Information
ADAM WALTOWER                         ADDRESS ON FILE
ADAMS FRUIT COMPANY                   1855 DUNDEE RD WINTER HAVEN FL 33884
ADAN VENTURA                          ADDRESS ON FILE
ADELINE MCTAVOUS                      C/O FARAH & FARAH CAITLIN CLARKE 10 WEST ADAMS ST. JACKSONVILLE FL 32202
ADERRICA CLARKE                       ADDRESS ON FILE
ADIEL ORTIZ                           ADDRESS ON FILE
ADIELA GRANT                          ADDRESS ON FILE
ADOBE                                 29322 NETWORK PLACE CHICAGO IL 60673
ADOVIAN DONES                         ADDRESS ON FILE
ADRIAN DONALD                         ADDRESS ON FILE
ADRIAN JONES                          ADDRESS ON FILE
ADRIAN WILLIAMS                       ADDRESS ON FILE
ADRIANA LOPEZ FLORES                  ADDRESS ON FILE
ADRIANA W BRIGGS                      ADDRESS ON FILE
ADRIANE ROBERSON                      ADDRESS ON FILE
ADRIANE SMITH                         ADDRESS ON FILE
ADRIANO SOARES                        ADDRESS ON FILE
ADRIENE GILL                          ADDRESS ON FILE
ADRIENNE OAKES                        ADDRESS ON FILE
ADRIENNE REED                         C/O PHILIP MARNECHECK PHILIP MARNECHECK 1468 W 9TH ST #425 CLEVELAND OH 44113
ADRIENNE STEVENS                      ADDRESS ON FILE
ADVANCED PROJECT SOLUTIONS LLP        4501 FEMRITE DR MADISON WI 53716
ADVANTAGE REFRIGERATION LLC           2230 CHILDRESS ROAD CHRISTIANSBURG VA 24073
AFCO CREDIT CORP                      1133 AVENUE OF THE AMERICAS STE 2735-39 NEW YORK NY 10036
AFFINITY9 REALTY LLC                  6618 WESTON CIR E DUBLIN OH 43016
AFFINITY9 REALTY LLC                  6618 WESTON CIR E DUBLIN OH 43016
AFFORDABLE PLUMBING CALL US 1ST INC   109 S 4TH ST SPRINGLAKE NC 28390
AFFORDABLE REFRIGERATION LLC          315 DES JACQUES RD PO BOX 60607 LAFAYETTE LA 70506-0607
AFG EQUITY LTD                        2808 FAIRMOUNT ST DALLAS TX 75201-1450
AFRED KNOX                            ADDRESS ON FILE
AGS SOLUTIONS                         507 MARAGRET ST ST MARYS GA 31558
AHGIE LLC                             3040 PATUXENT OVERLOOK COURT ATTN HAN OH MANAGER ELLICOTT CITY MD 21042
AHLANNA TOMS                          ADDRESS ON FILE
AHMED ETMAN                           ADDRESS ON FILE
AHNIYAH PINCKNEY                      ADDRESS ON FILE
AIDA BARRAGAN                         C/O FREEMAN AND BASS SAMUEL BASS 24 COMMERCE ST # 726 NEWARK NJ 07102
AIKEN AUGUSTA SECURITY SYSTEMS INC    218 OAK ST N STE C MARTINEZ GA 30907
AIKEN PEST CONTROL INC                PO BOX U AIKEN SC 29802
AILI NICHOLS                          ADDRESS ON FILE
AIMEE HODGE                           ADDRESS ON FILE
AIMEE JONES                           ADDRESS ON FILE
AIRAMUS DAVENPORT                     ADDRESS ON FILE
AIRGAS NATIONAL CARBONATION INC       PO BOX 734673 DALLAS TX 75373-4673
AIRGAS USA LLC                        PO BOX 734445 CHICAGO IL 60673-4445
AIRTECH THERMEX LLC                   4918 W 35TH ST MINNEAPOLIS MN 55416-2612
AISHADIA WILLIAMS                     ADDRESS ON FILE
AJA GULLATTE                          ADDRESS ON FILE
AJAYA HALL                            ADDRESS ON FILE
AL-MALIK MCEACHERN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 3 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20          Page 28 of 2235

Claim Name                           Address Information
ALABAMA ABC BEVERAGE STORE 124       621 BOLL WEEVIL CIRCLE ENTERPRISE AL 36330
ALABAMA ABC BEVERAGE STORE 85        325 NORTH CRAFT HWY CHICKASAW AL 36611
ALABASTER WATER BOARD                213 1ST ST N ALABASTER AL 35007
ALACHUA COUNTY TAX COLLECTOR         PO BOX 44310 JACKSONVILLE FL 32231-4310
ALAIN DESRIVIERES                    ADDRESS ON FILE
ALAINA JOHNSON                       ADDRESS ON FILE
ALAINA NICOLOSI                      ADDRESS ON FILE
ALAN C STOCKWELL                     ADDRESS ON FILE
ALAN J CHISM                         ADDRESS ON FILE
ALAN LAMOUREUX                       ADDRESS ON FILE
ALAN LAUGHNER                        ADDRESS ON FILE
ALAN M WHALEN                        ADDRESS ON FILE
ALAN P SMITH                         ADDRESS ON FILE
ALAN P SMITH                         ADDRESS ON FILE
ALAN P SMITH                         ADDRESS ON FILE
ALAN SINGLETON                       ADDRESS ON FILE
ALAN VANDERBROOK                     ADDRESS ON FILE
ALANA CRISP                          ADDRESS ON FILE
ALANDUS NEVILLES                     ADDRESS ON FILE
ALARM SPECIALISTS INC                333 OLD TARRYTOWN RD WHITE PLAINS NY 10603
ALAYSIA JOHNSON                      ADDRESS ON FILE
ALAZIA BROADUS                       ADDRESS ON FILE
ALBANY UTILITES                      PO BOX 1788 ALBANY GA 31702
ALBERT M AND ISABEL ALTAMIRANO       8122 CLAMP SAN ANTONIO TX 78221-0000
ALBERTO RODRIGUEZ                    ADDRESS ON FILE
ALCORN CO ELECTRIC POWER ASSOC       PO BOX 1590 CORINTH MS 38835-1590
ALEAH JOHNSON                        ADDRESS ON FILE
ALEC LEINER                          ADDRESS ON FILE
ALEC PETITPAS                        ADDRESS ON FILE
ALEIA MOSS                           ADDRESS ON FILE
ALEJANDRO CARRILLO                   ADDRESS ON FILE
ALEJANDRO MARQUEZ                    ADDRESS ON FILE
ALEJANDRO QUINONEZ                   ADDRESS ON FILE
ALEKA OSWALD                         ADDRESS ON FILE
ALESHIA ADAMS                        ADDRESS ON FILE
ALESSANDRO DURAN                     ADDRESS ON FILE
ALEX B JOHNSON                       ADDRESS ON FILE
ALEX HAM                             ADDRESS ON FILE
ALEXA MANN                           ADDRESS ON FILE
ALEXA MAYNARD                        ADDRESS ON FILE
ALEXANDER DUNFORD                    ADDRESS ON FILE
ALEXANDER GILMORE                    ADDRESS ON FILE
ALEXANDER GODWIN                     ADDRESS ON FILE
ALEXANDER HOPPES                     ADDRESS ON FILE
ALEXANDER LEAF                       ADDRESS ON FILE
ALEXANDER RIGGS                      ADDRESS ON FILE
ALEXANDER STEFANO                    ADDRESS ON FILE
ALEXANDER STOCKFORD                  ADDRESS ON FILE
ALEXANDER VLASAK                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 4 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20       Page 29 of 2235

Claim Name                            Address Information
ALEXANDER WHETSEL                     ADDRESS ON FILE
ALEXANDRA C WINDHAM                   ADDRESS ON FILE
ALEXANDRA FRANKLIN                    ADDRESS ON FILE
ALEXANDRA MOLINA                      ADDRESS ON FILE
ALEXANDRA PRAUSA                      ADDRESS ON FILE
ALEXANDRA VAZQUEZ                     ADDRESS ON FILE
ALEXANDRIA CAMERON                    ADDRESS ON FILE
ALEXANDRIA DEATON                     ADDRESS ON FILE
ALEXANDRIA T GONZALEZ                 ADDRESS ON FILE
ALEXANDRIA WIGGINS                    ADDRESS ON FILE
ALEXANDRIA ZIPPERER                   ADDRESS ON FILE
ALEXIA DAVIS                          ADDRESS ON FILE
ALEXIA DOBBS                          ADDRESS ON FILE
ALEXIS A SWOVELAND                    ADDRESS ON FILE
ALEXIS BARRON                         ADDRESS ON FILE
ALEXIS BREDAHL                        ADDRESS ON FILE
ALEXIS CHILDS                         ADDRESS ON FILE
ALEXIS COFFEY                         ADDRESS ON FILE
ALEXIS D CRISP                        ADDRESS ON FILE
ALEXIS FURROW                         ADDRESS ON FILE
ALEXIS HENDRIX                        ADDRESS ON FILE
ALEXIS HOOGENDORN                     ADDRESS ON FILE
ALEXIS LOCKE                          ADDRESS ON FILE
ALEXIS M BOLDEN                       ADDRESS ON FILE
ALEXIS M WILLIAMS                     ADDRESS ON FILE
ALEXIS MOUTRIE                        ADDRESS ON FILE
ALEXIS POTTS                          ADDRESS ON FILE
ALEXIS TROWELL                        ADDRESS ON FILE
ALEXIS WILDS                          ADDRESS ON FILE
ALEXUS MEDING                         ADDRESS ON FILE
ALEXYS MANN                           ADDRESS ON FILE
ALEXZANDER EDWARDS                    ADDRESS ON FILE
ALEYAH KNIGHT                         ADDRESS ON FILE
ALFANI ALGHALI                        ADDRESS ON FILE
ALFONSO V CRUZ                        ADDRESS ON FILE
ALFREDO GARCIA MENDOZA                ADDRESS ON FILE
ALFREDO MURILLO                       ADDRESS ON FILE
ALICE GIVENS                          ADDRESS ON FILE
ALICE HIGHSMITH                       ADDRESS ON FILE
ALICE M KISS                          ADDRESS ON FILE
ALICIA CARCHIETTA                     ADDRESS ON FILE
ALICIA FAIRLEY                        ADDRESS ON FILE
ALICIA RIVERA                         C/O ROBERT A FINEBERG ATTORNEY AT LAW ROBERT A FINEBERG 208 N S MAIN ST CAPE
                                      MAY COURT HOUSE NJ 08210
ALINA CARLTON                         ADDRESS ON FILE
ALISA CLEM                            ADDRESS ON FILE
ALISHA BATTENFIELD                    ADDRESS ON FILE
ALISHA EDWARDS                        C/O SCOTT P HOLWITT SCOTT HOLWITT 5017 WASHINGTON PLACE SUITE 300 ST. LOUIS MO
                                      63108



Epiq Corporate Restructuring, LLC                                                                   Page 5 OF 199
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    701 Filed
                                                            List
                                                                12/11/20         Page 30 of 2235

Claim Name                               Address Information
ALISHA HARTMANN                          ADDRESS ON FILE
ALISHA N LASSITER                        ADDRESS ON FILE
ALISHA TOWNSEND                          ADDRESS ON FILE
ALISON DALY                              ADDRESS ON FILE
ALISON MENG                              ADDRESS ON FILE
ALISON POLION                            C/O DOMENIC J CARCIERI ESQUIRE DOMENIC J CARCIERI ESQUIRE 454 BROADWAY
                                         PROVIDENCE RI 02909
ALISON RAINE                             ADDRESS ON FILE
ALISON SPATZ                             ADDRESS ON FILE
ALISSA MERCADO                           ADDRESS ON FILE
ALITA PAYNE                              ADDRESS ON FILE
ALIVIA BASS-TRUHLAR                      ADDRESS ON FILE
ALIX HOWARD                              ADDRESS ON FILE
ALIYAH CALHOUN                           ADDRESS ON FILE
ALIYAH FAUST                             ADDRESS ON FILE
ALL ABOUT CARPET CLEANING UPHOLSTERY     PO BOX 2345 MYRTLE BEACH SC 29578
TOO
ALL ABOUT GREEN LLC                      59 TUDOR DR CLARK NJ 07066
ALL COUNTY PRODUCE                       3691 NW 15 STREET LAUDERHILL FL 33311
ALL FRESH PRODUCE INC                    134 MANLY AVE GREENSBORO NC 27407
ALL OCCASIONS LLC                        5825 MIDDLEBROOK PIKE KNOXVILLE TN 37921
ALLAHFIA DAVIS                           ADDRESS ON FILE
ALLAN S GOODMAN INC                      PO BOX 749 HARTFORD CT 06142
ALLAN WRIGHT                             ADDRESS ON FILE
ALLEGANY COUNTY TAX AND UTILITY OFFICE   701 KELLY RD STE 201 CUMBERLAND MD 21502
ALLEN COUNTY                             PO BOX 123 LIMA OH 45802
ALLEN KUSHYNSKI                          4835 MARY ELLEN AVE SHERMAN OAKS CA 91423
ALLEN M KESSENS                          ADDRESS ON FILE
ALLEN OTBERG                             ADDRESS ON FILE
ALLEN STEWART                            ADDRESS ON FILE
ALLIE BOGERT                             ADDRESS ON FILE
ALLIED BEVERAGE GROUP NJ                 600 WASHINGTON AVENUE CARLSTADT NJ 07072
ALLIED GLASS CO INC                      810 E GOVERNOR JOHN SEVIER HWY STE B KNOXVILLE TN 37920
ALLISON BROCKHOFF                        ADDRESS ON FILE
ALLISON BROZ                             ADDRESS ON FILE
ALLISON COFFEY                           ADDRESS ON FILE
ALLISON DAVIS                            ADDRESS ON FILE
ALLISON MCGRAW                           ADDRESS ON FILE
ALLISON WILLETT                          ADDRESS ON FILE
ALLISON WILSON                           ADDRESS ON FILE
ALLY SMITH                               ADDRESS ON FILE
ALLYSON BURKE                            ADDRESS ON FILE
ALLYSON G SMITH                          ADDRESS ON FILE
ALLYSON STODDARD                         ADDRESS ON FILE
ALLYSON WILKES                           ADDRESS ON FILE
ALMA BEAN                                ADDRESS ON FILE
ALONA M REGAN                            ADDRESS ON FILE
ALONDRIA BAILEY                          ADDRESS ON FILE
ALONSO ANDRADE                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                      Page 6 OF 199
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   701 Filed
                                                           List
                                                               12/11/20       Page 31 of 2235

Claim Name                              Address Information
ALONTAE CHOICE                         ADDRESS ON FILE
ALTEMP MECHANICAL INC                  303 LINDSAY ROAD HUDSON WI 54016
ALTHEA BROWN TAX COLLECTOR             PO BOX 936 SOMERSET PA 15501
ALVA A SAUL                            ADDRESS ON FILE
ALVIN DAWSON JR                        ADDRESS ON FILE
ALVIN GARRETT                          ADDRESS ON FILE
ALYSA VAN SCOYK                        ADDRESS ON FILE
ALYSHA TOMB                            ADDRESS ON FILE
ALYSON CONCEPCION                      C/O FORREST SYGMAN, PA; ALLEN GAFFNEY REGIONS BANK BUILDING, STE 408 8603 S
                                       DIXIE HWY MIAMI FL 33143
ALYSSA BARTON                          ADDRESS ON FILE
ALYSSA BLACKBURN                       ADDRESS ON FILE
ALYSSA CANNON                          ADDRESS ON FILE
ALYSSA DAVIS                           ADDRESS ON FILE
ALYSSA DOUGLAS                         ADDRESS ON FILE
ALYSSA DRAGO                           ADDRESS ON FILE
ALYSSA FLAYHART                        ADDRESS ON FILE
ALYSSA FREY                            ADDRESS ON FILE
ALYSSA GUSMEROTTI                      ADDRESS ON FILE
ALYSSA J MCGUIRE                       ADDRESS ON FILE
ALYSSA J NASON                         ADDRESS ON FILE
ALYSSA KOGLER                          ADDRESS ON FILE
ALYSSA M ALBERTO                       ADDRESS ON FILE
ALYSSA MALONE                          ADDRESS ON FILE
ALYSSA N SHANNON                       ADDRESS ON FILE
ALYSSA ROQUE                           ADDRESS ON FILE
ALYSSA TOROK                           ADDRESS ON FILE
ALYSSIA PERMAN                         ADDRESS ON FILE
ALZHEIMERS DIEASE AND RELATED DISORDERS 315 MORGANS TURN PEACHTREE CITY GA 30269
AMANDA BACON                           ADDRESS ON FILE
AMANDA BERGERON                        C/O MORGAN & MORGAN CHRISTOPHER PULEO, ESQ 2012 FLORIDA AVE S LAKELAND FL
                                       33803
AMANDA BLAKESLEE                       ADDRESS ON FILE
AMANDA BLUMBERG                        ADDRESS ON FILE
AMANDA BRADSHAW                        ADDRESS ON FILE
AMANDA BUSBY                           ADDRESS ON FILE
AMANDA CHASE                           ADDRESS ON FILE
AMANDA CLANCY                          ADDRESS ON FILE
AMANDA COE                             ADDRESS ON FILE
AMANDA COPELAND                        ADDRESS ON FILE
AMANDA CRAMER                          ADDRESS ON FILE
AMANDA DANIELL                         ADDRESS ON FILE
AMANDA ENGLERT                         ADDRESS ON FILE
AMANDA ESPINOSA                        ADDRESS ON FILE
AMANDA FOGLE                           ADDRESS ON FILE
AMANDA GLASS                           ADDRESS ON FILE
AMANDA HANSON                          ADDRESS ON FILE
AMANDA HASSAN                          ADDRESS ON FILE
AMANDA HENLEY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 7 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              701 Filed
                                                      List
                                                          12/11/20   Page 32 of 2235

Claim Name                         Address Information
AMANDA HICKMAN                     ADDRESS ON FILE
AMANDA J ALLEN                     ADDRESS ON FILE
AMANDA JACKSON-KING                ADDRESS ON FILE
AMANDA JOHNSON                     ADDRESS ON FILE
AMANDA KAISER                      ADDRESS ON FILE
AMANDA KRAUSE                      ADDRESS ON FILE
AMANDA L WERNER                    ADDRESS ON FILE
AMANDA LEMONIS                     ADDRESS ON FILE
AMANDA M SHOEBOTTOM                ADDRESS ON FILE
AMANDA MCCLENDON                   ADDRESS ON FILE
AMANDA MCLAUGHLIN                  ADDRESS ON FILE
AMANDA MILLER                      ADDRESS ON FILE
AMANDA N TAYLOR                    ADDRESS ON FILE
AMANDA PARRISH                     ADDRESS ON FILE
AMANDA PERDUE                      ADDRESS ON FILE
AMANDA PICARIELLO                  ADDRESS ON FILE
AMANDA ROBERSON                    ADDRESS ON FILE
AMANDA ROGERS                      ADDRESS ON FILE
AMANDA SAUNDERS                    ADDRESS ON FILE
AMANDA TAUNTON                     ADDRESS ON FILE
AMANDA THACKER                     ADDRESS ON FILE
AMANDA VAILLANCOURT                ADDRESS ON FILE
AMANDA WADDLE                      ADDRESS ON FILE
AMANDA WALLACE                     ADDRESS ON FILE
AMANDA WEAVER                      ADDRESS ON FILE
AMANDA WHITTEN                     ADDRESS ON FILE
AMANDA WOY                         ADDRESS ON FILE
AMANDI LUNA                        ADDRESS ON FILE
AMANDO AMADOR                      ADDRESS ON FILE
AMARI SMOOT                        ADDRESS ON FILE
AMARILIS GARCIA                    ADDRESS ON FILE
AMARILYS Y MILLAN                  ADDRESS ON FILE
AMAYA PATTERSON                    ADDRESS ON FILE
AMBER BURCHETT                     ADDRESS ON FILE
AMBER BURKE                        ADDRESS ON FILE
AMBER CLARK                        ADDRESS ON FILE
AMBER DAVIS                        ADDRESS ON FILE
AMBER DEMAR                        ADDRESS ON FILE
AMBER DIXON                        ADDRESS ON FILE
AMBER DOMBROSKY                    ADDRESS ON FILE
AMBER F PORTWOOD                   ADDRESS ON FILE
AMBER FISHER                       ADDRESS ON FILE
AMBER GARNER                       ADDRESS ON FILE
AMBER HAMILTON                     ADDRESS ON FILE
AMBER HANNAN                       ADDRESS ON FILE
AMBER HOLLIS                       ADDRESS ON FILE
AMBER KING                         ADDRESS ON FILE
AMBER LOBDELL                      ADDRESS ON FILE
AMBER PALMER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 8 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20          Page 33 of 2235

Claim Name                            Address Information
AMBER RICE                            ADDRESS ON FILE
AMBER ROWLAND                         ADDRESS ON FILE
AMBER SEYMOUR                         ADDRESS ON FILE
AMBER SIMMONS                         ADDRESS ON FILE
AMBER TRACY                           ADDRESS ON FILE
AMBER TURNER                          ADDRESS ON FILE
AMBER WILSON                          ADDRESS ON FILE
AMBERLON SANSEVERINO                  ADDRESS ON FILE
AMBROSIA LEWIS                        ADDRESS ON FILE
AMEA HAMMONDS                         ADDRESS ON FILE
AMELIA MCINTYRE                       ADDRESS ON FILE
AMEREN ILLINOIS                       PO BOX 88034 CHICAGO IL 60680-1034
AMEREN ILLINOIS                       PO BOX 2522 DECATUR IL 62525
AMEREN MISSOURI                       PO BOX 66301 ST LOUIS MO 63166
AMEREN MISSOURI                       PO BOX 66529 ST LOUIS MO 63166-6529
AMERICAN BD COMPANY NJ                25 DEBOER DR GLEN ROCK NJ 07452
AMERICAN DIGITAL TECH                 4431 DAVIE RD STE 117 DAVIE FL 33314
AMERICAN ELECTRIC POWER               PO BOX 371496 PITTSBURGH PA 15250-7496
AMERICAN FACILITY SOLUTIONS           3505B WHICHARD ROAD GREENVILLE NC 27834
AMERICAN HOTEL REGISTER COMPANY       PO BOX 206720 DALLAS TX 75320
AMERICAN LEGAL RECORDS LLC            1974 SPROUL RD STE 403 BROOMALL PA 19008
AMERICAN PATRIOT LAWN CARE & PRPTY    229 W 28TH DIVISION HWY LITITZ PA 17543
MAINT
AMERICAN TAP SERVICES LLC             28 TAYLOR ROAD BETHEL CT 06801
AMERICAN WATER & ENERGY SAVERS        4431 N DIXIE HWY BOCA RATON FL 33431
AMERIGAS PROPANE LP                   EDI INVOICING ONLY DEPT CH 10525 PALATINE IL 60055-0525
AMIA SIMS                             ADDRESS ON FILE
AMIA T MONROE                         ADDRESS ON FILE
AMIE GRANT                            ADDRESS ON FILE
AMINA R YATES                         ADDRESS ON FILE
AMMON RICH                            ADDRESS ON FILE
AMNON SHREIBMAN                       PO BOX 177 519 MABLE MASON COVE LAVERGNE TN 37086
AMNON SHREIBMAN                       PO BOX 177 519 MABLE MASON COVE LAVERGNE TN 37086
AMPHION                               10722 EDISON COURT RANCHO CUCAMONGA CA 91730
AMSTERDAM CITY SCHOOL DISTRICT        PO BOX 14526 TAX PROCESSING UNIT ALBANY NY 12212-4526
AMY BARRERA                           ADDRESS ON FILE
AMY BYNUM                             ADDRESS ON FILE
AMY CREWS                             ADDRESS ON FILE
AMY DENNIS                            ADDRESS ON FILE
AMY GIBBS                             ADDRESS ON FILE
AMY HALL                              ADDRESS ON FILE
AMY HOOVER                            ADDRESS ON FILE
AMY JENNINGS                          ADDRESS ON FILE
AMY LINTON                            ADDRESS ON FILE
AMY OAKS                              ADDRESS ON FILE
AMY PETERSON                          ADDRESS ON FILE
AMY POLLOCK                           ADDRESS ON FILE
AMY RINER                             ADDRESS ON FILE
AMY S HACKETT                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 9 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20      Page 34 of 2235

Claim Name                            Address Information
AMY SMITH                             ADDRESS ON FILE
AMY SNYDER                            ADDRESS ON FILE
AMY SPENCER                           ADDRESS ON FILE
AMY STEWART                           ADDRESS ON FILE
AMY TERRY-SUSA                        ADDRESS ON FILE
AMY VANDEMARK                         ADDRESS ON FILE
AMY WITENBARGER                       ADDRESS ON FILE
ANA HERNANDEZ                         ADDRESS ON FILE
ANA VANDERVELDE                       ADDRESS ON FILE
ANAIJA D DRIVER                       ADDRESS ON FILE
ANASTASIA RICCI                       ADDRESS ON FILE
ANDERSON CITY UTILITIES               PO BOX 2100 ANDERSON IN 46018-2100
ANDERSON SANCHEZ-LOPEZ                ADDRESS ON FILE
ANDRAE LINDSEY                        ADDRESS ON FILE
ANDRE A HOSENDOVE                     ADDRESS ON FILE
ANDRE BOYLES                          ADDRESS ON FILE
ANDRE FERREIRA DE SOUZA               ADDRESS ON FILE
ANDRE L DAVIS                         ADDRESS ON FILE
ANDRE MARSH                           ADDRESS ON FILE
ANDRE ROBERTS                         ADDRESS ON FILE
ANDREA CARPENTER                      ADDRESS ON FILE
ANDREA FITZ                           ADDRESS ON FILE
ANDREA FOLMAR                         ADDRESS ON FILE
ANDREA GARRISON                       ADDRESS ON FILE
ANDREA GOODERHAM                      ADDRESS ON FILE
ANDREA GREPONNE                       ADDRESS ON FILE
ANDREA HENSLEY                        ADDRESS ON FILE
ANDREA MAKAY                          ADDRESS ON FILE
ANDREA MARQUEZ                        ADDRESS ON FILE
ANDREA PRICE                          ADDRESS ON FILE
ANDREA SEXTON-BROWN                   ADDRESS ON FILE
ANDREA SORTO                          ADDRESS ON FILE
ANDREA TURPEL                         ADDRESS ON FILE
ANDREA VEGA                           ADDRESS ON FILE
ANDREA YOUNG                          ADDRESS ON FILE
ANDREW BAKER                          ADDRESS ON FILE
ANDREW BULLOCH                        ADDRESS ON FILE
ANDREW CAPAROULA                      ADDRESS ON FILE
ANDREW CARROLL                        ADDRESS ON FILE
ANDREW CHAMBERS                       ADDRESS ON FILE
ANDREW COLBOTH                        ADDRESS ON FILE
ANDREW D OTOOLE                       ADDRESS ON FILE
ANDREW DROSINOS                       ADDRESS ON FILE
ANDREW F SCOGGINS                     ADDRESS ON FILE
ANDREW F SCOGGINS                     ADDRESS ON FILE
ANDREW FETTIG                         ADDRESS ON FILE
ANDREW FRIEDLAND                      ADDRESS ON FILE
ANDREW GOOLESBY                       ADDRESS ON FILE
ANDREW GOULD                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 10 OF 199
                                                 RUBY TUESDAY
                      Case 20-12456-JTD       Doc Service
                                                  701 Filed
                                                          List
                                                              12/11/20          Page 35 of 2235

Claim Name                             Address Information
ANDREW HARTLEY                         ADDRESS ON FILE
ANDREW HUNTER                          ADDRESS ON FILE
ANDREW LEE BOONE                       ADDRESS ON FILE
ANDREW LEPTRONE                        ADDRESS ON FILE
ANDREW LESNER                          ADDRESS ON FILE
ANDREW LOPEZ                           ADDRESS ON FILE
ANDREW M SELNA                         1550 CHANDELLE LANE FALLBROOK CA 92028
ANDREW MARTINCIC                       ADDRESS ON FILE
ANDREW OTOOLE                          ADDRESS ON FILE
ANDREW RAY                             ADDRESS ON FILE
ANDREW RUIZ                            ADDRESS ON FILE
ANDREW SANTY                           ADDRESS ON FILE
ANDREW SMOAK                           ADDRESS ON FILE
ANDREW W HEPP                          ADDRESS ON FILE
ANDREW W HEPP                          ADDRESS ON FILE
ANDREW WATTS                           ADDRESS ON FILE
ANDREW WELCH                           ADDRESS ON FILE
ANDREW WILSON                          ADDRESS ON FILE
ANDREW YATES                           ADDRESS ON FILE
ANDREWS REFRIGERATION INC              5617 E HILLERY DR SCOTTSDALE AZ 85254
ANDY GOMEZ                             ADDRESS ON FILE
ANEISHA SHOCKLEY                       ADDRESS ON FILE
ANGEL CASSTEVENS                       ADDRESS ON FILE
ANGEL DUNAWAY                          ADDRESS ON FILE
ANGEL LOWRANCE                         ADDRESS ON FILE
ANGEL M DORRIS                         ADDRESS ON FILE
ANGEL TOUCH COMMERCIAL CLEANING        1685 S COLORADO BLVD 295 DENVER CO 80222
ANGELA ALLEN                           ADDRESS ON FILE
ANGELA BUMPUS                          ADDRESS ON FILE
ANGELA EPOLITO TAX RECEIVER OF TAXES   5400 BUTTERNUT DR EAST SYRACUSE NY 13057-8509
ANGELA HELSTON                         ADDRESS ON FILE
ANGELA HUNEYCUTT                       ADDRESS ON FILE
ANGELA L FULTS                         ADDRESS ON FILE
ANGELA LOWERY                          ADDRESS ON FILE
ANGELA MUNIZ                           ADDRESS ON FILE
ANGELA SCHNEIDER                       ADDRESS ON FILE
ANGELA SCOTT                           ADDRESS ON FILE
ANGELA SMITH                           ADDRESS ON FILE
ANGELA STANLEY                         ADDRESS ON FILE
ANGELA T PRUITT                        ADDRESS ON FILE
ANGELA YOUNT                           ADDRESS ON FILE
ANGELIA BOOKER                         ADDRESS ON FILE
ANGELICA BERTONE                       ADDRESS ON FILE
ANGELICA MOJICA                        ADDRESS ON FILE
ANGELICA RODRIQUEZ                     C/O THE LAW OFFICE OF MARCIE BAKER, ESQ MARCIE BAKER, ESQ. 5518 7TH ST
                                       ZEPHYRHILLS FL 33542
ANGELO LOFTON JR                       ADDRESS ON FILE
ANGIE HANSON                           ADDRESS ON FILE
ANHEUSER BUSCH SALES OF DENVER         1455 EAST 62ND AVENUE DENVER CO 80216



Epiq Corporate Restructuring, LLC                                                                   Page 11 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20       Page 36 of 2235

Claim Name                           Address Information
ANIKA B BURGH                        ADDRESS ON FILE
ANIQUA MERCER                        ADDRESS ON FILE
ANIS ALBERT                          ADDRESS ON FILE
ANISAH MARSHALL                      ADDRESS ON FILE
ANITA CURRAN                         ADDRESS ON FILE
ANITA D FLOURNOY                     ADDRESS ON FILE
ANITA FLOURNOY                       ADDRESS ON FILE
ANITA GREENE                         ADDRESS ON FILE
ANITA JAMIERSON                      ADDRESS ON FILE
ANN KOSATKA                          ADDRESS ON FILE
ANN RICHICHI                         C/O MAZZARA & SMALL, PC TIMOTHY MAZZARA 1698 ROOSEVELT AVE BOHEMIA NY 11716
ANNA EGDE                            ADDRESS ON FILE
ANNA FOSTER                          ADDRESS ON FILE
ANNA HANSEN                          ADDRESS ON FILE
ANNA LEEPER                          ADDRESS ON FILE
ANNA MILLER                          ADDRESS ON FILE
ANNA PROCACCINO                      ADDRESS ON FILE
ANNA VAN BUREN                       ADDRESS ON FILE
ANNABELLA NEWMAN                     ADDRESS ON FILE
ANNAPURNA RAYASAM                    ADDRESS ON FILE
ANNE AND JOE ARCHAMBEAULT            ADDRESS ON FILE
ANNE ARUNDEL COUNTY MARYLAND         PO BOX 427 OFFICE OF FINANCE CUSTOMER SERVICE ANNAPOLIS MD 21404-0427
ANNE DILLARD-MCGEOCH                 ADDRESS ON FILE
ANNE DILLARD-MCGEOCH                 ADDRESS ON FILE
ANNE FLACK                           ADDRESS ON FILE
ANNE G TRETTER                       ADDRESS ON FILE
ANNE PALOW                           C/O NICOLETTI LAW FIRM NICOLETTE NICOLETTI 6609 RIDGE ROAD, STE 4 PORT RICHEY
                                     FL 34668
ANNE ROHDE                           ADDRESS ON FILE
ANNEGRETE MART                       ADDRESS ON FILE
ANNEMARIE SMITH                      ADDRESS ON FILE
ANNETTA MCGEE                        ADDRESS ON FILE
ANNETTA MCGEE                        ADDRESS ON FILE
ANNETTE BAKER                        ADDRESS ON FILE
ANNIE MENTION                        C/O MERRITT WEBB JAMES LYON PO BOX 24109 COLUMBIA SC 29224
ANNIQUE HORTON                       ADDRESS ON FILE
ANNISSA GONZALEZ                     ADDRESS ON FILE
ANNMARIE ASH                         ADDRESS ON FILE
ANOUPHOUN OUNTHONGDY                 ADDRESS ON FILE
ANSLEY COST                          ADDRESS ON FILE
ANSLEY PARKEY                        ADDRESS ON FILE
ANTELOPE SERVICES LLC                13280 WEST NORTH RIVER RD NORTH PLATTE NE 69101
ANTHONY ABREU                        ADDRESS ON FILE
ANTHONY BROWN                        ADDRESS ON FILE
ANTHONY BUTIA                        ADDRESS ON FILE
ANTHONY CORNELIUS                    ADDRESS ON FILE
ANTHONY D DUCKERY II                 ADDRESS ON FILE
ANTHONY DE MAYO                      ADDRESS ON FILE
ANTHONY FRANKLYN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 12 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               701 Filed
                                                       List
                                                           12/11/20       Page 37 of 2235

Claim Name                          Address Information
ANTHONY GILL                        ADDRESS ON FILE
ANTHONY HUBBARD                     ADDRESS ON FILE
ANTHONY J BURNS                     ADDRESS ON FILE
ANTHONY MEYERS                      ADDRESS ON FILE
ANTHONY MILLER                      ADDRESS ON FILE
ANTHONY NESBITT                     ADDRESS ON FILE
ANTHONY ROBINSON                    ADDRESS ON FILE
ANTHONY S WRIGHT                    ADDRESS ON FILE
ANTHONY SANTIAGO FIGUEROA           ADDRESS ON FILE
ANTHONY SHARP                       ADDRESS ON FILE
ANTHONY SPENCER                     ADDRESS ON FILE
ANTHONY W VENEY                     ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WINTHERS                    ADDRESS ON FILE
ANTIONE JACKSON                     ADDRESS ON FILE
ANTONIO ESSAH                       ADDRESS ON FILE
ANTONIO SANDRIDGE                   ADDRESS ON FILE
ANTONIO WHITTLE                     ADDRESS ON FILE
ANTONUCCI FOODS                     274 SOUTH MAIN ST GLOVERSVILLE NY 12078
AO SMITH NATIONAL ACCOUNTS DEPT     500 TENNESSEE WALTZ PKY ASHLAND CITY TN 37015
APP TECHNOLOGIES LLC                50 WASHINTON ST SUITE 303E NORWALK CT 06854
APPALACHIAN POWER                   PO BOX 24413 CANTON OH 44701-4413
APRIL BAKER                         ADDRESS ON FILE
APRIL BAKER                         ADDRESS ON FILE
APRIL HANNAH                        ADDRESS ON FILE
APRIL HAYES                         ADDRESS ON FILE
APRIL MCGHEE                        C/O MERRITT WEBB BRENT HAYS 215 CENTERVIEW DRIVE SUITE 263 BRENTWOOD TN 37027
APRIL MONTALVO                      ADDRESS ON FILE
APRIL MOSELEY                       ADDRESS ON FILE
APRIL MOYER                         ADDRESS ON FILE
APRIL RIGGS                         ADDRESS ON FILE
APRIL ROGERS                        ADDRESS ON FILE
APRIL WILKINS                       ADDRESS ON FILE
APRIL WILSON                        ADDRESS ON FILE
APS                                 PO BOX 2906 PHOENIX AZ 85062
AQUA NEW JERSEY                     PO BOX 1229 NEWARK NJ 07101-1229
AQUA NEW JERSEY                     PO BOX 70279 PHILADELPHIA PA 19176
AQUA OH                             PO BOX 1229 NEWARK NJ 07101-1229
AQUA PENNSYLVANIA                   PO BOX 1229 NEWARK NJ 07101-1229
AQUARION WATER CO OF CT             PO BOX 10010 LEWISTON ME 04243-9427
ARACELI HUERTA                      ADDRESS ON FILE
ARACELLY CANALES                    C/O ROHAN LAW FIRM, LLC MICHELLE ROHAN P.O. BOX 1028 OLNEY MD 20830
ARAM QARADAGI                       ADDRESS ON FILE
ARAYA MAYS                          ADDRESS ON FILE
ARC3 GASES INC                      PO BOX 1708 DUNN NC 28335
ARCHWAY LAWN CARE                   330 DEPOT SAINT PETERS MO 63376
ARETE PARTNERS 2263 MEMORIAL LLC    3200 TRULIANT WAY WINSTON SALEM NC 27103
ARGELIA SALMERON                    ADDRESS ON FILE
ARIANA MIGNELLA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 13 OF 199
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc Service
                                                   701 Filed
                                                           List
                                                               12/11/20         Page 38 of 2235

Claim Name                              Address Information
ARIANA NEWMAN                           ADDRESS ON FILE
ARIANN HENDERSON                        ADDRESS ON FILE
ARIANNA HART                            ADDRESS ON FILE
ARIEL BELL                              ADDRESS ON FILE
ARIEL HOWARD                            ADDRESS ON FILE
ARION ERSERY                            ADDRESS ON FILE
ARIZONA BEVERAGE HOLDING CO INC         D/B/A ARIZONA BEVERAGE CONTROL SYSTEMS 515 S 48TH ST, STE 108 TEMPE AZ
                                        85281-2321
ARLENE KAVA                             ADDRESS ON FILE
ARLENE OPIO                             ADDRESS ON FILE
ARLENE TORRES                           ADDRESS ON FILE
ARLIE CHESTER                           ADDRESS ON FILE
ARMANDO VALLE                           ADDRESS ON FILE
ARMOND FOSTER                           ADDRESS ON FILE
ARMONDO VIGIL                           ADDRESS ON FILE
ARMY COE                                ADDRESS ON FILE
ARNOT REALTY CORPORATION                PO BOX 8000 DEPARTMENT 794 BUFFALO NY 14267-0000
ARODRIANNA BROOKS                       ADDRESS ON FILE
ARON BOAG                               ADDRESS ON FILE
ARON LEVESQUE                           ADDRESS ON FILE
AROOSTOOK CENTER MALL REALTY HOLDINGS   LLC 1010 NORTHERN BLVD STE 212 CO KOHAN RETAIL INVESTMENT GRP GREAT NECK NY
                                        11021
AROOSTOOK FOODS INC                     166 WASHBURN RD CARIBOU ME 04736
ARRUMP, LLC D/B/A ROY ROGERS (SUBTENANT SUIT) 9 GUNTHERS VIEW TOMACO NJ 07082
ARSENIO PHELPS                          ADDRESS ON FILE
ART BISBEE                              ADDRESS ON FILE
ARTHUR B BOEHM                          ADDRESS ON FILE
ARTHUR BANKS                            ADDRESS ON FILE
ARTHUR SAPP PLUMBING INC                PO BOX 940 BLACKSHEAR GA 31516
ASADJA HILL                             ADDRESS ON FILE
ASAP GLASS AND DOOR LLC                 624 W UNIVERSITY DR 228 DENTON TX 76201
ASHANTI TISDALE                         ADDRESS ON FILE
ASHLEE AULTMAN                          ADDRESS ON FILE
ASHLEE BELVIN                           ADDRESS ON FILE
ASHLEE CLARK                            ADDRESS ON FILE
ASHLEE HENDERSON                        ADDRESS ON FILE
ASHLEE LEEPER                           ADDRESS ON FILE
ASHLEE RICHARDSON                       ADDRESS ON FILE
ASHLEE VILASUSO                         ADDRESS ON FILE
ASHLEIGH FAUVER                         ADDRESS ON FILE
ASHLEIGH STROMSKI                       ADDRESS ON FILE
ASHLEN HAZELWOOD                        ADDRESS ON FILE
ASHLEY ABBOTT                           ADDRESS ON FILE
ASHLEY ALIER                            ADDRESS ON FILE
ASHLEY ATTENELLO                        ADDRESS ON FILE
ASHLEY B WOOD                           ADDRESS ON FILE
ASHLEY BACON                            ADDRESS ON FILE
ASHLEY BARKER                           ADDRESS ON FILE
ASHLEY BRANNON                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 14 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20   Page 39 of 2235

Claim Name                            Address Information
ASHLEY CARR                           ADDRESS ON FILE
ASHLEY CHARLES                        ADDRESS ON FILE
ASHLEY CREGGER                        ADDRESS ON FILE
ASHLEY DAVIDSON                       ADDRESS ON FILE
ASHLEY DILL                           ADDRESS ON FILE
ASHLEY DORE                           ADDRESS ON FILE
ASHLEY ESTEBAN                        ADDRESS ON FILE
ASHLEY ETHIER                         ADDRESS ON FILE
ASHLEY FAIRBROTHER                    ADDRESS ON FILE
ASHLEY FAXON                          ADDRESS ON FILE
ASHLEY HOBBS                          ADDRESS ON FILE
ASHLEY HUTCHINSON                     ADDRESS ON FILE
ASHLEY KOCH                           ADDRESS ON FILE
ASHLEY M BROWN                        ADDRESS ON FILE
ASHLEY MARDOS                         ADDRESS ON FILE
ASHLEY MCDONALD                       ADDRESS ON FILE
ASHLEY METTS                          ADDRESS ON FILE
ASHLEY MOLINA                         ADDRESS ON FILE
ASHLEY MURPHY                         ADDRESS ON FILE
ASHLEY N MINTER                       ADDRESS ON FILE
ASHLEY PENNEY                         ADDRESS ON FILE
ASHLEY REED                           ADDRESS ON FILE
ASHLEY RICHARDS                       ADDRESS ON FILE
ASHLEY SCOTT                          ADDRESS ON FILE
ASHLEY SPENCER                        ADDRESS ON FILE
ASHLEY STANDRIDGE                     ADDRESS ON FILE
ASHLEY STEWART                        ADDRESS ON FILE
ASHLEY STIMPFLING                     ADDRESS ON FILE
ASHLEY TRAMMELL                       ADDRESS ON FILE
ASHLEY ULLRICH                        ADDRESS ON FILE
ASHLEY WALTERS                        ADDRESS ON FILE
ASHLEY WATKINS                        ADDRESS ON FILE
ASHLEY WILSON                         ADDRESS ON FILE
ASHLIE WYCOFF                         ADDRESS ON FILE
ASHLYN MAIDEN                         ADDRESS ON FILE
ASHLYNN GARRETSON                     ADDRESS ON FILE
ASHLYNN PAYNE                         ADDRESS ON FILE
ASHLYNN PERRY                         ADDRESS ON FILE
ASHTON ADAMS                          ADDRESS ON FILE
ASHTON JONES                          ADDRESS ON FILE
ASHTON POND                           ADDRESS ON FILE
ASHTON REYNOLDS                       ADDRESS ON FILE
ASHTON STEWART                        ADDRESS ON FILE
ASIAUNA EDMOND                        ADDRESS ON FILE
ASIAYANA RUSSELL JOLLY                ADDRESS ON FILE
ASPEN GRAY                            ADDRESS ON FILE
ATERIA RILEY                          ADDRESS ON FILE
ATESHA HARRISON                       ADDRESS ON FILE
ATHENA RUSSELL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 15 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20          Page 40 of 2235

Claim Name                            Address Information
ATHENS UTILITIES BOARD                PO BOX 689 ATHENS TN 37371-0689
ATLANTA STEAM RESTORATION LLC         1014 PAMPAS WAY HAMPTON GA 30228
ATLANTIS TRUST                        1842 WASHINGTON WAY VENICE CA 90291
ATLANTIS TRUST                        1842 WASHINGTON WAY VENICE CA 90291-0000
ATMOS ENERGY                          PO BOX 790311 ST LOUIS MO 63179-0311
ATMOS ENERGY CORPORATION              PO BOX 740353 CINCINNATI OH 45274-0353
ATOM MATIC REFRIGERATION INC          623 W FEDERAL ST NILES OH 44446
ATT                                   PO BOX 105503 ATLANTA GA 30348-5503
ATT                                   PO BOX 5019 CAROL STREAM IL 60197
ATT MOBILITY                          PO BOX 6463 CAROL STREAM IL 60197
ATYRA JENKINS                         ADDRESS ON FILE
AUBREE GREUS                          ADDRESS ON FILE
AUBREY CARDIN                         ADDRESS ON FILE
AUBREY ROLLINS                        ADDRESS ON FILE
AUBURN WATER DISTRICT                 268 COURT ST P O BOX 414 AUBURN ME 04212-0414
AUDA WILL                             ADDRESS ON FILE
AUDGRETTA CROSS                       ADDRESS ON FILE
AUDIO ELECTRONICS INC                 2501 WHITE AVE NASHVILLE TN 37204
AUDRA DEUTSCH                         ADDRESS ON FILE
AUDRA WACKER                          ADDRESS ON FILE
AUDREY BISHOP                         ADDRESS ON FILE
AUDREY DOYLE                          ADDRESS ON FILE
AUDREY GARCIA                         ADDRESS ON FILE
AUDREY MARCUS                         ADDRESS ON FILE
AUDREY MCKENZIE                       ADDRESS ON FILE
AUDREY PORTER                         ADDRESS ON FILE
AUDREY STANDISH                       ADDRESS ON FILE
AUDREY THOMPSON                       ADDRESS ON FILE
AUDREY WALKER                         ADDRESS ON FILE
AUDRIANNA JACKSON                     ADDRESS ON FILE
AUDRYANNA GOODRICH                    ADDRESS ON FILE
AUGUST HINES                          ADDRESS ON FILE
AURA ALVARADO                         ADDRESS ON FILE
AURELIA Z DISMUS                      ADDRESS ON FILE
AURELIO MARTINEZ                      ADDRESS ON FILE
AUREONA BROWN                         ADDRESS ON FILE
AURORA BROOKER                        ADDRESS ON FILE
AUSTEN GREENE                         ADDRESS ON FILE
AUSTEN ZORICK                         ADDRESS ON FILE
AUSTIN CARTER                         ADDRESS ON FILE
AUSTIN FREEMAN                        ADDRESS ON FILE
AUSTIN FUTRELL                        ADDRESS ON FILE
AUSTIN GOODE                          ADDRESS ON FILE
AUSTIN HADWIN                         ADDRESS ON FILE
AUSTIN HERRING                        ADDRESS ON FILE
AUSTIN KENNEDY                        ADDRESS ON FILE
AUSTIN KING                           ADDRESS ON FILE
AUSTIN MAJORS                         ADDRESS ON FILE
AUSTIN PELLETIER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 16 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20         Page 41 of 2235

Claim Name                           Address Information
AUSTIN PITTMAN                       ADDRESS ON FILE
AUSTIN SAVAGE                        ADDRESS ON FILE
AUSTIN SCHIAVONE                     ADDRESS ON FILE
AUSTIN SMITH                         ADDRESS ON FILE
AUSTIN SUSTAITA                      ADDRESS ON FILE
AUSTIN WEST                          ADDRESS ON FILE
AUSTIN WITHEE                        ADDRESS ON FILE
AUSTYN HAUGHN                        ADDRESS ON FILE
AUTUMN ANDERSON                      ADDRESS ON FILE
AUTUMN CARDER                        ADDRESS ON FILE
AUTUMN DRAPER                        ADDRESS ON FILE
AUTUMN ENGLE                         ADDRESS ON FILE
AUTUMN LAPAN                         ADDRESS ON FILE
AUTUMN PHOUKIEO                      ADDRESS ON FILE
AUTUMN SCOTT                         ADDRESS ON FILE
AUTUMN SMITH                         ADDRESS ON FILE
AUTUMN THOMAS                        C/O THE EICHHOLZ LAW FIRM JANET C. CANTRELL HURT BLDG, HURT PLAZA SE #1515
                                     ATLANTA GA 30303
AUTUMN TUSSING                       ADDRESS ON FILE
AUTUMN VOEGELI                       ADDRESS ON FILE
AVERY ELLIS                          ADDRESS ON FILE
AVERY LARSON-HOWLE                   ADDRESS ON FILE
AVERY SANTELLI                       ADDRESS ON FILE
AVIONE JACKSON                       ADDRESS ON FILE
AWNCLEAN INC                         5060 E 62ND ST STE 132 INDIANAPOLIS IN 46220
AYANA JONES                          ADDRESS ON FILE
AYANA MOORE-CARR                     ADDRESS ON FILE
AYANNA JACKSON                       ADDRESS ON FILE
AYLA COMBS                           ADDRESS ON FILE
AYNSLIE BUNCE                        ADDRESS ON FILE
AYO JULIUS                           ADDRESS ON FILE
AZJNAE WILLIAMS                      ADDRESS ON FILE
AZLYNN BASS                          ADDRESS ON FILE
B AND B TREE CARE LLC                558 N KNOB CREEK RD SEYMOUR TN 37865
B SAFE INC                           P O BOX 70209 PHILADELPHIA PA 19176
B&S PLUMBING & HEATING INC           889 W JOHNSON DR TERRE HAUTE IN 47802
BACKFLOW SPECIALTY CO INC            PO BOX 12162 KNOXVILLE TN 37912
BACKYARD LANDSCAPES LLC              4033 GLENMORE DR ROCKFORD TN 37853
BAERS REPAIRS LLC                    19617 MIDDLETOWN RD FREELAND MD 21053
BAHWOOL CHO                          ADDRESS ON FILE
BAILEY GRIFFIN                       ADDRESS ON FILE
BAILEY KING                          ADDRESS ON FILE
BAILEY LEDFORD                       ADDRESS ON FILE
BAILEY N BARBEAU                     ADDRESS ON FILE
BAILEY WALKER                        ADDRESS ON FILE
BALDWIN EMC                          PO BOX 220 SUMMERDALE AL 36580
BANGOR NATURAL GAS                   PO BOX 980 BANGOR ME 04402-0980
BANK OF AMERICA NA                   AS ADMINISTRATIVE AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36
                                     CHARLOTTE NC 28255



Epiq Corporate Restructuring, LLC                                                                 Page 17 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              701 Filed
                                                      List
                                                          12/11/20       Page 42 of 2235

Claim Name                         Address Information
BANK OF AMERICA NA                 AS ADMINISTRATIVE AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36
                                   CHARLOTTE NC 28255
BANK OF AMERICA NA                 AS ADMINISTRATIVE AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36
                                   CHARLOTTE NC 28255
BANK OF AMERICA NA                 AS ADMINISTRATIVE AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36
                                   CHARLOTTE NC 28255
BANK OF AMERICA NA                 AS ADMINISTRATIVE AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36
                                   CHARLOTTE NC 28255
BANK OF AMERICA NA                 AS ADMINISTRATIVE AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36
                                   CHARLOTTE NC 28255
BANK OF AMERICA NA                 AS ADMINISTRATIVE AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36
                                   CHARLOTTE NC 28255
BANK OF AMERICA NA                 AS ADMINISTRATIVE AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36
                                   CHARLOTTE NC 28255
BANK OF HAWAII                     98-211 PALI MOMI ST, STE 307 AIEA HI 96701-4301
BAR SOLUTIONS LLC                  210 YESU DR SCRANTON PA 18505
BARBARA A SALVO                    ADDRESS ON FILE
BARBARA A SMITH                    ADDRESS ON FILE
BARBARA BOGGS                      ADDRESS ON FILE
BARBARA CARTER                     ADDRESS ON FILE
BARBARA CHRONIK                    ADDRESS ON FILE
BARBARA COLLOVA                    C/O ADAM WERNER ADAM WERNER, ESQ 4114 NORTHLAKE BLVD STE 200 WEST PALM BEACH
                                   FL 33410
BARBARA ELLERBE                    ADDRESS ON FILE
BARBARA HENDERSON                  ADDRESS ON FILE
BARBARA LAUREL                     ADDRESS ON FILE
BARBARA MCKENZIE                   ADDRESS ON FILE
BARBARA MULQUEENY                  ADDRESS ON FILE
BARBARA SCHAEN                     ADDRESS ON FILE
BARBARA SEAWELL                    ADDRESS ON FILE
BARBARA WILLIAMS                   C/O LAW OFFICE OF JAWDET I. RUBAII, PA JAWDET RUBAII 1358 S MISSOURI AVE
                                   CLEARWATER FL 33756
BARBARA WILSON-MCCLENNY            ADDRESS ON FILE
BARBRA DUDLEY                      ADDRESS ON FILE
BARRAY WATSON                      ADDRESS ON FILE
BARRY ALAN BURNETT                 501 E AVENIDA SAN JUAN SAN CLEMENTE CA 92672
BARRY J GILBERT                    ADDRESS ON FILE
BARRY K NANCE                      ADDRESS ON FILE
BARRY L THOMAS                     ADDRESS ON FILE
BARRY TIMMONS                      ADDRESS ON FILE
BARRY WOMACK                       ADDRESS ON FILE
BART F VIG                         ADDRESS ON FILE
BARTON C FRICKS                    ADDRESS ON FILE
BASIR WHITE                        ADDRESS ON FILE
BAYLEE DUNHAM                      ADDRESS ON FILE
BCWSA                              PO BOX 3895 LANCASTER PA 17604-3895
BDG COMMACK LLC                    300 ROBBINS LANE C/O BLUMENFELD DEVELOPMENT GRP SYOSSET NY 11791
BDG COMMACK, LLC                   300 ROBBINS LANE C/O BLUMENFELD DEVELOPMENT GRP SYOSSET NY 11791
BEAL COMMONS LLC                   1960 SATELLITE BLVD SUITE 1300 DULUTH GA 30097-0000
BEAR NECESSITY LLC                 12285 S ORANGE BLOSSOM TR CENTER STATE BANK 256000143 ORLANDO FL 32837
BEAR NECESSITY LLC                 12285 S ORANGE BLOSSOM TR CENTER STATE BANK 256000060 ORLANDO FL 32837


Epiq Corporate Restructuring, LLC                                                               Page 18 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20          Page 43 of 2235

Claim Name                            Address Information
BEAR REALTY, LLC                      CENTER STATE BANK 256000060 12285 S ORANGE BLOSSOM TRAIL ORLANDO FL 32837
BEAUFORT JASPER                       ADDRESS ON FILE
BECKLEY SANITARY BOARD                PO BOX 2494 BECKLEY WV 25802-2494
BECKY CHRISTIANSEN                    ADDRESS ON FILE
BEDFORD REGIONAL WATER AUTH           1723 FALLING CREEK RD BEDFORD VA 24523
BEHLOG AND SON PRODUCE INC            400 BROOME CORP PKWY CONKLIN NY 13748
BELINDA A SHARP                       ADDRESS ON FILE
BELINDA A SHARP                       ADDRESS ON FILE
BELINDA BERRYMAN                      ADDRESS ON FILE
BELINDA TAYLOR                        ADDRESS ON FILE
BELINDA YORK                          ADDRESS ON FILE
BELL CARRINGTON PRICE AND GREG LLP    339 HEYWARD ST 2ND FL COLUMBIA SC 29201
BEN CULP                              ADDRESS ON FILE
BEN PAPPA                             ADDRESS ON FILE
BEN RENBERG                           ADDRESS ON FILE
BEN RUSSELL 280 LLC                   2544 WILLOW POINT RD ALEXANDER CITY AL 35010-0000
BENITA GATSON                         ADDRESS ON FILE
BENJAMIN BALLARD                      ADDRESS ON FILE
BENJAMIN BLANKENSHIP                  ADDRESS ON FILE
BENJAMIN BROWN                        ADDRESS ON FILE
BENJAMIN COX                          ADDRESS ON FILE
BENJAMIN D NOBLE                      ADDRESS ON FILE
BENJAMIN DIONNE                       ADDRESS ON FILE
BENJAMIN DUENO                        ADDRESS ON FILE
BENJAMIN GILBERT                      ADDRESS ON FILE
BENJAMIN HAMAR                        ADDRESS ON FILE
BENJAMIN HILL                         ADDRESS ON FILE
BENJAMIN NIEVES                       ADDRESS ON FILE
BENJAMIN STEPHENSON                   ADDRESS ON FILE
BENJAMIN STROSSER                     ADDRESS ON FILE
BENJAMIN URBAN                        ADDRESS ON FILE
BENNETT PARTNERS LLLP                 4301 POST ROAD CUMMING GA 30040
BENNETT PARTNERS, LLLP                ATTN: MICHAEL BENNETT 4301 POST ROAD CUMMING, GA 30040
BERENICE TORRES                       ADDRESS ON FILE
BERGEN HALL                           ADDRESS ON FILE
BERKELEY COUNTY SHERIFF               400 W STEPHEN ST STE 209 MARTINSBURG WV 25401
BERKELEY ELECTRIC COOP INC            SEDC PO BOX 530812 ATLANTA GA 30353-0812
BERKSHIRE MALL LP                     PO BOX 510159 PHILADELPHIA PA 19175-0000
BERKSHIRE PA HOLDINGS LLC             150 GREAT NECK RD STE304 C/O NAMCO REALTY LLC GREAT NECK NY 11021
BERLEYN JOSEPH                        ADDRESS ON FILE
BERNARD GRAY                          ADDRESS ON FILE
BERNICE CREAGER                       ADDRESS ON FILE
BERNICE GRAHAM                        ADDRESS ON FILE
BERNICE LOCKETT                       ADDRESS ON FILE
BERNICE RAGSDALE                      ADDRESS ON FILE
BERNIE DAVIS                          ADDRESS ON FILE
BERTHA (BEN OF JACK) TAYLOR           ADDRESS ON FILE
BERTHA TAYLOR                         ADDRESS ON FILE
BERTUS MINER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 19 OF 199
                                                 RUBY TUESDAY
                      Case 20-12456-JTD       Doc Service
                                                  701 Filed
                                                          List
                                                              12/11/20          Page 44 of 2235

Claim Name                             Address Information
BESSEMER UTILITIES                     PO BOX 1246 BESSEMER AL 35021-1246
BETH BEAUDET                           ADDRESS ON FILE
BETH BREHM                             ADDRESS ON FILE
BETH SCHNITTKER                        ADDRESS ON FILE
BETH SOWERS                            ADDRESS ON FILE
BETH VON VOIGT                         C/O MUNLEY LAW PC JAMES MUNLEY 227 PENN AVENUE SCRANTON PA 18503
BETH WHITAKER                          ADDRESS ON FILE
BETHANIE MASON                         ADDRESS ON FILE
BETHANY HAGGARD                        ADDRESS ON FILE
BETHANY TAYLOR                         ADDRESS ON FILE
BETHANY ULIANELLI                      ADDRESS ON FILE
BETHLEHEM AREA SCHOOL DISTRICT         PO BOX 824485 C/O PSDLAF PHILADELPHIA PA 19182-4485
BETINA SMITH                           ADDRESS ON FILE
BETSY PEREZ                            ADDRESS ON FILE
BETTY AULTMAN                          ADDRESS ON FILE
BETTY FLANAGAN                         ADDRESS ON FILE
BETTY FLANAGAN                         ADDRESS ON FILE
BETTY FOGLE                            C/O LANIER & BURROUGHS, LLC CHARLES J. MCCUTCHEN 250 GIBSON ST ORANGEBURG SC
                                       29115
BETTY HUMPHREYS                        ADDRESS ON FILE
BETTY J BOLLINGER                      ADDRESS ON FILE
BETTY L COOPER                         ADDRESS ON FILE
BETTY LOU WALTER                       ADDRESS ON FILE
BETTY MILLS                            ADDRESS ON FILE
BETTY NATES                            ADDRESS ON FILE
BETTYE MORRIS                          ADDRESS ON FILE
BEVERAGE & EQUIPMENT SVS TECHNICIANS   1117E CEDAR AV CROYDON PA 19021
INC
BEVERAGE DISTRIBUTORS CO LLC           3980 CENTRAL PARK BOULEVARD DENVER CO 80238
BEVERLY BRYANT                         ADDRESS ON FILE
BEVERLY CARBITCHER                     ADDRESS ON FILE
BEVERLY MARSHALL                       ADDRESS ON FILE
BEVERLY PAPPA                          ADDRESS ON FILE
BEVERLY SMITH                          ADDRESS ON FILE
BEVERLY VICTORY                        ADDRESS ON FILE
BEVERLYE DAWKINS                       C/O GLENDA MITCHELL LAW FIRM GLENDA MITCHELL 807 NORTH TENNESSEE ST., STE. 104
                                       CARTERSVILLE GA 30120
BEYOND LAWN SERVICES INC               12244 SW 10TH TERRACE MIAMI FL 33184
BGE                                    PO BOX 13070 PHILADELPHIA PA 19101-3070
BIANCA FARR                            ADDRESS ON FILE
BIANCA FULLER                          ADDRESS ON FILE
BIANCA PUGH                            ADDRESS ON FILE
BIANCA STEGALL                         ADDRESS ON FILE
BIG RAPIDS TOWNSHIP                    14212 NORTHLAND DR BIG RAPIDS MI 49307
BILL LIVINGSTON                        PO BOX 7078 WARNER ROBINS GA 31095
BILL ZYLSTRA                           ADDRESS ON FILE
BILLIE BISHOP                          C/O FARAH & FARAH, PA YOUSSEF KHANACHET 1534 KINGSLEY AVE ORANGE PARK FL 32073
BILLIE LUTON                           ADDRESS ON FILE
BILLIE YATES                           ADDRESS ON FILE
BILLY CARTER                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 20 OF 199
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   701 Filed
                                                           List
                                                               12/11/20          Page 45 of 2235

Claim Name                              Address Information
BILLY CONNER                            ADDRESS ON FILE
BILLY GREGORY                           ADDRESS ON FILE
BILLY TORRANCE                          ADDRESS ON FILE
BISMARCK PROPERTIES, LLC                18307 BURBANK BLVD STE 67 TARZANA CA 91356
BLACK BOX INTELLIGENCE LLC              14785 PRESTON ROAD SUITE 290 DALLAS TX 75254
BLACK HILLS UTILITY HOLDINGS INC        PO BOX 6001 RAPID CITY SD 57709-6001
BLACKHAWK NETWORK INC                   WELLS FARGO BANK PO BOX 932859 ATLANTA GA 31193
BLAKE AND EMILY SELNA                   9631 NETHERWAY DR HUNTINGTON BEACH CA 92646
BLAKE WOLCIK                            ADDRESS ON FILE
BLANCA WRIGHT                           ADDRESS ON FILE
BLANE JONES                             ADDRESS ON FILE
BLOOM ELECTRIC HEATING AND PLUMBING INC 8164 CLEARFIELD CURWENSVILLE HWY CLEARFIELD PA 16830
BLOUNT COUNTY CLERK                     345 COURT ST MARYVILLE TN 37804
BLOUNT COUNTY CLERK SALES TAX           345 COURT ST MARYVILLE TN 37804
BLS HOLDINGS GROUP LLC                  3638 WALTON WAY EXTENSION SUITE 201 ATTN REBECCA COCKRELL AUGUSTA GA
                                        30909-0000
BLUECROSS BLUESHIELD OF TENNESSEE INC   1 CAMERON CIR CHATTANOOGA TN 37402
BOARD OF WATER WORKS OF PUEBLO          PO BOX 755 PUEBLO CO 81002
BOB BOB ASSOCIATES                      ATTN GARY STEWART JR 950 SMILE WAY YORK PA 17404-0000
BOB E SALTER                            ADDRESS ON FILE
BOBBY CARTER                            ADDRESS ON FILE
BOBBY DELAY                             ADDRESS ON FILE
BOBBY KEY                               ADDRESS ON FILE
BOBBY ROBBINS                           ADDRESS ON FILE
BOBBY ROGERS                            ADDRESS ON FILE
BOBBY THIGPEN                           ADDRESS ON FILE
BOBBY WATTS                             ADDRESS ON FILE
BOBBYJO L LOVELL                        ADDRESS ON FILE
BONNIE BAYUK                            ADDRESS ON FILE
BONNIE BOND                             ADDRESS ON FILE
BONNIE CONNER                           ADDRESS ON FILE
BONNIE GROFF                            ADDRESS ON FILE
BONNIE KERSTETTER                       ADDRESS ON FILE
BORIS VESELOV                           ADDRESS ON FILE
BOROUGH OF CHAMBERSBURG                 PO BOX 1009 CHAMBERSBURG PA 17201-0909
BOUIE WILLIAMS                          ADDRESS ON FILE
BOURAMA SANOGO                          ADDRESS ON FILE
BOWLING GREEN MUNI UTILITIES            PO BOX 10360 BOWLING GREEN KY 42102-0360
BRADEN GIBSON                           ADDRESS ON FILE
BRADLEY AIELLO                          ADDRESS ON FILE
BRADLEY ARANT BOULT CUMMINGS LLP        PO BOX 830709 BIRMINGHAM AL 35283-0709
BRADLEY HESTER                          ADDRESS ON FILE
BRADLEY MCANINCH                        ADDRESS ON FILE
BRADLEY SEARS                           ADDRESS ON FILE
BRADLEY VIPPERMAN                       ADDRESS ON FILE
BRADLEY WELCH                           ADDRESS ON FILE
BRADON CONLEY                           ADDRESS ON FILE
BRADY MATTHEWS                          ADDRESS ON FILE
BRADY WOCHER                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 21 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              701 Filed
                                                      List
                                                          12/11/20       Page 46 of 2235

Claim Name                         Address Information
BRAEDAN MCCREARY                   ADDRESS ON FILE
BRANDA SMELTZER                    ADDRESS ON FILE
BRANDAN MCARTHUR                   ADDRESS ON FILE
BRANDI N BENNETT                   ADDRESS ON FILE
BRANDI RODRIGUEZ                   ADDRESS ON FILE
BRANDI WEBB                        ADDRESS ON FILE
BRANDI WILLIAMS                    ADDRESS ON FILE
BRANDIE CALDWELL                   ADDRESS ON FILE
BRANDIE DAVIS                      ADDRESS ON FILE
BRANDIE JEFFERY                    ADDRESS ON FILE
BRANDIE PLUMLEY                    ADDRESS ON FILE
BRANDON BARNES                     ADDRESS ON FILE
BRANDON BARROW                     ADDRESS ON FILE
BRANDON BRENNER                    ADDRESS ON FILE
BRANDON CARRLLO                    ADDRESS ON FILE
BRANDON CREIGHTON                  ADDRESS ON FILE
BRANDON FINNELL                    ADDRESS ON FILE
BRANDON FUQUA                      ADDRESS ON FILE
BRANDON G DAIGNAULT                ADDRESS ON FILE
BRANDON GAYMON                     ADDRESS ON FILE
BRANDON GOODALL                    ADDRESS ON FILE
BRANDON HOGUE                      ADDRESS ON FILE
BRANDON K WILLIAMS                 ADDRESS ON FILE
BRANDON M BLACK                    ADDRESS ON FILE
BRANDON M BROGDON                  ADDRESS ON FILE
BRANDON M SCHULTE                  ADDRESS ON FILE
BRANDON MERRILL                    ADDRESS ON FILE
BRANDON MORENO                     ADDRESS ON FILE
BRANDON MURRELL                    ADDRESS ON FILE
BRANDON N WATERS                   ADDRESS ON FILE
BRANDON R HUSSELL                  ADDRESS ON FILE
BRANDON RECTOR                     ADDRESS ON FILE
BRANDON REED                       ADDRESS ON FILE
BRANDON SCHMIDT                    ADDRESS ON FILE
BRANDON SCROGGS                    ADDRESS ON FILE
BRANDON SOUTHWORTH                 ADDRESS ON FILE
BRANDON STORMS                     ADDRESS ON FILE
BRANDON THOMPKINS                  ADDRESS ON FILE
BRANDY DOSS                        ADDRESS ON FILE
BRANDY HENDLEY                     C/O JEBAILY LAW FIRM, PA GEORGE JEBAILY PO BOX 1871 FLORENCE SC 29503
BRANDY HORTON                      ADDRESS ON FILE
BRANDY J MCCONKEY                  ADDRESS ON FILE
BRANDY MCDANIEL                    ADDRESS ON FILE
BRANDY YOUNG                       C/O AYERBE & ARNOLD, LLC PAUL AYERBE 3608 VINEVILLE AVE PO BOX 6073 MACON GA
                                   31208
BRANNON SMITH                      ADDRESS ON FILE
BRASK ENTERPRISES INC II           PO BOX 55287 HOUSTON TX 77255
BRAXTON BROOKS                     ADDRESS ON FILE
BRAXTON BROOKS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 22 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              701 Filed
                                                      List
                                                          12/11/20          Page 47 of 2235

Claim Name                         Address Information
BRAYDEN HENDLEY                    C/O JEBAILY LAW FIRM, PA GEORGE JEBAILY PO BOX 1871 FLORENCE SC 29503
BRAYDEN MACWHINNIE                 C/O DOUGHERTY, LEVENTHAL AND PRICE LLP JOSEPH PRICE 75 GLENMAURA NATIONAL RD
                                   MOOSIC PA 18507
BREAKTHRU BEVERAGE OF DE LLC       900 E FAYETTE ST PO BOX 22592 ATTN CASH APPLICATION BALTIMORE MD 21203
BREANA BRENNAN                     ADDRESS ON FILE
BREANNA BLANTON                    ADDRESS ON FILE
BREANNA GIANSANTI                  ADDRESS ON FILE
BREANNA L MARTIN                   ADDRESS ON FILE
BREANNA MCCORTS                    ADDRESS ON FILE
BREANNA MELTON                     ADDRESS ON FILE
BREANNA PLONEDA                    ADDRESS ON FILE
BREANNA SIMPSON                    ADDRESS ON FILE
BREANNA SMITH                      ADDRESS ON FILE
BREANNE MARTIN                     ADDRESS ON FILE
BRECCHA SULLIVAN                   ADDRESS ON FILE
BREENA DUKES                       ADDRESS ON FILE
BRELYN STEVENSON                   ADDRESS ON FILE
BRENDA BOYLE                       ADDRESS ON FILE
BRENDA GARCIA                      ADDRESS ON FILE
BRENDA HERNANDEZ                   ADDRESS ON FILE
BRENDA JENNINGS                    ADDRESS ON FILE
BRENDA JOHNSON                     ADDRESS ON FILE
BRENDA MOODY                       ADDRESS ON FILE
BRENDA ROBLES                      ADDRESS ON FILE
BRENDA TABOR                       ADDRESS ON FILE
BRENDAN CAULEY                     ADDRESS ON FILE
BRENDON GRIFFIN                    ADDRESS ON FILE
BRENNA PREWANDOWSKI                ADDRESS ON FILE
BRENT BUTLER                       ADDRESS ON FILE
BRENT D ALDER                      ADDRESS ON FILE
BRENT P ROADERICK                  ADDRESS ON FILE
BRENT P ROADERICK                  ADDRESS ON FILE
BRENT TAYLOR                       ADDRESS ON FILE
BRETT GIESE                        ADDRESS ON FILE
BRETT JOHNSON                      ADDRESS ON FILE
BRETT REEK                         ADDRESS ON FILE
BRETZ AND COMPANY                  6596 SPRING ROAD SHERMANSDALE PA 17090
BREVIN ALLEN                       ADDRESS ON FILE
BREYANNA KEARSE                    ADDRESS ON FILE
BRIA BROWN                         ADDRESS ON FILE
BRIAN ACHAUER                      ADDRESS ON FILE
BRIAN BELENSKI                     ADDRESS ON FILE
BRIAN BOONE                        ADDRESS ON FILE
BRIAN CRUISE                       ADDRESS ON FILE
BRIAN D HAMBRIGHT                  ADDRESS ON FILE
BRIAN DAVIS                        ADDRESS ON FILE
BRIAN DONOVAN                      ADDRESS ON FILE
BRIAN ERHARDT                      ADDRESS ON FILE
BRIAN ESSER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 23 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              701 Filed
                                                      List
                                                          12/11/20   Page 48 of 2235

Claim Name                         Address Information
BRIAN INSCORE                      ADDRESS ON FILE
BRIAN L DAVIS                      ADDRESS ON FILE
BRIAN LARGENT                      ADDRESS ON FILE
BRIAN M MAJORS                     ADDRESS ON FILE
BRIAN MAGUIRE                      ADDRESS ON FILE
BRIAN MCCUNE                       ADDRESS ON FILE
BRIAN MILLS                        ADDRESS ON FILE
BRIAN NICHOLS                      ADDRESS ON FILE
BRIAN NORTAN                       ADDRESS ON FILE
BRIAN PLUMMER                      ADDRESS ON FILE
BRIAN SELLERS JR.                  ADDRESS ON FILE
BRIAN SHEPPARD                     ADDRESS ON FILE
BRIAN SHIPP                        ADDRESS ON FILE
BRIAN SMITH                        ADDRESS ON FILE
BRIAN T BUNGARD                    ADDRESS ON FILE
BRIAN VINCENT                      ADDRESS ON FILE
BRIAN W GRUSI                      ADDRESS ON FILE
BRIAN WADE                         ADDRESS ON FILE
BRIAN WAGGONER                     ADDRESS ON FILE
BRIANA BENSON                      ADDRESS ON FILE
BRIANA COFFIE                      ADDRESS ON FILE
BRIANA CROCKETT                    ADDRESS ON FILE
BRIANA HAWKINS                     ADDRESS ON FILE
BRIANA IPPOLITO                    ADDRESS ON FILE
BRIANA JOHNSON                     ADDRESS ON FILE
BRIANA KUZIA                       ADDRESS ON FILE
BRIANA OBIT                        ADDRESS ON FILE
BRIANA WHITE                       ADDRESS ON FILE
BRIANCA GRAHAM                     ADDRESS ON FILE
BRIANNA A COLLINS                  ADDRESS ON FILE
BRIANNA ALEXANDER-THOMAS           ADDRESS ON FILE
BRIANNA ALTING                     ADDRESS ON FILE
BRIANNA BANGE                      ADDRESS ON FILE
BRIANNA BYRNE                      ADDRESS ON FILE
BRIANNA CHEEZUM                    ADDRESS ON FILE
BRIANNA CORGEL                     ADDRESS ON FILE
BRIANNA EDWARDS                    ADDRESS ON FILE
BRIANNA LEE                        ADDRESS ON FILE
BRIANNA MARKWELL                   ADDRESS ON FILE
BRIANNA MARSH                      ADDRESS ON FILE
BRIANNA MCNEIL                     ADDRESS ON FILE
BRIANNA N VAUGHAN                  ADDRESS ON FILE
BRIANNA NIX                        ADDRESS ON FILE
BRIANNA PHILLIPS                   ADDRESS ON FILE
BRIANNA R HALL                     ADDRESS ON FILE
BRIANNA REEL                       ADDRESS ON FILE
BRIANNA SEAWARD                    ADDRESS ON FILE
BRIANNE PRUITT                     ADDRESS ON FILE
BRIDGET BLACK                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 24 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               701 Filed
                                                       List
                                                           12/11/20       Page 49 of 2235

Claim Name                          Address Information
BRIDGET BUTLER                      C/O GREENBELT PROFESSIONAL CENTER DENNIS GOTTESMAN 8955 EDMONSTON RD GREENBELT
                                    MD 20770
BRIDGET GERI                        ADDRESS ON FILE
BRIDGET LAPAGE                      ADDRESS ON FILE
BRIDGET NELSON                      ADDRESS ON FILE
BRIDGETTE BROOKS                    ADDRESS ON FILE
BRIDGETTE BROWN                     ADDRESS ON FILE
BRIDGETTE GODSEY                    ADDRESS ON FILE
BRIDGETTE JAMES                     ADDRESS ON FILE
BRIEANNA HILL                       ADDRESS ON FILE
BRIEONNA GREEN                      ADDRESS ON FILE
BRIONNA PRINCE                      ADDRESS ON FILE
BRITANY WAITS                       ADDRESS ON FILE
BRITNEY BOWMAN                      ADDRESS ON FILE
BRITNEY GRAMES                      ADDRESS ON FILE
BRITNEY SHOEMAKER                   ADDRESS ON FILE
BRITTANY BELL                       ADDRESS ON FILE
BRITTANY BRAXTON                    ADDRESS ON FILE
BRITTANY COOK                       ADDRESS ON FILE
BRITTANY DEMMER                     ADDRESS ON FILE
BRITTANY FISHER                     ADDRESS ON FILE
BRITTANY GARDNER                    ADDRESS ON FILE
BRITTANY GILBERT                    ADDRESS ON FILE
BRITTANY HARRIS                     ADDRESS ON FILE
BRITTANY HAWKINS                    ADDRESS ON FILE
BRITTANY HOWARD                     ADDRESS ON FILE
BRITTANY KELLY                      ADDRESS ON FILE
BRITTANY LIVESAY                    ADDRESS ON FILE
BRITTANY MARTIN                     ADDRESS ON FILE
BRITTANY MARTINEZ                   ADDRESS ON FILE
BRITTANY MERRELL                    ADDRESS ON FILE
BRITTANY MERSFELDER                 ADDRESS ON FILE
BRITTANY N DRIGGERS QUEEN           ADDRESS ON FILE
BRITTANY N WILKERSON                ADDRESS ON FILE
BRITTANY NAUGLE                     ADDRESS ON FILE
BRITTANY NORRIS                     ADDRESS ON FILE
BRITTANY PARKS                      ADDRESS ON FILE
BRITTANY POWELL                     ADDRESS ON FILE
BRITTANY RAMSEY                     ADDRESS ON FILE
BRITTANY REGAR                      ADDRESS ON FILE
BRITTANY RIDDLE                     ADDRESS ON FILE
BRITTANY SELLERS                    ADDRESS ON FILE
BRITTANY SMITH                      ADDRESS ON FILE
BRITTANY SPENCER                    ADDRESS ON FILE
BRITTANY UNDERWOOD HARDIN           ADDRESS ON FILE
BRITTANY VAN PELT                   ADDRESS ON FILE
BRITTANY WELLS                      ADDRESS ON FILE
BRITTANY WHITLEY                    ADDRESS ON FILE
BRITTANY WILT                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 25 OF 199
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc Service
                                                   701 Filed
                                                           List
                                                               12/11/20      Page 50 of 2235

Claim Name                              Address Information
BRITTANY YONGUE                        ADDRESS ON FILE
BRITTIANY MCCARTER-DOSTANIC            ADDRESS ON FILE
BRITTNEY EDWARDS                       ADDRESS ON FILE
BRITTNEY REED                          ADDRESS ON FILE
BRITTNEY SHIPLEY                       ADDRESS ON FILE
BRITTNY M ROONEY                       ADDRESS ON FILE
BRIXMOR SUNSHINE SQUARE LLC            C O BRIXMOR PROPERTY GROUP PO BOX 645321 CINCINNATI OH 45264
BRIXMOR SUNSHINE SQUARE LLC            C O BRIXMOR PROPERTY GROUP PO BOX 645321 CINCINNATI OH 45264-0000
BROADVIEW NETWORKS                     PO BOX 70268 PHILADELPHIA PA 19176
BROCK SUTTON                           ADDRESS ON FILE
BRODHEAD CREEK REGIONAL AUTH           410 MILL CREEK RD E STROUDSBURG PA 18301-1604
BRODY EVERHART                         ADDRESS ON FILE
BROOKE BROWN                           ADDRESS ON FILE
BROOKE GILLESPIE                       ADDRESS ON FILE
BROOKE GRIGGS                          ADDRESS ON FILE
BROOKE LEWIS                           ADDRESS ON FILE
BROOKE MORALES                         ADDRESS ON FILE
BROOKE N BRADSHAW                      ADDRESS ON FILE
BROOKE THOMAS                          ADDRESS ON FILE
BROOKWOODY LLC                         8845 MISTLETOE DR EASTON MD 21601
BROWARD COUNTY TAX COLLECTOR           115 S ANDREWS AVE RM A-100 FORT LAUDERDALE FL 33301
BRUCE BRINKLEY                         ADDRESS ON FILE
BRUCE S BEER                           ADDRESS ON FILE
BRUCE WHITEHURST                       ADDRESS ON FILE
BRUNSWICK & TOPSHAM WATER DIST         PO BOX 489 TOPSHAM ME 04086
BRYAN BORELLO                          ADDRESS ON FILE
BRYAN BRISCOE                          ADDRESS ON FILE
BRYAN CUTHBERTSON                      ADDRESS ON FILE
BRYAN HILL                             ADDRESS ON FILE
BRYAN MARRONE                          ADDRESS ON FILE
BRYAN MARRONE                          ADDRESS ON FILE
BRYAN MCCLEAN                          ADDRESS ON FILE
BRYAN MILLER                           ADDRESS ON FILE
BRYAN PARKER                           ADDRESS ON FILE
BRYAN PETERKIN                         ADDRESS ON FILE
BRYANA ROWE                            ADDRESS ON FILE
BRYANS LAWN CARE SERVICE INC           145 SWEETWATER CIR CRAFORDVILLE FL 32327
BRYCE BROWN                            ADDRESS ON FILE
BRYCE GREEN                            ADDRESS ON FILE
BRYSON HOLBERT                         ADDRESS ON FILE
BUCKHEAED MEAT                         4500 WICKERSHAM DR COLLEGE PARK GA 30337
BUFFALO BLOOMFIELD ASSOC LLC           PO BOX 823201 PHILADELPHIA PA 19182
BUFFALO COUNTY                         PO BOX 1270 KEARNEY NE 68848-1270
BUFFALO-BLOOMFIELD ASSOC. LLC          ATTN: LEGAL DEPARTMENT 7978 COOPER CREEK BLVD. STE 100 UNIVERSITY PARK FL
                                       34201
BUFFALOS EXPERT SERVICE TECHNICIANS INC 3003 GENESEE ST BUFFALO NY 14225
BUNTIN GROUP INC                       230 WILLOW ST NASHVILLE TN 37210
BURT A MEDOFF                          ADDRESS ON FILE
BURT RICHARDSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 26 OF 199
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc Service
                                                    701 Filed
                                                            List
                                                                12/11/20       Page 51 of 2235

Claim Name                               Address Information
BV ASSOCIATES                            PO BOX 29027 C O THE ELLISON CO GREENSBORO NC 27429-0000
BYRON D SEABROOKS                        ADDRESS ON FILE
BYRON RICHARDSON                         ADDRESS ON FILE
C AND A LANDSCAPE MAINTENANCE LLC        1400 VILLAGE SQUARE BLVD STE 3-190 TALLAHASSEE FL 32312
C T CORP SYSTEM                          AS REPRESENTATIVE ATTN SPRS 330 N BRAND BLVD, STE 700 GLENDALE CA 91203
CA INC                                   PO BOX 79998 C/O SUN TRUST BALTIMORE MD 21279
CADEESIA DOUGLAS                         ADDRESS ON FILE
CADY ROSE                                ADDRESS ON FILE
CAILIN HUTCHINGS                         ADDRESS ON FILE
CAIN BRENEISEN                           ADDRESS ON FILE
CAIN ELECTRIC CO INC                     2801 RAMSEY STREET FAYETTEVILLE NC 28301
CAINES AND ASSOCIATES LLC                3300 TALBOT PLACE COLUMBUS OH 43223
CAITLIN BENNETT                          ADDRESS ON FILE
CAITLIN DISARRO                          ADDRESS ON FILE
CAITLIN MESSICK                          ADDRESS ON FILE
CAITLIN PETERS                           ADDRESS ON FILE
CAITLIN R GAUL                           ADDRESS ON FILE
CAITLIN WASCOVICH                        ADDRESS ON FILE
CAITLIN YOW                              ADDRESS ON FILE
CAITLYN HARDESTY                         ADDRESS ON FILE
CAITLYN HARRIS                           ADDRESS ON FILE
CAITLYN MASON                            ADDRESS ON FILE
CAITLYN MCNICHOLL                        ADDRESS ON FILE
CAITLYN TIPPETT                          ADDRESS ON FILE
CAITLYNNE PROVENCE                       ADDRESS ON FILE
CAJUN AIR INC                            39 MLK AVENUE JEFFERSON GA 30549
CALANDRA ROBERTS                         ADDRESS ON FILE
CALEB BROWN                              ADDRESS ON FILE
CALEB GEORGE                             ADDRESS ON FILE
CALEB M MACE                             ADDRESS ON FILE
CALEB MOORE                              ADDRESS ON FILE
CALEB PRIVETTS                           ADDRESS ON FILE
CALEB SMITH                              ADDRESS ON FILE
CALEB STRICKLAND                         ADDRESS ON FILE
CALEIGH CAROLEO                          ADDRESS ON FILE
CALIUAS ROSS                             ADDRESS ON FILE
CALLIE LAMBERT                           ADDRESS ON FILE
CALVIN D COULON                          ADDRESS ON FILE
CALVIN PIERCE                            ADDRESS ON FILE
CALVIN ROCHELLE                          ADDRESS ON FILE
CALVIN TOLSON                            ADDRESS ON FILE
CAMARILLA STECHEBAR                      ADDRESS ON FILE
CAMBRIDGE CROSSING SHOPPING CENTER LLC   625 W RIDGE PIKE BLDG A STE 100 C O CBRE FAMECO CONSHOHOCKEN PA 19428-0000
CAMDEN COMMERCIAL MICROWAVE SERVICES     3001 KERSHAW HWY WESTVILLE SC 29175
LLC
CAMDEN ROSS                              ADDRESS ON FILE
CAMEO HENLEY                             ADDRESS ON FILE
CAMERON CARTER                           ADDRESS ON FILE
CAMERON JONES                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 27 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20       Page 52 of 2235

Claim Name                            Address Information
CAMERON JONES                         ADDRESS ON FILE
CAMERON L JOHNSTON                    ADDRESS ON FILE
CAMERON LARIMORE                      ADDRESS ON FILE
CAMERON MCCUTCHEN                     ADDRESS ON FILE
CAMERON POLK                          ADDRESS ON FILE
CAMERON ROSS                          ADDRESS ON FILE
CAMERON SKINNER                       ADDRESS ON FILE
CAMILLIA RUSHING                      ADDRESS ON FILE
CAMRYN J DEMPSEY                      ADDRESS ON FILE
CAMRYN KING                           ADDRESS ON FILE
CAMRYN L TRACY                        ADDRESS ON FILE
CANADE N MOORE                        ADDRESS ON FILE
CANAL STREET PROPERTIES               1866 A WALLENBERG BLVD CHARLESTON SC 29407-0000
CANDACE BOWERS                        ADDRESS ON FILE
CANDACE BROADHEAD                     ADDRESS ON FILE
CANDACE ROBERTS                       ADDRESS ON FILE
CANDICE MCCALL                        ADDRESS ON FILE
CANDIS BROWN                          ADDRESS ON FILE
CANDYCE CONRAD                        ADDRESS ON FILE
CANTON TOWNSHIP WATER DEPT            PO BOX 87680 CANTON MI 48187-0680
CAPATRICK SNIPES                      ADDRESS ON FILE
CAPE FEAR PUBLIC UTILITY AUTH         PAYMENT CENTER 235 GOVERNMENT CENTER DR WILMINGTON NC 28403-1638
CAR CARE                              QUALITY CLEANING AUTO SALES 443 W BROADWAY AVE MARYVILLE TN 37801
CARA BRADSHAW                         ADDRESS ON FILE
CARA YALES                            ADDRESS ON FILE
CAREY COLPITTS                        ADDRESS ON FILE
CAREY DISTRIBUTORS INC                PO BOX B FRUITLAND MD 21826
CARI BOULTON                          ADDRESS ON FILE
CARI ROWAN                            ADDRESS ON FILE
CARIN F SMITH                         ADDRESS ON FILE
CARISSA DICKSON                       ADDRESS ON FILE
CARISSA PHILLIPS                      ADDRESS ON FILE
CARL BAKER                            ADDRESS ON FILE
CARL BERTKA                           ADDRESS ON FILE
CARL HAYES                            ADDRESS ON FILE
CARL HIXON                            ADDRESS ON FILE
CARL SHOEMAKER                        ADDRESS ON FILE
CARLA WEST                            ADDRESS ON FILE
CARLEY FOSTER                         ADDRESS ON FILE
CARLEY WETZEL                         ADDRESS ON FILE
CARLOS ABREGO                         ADDRESS ON FILE
CARLOS CARMON                         ADDRESS ON FILE
CARLOS CARMON                         ADDRESS ON FILE
CARLOS CASTRO                         ADDRESS ON FILE
CARLOS GONZALEZ                       ADDRESS ON FILE
CARLOS GUEVARA                        ADDRESS ON FILE
CARLOS IPARRAGUIRRE                   ADDRESS ON FILE
CARLOS OSORIO                         ADDRESS ON FILE
CARLOS RODAS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 28 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20         Page 53 of 2235

Claim Name                           Address Information
CARLOS TAPIA                         ADDRESS ON FILE
CARLTON BOGAN                        ADDRESS ON FILE
CARLTON W MORRIS                     ADDRESS ON FILE
CARLTON YOUNG                        ADDRESS ON FILE
CARLY LAMP                           ADDRESS ON FILE
CARLY LANCE                          ADDRESS ON FILE
CARLY STRICKLAND                     ADDRESS ON FILE
CARLY VISINTINE                      ADDRESS ON FILE
CARMELINA ORANTES DE ABREGO          ADDRESS ON FILE
CARMEN BROOKINS                      ADDRESS ON FILE
CARMEN DRAPER                        ADDRESS ON FILE
CARMEN HERCULES                      ADDRESS ON FILE
CARMEN LOZADA                        ADDRESS ON FILE
CARMEN MATEO                         ADDRESS ON FILE
CARMEN SPINOSO, PRESIDENT/CEO OF     REAL ESTATE GROUP 112 NORTHERN CONCOURSE NORTH SYRACUSE NY 13212
SPINOSO
CARNISHA HOLMES                      ADDRESS ON FILE
CAROL A THOMPSON                     ADDRESS ON FILE
CAROL A THOMPSON                     ADDRESS ON FILE
CAROL BOLLMAN                        ADDRESS ON FILE
CAROL DEBRIAE                        ADDRESS ON FILE
CAROL ROMERO                         ADDRESS ON FILE
CAROL THOMAS                         C/O PROUDFOOT LAW FIRM STEPHEN PROUDFOOT 150 LAKE STREET ELMIRA NY 14901
CAROL THOMPSON                       ADDRESS ON FILE
CAROLINA KITCHENS INC                PO BOX 70878 MYRTLE BEACH SC 29572
CAROLINA LAWNCARE                    20231 BEARCREEK PLACE LOCUST NC 28097
CAROLINE A BEAL                      ADDRESS ON FILE
CAROLINE A CASTRO                    ADDRESS ON FILE
CAROLINE CIRBA                       ADDRESS ON FILE
CAROLINE GRAY                        ADDRESS ON FILE
CAROLINE L WINGO                     ADDRESS ON FILE
CAROLINE MOORE                       ADDRESS ON FILE
CAROLINE S REHFELT                   ADDRESS ON FILE
CAROLINE SEIGLER                     ADDRESS ON FILE
CAROLYN J DILLON                     ADDRESS ON FILE
CAROLYN WIETECHA                     ADDRESS ON FILE
CAROUSEL CENTER COMPANY LP           PYRAMID MANAGEMENT GROUP LLC, THE CLINTON EXCHANGE 4 CLINTON SQUARE SYRACUSE
                                     NY 13202-1078
CAROUSEL CENTER COMPANY LP           PO BOX 8000 DEPARTMENT 692 MANUFACTURERS AND TRADERS BUFFALO NY 14267
CARRIE DAVIS                         ADDRESS ON FILE
CARRIE HORNER                        ADDRESS ON FILE
CARRIE MEADOWS                       ADDRESS ON FILE
CARRIE MILLER                        ADDRESS ON FILE
CARRIE MORRIS                        ADDRESS ON FILE
CARRIE PICKETT                       ADDRESS ON FILE
CARRIE TIE                           C/O MAKI LAW, LLC BRENNEN MAKI 270 FARMINGTON AVE. SUITE 346 FARMINGTON CT
                                     06032
CARRIE WATSON                        ADDRESS ON FILE
CARRISSA DIAZ                        ADDRESS ON FILE
CARROLTON CITY HALL SALES TAX        315 BRADLEY ST PO BOX 1949 OFFICE OF THE CITY MGR CARROLTON GA 30112


Epiq Corporate Restructuring, LLC                                                                 Page 29 OF 199
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    701 Filed
                                                            List
                                                                12/11/20          Page 54 of 2235

Claim Name                               Address Information
CARSON JACKSON                           ADDRESS ON FILE
CARSON WATSON                            ADDRESS ON FILE
CARTER FAMILY TRUST                      PO BOX 134 MT PUTASKI IL 62548
CARTRELL NEWELL                          ADDRESS ON FILE
CASEY BOKMAN-JANTON                      ADDRESS ON FILE
CASEY ELLIOTT                            ADDRESS ON FILE
CASEY HAUPT                              ADDRESS ON FILE
CASEY J MCGEE                            ADDRESS ON FILE
CASEY SCHNELL                            ADDRESS ON FILE
CASEY SHARP                              ADDRESS ON FILE
CASEYVILLE TOWNSHIP SEWER                PO BOX 1900 FAIRVIEW HEIG IL 62208
CASH WA DISTRIBUTING CO OF KEARNEY INC   PO BOX 309 KEARNEY NE 68845
CASSANDRA CARLEY                         ADDRESS ON FILE
CASSANDRA D EDER                         ADDRESS ON FILE
CASSANDRA GAYLORD                        ADDRESS ON FILE
CASSANDRA HOOK                           ADDRESS ON FILE
CASSANDRA MCAFOOS                        ADDRESS ON FILE
CASSANDRA MCNAMEE                        ADDRESS ON FILE
CASSANDRA SIMPKINS                       C/O GOLDSTEIN & GOLDSTEIN, LLP MICHAEL GOLDSTEIN 60 EVERGREEN PLACE SUITE 502
                                         EAST ORANGE NJ 07018
CASSANDRA TARR                           ADDRESS ON FILE
CASSIDY GILBERT                          ADDRESS ON FILE
CASSIDY R DAVID                          ADDRESS ON FILE
CASSIDY REESE                            ADDRESS ON FILE
CASSIE GRICE                             ADDRESS ON FILE
CASSIE L DAVIS                           ADDRESS ON FILE
CASSIE STINSON                           ADDRESS ON FILE
CATERINA LORETO                          ADDRESS ON FILE
CATERRIUS DAVIS                          ADDRESS ON FILE
CATHERINE AVINS                          C/O KOON LEGAL EDUARDO FONS 2100 CORAL WAY SUITE 701 MIAMIE FL 33145
CATHERINE BAHM                           ADDRESS ON FILE
CATHERINE G COOMBS                       ADDRESS ON FILE
CATHERINE HESS                           ADDRESS ON FILE
CATHERINE HULLENBAUGH                    ADDRESS ON FILE
CATHERINE KENNEY                         ADDRESS ON FILE
CATHERINE MURRAY                         ADDRESS ON FILE
CATHERINE ROGERS                         ADDRESS ON FILE
CATHERINE SANCHEZ                        ADDRESS ON FILE
CATHERINE SCANLON                        ADDRESS ON FILE
CATHERINE STAHL                          ADDRESS ON FILE
CATHERINE STEVE                          ADDRESS ON FILE
CATHY SHUSKO                             ADDRESS ON FILE
CATRINA WOODRUFF                         ADDRESS ON FILE
CAYLA CONLON                             ADDRESS ON FILE
CAYLA JACKSON                            ADDRESS ON FILE
CAYLA L POPE                             ADDRESS ON FILE
CC PRODUCE                               PO BOX 7466 NORTH KANSAS CITY MO 64116
CCMSI                                    2 E MAIN STREET TOWNE CENTRE BLDG SUITE 208 ATT TREASURY DEPARTMENT DANVILLE
                                         IL 61832



Epiq Corporate Restructuring, LLC                                                                     Page 30 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              701 Filed
                                                      List
                                                          12/11/20        Page 55 of 2235

Claim Name                         Address Information
CDLE FINANCE OFFICE                PO BOX 628 BOILER INSPECTION DENVER CO 80201
CDW DIRECT LLC                     PO BOX 75723 CHICAGO IL 60675
CECELIA ALT                        ADDRESS ON FILE
CECELIA HEATH                      ADDRESS ON FILE
CECELIA HEATH                      ADDRESS ON FILE
CECELIA HEATH                      ADDRESS ON FILE
CECELIA HERRERA                    ADDRESS ON FILE
CECELIA ROSS                       ADDRESS ON FILE
CECIL IRELAND                      ADDRESS ON FILE
CECIL SNOW                         ADDRESS ON FILE
CECILIA A BROWN                    4142 EL BOSQUE DR PEBBLE BEACH CA 93953
CECILIA GRIFFIETH                  ADDRESS ON FILE
CEDRIC HAUGABOOK                   ADDRESS ON FILE
CEDRIC MOSES                       ADDRESS ON FILE
CEDRIC WARD                        ADDRESS ON FILE
CEDRICK POLEN                      ADDRESS ON FILE
CEF FUNDING II LLC                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING II LLC                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING II LLC                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING II LLC                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING III LLC                8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING IV LLC                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEI ELECTRICAL MECHANICAL          2900 E 13TH STREET KANSAS CITY MO 64127
CELESTE J COWARD                   ADDRESS ON FILE
CELIA BROOKS                       ADDRESS ON FILE
CELIA CABRALES                     ADDRESS ON FILE
CELIA D JACOBSON                   ADDRESS ON FILE
CELINA WYNN                        ADDRESS ON FILE
CENTERPOINT ENERGY                 PO BOX 4583 HOUSTON TX 77210-4583
CENTERPOINT ENERGY                 PO BOX 4671 HOUSTON TX 77210-4671
CENTERPOINT ENERGY                 PO BOX 4981 HOUSTON TX 77210-4981
CENTRAL FLORIDA GAS                PO BOX 2137 SALISBURY MD 21802-2137
CENTRAL HUDSON GAS & ELEC CORP     284 SOUTH AVE POUGHKEEPSIE NY 12601-4839
CENTRAL MAINE POWER                PO BOX 847810 BOSTON MA 02284-7810
CENTRO GA COASTAL WAY LLC          PO BOX 645341 C O CENTRO GA COSTAL WAY LLC C/O BRIXMOR PROP GRP CINCINNATI OH
                                   45264-5341
CENTURYLINK CR                     PO BOX 2956 PHOENIX AZ 85062
CENTURYLINK EN                     PO BOX 1319 CHARLOTTE NC 28201
CENTURYLINK EN                     PO BOX 4300 CAROL STREAM IL 60197
CENTURYLINK EN                     PO BOX 2961 PHOENIX AZ 85062
CERA JOHNSON                       ADDRESS ON FILE
CERTIFIED SERVICES OF FLORIDA      5953 SANDY LN WESLEY CHAPEL FL 33544
CGI 3 LP                           1311 MINDEN DR SAN DIEGO CA 92111
CGI 3 LP                           1311 MINDEN DR SAN DIEGO CA 92111
CGI 3, L.P.                        ATTN: JAMES WACHTLER 11302 SEDA PLACE SAN DIEGO CA 92124
CH REALTY III BATTLEFIELD LLC      PO BOX 62045 SVAL1569 LRUBYTU00 NEWARK NJ 07101
CH RETAIL FUND 1                   PO BOX 852788 FT LAUDERDALE UNIVERSAL PLZ C/O INWOOD BANK RICHARDON TX 75085
CH RETAIL FUND I/FT LAURDERDALE    UNIVERSAL PLAZA LLC 3819 MAPLE AVE DALLAS TX 75219
CH RETAIL FUND I/FT. LAUDERDALE    UNIVERSAL PLAZA, L.L.C. FT. LAUDERDALE UNIVERSAL PLAZA, LLC 3819 MAPLE AVE



Epiq Corporate Restructuring, LLC                                                               Page 31 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              701 Filed
                                                      List
                                                          12/11/20       Page 56 of 2235

Claim Name                         Address Information
CH RETAIL FUND I/FT. LAUDERDALE    DALLAS TX 75219
CHAD BLAIN                         ADDRESS ON FILE
CHAD BRINSON                       ADDRESS ON FILE
CHAD BURNS                         ADDRESS ON FILE
CHAD BURTON                        ADDRESS ON FILE
CHAD KRAL                          ADDRESS ON FILE
CHAD MAHON                         ADDRESS ON FILE
CHAD MAYO                          ADDRESS ON FILE
CHAD SIMMONS                       ADDRESS ON FILE
CHAD SIMPSON                       ADDRESS ON FILE
CHADWICK CANTY                     ADDRESS ON FILE
CHAMPION ENERGY SERVICES LLC       PO BOX 774723 4723 SOLUTIONS CENTER CHICAGO IL 60677-4007
CHANCE MASTERS                     ADDRESS ON FILE
CHAND HEER                         ADDRESS ON FILE
CHANDA D MOYER                     ADDRESS ON FILE
CHANDRA HAMILTON                   ADDRESS ON FILE
CHANEL THOMPSON                    ADDRESS ON FILE
CHANICE BRITTEN                    ADDRESS ON FILE
CHANTE MCDUFFIE                    C/O THE GUNNING LAW FIRM TIMOTHY GUNNING PO BOX 1814 NEW HAVEN CT 06508
CHANTE MICHAUD                     ADDRESS ON FILE
CHANTELL LEINTZ                    ADDRESS ON FILE
CHAPMAN AND BRUIJN PRODUCE INC     3436 WEEMS RD TALLAHASSEE FL 32311
CHARDONNAY COLE                    ADDRESS ON FILE
CHARIS E KEEN                      ADDRESS ON FILE
CHARITY BARRETT                    ADDRESS ON FILE
CHARLENE DAVIS                     C/O LAW OFFICES OF W. AUSTIN ALLEN II PC W ALLEN II 755 YORK ROAD SUITE 204
                                   WARMINSTER PA 18974
CHARLENE F PHILLIPS                ADDRESS ON FILE
CHARLENE GARRETT                   ADDRESS ON FILE
CHARLENE GOPPOLD                   ADDRESS ON FILE
CHARLENE SWICONEK                  ADDRESS ON FILE
CHARLES B MARSHALL                 5724 E CREST DE VILLE AVE ORANGE CA 92867
CHARLES BARRETT                    ADDRESS ON FILE
CHARLES BELCHER                    ADDRESS ON FILE
CHARLES BOND                       ADDRESS ON FILE
CHARLES BURNETT                    ADDRESS ON FILE
CHARLES COOPER                     ADDRESS ON FILE
CHARLES D ARNOTT JR                ADDRESS ON FILE
CHARLES DIANGELO                   ADDRESS ON FILE
CHARLES DUNSTAN                    ADDRESS ON FILE
CHARLES E COUTURE                  ADDRESS ON FILE
CHARLES GARNER                     ADDRESS ON FILE
CHARLES HARKINS                    ADDRESS ON FILE
CHARLES HILL                       ADDRESS ON FILE
CHARLES JENNINGS                   ADDRESS ON FILE
CHARLES KIMREY                     ADDRESS ON FILE
CHARLES L MCGUFF                   ADDRESS ON FILE
CHARLES L MCGUFF                   ADDRESS ON FILE
CHARLES L MCGUFF                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 32 OF 199
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc Service
                                                   701 Filed
                                                           List
                                                               12/11/20          Page 57 of 2235

Claim Name                              Address Information
CHARLES M WILLIAMS                      ADDRESS ON FILE
CHARLES MCPEASE                         ADDRESS ON FILE
CHARLES NESBITT                         ADDRESS ON FILE
CHARLES R DUNSTAN                       ADDRESS ON FILE
CHARLES R PORTER                        ADDRESS ON FILE
CHARLES REED                            ADDRESS ON FILE
CHARLES RIGGIO                          ADDRESS ON FILE
CHARLES ROSETE                          ADDRESS ON FILE
CHARLES ROSETE                          ADDRESS ON FILE
CHARLES SAVAGE                          ADDRESS ON FILE
CHARLES SCHMIDT                         ADDRESS ON FILE
CHARLES TOWN UTILITY BOARD              PO BOX 7338 CHARLESTON WV 25356
CHARLES W COUNTS                        ADDRESS ON FILE
CHARLES WARD                            ADDRESS ON FILE
CHARLES WHITTEN                         ADDRESS ON FILE
CHARLESTON COUNTY SALES TAX             4045 BRIDGE VIEW DR CITY OF N CHARLESTON HOSP TAX NORTH CHARLESTON SC
                                        29405-7464
CHARLESTON WATER SYSTEM                 PO BOX 568 CHARLESTON SC 29402-0568
CHARLETTE IMBUFE                        ADDRESS ON FILE
CHARLIE MCNAMARA                        ADDRESS ON FILE
CHARLIYAH JEFFERIES                     ADDRESS ON FILE
CHARLOTTE BUFFINGTON                    ADDRESS ON FILE
CHARLOTTE GLENN                         ADDRESS ON FILE
CHARLOTTE MISKE                         ADDRESS ON FILE
CHARMAINE BANKHEAD                      ADDRESS ON FILE
CHARMAINE COLEY                         ADDRESS ON FILE
CHARTER TOWNSHIP OF CHESTERFIELD        47275 SUGARBUSH RD CHESTERFIELD MI 48047
CHARTER TWP OF CHESTERFIELD             47275 SUGARBUSH RD CHESTERFIELD MI 48047-5156
CHARZELL CHEATHAM                       ADDRESS ON FILE
CHASE BERISH                            ADDRESS ON FILE
CHASE EDWARDS                           ADDRESS ON FILE
CHASE FINGULIN                          ADDRESS ON FILE
CHASE FORTIN                            ADDRESS ON FILE
CHASE MEDCALF                           ADDRESS ON FILE
CHASE WILSON                            ADDRESS ON FILE
CHASEN H CLAWSON                        ADDRESS ON FILE
CHASITY BOWYER                          ADDRESS ON FILE
CHATHAM COUNTY FINANCE DEPT SALES TAX   PO BOX 9297 SAVANNAH GA 31412
CHATTANOOGA GAS                         PO BOX 59004 KNOXVILLE TN 37950-9004
CHAUTAUQUA MALL LLC                     6129 PAYSPHERE CIRCLE CHICAGO IL 60674
CHAYNA TURNER                           ADDRESS ON FILE
CHAZPAREM LLC                           17329 GRAYLAND AVENUE CERRITOS CA 90703-0000
CHEF WORKS INC                          12325 KERRAN ST POWAY CA 92064
CHELBY JOSEPH                           ADDRESS ON FILE
CHELSEA BENNETT                         ADDRESS ON FILE
CHELSEA DELL                            ADDRESS ON FILE
CHELSEA DOUGHTY                         ADDRESS ON FILE
CHELSEA GALLO                           ADDRESS ON FILE
CHELSEA HINTON                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 33 OF 199
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   701 Filed
                                                           List
                                                               12/11/20          Page 58 of 2235

Claim Name                              Address Information
CHELSEA HINTON                          ADDRESS ON FILE
CHELSEA MITCHELL                        ADDRESS ON FILE
CHELSEA OLSON                           ADDRESS ON FILE
CHELSEA REYES                           ADDRESS ON FILE
CHELSEA WHEELER                         ADDRESS ON FILE
CHELSEA WYNN                            ADDRESS ON FILE
CHELSEY SNOWA                           ADDRESS ON FILE
CHEM CARE INCORPORATED                  P O BOX 1442 KINGSTON PA 18704
CHENGA REALTY GROUP LLC                 PO BOX 941483 C/O ISOLA ASSOCIATES ITF THE LAFAYETTE LIFE INS CO MAITLAND FL
                                        32794-0000
CHEQUITA KAPERS                         ADDRESS ON FILE
CHERISH K BOWMAN                        ADDRESS ON FILE
CHERITA F JOHNSON                       ADDRESS ON FILE
CHERYL DYE                              ADDRESS ON FILE
CHESAPEAKE UTILITIES                    PO BOX 1678 SALISBURY MD 21802-1678
CHESTER C FOSGATE COMPANY, LLC          908 SOUTH DELANEY AVE ORLANDO FL 32806
CHETEKA A MILLER                        ADDRESS ON FILE
CHEYANNA BOLDT                          ADDRESS ON FILE
CHEYENNE GULLEY                         ADDRESS ON FILE
CHEYENNE MCGEE                          ADDRESS ON FILE
CHEYLENE SOWARDS                        ADDRESS ON FILE
CHICK FIL A INC                         5200 BUFFINGTON RD ATTN CHRISTINA PEACOCK ATLANTA GA 30349
CHINA DANIELS                           ADDRESS ON FILE
CHLOE GOFF                              ADDRESS ON FILE
CHLOE ST CLAIR                          ADDRESS ON FILE
CHLOE TILLERY                           ADDRESS ON FILE
CHLOE WINDHAM                           ADDRESS ON FILE
CHRIS CONWELL                           ADDRESS ON FILE
CHRIS D SPEARMAN                        ADDRESS ON FILE
CHRIS ELDER                             ADDRESS ON FILE
CHRIS LAWRENCE                          ADDRESS ON FILE
CHRIS LEFRANCOIS                        ADDRESS ON FILE
CHRIS N BAMFORD                         ADDRESS ON FILE
CHRIS ROOT                              ADDRESS ON FILE
CHRIS RUSSELL                           ADDRESS ON FILE
CHRIS SMITH                             ADDRESS ON FILE
CHRIS YOUNG                             ADDRESS ON FILE
CHRISHUN HEARN                          ADDRESS ON FILE
CHRISTAL FREIWALD                       ADDRESS ON FILE
CHRISTEN ARNOLD                         ADDRESS ON FILE
CHRISTENSEN ENTERPRISES AND INVSTS LC   6110 SOUTH 350 WEST MURRAY UT 84107
CHRISTIAN A ALBINO                      ADDRESS ON FILE
CHRISTIAN A SCHRIVER                    ADDRESS ON FILE
CHRISTIAN DAVIS                         ADDRESS ON FILE
CHRISTIAN GARZA-ALICEA                  ADDRESS ON FILE
CHRISTIAN HOOD                          ADDRESS ON FILE
CHRISTIAN HURST                         ADDRESS ON FILE
CHRISTIAN KEY                           ADDRESS ON FILE
CHRISTIAN LEWERS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 34 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               701 Filed
                                                       List
                                                           12/11/20       Page 59 of 2235

Claim Name                          Address Information
CHRISTIAN LHAMON                    ADDRESS ON FILE
CHRISTIAN LYNCH                     ADDRESS ON FILE
CHRISTIAN MARESCHAL                 ADDRESS ON FILE
CHRISTIAN MARRALE                   ADDRESS ON FILE
CHRISTIAN PENA                      ADDRESS ON FILE
CHRISTIAN RADFORD                   ADDRESS ON FILE
CHRISTIAN RIVERA                    ADDRESS ON FILE
CHRISTIAN SUTTON                    ADDRESS ON FILE
CHRISTIAN TACKLES                   ADDRESS ON FILE
CHRISTIAN TORRES                    ADDRESS ON FILE
CHRISTIAN TSCHIDA                   ADDRESS ON FILE
CHRISTIAN WHITE                     ADDRESS ON FILE
CHRISTIAN-LLYOD VICK                ADDRESS ON FILE
CHRISTIE A HALE                     ADDRESS ON FILE
CHRISTIE FISHER                     ADDRESS ON FILE
CHRISTIE KISER                      ADDRESS ON FILE
CHRISTIE MARLEY                     ADDRESS ON FILE
CHRISTIE PUNTIERI                   C/O JOSEPH F. HENNESSEY JOSEPH HENNESSEY 205 MAIN STREET BOX 168 ASHLAND MA
                                    01721
CHRISTIN EISELMAN                   ADDRESS ON FILE
CHRISTINA ACKERMAN                  ADDRESS ON FILE
CHRISTINA BERNHARD                  ADDRESS ON FILE
CHRISTINA BLACKBURN                 ADDRESS ON FILE
CHRISTINA BRUYERE                   ADDRESS ON FILE
CHRISTINA BUCK                      ADDRESS ON FILE
CHRISTINA CAMPBELL                  ADDRESS ON FILE
CHRISTINA CARDWELL                  ADDRESS ON FILE
CHRISTINA FLETCHER                  ADDRESS ON FILE
CHRISTINA HOPKINS                   ADDRESS ON FILE
CHRISTINA KIMMA                     ADDRESS ON FILE
CHRISTINA KINCHEN                   ADDRESS ON FILE
CHRISTINA L BATHE                   ADDRESS ON FILE
CHRISTINA LAFRENIERE                ADDRESS ON FILE
CHRISTINA LEVY                      ADDRESS ON FILE
CHRISTINA LINHART                   ADDRESS ON FILE
CHRISTINA LYNCH                     ADDRESS ON FILE
CHRISTINA MAURO                     ADDRESS ON FILE
CHRISTINA SOTO                      ADDRESS ON FILE
CHRISTINE BEAUBIEN                  ADDRESS ON FILE
CHRISTINE FOLEY                     ADDRESS ON FILE
CHRISTINE HIBBARD                   ADDRESS ON FILE
CHRISTINE JOHANSEN                  ADDRESS ON FILE
CHRISTINE KELLY                     ADDRESS ON FILE
CHRISTINE LOBRUTTO                  ADDRESS ON FILE
CHRISTINE M KRATZKE                 ADDRESS ON FILE
CHRISTINE M SNYDER                  ADDRESS ON FILE
CHRISTINE MYERS                     ADDRESS ON FILE
CHRISTINE OCONNELL                  ADDRESS ON FILE
CHRISTINE PAULUS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 35 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20       Page 60 of 2235

Claim Name                            Address Information
CHRISTINE SCHULTZ                     ADDRESS ON FILE
CHRISTINE SNEDAKER                    ADDRESS ON FILE
CHRISTINE THIEL                       ADDRESS ON FILE
CHRISTINE WEAVER                      ADDRESS ON FILE
CHRISTINE WEAVER                      ADDRESS ON FILE
CHRISTIPHER MAY                       ADDRESS ON FILE
CHRISTLE EAMES                        ADDRESS ON FILE
CHRISTOPHER BERGLUND                  ADDRESS ON FILE
CHRISTOPHER BISER                     ADDRESS ON FILE
CHRISTOPHER BURNETT                   ADDRESS ON FILE
CHRISTOPHER BUSH                      ADDRESS ON FILE
CHRISTOPHER C SHARPS                  ADDRESS ON FILE
CHRISTOPHER COTTON                    ADDRESS ON FILE
CHRISTOPHER CRUMP                     ADDRESS ON FILE
CHRISTOPHER CULPEPPER                 ADDRESS ON FILE
CHRISTOPHER DALESIO                   ADDRESS ON FILE
CHRISTOPHER DEPELLEGRIN               ADDRESS ON FILE
CHRISTOPHER EDENS                     ADDRESS ON FILE
CHRISTOPHER ENGLISH                   ADDRESS ON FILE
CHRISTOPHER FREEMAN                   ADDRESS ON FILE
CHRISTOPHER FRISBY                    ADDRESS ON FILE
CHRISTOPHER FRY                       ADDRESS ON FILE
CHRISTOPHER GARTEN                    ADDRESS ON FILE
CHRISTOPHER GREENE                    ADDRESS ON FILE
CHRISTOPHER HANNOCK                   ADDRESS ON FILE
CHRISTOPHER HARDAWAY                  ADDRESS ON FILE
CHRISTOPHER HOLLIMON                  ADDRESS ON FILE
CHRISTOPHER HOWARD                    ADDRESS ON FILE
CHRISTOPHER HOWE                      ADDRESS ON FILE
CHRISTOPHER JACKSON                   ADDRESS ON FILE
CHRISTOPHER JAY                       ADDRESS ON FILE
CHRISTOPHER JEFFREYS                  ADDRESS ON FILE
CHRISTOPHER JENKINS                   ADDRESS ON FILE
CHRISTOPHER JOHNSON                   ADDRESS ON FILE
CHRISTOPHER JONES                     ADDRESS ON FILE
CHRISTOPHER LEE JORDAN                ADDRESS ON FILE
CHRISTOPHER LEVERENZ                  ADDRESS ON FILE
CHRISTOPHER M FREEL                   ADDRESS ON FILE
CHRISTOPHER MANSFIELD                 ADDRESS ON FILE
CHRISTOPHER MCCARTHY                  ADDRESS ON FILE
CHRISTOPHER MCCLOUD                   ADDRESS ON FILE
CHRISTOPHER MCFADDEN                  ADDRESS ON FILE
CHRISTOPHER MORGAN                    ADDRESS ON FILE
CHRISTOPHER MOSELY                    C/O JAMES W. FRIAUF 6515 CLINTON HWY., SUITE 207 KNOXVILLE TN 37912
CHRISTOPHER ONEAL                     ADDRESS ON FILE
CHRISTOPHER ORTIZ                     ADDRESS ON FILE
CHRISTOPHER OSTERHOUDT                ADDRESS ON FILE
CHRISTOPHER PARKER                    ADDRESS ON FILE
CHRISTOPHER PARKS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 36 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20        Page 61 of 2235

Claim Name                           Address Information
CHRISTOPHER PROCTOR                  ADDRESS ON FILE
CHRISTOPHER QUASHIE                  ADDRESS ON FILE
CHRISTOPHER R ANDREWS                ADDRESS ON FILE
CHRISTOPHER RHINE                    C/O MITCHELL & ASSOCIATES KIANA MITCHELL 615 BARONNE ST #300 NEW ORLEANS LA
                                     70113
CHRISTOPHER RODRIGUEZ                ADDRESS ON FILE
CHRISTOPHER RYNDEL                   ADDRESS ON FILE
CHRISTOPHER SHELTON                  ADDRESS ON FILE
CHRISTOPHER SHORT                    ADDRESS ON FILE
CHRISTOPHER SINCLAIR                 ADDRESS ON FILE
CHRISTOPHER ST AMAND                 ADDRESS ON FILE
CHRISTOPHER STENGEL                  ADDRESS ON FILE
CHRISTOPHER STEPP                    ADDRESS ON FILE
CHRISTOPHER STEVENS                  ADDRESS ON FILE
CHRISTOPHER T HENDERSON              ADDRESS ON FILE
CHRISTOPHER VERHERET                 ADDRESS ON FILE
CHRISTOPHER WACKOWSKI                ADDRESS ON FILE
CHRISTOPHER WALBERT                  ADDRESS ON FILE
CHRISTOPHER WEIKEL                   ADDRESS ON FILE
CHRISTOPHER WELLMAN                  ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTPHER ROWE                      ADDRESS ON FILE
CHRISTY ANASKY                       ADDRESS ON FILE
CHRISTY CLAUNCH                      ADDRESS ON FILE
CHRISTY ECKMAN                       ADDRESS ON FILE
CHUCK HUGHES                         ADDRESS ON FILE
CHYNA KAMAU                          ADDRESS ON FILE
CHYNA SMALLS-JENKINS                 ADDRESS ON FILE
CHYNNA BAKER                         ADDRESS ON FILE
CIARA POINDEXTER                     ADDRESS ON FILE
CIARA TAYLOR                         ADDRESS ON FILE
CIERA MCAULEY                        ADDRESS ON FILE
CIERRA HALL                          ADDRESS ON FILE
CIERRA MCCULLOUGH                    ADDRESS ON FILE
CIERRA OHARA                         ADDRESS ON FILE
CIERRA SICKLE                        ADDRESS ON FILE
CINDY A GEARY                        ADDRESS ON FILE
CINDY CHERRY                         ADDRESS ON FILE
CINDY GREEN                          ADDRESS ON FILE
CINDY JONES                          C/O FANIZZI & BARR PC MELLISSA MURPHY 2303 PINE AVE NIAGARA FALLS NY 14301
CINDY MCCHESNEY                      ADDRESS ON FILE
CINDY PSENICNIK                      ADDRESS ON FILE
CINDY STODDARD                       C/O D'AMICO & JOHERL LAW WILLIAM JOHERL 7333 CENTER ST MENTOR OH 44060
CINDY TAN                            ADDRESS ON FILE
CINDY WALKER                         ADDRESS ON FILE
CINTAS CORPORATION NO 2 FIREKEC      4601 CREEKSTONE DR SUITE 200 DURHAM NC 27703
CINTIA PIRES                         ADDRESS ON FILE
CIPRIANO SQUARE PLAZA CORP           PO BOX 93070 ROCHESTER NY 14692-0000
CIRCLE 5 INC                         278 COLEMAN DRIVE LEWISBURG WV 24901-0000



Epiq Corporate Restructuring, LLC                                                                 Page 37 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20          Page 62 of 2235

Claim Name                            Address Information
CIRCLE F WILLINGBORO PARTNERS LLC     METRO COMMERCIAL MGMT SVC INC 307 FELLOWSHIP RD SUITE 300 MT LAUREL NJ 08054
CITIZENS ENERGY GROUP                 PO BOX 7056 INDIANAPOLIS IN 46207-7056
CITY CORPORATION                      PO BOX 726 CONWAY AR 72033-0726
CITY OF ALCOA                         223 ASSOCIATES BLVD OFFICE OF TREASURER ALCOA TN 37701
CITY OF ALEXANDER CITY                PO BOX 552 ALEXANDER CITY AL 35011-0552
CITY OF ALEXANDER CITY SALES TAX      PO BOX 552 CITY REVENUE DEPT ALEXANDER AL 35011
CITY OF AMERICUS                      1404 E FORSYTH ST AMERICUS GA 31709
CITY OF AMERICUS SALES TAX            101 W LAMAR ST CLER TREASURER AMERICUS GA 31709
CITY OF ANGOLA UTILITIES              210 N PUBLIC SQUARE ANGOLA IN 46703
CITY OF ARVADA                        8101 RALSTON RD PO BOX 8101 ARVADA CO 80001-8101
CITY OF ASHLAND                       PO BOX 1839 ASHLAND KY 41105-1839
CITY OF ASHLAND                       DEPT OF UTILITIES PO BOX 1839 ASHLAND KY 41105-1839
CITY OF ATHENS                        8 E WASHINGTON ST UTILITIES BILLING OFFICE ATHENS OH 45701
CITY OF ATHENS UTILITIES              PO BOX 830200 BIRMINGHAM AL 35283-0200
CITY OF ATTLEBORO                     PO BOX 844514 BOSTON MA 02284-4514
CITY OF AUBURN                        60 COURT ST AUBURN ME 04210
CITY OF BATTLE CREEK TREASURER        PO BOX 235 BATTLE CREEK MI 49016-0235
CITY OF BRANSON TT SALES TAX          110 W MADDUX STE 200 BRANSON MO 65616
CITY OF BRANSON UTILITIES             110 W MADDUX ST STE 200 BRANSON MO 65616
CITY OF BRIDGEPORT                    PO BOX 1310 BRIDGEPORT WV 26330-6310
CITY OF BRISTOL WATER DEPT            PO BOX 58 BRISTOL CT 06011-0058
CITY OF CALHOUN SALES TAX             PO BOX 248 CALHOUN GA 30703-0248
CITY OF CAMBRIDGE UTILITIES           PO BOX 1117 CAMBRIDGE OH 43725-1117
CITY OF CAPE CORAL                    PO BOX 31526 TAMPA FL 33631-3526
CITY OF CHARLESTON SALES TAX          PO BOX 22009 REVENUE COLLECTION DIV CHARLESTON SC 29413-2009
CITY OF CHESAPEAKE VA SALES TAX       RAY A CONNER COMMISSIONER OF R CHESAPEAKE VA 23328-5285
CITY OF CLEMSON                       1250 TIGER BLVD STE 2 CLEMSON SC 29631-2661
CITY OF CLEMSON SALES TAX             1250 TIGER BLVD STE 2 FINANCE DEPARTMENT CLEMSON SC 29631-2661
CITY OF CLERMONT                      PO BOX 120890 CLERMONT FL 34712-0890
CITY OF CLEVELAND DIV OF WATER        PO BOX 94540 CLEVELAND OH 44101-4540
CITY OF CLINTON                       PO BOX 580189 CHARLOTTE NC 28258-0189
CITY OF COCOA                         PO BOX 1270 COCOA FL 32923-1270
CITY OF COLLEGE PARK                  PO BOX 102609 ATLANTA GA 30368-2609
CITY OF COLLEGE PARK SALES TAX        PO BOX 87137 COLLEGE PARK GA 30337
CITY OF COLLINSVILLE                  125 S CENTER ST COLLINSVILLE IL 62234
CITY OF COLONIAL HEIGHTS              PO BOX 3401 COMMISSIONER OF THE REVENUE COLONIAL HEIGHTS VA 23834
CITY OF COLONIAL HEIGHTS              PO BOX 3401 COLONIAL HEIGHTS VA 23834-9001
CITY OF COLUMBIA                      PO BOX 7997 COLUMBIA SC 29202-7997
CITY OF COLUMBIA                      PO BOX 147 HOSPITALITY TAX COLUMBIA SC 29217-0001
CITY OF COLUMBIA MISSOURI             UTILITIES DEPT PO BOX 1676 COLUMBIA MO 65205
CITY OF COMMERCE                      PO BOX 499 COMMERCE GA 30529-0010
CITY OF CONCORD                       GENERAL SERVICES DEPT 311 N STATE ST CONCORD NH 03301
CITY OF CONCORD                       COLLECTIONS PO BOX 580469 CHARLOTTE NC 28258-0469
CITY OF CORINTH GAS AND WATER         PO BOX 1870 CORINTH MS 38835-1870
DEPARTMENT
CITY OF DALLAS SALES TAX              200 MAIN ST DALLAS GA 30132
CITY OF DEERFIELD BEACH               PO BOX 865631 ORLANDO FL 32886-5631
CITY OF DIBERVILLE                    WATER SEWER DEPT PO BOX 6519 DIBERVILLE MS 39540-6519
CITY OF DOUGLAS                       UTILITY PAYMENT PO BOX 102954 ATLANTA GA 30368-2954



Epiq Corporate Restructuring, LLC                                                                    Page 38 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20          Page 63 of 2235

Claim Name                            Address Information
CITY OF DOUGLASVILLE SALES TAX        PO BOX 219 DOUGLASVILLE GA 30133
CITY OF DUBLIN SALES TAX              PO BOX 690 CUSTOMER SERVICE SUPERVISOR DUBLIN GA 31040
CITY OF DURHAM                        PO BOX 30041 DURHAM NC 27702-3041
CITY OF EAST ELLIJAY SALES TAX        PO BOX 1060 107 OAK ST EAST ELLIJAY GA 30539
CITY OF EAST POINT                    2777 EAST POINT ST EAST POINT GA 30344
CITY OF EAST POINT SALES TAX          2777 EAST POINT ST EAST POINT GA 30344
CITY OF ELIZABETH                     50 WINFIELD SCOTT PLAZA DIVISION OF HEALTH ELIZABETH NJ 07201
CITY OF ELIZABETH CITY                PO BOX 347 ELIZABETH CITY NC 27907-0347
CITY OF ENTERPRISE                    PO BOX 311000 ENTERPRISE AL 36331-1000
CITY OF FAYETTEVILLE                  240 S GLYNN ST FAYETTEVILLE GA 30214-2040
CITY OF FESTUS                        950 N FIFTH ST FESTUS MO 63028-1736
CITY OF FLORENCE                      UTILITY FINANCE DIVISION PO BOX 63010 CHARLOTTE NC 28263-3010
CITY OF FLORENCE                      324 W EVANS ST HOSPITALITY FEE COMPLEX BB FLORENCE SC 29501-3430
CITY OF FREDERICKSBURG                PO BOX 967 FREDERICKSBURG VA 22404-0967
CITY OF FREDERICKSBURG                PO BOX 967 BRENDA A WOOD TREASURER FREDERICKSBUR VA 22404-0967
CITY OF FREDERICKSBURG SALES TAX      PO BOX 644 CITY HALL FREDERICKSBURG VA 22404-0644
CITY OF GASTONIA                      PO BOX 580068 CHARLOTTE NC 28258-0068
CITY OF GAYLORD                       305 E MAIN ST GAYLORD MI 49735
CITY OF GAYLORD                       305 E MAIN ST GAYLORD MI 49735
CITY OF GREENSBORO                    PO BOX 1170 GREENSBORO NC 27402-1170
CITY OF HAGERSTOWN                    WATER AND WASTEWATER PO BOX 4608 LANCASTER PA 17604-4608
CITY OF HARRISONBURG VA               CITY TREASURER PO BOX 1007 HARRISONBURG VA 22803-1007
CITY OF HENDERSON                     PO BOX 1434 HENDERSON NC 27536-1434
CITY OF HICKORY                       PO BOX 580069 CHARLOTTE NC 28258-0069
CITY OF HINESVILLE                    ATTN WATER DEPT 115 EAST M L KING JR DR HINESVILLE GA 31313
CITY OF HOLYOKE                       PO BOX 4135 WOBURN MA 01888-4135
CITY OF HOPEWELL SALES TAX            PO BOX 1604 HOPEWELL VA 23860
CITY OF HUNTSVILLE                    PO BOX 11407 DEPT 2108 BIRMINGHAM AL 35246-2108
CITY OF JACKSONVILLE                  PO BOX 128 JACKSONVILLE NC 28541-0128
CITY OF JOHNSON CITY                  PO BOX 2386 JOHNSON CITY TN 37605-2386
CITY OF KEARNEY                       UTILITIES DEPARTMENT 18 E 22ND ST PO BOX 1180 KEARNEY NE 68848-1180
CITY OF KINGSLAND SALES TAX           PO BOX 250 KINGSLAND GA 31548
CITY OF KOKOMO WASTEWATER UTIL        PO BOX 1209 KOKOMO IN 46903-1209
CITY OF LAKE CITY                     PO BOX 1687 LAKE CITY FL 32056-1687
CITY OF LAKELAND                      CITY HALL FINANCE DEPT CUSTOMER BILLING 228 S MASSACHUSETTS AVE LAKELAND FL
                                      33801
CITY OF LAKELAND FL                   PO BOX 32006 LAKELAND FL 33802-2006
CITY OF LANCASTER PA                  PO BOX 1020 LANCASTER PA 17608-1020
CITY OF LAUDERHILL UTILITY            PO BOX 31511 TAMPA FL 33631-3511
CITY OF LEESBURG                      501 MEADOW ST PO BOX 491286 CITY HALL LEESBURG FL 34749
CITY OF LENOIR                        PO BOX 958 LENOIR NC 28645-0958
CITY OF LENOIR ABC BOARD              111 ABC COURT LENOIR NC 28645
CITY OF LEWISBURG                     942 WASHINGTON ST W LEWISBURG WV 24901
CITY OF LIMA UTILITIES                PO BOX 183199 COLUMBUS OH 43218-3199
CITY OF LOGANVILLE                    PO BOX 39 LOGANVILLE GA 30052
CITY OF LOGANVILLE SALES TAX          PO BOX 39 TAX DEPARTMENT LOGANVILLE GA 30052
CITY OF LUMBERTON                     PUBLIC SERVICES DEPT 500 N CEDAR ST PO BOX 1388 LUMBERTON NC 28359-1388
CITY OF MANASSAS                      PO BOX 512 MANASSAS VA 20108
CITY OF MANASSAS UTILITIES            PO BOX 192 MANASSAS VA 20108-0192



Epiq Corporate Restructuring, LLC                                                                     Page 39 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20         Page 64 of 2235

Claim Name                           Address Information
CITY OF MARIETTA SALES TAX           205 LAWRENCE ST MARIETTA GA 30061
CITY OF MARTINSBURG                  PO BOX 828 MARTINSBURG WV 25402
CITY OF MARYVILLE SALES TAX          406 W BROADWAY AVE MARYVILLE TN 37801
CITY OF MARYVILLE TN                 406 W BROADWAY AVE ATTN DEBBIE CAUGHRON MARYVILLE TN 37801
CITY OF MCCOMB WATER DEPT            PO BOX 667 MCCOMB MS 39649-0667
CITY OF MEDINA                       KEITH H DIRHAM DIR OF FINANCE PO BOX 703 132 N ELMWOOD AVE MEDINA OH
                                     44258-0703
CITY OF MENTOR                       8500 CIVIC CENTER BLVD MENTOR OH 44060-2499
CITY OF MIDLAND                      PO BOX 1647 MIDLAND MI 48641-1647
CITY OF MILFORD                      PO BOX 159 MILFORD DE 19963
CITY OF MILLEDGEVIILLE SALES TAX     119 E HANCOCK ST MILLEDGEVILLE GA 31509
CITY OF MILLEDGEVILLE                P O BOX 1900 MILLEDGEVILLE GA 31059-1900
CITY OF MINER                        2610 E MALONE AVE MINER MO 63801
CITY OF MOUNT AIRY                   PO BOX 1725 MOUNT AIRY NC 27030-1725
CITY OF MUSCLE SHOALS MUNICIPAL      ELECTRIC BOARD PO BOX 2547 MUSCLE SHOALS AL 35662
CITY OF N CANTON PUBLIC UTIL         145 N MAIN ST N CANTON OH 44720-2501
CITY OF NEW LONDON                   DEPARTMENT OF PUBLIC UTILITIES PO BOX 4127 WOBURN MA 01888-4127
CITY OF NEWPORT NEWS                 PO BOX 979 NEWPORT NEWS VA 23607-0979
CITY OF NORFOLK                      PO BOX 2260 NORFOLK VA 23501-2260
CITY OF NORFOLK                      PO BOX 3215 NORFOLK VA 23514-3215
CITY OF NORTH AUGUSTA                PO BOX 6400 NORTH AUGUSTA SC 29861-6400
CITY OF NORTH AUGUSTA                PO BOX 6400 N AUGUSTA SC 29861-6400
CITY OF NORTH KANSAS CITY            PO BOX 7468 N KANSAS CITY MO 64116-0168
CITY OF OCALA                        201 SE 3RD ST OCALA FL 34471-2174
CITY OF PENSACOLA                    PO BOX 12910 PENSACOLA FL 32521-0044
CITY OF PHILADELPHIA                 DEPT OF REVENUE WATER REVENUE BUREAU PO BOX 41496 PHILADELPHIA PA 19101-1496
CITY OF PHOENIX                      PO BOX 29100 PHOENIX AZ 85038-9100
CITY OF POOLER                       100 US HWY 80 SW POOLER GA 31322-2530
CITY OF POOLER SALES TAX             100 SW HWY 80 POOLER GA 31322
CITY OF PORTSMOUTH                   DEPT OF PUBLIC UTILITIES PO BOX 85661 RICHMOND VA 03802-6660
CITY OF PORTSMOUTH                   PO BOX 7847 PORTSMOUTH VA 23704
CITY OF ROCK HILL                    PO BOX 11706 HOSP TAX CENTRAL COLLECTIONS ROCK HILL SC 29731-1646
CITY OF ROSEVILLE                    29777 GRATIOT AVE ROSEVILLE MI 48066
CITY OF SARALAND SALES TAX           943 SARALAND BLVD S SARALAND AL 36571
CITY OF SCOTTSBORO SALES TAX         916 S BROAD ST SCOTTSBORO AL 35768
CITY OF SEVIERVILLE                  PO BOX 5500 SEVIERVILLE TN 37864-5500
CITY OF SHELTON                      PO BOX 273 SHELTON CT 06484-0273
CITY OF STATESBORO SALES TAX         PO BOX 348 STATESBORO GA 30459
CITY OF STATESVILLE                  PO BOX 1111 STATESVILLE NC 28687
CITY OF STERLING HEIGHTS             PO BOX 55000 DEPARTMENT 296201 DETROIT MI 48255-2962
CITY OF STERLING HEIGHTS WATER       DEPT 181601 PO BOX 55000 DETROIT MI 48255-1816
CITY OF STONECREST SALES TAX         3120 STONECREST BLVD STONECREST GA 30038
CITY OF SUFFOLK SALES TAX            PO BOX 1459 COMMISSIONER OF THE REVENUE SUFFOLK VA 23439-1459
CITY OF SUMTER                       PO BOX 310 SUMTER SC 29151-0310
CITY OF SUNRISE                      PO BOX 31432 TAMPA FL 33631-3432
CITY OF TALLAHASSEE                  435 N MACOMB ST RELAY BOX TALLAHASSEE FL 32301
CITY OF TAUNTON CITY COLLECTOR       PO BOX 4160 WOBURN MA 01888-4160
CITY OF TERRE HAUTE                  PO BOX 21043 TULSA OK 74121-1043
CITY OF TIFTON SALES TAX             130 E 1ST ST BUSINESS LICENSING DIV TIFTON GA 31794



Epiq Corporate Restructuring, LLC                                                                    Page 40 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20          Page 65 of 2235

Claim Name                           Address Information
CITY OF TROY                         PO BOX 549 TROY AL 36081-0549
CITY OF TROY                         UTILITY BILLING DIVISION 100 S MARKET ST STE 1 TROY OH 45373-3376
CITY OF TUSCALOOSA WATER SEWER       DEPT 2533 PO BOX 2153 BIRMINGHAM AL 35287-2533
CITY OF VANDALIA                     333 JAMES BOHANNAN DR DIV OF WATER VANDALIA OH 45377-2394
CITY OF VIENNA WEST VIRGINIA         PO BOX 5097 VIENNA WV 26105-0097
CITY OF VIRGINIA BEACH TRESURER      2401 COURTHOUSE DR TRUSTEE TAX DIVISION MUNICIPAL BLDG 1 VIRGINIA BEACH VA
                                     23456-9018
CITY OF WALTERBORO SALES TAX         300 HAMPTON ST HOSPITALITY TAX WALTERBORO SC 29488
CITY OF WARNER ROBINS                UTILITY PAYMENT PO BOX 8659 WARNER ROBINS GA 31095-8659
CITY OF WARNER ROBINS SALES TAX      CITY CLERKS OFFICE WARNER ROBINS GA 31099
CITY OF WARSAW                       PO BOX 557 WARSAW IN 46581-0557
CITY OF WATERVILLE                   ONE COMMON ST WATERVILLE ME 04901
CITY OF WAYCROSS                     PO DRAWER 99 WAYCROSS GA 31502
CITY OF WAYCROSS SALES TAX           PO DRAWER 99 EXCISE TAX RETURN WSAYCROSS GA 31502
CITY OF WAYNESBORO TREASURER         503 W MAIN ST ROOM 105 WAYNESBORO VA 22980
CITY OF WAYNESBORO VA                TREASURERS OFFICE 503 W MAIN ST SUITE 105 WAYNESBORO VA 22980
CITY OF WENTZVILLE                   1001 SCHROEDER CREEK BLVD WENTZVILLE MO 63385
CITY OF WEST COLUMBIA                PO BOX 4404 HOSPITALITY TAX WEST COLUMBIA SC 29171
CITY OF WESTBROOK                    2 YORK ST WESTBROOK ME 04092
CITY OF WILSON                       PO BOX 2407 COLLECTION DIVISION WILSON NC 27894-2407
CITY OF WINCHESTER SALES TAX         PO BOX 546 WINCHESTER VA 22604
CITY OF WINDER SALES TAX             PO BOX 566 WINDER GA 30680
CITY OF WINSTON SALEM                REVENUE DIVISION PO BOX 580055 CHARLOTTE NC 28258-0055
CITY OF WINTER HAVEN                 PO BOX 2277 BUSINESS TAX WINTER HAVEN FL 33883
CITY OF WORCESTER                    PO BOX 15588 OFFICE OF THE TAX COLLECTOR WORCESTER MA 01615-0588
CITY PRODUCE OF FT WALTON INC        POST OFFICE BOX 1334 FT WALTON BEACH FL 32549
CITY UTILITIES                       PO BOX 4632 CAROL STREAM IL 60197-4632
CITY UTILITIES                       PO BOX 710 WEST PLAINS MO 65775
CITY UTILITIES                       PO BOX 551 SPRINGFIELD MO 65801-0551
CITY WATER & LIGHT PLANT OF          JONESBORO ARKANSAS PO BOX 1289 JONESBORO AR 72403-1289
CJM PROPERTY MAINTENANCE INC         47 REDWOOD DRIVE READING PA 19606
CLAIRE ECKERT                        ADDRESS ON FILE
CLAIRE ESTES                         ADDRESS ON FILE
CLAIRE HAWK                          ADDRESS ON FILE
CLARA DUMONTELLE                     ADDRESS ON FILE
CLARA HEATON                         ADDRESS ON FILE
CLARA JONES                          ADDRESS ON FILE
CLARE HENRY                          ADDRESS ON FILE
CLARE ROSE INC                       100 ROSE EXECUTIVE BLVD EAST YAPHANK NY 11967
CLARENCE DURHAM JR                   C/O ANTHONY LAW FIRM K. JAY ANTHONY 250 MAGNOLIA ST SPARTANBURG SC 29306
CLARENCE GREEN                       ADDRESS ON FILE
CLARENCE HOLLOWAY                    ADDRESS ON FILE
CLARENCE SUTTON                      ADDRESS ON FILE
CLARICE G WETMORE                    ADDRESS ON FILE
CLARK COUNTY ASSESSOR                PO BOX 51401 500 S GRAND CENTRAL PKWY LAS VEGAS NV 89155-4502
CLARK H SCHNEPFE                     ADDRESS ON FILE
CLARK SERVICE GROUP                  3019 HEMPLAND RD LANCASTER PA 47601
CLARKSVILLE DEPT OF ELECTRIC         PO BOX 31449 CLARKSVILLE TN 37040
CLARKSVILLE GAS & WATER              PO BOX 31329 CLARKSVILLE TN 37040-0023



Epiq Corporate Restructuring, LLC                                                                    Page 41 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20          Page 66 of 2235

Claim Name                            Address Information
CLAUDETTE JONES                       ADDRESS ON FILE
CLAY ELECTRIC COOP INC                PO BOX 308 KEYSTONE HEIGHTS FL 32656-0308
CLAY MCCAULEY                         ADDRESS ON FILE
CLAYTON ADAMS                         ADDRESS ON FILE
CLAYTON COUNTY TAX COMMISSIONER       121 S MCDONOUGH ST ADMINISTRATION ANNEX 2ND FL JONESBORO GA 30236
CLAYTON LAMPLEY                       ADDRESS ON FILE
CLAYTON PITT                          ADDRESS ON FILE
CLAYTON WILSON                        ADDRESS ON FILE
CLEAN BEER INC                        8 JEFFERSON STREET MILFORD MA 01757
CLEAN BEER TECH INC                   68 PROSPECT HILL RD CLINTON CORNERS NY 12514
CLEAN LINES LLC                       108 ADKINS AVE FAYETTEVILLE WV 25840
CLEARS LOOKING AT YOU INC             322 W 52ND ST UNIT 2195 NEW YORK NY 10019
CLECO POWER LLC                       PO BOX 660228 DALLAS TX 75266-0228
CLERK OF CIRCUT COURT                 100 W PATRICK ST FREDERICK MD 21701
CLERK OF CIRCUT COURT                 100 W PATRICK ST FREDERICK MD 21701
CLEVELAND WILLIAMS                    ADDRESS ON FILE
CLG INC                               3001 SPRING FOREST RD RALEIGH NC 27616
CLIFF JENNINGS                        ADDRESS ON FILE
CLIFFORD BENCH                        ADDRESS ON FILE
CLIFFORD J TROICKE                    ADDRESS ON FILE
CLIFFORD MEADOWS                      ADDRESS ON FILE
CLIFFORD MEADOWS                      ADDRESS ON FILE
CLIFTON JONES                         C/O KORNBLUTH GINSBERG LAW FIRM STEPHANIE RODRIGUEZ 3100 TOWER BLVD SUITE 800
                                      DURHAM NC 27707
CLINE T GRIFFITH                      ADDRESS ON FILE
CLINTON ABC BOARD                     414 SOUTHEAST BLVD CLINTON NC 28328
CLINTON LINDSEY                       ADDRESS ON FILE
CLINTON MASON                         ADDRESS ON FILE
CLOG MASTER LLC                       71 CHURCH AVE BRISTOL CT 06010
CLORICE THOMAS-HAYSBERT               ADDRESS ON FILE
CNL FINANCIAL V LP                    103 FOULK RD, STE 202 WILMINGTON DE 19803
CNL FINANCIAL V LP                    103 FOULK RD, STE 202 WILMINGTON DE 19803
CNL FINANCIAL V LP                    103 FOULK RD, STE 202 WILMINGTON DE 19803
CNL FUNDING 2000 A LP                 PO BOX 29650 DEPT 880044 ID 065350 PHOENIX AZ 85038
CNL FUNDING 2000 A LP                 PO BOX 29650 DEPT 880044 ID 065348 PHOENIX AZ 85038-0000
COBB COUNTY TAX COMMISSIONER          736 WHITLOCK AVE MARIETTA GA 30064
COCA COLA BOTTLING CO                 PO BOX 602937 CHARLOTTE NC 28260
COCA COLA USA                         PO BOX 102703 ATLANTA GA 30368
CODY A BRENEISEN                      ADDRESS ON FILE
CODY BURKHART                         ADDRESS ON FILE
CODY CAMPBELL                         ADDRESS ON FILE
CODY ECKERT                           ADDRESS ON FILE
CODY HIBBARD                          ADDRESS ON FILE
CODY KINNAMAN                         ADDRESS ON FILE
CODY WHALEY                           ADDRESS ON FILE
COFFEYS PRODUCE CO                    113 WHISPERING PINES DRIVE HUDSON NC 28638
COGNIZANT TECHNOLOGY SOLUTIONS        24721 NETWORK PLACE CHICAGO IL 60673
COLBERT COUNTY JUDGE OF PROBATE       201 N MAIN ST TUSCUMBIA AL 35674
COLBY RESTAURANT LLC                  13356 METCALF AVE OVERLAND PARK KS 66213



Epiq Corporate Restructuring, LLC                                                                  Page 42 OF 199
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    701 Filed
                                                            List
                                                                12/11/20          Page 67 of 2235

Claim Name                               Address Information
COLBY SCHWEIKERT                         ADDRESS ON FILE
COLETON T HART                           ADDRESS ON FILE
COLLECTOR OF TAXES                       PO BOX 709 SCRANTON PA 18501-0709
COLLEEN GAFFEY                           ADDRESS ON FILE
COLLEEN LUZIER                           ADDRESS ON FILE
COLLEEN OSMOLSKI                         C/O JONATHAN R. BROCKMAN, P.C. JONATHAN BROCKMAN 320 DAHLONEGA STREET CUMMING
                                         GA 30040
COLLEEN SCHIRMER                         ADDRESS ON FILE
COLLEEN SLAVIN                           ADDRESS ON FILE
COLLEN T BROWN                           ADDRESS ON FILE
COLLETON COUNTY TREASURERS OFFICE        PO BOX 8 WALTERBORO SC 29488
COLLIN C COPE                            ADDRESS ON FILE
COLLIN C COPE                            ADDRESS ON FILE
COLLIN SMITH                             ADDRESS ON FILE
COLONIAL WHOLESALE BEV CORP              P O BOX 1430 FALL RIVER MA 02722
COLTON BLANCHARD                         ADDRESS ON FILE
COLTON EAKIN                             ADDRESS ON FILE
COLUMBIA COUNTY SALES TAX                630 RONALD REAGAN DR LICENSING AND PERMITS EVANS GA 30809
COLUMBIA COUNTY WATER                    PO BOX 960 GROVETOWN GA 30813
COLUMBIA GAS OF KENTUCKY                 PO BOX 742523 CINCINNATI OH 45274-2523
COLUMBIA GAS OF MA                       PO BOX 742514 CINCINNATI OH 45274-2514
COLUMBIA GAS OF MARYLAND                 PO BOX 742519 CINCINNATI OH 45274-2519
COLUMBIA GAS OF OHIO                     PO BOX 742510 CINCINNATI OH 45274-2510
COLUMBIA GAS OF PENNSYLVANIA             PO BOX 742537 CINCINNATI OH 45274-2537
COLUMBIA GAS OF VIRGINIA                 PO BOX 742529 CINCINNATI OH 45274-2529
COLUMBUS CITY TREASURER                  SEWER AND WATER SVCS PO BOX 182882 COLUMBUS OH 43218-2882
COLUMBUS CONSOLIDATED GEONERNMENT        PO BOX 1397 OCCUPATION TAX SECTION COLUMBUS GA 31902-1397
COMCAST HOLDINGS INC                     PO BOX 70219 PHILADELPHIA PA 19176-0219
COMFORT CONTROL INC                      PO BOX 427 MORRISTOWN TN 37815
COMFORTECH SERVICE EXPERTS               108 BUSINESS PARK DR SUITE A RIDGELAND MS 75075
COMMERCIAL EQUIPMENT SERVICES INC        4453 GRANDVIEW AVE HAMBURG NY 14075
COMMERCIAL FOODSERVICE REPAIR INC        PO BOX 638959 C/O FIFTH THIRD BANK CINCINNATI OH 45263-8959
COMMERCIAL KITCHEN INSTALLERS INC        PO BOX 5027 CANTON GA 30114
COMMERCIAL LANDSCAPE SERVICES INC        132 RIDGE PRAIRIE LANE FAIRVIEW HEIGHTS IL 62208
COMMERCIAL MICROWAVE SERVICE LLC         7882 KINGSLEY DR DENHAM SPRINGS LA 70706
COMMERCIAL SERVICE SOUTHEAST LLC         7 GLENRON STREET CHATTANOOGA TN 37415
COMMERCIAL SOLUTIONS FKA GLASS AMERICA   21 INDUSTRIAL DRIVE SMITHFIELD RI 02917
COMMONWEALTH TOWER LP                    LOCKBOX 3467 PO BOX 8500 PHILADELPHIA PA 19178
COMMONWEALTH TOWER, LP                   ATTN: CHIEF FINANCIAL OFFICER C/O TISHMAN SPEYER PROPERTIES, L.P. 45
                                         ROCKEFELLER PLAZA NEW YORK NY 10111
COMPANY SPECIFIC LLC                     PO BOX 298 LAKEVILLE MN 55044
COMPAQ CAPITAL CORP                      100 WOODBRIDGE CENTER DR, STE 202 WOODBRIDGE NJ 07095
COMPLETE BUILDING SERVICE                8610 MARTIN MILL PIKE KNOXVILLE TN 37920
CONNECTICUT DISTRIBUTORS INC             333 LORDSHIP BOULEVARD STRATFORD CT 66150
CONNECTICUT LIGHT & POWER                PO BOX 150493 HARTFORD CT 06115
CONNECTICUT LIGHT & POWER                PO BOX 650032 DALLAS TX 75265-0032
CONNER BELL                              ADDRESS ON FILE
CONNER LEE                               ADDRESS ON FILE
CONNER PRODUCE COMPANY INC               125 OAKLEY AVE STE B LYNCHBURG VA 24501



Epiq Corporate Restructuring, LLC                                                                      Page 43 OF 199
                                                 RUBY TUESDAY
                      Case 20-12456-JTD       Doc Service
                                                  701 Filed
                                                          List
                                                              12/11/20          Page 68 of 2235

Claim Name                             Address Information
CONNIE CHAU                            204 AVENIDA SAN CARLOS SAN CLEMENTE CA 92672
CONNIE GOODWIN                         ADDRESS ON FILE
CONNIE JENNINGS                        ADDRESS ON FILE
CONNIE KENNEDY                         ADDRESS ON FILE
CONNOR HOLCOMB                         ADDRESS ON FILE
CONOR G MCNAMARA                       ADDRESS ON FILE
CONOR JONES                            ADDRESS ON FILE
CONOR SAYLOR                           ADDRESS ON FILE
CONORMAR ZEROREZ CENTRAL INDIANA LLC   8132 WOODLAND DR INDIANAPOLIS IN 46278
CONSOLIDATED COMMUNICATIONS            PO BOX 11021 LEWISTON ME 04243
CONSOLIDATED COMMUNICATIONS            PO BOX 2564 DECATUR IL 62525
CONSOLIDATED EDISON CO OF NY           JAF STATION PO BOX 1701 NEW YORK NY 10116
CONSTANCE BOURGE                       ADDRESS ON FILE
CONSTANCE GUNNING                      ADDRESS ON FILE
CONSTELLATION NEW ENERGY INC           1310 POINT STREET, 12TH FLOOR BALTIMORE MD 21231
CONSTELLATION NEWENERGY GAS DV         PO BOX 5472 CAROL STREAM IL 60197-5472
CONSTELLATION NEWENERGY INC            PO BOX 4640 CAROL STREAM IL 60197-4640
CONSUMERS ENERGY                       530 W WILLOW ST LANSING MI 48937
CONTINENTAL 112 FUND LLC               W134 N8675 EXECUTIVE PARKWAY C/O CONTINENTAL PROPERTIES MENOMONEE FALLS WI
                                       53051
CONTINENTAL 112 FUND LLC               W134 N8675 EXECUTIVE PARKWAY C/O CONTINENTAL PROPERTIES MENOMONEE FALLS WI
                                       53051
COOPER BRASFIELD                       ADDRESS ON FILE
COORS DISTRIBUTING COMPANY             5400 PECOS STREET DENVER CO 80221
COR ROUTE 7 COMPANY LLC                540 TOWNE DRIVE FAYETTEVILLE NY 13066
COR ROUTE 7 COMPANY, LLC               540 TOWNE DRIVE ATTN: DANIELLE THOMAS FAYETTEVILLE NJ 13066
CORA CARTER                            ADDRESS ON FILE
CORAL MARTES LLC                       200 S BISCAYNE BLVD 7TH FLOOR MIAMI FL 33131
CORAL P SPELLMAN                       ADDRESS ON FILE
CORBEN HEARN                           ADDRESS ON FILE
CORBIN ARMBRUSTER                      ADDRESS ON FILE
CORDARO BAULDWIN                       ADDRESS ON FILE
CORDARYLRO WARREN                      ADDRESS ON FILE
COREY BRONSON                          ADDRESS ON FILE
COREY BROTHERS INC                     PO BOX 166 CHARLESTON WV 25301
COREY CORATTI                          ADDRESS ON FILE
COREY CRAMER                           ADDRESS ON FILE
COREY DAVIS                            ADDRESS ON FILE
COREY FREEMAN                          ADDRESS ON FILE
COREY HOUSTON                          ADDRESS ON FILE
COREY J DAIGNAULT                      ADDRESS ON FILE
COREY JOHNSON                          ADDRESS ON FILE
COREY LANDIS                           ADDRESS ON FILE
COREY PETRIE                           ADDRESS ON FILE
COREY THOMPKINS                        ADDRESS ON FILE
COREY WINTER                           ADDRESS ON FILE
COREY WISE                             ADDRESS ON FILE
CORIN L GIBSON                         ADDRESS ON FILE
CORINA SIMMONS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 44 OF 199
                                                 RUBY TUESDAY
                      Case 20-12456-JTD       Doc Service
                                                  701 Filed
                                                          List
                                                              12/11/20        Page 69 of 2235

Claim Name                             Address Information
CORINNA SCHNEIDER                      ADDRESS ON FILE
CORINNE GUILLEN                        ADDRESS ON FILE
CORMAC S BEESON                        ADDRESS ON FILE
CORNELL COLEMAN                        ADDRESS ON FILE
CORPORATE SERVICES CONSULTANTS         PO BOX 1048 DANDRIDGE TN 37725-0000
CORT BUSINESS SERVICES INC             PO BOX 17401 BALTIMORE MD 21297-1401
CORTNEY MCREE                          ADDRESS ON FILE
CORY HULL                              ADDRESS ON FILE
COTHADDEUS JENKINS                     ADDRESS ON FILE
COUNTY OF FAIRFAX                      PO BOX 10200 TAX ADMINISTRATION DEPT FAIRFAX VA 22035-0201
COUNTY OF GLOUCESTER SALES TAX         6489 MAIN ST COMMISSIONER OF THE REVENUE COUNTY OFFICE BLDG TWO STE 137
                                       GLOUCESTER VA 23061
COUNTY OF ROANOKE                      PO BOX 791269 ROANOKE VA 21279-1269
COUNTY OF ROCKBRIDGE VA SALES TAX      PO BOX 1160 COMMISSIONER OF THE REVENUE LEXINGTON VA 24450
COUNTY OF ST JOHNS BOARD OF COUNTY     COMMISSIONERS PO DRAWER 3006 ST AUGUSTINE FL 32085-3006
COUNTY OF YORK TREASURER               PO BOX 10 YORKTOWN VA 23690
COURTLIN MELTON                        ADDRESS ON FILE
COURTNEY B PRESSEY                     ADDRESS ON FILE
COURTNEY DAVIS                         ADDRESS ON FILE
COURTNEY DEESE                         ADDRESS ON FILE
COURTNEY DIERKING                      ADDRESS ON FILE
COURTNEY DOZIER                        ADDRESS ON FILE
COURTNEY EICHHORN                      ADDRESS ON FILE
COURTNEY HADLEY                        ADDRESS ON FILE
COURTNEY HAHN                          ADDRESS ON FILE
COURTNEY HEDRICK                       ADDRESS ON FILE
COURTNEY LOFTIN                        ADDRESS ON FILE
COURTNEY MAUNEY                        ADDRESS ON FILE
COURTNEY NORTHCUTT                     ADDRESS ON FILE
COURTNEY PERRY                         ADDRESS ON FILE
COURTNEY RUBIN                         ADDRESS ON FILE
COURTNEY SMITH                         C/O JOHN HUNTER STEVENS JOHN HUNTER STEVENS 1535 LELIA DR JACKSON MS 39216
COURTNEY SMITH                         ADDRESS ON FILE
COURTNEY TODD                          ADDRESS ON FILE
COURTNEY WHITE                         ADDRESS ON FILE
COWART CO LLC                          205 WASHINGTON DR HERTFORD NC 27944
COX BROTHERS HEATING AND COOLING LLC   PO BOX 996 ROLLA MO 65402
CRAB ORCHARD-MACARTHUR PUB SVC         PO DRAWER 278 CRAB ORCHARD WV 25827
CRAIG F CASE                           ADDRESS ON FILE
CRAIG F CASE                           ADDRESS ON FILE
CRAIG NELSON                           ADDRESS ON FILE
CRAIG NELSON                           ADDRESS ON FILE
CRAIG NELSON                           ADDRESS ON FILE
CRAIG PATRICK                          ADDRESS ON FILE
CRAIG REWERS                           ADDRESS ON FILE
CRAIG SCHAEFER                         ADDRESS ON FILE
CRAIG W SCHAEFER                       ADDRESS ON FILE
CRAIG W SCHAEFER                       ADDRESS ON FILE
CRAIGHEAD COUNTY                       511 UNION ST 107 JONESBORO AR 72401



Epiq Corporate Restructuring, LLC                                                                   Page 45 OF 199
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   701 Filed
                                                           List
                                                               12/11/20       Page 70 of 2235

Claim Name                              Address Information
CRANSTON WILDER                         ADDRESS ON FILE
CRAWFORD-NORWOOD REALTY                 CRAWFORD-NORWOOD REALTY 505-D N. SPENCE AVENUE GOLDSBORO NC 27534
CREATION GARDENS INC                    2055 NELSON MILLER PKWY LOUISVILLE KY 40223
CREIGHTON MISKE                         ADDRESS ON FILE
CRISELDA JORDAN                         ADDRESS ON FILE
CRISTIAN TAPIA                          ADDRESS ON FILE
CRISTOBALINA KARTHAUSER                 ADDRESS ON FILE
CROOK BROTHERS                          ADDRESS ON FILE
CROSS CREEK PLAZA INC                   6350 QUADRANGLE DR STE 205 C/O GFD MANAGEMENT INC EXECUTIVE VICE PRESIDENT
                                        CHAPEL HILL NC 27517
CROSSGATES MALL GEN COMPANY NEWCO LLC   P O BOX 8000 M T BANK DEPARTMENT 977 BUFFALO NY 14267
CRUISE MANGLE                           ADDRESS ON FILE
CRUNCH TIME INFORMATION SYSTEMS INC     129 PORTLAND STREET 2ND FLOOR BOSTON MA 02114
CRYSTAL BARRETT                         ADDRESS ON FILE
CRYSTAL FORD                            ADDRESS ON FILE
CRYSTAL HOPPER                          ADDRESS ON FILE
CRYSTAL KURFISS                         ADDRESS ON FILE
CRYSTAL L BROWNING                      ADDRESS ON FILE
CRYSTAL L FERRARO                       ADDRESS ON FILE
CRYSTAL M DENMARK                       ADDRESS ON FILE
CRYSTAL MANESS                          ADDRESS ON FILE
CRYSTAL MANKER                          ADDRESS ON FILE
CRYSTAL PEREZ                           ADDRESS ON FILE
CRYSTAL PLUM                            ADDRESS ON FILE
CRYSTAL ROURK                           ADDRESS ON FILE
CRYSTAL RUN NEWCO LLC                   PO BOX 8000 DEPT 534 MANUFACTURERS TRADERS TRUST CO BUFFALO NY 14267
CRYSTAL RUN NEWCO, LLC                  C/O THE CLINTON EXCHANGE 4 CLINTON SQUARE ATTN: MANAGEMENT DIVISION SYRACUSE
                                        NY 13202-1078
CRYSTAL SMITH                           C/O LONG & LONG ATTORNEYS AT LAW N. STAPLES WOOD PO BOX 2746 MOBILE AL 36652
CRYSTAL TRENTHAM                        ADDRESS ON FILE
CRYSTAL VALENTINE                       C/O DUNSMORE & BENSON G DOUGLAS BENSON 114 S BROAD ST SCOTTSBORO AL 35768
CRYSTAL WILLIAMSON                      ADDRESS ON FILE
CRYSTOL QUINTANA                        ADDRESS ON FILE
CS FARM MARKET                          7 THIRD AVE OSWEGO NY 13126
CT CORP SYSTEM                          AS REPRESENTATIVE ATTN SPRS 330 N BRAND BLVD, STE 700 GLENDALE CA 91203
CULLIGAN                                6996 N M 18 COLEMAN MI 48618
CULLMAN COUNTY                          PO BOX 2220 CULLMAN AL 35056-2220
CULLMAN ELECTRIC COOP                   DEPT 3155 PO BOX 2153 BIRMINGHAM AL 35287-3155
CULLMAN JEFFERSON CO GAS DIST           PO BOX 399 CULLMAN AL 35056-0399
CUMBERLAND COUNTY ABC STORE             2138 CEDAR CREEK ROAD FAYETTEVILLE NC 28312
CUMBERLAND COUNTY SALES TAX             PO BOX 449 117 DICK ST FAYETTEVILLE NC 28302-0449
CURLEE CHAVIS                           ADDRESS ON FILE
CURT HUNSAKER                           ADDRESS ON FILE
CURT VAN RIPER                          ADDRESS ON FILE
CURTIS E BURGDORF                       ADDRESS ON FILE
CURTIS EDWARD CHAPPELL                  ADDRESS ON FILE
CURTIS GRIFFIN                          ADDRESS ON FILE
CURTIS J BROWN                          ADDRESS ON FILE
CURTIS KAZIMIR                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 46 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20        Page 71 of 2235

Claim Name                           Address Information
CURTIS MOBLEY                        ADDRESS ON FILE
CURTISCEAN HAYNES                    ADDRESS ON FILE
CUT ABOVE THE REST                   928 PORTER WAGONER BLVD WEST PLAINS MO 65775
CUTTLER PRODUCE                      749 HOPE ROAD EATONTOWN NJ 07724
CUYLOR STEPHENS                      ADDRESS ON FILE
CYNTHIA BLISS                        ADDRESS ON FILE
CYNTHIA BOOTH                        ADDRESS ON FILE
CYNTHIA BROWN                        ADDRESS ON FILE
CYNTHIA CURRY                        C/O EILAND & RITCHIE, LLC BILL EILAND PO BOX 190609 MOBILE AL 36619
CYNTHIA ENRIQUEZ                     ADDRESS ON FILE
CYNTHIA EPLIN                        ADDRESS ON FILE
CYNTHIA G MONZO                      ADDRESS ON FILE
CYNTHIA GREENE                       ADDRESS ON FILE
CYNTHIA JACKSON                      C/O ANASTOPOULO LAW FIRM LLC JONATHAN ALKIS 2170 ASHLEY PHOSPHATE RD 3RD FL N
                                     CHARLESTON SC 29406
CYNTHIA LINGARD                      ADDRESS ON FILE
CYNTHIA MENDEZ                       ADDRESS ON FILE
CYNTHIA MERCER                       ADDRESS ON FILE
CYNTHIA PRICE                        ADDRESS ON FILE
CYNTHIA PRITCHETT                    C/O RUSSELL E. BERGSTROM LLC RUSSELL E. BERGSTROM ESQ. 955 DAUPHIN ST MOBILE
                                     AL 36604
CYNTHIA RUFF                         C/O BURNETTI, P.A. LAWRENCE ANZALONE, ESQ. 1000 N ASHLEY DR #800 TAMPA FL
                                     33602
CYNTREA WILTSHIRE                    ADDRESS ON FILE
D AND D FORRESTER INC                2311 CRUMLEY RD STE A GREENBACK TN 37742
D AND D PRINTING LLC                 1605 N EASTMAN RD KINGSPORT TN 37664
D AND G MORALES LANDSCAPING          9312 NANCY ST MANASSAS PARK VA 20111-2462
D V DISTRIBUTING COMPANY LLP         PO BOX 10865 KNOXVILLE TN 37939
DACHANIQUE LEE                       ADDRESS ON FILE
DAEKWON JONES                        ADDRESS ON FILE
DAHNEE HALL                          ADDRESS ON FILE
DAJON GAMBLE                         ADDRESS ON FILE
DAJONA A JACKSON                     ADDRESS ON FILE
DAKOTA SEIDEL                        ADDRESS ON FILE
DAKOTA THOMPSON                      ADDRESS ON FILE
DALE NELSON                          ADDRESS ON FILE
DALENA MC COOG                       ADDRESS ON FILE
DALLAS A DUFFY                       ADDRESS ON FILE
DALLIN DE NINIS                      ADDRESS ON FILE
DALTON ESPOSITO                      ADDRESS ON FILE
DALTON JONES                         ADDRESS ON FILE
DALTON RHUM                          ADDRESS ON FILE
DALVONTA VANN                        ADDRESS ON FILE
DALY SEVEN                           FAIRFIELD INN SUITES ATTN ADELE MARTIN 7615 THORNDIKE ROAD GREENSBORO NC
                                     27409-0000
DALYN JOHNSON                        ADDRESS ON FILE
DAMEION JENKINS                      ADDRESS ON FILE
DAMETHOD LOVE                        ADDRESS ON FILE
DAMIAN CAIN                          ADDRESS ON FILE
DAMIAN QUATTROCK                     ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 47 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              701 Filed
                                                      List
                                                          12/11/20       Page 72 of 2235

Claim Name                         Address Information
DAMIANA MATHES                     ADDRESS ON FILE
DAMICO AND ASSOCIATES INC          5855 SANDY SPRINGS CIR 140 ATLANTA GA 30328
DAMIEN BAILEY                      ADDRESS ON FILE
DAMIEN GEATHERS                    ADDRESS ON FILE
DAMIEN JONES                       ADDRESS ON FILE
DAMIEN ROMAN                       ADDRESS ON FILE
DAMION A RODRIGUEZ                 ADDRESS ON FILE
DAMION D HILL                      ADDRESS ON FILE
DAMMEON ABRAMS                     ADDRESS ON FILE
DAMON INDUSTRIES                   D/B/A FRUITFUL JUICE PRODUCTS 1856 E 6TH ST TEMPE AZ 85281-2950
DAMON INDUSTRIES                   D/B/A DAMON INDUSTRIES INC 822 PACKER WAY SPARKS NV 89431-6445
DAN CLEMENT                        ADDRESS ON FILE
DAN LOUGHMAN                       ADDRESS ON FILE
DANA M ADCOX                       ADDRESS ON FILE
DANA M GORDON                      ADDRESS ON FILE
DANA OLMSTEAD                      ADDRESS ON FILE
DANA SMITH                         ADDRESS ON FILE
DANA TULEY                         ADDRESS ON FILE
DANAYA BECKWITH                    ADDRESS ON FILE
DANDRIDGE WATER MGMT FACILITY      PO BOX 68 DANDRIDGE TN 37725-0068
DANE KELLY                         ADDRESS ON FILE
DANGELO TYLER                      ADDRESS ON FILE
DANIEL BYRD                        ADDRESS ON FILE
DANIEL E PEYTON                    ADDRESS ON FILE
DANIEL F BETTIS                    ADDRESS ON FILE
DANIEL F BETTIS                    ADDRESS ON FILE
DANIEL F BETTIS                    ADDRESS ON FILE
DANIEL FORGUE                      ADDRESS ON FILE
DANIEL FORT                        ADDRESS ON FILE
DANIEL FREEMAN                     ADDRESS ON FILE
DANIEL GARCIA                      ADDRESS ON FILE
DANIEL HUTCHERSON                  ADDRESS ON FILE
DANIEL KLECKNER                    ADDRESS ON FILE
DANIEL LAZCANO                     ADDRESS ON FILE
DANIEL LINCH                       ADDRESS ON FILE
DANIEL M BROWN                     ADDRESS ON FILE
DANIEL MAGRANE                     ADDRESS ON FILE
DANIEL MAHONEY                     ADDRESS ON FILE
DANIEL MCARDLE                     ADDRESS ON FILE
DANIEL MCCOY                       ADDRESS ON FILE
DANIEL MCCOY                       ADDRESS ON FILE
DANIEL MCDERBY                     ADDRESS ON FILE
DANIEL METZGER                     ADDRESS ON FILE
DANIEL MOORE                       ADDRESS ON FILE
DANIEL NATOLI                      ADDRESS ON FILE
DANIEL PAK                         ADDRESS ON FILE
DANIEL PETTUS                      ADDRESS ON FILE
DANIEL PUZINO                      ADDRESS ON FILE
DANIEL RHODES                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 48 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               701 Filed
                                                       List
                                                           12/11/20       Page 73 of 2235

Claim Name                          Address Information
DANIEL SANCHEZ MEJIA                ADDRESS ON FILE
DANIEL SAVOCA                       ADDRESS ON FILE
DANIEL SCHUYLER                     ADDRESS ON FILE
DANIEL SHEEHAN                      C/O KELLER, KELLER & CARACUZZO, P.A. ALLEN BELLUCCIO 224 DATURA ST. HARVEY
                                    BUILDING, STE 1205 WEST PALM BEACH FL 33401
DANIEL SONIER                       ADDRESS ON FILE
DANIEL SONNENREICH                  ADDRESS ON FILE
DANIEL ST JEAN                      ADDRESS ON FILE
DANIEL STEWART                      ADDRESS ON FILE
DANIEL T CRONK                      ADDRESS ON FILE
DANIEL T CRONK                      ADDRESS ON FILE
DANIEL T CRONK                      ADDRESS ON FILE
DANIEL TORRES                       ADDRESS ON FILE
DANIEL VILLANUEVA                   ADDRESS ON FILE
DANIEL W HARRELL                    ADDRESS ON FILE
DANIEL WADE                         ADDRESS ON FILE
DANIEL WEINBERG                     ADDRESS ON FILE
DANIEL WEINBERG                     ADDRESS ON FILE
DANIEL YOUNG                        ADDRESS ON FILE
DANIELA VANDERBROOK                 ADDRESS ON FILE
DANIELLE ALLEN                      ADDRESS ON FILE
DANIELLE BLOCKER                    ADDRESS ON FILE
DANIELLE BRISCOE                    ADDRESS ON FILE
DANIELLE COLLICK                    ADDRESS ON FILE
DANIELLE EDWARDS                    ADDRESS ON FILE
DANIELLE FOX                        ADDRESS ON FILE
DANIELLE GAGNON                     ADDRESS ON FILE
DANIELLE HOARD                      ADDRESS ON FILE
DANIELLE L SCHAUB                   ADDRESS ON FILE
DANIELLE MACHER                     ADDRESS ON FILE
DANIELLE MELVIN                     ADDRESS ON FILE
DANIELLE SIMONSEN                   ADDRESS ON FILE
DANIELLE SMALL                      ADDRESS ON FILE
DANIELLE WILLIAMS                   ADDRESS ON FILE
DANIELLE WILLITS                    ADDRESS ON FILE
DANIELLE WINNING                    ADDRESS ON FILE
DANIELLE YANEZ                      ADDRESS ON FILE
DANIELLE YARBOROUGH                 ADDRESS ON FILE
DANNY BEARDEN                       C/O MCCAMY PHILLIPS TUGGLE & FORDHAM LLP JAMES FORDHAM 411 WEST CRAWFORD ST
                                    DALTON GA 30722
DANNY KOONTZ                        ADDRESS ON FILE
DANNY KOONTZ                        ADDRESS ON FILE
DANNY MILES                         ADDRESS ON FILE
DANNY R HOOD                        ADDRESS ON FILE
DANNY W KOONTZ                      ADDRESS ON FILE
DANTE BUNCH                         ADDRESS ON FILE
DANTE GARY                          ADDRESS ON FILE
DANTE L POWELL                      ADDRESS ON FILE
DANYALE NICHOLS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 49 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20       Page 74 of 2235

Claim Name                            Address Information
DANYELLE GETSHALL                     ADDRESS ON FILE
DAPHNE CANNON                         ADDRESS ON FILE
DAQUAN GOODWIN                        ADDRESS ON FILE
DAQUAN SUMMERS                        ADDRESS ON FILE
DARA FOX                              ADDRESS ON FILE
DARCORIEN WILLS                       ADDRESS ON FILE
DARION MADDEN                         ADDRESS ON FILE
DARION WRIGHT                         ADDRESS ON FILE
DARIUS DINKINS                        ADDRESS ON FILE
DARIUS JENKINS                        ADDRESS ON FILE
DARLENE DOYLE                         ADDRESS ON FILE
DARLENE VECCHITTO                     ADDRESS ON FILE
DARLENE WASHINGTON                    ADDRESS ON FILE
DARNELL CORDOVA                       ADDRESS ON FILE
DARNELL JEFFERSON                     ADDRESS ON FILE
DARON LOFTIN                          ADDRESS ON FILE
DARRELL GRAVES                        ADDRESS ON FILE
DARREN BLACKBURN                      ADDRESS ON FILE
DARREN BOONE                          ADDRESS ON FILE
DARREN CURRY                          ADDRESS ON FILE
DARREN MAYFIELD                       ADDRESS ON FILE
DARRIN EDGAR SR                       ADDRESS ON FILE
DARRIN STANLEY                        ADDRESS ON FILE
DARRYL ALEXANDER                      ADDRESS ON FILE
DARRYL HAIRSTON                       ADDRESS ON FILE
DARRYL KEATON                         ADDRESS ON FILE
DARRYL MERRILL                        ADDRESS ON FILE
DARYL NICHOLSON                       26914 AVE 140 PORTERVILLE CA 93257
DARYL W GLENN                         ADDRESS ON FILE
DARYL WILLIAMSON                      ADDRESS ON FILE
DARYL WRIGHT                          ADDRESS ON FILE
DASHI ROBINSON                        ADDRESS ON FILE
DASHIRA N KELLEY                      ADDRESS ON FILE
DATANGELA JOHNSON                     ADDRESS ON FILE
DATO FOOD GROUP RT LLC                PO BOX 129 WILLOW SPRINGS IL 60480
DAVE FITZGERALD                       ADDRESS ON FILE
DAVE THOMAS                           ADDRESS ON FILE
DAVICIA LEONARD                       ADDRESS ON FILE
DAVID A ABES                          ADDRESS ON FILE
DAVID A LUTTON                        ADDRESS ON FILE
DAVID BEHNKE                          C/O THE PARNELL FIRM, PLLC JOHN PARNELL 21929 E. NINE MILE ROAD ST. CLAIR
                                      SHORES MI 48080
DAVID BIRON                           ADDRESS ON FILE
DAVID BIRON                           ADDRESS ON FILE
DAVID BOYD                            ADDRESS ON FILE
DAVID BOZARTH                         ADDRESS ON FILE
DAVID BRADEN                          ADDRESS ON FILE
DAVID BRONSON III                     ADDRESS ON FILE
DAVID BROWN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 50 OF 199
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc Service
                                           701 Filed
                                                   List
                                                       12/11/20       Page 75 of 2235

Claim Name                      Address Information
DAVID BUCHANAN                  ADDRESS ON FILE
DAVID CANEVIT                   ADDRESS ON FILE
DAVID COFFEL                    ADDRESS ON FILE
DAVID COLO                      ADDRESS ON FILE
DAVID DANTZLER                  ADDRESS ON FILE
DAVID DAVIS                     ADDRESS ON FILE
DAVID DIX                       ADDRESS ON FILE
DAVID DONBROCK                  ADDRESS ON FILE
DAVID EDWARDS                   ADDRESS ON FILE
DAVID ERLACHER                  C/O THE KELLEHER FIRM FRANK PIAZZA 1514 BROADWAY SUITE 203 FORT MYERS FL 33901
DAVID EVERETT                   ADDRESS ON FILE
DAVID FARMER                    ADDRESS ON FILE
DAVID G SCHMIDT                 ADDRESS ON FILE
DAVID G SCHMIDT                 ADDRESS ON FILE
DAVID HARRISON                  ADDRESS ON FILE
DAVID HOLLAND                   ADDRESS ON FILE
DAVID HOUSTON                   ADDRESS ON FILE
DAVID JAMES                     ADDRESS ON FILE
DAVID JOHNSTON                  ADDRESS ON FILE
DAVID JONES                     ADDRESS ON FILE
DAVID KEITH LEE                 ADDRESS ON FILE
DAVID L DESMIT                  ADDRESS ON FILE
DAVID L RILEY JR                ADDRESS ON FILE
DAVID L YANCEY                  ADDRESS ON FILE
DAVID LAFRENIERE                ADDRESS ON FILE
DAVID LEWIS                     ADDRESS ON FILE
DAVID M HIBBARD                 ADDRESS ON FILE
DAVID M TOUCHTON                ADDRESS ON FILE
DAVID MCNULTY                   ADDRESS ON FILE
DAVID MEEHAN                    ADDRESS ON FILE
DAVID MILLER                    C/O SPIELBERGER LAW GROUP 4890 W. KENNEDY BLVD., SUITE 950 TAMPA FL 33609
DAVID MILLER                    ADDRESS ON FILE
DAVID MOORE                     ADDRESS ON FILE
DAVID MULLANEY                  ADDRESS ON FILE
DAVID NEGRON                    ADDRESS ON FILE
DAVID NELSON                    ADDRESS ON FILE
DAVID OLIVEIRA                  ADDRESS ON FILE
DAVID OWENS                     ADDRESS ON FILE
DAVID PARKER                    ADDRESS ON FILE
DAVID PATRICKS                  ADDRESS ON FILE
DAVID PEAKE                     ADDRESS ON FILE
DAVID PRAY                      ADDRESS ON FILE
DAVID PRINCE                    ADDRESS ON FILE
DAVID REBINSKI                  ADDRESS ON FILE
DAVID SINTES                    ADDRESS ON FILE
DAVID SMITH                     ADDRESS ON FILE
DAVID SYARTO                    ADDRESS ON FILE
DAVID SZARKO                    ADDRESS ON FILE
DAVID TOWER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 51 OF 199
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc Service
                                                  701 Filed
                                                          List
                                                              12/11/20          Page 76 of 2235

Claim Name                             Address Information
DAVID TREMPER                          ADDRESS ON FILE
DAVID V LINER                          1078 RIVERBEND DR ADVANCE NC 27006
DAVID WALCH                            ADDRESS ON FILE
DAVID WEEMS                            ADDRESS ON FILE
DAVID-CARTEZ E GREENLEE                ADDRESS ON FILE
DAVIE PLAZA LLC                        431 FAIRWAY DRIVE SUITE 201 DEERFIELD BEACH FL 33441
DAVINCI BIGFORD                        ADDRESS ON FILE
DAVIS MATTHEWS QUIGLEY PC              3400 PEACHTREE RD NE STE 1400 ATLANTA GA 30326
DAVON KLEIDON                          ADDRESS ON FILE
DAVON TAYLOR                           ADDRESS ON FILE
DAWN KEMP                              ADDRESS ON FILE
DAWN RYDLE                             ADDRESS ON FILE
DAWN SNYDER                            ADDRESS ON FILE
DAWN TAYLOR                            ADDRESS ON FILE
DAYALIS VASALLO                        ADDRESS ON FILE
DAYNA WHITE                            ADDRESS ON FILE
DAYSHAWN PALMER                        ADDRESS ON FILE
DAYSHIA NESMITH                        ADDRESS ON FILE
DAYTON POWER & LIGHT CO                PO BOX 740598 CINCINNATI OH 45274-0598
DB LANDSCAPE LLC                       471 TODD RD WOLCOTT CT 06716
DBB GROUP LLC                          74 SHERRICK RD CONNELLSVILLE PA 15425
DBLW INC                               861 S FRANKLIN ST PALMYRA PA 17078
DC CHEEK HEATING AND COOLING INC       2630 NORTHGATE AVE CUMMING GA 30041
DCG DEVELOPMENT CO                     800 ROUTE 146 SUITE 240 CLIFTON PARK NY 12065
DCG ENTERPRISES LLC                    2702 N 35TH ST TAMPA FL 33605
DDR WALKS AT HIGHWOOD PRESERVE I LLC   DEPT 108816 21137 50791 PO BOX 9183418 CHICAGO IL 60691-0000
DE ASJA C DOUGLAS                      ADDRESS ON FILE
DE ENTERPRISES LLC                     3240 NW CHAPIN DR ATTN PETER FAT CHEUNG LEUNG PORTLAND OR 97229
DEAN WITTE                             ADDRESS ON FILE
DEANA LEGASSIE                         ADDRESS ON FILE
DEANDRAE COPLIN                        ADDRESS ON FILE
DEANNA BILLERA                         ADDRESS ON FILE
DEARIS ALLEN                           ADDRESS ON FILE
DEB ROGGENBAUM                         ADDRESS ON FILE
DEBBIE JEAN-CHARLES                    ADDRESS ON FILE
DEBORAH BREWER                         ADDRESS ON FILE
DEBORAH CROSSMAN                       ADDRESS ON FILE
DEBORAH EVANS                          ADDRESS ON FILE
DEBORAH GOLEMBIEWSKI                   ADDRESS ON FILE
DEBORAH HATCH                          ADDRESS ON FILE
DEBORAH HOOKER                         ADDRESS ON FILE
DEBORAH J RAGUCCI                      ADDRESS ON FILE
DEBORAH LAUPER                         ADDRESS ON FILE
DEBORAH LAUPER                         ADDRESS ON FILE
DEBRA BRIGHT                           ADDRESS ON FILE
DEBRA FITZGERALD                       ADDRESS ON FILE
DEBRA HASWELL                          ADDRESS ON FILE
DEBRA LISBON                           ADDRESS ON FILE
DEBRA PUGH                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 52 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20          Page 77 of 2235

Claim Name                           Address Information
DEBRA WINDHAM                        ADDRESS ON FILE
DEDICATED INC                        PO BOX 64771 PHOENIX AZ 85082
DEDRICK LEE                          ADDRESS ON FILE
DEIADRE BROOME                       ADDRESS ON FILE
DEIDRE KENDALL                       ADDRESS ON FILE
DEION L MAXWELL                      ADDRESS ON FILE
DEIR COPPER                          ADDRESS ON FILE
DEKALB CHEROKEE CO GAS DISTRICT      PO BOX 680376 FORT PAYNE AL 35968
DEKALB COUNTY FINANCE                PO BOX 71224 CHARLOTTE NC 28272-1224
DEKALB COUNTY GA                     PO BOX 100004 TAX COMMISSIONER DECATUR GA 30031-7004
DEKEITH KING                         ADDRESS ON FILE
DELAINA ANDERSON                     ADDRESS ON FILE
DELANEY SCHNIPKE                     ADDRESS ON FILE
DELANO WALTERS                       ADDRESS ON FILE
DELAWARE CO REGL SEWER DIST          PO BOX 614 LEWIS CENTER OH 43035-0614
DELAWARE COUNTY                      PO BOX 8006 DELAWARE OH 43015-8006
DELBERT MILLINE                      ADDRESS ON FILE
DELCO WATER CO INC                   PO BOX 742653 CINCINNATI OH 45274-2653
DELCOR INC                           1905 TURNBURY DR GREENVILLE NC 27858
DELETHIA BELL                        ADDRESS ON FILE
DELETTA GRAHAM                       ADDRESS ON FILE
DELMAR ENTERPRISES INC TA CAPITOL    ELECTRONICS 995 LOUIS DRIVE WARMINSTER PA 18974
DELMARVA POWER                       PO BOX 13609 MULTI MODE ACCTS ONLY PHILADELPHIA PA 19101
DELOIS MUNDINE                       ADDRESS ON FILE
DELORES COVELL                       ADDRESS ON FILE
DEMARCO MORRIS                       ADDRESS ON FILE
DEMARCUS GOLPHIN                     ADDRESS ON FILE
DEMARCUS WILLIAMS                    ADDRESS ON FILE
DEMETRESS ROBERTS                    ADDRESS ON FILE
DEMETRIO HENDERSON                   ADDRESS ON FILE
DEMETRIS BAKER                       ADDRESS ON FILE
DEMETRIUS KUNDERT                    ADDRESS ON FILE
DEMI S BRITSCH                       ADDRESS ON FILE
DEMINGS UNLIMITED LLC                95 AARON DRIVE GREENVILLE AL 36037
DEMOND MORRIS                        ADDRESS ON FILE
DEMUNN JOHNSON                       ADDRESS ON FILE
DENARD HAYNESWORTH                   ADDRESS ON FILE
DENETTE BAILEY                       ADDRESS ON FILE
DENEVERRA HOOD                       ADDRESS ON FILE
DENISE FRANK                         ADDRESS ON FILE
DENISE L WALTERS                     ADDRESS ON FILE
DENISE LANG                          ADDRESS ON FILE
DENISE PARKS                         ADDRESS ON FILE
DENISE SEACHRIST                     ADDRESS ON FILE
DENISSE DEMIRANDA                    ADDRESS ON FILE
DENNIS BUSSE                         ADDRESS ON FILE
DENNIS CALLAHAN                      ADDRESS ON FILE
DENNIS COUTURE                       ADDRESS ON FILE
DENNIS COX                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 53 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              701 Filed
                                                      List
                                                          12/11/20         Page 78 of 2235

Claim Name                         Address Information
DENNIS KUETHER                     ADDRESS ON FILE
DENNIS LAPIDUS                     12340 LONGWATER CHASE CT FORT MYERS FL 33908
DENNIS LAPIDUS C/O MBI LEASING     14601 HIGHLAND HABOUR COURT FORT MEYERS FL 33908
DENNIS MESSICK                     ADDRESS ON FILE
DENNIS WILLIAMS                    ADDRESS ON FILE
DENNY JUAREZ                       ADDRESS ON FILE
DENNY L KAGASOFF REVOCABLE TRUST   4150 CHESTNUT AVENUE LONG BEACH CA 90807
DENTCO                             7059 SOLUTION CENTER CHICAGO IL 60677
DENVER WATER                       PO BOX 173343 DENVER CO 80217-3343
DEONDRE TERRELL                    ADDRESS ON FILE
DEONTA CARROLL                     ADDRESS ON FILE
DEONTE MCCULLOUGH                  ADDRESS ON FILE
DEPARTMENT OF AGRICULTURE          2301 N CAMERON ST BUREAU OF FOOD SAFETY HARRISBURG PA 17110
DEPENDABLE REPAIR SERVICES LLC     11390 VETERANS MEMORIAL HWY DOUGLASVILLE GA 30134
DEQUILSHA COOK                     ADDRESS ON FILE
DERA RISNER                        ADDRESS ON FILE
DEREK FULLUM                       ADDRESS ON FILE
DEREK HART                         ADDRESS ON FILE
DEREK NOLL                         ADDRESS ON FILE
DEREK WEBER                        ADDRESS ON FILE
DERRELL FOSTER                     ADDRESS ON FILE
DERRIC SIMMS                       ADDRESS ON FILE
DERRICK BROWN                      ADDRESS ON FILE
DERRICK CARR                       ADDRESS ON FILE
DERRICK CLAYTON                    ADDRESS ON FILE
DERRICK DAYE                       ADDRESS ON FILE
DERRICK DOZIER                     ADDRESS ON FILE
DERRICK HERRING JR                 ADDRESS ON FILE
DERRICK JACKSON                    ADDRESS ON FILE
DERRICK MCNEAL                     ADDRESS ON FILE
DERRICK SHEPPARD                   ADDRESS ON FILE
DERRICK WILLOUGHBY                 ADDRESS ON FILE
DERYCK RODRIGUEZ                   ADDRESS ON FILE
DESHAWN MACARTHUR                  ADDRESS ON FILE
DESHAWNA PERRINE                   ADDRESS ON FILE
DESIREE ANGLES                     ADDRESS ON FILE
DESIREE AZEVEDO-WALTHERS           ADDRESS ON FILE
DESIREE DIONYSIUS                  ADDRESS ON FILE
DESIREE KING                       ADDRESS ON FILE
DESIREE VERTZ                      ADDRESS ON FILE
DESIREE VIGIL                      ADDRESS ON FILE
DESIREE WATSON                     ADDRESS ON FILE
DESMOND BOYD                       ADDRESS ON FILE
DESMOND STEELE                     ADDRESS ON FILE
DESTINEE SLAUGHTER                 ADDRESS ON FILE
DESTINY BARCUS                     ADDRESS ON FILE
DESTINY BRIDGES                    ADDRESS ON FILE
DESTINY BUTLER                     ADDRESS ON FILE
DESTINY COLLINS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 54 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20       Page 79 of 2235

Claim Name                           Address Information
DESTINY HARRIS                       ADDRESS ON FILE
DESTINY MELTON                       ADDRESS ON FILE
DESTINY PRICE                        ADDRESS ON FILE
DESTINY SCOTT                        ADDRESS ON FILE
DESTINY SHORE                        ADDRESS ON FILE
DESTINY TILLMAN                      ADDRESS ON FILE
DESTINY VIDAL                        ADDRESS ON FILE
DESTINY WARNER WILSON                ADDRESS ON FILE
DETAILED SERVICES                    PO BOX 819 ANOKA MN 55303
DEUNDRA L PERRY                      ADDRESS ON FILE
DEVAN DEVOE                          ADDRESS ON FILE
DEVAN TRULL                          ADDRESS ON FILE
DEVAUGHN K SONGUI                    ADDRESS ON FILE
DEVEON D COWART SR                   ADDRESS ON FILE
DEVIN COOPER                         ADDRESS ON FILE
DEVIN GARRETSON                      ADDRESS ON FILE
DEVIN GIRDLEY                        ADDRESS ON FILE
DEVIN HALL                           ADDRESS ON FILE
DEVIN LANGE                          ADDRESS ON FILE
DEVIN P JONES                        ADDRESS ON FILE
DEVIN PRATHER                        ADDRESS ON FILE
DEVIN SHELTON                        ADDRESS ON FILE
DEVIN SHOOP                          ADDRESS ON FILE
DEVIN ZAK                            ADDRESS ON FILE
DEVON COLE                           ADDRESS ON FILE
DEVON DAVIS                          ADDRESS ON FILE
DEVON E WEATHERSPOON                 ADDRESS ON FILE
DEVON HOOPER                         ADDRESS ON FILE
DEVON MARSON                         ADDRESS ON FILE
DEVON MORSE                          ADDRESS ON FILE
DEVON PARK ASSOCIATES LLC            P O BOX 639 ANDERSON IN 46282
DEVON PARK ASSOCIATES, LLC           PO BOX 639 ANDERSON IN 46015
DEVON RILEY                          ADDRESS ON FILE
DEVON ZUK                            ADDRESS ON FILE
DEWAYNE SPEIGHTS                     ADDRESS ON FILE
DEWEY HAWKS                          ADDRESS ON FILE
DEXIE LANGNEO                        ADDRESS ON FILE
DEXTER CONROD                        C/O ALLEN LAW FIRM, PLLC WILLIE ALLEN 319 W. JEFFERSON STREET TUPELO MS 38804
DEXTER HAYES                         ADDRESS ON FILE
DGD SERVICES INC                     5848 ZANG WAY ARVADA CO 80004
DHRT INVESTMENTS LLC                 770 ROUTE 220 MUNCY VALLEY PA 17758
DIA BROWN                            ADDRESS ON FILE
DIALERIS RIVERA                      ADDRESS ON FILE
DIAMOND ADAMS                        ADDRESS ON FILE
DIAMOND BROWN                        ADDRESS ON FILE
DIAMOND DAVIS                        ADDRESS ON FILE
DIAMOND DRAFT SYSTEMS                224 OAK HILL TR MAPLE CITY MI 49664
DIAMOND STARKS                       ADDRESS ON FILE
DIANA L ELDRIDGE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 55 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20          Page 80 of 2235

Claim Name                            Address Information
DIANA PISCITELLI                      ADDRESS ON FILE
DIANA SZALA                           ADDRESS ON FILE
DIANE PRITTS                          ADDRESS ON FILE
DIANITTA MCCRANIE                     ADDRESS ON FILE
DIANN HOPKINS                         ADDRESS ON FILE
DIANN MARTIN                          ADDRESS ON FILE
DIANNA BROWN                          ADDRESS ON FILE
DIANNA LEWIS                          ADDRESS ON FILE
DIANNE PETERSON                       ADDRESS ON FILE
DIARTRANEISE ROSS                     ADDRESS ON FILE
DICARLO DISTRIBUTORS INC              1630 N OCEAN AVE HOLTSVILLE NY 11742
DICKSON CITY TAX COLLECTOR            901 ENTERPRISE ST DICKSON PA 18519
DIEGO MORALES                         ADDRESS ON FILE
DILLON SWAIN                          ADDRESS ON FILE
DIMAS DERAS-PLEITEZ                   ADDRESS ON FILE
DIMAS THIBEAULT                       ADDRESS ON FILE
DINA MAGNONE                          ADDRESS ON FILE
DINA RAMSEY                           ADDRESS ON FILE
DINARA MCDONALD                       ADDRESS ON FILE
DION WILLIAMS                         ADDRESS ON FILE
DIONCE D HAWKINS                      ADDRESS ON FILE
DIRECT ENERGY BUSINESS                PO BOX 32179 NEW YORK NY 10087-2179
DIRECT ENERGY BUSINESS                PO BOX 643249 PITTSBURGH PA 15264
DIRECT ENERGY BUSINESS                PO BOX 660749 DALLAS TX 75266
DIRECTV                               PO BOX 5006 CAROL STREAM IL 60197-5006
DISCOVERY BAY DEVELOPMENT INC         1980 N ATLANTIC AVE STE 704 KURT TEZEL VICE PRESIDENT COCOA BEACH FL 32931
DISCOVERY BAY DEVELOPMENT, INC.       1980 N ATLANTIC AVE STE 704 KURT TEZEL VICE PRESIDENT COCOA BEACH FL 32931
DIVANTAE J PROVENS                    ADDRESS ON FILE
DIVERSIFIED SERVICES SOUTH LLC        1305 BOWENS MILL RD SW DOUGLAS GA 31533
DIVISION OF HOTELS ND RESTAURANTS     PO BOX 6300 TALLAHASSEE FL 32314
DIXIE PRODUCE INC                     PO BOX 896706 CHARLOTTE NC 28289
DM DISTRIBUTING CO INC                7976 LONG HILL ROAD PASADENA MD 21122
DNESHA HOWLETT                        ADDRESS ON FILE
DOMINGO PUCKETT                       ADDRESS ON FILE
DOMINIC C LOBRUTTO                    ADDRESS ON FILE
DOMINIC MARTORELLA                    ADDRESS ON FILE
DOMINIC TURNER                        ADDRESS ON FILE
DOMINIC WILSON                        ADDRESS ON FILE
DOMINICK CHRISTOPHER                  ADDRESS ON FILE
DOMINICK MARZONI                      ADDRESS ON FILE
DOMINION ENERGY OHIO                  PO BOX 26785 RICHMOND VA 23261-6785
DOMINION ENERGY VIRGINIA              PO BOX 26543 RICHMOND VA 23290-0001
DOMINION ENERGY WEST VIRGINIA         PO BOX 26783 RICHMOND VA 23261-6783
DOMINION SQUARE CULPEPER LLC          610 E MOREHEAD ST STE 100 CHARLOTTE NC 28202
DOMINIQUE A GIBBS                     ADDRESS ON FILE
DOMINIQUE BLOWE                       ADDRESS ON FILE
DOMINIQUE HORMAN                      ADDRESS ON FILE
DOMINIQUE JACKSON                     ADDRESS ON FILE
DOMINIQUE POLITE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 56 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20       Page 81 of 2235

Claim Name                            Address Information
DOMINIQUE WILLIAMS                    ADDRESS ON FILE
DON MILLER                            ADDRESS ON FILE
DONALD A BROUGHER                     ADDRESS ON FILE
DONALD BRASFIELD                      ADDRESS ON FILE
DONALD COOPER                         C/O THE SOFFER FIRM JESSE SOFFER ONE BISCAYNE TOWER 2 SOUTH BISCAYNE BLVD
                                      MIAMI FL 33131
DONALD COURTRIGHT                     ADDRESS ON FILE
DONALD FARROW                         ADDRESS ON FILE
DONALD FORNEY                         ADDRESS ON FILE
DONALD H MEIER                        ADDRESS ON FILE
DONALD H MEIER                        ADDRESS ON FILE
DONALD H MEIER                        ADDRESS ON FILE
DONALD K SCARVER                      ADDRESS ON FILE
DONALD PALMORE                        ADDRESS ON FILE
DONALD R DITTY                        ADDRESS ON FILE
DONALD RANDALL                        ADDRESS ON FILE
DONALD SAUNDERS                       ADDRESS ON FILE
DONALD WALKER                         ADDRESS ON FILE
DONALD WAYNE TINKER JR                ADDRESS ON FILE
DONALD ZENEFSKI                       ADDRESS ON FILE
DONNA ANDREWLAVAGE                    ADDRESS ON FILE
DONNA BOLIN                           ADDRESS ON FILE
DONNA CALANDRO                        ADDRESS ON FILE
DONNA CULHANE                         ADDRESS ON FILE
DONNA ELROD                           ADDRESS ON FILE
DONNA FARRELL                         ADDRESS ON FILE
DONNA GALLAGHER                       ADDRESS ON FILE
DONNA J BELOTE                        ADDRESS ON FILE
DONNA LAMPKIN                         ADDRESS ON FILE
DONNA OLIVERA                         ADDRESS ON FILE
DONNA POSTON                          ADDRESS ON FILE
DONNA SMYTH                           ADDRESS ON FILE
DONNA WATSON                          C/O LAW OFFICE OF BARRY R. GLAZER P.C. BARRY R GLAZER, ESQ 1010 LIGHT ST
                                      BALTIMORE MD 21230
DONNELL MACK                          ADDRESS ON FILE
DONNIE NEELEY                         ADDRESS ON FILE
DONNIE SMITH                          ADDRESS ON FILE
DONNIE TOWNSEND                       ADDRESS ON FILE
DONOVAN TEAL                          ADDRESS ON FILE
DONOVAN WIEDMAN                       ADDRESS ON FILE
DONOVIN DIANA                         ADDRESS ON FILE
DONTAIS LAWSON                        ADDRESS ON FILE
DONTE WILLIAMS                        ADDRESS ON FILE
DONTEI YOUNG                          ADDRESS ON FILE
DORA L ORTIZ                          ADDRESS ON FILE
DORA W HOOVER                         ADDRESS ON FILE
DOREA CHILDS                          ADDRESS ON FILE
DORIS BARTON                          ADDRESS ON FILE
DORIS KING                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 57 OF 199
                                                RUBY TUESDAY
                      Case 20-12456-JTD      Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20          Page 82 of 2235

Claim Name                            Address Information
DORIS KNOX                            C/O PARKER STANBURY LLP MICHAEL MCCABE 444 SOUTH FLOWER ST., 19TH FLOOR LOS
                                      ANGELES CA 90071
DORIS N SEGARS                        ADDRESS ON FILE
DORIS S ROPER                         ADDRESS ON FILE
DORISSA ROWE                          ADDRESS ON FILE
DOROTHY GRUVER                        C/O PISANCHYN LAW FIRM DOUGLAS YAZINSKI 524 SPRUCE ST. SCRANTON PA 18503
DOROTHY GRUVER                        C/O PISANCHYN LAW FIRM DOUGLAS YAZINSKI 524 SPRUCE ST. SCRANTON PA 18503
DOROTHY H STROECKER                   ADDRESS ON FILE
DOROTHY J PEREZ                       ADDRESS ON FILE
DOROTHY JOHNSON                       ADDRESS ON FILE
DOROTHY JONES                         ADDRESS ON FILE
DOROTHY ROBERTS                       ADDRESS ON FILE
DOROTHY WALSH                         ADDRESS ON FILE
DOUG DICKE                            ADDRESS ON FILE
DOUG POWELL                           ADDRESS ON FILE
DOUGLAS COOK                          ADDRESS ON FILE
DOUGLAS CROMER                        ADDRESS ON FILE
DOUGLAS FORBES                        ADDRESS ON FILE
DOUGLAS HILL                          ADDRESS ON FILE
DOUGLAS HOWARD                        C/O STUART TINLEY LAW FIRM LLP RICK D CROWL 310 WEST KANESVILLE BLVD., SECOND
                                      FLOOR COUNCIL BLUFFS IA 51503
DOUGLAS LANTAU                        ADDRESS ON FILE
DOUGLAS LANTAU                        ADDRESS ON FILE
DOUGLAS NORRIS                        ADDRESS ON FILE
DOUGLAS P MICHEL                      ADDRESS ON FILE
DOUGLAS R HILL                        ADDRESS ON FILE
DOUGLASVILLE DOUGLAS COUNTY           WATER AND SEWER AUTHORITY PO BOX 1178 DOUGLASVILLE GA 30133-1178
DOUGS RESTAURANT EQUIPMENT REPAIR     500 PAYNE PLACE DUBLIN GA 31021
DOVER ISLAND PARK SOUTH LLC           27 ST JOHNS PLACE ATTN MR ISAAC YAMALI FREEPORT NY 11520
DOVER ISLAND PARK SOUTH LLC           27 ST JOHNS PLACE ATTN MR ISAAC YAMALI ATTN MR ISAAC YAMALI FREEPORT NY 11520
DOY L COLE                            ADDRESS ON FILE
DOY L COLE                            ADDRESS ON FILE
DRAFT BEER SERVICES OF ATLANTA INC    PO BOX 848 FAYETTEVILLE GA 30214
DRAFT CLEANING SERVICE LLC            1850 W MARKET STREET BETHLEHEM PA 18018
DRAIN CLEANING AND REPAIRS USA INC    1134 NORTH BLVD E LEESBURG FL 34748
DRAMOND HOLLIDAY                      ADDRESS ON FILE
DRAUGHT CLEANING SERVICE OF CNY LLC   5860 TULLER ROAD CICERO NY 13039
DRAYQUAN SLAUGHTER                    ADDRESS ON FILE
DREW GREEN                            ADDRESS ON FILE
DREW R SAVIDGE                        ADDRESS ON FILE
DRINX WINE LIQUOR WAREHOUSE           3821 I PROMENADE PARKWAY DLLBERVILLE MS 39540
DRURY DEVELOPMENT CORPORATION         721 EMERSON ROAD STE 200 ST LOUIS MO 63141-0000
DRURY INNS INC                        ACCOUNTING DEPT 101 S FARRAR DRIVE CAPE GIRARDEAU MO 63701-0000
DS LANDSCAPING OF CNY INC             320 MT PLEASANT RD FULTON NY 13069
DTE ENERGY                            PO BOX 740786 CINCINNATI OH 45274-0786
DUANA F HILL                          ADDRESS ON FILE
DUANE F SNYDER                        ADDRESS ON FILE
DUANE WONG                            ADDRESS ON FILE
DUGAN ELECTRIC INC                    821 J EAST MAIN STREET LEXINGTON SC 29072



Epiq Corporate Restructuring, LLC                                                                  Page 58 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               701 Filed
                                                       List
                                                           12/11/20        Page 83 of 2235

Claim Name                          Address Information
DUKE ENERGY                         PO BOX 1004 CHARLOTTE NC 28201-1004
DUKE ENERGY                         PO BOX 1326 CHARLOTTE NC 28201-1326
DUKE ENERGY                         PO BOX 1327 CHARLOTTE NC 28201-1327
DUKE ENERGY                         PO BOX 70516 CHARLOTTE NC 28272-0516
DUKE ENERGY PROGRESS                PO BOX 1003 CHARLOTTE NC 28201-1003
DULCE NIETO                         ADDRESS ON FILE
DUNASIA P ENGLISH                   ADDRESS ON FILE
DUNCAN ENTERPRISES                  5100 PATMORE ROAD LINCOLN NE 68516
DUNCAN WATTERSON                    ADDRESS ON FILE
DURELL ADAMS                        ADDRESS ON FILE
DUSTIE DISANTI                      ADDRESS ON FILE
DUSTIN BAKST                        ADDRESS ON FILE
DUSTIN BENGE                        ADDRESS ON FILE
DUSTIN HENRY                        ADDRESS ON FILE
DUSTIN N HANSON                     ADDRESS ON FILE
DUSTIN RAYNOR                       ADDRESS ON FILE
DUSTY WALDROP                       ADDRESS ON FILE
DUSTYN THOMPSON                     ADDRESS ON FILE
DUTCH ELECTRICAL CONTRACTORS LLC    P O BOX 438 JACKSON MO 63755
DUVAL COUNTY TAX COLLECTOR          PO BOX 44009 JACKSONVILLE FL 32231-4009
DUWAN PALMER                        ADDRESS ON FILE
DWANE PARSOM                        ADDRESS ON FILE
DWAYNE TANNER                       ADDRESS ON FILE
DWIGHT COOLEY                       ADDRESS ON FILE
DWIGHT MARSHALL                     ADDRESS ON FILE
DYAMOND GARNER                      ADDRESS ON FILE
DYANA WILCOX                        ADDRESS ON FILE
DYERS INC                           PO BOX 707 EDEN NC 27289
DYLAN BERKLEY                       ADDRESS ON FILE
DYLAN CARTER                        ADDRESS ON FILE
DYLAN FORD                          ADDRESS ON FILE
DYLAN JONES                         ADDRESS ON FILE
DYLAN PLYMALE                       ADDRESS ON FILE
DYLAN WALKER                        ADDRESS ON FILE
DYLAN WILKERSON                     ADDRESS ON FILE
DYLON BENDZEL                       ADDRESS ON FILE
DYMON ZANDERS                       ADDRESS ON FILE
DYNELL SMITH                        ADDRESS ON FILE
DYRIECE DIGGS                       ADDRESS ON FILE
DYSCHONICA AGUIRRE                  ADDRESS ON FILE
E AND D LANDSCAPING LLC             1817 MAGNOLIA CIR CULPEPER VA 22701
E E BISHOP JR                       ADDRESS ON FILE
E E BISHOP JR                       ADDRESS ON FILE
E3 OUTSOURCE LLC                    1855 W SR 434 LONGWOOD FL 32750
EAGLERIDGE REH LLC                  530 B ST STE 2050 SAN DIEGO CA 92101
EARHRETUE ALLEN                     ADDRESS ON FILE
EARL HILTON                         ADDRESS ON FILE
EARL HUTCHINS                       C/O DAVIS UPTON & PALUMBO LLC MARK PALUMBO 132 MAIN ST PRINCE FREDERICK MD
                                    20678



Epiq Corporate Restructuring, LLC                                                                Page 59 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20        Page 84 of 2235

Claim Name                            Address Information
EARLENE JOHNSON                       ADDRESS ON FILE
EARNEST BISHOP, JR.                   ADDRESS ON FILE
EARNEST BISHOP, JR.                   ADDRESS ON FILE
EARNEST HAWKINS                       ADDRESS ON FILE
EARNESTINE ROSIER                     ADDRESS ON FILE
EARTH DESIGN INC                      232 CHAPMAN LAKE DR WARSAW IN 46582
EARTHWORKS LANDSCAPE                  173 WESTMINISTER ST ALBANY GA 31721
EAST BAY TOWNSHIP                     1965 N THREE MILE TRAVERSE CITY MI 49696
EASTON SUBURBAN WATER AUTHORITY       PO BOX 3819 EASTON PA 18043-3819
EASTON UTILITIES                      PO BOX 1189 EASTON MD 21601-8923
EATONTOWN MONMOUTH MALL LLC           180 RTE 35 S ATTN MONMOUTH MALL MGMT OFFICE EATONTOWN NJ 07724
EBONY COLE                            ADDRESS ON FILE
EBONY CURRY                           ADDRESS ON FILE
EBONY KIRKSEY                         ADDRESS ON FILE
ECOLAB CENTER                         PO BOX 70343 CHICAGO IL 60673
ECOLAB INC                            ECOLAB CORPORATE CTR SAINT PAUL MN 55102
ECOLAB PEST ELIMINATION               26252 NETWORK PLACE CHICAGO IL 60673
EDDIE FALCONER                        ADDRESS ON FILE
EDEN IANARO                           ADDRESS ON FILE
EDER BROS INC                         PO BOX 26012 WEST HAVEN CT 06516
EDGAR MARTINEZ-URIETA                 ADDRESS ON FILE
EDGAR STAGGS                          ADDRESS ON FILE
EDGARD S SEMAAN                       ADDRESS ON FILE
EDITH KNICKMAN                        ADDRESS ON FILE
EDLAWN BYERS                          ADDRESS ON FILE
EDMANUEL SANTIAGO                     ADDRESS ON FILE
EDMOND C BORDELON                     ADDRESS ON FILE
EDMUND HERSKOWITZ                     ADDRESS ON FILE
EDNA T CALDWELL                       ADDRESS ON FILE
EDNA T CALDWELL                       ADDRESS ON FILE
EDRICK L WILLIAMS                     ADDRESS ON FILE
EDSON BRUTUS                          ADDRESS ON FILE
EDUARDO ATLATENCO LUNA                ADDRESS ON FILE
EDULA PADILHA                         ADDRESS ON FILE
EDWARD A SCOTT                        ADDRESS ON FILE
EDWARD CROFTON                        ADDRESS ON FILE
EDWARD CROFTON                        ADDRESS ON FILE
EDWARD DELAINE JR                     ADDRESS ON FILE
EDWARD DELGADO                        ADDRESS ON FILE
EDWARD DON AND CO                     2562 PAYSPHERE CIR CHICAGO IL 60674
EDWARD F CROFTON                      ADDRESS ON FILE
EDWARD F REHM                         ADDRESS ON FILE
EDWARD F REHM                         ADDRESS ON FILE
EDWARD F REHM                         ADDRESS ON FILE
EDWARD G MILGRIM PA                   ADDRESS ON FILE
EDWARD GILBERT                        ADDRESS ON FILE
EDWARD M PIET                         ADDRESS ON FILE
EDWARD M PIET                         ADDRESS ON FILE
EDWARD MCKINSEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 60 OF 199
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   701 Filed
                                                           List
                                                               12/11/20         Page 85 of 2235

Claim Name                              Address Information
EDWARD MONROE                           ADDRESS ON FILE
EDWARD NICHOLS                          ADDRESS ON FILE
EDWARD NICHOLS                          ADDRESS ON FILE
EDWARD NICHOLS                          ADDRESS ON FILE
EDWARD PLANKEY                          ADDRESS ON FILE
EDWARD PURELL                           ADDRESS ON FILE
EDWARD UNGER                            ADDRESS ON FILE
EDWARD WENSELL                          ADDRESS ON FILE
EDWARD YOUNG                            ADDRESS ON FILE
EDWARDS ELECTRICAL AND MECHANICAL INC   2350 N SHADELAND AVENUE INDIANAPOLIS IN 46219
EDWARDS EQUIPMENT COMPANY INC           PO BOX 3393 WILMINGTON NC 28406
EDWARDS EQUIPMENT REPAIR INC            1283 NEW MARKET RD HENRICO VA 23231
EDWIN GRANA                             ADDRESS ON FILE
EDWIN HENRY                             ADDRESS ON FILE
EDWIN HENRY                             ADDRESS ON FILE
EDWIN JACKSON                           ADDRESS ON FILE
EFC SPECIAL TOUCH                       2464 OZARK TRAIL ATLANTA GA 30331
EHRET INC                               111 PREMIER DRIVE BELLEVILLE IL 62220
EHS HOSPITALITY RECURITING INC          5005 1/2 34TH AVE S STE 1 MINNEAPOLIS MN 55417
ELAINA DAVIS                            ADDRESS ON FILE
ELAINA SENDRO                           ADDRESS ON FILE
ELAINE AMBROSE                          C/O REINHARDT HARPER DAVIS JOEL W YOUNG 4915 RADFORD AVE #100 RICHMOND VA
                                        23230
ELARBEE THOMPSON SAPP AND WILSON LLP    229 PEACHTREE ST NE STE 800 ATLANTA GA 30303
ELAYNA KENES                            ADDRESS ON FILE
ELDER ARAUJO                            ADDRESS ON FILE
ELDER GUOX                              ADDRESS ON FILE
ELEANOR DILLARD                         ADDRESS ON FILE
ELEANOR DIXON                           ADDRESS ON FILE
ELEANOR M LYNCH                         ADDRESS ON FILE
ELECTRIC POWER BOARD OF                 METROPOLITAN GOVERNMENT OF NASHVILLE AND DAVIDSON COUNTY PO BOX 305099
                                        NASHVILLE TN 37230-5099
ELENA P BOLOTOVA                        ADDRESS ON FILE
ELENA ROJAS                             C/O PAUL R. BUECHELE, ESQUIRE PAUL R. BUECHELE, ESQ. 6350 PINETREE DR. MIAMI
                                        BEACH FL 33141-4528
ELENA VELEZ                             ADDRESS ON FILE
ELEXIS HYSELL                           ADDRESS ON FILE
ELIANIE C MORALES                       ADDRESS ON FILE
ELIJAH DENNIS                           ADDRESS ON FILE
ELISA HUDSON                            ADDRESS ON FILE
ELISA LOPEZ                             ADDRESS ON FILE
ELISAMUEL RODRIGUEZ                     ADDRESS ON FILE
ELISE BROWN                             ADDRESS ON FILE
ELISHIA CALLIGAN                        ADDRESS ON FILE
ELISSA G TYMES                          ADDRESS ON FILE
ELIZABETH A ALIBRANDO                   ADDRESS ON FILE
ELIZABETH A WILLS                       ADDRESS ON FILE
ELIZABETH ABELLA                        ADDRESS ON FILE
ELIZABETH BARWICK                       ADDRESS ON FILE
ELIZABETH BRINKMAN                      ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 61 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20      Page 86 of 2235

Claim Name                            Address Information
ELIZABETH BURGAN                      ADDRESS ON FILE
ELIZABETH CARRICK                     ADDRESS ON FILE
ELIZABETH CARTER                      ADDRESS ON FILE
ELIZABETH CODY-GARCIA                 ADDRESS ON FILE
ELIZABETH DUBOSE                      ADDRESS ON FILE
ELIZABETH GREENE                      ADDRESS ON FILE
ELIZABETH HALL                        ADDRESS ON FILE
ELIZABETH HALL                        ADDRESS ON FILE
ELIZABETH HOUGHTON                    ADDRESS ON FILE
ELIZABETH HOYLE                       ADDRESS ON FILE
ELIZABETH J DIXON                     ADDRESS ON FILE
ELIZABETH MANGINI                     ADDRESS ON FILE
ELIZABETH MEDLIN                      ADDRESS ON FILE
ELIZABETH MOODY                       ADDRESS ON FILE
ELIZABETH PAINTER                     ADDRESS ON FILE
ELIZABETH PAUN                        ADDRESS ON FILE
ELIZABETH PETRICK                     ADDRESS ON FILE
ELIZABETH S HARTMANN                  ADDRESS ON FILE
ELIZABETH SHARKETT                    ADDRESS ON FILE
ELIZABETH SORENSEN                    ADDRESS ON FILE
ELIZABETH STAUFFER                    ADDRESS ON FILE
ELIZABETH THOMPSON                    ADDRESS ON FILE
ELIZABETH TORRUELLA                   ADDRESS ON FILE
ELIZABETH URBANUS                     ADDRESS ON FILE
ELIZABETH WARD                        ADDRESS ON FILE
ELIZABETH WATKINS                     ADDRESS ON FILE
ELIZABETH WEBBER                      ADDRESS ON FILE
ELIZABETH WOLFENBARGER                ADDRESS ON FILE
ELIZABETH WOLFENBARGER                ADDRESS ON FILE
ELIZABETHTOWN GAS                     PO BOX 11811 NEWARK NJ 07101-8111
ELIZEBETH VELEZ                       ADDRESS ON FILE
ELLA DEVERS                           ADDRESS ON FILE
ELLADEAN SHIPLEY                      ADDRESS ON FILE
ELLEN CLARRY                          ADDRESS ON FILE
ELLEN COPELAND                        ADDRESS ON FILE
ELLEN DRUMM                           ADDRESS ON FILE
ELLEN L MOORE                         ADDRESS ON FILE
ELLEN THOMPSON                        ADDRESS ON FILE
ELLIJAY TELEPHONE COMPANY             PO BOX 2149 ELLIJAY GA 30540
ELLIOT J BUECHE                       ADDRESS ON FILE
ELLIOT J BUECHE JR                    ADDRESS ON FILE
ELLIOT J BUECHE JR                    ADDRESS ON FILE
ELLYNN A DILLON                       ADDRESS ON FILE
ELMER SCHULTZ SERVICES INC            540 N 3RD ST PHILADELPHIA PA 19123
ELVIN KASBY                           ADDRESS ON FILE
ELYJAH DIAZ                           ADDRESS ON FILE
EMANI COLES                           ADDRESS ON FILE
EMECIA GRAHAM                         ADDRESS ON FILE
EMERA MAINE                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 62 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20          Page 87 of 2235

Claim Name                           Address Information
EMERGENCY COVERAGE CORP              ADDRESS ON FILE
EMILEE SOLIS                         ADDRESS ON FILE
EMILY BASHAM                         ADDRESS ON FILE
EMILY BAYNE                          ADDRESS ON FILE
EMILY BROWN                          ADDRESS ON FILE
EMILY BRYANT                         ADDRESS ON FILE
EMILY BUSHWAY                        ADDRESS ON FILE
EMILY DICKS                          ADDRESS ON FILE
EMILY DILKA                          ADDRESS ON FILE
EMILY DUNN                           ADDRESS ON FILE
EMILY GEISNER                        ADDRESS ON FILE
EMILY GREEN                          ADDRESS ON FILE
EMILY HELMSTETTER                    ADDRESS ON FILE
EMILY HUNTSBERGER                    ADDRESS ON FILE
EMILY J PARK                         ADDRESS ON FILE
EMILY K BOLAN                        ADDRESS ON FILE
EMILY K PERRY                        ADDRESS ON FILE
EMILY L GERGLE                       ADDRESS ON FILE
EMILY LATSHAW                        ADDRESS ON FILE
EMILY LEASURE                        ADDRESS ON FILE
EMILY MCGOWAN                        ADDRESS ON FILE
EMILY MCNELLY                        ADDRESS ON FILE
EMILY MELINOSKY                      ADDRESS ON FILE
EMILY MYERS                          ADDRESS ON FILE
EMILY ORTIZ                          ADDRESS ON FILE
EMILY PLUMMER                        ADDRESS ON FILE
EMILY ROBERTS                        ADDRESS ON FILE
EMILY ROMERO                         ADDRESS ON FILE
EMILY T RODRIGUEZ                    ADDRESS ON FILE
EMILY THOMAS                         ADDRESS ON FILE
EMILY V FUENTES-BAIZA                ADDRESS ON FILE
EMILY WRISNER                        ADDRESS ON FILE
EMMA BRESSLER                        ADDRESS ON FILE
EMMA CASTANO                         ADDRESS ON FILE
EMMA FISHER                          ADDRESS ON FILE
EMMA HEICHEL                         ADDRESS ON FILE
EMMA R LEE                           ADDRESS ON FILE
EMMA WRIGHT                          ADDRESS ON FILE
EMMALEE BUSH                         ADDRESS ON FILE
EMMANUEL BROWNE                      ADDRESS ON FILE
EMMETT TOWNSHIP                      621 CLIFF ST BATTLE CREEK MI 49014
EMPIRE MERCHANTS LLC                 16 BRIDGEWATER ST BROOKLYN NY 11222
EMPIRE MERCHANTS NORTH LLC           16 HOUGHTALING ROAD WEST COXSACKIE NY 12192
EMPLOYMENT DEVELOPMENT DEPT          PO BOX 826880 SACRAMENTO CA 94280-0001
EMPLOYMENT SCREENING SERVICES        PO BOX 830520 DEPT K BIRMINGHAM AL 35283
ENG TONG LY                          7174 BRAE CT GURNEE IL 60031
ENKHZAYA AMARJARGAL                  ADDRESS ON FILE
ENRIQUE WHITE                        ADDRESS ON FILE
ENTERGY                              PO BOX 8105 BATON ROUGE LA 70891



Epiq Corporate Restructuring, LLC                                                               Page 63 OF 199
                                              RUBY TUESDAY
                      Case 20-12456-JTD    Doc Service
                                               701 Filed
                                                       List
                                                           12/11/20        Page 88 of 2235

Claim Name                          Address Information
ENTERGY                             PO BOX 8101 BATON ROUGE LA 70891
ENTERPRISE FM TRUST                 PO BOX 800089 ENTERPRISE FLEET MANAGEMENT KANSAS CITY MO 64180
ENTERPRISE HOLDINGS INC             PO BOX 402383 ATLANTA GA 30384-2334
ENTERPRISE TARPAULIN PRODUCTS INC   2350 PLAZA DRIVE ENTERPRISE AL 36330
ENVIRONMENTAL DRAIN AND PLUMBING    PO BOX 3604 JOHNSON CITY TN 37602
ENVIRONMENTAL HEALTH SERVICES       321 UNIVERSITY AVE OFFICE OF FOOD PROTECTION PHILADELPHIA PA 19104
ENVIRONMENTAL SOLUTIONS LLC         6068 US HWY 98W STE 1 227 HATTIESBURG MS 39402
EPB                                 ATTN REMITTANCE PROCESSING PO BOX 182254 CHATTANOOGA TN 37422-7254
EPHRAIM BUCHANON                    ADDRESS ON FILE
EPHRAIM COPELAND                    ADDRESS ON FILE
EPITUER PEST SOLUTIONS LLC          PO BOX 51083 KNOXVILLE TN 37950
EQUITY ONE (WESTBURY PLAZA) LLC     PO BOX 531816 WESTBURY PLAZA ATLANTA GA 30353-0000
ERIC A FRANOS                       ADDRESS ON FILE
ERIC A WALDRON                      ADDRESS ON FILE
ERIC BORDERS                        ADDRESS ON FILE
ERIC D WYNN                         ADDRESS ON FILE
ERIC DENSON                         ADDRESS ON FILE
ERIC HOCKMAN                        ADDRESS ON FILE
ERIC J BIEDENBENDER                 ADDRESS ON FILE
ERIC M PAUL                         ADDRESS ON FILE
ERIC M PAUL                         ADDRESS ON FILE
ERIC M PAUL                         ADDRESS ON FILE
ERIC MCDONALD                       ADDRESS ON FILE
ERIC MOODY                          ADDRESS ON FILE
ERIC MURZYNOWSKI                    ADDRESS ON FILE
ERIC OVERTON                        ADDRESS ON FILE
ERIC PROSKE                         ADDRESS ON FILE
ERIC SPENCER                        ADDRESS ON FILE
ERIC STRICKLAND                     ADDRESS ON FILE
ERIC SUMLIN                         ADDRESS ON FILE
ERIC WALKER                         ADDRESS ON FILE
ERIC XAYASITH                       ADDRESS ON FILE
ERIC ZOOK                           ADDRESS ON FILE
ERICA BLAZIER                       ADDRESS ON FILE
ERICA D ODOM                        ADDRESS ON FILE
ERICA GARCIA                        ADDRESS ON FILE
ERICA RODRIGUEZ                     ADDRESS ON FILE
ERICK ANDERSON                      ADDRESS ON FILE
ERICK S MOSES                       ADDRESS ON FILE
ERIK BARTON                         ADDRESS ON FILE
ERIK BRITTENHAM                     ADDRESS ON FILE
ERIK PORTER                         ADDRESS ON FILE
ERIK T EAST                         ADDRESS ON FILE
ERIK WILLINGHAM                     ADDRESS ON FILE
ERIKA VALLARINO                     ADDRESS ON FILE
ERIN BORDEN                         ADDRESS ON FILE
ERIN CHRISTOPHER                    ADDRESS ON FILE
ERIN COYLE                          ADDRESS ON FILE
ERIN CROSBY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 64 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              701 Filed
                                                      List
                                                          12/11/20        Page 89 of 2235

Claim Name                         Address Information
ERIN G COLEMAN                     ADDRESS ON FILE
ERIN HACK                          ADDRESS ON FILE
ERIN HOEH                          ADDRESS ON FILE
ERIN HOUSER                        ADDRESS ON FILE
ERIN JENSEN                        ADDRESS ON FILE
ERIN JONES                         ADDRESS ON FILE
ERIN KRICK                         ADDRESS ON FILE
ERIN NICHOLS                       ADDRESS ON FILE
ERIN SHANNAHAN                     ADDRESS ON FILE
ERIN SUGRUE                        ADDRESS ON FILE
ERINN AMES                         ADDRESS ON FILE
ERNEST BISHOP III                  ADDRESS ON FILE
ERNEST D CANDELARIA                ADDRESS ON FILE
ERNEST JONES                       ADDRESS ON FILE
ERNEST MORGAN                      ADDRESS ON FILE
ERNEST SPANN                       C/O LAW OFFICE OF WILLIAM G MCLEAN, JR WILLIAM MCLEAN ESQ 108 N MAGNOLIA AVE
                                   STE 401 OCALA FL 34475
ERNESTINE ALLEN                    ADDRESS ON FILE
ERNESTINE HALL                     ADDRESS ON FILE
ERP HILLCREST LLC                  C/O RYAN LLC PO BOX 4900 SCOTTSDALE AZ 85261
ESMERALDA REYES                    ADDRESS ON FILE
ESSENTIAL                          902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
ESSENTIAL                          902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
ESSENTIAL                          902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
ESSENTIAL                          902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
ESSENTIAL                          902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
ESSENTIAL                          902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
ESSENTIAL                          902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
ESTEP AND CO INC                   3685 N NATIONAL RD COLUMBUS IN 47201
ESTER DEEL                         C/O LAW OFFICES OF JOSEPH I LIPSKY, PA 1200 S PINE ISLAND RD CORNERSTONE ONE
                                   STE 320 PLANTATION FL 33324
ESTERVINA GUZMAN                   ADDRESS ON FILE
ESTHER CORBIN                      ADDRESS ON FILE
ESTIE I PROANO                     ADDRESS ON FILE
ET AL MARCHAND                     C/O HAYBER LAW FIRM 750 MAIN ST., SUITE 904 HARTFORD CT 06103
ETHAN BEENE                        ADDRESS ON FILE
ETHAN BURNELL                      ADDRESS ON FILE
ETHAN LARSEN                       ADDRESS ON FILE
ETHAN M WOOLERY                    ADDRESS ON FILE
ETHAN MINTUS                       ADDRESS ON FILE
ETHAN NORFLEET                     ADDRESS ON FILE
ETHAN RICHARDSON                   ADDRESS ON FILE
ETHAN SITTON                       ADDRESS ON FILE
ETHAN TEXEIRA                      ADDRESS ON FILE
ETHAN THOMAS                       ADDRESS ON FILE
ETHAN YENTES                       ADDRESS ON FILE
ETORIE CURRY                       ADDRESS ON FILE
ETOWAH WATER AND SEWER AUTHORITY   PO BOX 769 DAWSONVILLE GA 30534-0016
EUBIE B STACEY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 65 OF 199
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    701 Filed
                                                            List
                                                                12/11/20          Page 90 of 2235

Claim Name                               Address Information
EUBIE B STACEY                           ADDRESS ON FILE
EUGENE BROWN                             ADDRESS ON FILE
EUGENE D DELLAMAGGIORE JR                1214 SIERRA AVE SAN JOSE CA 95126
EUGENE D. DELLAMAGGIORE, JR.             1214 SIERRA AVE SAN JOSE CA 95126
EUGENE HUNTER                            ADDRESS ON FILE
EUGENE M DAVIS                           ADDRESS ON FILE
EVA GUEVARA-TORRES                       ADDRESS ON FILE
EVA M JOHNSON                            ADDRESS ON FILE
EVA RAMIREZ                              ADDRESS ON FILE
EVA RIBBONS                              ADDRESS ON FILE
EVAN BEAUDET                             ADDRESS ON FILE
EVAN L TOTH                              ADDRESS ON FILE
EVAN LAPYCHAK                            ADDRESS ON FILE
EVAN OUTLAW                              ADDRESS ON FILE
EVAN ROWE                                ADDRESS ON FILE
EVELYN BRECHLER                          ADDRESS ON FILE
EVELYN GUERRA MONTERROSO                 ADDRESS ON FILE
EVELYN HASTON                            ADDRESS ON FILE
EVELYN JOHNSON                           ADDRESS ON FILE
EVELYN M TRUESDALE                       ADDRESS ON FILE
EVELYN NEAL                              ADDRESS ON FILE
EVELYN STANLEY                           ADDRESS ON FILE
EVER PEREZSALAZAR                        C/O LINDSAY LAW; LOUIS PAUL FRISTENSKY 46 MAYWOOD ST, STE 200 MAYWOOD PARK
                                         HOTEL ATRIYM ASHEVILLE NC 28801
EVERETT C MILLS                          ADDRESS ON FILE
EVERETT C MILLS                          ADDRESS ON FILE
EVERGREEN DEVELOPMENT COMPANY LLC        17587 W BRINDLE TRAIL ROAD C/O MR. ROBERT J. KUBICKI GURNEE IL 60031
EVERGREEN TREE SERVICE INC               206 SPRING ST WINDSOR LOCKS CT 06096
EVERIDGE INC                             15600 37TH AVE N STE 100 PLYMOUTH MN 55446
EVERSOURCE                               PO BOX 56007 BOSTON MA 02205-6004
EVERSOURCE                               PO BOX 56004 BOSTON MA 02205-6004
EVILIN PEREZ                             C/O D'ARCY JOHNSON DAY MICHAEL GIBSON 3120 FIRE ROAD, STE 100 EGG HARBOR
                                         TOWNSHIP NJ 08234
EVON MCMULLEN                            ADDRESS ON FILE
EXPEDIA INC                              PO BOX 844120 DALLAS TX 75284
EXPERT AIR INC                           PO BOX 4386 WAYNE NJ 07474
EXTERMEADE JONES JR                      ADDRESS ON FILE
EXTREME STEAM CLEANING                   11434 SILK CARNATION WAY ROYAL PALM BEACH FL 33411
EZEKIEL WINDLEY                          ADDRESS ON FILE
F AND F DISTRIBUTORS INC                 31 EASTERN AVE NEW LONDON CT 06320
FAE BURKHART                             ADDRESS ON FILE
FAEISHA MORRISON                         ADDRESS ON FILE
FAINA BLITSHTEYN                         ADDRESS ON FILE
FAIRFAX COUNTY WATER AUTHORITY           PO BOX 71076 CHARLOTTE NC 28272-1076
FAIRHOPE PUBLIC UTILITIES                PO BOX 580099 CHARLOTTE NC 28258-0099
FAITH HARRIS                             ADDRESS ON FILE
FAITH HOLLAND                            ADDRESS ON FILE
FALLON WILLIAMS                          ADDRESS ON FILE
FAMILY TRUST OF ADAM AND JORDAN FARMER   44628 KORNELL STREET TEMECULA CA 92592



Epiq Corporate Restructuring, LLC                                                                     Page 66 OF 199
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  701 Filed
                                                          List
                                                              12/11/20          Page 91 of 2235

Claim Name                             Address Information
FARMER JACK PRODUCE                    100 ORANGE CO CIR WINTER HAVEN FL 33881
FARRAH INFINGER                        ADDRESS ON FILE
FARRELL LOCKE                          C/O MORGAN & MORGAN STEVEN CAPRIATI SUITE 700 ONE TAMPA CITY CENTER TAMPA FL
                                       33602
FAST EDDYS GROUNDS MAINTENANCE         19280 COSHOCTON RD MT VERNON OH 43050
FAST SERVICE INC                       2010-35 WHEATSHEAF LN PHILADELPHIA PA 19124
FATIMA DIAZ                            ADDRESS ON FILE
FAUQUIER COUNTY                        98 ALEXANDRIA PIKE STE 42 WARRENTON VA 20186
FAUQUIER COUNTY HEALTH DEPARTMENT      98 ALEXANDRIA PIKE STE 42 WARRENTON VA 20186
FAUSTINO MEZA SALAZAR                  ADDRESS ON FILE
FEB REALTY MEBANE LLC                  189 BAYCREST DR SOUTH BURLINGTON VT 05403
FEDERAL REALTY                         P O BOX 8500 9320 500 1220 INVESTMENT TRUST PHILADELPHIA PA 19178
FEDERAL REALTY INVESTMENT TRUST        PO BOX 8500 9320 PHILADELPHIA PA 19178
FEDERAL REALTY PARTNERS LP             1626 EAST JEFFERSON STREET ROCKVILLE MD 20852-4041
FEDEX                                  PO BOX 660481 DALLAS TX 75266
FEDWAY ASSOCIATES INC                  P O BOX 519 56 HACKENSACK AVENUE KEARNY NJ 07032
FELICIA CAMPBELL                       ADDRESS ON FILE
FELICIA DAUGHRATY                      ADDRESS ON FILE
FELICIA KEEVAN                         ADDRESS ON FILE
FELICIA TATEM                          ADDRESS ON FILE
FELIPE GUZMAN-VIDALS                   ADDRESS ON FILE
FERMIN ROMERO                          ADDRESS ON FILE
FERNANDO BECKHAM                       ADDRESS ON FILE
FERNANDO MURILLO                       ADDRESS ON FILE
FESCO                                  2315 SYCAMORE DR KNOXVILLE TN 37921
FESCO FOOD EQUIPMENT SERVICES CO INC   2315 SYCAMORE DRIVE KNOXVILLE TN 37921
FIANA ARCIERO                          ADDRESS ON FILE
FIDEL HERNANDEZ LOPEZ                  ADDRESS ON FILE
FINE WINE & GOOD SPIRITS 0101          1275 YORK RD LOT 12 GETTYSBURG PA 17325
FINE WINE & GOOD SPIRITS 1903          1005 SCOTT TOWN CTR BLOOMSBURG PA 17815
FINE WINE & GOOD SPIRITS 2221          990 BRIARSDALE RD HARRISBURG PA 17109
FINE WINE & GOOD SPIRITS 2301          629 PARKWAY DR BROOMALL PA 19008
FINE WINE & GOOD SPIRITS 3802          1737 QUENTIN RD LEBANON PA 17042
FINE WINE & GOOD SPIRITS 4628          44 RIDGE PIKE CONSHOHOCKEN PA 19428
FINE WINE & GOOD SPIRITS 5401          530 POTTSVILLE PARK PLZ POTTSVILLE PA 17901
FINE WINE & GOOD SPIRITS 5602          1534 N CENTER AVE SOMERSET STE 110 SOMERSET PA 15501
FINE WINE & GOOD SPIRITS 6714          802 SHREWSBURY COMMONS AVE SHREWSBURY PA 17361
FIRST FINANCE CAPITAL CORP             ONE MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FRANCHISE CAPITAL CORP           1 MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FRANCHISE CAPITAL CORP           1 MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FRANCHISE CAPITAL CORP           ONE MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FRANCHISE CAPITAL CORP           ONE MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FRANCHISE CAPITAL CORP           ONE MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FRANCHISE CAPITAL CORP           ONE MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST TENNESSEE BANK NA                165 MADISON AVE MEMPHIS TN 38103
FIRST TENNESSEE BANK NA                165 MADISON AVE MEMPHIS TN 38103
FIRST TENNESSEE BANK NA                165 MADISON AVE MEMPHIS TN 38103
FIRST TENNESSEE BANK NA                165 MADISON AVE MEMPHIS TN 38103
FIRST TENNESSEE BANK NA                165 MADISON AVE MEMPHIS TN 38103



Epiq Corporate Restructuring, LLC                                                                   Page 67 OF 199
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   701 Filed
                                                           List
                                                               12/11/20          Page 92 of 2235

Claim Name                              Address Information
FIRST TENNESSEE BANK NA                 165 MADISON AVE MEMPHIS TN 38103
FIRST TENNESSEE BANK NA                 165 MADISON AVE MEMPHIS TN 38103
FIRST TENNESSEE BANK NA                 165 MADISON AVE MEMPHIS TN 38103
FIRST TENNESSEE BANK NA                 165 MADISON AVE MEMPHIS TN 38103
FIRST TENNESSEE BANK NA                 165 MADISON AVE MEMPHIS TN 38103
FISH WINDOW CLEANING INC                PO BOX 428 ALLENTOWN NJ 08501
FISHER BRANNING                         ADDRESS ON FILE
FIVE 9 INC                              4000 EXECUTIVE PKWY STE 400 SAN RAMON CA 94583
FLAURE JONES                            ADDRESS ON FILE
FLAWLESSLANDSCAPING LLC                 150 RAVEN ROCK DR MORGANTOWN WV 26508
FLETCHER ABC BOARD                      37 ROCKWOOD RD FLETCHER NC 28732
FLETCHER TILTON PC                      ADDRESS ON FILE
FLINT EMC                               SEDC PO BOX 530812 ATLANTA GA 30353-0812
FLORENCE DELUCA                         ADDRESS ON FILE
FLORIDA AIR SPECIALIST INC              6315 BLOUNTSTOWN HWY STE C TALLAHASSEE FL 32310
FLORIDA CITY GAS                        PO BOX 11812 NEWARK NJ 07101-8112
FLORIDA DEPT OF HEALTH INDIAN RIVER     190027TH ST VERO BEACH FL 32960
CNTY
FLORIDA POWER & LIGHT CO                GENERAL MAIL FACILITY MIAMI FL 33188
FLORIDA PUBLIC UTILITIES                PO BOX 2137 SALISBURY MD 21802
FLOWERS BAKING CO OF VILLA RICA         134 DOYLE MCCLAIN DR VILLA RICA GA 30180-1086
FLOYD BAGWELL                           ADDRESS ON FILE
FLOYD POPE                              ADDRESS ON FILE
FORDS PRODUCE COMPANY INC               1109 AGRICULTURE STREET RALIEGH NC 27603
FORESTWOOD FARM                         PO BOX 310728 BIRMINGHAM AL 35231
FORT PAYNE IMPROVEMENT AUTH             PO BOX 680617 FT PAYNE AL 35968-1607
FORT PAYNE WATER WORKS BOARD            153 20TH ST NE FORT PAYNE AL 35967-3523
FOSTER CAVINESS COMPANY INC             PO BOX 744739 ATLANTA GA 30374-4739
FOUR BEAM LLC                           4943 N BROAD ST PHILADELPHIA PA 19141-0000
FOUR CORNERS OPERATING PARTNERSHIP LP   591 REDWOOD HWY STE 3215 MILL VALLEY CA 94941
FOUR SEASONS LAWN AND LANDSCAPE LLC     PO BOX 793 STARKVILLE MS 39760
FOUR SEASONS PRODUCE INC                P O BOX 8532 MOSS POINT MS 39562
FOX ROTHSCHILD LLP                      PO BOX 5231 PRINCETON NJ 08543-5231
FPL                                     GENERAL MAIL FACILITY MIAMI FL 33188-0001
FPL ENERGY SERVICES INC                 PO BOX 25426 MIAMI FL 33102
FRALUISAL LLC                           26 RUTH PLACE C/O SALVATORE GAMBINO PLAINVIEW NY 11803
FRANCEASCA PRICE                        ADDRESS ON FILE
FRANCES DURAN                           ADDRESS ON FILE
FRANCES PRINCE                          ADDRESS ON FILE
FRANCESCA GUILLIOD                      ADDRESS ON FILE
FRANCESCA HERNANDEZ CURRAS              ADDRESS ON FILE
FRANCIS LAMARRE                         ADDRESS ON FILE
FRANCIS LEVERONE                        ADDRESS ON FILE
FRANCISCO MARRERO                       ADDRESS ON FILE
FRANCISCO NICANOR                       ADDRESS ON FILE
FRANCYNE CUNNINGHAM                     ADDRESS ON FILE
FRANK AMMANN                            ADDRESS ON FILE
FRANK E SOUTHALL                        ADDRESS ON FILE
FRANK GARGIULO SON INC                  535 SWEETLAND AVENUE HILLSIDE NJ 07205



Epiq Corporate Restructuring, LLC                                                                  Page 68 OF 199
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 701 Filed
                                                         List
                                                             12/11/20          Page 93 of 2235

Claim Name                            Address Information
FRANK GONZALEZ                        ADDRESS ON FILE
FRANK KELLEY                          ADDRESS ON FILE
FRANK MILLER                          ADDRESS ON FILE
FRANK S SCHILLECI ESTATE              3565 LORNA RIDGE DRIVE ATTN BILL WHITE C O WHITE AND COMPANY HOOVER AL 35216
FRANK WALDO                           ADDRESS ON FILE
FRANK WELCH, JR.                      C/O RAMSEY SKILES STREVA & BOURGEOI, LTD S. PATRICK SKILES 1915 HWY 182, BAYOU
                                      VISTA MORGAN CITY LA 70380
FRANKIE SARAGO                        ADDRESS ON FILE
FRANKLIN COUNTY TREASURER             PO BOX 742538 CINCINNATI OH 45274-2538
FRANKLIN RIVERA                       ADDRESS ON FILE
FRANKLIN SHOFESTALL                   ADDRESS ON FILE
FRANKLYN RODRIGUEZ                    ADDRESS ON FILE
FRED M MILLER                         ADDRESS ON FILE
FRED POTENZA                          ADDRESS ON FILE
FRED WHITLOCK                         ADDRESS ON FILE
FRED WHITLOCK                         ADDRESS ON FILE
FREDERICK BERLS                       ADDRESS ON FILE
FREDERICK BERLS                       ADDRESS ON FILE
FREDERICK CROSSING OWNERS ASSN        C O CLAGETT ENTERPRISES 7540 N MARKET STREET FREDERICK MD 21701-0000
FREDERICK STONER                      ADDRESS ON FILE
FREDERICKTOWNE LABS INC               PO BOX 245 MYERSVILLE MD 21773
FREDRICA MAYO                         ADDRESS ON FILE
FREDY BAUTISTA                        ADDRESS ON FILE
FREEHOLD TOWNSHIP                     1 MUNICIPAL PLAZA WATER SEWER DEPT FREEHOLD NJ 07728
FREEMALL ASSOCIATES                   PO BOX 511421 LOS ANGELES CA 90051
FRENCH ASSOCIATES I LLC               ONE AMERICAN SQUARE STE 1800 INDIANAPOLIS IN 46282-0008
FRESHPOINT ATLANTA INC                1200 OAKLEY INDUSTRIAL BLVD STE B FAIRBURN GA 30213
FRESHPOINT CENTRAL FLORIDA INC        5445 BONACKER DRIVE TAMPA FL 33610
FRESHPOINT CONNECTICUT LLC            105 RESERVERD HARTFORD CT 06114
FRESHPOINT DENVER INC                 PO BOX 815219 DALLAS TX 75381
FRESHPOINT NASHVILLE INC              740 MASSMAN DR NASHVILLE TN 37210
FRESHPOINT NORTH CAROLINA INC         1200 OAKLEY INDUSTRIAL BLVD STE B FAIRBURN GA 30213
FRESHPOINT NORTH CAROLINA INC         1200 OAKLEY INDUSTRIAL BLVD STE B FAIRBURN GA 30213
FRESHPOINT OF CENTRAL FLORIDA INC     8801 EXCHANGE DR ORLANDO FL 32809
FRESHPOINT SOUTH FLORIDA INC          2300 NW 19TH ST POMPANO BEACH FL 33069
FRICK JOINT VENTURE                   1150 WEST CHESTNUT ST UNION NJ 07083
FRICK JOINT VENTURE                   1150 WEST CHESTNUT ST UNION NJ 07083
FRONTIER COMMUNICATIONS               PO BOX 740407 CINCINNATI OH 45274
FRONTIER NATURAL GAS COMPANY INC      110 PGW DRIVE ELKIN NC 28621-2105
FROST BROWN TODD LLC                  PO BOX 5716 CINCINNATI OH 45201
FRUZSINA BODDEN                       ADDRESS ON FILE
FSF MANUFACTURING INC                 575 ECON RIVER PLACE OVIEDO FL 32765
G G BEVERAGE DISTRIBUTORS INC         207 CHURCH ST P O BOX 4488 YALESVILLE SUBSTATION WALLINGFORD CT 06492
GAA INVESTMENTS LLC                   3400 E COLISEUM BLVD SUITE 100 FORT WAYNE IN 46805
GABLE WOMACK                          ADDRESS ON FILE
GABRIEL GONZALEZ                      ADDRESS ON FILE
GABRIEL MOSLEY                        ADDRESS ON FILE
GABRIEL SHINPAUGH                     ADDRESS ON FILE
GABRIEL SIMMONS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 69 OF 199
                                               RUBY TUESDAY
                       Case 20-12456-JTD    Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20          Page 94 of 2235

Claim Name                           Address Information
GABRIEL THOMAS                       ADDRESS ON FILE
GABRIEL THOMSON                      ADDRESS ON FILE
GABRIELLA FRANKLIN                   ADDRESS ON FILE
GABRIELLA J JANOCHA                  ADDRESS ON FILE
GABRIELLA MAIORANO                   ADDRESS ON FILE
GABRIELLA MIRELES                    ADDRESS ON FILE
GABRIELLE BYRNE                      ADDRESS ON FILE
GABRIELLE CADET                      ADDRESS ON FILE
GABRIELLE CINTRON                    ADDRESS ON FILE
GABRIELLE CROSS                      ADDRESS ON FILE
GABRIELLE CROSS                      ADDRESS ON FILE
GABRIELLE GENEGRASSO                 ADDRESS ON FILE
GABRIELLE MCCALL                     ADDRESS ON FILE
GABRIELLE RICHELS                    ADDRESS ON FILE
GABRIELLE SAINSBURY                  ADDRESS ON FILE
GABRIELLE SHAW                       ADDRESS ON FILE
GABRIL WILLIAMS                      ADDRESS ON FILE
GAGE LABBE                           ADDRESS ON FILE
GAIL BOYINGTON                       ADDRESS ON FILE
GAIL ROCHELEAU                       ADDRESS ON FILE
GAIL THOMPSON                        ADDRESS ON FILE
GAIL WHITE                           ADDRESS ON FILE
GAINESVILLE REGIONAL UTILITIES       PO BOX 147051 GAINESVILLE FL 32614-7051
GAJE LLC                             C/O JOHN A. JEBELES 3220 EDWARDS LAKE PARKWAY STE 100 BIRMINGHAM AL 35235
GAJE LLC                             3220 EDWARDS LAKE PKWY STE 100 C/O JOHN A JEBELES BIRMINGHAM AL 35235
GALE WEINACKER                       ADDRESS ON FILE
GALILEA SCHWEGLER                    ADDRESS ON FILE
GALINA RIALS                         ADDRESS ON FILE
GALLO WINE SALES OF NEW JERSEY INC   520 DIVISION STREET ELIZABETH NJ 07201
GAQUAWN CONOWAY                      ADDRESS ON FILE
GARED BENNETT                        ADDRESS ON FILE
GARLON SAMPSON                       ADDRESS ON FILE
GARRET K ARTHUR                      ADDRESS ON FILE
GARRET ZEEGERS                       ADDRESS ON FILE
GARRETT REMICK                       ADDRESS ON FILE
GARRETT TAYLOR                       ADDRESS ON FILE
GARRICK KING                         ADDRESS ON FILE
GARRISON LAND MANAGEMENT             28609 HWY 27 N DUNDEE FL 33838
GARY BRADY                           ADDRESS ON FILE
GARY BRADY                           ADDRESS ON FILE
GARY CAPORUSCIO                      ADDRESS ON FILE
GARY COLE                            ADDRESS ON FILE
GARY DOYLE                           ADDRESS ON FILE
GARY E BREWER                        ADDRESS ON FILE
GARY EVANIAK                         ADDRESS ON FILE
GARY FASSL                           ADDRESS ON FILE
GARY GALLAGHER                       ADDRESS ON FILE
GARY GALLAGHER                       ADDRESS ON FILE
GARY JASKALEN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 70 OF 199
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   701 Filed
                                                           List
                                                               12/11/20        Page 95 of 2235

Claim Name                              Address Information
GARY MENNE                             ADDRESS ON FILE
GARY PYLE                              ADDRESS ON FILE
GARY TANNER                            ADDRESS ON FILE
GARY WILLIAMS                          ADDRESS ON FILE
GASKETS ROCK INTERNATIONAL INC         409 PARKWAY VIEW DRIVE PITTSBURGH PA 15205
GAVEN CORRIGAN                         ADDRESS ON FILE
GAVIN A PIERCE                         ADDRESS ON FILE
GAYLA FORD                             ADDRESS ON FILE
GCOBLE WILLIAMS                        ADDRESS ON FILE
GE CAPITAL FRANCHISE FINANCE CORP      8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE CAPITAL FRANCHISE FINANCE CORP      8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE CAPITAL FRANCHISE FINANCE CORP      8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE CAPITAL FRANCHISE FINANCE CORP      8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE CAPITAL FRANCHISE FINANCE CORP      8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE CAPITAL US HOLDINGS INC             8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GE CAPTIAL FRANCHISE FINANCE CORP      8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE CAPTIAL FRANCHISE FINANCE CORP      8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE CAPTIAL FRANCHISE FINANCE CORP      8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE COMMERCIAL FINANCE BUSINESS PROPERTY CORP 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE COMMERCIAL FINANCE BUSINESS PROPERTY CORP 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE COMMERCIAL FINANCE BUSINESS PROPERTY CORP 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GECPAC INVESTMENT II INC               8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GECPAC INVESTMENT II INC               8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GEENEN DEKOCK PEOPERTIES               12 WEST 8TH STREET STE 250 HOLLAND MI 49423
GEENEN DEKOCK PROPERTIES LLC           12 WEST 8TH STREET SUITE 250 HOLLAND MI 49423
GENARO MATILDE VARGAS                  ADDRESS ON FILE
GENE GRUVER                            ADDRESS ON FILE
GENE GRUVER                            ADDRESS ON FILE
GENE GRUVER                            ADDRESS ON FILE
GENE WIDENHOUSE                        ADDRESS ON FILE
GENERAL ELECTRIC CAPITAL BUSINEES ASSET FUNDING CORP 10900 NE 4TH ST, STE 500 BELLEVUE WA 98004
GENERAL ELECTRIC CAPITAL BUSINEES ASSET FUNDING CORP 10900 NE 4TH ST, STE 500 BELLEVUE WA 98004
GENERAL ELECTRIC CAPITAL BUSINEES ASSET FUNDING CORP 10900 NE 4TH ST, STE 500 BELLEVUE WA 98004
GENERAL ELECTRIC CAPITAL BUSINEES ASSET FUNDING CORP 10900 NE 4TH ST, STE 500 BELLEVUE WA 98004
GENERAL ELECTRIC CAPITAL BUSINEES ASSET FUNDING CORP 10900 NE 4TH ST, STE 500 BELLEVUE WA 98009
GENERAL ELECTRIC CAPITAL BUSINESS ASSET FUNDING CORP 10900 NE 4TH ST, STE 500 BELLEVUE WA 98004
GENERAL ELECTRIC CAPITAL CORP          8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC CAPITAL CORP          8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC CAPITAL CORP          8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC COMPANY               8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC COMPANY               8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC COMPANY               8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GENERAL PARTS KANSAS CITY MO           1101 EAST 13TH STREET KANSAS CITY MO 64106
GENESIS BOSTON                         ADDRESS ON FILE
GEORGE A KINT INC                      PO BOX 60490 HARRISBURG PA 17106-0490
GEORGE ANDREWS                         C/O ALEXANDER SHUNNARAH JONATHAN COONER 3626 CLAIRMONT AVENUE BIRMINGHAM AL
                                       35222
GEORGE BAKER                           ADDRESS ON FILE
GEORGE BECKMANN III                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 71 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                701 Filed
                                                        List
                                                            12/11/20       Page 96 of 2235

Claim Name                           Address Information
GEORGE BECKMANN III                  ADDRESS ON FILE
GEORGE CAMILE-PERKINS                ADDRESS ON FILE
GEORGE DUNN                          ADDRESS ON FILE
GEORGE EVANS                         ADDRESS ON FILE
GEORGE FARMERIE                      ADDRESS ON FILE
GEORGE GLOVER                        ADDRESS ON FILE
GEORGE HILL                          ADDRESS ON FILE
GEORGE KELLY JR                      ADDRESS ON FILE
GEORGE N EVANS                       ADDRESS ON FILE
GEORGE NALL                          ADDRESS ON FILE
GEORGE P COOPER IV                   ADDRESS ON FILE
GEORGE SHUM                          ADDRESS ON FILE
GEORGE SLAUGHTER                     ADDRESS ON FILE
GEORGE THENAMKODATH                  ADDRESS ON FILE
GEORGE TREGO                         ADDRESS ON FILE
GEORGIA C BUTLER                     ADDRESS ON FILE
GEORGIA DEPT OF TRANSPORTATION       OFFICE RIGHT OF WAY PROP MGT ONE GEORGIA CENTER 600 WEST PEACHTREE ST NW
                                     ATLANTA GA 30308-0000
GEORGIA M SOWARDS                    ADDRESS ON FILE
GEORGIA MIDDLETON                    ADDRESS ON FILE
GEORGIA POWER                        96 ANNEX ATLANTA GA 30396
GEORGINA ADUBOAHEN                   ADDRESS ON FILE
GERALD HARP                          ADDRESS ON FILE
GERALD J MIXSON                      ADDRESS ON FILE
GERALD OFIELD                        ADDRESS ON FILE
GERALDINE SMITH                      ADDRESS ON FILE
GERARDO RODRIGUEZ                    ADDRESS ON FILE
GERE HERBOLSHEIMER                   ADDRESS ON FILE
GERE HERBOLSHEIMER                   ADDRESS ON FILE
GERRI L FALKNER                      ADDRESS ON FILE
GERTRUDES ARCAND                     ADDRESS ON FILE
GETTYSBURG MUNICIPAL AUTHORITY       PO BOX 3307 GETTYSBURG PA 17325
GI VII BELLAIR PLAZA LLC             PO BOX 865015 ORLANDO FL 32886
GIA CAROSIELLO                       ADDRESS ON FILE
GIA ELLIOTT                          ADDRESS ON FILE
GIANCARLO HERNANDEZ                  ADDRESS ON FILE
GIBBYS CLEANING SERVICE              404 FORREST BLVD COLUMBUS MS 39702
GIDEON ALT                           ADDRESS ON FILE
GIDGET JACOBS                        ADDRESS ON FILE
GILBERT MCPHERSON                    ADDRESS ON FILE
GILLIAM YOUNG                        ADDRESS ON FILE
GILLIAN M FINTON                     ADDRESS ON FILE
GINA COX                             C/O CULLEN & CONWELL SEAN CULLEN 40 E MAIN ST NORRISTOWN PA 19401
GINA EL SINEITTI LIVING TRUST        804 BOARDWALK PLACE REDWOOD CITY CA 94065
GINA LAFFERTY                        ADDRESS ON FILE
GINA LARKIN                          ADDRESS ON FILE
GINA M FRAZIER                       ADDRESS ON FILE
GINA O SHIVERY                       ADDRESS ON FILE
GINA O SHIVERY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 72 OF 199
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    701 Filed
                                                            List
                                                                12/11/20          Page 97 of 2235

Claim Name                               Address Information
GINELLE RITA                             ADDRESS ON FILE
GIUSEPPE DEROSE                          ADDRESS ON FILE
GLADYS LEE                               ADDRESS ON FILE
GLADYS MCGILBRA                          ADDRESS ON FILE
GLAZER'S WHOLESALE INC                   14860 LANDMARK BLVD DALLAS TX 75254-6854
GLEN KERSH                               ADDRESS ON FILE
GLEN T LOWERY                            ADDRESS ON FILE
GLEN T LOWERY                            ADDRESS ON FILE
GLEN T LOWERY                            ADDRESS ON FILE
GLENBEAR ASSOCIATES I LLC                105 FOULK ROAD WILMINGTON DE 19803
GLENBEAR ASSOCIATES I LLC                105 FOULK ROAD C O CAPANO MANAGEMENT CO WILMINGTON DE 19803-0000
GLENDA PALMA                             ADDRESS ON FILE
GLENDA SLOAN                             ADDRESS ON FILE
GLENDA TAYLOR                            ADDRESS ON FILE
GLENDALIZ DEGROS                         ADDRESS ON FILE
GLENN C MASSEY                           ADDRESS ON FILE
GLENN WHITING                            ADDRESS ON FILE
GLORIA DEL TORO                          ADDRESS ON FILE
GLORIA EVERSON                           ADDRESS ON FILE
GLORIA GORI                              ADDRESS ON FILE
GMAC COMMERCIAL                          5730 GLENRIDGE DR, STE 102 ATLANTA GA 30328
GMWSS                                    PO BOX 640 GEORGETOWN KY 40324-0640
GN WINDOW WASHING                        2809 COLUMBUS AVE ANDERSON IN 46016
GNC GROUP INC                            2062 YELLOW SPRINGS RD MALVERN PA 19355
GOLD CLEANING LLC                        104 TANGLEWOOD DRIVE EAST HANOVER NJ 07936
GOLD SQUARE PA LLC                       PO BOX 777 OAKHURST NJ 07755-0000
GOLDEN LEAF LLC                          1123 LINCOLN WAY CHAMBERSBURG PA 17201
GOLDEN TRIANGLE WASTE SERVICES           1311 INDUSTRIAL PARK RD COLUMBUS MS 39701
GOLDMAN SACHS BANK USA                   200 WEST STREET TAX DEPARTMENT NEW YORK NY 10282
GOLDMAN SACHS SPECIALTY LENDING          GROUP, L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING          GROUP, L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201



Epiq Corporate Restructuring, LLC                                                                     Page 73 OF 199
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc Service
                                                    701 Filed
                                                            List
                                                                12/11/20       Page 98 of 2235

Claim Name                               Address Information
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201



Epiq Corporate Restructuring, LLC                                                                     Page 74 OF 199
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc Service
                                                    701 Filed
                                                            List
                                                                12/11/20         Page 99 of 2235

Claim Name                               Address Information
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLKOW INC                               PO BOX 94623 LAS VEGAS NV 89193-4623
GOODWIN TUCKER GROUP                     2900 DELAWARE AVE DES MOINES IA 50317
GORDON CUTLIP                            ADDRESS ON FILE
GORDON D BURTON                          ADDRESS ON FILE
GORDON D BURTON                          ADDRESS ON FILE
GORJIAN VALLEY PLAZA REALTY LLC          60 CUTTERMILL RD STE 508 GREAT NECK NY 11021
GP MALL LLC                              219 MALL BLVD GLYNN PLACE MALL MGMT OFFICE ATTN RAY EMERSON BRUNSWICK GA 31525
GRACE BARBAGALLO                         ADDRESS ON FILE
GRACE BREIMAYER                          ADDRESS ON FILE
GRACE TAYLOR                             ADDRESS ON FILE
GRACIE BILLINGS                          ADDRESS ON FILE
GRACIE VANOVER                           C/O THIRY & CADDELL 1911 GOVERNMENT STREET MOBILE AL 36606
GRACIELLA WILK                           ADDRESS ON FILE
GRAND CENTRAL PARKERSBURG LLC            PO BOX 6001 NIENNA WV 26105
GRAND STRAND WATER & SEWER AUT           PO BOX 2308 CONWAY SC 29528-2308
GRANT A JONES                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 75 OF 199
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                             Page 100 of 2235

Claim Name                              Address Information
GRANT GHESQUIERE                       ADDRESS ON FILE
GRANT GHESQUIERE                       ADDRESS ON FILE
GRANT HUDSON                           ADDRESS ON FILE
GRANT LAWN CARE SERVICE LLC            4439 PHILADELPHIA CIR KISSIMMEE FL 34746
GRAYCE BERMAN                          CO FONVIELLE, LEWIS, MESSR&MCCONNAUGHHAY ALLEN MCCONNAUGHHAY 3375-A CAPITAL
                                       CIRCLE NE TALLAHASSEE FL 32308
GRAYSON BALL                           ADDRESS ON FILE
GREAT LAKES BAR CONTOLS INC            4705 VAN EPPS RD BROOKLYN HTS OH 44131
GREATAMERICA FINANCIAL SVCS CORP       PO BOX 660831 DALLAS TX 75266-0831
GREATER AMSTERDAM SCHOOL DISTRICT      PO BOX 309 140 SARATOGA AVE AMSTERDAM NY 12010
GREATER AUGUSTA UTILITY DISTRICT       12 WILLIAMS ST AUGUSTA ME 04330
GREATER CINCINNATI WATER WORKS         PO BOX 5487 CAROL STREAM IL 60197-5487
GREATER POTTSVILLE AREA SEWER AUTHORITY 401 NORTH CENTRE ST POTTSVILLE PA 17901
GREEN SCENE LANDSCAPING INC            954 E REMUS RD MT PLEASANT MI 48858
GREEN STAR MANAGEMENT LLC              PO BOX 2352 LAKE CITY FL 32056
GREEN STRIPES LANDSCAPING              115 HONEYSUCKLE LN BECKLEY WV 25801
GREENBRIER PSD NO 1                    9035 SENECA TRAIL S RONCEVERTE WV 24970
GREENER PASTURES LAWN MAINTENANCE      308 PINEVIEW DR AMERICAS GA 31709
GREENFOOT LANDSCAPING                  208 CEDAR GROVE RD LEBANON TN 37087
GREENSBORO ABC BOARD                   500 AMERICHASE DRIVE GREENSBORO NC 27409
GREENVILLE WATER                       PO BOX 687 GREENVILLE SC 29602-0687
GREENVILLE WATER WORKS & SEWER         PO BOX 483 GREENVILLE AL 36037-6661
GREENWELL LANDSCAPE CO                 65 AMBERWOOD ELIZABETHTOWN KY 42701
GREG BUSCHMOHLE                        ADDRESS ON FILE
GREG H MAGILL                          ADDRESS ON FILE
GREG MARINI                            ADDRESS ON FILE
GREG MONTGOMERY                        ADDRESS ON FILE
GREG SABO                              ADDRESS ON FILE
GREG W GENTRY                          ADDRESS ON FILE
GREG WINTER                            ADDRESS ON FILE
GREGG GOODMAN                          ADDRESS ON FILE
GREGG GOODMAN                          ADDRESS ON FILE
GREGG GOODMAN                          ADDRESS ON FILE
GREGORY B WARD                         ADDRESS ON FILE
GREGORY BRENNAN                        ADDRESS ON FILE
GREGORY COOPER                         ADDRESS ON FILE
GREGORY D BERNSTEIN                    ADDRESS ON FILE
GREGORY DOLL                           ADDRESS ON FILE
GREGORY DRAKE                          ADDRESS ON FILE
GREGORY H CRANSTON                     ADDRESS ON FILE
GREGORY J EQUIZI                       ADDRESS ON FILE
GREGORY J EQUIZI                       ADDRESS ON FILE
GREGORY J EQUIZI                       ADDRESS ON FILE
GREGORY JORDAN                         ADDRESS ON FILE
GREGORY MARCINKOWSKI                   ADDRESS ON FILE
GREGORY MEYER                          ADDRESS ON FILE
GREGORY MONTGOMERY                     ADDRESS ON FILE
GREGORY P INGRAM                       ADDRESS ON FILE
GREGORY S ASHLEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 76 OF 199
                                                RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                 Service List
                                                                            Page 101 of 2235

Claim Name                            Address Information
GREGORY STOLZ                         ADDRESS ON FILE
GREGORY T FIELDS                      ADDRESS ON FILE
GREGORY T FIELDS                      ADDRESS ON FILE
GREGORY THOMAS RUSSELL                ADDRESS ON FILE
GREGORY THOMPSON                      ADDRESS ON FILE
GREGORY UNDERWOOD                     ADDRESS ON FILE
GREGORY UNDERWOOD                     ADDRESS ON FILE
GREGORY WALTON                        ADDRESS ON FILE
GREGORY WELLMAN                       ADDRESS ON FILE
GRESHAMS SEASONAL SERVICES            18501 HENRY CT RAY MI 48096
GRETA HAMMONTREE                      ADDRESS ON FILE
GREY EAGLE DISTRIBUTORS               2340 MILLPARK DRIVE MARYLAND HEIGHTS MO 63043
GREYSTONE POWER CORP                  PO BOX 6071 DOUGLASVILLE GA 30154-6071
GRIME SCRUBBERS INC                   1745 E ATLANTIC ST STE C SPRINGFIELD MO 65803
GROVER DAVIS                          C/O MCWHIRTER, BELLINGER & ASSOCIATES PA THOMAS BELLINGER 119 EAST MAIN STREET
                                      LEXINGTON SC 29072
GUADALUPE GARRIDO                     ADDRESS ON FILE
GUARDIAN PEST SERVICES INC            PO BOX 870 FORTSON GA 31808
GULF COAST PRODUCE ADAMS PRODUCE CO   PO BOX 203 BILOXI MS 39533
GULF POWER                            PO BOX 830660 BIRMINGHAM AL 35283-0660
GUSSIE KENNEDY                        ADDRESS ON FILE
GUY PAUL                              ADDRESS ON FILE
GUY WOOD JR                           ADDRESS ON FILE
GW INVESTMENTS, LLC                   C/O WEYS FAMILY INVESTMENTS, LLC 7302 PELICAN ISLAND DRIVE TAMPA FL 33634
GWENDOLYN MOLDEN                      C/O FARRAGUT LAW FIRM JAMES FARRUGUT PO BOX 1543 PESCAGOULA MS 39568
GWENDOLYN POWELL-JONES                C/O KAY HARPE WILLIAMS ASHANTI JONES PO BOX 40004 JACKSONVILLE FL 32203
GWENDOLYN S HARRIS                    ADDRESS ON FILE
H TOO O INC                           DBA WATER MART 213 HOLLINGSHED CREEK BLVD INMO SC 29063
HAB MISC                              PO BOX 21450 LEHIGH VALLEY PA 18002-1450
HAB-BPT                               PO BOX 21810 LEHIGH VALLEY PA 18002
HAILEE CARRELL                        ADDRESS ON FILE
HAILEIGH PARDUE                       ADDRESS ON FILE
HAILEY A BARNES                       ADDRESS ON FILE
HAILEY CHILDRESS                      ADDRESS ON FILE
HAILEY MEHAFFEY                       ADDRESS ON FILE
HAILEY N HARIGEL                      ADDRESS ON FILE
HAILEY SHROUT                         ADDRESS ON FILE
HAIYANG INC                           1526 SANDYBROOK LANE WAKE FOREST NC 27587
HAL MARSHALL                          ADDRESS ON FILE
HALEIGH SHAY                          ADDRESS ON FILE
HALEIGH WEAVERS                       ADDRESS ON FILE
HALES CLEANING                        10110 COUNTY RD 8590 WEST PLAINS MO 65775
HALEY ANDREWS                         ADDRESS ON FILE
HALEY BEDEE                           ADDRESS ON FILE
HALEY DAVIS                           ADDRESS ON FILE
HALEY ENOCH                           ADDRESS ON FILE
HALEY GRIFFITH                        ADDRESS ON FILE
HALEY HICKS                           ADDRESS ON FILE
HALEY JACOBS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 77 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                           Page 102 of 2235

Claim Name                           Address Information
HALEY KLAIBER                        ADDRESS ON FILE
HALEY MCCLEARY                       ADDRESS ON FILE
HALEY MUSGROVE                       ADDRESS ON FILE
HALEY ROSCOE                         ADDRESS ON FILE
HALIFAX COUNTY ABC STORE             1520 JULIAN ALLSBROOK HWY ROANOKE RAPIDS NC 27870
HALLE ROE                            ADDRESS ON FILE
HALLE ST. CLAIR                      ADDRESS ON FILE
HAMILTON MALL REALTY LLC             PO BOX 368 C/O NAMDAR REALTY GRP EMERSON NJ 07630
HAMYID MUHAMMAD                      ADDRESS ON FILE
HANDYMAN BROTHERS LLC                773 CONGRESS ST TOMS RIVER NJ 08753
HANNA SOWELL                         ADDRESS ON FILE
HANNAH COLLIER                       ADDRESS ON FILE
HANNAH DAVIS                         ADDRESS ON FILE
HANNAH E SHELTON                     ADDRESS ON FILE
HANNAH FREIBERT                      ADDRESS ON FILE
HANNAH HODGE                         ADDRESS ON FILE
HANNAH JENKINS                       ADDRESS ON FILE
HANNAH L GREIDER                     ADDRESS ON FILE
HANNAH LO RUSSO                      ADDRESS ON FILE
HANNAH LUMPKINS                      ADDRESS ON FILE
HANNAH MAYER                         ADDRESS ON FILE
HANNAH PARKER                        ADDRESS ON FILE
HANNAH PATRICK                       ADDRESS ON FILE
HANNAH PHILLIPS                      ADDRESS ON FILE
HANNAH RAYBURN                       ADDRESS ON FILE
HANNAH RIALS                         ADDRESS ON FILE
HANNAH SHARP                         ADDRESS ON FILE
HANNAH SIGLEY                        ADDRESS ON FILE
HANNAH STERNHAGEN                    ADDRESS ON FILE
HANNAH WILHELM                       ADDRESS ON FILE
HANNAH YOUNGBLOOD                    ADDRESS ON FILE
HANNELORE KELLY                      ADDRESS ON FILE
HANOVER COUNTY TREASURER             PO BOX 200 HANOVER VA 23069-0200
HARDIN COUNTY SHERIFF                150 N PROVIDENT WAY STE 101 ELIZABETHTOWN KY 42701
HARDIN COUNTY WATER DISTRCT 2        PO BOX 950149 LOUISVILLE KY 40295-0149
HARDY OSBOURNE                       C/O TAVSS, FLETCHER, MAIDEN AND REED, PC TAVSS FLETCHER 555 E MAIN ST 14TH
                                     FLOOR NORFOLK VA 23510
HARLEIGH LYLE                        ADDRESS ON FILE
HARLEY CLARK                         ADDRESS ON FILE
HARLEY MULLINS                       ADDRESS ON FILE
HARLEY PHILLIPS                      ADDRESS ON FILE
HARLIE SAATHOFF                      ADDRESS ON FILE
HARMON E BARKER                      ADDRESS ON FILE
HARMONI RATLIFF                      ADDRESS ON FILE
HAROLD B FORD                        ADDRESS ON FILE
HAROLD B FORD                        ADDRESS ON FILE
HAROLD B FORD                        ADDRESS ON FILE
HAROLD G BUTZER INC                  721 WICKER LANE JEFFERSON CITY MO 65109
HAROLD G ROOT III                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 78 OF 199
                                              RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 103 of 2235

Claim Name                          Address Information
HAROLD LEININGER                    ADDRESS ON FILE
HAROLD R LLOYD                      ADDRESS ON FILE
HAROLD THORNHILL                    ADDRESS ON FILE
HARRIET GREENE                      ADDRESS ON FILE
HARRIET ROBINSON                    ADDRESS ON FILE
HARRIMAN UTILITY BOARD              PO BOX 434 HARRIMAN TN 37748
HARRIS MARCUS                       ADDRESS ON FILE
HARRISON COUNTY UTILITY AUTHORITY   10271 EXPRESS DR GULFPORT MS 39503
HARRISON STAUNTON                   ADDRESS ON FILE
HARRISONBURG CITY TREASURER         PO BOX 1007 HARRISONBURG VA 22803-1007
HARRISONBURG ELEC COMMISSION        89 W BRUCE ST HARRISONBURG VA 22801
HARRY COLES                         ADDRESS ON FILE
HARRY FREEMAN                       ADDRESS ON FILE
HARRY MOORE                         ADDRESS ON FILE
HARRY THOMSON CARPENTER             ADDRESS ON FILE
HARTFORD DISTRIBUTORS INC           PO BOX 8400 MANCHESTER CT 06042
HARTFORD FIRE INSURANCE COMPANY     ONE HARTFORD PLAZA HARTFORD CT 06155
HARTLEY PARKER LIMITED INC          100 BROWNING STREET STRATFORD CT 66150
HARVEY WILLIAMS CERRATO             ADDRESS ON FILE
HASSAN HOWARD                       ADDRESS ON FILE
HATTIE M LEWIS                      ADDRESS ON FILE
HAVEN SWANK                         ADDRESS ON FILE
HAWTHORNE CENTRE ASSOCIATES         255 BUTLER AVE SUITE 203 C O BURKWOOD ASSOCIATES C O BURKWOOD ASSOCIATES
                                    LANCASTER PA 17601
HAYDEN JOHNSON                      ADDRESS ON FILE
HAYDEN L BARNETT                    ADDRESS ON FILE
HAYDEN PORTER                       ADDRESS ON FILE
HAYLEI SALONISH                     ADDRESS ON FILE
HAYLEY MARSHALL                     ADDRESS ON FILE
HAYLEY SCHWANDER                    ADDRESS ON FILE
HAYLEY SCOTT                        ADDRESS ON FILE
HAYLEY STEPHENS                     ADDRESS ON FILE
HAZEL GARRISON                      C/O J. KENNETH KRUVANT J. KENNETH KRUVANT 1100 CONNECTICUT AVE., N.W., SUITE
                                    450 WASHINGTON DC 20036
HD THOMAS                           ADDRESS ON FILE
HD THOMAS                           ADDRESS ON FILE
HD THOMAS                           ADDRESS ON FILE
HEALTHPARK FLORIDA EAST PROPERTY    9800 S HEALTHPARK DR STE 310 FORT MYERS FL 33908-0000
HEARN SERVICES INC                  7787 HWY 75 PINSON AL 35126
HEARTH MICROWAVE SERVICE LLC        4900 W SIDE AVE NORTH BERGEN NJ 07047
HEATHER BARBEAU                     ADDRESS ON FILE
HEATHER CLELLAND                    ADDRESS ON FILE
HEATHER DAVIS                       ADDRESS ON FILE
HEATHER HATFIELD                    ADDRESS ON FILE
HEATHER HERRING                     ADDRESS ON FILE
HEATHER HODGES                      ADDRESS ON FILE
HEATHER HOWELL                      ADDRESS ON FILE
HEATHER HOWTON                      ADDRESS ON FILE
HEATHER JAMES                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 79 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 104 of 2235

Claim Name                          Address Information
HEATHER LATIMER                     ADDRESS ON FILE
HEATHER LEWIS                       ADDRESS ON FILE
HEATHER M GIBSON                    ADDRESS ON FILE
HEATHER M MCCORMICK                 ADDRESS ON FILE
HEATHER M PATRICK                   ADDRESS ON FILE
HEATHER MORGAN                      ADDRESS ON FILE
HEATHER MURPHY                      ADDRESS ON FILE
HEATHER PAUGH                       ADDRESS ON FILE
HEATHER POLISCHECK                  ADDRESS ON FILE
HEATHER R MANN                      ADDRESS ON FILE
HEATHER STREFLING                   ADDRESS ON FILE
HEATHER WALKER                      ADDRESS ON FILE
HEATHER WELCH                       ADDRESS ON FILE
HEATHER WITHERS                     ADDRESS ON FILE
HEAVENLY BYNUM                      ADDRESS ON FILE
HEAVENLY EDWARDS                    ADDRESS ON FILE
HEB HOP LP                          9755 OLD WARSON RD ST LOUIS MO 63124
HECTOR CASTRO                       ADDRESS ON FILE
HECTOR DIAZ                         C/O ABDELLA & SISE, LLP ROBERT ABDELLA 8 W. FULTON STREET PO BOX 673
                                    GLOVERSVILLE NY 12078
HECTOR REYES                        ADDRESS ON FILE
HEIDI G DEES                        ADDRESS ON FILE
HELDER SANTOS                       ADDRESS ON FILE
HELEN C ROSSI                       ADDRESS ON FILE
HELEN GILMORE                       ADDRESS ON FILE
HELENE CLARKE                       ADDRESS ON FILE
HEMMINGS ENTERPRISES LLC            700 IRISH HILL RD RUNNEMEDE NJ 08078
HENRY GRAU                          ADDRESS ON FILE
HENRY GRAU                          ADDRESS ON FILE
HENRY GRAU                          ADDRESS ON FILE
HENRY HOWARD                        ADDRESS ON FILE
HENRY VIDETTO                       ADDRESS ON FILE
HERBERT GAUSE                       ADDRESS ON FILE
HERBERT KELLY                       ADDRESS ON FILE
HERNAN LOPEZ                        ADDRESS ON FILE
HERSHEY MONROY                      ADDRESS ON FILE
HIBA ELHAG                          ADDRESS ON FILE
HIGHWAY HOST INC                    PO BOX 4750 ATTN MR DAN BLALOCK SEVIERVILLE TN 37864
HILARY HUTCHINGS                    ADDRESS ON FILE
HILLARY CLEGG                       ADDRESS ON FILE
HILLSBOROUGH CO BOCC                PO BOX 342456 TAMPA FL 33694-2456
HILLSBOROUGH CO TAX COLLECTOR       PO BOX 30012 TAMPA FL 33630-3012
HIXSON UTILITY DISTRICT             PO BOX 1598 HIXSON TN 37343-5598
HOBART CORPORATION                  ATTN: PAULA HENRY 701 SOUTH RIDGE AVENUE TROY OH 45374-0001
HOLDEN TOWNSEND                     ADDRESS ON FILE
HOLLI LUCAS                         ADDRESS ON FILE
HOLLIE COOPER                       ADDRESS ON FILE
HOLLY BARTH                         ADDRESS ON FILE
HOLLY GRIFFIN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 80 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 105 of 2235

Claim Name                           Address Information
HOLLY HENDRICKS                      ADDRESS ON FILE
HOLLY HICKS                          ADDRESS ON FILE
HOLLY JOGA                           ADDRESS ON FILE
HOLLY LYNCH                          ADDRESS ON FILE
HOLLY RADER                          ADDRESS ON FILE
HOLLY ROBERTS                        ADDRESS ON FILE
HOLLY WISSMAN                        ADDRESS ON FILE
HOLYOKE GAS & ELECTRIC DEPT          PO BOX 4165 WOBURN MA 01888-4165
HOLYOKE MALL COMPANY LP              PO BOX 8000 DEPT 975 M T BANK BUFFALO NY 14267
HOME PARK ASSOCIATES                 20 ERFORD RD STE 215 LEMOYNE PA 17043
HOMETOWN WINDOWS LLC                 PO BOX 948 ROCKY POINT NY 11778
HONEY LOCUST FARMS LLC               181 LIBBY ANN DRIVE BUNKER HILL WV 25413
HOPE KINGSLAND                       ADDRESS ON FILE
HOPE LAWRENCE                        ADDRESS ON FILE
HORACE FULTON                        ADDRESS ON FILE
HORIZON BEVERAGE                     PO BOX 1165 NORTON MA 02766
HORIZON LAWN CARE LLC                PO BOX 1665 RADFORD VA 24143
HORN OF PLENTY                       924 WEST BROADWAY MARYVILLE TN 37803
HOUSTON K SMITH                      ADDRESS ON FILE
HOWARD CO DIRECTOR OF FINANCE        3430 COURT HOUSE DR PROPERTY TAX DIVISION ELLICOTT CITY MD 21043
HOWARD COUNTY                        DIRECTOR OF FINANCE PO BOX 37213 BALTIMORE MD 21297-3213
HOWARD COUNTY                        PO BOX 2589 LOCKBOX A49 FT. WAYNE IN 46801-2589
HOWARD COWANS                        ADDRESS ON FILE
HOWARD POLK                          ADDRESS ON FILE
HOWARD R PEEPLES                     ADDRESS ON FILE
HOWARD SCHEPT                        ADDRESS ON FILE
HOWARD STOLOFF                       ADDRESS ON FILE
HOWELL K ANDERS                      ADDRESS ON FILE
HRC HOME RESTORATION CONSULTING      6011 US HWY 340 SHENANDOAH VA 22849
HRE FUND III LP                      1504 SANTA ROSE RD STE 100 RICHMOND VA 23229
HREI INC                             333 EAST BROADWAY AVE MARYVILLE TN 37804
HRSD                                 PO BOX 37097 BOONE IA 50037-0097
HRUBS                                PO BOX 37097 BOONE IA 50037-0097
HTC                                  PO BOX 1819 CONWAY SC 29528
HUGHLAN SMITH                        ADDRESS ON FILE
HUGO REYES                           ADDRESS ON FILE
HUNTER GODBOLD                       ADDRESS ON FILE
HUNTER HOUSTON                       ADDRESS ON FILE
HUNTER INGLING                       ADDRESS ON FILE
HUNTER JONES                         ADDRESS ON FILE
HUNTER LESLIE GRIFFIN                ADDRESS ON FILE
HUNTER MATHIS                        ADDRESS ON FILE
HUNTER THOMPSON                      ADDRESS ON FILE
HUNTINGTON MALL                      PO BOX 932400 CLEVELAND OH 44193-0000
HUNTSVILLE UTILITIES                 112 SPRAGINS ST HUNTSVILLE AL 35895
HUONG SEN THI HOANG                  ADDRESS ON FILE
HYDRO TECH INC                       11437 TURKEY CREEK DR KNOXVILLE TN 37934
IAN GONZALEZ                         ADDRESS ON FILE
IAN HOLLAND                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 81 OF 199
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 106 of 2235

Claim Name                             Address Information
IAN ISERN                              ADDRESS ON FILE
IAN LAIRD                              ADDRESS ON FILE
IAN MCCOY                              ADDRESS ON FILE
IAN NELSON                             ADDRESS ON FILE
IAN WESTERMANN                         ADDRESS ON FILE
IANN MORALES-HERNANDEZ                 ADDRESS ON FILE
ICR LLC                                761 MAIN AVENUE NORWALK CT 06851
ICX CORP                               3 SUMMIT PARK DR, STE 200 INDEPENDENCE OH 44131-2582
IDALIA PEREZ                           ADDRESS ON FILE
IDEAL CONDITIONS LLC                   4620 SUGAR CREEK CT LINCOLN NE 68516
IEM INC                                PO BOX 93538 LAS VEGAS NV 93538
III SAMUEL BEALL                       ADDRESS ON FILE
ILLUM A NATION LLC                     1009 MILCHLING DRIVE BEL AIR MD 21015
ILLUMATECH INC                         3000 MAIN STREET SUITE B BAKER LA 70714
IMAGE MAKER LANDSCAPE MANAGEMENT SVS   1321 ROLLING WOODS LN LAKELAND FL 33813
LLC
IMAGES LANDSCAPE SERVICE INC           PO BOX 28024 CHATTANOOGA TN 37424
IMANI OLIVARES                         ADDRESS ON FILE
IMARI DAWKINS                          ADDRESS ON FILE
INAZAIRE SEMIL                         ADDRESS ON FILE
INDEED INC                             MAIL CODE 5160 PO BOX 660367 DALLAS TX 75266
INDELAURA FORD                         ADDRESS ON FILE
INDEPENDENCE UTILITIES                 17221 E 23RD ST S INDEPENDENCE MO 64057
INDEPENDENT BANK                       5050 POPLAR AVE MEMPHIS TN 38157-0101
INDIA DIETRICH                         ADDRESS ON FILE
INDIA JOHNSON                          ADDRESS ON FILE
INDIA ROBINSON                         ADDRESS ON FILE
INDIANA AMERICAN WATER                 PO BOX 3027 MILWAUKEE WI 53201-3027
INDIANA CLEANING & RESTORATION         PO BOX 417 PENDLETON IN 46064
SOLUTIONS
INDIANA GAS COMPANY INC                PO BOX 6262 INDIANAPOLIS IN 46206
INDIANA MICHIGAN POWER                 PO BOX 24407 CANTON OH 44701-4407
INDIANAPOLIS POWER & LIGHT CO          PO BOX 110 INDIANAPOLIS IN 46206-0110
INDIGO LEE                             ADDRESS ON FILE
INFINENT ASHLEY-LEWIS                  ADDRESS ON FILE
INGA DOUGLAS                           ADDRESS ON FILE
INGANI FRANKLIN                        ADDRESS ON FILE
INGLEWOOD RESTAURANT PARK ASSC         9640 LOTTSFORD COURT LARGO MD 20774-0000
INLAND SEAFOOD                         PO BOX 450669 ACCOUNTS RECEIVABLE ATLANTA GA 31145
INTEGRITY REAL ESTATE ERIN LEMMONS     2360 CENTRAL PARK BLVD DENVER CO 80238
INTERNATIONAL PRODUCE INC              PO BOX 430 WINDSOR NJ 08561
INTERSTATE AUGUSTA PROPERTIES LLC      PO BOX 1691 BRATTLEBORO VT 05302
INTERSTATE MECHANICAL SERVICE LLC      PO BOX 52788 KNOXVILLE TN 37950
IONIC DEZIGN STUDIO INC                293 INDEPENDENCE BLVD STE 308 VIRGINIA BEACH VA 23462
IRENE V HRISTOVA-FRANZEN               ADDRESS ON FILE
IRIS LAZO-PERLA                        ADDRESS ON FILE
IRON MOUNTAIN INC                      PO BOX 915004 DALLAS TX 75391-5004
IRWIN DWOSKIN                          ADDRESS ON FILE
IRWIN FRANCHISE CAPITAL CORP           2700 WESTCHESTER AVE PURCHASE NY 15077



Epiq Corporate Restructuring, LLC                                                                 Page 82 OF 199
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                  Service List
                                                                            Page 107 of 2235

Claim Name                             Address Information
IRWIN FRANCHISE CAPITAL CORP           2700 WESTCHESTER AVE PURCHASE NY 15077
IRWIN FRANCHISE CAPITAL CORP           2700 WESTCHESTER AVE PURCHASE NY 15077
ISA RUSSELL                            ADDRESS ON FILE
ISAAC BICKFORD                         ADDRESS ON FILE
ISAAC BRYANT                           ADDRESS ON FILE
ISAAC DAVIS                            ADDRESS ON FILE
ISAAC H IAMES                          ADDRESS ON FILE
ISAAC LLEWELLYN                        ADDRESS ON FILE
ISAAC MCGARVEY                         ADDRESS ON FILE
ISAAC N GREEN                          ADDRESS ON FILE
ISAAC RICH                             ADDRESS ON FILE
ISAAC ROSAS                            ADDRESS ON FILE
ISABEL ZIELINSKI                       ADDRESS ON FILE
ISABELLA GROGAN                        ADDRESS ON FILE
ISABELLA PATRICELLI                    ADDRESS ON FILE
ISABELLE BERES                         ADDRESS ON FILE
ISABELLE M HUNTSMAN                    ADDRESS ON FILE
ISAIAH SOTO                            ADDRESS ON FILE
ISHANIQUE BENTON                       ADDRESS ON FILE
ISMAEL ESCAMILLA TREJO                 ADDRESS ON FILE
ISRAEL ESTRADA                         ADDRESS ON FILE
ISRAEL MATHEWS                         ADDRESS ON FILE
ISRAEL Z KINFE                         ADDRESS ON FILE
IVAN BAIGORRIA                         C/O ROSENBERG & ROSENBERG PAUL ROSENBERG, ESQ. 2501 HOLLYWOOD BLVD SUITE 110
                                       HOLLYWOOD FL 33020
IVAN BOUCHER                           ADDRESS ON FILE
IVAN HALL                              ADDRESS ON FILE
IVY SCHNELL                            ADDRESS ON FILE
IZABELLA RILEY                         ADDRESS ON FILE
J A HUGHES SERVICES                    1713 WESTWOOD DR FESTUS MO 63028
J AND H DINETTES AND UPHOLSTERY INC    21 SOUTH STREET FREEHOLD NJ 07726
J AND J STEAMERS LLC                   772 LOVELAND RD ADRIAN MI 49221
J AND M MAINTENANCE AND REPAIRS CORP   7530 SW 30 ST MIAMI FL 33155
J ARTSON LLC                           401 CHATHAM SQUARE OFFICE PARK FREDERICKSBURG VA 22405
J RUSSELL MOTHERSHED                   ADDRESS ON FILE
J RUSSELL MOTHERSHED                   ADDRESS ON FILE
J RUSSELL MOTHERSHED                   ADDRESS ON FILE
J. ARTSON, LLC                         401 CHATHAM SQUARE OFFICE PARK FREDERICKSBURG VA 22405
JA HILL CORP                           90 CLINTON RD FAIRFIELD NJ 07004
JACARUIS HANNAH                        ADDRESS ON FILE
JACEY BATCHELOR                        ADDRESS ON FILE
JACHAWN MYERS                          ADDRESS ON FILE
JACINDA QUIETT                         ADDRESS ON FILE
JACK DOYLE                             ADDRESS ON FILE
JACK MOBELLINI                         ADDRESS ON FILE
JACK T VAUGHN                          ADDRESS ON FILE
JACK T VAUGHN                          ADDRESS ON FILE
JACK T VAUGHN                          ADDRESS ON FILE
JACKIE CUNIGAN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 83 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 108 of 2235

Claim Name                           Address Information
JACKIE HENDERSON                     ADDRESS ON FILE
JACKSON BOYD                         ADDRESS ON FILE
JACKSON COUNTY UTILITIES             2864 MADISON ST MARIANNA FL 32448
JACKSON EMC                          PO BOX 100 JEFFERSON GA 30549-0100
JACKSON GAMBLE                       ADDRESS ON FILE
JACKSON LYNCH                        ADDRESS ON FILE
JACKSON SAMPLE                       ADDRESS ON FILE
JACKSON SELMAN                       ADDRESS ON FILE
JACLYN EAGAN                         ADDRESS ON FILE
JACLYN KRAEMER                       ADDRESS ON FILE
JACLYN WATTS                         ADDRESS ON FILE
JACOB CONRAD                         ADDRESS ON FILE
JACOB FROST                          ADDRESS ON FILE
JACOB HENRY                          ADDRESS ON FILE
JACOB M BENWARE                      ADDRESS ON FILE
JACOB MAY                            ADDRESS ON FILE
JACOB MILLER                         ADDRESS ON FILE
JACOB P KEMPER                       ADDRESS ON FILE
JACOB PATTERSON                      ADDRESS ON FILE
JACOB PETERS                         ADDRESS ON FILE
JACOB PLUMBING CO INC                210 W CEDAR ST FLORENCE SC 29501
JACOB RIVERA                         ADDRESS ON FILE
JACOB SPELLEN                        ADDRESS ON FILE
JACOB SPRINGER                       ADDRESS ON FILE
JACOB THOMSON                        ADDRESS ON FILE
JACOB TURNER                         ADDRESS ON FILE
JACQUELINE BUCKLEY                   ADDRESS ON FILE
JACQUELINE FRAZIER                   ADDRESS ON FILE
JACQUELINE KEBEL                     ADDRESS ON FILE
JACQUELINE M ST LAURENT              ADDRESS ON FILE
JACQUELINE NICHOLS                   ADDRESS ON FILE
JACQUELINE RHOADES                   ADDRESS ON FILE
JACQUELYN AVILA-CACIQUE              ADDRESS ON FILE
JACQUELYN HUGHES                     ADDRESS ON FILE
JACQUES H ST ONGE                    ADDRESS ON FILE
JACY PAIT                            ADDRESS ON FILE
JADA CURRIE                          ADDRESS ON FILE
JADA MOORE                           ADDRESS ON FILE
JADA ROBINSON                        ADDRESS ON FILE
JADAYIA MORROW                       ADDRESS ON FILE
JADE ALLEN                           ADDRESS ON FILE
JADE JONES                           ADDRESS ON FILE
JADE MCGRUDER                        ADDRESS ON FILE
JADEN JACKSON                        ADDRESS ON FILE
JADY PAUL                            ADDRESS ON FILE
JADYN CLARK                          ADDRESS ON FILE
JAEDA NOLLEY                         ADDRESS ON FILE
JAHBREIA VALCOURT                    ADDRESS ON FILE
JAHN E M WYCKOFF                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 84 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 109 of 2235

Claim Name                         Address Information
JAIDA GANSER                       ADDRESS ON FILE
JAILENE AYALA                      ADDRESS ON FILE
JAIME DRYJOWICZ                    ADDRESS ON FILE
JAIME F DRYJOWICZ                  ADDRESS ON FILE
JAIMIE M CULLINAN                  ADDRESS ON FILE
JAKARA THOMAS                      ADDRESS ON FILE
JAKOBB BROWN                       ADDRESS ON FILE
JALECIA SMITH                      ADDRESS ON FILE
JALEESHA GREEN                     ADDRESS ON FILE
JALEN CROSS                        ADDRESS ON FILE
JALEN HILL                         ADDRESS ON FILE
JALEN LEE                          ADDRESS ON FILE
JALEN REESE                        ADDRESS ON FILE
JALEN WILLIAMS                     ADDRESS ON FILE
JALESA WILLIAMS                    ADDRESS ON FILE
JALYN BOONE                        ADDRESS ON FILE
JALYSSA DIXON                      ADDRESS ON FILE
JAMAKA ROUSE                       ADDRESS ON FILE
JAMAL J CHINNERY                   ADDRESS ON FILE
JAMAL M ALEXANDER                  ADDRESS ON FILE
JAMAL O RODRIGUEZ                  ADDRESS ON FILE
JAMAL SIMMONS                      ADDRESS ON FILE
JAMAL WALKER WALKER                ADDRESS ON FILE
JAMARCUS BRINKLEY                  ADDRESS ON FILE
JAMEL LABIDI                       ADDRESS ON FILE
JAMELLA DONOAHUE                   ADDRESS ON FILE
JAMES A HARRIS                     ADDRESS ON FILE
JAMES A KIERNAN                    ADDRESS ON FILE
JAMES A PRICE                      ADDRESS ON FILE
JAMES ADDERLEY                     ADDRESS ON FILE
JAMES ANDERSON                     ADDRESS ON FILE
JAMES B SIDES                      ADDRESS ON FILE
JAMES B SIDES                      ADDRESS ON FILE
JAMES BANKERD                      ADDRESS ON FILE
JAMES BANKHEAD                     ADDRESS ON FILE
JAMES BELL                         ADDRESS ON FILE
JAMES BELLEVILLE                   ADDRESS ON FILE
JAMES BENCH                        ADDRESS ON FILE
JAMES BOGGS                        C/O HARDISON & COCHRAN BENJAMIN T COCHRAN 7340 SIX FORKS ROAD RALEIGH NC 27615
JAMES BOGGS                        C/O HARDISON & COCHRAN BENJAMIN COCHRAN, ESQ. 326 WEST 10TH STREET CHARLOTTE
                                   NC 28202
JAMES BONNER                       ADDRESS ON FILE
JAMES C DEMPSEY                    ADDRESS ON FILE
JAMES C STRETCH                    ADDRESS ON FILE
JAMES CARMICHAEL                   ADDRESS ON FILE
JAMES CARNEY                       ADDRESS ON FILE
JAMES CARRUBA                      ADDRESS ON FILE
JAMES CITY COUNTY TREASURER        PO BOX 844637 BOSTON MA 02284-4637
JAMES CLARK                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 85 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 110 of 2235

Claim Name                           Address Information
JAMES CONNER                         ADDRESS ON FILE
JAMES COOPER                         ADDRESS ON FILE
JAMES COPELAND                       ADDRESS ON FILE
JAMES D SMOAK                        ADDRESS ON FILE
JAMES D. ALLEN                       ADDRESS ON FILE
JAMES DELOACH                        ADDRESS ON FILE
JAMES DUNCAN                         ADDRESS ON FILE
JAMES DYKES                          ADDRESS ON FILE
JAMES E MCGOVERN                     ADDRESS ON FILE
JAMES ELLIS                          ADDRESS ON FILE
JAMES ELLISON                        ADDRESS ON FILE
JAMES EPPS                           ADDRESS ON FILE
JAMES ESPOSITO                       ADDRESS ON FILE
JAMES FENNELL                        C/O GRAVES THOMAS INJURY LAW GROUP JOSEPH GRAVES 3885 20TH STREET VERO BEACH
                                     FL 32960
JAMES FOX                            ADDRESS ON FILE
JAMES FRANCIS                        ADDRESS ON FILE
JAMES FREDRICK MARTIN                ADDRESS ON FILE
JAMES GALINSKI                       C/O SWARTZ CULLETON PC BRANDON SWARTZ 547 E WASHINGTON AVENUE NEWTON PA 18940
JAMES GRIGSBY                        ADDRESS ON FILE
JAMES H ALLEN                        ADDRESS ON FILE
JAMES HOLBROOK                       ADDRESS ON FILE
JAMES HOLLAND                        ADDRESS ON FILE
JAMES HOLLAND                        ADDRESS ON FILE
JAMES HOLLAND LOUCRETIA              ADDRESS ON FILE
JAMES HOLMAN                         ADDRESS ON FILE
JAMES HOWARD                         ADDRESS ON FILE
JAMES HURST                          ADDRESS ON FILE
JAMES J BUETTGEN                     ADDRESS ON FILE
JAMES J BUETTGEN                     ADDRESS ON FILE
JAMES J BUETTGEN                     ADDRESS ON FILE
JAMES J RAHILL                       ADDRESS ON FILE
JAMES JACOBUS                        ADDRESS ON FILE
JAMES JONES                          ADDRESS ON FILE
JAMES K LARSEN                       ADDRESS ON FILE
JAMES KUBALA                         ADDRESS ON FILE
JAMES L MEEHAN                       ADDRESS ON FILE
JAMES LANG                           ADDRESS ON FILE
JAMES LANTAGNE                       ADDRESS ON FILE
JAMES LITCHFORD                      ADDRESS ON FILE
JAMES LIVINGSTON                     ADDRESS ON FILE
JAMES LOWE                           ADDRESS ON FILE
JAMES M KOZA                         ADDRESS ON FILE
JAMES MARTIN                         ADDRESS ON FILE
JAMES MCCOMB                         ADDRESS ON FILE
JAMES MURPHY                         ADDRESS ON FILE
JAMES N PEACOCK III                  ADDRESS ON FILE
JAMES NORMAN                         ADDRESS ON FILE
JAMES PARLETT-COFER                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 86 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 111 of 2235

Claim Name                           Address Information
JAMES PHILLIPS                       ADDRESS ON FILE
JAMES POLENA                         ADDRESS ON FILE
JAMES PRYLE                          ADDRESS ON FILE
JAMES R DOMANIC                      ADDRESS ON FILE
JAMES ROBERTSON                      ADDRESS ON FILE
JAMES ROEHRICK                       ADDRESS ON FILE
JAMES ROSE                           ADDRESS ON FILE
JAMES ROSE                           ADDRESS ON FILE
JAMES ROSS                           ADDRESS ON FILE
JAMES RUMBOLD                        ADDRESS ON FILE
JAMES SEABROOKS                      ADDRESS ON FILE
JAMES SMITH                          ADDRESS ON FILE
JAMES STACKHOUSE                     ADDRESS ON FILE
JAMES SUCHOVSKY                      C/O SAM BERNSTEIN LAW FIRM DAVID ELKIN 31731 NORTHWESTERN HWY. STE 333
                                     FARMINGTON HILLS MI 48334
JAMES SYPULT                         ADDRESS ON FILE
JAMES THOMPSON                       ADDRESS ON FILE
JAMES TILLMAN                        ADDRESS ON FILE
JAMES V WILKINSON                    ADDRESS ON FILE
JAMES VERNON PFIFFNER                ADDRESS ON FILE
JAMES W KUHN                         ADDRESS ON FILE
JAMES W WILLIAMS                     ADDRESS ON FILE
JAMES WALKER                         ADDRESS ON FILE
JAMES WATKINS                        ADDRESS ON FILE
JAMES WATKINS                        ADDRESS ON FILE
JAMES WEBB                           ADDRESS ON FILE
JAMES WHITE                          ADDRESS ON FILE
JAMES WOODS                          ADDRESS ON FILE
JAMES WOOLARD                        ADDRESS ON FILE
JAMES WRIGHT                         ADDRESS ON FILE
JAMES YORK                           ADDRESS ON FILE
JAMESHA COVERT                       ADDRESS ON FILE
JAMEY HILL                           ADDRESS ON FILE
JAMI DEATON                          ADDRESS ON FILE
JAMI STRATTON                        ADDRESS ON FILE
JAMIE BALLARD                        ADDRESS ON FILE
JAMIE BOWEN                          ADDRESS ON FILE
JAMIE BRYANT                         ADDRESS ON FILE
JAMIE BUTLER                         ADDRESS ON FILE
JAMIE COSMO                          C/O DALL VECHIA AND KRAFT LLP CHRISTOPHER KRAFT 115 GREEN ST KINGSTON NY 12401
JAMIE DEERING                        ADDRESS ON FILE
JAMIE E OWENSBEY                     ADDRESS ON FILE
JAMIE FURBEE                         ADDRESS ON FILE
JAMIE J BEVER                        ADDRESS ON FILE
JAMIE KENNEDY                        ADDRESS ON FILE
JAMIE LEE                            ADDRESS ON FILE
JAMIE LIDOWSKI                       ADDRESS ON FILE
JAMIE LIDOWSKI                       ADDRESS ON FILE
JAMIE PEARSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 87 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 112 of 2235

Claim Name                           Address Information
JAMIE RATCLIFF                       ADDRESS ON FILE
JAMIE S SOTO                         ADDRESS ON FILE
JAMIE STOREY                         ADDRESS ON FILE
JAMIE WALSH                          ADDRESS ON FILE
JAMIEN S THAMES                      ADDRESS ON FILE
JAMY SUGGS                           ADDRESS ON FILE
JAN LOWE                             ADDRESS ON FILE
JAN WYANT                            ADDRESS ON FILE
JAN-ERIK VACULCIK                    ADDRESS ON FILE
JAN-MICHELLE PRICHARD                ADDRESS ON FILE
JANA L GRICE                         ADDRESS ON FILE
JANA MCDANIEL                        ADDRESS ON FILE
JANA MCDANIEL                        ADDRESS ON FILE
JANA MOZES                           ADDRESS ON FILE
JANE MCCARTY                         ADDRESS ON FILE
JANE MCKINNEY                        ADDRESS ON FILE
JANELLA LESLIE                       ADDRESS ON FILE
JANELLE HENRY                        ADDRESS ON FILE
JANELLE RICHARDSON                   ADDRESS ON FILE
JANET COLANGELO                      ADDRESS ON FILE
JANET LAMBERT                        ADDRESS ON FILE
JANET MULLINS                        ADDRESS ON FILE
JANET RING                           ADDRESS ON FILE
JANICE BRAY-SMITH                    ADDRESS ON FILE
JANICE NIEHAUS                       ADDRESS ON FILE
JANICE SHERMAN                       ADDRESS ON FILE
JANICE WAGNER                        C/O BEASLEY & GILKINSON LLP BENJAMIN FREEMAN 110 E. CHARLES ST. MUNCIE IN
                                     47305
JANIE MUCHOW                         ADDRESS ON FILE
JANINE BUTTAFUOCO                    ADDRESS ON FILE
JANIQUA MCCRAY                       ADDRESS ON FILE
JANISE MILAN                         ADDRESS ON FILE
JANNA POLLY                          ADDRESS ON FILE
JANNINE LITSINGER                    C/O SHINER LAW GROUP LARA SHINER 951 YAMATO RD. SUITE 210 BOCA RATON FL 33431
JAQUELYN HAUKE                       ADDRESS ON FILE
JARAE ADAMS                          ADDRESS ON FILE
JARED COOK                           ADDRESS ON FILE
JARED DUNN                           ADDRESS ON FILE
JARED ELMORE                         ADDRESS ON FILE
JARED FRANKLE                        ADDRESS ON FILE
JARED MOORE                          ADDRESS ON FILE
JAROD HEAL                           ADDRESS ON FILE
JARRED MIDKIFF                       ADDRESS ON FILE
JARRED MILLER                        ADDRESS ON FILE
JARRELL CARSON                       ADDRESS ON FILE
JARRETT SPINKS                       ADDRESS ON FILE
JARRETT STIEGLITZ                    ADDRESS ON FILE
JARRETT VACHON                       ADDRESS ON FILE
JARROD PRITTS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 88 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 113 of 2235

Claim Name                          Address Information
JARRYD L ANTOLIN                    ADDRESS ON FILE
JARVIS EARLY                        ADDRESS ON FILE
JASMIN BECIREVIC                    ADDRESS ON FILE
JASMIN GRACE                        ADDRESS ON FILE
JASMINE CLARK                       ADDRESS ON FILE
JASMINE DUBOIS                      ADDRESS ON FILE
JASMINE HERNANDEZ                   ADDRESS ON FILE
JASMINE J ROWELL                    ADDRESS ON FILE
JASMINE JORDAN                      ADDRESS ON FILE
JASMINE MCKINNEY                    ADDRESS ON FILE
JASMINE OLSON                       ADDRESS ON FILE
JASMINE PEREAU                      ADDRESS ON FILE
JASMINE RIGGINS                     ADDRESS ON FILE
JASMINE RIGGS                       ADDRESS ON FILE
JASMINE ROSADO                      ADDRESS ON FILE
JASMINE ROSARIO                     ADDRESS ON FILE
JASMINE ROSEWILLIAMS                ADDRESS ON FILE
JASMINE SANTOS-PENA                 ADDRESS ON FILE
JASMINE WALKER                      ADDRESS ON FILE
JASMYNE J WILBUR                    ADDRESS ON FILE
JASON BARNES                        ADDRESS ON FILE
JASON C WILLEY                      ADDRESS ON FILE
JASON CHANDLER                      ADDRESS ON FILE
JASON CRANFORD                      ADDRESS ON FILE
JASON DEVAUGHN                      ADDRESS ON FILE
JASON DORMAN                        ADDRESS ON FILE
JASON DORSEY                        ADDRESS ON FILE
JASON FRABOTTA                      ADDRESS ON FILE
JASON GAMBLE                        ADDRESS ON FILE
JASON GRAVES                        ADDRESS ON FILE
JASON HICKS                         ADDRESS ON FILE
JASON HORN                          ADDRESS ON FILE
JASON K PITTS                       ADDRESS ON FILE
JASON KAETZEL                       ADDRESS ON FILE
JASON MAGNUSON                      ADDRESS ON FILE
JASON MCKINNEY                      ADDRESS ON FILE
JASON MCLAUGHLIN                    ADDRESS ON FILE
JASON MCNEIL                        ADDRESS ON FILE
JASON MORRIS                        ADDRESS ON FILE
JASON NEGRON                        ADDRESS ON FILE
JASON ORR                           ADDRESS ON FILE
JASON OWENS                         ADDRESS ON FILE
JASON PERRY                         ADDRESS ON FILE
JASON POSEY                         C/O KELLUM LAW FIRM ALEXI PADILLA 1800 E ASH STREET GOLDSBORO NC 27533
JASON PSZCZOLA                      ADDRESS ON FILE
JASON PUGH                          ADDRESS ON FILE
JASON PUGH                          ADDRESS ON FILE
JASON TRUJILLO                      ADDRESS ON FILE
JASON TRUJILLO                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 89 OF 199
                                              RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 114 of 2235

Claim Name                          Address Information
JASON UMANZOR                       ADDRESS ON FILE
JASON WILSON                        ADDRESS ON FILE
JASON YANKUS                        ADDRESS ON FILE
JASPER ORTIZ                        ADDRESS ON FILE
JASPER THORNTON                     ADDRESS ON FILE
JASPER WATERWORKS & SWR BOARD INC   PO BOX 1348 JASPER AL 35502
JAVAE ROBINSON                      ADDRESS ON FILE
JAVELL HOLT                         ADDRESS ON FILE
JAVIER ARBELO                       ADDRESS ON FILE
JAVON BENNETT                       ADDRESS ON FILE
JAVONTE LEWIS                       ADDRESS ON FILE
JAWASKI MOSES                       ADDRESS ON FILE
JAXON VINDUSKA                      ADDRESS ON FILE
JAY CYWAN                           4630 WORTSER AVE SHERMAN OAKS CA 91423
JAY DARIN MANCINO                   ADDRESS ON FILE
JAY SHREE LAXMI ENTERPRISES LLC     657 W MINTON DRIVE C O DASHARATH J PATEL TEMPE AZ 85282-0000
JAY UMIYA ENTERPRISES LLC           9043 EAST PLATA AVE MESA AZ 85212-0000
JAY WILKINS                         ADDRESS ON FILE
JAYCIE PLETCH                       ADDRESS ON FILE
JAYDA MOOTS                         ADDRESS ON FILE
JAYLANA CASADO                      ADDRESS ON FILE
JAYLON WILLIS                       ADDRESS ON FILE
JAYSHAWN OWENS                      ADDRESS ON FILE
JAYSON OGLE                         ADDRESS ON FILE
JAZMIN DE SILVA                     ADDRESS ON FILE
JBK INC                             CORPORATE OFFICE 1486 W CUMBERLAND GAP PKWY CORBIN KY 40701
JC BEERTECH                         4125 LORAIN AVENUE CLEVELAND OH 44113
JCP&L                               PO BOX 3687 AKRON OH 44309-3687
JCR SIGNAL HILL INVESTORS LLC       1010 WISCONSIN AVE STE 600 ATTN DREW BRISCOE WASHINGTON DC 20007
JDH COMMERCIAL SERVICES INC         54 GM ACCESS RD STE E MARTINSBURG WV 25403
JDN REAL ESTATE HAMILTON LP         P O BOX 951049 DEPT 402885 20774 6615 DEPT 402885 20774 6615 CLEVELAND OH
                                    44193
JEA                                 PO BOX 45047 JACKSONVILLE FL 32232-5047
JEAN COMPERE                        ADDRESS ON FILE
JEAN JOASSAINT                      ADDRESS ON FILE
JEAN JOHNSON                        ADDRESS ON FILE
JEANETTE CAMERON                    ADDRESS ON FILE
JEANETTE CORLEY                     ADDRESS ON FILE
JEANIE CHAISSON                     ADDRESS ON FILE
JEANIE GIBSON                       ADDRESS ON FILE
JEANIE SALAM                        ADDRESS ON FILE
JEANITTA CALVIN                     ADDRESS ON FILE
JEANNA KOPF                         ADDRESS ON FILE
JEANNA NUTTER                       ADDRESS ON FILE
JEANNETTE YOUNG                     ADDRESS ON FILE
JEANNIE HARMON                      ADDRESS ON FILE
JEANNINE CARTER                     ADDRESS ON FILE
JEANNINE FILLER                     ADDRESS ON FILE
JEFF BECK                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 90 OF 199
                                                RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                 Service List
                                                                           Page 115 of 2235

Claim Name                            Address Information
JEFF ERXLEBEN                         ADDRESS ON FILE
JEFF JOHNSON                          ADDRESS ON FILE
JEFF POPE                             ADDRESS ON FILE
JEFF WELLMAN                          ADDRESS ON FILE
JEFFEREY CORRETJER                    ADDRESS ON FILE
JEFFERSON ASSOCIATES LP               1945 OLD GALLOWS RD SUITE 300 C O ROSENTHAL PROPERTIES LLC VIENNA VA 22182
JEFFERSON CITY UTILITIES              PO BOX 1278 JEFFERSON CIT MO 65102
JEFFERSON COCKE CO UTIL DIST          122 HWY 25E NEWPORT TN 37821
JEFFERSON COUNTY ENVIRONMENTAL SVCS   SEWER SERVICE FUND 716 RICH ARRINGTON JR BLVD N SUITE 800 BIRMINGHAM AL
                                      35203-0123
JEFFERSON COUNTY TREASURER            100 JEFFERSON COUNTY PKWY STE 2520 GOLDEN CO 80419
JEFFERY BAKER                         ADDRESS ON FILE
JEFFERY COOK                          ADDRESS ON FILE
JEFFERY CREWS                         ADDRESS ON FILE
JEFFERY HENRY                         ADDRESS ON FILE
JEFFERY JONES                         ADDRESS ON FILE
JEFFERY PERSONS                       ADDRESS ON FILE
JEFFERY THOMPSON                      ADDRESS ON FILE
JEFFREY A KRACKOW                     ADDRESS ON FILE
JEFFREY AUGUSTYN                      ADDRESS ON FILE
JEFFREY BALAAM                        ADDRESS ON FILE
JEFFREY BROOKS                        ADDRESS ON FILE
JEFFREY D HURSHMAN                    ADDRESS ON FILE
JEFFREY FITZGERALD                    ADDRESS ON FILE
JEFFREY FREEMAN FREEMAN               ADDRESS ON FILE
JEFFREY HARRER                        ADDRESS ON FILE
JEFFREY HEY                           ADDRESS ON FILE
JEFFREY HOOPER                        ADDRESS ON FILE
JEFFREY HOWARD                        ADDRESS ON FILE
JEFFREY J TIDERENCEL                  ADDRESS ON FILE
JEFFREY JORGENSEN                     ADDRESS ON FILE
JEFFREY KEILLOR                       ADDRESS ON FILE
JEFFREY L VAN HORNE                   ADDRESS ON FILE
JEFFREY L VAN HORNE                   ADDRESS ON FILE
JEFFREY MANN                          ADDRESS ON FILE
JEFFREY OAKLEY                        CYNTHIA DALEY, ESQUIRE 128 NEWNAN STREET CARROLLTON GA 30117
JEFFREY SCOTT                         ADDRESS ON FILE
JEFFREY SMITH                         ADDRESS ON FILE
JEFFREY SPENCER JR                    ADDRESS ON FILE
JEFFREY STICKLE                       ADDRESS ON FILE
JEFFREY VILLEDA                       ADDRESS ON FILE
JENARA HENRY                          ADDRESS ON FILE
JENHA STEPHENS                        ADDRESS ON FILE
JENICA SMITH                          ADDRESS ON FILE
JENIFER HARMON                        ADDRESS ON FILE
JENIFER PEREZ                         C/O WEBER, DICKEY & BELLMAN MICHAEL WEBER 1726 YOUNG ST # 1 CINCINNATI OH
                                      45202
JENNA FREY                            ADDRESS ON FILE
JENNA HOFFEE                          C/O ROBERT WOOTEN ZIMMER CHARLES WOOTEN 10438 MO-21 BUS HILLSBORO MO 63050



Epiq Corporate Restructuring, LLC                                                                    Page 91 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 116 of 2235

Claim Name                         Address Information
JENNA KRAFT                        ADDRESS ON FILE
JENNA LILLEY                       ADDRESS ON FILE
JENNA MAY                          ADDRESS ON FILE
JENNA PEARSON                      ADDRESS ON FILE
JENNA RUIZ                         ADDRESS ON FILE
JENNA WALDRIP                      ADDRESS ON FILE
JENNA YODER                        ADDRESS ON FILE
JENNIE GRISWOLD                    ADDRESS ON FILE
JENNIE RIGDON                      ADDRESS ON FILE
JENNIE WORSTER                     ADDRESS ON FILE
JENNIFER A CUMMINGS                ADDRESS ON FILE
JENNIFER A DEANER                  ADDRESS ON FILE
JENNIFER ABUSH                     ADDRESS ON FILE
JENNIFER ARMSTRONG                 ADDRESS ON FILE
JENNIFER BAILEY                    ADDRESS ON FILE
JENNIFER BAKER                     ADDRESS ON FILE
JENNIFER BEAVERSON                 ADDRESS ON FILE
JENNIFER BRANAM                    ADDRESS ON FILE
JENNIFER BROXTON                   ADDRESS ON FILE
JENNIFER BURRIS                    ADDRESS ON FILE
JENNIFER COX                       ADDRESS ON FILE
JENNIFER CRAIG                     ADDRESS ON FILE
JENNIFER DAVID                     ADDRESS ON FILE
JENNIFER DAVIS                     ADDRESS ON FILE
JENNIFER DIOGNARDI                 ADDRESS ON FILE
JENNIFER DONOFLIO                  ADDRESS ON FILE
JENNIFER ETHRIDGE                  ADDRESS ON FILE
JENNIFER FRY                       ADDRESS ON FILE
JENNIFER GESTL                     ADDRESS ON FILE
JENNIFER GOMEZ                     ADDRESS ON FILE
JENNIFER GRAYBEAL                  ADDRESS ON FILE
JENNIFER HENDRICK                  ADDRESS ON FILE
JENNIFER HERNDON                   ADDRESS ON FILE
JENNIFER HICKEY                    ADDRESS ON FILE
JENNIFER HICKSON                   ADDRESS ON FILE
JENNIFER HILLEY                    ADDRESS ON FILE
JENNIFER JACKSON                   ADDRESS ON FILE
JENNIFER JENKINS                   ADDRESS ON FILE
JENNIFER JETT                      ADDRESS ON FILE
JENNIFER JURY                      ADDRESS ON FILE
JENNIFER KERSEY                    ADDRESS ON FILE
JENNIFER KIRBY                     ADDRESS ON FILE
JENNIFER LONG                      ADDRESS ON FILE
JENNIFER LOVE                      ADDRESS ON FILE
JENNIFER LUSK                      ADDRESS ON FILE
JENNIFER MARSHALL                  ADDRESS ON FILE
JENNIFER MILES                     ADDRESS ON FILE
JENNIFER MILLER                    ADDRESS ON FILE
JENNIFER MILLER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 92 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 117 of 2235

Claim Name                          Address Information
JENNIFER MONFREDA                   ADDRESS ON FILE
JENNIFER MURPHY                     ADDRESS ON FILE
JENNIFER NODOLINE                   ADDRESS ON FILE
JENNIFER OCONNOR                    ADDRESS ON FILE
JENNIFER OURS                       ADDRESS ON FILE
JENNIFER PASAOL                     ADDRESS ON FILE
JENNIFER PAULEY                     ADDRESS ON FILE
JENNIFER PETERSON                   ADDRESS ON FILE
JENNIFER PHILBEN                    ADDRESS ON FILE
JENNIFER R COONER                   ADDRESS ON FILE
JENNIFER R JAMES                    ADDRESS ON FILE
JENNIFER RAMBO                      ADDRESS ON FILE
JENNIFER RAMBO                      ADDRESS ON FILE
JENNIFER REYES                      ADDRESS ON FILE
JENNIFER RHODES                     ADDRESS ON FILE
JENNIFER ROBINSON                   ADDRESS ON FILE
JENNIFER RODRIGUEZ                  ADDRESS ON FILE
JENNIFER SHREVE                     ADDRESS ON FILE
JENNIFER SPENCER                    ADDRESS ON FILE
JENNIFER TILSON                     ADDRESS ON FILE
JENNIFER VANDENNOORT                ADDRESS ON FILE
JENNY CASTELLITTO                   ADDRESS ON FILE
JENNY MISCHLER                      ADDRESS ON FILE
JENNY WHORLEY                       ADDRESS ON FILE
JERAD BLEDSOE                       ADDRESS ON FILE
JERALD WASH                         ADDRESS ON FILE
JERAMI TROFIMUK                     ADDRESS ON FILE
JERAMIE S TOBER                     ADDRESS ON FILE
JEREMIAH ALSTON                     ADDRESS ON FILE
JEREMIAH BOWMAN                     ADDRESS ON FILE
JEREMIAH CARTER                     ADDRESS ON FILE
JEREMIAH RINGLER                    ADDRESS ON FILE
JEREMY ASHRAF                       ADDRESS ON FILE
JEREMY BURNS                        ADDRESS ON FILE
JEREMY HARRIS                       ADDRESS ON FILE
JEREMY J FARMER                     ADDRESS ON FILE
JEREMY JOHNSON                      ADDRESS ON FILE
JEREMY KEY                          ADDRESS ON FILE
JEREMY L SCHULTZ                    ADDRESS ON FILE
JEREMY MASON                        ADDRESS ON FILE
JEREMY MCINTYRE                     ADDRESS ON FILE
JEREMY MOUNCE                       ADDRESS ON FILE
JEREMY MURPHY                       ADDRESS ON FILE
JEREMY MYERS                        ADDRESS ON FILE
JEREMY PERDOMO                      ADDRESS ON FILE
JEREMY SCHMITZ                      ADDRESS ON FILE
JEREMY SMITH                        ADDRESS ON FILE
JEREMY VELASCO                      ADDRESS ON FILE
JEREMY WEAVER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 93 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                      Page 118 of 2235

Claim Name                         Address Information
JEREMY WILSON                      ADDRESS ON FILE
JERICHO COPENY                     ADDRESS ON FILE
JERICHO PASAOL                     ADDRESS ON FILE
JERIMIAH TEMPLE                    ADDRESS ON FILE
JERMAD THOMAS                      ADDRESS ON FILE
JERMAINE FLUDD                     ADDRESS ON FILE
JERMAINE MARSH                     ADDRESS ON FILE
JERMALE MATTHEWS                   ADDRESS ON FILE
JERMELL BROOKS                     ADDRESS ON FILE
JERMIRAL HOUSTON                   ADDRESS ON FILE
JERMORE WASHPUN                    ADDRESS ON FILE
JEROME FURMAN                      ADDRESS ON FILE
JEROME SOLOMON HAMPTON             ADDRESS ON FILE
JERRAD MCGHEE                      ADDRESS ON FILE
JERRI HANEY                        ADDRESS ON FILE
JERRY BREWER                       ADDRESS ON FILE
JERRY D LINWOOD                    ADDRESS ON FILE
JERRY JOSEPH                       ADDRESS ON FILE
JERRY L ALDRIDGE                   ADDRESS ON FILE
JERRY L ALDRIDGE                   ADDRESS ON FILE
JERRY L ALDRIDGE                   ADDRESS ON FILE
JERRY PEFFER                       ADDRESS ON FILE
JERRY W KAPLAN                     ADDRESS ON FILE
JERRY WATSON                       ADDRESS ON FILE
JERSEY DRAUGHT LLC                 2415 6TH AVE TOMS RIVER NJ 08753
JESSAKA CLARK                      ADDRESS ON FILE
JESSAMYN CARLSON                   ADDRESS ON FILE
JESSE FEENEY                       ADDRESS ON FILE
JESSE MOORE                        ADDRESS ON FILE
JESSE OPEL                         ADDRESS ON FILE
JESSE SOCHA                        ADDRESS ON FILE
JESSE TETER                        ADDRESS ON FILE
JESSE USSERY                       ADDRESS ON FILE
JESSE VAUGHAN                      ADDRESS ON FILE
JESSE WADE                         ADDRESS ON FILE
JESSE WENTWORTH                    ADDRESS ON FILE
JESSE WILMOT                       ADDRESS ON FILE
JESSE WOOD                         ADDRESS ON FILE
JESSEE PHILLIPS                    ADDRESS ON FILE
JESSIAH JUSTICE                    ADDRESS ON FILE
JESSICA A ROSS                     ADDRESS ON FILE
JESSICA ANTHONY                    ADDRESS ON FILE
JESSICA ARGRAVES                   ADDRESS ON FILE
JESSICA BAILEY                     ADDRESS ON FILE
JESSICA BAIRD                      ADDRESS ON FILE
JESSICA BASIL                      ADDRESS ON FILE
JESSICA BAUER                      ADDRESS ON FILE
JESSICA BILLINGS                   ADDRESS ON FILE
JESSICA BLANKENSHIP                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 94 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 119 of 2235

Claim Name                          Address Information
JESSICA BLESSEL                     ADDRESS ON FILE
JESSICA BOATRIGHT                   ADDRESS ON FILE
JESSICA BOONE                       ADDRESS ON FILE
JESSICA BRYANT                      ADDRESS ON FILE
JESSICA CAVO                        ADDRESS ON FILE
JESSICA CLARK                       ADDRESS ON FILE
JESSICA D WARNER                    ADDRESS ON FILE
JESSICA EGAN                        ADDRESS ON FILE
JESSICA ELLIOTT                     ADDRESS ON FILE
JESSICA FULMER                      ADDRESS ON FILE
JESSICA GRANT                       ADDRESS ON FILE
JESSICA GUNDERSON                   ADDRESS ON FILE
JESSICA HARRIS                      ADDRESS ON FILE
JESSICA HARRIS                      ADDRESS ON FILE
JESSICA HICKS                       ADDRESS ON FILE
JESSICA HODSON                      ADDRESS ON FILE
JESSICA IRVINE                      ADDRESS ON FILE
JESSICA JENKINS                     ADDRESS ON FILE
JESSICA KELLER                      ADDRESS ON FILE
JESSICA KING                        ADDRESS ON FILE
JESSICA KLAIBER                     ADDRESS ON FILE
JESSICA KUSE                        ADDRESS ON FILE
JESSICA L FIFE                      ADDRESS ON FILE
JESSICA LAMB                        ADDRESS ON FILE
JESSICA LAZAR                       ADDRESS ON FILE
JESSICA LEFEBVRE                    ADDRESS ON FILE
JESSICA LEWIS                       ADDRESS ON FILE
JESSICA LEWIS                       ADDRESS ON FILE
JESSICA LIZON                       ADDRESS ON FILE
JESSICA M RANKIN                    ADDRESS ON FILE
JESSICA MCKINNEY                    ADDRESS ON FILE
JESSICA MENDOZA                     ADDRESS ON FILE
JESSICA MITCHELL                    ADDRESS ON FILE
JESSICA MROZINSKI                   ADDRESS ON FILE
JESSICA PALLADINO                   ADDRESS ON FILE
JESSICA PATTERSON                   ADDRESS ON FILE
JESSICA PEARSON                     ADDRESS ON FILE
JESSICA POVER                       ADDRESS ON FILE
JESSICA QUASEBARTH                  ADDRESS ON FILE
JESSICA R RICHARDSON                ADDRESS ON FILE
JESSICA RAWLINS                     ADDRESS ON FILE
JESSICA RUSH                        ADDRESS ON FILE
JESSICA SIMS                        ADDRESS ON FILE
JESSICA STEWART                     ADDRESS ON FILE
JESSICA SWINEY                      ADDRESS ON FILE
JESSICA TAYLOR                      ADDRESS ON FILE
JESSICA TURNER                      ADDRESS ON FILE
JESSICA VAN ARSDALE                 ADDRESS ON FILE
JESSICA WELLS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 95 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 120 of 2235

Claim Name                           Address Information
JESSICA WETZEL                       ADDRESS ON FILE
JESSIE BAXTER                        ADDRESS ON FILE
JESSIE GARCIA                        C/O THE PENA LAW FIRM NELSON PENA 7950 N. W. 155TH STREET SUITE 201 MIAMI
                                     LAKES FL 33016
JESSIE STINNETT                      ADDRESS ON FILE
JESSIE TREADWELL                     ADDRESS ON FILE
JESUS A TARELO                       ADDRESS ON FILE
JESUS CRUZ                           ADDRESS ON FILE
JESUS E SANTANA- ALVELO              ADDRESS ON FILE
JESUS RIVERA                         ADDRESS ON FILE
JESUS SANTA MARIA                    ADDRESS ON FILE
JESUSITA LINGER                      ADDRESS ON FILE
JEVON ARBERY                         ADDRESS ON FILE
JEWELL SUMRALL                       ADDRESS ON FILE
JG PRESSURE WASHING SERVICES LLC     503 CARLTON POINTE DR PALMETTO GA 30268
JGI PLUMBING SERVICES                4954 DONALD DRIVE LOGANVILLE GA 30052
JH HONEYCUTT SONS                    PO BOX 391 CHADBOURN NC 28431
JHARI COLES                          ADDRESS ON FILE
JILL CLARK                           ADDRESS ON FILE
JILL FERGUSON                        ADDRESS ON FILE
JILL FOYE                            ADDRESS ON FILE
JILL GARDNER                         ADDRESS ON FILE
JILL JOHNSON                         ADDRESS ON FILE
JILL MCWATTERS                       ADDRESS ON FILE
JILLIAN LANDRY                       ADDRESS ON FILE
JILLIAN LUCAS                        ADDRESS ON FILE
JILLIAN MACPHERSON                   ADDRESS ON FILE
JILLIAN MAYBURY                      ADDRESS ON FILE
JILLIAN OHAIR                        ADDRESS ON FILE
JILLIAN ROY                          ADDRESS ON FILE
JIM KEEL                             ADDRESS ON FILE
JIM LYNCH                            ADDRESS ON FILE
JIM M FOSTER                         ADDRESS ON FILE
JIM SMITH                            ADDRESS ON FILE
JIM THE PLUMBER SC LLC               104 CLA RIK LN WEST COLUMBIA SC 29170
JIMMIE BULLOCK                       ADDRESS ON FILE
JIMMY DAVIS                          ADDRESS ON FILE
JIMMY MARTIN                         ADDRESS ON FILE
JIMMY MONTALMONT                     ADDRESS ON FILE
JIMMY MURPHY                         ADDRESS ON FILE
JINA MOORE                           ADDRESS ON FILE
JIQUAVIAS EALEY                      ADDRESS ON FILE
JISELA LESNIEWSKI                    ADDRESS ON FILE
JMJ TOMATO COMPANY INC               WNC FARMERS MARKET PO BOX 16528 ASHEVILLE NC 28816
JNAI PARKER                          ADDRESS ON FILE
JO ANN DOTSON                        ADDRESS ON FILE
JOAN F KING                          1005 PINE FOREST RD CHARLOTTE NC 28214
JOAN JAMES                           ADDRESS ON FILE
JOAN M JACOBSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 96 OF 199
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                     Page 121 of 2235

Claim Name                      Address Information
JOAN N BATES                    ADDRESS ON FILE
JOANN FLOCCO                    ADDRESS ON FILE
JOANN WILLIAMS                  ADDRESS ON FILE
JOANNA ROMERO                   ADDRESS ON FILE
JOANNE PETRELLA                 C/O LAW OFFICES OF FOLEY, COMERFORD & CUMMINS; THOMAS COMERFORD 700 SCRANTON
                                ELECTRIC BLDING 507 LINDEN SCRANTON PA 18503
JOCELYN SMITH                   ADDRESS ON FILE
JODIANN HINSON                  ADDRESS ON FILE
JODY HENDERSON                  ADDRESS ON FILE
JOE B BYRUM                     ADDRESS ON FILE
JOE B BYRUM                     ADDRESS ON FILE
JOE B BYRUM                     ADDRESS ON FILE
JOE CARRASQUILLO                ADDRESS ON FILE
JOE COHEN                       ADDRESS ON FILE
JOE DIGAETANO                   ADDRESS ON FILE
JOE WITKOWSKI                   ADDRESS ON FILE
JOEL ACKERMAN                   C/O TANTLEFF & CREINCES, LLP EDWARD TANTLEFF 170 OLD COUNTRY ROAD SUITE 316
                                MINEOLA NY 11501
JOEL AGUILERA                   ADDRESS ON FILE
JOELLE A GREEN                  ADDRESS ON FILE
JOELLE MALONE                   ADDRESS ON FILE
JOELLEN SMITH                   ADDRESS ON FILE
JOELY DE JESUS                  ADDRESS ON FILE
JOEY YOUNG                      ADDRESS ON FILE
JOH H BULLOCK JR                ADDRESS ON FILE
JOH L REED II                   ADDRESS ON FILE
JOHANNA MARTINEZ                ADDRESS ON FILE
JOHANNA SHIPLEY                 ADDRESS ON FILE
JOHN A BARLOW                   ADDRESS ON FILE
JOHN A PRYOR                    ADDRESS ON FILE
JOHN A PRYOR                    ADDRESS ON FILE
JOHN A PRYOR                    ADDRESS ON FILE
JOHN ALLEN KING                 ADDRESS ON FILE
JOHN B HILLE                    ADDRESS ON FILE
JOHN BIANCHI                    ADDRESS ON FILE
JOHN BLACK                      ADDRESS ON FILE
JOHN BOWE                       ADDRESS ON FILE
JOHN BUTTS                      ADDRESS ON FILE
JOHN CHROBAK                    ADDRESS ON FILE
JOHN COONER III                 ADDRESS ON FILE
JOHN D CATT JR                  ADDRESS ON FILE
JOHN D LENT                     ADDRESS ON FILE
JOHN D PIERCE                   ADDRESS ON FILE
JOHN DUKE                       ADDRESS ON FILE
JOHN E BRISCO                   ADDRESS ON FILE
JOHN E BRISCO                   ADDRESS ON FILE
JOHN E BRISCO                   ADDRESS ON FILE
JOHN FAULKNOR                   ADDRESS ON FILE
JOHN FEKETY                     C/O FANELLI, EVANS, & PATEL, P.C. FREDERICK FANELLI 1 MAHANTONGO STREET
                                POTTSVILLE PA 17901


Epiq Corporate Restructuring, LLC                                                            Page 97 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 122 of 2235

Claim Name                          Address Information
JOHN G RYAN INC                     14 KENT ROAD PINE CITY NY 14871
JOHN GODDARD PRODUCE INC            1111 W MAIN ST LAKELAND FL 33815
JOHN GODFREY                        ADDRESS ON FILE
JOHN GODWIN                         ADDRESS ON FILE
JOHN GORGONE                        ADDRESS ON FILE
JOHN GRECCO                         ADDRESS ON FILE
JOHN HALEY                          ADDRESS ON FILE
JOHN HENRYS PLUMBING                2949 CORNHUSKER HWY LINCOLN NE 68504
JOHN HIGDON                         ADDRESS ON FILE
JOHN HOLDEN                         ADDRESS ON FILE
JOHN HUGHEY                         ADDRESS ON FILE
JOHN HULSEY                         ADDRESS ON FILE
JOHN J CARROLL                      ADDRESS ON FILE
JOHN J DOYLE                        ADDRESS ON FILE
JOHN J POWERS JR                    ADDRESS ON FILE
JOHN JEFFERSON                      ADDRESS ON FILE
JOHN K POLIZZANO                    ADDRESS ON FILE
JOHN KING                           ADDRESS ON FILE
JOHN LUNSMANN                       ADDRESS ON FILE
JOHN M BYRNE                        ADDRESS ON FILE
JOHN M HURLEY                       ADDRESS ON FILE
JOHN MARSHALL                       ADDRESS ON FILE
JOHN MILLER                         ADDRESS ON FILE
JOHN MILLER                         C/O BROWN & BROWN MARK CORDES 1 MEMORIAL DR 11TH FLOOR ST. LOUIS MO 63102
JOHN MILLINGTON                     ADDRESS ON FILE
JOHN MURPHY                         ADDRESS ON FILE
JOHN OBERMAYER                      ADDRESS ON FILE
JOHN P FLAWS                        ADDRESS ON FILE
JOHN P GIBSON                       ADDRESS ON FILE
JOHN PEREZ                          ADDRESS ON FILE
JOHN PINCKNEY                       ADDRESS ON FILE
JOHN PREKREL                        ADDRESS ON FILE
JOHN PURKISS                        ADDRESS ON FILE
JOHN R BOCK                         ADDRESS ON FILE
JOHN R MELTON                       ADDRESS ON FILE
JOHN R SEELY                        ADDRESS ON FILE
JOHN R STEPHENS                     ADDRESS ON FILE
JOHN R STEPHENS                     ADDRESS ON FILE
JOHN R STEPHENS                     ADDRESS ON FILE
JOHN RICH                           ADDRESS ON FILE
JOHN SNYDER                         ADDRESS ON FILE
JOHN STEARNS                        ADDRESS ON FILE
JOHN VIANDS                         ADDRESS ON FILE
JOHN W MEURER                       ADDRESS ON FILE
JOHN WEBSTER                        ADDRESS ON FILE
JOHN WILLIAMS                       ADDRESS ON FILE
JOHN WRIGHT                         ADDRESS ON FILE
JOHN WYATT                          ADDRESS ON FILE
JOHN WYCKOFF                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 98 OF 199
                                                RUBY TUESDAY
                      Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                 Service List
                                                                           Page 123 of 2235

Claim Name                            Address Information
JOHNATHAN ANDERL                      ADDRESS ON FILE
JOHNATHAN ASHTON                      ADDRESS ON FILE
JOHNATHAN MACOLA                      ADDRESS ON FILE
JOHNATHAN REEVES                      ADDRESS ON FILE
JOHNATHAN REID                        ADDRESS ON FILE
JOHNATHAN SAMPLES                     ADDRESS ON FILE
JOHNNIE L GREENE                      ADDRESS ON FILE
JOHNNIE MOBLEY                        ADDRESS ON FILE
JOHNNIE SPENCE                        ADDRESS ON FILE
JOHNSON BROTHERS TAMPA                4520 SOUTH CHURCH AVENUE TAMPA FL 33611
JOHNSON CITY ENERGY AUTHORITY         PO BOX 2058 JOHNSON CITY TN 37605-2058
JOHNSON CONTROLS FIRE PROTECTION LP   DEPT CH 10320 PALATINE IL 60055
JOHNSONS REFRIGERATION INC            2501 BETHLEHEM ROAD HARTSVILLE SC 29550
JOHNSTON COUNTY ABC                   200 NEW RAND ROAD GARNER NC 27529
JOHNTAE DURHAM                        ADDRESS ON FILE
JOLYNE DUNN                           ADDRESS ON FILE
JON WITCHER                           ADDRESS ON FILE
JON-PAUL PARKS                        ADDRESS ON FILE
JONATHAN ALEXANDER                    ADDRESS ON FILE
JONATHAN ALWARD                       ADDRESS ON FILE
JONATHAN BEAUFORD                     ADDRESS ON FILE
JONATHAN BRADLEY                      ADDRESS ON FILE
JONATHAN BRYANT                       ADDRESS ON FILE
JONATHAN CHIODETTI                    ADDRESS ON FILE
JONATHAN CLARK                        ADDRESS ON FILE
JONATHAN FALLAW                       ADDRESS ON FILE
JONATHAN FARNAM                       ADDRESS ON FILE
JONATHAN GODFREY                      ADDRESS ON FILE
JONATHAN GRIMES                       ADDRESS ON FILE
JONATHAN HINKLE                       ADDRESS ON FILE
JONATHAN JACKSON                      ADDRESS ON FILE
JONATHAN JENKINS                      ADDRESS ON FILE
JONATHAN LANCE                        ADDRESS ON FILE
JONATHAN LEBOW                        ADDRESS ON FILE
JONATHAN LUSARDI                      ADDRESS ON FILE
JONATHAN MARTINEZ                     ADDRESS ON FILE
JONATHAN MCARTHUR                     ADDRESS ON FILE
JONATHAN MCDOUGAL                     ADDRESS ON FILE
JONATHAN MCGUCKIN                     ADDRESS ON FILE
JONATHAN MERCER                       ADDRESS ON FILE
JONATHAN ROBERTS                      ADDRESS ON FILE
JONATHAN RODRIGUEZ                    ADDRESS ON FILE
JONATHAN STRANDBERG                   ADDRESS ON FILE
JONATHON HOOVER                       ADDRESS ON FILE
JONATHON NICHOLSON                    ADDRESS ON FILE
JONATHON TUSSEY                       ADDRESS ON FILE
JONATHON W LOPEZ                      ADDRESS ON FILE
JONI DAY                              ADDRESS ON FILE
JONI SMITH                            C/O HENSON FUERST, PA DAVID MASON 2317 SUNSET AVE ROCKY MOUNT NC 27804



Epiq Corporate Restructuring, LLC                                                                  Page 99 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 124 of 2235

Claim Name                           Address Information
JORDAN A MAYES                       ADDRESS ON FILE
JORDAN ARRINGTON                     ADDRESS ON FILE
JORDAN BALL                          ADDRESS ON FILE
JORDAN BLACKMON                      ADDRESS ON FILE
JORDAN BLACKWELL                     ADDRESS ON FILE
JORDAN BOZZA                         ADDRESS ON FILE
JORDAN EDWARDS                       ADDRESS ON FILE
JORDAN EWING                         ADDRESS ON FILE
JORDAN FELDER                        ADDRESS ON FILE
JORDAN FREE                          ADDRESS ON FILE
JORDAN FREELOVE                      ADDRESS ON FILE
JORDAN GOMES                         ADDRESS ON FILE
JORDAN GRAVES                        ADDRESS ON FILE
JORDAN HOWELL                        ADDRESS ON FILE
JORDAN KLOTZ                         ADDRESS ON FILE
JORDAN LIGHTSEY                      ADDRESS ON FILE
JORDAN MOSSELL                       ADDRESS ON FILE
JORDAN PELLETIER                     ADDRESS ON FILE
JORDAN PORTER                        ADDRESS ON FILE
JORDAN ROBERTS                       ADDRESS ON FILE
JORDAN SIMONDS                       ADDRESS ON FILE
JORDAN TROMP                         ADDRESS ON FILE
JORDAN TURPEN                        ADDRESS ON FILE
JORDAN VANDYGRIFT                    ADDRESS ON FILE
JORDAN WILLIAMS                      ADDRESS ON FILE
JORDEN POOLE                         ADDRESS ON FILE
JORDEN TARUTIS                       ADDRESS ON FILE
JORELL A COWARD                      ADDRESS ON FILE
JORGE CHAVEZ                         ADDRESS ON FILE
JORGE DE JESUS                       ADDRESS ON FILE
JORGE FELICIANO                      ADDRESS ON FILE
JORGE HEREDIA DIAZ                   ADDRESS ON FILE
JORGE RIVERA                         ADDRESS ON FILE
JORY CHILDRESS                       ADDRESS ON FILE
JOSE AGUILAR                         ADDRESS ON FILE
JOSE BAIRES                          ADDRESS ON FILE
JOSE CEBALLOS                        C/O MOONEY & ASSOCIATES JASON IMLER 230 YORK STREET HANOVER PA 17331
JOSE CRUZ                            ADDRESS ON FILE
JOSE GOMEZ                           ADDRESS ON FILE
JOSE HERNANDEZ SKERRET               ADDRESS ON FILE
JOSE LOPEZ                           ADDRESS ON FILE
JOSE MARQUEZ NUNEZ                   ADDRESS ON FILE
JOSE MERCADO                         ADDRESS ON FILE
JOSE ORTIZ                           ADDRESS ON FILE
JOSE RIVERA                          ADDRESS ON FILE
JOSE RONDON SILVESTRE                ADDRESS ON FILE
JOSE ROSARIO                         ADDRESS ON FILE
JOSE S HERNANDEZ                     ADDRESS ON FILE
JOSE S HERNANDEZ                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 100 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                       Page 125 of 2235

Claim Name                          Address Information
JOSE TELLEZ SANTOS                  ADDRESS ON FILE
JOSE VARGAS                         ADDRESS ON FILE
JOSEPH A HAYDEN                     ADDRESS ON FILE
JOSEPH A SULLIVAN                   ADDRESS ON FILE
JOSEPH A SULLIVAN                   ADDRESS ON FILE
JOSEPH ANGERAME                     ADDRESS ON FILE
JOSEPH BERTOIA                      ADDRESS ON FILE
JOSEPH C SILVESTRI                  10 CHADWICK CT WARETOWN NJ 08758
JOSEPH C WATKINS                    ADDRESS ON FILE
JOSEPH CAVALIERE                    ADDRESS ON FILE
JOSEPH COBLE                        ADDRESS ON FILE
JOSEPH COOPER                       ADDRESS ON FILE
JOSEPH CUMBA                        ADDRESS ON FILE
JOSEPH D DANIELS                    ADDRESS ON FILE
JOSEPH D GUILER                     ADDRESS ON FILE
JOSEPH DUTTON                       ADDRESS ON FILE
JOSEPH EDMOND                       ADDRESS ON FILE
JOSEPH FIORE                        ADDRESS ON FILE
JOSEPH FONTICOBA                    ADDRESS ON FILE
JOSEPH HARRISON                     ADDRESS ON FILE
JOSEPH JACOBY                       ADDRESS ON FILE
JOSEPH L MULLER                     ADDRESS ON FILE
JOSEPH LADD                         ADDRESS ON FILE
JOSEPH LYLE                         ADDRESS ON FILE
JOSEPH MARCHITTO                    ADDRESS ON FILE
JOSEPH MARSTELLER                   ADDRESS ON FILE
JOSEPH OBRIEN                       ADDRESS ON FILE
JOSEPH OWENS                        ADDRESS ON FILE
JOSEPH PELLETIER                    ADDRESS ON FILE
JOSEPH R BIVINS                     ADDRESS ON FILE
JOSEPH R SEAITZ                     ADDRESS ON FILE
JOSEPH RENTERIA                     ADDRESS ON FILE
JOSEPH RODRIGUEZ                    ADDRESS ON FILE
JOSEPH ROSA-ROSS                    ADDRESS ON FILE
JOSEPH SARPY                        ADDRESS ON FILE
JOSEPH SAVAGE                       ADDRESS ON FILE
JOSEPH SENAT                        ADDRESS ON FILE
JOSEPH SISTI                        ADDRESS ON FILE
JOSEPH SMITH                        ADDRESS ON FILE
JOSEPH SOCCORSO                     ADDRESS ON FILE
JOSEPH STOLMEIER                    ADDRESS ON FILE
JOSEPH TAYAG                        ADDRESS ON FILE
JOSEPH VIDETTO                      ADDRESS ON FILE
JOSEPH VIETMEIER                    ADDRESS ON FILE
JOSEPHINE E SOUTULLO                ADDRESS ON FILE
JOSEPHINE HIGHTOWER                 ADDRESS ON FILE
JOSEPHYNE WAGNER                    ADDRESS ON FILE
JOSETTE KUTTLER                     ADDRESS ON FILE
JOSH BAILEY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 101 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 126 of 2235

Claim Name                          Address Information
JOSHUA A KENNEDY                    ADDRESS ON FILE
JOSHUA ALTICE                       ADDRESS ON FILE
JOSHUA BARTLEY                      ADDRESS ON FILE
JOSHUA BORDNER                      ADDRESS ON FILE
JOSHUA C MERCER                     ADDRESS ON FILE
JOSHUA COLLIER                      ADDRESS ON FILE
JOSHUA COLYER                       ADDRESS ON FILE
JOSHUA CRUMM                        ADDRESS ON FILE
JOSHUA D GOOD                       ADDRESS ON FILE
JOSHUA FEEHAN                       ADDRESS ON FILE
JOSHUA FISHER                       ADDRESS ON FILE
JOSHUA FITZPATRICK                  ADDRESS ON FILE
JOSHUA FREEMAN                      ADDRESS ON FILE
JOSHUA GAHM                         ADDRESS ON FILE
JOSHUA GIBBS                        ADDRESS ON FILE
JOSHUA HARTER                       ADDRESS ON FILE
JOSHUA HARVEY                       ADDRESS ON FILE
JOSHUA JOHNSON                      ADDRESS ON FILE
JOSHUA L COLEMAN                    ADDRESS ON FILE
JOSHUA LANCTOT                      ADDRESS ON FILE
JOSHUA LAYMAN                       ADDRESS ON FILE
JOSHUA LEE GOODRIDGE                ADDRESS ON FILE
JOSHUA LEWIS                        ADDRESS ON FILE
JOSHUA LONG                         ADDRESS ON FILE
JOSHUA LUTZ                         ADDRESS ON FILE
JOSHUA MOORE                        ADDRESS ON FILE
JOSHUA MOORE LAWTON                 ADDRESS ON FILE
JOSHUA MUNNS                        ADDRESS ON FILE
JOSHUA NICHOLSON                    ADDRESS ON FILE
JOSHUA NORTON                       ADDRESS ON FILE
JOSHUA RANIERI                      ADDRESS ON FILE
JOSHUA RAY                          ADDRESS ON FILE
JOSHUA RIDDLE                       ADDRESS ON FILE
JOSHUA RING                         ADDRESS ON FILE
JOSHUA ROWE                         ADDRESS ON FILE
JOSHUA SCHEIRER                     ADDRESS ON FILE
JOSHUA SHARPE                       ADDRESS ON FILE
JOSHUA SOLOMON                      ADDRESS ON FILE
JOSHUA TRIMBLE                      ADDRESS ON FILE
JOSHUA VILLAMIL                     ADDRESS ON FILE
JOSHUA WAGNER                       ADDRESS ON FILE
JOSHUA WILLIAMS                     ADDRESS ON FILE
JOSHUA WOOTEN                       ADDRESS ON FILE
JOSIAH FOUNTAIN                     ADDRESS ON FILE
JOSIAH KOSKOVICS                    ADDRESS ON FILE
JOSIE COOK                          ADDRESS ON FILE
JOURNEY BREKLE                      ADDRESS ON FILE
JOVAN WILLIAMS                      ADDRESS ON FILE
JOVITO TALABONG                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 102 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 127 of 2235

Claim Name                          Address Information
JOVITO TALABONG                     ADDRESS ON FILE
JOY CRIBB                           ADDRESS ON FILE
JOY HADDOCK                         ADDRESS ON FILE
JOY HANNIGAN                        ADDRESS ON FILE
JOYCE BLEIM                         ADDRESS ON FILE
JOYCE FALCON                        ADDRESS ON FILE
JOYCE JONES                         C/O CUSIMANO, ROBERTS & MILLS, LLC MICHAEL ROBERTS 153 SOUTH 9TH ST. GADSDEN
                                    AL 35901
JOYCE WRIGHT                        ADDRESS ON FILE
JQUELAH BERRY                       ADDRESS ON FILE
JR VALIQUETTE                       ADDRESS ON FILE
JRC MECHANICAL                      1701 SOUTH PARK CT STE 101 CHESAPEAKE VA 23320
JSNT REAL ESTATE LLC                19 W MAIN ST GREENFIELD IN 46140
JT REALTY 3150 LLC                  PO BOX 67 MATHEWS VA 23109
JTECH AN HME COMPANY                1400 NORTHBROOK PKWY 320 SUWANEE GA 30024
JUAN ESTRADA                        ADDRESS ON FILE
JUAN HERNANDEZ                      ADDRESS ON FILE
JUAN HERRRERA                       ADDRESS ON FILE
JUAN HUERTA                         ADDRESS ON FILE
JUAN J RODRIGUEZ                    ADDRESS ON FILE
JUAN LIRIANO                        ADDRESS ON FILE
JUAN MUNOZ                          ADDRESS ON FILE
JUAN ORELLANA                       ADDRESS ON FILE
JUAN OVIEDO                         ADDRESS ON FILE
JUAN RODRIGUEZ                      ADDRESS ON FILE
JUAN SOLORIO                        ADDRESS ON FILE
JUAN TOBAR                          ADDRESS ON FILE
JUANA ALEGRIA                       ADDRESS ON FILE
JUANA GUEVARA                       ADDRESS ON FILE
JUANEZE D IVES                      ADDRESS ON FILE
JUANITA CATANIA                     ADDRESS ON FILE
JUANITA GLYMPH                      ADDRESS ON FILE
JUANITA MITCHELL                    ADDRESS ON FILE
JUBILEE CHESAPEAKE EQUITY LLC       4300 E FIFTH AVE C/O SCHOTTENSTEIN PROPERTY GRP COLUMBUS OH 43219
JUDDY FORD                          ADDRESS ON FILE
JUDITH A HEINSBERG                  ADDRESS ON FILE
JUDITH BERGEVINE                    ADDRESS ON FILE
JUDY ELLIS                          ADDRESS ON FILE
JUDY GREENE                         ADDRESS ON FILE
JUDY HANNA                          ADDRESS ON FILE
JUDY HERNANDEZ                      ADDRESS ON FILE
JUDY WIGFALL                        ADDRESS ON FILE
JULI D ROPER JR.                    ADDRESS ON FILE
JULIA ARNOLD                        ADDRESS ON FILE
JULIA IDE                           ADDRESS ON FILE
JULIA LENGSFELD                     ADDRESS ON FILE
JULIA M KUEHN                       ADDRESS ON FILE
JULIA RITTACCO                      ADDRESS ON FILE
JULIA TORRES                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 103 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 128 of 2235

Claim Name                          Address Information
JULIA WILLIS                        ADDRESS ON FILE
JULIAN COHEN                        ADDRESS ON FILE
JULIAN MERCER                       ADDRESS ON FILE
JULIAN MERCER                       ADDRESS ON FILE
JULIANNA PERRON                     ADDRESS ON FILE
JULIANNA SIPEL                      ADDRESS ON FILE
JULIANNE NOYOLA                     ADDRESS ON FILE
JULIE BARRILE                       ADDRESS ON FILE
JULIE CASERTANO                     ADDRESS ON FILE
JULIE CHILDS                        ADDRESS ON FILE
JULIE COX                           ADDRESS ON FILE
JULIE DELPUPPA                      ADDRESS ON FILE
JULIE GROSSO                        ADDRESS ON FILE
JULIE HUMPHREY                      ADDRESS ON FILE
JULIE M REID                        ADDRESS ON FILE
JULIE MACHIA                        ADDRESS ON FILE
JULIE PRATER                        ADDRESS ON FILE
JULIE WUJTEWICZ                     ADDRESS ON FILE
JULIETA MIRANDA                     ADDRESS ON FILE
JULIETT A ANDREU                    ADDRESS ON FILE
JULIETTA PIERCE                     ADDRESS ON FILE
JULIO MARTINEZ                      ADDRESS ON FILE
JULISA DOYLE                        ADDRESS ON FILE
JULIUS A OQUENDO                    ADDRESS ON FILE
JUNE E DONOVAN                      ADDRESS ON FILE
JUNE GOMILLION                      ADDRESS ON FILE
JUPITER'S JOURNEY                   6 FAIRHILL DRIVE CHADDS FORD PA 19317
JUPITERS JOURNEY LLC                6 FAIRHILL DRIVE CHADDS FORD PA 19317
JUST SO DECORATING INC              331 GILL STREET ALCOA TN 37701
JUSTIN AUSTIN                       ADDRESS ON FILE
JUSTIN BEARD                        ADDRESS ON FILE
JUSTIN BETHELL                      ADDRESS ON FILE
JUSTIN BOYER                        ADDRESS ON FILE
JUSTIN CALHOUN                      ADDRESS ON FILE
JUSTIN CONNELL                      ADDRESS ON FILE
JUSTIN EVANS                        ADDRESS ON FILE
JUSTIN FONTENOT                     ADDRESS ON FILE
JUSTIN GAGNE                        ADDRESS ON FILE
JUSTIN GIARDINO                     ADDRESS ON FILE
JUSTIN GLEIS                        ADDRESS ON FILE
JUSTIN HOPKINS                      ADDRESS ON FILE
JUSTIN HOWARD                       ADDRESS ON FILE
JUSTIN HUTCHINSON                   ADDRESS ON FILE
JUSTIN KIRK                         C/O LAW OFFICES ANDRES & BERGER ABRAHAM TRAN 264 KINGS HIGHWAY EAST
                                    HADDONFIELD NJ 08033
JUSTIN MCBRIDE                      ADDRESS ON FILE
JUSTIN MOORE                        ADDRESS ON FILE
JUSTIN RENSHAW                      ADDRESS ON FILE
JUSTIN ROY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 104 OF 199
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                          Page 129 of 2235

Claim Name                        Address Information
JUSTIN SCHRIVER                   ADDRESS ON FILE
JUSTIN SCHRIVER                   ADDRESS ON FILE
JUSTIN SHINN                      ADDRESS ON FILE
JUSTIN SMITH                      ADDRESS ON FILE
JUSTIN SPANG                      ADDRESS ON FILE
JUSTIN TOLBERT                    ADDRESS ON FILE
JUSTIN TORRES                     ADDRESS ON FILE
JUSTIN WARNER                     ADDRESS ON FILE
JUSTINA PRAETORIUS                ADDRESS ON FILE
JUSTINE STEFURA                   ADDRESS ON FILE
JUSTINE SYRELL                    ADDRESS ON FILE
JUVENAL MINGUCHA                  ADDRESS ON FILE
JUVENTINO HIDALGO LOPEZ           ADDRESS ON FILE
JYRIA TISDALE                     ADDRESS ON FILE
JZAVIER MOORE                     ADDRESS ON FILE
K 9 LAWN CARE INC                 PO BOX 2628 ELIZABETH CITY NC 27906
K AND D FACTORY SERVICE INC       1833 N CAMERON ST HARRISBURG PA 17103
KA WING LAM                       ADDRESS ON FILE
KACEY DAVISON                     ADDRESS ON FILE
KACEY DIAMOND                     ADDRESS ON FILE
KACEY GAY                         ADDRESS ON FILE
KACEY KELLY                       ADDRESS ON FILE
KACEY OWEN                        ADDRESS ON FILE
KACEY STEWART                     ADDRESS ON FILE
KACY SMITH                        ADDRESS ON FILE
KAILA HARRIS                      ADDRESS ON FILE
KAILAH MARTIN                     ADDRESS ON FILE
KAILEE YOUNG                      ADDRESS ON FILE
KAILEY MILLS                      ADDRESS ON FILE
KAILEY PAGAN                      ADDRESS ON FILE
KAILIE BACH                       ADDRESS ON FILE
KAILYIA TEWELL                    ADDRESS ON FILE
KAIN HUBBELL                      ADDRESS ON FILE
KAITLIN C LEE                     ADDRESS ON FILE
KAITLIN DOWD                      ADDRESS ON FILE
KAITLIN PROUTY                    ADDRESS ON FILE
KAITLYN ANDRIANO                  ADDRESS ON FILE
KAITLYN COKER                     ADDRESS ON FILE
KAITLYN COUNTS                    ADDRESS ON FILE
KAITLYN KORCZ                     ADDRESS ON FILE
KAITLYN LUCAS                     ADDRESS ON FILE
KAITLYN MOORE                     ADDRESS ON FILE
KAITLYN NORRIS                    ADDRESS ON FILE
KAITLYN PAUGH                     ADDRESS ON FILE
KAITLYN SARTIN                    ADDRESS ON FILE
KAITLYN WEBER                     ADDRESS ON FILE
KAITLYNN ORMOND                   ADDRESS ON FILE
KALEB DORSEY                      ADDRESS ON FILE
KALEB GORDON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 105 OF 199
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                          Page 130 of 2235

Claim Name                        Address Information
KALEB PUENTE                      ADDRESS ON FILE
KALEIGH STEWARD                   ADDRESS ON FILE
KALEY GIBSON                      ADDRESS ON FILE
KALISTA HINDMON                   ADDRESS ON FILE
KALLI VOLKERT                     ADDRESS ON FILE
KALLIE SINGLETON                  ADDRESS ON FILE
KAMARIE OWENS                     ADDRESS ON FILE
KAMBRI L MEADOWS                  ADDRESS ON FILE
KAMERON ANDERSON                  ADDRESS ON FILE
KAMRON MONTOU                     ADDRESS ON FILE
KANDIE SHOOLBRED                  C/O MORGAN & MORGAN ASHLEY LONG 101 RIVERFRONT BOULEVARD, SUITE 600 BRADENTON
                                  FL 34205
KANDY E ADAMS                     ADDRESS ON FILE
KANES DRAFT SERVICE INC           PO BOX 1179 KEYSTONE HEIGHTS FL 32656
KANIYA MOSES                      ADDRESS ON FILE
KANSAS CITY WATER SERVICES        PO BOX 807045 KANSAS CITY MO 64180-7045
KAREEM CRUMP                      ADDRESS ON FILE
KAREN ARMSTRONG                   ADDRESS ON FILE
KAREN CHOUNET                     ADDRESS ON FILE
KAREN ELDRIDGE                    ADDRESS ON FILE
KAREN FRENCH                      ADDRESS ON FILE
KAREN GALLOWAY                    ADDRESS ON FILE
KAREN GRISEL                      C/O LAW OFFICES OF M. JOHN STRAFACI, LLC JOHN STRAFACI 191 HEMPSTEAD STREET PO
                                  BOX 348 NEW LONDON CT 06320
KAREN HO                          ADDRESS ON FILE
KAREN MINGS                       ADDRESS ON FILE
KAREN MOERLEIN                    ADDRESS ON FILE
KAREN R DIAMOND                   ADDRESS ON FILE
KARI LAWSON                       ADDRESS ON FILE
KARIME G MARTINEZ                 ADDRESS ON FILE
KARISSA JIMENEZ                   ADDRESS ON FILE
KARISSA KILGORE                   ADDRESS ON FILE
KARL A OLDAG                      ADDRESS ON FILE
KARL K COURTER                    ADDRESS ON FILE
KARLA FOSTER                      ADDRESS ON FILE
KARLA HALL                        ADDRESS ON FILE
KARLA S SAIN                      ADDRESS ON FILE
KARLEIGH HAMBY                    ADDRESS ON FILE
KARLEY LETO                       ADDRESS ON FILE
KARYN WALKER                      ADDRESS ON FILE
KASEY DENNIS                      ADDRESS ON FILE
KASEY GIEBNER                     ADDRESS ON FILE
KASEY ROOD                        ADDRESS ON FILE
KASINDA RIDI                      ADDRESS ON FILE
KASSANDRA ARNOLD                  ADDRESS ON FILE
KASSIDY JOHNSON                   ADDRESS ON FILE
KASSIE ROSS                       ADDRESS ON FILE
KATE FUNES                        ADDRESS ON FILE
KATE TSOLEAS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 106 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 131 of 2235

Claim Name                           Address Information
KATEAN HICKMAN                       ADDRESS ON FILE
KATELIN RICHARDSON                   ADDRESS ON FILE
KATELYN HAWKINS                      ADDRESS ON FILE
KATELYN PORTER                       ADDRESS ON FILE
KATELYN SCHELIN                      ADDRESS ON FILE
KATERI FRANCO                        ADDRESS ON FILE
KATERRA FLOYD                        ADDRESS ON FILE
KATHA J SAMUEL                       ADDRESS ON FILE
KATHARINE KAPELA                     ADDRESS ON FILE
KATHARINE MITCHELL                   ADDRESS ON FILE
KATHERIN DUPAUL                      ADDRESS ON FILE
KATHERINE ADKINS                     ADDRESS ON FILE
KATHERINE BILICIC                    ADDRESS ON FILE
KATHERINE CAMPBELL                   ADDRESS ON FILE
KATHERINE CRUZ                       ADDRESS ON FILE
KATHERINE FOLEY                      ADDRESS ON FILE
KATHERINE GARCIA                     ADDRESS ON FILE
KATHERINE GUTIERREZ                  ADDRESS ON FILE
KATHERINE HARPSTRITE                 ADDRESS ON FILE
KATHERINE L STRINGFIELD              ADDRESS ON FILE
KATHERINE N TUCKER                   ADDRESS ON FILE
KATHERINE ROSS                       ADDRESS ON FILE
KATHERINE WEDIN                      ADDRESS ON FILE
KATHERINE WILLIAMS                   ADDRESS ON FILE
KATHLEEN CHATHAM                     ADDRESS ON FILE
KATHLEEN FULLER                      ADDRESS ON FILE
KATHLEEN KELLEY                      ADDRESS ON FILE
KATHLEEN M DUVALL CLERK OF CIRCUIT   11 N WASHINGTON ST 16 EASTON MD 21601
COURT
KATHLEEN N OTTOWAY                   ADDRESS ON FILE
KATHLEEN PATTY                       ADDRESS ON FILE
KATHRYN CAREGGIO                     ADDRESS ON FILE
KATHRYN DOOLEY                       ADDRESS ON FILE
KATHRYN GODBEY                       ADDRESS ON FILE
KATHRYN HAWTHORNE                    ADDRESS ON FILE
KATHRYN HUNTER                       ADDRESS ON FILE
KATHRYN MORENO                       ADDRESS ON FILE
KATHRYN N SCHOOLCRAFT                ADDRESS ON FILE
KATHRYN SWANSON                      ADDRESS ON FILE
KATHRYN VITRELLA                     ADDRESS ON FILE
KATHY DAE LOCKLEAR                   C/O HUNT & BROOKS BRIAN BROOKS 203 COLLEGE ST PEMBROKE NC 28372
KATHY HAMMACK                        ADDRESS ON FILE
KATHY LIGHTFOOT                      ADDRESS ON FILE
KATHY MCGINTY                        C/O BERMAN SOBIN GROSS FELDMAN&DARBY LLP P. MATTHEW DARBY 481 N. FREDERICK
                                     AVENUE, SUITE 300 GAITHERSBURG MD 20877
KATHY ROLLER                         ADDRESS ON FILE
KATHY SALBERG                        ADDRESS ON FILE
KATHY SCOTT                          ADDRESS ON FILE
KATHY SMALLS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 107 OF 199
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                              Page 132 of 2235

Claim Name                               Address Information
KATHY TERVIEL                            ADDRESS ON FILE
KATI GATES                               ADDRESS ON FILE
KATI MAGUIRE                             ADDRESS ON FILE
KATIE BOCKIUS                            ADDRESS ON FILE
KATIE HUNT                               ADDRESS ON FILE
KATIE KING                               ADDRESS ON FILE
KATIE L ZEIGLER                          ADDRESS ON FILE
KATIE MILLER                             ADDRESS ON FILE
KATIE MORAN                              ADDRESS ON FILE
KATIE QUINN                              ADDRESS ON FILE
KATIE SMITHSON                           ADDRESS ON FILE
KATIE STINNETT                           ADDRESS ON FILE
KATINA SABATINO                          ADDRESS ON FILE
KATLIN STEFANIK                          ADDRESS ON FILE
KATLYN CHANCE                            ADDRESS ON FILE
KATRINA DANCY                            ADDRESS ON FILE
KATRINA HOLLEY                           ADDRESS ON FILE
KATRINA KING                             C/O KIRKWOOD & ROGERS, P.A., INC. ANTHONY ROGERS 155 ARMSTRONG ST KEYSER WV
                                         26726
KATRINA KUBAT                            ADDRESS ON FILE
KATRINA NUNEZ                            ADDRESS ON FILE
KATRINA SMITH                            ADDRESS ON FILE
KAVARSIA WILLIAMS                        ADDRESS ON FILE
KAY A CRUMLING YORK TOWNSHIP TAX COLLR   192 OAK RD DALLASTOWN PA 17313
KAY EDER                                 C/O THE BURKEMPER LAW FIRM, LLC ADAM BURKEMPER P.O. BOX 209 TROY MO 63379
KAYBREAYLLA RANDOLPH                     ADDRESS ON FILE
KAYCE KING                               ADDRESS ON FILE
KAYCEE MAYHEW-COE                        ADDRESS ON FILE
KAYLA AUSTIN                             ADDRESS ON FILE
KAYLA BACHMAN                            ADDRESS ON FILE
KAYLA BESSETTE                           ADDRESS ON FILE
KAYLA BLESSING                           ADDRESS ON FILE
KAYLA BRASWELL                           ADDRESS ON FILE
KAYLA BUNDE                              ADDRESS ON FILE
KAYLA CHAPMAN                            ADDRESS ON FILE
KAYLA CLARKE                             ADDRESS ON FILE
KAYLA CONOMY                             ADDRESS ON FILE
KAYLA CORBITT                            ADDRESS ON FILE
KAYLA CRITES                             ADDRESS ON FILE
KAYLA FIEDLER                            ADDRESS ON FILE
KAYLA GILCHRIST                          ADDRESS ON FILE
KAYLA HANSEN                             ADDRESS ON FILE
KAYLA HARRINGTON                         ADDRESS ON FILE
KAYLA JONES                              ADDRESS ON FILE
KAYLA LONG                               ADDRESS ON FILE
KAYLA M QUEEN                            ADDRESS ON FILE
KAYLA N SCOTT                            ADDRESS ON FILE
KAYLA N SMALLWOOD                        ADDRESS ON FILE
KAYLA NIXON                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 108 OF 199
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                   Service List
                                                                              Page 133 of 2235

Claim Name                              Address Information
KAYLA PRITCHARD                         ADDRESS ON FILE
KAYLA QUATTROCK                         ADDRESS ON FILE
KAYLA R DOUGLAS                         ADDRESS ON FILE
KAYLA RAMSDEN                           ADDRESS ON FILE
KAYLA SAUNDERS                          ADDRESS ON FILE
KAYLA SMITH                             ADDRESS ON FILE
KAYLA STINSON                           ADDRESS ON FILE
KAYLA WATERS                            ADDRESS ON FILE
KAYLA WEAVER                            ADDRESS ON FILE
KAYLA WEEKS                             ADDRESS ON FILE
KAYLEE DODSON                           ADDRESS ON FILE
KAYLEE MCKEETHAN                        ADDRESS ON FILE
KAYLEENA STRAHAN                        ADDRESS ON FILE
KAYLIE GUNTER                           ADDRESS ON FILE
KAYLYN FRAZIER                          ADDRESS ON FILE
KAYS LLC                                2710 VALLEY BROOK PLACE NASHVILLE TN 37215
KAYSHA PETTY                            ADDRESS ON FILE
KAZIA BENNETT                           ADDRESS ON FILE
KAZRICK KOSSA                           ADDRESS ON FILE
KCG SOLUTIONS INC                       511 BENT OAK TRAIL CONCORD NC 28027
KEAIRRA SMITH                           ADDRESS ON FILE
KEALTON BELKEN                          ADDRESS ON FILE
KEATON GUY                              ADDRESS ON FILE
KEATON HAWK                             ADDRESS ON FILE
KEDITH MAYNOR                           ADDRESS ON FILE
KEEFE LANDSCAPE LLC                     395 GILBERT ST MANSFIELD MA 02048
KEELY S SIMS                            ADDRESS ON FILE
KEESHA VAYDA                            ADDRESS ON FILE
KEGAN BEISTER                           ADDRESS ON FILE
KEGELS PRODUCE INC                      2851 OLD TREE DR LANCASTER PA 17603
KEILA APONTE                            ADDRESS ON FILE
KEIRA NORTON                            ADDRESS ON FILE
KEISHAE D CROWELL                       ADDRESS ON FILE
KEISHOD SMITH                           ADDRESS ON FILE
KEITH ALCORN ELECTRICAL CONTRACTING INC 480 PRICKETT LANE DOUGLASVILLE GA 30134
KEITH CARTER                            ADDRESS ON FILE
KEITH DUMAS                             ADDRESS ON FILE
KEITH E ADAMS KIM D ADAMS TRUSTEES      ADAMS FAMILY TRUST DATED 12 17 98 500 41ST AVENUE SANTA CRUZ CA 95062
KEITH E. ADAMS & KIM D ADAMS TRUSTEES   ADAMS FAMILY TRUST DATED 12 17 98 500 41ST AVENUE SANTA CRUZ CA 95062
KEITH FRIIA                             ADDRESS ON FILE
KEITH FULKS                             ADDRESS ON FILE
KEITH HOFFMAN                           ADDRESS ON FILE
KEITH KIMMELL                           ADDRESS ON FILE
KEITH MILLEMANN                         ADDRESS ON FILE
KEITH RUTHERFORD                        ADDRESS ON FILE
KEITH SLATER                            ADDRESS ON FILE
KEITH STEELE                            ADDRESS ON FILE
KEL SAN INC AND SUBSIDIARIES            PO BOX 639235 CINCINNATI OH 45263
KELLEY GARCIA                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 109 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 134 of 2235

Claim Name                           Address Information
KELLEY KEENAN                        ADDRESS ON FILE
KELLEY STITH                         ADDRESS ON FILE
KELLI MILLS                          ADDRESS ON FILE
KELLI SMITH                          ADDRESS ON FILE
KELLI TURK                           ADDRESS ON FILE
KELLIE BURTON                        ADDRESS ON FILE
KELLY BAER                           ADDRESS ON FILE
KELLY COLLINS                        ADDRESS ON FILE
KELLY COMBS                          ADDRESS ON FILE
KELLY COTTRILL                       ADDRESS ON FILE
KELLY CRANE                          C/O DEUTSCHMAN & ZAKARIA STPHEN BARBIERI 305 N. APOPKA AVENUE INVERNESS FL
                                     34450
KELLY DICKINSON                      C/O MONTEE LAW FIRM, PC CHRISTINA SMITH 10200 HOLMES RD KANSAS CITY MO 64131
KELLY DUBOIS                         ADDRESS ON FILE
KELLY FISHER                         ADDRESS ON FILE
KELLY KETUSKY                        ADDRESS ON FILE
KELLY MARULANDA                      ADDRESS ON FILE
KELLY MASSIE                         ADDRESS ON FILE
KELLY MCVEY                          ADDRESS ON FILE
KELLY POLK                           ADDRESS ON FILE
KELLY ROBINSON                       ADDRESS ON FILE
KELLY RODRIGUEZ                      ADDRESS ON FILE
KELLY STANLEY                        ADDRESS ON FILE
KELLY TERRY                          ADDRESS ON FILE
KELLYANNE STRAWCUTTER                ADDRESS ON FILE
KELSEY ALFARO                        ADDRESS ON FILE
KELSEY C CASE                        ADDRESS ON FILE
KELSEY C DIXON                       ADDRESS ON FILE
KELSEY CHAPMAN                       ADDRESS ON FILE
KELSEY HANSON                        ADDRESS ON FILE
KELSEY JOHNSON                       ADDRESS ON FILE
KELSEY KING                          ADDRESS ON FILE
KELSEY KIRBY                         ADDRESS ON FILE
KELSEY LITTLE                        ADDRESS ON FILE
KELSEY MAYFIELD                      ADDRESS ON FILE
KELSEY SIRMANS                       ADDRESS ON FILE
KELSEY VANDERMILLER                  ADDRESS ON FILE
KELSI HANEY                          ADDRESS ON FILE
KELSIE AVENT                         ADDRESS ON FILE
KELSIE CHILDRESS                     ADDRESS ON FILE
KEN DINKINS                          ADDRESS ON FILE
KEN E STRONG                         ADDRESS ON FILE
KEN ROBERTSON                        ADDRESS ON FILE
KEN SUSA                             ADDRESS ON FILE
KENDAHL PRESNELL                     ADDRESS ON FILE
KENDAL BRESSLER                      ADDRESS ON FILE
KENDALL CLEMONS                      ADDRESS ON FILE
KENDALL DALY                         ADDRESS ON FILE
KENDALL MILLER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 110 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 135 of 2235

Claim Name                          Address Information
KENDALL WIGGS                       ADDRESS ON FILE
KENDELL BLACKBURN                   ADDRESS ON FILE
KENDELL BRYANT                      ADDRESS ON FILE
KENDELL CARLOS                      ADDRESS ON FILE
KENDRA COLEY                        ADDRESS ON FILE
KENDRA JEFFERSON                    ADDRESS ON FILE
KENDRA M MITCHELL                   ADDRESS ON FILE
KENDRA WALDROP                      ADDRESS ON FILE
KENDRA WILSON                       ADDRESS ON FILE
KENDRALEE TOROK                     ADDRESS ON FILE
KENDRIC BEST                        ADDRESS ON FILE
KENDRIC GREEN                       ADDRESS ON FILE
KENDRICK SPILLER                    ADDRESS ON FILE
KENNA PETERKIN                      ADDRESS ON FILE
KENNEBEC WATER DISTRICT INC         6 COOL ST PO BOX 356 WATERVILLE ME 04901-5299
KENNEDY STARLING                    ADDRESS ON FILE
KENNEDY TOOMEY                      ADDRESS ON FILE
KENNESHIA MURRIEL                   ADDRESS ON FILE
KENNETH A HAHN                      ADDRESS ON FILE
KENNETH A TURNEY                    ADDRESS ON FILE
KENNETH BLANCHARD                   ADDRESS ON FILE
KENNETH BRADSHAW                    ADDRESS ON FILE
KENNETH BRUST                       ADDRESS ON FILE
KENNETH D ROUGHT                    ADDRESS ON FILE
KENNETH D ROUGHT                    ADDRESS ON FILE
KENNETH DANIEL                      ADDRESS ON FILE
KENNETH H DECKER                    ADDRESS ON FILE
KENNETH H DECKER                    ADDRESS ON FILE
KENNETH HITCHCOCK                   ADDRESS ON FILE
KENNETH HUTSON                      ADDRESS ON FILE
KENNETH HUTSON                      ADDRESS ON FILE
KENNETH HUTSON                      ADDRESS ON FILE
KENNETH IRETON                      ADDRESS ON FILE
KENNETH JOHNSON                     ADDRESS ON FILE
KENNETH JONES                       ADDRESS ON FILE
KENNETH L BECKMAN JR                ADDRESS ON FILE
KENNETH MCDOWELL                    ADDRESS ON FILE
KENNETH MCNIEL                      ADDRESS ON FILE
KENNETH MURRAY                      ADDRESS ON FILE
KENNETH O HILL                      ADDRESS ON FILE
KENNETH TRITSCHLER                  ADDRESS ON FILE
KENNETH TUFF                        ADDRESS ON FILE
KENNETH VERSICHELE                  ADDRESS ON FILE
KENNETH W KALASZ                    ADDRESS ON FILE
KENNETH WALDVOGEL                   ADDRESS ON FILE
KENT HARTLEY                        ADDRESS ON FILE
KENT WALSH                          ADDRESS ON FILE
KENTUCKY POWER CO                   PO BOX 24410 CANTON OH 44701-4410
KEONTE ACOY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 111 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 136 of 2235

Claim Name                           Address Information
KERI KELLAM                          C/O WILLIAM MCKNIGHT, ESQUIRE P.A. WILLIAM MCKNIGHT, ESQ. 4100 W KENNEDY BLVD
                                     #228 TAMPA FL 33609
KERI TROYER                          ADDRESS ON FILE
KERIN DIAZ DE MENDOZA                ADDRESS ON FILE
KERRY CREWS                          ADDRESS ON FILE
KERSTON FERRO                        ADDRESS ON FILE
KESARE MOWRER                        ADDRESS ON FILE
KESHA L CARR                         ADDRESS ON FILE
KETER ENVIRONMENTAL SERVICES INC     PO BOX 417468 BOSTON MA 02241
KETHLYNE MILCENT                     ADDRESS ON FILE
KEVIN A GILLIS                       14 CHARLES WAY CHELMSFORD MA 01824
KEVIN B JONES                        ADDRESS ON FILE
KEVIN CAMPBELL                       ADDRESS ON FILE
KEVIN COPELAND                       ADDRESS ON FILE
KEVIN DE BRUYNE                      ADDRESS ON FILE
KEVIN FOUTZ                          ADDRESS ON FILE
KEVIN FOWLER                         ADDRESS ON FILE
KEVIN FRALEY                         ADDRESS ON FILE
KEVIN HESTER                         ADDRESS ON FILE
KEVIN J SELNA                        6951 LAWN HAVEN DRIVE HUNTINGTON BEACH CA 92648
KEVIN JONES                          ADDRESS ON FILE
KEVIN L TAYLOR                       ADDRESS ON FILE
KEVIN M SEKULA                       ADDRESS ON FILE
KEVIN MAYBEARRY                      ADDRESS ON FILE
KEVIN MCCLUNG                        ADDRESS ON FILE
KEVIN OCONNELL                       ADDRESS ON FILE
KEVIN OCONNELL                       ADDRESS ON FILE
KEVIN OWENS                          ADDRESS ON FILE
KEVIN POWELL                         ADDRESS ON FILE
KEVIN RUSIN                          ADDRESS ON FILE
KEVIN S REEVE                        ADDRESS ON FILE
KEVIN SPECKHART                      ADDRESS ON FILE
KEVIN SWAIN                          ADDRESS ON FILE
KEVIN SWOFFORD                       ADDRESS ON FILE
KEVIN TINER                          ADDRESS ON FILE
KEVIN VINTIMILLA                     ADDRESS ON FILE
KEVIN WALKER                         ADDRESS ON FILE
KEVIN WHITE                          ADDRESS ON FILE
KEVIN WILLIAMS                       ADDRESS ON FILE
KEW RAY LLC                          1640 MONTCLIFF DR CUMMING GA 30041-0821
KEW RAY, LLC                         1640 MONTCLIFF DR ATTENTION: KEW RAY CUMMING GA 30041-0821
KEYIANNA GREEN                       ADDRESS ON FILE
KEYSHAWN WILSON                      ADDRESS ON FILE
KEYSHAWN WILSON                      ADDRESS ON FILE
KEYTON MEADE                         ADDRESS ON FILE
KH EN LLC                            6550 GLADEVIEW CT BURKE VA 22015-0000
KHAMIK CARDWELL                      ADDRESS ON FILE
KHIRA M TANKERSLEY                   ADDRESS ON FILE
KHRISY STEWART                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 112 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 137 of 2235

Claim Name                          Address Information
KIANA D MURRAY                      ADDRESS ON FILE
KIARA BROWN                         ADDRESS ON FILE
KIARA CRISAFULLI                    ADDRESS ON FILE
KIARA N ODOMS                       ADDRESS ON FILE
KIARRA JOHNSON                      ADDRESS ON FILE
KIARRA PALMER                       ADDRESS ON FILE
KIEARIA LYLES                       ADDRESS ON FILE
KIERA JOHNSON                       ADDRESS ON FILE
KIERRA JACKSON                      ADDRESS ON FILE
KIERRICA JOHNSON                    C/O ATKINS LAW FIRM DEWANA LOOPER, ESQ. 2 CLEVELAND CT GREENVILLE SC 29607
KIERSTYN CAUDILL                    ADDRESS ON FILE
KIKO SHANE                          ADDRESS ON FILE
KILA EGLY                           ADDRESS ON FILE
KILEY STEWART                       ADDRESS ON FILE
KIM HOLLOWELL                       ADDRESS ON FILE
KIM PRATT                           ADDRESS ON FILE
KIM WASSON                          ADDRESS ON FILE
KIMBERLI BROWN                      ADDRESS ON FILE
KIMBERLI WALL                       ADDRESS ON FILE
KIMBERLY BAUM                       C/O TURNBULOL BROCKMEYER LAW GROUP JOHN TURNBULL 401 ALLEGHENY AVENUE TOWSON
                                    MD 21204
KIMBERLY CHAPPELL                   ADDRESS ON FILE
KIMBERLY CONNOR                     ADDRESS ON FILE
KIMBERLY HANCOCK                    ADDRESS ON FILE
KIMBERLY HOLLABAUGH                 ADDRESS ON FILE
KIMBERLY J BANKS                    ADDRESS ON FILE
KIMBERLY MARTIN                     ADDRESS ON FILE
KIMBERLY MCDOWELL                   ADDRESS ON FILE
KIMBERLY PALAZZOLA                  ADDRESS ON FILE
KIMBERLY PETTIFORD                  ADDRESS ON FILE
KIMBERLY PHILLIPS TAX COLLECTOR     473 SUGAR RUN RD BEECH CREEK PA 16822
KIMBERLY S GRANT                    ADDRESS ON FILE
KIMBERLY S GRANT                    ADDRESS ON FILE
KIMBERLY SANDERS                    ADDRESS ON FILE
KIMBERLY SCHOEN-BELTRAN             ADDRESS ON FILE
KIMBERLY VAN HORN                   ADDRESS ON FILE
KIMBERLY WEBB                       ADDRESS ON FILE
KIMBERLY WINTZ                      ADDRESS ON FILE
KIMBLEY DIXON                       ADDRESS ON FILE
KINDALL BALDWIN                     ADDRESS ON FILE
KINETICO INC                        PO BOX 714514 CINCINNATI OH 45271-4514
KING CLEANERS LLC                   416 HOPEWELL RD FAIRMONT WV 26554
KINNETT PLUMBING INC                5064 ANCHORSTONE DR WOODBRIDGE VA 22192
KINSTON REFRIGERATION CO INC        601 WAKE AVE KINSTON NC 28504
KINZI MILHOLLAND                    ADDRESS ON FILE
KIP GALLAGHER                       ADDRESS ON FILE
KIPPER COPELAND                     ADDRESS ON FILE
KIRA CHAMBERS                       ADDRESS ON FILE
KIRA STOY                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 113 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 138 of 2235

Claim Name                           Address Information
KIRA-LEIGH MILLER                    ADDRESS ON FILE
KIRI C MCCLELLAN                     ADDRESS ON FILE
KIRI WILLIAMS                        ADDRESS ON FILE
KIRKORRA L SIPLEN                    ADDRESS ON FILE
KIRSTEN C GRAHAM                     ADDRESS ON FILE
KIRSTEN KELLEY                       ADDRESS ON FILE
KIRSTIN OKEEFE                       ADDRESS ON FILE
KIRSTIN ROE                          ADDRESS ON FILE
KLEBAN GREENVILLE LLC                1189 POST ROAD SUITE 3B FAIRFIELD CT 06824
KLEBAN GREENVILLE, LLC               1189 POST ROAD STE 3B FAIRFIELD CT 06824
KNICHOLOS BRINDA                     ADDRESS ON FILE
KNOBEL REFRIGERATION                 PO 1328 2420 WEST FRONT STREET NORTH PLATTE NE 69103
KNOWLES SAMUELSON                    ADDRESS ON FILE
KNULL ENTERPRISES INC                1930 GOOD HOPE ROAD ENOLA PA 17025
KOLBY ROBERTS                        ADDRESS ON FILE
KONDWANI THOMAS                      ADDRESS ON FILE
KOPKA PINKUS AND DOLIN PC            100 LEXINGTON DR STE 100 BUFFALO GROVE IL 60089
KORAH D BLAKE                        ADDRESS ON FILE
KORY HUNTLEY                         ADDRESS ON FILE
KOURTNEI HAYWOOD                     ADDRESS ON FILE
KOURTNEY FIELD                       ADDRESS ON FILE
KOURY CORP                           400 FOUR SEASONS TOWN CTR GREENSBORO NC 27407-4743
KRAIG GOODWIN                        ADDRESS ON FILE
KRAMER BEVERAGE COMPANY              161 S 2ND ROAD HAMMONTON NJ 08037
KRG ESTERO LLC                       PO BOX 743810 ACCT 000162 ATLANTA GA 30374
KRG EVANS MULLINS OUTLOTS LLC        15961 COLLECTIONS CTR DRIVE CHICAGO IL 60693-0000
KRISTA CAPPETTA                      ADDRESS ON FILE
KRISTA CRANSTON                      ADDRESS ON FILE
KRISTEN HENSLEY                      ADDRESS ON FILE
KRISTEN LOWRANCE                     ADDRESS ON FILE
KRISTEN PRICE                        ADDRESS ON FILE
KRISTEN ROSEN                        ADDRESS ON FILE
KRISTEN SHREWSBURY                   ADDRESS ON FILE
KRISTEN SMITH                        ADDRESS ON FILE
KRISTEN STRAIN                       ADDRESS ON FILE
KRISTEN TALLEY                       ADDRESS ON FILE
KRISTI JOHNSON                       ADDRESS ON FILE
KRISTI MCCANN                        ADDRESS ON FILE
KRISTI SLAUGHTER                     ADDRESS ON FILE
KRISTIE BERRIER                      ADDRESS ON FILE
KRISTIE KNIGHT                       ADDRESS ON FILE
KRISTIN BRANDON                      ADDRESS ON FILE
KRISTIN CROSS                        ADDRESS ON FILE
KRISTIN HERNANDEZ                    ADDRESS ON FILE
KRISTIN LEPLEY                       ADDRESS ON FILE
KRISTIN MARO                         ADDRESS ON FILE
KRISTIN MCDANIEL                     ADDRESS ON FILE
KRISTINA BOUZIDOUNE                  ADDRESS ON FILE
KRISTINA BRASFIELD                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 114 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 139 of 2235

Claim Name                          Address Information
KRISTINA CONLEY                     ADDRESS ON FILE
KRISTINA HAMER                      ADDRESS ON FILE
KRISTINA KIDD                       ADDRESS ON FILE
KRISTINA L EVANS                    ADDRESS ON FILE
KRISTINA SARGENT                    ADDRESS ON FILE
KRISTINE ALVAREZ                    ADDRESS ON FILE
KRISTINE HATHAWAY-LANOZA            ADDRESS ON FILE
KRISTOPHER CALDWELL                 ADDRESS ON FILE
KRISTOPHER MEEKINS                  ADDRESS ON FILE
KRISTOPHER PARSONS                  ADDRESS ON FILE
KRISTOPHER RAMSEY                   ADDRESS ON FILE
KRISTYN BRENNAN                     ADDRESS ON FILE
KRYSTA OCONNOR                      ADDRESS ON FILE
KRYSTAL GREENE                      ADDRESS ON FILE
KRYSTAL SHEEHY                      ADDRESS ON FILE
KRYSTYNA OWEN                       ADDRESS ON FILE
KSW PA REALTY LLC                   PO BOX 383 JERSEY CITY NJ 07303
KU                                  A PPL COMPANY PO BOX 9001954 LOUISVILLE KY 40290
KUB                                 PO BOX 59017 KNOXVILLE TN 37950-9017
KUMAR LODGING INC                   ATTN BOB KUMAR BEST WESTERN ATHENS 1329 HWY 72 EAST ATHENS AL 35612
KURT H JUERGENS                     ADDRESS ON FILE
KURTISS MITCHELL                    ADDRESS ON FILE
KYLA HARRISON                       ADDRESS ON FILE
KYLA HARRISON                       ADDRESS ON FILE
KYLA WISE                           ADDRESS ON FILE
KYLE BARRY                          ADDRESS ON FILE
KYLE COX                            ADDRESS ON FILE
KYLE FULWIDER                       ADDRESS ON FILE
KYLE HALCOMB                        ADDRESS ON FILE
KYLE KING                           ADDRESS ON FILE
KYLE LOCANTORA                      ADDRESS ON FILE
KYLE MCLAUGHLIN                     ADDRESS ON FILE
KYLE ODONNELL                       ADDRESS ON FILE
KYLE ORDWAY                         ADDRESS ON FILE
KYLE POTTER                         ADDRESS ON FILE
KYLE R BANNISTER                    ADDRESS ON FILE
KYLE R RENSING                      ADDRESS ON FILE
KYLE RAYMOND                        ADDRESS ON FILE
KYLE SCOTT                          ADDRESS ON FILE
KYLE SHULER                         ADDRESS ON FILE
KYLE VAILS                          ADDRESS ON FILE
KYLE VEGA                           ADDRESS ON FILE
KYLE WOODBURY                       ADDRESS ON FILE
KYLE WOOTEN                         ADDRESS ON FILE
KYLEE CHRASTINA                     ADDRESS ON FILE
KYLEE HARRELL CUMBIE                ADDRESS ON FILE
KYLEE HARVEY                        ADDRESS ON FILE
KYLEE PATTERSON MICHAUD             ADDRESS ON FILE
KYLIE PRUITT                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 115 OF 199
                                                   RUBY TUESDAY
                     Case 20-12456-JTD          Doc 701  Filed 12/11/20
                                                    Service List
                                                                              Page 140 of 2235

Claim Name                               Address Information
KYLIE ROBY                               ADDRESS ON FILE
KYMBERLI ROWLEY                          ADDRESS ON FILE
KYRIE FISHER                             ADDRESS ON FILE
KYTREAL BRUMSKIN                         ADDRESS ON FILE
LACASHA HARTMAN                          ADDRESS ON FILE
LACEY PANKEY                             ADDRESS ON FILE
LACEY PITTMAN                            ADDRESS ON FILE
LACIE SCOTT                              ADDRESS ON FILE
LACKAWANNA RIVER BASIN SEWER AUTHORITY   PO BOX 280 OLYPHANT PA 18447
LACKAWANNA RIVER BASIN SWR AUTH          PO BOX 280 OLYPHANT PA 18447-0280
LACONS REFRIG AND AIR COND LLC           201 HENDRIX STREET WEST COLUMBIA SC 29169
LADAWN WILLIAMS                          ADDRESS ON FILE
LADONTA HALL                             ADDRESS ON FILE
LAFAYETTE PERRY                          ADDRESS ON FILE
LAILA SIMONE                             ADDRESS ON FILE
LAKEFOREST RETAIL INVESTMENT LLC         1919 WEST ST STE 100 C/O PETRIE RICHARDSON VENTURES ATTN ACCTS RECEIVABLE
                                         ANNAPOLIS MD 21401
LAKETHIA BUTLER                          ADDRESS ON FILE
LAKEWOOD TOWNSHIP                        MUNICIPAL UTILITIES AUTHORITY 390 NEW HAMPSHIRE AVE LAKEWOOD NJ 08701
LAMARCUS WARREN                          ADDRESS ON FILE
LAMARKUS SEAY                            ADDRESS ON FILE
LAMASTRA ENTERPRISES INC                 225 RODMAN ROAD NORFOLK VA 23503
LANCASTER COUNTY TREASURER               555 S 10TH ST ROOM 102 LINCOLN NE 68508
LANDON BLAND                             ADDRESS ON FILE
LANDON COX                               ADDRESS ON FILE
LANDSCAPE ASSOCIATES INC                 2450 OLD HWY 150 BESSEMER AL 35022
LANDSCAPE BARBERS TREE SERVICE LLC       7559 SW 102ND LOOP OCALA FL 34476
LANDSCAPES BY TIDWELL LLC                1053 SHELTON RD CHARLOTTE TN 37036
LANE VALENTE INDUSTRIES                  98 MAPLE AVE SMITHTOWN NY 11787
LANELL GAYLOR                            ADDRESS ON FILE
LANHAM LLLP                              C O NAI THE MICHAEL COMPANIES INC 10100 BUSINESS PARKWAY LANHAM MD 20706
LANHAM, LLLP                             C/O NAI THE MICHAEL COMPANIES INC 10100 BUSINESS PARKWAY LANHAM MD 20706
LAQUAN PITTMAN                           ADDRESS ON FILE
LAQUETTA PARKER                          ADDRESS ON FILE
LARA KING                                ADDRESS ON FILE
LARA S OWENS                             ADDRESS ON FILE
LARISSA DOWDY                            ADDRESS ON FILE
LARISSA PETITTO                          ADDRESS ON FILE
LARNELL M GUNBY                          ADDRESS ON FILE
LARRY E DAVIS                            ADDRESS ON FILE
LARRY E DAVIS                            ADDRESS ON FILE
LARRY E DAVIS                            ADDRESS ON FILE
LARRY HACKNEY                            ADDRESS ON FILE
LARRY L THOMPSON                         ADDRESS ON FILE
LARRY L THOMPSON                         ADDRESS ON FILE
LARRY MCMILLIAN                          ADDRESS ON FILE
LARRY SOMMERS                            ADDRESS ON FILE
LARRY THOMAS                             ADDRESS ON FILE
LARRY WARD                               ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 116 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 141 of 2235

Claim Name                         Address Information
LARRY WEAVER                       ADDRESS ON FILE
LARYSSA PALMER                     ADDRESS ON FILE
LAS VEGAS ADVENTURE LLC            C O VIRTUS COMMERCIAL 1333 N BUFFALO DR SUITE 120 LAS VEGAS NV 89128
LASASHA MCCALL                     ADDRESS ON FILE
LASHERINEKA HENDRIX                ADDRESS ON FILE
LASHON DURHAM                      ADDRESS ON FILE
LATAVIUS RANDLE                    ADDRESS ON FILE
LATAYA WHITE                       ADDRESS ON FILE
LATERIA HEATH                      ADDRESS ON FILE
LATISHA WARREN                     ADDRESS ON FILE
LATONYA WATSON                     ADDRESS ON FILE
LATOYA BOTTOMS                     ADDRESS ON FILE
LATOYA BURTE                       ADDRESS ON FILE
LATREKA S WOOD                     ADDRESS ON FILE
LAURA ANNUNZIATO                   ADDRESS ON FILE
LAURA BOWLEY                       ADDRESS ON FILE
LAURA CALLAHAN                     ADDRESS ON FILE
LAURA F ELLSWORTH                  ADDRESS ON FILE
LAURA FULLER                       ADDRESS ON FILE
LAURA GAYLE ROSSING                ADDRESS ON FILE
LAURA GAYLE ROSSING                ADDRESS ON FILE
LAURA GEHRETT                      ADDRESS ON FILE
LAURA HICKMAN                      ADDRESS ON FILE
LAURA HONEYCUTT                    ADDRESS ON FILE
LAURA JOHNSON                      ADDRESS ON FILE
LAURA JORDAN                       ADDRESS ON FILE
LAURA KENNEY                       ADDRESS ON FILE
LAURA LEWANDOWSKI                  ADDRESS ON FILE
LAURA NESCO                        ADDRESS ON FILE
LAURA NEWMAN                       ADDRESS ON FILE
LAURA NOYES                        ADDRESS ON FILE
LAURA SCRAGG                       ADDRESS ON FILE
LAURA SHAW                         ADDRESS ON FILE
LAURA SUCHER                       ADDRESS ON FILE
LAURA TERRY                        ADDRESS ON FILE
LAURA TUCCILLO                     ADDRESS ON FILE
LAURA ZACHARY                      ADDRESS ON FILE
LAURANCE L BYSTRY                  ADDRESS ON FILE
LAUREL A HESSLER                   ADDRESS ON FILE
LAUREL HIGHLANDS BEVERAGE LLC      4286 GLADES PIKE HIGHWAY SOMERSET PA 15501
LAUREN AINLEY                      ADDRESS ON FILE
LAUREN CROSSLEY                    ADDRESS ON FILE
LAUREN ESTES                       ADDRESS ON FILE
LAUREN FORD                        ADDRESS ON FILE
LAUREN HAYWOOD                     ADDRESS ON FILE
LAUREN HUFFMAN                     ADDRESS ON FILE
LAUREN JACOBS                      ADDRESS ON FILE
LAUREN PATCH                       ADDRESS ON FILE
LAUREN POOLE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 117 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 142 of 2235

Claim Name                          Address Information
LAUREN POOLE                        ADDRESS ON FILE
LAUREN POPE                         ADDRESS ON FILE
LAUREN R MAGNON                     ADDRESS ON FILE
LAUREN ROGGY                        ADDRESS ON FILE
LAUREN TAYLOR                       ADDRESS ON FILE
LAUREN THOMAS                       ADDRESS ON FILE
LAUREN TILTON                       ADDRESS ON FILE
LAURENCE CASTRO                     ADDRESS ON FILE
LAURIE DAY                          ADDRESS ON FILE
LAURIE STATTON                      ADDRESS ON FILE
LAVALE SANITARY COMMISSION          PO BOX 3325 LAVALE MD 21504
LAVERN CAPERS                       ADDRESS ON FILE
LAVERNE PERTELL                     ADDRESS ON FILE
LAVONDA CANADY                      ADDRESS ON FILE
LAVONNE MARION                      ADDRESS ON FILE
LAVONZIA THOMPSON                   ADDRESS ON FILE
LAWN ENFORCEMENT OF CNY LLC         8439 QUADRANT LANE BALDWINSVILLE NY 13027
LAWN SURFER LLC                     70 GARDNER ROAD VOLUNTOWN CT 06384
LAWNMASTER                          1708 ANDERSON STREET WILSON NC 27893
LAWRENCE HOFF                       ADDRESS ON FILE
LAWRENCE MCMILLAN                   ADDRESS ON FILE
LAWRENCE N. LEBOW                   ADDRESS ON FILE
LAWRENCE ROST                       ADDRESS ON FILE
LCEC                                PO BOX 31477 TAMPA FL 33631-3477
LCP INC                             PO BOX 5483 VIRGINIA BEACH VA 23471
LEA BODIE                           ADDRESS ON FILE
LEAH AVERILL                        ADDRESS ON FILE
LEAH CAMP                           ADDRESS ON FILE
LEAH FENECH                         ADDRESS ON FILE
LEAH RIDDLE                         ADDRESS ON FILE
LEAH YANOVITCH                      ADDRESS ON FILE
LEANDRA AVANCINI                    ADDRESS ON FILE
LEANNA JACOBS                       ADDRESS ON FILE
LEANNA M KING                       ADDRESS ON FILE
LEANNA OTTINGER                     ADDRESS ON FILE
LEANNE CREGER                       ADDRESS ON FILE
LEANNE JONES                        ADDRESS ON FILE
LEBANON PLAZA I LLC                 PRESTIGE PROPERTIES & DEVELOPMENT CO., INC. 546 FIFTH AVENUE, 15TH FLOOR NEW
                                    YORK NY 10036
LEE COUNTY TAX COLLECTOR            PO BOX 1609 FORT MYERS FL 33902-1609
LEE COUNTY UTILITIES                PO BOX 60045 PRESCOTT AZ 86304-6045
LEE FEAGINS                         ADDRESS ON FILE
LEE M GLASGOW                       ADDRESS ON FILE
LEE REDFERN                         ADDRESS ON FILE
LEEANNE ROOSE                       ADDRESS ON FILE
LEGACY AIR HVAC                     645 E MISSOURI AVE PHOENIX AZ 85012
LEHIGH COUNTY AUTHORITY             ALLENTOWN WATER SEWER PAYMENT PO BOX 3758 ALLENTOWN PA 18106-0758
LEHIGH VALLEY MALL                  PO BOX 829446 PHILADELPHIA PA 19182
LEIGH MILLWOOD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 118 OF 199
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                              Page 143 of 2235

Claim Name                             Address Information
LEIGH TILLMAN                          ADDRESS ON FILE
LEIGHANNA POWELL                       ADDRESS ON FILE
LEIGHANNE HENSON                       ADDRESS ON FILE
LEILANI WADSWORTH                      ADDRESS ON FILE
LELAND WYKOFF                          ADDRESS ON FILE
LENA HESBACH                           ADDRESS ON FILE
LENA JOY                               ADDRESS ON FILE
LENKA JEDINAKOVA                       ADDRESS ON FILE
LENOIR CITY UTILITIES BOARD            PO BOX 449 LENOIR CITY TN 37771-0449
LEON BRIGGS                            ADDRESS ON FILE
LEONARD ATTUQUAYEFIO                   ADDRESS ON FILE
LEONARD KELLOW                         ADDRESS ON FILE
LEONARD MOORE                          ADDRESS ON FILE
LEONARDOS PRODUCE LLC                  18074 SHERWOOD DETROIT MI 48234
LEONORA PRETT                          ADDRESS ON FILE
LEOPOLDO MARTINEZ                      ADDRESS ON FILE
LEOS PRODUCE INC                       1151 5TH STREET AUGUSTA GA 30901
LEROY ERNEST ENGSTRAND JR              ADDRESS ON FILE
LESLEY ROGERS                          ADDRESS ON FILE
LESLEY ROGERS                          ADDRESS ON FILE
LESLIE BOYD                            ADDRESS ON FILE
LESLIE FULLER                          ADDRESS ON FILE
LESLIE GOODRUM                         ADDRESS ON FILE
LESLIE HOWES                           ADDRESS ON FILE
LESLIE MUSIC                           ADDRESS ON FILE
LESLIE STAHL                           ADDRESS ON FILE
LESTER DENSON                          ADDRESS ON FILE
LESTER LAMBDIN                         ADDRESS ON FILE
LESTER LOWE                            ADDRESS ON FILE
LESTER SUMPTER                         ADDRESS ON FILE
LETHA LAMB WIEGERS                     ADDRESS ON FILE
LEVANDRA WINDHAM                       ADDRESS ON FILE
LEVEL UP INC                           PO BOX 2611 WARMINSTER PA 18974
LEVELLE HOUGH                          ADDRESS ON FILE
LEVI M WELCH                           ADDRESS ON FILE
LEVI PARKER                            ADDRESS ON FILE
LEVI REXFORD                           ADDRESS ON FILE
LEVI WRIGHT                            ADDRESS ON FILE
LEVINE DISTRIBUTING CO INC             15 STOTT AVENUE NORWICH CT 06360
LEWIS MACE                             ADDRESS ON FILE
LEWIS PRODUCE                          502 SMITH AVE THOMASVILLE GA 31792
LEWIS TANKSKLEY                        ADDRESS ON FILE
LEWIS THOMASON KING KRIEG WALDROP PC   ADDRESS ON FILE
LEXIE BITTER                           ADDRESS ON FILE
LEXUS MCMAHAN                          ADDRESS ON FILE
LEXUS SAMUELS                          ADDRESS ON FILE
LFM PROPERTIES LLC                     407 L SOUTH GRIFFIN STREET ELIZABETH CITY NC 27909-0000
LIAM SCOTT                             ADDRESS ON FILE
LIBERTY DENU                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 119 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 144 of 2235

Claim Name                          Address Information
LIBERTY UTILITIES GEORGIA           75 REMITTANCE DR STE 1918 CHICAGO IL 60675-1918
LIBERTY UTILITIES MIDSTATES         75 REMITTANCE DR SUITE 1741 CHICAGO IL 60675-1741
LIBERTY UTILITIES NH                75 REMITTANCE DR SUITE 1032 CHICAGO IL 60675-1032
LILA REID                           ADDRESS ON FILE
LILIAN DE PAZ                       ADDRESS ON FILE
LILLIAN LANG                        ADDRESS ON FILE
LILLIE AUSTIN                       ADDRESS ON FILE
LILLIE M SAVEL                      ADDRESS ON FILE
LILLYANA MARTINEZ                   ADDRESS ON FILE
LILY CARTER                         ADDRESS ON FILE
LIMESTONE RUBY LITHIA SPRINGS LLC   C/O OIMC 200 S BISCAYNE BLVD #F17 MIAMI FL 33131
LIMESTONE RUBY LITHIA SPRINGS LLC   200 S BISCAYNE BLVD 7TH FL C O OIMC MIAMI FL 33131
LIMESTONE RUBY LLC ORION            200 S BISCAYNE BLVD 7TH FL C O OIMC MIAMI FL 33131
LIMESTONE RUBY LLC ORION            200 S BISCAYNE BLVD 7TH FL C O OIMC MIAMI FL 33131
LIMESTONE RUBY LLC ORION            200 S BISCAYNE BLVD 7TH FL C O OIMC MIAMI FL 33131
LIMESTONE RUBY LOGANVILLE LLC       200 S BISCAYNE BLVD 7TH FL C O OIMC MIAMI FL 33131
LIMESTONE RUBY RALEIGH LLC          C/O OIMC 200 S BISCAYNE BLVD #F17 MIAMI FL 33131
LIMESTONE RUBY RALEIGH LLC          200 S BISCAYNE BLVD 7TH FL C O OIMC MIAMI FL 33131
LINCOLN ELECTRIC SYSTEM             PO BOX 80869 LINCOLN NE 68501-0869
LINDA BELCHER                       ADDRESS ON FILE
LINDA BROWN                         ADDRESS ON FILE
LINDA CARLTON                       ADDRESS ON FILE
LINDA E CORDIER                     ADDRESS ON FILE
LINDA ERNST                         ADDRESS ON FILE
LINDA FORBISH                       ADDRESS ON FILE
LINDA L BISHOP                      ADDRESS ON FILE
LINDA MCCULLOUGH                    ADDRESS ON FILE
LINDA N COOPER                      ADDRESS ON FILE
LINDA PLAZA                         ADDRESS ON FILE
LINDA REES                          ADDRESS ON FILE
LINDA ROBERTS                       C/O REICH & MANCINI, PA ANDREW REICH, ESQUIRE 3500 SW CORPORATE PARKWAY, SUITE
                                    100 PALM CITY FL 34990
LINDA SOUSA                         ADDRESS ON FILE
LINDA ZURGA                         ADDRESS ON FILE
LINDEN TYSON                        ADDRESS ON FILE
LINDSAY BOWDEN                      ADDRESS ON FILE
LINDSAY HIPPS                       ADDRESS ON FILE
LINDSAY THORNTON                    ADDRESS ON FILE
LINDSEY ANDERSON                    ADDRESS ON FILE
LINDSEY CLARK                       ADDRESS ON FILE
LINDSEY FREED                       ADDRESS ON FILE
LINDSEY HAIRSTON                    ADDRESS ON FILE
LINDSEY M WATSON                    ADDRESS ON FILE
LINDSEY WISSINGER                   ADDRESS ON FILE
LINDSEY WOODS                       ADDRESS ON FILE
LIONG FAMILY LIVING TRUST           2670 MELVILLE DRIVE SAN MARINO CA 91108-0000
LISA BANKS                          ADDRESS ON FILE
LISA BENNETT                        ADDRESS ON FILE
LISA BROWN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 120 OF 199
                                                RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                 Service List
                                                                              Page 145 of 2235

Claim Name                            Address Information
LISA BRUBAKER                         ADDRESS ON FILE
LISA CARRILLO                         ADDRESS ON FILE
LISA D JAGGER                         ADDRESS ON FILE
LISA DIVIRGILIO                       ADDRESS ON FILE
LISA GARCIA                           ADDRESS ON FILE
LISA GARCIA                           ADDRESS ON FILE
LISA GREEN-WHITE                      ADDRESS ON FILE
LISA GROCHOWASKI                      ADDRESS ON FILE
LISA HANSHAW                          ADDRESS ON FILE
LISA HUBBARD                          ADDRESS ON FILE
LISA JACKSON                          ADDRESS ON FILE
LISA JUDGE                            ADDRESS ON FILE
LISA L MILLER                         ADDRESS ON FILE
LISA LAMBERT                          ADDRESS ON FILE
LISA LORENZO                          ADDRESS ON FILE
LISA PALO                             ADDRESS ON FILE
LISA PETERSON                         ADDRESS ON FILE
LISA POLKINGHORNE                     ADDRESS ON FILE
LISA ROSSNEY                          ADDRESS ON FILE
LISA SPINKS                           ADDRESS ON FILE
LISA WHITE                            ADDRESS ON FILE
LISANEWORK TILAHUN                    ADDRESS ON FILE
LISBON LANDING LLC                    P O BOX 464 BRATTLEBORO VT 05302-0000
LITTLE OCMULGEE ELECTRIC MEMBERSHIP   ELECTRIC MEMBERSHIP CORP PO BOX 150 ALAMO GA 30411
CORP
LITTLER MENDELSON PC                  333 BUSH ST 34TH FL SAN FRANCISCO CA 94104
LITZY TURCIOS                         ADDRESS ON FILE
LIZA PJETRAJ                          ADDRESS ON FILE
LIZBETH REYES-SERRANO                 ADDRESS ON FILE
LIZZBET ITZEL GARCIA MARTINEZ         ADDRESS ON FILE
LJB 1 LLC                             3081 E COMMERCIAL BLVD 105 C O MINK MINK INC FORT LAUDERDALE FL 33308
LLEYNI POCASANGRE ESTRADA             ADDRESS ON FILE
LLOYD MCKISSICK                       ADDRESS ON FILE
LOAN HARRIS                           ADDRESS ON FILE
LOGAN D SWINDLE                       ADDRESS ON FILE
LOGAN ELLIOTT                         ADDRESS ON FILE
LOGAN FEDEWA                          ADDRESS ON FILE
LOGAN FOWLER                          ADDRESS ON FILE
LOGAN G HOWARD                        ADDRESS ON FILE
LOGAN GARDNER                         ADDRESS ON FILE
LOGAN MURPHY                          ADDRESS ON FILE
LOGAN OSBORNE                         ADDRESS ON FILE
LOGAN OWEN                            ADDRESS ON FILE
LOGAN WINFREY                         ADDRESS ON FILE
LOGEN BRANT                           ADDRESS ON FILE
LOIS C ALEXIS-COLLINS                 ADDRESS ON FILE
LOIS J BROWER                         ADDRESS ON FILE
LOIS M SKOKOS                         ADDRESS ON FILE
LOIS M SKOKOS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 121 OF 199
                                               RUBY TUESDAY
                      Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 146 of 2235

Claim Name                           Address Information
LOIS MASSE                           C/O LEWIS LAW GROUP J.D LEWIS 1115 SE OCEAN BOULEVARD STUART FL 34996
LOIS NIELSON                         ADDRESS ON FILE
LOLA J RUBLE                         ADDRESS ON FILE
LOLA J RUBLE                         ADDRESS ON FILE
LOLA WOODSON                         ADDRESS ON FILE
LOLLITA SLEDGE                       ADDRESS ON FILE
LONA MELBER                          ADDRESS ON FILE
LONIESHA K PATRICK                   ADDRESS ON FILE
LONNETT CULBRETH                     ADDRESS ON FILE
LONNIE GRAY                          ADDRESS ON FILE
LORA BOODOO                          ADDRESS ON FILE
LORENE HIGH                          ADDRESS ON FILE
LORI BROOKS                          ADDRESS ON FILE
LORI BRUMMITT                        ADDRESS ON FILE
LORI GORDON                          ADDRESS ON FILE
LORI HOWELL                          ADDRESS ON FILE
LORI JOHNSON                         ADDRESS ON FILE
LORI L SCHULTZ                       ADDRESS ON FILE
LORI MARSHALL                        ADDRESS ON FILE
LORI MAYFIELD                        ADDRESS ON FILE
LORI MCKNIGHT                        ADDRESS ON FILE
LORI PARKER                          ADDRESS ON FILE
LORI PETERSON                        ADDRESS ON FILE
LORI TENAGLIA                        ADDRESS ON FILE
LORI WITZIGMAN                       ADDRESS ON FILE
LORIELLE DEAN                        ADDRESS ON FILE
LORNA LARKIN                         ADDRESS ON FILE
LOTOYA HUGHES                        ADDRESS ON FILE
LOUCRETIA HOLLINGSWORTH              ADDRESS ON FILE
LOUDOUN COUNTY                       PO BOX 1000 LEESBURG VA 20177-1000
LOUDOUN WATER                        PO BOX 4000 ASHBURN VA 20146-2591
LOUIS COLON                          ADDRESS ON FILE
LOUIS E SCOTT                        ADDRESS ON FILE
LOUIS F. KNIGHT                      ADDRESS ON FILE
LOUIS R SPOSATO                      ADDRESS ON FILE
LOUIS SAVINO                         ADDRESS ON FILE
LOUISE CHARLTON                      ADDRESS ON FILE
LOUISE DISSINGER                     C/O CHRISTIANSON MEYER GEORGE CHRISTIANSON 411 CHESTNUT ST. LEBANON PA 17042
LOUISE N SHEARER                     ADDRESS ON FILE
LOUISE RADCLIFFEE                    ADDRESS ON FILE
LOUISIANA WATER CO                   UTILITY PAYMENT PROCESSING PO BOX 96025 BATON ROUGE LA 70896
LOWELL CURRY                         ADDRESS ON FILE
LOWELL D BASHLOR JR                  ADDRESS ON FILE
LOWER BUCKS CNTY JOINT               MUNICIPAL AUTHORITY PO BOX 460 LEVITTOWN PA 19058
LOWES COMPANIES INC                  1000 LOWES BLVD MOORESVILLE NC 28117
LSF FRANCHISE LOAN INVESTMENTS LLC   10 QUEEN ST GIBBONS BLDG, STE 102 HAMILTON BM HM11 BERMUDA
LUANN BENDER                         ADDRESS ON FILE
LUCAS MCCUAN                         ADDRESS ON FILE
LUCINDA KING                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 122 OF 199
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                            Page 147 of 2235

Claim Name                             Address Information
LUELLEN WOOD                           ADDRESS ON FILE
LUIS CONCEPCION                        ADDRESS ON FILE
LUIS MEDINA                            ADDRESS ON FILE
LUIS PEREZ                             ADDRESS ON FILE
LUIS QUINDE                            C/O LOMBARDI AND LOMBARDI PA NICOLE LOMBARDI 1862 OAK TREE RD EDISON NJ 08820
LUIS ROSEL BOBADILLA                   ADDRESS ON FILE
LUIS-DAVID RODRIGUEZ                   ADDRESS ON FILE
LUKE CLOUD                             ADDRESS ON FILE
LUKE COLLIS                            ADDRESS ON FILE
LUKE J LUECKERT                        ADDRESS ON FILE
LUKE OLCZAK                            ADDRESS ON FILE
LUKE POOLE                             ADDRESS ON FILE
LUKE RIGGS                             ADDRESS ON FILE
LUKUS STADELBACHER                     C/O WINTERS BREWSTER CROSBY &SCHAFER LLC LINDA CANTRELL 111 W MAIN ST MARION
                                       IL 62959
LUNAR ELECTRICAL CONTRACTOR INC        3171 ROUTE 9 NORTH 309 OLD BRIDGE NJ 08857-2690
LUSAVI PAGOSA LLC                      610 NEWPORT CENTER DRIVE ATTN MATTHEW MOUSAVI SUITE 1500 NEWPORT BEACH CA
                                       92660
LUZ BARRERA                            C/O TODD BRANDON EDER PC TOOD BRANDON EDER 182 RYDERS LN EAST BRUNSWICK NJ
                                       08816
LUZ Y FELICIANO                        ADDRESS ON FILE
LYN W MCCRACKEN                        ADDRESS ON FILE
LYNDA MCCULLOUGH-CLAAR                 ADDRESS ON FILE
LYNDE FLETCHER                         ADDRESS ON FILE
LYNDSAE KRANZ                          ADDRESS ON FILE
LYNDSAY LEONARD                        ADDRESS ON FILE
LYNDSEY HEROLD                         ADDRESS ON FILE
LYNDSIE GROOVER                        ADDRESS ON FILE
LYNETTE ALTING                         ADDRESS ON FILE
LYNN S MURPHY                          ADDRESS ON FILE
LYNN SAXON                             ADDRESS ON FILE
LYNN SHACKOOR                          ADDRESS ON FILE
LYNN WILSON                            ADDRESS ON FILE
LYNNA DONNOR                           ADDRESS ON FILE
LYNNE WOOD                             ADDRESS ON FILE
LYNWOOD HOOKER                         ADDRESS ON FILE
LYSSA C FORE                           ADDRESS ON FILE
M Z ENTERPRISES                        9240 EMORY RD CORRYTON TN 37721
MACDADE MALL ASSOCIATES L P            120 W GERMANTOWN PIKE SUITE 120 CO WOLFSON VERRICHIA GROUP LLC PLYMOUTH
                                       MEETING PA 19462
MACERICH DEPTFORD LLC                  PO BOX 511315 LOS ANGELES CA 90051
MACH II MCB SLVR PORTFOLIO OWNER ONE   2701 N CHARLES ST STE 404 C O MCB PROPERTY MGMT LLC BALTIMORE MD 21218
LCC
MACIE SHACKELFORD                      ADDRESS ON FILE
MACKENZIE KOHLER                       ADDRESS ON FILE
MACKENZIE MCNURE                       ADDRESS ON FILE
MACKENZIE P FORMAN                     ADDRESS ON FILE
MACKENZIE PHILLIPS                     ADDRESS ON FILE
MACKENZIE R BULLOCK                    ADDRESS ON FILE
MACKENZIE WORKMASTER JANES             ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 123 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                           Page 148 of 2235

Claim Name                         Address Information
MACY BROWN                         ADDRESS ON FILE
MACY FORREST                       ADDRESS ON FILE
MACY MASON                         ADDRESS ON FILE
MADELINE FRYAR                     ADDRESS ON FILE
MADELINE KRAWCIW                   ADDRESS ON FILE
MADELINE MADDEN                    ADDRESS ON FILE
MADELINE MCDONALD                  ADDRESS ON FILE
MADELINE SMALLING                  ADDRESS ON FILE
MADELYN DAVIS                      ADDRESS ON FILE
MADELYN LEGETTE                    ADDRESS ON FILE
MADISEN FORMAN                     ADDRESS ON FILE
MADISON ADDUCI                     ADDRESS ON FILE
MADISON BARGER                     ADDRESS ON FILE
MADISON BENNETT                    ADDRESS ON FILE
MADISON CAMPBELL                   ADDRESS ON FILE
MADISON CAMPBELL                   ADDRESS ON FILE
MADISON COUNTY HEALTH DEPT         301 MAX LUTHER DR HUNTSVILLE AL 35811
MADISON COUNTY TREASURER           16 E 9TH ST STE 109 ANDERSON IN 46016
MADISON COUNTY TREASURER           PO BOX 849 EDWARDSVILLE IL 62025
MADISON COURSON                    ADDRESS ON FILE
MADISON DOBRZENSKI                 ADDRESS ON FILE
MADISON DOWDEN                     ADDRESS ON FILE
MADISON DVORACK                    ADDRESS ON FILE
MADISON FOSTER                     ADDRESS ON FILE
MADISON GRIFFIN                    ADDRESS ON FILE
MADISON JOHNSON                    ADDRESS ON FILE
MADISON KNIGHT                     ADDRESS ON FILE
MADISON LOY                        ADDRESS ON FILE
MADISON MCCANN                     ADDRESS ON FILE
MADISON MOONEYHAN                  ADDRESS ON FILE
MADISON N KLAIBER                  ADDRESS ON FILE
MADISON P TEWKSBURY                ADDRESS ON FILE
MADISON PHILLIPS                   ADDRESS ON FILE
MADISON RAINES                     ADDRESS ON FILE
MADISON RUCH                       ADDRESS ON FILE
MADISON SALEM                      ADDRESS ON FILE
MADISON T METZER                   ADDRESS ON FILE
MADISON WEIMER                     ADDRESS ON FILE
MADISON WILLIAMS                   ADDRESS ON FILE
MADISYN HUGHES                     ADDRESS ON FILE
MADISYN JECHA                      ADDRESS ON FILE
MADYSIN FREDERICK                  ADDRESS ON FILE
MAEDGENS LAWN CARE                 10794 KILPATRICK CIR ROLLA MO 65401
MAGDALENA LUCATO                   C/O DALL VECHIA AND KRAFT LLP CHRISTOPHER KRAFT 115 GREEN ST KINGSTON NY 12401
MAGEE WESSELLS                     ADDRESS ON FILE
MAGGIE HAIRE                       ADDRESS ON FILE
MAGGIE RALEY                       ADDRESS ON FILE
MAGNA LEGAL SERVICES LLC           PO BOX 822804 PHILADELPHIA PA 19182
MAHONING COUNTY SANITARY           PO BOX 70279 PHILADELPHIA PA 19176-0279



Epiq Corporate Restructuring, LLC                                                             Page 124 OF 199
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                         Page 149 of 2235

Claim Name                        Address Information
MAIN MECHANICAL SERVICE INC       16705 SCHEER BLVD HUDSON FL 34667
MAINE NATURAL GAS                 PO BOX 99 BRUNSWICK ME 04011
MAINSTREET LLC                    PO BOX 20303 TUSCALOOSA AL 35402
MAINTENX INTERNATIONAL            2202 N HOWARD AVE TAMPA FL 33607
MAIRA HERNANDEZ                   ADDRESS ON FILE
MAJIC GABBARD                     ADDRESS ON FILE
MAKAYLA BRADDY                    ADDRESS ON FILE
MAKAYLA H HESTER                  ADDRESS ON FILE
MAKAYLA HAMILTON                  ADDRESS ON FILE
MAKAYLA TIMMS                     ADDRESS ON FILE
MAKENZIE COX                      ADDRESS ON FILE
MAKENZIE KRAMER                   ADDRESS ON FILE
MAKHERE BENSON                    ADDRESS ON FILE
MAKINLEY PERKINS                  ADDRESS ON FILE
MALA LLC                          7171 SW 62ND AVENUE SUITE 503 MIAMI FL 33143
MALA, LLC                         7171 SW 62ND AVENUE STE 503 MIAMI FL 33143
MALACHI ROSE                      ADDRESS ON FILE
MALAKA GRIFFIN                    ADDRESS ON FILE
MALCOLM GARRET                    ADDRESS ON FILE
MALCOLM HORTON                    ADDRESS ON FILE
MALCOLM PENDLETON                 ADDRESS ON FILE
MALIA A ANKRAH                    ADDRESS ON FILE
MALIK ANDERSON                    ADDRESS ON FILE
MALIK BONNEAU                     ADDRESS ON FILE
MALIK TONEY                       ADDRESS ON FILE
MALL AT LIMA LLC                  PO BOX 6586 DEPT CM009689 CAROL STREAM IL 60197
MALLARIE PETERSON                 ADDRESS ON FILE
MALLARY HOGUE                     ADDRESS ON FILE
MALLARY HOGUE                     ADDRESS ON FILE
MALLORY BLANTON                   ADDRESS ON FILE
MALORIE VARNER                    ADDRESS ON FILE
MANAGER OF FINANCE                PO BOX 17420 DENVER CO 80217-0420
MANATEE CO UTILITIES DEPT         PO BOX 25350 BRADENTON FL 34206-5350
MANATEE COUNTY SHERIFFS OFFICE    600 301 BLVD W STE 202 FALSE ALARM REDUCTION UNIT BRADENTON FL 34205
MANDY L WHITE                     ADDRESS ON FILE
MANDY M SCOTT                     ADDRESS ON FILE
MANFRED KUHLEMANN                 ADDRESS ON FILE
MANFRED KUHLEMANN                 ADDRESS ON FILE
MANHATTAN BEER DISTRIBUTORS LLC   955 EAST 149TH STREET BRONX NY 10455
MANUEL CHEVEZ                     C/O TORO LAW OFFICES, P.C. JOHN A. TORO 300 CENTERVILLE RD. STE. 200 E.
                                  WARWICK RI 02886
MANUEL CHEVEZ                     ADDRESS ON FILE
MANUEL GARCIA                     ADDRESS ON FILE
MANUEL GARCIA                     ADDRESS ON FILE
MANUEL REMIREZ                    ADDRESS ON FILE
MANUEL SANTANA                    ADDRESS ON FILE
MAQUITA HEDGEPETH                 ADDRESS ON FILE
MARC AGOSTINO                     ADDRESS ON FILE
MARC F LAGASSE                    160 ATHENS WAY NASHVILLE TN 37228-0000



Epiq Corporate Restructuring, LLC                                                            Page 125 OF 199
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 150 of 2235

Claim Name                        Address Information
MARC J KOSS                       ADDRESS ON FILE
MARC ROBINSON                     ADDRESS ON FILE
MARCEL FLEMING                    ADDRESS ON FILE
MARCELINO LARGEL                  ADDRESS ON FILE
MARCELINO LARGEL                  ADDRESS ON FILE
MARCELINO LARGEL                  ADDRESS ON FILE
MARCELO DIANA                     ADDRESS ON FILE
MARCIA GOLDWIN                    ADDRESS ON FILE
MARCIA WRIGHT                     ADDRESS ON FILE
MARCIE EMERMAN                    ADDRESS ON FILE
MARCO NAVARRETE                   ADDRESS ON FILE
MARCO PROTECTION SYSTEMS LLC      288 BOOT RD DOWNINGTOWN PA 19335
MARCUS ALFORD                     ADDRESS ON FILE
MARCUS BROWN                      ADDRESS ON FILE
MARCUS CRUZ                       ADDRESS ON FILE
MARCUS GLOVER                     ADDRESS ON FILE
MARCUS GRAY                       ADDRESS ON FILE
MARCUS JONES                      ADDRESS ON FILE
MARCUS MACKENS                    ADDRESS ON FILE
MARCUS MCCLARY                    ADDRESS ON FILE
MARCUS MCGILL                     ADDRESS ON FILE
MARCUS NELSON                     ADDRESS ON FILE
MARCUS RAMIREZ                    ADDRESS ON FILE
MARCUS RICHEY                     ADDRESS ON FILE
MARCUS WARD                       ADDRESS ON FILE
MARGARET BAER                     C/O BENDIT WEINSTOCK RAJA SHATTACHARYA 80 MAIN STREET, STE 260 WEST ORANGE NJ
                                  07052
MARGARET BEACH                    ADDRESS ON FILE
MARGARET GROSSMICK                C/O GROSS AND GROSS ALVIN GROSS 535 ROUTE 38 CHERRY HILL NJ 08002
MARGARET HEYMAN                   ADDRESS ON FILE
MARGARET HEYMAN                   ADDRESS ON FILE
MARGARET HONS                     ADDRESS ON FILE
MARGARET MARGERUM                 ADDRESS ON FILE
MARGARET NATOLI                   ADDRESS ON FILE
MARGARET WAITE                    ADDRESS ON FILE
MARGARET WILLIAMS                 ADDRESS ON FILE
MARGARITA GONZALEZ                ADDRESS ON FILE
MARGIE HENDERSON                  ADDRESS ON FILE
MARGO CHAPMAN                     ADDRESS ON FILE
MARGO VALERO                      ADDRESS ON FILE
MARGUERITE N DUFFY                ADDRESS ON FILE
MARGUERITE N DUFFY                ADDRESS ON FILE
MARIA ALVAREZ                     ADDRESS ON FILE
MARIA GIRON                       ADDRESS ON FILE
MARIA LOPEZ                       ADDRESS ON FILE
MARIA MEDINA                      ADDRESS ON FILE
MARIA MEZOSI                      ADDRESS ON FILE
MARIA OTERO                       ADDRESS ON FILE
MARIA PEREZ                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 126 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 151 of 2235

Claim Name                           Address Information
MARIA QUINTANILLA                    C/O FARRELL & GROCHOWSKI, PC ANN M. FARRELL 375 CENTER ST WALLINGFORD CT 06492
MARIA ROMERO                         ADDRESS ON FILE
MARIA SANCHEZ-VEGA                   ADDRESS ON FILE
MARIA SMITH                          ADDRESS ON FILE
MARIAH CASTILLO                      ADDRESS ON FILE
MARIAH CROPPER                       ADDRESS ON FILE
MARIAH ELLERBE                       ADDRESS ON FILE
MARIAH MCRAE-WHITE                   ADDRESS ON FILE
MARIAH OTTINGER                      ADDRESS ON FILE
MARIAH SPAGNUALO                     ADDRESS ON FILE
MARIAH TERRELL                       ADDRESS ON FILE
MARIANNE COLLEY                      ADDRESS ON FILE
MARIBEL FERNANDEZ                    ADDRESS ON FILE
MARIBEL OLMO                         ADDRESS ON FILE
MARIBETH JOHNSON                     ADDRESS ON FILE
MARICEL SMITH                        ADDRESS ON FILE
MARICOPA COUNTY                      PO BOX 52133 PHOENIX AZ 85072-2133
MARIE EVANS                          ADDRESS ON FILE
MARIE GREMBOWIEC                     ADDRESS ON FILE
MARIE HALPERN                        ADDRESS ON FILE
MARIE L PARRIS                       ADDRESS ON FILE
MARIE MARCELLE                       ADDRESS ON FILE
MARIE SPUCHES                        ADDRESS ON FILE
MARIE SWEENEY                        C/O DAWSON & ALBRITTON 204 E ARLINGTON BLVD, STE M GREENVILLE NC 27835
MARIELA MYERS-VASQUEZ                ADDRESS ON FILE
MARIETTA POWER WATER                 675 N MARIETTA PKWY MARIETTA GA 30060-1528
MARILYN ANDERSON                     ADDRESS ON FILE
MARILYN DEAN                         ADDRESS ON FILE
MARINA HOLMSETH                      ADDRESS ON FILE
MARINA LIGHT                         ADDRESS ON FILE
MARIO ANTONIO SALGADO VILLEGAS       ADDRESS ON FILE
MARIO DANIELS                        ADDRESS ON FILE
MARIO PEREZ                          ADDRESS ON FILE
MARIO SALGADO                        ADDRESS ON FILE
MARIO SIMS                           ADDRESS ON FILE
MARIO YANES                          ADDRESS ON FILE
MARISA JOHNSON                       ADDRESS ON FILE
MARISSA ANDREWS                      ADDRESS ON FILE
MARISSA DALUZ                        ADDRESS ON FILE
MARISSA ELLMAUER                     ADDRESS ON FILE
MARISSA J KING                       ADDRESS ON FILE
MARISSA OLIVER                       ADDRESS ON FILE
MARISSA PAULK                        ADDRESS ON FILE
MARISSA PAYTON                       ADDRESS ON FILE
MARISSA RANALLI                      ADDRESS ON FILE
MARISSA RAPPAPORT                    ADDRESS ON FILE
MARISSA SCANLON                      ADDRESS ON FILE
MARISSA WILLIAMS                     ADDRESS ON FILE
MARJORIE MEYER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 127 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 152 of 2235

Claim Name                           Address Information
MARJORIE P CLARKE                    7301 BOULDER VIEW LN C/O BLACKWOOD DEVELP CO RICHMOND VA 23225-0000
MARK BIGOS                           ADDRESS ON FILE
MARK BREHM                           ADDRESS ON FILE
MARK BURNS                           ADDRESS ON FILE
MARK D YOUNG                         ADDRESS ON FILE
MARK D YOUNG                         ADDRESS ON FILE
MARK FRIEDFERTIG                     ADDRESS ON FILE
MARK H BIBBY                         ADDRESS ON FILE
MARK HAWKINS                         ADDRESS ON FILE
MARK HERRICK                         ADDRESS ON FILE
MARK HIATT                           ADDRESS ON FILE
MARK HUBERT                          ADDRESS ON FILE
MARK J GOEPFERT                      ADDRESS ON FILE
MARK JOZWIAK                         ADDRESS ON FILE
MARK LESLIE                          ADDRESS ON FILE
MARK POTTER                          ADDRESS ON FILE
MARK ROBINSON                        ADDRESS ON FILE
MARK S INGRAM                        ADDRESS ON FILE
MARK S INGRAM                        ADDRESS ON FILE
MARK S NEWMAN                        ADDRESS ON FILE
MARK SANDFER                         ADDRESS ON FILE
MARK WILLIAMS                        ADDRESS ON FILE
MARKCUS CLAY                         ADDRESS ON FILE
MARKEL F DOZIER                      ADDRESS ON FILE
MARKEVIS MILBOURNE                   ADDRESS ON FILE
MARLANA WALL KETELHUT                ADDRESS ON FILE
MARLEA HARRIS                        ADDRESS ON FILE
MARLENE WAGNER                       ADDRESS ON FILE
MARLEY STATION MALL LLC              3228 COLLINSWORTH STREET C O PROPERTY MANAGERS LLC C O PROPERTY MANAGERS LLC
                                     FT WORTH TX 76107
MARLON GILLESPIE                     ADDRESS ON FILE
MARNIE HEARN                         ADDRESS ON FILE
MARPAN SUPPLY CO INC                 PO BOX 2068 TALLAHASSEE FL 32316
MARQUES MCKOY                        ADDRESS ON FILE
MARQUIS GUNTER                       ADDRESS ON FILE
MARQUIS JONES                        ADDRESS ON FILE
MARRIA MIDDLETON                     ADDRESS ON FILE
MARS BLUFF SPECIALTY SERVICES LLC    721 1/2 N PRICE ROAD FLORENCE SC 29506
MARSA AYL                            ADDRESS ON FILE
MARSH MCLENNAN AGENCY LLC            PO BOX 419285 BOSTON MA 02241
MARSHA SHELTON                       ADDRESS ON FILE
MARSHALL HENDERSON                   ADDRESS ON FILE
MARSHALL R CORBIN                    ADDRESS ON FILE
MARSHS LAWN CARE                     29464 PETUNIA DR EASTON MD 21601
MARSIERE CROSBY                      ADDRESS ON FILE
MARTEZ KING                          ADDRESS ON FILE
MARTIA PROCTOR                       ADDRESS ON FILE
MARTIA WILLIAMS                      ADDRESS ON FILE
MARTIN COUNTY TAX COLLECTOR          3485 SE WILLOUGHBY BLVD STUART FL 34994



Epiq Corporate Restructuring, LLC                                                               Page 128 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 153 of 2235

Claim Name                         Address Information
MARTIN COUNTY UTILITIES            PO BOX 9000 STUART FL 34995-9000
MARTIN L ARMBRESTER                ADDRESS ON FILE
MARTIN P CAWLEY                    ADDRESS ON FILE
MARTINA KIRKLEY                    ADDRESS ON FILE
MARTY BONANNO                      ADDRESS ON FILE
MARTY BONANNO                      ADDRESS ON FILE
MARTY LONG                         ADDRESS ON FILE
MARTY SIMMS                        ADDRESS ON FILE
MARVIN DANIELS                     ADDRESS ON FILE
MARVIN FLUELLING                   ADDRESS ON FILE
MARVIN HEDGEPATH                   ADDRESS ON FILE
MARVIN MARSH                       ADDRESS ON FILE
MARVIN MARTIN                      ADDRESS ON FILE
MARVIN PINEDA FEGUEGROA            ADDRESS ON FILE
MARVIN TALLIE                      ADDRESS ON FILE
MARVINS PRODUCE LLC                240 GENOBLE RD GREER SC 29651
MARY ALBRIGHT                      ADDRESS ON FILE
MARY ANN HARRISON                  ADDRESS ON FILE
MARY ANN HIBBERT                   ADDRESS ON FILE
MARY ANN KOFFLER                   ADDRESS ON FILE
MARY ANN WAGONER                   ADDRESS ON FILE
MARY ASHLYN BRITT                  ADDRESS ON FILE
MARY B HACKWORTH                   ADDRESS ON FILE
MARY BROWN                         ADDRESS ON FILE
MARY CARRILLO                      ADDRESS ON FILE
MARY CARSWELL                      ADDRESS ON FILE
MARY COLLINS                       C/O LAW OFFICE OF MATTHEW J. KIDD MATTHEW KIDD 12 ERICSSON STREET SUITE 201
                                   BOSTON MA 02122
MARY DELOACH                       ADDRESS ON FILE
MARY E SANDERS                     ADDRESS ON FILE
MARY EURICH                        ADDRESS ON FILE
MARY GARTHNER                      ADDRESS ON FILE
MARY GREEN                         ADDRESS ON FILE
MARY HAYBRON                       ADDRESS ON FILE
MARY HODGSON                       ADDRESS ON FILE
MARY HOPKINS                       ADDRESS ON FILE
MARY HUDSON                        ADDRESS ON FILE
MARY K WARREN                      ADDRESS ON FILE
MARY KIRKSEY                       ADDRESS ON FILE
MARY L SHEHL                       ADDRESS ON FILE
MARY LANE WIMBERLY                 ADDRESS ON FILE
MARY LOU BOWSER                    C/O DILLON, MCCANDLESS, KING, COULTER & GRAHAM LLP; RONALD ELLIOTT 128 W
                                   CUNNINGHAM STREET BUTLER PA 16001
MARY MASSEY                        ADDRESS ON FILE
MARY MCPHERSON                     ADDRESS ON FILE
MARY NIEVES                        ADDRESS ON FILE
MARY NOBLE                         ADDRESS ON FILE
MARY NOBLE                         ADDRESS ON FILE
MARY O KENNEDY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 129 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 154 of 2235

Claim Name                          Address Information
MARY PALMER                         ADDRESS ON FILE
MARY PANEITZ                        ADDRESS ON FILE
MARY PRESTON                        ADDRESS ON FILE
MARY RAY-GOONIS                     ADDRESS ON FILE
MARY REYNOLDS                       ADDRESS ON FILE
MARY RUBIO                          ADDRESS ON FILE
MARY STEPHENS                       ADDRESS ON FILE
MARY WORTHINGTON                    ADDRESS ON FILE
MASON PEASLEE                       ADDRESS ON FILE
MASON SPITZMILLER                   ADDRESS ON FILE
MATARR TOURAY                       ADDRESS ON FILE
MATHEW C BOWMAN                     ADDRESS ON FILE
MATHEW HARLEY                       ADDRESS ON FILE
MATT BOCCHINO                       ADDRESS ON FILE
MATT RAASCH                         ADDRESS ON FILE
MATTHEW BERSINGER                   ADDRESS ON FILE
MATTHEW CARVAJAL                    ADDRESS ON FILE
MATTHEW CASEY                       ADDRESS ON FILE
MATTHEW DAVENPORT                   ADDRESS ON FILE
MATTHEW DAVID WARD                  ADDRESS ON FILE
MATTHEW DAVIS                       ADDRESS ON FILE
MATTHEW DELANEY                     ADDRESS ON FILE
MATTHEW DUNNING                     ADDRESS ON FILE
MATTHEW DYE                         ADDRESS ON FILE
MATTHEW FAWKNER                     ADDRESS ON FILE
MATTHEW HUGHES                      ADDRESS ON FILE
MATTHEW JAIKARAN                    ADDRESS ON FILE
MATTHEW JANKLOW                     ADDRESS ON FILE
MATTHEW KENDERISH                   ADDRESS ON FILE
MATTHEW L HAMLET                    ADDRESS ON FILE
MATTHEW L JAKUBOWSKI                ADDRESS ON FILE
MATTHEW LEITERITZ                   ADDRESS ON FILE
MATTHEW LOVINGS                     ADDRESS ON FILE
MATTHEW MCALLISTER                  ADDRESS ON FILE
MATTHEW MCCOY                       ADDRESS ON FILE
MATTHEW MCGUIRK                     ADDRESS ON FILE
MATTHEW MCILNAY                     ADDRESS ON FILE
MATTHEW PAQUETTE                    ADDRESS ON FILE
MATTHEW PAULSON                     ADDRESS ON FILE
MATTHEW R BURRESS                   ADDRESS ON FILE
MATTHEW SCHRAMPF                    ADDRESS ON FILE
MATTHEW SHASTID                     ADDRESS ON FILE
MATTHEW T WYNN                      ADDRESS ON FILE
MATTHEW WILHELM                     ADDRESS ON FILE
MATTHEW WINNINGHAM                  ADDRESS ON FILE
MATTHEW YASENCHACK                  ADDRESS ON FILE
MATTY MAINTENANCE AND REPAIR        156 DORRANCE STEET HAMDEN CT 06518
MAURA PATTERSON                     ADDRESS ON FILE
MAURA PFANNKUCHE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 130 OF 199
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 155 of 2235

Claim Name                             Address Information
MAUREEN C LAFFERTY                     ADDRESS ON FILE
MAURICE BROWN                          ADDRESS ON FILE
MAURICE DARBY                          ADDRESS ON FILE
MAURICE TONEY                          ADDRESS ON FILE
MAURICIO SALAZAR                       ADDRESS ON FILE
MAX CHITTY                             ADDRESS ON FILE
MAXIME CILIUS                          ADDRESS ON FILE
MAXINE JONES                           ADDRESS ON FILE
MAYA CULLIPHER                         ADDRESS ON FILE
MAYA THOMAS                            ADDRESS ON FILE
MAYETHA JOHNSON                        C/O LIAKAS LAW, P.C. DEAN LIAKAS 65 BROADWAY 13TH FL NEW YORK NY 10006
MAYMOONA RASHID                        ADDRESS ON FILE
MAYO AND ASSOCIATES INC                PO BOX 167 CHESTERFIELD VA 23832
MAYRA CONTRERAS                        ADDRESS ON FILE
MAYRA MENDOZA                          ADDRESS ON FILE
MAZZA FAMILY COLLEGE PARK LLC          4205 STANFORD ST CHEVY CHASE MD 20815
MAZZA FAMILY COLLEGE PARK LLC          4205 STANFORD ST CHEVY CHASE MD 20815
MBAKER SERVICES INC                    2551 E 55TH PL INDIANAPOLIS IN 46220
MCANGUS GOUDELOCK AND COURIE LLC       PO BOX 12519 C/O JASON LOCKHART ESQUIRE COLUMBIA SC 29211
MCCABE CO LLC                          3838 GLENFIELD DR KNOXVILLE TN 37919
MCCLOSKEY MECHANICAL CONTRACTORS INC   445 LOWER LANDING ROAD BLACKWOOD NJ 08012
MCD INC                                PO BOX 185 FARMVILLE VA 23901
MCGREGOR SQUARE LLC                    55 MIDTOWN PARK EAST MOBILE AL 36606
MCGREGOR SQUARE LLC                    55 MIDTOWN PARK EAST MOBILE AL 36606
MCINTYRES ELECTRICAL SERVICE INC       304 E MAIN ST PO BOX 280 FRUITLAND MD 21826
MCKEEVER ELECTRIC AND PLUMBING         8505 BELL CREEK ROAD SUITE F MECHANICSVILLE VA 23116
MCKENNA HOGUE                          ADDRESS ON FILE
MCKENNA SAUNDERS                       ADDRESS ON FILE
MCKENNA STINGEL                        ADDRESS ON FILE
MCKENZIE ROGERS                        ADDRESS ON FILE
MCKINNEY CAPITAL LLC                   550 MONTGOMERY HWY STE 200 VESTAVIA HILLS AL 35216
MCL MECHANICAL SERVICES INC            26 KELSO AVE WEST SPRINGFIELD MA 01089
MEADOW JACKSON                         ADDRESS ON FILE
MEAGAN KOONCE                          ADDRESS ON FILE
MEAGAN SHELTON                         ADDRESS ON FILE
MEAGAN SPIRES                          ADDRESS ON FILE
MECHANICAL SERVICES INC                400 PRESUMPSCOT STREET PORTLAND ME 04103
MECHELLE DAVIS                         ADDRESS ON FILE
MEDARDO ESCOBAR                        ADDRESS ON FILE
MEDINA CO SANITARY ENGINEERS           PO BOX 542 MEDINA OH 44258
MEEKER FAMILY LIMITED PARTNERSHIP      368 LAMBERT ROAD CARPINTERIA CA 93013
MEEKS PLUMBING INC                     12340 S US HIGHWAY 441 BELLEVIEW FL 34420
MEGAN BOMGARDNER                       ADDRESS ON FILE
MEGAN CHENE                            ADDRESS ON FILE
MEGAN E SCHULTZ                        ADDRESS ON FILE
MEGAN FOWLER                           ADDRESS ON FILE
MEGAN JONES                            ADDRESS ON FILE
MEGAN LESNER                           ADDRESS ON FILE
MEGAN LONG                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 131 OF 199
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 156 of 2235

Claim Name                        Address Information
MEGAN METZGER                     ADDRESS ON FILE
MEGAN MISCHLER                    ADDRESS ON FILE
MEGAN PRESSLEY                    ADDRESS ON FILE
MEGAN R WELLS                     ADDRESS ON FILE
MEGAN S MCRAY                     ADDRESS ON FILE
MEGAN SHURMUR                     ADDRESS ON FILE
MEGAN SMITH                       ADDRESS ON FILE
MEGAN TEWELL                      ADDRESS ON FILE
MEGAN THOMAS                      ADDRESS ON FILE
MEGAN THOMPSON                    ADDRESS ON FILE
MEGAN THOMPSON                    ADDRESS ON FILE
MEGAN VASQUEZ                     ADDRESS ON FILE
MEGAN WALKER                      ADDRESS ON FILE
MEGAN WEST                        C/O JOHN D. GIBBONS & ASSOCIATES PC JOHN D. GIBBONS 06 MORGAN AVE MOBILE AL
                                  36606
MEGHAN BURNS                      ADDRESS ON FILE
MEGHAN DERBY                      ADDRESS ON FILE
MEGHAN HAMMERSMITH                ADDRESS ON FILE
MEGHAN KOCH                       ADDRESS ON FILE
MEGHAN L CARSON                   ADDRESS ON FILE
MELANIE CUCCO                     C/O MORGAN & MORGAN HENRY MOWRY, ESQUIRE 2012 FLORIDA AVE S LAKELAND FL 33803
MELANIE FIELD                     ADDRESS ON FILE
MELANIE HAY                       ADDRESS ON FILE
MELANIE HOBBIE                    ADDRESS ON FILE
MELANIE MCDANIEL                  ADDRESS ON FILE
MELANIE MILLER                    ADDRESS ON FILE
MELANIE SCHNEIDER                 ADDRESS ON FILE
MELANIE YARNALL                   ADDRESS ON FILE
MELENY S STOVER                   ADDRESS ON FILE
MELINDA D PINTA                   ADDRESS ON FILE
MELINDA GRADY                     ADDRESS ON FILE
MELINDA MAYNE                     ADDRESS ON FILE
MELINDA RUSSELL                   ADDRESS ON FILE
MELISSA COX                       ADDRESS ON FILE
MELISSA CREEK                     ADDRESS ON FILE
MELISSA D GRIFFITH                ADDRESS ON FILE
MELISSA DIAZ                      ADDRESS ON FILE
MELISSA DUNHAM                    ADDRESS ON FILE
MELISSA E CUZZO                   ADDRESS ON FILE
MELISSA FISHER                    ADDRESS ON FILE
MELISSA GARNER                    ADDRESS ON FILE
MELISSA GAUNTT                    ADDRESS ON FILE
MELISSA HARMON                    ADDRESS ON FILE
MELISSA JONES                     ADDRESS ON FILE
MELISSA K MCMASTER                ADDRESS ON FILE
MELISSA KINLOCH                   ADDRESS ON FILE
MELISSA LAWSON                    ADDRESS ON FILE
MELISSA LEGER                     ADDRESS ON FILE
MELISSA LIND                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 132 OF 199
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 157 of 2235

Claim Name                              Address Information
MELISSA LONGFELLOW                     ADDRESS ON FILE
MELISSA M PATTY                        ADDRESS ON FILE
MELISSA MCMASTER                       ADDRESS ON FILE
MELISSA PARRESOL                       ADDRESS ON FILE
MELISSA RHYNE                          ADDRESS ON FILE
MELISSA ROLLERI                        ADDRESS ON FILE
MELISSA SARRA                          ADDRESS ON FILE
MELISSA WALKER                         ADDRESS ON FILE
MELISSA WEST                           ADDRESS ON FILE
MELISSA WILLIAMS                       ADDRESS ON FILE
MELISSA WILLIAMS                       ADDRESS ON FILE
MELODY COX                             ADDRESS ON FILE
MELODY FEDORIW                         ADDRESS ON FILE
MELODY MALLORY                         ADDRESS ON FILE
MELODY WILKES                          ADDRESS ON FILE
MELVIN GENE KEEFER                     ADDRESS ON FILE
MELVIN ROMERO HERNANDEZ                ADDRESS ON FILE
MENSER INC                             147 PLUMBER ST SOMERSET PA 15501
MERANDA BEALER                         ADDRESS ON FILE
MERANDA LYKINS                         ADDRESS ON FILE
MEREDITH GRAY                          ADDRESS ON FILE
MEREDITH HYDE                          ADDRESS ON FILE
MEREDITH MILLER                        ADDRESS ON FILE
MEREDITH PECCOLO                       ADDRESS ON FILE
MEREDITH SENA                          ADDRESS ON FILE
MEREDITH WHITE                         ADDRESS ON FILE
MERIDEN REALTY LLC                     150 GREAT NECK RD STE 304 C/O NAMCO REALTY GREAT NECK NY 11021
MERIDEN SQUARE 2 LLC                   BANK OF AMERICA FILE 54731 LOS ANGELES CA 90074-0000
MERRITT SQUARE REALTY LLC              PO BOX 368 LEASE ID ME004180 EMERSON NJ 07630
MESA CLEMMONS LLC                      6505 LONE OAK DR BETHESDA MD 20817
MET ED                                 PO BOX 3687 AKRON OH 44309-3687
METRO COIL CLEANING LLC                19611 PARKE LANE GROSSE ILE MI 48138
METRO WATER SERVICES                   PO BOX 305225 NASHVILLE TN 37230-5225
METROPOLITAN KNOXVILLE                 2055 ALCOA HIGHWAY AIRPORT AUTHORITY MCGHEE TYSON AIRPORT ALCOA TN 37701
METROPOLITAN KNOXVILLE AIRPORT         PO BOX 890199 CHARLOTTE NC 28289
AUTHORITY
METROPOLITAN KNOXVILLE AIRPORT         PO BOX 890199 CHARLOTTE NC 28289-0199
AUTHORITY
MFB RANDALLSTOWN LLC                   810 7TH AVENUE 10TH FLOOR C O RD MANAGEMENT LLC NEW YORK NY 10019
MFB RANDALLSTOWN LLC C/O RD DEVELOPMENT 810 7TH AVENUE 10TH FLOOR C/O RD MANAGEMENT, LLC NEW YORK NY 10019
MIA ENRIQUEZ                           ADDRESS ON FILE
MIA HOLLEY                             ADDRESS ON FILE
MIA MCNEIL                             ADDRESS ON FILE
MIA RAYBURN                            ADDRESS ON FILE
MIA TABB                               ADDRESS ON FILE
MIAMI DADE COUNTY TAX COLLECTOR        200 NW 2 AVE MIAMI FL 33128
MIAMI DADE TAX COLLECTOR               200 NW 2 AVE 1ST FLOOR MIAMI FL 33128
MIAMI DADE WATER SEWER DEPT            PO BOX 026055 MIAMI FL 33102-6055
MICA DUNAGAN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 133 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                         Page 158 of 2235

Claim Name                         Address Information
MICAH GONZALEZ                     ADDRESS ON FILE
MICAH HUBELI                       ADDRESS ON FILE
MICHAEL A BROYLES                  ADDRESS ON FILE
MICHAEL A CHRUPCALA                ADDRESS ON FILE
MICHAEL A THOMAS                   ADDRESS ON FILE
MICHAEL ADAMS                      ADDRESS ON FILE
MICHAEL ANDERSON                   ADDRESS ON FILE
MICHAEL ANDREWS                    ADDRESS ON FILE
MICHAEL ANDREWS                    ADDRESS ON FILE
MICHAEL AURINGER                   ADDRESS ON FILE
MICHAEL AYERS                      ADDRESS ON FILE
MICHAEL B WHITMER                  ADDRESS ON FILE
MICHAEL BASHAM                     ADDRESS ON FILE
MICHAEL BOWMAN LLC                 1425 23RD ST SW VERO BEACH FL 32962
MICHAEL C BAILEY                   ADDRESS ON FILE
MICHAEL CAREY                      ADDRESS ON FILE
MICHAEL CARLIN                     ADDRESS ON FILE
MICHAEL CASTELLANI                 ADDRESS ON FILE
MICHAEL CATALFAMO                  ADDRESS ON FILE
MICHAEL CATRON                     ADDRESS ON FILE
MICHAEL CHRISTENSEN                ADDRESS ON FILE
MICHAEL CREWS                      ADDRESS ON FILE
MICHAEL D HEDRICK                  ADDRESS ON FILE
MICHAEL D MILLER                   ADDRESS ON FILE
MICHAEL D RUNYAN                   ADDRESS ON FILE
MICHAEL D ZAMPINO                  ADDRESS ON FILE
MICHAEL DAMICO                     ADDRESS ON FILE
MICHAEL DAVIS                      ADDRESS ON FILE
MICHAEL DELONG                     ADDRESS ON FILE
MICHAEL DONAHUE                    ADDRESS ON FILE
MICHAEL DUDLEY                     ADDRESS ON FILE
MICHAEL DUNLAP                     ADDRESS ON FILE
MICHAEL F SIPRELLE                 ADDRESS ON FILE
MICHAEL FAULKNER                   ADDRESS ON FILE
MICHAEL FINN                       ADDRESS ON FILE
MICHAEL FORNWALT                   ADDRESS ON FILE
MICHAEL FRITTS                     ADDRESS ON FILE
MICHAEL G MEYER                    ADDRESS ON FILE
MICHAEL GAYLE                      ADDRESS ON FILE
MICHAEL GILBERT                    ADDRESS ON FILE
MICHAEL GONZALEZ                   ADDRESS ON FILE
MICHAEL HALL                       ADDRESS ON FILE
MICHAEL HAMPTON                    ADDRESS ON FILE
MICHAEL HARRINGTON                 ADDRESS ON FILE
MICHAEL HARTNETT                   ADDRESS ON FILE
MICHAEL HAYES                      ADDRESS ON FILE
MICHAEL HERBIN                     ADDRESS ON FILE
MICHAEL HILL                       ADDRESS ON FILE
MICHAEL HORTMAN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 134 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 159 of 2235

Claim Name                          Address Information
MICHAEL HOWARD                      ADDRESS ON FILE
MICHAEL J NOLAN                     ADDRESS ON FILE
MICHAEL J RYAN                      ADDRESS ON FILE
MICHAEL J VACCARO                   ADDRESS ON FILE
MICHAEL J VILLANOVA                 ADDRESS ON FILE
MICHAEL JAMES                       ADDRESS ON FILE
MICHAEL JAMES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL KYKER                       ADDRESS ON FILE
MICHAEL L PELLITTERI                ADDRESS ON FILE
MICHAEL L ROSEBORO                  ADDRESS ON FILE
MICHAEL L SHULAR                    PO BOX 490 DANDRIDGE TN 37725-0000
MICHAEL LEHMAN                      ADDRESS ON FILE
MICHAEL LEWIS                       ADDRESS ON FILE
MICHAEL LIBETTI                     ADDRESS ON FILE
MICHAEL MAXANT                      ADDRESS ON FILE
MICHAEL MAYNARD                     ADDRESS ON FILE
MICHAEL MEJIA                       ADDRESS ON FILE
MICHAEL MILLS                       ADDRESS ON FILE
MICHAEL MINTZ                       ADDRESS ON FILE
MICHAEL MOORE                       ADDRESS ON FILE
MICHAEL MULLINS                     ADDRESS ON FILE
MICHAEL NIXON                       ADDRESS ON FILE
MICHAEL O MOORE                     ADDRESS ON FILE
MICHAEL P DEVLIN                    ADDRESS ON FILE
MICHAEL PATTERSON                   ADDRESS ON FILE
MICHAEL PAULEY                      ADDRESS ON FILE
MICHAEL PEREZ                       ADDRESS ON FILE
MICHAEL PERRY                       ADDRESS ON FILE
MICHAEL PERRY                       ADDRESS ON FILE
MICHAEL PROCACCINO                  ADDRESS ON FILE
MICHAEL QUANN                       ADDRESS ON FILE
MICHAEL QUICI                       ADDRESS ON FILE
MICHAEL R BECK                      ADDRESS ON FILE
MICHAEL R LOFTIS                    ADDRESS ON FILE
MICHAEL RAMOS                       ADDRESS ON FILE
MICHAEL RAYBOLD                     ADDRESS ON FILE
MICHAEL RICE                        ADDRESS ON FILE
MICHAEL RICHARDSON                  ADDRESS ON FILE
MICHAEL RIVERA                      ADDRESS ON FILE
MICHAEL ROBINSON                    ADDRESS ON FILE
MICHAEL ROBINSON JR.                ADDRESS ON FILE
MICHAEL RODRIGUEZ                   ADDRESS ON FILE
MICHAEL S JONES                     ADDRESS ON FILE
MICHAEL SAVINO                      ADDRESS ON FILE
MICHAEL SPIRTOS                     ADDRESS ON FILE
MICHAEL STEWART                     ADDRESS ON FILE
MICHAEL STORM                       ADDRESS ON FILE
MICHAEL TEJADA                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 135 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 160 of 2235

Claim Name                          Address Information
MICHAEL THOMAS                      ADDRESS ON FILE
MICHAEL THORNTON                    ADDRESS ON FILE
MICHAEL TREAT                       C/O LAW FIRM OF SINIARD, TIMBERLAKE & LEAGUE, P.C; WILL LEAGUE PO BOX 2767
                                    HUNTSVILLE AL 35804
MICHAEL UKERS                       ADDRESS ON FILE
MICHAEL W LACASSE                   ADDRESS ON FILE
MICHAEL W SELNA MARJA D SELNA       6284 FORESTER DRIVE FAMILY TRUST DATED 9 10 81 FAMILY TRUST DATED 9 10 81
                                    HUNTINGTON BEACH CA 92648
MICHAEL WALDRON                     ADDRESS ON FILE
MICHAEL WARREN                      ADDRESS ON FILE
MICHAEL WHALEN                      ADDRESS ON FILE
MICHAEL WHITE                       ADDRESS ON FILE
MICHAEL WHITE                       ADDRESS ON FILE
MICHAEL WILLIAMS                    ADDRESS ON FILE
MICHAELA VANDALE                    ADDRESS ON FILE
MICHAL KUZNICKI                     ADDRESS ON FILE
MICHEAL REDDICK                     ADDRESS ON FILE
MICHELE BULDO                       ADDRESS ON FILE
MICHELE D ODEN                      ADDRESS ON FILE
MICHELE REED                        ADDRESS ON FILE
MICHELE TUCK                        ADDRESS ON FILE
MICHELE VANDALL                     ADDRESS ON FILE
MICHELLE A FOSTER                   ADDRESS ON FILE
MICHELLE ARNOLD                     ADDRESS ON FILE
MICHELLE BAEZ-RIVERA                ADDRESS ON FILE
MICHELLE BERTRAM                    ADDRESS ON FILE
MICHELLE BOYETTE                    ADDRESS ON FILE
MICHELLE BRITSCH                    ADDRESS ON FILE
MICHELLE BUCCHERI                   ADDRESS ON FILE
MICHELLE CICCONI                    ADDRESS ON FILE
MICHELLE CICCONI                    ADDRESS ON FILE
MICHELLE COOK                       ADDRESS ON FILE
MICHELLE ENCISO                     ADDRESS ON FILE
MICHELLE ESTERLE                    ADDRESS ON FILE
MICHELLE HILL                       ADDRESS ON FILE
MICHELLE JACKSON                    C/O CHRISTOPHER ABREGO 1040 CROWN POINTE PKWY SUITE 800 ATLANTA GA 30338
MICHELLE JENKINS                    ADDRESS ON FILE
MICHELLE JONAS                      ADDRESS ON FILE
MICHELLE L BLEVINS                  ADDRESS ON FILE
MICHELLE L FREEMAN                  ADDRESS ON FILE
MICHELLE LUCK                       ADDRESS ON FILE
MICHELLE MALLOY                     ADDRESS ON FILE
MICHELLE MALLOY                     ADDRESS ON FILE
MICHELLE MANNOR                     ADDRESS ON FILE
MICHELLE METIVIER                   ADDRESS ON FILE
MICHELLE MOCK                       ADDRESS ON FILE
MICHELLE MOYA                       ADDRESS ON FILE
MICHELLE ORTIZ                      ADDRESS ON FILE
MICHELLE PAYNE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 136 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 161 of 2235

Claim Name                           Address Information
MICHELLE RANNOU                      ADDRESS ON FILE
MICHELLE ROGERS                      ADDRESS ON FILE
MICHELLE SALMASTRELLI                ADDRESS ON FILE
MICHELLE SAUNDERSON                  ADDRESS ON FILE
MICHELLE SCHILLING                   ADDRESS ON FILE
MICHELLE SCHWARZBURG                 C/O HELLER, MAAS, MORO, & MAGILL CO, LPA JOSEPH MORO 54 WESTCHESTER DR, STE 10
                                     YOUNGSTOWN OH 44515
MICHELLE THOMPSON                    ADDRESS ON FILE
MICHELLE TRAINHAM                    ADDRESS ON FILE
MICHELLE WARD                        C/O NELSON, FROMER CROCCO & JORDAN CHARLES CROCCO 2300 NJ-66 SUITE 102 NEPTUNE
                                     CITY NJ 07753
MICHELLE WEAKLEY                     ADDRESS ON FILE
MICHELLE WEBER                       ADDRESS ON FILE
MICHELLE WHARTON                     ADDRESS ON FILE
MICHELLE YARBOROUGH                  ADDRESS ON FILE
MICHILLE GAUTREAU                    ADDRESS ON FILE
MICKIE PHILLIPS                      ADDRESS ON FILE
MICRO OVENS OF ST LOUIS              7835 MANCHESTER RD ST LOUIS MO 63143
MICROTECH FACTORY SERVICE INC        445 WEST ROBERTS RD CANTONMENT FL 32533
MID MISSOURI TURF                    1819 E BREEDLOVE DR STURGEON MO 65284
MID SOUTH MAINTENANCE OF TN INC      1055 RIDGRCREST DR GOODLETTSVILLE TN 37072
MID-MISSOURI BANK                    PO BOX 1145 LEBANON MO 65536-1114
MIDAMERICAN ENERGY COMPANY INC       EDI INVOICES ONLY PO BOX 8020 DAVENPORT IA 52808
MIDDLE TENNESSEE EMC                 PO BOX 330008 MURFREESBORO TN 37133-0008
MIDDLETOWN COMMONS MANAGEMENT LLC    2301 NORTH DUPONT HWY ATTN DAVID CANTERA NEW CASTLE DE 19720-0000
MIDDLETOWN I RESOURCES L.P.          3 MANHATTANVILLE RD STE 202 C/O NATIONAL REALTY DEVELOPMNT ATTN: RICHARD A.
                                     BAKER PURCHASE NY 10577
MIDDLETOWN I RESOURCES LP            3 MANHATTANVILLE RD STE 202 C/O NATIONAL REALTY DEVELOPMNT PURCHASE NY
                                     10577-0000
MIDLAND MALL REALTY HOLDING LLC      1010 NORTHERN BLVD STE 212 GREAT NECK NY 11021
MIDLAND MALL REALTY HOLDING LLC      1010 NORTHERN BLVD SUITE 212 GREAT NECK NY 11021
MIDWEST ALARM SERVICES INC           PO BOX 4511 DAVENPORT IA 52808
MIEASHA PACE                         ADDRESS ON FILE
MIGUEL BUCA                          ADDRESS ON FILE
MIGUEL CAMARILLO                     ADDRESS ON FILE
MIGUEL MACUIL                        ADDRESS ON FILE
MIGUEL PORTILLO                      ADDRESS ON FILE
MIGUEL ROSARIO DIAZ                  ADDRESS ON FILE
MIGUEL S AGNEW                       ADDRESS ON FILE
MIKA HAYES                           ADDRESS ON FILE
MIKAELA STEVENS                      ADDRESS ON FILE
MIKAELA TODD                         ADDRESS ON FILE
MIKALA R MINERD                      ADDRESS ON FILE
MIKAYLA JOHNSON                      ADDRESS ON FILE
MIKAYLA WILSON                       ADDRESS ON FILE
MIKE CATALFAMO                       ADDRESS ON FILE
MIKE CRIBB                           ADDRESS ON FILE
MIKE GABRIEL                         ADDRESS ON FILE
MIKE J RODER                         ADDRESS ON FILE
MIKE J RODER                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 137 OF 199
                                                  RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 162 of 2235

Claim Name                              Address Information
MIKE LUCY                               ADDRESS ON FILE
MIKE MANCUSO                            ADDRESS ON FILE
MIKE MARTIN                             ADDRESS ON FILE
MIKEL LEE                               ADDRESS ON FILE
MIKES PROPERTY PRESERVATION LLC         2738 N 14TH AVE MILTON FL 32583
MIL TEK USA RECYCLING WASTE SOLUTIONS   10 EXPORT DRIVE STERLING VA 20164
MILES GIBSON                            ADDRESS ON FILE
MILL CREEK VILLAGE INC                  109 BULLOCK BLVD ATTN DON POPE NICEVILLE FL 32578
MILLENNIUM BOWENS                       ADDRESS ON FILE
MILLS TRANSFER INC                      656 ROSE ST LINCOLN NE 68502
MILTON EDMOND                           ADDRESS ON FILE
MINERVA ESTRADA                         ADDRESS ON FILE
MINTZ LEVIN COHN FERRIS GLOVSKY POPEO   P O BOX 4539 BOSTON MA 02212
PC
MINTZER SAROWITZ ZERIS LEDVA AND MEYERS 1500 MARKET ST STE 4100 PHILADELPHIA PA 19102
MIRA ARTHUR                             ADDRESS ON FILE
MIRANDA FLORES                          ADDRESS ON FILE
MIRANDA LAUCELLA                        ADDRESS ON FILE
MIRANDA LOBMASTER                       ADDRESS ON FILE
MIRANDA YACOVONE                        ADDRESS ON FILE
MIRIAM CERVANTES                        ADDRESS ON FILE
MIRIAM D. ROTH                          ADDRESS ON FILE
MIRIAN LIMUS                            ADDRESS ON FILE
MISSISSIPPI DEPARTMENT OF HEALTH        570 E WOODROW DR JACKSON MS 39216
MISSOURI AMERICAN WATER                 PO BOX 790247 ST LOUIS MO 63179-0247
MISSY FOCHTMAN                          ADDRESS ON FILE
MISTY ANDREWS                           ADDRESS ON FILE
MISTY ASHE                              ADDRESS ON FILE
MISTY BURTON                            ADDRESS ON FILE
MISTY GRAVES                            ADDRESS ON FILE
MISTY SNOWDEN                           ADDRESS ON FILE
MITCHELL A BROWN                        ADDRESS ON FILE
MITCHELL FEENEY                         ADDRESS ON FILE
MITCHELL GINN                           ADDRESS ON FILE
MITCHELL ROBERTS                        ADDRESS ON FILE
MIYA MERVIN                             ADDRESS ON FILE
MJK LLC                                 1201 N PETERSON AVENUE DOUGLAS GA 31533-0000
MOBILE AREA WATER & SWR SYSTEM          PO BOX 830130 BIRMINGHAM AL 35283-0130
MOBILE COUNTY HEALTH DEPARTMENT         PO BOX 2867 DEPT OF FOOD AND LODGING MOBILE AL 36652
MODERN LAWN CARE                        PO BOX 293 SOUTH LYON MI 48178
MODERN SERVICE FOR HOME AND BUSINESS    5520 DIVISION DR FORT MYERS FL 33905
MOHAMMED HUSSAIN                        C/O WOLFF, GOODRICH & GOLDMAN, LLP ALICIA TISDELL 217 MONTGOMERY ST #400
                                        SYRACUSE NY 13202
MOHAMMED SHARIF                         ADDRESS ON FILE
MOHAWK CARPET DISTRIBUTION INC          160 SOUTH INDUSTRIAL BOULEVARD CALHOUN GA 30701
MOLLY AXIOTIS                           C/O ELIZABETH A. BERNARD, LLC ELIZABETH BERNARD 4137 BOARDMAN-CANFIELD ROAD
                                        CANFIELD OH 44406
MOLLY BIGAJ                             ADDRESS ON FILE
MOLLY BURNETT                           8442 GLADIOLA ST ARVADA CO 80005-0000
MOLLY DENIKER                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 138 OF 199
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 163 of 2235

Claim Name                               Address Information
MOLLY GRIFFIN                            ADDRESS ON FILE
MOLLYS WINDOWS INC                       PO BOX 303 MATAWAN NJ 07747
MON POWER                                800 CABIN HILL DR GREENSBURG PA 15606
MONDYNE ARISTE                           ADDRESS ON FILE
MONICA A MOLINA                          ADDRESS ON FILE
MONICA GREENWELL                         ADDRESS ON FILE
MONICA JOHNSON                           ADDRESS ON FILE
MONICA MATIAS                            ADDRESS ON FILE
MONICA MULLINS                           ADDRESS ON FILE
MONICA NOLAN                             ADDRESS ON FILE
MONICA NORTON                            ADDRESS ON FILE
MONICA SPARKMAN                          ADDRESS ON FILE
MONIKA PATTON                            ADDRESS ON FILE
MONIQUE DECOTEAU                         ADDRESS ON FILE
MONIQUE MARTILUS                         ADDRESS ON FILE
MONIQUE MARTILUS                         ADDRESS ON FILE
MONKEYMEDIA SOFTWARE                     502-815 HORNBY STREET VANCOUVER BC V6Z 2E6 CANADA
MONONGAHELA POWER COMPANY INC            PO BOX 3615 AKRON OH 44309-3615
MONTAGE LANDSCAPING INC                  714 CONNELL ST SCRANTON PA 18505
MONTANA SMITH                            ADDRESS ON FILE
MONTEL ADAMS                             ADDRESS ON FILE
MONTEZ CLYDE                             ADDRESS ON FILE
MONTEZ ELLIS                             ADDRESS ON FILE
MONTGOMERY ACQUISITION LP                8 INDUSTRIAL WAY EAST 2ND FLR C O WHARTON REALTY GROUP C O WHARTON REALTY
                                         GROUP EATONTOWN NJ 07724-0000
MONTGOMERY COUNTY                        ENVIRONMENTAL SERVICES PO BOX 742598 CINCINNATI OH 45274-2598
MONTICELLO MARKETPLACE ASSOCIATES, LLC   1000 BANK OF AMERICA CENTER ONE COMMERCIAL PLACE (23510) PO BOX 2491 NORFOLK
                                         VA 23501
MONTIE BAILEY                            ADDRESS ON FILE
MONTRAVEIOUS BANNER                      ADDRESS ON FILE
MOODY GUSC                               PO BOX 730 MOODY AL 35004
MOODY NATIONAL COMPANIES                 ATTN LUCY TOVAR 6363 WOODWAY DRIVE SUITE 110 HOUSTON TX 77057-0000
MOOSIC BOROUGH TAX COLLECTOR             715 MAIN ST MOOSIC PA 18507
MORGAN BLACK                             ADDRESS ON FILE
MORGAN BRAUN                             ADDRESS ON FILE
MORGAN FLORENCE                          ADDRESS ON FILE
MORGAN FOLEY                             ADDRESS ON FILE
MORGAN GOULD                             ADDRESS ON FILE
MORGAN HAMILTON-GRANT                    ADDRESS ON FILE
MORGAN HINELY                            ADDRESS ON FILE
MORGAN HOGELAND                          ADDRESS ON FILE
MORGAN J WALTON                          ADDRESS ON FILE
MORGAN MILLIGAN                          ADDRESS ON FILE
MORGAN OCHWAT                            ADDRESS ON FILE
MORGAN P FISHER                          ADDRESS ON FILE
MORGAN R CLARK                           ADDRESS ON FILE
MORGAN R LIPFORD                         ADDRESS ON FILE
MORGAN S WESTMORELAND                    ADDRESS ON FILE
MORGAN SMITH                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 139 OF 199
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                   Service List
                                                                              Page 164 of 2235

Claim Name                              Address Information
MORGAN T HOCHSCHILD                    ADDRESS ON FILE
MORGAN V MYERS                         ADDRESS ON FILE
MORGAN WINDHAM                         ADDRESS ON FILE
MORGANDAY LLC                          222 GRAND AVENUE ENGLEWOOD NJ 07631-0000
MORGANTOWN UTILITY BOARD               CVPSD 278 GREENBAG RD PO BOX 852 MORGANTOWN WV 26507-0852
MORGYN JIMENEZ                         ADDRESS ON FILE
MORIS LOAIS                            ADDRESS ON FILE
MOSDELL, INC., ABROSA REALTY LLC       SARA SIMONE KNIGHT TRUST RENEE CATIA GADDIS TRUST /CLOSE TIES INV 1330 NEPTUNE
                                       AVE., LEUCADIA CA 92024
MOSES SCHLEY                           ADDRESS ON FILE
MOSTEK ELECTRIC                        2415 65TH AVE PLACE KEARNEY NE 68845
MOUNTAIN STATE EXTERIOR PROS LLC       10920 GOOD HOPE PIKE JANE LEW WV 26378
MOUNTAINEER GAS CO INC                 PO BOX 5656 CHARLESTON WV 25361-0656
MOUNTCASTLE FAMILY LIMITED LIABILITY   COMPANY; 760 MELROSE AVENUE CHAS HAWKINS CO CORFAC INT ATTN ACCOUNTS
                                       RECEIVABLE NASHVILLE TN 37211
MOZHARUL ISLAM                         ADDRESS ON FILE
MR COMFORT HEATING COOLING             1253 JENSEN DRIVE SUITE 102 VIRGINIA BEACH VA 23451
MRS ANITA EVANS                        ADDRESS ON FILE
MS GREEN                               5018 M-115 HWY CADILLAC MI 49601
MULTI CRAFT CONTRACTORS                2300 LOWELL RD SPRINGDALE AR 72764
MULTI FLOW INDUSTRIES LLC              1002 OAK ST LARGE PA 15025
MULVANEY PROPERTY MAINTENANCE NORTH INC 340 NORTH PLEASANT VALLEY RD UNIT 1437 WINCHESTER VA 22604
MUNICIPAL LIGHT & WATER                PO BOX 490 N PLATTE NE 69103-0490
MURLINS MUSIC WORLD                    1920 E LAMAR ALEXANDER PKWY MARYVILLE TN 37804
MURPHYS MARKET                         3483 MARINER BLVD SPRING HILL FL 34609
MURRAY RIVERS                          ADDRESS ON FILE
MUSCOGEE COUNTY                        PO BOX 1441 COLUMBUS GA 31902-1441
MUSSERS ADVANCED CARPET CARE LLC       1258 N HOWELL KANSAS CITY MO 64116
MUSTAFA REDDICK                        ADDRESS ON FILE
MWM MAINTENANCE AND RESTORATION LLC    117 MERLOT DRIVE LAFAYETTE LA 70503
MYA WALL                               ADDRESS ON FILE
MYAINYA DANIELS                        ADDRESS ON FILE
MYISHA JOHNSON                         ADDRESS ON FILE
MYISHA PRESSWOOD-JAMES                 ADDRESS ON FILE
MYRA C CLARK                           PO BOX 1184 SEYMOUR TN 37865
MYRA HAYES                             ADDRESS ON FILE
MYRA JENKINS                           ADDRESS ON FILE
MYRTLE L FULLER                        ADDRESS ON FILE
MYRTLE L FULLER                        ADDRESS ON FILE
MYSHEEKA K GILLIAM                     ADDRESS ON FILE
NACHELLA JONES                         ADDRESS ON FILE
NADA HARRIS                            ADDRESS ON FILE
NADIA CIOCHETTO                        ADDRESS ON FILE
NADIYA HICKSON                         ADDRESS ON FILE
NAFFAH INVESTMENTS LLC                 62 OAK TREE DRIVE CANFIELD OH 44406
NAGEHAN BEKCI                          ADDRESS ON FILE
NAKIA DAWKINS                          ADDRESS ON FILE
NAKIA JOHNSON                          ADDRESS ON FILE
NANCI COOK                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 140 OF 199
                                                 RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                  Service List
                                                                            Page 165 of 2235

Claim Name                             Address Information
NANCIA HALL                            ADDRESS ON FILE
NANCY A DEHART                         ADDRESS ON FILE
NANCY BOSSERMAN                        ADDRESS ON FILE
NANCY CLIFFORD                         ADDRESS ON FILE
NANCY DONAHUE                          ADDRESS ON FILE
NANCY DUROVY                           ADDRESS ON FILE
NANCY ESTRADA                          ADDRESS ON FILE
NANCY HARRIS                           ADDRESS ON FILE
NANCY JONES                            ADDRESS ON FILE
NANCY JONES                            ADDRESS ON FILE
NANCY MOYNAHAN                         ADDRESS ON FILE
NANCY PRATT                            ADDRESS ON FILE
NANCY RILEY                            ADDRESS ON FILE
NANCY WELCH                            ADDRESS ON FILE
NAPOLEON DOMINGUEZ                     ADDRESS ON FILE
NARISSA BROKOB                         ADDRESS ON FILE
NASHA NEWMAN                           ADDRESS ON FILE
NATACHA ORTEGA                         ADDRESS ON FILE
NATALEE CHYZIK                         ADDRESS ON FILE
NATALIA PLASTOW                        ADDRESS ON FILE
NATALIE DRUDY                          ADDRESS ON FILE
NATALIE JORDAN                         ADDRESS ON FILE
NATALIE MADDOX                         ADDRESS ON FILE
NATALIE SLAYTON                        C/O MCWHIRTER BELLINGER & ASSOCIATES THOMAS BELLINGER 1807 HAMPTON ST COLUMBIA
                                       SC 29201
NATALIIA KHRYK                         ADDRESS ON FILE
NATALY CISNEROS                        ADDRESS ON FILE
NATASHA OCONNELL                       ADDRESS ON FILE
NATASHA PAIGE                          ADDRESS ON FILE
NATASHA WORTHEN                        ADDRESS ON FILE
NATHAN ADAMS                           ADDRESS ON FILE
NATHAN H DOWNING                       ADDRESS ON FILE
NATHAN HALL                            ADDRESS ON FILE
NATHAN KINNEY                          ADDRESS ON FILE
NATHAN MADRILL                         ADDRESS ON FILE
NATHAN RAISOR                          ADDRESS ON FILE
NATHAN S CONNER                        ADDRESS ON FILE
NATHANEIL HARRIS                       ADDRESS ON FILE
NATHANIEL CARTY                        ADDRESS ON FILE
NATHANIEL GARRISON                     ADDRESS ON FILE
NATHANIEL GRAHAM                       ADDRESS ON FILE
NATHANIEL LEVESQUE                     ADDRESS ON FILE
NATHANIEL METZGER                      ADDRESS ON FILE
NATHANIEL PETERSEN                     ADDRESS ON FILE
NATHANIEL RAWLINS                      ADDRESS ON FILE
NATHANIEL RAYNOR                       ADDRESS ON FILE
NATHANIEL REEVES                       ADDRESS ON FILE
NATHANIEL WARREN                       ADDRESS ON FILE
NATIONAL FOOD EQUIPMENT SERVICES LLC   154 ANNARON CT RALEIGH NC 27603



Epiq Corporate Restructuring, LLC                                                                 Page 141 OF 199
                                                  RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                   Service List
                                                                             Page 166 of 2235

Claim Name                              Address Information
NATIONAL FUEL                          PO BOX 371835 PITTSBURGH PA 15250-7835
NATIONAL GRID                          PO BOX 11742 NEWARK NJ 07101
NATIONAL GRID                          PO BOX 11737 NEWARK NJ 07101
NATIONAL GRID                          PO BOX 11791 NEWARK NJ 07101
NATIONAL LAND RESOURCES, LP            C/O NATIONAL REALTY & DEVELOPMT CORP. 3 MANHATTANVILLE ROAD PURCHASE NY 10577
NATIONAL REALTY DEVELOPMENT            3 MANHATTANVILLE ROAD PURCHASE NY 10577
NATIONAL RESTAURANT ASSOC SOLUTIONS LLC 37020 EAGLE WAY CHICAGO IL 60678
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE., STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP          3308 EAST CENTER ST WARSAW IN 46582
NATIONAL RETAIL PROPERTIES LP          3451 SOUTH US HWY 41 TERRE HAUTE IN 47802
NATIONAL UNION FIRE INSURANCE          COMPANY OF PITTSBURGH, PA 175 WATER STREET, 29TH FLOOR NEW YORK NY 10038
NATIONAL WHOLESALE SUPPLY INC          PO BOX 540007 DALLAS TX 75354
NATISHA ENGLAND                        ADDRESS ON FILE
NATIVE MAINE OPERATIONS INC            10 BRADLEY DRIVE WESTBROOK ME 04092
NATTANEE TUBHIRUN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 142 OF 199
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                  Service List
                                                                              Page 167 of 2235

Claim Name                             Address Information
NAUTERIA ROBERTSON                     ADDRESS ON FILE
NAUTICA MCCREADY                       ADDRESS ON FILE
NAVANCA FRISZELL                       C/O MIRMAN MARKOVITS & LANDAU PC MICHELE MIRMAN 291 BROADWAY 6TH FLOOR NEW
                                       YORK NY 10007
NAVCO SECURITY SYSTEMS                 1335 S ACACIA AVE FULLERTON CA 92831
NAYELY SANCHEZ                         ADDRESS ON FILE
NC DHHS DIVISION OF PUBLIC HEALTH      1632 MAIL SERVICE CENTER ENVIROMENTAL HEALTH SECTION RALEIGH NC 26799
NCR CORP                               3095 SATELLITE BLVD DULUTH GA 30096
NCR CORP                               1700 S PATTERSON BLVD WHO-2 DAYTON OH 45479
NCR CORPORATION                        14181 COLLECTIONS CENTER DR CHICAGO IL 60693
NEAL FITZGERALD                        ADDRESS ON FILE
NEBRASKA PUBLIC POWER DIST             PO BOX 2860 OMAHA NE 68103-2860
NED CALHOUN                            ADDRESS ON FILE
NEHEMIAH MCDONALD                      ADDRESS ON FILE
NEHER PERFECT LAWN CARE                PO BOX871548 CANTON MI 48187
NEIL SIMPSON                           ADDRESS ON FILE
NEIL SMALL                             ADDRESS ON FILE
NEIOSHA BOSWELL                        ADDRESS ON FILE
NEISHA MESSERLY                        ADDRESS ON FILE
NEISLOSS HAMPTON LLC                   101 SUNNYSIDE BLVD SUITE 105 C O MEADOWOOD PROPERTIES LLC PLAINVIEW NY 11803
NELETTA CLAY                           ADDRESS ON FILE
NESTOR FAUSTINO                        ADDRESS ON FILE
NEU LAWN INC                           54710 RABON RD BAY MINETTE AL 36507
NEUHAUS HEATING AND AIR CONDITIONING   10235 S OLD ROUTE 66 LITCHFIELD IL 62056
INC
NEW BEST SOMERSET PC                   601 BOUND BROOK RD STE 201 MIDDLESEX NJ 08846
NEW JERSEY AMERICAN WATER              BOX 371331 PITTSBURGH PA 15250-7331
NEW YORK FIRE SERVICE INC              1230 PORT WASHINGTON BLVD PORT WASHINGTON NY 11050
NEW YORK STATE ELEC & GAS CORP         EDI INVOICING ONLY PO BOX 5550 ITHACA NY 14852
NEWCOURT COMMERCIAL FINANCE CORP       2 GATEHALL DR PARSIPPANY NJ 07054
NICHOLAS A CAPUTO                      ADDRESS ON FILE
NICHOLAS AINSWORTH                     ADDRESS ON FILE
NICHOLAS ALLARD                        ADDRESS ON FILE
NICHOLAS ARMS                          ADDRESS ON FILE
NICHOLAS BOUNDS                        ADDRESS ON FILE
NICHOLAS BUTIA                         ADDRESS ON FILE
NICHOLAS CARR                          ADDRESS ON FILE
NICHOLAS FORGUE                        ADDRESS ON FILE
NICHOLAS HOBBY                         ADDRESS ON FILE
NICHOLAS JACKMAN                       ADDRESS ON FILE
NICHOLAS JACOBS                        ADDRESS ON FILE
NICHOLAS LEE                           ADDRESS ON FILE
NICHOLAS M PERFITT                     ADDRESS ON FILE
NICHOLAS MACKLIN                       ADDRESS ON FILE
NICHOLAS ONEAL                         ADDRESS ON FILE
NICHOLAS PERONE                        ADDRESS ON FILE
NICHOLAS PLEASANTON                    ADDRESS ON FILE
NICHOLAS PONDER                        ADDRESS ON FILE
NICHOLAS R SEGALINI                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 143 OF 199
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                          Page 168 of 2235

Claim Name                        Address Information
NICHOLAS RANDALL                  ADDRESS ON FILE
NICHOLAS RODRIGUEZ                ADDRESS ON FILE
NICHOLAS S GALANOS                ADDRESS ON FILE
NICHOLAS S READER                 ADDRESS ON FILE
NICHOLAS SCHULTZ                  ADDRESS ON FILE
NICHOLAS SHERIDAN                 ADDRESS ON FILE
NICHOLAS STEFFENS                 ADDRESS ON FILE
NICHOLAS VANVLYMEN                ADDRESS ON FILE
NICHOLAS WILSON                   ADDRESS ON FILE
NICHOLE HURST                     ADDRESS ON FILE
NICHOLE KURTZ                     ADDRESS ON FILE
NICK CAMPBELL                     ADDRESS ON FILE
NICK COLE                         ADDRESS ON FILE
NICKELYN MCCUNE                   ADDRESS ON FILE
NICKIEMA TRIPP                    ADDRESS ON FILE
NICOLAS IBRAHIM                   ADDRESS ON FILE
NICOLAS IBRAHIM                   ADDRESS ON FILE
NICOLE ALDRED                     ADDRESS ON FILE
NICOLE BAROODY                    ADDRESS ON FILE
NICOLE CHILDERS                   C/O ERWIN MCCANE & DALY ERWIN MCCANE & DALY 217 MONTGOMERY ST #400 SYRACUSE NY
                                  13202
NICOLE CREEL                      ADDRESS ON FILE
NICOLE DEADY                      ADDRESS ON FILE
NICOLE E MCCAULEY                 ADDRESS ON FILE
NICOLE FRANKS                     ADDRESS ON FILE
NICOLE HORR                       ADDRESS ON FILE
NICOLE JACOBS                     ADDRESS ON FILE
NICOLE LAWSON                     ADDRESS ON FILE
NICOLE MANTIA                     ADDRESS ON FILE
NICOLE PRITCHARD                  ADDRESS ON FILE
NICOLE SAKACH                     ADDRESS ON FILE
NICOLE SCHWENK                    ADDRESS ON FILE
NICOLE SPICER                     ADDRESS ON FILE
NICOLE SWANN                      ADDRESS ON FILE
NICOLE TAYLOR                     ADDRESS ON FILE
NICOLE TREJO                      ADDRESS ON FILE
NICOLE WEATHERALL                 ADDRESS ON FILE
NICOLE WILKES                     ADDRESS ON FILE
NICOLETTE BRIGLIO                 ADDRESS ON FILE
NIDIA RAMIREZ                     ADDRESS ON FILE
NIEVA SAINTCYR                    ADDRESS ON FILE
NIFCO MECHANICAL SYSTEMS INC      500 BLUE HERON DRIVE LINCOLN NE 68522
NIGERIA LYNCH                     ADDRESS ON FILE
NIKALA WARDRIP                    ADDRESS ON FILE
NIKITA HARRIS                     ADDRESS ON FILE
NIKITA SHEAD                      ADDRESS ON FILE
NIKIYA MOORE                      ADDRESS ON FILE
NIKKI BARTL                       ADDRESS ON FILE
NIKKI D NEEL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 144 OF 199
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 169 of 2235

Claim Name                              Address Information
NIKKI KRAFT                             ADDRESS ON FILE
NIKKI M FERRARO                         ADDRESS ON FILE
NIKKI PATTON                            ADDRESS ON FILE
NIKOL L KREWSON                         ADDRESS ON FILE
NIKOLE WRIGHT                           ADDRESS ON FILE
NINA LEUNG                              ADDRESS ON FILE
NINA MNIECZNIKOWSKI                     ADDRESS ON FILE
NINA OXENDINE                           ADDRESS ON FILE
NINA TATARANOWICZ                       ADDRESS ON FILE
NINOSHKA CUEVAS RODRIGUEZ               ADDRESS ON FILE
NIPSCO                                  PO BOX 13007 MERRILLVILLE IN 46411-3007
NIQUAN OWENS                            ADDRESS ON FILE
NITASHA ESSEX                           ADDRESS ON FILE
NIVIA GONZALEZ                          ADDRESS ON FILE
NIYA DAVIS                              ADDRESS ON FILE
NJ NATURAL GAS CO                       PO BOX 11743 NEWARK NJ 07101-4743
NKS DISTRIBUTORS INC                    PO BOX 758 NEW CASTLE DE 19720
NOAH C MCKNIGHT                         ADDRESS ON FILE
NOAH GEORGE                             ADDRESS ON FILE
NOAH HAYES                              ADDRESS ON FILE
NOAH LOCKETT                            ADDRESS ON FILE
NOAH LOGAN                              ADDRESS ON FILE
NOAH MARTIN                             ADDRESS ON FILE
NOAH MCLAINE                            ADDRESS ON FILE
NOAH PRATER                             ADDRESS ON FILE
NOLIN RURAL ELEC COOP CORP              411 RING RD ELIZABETHTOWN KY 42701
NOM ACADEMY LTD                         250 WASHINGTON STREET PRATTVILLE AL 36067
NORA MESERVE                            ADDRESS ON FILE
NORM STANEK INC                         307 N STATE RD MEDINA OH 44256
NORMA DILLMAN                           ADDRESS ON FILE
NORMAN GRAFF                            ADDRESS ON FILE
NORTH ALABAMA GAS DISTRICT              PO BOX 2590 MUSCLE SHOALS AL 35662
NORTH CAROLINA DEPARTMENT OF LABOR      1101 MAIL SERVICE CENTER BOILER SAFETY BUREAU RALEIGH NC 27699
NORTH CAROLINA DEPT OF TRANSPORTATION   FISCAL SECTION ACCTS REC UNIT 1514 MAIL SERVICE CENTER RALEIGH NC 27699
NORTH EAST HEATING AND AIR CONDITIONING PO BOX 476 DOVER DE 19903
NORTH HAVEN HOLDINGS LIMITED            3 MANHATTENVILLE RD STE 202 C/O NATL REALTY DEV CORP PURCHASE NY 10577
PARTNERSHIP
NORTH HAVEN HOLDINGS LIMITED            3 MANHATTENVILLE RD STE 202 C O NATL REALTY DEV CORP PURCHASE NY 10577
PARTNERSHIP
NORTH STATE TELEPHONE CO INC            PO BOX 612 HIGH POINT NC 27261
NORTHEAST PROPERTIES INC                PO BOX 1685 JACKSONVILLE NC 28541
NORTHEAST PROPERTIES, LLC               PO BOX 1685 JACKSONVILLE NC 28541
NORTHERN POWERSWEEPING SERVICES LLC     7808 WILKINSON RD GAYLORD MI 49735
NORTHERN VIRGINIA ELEC COOP             PO BOX 34795 ALEXANDRIA VA 22334-0795
NORTHWESTERN ENERGY                     11 E PARK ST BUTTE MT 59707-0001
NORTHWOODS CROSSING STATION LLC         PO BOX 645414 PITTSBURGH PA 15264-0000
NORWEST BANK MINNESOTA NA               CMBS MORTGAGE DOCUMENT CUSTODY 751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
NORWEST EQUIPMENT FINANCE INC           INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479
NOSHEEN ZISHAN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 145 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 170 of 2235

Claim Name                           Address Information
NSJ CHEN LLC                         7301 BOULDER VIEW LANE C O BLACKWOOD DEVELOPMENT RICHMOND VA 23225-0000
NTN COMMUNICATIONS INC               2121 PALOMAR AIRPORT RD, STE 305 CARLSBAD CA 92011-1497
NUCO2 LLC                            P O BOX 9011 STUART FL 34995
NUTECH FIRE AND SECURITY INC         PO BOX 31284 TAMPA FL 33631
NW NORTHGATE MALL LLC                PO BOX 21880 ATTN OPERATING NEW YORK NY 10087
NW NORTHGATE MALL, LLC               1819 WAZEE STREET ATTN: MICHAEL OSHAUGHNESSY DENVER CO 80202
NYJHA BOWLING                        ADDRESS ON FILE
O T R LIMITED PARTNERSHIP            275 E BROAD ST COLOMBUS OH 43215-3703
OAK BEVERAGES INC                    ONE FLOWER LN BLAUVELT NY 10913
OAKDALE MALL II LLC                  PO BOX 645737 CINCINNATI OH 45264-5737
OCALA PARK LTD PARTNERSHIP           400 MALL BOULEVARD STE M C/O A J C GARFUNKEL SAVANNAH GA 31406
OCEANA B KRICK                       ADDRESS ON FILE
OCKITA DALE                          ADDRESS ON FILE
OCTAVIA GIBSON                       ADDRESS ON FILE
OCTAVIUS SPRUILL                     ADDRESS ON FILE
OCTOVIANO BEDOLLA                    ADDRESS ON FILE
ODDIA SIMS                           ADDRESS ON FILE
ODESSA BASINE                        ADDRESS ON FILE
ODIR JOVEL                           ADDRESS ON FILE
OFALLON WATER & SEWER DEPT           255 S LINCOLN AVE OFALLON IL 62269
OFFICE MANAGEMENT SYSTEMS INC        327 YORKVILLE RD E COLUMBUS MS 39701
OHIO EDISON                          PO BOX 3637 AKRON OH 44309-3637
OHIO WINDOW CLEANING INC             PO BOX 24069 DAYTON OH 45424
OJJ SMS INVESTORS LLC                11624 CEDAR CHASE ROAD HERNDON VA 20170
OKALOOSA COUNTY TAX COLLECTOR        PO BOX 1390 NICEVILLE FL 32578
OKALOOSA GAS DISTRICT                PO BOX 548 VALPARAISO FL 32580-0548
OKEFENOKEE LAWN SERVICE              3300 CONNORS LANE WAYCROSS GA 31503
OKEI JOHNSON                         ADDRESS ON FILE
OLAMIDE OLANIYI                      ADDRESS ON FILE
OLANREWAJU AKINKUNMI                 ADDRESS ON FILE
OLD BRIDGE PROPERTIES                299 PARK AVE 42ND FLOOR C/O FISHER BROTHERS NEW YORK NY 10171
OLD BRIDGE PROPERTIES II, LLC        299 PARK AVE 42ND FLOOR C/O FISHER BROTHERS NEW YORK NY 10071
OLGA ONYSZCZUK                       C/O SCOTT F GRADY, PA SCOTT GRADY 110 SE 6TH ST SUITE 1910 FORT LAUDERDALE FL
                                     33301
OLIVIA GUEVARA                       ADDRESS ON FILE
OLIVIA HALL                          ADDRESS ON FILE
OLIVIA I GARRISON                    ADDRESS ON FILE
OLIVIA LEHN                          ADDRESS ON FILE
OLIVIA MALEY                         ADDRESS ON FILE
OLIVIA MCCULLOUGH                    ADDRESS ON FILE
OLIVIA PORROVICCHIO                  ADDRESS ON FILE
OLIVIA SHEEHAN                       ADDRESS ON FILE
OLIVIA STONE                         ADDRESS ON FILE
OLIVIA SUPANCIK                      ADDRESS ON FILE
OLIVIA VAUGHAN                       ADDRESS ON FILE
OLIVIA WAGNER                        ADDRESS ON FILE
OLIVIA WERNINCK                      ADDRESS ON FILE
OLIVIA WILLIAMS                      ADDRESS ON FILE
OLLIE PINCKNEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 146 OF 199
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                              Page 171 of 2235

Claim Name                             Address Information
OMARI JONES                            ADDRESS ON FILE
OMARI MOON                             ADDRESS ON FILE
OMARR HAYES                            ADDRESS ON FILE
OMEGA CLOPTON                          ADDRESS ON FILE
ONE SOURCE HR AND RISK SOLUTIONS LLC   1602 MT VERNON ST ORLANDO FL 32803
ONEILL TAP CLEANING SERVICE INC        5500 3RD AVENUE ALTOONA PA 16602
ONLINE REWARDS                         PO BOX 831965 RICHARDSON TX 75083
OPERATION COMFORT CONTROL LLC          27 GROVE ST HAZLEHURST GA 31539
OPTUM RX PBM OF WISCONSIN INC          2300 MAIN ST IRVINE CA 92614
ORACLE AMERICA INC                     P O BOX 203448 DALLAS TX 75320
ORANGE COUNTY TAX COLLECTOR            PO BOX 545100 ORLANDO FL 32854
ORANGE COUNTY UTILITIES                PO BOX 628068 ORLANDO FL 32862-8068
ORCHARD RIDGE PLAZA                    4266 WOODLANDS LANE LOU BOSCO ORCHARD LAKE MI 48323
OREOF 2017 RUBY LLC ORION              200 S BISCAYNE BLVD 7TH FL MIAMI FL 33131
ORION NRD RUBY JV LLC                  200 SOUTH BISCAYNE BLVD 7TH FL C/O ORION INVESTMENT MGMT MIAMI FL 33131
ORION NRD RUBY JV LLC                  200 SOUTH BISCAYNE BLVD 7TH FL C/O ORION INVESTMENT MGMT MIAMI FL 33131
ORION NRD RUBY JV LLC                  200 SOUTH BISCAYNE BLVD 7TH FL C/O ORION INVESTMENT MGMT MIAMI FL 33131
ORION NRD RUBY JV LLC                  200 SOUTH BISCAYNE BLVD 7TH FL C/O ORION INVESTMENT MGMT MIAMI FL 33131
ORIX CREDIT ALLIANCE INC               1625 NW AMBERGLEN CT, STE 100 BEAVERTON OR 97006
OSCAR CARTER                           ADDRESS ON FILE
OSCAR J MELENDEZ                       ADDRESS ON FILE
OSHEONA WHITE                          ADDRESS ON FILE
OSORIO LANDSCAPING LLC                 POBOX 6 MECHANICSVILLE MD 20659
OTHNIEL APEDJINOU                      ADDRESS ON FILE
OTIS ELEVATOR CO                       PO BOX 13716 NEWARK NJ 07188
OTIS LEE                               ADDRESS ON FILE
OUTDOOR HOME SERVICES HOLDINGS LLC     PO BOX 9001033 LOUISVILLE KY 40290
OUTDOOR HOME SERVICES HOLDINGS LLC     PO BOX 78031 PHOENIX AZ 85062
OUTLET KEY SHOP                        3619 WESTERN AVE KNOXVILLE TN 37921
OWEN HUCEK                             ADDRESS ON FILE
OWEN PETRY                             ADDRESS ON FILE
OWEN W MATTISON                        ADDRESS ON FILE
P AND M INVESTMENT CO LLC              2 BUCKLAND ABBEY NASHVILLE TN 37215
PACE CAREY                             ADDRESS ON FILE
PACE WATER SYSTEMS INC                 4401 WOODBINE RD PACE FL 32571
PACIFIC FRONTIER LLC                   2670 MELVILLE DRIVE SAN MARINO CA 91108-0000
PACKS LAWN CARE LLC                    PO BOX 214 HARTFORD AL 36344
PADRICK ENTERPRISES INC                1574 E OGLETHORPE HWY HINESVILLE GA 31313
PAIGE HUDSON                           ADDRESS ON FILE
PAIGE KRATZER                          ADDRESS ON FILE
PAIGE LOVING                           ADDRESS ON FILE
PAIGE MYERS                            ADDRESS ON FILE
PAIGE N BERKOWITZ                      ADDRESS ON FILE
PAIGE SOUTHWORTH                       ADDRESS ON FILE
PAIGE WALTON                           ADDRESS ON FILE
PAIGE WITTEBORG                        ADDRESS ON FILE
PALLAI SERVICES INC                    450 106 ST RD 13 N SAINT JOHNS FL 32259
PALM BEACH CO TAX COLLECTOR            PO BOX 3353 WEST PALM BEACH FL 33402
PAM MILLER                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 147 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 172 of 2235

Claim Name                           Address Information
PAMALA DEASON                        ADDRESS ON FILE
PAMELA CARPENTER                     ADDRESS ON FILE
PAMELA EDWARDS                       ADDRESS ON FILE
PAMELA J GROHOL                      ADDRESS ON FILE
PAMELA MILLER                        ADDRESS ON FILE
PAMELA OVERTON                       ADDRESS ON FILE
PAMELA TAYLOR                        C/O LAW OFFICE OF THOMAS C HORNER THOMAS HORNER 9737 NW 41ST ST, #823 DORAL FL
                                     33178
PAMELA TOOTLE                        ADDRESS ON FILE
PAMELA WILLIAMS                      ADDRESS ON FILE
PANELLAS PLUMBING AND HEATING        654 ENFIELD STREET P O BOX 233 ENFIELD CT 06082
PANICHI HOLDING CORP                 PO BOX 1209 HOPEWELL JUNCTION NY 12533
PAOLA VIDAURRE                       ADDRESS ON FILE
PAPAZIAN SHERMAN WAY LLC             20001 HALSTED STREET ATTN HERBERT PAPAZIAN CHATSWORTH CA 91311
PAQUITA BROWN                        ADDRESS ON FILE
PARADISE LAWNS AND LANDSCAPING LLC   780 MILLER ROAD MAHAFFEY PA 15757
PARIS WILLIAMS                       ADDRESS ON FILE
PARKER D SHUYLER                     ADDRESS ON FILE
PARKER UGLUM                         ADDRESS ON FILE
PARKWAY LODGING REALTY LLC           399 MONMOUTH ST EAST WINDSOR NJ 08520
PARKWAY LODGING REALTY, LLC          399 MONMOUTH ST EAST WINDSOR NJ 08520
PARRISH RICHARD                      ADDRESS ON FILE
PASCO COUNTY UTILITIES SRV BRN       CUST INFO & SERV DEPT PO BOX 2139 NEW PT RICHEY FL 34656-2139
PAT BUNT                             ADDRESS ON FILE
PAT HENNESSY                         ADDRESS ON FILE
PAT MCKINNEY                         ADDRESS ON FILE
PATCH OF HEAVEN HOME AND LAWN CARE   18498 OLD PORT GIBSON RD RAYMOND MS 39154
PATRECE YOUNG                        ADDRESS ON FILE
PATRICA FIEBIG                       ADDRESS ON FILE
PATRICE FORD                         ADDRESS ON FILE
PATRICIA A BENNETT                   1227 S ARBOR ISLAND PL EAGLE ID 83616
PATRICIA A GALLAGHER TAX COLLECTOR   PO BOX 690 MONTGOMERYVILLE PA 18936
PATRICIA BOUTREIS                    ADDRESS ON FILE
PATRICIA BOUTREIS                    ADDRESS ON FILE
PATRICIA BUCHANAN                    ADDRESS ON FILE
PATRICIA GREEN                       ADDRESS ON FILE
PATRICIA L KAPLE                     ADDRESS ON FILE
PATRICIA LOCK                        ADDRESS ON FILE
PATRICIA LOVELETTE                   C/O KANNER & PINTALUGA, P.A. WILLIAM E. GOEBEL, ESQ. 925 SOUTH FEDERAL
                                     HIGHWAY, 6TH FLOOR BOCA RATON FL 33432
PATRICIA MADANSKI                    ADDRESS ON FILE
PATRICIA MCGUINNESS                  ADDRESS ON FILE
PATRICIA MOSS-LINGARD                ADDRESS ON FILE
PATRICIA RANIERI                     C/O WHIBBS & STONE ATTORNEYS AT LAW SCOTT STONE 801 WEST ROMANA STREET UNIT C
                                     PENSACOLA FL 32502
PATRICIA RYGEL                       ADDRESS ON FILE
PATRICIA SHERWOOD                    ADDRESS ON FILE
PATRICIA WRIGHT                      ADDRESS ON FILE
PATRICISA MARTIN                     ADDRESS ON FILE
PATRICK BEARDEN                      ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 148 OF 199
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 173 of 2235

Claim Name                             Address Information
PATRICK COWLEY                         ADDRESS ON FILE
PATRICK COWLEY                         ADDRESS ON FILE
PATRICK DRESSER                        ADDRESS ON FILE
PATRICK E DUGAN                        ADDRESS ON FILE
PATRICK HAGGERTY                       ADDRESS ON FILE
PATRICK HOBBELMAN                      ADDRESS ON FILE
PATRICK J DONLON                       6116 ELIZABETHAN DR NASHVILLE TN 37205
PATRICK L SCOTT                        ADDRESS ON FILE
PATRICK MCLEAN                         ADDRESS ON FILE
PATRICK O'GORMAN                       C/O GEORGE SINK, PA PAULA AMICK, ESQ. 1440 BROAD RIVER RD COLUMBIA SC 29210
PATRICK POOL                           ADDRESS ON FILE
PATRICK SINISCHO                       ADDRESS ON FILE
PATRICK SNYDER                         ADDRESS ON FILE
PATRIOT PRO PLUMBING LLC               491 MCDONALD RD ADOLPHUS KY 42120
PATRIOT PRO TURF LANDSCAPE MAI         PO BOX 3191 HICKORY NC 28603
PATTI MILLER                           C/O FARAH & FARAH CAITLIN CLARKE 10 WEST ADAMS ST. JACKSONVILLE FL 32202
PATTON MECHANICAL INC                  16150 NC HIGHWAY 561 HALIFAX NC 27839
PAUL A MARTEL                          ADDRESS ON FILE
PAUL BURKHARDT                         ADDRESS ON FILE
PAUL CHRISTOFARO                       ADDRESS ON FILE
PAUL CROUSON                           ADDRESS ON FILE
PAUL DUBOWSKI                          ADDRESS ON FILE
PAUL FREEMAN, JR                       ADDRESS ON FILE
PAUL FREEMAN, JR                       ADDRESS ON FILE
PAUL GREEN                             ADDRESS ON FILE
PAUL H ABERLE                          2443 ALTISMA WAY UNIT C CARLSBAD CA 92009
PAUL HATHAWAY                          ADDRESS ON FILE
PAUL J PALPALLATOC JR                  ADDRESS ON FILE
PAUL J ROWELL                          ADDRESS ON FILE
PAUL KOENIGSBERT MD                    ADDRESS ON FILE
PAUL MOESER                            ADDRESS ON FILE
PAUL PRIEBE                            ADDRESS ON FILE
PAUL SANTONE                           ADDRESS ON FILE
PAUL STEPHEN JONES                     ADDRESS ON FILE
PAUL STEPHEN JONES                     ADDRESS ON FILE
PAUL T VADNAIS                         ADDRESS ON FILE
PAUL WINTON                            ADDRESS ON FILE
PAUL ZIMMERMAN                         ADDRESS ON FILE
PAULA GULLIGE                          ADDRESS ON FILE
PAULA LARSON                           ADDRESS ON FILE
PAULA MULLINS                          ADDRESS ON FILE
PAULA VINZANI                          ADDRESS ON FILE
PAULA WILLIAMS                         ADDRESS ON FILE
PAULETT JONES                          ADDRESS ON FILE
PAYNE FREEMAN                          ADDRESS ON FILE
PAYTON TURRISI                         ADDRESS ON FILE
PBCI ALLEN MECHANICAL AND ELECTRICAL   2746 WEST COLLEGE AVENUE STATE COLLEGE PA 16801
PBM CAPE CORAL RT LLC                  257 CRABAPPLE RD MANHASSET NY 11030
PBM CAPE CORAL RT, LLC                 257 CRABAPPLE RD LARRY D. HART TAX COLLECTOR OF LEE COUNTY FLORIDA MANHASSET



Epiq Corporate Restructuring, LLC                                                                 Page 149 OF 199
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 174 of 2235

Claim Name                          Address Information
PBM CAPE CORAL RT, LLC              NY 11030
PCM DEVELOPMENT COMPANY             THE CLINTON EXCHANGE 4 CLINTON SQ SYRACUSE NY 13202
PEA RIDGE PUBLIC SERVICE DIST       PO BOX 86 BARBOURSVILLE WV 25504-0086
PEACHTREE MALL LLC                  PO BOX 86 SDS 12 2330 MINNEAPOLIS MN 55486-0000
PECO PAYMENT PROCESSING             PO BOX 37629 PHILADELPHIA PA 19101-0629
PEDRO FERNANDEZ                     ADDRESS ON FILE
PEDRON FOLEY                        ADDRESS ON FILE
PEGGY JOHNSON                       ADDRESS ON FILE
PEGGY MYERS                         ADDRESS ON FILE
PEGGY NEDOROSCIK                    ADDRESS ON FILE
PENELEC                             PO BOX 3687 AKRON OH 44309-3687
PENNSYLVANIA AMERICAN WATER         PO BOX 371412 PITTSBURGH PA 15250-7412
PENNSYLVANIA LIQUOR CONTROL BOARD   475 FRANKLIN S STE 5 INDIANA PA 15701
PENNSYLVANIA LIQUOR CONTROL BOARD   137 E MAIN ST LOCK HAVEN PA 17745
PENNY COTHRAN                       ADDRESS ON FILE
PENNY STANLEY                       ADDRESS ON FILE
PENSKE TRUCK LEASING CO LP          P O BOX 532658 ATLANTA GA 30353
PEOPLES                             PO BOX 644760 PITTSBURGH PA 15264-4760
PEPCO                               PO BOX 13608 PHILADELPHIA PA 19101-3608
PEPSI COLA                          55 INTERNATIONAL DR WINDSOR CT 06095-1062
PEREZ TURFS LLC                     PO BOX 8051 SEBRING FL 33872
PERFECTION GROUP INC                2649 COMMERCE BLVD CINCINNATI OH 45241
PERFORMANCE FOOD GROUP              12500 WEST CREEK PKWY RICHMOND VA 23238-1110
PERO BRITTZ                         ADDRESS ON FILE
PERRI KEELING                       ADDRESS ON FILE
PERRY BROWNLEE                      ADDRESS ON FILE
PERRY BROWNLEE                      ADDRESS ON FILE
PERRY SHARP                         ADDRESS ON FILE
PERRYMOND STARR                     ADDRESS ON FILE
PERSONAL TOUCH                      3411 DUNMORE AVE NW CANTON OH 44708
PETE FRANKLIN                       ADDRESS ON FILE
PETER A NODZAK                      ADDRESS ON FILE
PETER AND BILJANA STEFANOU          5926 BEECHHOLLOW COURT CINCINNATI OH 45233
PETER J DONOVAN                     ADDRESS ON FILE
PETER KIDWELL                       ADDRESS ON FILE
PETER KOELLER                       ADDRESS ON FILE
PETER MACOMBER                      ADDRESS ON FILE
PETER MAIETTA                       C/O LAW OFFICES OF CHARLES SAPIENZA CHARLES SAPIENZA 229 S JEFFERSON ST STE
                                    105 NEW CASTLE PA 16101
PETER R PLOURDE                     ADDRESS ON FILE
PETER THOMPSON                      ADDRESS ON FILE
PETER WILKINS                       C/O MORGAN & MORGAN CRAIG STEWART, ESQUIRE 2012 FLORIDA AVE S LAKELAND FL
                                    33803
PETERS ADENIJI                      ADDRESS ON FILE
PETRA OSTERBERGER                   C/O SHMUELY & WILLIS, P.A. RAMI SHMUELY PO BOX 611867 NORTH MIAMI FL 33261
PEYDON ROSS                         ADDRESS ON FILE
PEYTON SPENCER                      ADDRESS ON FILE
PEYTON WARREN                       ADDRESS ON FILE
PEZZELLO BROS INC                   148 JEFFERSON AVE NEW LONDON CT 06320



Epiq Corporate Restructuring, LLC                                                              Page 150 OF 199
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 175 of 2235

Claim Name                              Address Information
PFILIP G HUNT                           ADDRESS ON FILE
PFILIP G HUNT                           ADDRESS ON FILE
PFILIP G HUNT                           ADDRESS ON FILE
PHILADELPHIA PREMIUM OUTLETS LLC        PO BOX 822464 PHILADELPHIA PA 19182
PHILIP A DENENBERG                      ADDRESS ON FILE
PHILIP C FROST                          ADDRESS ON FILE
PHILIP KALMANOR                         ADDRESS ON FILE
PHILIP MCMASTER                         ADDRESS ON FILE
PHILLIP BONDANK                         ADDRESS ON FILE
PHILLIP BONDANK                         ADDRESS ON FILE
PHILLIP DEFOE                           ADDRESS ON FILE
PHILLIP E STEWART                       ADDRESS ON FILE
PHILLIP MILTON                          ADDRESS ON FILE
PHILLIP R GOSSEN                        ADDRESS ON FILE
PHILLIP W ALDRIDGE                      ADDRESS ON FILE
PHILLIP WIGGINS                         ADDRESS ON FILE
PHOEBE JUDE                             ADDRESS ON FILE
PHOENIX WHOLESALE FOOD SERVICE          PO BOX 707 FOREST PARK GA 30298
PHOENIXVILLE ASSOCIATES LP              419 S 2ND ST STE 3010 ATTN PETER SALIGMAN ROCK CREEK PROPERTY PHILADELPHIA PA
                                        19147
PHYLLIS KLAFTER                         ADDRESS ON FILE
PHYLLIS STONER                          ADDRESS ON FILE
PHYLLIS TOMOKO UYEMURA                  1172 PRINCESS COURT COSTA MESA CA 92626
PHYLLISS WOODY                          ADDRESS ON FILE
PIAZZA PRODUCE CO                       PO BOX 68931 INDIANAPOLIS IN 46268
PIEDMONT NATURAL GAS                    PO BOX 660920 DALLAS TX 75266-0920
PIERCE FEORA                            ADDRESS ON FILE
PINE TREE FOOD EQUIPMENT INC            175 LEWISTON RD GRAY ME 04039
PINELLAS COUNTY TAX COLLECTOR           PO BOX 31149 TAMPA FL 33631-3149
PINNACLE LAND MAINTENANCE INC           850 W BERESFORD RD DELAND FL 32720
PIPER SPERRY                            ADDRESS ON FILE
PJK FOOD SERVICE LLC                    3310 75TH AVE LANDOVER MD 20785
PLAYNETWORK INC                         PO BOX 21550 NEW YORK NY 10087
PLUG PAY TECHNOLOGIES INC               1363 VETERANS HWY STE 26 HAUPPAUGE NY 11788
PLYMOUTH MEETING HOTEL FRANCHISEE LLC   2055 CHEMICAL RD HAMPTON INN PLYMOUTH MEETING PLYMOUTH MEETING PA 19462
PMP PROPERTIES                          6648 W WREN AVE VISALIA CA 93291
POLCARO LAWN SPRINKLER SOLUTIONS        154 WATERTREE DRIVE EAST SYRACUSE NY 13057
POLK COUNTY TAX COLLECTOR               PO BOX 1189 BARTOW FL 33831
POLK COUNTY TAX COLLECTOR               PO BOX 2016 BARTOW FL 33831
POMPANO REALTY USA LLC                  5260 PARKWAY PLAZA BLVD #110 C/O COLLIERS INTERNATIONAL AR CHARLOTTE NC 28217
PONCE HOLLOWELL                         ADDRESS ON FILE
PONTIAC MALL LP                         27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
POPE COUNTY TAX COLLECTOR               PO BOX 9276 JONESBORO AR 72403
PORT CHARLOTTE MALL LLC                 P O BOX 406373 ATLANTA GA 30384
POST SECURITY SERVICES INC              PO BOX 340 EAST SYRACUSE NY 13057
POTOMAC EDISON                          800 CABIN HILL DRIVE GREENSBURG PA 15606
POUGHKEEPSIE GALLERIA COMPANY           4 CLINTON SQ SYRACUSE NY 13202
POUGHKEEPSIE GALLERIA LLC               PO BOX 8000 DEPT 380 BUFFALO NY 14267
POULETTE A POLO                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 151 OF 199
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 176 of 2235

Claim Name                              Address Information
POWELL ANDERSON CAPITAL, L.P.          33 WEST 60TH STREET, 11TH FLOOR ATTN: R ADAM LINDSAY NEW YORK NY 10023
PP COX ROAD LLC                        PEARSON PROPERTIES 1422 BURTONWOOD DRIVE SUITE 200 GASTONIA NC 28054
PP-COX ROAD LLC PEARSON PROPERTIES     PP-COX ROAD LLC 1422 BURTONWOOD DRIVE STE 200 GASTONIA NC 28054
PPL ELECTRIC UTILITIES CORP            2 N 9TH ST ALLENTOWN PA 18101-1175
PR MAGNOLIA LLC                        PO BOX 73391 CLEVELAND OH 44193
PR MAGNOLIA LLC                        P O BOX 73391 CLEVELAND OH 44193
PR SPRINGFIELD/DELCO LTD PARTNERSHIP   PO BOX 373988 CLEVELAND OH 44193
PRECIOUS BATTLE                        ADDRESS ON FILE
PRECIOUS LESTER                        ADDRESS ON FILE
PRECISION LAWN MOWING INC              PO BOX 484 LITCHFIELD IL 62056
PREDIENCIO SANCA VALDEZ                ADDRESS ON FILE
PREFERRED CAPITAL INC                  6860 W SNOWVILLE RD, STE 110 BRECKSVILLE OH 44141-3279
PREMIER BEVERAGE CO                    9801 PREMIER PARKWAY MIRAMAR FL 33025
PREMIER LANDSCAPES LLC                 PO BOX 967 BRANSON MO 65615
PREMIER LAWN AND LANDSCAPES LLC        4565 PHEASANT DRIVE SALISBURY MD 21804
PREMIER LAWN AND TREE CARE             PO BOX 5284 TERRE HAUTE IN 47805
PREMIER PRODUCE CENTRAL FLORIDA LLC    640 DISTRIBUTION DR MELBOURNE FL 32904
PREMIER PRODUCE LLC                    PO BOX 1355 ELIZABETHTOWN KY 42702
PRENTICE A TATE                        ADDRESS ON FILE
PRESQUE ISLE CITY TAX COLLECTOR        12 SECOND ST PRESQUE ISLE ME 04769-2459
PRESTIGE SYST CARPET AND FURNITURE CLNG 348 TWO NOTCH RD LEXINGTON SC 29073
PRESTON M ROBERTS                      ADDRESS ON FILE
PRESTON ROGERS                         ADDRESS ON FILE
PRESTONS GENUINE ENTERPRISES LLC       PO BOX 14095 TALLAHASSEE FL 32317
PRINCIPAL LIFE INSURANCE CO 018510     FISCHER MARKET PLACE PROPERTY 018510 PO BOX 310300 DES MOINES IA 50331
PRIORITY ONE LAWN CARE LLC             24875 NOVI RD 1033 NOVI MI 48375
PRIORITY PROPERTY MANAGEMENT LLC       40 W WASHINGTON ST STE 101 ATTN ROY BROOKS C/O PRIORITY PROP MGMT
                                       HARRISNONBURG VA 22802
PRISCILLA JOHNSON                      ADDRESS ON FILE
PRISCILLA N RIVAS                      ADDRESS ON FILE
PRO CUT PROPERTIES LLC                 740 KINGSBRIDGE ROAD CARROLLTON GA 30117
PRO KITCHEN LLC                        2115 COMMERCE DR CAYCE SC 29033
PRO SERV FOOD EQUIPMENT LLC            1822-6 S GLENBURNIE RD PMB 382 NEW BERN NC 28562
PROAMPAC                               12025 TRICON RD CINCINNATI OH 45246-1719
PRODUCE SOURCE PARTNERS INC            PO BOX 79033 BALTIMORE MD 21279
PROFESSIONAL FOOD EQUIPMENT SERVICE    3919 MOBILE AVE FORT WAYNE IN 46805
PROFFER WHOLESALE PRODUCE INC          PO BOX 625 PARK HILLS MO 63601
PROFICIENT POOL AND LAWN SERVICE INC   1420 GORNTO RD VALDOSTA GA 31602
PROTECTION ONE ALARM MONITORING INC    PO BOX 219044 KANSAS CITY MO 64121
PROV 18:10 LLC                         5430 LAWNVIEW WAY ATTN GARY GRACE ELK GROVE CA 95758
PSE&G CO                               PO BOX 14444 NEW BRUNSWICK NJ 08906-4444
PSEGLI                                 PO BOX 9039 HICKSVILLE NY 11802-9039
PSNC ENERGY                            PO BOX 100256 COLUMBIA SC 29202
PT HOLDINGS LLC                        27766 NETWORK PLACE LOCKBOX 27766 CHIAGO IL 60673
PT LANDSCAPE LLC                       11849 RIM ROCK TRAIL AUSTIN TX 78737
PUBLIC WORKS COMMISSION                CITY OF FAYETTEVILLE PO BOX 7000 FAYETTEVILLE NC 28302-7000
PWCSA                                  PO BOX 71062 CHARLOTTE NC 28272-1062
QRC                                    215 CASSELL ST WINSTON SALEM NC 27127
QSR AUTOMATIONS INC                    2301 STANLEY GAULT PARKWAY LOUISVILLE KY 40223



Epiq Corporate Restructuring, LLC                                                                    Page 152 OF 199
                                                RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                 Service List
                                                                              Page 177 of 2235

Claim Name                            Address Information
QUADIENT FINANCE USA INC              PO BOX 6813 CAROL STREAM IL 60197
QUADIENT LEASING USA INC              PO BOX 123682 DEPT 3682 DALLAS TX 75312-3682
QUADRE INVESTMENTS L.P.               C/O COUNSEL TYLER DILLARDANDERSEN TATE & CARR, P.C. 1960 SATELLITE BLVD, STE
                                      4000 DULUTH GA 30097
QUAKER EQUITIES LTD                   69 DEFCO PARK RD NORTH HAVEN CT 06473
QUALETTA SEARCY                       ADDRESS ON FILE
QUALITY BEVERAGE LP                   PO BOX 671 TAUNTON MA 02780
QUALITY LAWN CARE SERVICE INC         56 BENZ ROAD WAYNESBORO VA 22980
QUALITY LAWN SERVICES UNLIMITED INC   PO BOX 700237 ST CLOUD FL 34770
QUALITY REFRIGERATION INC             6237 PENN AVE S SUITE 100 RICHFIELD MN 55423
QUALYS INC                            PO BOX 205858 DALLAS TX 75320
QUANTESHA EDWARDS                     ADDRESS ON FILE
QUANTUM XIV DEVELOPMENTS USA INC      ATTN JENNY BRADY OFFICE MGR 5213 61ST STREET SUITE 402 RED DEER AB T4N 6N5
                                      CANADA
QUANTUM XIV DEVELOPMENTS USA INC.     ATTN JENNY BRADY OFFICE MGR 5213 61ST STREET STE 402 RED DEER AB T4N 6N5
                                      CANADA
QUASEAN NICHOLSON                     ADDRESS ON FILE
QUENTYN PINNIX                        ADDRESS ON FILE
QUICK SERVANT CO INC                  12011 GUILFORD RD 111 ANNAPOLIS JUNCTION MD 20701
QUINN BICKNELL                        ADDRESS ON FILE
QUINN RASSEL                          ADDRESS ON FILE
QUINTINO DININO JR                    ADDRESS ON FILE
QUINTON BACOTE                        ADDRESS ON FILE
RACHAEL BENNER                        ADDRESS ON FILE
RACHAEL BROWN                         ADDRESS ON FILE
RACHAEL CALDERON                      ADDRESS ON FILE
RACHAEL K HARRISON                    ADDRESS ON FILE
RACHAEL LANGE                         ADDRESS ON FILE
RACHAEL MCGINLEY                      ADDRESS ON FILE
RACHAEL STEVENS                       ADDRESS ON FILE
RACHEL ANGEL                          ADDRESS ON FILE
RACHEL BROUSE                         ADDRESS ON FILE
RACHEL CAMP                           ADDRESS ON FILE
RACHEL CHISHOLM                       ADDRESS ON FILE
RACHEL KLEIN                          ADDRESS ON FILE
RACHEL L KNUPP                        ADDRESS ON FILE
RACHEL NANDHO                         ADDRESS ON FILE
RACHEL PAYNE                          ADDRESS ON FILE
RACHEL POPE                           ADDRESS ON FILE
RACHEL POTTER                         ADDRESS ON FILE
RACHEL RASCHKE                        ADDRESS ON FILE
RACHEL WALL                           ADDRESS ON FILE
RACHEL WASDEN                         ADDRESS ON FILE
RACHELE HOFFMAN                       ADDRESS ON FILE
RAEGAN WILLIAMS                       ADDRESS ON FILE
RAENAH WESTON                         ADDRESS ON FILE
RAFAEL BRIGGS                         ADDRESS ON FILE
RAFAEL CUEVAS                         ADDRESS ON FILE
RAFAEL MIRANDA                        ADDRESS ON FILE
RAFEL MIRANDA                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 153 OF 199
                                              RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 178 of 2235

Claim Name                          Address Information
RAFIQUE BRANDON                     ADDRESS ON FILE
RAHEIM WRIGHT                       ADDRESS ON FILE
RAINA GAGEBY                        ADDRESS ON FILE
RAINBOW INTERNATIONAL RESTORATION   9221 KEYSTONE DRIVE LINCOLN NE 68516
RAKEMAN PLUMBING                    4075 LOSEE ROAD NORTH LAS VEGAS NV 89030
RALPH W THOMPSON                    ADDRESS ON FILE
RAMON GARCIA                        ADDRESS ON FILE
RAMSEY JOHNSON                      ADDRESS ON FILE
RANDAL POWELL                       ADDRESS ON FILE
RANDALL ADAMS                       ADDRESS ON FILE
RANDALL WADE                        ADDRESS ON FILE
RANDALL WELLS                       ADDRESS ON FILE
RANDEL ADKINS                       ADDRESS ON FILE
RANDI KOWALSKI                      ADDRESS ON FILE
RANDI N RODRIGUEZ-WILSON            ADDRESS ON FILE
RANDI SMITH                         ADDRESS ON FILE
RANDOLPH MCGREGOR                   ADDRESS ON FILE
RANDOLPH SAUNDERS                   ADDRESS ON FILE
RANDOLPH WILLIAMS                   ADDRESS ON FILE
RANDY C TRUITT                      ADDRESS ON FILE
RANDY CAIN                          ADDRESS ON FILE
RANDY K DOCKINS                     ADDRESS ON FILE
RANDY KNIGHT                        ADDRESS ON FILE
RANDY LEE REYNOLDS                  ADDRESS ON FILE
RANDYS QUALITY LAWN CARE LLC        4147 S OAK SPRINGFIELD MO 65804
RAQUEL KING                         ADDRESS ON FILE
RAQUEL RODRIGUEZ                    ADDRESS ON FILE
RASHAAD THOMAS                      ADDRESS ON FILE
RASHAD JACKSON                      ADDRESS ON FILE
RASHEED J JORDAN                    ADDRESS ON FILE
RASHEL VANWINKLE                    ADDRESS ON FILE
RAUSHAN Q KNIGHT                    ADDRESS ON FILE
RAVEN INGRAM                        ADDRESS ON FILE
RAVEN RANSOM                        ADDRESS ON FILE
RAVISHANKER S NARAYANASAMY          ADDRESS ON FILE
RAVYN FARIS                         ADDRESS ON FILE
RAY BREEDEN                         ADDRESS ON FILE
RAY BULLINGTON                      ADDRESS ON FILE
RAY GARNER MANNING                  ADDRESS ON FILE
RAY GARNER MANNING                  ADDRESS ON FILE
RAY MANNING                         ADDRESS ON FILE
RAY MANNING                         ADDRESS ON FILE
RAY ROSENBERG                       ADDRESS ON FILE
RAY SAVAGE                          ADDRESS ON FILE
RAYANNA KEENE                       ADDRESS ON FILE
RAYANNA KEENE                       ADDRESS ON FILE
RAYBURN ROEBUCK                     ADDRESS ON FILE
RAYCHEL TAYLOR                      ADDRESS ON FILE
RAYMANUEL SMITH-JOACHIM             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 154 OF 199
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                            Page 179 of 2235

Claim Name                              Address Information
RAYMOND ALBERT                         ADDRESS ON FILE
RAYMOND AU FELICE AU                   1350 ELON CIRCLE FORT WASHINGTON PA 19034
RAYMOND BRUCE SHANN                    ADDRESS ON FILE
RAYMOND BUTTS                          ADDRESS ON FILE
RAYMOND ECKERT JR                      ADDRESS ON FILE
RAYMOND HAYSBERT                       ADDRESS ON FILE
RAYMOND HERNANDEZ                      ADDRESS ON FILE
RAYMOND JUMPP                          ADDRESS ON FILE
RAYMOND JUMPP                          ADDRESS ON FILE
RAYMOND LOCKLEY                        ADDRESS ON FILE
RAYMOND POLKOWSKI                      C/O MORGAN & MORGAN MICHAEL MORAN 76 S LAURA ST, STE 1100 JACKSONVILLE FL
                                       32202
RAYMOND RIVALSKY                       ADDRESS ON FILE
RAYMOND TAKAHASHI                      ADDRESS ON FILE
RAYMOND WILLS                          ADDRESS ON FILE
RAYNOR KVISTAD                         ADDRESS ON FILE
RCG WAYCROSS LLC                       PO BOX 53483 ATLANTA GA 30355-0000
RE-AL BROWNE                           ADDRESS ON FILE
REAL PROPERTY MAINTENANCE LLC          700 EASTERN SHORE DRIVE SALISBURY MD 21804
REAMON JADON                           ADDRESS ON FILE
REANDRIA FARRISH-JOHNSON               ADDRESS ON FILE
REBECCA COLLIS                         ADDRESS ON FILE
REBECCA DECKER                         ADDRESS ON FILE
REBECCA EVANS                          ADDRESS ON FILE
REBECCA FELIX                          ADDRESS ON FILE
REBECCA GIBBONS                        ADDRESS ON FILE
REBECCA HART                           ADDRESS ON FILE
REBECCA JACKSON                        ADDRESS ON FILE
REBECCA M MARTIN                       ADDRESS ON FILE
REBECCA MEJIAS                         ADDRESS ON FILE
REBECCA NICHOLS                        ADDRESS ON FILE
REBECCA RIGGLE                         ADDRESS ON FILE
REBECCA RUIZ                           ADDRESS ON FILE
REBECCA SORIANO                        ADDRESS ON FILE
REBECCA TOLBERT                        ADDRESS ON FILE
REBECCA WOLF                           C/O RONALD E. SHOLES, PA - ORANGE PARK ANDREW SCOTT 637 BLANDING BLVD SUITE 4
                                       ORANGE PARK FL 32073
REBECCA ZAVATSKI                       ADDRESS ON FILE
REBEKAH BROWN                          ADDRESS ON FILE
REBEKAH CAMPOS                         ADDRESS ON FILE
REBEKAH HOFFER                         ADDRESS ON FILE
REBEKAH S MACHADO                      ADDRESS ON FILE
REBEKAH SEELEY                         ADDRESS ON FILE
REBEKKA MILLYARDOTTIR                  ADDRESS ON FILE
REBIS LLC                              720 CHURCH ST DECATUR GA 30030
RED BARON PROPERTY RESOURCES LP        3 MANHATTANVILLE ROAD C O NATIONAL REALTY DEVL CORP PURCHASE NY 10577
RED TAP LLC                            23207 S CHRYSLER DR HAZEK PARK MI 48030
REFRIGERATION AND KITCHEN SOLUTIONS INC 949 W TERRA LN OFALLON MO 63343
REGENCY CENTERS, LP                    SR. ADMIN ASST. 121 WEST FORSYTH STREET STE 200 JACKSONVILLE FL 32202



Epiq Corporate Restructuring, LLC                                                                 Page 155 OF 199
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 180 of 2235

Claim Name                               Address Information
REGENCY COMMONS                          PO BOX 644019 C O REGENCY BLUE ASH LLC PITTSBURGH PA 15264
REGENCY MANAGEMENT INC                   WESTGATE CENTER 531 BOLL WEEVIL CIR ENTERPRISE AL 36330-0000
REGINA CANALE-MILES                      ADDRESS ON FILE
REGINA MCKNIGHT                          ADDRESS ON FILE
REGINA PERNA                             ADDRESS ON FILE
REGINA PERNA                             ADDRESS ON FILE
REGINA WILLIAMS                          ADDRESS ON FILE
REGINALD D KELLEY                        ADDRESS ON FILE
REGINALD D WALKER                        ADDRESS ON FILE
REGINALD GRAHAM                          ADDRESS ON FILE
REGINALD MOISE                           ADDRESS ON FILE
REGINALD REYNOLDS                        ADDRESS ON FILE
REGIONS FACILITY SERVICES INC            2314 CIRCUIT WAY BROOKSVILLE FL 34604
REGIONS FACILITY SERVICES INC            C/O MAIL CENTER 9450 SW GEMINI DR #7790 BEAVERTON OR 97008-7105
REMICK LANDSCAPING INC                   7401 W 126TH ST SAVAGE MN 55378
REMINGTON SLATER                         ADDRESS ON FILE
REMY DIXON                               ADDRESS ON FILE
RENAISSANCE DEVELOPMENT CORPORATION      35 SOCKANOSSET CROSS ROAD CRANSTON RI 02920
RENAISSANCE DEVELOPMENT CORPORATION      C/O THE JAN COMPANIES 35 SOCKANOSSET CROSS ROAD CRANSTON RI 02920-0819
RENEA HULBURT                            ADDRESS ON FILE
RENEE DIXON                              ADDRESS ON FILE
RENEE WILLIAMS                           ADDRESS ON FILE
RENNEE DUDLEY                            C/O JOSEPH C. WHITELOCK, PA JOSEPH WHITELOCK 3245 FIFTH AVENUE N ST.
                                         PETERSBURG FL 33713
REPUBLIC NATIONAL DIST CO LLC            PO BOX 24265 OMAHA NE 68124
REPUBLIC NATIONAL DIST CO LLC            8000 SOUTHPARK TERRACE LITTLETON CO 80120
REPUBLIC NATIONAL DIST DEERFIELD BCH     441 SW 12TH AVENUE DEERFIELD BEACH FL 33442
REPUBLIC NATIONAL DIST PENSACOLA         6256 NORTH W STREET PENSACOLA FL 32505
REPUBLIC NATIONAL DISTRIBUTING           COMPANY OF KENTUCKY LLC PO BOX 37100 LOUISVILLE KY 40233
REPUBLIC NATIONAL DISTRIBUTING CO LLC    4901 SAVARESE CIR TAMPA FL 33634
REPUBLIC NATIONAL DISTRIBUTING COMPANY   9423 NORTH MAIN STREET JACKSONVILLE FL 32218
REPUBLIC SERVICES INC                    PO BOX 99917 CHICAGO IL 60696
RESOURCEONE INTERNATIONAL INC            9401 REEDS RD OVERLAND PARK KS 66207
RESTAURANT EQUIPMENT SERVICES            3133 PENN DIXIE ROAD NAZARETH PA 18064
RETCHIEL ROBLE                           ADDRESS ON FILE
REVA LEWIS                               ADDRESS ON FILE
REX OIL COMPANY                          1000 LEXINGTON AVE THOMASVILLE NC 27360-0000
REX RAINS                                ADDRESS ON FILE
REYNA I NIETO                            ADDRESS ON FILE
REYNALDO DELOSSANTOS                     ADDRESS ON FILE
REYNALDO LICEA                           ADDRESS ON FILE
RGP OWNERS DP LLC                        ONE HARTFORD PLAZA ATTN PRIVATE REAL ESTATE ASSET HARTFORD CT 06155
RGP OWNERS DP, LLC                       810 7TH AVENUE 28TH FLOOR NEW YORK NY 10019
RHEANNA KUSEK                            ADDRESS ON FILE
RHIANNON KRAVETSKY                       ADDRESS ON FILE
RHIANNON LUCAS                           ADDRESS ON FILE
RHONDA EDWARDS                           ADDRESS ON FILE
RHONDA MOCK                              ADDRESS ON FILE
RHONDA PARISH                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 156 OF 199
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 181 of 2235

Claim Name                        Address Information
RHONDA SCHREIBER                  ADDRESS ON FILE
RHONDA STEVENS                    ADDRESS ON FILE
RHONDA THOMAS                     ADDRESS ON FILE
RICARDO GARCIA                    ADDRESS ON FILE
RICH KIND                         ADDRESS ON FILE
RICHARD ALEXANDER                 ADDRESS ON FILE
RICHARD ANDRADE                   ADDRESS ON FILE
RICHARD BAILEY                    ADDRESS ON FILE
RICHARD BEATY                     ADDRESS ON FILE
RICHARD BOLDUC                    ADDRESS ON FILE
RICHARD C RYLKE                   ADDRESS ON FILE
RICHARD CARAWAY                   ADDRESS ON FILE
RICHARD CARTER                    ADDRESS ON FILE
RICHARD CISAR                     ADDRESS ON FILE
RICHARD CLARK                     ADDRESS ON FILE
RICHARD EASON                     ADDRESS ON FILE
RICHARD GALKA                     ADDRESS ON FILE
RICHARD GREENE                    ADDRESS ON FILE
RICHARD GRIPPI                    ADDRESS ON FILE
RICHARD H ELDRIDGE                ADDRESS ON FILE
RICHARD H ELDRIDGE                ADDRESS ON FILE
RICHARD H ELDRIDGE                ADDRESS ON FILE
RICHARD HJORT                     C/O JOHNSON, WEBBERT & YOUNG 160 CAPITOL ST., SUITE 3 AUGUSTA ME 04332
RICHARD HOBBS                     ADDRESS ON FILE
RICHARD J FLAHERTY                ADDRESS ON FILE
RICHARD JENKINS                   ADDRESS ON FILE
RICHARD LINDBERG                  ADDRESS ON FILE
RICHARD LISIECKI                  ADDRESS ON FILE
RICHARD LIZOTTE                   ADDRESS ON FILE
RICHARD MILLER                    ADDRESS ON FILE
RICHARD MOORE                     ADDRESS ON FILE
RICHARD MORIN                     ADDRESS ON FILE
RICHARD MURPHY                    ADDRESS ON FILE
RICHARD ORR                       ADDRESS ON FILE
RICHARD PIZZUTI                   ADDRESS ON FILE
RICHARD POWELL                    ADDRESS ON FILE
RICHARD R DEARDEN                 ADDRESS ON FILE
RICHARD R DEARDEN                 ADDRESS ON FILE
RICHARD R KELCH JR                ADDRESS ON FILE
RICHARD SARFO-KANTANKA            ADDRESS ON FILE
RICHARD SMALL                     ADDRESS ON FILE
RICHARD STROUD                    ADDRESS ON FILE
RICHARD THOMAS GILBERT JR         ADDRESS ON FILE
RICHARD WEBB                      ADDRESS ON FILE
RICHARD WILLIAMS                  ADDRESS ON FILE
RICHARD YOUNG                     ADDRESS ON FILE
RICK AKERS                        ADDRESS ON FILE
RICK BATES                        ADDRESS ON FILE
RICK BLACKBURN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 157 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 182 of 2235

Claim Name                           Address Information
RICK SCARBROUGH                      ADDRESS ON FILE
RICKEY GARNES                        ADDRESS ON FILE
RICKEY GURLEY                        ADDRESS ON FILE
RICKIE GREEN                         ADDRESS ON FILE
RICKY BARNES                         ADDRESS ON FILE
RICKY BAROODY                        ADDRESS ON FILE
RICKY CARSWELL                       ADDRESS ON FILE
RICKY GLOVER                         ADDRESS ON FILE
RICKY MINGE                          ADDRESS ON FILE
RICKY WASILEWSKI                     ADDRESS ON FILE
RIESS LEMIEUX                        ADDRESS ON FILE
RIGDON FAMILY CORP                   601 E BARTON WEST MEMPHIS AR 72301
RIGHT MANAGEMENT INC                 24677 NETWORK PLACE CHICAGO IL 60673
RIKITA KING                          ADDRESS ON FILE
RIKKI AMBROSE                        ADDRESS ON FILE
RILEY BRAIN                          ADDRESS ON FILE
RILEY DAVIDSON                       ADDRESS ON FILE
RILEY DAWKINS                        ADDRESS ON FILE
RINA COY                             ADDRESS ON FILE
RITA GRIGSBY                         ADDRESS ON FILE
RITA PIPPIN                          ADDRESS ON FILE
RITTINELLA MCKIE                     ADDRESS ON FILE
RIVIERA UTILITIES                    PAYMENT PROCESSING CENTER PO BOX 580052 CHARLOTTE NC 28258-0052
RJL LLC                              PO BOX 865 ST PETERS MO 63376
RJPA PROPERTIES LLC                  610A E BATTLEFIELD 321 SPRINGFIELD MO 65807-0000
RLCS LAWN SERVICE                    393 NEWTON DRIVE LAKE ORION MI 48362
ROANOKE GAS CO                       PO BOX 70848 CHARLOTTE NC 28272-0848
ROANOKE RAPIDS SANITARY DIST         DEPT CODE 3016 PO BOX 63016 CHARLOTTE NC 28263-3016
ROBBIE HEVERLING                     ADDRESS ON FILE
ROBBIE JONES                         ADDRESS ON FILE
ROBBIE LILES                         ADDRESS ON FILE
ROBERT A DAILEY TRUST                1121 SCRUB JAY COURT C O ANITA DAILEY TRUSTEE CARLSBAD CA 92009-0000
ROBERT A PIKE                        ADDRESS ON FILE
ROBERT A STARKEY                     ADDRESS ON FILE
ROBERT BALDWIN                       ADDRESS ON FILE
ROBERT BALDWIN                       ADDRESS ON FILE
ROBERT BALLARD                       ADDRESS ON FILE
ROBERT BLAKE                         ADDRESS ON FILE
ROBERT BROADDUS                      ADDRESS ON FILE
ROBERT BROOKS                        ADDRESS ON FILE
ROBERT BROWN                         ADDRESS ON FILE
ROBERT BROWN                         ADDRESS ON FILE
ROBERT BULLOCH                       ADDRESS ON FILE
ROBERT BYARD                         ADDRESS ON FILE
ROBERT C KELLY                       ADDRESS ON FILE
ROBERT CAREY                         ADDRESS ON FILE
ROBERT CHATMON                       ADDRESS ON FILE
ROBERT CINEUS                        ADDRESS ON FILE
ROBERT CORNETT                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 158 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 183 of 2235

Claim Name                           Address Information
ROBERT CROOM                         ADDRESS ON FILE
ROBERT D MCCLENAGAN                  ADDRESS ON FILE
ROBERT D STRIKE                      ADDRESS ON FILE
ROBERT DUNCAN                        ADDRESS ON FILE
ROBERT E MOORE                       ADDRESS ON FILE
ROBERT ERNESTON PRODUCE              630 SE FLAGLER AVE STUART FL 34994
ROBERT F HIGHTOWER                   ADDRESS ON FILE
ROBERT F HIGHTOWER                   ADDRESS ON FILE
ROBERT F LEBOEUF                     ADDRESS ON FILE
ROBERT F LEBOEUF                     ADDRESS ON FILE
ROBERT F PRUNTY                      ADDRESS ON FILE
ROBERT FLINT                         ADDRESS ON FILE
ROBERT FRANCIS                       ADDRESS ON FILE
ROBERT FRAZIER                       ADDRESS ON FILE
ROBERT GATEWOOD                      ADDRESS ON FILE
ROBERT GOULET JR                     ADDRESS ON FILE
ROBERT HALLERS                       ADDRESS ON FILE
ROBERT HALLIDAY                      ADDRESS ON FILE
ROBERT HALLIDAY                      ADDRESS ON FILE
ROBERT HAMILTON-GRANT                ADDRESS ON FILE
ROBERT HERRON                        ADDRESS ON FILE
ROBERT HINTON                        ADDRESS ON FILE
ROBERT HOWARD                        ADDRESS ON FILE
ROBERT HUGHES                        ADDRESS ON FILE
ROBERT JEROME STONE                  ADDRESS ON FILE
ROBERT JONES                         ADDRESS ON FILE
ROBERT K MASON                       ADDRESS ON FILE
ROBERT L BURNS                       ADDRESS ON FILE
ROBERT L DYER                        ADDRESS ON FILE
ROBERT L MURDAUGH                    ADDRESS ON FILE
ROBERT LAFRENIERE                    ADDRESS ON FILE
ROBERT LAFRENIERE                    ADDRESS ON FILE
ROBERT LANDERS                       ADDRESS ON FILE
ROBERT LANGLEY                       ADDRESS ON FILE
ROBERT LEACH                         ADDRESS ON FILE
ROBERT LESAGE                        ADDRESS ON FILE
ROBERT LOPEZ                         ADDRESS ON FILE
ROBERT M BALLANTYNE                  ADDRESS ON FILE
ROBERT MARKS                         ADDRESS ON FILE
ROBERT MARTIN                        ADDRESS ON FILE
ROBERT MASON                         ADDRESS ON FILE
ROBERT MAY                           ADDRESS ON FILE
ROBERT MAY                           ADDRESS ON FILE
ROBERT MCCLENAGAN, JR.               ADDRESS ON FILE
ROBERT MCCLENAGAN, JR.               ADDRESS ON FILE
ROBERT MERCER                        ADDRESS ON FILE
ROBERT MILLER                        ADDRESS ON FILE
ROBERT MILLMAN                       C/O MORGAN & MORGAN; ANDREW HAGENBUSH 191 PEACHTREE ST NE, STE 4200 PO BOX
                                     57007 ATLANTA GA 30343



Epiq Corporate Restructuring, LLC                                                               Page 159 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 184 of 2235

Claim Name                           Address Information
ROBERT MONTGOMERY                    ADDRESS ON FILE
ROBERT MOSELEY                       ADDRESS ON FILE
ROBERT MOSELEY                       ADDRESS ON FILE
ROBERT MURPHY                        ADDRESS ON FILE
ROBERT PATTERSON                     ADDRESS ON FILE
ROBERT PINTAGRO                      ADDRESS ON FILE
ROBERT PORTER                        ADDRESS ON FILE
ROBERT POULIN                        ADDRESS ON FILE
ROBERT R BALDINI                     ADDRESS ON FILE
ROBERT ROCA                          ADDRESS ON FILE
ROBERT S GOUR                        ADDRESS ON FILE
ROBERT SCHEIDE                       ADDRESS ON FILE
ROBERT SMITH                         ADDRESS ON FILE
ROBERT STEINBERGER                   ADDRESS ON FILE
ROBERT W HART                        ADDRESS ON FILE
ROBERT WILSKE                        ADDRESS ON FILE
ROBERT WOOD                          ADDRESS ON FILE
ROBERT WOODS                         ADDRESS ON FILE
ROBERTA BLOSE-BRIGGS                 ADDRESS ON FILE
ROBERTA GRAY                         ADDRESS ON FILE
ROBERTO MORALES                      ADDRESS ON FILE
ROBERTS OXYGEN CO INC                PO BOX 5507 ROCKVILLE MD 20855
ROBERTS PLUMBING                     102 COLLEGE ST EAST HARTSELLE AL 35640
ROBIN BETCHER                        ADDRESS ON FILE
ROBIN COFFMAN                        ADDRESS ON FILE
ROBIN COLEMAN                        ADDRESS ON FILE
ROBIN FELLERS                        ADDRESS ON FILE
ROBIN FELLERS                        ADDRESS ON FILE
ROBIN PITSTICK                       ADDRESS ON FILE
ROBIN WISE                           ADDRESS ON FILE
ROBIN WOOD                           ADDRESS ON FILE
ROBYN BEHR                           ADDRESS ON FILE
ROBYN CYPHER                         ADDRESS ON FILE
ROCCO L ANGELILLO                    ADDRESS ON FILE
ROCHELLE BRUCE                       ADDRESS ON FILE
ROCKVALE ACQUISITION, LLC, ET AL.    8 INDUSTRIAL WAY EAST 2ND FL EATONTOWN NJ 07724
ROCKVALE VEHICLES LLC                8 INDUSTRIAL WAY EAST 2ND FL EATONTOWN NJ 07724
ROD CASTILLO                         ADDRESS ON FILE
ROD E FENN                           ADDRESS ON FILE
RODAEUS WRIGHT                       ADDRESS ON FILE
RODERICK BILLINGS                    ADDRESS ON FILE
RODERICK D CLARK                     ADDRESS ON FILE
RODERICK HOOD                        ADDRESS ON FILE
RODNEY ANDERS                        ADDRESS ON FILE
RODNEY COLEY                         ADDRESS ON FILE
RODNEY DAVIS                         ADDRESS ON FILE
RODNEY JONES                         ADDRESS ON FILE
RODNEY TROUBLEFIELD                  ADDRESS ON FILE
ROGELENE WAITS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 160 OF 199
                                             RUBY TUESDAY
                     Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 185 of 2235

Claim Name                         Address Information
ROGER D GARDNER                    ADDRESS ON FILE
ROGER E STRACENER                  ADDRESS ON FILE
ROGER FRISARIO                     ADDRESS ON FILE
ROGER GIGGEY JR                    ADDRESS ON FILE
ROGER JACKSON                      ADDRESS ON FILE
ROGER K STOLL                      ADDRESS ON FILE
ROGER K STOLL                      ADDRESS ON FILE
ROGER N BRANDES                    ADDRESS ON FILE
ROGER TOUVELL HEATING AND AC INC   PO BOX 884 17 N 7TH ST ZANESVILLE OH 43702-0884
ROGER TRIPLETT                     C/O STROEBEL & JOHNSON, PLLC R. BRANDON JOHNSON PO BOX 1668 LEWISBURG WV 24901
ROGER UPOLE                        ADDRESS ON FILE
ROGO DISTRIBUTORS                  PO BOX 1558 HARTFORD CT 06144
ROMAN CUNNINGHAM                   ADDRESS ON FILE
ROMAN DOMINISKI                    ADDRESS ON FILE
ROMMEL MACASAET                    ADDRESS ON FILE
RON BECKER                         ADDRESS ON FILE
RON CRUMBAKER                      ADDRESS ON FILE
RON HILES                          DAVID KERCE, ESQ. 940 BEVILLE ROAD DAYTONA BEACH FL 32114
RON MCCONNELL                      ADDRESS ON FILE
RON MCCONNELL                      ADDRESS ON FILE
RON SMITH                          ADDRESS ON FILE
RONALD A BALDI                     24629 WAYMAN ST NEWHALL CA 91321
RONALD BENDERSON DEVLOPMENT        PO BOX 823201 RB 1995 TRUST AND WR I XV LEASE 56135 PHILADELPHIA PA 19182-0000
RONALD C HARMAN                    ADDRESS ON FILE
RONALD C HARMAN                    ADDRESS ON FILE
RONALD CAPONE                      ADDRESS ON FILE
RONALD CHEVALIER                   ADDRESS ON FILE
RONALD CONRADI                     ADDRESS ON FILE
RONALD DAYVAULT                    ADDRESS ON FILE
RONALD DI PERSIO                   ADDRESS ON FILE
RONALD DUEARS                      ADDRESS ON FILE
RONALD GIALANELLA                  ADDRESS ON FILE
RONALD HARMAN                      ADDRESS ON FILE
RONALD J NELSON JR                 ADDRESS ON FILE
RONALD KEENAN                      ADDRESS ON FILE
RONALD L BISHOP                    ADDRESS ON FILE
RONALD L DONAVON                   ADDRESS ON FILE
RONALD L GILES III                 ADDRESS ON FILE
RONALD LABANCZ                     ADDRESS ON FILE
RONALD M MCCONNELL                 ADDRESS ON FILE
RONALD M MCCONNELL                 ADDRESS ON FILE
RONALD MCGHEE                      ADDRESS ON FILE
RONALD MORGAN                      ADDRESS ON FILE
RONALD NEALY                       ADDRESS ON FILE
RONALD P VILORD                    ADDRESS ON FILE
RONALD P VILORD                    ADDRESS ON FILE
RONALD VILORD                      ADDRESS ON FILE
RONALD WINTERS                     ADDRESS ON FILE
RONDA HARRINGTON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 161 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 186 of 2235

Claim Name                          Address Information
RONDELL L NEVILLE                   ADDRESS ON FILE
RONNI N JARA                        ADDRESS ON FILE
RONNIE L TATUM                      ADDRESS ON FILE
RONNIE L TATUM                      ADDRESS ON FILE
RONNY ABBOTT JR                     ADDRESS ON FILE
RONS CARPET CLEANERS                62 AIRVIEW DR BELTON SC 29607
RONS PRODUCE CO INC                 810 E MARKET ST TAYLORVILLE IL 62568
ROOSEVELT LIGONDE                   C/O LOUIS PFEFFER LOUIS P PFEFFER 250 CENTRAL BLVD JUPITER FL 33458
ROSA HASTINGS                       ADDRESS ON FILE
ROSA SMITH                          ADDRESS ON FILE
ROSALIA CHAMBERS                    ADDRESS ON FILE
ROSE B GRIMES                       ADDRESS ON FILE
ROSE BRACKEN                        ADDRESS ON FILE
ROSE PAVING LLC                     4698 S OLD PEACHTREE RD NORCROSS GA 30071
ROSE PAVING LLC                     7300 WEST 100TH PL BRIDGEVIEW IL 60455
ROSE PAVING LLC                     C/O MAIN CENTER 9450 SW GEMINI DR #7790 BEAVERTON OR 97008-7105
ROSE SKROBISZEWSKI                  ADDRESS ON FILE
ROSE STONE                          ADDRESS ON FILE
ROSEMARIE DIAZ                      ADDRESS ON FILE
ROSEMARY KLAEGER                    ADDRESS ON FILE
ROSEMOND ARICY                      ADDRESS ON FILE
ROSETTA OKELLEY                     ADDRESS ON FILE
ROSIE WASHINGTON                    ADDRESS ON FILE
ROSIES DRAFT SOLUTIONS INC          40 W 4TH ST UNIT 22 PATCHOGUE NY 11772
ROSINE ACKERMAN                     ADDRESS ON FILE
ROSS EXPRESS                        PO BOX 8908 PENACOOK NH 03303
ROSS F JACKSON                      ADDRESS ON FILE
ROSS F JACKSON                      ADDRESS ON FILE
ROSS F JACKSON                      ADDRESS ON FILE
ROSSANNA LONG                       ADDRESS ON FILE
ROSSTYN R ROBERTSON                 ADDRESS ON FILE
ROTO ROOTER JEFFERSON CITY MO       5904 N BROWN STATION RD COLUMBIA MO 65202
ROTO ROOTER SERVICES CO INC         5672 COLLECTION CENTER DR CHICAGO IL 60693
ROUTE 6 OUTPARCELS LLC              C O METRO COMMERCIAL MGMT SERVICES 307 FELLOWSHIP RD SUITE 300 MT LAUREL NJ
                                    08054
ROUTE TEN LLC                       1268 LASKIN RD APT 200 C/O PERKINS VIRGINIA BEACH VA 23451-5266
ROXANA MORENO                       ADDRESS ON FILE
ROXANNE FORSYTHE                    ADDRESS ON FILE
ROXANNE MCARN-SNYDER                ADDRESS ON FILE
ROY CRITES                          ADDRESS ON FILE
ROY H HARTNER JR                    ADDRESS ON FILE
ROY J KEENE                         ADDRESS ON FILE
ROY J KEENE                         ADDRESS ON FILE
ROY KIBLING                         ADDRESS ON FILE
ROY NICHOLS                         ADDRESS ON FILE
ROYAL ELECTRIC AND SERVICES INC     800 W 2ND ST PUEBLO CO 81003
ROYLAND WRIGHT                      ADDRESS ON FILE
ROZALIN PRIDMORE                    ADDRESS ON FILE
RPAI US MANAGEMENT LLC              BLDG 6062 13068 COLLECTIONS CENTER DRIVE CHICAGO IL 60693



Epiq Corporate Restructuring, LLC                                                               Page 162 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 187 of 2235

Claim Name                          Address Information
RSI RESTAURANT SERVICES INC         6070 RANGELINE RD PO BOX 190205 THEODORE AL 36582
RT BRISTOL, LLC                     1200 DUDA TRAIL OVIEDO FL 32765
RT CALHOUN JV LLC                   201 ALLEN RD STE 300 ATLANTA GA 30328
RT GREENBELT LLC                    210 CANAL ST STE 301 C O ROSE CHAO NEW YORK NY 10013-0000
RT GULF BREEZE LP                   200 S BISCAYNE BLVD 7TH FL C O OIMC MIAMI FL 33131
RT HENDERSON LLC                    1200 DUDA TRAIL OVIEDO FL 32765
RT HENDERSON LLC                    1200 DUDA TRAIL OVIEDO FL 32765
RT HENDERSON LLC                    1200 DUDA TRAIL OVIEDO FL 32765-0000
RT ORLANDO INVESTMENT LLC           1665 WASHINGTON AVE 4TH FLOOR ATTN NELSON FOX STACY ELDREDGE MIAMI BEACH FL
                                    33139
RT ORLANDO INVESTMENT, LLC          1665 WASHINGTON AVE 4TH FLOOR ATTN NELSON FOX STACY ELDREDGE MIAMI BEACH FL
                                    33139
RT WESTERN MISSOURI                 20001 HALSTED STREET ATTN HERBERT PAPAZIAN CHATSWORTH CA 91311
RUBEN LUNA-HERNANDEZ                ADDRESS ON FILE
RUBICON GLOBAL LLC                  ATTN: LESLEY HOOK 950 EAST PACES FERRY RD ATLANTA PLAZA SUITE 1900 ATLANTA GA
                                    30326
RUBY PROPERTY LLC                   3801 N E 207TH ST 2501 C/O URI BEN-OR AVENTURA FL 33180
RUBY PROPERTY LLC                   3801 NE 207TH STREET APT 2501 C O URI BEN OR C O URI BEN OR AVENTURA FL 33180
RUBY SIMMONS                        ADDRESS ON FILE
RUBY TUESDAY INC                    333 EAST BROADWAY AVE MARYVILLE TN 37804
RUBY TUESDAY INC                    333 EAST BROADWAY AVE MARYVILLE TN 37804
RUBY TUESDAY INC                    333 EAST BROADWAY AVE MARYVILLE TN 37804
RUBY TUESDAY INC                    333 EAST BROADWAY AVE MARYVILLE TN 37804
RUBY TUESDAY INC                    333 EAST BROADWAY AVE MARYVILLE TN 37804
RUBY TUESDAY INC                    333 EAST BROADWAY AVE MARYVILLE TN 37804
RUBY TUESDAY INC                    333 EAST BROADWAY AVE MARYVILLE TN 37804
RUBY TUESDAY INC                    333 EAST BROADWAY AVE MARYVILLE TN 37804
RUBY WINES INC                      PO BOX 7 AVON MA 02322
RUSSELL BERNER                      ADDRESS ON FILE
RUSSELL NORRIS                      ADDRESS ON FILE
RUSSELL PETTWAY                     ADDRESS ON FILE
RUSSELL RATKOWIAK JR                ADDRESS ON FILE
RUSSELL W MARTIN                    ADDRESS ON FILE
RUSSELLS SERVICE COMPANY            1275 US HWY 82 WEST LEESBURG GA 31763
RUTH HIRTH                          ADDRESS ON FILE
RUTH ORTIZ                          ADDRESS ON FILE
RUTH PANIAGUA                       ADDRESS ON FILE
RUTH PEREZ                          ADDRESS ON FILE
RUTHIE MCGRAW                       ADDRESS ON FILE
RYAN ADSEM                          ADDRESS ON FILE
RYAN ANDERSON                       ADDRESS ON FILE
RYAN BETTINGER                      ADDRESS ON FILE
RYAN BOLIN                          ADDRESS ON FILE
RYAN BONO                           ADDRESS ON FILE
RYAN BORTNER                        ADDRESS ON FILE
RYAN BUTLER                         ADDRESS ON FILE
RYAN CAMPBELL                       ADDRESS ON FILE
RYAN CLARK                          ADDRESS ON FILE
RYAN CLEARY                         ADDRESS ON FILE
RYAN ENGLES                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 163 OF 199
                                                 RUBY TUESDAY
                      Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                  Service List
                                                                            Page 188 of 2235

Claim Name                             Address Information
RYAN FREY                              ADDRESS ON FILE
RYAN JOSEPH                            ADDRESS ON FILE
RYAN KECK                              ADDRESS ON FILE
RYAN KELLEY                            ADDRESS ON FILE
RYAN KNOX                              ADDRESS ON FILE
RYAN LANE                              ADDRESS ON FILE
RYAN LANGFORD                          ADDRESS ON FILE
RYAN LEWIS                             ADDRESS ON FILE
RYAN MACLEOD                           ADDRESS ON FILE
RYAN MILLER                            ADDRESS ON FILE
RYAN ODOM                              ADDRESS ON FILE
RYAN POOLE                             ADDRESS ON FILE
RYAN RATCLIFF                          ADDRESS ON FILE
RYAN SANNER                            ADDRESS ON FILE
RYAN SEWELL                            ADDRESS ON FILE
RYAN STAFFORD                          ADDRESS ON FILE
RYAN TRANKA                            ADDRESS ON FILE
RYAN WILLIAMS                          ADDRESS ON FILE
RYDER TRUCK RENTAL INC                 PO BOX 96723 CHICAGO IL 60693
RYLEE MANN                             ADDRESS ON FILE
S L NUSBAUM REALTY CO ESCROW AGENT     FOR MONTICELLO MARKETPLACE P O BOX 3580 NORFOLK VA 23514
SABER CORNER, LLC                      80 BUSINESS PARK DRIVE STE I 00 ATTN: MARTIN BERGER ARMONK NY 10504
SABRINA MITCHELL                       ADDRESS ON FILE
SABRINA MURPHY                         ADDRESS ON FILE
SABRINA TALAMANTES DIAZ                ADDRESS ON FILE
SACHA SANTACRUZ                        ADDRESS ON FILE
SADE THOMPSON                          ADDRESS ON FILE
SAFETY NATIONAL CASUALTY CORPORATION   1832 SCHUETZ RD ST LOUIS MO 63146
SAIHOU FAYE                            ADDRESS ON FILE
SALADEEN BROADIE                       ADDRESS ON FILE
SALEM REFRIGERATION LLC                1614 SOUTH ANDY GRIFFITH PKWY MOUNT AIRY NC 27030
SALLY ROBY                             ADDRESS ON FILE
SALMA AIDY                             ADDRESS ON FILE
SALVATORE CLEMENTE                     ADDRESS ON FILE
SAMANTHA BALDWIN                       ADDRESS ON FILE
SAMANTHA BEHELER                       ADDRESS ON FILE
SAMANTHA CAPPS                         ADDRESS ON FILE
SAMANTHA COMER                         ADDRESS ON FILE
SAMANTHA CURRIER                       ADDRESS ON FILE
SAMANTHA DEPASQUALE                    ADDRESS ON FILE
SAMANTHA DOWLING                       ADDRESS ON FILE
SAMANTHA G DOZIER                      ADDRESS ON FILE
SAMANTHA GOLDEN                        ADDRESS ON FILE
SAMANTHA HOLLINGSWORTH-FIELDS          ADDRESS ON FILE
SAMANTHA J STEELE                      ADDRESS ON FILE
SAMANTHA JACKSON                       ADDRESS ON FILE
SAMANTHA KNOPSNYDER                    ADDRESS ON FILE
SAMANTHA LEFEVER                       ADDRESS ON FILE
SAMANTHA LUND                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 164 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 189 of 2235

Claim Name                           Address Information
SAMANTHA M DOYLE                     ADDRESS ON FILE
SAMANTHA MARTIN                      ADDRESS ON FILE
SAMANTHA MCDONALD                    ADDRESS ON FILE
SAMANTHA MOORE                       ADDRESS ON FILE
SAMANTHA PHILPOT                     ADDRESS ON FILE
SAMANTHA R MARSHALL                  ADDRESS ON FILE
SAMANTHA RISKOWSKI                   C/O BROCK LAW OFFICES PC LLC TONY BROCK 625 O ST SUITE 109 LINCOLN NE 68510
SAMANTHA SADOSKI                     ADDRESS ON FILE
SAMANTHA SLATER                      ADDRESS ON FILE
SAMANTHA SMITH                       ADDRESS ON FILE
SAMANTHA SOLIS                       ADDRESS ON FILE
SAMANTHA WINTON                      ADDRESS ON FILE
SAMUEL A LOWELL                      ADDRESS ON FILE
SAMUEL BARTRO                        ADDRESS ON FILE
SAMUEL BYRD                          ADDRESS ON FILE
SAMUEL CONLEY                        ADDRESS ON FILE
SAMUEL E BEALL III                   ADDRESS ON FILE
SAMUEL E BEALL III                   ADDRESS ON FILE
SAMUEL GATLING                       ADDRESS ON FILE
SAMUEL HODGES                        ADDRESS ON FILE
SAMUEL MCATEER                       ADDRESS ON FILE
SAMUEL MILLER                        ADDRESS ON FILE
SAMUEL STALCUP                       ADDRESS ON FILE
SAMUEL TAYLOR                        ADDRESS ON FILE
SAMUEL WILLIAMS                      ADDRESS ON FILE
SAMUEL WILLIAMS                      ADDRESS ON FILE
SANDI WILLIAMS                       C/O COMMOWEALTH LAW GROUP JAMES KAREK 3311 W BROAD ST RICHMOND VA 23230
SANDI WILLIAMS                       C/O COMMOWEALTH LAW GROUP JAMES KAREK 3311 W BROAD ST RICHMOND VA 23230
SANDRA BARRERA                       ADDRESS ON FILE
SANDRA HERRINGTON                    ADDRESS ON FILE
SANDRA HERRINGTON                    ADDRESS ON FILE
SANDRA JOYNER                        ADDRESS ON FILE
SANDRA MILLER                        ADDRESS ON FILE
SANDRA MORGAN                        ADDRESS ON FILE
SANDRA MOSELY                        C/O THE JOSLYN JACKSON LAW FIRM JOSLYN JACKSON 1750 POWDER SPRINGS ROAD
                                     MARIETTA GA 30064
SANDRA RAMSEY                        ADDRESS ON FILE
SANDRA SMITH                         C/O LAW OFFICE OF ZACHARY VON ROENN, PA ZACHARY VON ROENN 1054 KINGS AVENUE
                                     JACKSONVILLE FL 32207
SANDRA VAN OTEGHEM                   ADDRESS ON FILE
SANDUSKY MALL CO                     P O BOX 932400 CLEVELAND OH 44193
SANDUSKY MALL COMPANY                5577 YOUNGSTOWN-WARREN ROAD ATTN: LEGAL DEPT NILES OH 44446
SANDY ALEXANDER INC                  P O BOX 824263 PHILADELPHIA PA 19182
SANTA ROSA COUNTY TAX COLLECTOR      6495 CAROLINE ST SUITE E MILTON FL 32570
SANTAGO GONZALEZ                     ADDRESS ON FILE
SANTANA TUCKER                       ADDRESS ON FILE
SANTOS HENRIQUEZ                     ADDRESS ON FILE
SANTOS ROMERO                        ADDRESS ON FILE
SAPPINGTONS CARPET CARE INC          1215 CLINKSCALES RD COLUMBIA MO 65202



Epiq Corporate Restructuring, LLC                                                                  Page 165 OF 199
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                      Page 190 of 2235

Claim Name                       Address Information
SARA AZAR PENA                   ADDRESS ON FILE
SARA BEATY                       ADDRESS ON FILE
SARA CAMMER                      ADDRESS ON FILE
SARA GUNTER                      ADDRESS ON FILE
SARA JOINER                      ADDRESS ON FILE
SARA MULAHMETOVIC                ADDRESS ON FILE
SARA OHLSON                      ADDRESS ON FILE
SARA ORTIZ                       ADDRESS ON FILE
SARA SLAUGHTER                   ADDRESS ON FILE
SARA THIBODEAUX                  ADDRESS ON FILE
SARA WALKER                      ADDRESS ON FILE
SARA WILSON                      ADDRESS ON FILE
SARAH BLAIZE                     ADDRESS ON FILE
SARAH BONNING                    ADDRESS ON FILE
SARAH BOWDEN                     ADDRESS ON FILE
SARAH CAMP                       ADDRESS ON FILE
SARAH CASON                      ADDRESS ON FILE
SARAH CLAYTON                    ADDRESS ON FILE
SARAH CLAYTON                    ADDRESS ON FILE
SARAH DAPP                       ADDRESS ON FILE
SARAH EVANS                      ADDRESS ON FILE
SARAH FERRY                      ADDRESS ON FILE
SARAH HAGGERTY                   ADDRESS ON FILE
SARAH HEICHEL                    ADDRESS ON FILE
SARAH HOSMER                     ADDRESS ON FILE
SARAH HUNTER                     ADDRESS ON FILE
SARAH KAUFMAN                    ADDRESS ON FILE
SARAH KIRK                       ADDRESS ON FILE
SARAH LATINO                     ADDRESS ON FILE
SARAH LINCOLN                    ADDRESS ON FILE
SARAH MARTINEZ                   ADDRESS ON FILE
SARAH MEMORY                     ADDRESS ON FILE
SARAH MYLDY                      ADDRESS ON FILE
SARAH PAINTER                    ADDRESS ON FILE
SARAH PEREIRA                    ADDRESS ON FILE
SARAH PITTS                      ADDRESS ON FILE
SARAH RITTAL                     ADDRESS ON FILE
SARAH ROBERTS                    ADDRESS ON FILE
SARAH RYAN                       ADDRESS ON FILE
SARAH SMITH                      C/O HASNER LAW WILL WARIHAY 2839 PACES FERRY RD SE #1050 ATLANTA GA 30339
SARAH THOMAS                     ADDRESS ON FILE
SARAH TROMBLEY                   ADDRESS ON FILE
SARAH TUFFILE                    ADDRESS ON FILE
SARAH WEBSTER                    ADDRESS ON FILE
SARAH WEIGLE-HALL                ADDRESS ON FILE
SARAH WHITE                      ADDRESS ON FILE
SARAH WHITFIELD                  ADDRESS ON FILE
SARAH WILSON                     ADDRESS ON FILE
SARAH WRIGHT                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 166 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 191 of 2235

Claim Name                           Address Information
SARIAH PEREZ                         ADDRESS ON FILE
SARINA CLINE                         ADDRESS ON FILE
SARPY COUNTY TREASURER               1210 GOLDEN GATE DR 1120 PAPILLION NE 68046
SART LLC                             19949 MARKWARD XING ATTN MERCEDES AZA ESTERO FL 33928-0000
SARWAH JAWHAR                        ADDRESS ON FILE
SAUL QUINONES                        ADDRESS ON FILE
SAUNDRA WELCH                        ADDRESS ON FILE
SAVANNA MCBRIDE                      ADDRESS ON FILE
SAVANNA SCAROLA                      ADDRESS ON FILE
SAVANNAH CATOE                       ADDRESS ON FILE
SAVANNAH HANCE                       ADDRESS ON FILE
SAVANNAH KNAUER                      ADDRESS ON FILE
SAVANNAH MILLER                      ADDRESS ON FILE
SAVANNAH PARSONS                     ADDRESS ON FILE
SAVOYA TILLAR                        ADDRESS ON FILE
SAWNEE ELECTRIC MEMBERSHIP           ID 1204 PO BOX 2252 BIRMINGHAM AL 35246-1204
SAWYERS PRODUCE                      2350 EBENEZER RD ROCK HILL SC 29732
SCARLETT MAY                         ADDRESS ON FILE
SCARLETT MAY                         ADDRESS ON FILE
SCE&G                                220 OPERATIONS WAY MAILCODE C222 CAYCE SC 29033
SCE&G                                PO BOX 100255 COLUMBIA SC 29202-3255
SCF RC FUNDING IV LLC                902 CARNEGIE CENTER BOULEVARD STE 520 PRINCETON NJ 08540
SCF RC FUNDING IV, LLC               902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
SCF RC FUNDING IV, LLC               902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
SCHEID PRODUCE INC                   316 BLUE ROCK ROAD MILLERSVILLE PA 17551
SCHERI LAMAR                         ADDRESS ON FILE
SCHLANGEN PROPERTIES LLC             2026 SANDSTONE LOOP N SARTELL MN 56377-0000
SCHNEIDER ELECTRIC                   25716 NETWORK PL CHICAGO IL 60673
SCI BACK FLOW                        4214 HIDEOUT PLACE PUEBLO CO 81008
SCOTT A SCHWARTZ                     ADDRESS ON FILE
SCOTT ALLEN                          ADDRESS ON FILE
SCOTT BROWN                          ADDRESS ON FILE
SCOTT COUNTY TREASURER               200 4TH AVE W ATTN CUSTOMER SERVICE DEPT SHAKOPEE MN 55379
SCOTT DONNELLY                       ADDRESS ON FILE
SCOTT ELSEY                          ADDRESS ON FILE
SCOTT EVANS                          ADDRESS ON FILE
SCOTT HAMILTON                       ADDRESS ON FILE
SCOTT M KLINE                        ADDRESS ON FILE
SCOTT MCNALLY                        ADDRESS ON FILE
SCOTT MURDOCH                        ADDRESS ON FILE
SCOTT PARKS                          ADDRESS ON FILE
SCOTT REINCKE                        ADDRESS ON FILE
SCOTT SEASHOLTZ                      ADDRESS ON FILE
SCOTT VENABLE                        ADDRESS ON FILE
SCOTT WEIMER                         ADDRESS ON FILE
SCOTT WEIMER                         ADDRESS ON FILE
SCOTTA WILSON                        ADDRESS ON FILE
SEAN BARON                           ADDRESS ON FILE
SEAN CHANDLER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 167 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 192 of 2235

Claim Name                           Address Information
SEAN FINESEY                         ADDRESS ON FILE
SEAN GALLOW                          ADDRESS ON FILE
SEAN GREALEY                         ADDRESS ON FILE
SEAN HARTNETT                        ADDRESS ON FILE
SEAN HOLMES                          ADDRESS ON FILE
SEAN HOWE                            ADDRESS ON FILE
SEAN JASPER                          ADDRESS ON FILE
SEAN LAWSON                          ADDRESS ON FILE
SEAN MATTHEWS                        ADDRESS ON FILE
SEAN PARIS                           ADDRESS ON FILE
SEAN PERRY                           ADDRESS ON FILE
SEAN SANFORD                         ADDRESS ON FILE
SEBASTIAN BELL                       ADDRESS ON FILE
SEBASTIAN GOETZ                      ADDRESS ON FILE
SEBASTIAN KEMMLING                   ADDRESS ON FILE
SEBRINA WHITSITT                     ADDRESS ON FILE
SEBRON JACKSON                       ADDRESS ON FILE
SECURITY PRODUCTS INC                30950 CORRAL DR STE B COARSEGOLD CA 93614
SEDGWICK CLAIMS MGMT SERVICES INC    PO BOX 204036 DALLAS TX 75320
SEDRIC HALL                          ADDRESS ON FILE
SELECT - FAIRVIEW CITY CENTRE LLC    PO BOX 950165 SELECT STRATEGIES V SPE LLC LOUISVILLE KY 40295
SELECT FAIRVIEW CITY CENTRE LLC      PO BOX 950165 SELECT STRATEGIES V SPE LLC SELECT STRATEGIES V SPE LLC
                                     LOUISVILLE KY 40295
SELENA LEWIS                         ADDRESS ON FILE
SELENA M UBIAS                       ADDRESS ON FILE
SELF OPPORTUNITY INC                 PO BOX 292788 LEWISVILLE TX 75029
SELINA BAUTISTA                      ADDRESS ON FILE
SELINE CAMMER                        ADDRESS ON FILE
SEMCO ENERGY GAS COMPANY             PO BOX 740812 CINCINNATI OH 45274-0812
SEMO ELECTRIC COOP                   PO BOX 520 SIKESTON MO 63801
SENECA BEVERAGE CORP                 SBC PO BOX 148 ELMIRA NY 14902
SENN BROTHERS INC                    327 WHOLESALE LANE WEST COLUMBIA SC 29172
SERENITY BRECKLEY-PAULIN             ADDRESS ON FILE
SERITAGE SRC FINANCE LLC             PO BOX 776148 CHICAGO IL 60677
SERVER PERMIT SOLUTIONS LLC          2120 LEBANON PIKE 92 NASHVILLE TN 37210
SERVICE EXPRESS                      23491 DOGWOOD LANE KIRKSVILLE MO 63501
SERVICECHANNELCOM INC                18 EAST 16TH ST 2ND FLOOR NEW YORK NY 10003
SERVICEMASTER BY SMA                 9415 NORTHLAND DR STANWOOD MI 49346
SETH ALLEN                           ADDRESS ON FILE
SETH GRAHAM                          ADDRESS ON FILE
SETH JOHNSON                         ADDRESS ON FILE
SETH RACHOCKI                        ADDRESS ON FILE
SETH STEWART                         ADDRESS ON FILE
SETH STILES                          ADDRESS ON FILE
SEVIER COUNTY ELECTRIC SYS           PO BOX 4870 SEVIERVILLE TN 37864
SEVIER COUNTY UTILITY DISTRICT       PO BOX 6519 SEVIERVILLE TN 37864-6519
SEVITTS ENTERPRISES INC              1250 PETERS RD TROY OH 45373
SEYFARTH SHAW LLP                    3807 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
SHAAN HORTON                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 168 OF 199
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 193 of 2235

Claim Name                        Address Information
SHABANA AHMED                     ADDRESS ON FILE
SHACANGILA WADE                   ADDRESS ON FILE
SHACOBIA R LOGAN                  ADDRESS ON FILE
SHADES OF GREEN LANDSCAPING LLC   5869 COTHRON LN VALDOSTA GA 31601
SHAHARA NAWZ                      ADDRESS ON FILE
SHAIKISHA MILLS                   ADDRESS ON FILE
SHAINA BROOKSHIRE                 ADDRESS ON FILE
SHAINA HENDERSON                  ADDRESS ON FILE
SHAKAI KNIGHT                     ADDRESS ON FILE
SHAKERIA ENOCH                    ADDRESS ON FILE
SHAKOPEE PUBLIC UTILITIES COMM    255 SARAZIN ST PO BOX 470 SHAKOPEE MN 55379-0470
SHAMBRAY SMITH                    ADDRESS ON FILE
SHAMECCA SESSION                  ADDRESS ON FILE
SHAMEKA GANDY                     ADDRESS ON FILE
SHAMEKA SHARPE                    ADDRESS ON FILE
SHANDRIA JOHNSON                  ADDRESS ON FILE
SHANE CLARKE                      ADDRESS ON FILE
SHANE JONES                       ADDRESS ON FILE
SHANE LEASE                       ADDRESS ON FILE
SHANE MCCUAN                      ADDRESS ON FILE
SHANE O'CONNOR                    ADDRESS ON FILE
SHANE SAPP                        ADDRESS ON FILE
SHANETTE SMITH                    ADDRESS ON FILE
SHANIA WALKER                     ADDRESS ON FILE
SHANIQUA EDWARDS                  ADDRESS ON FILE
SHANIYA SMITH                     ADDRESS ON FILE
SHANK S KOTHARE                   ADDRESS ON FILE
SHANNAH KOMOR                     ADDRESS ON FILE
SHANNNON SANDERS                  ADDRESS ON FILE
SHANNON ADAMS                     ADDRESS ON FILE
SHANNON EDWARDS                   ADDRESS ON FILE
SHANNON GEE                       ADDRESS ON FILE
SHANNON GIBSON                    ADDRESS ON FILE
SHANNON HALL                      ADDRESS ON FILE
SHANNON HILL                      ADDRESS ON FILE
SHANNON KRAHAM                    ADDRESS ON FILE
SHANNON L NEAL                    ADDRESS ON FILE
SHANNON MILLER                    ADDRESS ON FILE
SHANNON MOBLEY                    ADDRESS ON FILE
SHANNON MYDOSH                    ADDRESS ON FILE
SHANNON PHILLIPS                  ADDRESS ON FILE
SHANNON PHOUKIEO                  ADDRESS ON FILE
SHANNON ROGERS                    ADDRESS ON FILE
SHANNON SHARPE                    ADDRESS ON FILE
SHANNON WILLIAMSON                ADDRESS ON FILE
SHANNON WRIGHT                    ADDRESS ON FILE
SHANNONS LAWN CARE                1926 DERRINGER RD JACKSONVILLE FL 32225
SHANTA BADGER                     ADDRESS ON FILE
SHANTAVIOUS SNOW                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 169 OF 199
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 194 of 2235

Claim Name                         Address Information
SHANYIA CHIPPS                     ADDRESS ON FILE
SHAQUERRA WILLIAMS                 ADDRESS ON FILE
SHAREKA GLOVER                     ADDRESS ON FILE
SHARILYN SMITH                     ADDRESS ON FILE
SHARMELL BALDWIN                   ADDRESS ON FILE
SHARMON SIMS                       ADDRESS ON FILE
SHARON ANN CLARK                   ADDRESS ON FILE
SHARON ECHOLS                      ADDRESS ON FILE
SHARON HARRIS                      C/O THE ODIERNO LAW FIRM, P.C. SCOTT ODIERNO 560 BROAD HOLLOW RD., SUITE 102
                                   MELVILLE NY 11747
SHARON HARRIS                      ADDRESS ON FILE
SHARON JONES                       ADDRESS ON FILE
SHARON R SCALES                    ADDRESS ON FILE
SHARON WISHAM                      ADDRESS ON FILE
SHATERIA GAINES                    ADDRESS ON FILE
SHATERRA WILLIS                    ADDRESS ON FILE
SHAUN NOVITSKE                     ADDRESS ON FILE
SHAUNA BRINKLEY                    ADDRESS ON FILE
SHAUNA PARTILLA                    ADDRESS ON FILE
SHAWN CANTERBURY                   ADDRESS ON FILE
SHAWN DIRHAM                       ADDRESS ON FILE
SHAWN ESTES                        ADDRESS ON FILE
SHAWN GENTRY                       ADDRESS ON FILE
SHAWN JACKSON                      ADDRESS ON FILE
SHAWN LOWELL                       ADDRESS ON FILE
SHAWN M REAGAN                     ADDRESS ON FILE
SHAWN MCINTOSH                     ADDRESS ON FILE
SHAWN PONSLER                      ADDRESS ON FILE
SHAWN SCHEIVERT                    ADDRESS ON FILE
SHAWNA MOBILIA                     ADDRESS ON FILE
SHAWNISTY MOMOSEA                  ADDRESS ON FILE
SHAYLA JOHNSTON                    ADDRESS ON FILE
SHAYLA SPROWLS                     ADDRESS ON FILE
SHAYNAH-MAY HUNTER                 ADDRESS ON FILE
SHAYNE A FLOWER                    ADDRESS ON FILE
SHAYNE PUFFINBERGER                ADDRESS ON FILE
SHEAH HELTON                       C/O FRANKS, KOENIG & NEUWELT LLOYD BASSO 900 CIRCLE 75 PARKWAY SE SUITE 1150
                                   ATLANTA GA 30339-3086
SHEDDRICK ISOM                     ADDRESS ON FILE
SHEENA MATTHEWS                    ADDRESS ON FILE
SHEETZ INC                         610 SMITHFIELD ST, STE 300 PITTSBURGH PA 15222-2512
SHEILA HEALY                       ADDRESS ON FILE
SHEILA JOHNSON                     ADDRESS ON FILE
SHEILA SATHER                      ADDRESS ON FILE
SHEILA TELVI                       C/O MELVYN KREINES & ASSOCIATES MELVYN KREINES 1979 MARCUS AVE, STE 210 LAKE
                                   SUCCESS NY 11042
SHELBY HILL                        ADDRESS ON FILE
SHELBY L FREY                      ADDRESS ON FILE
SHELBY L GANN                      ADDRESS ON FILE
SHELBY LAFFERTY                    ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                             Page 170 OF 199
                                                RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                 Service List
                                                                             Page 195 of 2235

Claim Name                            Address Information
SHELBY MOSLEY                         ADDRESS ON FILE
SHELBY REYNOLDS                       ADDRESS ON FILE
SHELBY THEUT                          ADDRESS ON FILE
SHELBY THOMPSON                       ADDRESS ON FILE
SHELBY V DEVRIES                      ADDRESS ON FILE
SHELBY WEAVER                         ADDRESS ON FILE
SHELBYVILLE POWER SYSTEM              PO BOX 530 SHELBYVILLE TN 37162-0530
SHELIA BUBNICK                        ADDRESS ON FILE
SHELLIE STEVENS                       ADDRESS ON FILE
SHELLY HAYES                          ADDRESS ON FILE
SHELTON FARMS WHOLESALE COMPANY INC   1832 SO 11TH STREET NILES MI 49120
SHEMASHA GRANT                        ADDRESS ON FILE
SHEPPARD SERVICES GROUP               OF FLORIDA INC 22200 SW 115TH AVE MIAMI FL 33170
SHERAL MORRIS                         ADDRESS ON FILE
SHERBY DIAZ                           ADDRESS ON FILE
SHERECE AUSTIN                        ADDRESS ON FILE
SHEREKA WOODS                         ADDRESS ON FILE
SHERIF KAMAL                          ADDRESS ON FILE
SHERIFF OF MONONGALIA COUNTY          243 HIGH ST TAX OFFICE MORGANTOWN WV 26505
SHERRI CARR                           ADDRESS ON FILE
SHERRI PRIME                          ADDRESS ON FILE
SHERRIDAN BROWN                       ADDRESS ON FILE
SHERRIE CARTER                        ADDRESS ON FILE
SHERROD HARRISON                      ADDRESS ON FILE
SHERRY FENECH                         ADDRESS ON FILE
SHERRY FISHER                         ADDRESS ON FILE
SHERRY GLUECKERT                      ADDRESS ON FILE
SHERRY L TURNER                       ADDRESS ON FILE
SHERRY L TURNER                       ADDRESS ON FILE
SHERRY L TURNER                       ADDRESS ON FILE
SHERRY SNELL                          ADDRESS ON FILE
SHERRY SULLIVAN                       ADDRESS ON FILE
SHERYL WILLIAMS                       ADDRESS ON FILE
SHIANNA COLE                          ADDRESS ON FILE
SHIANNA TIPPETT                       ADDRESS ON FILE
SHIFTONE INC                          3140 WASHINGTON BLVD STE 209 ARLINGTON VA 22201
SHILYN KERNS                          ADDRESS ON FILE
SHIMIRA SANCHES                       ADDRESS ON FILE
SHIPLEYS WINDOW CLEANING CO           2333 MAPLE STREET COLUMBUS IN 47201
SHIRLEY GLOVER                        ADDRESS ON FILE
SHIRLEY INGLE                         ADDRESS ON FILE
SHOFFNER MECHANICAL SERVICES          PO BOX 10048 KNOXVILLE TN 37939
SHOFFNERKALTHOFF MES INC              3600 PAPERMILL DRIVE KNOXVILLE TN 37909
SHOKHRUKH SAMADOV                     ADDRESS ON FILE
SHON EDMOND                           ADDRESS ON FILE
SHOOK HARDY AND BACON LLP             PO BOX 843718 KANSAS CITY MO 64184-3718
SHOOKS ENTERPRISE INC                 383 BALDWIN RD CORNELIA GA 30531
SHORE POINT DISTRIBUTING CO INC       PO BOX 275 ADELPHIA NJ 07710
SHORT CIRCUIT ELECTRONICS INC         4201 NE PORT DRIVE LEES SUMMIT MO 64064



Epiq Corporate Restructuring, LLC                                                               Page 171 OF 199
                                               RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 196 of 2235

Claim Name                           Address Information
SHUET YI NG                          PO BOX 58632 RALEIGH NC 27658-8632
SHUNPIKE WEST LIMITED PARTNERSHIP    230 MASON STREET HB NITKIN GROUP GREENWICH CT 06830-0000
SHYANNE BERRY                        ADDRESS ON FILE
SHYREA CUNNINGHAM                    ADDRESS ON FILE
SHYZAIAH GARLAND                     ADDRESS ON FILE
SIDNEY GILLIAM                       ADDRESS ON FILE
SIDNEY LEE WALLACE III               ADDRESS ON FILE
SIDNEY LEE WALLACE III               ADDRESS ON FILE
SIDNEY PLEISS                        ADDRESS ON FILE
SIDNEY WALLACE III                   ADDRESS ON FILE
SIEANA M ROE                         ADDRESS ON FILE
SIENNA YOUNT                         ADDRESS ON FILE
SIERRA CROW                          ADDRESS ON FILE
SIERRA GREEN                         ADDRESS ON FILE
SIERRA HANCOCK                       ADDRESS ON FILE
SIERRA HANKERSON                     ADDRESS ON FILE
SIERRA L CHAMBERS                    ADDRESS ON FILE
SIERRA MAST                          ADDRESS ON FILE
SIERRA SATTERWHITE                   ADDRESS ON FILE
SIERRA TENBROEK                      ADDRESS ON FILE
SIERRA TIPPINS                       ADDRESS ON FILE
SIERRA WEBB                          ADDRESS ON FILE
SIGNMANAGER INC                      PO BOX 337 KNOXVILLE TN 37901
SILAS DYOUS                          ADDRESS ON FILE
SILAS WHITE                          ADDRESS ON FILE
SILVER CITY GALLERIA GROUP           4 CLINTON SQ SYRACUSE NY 13202
SILVERMAN REALTY ASSOCIATES LLC      12A FILMORE PLACE FREEPORT NY 11520-0000
SILVIA ALFARO DE ALVARADO            ADDRESS ON FILE
SIMEAKA BOLDEN                       ADDRESS ON FILE
SIMON CAPITAL GP                     PO BOX 775758 CHICAGO IL 60677
SIMON ROOFING AND SHEET METAL CORP   PO BOX 951109 CLEVELAND OH 44193
SIMON ROOFING AND SHEET METAL CORP   70 KARAGO AVE YOUNGTOWN OH 44512
SIMONE EASON                         ADDRESS ON FILE
SINGLE BARREL EVENTS                 1703 EAST BROADWAY AVE MARYVILLE TN 37804
SIOBHAN BARRY                        ADDRESS ON FILE
SIR ELLIS                            ADDRESS ON FILE
SIRENIA FROMETA PELLICIER            ADDRESS ON FILE
SIRNA SONS INC                       7176 STATE RT 88 RAVENNA OH 44266
SIWALEE JONES                        ADDRESS ON FILE
SJ CLEANING SOLUTIONS LLC            18496 GAMBIER RD MOUNT VERNON OH 43050
SKYLAR KNICK                         ADDRESS ON FILE
SKYLAR M BURLESON                    ADDRESS ON FILE
SKYLAR R BUNDY                       ADDRESS ON FILE
SKYLER CAMPBELL                      ADDRESS ON FILE
SKYLER CLOUSE                        ADDRESS ON FILE
SKYLER COOK                          ADDRESS ON FILE
SKYLER PLASENCIA                     ADDRESS ON FILE
SKYLER RITCHEY                       ADDRESS ON FILE
SKYLER WEST                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 172 OF 199
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 197 of 2235

Claim Name                              Address Information
SKYY GILLIAM                            ADDRESS ON FILE
SLBS LIMITED PARTNERSHIP                3201 RIDER TRAIL ST ST LOUIS MO 63045
SLM FACILITY SOLUTIONS NATIONWIDE       5000 COMMERCE DRIVE GREEN LANE PA 18054
SMART CARE EQUIPMENT SOLUTIONS          370 WABASHA ST N ST PAUL MN 55102
SMYRNA UTILITIES                        PO BOX 290009 NASHVILLE TN 37229
SNAPFINGERCOM                           3025 WINDWARD PLAZA SUITE 550 ALPHARETTA GA 30005
SODA SERVICE OF HARTFORD / ALPINE INC   261 PASCONE PL NEWINGTON CT 06111-4524
SOFIA BAUTISTA                          ADDRESS ON FILE
SOFIA MERRILL                           ADDRESS ON FILE
SOL SALINAS                             ADDRESS ON FILE
SOLEDA AVARCA                           ADDRESS ON FILE
SOLES AND THIGPEN LANDSCAPING LLC       650 FULGHUM RD E DUBLIN GA 31027
SOLOMON DEBNAM                          ADDRESS ON FILE
SOMERSET UTILITIES                      PO BOX 989 SOMERSET KY 42502
SONDRA RICHARDSON                       ADDRESS ON FILE
SONIA RODRIGUEZ HERNANDEZ               ADDRESS ON FILE
SONNI ORDUNA                            ADDRESS ON FILE
SONORAN ENVIRONMENTS                    LANDSCAPE AND MAINTENANCE 7807 E GREEWAY RD, STE 7B SCOTTSDALE AZ 85260
SOPHIA CRAYTON                          ADDRESS ON FILE
SOPHIA JONES                            ADDRESS ON FILE
SORIBA A KAMARA                         ADDRESS ON FILE
SOUTH ASHEVILLE HOTEL ASSOCIATES LLC    ATTN JOHN G WINKENWERDER 18 ROCKWOOD RD FLETCHER NC 28732-0000
SOUTH CENTRAL CONNETICUT REG. WATER     PO BOX 981102 BOSTON MA 02298-1102
AUTH
SOUTH JERSEY GAS                        PO BOX 6091 BELLMAWR NJ 08099-6091
SOUTH RIDING OWNER LLC                  PO BOX 310300 SOUTH RIDING MARKET SQUARE PROPERTY 262810 DES MOINES IA 50331
SOUTH RIDING OWNER, LLC                 C/O CARL M. FREEMAN RETAIL, LLC 18330 VILLAGE CENTER DRIVE 2ND FLOOR OLNEY MD
                                        20832
SOUTH UNION TWP SEWAGE AUTH             DOWNTOWN STATION PO BOX 2047 UNIONTOWN PA 15401
SOUTHDALE CENTER                        ADDRESS ON FILE
SOUTHDALE CENTER                        PO BOX 404874 ATLANTA GA 30384
SOUTHEAST GAS                           PO BOX 1298 ANDALUSIA AL 36420-1233
SOUTHERN APPEARANCE LLC                 810 SIMMONS AVE SUMMERVILLE SC 29483
SOUTHERN CONNECTICUT GAS CO             PO BOX 9112 CHELSEA MA 02150-9112
SOUTHERN EAGLE DISTRIBUTING INC         5300 GLADES CUTOFF ROAD FORT PIERCE FL 34981
SOUTHERN GLAZERS WINE                   SPIRITS OF UPSTATE NY 3063 COURT STREET SYRACUSE NY 13208
SOUTHERN GLAZERS WINE & SPIRITS         OF NEBRASKA LLC 4433 S 96TH ST OMAHA NE 68127
SOUTHERN GLAZERS WINE SPIRITS DE        615 LAMBSON LANE NEW CASTLE DE 19720
SOUTHERN GLAZERS WINE SPIRITS OF CO     5270 FOX STREET DENVER CO 80217
SOUTHERN GLAZERS WINE SPIRITS OF FL     2400 SW 145TH AVENUE SUITE 300 MIRAMAR FL 33027
SOUTHERN GLAZERS WINE SPIRITS OF IN     8888 KEYSTONE CROSSING INDIANAPOLIS IN 46240
SOUTHERN GLAZERS WINE SPIRITS OF MO     14911 QUORUM DRIVE SUITE 400 DALLAS TX 75254
SOUTHERN GLAZERS WINE SPIRITS OF NY     313 UNDERHILL BOULEVARD PO BOX 9034 SYOSSET NY 11791
SOUTHERN SHOPPING CENTER LLC            PO BOX 8500 LOCKBOX 7327 FBO ROYAL BANK OF SCOTLAND PLC PHILADELPHIA PA
                                        19178-0000
SOUTHFIELD ALLEN ASSOCIATES, LLC        ADDRESS ON FILE
SOUTHTRUST BANK                         303 PEACHTREE ST ATLANTA GA 30308
SOUTHTRUST BANK OF ALABAMA NA           PO BOX 2554 BIRMINGHAM AL 35290
SOUTHWEST BEER DISTRIBUTORS INC         4427 MIDLOTHIAN TPKE CRESTWOOD IL 60445-1916
SOUTHWEST GAS CORP                      PO BOX 98890 LAS VEGAS NV 89193-8890


Epiq Corporate Restructuring, LLC                                                                   Page 173 OF 199
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 198 of 2235

Claim Name                              Address Information
SOUTHWESTERN ELECTRIC COOP INC          525 US RT 40 GREENVILLE IL 62246-3358
SOVEREIGN BANK                          3 HUNTINGTON QUADRANGLE, STE 101N MELVILLE NY 11747
SOVEREIGN BANK                          3 HUNTINGTON QUADRANGLE, STE 101N MELVILLE NY 11747
SPARTANBURG WATER SYSTEM                200 COMMERCE ST PO BOX 251 SPARTANBURG SC 29304-0251
SPECIAL GROWERS                         453 BROADMOOR DR MARYVILLE TN 37803
SPIRE                                   DRAWER 2 ST LOUIS MO 63171
SPIRE ALABAMA INC                       PO BOX 2224 BIRMINGHAM AL 35246-0022
SPOTSYLVANIA COUNTY                     PO BOX 9000 SPOTSYLVANIA VA 22553
SPRAGUE OPERATING RESOURCES             PO BOX 536469 PITTSBURGH PA 15253-5906
SPRINGFIELD FLOOR CARE LLC              3726 W DIVISION ST SPRINGFIELD MO 65803
SPRINGFIELD GROCER CO INC               2415 W GETTLEFIELD SPRINGFIELD MO 65807
SRBISTE NEAMAT                          ADDRESS ON FILE
SRINIVASULU KYATHAM                     992 STONEBRIDGE CIRCLE COOKEVILLE TN 38501-0000
SS SERVICE CORP                         30 ROBERT W BOYDEN RD UNIT A-100 TAUNTON MA 02780
ST JOHN AND PARTNERS ADVERTISING        AND PUBLIC RELATIONS INC ATTN: JEANETTE LOUDERMILK 1301 RIVERPLACE BLVD STE
                                        200 JACKSONVILLE FL 32207
ST JOHNS COUNTY TAX COLLECTOR           PO BOX 9001 ST AUGUSTINE FL 32085
ST LUCIE COUNTY TAX COLLECTOR           PO BOX 308 FORT PIERCE FL 34954
ST LUCIE DINING ENTERPRISES LLC         55 NE 5TH AVE STE 403 BOCA RATON FL 33432-4073
ST LUCIE WEST SERVICES DIST             450 SW UTILITY DR PT ST LUCIE FL 34986
ST. LUCIE DINING ENTERPRISES, LLC.      C/0 F 'MTSERVICE RESIDENTIAL 543 NW LAKE WHITNEY PLACE, STE 101 PORT ST. LUCIE
                                        FL 34986
STACEY ACCULTO                          ADDRESS ON FILE
STACEY BRATTON                          ADDRESS ON FILE
STACEY GAGNE                            ADDRESS ON FILE
STACEY GROVES                           ADDRESS ON FILE
STACEY PHILPOT                          ADDRESS ON FILE
STACEY WILKERSON                        C/O VAN DINGENEN PA DONALD VAN DINGENEN, ESQ. 2705 W FAIRBANKS AVE WINTER PARK
                                        FL 32789
STACI MARKLEY                           ADDRESS ON FILE
STACIE LINCOLN                          ADDRESS ON FILE
STACY BRIMMER                           ADDRESS ON FILE
STACY BROOKS                            ADDRESS ON FILE
STACY BULLOCK                           ADDRESS ON FILE
STACY OAKLEY                            ADDRESS ON FILE
STACY ROMERO                            ADDRESS ON FILE
STACY WHITTINGTON                       ADDRESS ON FILE
STAFFORD COUNTY TREASURER               PO BOX 5000 STAFFORD VA 22555-5000
STAFFORD COUNTY UTILITIES               PO BOX 1195 STAFFORD VA 22555
STAFFORD RT, LLC                        C/O STAFFORD PROPERTIES INC PO BOX 186 TIFTON GA 31793
STANDARD DISTRIBUTING CO INC            100 S MEWS DRIVE NEW CASTLE DE 19720
STANDARD RESTAURANT EQUIPMENT           3500 SW TEMPE SALT LAKE CITY UT 84115
STANLEY BIRMINGHAM                      ADDRESS ON FILE
STANLEY CONVERGENT SECURITY SOLUTIONS   DEPT CH 10651 SUITE 200 PALATINE IL 60055
STANLEY HENDLEY                         ADDRESS ON FILE
STANLEY PERRY JR                        ADDRESS ON FILE
STAPLES INC                             PO BOX 105748 ATLANTA GA 30348-5748
STAR DISTRIBUTORS INC                   P O BOX 1200 NEW HAVEN CT 06505
STAR SERVICES                           4663 HALLS MILL RD MOBILE AL 36693
STAR-SHYNE SIMONDS                      ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 174 OF 199
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                  Service List
                                                                            Page 199 of 2235

Claim Name                             Address Information
STARKVILLE UTILITIES                   DEPT 1340 PO BOX 2153 BIRMINGHAM AL 35287-1340
STARR E WALKER                         ADDRESS ON FILE
START SIGNS & GRAPHICS INC             PO BOX 3391 LAWRENCE KS 66046-0391
STATE OF NEW JERSEY                    PO BOX 332 DEPT OF AGRICULTURE TRENTON NJ 08625
STATE OF TENNESSEE                     PO BOX 198990 NASHVILLE TN 37219
STATEWIDE SERVICE                      603 MAIN AVE NITRO WV 25143
STEAMIN LEAMIN CARPET AND JANITORIAL   8024 WAXWING AVE JACKSONVILLE FL 32219
STEFAN BATTLE                          ADDRESS ON FILE
STEFANIE KOHLHAGEN                     ADDRESS ON FILE
STEFANIE MANNES                        ADDRESS ON FILE
STEFANIE PYNE                          ADDRESS ON FILE
STEFFANIE TRUSSELL                     ADDRESS ON FILE
STELLA MCDANIEL                        ADDRESS ON FILE
STEPHANIE A LONIESKI                   ADDRESS ON FILE
STEPHANIE A THOMAS                     ADDRESS ON FILE
STEPHANIE CAPLE                        ADDRESS ON FILE
STEPHANIE CLEMONS KIRBY                ADDRESS ON FILE
STEPHANIE D DOOLEY                     ADDRESS ON FILE
STEPHANIE DENZIK                       ADDRESS ON FILE
STEPHANIE DIAZ                         ADDRESS ON FILE
STEPHANIE FLEMING                      ADDRESS ON FILE
STEPHANIE FREDIN                       ADDRESS ON FILE
STEPHANIE GARCIA                       ADDRESS ON FILE
STEPHANIE GULLIVER                     ADDRESS ON FILE
STEPHANIE HAMPTON                      ADDRESS ON FILE
STEPHANIE HANSELL                      ADDRESS ON FILE
STEPHANIE J TOLEDO                     ADDRESS ON FILE
STEPHANIE LEE                          ADDRESS ON FILE
STEPHANIE MEDLEY                       ADDRESS ON FILE
STEPHANIE PAOLO                        ADDRESS ON FILE
STEPHANIE PAOLO                        ADDRESS ON FILE
STEPHANIE REILLY                       ADDRESS ON FILE
STEPHANIE RESCH                        ADDRESS ON FILE
STEPHANIE RICHARDS                     ADDRESS ON FILE
STEPHANIE SIMS                         ADDRESS ON FILE
STEPHANIE TALMAGE                      ADDRESS ON FILE
STEPHANIE TAYLOR                       ADDRESS ON FILE
STEPHANIE TYLER                        ADDRESS ON FILE
STEPHANIE WALKER                       ADDRESS ON FILE
STEPHANIE WARE                         ADDRESS ON FILE
STEPHANIE WARREN                       ADDRESS ON FILE
STEPHANIE WILLIAMS                     ADDRESS ON FILE
STEPHANY CAUSEY                        ADDRESS ON FILE
STEPHEN BLACKSHEAR                     ADDRESS ON FILE
STEPHEN C OVERBY                       ADDRESS ON FILE
STEPHEN D JONES                        ADDRESS ON FILE
STEPHEN GIST                           ADDRESS ON FILE
STEPHEN HUGHART                        ADDRESS ON FILE
STEPHEN LAUBACH                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 175 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 200 of 2235

Claim Name                          Address Information
STEPHEN M TULLMAN                   ADDRESS ON FILE
STEPHEN MAGGED                      ADDRESS ON FILE
STEPHEN PALMATEER                   ADDRESS ON FILE
STEPHEN PURVIS                      ADDRESS ON FILE
STEPHEN PURVIS                      ADDRESS ON FILE
STEPHEN ROY                         ADDRESS ON FILE
STEPHEN SEYMORE                     ADDRESS ON FILE
STEPHEN SHULER                      ADDRESS ON FILE
STEPHEN STONER                      ADDRESS ON FILE
STEPHEN T RUFF                      ADDRESS ON FILE
STEPHEN T SUSER                     ADDRESS ON FILE
STEPHON G BROWN                     ADDRESS ON FILE
STERLING HEIGHTS TREASURER          PO BOX 8099 40555 UTICA ROAD STERLING HEIGHTS MI 48311
STEVE ANDERSON                      ADDRESS ON FILE
STEVE BORN                          ADDRESS ON FILE
STEVE MILLIGAN                      ADDRESS ON FILE
STEVE PARKS                         ADDRESS ON FILE
STEVEN A ANDERSON                   ADDRESS ON FILE
STEVEN A ROCKWELL                   ADDRESS ON FILE
STEVEN A STANDIFER                  ADDRESS ON FILE
STEVEN ARTHUR                       ADDRESS ON FILE
STEVEN B CLARK                      ADDRESS ON FILE
STEVEN BELANGER                     ADDRESS ON FILE
STEVEN BRIEN                        C/O THE PENDAS LAW FIRM LAURENCE TRIAS 500 SOUTH AUSTRALIAN AVE WEST PALM
                                    BEACH FL 33401
STEVEN BROWN                        ADDRESS ON FILE
STEVEN BROWN                        ADDRESS ON FILE
STEVEN COMPTON                      ADDRESS ON FILE
STEVEN CRAWFORD                     ADDRESS ON FILE
STEVEN EPPERLY                      ADDRESS ON FILE
STEVEN FIREMAN                      ADDRESS ON FILE
STEVEN FRANCELLO                    ADDRESS ON FILE
STEVEN GREEN                        ADDRESS ON FILE
STEVEN HARRINGTON                   ADDRESS ON FILE
STEVEN JORDEN                       ADDRESS ON FILE
STEVEN M LITCHKOWSKI                ADDRESS ON FILE
STEVEN M LITCHKOWSKI                ADDRESS ON FILE
STEVEN M LITCHKOWSKI                ADDRESS ON FILE
STEVEN MARTIN                       ADDRESS ON FILE
STEVEN SHONK                        ADDRESS ON FILE
STEVEN SHRECK                       ADDRESS ON FILE
STEVEN SICKLER                      ADDRESS ON FILE
STEVEN SOUTHERLAND                  ADDRESS ON FILE
STEVEN T BANKS                      ADDRESS ON FILE
STEVEN TATE                         ADDRESS ON FILE
STEVEN THOMAS                       106 WEST UTICA ST SUITE D OSWEGO NY 13126-0000
STEWART ALLEN BROWN                 ADDRESS ON FILE
STEWART NEWBOLD                     ADDRESS ON FILE
STOKES LAWN CARE SERVICES LLC       167 STOKES ROAD FARMVILLE VA 23901



Epiq Corporate Restructuring, LLC                                                              Page 176 OF 199
                                                   RUBY TUESDAY
                     Case 20-12456-JTD          Doc 701  Filed 12/11/20
                                                    Service List
                                                                              Page 201 of 2235

Claim Name                               Address Information
STONEY ESTES                             ADDRESS ON FILE
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STOWERS MACHINERY CORP                   P O BOX 14802 KNOXVILLE TN 37914
STRATEGIC EQUIPMENT LLC                  PO BOX 654020 DALLAS TX 75265-4020
STRATEGIC FINANCIAL INTERMEDIATION II,   LLC 4170 ASHFORD DUNWOODY ROAD SUITE 390 ATLANTA GA 30319
STREBY AND MANN SPRINKLER SYSTEMS INC    PO BOX 603 WINONA LAKE IN 46590
STROUD TOWNSHIP SEWER AUTH               1211 N 5TH ST STROUDSBURG PA 18360-2646
STUART SANSEVIRO                         C/O ANTHONY DIPAOLO, PC ANTHONY DIPAOLO 235-07 BRADDOCK AVENUE QUEENS VILLAGE
                                         NY 11428
SUE COLEY                                ADDRESS ON FILE
SUE WOOD                                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 177 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 202 of 2235

Claim Name                           Address Information
SUEZ WATER TOMS RIVER                PAYMENT CENTER PO BOX 371804 PITTSBURGH PA 15250-7804
SUMMER CRIDER                        ADDRESS ON FILE
SUMMER SEALS                         ADDRESS ON FILE
SUMMER WHITE                         ADDRESS ON FILE
SUMMIT COUNTY TREASURER              PO BOX 289 BRECKENRIDGE CO 80424-0289
SUMMIT NATURAL GAS OF MISSOURI       PO BOX 9257 DES MOINES IA 50306-9257
SUMTER RT HOLDINGS LLC               210 CANAL ST., STE 301 NEW YORK NY 10013
SUN STANKEWITZ                       C/O THE KIM LAW FIRM JAY KIM 1015 LOCUST ST, STE 1036 ` ST LOUIS MO 63101
SUNDAY PRAOLINI                      ADDRESS ON FILE
SUNFARM FOOD SERVICE INC             2427 N 9TH ST ST LOUIS MO 63102
SUNRISE FRESH PRODUCE                4229 MICHAEL AVALON DR JACKSON MS 39209
SUNRISE FRESH PRODUCE GULF COAST     23759 COUNTY ROAD 64 ROBERTSDALE AL 36567
SUNRISE FRESH PRODUCE LLC            2208 W 21ST ST JACKSONVILLE FL 32209
SUPERIOR LAWNS INC                   P O BOX 12921 WILMINGTON NC 28405
SUPERIOR TAP CLEANING                9 FARM HILL ROAD WEST HAVEN CT 06516
SURRY COUNTY                         PO BOX 588 DOBSON NC 27017-0588
SURVOYS SUPERIOR SERVICE INC         5180 WEST 164TH ST BROOK PARK OH 44142
SUSAN B MESSINA-MCADAM               ADDRESS ON FILE
SUSAN BLAKE                          ADDRESS ON FILE
SUSAN DAWSON                         ADDRESS ON FILE
SUSAN DICKSON                        ADDRESS ON FILE
SUSAN E BARLOW                       ADDRESS ON FILE
SUSAN FRAILEY                        ADDRESS ON FILE
SUSAN GLASER                         ADDRESS ON FILE
SUSAN MABRY                          ADDRESS ON FILE
SUSAN POARCH                         ADDRESS ON FILE
SUSAN SCHMEISER                      ADDRESS ON FILE
SUSAN SMITH                          ADDRESS ON FILE
SUSAN TURLINGTON                     ADDRESS ON FILE
SUSANNE SPICER                       ADDRESS ON FILE
SUZANNA DAVIS                        ADDRESS ON FILE
SUZANNE MASON                        ADDRESS ON FILE
SUZANNE TETA                         C/O POTTER BURNETT DEBORAH POTTER 16701 MELFORD BLVD, STE 321 BOWIE MD 20715
SYCAMORE SPRINGS LLC                 ATTN TONY STIEREN 4833 GREEN VALLEY DRIVE HIGH RIDGE MO 63049
SYDNEY AVERY                         ADDRESS ON FILE
SYDNEY DENSTEDT                      ADDRESS ON FILE
SYDNEY DESROSIERS                    ADDRESS ON FILE
SYDNEY E EUBANKS                     ADDRESS ON FILE
SYDNEY GRAY                          ADDRESS ON FILE
SYDNEY GREGG                         ADDRESS ON FILE
SYDNEY HILL                          ADDRESS ON FILE
SYDNEY JONES                         ADDRESS ON FILE
SYDNEY MILLER                        ADDRESS ON FILE
SYDNEY PUGH                          ADDRESS ON FILE
SYDNEY QUENZER                       ADDRESS ON FILE
SYDNEY SELLERS                       ADDRESS ON FILE
SYDNEY SWINDELL                      ADDRESS ON FILE
SYDNEY THOMAS                        ADDRESS ON FILE
SYDNEY WHITSETT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 178 OF 199
                                                RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                 Service List
                                                                              Page 203 of 2235

Claim Name                            Address Information
SYDNI GULLIGE                         ADDRESS ON FILE
SYDNI TRUDO                           ADDRESS ON FILE
SYLVAI H PRUDHOMME                    ADDRESS ON FILE
SYLVANNA MULLINS                      ADDRESS ON FILE
SYLVIA BARKER                         ADDRESS ON FILE
SYMETRA LIFE INSURANCE CLAIMS         PO BOX 440 ASHLAND WI 54806
SYMONE FOMBY                          ADDRESS ON FILE
SYMONE K CROSS                        ADDRESS ON FILE
SYNERGY UTILITIES LP                  816 E MAIN ST LEXINGTON SC 29072
SYRACUSE BANANA CO INC                900 WOLF STREET SYRACUSE NY 13208
SYSCO LONG ISLAND LLC                 199 LOWELL AVE CENTRAL ISLIP NY 11722
T N T LAWN CARE AND IRRIGATION INC    2092 OAKDALE RD MCCOMB MS 39648
TA KALAYA ISAAC-MIXON                 ADDRESS ON FILE
TA WOODS COMPANY                      6713 NETHERLANDS DRIVE WILMINGTON NC 28405
TABITHA CLARK                         ADDRESS ON FILE
TABITHA COMSTOCK                      ADDRESS ON FILE
TABITHA FERGUSON                      ADDRESS ON FILE
TABITHA JELLA                         ADDRESS ON FILE
TABITHA K WARWICK                     ADDRESS ON FILE
TABITHA LAWRIE                        ADDRESS ON FILE
TABITHA MAHANNA                       ADDRESS ON FILE
TABITHA TAYLOR                        ADDRESS ON FILE
TAHMINA KHATUN                        ADDRESS ON FILE
TAJA BROWN                            ADDRESS ON FILE
TAJU DURODOYE                         C/O FATAI A. SULEMAN 7501 GREENWAY CENTER DR., SUITE 450 GREENBELT MD 20770
TAKEYA BLACKSTOCK                     ADDRESS ON FILE
TAKISHA GILMORE                       ADDRESS ON FILE
TALINA TANG                           ADDRESS ON FILE
TALLAPOOSA COUNTY HEALTH DEPARTMENT   2078 SPORTPLEX BLVD ALEXANDER CITY AL 35010
TALMADGE WIGGINS                      ADDRESS ON FILE
TALON BONIFACE                        ADDRESS ON FILE
TALX CORPORATION                      4076 PAYSPHERE CIRCLE CHICAGO IL 60674
TAMARA DULA                           ADDRESS ON FILE
TAMARA HARTMAN                        ADDRESS ON FILE
TAMARA R CUNNINGHAM                   ADDRESS ON FILE
TAMARA R CUNNINGHAM                   ADDRESS ON FILE
TAMARA UNDERWOOD                      ADDRESS ON FILE
TAMARCUS WRIGHT                       ADDRESS ON FILE
TAMARIA SMITH                         ADDRESS ON FILE
TAMEKA JOHNSON                        ADDRESS ON FILE
TAMERA RUTHERFORD                     ADDRESS ON FILE
TAMI L CORUM                          ADDRESS ON FILE
TAMIA SANDERS                         ADDRESS ON FILE
TAMIKA J MILLER                       ADDRESS ON FILE
TAMIYM ROSEBURY                       ADDRESS ON FILE
TAMMIE N LIASON                       ADDRESS ON FILE
TAMMY BOYKIN                          ADDRESS ON FILE
TAMMY BURNS                           ADDRESS ON FILE
TAMMY GLASS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 179 OF 199
                                              RUBY TUESDAY
                      Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 204 of 2235

Claim Name                          Address Information
TAMMY JEFFERY                       ADDRESS ON FILE
TAMMY KAOUSIAS                      ADDRESS ON FILE
TAMMY MURR                          ADDRESS ON FILE
TAMMY NICHOLS                       ADDRESS ON FILE
TAMMY SCHRIER                       ADDRESS ON FILE
TAMPA ELECTRIC                      PO BOX 31318 TAMPA FL 33631-3318
TAMULA SETTLE                       ADDRESS ON FILE
TANDI L SEARLE                      ADDRESS ON FILE
TANDS LAWN LANDSCAPE INC            1100 10TH STREET VIENNA WV 26105
TANGER PROPERTIES LTD PARTNERSHIP   TWMB ASSOCIATES AND COROC ENTITIES PO BOX 414225 BOSTON MA 02241-0000
TANIA DARRISAW                      ADDRESS ON FILE
TANISHA JONES                       ADDRESS ON FILE
TANISHA TOWNSEND                    ADDRESS ON FILE
TANNER LANDRA                       ADDRESS ON FILE
TANYA BENJAMIN                      ADDRESS ON FILE
TANYA MONTEITH                      ADDRESS ON FILE
TAQUAN J FINNEY                     ADDRESS ON FILE
TARA CARBINE                        ADDRESS ON FILE
TARA KLINE                          ADDRESS ON FILE
TARA LARGENT                        ADDRESS ON FILE
TARA MCCUTCHEN                      ADDRESS ON FILE
TARA MILLER                         ADDRESS ON FILE
TARA PATE                           ADDRESS ON FILE
TARA RAGER                          ADDRESS ON FILE
TARA REYES                          ADDRESS ON FILE
TARA SENN                           ADDRESS ON FILE
TARA SESSIONS                       ADDRESS ON FILE
TARA THORPE                         ADDRESS ON FILE
TARA WEIR                           ADDRESS ON FILE
TARA WEST                           ADDRESS ON FILE
TARANTINO FOODS LLC                 530 BAILEY AVE BUFFALO NY 14206
TAREQ YOUNIS                        ADDRESS ON FILE
TARINA GALLOWAY                     ADDRESS ON FILE
TARSHA BOWDRY                       ADDRESS ON FILE
TARYN FRANKLIN                      ADDRESS ON FILE
TARYN SHORT                         ADDRESS ON FILE
TASHA EDMINSTER                     ADDRESS ON FILE
TASHAWN FINNIE                      ADDRESS ON FILE
TASHAWN NORRIS                      ADDRESS ON FILE
TASHEEMA EDWARDS                    ADDRESS ON FILE
TASMANIA FERGUSON                   ADDRESS ON FILE
TATYANA WRIGHT                      ADDRESS ON FILE
TAU MIDWEST LLC                     PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3964 LOS ANGELES CA 90084
TAU MIDWEST LLC                     PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3965 LOS ANGELES CA 90084-0000
TAU SOUTH LLC                       PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3960 LOS ANGELES CA 90084
TAU SOUTH LLC                       PO BOX 842428 BLDG ID 3959 C O REALTY INCOME CORP LOS ANGELES CA 90084
TAU SOUTH LLC                       PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3962 LOS ANGELES CA 90084-0000
TAU SOUTH LLC                       PO BOX 842428 BLDG ID 3961 C O REALTY INCOME CORP LOS ANGELES CA 90084-0000
TAUNTON WATER DIVISION              PO BOX 4160 WOBURN MA 01888-4160



Epiq Corporate Restructuring, LLC                                                              Page 180 OF 199
                                               RUBY TUESDAY
                     Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 205 of 2235

Claim Name                           Address Information
TAVIAN STEWART                       ADDRESS ON FILE
TAVIS JONES                          ADDRESS ON FILE
TAX COLLECTOR PCB                    PO BXO 3353 WEST PALM BEACH FL 33402
TAYBRIANA MARTIN                     ADDRESS ON FILE
TAYLEE THOMPSON                      ADDRESS ON FILE
TAYLOR BLANKENSHIP                   ADDRESS ON FILE
TAYLOR BROWN                         ADDRESS ON FILE
TAYLOR COVENEY                       ADDRESS ON FILE
TAYLOR D MILLER                      ADDRESS ON FILE
TAYLOR DAIDSON                       ADDRESS ON FILE
TAYLOR DEGREGORIO                    ADDRESS ON FILE
TAYLOR DEPUE                         ADDRESS ON FILE
TAYLOR JOSLIN                        ADDRESS ON FILE
TAYLOR LAMPLEY                       ADDRESS ON FILE
TAYLOR MARCANTEL                     ADDRESS ON FILE
TAYLOR MARCOULLIER                   ADDRESS ON FILE
TAYLOR MARSHALL                      ADDRESS ON FILE
TAYLOR METCALFE                      ADDRESS ON FILE
TAYLOR MILLER                        ADDRESS ON FILE
TAYLOR MILLER                        ADDRESS ON FILE
TAYLOR MORRIS                        ADDRESS ON FILE
TAYLOR MOYER                         ADDRESS ON FILE
TAYLOR MURDOCH                       ADDRESS ON FILE
TAYLOR ROGERS                        ADDRESS ON FILE
TAYLOR SELLERS                       ADDRESS ON FILE
TAYLOR SMITH                         ADDRESS ON FILE
TAYLOR SMITH                         ADDRESS ON FILE
TAYLOR THOMAS                        ADDRESS ON FILE
TAYLOR WALDEN                        ADDRESS ON FILE
TAYNA SPAULDING                      ADDRESS ON FILE
TAYSHA STEVENSON                     ADDRESS ON FILE
TBS DRAFT INC                        137 HANSEN RD NORWICH CT 06360
TC RIVERVIEW LLC                     RMC LEASING MNGMT LLC ATTN CATHY MATTIOLI 8902 N DALE MABRY HYW STE 200 TAMPA
                                     FL 33614
TEAM HEALTH                          ADDRESS ON FILE
TECO                                 PO BOX 31318 TAMPA FL 33631-3318
TECO PEOPLES GAS                     PO BOX 31017 TAMPA FL 33631-3017
TECPORT BUSINESS CENTER              3555 WASHINGTON ROAD ATTN CAROL JO BEVANS MCMURRAY PA 15317-0000
TEDDY BEAR FRESH PRODUCE LLC         28595 MARYS CT EASTON MD 21601
TEKO CHATMAN                         ADDRESS ON FILE
TEL-TWELVE MALL ASSOCIATES LP        27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
TEMON LOWERY                         ADDRESS ON FILE
TEMPEST RAY                          ADDRESS ON FILE
TENNESSEE ORTHOPAEDIC ALLIANCE INC   8 CITY BLVD 300 ATTN JAY GREGORY NASHVILLE TN 37209
TEOMAR LLC                           200 N STONESTREET AVE ROCKVILLE MD 20850
TEQUAN WILLIAMS                      ADDRESS ON FILE
TERAN POTTER                         ADDRESS ON FILE
TERENCE L SORROWS                    ADDRESS ON FILE
TERENCE MARTIN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 181 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                          Page 206 of 2235

Claim Name                          Address Information
TERESA BERRY                        ADDRESS ON FILE
TERESA CODY                         ADDRESS ON FILE
TERESA DIANE MCCONNELL              ADDRESS ON FILE
TERESA DIANE MCCONNELL              ADDRESS ON FILE
TERESA EWING                        ADDRESS ON FILE
TERESA GIL                          ADDRESS ON FILE
TERESA GRAHAM                       ADDRESS ON FILE
TERESA HALLORAN                     ADDRESS ON FILE
TERESA HAYWARD                      ADDRESS ON FILE
TERESA JOHNSON                      ADDRESS ON FILE
TERESA MACKESY                      ADDRESS ON FILE
TERESA SIMMONS                      ADDRESS ON FILE
TERESA WILLIAMS                     ADDRESS ON FILE
TERESE ANDREWS                      ADDRESS ON FILE
TERI THOMAS                         ADDRESS ON FILE
TERRANCE JONES                      ADDRESS ON FILE
TERRANCE KING                       ADDRESS ON FILE
TERRANCE RAY                        ADDRESS ON FILE
TERRANCE SUMLER                     ADDRESS ON FILE
TERRANCE THOMAS                     ADDRESS ON FILE
TERRANCE WILLIAMSON                 ADDRESS ON FILE
TERRANCE WILSON                     ADDRESS ON FILE
TERRANE ROBINSON                    ADDRESS ON FILE
TERRANIQUE FOSTER                   ADDRESS ON FILE
TERRELL ANDREWS                     ADDRESS ON FILE
TERREN WOOLARD                      ADDRESS ON FILE
TERRENCE HOWARD                     ADDRESS ON FILE
TERRENCE MANNS                      ADDRESS ON FILE
TERRI BLACKMON                      ADDRESS ON FILE
TERRI L WASHAM                      ADDRESS ON FILE
TERRIKO TARVER                      ADDRESS ON FILE
TERRINEE WILLIAMS                   ADDRESS ON FILE
TERRY BENJAMIN                      ADDRESS ON FILE
TERRY L LONG                        ADDRESS ON FILE
TERRY TABON                         ADDRESS ON FILE
TERYL CURRY                         ADDRESS ON FILE
TESSA MCGHEE                        ADDRESS ON FILE
TESSLA WATTS                        ADDRESS ON FILE
TESTRE R RUBYTUESDAY                ADDRESS ON FILE
TEVIN HALL                          ADDRESS ON FILE
TEVIN JACKSON                       ADDRESS ON FILE
TFG EB INC                          550 SCHROCK RD COLUMBUS OH 43229
THACKERY PORTER                     ADDRESS ON FILE
THALIA PIERSON                      ADDRESS ON FILE
THAYNE EDEN                         ADDRESS ON FILE
THE 4A GROUP INC                    PO BOX 120291 NEWPORT NEWS VA 23612
THE AEGIS GROUP LLC                 1102 18TH AVE SOUTH NASHVILLE TN 37212
THE AVENUES                         867550 RELIABLE PARKWAY CHICAGO IL 60686
THE CHARLES H GOLDBERG TRUST        PO BOX 59501 POTOMAC MD 20859



Epiq Corporate Restructuring, LLC                                                            Page 182 OF 199
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 207 of 2235

Claim Name                              Address Information
THE CITY OF LEESBURG                    PO BOX 491286 LEESBURG FL 34749-1286
THE CITY OF LYNCHBURG                   PO BOX 9000 BILLINGS & COLLECTIONS DEPT LYNCHBURG VA 24505-9000
THE CITY OF MT PLEASANT                 PO BOX 503 MT PLEASANT MI 48804-0503
THE GRAHAM COMPANIES                    6843 MAIN STREET MIAMI LAKES FL 33014
THE GROUNDS GUYS OF BOWLING GREEN       PO BOX 566 BOWLING GREEN KY 42102
THE GROUNDS GUYS OF GARNER              140 JESSE DRIVE SMITHFIELD NC 27577
THE ILLUMINATING CO                     PO BOX 3638 AKRON OH 44309-3638
THE INTERPROSE CORPORATION              PO BOX 872770 VANCOUVER WA 98687
THE KURB APPEAL EXPERTS LLC             414 ROCKY RIDGE RD NE JACKSONVILLE AL 36265
THE MEEKER FAMILY LIMITED PARTNERSHIP   368 LAMBERT ROAD CARPINTERIA CA 93013
THE OAKS MALL GGPLP                     SDS 12 1530 P O BOX 86 MINNEAPOLIS MN 55486
THE OKEEFE GROUP LLC                    PO BOX 1240 ATTLEBORO MA 02703
THE ORCHARDS AT DOVER LLC               1075 ROUTE 34 SUITE G C O FLORHAM REALTY MGMT LLC ABERDEEN NJ 07747-0000
THE POTOMAC EDISON COMPANY INC          PO BOX 3615 AKRON OH 44309
THE UNITED ILLUMINATING CO              PO BOX 9230 CHELSEA MA 02150-9230
THE VILLAGES OPERATING COMPANY          3597 KIESSEL ROAD C O THE VILLAGES COM PROP MGT THE VILLAGES FL 32163-0000
THE WATER WORKS AND SEWER BOARD OF      THE CITY OF GADSDEN ALABAMA THE CITY OF GADSDEN PO BOX 800 GADSDEN AL
                                        35902-0800
THE WEED HUNTER                         5960 SUMMER AVE MEMPHIS TN 38134
THE YARD MASTERS                        1506 N ISABELLA ST SYLVESTER GA 31791
THEODORE J KATSIROUBAS AND SONS INC     PO BOX 220 BOSTON MA 02137
THEODORE VALCOURT                       ADDRESS ON FILE
THERESA ESSEL                           ADDRESS ON FILE
THERESA GORE                            ADDRESS ON FILE
THERESA JACOBS                          ADDRESS ON FILE
THERESA LEVEY                           ADDRESS ON FILE
THERMAL REFRIGERATION                   90 WALSH CT SAINT CHARLES MO 63301
THERON MASHBURN                         ADDRESS ON FILE
THF CLARKSBURG DEVELOPMENT LLC          2127 INNERBELT BUSINESS CENTER SUITE 200 C O THF REALTY INC ST LOUIS MO
                                        63114-0000
THF WENTZVILLE TWO DEVELOPMENT LLC      211 N STADIUM BLVD STE 201 C O THF MANAGEMENT INC COLUMBIA MO 65203
THOMARIA COPELAND                       ADDRESS ON FILE
THOMAS A LAFON                          ADDRESS ON FILE
THOMAS BELVEZZI                         ADDRESS ON FILE
THOMAS COPELAND                         ADDRESS ON FILE
THOMAS COX                              ADDRESS ON FILE
THOMAS DIFATTA                          ADDRESS ON FILE
THOMAS DOYLE                            ADDRESS ON FILE
THOMAS E BIASCO                         ADDRESS ON FILE
THOMAS E CARTER                         ADDRESS ON FILE
THOMAS E MASON                          ADDRESS ON FILE
THOMAS G MCCLELLAN JR                   ADDRESS ON FILE
THOMAS GAILLARD                         ADDRESS ON FILE
THOMAS HERRON                           ADDRESS ON FILE
THOMAS IRELAND                          ADDRESS ON FILE
THOMAS KEARNEY                          ADDRESS ON FILE
THOMAS KUHN                             ADDRESS ON FILE
THOMAS M FRASIER                        ADDRESS ON FILE
THOMAS MATTS                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 183 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 208 of 2235

Claim Name                           Address Information
THOMAS MCWHORTER                     ADDRESS ON FILE
THOMAS MILLER                        ADDRESS ON FILE
THOMAS NOLAN                         ADDRESS ON FILE
THOMAS OAKES                         ADDRESS ON FILE
THOMAS P COLEMAN                     ADDRESS ON FILE
THOMAS PULASKI                       ADDRESS ON FILE
THOMAS RIDDELL                       ADDRESS ON FILE
THOMAS ROTKISKE                      ADDRESS ON FILE
THOMAS STAFFORD                      ADDRESS ON FILE
THOMAS TOWNLEY                       ADDRESS ON FILE
THOMAS TULLY                         ADDRESS ON FILE
THOMAS VERNON TAX COLLECTOR          364 S MT VERNON AVE UNIONTOWN PA 15401
THOMAS W BOYD                        ADDRESS ON FILE
THOMAS WESLEY SPEARS                 1001 WHITE OAK AVE MARYVILLE TN 37803
THOMAS WILLIAM NORRIS                ADDRESS ON FILE
THOMAS YORK                          ADDRESS ON FILE
THOMASVILLE UTILITIES                PO BOX 1397 THOMASVILLE GA 31799-1397
THOMPSON NURSERY INC                 810 CARTER STREET ROCKY MOUNT NC 27804
THORNDIKE ROAD ASSOCIATION           C O GUILFORD REALTY GROUP INC PO BOX 10378 GREENSOBORO NC 27404-0000
THUNDERHEAD REPAIR                   3308 HWY 24 LIBERTY MS 39645
THUZI LLC                            7827 GUNN HIGHWAY TAMPA FL 33626
TIA JENKINS                          ADDRESS ON FILE
TIA STANLEY                          ADDRESS ON FILE
TIA STULL                            ADDRESS ON FILE
TIA TATUM                            ADDRESS ON FILE
TIANA THORPE                         ADDRESS ON FILE
TIARA ADAMS                          ADDRESS ON FILE
TICHINA HILL                         ADDRESS ON FILE
TIEMISHA BLACKMON                    ADDRESS ON FILE
TIERNEY EVANS                        ADDRESS ON FILE
TIERRA R DEBERRY                     ADDRESS ON FILE
TIFANI SHOEMAKER                     ADDRESS ON FILE
TIFFANI GRENDELL                     ADDRESS ON FILE
TIFFANY AVENT                        ADDRESS ON FILE
TIFFANY CARSON                       ADDRESS ON FILE
TIFFANY DAVIS                        ADDRESS ON FILE
TIFFANY DAVIS                        ADDRESS ON FILE
TIFFANY GRAY                         ADDRESS ON FILE
TIFFANY HICKS                        ADDRESS ON FILE
TIFFANY KEY                          ADDRESS ON FILE
TIFFANY KRZEWINSKI                   ADDRESS ON FILE
TIFFANY LESHKO                       ADDRESS ON FILE
TIFFANY LOCKHART                     ADDRESS ON FILE
TIFFANY LOGAN                        ADDRESS ON FILE
TIFFANY MARTIN                       ADDRESS ON FILE
TIFFANY MORGAN                       ADDRESS ON FILE
TIFFANY PAVER                        ADDRESS ON FILE
TIFFANY PENA                         ADDRESS ON FILE
TIFFANY POWELL                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 184 OF 199
                                              RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 209 of 2235

Claim Name                          Address Information
TIFFANY S WEBER                     ADDRESS ON FILE
TIFFANY SZUMAN                      ADDRESS ON FILE
TIFFANY TAYLOR                      ADDRESS ON FILE
TIFFANY WILLIAMS                    ADDRESS ON FILE
TIGER INC                           DEPT 2192 TULSA OK 74182
TIKEIYA HOOKS                       ADDRESS ON FILE
TIM BROWNS PRESSURE WASHING         25 SHADOW MOSS DRIVE BEAUFORT SC 29906
TIM CLARK                           ADDRESS ON FILE
TIME WARNER CABLE                   PO BOX 4617 CAROL STREAM IL 60197-4617
TIMES SQUARE TOWER ASSOCIATES LLC   PO BOX 415917 BOSTON MA 02241
TIMOTHY BESS                        ADDRESS ON FILE
TIMOTHY BRAYNE                      ADDRESS ON FILE
TIMOTHY BRYANT                      ADDRESS ON FILE
TIMOTHY CARNEY                      ADDRESS ON FILE
TIMOTHY COWART                      C/O FARAH & FARAH CHESSIE ROBINSON 11102 ABERCORN STREET UNIT A SAVANNAH GA
                                    31419
TIMOTHY DELLINGER                   ADDRESS ON FILE
TIMOTHY HINSON                      ADDRESS ON FILE
TIMOTHY HUCKABY                     ADDRESS ON FILE
TIMOTHY HUCKABY                     C/O MORGAN & MORGAN MICHAEL L. CANTRELL 2012 FLORIDA AVE S LAKELAND FL 33803
TIMOTHY J KAYFUS                    ADDRESS ON FILE
TIMOTHY J KAYFUS                    ADDRESS ON FILE
TIMOTHY KANE                        ADDRESS ON FILE
TIMOTHY KAUFFMAN                    ADDRESS ON FILE
TIMOTHY MARTIN                      ADDRESS ON FILE
TIMOTHY MCCALL GRIBBLE              ADDRESS ON FILE
TIMOTHY MCKENZIE                    ADDRESS ON FILE
TIMOTHY MORRIS                      ADDRESS ON FILE
TIMOTHY ROBERTS                     ADDRESS ON FILE
TIMOTHY SANDERS                     ADDRESS ON FILE
TIMOTHY SILWANUS                    ADDRESS ON FILE
TIMOTHY STEED                       ADDRESS ON FILE
TIMOTHY STREETER                    ADDRESS ON FILE
TIMOTHY TAYLOR                      ADDRESS ON FILE
TIMOTHY TAYLOR                      ADDRESS ON FILE
TIMOTHY W JAMES                     ADDRESS ON FILE
TIMOTHY WALKER                      ADDRESS ON FILE
TIMOTHY WHITAKER                    ADDRESS ON FILE
TIMOTHY WILLIAMS                    ADDRESS ON FILE
TIMOTHY WILSON                      ADDRESS ON FILE
TINA BECKER                         ADDRESS ON FILE
TINA BRANNON                        ADDRESS ON FILE
TINA BUCHER                         ADDRESS ON FILE
TINA BURBICK                        ADDRESS ON FILE
TINA JORDAN                         ADDRESS ON FILE
TINA MARSHALL                       ADDRESS ON FILE
TINA NORWOOD                        ADDRESS ON FILE
TINA RATAICZAK                      C/O JACOBS LAW OFFICE G. PATRICK JACOBS 7020 MACCORKLE AVE SE CHARLESTON WV
                                    25304



Epiq Corporate Restructuring, LLC                                                              Page 185 OF 199
                                                  RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                   Service List
                                                                              Page 210 of 2235

Claim Name                              Address Information
TIONNA DIXON                           ADDRESS ON FILE
TIONNE MORTON                          ADDRESS ON FILE
TIPTON WELDING                         4125 ROCKY BRANCH ROAD WALLAND TN 37886
TIRICCUS HOLLOWAY                      ADDRESS ON FILE
TITANNA FERGUSON                       ADDRESS ON FILE
TITUS DEMPS                            ADDRESS ON FILE
TITUS MELTON                           ADDRESS ON FILE
TIVANTE WHITE                          ADDRESS ON FILE
TIVON KOINER                           ADDRESS ON FILE
TIWANNA NORRIS                         ADDRESS ON FILE
TK DANIELS                             ADDRESS ON FILE
TM LLC                                 BOX 1109 BECKLEY WV 25802-0000
TMLP                                   PO BOX 870 TAUNTON MA 02780-0870
TN DEPT OF LABOR WORK FORCE DEVELOPMENT 220 FRENCH LANDING DR BOILER AND ELEVATOR DIVISION NASHVILLE TN 37243
TNT 37849 LLC                          14071 PEYTON DRIVE UNIT 476 CHINO HILLS CA 91709-0000
TODD A BURROWES                        ADDRESS ON FILE
TODD ATKINS                            ADDRESS ON FILE
TODD HENLEY                            ADDRESS ON FILE
TODD HUDSON                            ADDRESS ON FILE
TODD RONCA                             ADDRESS ON FILE
TODD SCHASIEPEN                        ADDRESS ON FILE
TODD WOODS                             ADDRESS ON FILE
TODDS QUALITY TOMATOES INC             2350 N BEARDALL AVE SANFORD FL 32771
TOMEKA N GREEN                         ADDRESS ON FILE
TOMLINSON PLUMBING INC                 1801 W JACKSON ST MUNCIE IN 47303
TOMMY BELTON                           ADDRESS ON FILE
TONI KELZER                            ADDRESS ON FILE
TONI SHEELY                            ADDRESS ON FILE
TONI SILVERI                           C/O JEFFREY R. LESSIN & ASSOCIATES JEFFREY LESSIN 1515 MARKET STREET SUITE 714
                                       PHILOADELPHIA PA 19102
TONIA BEARD                            ADDRESS ON FILE
TONIANN TRIOLO                         ADDRESS ON FILE
TONIKA GILMORE                         ADDRESS ON FILE
TONISHA WALKER                         ADDRESS ON FILE
TONY ALMENGUAL                         ADDRESS ON FILE
TONY MCGIVERY                          ADDRESS ON FILE
TONY MINA                              ADDRESS ON FILE
TONY MYERS                             ADDRESS ON FILE
TONY NEELY                             ADDRESS ON FILE
TONY PORTERFIELD                       ADDRESS ON FILE
TONY SETH                              ADDRESS ON FILE
TONY WOODLEY                           ADDRESS ON FILE
TONYA BOPE                             ADDRESS ON FILE
TONYA HAYDEN                           ADDRESS ON FILE
TONYA HENDERSON                        ADDRESS ON FILE
TONYA J COX                            ADDRESS ON FILE
TONYA MORGAN                           ADDRESS ON FILE
TONYIA HARMON                          ADDRESS ON FILE
TOPSHAM FAIR MALL                      49 TOPSHAM FAIR MALL RD ATTN JOHN LARSON TOPSHAM ME 04086



Epiq Corporate Restructuring, LLC                                                                  Page 186 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 211 of 2235

Claim Name                           Address Information
TOPSHAM SEWER DISTRICT               PO BOX 370 TOPSHAM ME 04086
TOPSHELF                             PO BOX 840 ALCOA TN 37701
TORI M PEREZ FRAIRE                  ADDRESS ON FILE
TORI MILLER                          ADDRESS ON FILE
TORI SCHIRMER                        ADDRESS ON FILE
TORI SPRINGS                         ADDRESS ON FILE
TORREN POTTS                         C/O CALLAHAN GARDNER LAW OFFICE RYAN GARDNER 211 WEST FOURTH STREET
                                     WILLIAMSPORT PA 17701
TORRES PROTECTION GROUP LLC          1951 NW 7TH AVE STE 1650-110 MIAMI FL 33136
TORYAN RESPRESS                      ADDRESS ON FILE
TOSHIBA AMERICA INFORMATION          PO BOX 642111 PITTSBURGH PA 15246-2111
TOTAL EQUIPMENT MAINTENANCE CO INC   550 PEARL PARK PLAZA PEARL MS 39208
TOTAL EQUIPMENT MAINTENANCE CO INC   3075 BIG RIDGE RD DIBERVILLE MS 39540
TOTAL LAWN CARE BY DESIGN INC        5268 EAST 775 SOUTH PERU IN 46970
TOTH ENTERPRISES                     3566 TORO CANYON PARK RD SANTA BARBARA CA 93108
TOWN CENTER INC                      5818 STERLING DRIVE HOWELL MI 48843
TOWN OF AMSTERDAM                    283 MANNYS CORNERS RD AMSTERDAM NY 12010
TOWN OF ANMOORE                      PO BOX 178 ANMOORE WV 26323
TOWN OF BEDFORD SALES TAX            215 E MAIN ST COMMISSIONER OF THE REVENUE BEDFORD VA 24523
TOWN OF BRISTOL                      PO BOX 1040 BRISTOL CT 06011
TOWN OF CHRISTIANSBURG SALES TAX     100 E MAIN ST CHRISTIANSBURG VA 24073-3029
TOWN OF CROMWELL                     41 WEST ST CROMWELL CT 06416
TOWN OF CULPEPER                     TREASURERS OFFICE 400 S MAIN ST SUITE 109 CULPEPER VA 22701-3146
TOWN OF CULPEPER TOWN TREASURER      400 SOUTH MAIN ST STE 109 CULPERER VA 22701
TOWN OF FARMVILLE                    PO BOX 368 FARMVILLE VA 23901
TOWN OF FARMVILLE                    DRAWER 368 FARMVILLE VA 23901
TOWN OF HEMPSTEAD                    ONE WASHINGTON ST PUBLIC ASSEMBLY DIV HEMPSTEAD NY 11550
TOWN OF LADY LAKE                    409 FENNELL BLVD LADY LAKE FL 32159
TOWN OF LEESBURG                     PO BOX 9100 LEESBURG VA 20177-0910
TOWN OF LEESBURG SALES TAX           25 W MARKET ST LEESBURG VA 20176
TOWN OF LEXINGTON SALES TAX          PO BOX 397 HOSPITALITY TAX LEXINGTON SC 29071
TOWN OF NORTH HAVEN TAX COLLECTOR    PO BOX 900 HARTFORD CT 06143-0900
TOWN OF SMITHFIELD                   PO BOX 63027 CHARLOTTE NC 28263-3027
TOWN OF SUMMERVILLE                  104 CIVIC CENTER HOSPITALITY TAX SUMMERVILLE SC 29483
TOWN OF TOPSHAM                      100 MAIN ST TOPSHAM ME 04086
TOWN OF WARRENTON VIRGINIA           PO DRAWER 341 WARRENTON VA 20188-0341
TOWN OF WILKESBORO                   PO BOX 1056 WILKSBORO NC 28697
TOWN OF WYTHEVILLE                   P O BOX 441 WYTHEVILLE VA 24382
TOWN OF WYTHEVILLE SALES TAX         PO DRAWER 533 WYTHEVILLE VA 24382
TOWN PARK (ORLANDO) LLC              C/O CBRE 950 MARKET PROMENADE AVENUE STE 2200 LAKE MARY FL 32746
TOWN PARK ORLANDO LLC                C O CENTRECORP MGMT SVC LLLP 1250 CAROLINE STREET SUITE C220 ATLANTA GA 30307
TOWNCENTER AND EAST OF 17 AT EAGLE   HARBOR ASSOCIATION INC PO BOX 621055 C/O ALLIANCE PROCESSING CNTR ORLANDO FL
                                     32862-1055
TOYA DAVIS                           ADDRESS ON FILE
TRACIE TILLER                        ADDRESS ON FILE
TRACY BUSSELL                        ADDRESS ON FILE
TRACY MICHEAL                        ADDRESS ON FILE
TRACY SEAY                           ADDRESS ON FILE
TRACY TORRES                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 187 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                          Page 212 of 2235

Claim Name                          Address Information
TRANE US INC                        2301 LUCIEN WAY SUITE 430 MAITLAND FL 32751
TRANQUILINO VERGARA                 ADDRESS ON FILE
TRANSPERFECT HOLDINGS LLC           1250 BROADWAY 32ND FL ATTN ACCTS RECEIVABLE NEW YORK NY 10001
TRAVELERS INSURANCE                 LAW OFFICES OF DARREN FIELDS 8100 SANDPIPER CIRCLE SUITE 204 BALTIMORE MD
                                    21236
TRAVELERS LEASING CORP              2233 FARADAY AVE, STE K CARLSBAD CA 92008-7214
TRAVELIN GHOST CARY, LLC            804 GREEN VALLEY ROAD SUITE 202 GREENSBORO NC 27408
TRAVIA WILLIAMS                     ADDRESS ON FILE
TRAVIS BARTSCH                      ADDRESS ON FILE
TRAVIS BUSH-WONDERLY                ADDRESS ON FILE
TRAVIS CECIL                        ADDRESS ON FILE
TRAVIS GERO                         ADDRESS ON FILE
TRAVIS GREEN                        ADDRESS ON FILE
TRAVIS MANIS                        ADDRESS ON FILE
TRAVIS PAINTER                      ADDRESS ON FILE
TRAVIS PRZYTULA                     ADDRESS ON FILE
TRAVIS RAMBERT                      ADDRESS ON FILE
TRAVIS STEWART                      ADDRESS ON FILE
TRAVONIA SHELBY                     ADDRESS ON FILE
TREASURE COAST JCP ASSOCIATES       PO BOX 775746 CHICAGO IL 60677-0000
TREASURER CITY OF HAMPTON           PO BOX 3800 HAMPTON VA 23663-3800
TREASURER ROCKBRIDGE COUNTY         PO BOX 784 LEXINGTON VA 24450-0784
TREASURER SPOTSYLVANIA COUNTY       UTILITY PAYMENTS PO BOX 9000 SPOTSYLVANIA VA 22553-9000
TREMAINE BUTLER                     ADDRESS ON FILE
TREMAINE SINGLETON                  ADDRESS ON FILE
TRENT BERNARD                       ADDRESS ON FILE
TRENTON DEWITT                      ADDRESS ON FILE
TRENTON L THROWER                   ADDRESS ON FILE
TREVOR BERNIA                       ADDRESS ON FILE
TREVOR BRISKE                       ADDRESS ON FILE
TREVOR CARR                         ADDRESS ON FILE
TREVOR DUNNE                        ADDRESS ON FILE
TREVOR MAYO                         ADDRESS ON FILE
TREVOR MEREDITH                     ADDRESS ON FILE
TREVOR STOCKTON                     ADDRESS ON FILE
TREVOR TODD                         ADDRESS ON FILE
TREVOR WILLIAMS                     ADDRESS ON FILE
TREY A WHITEHEAD                    ADDRESS ON FILE
TREY DONAUBAUER                     ADDRESS ON FILE
TREY KELLER                         ADDRESS ON FILE
TRI STATE LAWN CARE INC             1305 ARGILLITE ROAD FLATWOODS KY 41139
TRICIA GRAHAM                       ADDRESS ON FILE
TRICIA MOORE                        ADDRESS ON FILE
TRIMAYNE HARLEY                     ADDRESS ON FILE
TRINITY CARPENTIER                  ADDRESS ON FILE
TRINITY NUNEZ                       ADDRESS ON FILE
TRISHA HAIGHT                       ADDRESS ON FILE
TRISTA SNYDER                       ADDRESS ON FILE
TRISTA TRUESDALE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 188 OF 199
                                                RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                 Service List
                                                                             Page 213 of 2235

Claim Name                            Address Information
TRISTAN BUCKHALTER                    ADDRESS ON FILE
TRISTAN HAYDEN                        ADDRESS ON FILE
TRISTAN MCKINSEY                      ADDRESS ON FILE
TRISTAN SAWYER                        ADDRESS ON FILE
TRISTAN SHEEHAN                       ADDRESS ON FILE
TRISTEN PASKEL                        ADDRESS ON FILE
TRIXIE BRAY                           ADDRESS ON FILE
TROY DRAKE                            ADDRESS ON FILE
TROY RITTER                           ADDRESS ON FILE
TROY SPIEZIO                          ADDRESS ON FILE
TRUSSVILLE GAS AND WATER              PO BOX 836 TRUSSVILLE AL 35173-0836
TS WINDOW CLEANING LLC                PO BOX 314 ELDERTON PA 15736
TUAN LE                               ADDRESS ON FILE
TULLAHOMA UTILITIES AUTHORITY         PO BOX 788 TULLAHOMA TN 37388
TURNER CROWE                          ADDRESS ON FILE
TURNER LONGSHORE                      ADDRESS ON FILE
TUSIIME BAHEMUKA                      ADDRESS ON FILE
TWC SERVICES                          PO BOX 1612 DES MOINES IA 50306-1612
TWC SERVICES INC                      112-D WHEATON AVE YOUNGSVILLE NC 27596
TWC SERVICES INC                      ATTN TAMMY WERTS 1629 POPLAR DR., EXT GREER SC 29651
TWC SERVICES INC                      1629 POPLAR DR EXT GREER SC 29651
TWC SERVICES INC                      2200 NW 15TH AVE POMPANO BEACH FL 33069
TWINBLADES LAWN AND LANDSCAPING LLC   400 CAHABA SPRINGS DR TRUSSVILLE AL 35173
TY IGNASZEWSKI                        ADDRESS ON FILE
TY KERIA STARKS                       ADDRESS ON FILE
TY-LEE AUSTIN                         ADDRESS ON FILE
TYANA WILLIAMS                        ADDRESS ON FILE
TYASIA NELSON-PRINGLE                 ADDRESS ON FILE
TYCO INTEGRATED SECURITY              PO BOX 371994 PITTSBURGH PA 15250
TYEASE JENKINS                        ADDRESS ON FILE
TYIS M DONOVAN                        ADDRESS ON FILE
TYKEISHA HATCHETT                     ADDRESS ON FILE
TYKI HARDY                            ADDRESS ON FILE
TYLA FLETCHER                         ADDRESS ON FILE
TYLAR SECHRIST                        ADDRESS ON FILE
TYLER AMOS                            ADDRESS ON FILE
TYLER BOATWRIGHT                      ADDRESS ON FILE
TYLER CLAY                            ADDRESS ON FILE
TYLER COLEMAN                         ADDRESS ON FILE
TYLER DEAL                            ADDRESS ON FILE
TYLER DEPRIEST                        ADDRESS ON FILE
TYLER FOSTER                          ADDRESS ON FILE
TYLER HORN                            ADDRESS ON FILE
TYLER JARVIS                          ADDRESS ON FILE
TYLER JAYNES                          ADDRESS ON FILE
TYLER JOHNSON                         ADDRESS ON FILE
TYLER JONES                           ADDRESS ON FILE
TYLER KEOHANE                         ADDRESS ON FILE
TYLER KORNS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 189 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 214 of 2235

Claim Name                          Address Information
TYLER MCDONALD                      ADDRESS ON FILE
TYLER MILTON                        ADDRESS ON FILE
TYLER P MCCRARY                     ADDRESS ON FILE
TYLER PICARD                        ADDRESS ON FILE
TYLER PICKETT                       ADDRESS ON FILE
TYLER ROSS                          ADDRESS ON FILE
TYLER STARK                         ADDRESS ON FILE
TYLER STOKES                        ADDRESS ON FILE
TYLER THOMAS                        ADDRESS ON FILE
TYLER TINNELL                       ADDRESS ON FILE
TYLER TYNES                         ADDRESS ON FILE
TYNICIA QUIDACHAY                   ADDRESS ON FILE
TYNIQUE LEE                         ADDRESS ON FILE
TYQUAN EVANS                        ADDRESS ON FILE
TYRA HILL                           ADDRESS ON FILE
TYRA MONROE                         ADDRESS ON FILE
TYREE GOLIGHTLY                     ADDRESS ON FILE
TYREE PATRICK                       ADDRESS ON FILE
TYRELL MORGAN                       ADDRESS ON FILE
TYRELL PEOPLES                      ADDRESS ON FILE
TYRELL SCOTT                        ADDRESS ON FILE
TYRESE MONTGOMERY                   ADDRESS ON FILE
TYRESE WILSON                       ADDRESS ON FILE
TYRIELLE J COLEMAN                  ADDRESS ON FILE
TYRONDA BOWMAN                      ADDRESS ON FILE
TYRONE GIGER                        ADDRESS ON FILE
TYRONE GLOVER                       ADDRESS ON FILE
TYRONE JOHNSON                      ADDRESS ON FILE
TYRONE MACK                         ADDRESS ON FILE
TYRONE MCKNIGHT                     ADDRESS ON FILE
TYRONE SQUARE SIMON CAPITAL GP      PO BOX 775758 CHICAGO IL 60677
TYRONE TAYLOR                       ADDRESS ON FILE
TYRONE WILLIAMS                     ADDRESS ON FILE
TYSHATHA PLUMMER                    ADDRESS ON FILE
TYSON YOUNGQUIST                    ADDRESS ON FILE
TYTIANNA HARVEY                     ADDRESS ON FILE
TYVONNE TOWNSEND                    ADDRESS ON FILE
U HAUL INTERNATIONAL                P O BOX 52128 PHOENIX AZ 85072
UBS AG, STAMFORD BRANCH             AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH             AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH             AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH             AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH             AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH             AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH             AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH             AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH             AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH             AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH             AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901



Epiq Corporate Restructuring, LLC                                                              Page 190 OF 199
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 215 of 2235

Claim Name                             Address Information
UBS AG, STAMFORD BRANCH                AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH                AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH                AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH                AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UCHE WILLIAMS                          ADDRESS ON FILE
UGI CENTRAL                            PO BOX 15503 WILMINGTON DE 19886-5503
UGI ENERGY SERVICES LLC                PO BOX 827032 PHILADELPHIA PA 19182
UGI NORTH                              PO BOX 15503 WILMINGTON DE 19886-5503
UGI SOUTH                              ADDRESS ON FILE
UNIFIRST CORPORATION                   PO BOX 650481 DALLAS TX 75265-0481
UNION PRODUCE                          490 BERRY ST NE ORANGEBURG SC 29115
UNION SQUARE NEWCASTLE JOINT VENTURE   400 MOSITES WAY SUITE 100 C/O MOSITES DEVELOPMENT CO ATTN ACCTG DEPT PITTSBURG
                                       PA 15205-0000
UNIQUE MATHIS                          ADDRESS ON FILE
UNITED ELEVATOR SERVICES LLC           PO BOX 1301 KNOXVILLE TN 37901
UNITED MGMT SVCS INC                   856 ELKRIDGE LANDING RD LINTHICUM MD 21090
UNITED STATES POSTAL SERVICE           CORPORATE HILLS STATION 9350 CORPORATE HILLS DR WICHITA KS 67207-9997
UNITIL                                 PO BOX 981077 BOSTON MA 02298
UNUM EXEC LTD                          ONE FOUNTAIN SQUARE CHATTANOOGA TN 37402
UPSTATE HANDYMAN AND SON LLC           101 GLENHILL DRIVE GLENVILLE NY 12302
URBANO T SALDANA                       ADDRESS ON FILE
URIAH GUEVARA                          ADDRESS ON FILE
US FOODSERVICE                         P O BOX 602224 CHARLOTTE NC 28260
US LAWNS ARKANSAS NORTHEAST            PO BOX 1248 JONESBORO AR 72403
USA CONSTRUCTION & PROJECT MGMT        3111 MONROE ROAD SUITE 200 CHARLOTTE NC 28205
EXCHANGE
USB AG, STAMFORD BRANCH                AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
USB AG, STAMFORD BRANCH                AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
USB AG, STAMFORD BRANCH                AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
USB AG, STAMFORD BRANCH                AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
USB AG, STAMFORD BRANCH                AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
USB AG, STAMFORD BRANCH                AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
USB AG, STAMFORD BRANCH                AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
USPA MAYFAIRE LLC                      PO BOX 734754 PROPERTY 131610 CHICAGO IL 60673-4754
VA ABC                                 506 A FORT EVANS RD NE LEESBURG VA 20176
VA ABC                                 445 E NELSON ST LEXINGTON VA 24450
VA ABC STORE 153                       235 WEST MARIN STREET WYTHEVILLE VA 24382
VA ABC STORE 190                       13113 RITTENHOUSE DRIVE MIDLOTHIAN VA 23112
VALARIE MYERS                          ADDRESS ON FILE
VALENCIA KENNEDY                       ADDRESS ON FILE
VALENTIN CUBA                          ADDRESS ON FILE
VALENTINA JANACKOVIC                   ADDRESS ON FILE
VALERIE FOWLER                         ADDRESS ON FILE
VALERIE FOWLER                         ADDRESS ON FILE
VALERIE J KIRBY                        ADDRESS ON FILE
VALERIE MALTESE                        ADDRESS ON FILE
VALERIE TIPTON                         ADDRESS ON FILE
VALERIE WEATHERLY                      ADDRESS ON FILE
VALLESA CAROLLO                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 191 OF 199
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                              Page 216 of 2235

Claim Name                             Address Information
VALLEY LAWN CARE                       12020 ALABAMA HWY 65 HOLLYTREE AL 35751
VALLEY PRODUCE CO INC                  7130 SMALL CREEK WAY POWELL TN 37849
VALLEY RECORD DISTRIBUTORS INC         PO BOX 2057 WOODLAND CA 95776-2057
VALLEY RESTAURANT REPAIR INC           46 TINKLING SPRING RD FISHERSVILLE VA 22939
VALMONT DENEZAIRE                      ADDRESS ON FILE
VALPAK DIRECT MARKETING SYSTEMS        P O BOX 945889 ATLANTA GA 30394
VAN BAGGS                              ADDRESS ON FILE
VAN HOOK SERVICE COMPANY INC           76 SENECA AVENUE ROCHESTER NY 14621
VANCO                                  8025 CASTLEWAY DRIVE INDIANAPOLIS IN 46250
VANESSA M WELSH                        ADDRESS ON FILE
VANESSA MATTORD                        ADDRESS ON FILE
VANESSA SPAULDING                      ADDRESS ON FILE
VANESSA WOODS                          ADDRESS ON FILE
VANNORWICK J WALKER                    ADDRESS ON FILE
VARFURE KAINE                          ADDRESS ON FILE
VASTINE SIMMONS                        ADDRESS ON FILE
VAUGHN JACKSON                         ADDRESS ON FILE
VCSA                                   984 OLD MILL RUN THE VILLAGES FL 32162-1675
VECTREN ENERGY DELIVERY                PO BOX 6248 INDIANAPOLIS IN 46206
VELEANOR BALLARD                       ADDRESS ON FILE
VENISCIA JONES                         ADDRESS ON FILE
VERIZON                                PO BOX 15124 ALBANY NY 12212
VERNIS BOWLING OF AMERICA LLC          1680 N E 135TH STREET MIAMI FL 33181
VERNON L LABORD                        ADDRESS ON FILE
VERONICA KIRK                          ADDRESS ON FILE
VERONICA LERMA                         ADDRESS ON FILE
VERONICA PARKER                        ADDRESS ON FILE
VERONICA RANGEL DE OLIVARES            ADDRESS ON FILE
VERONICA S HEPP                        ADDRESS ON FILE
VERONICA S HEPP                        ADDRESS ON FILE
VERONICA STEVENS                       ADDRESS ON FILE
VERONICA SULLIVAN                      ADDRESS ON FILE
VERONICA TORRERO                       ADDRESS ON FILE
VESTAR CPT TEMPE MARKETPLACE LLC       2425 E CAMELBACK RD, STE 750 PHOENIX AZ 85016
VESTAR CPT TEMPE MARKETPLACE LLC       PO BOX 60051 CITY OF INDUSTRY CA 91716
VETERANS PLUMBING SERVICE & SUPPLIES   105 MAIN STREET 3RD FL HACKENSACK NJ 07601
VICKERS FOOD EQUIPMENT                 5661 DIVISION DRIVE FORT MYERS FL 33905
VICKI BRICKER                          ADDRESS ON FILE
VICKI JAKLIC                           ADDRESS ON FILE
VICKI SNYDER                           ADDRESS ON FILE
VICKI YORK                             ADDRESS ON FILE
VICKY MASH                             ADDRESS ON FILE
VICKY MUNRO                            ADDRESS ON FILE
VICTOR ARZOLA                          ADDRESS ON FILE
VICTOR BOLDS                           ADDRESS ON FILE
VICTOR ELIZONDO                        ADDRESS ON FILE
VICTOR J WELLS                         ADDRESS ON FILE
VICTOR M MILLINGTON                    ADDRESS ON FILE
VICTOR ROBINSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 192 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 217 of 2235

Claim Name                           Address Information
VICTOR ROMERO                        ADDRESS ON FILE
VICTOR RUFFA                         ADDRESS ON FILE
VICTORA L VINYARD                    ADDRESS ON FILE
VICTORIA ADAMS                       ADDRESS ON FILE
VICTORIA BRANCH                      ADDRESS ON FILE
VICTORIA CASE                        ADDRESS ON FILE
VICTORIA CHIKU                       ADDRESS ON FILE
VICTORIA CRAFT-PEREZ                 ADDRESS ON FILE
VICTORIA HAMILTON                    ADDRESS ON FILE
VICTORIA J HENDERSHOT                ADDRESS ON FILE
VICTORIA JOHNSON                     ADDRESS ON FILE
VICTORIA JONES                       ADDRESS ON FILE
VICTORIA LAUTNER                     ADDRESS ON FILE
VICTORIA MANNIX                      ADDRESS ON FILE
VICTORIA MCALLISTER                  ADDRESS ON FILE
VICTORIA MOORE                       ADDRESS ON FILE
VICTORIA NUNEZ                       ADDRESS ON FILE
VICTORIA OLLIS                       ADDRESS ON FILE
VICTORIA PAYNE                       ADDRESS ON FILE
VICTORIA REYNOLDS                    ADDRESS ON FILE
VICTORIA ROLLINS                     ADDRESS ON FILE
VICTORIA SENNINGER                   ADDRESS ON FILE
VICTORIA SMITH                       C/O PELLETTIERI RABSTEIN AND ALTMAN GARY ADAMS 989 LENOX DR #101 LAWRENCE
                                     TOWNSHIP NJ 08648
VICTORIA TURRISI                     ADDRESS ON FILE
VICTORIA WAINWRIGHT                  ADDRESS ON FILE
VICTORIA WILLIAMS                    ADDRESS ON FILE
VICTORIA WILLIAMS                    ADDRESS ON FILE
VICTORIA ZIMMERMAN                   ADDRESS ON FILE
VICTORIANA HART                      ADDRESS ON FILE
VIENNA COFFEE COMPANY LLC            212 COLLEGE STREET MARYVILLE TN 37804
VIGO COUNTY TREASURER                PO BOX 1466 TAX PROCESSING CENTER INDIANAPOLIS IN 46206-1466
VIJALI BROWN                         ADDRESS ON FILE
VIKKI WILSON                         ADDRESS ON FILE
VILLAGE OF ROYAL PALMBEACH           1050 ROYAL PALM BEACH BLVD ROYAL PALM BEACH FL 33411
VILLAGE SHOPPES LLC                  3700 AIRPORT RD SUITE 302 C/O SPANISH RIVER CONSTRUCTION BOCA RATON FL
                                     33431-0000
VILMA ROSALES                        ADDRESS ON FILE
VINCE FERRUZZA                       ADDRESS ON FILE
VINCE ROGERS                         ADDRESS ON FILE
VINCE SEERY                          ADDRESS ON FILE
VINCENT ANTONIO MOORMAN              ADDRESS ON FILE
VINCENT BROWN                        C/O SCHIBELL AND MENNIE LLC RICHARD D SCHIBELL 1806 NJ-35 OAKHURST NJ 07755
VINCENT CAPIZZI AND ANNE CAPIZZI     2857 PARADISE ROAD 2602 AS TTEE CAPIZZI FAMILY TRUST LAS VEGAS NV 89109-0000
VINCENT FRISARIO                     ADDRESS ON FILE
VINCENT LONES                        ADDRESS ON FILE
VINCENT OUNTHONGDY                   ADDRESS ON FILE
VIOLA BONANNO-BOUSHELL               ADDRESS ON FILE
VIRGIL W BAILEY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 193 OF 199
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 218 of 2235

Claim Name                               Address Information
VIRGIL W BAILEY                          ADDRESS ON FILE
VIRGINIA AMERICAN WATER                  PO BOX 790247 ST LOUIS MO 63179-0247
VIRGINIA COLLINS                         ADDRESS ON FILE
VIRGINIA ERVIN                           ADDRESS ON FILE
VIRGINIA FOS                             ADDRESS ON FILE
VIRGINIA N OWEN                          ADDRESS ON FILE
VIRGINIA N OWEN                          ADDRESS ON FILE
VIRGINIA NATURAL GAS                     PO BOX 70840 CHARLOTTE NC 28272-0840
VIRGINIA SMITH                           ADDRESS ON FILE
VIRGINIA WRIGHT                          ADDRESS ON FILE
VISION LANDSCAPES INC                    6800 HIGHWAY 280 SUITE C PO BOX 1712 ALEXANDER CITY AL 35011
VISTA WAY PARTNERS LLC                   PO BOX 22986 C O NAI DAUS CLEVELAND OH 44122
VISTA WAY PARTNERS, LLC                  C/O NAI DAUS PO BOX 22986 CLEVELAND OH 44122
VISUAL CONCEPTS SIGNS AND LIGHTING       606 SAIL POINT CT COLUMBIA SC 29212
VIVLICA RODGERS                          ADDRESS ON FILE
VMC FACILITIES LLC                       3119 NORTHWEST PARK DR KNOXVILLE TN 37921
VMR SOLUTIONS                            PO BOX 1217 CENTREVILLE VA 20122
VOLUSIA COUNTY TAX COLLECTOR             123 W INDIANA AVE RM 103 DELAND FL 32720
VOLUSIA COUNTY WATER                     123 W INDIANA AVE DELAND FL 32720-4602
VOMC COMPANY INC                         15 DANIELS ROAD BOONTON TOWNSHIP NJ 07005-0000
VRC OF TN LLC                            PO BOX 11407 DEPT 5874 BIRMINGHAM AL 35246
VYRAL BOGAN                              C/O WILSON, JONES, CARTER & BAXLEY, PA CHARLES TURNER 872 S PLEEASANTBURG DR
                                         GREENVILLE SC 29607
VYRON DANTZLER                           ADDRESS ON FILE
W C SUMLIN                               ADDRESS ON FILE
W S WESTBROOK ASSOCIATES LLC             33 BOYLSTON STREET STE 3000 C O WS ASSET MANAGEMENT INC CHESTNUT HILL MA 02467
WADE HARTZELL                            ADDRESS ON FILE
WADE HARTZELL JR                         ADDRESS ON FILE
WAKE CAPITAL REALTY ASSOCIATES LLC       10 RYE RIDGE PLAZA STE 200 RYE BROOK NY 10573
WAKE COUNTY BOARD OF ALCOHOLIC CONTROL   1212 WICKER DRIVE RALEIGH NC 27604
WAKE COUNTY REVENUE DEPARTMENT           PO BOX 580084 CHARLOTTE NC 28258-0084
WALDEN DICK WRI I                        PO BOX 823201 LEASE 57322 PHILADELPHIA PA 19182-0000
WALLACE WALLACH                          ADDRESS ON FILE
WALTER AND HAZEL WISTRAND                PO BOX 631 NEW SMYRNA BEACH FL 32170
WALTER BOZEMAN                           ADDRESS ON FILE
WALTER EDWARDS                           ADDRESS ON FILE
WALTER G COLE JR                         ADDRESS ON FILE
WALTER G COLE JR                         ADDRESS ON FILE
WALTER L PERRY                           ADDRESS ON FILE
WALTER WALKER                            ADDRESS ON FILE
WALTERS ACQUISITIONS INC                 STADIUM PLAZA PO BOX 803926 KANSAS CITY MO 64180
WALTERS ACQUISITIONS, INC                ATTN: RAUL WALTERS 1021 ASHLAND ROAD 1405 COLUMBIA MO 65201-7595
WANDA CLARK                              ADDRESS ON FILE
WANDA KOPP                               ADDRESS ON FILE
WARD GREENBERG HELLER REIDY LLP          1800 BAUSCH LOMB PLACE ROCHESTER NY 14604
WARREN COUNTY                            WATER SEWER DEPT PO BOX 530 LEBANON OH 45036-0530
WARREN COUNTY TREASURER                  406 JUSTICE DR LEBANON OH 45036
WARRENS LAWNCARE LLC                     PO BOX 331 SCIENCE HILL KY 42553-0331
WASHINGTON DRY CLEANERS                  603 NEFF STREET MARYVILLE TN 37804



Epiq Corporate Restructuring, LLC                                                                   Page 194 OF 199
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 219 of 2235

Claim Name                               Address Information
WASHINGTON GAS                           PO BOX 37747 PHILADELPHIA PA 19101
WASHINGTON SQUARE LAND DEVELOPMENT LLC   ATTN: NORMAN C. MAYNE 6135 FAR HILLS AVE DAYTON OH 45459
WASHINGTON SQUARE LAND DEVELOPMENT LLC   6135 FAR HILLS AVE DAYTON OH 45459
WASHINGTON SUBURBAN SANITARY C           14501 SWEITZER LANE LAUREL MD 20707-5901
WATER AUTH OF DICKSON COUNTY             101 COWAN RD DICKSON TN 37055
WATSON ELECTRICAL CONSTRUCTION CO LLC    PO BOX 3105 WILSON NC 27895
WAYNE BLODGETT                           ADDRESS ON FILE
WAYNE DAVIS                              ADDRESS ON FILE
WAYNE LOTT                               ADDRESS ON FILE
WAYNE WOOD                               ADDRESS ON FILE
WEGMANS FOOD MARKETS INC                 1500 BROOKS AVE PO BOX 30844 ROCHESTER NY 14624-3512
WEIS MARKETS INC                         1000 S SECOND ST SUNBURY PA 17801-0000
WELLS FARGO BANK MINNESOTA NA            AS COLLATERAL AGENT 6TH ST & MARQUETTE AVE MAC N9311-160 MINNEAPOLIS MN 55479
WELLS FARGO BANK MINNESOTA NA            AS COLLATERAL AGENT 6TH ST & MARQUETTE AVE MAC N9311-160 MINNEAPOLIS MN 55479
WELLS FARGO BANK MINNESOTA NA            AS COLLATERAL AGENT 6TH ST & MARQUETTE AVE MAC N9311-160 MINNEAPOLIS MN 55479
WELLS FARGO BANK NA                      751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WELLS FARGO BANK NA                      751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WELLS FARGO BANK NA                      751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WELLS FARGO FINANCIAL LEASING INC        PO BOX 105743 ATLANTA GA 30348-5743
WENDELL HAYNES                           ADDRESS ON FILE
WENDOVER ZS LLC                          130 BREEZY POINT DRIVE YORKTOWN VA 23692
WENDY BOGART SHIFFER TAX COLLECTOR       PO BOX 128 STROUDSBURG PA 18360
WENDY FLORENCE                           ADDRESS ON FILE
WENDY PATRICELLI                         ADDRESS ON FILE
WENN LLC                                 ATTN: GEORGE SHU 135 27 38TH AVENUE 2ND FLR FLUSHING NY 11354
WENNE LLC                                135 27 38TH AVENUE 2ND FLR FLUSHING NY 11354-0000
WESLEY BROOKS                            ADDRESS ON FILE
WESLEY GELSINGER                         ADDRESS ON FILE
WESLEY J BARNHILL                        ADDRESS ON FILE
WESLEY REED                              ADDRESS ON FILE
WESLEY SNIDER                            ADDRESS ON FILE
WEST A LEITHNER                          ADDRESS ON FILE
WEST PENN POWER                          800 CABIN HILL DR GREENSBURG PA 15606
WEST VIRGINIA AMERICAN WATER             PO BOX 790247 ST LOUIS MO 63179-0247
WESTERN STUDIO SERVICE INC               9175 SAN FERNANDO RD SUN VALLEY CA 91352
WESTERN VIRGINIA WTR AUTH                PO BOX 17381 BALTIMORE MD 21297-1381
WESTERN WASTE INDUSTRIES INC             PO BOX 660345 DALLAS TX 75266
WESTGATE MERCHANTS ASSOCIATION           P O BOX 311292 ENTERPRISE AL 36331-0000
WEYS FAMILY INVESTMENTS LLC              7302 PELICAN ISLAND DR GW INVESTMENT TAMPA FL 33634
WHALEY FOODSERVICE LLC                   PO BOX 615 LEXINGTON SC 29071
WHARTONS ELECTRIC INC                    40 NATIONAL HWY LAVALE MD 21502-7028
WHEATON PLAZA REG SHOPPING CTR LLP       11601 WILSHIRE BLVD 12TH FL LOS ANGLES CA 90074
WHEATON PLAZA REGIONAL SHOPPING CENTER, LLC SHOPPING CENTER LLP 2049 CENTURY PARK EAST, 41ST FLOOR LOS ANGELES CA
                                        90067
WHITEHALL TOWNSHIP AUTHORITY             1901 SCHADT AVE WHITEHALL PA 18052-3728
WHITLEY MCCLAIN                          ADDRESS ON FILE
WHITNEY BLANKENSHIP                      ADDRESS ON FILE
WHITNEY BOWEN                            ADDRESS ON FILE
WHITNEY FORD                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 195 OF 199
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                   Service List
                                                                             Page 220 of 2235

Claim Name                              Address Information
WHITNEY HALL                           ADDRESS ON FILE
WHITNEY MCDOWELL                       ADDRESS ON FILE
WHITNEY PFAUS                          ADDRESS ON FILE
WHITNEY PLACE                          ADDRESS ON FILE
WHITNEY ROBINSON                       ADDRESS ON FILE
WHITTNEY BARNES                        ADDRESS ON FILE
WICKER SMITH OHARA MCCOY FORD PA       2800 PONCE DE LEON BLVD STE 800 CORAL GABLES FL 33134
WIDEWATERS IX CANTON COMPANY LLC       THE WIDEWATERS GROUP INC ATTN ACCT RECEIVABLES P O BOX 3 DEWITT NY 13214
WIDEWATERS IX CANTON COMPANY LLC       THE WIDEWATERS GROUP INC ATTN ACCT RECEIVABLES P O BOX 3 DEWITT NY 13214-0000
WIGGINS INC                            1404 FURNACE ST MONTGOMERY AL 36104
WILFREDO SOLER                         ADDRESS ON FILE
WILKINSON LANGHORNE LIMITED PARTNERSHIP 106 COMMERCE ST SUITE 110 C O WILKINSON GROUP INC LAKE MARY FL 32746-0000
WILKINSON LANGHORNE, LP                C/O WILKINSON GROUP, INC. ATTENTION: RICHARD W. WILKINSON 106 COMMERCE ST.,
                                       STE 110 LAKE MARY FL 32746
WILL MCMANUS                           ADDRESS ON FILE
WILLA FOXWORTH                         ADDRESS ON FILE
WILLAM WARREN JR                       C/O LAW OFFICES OF PHILIP M. WARREN, ESQ PHILIP WARREN 400 ALAMANDA DR
                                       HALLANDALE BEACH FL 33009
WILLIAM A ROBINSON                     ADDRESS ON FILE
WILLIAM ALMES                          ADDRESS ON FILE
WILLIAM ARMSTRONG                      ADDRESS ON FILE
WILLIAM BESSETTE                       ADDRESS ON FILE
WILLIAM BROOKS                         ADDRESS ON FILE
WILLIAM BROTHERTON                     ADDRESS ON FILE
WILLIAM BURT                           ADDRESS ON FILE
WILLIAM C HAWKINS                      ADDRESS ON FILE
WILLIAM CHARLTON BAKER                 ADDRESS ON FILE
WILLIAM CUTHBERT                       ADDRESS ON FILE
WILLIAM D GRANT                        ADDRESS ON FILE
WILLIAM D HAWES                        ADDRESS ON FILE
WILLIAM DIAMOND                        ADDRESS ON FILE
WILLIAM DUFF                           ADDRESS ON FILE
WILLIAM E STITT                        ADDRESS ON FILE
WILLIAM FREERKSEN                      ADDRESS ON FILE
WILLIAM H BOONE                        ADDRESS ON FILE
WILLIAM H BROWN                        ADDRESS ON FILE
WILLIAM H BROWN                        ADDRESS ON FILE
WILLIAM H BROWN                        ADDRESS ON FILE
WILLIAM H BRYANT                       ADDRESS ON FILE
WILLIAM H BRYANT                       ADDRESS ON FILE
WILLIAM H CONNOR                       ADDRESS ON FILE
WILLIAM H CRANE                        ADDRESS ON FILE
WILLIAM HAWKINS                        ADDRESS ON FILE
WILLIAM J DIGDO III                    ADDRESS ON FILE
WILLIAM JACKSON                        ADDRESS ON FILE
WILLIAM JACKSON                        ADDRESS ON FILE
WILLIAM JACKSON                        ADDRESS ON FILE
WILLIAM JOHNSTON                       ADDRESS ON FILE
WILLIAM JOHNSTON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 196 OF 199
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 221 of 2235

Claim Name                          Address Information
WILLIAM K COTTERILL                 ADDRESS ON FILE
WILLIAM L EVERSULL                  ADDRESS ON FILE
WILLIAM L HARSHAW SR                ADDRESS ON FILE
WILLIAM L SMITH                     ADDRESS ON FILE
WILLIAM LEONARD                     ADDRESS ON FILE
WILLIAM LIDDLE                      ADDRESS ON FILE
WILLIAM LONCARIC                    C/O HOLLAND INJURY LAW, LLC WILLIAM JOHERL 130 S BEMISTON, STE 706 CLAYTON MO
                                    63105
WILLIAM LUCHA                       ADDRESS ON FILE
WILLIAM MARQUEZ                     ADDRESS ON FILE
WILLIAM MCDONALD                    ADDRESS ON FILE
WILLIAM MCGUIRE                     ADDRESS ON FILE
WILLIAM NICHOLS                     ADDRESS ON FILE
WILLIAM PANZENBECK                  ADDRESS ON FILE
WILLIAM PHIPPS                      ADDRESS ON FILE
WILLIAM POWERS                      ADDRESS ON FILE
WILLIAM PURDUM                      ADDRESS ON FILE
WILLIAM SANDERLIN                   ADDRESS ON FILE
WILLIAM SCOTT KLINGENSMITH          ADDRESS ON FILE
WILLIAM SHIELDS                     ADDRESS ON FILE
WILLIAM SWANK JR                    ADDRESS ON FILE
WILLIAM V MEEKER                    368 LAMBERT ROAD CARPINTERIA CA 93013-0000
WILLIAM V. MEEKER                   368 LAMBERT ROAD CARPINTERIA CA 93013
WILLIAM VON HEGEL                   C/O DAVID ARDAM 94 WASHINGTON BLVD COMMACK NY 11725
WILLIAM WILKINS                     ADDRESS ON FILE
WILLIAM WINDLEY                     ADDRESS ON FILE
WILLIE ALEXANDER                    ADDRESS ON FILE
WILLIE BRIDGES                      ADDRESS ON FILE
WILLIE GREEN                        C/O THE CURRY LAW FIRM NICK LEWIS 6518-D DORCHESTER ROAD PO BOX 42270 N
                                    CHARLESTON SC 29423
WILLIE ITULE PRODUCE INC            301 N 45TH AVE PHOENIX AZ 85043
WILLIE LEWIS                        ADDRESS ON FILE
WILLIE MINNIS                       ADDRESS ON FILE
WILLIE PEARL HILL                   ADDRESS ON FILE
WILLIE ROBINSON                     ADDRESS ON FILE
WILLIS BENNETT                      ADDRESS ON FILE
WILLOW VALLEY ASSOCIATES INC        100 WILLOW VALLEY LAKES DRIVE ATTN SHEILA ECKMAN WILLOW STREET PA 17584-0000
WILSON LAWN CARE LLC                4401 W COUNTY RD 400 N MUNCIE IN 47304
WINDSTREAM                          PO BOX 9001908 LOUISVILLE KY 40290
WINEMAN INVESTMENT COMPANY          27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
WINSTON CRADDOCK                    ADDRESS ON FILE
WINTERS CHAPEL PLAZA LLC            2456 KINGS ARMS POINT NE ATLANTA GA 30345-0000
WITHLACOOCHEE RIVER ELEC COOP       PO BOX 278 DADE CITY FL 33526-0278
WOOD COUNTY SHERIFF                 PO BOX 1985 PARKERSBURG WV 26102-1985
WOODSTOCK ENTERPRISES INC           51194 ROMEO PLANK RD 207 MACOMB MI 48042
WRENTHAM VILLAGE PREMIUM OUTLETS    P O BOX 822920 TENANT ID WRE RUBYTU PHILADELPHIA PA 19182-0000
WYATT BOHNER                        ADDRESS ON FILE
WYATT KERN                          ADDRESS ON FILE
WYATT N HESTER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 197 OF 199
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 222 of 2235

Claim Name                           Address Information
XAVIER DOCTOR                        1750 WISTERIA DR APT K CHAMBERSBURG PA 17202
XAVIER GRAHAM                        ADDRESS ON FILE
XAVIER WRIGHT                        ADDRESS ON FILE
XCEL ENERGY                          PO BOX 92002 COLORADO AMARILLO TX 55484-9477
Y CITY LOCKSMITH LLC                 8375 HOPEWELL NATIONAL RD ZANESVILLE OH 43701
YA-FEN HU                            ADDRESS ON FILE
YAIRE ASCENCIO                       ADDRESS ON FILE
YAKESHIA GREEN                       ADDRESS ON FILE
YESCO SIGN LIGHTING SERVICE          1208 COLUMBUS ROAD STE F BURLINGTON NJ 08016
YESENIA GARAY-SPANOZ                 ADDRESS ON FILE
YETTA FULLER                         ADDRESS ON FILE
YEVONNA STOUTE                       ADDRESS ON FILE
YLONDA WHITEHEAD                     C/O SHOCKLEE PAOLINO PERSONAL INJURY ATTORNEYS; ERIC PAOLINO 6550 CENTRAL AVE.
                                     PETERSBURG FL 33707
YOLANDA K GREEN                      ADDRESS ON FILE
YOLANDA KIZER                        ADDRESS ON FILE
YORK COUNTY TREASURER                PO BOX 79172 BALTIMORE MD 21279-0172
YORK TOWNSHIP                        190 OAK RD DALLASTOWN PA 17313
YOSEF ADDIS                          ADDRESS ON FILE
YOUNG MOORE AND HENDERESON PA        3101 GLENWOOD AVE STE 200 RALEIGH NC 27612-5096
YOUNGS OUTDOOR SOLUTIONS LLC         2801 RICHMOND RD 377 TEXARKANA TX 75503
YOUNGSTOWN WATER DEPT                PO BOX 6219 YOUNGSTOWN OH 44501
YOUR WAY PROPERTY SERVICES INC       2955 CHILDS LAKE ROAD MILFORD MI 48381
YU CHING HSU                         109 HARVEY DRIVE STATESBORO GA 30458-0000
YVETTE GASKIN                        ADDRESS ON FILE
YVONNE IACONO                        ADDRESS ON FILE
YVONNE MULLANEY                      ADDRESS ON FILE
YVONNE SEARS                         ADDRESS ON FILE
YVROSE JEAN LOUIS                    ADDRESS ON FILE
ZACARY MORGAN                        ADDRESS ON FILE
ZACH BARLAG                          ADDRESS ON FILE
ZACH PULK                            ADDRESS ON FILE
ZACH PULK                            ADDRESS ON FILE
ZACHARIAH CARSON                     ADDRESS ON FILE
ZACHARIAH HARTMAN                    ADDRESS ON FILE
ZACHARY A STEVENSON                  ADDRESS ON FILE
ZACHARY BELCHER                      ADDRESS ON FILE
ZACHARY BRUCE                        ADDRESS ON FILE
ZACHARY DOUGHERTY                    ADDRESS ON FILE
ZACHARY MARSH                        ADDRESS ON FILE
ZACHARY MOORE                        ADDRESS ON FILE
ZACHARY PORTER                       ADDRESS ON FILE
ZACHARY R TURNER                     ADDRESS ON FILE
ZACHARY RUPERT                       ADDRESS ON FILE
ZACHARY SMITH                        ADDRESS ON FILE
ZACHARY SPENCER                      ADDRESS ON FILE
ZACHARY STRAUB                       ADDRESS ON FILE
ZACHARY TAKESIAN                     ADDRESS ON FILE
ZACHARY TYLER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 198 OF 199
                                               RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 223 of 2235

Claim Name                           Address Information
ZACHARY WEATHERFORD                  ADDRESS ON FILE
ZACKARY DYER                         ADDRESS ON FILE
ZADRA SMITH                          ADDRESS ON FILE
ZAFAR PRODUCE INC                    115 CORPORATE DRIVE NEW WINDSOR NY 12553
ZAIRE MADISON                        ADDRESS ON FILE
ZAKARA CAMPBELL                      ADDRESS ON FILE
ZANE WINTER                          ADDRESS ON FILE
ZARATE HERRERA                       ADDRESS ON FILE
ZAVIN DAVID ORR                      ADDRESS ON FILE
ZAYKORY TONEY                        ADDRESS ON FILE
ZELTON BRUMFIELD                     ADDRESS ON FILE
ZENON TLAXCANTITLA-ROMERO            ADDRESS ON FILE
ZIONS BANCORPORATION                 DBA CALIFORNIA BANK & TRUST ATTN: RONALD WON 2399 GATEWAY OAKS DR., SUITE 110
                                     SACRAMENTO CA 95833
ZOE E MCLAUGHLIN                     ADDRESS ON FILE
ZOEY CABLE                           ADDRESS ON FILE
ZOEY HAMMOND                         ADDRESS ON FILE
ZOEY TIDWELL                         ADDRESS ON FILE
ZOILA MONCADA                        C/O GOMES & MONTEIRO CARLOS A MONTEIRO 41-51 WILSON AVE NEWARK NJ 07105
ZOILA MONCADA                        C/O SCOTT STERNBERG SCOTT STERNBERG 560 VILLAGE BLVD SUITE 270 WEST PALM BEACH
                                     FL 33409
ZYCHIA BARFIELD                      ADDRESS ON FILE




                              Total Creditor count 9536




Epiq Corporate Restructuring, LLC                                                               Page 199 OF 199
Case 20-12456-JTD   Doc 701   Filed 12/11/20   Page 224 of 2235




                       Exhibit F
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 225 of 2235

Claim Name                              Address Information
1 2 3 EQUIPMENT SOLUTIONS               12220 CHATTANOOGA PLAZA SUITE 289 MIDLOTHIAN VA 23112
100 ITALIANO INC                        1650 ELM HILL PIKE SUITE 6 NASHVILLE TN 37210
1803 PIKES LLC                          DURHAM PROPERTIES, LLC DURHAM PROPERTIES, LLC 129 COLLEGE DRIVE HAMMOND LA
                                        70401
1803 PIKES, LLC                         MATT VITART, ESQ. JASON E. WEEKS, ESQ. RANDALL, SEGREST, WEEKS & REEVES, PLLC
                                        1030 NORTHPARK DRIVE RIDGELAND MS 39157
1851 PROJECT LLC                        1 PRUDENTIAL PLAZA 130 E RANDOLPH ST STE 1950 CHICAGO IL 60601
195 ASSOCIATES LLC                      1414 ATWOOD AVENUE C/O CARPIONATO PROPERTIES JOHNSTON RI 02919
1ST STATE WINDOW CLEANING LLC           264 SUGAR PINE DR MIDDLETOWN DE 19709
2015 WESEL BOULEVARD, LLC               10912 HARTLE DRIVE ATTN: ROBERT BRICKER ZACHARY J. KIEFFER HAGERSTOWN MD 21742
2015 WESEL BOULEVARD, LLC               ZACHARY J. KIEFFER, LLC 19405 EMERALD SQUARE, SUITE 2100, OFFICE 202
                                        HAGERSTOWN MD 21742
2017 ULSTER LLC                         104 NATIVA CIRCLE NORTH PALM BEACH FL 33410
2500 MCKENZIE LLC                       2500 MCKENZIE, LLC 1801 SW 3RD AVE, SUITE 500 C/O GENEVA MANAGEMENT LLC MIAMI
                                        FL 33129
2500 MCKENZIE LLC                       JAMES B. PITTMAN, JR., ESQ. JAMES B. PITTMAN, JR., P.C. 2102 U.S. HIGHWAY 98,
                                        PO BOX 2525 DAPHNE AL 36526
2C HO LLC                               129 MAJESTIC DR ATTN CHI M HO MARS PA 16046
3 D LAWN AND LANDSCAPING                PO BOX 3091 FAYETTEVILLE NC 28302
3 WAY FOOD MART                         755 SILVER BLUFF RD AIKEN SC 29803
30 WEST PERSHING LLC                    909 WALNUT ST., SUITE 200 KANSAS CITY MO 64106
3B SAFETY LLC                           PO BOX 151711 CAPE CORAL FL 33915
4 EVERGREEN GROUP LLC                   6970 NW 83RD TERRACE PARKLAND FL 33067
4 EVERGREEN LANDSCAPING                 6970 NW 83RD TERRACE PARKLAND FL 33067
4 POINTS FOOD SERVICE                   1323 NORTH FRONT STREET HARRISBURG PA 17102
4 SEASONS ALL OUTDOORS                  1829 OXFORD DR PO BOX 920 GEORGETOWN KY 40324
434 KING STREET LLC                     38 ROMNEY ST C/O MR TED STONEY CHARLESTON SC 29403
5 0 HANDYMAN                            1515 W WASHINGTON ST 17 ORLANDO FL 32805
5 BROTHERS LAWN CARE LLC                PO BOX 1 LIGHTFOOT VA 23090
5 STAR FOOD EQUIPMENT                   5154 NORTH MAIN STREET PO BOX 358 JOPLIN MO 64802
530 DONELSON LLC                        180 ROUTE 35 S MONMOUTH MALL MGMT OFC EATONTOWN NJ 07724
530 DONELSON LLC                        906 HARPETH VALLEY PI NASHVILLE TN 37221
530 DONELSON LLC                        906 HARPETH VALLEY PL 37221 NASHVILLE TN 37221
724 R202 ASSOCIATES INC                 C/O STEINER EQUITIES GROUP, LLC 75 EISENHOWER PARKWAY ROSELAND NJ 07068-1696
724 R202 ASSOCIATES LLC                 C/O STEINER EQUITIES GROUP LLC ATTN ROBERT TESTA 75 EISENHOWER PKWY, STE 150
                                        ROSELAND PARK NJ 07068
724 R202 ASSOCIATES LLC                 C/O TRAURIG LAW LLC ONE UNIVERSITY PLZ, STE 124 HACKENSACK NJ 07601
775571 ONTARIO INC                      ATTN CHARLES BURLAND 4943 CLIFTON HILL NIAGARA FALLS ON CANADA
775571 ONTARIO, INC.                    4943 CLIFTON HILLS CANADA NIAGARA FALLS ON L2G 7T5 CANADA
81 LAND CO LLC                          7911 BREWERTON ROAD ATTN LAWERENCE CHAMBERLON COMPTROLL CICERO NY 13039
8902 N DALE MABRY HWY                   8902 N DALE MABRY HWY STE 200 RMC PROPERTY GROUP TAMPA FL 33614
911 PRESSURE WASHING                    852 IVY RIDGE DR LOGANVILLE GA 30052
93 NYRPT LLC                            PO BOX 823201 PHILADELPHIA PA 19182
A 1 CARPET CARE                         DIDASTER SERVICES 987 BAMBI DR ST. MARYS GA 31558
A 1 CARPET CARE AND DISASTER SERVICES   987 BAMBI DR SAINT MARYS GA 31558
A 1 FLAGS POLES REPAIRS                 6129 SPENCER ST OMAHA NE 68104
A 1 KEY AND SAFE INC                    3601 54TH AVENUE NORTH ST PETERSBURG FL 33714
A 1 LAWN SPRINKLERS INC                 PO BOX 83 SOUTH ROCKWOOD MI 48179
A 1 LOCK KEY                            461 MILLER RD CARPENDALE RIDGELEY WV 26753
A ADVANTAGE AIR INC                     PO BOX 3443 HUEYTOWN AL 35023


Epiq Corporate Restructuring, LLC                                                                    Page 1 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                             Page 226 of 2235

Claim Name                              Address Information
A ALL BRAND SERVICES                   7629 WILLIAMSON RD ST14 ROANOKE VA 24019
A AND D MICROWAVE                      2545 JERUSALEM RD EAST MEADOW NY 11554
A AND K LAWN CARE LLC                  118 MISSISSIPPI AVE CRYSTAL CITY MO 63019-1634
A AND K PEST CONTROL                   1821 CAIRO DRIVE FESTUS MO 63028
A AND L CESSPOOL SERVICE CORP          38 40 REVIEW AVE LONG ISLAND CITY NY 11101
A AND N REFRIGERATION INC              PO BOX 1499 352 WEST MARKET ST WARREN OH 44482
A B DISTRIBUTING COMPANY INC           10777 HIGH POINT RD OLIVE BRANCH MS 38654
A BACKFLOW TESTING SERVICE             923 NE WOODS CHAPEL RD 387 LEES SUMMIT MO 64064
A BAILEY ASPHALT SERVICES LLC          13 CURRIER RD CONCORD NH 03301
A CLEANER VIEW                         PO BOX 5793 MESA AZ 85211
A CLEANER VIEW LLC                     POST OFFICE BOX 5793 MESA AZ 85211
A CLEANING COMPANY LLC                 PO BOX 81 SEBRING FL 33871
A CLEAR VIEW WINDOW CLEANING LLC       PO BOX 502 NEW FREEDOM PA 17349
A COMPLETE LAWN CARE                   POST OFFICE BOX 7296 WESLEY CHAPEL FL 33545
A COMPLETE LAWN CARE                   PO BOX 7293 WESLEY CHAPEL FL 33545
A DIA WHITTED                          ADDRESS ON FILE
A DONTAY BOREL                         ADDRESS ON FILE
A E PONTON CO LLC                      275 DAVIS ST PO BOX 391 OAKVILLE CT 06779
A HEAD FOR PROFITS LLC                 240 GREAT CIRCLE RD STE 344 NASHVILLE TN 37228
A I CORTE JR FAMILY LP                 C/O L.W. CAVE REAL ESTATE, INC. ONE MAISON 3800 AIRPORT BLVD., STE 201 MOBILE
                                       AL 36608
A I G TRUCKING INC                     150 WAGARAW RD P O BOX 643 HAWTHORNE NJ 07507
A J MOORE ELECTRIC INC                 12701 CHOWEN AVE S UNIT 104B BURNSVILLE MN 55337
A L GEORGE LLC                         7655 EDGECOMB DR LIVERPOOL NY 13088
A L GEORGE LLC                         1 LINK DR BINGHAMTON NY 13904
A L RECYCLING                          38 40 REVIEW AVE LONG ISLAND CITY NY 11101
A LOT A CLEAN LLC                      416 SE FLEETWAY CIR LEES SUMMIT MO 64081
A MORGAN GLASS LLC                     1149 C COLLEGE PARK RD SUMMERVILLE SC 29486
A PEST AND LAWN SERVICE                PO BOX 560970 ROCKLEDGE FL 32956
A PLUS LANDSCAPE AND IRRIGATION INC    170 LEE ROAD 27 AUBURN AL 36830
A PLUS LAWNCARE                        6428 BOSTON RIDGE RD ORCHARD PARK NY 14127
A PLUS WATERS                          19981 HWY 84 E BOSTON GA 31626
A R REPAIRS BAKERS KNEADS INC          26352 LAWRENCE CENTERLINE MI 48015
A ROYAL FLUSH INC                      12453 CANAL RD GULFPORT MS 39503
A ROYAL FLUSH INC                      PO BOX 2808 GULFPORT MS 39505
A S P SECURITY SYSTEMS                 P O BOX 236 WATERFORD CT 06385
A SIMOS CO                             60 AVOCADO ST SPRINGFIELD MA 01104
A STITCH IN TIME REUPHOLSTERING        1972 HWY 49 FLORENCE MS 39073
A TECH COMMERCIAL PARTS AND SERVICE INC 460 HAYDEN STATION RD WINDSOR CT 06095
A TECH CT                              460 HAYDEN STATION RD WINDSOR CT 06095
A TOTAL SOLUTION INC                   3531 KEYSTONE RD TARPON SPRINGS FL 34688-7815
A VEUNTA POE                           ADDRESS ON FILE
A&B LOCK AND KEY                       P O BOX 563 CLAY AL 35048
A&E KITCHEN SERVICE LLC                1651 S EMPIRE AVE SPRINGFIELD MO 65802
A-JA YELVERTON                         ADDRESS ON FILE
A1 BACKFLOW TESTING AND REPAIR         8250 VILLAGE EDGE CIR 3 FORT MYERS FL 33919
A1 PRINCESS CLEANING                   104 TANGLEWOOD DRIVE EAST HANOVER NJ 07936
A2Z MAINTENANCE LLC                    421 ASPEN ROAD REIDSVILLE NC 27320
AA REFRIGERATION LLC                   9715 FARMINGTON ROAD TUSCALOOSA AL 35405



Epiq Corporate Restructuring, LLC                                                                   Page 2 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 227 of 2235

Claim Name                           Address Information
AAA CARPET CLEANERS                  PO BOX 7473 CROSS LANES WV 25356
AAA ELECTRIC                         701 LAWRENCE 511 HOXIE AR 72433
AAA LOCK AND KEY SERVICE INC         4013 BASELINE ROAD LITTLE ROCK AR 72209
AAA TOP QUALITY ASPHALT LLC          PO BOX 1564 WINTER HAVEN FL 33882
AABC LOCK KEY SERVICE                PO BOX 1176 ST ROBERT MO 65584
AADAISIA STEVENS                     ADDRESS ON FILE
AALAYAH GADSON                       ADDRESS ON FILE
AALCO DISTRIBUTING CO INC            909 GRANT AVE FORT WAYNE IN 46803
AALEAH HIMES                         ADDRESS ON FILE
AALEAH TAYLOR                        ADDRESS ON FILE
AALEXCI FOX                          ADDRESS ON FILE
AALEXIS MUNFORD                      ADDRESS ON FILE
AALIM HENRY                          ADDRESS ON FILE
AALIYAH AMOS                         ADDRESS ON FILE
AALIYAH ARNOLD                       ADDRESS ON FILE
AALIYAH ATKINS                       ADDRESS ON FILE
AALIYAH BARR                         ADDRESS ON FILE
AALIYAH BENNETT                      ADDRESS ON FILE
AALIYAH BLAKE                        ADDRESS ON FILE
AALIYAH BLAKELY                      ADDRESS ON FILE
AALIYAH BOYD                         ADDRESS ON FILE
AALIYAH CAMPBELL                     ADDRESS ON FILE
AALIYAH CHAVERS                      ADDRESS ON FILE
AALIYAH CONROY                       ADDRESS ON FILE
AALIYAH FRISBY                       ADDRESS ON FILE
AALIYAH HAMLETT                      ADDRESS ON FILE
AALIYAH HARRELL                      ADDRESS ON FILE
AALIYAH HARRIS                       ADDRESS ON FILE
AALIYAH HUNTER                       ADDRESS ON FILE
AALIYAH HUNTER                       ADDRESS ON FILE
AALIYAH INGRAM                       ADDRESS ON FILE
AALIYAH JOHNSON                      ADDRESS ON FILE
AALIYAH JONES                        ADDRESS ON FILE
AALIYAH JONES                        ADDRESS ON FILE
AALIYAH LEWIS                        ADDRESS ON FILE
AALIYAH LILLY                        ADDRESS ON FILE
AALIYAH LINDSEY                      ADDRESS ON FILE
AALIYAH MILLER                       ADDRESS ON FILE
AALIYAH MILLNER                      ADDRESS ON FILE
AALIYAH MITCHELL                     ADDRESS ON FILE
AALIYAH MUNFORD                      ADDRESS ON FILE
AALIYAH NEBERGALL                    ADDRESS ON FILE
AALIYAH PARKER                       ADDRESS ON FILE
AALIYAH PENDERGRASS                  ADDRESS ON FILE
AALIYAH PERRY                        ADDRESS ON FILE
AALIYAH PEYTON                       ADDRESS ON FILE
AALIYAH RODGERS                      ADDRESS ON FILE
AALIYAH ROGERS                       ADDRESS ON FILE
AALIYAH SCOTT                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 3 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 228 of 2235

Claim Name                         Address Information
AALIYAH SMITH                      ADDRESS ON FILE
AALIYAH TARNAWA                    ADDRESS ON FILE
AALIYAH THORNTON                   ADDRESS ON FILE
AALIYAH TOWNSEL                    ADDRESS ON FILE
AALIYAH VIROLA                     ADDRESS ON FILE
AALIYAH WALKER                     ADDRESS ON FILE
AALLIAH PATTERSON                  ADDRESS ON FILE
AALWAES CAMEL                      ADDRESS ON FILE
AALYAHA BURTON                     ADDRESS ON FILE
AALYAHA CARROLL                    ADDRESS ON FILE
AALYSHIA WOODHOUSE                 ADDRESS ON FILE
AAMI                               AFFORDABLE ALARM MONITORING INC 6017 PINE RIDGE ROAD 198 NAPLES FL 34119
AAMINAH ISHMAEL                    ADDRESS ON FILE
AAMIR GREEN                        ADDRESS ON FILE
AAMIR MOHAMMED                     ADDRESS ON FILE
AAMYIA BURKS                       ADDRESS ON FILE
AANYA MYRIE-SILBURN                ADDRESS ON FILE
AAREN MOYER                        ADDRESS ON FILE
AAREN WESLEY                       ADDRESS ON FILE
AARIKA HARRIS                      ADDRESS ON FILE
AARON AHLGRIM                      ADDRESS ON FILE
AARON ALLEN                        ADDRESS ON FILE
AARON ANDERSON                     ADDRESS ON FILE
AARON ANDERSON                     ADDRESS ON FILE
AARON ANDREE                       ADDRESS ON FILE
AARON ARCHER                       ADDRESS ON FILE
AARON ARCHULETA                    ADDRESS ON FILE
AARON AUSTIN                       ADDRESS ON FILE
AARON AUTRY                        ADDRESS ON FILE
AARON BAKER                        ADDRESS ON FILE
AARON BANKS                        ADDRESS ON FILE
AARON BASILE                       ADDRESS ON FILE
AARON BATES                        ADDRESS ON FILE
AARON BAYNE                        ADDRESS ON FILE
AARON BILLINGS                     ADDRESS ON FILE
AARON BLANKENSHIP                  ADDRESS ON FILE
AARON BONNER                       ADDRESS ON FILE
AARON BORGMAN                      ADDRESS ON FILE
AARON BOTTS                        ADDRESS ON FILE
AARON BOWERS                       ADDRESS ON FILE
AARON BRANTLEY                     ADDRESS ON FILE
AARON BRIDGEMAN                    ADDRESS ON FILE
AARON BRIGGS-HALL                  ADDRESS ON FILE
AARON BROOKS                       ADDRESS ON FILE
AARON BROWN                        ADDRESS ON FILE
AARON BROWN                        ADDRESS ON FILE
AARON BURNETT                      ADDRESS ON FILE
AARON BURNS                        ADDRESS ON FILE
AARON CALVIRD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 4 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 229 of 2235

Claim Name                        Address Information
AARON CAMPEAU                     ADDRESS ON FILE
AARON CARMON                      ADDRESS ON FILE
AARON CARNEY                      ADDRESS ON FILE
AARON CEDRES                      ADDRESS ON FILE
AARON CHAMBERS                    ADDRESS ON FILE
AARON CLARK                       ADDRESS ON FILE
AARON CLEMONS                     ADDRESS ON FILE
AARON COBLE                       ADDRESS ON FILE
AARON COLE                        ADDRESS ON FILE
AARON COLLETTE                    ADDRESS ON FILE
AARON COOLEY                      ADDRESS ON FILE
AARON CREECH                      ADDRESS ON FILE
AARON CRUMBLE                     ADDRESS ON FILE
AARON DALTON                      ADDRESS ON FILE
AARON DANTIMO                     ADDRESS ON FILE
AARON DAVIS                       ADDRESS ON FILE
AARON DAVIS                       ADDRESS ON FILE
AARON DEVILLANUEVA                ADDRESS ON FILE
AARON DI SALVO                    ADDRESS ON FILE
AARON DICKSON                     ADDRESS ON FILE
AARON DIEHL                       ADDRESS ON FILE
AARON DIFILS                      ADDRESS ON FILE
AARON DOBBYN                      ADDRESS ON FILE
AARON DOCKERY                     ADDRESS ON FILE
AARON DODGE                       ADDRESS ON FILE
AARON DUNCAN                      ADDRESS ON FILE
AARON DYE                         ADDRESS ON FILE
AARON EGGERSGLUSS                 ADDRESS ON FILE
AARON ENLOW                       ADDRESS ON FILE
AARON FARMER                      ADDRESS ON FILE
AARON FAULKERSON                  ADDRESS ON FILE
AARON FENIMORE                    ADDRESS ON FILE
AARON FIELD                       ADDRESS ON FILE
AARON FINCH                       ADDRESS ON FILE
AARON FLOURNOY                    ADDRESS ON FILE
AARON FLOYD                       ADDRESS ON FILE
AARON FOLAND                      ADDRESS ON FILE
AARON FREEMAN                     ADDRESS ON FILE
AARON FRIERSON                    ADDRESS ON FILE
AARON FROST                       ADDRESS ON FILE
AARON GAFFEY                      ADDRESS ON FILE
AARON GARNER                      ADDRESS ON FILE
AARON GIDLEY                      ADDRESS ON FILE
AARON GODBEY                      ADDRESS ON FILE
AARON GOODWIN                     ADDRESS ON FILE
AARON GORDON                      ADDRESS ON FILE
AARON GRAHAM                      ADDRESS ON FILE
AARON GRANGER                     ADDRESS ON FILE
AARON GRANGER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 5 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 230 of 2235

Claim Name                        Address Information
AARON GREEN                       ADDRESS ON FILE
AARON GREGORY                     ADDRESS ON FILE
AARON GRIFFIN                     ADDRESS ON FILE
AARON GRUBBS                      ADDRESS ON FILE
AARON GRYWALSKY                   ADDRESS ON FILE
AARON HAARMANN                    ADDRESS ON FILE
AARON HALEY                       ADDRESS ON FILE
AARON HANNA                       ADDRESS ON FILE
AARON HARPER                      ADDRESS ON FILE
AARON HATFIELD                    ADDRESS ON FILE
AARON HAUSSERMANN                 ADDRESS ON FILE
AARON HEARN                       ADDRESS ON FILE
AARON HEAVEN                      ADDRESS ON FILE
AARON HECKSEL                     ADDRESS ON FILE
AARON HEINTZELMAN                 ADDRESS ON FILE
AARON HEINZ                       ADDRESS ON FILE
AARON HERBERT                     ADDRESS ON FILE
AARON HOERSTEN                    ADDRESS ON FILE
AARON HOFFMAN                     ADDRESS ON FILE
AARON HOLMES                      ADDRESS ON FILE
AARON HUDDLESTON                  ADDRESS ON FILE
AARON HULECKI                     ADDRESS ON FILE
AARON HUNT                        ADDRESS ON FILE
AARON JACKSON                     ADDRESS ON FILE
AARON JACKSON                     ADDRESS ON FILE
AARON JAMES                       ADDRESS ON FILE
AARON JAMES                       ADDRESS ON FILE
AARON JEFFERSON                   ADDRESS ON FILE
AARON JENKINS                     ADDRESS ON FILE
AARON JENKINS                     ADDRESS ON FILE
AARON JIMERSON                    ADDRESS ON FILE
AARON JOHNSON                     ADDRESS ON FILE
AARON JOHNSTON                    ADDRESS ON FILE
AARON JONES                       ADDRESS ON FILE
AARON JONES                       ADDRESS ON FILE
AARON JOSIAH STRINGFELLOW         ADDRESS ON FILE
AARON KADLUBOWSKI                 ADDRESS ON FILE
AARON KAHN                        ADDRESS ON FILE
AARON KEITH                       ADDRESS ON FILE
AARON KELLY                       ADDRESS ON FILE
AARON KENNEDY                     ADDRESS ON FILE
AARON KING                        ADDRESS ON FILE
AARON KINNEY                      ADDRESS ON FILE
AARON KIRK                        ADDRESS ON FILE
AARON KLAPP                       ADDRESS ON FILE
AARON KNIGHT                      ADDRESS ON FILE
AARON KNOWLTON                    ADDRESS ON FILE
AARON KONOPASEK                   ADDRESS ON FILE
AARON LAMB                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 6 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 231 of 2235

Claim Name                          Address Information
AARON LANDOR                        ADDRESS ON FILE
AARON LAVOIE                        ADDRESS ON FILE
AARON LAWSON                        ADDRESS ON FILE
AARON LECLERC                       ADDRESS ON FILE
AARON LEOPARD                       ADDRESS ON FILE
AARON LESCHAK                       ADDRESS ON FILE
AARON LEVY                          ADDRESS ON FILE
AARON LINDSAY                       ADDRESS ON FILE
AARON LITTERAL                      ADDRESS ON FILE
AARON LONG                          ADDRESS ON FILE
AARON LOPEZ                         ADDRESS ON FILE
AARON LUNDBERG                      ADDRESS ON FILE
AARON LUNDY                         ADDRESS ON FILE
AARON MANEVAL                       ADDRESS ON FILE
AARON MARSHALL                      ADDRESS ON FILE
AARON MARSHALL                      ADDRESS ON FILE
AARON MASON                         ADDRESS ON FILE
AARON MCKUSICK                      ADDRESS ON FILE
AARON MCLAUGHLIN                    ADDRESS ON FILE
AARON MICHAEL                       ADDRESS ON FILE
AARON MIDDLETON                     ADDRESS ON FILE
AARON MIDGETTE                      ADDRESS ON FILE
AARON MILES                         ADDRESS ON FILE
AARON MILES                         ADDRESS ON FILE
AARON MILLER                        ADDRESS ON FILE
AARON MILLS                         ADDRESS ON FILE
AARON MORALES                       ADDRESS ON FILE
AARON MORGAN                        ADDRESS ON FILE
AARON MORRIS                        ADDRESS ON FILE
AARON MUNGIN                        ADDRESS ON FILE
AARON NAPHOR                        ADDRESS ON FILE
AARON NAWROCKI                      ADDRESS ON FILE
AARON NIGHTINGALE                   ADDRESS ON FILE
AARON PADIA                         ADDRESS ON FILE
AARON PATTON                        ADDRESS ON FILE
AARON PENDLETON                     ADDRESS ON FILE
AARON PERKINS                       ADDRESS ON FILE
AARON PERRIN-HARDEN                 ADDRESS ON FILE
AARON PERRY                         ADDRESS ON FILE
AARON PINO                          ADDRESS ON FILE
AARON POUCHIE                       ADDRESS ON FILE
AARON PROIA                         ADDRESS ON FILE
AARON PUFAHL                        ADDRESS ON FILE
AARON PULLEY                        ADDRESS ON FILE
AARON QUICK-DAUGHTRY                ADDRESS ON FILE
AARON RADATZ                        ADDRESS ON FILE
AARON RAMOS                         ADDRESS ON FILE
AARON RAYMER                        ADDRESS ON FILE
AARON REED                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 7 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 232 of 2235

Claim Name                       Address Information
AARON REIBER                     ADDRESS ON FILE
AARON REIDELL                    ADDRESS ON FILE
AARON REOLEGIO                   ADDRESS ON FILE
AARON REUTER                     ADDRESS ON FILE
AARON REYNOLDS                   ADDRESS ON FILE
AARON REYNOLDS                   ADDRESS ON FILE
AARON RICH                       ADDRESS ON FILE
AARON RICHARD                    ADDRESS ON FILE
AARON RIGGINS                    ADDRESS ON FILE
AARON RIVERA                     ADDRESS ON FILE
AARON ROBERTSON                  ADDRESS ON FILE
AARON ROBINETTE                  ADDRESS ON FILE
AARON ROCHA                      ADDRESS ON FILE
AARON ROCKAFELLOW                ADDRESS ON FILE
AARON RODGERS                    ADDRESS ON FILE
AARON ROWE                       ADDRESS ON FILE
AARON ROWE                       ADDRESS ON FILE
AARON RUIZ                       ADDRESS ON FILE
AARON RUSHING                    ADDRESS ON FILE
AARON SANCHEZ                    ADDRESS ON FILE
AARON SCARBOROUGH                ADDRESS ON FILE
AARON SCHELL                     ADDRESS ON FILE
AARON SCHIMMEL                   ADDRESS ON FILE
AARON SCHMIDT                    ADDRESS ON FILE
AARON SCHRIMSHER                 ADDRESS ON FILE
AARON SCHURR                     ADDRESS ON FILE
AARON SCHWARTZ                   ADDRESS ON FILE
AARON SCOTT                      ADDRESS ON FILE
AARON SCOTT                      ADDRESS ON FILE
AARON SEAL                       ADDRESS ON FILE
AARON SEARS                      ADDRESS ON FILE
AARON SEELEY                     ADDRESS ON FILE
AARON SHAFFER                    ADDRESS ON FILE
AARON SHORT                      ADDRESS ON FILE
AARON SIMMONS                    ADDRESS ON FILE
AARON SIMPKINS                   ADDRESS ON FILE
AARON SLEIGHT                    ADDRESS ON FILE
AARON SLENTZ                     ADDRESS ON FILE
AARON SMILOW                     ADDRESS ON FILE
AARON SMITH                      ADDRESS ON FILE
AARON SNELLINGS                  ADDRESS ON FILE
AARON SNIDER                     ADDRESS ON FILE
AARON SPENCER                    ADDRESS ON FILE
AARON STEPHENS                   ADDRESS ON FILE
AARON STITES                     ADDRESS ON FILE
AARON STORY                      ADDRESS ON FILE
AARON SWEARINGEN                 ADDRESS ON FILE
AARON SZUKALSKI                  ADDRESS ON FILE
AARON TALLEY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 8 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 233 of 2235

Claim Name                        Address Information
AARON THOMAS                      ADDRESS ON FILE
AARON THOMPSON                    ADDRESS ON FILE
AARON TOLLEY                      ADDRESS ON FILE
AARON TOTH                        ADDRESS ON FILE
AARON TOWNE                       ADDRESS ON FILE
AARON TRUESDALE                   ADDRESS ON FILE
AARON TWIGG                       ADDRESS ON FILE
AARON TYLER                       ADDRESS ON FILE
AARON TYLER                       ADDRESS ON FILE
AARON TYLER                       ADDRESS ON FILE
AARON TYREE-BROWN                 ADDRESS ON FILE
AARON UPTON                       ADDRESS ON FILE
AARON VAUGHN                      ADDRESS ON FILE
AARON VAUGHN                      ADDRESS ON FILE
AARON VELAZQUEZ LEONOR            ADDRESS ON FILE
AARON VOLIVA                      ADDRESS ON FILE
AARON WADDY                       ADDRESS ON FILE
AARON WADE                        ADDRESS ON FILE
AARON WAGNER                      ADDRESS ON FILE
AARON WAGONER                     ADDRESS ON FILE
AARON WALKER                      ADDRESS ON FILE
AARON WEBB                        ADDRESS ON FILE
AARON WEBBER                      ADDRESS ON FILE
AARON WELSH                       ADDRESS ON FILE
AARON WHITE                       ADDRESS ON FILE
AARON WHITE                       ADDRESS ON FILE
AARON WHITFIELD                   ADDRESS ON FILE
AARON WILCOX                      ADDRESS ON FILE
AARON WILKINSON                   ADDRESS ON FILE
AARON WILLIAMS                    ADDRESS ON FILE
AARON WILLIAMS                    ADDRESS ON FILE
AARON WILLIAMS                    ADDRESS ON FILE
AARON WILMORE                     ADDRESS ON FILE
AARON WISE                        ADDRESS ON FILE
AARON WOLFE                       ADDRESS ON FILE
AARON WORRELL                     ADDRESS ON FILE
AARON WRIGHT                      ADDRESS ON FILE
AARON YOUNG                       ADDRESS ON FILE
AARON ZASLER                      ADDRESS ON FILE
AARON ZAWACKI                     ADDRESS ON FILE
AARON ZUBE                        ADDRESS ON FILE
AARONASHA BRUTON-GASBY            ADDRESS ON FILE
AARONATTE FIELDS                  ADDRESS ON FILE
AARP HEALTH CARE OPTIONS          PO BOX 13874 PHILADELPHIA PA 19101
AARRON HOLMES                     ADDRESS ON FILE
AASIYAH GREEN                     ADDRESS ON FILE
AATRI MOREY                       ADDRESS ON FILE
AAYANA THATCH                     ADDRESS ON FILE
AB ADVISORY AND ANALYSTICS LLC    1214 FAIRMOUNT AVE FORT WORTH TX 76104



Epiq Corporate Restructuring, LLC                                                         Page 9 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 234 of 2235

Claim Name                              Address Information
AB AND E HEATING AND AIR CONDITIONG INC 1413 SPRING STREET SAINT AUGUSTINE FL 32084
AB BEVERAGE AIKEN                      1983 RICHLAND AVENUE EAST AIKEN SC 29801
AB BEVERAGE CO INC                     665 INDUSTRIAL PARK DR EVANS GA 30809
AB SALES OF CANTON                     1611 MARIETTA AVE SE CANTON OH 44707
AB TRIAL PRESENTATION SERVICES         216 16TH ST STE 600 DENVER CO 80202
ABABA ABRAHAM                          ADDRESS ON FILE
ABABACAR CISSE                         ADDRESS ON FILE
ABAGAIL BENNETT                        ADDRESS ON FILE
ABAGAIL WHITE                          ADDRESS ON FILE
ABBE GREVIOUS                          ADDRESS ON FILE
ABBEY BROCKMAN-GRAYDON                 ADDRESS ON FILE
ABBEY BRYANT                           ADDRESS ON FILE
ABBEY DUBOIS                           ADDRESS ON FILE
ABBEY FERGUSON                         ADDRESS ON FILE
ABBEY MCCAULEY                         ADDRESS ON FILE
ABBEY PHELPS                           ADDRESS ON FILE
ABBEY REACH                            ADDRESS ON FILE
ABBEY REVILLE                          ADDRESS ON FILE
ABBEY SIESEL                           ADDRESS ON FILE
ABBEY SWINEY                           ADDRESS ON FILE
ABBEY VAUGHN                           ADDRESS ON FILE
ABBEY VINCENT                          ADDRESS ON FILE
ABBI ALLBERRY                          ADDRESS ON FILE
ABBI COLLINS                           ADDRESS ON FILE
ABBI CONNOR                            ADDRESS ON FILE
ABBI MARQUARDT                         ADDRESS ON FILE
ABBI SWEET                             ADDRESS ON FILE
ABBIE HURST                            ADDRESS ON FILE
ABBIE SANDERSON                        ADDRESS ON FILE
ABBIE YOUNG                            ADDRESS ON FILE
ABBIGAIL BABBITT                       ADDRESS ON FILE
ABBIGAIL CUMMINGS                      ADDRESS ON FILE
ABBIGAIL FURROW                        ADDRESS ON FILE
ABBIGAIL TANKSLEY                      ADDRESS ON FILE
ABBIGAYLE BRIGMAN                      ADDRESS ON FILE
ABBIGAYLE HARDIN                       ADDRESS ON FILE
ABBILENE JORDAN                        ADDRESS ON FILE
ABBRIANNA WARD                         ADDRESS ON FILE
ABBY ATWOOD                            ADDRESS ON FILE
ABBY BLEVINS                           ADDRESS ON FILE
ABBY CLAY                              ADDRESS ON FILE
ABBY CULBERSON                         ADDRESS ON FILE
ABBY ELAM                              ADDRESS ON FILE
ABBY FERNANDEZ                         ADDRESS ON FILE
ABBY FISHER                            ADDRESS ON FILE
ABBY FLOREZ                            ADDRESS ON FILE
ABBY FOSTER                            ADDRESS ON FILE
ABBY GIANCOLA                          ADDRESS ON FILE
ABBY GRAY                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 10 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 235 of 2235

Claim Name                           Address Information
ABBY GRIFFITHS                       ADDRESS ON FILE
ABBY HADLER                          ADDRESS ON FILE
ABBY HUMBERT                         ADDRESS ON FILE
ABBY KELLY                           ADDRESS ON FILE
ABBY LICHTY                          ADDRESS ON FILE
ABBY LOCKER                          ADDRESS ON FILE
ABBY LOCKWOOD                        ADDRESS ON FILE
ABBY MARKLIN                         ADDRESS ON FILE
ABBY MARTIN                          ADDRESS ON FILE
ABBY PROFFITT                        ADDRESS ON FILE
ABBY PROFFITT                        ADDRESS ON FILE
ABBY PYTLESKI                        ADDRESS ON FILE
ABBY SCOGGINS                        ADDRESS ON FILE
ABBY SHORES                          ADDRESS ON FILE
ABBY SMITH                           ADDRESS ON FILE
ABBY SULLIVAN                        ADDRESS ON FILE
ABBY TEASLEY                         ADDRESS ON FILE
ABBY WALSWORTH                       ADDRESS ON FILE
ABBY WHEELER                         ADDRESS ON FILE
ABBY WILLIE                          ADDRESS ON FILE
ABBY WIRTZBERGER                     ADDRESS ON FILE
ABBYGAIL DAIGLE                      ADDRESS ON FILE
ABBYGAYLE PARSHALL                   ADDRESS ON FILE
ABC AUTOMATIC FIRE PROTECTION INC    PO BOX 50229 BROOKLYN NY 11205
ABC CLEANING NETWORK                 10 JULIE TERRACE LITITZ PA 17543
ABC FIRE LIFE SAFETY INC             PO BOX 50229 BROOKLYN NY 11205
ABC INC                              565 WEST FOREST TRAIL VERO BEACH FL 32962
ABC LIGHTING INC                     2801 EAST GAUSE BLVD SLIDELL LA 70461
ABC LIQUOR STORE                     985 US 70 NEW BERN NC 28560
ABDALLA MOORE                        ADDRESS ON FILE
ABDELKADER CHEBILI                   ADDRESS ON FILE
ABDOULAYE MBOW                       ADDRESS ON FILE
ABDU JALIL SUMPTER                   ADDRESS ON FILE
ABDUL AMOS                           ADDRESS ON FILE
ABDUL EDWARDS                        ADDRESS ON FILE
ABDUL HAKIM ABDULLAH                 ADDRESS ON FILE
ABDUL MATTHEWS                       ADDRESS ON FILE
ABDUL-AHAD MALIK                     ADDRESS ON FILE
ABDUL-MALIK KHAN                     ADDRESS ON FILE
ABDUL-RAHEEM JOHNSON                 ADDRESS ON FILE
ABDUL-RASHEED IBRAHIM                ADDRESS ON FILE
ABDULAI SOW                          ADDRESS ON FILE
ABDULLAH HARBI                       ADDRESS ON FILE
ABDULLAH MUHAMMAD                    ADDRESS ON FILE
ABDULLAH MUHAMMAD                    ADDRESS ON FILE
ABDULLAHI MOHAMED                    ADDRESS ON FILE
ABDULNASSER SEIDU                    ADDRESS ON FILE
ABDULZAHRA ALBUMOHAMMED              ADDRESS ON FILE
ABED VIRGILE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 11 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 236 of 2235

Claim Name                           Address Information
ABEL CABRAL                          ADDRESS ON FILE
ABEL GUZMAN                          ADDRESS ON FILE
ABEL KPAH                            ADDRESS ON FILE
ABEL LUNA SANTAMARIA                 ADDRESS ON FILE
ABEL MARTINEZ                        ADDRESS ON FILE
ABELL HANDYMAN SERVICES              9312 BROAD MEADOWS ROAD GLEN ALLEN VA 23060
ABERDEEN CUISINE INC                 ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
ABERDEEN CUISINE, INC.               3125 6TH AVENUE ABERDEEN SD 57401
ABH ENTERPRISES LLC                  301 VINCENT AVE EYNON PA 18403
ABIATHAR CAMERON                     ADDRESS ON FILE
ABIEL ALVARENGA                      ADDRESS ON FILE
ABIGAEL HARWELL                      ADDRESS ON FILE
ABIGAELLE CHARLEMAGNE                ADDRESS ON FILE
ABIGAIL AMBURGEY                     ADDRESS ON FILE
ABIGAIL BALL                         ADDRESS ON FILE
ABIGAIL BARTON                       ADDRESS ON FILE
ABIGAIL BASH                         ADDRESS ON FILE
ABIGAIL BAUMGARDNER                  ADDRESS ON FILE
ABIGAIL BERTHIAUME                   ADDRESS ON FILE
ABIGAIL BLAYER                       ADDRESS ON FILE
ABIGAIL BOURIL                       ADDRESS ON FILE
ABIGAIL BOVA                         ADDRESS ON FILE
ABIGAIL BREIMAYER                    ADDRESS ON FILE
ABIGAIL BRYAN                        ADDRESS ON FILE
ABIGAIL BURKE                        ADDRESS ON FILE
ABIGAIL BURRIS                       ADDRESS ON FILE
ABIGAIL CALFIN                       ADDRESS ON FILE
ABIGAIL CARDONA                      ADDRESS ON FILE
ABIGAIL CARPENTER                    ADDRESS ON FILE
ABIGAIL CORDLE                       ADDRESS ON FILE
ABIGAIL COX                          ADDRESS ON FILE
ABIGAIL CROWELL                      ADDRESS ON FILE
ABIGAIL CYR                          ADDRESS ON FILE
ABIGAIL DALIN                        ADDRESS ON FILE
ABIGAIL DALLMEYER                    ADDRESS ON FILE
ABIGAIL DAVIS                        ADDRESS ON FILE
ABIGAIL DOAK                         ADDRESS ON FILE
ABIGAIL EDWARDS                      ADDRESS ON FILE
ABIGAIL FERNALD                      ADDRESS ON FILE
ABIGAIL FRASHER                      ADDRESS ON FILE
ABIGAIL FREEMAN                      ADDRESS ON FILE
ABIGAIL GAGNON                       ADDRESS ON FILE
ABIGAIL GARCES                       ADDRESS ON FILE
ABIGAIL GATHRIGHT                    ADDRESS ON FILE
ABIGAIL GLAUBIT                      ADDRESS ON FILE
ABIGAIL GOPFERT                      ADDRESS ON FILE
ABIGAIL GRAVES                       ADDRESS ON FILE
ABIGAIL GREGORY                      ADDRESS ON FILE
ABIGAIL GRIFFO                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 12 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 237 of 2235

Claim Name                        Address Information
ABIGAIL HAMEL                     ADDRESS ON FILE
ABIGAIL HARRELL                   ADDRESS ON FILE
ABIGAIL HAYS                      ADDRESS ON FILE
ABIGAIL HEAVERIN                  ADDRESS ON FILE
ABIGAIL HOLLAND                   ADDRESS ON FILE
ABIGAIL HORSEFIELD                ADDRESS ON FILE
ABIGAIL HORTON                    ADDRESS ON FILE
ABIGAIL HUNTER                    ADDRESS ON FILE
ABIGAIL HURST                     ADDRESS ON FILE
ABIGAIL ISOM                      ADDRESS ON FILE
ABIGAIL KAMINSKI                  ADDRESS ON FILE
ABIGAIL LABUE                     ADDRESS ON FILE
ABIGAIL LEE                       ADDRESS ON FILE
ABIGAIL LIPSCOMB                  ADDRESS ON FILE
ABIGAIL LORD                      ADDRESS ON FILE
ABIGAIL LUCAS                     ADDRESS ON FILE
ABIGAIL LUM                       ADDRESS ON FILE
ABIGAIL LYNCH                     ADDRESS ON FILE
ABIGAIL MCCAUSLAND                ADDRESS ON FILE
ABIGAIL MCLAUGHLIN                ADDRESS ON FILE
ABIGAIL MERCADO                   ADDRESS ON FILE
ABIGAIL MILLER                    ADDRESS ON FILE
ABIGAIL MILLSAP                   ADDRESS ON FILE
ABIGAIL MINUCCI                   ADDRESS ON FILE
ABIGAIL MONS                      ADDRESS ON FILE
ABIGAIL MOONEY                    ADDRESS ON FILE
ABIGAIL MORGAN                    ADDRESS ON FILE
ABIGAIL MORROW                    ADDRESS ON FILE
ABIGAIL MOSER                     ADDRESS ON FILE
ABIGAIL MURRI                     ADDRESS ON FILE
ABIGAIL MUTTER                    ADDRESS ON FILE
ABIGAIL OWEN                      ADDRESS ON FILE
ABIGAIL PATRICK                   ADDRESS ON FILE
ABIGAIL PERRYMAN                  ADDRESS ON FILE
ABIGAIL PIATT                     ADDRESS ON FILE
ABIGAIL PRAY                      ADDRESS ON FILE
ABIGAIL QUASEBARTH                ADDRESS ON FILE
ABIGAIL RADWICK                   ADDRESS ON FILE
ABIGAIL REDILLA                   ADDRESS ON FILE
ABIGAIL REMY                      ADDRESS ON FILE
ABIGAIL RICHMOND                  ADDRESS ON FILE
ABIGAIL ROYER                     ADDRESS ON FILE
ABIGAIL SAFFELL                   ADDRESS ON FILE
ABIGAIL SAMUELS                   ADDRESS ON FILE
ABIGAIL SAUTER                    ADDRESS ON FILE
ABIGAIL SHAW                      ADDRESS ON FILE
ABIGAIL SHERMAN                   ADDRESS ON FILE
ABIGAIL SHIRER                    ADDRESS ON FILE
ABIGAIL SOUTHEY                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 13 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 238 of 2235

Claim Name                          Address Information
ABIGAIL THRASHER                    ADDRESS ON FILE
ABIGAIL TIERNEY                     ADDRESS ON FILE
ABIGAIL TRUSSELL                    ADDRESS ON FILE
ABIGAIL WATTS                       ADDRESS ON FILE
ABIGAIL WENTZ                       ADDRESS ON FILE
ABIGAIL WESTFALL                    ADDRESS ON FILE
ABIGAIL WILLIAMS                    ADDRESS ON FILE
ABIGAIL WILLIAMS                    ADDRESS ON FILE
ABIGAIL WILLIS-SWEINHAGEN           ADDRESS ON FILE
ABIGAIL WRISK                       ADDRESS ON FILE
ABIGAIL ZINK                        ADDRESS ON FILE
ABIGAILE MARRIER                    ADDRESS ON FILE
ABIGAL ARLT                         ADDRESS ON FILE
ABIGALE HARVEY                      ADDRESS ON FILE
ABIGALE LASSERRE                    ADDRESS ON FILE
ABIGAYLE CONDER                     ADDRESS ON FILE
ABIGAYLE GOODMAN                    ADDRESS ON FILE
ABIGAYLE JACKSON                    ADDRESS ON FILE
ABIGAYLE RODGERS                    ADDRESS ON FILE
ABIGAYLE SMITH                      ADDRESS ON FILE
ABIGAYLE YOVANDICH                  ADDRESS ON FILE
ABIMAEL HORTA-RODRIGUEZ             ADDRESS ON FILE
ABIMBOLA AWE-OLALEYE                ADDRESS ON FILE
ABINGTON TWP TREASURER              1176 OLD YORK ROAD ABINGTON PA 19001
ABIOSSEH MUHAMMAD                   ADDRESS ON FILE
ABLE PLUMBINGINC CONTRACTOR INC     604 E FRONT ST 1147 CLAYTON NC 27528
ABOVE ALL ELECTRICAL SERVICES       23 SUNRISE HIGHWAY PATCHOGUE NY 11772
ABRA WOLIN                          ADDRESS ON FILE
ABRAHAM KNOWLTON                    ADDRESS ON FILE
ABRAHAM OYESILE                     ADDRESS ON FILE
ABRAHAM REVEI                       ADDRESS ON FILE
ABRAHAM ROSADO                      ADDRESS ON FILE
ABRAHAM SARVER                      ADDRESS ON FILE
ABRAHAM VALENTINE                   ADDRESS ON FILE
ABRAHAM VERA                        ADDRESS ON FILE
ABRAHAN LICEA                       ADDRESS ON FILE
ABRAM BOWDEN                        ADDRESS ON FILE
ABRAM OLVERA                        ADDRESS ON FILE
ABRAR SHAH                          ADDRESS ON FILE
ABREANNA GASKIN                     ADDRESS ON FILE
ABREYA DRAKES                       ADDRESS ON FILE
ABREYANNA SCOTT                     ADDRESS ON FILE
ABRIA EZELL                         ADDRESS ON FILE
ABRIA RODGERS                       ADDRESS ON FILE
ABRIAN SOTO                         ADDRESS ON FILE
ABRIANA FALVO                       ADDRESS ON FILE
ABRIANA PRESLEY                     ADDRESS ON FILE
ABRIANNA BENTON                     ADDRESS ON FILE
ABRIANNA MINK                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 14 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                 Service List
                                                                              Page 239 of 2235

Claim Name                            Address Information
ABRYA HARRISON                        ADDRESS ON FILE
ABSA CISSE                            ADDRESS ON FILE
ABSOLUTE PLUMBING                     PO BOX 2052 HIXSON TN 37343
ABUNDANT LAWN CARE                    901 EFLAND CEDAR GROVE ROAD EFLAND NC 27243
ABUNDANT MECHANICAL LLC               3 PERIMETER ROAD MANCHESTER NH 03103
ABYAAN DOUGSIYEH                      ADDRESS ON FILE
AC BEVERAGE                           1993 7 MORLAND PKWY ANNAPOLIS MD 21401
AC BEVERAGE INC                       19937 MORELAND PARKWAY ANNAPOLIS MD 21401
AC BEVERAGE OF SOUTH FLORIDA INC      1421 S ANDREWS AVE UNIT A POMPANO BEACH FL 33069
AC KING LTD                           486 VICTORY DRIVE RONKONKOMA NY 11779
ACACIA PHILLIPS                       ADDRESS ON FILE
ACACIA PLANCK                         ADDRESS ON FILE
ACADEMIC EMERGENCY PHYSICIAN FITZ     PO BOX 827294 PHILADELPHIA PA 19182
ACASIA HASKINS                        ADDRESS ON FILE
ACCESS SAFE AND LOCK CO INC           5532 US HWY 98 NORTH LAKELAND FL 33809
ACCOUNTEMPS                           12400 COLLECTIONS CTR DR CHICAGO IL 60693
ACCU CLEAN                            4646 S PHILLIPS RD HARROD OH 45850
ACCURATE GAS AND PLUMBING             1001 CORPORATE AVE SUITE 111 NORTH PORT FL 34289
ACCURATE H20 PLUMBING                 124 WOODCRAFT DR LEXINGTON SC 29073
ACCURATE LAWN IRRIGATION              1101 N 22ND STREET COUNCIL BLUFFS IA 51501
ACCURATE LOCK KEY                     P O BOX 1473 SUMTER SC 29151
ACE BEVERGE CO                        203 BETTY ST EYNON PA 18403
ACE DISTRIBUTING                      100 MIFFLIN DRIVE WRIGHTSVILLE PA 17368
ACE GREASE SERVICE INC                9035 STATE ROUTE 163 MILLSTADT IL 62260
ACE SERVICE CO                        27766 NETWORK PLACE LOCKBOX 27766 CHICAGO IL 60673-1277
ACHAM LEON                            ADDRESS ON FILE
ACME PLUMBING INC                     322 CALHOUN AVE DESTIN FL 32541
ACQUISITIONS HOLDING COMPANY INC      610 SMITHFIELD ST, STE 300 PITTSBURGH PA 15222-2512
ACSONS CORP.                          980 NORTH FEDERAL HIGHWAY BOCA RATON FL 33432
ACTION COMMERCIAL SERVICE INC         45 SOUTH FAGAN AVENUE SCHENECTADY NY 12304
ACTION SIGN.COM                       1202 INDUSTRIAL PARK RD WILKESBORO NC 28697
ACTION USA LLC                        PO BOX 52531 KNOXVILLE TN 37950
ACTIVE FIRE PROTECTION SERVICES LLC   3448 HOLMAN PLACE MEMPHIS TN 38118
ACUITAS INC                           1360 PEACHTREE STREET ONE MIDTOWN PLAZA SUITE950 ATLANTA GA 30309
ADA B LOVE                            ADDRESS ON FILE
ADA CONWAY                            ADDRESS ON FILE
ADA GROUP                             4001 CARMICHAEL RD STE 570 MONTGOMERY AL 36106
ADA HOOVER                            ADDRESS ON FILE
ADA JOHNSON                           ADDRESS ON FILE
ADA LOWMAN                            ADDRESS ON FILE
ADA SANCHEZ                           ADDRESS ON FILE
ADA SEQUEIRA                          ADDRESS ON FILE
ADA TRUMBULL                          ADDRESS ON FILE
ADA TYSON                             ADDRESS ON FILE
ADAGIO GLOVER                         ADDRESS ON FILE
ADAIR COUNTY HEALTH DEPARTMENT        1001 S JAMISON KIRKSVILLE MO 63501
ADAIR COUNTY TAX COLLECTOR            106 W WASHINGTON KIRKSVILLE MO 63501
ADAIR MURDOCH                         ADDRESS ON FILE
ADAIR SCOTT                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 15 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 240 of 2235

Claim Name                        Address Information
ADAJAH SWILLEY                    ADDRESS ON FILE
ADAJIA MERRITT                    ADDRESS ON FILE
ADAJIONA JONES                    ADDRESS ON FILE
ADALAIDE VALLEY                   ADDRESS ON FILE
ADALBERTO BARRERA CANO            ADDRESS ON FILE
ADALY MENDEZ                      ADDRESS ON FILE
ADALYZE MARTINEZ                  ADDRESS ON FILE
ADAM ABDUR RASHID                 ADDRESS ON FILE
ADAM AGOCS                        ADDRESS ON FILE
ADAM ALEXANDER                    ADDRESS ON FILE
ADAM ALLEN                        ADDRESS ON FILE
ADAM ALLEN                        ADDRESS ON FILE
ADAM AMADEI                       ADDRESS ON FILE
ADAM ANDERSON                     ADDRESS ON FILE
ADAM ARAUJO                       ADDRESS ON FILE
ADAM BAILEY                       ADDRESS ON FILE
ADAM BAILEY                       ADDRESS ON FILE
ADAM BAILEY                       ADDRESS ON FILE
ADAM BAKOS                        ADDRESS ON FILE
ADAM BIVINS                       ADDRESS ON FILE
ADAM BLAKE                        ADDRESS ON FILE
ADAM BLANTON                      ADDRESS ON FILE
ADAM BLUMRICH                     ADDRESS ON FILE
ADAM BOLEN                        ADDRESS ON FILE
ADAM BOOK                         ADDRESS ON FILE
ADAM BOYETTE                      ADDRESS ON FILE
ADAM BRADLEY                      ADDRESS ON FILE
ADAM BREESE                       ADDRESS ON FILE
ADAM BREMER                       ADDRESS ON FILE
ADAM BROOKS                       ADDRESS ON FILE
ADAM BROWN                        ADDRESS ON FILE
ADAM BROWN                        ADDRESS ON FILE
ADAM BRYAN                        ADDRESS ON FILE
ADAM BURGER                       ADDRESS ON FILE
ADAM BURROUGHS                    ADDRESS ON FILE
ADAM CAMPAN                       ADDRESS ON FILE
ADAM CAMPBELL                     ADDRESS ON FILE
ADAM CAUGHEY                      ADDRESS ON FILE
ADAM CHAMBERLAIN                  ADDRESS ON FILE
ADAM COOK                         ADDRESS ON FILE
ADAM CORRELL                      ADDRESS ON FILE
ADAM COX                          ADDRESS ON FILE
ADAM CUBBEDGE                     ADDRESS ON FILE
ADAM CURTIS                       ADDRESS ON FILE
ADAM DESIMONE                     ADDRESS ON FILE
ADAM DICKENS                      ADDRESS ON FILE
ADAM ENGLES                       ADDRESS ON FILE
ADAM ESSES                        ADDRESS ON FILE
ADAM FILER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 16 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 241 of 2235

Claim Name                         Address Information
ADAM FINK                          ADDRESS ON FILE
ADAM FINKELSTEIN                   ADDRESS ON FILE
ADAM FOGLEMAN                      ADDRESS ON FILE
ADAM FRANCO                        ADDRESS ON FILE
ADAM FRAZZINI                      ADDRESS ON FILE
ADAM GALLAGHER                     ADDRESS ON FILE
ADAM GALO                          ADDRESS ON FILE
ADAM GAUTHIER                      ADDRESS ON FILE
ADAM GILLIGAN                      ADDRESS ON FILE
ADAM GILLILAND                     ADDRESS ON FILE
ADAM GOSS                          ADDRESS ON FILE
ADAM GRANT                         ADDRESS ON FILE
ADAM GREEN                         ADDRESS ON FILE
ADAM HAARKLAU                      ADDRESS ON FILE
ADAM HABER                         ADDRESS ON FILE
ADAM HALE                          ADDRESS ON FILE
ADAM HALE                          ADDRESS ON FILE
ADAM HALL                          ADDRESS ON FILE
ADAM HAMPTON                       ADDRESS ON FILE
ADAM HARDESTY                      ADDRESS ON FILE
ADAM HARPER                        ADDRESS ON FILE
ADAM HAYNES                        ADDRESS ON FILE
ADAM HIGHTOWER                     ADDRESS ON FILE
ADAM HOGAN                         ADDRESS ON FILE
ADAM HOLLINGSWORTH                 ADDRESS ON FILE
ADAM HOOD                          ADDRESS ON FILE
ADAM HOUK                          ADDRESS ON FILE
ADAM JAKOBOWSKI                    ADDRESS ON FILE
ADAM JARANOVIC                     ADDRESS ON FILE
ADAM KAHLERT                       ADDRESS ON FILE
ADAM KASEVICH                      ADDRESS ON FILE
ADAM KEITH REICHARD                ADDRESS ON FILE
ADAM KHALIL                        ADDRESS ON FILE
ADAM KHELIF                        ADDRESS ON FILE
ADAM KINGTON                       ADDRESS ON FILE
ADAM KINSER                        ADDRESS ON FILE
ADAM KLOPPENBURG                   ADDRESS ON FILE
ADAM KONTZAMANIS                   ADDRESS ON FILE
ADAM KOONTZ                        ADDRESS ON FILE
ADAM KUHA                          ADDRESS ON FILE
ADAM KURTZ                         ADDRESS ON FILE
ADAM LAKE                          ADDRESS ON FILE
ADAM LAMBERT                       ADDRESS ON FILE
ADAM LEE                           ADDRESS ON FILE
ADAM LOEHR                         ADDRESS ON FILE
ADAM LOPEZ                         ADDRESS ON FILE
ADAM LOUNSBURY                     ADDRESS ON FILE
ADAM LUNSFORD                      ADDRESS ON FILE
ADAM LUSSIER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 17 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                      Page 242 of 2235

Claim Name                       Address Information
ADAM M PORTER LLC                2301 MORRIS AVE STE 102 BIRMINGHAM AL 35203
ADAM MARTIN                      ADDRESS ON FILE
ADAM MAY                         ADDRESS ON FILE
ADAM MCBRIDE                     ADDRESS ON FILE
ADAM MCBRIDE                     ADDRESS ON FILE
ADAM MCDANIEL                    ADDRESS ON FILE
ADAM MCMAHAN                     ADDRESS ON FILE
ADAM MCMURRAY                    ADDRESS ON FILE
ADAM MENAS                       ADDRESS ON FILE
ADAM MERHEB                      ADDRESS ON FILE
ADAM MILLS                       ADDRESS ON FILE
ADAM MINSTER                     ADDRESS ON FILE
ADAM MOON                        ADDRESS ON FILE
ADAM MORALES                     ADDRESS ON FILE
ADAM MORAN                       ADDRESS ON FILE
ADAM MORGAN                      ADDRESS ON FILE
ADAM OLIVEIRA                    ADDRESS ON FILE
ADAM ORR                         ADDRESS ON FILE
ADAM OSWALT                      ADDRESS ON FILE
ADAM PARK                        ADDRESS ON FILE
ADAM PETTITT                     ADDRESS ON FILE
ADAM PIERCE                      ADDRESS ON FILE
ADAM PORTER                      ADDRESS ON FILE
ADAM PORTHAN                     ADDRESS ON FILE
ADAM POWERS                      ADDRESS ON FILE
ADAM PRICE                       ADDRESS ON FILE
ADAM QUICK                       ADDRESS ON FILE
ADAM RABER                       ADDRESS ON FILE
ADAM RENSHAW                     ADDRESS ON FILE
ADAM RICHARDS                    ADDRESS ON FILE
ADAM RIVERA                      ADDRESS ON FILE
ADAM RODEGHIERO                  ADDRESS ON FILE
ADAM ROSEBECK                    ADDRESS ON FILE
ADAM ROY                         ADDRESS ON FILE
ADAM RUDASILL                    ADDRESS ON FILE
ADAM SADR                        ADDRESS ON FILE
ADAM SANDERS                     ADDRESS ON FILE
ADAM SATTERFIELD                 ADDRESS ON FILE
ADAM SIEWERT                     ADDRESS ON FILE
ADAM SILVA                       ADDRESS ON FILE
ADAM SIMS                        ADDRESS ON FILE
ADAM SMITH                       ADDRESS ON FILE
ADAM SMITH                       ADDRESS ON FILE
ADAM STARLIPER                   ADDRESS ON FILE
ADAM SURGEON                     ADDRESS ON FILE
ADAM SWEETING                    ADDRESS ON FILE
ADAM SWINK                       ADDRESS ON FILE
ADAM TARRAN                      ADDRESS ON FILE
ADAM TARRAN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 18 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                           Page 243 of 2235

Claim Name                         Address Information
ADAM TEMPLE                        ADDRESS ON FILE
ADAM THOMAS                        ADDRESS ON FILE
ADAM THOMPSON                      ADDRESS ON FILE
ADAM TOMLINSON                     ADDRESS ON FILE
ADAM TOUCH JR                      ADDRESS ON FILE
ADAM TRINKLE                       ADDRESS ON FILE
ADAM VICK                          ADDRESS ON FILE
ADAM WALKER                        ADDRESS ON FILE
ADAM WALLACE                       ADDRESS ON FILE
ADAM WALTER                        ADDRESS ON FILE
ADAM WEIGMAN                       ADDRESS ON FILE
ADAM WENGER                        ADDRESS ON FILE
ADAM WHEELER                       ADDRESS ON FILE
ADAM WHITELOCK                     ADDRESS ON FILE
ADAM WICKARD                       ADDRESS ON FILE
ADAM WILKINS                       ADDRESS ON FILE
ADAM WYATT                         ADDRESS ON FILE
ADAM YOUNG                         ADDRESS ON FILE
ADAMA KEITA                        ADDRESS ON FILE
ADAMA KEITA                        ADDRESS ON FILE
ADAMS BACKFLOW                     PO BOX 1109 FLOWERY BRANC GA 30542
ADAMS BEVERAGE TUSCALOOSA          3116 JOHN D ODOM ROAD DOTHAN AL 36303
ADAMS BEVERAGES DOTHAN             3116 JOHN D ODOM ROAD DOTHAN AL 36303
ADAMS BEVERAGES OF NC LLC          7505 STATESVILLE ROAD CHARLOTTE NC 28269
ADAMS BEVERAGES OPELIKA            508 WALKER STREET OPELIKA AL 36301
ADAMS COUNTY                       115 S WALL ST NATCHEZ MS 39120
ADAMS FRUIT COMPANY                1855 DUNDEE RD WINTER HAVEN FL 33884-1021
ADAMS HENDON CARSON CROW &         SAENGER P.A. 72 PATTON AVENUE ASHEVILLE NC 28801
ADANTE YOUNG                       ADDRESS ON FILE
ADARBERTO CRUZ                     ADDRESS ON FILE
ADARIUS CHERRY                     ADDRESS ON FILE
ADARRIUS BOYD                      ADDRESS ON FILE
ADARRYLL PARKER                    ADDRESS ON FILE
ADASHYA CRAWLEY                    ADDRESS ON FILE
ADASIA SHERRILL                    ADDRESS ON FILE
ADAVIA SMALL                       ADDRESS ON FILE
ADDAN ST JULES                     ADDRESS ON FILE
ADDARR SHAKOOR                     ADDRESS ON FILE
ADDIE ADAMS                        ADDRESS ON FILE
ADDIE STICKLER                     ADDRESS ON FILE
ADDISON CARMEAN                    ADDRESS ON FILE
ADDISON CLARK                      ADDRESS ON FILE
ADDISON ETHRIDGE                   ADDRESS ON FILE
ADDISON MORGAN                     ADDRESS ON FILE
ADDISON THUMANN                    ADDRESS ON FILE
ADDY THORNTON                      ADDRESS ON FILE
ADDYSON HILL                       ADDRESS ON FILE
ADEBODURIN OGUNNUPE                ADDRESS ON FILE
ADEBOLA BOLARINWA                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 19 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 244 of 2235

Claim Name                          Address Information
ADEDEJI IJAODOLA                    ADDRESS ON FILE
ADEDEJI KEJI                        ADDRESS ON FILE
ADEFOLAHAN ADEYINKA                 ADDRESS ON FILE
ADEIKA LOOBY                        ADDRESS ON FILE
ADEILEAH TAYLOR                     ADDRESS ON FILE
ADELA AVILA                         ADDRESS ON FILE
ADELAIDE STEWARD                    ADDRESS ON FILE
ADELE DACOSTA                       ADDRESS ON FILE
ADELE RUCKLE                        ADDRESS ON FILE
ADELENE HERNANDEZ                   ADDRESS ON FILE
ADELFO GOMEZ                        ADDRESS ON FILE
ADELINA GARZA                       ADDRESS ON FILE
ADELINE GINN                        ADDRESS ON FILE
ADELINE MCTAVOUS                    ADDRESS ON FILE
ADELINE PHILIPPE                    ADDRESS ON FILE
ADELL TODD                          ADDRESS ON FILE
ADELLA ALAM                         ADDRESS ON FILE
ADELLE MATLACK                      ADDRESS ON FILE
ADELLE VANHORN                      ADDRESS ON FILE
ADELMAN                             1001 S 84TH ST WEST ALLIS WI 53214
ADEM AJDINOSKI                      ADDRESS ON FILE
ADEMIR PEREZ                        ADDRESS ON FILE
ADEOLA OKUBADEJO                    ADDRESS ON FILE
ADEOLU OKUBADEJO                    ADDRESS ON FILE
ADERION WHITE                       ADDRESS ON FILE
ADETUNJI IJAOLA                     ADDRESS ON FILE
ADEVA GLOVER                        ADDRESS ON FILE
ADEYAH PAGNOZZI                     ADDRESS ON FILE
ADF FLOORING LLC                    248 SHEEP DAVIS RD SUITE 8 CONCORD NH 03301
ADIA SHAW                           ADDRESS ON FILE
ADIAH LOOMIS                        ADDRESS ON FILE
ADIAN JOHNSON                       ADDRESS ON FILE
ADINA BANEY                         ADDRESS ON FILE
ADINA RILEY                         ADDRESS ON FILE
ADINA SMITH                         ADDRESS ON FILE
ADIRONDACK NEON SIGNS LIGHTING      136 DIVISION ST AMSTERDAM NY 12010
ADIRUPA NAG                         ADDRESS ON FILE
ADISON GAUTREAU                     ADDRESS ON FILE
ADISON LIGHTLE-TITUS                ADDRESS ON FILE
ADISON RUMMERFIELD                  ADDRESS ON FILE
ADISYN SILVA                        ADDRESS ON FILE
ADIVA WASHINGTON                    ADDRESS ON FILE
ADMINISTRATR UNEMPLOYMENT COMP      EMPLOYMENT SECURITY DIVISION PO BOX 2940 HARTFORD CT 06104-2940
ADMIRAL BRUMMETT                    ADDRESS ON FILE
ADNAN KHZAIE                        ADDRESS ON FILE
ADNAN SALIMULLAH                    ADDRESS ON FILE
ADOL WC FUND                        649 MONROE STREET DIRECTOR OF FINANCE FINANCE DIVISION MONTGOMERY AL 36131
ADOLFO HERNANDEZ                    ADDRESS ON FILE
ADOLFO VERGARA VERGARA              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 20 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 245 of 2235

Claim Name                          Address Information
ADOLPH SCHETTER                     ADDRESS ON FILE
ADONIAS LOPEZ                       ADDRESS ON FILE
ADONICA BROWN                       ADDRESS ON FILE
ADONIJAH JOHNSON                    ADDRESS ON FILE
ADONIS BARBEE                       ADDRESS ON FILE
ADONIS HENRIQUEZ                    ADDRESS ON FILE
ADONIS HERRING                      ADDRESS ON FILE
ADONIS TORRES                       ADDRESS ON FILE
ADONIS WASHINGTON                   ADDRESS ON FILE
ADONIS WATERS                       ADDRESS ON FILE
ADONNUS BRITTAIN                    ADDRESS ON FILE
ADORA MURRAY                        ADDRESS ON FILE
ADORA SPRATT                        ADDRESS ON FILE
ADOU MANZINGA                       ADDRESS ON FILE
ADP INC                             PO BOX 842875 BOSTON MA 02284
ADP INC                             ATTN LEGAL DEPARTMENT 5800 WINDWARD PKWY ALPHARETTA GA 30005
ADP INC                             ATTN GENERAL MANAGER 5800 WINDWARD PKWY ALPHARETTA GA 30005
ADRAIN MITCHELL                     ADDRESS ON FILE
ADREANA BANKS                       ADDRESS ON FILE
ADREAWNA DIXON                      ADDRESS ON FILE
ADREIAS MORGAN                      ADDRESS ON FILE
ADREN ROMO                          ADDRESS ON FILE
ADRENE NEAL                         ADDRESS ON FILE
ADRIA MCKENNA                       ADDRESS ON FILE
ADRIA VARELA                        ADDRESS ON FILE
ADRIAN ALBO                         ADDRESS ON FILE
ADRIAN AMERSON                      ADDRESS ON FILE
ADRIAN AVERY                        ADDRESS ON FILE
ADRIAN BARKER-TEAGUE                ADDRESS ON FILE
ADRIAN BARNES                       ADDRESS ON FILE
ADRIAN BARTON                       ADDRESS ON FILE
ADRIAN BATES                        ADDRESS ON FILE
ADRIAN BENNETT                      ADDRESS ON FILE
ADRIAN BETTERLEY                    ADDRESS ON FILE
ADRIAN BICKRAM                      ADDRESS ON FILE
ADRIAN BIGGS                        ADDRESS ON FILE
ADRIAN BONETA                       ADDRESS ON FILE
ADRIAN BUCHANAN                     ADDRESS ON FILE
ADRIAN CARRANCHO                    ADDRESS ON FILE
ADRIAN CARTER                       ADDRESS ON FILE
ADRIAN DAVIS                        ADDRESS ON FILE
ADRIAN DEANE                        ADDRESS ON FILE
ADRIAN DUDLEY                       ADDRESS ON FILE
ADRIAN FORD                         ADDRESS ON FILE
ADRIAN GILBERT                      ADDRESS ON FILE
ADRIAN GILMER                       ADDRESS ON FILE
ADRIAN GRAYER                       ADDRESS ON FILE
ADRIAN GUERRA                       ADDRESS ON FILE
ADRIAN GUTMANN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 21 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 246 of 2235

Claim Name                         Address Information
ADRIAN GUZMAN                      ADDRESS ON FILE
ADRIAN HAIRSTON                    ADDRESS ON FILE
ADRIAN HARRELL                     ADDRESS ON FILE
ADRIAN HERNANDEZ                   ADDRESS ON FILE
ADRIAN HUGHEY                      ADDRESS ON FILE
ADRIAN HUNTER                      ADDRESS ON FILE
ADRIAN JORDAN                      ADDRESS ON FILE
ADRIAN LAMBERT                     ADDRESS ON FILE
ADRIAN LEACOCK                     ADDRESS ON FILE
ADRIAN LOPEZ                       ADDRESS ON FILE
ADRIAN MEDINA                      ADDRESS ON FILE
ADRIAN MINCEY                      ADDRESS ON FILE
ADRIAN MIRANDA                     ADDRESS ON FILE
ADRIAN MOORE                       ADDRESS ON FILE
ADRIAN MOREIRA                     ADDRESS ON FILE
ADRIAN MURPHY                      ADDRESS ON FILE
ADRIAN NERI                        ADDRESS ON FILE
ADRIAN ORTIZ                       ADDRESS ON FILE
ADRIAN PARNASS                     ADDRESS ON FILE
ADRIAN PATTERSON                   ADDRESS ON FILE
ADRIAN PEGUES                      ADDRESS ON FILE
ADRIAN PEREZ                       ADDRESS ON FILE
ADRIAN REMBERT                     ADDRESS ON FILE
ADRIAN ROGERS                      ADDRESS ON FILE
ADRIAN RONEY                       ADDRESS ON FILE
ADRIAN SCHAUT                      ADDRESS ON FILE
ADRIAN SERRANO                     ADDRESS ON FILE
ADRIAN SMITH                       ADDRESS ON FILE
ADRIAN SOLOMON                     ADDRESS ON FILE
ADRIAN STOWES                      ADDRESS ON FILE
ADRIAN STUBBLEFIELD                ADDRESS ON FILE
ADRIAN SUMMERVILLE                 ADDRESS ON FILE
ADRIAN TAYLOR                      ADDRESS ON FILE
ADRIAN TAYLOR                      ADDRESS ON FILE
ADRIAN TEJON                       ADDRESS ON FILE
ADRIAN VEGA                        ADDRESS ON FILE
ADRIAN WHITE                       ADDRESS ON FILE
ADRIAN WHITE                       ADDRESS ON FILE
ADRIAN WILSON                      ADDRESS ON FILE
ADRIAN YARBROUGH                   ADDRESS ON FILE
ADRIANA BOHLEY                     ADDRESS ON FILE
ADRIANA BOSS                       ADDRESS ON FILE
ADRIANA CARTER                     ADDRESS ON FILE
ADRIANA CHAVEZ                     ADDRESS ON FILE
ADRIANA CHOUINARD                  ADDRESS ON FILE
ADRIANA CUSTIS                     ADDRESS ON FILE
ADRIANA DONOHUE                    ADDRESS ON FILE
ADRIANA DUNCAN                     ADDRESS ON FILE
ADRIANA DUQUETTE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 22 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 247 of 2235

Claim Name                           Address Information
ADRIANA DUVALL                       ADDRESS ON FILE
ADRIANA FARIAS                       ADDRESS ON FILE
ADRIANA FLORES ROMERO                ADDRESS ON FILE
ADRIANA GOLDEN                       ADDRESS ON FILE
ADRIANA GONZALEZ                     ADDRESS ON FILE
ADRIANA HERNANDEZ-SENQUIZ            ADDRESS ON FILE
ADRIANA MENDOZA                      ADDRESS ON FILE
ADRIANA MORA-MARTINEZ                ADDRESS ON FILE
ADRIANA NACHELLE BARKLEY             ADDRESS ON FILE
ADRIANA NAVEDO                       ADDRESS ON FILE
ADRIANA PORTAL                       ADDRESS ON FILE
ADRIANA REYES                        ADDRESS ON FILE
ADRIANA REYES RAMOS                  ADDRESS ON FILE
ADRIANA RHODES                       ADDRESS ON FILE
ADRIANA RUMBO                        ADDRESS ON FILE
ADRIANA SIGAFOOSE                    ADDRESS ON FILE
ADRIANA TURNBOW                      ADDRESS ON FILE
ADRIANA VALENZUELA                   ADDRESS ON FILE
ADRIANA VASQUEZ                      ADDRESS ON FILE
ADRIANA VIGUE                        ADDRESS ON FILE
ADRIANA WASHINGTON ALLISON           ADDRESS ON FILE
ADRIANA WEST                         ADDRESS ON FILE
ADRIANA WILLIAMS                     ADDRESS ON FILE
ADRIANA-SUMMER VILLAROSA             ADDRESS ON FILE
ADRIANE BONDS                        ADDRESS ON FILE
ADRIANE MACK                         ADDRESS ON FILE
ADRIANNA ACKER                       ADDRESS ON FILE
ADRIANNA BELLIARD                    ADDRESS ON FILE
ADRIANNA BOGGUS                      ADDRESS ON FILE
ADRIANNA BOUCHER                     ADDRESS ON FILE
ADRIANNA CARTER                      ADDRESS ON FILE
ADRIANNA CASTIGLIONE KRIEGER         ADDRESS ON FILE
ADRIANNA CHRISTEN                    ADDRESS ON FILE
ADRIANNA CURRIE                      ADDRESS ON FILE
ADRIANNA DENSON                      ADDRESS ON FILE
ADRIANNA FREEMAN                     ADDRESS ON FILE
ADRIANNA HANNA                       ADDRESS ON FILE
ADRIANNA HAYES                       ADDRESS ON FILE
ADRIANNA HEMMINGWAY                  ADDRESS ON FILE
ADRIANNA JOHNSON                     ADDRESS ON FILE
ADRIANNA JOYNER                      ADDRESS ON FILE
ADRIANNA KING                        ADDRESS ON FILE
ADRIANNA MARTIN                      ADDRESS ON FILE
ADRIANNA MATHIS                      ADDRESS ON FILE
ADRIANNA MEDRANO                     ADDRESS ON FILE
ADRIANNA MORALES                     ADDRESS ON FILE
ADRIANNA NOVAK                       ADDRESS ON FILE
ADRIANNA REIFF                       ADDRESS ON FILE
ADRIANNA RIOS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 23 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 248 of 2235

Claim Name                           Address Information
ADRIANNA RIOS                        ADDRESS ON FILE
ADRIANNA STARKS                      ADDRESS ON FILE
ADRIANNA STEWART                     ADDRESS ON FILE
ADRIANNA THOMAS                      ADDRESS ON FILE
ADRIANNA THOMAS                      ADDRESS ON FILE
ADRIANNA TORTORELLA                  ADDRESS ON FILE
ADRIANNA TOWNSEND                    ADDRESS ON FILE
ADRIANNA URBANUS                     ADDRESS ON FILE
ADRIANNA VARELA                      ADDRESS ON FILE
ADRIANNA WALKER                      ADDRESS ON FILE
ADRIANNA WALKER                      ADDRESS ON FILE
ADRIANNA WILLIAMS                    ADDRESS ON FILE
ADRIANNA WOOD                        ADDRESS ON FILE
ADRIANNE HALLMAN                     ADDRESS ON FILE
ADRIANNE HESSLER                     ADDRESS ON FILE
ADRIANNE LINDSEY                     ADDRESS ON FILE
ADRIANNE MCNEILL                     ADDRESS ON FILE
ADRIANNE RUSS                        ADDRESS ON FILE
ADRIANNE WINTRODE                    ADDRESS ON FILE
ADRIAS LEAKS                         ADDRESS ON FILE
ADRIELE PERRY                        ADDRESS ON FILE
ADRIELYS GOMEZ                       ADDRESS ON FILE
ADRIEN DAVISON                       ADDRESS ON FILE
ADRIEN GANEY                         ADDRESS ON FILE
ADRIEN RENE                          ADDRESS ON FILE
ADRIEN WILKINS                       ADDRESS ON FILE
ADRIENE TOWNSEND                     ADDRESS ON FILE
ADRIENNE BETTS                       ADDRESS ON FILE
ADRIENNE CARROLL                     ADDRESS ON FILE
ADRIENNE DAVIS                       ADDRESS ON FILE
ADRIENNE FRUTUOZO                    ADDRESS ON FILE
ADRIENNE HAY                         ADDRESS ON FILE
ADRIENNE HOPKINS                     ADDRESS ON FILE
ADRIENNE KIRBY                       ADDRESS ON FILE
ADRIENNE PHILPOT                     ADDRESS ON FILE
ADRIENNE REED                        ADDRESS ON FILE
ADRIENNE STALLINGS                   ADDRESS ON FILE
ADRIONNA DAVIDSON                    ADDRESS ON FILE
ADRIONNA NOELLER                     ADDRESS ON FILE
ADRIONNA REXROAD                     ADDRESS ON FILE
ADRISHA LEACH                        ADDRESS ON FILE
ADRYANA ALDRIDGE                     ADDRESS ON FILE
ADS SECURITY LP                      PO BOX 531687 ATLANTA GA 30353-1687
ADT SECURITY SERVICES                PO BOX 371878 PITTSBURGH PA 15250
ADVANCED ELECTRICAL CONTRACTOR       146 HORSHAM ROAD HORSHAM PA 19044
ADVANCED IT ASSISTANCE LLC           523 HARRISON AVE 1 HARRISON NJ 07029
ADVANCED MAILING SYSTEMS INC         63 BRADLEY BRANCH RD ARDEN NC 28704
ADVANCED MECHANICAL LLC              3610 N GRANDVIEW CHURCH RD VINE GROVE KY 40175
ADVANCED MECHANICAL PLIS             995 YEAGER PKWY PELHAM AL 35124



Epiq Corporate Restructuring, LLC                                                              Page 24 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                               Page 249 of 2235

Claim Name                               Address Information
ADVANCED MECHANICAL PLUS INC             206 N CENTRAL AVE LIMA OH 45801
ADVANCED MECHANICAL SERVICES             2475 REGENT AVE ORLANDO FL 32804
ADVANCED PLUMBING COMMERCIAL             RESIDENTIAL SERVICE 827 17TH AVENUE SOUTH ST PETERSBURG FL 33701
ADVANCED POWER TECHNOLOGIES              1500 N POWERLINE ROAD POMPANO BEACH FL 33069
ADVANCED REPAIR & MAINTENANCE SVS INC    3790 US HWY 280 E LYONS GA 30436
ADVANCED RESTAURANT SERVICES LLC         PO BOX 595 SWANNANOA NC 28778
ADVANCED SERVICE SOLUTIONS INC           PO BOX 573 HAMMONTON NJ 08037
ADVANCED VINYL UPHOLSTERY                220 ROBIN ANN CT YORK PA 17406
ADVANTACLEAN OF DUBOIS PUNXSUTAWNEY      319 STUART RD FALLS CREEK PA 15840
ADVANTAGE AIR                            1205 ROYAL DR PAPILLION NE 68046
ADVANTAGE AIR CONDITIONING               REFRIGERATION & APPL PO BOX 367 PLYMOUTH FL 32768
ADVANTAGE DESIGN GROUP LLC               DBA ADVANTAGE DESIGN GROUP LLC 505 GRIFFIN CIRCLE HERMITAGE TN 37076
ADVANTAGE MECHANICAL                     PO BOX 424 NAVESINK NJ 07752
ADVERTISING DIGITAL IDENTIFICATION LLC   11020 DAVID TAYLOR DR SUITE 305 CHARLOTTE NC 28262
ADVIA THOMAS                             ADDRESS ON FILE
ADWAIN SHARRIER                          ADDRESS ON FILE
ADWOA AGYEIWAH                           ADDRESS ON FILE
ADYSON NOYES                             ADDRESS ON FILE
ADYSSIA BAKER                            ADDRESS ON FILE
AEGIS GROUP LLC, THE                     ATTN RANDALL H ANTHONY 1102 18TH AVE SOUTH NASHVILLE TN 37212
AELICIA MAHONE                           ADDRESS ON FILE
AELISH REYNDERS                          ADDRESS ON FILE
AENEAS TRUESDEL                          ADDRESS ON FILE
AERIAL BRITTON                           ADDRESS ON FILE
AERIAL VIARS                             ADDRESS ON FILE
AERICKA MOORE                            ADDRESS ON FILE
AERICKA PETTY                            ADDRESS ON FILE
AERIEL SEEL                              ADDRESS ON FILE
AERIEL VANDERBURG                        ADDRESS ON FILE
AERIEL VELIK                             ADDRESS ON FILE
AERIS WILLIAMS                           ADDRESS ON FILE
AERO CENTURY CARPET CLEANING MAINT. CO   1275 ROUTE 42 SPARROW BUSH NY 12780
AERO MAINTENANCE CO                      1275 STATE ROUTE 42 SPARROW BUSH NY 12780-5015
AESHA BRAHMBHATT                         ADDRESS ON FILE
AESON JOLIN                              ADDRESS ON FILE
AETNA LIFE INSURANCE COMPANY             ATTN PAYFLEX COBRA DEPARMENT 151 FARMINGTON AVE,RW 52 HARTFORD CT 06156-3124
AEVA SO                                  ADDRESS ON FILE
AFC UPHOLSTERY                           2810 4A YONKERS RD RALEIGH NC 27604
AFFINITY9 REALTY LLC                     AKHIL M. PATEL, ESQ. 6055 TAIN DRIVE, SUITE 200 DUBLIN OH 43017
AFFORDABLE LANDSCAPING OF SC LLC         ATTN JOE DINSMORE 8020 NANTUCKETT AVE NORTH CHARLESTON SC 29420
AFFORDABLE LANDSCAPING OF SC LLC         8020 NANTUCKETT AVE NORTH CHARLESTON SC 29420
AFFORDABLE LAWN CARE SOLUTIONS LLC       435 GOLDENVILLE ROAD GETTYSBURG PA 17325
AFGO MECHANICAL SERVICES INC             3614 32ND ST LONG ISLAND CITY NY 11106
AFIA ASAMOAH                             ADDRESS ON FILE
AFP DISTRIBUTORS INC                     PO BOX 180 ATHENS OH 45701
AFP GROUP INC                            6746 AKRON RD LOCKPORT NY 14094
AFRICA GUERRERO                          ADDRESS ON FILE
AFRICA JOHNSON                           ADDRESS ON FILE
AFRIKA GOODE                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 25 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                       Page 250 of 2235

Claim Name                         Address Information
AFTER HOURS GLASS SERVICES LLC     PO BOX 1325 STATESBORO GA 30459
AFTON WHITE                        ADDRESS ON FILE
AGAPITA OCASIO                     ADDRESS ON FILE
AGNES ANDERSON                     ADDRESS ON FILE
AGNES BLUE                         ADDRESS ON FILE
AGNES FORBES                       ADDRESS ON FILE
AGNIESZKA MALSKA                   ADDRESS ON FILE
AGRIBEV DISTRIBUTION LLC           81 LIVERY LN WAYNESBORO VA 22980
AGUSTIN OBREGON                    ADDRESS ON FILE
AGUSTINA CHAVEZ                    ADDRESS ON FILE
AHCLEDERIA MOORE                   ADDRESS ON FILE
AHJIANA HOOD                       ADDRESS ON FILE
AHKEIA HARMON                      ADDRESS ON FILE
AHKEVIA SMITH                      ADDRESS ON FILE
AHLEA ORTMAN                       ADDRESS ON FILE
AHLECEA MCKNIGHT                   ADDRESS ON FILE
AHLEYA BEST                        ADDRESS ON FILE
AHLIN DELVA                        ADDRESS ON FILE
AHLSTROM SCHAEFFER ELEC CORP       46 HOPKINS AVE JAMESTOWN NY 14701
AHLYVIA ROBINSON                   ADDRESS ON FILE
AHMAD ABDEL                        ADDRESS ON FILE
AHMAD AWERAH                       ADDRESS ON FILE
AHMAD BONEY                        ADDRESS ON FILE
AHMAD BURTON                       ADDRESS ON FILE
AHMAD CHRISTOPHER                  ADDRESS ON FILE
AHMAD DAVIS                        ADDRESS ON FILE
AHMAD IBRAHIM                      ADDRESS ON FILE
AHMAD ISHAM                        ADDRESS ON FILE
AHMAD LEE                          ADDRESS ON FILE
AHMAD MCCARTHAN                    ADDRESS ON FILE
AHMAD PARKER                       ADDRESS ON FILE
AHMAD SCOTT                        ADDRESS ON FILE
AHMAD THOMAS                       ADDRESS ON FILE
AHMAD WHITE                        ADDRESS ON FILE
AHMAD WILLIAMS                     ADDRESS ON FILE
AHMED AHMETOVIC                    ADDRESS ON FILE
AHMED ATTA                         ADDRESS ON FILE
AHMED EASLEY                       ADDRESS ON FILE
AHMED LOGAN                        ADDRESS ON FILE
AHMED SEBIA                        ADDRESS ON FILE
AHMEDDEY IBRAHIM                   ADDRESS ON FILE
AHMEED SPRATT                      ADDRESS ON FILE
AHMEEN OGLESBY                     ADDRESS ON FILE
AHMEENA MOODY-SMITH                ADDRESS ON FILE
AHMET KUCUK                        ADDRESS ON FILE
AHMET OZDEMIR                      ADDRESS ON FILE
AHMIR DEVORE                       ADDRESS ON FILE
AHMIRA COLEMAN                     ADDRESS ON FILE
AHMIYAH ADDISON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 26 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 251 of 2235

Claim Name                           Address Information
AHN EMERGENCY GROUP OF SOMERSET      PO BOX 16697 BELFAST ME 04915
AHNEESA WELLINGTON                   ADDRESS ON FILE
AHNEISA JAMES                        ADDRESS ON FILE
AHNIYA MUHAMMAD                      ADDRESS ON FILE
AHNIYA SMITH                         ADDRESS ON FILE
AHNIYA WILSON                        ADDRESS ON FILE
AHNYEA PULLIAM                       ADDRESS ON FILE
AHRAYAH SCOTT                        ADDRESS ON FILE
AHREAN SAUNDERS                      ADDRESS ON FILE
AHREHON THOMPSON                     ADDRESS ON FILE
AHZARIQ BROADHURST                   ADDRESS ON FILE
AHZIA HOLLIS                         ADDRESS ON FILE
AHZIERE RYAN                         ADDRESS ON FILE
AIANNA ORTA                          ADDRESS ON FILE
AICHA MOUSTAPHA                      ADDRESS ON FILE
AIDA BARRAGAN                        ADDRESS ON FILE
AIDA HAILU                           ADDRESS ON FILE
AIDAN CAREY                          ADDRESS ON FILE
AIDAN GINGRAS                        ADDRESS ON FILE
AIDAN LALIBERTE                      ADDRESS ON FILE
AIDAN LEICHT                         ADDRESS ON FILE
AIDAN LUGER                          ADDRESS ON FILE
AIDAN MCKAY                          ADDRESS ON FILE
AIDAN REYES                          ADDRESS ON FILE
AIDAN SUTHERLAND                     ADDRESS ON FILE
AIDAN WHITE                          ADDRESS ON FILE
AIDAN ZELLER                         ADDRESS ON FILE
AIDE OROPEZA-AGUILAR                 ADDRESS ON FILE
AIDEN ANDERSON                       ADDRESS ON FILE
AIDEN DOUGHTY                        ADDRESS ON FILE
AIDEN MACDONALD                      ADDRESS ON FILE
AIDEN MCGUIRE                        ADDRESS ON FILE
AIDEN SKEANS                         ADDRESS ON FILE
AIDEN WEAVER                         ADDRESS ON FILE
AIDITA LOPEZ CALDERON                ADDRESS ON FILE
AIESHA LANDFAIR                      ADDRESS ON FILE
AIG RISK MANAGEMENT, INC.            110 WILLAIM, 9TH FLOOR NEW YORK NY 10038
AIKEN COUNTY TREASURER               P O BOX 919 AIKEN SC 29802-0919
AIKEN ELECTRIC COOPERATIVE INC       PO BOX 417 AIKEN SC 29802-0417
AIKIATERINI CROSS                    ADDRESS ON FILE
AILEM ROSALES RODRIGUEZ              ADDRESS ON FILE
AIME SEAWOOD                         ADDRESS ON FILE
AIMEE BECKER                         ADDRESS ON FILE
AIMEE BEELEN                         ADDRESS ON FILE
AIMEE BILANCIONE                     ADDRESS ON FILE
AIMEE BOWMAN                         ADDRESS ON FILE
AIMEE CARROLL                        ADDRESS ON FILE
AIMEE DARROW                         ADDRESS ON FILE
AIMEE DEIN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 27 OF 2008
                                                 RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 252 of 2235

Claim Name                             Address Information
AIMEE HUYGHE                           ADDRESS ON FILE
AIMEE JONES                            ADDRESS ON FILE
AIMEE LAVOIE                           ADDRESS ON FILE
AIMEE LAVOIE                           ADDRESS ON FILE
AIMEE MCKNIGHT                         ADDRESS ON FILE
AIMEE MILLER                           ADDRESS ON FILE
AIMEE PLATT                            ADDRESS ON FILE
AIMEE SIMES                            ADDRESS ON FILE
AIMEE SOCKRITER                        ADDRESS ON FILE
AIMEE TIBBETTS                         ADDRESS ON FILE
AIMEE VENTIMIGLIA                      ADDRESS ON FILE
AIMEE-OLGA GAKWAYA                     ADDRESS ON FILE
AIMIE CYR                              ADDRESS ON FILE
AINSWORTH FERGUSON                     ADDRESS ON FILE
AINYAH RANDALL                         ADDRESS ON FILE
AIR ADJUSTERS INC                      P O BOX 2135 BRUNSWICK GA 31520
AIR CONCEPT SOLUTIONS CORP             1609 ROYLE RD SUMMERVILLE SC 29486
AIRCO MECHANICAL                       14100 HONEYWELL ROAD LARGO FL 33771
AIRE MASTER OF NORTH ST LOUIS          PO BOX 865 ST PETERS MO 63376
AIRE MASTER OF THE VALLEY              PO BOX 2155 WARREN OH 44484
AIRE MAYBERRY                          ADDRESS ON FILE
AIRE-MASTER OF EAST JERSEY             P O BOX 1024 TOMS RIVER NJ 08754
AIREAL GRANT                           ADDRESS ON FILE
AIRELLE HERRON                         ADDRESS ON FILE
AIREONA WASHINGTON                     ADDRESS ON FILE
AIREYAL PURDY                          ADDRESS ON FILE
AIRGAS USA LLC                         PO BOX 532609 ATLANTA GA 30353
AIRGAS USA LLC                         6055 ROCKSIDE WOODS BLVD INDEPENDENCE OH 44131
AIRGAS USA LLC                         110 W 7TH ST, STE 1300 TULSA OK 74119
AIRMASTERS                             C/O SOUTHWEST TOWN MECHANICAL ATTN ANGIE DILLARD 22349 S COMMERCE PKWY
                                       FRANKFORT IL 60423
AIRON THOMPSON                         ADDRESS ON FILE
AIS COMMERCIAL PARTS AND SERVICE INC   1005 PARKWAY VIEW DR PITTSBURGH PA 15205
AISHA ARNOLD                           ADDRESS ON FILE
AISHA BOLTON                           ADDRESS ON FILE
AISHA FEBLES                           ADDRESS ON FILE
AISHA HARRIS                           ADDRESS ON FILE
AISHA HICKSON                          ADDRESS ON FILE
AISHA LEE                              ADDRESS ON FILE
AISHA ROBINSON                         ADDRESS ON FILE
AISHA SHAW                             ADDRESS ON FILE
AISHAALIYAH GORDON                     ADDRESS ON FILE
AISHEL GARCIA                          ADDRESS ON FILE
AISLIN HAWKS                           ADDRESS ON FILE
AISLINN HUGHES                         ADDRESS ON FILE
AISLINN MERTENS                        ADDRESS ON FILE
AISLINN SHEA                           ADDRESS ON FILE
AISLYN LEONARD                         ADDRESS ON FILE
AISLYNN EDMISTON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 28 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                           Page 253 of 2235

Claim Name                           Address Information
AISSIATTA WATSON                     ADDRESS ON FILE
AIVERIE MALLOY                       ADDRESS ON FILE
AIYANAH RUHL                         ADDRESS ON FILE
AJ HARTUNG                           ADDRESS ON FILE
AJ MALONE                            ADDRESS ON FILE
AJ MISSERT INC                       25510 INDUSTRIAL BLVD WATERTOWN NY 13601
AJ MYERS                             ADDRESS ON FILE
AJ TESTA LAWNCARE LANDSCAPING        1010 DEWEY AVE NEW CASTLE PA 16101
AJA LADD                             ADDRESS ON FILE
AJA MANNING                          ADDRESS ON FILE
AJA PINCKNEY                         ADDRESS ON FILE
AJA SMART                            ADDRESS ON FILE
AJA SOTO                             ADDRESS ON FILE
AJA STANTON                          ADDRESS ON FILE
AJA WHITE                            ADDRESS ON FILE
AJAH MARSHALL                        ADDRESS ON FILE
AJAH SAYLES                          ADDRESS ON FILE
AJAHNE JENNINGS                      ADDRESS ON FILE
AJAINA DAY                           ADDRESS ON FILE
AJALAI PORTER                        ADDRESS ON FILE
AJANET CLEMENTS                      ADDRESS ON FILE
AJANI PELZER                         ADDRESS ON FILE
AJASHA LONG                          ADDRESS ON FILE
AJAX DISTRIBUTING CO INC             330 WARFIELD BLVD CLARKSVILLE TN 37043
AJAX TURNER CO INC                   4010 CENTREPOINTE WAY LAVERGNE TN 37086
AJAY FREEMAN                         ADDRESS ON FILE
AJEE COOK                            ADDRESS ON FILE
AJEE KERSHAW                         ADDRESS ON FILE
AJIA JOHNSON                         ADDRESS ON FILE
AJIAH ABSTON                         ADDRESS ON FILE
AJIAMYKIA SAMUEL                     ADDRESS ON FILE
AJONTAE BRYANT                       ADDRESS ON FILE
AJUWA THOMAS                         ADDRESS ON FILE
AK PRINTING AND SIGNS                214 PLAZA DRIVE ENTERPRISE AL 36330
AKAELA MCMILLIAN                     ADDRESS ON FILE
AKANG UDOFIA                         ADDRESS ON FILE
AKASH TAILOR                         ADDRESS ON FILE
AKAYA CAMPBELL                       ADDRESS ON FILE
AKAYSHIA NETTLETON                   ADDRESS ON FILE
AKE ARA MARKS MCGHEE                 ADDRESS ON FILE
AKEEM BROWN                          ADDRESS ON FILE
AKEEM DOE                            ADDRESS ON FILE
AKEEM DOUGLAS                        ADDRESS ON FILE
AKEEM DRAKE                          ADDRESS ON FILE
AKEEM DRAKEFORD                      ADDRESS ON FILE
AKEEM GBADAMOSI                      ADDRESS ON FILE
AKEEM NAUDEN                         ADDRESS ON FILE
AKEEM TAPER                          ADDRESS ON FILE
AKEEM WILLIAMSON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 29 OF 2008
                                                 RUBY TUESDAY
                      Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                  Service List
                                                                              Page 254 of 2235

Claim Name                             Address Information
AKEEMA BURNO                           ADDRESS ON FILE
AKEEN FELDER                           ADDRESS ON FILE
AKEHURST LANDSCAPE SERVICE INC         ATTN ACCOUNTS RECEIVABLE 712 PHILADELPHIA ROAD JOPPA MD 21085
AKEIBA HARTWELL                        ADDRESS ON FILE
AKEIF ANDERSON                         ADDRESS ON FILE
AKEILA SMART                           ADDRESS ON FILE
AKELIA JONES                           ADDRESS ON FILE
AKENATON JACKSON                       ADDRESS ON FILE
AKERMAN SENTERFITT                     ADDRESS ON FILE
AKHAIRI BRELAND                        ADDRESS ON FILE
AKHENATEN ALISON                       ADDRESS ON FILE
AKIA WARD                              ADDRESS ON FILE
AKIBA FRANKLIN                         ADDRESS ON FILE
AKIL RASHAD                            ADDRESS ON FILE
AKIL SPRUILL                           ADDRESS ON FILE
AKIL WHITE                             ADDRESS ON FILE
AKILAH BELL                            ADDRESS ON FILE
AKILAH HARDING                         ADDRESS ON FILE
AKILAH MURPHY                          ADDRESS ON FILE
AKINTOMIDE ALUKO                       ADDRESS ON FILE
AKIRA COLEMAN                          ADDRESS ON FILE
AKIRA LENIS                            ADDRESS ON FILE
AKIRA NOWELLS                          ADDRESS ON FILE
AKIRIANA REID                          ADDRESS ON FILE
AKISSIA COLEMAN                        ADDRESS ON FILE
AKIYAH LAWRENCE                        ADDRESS ON FILE
AKLEEMA KHAN                           ADDRESS ON FILE
AKMAL ABDELWAHED                       ADDRESS ON FILE
AKRON CANTON REGIONAL AIRPORT          5400 LAUBY RD SUITE 9 NORTH CANTON OH 44720
AKSHATA DUSA                           ADDRESS ON FILE
AKUA ADDO                              ADDRESS ON FILE
AKWILA COOKS                           ADDRESS ON FILE
AKYE SMITH                             ADDRESS ON FILE
AKYME STEVENS                          ADDRESS ON FILE
AKYRA BENNETT                          ADDRESS ON FILE
AL BOWMAN AND SONS SOS LOCKSMITH LLC   PO BOX 681542 RIVERSIDE MO 64168
AL CATALDO                             ADDRESS ON FILE
AL GARCIA                              ADDRESS ON FILE
AL GEORGEBINGHAMTON                    ADDRESS ON FILE
AL KENDER                              ADDRESS ON FILE
AL-JARELL GREEN                        ADDRESS ON FILE
ALABAMA ABC                            3511 PELLHAM PARKWAY C PELHAM AL 35124
ALABAMA ABC                            2220 ENTERPRISE DRIVE OPELIKA AL 36801
ALABAMA ABC BEVERAGE STORE 101         3044 HIGHWAY 280 ALEXANDER CITY AL 35010
ALABAMA ABC BEVERAGE STORE 12          7949 VAUGHN ROAD MONTGOMERY AL 36116
ALABAMA ABC BEVERAGE STORE 148         3305 SOUTH BROAD STREET SCOTTSBORO AL 35769
ALABAMA ABC BEVERAGE STORE 15          705 CULLMAN SHOPPING CENTER CULLMAN AL 35055
ALABAMA ABC BEVERAGE STORE 153         207 E MEIGHAN BLVD GADSDEN AL 35903
ALABAMA ABC BEVERAGE STORE 155         210 DEKALB PLAZA BLVD SW FT   PAYNE AL 35967



Epiq Corporate Restructuring, LLC                                                                 Page 30 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 255 of 2235

Claim Name                              Address Information
ALABAMA ABC BEVERAGE STORE 185         2228 VILLAGE DRIVE MOODY AL 35004
ALABAMA ABC BEVERAGE STORE 193         2612 LEEMAN FERRY ROAD SW HUNTSVILLE AL 35801
ALABAMA ABC BEVERAGE STORE 194         5222 WINGHAM CIRCLE TUSCALOOSA AL 35405
ALABAMA ABC BEVERAGE STORE 196         3740 B JOY SPRINGS ROAD MOBILE AL 36693
ALABAMA ABC BEVERAGE STORE 236         5100 EAST LAKE BLVD BIRMINGHAM AL 35217
ALABAMA ABC BEVERAGE STORE 43          221 NORTH MCKENZIE STREET FOLEY AL 36535
ALABAMA ABC BEVERAGE STORE 44          4330 HIGHWAY 78 EAST JASPER AL 35501
ALABAMA ABC BEVERAGE STORE 49          1401 US HWY 231 S TROY AL 36081
ALABAMA ABC BEVERAGE STORE 53          8115 HWY 72 W MADISON AL 35758
ALABAMA ABC BEVERAGE STORE 66          2500 WOODWARD AVE MUSCLE SHOALS AL 35661
ALABAMA ABC BEVERAGE STORE 73          804 US HIGHWAY 31 SOUTH BAY MINETTE AL 36507
ALABAMA ABC BEVERAGE STORE 87          6941 BELLINGRATH ROAD THEODORE AL 36582
ALABAMA ABC STORE 67                   160 BALDWIN SQUARE FAIRHOPE AL 36532
ALABAMA CROWN ALABASTER                1330 CORPORATE WOODS DRIVE ALABASTER AL 35007
ALABAMA DEPARTMENT OF LABOR            649 MONROE ST ATTN CENTRAL CASHIER MONTGOMERY AL 36131
ALABAMA DEPARTMENT OF LABOR            ALABAMA DEPARTMENT OF LABOR 649 MONROE ST MONTGOMERY AL 36131
ALABAMA DEPARTMENT OF LABOR            UNEMPLOYMNT COMPENSATION AGNCY 649 MONROE ST ROOM 4207 MONTGOMERY AL
                                       36131-4220
ALABAMA DEPARTMENT OF PUBLIC HEALTH    THE RSA TOWER 201 MONROE STREET MONTGOMERY AL 36104
ALABAMA DEPARTMENT OF REVENUE          WITHHOLDING TAX SECTION PO BOX 327483 MONTGOMERY AL 36132-7483
ALABAMA DEPT OF REVENUE                INDIVIDUAL & CORPORATE TAX DIVISION 50 N RIPLEY ST MONTGOMERY AL 36104
ALABAMA DEPT OF REVENUE                PO BOX 327320 BUS PRIVILEGE TAX SECTION MONTGOMERY AL 36132-7320
ALABAMA INSTITUTE DEAF BLIND FOUNDATION P O BOX 698 205 E SOUTH ST TALLADEGA AL 35160
ALABAMA LOCK KEY INC                   P O BOX 1056 BIRMINGHAM AL 35201
ALABAMA MEDICAID                       501 DEXTER AVENUE MONTGOMERY AL 36104
ALABAMA PEST CONTROL INC               857 GADSDEN HWY BIRMINGHAM AL 35235
ALABAMA POWER                          PO BOX 242 BIRMINGHAM AL 35292
ALABAMA POWER CO                       600 18TH ST N BIRMINGHAM AL 35203-2200
ALABAMA POWER CO                       PO BOX 242 BIRMINGHAM AL 35292
ALABAMA POWER COMPANY                  C/O BALCH & BINGHAM LLP ATTN JEREMY L RETHERFORD 1901 6TH AVE N, STE 1500
                                       BIRMINGHAM AL 35203
ALABASTER RT FREESTANDING JV LLC       201 ALLEN RD STE 300 ATLANTA GA 30328
ALABASTER RT FREESTANDING LLC          201 ALLEN RD STE 300 ATLANTA GA 30328
ALABASTER RT FREESTANDING, LLC         SIMON V. BAKARIC ESQ. NEWBURGER ANDES & CO. 201 ALLEN RD. SUITE 300 ATLANTA GA
                                       30328
ALABASTER RT FREESTANDING, LLC         IPET PROPERTIES, LLC 11057 ROSECRANS AVE. NORWALK CA 90650
ALACHUA COUNTY SHERIFF                 PO BOX 5489 ALARM REDUCTION UNIT GAINESVILLE FL 32627
ALACIA STONE                           ADDRESS ON FILE
ALAELDIN ELHASSAN                      ADDRESS ON FILE
ALAGIE SAMBA                           ADDRESS ON FILE
ALAIN AGUILAR                          ADDRESS ON FILE
ALAINA BEASLEY                         ADDRESS ON FILE
ALAINA BERATTA                         ADDRESS ON FILE
ALAINA CHANDLER                        ADDRESS ON FILE
ALAINA COOPER                          ADDRESS ON FILE
ALAINA FERGUSON                        ADDRESS ON FILE
ALAINA HERNANDEZ                       ADDRESS ON FILE
ALAINA HOLMES                          ADDRESS ON FILE
ALAINA JAMES                           ADDRESS ON FILE
ALAINA JASTER                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 31 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 256 of 2235

Claim Name                         Address Information
ALAINA JOHNSON                     ADDRESS ON FILE
ALAINA JOYNER                      ADDRESS ON FILE
ALAINA KISKADDEN                   ADDRESS ON FILE
ALAINA KLING                       ADDRESS ON FILE
ALAINA LAWLESS-MONK                ADDRESS ON FILE
ALAINA LOCKHART                    ADDRESS ON FILE
ALAINA MELLON                      ADDRESS ON FILE
ALAINA PALMER                      ADDRESS ON FILE
ALAINA PROCTOR                     ADDRESS ON FILE
ALAINA RAVA                        ADDRESS ON FILE
ALAINA SAHENE                      ADDRESS ON FILE
ALAINA SHROYER                     ADDRESS ON FILE
ALAINA WILLIS                      ADDRESS ON FILE
ALAIYAH LISBON                     ADDRESS ON FILE
ALAIZHAH PURNELL                   ADDRESS ON FILE
ALAJANDRA SHELL                    ADDRESS ON FILE
ALAJIA SAHIN                       ADDRESS ON FILE
ALAMANCE COUNTY                    124 W ELM ST GRAHAMN NC 27253-2802
ALAMANCE MUNICIPAL                 603 W HARDEN ST GRAHAM NC 27253
ALAN ALEXANDER                     ADDRESS ON FILE
ALAN BAUM                          ADDRESS ON FILE
ALAN BERWALD                       ADDRESS ON FILE
ALAN BOUYER                        ADDRESS ON FILE
ALAN BRADY                         ADDRESS ON FILE
ALAN BRENT                         ADDRESS ON FILE
ALAN COLLIER                       ADDRESS ON FILE
ALAN DE BERRY                      ADDRESS ON FILE
ALAN FAULKNER                      ADDRESS ON FILE
ALAN FRAZIER                       ADDRESS ON FILE
ALAN GALLOWAY                      ADDRESS ON FILE
ALAN GOBLE                         ADDRESS ON FILE
ALAN GRAHAM                        ADDRESS ON FILE
ALAN GRIGSBY                       ADDRESS ON FILE
ALAN IBEKWERE                      ADDRESS ON FILE
ALAN KERBER                        ADDRESS ON FILE
ALAN KLINECT                       ADDRESS ON FILE
ALAN LAMB                          ADDRESS ON FILE
ALAN LOCKLEAR                      ADDRESS ON FILE
ALAN LUSSIER                       ADDRESS ON FILE
ALAN MORE                          ADDRESS ON FILE
ALAN OURY                          ADDRESS ON FILE
ALAN PITTMAN                       ADDRESS ON FILE
ALAN REID                          ADDRESS ON FILE
ALAN RICHARDSON                    ADDRESS ON FILE
ALAN ROCHE                         ADDRESS ON FILE
ALAN RODRIGUEZ                     ADDRESS ON FILE
ALAN RODRIGUEZ                     ADDRESS ON FILE
ALAN S ROUTMAN MD                  ADDRESS ON FILE
ALAN SANDERS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 32 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 257 of 2235

Claim Name                       Address Information
ALAN SANTANA                     ADDRESS ON FILE
ALAN SAWYER                      ADDRESS ON FILE
ALAN SCOTT                       ADDRESS ON FILE
ALAN SMITH                       ADDRESS ON FILE
ALAN STEINKAMP                   ADDRESS ON FILE
ALAN WATSON                      ADDRESS ON FILE
ALAN WILLIAMS                    ADDRESS ON FILE
ALAN WINDHAM                     ADDRESS ON FILE
ALAN WRIGHT                      ADDRESS ON FILE
ALANA ALLEN                      ADDRESS ON FILE
ALANA ANDREWS                    ADDRESS ON FILE
ALANA AXSOM                      ADDRESS ON FILE
ALANA BLOCKER                    ADDRESS ON FILE
ALANA BLOOD SLAY                 ADDRESS ON FILE
ALANA CHAMBERS                   ADDRESS ON FILE
ALANA COLONTONIO                 ADDRESS ON FILE
ALANA CONKLIN                    ADDRESS ON FILE
ALANA CRUZ                       ADDRESS ON FILE
ALANA DESHIELDS                  ADDRESS ON FILE
ALANA GRAY                       ADDRESS ON FILE
ALANA LUDT                       ADDRESS ON FILE
ALANA MADDEN                     ADDRESS ON FILE
ALANA MASSIE                     ADDRESS ON FILE
ALANA MAZUR                      ADDRESS ON FILE
ALANA MCCARDLE                   ADDRESS ON FILE
ALANA MITCHELL                   ADDRESS ON FILE
ALANA MOORING                    ADDRESS ON FILE
ALANA MORRISON                   ADDRESS ON FILE
ALANA NORWOOD                    ADDRESS ON FILE
ALANA OTERO                      ADDRESS ON FILE
ALANA PARKER                     ADDRESS ON FILE
ALANA PARKER                     ADDRESS ON FILE
ALANA POSADA                     ADDRESS ON FILE
ALANA RUSSELL                    ADDRESS ON FILE
ALANA THOMPSON                   ADDRESS ON FILE
ALANA WHITE                      ADDRESS ON FILE
ALANAH SHAW                      ADDRESS ON FILE
ALANDA MOORE                     ADDRESS ON FILE
ALANDA REEDER                    ADDRESS ON FILE
ALANDREA HARRIS                  ADDRESS ON FILE
ALANDRIA GILKEY                  ADDRESS ON FILE
ALANDRIA SHERMAN                 ADDRESS ON FILE
ALANI JOHNSON                    ADDRESS ON FILE
ALANIE SCHUMACHER                ADDRESS ON FILE
ALANIS JONES                     ADDRESS ON FILE
ALANNA BLODGETT                  ADDRESS ON FILE
ALANNA CHURCH                    ADDRESS ON FILE
ALANNA COKER                     ADDRESS ON FILE
ALANNA GIORDANO                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 33 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                             Page 258 of 2235

Claim Name                              Address Information
ALANNA HARRIS                          ADDRESS ON FILE
ALANNA KLOTZ                           ADDRESS ON FILE
ALANNA MANOCHI                         ADDRESS ON FILE
ALANNA RICHARDSON                      ADDRESS ON FILE
ALANNA WRIGHT                          ADDRESS ON FILE
ALANNA YOUNG                           ADDRESS ON FILE
ALANNAH ALLEN                          ADDRESS ON FILE
ALANNAH CAUDILL                        ADDRESS ON FILE
ALANNAH PETERKIN                       ADDRESS ON FILE
ALANNAH TEAL                           ADDRESS ON FILE
ALANNAH WINFREY                        ADDRESS ON FILE
ALANSON NAUDEN                         ADDRESS ON FILE
ALANTA WOODS                           ADDRESS ON FILE
ALANTE GONZALEZ                        ADDRESS ON FILE
ALANTE WILLIAMS                        ADDRESS ON FILE
ALANZO ALCANTARA                       ADDRESS ON FILE
ALARIE JONES                           ADDRESS ON FILE
ALARM SERVICES OF CNY                  PO BOX 340 EAST SYRACUSE NY 13057
ALASIA SMITH                           ADDRESS ON FILE
ALASIA SWANSON                         ADDRESS ON FILE
ALASJAWON HEIDELBERG                   ADDRESS ON FILE
ALASKA DEPT OF HEALTH & SOCIAL SERVICES COMMISSIONER ADAM CRUM 3601 C STREET, SUITE 902 ANCHORAGE AK 99503
ALASKA DEPT OF LABOR & WORKFOR         CASHIERS PO BOX 115506 JUNEAU AK 99811-5506
ALASKA DEPT OF LABOR AND               WORKFORCE DEVELOPMENT 1016 WEST SIXTH AVE SUITE 40 ANCHORAGE AK 99501
ALASKA DEPT OF REVENUE                 550 W 7TH AVE STE 500 ANCHORAGE AK 99501-3555
ALASKA DEPT OF REVENUE                 PO BOX 110420 JUNEAU AK 99811-0420
ALASKA DEPT OF REVENUE UNCLAIMED PTY   PO BOX 110405 JUNEAU AK 99811
ALASKA PETRINO                         ADDRESS ON FILE
ALAURA-ASHLEY SHACKLEFORD              ADDRESS ON FILE
ALAYA KARRIEM                          ADDRESS ON FILE
ALAYAH THOMPSON                        ADDRESS ON FILE
ALAYNA BRUCE                           ADDRESS ON FILE
ALAYNA FREDENBURG                      ADDRESS ON FILE
ALAYNA MCCLENDON                       ADDRESS ON FILE
ALAYNA MCKNIGHT                        ADDRESS ON FILE
ALAYNA MCSEED                          ADDRESS ON FILE
ALAYNA ODOM                            ADDRESS ON FILE
ALAYNA THOMPSON                        ADDRESS ON FILE
ALAYNI LATHAM                          ADDRESS ON FILE
ALAYRIA JACKSON                        ADDRESS ON FILE
ALAYSHAI SHARBER                       ADDRESS ON FILE
ALAYSHIA THOMAS                        ADDRESS ON FILE
ALAYSIA MCNAIR                         ADDRESS ON FILE
ALAYSJAH SIMS                          ADDRESS ON FILE
ALAYTRISS BUTLER                       ADDRESS ON FILE
ALAYZIA CRUZ                           ADDRESS ON FILE
ALAZYA WILSON                          ADDRESS ON FILE
ALBA ENCARNACION                       ADDRESS ON FILE
ALBA PEREZ                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 34 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 259 of 2235

Claim Name                               Address Information
ALBA VASQUEZ NAJERA                      ADDRESS ON FILE
ALBAHIRIS VERAS                          ADDRESS ON FILE
ALBANY ACOSTA                            ADDRESS ON FILE
ALBANY BEVERAGE COMPANY LLP              1208 MOULTRIE RD PO BOX 586 ALBANY GA 31705
ALBEA NOCENTELLI                         ADDRESS ON FILE
ALBEMARLE DISTRIBUTING COMPANY           PO BOX 7 ELIZABETH CITY NC 27907-0007
ALBERT ALLEN                             ADDRESS ON FILE
ALBERT BEACH                             ADDRESS ON FILE
ALBERT BLASHAK                           ADDRESS ON FILE
ALBERT COMPTON                           ADDRESS ON FILE
ALBERT COOKS                             ADDRESS ON FILE
ALBERT DEANDA                            ADDRESS ON FILE
ALBERT EARL JETT JR                      ADDRESS ON FILE
ALBERT EDGE                              ADDRESS ON FILE
ALBERT FUENTES                           ADDRESS ON FILE
ALBERT GALL                              ADDRESS ON FILE
ALBERT GOFF                              ADDRESS ON FILE
ALBERT GONZALEZ                          ADDRESS ON FILE
ALBERT HARDEN                            ADDRESS ON FILE
ALBERT HATCHER                           ADDRESS ON FILE
ALBERT HOYLES                            ADDRESS ON FILE
ALBERT JONES                             ADDRESS ON FILE
ALBERT JONES                             ADDRESS ON FILE
ALBERT M AND ISABEL ALTAMIRANO           ADDRESS ON FILE
ALBERT M. & ISABEL ALTAMIRANO ALBERT M   AND ISABEL ALTAMIRANO 8122 CLAMP SAN ANTONIO TX 78221
ALBERT MARTINEZ                          ADDRESS ON FILE
ALBERT MILLS                             ADDRESS ON FILE
ALBERT MOCEIKIS                          ADDRESS ON FILE
ALBERT NELSON                            ADDRESS ON FILE
ALBERT NEWSON                            ADDRESS ON FILE
ALBERT NOTHNAGEL                         ADDRESS ON FILE
ALBERT PALERMO                           ADDRESS ON FILE
ALBERT PATTERSON                         ADDRESS ON FILE
ALBERT POWELL                            ADDRESS ON FILE
ALBERT STAFFORD                          ADDRESS ON FILE
ALBERT TASKER                            ADDRESS ON FILE
ALBERT THOMAS                            ADDRESS ON FILE
ALBERT TOMASZEWSKI                       ADDRESS ON FILE
ALBERT VENTURA                           ADDRESS ON FILE
ALBERT WILSON                            ADDRESS ON FILE
ALBERT WILSON                            ADDRESS ON FILE
ALBERTA DAVIS                            ADDRESS ON FILE
ALBERTITO COLON                          ADDRESS ON FILE
ALBERTO ALVAREZ                          ADDRESS ON FILE
ALBERTO CRUZ                             ADDRESS ON FILE
ALBERTO DEL ROSARIO                      ADDRESS ON FILE
ALBERTO GUZMAN                           ADDRESS ON FILE
ALBERTO HERNANDEZ CASTANO                ADDRESS ON FILE
ALBERTO LANDAVAZO                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 35 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 260 of 2235

Claim Name                               Address Information
ALBERTO RAMOS MARTINEZ                   ADDRESS ON FILE
ALBERTO REAL                             ADDRESS ON FILE
ALBERTO RIVAS                            ADDRESS ON FILE
ALBERTO SOTO                             ADDRESS ON FILE
ALBERTO VARGAS                           ADDRESS ON FILE
ALBREYANNA MCKELVEY                      ADDRESS ON FILE
ALBURN BRECK                             ADDRESS ON FILE
ALCIDE VILFRARD                          ADDRESS ON FILE
ALCO TECHNOLOGIES INC                    293 NORTHLAND BLVD CINCINNATI OH 45246
ALCOA HIGH SCHOOL                        1205 LODGE ST ALCOA TN 37701
ALCOHOL CONTROLS INC                     1023 HAVENRIDGE LANE ATLANTA GA 30319
ALCOHOL LICENSEE CONSULTANTS             303 EVERGREEN RD NEW CUMBERLAND PA 17070
ALCORN COUNTY                            PO BOX 190 CORINTH MS 38835
ALDEN EVANS                              ADDRESS ON FILE
ALDEN IRBY                               ADDRESS ON FILE
ALDEN PAINTER                            ADDRESS ON FILE
ALDEN PARRISH                            ADDRESS ON FILE
ALDO THOMAS                              ADDRESS ON FILE
ALDO TOXQUI                              ADDRESS ON FILE
ALDONA BOLEY                             ADDRESS ON FILE
ALDREKA HOLMAN                           ADDRESS ON FILE
ALDREKO REDD                             ADDRESS ON FILE
ALDREW BAILEY                            ADDRESS ON FILE
ALDRIDGE AND SONS PLUMBING CONTRACTORS   PO BOX 600921 JACKSONVILLE FL 32260
ALE TRAINING                             4501 31ST AVENUE SOUTH MINNEAPOLIS MN 55406
ALEA DENSOCK                             ADDRESS ON FILE
ALEA DOBY                                ADDRESS ON FILE
ALEAH ANDERSON-MONK                      ADDRESS ON FILE
ALEAH BOOMS                              ADDRESS ON FILE
ALEAH EVANS                              ADDRESS ON FILE
ALEAH MARTINEZ                           ADDRESS ON FILE
ALEAH PIPKIN                             ADDRESS ON FILE
ALEAH WATSON                             ADDRESS ON FILE
ALEC AGUILERA                            ADDRESS ON FILE
ALEC BUTTS                               ADDRESS ON FILE
ALEC CAPPS                               ADDRESS ON FILE
ALEC DOWNS                               ADDRESS ON FILE
ALEC GUSTAFSON                           ADDRESS ON FILE
ALEC LAKATOS                             ADDRESS ON FILE
ALEC LESTER                              ADDRESS ON FILE
ALEC LOGSDON                             ADDRESS ON FILE
ALEC MILLER                              ADDRESS ON FILE
ALEC REEVES                              ADDRESS ON FILE
ALEC ROTHFUS                             ADDRESS ON FILE
ALEC SANDOVAL                            ADDRESS ON FILE
ALEC SIMMONS                             ADDRESS ON FILE
ALEC SLINGERLAND                         ADDRESS ON FILE
ALEC STEWART                             ADDRESS ON FILE
ALEC TAUBENBERGER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 36 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 261 of 2235

Claim Name                         Address Information
ALEC VOISINE                       ADDRESS ON FILE
ALEC WALKER                        ADDRESS ON FILE
ALEC WELSH                         ADDRESS ON FILE
ALECCIA HUVAL                      ADDRESS ON FILE
ALECIA COLLINS-ROBERTS             ADDRESS ON FILE
ALECIA COPE                        ADDRESS ON FILE
ALECIA FAY                         ADDRESS ON FILE
ALECIA HILLIARD                    ADDRESS ON FILE
ALECIA KEARNS                      ADDRESS ON FILE
ALECIA LAFOE                       ADDRESS ON FILE
ALECIA ROBERTS                     ADDRESS ON FILE
ALECIA VANDYKE                     ADDRESS ON FILE
ALECIS CORTEZ                      ADDRESS ON FILE
ALECZANDER MCKENNA                 ADDRESS ON FILE
ALECZANDER WOOD                    ADDRESS ON FILE
ALECZANDRA MIDDLEBROOKS            ADDRESS ON FILE
ALEECIA ZUFALL                     ADDRESS ON FILE
ALEESA SALYERS                     ADDRESS ON FILE
ALEESA WHITNEY                     ADDRESS ON FILE
ALEESHA ALI                        ADDRESS ON FILE
ALEESHA MOJICA                     ADDRESS ON FILE
ALEEYA GIBSON                      ADDRESS ON FILE
ALEIA MAXEY                        ADDRESS ON FILE
ALEICIA BROWN                      ADDRESS ON FILE
ALEIDA RICHMOND-SANCHEZ            ADDRESS ON FILE
ALEIGHA KOMPIER                    ADDRESS ON FILE
ALEIGHA PONTO                      ADDRESS ON FILE
ALEIGHA POWELL                     ADDRESS ON FILE
ALEIGHYA BROWN                     ADDRESS ON FILE
ALEISHA ALCALA                     ADDRESS ON FILE
ALEISHA COOPERMAN                  ADDRESS ON FILE
ALEISHA JOHNSON                    ADDRESS ON FILE
ALEJANDRA ARELLANO                 ADDRESS ON FILE
ALEJANDRA GALVEZ                   ADDRESS ON FILE
ALEJANDRA MARES                    ADDRESS ON FILE
ALEJANDRA MONDRAGON                ADDRESS ON FILE
ALEJANDRA RIVAS                    ADDRESS ON FILE
ALEJANDRA VELAZQUEZ                ADDRESS ON FILE
ALEJANDRA VELAZQUEZ                ADDRESS ON FILE
ALEJANDRO BALDAZO                  ADDRESS ON FILE
ALEJANDRO DELOSSANTOSCOY           ADDRESS ON FILE
ALEJANDRO DIAZ                     ADDRESS ON FILE
ALEJANDRO ESCOBAR                  ADDRESS ON FILE
ALEJANDRO FIGUEROA                 ADDRESS ON FILE
ALEJANDRO GOMEZ                    ADDRESS ON FILE
ALEJANDRO GOMEZ                    ADDRESS ON FILE
ALEJANDRO HOWARTH                  ADDRESS ON FILE
ALEJANDRO LEYVA                    ADDRESS ON FILE
ALEJANDRO MARTINEZ                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 37 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 262 of 2235

Claim Name                        Address Information
ALEJANDRO MARTINEZ                ADDRESS ON FILE
ALEJANDRO MONTES                  ADDRESS ON FILE
ALEJANDRO MORALES                 ADDRESS ON FILE
ALEJANDRO OCHOA                   ADDRESS ON FILE
ALEJANDRO ORAMAS                  ADDRESS ON FILE
ALEJANDRO ORTIZ                   ADDRESS ON FILE
ALEJANDRO PONCE                   ADDRESS ON FILE
ALEJANDRO RIVERA                  ADDRESS ON FILE
ALEJANDRO ROJAS VAZQUEZ           ADDRESS ON FILE
ALEJANDRO ROSARIO                 ADDRESS ON FILE
ALEJANDRO RUIZ                    ADDRESS ON FILE
ALEJANDRO RUIZ                    ADDRESS ON FILE
ALEJANDRO SUAREZ                  ADDRESS ON FILE
ALEJANDRO TAPASCO                 ADDRESS ON FILE
ALEK MACPHEE                      ADDRESS ON FILE
ALEKO PIPINIAS                    ADDRESS ON FILE
ALEKSANDER FANN                   ADDRESS ON FILE
ALEKSANDER FANN                   ADDRESS ON FILE
ALEKSANDR BUSH                    ADDRESS ON FILE
ALEKSANDRA BURCHAM                ADDRESS ON FILE
ALEKSEY MEID                      ADDRESS ON FILE
ALEM MESGINA                      ADDRESS ON FILE
ALEMTSEHAY TIRUNEH                ADDRESS ON FILE
ALENA CARTER                      ADDRESS ON FILE
ALENA GOERG                       ADDRESS ON FILE
ALENA GRIPPER                     ADDRESS ON FILE
ALENA HOLLINS                     ADDRESS ON FILE
ALENA MARSHALL                    ADDRESS ON FILE
ALENA SELVY                       ADDRESS ON FILE
ALENE SCHLABAUGH                  ADDRESS ON FILE
ALERT 360 SARASOTA                2448 E 81ST STREET SUITE 4200 TULSA OK 74137
ALESA SOSEBEE                     ADDRESS ON FILE
ALESANDRA FISHER                  ADDRESS ON FILE
ALESE KINDERMAN                   ADDRESS ON FILE
ALESE SMITH                       ADDRESS ON FILE
ALESHA HAGGARD                    ADDRESS ON FILE
ALESHA HAWKINS                    ADDRESS ON FILE
ALESHA LEE                        ADDRESS ON FILE
ALESHA LEWIS                      ADDRESS ON FILE
ALESHA LEWIS                      ADDRESS ON FILE
ALESHA STRICKLAND                 ADDRESS ON FILE
ALESHEE LAWRENCE                  ADDRESS ON FILE
ALESHIA FOREMAN                   ADDRESS ON FILE
ALESHIA GLASTETTER                ADDRESS ON FILE
ALESHIA PHILLIPS                  ADDRESS ON FILE
ALESIA KAPADIA                    ADDRESS ON FILE
ALESIA LEGETTE                    ADDRESS ON FILE
ALESSANDRA GOMEZ VAZQUEZ          ADDRESS ON FILE
ALESSANDRA HOSKINS                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 38 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 263 of 2235

Claim Name                          Address Information
ALESSANDRA LICCIONE                 ADDRESS ON FILE
ALESSANDRO ANTONIOLI                ADDRESS ON FILE
ALESSANDRO IOMMELLI                 ADDRESS ON FILE
ALESSIA LA ROSA                     ADDRESS ON FILE
ALETA BOSTON-HOPF                   ADDRESS ON FILE
ALETHIA WARD                        ADDRESS ON FILE
ALETHIA WILLIAMS                    ADDRESS ON FILE
ALEX ABBOUD                         ADDRESS ON FILE
ALEX ABBRUSCATO                     ADDRESS ON FILE
ALEX AREVALO                        ADDRESS ON FILE
ALEX AUGUSTO                        ADDRESS ON FILE
ALEX AUSTIN                         ADDRESS ON FILE
ALEX AVERY                          ADDRESS ON FILE
ALEX BALLESTER                      ADDRESS ON FILE
ALEX BEAUBIEN                       ADDRESS ON FILE
ALEX BEISLER                        ADDRESS ON FILE
ALEX BEZEAU                         ADDRESS ON FILE
ALEX BLACKBURN                      ADDRESS ON FILE
ALEX BOND                           ADDRESS ON FILE
ALEX BOWMAN                         ADDRESS ON FILE
ALEX BRASWELL                       ADDRESS ON FILE
ALEX BRITTON                        ADDRESS ON FILE
ALEX BRUNO                          ADDRESS ON FILE
ALEX CABRERA                        ADDRESS ON FILE
ALEX CACERES                        ADDRESS ON FILE
ALEX CALDARARO                      ADDRESS ON FILE
ALEX CARSWELL                       ADDRESS ON FILE
ALEX CEPEDA                         ADDRESS ON FILE
ALEX CERVINO                        ADDRESS ON FILE
ALEX CITY WINDOW CLEANING           481 SPOOKY HOLLOW RD ALEXANDER CITY AL 35010
ALEX CLARK                          ADDRESS ON FILE
ALEX COLLINS                        ADDRESS ON FILE
ALEX DAWKINS                        ADDRESS ON FILE
ALEX DIXON                          ADDRESS ON FILE
ALEX DOVER                          ADDRESS ON FILE
ALEX DRYSDALE                       ADDRESS ON FILE
ALEX DUCASSE                        ADDRESS ON FILE
ALEX DURGIN                         ADDRESS ON FILE
ALEX EDWARDS                        ADDRESS ON FILE
ALEX EDWARDS                        ADDRESS ON FILE
ALEX EISNER                         ADDRESS ON FILE
ALEX FLORES                         ADDRESS ON FILE
ALEX FLORES                         ADDRESS ON FILE
ALEX FREEMAN                        ADDRESS ON FILE
ALEX FREGULIA                       ADDRESS ON FILE
ALEX GALICIA                        ADDRESS ON FILE
ALEX GARCIA                         ADDRESS ON FILE
ALEX GARNER                         ADDRESS ON FILE
ALEX GARRISON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 39 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 264 of 2235

Claim Name                         Address Information
ALEX GEDENK                        ADDRESS ON FILE
ALEX GONZALEZ                      ADDRESS ON FILE
ALEX GRAHAM                        ADDRESS ON FILE
ALEX GRANDOIT                      ADDRESS ON FILE
ALEX GRAY                          ADDRESS ON FILE
ALEX GRIFFITH                      ADDRESS ON FILE
ALEX GYAN                          ADDRESS ON FILE
ALEX HALE                          ADDRESS ON FILE
ALEX HAMILTON                      ADDRESS ON FILE
ALEX HAMMER                        ADDRESS ON FILE
ALEX HAYES                         ADDRESS ON FILE
ALEX HIGGINS                       ADDRESS ON FILE
ALEX HILL                          ADDRESS ON FILE
ALEX HINES                         ADDRESS ON FILE
ALEX HOLSTE                        ADDRESS ON FILE
ALEX HOOK                          ADDRESS ON FILE
ALEX HUSKEY                        ADDRESS ON FILE
ALEX HUTCHINS                      ADDRESS ON FILE
ALEX ING                           ADDRESS ON FILE
ALEX JANOWSKI                      ADDRESS ON FILE
ALEX JOHNSON                       ADDRESS ON FILE
ALEX JONES                         ADDRESS ON FILE
ALEX JORGE                         ADDRESS ON FILE
ALEX KASCHENBACH                   ADDRESS ON FILE
ALEX KASPER                        ADDRESS ON FILE
ALEX KOEHNER                       ADDRESS ON FILE
ALEX KOOKER                        ADDRESS ON FILE
ALEX KREYTSUS                      ADDRESS ON FILE
ALEX KUPER                         ADDRESS ON FILE
ALEX MCCLUER                       ADDRESS ON FILE
ALEX MCLEAN JR                     ADDRESS ON FILE
ALEX MOLINARY-OTERO                ADDRESS ON FILE
ALEX NAGY II                       ADDRESS ON FILE
ALEX OBRIEN                        ADDRESS ON FILE
ALEX OGLE                          ADDRESS ON FILE
ALEX ORBANIC                       ADDRESS ON FILE
ALEX ORT                           ADDRESS ON FILE
ALEX PLANK                         ADDRESS ON FILE
ALEX RAIFORD                       ADDRESS ON FILE
ALEX RODRIGUEZ                     ADDRESS ON FILE
ALEX RODRIGUEZ                     ADDRESS ON FILE
ALEX ROTHBAUER                     ADDRESS ON FILE
ALEX RUPP                          ADDRESS ON FILE
ALEX SCHOCH                        ADDRESS ON FILE
ALEX SCHROEDER                     ADDRESS ON FILE
ALEX SCHUT                         ADDRESS ON FILE
ALEX SCHUYLER                      ADDRESS ON FILE
ALEX SIZEMORE                      ADDRESS ON FILE
ALEX SIZEMORE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 40 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 265 of 2235

Claim Name                       Address Information
ALEX SMALL                       ADDRESS ON FILE
ALEX SMALLWOOD                   ADDRESS ON FILE
ALEX SMITH                       ADDRESS ON FILE
ALEX SOMERS                      ADDRESS ON FILE
ALEX STARR                       ADDRESS ON FILE
ALEX STREEVAL                    ADDRESS ON FILE
ALEX SUTPHIN                     ADDRESS ON FILE
ALEX TALLENT                     ADDRESS ON FILE
ALEX TAPIA                       ADDRESS ON FILE
ALEX TOWNSEND                    ADDRESS ON FILE
ALEX TSIONGAS                    ADDRESS ON FILE
ALEX TURCIOS                     ADDRESS ON FILE
ALEX VARGAS                      ADDRESS ON FILE
ALEX VARNES                      ADDRESS ON FILE
ALEX VOLPE                       ADDRESS ON FILE
ALEX WALKER                      ADDRESS ON FILE
ALEX WAYNE                       ADDRESS ON FILE
ALEX WEAVER                      ADDRESS ON FILE
ALEX WEBB                        ADDRESS ON FILE
ALEX WIGFALL                     ADDRESS ON FILE
ALEX WILLIAMS                    ADDRESS ON FILE
ALEX WILLIAMS                    ADDRESS ON FILE
ALEX WILSON                      ADDRESS ON FILE
ALEX WYATT                       ADDRESS ON FILE
ALEX ZAPATA                      ADDRESS ON FILE
ALEX ZELAYA                      ADDRESS ON FILE
ALEXA ALOUF                      ADDRESS ON FILE
ALEXA BEGGS                      ADDRESS ON FILE
ALEXA BERGMAN                    ADDRESS ON FILE
ALEXA CHRISTOPHER                ADDRESS ON FILE
ALEXA COVENEY                    ADDRESS ON FILE
ALEXA DICKSON                    ADDRESS ON FILE
ALEXA ECKERT                     ADDRESS ON FILE
ALEXA FENTON                     ADDRESS ON FILE
ALEXA GABRIEL                    ADDRESS ON FILE
ALEXA GAUDETTE                   ADDRESS ON FILE
ALEXA GERBIG                     ADDRESS ON FILE
ALEXA GRAHAM                     ADDRESS ON FILE
ALEXA HAYNES                     ADDRESS ON FILE
ALEXA HENDRICKS                  ADDRESS ON FILE
ALEXA HUFFMAN                    ADDRESS ON FILE
ALEXA JOYNER                     ADDRESS ON FILE
ALEXA LADUE                      ADDRESS ON FILE
ALEXA MARRERO                    ADDRESS ON FILE
ALEXA MAYA                       ADDRESS ON FILE
ALEXA MCINTOSH                   ADDRESS ON FILE
ALEXA MEEKS                      ADDRESS ON FILE
ALEXA MILLS                      ADDRESS ON FILE
ALEXA MORRIS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 41 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 266 of 2235

Claim Name                           Address Information
ALEXA MUTCH                          ADDRESS ON FILE
ALEXA NELSON                         ADDRESS ON FILE
ALEXA NEWMAN                         ADDRESS ON FILE
ALEXA NIGHTENGALE                    ADDRESS ON FILE
ALEXA NOGUEDA                        ADDRESS ON FILE
ALEXA OBAUGH                         ADDRESS ON FILE
ALEXA OHAIR                          ADDRESS ON FILE
ALEXA PALMERINI                      ADDRESS ON FILE
ALEXA PRIDMORE                       ADDRESS ON FILE
ALEXA QUARANTA                       ADDRESS ON FILE
ALEXA RANDALL                        ADDRESS ON FILE
ALEXA RENSHAW                        ADDRESS ON FILE
ALEXA ROWE                           ADDRESS ON FILE
ALEXA RYAN                           ADDRESS ON FILE
ALEXA RYAN                           ADDRESS ON FILE
ALEXA SANTOS                         ADDRESS ON FILE
ALEXA SCOPINO                        ADDRESS ON FILE
ALEXA SLACK                          ADDRESS ON FILE
ALEXA STRADER                        ADDRESS ON FILE
ALEXA TROUT                          ADDRESS ON FILE
ALEXA TRUJILLO                       ADDRESS ON FILE
ALEXA TURNER                         ADDRESS ON FILE
ALEXANDER ADAN                       ADDRESS ON FILE
ALEXANDER ALCALA                     ADDRESS ON FILE
ALEXANDER ALSTON-JONES               ADDRESS ON FILE
ALEXANDER ANDREWS                    ADDRESS ON FILE
ALEXANDER BAKER                      ADDRESS ON FILE
ALEXANDER BATES                      ADDRESS ON FILE
ALEXANDER BLANCO                     ADDRESS ON FILE
ALEXANDER BLANKENBAKER               ADDRESS ON FILE
ALEXANDER BONILLA                    ADDRESS ON FILE
ALEXANDER BOYD                       ADDRESS ON FILE
ALEXANDER BURGA                      ADDRESS ON FILE
ALEXANDER BURTON                     ADDRESS ON FILE
ALEXANDER BUSKIRK                    ADDRESS ON FILE
ALEXANDER CADE                       ADDRESS ON FILE
ALEXANDER CALIENDO                   ADDRESS ON FILE
ALEXANDER CAMPIONE                   ADDRESS ON FILE
ALEXANDER CAREY                      ADDRESS ON FILE
ALEXANDER CARROLL                    ADDRESS ON FILE
ALEXANDER CARTER                     ADDRESS ON FILE
ALEXANDER CARTER                     ADDRESS ON FILE
ALEXANDER CHANDRY                    ADDRESS ON FILE
ALEXANDER CHARETTE                   ADDRESS ON FILE
ALEXANDER CLARK                      ADDRESS ON FILE
ALEXANDER COLLINS                    ADDRESS ON FILE
ALEXANDER COLON                      ADDRESS ON FILE
ALEXANDER COOK-WRIGHT                ADDRESS ON FILE
ALEXANDER CURRIER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 42 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 267 of 2235

Claim Name                           Address Information
ALEXANDER CUTTLER                    ADDRESS ON FILE
ALEXANDER DAVIS                      ADDRESS ON FILE
ALEXANDER DAVIS                      ADDRESS ON FILE
ALEXANDER DAVIS                      ADDRESS ON FILE
ALEXANDER DELUS                      ADDRESS ON FILE
ALEXANDER DIACOPOULOS                ADDRESS ON FILE
ALEXANDER DUNCAN                     ADDRESS ON FILE
ALEXANDER EICHENMILLER               ADDRESS ON FILE
ALEXANDER EQUIPMENT                  3820 KIMWELL DRIVE WINSTON SALEM NC 27114
ALEXANDER ESTEBAN                    ADDRESS ON FILE
ALEXANDER EVANS                      ADDRESS ON FILE
ALEXANDER FEAR                       ADDRESS ON FILE
ALEXANDER FIELDS                     ADDRESS ON FILE
ALEXANDER FLETCHER                   ADDRESS ON FILE
ALEXANDER FOXX                       ADDRESS ON FILE
ALEXANDER GAGNON                     ADDRESS ON FILE
ALEXANDER GARCIA                     ADDRESS ON FILE
ALEXANDER GELLIS                     ADDRESS ON FILE
ALEXANDER GENDREAU                   ADDRESS ON FILE
ALEXANDER GILCHRIST                  ADDRESS ON FILE
ALEXANDER GLASGOW                    ADDRESS ON FILE
ALEXANDER GODEK                      ADDRESS ON FILE
ALEXANDER GODERICH                   ADDRESS ON FILE
ALEXANDER GOLDTHWAITE                ADDRESS ON FILE
ALEXANDER GONZALEZ                   ADDRESS ON FILE
ALEXANDER GONZALEZ                   ADDRESS ON FILE
ALEXANDER GOODWIN                    ADDRESS ON FILE
ALEXANDER GRAY                       ADDRESS ON FILE
ALEXANDER GREEN                      ADDRESS ON FILE
ALEXANDER GREENWAY                   ADDRESS ON FILE
ALEXANDER HALLIDAY                   ADDRESS ON FILE
ALEXANDER HAMMITT                    ADDRESS ON FILE
ALEXANDER HARMAN                     ADDRESS ON FILE
ALEXANDER HARPER                     ADDRESS ON FILE
ALEXANDER HART                       ADDRESS ON FILE
ALEXANDER HASSAN                     ADDRESS ON FILE
ALEXANDER HEATON                     ADDRESS ON FILE
ALEXANDER HERNANDEZ                  ADDRESS ON FILE
ALEXANDER HOFIUS                     ADDRESS ON FILE
ALEXANDER HOLCOMBE                   ADDRESS ON FILE
ALEXANDER HOLLINGSWORTH              ADDRESS ON FILE
ALEXANDER HULTS                      ADDRESS ON FILE
ALEXANDER HURLEY                     ADDRESS ON FILE
ALEXANDER HUTCHINSON                 ADDRESS ON FILE
ALEXANDER JARED                      ADDRESS ON FILE
ALEXANDER JIMENEZ                    ADDRESS ON FILE
ALEXANDER JONES                      ADDRESS ON FILE
ALEXANDER JONES                      ADDRESS ON FILE
ALEXANDER KALAMETS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 43 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 268 of 2235

Claim Name                           Address Information
ALEXANDER KARLANDER                  ADDRESS ON FILE
ALEXANDER KELIHER                    ADDRESS ON FILE
ALEXANDER KELSO-GRIMES               ADDRESS ON FILE
ALEXANDER KENNEDY                    ADDRESS ON FILE
ALEXANDER KEPHART                    ADDRESS ON FILE
ALEXANDER KIMBRELL                   ADDRESS ON FILE
ALEXANDER KING                       ADDRESS ON FILE
ALEXANDER KRUSE                      ADDRESS ON FILE
ALEXANDER L KEPHART                  ADDRESS ON FILE
ALEXANDER LAPOINTE                   ADDRESS ON FILE
ALEXANDER LAROZA                     ADDRESS ON FILE
ALEXANDER LAVDAS                     ADDRESS ON FILE
ALEXANDER LAWLER                     ADDRESS ON FILE
ALEXANDER LEFEVRE                    ADDRESS ON FILE
ALEXANDER LEVINE                     ADDRESS ON FILE
ALEXANDER LINDBLADE                  ADDRESS ON FILE
ALEXANDER LITT                       ADDRESS ON FILE
ALEXANDER LOPEZ                      ADDRESS ON FILE
ALEXANDER LOPEZ                      ADDRESS ON FILE
ALEXANDER LUCAS                      ADDRESS ON FILE
ALEXANDER MABRY                      ADDRESS ON FILE
ALEXANDER MAYER                      ADDRESS ON FILE
ALEXANDER MCCOY                      ADDRESS ON FILE
ALEXANDER MCDALTON                   ADDRESS ON FILE
ALEXANDER MCGINNIS                   ADDRESS ON FILE
ALEXANDER MCRAE                      ADDRESS ON FILE
ALEXANDER MCWILLIAMS                 ADDRESS ON FILE
ALEXANDER MEJIA                      ADDRESS ON FILE
ALEXANDER MENJIVAR-VALVERDE          ADDRESS ON FILE
ALEXANDER MESSER                     ADDRESS ON FILE
ALEXANDER MILLSAPS                   ADDRESS ON FILE
ALEXANDER MORNEAULT                  ADDRESS ON FILE
ALEXANDER NATICCHIONI                ADDRESS ON FILE
ALEXANDER OMANS                      ADDRESS ON FILE
ALEXANDER PADFIELD                   ADDRESS ON FILE
ALEXANDER PARSONS                    ADDRESS ON FILE
ALEXANDER PATTERSON                  ADDRESS ON FILE
ALEXANDER PENA                       ADDRESS ON FILE
ALEXANDER PERRY                      ADDRESS ON FILE
ALEXANDER PETERSON                   ADDRESS ON FILE
ALEXANDER PHILLIPS                   ADDRESS ON FILE
ALEXANDER PLOTT                      ADDRESS ON FILE
ALEXANDER PLUMMER                    ADDRESS ON FILE
ALEXANDER PLUNKETT                   ADDRESS ON FILE
ALEXANDER POWER                      ADDRESS ON FILE
ALEXANDER POWERS                     ADDRESS ON FILE
ALEXANDER ROBINSON                   ADDRESS ON FILE
ALEXANDER RODRIGUEZ                  ADDRESS ON FILE
ALEXANDER ROGERS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 44 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                              Page 269 of 2235

Claim Name                               Address Information
ALEXANDER ROSAS                          ADDRESS ON FILE
ALEXANDER RUEHLMAN                       ADDRESS ON FILE
ALEXANDER SAGLE                          ADDRESS ON FILE
ALEXANDER SAPP                           ADDRESS ON FILE
ALEXANDER SAUNDERS                       ADDRESS ON FILE
ALEXANDER SCOGGINS                       ADDRESS ON FILE
ALEXANDER SEAL                           ADDRESS ON FILE
ALEXANDER SEALCOATING AND STRIPING INC   P O BOX 211032 MONTGOMERY AL 36121
ALEXANDER SEASE                          ADDRESS ON FILE
ALEXANDER SEDWICK                        ADDRESS ON FILE
ALEXANDER SEUBERT                        ADDRESS ON FILE
ALEXANDER SHEPHARD                       ADDRESS ON FILE
ALEXANDER SIMEOFORID                     ADDRESS ON FILE
ALEXANDER SINKO                          ADDRESS ON FILE
ALEXANDER SLOAN                          ADDRESS ON FILE
ALEXANDER SMITH                          ADDRESS ON FILE
ALEXANDER SMITH                          ADDRESS ON FILE
ALEXANDER SMITH                          ADDRESS ON FILE
ALEXANDER SMITH                          ADDRESS ON FILE
ALEXANDER SODANO                         ADDRESS ON FILE
ALEXANDER SPENCE                         ADDRESS ON FILE
ALEXANDER STERGIOU                       ADDRESS ON FILE
ALEXANDER STEVENS                        ADDRESS ON FILE
ALEXANDER STRAUSS                        ADDRESS ON FILE
ALEXANDER STUBBLEFIELD                   ADDRESS ON FILE
ALEXANDER THELISMA                       ADDRESS ON FILE
ALEXANDER TRIONFO                        ADDRESS ON FILE
ALEXANDER TUBBS                          ADDRESS ON FILE
ALEXANDER ULCENA                         ADDRESS ON FILE
ALEXANDER URENA                          ADDRESS ON FILE
ALEXANDER VAN TASSELL                    ADDRESS ON FILE
ALEXANDER VAUGHAN                        ADDRESS ON FILE
ALEXANDER VOGELPOHL                      ADDRESS ON FILE
ALEXANDER WADE                           ADDRESS ON FILE
ALEXANDER WALTERS                        ADDRESS ON FILE
ALEXANDER WARDELL                        ADDRESS ON FILE
ALEXANDER WARNER                         ADDRESS ON FILE
ALEXANDER WEBB                           ADDRESS ON FILE
ALEXANDER WEINER                         ADDRESS ON FILE
ALEXANDER WEIRICH                        ADDRESS ON FILE
ALEXANDER WHITLOW                        ADDRESS ON FILE
ALEXANDER WILLIAMS                       ADDRESS ON FILE
ALEXANDER WILLIAMSON                     ADDRESS ON FILE
ALEXANDER WILMETH                        ADDRESS ON FILE
ALEXANDER WISDOM                         ADDRESS ON FILE
ALEXANDER WISE                           ADDRESS ON FILE
ALEXANDER WOJAHN                         ADDRESS ON FILE
ALEXANDER ZAUTASHVILI                    ADDRESS ON FILE
ALEXANDEZ HERNANDEZ                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 45 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 270 of 2235

Claim Name                           Address Information
ALEXANDIA SWOPE                      ADDRESS ON FILE
ALEXANDRA ABELL                      ADDRESS ON FILE
ALEXANDRA ALPERT                     ADDRESS ON FILE
ALEXANDRA BAIRD                      ADDRESS ON FILE
ALEXANDRA BEARD                      ADDRESS ON FILE
ALEXANDRA BLACK                      ADDRESS ON FILE
ALEXANDRA BLAISDELL                  ADDRESS ON FILE
ALEXANDRA BOND                       ADDRESS ON FILE
ALEXANDRA BRASE                      ADDRESS ON FILE
ALEXANDRA BROOKING                   ADDRESS ON FILE
ALEXANDRA BURNETT                    ADDRESS ON FILE
ALEXANDRA BUTTS                      ADDRESS ON FILE
ALEXANDRA CARPENTER                  ADDRESS ON FILE
ALEXANDRA CASTILLO                   ADDRESS ON FILE
ALEXANDRA CHIASSON                   ADDRESS ON FILE
ALEXANDRA CLYDE                      ADDRESS ON FILE
ALEXANDRA COFFEY                     ADDRESS ON FILE
ALEXANDRA COLLINS                    ADDRESS ON FILE
ALEXANDRA CONSTANTINO                ADDRESS ON FILE
ALEXANDRA COPELAND                   ADDRESS ON FILE
ALEXANDRA CORDER                     ADDRESS ON FILE
ALEXANDRA CORDERO                    ADDRESS ON FILE
ALEXANDRA CORTEZ                     ADDRESS ON FILE
ALEXANDRA CRITTON                    ADDRESS ON FILE
ALEXANDRA DAVIS                      ADDRESS ON FILE
ALEXANDRA DI LUCCIA                  ADDRESS ON FILE
ALEXANDRA DICKSON                    ADDRESS ON FILE
ALEXANDRA DOLAN                      ADDRESS ON FILE
ALEXANDRA DOWNEY                     ADDRESS ON FILE
ALEXANDRA DUNHAM                     ADDRESS ON FILE
ALEXANDRA FABIE                      ADDRESS ON FILE
ALEXANDRA FELICE                     ADDRESS ON FILE
ALEXANDRA FORREY                     ADDRESS ON FILE
ALEXANDRA FOX                        ADDRESS ON FILE
ALEXANDRA FRAZIER                    ADDRESS ON FILE
ALEXANDRA FRENCH                     ADDRESS ON FILE
ALEXANDRA FRIEL                      ADDRESS ON FILE
ALEXANDRA GAGNET                     ADDRESS ON FILE
ALEXANDRA GONZALEZ                   ADDRESS ON FILE
ALEXANDRA GRIFFITH                   ADDRESS ON FILE
ALEXANDRA GUZMAN                     ADDRESS ON FILE
ALEXANDRA HALL                       ADDRESS ON FILE
ALEXANDRA HANNAH                     ADDRESS ON FILE
ALEXANDRA HARRINGTON                 ADDRESS ON FILE
ALEXANDRA HARRIS                     ADDRESS ON FILE
ALEXANDRA HAWKS                      ADDRESS ON FILE
ALEXANDRA HERNANDEZ                  ADDRESS ON FILE
ALEXANDRA HOPPMAN                    ADDRESS ON FILE
ALEXANDRA HOPPMAN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 46 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 271 of 2235

Claim Name                          Address Information
ALEXANDRA HOPPMAN                   ADDRESS ON FILE
ALEXANDRA HORN                      ADDRESS ON FILE
ALEXANDRA HORTON                    ADDRESS ON FILE
ALEXANDRA JAPART                    ADDRESS ON FILE
ALEXANDRA JOHNSON                   ADDRESS ON FILE
ALEXANDRA JOHNSTON                  ADDRESS ON FILE
ALEXANDRA KIRKLAND                  ADDRESS ON FILE
ALEXANDRA LAMB                      ADDRESS ON FILE
ALEXANDRA LARSON                    ADDRESS ON FILE
ALEXANDRA LAWSON                    ADDRESS ON FILE
ALEXANDRA LUBRANO                   ADDRESS ON FILE
ALEXANDRA MALETICH                  ADDRESS ON FILE
ALEXANDRA MARTINEZ                  ADDRESS ON FILE
ALEXANDRA MASTEN                    ADDRESS ON FILE
ALEXANDRA MCALPIN-DAVIS             ADDRESS ON FILE
ALEXANDRA MCKAUGHAN                 ADDRESS ON FILE
ALEXANDRA MOCKEWICH                 ADDRESS ON FILE
ALEXANDRA MORSE                     ADDRESS ON FILE
ALEXANDRA NARVAEZ                   ADDRESS ON FILE
ALEXANDRA NEWMAN                    ADDRESS ON FILE
ALEXANDRA OBRIEN                    ADDRESS ON FILE
ALEXANDRA OGAN                      ADDRESS ON FILE
ALEXANDRA OLIVER                    ADDRESS ON FILE
ALEXANDRA PINGULESCU                ADDRESS ON FILE
ALEXANDRA PIPPIN                    ADDRESS ON FILE
ALEXANDRA PISCITELLI                ADDRESS ON FILE
ALEXANDRA PROUHET                   ADDRESS ON FILE
ALEXANDRA PUCCIO                    ADDRESS ON FILE
ALEXANDRA REIDER                    ADDRESS ON FILE
ALEXANDRA RICCI                     ADDRESS ON FILE
ALEXANDRA RICHEY                    ADDRESS ON FILE
ALEXANDRA RIVERA                    ADDRESS ON FILE
ALEXANDRA ROCCO                     ADDRESS ON FILE
ALEXANDRA ROSANIA                   ADDRESS ON FILE
ALEXANDRA ROSS                      ADDRESS ON FILE
ALEXANDRA ROSSER                    ADDRESS ON FILE
ALEXANDRA SANDEL                    ADDRESS ON FILE
ALEXANDRA SANDERSON                 ADDRESS ON FILE
ALEXANDRA SARNO                     ADDRESS ON FILE
ALEXANDRA SAVELLI                   ADDRESS ON FILE
ALEXANDRA SHIFFNER                  ADDRESS ON FILE
ALEXANDRA SHINLEVER                 ADDRESS ON FILE
ALEXANDRA SIGALAS                   ADDRESS ON FILE
ALEXANDRA SILECCHIA                 ADDRESS ON FILE
ALEXANDRA SMEAK                     ADDRESS ON FILE
ALEXANDRA SMOTHERS                  ADDRESS ON FILE
ALEXANDRA SPRAKER                   ADDRESS ON FILE
ALEXANDRA STANGE                    ADDRESS ON FILE
ALEXANDRA STEPHENS                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 47 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 272 of 2235

Claim Name                           Address Information
ALEXANDRA SUMMERS                    ADDRESS ON FILE
ALEXANDRA SWANEY                     ADDRESS ON FILE
ALEXANDRA TANNER                     ADDRESS ON FILE
ALEXANDRA TENNANT-CLAUS              ADDRESS ON FILE
ALEXANDRA THAMINEZ                   ADDRESS ON FILE
ALEXANDRA TRENT                      ADDRESS ON FILE
ALEXANDRA ULLOA                      ADDRESS ON FILE
ALEXANDRA WALKER                     ADDRESS ON FILE
ALEXANDRA WARDELL                    ADDRESS ON FILE
ALEXANDRA WEINHOLTZ                  ADDRESS ON FILE
ALEXANDRA WILSON                     ADDRESS ON FILE
ALEXANDRA WILSON                     ADDRESS ON FILE
ALEXANDRA WOODS                      ADDRESS ON FILE
ALEXANDRA YOUR                       ADDRESS ON FILE
ALEXANDRA ZALESNY                    ADDRESS ON FILE
ALEXANDRAEANA QUINTANA               ADDRESS ON FILE
ALEXANDREA BELIVEAU                  ADDRESS ON FILE
ALEXANDREA BRANDS                    ADDRESS ON FILE
ALEXANDREA CISAR                     ADDRESS ON FILE
ALEXANDREA HERRERA                   ADDRESS ON FILE
ALEXANDREA HILL                      ADDRESS ON FILE
ALEXANDREA KELLY                     ADDRESS ON FILE
ALEXANDREA KITSOS                    ADDRESS ON FILE
ALEXANDREA PARE                      ADDRESS ON FILE
ALEXANDREA PETERSON                  ADDRESS ON FILE
ALEXANDREA SMITH                     ADDRESS ON FILE
ALEXANDRIA AHWEE-MARRAH              ADDRESS ON FILE
ALEXANDRIA APONTE                    ADDRESS ON FILE
ALEXANDRIA AVERY                     ADDRESS ON FILE
ALEXANDRIA BAILEY                    ADDRESS ON FILE
ALEXANDRIA BARABY                    ADDRESS ON FILE
ALEXANDRIA BELL                      ADDRESS ON FILE
ALEXANDRIA BENFATTI                  ADDRESS ON FILE
ALEXANDRIA BLANKENSHIP               ADDRESS ON FILE
ALEXANDRIA BOTZENHART                ADDRESS ON FILE
ALEXANDRIA BREWINGTON                ADDRESS ON FILE
ALEXANDRIA BRYANT                    ADDRESS ON FILE
ALEXANDRIA BUSH                      ADDRESS ON FILE
ALEXANDRIA BYNUM                     ADDRESS ON FILE
ALEXANDRIA CARTER                    ADDRESS ON FILE
ALEXANDRIA CHAMBERLAIN               ADDRESS ON FILE
ALEXANDRIA CHILDERS                  ADDRESS ON FILE
ALEXANDRIA CHURCH                    ADDRESS ON FILE
ALEXANDRIA COHN-DERRICK              ADDRESS ON FILE
ALEXANDRIA COLE                      ADDRESS ON FILE
ALEXANDRIA COSTELLO                  ADDRESS ON FILE
ALEXANDRIA DAVIS                     ADDRESS ON FILE
ALEXANDRIA DUPREE                    ADDRESS ON FILE
ALEXANDRIA ELSTON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 48 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 273 of 2235

Claim Name                           Address Information
ALEXANDRIA FENNELL                   ADDRESS ON FILE
ALEXANDRIA FIELDS                    ADDRESS ON FILE
ALEXANDRIA FLUELLEN                  ADDRESS ON FILE
ALEXANDRIA GALAVIZ-PLISKE            ADDRESS ON FILE
ALEXANDRIA GARATE                    ADDRESS ON FILE
ALEXANDRIA GRAZIOSI                  ADDRESS ON FILE
ALEXANDRIA GREEN                     ADDRESS ON FILE
ALEXANDRIA HALE                      ADDRESS ON FILE
ALEXANDRIA HALES                     ADDRESS ON FILE
ALEXANDRIA HARRIS                    ADDRESS ON FILE
ALEXANDRIA HARRIS                    ADDRESS ON FILE
ALEXANDRIA HAZELWOOD                 ADDRESS ON FILE
ALEXANDRIA HENRY                     ADDRESS ON FILE
ALEXANDRIA HOLLEY                    ADDRESS ON FILE
ALEXANDRIA JAOUNI                    ADDRESS ON FILE
ALEXANDRIA JOHNSEN                   ADDRESS ON FILE
ALEXANDRIA JOHNSON                   ADDRESS ON FILE
ALEXANDRIA KOSER                     ADDRESS ON FILE
ALEXANDRIA KOVACK                    ADDRESS ON FILE
ALEXANDRIA KULYNYCH                  ADDRESS ON FILE
ALEXANDRIA LANDEL                    ADDRESS ON FILE
ALEXANDRIA LAURIN                    ADDRESS ON FILE
ALEXANDRIA LESTER                    ADDRESS ON FILE
ALEXANDRIA LINVILL                   ADDRESS ON FILE
ALEXANDRIA LITTON                    ADDRESS ON FILE
ALEXANDRIA LOGAN                     ADDRESS ON FILE
ALEXANDRIA LOVETT                    ADDRESS ON FILE
ALEXANDRIA MERCKER                   ADDRESS ON FILE
ALEXANDRIA MILLER                    ADDRESS ON FILE
ALEXANDRIA MINER                     ADDRESS ON FILE
ALEXANDRIA NOPPERT                   ADDRESS ON FILE
ALEXANDRIA PENNINGTON                ADDRESS ON FILE
ALEXANDRIA PERRY                     ADDRESS ON FILE
ALEXANDRIA PETTY                     ADDRESS ON FILE
ALEXANDRIA PHILLIPS                  ADDRESS ON FILE
ALEXANDRIA PRINZ                     ADDRESS ON FILE
ALEXANDRIA RAPOSO                    ADDRESS ON FILE
ALEXANDRIA RAVEN                     ADDRESS ON FILE
ALEXANDRIA RAY                       ADDRESS ON FILE
ALEXANDRIA REDDINGER                 ADDRESS ON FILE
ALEXANDRIA REED                      ADDRESS ON FILE
ALEXANDRIA ROYER                     ADDRESS ON FILE
ALEXANDRIA SCRUGGS                   ADDRESS ON FILE
ALEXANDRIA SHERMAN                   ADDRESS ON FILE
ALEXANDRIA SIMPSON                   ADDRESS ON FILE
ALEXANDRIA SIZEMORE                  ADDRESS ON FILE
ALEXANDRIA SPENCER                   ADDRESS ON FILE
ALEXANDRIA STEPHENS                  ADDRESS ON FILE
ALEXANDRIA STICKEL                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 49 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 274 of 2235

Claim Name                           Address Information
ALEXANDRIA TAYLOR                    ADDRESS ON FILE
ALEXANDRIA TAYLOR                    ADDRESS ON FILE
ALEXANDRIA THOMPSON                  ADDRESS ON FILE
ALEXANDRIA UTLEY                     ADDRESS ON FILE
ALEXANDRIA VILLARREAL                ADDRESS ON FILE
ALEXANDRIA WALL                      ADDRESS ON FILE
ALEXANDRIA WALLACE                   ADDRESS ON FILE
ALEXANDRIA WELLER                    ADDRESS ON FILE
ALEXANDRIA WHITE                     ADDRESS ON FILE
ALEXANDRIA WIBLE                     ADDRESS ON FILE
ALEXANDRIA WILKE                     ADDRESS ON FILE
ALEXANDRIA WILSON                    ADDRESS ON FILE
ALEXANDRIA WRIGHT                    ADDRESS ON FILE
ALEXANDRIA YANCEY                    ADDRESS ON FILE
ALEXANDRIA YUDINSKY                  ADDRESS ON FILE
ALEXANDRU COCA                       ADDRESS ON FILE
ALEXANDRYA CLEMENS                   ADDRESS ON FILE
ALEXCIA JACKSON                      ADDRESS ON FILE
ALEXCIA MITCHELL                     ADDRESS ON FILE
ALEXCIA SANDERS                      ADDRESS ON FILE
ALEXCIA SOUTHERLAND                  ADDRESS ON FILE
ALEXCIAN NEILLY                      ADDRESS ON FILE
ALEXES MANNING                       ADDRESS ON FILE
ALEXES RICO                          ADDRESS ON FILE
ALEXI WATKINS                        ADDRESS ON FILE
ALEXIA AGOSTO                        ADDRESS ON FILE
ALEXIA ANDERSON                      ADDRESS ON FILE
ALEXIA BEARDEN                       ADDRESS ON FILE
ALEXIA BEEKMAN                       ADDRESS ON FILE
ALEXIA BLACK                         ADDRESS ON FILE
ALEXIA CASEY                         ADDRESS ON FILE
ALEXIA CORNISIH                      ADDRESS ON FILE
ALEXIA DALTON                        ADDRESS ON FILE
ALEXIA DAVIS                         ADDRESS ON FILE
ALEXIA DIXON                         ADDRESS ON FILE
ALEXIA FLETCHER                      ADDRESS ON FILE
ALEXIA HERNANDEZ                     ADDRESS ON FILE
ALEXIA JAMIESON                      ADDRESS ON FILE
ALEXIA JENKS                         ADDRESS ON FILE
ALEXIA JOHNSON                       ADDRESS ON FILE
ALEXIA KEE                           ADDRESS ON FILE
ALEXIA LUCHTEFELD                    ADDRESS ON FILE
ALEXIA MILLS-SMITH                   ADDRESS ON FILE
ALEXIA MORRIS                        ADDRESS ON FILE
ALEXIA NELSON                        ADDRESS ON FILE
ALEXIA OCASIO                        ADDRESS ON FILE
ALEXIA SCOTT                         ADDRESS ON FILE
ALEXIA SHELTON                       ADDRESS ON FILE
ALEXIA SMITH                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 50 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 275 of 2235

Claim Name                           Address Information
ALEXIA STORER                        ADDRESS ON FILE
ALEXIA TAYLOR                        ADDRESS ON FILE
ALEXICIA MARSHALL                    ADDRESS ON FILE
ALEXIE DAY                           ADDRESS ON FILE
ALEXIE HUGELHEIM                     ADDRESS ON FILE
ALEXIE WATSON                        ADDRESS ON FILE
ALEXIS ABEL                          ADDRESS ON FILE
ALEXIS ADAMS                         ADDRESS ON FILE
ALEXIS ADAMS                         ADDRESS ON FILE
ALEXIS ADAMS                         ADDRESS ON FILE
ALEXIS AKAROLO                       ADDRESS ON FILE
ALEXIS ALEXANDER                     ADDRESS ON FILE
ALEXIS ALLEN                         ADDRESS ON FILE
ALEXIS ALVAREZ                       ADDRESS ON FILE
ALEXIS ALVAREZ                       ADDRESS ON FILE
ALEXIS ANDERSON                      ADDRESS ON FILE
ALEXIS ANDERSON                      ADDRESS ON FILE
ALEXIS ANDERSON                      ADDRESS ON FILE
ALEXIS ANGEL                         ADDRESS ON FILE
ALEXIS ASTON-JOHNSON                 ADDRESS ON FILE
ALEXIS AVALOS                        ADDRESS ON FILE
ALEXIS AYRES                         ADDRESS ON FILE
ALEXIS BAIR                          ADDRESS ON FILE
ALEXIS BAKER                         ADDRESS ON FILE
ALEXIS BAKER                         ADDRESS ON FILE
ALEXIS BALLINGTON                    ADDRESS ON FILE
ALEXIS BALSAMO                       ADDRESS ON FILE
ALEXIS BARNETT                       ADDRESS ON FILE
ALEXIS BARNHOUSE                     ADDRESS ON FILE
ALEXIS BARRETT                       ADDRESS ON FILE
ALEXIS BARRON                        ADDRESS ON FILE
ALEXIS BAUGH                         ADDRESS ON FILE
ALEXIS BEALER                        ADDRESS ON FILE
ALEXIS BEAN                          ADDRESS ON FILE
ALEXIS BEARD                         ADDRESS ON FILE
ALEXIS BECKERMANN                    ADDRESS ON FILE
ALEXIS BEEMAN                        ADDRESS ON FILE
ALEXIS BELL                          ADDRESS ON FILE
ALEXIS BELLINGER                     ADDRESS ON FILE
ALEXIS BENTON                        ADDRESS ON FILE
ALEXIS BENZAKIN-TRACY                ADDRESS ON FILE
ALEXIS BERNAL                        ADDRESS ON FILE
ALEXIS BERRY                         ADDRESS ON FILE
ALEXIS BETTS                         ADDRESS ON FILE
ALEXIS BIGLIN                        ADDRESS ON FILE
ALEXIS BISSON                        ADDRESS ON FILE
ALEXIS BITTNER                       ADDRESS ON FILE
ALEXIS BITTORIE                      ADDRESS ON FILE
ALEXIS BLANKENSHIP                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 51 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 276 of 2235

Claim Name                        Address Information
ALEXIS BLANKENSHIP-STORER         ADDRESS ON FILE
ALEXIS BLATTNER                   ADDRESS ON FILE
ALEXIS BOOMGAARD                  ADDRESS ON FILE
ALEXIS BOOMS                      ADDRESS ON FILE
ALEXIS BOTTO                      ADDRESS ON FILE
ALEXIS BRAGG                      ADDRESS ON FILE
ALEXIS BRANSON                    ADDRESS ON FILE
ALEXIS BRANTLEY                   ADDRESS ON FILE
ALEXIS BRISTOW                    ADDRESS ON FILE
ALEXIS BRODY                      ADDRESS ON FILE
ALEXIS BROOKS                     ADDRESS ON FILE
ALEXIS BROWN                      ADDRESS ON FILE
ALEXIS BROWN                      ADDRESS ON FILE
ALEXIS BROWN                      ADDRESS ON FILE
ALEXIS BROWNLEE                   ADDRESS ON FILE
ALEXIS BRYANT                     ADDRESS ON FILE
ALEXIS BURKETT                    ADDRESS ON FILE
ALEXIS BUTLER                     ADDRESS ON FILE
ALEXIS BUTTS                      ADDRESS ON FILE
ALEXIS BYINGTON                   ADDRESS ON FILE
ALEXIS CALDWELL                   ADDRESS ON FILE
ALEXIS CAMPBELL                   ADDRESS ON FILE
ALEXIS CANALES                    ADDRESS ON FILE
ALEXIS CAPERS                     ADDRESS ON FILE
ALEXIS CARLSON                    ADDRESS ON FILE
ALEXIS CARR                       ADDRESS ON FILE
ALEXIS CHAVERS                    ADDRESS ON FILE
ALEXIS CHILDERS                   ADDRESS ON FILE
ALEXIS CHISM                      ADDRESS ON FILE
ALEXIS CHISOLM                    ADDRESS ON FILE
ALEXIS CHRISTIAN                  ADDRESS ON FILE
ALEXIS CISCO                      ADDRESS ON FILE
ALEXIS CLARK                      ADDRESS ON FILE
ALEXIS CLARK                      ADDRESS ON FILE
ALEXIS CLARK CLARK                ADDRESS ON FILE
ALEXIS CLOUD                      ADDRESS ON FILE
ALEXIS COBB                       ADDRESS ON FILE
ALEXIS COHEN                      ADDRESS ON FILE
ALEXIS COLEMAN                    ADDRESS ON FILE
ALEXIS COLEMAN                    ADDRESS ON FILE
ALEXIS COLLADO                    ADDRESS ON FILE
ALEXIS COPEN                      ADDRESS ON FILE
ALEXIS COPEN                      ADDRESS ON FILE
ALEXIS COUPER                     ADDRESS ON FILE
ALEXIS COURON                     ADDRESS ON FILE
ALEXIS CRAWFORD                   ADDRESS ON FILE
ALEXIS CRISTELLO                  ADDRESS ON FILE
ALEXIS CROWE                      ADDRESS ON FILE
ALEXIS CURRY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 52 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 277 of 2235

Claim Name                       Address Information
ALEXIS CURTIS                    ADDRESS ON FILE
ALEXIS DEAS                      ADDRESS ON FILE
ALEXIS DECENT                    ADDRESS ON FILE
ALEXIS DEESE                     ADDRESS ON FILE
ALEXIS DEESE                     ADDRESS ON FILE
ALEXIS DEVRIES                   ADDRESS ON FILE
ALEXIS DEWBERRY                  ADDRESS ON FILE
ALEXIS DIAZ                      ADDRESS ON FILE
ALEXIS DIEFENBACH                ADDRESS ON FILE
ALEXIS DIVENERE                  ADDRESS ON FILE
ALEXIS DIVINE                    ADDRESS ON FILE
ALEXIS DIXON                     ADDRESS ON FILE
ALEXIS DONGVORT                  ADDRESS ON FILE
ALEXIS DOUCETTE                  ADDRESS ON FILE
ALEXIS DOUGLAS                   ADDRESS ON FILE
ALEXIS DOUGLAS                   ADDRESS ON FILE
ALEXIS DUNCAN                    ADDRESS ON FILE
ALEXIS DURAND                    ADDRESS ON FILE
ALEXIS DURANTE                   ADDRESS ON FILE
ALEXIS EARLE                     ADDRESS ON FILE
ALEXIS EASTIN                    ADDRESS ON FILE
ALEXIS EDGAR                     ADDRESS ON FILE
ALEXIS EDGERTON                  ADDRESS ON FILE
ALEXIS EDWARDS                   ADDRESS ON FILE
ALEXIS EDWARDS                   ADDRESS ON FILE
ALEXIS EGNOT                     ADDRESS ON FILE
ALEXIS ELLIOT                    ADDRESS ON FILE
ALEXIS ELLISON                   ADDRESS ON FILE
ALEXIS ESTRADA                   ADDRESS ON FILE
ALEXIS ESTRADA                   ADDRESS ON FILE
ALEXIS EVANS                     ADDRESS ON FILE
ALEXIS EVANS                     ADDRESS ON FILE
ALEXIS EVEIGAN                   ADDRESS ON FILE
ALEXIS FAHIE                     ADDRESS ON FILE
ALEXIS FALLO                     ADDRESS ON FILE
ALEXIS FAYCHAK                   ADDRESS ON FILE
ALEXIS FEINBERG                  ADDRESS ON FILE
ALEXIS FERLITO                   ADDRESS ON FILE
ALEXIS FIANDACA                  ADDRESS ON FILE
ALEXIS FISHER                    ADDRESS ON FILE
ALEXIS FORNEY                    ADDRESS ON FILE
ALEXIS FOSTER                    ADDRESS ON FILE
ALEXIS FOUNTAIN                  ADDRESS ON FILE
ALEXIS FRANKLIN                  ADDRESS ON FILE
ALEXIS FREDERICK                 ADDRESS ON FILE
ALEXIS FRITH                     ADDRESS ON FILE
ALEXIS GANTT                     ADDRESS ON FILE
ALEXIS GARCIA                    ADDRESS ON FILE
ALEXIS GARDNER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 53 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 278 of 2235

Claim Name                           Address Information
ALEXIS GARDNER                       ADDRESS ON FILE
ALEXIS GARNER                        ADDRESS ON FILE
ALEXIS GAUL                          ADDRESS ON FILE
ALEXIS GENSEMER                      ADDRESS ON FILE
ALEXIS GERICS                        ADDRESS ON FILE
ALEXIS GERVASINI                     ADDRESS ON FILE
ALEXIS GETHIN                        ADDRESS ON FILE
ALEXIS GLASS                         ADDRESS ON FILE
ALEXIS GLIDEWELL                     ADDRESS ON FILE
ALEXIS GOGGIN                        ADDRESS ON FILE
ALEXIS GOINES                        ADDRESS ON FILE
ALEXIS GOLLAZ                        ADDRESS ON FILE
ALEXIS GOODING                       ADDRESS ON FILE
ALEXIS GOODWINE                      ADDRESS ON FILE
ALEXIS GORDON                        ADDRESS ON FILE
ALEXIS GREEN                         ADDRESS ON FILE
ALEXIS GREESON                       ADDRESS ON FILE
ALEXIS GREWE                         ADDRESS ON FILE
ALEXIS GRIBBLE                       ADDRESS ON FILE
ALEXIS GRICE                         ADDRESS ON FILE
ALEXIS GRIFFIN                       ADDRESS ON FILE
ALEXIS GRIFFIN                       ADDRESS ON FILE
ALEXIS GRIFFIN                       ADDRESS ON FILE
ALEXIS GRIMES                        ADDRESS ON FILE
ALEXIS GRISHAM                       ADDRESS ON FILE
ALEXIS GUZMAN                        ADDRESS ON FILE
ALEXIS HACKER                        ADDRESS ON FILE
ALEXIS HALE                          ADDRESS ON FILE
ALEXIS HALE                          ADDRESS ON FILE
ALEXIS HAMLIN                        ADDRESS ON FILE
ALEXIS HAPPY                         ADDRESS ON FILE
ALEXIS HARPER                        ADDRESS ON FILE
ALEXIS HARRIS                        ADDRESS ON FILE
ALEXIS HARRIS                        ADDRESS ON FILE
ALEXIS HARTMAN-FLEGAL                ADDRESS ON FILE
ALEXIS HARVEY                        ADDRESS ON FILE
ALEXIS HARVIN                        ADDRESS ON FILE
ALEXIS HATZILIAS                     ADDRESS ON FILE
ALEXIS HAYNES                        ADDRESS ON FILE
ALEXIS HENDERSON                     ADDRESS ON FILE
ALEXIS HENDRICKS                     ADDRESS ON FILE
ALEXIS HENRY                         ADDRESS ON FILE
ALEXIS HENSLEY                       ADDRESS ON FILE
ALEXIS HENSON                        ADDRESS ON FILE
ALEXIS HERNANDEZ                     ADDRESS ON FILE
ALEXIS HICKS                         ADDRESS ON FILE
ALEXIS HICKS                         ADDRESS ON FILE
ALEXIS HILLARD                       ADDRESS ON FILE
ALEXIS HINKLE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 54 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 279 of 2235

Claim Name                        Address Information
ALEXIS HOLDING                    ADDRESS ON FILE
ALEXIS HOLLOWAY                   ADDRESS ON FILE
ALEXIS HOLT                       ADDRESS ON FILE
ALEXIS HONDRELLIS                 ADDRESS ON FILE
ALEXIS HORNBUCKLE                 ADDRESS ON FILE
ALEXIS HOUSE                      ADDRESS ON FILE
ALEXIS HUEBENER                   ADDRESS ON FILE
ALEXIS HURDA                      ADDRESS ON FILE
ALEXIS HYMAN                      ADDRESS ON FILE
ALEXIS JAMES                      ADDRESS ON FILE
ALEXIS JENKINS                    ADDRESS ON FILE
ALEXIS JOHNSTON                   ADDRESS ON FILE
ALEXIS JOLLY                      ADDRESS ON FILE
ALEXIS JONES                      ADDRESS ON FILE
ALEXIS JONES                      ADDRESS ON FILE
ALEXIS JONES                      ADDRESS ON FILE
ALEXIS JONES                      ADDRESS ON FILE
ALEXIS JUEZ                       ADDRESS ON FILE
ALEXIS JUNE                       ADDRESS ON FILE
ALEXIS JUSTICE                    ADDRESS ON FILE
ALEXIS KAHERL                     ADDRESS ON FILE
ALEXIS KAY                        ADDRESS ON FILE
ALEXIS KEECH                      ADDRESS ON FILE
ALEXIS KEITH                      ADDRESS ON FILE
ALEXIS KENNEMORE                  ADDRESS ON FILE
ALEXIS KHOURY                     ADDRESS ON FILE
ALEXIS KIMBALL                    ADDRESS ON FILE
ALEXIS KING                       ADDRESS ON FILE
ALEXIS KING                       ADDRESS ON FILE
ALEXIS KNIPFER                    ADDRESS ON FILE
ALEXIS KNOTT                      ADDRESS ON FILE
ALEXIS KOPCZYNSKI                 ADDRESS ON FILE
ALEXIS LAMPKIN                    ADDRESS ON FILE
ALEXIS LATSON                     ADDRESS ON FILE
ALEXIS LAWRENCE                   ADDRESS ON FILE
ALEXIS LEAKS                      ADDRESS ON FILE
ALEXIS LECALSEY                   ADDRESS ON FILE
ALEXIS LEEDY                      ADDRESS ON FILE
ALEXIS LITTLE                     ADDRESS ON FILE
ALEXIS LITTLEPAGE                 ADDRESS ON FILE
ALEXIS LOCKHART                   ADDRESS ON FILE
ALEXIS LOOMIS                     ADDRESS ON FILE
ALEXIS LOONEY                     ADDRESS ON FILE
ALEXIS LUCAS                      ADDRESS ON FILE
ALEXIS LUCAS                      ADDRESS ON FILE
ALEXIS LUETKENHAUS                ADDRESS ON FILE
ALEXIS LUONGO                     ADDRESS ON FILE
ALEXIS LYNCH                      ADDRESS ON FILE
ALEXIS MACK                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 55 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 280 of 2235

Claim Name                      Address Information
ALEXIS MACKEY                   ADDRESS ON FILE
ALEXIS MACY                     ADDRESS ON FILE
ALEXIS MALDONADO                ADDRESS ON FILE
ALEXIS MANUEL                   ADDRESS ON FILE
ALEXIS MARBLE                   ADDRESS ON FILE
ALEXIS MARSH                    ADDRESS ON FILE
ALEXIS MARSHALL                 ADDRESS ON FILE
ALEXIS MARTENS                  ADDRESS ON FILE
ALEXIS MASHEVSKY                ADDRESS ON FILE
ALEXIS MATHER                   ADDRESS ON FILE
ALEXIS MATHERLY                 ADDRESS ON FILE
ALEXIS MAXWELL                  ADDRESS ON FILE
ALEXIS MAYBERRY                 ADDRESS ON FILE
ALEXIS MAYE                     ADDRESS ON FILE
ALEXIS MAZYCK                   ADDRESS ON FILE
ALEXIS MCCRAVY                  ADDRESS ON FILE
ALEXIS MCGRORY                  ADDRESS ON FILE
ALEXIS MCKEE                    ADDRESS ON FILE
ALEXIS MCKENNA                  ADDRESS ON FILE
ALEXIS MCMEANS                  ADDRESS ON FILE
ALEXIS MCMILLIAN                ADDRESS ON FILE
ALEXIS MEDDAUGH                 ADDRESS ON FILE
ALEXIS MEEKS                    ADDRESS ON FILE
ALEXIS MILLER                   ADDRESS ON FILE
ALEXIS MILLER                   ADDRESS ON FILE
ALEXIS MITCHELL                 ADDRESS ON FILE
ALEXIS MONTANO                  ADDRESS ON FILE
ALEXIS MORALES                  ADDRESS ON FILE
ALEXIS MOSE                     ADDRESS ON FILE
ALEXIS MOSES                    ADDRESS ON FILE
ALEXIS MOSLEY                   ADDRESS ON FILE
ALEXIS MOSTACCIO                ADDRESS ON FILE
ALEXIS MURPHY                   ADDRESS ON FILE
ALEXIS MYERS                    ADDRESS ON FILE
ALEXIS MYERS                    ADDRESS ON FILE
ALEXIS NEWMAN                   ADDRESS ON FILE
ALEXIS NICOLETTI                ADDRESS ON FILE
ALEXIS NORMAN                   ADDRESS ON FILE
ALEXIS NORTON                   ADDRESS ON FILE
ALEXIS OLDS                     ADDRESS ON FILE
ALEXIS OPEL                     ADDRESS ON FILE
ALEXIS OWENS                    ADDRESS ON FILE
ALEXIS PARNELL                  ADDRESS ON FILE
ALEXIS PARROW                   ADDRESS ON FILE
ALEXIS PAUL                     ADDRESS ON FILE
ALEXIS PEPPER                   ADDRESS ON FILE
ALEXIS PERKINS                  ADDRESS ON FILE
ALEXIS PERRY                    ADDRESS ON FILE
ALEXIS PETERS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 56 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 281 of 2235

Claim Name                        Address Information
ALEXIS PETERSON                   ADDRESS ON FILE
ALEXIS PHILLIPS                   ADDRESS ON FILE
ALEXIS PIKE                       ADDRESS ON FILE
ALEXIS PITTMAN                    ADDRESS ON FILE
ALEXIS POLANSKY                   ADDRESS ON FILE
ALEXIS POPE                       ADDRESS ON FILE
ALEXIS POPE                       ADDRESS ON FILE
ALEXIS PORTER                     ADDRESS ON FILE
ALEXIS POWELL                     ADDRESS ON FILE
ALEXIS POWERS                     ADDRESS ON FILE
ALEXIS PREER                      ADDRESS ON FILE
ALEXIS PYCHEWICZ                  ADDRESS ON FILE
ALEXIS PYLE                       ADDRESS ON FILE
ALEXIS QUERMORLLUE                ADDRESS ON FILE
ALEXIS QUINN                      ADDRESS ON FILE
ALEXIS RAMIREZ                    ADDRESS ON FILE
ALEXIS RATTI                      ADDRESS ON FILE
ALEXIS RAY                        ADDRESS ON FILE
ALEXIS REED                       ADDRESS ON FILE
ALEXIS REED                       ADDRESS ON FILE
ALEXIS REISER                     ADDRESS ON FILE
ALEXIS REMMARK                    ADDRESS ON FILE
ALEXIS REVELLS                    ADDRESS ON FILE
ALEXIS REYNOLDS                   ADDRESS ON FILE
ALEXIS RICHARDSON                 ADDRESS ON FILE
ALEXIS RICKERT                    ADDRESS ON FILE
ALEXIS RIGGS                      ADDRESS ON FILE
ALEXIS RIVERA                     ADDRESS ON FILE
ALEXIS RIVERA                     ADDRESS ON FILE
ALEXIS ROANE                      ADDRESS ON FILE
ALEXIS ROBINSON                   ADDRESS ON FILE
ALEXIS ROCQUE                     ADDRESS ON FILE
ALEXIS RODRIGUEZ                  ADDRESS ON FILE
ALEXIS RODRIGUEZ                  ADDRESS ON FILE
ALEXIS ROSALY                     ADDRESS ON FILE
ALEXIS ROWLAND                    ADDRESS ON FILE
ALEXIS RUNGE-KOSS                 ADDRESS ON FILE
ALEXIS RUSHFORD                   ADDRESS ON FILE
ALEXIS RUSHING                    ADDRESS ON FILE
ALEXIS SALADINO                   ADDRESS ON FILE
ALEXIS SANCHEZ                    ADDRESS ON FILE
ALEXIS SANCHEZ                    ADDRESS ON FILE
ALEXIS SANKEY                     ADDRESS ON FILE
ALEXIS SAVOY                      ADDRESS ON FILE
ALEXIS SENTER                     ADDRESS ON FILE
ALEXIS SEVCIK                     ADDRESS ON FILE
ALEXIS SHANEYFELT                 ADDRESS ON FILE
ALEXIS SHARIF                     ADDRESS ON FILE
ALEXIS SHEARER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 57 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 282 of 2235

Claim Name                           Address Information
ALEXIS SHUMPERT                      ADDRESS ON FILE
ALEXIS SINEATH                       ADDRESS ON FILE
ALEXIS SIZEMORE                      ADDRESS ON FILE
ALEXIS SLADE                         ADDRESS ON FILE
ALEXIS SLATE                         ADDRESS ON FILE
ALEXIS SMITH                         ADDRESS ON FILE
ALEXIS SMITH                         ADDRESS ON FILE
ALEXIS SMITH                         ADDRESS ON FILE
ALEXIS SMITH                         ADDRESS ON FILE
ALEXIS SNELL                         ADDRESS ON FILE
ALEXIS SNYDER                        ADDRESS ON FILE
ALEXIS SOSA                          ADDRESS ON FILE
ALEXIS SOWARD                        ADDRESS ON FILE
ALEXIS SPENCER                       ADDRESS ON FILE
ALEXIS SPIESS                        ADDRESS ON FILE
ALEXIS STALLINGS                     ADDRESS ON FILE
ALEXIS STANTON                       ADDRESS ON FILE
ALEXIS STARR                         ADDRESS ON FILE
ALEXIS STEARNS                       ADDRESS ON FILE
ALEXIS STEPHENSON                    ADDRESS ON FILE
ALEXIS STOKES-INGRAM                 ADDRESS ON FILE
ALEXIS STONE                         ADDRESS ON FILE
ALEXIS STOUT                         ADDRESS ON FILE
ALEXIS STRICKLAND                    ADDRESS ON FILE
ALEXIS SULAK                         ADDRESS ON FILE
ALEXIS SUMNERS                       ADDRESS ON FILE
ALEXIS SUTTON                        ADDRESS ON FILE
ALEXIS TATE                          ADDRESS ON FILE
ALEXIS TAYLOR-WILLOUGHBY             ADDRESS ON FILE
ALEXIS THOMAS                        ADDRESS ON FILE
ALEXIS THOMPSON                      ADDRESS ON FILE
ALEXIS THOMPSON                      ADDRESS ON FILE
ALEXIS THOMPSON                      ADDRESS ON FILE
ALEXIS THOMPSON                      ADDRESS ON FILE
ALEXIS TRAN                          ADDRESS ON FILE
ALEXIS TUFTS                         ADDRESS ON FILE
ALEXIS TULLAR                        ADDRESS ON FILE
ALEXIS TURNER                        ADDRESS ON FILE
ALEXIS TUTTLE                        ADDRESS ON FILE
ALEXIS UNDERWOOD                     ADDRESS ON FILE
ALEXIS VALLET                        ADDRESS ON FILE
ALEXIS VANDIVER                      ADDRESS ON FILE
ALEXIS VARDIS                        ADDRESS ON FILE
ALEXIS VENZOR HERRERA                ADDRESS ON FILE
ALEXIS WAITERS                       ADDRESS ON FILE
ALEXIS WALKER                        ADDRESS ON FILE
ALEXIS WALKER                        ADDRESS ON FILE
ALEXIS WALKER                        ADDRESS ON FILE
ALEXIS WAMPLER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 58 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 283 of 2235

Claim Name                        Address Information
ALEXIS WARNER                     ADDRESS ON FILE
ALEXIS WATSON                     ADDRESS ON FILE
ALEXIS WEATHERS                   ADDRESS ON FILE
ALEXIS WEBSTER                    ADDRESS ON FILE
ALEXIS WEHKING                    ADDRESS ON FILE
ALEXIS WELCH                      ADDRESS ON FILE
ALEXIS WELLS                      ADDRESS ON FILE
ALEXIS WELLS                      ADDRESS ON FILE
ALEXIS WEST                       ADDRESS ON FILE
ALEXIS WEST                       ADDRESS ON FILE
ALEXIS WHITE                      ADDRESS ON FILE
ALEXIS WILLIAMS                   ADDRESS ON FILE
ALEXIS WILLIAMS                   ADDRESS ON FILE
ALEXIS WILLIAMS                   ADDRESS ON FILE
ALEXIS WILLIAMS                   ADDRESS ON FILE
ALEXIS WILLIAMS                   ADDRESS ON FILE
ALEXIS WINDLE                     ADDRESS ON FILE
ALEXIS WOOD                       ADDRESS ON FILE
ALEXIS WOOD                       ADDRESS ON FILE
ALEXIS WOOD                       ADDRESS ON FILE
ALEXIS WOODS                      ADDRESS ON FILE
ALEXIS WRIGHT                     ADDRESS ON FILE
ALEXIS WRIGHT                     ADDRESS ON FILE
ALEXIS YOST                       ADDRESS ON FILE
ALEXIS ZIMMERMAN                  ADDRESS ON FILE
ALEXISANNE MIRANDA                ADDRESS ON FILE
ALEXISS SHIRLEY                   ADDRESS ON FILE
ALEXIUS ADAMS                     ADDRESS ON FILE
ALEXIUS ARMSTEAD                  ADDRESS ON FILE
ALEXIUS HORSEY                    ADDRESS ON FILE
ALEXIUS LYNN                      ADDRESS ON FILE
ALEXIUS PLESS                     ADDRESS ON FILE
ALEXSIS THOMAS                    ADDRESS ON FILE
ALEXSIS WILLIAMS                  ADDRESS ON FILE
ALEXUS ALLEN                      ADDRESS ON FILE
ALEXUS ASHLEY                     ADDRESS ON FILE
ALEXUS BENNERMAN                  ADDRESS ON FILE
ALEXUS BIRDSONG                   ADDRESS ON FILE
ALEXUS COOPER                     ADDRESS ON FILE
ALEXUS CRAIG                      ADDRESS ON FILE
ALEXUS FOREMAN                    ADDRESS ON FILE
ALEXUS FOX                        ADDRESS ON FILE
ALEXUS GAMBLE                     ADDRESS ON FILE
ALEXUS GAMBLE                     ADDRESS ON FILE
ALEXUS HARGROVE                   ADDRESS ON FILE
ALEXUS HAWKINS                    ADDRESS ON FILE
ALEXUS HOPKINS                    ADDRESS ON FILE
ALEXUS JACKSON                    ADDRESS ON FILE
ALEXUS JACKSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 59 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                         Page 284 of 2235

Claim Name                        Address Information
ALEXUS KEARNEY                    ADDRESS ON FILE
ALEXUS KLOCK                      ADDRESS ON FILE
ALEXUS LLOYD                      ADDRESS ON FILE
ALEXUS LOCKLEAR                   ADDRESS ON FILE
ALEXUS MCINTIRE                   ADDRESS ON FILE
ALEXUS MOORE                      ADDRESS ON FILE
ALEXUS PEAVEY                     ADDRESS ON FILE
ALEXUS PHIFER                     ADDRESS ON FILE
ALEXUS RHINEHARDT                 ADDRESS ON FILE
ALEXUS RIDDLE                     ADDRESS ON FILE
ALEXUS ROBERTSON                  ADDRESS ON FILE
ALEXUS ROSS                       ADDRESS ON FILE
ALEXUS SMITH                      ADDRESS ON FILE
ALEXUS SMITH                      ADDRESS ON FILE
ALEXUS STORMS                     ADDRESS ON FILE
ALEXUS THOMAS                     ADDRESS ON FILE
ALEXUS THOMPSON                   ADDRESS ON FILE
ALEXUS WASHINGTON                 ADDRESS ON FILE
ALEXUS WAYTOWICH                  ADDRESS ON FILE
ALEXUS WILLIAMS                   ADDRESS ON FILE
ALEXX HARMAN                      ADDRESS ON FILE
ALEXX LANDACRE                    ADDRESS ON FILE
ALEXX MARTIN                      ADDRESS ON FILE
ALEXXIA BOYD                      ADDRESS ON FILE
ALEXXIS BRANHAM                   ADDRESS ON FILE
ALEXYIA YOST                      ADDRESS ON FILE
ALEXYS BROWN                      ADDRESS ON FILE
ALEXYS CICHIELO                   ADDRESS ON FILE
ALEXYS JONES                      ADDRESS ON FILE
ALEXYS OLIVER                     ADDRESS ON FILE
ALEXYS PERKINS                    ADDRESS ON FILE
ALEXYS WOLFINGER                  ADDRESS ON FILE
ALEXZANDRA HUBER                  ADDRESS ON FILE
ALEXZANDRIA BROTZ                 ADDRESS ON FILE
ALEXZANDRIA NELSON                ADDRESS ON FILE
ALEXZANDRIA PELLITTERI-ALLEN      ADDRESS ON FILE
ALEXZANDRIA RICHARDSON            ADDRESS ON FILE
ALEYA BECKFORD                    ADDRESS ON FILE
ALEYA KESELY                      ADDRESS ON FILE
ALEYA SHRECKENGOST                ADDRESS ON FILE
ALEYA WASHINGTON                  ADDRESS ON FILE
ALEYAH IVEY                       ADDRESS ON FILE
ALEYNA STANFORD                   ADDRESS ON FILE
ALEYSHA POMALES-MARRERO           ADDRESS ON FILE
ALEYSSA ARTIS-MOYE                ADDRESS ON FILE
ALFAGO NIGHTENGALE                ADDRESS ON FILE
ALFANO PROPERTY SERVICES          75 FRANKLYN ST ORCHARD PARK NY 14127
ALFONSO MIGUEL                    ADDRESS ON FILE
ALFONSO MONROY                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 60 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 285 of 2235

Claim Name                         Address Information
ALFONSO SAILEM                     ADDRESS ON FILE
ALFONSON FLORES                    ADDRESS ON FILE
ALFONZO CARRINGTON                 ADDRESS ON FILE
ALFONZO GREEN                      ADDRESS ON FILE
ALFONZO MCHATTEN                   ADDRESS ON FILE
ALFONZSO WILLIAMS                  ADDRESS ON FILE
ALFRED BROWN                       ADDRESS ON FILE
ALFRED CASON                       ADDRESS ON FILE
ALFRED CHISM                       ADDRESS ON FILE
ALFRED CLARKE                      ADDRESS ON FILE
ALFRED CROQUER                     ADDRESS ON FILE
ALFRED DIVINEY                     ADDRESS ON FILE
ALFRED E HARTMAN                   ADDRESS ON FILE
ALFRED GAY                         ADDRESS ON FILE
ALFRED HICKS                       ADDRESS ON FILE
ALFRED JOHNSON                     ADDRESS ON FILE
ALFRED JOHNSON                     ADDRESS ON FILE
ALFRED LEONARD                     ADDRESS ON FILE
ALFRED MONTOYA                     ADDRESS ON FILE
ALFRED MYERS                       ADDRESS ON FILE
ALFRED OBRIEN                      ADDRESS ON FILE
ALFRED OWENS                       ADDRESS ON FILE
ALFRED PAJIBO                      ADDRESS ON FILE
ALFRED RAWLS                       ADDRESS ON FILE
ALFRED SMITH                       ADDRESS ON FILE
ALFRED SMITH                       ADDRESS ON FILE
ALFRED SMITH                       ADDRESS ON FILE
ALFRED TAYLOR                      ADDRESS ON FILE
ALFRED WEBB                        ADDRESS ON FILE
ALFRED WHITE                       ADDRESS ON FILE
ALFRED WILKINS                     ADDRESS ON FILE
ALFRED-IAN WINTERS                 ADDRESS ON FILE
ALFREDA HAMILTON                   ADDRESS ON FILE
ALFREDIA HARRIS                    ADDRESS ON FILE
ALFREDO BAUTISTA                   ADDRESS ON FILE
ALFREDO BRIGIDO                    ADDRESS ON FILE
ALFREDO CLAUDIO                    ADDRESS ON FILE
ALFREDO FERRARO                    ADDRESS ON FILE
ALFREDO FIESLER                    ADDRESS ON FILE
ALFREDO JAIMES                     ADDRESS ON FILE
ALFREDO LEIVA                      ADDRESS ON FILE
ALFREDO OJEDA                      ADDRESS ON FILE
ALFREDO RAMOS                      ADDRESS ON FILE
ALFREDO RIVERA TOMASSINI           ADDRESS ON FILE
ALFREDO ROMAN                      ADDRESS ON FILE
ALFRIEDA YOUNG                     ADDRESS ON FILE
ALFY MERCEDES CHECO                ADDRESS ON FILE
ALGIMANTAS SIUGZDA                 ADDRESS ON FILE
ALHASSAN BAH                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 61 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 286 of 2235

Claim Name                       Address Information
ALHASSAN JAGNE                   ADDRESS ON FILE
ALI AMEER                        ADDRESS ON FILE
ALI DAR                          ADDRESS ON FILE
ALI ELLIS                        ADDRESS ON FILE
ALI GREER                        ADDRESS ON FILE
ALI HARRISON                     ADDRESS ON FILE
ALI HAWACH                       ADDRESS ON FILE
ALI KEBRIAEI                     ADDRESS ON FILE
ALI LOUDIYI                      ADDRESS ON FILE
ALI PAYNE                        ADDRESS ON FILE
ALI ROCKHOLD                     ADDRESS ON FILE
ALIA AGUIGUI                     ADDRESS ON FILE
ALIANA MATEOS                    ADDRESS ON FILE
ALIC LAUGHLIN                    ADDRESS ON FILE
ALICA ADAMS                      ADDRESS ON FILE
ALICA BASTRESS                   ADDRESS ON FILE
ALICE BRODERSON                  ADDRESS ON FILE
ALICE BROWN                      ADDRESS ON FILE
ALICE CADE                       ADDRESS ON FILE
ALICE DUPONT                     ADDRESS ON FILE
ALICE ERICKSON                   ADDRESS ON FILE
ALICE GARVEY                     ADDRESS ON FILE
ALICE HARRIS                     ADDRESS ON FILE
ALICE LEWIS                      ADDRESS ON FILE
ALICE MOUL                       ADDRESS ON FILE
ALICE PACHECO                    ADDRESS ON FILE
ALICE PRITCHARD                  ADDRESS ON FILE
ALICE ROARK                      ADDRESS ON FILE
ALICE ROATH                      ADDRESS ON FILE
ALICE ROCHA                      ADDRESS ON FILE
ALICE SANDERS                    ADDRESS ON FILE
ALICE STEELE                     ADDRESS ON FILE
ALICE STEPHENS                   ADDRESS ON FILE
ALICE VROMAN                     ADDRESS ON FILE
ALICIA ADAMS                     ADDRESS ON FILE
ALICIA ARMSTRONG                 ADDRESS ON FILE
ALICIA ASKEW                     ADDRESS ON FILE
ALICIA BANKS                     ADDRESS ON FILE
ALICIA BARNES                    ADDRESS ON FILE
ALICIA BARRINGER                 ADDRESS ON FILE
ALICIA BETHEA                    ADDRESS ON FILE
ALICIA BISHOP                    ADDRESS ON FILE
ALICIA BOLEN                     ADDRESS ON FILE
ALICIA BOYD                      ADDRESS ON FILE
ALICIA BOYD                      ADDRESS ON FILE
ALICIA BRAKENSIEK                ADDRESS ON FILE
ALICIA BRAZZELL                  ADDRESS ON FILE
ALICIA BREEDEN                   ADDRESS ON FILE
ALICIA BUCKNER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 62 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 287 of 2235

Claim Name                       Address Information
ALICIA BURKE                     ADDRESS ON FILE
ALICIA CAMPBELL                  ADDRESS ON FILE
ALICIA CANNON                    ADDRESS ON FILE
ALICIA CARR                      ADDRESS ON FILE
ALICIA CASSIDY                   ADDRESS ON FILE
ALICIA CATES                     ADDRESS ON FILE
ALICIA CHASE                     ADDRESS ON FILE
ALICIA CHATTERTON                ADDRESS ON FILE
ALICIA CHERRY                    ADDRESS ON FILE
ALICIA COBLENTZ                  ADDRESS ON FILE
ALICIA COLEBY                    ADDRESS ON FILE
ALICIA CONSIGLIO                 ADDRESS ON FILE
ALICIA CORADO                    ADDRESS ON FILE
ALICIA CRISTOFARO                ADDRESS ON FILE
ALICIA CROSS                     ADDRESS ON FILE
ALICIA DANIELS                   ADDRESS ON FILE
ALICIA DASILVA                   ADDRESS ON FILE
ALICIA DECK                      ADDRESS ON FILE
ALICIA DEEDS                     ADDRESS ON FILE
ALICIA DIONIZIO                  ADDRESS ON FILE
ALICIA DUE                       ADDRESS ON FILE
ALICIA EDWARDS                   ADDRESS ON FILE
ALICIA FIELDS                    ADDRESS ON FILE
ALICIA FISHBAUGH                 ADDRESS ON FILE
ALICIA FONSECA                   ADDRESS ON FILE
ALICIA FRUGALE                   ADDRESS ON FILE
ALICIA FULFORD                   ADDRESS ON FILE
ALICIA GALLEY                    ADDRESS ON FILE
ALICIA GATES                     ADDRESS ON FILE
ALICIA GERHARD                   ADDRESS ON FILE
ALICIA GOINGS                    ADDRESS ON FILE
ALICIA GOLSTON                   ADDRESS ON FILE
ALICIA GRABER                    ADDRESS ON FILE
ALICIA GREGOIRE                  ADDRESS ON FILE
ALICIA GRUBER                    ADDRESS ON FILE
ALICIA HALL                      ADDRESS ON FILE
ALICIA HAMES                     ADDRESS ON FILE
ALICIA HAMURTAS                  ADDRESS ON FILE
ALICIA HARPEL                    ADDRESS ON FILE
ALICIA HASSENRICK                ADDRESS ON FILE
ALICIA HATCHER                   ADDRESS ON FILE
ALICIA HERNANDEZ                 ADDRESS ON FILE
ALICIA HILLEGAS                  ADDRESS ON FILE
ALICIA HOLMES                    ADDRESS ON FILE
ALICIA HOLTZER                   ADDRESS ON FILE
ALICIA HUGHES                    ADDRESS ON FILE
ALICIA IDLETT                    ADDRESS ON FILE
ALICIA INDYK                     ADDRESS ON FILE
ALICIA JACKSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 63 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 288 of 2235

Claim Name                        Address Information
ALICIA JONES                      ADDRESS ON FILE
ALICIA JONES                      ADDRESS ON FILE
ALICIA KEASLER                    ADDRESS ON FILE
ALICIA KONOPASKA                  ADDRESS ON FILE
ALICIA LOPEZ                      ADDRESS ON FILE
ALICIA LOVEJOY                    ADDRESS ON FILE
ALICIA LOVITT                     ADDRESS ON FILE
ALICIA MARSH                      ADDRESS ON FILE
ALICIA MCCLURE                    ADDRESS ON FILE
ALICIA MCDONOUGH                  ADDRESS ON FILE
ALICIA MCKNIGHT                   ADDRESS ON FILE
ALICIA MERCADO                    ADDRESS ON FILE
ALICIA MILLER                     ADDRESS ON FILE
ALICIA MILLER                     ADDRESS ON FILE
ALICIA MILTON                     ADDRESS ON FILE
ALICIA MISTLER                    ADDRESS ON FILE
ALICIA MOELLERING                 ADDRESS ON FILE
ALICIA MONICO                     ADDRESS ON FILE
ALICIA N ABERNATHY                ADDRESS ON FILE
ALICIA NAVARRO BALTAZAR           ADDRESS ON FILE
ALICIA ORTIZ                      ADDRESS ON FILE
ALICIA PALMA                      ADDRESS ON FILE
ALICIA PARKER                     ADDRESS ON FILE
ALICIA PASIEKA                    ADDRESS ON FILE
ALICIA PEREZ                      ADDRESS ON FILE
ALICIA RAMSEY                     ADDRESS ON FILE
ALICIA RICHARDSON                 ADDRESS ON FILE
ALICIA RICHARDSON                 ADDRESS ON FILE
ALICIA RIVERA                     ADDRESS ON FILE
ALICIA RIVERA                     ADDRESS ON FILE
ALICIA ROSADO                     ADDRESS ON FILE
ALICIA ROWSEY                     ADDRESS ON FILE
ALICIA SANDY                      ADDRESS ON FILE
ALICIA SARVER                     ADDRESS ON FILE
ALICIA SCHNEIDER                  ADDRESS ON FILE
ALICIA SCOTT                      ADDRESS ON FILE
ALICIA SETZER                     ADDRESS ON FILE
ALICIA SICARD                     ADDRESS ON FILE
ALICIA SIMON                      ADDRESS ON FILE
ALICIA SKELLY                     ADDRESS ON FILE
ALICIA SLAUGHTER                  ADDRESS ON FILE
ALICIA SMITH                      ADDRESS ON FILE
ALICIA SMITH                      ADDRESS ON FILE
ALICIA SMITH                      ADDRESS ON FILE
ALICIA STEVENS                    ADDRESS ON FILE
ALICIA TAYLOR                     ADDRESS ON FILE
ALICIA TEGANTVOORT                ADDRESS ON FILE
ALICIA THIGPEN                    ADDRESS ON FILE
ALICIA THOMAS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 64 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 289 of 2235

Claim Name                        Address Information
ALICIA THONET                     ADDRESS ON FILE
ALICIA TREECE                     ADDRESS ON FILE
ALICIA WAGNER                     ADDRESS ON FILE
ALICIA WHITE                      ADDRESS ON FILE
ALICIA WHITFIELD                  ADDRESS ON FILE
ALICIA WILBANKS                   ADDRESS ON FILE
ALICIA WILSON                     ADDRESS ON FILE
ALICIA YETMAN                     ADDRESS ON FILE
ALICIYA GREEN                     ADDRESS ON FILE
ALIEGHA WASHINGTON                ADDRESS ON FILE
ALIEGHSHIA ASHLEY                 ADDRESS ON FILE
ALIESKA JAQUEZ                    ADDRESS ON FILE
ALIJ TAPP                         ADDRESS ON FILE
ALIJAH WILDER                     ADDRESS ON FILE
ALINA BANARI                      ADDRESS ON FILE
ALINA DRAFTON                     ADDRESS ON FILE
ALINA LUTTRELL                    ADDRESS ON FILE
ALINA MAYNES                      ADDRESS ON FILE
ALINA SANTIAGO                    ADDRESS ON FILE
ALINA TINGEY                      ADDRESS ON FILE
ALINAH THADAL                     ADDRESS ON FILE
ALINE DORINI                      ADDRESS ON FILE
ALINE VICENTE                     ADDRESS ON FILE
ALISA BREWER                      ADDRESS ON FILE
ALISA BRUN                        ADDRESS ON FILE
ALISA DEERMAN                     ADDRESS ON FILE
ALISA DEOCHAND                    ADDRESS ON FILE
ALISA DOUGLAS                     ADDRESS ON FILE
ALISA JONES                       ADDRESS ON FILE
ALISA JORDAN                      ADDRESS ON FILE
ALISA KNIGHT                      ADDRESS ON FILE
ALISA RAGLAND                     ADDRESS ON FILE
ALISA ROARK                       ADDRESS ON FILE
ALISA UGLJANIA                    ADDRESS ON FILE
ALISA WOODS                       ADDRESS ON FILE
ALISCHA ST LOUIS                  ADDRESS ON FILE
ALISHA ALEXANDER                  ADDRESS ON FILE
ALISHA ALIRE                      ADDRESS ON FILE
ALISHA ALLEN                      ADDRESS ON FILE
ALISHA BARBER                     ADDRESS ON FILE
ALISHA BARCLAY                    ADDRESS ON FILE
ALISHA BAYLIS                     ADDRESS ON FILE
ALISHA BUCHANAN                   ADDRESS ON FILE
ALISHA BURLEY                     ADDRESS ON FILE
ALISHA CHAMBERS                   ADDRESS ON FILE
ALISHA COLOPY                     ADDRESS ON FILE
ALISHA COOK                       ADDRESS ON FILE
ALISHA COTE                       ADDRESS ON FILE
ALISHA COURTNEY                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 65 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 290 of 2235

Claim Name                      Address Information
ALISHA DANIEL                   ADDRESS ON FILE
ALISHA DAVIS                    ADDRESS ON FILE
ALISHA DIOP                     ADDRESS ON FILE
ALISHA DOWNER                   ADDRESS ON FILE
ALISHA EDWARDS                  ADDRESS ON FILE
ALISHA ELLIS                    ADDRESS ON FILE
ALISHA GIBBS                    ADDRESS ON FILE
ALISHA GROVES                   ADDRESS ON FILE
ALISHA HAWKINS                  ADDRESS ON FILE
ALISHA HICKS                    ADDRESS ON FILE
ALISHA HOFMANN                  ADDRESS ON FILE
ALISHA HUNT                     ADDRESS ON FILE
ALISHA JACKS                    ADDRESS ON FILE
ALISHA JIMENEZ                  ADDRESS ON FILE
ALISHA LORE                     ADDRESS ON FILE
ALISHA LOWMAN                   ADDRESS ON FILE
ALISHA MORA                     ADDRESS ON FILE
ALISHA MOSS                     ADDRESS ON FILE
ALISHA OVALLE                   ADDRESS ON FILE
ALISHA PERRY                    ADDRESS ON FILE
ALISHA PORTER                   ADDRESS ON FILE
ALISHA PYLES                    ADDRESS ON FILE
ALISHA QUINONES                 ADDRESS ON FILE
ALISHA REEVES                   ADDRESS ON FILE
ALISHA RING                     ADDRESS ON FILE
ALISHA ROSENTHAL                ADDRESS ON FILE
ALISHA SAYERS                   ADDRESS ON FILE
ALISHA SCHNEIDER                ADDRESS ON FILE
ALISHA SECREST                  ADDRESS ON FILE
ALISHA SHELL                    ADDRESS ON FILE
ALISHA SHOOK                    ADDRESS ON FILE
ALISHA STRAND                   ADDRESS ON FILE
ALISHA SWANN                    ADDRESS ON FILE
ALISHA THOMAS                   ADDRESS ON FILE
ALISHA TREAT                    ADDRESS ON FILE
ALISHA WOLFE                    ADDRESS ON FILE
ALISHA WOLFE                    ADDRESS ON FILE
ALISHIA BEASTER                 ADDRESS ON FILE
ALISHIA BLACK                   ADDRESS ON FILE
ALISIA HERNANDEZ                ADDRESS ON FILE
ALISIA ROYAL                    ADDRESS ON FILE
ALISIA WILLIAMS                 ADDRESS ON FILE
ALISON ANTELO                   ADDRESS ON FILE
ALISON BAYNE                    ADDRESS ON FILE
ALISON BOCKING                  ADDRESS ON FILE
ALISON BUSH                     ADDRESS ON FILE
ALISON C CAHOON                 ADDRESS ON FILE
ALISON CAHOON                   ADDRESS ON FILE
ALISON CITINO                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 66 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 291 of 2235

Claim Name                       Address Information
ALISON CLARK                     ADDRESS ON FILE
ALISON COLEMAN                   ADDRESS ON FILE
ALISON FALBA                     ADDRESS ON FILE
ALISON FORTNEY                   ADDRESS ON FILE
ALISON GADDIS                    ADDRESS ON FILE
ALISON GELSOMINO                 ADDRESS ON FILE
ALISON GILLELAND                 ADDRESS ON FILE
ALISON GOEBEL                    ADDRESS ON FILE
ALISON LANG                      ADDRESS ON FILE
ALISON MASSE                     ADDRESS ON FILE
ALISON MCDANIEL                  ADDRESS ON FILE
ALISON MCGUIRE                   ADDRESS ON FILE
ALISON MOSS                      ADDRESS ON FILE
ALISON OLIVER                    ADDRESS ON FILE
ALISON PERSAUD                   ADDRESS ON FILE
ALISON POLION                    ADDRESS ON FILE
ALISON POLION                    ADDRESS ON FILE
ALISON PRACON                    ADDRESS ON FILE
ALISON PRICE                     ADDRESS ON FILE
ALISON RUST                      ADDRESS ON FILE
ALISON SALISBURY                 ADDRESS ON FILE
ALISON TILLERY                   ADDRESS ON FILE
ALISON TYLER                     ADDRESS ON FILE
ALISON WESTBERG                  ADDRESS ON FILE
ALISSA ADAMS                     ADDRESS ON FILE
ALISSA CALIXTO                   ADDRESS ON FILE
ALISSA CRESSWELL                 ADDRESS ON FILE
ALISSA CURTIS                    ADDRESS ON FILE
ALISSA DARLING                   ADDRESS ON FILE
ALISSA HUMPHREY                  ADDRESS ON FILE
ALISSA KAUFMANN                  ADDRESS ON FILE
ALISSA LOBELLO                   ADDRESS ON FILE
ALISSA MENEZES                   ADDRESS ON FILE
ALISSA MYERS                     ADDRESS ON FILE
ALISSA PERINO                    ADDRESS ON FILE
ALISSA SIRMAN                    ADDRESS ON FILE
ALISSA WIGGINS                   ADDRESS ON FILE
ALISSA WILLIAMS                  ADDRESS ON FILE
ALISSA WRIGHT                    ADDRESS ON FILE
ALISSIA GREGORY                  ADDRESS ON FILE
ALISSON ALEXANDER                ADDRESS ON FILE
ALIU ODEJOBI                     ADDRESS ON FILE
ALIVIA JONES                     ADDRESS ON FILE
ALIVIA LASSITER                  ADDRESS ON FILE
ALIVIA NELSON                    ADDRESS ON FILE
ALIVIA POTTER                    ADDRESS ON FILE
ALIVIA SLOAN                     ADDRESS ON FILE
ALIX CORMIER                     ADDRESS ON FILE
ALIX MALLORE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 67 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 292 of 2235

Claim Name                           Address Information
ALIXA RODRIGUEZ                      ADDRESS ON FILE
ALIXANDRA COBB                       ADDRESS ON FILE
ALIXSIA NOBERT                       ADDRESS ON FILE
ALIYA PUTMAN                         ADDRESS ON FILE
ALIYA SMITH                          ADDRESS ON FILE
ALIYA WAKEFIELD                      ADDRESS ON FILE
ALIYAH BAILEY                        ADDRESS ON FILE
ALIYAH BAKER                         ADDRESS ON FILE
ALIYAH BERROCAL                      ADDRESS ON FILE
ALIYAH CANNADY                       ADDRESS ON FILE
ALIYAH CARDENAS                      ADDRESS ON FILE
ALIYAH CLEMENTS                      ADDRESS ON FILE
ALIYAH CLEMENTS                      ADDRESS ON FILE
ALIYAH JOHNSON                       ADDRESS ON FILE
ALIYAH KIMMEY                        ADDRESS ON FILE
ALIYAH KINZER                        ADDRESS ON FILE
ALIYAH LOPEZ                         ADDRESS ON FILE
ALIYAH MANNING                       ADDRESS ON FILE
ALIYAH MULKEY                        ADDRESS ON FILE
ALIYAH NELSON                        ADDRESS ON FILE
ALIYAH PRICE                         ADDRESS ON FILE
ALIYAH SAWANEH                       ADDRESS ON FILE
ALIYAH VALENTINE                     ADDRESS ON FILE
ALIYAH WALKER                        ADDRESS ON FILE
ALIYAH WRIGHT                        ADDRESS ON FILE
ALIYNA TORO                          ADDRESS ON FILE
ALIYSHA LONGINO                      ADDRESS ON FILE
ALIYSHA WAITERS                      ADDRESS ON FILE
ALIYYAH JOYNER                       ADDRESS ON FILE
ALIZA HARNER                         ADDRESS ON FILE
ALIZABETH CHRISTOPHER                ADDRESS ON FILE
ALIZABETH WHITEHEAD                  ADDRESS ON FILE
ALIZAE CRATCH                        ADDRESS ON FILE
ALIZAE NEVILLE                       ADDRESS ON FILE
ALIZE BRICE                          ADDRESS ON FILE
ALIZE HARDIN                         ADDRESS ON FILE
ALIZE NIBLACK                        ADDRESS ON FILE
ALIZE SCOTT                          ADDRESS ON FILE
ALIZEA HENRIQUEZ                     ADDRESS ON FILE
ALIZEA JACKSON                       ADDRESS ON FILE
ALIZEAH RUSSELL                      ADDRESS ON FILE
ALIZEBETH DUPLANTIS                  ADDRESS ON FILE
ALJARROD JAMES                       ADDRESS ON FILE
ALJOWONE BLACK                       ADDRESS ON FILE
ALKEIM HARLEY                        ADDRESS ON FILE
ALKEIM HARLEY                        ADDRESS ON FILE
ALKINA DANIELS                       ADDRESS ON FILE
ALL ABOUT LAWNS LLC                  22211 HARRISON ST GRETNA NE 68028
ALL ABOUT PLUMBING SERVICES LLC      10052 WOODMERE D FAIRHOPE AL 36532



Epiq Corporate Restructuring, LLC                                                            Page 68 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 293 of 2235

Claim Name                              Address Information
ALL AMERICAN SEPTIC SERVICES LLC        210 SAVANNAH AVE EAST DUBLIN GA 31027
ALL CARE CARPET & UPHOLSTERY CLEANING   1964 BERNAYS DRIVE YORK PA 17404
ALL CARE CARPET UPHOLSTERY CLEANING     COMPANY LLC 1964 BERNAYS DR YORK PA 17404
ALL CARE LAWN SERVICE                   923 BRANNEN RD STATESBORO GA 30461
ALL CLEAN CARPET                        1633 APPIAN RD BYBEE TN 37713
ALL JCOR CORP                           5549 FT CAROLINE RD STE 118 JACKSONVILLE FL 32277
ALL MECHANICAL SERVICE CO               2521 CHASE RD SHAVERTOWN PA 18708
ALL OCCASIONS PARTY RENTALS             5825 MIDDLEBROOK PIKE KNOXVILLE TN 37921
ALL PHASE ELECTRIC                      PO BOX 210356 MONTGOMERY AL 36121
ALL PRO BEVERAGE SYSTEMS                14170 CEMETERY ROAD FORT MYERS FL 33905
ALL PRO CARPET CARE INC                 6494 CASTLERIDGE DRIVE IMPERIAL MO 63052
ALL PRO CARPET CLEANING                 15260 QUARRY RD OBERLIN OH 44074
ALL PRO PLUMBING AND DRAINS INC         1765 E NINE MILE RD SUITE 1 223 PENSACOLA FL 32514
ALL SEASONS CHEM DRY                    3649 LANE ROAD SUITE 304 PERRY OH 44081
ALL SEASONS LANDSCAPING                 853 SOUTH LAKEWOOD DR RIDGELEY WV 26753
ALL SEASONS SIGNS                       3801 E 7TH ST JOPLIN MO 64801
ALL SECURE LOCK AND SECURITY            12371C W 64TH AVE ARVADA CO 80004
ALL SECURE LOCK SERVICE INC             12371C W 64TH AVE ARVADA CO 80004
ALL SERVICE KITCHEN EQUIPMENT CORP      10 CHARLES STREET NEW HYDE PARK NY 11040
ALL SERVICE PLUMBING LLC                4603 HARRIS RD BROADVIEW HEIGHTS OH 44147
ALL SOUTHERN FABRICATORS LLC            5010 126TH AVENUE NORTH CLEARWATER FL 33760
ALL STAR CLEANING                       709 WIND RIDGE DR STAFFORD VA 22554
ALL STAR ELECTRICAL OF RALEIGH INC      PO BOX 1175 GARNER NC 27529
ALL STAR GLASS AND MIRROR INC           341 VILLAGE RD VIRGINIA BEACH VA 23454
ALL STATES RENTALS                      PO BOX 94258 LAS VEGAS NV 89193
ALL TRADES MAINTENANCE AND REPAIR INC   PO BOX 57 AUBURN ME 04212
ALL WAYS ELECTRIC CORP                  262 ORINOCO DRIVE BRIGHTWATERS NY 11718
ALL WET SPRINKLERS AND LANDSCAPE INC    298 S LEONA AVE LECANTO FL 34461
ALLAN BILICKI                           ADDRESS ON FILE
ALLAN CRESS                             ADDRESS ON FILE
ALLAN E HAENISCH                        ADDRESS ON FILE
ALLAN EPPERSON                          ADDRESS ON FILE
ALLAN FORBES                            ADDRESS ON FILE
ALLAN GONZALEZ-VELAZQUEZ                ADDRESS ON FILE
ALLAN HOLDER                            ADDRESS ON FILE
ALLAN JACKSON                           ADDRESS ON FILE
ALLAN ROYAL                             ADDRESS ON FILE
ALLAN TAYLORS HANDYMAN SERVICE          908 W VIRGINIA AVE MARTINSBURG WV 25401
ALLAN WAYNE BENTLEY                     ADDRESS ON FILE
ALLANAH BUNKOWSKI                       ADDRESS ON FILE
ALLANNAH OREILLY                        ADDRESS ON FILE
ALLANTE SMITH                           ADDRESS ON FILE
ALLAZAY HARRIS                          ADDRESS ON FILE
ALLCLEAN PRESSURE WASHING LLC           PO BOX 3293 EVANS GA 30809
ALLEA WOODARD                           ADDRESS ON FILE
ALLEAH FAREWELL                         ADDRESS ON FILE
ALLECIAH PARTMAN                        ADDRESS ON FILE
ALLEEAH ELKINS                          ADDRESS ON FILE
ALLEEAH REED                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 69 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                              Page 294 of 2235

Claim Name                              Address Information
ALLEGANY COUNTY HEALTH DEPT             PO BOX 1745 CUMBERLAND MD 21501
ALLEGHANY CO TOWNSHIP TAX COLLECTOR     701 KELLY RD STE 201 CUMBERLAND MD 21502
ALLEGHENY BEVERAGE CO                   2177 W GRANDVIEW BLVD ERIE PA 16509
ALLEGHENY CNTRL TAX COLLECTION          102 RAHWAY ROAD MCMURRAY PA 15317
ALLEGHENY SOUTHWEST TAX COLLEC          102 RAHWAY ROAD MCMURRAY PA 15317
ALLEGHENY TOWNSHIP                      ALLEGHENY TOWNSHIP MUN BLDG 3131 COLONIAL DRIVE DUNCANSVILLE PA 16635-8022
ALLEGRA ROBINSON                        ADDRESS ON FILE
ALLEISIA NORRIS                         ADDRESS ON FILE
ALLEN ALSTON                            ADDRESS ON FILE
ALLEN ALTON                             ADDRESS ON FILE
ALLEN BLACK                             ADDRESS ON FILE
ALLEN BODDEN                            ADDRESS ON FILE
ALLEN BRITTEN                           ADDRESS ON FILE
ALLEN BROOKS                            ADDRESS ON FILE
ALLEN BURNSIDE                          ADDRESS ON FILE
ALLEN BURROUGHS                         ADDRESS ON FILE
ALLEN COOK                              ADDRESS ON FILE
ALLEN COUNTY DEPT OF PUBLIC PURCHASE    200 E BERRY ST STE 360 FORT WAYNE IN 46802
ALLEN COUNTY GOVERNMENT                 200 E BERRY ST STE 360 FORT WAYNE IN 46802
ALLEN COUNTY PUBLIC HEALTH DEPARTMENT   PO BOX 1503 LIMA OH 45802
ALLEN COUNTY TREASURER                  PO BOX 123 LIMA OH 45802
ALLEN COUNTY TREASURER                  PO BOX 2540 FT.WAYNE IN 46801-2540
ALLEN DAVIS                             ADDRESS ON FILE
ALLEN DORN                              ADDRESS ON FILE
ALLEN DUNBAR                            ADDRESS ON FILE
ALLEN EASTERLING                        ADDRESS ON FILE
ALLEN FELDSCHER                         ADDRESS ON FILE
ALLEN HARDEN                            ADDRESS ON FILE
ALLEN KILPATRICK                        ADDRESS ON FILE
ALLEN KUSHYNSKI                         4835 MARY ELLEN AVE SHENNAN OAKS CA 91423
ALLEN KUSHYNSKI                         ADDRESS ON FILE
ALLEN KUSHYNSKI TR & MIRIAM CYWAN TR    ATTN ALLEN KUSHYNSKI 4835 MARY ELLEN AVE SHERMAN OAKS CA 91423
ALLEN LATORRE                           ADDRESS ON FILE
ALLEN LOWE                              ADDRESS ON FILE
ALLEN MAMARIL                           ADDRESS ON FILE
ALLEN MCGINNIS                          ADDRESS ON FILE
ALLEN MICHAUD                           ADDRESS ON FILE
ALLEN MITCHELL                          ADDRESS ON FILE
ALLEN OBROCKI                           ADDRESS ON FILE
ALLEN PATTERSON                         ADDRESS ON FILE
ALLEN PEACOX                            ADDRESS ON FILE
ALLEN RENFROE                           ADDRESS ON FILE
ALLEN ROBINSON                          ADDRESS ON FILE
ALLEN SAINT                             ADDRESS ON FILE
ALLEN SHAFFER                           ADDRESS ON FILE
ALLEN SHULTS                            ADDRESS ON FILE
ALLEN SIGN CO                           PO BOX 20021 KNOXVILLE TN 37940
ALLEN SMITH                             ADDRESS ON FILE
ALLEN STANFORD                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 70 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                               Page 295 of 2235

Claim Name                               Address Information
ALLEN THOMAS                             ADDRESS ON FILE
ALLEN TIDWELL                            ADDRESS ON FILE
ALLEN TRICE                              ADDRESS ON FILE
ALLEN VANGUILDER                         ADDRESS ON FILE
ALLEN WESTMORELAND                       ADDRESS ON FILE
ALLEN WILKINS                            ADDRESS ON FILE
ALLEN WOOD                               ADDRESS ON FILE
ALLEN WYRE                               ADDRESS ON FILE
ALLENA NOBLES                            ADDRESS ON FILE
ALLENBACH LAWN SERVICES                  4990 ZURMEHLY ROAD LIMA OH 45806
ALLENS DRAIN CLEANING SERVICES           DBA ALLENS DRAIN CLEANING SERVICES PO BOX 109 PRESQUE ISLE ME 04769
ALLENS ENVIRONMENTAL SERVICES INC        DBA ALLENS DRAIN CLEANING SERVICES PO BOX 109 PRESQUE ISLE ME 04769
ALLENS SERTYL                            ADDRESS ON FILE
ALLENTOWN FIRE PREVENTION                435 HAMILTON STREET 4TH FLOOR - CITY HALL ALLENTOWN PA 18101-1699
ALLEX GOODEN                             ADDRESS ON FILE
ALLEY ENTERPRISES LLC                    425 SUNNY RD MAX MEADOWS VA 24360
ALLEY FALZETTA                           ADDRESS ON FILE
ALLFIX SERVICES                          153 GREENBRIAR CT SAVANNAH GA 31419
ALLI BOURGET                             ADDRESS ON FILE
ALLI BOWERS                              ADDRESS ON FILE
ALLI KEEL                                ADDRESS ON FILE
ALLIANCE BEVERAGE DISTRIBUTING COMPANY   1115 N 47TH AVE PHOENIX AZ 85043
ALLIANCE BEVERAGE DISTRIBUTING LLC       4490 60TH STREET SE GRAND RAPIDS MI 49512
ALLIE GRIMSLEY                           ADDRESS ON FILE
ALLIE LYNN                               ADDRESS ON FILE
ALLIE PARRISH                            ADDRESS ON FILE
ALLIE POLOHONKI                          ADDRESS ON FILE
ALLIE RICE                               ADDRESS ON FILE
ALLIED LOCKSMITHS OF YOUNGTOWN INC       2904 SOUTH AVE YOUNGSTOWN OH 44502
ALLIED MECHANICAL ELECTRICAL             2141 SANDY DRIVE STATE COLLEGE PA 16803
ALLIED SIGNS INC                         33650 GIFTOS DRIVE CLINTON TWP. MI 48035
ALLIED WORLD SPECIALTY INSURANCE         199 WATER STREET 24TH FLOOR NEW YORK NY 10038
COMPANY
ALLIGATOR A AND E                        PO BOX 12225 NASHVILLE TN 38308
ALLISEN CRAIN                            ADDRESS ON FILE
ALLISIA SYKES                            ADDRESS ON FILE
ALLISON ANDERSON                         ADDRESS ON FILE
ALLISON ARROYO                           ADDRESS ON FILE
ALLISON ASHLEY                           ADDRESS ON FILE
ALLISON AXTON                            ADDRESS ON FILE
ALLISON BARBER                           ADDRESS ON FILE
ALLISON BARKEL                           ADDRESS ON FILE
ALLISON BATTEN                           ADDRESS ON FILE
ALLISON BELL                             ADDRESS ON FILE
ALLISON BERGIN                           ADDRESS ON FILE
ALLISON BLANCHARD                        ADDRESS ON FILE
ALLISON BOWN                             ADDRESS ON FILE
ALLISON BOYD                             ADDRESS ON FILE
ALLISON BROWN                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 71 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 296 of 2235

Claim Name                         Address Information
ALLISON BURCH                      ADDRESS ON FILE
ALLISON CASTLEBERRY                ADDRESS ON FILE
ALLISON CHIAVERINI                 ADDRESS ON FILE
ALLISON CIARDULLO                  ADDRESS ON FILE
ALLISON CICCHINE                   ADDRESS ON FILE
ALLISON CONLEY                     ADDRESS ON FILE
ALLISON COOK                       ADDRESS ON FILE
ALLISON COOKE                      ADDRESS ON FILE
ALLISON COON                       ADDRESS ON FILE
ALLISON COSMA                      ADDRESS ON FILE
ALLISON CRAIN                      ADDRESS ON FILE
ALLISON DESILVA                    ADDRESS ON FILE
ALLISON DICKSON                    ADDRESS ON FILE
ALLISON DIEHL                      ADDRESS ON FILE
ALLISON DOROBIS                    ADDRESS ON FILE
ALLISON DOWLING                    ADDRESS ON FILE
ALLISON DRAKE                      ADDRESS ON FILE
ALLISON EDWARDS                    ADDRESS ON FILE
ALLISON EDWARDS                    ADDRESS ON FILE
ALLISON ELLIOTT                    ADDRESS ON FILE
ALLISON EMMERICH                   ADDRESS ON FILE
ALLISON FALLON                     ADDRESS ON FILE
ALLISON FINK                       ADDRESS ON FILE
ALLISON FIORE                      ADDRESS ON FILE
ALLISON FRERICHS                   ADDRESS ON FILE
ALLISON GERARD                     ADDRESS ON FILE
ALLISON GLISSON                    ADDRESS ON FILE
ALLISON GOODWIN                    ADDRESS ON FILE
ALLISON GREEN                      ADDRESS ON FILE
ALLISON GREENE                     ADDRESS ON FILE
ALLISON GREER                      ADDRESS ON FILE
ALLISON HAM                        ADDRESS ON FILE
ALLISON HAYNES                     ADDRESS ON FILE
ALLISON HERRON                     ADDRESS ON FILE
ALLISON HUBBARD                    ADDRESS ON FILE
ALLISON JONES                      ADDRESS ON FILE
ALLISON KELLY                      ADDRESS ON FILE
ALLISON KING                       ADDRESS ON FILE
ALLISON KOYN                       ADDRESS ON FILE
ALLISON KULP                       ADDRESS ON FILE
ALLISON LANGAN                     ADDRESS ON FILE
ALLISON LOTT                       ADDRESS ON FILE
ALLISON LOVE                       ADDRESS ON FILE
ALLISON LUNGER                     ADDRESS ON FILE
ALLISON LUSH                       ADDRESS ON FILE
ALLISON MANN                       ADDRESS ON FILE
ALLISON MARCHIONE                  ADDRESS ON FILE
ALLISON MARION                     ADDRESS ON FILE
ALLISON MARTZ                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 72 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 297 of 2235

Claim Name                        Address Information
ALLISON MASON                     ADDRESS ON FILE
ALLISON MCEWEN                    ADDRESS ON FILE
ALLISON MEYER                     ADDRESS ON FILE
ALLISON MILLER                    ADDRESS ON FILE
ALLISON MILLS                     ADDRESS ON FILE
ALLISON MOORE                     ADDRESS ON FILE
ALLISON MOYE                      ADDRESS ON FILE
ALLISON MULLINAX                  ADDRESS ON FILE
ALLISON MURRAY                    ADDRESS ON FILE
ALLISON NALLY                     ADDRESS ON FILE
ALLISON NICHOLS                   ADDRESS ON FILE
ALLISON OSBORNE                   ADDRESS ON FILE
ALLISON PAYNE                     ADDRESS ON FILE
ALLISON PERALTA                   ADDRESS ON FILE
ALLISON PEREGOY                   ADDRESS ON FILE
ALLISON PETERSON                  ADDRESS ON FILE
ALLISON PHEBUS                    ADDRESS ON FILE
ALLISON PIATT                     ADDRESS ON FILE
ALLISON POLAND                    ADDRESS ON FILE
ALLISON POWERS                    ADDRESS ON FILE
ALLISON PROSSER                   ADDRESS ON FILE
ALLISON RAINS                     ADDRESS ON FILE
ALLISON RATLIFF                   ADDRESS ON FILE
ALLISON REYNOLDS                  ADDRESS ON FILE
ALLISON RIGG                      ADDRESS ON FILE
ALLISON RILEY                     ADDRESS ON FILE
ALLISON RIPPEY                    ADDRESS ON FILE
ALLISON RUDDICK                   ADDRESS ON FILE
ALLISON SADLER                    ADDRESS ON FILE
ALLISON SANDERSON                 ADDRESS ON FILE
ALLISON SCHENCK                   ADDRESS ON FILE
ALLISON SERGI                     ADDRESS ON FILE
ALLISON SHAKHTOUR                 ADDRESS ON FILE
ALLISON SHAUD                     ADDRESS ON FILE
ALLISON SHEPHERD                  ADDRESS ON FILE
ALLISON SHOEMAKER                 ADDRESS ON FILE
ALLISON SHUMAN                    ADDRESS ON FILE
ALLISON SIMMONS                   ADDRESS ON FILE
ALLISON SMITH                     ADDRESS ON FILE
ALLISON SOUDERS                   ADDRESS ON FILE
ALLISON ST ROCK                   ADDRESS ON FILE
ALLISON STANFORD                  ADDRESS ON FILE
ALLISON STANSBERRY                ADDRESS ON FILE
ALLISON STARKS                    ADDRESS ON FILE
ALLISON STEWART                   ADDRESS ON FILE
ALLISON STIDHAM                   ADDRESS ON FILE
ALLISON SULLIVAN                  ADDRESS ON FILE
ALLISON SWEENEY                   ADDRESS ON FILE
ALLISON SWEET                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 73 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 298 of 2235

Claim Name                          Address Information
ALLISON TAYLOR                      ADDRESS ON FILE
ALLISON TAYLOR                      ADDRESS ON FILE
ALLISON THORNTON                    ADDRESS ON FILE
ALLISON TINGLE                      ADDRESS ON FILE
ALLISON TURNBACH                    ADDRESS ON FILE
ALLISON UHLER                       ADDRESS ON FILE
ALLISON VERHAGEN                    ADDRESS ON FILE
ALLISON WALLEN SULLIVAN             ADDRESS ON FILE
ALLISON WATSON                      ADDRESS ON FILE
ALLISON WELDON                      ADDRESS ON FILE
ALLISON WESLEY                      ADDRESS ON FILE
ALLISON WHEELER                     ADDRESS ON FILE
ALLISON WHITE                       ADDRESS ON FILE
ALLISON WIGGINS                     ADDRESS ON FILE
ALLISON WILSON                      ADDRESS ON FILE
ALLISON WOMACK                      ADDRESS ON FILE
ALLISON ZELLNER                     ADDRESS ON FILE
ALLISSA CASE                        ADDRESS ON FILE
ALLISTER FENTON                     ADDRESS ON FILE
ALLISYN MONTOYA                     ADDRESS ON FILE
ALLIX PELENSKI                      ADDRESS ON FILE
ALLIYAH CONYERS                     ADDRESS ON FILE
ALLIYAH COOK                        ADDRESS ON FILE
ALLIYAH HARPER                      ADDRESS ON FILE
ALLIYAH HAYWARD                     ADDRESS ON FILE
ALLPHASE GREEN INC                  255 KILMER LANE WINTER HAVEN FL 33884
ALLSON EWING                        ADDRESS ON FILE
ALLSTAR COMMERCIAL SVCS             5549 FT CAROLINE RD STE 118 JACKSONVILLE FL 32277
ALLSTAR SERVICES LLC                709 WIND RIDGE DR STAFFORD VA 22554
ALLSTATE BEVERAGE COMPANY LLC       130 6TH STREET MONTGOMERY AL 36104
ALLSTATE REMODELING AND             DBA ALLSTATE REMODELING AND HANDYMAN SERVICE 37 W ACTON AVE WOOD RIVER IL
                                    62095
ALLSTATE WORKPLACE DIVISION         1776 AMERICAN HERITAGE LIFE DR JACKSONVILLE FL 32224
ALLTECH SERVICE COMPANY             211 MOULTRIE ROAD ALBANY GA 31705
ALLTREE TREE CARE                   P O BOX 328 WAYNESFIELD OH 45896
ALLURE EVANS                        ADDRESS ON FILE
ALLY GILL                           ADDRESS ON FILE
ALLY POSEY                          ADDRESS ON FILE
ALLY RILEY                          ADDRESS ON FILE
ALLY SALTER                         ADDRESS ON FILE
ALLY SCHELL                         ADDRESS ON FILE
ALLY WILLIAMS                       ADDRESS ON FILE
ALLYANNA DUNBAR                     ADDRESS ON FILE
ALLYSA BONO                         ADDRESS ON FILE
ALLYSA GOUVIA                       ADDRESS ON FILE
ALLYSA JACKSON                      ADDRESS ON FILE
ALLYSA PRATO                        ADDRESS ON FILE
ALLYSAN GAZEY                       ADDRESS ON FILE
ALLYSEA ROMAGNOLI                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 74 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 299 of 2235

Claim Name                           Address Information
ALLYSHA GREAVES                      ADDRESS ON FILE
ALLYSHA JACKSON                      ADDRESS ON FILE
ALLYSIA HAYES                        ADDRESS ON FILE
ALLYSON ANDRADE                      ADDRESS ON FILE
ALLYSON ATHA                         ADDRESS ON FILE
ALLYSON BUSLER                       ADDRESS ON FILE
ALLYSON BUTLER                       ADDRESS ON FILE
ALLYSON CLAY                         ADDRESS ON FILE
ALLYSON DISTLER                      ADDRESS ON FILE
ALLYSON FLURER                       ADDRESS ON FILE
ALLYSON HOWES                        ADDRESS ON FILE
ALLYSON JAMES                        ADDRESS ON FILE
ALLYSON JONES                        ADDRESS ON FILE
ALLYSON LEDFORD                      ADDRESS ON FILE
ALLYSON LINDSELL                     ADDRESS ON FILE
ALLYSON MERRILL                      ADDRESS ON FILE
ALLYSON MUSO                         ADDRESS ON FILE
ALLYSON PISZCZ                       ADDRESS ON FILE
ALLYSON SEARCY                       ADDRESS ON FILE
ALLYSON SOLARZ                       ADDRESS ON FILE
ALLYSON TARPLEY                      ADDRESS ON FILE
ALLYSON WHITMER                      ADDRESS ON FILE
ALLYSSA CHRONISTER                   ADDRESS ON FILE
ALLYSSA GONZALEZ                     ADDRESS ON FILE
ALLYSSA LONG                         ADDRESS ON FILE
ALLYSSA NORTON                       ADDRESS ON FILE
ALLYSSA SMITH                        ADDRESS ON FILE
ALLYSSA SMITH                        ADDRESS ON FILE
ALLYSSA SURETT                       ADDRESS ON FILE
ALLYSSA ZALESKI                      ADDRESS ON FILE
ALMA DUARTE-VALERA                   ADDRESS ON FILE
ALMA FLORIAN GONZAL                  ADDRESS ON FILE
ALMA FLORIAN GONZALEZ                ADDRESS ON FILE
ALMA ISABEL CORREA PORTILLO          ADDRESS ON FILE
ALMA KNIGHT                          ADDRESS ON FILE
ALMA PICKENS                         ADDRESS ON FILE
ALMANDA JORDAN                       ADDRESS ON FILE
ALMARIE MENDEZ                       ADDRESS ON FILE
ALMIR HOOZIC                         ADDRESS ON FILE
ALMOHN FERRELL                       ADDRESS ON FILE
ALNISA CERUTI                        ADDRESS ON FILE
ALNISA SPEARS                        ADDRESS ON FILE
ALONDRA GUZMAN                       ADDRESS ON FILE
ALONDRA RODRIGUEZ                    ADDRESS ON FILE
ALONDRA RODRIGUEZ                    ADDRESS ON FILE
ALONDRA VELAZQUEZ RIVERA             ADDRESS ON FILE
ALONDRE GLENN                        ADDRESS ON FILE
ALONNA JOHNSON                       ADDRESS ON FILE
ALONNA KNOBLOCK                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 75 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 300 of 2235

Claim Name                        Address Information
ALONNA PERDUE                     ADDRESS ON FILE
ALONSO GALGANI                    ADDRESS ON FILE
ALONSO LEON                       ADDRESS ON FILE
ALONSO TEXIS                      ADDRESS ON FILE
ALONTE WILLIAMS                   ADDRESS ON FILE
ALONZIO YOUNG                     ADDRESS ON FILE
ALONZO APPLE                      ADDRESS ON FILE
ALONZO BANKS                      ADDRESS ON FILE
ALONZO CARRUTHERS                 ADDRESS ON FILE
ALONZO COX                        ADDRESS ON FILE
ALONZO FRAZIER                    ADDRESS ON FILE
ALONZO GARRETT                    ADDRESS ON FILE
ALONZO HARRIS                     ADDRESS ON FILE
ALONZO HESTER                     ADDRESS ON FILE
ALONZO JENKINS                    ADDRESS ON FILE
ALONZO KYLES                      ADDRESS ON FILE
ALONZO MARTIN                     ADDRESS ON FILE
ALONZO PRIM                       ADDRESS ON FILE
ALONZO RANSOM                     ADDRESS ON FILE
ALONZO ROTHWELL                   ADDRESS ON FILE
ALONZO SHIPP                      ADDRESS ON FILE
ALORA LAYAOU                      ADDRESS ON FILE
ALORA RICHARDSON                  ADDRESS ON FILE
ALOYSIUS BALLARD                  ADDRESS ON FILE
ALPENATON STEWART                 ADDRESS ON FILE
ALPHA CAMARA                      ADDRESS ON FILE
ALPHA IZEBERE                     ADDRESS ON FILE
ALPHA LAMIN                       ADDRESS ON FILE
ALPHA LAND PARTNERS LP            940 EMMETT AVE SUITE 200 C/O VILLAGE PROPERTIES OPER BELMONT CA 94002
ALPHA MECHANICAL SERVICE INC      7200 DISTRIBUTION DRIVE LOUISVILLE KY 40258
ALPHONSE KRAMPAS                  ADDRESS ON FILE
ALPHONSO BARR                     ADDRESS ON FILE
ALPHONSO JENKINS                  ADDRESS ON FILE
ALPHONSO MCCORMACK                ADDRESS ON FILE
ALPHONSO PIERCE                   ADDRESS ON FILE
ALPHONSO POPE                     ADDRESS ON FILE
ALPHONZO BROWN                    ADDRESS ON FILE
ALPHONZO COOPER                   ADDRESS ON FILE
ALPINE LANDSCAPE AND SNOW LLC     PO BOX 658 GAYLORD MI 49735
ALPINE LANDSCAPE SNOW LLC         PO BOX 658 GAYLORD MI 49734
ALPINTINO JOHNSON                 ADDRESS ON FILE
ALQUAN JOINER                     ADDRESS ON FILE
ALROY LEWIS                       ADDRESS ON FILE
ALSTON BAIRD                      ADDRESS ON FILE
ALSTON BIRD                       ADDRESS ON FILE
ALTA LANGUAGE SERVICES INC        3355 LENOX ROAD NE STE 510 ATLANTA GA 30326
ALTAF HOSSAIN                     ADDRESS ON FILE
ALTAGRACIA PEREZ                  ADDRESS ON FILE
ALTAGRACIA VASQUEZ                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 76 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 301 of 2235

Claim Name                        Address Information
ALTANA SHALKHAKOVA                ADDRESS ON FILE
ALTHEA FAYSON                     ADDRESS ON FILE
ALTHEA GARNER                     ADDRESS ON FILE
ALTHEA LOYD                       ADDRESS ON FILE
ALTHEA MADAGAN                    ADDRESS ON FILE
ALTHEA MOORE                      ADDRESS ON FILE
ALTHEAR BULLOCK                   ADDRESS ON FILE
ALTO NORTHPOINT OUTPARCEL LP      1614 COLONIAL BLVD STE 101 FT MYERS FL 33907
ALTON BRIDGES                     ADDRESS ON FILE
ALTON FORBUS                      ADDRESS ON FILE
ALTON HALL                        ADDRESS ON FILE
ALTON JOHNSON                     ADDRESS ON FILE
ALTON SCOTT                       ADDRESS ON FILE
ALTON STARR                       ADDRESS ON FILE
ALTON WILLIAMS                    ADDRESS ON FILE
ALTON WRAGGS                      ADDRESS ON FILE
ALTONEY BROWN                     ADDRESS ON FILE
ALTONIA ELLIS                     ADDRESS ON FILE
ALTONIA ELLIS                     ADDRESS ON FILE
ALUOR NYAMOR                      ADDRESS ON FILE
ALUOR NYAMOR                      ADDRESS ON FILE
ALURA TRAIL                       ADDRESS ON FILE
ALUSINE JAH                       ADDRESS ON FILE
ALVA BURGHER                      ADDRESS ON FILE
ALVA MOSES                        ADDRESS ON FILE
ALVA TURNER                       ADDRESS ON FILE
ALVARO ASENCIO                    ADDRESS ON FILE
ALVARO FUNES                      ADDRESS ON FILE
ALVARO GOMEZ                      ADDRESS ON FILE
ALVARO LARA                       ADDRESS ON FILE
ALVENA CUEVAS                     ADDRESS ON FILE
ALVERNIS JOHNSON                  ADDRESS ON FILE
ALVIN BAKER                       ADDRESS ON FILE
ALVIN BATEY                       ADDRESS ON FILE
ALVIN BRIGHT                      ADDRESS ON FILE
ALVIN DOZIER                      ADDRESS ON FILE
ALVIN GOODE                       ADDRESS ON FILE
ALVIN HAMLIN                      ADDRESS ON FILE
ALVIN ING                         ADDRESS ON FILE
ALVIN MALICOAT                    ADDRESS ON FILE
ALVIN MARTIN                      ADDRESS ON FILE
ALVIN MCMILLIAN                   ADDRESS ON FILE
ALVIN MOORE                       ADDRESS ON FILE
ALVIN MOORE                       ADDRESS ON FILE
ALVIN PATTERSON                   ADDRESS ON FILE
ALVIN POUGH                       ADDRESS ON FILE
ALVIN PRAYER                      ADDRESS ON FILE
ALVIN SEIBER                      ADDRESS ON FILE
ALVIN SHAKOOR                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 77 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 302 of 2235

Claim Name                        Address Information
ALVIN TERRY                       ADDRESS ON FILE
ALVIN URQUHART                    ADDRESS ON FILE
ALVIN WELLS                       ADDRESS ON FILE
ALVIN WILLIAMS JR                 ADDRESS ON FILE
ALVINIA BETANCOURT                ADDRESS ON FILE
ALVIS ELECTRIC                    115 INDUSTRIAL DRIVE NE CHRISTIANSBURG VA 24073
ALVIS ROSSER                      ADDRESS ON FILE
ALWAYNE ARCHER                    ADDRESS ON FILE
ALY MACDONALD                     ADDRESS ON FILE
ALYANA MONROE                     ADDRESS ON FILE
ALYANNIA MINER                    ADDRESS ON FILE
ALYCE CRAYTON                     ADDRESS ON FILE
ALYCIA COREY                      ADDRESS ON FILE
ALYCIA DOWDY                      ADDRESS ON FILE
ALYCIA FAULK                      ADDRESS ON FILE
ALYCIA PUTNEY                     ADDRESS ON FILE
ALYCIA SCHUSKO                    ADDRESS ON FILE
ALYIAH LAMAR                      ADDRESS ON FILE
ALYNNA EDOUARD                    ADDRESS ON FILE
ALYNZEA QUARANTA                  ADDRESS ON FILE
ALYONA FORREST                    ADDRESS ON FILE
ALYSA ANDERSON                    ADDRESS ON FILE
ALYSA BALLENGER                   ADDRESS ON FILE
ALYSA EVERLY                      ADDRESS ON FILE
ALYSA HELMS                       ADDRESS ON FILE
ALYSA JAUSS                       ADDRESS ON FILE
ALYSA MILLER                      ADDRESS ON FILE
ALYSABETH ROMAN                   ADDRESS ON FILE
ALYSE BOYER                       ADDRESS ON FILE
ALYSE COGGIN                      ADDRESS ON FILE
ALYSE CRUZ                        ADDRESS ON FILE
ALYSE ENGLE                       ADDRESS ON FILE
ALYSE MADEJ                       ADDRESS ON FILE
ALYSHA BALL                       ADDRESS ON FILE
ALYSHA DEJESUS                    ADDRESS ON FILE
ALYSHA GLANT                      ADDRESS ON FILE
ALYSHA GOUVEIA                    ADDRESS ON FILE
ALYSHA JOHNSON                    ADDRESS ON FILE
ALYSHA LASCALZA                   ADDRESS ON FILE
ALYSHA LINDER                     ADDRESS ON FILE
ALYSHA LUCY                       ADDRESS ON FILE
ALYSHA MASON                      ADDRESS ON FILE
ALYSHA MERCER                     ADDRESS ON FILE
ALYSHA PRICE                      ADDRESS ON FILE
ALYSHA SHELTON                    ADDRESS ON FILE
ALYSHA STOKES                     ADDRESS ON FILE
ALYSHA WASHINGTON                 ADDRESS ON FILE
ALYSHA WITZKE                     ADDRESS ON FILE
ALYSIA CROSS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 78 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 303 of 2235

Claim Name                        Address Information
ALYSIA MARTIN                     ADDRESS ON FILE
ALYSIA WICKLINE                   ADDRESS ON FILE
ALYSIN CROSS                      ADDRESS ON FILE
ALYSON BENNETT                    ADDRESS ON FILE
ALYSON BILBREY                    ADDRESS ON FILE
ALYSON CARLISTA                   ADDRESS ON FILE
ALYSON CHOLEWINSKI                ADDRESS ON FILE
ALYSON CONCEPCION                 ADDRESS ON FILE
ALYSON FRANKLIN                   ADDRESS ON FILE
ALYSON JONES                      ADDRESS ON FILE
ALYSON MENA                       ADDRESS ON FILE
ALYSON MILLER                     ADDRESS ON FILE
ALYSON MULLIS                     ADDRESS ON FILE
ALYSON PRING                      ADDRESS ON FILE
ALYSON RAINEY                     ADDRESS ON FILE
ALYSON WHITMAN                    ADDRESS ON FILE
ALYSSA ADAMKOSKI                  ADDRESS ON FILE
ALYSSA ADENS                      ADDRESS ON FILE
ALYSSA ALDRIDGE                   ADDRESS ON FILE
ALYSSA ALLEN                      ADDRESS ON FILE
ALYSSA ALLEN                      ADDRESS ON FILE
ALYSSA ALLINGHAM                  ADDRESS ON FILE
ALYSSA ALSIP                      ADDRESS ON FILE
ALYSSA ALTIZER                    ADDRESS ON FILE
ALYSSA AMOS                       ADDRESS ON FILE
ALYSSA ANDERSON                   ADDRESS ON FILE
ALYSSA ARMANTROUT                 ADDRESS ON FILE
ALYSSA ATENCIO                    ADDRESS ON FILE
ALYSSA BARNES                     ADDRESS ON FILE
ALYSSA BARNES                     ADDRESS ON FILE
ALYSSA BARRETT                    ADDRESS ON FILE
ALYSSA BATESON                    ADDRESS ON FILE
ALYSSA BAYER                      ADDRESS ON FILE
ALYSSA BIEBER                     ADDRESS ON FILE
ALYSSA BISKUP                     ADDRESS ON FILE
ALYSSA BLAIR                      ADDRESS ON FILE
ALYSSA BLOCK                      ADDRESS ON FILE
ALYSSA BOKEN                      ADDRESS ON FILE
ALYSSA BOLEWSKI                   ADDRESS ON FILE
ALYSSA BOMBARD                    ADDRESS ON FILE
ALYSSA BONAVITO                   ADDRESS ON FILE
ALYSSA BRASSARD                   ADDRESS ON FILE
ALYSSA BRUNO                      ADDRESS ON FILE
ALYSSA BUSARD                     ADDRESS ON FILE
ALYSSA BYRD                       ADDRESS ON FILE
ALYSSA CAHILL                     ADDRESS ON FILE
ALYSSA CALFEE                     ADDRESS ON FILE
ALYSSA CAMBRERI                   ADDRESS ON FILE
ALYSSA CAPUANO                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 79 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 304 of 2235

Claim Name                        Address Information
ALYSSA CARNEY                     ADDRESS ON FILE
ALYSSA CARTER                     ADDRESS ON FILE
ALYSSA CERVANTES                  ADDRESS ON FILE
ALYSSA CHAFFEE                    ADDRESS ON FILE
ALYSSA CHAPMAN                    ADDRESS ON FILE
ALYSSA CHRISTISON                 ADDRESS ON FILE
ALYSSA CHURCH                     ADDRESS ON FILE
ALYSSA CIFUENTES                  ADDRESS ON FILE
ALYSSA CONNER                     ADDRESS ON FILE
ALYSSA CONTONI                    ADDRESS ON FILE
ALYSSA CORRIGAN                   ADDRESS ON FILE
ALYSSA COTE                       ADDRESS ON FILE
ALYSSA COYNE                      ADDRESS ON FILE
ALYSSA CRAIG                      ADDRESS ON FILE
ALYSSA CRIST                      ADDRESS ON FILE
ALYSSA CUMMINGS                   ADDRESS ON FILE
ALYSSA CUNNINGHAM                 ADDRESS ON FILE
ALYSSA DAAKE                      ADDRESS ON FILE
ALYSSA DAERR                      ADDRESS ON FILE
ALYSSA DEMPSEY                    ADDRESS ON FILE
ALYSSA DENT                       ADDRESS ON FILE
ALYSSA DOLBY                      ADDRESS ON FILE
ALYSSA DUROCHER                   ADDRESS ON FILE
ALYSSA ELLERSIECK-MEDER           ADDRESS ON FILE
ALYSSA ELLINGTON                  ADDRESS ON FILE
ALYSSA EMBERTON                   ADDRESS ON FILE
ALYSSA ESPOSITO                   ADDRESS ON FILE
ALYSSA FARLEY                     ADDRESS ON FILE
ALYSSA FEDOR                      ADDRESS ON FILE
ALYSSA FELLETI                    ADDRESS ON FILE
ALYSSA FERRELL                    ADDRESS ON FILE
ALYSSA FIELDS                     ADDRESS ON FILE
ALYSSA FLORN                      ADDRESS ON FILE
ALYSSA FORBES                     ADDRESS ON FILE
ALYSSA GADSON                     ADDRESS ON FILE
ALYSSA GARCIA                     ADDRESS ON FILE
ALYSSA GARDNER                    ADDRESS ON FILE
ALYSSA GARTON                     ADDRESS ON FILE
ALYSSA GAYLOR                     ADDRESS ON FILE
ALYSSA GIBBS                      ADDRESS ON FILE
ALYSSA GIULIANA                   ADDRESS ON FILE
ALYSSA GODSEY                     ADDRESS ON FILE
ALYSSA GODWIN                     ADDRESS ON FILE
ALYSSA GOLDSTEIN                  ADDRESS ON FILE
ALYSSA GOMEZ                      ADDRESS ON FILE
ALYSSA GRASS                      ADDRESS ON FILE
ALYSSA GRAVEL                     ADDRESS ON FILE
ALYSSA GREGORY                    ADDRESS ON FILE
ALYSSA GRIFFIN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 80 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 305 of 2235

Claim Name                       Address Information
ALYSSA GRIFFIN                   ADDRESS ON FILE
ALYSSA GRIFFITH                  ADDRESS ON FILE
ALYSSA GUERRA                    ADDRESS ON FILE
ALYSSA HALL                      ADDRESS ON FILE
ALYSSA HANNER                    ADDRESS ON FILE
ALYSSA HARDING                   ADDRESS ON FILE
ALYSSA HARDY                     ADDRESS ON FILE
ALYSSA HARRIS                    ADDRESS ON FILE
ALYSSA HARRIS                    ADDRESS ON FILE
ALYSSA HARTWELL                  ADDRESS ON FILE
ALYSSA HENNINGER                 ADDRESS ON FILE
ALYSSA HERNANDEZ                 ADDRESS ON FILE
ALYSSA HICKS                     ADDRESS ON FILE
ALYSSA HILL                      ADDRESS ON FILE
ALYSSA HINES                     ADDRESS ON FILE
ALYSSA HOLMES                    ADDRESS ON FILE
ALYSSA HORSEY                    ADDRESS ON FILE
ALYSSA HORSEY                    ADDRESS ON FILE
ALYSSA HOWELL                    ADDRESS ON FILE
ALYSSA HUBBARD                   ADDRESS ON FILE
ALYSSA HUGHES                    ADDRESS ON FILE
ALYSSA HUGHES                    ADDRESS ON FILE
ALYSSA IACUZZO                   ADDRESS ON FILE
ALYSSA JACKSON                   ADDRESS ON FILE
ALYSSA JAY                       ADDRESS ON FILE
ALYSSA JOHNSON                   ADDRESS ON FILE
ALYSSA JOHNSON                   ADDRESS ON FILE
ALYSSA KAISER                    ADDRESS ON FILE
ALYSSA KASZER                    ADDRESS ON FILE
ALYSSA KING                      ADDRESS ON FILE
ALYSSA KIRTS                     ADDRESS ON FILE
ALYSSA KLOTZ                     ADDRESS ON FILE
ALYSSA KNECHTEL                  ADDRESS ON FILE
ALYSSA KOZLOSKI                  ADDRESS ON FILE
ALYSSA LAPEARL                   ADDRESS ON FILE
ALYSSA LEE                       ADDRESS ON FILE
ALYSSA LEITZEL                   ADDRESS ON FILE
ALYSSA LOPEZ                     ADDRESS ON FILE
ALYSSA LOUGHNEY                  ADDRESS ON FILE
ALYSSA MARDIS                    ADDRESS ON FILE
ALYSSA MARINUCCI                 ADDRESS ON FILE
ALYSSA MARTINEZ                  ADDRESS ON FILE
ALYSSA MATTSON                   ADDRESS ON FILE
ALYSSA MCALISTER                 ADDRESS ON FILE
ALYSSA MCCULLOUGH                ADDRESS ON FILE
ALYSSA MCKENZIE                  ADDRESS ON FILE
ALYSSA MECCA                     ADDRESS ON FILE
ALYSSA MEDINA                    ADDRESS ON FILE
ALYSSA MEDLOCK                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 81 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 306 of 2235

Claim Name                       Address Information
ALYSSA MERCER                    ADDRESS ON FILE
ALYSSA MERRILL                   ADDRESS ON FILE
ALYSSA MICKLETZ                  ADDRESS ON FILE
ALYSSA MILLER                    ADDRESS ON FILE
ALYSSA MILLER                    ADDRESS ON FILE
ALYSSA MILLSAPS                  ADDRESS ON FILE
ALYSSA MORENO                    ADDRESS ON FILE
ALYSSA MOSELEY                   ADDRESS ON FILE
ALYSSA MOZINGO                   ADDRESS ON FILE
ALYSSA MUDEK                     ADDRESS ON FILE
ALYSSA MULINOS                   ADDRESS ON FILE
ALYSSA MULLIGAN                  ADDRESS ON FILE
ALYSSA MURDOCH                   ADDRESS ON FILE
ALYSSA NASON                     ADDRESS ON FILE
ALYSSA NEFF                      ADDRESS ON FILE
ALYSSA NEW                       ADDRESS ON FILE
ALYSSA NEWYEAR                   ADDRESS ON FILE
ALYSSA NICOLL                    ADDRESS ON FILE
ALYSSA NORTON                    ADDRESS ON FILE
ALYSSA OLIVER                    ADDRESS ON FILE
ALYSSA OTERO                     ADDRESS ON FILE
ALYSSA PAESANO                   ADDRESS ON FILE
ALYSSA PAPAPIETRO                ADDRESS ON FILE
ALYSSA PARE                      ADDRESS ON FILE
ALYSSA PARTON                    ADDRESS ON FILE
ALYSSA PAULEY                    ADDRESS ON FILE
ALYSSA PAYNE                     ADDRESS ON FILE
ALYSSA PEREZ                     ADDRESS ON FILE
ALYSSA PIZZO                     ADDRESS ON FILE
ALYSSA POLLOCK                   ADDRESS ON FILE
ALYSSA PRESCOTT                  ADDRESS ON FILE
ALYSSA REID                      ADDRESS ON FILE
ALYSSA REIS                      ADDRESS ON FILE
ALYSSA REYNOLDS                  ADDRESS ON FILE
ALYSSA RICKOSKI                  ADDRESS ON FILE
ALYSSA ROBERTS                   ADDRESS ON FILE
ALYSSA RUIZ                      ADDRESS ON FILE
ALYSSA RUZZANO                   ADDRESS ON FILE
ALYSSA SAXON                     ADDRESS ON FILE
ALYSSA SCHIFANO                  ADDRESS ON FILE
ALYSSA SEAUX                     ADDRESS ON FILE
ALYSSA SHARKEY                   ADDRESS ON FILE
ALYSSA SHARKEY                   ADDRESS ON FILE
ALYSSA SHELBY                    ADDRESS ON FILE
ALYSSA SHENK                     ADDRESS ON FILE
ALYSSA SIGNOR                    ADDRESS ON FILE
ALYSSA SLATER                    ADDRESS ON FILE
ALYSSA SMITH                     ADDRESS ON FILE
ALYSSA SMITH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 82 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 307 of 2235

Claim Name                           Address Information
ALYSSA SNYDER                        ADDRESS ON FILE
ALYSSA SOLES                         ADDRESS ON FILE
ALYSSA SPARKS                        ADDRESS ON FILE
ALYSSA STEWART                       ADDRESS ON FILE
ALYSSA STROUD                        ADDRESS ON FILE
ALYSSA STYLES                        ADDRESS ON FILE
ALYSSA SUBER                         ADDRESS ON FILE
ALYSSA THIBODEAU                     ADDRESS ON FILE
ALYSSA THOMPSON                      ADDRESS ON FILE
ALYSSA THORNTON                      ADDRESS ON FILE
ALYSSA TIDWELL                       ADDRESS ON FILE
ALYSSA TIPTON                        ADDRESS ON FILE
ALYSSA TOLPA                         ADDRESS ON FILE
ALYSSA TOMEI                         ADDRESS ON FILE
ALYSSA ULMER                         ADDRESS ON FILE
ALYSSA VALLEE                        ADDRESS ON FILE
ALYSSA VAN NORTWICK                  ADDRESS ON FILE
ALYSSA VANDENEYNDE                   ADDRESS ON FILE
ALYSSA VERRETT                       ADDRESS ON FILE
ALYSSA VILLASENOR                    ADDRESS ON FILE
ALYSSA VINCENT                       ADDRESS ON FILE
ALYSSA WALLER                        ADDRESS ON FILE
ALYSSA WELCH                         ADDRESS ON FILE
ALYSSA WHETSTONE                     ADDRESS ON FILE
ALYSSA WHITE                         ADDRESS ON FILE
ALYSSA WIDMAN                        ADDRESS ON FILE
ALYSSA WIGGINS                       ADDRESS ON FILE
ALYSSA WILLIAMS                      ADDRESS ON FILE
ALYSSA WILSON                        ADDRESS ON FILE
ALYSSA WOOTEN                        ADDRESS ON FILE
ALYSSA YANCEY                        ADDRESS ON FILE
ALYSSA YOUNG                         ADDRESS ON FILE
ALYSSA ZEDIKER                       ADDRESS ON FILE
ALYSSA ZUMRICK                       ADDRESS ON FILE
ALYSSA-MARIE BLYSTONE                ADDRESS ON FILE
ALYSSIA ALLEN                        ADDRESS ON FILE
ALYSSIA BRADY                        ADDRESS ON FILE
ALYSSIA BRINNER                      ADDRESS ON FILE
ALYSSIA GOODWILL                     ADDRESS ON FILE
ALYSSIA HUFF                         ADDRESS ON FILE
ALYSSIA JOHNSON                      ADDRESS ON FILE
ALYSSON PIERSON                      ADDRESS ON FILE
ALYVIA BOHR                          ADDRESS ON FILE
ALYX GONCH                           ADDRESS ON FILE
ALYX LECK                            ADDRESS ON FILE
ALYXANDRIA FLESHMAN                  ADDRESS ON FILE
ALYXANDRYA THURMAN                   ADDRESS ON FILE
ALZE FELICIANO                       ADDRESS ON FILE
AMAAD MOODY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 83 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                              Page 308 of 2235

Claim Name                             Address Information
AMADEA JARQUIN ARAGON                  ADDRESS ON FILE
AMADI HAYES                            ADDRESS ON FILE
AMADO ALCANTARA                        ADDRESS ON FILE
AMADOU MBAYE                           ADDRESS ON FILE
AMAIYA THORNTON                        ADDRESS ON FILE
AMAJIEA HOWARD                         ADDRESS ON FILE
AMAL KAMAL                             ADDRESS ON FILE
AMALGAMATED FINANCIAL GROUP VIII L P   1414 ATWOOD AVENUE JOHNSTON RI 02919
AMALIA JAVIER VILORIA                  ADDRESS ON FILE
AMALIA ROQUE                           ADDRESS ON FILE
AMALYS MATOS                           ADDRESS ON FILE
AMANAD BOOHER                          ADDRESS ON FILE
AMANADA DEWATER                        ADDRESS ON FILE
AMANDA ADAMS                           ADDRESS ON FILE
AMANDA ADAMS                           ADDRESS ON FILE
AMANDA ADAMS                           ADDRESS ON FILE
AMANDA AJALA                           ADDRESS ON FILE
AMANDA ALCALA                          ADDRESS ON FILE
AMANDA ALFORD                          ADDRESS ON FILE
AMANDA ALLEMAN                         ADDRESS ON FILE
AMANDA AMORESE                         ADDRESS ON FILE
AMANDA ANDERSON                        ADDRESS ON FILE
AMANDA ANGERS                          ADDRESS ON FILE
AMANDA ANTONE                          ADDRESS ON FILE
AMANDA ANZIANO                         ADDRESS ON FILE
AMANDA ARESNAULT                       ADDRESS ON FILE
AMANDA ARNOLD                          ADDRESS ON FILE
AMANDA AUNSPACH                        ADDRESS ON FILE
AMANDA AVILA                           ADDRESS ON FILE
AMANDA BAILEY                          ADDRESS ON FILE
AMANDA BANKS                           ADDRESS ON FILE
AMANDA BANNON                          ADDRESS ON FILE
AMANDA BARBER                          ADDRESS ON FILE
AMANDA BARCUS                          ADDRESS ON FILE
AMANDA BARNETT                         ADDRESS ON FILE
AMANDA BARNHART                        ADDRESS ON FILE
AMANDA BATES                           ADDRESS ON FILE
AMANDA BATLEY                          ADDRESS ON FILE
AMANDA BAXTER                          ADDRESS ON FILE
AMANDA BAYER                           ADDRESS ON FILE
AMANDA BEAVERS                         ADDRESS ON FILE
AMANDA BEDFORD                         ADDRESS ON FILE
AMANDA BEILER                          ADDRESS ON FILE
AMANDA BELCHER                         ADDRESS ON FILE
AMANDA BELL                            ADDRESS ON FILE
AMANDA BENNETT                         ADDRESS ON FILE
AMANDA BERGER                          ADDRESS ON FILE
AMANDA BERGERON                        ADDRESS ON FILE
AMANDA BERGERON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 84 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 309 of 2235

Claim Name                           Address Information
AMANDA BILSKY                        ADDRESS ON FILE
AMANDA BINGHAM                       ADDRESS ON FILE
AMANDA BIRD                          ADDRESS ON FILE
AMANDA BISHOP                        ADDRESS ON FILE
AMANDA BLANCATO                      ADDRESS ON FILE
AMANDA BLAND                         ADDRESS ON FILE
AMANDA BLANTON                       ADDRESS ON FILE
AMANDA BLESSING                      ADDRESS ON FILE
AMANDA BORGILT                       ADDRESS ON FILE
AMANDA BORICK                        ADDRESS ON FILE
AMANDA BOSTIC                        ADDRESS ON FILE
AMANDA BOWDEN                        ADDRESS ON FILE
AMANDA BOWLIN                        ADDRESS ON FILE
AMANDA BOWLING                       ADDRESS ON FILE
AMANDA BOWMAN                        ADDRESS ON FILE
AMANDA BRADNER                       ADDRESS ON FILE
AMANDA BRAVO                         ADDRESS ON FILE
AMANDA BREWER                        ADDRESS ON FILE
AMANDA BREWSTER                      ADDRESS ON FILE
AMANDA BRIGGS                        ADDRESS ON FILE
AMANDA BRODSKY-DEDIEU                ADDRESS ON FILE
AMANDA BROMWELL                      ADDRESS ON FILE
AMANDA BROWN                         ADDRESS ON FILE
AMANDA BROWN                         ADDRESS ON FILE
AMANDA BRULE                         ADDRESS ON FILE
AMANDA BUCKNER                       ADDRESS ON FILE
AMANDA BURROWS                       ADDRESS ON FILE
AMANDA BUTCHER                       ADDRESS ON FILE
AMANDA BUTLER                        ADDRESS ON FILE
AMANDA BUTTERFIELD                   ADDRESS ON FILE
AMANDA BUTTOLPH                      ADDRESS ON FILE
AMANDA CAETANO                       ADDRESS ON FILE
AMANDA CAKSACKKAR                    ADDRESS ON FILE
AMANDA CALKINS                       ADDRESS ON FILE
AMANDA CAMPBELL                      ADDRESS ON FILE
AMANDA CARR                          ADDRESS ON FILE
AMANDA CARRINGTON                    ADDRESS ON FILE
AMANDA CARTEE                        ADDRESS ON FILE
AMANDA CARTER                        ADDRESS ON FILE
AMANDA CASON                         ADDRESS ON FILE
AMANDA CATES                         ADDRESS ON FILE
AMANDA CATLIN                        ADDRESS ON FILE
AMANDA CAVALLO                       ADDRESS ON FILE
AMANDA CHAPMAN                       ADDRESS ON FILE
AMANDA CHASTAIN                      ADDRESS ON FILE
AMANDA CHESSHER                      ADDRESS ON FILE
AMANDA CHEVEZ                        ADDRESS ON FILE
AMANDA CHRISTY                       ADDRESS ON FILE
AMANDA CLARKE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 85 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 310 of 2235

Claim Name                       Address Information
AMANDA CLAY                      ADDRESS ON FILE
AMANDA CLOUD                     ADDRESS ON FILE
AMANDA COLDIRON                  ADDRESS ON FILE
AMANDA COLES                     ADDRESS ON FILE
AMANDA CONCEICAO                 ADDRESS ON FILE
AMANDA CONE                      ADDRESS ON FILE
AMANDA CONNER                    ADDRESS ON FILE
AMANDA CONTE                     ADDRESS ON FILE
AMANDA COOK                      ADDRESS ON FILE
AMANDA COOKS                     ADDRESS ON FILE
AMANDA COOLEY                    ADDRESS ON FILE
AMANDA COUNTER                   ADDRESS ON FILE
AMANDA CRABBE                    ADDRESS ON FILE
AMANDA CRAFT                     ADDRESS ON FILE
AMANDA CRAVEN                    ADDRESS ON FILE
AMANDA CRAWFORD                  ADDRESS ON FILE
AMANDA CRISP                     ADDRESS ON FILE
AMANDA CROWTHER                  ADDRESS ON FILE
AMANDA CULMONE                   ADDRESS ON FILE
AMANDA CYPRIANO                  ADDRESS ON FILE
AMANDA CZAJKOWSKI                ADDRESS ON FILE
AMANDA DARLINGTON                ADDRESS ON FILE
AMANDA DAVIDSON                  ADDRESS ON FILE
AMANDA DAVIS                     ADDRESS ON FILE
AMANDA DAVIS                     ADDRESS ON FILE
AMANDA DAYMUDE                   ADDRESS ON FILE
AMANDA DELGADO                   ADDRESS ON FILE
AMANDA DENO                      ADDRESS ON FILE
AMANDA DEVRIES                   ADDRESS ON FILE
AMANDA DICKEY                    ADDRESS ON FILE
AMANDA DILLER                    ADDRESS ON FILE
AMANDA DINGEE                    ADDRESS ON FILE
AMANDA DISKIN                    ADDRESS ON FILE
AMANDA DIXON                     ADDRESS ON FILE
AMANDA DJURICIN                  ADDRESS ON FILE
AMANDA DORTON                    ADDRESS ON FILE
AMANDA DOUTON                    ADDRESS ON FILE
AMANDA DRIES                     ADDRESS ON FILE
AMANDA DUBE                      ADDRESS ON FILE
AMANDA DUCHESNE                  ADDRESS ON FILE
AMANDA DUCRE                     ADDRESS ON FILE
AMANDA DUDLEY                    ADDRESS ON FILE
AMANDA EADY                      ADDRESS ON FILE
AMANDA ELCOX                     ADDRESS ON FILE
AMANDA ELDRIDGE                  ADDRESS ON FILE
AMANDA ELKINS                    ADDRESS ON FILE
AMANDA ELLIOTT                   ADDRESS ON FILE
AMANDA ELLIS                     ADDRESS ON FILE
AMANDA ELTZROTH                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 86 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 311 of 2235

Claim Name                         Address Information
AMANDA ESPINOZA                    ADDRESS ON FILE
AMANDA ESPINOZA                    ADDRESS ON FILE
AMANDA EUANS                       ADDRESS ON FILE
AMANDA EVANS                       ADDRESS ON FILE
AMANDA EVANS                       ADDRESS ON FILE
AMANDA EVILSIZOR                   ADDRESS ON FILE
AMANDA FAECHER                     ADDRESS ON FILE
AMANDA FAIL                        ADDRESS ON FILE
AMANDA FEDGA                       ADDRESS ON FILE
AMANDA FENTON                      ADDRESS ON FILE
AMANDA FLYNN                       ADDRESS ON FILE
AMANDA FOLEY                       ADDRESS ON FILE
AMANDA FORD                        ADDRESS ON FILE
AMANDA FORTNER                     ADDRESS ON FILE
AMANDA FOWLER                      ADDRESS ON FILE
AMANDA FRANCIS                     ADDRESS ON FILE
AMANDA FREW                        ADDRESS ON FILE
AMANDA GAJKOWSKI                   ADDRESS ON FILE
AMANDA GANSKY                      ADDRESS ON FILE
AMANDA GANTNER                     ADDRESS ON FILE
AMANDA GARRETT                     ADDRESS ON FILE
AMANDA GARRETT                     ADDRESS ON FILE
AMANDA GEISENDAFFER                ADDRESS ON FILE
AMANDA GOAN                        ADDRESS ON FILE
AMANDA GOBER                       ADDRESS ON FILE
AMANDA GOFORTH                     ADDRESS ON FILE
AMANDA GOODPASTER                  ADDRESS ON FILE
AMANDA GOODSON                     ADDRESS ON FILE
AMANDA GOSS                        ADDRESS ON FILE
AMANDA GRACE                       ADDRESS ON FILE
AMANDA GRAVES                      ADDRESS ON FILE
AMANDA GRAY                        ADDRESS ON FILE
AMANDA GREEN                       ADDRESS ON FILE
AMANDA GREEN                       ADDRESS ON FILE
AMANDA GREGG                       ADDRESS ON FILE
AMANDA GROSS                       ADDRESS ON FILE
AMANDA GUIMOND                     ADDRESS ON FILE
AMANDA HAHN                        ADDRESS ON FILE
AMANDA HALL                        ADDRESS ON FILE
AMANDA HALL                        ADDRESS ON FILE
AMANDA HANCK                       ADDRESS ON FILE
AMANDA HANCOCK                     ADDRESS ON FILE
AMANDA HAND                        ADDRESS ON FILE
AMANDA HANLEY                      ADDRESS ON FILE
AMANDA HARDEBECK                   ADDRESS ON FILE
AMANDA HARLAN                      ADDRESS ON FILE
AMANDA HARNER                      ADDRESS ON FILE
AMANDA HARPER                      ADDRESS ON FILE
AMANDA HARTFIELD                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 87 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 312 of 2235

Claim Name                        Address Information
AMANDA HARVATH                    ADDRESS ON FILE
AMANDA HASSELMAN                  ADDRESS ON FILE
AMANDA HASTINGS                   ADDRESS ON FILE
AMANDA HEAD                       ADDRESS ON FILE
AMANDA HENNESSEY                  ADDRESS ON FILE
AMANDA HERNANDEZ                  ADDRESS ON FILE
AMANDA HIGGINS                    ADDRESS ON FILE
AMANDA HILL                       ADDRESS ON FILE
AMANDA HILLIARY                   ADDRESS ON FILE
AMANDA HINER                      ADDRESS ON FILE
AMANDA HODGE                      ADDRESS ON FILE
AMANDA HOFFMAN                    ADDRESS ON FILE
AMANDA HOGSETT                    ADDRESS ON FILE
AMANDA HOKE                       ADDRESS ON FILE
AMANDA HOLLOWAY                   ADDRESS ON FILE
AMANDA HOLTON                     ADDRESS ON FILE
AMANDA HORTON                     ADDRESS ON FILE
AMANDA HOWARD                     ADDRESS ON FILE
AMANDA HUMMEL                     ADDRESS ON FILE
AMANDA HUMPHREY                   ADDRESS ON FILE
AMANDA HUNT                       ADDRESS ON FILE
AMANDA HUNTSBERGER                ADDRESS ON FILE
AMANDA IKIRT                      ADDRESS ON FILE
AMANDA IWANCZENKO                 ADDRESS ON FILE
AMANDA JACKSON                    ADDRESS ON FILE
AMANDA JACOBS                     ADDRESS ON FILE
AMANDA JACQUES                    ADDRESS ON FILE
AMANDA JADERBORG                  ADDRESS ON FILE
AMANDA JAMES                      ADDRESS ON FILE
AMANDA JARRELL                    ADDRESS ON FILE
AMANDA JEZICK                     ADDRESS ON FILE
AMANDA JOHNSON                    ADDRESS ON FILE
AMANDA JOHNSON                    ADDRESS ON FILE
AMANDA JOHNSON                    ADDRESS ON FILE
AMANDA JOHNSON                    ADDRESS ON FILE
AMANDA JOHNSON                    ADDRESS ON FILE
AMANDA JOHNSON                    ADDRESS ON FILE
AMANDA JOHNSTON                   ADDRESS ON FILE
AMANDA JONES                      ADDRESS ON FILE
AMANDA JONES                      ADDRESS ON FILE
AMANDA JONES                      ADDRESS ON FILE
AMANDA KAZIMER                    ADDRESS ON FILE
AMANDA KELLY                      ADDRESS ON FILE
AMANDA KERN                       ADDRESS ON FILE
AMANDA KING                       ADDRESS ON FILE
AMANDA KING                       ADDRESS ON FILE
AMANDA KING                       ADDRESS ON FILE
AMANDA KIPLINGER                  ADDRESS ON FILE
AMANDA KIRKLAND                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 88 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 313 of 2235

Claim Name                           Address Information
AMANDA KIRSCH                        ADDRESS ON FILE
AMANDA KLAUS                         ADDRESS ON FILE
AMANDA KLECKNER                      ADDRESS ON FILE
AMANDA KLOUDA                        ADDRESS ON FILE
AMANDA KNEBL                         ADDRESS ON FILE
AMANDA KNIGHT                        ADDRESS ON FILE
AMANDA KNIGHT                        ADDRESS ON FILE
AMANDA KNIGHT GARRETT                ADDRESS ON FILE
AMANDA KNOWLES                       ADDRESS ON FILE
AMANDA KOLMAN                        ADDRESS ON FILE
AMANDA KRAMER                        ADDRESS ON FILE
AMANDA KRAUS                         ADDRESS ON FILE
AMANDA KRIEBEL                       ADDRESS ON FILE
AMANDA KRUEGER                       ADDRESS ON FILE
AMANDA KULLERKUPP                    ADDRESS ON FILE
AMANDA LABORDE                       ADDRESS ON FILE
AMANDA LADISLAW                      ADDRESS ON FILE
AMANDA LANDRY                        ADDRESS ON FILE
AMANDA LANDRY                        ADDRESS ON FILE
AMANDA LANGUEIN                      ADDRESS ON FILE
AMANDA LASKO                         ADDRESS ON FILE
AMANDA LAUX                          ADDRESS ON FILE
AMANDA LECLAIR                       ADDRESS ON FILE
AMANDA LETCHFORD                     ADDRESS ON FILE
AMANDA LETSON                        ADDRESS ON FILE
AMANDA LEWIS                         ADDRESS ON FILE
AMANDA LEYER                         ADDRESS ON FILE
AMANDA LINEBAUGH                     ADDRESS ON FILE
AMANDA LITTLE                        ADDRESS ON FILE
AMANDA LOCKHART                      ADDRESS ON FILE
AMANDA LOREA                         ADDRESS ON FILE
AMANDA LOWERY                        ADDRESS ON FILE
AMANDA LOWERY                        ADDRESS ON FILE
AMANDA LYON                          ADDRESS ON FILE
AMANDA MACLIN                        ADDRESS ON FILE
AMANDA MAHAR                         ADDRESS ON FILE
AMANDA MAILLOUX                      ADDRESS ON FILE
AMANDA MALBONE                       ADDRESS ON FILE
AMANDA MALE                          ADDRESS ON FILE
AMANDA MALLARI                       ADDRESS ON FILE
AMANDA MANLEY                        ADDRESS ON FILE
AMANDA MARBLE                        ADDRESS ON FILE
AMANDA MARINO                        ADDRESS ON FILE
AMANDA MARSHALL                      ADDRESS ON FILE
AMANDA MARTE                         ADDRESS ON FILE
AMANDA MARTEK                        ADDRESS ON FILE
AMANDA MARTIN                        ADDRESS ON FILE
AMANDA MARTIN                        ADDRESS ON FILE
AMANDA MARTIN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 89 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 314 of 2235

Claim Name                       Address Information
AMANDA MARTIN                    ADDRESS ON FILE
AMANDA MARTINEZ                  ADDRESS ON FILE
AMANDA MARTINEZ                  ADDRESS ON FILE
AMANDA MARTORELLI                ADDRESS ON FILE
AMANDA MARVIN                    ADDRESS ON FILE
AMANDA MASTALER                  ADDRESS ON FILE
AMANDA MAY                       ADDRESS ON FILE
AMANDA MCCABE                    ADDRESS ON FILE
AMANDA MCGOUGH                   ADDRESS ON FILE
AMANDA MCKENNA                   ADDRESS ON FILE
AMANDA MCMILLAN                  ADDRESS ON FILE
AMANDA MEALS                     ADDRESS ON FILE
AMANDA MERIWETHER                ADDRESS ON FILE
AMANDA MESSENGER                 ADDRESS ON FILE
AMANDA MESSIER                   ADDRESS ON FILE
AMANDA METTS                     ADDRESS ON FILE
AMANDA MIKOLAITIS                ADDRESS ON FILE
AMANDA MIKUTIS                   ADDRESS ON FILE
AMANDA MILAM                     ADDRESS ON FILE
AMANDA MILLER                    ADDRESS ON FILE
AMANDA MILLER                    ADDRESS ON FILE
AMANDA MILLER                    ADDRESS ON FILE
AMANDA MILLER                    ADDRESS ON FILE
AMANDA MILLS                     ADDRESS ON FILE
AMANDA MINCIN                    ADDRESS ON FILE
AMANDA MINTER                    ADDRESS ON FILE
AMANDA MITCHELL                  ADDRESS ON FILE
AMANDA MONTOYA                   ADDRESS ON FILE
AMANDA MOORE                     ADDRESS ON FILE
AMANDA MOORE                     ADDRESS ON FILE
AMANDA MOORE                     ADDRESS ON FILE
AMANDA MORALDO                   ADDRESS ON FILE
AMANDA MROZIELSKI                ADDRESS ON FILE
AMANDA MULCAHY                   ADDRESS ON FILE
AMANDA MUMMERT                   ADDRESS ON FILE
AMANDA MURPHEY                   ADDRESS ON FILE
AMANDA MUSKOVICH                 ADDRESS ON FILE
AMANDA NEAL                      ADDRESS ON FILE
AMANDA NELSON                    ADDRESS ON FILE
AMANDA NEWLIN                    ADDRESS ON FILE
AMANDA NICHOLSON                 ADDRESS ON FILE
AMANDA NORRIS                    ADDRESS ON FILE
AMANDA NORWOOD                   ADDRESS ON FILE
AMANDA NOWLIN                    ADDRESS ON FILE
AMANDA OATES                     ADDRESS ON FILE
AMANDA OATMAN                    ADDRESS ON FILE
AMANDA ONEAL                     ADDRESS ON FILE
AMANDA ORT                       ADDRESS ON FILE
AMANDA OSBY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 90 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 315 of 2235

Claim Name                           Address Information
AMANDA OVIEDO                        ADDRESS ON FILE
AMANDA OWENS                         ADDRESS ON FILE
AMANDA PACHECO-MATOS                 ADDRESS ON FILE
AMANDA PAPP                          ADDRESS ON FILE
AMANDA PATTERSON                     ADDRESS ON FILE
AMANDA PEIRSON                       ADDRESS ON FILE
AMANDA PEREZ                         ADDRESS ON FILE
AMANDA PEREZ VIAMONTE                ADDRESS ON FILE
AMANDA PERSINGER                     ADDRESS ON FILE
AMANDA PHAN                          ADDRESS ON FILE
AMANDA PHILLIPS                      ADDRESS ON FILE
AMANDA POJEDINEC                     ADDRESS ON FILE
AMANDA POLEC                         ADDRESS ON FILE
AMANDA POTTER                        ADDRESS ON FILE
AMANDA POTTER                        ADDRESS ON FILE
AMANDA POULIN                        ADDRESS ON FILE
AMANDA PROVENZANO                    ADDRESS ON FILE
AMANDA QUINN                         ADDRESS ON FILE
AMANDA RAE                           ADDRESS ON FILE
AMANDA RAINEY                        ADDRESS ON FILE
AMANDA RAINS                         ADDRESS ON FILE
AMANDA RAMIREZ                       ADDRESS ON FILE
AMANDA RAMOS                         ADDRESS ON FILE
AMANDA RAWL                          ADDRESS ON FILE
AMANDA REINOEHL                      ADDRESS ON FILE
AMANDA RICHARDS                      ADDRESS ON FILE
AMANDA RICHTER                       ADDRESS ON FILE
AMANDA RIEBEL                        ADDRESS ON FILE
AMANDA RINE                          ADDRESS ON FILE
AMANDA RIVERA                        ADDRESS ON FILE
AMANDA ROBERTS                       ADDRESS ON FILE
AMANDA ROBERTS                       ADDRESS ON FILE
AMANDA ROCKWELL                      ADDRESS ON FILE
AMANDA RODRIGUEZ                     ADDRESS ON FILE
AMANDA ROEBUCK                       ADDRESS ON FILE
AMANDA ROEHL                         ADDRESS ON FILE
AMANDA ROLES                         ADDRESS ON FILE
AMANDA ROSE                          ADDRESS ON FILE
AMANDA ROY                           ADDRESS ON FILE
AMANDA RUBI                          ADDRESS ON FILE
AMANDA RUBY                          ADDRESS ON FILE
AMANDA RUCKER                        ADDRESS ON FILE
AMANDA RUSZECKI                      ADDRESS ON FILE
AMANDA SALLEE                        ADDRESS ON FILE
AMANDA SALTER                        ADDRESS ON FILE
AMANDA SAMUEL                        ADDRESS ON FILE
AMANDA SANDERS                       ADDRESS ON FILE
AMANDA SANSONE                       ADDRESS ON FILE
AMANDA SANTIAGO                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 91 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 316 of 2235

Claim Name                       Address Information
AMANDA SAVOY                     ADDRESS ON FILE
AMANDA SCHULTZ                   ADDRESS ON FILE
AMANDA SERNA                     ADDRESS ON FILE
AMANDA SHADE                     ADDRESS ON FILE
AMANDA SHAW                      ADDRESS ON FILE
AMANDA SHORTEN                   ADDRESS ON FILE
AMANDA SHOUSE                    ADDRESS ON FILE
AMANDA SIEVERT                   ADDRESS ON FILE
AMANDA SIMIONE                   ADDRESS ON FILE
AMANDA SIMS                      ADDRESS ON FILE
AMANDA SINKLER                   ADDRESS ON FILE
AMANDA SKINNER                   ADDRESS ON FILE
AMANDA SMITH                     ADDRESS ON FILE
AMANDA SMITH                     ADDRESS ON FILE
AMANDA SMITH                     ADDRESS ON FILE
AMANDA SMITH                     ADDRESS ON FILE
AMANDA SMITH                     ADDRESS ON FILE
AMANDA SMITH                     ADDRESS ON FILE
AMANDA SNYDER                    ADDRESS ON FILE
AMANDA SNYDER                    ADDRESS ON FILE
AMANDA SOSA                      ADDRESS ON FILE
AMANDA SPRINKLE                  ADDRESS ON FILE
AMANDA STANTON                   ADDRESS ON FILE
AMANDA STEVENS                   ADDRESS ON FILE
AMANDA STOKES                    ADDRESS ON FILE
AMANDA STONEKING                 ADDRESS ON FILE
AMANDA STRICKLAND                ADDRESS ON FILE
AMANDA STUBBS                    ADDRESS ON FILE
AMANDA SULLIVAN                  ADDRESS ON FILE
AMANDA SULLIVAN                  ADDRESS ON FILE
AMANDA SUTERA                    ADDRESS ON FILE
AMANDA SUTPHIN                   ADDRESS ON FILE
AMANDA SWINYER                   ADDRESS ON FILE
AMANDA SYLVESTER                 ADDRESS ON FILE
AMANDA TATE                      ADDRESS ON FILE
AMANDA TATTERSON                 ADDRESS ON FILE
AMANDA TAYLOR                    ADDRESS ON FILE
AMANDA THACKER                   ADDRESS ON FILE
AMANDA THERRIEN                  ADDRESS ON FILE
AMANDA THOMASON                  ADDRESS ON FILE
AMANDA THOMPSON                  ADDRESS ON FILE
AMANDA THOMPSON                  ADDRESS ON FILE
AMANDA TILLMAN                   ADDRESS ON FILE
AMANDA TINCHER                   ADDRESS ON FILE
AMANDA TOBIA                     ADDRESS ON FILE
AMANDA TROIANO                   ADDRESS ON FILE
AMANDA TRUSSELL                  ADDRESS ON FILE
AMANDA UNDERWOOD                 ADDRESS ON FILE
AMANDA UPDIKE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 92 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 317 of 2235

Claim Name                           Address Information
AMANDA URBAN                         ADDRESS ON FILE
AMANDA VALDES                        ADDRESS ON FILE
AMANDA VAN ERMEN                     ADDRESS ON FILE
AMANDA VAN HOOZEN                    ADDRESS ON FILE
AMANDA VANTHUL                       ADDRESS ON FILE
AMANDA VANVAERENBERGH                ADDRESS ON FILE
AMANDA VELEZ                         ADDRESS ON FILE
AMANDA VENTRESCO                     ADDRESS ON FILE
AMANDA VIAU                          ADDRESS ON FILE
AMANDA VILLAVERDE                    ADDRESS ON FILE
AMANDA VOTRAIN                       ADDRESS ON FILE
AMANDA WAITE                         ADDRESS ON FILE
AMANDA WALKER                        ADDRESS ON FILE
AMANDA WALKER                        ADDRESS ON FILE
AMANDA WALSH                         ADDRESS ON FILE
AMANDA WARD                          ADDRESS ON FILE
AMANDA WATERS                        ADDRESS ON FILE
AMANDA WELLS                         ADDRESS ON FILE
AMANDA WESTCOTT                      ADDRESS ON FILE
AMANDA WHITE                         ADDRESS ON FILE
AMANDA WHITED                        ADDRESS ON FILE
AMANDA WIESE                         ADDRESS ON FILE
AMANDA WILKINS                       ADDRESS ON FILE
AMANDA WILLIAMS                      ADDRESS ON FILE
AMANDA WILLIAMS                      ADDRESS ON FILE
AMANDA WILLIFORD WILLIFORD           ADDRESS ON FILE
AMANDA WILLS                         ADDRESS ON FILE
AMANDA WINFIELD                      ADDRESS ON FILE
AMANDA WINTER                        ADDRESS ON FILE
AMANDA WITKOP                        ADDRESS ON FILE
AMANDA WOLF                          ADDRESS ON FILE
AMANDA WOLFE                         ADDRESS ON FILE
AMANDA WOOD                          ADDRESS ON FILE
AMANDA WOODY                         ADDRESS ON FILE
AMANDA WORKMAN                       ADDRESS ON FILE
AMANDA WRIGHT                        ADDRESS ON FILE
AMANDA YATES                         ADDRESS ON FILE
AMANDA YOUNG                         ADDRESS ON FILE
AMANDA YOUNG                         ADDRESS ON FILE
AMANDA YOUNGDAHL                     ADDRESS ON FILE
AMANDA ZIEGLER                       ADDRESS ON FILE
AMANDALENA VAZQUEZ-ANDERSON          ADDRESS ON FILE
AMANDO GONZALEZ                      ADDRESS ON FILE
AMANDO LUCERO                        ADDRESS ON FILE
AMANEE MUHAMMED                      ADDRESS ON FILE
AMANI HOWARD                         ADDRESS ON FILE
AMANNDA GRANVILLE                    ADDRESS ON FILE
AMAR LAPASTICA                       ADDRESS ON FILE
AMAR SEYMOUR                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 93 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                           Page 318 of 2235

Claim Name                         Address Information
AMAR SHABAZZ                       ADDRESS ON FILE
AMARA DAVIS                        ADDRESS ON FILE
AMARA OREAR                        ADDRESS ON FILE
AMAREE SMARTT                      ADDRESS ON FILE
AMAREE YATES                       ADDRESS ON FILE
AMARI ASKEW                        ADDRESS ON FILE
AMARI BRADY                        ADDRESS ON FILE
AMARI HEARNDON                     ADDRESS ON FILE
AMARI SIMMONS                      ADDRESS ON FILE
AMARI TAYLOR                       ADDRESS ON FILE
AMARIAH ZAMMETT                    ADDRESS ON FILE
AMARILIZ CANDELARIA                ADDRESS ON FILE
AMARILIZ MORALES                   ADDRESS ON FILE
AMARILYS LUNA                      ADDRESS ON FILE
AMARIS FISCOR                      ADDRESS ON FILE
AMARIS ROBINSON                    ADDRESS ON FILE
AMARIS SANDERS                     ADDRESS ON FILE
AMARIS SMITH                       ADDRESS ON FILE
AMARY DOSTER                       ADDRESS ON FILE
AMARYA SANFORD                     ADDRESS ON FILE
AMARYZA GAYTAN                     ADDRESS ON FILE
AMAUL GORDON                       ADDRESS ON FILE
AMAYA ANDERSON                     ADDRESS ON FILE
AMAYA BOWLES                       ADDRESS ON FILE
AMAYA BUNTON                       ADDRESS ON FILE
AMAYA CALLAHAM                     ADDRESS ON FILE
AMAYA DOUGLAS                      ADDRESS ON FILE
AMAYA GANOLLI                      ADDRESS ON FILE
AMAYA MEEKINS                      ADDRESS ON FILE
AMAYA NEWELL                       ADDRESS ON FILE
AMAYA PEARSON                      ADDRESS ON FILE
AMAYA SCOTT                        ADDRESS ON FILE
AMAYA SNYDER                       ADDRESS ON FILE
AMAYAH LEWIS                       ADDRESS ON FILE
AMAYAH WILKERSON                   ADDRESS ON FILE
AMAZING GROUT INC                  6691 GIVENS POND LANE LAUREL DE 19956
AMAZON CAPITAL SERVICES INC        PO BOX 035184 SEATTLE WA 98124-5184
AMBAR DOMINGUEZ                    ADDRESS ON FILE
AMBER ABBOTT                       ADDRESS ON FILE
AMBER ABRAMS                       ADDRESS ON FILE
AMBER ADAMS                        ADDRESS ON FILE
AMBER ALGER                        ADDRESS ON FILE
AMBER ANDERSON                     ADDRESS ON FILE
AMBER ANDERSON                     ADDRESS ON FILE
AMBER ANDERSON                     ADDRESS ON FILE
AMBER ANDREWS                      ADDRESS ON FILE
AMBER ANGEL                        ADDRESS ON FILE
AMBER ANGLE                        ADDRESS ON FILE
AMBER ARKENBURG                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 94 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 319 of 2235

Claim Name                       Address Information
AMBER ASH                        ADDRESS ON FILE
AMBER ASHBURN                    ADDRESS ON FILE
AMBER ASPINWALL                  ADDRESS ON FILE
AMBER ATWOOD                     ADDRESS ON FILE
AMBER AYERS                      ADDRESS ON FILE
AMBER BABECKI                    ADDRESS ON FILE
AMBER BAER                       ADDRESS ON FILE
AMBER BAILEY                     ADDRESS ON FILE
AMBER BAKER                      ADDRESS ON FILE
AMBER BAKKEN                     ADDRESS ON FILE
AMBER BALLA                      ADDRESS ON FILE
AMBER BARLOW                     ADDRESS ON FILE
AMBER BARNETT                    ADDRESS ON FILE
AMBER BASS                       ADDRESS ON FILE
AMBER BAUMANN                    ADDRESS ON FILE
AMBER BELADE                     ADDRESS ON FILE
AMBER BELT                       ADDRESS ON FILE
AMBER BENDER                     ADDRESS ON FILE
AMBER BENGE                      ADDRESS ON FILE
AMBER BENNETT                    ADDRESS ON FILE
AMBER BENTLEY                    ADDRESS ON FILE
AMBER BERNSTEIN                  ADDRESS ON FILE
AMBER BETZ                       ADDRESS ON FILE
AMBER BIGGS                      ADDRESS ON FILE
AMBER BISHOP                     ADDRESS ON FILE
AMBER BLACKMON                   ADDRESS ON FILE
AMBER BLAKE                      ADDRESS ON FILE
AMBER BLANKENSHIP                ADDRESS ON FILE
AMBER BLIZZARD                   ADDRESS ON FILE
AMBER BOLDEN                     ADDRESS ON FILE
AMBER BORDEN                     ADDRESS ON FILE
AMBER BOTTO                      ADDRESS ON FILE
AMBER BRACCI                     ADDRESS ON FILE
AMBER BRAITHWAITE                ADDRESS ON FILE
AMBER BRAND                      ADDRESS ON FILE
AMBER BRANTLEY                   ADDRESS ON FILE
AMBER BROWN                      ADDRESS ON FILE
AMBER BROWN                      ADDRESS ON FILE
AMBER BROWNING                   ADDRESS ON FILE
AMBER BRUMBACH                   ADDRESS ON FILE
AMBER BRYANT                     ADDRESS ON FILE
AMBER BUCKNER                    ADDRESS ON FILE
AMBER BUMGARNER                  ADDRESS ON FILE
AMBER BURKE                      ADDRESS ON FILE
AMBER BURLESON                   ADDRESS ON FILE
AMBER BURNEY                     ADDRESS ON FILE
AMBER BYERS                      ADDRESS ON FILE
AMBER CAISON                     ADDRESS ON FILE
AMBER CALDWELL                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 95 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 320 of 2235

Claim Name                      Address Information
AMBER CAMIDGE                   ADDRESS ON FILE
AMBER CAPPS                     ADDRESS ON FILE
AMBER CAPRARO                   ADDRESS ON FILE
AMBER CAPUTO                    ADDRESS ON FILE
AMBER CARPENTER                 ADDRESS ON FILE
AMBER CARROLL                   ADDRESS ON FILE
AMBER CASH                      ADDRESS ON FILE
AMBER CHENIER                   ADDRESS ON FILE
AMBER CHURCH                    ADDRESS ON FILE
AMBER CLARK                     ADDRESS ON FILE
AMBER CLAYTON                   ADDRESS ON FILE
AMBER CLAYTON                   ADDRESS ON FILE
AMBER CLEMENT                   ADDRESS ON FILE
AMBER CLEVELAND                 ADDRESS ON FILE
AMBER COCHRAN                   ADDRESS ON FILE
AMBER COLBERT                   ADDRESS ON FILE
AMBER COLEMAN                   ADDRESS ON FILE
AMBER COLLINS                   ADDRESS ON FILE
AMBER COMPTON                   ADDRESS ON FILE
AMBER COOK                      ADDRESS ON FILE
AMBER COOPER                    ADDRESS ON FILE
AMBER CORBIN                    ADDRESS ON FILE
AMBER CORDLE                    ADDRESS ON FILE
AMBER COSME                     ADDRESS ON FILE
AMBER COTTON                    ADDRESS ON FILE
AMBER COUNCIL                   ADDRESS ON FILE
AMBER COVINGTON                 ADDRESS ON FILE
AMBER CRAFT                     ADDRESS ON FILE
AMBER CRAIG                     ADDRESS ON FILE
AMBER CRANFORD                  ADDRESS ON FILE
AMBER CRASE                     ADDRESS ON FILE
AMBER CRAY                      ADDRESS ON FILE
AMBER CRIM                      ADDRESS ON FILE
AMBER CULVER                    ADDRESS ON FILE
AMBER CURTIS                    ADDRESS ON FILE
AMBER DAMERON                   ADDRESS ON FILE
AMBER DARNELL                   ADDRESS ON FILE
AMBER DAVIDSON                  ADDRESS ON FILE
AMBER DAVIS                     ADDRESS ON FILE
AMBER DAVIS                     ADDRESS ON FILE
AMBER DAVISON                   ADDRESS ON FILE
AMBER DEATON                    ADDRESS ON FILE
AMBER DELGADO                   ADDRESS ON FILE
AMBER DEMIER                    ADDRESS ON FILE
AMBER DEWITT                    ADDRESS ON FILE
AMBER DIAMOND                   ADDRESS ON FILE
AMBER DIETRICH                  ADDRESS ON FILE
AMBER DIGGS                     ADDRESS ON FILE
AMBER DIMMERLING                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 96 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 321 of 2235

Claim Name                      Address Information
AMBER DINATALE                  ADDRESS ON FILE
AMBER DISCENZA                  ADDRESS ON FILE
AMBER DUDLEY                    ADDRESS ON FILE
AMBER DUNHAM                    ADDRESS ON FILE
AMBER ELAM                      ADDRESS ON FILE
AMBER ELGIN                     ADDRESS ON FILE
AMBER EMERSON                   ADDRESS ON FILE
AMBER ENGELKE                   ADDRESS ON FILE
AMBER ENGLAND                   ADDRESS ON FILE
AMBER ERBY                      ADDRESS ON FILE
AMBER EVANS                     ADDRESS ON FILE
AMBER EYTCHISON                 ADDRESS ON FILE
AMBER FALLS                     ADDRESS ON FILE
AMBER FLORENCE                  ADDRESS ON FILE
AMBER FOLMAR                    ADDRESS ON FILE
AMBER FOSNAUGH                  ADDRESS ON FILE
AMBER FOXWELL                   ADDRESS ON FILE
AMBER FRANTUM                   ADDRESS ON FILE
AMBER FRASER                    ADDRESS ON FILE
AMBER FUNDERBURG                ADDRESS ON FILE
AMBER FUSTER                    ADDRESS ON FILE
AMBER GABRIELE                  ADDRESS ON FILE
AMBER GARBETT                   ADDRESS ON FILE
AMBER GARRETT                   ADDRESS ON FILE
AMBER GARVEY                    ADDRESS ON FILE
AMBER GAYLE                     ADDRESS ON FILE
AMBER GENTRY                    ADDRESS ON FILE
AMBER GIAGRANDE                 ADDRESS ON FILE
AMBER GIBSON                    ADDRESS ON FILE
AMBER GIRDY                     ADDRESS ON FILE
AMBER GOODMAN                   ADDRESS ON FILE
AMBER GOODMAN                   ADDRESS ON FILE
AMBER GORDON                    ADDRESS ON FILE
AMBER GOTTSCHALK                ADDRESS ON FILE
AMBER GRANT                     ADDRESS ON FILE
AMBER GRAWEY                    ADDRESS ON FILE
AMBER GRAY                      ADDRESS ON FILE
AMBER GREER                     ADDRESS ON FILE
AMBER GRIFFIN                   ADDRESS ON FILE
AMBER GRISETTI                  ADDRESS ON FILE
AMBER HABIBNEJAD                ADDRESS ON FILE
AMBER HAFNER                    ADDRESS ON FILE
AMBER HAGAN                     ADDRESS ON FILE
AMBER HAGER                     ADDRESS ON FILE
AMBER HALL                      ADDRESS ON FILE
AMBER HAMMOND                   ADDRESS ON FILE
AMBER HAMMOND                   ADDRESS ON FILE
AMBER HANEY                     ADDRESS ON FILE
AMBER HANEY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 97 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 322 of 2235

Claim Name                      Address Information
AMBER HARRIS                    ADDRESS ON FILE
AMBER HARRIS                    ADDRESS ON FILE
AMBER HARTMAN                   ADDRESS ON FILE
AMBER HAWK                      ADDRESS ON FILE
AMBER HAWKINS                   ADDRESS ON FILE
AMBER HAYES                     ADDRESS ON FILE
AMBER HAYNES                    ADDRESS ON FILE
AMBER HEADRICK                  ADDRESS ON FILE
AMBER HELLER                    ADDRESS ON FILE
AMBER HERBERT                   ADDRESS ON FILE
AMBER HEWETT                    ADDRESS ON FILE
AMBER HICKS                     ADDRESS ON FILE
AMBER HILL                      ADDRESS ON FILE
AMBER HILL                      ADDRESS ON FILE
AMBER HOCKER                    ADDRESS ON FILE
AMBER HOHN                      ADDRESS ON FILE
AMBER HOLLOMAN                  ADDRESS ON FILE
AMBER HOLTON                    ADDRESS ON FILE
AMBER HOUSE                     ADDRESS ON FILE
AMBER HOWARD                    ADDRESS ON FILE
AMBER HOWIE                     ADDRESS ON FILE
AMBER HOXIE                     ADDRESS ON FILE
AMBER HUNT                      ADDRESS ON FILE
AMBER HUTTO                     ADDRESS ON FILE
AMBER JACKSON                   ADDRESS ON FILE
AMBER JACKSON                   ADDRESS ON FILE
AMBER JACKSON                   ADDRESS ON FILE
AMBER JACO                      ADDRESS ON FILE
AMBER JENKINS                   ADDRESS ON FILE
AMBER JOHNSON                   ADDRESS ON FILE
AMBER JOHNSON                   ADDRESS ON FILE
AMBER JOHNSON                   ADDRESS ON FILE
AMBER JOHNSON                   ADDRESS ON FILE
AMBER JOHNSON                   ADDRESS ON FILE
AMBER JOHNSON                   ADDRESS ON FILE
AMBER JONES                     ADDRESS ON FILE
AMBER JONES                     ADDRESS ON FILE
AMBER JONES                     ADDRESS ON FILE
AMBER JONES                     ADDRESS ON FILE
AMBER JORDAN                    ADDRESS ON FILE
AMBER JORDAN                    ADDRESS ON FILE
AMBER JORDAN                    ADDRESS ON FILE
AMBER KAFADER                   ADDRESS ON FILE
AMBER KASPERITIS                ADDRESS ON FILE
AMBER KAWALEC                   ADDRESS ON FILE
AMBER KEITT                     ADDRESS ON FILE
AMBER KELLY                     ADDRESS ON FILE
AMBER KENNER                    ADDRESS ON FILE
AMBER KEPLAR                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 98 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 323 of 2235

Claim Name                       Address Information
AMBER KESSERWANI                 ADDRESS ON FILE
AMBER KEYS                       ADDRESS ON FILE
AMBER KING                       ADDRESS ON FILE
AMBER KLINE                      ADDRESS ON FILE
AMBER KNIERIEMEN                 ADDRESS ON FILE
AMBER LAFRENIERE                 ADDRESS ON FILE
AMBER LANG                       ADDRESS ON FILE
AMBER LAUDERDALE                 ADDRESS ON FILE
AMBER LAWRENCE                   ADDRESS ON FILE
AMBER LAWRENCE                   ADDRESS ON FILE
AMBER LAWRENCE                   ADDRESS ON FILE
AMBER LAYNE                      ADDRESS ON FILE
AMBER LEAHY                      ADDRESS ON FILE
AMBER LESCAULT                   ADDRESS ON FILE
AMBER LEWIS                      ADDRESS ON FILE
AMBER LLOYD                      ADDRESS ON FILE
AMBER LOCKARD                    ADDRESS ON FILE
AMBER LONG                       ADDRESS ON FILE
AMBER LOUVIERE                   ADDRESS ON FILE
AMBER LOWE                       ADDRESS ON FILE
AMBER LUNSFORD                   ADDRESS ON FILE
AMBER LYONS                      ADDRESS ON FILE
AMBER MACCREADY                  ADDRESS ON FILE
AMBER MANDALA                    ADDRESS ON FILE
AMBER MARTINS                    ADDRESS ON FILE
AMBER MARTZ                      ADDRESS ON FILE
AMBER MASELLI                    ADDRESS ON FILE
AMBER MASSINGALE                 ADDRESS ON FILE
AMBER MAUPIN                     ADDRESS ON FILE
AMBER MCCAIN                     ADDRESS ON FILE
AMBER MCCLELLAND                 ADDRESS ON FILE
AMBER MCCONNEHEAD                ADDRESS ON FILE
AMBER MCCRACKEN                  ADDRESS ON FILE
AMBER MCGARVEY                   ADDRESS ON FILE
AMBER MCMILLAN                   ADDRESS ON FILE
AMBER MELGAR                     ADDRESS ON FILE
AMBER MELLO                      ADDRESS ON FILE
AMBER MEREDITH                   ADDRESS ON FILE
AMBER MICKEL                     ADDRESS ON FILE
AMBER MIDDLETON                  ADDRESS ON FILE
AMBER MILLER                     ADDRESS ON FILE
AMBER MILLER                     ADDRESS ON FILE
AMBER MILLER                     ADDRESS ON FILE
AMBER MITCHELL                   ADDRESS ON FILE
AMBER MIZE                       ADDRESS ON FILE
AMBER MIZELL                     ADDRESS ON FILE
AMBER MOORE                      ADDRESS ON FILE
AMBER MOREHEAD                   ADDRESS ON FILE
AMBER MORGAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 99 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 324 of 2235

Claim Name                        Address Information
AMBER MORSE                       ADDRESS ON FILE
AMBER MULLINS                     ADDRESS ON FILE
AMBER MURRAY                      ADDRESS ON FILE
AMBER NAILLING                    ADDRESS ON FILE
AMBER NEIDIG                      ADDRESS ON FILE
AMBER NELSON                      ADDRESS ON FILE
AMBER NICKELL                     ADDRESS ON FILE
AMBER ODETTE                      ADDRESS ON FILE
AMBER PACHECO                     ADDRESS ON FILE
AMBER PAEHLIG                     ADDRESS ON FILE
AMBER PARSONS                     ADDRESS ON FILE
AMBER PASSIDAKIS                  ADDRESS ON FILE
AMBER PATTON                      ADDRESS ON FILE
AMBER PATTON                      ADDRESS ON FILE
AMBER PECK                        ADDRESS ON FILE
AMBER PENNYFEATHER-WILLIAMS       ADDRESS ON FILE
AMBER PERRY                       ADDRESS ON FILE
AMBER PERRY                       ADDRESS ON FILE
AMBER PETE                        ADDRESS ON FILE
AMBER PETERS                      ADDRESS ON FILE
AMBER PETERSON                    ADDRESS ON FILE
AMBER PHEIL                       ADDRESS ON FILE
AMBER PHILLIPS                    ADDRESS ON FILE
AMBER PHILLIPS                    ADDRESS ON FILE
AMBER PHILLIPS                    ADDRESS ON FILE
AMBER PHILLIPS                    ADDRESS ON FILE
AMBER PINNIX                      ADDRESS ON FILE
AMBER POPE                        ADDRESS ON FILE
AMBER POWELL                      ADDRESS ON FILE
AMBER POWERS                      ADDRESS ON FILE
AMBER PRANIC                      ADDRESS ON FILE
AMBER PREVATTE                    ADDRESS ON FILE
AMBER PRICE                       ADDRESS ON FILE
AMBER PRIVETT                     ADDRESS ON FILE
AMBER PRUITT                      ADDRESS ON FILE
AMBER PRUITT                      ADDRESS ON FILE
AMBER PURDY                       ADDRESS ON FILE
AMBER QUINN                       ADDRESS ON FILE
AMBER RACHELS                     ADDRESS ON FILE
AMBER RACKLEY                     ADDRESS ON FILE
AMBER RAGANS                      ADDRESS ON FILE
AMBER RAMEY                       ADDRESS ON FILE
AMBER RAMIREZ                     ADDRESS ON FILE
AMBER RAMSEY                      ADDRESS ON FILE
AMBER RANEY                       ADDRESS ON FILE
AMBER RAY                         ADDRESS ON FILE
AMBER RAYMOND                     ADDRESS ON FILE
AMBER RAZICK                      ADDRESS ON FILE
AMBER REAGAN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 100 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 325 of 2235

Claim Name                       Address Information
AMBER RECKER                     ADDRESS ON FILE
AMBER REED                       ADDRESS ON FILE
AMBER REYNOLDS                   ADDRESS ON FILE
AMBER RIALS                      ADDRESS ON FILE
AMBER RICCIO                     ADDRESS ON FILE
AMBER RICHARDS                   ADDRESS ON FILE
AMBER RICHARDSON                 ADDRESS ON FILE
AMBER RICKETTS                   ADDRESS ON FILE
AMBER RIDDLE                     ADDRESS ON FILE
AMBER RILEY                      ADDRESS ON FILE
AMBER ROADMAN                    ADDRESS ON FILE
AMBER RODEFFER                   ADDRESS ON FILE
AMBER ROGGEMAN                   ADDRESS ON FILE
AMBER ROMERO                     ADDRESS ON FILE
AMBER ROUSE                      ADDRESS ON FILE
AMBER ROWE                       ADDRESS ON FILE
AMBER RUSHFORD                   ADDRESS ON FILE
AMBER SAMONS                     ADDRESS ON FILE
AMBER SANCHEZ                    ADDRESS ON FILE
AMBER SANDERS                    ADDRESS ON FILE
AMBER SANSBURY                   ADDRESS ON FILE
AMBER SANTAMARIA                 ADDRESS ON FILE
AMBER SCHAFFER                   ADDRESS ON FILE
AMBER SEIDLE                     ADDRESS ON FILE
AMBER SHAVER                     ADDRESS ON FILE
AMBER SHIFLETT                   ADDRESS ON FILE
AMBER SHULL                      ADDRESS ON FILE
AMBER SIKES                      ADDRESS ON FILE
AMBER SILVER                     ADDRESS ON FILE
AMBER SIMBECK                    ADDRESS ON FILE
AMBER SIMMONS                    ADDRESS ON FILE
AMBER SIMMONS                    ADDRESS ON FILE
AMBER SIMPSON                    ADDRESS ON FILE
AMBER SLATON                     ADDRESS ON FILE
AMBER SMITH                      ADDRESS ON FILE
AMBER SMITH                      ADDRESS ON FILE
AMBER SMITH                      ADDRESS ON FILE
AMBER SMITH                      ADDRESS ON FILE
AMBER SMITH                      ADDRESS ON FILE
AMBER SNELLGROVE                 ADDRESS ON FILE
AMBER SONS                       ADDRESS ON FILE
AMBER SPICER                     ADDRESS ON FILE
AMBER STALEY                     ADDRESS ON FILE
AMBER STAPLETON                  ADDRESS ON FILE
AMBER STEGER                     ADDRESS ON FILE
AMBER STRAUGHTERS                ADDRESS ON FILE
AMBER STRICKLAND                 ADDRESS ON FILE
AMBER STRODE                     ADDRESS ON FILE
AMBER SWAB                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 101 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 326 of 2235

Claim Name                        Address Information
AMBER SWIFT                       ADDRESS ON FILE
AMBER TAYLOR                      ADDRESS ON FILE
AMBER THOMAS                      ADDRESS ON FILE
AMBER THOMAS                      ADDRESS ON FILE
AMBER THOMAS                      ADDRESS ON FILE
AMBER THOMPSON                    ADDRESS ON FILE
AMBER THOMPSON                    ADDRESS ON FILE
AMBER THORNTON                    ADDRESS ON FILE
AMBER TIDWELL                     ADDRESS ON FILE
AMBER TILMANN                     ADDRESS ON FILE
AMBER TIMKO                       ADDRESS ON FILE
AMBER TORRES                      ADDRESS ON FILE
AMBER TOWNLEY                     ADDRESS ON FILE
AMBER TROUDT                      ADDRESS ON FILE
AMBER VALENTINE                   ADDRESS ON FILE
AMBER VANADORE                    ADDRESS ON FILE
AMBER VANCE                       ADDRESS ON FILE
AMBER VANDERHAM                   ADDRESS ON FILE
AMBER VANHOOREBECK                ADDRESS ON FILE
AMBER VANWEY                      ADDRESS ON FILE
AMBER VAZQUEZ                     ADDRESS ON FILE
AMBER VEASEY                      ADDRESS ON FILE
AMBER VEST                        ADDRESS ON FILE
AMBER VILLEGAS                    ADDRESS ON FILE
AMBER VOLLENWEIDER                ADDRESS ON FILE
AMBER VOYTEN                      ADDRESS ON FILE
AMBER WADDLE                      ADDRESS ON FILE
AMBER WALLER                      ADDRESS ON FILE
AMBER WALLS                       ADDRESS ON FILE
AMBER WARD                        ADDRESS ON FILE
AMBER WEAVER                      ADDRESS ON FILE
AMBER WELLS                       ADDRESS ON FILE
AMBER WEST                        ADDRESS ON FILE
AMBER WHISENHUNT                  ADDRESS ON FILE
AMBER WILLIAMS                    ADDRESS ON FILE
AMBER WILLIAMS                    ADDRESS ON FILE
AMBER WILLIAMS                    ADDRESS ON FILE
AMBER WILSON                      ADDRESS ON FILE
AMBER WIMETT                      ADDRESS ON FILE
AMBER WINSTEAD                    ADDRESS ON FILE
AMBER WISE                        ADDRESS ON FILE
AMBER WITMER                      ADDRESS ON FILE
AMBER WRIGHT                      ADDRESS ON FILE
AMBER WYRICK                      ADDRESS ON FILE
AMBER YATES                       ADDRESS ON FILE
AMBER YOUNG                       ADDRESS ON FILE
AMBER YOUNG                       ADDRESS ON FILE
AMBER-DEJA NELSON                 ADDRESS ON FILE
AMBERLESE DECENT                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 102 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 327 of 2235

Claim Name                        Address Information
AMBERLI ALEXANDER                 ADDRESS ON FILE
AMBERLY BARNES                    ADDRESS ON FILE
AMBERLY MOSELEY                   ADDRESS ON FILE
AMBERLY SHOWER                    ADDRESS ON FILE
AMBERLYN RYAN                     ADDRESS ON FILE
AMBERLYNN MORGAN                  ADDRESS ON FILE
AMBERLYNN SCHWARTZ                ADDRESS ON FILE
AMBERMARIE BADILLO                ADDRESS ON FILE
AMBIUS 31                         PO BOX 14086 READING PA 19612
AMBLESSED OPARAJI                 ADDRESS ON FILE
AMBREA LEWIS                      ADDRESS ON FILE
AMBREE MCKIM                      ADDRESS ON FILE
AMBRIA COOPER                     ADDRESS ON FILE
AMBRIA DEWEVER                    ADDRESS ON FILE
AMBRIA JACKSON                    ADDRESS ON FILE
AMBRIA MORGAN                     ADDRESS ON FILE
AMBRIA THOMAS                     ADDRESS ON FILE
AMBRIEL SCOTT                     ADDRESS ON FILE
AMBRIELLE KOLB                    ADDRESS ON FILE
AMBROSIANI REFINISHING            106 KENT WAY WEST READING PA 19611
AMBRYN BAILEY                     ADDRESS ON FILE
AMBUR ROOF                        ADDRESS ON FILE
AMBUR SMITH                       ADDRESS ON FILE
AMECCA ODOM                       ADDRESS ON FILE
AMEENA ZUBAIDI                    ADDRESS ON FILE
AMEENAH ABDULLAH                  ADDRESS ON FILE
AMEENAH BROWN                     ADDRESS ON FILE
AMEER EL BEY                      ADDRESS ON FILE
AMEER MAKALDA                     ADDRESS ON FILE
AMEER MILLER                      ADDRESS ON FILE
AMEERA DAVIS                      ADDRESS ON FILE
AMEERA FISHER                     ADDRESS ON FILE
AMEISHA TUCKER                    ADDRESS ON FILE
AMELIA ADAMS                      ADDRESS ON FILE
AMELIA ALBRIGHT                   ADDRESS ON FILE
AMELIA ANDERSON                   ADDRESS ON FILE
AMELIA CISNEROS                   ADDRESS ON FILE
AMELIA DAWSON                     ADDRESS ON FILE
AMELIA ELLICOTT                   ADDRESS ON FILE
AMELIA GRALEWSKI                  ADDRESS ON FILE
AMELIA HART                       ADDRESS ON FILE
AMELIA HERRERA                    ADDRESS ON FILE
AMELIA KEPPEL                     ADDRESS ON FILE
AMELIA NELSON                     ADDRESS ON FILE
AMELIA PALMA-VALLE                ADDRESS ON FILE
AMELIA PHILLIPS                   ADDRESS ON FILE
AMELIA PRADO                      ADDRESS ON FILE
AMELIA RILEY                      ADDRESS ON FILE
AMELIA ROJAS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 103 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 328 of 2235

Claim Name                               Address Information
AMELIA ROZAS                             ADDRESS ON FILE
AMELIA SAUNDERS                          ADDRESS ON FILE
AMELIA SHINE                             ADDRESS ON FILE
AMELIA SIMONS                            ADDRESS ON FILE
AMELIA SORENSON                          ADDRESS ON FILE
AMELIA SWATSENBARG                       ADDRESS ON FILE
AMELIA WALKER                            ADDRESS ON FILE
AMELIA WASHINGTON                        ADDRESS ON FILE
AMELLIA PECIL                            ADDRESS ON FILE
AMEN ADERA                               ADDRESS ON FILE
AMEN LATHAM                              ADDRESS ON FILE
AMERCO REAL ESTATE COMPANY INC           2727 NORTH CENTRAL AVE PHOENIX AZ 85004
AMERE JOHNSON                            ADDRESS ON FILE
AMEREN ILLINOIS                          PO BOX 88034 CHICAGO IL 60680
AMEREN ILLINOIS                          300 LIBERTY PEORIA IL 61602
AMEREN MISSOURI                          PO BOX 88068 CHICAGO IL 60680
AMEREN MISSOURI                          300 LIBERTY PEORIA IL 61602
AMERI PRIDE PEST CONTROL SERVICE INC     PO BOX 17099 CLEARWATER FL 33762
AMERICA CARPET CLEANING INC              12330 ECLIPSE CT NEW PORT RICHEY FL 34654
AMERICA VARGAS DE GUERRERO               ADDRESS ON FILE
AMERICAN ARBITRATION ASSOCIATION         13727 NOEL RD STE 700 DALLAS TX 75240
AMERICAN BANKERS INSURANCE COMPANY       PO BOX 731178 DALLAS TX 75373
AMERICAN BASEBALL CO LLC                 2 STADIUM WAY LAKEWOOD NJ 08701
AMERICAN BEER COMPANY INC                HC 71 BOX 152A MEADOW BLUFF WV 24977
AMERICAN BEVERAGE                        1010 CROTON AVE NEW CASTLE PA 16101
AMERICAN BEVERAGE CO                     1010 CROTON AVE NEW CASTLE PA 16101
AMERICAN BOILER INSPECTION SERVICES INC 12800 SADDLESEAT PLACE RICHMOND VA 23233
AMERICAN CLASSIC                         CARPET CARE P O BOX 2655 MATTHEWS NC 28106
AMERICAN CLEAN CARE AMERICAN LAWN CARE   1915 CAMP JACKSON RD CAHOKIA IL 62206
AMERICAN DIGITAL TECHNOLOGIES            4431 DAVIE RD #117 DAVIE FL 33317
AMERICAN DIGITAL TECHNOLOGIES INC        4431 DAVIE RD 117 DAVIE FL 33314
AMERICAN ELECTRIC POWER                  PO BOX 371496 PITTSBURGH PA 15250
AMERICAN ELECTRIC POWER                  1 RIVERSIDE PLZ COLUMBUS OH 43215-2372
AMERICAN EXPRESS                         TRAVEL RELATED SERVICES CO INC ATTN PAYMENT PROCESSING P O BOX 650448 DALLAS
                                         TX 75265
AMERICAN EXPRESS                         PO BOX 53888 PHOENIX AZ 85072
AMERICAN HIGH PERFORMANCE                4400MEADOWOOD DR MULBERRY FL 33860
AMERICAN LAWN BROTHERS INC               40824 RED HILL ROAD LEESBURG VA 20175
AMERICAN LAWN BROTHERS INC               40824 RED HILL ROAD LEESBURG NV 20175
AMERICAN LAWN LANDSCAPE INC              101 WEST 29TH STREET SUITE G333 PITTSBURG KS 66762
AMERICAN LEAK DETECTION OF EAST TN       PO BOX 23727 KNOXVILLE TN 37933
AMERICAN LOCK AND KEY INC                1974 MALL BLVD AUBURN AL 36830
AMERICAN MECHANICAL GROUP INC            5729 WESTBOURNE AVE COLUMBUS OH 43213
AMERICAN PAPER AND TWINE COMPANY INC     PO BOX 90348 7400 COCKRILL BEND BLVD NASHVILLE TN 37209
AMERICAN PATRIOT LAWN CARE               AND PROPERTY MAINTENANCE LLC 229 W 28TH DIVISION HIGHWAY LITITZ PA 17543
AMERICAN PLUMBING PROFESSIONALS          693 N VARNELL RD TUNNEL HILL GA 37055
AMERICAN PREMIUM BEV                     5241 NATIONAL CENTER DRIVE COLFAX NC 27235
AMERICAN ROGUE                           ATTN LANCE O'CONNOR 3000 31ST ST SANTA MONICA CA 90405
AMERICAN ROOFING SHEET METAL INC         PO BOX 595 WEST WINFIELD NY 13491



Epiq Corporate Restructuring, LLC                                                                   Page 104 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 329 of 2235

Claim Name                           Address Information
AMERICAN SIGN AND LIGHTING CO        715C S WASHINGTON ST MILFORD DE 19963
AMERICAN SIGN INC                    614 FERRY ST NEW HAVEN CT 06513
AMERICAN SIGN LIGHTING CO            715C SOUTH WASHINGTON ST DIV OF AMERICAN NEON PRODUCTS MILFORD DE 19963
AMERICAN TURF LANDSCAPING            6844 YACHTING WAY ACWORTH GA 30102
AMERICAN VETERANS LAWNCARE           467 ALEXIS DR ELYRIA OH 44035
AMERICO CANCEL-GARCIA                ADDRESS ON FILE
AMERICO VINYL AND FABRIC             601 E BARTON WEST MEMPHIS AR 72301
AMERICUS CITY                        1404 E FORSYTH ST AMERICUS GA 31709
AMERIGAS PROPANE LP                  PO BOX 371473 PITTSBURGH PA 15250
AMERIGAS PROPANE LP                  460 N GULPH RD, STE 100 KING OF PRUSSIA PA 19406-2815
AMERIGAS PROPANE LP                  EDI INVOICING ONLY DEPT CH 10525 PALATINE IL 60055
AMERITECH FACILITY SERVICES LLC      1500 AIRPORT DRIVE SUITE 200 BALL GROUND GA 30107
AMET COROGLU                         ADDRESS ON FILE
AMETHYST SIMMONS                     ADDRESS ON FILE
AMETHYST WEISS                       ADDRESS ON FILE
AMEZ SINGLETON                       ADDRESS ON FILE
AMIA BEARD                           ADDRESS ON FILE
AMIE ANSTEY                          ADDRESS ON FILE
AMIE BRADLEY                         ADDRESS ON FILE
AMIE CARLISLE                        ADDRESS ON FILE
AMIE DIDONNA                         ADDRESS ON FILE
AMIE JEFFRIES                        ADDRESS ON FILE
AMIE ROOT                            ADDRESS ON FILE
AMIE SMITH                           ADDRESS ON FILE
AMIE WHITE                           ADDRESS ON FILE
AMIEE AULTMAN                        ADDRESS ON FILE
AMIEE TWIGG                          ADDRESS ON FILE
AMIIRAH WASHINGTON                   ADDRESS ON FILE
AMIN FAZAL                           ADDRESS ON FILE
AMIN HASSAN                          ADDRESS ON FILE
AMINA GONZALEZ                       ADDRESS ON FILE
AMINAH MCMILLIAN                     ADDRESS ON FILE
AMINATA DRAME                        ADDRESS ON FILE
AMINTA SAAMAA                        ADDRESS ON FILE
AMIR ALI                             ADDRESS ON FILE
AMIR ALLGOOD                         ADDRESS ON FILE
AMIR BIKIEV                          ADDRESS ON FILE
AMIR BURNLEY                         ADDRESS ON FILE
AMIR ELLIOTT                         ADDRESS ON FILE
AMIR GOMEZ                           ADDRESS ON FILE
AMIR HAIRSTON                        ADDRESS ON FILE
AMIR HARZI                           ADDRESS ON FILE
AMIR JONES                           ADDRESS ON FILE
AMIR MARSHALL                        ADDRESS ON FILE
AMIR MAYER                           ADDRESS ON FILE
AMIR QUIMBY                          ADDRESS ON FILE
AMIR QUINTANA                        ADDRESS ON FILE
AMIR SANDERS                         ADDRESS ON FILE
AMIR WHITMIRE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 105 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 330 of 2235

Claim Name                        Address Information
AMIRA ABDELWAHED                  ADDRESS ON FILE
AMIRA ABDESSELAM                  ADDRESS ON FILE
AMIRA DHIYAB                      ADDRESS ON FILE
AMIRA HORWITZ                     ADDRESS ON FILE
AMIRA SALAAM                      ADDRESS ON FILE
AMIRA SPOONIRE                    ADDRESS ON FILE
AMIRAH JETER                      ADDRESS ON FILE
AMIRAH WILEY                      ADDRESS ON FILE
AMITY PRESLEY                     ADDRESS ON FILE
AMIYA TILLIS                      ADDRESS ON FILE
AMIYAH HOY                        ADDRESS ON FILE
AMIYAH MAGEE                      ADDRESS ON FILE
AMMAL HAMEIDAN                    ADDRESS ON FILE
AMMAR YASEEN                      ADDRESS ON FILE
AMNERIS GREENIDGE                 ADDRESS ON FILE
AMNON SHREIBMAN                   JUSTIN T. CAMPBELL, ESQ. THOMPSON BURTON PLLC 6100 TOWER CIRCLE, SUITE 200
                                  FRANKLIN TN 37067
AMNON SHREIBMAN                   AMNON SHREIBMAN P.O. BOX 177 519 MABLE MASON COVE LAVERGNE TN 37086
AMOGH SONNAKUL                    ADDRESS ON FILE
AMON JOHNSON                      ADDRESS ON FILE
AMONEE SHEARIN                    ADDRESS ON FILE
AMONEY BANKS                      ADDRESS ON FILE
AMONTE GRIFFIN                    ADDRESS ON FILE
AMORA OSUNA                       ADDRESS ON FILE
AMORISSA TIRADO                   ADDRESS ON FILE
AMORY ALLEN                       ADDRESS ON FILE
AMORY SPRIGGS                     ADDRESS ON FILE
AMOS BURNETT                      ADDRESS ON FILE
AMOS DOUSUAH                      ADDRESS ON FILE
AMOS WHITE                        ADDRESS ON FILE
AMOSKEAG BEVERAGES LLC            PO BOX 1148 CONCORD NH 03302
AMOURD DODIN                      ADDRESS ON FILE
AMPARO SALAZAR                    ADDRESS ON FILE
AMPARO WRIGHT                     ADDRESS ON FILE
AMS REAL ESTATE SERVICES INC      310 COMAL ST BLDG A STE 301 AUSTIN TX 78702
AMSCOT CORPORATION                ATTENTION LEGAL DEPARTMENT PO BOX 25137 TAMPA FL 33622
AMUAR KELLY                       ADDRESS ON FILE
AMUNIQUE MURRELL                  ADDRESS ON FILE
AMY ANGELO                        ADDRESS ON FILE
AMY ATWOOD                        ADDRESS ON FILE
AMY BALDWIN                       ADDRESS ON FILE
AMY BARBA                         ADDRESS ON FILE
AMY BARRY                         ADDRESS ON FILE
AMY BAYNE                         ADDRESS ON FILE
AMY BEATTY                        ADDRESS ON FILE
AMY BELKNAP                       ADDRESS ON FILE
AMY BENNETT                       ADDRESS ON FILE
AMY BERG                          ADDRESS ON FILE
AMY BRAGG                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 106 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 331 of 2235

Claim Name                      Address Information
AMY BRITTON                     ADDRESS ON FILE
AMY BROCK                       ADDRESS ON FILE
AMY BUNDY                       ADDRESS ON FILE
AMY BYLENOK                     ADDRESS ON FILE
AMY CALLAHAN                    ADDRESS ON FILE
AMY CAMPBELL                    ADDRESS ON FILE
AMY CAREY                       ADDRESS ON FILE
AMY CHANEY                      ADDRESS ON FILE
AMY CHAPPELL                    ADDRESS ON FILE
AMY CHAVIS                      ADDRESS ON FILE
AMY CHENOWETH                   ADDRESS ON FILE
AMY CHILDERS                    ADDRESS ON FILE
AMY CHILES                      ADDRESS ON FILE
AMY CLARK                       ADDRESS ON FILE
AMY CLAVET                      ADDRESS ON FILE
AMY COALSON                     ADDRESS ON FILE
AMY COLE                        ADDRESS ON FILE
AMY COLLIER                     ADDRESS ON FILE
AMY COLLINS                     ADDRESS ON FILE
AMY CORBITT                     ADDRESS ON FILE
AMY CROOK                       ADDRESS ON FILE
AMY CRUTCHFIELD                 ADDRESS ON FILE
AMY DANILLA                     ADDRESS ON FILE
AMY DAVIS                       ADDRESS ON FILE
AMY DEBAKER                     ADDRESS ON FILE
AMY DOGAN                       ADDRESS ON FILE
AMY DONALDSON                   ADDRESS ON FILE
AMY DONOHUE                     ADDRESS ON FILE
AMY DOWNS                       ADDRESS ON FILE
AMY DULL                        ADDRESS ON FILE
AMY EDMONDSON                   ADDRESS ON FILE
AMY EIDSON                      ADDRESS ON FILE
AMY ESTELLE                     ADDRESS ON FILE
AMY EVANS                       ADDRESS ON FILE
AMY EVANS                       ADDRESS ON FILE
AMY EVANS                       ADDRESS ON FILE
AMY FLRTCHER                    ADDRESS ON FILE
AMY FLYNN                       ADDRESS ON FILE
AMY FOSKEY                      ADDRESS ON FILE
AMY FURBEE                      ADDRESS ON FILE
AMY GAGNON                      ADDRESS ON FILE
AMY GARLETT                     ADDRESS ON FILE
AMY GAUTIER                     ADDRESS ON FILE
AMY GIARAFFA                    ADDRESS ON FILE
AMY GIBBEL                      ADDRESS ON FILE
AMY GIBSON                      ADDRESS ON FILE
AMY GIFFORD                     ADDRESS ON FILE
AMY GINZEL                      ADDRESS ON FILE
AMY GOODSON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 107 OF 2008
                                          RUBY TUESDAY
                 Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 332 of 2235

Claim Name                      Address Information
AMY GRAY                        ADDRESS ON FILE
AMY GROSS                       ADDRESS ON FILE
AMY GRUBB                       ADDRESS ON FILE
AMY GUTKOWSKI                   ADDRESS ON FILE
AMY HAGAN                       ADDRESS ON FILE
AMY HALL                        ADDRESS ON FILE
AMY HAMMOND                     ADDRESS ON FILE
AMY HAMMOND                     ADDRESS ON FILE
AMY HANKINS                     ADDRESS ON FILE
AMY HARBISON                    ADDRESS ON FILE
AMY HARDING                     ADDRESS ON FILE
AMY HARVEY                      ADDRESS ON FILE
AMY HENDERSON                   ADDRESS ON FILE
AMY HICKS                       ADDRESS ON FILE
AMY HILL                        ADDRESS ON FILE
AMY HOSSLER                     ADDRESS ON FILE
AMY HOWES                       ADDRESS ON FILE
AMY HUDSON                      ADDRESS ON FILE
AMY JACKSON                     ADDRESS ON FILE
AMY JOE                         ADDRESS ON FILE
AMY JOHNSON                     ADDRESS ON FILE
AMY JOHNSON                     ADDRESS ON FILE
AMY JOHNSON                     ADDRESS ON FILE
AMY JONES                       ADDRESS ON FILE
AMY KASTL                       ADDRESS ON FILE
AMY KEMP                        ADDRESS ON FILE
AMY KEPLINGER                   ADDRESS ON FILE
AMY KNOX                        ADDRESS ON FILE
AMY KOUMLIENE                   ADDRESS ON FILE
AMY LEE                         ADDRESS ON FILE
AMY LEE                         ADDRESS ON FILE
AMY LEWIS                       ADDRESS ON FILE
AMY LEWIS                       ADDRESS ON FILE
AMY LOWE                        ADDRESS ON FILE
AMY MASON                       ADDRESS ON FILE
AMY MCGINNIS                    ADDRESS ON FILE
AMY MEINEN                      ADDRESS ON FILE
AMY MILLER                      ADDRESS ON FILE
AMY MILLER                      ADDRESS ON FILE
AMY MILLER                      ADDRESS ON FILE
AMY MILLER                      ADDRESS ON FILE
AMY MITCHELL                    ADDRESS ON FILE
AMY MONTALVO                    ADDRESS ON FILE
AMY MOORE                       ADDRESS ON FILE
AMY MURPHY                      ADDRESS ON FILE
AMY NASH                        ADDRESS ON FILE
AMY NEAL                        ADDRESS ON FILE
AMY NOGLE                       ADDRESS ON FILE
AMY OBASSI                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 108 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 333 of 2235

Claim Name                       Address Information
AMY OGLES                        ADDRESS ON FILE
AMY PAINTER                      ADDRESS ON FILE
AMY PIER                         ADDRESS ON FILE
AMY PIERCE KETNER                ADDRESS ON FILE
AMY POWELL                       ADDRESS ON FILE
AMY PRIORE                       ADDRESS ON FILE
AMY RACZ                         ADDRESS ON FILE
AMY REED                         ADDRESS ON FILE
AMY REYNOLDS                     ADDRESS ON FILE
AMY RHOADS                       ADDRESS ON FILE
AMY RICHARDSON                   ADDRESS ON FILE
AMY RIFFLE                       ADDRESS ON FILE
AMY RIPA                         ADDRESS ON FILE
AMY ROBERSON                     ADDRESS ON FILE
AMY ROBERTA                      ADDRESS ON FILE
AMY ROBINSON                     ADDRESS ON FILE
AMY ROSE                         ADDRESS ON FILE
AMY RUSSELL                      ADDRESS ON FILE
AMY SAIN                         ADDRESS ON FILE
AMY SANCHEZ                      ADDRESS ON FILE
AMY SANDERSON                    ADDRESS ON FILE
AMY SARGENT                      ADDRESS ON FILE
AMY SAUNDERS                     ADDRESS ON FILE
AMY SHELTON                      ADDRESS ON FILE
AMY SHOOK                        ADDRESS ON FILE
AMY SIMES                        ADDRESS ON FILE
AMY SIMMONS                      ADDRESS ON FILE
AMY SINGH                        ADDRESS ON FILE
AMY SLADE                        ADDRESS ON FILE
AMY SMALL                        ADDRESS ON FILE
AMY SMITH                        ADDRESS ON FILE
AMY SMITH                        ADDRESS ON FILE
AMY SMITH                        ADDRESS ON FILE
AMY SMITH                        ADDRESS ON FILE
AMY SOMCHIT                      ADDRESS ON FILE
AMY STONE                        ADDRESS ON FILE
AMY STREKO                       ADDRESS ON FILE
AMY SUTHERLAND                   ADDRESS ON FILE
AMY TACKETT                      ADDRESS ON FILE
AMY TERRELL                      ADDRESS ON FILE
AMY TICE                         ADDRESS ON FILE
AMY TINKHAM                      ADDRESS ON FILE
AMY TRELZ                        ADDRESS ON FILE
AMY TRUTT                        ADDRESS ON FILE
AMY UPDEGRAFF                    ADDRESS ON FILE
AMY VAUGHN                       ADDRESS ON FILE
AMY VELEZ                        ADDRESS ON FILE
AMY VUNKANNON                    ADDRESS ON FILE
AMY WEAVER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 109 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 334 of 2235

Claim Name                         Address Information
AMY WEIGEL                         ADDRESS ON FILE
AMY WILSON                         ADDRESS ON FILE
AMY WILSON                         ADDRESS ON FILE
AMY WUCHER                         ADDRESS ON FILE
AMY YARBROUGH                      ADDRESS ON FILE
AMYA LINDSEY                       ADDRESS ON FILE
AMYBETH SMITH                      ADDRESS ON FILE
AMYNA CUMMINGS                     ADDRESS ON FILE
AMYYA TOWNSEND                     ADDRESS ON FILE
ANA ARITA                          ADDRESS ON FILE
ANA BEKIARIS                       ADDRESS ON FILE
ANA BENITEZ-NUNEZ                  ADDRESS ON FILE
ANA CAIGUARAY                      ADDRESS ON FILE
ANA CANO                           ADDRESS ON FILE
ANA CASTILLO                       ADDRESS ON FILE
ANA CHUTINO                        ADDRESS ON FILE
ANA CORTES PORTILLO                ADDRESS ON FILE
ANA DELGADO SALAZAR                ADDRESS ON FILE
ANA ELIZALDE                       ADDRESS ON FILE
ANA ERAZO                          ADDRESS ON FILE
ANA ESCOBAR                        ADDRESS ON FILE
ANA ESQUIVEL GARAY                 ADDRESS ON FILE
ANA ETCHEGARAY                     ADDRESS ON FILE
ANA FLORES                         ADDRESS ON FILE
ANA FLORES TURCIOS                 ADDRESS ON FILE
ANA GOMEZ                          ADDRESS ON FILE
ANA GUERRERO                       ADDRESS ON FILE
ANA HALAS                          ADDRESS ON FILE
ANA HERNANDEZ                      ADDRESS ON FILE
ANA HERNANDEZ                      ADDRESS ON FILE
ANA HOLMANN                        ADDRESS ON FILE
ANA LAWSON                         ADDRESS ON FILE
ANA LOPEZ                          ADDRESS ON FILE
ANA LOPEZ                          ADDRESS ON FILE
ANA MACIAS                         ADDRESS ON FILE
ANA MALDONADO                      ADDRESS ON FILE
ANA MARTIN                         ADDRESS ON FILE
ANA MEDINA                         ADDRESS ON FILE
ANA MESSMER                        ADDRESS ON FILE
ANA MEZA                           ADDRESS ON FILE
ANA MORALES                        ADDRESS ON FILE
ANA OVIEDO                         ADDRESS ON FILE
ANA PEREZ                          ADDRESS ON FILE
ANA PIEROLA                        ADDRESS ON FILE
ANA SAGUAYA                        ADDRESS ON FILE
ANA SALGADO                        ADDRESS ON FILE
ANA SANTOS                         ADDRESS ON FILE
ANA SILVESTRE                      ADDRESS ON FILE
ANA SMITH                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 110 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 335 of 2235

Claim Name                           Address Information
ANA SUAREZ                           ADDRESS ON FILE
ANA TELLO                            ADDRESS ON FILE
ANA VALDEZ RAMIREZ                   ADDRESS ON FILE
ANA WELCH                            ADDRESS ON FILE
ANA ZUNIGA                           ADDRESS ON FILE
ANABEL CRAIG                         ADDRESS ON FILE
ANABEL HARLOWE                       ADDRESS ON FILE
ANABEL LOPEZ                         ADDRESS ON FILE
ANAIKA BEARD                         ADDRESS ON FILE
ANAIRIAN KITTLE                      ADDRESS ON FILE
ANAIS FAJARDO                        ADDRESS ON FILE
ANAIS MIMS                           ADDRESS ON FILE
ANAJUDY CHAMBERS                     ADDRESS ON FILE
ANAKAREN RAMIREZ                     ADDRESS ON FILE
ANAKIN JONES                         ADDRESS ON FILE
ANALEE DALMAU                        ADDRESS ON FILE
ANALEESHA JENKINS                    ADDRESS ON FILE
ANALICIA HERNANDEZ                   ADDRESS ON FILE
ANALISA LUZADER                      ADDRESS ON FILE
ANALISA WOODRUM                      ADDRESS ON FILE
ANALISE BARNARD                      ADDRESS ON FILE
ANALY NAVARRO-VENTURA                ADDRESS ON FILE
ANAND SYSTEMS INC                    35 E 10TH ST, STE F TRACY CA 95376
ANANDA DE CARVALHO MENDONCA          ADDRESS ON FILE
ANANDA WILLINGHAM                    ADDRESS ON FILE
ANANIAH CLARK                        ADDRESS ON FILE
ANANYELY ELIZONDO                    ADDRESS ON FILE
ANAR TUMURBAATAR                     ADDRESS ON FILE
ANARIO THOMPSON                      ADDRESS ON FILE
ANAS ALHOMSI                         ADDRESS ON FILE
ANASETTE CRUZ                        ADDRESS ON FILE
ANASHA WILLIAMSON                    ADDRESS ON FILE
ANASIA ORMOND                        ADDRESS ON FILE
ANASTACIA BRITTAIN                   ADDRESS ON FILE
ANASTACIA HOLLAND                    ADDRESS ON FILE
ANASTACIA SMITH                      ADDRESS ON FILE
ANASTASIA ANCUTA                     ADDRESS ON FILE
ANASTASIA BROYLES                    ADDRESS ON FILE
ANASTASIA BURROW                     ADDRESS ON FILE
ANASTASIA BYRON                      ADDRESS ON FILE
ANASTASIA DEIMLING                   ADDRESS ON FILE
ANASTASIA ETTER                      ADDRESS ON FILE
ANASTASIA KIRKPATRICK                ADDRESS ON FILE
ANASTASIA LEPAGE                     ADDRESS ON FILE
ANASTASIA MAXWELL                    ADDRESS ON FILE
ANASTASIA MCGUIRE                    ADDRESS ON FILE
ANASTASIA MCINTYRE                   ADDRESS ON FILE
ANASTASIA NORRIS                     ADDRESS ON FILE
ANASTASIA PELZ                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 111 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 336 of 2235

Claim Name                           Address Information
ANASTASIA RADITZ                     ADDRESS ON FILE
ANASTASIA REYNOLDS                   ADDRESS ON FILE
ANASTASIA ROMBALSKI                  ADDRESS ON FILE
ANASTASIA ROSS                       ADDRESS ON FILE
ANASTASIA SINGAREDDY                 ADDRESS ON FILE
ANASTASIA SOBKOWIAK                  ADDRESS ON FILE
ANASTASIA SOTNIKOVA                  ADDRESS ON FILE
ANASTASIA STEBLINA                   ADDRESS ON FILE
ANASTASIJA PETROVSKA                 ADDRESS ON FILE
ANASTASIS MICHAEL                    ADDRESS ON FILE
ANASTAZIA WILLIAMS                   ADDRESS ON FILE
ANATALIA REYES                       ADDRESS ON FILE
ANATASHA WINTERS-CRUZ                ADDRESS ON FILE
ANATOLIY TRIFANOV                    ADDRESS ON FILE
ANAUJA KANE                          ADDRESS ON FILE
ANAYA MCCOY                          ADDRESS ON FILE
ANAYIS ECHLIN                        ADDRESS ON FILE
ANAZIA ROBERTS-PETTUS                ADDRESS ON FILE
ANCHOR CONTRACTORS                   PO BOX 816 KIRKSVILLE MO 63501
ANCILLA ROUGIER                      ADDRESS ON FILE
ANDEA SAMUELS                        ADDRESS ON FILE
ANDELINE PEDERSEN                    ADDRESS ON FILE
ANDEN DAVENPORT                      ADDRESS ON FILE
ANDENELL DORSEY                      ADDRESS ON FILE
ANDERIA HARRIS                       ADDRESS ON FILE
ANDERICA MCCRAY                      ADDRESS ON FILE
ANDERKA ROSS                         ADDRESS ON FILE
ANDERSON BROS ELECTRIC PLUMBING      & HEATING INC PO BOX 159 KEARNEY NE 68848
ANDERSON HANLON                      ADDRESS ON FILE
ANDERSON LORD                        ADDRESS ON FILE
ANDERSON LUMBER COMPANY INC          PO BOX 550 ALCOA TN 37701
ANDERSON NGUYEN                      ADDRESS ON FILE
ANDERSON RENTAL INC                  EQUIPMENT RENTAL SALES P O BOX 727 ALCOA TN 37701
ANDERSON SANTIAGO                    ADDRESS ON FILE
ANDI POWELL                          ADDRESS ON FILE
ANDI ROBINSON                        ADDRESS ON FILE
ANDI WINDWARD                        ADDRESS ON FILE
ANDIAGO COBB                         ADDRESS ON FILE
ANDIE SENKEWICZ                      ADDRESS ON FILE
ANDRA BROWN                          ADDRESS ON FILE
ANDRA HUTCHESON                      ADDRESS ON FILE
ANDRA RAMIE                          ADDRESS ON FILE
ANDRA THOMAS                         ADDRESS ON FILE
ANDRA TUGGLE                         ADDRESS ON FILE
ANDRAS LACZI                         ADDRESS ON FILE
ANDRAVIAN MARTIN                     ADDRESS ON FILE
ANDRAY BENNETT                       ADDRESS ON FILE
ANDRAYA JACKSON                      ADDRESS ON FILE
ANDRE ALSTON                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 112 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 337 of 2235

Claim Name                           Address Information
ANDRE ANDERSON                       ADDRESS ON FILE
ANDRE ATKINSON                       ADDRESS ON FILE
ANDRE BIRDEN                         ADDRESS ON FILE
ANDRE BOLDEN                         ADDRESS ON FILE
ANDRE BROWN                          ADDRESS ON FILE
ANDRE BRYANT                         ADDRESS ON FILE
ANDRE CARTER                         ADDRESS ON FILE
ANDRE CHITMAN                        ADDRESS ON FILE
ANDRE CLARK                          ADDRESS ON FILE
ANDRE COLLINS                        ADDRESS ON FILE
ANDRE CONNORS                        ADDRESS ON FILE
ANDRE CRAMAN DE CARMAND              ADDRESS ON FILE
ANDRE DAVIS                          ADDRESS ON FILE
ANDRE DAVIS                          ADDRESS ON FILE
ANDRE DEVORE                         ADDRESS ON FILE
ANDRE DUNNING                        ADDRESS ON FILE
ANDRE DUNSON                         ADDRESS ON FILE
ANDRE FAIRFAX                        ADDRESS ON FILE
ANDRE FEQUIERE                       ADDRESS ON FILE
ANDRE FOSTER                         ADDRESS ON FILE
ANDRE GAMBRELL                       ADDRESS ON FILE
ANDRE GODBOLT                        ADDRESS ON FILE
ANDRE GREEN                          ADDRESS ON FILE
ANDRE HALL                           ADDRESS ON FILE
ANDRE HARRIS                         ADDRESS ON FILE
ANDRE HAYES                          ADDRESS ON FILE
ANDRE HENDERSON                      ADDRESS ON FILE
ANDRE HEYWARD HEYWARD                ADDRESS ON FILE
ANDRE HICKS                          ADDRESS ON FILE
ANDRE HOLLAND                        ADDRESS ON FILE
ANDRE HOLT                           ADDRESS ON FILE
ANDRE HOOKS                          ADDRESS ON FILE
ANDRE JACKSON                        ADDRESS ON FILE
ANDRE JACKSON                        ADDRESS ON FILE
ANDRE JACKSON                        ADDRESS ON FILE
ANDRE JOHNSON                        ADDRESS ON FILE
ANDRE KALEND                         ADDRESS ON FILE
ANDRE KEY                            ADDRESS ON FILE
ANDRE LAGRONE                        ADDRESS ON FILE
ANDRE LEATHERS                       ADDRESS ON FILE
ANDRE LEE                            ADDRESS ON FILE
ANDRE LEWIS                          ADDRESS ON FILE
ANDRE LIGGINS                        ADDRESS ON FILE
ANDRE LUE                            ADDRESS ON FILE
ANDRE MACK                           ADDRESS ON FILE
ANDRE MAJETTE                        ADDRESS ON FILE
ANDRE MARQUEZ                        ADDRESS ON FILE
ANDRE MARTIN                         ADDRESS ON FILE
ANDRE MASOLINE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 113 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 338 of 2235

Claim Name                       Address Information
ANDRE MATTHEWS                   ADDRESS ON FILE
ANDRE MAYBIN                     ADDRESS ON FILE
ANDRE MCFADDEN                   ADDRESS ON FILE
ANDRE MCKINNON                   ADDRESS ON FILE
ANDRE MELSON                     ADDRESS ON FILE
ANDRE MERRILL                    ADDRESS ON FILE
ANDRE MIKELL                     ADDRESS ON FILE
ANDRE MORRISON                   ADDRESS ON FILE
ANDRE MUJICA                     ADDRESS ON FILE
ANDRE NISKEY JR                  ADDRESS ON FILE
ANDRE PEETE                      ADDRESS ON FILE
ANDRE PHINISEE                   ADDRESS ON FILE
ANDRE POMERLEAU                  ADDRESS ON FILE
ANDRE POWELL                     ADDRESS ON FILE
ANDRE PRICE                      ADDRESS ON FILE
ANDRE PRINCE                     ADDRESS ON FILE
ANDRE REDMOND                    ADDRESS ON FILE
ANDRE REED                       ADDRESS ON FILE
ANDRE RICHARDS                   ADDRESS ON FILE
ANDRE RICHARDSON                 ADDRESS ON FILE
ANDRE RIVAS                      ADDRESS ON FILE
ANDRE ROBINSON                   ADDRESS ON FILE
ANDRE ROBINSON                   ADDRESS ON FILE
ANDRE ROBINSON JR                ADDRESS ON FILE
ANDRE RODRIGUEZ                  ADDRESS ON FILE
ANDRE ROSS                       ADDRESS ON FILE
ANDRE SAVAGE                     ADDRESS ON FILE
ANDRE SCARVER                    ADDRESS ON FILE
ANDRE SCHWINDT                   ADDRESS ON FILE
ANDRE SCOTT                      ADDRESS ON FILE
ANDRE SCOTT                      ADDRESS ON FILE
ANDRE SCOTT                      ADDRESS ON FILE
ANDRE SCOTT                      ADDRESS ON FILE
ANDRE SHEPHARD                   ADDRESS ON FILE
ANDRE SHEPPARD                   ADDRESS ON FILE
ANDRE SHERMAN                    ADDRESS ON FILE
ANDRE SIMMONS                    ADDRESS ON FILE
ANDRE SMITH                      ADDRESS ON FILE
ANDRE SPARKS                     ADDRESS ON FILE
ANDRE SUTTON                     ADDRESS ON FILE
ANDRE SWAN                       ADDRESS ON FILE
ANDRE THOMAS                     ADDRESS ON FILE
ANDRE THOMPSON                   ADDRESS ON FILE
ANDRE THORNTON                   ADDRESS ON FILE
ANDRE TORBERT                    ADDRESS ON FILE
ANDRE TORRANCE                   ADDRESS ON FILE
ANDRE TORRES                     ADDRESS ON FILE
ANDRE TORRES                     ADDRESS ON FILE
ANDRE TOWNSEND                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 114 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 339 of 2235

Claim Name                      Address Information
ANDRE WASHINGTON                ADDRESS ON FILE
ANDRE WELDON                    ADDRESS ON FILE
ANDRE WILLIAMS                  ADDRESS ON FILE
ANDRE WILLIAMS                  ADDRESS ON FILE
ANDREA ADAMS                    ADDRESS ON FILE
ANDREA ALPERT                   ADDRESS ON FILE
ANDREA ALVEY                    ADDRESS ON FILE
ANDREA BAILEY                   ADDRESS ON FILE
ANDREA BENNETT                  ADDRESS ON FILE
ANDREA BERRY                    ADDRESS ON FILE
ANDREA BLACK                    ADDRESS ON FILE
ANDREA BORKOWSKI                ADDRESS ON FILE
ANDREA BOULTON                  ADDRESS ON FILE
ANDREA BOWMAN                   ADDRESS ON FILE
ANDREA BOYD                     ADDRESS ON FILE
ANDREA BRAGG                    ADDRESS ON FILE
ANDREA BRANDT                   ADDRESS ON FILE
ANDREA BROADUS                  ADDRESS ON FILE
ANDREA BROWN                    ADDRESS ON FILE
ANDREA BUETTJER                 ADDRESS ON FILE
ANDREA CHRISTIAN                ADDRESS ON FILE
ANDREA CLIZZIE                  ADDRESS ON FILE
ANDREA COLEMAN                  ADDRESS ON FILE
ANDREA COLON                    ADDRESS ON FILE
ANDREA COMMISSO                 ADDRESS ON FILE
ANDREA COOK                     ADDRESS ON FILE
ANDREA CRANFORD                 ADDRESS ON FILE
ANDREA CRIGGER                  ADDRESS ON FILE
ANDREA CURTIS                   ADDRESS ON FILE
ANDREA CUTLER                   ADDRESS ON FILE
ANDREA DAVIS                    ADDRESS ON FILE
ANDREA DAWKINS                  ADDRESS ON FILE
ANDREA DINGMAN                  ADDRESS ON FILE
ANDREA DORR                     ADDRESS ON FILE
ANDREA ELROD                    ADDRESS ON FILE
ANDREA ENGLER                   ADDRESS ON FILE
ANDREA EWING                    ADDRESS ON FILE
ANDREA FISHER                   ADDRESS ON FILE
ANDREA FLANDERS                 ADDRESS ON FILE
ANDREA FOGLE                    ADDRESS ON FILE
ANDREA FOXX                     ADDRESS ON FILE
ANDREA FULTS                    ADDRESS ON FILE
ANDREA GALLAHAN                 ADDRESS ON FILE
ANDREA GIORDANO                 ADDRESS ON FILE
ANDREA GIVENS                   ADDRESS ON FILE
ANDREA GRIFFITH                 ADDRESS ON FILE
ANDREA GRIMES                   ADDRESS ON FILE
ANDREA GURNEY                   ADDRESS ON FILE
ANDREA HAIRSTON                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 115 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 340 of 2235

Claim Name                           Address Information
ANDREA HALE                          ADDRESS ON FILE
ANDREA HAMMOND                       ADDRESS ON FILE
ANDREA HANEY                         ADDRESS ON FILE
ANDREA HARRISON                      ADDRESS ON FILE
ANDREA HERNANDEZ                     ADDRESS ON FILE
ANDREA HIGGINS                       ADDRESS ON FILE
ANDREA HOLDER                        ADDRESS ON FILE
ANDREA HOWLAND                       ADDRESS ON FILE
ANDREA HUMPHRIES                     ADDRESS ON FILE
ANDREA JENKINS                       ADDRESS ON FILE
ANDREA JOHNSON                       ADDRESS ON FILE
ANDREA JOHNSON                       ADDRESS ON FILE
ANDREA JOHNSON                       ADDRESS ON FILE
ANDREA JORDAN                        ADDRESS ON FILE
ANDREA KELLER                        ADDRESS ON FILE
ANDREA KILLIAN                       ADDRESS ON FILE
ANDREA LA VIGNE                      ADDRESS ON FILE
ANDREA LEE                           ADDRESS ON FILE
ANDREA LEGGETT                       ADDRESS ON FILE
ANDREA LLEWELLYN                     ADDRESS ON FILE
ANDREA LOPEZ                         ADDRESS ON FILE
ANDREA MADEJOVA                      ADDRESS ON FILE
ANDREA MADER                         ADDRESS ON FILE
ANDREA MARTIN                        ADDRESS ON FILE
ANDREA MAY                           ADDRESS ON FILE
ANDREA MAZO                          ADDRESS ON FILE
ANDREA MCCRAVY                       ADDRESS ON FILE
ANDREA MCWHORTER                     ADDRESS ON FILE
ANDREA MERCER                        ADDRESS ON FILE
ANDREA MIDDLETON                     ADDRESS ON FILE
ANDREA MINCHALA                      ADDRESS ON FILE
ANDREA MITCHELL                      ADDRESS ON FILE
ANDREA MURRAY                        ADDRESS ON FILE
ANDREA NERIA-CHIRINOS                ADDRESS ON FILE
ANDREA NEWMAN                        ADDRESS ON FILE
ANDREA NICOLASORA                    ADDRESS ON FILE
ANDREA NIGHSWANDER                   ADDRESS ON FILE
ANDREA OLESON                        ADDRESS ON FILE
ANDREA PARE                          ADDRESS ON FILE
ANDREA PASTOR                        ADDRESS ON FILE
ANDREA PENLEY                        ADDRESS ON FILE
ANDREA PEREZ                         ADDRESS ON FILE
ANDREA PHILLIPS                      ADDRESS ON FILE
ANDREA PHILLIPS                      ADDRESS ON FILE
ANDREA PHIPPS                        ADDRESS ON FILE
ANDREA PITTMAN                       ADDRESS ON FILE
ANDREA PRIDDY                        ADDRESS ON FILE
ANDREA QUINTANA                      ADDRESS ON FILE
ANDREA RELIFORD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 116 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 341 of 2235

Claim Name                          Address Information
ANDREA RHOADES                      ADDRESS ON FILE
ANDREA RHODE                        ADDRESS ON FILE
ANDREA RIVERA                       ADDRESS ON FILE
ANDREA ROBINSON                     ADDRESS ON FILE
ANDREA RODRIGUEZ                    ADDRESS ON FILE
ANDREA SANTIAGO                     ADDRESS ON FILE
ANDREA SCHULTZ                      ADDRESS ON FILE
ANDREA SCOTT                        ADDRESS ON FILE
ANDREA SEMINOLE                     ADDRESS ON FILE
ANDREA SERFIN                       ADDRESS ON FILE
ANDREA SLACK                        ADDRESS ON FILE
ANDREA SMAXWELL                     ADDRESS ON FILE
ANDREA SMITH                        ADDRESS ON FILE
ANDREA SMITH                        ADDRESS ON FILE
ANDREA SMITH                        ADDRESS ON FILE
ANDREA SORIANO                      ADDRESS ON FILE
ANDREA SORRELL                      ADDRESS ON FILE
ANDREA SPRADLIN                     ADDRESS ON FILE
ANDREA SPROSS                       ADDRESS ON FILE
ANDREA STEWART                      ADDRESS ON FILE
ANDREA STRODE                       ADDRESS ON FILE
ANDREA SUCHY                        ADDRESS ON FILE
ANDREA SWEDIN                       ADDRESS ON FILE
ANDREA TELLEZ                       ADDRESS ON FILE
ANDREA THACKER                      ADDRESS ON FILE
ANDREA THOMAS                       ADDRESS ON FILE
ANDREA THORNTON                     ADDRESS ON FILE
ANDREA TOKASH                       ADDRESS ON FILE
ANDREA TOURIS                       ADDRESS ON FILE
ANDREA UNANGST                      ADDRESS ON FILE
ANDREA WAPLES                       ADDRESS ON FILE
ANDREA WATTERS                      ADDRESS ON FILE
ANDREA WEBER                        ADDRESS ON FILE
ANDREA WELCH                        ADDRESS ON FILE
ANDREA WHITCOMB                     ADDRESS ON FILE
ANDREA WHITCOMB                     ADDRESS ON FILE
ANDREA WHITE                        ADDRESS ON FILE
ANDREA WHITE                        ADDRESS ON FILE
ANDREA WHITEHEAD                    ADDRESS ON FILE
ANDREA WISNESKI                     ADDRESS ON FILE
ANDREA WOLFENBARGER                 ADDRESS ON FILE
ANDREAL BOWDEN                      ADDRESS ON FILE
ANDREAL WISE                        ADDRESS ON FILE
ANDREANA MCCULLEN                   ADDRESS ON FILE
ANDREANA VELLA                      ADDRESS ON FILE
ANDREANNA DANTZLER                  ADDRESS ON FILE
ANDREAS GOLDSBOROUGH                ADDRESS ON FILE
ANDREAS TAYLOR                      ADDRESS ON FILE
ANDREE FIGUEROA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 117 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 342 of 2235

Claim Name                         Address Information
ANDREESE DAVIS                     ADDRESS ON FILE
ANDREI RADUCANU                    ADDRESS ON FILE
ANDREI WILSON                      ADDRESS ON FILE
ANDRELIKA MCMILLIAN                ADDRESS ON FILE
ANDRELL WILLIAMS                   ADDRESS ON FILE
ANDRENIQUE HAMMOND                 ADDRESS ON FILE
ANDRES AGUIRRE                     ADDRESS ON FILE
ANDRES GARCIA                      ADDRESS ON FILE
ANDRES GONZALEZ                    ADDRESS ON FILE
ANDRES HALL                        ADDRESS ON FILE
ANDRES HERNANDEZ                   ADDRESS ON FILE
ANDRES LEON                        ADDRESS ON FILE
ANDRES MEDINA-MUNOZ                ADDRESS ON FILE
ANDRES SAAVEDRA                    ADDRESS ON FILE
ANDRES SALGADO                     ADDRESS ON FILE
ANDRES SANTOS                      ADDRESS ON FILE
ANDRES TERREROS                    ADDRESS ON FILE
ANDRES TORRES                      ADDRESS ON FILE
ANDRES VASQUEZ                     ADDRESS ON FILE
ANDRES ZUNUN                       ADDRESS ON FILE
ANDREUS PARTEE                     ADDRESS ON FILE
ANDREW ADAMS                       ADDRESS ON FILE
ANDREW ADAMS                       ADDRESS ON FILE
ANDREW AGUILAR                     ADDRESS ON FILE
ANDREW AGUILAR                     ADDRESS ON FILE
ANDREW AGUIRRE                     ADDRESS ON FILE
ANDREW AMETRANO                    ADDRESS ON FILE
ANDREW ANDERSON                    ADDRESS ON FILE
ANDREW APPLEBEY                    ADDRESS ON FILE
ANDREW ARMSTRONG                   ADDRESS ON FILE
ANDREW ASH                         ADDRESS ON FILE
ANDREW ASHBY                       ADDRESS ON FILE
ANDREW ASHLEY                      ADDRESS ON FILE
ANDREW BALDWIN                     ADDRESS ON FILE
ANDREW BANKY                       ADDRESS ON FILE
ANDREW BARNES                      ADDRESS ON FILE
ANDREW BASS                        ADDRESS ON FILE
ANDREW BERKMAN                     ADDRESS ON FILE
ANDREW BISHOP                      ADDRESS ON FILE
ANDREW BLACKMER                    ADDRESS ON FILE
ANDREW BLAKE                       ADDRESS ON FILE
ANDREW BLOOM                       ADDRESS ON FILE
ANDREW BLOUNT                      ADDRESS ON FILE
ANDREW BLOUNT                      ADDRESS ON FILE
ANDREW BOHLMANN                    ADDRESS ON FILE
ANDREW BOLEN                       ADDRESS ON FILE
ANDREW BONER                       ADDRESS ON FILE
ANDREW BRADFORD                    ADDRESS ON FILE
ANDREW BRENNER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 118 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 343 of 2235

Claim Name                       Address Information
ANDREW BRIDGES                   ADDRESS ON FILE
ANDREW BROOKS                    ADDRESS ON FILE
ANDREW BROWN                     ADDRESS ON FILE
ANDREW BRUSH                     ADDRESS ON FILE
ANDREW BUDWELL                   ADDRESS ON FILE
ANDREW BUONVINO                  ADDRESS ON FILE
ANDREW BURKE                     ADDRESS ON FILE
ANDREW BURLESON                  ADDRESS ON FILE
ANDREW BYRNES                    ADDRESS ON FILE
ANDREW CAMACHO                   ADDRESS ON FILE
ANDREW CARTMILL                  ADDRESS ON FILE
ANDREW CASADA                    ADDRESS ON FILE
ANDREW CASTRO                    ADDRESS ON FILE
ANDREW CATES                     ADDRESS ON FILE
ANDREW CATHEY                    ADDRESS ON FILE
ANDREW CHELETTE                  ADDRESS ON FILE
ANDREW CHICOSKY                  ADDRESS ON FILE
ANDREW CLARK                     ADDRESS ON FILE
ANDREW CLARK                     ADDRESS ON FILE
ANDREW CLARK                     ADDRESS ON FILE
ANDREW CLAY                      ADDRESS ON FILE
ANDREW CLAYTON                   ADDRESS ON FILE
ANDREW COBB                      ADDRESS ON FILE
ANDREW COLLAR                    ADDRESS ON FILE
ANDREW COLLIER                   ADDRESS ON FILE
ANDREW COLLINS                   ADDRESS ON FILE
ANDREW COOKE                     ADDRESS ON FILE
ANDREW COOLEY                    ADDRESS ON FILE
ANDREW CORDARO                   ADDRESS ON FILE
ANDREW COTTLE                    ADDRESS ON FILE
ANDREW COULTER                   ADDRESS ON FILE
ANDREW COYLE                     ADDRESS ON FILE
ANDREW DANEY                     ADDRESS ON FILE
ANDREW DAUGHTRY                  ADDRESS ON FILE
ANDREW DAVIS                     ADDRESS ON FILE
ANDREW DAVIS                     ADDRESS ON FILE
ANDREW DAVIS                     ADDRESS ON FILE
ANDREW DEASE                     ADDRESS ON FILE
ANDREW DEJARNETT                 ADDRESS ON FILE
ANDREW DELAMBO                   ADDRESS ON FILE
ANDREW DEMURIA                   ADDRESS ON FILE
ANDREW DENNISON                  ADDRESS ON FILE
ANDREW DEROUIN                   ADDRESS ON FILE
ANDREW DICKSON                   ADDRESS ON FILE
ANDREW DIVIRGILIO                ADDRESS ON FILE
ANDREW DOLAN                     ADDRESS ON FILE
ANDREW DOWNEY                    ADDRESS ON FILE
ANDREW DRESSMAN                  ADDRESS ON FILE
ANDREW DRIGGERS                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 119 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 344 of 2235

Claim Name                       Address Information
ANDREW DUCK                      ADDRESS ON FILE
ANDREW DUES                      ADDRESS ON FILE
ANDREW DUNN                      ADDRESS ON FILE
ANDREW EADS                      ADDRESS ON FILE
ANDREW ELSTON                    ADDRESS ON FILE
ANDREW EMORE                     ADDRESS ON FILE
ANDREW EPPS                      ADDRESS ON FILE
ANDREW EVANS                     ADDRESS ON FILE
ANDREW EVANS                     ADDRESS ON FILE
ANDREW F SCOGGINS                ADDRESS ON FILE
ANDREW FARALDI                   ADDRESS ON FILE
ANDREW FELTMAN                   ADDRESS ON FILE
ANDREW FOLK                      ADDRESS ON FILE
ANDREW GABEAU                    ADDRESS ON FILE
ANDREW GALARZA                   ADDRESS ON FILE
ANDREW GANN                      ADDRESS ON FILE
ANDREW GARCIA                    ADDRESS ON FILE
ANDREW GARTON                    ADDRESS ON FILE
ANDREW GASPER                    ADDRESS ON FILE
ANDREW GIELINK                   ADDRESS ON FILE
ANDREW GLOVER                    ADDRESS ON FILE
ANDREW GODFROY                   ADDRESS ON FILE
ANDREW GODWIN                    ADDRESS ON FILE
ANDREW GORDON                    ADDRESS ON FILE
ANDREW GRAMMER                   ADDRESS ON FILE
ANDREW GRANT                     ADDRESS ON FILE
ANDREW GRAY                      ADDRESS ON FILE
ANDREW GRECH                     ADDRESS ON FILE
ANDREW GREEN                     ADDRESS ON FILE
ANDREW GREEN                     ADDRESS ON FILE
ANDREW GREVES                    ADDRESS ON FILE
ANDREW GRIFFITH                  ADDRESS ON FILE
ANDREW GUTIERREZ                 ADDRESS ON FILE
ANDREW HAFERMAN                  ADDRESS ON FILE
ANDREW HAGEN                     ADDRESS ON FILE
ANDREW HAIRLSON                  ADDRESS ON FILE
ANDREW HALE                      ADDRESS ON FILE
ANDREW HAMM                      ADDRESS ON FILE
ANDREW HAMPTON                   ADDRESS ON FILE
ANDREW HAMPTON                   ADDRESS ON FILE
ANDREW HAMPTON                   ADDRESS ON FILE
ANDREW HANSLOVAN                 ADDRESS ON FILE
ANDREW HART                      ADDRESS ON FILE
ANDREW HAUFF                     ADDRESS ON FILE
ANDREW HAYES                     ADDRESS ON FILE
ANDREW HEBERT                    ADDRESS ON FILE
ANDREW HEFFERNAN                 ADDRESS ON FILE
ANDREW HEIBECK                   ADDRESS ON FILE
ANDREW HENDERSON                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 120 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 345 of 2235

Claim Name                           Address Information
ANDREW HENKEL                        ADDRESS ON FILE
ANDREW HOAGLAND                      ADDRESS ON FILE
ANDREW HOGAN                         ADDRESS ON FILE
ANDREW HOGARTH                       ADDRESS ON FILE
ANDREW HONDA                         ADDRESS ON FILE
ANDREW HOOD                          ADDRESS ON FILE
ANDREW HOOVER                        ADDRESS ON FILE
ANDREW HORN                          ADDRESS ON FILE
ANDREW HORNIG                        ADDRESS ON FILE
ANDREW HUFF                          ADDRESS ON FILE
ANDREW HUNT                          ADDRESS ON FILE
ANDREW HYMEL                         ADDRESS ON FILE
ANDREW IRVIN                         ADDRESS ON FILE
ANDREW JACKSON                       ADDRESS ON FILE
ANDREW JACKSON                       ADDRESS ON FILE
ANDREW JENNINGS                      ADDRESS ON FILE
ANDREW JEON                          ADDRESS ON FILE
ANDREW JOHNSON                       ADDRESS ON FILE
ANDREW JOHNSTON                      ADDRESS ON FILE
ANDREW JOHNSTON                      ADDRESS ON FILE
ANDREW JONES                         ADDRESS ON FILE
ANDREW JONES -GAMBLE                 ADDRESS ON FILE
ANDREW JONES-MATTHEWS                ADDRESS ON FILE
ANDREW JORDAN                        ADDRESS ON FILE
ANDREW JOSEPH                        ADDRESS ON FILE
ANDREW JULIAN                        ADDRESS ON FILE
ANDREW JURATOVAC                     ADDRESS ON FILE
ANDREW JUSTICE                       ADDRESS ON FILE
ANDREW KALOGIROU                     ADDRESS ON FILE
ANDREW KARLANDER                     ADDRESS ON FILE
ANDREW KEELER                        ADDRESS ON FILE
ANDREW KELLEY                        ADDRESS ON FILE
ANDREW KELLY                         ADDRESS ON FILE
ANDREW KENT                          ADDRESS ON FILE
ANDREW KEYS                          ADDRESS ON FILE
ANDREW KING                          ADDRESS ON FILE
ANDREW KINTER                        ADDRESS ON FILE
ANDREW KIRBERGER                     ADDRESS ON FILE
ANDREW KIRBY                         ADDRESS ON FILE
ANDREW KISSANE                       ADDRESS ON FILE
ANDREW KITTILSTVED                   ADDRESS ON FILE
ANDREW KNAPP                         ADDRESS ON FILE
ANDREW KNECHT                        ADDRESS ON FILE
ANDREW KNUDSON                       ADDRESS ON FILE
ANDREW KOVALCIK                      ADDRESS ON FILE
ANDREW LABERTA                       ADDRESS ON FILE
ANDREW LALONDE                       ADDRESS ON FILE
ANDREW LAUKKA                        ADDRESS ON FILE
ANDREW LAWSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 121 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 346 of 2235

Claim Name                         Address Information
ANDREW LEEMAN                      ADDRESS ON FILE
ANDREW LEHRE                       ADDRESS ON FILE
ANDREW LENTZ                       ADDRESS ON FILE
ANDREW LESTER                      ADDRESS ON FILE
ANDREW LEWIS                       ADDRESS ON FILE
ANDREW LOCKE                       ADDRESS ON FILE
ANDREW LOMBANA                     ADDRESS ON FILE
ANDREW LONG                        ADDRESS ON FILE
ANDREW LOZIER                      ADDRESS ON FILE
ANDREW LUCAS                       ADDRESS ON FILE
ANDREW LUCERO                      ADDRESS ON FILE
ANDREW LUDDEN-MOSES                ADDRESS ON FILE
ANDREW LUGO                        ADDRESS ON FILE
ANDREW LYLE                        ADDRESS ON FILE
ANDREW LYTLE                       ADDRESS ON FILE
ANDREW MACHADO                     ADDRESS ON FILE
ANDREW MADSEN                      ADDRESS ON FILE
ANDREW MANK                        ADDRESS ON FILE
ANDREW MARTIN                      ADDRESS ON FILE
ANDREW MASINO                      ADDRESS ON FILE
ANDREW MATHELIER                   ADDRESS ON FILE
ANDREW MCCONNELL                   ADDRESS ON FILE
ANDREW MCCOY                       ADDRESS ON FILE
ANDREW MCCRACKEN                   ADDRESS ON FILE
ANDREW MCCULLOCH                   ADDRESS ON FILE
ANDREW MCCULLOUGH                  ADDRESS ON FILE
ANDREW MCCULLOUGH                  ADDRESS ON FILE
ANDREW MCDORMAN                    ADDRESS ON FILE
ANDREW MCGUFFEY                    ADDRESS ON FILE
ANDREW MCINTYRE                    ADDRESS ON FILE
ANDREW MCKERN                      ADDRESS ON FILE
ANDREW MCMILLAN                    ADDRESS ON FILE
ANDREW MCMILLAN                    ADDRESS ON FILE
ANDREW MCMILLAN                    ADDRESS ON FILE
ANDREW MENTESANA                   ADDRESS ON FILE
ANDREW MICHAELIAN                  ADDRESS ON FILE
ANDREW MILLER                      ADDRESS ON FILE
ANDREW MILLER                      ADDRESS ON FILE
ANDREW MILLER                      ADDRESS ON FILE
ANDREW MILLS                       ADDRESS ON FILE
ANDREW MINTON                      ADDRESS ON FILE
ANDREW MITCHELL                    ADDRESS ON FILE
ANDREW MOBLEY                      ADDRESS ON FILE
ANDREW MOCHERMAN                   ADDRESS ON FILE
ANDREW MONAHAN                     ADDRESS ON FILE
ANDREW MOORE                       ADDRESS ON FILE
ANDREW MOORE                       ADDRESS ON FILE
ANDREW MOORE                       ADDRESS ON FILE
ANDREW MOORE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 122 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 347 of 2235

Claim Name                         Address Information
ANDREW MORGAN                      ADDRESS ON FILE
ANDREW MULL                        ADDRESS ON FILE
ANDREW MURPHY                      ADDRESS ON FILE
ANDREW MURRAY                      ADDRESS ON FILE
ANDREW MURRAY                      ADDRESS ON FILE
ANDREW MYERS                       ADDRESS ON FILE
ANDREW NELSON                      ADDRESS ON FILE
ANDREW NELSON                      ADDRESS ON FILE
ANDREW NICK                        ADDRESS ON FILE
ANDREW NICKERSON                   ADDRESS ON FILE
ANDREW NOCERA                      ADDRESS ON FILE
ANDREW NORRIS                      ADDRESS ON FILE
ANDREW OBRIEN                      ADDRESS ON FILE
ANDREW OCONNELL                    ADDRESS ON FILE
ANDREW OLINSKY                     ADDRESS ON FILE
ANDREW OZKENEL                     ADDRESS ON FILE
ANDREW PALMER                      ADDRESS ON FILE
ANDREW PANIWOZIK                   ADDRESS ON FILE
ANDREW PAPINEAU                    ADDRESS ON FILE
ANDREW PARDUE                      ADDRESS ON FILE
ANDREW PARKER                      ADDRESS ON FILE
ANDREW PARKS                       ADDRESS ON FILE
ANDREW PATTERSON                   ADDRESS ON FILE
ANDREW PATTON                      ADDRESS ON FILE
ANDREW PAYTON                      ADDRESS ON FILE
ANDREW PERRY                       ADDRESS ON FILE
ANDREW PFEIFFER                    ADDRESS ON FILE
ANDREW PITTS                       ADDRESS ON FILE
ANDREW PLYLER                      ADDRESS ON FILE
ANDREW POPE                        ADDRESS ON FILE
ANDREW POTTS                       ADDRESS ON FILE
ANDREW POWELL                      ADDRESS ON FILE
ANDREW PRATT                       ADDRESS ON FILE
ANDREW PRESSLER                    ADDRESS ON FILE
ANDREW PRICE                       ADDRESS ON FILE
ANDREW PRIDE                       ADDRESS ON FILE
ANDREW PURIFICACION                ADDRESS ON FILE
ANDREW PYLE                        ADDRESS ON FILE
ANDREW QUELLA                      ADDRESS ON FILE
ANDREW REED                        ADDRESS ON FILE
ANDREW REED                        ADDRESS ON FILE
ANDREW RIGGS                       ADDRESS ON FILE
ANDREW RIVERA                      ADDRESS ON FILE
ANDREW ROBARGE                     ADDRESS ON FILE
ANDREW ROBB                        ADDRESS ON FILE
ANDREW ROBBINS                     ADDRESS ON FILE
ANDREW ROGERS                      ADDRESS ON FILE
ANDREW ROSE                        ADDRESS ON FILE
ANDREW ROSSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 123 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 348 of 2235

Claim Name                           Address Information
ANDREW RUSSELL                       ADDRESS ON FILE
ANDREW SALIMENO                      ADDRESS ON FILE
ANDREW SAMMONS                       ADDRESS ON FILE
ANDREW SANCHEZ                       ADDRESS ON FILE
ANDREW SANDERS                       ADDRESS ON FILE
ANDREW SANTIAGO                      ADDRESS ON FILE
ANDREW SCHOULTZ                      ADDRESS ON FILE
ANDREW SCOTT                         ADDRESS ON FILE
ANDREW SEMPTIMPHELTER                ADDRESS ON FILE
ANDREW SENIRES                       ADDRESS ON FILE
ANDREW SHAFFER                       ADDRESS ON FILE
ANDREW SHARP                         ADDRESS ON FILE
ANDREW SHELLEY                       ADDRESS ON FILE
ANDREW SHEPPARD                      ADDRESS ON FILE
ANDREW SHERRILL-BURGER               ADDRESS ON FILE
ANDREW SHIPPEY                       ADDRESS ON FILE
ANDREW SILEY                         ADDRESS ON FILE
ANDREW SILVIUS                       ADDRESS ON FILE
ANDREW SIMON                         ADDRESS ON FILE
ANDREW SIZER                         ADDRESS ON FILE
ANDREW SKOWRONSKI                    ADDRESS ON FILE
ANDREW SLADE                         ADDRESS ON FILE
ANDREW SMITH                         ADDRESS ON FILE
ANDREW SMITH                         ADDRESS ON FILE
ANDREW SMITH                         ADDRESS ON FILE
ANDREW SMITH                         ADDRESS ON FILE
ANDREW SMITH                         ADDRESS ON FILE
ANDREW STANLEY                       ADDRESS ON FILE
ANDREW STOWE                         ADDRESS ON FILE
ANDREW STRICKLAND                    ADDRESS ON FILE
ANDREW STYN                          ADDRESS ON FILE
ANDREW SWEET                         ADDRESS ON FILE
ANDREW TABER                         ADDRESS ON FILE
ANDREW TAYLOR                        ADDRESS ON FILE
ANDREW TAYLOR                        ADDRESS ON FILE
ANDREW TEREK                         ADDRESS ON FILE
ANDREW TYE                           ADDRESS ON FILE
ANDREW ULRICH                        ADDRESS ON FILE
ANDREW VEGA                          ADDRESS ON FILE
ANDREW VEGA                          ADDRESS ON FILE
ANDREW VERDUN                        ADDRESS ON FILE
ANDREW VESTER                        ADDRESS ON FILE
ANDREW VOGAN                         ADDRESS ON FILE
ANDREW WALKER                        ADDRESS ON FILE
ANDREW WALLACE                       ADDRESS ON FILE
ANDREW WARWICK                       ADDRESS ON FILE
ANDREW WASHINGTON                    ADDRESS ON FILE
ANDREW WELLE                         ADDRESS ON FILE
ANDREW WEST                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 124 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 349 of 2235

Claim Name                           Address Information
ANDREW WHETSTONE                     ADDRESS ON FILE
ANDREW WHETZEL                       ADDRESS ON FILE
ANDREW WICK                          ADDRESS ON FILE
ANDREW WIRE                          ADDRESS ON FILE
ANDREW WOLF                          ADDRESS ON FILE
ANDREW YATES                         ADDRESS ON FILE
ANDREW YOUNG                         ADDRESS ON FILE
ANDREW ZIELYK                        ADDRESS ON FILE
ANDREW ZUBROD                        ADDRESS ON FILE
ANDREW-JAMES SASSER                  ADDRESS ON FILE
ANDREY KOLOEDOV                      ADDRESS ON FILE
ANDRIA ASHER                         ADDRESS ON FILE
ANDRIA MCLAURIN                      ADDRESS ON FILE
ANDRIA STALLWORTH                    ADDRESS ON FILE
ANDRIAN BROWN                        ADDRESS ON FILE
ANDRIJANA SIMEUNOVIC                 ADDRESS ON FILE
ANDRIUS WILLIAMS                     ADDRESS ON FILE
ANDRYL SPIKES                        ADDRESS ON FILE
ANDY BAKER                           ADDRESS ON FILE
ANDY BOSIER                          ADDRESS ON FILE
ANDY BOWLIN                          ADDRESS ON FILE
ANDY CRABTREE                        ADDRESS ON FILE
ANDY DOMINGUEZ BARRAGAN              ADDRESS ON FILE
ANDY GONZALEZ                        ADDRESS ON FILE
ANDY GREENE                          ADDRESS ON FILE
ANDY HAMONS                          ADDRESS ON FILE
ANDY HEISINGER                       ADDRESS ON FILE
ANDY MONTESINO                       ADDRESS ON FILE
ANDY NEWKIRK                         ADDRESS ON FILE
ANDY RAMIREZ                         ADDRESS ON FILE
ANDY ROSARIO                         ADDRESS ON FILE
ANDY ROSERO CHANCAY                  ADDRESS ON FILE
ANDY STEELE                          ADDRESS ON FILE
ANDY TIZOL                           ADDRESS ON FILE
ANECIA MARCHAN                       ADDRESS ON FILE
ANEDRA MCKINLEY                      ADDRESS ON FILE
ANEESAH ABDUL JABBAAR                ADDRESS ON FILE
ANEESAH VAILES                       ADDRESS ON FILE
ANEESHA TAYLOR                       ADDRESS ON FILE
ANEILA NOBLE                         ADDRESS ON FILE
ANEISHA ALVAREZ                      ADDRESS ON FILE
ANEISHA HAYES                        ADDRESS ON FILE
ANEKA MILLER                         ADDRESS ON FILE
ANELI VELAZQUEZ REYES                ADDRESS ON FILE
ANELIS SAEZ                          ADDRESS ON FILE
ANELL DUSZ                           ADDRESS ON FILE
ANESHA MCCORMICK                     ADDRESS ON FILE
ANESHA TERRY                         ADDRESS ON FILE
ANESHRIE SEENATH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 125 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                        Page 350 of 2235

Claim Name                             Address Information
ANESSA BLACKWELL                       ADDRESS ON FILE
ANESTHESIA CONSULTANTS OF CENTRAL FL   PO BOX 864165 ORLANDO FL 32886
ANFERNEE JACKSON                       ADDRESS ON FILE
ANFERNEE KELLEY                        ADDRESS ON FILE
ANFERNEE KNIGHT                        ADDRESS ON FILE
ANFERNEE STEPHENS                      ADDRESS ON FILE
ANGAR WILLIAMS                         ADDRESS ON FILE
ANGEL A RODRIGUEZ                      ADDRESS ON FILE
ANGEL ALMANZAR                         ADDRESS ON FILE
ANGEL APONTE                           ADDRESS ON FILE
ANGEL AQYALA                           ADDRESS ON FILE
ANGEL BACON                            ADDRESS ON FILE
ANGEL BAKER                            ADDRESS ON FILE
ANGEL BAKER                            ADDRESS ON FILE
ANGEL BARKASZI-PEREZ                   ADDRESS ON FILE
ANGEL BATTS                            ADDRESS ON FILE
ANGEL BELL                             ADDRESS ON FILE
ANGEL BERRIOS                          ADDRESS ON FILE
ANGEL BLACKWELL                        ADDRESS ON FILE
ANGEL BLAKE                            ADDRESS ON FILE
ANGEL BROWN                            ADDRESS ON FILE
ANGEL BURGESS                          ADDRESS ON FILE
ANGEL BYE                              ADDRESS ON FILE
ANGEL CABRERA                          ADDRESS ON FILE
ANGEL CALLAHAN                         ADDRESS ON FILE
ANGEL CAMPBELL                         ADDRESS ON FILE
ANGEL CARRASQUILLO                     ADDRESS ON FILE
ANGEL CARRION                          ADDRESS ON FILE
ANGEL CASANOVA                         ADDRESS ON FILE
ANGEL CHAVES                           ADDRESS ON FILE
ANGEL CHESTNUT                         ADDRESS ON FILE
ANGEL CLARKE-PAULAKOS                  ADDRESS ON FILE
ANGEL COLON                            ADDRESS ON FILE
ANGEL CRAGER                           ADDRESS ON FILE
ANGEL CRESWELL                         ADDRESS ON FILE
ANGEL CRONE                            ADDRESS ON FILE
ANGEL CRUZ                             ADDRESS ON FILE
ANGEL CRUZADO                          ADDRESS ON FILE
ANGEL DEJESUS                          ADDRESS ON FILE
ANGEL DENSMORE                         ADDRESS ON FILE
ANGEL DIAZ                             ADDRESS ON FILE
ANGEL FAIRCLOTH                        ADDRESS ON FILE
ANGEL FARMER                           ADDRESS ON FILE
ANGEL FERNEDING                        ADDRESS ON FILE
ANGEL FIGUEROA                         ADDRESS ON FILE
ANGEL FRANSISCO MARTIN                 ADDRESS ON FILE
ANGEL GARCIA                           ADDRESS ON FILE
ANGEL GREEN                            ADDRESS ON FILE
ANGEL HARRINGTON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 126 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 351 of 2235

Claim Name                        Address Information
ANGEL HARRIS                      ADDRESS ON FILE
ANGEL HERNANDEZ                   ADDRESS ON FILE
ANGEL HICKMAN                     ADDRESS ON FILE
ANGEL HOLDAWAY                    ADDRESS ON FILE
ANGEL HOLMES                      ADDRESS ON FILE
ANGEL HOOGENDOORN                 ADDRESS ON FILE
ANGEL HUECA                       ADDRESS ON FILE
ANGEL HUTCHINS                    ADDRESS ON FILE
ANGEL JACKSON                     ADDRESS ON FILE
ANGEL JAMES                       ADDRESS ON FILE
ANGEL JOHNSON                     ADDRESS ON FILE
ANGEL JONES                       ADDRESS ON FILE
ANGEL KIDD                        ADDRESS ON FILE
ANGEL LEON                        ADDRESS ON FILE
ANGEL LLANOS                      ADDRESS ON FILE
ANGEL LONG                        ADDRESS ON FILE
ANGEL LOPEZ                       ADDRESS ON FILE
ANGEL LUMP                        ADDRESS ON FILE
ANGEL LYNN                        ADDRESS ON FILE
ANGEL M FIGUEROA ROSADO           ADDRESS ON FILE
ANGEL MACHIN                      ADDRESS ON FILE
ANGEL MARLOWE                     ADDRESS ON FILE
ANGEL MARTINEZ                    ADDRESS ON FILE
ANGEL MATA                        ADDRESS ON FILE
ANGEL MCCLUNG                     ADDRESS ON FILE
ANGEL MCCLURE                     ADDRESS ON FILE
ANGEL MEDINA                      ADDRESS ON FILE
ANGEL MELENDEZ                    ADDRESS ON FILE
ANGEL MINOR                       ADDRESS ON FILE
ANGEL MOTEN                       ADDRESS ON FILE
ANGEL MURPHY                      ADDRESS ON FILE
ANGEL NASH                        ADDRESS ON FILE
ANGEL NEWMAN                      ADDRESS ON FILE
ANGEL NICHOLSON                   ADDRESS ON FILE
ANGEL OCASIO                      ADDRESS ON FILE
ANGEL OGANDO                      ADDRESS ON FILE
ANGEL ONEILL                      ADDRESS ON FILE
ANGEL PADILLA                     ADDRESS ON FILE
ANGEL PAGAN                       ADDRESS ON FILE
ANGEL PERPALL                     ADDRESS ON FILE
ANGEL PERRY                       ADDRESS ON FILE
ANGEL QUILES                      ADDRESS ON FILE
ANGEL RAMOS                       ADDRESS ON FILE
ANGEL RAMOS                       ADDRESS ON FILE
ANGEL RILEY                       ADDRESS ON FILE
ANGEL RIVERA                      ADDRESS ON FILE
ANGEL RIVERA                      ADDRESS ON FILE
ANGEL RIVERA RODRIGUEZ            ADDRESS ON FILE
ANGEL ROBY                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 127 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 352 of 2235

Claim Name                      Address Information
ANGEL RODRIGUEZ                 ADDRESS ON FILE
ANGEL SANTIAGO                  ADDRESS ON FILE
ANGEL SHERWOOD                  ADDRESS ON FILE
ANGEL SIMMONS                   ADDRESS ON FILE
ANGEL SIMMONS                   ADDRESS ON FILE
ANGEL SMITH                     ADDRESS ON FILE
ANGEL STALLINGS                 ADDRESS ON FILE
ANGEL STRAUSBURG                ADDRESS ON FILE
ANGEL STRUNK                    ADDRESS ON FILE
ANGEL STUTSMAN                  ADDRESS ON FILE
ANGEL TORIBIO                   ADDRESS ON FILE
ANGEL TORRES                    ADDRESS ON FILE
ANGEL UPPERMAN                  ADDRESS ON FILE
ANGEL VENEGAS                   ADDRESS ON FILE
ANGEL VIGO                      ADDRESS ON FILE
ANGEL WASHINGTON                ADDRESS ON FILE
ANGEL WATSON                    ADDRESS ON FILE
ANGEL WHITE                     ADDRESS ON FILE
ANGEL WHITFIELD                 ADDRESS ON FILE
ANGEL WILSON                    ADDRESS ON FILE
ANGEL YOUNG                     ADDRESS ON FILE
ANGELA ADAIR                    ADDRESS ON FILE
ANGELA ADKINS                   ADDRESS ON FILE
ANGELA ALCORN                   ADDRESS ON FILE
ANGELA ALDEN                    ADDRESS ON FILE
ANGELA AMATO                    ADDRESS ON FILE
ANGELA ANDERSON                 ADDRESS ON FILE
ANGELA ARDRY                    ADDRESS ON FILE
ANGELA AUSTIN                   ADDRESS ON FILE
ANGELA BACON                    ADDRESS ON FILE
ANGELA BAIRT                    ADDRESS ON FILE
ANGELA BALDWIN                  ADDRESS ON FILE
ANGELA BALDWIN                  ADDRESS ON FILE
ANGELA BARNES                   ADDRESS ON FILE
ANGELA BEARS                    ADDRESS ON FILE
ANGELA BONNELL                  ADDRESS ON FILE
ANGELA BOOTH                    ADDRESS ON FILE
ANGELA BRAXTON                  ADDRESS ON FILE
ANGELA BROWN                    ADDRESS ON FILE
ANGELA BROWN                    ADDRESS ON FILE
ANGELA BRUNSON                  ADDRESS ON FILE
ANGELA BRYANT                   ADDRESS ON FILE
ANGELA BRYANT                   ADDRESS ON FILE
ANGELA BURNS                    ADDRESS ON FILE
ANGELA BURRIS                   ADDRESS ON FILE
ANGELA BUSCAINO                 ADDRESS ON FILE
ANGELA BUTTRUM                  ADDRESS ON FILE
ANGELA CABAN                    ADDRESS ON FILE
ANGELA CAJEIRA                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 128 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 353 of 2235

Claim Name                        Address Information
ANGELA CAMPBELL                   ADDRESS ON FILE
ANGELA CHACE                      ADDRESS ON FILE
ANGELA CHAMBERLAIN                ADDRESS ON FILE
ANGELA CHOLEWA                    ADDRESS ON FILE
ANGELA CHUNN                      ADDRESS ON FILE
ANGELA CLEMENTS                   ADDRESS ON FILE
ANGELA CLEVELAND                  ADDRESS ON FILE
ANGELA COLE                       ADDRESS ON FILE
ANGELA COLLAZOS                   ADDRESS ON FILE
ANGELA COLOSI                     ADDRESS ON FILE
ANGELA COOPER                     ADDRESS ON FILE
ANGELA CORNELISON                 ADDRESS ON FILE
ANGELA COTTO                      ADDRESS ON FILE
ANGELA COX                        ADDRESS ON FILE
ANGELA CROPPER                    ADDRESS ON FILE
ANGELA CROWDER                    ADDRESS ON FILE
ANGELA DAMAN                      ADDRESS ON FILE
ANGELA DANIELS                    ADDRESS ON FILE
ANGELA DAVIS                      ADDRESS ON FILE
ANGELA DAVIS                      ADDRESS ON FILE
ANGELA DIAZ                       ADDRESS ON FILE
ANGELA DIMICHELE                  ADDRESS ON FILE
ANGELA DORE                       ADDRESS ON FILE
ANGELA DOUGLAS                    ADDRESS ON FILE
ANGELA DOYLE                      ADDRESS ON FILE
ANGELA DRAKE                      ADDRESS ON FILE
ANGELA DRISCOLL                   ADDRESS ON FILE
ANGELA DUBINSKI                   ADDRESS ON FILE
ANGELA DUDLEY                     ADDRESS ON FILE
ANGELA DYSON                      ADDRESS ON FILE
ANGELA ECHOLS                     ADDRESS ON FILE
ANGELA ECHOLS                     ADDRESS ON FILE
ANGELA EIB                        ADDRESS ON FILE
ANGELA ELLER                      ADDRESS ON FILE
ANGELA ELLIS                      ADDRESS ON FILE
ANGELA FELICETTY                  ADDRESS ON FILE
ANGELA FITZGERALD                 ADDRESS ON FILE
ANGELA FLOYD                      ADDRESS ON FILE
ANGELA FROEBE                     ADDRESS ON FILE
ANGELA FRY                        ADDRESS ON FILE
ANGELA GACA                       ADDRESS ON FILE
ANGELA GAGE                       ADDRESS ON FILE
ANGELA GALE                       ADDRESS ON FILE
ANGELA GARCIA                     ADDRESS ON FILE
ANGELA GARCIA                     ADDRESS ON FILE
ANGELA GAUTHIER                   ADDRESS ON FILE
ANGELA GEE                        ADDRESS ON FILE
ANGELA GETZ                       ADDRESS ON FILE
ANGELA GIAMMARCO                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 129 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 354 of 2235

Claim Name                          Address Information
ANGELA GIVENS                       ADDRESS ON FILE
ANGELA GLADDEN                      ADDRESS ON FILE
ANGELA GLICK                        ADDRESS ON FILE
ANGELA GODDARD                      ADDRESS ON FILE
ANGELA GODDEERIS                    ADDRESS ON FILE
ANGELA GOODLING                     ADDRESS ON FILE
ANGELA GRAFF                        ADDRESS ON FILE
ANGELA GREENE                       ADDRESS ON FILE
ANGELA GUETHLE                      ADDRESS ON FILE
ANGELA HAMBY                        ADDRESS ON FILE
ANGELA HARPER                       ADDRESS ON FILE
ANGELA HARRIS                       ADDRESS ON FILE
ANGELA HARRIS                       ADDRESS ON FILE
ANGELA HART                         ADDRESS ON FILE
ANGELA HARTZELL                     ADDRESS ON FILE
ANGELA HAYDEN                       ADDRESS ON FILE
ANGELA HAYHURST                     ADDRESS ON FILE
ANGELA HEIG                         ADDRESS ON FILE
ANGELA HODOCK                       ADDRESS ON FILE
ANGELA HOFFMAN-CROMBERG             ADDRESS ON FILE
ANGELA HOGUE                        ADDRESS ON FILE
ANGELA HOLLIS                       ADDRESS ON FILE
ANGELA HOOVER                       ADDRESS ON FILE
ANGELA HUBBARD                      ADDRESS ON FILE
ANGELA JEAN-BAPTISTE                ADDRESS ON FILE
ANGELA JENNINGS                     ADDRESS ON FILE
ANGELA JOHNSON                      ADDRESS ON FILE
ANGELA JONES                        ADDRESS ON FILE
ANGELA JONES                        ADDRESS ON FILE
ANGELA JONES                        ADDRESS ON FILE
ANGELA JONES                        ADDRESS ON FILE
ANGELA JUDD                         ADDRESS ON FILE
ANGELA KAILING                      ADDRESS ON FILE
ANGELA KAISER                       ADDRESS ON FILE
ANGELA KAYE                         ADDRESS ON FILE
ANGELA KEIM                         ADDRESS ON FILE
ANGELA KELLERSON                    ADDRESS ON FILE
ANGELA KING                         ADDRESS ON FILE
ANGELA KING                         ADDRESS ON FILE
ANGELA KITCHENS                     ADDRESS ON FILE
ANGELA LAING                        ADDRESS ON FILE
ANGELA LANCE                        ADDRESS ON FILE
ANGELA LAWRENCE                     ADDRESS ON FILE
ANGELA LINTON                       ADDRESS ON FILE
ANGELA LIVELY                       ADDRESS ON FILE
ANGELA LODGE                        ADDRESS ON FILE
ANGELA LOMBARDI                     ADDRESS ON FILE
ANGELA LOWERY                       ADDRESS ON FILE
ANGELA LUNA                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 130 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 355 of 2235

Claim Name                          Address Information
ANGELA MAGGARD-SNELL                ADDRESS ON FILE
ANGELA MARKIEVICH                   ADDRESS ON FILE
ANGELA MARSH                        ADDRESS ON FILE
ANGELA MARTIN                       ADDRESS ON FILE
ANGELA MARTIN                       ADDRESS ON FILE
ANGELA MARTIN                       ADDRESS ON FILE
ANGELA MARTINEZ                     ADDRESS ON FILE
ANGELA MAYZSAK                      ADDRESS ON FILE
ANGELA MCDUFF                       ADDRESS ON FILE
ANGELA MCELLIGOTT                   ADDRESS ON FILE
ANGELA MCSHEA                       ADDRESS ON FILE
ANGELA MEDEIROS                     ADDRESS ON FILE
ANGELA MELENDEZ                     ADDRESS ON FILE
ANGELA MELTON                       ADDRESS ON FILE
ANGELA MERANCIN                     ADDRESS ON FILE
ANGELA MESA                         ADDRESS ON FILE
ANGELA MESSINA                      ADDRESS ON FILE
ANGELA MICHELS                      ADDRESS ON FILE
ANGELA MIGA                         ADDRESS ON FILE
ANGELA MIHALKE                      ADDRESS ON FILE
ANGELA MITCHELL                     ADDRESS ON FILE
ANGELA MOORE                        ADDRESS ON FILE
ANGELA MORRIS                       ADDRESS ON FILE
ANGELA MOYER                        ADDRESS ON FILE
ANGELA MULVIHILL                    ADDRESS ON FILE
ANGELA MUNYAN                       ADDRESS ON FILE
ANGELA NAVARRO                      ADDRESS ON FILE
ANGELA NEWMAN                       ADDRESS ON FILE
ANGELA NGUYEN                       ADDRESS ON FILE
ANGELA NITTINGER                    ADDRESS ON FILE
ANGELA NORTH                        ADDRESS ON FILE
ANGELA NORTON                       ADDRESS ON FILE
ANGELA OWENS                        ADDRESS ON FILE
ANGELA OWUSU-ANSAH                  ADDRESS ON FILE
ANGELA PAONESSA                     ADDRESS ON FILE
ANGELA PARKS                        ADDRESS ON FILE
ANGELA PASSAFIUME                   ADDRESS ON FILE
ANGELA PATTON                       ADDRESS ON FILE
ANGELA PAUL                         ADDRESS ON FILE
ANGELA PEARSON                      ADDRESS ON FILE
ANGELA PEARSON                      ADDRESS ON FILE
ANGELA PEEDE                        ADDRESS ON FILE
ANGELA PHELPS                       ADDRESS ON FILE
ANGELA PHILLIPS                     ADDRESS ON FILE
ANGELA PIERCE                       ADDRESS ON FILE
ANGELA PIERCY                       ADDRESS ON FILE
ANGELA PIRROTTA                     ADDRESS ON FILE
ANGELA PROCTOR                      ADDRESS ON FILE
ANGELA RAMIREZ                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 131 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 356 of 2235

Claim Name                           Address Information
ANGELA REED                          ADDRESS ON FILE
ANGELA ROBERTS                       ADDRESS ON FILE
ANGELA ROBINSON                      ADDRESS ON FILE
ANGELA ROJAS LOPEZ                   ADDRESS ON FILE
ANGELA ROJO                          ADDRESS ON FILE
ANGELA ROMANO                        ADDRESS ON FILE
ANGELA SCHOCH                        ADDRESS ON FILE
ANGELA SEAY-ROVIRALTA                ADDRESS ON FILE
ANGELA SHALHOPE                      ADDRESS ON FILE
ANGELA SHERPINSKAS                   ADDRESS ON FILE
ANGELA SHRIVER                       ADDRESS ON FILE
ANGELA SIKORSKI                      ADDRESS ON FILE
ANGELA SIRESS                        ADDRESS ON FILE
ANGELA SLINGER                       ADDRESS ON FILE
ANGELA SMALLMAN                      ADDRESS ON FILE
ANGELA SMITH                         ADDRESS ON FILE
ANGELA SNARSKI                       ADDRESS ON FILE
ANGELA SOARES                        ADDRESS ON FILE
ANGELA SPADAFINO                     ADDRESS ON FILE
ANGELA SPADAFINO                     ADDRESS ON FILE
ANGELA SPEARS                        ADDRESS ON FILE
ANGELA SPERANZA                      ADDRESS ON FILE
ANGELA STEELE                        ADDRESS ON FILE
ANGELA STOTZ                         ADDRESS ON FILE
ANGELA STRIKER                       ADDRESS ON FILE
ANGELA SULLIVAN                      ADDRESS ON FILE
ANGELA SUTTON                        ADDRESS ON FILE
ANGELA SZYMANSKI                     ADDRESS ON FILE
ANGELA TISDALE                       ADDRESS ON FILE
ANGELA TUCKER                        ADDRESS ON FILE
ANGELA TURNER                        ADDRESS ON FILE
ANGELA VANLANDINGHAM                 ADDRESS ON FILE
ANGELA VANPELT                       ADDRESS ON FILE
ANGELA VASSALLO                      ADDRESS ON FILE
ANGELA VERSCH                        ADDRESS ON FILE
ANGELA VICKERS                       ADDRESS ON FILE
ANGELA VOSE                          ADDRESS ON FILE
ANGELA WALKLIN                       ADDRESS ON FILE
ANGELA WARD                          ADDRESS ON FILE
ANGELA WARD                          ADDRESS ON FILE
ANGELA WASHINGTON                    ADDRESS ON FILE
ANGELA WEAVER                        ADDRESS ON FILE
ANGELA WESTER                        ADDRESS ON FILE
ANGELA WHITMORE                      ADDRESS ON FILE
ANGELA WILLIAMS                      ADDRESS ON FILE
ANGELA WILLIAMS                      ADDRESS ON FILE
ANGELA WILLIAMS                      ADDRESS ON FILE
ANGELA WILLIAMS                      ADDRESS ON FILE
ANGELA WOMBLE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 132 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 357 of 2235

Claim Name                         Address Information
ANGELA WOOD                        ADDRESS ON FILE
ANGELA WOODY                       ADDRESS ON FILE
ANGELA WOOTEN                      ADDRESS ON FILE
ANGELA WORLEY                      ADDRESS ON FILE
ANGELA WORTH                       ADDRESS ON FILE
ANGELA WRIGHT                      ADDRESS ON FILE
ANGELA YAGER                       ADDRESS ON FILE
ANGELA YATES                       ADDRESS ON FILE
ANGELA YEAGER                      ADDRESS ON FILE
ANGELA YOUNGS                      ADDRESS ON FILE
ANGELA ZAPP-WHEELER                ADDRESS ON FILE
ANGELA ZEMEL                       ADDRESS ON FILE
ANGELA ZWALLY                      ADDRESS ON FILE
ANGELE FIELDS                      ADDRESS ON FILE
ANGELEA BROWN                      ADDRESS ON FILE
ANGELEEN DEVINCENZO                ADDRESS ON FILE
ANGELENA HAYWOOD                   ADDRESS ON FILE
ANGELES TORIJANO                   ADDRESS ON FILE
ANGELIA DAVIS                      ADDRESS ON FILE
ANGELIA GOODWIN                    ADDRESS ON FILE
ANGELIA KIMBERLY                   ADDRESS ON FILE
ANGELIA LAGRANDEUR                 ADDRESS ON FILE
ANGELIA OAKES                      ADDRESS ON FILE
ANGELIA PARKER                     ADDRESS ON FILE
ANGELIA POWERS                     ADDRESS ON FILE
ANGELIA VASQUEZ                    ADDRESS ON FILE
ANGELIC ABNEY                      ADDRESS ON FILE
ANGELIC M REID LANE                ADDRESS ON FILE
ANGELICA ADAMS                     ADDRESS ON FILE
ANGELICA ALICEA                    ADDRESS ON FILE
ANGELICA ARNONE                    ADDRESS ON FILE
ANGELICA ARREZA                    ADDRESS ON FILE
ANGELICA BELFIORE                  ADDRESS ON FILE
ANGELICA BROWN                     ADDRESS ON FILE
ANGELICA BULLOCK                   ADDRESS ON FILE
ANGELICA DIXON                     ADDRESS ON FILE
ANGELICA EDWARDS                   ADDRESS ON FILE
ANGELICA GARCIA-TORRERO            ADDRESS ON FILE
ANGELICA GARDINER                  ADDRESS ON FILE
ANGELICA GARNER                    ADDRESS ON FILE
ANGELICA GUERRERO                  ADDRESS ON FILE
ANGELICA HARPER                    ADDRESS ON FILE
ANGELICA HOLEVAS                   ADDRESS ON FILE
ANGELICA HORNE                     ADDRESS ON FILE
ANGELICA HURD                      ADDRESS ON FILE
ANGELICA LEWIS                     ADDRESS ON FILE
ANGELICA MADDEN                    ADDRESS ON FILE
ANGELICA MAURICIO                  ADDRESS ON FILE
ANGELICA MOORE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 133 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 358 of 2235

Claim Name                           Address Information
ANGELICA NUNEZ                       ADDRESS ON FILE
ANGELICA OLIVERAS                    ADDRESS ON FILE
ANGELICA PEREZ                       ADDRESS ON FILE
ANGELICA RANDAZZO                    ADDRESS ON FILE
ANGELICA RIVERA-MARIN                ADDRESS ON FILE
ANGELICA RODRIGUEZ                   ADDRESS ON FILE
ANGELICA RODRIQUEZ                   ADDRESS ON FILE
ANGELICA SANCHEZ                     ADDRESS ON FILE
ANGELICA SMITH                       ADDRESS ON FILE
ANGELICA TAYLOR                      ADDRESS ON FILE
ANGELICA URZUA                       ADDRESS ON FILE
ANGELICA WEBB                        ADDRESS ON FILE
ANGELICA WEBSTER                     ADDRESS ON FILE
ANGELICA WILLIAMS                    ADDRESS ON FILE
ANGELIKA BANCEWICZ                   ADDRESS ON FILE
ANGELIKA LUC                         ADDRESS ON FILE
ANGELINA BAUSMAN                     ADDRESS ON FILE
ANGELINA BELLEZZA                    ADDRESS ON FILE
ANGELINA COLE                        ADDRESS ON FILE
ANGELINA COOPER                      ADDRESS ON FILE
ANGELINA DAVILA                      ADDRESS ON FILE
ANGELINA FACUNLA                     ADDRESS ON FILE
ANGELINA FOWLER                      ADDRESS ON FILE
ANGELINA HANSON                      ADDRESS ON FILE
ANGELINA JEFFERSON                   ADDRESS ON FILE
ANGELINA MANN                        ADDRESS ON FILE
ANGELINA MANUEL                      ADDRESS ON FILE
ANGELINA MARQUEZ                     ADDRESS ON FILE
ANGELINA PAVLOVA                     ADDRESS ON FILE
ANGELINA PRIETO                      ADDRESS ON FILE
ANGELINA SANCHEZ                     ADDRESS ON FILE
ANGELINA SCHOBER                     ADDRESS ON FILE
ANGELINA STAVRINAKIS                 ADDRESS ON FILE
ANGELINA TOMAK                       ADDRESS ON FILE
ANGELINA TORELLO                     ADDRESS ON FILE
ANGELINA TRUSH                       ADDRESS ON FILE
ANGELINA TUBEROSA                    ADDRESS ON FILE
ANGELINA VAZQUEZ                     ADDRESS ON FILE
ANGELINA ZIELKE                      ADDRESS ON FILE
ANGELINE CROMWELL                    ADDRESS ON FILE
ANGELIQUE ALLIA                      ADDRESS ON FILE
ANGELIQUE BARRAGATO                  ADDRESS ON FILE
ANGELIQUE BRACERO                    ADDRESS ON FILE
ANGELIQUE BRANCH                     ADDRESS ON FILE
ANGELIQUE COLBURN                    ADDRESS ON FILE
ANGELIQUE EMIDDIO                    ADDRESS ON FILE
ANGELIQUE EVINS                      ADDRESS ON FILE
ANGELIQUE FEAGIN                     ADDRESS ON FILE
ANGELIQUE GROOMS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 134 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 359 of 2235

Claim Name                         Address Information
ANGELIQUE KRAUSE                   ADDRESS ON FILE
ANGELIQUE LAPE                     ADDRESS ON FILE
ANGELIQUE LOUN                     ADDRESS ON FILE
ANGELIQUE PHELAN                   ADDRESS ON FILE
ANGELIQUE RICKER                   ADDRESS ON FILE
ANGELIQUE SHORES                   ADDRESS ON FILE
ANGELIQUE VARGAS                   ADDRESS ON FILE
ANGELISE DAVIS                     ADDRESS ON FILE
ANGELISE MARIANI                   ADDRESS ON FILE
ANGELITA WILLIAMS                  ADDRESS ON FILE
ANGELLA CUNNINGHAM                 ADDRESS ON FILE
ANGELLA RATHSACK                   ADDRESS ON FILE
ANGELLA VORHEES                    ADDRESS ON FILE
ANGELLE ZEIGLER                    ADDRESS ON FILE
ANGELLIA MADRAMUTHU                ADDRESS ON FILE
ANGELLICA BURR                     ADDRESS ON FILE
ANGELO BEST                        ADDRESS ON FILE
ANGELO BEVILACQUA                  ADDRESS ON FILE
ANGELO COBB                        ADDRESS ON FILE
ANGELO CORSI                       ADDRESS ON FILE
ANGELO CRAPPS                      ADDRESS ON FILE
ANGELO DIALESSANDRO                ADDRESS ON FILE
ANGELO HALL                        ADDRESS ON FILE
ANGELO INGRAM                      ADDRESS ON FILE
ANGELO LOPEZ                       ADDRESS ON FILE
ANGELO MANGHAM                     ADDRESS ON FILE
ANGELO NAVARRETE                   ADDRESS ON FILE
ANGELO OESCH                       ADDRESS ON FILE
ANGELO POWELL                      ADDRESS ON FILE
ANGELO REVELL                      ADDRESS ON FILE
ANGELY HERNANDEZ                   ADDRESS ON FILE
ANGELYN ROBLES                     ADDRESS ON FILE
ANGIE D CARROLL                    ADDRESS ON FILE
ANGIE DOYLE                        ADDRESS ON FILE
ANGIE JOHNSON                      ADDRESS ON FILE
ANGIE LAW                          ADDRESS ON FILE
ANGIE MARTINEZ                     ADDRESS ON FILE
ANGIE MCEACHIN                     ADDRESS ON FILE
ANGIE MCGRATH                      ADDRESS ON FILE
ANGIE OSTI                         ADDRESS ON FILE
ANGIE RUIZ                         ADDRESS ON FILE
ANGIE SMITH                        ADDRESS ON FILE
ANGIE VADIZ                        ADDRESS ON FILE
ANGIE VOISIN                       ADDRESS ON FILE
ANGILICA MARZOL                    ADDRESS ON FILE
ANGILLA GOODLUCK                   ADDRESS ON FILE
ANGLICA LEON                       ADDRESS ON FILE
ANGLINA GARCIA                     ADDRESS ON FILE
ANGUEL GARCIA                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 135 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 360 of 2235

Claim Name                        Address Information
ANGUS JOHNSON                     ADDRESS ON FILE
ANHELINA ZUBKEVYCH                ADDRESS ON FILE
ANHEUSER BUSCH OF NEW YORK        550 FOOD CENTER DRIVE HUNTS POINT BRONX NY 10474
ANHEUSER BUSCH SALES OF LIMA      3535 ST JOHNS ROAD LIMA OH 45804
ANHEUSERBUSCH SALES LITTLETON     11100 BRADFORD ROAD LITTLETON CO 80127
ANHONY JOHNSON                    ADDRESS ON FILE
ANIA DAVILA                       ADDRESS ON FILE
ANIA GOMEZ                        ADDRESS ON FILE
ANIA WIEMER                       ADDRESS ON FILE
ANIBAL BAEZ                       ADDRESS ON FILE
ANIBAL FIGUEROA                   ADDRESS ON FILE
ANIBAL TADEO                      ADDRESS ON FILE
ANICASIA MUNIZ                    ADDRESS ON FILE
ANICASIA PEREZ                    ADDRESS ON FILE
ANICASIA TOWLES                   ADDRESS ON FILE
ANICK HARTSELL                    ADDRESS ON FILE
ANIERA SEARIGHT                   ADDRESS ON FILE
ANIESIA SEARS-STEPHENS            ADDRESS ON FILE
ANIJAH WADUD                      ADDRESS ON FILE
ANIJAH WASHINGTON                 ADDRESS ON FILE
ANIKA CLARK                       ADDRESS ON FILE
ANIKA RANKINS                     ADDRESS ON FILE
ANIMAL WELFARE SOCIETY OF         JEFFERSON COUNTY INC PO BOX 147 CHARLES TOWN WV 25414
ANIS ZAMAN                        ADDRESS ON FILE
ANISA JEFFERSON                   ADDRESS ON FILE
ANISA JOHNSON                     ADDRESS ON FILE
ANISAH MCEWAN                     ADDRESS ON FILE
ANISHA NEVELS                     ADDRESS ON FILE
ANISHA RITTER                     ADDRESS ON FILE
ANISSA BURGOS                     ADDRESS ON FILE
ANISSA FLANDERS                   ADDRESS ON FILE
ANISSA GOBLE                      ADDRESS ON FILE
ANISSA JAMES                      ADDRESS ON FILE
ANISSA WATSON                     ADDRESS ON FILE
ANISSAH ADAMS                     ADDRESS ON FILE
ANITA CARTER                      ADDRESS ON FILE
ANITA CHAMBLISS                   ADDRESS ON FILE
ANITA CURVIN                      ADDRESS ON FILE
ANITA DINTINO                     ADDRESS ON FILE
ANITA GEORGE                      ADDRESS ON FILE
ANITA HAMPTON                     ADDRESS ON FILE
ANITA JACKSON                     ADDRESS ON FILE
ANITA JOHNS                       ADDRESS ON FILE
ANITA JORDAN                      ADDRESS ON FILE
ANITA MELTON                      ADDRESS ON FILE
ANITA MITCHELL                    ADDRESS ON FILE
ANITA NIELSEN                     ADDRESS ON FILE
ANITA PAGE                        ADDRESS ON FILE
ANITA SMITH                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 136 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 361 of 2235

Claim Name                           Address Information
ANITA WATTS                          ADDRESS ON FILE
ANITA WOODRUFF                       ADDRESS ON FILE
ANITRA FULLENKAMP                    ADDRESS ON FILE
ANITRIA CHILDS                       ADDRESS ON FILE
ANIUS PATTERSON                      ADDRESS ON FILE
ANIYA ENYIOKO                        ADDRESS ON FILE
ANIYA FURTICK                        ADDRESS ON FILE
ANIYA JACKSON                        ADDRESS ON FILE
ANIYA SEWELL                         ADDRESS ON FILE
ANIYA SHANKS                         ADDRESS ON FILE
ANIYA WALKER                         ADDRESS ON FILE
ANIYAH EVANS                         ADDRESS ON FILE
ANIYAH RUFF                          ADDRESS ON FILE
ANIYAH WARD                          ADDRESS ON FILE
ANIYIA HARVEY                        ADDRESS ON FILE
ANIYYAH BROOKS                       ADDRESS ON FILE
ANJALEE SELLORS                      ADDRESS ON FILE
ANJALEIA MCDONALD                    ADDRESS ON FILE
ANJALI QUEEN                         ADDRESS ON FILE
ANJANIEK CREEK                       ADDRESS ON FILE
ANJELICA GNIM                        ADDRESS ON FILE
ANJELICA JOHNSON                     ADDRESS ON FILE
ANJELICA NAVARRO                     ADDRESS ON FILE
ANJELIKA SMITH                       ADDRESS ON FILE
ANJELIQUE WASHINGTON                 ADDRESS ON FILE
ANJILA KARKI                         ADDRESS ON FILE
ANJULI DERIEN                        ADDRESS ON FILE
ANKOMA PHARR                         ADDRESS ON FILE
ANLEE WHETSTONE                      ADDRESS ON FILE
ANN ADDIS                            ADDRESS ON FILE
ANN ALDERSON                         ADDRESS ON FILE
ANN B SMITH                          ADDRESS ON FILE
ANN BOUCHER                          ADDRESS ON FILE
ANN CHRISTIE BELLEGARDE              ADDRESS ON FILE
ANN CISLER AND RON CISLER            ADDRESS ON FILE
ANN CLIFTON                          ADDRESS ON FILE
ANN COLE                             ADDRESS ON FILE
ANN DAVIS                            ADDRESS ON FILE
ANN FELDBLUM                         ADDRESS ON FILE
ANN FELLHOELTER                      ADDRESS ON FILE
ANN FRANKLIN                         ADDRESS ON FILE
ANN GANAO                            ADDRESS ON FILE
ANN GIPSON                           ADDRESS ON FILE
ANN GODWIN                           ADDRESS ON FILE
ANN HORNBERGER                       ADDRESS ON FILE
ANN HUNT                             ADDRESS ON FILE
ANN JEANETT SANGALANG                ADDRESS ON FILE
ANN LAPIERRE                         ADDRESS ON FILE
ANN MANSFIELD                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 137 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 362 of 2235

Claim Name                         Address Information
ANN MARIE KAMINSKI                 ADDRESS ON FILE
ANN OBRIEN                         ADDRESS ON FILE
ANN PICKWORTH                      ADDRESS ON FILE
ANN RICHICHI                       ADDRESS ON FILE
ANN ROUGHTON                       ADDRESS ON FILE
ANN RUIZ                           ADDRESS ON FILE
ANN SCHILLAGI                      ADDRESS ON FILE
ANN SCHUPSKA                       ADDRESS ON FILE
ANN TOMPOROWSKI                    ADDRESS ON FILE
ANN TUR                            ADDRESS ON FILE
ANN YAEGER                         ADDRESS ON FILE
ANN YOUNG                          ADDRESS ON FILE
ANNA ANGELINI                      ADDRESS ON FILE
ANNA ANTHONY                       ADDRESS ON FILE
ANNA ARCURI                        ADDRESS ON FILE
ANNA ARNOLD                        ADDRESS ON FILE
ANNA ARROYO                        ADDRESS ON FILE
ANNA AUTEN                         ADDRESS ON FILE
ANNA B PRICE                       ADDRESS ON FILE
ANNA BADORE                        ADDRESS ON FILE
ANNA BASHORE                       ADDRESS ON FILE
ANNA BATTLE                        ADDRESS ON FILE
ANNA BAUGH                         ADDRESS ON FILE
ANNA BELANGER                      ADDRESS ON FILE
ANNA BEVINGTON                     ADDRESS ON FILE
ANNA BILLIE ANDREWS                ADDRESS ON FILE
ANNA BIRKO                         ADDRESS ON FILE
ANNA BOYD                          ADDRESS ON FILE
ANNA BRADFORD                      ADDRESS ON FILE
ANNA BRIM                          ADDRESS ON FILE
ANNA BRINKLEY                      ADDRESS ON FILE
ANNA BROWN                         ADDRESS ON FILE
ANNA BUSH                          ADDRESS ON FILE
ANNA BUTLER-CHOPEK                 ADDRESS ON FILE
ANNA CALDWELL                      ADDRESS ON FILE
ANNA CAMPBELL                      ADDRESS ON FILE
ANNA CARTES                        ADDRESS ON FILE
ANNA CHAVEZ                        ADDRESS ON FILE
ANNA CHERRY                        ADDRESS ON FILE
ANNA COLEMAN                       ADDRESS ON FILE
ANNA CORBETT                       ADDRESS ON FILE
ANNA CROOK                         ADDRESS ON FILE
ANNA CROPPER                       ADDRESS ON FILE
ANNA CRUZ                          ADDRESS ON FILE
ANNA CRUZ                          ADDRESS ON FILE
ANNA DEEGAN                        ADDRESS ON FILE
ANNA DEFRANCO                      ADDRESS ON FILE
ANNA DEVROOMEN                     ADDRESS ON FILE
ANNA DISILVIO                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 138 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 363 of 2235

Claim Name                      Address Information
ANNA DITTMER                    ADDRESS ON FILE
ANNA DOWNING                    ADDRESS ON FILE
ANNA DRUBE                      ADDRESS ON FILE
ANNA EVANGELISTA                ADDRESS ON FILE
ANNA EWING                      ADDRESS ON FILE
ANNA FARGARSON                  ADDRESS ON FILE
ANNA FEAGANS                    ADDRESS ON FILE
ANNA FELDMAN                    ADDRESS ON FILE
ANNA FELLENZER                  ADDRESS ON FILE
ANNA FRAZIER                    ADDRESS ON FILE
ANNA GEISLER                    ADDRESS ON FILE
ANNA GERASYMENKO                ADDRESS ON FILE
ANNA GIPSON                     ADDRESS ON FILE
ANNA GROW                       ADDRESS ON FILE
ANNA GUAGLIATA                  ADDRESS ON FILE
ANNA HAGGARD                    ADDRESS ON FILE
ANNA HALL                       ADDRESS ON FILE
ANNA HAMILTON                   ADDRESS ON FILE
ANNA HARMON                     ADDRESS ON FILE
ANNA HARPER                     ADDRESS ON FILE
ANNA HAUSER                     ADDRESS ON FILE
ANNA HAUSER                     ADDRESS ON FILE
ANNA HAYES                      ADDRESS ON FILE
ANNA HELLKAMP                   ADDRESS ON FILE
ANNA HICKS                      ADDRESS ON FILE
ANNA HILL                       ADDRESS ON FILE
ANNA HOLLOMAN                   ADDRESS ON FILE
ANNA HOUCHENS                   ADDRESS ON FILE
ANNA HUDSON                     ADDRESS ON FILE
ANNA HUFFMAN                    ADDRESS ON FILE
ANNA HUNTER                     ADDRESS ON FILE
ANNA JERKINS                    ADDRESS ON FILE
ANNA JOUBRAN                    ADDRESS ON FILE
ANNA KAETZEL                    ADDRESS ON FILE
ANNA KEESING                    ADDRESS ON FILE
ANNA KEPLEY                     ADDRESS ON FILE
ANNA KESSLER                    ADDRESS ON FILE
ANNA KING                       ADDRESS ON FILE
ANNA KNITTEL                    ADDRESS ON FILE
ANNA LINDSEY                    ADDRESS ON FILE
ANNA MACHADO                    ADDRESS ON FILE
ANNA MADISON                    ADDRESS ON FILE
ANNA MCCORMICK                  ADDRESS ON FILE
ANNA MCKINNEY                   ADDRESS ON FILE
ANNA MEACHAM                    ADDRESS ON FILE
ANNA MILLER                     ADDRESS ON FILE
ANNA MOONEY                     ADDRESS ON FILE
ANNA MOORE                      ADDRESS ON FILE
ANNA MOSES                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 139 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 364 of 2235

Claim Name                        Address Information
ANNA MURTHA                       ADDRESS ON FILE
ANNA NAHLIK                       ADDRESS ON FILE
ANNA NELSON                       ADDRESS ON FILE
ANNA NGUYEN                       ADDRESS ON FILE
ANNA OWENS                        ADDRESS ON FILE
ANNA PARKER                       ADDRESS ON FILE
ANNA PERDUE                       ADDRESS ON FILE
ANNA PERFETTI                     ADDRESS ON FILE
ANNA PERRY                        ADDRESS ON FILE
ANNA POLOWY                       ADDRESS ON FILE
ANNA PORTER                       ADDRESS ON FILE
ANNA PORTER                       ADDRESS ON FILE
ANNA POTTS                        ADDRESS ON FILE
ANNA PRUETT                       ADDRESS ON FILE
ANNA REEVES                       ADDRESS ON FILE
ANNA ROBERTS                      ADDRESS ON FILE
ANNA ROIG                         ADDRESS ON FILE
ANNA SALAC                        ADDRESS ON FILE
ANNA SCHAEFFER                    ADDRESS ON FILE
ANNA SCHULZ                       ADDRESS ON FILE
ANNA SLAY                         ADDRESS ON FILE
ANNA SNYDER                       ADDRESS ON FILE
ANNA SOLIDAY                      ADDRESS ON FILE
ANNA SON                          ADDRESS ON FILE
ANNA STANSFIELD                   ADDRESS ON FILE
ANNA STOGOSKI                     ADDRESS ON FILE
ANNA TACKETT                      ADDRESS ON FILE
ANNA TARANGO                      ADDRESS ON FILE
ANNA TRUJILLO DE FRONZO           ADDRESS ON FILE
ANNA TRUJILLO-DE FRONZO           ADDRESS ON FILE
ANNA TUGGLE                       ADDRESS ON FILE
ANNA VIERK                        ADDRESS ON FILE
ANNA VINSON                       ADDRESS ON FILE
ANNA VINSON                       ADDRESS ON FILE
ANNA WATSON                       ADDRESS ON FILE
ANNA WEATHERFORD                  ADDRESS ON FILE
ANNA WHISNER                      ADDRESS ON FILE
ANNA WHITLEY                      ADDRESS ON FILE
ANNA WILLEY                       ADDRESS ON FILE
ANNA WISNIEWSKI                   ADDRESS ON FILE
ANNA WRIGHT                       ADDRESS ON FILE
ANNA YOUNG                        ADDRESS ON FILE
ANNA-KAY MALCOLM                  ADDRESS ON FILE
ANNABEL HART                      ADDRESS ON FILE
ANNABEL HSIA                      ADDRESS ON FILE
ANNABELL BERRIDGE                 ADDRESS ON FILE
ANNABELLA CLARK                   ADDRESS ON FILE
ANNABELLE BUSELLI                 ADDRESS ON FILE
ANNABELLE HARDOIN                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 140 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 365 of 2235

Claim Name                          Address Information
ANNADA CRAYTON                      ADDRESS ON FILE
ANNAGRACE OCONNOR                   ADDRESS ON FILE
ANNAKA VANISACKER                   ADDRESS ON FILE
ANNALAURA PIKE                      ADDRESS ON FILE
ANNALEA RILEY                       ADDRESS ON FILE
ANNALEE BURD                        ADDRESS ON FILE
ANNALEE GALLIMORE                   ADDRESS ON FILE
ANNALEE MORIN                       ADDRESS ON FILE
ANNALEISE SANNER                    ADDRESS ON FILE
ANNALISA HAMLETT                    ADDRESS ON FILE
ANNALISA PRESTIA                    ADDRESS ON FILE
ANNALISE ANDERSON                   ADDRESS ON FILE
ANNALISE LOTT                       ADDRESS ON FILE
ANNALISE PARRISH                    ADDRESS ON FILE
ANNALYSE ZAYAS                      ADDRESS ON FILE
ANNAMARIA BROWN                     ADDRESS ON FILE
ANNAMARIA HOMAN                     ADDRESS ON FILE
ANNAMARIE PALERMO                   ADDRESS ON FILE
ANNAMARIE RULE                      ADDRESS ON FILE
ANNAMARIE SWITZER                   ADDRESS ON FILE
ANNAMIKEL BRIDGERS                  ADDRESS ON FILE
ANNASARA DUSENBURY                  ADDRESS ON FILE
ANNASTASIA BOGART                   ADDRESS ON FILE
ANNASTAUCHIA VERGARI                ADDRESS ON FILE
ANNDRAYEA JACOBSON                  ADDRESS ON FILE
ANNE ARUNDEL COUNTY                 PO BOX 418669 FALSE ALARM REDUCTION PROG BOSTON MA 02241-4592
ANNE ARUNDEL COUNTY                 ATTN STEUART PITTMAN 44 CALVERT ST ANNAPOLIS MD 21401
ANNE ARUNDEL COUNTY                 OFFICE OF FINANCE BILLINGS AND CUSTOMER SERVICE PO BOX 427 ANNAPOLIS MD 21404
ANNE ASHBAUCHER                     ADDRESS ON FILE
ANNE BACON                          ADDRESS ON FILE
ANNE BEIDLER                        ADDRESS ON FILE
ANNE CHEN                           ADDRESS ON FILE
ANNE COOPER                         ADDRESS ON FILE
ANNE CROSSWHITE                     ADDRESS ON FILE
ANNE CURTIN                         ADDRESS ON FILE
ANNE D MCGEOCH                      ADDRESS ON FILE
ANNE DAIGLE                         ADDRESS ON FILE
ANNE DILLARD-MCGEOCH                ADDRESS ON FILE
ANNE DRURY                          ADDRESS ON FILE
ANNE FOFANAH                        ADDRESS ON FILE
ANNE GRETZINGER                     ADDRESS ON FILE
ANNE JONES                          ADDRESS ON FILE
ANNE KONG                           ADDRESS ON FILE
ANNE MARIE MOBLEY                   ADDRESS ON FILE
ANNE MARIE SOTILLEO                 ADDRESS ON FILE
ANNE MEDEI                          ADDRESS ON FILE
ANNE MENDES                         ADDRESS ON FILE
ANNE MOFFETT                        ADDRESS ON FILE
ANNE OWEN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 141 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 366 of 2235

Claim Name                        Address Information
ANNE PALOW                        ADDRESS ON FILE
ANNE PEDERZANI                    ADDRESS ON FILE
ANNE PETERSON                     ADDRESS ON FILE
ANNE PLOURDE                      ADDRESS ON FILE
ANNE PRESNALL                     ADDRESS ON FILE
ANNE ROGNEY                       ADDRESS ON FILE
ANNE SCHATZBERG                   ADDRESS ON FILE
ANNE SHILT                        ADDRESS ON FILE
ANNE STOVER                       ADDRESS ON FILE
ANNE TURNEY                       ADDRESS ON FILE
ANNE VOEPEL                       ADDRESS ON FILE
ANNE WADE                         ADDRESS ON FILE
ANNE ZEPHIR LOUISSAINT            ADDRESS ON FILE
ANNE-MARIE LORENZ                 ADDRESS ON FILE
ANNE-MARIE SMITH                  ADDRESS ON FILE
ANNEKIE ROACH                     ADDRESS ON FILE
ANNELIESE BENEZE                  ADDRESS ON FILE
ANNELIESE LENZ                    ADDRESS ON FILE
ANNELIESE LLOYD                   ADDRESS ON FILE
ANNELISE HELLWIG                  ADDRESS ON FILE
ANNELISE LACASSE                  ADDRESS ON FILE
ANNELISE LATHAM                   ADDRESS ON FILE
ANNELISE MAJESKE                  ADDRESS ON FILE
ANNELISE PHILLIPS                 ADDRESS ON FILE
ANNELISE STOPAR                   ADDRESS ON FILE
ANNEMARIE ALBISON                 ADDRESS ON FILE
ANNEMARIE BUCKLEY                 ADDRESS ON FILE
ANNEMARIE MOHAN                   ADDRESS ON FILE
ANNEMARIE ORNDORFF                ADDRESS ON FILE
ANNESAH SMALL                     ADDRESS ON FILE
ANNETHASIA LINWOOD                ADDRESS ON FILE
ANNETTA MCGEE                     ADDRESS ON FILE
ANNETTE BRIONES                   ADDRESS ON FILE
ANNETTE CLEVELAND                 ADDRESS ON FILE
ANNETTE CRABTREE                  ADDRESS ON FILE
ANNETTE CUCCO                     ADDRESS ON FILE
ANNETTE DAVIS                     ADDRESS ON FILE
ANNETTE ELLISON                   ADDRESS ON FILE
ANNETTE GRACZYK                   ADDRESS ON FILE
ANNETTE LYONS                     ADDRESS ON FILE
ANNETTE PRIDE                     ADDRESS ON FILE
ANNETTE SMITH                     ADDRESS ON FILE
ANNETTE STEELE                    ADDRESS ON FILE
ANNETTE VARGAS                    ADDRESS ON FILE
ANNETTE WALKER                    ADDRESS ON FILE
ANNETTE WERNETTE                  ADDRESS ON FILE
ANNIE COX                         ADDRESS ON FILE
ANNIE DREW                        ADDRESS ON FILE
ANNIE GLASS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 142 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 367 of 2235

Claim Name                           Address Information
ANNIE HORNYAK                        ADDRESS ON FILE
ANNIE LORENZO                        ADDRESS ON FILE
ANNIE MENTION                        ADDRESS ON FILE
ANNIE MOON                           ADDRESS ON FILE
ANNIE MORRISSEY                      ADDRESS ON FILE
ANNIE NEAL                           ADDRESS ON FILE
ANNIE ROTH                           ADDRESS ON FILE
ANNIE SEIF                           ADDRESS ON FILE
ANNIE STEEN                          ADDRESS ON FILE
ANNIE TOPIC                          ADDRESS ON FILE
ANNIE VALDEZ                         ADDRESS ON FILE
ANNIE WHITE                          ADDRESS ON FILE
ANNIKA BOTTCHER                      ADDRESS ON FILE
ANNIKA HRYCUNA                       ADDRESS ON FILE
ANNIKA HUELL                         ADDRESS ON FILE
ANNIKA OCKER                         ADDRESS ON FILE
ANNIKA WAARA                         ADDRESS ON FILE
ANNISSA BRAYBOY                      ADDRESS ON FILE
ANNISSA HALL                         ADDRESS ON FILE
ANNISSA JONES                        ADDRESS ON FILE
ANNISSA RANDOLPH                     ADDRESS ON FILE
ANNISTON LAWN SERVICE                6204 CANE CREEK DRIVE ANNISTON AL 36206
ANNISTON WATER WORKS                 PO BOX 2252 BIRMINGHAM AL 35246-0094
ANNMARIE FULGENZI                    ADDRESS ON FILE
ANNMARIE VANTASSELL                  ADDRESS ON FILE
ANNMARIE WEXLER                      ADDRESS ON FILE
ANNSLEY BOHLMAN                      ADDRESS ON FILE
ANNTONETTE ABRAHAM                   ADDRESS ON FILE
ANNTWAN FREDERICK                    ADDRESS ON FILE
ANNUAR ZIRENE                        ADDRESS ON FILE
ANOGLIA RICHARDSON                   ADDRESS ON FILE
ANON HEWITT                          ADDRESS ON FILE
ANOTHONY JONES                       ADDRESS ON FILE
ANQUANETTE LASSITER                  ADDRESS ON FILE
ANRAE BOWERS                         ADDRESS ON FILE
ANRTHONY ORTADO                      ADDRESS ON FILE
ANSAR MUHAMMAD                       ADDRESS ON FILE
ANSELL GRIMM & AARON, P.C.           1500 LAWRENCE AVENUE OCEAN NJ 07712
ANSHANETTE MCQUIRTER                 ADDRESS ON FILE
ANSHANICE BRYANT                     ADDRESS ON FILE
ANSLEIGH MARTIN                      ADDRESS ON FILE
ANSLEIGH WHITE                       ADDRESS ON FILE
ANSLEY GARLAND                       ADDRESS ON FILE
ANSLEY MCDANIEL                      ADDRESS ON FILE
ANSLEY THOMPSON                      ADDRESS ON FILE
ANSLIE MEAD                          ADDRESS ON FILE
ANSON DATILUS                        ADDRESS ON FILE
ANSON ERVIN                          ADDRESS ON FILE
ANSON HILLIARD                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 143 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 368 of 2235

Claim Name                          Address Information
ANSWER CARPET CARE                  5101 COOK ROAD SWARTZ CREEK MI 48473
ANTANIA BOOKER                      ADDRESS ON FILE
ANTASIA ABELARD                     ADDRESS ON FILE
ANTASIA WILLIAMS-HENRY              ADDRESS ON FILE
ANTAUWNIYA REED                     ADDRESS ON FILE
ANTAWN BATTLE                       ADDRESS ON FILE
ANTAWN ROSS                         ADDRESS ON FILE
ANTEIRAH MITCHELL                   ADDRESS ON FILE
ANTELOPE SPRINKLER SYSTEMS          13280 W NORTH RIVER RD NORTH PLATTE NE 69101
ANTERIO MACK                        ADDRESS ON FILE
ANTHOINY DEBENEDETTO                ADDRESS ON FILE
ANTHONE LOVE                        ADDRESS ON FILE
ANTHONEY TORRES                     ADDRESS ON FILE
ANTHONEY VASQUEZ                    ADDRESS ON FILE
ANTHONY ABREU                       ADDRESS ON FILE
ANTHONY ACRES                       ADDRESS ON FILE
ANTHONY ADAMS                       ADDRESS ON FILE
ANTHONY AGERTON                     ADDRESS ON FILE
ANTHONY ALBANESE                    ADDRESS ON FILE
ANTHONY ALLEN                       ADDRESS ON FILE
ANTHONY ALMODOVA                    ADDRESS ON FILE
ANTHONY ALMONTE                     ADDRESS ON FILE
ANTHONY AMBROSINO                   ADDRESS ON FILE
ANTHONY AMMOSCATO                   ADDRESS ON FILE
ANTHONY ANCRUM                      ADDRESS ON FILE
ANTHONY ANDERSON                    ADDRESS ON FILE
ANTHONY ANGLIN                      ADDRESS ON FILE
ANTHONY ARBOUR                      ADDRESS ON FILE
ANTHONY ARMSTRONG                   ADDRESS ON FILE
ANTHONY ARNOLD                      ADDRESS ON FILE
ANTHONY ARRINGTON                   ADDRESS ON FILE
ANTHONY ASKEW                       ADDRESS ON FILE
ANTHONY AUBRECHT                    ADDRESS ON FILE
ANTHONY AUSTIN                      ADDRESS ON FILE
ANTHONY AVERIETTE                   ADDRESS ON FILE
ANTHONY BAFUNDO                     ADDRESS ON FILE
ANTHONY BAILEY                      ADDRESS ON FILE
ANTHONY BAIR JR                     ADDRESS ON FILE
ANTHONY BAISDEN                     ADDRESS ON FILE
ANTHONY BAKER-SCHROEDER             ADDRESS ON FILE
ANTHONY BARBER                      ADDRESS ON FILE
ANTHONY BARBER                      ADDRESS ON FILE
ANTHONY BARNHILL                    ADDRESS ON FILE
ANTHONY BAX                         ADDRESS ON FILE
ANTHONY BAYLOR                      ADDRESS ON FILE
ANTHONY BEASLEY                     ADDRESS ON FILE
ANTHONY BELL                        ADDRESS ON FILE
ANTHONY BENEGAS                     ADDRESS ON FILE
ANTHONY BENNETT                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 144 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 369 of 2235

Claim Name                        Address Information
ANTHONY BENVENUTO                 ADDRESS ON FILE
ANTHONY BETZ                      ADDRESS ON FILE
ANTHONY BISESI                    ADDRESS ON FILE
ANTHONY BLACKWELL                 ADDRESS ON FILE
ANTHONY BLANDIN                   ADDRESS ON FILE
ANTHONY BLOCKER                   ADDRESS ON FILE
ANTHONY BLOCKER                   ADDRESS ON FILE
ANTHONY BLOW                      ADDRESS ON FILE
ANTHONY BOLDEN JR                 ADDRESS ON FILE
ANTHONY BOONE                     ADDRESS ON FILE
ANTHONY BORDLEY                   ADDRESS ON FILE
ANTHONY BOSTICK                   ADDRESS ON FILE
ANTHONY BOWEN                     ADDRESS ON FILE
ANTHONY BOWEN                     ADDRESS ON FILE
ANTHONY BOYKIN                    ADDRESS ON FILE
ANTHONY BRADFORD                  ADDRESS ON FILE
ANTHONY BRADLEY                   ADDRESS ON FILE
ANTHONY BRANIA                    ADDRESS ON FILE
ANTHONY BRAXLEY                   ADDRESS ON FILE
ANTHONY BRIGGINS                  ADDRESS ON FILE
ANTHONY BRIGHTON                  ADDRESS ON FILE
ANTHONY BROOKS                    ADDRESS ON FILE
ANTHONY BROWN                     ADDRESS ON FILE
ANTHONY BROWN                     ADDRESS ON FILE
ANTHONY BROWN                     ADDRESS ON FILE
ANTHONY BUFORD                    ADDRESS ON FILE
ANTHONY BURGESS                   ADDRESS ON FILE
ANTHONY BURGESS                   ADDRESS ON FILE
ANTHONY BURNS                     ADDRESS ON FILE
ANTHONY CAIN                      ADDRESS ON FILE
ANTHONY CALDWELL                  ADDRESS ON FILE
ANTHONY CALHOUN                   ADDRESS ON FILE
ANTHONY CAMP                      ADDRESS ON FILE
ANTHONY CAMPAGNA                  ADDRESS ON FILE
ANTHONY CANNON                    ADDRESS ON FILE
ANTHONY CANTRELL                  ADDRESS ON FILE
ANTHONY CANTU                     ADDRESS ON FILE
ANTHONY CAPPETTA                  ADDRESS ON FILE
ANTHONY CAPPUCCIO                 ADDRESS ON FILE
ANTHONY CARR                      ADDRESS ON FILE
ANTHONY CARSON                    ADDRESS ON FILE
ANTHONY CARTER                    ADDRESS ON FILE
ANTHONY CARUSONE                  ADDRESS ON FILE
ANTHONY CASARE                    ADDRESS ON FILE
ANTHONY CEASAR                    ADDRESS ON FILE
ANTHONY CERVO                     ADDRESS ON FILE
ANTHONY CHENG                     ADDRESS ON FILE
ANTHONY CHISESI                   ADDRESS ON FILE
ANTHONY CHRISTIANO                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 145 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 370 of 2235

Claim Name                        Address Information
ANTHONY CHURCHMAN                 ADDRESS ON FILE
ANTHONY CLANTON                   ADDRESS ON FILE
ANTHONY CLARK                     ADDRESS ON FILE
ANTHONY CLEAVES                   ADDRESS ON FILE
ANTHONY CLOUD                     ADDRESS ON FILE
ANTHONY COCKRELL                  ADDRESS ON FILE
ANTHONY COGDELL                   ADDRESS ON FILE
ANTHONY COLE                      ADDRESS ON FILE
ANTHONY COLEMAN                   ADDRESS ON FILE
ANTHONY COLLINS                   ADDRESS ON FILE
ANTHONY COMEENS                   ADDRESS ON FILE
ANTHONY COOLEY                    ADDRESS ON FILE
ANTHONY COOPER                    ADDRESS ON FILE
ANTHONY CORBIN                    ADDRESS ON FILE
ANTHONY CORBIN                    ADDRESS ON FILE
ANTHONY CORRAL                    ADDRESS ON FILE
ANTHONY COSTANZA                  ADDRESS ON FILE
ANTHONY COSTANZA LANDSCAPING      128 COWIE RD COMMACK NY 11725
ANTHONY COSTANZO                  ADDRESS ON FILE
ANTHONY CRAWFORD                  ADDRESS ON FILE
ANTHONY CROCKETT                  ADDRESS ON FILE
ANTHONY CRONE                     ADDRESS ON FILE
ANTHONY CRUZ                      ADDRESS ON FILE
ANTHONY CULLER                    ADDRESS ON FILE
ANTHONY CURTIS                    ADDRESS ON FILE
ANTHONY CURTIS                    ADDRESS ON FILE
ANTHONY DAMICO                    ADDRESS ON FILE
ANTHONY DANGELO                   ADDRESS ON FILE
ANTHONY DARAGONA                  ADDRESS ON FILE
ANTHONY DAUGHERTY                 ADDRESS ON FILE
ANTHONY DAVIS                     ADDRESS ON FILE
ANTHONY DAVIS                     ADDRESS ON FILE
ANTHONY DAVIS                     ADDRESS ON FILE
ANTHONY DAVIS                     ADDRESS ON FILE
ANTHONY DAVIS                     ADDRESS ON FILE
ANTHONY DAWSON                    ADDRESS ON FILE
ANTHONY DAY                       ADDRESS ON FILE
ANTHONY DAY                       ADDRESS ON FILE
ANTHONY DEALOIA                   ADDRESS ON FILE
ANTHONY DEGREGORIO                ADDRESS ON FILE
ANTHONY DELDEO                    ADDRESS ON FILE
ANTHONY DENARDO                   ADDRESS ON FILE
ANTHONY DISIBIO                   ADDRESS ON FILE
ANTHONY DIXON                     ADDRESS ON FILE
ANTHONY DORSEK                    ADDRESS ON FILE
ANTHONY DRAKEFORD                 ADDRESS ON FILE
ANTHONY DRAYTON                   ADDRESS ON FILE
ANTHONY DUNAGAN                   ADDRESS ON FILE
ANTHONY DUNCAN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 146 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 371 of 2235

Claim Name                        Address Information
ANTHONY DUNFORD                   ADDRESS ON FILE
ANTHONY ECK                       ADDRESS ON FILE
ANTHONY EGEONU                    ADDRESS ON FILE
ANTHONY ELDRIDGE                  ADDRESS ON FILE
ANTHONY EVANS                     ADDRESS ON FILE
ANTHONY EVANS                     ADDRESS ON FILE
ANTHONY EVANS                     ADDRESS ON FILE
ANTHONY EXPOSITO                  ADDRESS ON FILE
ANTHONY FARINAS                   ADDRESS ON FILE
ANTHONY FARLEY                    ADDRESS ON FILE
ANTHONY FARROW                    ADDRESS ON FILE
ANTHONY FAUNTLEROY                ADDRESS ON FILE
ANTHONY FEDELI                    ADDRESS ON FILE
ANTHONY FICK                      ADDRESS ON FILE
ANTHONY FIELDS                    ADDRESS ON FILE
ANTHONY FINNEY                    ADDRESS ON FILE
ANTHONY FLORES                    ADDRESS ON FILE
ANTHONY FORBES                    ADDRESS ON FILE
ANTHONY FREDERICK                 ADDRESS ON FILE
ANTHONY FREEMAN                   ADDRESS ON FILE
ANTHONY FRESHWATER                ADDRESS ON FILE
ANTHONY FRYE                      ADDRESS ON FILE
ANTHONY FUSCO                     ADDRESS ON FILE
ANTHONY GALLAGHER                 ADDRESS ON FILE
ANTHONY GARBISON                  ADDRESS ON FILE
ANTHONY GARDO                     ADDRESS ON FILE
ANTHONY GARNER                    ADDRESS ON FILE
ANTHONY GARRIDO                   ADDRESS ON FILE
ANTHONY GAYHART                   ADDRESS ON FILE
ANTHONY GEMMOLA                   ADDRESS ON FILE
ANTHONY GENTILE                   ADDRESS ON FILE
ANTHONY GIAMPIETRO                ADDRESS ON FILE
ANTHONY GIANNINI                  ADDRESS ON FILE
ANTHONY GIANNONE                  ADDRESS ON FILE
ANTHONY GIBBY                     ADDRESS ON FILE
ANTHONY GOLDEN                    ADDRESS ON FILE
ANTHONY GONZALEZ                  ADDRESS ON FILE
ANTHONY GONZALEZ                  ADDRESS ON FILE
ANTHONY GONZALEZ                  ADDRESS ON FILE
ANTHONY GOODE                     ADDRESS ON FILE
ANTHONY GOREE                     ADDRESS ON FILE
ANTHONY GOSS                      ADDRESS ON FILE
ANTHONY GRACE                     ADDRESS ON FILE
ANTHONY GRAHAM                    ADDRESS ON FILE
ANTHONY GRAY                      ADDRESS ON FILE
ANTHONY GREENLEE                  ADDRESS ON FILE
ANTHONY GRIFFIN                   ADDRESS ON FILE
ANTHONY GRIFFITH                  ADDRESS ON FILE
ANTHONY GRIVAKIS                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 147 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 372 of 2235

Claim Name                        Address Information
ANTHONY GUERRERO                  ADDRESS ON FILE
ANTHONY GUILARDI                  ADDRESS ON FILE
ANTHONY GUNDLACH                  ADDRESS ON FILE
ANTHONY HALE                      ADDRESS ON FILE
ANTHONY HALL                      ADDRESS ON FILE
ANTHONY HAMEL                     ADDRESS ON FILE
ANTHONY HAMILTON                  ADDRESS ON FILE
ANTHONY HAMILTON                  ADDRESS ON FILE
ANTHONY HAMMONS                   ADDRESS ON FILE
ANTHONY HARMON                    ADDRESS ON FILE
ANTHONY HARVEY                    ADDRESS ON FILE
ANTHONY HARVIN                    ADDRESS ON FILE
ANTHONY HAVILAND                  ADDRESS ON FILE
ANTHONY HENARE                    ADDRESS ON FILE
ANTHONY HENDERSON                 ADDRESS ON FILE
ANTHONY HERNANDEZ                 ADDRESS ON FILE
ANTHONY HERRERA                   ADDRESS ON FILE
ANTHONY HIGGINS                   ADDRESS ON FILE
ANTHONY HODGE                     ADDRESS ON FILE
ANTHONY HOLLOWAY                  ADDRESS ON FILE
ANTHONY HOLLOWAY                  ADDRESS ON FILE
ANTHONY HORNE                     ADDRESS ON FILE
ANTHONY HOUSTON                   ADDRESS ON FILE
ANTHONY HOWARD                    ADDRESS ON FILE
ANTHONY HURLEY                    ADDRESS ON FILE
ANTHONY INGARGIOLA                ADDRESS ON FILE
ANTHONY INNOCENT                  ADDRESS ON FILE
ANTHONY J FRIEDMAN                ATTN: ANTHONY J FRIEDMAN 1417 HIGHLAND AVE. GLENDALE CA 91202
ANTHONY J FRIEDMAN                ADDRESS ON FILE
ANTHONY JACKSON                   ADDRESS ON FILE
ANTHONY JACKSON JR                ADDRESS ON FILE
ANTHONY JARAMILLO                 ADDRESS ON FILE
ANTHONY JENKINS                   ADDRESS ON FILE
ANTHONY JOHNSON                   ADDRESS ON FILE
ANTHONY JOHNSON                   ADDRESS ON FILE
ANTHONY JOHNSON                   ADDRESS ON FILE
ANTHONY JOHNSON                   ADDRESS ON FILE
ANTHONY JOHNSON                   ADDRESS ON FILE
ANTHONY JOHNSON                   ADDRESS ON FILE
ANTHONY JONES                     ADDRESS ON FILE
ANTHONY JONES                     ADDRESS ON FILE
ANTHONY JONES                     ADDRESS ON FILE
ANTHONY JORDAN                    ADDRESS ON FILE
ANTHONY JORDAN                    ADDRESS ON FILE
ANTHONY JORDAN                    ADDRESS ON FILE
ANTHONY JUVERA                    ADDRESS ON FILE
ANTHONY KEISER                    ADDRESS ON FILE
ANTHONY KENNEDY                   ADDRESS ON FILE
ANTHONY KESSLER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 148 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 373 of 2235

Claim Name                        Address Information
ANTHONY KING                      ADDRESS ON FILE
ANTHONY KINSER                    ADDRESS ON FILE
ANTHONY KYLES                     ADDRESS ON FILE
ANTHONY LABRAKE                   ADDRESS ON FILE
ANTHONY LADNIER                   ADDRESS ON FILE
ANTHONY LALLO                     ADDRESS ON FILE
ANTHONY LANIER                    ADDRESS ON FILE
ANTHONY LANKFORD                  ADDRESS ON FILE
ANTHONY LARA                      ADDRESS ON FILE
ANTHONY LASCELLES                 ADDRESS ON FILE
ANTHONY LAUFER                    ADDRESS ON FILE
ANTHONY LEE                       ADDRESS ON FILE
ANTHONY LEE                       ADDRESS ON FILE
ANTHONY LEE                       ADDRESS ON FILE
ANTHONY LEE                       ADDRESS ON FILE
ANTHONY LESKO                     ADDRESS ON FILE
ANTHONY LEWIS                     ADDRESS ON FILE
ANTHONY LEWIS                     ADDRESS ON FILE
ANTHONY LINARES                   ADDRESS ON FILE
ANTHONY LINEBERGER                ADDRESS ON FILE
ANTHONY LITTLE                    ADDRESS ON FILE
ANTHONY LITTON                    ADDRESS ON FILE
ANTHONY LOCKE                     ADDRESS ON FILE
ANTHONY LOMBARDO                  ADDRESS ON FILE
ANTHONY LOPEZ                     ADDRESS ON FILE
ANTHONY LOPEZ                     ADDRESS ON FILE
ANTHONY LORSON                    ADDRESS ON FILE
ANTHONY LOSEY                     ADDRESS ON FILE
ANTHONY MACAULAY                  ADDRESS ON FILE
ANTHONY MACK                      ADDRESS ON FILE
ANTHONY MACMILLAN                 ADDRESS ON FILE
ANTHONY MAFFEI                    ADDRESS ON FILE
ANTHONY MAHANEY                   ADDRESS ON FILE
ANTHONY MAHONEY                   ADDRESS ON FILE
ANTHONY MALIZIA                   ADDRESS ON FILE
ANTHONY MANGIONE                  ADDRESS ON FILE
ANTHONY MANJARRES                 ADDRESS ON FILE
ANTHONY MARASCO                   ADDRESS ON FILE
ANTHONY MARDELLI                  ADDRESS ON FILE
ANTHONY MARQUEZ                   ADDRESS ON FILE
ANTHONY MARTE                     ADDRESS ON FILE
ANTHONY MARTIN                    ADDRESS ON FILE
ANTHONY MARTINEZ                  ADDRESS ON FILE
ANTHONY MARTINEZ                  ADDRESS ON FILE
ANTHONY MASON                     ADDRESS ON FILE
ANTHONY MATKO                     ADDRESS ON FILE
ANTHONY MATTISON                  ADDRESS ON FILE
ANTHONY MCCOY                     ADDRESS ON FILE
ANTHONY MCCOY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 149 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 374 of 2235

Claim Name                          Address Information
ANTHONY MCFARLAND                   ADDRESS ON FILE
ANTHONY MCGAULEY                    ADDRESS ON FILE
ANTHONY MCKAY                       ADDRESS ON FILE
ANTHONY MCKEEL                      ADDRESS ON FILE
ANTHONY MCPHILLIPS                  ADDRESS ON FILE
ANTHONY MEDEIROS                    ADDRESS ON FILE
ANTHONY MEDINA                      ADDRESS ON FILE
ANTHONY MELENDEZ                    ADDRESS ON FILE
ANTHONY MENDIAS                     ADDRESS ON FILE
ANTHONY METCALF                     ADDRESS ON FILE
ANTHONY MICHAUD                     ADDRESS ON FILE
ANTHONY MICKLE                      ADDRESS ON FILE
ANTHONY MILLER                      ADDRESS ON FILE
ANTHONY MINELLI                     ADDRESS ON FILE
ANTHONY MINGS                       ADDRESS ON FILE
ANTHONY MIRANDA                     ADDRESS ON FILE
ANTHONY MONCRIEFFE                  ADDRESS ON FILE
ANTHONY MONFREDA                    ADDRESS ON FILE
ANTHONY MONTGOMERY                  ADDRESS ON FILE
ANTHONY MOORE                       ADDRESS ON FILE
ANTHONY MOORE                       ADDRESS ON FILE
ANTHONY MORSE                       ADDRESS ON FILE
ANTHONY MOSCATO                     ADDRESS ON FILE
ANTHONY MOYER                       ADDRESS ON FILE
ANTHONY MURPHY                      ADDRESS ON FILE
ANTHONY MURPHY                      ADDRESS ON FILE
ANTHONY NARDELLA                    ADDRESS ON FILE
ANTHONY NATAL                       ADDRESS ON FILE
ANTHONY NAVARRO                     ADDRESS ON FILE
ANTHONY NELSON                      ADDRESS ON FILE
ANTHONY NEWBY                       ADDRESS ON FILE
ANTHONY NEWTON                      ADDRESS ON FILE
ANTHONY NEWTON                      ADDRESS ON FILE
ANTHONY NICOSIA                     ADDRESS ON FILE
ANTHONY NOBLE                       ADDRESS ON FILE
ANTHONY NOEL                        ADDRESS ON FILE
ANTHONY NOLEN-PARDEE                ADDRESS ON FILE
ANTHONY NORMAN                      ADDRESS ON FILE
ANTHONY NOTOBARTOLO                 ADDRESS ON FILE
ANTHONY OBANDO                      ADDRESS ON FILE
ANTHONY ODOM                        ADDRESS ON FILE
ANTHONY OLVERA                      ADDRESS ON FILE
ANTHONY ORIENTE                     ADDRESS ON FILE
ANTHONY PANIAGUA                    ADDRESS ON FILE
ANTHONY PANNELL                     ADDRESS ON FILE
ANTHONY PARISIO                     ADDRESS ON FILE
ANTHONY PARK                        ADDRESS ON FILE
ANTHONY PATOUNAS                    ADDRESS ON FILE
ANTHONY PAYNTER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 150 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 375 of 2235

Claim Name                         Address Information
ANTHONY PENN                       ADDRESS ON FILE
ANTHONY PEREZ                      ADDRESS ON FILE
ANTHONY PERRI                      ADDRESS ON FILE
ANTHONY PERRY                      ADDRESS ON FILE
ANTHONY PESARE                     ADDRESS ON FILE
ANTHONY PIAZZA                     ADDRESS ON FILE
ANTHONY PICHARDO                   ADDRESS ON FILE
ANTHONY PINO                       ADDRESS ON FILE
ANTHONY POLLACHIOLI                ADDRESS ON FILE
ANTHONY POOLE                      ADDRESS ON FILE
ANTHONY PORTER                     ADDRESS ON FILE
ANTHONY PORTER                     ADDRESS ON FILE
ANTHONY POTEAT                     ADDRESS ON FILE
ANTHONY POTTS                      ADDRESS ON FILE
ANTHONY POWELL                     ADDRESS ON FILE
ANTHONY PRIMAVERA                  ADDRESS ON FILE
ANTHONY PYLE                       ADDRESS ON FILE
ANTHONY RABON                      ADDRESS ON FILE
ANTHONY RAMOS                      ADDRESS ON FILE
ANTHONY RANDOLPH                   ADDRESS ON FILE
ANTHONY RANDOLPH                   ADDRESS ON FILE
ANTHONY RAVITA                     ADDRESS ON FILE
ANTHONY RELIFORD                   ADDRESS ON FILE
ANTHONY REUTER                     ADDRESS ON FILE
ANTHONY REYES                      ADDRESS ON FILE
ANTHONY REYNOLDS                   ADDRESS ON FILE
ANTHONY REYNOLDS                   ADDRESS ON FILE
ANTHONY RICHARDS                   ADDRESS ON FILE
ANTHONY RICHMOND                   ADDRESS ON FILE
ANTHONY RICKARD                    ADDRESS ON FILE
ANTHONY RIDDELL                    ADDRESS ON FILE
ANTHONY RIGGI                      ADDRESS ON FILE
ANTHONY RITSON                     ADDRESS ON FILE
ANTHONY RIVERA                     ADDRESS ON FILE
ANTHONY RIVERA                     ADDRESS ON FILE
ANTHONY RIZZO                      ADDRESS ON FILE
ANTHONY ROBERTSON                  ADDRESS ON FILE
ANTHONY RODDIE                     ADDRESS ON FILE
ANTHONY RODGERS                    ADDRESS ON FILE
ANTHONY RODRIGUEZ                  ADDRESS ON FILE
ANTHONY ROLLAND                    ADDRESS ON FILE
ANTHONY ROSS                       ADDRESS ON FILE
ANTHONY ROSS SR                    ADDRESS ON FILE
ANTHONY ROWSER                     ADDRESS ON FILE
ANTHONY RUGGIERO                   ADDRESS ON FILE
ANTHONY SAENZ                      ADDRESS ON FILE
ANTHONY SAIP                       ADDRESS ON FILE
ANTHONY SALVIA                     ADDRESS ON FILE
ANTHONY SALWIN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 151 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 376 of 2235

Claim Name                          Address Information
ANTHONY SANDERSON                   ADDRESS ON FILE
ANTHONY SANNIPOLI                   ADDRESS ON FILE
ANTHONY SANTANA                     ADDRESS ON FILE
ANTHONY SANZENBACKER                ADDRESS ON FILE
ANTHONY SASSER                      ADDRESS ON FILE
ANTHONY SCELSI                      ADDRESS ON FILE
ANTHONY SCIPIO                      ADDRESS ON FILE
ANTHONY SCOTT                       ADDRESS ON FILE
ANTHONY SEARCEY                     ADDRESS ON FILE
ANTHONY SELLERS                     ADDRESS ON FILE
ANTHONY SENIOR                      ADDRESS ON FILE
ANTHONY SERVIDIO                    ADDRESS ON FILE
ANTHONY SERWO                       ADDRESS ON FILE
ANTHONY SEXTON                      ADDRESS ON FILE
ANTHONY SHAW                        ADDRESS ON FILE
ANTHONY SHEEHY                      ADDRESS ON FILE
ANTHONY SHIPLEY                     ADDRESS ON FILE
ANTHONY SILECCH                     ADDRESS ON FILE
ANTHONY SILVA                       ADDRESS ON FILE
ANTHONY SIMOES                      ADDRESS ON FILE
ANTHONY SIMPSON                     ADDRESS ON FILE
ANTHONY SISK                        ADDRESS ON FILE
ANTHONY SIZEMORE                    ADDRESS ON FILE
ANTHONY SKAGGS                      ADDRESS ON FILE
ANTHONY SLAUGHTER                   ADDRESS ON FILE
ANTHONY SMITH                       ADDRESS ON FILE
ANTHONY SORENSON                    ADDRESS ON FILE
ANTHONY SORRELL                     ADDRESS ON FILE
ANTHONY SOTO                        ADDRESS ON FILE
ANTHONY SPAGNOLA                    ADDRESS ON FILE
ANTHONY SPEAKS                      ADDRESS ON FILE
ANTHONY SPRAY                       ADDRESS ON FILE
ANTHONY SPRINGS                     ADDRESS ON FILE
ANTHONY STANLEY                     ADDRESS ON FILE
ANTHONY STAPLETON                   ADDRESS ON FILE
ANTHONY STEELE                      ADDRESS ON FILE
ANTHONY STEMPLE                     ADDRESS ON FILE
ANTHONY STEPHENS                    ADDRESS ON FILE
ANTHONY STEPHENSON                  ADDRESS ON FILE
ANTHONY STEVENS                     ADDRESS ON FILE
ANTHONY STOWERS                     ADDRESS ON FILE
ANTHONY STREET                      ADDRESS ON FILE
ANTHONY STRICKLAND                  ADDRESS ON FILE
ANTHONY STUBER                      ADDRESS ON FILE
ANTHONY T SHOVER                    ADDRESS ON FILE
ANTHONY TALANCA                     ADDRESS ON FILE
ANTHONY TANSIL                      ADDRESS ON FILE
ANTHONY TAYLOR                      ADDRESS ON FILE
ANTHONY TAYLOR                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 152 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 377 of 2235

Claim Name                         Address Information
ANTHONY TAYLOR                     ADDRESS ON FILE
ANTHONY THOMAS                     ADDRESS ON FILE
ANTHONY THOMAS                     ADDRESS ON FILE
ANTHONY THOMAS                     ADDRESS ON FILE
ANTHONY THOMAS                     ADDRESS ON FILE
ANTHONY THOMPSON                   ADDRESS ON FILE
ANTHONY THURMAN                    ADDRESS ON FILE
ANTHONY TIBBETTS                   ADDRESS ON FILE
ANTHONY TINCHER                    ADDRESS ON FILE
ANTHONY TORRES                     ADDRESS ON FILE
ANTHONY TORRES                     ADDRESS ON FILE
ANTHONY TORY                       ADDRESS ON FILE
ANTHONY TRAVIS                     ADDRESS ON FILE
ANTHONY TUCKER                     ADDRESS ON FILE
ANTHONY TUCKER                     ADDRESS ON FILE
ANTHONY TUPPER                     ADDRESS ON FILE
ANTHONY TURNER                     ADDRESS ON FILE
ANTHONY UNGER                      ADDRESS ON FILE
ANTHONY USSIN                      ADDRESS ON FILE
ANTHONY VARCADIPANE                ADDRESS ON FILE
ANTHONY VARGAS                     ADDRESS ON FILE
ANTHONY VARGO                      ADDRESS ON FILE
ANTHONY VASQUEZ                    ADDRESS ON FILE
ANTHONY VAZQUEZ                    ADDRESS ON FILE
ANTHONY VIGOA                      ADDRESS ON FILE
ANTHONY VILLALPANDO                ADDRESS ON FILE
ANTHONY WADE                       ADDRESS ON FILE
ANTHONY WALDRON                    ADDRESS ON FILE
ANTHONY WALDRON                    ADDRESS ON FILE
ANTHONY WALKER                     ADDRESS ON FILE
ANTHONY WALKER                     ADDRESS ON FILE
ANTHONY WALKER                     ADDRESS ON FILE
ANTHONY WALLACE                    ADDRESS ON FILE
ANTHONY WALSH                      ADDRESS ON FILE
ANTHONY WARD                       ADDRESS ON FILE
ANTHONY WARREN                     ADDRESS ON FILE
ANTHONY WATFORD                    ADDRESS ON FILE
ANTHONY WATKINS                    ADDRESS ON FILE
ANTHONY WATSON                     ADDRESS ON FILE
ANTHONY WAY                        ADDRESS ON FILE
ANTHONY WAYTES                     ADDRESS ON FILE
ANTHONY WEATHERWAX                 ADDRESS ON FILE
ANTHONY WEAVER                     ADDRESS ON FILE
ANTHONY WEBB                       ADDRESS ON FILE
ANTHONY WEBLEY                     ADDRESS ON FILE
ANTHONY WELCH                      ADDRESS ON FILE
ANTHONY WELSH                      ADDRESS ON FILE
ANTHONY WESLEY                     ADDRESS ON FILE
ANTHONY WHITE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 153 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 378 of 2235

Claim Name                          Address Information
ANTHONY WHITE                       ADDRESS ON FILE
ANTHONY WIERNASZ                    ADDRESS ON FILE
ANTHONY WIGGINS                     ADDRESS ON FILE
ANTHONY WIGGINS                     ADDRESS ON FILE
ANTHONY WILCHER                     ADDRESS ON FILE
ANTHONY WILCOX                      ADDRESS ON FILE
ANTHONY WILKERSON                   ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMS                    ADDRESS ON FILE
ANTHONY WILLIAMSON                  ADDRESS ON FILE
ANTHONY WILLINGHAM                  ADDRESS ON FILE
ANTHONY WILLOUGHBY                  ADDRESS ON FILE
ANTHONY WILSON                      ADDRESS ON FILE
ANTHONY WILSON                      ADDRESS ON FILE
ANTHONY WINTERS                     ADDRESS ON FILE
ANTHONY WOOD                        ADDRESS ON FILE
ANTHONY WORTHEN                     ADDRESS ON FILE
ANTHONY WORTHEN                     ADDRESS ON FILE
ANTHONY WRIGHT                      ADDRESS ON FILE
ANTHONY WRIGHT                      ADDRESS ON FILE
ANTHONY WRIGHT                      ADDRESS ON FILE
ANTHONY YARBROUGH                   ADDRESS ON FILE
ANTHONY YAZZIE                      ADDRESS ON FILE
ANTHONY YOUNG                       ADDRESS ON FILE
ANTHONYMICHAEL DAVIS                ADDRESS ON FILE
ANTIA JOHNSON                       ADDRESS ON FILE
ANTIGONE STONE                      ADDRESS ON FILE
ANTINELLO MCWAIN                    ADDRESS ON FILE
ANTIONE JONES                       ADDRESS ON FILE
ANTIONE LATHAN                      ADDRESS ON FILE
ANTIONE NEWTON                      ADDRESS ON FILE
ANTIONETTE DANIELS                  ADDRESS ON FILE
ANTIONETTE HUTTER                   ADDRESS ON FILE
ANTIONETTE RICHMOND                 ADDRESS ON FILE
ANTIONETTE STEVENSON                ADDRESS ON FILE
ANTIONNE JONES                      ADDRESS ON FILE
ANTIONO AHMED-GARCIA                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 154 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 379 of 2235

Claim Name                          Address Information
ANTIQUILLA FREEMAN                  ADDRESS ON FILE
ANTISHA JOHNSON                     ADDRESS ON FILE
ANTJE MILLER                        ADDRESS ON FILE
ANTOINE ADKINS                      ADDRESS ON FILE
ANTOINE AVERY                       ADDRESS ON FILE
ANTOINE BROWN                       ADDRESS ON FILE
ANTOINE CAMPBELL                    ADDRESS ON FILE
ANTOINE CLAYTON                     ADDRESS ON FILE
ANTOINE CRAIG                       ADDRESS ON FILE
ANTOINE DAILEY                      ADDRESS ON FILE
ANTOINE DAVISON                     ADDRESS ON FILE
ANTOINE DAWSON                      ADDRESS ON FILE
ANTOINE ELLIS                       ADDRESS ON FILE
ANTOINE EVANS                       ADDRESS ON FILE
ANTOINE HORSLEY                     ADDRESS ON FILE
ANTOINE JACKSON                     ADDRESS ON FILE
ANTOINE KEYS                        ADDRESS ON FILE
ANTOINE MACK                        ADDRESS ON FILE
ANTOINE MOODY                       ADDRESS ON FILE
ANTOINE MURRAY                      ADDRESS ON FILE
ANTOINE PRICE                       ADDRESS ON FILE
ANTOINE ROBINSON                    ADDRESS ON FILE
ANTOINE SMITH                       ADDRESS ON FILE
ANTOINE STERLING                    ADDRESS ON FILE
ANTOINE SYKES                       ADDRESS ON FILE
ANTOINE TROUTT                      ADDRESS ON FILE
ANTOINE TROUTT                      ADDRESS ON FILE
ANTOINE WASHINGTON                  ADDRESS ON FILE
ANTOINE WATKINS                     ADDRESS ON FILE
ANTOINE WHITE                       ADDRESS ON FILE
ANTOINE WILLIAMS                    ADDRESS ON FILE
ANTOINE WORKMAN                     ADDRESS ON FILE
ANTOINE WRIGHT                      ADDRESS ON FILE
ANTOINETTE BAILY                    ADDRESS ON FILE
ANTOINETTE BAXTER                   ADDRESS ON FILE
ANTOINETTE BIANCHI                  ADDRESS ON FILE
ANTOINETTE COCKFIELD                ADDRESS ON FILE
ANTOINETTE ELLIOTT                  ADDRESS ON FILE
ANTOINETTE GREGORY                  ADDRESS ON FILE
ANTOINETTE GREGORY                  ADDRESS ON FILE
ANTOINETTE HART                     ADDRESS ON FILE
ANTOINETTE KESTER                   ADDRESS ON FILE
ANTOINETTE LOCKWOOD                 ADDRESS ON FILE
ANTOINETTE MITCHELL                 ADDRESS ON FILE
ANTOINETTE MURRAY                   ADDRESS ON FILE
ANTOINETTE MURRAY                   ADDRESS ON FILE
ANTOINETTE SMITH                    ADDRESS ON FILE
ANTOINETTE STAPLES                  ADDRESS ON FILE
ANTOINETTE TAYLOR                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 155 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 380 of 2235

Claim Name                         Address Information
ANTOINETTE THOMPSON                ADDRESS ON FILE
ANTOINEZEHA KEARNEY                ADDRESS ON FILE
ANTOINNE PAIGE                     ADDRESS ON FILE
ANTON BAROTH                       ADDRESS ON FILE
ANTON BENSON                       ADDRESS ON FILE
ANTON COOK                         ADDRESS ON FILE
ANTON DIXON                        ADDRESS ON FILE
ANTON SIERRA                       ADDRESS ON FILE
ANTON STEINMETZ                    ADDRESS ON FILE
ANTON WILLIAMS                     ADDRESS ON FILE
ANTONEA SANDERS                    ADDRESS ON FILE
ANTONELLA GONZALEZ                 ADDRESS ON FILE
ANTONEO HARRIS                     ADDRESS ON FILE
ANTONETT BATTLE                    ADDRESS ON FILE
ANTONETTA WILLIAMS                 ADDRESS ON FILE
ANTONETTE ENGLAND                  ADDRESS ON FILE
ANTONI ABBOTT JR                   ADDRESS ON FILE
ANTONIA BISCOE                     ADDRESS ON FILE
ANTONIA CALLUM                     ADDRESS ON FILE
ANTONIA GENTILE                    ADDRESS ON FILE
ANTONIA GERSTMAN                   ADDRESS ON FILE
ANTONIA MCPHERSON                  ADDRESS ON FILE
ANTONIA OGLESBY                    ADDRESS ON FILE
ANTONIA SEWARD                     ADDRESS ON FILE
ANTONIA SILER SR                   ADDRESS ON FILE
ANTONIA THOMAS                     ADDRESS ON FILE
ANTONIA VRUNO                      ADDRESS ON FILE
ANTONIAN IRVING                    ADDRESS ON FILE
ANTONIE BROWN                      ADDRESS ON FILE
ANTONIE STEVENS                    ADDRESS ON FILE
ANTONIEKE RUSH                     ADDRESS ON FILE
ANTONINA GOLOVCHUK                 ADDRESS ON FILE
ANTONINA ZUBKEVYCH                 ADDRESS ON FILE
ANTONIO ACOSTA MARTINEZ            ADDRESS ON FILE
ANTONIO ALDRIDGE                   ADDRESS ON FILE
ANTONIO ARMSTRONG                  ADDRESS ON FILE
ANTONIO ARRANZ                     ADDRESS ON FILE
ANTONIO ARRINGTON                  ADDRESS ON FILE
ANTONIO ASHLEY                     ADDRESS ON FILE
ANTONIO AVANT                      ADDRESS ON FILE
ANTONIO AVERILLS                   ADDRESS ON FILE
ANTONIO BALDWIN                    ADDRESS ON FILE
ANTONIO BARKSDALE                  ADDRESS ON FILE
ANTONIO BASS                       ADDRESS ON FILE
ANTONIO BECKWITH                   ADDRESS ON FILE
ANTONIO BLACKMAN                   ADDRESS ON FILE
ANTONIO BOWMAN                     ADDRESS ON FILE
ANTONIO BRADBERRY                  ADDRESS ON FILE
ANTONIO BRADLEY                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 156 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 381 of 2235

Claim Name                         Address Information
ANTONIO BRICE                      ADDRESS ON FILE
ANTONIO BROMELL                    ADDRESS ON FILE
ANTONIO BROWN                      ADDRESS ON FILE
ANTONIO BROWN                      ADDRESS ON FILE
ANTONIO BROWN                      ADDRESS ON FILE
ANTONIO BULLETTE JR                ADDRESS ON FILE
ANTONIO CALDERON                   ADDRESS ON FILE
ANTONIO CARDENAS                   ADDRESS ON FILE
ANTONIO CLABON                     ADDRESS ON FILE
ANTONIO CODY                       ADDRESS ON FILE
ANTONIO COLD                       ADDRESS ON FILE
ANTONIO CONWAY                     ADDRESS ON FILE
ANTONIO COPELAND                   ADDRESS ON FILE
ANTONIO CUMMINGS                   ADDRESS ON FILE
ANTONIO DAVIS                      ADDRESS ON FILE
ANTONIO DAVIS                      ADDRESS ON FILE
ANTONIO DAWSON                     ADDRESS ON FILE
ANTONIO DELCASTILLO                ADDRESS ON FILE
ANTONIO DENNIS                     ADDRESS ON FILE
ANTONIO DIAZ                       ADDRESS ON FILE
ANTONIO DILEONARDO                 ADDRESS ON FILE
ANTONIO DOWLING                    ADDRESS ON FILE
ANTONIO DUNCAN                     ADDRESS ON FILE
ANTONIO EDWARDS                    ADDRESS ON FILE
ANTONIO ESPINOZA                   ADDRESS ON FILE
ANTONIO FARONE                     ADDRESS ON FILE
ANTONIO FERRANTE                   ADDRESS ON FILE
ANTONIO FIVECOAT                   ADDRESS ON FILE
ANTONIO GARCIA                     ADDRESS ON FILE
ANTONIO GARCIA                     ADDRESS ON FILE
ANTONIO GARNER                     ADDRESS ON FILE
ANTONIO GAVIA                      ADDRESS ON FILE
ANTONIO GAY                        ADDRESS ON FILE
ANTONIO GLASGOW                    ADDRESS ON FILE
ANTONIO GLOVER                     ADDRESS ON FILE
ANTONIO GORDON                     ADDRESS ON FILE
ANTONIO GREEN                      ADDRESS ON FILE
ANTONIO GRIGGS                     ADDRESS ON FILE
ANTONIO HALL                       ADDRESS ON FILE
ANTONIO HAMILTON                   ADDRESS ON FILE
ANTONIO HAMPTON                    ADDRESS ON FILE
ANTONIO HARRISON                   ADDRESS ON FILE
ANTONIO HARRISON                   ADDRESS ON FILE
ANTONIO HODGES                     ADDRESS ON FILE
ANTONIO HORTON                     ADDRESS ON FILE
ANTONIO JENKINS                    ADDRESS ON FILE
ANTONIO JOHNSON                    ADDRESS ON FILE
ANTONIO JONES                      ADDRESS ON FILE
ANTONIO JONES                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 157 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 382 of 2235

Claim Name                         Address Information
ANTONIO KING                       ADDRESS ON FILE
ANTONIO KING                       ADDRESS ON FILE
ANTONIO KIRKSEY                    ADDRESS ON FILE
ANTONIO LABOY                      ADDRESS ON FILE
ANTONIO LALIBERTE                  ADDRESS ON FILE
ANTONIO LATONA                     ADDRESS ON FILE
ANTONIO LEE                        ADDRESS ON FILE
ANTONIO LEE                        ADDRESS ON FILE
ANTONIO LEWIS                      ADDRESS ON FILE
ANTONIO LOPEZ                      ADDRESS ON FILE
ANTONIO MANN                       ADDRESS ON FILE
ANTONIO MARTINEZ                   ADDRESS ON FILE
ANTONIO MAYO OLEA                  ADDRESS ON FILE
ANTONIO MCCLAIN                    ADDRESS ON FILE
ANTONIO MCFARLAND                  ADDRESS ON FILE
ANTONIO MCGOWAN                    ADDRESS ON FILE
ANTONIO MOORE                      ADDRESS ON FILE
ANTONIO MURPHY                     ADDRESS ON FILE
ANTONIO MYLES                      ADDRESS ON FILE
ANTONIO NELLOMS                    ADDRESS ON FILE
ANTONIO NICHOLS                    ADDRESS ON FILE
ANTONIO ORIGLIO INC                3000 MEETING HOUSE ROAD PHILADELPHIA PA 19154
ANTONIO OSBORNE                    ADDRESS ON FILE
ANTONIO PAUL                       ADDRESS ON FILE
ANTONIO PERKINS                    ADDRESS ON FILE
ANTONIO POOLE                      ADDRESS ON FILE
ANTONIO PRATTS                     ADDRESS ON FILE
ANTONIO PRITCHETT                  ADDRESS ON FILE
ANTONIO RAMIREZ                    ADDRESS ON FILE
ANTONIO REED                       ADDRESS ON FILE
ANTONIO REESE                      ADDRESS ON FILE
ANTONIO REID                       ADDRESS ON FILE
ANTONIO RICHARDSON                 ADDRESS ON FILE
ANTONIO RISCO                      ADDRESS ON FILE
ANTONIO ROBERTS                    ADDRESS ON FILE
ANTONIO ROBINSON                   ADDRESS ON FILE
ANTONIO RODELA                     ADDRESS ON FILE
ANTONIO ROMERO                     ADDRESS ON FILE
ANTONIO ROSCOE JR                  ADDRESS ON FILE
ANTONIO SANTOS                     ADDRESS ON FILE
ANTONIO SANZALONE                  ADDRESS ON FILE
ANTONIO SCOTT                      ADDRESS ON FILE
ANTONIO SEVILLA FARFAN             ADDRESS ON FILE
ANTONIO SHANNON                    ADDRESS ON FILE
ANTONIO SIMMONS                    ADDRESS ON FILE
ANTONIO SINGLETON                  ADDRESS ON FILE
ANTONIO SINNERARD                  ADDRESS ON FILE
ANTONIO SMALL                      ADDRESS ON FILE
ANTONIO SMITH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 158 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 383 of 2235

Claim Name                         Address Information
ANTONIO SMITH                      ADDRESS ON FILE
ANTONIO SMITH                      ADDRESS ON FILE
ANTONIO SMITH                      ADDRESS ON FILE
ANTONIO SQUILLANTE                 ADDRESS ON FILE
ANTONIO STARNES                    ADDRESS ON FILE
ANTONIO TALLIE                     ADDRESS ON FILE
ANTONIO THOMAS                     ADDRESS ON FILE
ANTONIO THOMAS                     ADDRESS ON FILE
ANTONIO TURNER                     ADDRESS ON FILE
ANTONIO TURNER                     ADDRESS ON FILE
ANTONIO VARGAS IV                  ADDRESS ON FILE
ANTONIO VASQUEZ                    ADDRESS ON FILE
ANTONIO VITAL-BYNUM                ADDRESS ON FILE
ANTONIO WARD                       ADDRESS ON FILE
ANTONIO WILLIAMS                   ADDRESS ON FILE
ANTONIO WILLIAMS                   ADDRESS ON FILE
ANTONIO WILLIAMS                   ADDRESS ON FILE
ANTONIO WILLIAMS                   ADDRESS ON FILE
ANTONIO WILLIAMS                   ADDRESS ON FILE
ANTONIO WILSON                     ADDRESS ON FILE
ANTONIO WINFIELD                   ADDRESS ON FILE
ANTONIO WOOTEN                     ADDRESS ON FILE
ANTONIO WRIGHT                     ADDRESS ON FILE
ANTONIO WRIGHT                     ADDRESS ON FILE
ANTONIO ZIZZO                      ADDRESS ON FILE
ANTONIOUS JONES                    ADDRESS ON FILE
ANTONIQUE COBB                     ADDRESS ON FILE
ANTONUCCIS WHOLESALE PRODUCE       274 SOUTH MAIN ST GLOVERSVILLE NY 12078
ANTONY ARROYO                      ADDRESS ON FILE
ANTONY ZIGLAR                      ADDRESS ON FILE
ANTONYO SPROW                      ADDRESS ON FILE
ANTORD FLENTALL                    ADDRESS ON FILE
ANTOWAN PARKER                     ADDRESS ON FILE
ANTOYA SAUNDERS                    ADDRESS ON FILE
ANTRANIK BALDJIAN                  ADDRESS ON FILE
ANTRECE ROSS                       ADDRESS ON FILE
ANTRELLE JENKINS-HAMPTON           ADDRESS ON FILE
ANTREVIAN BARBER                   ADDRESS ON FILE
ANTRIS MATHEWS                     ADDRESS ON FILE
ANTRON WILLIAMS                    ADDRESS ON FILE
ANTRONE DUBOSE                     ADDRESS ON FILE
ANTROVETTE BAILEY                  ADDRESS ON FILE
ANTRYON GLOSTER                    ADDRESS ON FILE
ANTUAN HARNEY                      ADDRESS ON FILE
ANTUAN PAYNE                       ADDRESS ON FILE
ANTWAIN BLAKE                      ADDRESS ON FILE
ANTWAIN CASTRO                     ADDRESS ON FILE
ANTWAIN GREEN                      ADDRESS ON FILE
ANTWAIN JOHNSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 159 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 384 of 2235

Claim Name                         Address Information
ANTWAIN RICE                       ADDRESS ON FILE
ANTWAN BELL                        ADDRESS ON FILE
ANTWAN BENJAMIN                    ADDRESS ON FILE
ANTWAN BEST                        ADDRESS ON FILE
ANTWAN BROOKS                      ADDRESS ON FILE
ANTWAN GASKINS                     ADDRESS ON FILE
ANTWAN GIBSON                      ADDRESS ON FILE
ANTWAN HARRIS                      ADDRESS ON FILE
ANTWAN HENRY                       ADDRESS ON FILE
ANTWAN KELLY                       ADDRESS ON FILE
ANTWAN LAMPKIN                     ADDRESS ON FILE
ANTWAN MARTIN                      ADDRESS ON FILE
ANTWAN MIDDLETON                   ADDRESS ON FILE
ANTWAN MOORE                       ADDRESS ON FILE
ANTWAN MOSS                        ADDRESS ON FILE
ANTWAN NILES                       ADDRESS ON FILE
ANTWAN PRESCOTT                    ADDRESS ON FILE
ANTWAN PROCTOR                     ADDRESS ON FILE
ANTWAN RICE                        ADDRESS ON FILE
ANTWAN SHIVERS                     ADDRESS ON FILE
ANTWAN SQUIRE                      ADDRESS ON FILE
ANTWAN TYLER                       ADDRESS ON FILE
ANTWAN WHITE                       ADDRESS ON FILE
ANTWAN WILLIAMSON                  ADDRESS ON FILE
ANTWANE WILSON                     ADDRESS ON FILE
ANTWANNA HARPER                    ADDRESS ON FILE
ANTWANZA CASON                     ADDRESS ON FILE
ANTWAUN CHILSON                    ADDRESS ON FILE
ANTWAUN HUDSON                     ADDRESS ON FILE
ANTWAUN TWITTY                     ADDRESS ON FILE
ANTWOINE ATTERBERRY                ADDRESS ON FILE
ANTWON ALLSTON                     ADDRESS ON FILE
ANTWON KENDRICK                    ADDRESS ON FILE
ANTWON LANE                        ADDRESS ON FILE
ANTWON MCCUTCHEON                  ADDRESS ON FILE
ANTWON MILLER                      ADDRESS ON FILE
ANTWON PHELON                      ADDRESS ON FILE
ANTWON SESSIONS-ANDERSON           ADDRESS ON FILE
ANTWUN GLENN                       ADDRESS ON FILE
ANTYON BUNYON                      ADDRESS ON FILE
ANTZARIAN OSBORNE                  ADDRESS ON FILE
ANUPAMA SHARMA                     ADDRESS ON FILE
ANURAAG SINGH                      ADDRESS ON FILE
ANUSHKA RIVERA                     ADDRESS ON FILE
ANWA COBB                          ADDRESS ON FILE
ANWAR BAMMOU                       ADDRESS ON FILE
ANWAR BROWN                        ADDRESS ON FILE
ANWAR GANDY                        ADDRESS ON FILE
ANYA COLBURN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 160 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 385 of 2235

Claim Name                              Address Information
ANYA GRIM                              ADDRESS ON FILE
ANYA SPIVEY                            ADDRESS ON FILE
ANYAE BRADLEY                          ADDRESS ON FILE
ANYAE GARRETT                          ADDRESS ON FILE
ANYAH CARPENTER                        ADDRESS ON FILE
ANYIRO FIGUERDA SOTO                   ADDRESS ON FILE
ANYRAH BOHANNON                        ADDRESS ON FILE
ANYTHING FIXED OR ASSEMBLED            1050 OLD SPANISH TRAIL SUITE 2 SLIDELL LA 70458
ANYTIME PLUMBING AND DRAIN CLEANING    PO BOX 495 LAKE OSWEGO OR 97034
ANYTIME TREE SERVICE                   6565 RIVER STYX RD MEDINA OH 44256
ANYUT RIAK                             ADDRESS ON FILE
AON CONSULTING INC                     29695 NETWORK PLACE CHICAGO IL 60673
AON CONSULTING INC OPERATING AON HEWITT ATTN RICH A WALSH 1100 REYNOLDS BLVD WINSTOM SALEM NC 27105
AON CONSULTING INC OPERATING AS AON    HEWITT ATTN RICH A WALSH 1100 REYNOLDS BLVD WINSTOM SALEM NC 27105
AON WATER TECHNOLOGY                   1215 BLOUNT AVE GUNTERSVILLE AL 35976
AONESTEE BROWN                         ADDRESS ON FILE
APARECIDA DA SILVA                     ADDRESS ON FILE
APEX ELECTRIC AND SIGN CO              238 N MAIN STREET PO BOX 130 MAXWELL IN 46154
APEX ELECTRICAL CONTRACTING            PO BOX 692 SOUTH AMBOY NJ 08879
APEX ENVIRONMENTAL SERVICES            PO BOX 888342 ATLANTA GA 30356
APEX MOVING STORAGE                    3195 FRANKLIN LIMESTONE ROAD ANTIOCH TN 37013
APEX SEWER DRAIN CLEANING INC          872 ALBANY SHAKER RD LATHAM NY 12110
APEX WINDOW CLEANING                   PO BOX 5363 NAVARRE FL 32566
APG EAST LLC                           307 E HARPER AVE MARYVILLE TN 37804
APOLLO CONSULTING LLC                  2951 INNISBROOK CIR MARYVILLE TN 37801
APOLLONIA MALDONATO                    ADDRESS ON FILE
APOLONIA TODD                          ADDRESS ON FILE
APOLONIO VASQUEZ                       ADDRESS ON FILE
APP TECHNOLOGIES LLC                   ATTN PAUL J MCLAIGHLIN 50 WASHINGTON ST, STE 303E NORWALK CT 06854
APP TECHNOLOGIES LLC                   50 WASHINGTON ST, STE 303E NORWALK CT 06854
APPALACHIAN ELECTRIC COOP              PO BOX 710 JEFFERSON CIT TN 37760
APPALACHIAN ELECTRIC COOP              1109 HILL DR NEW MARKET TN 37820
APPALACHIAN ELECTRIC COOP INC          PO BOX 710 JEFFERSON CITY TN 37760-0710
APPALACHIAN ELECTRONICS                DBA APPALACHIAN ELECTRONICS PO BOX 1627 MOUNT CARMEL TN 37645
APPALACHIAN POWER                      PO BOX 371496 PITTSBURGH PA 15250
APPALACHIAN POWER                      1 RIVERSIDE PLZ COLUMBUS OH 43215-2355
APPALACHIAN POWER                      PO BOX 24413 CANTON OH 44701
APPAULA JACKSON                        ADDRESS ON FILE
APPEALTECH                             7 WEST 36TH ST 10TH FLOOR NEW YORK NY 10018
APPLE EIGHT SPE SOMERSET, INC.         ATTENTION: DAVE BUCKLEY 814 EAST MAIN STREET RICHMOND VA 23219
APPLE EIGHT SPE SOMERSET, INC.         C/O APPLE HOSPITALITY REIT, INC. SR. ASSET MGR 814 EAST MAIN STREET RICHMOND
                                       VA 23219
APPLE ROQUE                            ADDRESS ON FILE
APPLEONE EMPLOYMENT SERVICES           PO BOX 29048 ACCOUNTS RECEIVABLE GLENDALE CA 91209
APPRECIA THOMAS                        ADDRESS ON FILE
APRELL PONDER                          ADDRESS ON FILE
APRIELLE DAVIS                         ADDRESS ON FILE
APRIL ABRECHT                          ADDRESS ON FILE
APRIL ANDREWS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 161 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 386 of 2235

Claim Name                      Address Information
APRIL APRUZZESE                 ADDRESS ON FILE
APRIL ASH                       ADDRESS ON FILE
APRIL ATKINSON                  ADDRESS ON FILE
APRIL AUSTIN                    ADDRESS ON FILE
APRIL BAXLEY                    ADDRESS ON FILE
APRIL BEARDEN                   ADDRESS ON FILE
APRIL BLACK                     ADDRESS ON FILE
APRIL BLACKMON                  ADDRESS ON FILE
APRIL BOLDEN                    ADDRESS ON FILE
APRIL BONILLA                   ADDRESS ON FILE
APRIL BROWN                     ADDRESS ON FILE
APRIL CAMERON                   ADDRESS ON FILE
APRIL CARR                      ADDRESS ON FILE
APRIL CHAPPELL                  ADDRESS ON FILE
APRIL COMEAUX                   ADDRESS ON FILE
APRIL CONE                      ADDRESS ON FILE
APRIL CRUTCHER                  ADDRESS ON FILE
APRIL CUNNINGHAM                ADDRESS ON FILE
APRIL DAGEN                     ADDRESS ON FILE
APRIL DALE                      ADDRESS ON FILE
APRIL DAVIS                     ADDRESS ON FILE
APRIL DAVIS                     ADDRESS ON FILE
APRIL DELEON                    ADDRESS ON FILE
APRIL DELONG                    ADDRESS ON FILE
APRIL DESTEFANIS                ADDRESS ON FILE
APRIL DETRICK                   ADDRESS ON FILE
APRIL DILALLO                   ADDRESS ON FILE
APRIL DRAKE-FOX                 ADDRESS ON FILE
APRIL DUBOSE                    ADDRESS ON FILE
APRIL EDWARDS                   ADDRESS ON FILE
APRIL ESQUIVEL                  ADDRESS ON FILE
APRIL FENTON                    ADDRESS ON FILE
APRIL FERNANDEZ                 ADDRESS ON FILE
APRIL FRENCH                    ADDRESS ON FILE
APRIL GAMBREL                   ADDRESS ON FILE
APRIL GENTRY                    ADDRESS ON FILE
APRIL GORDON                    ADDRESS ON FILE
APRIL GREEN                     ADDRESS ON FILE
APRIL GREENWAY                  ADDRESS ON FILE
APRIL GRIFFIN                   ADDRESS ON FILE
APRIL GRIMSBY                   ADDRESS ON FILE
APRIL HAAG                      ADDRESS ON FILE
APRIL HALE                      ADDRESS ON FILE
APRIL HALL                      ADDRESS ON FILE
APRIL HEFNER                    ADDRESS ON FILE
APRIL HERRING                   ADDRESS ON FILE
APRIL HERRON                    ADDRESS ON FILE
APRIL HOBSON                    ADDRESS ON FILE
APRIL HOLLEY                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 162 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 387 of 2235

Claim Name                      Address Information
APRIL HOWELL                    ADDRESS ON FILE
APRIL HUBBARD                   ADDRESS ON FILE
APRIL JACKSON                   ADDRESS ON FILE
APRIL JOHNS                     ADDRESS ON FILE
APRIL JOHNSON                   ADDRESS ON FILE
APRIL KIBBLER                   ADDRESS ON FILE
APRIL LEE                       ADDRESS ON FILE
APRIL LITTLE                    ADDRESS ON FILE
APRIL LONG                      ADDRESS ON FILE
APRIL MALONE                    ADDRESS ON FILE
APRIL MARTIN                    ADDRESS ON FILE
APRIL MASSEY                    ADDRESS ON FILE
APRIL MCGHEE                    ADDRESS ON FILE
APRIL MCGREGOR                  ADDRESS ON FILE
APRIL MCLEOD                    ADDRESS ON FILE
APRIL MINTER                    ADDRESS ON FILE
APRIL MONTENEGRO                ADDRESS ON FILE
APRIL MOORE                     ADDRESS ON FILE
APRIL NEWKIRK                   ADDRESS ON FILE
APRIL NICKERSON                 ADDRESS ON FILE
APRIL NIX                       ADDRESS ON FILE
APRIL NORMAN                    ADDRESS ON FILE
APRIL OLIVER                    ADDRESS ON FILE
APRIL OSTERHOUT                 ADDRESS ON FILE
APRIL OVERTON                   ADDRESS ON FILE
APRIL OXENDINE                  ADDRESS ON FILE
APRIL PERDUE                    ADDRESS ON FILE
APRIL PORTER                    ADDRESS ON FILE
APRIL REID                      ADDRESS ON FILE
APRIL RIVERA                    ADDRESS ON FILE
APRIL ROBERTSON                 ADDRESS ON FILE
APRIL ROBINSON                  ADDRESS ON FILE
APRIL ROSAMILIA                 ADDRESS ON FILE
APRIL ROWE                      ADDRESS ON FILE
APRIL RUANE                     ADDRESS ON FILE
APRIL RUBY                      ADDRESS ON FILE
APRIL SCHLOTTER                 ADDRESS ON FILE
APRIL SEIGLER                   ADDRESS ON FILE
APRIL SIONS                     ADDRESS ON FILE
APRIL SMITH                     ADDRESS ON FILE
APRIL SOTO                      ADDRESS ON FILE
APRIL STAPLER                   ADDRESS ON FILE
APRIL STICKLE                   ADDRESS ON FILE
APRIL STINSON                   ADDRESS ON FILE
APRIL STREICH                   ADDRESS ON FILE
APRIL TALBERT                   ADDRESS ON FILE
APRIL THOMAS                    ADDRESS ON FILE
APRIL TIMMONS                   ADDRESS ON FILE
APRIL VEREEN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 163 OF 2008
                                                   RUBY TUESDAY
                     Case 20-12456-JTD          Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 388 of 2235

Claim Name                               Address Information
APRIL WADE                               ADDRESS ON FILE
APRIL WALKER                             ADDRESS ON FILE
APRIL WARNER                             ADDRESS ON FILE
APRIL WEDDINGTON                         ADDRESS ON FILE
APRIL WESTERGAARD                        ADDRESS ON FILE
APRIL WHITNEY                            ADDRESS ON FILE
APRIL WILKERSON                          ADDRESS ON FILE
APRIL WILKINS                            ADDRESS ON FILE
APRIL WILLIAMS                           ADDRESS ON FILE
APRIL WOODS                              ADDRESS ON FILE
APRIL ZANCO                              ADDRESS ON FILE
APRILE FORTIN                            ADDRESS ON FILE
APRILLA STARNES                          ADDRESS ON FILE
APRYL BROWN                              ADDRESS ON FILE
APRYLE SCHLOSSER                         ADDRESS ON FILE
APRYLMAE PATTERSON                       ADDRESS ON FILE
AQRISHA WILLIAMS                         ADDRESS ON FILE
AQUA BECKETT                             ADDRESS ON FILE
AQUA HICKS                               ADDRESS ON FILE
AQUA PENNSYLVANIA                        762 W LANCASTER AVE BRYN MAWR PA 19010
AQUA PENNSYLVANIA                        PO BOX 70279 PHILADELPHIA PA 19176
AQUA SERVE                               6991 WEST 117TH AVE BROOMFIELD CO 80020
AQUANTIS WILLIAMS                        ADDRESS ON FILE
AQUARION WATER COMPANY OF CT             PO BOX 10010 LEWISTON ME 04243
AQUARIUS TILLERY                         ADDRESS ON FILE
AQUATAVI CONNER                          ADDRESS ON FILE
AQUATECH POWER SOLUTIONS LLC             PO BOX 352 MILTON FL 32570
AQUATICS SALES AND SERVICE LLC           SALES SERVICE LLC 11429 CENTER DRIVE FENTON MI 48430
AQUATURF INC                             2902 EDGEFIELD CIRCLE VINTON VA 24179
AQUAVIS BOOZER                           ADDRESS ON FILE
AQUIL SCARBOROUGH                        ADDRESS ON FILE
AQUILES AMPARAN                          ADDRESS ON FILE
AQUILLA DEAN                             ADDRESS ON FILE
AQUILLA FRANCIS                          ADDRESS ON FILE
AQUILLE SANTOS                           ADDRESS ON FILE
AQUON BENNETT                            ADDRESS ON FILE
AR DESIGN N LANDSCAPING FIRM INC         7735 BRAEFIELD DR RALEIGH NC 27616
AR. DEPT OF FINANCE AND ADMINISTRATION   OFFICE OF STATE REVENUE ADMIN. 1509 W 7TH ST LITTLE ROCK AR 72201
ARABIA MOORE                             ADDRESS ON FILE
ARACELI ESPINO                           ADDRESS ON FILE
ARACELIS PEREZ                           ADDRESS ON FILE
ARACELY SOSA                             ADDRESS ON FILE
ARAJAE TAYLOR                            ADDRESS ON FILE
ARAKARA STOKES                           ADDRESS ON FILE
ARALIZ VALE                              ADDRESS ON FILE
ARAM ORTEGA                              ADDRESS ON FILE
ARAMARIA MENDEZ                          ADDRESS ON FILE
ARAMAS PINA                              ADDRESS ON FILE
ARAN STALLS                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 164 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 389 of 2235

Claim Name                              Address Information
ARAPAHOE COUNTY TREASURER              PO BOX 571 LITTLETON CO 80160
ARBIE HUDSON                           ADDRESS ON FILE
ARBOR BEVERAGE                         265 PARKLAND PLAZA ANN ARBOR MI 48103
ARBRA WALKER                           ADDRESS ON FILE
ARBRIANA TURNER                        ADDRESS ON FILE
ARC CAFEHLD001 LLC                     PO BOX 29650 DEPT 880044 ID 081271 PHOENIX AZ 85038
ARC ELECTRIC INC                       671C HARTMAN STATION RD LANCASTER PA 17601
ARCADIO SHAKUR                         ADDRESS ON FILE
ARCELI CORONA                          ADDRESS ON FILE
ARCELIA DAVIS                          ADDRESS ON FILE
ARCENEAUX JENKINS                      ADDRESS ON FILE
ARCH HENDERSON                         ADDRESS ON FILE
ARCHAIA PRINGLE                        ADDRESS ON FILE
ARCHANA SHRESTHA                       ADDRESS ON FILE
ARCHIE GUNN                            ADDRESS ON FILE
ARCHIE ROBINSON                        ADDRESS ON FILE
ARCHITECTURAL REFINISHING SOLUTIONS INC 11935 BELLS FERRY ROAD CANTON GA 30114
ARCHITECTURAL REFINISHING SOLUTIONS INC PO BOX 646 HOLLY SPRINGS GA 30142
ARCTIC AIR INC                         103 COTTONWOOD DR MARLTON NJ 08053
ARCTIC AIR INC                         155 VARNFIELD DR SUMMERVILLE SC 29483
ARDEJA BEALE                           ADDRESS ON FILE
ARDEL JONES                            ADDRESS ON FILE
AREANNA MCKEEVER                       ADDRESS ON FILE
AREAS USA EWR LLC                      ATTN EDUARDO URIBE 5301 BLUE LAGOON DR, STE 690 MIAMI FL 33126
AREAS USA EWR, LLC                     NEWARK LIBERTY INTERNATIONAL AIRPORT BEYOND SECURITY GATE TERMINAL A-19 GATE
                                       39 NEWARK NJ 07114
AREAS USA INC                          ATTN EDUARDO URIBE 5301 BLUE LAGOON DR, STE 690 MIAMI FL 33126
AREAS USA, INC                         9727 ONE AIRPORT BLVD ORLANDO FL 32827
AREATHA GUEST                          ADDRESS ON FILE
AREHYANA EDWARDS                       ADDRESS ON FILE
AREIANNA GILL                          ADDRESS ON FILE
AREISHA WATKINS                        ADDRESS ON FILE
ARELIS MOTA                            ADDRESS ON FILE
ARELY BARRIOS                          ADDRESS ON FILE
ARELY MARTINEZ                         ADDRESS ON FILE
ARELY REYES                            ADDRESS ON FILE
ARENA GRIFFIN                          ADDRESS ON FILE
ARENA PRODUCE CO INC                   PO BOX 8429 COLUMBUS OH 43201
AREON NICHOLLS                         ADDRESS ON FILE
AREON WHITLOW                          ADDRESS ON FILE
ARESBY GOMEZ                           ADDRESS ON FILE
ARETE PARTNERS 2263 MEMORIAL, LLC      610 NEWPORT CENTER DRIVE SUITE 1500 ATTN: PATRICK LUTHER NEWPORT BEACH CA
                                       92660
ARETHA BRENT                           ADDRESS ON FILE
ARETHA MCDOUGALD                       ADDRESS ON FILE
ARETTA MIMS                            ADDRESS ON FILE
AREYELLE YARBROUGH                     ADDRESS ON FILE
ARGELIA ZELAYA                         ADDRESS ON FILE
ARGENIS CONTRERAS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 165 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 390 of 2235

Claim Name                          Address Information
ARI LEVY                            ADDRESS ON FILE
ARIADNA NOLASCO                     ADDRESS ON FILE
ARIAM MARTINEZ-COLON                ADDRESS ON FILE
ARIAN BEREK                         ADDRESS ON FILE
ARIANA BIVINGS                      ADDRESS ON FILE
ARIANA BRECKINRIDGE                 ADDRESS ON FILE
ARIANA CRUZ                         ADDRESS ON FILE
ARIANA CUELLAR                      ADDRESS ON FILE
ARIANA CURRY                        ADDRESS ON FILE
ARIANA EBERT                        ADDRESS ON FILE
ARIANA HERNANDEZ                    ADDRESS ON FILE
ARIANA IORILLO                      ADDRESS ON FILE
ARIANA LIMA                         ADDRESS ON FILE
ARIANA MARSHALL                     ADDRESS ON FILE
ARIANA MCDONALD                     ADDRESS ON FILE
ARIANA MURRAY                       ADDRESS ON FILE
ARIANA PEIRITSH                     ADDRESS ON FILE
ARIANA PENN                         ADDRESS ON FILE
ARIANA PURCELL                      ADDRESS ON FILE
ARIANA ROGERS                       ADDRESS ON FILE
ARIANA RUCKER                       ADDRESS ON FILE
ARIANA SCHRADER-RANK                ADDRESS ON FILE
ARIANA TUCKER                       ADDRESS ON FILE
ARIANA VALENCIA                     ADDRESS ON FILE
ARIANI PENA                         ADDRESS ON FILE
ARIANNA BLACK                       ADDRESS ON FILE
ARIANNA CALDWELL                    ADDRESS ON FILE
ARIANNA CARTER                      ADDRESS ON FILE
ARIANNA CHAVEZ                      ADDRESS ON FILE
ARIANNA CHAVIS                      ADDRESS ON FILE
ARIANNA DECK                        ADDRESS ON FILE
ARIANNA GRANISON                    ADDRESS ON FILE
ARIANNA GREEN                       ADDRESS ON FILE
ARIANNA HEVERON                     ADDRESS ON FILE
ARIANNA HORNING                     ADDRESS ON FILE
ARIANNA JOHNSON                     ADDRESS ON FILE
ARIANNA KEASLER                     ADDRESS ON FILE
ARIANNA LAZZANO                     ADDRESS ON FILE
ARIANNA LEWIS                       ADDRESS ON FILE
ARIANNA MCGANN-ROBBINS              ADDRESS ON FILE
ARIANNA PALACIOS                    ADDRESS ON FILE
ARIANNA PEREZ                       ADDRESS ON FILE
ARIANNA PIPER                       ADDRESS ON FILE
ARIANNA PYNE                        ADDRESS ON FILE
ARIANNA RAHMAN                      ADDRESS ON FILE
ARIANNA RICKARD                     ADDRESS ON FILE
ARIANNA ROBBINS                     ADDRESS ON FILE
ARIANNA ROGOFF                      ADDRESS ON FILE
ARIANNA ROSS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 166 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 391 of 2235

Claim Name                         Address Information
ARIANNA SIMMS                      ADDRESS ON FILE
ARIANNA TANKERSLEY                 ADDRESS ON FILE
ARIANNA VOLPE                      ADDRESS ON FILE
ARIANNA WHITE                      ADDRESS ON FILE
ARIANNA WILLIAMS                   ADDRESS ON FILE
ARIANNAH CLARKE                    ADDRESS ON FILE
ARIANNE ANDREW                     ADDRESS ON FILE
ARIANNE DOUCET                     ADDRESS ON FILE
ARIANNE PARKER                     ADDRESS ON FILE
ARIANNE RAMIREZ                    ADDRESS ON FILE
ARIANNE RITTER                     ADDRESS ON FILE
ARIANNE RUFUS                      ADDRESS ON FILE
ARIANNY RODRIGUEZ                  ADDRESS ON FILE
ARIAYANA TALIAFERRO                ADDRESS ON FILE
ARIC KRALLMAN                      ADDRESS ON FILE
ARIC MURPHY                        ADDRESS ON FILE
ARICA JACKSON                      ADDRESS ON FILE
ARICO JOHNSON                      ADDRESS ON FILE
ARIEL ATTON                        ADDRESS ON FILE
ARIEL COLLINS                      ADDRESS ON FILE
ARIEL COOK                         ADDRESS ON FILE
ARIEL COVERT                       ADDRESS ON FILE
ARIEL DAVIS                        ADDRESS ON FILE
ARIEL DIAZ                         ADDRESS ON FILE
ARIEL DIEM                         ADDRESS ON FILE
ARIEL FAIRBANKS                    ADDRESS ON FILE
ARIEL FITCH                        ADDRESS ON FILE
ARIEL GARNETT                      ADDRESS ON FILE
ARIEL GILLIAM                      ADDRESS ON FILE
ARIEL GRAVELY                      ADDRESS ON FILE
ARIEL HAMLIN                       ADDRESS ON FILE
ARIEL HARLAN                       ADDRESS ON FILE
ARIEL HARRIS                       ADDRESS ON FILE
ARIEL HARRISON                     ADDRESS ON FILE
ARIEL JACKSON                      ADDRESS ON FILE
ARIEL JONES                        ADDRESS ON FILE
ARIEL KETCHENS                     ADDRESS ON FILE
ARIEL KNOX                         ADDRESS ON FILE
ARIEL LEACH                        ADDRESS ON FILE
ARIEL LIVINGSTON                   ADDRESS ON FILE
ARIEL LOYD                         ADDRESS ON FILE
ARIEL MARKS                        ADDRESS ON FILE
ARIEL MARSHALL                     ADDRESS ON FILE
ARIEL MCDONALD                     ADDRESS ON FILE
ARIEL MIDKIFF                      ADDRESS ON FILE
ARIEL MITCHELL                     ADDRESS ON FILE
ARIEL MOODY                        ADDRESS ON FILE
ARIEL MOORE                        ADDRESS ON FILE
ARIEL NALLY                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 167 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 392 of 2235

Claim Name                         Address Information
ARIEL NOVILLA                      ADDRESS ON FILE
ARIEL ORTIZ                        ADDRESS ON FILE
ARIEL PEARSON                      ADDRESS ON FILE
ARIEL PEREZ                        ADDRESS ON FILE
ARIEL PETERSON                     ADDRESS ON FILE
ARIEL POINTFIELD                   ADDRESS ON FILE
ARIEL RAMOS                        ADDRESS ON FILE
ARIEL REED                         ADDRESS ON FILE
ARIEL ROMINES                      ADDRESS ON FILE
ARIEL ROOKS                        ADDRESS ON FILE
ARIEL SCOTT                        ADDRESS ON FILE
ARIEL SHAW                         ADDRESS ON FILE
ARIEL SIMMONS                      ADDRESS ON FILE
ARIEL SOTH                         ADDRESS ON FILE
ARIEL SOTO                         ADDRESS ON FILE
ARIEL SOUTHERS                     ADDRESS ON FILE
ARIEL TORRES                       ADDRESS ON FILE
ARIEL VARGAS                       ADDRESS ON FILE
ARIEL VICTOR                       ADDRESS ON FILE
ARIEL WALLER                       ADDRESS ON FILE
ARIEL WARD                         ADDRESS ON FILE
ARIEL WHITE                        ADDRESS ON FILE
ARIEL WILKINS                      ADDRESS ON FILE
ARIEL WILLIAMS                     ADDRESS ON FILE
ARIEL WILLIAMSON                   ADDRESS ON FILE
ARIEL WIMERMARTIN                  ADDRESS ON FILE
ARIELE GARLAND                     ADDRESS ON FILE
ARIELIZ DIAZ-GARCIA                ADDRESS ON FILE
ARIELLE ADKINS                     ADDRESS ON FILE
ARIELLE BENFIELD                   ADDRESS ON FILE
ARIELLE BROWNING                   ADDRESS ON FILE
ARIELLE COYNE                      ADDRESS ON FILE
ARIELLE ELLIS                      ADDRESS ON FILE
ARIELLE FAIRCHILD                  ADDRESS ON FILE
ARIELLE GRECZKIN                   ADDRESS ON FILE
ARIELLE GREGOIRE                   ADDRESS ON FILE
ARIELLE MCBRIDE                    ADDRESS ON FILE
ARIELLE MELTON                     ADDRESS ON FILE
ARIELLE MESTRE                     ADDRESS ON FILE
ARIELLE OGLE                       ADDRESS ON FILE
ARIELLE QUATORZE                   ADDRESS ON FILE
ARIELLE ROBERTS                    ADDRESS ON FILE
ARIELLE STIGELMAN                  ADDRESS ON FILE
ARIELLE TAYLOR                     ADDRESS ON FILE
ARIELLE THOMPSON                   ADDRESS ON FILE
ARIELLE WHITMORE                   ADDRESS ON FILE
ARIELVON ALBERTO                   ADDRESS ON FILE
ARIEONNA BENSON                    ADDRESS ON FILE
ARIES RUMLEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 168 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 393 of 2235

Claim Name                              Address Information
ARIF OSMAN                              ADDRESS ON FILE
ARIFA KLOKIC                            ADDRESS ON FILE
ARIKA HORNER                            ADDRESS ON FILE
ARIKA LOVALL                            ADDRESS ON FILE
ARIKA STARR                             ADDRESS ON FILE
ARIKA TROXELL                           ADDRESS ON FILE
ARIKA WALDREP                           ADDRESS ON FILE
ARIKA WILLIAMS                          ADDRESS ON FILE
ARILYN KURTZ                            ADDRESS ON FILE
ARIMA VALLURI                           ADDRESS ON FILE
ARINA SAVHENKOVA                        ADDRESS ON FILE
ARION WASHINGTON                        ADDRESS ON FILE
ARIONA GREEN                            ADDRESS ON FILE
ARIONNA CLINTON                         ADDRESS ON FILE
ARIONNA MCINTOSH                        ADDRESS ON FILE
ARIQ NORWOOD                            ADDRESS ON FILE
ARIS LOPEZ                              ADDRESS ON FILE
ARISEL VAZQUEZ                          ADDRESS ON FILE
ARISLADY RODRIGUEZ                      ADDRESS ON FILE
ARISSA LEDVINA                          ADDRESS ON FILE
ARISSA STEVENS                          ADDRESS ON FILE
ARISTA HOLT                             ADDRESS ON FILE
ARIYA SLACK                             ADDRESS ON FILE
ARIYAH BOYD                             ADDRESS ON FILE
ARIYAN CALHOUN                          ADDRESS ON FILE
ARIYAN CARMACK                          ADDRESS ON FILE
ARIYAN EVANS                            ADDRESS ON FILE
ARIYAN JONES                            ADDRESS ON FILE
ARIYANA HAMER                           ADDRESS ON FILE
ARIYAUN NAVARRO-MASON                   ADDRESS ON FILE
ARIZONA DEPARTMENT OF HEALTH SERVICES   150 NORTH 18TH AVENUE PHOEXNIX AZ 85007
ARIZONA DEPARTMENT OF REVENUE           C/O OFFICE OF THE ARIZONA ATTORNEY GEN ATTN TAX BANKRUPTCY AND COLLECTION SCT
                                        2005 N CENTRAL AVE, STE 100 PHOENIX AZ 85004
ARIZONA DEPARTMENT OF REVENUE           1600 W MONROE, 7TH FL PHOENIX AZ 85007
ARIZONA DEPARTMENT OF REVENUE           PO BOX 29082 PHOENIX AZ 85038
ARIZONA DEPARTMENT OF REVENUE           PO BOX 29085 PHOENIZ AZ 85038
ARIZONA DEPARTMENT OF REVENUE           PO BOX 29009 PHOENIX AZ 85038-9009
ARIZONA DEPT OF REVENUE                 1600 W. MONROE PHOENIX AZ 85007-2650
ARIZONA DEPT OF REVENUE                 UNCLAIMED PROPERTY UNIT P O BOX 29026 PHOENIX AZ 85038
ARJAY CHAMBERS                          ADDRESS ON FILE
ARJUN CHADHA                            ADDRESS ON FILE
ARJUN SOOD                              ADDRESS ON FILE
ARK PLUMBING INC                        111 DEBBIE DRIVE STATESBORO GA 30458
ARKA VALLEY LIQUOR                      99 FISH LAKE ROAD ATKINS AR 72823
ARKANSAS DEPARTMENT OF HEALTH           4815 W. MARKHAM LITTLE ROCK AR 72205-3867
ARKANSAS DEPT OF HEALTH                 4815 W MARKHAM ST SLOT 29 ENVIRONMENTAL FOOD RETAIL LITTLE ROCK AR 72205
ARKANSAS DEPT OF LABOR                  10421 WEST MARKHAM LITTLE ROCK AR 72205
ARKANSAS DEPT OF WORKFORCE SVC          PO BOX 8007 LITTLE ROCK AR 72203-8007
ARKANSAS DIV OF MEDICAL SERVICES        DEPARTMENT OF HUMAN SERVICES DONAGHEY PLAZA SOUTH P.O. BOX 1437; SLOT S401



Epiq Corporate Restructuring, LLC                                                                  Page 169 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                              Page 394 of 2235

Claim Name                               Address Information
ARKANSAS DIV OF MEDICAL SERVICES         LITTLE ROCK AR 72203-1437
ARKANSAS ECONOMIC DEVELOPMENT            1 COMMERCE WAY STE. 601 LITTLE ROCK AR 72202
COMMISSION
ARKANSAS REFRIGERATION COMPANY           12505 ARCH ST LITTLE ROCK AR 72206
ARKEEN DAVIS                             ADDRESS ON FILE
ARKEIVIOUS ALSTON                        ADDRESS ON FILE
ARKETRIA DOSS                            ADDRESS ON FILE
ARKEVIOUS BAUGH                          ADDRESS ON FILE
ARKITA EBRON                             ADDRESS ON FILE
ARLANDO LOVE                             ADDRESS ON FILE
ARLAURA JOHNSON                          ADDRESS ON FILE
ARLEAH MYERSON                           ADDRESS ON FILE
ARLEEN COLOMBA                           ADDRESS ON FILE
ARLENA ROBINSON                          ADDRESS ON FILE
ARLENE ANDALIA                           ADDRESS ON FILE
ARLENE CASTRO                            ADDRESS ON FILE
ARLENE HARRELL                           ADDRESS ON FILE
ARLENE JACKSON                           ADDRESS ON FILE
ARLENE M RUKSZA LENZ                     ADDRESS ON FILE
ARLENE MALCOLM                           ADDRESS ON FILE
ARLENE MYERS                             ADDRESS ON FILE
ARLENE NOYES                             ADDRESS ON FILE
ARLENE SANDELSTEIN                       ADDRESS ON FILE
ARLENT MEJIA                             ADDRESS ON FILE
ARLESS SLOAN                             ADDRESS ON FILE
ARLIANA MOCK                             ADDRESS ON FILE
ARLINDA PETERSON                         ADDRESS ON FILE
ARLINDA ROMAN                            ADDRESS ON FILE
ARLINE DAY                               ADDRESS ON FILE
ARLINGTON CAPITAL ADVISORS LLC           2000 MORRIS AVE STE 1100 BIRMINGHAM AL 35203
ARLINGTON COUNTY                         COMMISSIONER OF REVENUE MEALS TAX SECTION SUITE 208 2100 CLARENDON BLVD
                                         ARLINGTON VA 22201
ARLINGTON COUNTY COMMISSIONER OF         2100 CLARENDON BLVD STE 208 MEALS TAX SECTION ARLINGTON VA 22201
REVENUE
ARLINGTON COUNTY TREASURER               2100 CLARENDON BLVD 201 ARLINGTON VA 22201
ARLINGTON GENERAL DISTRICT COURT CLERK   1425 N COURTHOUSE RD STE 2400 2ND FLOOR ARLINGTON VA 22201
ARLY LANDAVERDE                          ADDRESS ON FILE
ARMAD PORTER                             ADDRESS ON FILE
ARMAN ALCALDE                            ADDRESS ON FILE
ARMAN SANTIAGO                           ADDRESS ON FILE
ARMAND BURTON                            ADDRESS ON FILE
ARMAND GIL                               ADDRESS ON FILE
ARMAND PENDERGRASS                       ADDRESS ON FILE
ARMAND SNELLINGS                         ADDRESS ON FILE
ARMANDA PADRON                           ADDRESS ON FILE
ARMANDO BEDOYA                           ADDRESS ON FILE
ARMANDO BLAZQUEZ                         ADDRESS ON FILE
ARMANDO DAJOS                            ADDRESS ON FILE
ARMANDO DEL CID CEDILLO                  ADDRESS ON FILE
ARMANDO GONZALEZ                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                     Page 170 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 395 of 2235

Claim Name                           Address Information
ARMANDO MARTINEZ                     ADDRESS ON FILE
ARMANDO NUNEZ                        ADDRESS ON FILE
ARMANDO PEREZ AVILA                  ADDRESS ON FILE
ARMANDO SAEZ                         ADDRESS ON FILE
ARMANEE MCCREA                       ADDRESS ON FILE
ARMANI JACKSON                       ADDRESS ON FILE
ARMANI JACKSON                       ADDRESS ON FILE
ARMANI OBANNER                       ADDRESS ON FILE
ARMANI POWELL                        ADDRESS ON FILE
ARMANI ROBINSON                      ADDRESS ON FILE
ARMANI WILSON                        ADDRESS ON FILE
ARMEL PICKETT                        ADDRESS ON FILE
ARMEN PADILLA                        ADDRESS ON FILE
ARMINDA GONZALEZ HERRERA             ADDRESS ON FILE
ARMINTA PIERSON                      ADDRESS ON FILE
ARMIREN BULLOCK                      ADDRESS ON FILE
ARMON SWINSON                        ADDRESS ON FILE
ARMON THOMAS                         ADDRESS ON FILE
ARMON WIGFALL                        ADDRESS ON FILE
ARMOND CARTER                        ADDRESS ON FILE
ARMONDO KIMBROUGH                    ADDRESS ON FILE
ARMONI BOYD                          ADDRESS ON FILE
ARMONTAE HARRIS                      ADDRESS ON FILE
ARMONTE BROWN                        ADDRESS ON FILE
ARMOR PLUMBING AND UNDERGROUND       4855 HWY 53 E TATE GA 30177
ARMOR PLUMBING INC                   4855 HWY 53 E TATE GA 30177
ARMOR SECURITY INC                   2601 STEVENS AVENUE SOUTH MINNEAPOLIS MN 55408
ARMSTRONG ANDRE                      ADDRESS ON FILE
ARNALDO RIVERA                       ADDRESS ON FILE
ARNALFY TORRES-GUZMAN                ADDRESS ON FILE
ARNAZIA BRUMFIELD                    ADDRESS ON FILE
ARNDRA ARGO                          ADDRESS ON FILE
ARNE JENSEN                          ADDRESS ON FILE
ARNEAL WILLIAMS                      ADDRESS ON FILE
ARNELL MONROE-MACK                   ADDRESS ON FILE
ARNETT BRYANT                        ADDRESS ON FILE
ARNIE BONGCAWIL                      ADDRESS ON FILE
ARNISSA GIBSON-BARNES                ADDRESS ON FILE
ARNOLD ECHOLS                        ADDRESS ON FILE
ARNOLD HARRIS                        ADDRESS ON FILE
ARNOLD MEARS                         ADDRESS ON FILE
ARNOLD ORELLANA                      ADDRESS ON FILE
ARNOLD SMOOT                         ADDRESS ON FILE
ARNOLD ST FLEUR                      ADDRESS ON FILE
ARNOLD SULSER                        ADDRESS ON FILE
ARNOLDO PEREZ-DIAZ                   ADDRESS ON FILE
ARNOT MALL                           ARNOT MALL GENERAL MANAGER 3300 CHAMBERS ROAD SO. SUITE 5127 HORSEHEADS NY
                                     14845
ARNOT REALTY CORPORATION             PO BOX 8000 DEPARTMENT 794 BUFFALO NY 14267



Epiq Corporate Restructuring, LLC                                                              Page 171 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                              Page 396 of 2235

Claim Name                              Address Information
ARNOT REALTY CORPORATION                100 W. CHURCH STREET, SUITE 103 ELMIRA NY 14901
ARNOT REALTY CORPORATION                URBAN RETAIL PROPERTIES, LLC 111 EAST WACKER DRIVE, SUITE 2400 CHICAGO IL
                                        60601
ARNYAH BROWN COUNTESS                   ADDRESS ON FILE
ARON HALLERS                            ADDRESS ON FILE
ARON LACSON                             ADDRESS ON FILE
ARON LANKFORD                           ADDRESS ON FILE
ARON PITTS                              ADDRESS ON FILE
ARON TURNER                             ADDRESS ON FILE
ARON TYRELL                             ADDRESS ON FILE
ARONDE BROWN                            ADDRESS ON FILE
AROOSTOOK BEVERAGE CO INC               52 RICE ST PRESQUE ISLE ME 04769
AROOSTOOK CENTER MALL REALTY HOLDING    ATTN: MIKE KOHEN KOHAN RETAIL INVESTMENT GROUP, LLC 1010 NORTHERN BOULEVARD
LLC                                     GREAT NECK NY 11021
AROOSTOOK CENTER MALL REALTY HOLDING    ATTN: MIKE KOHEN KOHAN RETAIL INVESTMENT GROUP, LLC 1010 NORTHERN BOULEVARD
LLC                                     GREAT NECK NY 11024
AROOSTOOK CENTER MALL REALTY HOLDINGS   1010 NORTHERN BLVD STE 212 CO KOHAN RETAIL INVESTMENT GRP GREAT NECK NY 11021
AROUN SAYAVONG                          ADDRESS ON FILE
ARQUAJA BENNETT                         ADDRESS ON FILE
ARREON JONES                            ADDRESS ON FILE
ARREONA ANDERSON                        ADDRESS ON FILE
ARRETTE OATES                           ADDRESS ON FILE
ARRIAE WALKER                           ADDRESS ON FILE
ARRIAH BAKER                            ADDRESS ON FILE
ARRIANA RILEY                           ADDRESS ON FILE
ARRIANNA GROSHON                        ADDRESS ON FILE
ARRICK NELSON                           ADDRESS ON FILE
ARRIELL DRAYTON                         ADDRESS ON FILE
ARRINGTON MCKIE                         ADDRESS ON FILE
ARRIONNA HICKS                          ADDRESS ON FILE
ARRISON CUNNINGHAM                      ADDRESS ON FILE
ARRON ACUNA                             ADDRESS ON FILE
ARRON ASHE                              ADDRESS ON FILE
ARRON BURDEN                            ADDRESS ON FILE
ARRON CROSS                             ADDRESS ON FILE
ARRON JOHNSON                           ADDRESS ON FILE
ARRON WESLEY-MORAN                      ADDRESS ON FILE
ARROW AMERICUS                          PO BOX 1986 AMERICUS GA 31709
ARROW ENVIRONMENTAL SERVICES            PO BOX 600730 JACKSONVILLE FL 32260
ARROW EXTERMINATORS INC                 PO BOX 1986 AMERICUS GA 31709
ARROW WINE STORES                       615 LYONS ROAD DAYTON OH 45459
ARROWEYE SOLUTIONS INC                  550 W WASHINGTON BLVD SUITE 202 CHICAGO IL 60661
ARROWHEAD COMMERCIAL EQUIPMENT          6800 N 55TH AVE GLENDALE AZ 85301
ARRUMP LLC D/B/A ROY ROGERS.            9 GUNTHERS VIEW TOMACO NJ 07082
ARSALAN SHAHZADA                        ADDRESS ON FILE
ARSENIO ALEXANDER                       ADDRESS ON FILE
ARSENIO BARNWELL                        ADDRESS ON FILE
ARSH VOHRA                              ADDRESS ON FILE
ARSHUNTAY BROWN                         ADDRESS ON FILE
ARTAIJA WAGONER                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 172 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 397 of 2235

Claim Name                          Address Information
ARTASIA PHILLIPS                    ADDRESS ON FILE
ARTAVARIS MARTIN                    ADDRESS ON FILE
ARTAVEAS JOHNSON                    ADDRESS ON FILE
ARTAVIA PALMER                      ADDRESS ON FILE
ARTEEZJAH EL                        ADDRESS ON FILE
ARTEMIO GONZALEZ                    ADDRESS ON FILE
ARTENNER MANN                       ADDRESS ON FILE
ARTESIAN                            664 CHURCHMANS RD NEWARK DE 19702
ARTESIAN                            PO BOX 15069 WILMINGTON DE 19886
ARTESIAN                            PO BOX 15069 WILMINGTON DE 19886-5069
ARTEZ JORGE                         ADDRESS ON FILE
ARTEZ TROTTER                       ADDRESS ON FILE
ARTHA JAMES                         ADDRESS ON FILE
ARTHER HUGHES                       ADDRESS ON FILE
ARTHUR ASPY                         ADDRESS ON FILE
ARTHUR BABB                         ADDRESS ON FILE
ARTHUR BENEVENTO                    ADDRESS ON FILE
ARTHUR BENSON JR                    ADDRESS ON FILE
ARTHUR BRADY                        ADDRESS ON FILE
ARTHUR BROWN                        ADDRESS ON FILE
ARTHUR BURNIP                       ADDRESS ON FILE
ARTHUR CARDELLA                     ADDRESS ON FILE
ARTHUR CHATMAN                      ADDRESS ON FILE
ARTHUR COLASITO                     ADDRESS ON FILE
ARTHUR DARDEN JR                    ADDRESS ON FILE
ARTHUR DEWYER                       ADDRESS ON FILE
ARTHUR EVERETT                      ADDRESS ON FILE
ARTHUR FINCHER                      ADDRESS ON FILE
ARTHUR FORD                         ADDRESS ON FILE
ARTHUR FOSTER                       ADDRESS ON FILE
ARTHUR GRAHAM                       ADDRESS ON FILE
ARTHUR HARRISON                     ADDRESS ON FILE
ARTHUR HARVEY                       ADDRESS ON FILE
ARTHUR HILL                         ADDRESS ON FILE
ARTHUR JOHNSON                      ADDRESS ON FILE
ARTHUR JONES                        ADDRESS ON FILE
ARTHUR LUNA                         ADDRESS ON FILE
ARTHUR MANN                         ADDRESS ON FILE
ARTHUR MCDONALD                     ADDRESS ON FILE
ARTHUR MILLS                        ADDRESS ON FILE
ARTHUR MILSAP                       ADDRESS ON FILE
ARTHUR MIRACLE                      ADDRESS ON FILE
ARTHUR MITCHELL                     ADDRESS ON FILE
ARTHUR MOORE JR                     ADDRESS ON FILE
ARTHUR MORGAN                       ADDRESS ON FILE
ARTHUR MUSTAFA                      ADDRESS ON FILE
ARTHUR PEACOCK                      ADDRESS ON FILE
ARTHUR PLAYFORD                     ADDRESS ON FILE
ARTHUR R GREN CO INC                1886 MASON DRIVE JAMESTOWN NY 14701



Epiq Corporate Restructuring, LLC                                                              Page 173 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 398 of 2235

Claim Name                          Address Information
ARTHUR RADUTSKIY                    ADDRESS ON FILE
ARTHUR RICH                         ADDRESS ON FILE
ARTHUR RIGGINS                      ADDRESS ON FILE
ARTHUR RUDIS                        ADDRESS ON FILE
ARTHUR RYANS                        ADDRESS ON FILE
ARTHUR SABREE                       ADDRESS ON FILE
ARTHUR SAMS                         ADDRESS ON FILE
ARTHUR SANABRIA                     ADDRESS ON FILE
ARTHUR SEABROOK                     ADDRESS ON FILE
ARTHUR SHERWOOD                     ADDRESS ON FILE
ARTHUR SMITH                        ADDRESS ON FILE
ARTHUR SPENCER                      ADDRESS ON FILE
ARTHUR STANLEY                      ADDRESS ON FILE
ARTHUR THOMPSON                     ADDRESS ON FILE
ARTHUR WALTON                       ADDRESS ON FILE
ARTHUR WEAH                         ADDRESS ON FILE
ARTHUR WHITE                        ADDRESS ON FILE
ARTHUR WILLIAMS                     ADDRESS ON FILE
ARTIMUS WOOD                        ADDRESS ON FILE
ARTIOM DOLGICH                      ADDRESS ON FILE
ARTIS GARRIS                        ADDRESS ON FILE
ARTISAN BEER                        1999 SHEPARD ROAD ST PAUL MN 55116
ARTISHA FULMORE                     ADDRESS ON FILE
ARTISHA TRIPP                       ADDRESS ON FILE
ARTISTIC LANDSCAPING                87 LONSDALE ST WEST WORWICK RI 02893
ARTRAVIA JONES                      ADDRESS ON FILE
ARTTIMECHE REINA PEEPLE             ADDRESS ON FILE
ARTUR YURIN                         ADDRESS ON FILE
ARTURO BEJARANO                     ADDRESS ON FILE
ARTURO FERNANDEZ                    ADDRESS ON FILE
ARTURO HARDING                      ADDRESS ON FILE
ARTURO HERRERA                      ADDRESS ON FILE
ARTURO SANABRIA                     ADDRESS ON FILE
ARTURO SARACAY                      ADDRESS ON FILE
ARTURO VEGA                         ADDRESS ON FILE
ARTURO VELAZQUEZ                    ADDRESS ON FILE
ARUN PARA                           ADDRESS ON FILE
ARVID HAYES JR                      ADDRESS ON FILE
ARVSHEKA JOHNSON                    ADDRESS ON FILE
ARYAM GOMEZ                         ADDRESS ON FILE
ARYANA JAMES                        ADDRESS ON FILE
ARYANA VAUGHAN                      ADDRESS ON FILE
ARYANAH JEFFRIES                    ADDRESS ON FILE
ARYANNA LOWE                        ADDRESS ON FILE
ARYANNA MERCADO-SANTANA             ADDRESS ON FILE
ARYEL ALLEN                         ADDRESS ON FILE
ARYIAN FREEMAN                      ADDRESS ON FILE
ARYIANA BROWN                       ADDRESS ON FILE
ARYION SMITH                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 174 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 399 of 2235

Claim Name                           Address Information
ARYN BAKER                           ADDRESS ON FILE
ARYN GILMORE                         ADDRESS ON FILE
ARYN HEBERT                          ADDRESS ON FILE
ARYONNE JOHNSON                      ADDRESS ON FILE
AS BARBORO                           5020 TUGGLE RD MEMPHIS TN 38118
AS SECURITY                          CHAZ FORD LOCKSMITH 190 COLESVILLE RD BINGHAMTON NY 13904
ASA GARGON                           ADDRESS ON FILE
ASANTE BECK                          ADDRESS ON FILE
ASAP GLASS & DOOR LLC                512 N LOCUST ST DENTON TX 76201
ASAP PLUMBING LLC                    9465 CREOSOTE RD BLDG 100 UNIT J GULFPORT MS 39503
ASAYE BROWNWEST                      ADDRESS ON FILE
ASCAP                                21678 NETWORK PLACE CHICAGO IL 60673
ASCENCION DEL CARMEN NAVARRETE       ADDRESS ON FILE
ASCEND FEDERAL CREDIT UNION          PO BOX 1210 520 AIRPARK DRIVE TULLAHOMA TN 37388
ASCONS CORP.                         COMPSON DEVELOPMENT 2465 RIDGE ROAD WEST ROCHESTER NY 14626
ASCONS CORP.                         ACSONS CORP. 980 NORTH FEDERAL HIGHWAY BOCA RATON FL 33432
ASE GROUP INC                        6600 COLLEGE BOULEVARD SUITE 310 OVERLAND PARK KS 66211
ASEEL HAMOUDI                        ADDRESS ON FILE
ASFANDYAR IBRAR                      ADDRESS ON FILE
ASHA ALEXANDER                       ADDRESS ON FILE
ASHA BATTLE                          ADDRESS ON FILE
ASHA GAYE                            ADDRESS ON FILE
ASHA OGBU                            ADDRESS ON FILE
ASHA ROBINSON                        ADDRESS ON FILE
ASHA UPPAL                           ADDRESS ON FILE
ASHAD MITCHELL                       ADDRESS ON FILE
ASHAD WRIGHT                         ADDRESS ON FILE
ASHAJ JOHN                           ADDRESS ON FILE
ASHALYNN STEELE                      ADDRESS ON FILE
ASHANAE RICHARDSON                   ADDRESS ON FILE
ASHANI GAYLE                         ADDRESS ON FILE
ASHANTE FINNIE                       ADDRESS ON FILE
ASHANTE JOHNSON                      ADDRESS ON FILE
ASHANTI DAVIS                        ADDRESS ON FILE
ASHANTI DUKES                        ADDRESS ON FILE
ASHANTI FLANAGAN                     ADDRESS ON FILE
ASHANTI HARDY                        ADDRESS ON FILE
ASHANTI HENDERSON                    ADDRESS ON FILE
ASHANTI JACKSON                      ADDRESS ON FILE
ASHANTI MICHAUX                      ADDRESS ON FILE
ASHANTI MOORE                        ADDRESS ON FILE
ASHANTI PHELPS                       ADDRESS ON FILE
ASHANTI RAWLINGS                     ADDRESS ON FILE
ASHANTI ROGERS                       ADDRESS ON FILE
ASHANTI TUCKER                       ADDRESS ON FILE
ASHANTI WARD                         ADDRESS ON FILE
ASHANTI WHITTINGHAM                  ADDRESS ON FILE
ASHANTI WOODS                        ADDRESS ON FILE
ASHAUNSIA CONYERS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 175 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 400 of 2235

Claim Name                          Address Information
ASHAWNI CALDWELL                    ADDRESS ON FILE
ASHAYE HARPER                       ADDRESS ON FILE
ASHBY VANDIFORD                     ADDRESS ON FILE
ASHCARD BOISROND                    ADDRESS ON FILE
ASHE PEEDE                          ADDRESS ON FILE
ASHEBROOKE LIQUOR OUTLET SS         300 BEECHURST AVENUE MORGANTOWN WV 26505
ASHELEY GREGORY                     ADDRESS ON FILE
ASHELIE CASKEY                      ADDRESS ON FILE
ASHELY ABBOTT                       ADDRESS ON FILE
ASHELY BEAMER                       ADDRESS ON FILE
ASHELY DEUITCH                      ADDRESS ON FILE
ASHELY FRANKLIN                     ADDRESS ON FILE
ASHELY GASTON                       ADDRESS ON FILE
ASHELY SMITH                        ADDRESS ON FILE
ASHELY SPEED                        ADDRESS ON FILE
ASHENIQUE DENNIS-GIBBS              ADDRESS ON FILE
ASHER PHOENIX                       ADDRESS ON FILE
ASHER THOMASON                      ADDRESS ON FILE
ASHER WEEMS                         ADDRESS ON FILE
ASHEYLA BARBOUR                     ADDRESS ON FILE
ASHFORD MARTINEZ                    ADDRESS ON FILE
ASHIA CARSON                        ADDRESS ON FILE
ASHIA JAMES                         ADDRESS ON FILE
ASHIA NOWLIN                        ADDRESS ON FILE
ASHIRA MARKS                        ADDRESS ON FILE
ASHIYA CLARK                        ADDRESS ON FILE
ASHLA BELCHER                       ADDRESS ON FILE
ASHLEA BROWN                        ADDRESS ON FILE
ASHLEA HODGE                        ADDRESS ON FILE
ASHLEA LARIMORE                     ADDRESS ON FILE
ASHLEA SHARP                        ADDRESS ON FILE
ASHLEA WILLIAMS                     ADDRESS ON FILE
ASHLEA WILLIAMS                     ADDRESS ON FILE
ASHLEE ANDERSON                     ADDRESS ON FILE
ASHLEE BORLACE                      ADDRESS ON FILE
ASHLEE BRAASCH                      ADDRESS ON FILE
ASHLEE CAMPBELL                     ADDRESS ON FILE
ASHLEE CARR                         ADDRESS ON FILE
ASHLEE CLARKE                       ADDRESS ON FILE
ASHLEE COLVIN                       ADDRESS ON FILE
ASHLEE CORDERO                      ADDRESS ON FILE
ASHLEE CRAWLEY                      ADDRESS ON FILE
ASHLEE DARLING                      ADDRESS ON FILE
ASHLEE DEGREGORIO                   ADDRESS ON FILE
ASHLEE DENSON-HOLMES                ADDRESS ON FILE
ASHLEE EMARD                        ADDRESS ON FILE
ASHLEE FAISON                       ADDRESS ON FILE
ASHLEE FAUGHT                       ADDRESS ON FILE
ASHLEE FISHER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 176 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 401 of 2235

Claim Name                         Address Information
ASHLEE FRIAS                       ADDRESS ON FILE
ASHLEE HABRAT                      ADDRESS ON FILE
ASHLEE HALL                        ADDRESS ON FILE
ASHLEE HUBBARD                     ADDRESS ON FILE
ASHLEE IRWIN                       ADDRESS ON FILE
ASHLEE JEFFER                      ADDRESS ON FILE
ASHLEE JOHNSON                     ADDRESS ON FILE
ASHLEE JOHNSON                     ADDRESS ON FILE
ASHLEE LANE                        ADDRESS ON FILE
ASHLEE LEWIS                       ADDRESS ON FILE
ASHLEE MARTIN                      ADDRESS ON FILE
ASHLEE MASON                       ADDRESS ON FILE
ASHLEE MCDAVID                     ADDRESS ON FILE
ASHLEE MOSLEY                      ADDRESS ON FILE
ASHLEE OWEN                        ADDRESS ON FILE
ASHLEE POWER                       ADDRESS ON FILE
ASHLEE PRITCHETT                   ADDRESS ON FILE
ASHLEE RYAN                        ADDRESS ON FILE
ASHLEE SIMMONS                     ADDRESS ON FILE
ASHLEE SMITH                       ADDRESS ON FILE
ASHLEE STILLMAN                    ADDRESS ON FILE
ASHLEE THARP                       ADDRESS ON FILE
ASHLEE TREMBLE                     ADDRESS ON FILE
ASHLEE TRUMAN                      ADDRESS ON FILE
ASHLEE WALTON                      ADDRESS ON FILE
ASHLEE WERTZ                       ADDRESS ON FILE
ASHLEE WILBUR                      ADDRESS ON FILE
ASHLEE WILBURN                     ADDRESS ON FILE
ASHLEE WILCOX                      ADDRESS ON FILE
ASHLEE YOUNG                       ADDRESS ON FILE
ASHLEENE JOLISSAINT                ADDRESS ON FILE
ASHLEI EDWARDS                     ADDRESS ON FILE
ASHLEI MAJORS                      ADDRESS ON FILE
ASHLEI SANDERS                     ADDRESS ON FILE
ASHLEI WEBBER                      ADDRESS ON FILE
ASHLEIGH BACON                     ADDRESS ON FILE
ASHLEIGH CAGLE                     ADDRESS ON FILE
ASHLEIGH CARR                      ADDRESS ON FILE
ASHLEIGH CARTER                    ADDRESS ON FILE
ASHLEIGH CAYTON                    ADDRESS ON FILE
ASHLEIGH DULIAKAS                  ADDRESS ON FILE
ASHLEIGH HARRIS                    ADDRESS ON FILE
ASHLEIGH HERNANDEZ-POCHY           ADDRESS ON FILE
ASHLEIGH HOPSON                    ADDRESS ON FILE
ASHLEIGH HUGGINS                   ADDRESS ON FILE
ASHLEIGH JOHNSON                   ADDRESS ON FILE
ASHLEIGH JOHNSON                   ADDRESS ON FILE
ASHLEIGH KLAUS                     ADDRESS ON FILE
ASHLEIGH KUBICA                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 177 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 402 of 2235

Claim Name                        Address Information
ASHLEIGH LEHMAN                   ADDRESS ON FILE
ASHLEIGH LINDSEY                  ADDRESS ON FILE
ASHLEIGH MARSHALL                 ADDRESS ON FILE
ASHLEIGH MCCONNELL                ADDRESS ON FILE
ASHLEIGH MERTLE                   ADDRESS ON FILE
ASHLEIGH PATTERSON                ADDRESS ON FILE
ASHLEIGH PAVINO                   ADDRESS ON FILE
ASHLEIGH SERFOZO                  ADDRESS ON FILE
ASHLEIGH SMITH                    ADDRESS ON FILE
ASHLEIGH URICK                    ADDRESS ON FILE
ASHLEIGH WILMOTH                  ADDRESS ON FILE
ASHLEIGH WOJCIK                   ADDRESS ON FILE
ASHLEIGH WOODALL                  ADDRESS ON FILE
ASHLEN CHEERS                     ADDRESS ON FILE
ASHLEN SHOWALTER                  ADDRESS ON FILE
ASHLENE MCCARTHY                  ADDRESS ON FILE
ASHLENE MULLENS                   ADDRESS ON FILE
ASHLEY ABBOTT                     ADDRESS ON FILE
ASHLEY ACCHIONE                   ADDRESS ON FILE
ASHLEY ADAM                       ADDRESS ON FILE
ASHLEY ADAMS                      ADDRESS ON FILE
ASHLEY ADAMS                      ADDRESS ON FILE
ASHLEY ADAMS                      ADDRESS ON FILE
ASHLEY ADDICOTT                   ADDRESS ON FILE
ASHLEY AIKEN                      ADDRESS ON FILE
ASHLEY ALBA                       ADDRESS ON FILE
ASHLEY ALBAYADREH                 ADDRESS ON FILE
ASHLEY ALBIN                      ADDRESS ON FILE
ASHLEY ALEXANDER                  ADDRESS ON FILE
ASHLEY ALLDREDGE                  ADDRESS ON FILE
ASHLEY ALLEN                      ADDRESS ON FILE
ASHLEY ALLISON                    ADDRESS ON FILE
ASHLEY ALLUMS                     ADDRESS ON FILE
ASHLEY ALMAND                     ADDRESS ON FILE
ASHLEY ALMUTAIRI                  ADDRESS ON FILE
ASHLEY AMEZQUITA                  ADDRESS ON FILE
ASHLEY ANGUS                      ADDRESS ON FILE
ASHLEY ARMSTRONG                  ADDRESS ON FILE
ASHLEY ARNOLD                     ADDRESS ON FILE
ASHLEY ASH                        ADDRESS ON FILE
ASHLEY AUGUSTINE                  ADDRESS ON FILE
ASHLEY AUSFLUG                    ADDRESS ON FILE
ASHLEY BAILEY                     ADDRESS ON FILE
ASHLEY BAIRD                      ADDRESS ON FILE
ASHLEY BAKER                      ADDRESS ON FILE
ASHLEY BALES                      ADDRESS ON FILE
ASHLEY BALLANGER                  ADDRESS ON FILE
ASHLEY BANGE                      ADDRESS ON FILE
ASHLEY BANKS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 178 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 403 of 2235

Claim Name                       Address Information
ASHLEY BARNES                    ADDRESS ON FILE
ASHLEY BARNETT                   ADDRESS ON FILE
ASHLEY BARON                     ADDRESS ON FILE
ASHLEY BARRIER                   ADDRESS ON FILE
ASHLEY BASCOM                    ADDRESS ON FILE
ASHLEY BAXLEY                    ADDRESS ON FILE
ASHLEY BAXTER                    ADDRESS ON FILE
ASHLEY BEAM                      ADDRESS ON FILE
ASHLEY BEARDEN                   ADDRESS ON FILE
ASHLEY BEASLEY                   ADDRESS ON FILE
ASHLEY BEATON                    ADDRESS ON FILE
ASHLEY BEATY                     ADDRESS ON FILE
ASHLEY BECKEY                    ADDRESS ON FILE
ASHLEY BECKHAM                   ADDRESS ON FILE
ASHLEY BEITZEL                   ADDRESS ON FILE
ASHLEY BELVIN                    ADDRESS ON FILE
ASHLEY BENAVIDEZ                 ADDRESS ON FILE
ASHLEY BENEVIDES                 ADDRESS ON FILE
ASHLEY BERRY                     ADDRESS ON FILE
ASHLEY BESHEARS                  ADDRESS ON FILE
ASHLEY BETHEA                    ADDRESS ON FILE
ASHLEY BEVILLE                   ADDRESS ON FILE
ASHLEY BEZRUCZKO                 ADDRESS ON FILE
ASHLEY BIDDIX                    ADDRESS ON FILE
ASHLEY BIRDYSHAW                 ADDRESS ON FILE
ASHLEY BISHOP                    ADDRESS ON FILE
ASHLEY BLANCHARD                 ADDRESS ON FILE
ASHLEY BLASDELL                  ADDRESS ON FILE
ASHLEY BLIZZARD                  ADDRESS ON FILE
ASHLEY BLODGETT                  ADDRESS ON FILE
ASHLEY BLOUIN                    ADDRESS ON FILE
ASHLEY BLUMENBERG                ADDRESS ON FILE
ASHLEY BOBBITT                   ADDRESS ON FILE
ASHLEY BODDIE                    ADDRESS ON FILE
ASHLEY BOECKE                    ADDRESS ON FILE
ASHLEY BOHNER                    ADDRESS ON FILE
ASHLEY BOLIN                     ADDRESS ON FILE
ASHLEY BONILLA                   ADDRESS ON FILE
ASHLEY BOONE                     ADDRESS ON FILE
ASHLEY BOOTHE                    ADDRESS ON FILE
ASHLEY BOSEKE                    ADDRESS ON FILE
ASHLEY BOSWELL                   ADDRESS ON FILE
ASHLEY BOUNDS                    ADDRESS ON FILE
ASHLEY BOUTILETTE                ADDRESS ON FILE
ASHLEY BOWENS                    ADDRESS ON FILE
ASHLEY BOWMAN                    ADDRESS ON FILE
ASHLEY BRADEN                    ADDRESS ON FILE
ASHLEY BRADLEY                   ADDRESS ON FILE
ASHLEY BRANCH                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 179 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 404 of 2235

Claim Name                           Address Information
ASHLEY BRASHEARS                     ADDRESS ON FILE
ASHLEY BRETTSCHNEIDER                ADDRESS ON FILE
ASHLEY BRICKER                       ADDRESS ON FILE
ASHLEY BRINK                         ADDRESS ON FILE
ASHLEY BROAD                         ADDRESS ON FILE
ASHLEY BROWN                         ADDRESS ON FILE
ASHLEY BROWN                         ADDRESS ON FILE
ASHLEY BROWN                         ADDRESS ON FILE
ASHLEY BROWN                         ADDRESS ON FILE
ASHLEY BRYANT                        ADDRESS ON FILE
ASHLEY BUCKMASTER                    ADDRESS ON FILE
ASHLEY BULLARD                       ADDRESS ON FILE
ASHLEY BURCH                         ADDRESS ON FILE
ASHLEY BURGIN                        ADDRESS ON FILE
ASHLEY BUROW BUROW                   ADDRESS ON FILE
ASHLEY BURRIS                        ADDRESS ON FILE
ASHLEY BURTON                        ADDRESS ON FILE
ASHLEY BUSH                          ADDRESS ON FILE
ASHLEY BUSSELL                       ADDRESS ON FILE
ASHLEY BUTLER                        ADDRESS ON FILE
ASHLEY BUTLER                        ADDRESS ON FILE
ASHLEY BYRD                          ADDRESS ON FILE
ASHLEY CADLE                         ADDRESS ON FILE
ASHLEY CAGLE                         ADDRESS ON FILE
ASHLEY CALDWELL                      ADDRESS ON FILE
ASHLEY CALLAHAN                      ADDRESS ON FILE
ASHLEY CANNON                        ADDRESS ON FILE
ASHLEY CAROZZONI                     ADDRESS ON FILE
ASHLEY CARRERA                       ADDRESS ON FILE
ASHLEY CARROLL                       ADDRESS ON FILE
ASHLEY CARTER                        ADDRESS ON FILE
ASHLEY CARTER                        ADDRESS ON FILE
ASHLEY CASTILLO                      ADDRESS ON FILE
ASHLEY CAVANAGH                      ADDRESS ON FILE
ASHLEY CHADWICK                      ADDRESS ON FILE
ASHLEY CHANCE                        ADDRESS ON FILE
ASHLEY CHANNELL                      ADDRESS ON FILE
ASHLEY CHAPIS                        ADDRESS ON FILE
ASHLEY CHARLES                       ADDRESS ON FILE
ASHLEY CHERUBINI                     ADDRESS ON FILE
ASHLEY CHIARAVALLOTI                 ADDRESS ON FILE
ASHLEY CHRISTIAN                     ADDRESS ON FILE
ASHLEY CLARK                         ADDRESS ON FILE
ASHLEY CLARKE                        ADDRESS ON FILE
ASHLEY CLAYTON                       ADDRESS ON FILE
ASHLEY CLINGER                       ADDRESS ON FILE
ASHLEY CLYMER                        ADDRESS ON FILE
ASHLEY COFFEY                        ADDRESS ON FILE
ASHLEY COLEMAN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 180 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 405 of 2235

Claim Name                       Address Information
ASHLEY COLES                     ADDRESS ON FILE
ASHLEY COOK                      ADDRESS ON FILE
ASHLEY COOKE                     ADDRESS ON FILE
ASHLEY COOPER                    ADDRESS ON FILE
ASHLEY CORBIN                    ADDRESS ON FILE
ASHLEY CORE                      ADDRESS ON FILE
ASHLEY COREY                     ADDRESS ON FILE
ASHLEY CORLEY                    ADDRESS ON FILE
ASHLEY CORLEY                    ADDRESS ON FILE
ASHLEY CORNELIUS                 ADDRESS ON FILE
ASHLEY CORNETT                   ADDRESS ON FILE
ASHLEY COUBALL                   ADDRESS ON FILE
ASHLEY CRAFT                     ADDRESS ON FILE
ASHLEY CRAFTER                   ADDRESS ON FILE
ASHLEY CRAINE                    ADDRESS ON FILE
ASHLEY CRAWFORD                  ADDRESS ON FILE
ASHLEY CREAN                     ADDRESS ON FILE
ASHLEY CREWS                     ADDRESS ON FILE
ASHLEY CRISP                     ADDRESS ON FILE
ASHLEY CRITTENDEN                ADDRESS ON FILE
ASHLEY CROWDEN                   ADDRESS ON FILE
ASHLEY CRUMMITT                  ADDRESS ON FILE
ASHLEY CUASCUT                   ADDRESS ON FILE
ASHLEY CUCCORELLI                ADDRESS ON FILE
ASHLEY CUMMINGS                  ADDRESS ON FILE
ASHLEY CUNNINGHAM                ADDRESS ON FILE
ASHLEY CYRUS                     ADDRESS ON FILE
ASHLEY DAGOSTINO                 ADDRESS ON FILE
ASHLEY DAVIES                    ADDRESS ON FILE
ASHLEY DAVIS                     ADDRESS ON FILE
ASHLEY DAVIS                     ADDRESS ON FILE
ASHLEY DAVIS                     ADDRESS ON FILE
ASHLEY DAVIS                     ADDRESS ON FILE
ASHLEY DAW                       ADDRESS ON FILE
ASHLEY DAWSON                    ADDRESS ON FILE
ASHLEY DAWSON                    ADDRESS ON FILE
ASHLEY DAY                       ADDRESS ON FILE
ASHLEY DAY                       ADDRESS ON FILE
ASHLEY DE FOUW                   ADDRESS ON FILE
ASHLEY DEITERS                   ADDRESS ON FILE
ASHLEY DEMATT                    ADDRESS ON FILE
ASHLEY DERVISHI                  ADDRESS ON FILE
ASHLEY DESMARAIS                 ADDRESS ON FILE
ASHLEY DETLAFF                   ADDRESS ON FILE
ASHLEY DIETZ                     ADDRESS ON FILE
ASHLEY DILLEHAY                  ADDRESS ON FILE
ASHLEY DIORAZIO                  ADDRESS ON FILE
ASHLEY DIRIENZO                  ADDRESS ON FILE
ASHLEY DISANTO                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 181 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 406 of 2235

Claim Name                          Address Information
ASHLEY DIXON                        ADDRESS ON FILE
ASHLEY DONNELL                      ADDRESS ON FILE
ASHLEY DORSEY                       ADDRESS ON FILE
ASHLEY DRESSEL                      ADDRESS ON FILE
ASHLEY DUNCAN                       ADDRESS ON FILE
ASHLEY DUNCAN                       ADDRESS ON FILE
ASHLEY DUPREE                       ADDRESS ON FILE
ASHLEY DYER                         ADDRESS ON FILE
ASHLEY EDWARDS                      ADDRESS ON FILE
ASHLEY EDWARDS                      ADDRESS ON FILE
ASHLEY ELIAS                        ADDRESS ON FILE
ASHLEY ELLIN                        ADDRESS ON FILE
ASHLEY ELLIOTT                      ADDRESS ON FILE
ASHLEY ELY                          ADDRESS ON FILE
ASHLEY EMERY                        ADDRESS ON FILE
ASHLEY EPLING                       ADDRESS ON FILE
ASHLEY ESKENAZI                     ADDRESS ON FILE
ASHLEY EVANS                        ADDRESS ON FILE
ASHLEY FARRER                       ADDRESS ON FILE
ASHLEY FELLOWS                      ADDRESS ON FILE
ASHLEY FERNANDES                    ADDRESS ON FILE
ASHLEY FIMIANO                      ADDRESS ON FILE
ASHLEY FINKEL                       ADDRESS ON FILE
ASHLEY FISCHER                      ADDRESS ON FILE
ASHLEY FIUME                        ADDRESS ON FILE
ASHLEY FLANNIGAN                    ADDRESS ON FILE
ASHLEY FLETCHER                     ADDRESS ON FILE
ASHLEY FLORES GARCIA                ADDRESS ON FILE
ASHLEY FLOYD                        ADDRESS ON FILE
ASHLEY FLOYED                       ADDRESS ON FILE
ASHLEY FLUHR                        ADDRESS ON FILE
ASHLEY FONTANEZ                     ADDRESS ON FILE
ASHLEY FORD                         ADDRESS ON FILE
ASHLEY FOREHAND                     ADDRESS ON FILE
ASHLEY FOSTER                       ADDRESS ON FILE
ASHLEY FOUTS                        ADDRESS ON FILE
ASHLEY FOWLER                       ADDRESS ON FILE
ASHLEY FOX                          ADDRESS ON FILE
ASHLEY FRANCIS                      ADDRESS ON FILE
ASHLEY FRANCIS                      ADDRESS ON FILE
ASHLEY FRANTZ                       ADDRESS ON FILE
ASHLEY FREDIANI                     ADDRESS ON FILE
ASHLEY FREEMAN                      ADDRESS ON FILE
ASHLEY FRENZEL                      ADDRESS ON FILE
ASHLEY FULTON                       ADDRESS ON FILE
ASHLEY FUNGAROLI                    ADDRESS ON FILE
ASHLEY FUTRAL                       ADDRESS ON FILE
ASHLEY GAGNON                       ADDRESS ON FILE
ASHLEY GAGNON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 182 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 407 of 2235

Claim Name                         Address Information
ASHLEY GAIER                       ADDRESS ON FILE
ASHLEY GAINEY                      ADDRESS ON FILE
ASHLEY GALLOWAY                    ADDRESS ON FILE
ASHLEY GANEY                       ADDRESS ON FILE
ASHLEY GARBER                      ADDRESS ON FILE
ASHLEY GARCIA                      ADDRESS ON FILE
ASHLEY GARDEPE                     ADDRESS ON FILE
ASHLEY GARNER                      ADDRESS ON FILE
ASHLEY GARRETT                     ADDRESS ON FILE
ASHLEY GASS                        ADDRESS ON FILE
ASHLEY GASTON                      ADDRESS ON FILE
ASHLEY GATES                       ADDRESS ON FILE
ASHLEY GATLIN                      ADDRESS ON FILE
ASHLEY GAYNUS-MASON                ADDRESS ON FILE
ASHLEY GEARING                     ADDRESS ON FILE
ASHLEY GEST                        ADDRESS ON FILE
ASHLEY GIBBS                       ADDRESS ON FILE
ASHLEY GIGUERE                     ADDRESS ON FILE
ASHLEY GILL                        ADDRESS ON FILE
ASHLEY GILLILAND                   ADDRESS ON FILE
ASHLEY GOINS                       ADDRESS ON FILE
ASHLEY GONZALEZ                    ADDRESS ON FILE
ASHLEY GOODWIN                     ADDRESS ON FILE
ASHLEY GOODWIN                     ADDRESS ON FILE
ASHLEY GORE                        ADDRESS ON FILE
ASHLEY GRAESER                     ADDRESS ON FILE
ASHLEY GRAHAM                      ADDRESS ON FILE
ASHLEY GRAY                        ADDRESS ON FILE
ASHLEY GRIFFIN                     ADDRESS ON FILE
ASHLEY GRIMM                       ADDRESS ON FILE
ASHLEY GROVE                       ADDRESS ON FILE
ASHLEY GRUBE                       ADDRESS ON FILE
ASHLEY GUERTIN                     ADDRESS ON FILE
ASHLEY GUILLIAMS                   ADDRESS ON FILE
ASHLEY GULLEY                      ADDRESS ON FILE
ASHLEY GUNTER                      ADDRESS ON FILE
ASHLEY HAAS                        ADDRESS ON FILE
ASHLEY HAGELGANS                   ADDRESS ON FILE
ASHLEY HAGGARD                     ADDRESS ON FILE
ASHLEY HAIGHT                      ADDRESS ON FILE
ASHLEY HALLETT                     ADDRESS ON FILE
ASHLEY HALLMAN                     ADDRESS ON FILE
ASHLEY HAMBLIN                     ADDRESS ON FILE
ASHLEY HAMILTON                    ADDRESS ON FILE
ASHLEY HAMM                        ADDRESS ON FILE
ASHLEY HAMRICK                     ADDRESS ON FILE
ASHLEY HANKS                       ADDRESS ON FILE
ASHLEY HANNEMAN                    ADDRESS ON FILE
ASHLEY HANSEN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 183 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 408 of 2235

Claim Name                          Address Information
ASHLEY HARRIS                       ADDRESS ON FILE
ASHLEY HARRIS                       ADDRESS ON FILE
ASHLEY HARRISON                     ADDRESS ON FILE
ASHLEY HARRISON                     ADDRESS ON FILE
ASHLEY HARRISON                     ADDRESS ON FILE
ASHLEY HARSHBARGER                  ADDRESS ON FILE
ASHLEY HARTSGROVE                   ADDRESS ON FILE
ASHLEY HAWKINS                      ADDRESS ON FILE
ASHLEY HAWKINS                      ADDRESS ON FILE
ASHLEY HAWORTH                      ADDRESS ON FILE
ASHLEY HAYES                        ADDRESS ON FILE
ASHLEY HECKER                       ADDRESS ON FILE
ASHLEY HEDRICK                      ADDRESS ON FILE
ASHLEY HEFFELFINGER                 ADDRESS ON FILE
ASHLEY HEMRIC                       ADDRESS ON FILE
ASHLEY HENDERSON                    ADDRESS ON FILE
ASHLEY HENKE                        ADDRESS ON FILE
ASHLEY HEROLD                       ADDRESS ON FILE
ASHLEY HEYWARD                      ADDRESS ON FILE
ASHLEY HIGGINS                      ADDRESS ON FILE
ASHLEY HILL                         ADDRESS ON FILE
ASHLEY HINCE                        ADDRESS ON FILE
ASHLEY HINSON                       ADDRESS ON FILE
ASHLEY HINTERLEITER                 ADDRESS ON FILE
ASHLEY HODGE                        ADDRESS ON FILE
ASHLEY HOLIFIELD                    ADDRESS ON FILE
ASHLEY HOOVER                       ADDRESS ON FILE
ASHLEY HORIE                        ADDRESS ON FILE
ASHLEY HOSHAK                       ADDRESS ON FILE
ASHLEY HOWARD                       ADDRESS ON FILE
ASHLEY HOWELL                       ADDRESS ON FILE
ASHLEY HUBER                        ADDRESS ON FILE
ASHLEY HUERTA-CANDELARIO            ADDRESS ON FILE
ASHLEY HUGHES                       ADDRESS ON FILE
ASHLEY HUNSUCKER                    ADDRESS ON FILE
ASHLEY HUNTER                       ADDRESS ON FILE
ASHLEY HUSSEY                       ADDRESS ON FILE
ASHLEY HUTCHINSON-OLIVER            ADDRESS ON FILE
ASHLEY IDZIKOWSKI                   ADDRESS ON FILE
ASHLEY IGO                          ADDRESS ON FILE
ASHLEY IKE                          ADDRESS ON FILE
ASHLEY JACKSON                      ADDRESS ON FILE
ASHLEY JACKSON                      ADDRESS ON FILE
ASHLEY JACKSON                      ADDRESS ON FILE
ASHLEY JACKSON                      ADDRESS ON FILE
ASHLEY JACKSON-WHITE                ADDRESS ON FILE
ASHLEY JACOBS                       ADDRESS ON FILE
ASHLEY JARRELL                      ADDRESS ON FILE
ASHLEY JEFFCOAT                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 184 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 409 of 2235

Claim Name                         Address Information
ASHLEY JENKINS                     ADDRESS ON FILE
ASHLEY JESKE                       ADDRESS ON FILE
ASHLEY JOHNSON                     ADDRESS ON FILE
ASHLEY JOHNSON                     ADDRESS ON FILE
ASHLEY JOHNSON                     ADDRESS ON FILE
ASHLEY JOHNSON                     ADDRESS ON FILE
ASHLEY JOHNSON                     ADDRESS ON FILE
ASHLEY JOHNSON                     ADDRESS ON FILE
ASHLEY JOHNSON                     ADDRESS ON FILE
ASHLEY JOHNSON                     ADDRESS ON FILE
ASHLEY JOHNSON                     ADDRESS ON FILE
ASHLEY JOHNSTON                    ADDRESS ON FILE
ASHLEY JONES                       ADDRESS ON FILE
ASHLEY JONES                       ADDRESS ON FILE
ASHLEY JONES                       ADDRESS ON FILE
ASHLEY JORDAN                      ADDRESS ON FILE
ASHLEY JORDON                      ADDRESS ON FILE
ASHLEY JOY                         ADDRESS ON FILE
ASHLEY JOYNER                      ADDRESS ON FILE
ASHLEY JOYNER                      ADDRESS ON FILE
ASHLEY JUNE                        ADDRESS ON FILE
ASHLEY KASGORGIS                   ADDRESS ON FILE
ASHLEY KATT                        ADDRESS ON FILE
ASHLEY KEE                         ADDRESS ON FILE
ASHLEY KEENEY                      ADDRESS ON FILE
ASHLEY KELLEY                      ADDRESS ON FILE
ASHLEY KELLY                       ADDRESS ON FILE
ASHLEY KELLY                       ADDRESS ON FILE
ASHLEY KENNEDY                     ADDRESS ON FILE
ASHLEY KENT                        ADDRESS ON FILE
ASHLEY KENT                        ADDRESS ON FILE
ASHLEY KIBODEAUX                   ADDRESS ON FILE
ASHLEY KIDD                        ADDRESS ON FILE
ASHLEY KILBOURN                    ADDRESS ON FILE
ASHLEY KILGORE                     ADDRESS ON FILE
ASHLEY KING                        ADDRESS ON FILE
ASHLEY KINSEY                      ADDRESS ON FILE
ASHLEY KIRK                        ADDRESS ON FILE
ASHLEY KISAMORE                    ADDRESS ON FILE
ASHLEY KLOP                        ADDRESS ON FILE
ASHLEY KNAPP                       ADDRESS ON FILE
ASHLEY KNOX-GILMORE                ADDRESS ON FILE
ASHLEY KOONS                       ADDRESS ON FILE
ASHLEY KRIVDA                      ADDRESS ON FILE
ASHLEY LABDIK                      ADDRESS ON FILE
ASHLEY LACKEY                      ADDRESS ON FILE
ASHLEY LANIER                      ADDRESS ON FILE
ASHLEY LARRABEE                    ADDRESS ON FILE
ASHLEY LAURIA                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 185 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 410 of 2235

Claim Name                       Address Information
ASHLEY LAVERY                    ADDRESS ON FILE
ASHLEY LAW                       ADDRESS ON FILE
ASHLEY LAWRENCE                  ADDRESS ON FILE
ASHLEY LAWSON                    ADDRESS ON FILE
ASHLEY LAWTON                    ADDRESS ON FILE
ASHLEY LAWYER                    ADDRESS ON FILE
ASHLEY LEARY                     ADDRESS ON FILE
ASHLEY LEE                       ADDRESS ON FILE
ASHLEY LEE                       ADDRESS ON FILE
ASHLEY LEE                       ADDRESS ON FILE
ASHLEY LEEHANS                   ADDRESS ON FILE
ASHLEY LEFTWICH                  ADDRESS ON FILE
ASHLEY LEMAY                     ADDRESS ON FILE
ASHLEY LEON                      ADDRESS ON FILE
ASHLEY LEONARD                   ADDRESS ON FILE
ASHLEY LETT                      ADDRESS ON FILE
ASHLEY LEWIS                     ADDRESS ON FILE
ASHLEY LEWIS                     ADDRESS ON FILE
ASHLEY LINK                      ADDRESS ON FILE
ASHLEY LISANTI                   ADDRESS ON FILE
ASHLEY LOGAN                     ADDRESS ON FILE
ASHLEY LONG                      ADDRESS ON FILE
ASHLEY LONGWELL                  ADDRESS ON FILE
ASHLEY LOPES                     ADDRESS ON FILE
ASHLEY LOWE                      ADDRESS ON FILE
ASHLEY LUNA                      ADDRESS ON FILE
ASHLEY LUSICH                    ADDRESS ON FILE
ASHLEY LYON                      ADDRESS ON FILE
ASHLEY MACZIS                    ADDRESS ON FILE
ASHLEY MAGRUDER                  ADDRESS ON FILE
ASHLEY MAHANEY                   ADDRESS ON FILE
ASHLEY MALDONADO                 ADDRESS ON FILE
ASHLEY MANGRU                    ADDRESS ON FILE
ASHLEY MANZO                     ADDRESS ON FILE
ASHLEY MARSAGLIA                 ADDRESS ON FILE
ASHLEY MARSHAL                   ADDRESS ON FILE
ASHLEY MARTE                     ADDRESS ON FILE
ASHLEY MARTIN                    ADDRESS ON FILE
ASHLEY MARTIN                    ADDRESS ON FILE
ASHLEY MARTIN                    ADDRESS ON FILE
ASHLEY MARTIN                    ADDRESS ON FILE
ASHLEY MARTINEZ                  ADDRESS ON FILE
ASHLEY MARTINEZ                  ADDRESS ON FILE
ASHLEY MAXWELL                   ADDRESS ON FILE
ASHLEY MAYFIELD                  ADDRESS ON FILE
ASHLEY MAYFIELD                  ADDRESS ON FILE
ASHLEY MC MICHAEL                ADDRESS ON FILE
ASHLEY MCCLUNEY                  ADDRESS ON FILE
ASHLEY MCCRANIE                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 186 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 411 of 2235

Claim Name                       Address Information
ASHLEY MCCRAY                    ADDRESS ON FILE
ASHLEY MCDONNELL                 ADDRESS ON FILE
ASHLEY MCFARLANE                 ADDRESS ON FILE
ASHLEY MCHENRY                   ADDRESS ON FILE
ASHLEY MCKENNEY                  ADDRESS ON FILE
ASHLEY MCKNIGHT                  ADDRESS ON FILE
ASHLEY MCNEELY                   ADDRESS ON FILE
ASHLEY MEADOR                    ADDRESS ON FILE
ASHLEY MEANS                     ADDRESS ON FILE
ASHLEY MECHLING                  ADDRESS ON FILE
ASHLEY MEDLEY                    ADDRESS ON FILE
ASHLEY MEDSKER                   ADDRESS ON FILE
ASHLEY MELO                      ADDRESS ON FILE
ASHLEY MENDOZA                   ADDRESS ON FILE
ASHLEY MEUS-T                    ADDRESS ON FILE
ASHLEY MICKENS                   ADDRESS ON FILE
ASHLEY MIDDLETON                 ADDRESS ON FILE
ASHLEY MIERS                     ADDRESS ON FILE
ASHLEY MIGNOSI                   ADDRESS ON FILE
ASHLEY MILLER                    ADDRESS ON FILE
ASHLEY MILLER                    ADDRESS ON FILE
ASHLEY MILLER                    ADDRESS ON FILE
ASHLEY MILLER                    ADDRESS ON FILE
ASHLEY MILLER                    ADDRESS ON FILE
ASHLEY MINESS                    ADDRESS ON FILE
ASHLEY MINNIFIELD                ADDRESS ON FILE
ASHLEY MITCHELL                  ADDRESS ON FILE
ASHLEY MOHLER                    ADDRESS ON FILE
ASHLEY MONROE                    ADDRESS ON FILE
ASHLEY MOORE                     ADDRESS ON FILE
ASHLEY MORALES                   ADDRESS ON FILE
ASHLEY MORENO                    ADDRESS ON FILE
ASHLEY MORINGS                   ADDRESS ON FILE
ASHLEY MORRIS                    ADDRESS ON FILE
ASHLEY MORRIS                    ADDRESS ON FILE
ASHLEY MURDAUGH                  ADDRESS ON FILE
ASHLEY MURRAY                    ADDRESS ON FILE
ASHLEY MUSGROVE                  ADDRESS ON FILE
ASHLEY MUTCH                     ADDRESS ON FILE
ASHLEY MYERS                     ADDRESS ON FILE
ASHLEY NASSIF                    ADDRESS ON FILE
ASHLEY NEGRON                    ADDRESS ON FILE
ASHLEY NESBITT                   ADDRESS ON FILE
ASHLEY NEUKIRCH                  ADDRESS ON FILE
ASHLEY NEWHALL                   ADDRESS ON FILE
ASHLEY NEWMAN                    ADDRESS ON FILE
ASHLEY NEWTON                    ADDRESS ON FILE
ASHLEY NEWTON                    ADDRESS ON FILE
ASHLEY NICHOLAS                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 187 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 412 of 2235

Claim Name                       Address Information
ASHLEY NICHOLS                   ADDRESS ON FILE
ASHLEY NIPPER                    ADDRESS ON FILE
ASHLEY NOTO                      ADDRESS ON FILE
ASHLEY NYQUIST                   ADDRESS ON FILE
ASHLEY OGLE                      ADDRESS ON FILE
ASHLEY OLIVER                    ADDRESS ON FILE
ASHLEY ONEILL                    ADDRESS ON FILE
ASHLEY ONORI                     ADDRESS ON FILE
ASHLEY OSBORNE                   ADDRESS ON FILE
ASHLEY OSSMAN                    ADDRESS ON FILE
ASHLEY OVERBAUGH                 ADDRESS ON FILE
ASHLEY OVERSTREET                ADDRESS ON FILE
ASHLEY OWENS                     ADDRESS ON FILE
ASHLEY OWNBEY                    ADDRESS ON FILE
ASHLEY PACE                      ADDRESS ON FILE
ASHLEY PAGANO                    ADDRESS ON FILE
ASHLEY PAGANO                    ADDRESS ON FILE
ASHLEY PAIGE                     ADDRESS ON FILE
ASHLEY PALMATEER                 ADDRESS ON FILE
ASHLEY PALMER                    ADDRESS ON FILE
ASHLEY PALMER                    ADDRESS ON FILE
ASHLEY PARAG                     ADDRESS ON FILE
ASHLEY PARDUE                    ADDRESS ON FILE
ASHLEY PARHAM                    ADDRESS ON FILE
ASHLEY PARILLO                   ADDRESS ON FILE
ASHLEY PARKS                     ADDRESS ON FILE
ASHLEY PATNAUDE                  ADDRESS ON FILE
ASHLEY PATNODE                   ADDRESS ON FILE
ASHLEY PATRONE                   ADDRESS ON FILE
ASHLEY PATTERSON                 ADDRESS ON FILE
ASHLEY PAUL                      ADDRESS ON FILE
ASHLEY PAUL                      ADDRESS ON FILE
ASHLEY PAYDOCK                   ADDRESS ON FILE
ASHLEY PEARCE                    ADDRESS ON FILE
ASHLEY PENNINGTON                ADDRESS ON FILE
ASHLEY PENNINGTON                ADDRESS ON FILE
ASHLEY PEREZ                     ADDRESS ON FILE
ASHLEY PESNELL                   ADDRESS ON FILE
ASHLEY PETERSON                  ADDRESS ON FILE
ASHLEY PETRAKIS                  ADDRESS ON FILE
ASHLEY PETRY                     ADDRESS ON FILE
ASHLEY PFEIFFER                  ADDRESS ON FILE
ASHLEY PHELPS                    ADDRESS ON FILE
ASHLEY PHILLIPS                  ADDRESS ON FILE
ASHLEY PHILLIPS                  ADDRESS ON FILE
ASHLEY PHILPOTT                  ADDRESS ON FILE
ASHLEY PIAKIS                    ADDRESS ON FILE
ASHLEY PIERCE                    ADDRESS ON FILE
ASHLEY PIETRZYK                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 188 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 413 of 2235

Claim Name                        Address Information
ASHLEY PIPER                      ADDRESS ON FILE
ASHLEY PIROZZOLI                  ADDRESS ON FILE
ASHLEY PLANT                      ADDRESS ON FILE
ASHLEY PLEUS                      ADDRESS ON FILE
ASHLEY PLUMMER                    ADDRESS ON FILE
ASHLEY POOLE                      ADDRESS ON FILE
ASHLEY POPE                       ADDRESS ON FILE
ASHLEY PORTILUS                   ADDRESS ON FILE
ASHLEY POTIRALA                   ADDRESS ON FILE
ASHLEY POTTER                     ADDRESS ON FILE
ASHLEY PRESTON                    ADDRESS ON FILE
ASHLEY PRICE                      ADDRESS ON FILE
ASHLEY PRIDGETT                   ADDRESS ON FILE
ASHLEY PRIEST                     ADDRESS ON FILE
ASHLEY PUCKETT                    ADDRESS ON FILE
ASHLEY QUINONES                   ADDRESS ON FILE
ASHLEY RANSOM                     ADDRESS ON FILE
ASHLEY RAPER                      ADDRESS ON FILE
ASHLEY RARICK                     ADDRESS ON FILE
ASHLEY RATHOR                     ADDRESS ON FILE
ASHLEY RATLIFF                    ADDRESS ON FILE
ASHLEY RAYNOR                     ADDRESS ON FILE
ASHLEY REAVES                     ADDRESS ON FILE
ASHLEY REAVIS                     ADDRESS ON FILE
ASHLEY REESE                      ADDRESS ON FILE
ASHLEY REEVES                     ADDRESS ON FILE
ASHLEY REICHERT                   ADDRESS ON FILE
ASHLEY REID                       ADDRESS ON FILE
ASHLEY REID                       ADDRESS ON FILE
ASHLEY RHEA                       ADDRESS ON FILE
ASHLEY RICE                       ADDRESS ON FILE
ASHLEY RICE                       ADDRESS ON FILE
ASHLEY RICE                       ADDRESS ON FILE
ASHLEY RICH                       ADDRESS ON FILE
ASHLEY RICHARDS                   ADDRESS ON FILE
ASHLEY RICHARDSON                 ADDRESS ON FILE
ASHLEY RIDDLE                     ADDRESS ON FILE
ASHLEY RIDGEWAY                   ADDRESS ON FILE
ASHLEY RILEY                      ADDRESS ON FILE
ASHLEY RIMMER                     ADDRESS ON FILE
ASHLEY RITCHIE                    ADDRESS ON FILE
ASHLEY RITCHIE                    ADDRESS ON FILE
ASHLEY RIVERA                     ADDRESS ON FILE
ASHLEY RIVERA                     ADDRESS ON FILE
ASHLEY ROBBINS                    ADDRESS ON FILE
ASHLEY ROBERSON                   ADDRESS ON FILE
ASHLEY ROBERTSON COCHRAN          ADDRESS ON FILE
ASHLEY ROBINSON                   ADDRESS ON FILE
ASHLEY ROBINSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 189 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 414 of 2235

Claim Name                        Address Information
ASHLEY ROBISON                    ADDRESS ON FILE
ASHLEY ROBOHM                     ADDRESS ON FILE
ASHLEY ROGERS                     ADDRESS ON FILE
ASHLEY ROGERS                     ADDRESS ON FILE
ASHLEY ROMAN                      ADDRESS ON FILE
ASHLEY ROMIG                      ADDRESS ON FILE
ASHLEY ROMOLINI                   ADDRESS ON FILE
ASHLEY RONE                       ADDRESS ON FILE
ASHLEY ROSADO                     ADDRESS ON FILE
ASHLEY ROSALES                    ADDRESS ON FILE
ASHLEY ROSIER                     ADDRESS ON FILE
ASHLEY ROSS                       ADDRESS ON FILE
ASHLEY ROUSEY                     ADDRESS ON FILE
ASHLEY ROWLES                     ADDRESS ON FILE
ASHLEY ROWZIE                     ADDRESS ON FILE
ASHLEY ROWZIE                     ADDRESS ON FILE
ASHLEY RUDE                       ADDRESS ON FILE
ASHLEY RUSSELL                    ADDRESS ON FILE
ASHLEY RUSZECKI                   ADDRESS ON FILE
ASHLEY RUTLEDGE                   ADDRESS ON FILE
ASHLEY SALGADO                    ADDRESS ON FILE
ASHLEY SAMMOND                    ADDRESS ON FILE
ASHLEY SAMSON                     ADDRESS ON FILE
ASHLEY SANDERS                    ADDRESS ON FILE
ASHLEY SANDS                      ADDRESS ON FILE
ASHLEY SASTRE                     ADDRESS ON FILE
ASHLEY SAWAYA                     ADDRESS ON FILE
ASHLEY SAYYAE                     ADDRESS ON FILE
ASHLEY SCHROEDER                  ADDRESS ON FILE
ASHLEY SCOTT                      ADDRESS ON FILE
ASHLEY SCOTT                      ADDRESS ON FILE
ASHLEY SENIOR                     ADDRESS ON FILE
ASHLEY SEYMOUR                    ADDRESS ON FILE
ASHLEY SHANKS                     ADDRESS ON FILE
ASHLEY SHEETS                     ADDRESS ON FILE
ASHLEY SHELLINGTON                ADDRESS ON FILE
ASHLEY SHEPHERD                   ADDRESS ON FILE
ASHLEY SHERMAN                    ADDRESS ON FILE
ASHLEY SHERRILL                   ADDRESS ON FILE
ASHLEY SHERRIN                    ADDRESS ON FILE
ASHLEY SHIELDS                    ADDRESS ON FILE
ASHLEY SHORE                      ADDRESS ON FILE
ASHLEY SHULER                     ADDRESS ON FILE
ASHLEY SIGNAIGO                   ADDRESS ON FILE
ASHLEY SILBER                     ADDRESS ON FILE
ASHLEY SILVIA                     ADDRESS ON FILE
ASHLEY SIMPSON                    ADDRESS ON FILE
ASHLEY SIMS                       ADDRESS ON FILE
ASHLEY SIMS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 190 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 415 of 2235

Claim Name                           Address Information
ASHLEY SLAVINSKI                     ADDRESS ON FILE
ASHLEY SLOAN                         ADDRESS ON FILE
ASHLEY SMITH                         ADDRESS ON FILE
ASHLEY SMITH                         ADDRESS ON FILE
ASHLEY SMITH                         ADDRESS ON FILE
ASHLEY SMOOT                         ADDRESS ON FILE
ASHLEY SNAPKO                        ADDRESS ON FILE
ASHLEY SNOWDEN                       ADDRESS ON FILE
ASHLEY SNUGGS                        ADDRESS ON FILE
ASHLEY SONTAG                        ADDRESS ON FILE
ASHLEY SOVA                          ADDRESS ON FILE
ASHLEY SPAUR                         ADDRESS ON FILE
ASHLEY SPAWN                         ADDRESS ON FILE
ASHLEY SPEARS                        ADDRESS ON FILE
ASHLEY SPERLING                      ADDRESS ON FILE
ASHLEY STARR                         ADDRESS ON FILE
ASHLEY STARRY                        ADDRESS ON FILE
ASHLEY STEELE                        ADDRESS ON FILE
ASHLEY STEIN                         ADDRESS ON FILE
ASHLEY STEVENS                       ADDRESS ON FILE
ASHLEY STEVENSON                     ADDRESS ON FILE
ASHLEY STEWART                       ADDRESS ON FILE
ASHLEY STEWART                       ADDRESS ON FILE
ASHLEY STEWART                       ADDRESS ON FILE
ASHLEY STEWART                       ADDRESS ON FILE
ASHLEY STEWART                       ADDRESS ON FILE
ASHLEY STICKER                       ADDRESS ON FILE
ASHLEY STOWE                         ADDRESS ON FILE
ASHLEY STRIBLING                     ADDRESS ON FILE
ASHLEY STROUD                        ADDRESS ON FILE
ASHLEY STULLENBURGER                 ADDRESS ON FILE
ASHLEY SUMMERS                       ADDRESS ON FILE
ASHLEY SUPONCHICK                    ADDRESS ON FILE
ASHLEY SUTTON                        ADDRESS ON FILE
ASHLEY SWANN                         ADDRESS ON FILE
ASHLEY SWARTZENDRUBER                ADDRESS ON FILE
ASHLEY SYGIT                         ADDRESS ON FILE
ASHLEY TASKER                        ADDRESS ON FILE
ASHLEY TAYLOR                        ADDRESS ON FILE
ASHLEY TAYLOR                        ADDRESS ON FILE
ASHLEY TAYLOR                        ADDRESS ON FILE
ASHLEY TAYLOR                        ADDRESS ON FILE
ASHLEY TEAGUE                        ADDRESS ON FILE
ASHLEY TERRELL                       ADDRESS ON FILE
ASHLEY THOMAS                        ADDRESS ON FILE
ASHLEY THOMAS                        ADDRESS ON FILE
ASHLEY THOMAS                        ADDRESS ON FILE
ASHLEY THOMAS                        ADDRESS ON FILE
ASHLEY THOMAS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 191 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 416 of 2235

Claim Name                         Address Information
ASHLEY THOMPSON                    ADDRESS ON FILE
ASHLEY THOMPSON                    ADDRESS ON FILE
ASHLEY THOMPSON                    ADDRESS ON FILE
ASHLEY THOMPSON                    ADDRESS ON FILE
ASHLEY TOLER                       ADDRESS ON FILE
ASHLEY TRAVERS                     ADDRESS ON FILE
ASHLEY TRIMM                       ADDRESS ON FILE
ASHLEY TROUTT                      ADDRESS ON FILE
ASHLEY TROY                        ADDRESS ON FILE
ASHLEY TUBB                        ADDRESS ON FILE
ASHLEY TUNINK                      ADDRESS ON FILE
ASHLEY TUNNO                       ADDRESS ON FILE
ASHLEY TURNER                      ADDRESS ON FILE
ASHLEY TURNER                      ADDRESS ON FILE
ASHLEY TURNER                      ADDRESS ON FILE
ASHLEY TUSKEY                      ADDRESS ON FILE
ASHLEY TUTTLE                      ADDRESS ON FILE
ASHLEY TYLER                       ADDRESS ON FILE
ASHLEY TYLER                       ADDRESS ON FILE
ASHLEY TYRRELL                     ADDRESS ON FILE
ASHLEY VAILLANCOURT                ADDRESS ON FILE
ASHLEY VALDEZ                      ADDRESS ON FILE
ASHLEY VALENTIN                    ADDRESS ON FILE
ASHLEY VARACALLI                   ADDRESS ON FILE
ASHLEY VASOLD                      ADDRESS ON FILE
ASHLEY VEJMOLA                     ADDRESS ON FILE
ASHLEY VERDINE                     ADDRESS ON FILE
ASHLEY VERNON                      ADDRESS ON FILE
ASHLEY WADE                        ADDRESS ON FILE
ASHLEY WAGONER                     ADDRESS ON FILE
ASHLEY WALKER                      ADDRESS ON FILE
ASHLEY WALKER                      ADDRESS ON FILE
ASHLEY WALKER                      ADDRESS ON FILE
ASHLEY WALLACE                     ADDRESS ON FILE
ASHLEY WALLACE                     ADDRESS ON FILE
ASHLEY WALLER                      ADDRESS ON FILE
ASHLEY WAMPOLD                     ADDRESS ON FILE
ASHLEY WAPLES                      ADDRESS ON FILE
ASHLEY WARD                        ADDRESS ON FILE
ASHLEY WARD                        ADDRESS ON FILE
ASHLEY WARNER                      ADDRESS ON FILE
ASHLEY WARREN                      ADDRESS ON FILE
ASHLEY WARREN                      ADDRESS ON FILE
ASHLEY WASDEN                      ADDRESS ON FILE
ASHLEY WASHINGTON                  ADDRESS ON FILE
ASHLEY WATERS                      ADDRESS ON FILE
ASHLEY WATKINS                     ADDRESS ON FILE
ASHLEY WAUGH-REMICK                ADDRESS ON FILE
ASHLEY WEAVER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 192 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 417 of 2235

Claim Name                        Address Information
ASHLEY WEISS                      ADDRESS ON FILE
ASHLEY WELCH                      ADDRESS ON FILE
ASHLEY WEST                       ADDRESS ON FILE
ASHLEY WESTFALL                   ADDRESS ON FILE
ASHLEY WESTON                     ADDRESS ON FILE
ASHLEY WHITE                      ADDRESS ON FILE
ASHLEY WHITE                      ADDRESS ON FILE
ASHLEY WHITE                      ADDRESS ON FILE
ASHLEY WHITE                      ADDRESS ON FILE
ASHLEY WHITE                      ADDRESS ON FILE
ASHLEY WHITESHIELD                ADDRESS ON FILE
ASHLEY WHITTEN                    ADDRESS ON FILE
ASHLEY WHITTIG                    ADDRESS ON FILE
ASHLEY WIDNER                     ADDRESS ON FILE
ASHLEY WILLIAMS                   ADDRESS ON FILE
ASHLEY WILLIAMS                   ADDRESS ON FILE
ASHLEY WILLIAMS                   ADDRESS ON FILE
ASHLEY WILLIAMSON                 ADDRESS ON FILE
ASHLEY WILLIS                     ADDRESS ON FILE
ASHLEY WILLMON                    ADDRESS ON FILE
ASHLEY WILSON                     ADDRESS ON FILE
ASHLEY WILSON                     ADDRESS ON FILE
ASHLEY WILSON                     ADDRESS ON FILE
ASHLEY WILT                       ADDRESS ON FILE
ASHLEY WITTMAN                    ADDRESS ON FILE
ASHLEY WOOD                       ADDRESS ON FILE
ASHLEY WOOD                       ADDRESS ON FILE
ASHLEY WOODS                      ADDRESS ON FILE
ASHLEY WOODS                      ADDRESS ON FILE
ASHLEY WORLEY                     ADDRESS ON FILE
ASHLEY WYLDE                      ADDRESS ON FILE
ASHLEY YENISCAVICH                ADDRESS ON FILE
ASHLEY ZARBA                      ADDRESS ON FILE
ASHLEY ZIMMERMAN                  ADDRESS ON FILE
ASHLEY-CLAUDIA PAILLERE           ADDRESS ON FILE
ASHLEY-MARIE MAY                  ADDRESS ON FILE
ASHLEY-RAE YORK                   ADDRESS ON FILE
ASHLI BROWN                       ADDRESS ON FILE
ASHLI COLLINS                     ADDRESS ON FILE
ASHLI JOHNSON                     ADDRESS ON FILE
ASHLI RAYAM                       ADDRESS ON FILE
ASHLI THOMPSON                    ADDRESS ON FILE
ASHLIE DUNCAN                     ADDRESS ON FILE
ASHLIE HUDSON                     ADDRESS ON FILE
ASHLIE JONES                      ADDRESS ON FILE
ASHLIE MALINOSKI                  ADDRESS ON FILE
ASHLIE PHILLIPS                   ADDRESS ON FILE
ASHLIE REDDEN                     ADDRESS ON FILE
ASHLIE TAYLOR                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 193 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 418 of 2235

Claim Name                         Address Information
ASHLIE TULK                        ADDRESS ON FILE
ASHLIEGH WALKER                    ADDRESS ON FILE
ASHLIN BROWN                       ADDRESS ON FILE
ASHLIN COOK                        ADDRESS ON FILE
ASHLIN SELBY                       ADDRESS ON FILE
ASHLY BAZZELL                      ADDRESS ON FILE
ASHLY BLACK                        ADDRESS ON FILE
ASHLY COX                          ADDRESS ON FILE
ASHLY COX                          ADDRESS ON FILE
ASHLY DECKER                       ADDRESS ON FILE
ASHLY EDMONDS                      ADDRESS ON FILE
ASHLY ETHRIDGE                     ADDRESS ON FILE
ASHLY HOWELL                       ADDRESS ON FILE
ASHLY KERHAERT                     ADDRESS ON FILE
ASHLY PLANTE                       ADDRESS ON FILE
ASHLY WILLBANKS                    ADDRESS ON FILE
ASHLYN ARAGOSA                     ADDRESS ON FILE
ASHLYN ARONHALT                    ADDRESS ON FILE
ASHLYN BENITEZ                     ADDRESS ON FILE
ASHLYN BURGESS                     ADDRESS ON FILE
ASHLYN BYAM                        ADDRESS ON FILE
ASHLYN CHEHIN                      ADDRESS ON FILE
ASHLYN COALEY                      ADDRESS ON FILE
ASHLYN ERMAN                       ADDRESS ON FILE
ASHLYN FLOWERS                     ADDRESS ON FILE
ASHLYN GLAZE                       ADDRESS ON FILE
ASHLYN GOOLSBY                     ADDRESS ON FILE
ASHLYN HARRIS                      ADDRESS ON FILE
ASHLYN HINES                       ADDRESS ON FILE
ASHLYN HORTON                      ADDRESS ON FILE
ASHLYN KAYS                        ADDRESS ON FILE
ASHLYN KELLY                       ADDRESS ON FILE
ASHLYN LEHMKUHL                    ADDRESS ON FILE
ASHLYN LEVERS                      ADDRESS ON FILE
ASHLYN MCKINNEY                    ADDRESS ON FILE
ASHLYN MEALY                       ADDRESS ON FILE
ASHLYN P KAYS                      ADDRESS ON FILE
ASHLYN PAVLOCK                     ADDRESS ON FILE
ASHLYN PRICE                       ADDRESS ON FILE
ASHLYN RANDOLPH                    ADDRESS ON FILE
ASHLYN ROTE                        ADDRESS ON FILE
ASHLYN SCHLATWEILER                ADDRESS ON FILE
ASHLYN STILWELL                    ADDRESS ON FILE
ASHLYN WOOLEY                      ADDRESS ON FILE
ASHLYN WRIGHT                      ADDRESS ON FILE
ASHLYN WRIGHT                      ADDRESS ON FILE
ASHLYND ESQUIBEL                   ADDRESS ON FILE
ASHLYNE BLANSIT                    ADDRESS ON FILE
ASHLYNN CHERAMIE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 194 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 419 of 2235

Claim Name                       Address Information
ASHLYNN FRENCH                   ADDRESS ON FILE
ASHLYNN HOSTETLER                ADDRESS ON FILE
ASHLYNN PAIGE                    ADDRESS ON FILE
ASHLYNN POWELL                   ADDRESS ON FILE
ASHLYNN ROMERO                   ADDRESS ON FILE
ASHTAN ADAMS                     ADDRESS ON FILE
ASHTEN COATS                     ADDRESS ON FILE
ASHTEN GERTCHEN                  ADDRESS ON FILE
ASHTEN HARDEN                    ADDRESS ON FILE
ASHTIN HARRELL                   ADDRESS ON FILE
ASHTON BARNES                    ADDRESS ON FILE
ASHTON BEAMER                    ADDRESS ON FILE
ASHTON BOGO                      ADDRESS ON FILE
ASHTON BROWN                     ADDRESS ON FILE
ASHTON BUCHANAN                  ADDRESS ON FILE
ASHTON COCHRAN                   ADDRESS ON FILE
ASHTON COX                       ADDRESS ON FILE
ASHTON CURTIS                    ADDRESS ON FILE
ASHTON CUTTINO                   ADDRESS ON FILE
ASHTON DUNCAN                    ADDRESS ON FILE
ASHTON DUNN                      ADDRESS ON FILE
ASHTON DUPRE                     ADDRESS ON FILE
ASHTON GILBERT                   ADDRESS ON FILE
ASHTON GRAY                      ADDRESS ON FILE
ASHTON GREEN                     ADDRESS ON FILE
ASHTON HARRISON                  ADDRESS ON FILE
ASHTON HORNE                     ADDRESS ON FILE
ASHTON HUNTER                    ADDRESS ON FILE
ASHTON LONES                     ADDRESS ON FILE
ASHTON MANSON                    ADDRESS ON FILE
ASHTON MCNAIR                    ADDRESS ON FILE
ASHTON NELSON                    ADDRESS ON FILE
ASHTON NOMICHITH                 ADDRESS ON FILE
ASHTON POPLAWSKI                 ADDRESS ON FILE
ASHTON REYNOLDS                  ADDRESS ON FILE
ASHTON RHOWMINE                  ADDRESS ON FILE
ASHTON SEANEY                    ADDRESS ON FILE
ASHTON SELLERS                   ADDRESS ON FILE
ASHTON SHERIDAN                  ADDRESS ON FILE
ASHTON SHIPLEY                   ADDRESS ON FILE
ASHTON SHIPMAN                   ADDRESS ON FILE
ASHTON SIMON                     ADDRESS ON FILE
ASHTON SIZEMORE                  ADDRESS ON FILE
ASHTON TALBOT                    ADDRESS ON FILE
ASHTON WILLIAMSON                ADDRESS ON FILE
ASHTYN EDWARDS                   ADDRESS ON FILE
ASHTYN GETZ                      ADDRESS ON FILE
ASHTYN HOULE                     ADDRESS ON FILE
ASHTYN MILLER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 195 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 420 of 2235

Claim Name                          Address Information
ASHTYNN GOODALE                     ADDRESS ON FILE
ASHUM FOWLER                        ADDRESS ON FILE
ASIA ABDUL-JILLIL                   ADDRESS ON FILE
ASIA BANKS                          ADDRESS ON FILE
ASIA BARTON                         ADDRESS ON FILE
ASIA BATES                          ADDRESS ON FILE
ASIA BELL                           ADDRESS ON FILE
ASIA BRADLEY                        ADDRESS ON FILE
ASIA BREWINGTON                     ADDRESS ON FILE
ASIA BRYANT                         ADDRESS ON FILE
ASIA BUTTS                          ADDRESS ON FILE
ASIA CEASER AUGUSTUS                ADDRESS ON FILE
ASIA CHESTER                        ADDRESS ON FILE
ASIA COLEMAN                        ADDRESS ON FILE
ASIA COX                            ADDRESS ON FILE
ASIA CRAWFORD                       ADDRESS ON FILE
ASIA DEJESUS                        ADDRESS ON FILE
ASIA FINN                           ADDRESS ON FILE
ASIA FRANK                          ADDRESS ON FILE
ASIA HARRELL                        ADDRESS ON FILE
ASIA HARVEY                         ADDRESS ON FILE
ASIA JOHNSON                        ADDRESS ON FILE
ASIA JONES                          ADDRESS ON FILE
ASIA JONES                          ADDRESS ON FILE
ASIA JORDAN                         ADDRESS ON FILE
ASIA LEONARD                        ADDRESS ON FILE
ASIA LESTER                         ADDRESS ON FILE
ASIA LIGGINS                        ADDRESS ON FILE
ASIA MCPHERSON                      ADDRESS ON FILE
ASIA MEGHANI                        ADDRESS ON FILE
ASIA MILLER                         ADDRESS ON FILE
ASIA MORRISON                       ADDRESS ON FILE
ASIA MUHAMMAD                       ADDRESS ON FILE
ASIA PACIFIC RT (HONG KONG) LTD     SHOP 112, LEVEL 1, EAST POINT CITY TSEUNG KWAN O NT HONG KONG
ASIA PACIFIC RT (HONG KONG) LTD     SHOP 101, K11 ATELIER KING'S ROAD 728 KING'S ROAD QUARRY BAY HONG KONG
ASIA PACIFIC RT (HONG KONG) LTD     SHOP NO. 313, LEVEL 3 K11 ART MALL HANOI ROAD TSIM SHA TSUI HONG KONG
ASIA PACIFIC RT (HONG KONG) LTD     SHOP 1002, WORLD TRADE CENTRE 280 GLOUCESTER RD CAUSEWAY BAY HONG KONG
ASIA PACIFIC RT (HONG KONG) LTD     SHOP 304, SILVERCORD, CANTON RD CAUSEWAY BAY HONG KONG
ASIA PACIFIC RT (HONG KONG) LTD     SHOP 23-25, LEVEL 12, MEGABOX KOWLOON BAY KIN HK HONG KONG
ASIA PACIFIC RT (HONG KONG) LTD     SHOP 1013, 1/F, OP MALL HONG KONG CHINA
ASIA PETTY                          ADDRESS ON FILE
ASIA PHELTS                         ADDRESS ON FILE
ASIA RAMSEY                         ADDRESS ON FILE
ASIA RHODAN                         ADDRESS ON FILE
ASIA ROEBUCK                        ADDRESS ON FILE
ASIA ROGERS                         ADDRESS ON FILE
ASIA TRAYLOR                        ADDRESS ON FILE
ASIA WATTS                          ADDRESS ON FILE
ASIA WELLS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 196 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                             Page 421 of 2235

Claim Name                              Address Information
ASIA WILLIAMS                           ADDRESS ON FILE
ASIA WILLIS-KLEIN                       ADDRESS ON FILE
ASIAH BROOKS                            ADDRESS ON FILE
ASIAJONNA FULLER                        ADDRESS ON FILE
ASIAN DOWNS                             ADDRESS ON FILE
ASIAN PACIFIC RT HONG KONG LTD          ATTN MARK PITMAN UNIT A 19 19/F, TRUST TOWER 68 JOHNSTON RD WANCHAI HONG KONG
ASIAN PACIFIC RT HONG KONG LTD          ATTN MARK PITMAN ROOM 1608, 16F, DOMINION CENTRE 43-59 QUEENS ROAD EAST
                                        WANCHAI HONG KONG
ASIANA BAZEL                            ADDRESS ON FILE
ASIANA WEBSTER JARNIGAN                 ADDRESS ON FILE
ASIANY WILLIAMS                         ADDRESS ON FILE
ASIAUNNYA BRYANT                        ADDRESS ON FILE
ASIEGBU ASIEGBU                         ADDRESS ON FILE
ASIP CORPORATION                        PO BOX 888342 ATLANTA GA 30356
ASK LAWNCARE AND PRESSURE WASHING LLC   403 WHITE MAGNOLIA AVE DARLINGTON SC 29532
ASKARI WILLIAMS                         ADDRESS ON FILE
ASLIN GONZALEZ-LAUREANO                 ADDRESS ON FILE
ASM KARIM                               ADDRESS ON FILE
ASMA RAYYAN                             ADDRESS ON FILE
ASMAHAN MUHAMMAD                        ADDRESS ON FILE
ASMITA TRAWICK                          ADDRESS ON FILE
ASNAY DARRAIDO LOPEZ                    ADDRESS ON FILE
ASPACEOUS GRAY                          ADDRESS ON FILE
ASPEN ARIAS                             ADDRESS ON FILE
ASPEN FRENCH                            ADDRESS ON FILE
ASPEN OUTDOORS                          9963 W 14 RD MESICK MI 49668
ASPEN RATELLE                           ADDRESS ON FILE
ASPHALT REPAIR CORPORATION              118 TOWNE SQUARE DRIVE NEWPORT NEWS VA 23607
ASPHALT365                              1745 S JOHN YOUNG PARKWAY KISSIMMEE FL 34741
ASSAN SHAKHAYEV                         ADDRESS ON FILE
ASSATA JOHNSON                          ADDRESS ON FILE
ASSOCIATED BRANDS                       PO BOX 819 CONOVER NC 28613
ASSOCIATED DISTRIBUTORS LLC             5800 TECHNOLOGY BLVD SANDSTON VA 23150
ASSOCIATED MECHANICAL CONTRACTORS INC   1257 MARSCHALL ROAD PO BOX 237 SHAKOPEE MN 55379
ASSOCIATED PRODUCTS SERVICES INC        2 EAST ROAD MECHANICSBURG PA 17055
ASSOCIATED SECURITY CORP                16 PITKIN STREET EAST HARTFORD CT 06108
ASSUNTA PITTS                           ADDRESS ON FILE
ASSURED STORAGE                         1915 W LAMAR ALEXANDER PKWY MARYVILLE TN 37801
ASSURED STORAGE LLC                     1915 W LAMAR ALEXANDER PKWY MARYVILLE TN 37801
ASTEN STEWART                           ADDRESS ON FILE
ASTON BYNUM                             ADDRESS ON FILE
ASTON PROPERTIES, INC.                  610 E. MOREHEAD STREET SUITE 100 ATTN: ROBERT B. MARSHALL CHARLOTTE NC 02802
ASTON SUTPHIN                           ADDRESS ON FILE
ASTOR ASSOCIATES                        PO BOX 1572 NEW YORK NY 10156
ASTRID YELDELL                          ADDRESS ON FILE
ASYA ROSS                               ADDRESS ON FILE
ASYA SHEPPARD                           ADDRESS ON FILE
ASYA TWEEDY                             ADDRESS ON FILE
AT&T CORPORATION                        ATTN MASTER AGREEMENT SUPPORT TEAM ONE AT&T WAY BEDMINISTER NJ 07921-0752



Epiq Corporate Restructuring, LLC                                                                 Page 197 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 422 of 2235

Claim Name                              Address Information
AT&T CORPORATION                        ATTN PAM CORBETT 11060 THRUSH RIDGE RD RESTON VA 20191
AT&T CORPORATION                        ATTN CATHERINE ARNOLD 410 W MAGNOLIA AVE KNOXVILLE TN 37917
AT&T CORPORATION                        ATTN RICK BEELER 410 N CEDAR BLUFF RD MARYVILLE TN 37923
ATAVIA LEACH                            ADDRESS ON FILE
ATAVIS LOVEJOY                          ADDRESS ON FILE
ATECH INC                               820 FESSLERS PKWY NASHVILLE TN 37210
ATHENA BORTZ                            ADDRESS ON FILE
ATHENA FUENTES                          ADDRESS ON FILE
ATHENA MARIANI                          ADDRESS ON FILE
ATHENA PASCHEK                          ADDRESS ON FILE
ATHENS CITY-COUNTY HEALTH DEPT          278 W UNION ST ATHENS OH 45701
ATHENS COUNTY HEALTH DEPT               278 W UNION ST ATHENS OH 45701
ATHENS DISTRIBUTING CO OF MEMPHIS LLP   905 JAMES STREET MEMPHIS TN 38106
ATHENS DISTRIBUTING COMPANY CHATTANOOGA PO BOX 23287 CHATTANOOGA TN 37422
ATHENS DISTRIBUTING NASHVILLE           3001 OWEN DRIVE ANTIOCH TN 37013
ATHENS UTILITIES BOARD                  100 NEW ENGLEWOOD RD HWY 30 & HWY 39 ATHENS TN 37303
ATHENS UTILITIES BOARD                  PO BOX 689 ATHENS TN 37371
ATHREA PHILLIPS                         ADDRESS ON FILE
ATILANO LIMON                           ADDRESS ON FILE
ATIYANA WINGARD                         ADDRESS ON FILE
ATKINS EVENTS INC                       3135 W GALLAHER FERRY RD C/O JOE AND KATHLEEN ATKINS KNOXVILLE TN 37932
ATLANTA BEVERAGE COMPANY AGGP           5000 FULTON INDUSTRIAL BLVD ATLANTA GA 30336
ATLANTA FIXTURE SALES CO INC            3185 NORTHEAST EXPRESSWAY ATLANTA GA 30341
ATLANTA GASKET                          541 TENTH STREET 210 ATLANTA GA 30318
ATLANTIC BUILDING AND REMODELING INC    809 LIVE OAK DRIVE SUITE 11 SUITE 11 CHESAPEAKE VA 23320
ATLANTIC CITY ASSOCIATES LLC            PO BOX 417340 BOSTON MA 02241
ATLANTIC CITY ASSOCIATES LLC            C/O TANGER PROPERTIES LP ATTN: LEGAL DEPT, 3200 NORTHLINE AVE, STE 360
                                        GREENSBORO NC 27408
ATLANTIC CITY ELECTRIC                  PO BOX 13610 PHILADELPHIA PA 19101
ATLANTIC COAST WATER                    3181 SE DIXIE HWY STUART FL 34997
ATLANTIC CORPORATE                      PO BOX 400 W MA 02093
ATLANTIC FINANCIAL CORP GROUP           1000 BALLPARK WAY ARLINGTON TX 76011
ATLANTIC FINANCIAL GROUP LTD            303 PEACHTREE ST NE ATLANTA GA 30308-3201
ATLANTIC FINANCIAL GROUP LTD            2808 FAIRMOUNT ST DALLAS TX 75201
ATLANTIC FINANCIAL GROUP LTD            2311 CEDAR SPRINGS RD, STE 150 DALLAS TX 75201-6932
ATLANTIC FINANCIAL GROUP LTD            1000 BALLPARK WAY, STE 304 ARLINGTON TX 76011-5168
ATLANTIC FINANCIAL MANAGERS INC         8222 DOUGLAS SUITE 390 DALLAS TX 75225
ATLANTIC REFRIGERATION AIR CONDITIONING 17553 NASSAU COMMONS BLVD LEWES DE 19958
ATLANTIC SHORES DISTRIBUTORS            6707 NETHERLANDS DRIVE WILMINGTON NC 28405
ATLANTIC SOUTHERN PAVING AND            6301 W SUNRISE BLVD PLANTATION FL 33313
SEALCOATING
ATLANTIS BANKS                          ADDRESS ON FILE
ATLANTIS TRUST DATED 11/8/07            1842 WASHINGTON WAY VENICE CA 90291
ATLAS DISTRIBUTING INC                  44 SOUTHBRIDGE STREET P O BOX 420 AUBURN MA 01501
ATLAS GULBERT                           ADDRESS ON FILE
ATLAS SALES INC                         2955 W COLUMBIA AVE BATTLE CREEK MI 49015
ATLAS VAN LINES INC                     PO BOX 952340 ST LOUIS MO 63195
ATLEASSIA CARR                          ADDRESS ON FILE
ATMOS ENERGY                            PO BOX 790311 ST LOUIS MO 63179



Epiq Corporate Restructuring, LLC                                                                  Page 198 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                             Page 423 of 2235

Claim Name                              Address Information
ATMOS ENERGY                           5430 LYNDON B JOHNSON FWY, STE 1800 DALLAS TX 75240-2615
ATMOS ENERGY CORPORATION               ATTN BANKRUPTCY GROUP PO BOX 650205 DALLAS TX 75265-0205
ATOKENA ABE                            ADDRESS ON FILE
ATOMIC DISTRIBUTING CO INC WV          435 7TH AVE HUNTINGTON WV 25701
ATOMIC DISTRIBUTING COMPANY INC        435 7TH AVE HUNTINGTON WV 25701
ATR LAWN CARE AND LANDSCAPING          3785 BILL GARDNER PARKWAY LOCUST GROVE GA 30248
ATR LAWN CARE LANDSCAPING              3785 BILL GARDNER PARKWAY LOCUST GROVE GA 30248
ATREYUE TREECE                         ADDRESS ON FILE
ATTN: TAYLOR BENNETT                   ADDRESS ON FILE
ATTORNEYS FOR DISABLED AMERICAN GRP LLC 4001 CARMICHAEL RD STE 570 MONTGOMERY AL 36106
AUBREANA CARROLL                       ADDRESS ON FILE
AUBREE DAVIDSON                        ADDRESS ON FILE
AUBREEANNA VROMAN                      ADDRESS ON FILE
AUBREY BINGHAM                         ADDRESS ON FILE
AUBREY BROADWELL                       ADDRESS ON FILE
AUBREY BUTCHER                         ADDRESS ON FILE
AUBREY CAMPBELL                        ADDRESS ON FILE
AUBREY DIRKS                           ADDRESS ON FILE
AUBREY EGGLETON                        ADDRESS ON FILE
AUBREY FREY                            ADDRESS ON FILE
AUBREY HALLIGAN                        ADDRESS ON FILE
AUBREY HAYES                           ADDRESS ON FILE
AUBREY HILLEN                          ADDRESS ON FILE
AUBREY HOLLAND                         ADDRESS ON FILE
AUBREY HUFF                            ADDRESS ON FILE
AUBREY JOHNSON                         ADDRESS ON FILE
AUBREY JOHNSON                         ADDRESS ON FILE
AUBREY JONES                           ADDRESS ON FILE
AUBREY LECKLIKNER                      ADDRESS ON FILE
AUBREY MILLER                          ADDRESS ON FILE
AUBREY OLSON                           ADDRESS ON FILE
AUBREY PATTERSON                       ADDRESS ON FILE
AUBREY RENEGAR                         ADDRESS ON FILE
AUBREY RIGGS                           ADDRESS ON FILE
AUBREY ROBINSON                        ADDRESS ON FILE
AUBREY SCOTT                           ADDRESS ON FILE
AUBREY SIMS                            ADDRESS ON FILE
AUBREY THOMPSON                        ADDRESS ON FILE
AUBREY WHEATLEY                        ADDRESS ON FILE
AUBREY WILSON                          ADDRESS ON FILE
AUBRI RONEY                            ADDRESS ON FILE
AUBRI VENTIMIGLIA                      ADDRESS ON FILE
AUBRIANA MINIMI                        ADDRESS ON FILE
AUBRIANA SCOTT                         ADDRESS ON FILE
AUBRIANNA MARKUS                       ADDRESS ON FILE
AUBRIANNA WALTER                       ADDRESS ON FILE
AUBRIE NEUGEBAUER                      ADDRESS ON FILE
AUBRIE PORTER                          ADDRESS ON FILE
AUBRY-QUENTIN MUNANA                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 199 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 424 of 2235

Claim Name                         Address Information
AUBURN BAILEY                      ADDRESS ON FILE
AUBURN WATER SEWERAGE DISTRICT     268 COURT ST P O BOX 414 AUBURN ME 04212-0414
AUDIA SCOTT                        ADDRESS ON FILE
AUDIE MATTHEWS                     ADDRESS ON FILE
AUDITOR OF STATE OF ARKANSAS       UNCLAIMED PROPERTY DIVISION AUDITOR OF STATE 1400 WEST 3RD STREET SUITE 100
                                   LITTLE ROCK AR 72201
AUDRA BEENE                        ADDRESS ON FILE
AUDRA MENA                         ADDRESS ON FILE
AUDRA PELTON                       ADDRESS ON FILE
AUDREA HANNON                      ADDRESS ON FILE
AUDREA SMITH                       ADDRESS ON FILE
AUDREANA OWENS                     ADDRESS ON FILE
AUDREANNA SUMPTER                  ADDRESS ON FILE
AUDREONIA JONES                    ADDRESS ON FILE
AUDREY AMARRA                      ADDRESS ON FILE
AUDREY ANDERSON-PATILLA            ADDRESS ON FILE
AUDREY BELL                        ADDRESS ON FILE
AUDREY BELL                        ADDRESS ON FILE
AUDREY BERTLER                     ADDRESS ON FILE
AUDREY BRASHEARS                   ADDRESS ON FILE
AUDREY CARL                        ADDRESS ON FILE
AUDREY CORNETT                     ADDRESS ON FILE
AUDREY DAYTON                      ADDRESS ON FILE
AUDREY DEMBOSKI                    ADDRESS ON FILE
AUDREY FLAKES                      ADDRESS ON FILE
AUDREY GARRETT                     ADDRESS ON FILE
AUDREY GASKILL                     ADDRESS ON FILE
AUDREY GASKINS                     ADDRESS ON FILE
AUDREY GILMORE                     ADDRESS ON FILE
AUDREY HERMAN                      ADDRESS ON FILE
AUDREY HERP                        ADDRESS ON FILE
AUDREY HIGGINBOTHAM                ADDRESS ON FILE
AUDREY HOWELL                      ADDRESS ON FILE
AUDREY JAENICKE                    ADDRESS ON FILE
AUDREY JOHNSON                     ADDRESS ON FILE
AUDREY KICHAR                      ADDRESS ON FILE
AUDREY LONG                        ADDRESS ON FILE
AUDREY LUSALA                      ADDRESS ON FILE
AUDREY LUSBY                       ADDRESS ON FILE
AUDREY MAKRES                      ADDRESS ON FILE
AUDREY MAKRES                      ADDRESS ON FILE
AUDREY MANDFREDI DUTRA             ADDRESS ON FILE
AUDREY MARTIN                      ADDRESS ON FILE
AUDREY MAUNU                       ADDRESS ON FILE
AUDREY MORGAN                      ADDRESS ON FILE
AUDREY MORRIS                      ADDRESS ON FILE
AUDREY MURPHY                      ADDRESS ON FILE
AUDREY MURRAY                      ADDRESS ON FILE
AUDREY NICHOLS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 200 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                           Page 425 of 2235

Claim Name                         Address Information
AUDREY O'DONNELL                   ADDRESS ON FILE
AUDREY PALMORE                     ADDRESS ON FILE
AUDREY RANDOLPH                    ADDRESS ON FILE
AUDREY SANDORE                     ADDRESS ON FILE
AUDREY SMART                       ADDRESS ON FILE
AUDREY STEVENS                     ADDRESS ON FILE
AUDREY STOWERS                     ADDRESS ON FILE
AUDREY THARP                       ADDRESS ON FILE
AUDREY TROTTER                     ADDRESS ON FILE
AUDRIANNA BENNETT                  ADDRESS ON FILE
AUDRIANNA BRAKEBILL                ADDRESS ON FILE
AUDRIANNA HAWKINS                  ADDRESS ON FILE
AUDRIANNA SUAZO                    ADDRESS ON FILE
AUDRIC JOHNSON                     ADDRESS ON FILE
AUDRIK INC                         DBA ROTO ROOTER 12898 WESTMORE STREET LIVONIA MI 48150
AUGUST FAULKNER                    ADDRESS ON FILE
AUGUST GREENLEE                    ADDRESS ON FILE
AUGUST HOWERTON                    ADDRESS ON FILE
AUGUST JONES                       ADDRESS ON FILE
AUGUST SAVARESE                    ADDRESS ON FILE
AUGUSTA AMAGO                      ADDRESS ON FILE
AUGUSTA CARPET CLEANING            3026 DEANS BRIDGE RD AUGUSTA GA 30906
AUGUSTA CLINE                      ADDRESS ON FILE
AUGUSTIN ARROYO                    ADDRESS ON FILE
AUGUSTINE CACHU                    ADDRESS ON FILE
AUGUSTINE CHAVEZ                   ADDRESS ON FILE
AUGUSTO FONSECA                    ADDRESS ON FILE
AUGUSTO GUZMAN                     ADDRESS ON FILE
AUGUSTO LOPES                      ADDRESS ON FILE
AUGUSTO OLIVEIRA                   ADDRESS ON FILE
AUGUSTO ROSAMILIA                  ADDRESS ON FILE
AUGUSTUS HOWELL                    ADDRESS ON FILE
AUGUSTUS LACKEY                    ADDRESS ON FILE
AUGUSTUS NORRIS                    ADDRESS ON FILE
AUIS SANTANA                       ADDRESS ON FILE
AUKIEVEYANA SIMPSON                ADDRESS ON FILE
AULURA SAUNDERS                    ADDRESS ON FILE
AUMARIA KELLY                      ADDRESS ON FILE
AUNDRA BROWN                       ADDRESS ON FILE
AUNDRA KINUTHIA                    ADDRESS ON FILE
AUNDRA LARKINS                     ADDRESS ON FILE
AUNDRAE INGRAM                     ADDRESS ON FILE
AUNDRE BETHEL                      ADDRESS ON FILE
AUNDREA BERRY                      ADDRESS ON FILE
AUNDREA CLARK                      ADDRESS ON FILE
AUNDREA MCNEILL                    ADDRESS ON FILE
AUNDREA ROGERS                     ADDRESS ON FILE
AUNDREA TOWNSEND                   ADDRESS ON FILE
AUNDREANA ROBERTS                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 201 OF 2008
                                              RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 426 of 2235

Claim Name                          Address Information
AUNDREANNA RUDOLPH                  ADDRESS ON FILE
AUNDREY STEWART                     ADDRESS ON FILE
AUNDREYA MCKINNEY                   ADDRESS ON FILE
AUNTUANE AVERY                      ADDRESS ON FILE
AUNZARIEA DAVIS                     ADDRESS ON FILE
AUPPERLE PLUMBING AND HEATING INC   314 W FRONT ST NORTH PLATTE NE 69101
AURELIA BOWLEN                      ADDRESS ON FILE
AURELIO MARTINEZ                    ADDRESS ON FILE
AURIEL JAMES                        ADDRESS ON FILE
AURIELLE TEDESCO                    ADDRESS ON FILE
AURIYON DIXON                       ADDRESS ON FILE
AURMANI CAMPOS                      ADDRESS ON FILE
AURORA HOLLER                       ADDRESS ON FILE
AURORA HUNGATE                      ADDRESS ON FILE
AURORA KRAUTWALD                    ADDRESS ON FILE
AURORA WATER                        PO BOX 719117 DENVER CO 80271-9117
AUSTELL NATURAL GAS SYSTEM          2838 JOE JERKIN BLVD AUSTELL GA 30106
AUSTELL NATURAL GAS SYSTEM          PO BOX 685 AUSTELL GA 30168
AUSTELL NATURAL GAS SYSTEM          PO BOX 685 AUSTELL GA 30168-0685
AUSTEN LONG                         ADDRESS ON FILE
AUSTEN MACK                         ADDRESS ON FILE
AUSTEN QUIBELL                      ADDRESS ON FILE
AUSTIN ABERCROMBIE                  ADDRESS ON FILE
AUSTIN ADAMS                        ADDRESS ON FILE
AUSTIN AITKEN                       ADDRESS ON FILE
AUSTIN AMOS                         ADDRESS ON FILE
AUSTIN ANGOLIA                      ADDRESS ON FILE
AUSTIN ARDLER                       ADDRESS ON FILE
AUSTIN ATWOOD                       ADDRESS ON FILE
AUSTIN AVILES                       ADDRESS ON FILE
AUSTIN BACON                        ADDRESS ON FILE
AUSTIN BALDWIN                      ADDRESS ON FILE
AUSTIN BARNHART                     ADDRESS ON FILE
AUSTIN BARTGIS                      ADDRESS ON FILE
AUSTIN BEARS                        ADDRESS ON FILE
AUSTIN BENNETT                      ADDRESS ON FILE
AUSTIN BERRY                        ADDRESS ON FILE
AUSTIN BISHOP                       ADDRESS ON FILE
AUSTIN BOHAN                        ADDRESS ON FILE
AUSTIN BOLICH                       ADDRESS ON FILE
AUSTIN BOWEN                        ADDRESS ON FILE
AUSTIN BRAYFIELD                    ADDRESS ON FILE
AUSTIN BROWN                        ADDRESS ON FILE
AUSTIN BROWN                        ADDRESS ON FILE
AUSTIN BRUNO                        ADDRESS ON FILE
AUSTIN BRYAN                        ADDRESS ON FILE
AUSTIN CAMPBELL                     ADDRESS ON FILE
AUSTIN CAMPBELL                     ADDRESS ON FILE
AUSTIN CARLTON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 202 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 427 of 2235

Claim Name                        Address Information
AUSTIN CARSWELL                   ADDRESS ON FILE
AUSTIN CARTER                     ADDRESS ON FILE
AUSTIN CARTER                     ADDRESS ON FILE
AUSTIN CARTER                     ADDRESS ON FILE
AUSTIN CHADWICK                   ADDRESS ON FILE
AUSTIN CHIPROWSKI                 ADDRESS ON FILE
AUSTIN CHOATE                     ADDRESS ON FILE
AUSTIN CLAPPER                    ADDRESS ON FILE
AUSTIN CLARONI                    ADDRESS ON FILE
AUSTIN CLEMONS                    ADDRESS ON FILE
AUSTIN CLODFELTER                 ADDRESS ON FILE
AUSTIN COFFELT                    ADDRESS ON FILE
AUSTIN COLEMAN                    ADDRESS ON FILE
AUSTIN COLLINS                    ADDRESS ON FILE
AUSTIN CONAWAY                    ADDRESS ON FILE
AUSTIN COX                        ADDRESS ON FILE
AUSTIN COX                        ADDRESS ON FILE
AUSTIN CRIBB                      ADDRESS ON FILE
AUSTIN DALLEN                     ADDRESS ON FILE
AUSTIN DAVID                      ADDRESS ON FILE
AUSTIN DAVIS JR                   ADDRESS ON FILE
AUSTIN DEDI                       ADDRESS ON FILE
AUSTIN DELONG                     ADDRESS ON FILE
AUSTIN DENNIS                     ADDRESS ON FILE
AUSTIN DEWEY                      ADDRESS ON FILE
AUSTIN DINKINS                    ADDRESS ON FILE
AUSTIN DURR                       ADDRESS ON FILE
AUSTIN EAST MAGNET HIGH SCHOOL    2800 MLK JR AVE KNOXVILLE TN 37921
AUSTIN ELLIS                      ADDRESS ON FILE
AUSTIN ELLSWORTH                  ADDRESS ON FILE
AUSTIN ELLSWORTH                  ADDRESS ON FILE
AUSTIN EMERSON                    ADDRESS ON FILE
AUSTIN ERICKSON                   ADDRESS ON FILE
AUSTIN FIELDS                     ADDRESS ON FILE
AUSTIN FINKS                      ADDRESS ON FILE
AUSTIN FOWLER                     ADDRESS ON FILE
AUSTIN FOWLER                     ADDRESS ON FILE
AUSTIN FRANKLIN                   ADDRESS ON FILE
AUSTIN FREEMAN                    ADDRESS ON FILE
AUSTIN GADPAILLE                  ADDRESS ON FILE
AUSTIN GALLOWAY                   ADDRESS ON FILE
AUSTIN GARNER                     ADDRESS ON FILE
AUSTIN GARTON                     ADDRESS ON FILE
AUSTIN GASPER                     ADDRESS ON FILE
AUSTIN GERLACH                    ADDRESS ON FILE
AUSTIN GILLAND                    ADDRESS ON FILE
AUSTIN GOLTER                     ADDRESS ON FILE
AUSTIN GOOCH                      ADDRESS ON FILE
AUSTIN GORDON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 203 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 428 of 2235

Claim Name                          Address Information
AUSTIN GRAY                         ADDRESS ON FILE
AUSTIN GREENE                       ADDRESS ON FILE
AUSTIN GREER                        ADDRESS ON FILE
AUSTIN GRIFFITH                     ADDRESS ON FILE
AUSTIN GULICK                       ADDRESS ON FILE
AUSTIN GUNTHER                      ADDRESS ON FILE
AUSTIN HAAS                         ADDRESS ON FILE
AUSTIN HAMMERS                      ADDRESS ON FILE
AUSTIN HAMRICK                      ADDRESS ON FILE
AUSTIN HARMON                       ADDRESS ON FILE
AUSTIN HARRIS                       ADDRESS ON FILE
AUSTIN HARTMANN                     ADDRESS ON FILE
AUSTIN HEFFELFINGER                 ADDRESS ON FILE
AUSTIN HENDERSON                    ADDRESS ON FILE
AUSTIN HILBURN                      ADDRESS ON FILE
AUSTIN HODGES                       ADDRESS ON FILE
AUSTIN HORNE                        ADDRESS ON FILE
AUSTIN HUDGINS                      ADDRESS ON FILE
AUSTIN HUDY-NEAL                    ADDRESS ON FILE
AUSTIN HUGGINS                      ADDRESS ON FILE
AUSTIN HUMPHRIES                    ADDRESS ON FILE
AUSTIN HURST                        ADDRESS ON FILE
AUSTIN ISABELLE                     ADDRESS ON FILE
AUSTIN JACKSON                      ADDRESS ON FILE
AUSTIN JAMES                        ADDRESS ON FILE
AUSTIN JENNINGS                     ADDRESS ON FILE
AUSTIN JOHNSON                      ADDRESS ON FILE
AUSTIN JOHNSON                      ADDRESS ON FILE
AUSTIN JONES                        ADDRESS ON FILE
AUSTIN JONES                        ADDRESS ON FILE
AUSTIN JONES                        ADDRESS ON FILE
AUSTIN JORDAN                       ADDRESS ON FILE
AUSTIN KEETON                       ADDRESS ON FILE
AUSTIN KERNS                        ADDRESS ON FILE
AUSTIN KING                         ADDRESS ON FILE
AUSTIN KNIGHTEN                     ADDRESS ON FILE
AUSTIN KOCH                         ADDRESS ON FILE
AUSTIN KOLB                         ADDRESS ON FILE
AUSTIN KONIK                        ADDRESS ON FILE
AUSTIN KUGHEN                       ADDRESS ON FILE
AUSTIN KUROSKY                      ADDRESS ON FILE
AUSTIN LAFALCIA-RYAN                ADDRESS ON FILE
AUSTIN LAMASTERS                    ADDRESS ON FILE
AUSTIN LANDIS                       ADDRESS ON FILE
AUSTIN LARCOMB                      ADDRESS ON FILE
AUSTIN LAWS                         ADDRESS ON FILE
AUSTIN LAWSON                       ADDRESS ON FILE
AUSTIN LEACH                        ADDRESS ON FILE
AUSTIN LEE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 204 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 429 of 2235

Claim Name                       Address Information
AUSTIN LESTER                    ADDRESS ON FILE
AUSTIN LLOYD                     ADDRESS ON FILE
AUSTIN LONG                      ADDRESS ON FILE
AUSTIN LOPERENA                  ADDRESS ON FILE
AUSTIN LOWERY                    ADDRESS ON FILE
AUSTIN LUNDY                     ADDRESS ON FILE
AUSTIN MADDISON                  ADDRESS ON FILE
AUSTIN MADEWELL                  ADDRESS ON FILE
AUSTIN MATHIS                    ADDRESS ON FILE
AUSTIN MATSCO                    ADDRESS ON FILE
AUSTIN MCBRIDE                   ADDRESS ON FILE
AUSTIN MCDONALD                  ADDRESS ON FILE
AUSTIN MCELMURRY                 ADDRESS ON FILE
AUSTIN MCKEEVER                  ADDRESS ON FILE
AUSTIN MERKLE                    ADDRESS ON FILE
AUSTIN MILLARD                   ADDRESS ON FILE
AUSTIN MILLER                    ADDRESS ON FILE
AUSTIN MILLER                    ADDRESS ON FILE
AUSTIN MILLER                    ADDRESS ON FILE
AUSTIN MOORE                     ADDRESS ON FILE
AUSTIN MOORE                     ADDRESS ON FILE
AUSTIN MORGAN                    ADDRESS ON FILE
AUSTIN MORRIS                    ADDRESS ON FILE
AUSTIN MOSS                      ADDRESS ON FILE
AUSTIN MYERS                     ADDRESS ON FILE
AUSTIN NEGUS                     ADDRESS ON FILE
AUSTIN NEWLAND                   ADDRESS ON FILE
AUSTIN NOVA                      ADDRESS ON FILE
AUSTIN NUCCETELLI                ADDRESS ON FILE
AUSTIN OGLETREE                  ADDRESS ON FILE
AUSTIN OWENS                     ADDRESS ON FILE
AUSTIN PAOLILLO                  ADDRESS ON FILE
AUSTIN PAULIN                    ADDRESS ON FILE
AUSTIN PEREZ                     ADDRESS ON FILE
AUSTIN PEREZ                     ADDRESS ON FILE
AUSTIN PERRY                     ADDRESS ON FILE
AUSTIN PIERCE                    ADDRESS ON FILE
AUSTIN PIERCE                    ADDRESS ON FILE
AUSTIN POLAND                    ADDRESS ON FILE
AUSTIN PUGH                      ADDRESS ON FILE
AUSTIN RAY                       ADDRESS ON FILE
AUSTIN REARDON                   ADDRESS ON FILE
AUSTIN REECE                     ADDRESS ON FILE
AUSTIN REED                      ADDRESS ON FILE
AUSTIN REYES                     ADDRESS ON FILE
AUSTIN RICHARDS                  ADDRESS ON FILE
AUSTIN RIVERA                    ADDRESS ON FILE
AUSTIN ROBINSON                  ADDRESS ON FILE
AUSTIN ROUSH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 205 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 430 of 2235

Claim Name                        Address Information
AUSTIN SAMONS                     ADDRESS ON FILE
AUSTIN SANDERSON                  ADDRESS ON FILE
AUSTIN SANFORD                    ADDRESS ON FILE
AUSTIN SANTIAGO                   ADDRESS ON FILE
AUSTIN SARGENT                    ADDRESS ON FILE
AUSTIN SCHALLA                    ADDRESS ON FILE
AUSTIN SEABOLT                    ADDRESS ON FILE
AUSTIN SESLER                     ADDRESS ON FILE
AUSTIN SEWARD                     ADDRESS ON FILE
AUSTIN SHEALY                     ADDRESS ON FILE
AUSTIN SHEAR                      ADDRESS ON FILE
AUSTIN SHUTAK                     ADDRESS ON FILE
AUSTIN SIMPSON                    ADDRESS ON FILE
AUSTIN SMITH                      ADDRESS ON FILE
AUSTIN SMITH                      ADDRESS ON FILE
AUSTIN SMITH                      ADDRESS ON FILE
AUSTIN SMOTHERS                   ADDRESS ON FILE
AUSTIN SPIDELL                    ADDRESS ON FILE
AUSTIN STEPHENS                   ADDRESS ON FILE
AUSTIN STEWART                    ADDRESS ON FILE
AUSTIN STEWART                    ADDRESS ON FILE
AUSTIN STRESS                     ADDRESS ON FILE
AUSTIN STRICKIN                   ADDRESS ON FILE
AUSTIN STRICKLAND                 ADDRESS ON FILE
AUSTIN STUTZMAN                   ADDRESS ON FILE
AUSTIN TATUM                      ADDRESS ON FILE
AUSTIN TEAGUE                     ADDRESS ON FILE
AUSTIN THIMM                      ADDRESS ON FILE
AUSTIN THOMPSON                   ADDRESS ON FILE
AUSTIN TIERNEY                    ADDRESS ON FILE
AUSTIN TINGLE                     ADDRESS ON FILE
AUSTIN TODD                       ADDRESS ON FILE
AUSTIN TOROK                      ADDRESS ON FILE
AUSTIN VAUGHT                     ADDRESS ON FILE
AUSTIN WARREN                     ADDRESS ON FILE
AUSTIN WELCH                      ADDRESS ON FILE
AUSTIN WHATLEY                    ADDRESS ON FILE
AUSTIN WHATLEY                    ADDRESS ON FILE
AUSTIN WHITE                      ADDRESS ON FILE
AUSTIN WILLIAMS                   ADDRESS ON FILE
AUSTIN WILLIAMS                   ADDRESS ON FILE
AUSTIN WILLIAMS                   ADDRESS ON FILE
AUSTIN WILLIAMS                   ADDRESS ON FILE
AUSTIN WILSON                     ADDRESS ON FILE
AUSTIN WOOD                       ADDRESS ON FILE
AUSTIN WRIGHT                     ADDRESS ON FILE
AUSTIN WRIGHT                     ADDRESS ON FILE
AUSTIN WRIGHT                     ADDRESS ON FILE
AUSTIN WUPPERMAN-RENTAS           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 206 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                            Page 431 of 2235

Claim Name                             Address Information
AUSTIN YOUNGBLOOD                      ADDRESS ON FILE
AUSTIN ZACK                            ADDRESS ON FILE
AUSTINTOWN LOCAL SCHOOL DISTRICT       BOARD OF EDUCATION 700 S. RACCOON ROAD AUSTINTOWN OH 44515
AUSTYN GUERRERO                        ADDRESS ON FILE
AUSTYN KEEVEN                          ADDRESS ON FILE
AUSTYN MAURICE                         ADDRESS ON FILE
AUSTYN PAYNE                           ADDRESS ON FILE
AUSTYN SZEMPRUCH                       ADDRESS ON FILE
AUSTYN WOLFE                           ADDRESS ON FILE
AUTAVIUS FIGGS                         ADDRESS ON FILE
AUTERIA ANDERSON                       ADDRESS ON FILE
AUTHER EDWARDS                         ADDRESS ON FILE
AUTHORIZED APPLIANCE SERVICENTER INC   1020 TUCKASEEGEE RD CHARLOTTE NC 28208
AUTHORIZED COMMERCIAL EQUIP SERVICE    1020 TUCKASEEGEE RD CHARLOTTE NC 28208
AUTISHA JACKSON                        ADDRESS ON FILE
AUTOPRO TIRES SERVICE                  415 HOME AVE MARYVILLE TN 37801
AUTRY WILSON                           ADDRESS ON FILE
AUTUM CRESSIONIE                       ADDRESS ON FILE
AUTUM MARKS                            ADDRESS ON FILE
AUTUM NIPPER                           ADDRESS ON FILE
AUTUM WALKER-CORNELL                   ADDRESS ON FILE
AUTUME STARKS                          ADDRESS ON FILE
AUTUMN ARMSTRONG                       ADDRESS ON FILE
AUTUMN ATCHISON                        ADDRESS ON FILE
AUTUMN BEADLE                          ADDRESS ON FILE
AUTUMN BERGER                          ADDRESS ON FILE
AUTUMN BLAND                           ADDRESS ON FILE
AUTUMN BONILLA                         ADDRESS ON FILE
AUTUMN BOURQUE                         ADDRESS ON FILE
AUTUMN BROCK                           ADDRESS ON FILE
AUTUMN BUJAK                           ADDRESS ON FILE
AUTUMN BURLESON                        ADDRESS ON FILE
AUTUMN BURTON                          ADDRESS ON FILE
AUTUMN CAMPBELL                        ADDRESS ON FILE
AUTUMN CHANDLER                        ADDRESS ON FILE
AUTUMN CHEN                            ADDRESS ON FILE
AUTUMN CHESTNUT                        ADDRESS ON FILE
AUTUMN COLLINS                         ADDRESS ON FILE
AUTUMN CONATSER                        ADDRESS ON FILE
AUTUMN CORNELIUS                       ADDRESS ON FILE
AUTUMN COURT                           ADDRESS ON FILE
AUTUMN COURTRIGHT                      ADDRESS ON FILE
AUTUMN CUMMINGS                        ADDRESS ON FILE
AUTUMN DARLING                         ADDRESS ON FILE
AUTUMN DUFFEY                          ADDRESS ON FILE
AUTUMN EDWARDS                         ADDRESS ON FILE
AUTUMN ELDRIDGE                        ADDRESS ON FILE
AUTUMN ENTZMINGER                      ADDRESS ON FILE
AUTUMN FAUNTLEROY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 207 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 432 of 2235

Claim Name                         Address Information
AUTUMN FEESER                      ADDRESS ON FILE
AUTUMN FELDHAKE                    ADDRESS ON FILE
AUTUMN FISHER                      ADDRESS ON FILE
AUTUMN FOURNIWER                   ADDRESS ON FILE
AUTUMN GALLANT                     ADDRESS ON FILE
AUTUMN GARRISON                    ADDRESS ON FILE
AUTUMN GAYMAN                      ADDRESS ON FILE
AUTUMN GLADDEN                     ADDRESS ON FILE
AUTUMN GOINS                       ADDRESS ON FILE
AUTUMN GROMLEY                     ADDRESS ON FILE
AUTUMN HAMANN                      ADDRESS ON FILE
AUTUMN HAYNES                      ADDRESS ON FILE
AUTUMN HOLTON                      ADDRESS ON FILE
AUTUMN HORTON                      ADDRESS ON FILE
AUTUMN JORDAN                      ADDRESS ON FILE
AUTUMN KELLEY                      ADDRESS ON FILE
AUTUMN KING                        ADDRESS ON FILE
AUTUMN KING                        ADDRESS ON FILE
AUTUMN KUBEJA                      ADDRESS ON FILE
AUTUMN LAWRENCE                    ADDRESS ON FILE
AUTUMN LEACH                       ADDRESS ON FILE
AUTUMN LEE                         ADDRESS ON FILE
AUTUMN LOVE                        ADDRESS ON FILE
AUTUMN MCKINNEY                    ADDRESS ON FILE
AUTUMN MILLER                      ADDRESS ON FILE
AUTUMN MINNICH                     ADDRESS ON FILE
AUTUMN MITCHELL                    ADDRESS ON FILE
AUTUMN MOORE                       ADDRESS ON FILE
AUTUMN MURPHY                      ADDRESS ON FILE
AUTUMN NELSON                      ADDRESS ON FILE
AUTUMN OAKES                       ADDRESS ON FILE
AUTUMN PERSUN                      ADDRESS ON FILE
AUTUMN PORTER                      ADDRESS ON FILE
AUTUMN POWERS                      ADDRESS ON FILE
AUTUMN RHOADES                     ADDRESS ON FILE
AUTUMN RILEY                       ADDRESS ON FILE
AUTUMN ROBERTS                     ADDRESS ON FILE
AUTUMN ROGERS                      ADDRESS ON FILE
AUTUMN ROGERS                      ADDRESS ON FILE
AUTUMN ROTH                        ADDRESS ON FILE
AUTUMN SALES                       ADDRESS ON FILE
AUTUMN SCHNORRBUSCH                ADDRESS ON FILE
AUTUMN SCHREIBER                   ADDRESS ON FILE
AUTUMN SHADE                       ADDRESS ON FILE
AUTUMN SIDES                       ADDRESS ON FILE
AUTUMN SORRELS                     ADDRESS ON FILE
AUTUMN STALEY                      ADDRESS ON FILE
AUTUMN STATON                      ADDRESS ON FILE
AUTUMN STOKELY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 208 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                      Page 433 of 2235

Claim Name                       Address Information
AUTUMN SULLIVAN                  ADDRESS ON FILE
AUTUMN SUTTER                    ADDRESS ON FILE
AUTUMN SWANAY                    ADDRESS ON FILE
AUTUMN THOMAS                    ADDRESS ON FILE
AUTUMN URMEY                     ADDRESS ON FILE
AUTUMN WALKER                    ADDRESS ON FILE
AUTUMN WHITNEY                   ADDRESS ON FILE
AUTUMN WILLIAMS                  ADDRESS ON FILE
AV BARR                          ADDRESS ON FILE
AVA ANDREWS                      ADDRESS ON FILE
AVA BELL                         ADDRESS ON FILE
AVA BERRY                        ADDRESS ON FILE
AVA BOYD                         ADDRESS ON FILE
AVA DE LEON                      ADDRESS ON FILE
AVA JACKSON                      ADDRESS ON FILE
AVA NORRIS                       ADDRESS ON FILE
AVA PHILLIPS                     ADDRESS ON FILE
AVA SIMPSON                      ADDRESS ON FILE
AVA URHAHN                       ADDRESS ON FILE
AVA WASHINGTON                   ADDRESS ON FILE
AVAINA GOODWIN                   ADDRESS ON FILE
AVANA LOAR                       ADDRESS ON FILE
AVANDER WIMSATT                  ADDRESS ON FILE
AVANNAH NEELY                    ADDRESS ON FILE
AVANTI WASHINGTON                ADDRESS ON FILE
AVEEN MUHAMAD                    ADDRESS ON FILE
AVELINO URIBE                    ADDRESS ON FILE
AVEN MAXWELL                     ADDRESS ON FILE
AVENCIA GRANT                    ADDRESS ON FILE
AVENUES MALL, LLC                CHRISTINE MCKENNA, ESQ. MCKENNA, MCCAUSLAND & MURPHY, P.A. 3020 NE 32ND AVE.,
                                 SUITE 304 FT. LAUDERDALE FL 33308
AVENUES MALL, LLC                C/O CBL & ASSOCIATED, INC CBL CENTER, STE 500 2030 HAMILTON PLACE BOULEVARD
                                 CHATTANOOGA TN 37421-6000
AVENUES MALL, LLC                C/O M.S MGMT ASSOCIATES INC 225 WEST WASHINGTON STREET INDIANAPOLIS IN
                                 46204-3438
AVENUES MALL, LLC                C/O HEITMAN 191 NORTH WACKER DRIVE STE 2500 CHICAGO IL 60606
AVENUES MALL, LLC                C/O HEITMAN 191 NORTH WACKER DRIVE STE 2500 CHICAGE IL 60606
AVEREY RENEAU                    ADDRESS ON FILE
AVERY AHRENS                     ADDRESS ON FILE
AVERY BOWERSOX                   ADDRESS ON FILE
AVERY CLAYCOMB                   ADDRESS ON FILE
AVERY COCKRELL                   ADDRESS ON FILE
AVERY DAVIS                      ADDRESS ON FILE
AVERY DRAKE                      ADDRESS ON FILE
AVERY EDWARDS                    ADDRESS ON FILE
AVERY EVANS                      ADDRESS ON FILE
AVERY FULLER                     ADDRESS ON FILE
AVERY GANIES                     ADDRESS ON FILE
AVERY GARRIQUES                  ADDRESS ON FILE
AVERY GILMAN                     ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                          Page 209 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 434 of 2235

Claim Name                          Address Information
AVERY HARTSOCK                      ADDRESS ON FILE
AVERY KELLER                        ADDRESS ON FILE
AVERY LANE                          ADDRESS ON FILE
AVERY LOGAN                         ADDRESS ON FILE
AVERY MITCHELL                      ADDRESS ON FILE
AVERY MONEYPENNY                    ADDRESS ON FILE
AVERY MOULTON-FOWLER                ADDRESS ON FILE
AVERY OMOTO                         ADDRESS ON FILE
AVERY PERRIN-HARDEN                 ADDRESS ON FILE
AVERY PHILLIPS                      ADDRESS ON FILE
AVERY POINTER                       ADDRESS ON FILE
AVERY RAGSDALE                      ADDRESS ON FILE
AVERY SLUGA                         ADDRESS ON FILE
AVERY SMITH                         ADDRESS ON FILE
AVERY SMITH                         ADDRESS ON FILE
AVERY STEVENSON                     ADDRESS ON FILE
AVERY TORRES                        ADDRESS ON FILE
AVG PARTNERS I LLC                  9595 WILSHIRE BLVD STE 700 BEVERLY HILLS CA 90212
AVIALL                              P O BOX 842267 DALLAS TX 75284
AVIANCA VAZQUEZ                     ADDRESS ON FILE
AVIANCE GIRARD                      ADDRESS ON FILE
AVIS BARNETT                        ADDRESS ON FILE
AVIYAUN LOTT                        ADDRESS ON FILE
AVNIEL CHARLES                      ADDRESS ON FILE
AVON THOMAS                         ADDRESS ON FILE
AVONDALE GATEWAY                    1707 E HIGHLAND AVE SUITE 100 PHOENIX AZ 85016
AVONTE COLE                         ADDRESS ON FILE
AVONTE HISLE                        ADDRESS ON FILE
AVT TECHNOLOGY SOLUTIONS LLC        PO BOX 844144 DALLAS TX 75284
AVU RAZ                             ADDRESS ON FILE
AWNCLEAN INC                        INDIANAPOLIS IN 46220
AWNEA DAVIS                         ADDRESS ON FILE
AX NOW                              21700 WYOMING ST OAK PARK MI 48237
AXE TUCKER                          ADDRESS ON FILE
AXEL FREIBERG                       ADDRESS ON FILE
AXEL GARCIA PERALTA                 ADDRESS ON FILE
AXEL GORDILLO                       ADDRESS ON FILE
AXEL TORRES                         ADDRESS ON FILE
AXL KURZAWA                         ADDRESS ON FILE
AXLEYSPUNG INC                      P O BOX 3654 ALPHARETTA GA 30023
AXTREME CARPET                      PO BOX 9305 LOWELL MA 01852
AYA KABRA                           ADDRESS ON FILE
AYAH AYOUB                          ADDRESS ON FILE
AYAN HERSI                          ADDRESS ON FILE
AYANA GORDON                        ADDRESS ON FILE
AYANA HALL                          ADDRESS ON FILE
AYANA HARRELL                       ADDRESS ON FILE
AYANA HARRIS                        ADDRESS ON FILE
AYANA KELLY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 210 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 435 of 2235

Claim Name                           Address Information
AYANA MCGILBERT                      ADDRESS ON FILE
AYANA MOORE                          ADDRESS ON FILE
AYANA THOMAS                         ADDRESS ON FILE
AYANA VALENTIN                       ADDRESS ON FILE
AYANA WALKER                         ADDRESS ON FILE
AYANNA ANDERSON                      ADDRESS ON FILE
AYANNA DEWBERRY                      ADDRESS ON FILE
AYANNA GRANT                         ADDRESS ON FILE
AYANNA HOLMES                        ADDRESS ON FILE
AYANNA JONES                         ADDRESS ON FILE
AYANNA MOORE                         ADDRESS ON FILE
AYANNA NEWMAN                        ADDRESS ON FILE
AYANNA PATTERSON                     ADDRESS ON FILE
AYANNA SIMPSON-NUGENT                ADDRESS ON FILE
AYANNA SULLIVAN                      ADDRESS ON FILE
AYANNA WHITE                         ADDRESS ON FILE
AYANNA WILLIAMS                      ADDRESS ON FILE
AYANNA WOODARD                       ADDRESS ON FILE
AYANNA WRIGHT                        ADDRESS ON FILE
AYDA BANEGAS                         ADDRESS ON FILE
AYE MAR                              ADDRESS ON FILE
AYESHA BITTNER                       ADDRESS ON FILE
AYESHA JORDAN                        ADDRESS ON FILE
AYESHA VASQUEZ                       ADDRESS ON FILE
AYHJIEON POWELL                      ADDRESS ON FILE
AYINDE GAY                           ADDRESS ON FILE
AYLA JONES                           ADDRESS ON FILE
AYLA LAW                             ADDRESS ON FILE
AYLA OGLESBY                         ADDRESS ON FILE
AYLA RAHIMI                          ADDRESS ON FILE
AYLA SPELLMAN                        ADDRESS ON FILE
AYLEAH GUNTER                        ADDRESS ON FILE
AYLLA MARRA                          ADDRESS ON FILE
AYOKUNMI AKANO                       ADDRESS ON FILE
AYOMIPOSI SOLOMON                    ADDRESS ON FILE
AYONA POTEAT                         ADDRESS ON FILE
AYONA RICHARDS                       ADDRESS ON FILE
AYONNA DEMBY                         ADDRESS ON FILE
AYONNA NEWCOMB                       ADDRESS ON FILE
AYONNA WILLIAMS                      ADDRESS ON FILE
AYONTE DAVIS                         ADDRESS ON FILE
AYONTE HULL                          ADDRESS ON FILE
AYOOLA AKANO                         ADDRESS ON FILE
AYRIS ABDELNASSAR                    ADDRESS ON FILE
AYRRICKA STREET                      ADDRESS ON FILE
AYSA RICH                            ADDRESS ON FILE
AYSHA BENWAY                         ADDRESS ON FILE
AYSHA FRAZIER                        ADDRESS ON FILE
AYSHA MARTIN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 211 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                 Service List
                                                                             Page 436 of 2235

Claim Name                            Address Information
AYSHIA FAIN                           ADDRESS ON FILE
AYSIA DAVIS                           ADDRESS ON FILE
AYSIA FREEMAN                         ADDRESS ON FILE
AYSIA GAUDET                          ADDRESS ON FILE
AYUANNA RICHARDSON                    ADDRESS ON FILE
AZAIAH BAYNARD                        ADDRESS ON FILE
AZAJERRON WICKES                      ADDRESS ON FILE
AZALEA SPELLMAN                       ADDRESS ON FILE
AZANA JONES                           ADDRESS ON FILE
AZARIA BENNETT                        ADDRESS ON FILE
AZARIA MINTON                         ADDRESS ON FILE
AZEEMA ERVIN                          ADDRESS ON FILE
AZHLI THOMAS-COOK                     ADDRESS ON FILE
AZIA CRADDOCK                         ADDRESS ON FILE
AZIA JOHNSON                          ADDRESS ON FILE
AZIA JONES                            ADDRESS ON FILE
AZIA LAYMAN                           ADDRESS ON FILE
AZIB ABDUSSABUR                       ADDRESS ON FILE
AZIZAT AJIBORODE                      ADDRESS ON FILE
AZIZULLAH MOHAMMADZAI                 ADDRESS ON FILE
AZJAUN WALTON                         ADDRESS ON FILE
AZM CONSTRUCTRION LLC                 9753 CHAMBERS CT COMMERCE CITY CO CO 80022
AZREEN REHMAN                         ADDRESS ON FILE
AZUCENA GRANADOS AMAYA                ADDRESS ON FILE
AZUCENA RAMIREZ                       ADDRESS ON FILE
AZURE BEVIS                           ADDRESS ON FILE
AZURE DAMRON                          ADDRESS ON FILE
AZURE MCFEE                           ADDRESS ON FILE
AZUREE REDDING                        ADDRESS ON FILE
AZURELANNDRIA FLORENCE                ADDRESS ON FILE
B & B SIGN AND LIGHTING MAINTENANCE   2015 SEMINOLE DR SW HUNTSVILLE AL 35805
B AND B AWNINGS                       2350 PLAZA DRIVE ENTERPRISE AL 36330
B AND B DISTRIBUTORS INC              1600 PORTER ROAD ROCK HILL SC 29730
B AND B ELECTRICAL CONTRACTING INC    PO BOX 550692 FT LAUDERDALE FL 33355
B AND M ROOFING CONTRACTORS           2841 NORTH CHURCH ST P O BOX 1432 ROCKY MOUNT NC 27804
B AND S PLUMBING AND HEATING INC      889 W JOHNSON TERRE HAUTE IN 47802
B AND W LAWN AND LANDSCAPING LLC      6910 E 300 N FREMONT IN 46737
B B BEVERAGE CO INC                   6401 W HAMILTON PARK DRIVE COLUMBUS GA 31909
B D G MAINTENANCE                     LANDSCAPE CONSTRUCTION MGT 7000 EAST MCDOWELL ROAD SUITE 100 SCOTTSDALE AZ
                                      85257
B J ENTERPRISES                       400 W INDUSTRIAL LAKE DR LINCOLN NE 68528
B KAUFMAN CONST INC                   130 EAST C ST HALSEY OR 97348
BAABI FELLI                           ADDRESS ON FILE
BABCOCKS APPLIANCE REPAIR             3523 N EAST STREET LANSING MI 48906
BABCOCKS REPAIR                       3523 N EAST ST LANSING MI 48906
BACARI MAYO                           ADDRESS ON FILE
BACK OF HOUSE SERVICES                1015 S WASHINGTON ST OWOSSO MI 48867
BACKFLOW INSPECTION SERVICES LLC      903 CRANBERRY LN YORK PA 17402
BACKFLOW TECH INC                     610 GARRISON ST UNIT W LAKEWOOD CO 80215



Epiq Corporate Restructuring, LLC                                                               Page 212 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 437 of 2235

Claim Name                          Address Information
BADEN BOROUGH OFFICE                149 STATE STREET BADEN PA 15005
BAHEEM JONES                        ADDRESS ON FILE
BAHIGA MABROUK                      ADDRESS ON FILE
BAHUCHAR INC                        4256 ELDRIDGE LOOP ORANGE PARK FL 32073
BAIKAIRI MCINTOSH                   ADDRESS ON FILE
BAILEE BATEMAN                      ADDRESS ON FILE
BAILEE CORTEZ                       ADDRESS ON FILE
BAILEY AFTOORA                      ADDRESS ON FILE
BAILEY ARNOLD                       ADDRESS ON FILE
BAILEY BISSON                       ADDRESS ON FILE
BAILEY BLACKWELL                    ADDRESS ON FILE
BAILEY BOYD                         ADDRESS ON FILE
BAILEY BRANNAN                      ADDRESS ON FILE
BAILEY BRAUER PLLC                  8350 N CENTRAL EXPWY STE 650 CAMPBELL CENTRE 1 DALLAS TX 75206
BAILEY BROOME                       ADDRESS ON FILE
BAILEY BROWN                        ADDRESS ON FILE
BAILEY CLINE                        ADDRESS ON FILE
BAILEY CLOUD                        ADDRESS ON FILE
BAILEY COLLINS                      ADDRESS ON FILE
BAILEY CONDONE                      ADDRESS ON FILE
BAILEY COX                          ADDRESS ON FILE
BAILEY DAMON                        ADDRESS ON FILE
BAILEY DICKSON                      ADDRESS ON FILE
BAILEY DORAN                        ADDRESS ON FILE
BAILEY ESTEP                        ADDRESS ON FILE
BAILEY EWING                        ADDRESS ON FILE
BAILEY FIELD                        ADDRESS ON FILE
BAILEY FRIES                        ADDRESS ON FILE
BAILEY GASTON                       ADDRESS ON FILE
BAILEY GILKERSON                    ADDRESS ON FILE
BAILEY HARRS                        ADDRESS ON FILE
BAILEY HOWARD                       ADDRESS ON FILE
BAILEY HOWELL                       ADDRESS ON FILE
BAILEY HUCK                         ADDRESS ON FILE
BAILEY HUGHES                       ADDRESS ON FILE
BAILEY ISBELL                       ADDRESS ON FILE
BAILEY KACHENMEISTER                ADDRESS ON FILE
BAILEY KING                         ADDRESS ON FILE
BAILEY KISSINGER                    ADDRESS ON FILE
BAILEY LAUSEE                       ADDRESS ON FILE
BAILEY LUTE                         ADDRESS ON FILE
BAILEY MANIS                        ADDRESS ON FILE
BAILEY MARSHALL                     ADDRESS ON FILE
BAILEY MARTIN                       ADDRESS ON FILE
BAILEY MASTERS                      ADDRESS ON FILE
BAILEY MCCOY                        ADDRESS ON FILE
BAILEY MONROE                       ADDRESS ON FILE
BAILEY MORSE                        ADDRESS ON FILE
BAILEY MUNTZ                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 213 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 438 of 2235

Claim Name                           Address Information
BAILEY MYERS                         ADDRESS ON FILE
BAILEY NICKLES                       ADDRESS ON FILE
BAILEY PAUL                          ADDRESS ON FILE
BAILEY PEQUIGNOT                     ADDRESS ON FILE
BAILEY PRESNELL                      ADDRESS ON FILE
BAILEY PUTT                          ADDRESS ON FILE
BAILEY RAMIREZ                       ADDRESS ON FILE
BAILEY RAPP                          ADDRESS ON FILE
BAILEY REDMON                        ADDRESS ON FILE
BAILEY RIES                          ADDRESS ON FILE
BAILEY RUTH                          ADDRESS ON FILE
BAILEY SCHUSTER                      ADDRESS ON FILE
BAILEY SCOFIELD                      ADDRESS ON FILE
BAILEY SMITH                         ADDRESS ON FILE
BAILEY SMITH                         ADDRESS ON FILE
BAILEY SPITZ                         ADDRESS ON FILE
BAILEY SPIZZO                        ADDRESS ON FILE
BAILEY STEWART                       ADDRESS ON FILE
BAILEY STRINGER                      ADDRESS ON FILE
BAILEY SWALLOWS                      ADDRESS ON FILE
BAILEY VANCURA                       ADDRESS ON FILE
BAILEY VERSLUIS                      ADDRESS ON FILE
BAILEY WALKER                        ADDRESS ON FILE
BAILEY WARD                          ADDRESS ON FILE
BAILEY WARREN                        ADDRESS ON FILE
BAILEY WORRALL                       ADDRESS ON FILE
BAILEYS WINDOW CLEANING              212 N FRANKLIN ST KIRKSVILLE MO 63501
BAILIE DAVIS                         ADDRESS ON FILE
BAILIE MCLEAN                        ADDRESS ON FILE
BAILIE SCOTT                         ADDRESS ON FILE
BAILLIE BAREFIELD                    ADDRESS ON FILE
BAILLIE HULTS                        ADDRESS ON FILE
BAILLIE MOUNGER                      ADDRESS ON FILE
BAILY MAJERSKY                       ADDRESS ON FILE
BAKARI SWAIN                         ADDRESS ON FILE
BAKARY FOFANA                        ADDRESS ON FILE
BAKER AND HOSTETLER LLP              PO BOX 70189 CLEVELAND OH 44190
BAKER COMMODITIES INC                PO BOX 132 N. BILLERICA MA 01862
BAKER DISTRIBUTING COMPANY           P O BOX 409635 ATLANTA GA 30384
BAKER DONELSON BEARMAN CALDWELL      BERKOWITZ P 420 NORTH 20TH STREET STE 1600 BIRMINGHAM AL 35203
BAKER DONELSON BEARMAN CALDWELL      BERKOWITZ PC 165 MADISON AVE STE 2000 MEMPHIS TN 38103
BAKER MONROE, PLLC                   1612 SUMMIT AVE. STE 100 FORT WORT TX 76102
BAKER RAVENEL AND BENDER LLP         3710 LANDMARK DRIVE SUITE400 COLUMBIA SC 29202
BAKERS HOME IMPROVEMENTS             PO BOX 449 MAUGANSVILLE MD 21767
BALD EAGLE TWP AUTHORITY             12 FAIRPOINT RD MILL HALL PA 17751
BALD EAGLE TWP AUTHORITYY            12 FAIRPOINT RD MILL HALL PA 17751
BALDOR SPECIALTY FOODS INC           PO BOX 5411 NEW YORK NY 10087-5411
BALDWIN COUNTY                       PO BOX 459 JUDGE OF PROBATE BAY MINETTE AL 36507
BALDWIN COUNTY HEALTH DEPARTMENT     953 BARROWS FERRY RD NE MILLEDGVILLE GA 31061



Epiq Corporate Restructuring, LLC                                                               Page 214 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 439 of 2235

Claim Name                              Address Information
BALDWIN COUNTY HEALTH DEPT              PO BOX 369 ROBERTSDALE AL 36567
BALDWIN COUNTY SEWER SERVICE LLC        PO BOX 1628 FOLEY AL 36536
BALDWIN COUNTY TAX COLLECTOR            PO BOX 538517 ATLANTA GA 30353-8517
BALEIGH BREEDLOVE                       ADDRESS ON FILE
BALEIGH MESSER                          ADDRESS ON FILE
BALIYAH MOORE                           ADDRESS ON FILE
BALL STATE UNIVERSITY                   2000 W UNIVERSITY AVE MUNCIE IN 47306
BALLENTINE EQUIPMENT CO INC             105 SHAW ST GREENVILLE SC 29609
BALLENTINE FOOD SERVICE EQUIPMENT       105 SHAW ST GREENVILLE SC 29609
BALTASAR ARREAGA                        ADDRESS ON FILE
BALTAZAR GONZALES                       ADDRESS ON FILE
BALTIMORE COUNTY                        400 WASHINGTON AVE ROOM 152 OFFICE OF BUDGET & FINANCE TOWSON MD 21204-4665
BALTIMORE COUNTY MARYLAND               6401 YORK RD DRUMCASTLE GOVERNMENT CTR BALTIMORE MD 21212
BALTMORE COUNTY MARYLAND DEPT OF HEALTH 6401 YORK RD 3RD FLR BALTIMORE MD 21212
BAMA BUDWEISER OF MONTGOMERY INC        1700 EMORY FOLMAR BOULEVARD MONTGOMERY AL 36110
BAMA BUDWEISER OF SHELBY COUNTY         PO BOX 207 HARPERSVILLE AL 35078
BANAE STROTHER                          ADDRESS ON FILE
BANEKA STILLS                           ADDRESS ON FILE
BANGOR NATURAL GAS                      498 MAINE AVE BANGOR ME 04401
BANGOR NATURAL GAS                      PO BOX 980 BANGOR ME 04402
BANK OF AMERICA                         100 WESTMINSTER STREET, 2ND FL ATTN: JILL BROWN PROVIDENCE RI 02093
BANK OF AMERICA                         ATTN: JEREMY MICHAEL 9000 SOUTHSIDE BLVD JACKSONVILLE FL 32256
BANK OF AMERICA                         2000 CLAYTON ROAD, BUILDING D-6TH FL ATTN: BLOCKED ACCOUNT SUPPORT CONCORD CA
                                        94520-2425
BANK OF AMERICA MERCHANT SERVICES LLC   POST OFFICE BOX 1256 ENGLEWOOD CO 80150
BANK OF AMERICA NA                      AS ADMIN AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36 CHARLOTTE NC
                                        28255-0001
BANK OF AMERICA NA                      2001 CLAYTON RD CA4-702-02-25 CONCORD CA 94520-2401
BANK OF AMERICA NA                      2001 CLAYTON RD CA4-702-02-25 CLAYTON CA 94520-2401
BANKO BEVERAGE COMPANY INC              5001 CRACKERSPORT RD ALLENTOWN PA 18104
BANKO NORTH                             1 ALBERIGI DR JESSUP PA 18434
BANKS COUNTY                            150 HUDSON RIDGE STE 4 HOMER GA 30547
BANKS COUNTY COMMISSIONERS              150 HUDSON RIDGE STE 1 HOMER GA 30547
BANKS COUNTY COMMISSIONERS              150 HUDSON RDGE STE 7 HOMER GA 30547
BANKS COUNTY COMMISSIONERS SALES TAX    150 HUDSON RDGE STE 1 HOMER GA 30547
BANKS COUNTY HEALTH DEPT                667 THOMPSON ST HOMER GA 30547
BANKS ENGINEERING                       10511 SIX MILE CYPRESS PKWY STE 101 FORT MYERS FL 33966
BANOSKY JOSEPH                          ADDRESS ON FILE
BAR MAID CORP                           2950 NW 22ED TERRACE POMPANO BEACH FL 33069
BAR WAY AUTOMATIC BEVERAGE SYSTEMS      210 FIELD END ST SARASOTA FL 34240-9703
BARAN CAKIR                             ADDRESS ON FILE
BARB BENNETT                            ADDRESS ON FILE
BARB KUPAR                              ADDRESS ON FILE
BARB MAIN                               ADDRESS ON FILE
BARB SEABOLT                            ADDRESS ON FILE
BARB UHRICH                             ADDRESS ON FILE
BARBARA A GRABOWSKI                     ADDRESS ON FILE
BARBARA ALLEN                           ADDRESS ON FILE
BARBARA ALLEN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 215 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                             Page 440 of 2235

Claim Name                              Address Information
BARBARA ALMEIDA                         ADDRESS ON FILE
BARBARA ARMENTROUT                      ADDRESS ON FILE
BARBARA BENSON                          ADDRESS ON FILE
BARBARA BESETT                          ADDRESS ON FILE
BARBARA BURNS                           ADDRESS ON FILE
BARBARA CASTILLO                        ADDRESS ON FILE
BARBARA CHAPINS                         ADDRESS ON FILE
BARBARA COLBERT                         ADDRESS ON FILE
BARBARA COLLOVA                         ADDRESS ON FILE
BARBARA CORTES                          ADDRESS ON FILE
BARBARA COX                             ADDRESS ON FILE
BARBARA COYLE                           ADDRESS ON FILE
BARBARA CUTHBERT                        ADDRESS ON FILE
BARBARA DANIELS                         ADDRESS ON FILE
BARBARA DIXON                           ADDRESS ON FILE
BARBARA ELLIOTT                         ADDRESS ON FILE
BARBARA FERGUSON                        ADDRESS ON FILE
BARBARA FOWLER                          ADDRESS ON FILE
BARBARA FRAZIER                         ADDRESS ON FILE
BARBARA H MEIKLEJOHN CLERK OF CIRCUIT   50 MARYLAND AVE ROOM 1300 ROCKVILLE MD 20850
CT
BARBARA HARPER                          ADDRESS ON FILE
BARBARA HOPKINS                         ADDRESS ON FILE
BARBARA HOUSTON                         ADDRESS ON FILE
BARBARA J JONES                         ADDRESS ON FILE
BARBARA J MOORE                         ADDRESS ON FILE
BARBARA JANSEN                          ADDRESS ON FILE
BARBARA JEANNE LAFOND                   ADDRESS ON FILE
BARBARA KEVWITCH                        ADDRESS ON FILE
BARBARA KEY                             ADDRESS ON FILE
BARBARA KIDD                            ADDRESS ON FILE
BARBARA LEHN                            ADDRESS ON FILE
BARBARA LEWIS                           ADDRESS ON FILE
BARBARA MCCALLUM                        ADDRESS ON FILE
BARBARA MCCLOY                          ADDRESS ON FILE
BARBARA MCFARLAND                       ADDRESS ON FILE
BARBARA MCLEOD                          ADDRESS ON FILE
BARBARA MCMAHON                         ADDRESS ON FILE
BARBARA MONIN                           ADDRESS ON FILE
BARBARA MOORE                           ADDRESS ON FILE
BARBARA MOSELY                          ADDRESS ON FILE
BARBARA MUDD                            ADDRESS ON FILE
BARBARA OMALIA                          ADDRESS ON FILE
BARBARA OSORIO                          ADDRESS ON FILE
BARBARA PERKINS                         ADDRESS ON FILE
BARBARA PIETRZAK                        ADDRESS ON FILE
BARBARA ROBERTS                         ADDRESS ON FILE
BARBARA RODRIGUEZ                       ADDRESS ON FILE
BARBARA RODRIGUEZ                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 216 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 441 of 2235

Claim Name                              Address Information
BARBARA ROGERS                         ADDRESS ON FILE
BARBARA ROWELL                         ADDRESS ON FILE
BARBARA S BELL                         ADDRESS ON FILE
BARBARA SCOTT                          ADDRESS ON FILE
BARBARA SCOTT                          ADDRESS ON FILE
BARBARA SIMMERSON                      ADDRESS ON FILE
BARBARA SPINOLA                        ADDRESS ON FILE
BARBARA STEPHAN                        ADDRESS ON FILE
BARBARA THORPE                         ADDRESS ON FILE
BARBARA TURCK                          ADDRESS ON FILE
BARBARA VANPATTEN                      ADDRESS ON FILE
BARBARA VEGA                           ADDRESS ON FILE
BARBARA WASIK                          ADDRESS ON FILE
BARBARA WILLIAMS                       ADDRESS ON FILE
BARBARA WINE                           ADDRESS ON FILE
BARBARA WOOD                           ADDRESS ON FILE
BARBARA WOODALL MASTERS                ADDRESS ON FILE
BARBARA WYATT                          ADDRESS ON FILE
BARBOSA TREE SERVICE                   5124 ODELL RD KNOXVILLE TN 37920
BARCLAY CANNON                         ADDRESS ON FILE
BARCLAY DAMON LLP                      ATTN KEVIN M. NEWMAN BARCLAY DAMON TOWER 125 EAST JEFFERSON ST SYRACUSE NY
                                       13202
BARETTA FLOWERS                        ADDRESS ON FILE
BARIS KANGAL                           ADDRESS ON FILE
BARLO SIGNS                            158 GREELEY STREET HUDSON NH 03051
BARNABAS ALEXANDER                     ADDRESS ON FILE
BARON R MASSIE                         ADDRESS ON FILE
BARON THOMPSON                         ADDRESS ON FILE
BARRE MCCLAY                           ADDRESS ON FILE
BARREE GOODMAN                         ADDRESS ON FILE
BARREN RIVER DISTRICT HEALTH           PO BOX 1157 BOWLING GREEN KY 42101
BARRETT BROWN                          ADDRESS ON FILE
BARRETT CONSTRUCTION AND RENOVATION LLC 905 KENNEDY DRIVE MANCHESTER TN 37355
BARRETT MARCUM                         ADDRESS ON FILE
BARRETT MILNER                         ADDRESS ON FILE
BARRICK WESLEY                         ADDRESS ON FILE
BARRINGTON KELLEY                      ADDRESS ON FILE
BARRINGTON WALKER                      ADDRESS ON FILE
BARRON ROBINSON                        ADDRESS ON FILE
BARROW COUNTY                          30 N BRD ST TAX COMMISSIONER WINDER GA 30680
BARROW COUNTY HEALTH DEPARTMENT        PO BOX 1099 WINDER GA 30680
BARRY & ANGELA BURNETT FAMILY          ADDRESS ON FILE
BARRY ALAN BURNETT BARRY AND           ANGELA BURNETT FAMILY TRUST DATED 3-7-2005 501 E AVENIDA SAN JUAN SAN CLEMENTE
                                       CA 92672
BARRY ALAN BURNETT BARRY AND           ANGELA BURNETT FAMILY TRUST DATED 3-7-2005 501 E AVENIDA SAN JUAN SAN JUAN SAN
                                       CLEMENTE CA 92672
BARRY BING                             ADDRESS ON FILE
BARRY BOTHWELL                         ADDRESS ON FILE
BARRY COOKE                            ADDRESS ON FILE
BARRY DAVIS                            ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 217 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 442 of 2235

Claim Name                           Address Information
BARRY DRIGGERS                       ADDRESS ON FILE
BARRY DURHAM                         ADDRESS ON FILE
BARRY FAW                            ADDRESS ON FILE
BARRY FEREBEE                        ADDRESS ON FILE
BARRY FERGUSON                       ADDRESS ON FILE
BARRY GLAUDE                         ADDRESS ON FILE
BARRY HARBAUGH                       ADDRESS ON FILE
BARRY HARRIS                         ADDRESS ON FILE
BARRY HEARNE                         ADDRESS ON FILE
BARRY HORRELL                        ADDRESS ON FILE
BARRY KELLEY                         ADDRESS ON FILE
BARRY KIRKMAN                        ADDRESS ON FILE
BARRY L MARTEN                       ADDRESS ON FILE
BARRY LANESE                         ADDRESS ON FILE
BARRY LOMAN                          ADDRESS ON FILE
BARRY MAPP                           ADDRESS ON FILE
BARRY PARKER                         ADDRESS ON FILE
BARRY REDDING                        ADDRESS ON FILE
BARRY VAIL                           ADDRESS ON FILE
BARRY WADE                           ADDRESS ON FILE
BARRY WALLACH                        ADDRESS ON FILE
BARTHOLOMEW COUNTY BEVERAGE CO INC   840 DEPOT STREET COLUMBUS IN 47201
BARTHOLOMEW COUNTY HEALTH DEPT       440 THIRD ST STE 303 COLUMBUS IN 47201
BARTHOLOMEW COUNTY TREASURER         PO BOX 1986 COLUMBUS IN 47202
BARTHOLOMEW JACKSON                  ADDRESS ON FILE
BARTOLO TORRES                       ADDRESS ON FILE
BARTON RESTAURANT SERVICE            DBA BARTON RESTAURANT SERVICE 13413 BRADLEY BRIDGE RD CHESTER VA 23831
BARTOW REGIONAL MEDICAL CENTER       PO BOX 281434 ATLANTA GA 30384
BARUCH SANTANA                       ADDRESS ON FILE
BASECAMP LLC                         30 N RACINE AVE STE 200 CHICAGO IL 60607
BASHAN KELLY                         ADDRESS ON FILE
BASHAWN NEWTON                       ADDRESS ON FILE
BASHIR DODSON                        ADDRESS ON FILE
BASHIRA GRAVES                       ADDRESS ON FILE
BASIC LAWN CARE                      115 TURTLE CREEK DR WANER ROBINS GA 31088
BASIL BRASS                          ADDRESS ON FILE
BASIL BRIGGS                         ADDRESS ON FILE
BASILIA PIZARRO                      ADDRESS ON FILE
BASS CARPET                          2634 GA HWY 188 NORTH CAIRO GA 39827
BASS PLUMBING                        486 CENTRAL AVE ALBANY NY 12206
BASSANT SOLIMAN                      ADDRESS ON FILE
BATCH USERID                         ADDRESS ON FILE
BATHSHEBA JONES                      ADDRESS ON FILE
BATTISTA MONTGOMERY                  ADDRESS ON FILE
BATTLEFIELD MALL, LLC                225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204-3438
BATTLEFIELD MALL, LLC                DOUGLAS S. EVANS, ESQ. EVANS & GREEN LLP 1615 S. INGRAM MILL ROAD, BUILDING F
                                     P.O. BOX 10545 SPRINGFIELD MO 65808-0545
BATTS SERVICES                       11600 OAKLAWN ROAD JACKSONVILLE FL 32218
BAUER AVIATION LLC                   101 WOODLAND DR HIGHLAND VILLAGE TX 75077



Epiq Corporate Restructuring, LLC                                                              Page 218 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 443 of 2235

Claim Name                          Address Information
BAXTER MOSS                         ADDRESS ON FILE
BAY COUNTY TAX COLLECTOR            PO BOX 2285 PANAMA CITY FL 32402
BAY POINT CAPITAL PARTNERS II LP    3050 PEACHTREE RD NW STE 2 ATLANTA GA 30305
BAY WINDOWS                         P O BOX 6676 MOBILE AL 36660
BAY WINDOWS LLC                     P O BOX 6676 MOBILE AL 36660
BAYA MAVINGA                        ADDRESS ON FILE
BAYAN JALAL                         ADDRESS ON FILE
BAYLEA HASBARGEN                    ADDRESS ON FILE
BAYLEE BALLIEW                      ADDRESS ON FILE
BAYLEE BEAUCHAMP                    ADDRESS ON FILE
BAYLEE BROWN                        ADDRESS ON FILE
BAYLEE COLBURN                      ADDRESS ON FILE
BAYLEE CRAGG                        ADDRESS ON FILE
BAYLEE DOUGLAS                      ADDRESS ON FILE
BAYLEE ECKLES                       ADDRESS ON FILE
BAYLEE FELO                         ADDRESS ON FILE
BAYLEE GRAHAM                       ADDRESS ON FILE
BAYLEE HUGHES                       ADDRESS ON FILE
BAYLEE JAMES                        ADDRESS ON FILE
BAYLEE KOVAL                        ADDRESS ON FILE
BAYLEE LAFFERTY                     ADDRESS ON FILE
BAYLEE SHEAFFER                     ADDRESS ON FILE
BAYLEE SLEEPE                       ADDRESS ON FILE
BAYLEE SMITH                        ADDRESS ON FILE
BAYLEE STILLION                     ADDRESS ON FILE
BAYLEI PARK                         ADDRESS ON FILE
BAYLEIGH LANT                       ADDRESS ON FILE
BAYLEIGH MARTIN                     ADDRESS ON FILE
BAYLEY JACOBS                       ADDRESS ON FILE
BAYLEY JAMES                        ADDRESS ON FILE
BAYLEY POE                          ADDRESS ON FILE
BAYLEY WATSON                       ADDRESS ON FILE
BAYLI BOSTON                        ADDRESS ON FILE
BAYLI BURNS                         ADDRESS ON FILE
BAYLI FABER                         ADDRESS ON FILE
BAYLI UNDERWOOD                     ADDRESS ON FILE
BAYLOR SANDERS                      ADDRESS ON FILE
BAYOU LAWN SERVICES                 489 VALPARAISO PARKWAY VALPARAISO FL 32580
BAYRON PEREZ                        ADDRESS ON FILE
BAYS MAINTENANCE                    477 BLOOMINGTON RD BAXTER TN 38544
BAYS MAINTENANCE CO                 477 BLOOMINGTON RD BAXTER TN 38544
BAYWATER FARMS                      27616 LITTLE LANE SALISBURY MD 21801
BB&T                                ATTN: CHANTAL GOODEN 200 WEST SECOND STREET WINSTON-SALEM NC 27101
BC LAWN CARE INC                    P O BOX 61 EASLEY SC 29641
BC PLUMBING HEATING ELECTRIC AC R   84C MAIN ST BIG FLATS NY 14814
BCLS LANDSCAPE SERVICES             12134 WASHINGTON HIGHWAY ASHLAND VA 23005
BCLS LLC                            12134 WASHINGTON HIGHWAY ASHLAND VA 23005
BCTCB - EIT                         1301 12TH STREET SUITE 103 ALTOONA PA 16601
BCWSA                               PO BOX 3895 LANCASTER PA 17604



Epiq Corporate Restructuring, LLC                                                             Page 219 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 444 of 2235

Claim Name                           Address Information
BCWSA                                1275 ALMSHOUSE RD WARRINGTON PA 18976
BDG COMMACK LLC                      KENNETH E. ANESER, ESQ. ROSENBERG CALICA & BIRNEY LLP 100 GARDEN CITY PLAZA,
                                     SUITE 408 GARDEN CITY NY 11530
BDG MAINTENANCE                      7000 E MCDOWELL RD SCOTTSDALE AZ 85257
BEACH ELECTRICAL SVCE INC            2502 JEFFERIES HWY WALTERBORO SC 29488
BEAL COMMONS LLC                     1960 SATELLITE BLVD SUITE 1300 DULUTH GA 30097
BEAR NECESSITY LLC                   1960 SATELLITE BLVD. SUITE 1300 DULUTH GA 30097
BEAR NECESSITY LLC                   CENTER STATE BANK 256000060 12285 S ORANGE BLOSSOM TRAIL ORLANDO FL 32837
BEAR NECESSITY LLC                   ROGER SLADE, GARRETT J. MONTEAGUDO HABER LAW, PA 251 NW 23RD STREET MIAMI FL
                                     33127
BEAR NECESSITY LLC                   PO BOX 232337 LEUCADIA CA 92023
BEAR NECESSITY LLC                   1330 NEPTUNE AVENUE LEUCADIA CA 92024
BEAR NECESSITY LLC                   BEAR NECESSITY LLC 1330 NEPTUNE AVE LEUCADIA CA 92024
BEAR STRNS COM MG SEC INC MG PT      701 RUSSELL AVENUE CT SERIES 2005 TOP20 REMIC I LAKEFOREST MALL MGMT OFFICE
                                     GAITHERSBURG MD 20877
BEATRICE ELIAS                       ADDRESS ON FILE
BEATRICE ONEAL                       ADDRESS ON FILE
BEATRICE PRINGLE                     ADDRESS ON FILE
BEATRICE SNOW                        ADDRESS ON FILE
BEATRIZ CADILLO                      ADDRESS ON FILE
BEATRIZ MOYA                         ADDRESS ON FILE
BEATRIZ SANCHEZ-LARA                 ADDRESS ON FILE
BEATTY MECHANICAL SERVICES           PO BOX 1827 LAPLATA MD 20646
BEAU BAGNELL                         ADDRESS ON FILE
BEAU BROWN                           ADDRESS ON FILE
BEAU BUDROE                          ADDRESS ON FILE
BEAU KEEDY                           ADDRESS ON FILE
BEAU MEMMER                          ADDRESS ON FILE
BEAU SMITH                           ADDRESS ON FILE
BEAU WILCOX                          ADDRESS ON FILE
BEAUFORT COUNTY                      PO BOX 105176 ATLANTA GA 30348-5176
BEAUTIFUL LAWN LANDSCAPING LLC       3262 LANDMARK DR SUITE 115 NORTH CHARLESTON SC 29418
BEC CONSULTING LLC                   3660 HARTSFIELD RD TALLAHASSEE FL 32303
BECEL DUBREUZE                       ADDRESS ON FILE
BECK 15075 LLC                       40500 ANN ARBOR RD STE 105LL PLYMOUTH MI 48170
BECK 15075 LLC                       NAZIR JAWICH 40500 ANN ARBOR RD STE 105LL PLYMOUTH MI 48170
BECKEY DOWKER                        ADDRESS ON FILE
BECKLEY RALEIGH COUNTY HEALTH DEPT   1602 HARPER ROAD BECKLEY WV 25801
BECKLEY SANITARY BOARD               301 S HEBER ST BECKLEY WV 25801
BECKLEY SANITARY BOARD               PO BOX 2494 BECKLEY WV 25802
BECKLEY WATER CO                     119 S HEBER ST BECKLEY WV 25801
BECKLEY WATER CO                     PO BOX 2400 BECKLEY WV 25802
BECKLEY WATER CO                     PO BOX 2400 BECKLEY WV 25802-2400
BECKY BAGGIANO                       ADDRESS ON FILE
BECKY FLETCHER                       ADDRESS ON FILE
BECKY LAWRENCE                       ADDRESS ON FILE
BECKY MILLER                         ADDRESS ON FILE
BECKY MITCHELL                       ADDRESS ON FILE
BECKY SPEARS                         ADDRESS ON FILE
BECKY SPONHOUSE                      ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 220 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 445 of 2235

Claim Name                              Address Information
BECKY TARSH                            ADDRESS ON FILE
BEDFORD COUNTY                         122 E MAIN ST STE 101 BEDFORD VA 24523-2000
BEDFORD COUNTY HEALTH DEPT             600 BEDFORD AVE BEDFORD VA 24523
BEDJWISHENA CHERISMA                   ADDRESS ON FILE
BEE GREEN LAND COMPANIES LLC           9055 BRYAN DRIVE EASTON MD 21601
BEE SAFE LOCK AND KEY INC              1822 KELTON LANE MARYVILLE TN 37803
BEEBE LANDSCAPE SERVICE INC            PO BOX 735 EAST WINDSOR CT 06088
BEER HOUSE DISTRIBUTORS                3372 TURFWAY ROAD BOX 9 ERLANGER KY 41018
BEER MART                              310 MORGANTOWN ROAD READING PA 19611
BEER SYSTEM MAINTENANCE                4026 CEDAR GROVE LANE EAGAN MN 55122
BEI ENGINEERING GROUP INC              10511 SIX MILE CYPRESS PKWY STE 101 FORT MYERS FL 33966
BEICH INEK                             ADDRESS ON FILE
BEIJA THORNE                           ADDRESS ON FILE
BEJIDE IDOWU                           ADDRESS ON FILE
BEKASSYL SYZDYKOV                      ADDRESS ON FILE
BELAINESH KEBEDE                       ADDRESS ON FILE
BELAL ANSARI                           ADDRESS ON FILE
BELCO ELECTRIC                         3118 MARJAN DRIVE ATLANTA GA 30340
BELEN ARELLANO                         ADDRESS ON FILE
BELINDA BEARD                          ADDRESS ON FILE
BELINDA BEDOLLA                        ADDRESS ON FILE
BELINDA BELL                           ADDRESS ON FILE
BELINDA COLLIER                        ADDRESS ON FILE
BELINDA FINAMORE                       ADDRESS ON FILE
BELINDA FLAVIEN                        ADDRESS ON FILE
BELINDA GRIMM                          ADDRESS ON FILE
BELINDA MAYFIELD                       ADDRESS ON FILE
BELINDA MYLES                          ADDRESS ON FILE
BELINDA OLIVE                          ADDRESS ON FILE
BELINDA RAMOS                          ADDRESS ON FILE
BELINDA RODERICK                       ADDRESS ON FILE
BELINE ST FLEUR                        ADDRESS ON FILE
BELKIS OTT                             ADDRESS ON FILE
BELKYZ LOPEZ                           ADDRESS ON FILE
BELL CARRINGTON PRICE & GREGG LLC      ATTN J MARTIN PAGE, ESQ 339 HEYWARD ST, 2DN FL COLUMBIA SC 29201
BELLA BERNARD                          ADDRESS ON FILE
BELLA EDMUNDS                          ADDRESS ON FILE
BELLA INSTALLATIONS LTD                PO BOX 254 NILES OH 44446
BELLA LUCIANO                          ADDRESS ON FILE
BELLA TERRA LANDSCAPES                 21429 BELLA TERRA DR LINCOLN DE 19960
BELLA WINDOW EXTERIOR CLEANING SERVICES 103 WILKES CT WARNER ROBINS GA 31088
BELLSOUTH TELECOMMUNICATIONS INC       675 W PEACHTREE ST NW STE 4300 ATLANTA GA 30375-0001
BELLWETHER FOOD GROUP INC              9 RIVER RD TOPSFIELD MA 01983
BELOW, RONALD HILES C/O ATTORNEY SEE   FARAH & FARAH 940 BEVILLE ROAD DAYTONA BEACH FL 32114
BEMOR LLC                              4809 JANICE DR MOBILE AL 36618
BEN BAUER                              ADDRESS ON FILE
BEN CAUDILL                            ADDRESS ON FILE
BEN DIXON                              ADDRESS ON FILE
BEN E KEITH CO INC                     PO BOX 2628 FORT WORTH TX 76113



Epiq Corporate Restructuring, LLC                                                                 Page 221 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 446 of 2235

Claim Name                         Address Information
BEN E KEITH CO INC                 7001 WILL ROGERS BLVD FORT WORTH TX 76140
BEN EVANS                          ADDRESS ON FILE
BEN FOX                            ADDRESS ON FILE
BEN FRALEY                         ADDRESS ON FILE
BEN FRIEDMAN                       ADDRESS ON FILE
BEN GETTIS                         ADDRESS ON FILE
BEN GRANT                          ADDRESS ON FILE
BEN JOHNSON                        ADDRESS ON FILE
BEN KENNEDY                        ADDRESS ON FILE
BEN LALIBERTE                      ADDRESS ON FILE
BEN LALIBERTE                      ADDRESS ON FILE
BEN MOEBIUS                        ADDRESS ON FILE
BEN PHILLIPS                       ADDRESS ON FILE
BEN RUSSELL 280 LLC                2544 WILLOW POINT RD ALEXANDER CITY AL 35010
BEN STEVENS                        ADDRESS ON FILE
BEN TURNER                         ADDRESS ON FILE
BENAI HARRIS                       ADDRESS ON FILE
BENCHANITY DELOACH                 ADDRESS ON FILE
BENEDICT GERENDAY                  ADDRESS ON FILE
BENERLDA CASTMA                    ADDRESS ON FILE
BENESCH FRIEDLANDER COPLAN         AND ARONOFF LLP 2300 BP AMERICAN BLDG 200 PUBLIC SQUARE CLEVELAND OH 44147
BENFIELD MECHANICAL SERVICE        PO BOX 3365 HICKORY NC 28603
BENGIMEN MEAGHER                   ADDRESS ON FILE
BENIGNO GRANDE                     ADDRESS ON FILE
BENILDA REYES                      ADDRESS ON FILE
BENISA MUJKANOVIC                  ADDRESS ON FILE
BENITA BREEDLOVE                   ADDRESS ON FILE
BENITA TEAL                        ADDRESS ON FILE
BENITO AGRON                       ADDRESS ON FILE
BENITO ARELLANES                   ADDRESS ON FILE
BENITO CRUZ                        ADDRESS ON FILE
BENITO PACHECO                     ADDRESS ON FILE
BENITO VALLES JR                   ADDRESS ON FILE
BENJAMEN MINOR                     ADDRESS ON FILE
BENJAMIN A JURD                    ADDRESS ON FILE
BENJAMIN ALLEN                     ADDRESS ON FILE
BENJAMIN ALLISON                   ADDRESS ON FILE
BENJAMIN ANDREWS                   ADDRESS ON FILE
BENJAMIN BAILER                    ADDRESS ON FILE
BENJAMIN BARTLEY                   ADDRESS ON FILE
BENJAMIN BEANE                     ADDRESS ON FILE
BENJAMIN BEKURS                    ADDRESS ON FILE
BENJAMIN BEYER                     ADDRESS ON FILE
BENJAMIN BEYERLE                   ADDRESS ON FILE
BENJAMIN BIAGIOTTI                 ADDRESS ON FILE
BENJAMIN BIANCHINI                 ADDRESS ON FILE
BENJAMIN BISHOP                    ADDRESS ON FILE
BENJAMIN BLACK                     ADDRESS ON FILE
BENJAMIN BLOCHER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 222 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 447 of 2235

Claim Name                         Address Information
BENJAMIN BOSEKER                   ADDRESS ON FILE
BENJAMIN BOYZO                     ADDRESS ON FILE
BENJAMIN BRIM                      ADDRESS ON FILE
BENJAMIN BRINK                     ADDRESS ON FILE
BENJAMIN BUFFINGTON                ADDRESS ON FILE
BENJAMIN BURNAUGH                  ADDRESS ON FILE
BENJAMIN CABALLERO                 ADDRESS ON FILE
BENJAMIN CANNING                   ADDRESS ON FILE
BENJAMIN CAVERT                    ADDRESS ON FILE
BENJAMIN CLARK                     ADDRESS ON FILE
BENJAMIN COAKLEY                   ADDRESS ON FILE
BENJAMIN COMBS                     ADDRESS ON FILE
BENJAMIN COMBS                     ADDRESS ON FILE
BENJAMIN CONCEPCION                ADDRESS ON FILE
BENJAMIN CONQUEST                  ADDRESS ON FILE
BENJAMIN COREY                     ADDRESS ON FILE
BENJAMIN CRUMRIN                   ADDRESS ON FILE
BENJAMIN DARROW                    ADDRESS ON FILE
BENJAMIN DAVIS                     ADDRESS ON FILE
BENJAMIN DEGENHARDT                ADDRESS ON FILE
BENJAMIN DOUGHTY                   ADDRESS ON FILE
BENJAMIN DREHER                    ADDRESS ON FILE
BENJAMIN EARLY                     ADDRESS ON FILE
BENJAMIN EFRAIMSON                 ADDRESS ON FILE
BENJAMIN FARNHAM                   ADDRESS ON FILE
BENJAMIN FARRAR                    ADDRESS ON FILE
BENJAMIN FEDEWA                    ADDRESS ON FILE
BENJAMIN FICKES                    ADDRESS ON FILE
BENJAMIN FIELDS                    ADDRESS ON FILE
BENJAMIN FORMAN                    ADDRESS ON FILE
BENJAMIN FOY                       ADDRESS ON FILE
BENJAMIN FUGARO-THOMPSON           ADDRESS ON FILE
BENJAMIN GASTON                    ADDRESS ON FILE
BENJAMIN GEARY                     ADDRESS ON FILE
BENJAMIN GIBSON                    ADDRESS ON FILE
BENJAMIN GREGGS                    ADDRESS ON FILE
BENJAMIN GRIECO                    ADDRESS ON FILE
BENJAMIN HALL                      ADDRESS ON FILE
BENJAMIN HARDIN                    ADDRESS ON FILE
BENJAMIN HARLOW                    ADDRESS ON FILE
BENJAMIN HARRIS                    ADDRESS ON FILE
BENJAMIN HARVEY                    ADDRESS ON FILE
BENJAMIN HEMBREE                   ADDRESS ON FILE
BENJAMIN HIRSCH                    ADDRESS ON FILE
BENJAMIN HOGE TROLINGER            ADDRESS ON FILE
BENJAMIN HOMES                     ADDRESS ON FILE
BENJAMIN HOPKINS                   ADDRESS ON FILE
BENJAMIN HUBBS                     ADDRESS ON FILE
BENJAMIN HUNT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 223 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 448 of 2235

Claim Name                         Address Information
BENJAMIN HUNTER                    ADDRESS ON FILE
BENJAMIN INGERMANN                 ADDRESS ON FILE
BENJAMIN KEMP                      ADDRESS ON FILE
BENJAMIN KING                      ADDRESS ON FILE
BENJAMIN KREITZBERG                ADDRESS ON FILE
BENJAMIN LARSEN                    ADDRESS ON FILE
BENJAMIN LAWRENCE                  ADDRESS ON FILE
BENJAMIN LONG                      ADDRESS ON FILE
BENJAMIN MADISON                   ADDRESS ON FILE
BENJAMIN MAKHTANY                  ADDRESS ON FILE
BENJAMIN MARTINEZ                  ADDRESS ON FILE
BENJAMIN MARTINEZ                  ADDRESS ON FILE
BENJAMIN MAYER                     ADDRESS ON FILE
BENJAMIN MEEKINS                   ADDRESS ON FILE
BENJAMIN MELVIN                    ADDRESS ON FILE
BENJAMIN MERTEN                    ADDRESS ON FILE
BENJAMIN MICHAELE                  ADDRESS ON FILE
BENJAMIN MOORE                     ADDRESS ON FILE
BENJAMIN MOORE                     ADDRESS ON FILE
BENJAMIN MORALES PEREZ             ADDRESS ON FILE
BENJAMIN MULLINS                   ADDRESS ON FILE
BENJAMIN MURPHY                    ADDRESS ON FILE
BENJAMIN MYERS                     ADDRESS ON FILE
BENJAMIN NAIL                      ADDRESS ON FILE
BENJAMIN NAKHNIKIAN WEI            ADDRESS ON FILE
BENJAMIN NEWELL                    ADDRESS ON FILE
BENJAMIN NORMAN                    ADDRESS ON FILE
BENJAMIN NYSSEN                    ADDRESS ON FILE
BENJAMIN OAKS                      ADDRESS ON FILE
BENJAMIN PALAGGO                   ADDRESS ON FILE
BENJAMIN PARKER                    ADDRESS ON FILE
BENJAMIN PARKER                    ADDRESS ON FILE
BENJAMIN PARNES                    ADDRESS ON FILE
BENJAMIN PAULY                     ADDRESS ON FILE
BENJAMIN PEREZ                     ADDRESS ON FILE
BENJAMIN PETERS                    ADDRESS ON FILE
BENJAMIN PETERSON                  ADDRESS ON FILE
BENJAMIN PHELPS                    ADDRESS ON FILE
BENJAMIN PLESS                     ADDRESS ON FILE
BENJAMIN POLITTE                   ADDRESS ON FILE
BENJAMIN PORTER                    ADDRESS ON FILE
BENJAMIN PROVENZA                  ADDRESS ON FILE
BENJAMIN REED                      ADDRESS ON FILE
BENJAMIN REEDER                    ADDRESS ON FILE
BENJAMIN RENNER                    ADDRESS ON FILE
BENJAMIN RHOADS                    ADDRESS ON FILE
BENJAMIN RHODES                    ADDRESS ON FILE
BENJAMIN RICHARDSON                ADDRESS ON FILE
BENJAMIN RICHARDSON                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 224 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 449 of 2235

Claim Name                           Address Information
BENJAMIN RICHTER                     ADDRESS ON FILE
BENJAMIN RIVERA                      ADDRESS ON FILE
BENJAMIN ROBBINS                     ADDRESS ON FILE
BENJAMIN RODNEY                      ADDRESS ON FILE
BENJAMIN RODRIGUEZ SR                ADDRESS ON FILE
BENJAMIN ROLL                        ADDRESS ON FILE
BENJAMIN ROSS                        ADDRESS ON FILE
BENJAMIN ROWE                        ADDRESS ON FILE
BENJAMIN RUSSELL                     ADDRESS ON FILE
BENJAMIN SCHROEDER                   ADDRESS ON FILE
BENJAMIN SCHULZ                      ADDRESS ON FILE
BENJAMIN SEXTON                      ADDRESS ON FILE
BENJAMIN SHANAHAN                    ADDRESS ON FILE
BENJAMIN SHERMAN                     ADDRESS ON FILE
BENJAMIN SHERWOOD                    ADDRESS ON FILE
BENJAMIN SHULTZ                      ADDRESS ON FILE
BENJAMIN SLOAN                       ADDRESS ON FILE
BENJAMIN SMITH                       ADDRESS ON FILE
BENJAMIN STERLING                    ADDRESS ON FILE
BENJAMIN STERN                       ADDRESS ON FILE
BENJAMIN STEVENS                     ADDRESS ON FILE
BENJAMIN STILLIONS                   ADDRESS ON FILE
BENJAMIN STOKES                      ADDRESS ON FILE
BENJAMIN SWEATON                     ADDRESS ON FILE
BENJAMIN THERIAULT                   ADDRESS ON FILE
BENJAMIN THOMAS                      ADDRESS ON FILE
BENJAMIN THURMOND                    ADDRESS ON FILE
BENJAMIN TOWNSEND                    ADDRESS ON FILE
BENJAMIN TROLINGER HOME              DBA BENJAMIN TROLINGER HOME IMPROVEMENTS 9338 BIGRIVER RUN COLUMBIA MD 21045
BENJAMIN VANNATTA                    ADDRESS ON FILE
BENJAMIN VASQUEZ                     ADDRESS ON FILE
BENJAMIN WATKINS                     ADDRESS ON FILE
BENJAMIN WHITTINGTON                 ADDRESS ON FILE
BENJAMIN WILKINSON                   ADDRESS ON FILE
BENJAMIN WOLFE                       ADDRESS ON FILE
BENJAMIN YORK                        ADDRESS ON FILE
BENJAMIN YORK                        ADDRESS ON FILE
BENJAMIN YUSCAVAGE                   ADDRESS ON FILE
BENJAMIN ZILLIKEN                    ADDRESS ON FILE
BENJAMIN ZVIERKO                     ADDRESS ON FILE
BENJAMON PYNES                       ADDRESS ON FILE
BENJAMON THOMPSON                    ADDRESS ON FILE
BENJARETTA GREEN                     ADDRESS ON FILE
BENJI SANFORD                        ADDRESS ON FILE
BENJIMAN NICHOLS                     ADDRESS ON FILE
BENNETT CAMPBELL                     ADDRESS ON FILE
BENNETT DISTRIBUTING CO INC          PO BOX 142 SALISBURY NC 28145-0142
BENNETT FREEMAN                      ADDRESS ON FILE
BENNETT HAUSMAN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 225 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 450 of 2235

Claim Name                           Address Information
BENNETT PARTNERS, LLLP               C/O HOLT NEY ZATCOFF & WASSERMAN, LLP 100 GALLERIA PARKWAY, SUITE 1800 ATLANTA
                                     GA 30339
BENNETT PARTNERS, LLLP               C/O HOLT NEY ZATCOFF & WASSERMAN, LLP 100 GALLERIA PARKWAY, SUITE 1800 ATLANTA
                                     GA 30339-5960
BENNETT WEAVER                       ADDRESS ON FILE
BENNETTS GLASS COMPANY INC           831 GOLDKIST BLVD SW LIVE OAK FL 32064
BENNIE BEAMON                        ADDRESS ON FILE
BENNIE CAMPBELL                      ADDRESS ON FILE
BENNIE DILL                          ADDRESS ON FILE
BENNIE HERNANDEZ                     ADDRESS ON FILE
BENNIE JOHNSON                       ADDRESS ON FILE
BENNIE LENTZ                         ADDRESS ON FILE
BENNIE LINDSEY                       ADDRESS ON FILE
BENNIE MCBETH                        ADDRESS ON FILE
BENNIE RUFFINS                       ADDRESS ON FILE
BENNY MCKEVER                        ADDRESS ON FILE
BENNY MEADOWS                        ADDRESS ON FILE
BENNY MINISH                         ADDRESS ON FILE
BENNY NICHOLS                        ADDRESS ON FILE
BENNY ONATE                          ADDRESS ON FILE
BENNY PARKS                          ADDRESS ON FILE
BENSALEM TOWNSHIP                    804 FAYETTE STREET CONSHOHOCKEN PA 19428
BENSON JULES                         ADDRESS ON FILE
BENSON SOWARDS                       ADDRESS ON FILE
BENTLEY PHILLIPS                     ADDRESS ON FILE
BENTLEY STRICKLAND                   ADDRESS ON FILE
BENVINDA DELGADO                     ADDRESS ON FILE
BENWARE MECHANICAL LLC               3174 DUNWICK DR JOHNS ISLAND SC 29455
BENY MUNOZ                           ADDRESS ON FILE
BENY VASQUEZ                         ADDRESS ON FILE
BERANDA LONA                         ADDRESS ON FILE
BERCHALENE DAVISON                   ADDRESS ON FILE
BERDIE HENDERSON                     ADDRESS ON FILE
BERECELIS GARCIA                     ADDRESS ON FILE
BERENICE BUENAVIDA                   ADDRESS ON FILE
BERGER SINGERMAN LLP                 350 E LAS OLAS BLVD STE 1000 FORT LAUDERDALE FL 33301
BERGSVEIN TOVERUD                    ADDRESS ON FILE
BERKANT AGTAS                        ADDRESS ON FILE
BERKELEY COUNTY HEALTH DEPARTMENT    122 WAVERLY CT MARTINSBURG WV 25403
BERKELEY COUNTY TREASURER            PO BOX 6122 MONCKS CORNER SC 29461-6120
BERKELEY ELECTRIC COOP INC           MONCKS CORNER AT 414 N HWY 52 MONCKS CORNER SC 29461
BERKELEY ELECTRIC COOP INC           SEDC PO BOX 530812 ATLANTA GA 30353
BERKHEIMER ASSOCIATES                PO BOX 25132 LEHIGH VALLEY PA 18002
BERKHEIMER ASSOCIATES                PO BOX 25156 LEHIGH VALLEY PA 18002
BERKLEY CORDER                       ADDRESS ON FILE
BERKS COUNTY EIT BUREAU              920 VAN REED ROAD WYOMISSING PA 19610-1700
BERKS EIT BUREAU                     1125 BERSHIRE BLVD STE 115 WYOMISSING PA 19610
BERKSHIRE BREWING COMPANY INC        PO BOX 251 SOUTH DEERFIELD MA 01373
BERKSHIRE MALL LP                    PO BOX 510159 PHILADELPHIA PA 19175



Epiq Corporate Restructuring, LLC                                                               Page 226 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 451 of 2235

Claim Name                           Address Information
BERKSHIRE MALL, LLC                  1665 STATE HILL ROAD WYOMISSING PA 19610
BERKSHIRE MALL, LLC                  4737 CONCORD PIKE WILMINGTON DE 19803
BERKSHIRE PA HOLDINGS LLC            150 GREAT NECK RD, STE 304 GREAT NECK NY 11021
BERLINE PETITHOMME                   ADDRESS ON FILE
BERLYN BENCH                         ADDRESS ON FILE
BERMAN AND COMPANY                   1090 VERMONT AVE NW SUITE 800 WASHINGTON DC 20005
BERNA MUTLU                          ADDRESS ON FILE
BERNABE FUENTES                      ADDRESS ON FILE
BERNADETTE BROOKS                    ADDRESS ON FILE
BERNADETTE HARRINGTON                ADDRESS ON FILE
BERNADETTE INTERIORS                 4539 NAILS CREEK RD ROCKFORD TN 37853
BERNADETTE JAMPO                     ADDRESS ON FILE
BERNADETTE MION                      ADDRESS ON FILE
BERNARD AULTON                       ADDRESS ON FILE
BERNARD BAREFIELD                    ADDRESS ON FILE
BERNARD BURGESS                      ADDRESS ON FILE
BERNARD DANIELS                      ADDRESS ON FILE
BERNARD GILBERT                      ADDRESS ON FILE
BERNARD HILL                         ADDRESS ON FILE
BERNARD HOFFBERG                     ADDRESS ON FILE
BERNARD HUGHIE                       ADDRESS ON FILE
BERNARD KING                         ADDRESS ON FILE
BERNARD KOGER                        ADDRESS ON FILE
BERNARD LATIMER                      ADDRESS ON FILE
BERNARD MCDONALD                     ADDRESS ON FILE
BERNARD PARRISH                      ADDRESS ON FILE
BERNARD PIERCE                       ADDRESS ON FILE
BERNARD POSTON                       ADDRESS ON FILE
BERNARD SCOTT                        ADDRESS ON FILE
BERNARD SEWELL                       ADDRESS ON FILE
BERNARD SWAIN                        ADDRESS ON FILE
BERNARD TAYLOR                       ADDRESS ON FILE
BERNARD VENEZIANO                    ADDRESS ON FILE
BERNARD WASHINGTON                   ADDRESS ON FILE
BERNARD WILSON                       ADDRESS ON FILE
BERNARD WILSON                       ADDRESS ON FILE
BERNARD-MIKEL PRIOLEAU-GRAVES        ADDRESS ON FILE
BERNARDA QUINTERO                    ADDRESS ON FILE
BERNI GREENLEE                       ADDRESS ON FILE
BERNICE BANKS                        ADDRESS ON FILE
BERNICE SWANGER                      ADDRESS ON FILE
BERNIE LITTLE DISTRIBUTORS INC       PO BOX 1128 EATON PARK FL 33840
BERNY CORDERO                        ADDRESS ON FILE
BERONICA HOLLAND                     ADDRESS ON FILE
BERRI SMITH                          ADDRESS ON FILE
BERRY DAVIS                          ADDRESS ON FILE
BERRY SIGNS INC                      BSI 1740 S HUNTINGTON LANE ROCKLEDGE FL 32955
BERRYE DREW                          ADDRESS ON FILE
BERSHALA MCCOY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 227 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 452 of 2235

Claim Name                               Address Information
BERT E FITZSIMMONS                       ADDRESS ON FILE
BERTA BENITEZ                            ADDRESS ON FILE
BERTA ORELLANA                           ADDRESS ON FILE
BERTA RIVERA                             ADDRESS ON FILE
BERTHA DZIEDZIC                          ADDRESS ON FILE
BERTHA HARRIS                            ADDRESS ON FILE
BERTHA VALLE                             ADDRESS ON FILE
BERTILA LOVOS                            ADDRESS ON FILE
BERTRAND JULIEN                          ADDRESS ON FILE
BERTRUM HUNT                             ADDRESS ON FILE
BERWICK GLASS MIRROR                     557 BLACKLICK ST GROVEPORT OH 43125
BERWYN GROUP INC                         2 SUMMIT PARK DR STE 610 INDEPENDENCE OH 44131-2565
BESHALA WHALEY                           ADDRESS ON FILE
BESHOUI LABIB                            ADDRESS ON FILE
BESMA CARY                               ADDRESS ON FILE
BESSIE HAMMOND                           ADDRESS ON FILE
BESSIE MILLER                            ADDRESS ON FILE
BEST BRANDS INCORPORATED                 7337 COCKRILL BEND BOULEVARD NASHVILLE TN 37209
BEST BUY BUSINESS ADVANTAGE              PO BOX 731247 DALLAS TX 75373-1247
BEST BUY STORES LP                       7601 PENN AVENUE SOUTH RICHFIELD MN 55423
BEST CARPET AND UPHOLSTERY CLEANING LLC 8 CHELSEA DR ARDEN NC 28704
BEST CHOICE BACKFLOW SERVICES CO         13248 TERRAPIN COVE GULFPORT MS 39503
BEST KITCHEN SERVICE AND PARTS INC       1011 CALVARY STREET INDIANAPOLIS IN 46203
BEST LAWN SERVICE AND PRESSURE WASHING   1360 DAMON DR F FLORENCE SC 29505
BEST SERVICES                            PO BOX 26243 KNOXVILLE TN 37912
BETELIHEM GIRMA                          ADDRESS ON FILE
BETESHA ETHRIDGE                         ADDRESS ON FILE
BETH ADAMSON                             ADDRESS ON FILE
BETH ANN HANSEN                          ADDRESS ON FILE
BETH CLAYTON                             ADDRESS ON FILE
BETH ECCLESTON                           ADDRESS ON FILE
BETH FARR                                ADDRESS ON FILE
BETH FREED                               ADDRESS ON FILE
BETH GRAVES                              ADDRESS ON FILE
BETH HEISTON                             ADDRESS ON FILE
BETH HERRING                             ADDRESS ON FILE
BETH HILTON                              ADDRESS ON FILE
BETH LINDSAY                             ADDRESS ON FILE
BETH MCEWEN                              ADDRESS ON FILE
BETH MILLER                              ADDRESS ON FILE
BETH VICCILLIAN                          ADDRESS ON FILE
BETH VINCENT                             ADDRESS ON FILE
BETH VON VOIGT                           ADDRESS ON FILE
BETH WILLIAMS                            ADDRESS ON FILE
BETH-AMY SIETSTRA                        ADDRESS ON FILE
BETHANI WHIPPLE                          ADDRESS ON FILE
BETHANIE JACKSON                         ADDRESS ON FILE
BETHANIE PEARMAN                         ADDRESS ON FILE
BETHANIE PORTERFIELD                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 228 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 453 of 2235

Claim Name                        Address Information
BETHANIE SMITH                    ADDRESS ON FILE
BETHANIE STEELE                   ADDRESS ON FILE
BETHANIE VASQUEZ                  ADDRESS ON FILE
BETHANN BUCY                      ADDRESS ON FILE
BETHANN DUMAS                     ADDRESS ON FILE
BETHANNI PICKLE                   ADDRESS ON FILE
BETHANY ARN                       ADDRESS ON FILE
BETHANY ASSOCIATES INC            P O BOX 986 HAMMONTON NJ 08037
BETHANY BERNIER                   ADDRESS ON FILE
BETHANY BROGDON                   ADDRESS ON FILE
BETHANY CLEVENGER                 ADDRESS ON FILE
BETHANY CUNNINGHAM                ADDRESS ON FILE
BETHANY EILL                      ADDRESS ON FILE
BETHANY FARIST                    ADDRESS ON FILE
BETHANY FINLAY                    ADDRESS ON FILE
BETHANY FISHER                    ADDRESS ON FILE
BETHANY FISHER                    ADDRESS ON FILE
BETHANY GRIFFITH                  ADDRESS ON FILE
BETHANY HACK                      ADDRESS ON FILE
BETHANY HEADRICK                  ADDRESS ON FILE
BETHANY HUMMEL                    ADDRESS ON FILE
BETHANY HUNTER                    ADDRESS ON FILE
BETHANY INMAN                     ADDRESS ON FILE
BETHANY JANSEN                    ADDRESS ON FILE
BETHANY JOHNSON                   ADDRESS ON FILE
BETHANY KEEFER                    ADDRESS ON FILE
BETHANY LAWRENCE                  ADDRESS ON FILE
BETHANY LUCE                      ADDRESS ON FILE
BETHANY LYSAK                     ADDRESS ON FILE
BETHANY MAGGERT                   ADDRESS ON FILE
BETHANY MAIN                      ADDRESS ON FILE
BETHANY MARSHALL                  ADDRESS ON FILE
BETHANY MARTINEZ                  ADDRESS ON FILE
BETHANY MCKENZIE                  ADDRESS ON FILE
BETHANY MCPHAIL                   ADDRESS ON FILE
BETHANY MERCHANT                  ADDRESS ON FILE
BETHANY MINER                     ADDRESS ON FILE
BETHANY NEWMAN                    ADDRESS ON FILE
BETHANY PALMATEER                 ADDRESS ON FILE
BETHANY PRUITT                    ADDRESS ON FILE
BETHANY PUCKETT                   ADDRESS ON FILE
BETHANY QUINN                     ADDRESS ON FILE
BETHANY QUINN                     ADDRESS ON FILE
BETHANY RAPIER                    ADDRESS ON FILE
BETHANY REID                      ADDRESS ON FILE
BETHANY SABOURIN                  ADDRESS ON FILE
BETHANY SANTOS                    ADDRESS ON FILE
BETHANY SIMS                      ADDRESS ON FILE
BETHANY SYCHOWSKI                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 229 OF 2008
                                               RUBY TUESDAY
                     Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 454 of 2235

Claim Name                           Address Information
BETHANY TAYLOR                       ADDRESS ON FILE
BETHANY THERRELL                     ADDRESS ON FILE
BETHANY VICTORY                      ADDRESS ON FILE
BETHANY VIVES                        ADDRESS ON FILE
BETHANY WALTON                       ADDRESS ON FILE
BETHANY WARREN                       ADDRESS ON FILE
BETHANY WELCH                        ADDRESS ON FILE
BETHANY WILSON                       ADDRESS ON FILE
BETHANY WILSON                       ADDRESS ON FILE
BETHANY WYATT                        ADDRESS ON FILE
BETHINA HERSEY                       ADDRESS ON FILE
BETHLEHEM TOWNSHIP                   4225 EASTON AVE BETHLEHEM PA 18020
BETRAN WARING                        ADDRESS ON FILE
BETSIE DAVIS                         ADDRESS ON FILE
BETSY AGNER                          ADDRESS ON FILE
BETSY BRASTER                        ADDRESS ON FILE
BETSY CUNNINGHAM                     ADDRESS ON FILE
BETSY ROSS FLAG GIRLS INC            11005 GARLAND RD DALLAS TX 75218
BETTER BRANDS DISTRIBUTING           PO BOX 1053 WEST POINT MS 39773
BETTER BRANDS INC                    908 JACKSON STREET MYRTLE BEACH SC 29577
BETTER BRANDS OF SOUTH GEORGIA LLC   3900 PECAN GROVE COURT ALBANY GA 31701
BETTIE AREY                          ADDRESS ON FILE
BETTIE BREEDEN                       ADDRESS ON FILE
BETTIE EPPERSON                      ADDRESS ON FILE
BETTY ADULLYI                        ADDRESS ON FILE
BETTY CATO                           ADDRESS ON FILE
BETTY FOGLE                          ADDRESS ON FILE
BETTY FORSYTHE                       ADDRESS ON FILE
BETTY NASH                           ADDRESS ON FILE
BETTY NOLASCO                        ADDRESS ON FILE
BETTY OCONNOR                        ADDRESS ON FILE
BETTY PARKER                         ADDRESS ON FILE
BETTY PINCHNEY                       ADDRESS ON FILE
BETTY REYNOLDS                       ADDRESS ON FILE
BETTY SMITH                          ADDRESS ON FILE
BETTY SUTTON                         ADDRESS ON FILE
BETTY SWITZER                        ADDRESS ON FILE
BETTY THOMPSON                       ADDRESS ON FILE
BETTY VENABLE                        ADDRESS ON FILE
BETTY WILLIAMS                       ADDRESS ON FILE
BETTY YUNG                           ADDRESS ON FILE
BETTYE BUNCH                         ADDRESS ON FILE
BETTYE WILLIAMSON                    ADDRESS ON FILE
BETZABEL LOPEZ                       ADDRESS ON FILE
BETZAIDA ROSARIO NIEVES              ADDRESS ON FILE
BEULAH ARMSTEAD                      ADDRESS ON FILE
BEV ECKEL                            55178 GLOVER RD GLENWOOD IA 51534
BEV TECH                             16780SW 278TH STREET HOMESTEAD FL FL 33031
BEVAN SECURITY SYSTEMS INC           190 TENBY CHASE DRIVE DELRAN NJ 08075



Epiq Corporate Restructuring, LLC                                                               Page 230 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 455 of 2235

Claim Name                               Address Information
BEVERAGE CONTROL INC                     5215 SOUTH ROYAL ATLANTA DRIVE TUCKER GA 30084
BEVERAGE CONTROL INC                     2331 NEWS SENTINEL DRIVE KNOXVILLE TN 37921
BEVERAGE DISTRIBUTORS OH                 3800 KING AVENUE CLEVELAND OH 44114
BEVERAGE DISTRIBUTORS WV BEER DIVISION   PO BOX 866 CLARKSBURG WV 26301
BEVERAGE DISTRIBUTORS WV WINE DIVISION   200 FERRY STREET CLARKSBURG WV 26301
BEVERAGE PLUS INC                        PO BOX 236 CAMILLUS NY 13031
BEVERAGE SOUTH                           1815 WILKINSON ROAD AUGUSTA GA 30904
BEVERAGE SOUTH ALBANY                    3900 PECAN GROVE COURT ALBANY GA 31701
BEVERAGE SOUTH OF AIKEN LLC              265 METROPOLITAN DRIVE WEST COLUMBIA SC 29170
BEVERELY MOORE                           ADDRESS ON FILE
BEVERLEY SOUSA                           ADDRESS ON FILE
BEVERLY ANN KERR                         ADDRESS ON FILE
BEVERLY BROOKS                           ADDRESS ON FILE
BEVERLY COPLEN                           ADDRESS ON FILE
BEVERLY COTNEY                           ADDRESS ON FILE
BEVERLY CURTIS                           ADDRESS ON FILE
BEVERLY GOLDEN                           ADDRESS ON FILE
BEVERLY GREIWE                           ADDRESS ON FILE
BEVERLY HECKATHORN                       ADDRESS ON FILE
BEVERLY HERMOSILLO                       ADDRESS ON FILE
BEVERLY HIGGINS                          ADDRESS ON FILE
BEVERLY HUFFMAN                          ADDRESS ON FILE
BEVERLY KELLY                            ADDRESS ON FILE
BEVERLY MONROE                           ADDRESS ON FILE
BEVERLY NATKIN                           ADDRESS ON FILE
BEVERLY PERRY                            ADDRESS ON FILE
BEVERLY QUAINTANCE                       ADDRESS ON FILE
BEVERLY ROBERTS                          ADDRESS ON FILE
BEVERLY SHEPPARD                         ADDRESS ON FILE
BEVERLY SHUEY                            ADDRESS ON FILE
BEVERLY TAYLOR                           ADDRESS ON FILE
BEVERLY VAN NATTER                       ADDRESS ON FILE
BEVERLY YOUNGBLOOD                       ADDRESS ON FILE
BEVERLYE DAWKINS                         ADDRESS ON FILE
BEVIN MILLER                             ADDRESS ON FILE
BEYAN SHARPE                             ADDRESS ON FILE
BEYOND THE BLADE LLC                     SAM ERVIN 4460 DANDY DR PACE FL 32571
BEYOND THE LAWN                          11 KIMMEL RD CLAYTON OH 45315
BEYOND THE LAWN                          11 S KIMMEL RD CLAYTON OH 45315
BEYZA AKYEL                              ADDRESS ON FILE
BEZ WINDOW CLEANING LLC PMS              1400 HEPBURN STREET WILLIAMSPORT PA 17701
BEZAWIT YARED                            ADDRESS ON FILE
BFI WASTE SERVICES                       PO BOX 9001099 LOUISVILLE KY 40290
BG JOHNSTON ENTERPRISES INC              DBA JOHNSTON LANDSCAPING MAINTENANCE 4355 FROG LEVEL RD WINTERVILLE NC 28590
BGE                                      PO BOX 13070 PHILADELPHIA PA 19101
BGE                                      CONSUMER AFFAIRS DIVISION 6ST PAUL ST, 15TH FL BALTIMORE MD 21202
BHD LLC                                  3372 TURFWAY ROAD BOX 9 ERLANGER KY 41018
BHUVNESH WALIA WALIA                     ADDRESS ON FILE
BIANCA ABRAMS                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 231 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 456 of 2235

Claim Name                          Address Information
BIANCA ALLEN                        ADDRESS ON FILE
BIANCA BAERGA                       ADDRESS ON FILE
BIANCA BROWN                        ADDRESS ON FILE
BIANCA CARTER                       ADDRESS ON FILE
BIANCA CLAWSON                      ADDRESS ON FILE
BIANCA COLLINS                      ADDRESS ON FILE
BIANCA CONCERT                      ADDRESS ON FILE
BIANCA CRAWFORD                     ADDRESS ON FILE
BIANCA DECKER                       ADDRESS ON FILE
BIANCA DUNAGAN                      ADDRESS ON FILE
BIANCA FRUZYNSKI                    ADDRESS ON FILE
BIANCA GANTER                       ADDRESS ON FILE
BIANCA GEORGE                       ADDRESS ON FILE
BIANCA GOINS                        ADDRESS ON FILE
BIANCA GORDON                       ADDRESS ON FILE
BIANCA GRAVES                       ADDRESS ON FILE
BIANCA HELMICK                      ADDRESS ON FILE
BIANCA MCMILLIAN                    ADDRESS ON FILE
BIANCA MIKULENKA                    ADDRESS ON FILE
BIANCA MOON                         ADDRESS ON FILE
BIANCA RICCO                        ADDRESS ON FILE
BIANCA RILEY                        ADDRESS ON FILE
BIANCA ROBINSON                     ADDRESS ON FILE
BIANCA THOMAS                       ADDRESS ON FILE
BIANCA THOMAS                       ADDRESS ON FILE
BIANCA TOWNSEND                     ADDRESS ON FILE
BIANCA WASHINGTON                   ADDRESS ON FILE
BIANCA YOUNG                        ADDRESS ON FILE
BIBB DISTRIBUTING CO                6401 HAWKINSVILLE ROAD MACON GA 31216
BIBI RAHMAN                         ADDRESS ON FILE
BIBIANA LOAIZA                      ADDRESS ON FILE
BICARDI HILL                        ADDRESS ON FILE
BIDDEFORD PLAZA LLC                 13 RIVERS EDGE DR KENNEBUNK ME 04043
BIEG PLUMBING COMPANY INC           2015 LEMAY FERRY RD ST LOUIS MO 63125
BIG BS WINDOW CLEANING LLC          PO BOX 403 MECHANICSBURG PA 17055
BIG FLATS WATER DEPT                476 MAPLE ST BIG FLATS NY 14814
BIG FOOT ELECTRIC AND SIGN          9859 WHITEFIELD AVE SAVANNAH GA 31406
BIG RAPIDS CHARTER TOWNSHIP         14212 NORTHLAND DR BIG RAPIDS MI 49307
BIG RAPIDS PUBLIC SCHOOLS           21034 15 MILE RD BIG RAPIDS MI 49307
BIKY SOLIZ                          ADDRESS ON FILE
BILA THOMPSON                       ADDRESS ON FILE
BILAL BAKR                          ADDRESS ON FILE
BILAL THOMPSON                      ADDRESS ON FILE
BILDON APPLIANCE PARTS AND SVC      PO BOX 531265 LIVONIA MI 48153
BILL BAKER                          ADDRESS ON FILE
BILL BOYD                           ADDRESS ON FILE
BILL DADEY                          ADDRESS ON FILE
BILL EVERETT                        ADDRESS ON FILE
BILL GROSE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 232 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 457 of 2235

Claim Name                        Address Information
BILL KOOY PRESSURE CLEANING       2665 N ATLANTIC AVE DAYTONA BEACH FL 32118
BILL LIVINGSTON DALLAS COMMONS    PO BOX 7078 WARNER ROBINS GA 31095
BILL M HINES                      ADDRESS ON FILE
BILL MOTZNER                      ADDRESS ON FILE
BILL OPPENHEIM                    ADDRESS ON FILE
BILL POOR                         ADDRESS ON FILE
BILL SCHULZ                       ADDRESS ON FILE
BILLIE BEASLEY                    ADDRESS ON FILE
BILLIE BISHOP                     ADDRESS ON FILE
BILLIE BURNS                      ADDRESS ON FILE
BILLIE GIBSON                     ADDRESS ON FILE
BILLIE HOLT                       ADDRESS ON FILE
BILLIE JO YORK                    ADDRESS ON FILE
BILLIE MALOTT                     ADDRESS ON FILE
BILLIE MANN                       ADDRESS ON FILE
BILLIE MCKELVEY                   ADDRESS ON FILE
BILLIE RUSSELL                    ADDRESS ON FILE
BILLS LIQUORS STORES INC          132 SEA ISLAND PARKWAY BEAUFORT SC 29483
BILLS LOCK AND KEY                910 N DIXIE AVE SUITE 105 ELIZABETHTOWN KY 42701
BILLS UPHOLSTERY                  4150 COVERT RD BURDETT NY 14818
BILLY ALDRIDGE                    ADDRESS ON FILE
BILLY ANSELL                      ADDRESS ON FILE
BILLY ANTHONY                     ADDRESS ON FILE
BILLY ARGEROPLOS                  ADDRESS ON FILE
BILLY AULT                        ADDRESS ON FILE
BILLY AUSTIN                      ADDRESS ON FILE
BILLY BAILEY                      ADDRESS ON FILE
BILLY BENTHALL                    ADDRESS ON FILE
BILLY BLACKMON                    ADDRESS ON FILE
BILLY BROUGHTON                   ADDRESS ON FILE
BILLY BROWN JR                    ADDRESS ON FILE
BILLY BUFF JR                     ADDRESS ON FILE
BILLY BURRELL                     ADDRESS ON FILE
BILLY CHERRY                      ADDRESS ON FILE
BILLY DAVIS                       ADDRESS ON FILE
BILLY DAVIS                       ADDRESS ON FILE
BILLY DILLAN                      ADDRESS ON FILE
BILLY EASLEY                      ADDRESS ON FILE
BILLY EASLEY                      ADDRESS ON FILE
BILLY ETTER                       ADDRESS ON FILE
BILLY FOWLER                      ADDRESS ON FILE
BILLY GIBSON                      ADDRESS ON FILE
BILLY GRAHAM                      ADDRESS ON FILE
BILLY GROCE                       ADDRESS ON FILE
BILLY HAMBELTON                   ADDRESS ON FILE
BILLY HELT JR                     ADDRESS ON FILE
BILLY HINES                       ADDRESS ON FILE
BILLY JONES                       ADDRESS ON FILE
BILLY JOYNER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 233 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 458 of 2235

Claim Name                           Address Information
BILLY KETCHUM                        ADDRESS ON FILE
BILLY LANDON                         ADDRESS ON FILE
BILLY LIDDLE                         ADDRESS ON FILE
BILLY MCKOY                          ADDRESS ON FILE
BILLY MONTILUS                       ADDRESS ON FILE
BILLY MURRAY                         ADDRESS ON FILE
BILLY ODOM                           ADDRESS ON FILE
BILLY PETTRY                         ADDRESS ON FILE
BILLY RAMSEY                         ADDRESS ON FILE
BILLY RIGNEY                         ADDRESS ON FILE
BILLY SCHAT                          ADDRESS ON FILE
BILLY TATE                           ADDRESS ON FILE
BILLY TRACEY                         ADDRESS ON FILE
BILLY WIGGINS                        ADDRESS ON FILE
BILLY WILLIAMS                       ADDRESS ON FILE
BILLY WILLIAMSON                     ADDRESS ON FILE
BILLY WILSON                         ADDRESS ON FILE
BILLY WILSON                         ADDRESS ON FILE
BILLY WOOD                           ADDRESS ON FILE
BILLY WOODS                          ADDRESS ON FILE
BINTOU BAMBA                         ADDRESS ON FILE
BIOTA FARMS LLC                      1932 MAIDEN LANE SPRINGFIELD OH 45504
BIOTECH DRAINLINE SERVICES           PO BOX 1417 FAIRPORT NY 14450
BIOTECH SOLUTIONS                    3690 NORWOOD DR LITTLETON CO 80125
BIRCHWOOD MALL GENERAL GROWTH PROP   PO BOX 86 SDS 12 1381 MINNEAPOLIS MN 55486
BIRMINGHAM BEVERAGE COMPANY          211 CITATION COURT BIRMINGHAM AL 35209
BIRMINGHAM BUDWEISER DISTRIBUTING    141 INDUSTRIAL DRIVE BIRMINGHAM AL 35211
BIRMINGHAM WATER WORKS               PO BOX 830269 BIRMINGHAM AL 35283-0269
BISCAYNE COMMONS L.L.C               ATTN: IRWIN TAUBER 9551 EAST BAY HARBOR DR. FL 33154
BISCAYNE COMMONS L.L.C               ATTN: IRWIN TAUBER 9551 EAST BAY HARBOR DR. BAY HARBOR ISLANDS FL 33154
BISCAYNE COMMONS L.L.C               ATTN: IRWIN TAUBER 9551 EAST BAY HARBOR DR. BAY HARBOR ISLAND FL 33154
BISHOP RUE                           ADDRESS ON FILE
BISHOP VAUGHN                        ADDRESS ON FILE
BISMARK CUISINE INC                  ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
BISMARK CUISINE, INC.                3520 STATE STREET BISMARK ND 58503
BISOLA ADENIYI                       ADDRESS ON FILE
BITHIAH DAVIS                        ADDRESS ON FILE
BIX PRODUCE CO                       1415 LORIENT ST ST PAUL MN 55117
BIYAUN HUNTER                        ADDRESS ON FILE
BJORN GANTT                          ADDRESS ON FILE
BK BEVERAGE SERVICE INC              3005 E 100N LEBANON IN 46052
BKR ELECTRIC                         14209 PIONEER CIRCLE GLENELG MD 21737
BLACK BOX NETWORK SERVICES           PO BOX 775192 CHICAGO IL 60677-5192
BLACK CONSTRUCTION COMPANY           5991 ELMORE RD BARTLETT TN 38134
BLACK HILLS ENERGY                   7001 MOUNT RUSHMORE RD RAPID CITY SD 57702
BLACK HILLS ENERGY                   PO BOX 6001 RAPID CITY SD 57709
BLACK HILLS ENERGY                   PO BOX 6001 RAPID CITY SD 57709-6001
BLACKSHEAR, STEPHEN                  ADDRESS ON FILE
BLACKSTONE ELECTRIC INC              17421 NYS RTE 12F DEXTER NY 13634



Epiq Corporate Restructuring, LLC                                                               Page 234 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 459 of 2235

Claim Name                          Address Information
BLACKWELL PARK LLC                  1945 OLD GALLOWS RD SUITE 300 C/O ROSENTHAL PROPERTIES LLC VIENNA VA 22182
BLACKWOOD DEVELOPMENT CO. INC.      MARJORIE P. CLARKE 7301 BOULDER VIEW LANE RICHMOND VA 23225
BLADE INDUSTRIES INC                6047 EXECUTIVE CENTRE DR 1 MEMPHIS TN 38134
BLADE PROAPS                        ADDRESS ON FILE
BLADEN YEAGER                       ADDRESS ON FILE
BLAIK BRIDSON                       ADDRESS ON FILE
BLAIN ALLO                          ADDRESS ON FILE
BLAIN ROSEENBERRY                   ADDRESS ON FILE
BLAINE BLALOCK                      ADDRESS ON FILE
BLAINE BOBO                         ADDRESS ON FILE
BLAINE BROMFIELD                    ADDRESS ON FILE
BLAINE GRANT                        ADDRESS ON FILE
BLAINE HAYNES                       ADDRESS ON FILE
BLAINE HOLMES                       ADDRESS ON FILE
BLAINE LINVILLE                     ADDRESS ON FILE
BLAINE METTS                        ADDRESS ON FILE
BLAIR BAKER                         ADDRESS ON FILE
BLAIR LEWIS                         ADDRESS ON FILE
BLAIR MAURER                        ADDRESS ON FILE
BLAIR PAYTON                        ADDRESS ON FILE
BLAIR PLEASANTS                     ADDRESS ON FILE
BLAIR RAINS-PHILLIPS                ADDRESS ON FILE
BLAIR RUMSEY                        ADDRESS ON FILE
BLAIR SIMS                          ADDRESS ON FILE
BLAIRE BARNES                       ADDRESS ON FILE
BLAIRE BLOCKER                      ADDRESS ON FILE
BLAIRE OELLIG                       ADDRESS ON FILE
BLAIRE SENECA                       ADDRESS ON FILE
BLAIRE VARNEY                       ADDRESS ON FILE
BLAIRE WHITEHURST                   ADDRESS ON FILE
BLAISE GARCIA                       ADDRESS ON FILE
BLAKE ARNETT                        ADDRESS ON FILE
BLAKE BARNETT                       ADDRESS ON FILE
BLAKE BROOKING                      ADDRESS ON FILE
BLAKE BURGREEN                      ADDRESS ON FILE
BLAKE CARTIN                        ADDRESS ON FILE
BLAKE CAYWOOD                       ADDRESS ON FILE
BLAKE COWAN-BANKER                  ADDRESS ON FILE
BLAKE DRIGGERS                      ADDRESS ON FILE
BLAKE DURAND                        ADDRESS ON FILE
BLAKE ECKERSON                      ADDRESS ON FILE
BLAKE ELLIOTT                       ADDRESS ON FILE
BLAKE ESTEP                         ADDRESS ON FILE
BLAKE FERNANDES                     ADDRESS ON FILE
BLAKE GASHWILER                     ADDRESS ON FILE
BLAKE GONZALES                      ADDRESS ON FILE
BLAKE GOOD                          ADDRESS ON FILE
BLAKE GUY                           ADDRESS ON FILE
BLAKE HAGER                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 235 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 460 of 2235

Claim Name                          Address Information
BLAKE HAINLINE                      ADDRESS ON FILE
BLAKE HARRINGTON                    ADDRESS ON FILE
BLAKE HOPSON                        ADDRESS ON FILE
BLAKE JENSEN                        ADDRESS ON FILE
BLAKE JETTON                        ADDRESS ON FILE
BLAKE KIRTLEY                       ADDRESS ON FILE
BLAKE KLINGLER                      ADDRESS ON FILE
BLAKE KOZLOSKI                      ADDRESS ON FILE
BLAKE LANG                          ADDRESS ON FILE
BLAKE LONG                          ADDRESS ON FILE
BLAKE MASTERS                       ADDRESS ON FILE
BLAKE MCMILLAN                      ADDRESS ON FILE
BLAKE MCQUADE                       ADDRESS ON FILE
BLAKE MISIUNAS                      ADDRESS ON FILE
BLAKE MORGAN                        ADDRESS ON FILE
BLAKE MORRIS                        ADDRESS ON FILE
BLAKE PRATER                        ADDRESS ON FILE
BLAKE ROGERS                        ADDRESS ON FILE
BLAKE SAYLOR                        ADDRESS ON FILE
BLAKE SHEFFIELD                     ADDRESS ON FILE
BLAKE SHELNUT                       ADDRESS ON FILE
BLAKE SINCLAIR                      ADDRESS ON FILE
BLAKE SMITH                         ADDRESS ON FILE
BLAKE SNEED                         ADDRESS ON FILE
BLAKE STILWELL                      ADDRESS ON FILE
BLAKE THOMPSON                      ADDRESS ON FILE
BLAKE WADE                          ADDRESS ON FILE
BLAKE WALDON                        ADDRESS ON FILE
BLAKE WALLBRECHER                   ADDRESS ON FILE
BLAKE WILLIFORD                     ADDRESS ON FILE
BLAKE WINEKOFF                      ADDRESS ON FILE
BLAKE WINSLOW                       ADDRESS ON FILE
BLANCA AREVALO DE MONTES            ADDRESS ON FILE
BLANCA CORTEZ                       ADDRESS ON FILE
BLANCA GOLDSTEIN                    ADDRESS ON FILE
BLANCA GONZALEZ                     ADDRESS ON FILE
BLANCA GRADO                        ADDRESS ON FILE
BLANCA GUERRERO DELLAMAS            ADDRESS ON FILE
BLANCA HASTEDT                      ADDRESS ON FILE
BLANCA HERNANDEZ                    ADDRESS ON FILE
BLANCA HERRERRA                     ADDRESS ON FILE
BLANCA KEITHLEY                     ADDRESS ON FILE
BLANCA LOPEZ DE LEON                ADDRESS ON FILE
BLANCA MARQUEZ                      ADDRESS ON FILE
BLANCA MENDEZ                       ADDRESS ON FILE
BLANCA OROZCO                       ADDRESS ON FILE
BLANCA ORTIZ RODRIGUEZ              ADDRESS ON FILE
BLANCA PEREZ                        ADDRESS ON FILE
BLANCA VALENZUELA                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 236 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 461 of 2235

Claim Name                               Address Information
BLANCA VILLANUEVA                        ADDRESS ON FILE
BLANCHE DUTTO                            ADDRESS ON FILE
BLANKENBAKER MAINTENANCE ASSOCIATION     C/O NTS DEVELOPMENT CO 3153 SOLUTIONS CENTER CHICAGO IL 60677
BLAST OFF CARPET & UPHOLSTERY CLEANING   P O BOX 3312 ENFIELD CT 06083
BLAST OFF CARPET AND UPHOLSTERY          46 YALE DR ENFIELD CT 06082
CLEANING
BLAYS DEEP STEAM                         5409 PEREGRINE DR PUEBLO CO 81005
BLAYZE FOSTER                            ADDRESS ON FILE
BLERIM ABAZI                             ADDRESS ON FILE
BLESSING JASI                            ADDRESS ON FILE
BLIER SMITH                              ADDRESS ON FILE
BLIND EXPRESS                            1100 ABBEY COURT ALPHARETTA GA 30004
BLINDS ALL AROUND                        128 HOLIDAY CT STE 122 FRANKLIN TN 37067
BLOODWORTH, SALEEM                       119 CRIPPEN PL, APT4 SYRACUSE NY 13205
BLOODWORTH, SALEEM                       120 BRADFORD ST SYRACUSE NY 13207
BLOOM ELECTRIC HEATING PLUMBING          AIR CONDITIONING 8164 CLEARFIELD CURWENSVILLE HWY CLEARFIELD PA 16830
BLOOM GROUP INC                          PAUL DEATHRIAGE 1710 W WALNUT AVE VISALIA CA 93277
BLOOM ROOFING SYSTEMS INC                12238 EMERSON DR BRIGHTON MI 48116
BLOSSOM LUKE                             ADDRESS ON FILE
BLOUNT COUNTY TRUSTEE                    347 COURT ST MARYVILLE TN 37804
BLOUNT UNITED SOCCER CLUB                PO BOX 26 ALCOA TN 37701-0726
BLS HOLDINGS GROUP LLC                   3638 WALTON WAY EXTENSION SUITE 201 ATTN REBECCA COCKRELL AUGUSTA GA 30909
BLUE DIAMOND REALTY LLC                  103 FOULK ROAD SUITE 200 WILMINGTON DE 19803
BLUE MOUNTAIN FRUIT PRODUCE              1011 WATERMAN DRIVE WATEROWN NY 13601
BLUE RIBBON LAWN CARE                    11710 DAHLIA ST CUMBERLAND MD 21502
BLUE RIDGE BEVERAGE CO ABINGDON          PO BOX 289 ABINGDON VA 24212
BLUE RIDGE BEVERAGE CO INC               349 SOUTH OAK LANE WAYNESBORO VA 22980
BLUE RIDGE BEVERAGE CO INC               3245 FOREST BROOK ROAD LYNCHBURG VA 24501
BLUE RIDGE BEVERAGE CO SALEM             44 46 BARLEY DRIVE SALEM VA 24153
BLUE RIDGE BEVERAGES WV                  64 DISTRIBUTOR DRIVE MORGANTOWN WV 26501
BLUE WILLIAMS LLP                        3421 N CAUSEWAY BLVD STE 900 METAIRIE LA 70002
BLUFF CITY REFRIGERATION                 P O BOX 11332 MEMPHIS TN 38111
BLUFF KNOLL EMERG PHYS LLC               PO BOX 38086 PHILADELPHIA PA 19101
BLYTHE BARBO                             ADDRESS ON FILE
BMI                                      PO BOX 630893 CINCINNATI OH 45263
BO LUBECK                                ADDRESS ON FILE
BO REDDING                               ADDRESS ON FILE
BOARD OF COUNTY COMMISSIONERS            PO BOX 2139 PASCO COUNTY UTILITIES NEW PORT RICHEY FL 34656-2139
BOARD OF HEALTH                          20 COREAN VETERANS PLAZA CITY ALL ANNEX RM 306 HOLYOKE MA 01040
BOB BERG                                 ADDRESS ON FILE
BOB BOB ASSOCIATES                       ATTN GARY STEWART JR 950 SMILE WAY YORK PA 17404
BOB CLEMMONS                             ADDRESS ON FILE
BOB EDELMANN                             ADDRESS ON FILE
BOB HALL LLC                             PO BOX 1308 UPPER MARLBORO MD 20773
BOB KOZACHIK                             ADDRESS ON FILE
BOB RALPH DISTRIBUTING COMPANY           115 LARCEL DR SIKESTON MO 63801
BOB SALTER                               ADDRESS ON FILE
BOBBE HASKEW                             ADDRESS ON FILE
BOBBE KAUCHER                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 237 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                          Page 462 of 2235

Claim Name                         Address Information
BOBBEY RICKETTS                    ADDRESS ON FILE
BOBBI DICKEY                       ADDRESS ON FILE
BOBBI GUIRE                        ADDRESS ON FILE
BOBBI HANSON                       ADDRESS ON FILE
BOBBI HOWE                         ADDRESS ON FILE
BOBBI LUCHUCK                      ADDRESS ON FILE
BOBBI MASON                        ADDRESS ON FILE
BOBBI SHREVE                       ADDRESS ON FILE
BOBBI SHUMWAY                      ADDRESS ON FILE
BOBBI-JO DESROCHERS                ADDRESS ON FILE
BOBBIE CARTER                      ADDRESS ON FILE
BOBBIE COLEMAN                     ADDRESS ON FILE
BOBBIE COLLINS                     ADDRESS ON FILE
BOBBIE COUCH                       ADDRESS ON FILE
BOBBIE HAWKINBERRY                 ADDRESS ON FILE
BOBBIE HOLLAND                     ADDRESS ON FILE
BOBBIE JONES                       ADDRESS ON FILE
BOBBIE MCDOWELL                    ADDRESS ON FILE
BOBBIE MOORE                       ADDRESS ON FILE
BOBBIE MOORE                       ADDRESS ON FILE
BOBBIE MURPHY                      ADDRESS ON FILE
BOBBIE PHILLIPS                    ADDRESS ON FILE
BOBBIE RING                        ADDRESS ON FILE
BOBBIE STEWART                     ADDRESS ON FILE
BOBBIE TAYLOR                      ADDRESS ON FILE
BOBBIEJO PABIS                     ADDRESS ON FILE
BOBBISUE AVERILL                   ADDRESS ON FILE
BOBBY ABRO                         ADDRESS ON FILE
BOBBY BAILEY                       ADDRESS ON FILE
BOBBY BATTS                        ADDRESS ON FILE
BOBBY BRADSHER                     ADDRESS ON FILE
BOBBY BROOKS                       ADDRESS ON FILE
BOBBY BRYANT                       ADDRESS ON FILE
BOBBY BUTLER                       ADDRESS ON FILE
BOBBY CHAVIS                       ADDRESS ON FILE
BOBBY CROWELL                      ADDRESS ON FILE
BOBBY CURLEY                       ADDRESS ON FILE
BOBBY DAVIS                        ADDRESS ON FILE
BOBBY FARMER                       ADDRESS ON FILE
BOBBY FENNELL                      ADDRESS ON FILE
BOBBY FISHER DISTRIBUTING          2024 SELMA PIKE SPRINGFIELD OH 45505
BOBBY FISHER INC                   2024 SELMA PIKE SPRINGFIELD OH 45505
BOBBY FRAZIER                      ADDRESS ON FILE
BOBBY GALLOWAY                     ADDRESS ON FILE
BOBBY GORDON                       ADDRESS ON FILE
BOBBY HARRIS                       ADDRESS ON FILE
BOBBY HEIGHT                       ADDRESS ON FILE
BOBBY HENDERSON                    ADDRESS ON FILE
BOBBY HOLT                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 238 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 463 of 2235

Claim Name                               Address Information
BOBBY HOUSE                              ADDRESS ON FILE
BOBBY HUDGINS                            ADDRESS ON FILE
BOBBY KNOX                               ADDRESS ON FILE
BOBBY LEE                                ADDRESS ON FILE
BOBBY LEWIS                              ADDRESS ON FILE
BOBBY MAYLE                              ADDRESS ON FILE
BOBBY MCLEOD                             ADDRESS ON FILE
BOBBY MERRITT                            ADDRESS ON FILE
BOBBY MOORE                              ADDRESS ON FILE
BOBBY MURPHY                             ADDRESS ON FILE
BOBBY NEWMAN                             ADDRESS ON FILE
BOBBY NORRIS                             ADDRESS ON FILE
BOBBY PALMER                             ADDRESS ON FILE
BOBBY PAUL JORDAN                        ADDRESS ON FILE
BOBBY PERRETT                            ADDRESS ON FILE
BOBBY RAINS                              ADDRESS ON FILE
BOBBY SHAW                               ADDRESS ON FILE
BOBBY SHERMAN                            ADDRESS ON FILE
BOBBY STANLEY                            ADDRESS ON FILE
BOBBY TAYLOR                             ADDRESS ON FILE
BOBBY TAYLOR                             ADDRESS ON FILE
BOBBY TAYLOR                             ADDRESS ON FILE
BOBBY TODD                               ADDRESS ON FILE
BOBBY VAUGHN                             ADDRESS ON FILE
BOBBY WHITMORE                           ADDRESS ON FILE
BOBBY WILLIS                             ADDRESS ON FILE
BOBBY WILSON                             ADDRESS ON FILE
BOBBY WILSON                             ADDRESS ON FILE
BOBETTE DEBROUGH                         ADDRESS ON FILE
BOBREANNE BROUSSARD                      ADDRESS ON FILE
BOBS BACKFLOW AND PLUMBING SERVICE INC   4640 SUBCHASER CT STE 113 JACKSONVILLE FL 32244
BOCK AND CLARK ENVIRONMENTAL             3550 W MARKET ST SUITE 200 AKRON OH 44333
BODEK PLUMBING HEATING AIR CONDITIONING 9 1/2 COMMERCIAL DRIVE JOHNSON CITY NY 13790
BODINES LANDSCAPE SERVICES INC           PO BOX 168 OPELIKA AL 36801
BOENING BROTHERS INC                     1098 ROUTE 109 LINDENHURST NY 11757
BOGLARKA BOTHAZI                         ADDRESS ON FILE
BOHDAN KUCHMA                            ADDRESS ON FILE
BOLENS PAINTING                          PO BOX 207 HEBRON OH 43025
BON VOYAGE PEST CONTROL INC              PO BOX 366054 BONITA SPRINGS FL 34136
BONANZA BEVERAGE COMPANY INC             6333 ENSWORTH STREET LAS VEGAS NV 89119
BONBRIGHT DISTRIBUTORS INC               1 ARENA DRIVE DAYTON OH 45417
BOND DISTRIBUTING CO                     1220 BERNARD DR BALTIMORE MD 21223
BOND, BONNIE                             ADDRESS ON FILE
BONDED FILTER CO                         ONE VANTAGE WAY SUITE D 210 NASHVILLE TN 37228
BONGI THOMAS                             ADDRESS ON FILE
BONI WELLER                              ADDRESS ON FILE
BONIFACIO EPSINOSA                       ADDRESS ON FILE
BONITA CHAMBERS                          ADDRESS ON FILE
BONITA HORTON                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 239 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 464 of 2235

Claim Name                          Address Information
BONITA JONES                        ADDRESS ON FILE
BONITA SANDERS                      ADDRESS ON FILE
BONNEYS CORNER ASSOCIATES, L.L.P    4701 COLUMBUS STREET STE 300 VIRGINIA BEACH VA 23462
BONNIE ARRANTS                      ADDRESS ON FILE
BONNIE BAKER                        ADDRESS ON FILE
BONNIE BLACKBURN                    ADDRESS ON FILE
BONNIE CAMPBELL                     ADDRESS ON FILE
BONNIE COLLONIA                     ADDRESS ON FILE
BONNIE CROES                        ADDRESS ON FILE
BONNIE CUMMINGS                     ADDRESS ON FILE
BONNIE G HAYDEN                     ADDRESS ON FILE
BONNIE GARRIGUS                     ADDRESS ON FILE
BONNIE GUNN                         ADDRESS ON FILE
BONNIE HENDERSON                    ADDRESS ON FILE
BONNIE HUTCHINGS                    ADDRESS ON FILE
BONNIE HUTCHISON                    ADDRESS ON FILE
BONNIE ISABELL                      ADDRESS ON FILE
BONNIE KAZEE                        ADDRESS ON FILE
BONNIE L KELLY                      ADDRESS ON FILE
BONNIE LEE VALDER                   ADDRESS ON FILE
BONNIE MANGIONE                     ADDRESS ON FILE
BONNIE MERRITT                      ADDRESS ON FILE
BONNIE RICE                         ADDRESS ON FILE
BONNIE RIDDLE                       ADDRESS ON FILE
BONNIE SCHOCKET                     ADDRESS ON FILE
BONNIE SHOOK                        ADDRESS ON FILE
BONNIE SILVER                       ADDRESS ON FILE
BONNIE SMALLS                       ADDRESS ON FILE
BONNIE SMITH                        ADDRESS ON FILE
BONNIE STEELE                       ADDRESS ON FILE
BONNIE STRICKLAND                   ADDRESS ON FILE
BONNIE TRONERUD                     ADDRESS ON FILE
BONNIE TUCKER                       ADDRESS ON FILE
BONNIE WEED                         ADDRESS ON FILE
BONNIE WINTER                       ADDRESS ON FILE
BONNIE WOODS                        ADDRESS ON FILE
BONNIE YOUNG                        ADDRESS ON FILE
BONO PLUMBING                       116 MAY RD SUITE A WENTZILLE MO 63385
BOOKER MCCOY                        ADDRESS ON FILE
BOONE COUNTY OCCUPATIONAL TAX       TAX ADMINISTRATOR PO BOX 457 FLORENCE KY 41022-0457
BOONE COUNTY TAX COLLECTOR          801 E WALNUT ROOM 118 COLLECTOR OF REVENUE COLUMBIA MO 65201-4890
BOOTH SIGNS INC                     1307 12TH STREET COLUMBUS IN 47201
BORDENS APPLIANCE SERVICE INC       328 SOUTH CALDERWOOD ST ALCOA TN 37701
BORIS ALEKSANDROVICH                ADDRESS ON FILE
BORIS JIAGNI                        ADDRESS ON FILE
BORIS REID                          ADDRESS ON FILE
BORIS SIMIC                         ADDRESS ON FILE
BORN KING                           ADDRESS ON FILE
BOROUGH OF BRENTWOOD                JORDAN TAX SERVICE 102 RAHWAY RD MCCMURRAY PA 15317



Epiq Corporate Restructuring, LLC                                                              Page 240 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 465 of 2235

Claim Name                           Address Information
BOROUGH OF CHAMBERSBURG              PO BOX 1009 CHAMBERSBURG PA 17201
BOROUGH OF EATONTOWN                 47 BROAD ST BOARD OF HEALTH EATONTOWN NJ 07724
BOROUGH OF FOREST HILLS              BOROUGH OF FOREST HILLS 2071 ARDMORE BLVD PITTSBURGH PA 15221
BOROUGH OF GREEN TREE                JORDAN TAX SERVICE 102 RAHWAY RD MCCMURRAY PA 15317
BOROUGH OF INDIANA                   UTILITIES DEPT 80 N 8TH ST STE 102 INDIANA PA 15701
BOROUGH OF PARAMUS                   ONE JOCKISH SQ PARAMUS NJ 07652
BOROUGH OF SOMERSET                  347 WEST UNION ST SOMERSET PA 15501
BOROUGH OF SOMERSET                  WATER/SEWER DEPT PO BOX 71 SOMERSET PA 15501
BOROUGH OF SOMERSET                  WATER SEWER DEPT PO BOX 71 SOMERSET PA 15501-0071
BORSHURRIA STRONG                    ADDRESS ON FILE
BOSTON MECHANICAL SERVICES INC       200 CUSHING ST STE 5 STOUGHTON MA 02072
BOSTON STEPHENS                      ADDRESS ON FILE
BOTTOMLINE TECHNOLOGIES INC          P O BOX 83050 WOBURN MA 01813
BOUBA KANOUTE                        ADDRESS ON FILE
BOUCHARD CLEANING RESTORATION INC    PO BOX 2202 BANGOR ME 04402
BOUHAROUNS FINE WINE SPIRITS         301 FALLS ST GREENVILLE SC 29601
BOULDER RIDGE                        ADDRESS ON FILE
BOUNTHY PARKER                       ADDRESS ON FILE
BOW STREET BEVERAGE                  495 FOREST AVENUE PORTLAND ME 04032
BOWIE COUNTY TAX COLLECTOR           PO BOX 6527 TEXARKANA TX 75505-6527
BOWLING GREEN MUNI UTILITIES         PO BOX 10360 BOWLING GREEN KY 42102
BOWLING GREEN MUNI UTILITIES         801 CENTER ST PO BOX 10300 BOWLING GREEN KY 42102-7300
BOYCE AND DRAKE CO INC               240 EXCELSIOR AVE SARATOGA SPRINGS NY 12866
BOYCE HOWARD                         ADDRESS ON FILE
BOYD BURNS                           ADDRESS ON FILE
BOYD COUNTY ENVIROMENTAL SERVICES    2924 HOLT ST ASHLAND KY 41101
BOYD COUNTY SHERIFF                  PO BOX 558 CATLETTSBURG KY 41129
BOYD MINOR                           ADDRESS ON FILE
BOYETTE ELECTRIC INC                 2889 BOB BOWEN RD BLACKSHEAR GA 31516
BOYKIN AIR CONDITIONING SERVICES     845 S GUIGNARD DR SUMTER SC 29150
BOYLE COUNTY TAX ADMINISTRATOR       321 WEST MAIN ROOM 117 DANVILLE KY 40422
BOZICK DISTRIBUTORS INC              2840 OLD WASHINGTON ROAD WALDORF MD 20601
BP LESKY DISTRIBUTING CO INC         120 WESTERN MARYLAND PKWY HAGERSTOWN MD 21740
BRACHA KUNZ                          ADDRESS ON FILE
BRAD ANDERSON                        ADDRESS ON FILE
BRAD APOSTOLEC                       ADDRESS ON FILE
BRAD ASKEW                           ADDRESS ON FILE
BRAD BAKER                           ADDRESS ON FILE
BRAD BOSTON                          ADDRESS ON FILE
BRAD BYERS                           ADDRESS ON FILE
BRAD DILLOW                          ADDRESS ON FILE
BRAD FISHER WINDOW CLEANING          2507 SARATOGA DR STATE COLLEGE PA 16801
BRAD GIGGEY                          ADDRESS ON FILE
BRAD GIVENS                          ADDRESS ON FILE
BRAD GOLDSBOROUGH                    ADDRESS ON FILE
BRAD GROAT                           ADDRESS ON FILE
BRAD HALEY                           ADDRESS ON FILE
BRAD HUTCHINS                        ADDRESS ON FILE
BRAD SNYDER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 241 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                          Page 466 of 2235

Claim Name                         Address Information
BRAD STAHLE                        ADDRESS ON FILE
BRAD STEED TILE INC                1712 SE 11TH ST LEES SUMMIT MO 64081
BRAD TAYLOR                        ADDRESS ON FILE
BRAD THOMPSON                      ADDRESS ON FILE
BRAD TROUT                         ADDRESS ON FILE
BRAD VENTICINQUE                   ADDRESS ON FILE
BRAD WILLIAMS                      ADDRESS ON FILE
BRAD WRIGHT                        ADDRESS ON FILE
BRADD GUSTAFSON                    ADDRESS ON FILE
BRADEN ALDERMAN                    ADDRESS ON FILE
BRADEN BOWER                       ADDRESS ON FILE
BRADEN BURGGRAF                    ADDRESS ON FILE
BRADEN COX                         ADDRESS ON FILE
BRADEN KANNADY                     ADDRESS ON FILE
BRADEN KING                        ADDRESS ON FILE
BRADEN LEVERS                      ADDRESS ON FILE
BRADEN LIU                         ADDRESS ON FILE
BRADEN NEFF                        ADDRESS ON FILE
BRADEN ROBERTS                     ADDRESS ON FILE
BRADFORD CARTER                    ADDRESS ON FILE
BRADFORD CITY HALL                 24 KENNEDY STREET PO BOX 15 BRADFORD PA 16701
BRADFORD WHALEN                    ADDRESS ON FILE
BRADIE REYNOLDS                    ADDRESS ON FILE
BRADLEE MORGAN                     ADDRESS ON FILE
BRADLEY A FISHER SR                ADDRESS ON FILE
BRADLEY ANDERSON                   ADDRESS ON FILE
BRADLEY ANDERSON                   ADDRESS ON FILE
BRADLEY BARKER                     ADDRESS ON FILE
BRADLEY BARNETT                    ADDRESS ON FILE
BRADLEY BERKENSTOCK                ADDRESS ON FILE
BRADLEY BLANTON                    ADDRESS ON FILE
BRADLEY BOWLES                     ADDRESS ON FILE
BRADLEY BROWN                      ADDRESS ON FILE
BRADLEY BROWN                      ADDRESS ON FILE
BRADLEY BURLILE                    ADDRESS ON FILE
BRADLEY CALHOUN                    ADDRESS ON FILE
BRADLEY COOK                       ADDRESS ON FILE
BRADLEY COOPER                     ADDRESS ON FILE
BRADLEY DEARINGER                  ADDRESS ON FILE
BRADLEY DEFOOR                     ADDRESS ON FILE
BRADLEY DENNIS                     ADDRESS ON FILE
BRADLEY DOSS                       ADDRESS ON FILE
BRADLEY DUNAWAY                    ADDRESS ON FILE
BRADLEY FOLLETT                    ADDRESS ON FILE
BRADLEY FREEMAN                    ADDRESS ON FILE
BRADLEY FREEMAN                    ADDRESS ON FILE
BRADLEY FRYE                       ADDRESS ON FILE
BRADLEY FULKS                      ADDRESS ON FILE
BRADLEY GILBERT                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 242 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 467 of 2235

Claim Name                          Address Information
BRADLEY GILDERSLEEVE                ADDRESS ON FILE
BRADLEY GOODWIN                     ADDRESS ON FILE
BRADLEY GORNICK                     ADDRESS ON FILE
BRADLEY GREER                       ADDRESS ON FILE
BRADLEY HANNEKEN                    ADDRESS ON FILE
BRADLEY HEAVILON                    ADDRESS ON FILE
BRADLEY HICKS                       ADDRESS ON FILE
BRADLEY HOSE                        ADDRESS ON FILE
BRADLEY HUFFER                      ADDRESS ON FILE
BRADLEY HUNTER                      ADDRESS ON FILE
BRADLEY JOHNSON                     ADDRESS ON FILE
BRADLEY JORDAN                      ADDRESS ON FILE
BRADLEY KIRBY                       ADDRESS ON FILE
BRADLEY KISTNER                     ADDRESS ON FILE
BRADLEY KLINGELE                    ADDRESS ON FILE
BRADLEY LANE                        ADDRESS ON FILE
BRADLEY LEARN                       ADDRESS ON FILE
BRADLEY LEDBETTER                   ADDRESS ON FILE
BRADLEY LEDER                       ADDRESS ON FILE
BRADLEY LEFEBVRE                    ADDRESS ON FILE
BRADLEY LEWIS                       ADDRESS ON FILE
BRADLEY MACK                        ADDRESS ON FILE
BRADLEY MARTIN                      ADDRESS ON FILE
BRADLEY MASON                       ADDRESS ON FILE
BRADLEY MENTZER                     ADDRESS ON FILE
BRADLEY MIDDLETON                   ADDRESS ON FILE
BRADLEY NEUROTH                     ADDRESS ON FILE
BRADLEY OCONNOR                     ADDRESS ON FILE
BRADLEY OXENDINE                    ADDRESS ON FILE
BRADLEY PETTY                       ADDRESS ON FILE
BRADLEY POUNDERS                    ADDRESS ON FILE
BRADLEY PRIFTI                      ADDRESS ON FILE
BRADLEY RANDALL                     ADDRESS ON FILE
BRADLEY REESE                       ADDRESS ON FILE
BRADLEY REID                        ADDRESS ON FILE
BRADLEY RHODES                      ADDRESS ON FILE
BRADLEY RICKETTS                    ADDRESS ON FILE
BRADLEY ROBILLARD                   ADDRESS ON FILE
BRADLEY SARNO                       ADDRESS ON FILE
BRADLEY SCHMITZ                     ADDRESS ON FILE
BRADLEY SCOTT SCOTT                 ADDRESS ON FILE
BRADLEY SHELTON                     ADDRESS ON FILE
BRADLEY SHEPARD                     ADDRESS ON FILE
BRADLEY SMITH                       ADDRESS ON FILE
BRADLEY SMITH                       ADDRESS ON FILE
BRADLEY SOUTHERN                    ADDRESS ON FILE
BRADLEY STONE                       ADDRESS ON FILE
BRADLEY WALLACE                     ADDRESS ON FILE
BRADLEY WALSH                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 243 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 468 of 2235

Claim Name                          Address Information
BRADLEY WARD                        ADDRESS ON FILE
BRADLEY WHITE                       ADDRESS ON FILE
BRADLEY WILKINSON                   ADDRESS ON FILE
BRADLEY WOODS                       ADDRESS ON FILE
BRADLIE SANDERS                     ADDRESS ON FILE
BRADLY INGOLD                       ADDRESS ON FILE
BRADLY MOORE                        ADDRESS ON FILE
BRADLY YANDELL                      ADDRESS ON FILE
BRADLYN PENNINGTON                  ADDRESS ON FILE
BRADNISHIA KING                     ADDRESS ON FILE
BRADY BISWANGER                     ADDRESS ON FILE
BRADY BUNTING                       ADDRESS ON FILE
BRADY BURRELL                       ADDRESS ON FILE
BRADY CAULEY                        ADDRESS ON FILE
BRADY COFFREN                       ADDRESS ON FILE
BRADY COOK                          ADDRESS ON FILE
BRADY DREW                          ADDRESS ON FILE
BRADY FOLK                          ADDRESS ON FILE
BRADY GILES                         ADDRESS ON FILE
BRADY GOODE                         ADDRESS ON FILE
BRADY HOSS                          ADDRESS ON FILE
BRADY HUGHES                        ADDRESS ON FILE
BRADY KUBLEY                        ADDRESS ON FILE
BRADY MURRAY                        ADDRESS ON FILE
BRADY NEELY                         ADDRESS ON FILE
BRADY PICKING                       ADDRESS ON FILE
BRADY RUSSIN                        ADDRESS ON FILE
BRADY SEGARS                        ADDRESS ON FILE
BRADY SHIVELY                       ADDRESS ON FILE
BRADY SHOLLENBARGER                 ADDRESS ON FILE
BRADY STREET BEER DISTRIBUTOR INC   705 S BRADY STREET DUBOIS PA 15801
BRADY STRONG                        ADDRESS ON FILE
BRADY VASQUEZ                       ADDRESS ON FILE
BRAEDEN FAUST                       ADDRESS ON FILE
BRAEDEN PITTMAN                     ADDRESS ON FILE
BRAEDEN STAUFFER                    ADDRESS ON FILE
BRAEDON NEMETH                      ADDRESS ON FILE
BRAEDON POE                         ADDRESS ON FILE
BRAHEEM STANSBURY                   ADDRESS ON FILE
BRAIDY LEE                          ADDRESS ON FILE
BRAILEY MCCUMBY                     ADDRESS ON FILE
BRAILLE WORKS INTERNATIONAL INC     941 DARBY LAKE STREET SEFFNER FL 33584
BRAJHAE DAVIS                       ADDRESS ON FILE
BRAKA MATLOCK                       ADDRESS ON FILE
BRALAN LOGEN                        ADDRESS ON FILE
BRANCH BUTLER                       ADDRESS ON FILE
BRANCH OUT TREE CARE LLC            1102 WHITE OAK ROAD FREDERICKSBURG VA 22405
BRAND MARTINEZ                      ADDRESS ON FILE
BRANDA SLEDGE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 244 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 469 of 2235

Claim Name                         Address Information
BRANDAN BLUNT-WELCH                ADDRESS ON FILE
BRANDAN JONES                      ADDRESS ON FILE
BRANDAN PINCHOTT                   ADDRESS ON FILE
BRANDAN PUIT                       ADDRESS ON FILE
BRANDAN RICHTER                    ADDRESS ON FILE
BRANDAN RUSHIN                     ADDRESS ON FILE
BRANDE LUE                         ADDRESS ON FILE
BRANDE MOWRY                       ADDRESS ON FILE
BRANDEE HOFFMAN                    ADDRESS ON FILE
BRANDEE JACKSON                    ADDRESS ON FILE
BRANDEE LOVE                       ADDRESS ON FILE
BRANDEE MCMILLAN                   ADDRESS ON FILE
BRANDEL MAINTENANCE LLC            1777 BLOUNT RD 502 POMPANO BEACH FL 33069
BRANDEN BATTLE                     ADDRESS ON FILE
BRANDEN BRADLEY                    ADDRESS ON FILE
BRANDEN BUNN                       ADDRESS ON FILE
BRANDEN DEXTER                     ADDRESS ON FILE
BRANDEN GREEN                      ADDRESS ON FILE
BRANDEN JONES                      ADDRESS ON FILE
BRANDEN JONES                      ADDRESS ON FILE
BRANDEN LESTER                     ADDRESS ON FILE
BRANDEN PARKER                     ADDRESS ON FILE
BRANDEN PETTIFORD                  ADDRESS ON FILE
BRANDEN ROLLEN                     ADDRESS ON FILE
BRANDEN SOLOMON                    ADDRESS ON FILE
BRANDEN WALKER                     ADDRESS ON FILE
BRANDEN WILSON                     ADDRESS ON FILE
BRANDI ADAMS                       ADDRESS ON FILE
BRANDI ALLISON                     ADDRESS ON FILE
BRANDI ANDERS                      ADDRESS ON FILE
BRANDI ARDUENGO                    ADDRESS ON FILE
BRANDI BALDWIN                     ADDRESS ON FILE
BRANDI BONILLA                     ADDRESS ON FILE
BRANDI BORCKARDT                   ADDRESS ON FILE
BRANDI BRIDGERS                    ADDRESS ON FILE
BRANDI BRIGGS                      ADDRESS ON FILE
BRANDI BROWN                       ADDRESS ON FILE
BRANDI BROWN                       ADDRESS ON FILE
BRANDI BROWN                       ADDRESS ON FILE
BRANDI BROWN                       ADDRESS ON FILE
BRANDI BROWNING                    ADDRESS ON FILE
BRANDI BUIE                        ADDRESS ON FILE
BRANDI BUSH                        ADDRESS ON FILE
BRANDI BUSSEY                      ADDRESS ON FILE
BRANDI CARDENAS                    ADDRESS ON FILE
BRANDI CARTER                      ADDRESS ON FILE
BRANDI CARTY                       ADDRESS ON FILE
BRANDI CASEY                       ADDRESS ON FILE
BRANDI CASTEEL                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 245 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 470 of 2235

Claim Name                       Address Information
BRANDI CHAPMAN                   ADDRESS ON FILE
BRANDI COLEMAN                   ADDRESS ON FILE
BRANDI COOPER                    ADDRESS ON FILE
BRANDI COX                       ADDRESS ON FILE
BRANDI CROSBY                    ADDRESS ON FILE
BRANDI DAVIS                     ADDRESS ON FILE
BRANDI DAVIS                     ADDRESS ON FILE
BRANDI DAVIS                     ADDRESS ON FILE
BRANDI DE SILVA                  ADDRESS ON FILE
BRANDI DENHAM                    ADDRESS ON FILE
BRANDI DIECKMANN                 ADDRESS ON FILE
BRANDI DOBBINS                   ADDRESS ON FILE
BRANDI DONALDSON                 ADDRESS ON FILE
BRANDI EVERETT                   ADDRESS ON FILE
BRANDI FARLEY                    ADDRESS ON FILE
BRANDI FORTE                     ADDRESS ON FILE
BRANDI GLEISNER                  ADDRESS ON FILE
BRANDI GRAZIOLI                  ADDRESS ON FILE
BRANDI HALL                      ADDRESS ON FILE
BRANDI HEACOCK                   ADDRESS ON FILE
BRANDI HEBERT                    ADDRESS ON FILE
BRANDI HEDGE                     ADDRESS ON FILE
BRANDI HUDGINS                   ADDRESS ON FILE
BRANDI HUNTER                    ADDRESS ON FILE
BRANDI JANET                     ADDRESS ON FILE
BRANDI JOHNSON                   ADDRESS ON FILE
BRANDI JOHNSON                   ADDRESS ON FILE
BRANDI JUSTICE                   ADDRESS ON FILE
BRANDI KELLY                     ADDRESS ON FILE
BRANDI LE WORRELL                ADDRESS ON FILE
BRANDI LEBER                     ADDRESS ON FILE
BRANDI LEWIS                     ADDRESS ON FILE
BRANDI MCBRIDE                   ADDRESS ON FILE
BRANDI MCCALL                    ADDRESS ON FILE
BRANDI MCCROREY                  ADDRESS ON FILE
BRANDI MELOY                     ADDRESS ON FILE
BRANDI MESSER                    ADDRESS ON FILE
BRANDI MOBLEY                    ADDRESS ON FILE
BRANDI NORR                      ADDRESS ON FILE
BRANDI OWENS                     ADDRESS ON FILE
BRANDI PEARSON                   ADDRESS ON FILE
BRANDI RAMSEY                    ADDRESS ON FILE
BRANDI RAULERSON                 ADDRESS ON FILE
BRANDI RILEY                     ADDRESS ON FILE
BRANDI RINER                     ADDRESS ON FILE
BRANDI RYAN                      ADDRESS ON FILE
BRANDI SIMPSON                   ADDRESS ON FILE
BRANDI SMELTZER                  ADDRESS ON FILE
BRANDI SMITH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 246 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 471 of 2235

Claim Name                         Address Information
BRANDI SOPKOVICH                   ADDRESS ON FILE
BRANDI SPARKS                      ADDRESS ON FILE
BRANDI SPICER                      ADDRESS ON FILE
BRANDI SPRADLIN                    ADDRESS ON FILE
BRANDI SULLIVAN                    ADDRESS ON FILE
BRANDI TOURVILLE                   ADDRESS ON FILE
BRANDI TREMBLAY                    ADDRESS ON FILE
BRANDI TRIMMER                     ADDRESS ON FILE
BRANDI TUCKER                      ADDRESS ON FILE
BRANDI TYSON                       ADDRESS ON FILE
BRANDI WELLS                       ADDRESS ON FILE
BRANDI WILLIAMS                    ADDRESS ON FILE
BRANDI YOO                         ADDRESS ON FILE
BRANDIE ARMITAGE-FRANCIS           ADDRESS ON FILE
BRANDIE BEY                        ADDRESS ON FILE
BRANDIE BOYD                       ADDRESS ON FILE
BRANDIE CARTER                     ADDRESS ON FILE
BRANDIE FOGLE                      ADDRESS ON FILE
BRANDIE FOSTER                     ADDRESS ON FILE
BRANDIE HAYES                      ADDRESS ON FILE
BRANDIE HUDOCK                     ADDRESS ON FILE
BRANDIE IRVIN                      ADDRESS ON FILE
BRANDIE KIRKWOOD                   ADDRESS ON FILE
BRANDIE KNIGHT                     ADDRESS ON FILE
BRANDIE OWENS                      ADDRESS ON FILE
BRANDIE PEREZ                      ADDRESS ON FILE
BRANDIE WRIGHT                     ADDRESS ON FILE
BRANDIESHA WILLIAMS                ADDRESS ON FILE
BRANDIN BAKER                      ADDRESS ON FILE
BRANDIN BLAKELY                    ADDRESS ON FILE
BRANDIS MOREHEAD                   ADDRESS ON FILE
BRANDIS PUGH                       ADDRESS ON FILE
BRANDON ADAMS                      ADDRESS ON FILE
BRANDON ALFARO                     ADDRESS ON FILE
BRANDON ALFORD                     ADDRESS ON FILE
BRANDON ALLEN                      ADDRESS ON FILE
BRANDON ALONZO                     ADDRESS ON FILE
BRANDON ANDERSON                   ADDRESS ON FILE
BRANDON ANDERSON                   ADDRESS ON FILE
BRANDON ANNETT                     ADDRESS ON FILE
BRANDON ARD                        ADDRESS ON FILE
BRANDON ARTIS                      ADDRESS ON FILE
BRANDON ATKINS                     ADDRESS ON FILE
BRANDON BAHRIK                     ADDRESS ON FILE
BRANDON BAILEY                     ADDRESS ON FILE
BRANDON BAKER                      ADDRESS ON FILE
BRANDON BALL                       ADDRESS ON FILE
BRANDON BANKS                      ADDRESS ON FILE
BRANDON BARBOUR                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 247 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 472 of 2235

Claim Name                         Address Information
BRANDON BARE                       ADDRESS ON FILE
BRANDON BARKSDALE                  ADDRESS ON FILE
BRANDON BARKSDALE                  ADDRESS ON FILE
BRANDON BARRETT                    ADDRESS ON FILE
BRANDON BATESON                    ADDRESS ON FILE
BRANDON BEACH                      ADDRESS ON FILE
BRANDON BEATTY                     ADDRESS ON FILE
BRANDON BELCHER                    ADDRESS ON FILE
BRANDON BELCHER                    ADDRESS ON FILE
BRANDON BELL                       ADDRESS ON FILE
BRANDON BELL                       ADDRESS ON FILE
BRANDON BERNARD                    ADDRESS ON FILE
BRANDON BIRDSONG                   ADDRESS ON FILE
BRANDON BLOOM                      ADDRESS ON FILE
BRANDON BOATWRIGHT                 ADDRESS ON FILE
BRANDON BOCAN                      ADDRESS ON FILE
BRANDON BODNAR                     ADDRESS ON FILE
BRANDON BOWDEN                     ADDRESS ON FILE
BRANDON BOWERS                     ADDRESS ON FILE
BRANDON BOYD                       ADDRESS ON FILE
BRANDON BRACE                      ADDRESS ON FILE
BRANDON BRACEY                     ADDRESS ON FILE
BRANDON BRADLEY                    ADDRESS ON FILE
BRANDON BRANDENBURG                ADDRESS ON FILE
BRANDON BRANTLEY                   ADDRESS ON FILE
BRANDON BREEZE                     ADDRESS ON FILE
BRANDON BRIGMAN                    ADDRESS ON FILE
BRANDON BROWN                      ADDRESS ON FILE
BRANDON BROWN                      ADDRESS ON FILE
BRANDON BROWN                      ADDRESS ON FILE
BRANDON BROWNER                    ADDRESS ON FILE
BRANDON BRUNSON                    ADDRESS ON FILE
BRANDON BUCKHANAN                  ADDRESS ON FILE
BRANDON BUDWELL                    ADDRESS ON FILE
BRANDON BUMPUS                     ADDRESS ON FILE
BRANDON BURGESS                    ADDRESS ON FILE
BRANDON BURKE                      ADDRESS ON FILE
BRANDON BURNS                      ADDRESS ON FILE
BRANDON BUSH                       ADDRESS ON FILE
BRANDON BYAS                       ADDRESS ON FILE
BRANDON CAIN                       ADDRESS ON FILE
BRANDON CARLOCK                    ADDRESS ON FILE
BRANDON CARRIER                    ADDRESS ON FILE
BRANDON CARROLL                    ADDRESS ON FILE
BRANDON CARTER                     ADDRESS ON FILE
BRANDON CARTER                     ADDRESS ON FILE
BRANDON CARTER                     ADDRESS ON FILE
BRANDON CARUSO                     ADDRESS ON FILE
BRANDON CASANOVA                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 248 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 473 of 2235

Claim Name                          Address Information
BRANDON CATES                       ADDRESS ON FILE
BRANDON CAULEY                      ADDRESS ON FILE
BRANDON CHAMBERS                    ADDRESS ON FILE
BRANDON CHANEY                      ADDRESS ON FILE
BRANDON CHAPMAN                     ADDRESS ON FILE
BRANDON CHARBENEAU                  ADDRESS ON FILE
BRANDON CHRISTENSON                 ADDRESS ON FILE
BRANDON CLARK                       ADDRESS ON FILE
BRANDON CLARK                       ADDRESS ON FILE
BRANDON CLARK                       ADDRESS ON FILE
BRANDON CLARK                       ADDRESS ON FILE
BRANDON CLAY                        ADDRESS ON FILE
BRANDON CLAYTON                     ADDRESS ON FILE
BRANDON CLELAND                     ADDRESS ON FILE
BRANDON CLEVENGER                   ADDRESS ON FILE
BRANDON COBLENTZ                    ADDRESS ON FILE
BRANDON CORBITT                     ADDRESS ON FILE
BRANDON CORONADO                    ADDRESS ON FILE
BRANDON COTTON                      ADDRESS ON FILE
BRANDON COTTON                      ADDRESS ON FILE
BRANDON COX                         ADDRESS ON FILE
BRANDON COX                         ADDRESS ON FILE
BRANDON CRAIG                       ADDRESS ON FILE
BRANDON CRANSTON                    ADDRESS ON FILE
BRANDON CRAWFORD                    ADDRESS ON FILE
BRANDON CRAWLEY                     ADDRESS ON FILE
BRANDON CROSBY                      ADDRESS ON FILE
BRANDON CROTTS                      ADDRESS ON FILE
BRANDON CRUMP                       ADDRESS ON FILE
BRANDON CURRY                       ADDRESS ON FILE
BRANDON CUSTER                      ADDRESS ON FILE
BRANDON DANGELO                     ADDRESS ON FILE
BRANDON DANIELS                     ADDRESS ON FILE
BRANDON DAUGHERTY                   ADDRESS ON FILE
BRANDON DAVIS                       ADDRESS ON FILE
BRANDON DAVIS                       ADDRESS ON FILE
BRANDON DAVIS                       ADDRESS ON FILE
BRANDON DAVIS                       ADDRESS ON FILE
BRANDON DEARDORFF                   ADDRESS ON FILE
BRANDON DERRYBERRY                  ADDRESS ON FILE
BRANDON DESALVO                     ADDRESS ON FILE
BRANDON DESILVA                     ADDRESS ON FILE
BRANDON DESSEZ                      ADDRESS ON FILE
BRANDON DIAZ-BELTRAN                ADDRESS ON FILE
BRANDON DIXON                       ADDRESS ON FILE
BRANDON DIXON                       ADDRESS ON FILE
BRANDON DOBY                        ADDRESS ON FILE
BRANDON DOWNS                       ADDRESS ON FILE
BRANDON DOYLE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 249 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 474 of 2235

Claim Name                         Address Information
BRANDON DUCA                       ADDRESS ON FILE
BRANDON DULA                       ADDRESS ON FILE
BRANDON DUNNING                    ADDRESS ON FILE
BRANDON DURDEN                     ADDRESS ON FILE
BRANDON DYE                        ADDRESS ON FILE
BRANDON EBRIGHT                    ADDRESS ON FILE
BRANDON EDELSTEIN                  ADDRESS ON FILE
BRANDON EDMONDSON-PARKS            ADDRESS ON FILE
BRANDON EDWARDS                    ADDRESS ON FILE
BRANDON ELDRIDGE                   ADDRESS ON FILE
BRANDON ERWAY                      ADDRESS ON FILE
BRANDON ESCALENTE                  ADDRESS ON FILE
BRANDON EVANS                      ADDRESS ON FILE
BRANDON EVANS                      ADDRESS ON FILE
BRANDON FAIRCLOTH                  ADDRESS ON FILE
BRANDON FANNING                    ADDRESS ON FILE
BRANDON FENKER                     ADDRESS ON FILE
BRANDON FERGUSON                   ADDRESS ON FILE
BRANDON FINLEY                     ADDRESS ON FILE
BRANDON FISCHER                    ADDRESS ON FILE
BRANDON FLORES                     ADDRESS ON FILE
BRANDON FLOYD                      ADDRESS ON FILE
BRANDON FORD                       ADDRESS ON FILE
BRANDON G DAIGNAULT                ADDRESS ON FILE
BRANDON GALLAHAN                   ADDRESS ON FILE
BRANDON GARDNER                    ADDRESS ON FILE
BRANDON GATHERCOLE                 ADDRESS ON FILE
BRANDON GAY                        ADDRESS ON FILE
BRANDON GEAR                       ADDRESS ON FILE
BRANDON GEORGE                     ADDRESS ON FILE
BRANDON GEORGE                     ADDRESS ON FILE
BRANDON GIBBY                      ADDRESS ON FILE
BRANDON GILLIAM                    ADDRESS ON FILE
BRANDON GILLILAND                  ADDRESS ON FILE
BRANDON GINLEY                     ADDRESS ON FILE
BRANDON GIPSON                     ADDRESS ON FILE
BRANDON GOETZ                      ADDRESS ON FILE
BRANDON GRAHAM                     ADDRESS ON FILE
BRANDON GRANT                      ADDRESS ON FILE
BRANDON GRANT                      ADDRESS ON FILE
BRANDON GRECO                      ADDRESS ON FILE
BRANDON GREEN                      ADDRESS ON FILE
BRANDON GREEN                      ADDRESS ON FILE
BRANDON GRIFFIN                    ADDRESS ON FILE
BRANDON GRIFFIS                    ADDRESS ON FILE
BRANDON GRIFFITH                   ADDRESS ON FILE
BRANDON GRIST                      ADDRESS ON FILE
BRANDON GROUS                      ADDRESS ON FILE
BRANDON GUNTER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 250 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 475 of 2235

Claim Name                          Address Information
BRANDON HADDEN                      ADDRESS ON FILE
BRANDON HALE                        ADDRESS ON FILE
BRANDON HALL                        ADDRESS ON FILE
BRANDON HALL                        ADDRESS ON FILE
BRANDON HAMBRICK                    ADDRESS ON FILE
BRANDON HAMBRICK                    ADDRESS ON FILE
BRANDON HAMMOND                     ADDRESS ON FILE
BRANDON HAMMOND                     ADDRESS ON FILE
BRANDON HANSEN                      ADDRESS ON FILE
BRANDON HARDMAN                     ADDRESS ON FILE
BRANDON HARGROVE                    ADDRESS ON FILE
BRANDON HARRIS                      ADDRESS ON FILE
BRANDON HARRIS                      ADDRESS ON FILE
BRANDON HARRIS                      ADDRESS ON FILE
BRANDON HATCHER                     ADDRESS ON FILE
BRANDON HAUSMANN                    ADDRESS ON FILE
BRANDON HEATH                       ADDRESS ON FILE
BRANDON HEFFELFINGER                ADDRESS ON FILE
BRANDON HENRY                       ADDRESS ON FILE
BRANDON HENRY                       ADDRESS ON FILE
BRANDON HERBIN                      ADDRESS ON FILE
BRANDON HERNANDEZ                   ADDRESS ON FILE
BRANDON HETTERLY                    ADDRESS ON FILE
BRANDON HICKEY                      ADDRESS ON FILE
BRANDON HILL                        ADDRESS ON FILE
BRANDON HILL                        ADDRESS ON FILE
BRANDON HILL                        ADDRESS ON FILE
BRANDON HILLARD                     ADDRESS ON FILE
BRANDON HILLIER                     ADDRESS ON FILE
BRANDON HILTON                      ADDRESS ON FILE
BRANDON HOFFMAN                     ADDRESS ON FILE
BRANDON HOOKER                      ADDRESS ON FILE
BRANDON HOOKS                       ADDRESS ON FILE
BRANDON HOOPINGARNER                ADDRESS ON FILE
BRANDON HOSTLER                     ADDRESS ON FILE
BRANDON HOUSE                       ADDRESS ON FILE
BRANDON HOUSTON                     ADDRESS ON FILE
BRANDON HOWARD                      ADDRESS ON FILE
BRANDON HOWLETT HOWLETT             ADDRESS ON FILE
BRANDON HUBBARD                     ADDRESS ON FILE
BRANDON HUCK                        ADDRESS ON FILE
BRANDON HUDACKO                     ADDRESS ON FILE
BRANDON HUDSON                      ADDRESS ON FILE
BRANDON HUDSON                      ADDRESS ON FILE
BRANDON HUFFMAN                     ADDRESS ON FILE
BRANDON HUNDLEY                     ADDRESS ON FILE
BRANDON IRIZARRY                    ADDRESS ON FILE
BRANDON JACKSON                     ADDRESS ON FILE
BRANDON JACKSON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 251 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 476 of 2235

Claim Name                       Address Information
BRANDON JACKSON                  ADDRESS ON FILE
BRANDON JACKSON                  ADDRESS ON FILE
BRANDON JACKSON                  ADDRESS ON FILE
BRANDON JACKSON                  ADDRESS ON FILE
BRANDON JACKSON                  ADDRESS ON FILE
BRANDON JACOBS                   ADDRESS ON FILE
BRANDON JAMES                    ADDRESS ON FILE
BRANDON JARVIS                   ADDRESS ON FILE
BRANDON JENDZEJEC                ADDRESS ON FILE
BRANDON JENKINS                  ADDRESS ON FILE
BRANDON JENKINS                  ADDRESS ON FILE
BRANDON JENKINS                  ADDRESS ON FILE
BRANDON JENSEN                   ADDRESS ON FILE
BRANDON JOHNSON                  ADDRESS ON FILE
BRANDON JOHNSON                  ADDRESS ON FILE
BRANDON JOHNSON                  ADDRESS ON FILE
BRANDON JOHNSON                  ADDRESS ON FILE
BRANDON JOHNSON                  ADDRESS ON FILE
BRANDON JOHNSON                  ADDRESS ON FILE
BRANDON JOHNSTON                 ADDRESS ON FILE
BRANDON JONES                    ADDRESS ON FILE
BRANDON JOSEPH                   ADDRESS ON FILE
BRANDON KELLEY                   ADDRESS ON FILE
BRANDON KEY                      ADDRESS ON FILE
BRANDON KING                     ADDRESS ON FILE
BRANDON KING                     ADDRESS ON FILE
BRANDON KING                     ADDRESS ON FILE
BRANDON KING                     ADDRESS ON FILE
BRANDON KIRBY                    ADDRESS ON FILE
BRANDON KOLANO                   ADDRESS ON FILE
BRANDON LAMBERT                  ADDRESS ON FILE
BRANDON LANDERS                  ADDRESS ON FILE
BRANDON LANDRY                   ADDRESS ON FILE
BRANDON LANG                     ADDRESS ON FILE
BRANDON LANGLEY                  ADDRESS ON FILE
BRANDON LAWHORN                  ADDRESS ON FILE
BRANDON LEATH                    ADDRESS ON FILE
BRANDON LEDFORD                  ADDRESS ON FILE
BRANDON LEE                      ADDRESS ON FILE
BRANDON LEE                      ADDRESS ON FILE
BRANDON LEE                      ADDRESS ON FILE
BRANDON LEE                      ADDRESS ON FILE
BRANDON LEE                      ADDRESS ON FILE
BRANDON LEHMANN                  ADDRESS ON FILE
BRANDON LEONARD                  ADDRESS ON FILE
BRANDON LEWIS                    ADDRESS ON FILE
BRANDON LINDSAY                  ADDRESS ON FILE
BRANDON LISENBY                  ADDRESS ON FILE
BRANDON LITTLE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 252 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 477 of 2235

Claim Name                         Address Information
BRANDON LITTLE                     ADDRESS ON FILE
BRANDON LOOKADOO                   ADDRESS ON FILE
BRANDON LOPINTO                    ADDRESS ON FILE
BRANDON LOVELACE                   ADDRESS ON FILE
BRANDON LUCAS                      ADDRESS ON FILE
BRANDON LUSCO                      ADDRESS ON FILE
BRANDON LYMON                      ADDRESS ON FILE
BRANDON MAAG                       ADDRESS ON FILE
BRANDON MACFARLANE                 ADDRESS ON FILE
BRANDON MACHERONE                  ADDRESS ON FILE
BRANDON MADDOX                     ADDRESS ON FILE
BRANDON MANN                       ADDRESS ON FILE
BRANDON MARQUES                    ADDRESS ON FILE
BRANDON MARSHALL                   ADDRESS ON FILE
BRANDON MASHBURN                   ADDRESS ON FILE
BRANDON MATTHEWS                   ADDRESS ON FILE
BRANDON MAXFIELD                   ADDRESS ON FILE
BRANDON MAY                        ADDRESS ON FILE
BRANDON MAYER                      ADDRESS ON FILE
BRANDON MCCALL                     ADDRESS ON FILE
BRANDON MCDANIEL                   ADDRESS ON FILE
BRANDON MCGEE                      ADDRESS ON FILE
BRANDON MCKEY                      ADDRESS ON FILE
BRANDON MCKINNEY                   ADDRESS ON FILE
BRANDON MCKNIGHT                   ADDRESS ON FILE
BRANDON MEADS                      ADDRESS ON FILE
BRANDON MENTOR                     ADDRESS ON FILE
BRANDON MEWBORN                    ADDRESS ON FILE
BRANDON MILLER                     ADDRESS ON FILE
BRANDON MILLER                     ADDRESS ON FILE
BRANDON MISENHEIMER                ADDRESS ON FILE
BRANDON MITCHELL                   ADDRESS ON FILE
BRANDON MLECHICK                   ADDRESS ON FILE
BRANDON MOLYNEUX                   ADDRESS ON FILE
BRANDON MONTAGUE                   ADDRESS ON FILE
BRANDON MONTGOMERY                 ADDRESS ON FILE
BRANDON MOODY                      ADDRESS ON FILE
BRANDON MOORE                      ADDRESS ON FILE
BRANDON MORGAN                     ADDRESS ON FILE
BRANDON MORGAN                     ADDRESS ON FILE
BRANDON MORMANN                    ADDRESS ON FILE
BRANDON MORRISON                   ADDRESS ON FILE
BRANDON MOSBY                      ADDRESS ON FILE
BRANDON MOTHERSELL                 ADDRESS ON FILE
BRANDON MOTHERWAY                  ADDRESS ON FILE
BRANDON MOTT                       ADDRESS ON FILE
BRANDON MULLINS                    ADDRESS ON FILE
BRANDON MUNSON                     ADDRESS ON FILE
BRANDON MUNSON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 253 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 478 of 2235

Claim Name                        Address Information
BRANDON MYERS                     ADDRESS ON FILE
BRANDON MYERS                     ADDRESS ON FILE
BRANDON NANNEY                    ADDRESS ON FILE
BRANDON NAVARRO                   ADDRESS ON FILE
BRANDON NEALY                     ADDRESS ON FILE
BRANDON NEELY                     ADDRESS ON FILE
BRANDON NEILSON                   ADDRESS ON FILE
BRANDON NELSON                    ADDRESS ON FILE
BRANDON NESSELHAUF                ADDRESS ON FILE
BRANDON NEZ                       ADDRESS ON FILE
BRANDON NICHOLS                   ADDRESS ON FILE
BRANDON NICHOLSON                 ADDRESS ON FILE
BRANDON NORRIS                    ADDRESS ON FILE
BRANDON OLIPHANT                  ADDRESS ON FILE
BRANDON PARKER                    ADDRESS ON FILE
BRANDON PEARSON                   ADDRESS ON FILE
BRANDON PECK                      ADDRESS ON FILE
BRANDON PEMBERTON                 ADDRESS ON FILE
BRANDON PENROD                    ADDRESS ON FILE
BRANDON PERNELL                   ADDRESS ON FILE
BRANDON PERRY                     ADDRESS ON FILE
BRANDON PEST CONTROL INC          PO BOX 1488 BRANDON FL 33509
BRANDON PETERS                    ADDRESS ON FILE
BRANDON PHILPOT                   ADDRESS ON FILE
BRANDON PIKE                      ADDRESS ON FILE
BRANDON PINKSTON                  ADDRESS ON FILE
BRANDON PITTMAN                   ADDRESS ON FILE
BRANDON PLATTS                    ADDRESS ON FILE
BRANDON PORTER                    ADDRESS ON FILE
BRANDON PRATT                     ADDRESS ON FILE
BRANDON PRESSLEY                  ADDRESS ON FILE
BRANDON PULLEY                    ADDRESS ON FILE
BRANDON RACKLEFF                  ADDRESS ON FILE
BRANDON RAINES                    ADDRESS ON FILE
BRANDON REESE                     ADDRESS ON FILE
BRANDON REYNOLDS                  ADDRESS ON FILE
BRANDON RICE                      ADDRESS ON FILE
BRANDON RICH                      ADDRESS ON FILE
BRANDON RICHARDS                  ADDRESS ON FILE
BRANDON RICHARDSON                ADDRESS ON FILE
BRANDON RICHARDSON                ADDRESS ON FILE
BRANDON RIFE                      ADDRESS ON FILE
BRANDON RINALDI                   ADDRESS ON FILE
BRANDON RING                      ADDRESS ON FILE
BRANDON RIZZO                     ADDRESS ON FILE
BRANDON ROBB                      ADDRESS ON FILE
BRANDON ROBERTS                   ADDRESS ON FILE
BRANDON ROBINS                    ADDRESS ON FILE
BRANDON ROBINSON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 254 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 479 of 2235

Claim Name                        Address Information
BRANDON ROBINSON                  ADDRESS ON FILE
BRANDON ROBINSON                  ADDRESS ON FILE
BRANDON ROCKWOOD                  ADDRESS ON FILE
BRANDON RODGERS                   ADDRESS ON FILE
BRANDON RODRIGUEZ                 ADDRESS ON FILE
BRANDON ROLAND                    ADDRESS ON FILE
BRANDON ROLLINS                   ADDRESS ON FILE
BRANDON ROMERO                    ADDRESS ON FILE
BRANDON ROSS                      ADDRESS ON FILE
BRANDON ROY                       ADDRESS ON FILE
BRANDON ROY                       ADDRESS ON FILE
BRANDON RUBALCABA                 ADDRESS ON FILE
BRANDON RUCKER                    ADDRESS ON FILE
BRANDON RYE                       ADDRESS ON FILE
BRANDON SALVAS                    ADDRESS ON FILE
BRANDON SAMPSON                   ADDRESS ON FILE
BRANDON SANCHEZ                   ADDRESS ON FILE
BRANDON SANDERS                   ADDRESS ON FILE
BRANDON SAPP                      ADDRESS ON FILE
BRANDON SARDINAS                  ADDRESS ON FILE
BRANDON SARTORIUS                 ADDRESS ON FILE
BRANDON SCHMEER                   ADDRESS ON FILE
BRANDON SCHOFIELD                 ADDRESS ON FILE
BRANDON SCHREYER                  ADDRESS ON FILE
BRANDON SCOTT                     ADDRESS ON FILE
BRANDON SCOTT                     ADDRESS ON FILE
BRANDON SELL                      ADDRESS ON FILE
BRANDON SHEA                      ADDRESS ON FILE
BRANDON SHELTON                   ADDRESS ON FILE
BRANDON SHINGLETON                ADDRESS ON FILE
BRANDON SILVA                     ADDRESS ON FILE
BRANDON SILVA                     ADDRESS ON FILE
BRANDON SIMMONS                   ADDRESS ON FILE
BRANDON SIMPSON                   ADDRESS ON FILE
BRANDON SLADEK                    ADDRESS ON FILE
BRANDON SLESSER                   ADDRESS ON FILE
BRANDON SMITH                     ADDRESS ON FILE
BRANDON SMITH                     ADDRESS ON FILE
BRANDON SMITH                     ADDRESS ON FILE
BRANDON SMITH                     ADDRESS ON FILE
BRANDON SMITH                     ADDRESS ON FILE
BRANDON SMITH                     ADDRESS ON FILE
BRANDON SPAIN                     ADDRESS ON FILE
BRANDON SPICER                    ADDRESS ON FILE
BRANDON SPRADLEY                  ADDRESS ON FILE
BRANDON SQUIRES                   ADDRESS ON FILE
BRANDON STANFORD                  ADDRESS ON FILE
BRANDON STANLEY                   ADDRESS ON FILE
BRANDON STERLING                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 255 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 480 of 2235

Claim Name                         Address Information
BRANDON STEVENS                    ADDRESS ON FILE
BRANDON STOKES                     ADDRESS ON FILE
BRANDON STOODT                     ADDRESS ON FILE
BRANDON STRICKLAND                 ADDRESS ON FILE
BRANDON STRICKLAND                 ADDRESS ON FILE
BRANDON SURRETT                    ADDRESS ON FILE
BRANDON SWANEY                     ADDRESS ON FILE
BRANDON SWANGER                    ADDRESS ON FILE
BRANDON SWANSON                    ADDRESS ON FILE
BRANDON SWAW                       ADDRESS ON FILE
BRANDON SWEARINGIN                 ADDRESS ON FILE
BRANDON SWOPE                      ADDRESS ON FILE
BRANDON TANNER                     ADDRESS ON FILE
BRANDON TAYLOR                     ADDRESS ON FILE
BRANDON TAYLOR                     ADDRESS ON FILE
BRANDON TAYLOR                     ADDRESS ON FILE
BRANDON TEMPLIN                    ADDRESS ON FILE
BRANDON THAKURDEEN                 ADDRESS ON FILE
BRANDON THOMAS                     ADDRESS ON FILE
BRANDON THOMAS                     ADDRESS ON FILE
BRANDON THOMPSON                   ADDRESS ON FILE
BRANDON THOMPSON                   ADDRESS ON FILE
BRANDON THOMPSON                   ADDRESS ON FILE
BRANDON TOLLEY                     ADDRESS ON FILE
BRANDON TUNGETT                    ADDRESS ON FILE
BRANDON TURNER                     ADDRESS ON FILE
BRANDON TYSON                      ADDRESS ON FILE
BRANDON VARGAS                     ADDRESS ON FILE
BRANDON VAZQUEZ                    ADDRESS ON FILE
BRANDON VERGELI                    ADDRESS ON FILE
BRANDON VERNON                     ADDRESS ON FILE
BRANDON VILLA                      ADDRESS ON FILE
BRANDON VILLALOBOS                 ADDRESS ON FILE
BRANDON WADDELL-ROI                ADDRESS ON FILE
BRANDON WADDING                    ADDRESS ON FILE
BRANDON WALKER                     ADDRESS ON FILE
BRANDON WALKER                     ADDRESS ON FILE
BRANDON WALLACE                    ADDRESS ON FILE
BRANDON WALLS SR                   ADDRESS ON FILE
BRANDON WALSH                      ADDRESS ON FILE
BRANDON WALTERS                    ADDRESS ON FILE
BRANDON WARD                       ADDRESS ON FILE
BRANDON WARE                       ADDRESS ON FILE
BRANDON WASHINGTON STEELE          ADDRESS ON FILE
BRANDON WATKINS                    ADDRESS ON FILE
BRANDON WATSON                     ADDRESS ON FILE
BRANDON WEED                       ADDRESS ON FILE
BRANDON WEISS                      ADDRESS ON FILE
BRANDON WELLER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 256 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 481 of 2235

Claim Name                       Address Information
BRANDON WHEELER                  ADDRESS ON FILE
BRANDON WHITE                    ADDRESS ON FILE
BRANDON WHITE                    ADDRESS ON FILE
BRANDON WHITE                    ADDRESS ON FILE
BRANDON WHITEHEAD                ADDRESS ON FILE
BRANDON WHYTE                    ADDRESS ON FILE
BRANDON WICK                     ADDRESS ON FILE
BRANDON WIDE                     ADDRESS ON FILE
BRANDON WIESE                    ADDRESS ON FILE
BRANDON WIGGINS                  ADDRESS ON FILE
BRANDON WILKES                   ADDRESS ON FILE
BRANDON WILKS                    ADDRESS ON FILE
BRANDON WILLARD                  ADDRESS ON FILE
BRANDON WILLIAMS                 ADDRESS ON FILE
BRANDON WILLIAMS                 ADDRESS ON FILE
BRANDON WILLIAMS                 ADDRESS ON FILE
BRANDON WILLIAMS                 ADDRESS ON FILE
BRANDON WILLIAMS                 ADDRESS ON FILE
BRANDON WILLIAMS                 ADDRESS ON FILE
BRANDON WILLIAMS                 ADDRESS ON FILE
BRANDON WILSON                   ADDRESS ON FILE
BRANDON WILSON                   ADDRESS ON FILE
BRANDON WINTERS                  ADDRESS ON FILE
BRANDON WORRIE                   ADDRESS ON FILE
BRANDON WORTHEN                  ADDRESS ON FILE
BRANDON WRIGHT                   ADDRESS ON FILE
BRANDON YATES                    ADDRESS ON FILE
BRANDON ZORBACH                  ADDRESS ON FILE
BRANDONN HODGE                   ADDRESS ON FILE
BRANDOUS CARR                    ADDRESS ON FILE
BRANDY ABERNATHY                 ADDRESS ON FILE
BRANDY AIKEN                     ADDRESS ON FILE
BRANDY ANGLEY                    ADDRESS ON FILE
BRANDY BAKER                     ADDRESS ON FILE
BRANDY BECHARD                   ADDRESS ON FILE
BRANDY BECHT                     ADDRESS ON FILE
BRANDY BECK                      ADDRESS ON FILE
BRANDY BORAWSKI                  ADDRESS ON FILE
BRANDY BRANCH                    ADDRESS ON FILE
BRANDY BROWN                     ADDRESS ON FILE
BRANDY BRYANT                    ADDRESS ON FILE
BRANDY BURNS                     ADDRESS ON FILE
BRANDY CALL                      ADDRESS ON FILE
BRANDY CANNER                    ADDRESS ON FILE
BRANDY CASNER                    ADDRESS ON FILE
BRANDY CASTANEDA                 ADDRESS ON FILE
BRANDY CLICK                     ADDRESS ON FILE
BRANDY COLLIER                   ADDRESS ON FILE
BRANDY COOPER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 257 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 482 of 2235

Claim Name                        Address Information
BRANDY COX                        ADDRESS ON FILE
BRANDY COX                        ADDRESS ON FILE
BRANDY CREGGER                    ADDRESS ON FILE
BRANDY DAVIS                      ADDRESS ON FILE
BRANDY DEAKLE                     ADDRESS ON FILE
BRANDY DIAZ                       ADDRESS ON FILE
BRANDY DINGESS                    ADDRESS ON FILE
BRANDY DINGLER                    ADDRESS ON FILE
BRANDY DODSON                     ADDRESS ON FILE
BRANDY DUNN                       ADDRESS ON FILE
BRANDY ELLIS                      ADDRESS ON FILE
BRANDY ENTERPRISES INC            11811 UPHAM ST C 2 BROOMFIELD CO 80020
BRANDY EZZIE                      ADDRESS ON FILE
BRANDY FITCH                      ADDRESS ON FILE
BRANDY FLOWERS                    ADDRESS ON FILE
BRANDY FORREST                    ADDRESS ON FILE
BRANDY FOX                        ADDRESS ON FILE
BRANDY GAINEY                     ADDRESS ON FILE
BRANDY GILES                      ADDRESS ON FILE
BRANDY GOODIN                     ADDRESS ON FILE
BRANDY HARLEY                     ADDRESS ON FILE
BRANDY HAWKINS                    ADDRESS ON FILE
BRANDY HAZLETT                    ADDRESS ON FILE
BRANDY HEBERT                     ADDRESS ON FILE
BRANDY HENDLEY                    ADDRESS ON FILE
BRANDY HERSEY                     ADDRESS ON FILE
BRANDY HILTON                     ADDRESS ON FILE
BRANDY HINEGARDNER                ADDRESS ON FILE
BRANDY HODSON                     ADDRESS ON FILE
BRANDY HOOVER                     ADDRESS ON FILE
BRANDY HOWARD                     ADDRESS ON FILE
BRANDY HURT                       ADDRESS ON FILE
BRANDY IMLAY                      ADDRESS ON FILE
BRANDY JOHNSON                    ADDRESS ON FILE
BRANDY JOHNSON                    ADDRESS ON FILE
BRANDY KANGAS                     ADDRESS ON FILE
BRANDY KEEFFE                     ADDRESS ON FILE
BRANDY KELLER                     ADDRESS ON FILE
BRANDY KELLEY                     ADDRESS ON FILE
BRANDY KENNEDY                    ADDRESS ON FILE
BRANDY LANE                       ADDRESS ON FILE
BRANDY LANGLEY                    ADDRESS ON FILE
BRANDY LATHROP                    ADDRESS ON FILE
BRANDY LONG                       ADDRESS ON FILE
BRANDY MARISKO                    ADDRESS ON FILE
BRANDY MCELROY                    ADDRESS ON FILE
BRANDY MCLEOD                     ADDRESS ON FILE
BRANDY MIHALCHIK                  ADDRESS ON FILE
BRANDY MILLER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 258 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 483 of 2235

Claim Name                       Address Information
BRANDY MORGAN                    ADDRESS ON FILE
BRANDY N SMITH                   ADDRESS ON FILE
BRANDY NAUGHTON                  ADDRESS ON FILE
BRANDY PALM                      ADDRESS ON FILE
BRANDY PERDUE                    ADDRESS ON FILE
BRANDY PINKHAM                   ADDRESS ON FILE
BRANDY PLATT                     ADDRESS ON FILE
BRANDY POLK                      ADDRESS ON FILE
BRANDY POWELL                    ADDRESS ON FILE
BRANDY REED                      ADDRESS ON FILE
BRANDY REGISTER                  ADDRESS ON FILE
BRANDY REID                      ADDRESS ON FILE
BRANDY ROBERTS                   ADDRESS ON FILE
BRANDY ROBIDEAUX                 ADDRESS ON FILE
BRANDY ROBINSON                  ADDRESS ON FILE
BRANDY ROLIN                     ADDRESS ON FILE
BRANDY ROSE                      ADDRESS ON FILE
BRANDY RUFUS                     ADDRESS ON FILE
BRANDY SCOTT                     ADDRESS ON FILE
BRANDY SHINN                     ADDRESS ON FILE
BRANDY SIKES                     ADDRESS ON FILE
BRANDY SMITH                     ADDRESS ON FILE
BRANDY SPROUSE                   ADDRESS ON FILE
BRANDY STILL                     ADDRESS ON FILE
BRANDY STOKES                    ADDRESS ON FILE
BRANDY SWANCEY                   ADDRESS ON FILE
BRANDY TALIAFERRO                ADDRESS ON FILE
BRANDY TAYLOR                    ADDRESS ON FILE
BRANDY TAYLOR                    ADDRESS ON FILE
BRANDY THOMPSON                  ADDRESS ON FILE
BRANDY THOMPSON                  ADDRESS ON FILE
BRANDY TYLER                     ADDRESS ON FILE
BRANDY VANDEWEERD                ADDRESS ON FILE
BRANDY WILLIAMS                  ADDRESS ON FILE
BRANDY WILSON                    ADDRESS ON FILE
BRANDY YOUNG                     ADDRESS ON FILE
BRANDYCE BROCK                   ADDRESS ON FILE
BRANDYN CRANE                    ADDRESS ON FILE
BRANDYSS ROBERTS                 ADDRESS ON FILE
BRANNDON BONNER                  ADDRESS ON FILE
BRANNEN SPELL                    ADDRESS ON FILE
BRANNON JOHNSON                  ADDRESS ON FILE
BRANNON KNIGHT                   ADDRESS ON FILE
BRANSEN BEASLEY                  ADDRESS ON FILE
BRANSON BYRER                    ADDRESS ON FILE
BRANT DECKER                     ADDRESS ON FILE
BRANT GROSSER                    ADDRESS ON FILE
BRANT METZ                       ADDRESS ON FILE
BRANTEZ PALMER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 259 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                              Page 484 of 2235

Claim Name                              Address Information
BRANTLEY SCOTT                          ADDRESS ON FILE
BRANTLY BARROWS                         ADDRESS ON FILE
BRANTY LAWSON                           ADDRESS ON FILE
BRASK ENTERPRISES INC II                PO BOX 551 ATTLEBORO MA 02703
BRASK MALL SERVICES I                   PO BOX 800335 HOUSTON TX 77280
BRASKIN KEITH                           ADDRESS ON FILE
BRASS RAIL BEVERAGE                     2828 HORSESHOE PIKE CAMPBELLTOWN PA 17010
BRAULIO FLORES-JIMENEZ                  ADDRESS ON FILE
BRAXTEN GOODWIN                         ADDRESS ON FILE
BRAXTON BRAWLEY                         ADDRESS ON FILE
BRAXTON BROKENBOROUGH                   ADDRESS ON FILE
BRAXTON DEMPSEY                         ADDRESS ON FILE
BRAXTON FLETCHER                        ADDRESS ON FILE
BRAXTON HARRISON                        ADDRESS ON FILE
BRAXTON HARRISON FRAUD INVESTIGATIONS   834 PARK LN MADISON GA 30650
BRAXTON JAROWITZ                        ADDRESS ON FILE
BRAXTON MIX                             ADDRESS ON FILE
BRAXTON SMITH                           ADDRESS ON FILE
BRAXTON UNDERWOOD                       ADDRESS ON FILE
BRAYAN LLANOS                           ADDRESS ON FILE
BRAYAN MORENO                           ADDRESS ON FILE
BRAYAN PACHECO                          ADDRESS ON FILE
BRAYAN PARADA                           ADDRESS ON FILE
BRAYDEN HENDLEY                         ADDRESS ON FILE
BRAYDEN JONES                           ADDRESS ON FILE
BRAYDEN MACWHINNIE                      ADDRESS ON FILE
BRAYDEN RUDD                            ADDRESS ON FILE
BRAYDEN SWOPE                           ADDRESS ON FILE
BRAYDEN VOGELER                         ADDRESS ON FILE
BRAYDEN WHISLER                         ADDRESS ON FILE
BRAYLON BAER                            ADDRESS ON FILE
BRAYLON CRAIG                           ADDRESS ON FILE
BRAYLON WILKERSON                       ADDRESS ON FILE
BRAYLYNN COUCH                          ADDRESS ON FILE
BRAYON PATTERSON                        ADDRESS ON FILE
BRAYONDRA JEFFERSON                     ADDRESS ON FILE
BRAYTON DOAR                            ADDRESS ON FILE
BRAYTON GRIMM                           ADDRESS ON FILE
BRC INC                                 350 BRANTLEY LOOP WAYCROSS GA 31501
BRE ANA MARION                          ADDRESS ON FILE
BRE CLARK                               ADDRESS ON FILE
BRE DDR BR CAMP CREEK GA LLC            DEPT 342716 25100 57945 PO BOX 535778 ATLANTA GA 30353
BRE DDR BR NORTHPOINT FL LLC            PO BOX 205387 DEPT 344807 25225 58395 DALLAS TX 75320
BRE DDR BR SAN TAN II AZ LLC            DEPT 342318 25256 57804 PO BOX 205387 DALLAS TX 75320
BRE DDR CROCODILE SYCAMORE PLAZA LLC    PO BOX 932648 DEPT 101278 21441 58686 CLEVELAND OH 44193
BRE FREEMAN                             ADDRESS ON FILE
BRE MARINER MILESTONE PLAZA LLC         C/O BRIXMOR PROP GROUP 450 LEXINGTON AVE, 13TH FLOOR ATTN: GENERAL COUNSEL NEW
                                        YORK NY 10170
BRE MARINER MILESTONE PLAZA LLC         C/O BRIXMOR PROP GROUP 3440 PRESTON RIDGE RD, STE 425, BLDG 4 ATTN: GENERAL



Epiq Corporate Restructuring, LLC                                                                  Page 260 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 485 of 2235

Claim Name                              Address Information
BRE MARINER MILESTONE PLAZA LLC         COUNSEL ALPHARETTA GA 30005
BRE MARINER MILESTONE PLAZA LLC         C/O BRIXMOR PROP GROUP PO BOX 645344 CINCINNATI OH 45264
BRE RC FIRST COLONY MD LLC              PO BOX 845660 LOS ANGELES CA 90084
BRE TARPON MID POINT CENTER LLC         PO BOX 645344 C/O BRIXMOR PROPERTY GROUP CINCINATTI OH 45264
BRE TARPON MIDPOINT CENTER LLC          C/O BRIXMOR PROPERTY GROUP 420 LEXINGTON AVENUE 7TH FLOOR ATTN: LEGAL
                                        DEPARTMENT NEW YORK NY 10170
BRE TARPON MIDPOINT CENTER LLC          C/O BRIXMOR PROPERTY GROUP 3440 PRESTON RIDGE RD. STE 425, BDG 4 ATTN:
                                        REGIONAL COUNSEL ALPHARETTA GA 30005
BRE TARPON MIDPOINT CENTER LLC          LEHN E. ABRAMS ARNOLD, MATHENY & EAGAN, PA 605 E. ROBINSON ST., SUITE 730
                                        ORLANDO FL 32801
BRE TARPON MIDPOINT CENTER LLC          2001-A, LP REAL SUB, LLC P.O. BOX 32018 LAKELAND FL 33802
BREA HUNTER                             ADDRESS ON FILE
BREA NEILSON                            ADDRESS ON FILE
BREA RENO                               ADDRESS ON FILE
BREA ROGERS                             ADDRESS ON FILE
BREA SANDERS                            ADDRESS ON FILE
BREA THOMAS                             ADDRESS ON FILE
BREAD & BUTTER PUBLIC RELATIONS INC     ATTN RACHEL AYOTTE, CEO 2404 WILSHIRE BLVD, 12TH FL LOS ANBELES CA 90057
BREAD & BUTTER PUBLIC RELATIONS INC     ATTN RACHEL AYOTTE, CEO 2404 WILSHIRE BLVD, 12TH FL LOS ANGELES CA 90057
BREAH HARRIS                            ADDRESS ON FILE
BREAISHA MC CALL                        ADDRESS ON FILE
BREAJETTE BOLLEA                        ADDRESS ON FILE
BREAKTHRU BEV                           3980 CENTRAL PARK BOULEVARD DENVER CO 80238
BREAKTHRU BEVERAGE ARIZONA              1115 N 47TH AVE PHOENIX AZ 85043
BREAKTHRU BEVERAGE BELLEVILLE           P O BOX 463 BELLEVILLE IL 62222
BREAKTHRU BEVERAGE DELAWARE             900 E FAYETTE ST PO BOX 22592 ATTN CASH APPLICATION BALTIMORE MD 21203
BREAKTHRU BEVERAGE FLORIDA              9801 PREMIER PARKWAY MIRAMAR FL 33025
BREAKTHRU BEVERAGE MD                   1413 TANGIER DR MIDDLE RIVER MD 21220
BREAKTHRU BEVERAGE MINNESOTA            WINE SPIRITS LLC 489 NORTH PRIOR AVENUE ST PAUL MN 55104
BREAKTHRU BEVERAGE MINNESOTA BEER LLC   475 NORTH PRIOR AVENUE ST PAUL MN 55104
BREAKTHRU BEVERAGE NEVADA BEER LLC      1849 WEST CHEYENNE AVENUE NORTH LAS VEGAS NV 89032
BREAKTHRU BEVERAGE NEVADA LLC           1849 WEST CHEYENNE AVENUE NORTH LAS VEGAS NV 89032
BREAKTHRU BEVERAGE SOUTH CAROLINA       101 BEVERAGE BOULEVARD RIDGEWAY SC 29130
BREAKTHRU BEVERAGE VIRGINIA             5800 TECHNOLOGY BLVD SANDSTON VA 23150
BREANA AKINFE                           ADDRESS ON FILE
BREANA BLACKSTONE                       ADDRESS ON FILE
BREANA BOYKIN                           ADDRESS ON FILE
BREANA BROWN                            ADDRESS ON FILE
BREANA DAUBERMAN                        ADDRESS ON FILE
BREANA HARRIS                           ADDRESS ON FILE
BREANA JENKINS                          ADDRESS ON FILE
BREANA LAWRENCE                         ADDRESS ON FILE
BREANA MONTGOMERY                       ADDRESS ON FILE
BREANA PHILLIPS                         ADDRESS ON FILE
BREANA RANSOM                           ADDRESS ON FILE
BREANA RUNGE                            ADDRESS ON FILE
BREANA WARING                           ADDRESS ON FILE
BREANA WININGER                         ADDRESS ON FILE
BREANAN OLIVACCE                        ADDRESS ON FILE
BREANDRA MCDUFFIE                       ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 261 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 486 of 2235

Claim Name                          Address Information
BREANIER LEWIS                      ADDRESS ON FILE
BREANN BENAVIDES                    ADDRESS ON FILE
BREANN BUTLER                       ADDRESS ON FILE
BREANN CASON                        ADDRESS ON FILE
BREANN FREE                         ADDRESS ON FILE
BREANN HOLDER                       ADDRESS ON FILE
BREANN WHEELER                      ADDRESS ON FILE
BREANNA ALFORD                      ADDRESS ON FILE
BREANNA ANDERSON                    ADDRESS ON FILE
BREANNA ANTRIM                      ADDRESS ON FILE
BREANNA BAILEY-WITHERSPOON          ADDRESS ON FILE
BREANNA BALL                        ADDRESS ON FILE
BREANNA BATIZ                       ADDRESS ON FILE
BREANNA BATTEN                      ADDRESS ON FILE
BREANNA BAUGESS                     ADDRESS ON FILE
BREANNA BEACHAM-WEBB                ADDRESS ON FILE
BREANNA BENTON                      ADDRESS ON FILE
BREANNA BLACK                       ADDRESS ON FILE
BREANNA BROWN                       ADDRESS ON FILE
BREANNA BRYANT                      ADDRESS ON FILE
BREANNA BUNDFUSS                    ADDRESS ON FILE
BREANNA CIRELLO                     ADDRESS ON FILE
BREANNA COLLINS                     ADDRESS ON FILE
BREANNA COLOMBARO                   ADDRESS ON FILE
BREANNA COMBS                       ADDRESS ON FILE
BREANNA COOKS                       ADDRESS ON FILE
BREANNA DAVENPORT                   ADDRESS ON FILE
BREANNA DAVIS                       ADDRESS ON FILE
BREANNA ELLIS                       ADDRESS ON FILE
BREANNA FISHER                      ADDRESS ON FILE
BREANNA FOSSE                       ADDRESS ON FILE
BREANNA FOSTER                      ADDRESS ON FILE
BREANNA FRANKLIN                    ADDRESS ON FILE
BREANNA GALIBERT                    ADDRESS ON FILE
BREANNA GEORGE                      ADDRESS ON FILE
BREANNA GIESSELMANN                 ADDRESS ON FILE
BREANNA GRABER                      ADDRESS ON FILE
BREANNA GRIFFEY                     ADDRESS ON FILE
BREANNA GROFF                       ADDRESS ON FILE
BREANNA HAMPTON                     ADDRESS ON FILE
BREANNA HANNAH                      ADDRESS ON FILE
BREANNA HARMOR                      ADDRESS ON FILE
BREANNA HENDERSON                   ADDRESS ON FILE
BREANNA HOLNESS                     ADDRESS ON FILE
BREANNA HORVATH                     ADDRESS ON FILE
BREANNA HOWARD                      ADDRESS ON FILE
BREANNA INGRAM                      ADDRESS ON FILE
BREANNA JACKSON                     ADDRESS ON FILE
BREANNA JAMES                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 262 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 487 of 2235

Claim Name                       Address Information
BREANNA JOHNSON                  ADDRESS ON FILE
BREANNA JOHNSON                  ADDRESS ON FILE
BREANNA KELLEY                   ADDRESS ON FILE
BREANNA KEWIN                    ADDRESS ON FILE
BREANNA KING                     ADDRESS ON FILE
BREANNA KRALL                    ADDRESS ON FILE
BREANNA KYKER                    ADDRESS ON FILE
BREANNA LAWRENCE                 ADDRESS ON FILE
BREANNA LEE                      ADDRESS ON FILE
BREANNA LOCK                     ADDRESS ON FILE
BREANNA LOCKE                    ADDRESS ON FILE
BREANNA LOVE                     ADDRESS ON FILE
BREANNA LOWE                     ADDRESS ON FILE
BREANNA MACLELLAN                ADDRESS ON FILE
BREANNA MARBURY                  ADDRESS ON FILE
BREANNA MCCLUSKEY                ADDRESS ON FILE
BREANNA MCDOUGALD                ADDRESS ON FILE
BREANNA MCNELLIS                 ADDRESS ON FILE
BREANNA MEYER                    ADDRESS ON FILE
BREANNA MILLER                   ADDRESS ON FILE
BREANNA MOHRMANN                 ADDRESS ON FILE
BREANNA MOORE                    ADDRESS ON FILE
BREANNA MUNN                     ADDRESS ON FILE
BREANNA MYERS                    ADDRESS ON FILE
BREANNA NEW                      ADDRESS ON FILE
BREANNA PAULK                    ADDRESS ON FILE
BREANNA PEESO                    ADDRESS ON FILE
BREANNA PIGHET                   ADDRESS ON FILE
BREANNA PROBST                   ADDRESS ON FILE
BREANNA QUINN                    ADDRESS ON FILE
BREANNA RICKARD                  ADDRESS ON FILE
BREANNA RILEY                    ADDRESS ON FILE
BREANNA ROUSH                    ADDRESS ON FILE
BREANNA RYKAL                    ADDRESS ON FILE
BREANNA SCHULTZ                  ADDRESS ON FILE
BREANNA SHANLEY                  ADDRESS ON FILE
BREANNA SIMS                     ADDRESS ON FILE
BREANNA SKEENS                   ADDRESS ON FILE
BREANNA SLAY                     ADDRESS ON FILE
BREANNA TAYLOR                   ADDRESS ON FILE
BREANNA THOMAS                   ADDRESS ON FILE
BREANNA TOKAR                    ADDRESS ON FILE
BREANNA TYLER                    ADDRESS ON FILE
BREANNA VALETTI                  ADDRESS ON FILE
BREANNA VAUGHN                   ADDRESS ON FILE
BREANNA VINEYARD                 ADDRESS ON FILE
BREANNA WALKER                   ADDRESS ON FILE
BREANNA WALKER                   ADDRESS ON FILE
BREANNA WALKER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 263 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 488 of 2235

Claim Name                          Address Information
BREANNA WEBSTER                     ADDRESS ON FILE
BREANNA WILLIAMS                    ADDRESS ON FILE
BREANNA WILSON                      ADDRESS ON FILE
BREANNA WING                        ADDRESS ON FILE
BREANNA WRIGHT                      ADDRESS ON FILE
BREANNAH BRUNDAGE                   ADDRESS ON FILE
BREANNAH DAILEY                     ADDRESS ON FILE
BREANNAH MCNEILL                    ADDRESS ON FILE
BREANNE BROWNING                    ADDRESS ON FILE
BREANNE CAMPOS                      ADDRESS ON FILE
BREANNE HUST-SMITH                  ADDRESS ON FILE
BREANNE JOHNSON                     ADDRESS ON FILE
BREANNE ROBERTS                     ADDRESS ON FILE
BREANNE ROENICK LAWSON              ADDRESS ON FILE
BREANNE SHOWERMAN                   ADDRESS ON FILE
BREANNE WHEELER                     ADDRESS ON FILE
BREASIA CARTER                      ADDRESS ON FILE
BREAUNA WALDREP                     ADDRESS ON FILE
BRECK JACKSON                       ADDRESS ON FILE
BRECK MORRIS                        ADDRESS ON FILE
BRECKANNE NANDOR                    ADDRESS ON FILE
BREE BONACA                         ADDRESS ON FILE
BREE BURCHETTE                      ADDRESS ON FILE
BREE CORBITT                        ADDRESS ON FILE
BREE-ASCHIA VANCLEAF                ADDRESS ON FILE
BREEANN DOYLE                       ADDRESS ON FILE
BREEANNA HARDWICK                   ADDRESS ON FILE
BREEANNA STRATTON                   ADDRESS ON FILE
BREEANNE THOMPSON                   ADDRESS ON FILE
BREG INC                            2885 LOKER AVE E CARLSBAD CA 92010
BREHON ODEA                         ADDRESS ON FILE
BREIA LAWRENCE-MAYES                ADDRESS ON FILE
BREIANA DOVER                       ADDRESS ON FILE
BREIANNA LOPEZ                      ADDRESS ON FILE
BREIANNA SCHERER                    ADDRESS ON FILE
BREIANNA TYSZKIEWICZ                ADDRESS ON FILE
BREION HILL                         ADDRESS ON FILE
BRELYN LOCKLEAR                     ADDRESS ON FILE
BREMER DELEON                       ADDRESS ON FILE
BRENA ROBBINS                       ADDRESS ON FILE
BRENADETTE PINCKNEY                 ADDRESS ON FILE
BRENAE SCOTT                        ADDRESS ON FILE
BRENAISHA HAWES                     ADDRESS ON FILE
BRENCE WALTERS                      ADDRESS ON FILE
BRENDA ABREU                        ADDRESS ON FILE
BRENDA ALFONSO                      ADDRESS ON FILE
BRENDA ANGEL                        ADDRESS ON FILE
BRENDA ARCHER                       ADDRESS ON FILE
BRENDA ARELLANO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 264 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 489 of 2235

Claim Name                        Address Information
BRENDA AVELLANEDA                 ADDRESS ON FILE
BRENDA BARNGROVER                 ADDRESS ON FILE
BRENDA BASS                       ADDRESS ON FILE
BRENDA BERKETCHUK                 ADDRESS ON FILE
BRENDA BLOUNT                     ADDRESS ON FILE
BRENDA BROWN                      ADDRESS ON FILE
BRENDA CASASNOVAS-DEFILLO         ADDRESS ON FILE
BRENDA CLARKE                     ADDRESS ON FILE
BRENDA CLOSSEY                    ADDRESS ON FILE
BRENDA CONTRERAS                  ADDRESS ON FILE
BRENDA CRANE AND ROBERT CRANE     ADDRESS ON FILE
BRENDA DAVIDSON                   ADDRESS ON FILE
BRENDA DIAZ                       ADDRESS ON FILE
BRENDA DODD                       ADDRESS ON FILE
BRENDA DREW                       ADDRESS ON FILE
BRENDA DREW                       ADDRESS ON FILE
BRENDA ELLISON                    ADDRESS ON FILE
BRENDA GLAZE                      ADDRESS ON FILE
BRENDA GRENIER                    ADDRESS ON FILE
BRENDA HORTON                     ADDRESS ON FILE
BRENDA INGRAM                     ADDRESS ON FILE
BRENDA LEE                        ADDRESS ON FILE
BRENDA LILLY                      ADDRESS ON FILE
BRENDA LOPEZ-BENAVIDEZ            ADDRESS ON FILE
BRENDA MALONE                     ADDRESS ON FILE
BRENDA MARTIN                     ADDRESS ON FILE
BRENDA MARTINEZ                   ADDRESS ON FILE
BRENDA MEDINA                     ADDRESS ON FILE
BRENDA MENDOZA                    ADDRESS ON FILE
BRENDA MOFFETT                    ADDRESS ON FILE
BRENDA MONROE                     ADDRESS ON FILE
BRENDA MOORE                      ADDRESS ON FILE
BRENDA MUCHUNGUZI                 ADDRESS ON FILE
BRENDA NICKEL MONTEIRO            ADDRESS ON FILE
BRENDA OWINGS                     ADDRESS ON FILE
BRENDA PAUL                       ADDRESS ON FILE
BRENDA PETHTEL                    ADDRESS ON FILE
BRENDA PHIPPS                     ADDRESS ON FILE
BRENDA PLATT                      ADDRESS ON FILE
BRENDA PRYOR                      ADDRESS ON FILE
BRENDA PUCKETT                    ADDRESS ON FILE
BRENDA RAMOS                      ADDRESS ON FILE
BRENDA RAMSEY                     ADDRESS ON FILE
BRENDA REYES                      ADDRESS ON FILE
BRENDA ROBBINS                    ADDRESS ON FILE
BRENDA ROGERS                     ADDRESS ON FILE
BRENDA SANCHEZ RODRIGUEZ          ADDRESS ON FILE
BRENDA SCHAEFER                   ADDRESS ON FILE
BRENDA SCHULTZ                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 265 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 490 of 2235

Claim Name                        Address Information
BRENDA STEELE                     ADDRESS ON FILE
BRENDA SUE FREEMAN                ADDRESS ON FILE
BRENDA TOUCHET                    ADDRESS ON FILE
BRENDA WALKER                     ADDRESS ON FILE
BRENDA WALKER                     ADDRESS ON FILE
BRENDA WATTS                      ADDRESS ON FILE
BRENDA WHEELOCK                   ADDRESS ON FILE
BRENDALYN WARREN                  ADDRESS ON FILE
BRENDAN ANDERSON                  ADDRESS ON FILE
BRENDAN ANDREWS                   ADDRESS ON FILE
BRENDAN BROCK                     ADDRESS ON FILE
BRENDAN CARR                      ADDRESS ON FILE
BRENDAN CERTA                     ADDRESS ON FILE
BRENDAN DIAZ                      ADDRESS ON FILE
BRENDAN EDGAR                     ADDRESS ON FILE
BRENDAN GOCHA                     ADDRESS ON FILE
BRENDAN GRIFFIN                   ADDRESS ON FILE
BRENDAN HARRELSON                 ADDRESS ON FILE
BRENDAN HENDERSON                 ADDRESS ON FILE
BRENDAN JACKSON                   ADDRESS ON FILE
BRENDAN JUMP                      ADDRESS ON FILE
BRENDAN MANDYAM                   ADDRESS ON FILE
BRENDAN MAXWELL                   ADDRESS ON FILE
BRENDAN MAY                       ADDRESS ON FILE
BRENDAN MCENANEY                  ADDRESS ON FILE
BRENDAN MEADOWS                   ADDRESS ON FILE
BRENDAN MULLEN                    ADDRESS ON FILE
BRENDAN OBOYLE                    ADDRESS ON FILE
BRENDAN POOLE                     ADDRESS ON FILE
BRENDAN POW                       ADDRESS ON FILE
BRENDAN SHEA                      ADDRESS ON FILE
BRENDAN SMITH                     ADDRESS ON FILE
BRENDAN STAFFORD                  ADDRESS ON FILE
BRENDAN THOMPSON                  ADDRESS ON FILE
BRENDAN THOMPSON                  ADDRESS ON FILE
BRENDAN THORNHILL                 ADDRESS ON FILE
BRENDAN THORNTON                  ADDRESS ON FILE
BRENDAN VAN KEUREN                ADDRESS ON FILE
BRENDAN VANCIL                    ADDRESS ON FILE
BRENDAN WOOD                      ADDRESS ON FILE
BRENDAN ZALEWSKI                  ADDRESS ON FILE
BRENDELLA LOCKLEAR                ADDRESS ON FILE
BRENDEN COOGAN                    ADDRESS ON FILE
BRENDEN FELLHAUER                 ADDRESS ON FILE
BRENDEN HOLDEN                    ADDRESS ON FILE
BRENDEN KING                      ADDRESS ON FILE
BRENDEN MEARS                     ADDRESS ON FILE
BRENDEN MELTON                    ADDRESS ON FILE
BRENDEN OLDING                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 266 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 491 of 2235

Claim Name                          Address Information
BRENDEN RUDD                        ADDRESS ON FILE
BRENDEN STONE                       ADDRESS ON FILE
BRENDEN TURNER                      ADDRESS ON FILE
BRENDEN WATTS                       ADDRESS ON FILE
BRENDOLYN HEARN                     ADDRESS ON FILE
BRENDON HUDSON                      ADDRESS ON FILE
BRENDON STINSON                     ADDRESS ON FILE
BRENDON SWEARINGEN                  ADDRESS ON FILE
BRENDON TIPPETT                     ADDRESS ON FILE
BRENDON WARD                        ADDRESS ON FILE
BRENDY CRUZ                         ADDRESS ON FILE
BRENDYMAR MARRERO RODRIGUEZ         ADDRESS ON FILE
BRENDYSHA LINER                     ADDRESS ON FILE
BRENEN NELSON                       ADDRESS ON FILE
BRENESHA MOSBY                      ADDRESS ON FILE
BRENNA BARNHARDT                    ADDRESS ON FILE
BRENNA BECKER                       ADDRESS ON FILE
BRENNA BUTCOSK                      ADDRESS ON FILE
BRENNA CLABOUGH                     ADDRESS ON FILE
BRENNA DOSEDLO                      ADDRESS ON FILE
BRENNA DUNNING                      ADDRESS ON FILE
BRENNA EDWARDS                      ADDRESS ON FILE
BRENNA HOEKSTRA                     ADDRESS ON FILE
BRENNA KENILEY                      ADDRESS ON FILE
BRENNA LUCAS                        ADDRESS ON FILE
BRENNA MARTIN                       ADDRESS ON FILE
BRENNA PACZA                        ADDRESS ON FILE
BRENNA SCHAEFER                     ADDRESS ON FILE
BRENNA SHAMBLIN                     ADDRESS ON FILE
BRENNA SMITH                        ADDRESS ON FILE
BRENNA STANLEY                      ADDRESS ON FILE
BRENNA STANLEY                      ADDRESS ON FILE
BRENNA SULLIVAN                     ADDRESS ON FILE
BRENNA TIPPIE                       ADDRESS ON FILE
BRENNAH BLACK                       ADDRESS ON FILE
BRENNAH LOPEZ-CEPERO                ADDRESS ON FILE
BRENNAN BUKATY                      ADDRESS ON FILE
BRENNAN EARNEST                     ADDRESS ON FILE
BRENNAN ECKENROD                    ADDRESS ON FILE
BRENNAN KOESTER                     ADDRESS ON FILE
BRENNAN MASLYN                      ADDRESS ON FILE
BRENNAN MITCHELL                    ADDRESS ON FILE
BRENNARD JONES                      ADDRESS ON FILE
BRENNEN CALDWELL                    ADDRESS ON FILE
BRENNEN DEPLANCKE                   ADDRESS ON FILE
BRENNEN LEE                         ADDRESS ON FILE
BRENNIAN THWEATT                    ADDRESS ON FILE
BRENT BABRICK                       ADDRESS ON FILE
BRENT BARRY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 267 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 492 of 2235

Claim Name                       Address Information
BRENT BISEL                      ADDRESS ON FILE
BRENT CADE                       ADDRESS ON FILE
BRENT CARROLL                    ADDRESS ON FILE
BRENT CASTLE                     ADDRESS ON FILE
BRENT CHANNER                    ADDRESS ON FILE
BRENT CREEKMORE                  ADDRESS ON FILE
BRENT DEBARR                     ADDRESS ON FILE
BRENT DICKERSON                  ADDRESS ON FILE
BRENT DILLARD                    ADDRESS ON FILE
BRENT DOWDY                      ADDRESS ON FILE
BRENT GELLERSON                  ADDRESS ON FILE
BRENT GRANGER                    ADDRESS ON FILE
BRENT GULLEDGE                   ADDRESS ON FILE
BRENT HALL                       ADDRESS ON FILE
BRENT HAYMAN                     ADDRESS ON FILE
BRENT HILL                       ADDRESS ON FILE
BRENT HOOD                       ADDRESS ON FILE
BRENT HUFF                       ADDRESS ON FILE
BRENT JOYCE                      ADDRESS ON FILE
BRENT KNEELAND                   ADDRESS ON FILE
BRENT KOEHN                      ADDRESS ON FILE
BRENT L HAYNES                   ADDRESS ON FILE
BRENT LANGLEY                    ADDRESS ON FILE
BRENT LOFTIN                     ADDRESS ON FILE
BRENT MANNING                    ADDRESS ON FILE
BRENT MCDONALD                   ADDRESS ON FILE
BRENT MILLER                     ADDRESS ON FILE
BRENT PATTESON                   ADDRESS ON FILE
BRENT PAYNE                      ADDRESS ON FILE
BRENT PYLES                      ADDRESS ON FILE
BRENT QUINN                      ADDRESS ON FILE
BRENT REDMAN                     ADDRESS ON FILE
BRENT ROADERICK                  ADDRESS ON FILE
BRENT ROADERICK                  ADDRESS ON FILE
BRENT SCHIAN                     ADDRESS ON FILE
BRENT SIEBER                     ADDRESS ON FILE
BRENT SMITH                      ADDRESS ON FILE
BRENT STUKES                     ADDRESS ON FILE
BRENT WHITE                      ADDRESS ON FILE
BRENT WILLIAMSON                 ADDRESS ON FILE
BRENT WOLFE                      ADDRESS ON FILE
BRENT ZINN                       ADDRESS ON FILE
BRENTLEY NORMAN                  ADDRESS ON FILE
BRENTLY SNEAD                    ADDRESS ON FILE
BRENTON BELCASTRO                ADDRESS ON FILE
BRENTON EVANS                    ADDRESS ON FILE
BRENTON HAYDEN                   ADDRESS ON FILE
BRENTON HUGGINS                  ADDRESS ON FILE
BRENTON LANE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 268 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 493 of 2235

Claim Name                         Address Information
BRENTON MILLER                     ADDRESS ON FILE
BRENTON MOSLEY                     ADDRESS ON FILE
BRENTON OLDAKER                    ADDRESS ON FILE
BRENTON ROBERSON                   ADDRESS ON FILE
BRENTON ROSENBERG                  ADDRESS ON FILE
BRENTON WALKER                     ADDRESS ON FILE
BREON GROVER                       ADDRESS ON FILE
BREONA BROWN                       ADDRESS ON FILE
BREONA CAMPBELL                    ADDRESS ON FILE
BREONA CLARK                       ADDRESS ON FILE
BREONA CLAY                        ADDRESS ON FILE
BREONA JERNIGAN                    ADDRESS ON FILE
BREONA MACK                        ADDRESS ON FILE
BREONA MIDDLEBROOKS                ADDRESS ON FILE
BREONNA AUXIER                     ADDRESS ON FILE
BREONNA BARFIELD                   ADDRESS ON FILE
BREONNA CHAVERS                    ADDRESS ON FILE
BREONNA CLARK                      ADDRESS ON FILE
BREONNA CRAIG                      ADDRESS ON FILE
BREONNA KING                       ADDRESS ON FILE
BREONNA OBRYANT                    ADDRESS ON FILE
BREONNA STANLEY                    ADDRESS ON FILE
BREONNA THOMSON                    ADDRESS ON FILE
BREONNA WILLIAMS                   ADDRESS ON FILE
BREONNA WILSON                     ADDRESS ON FILE
BREONNE JOHNSON                    ADDRESS ON FILE
BRESCOME BARTON                    ADDRESS ON FILE
BRESHEA ROGERS                     ADDRESS ON FILE
BRET DAVIS                         ADDRESS ON FILE
BRET GARCIA                        ADDRESS ON FILE
BRET JAYCOX                        ADDRESS ON FILE
BRET LORD                          ADDRESS ON FILE
BRET SHAUB                         ADDRESS ON FILE
BRET WILBUR                        ADDRESS ON FILE
BRETT BEAVER                       ADDRESS ON FILE
BRETT BITTING                      ADDRESS ON FILE
BRETT BOYD                         ADDRESS ON FILE
BRETT CRAWFORD                     ADDRESS ON FILE
BRETT CUNNIEN                      ADDRESS ON FILE
BRETT EHRHARDT                     ADDRESS ON FILE
BRETT EVANS                        ADDRESS ON FILE
BRETT FRANKLIN                     ADDRESS ON FILE
BRETT GIGANDET                     ADDRESS ON FILE
BRETT GOVERO                       ADDRESS ON FILE
BRETT HAMBALEK                     ADDRESS ON FILE
BRETT HANSON                       ADDRESS ON FILE
BRETT HAPNER                       ADDRESS ON FILE
BRETT HARTWELL                     ADDRESS ON FILE
BRETT HARVEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 269 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 494 of 2235

Claim Name                              Address Information
BRETT HAYNES                            ADDRESS ON FILE
BRETT HICKS                             ADDRESS ON FILE
BRETT HODGES                            ADDRESS ON FILE
BRETT JANS                              ADDRESS ON FILE
BRETT KEITH PARKER                      ADDRESS ON FILE
BRETT KESSLER                           ADDRESS ON FILE
BRETT KINAHAN                           ADDRESS ON FILE
BRETT LESH                              ADDRESS ON FILE
BRETT LILLY                             ADDRESS ON FILE
BRETT LOGAN                             ADDRESS ON FILE
BRETT LOHMAN                            ADDRESS ON FILE
BRETT MARINE                            ADDRESS ON FILE
BRETT MARTIN                            ADDRESS ON FILE
BRETT MYERS                             ADDRESS ON FILE
BRETT OBRIEN                            ADDRESS ON FILE
BRETT OLIVELLA                          ADDRESS ON FILE
BRETT PEACOCK                           ADDRESS ON FILE
BRETT ROSASCO                           ADDRESS ON FILE
BRETT SARRAZIN                          ADDRESS ON FILE
BRETT SAYERS                            ADDRESS ON FILE
BRETT SCHWOMEYER                        ADDRESS ON FILE
BRETT STAFFORD                          ADDRESS ON FILE
BRETT TEATRO                            ADDRESS ON FILE
BRETT VIGUE                             ADDRESS ON FILE
BRETT WARNICK                           ADDRESS ON FILE
BRETT WATERMAN                          ADDRESS ON FILE
BRETT WATSON                            ADDRESS ON FILE
BRETT WAYNE                             ADDRESS ON FILE
BRETT WELCH                             ADDRESS ON FILE
BRETT WHEATON                           ADDRESS ON FILE
BRETTANY SUMNER                         ADDRESS ON FILE
BREUNA LAWRENCE                         ADDRESS ON FILE
BREUNA REDD                             ADDRESS ON FILE
BREVARD COUNTY BOARD OF COMMISSIONERS   PO BOX 2500 TITUSVILLE FL 32781-2500
BREVARD COUNTY OFFICE OF FIRE           1040 SOUTH FLORIDA AVE ROCKLEDGE FL 32955
PREVENTION
BREVARD COUNTY TAX COLLECTOR            PO BOX 2500 TITUSVILE FL 32781
BREWERY PRODUCTS COMPANY INC            1017 NORTH SHERMAN STREET YORK PA 17402
BREWSTER BUNTING                        ADDRESS ON FILE
BREYANNA HILL                           ADDRESS ON FILE
BREYANNA WASHINGTON                     ADDRESS ON FILE
BREYATTA ESTER                          ADDRESS ON FILE
BREYATTA ESTER                          ADDRESS ON FILE
BREYAUNNA BUTLER                        ADDRESS ON FILE
BREYON BREALON                          ADDRESS ON FILE
BREYONA DUNBAR                          ADDRESS ON FILE
BREYONNA PARSON                         ADDRESS ON FILE
BREYONNA STIFFLER                       ADDRESS ON FILE
BREYSHONA NORTHUP                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 270 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 495 of 2235

Claim Name                      Address Information
BREYUANNA HALL                  ADDRESS ON FILE
BRI-AHNNA MOORE                 ADDRESS ON FILE
BRIA ANTONIO                    ADDRESS ON FILE
BRIA BAPTIST                    ADDRESS ON FILE
BRIA CLEVELAND                  ADDRESS ON FILE
BRIA DANIEL                     ADDRESS ON FILE
BRIA DIXON                      ADDRESS ON FILE
BRIA DUNNE                      ADDRESS ON FILE
BRIA DUVALL                     ADDRESS ON FILE
BRIA FELTON                     ADDRESS ON FILE
BRIA FOIST                      ADDRESS ON FILE
BRIA GOOLSBY                    ADDRESS ON FILE
BRIA GRAHAM                     ADDRESS ON FILE
BRIA GREENING                   ADDRESS ON FILE
BRIA HENDERSON                  ADDRESS ON FILE
BRIA JACKSON                    ADDRESS ON FILE
BRIA JACKSON                    ADDRESS ON FILE
BRIA JEFFERSON                  ADDRESS ON FILE
BRIA JENKINS                    ADDRESS ON FILE
BRIA JOHNSON                    ADDRESS ON FILE
BRIA JONES                      ADDRESS ON FILE
BRIA KNOTT                      ADDRESS ON FILE
BRIA LEAK                       ADDRESS ON FILE
BRIA MOORE                      ADDRESS ON FILE
BRIA MOUNTFORD                  ADDRESS ON FILE
BRIA SCOTT                      ADDRESS ON FILE
BRIA SMITH                      ADDRESS ON FILE
BRIA TARRANT                    ADDRESS ON FILE
BRIA WASHINGTON                 ADDRESS ON FILE
BRIADA RODRIGUEZ                ADDRESS ON FILE
BRIAN ACUNA                     ADDRESS ON FILE
BRIAN ANDERSON                  ADDRESS ON FILE
BRIAN ANDERSON                  ADDRESS ON FILE
BRIAN ANDRY                     ADDRESS ON FILE
BRIAN ANKUM                     ADDRESS ON FILE
BRIAN ANTALEK                   ADDRESS ON FILE
BRIAN APPLETON                  ADDRESS ON FILE
BRIAN ARELL                     ADDRESS ON FILE
BRIAN ARTEAGA                   ADDRESS ON FILE
BRIAN BAGLEY                    ADDRESS ON FILE
BRIAN BAILEY                    ADDRESS ON FILE
BRIAN BAKER                     ADDRESS ON FILE
BRIAN BANKS                     ADDRESS ON FILE
BRIAN BARONE                    ADDRESS ON FILE
BRIAN BATHE                     ADDRESS ON FILE
BRIAN BAUGHMAN                  ADDRESS ON FILE
BRIAN BENNETT                   ADDRESS ON FILE
BRIAN BIAS                      ADDRESS ON FILE
BRIAN BIEGER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 271 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 496 of 2235

Claim Name                         Address Information
BRIAN BLAUVELT                     ADDRESS ON FILE
BRIAN BLOMSTRAND                   ADDRESS ON FILE
BRIAN BLOUNT                       ADDRESS ON FILE
BRIAN BOOHER                       ADDRESS ON FILE
BRIAN BRANCA                       ADDRESS ON FILE
BRIAN BRANCH                       ADDRESS ON FILE
BRIAN BRITT                        ADDRESS ON FILE
BRIAN BRODIN                       ADDRESS ON FILE
BRIAN BROWN                        ADDRESS ON FILE
BRIAN BROWN                        ADDRESS ON FILE
BRIAN BROWN                        ADDRESS ON FILE
BRIAN BROWN                        ADDRESS ON FILE
BRIAN BUCKNER JR                   ADDRESS ON FILE
BRIAN BUNNELL                      ADDRESS ON FILE
BRIAN BURIJON                      ADDRESS ON FILE
BRIAN BURNS                        ADDRESS ON FILE
BRIAN BUTLER                       ADDRESS ON FILE
BRIAN CANALES MARTINEZ             ADDRESS ON FILE
BRIAN CARCHIO                      ADDRESS ON FILE
BRIAN CARLOS                       ADDRESS ON FILE
BRIAN CHANEY                       ADDRESS ON FILE
BRIAN CLARK                        ADDRESS ON FILE
BRIAN COLES                        ADDRESS ON FILE
BRIAN COLLIET                      ADDRESS ON FILE
BRIAN CONTRERAS                    ADDRESS ON FILE
BRIAN CONTRERAS                    ADDRESS ON FILE
BRIAN COVARRUBIAS                  ADDRESS ON FILE
BRIAN COX                          ADDRESS ON FILE
BRIAN CRANDALL                     ADDRESS ON FILE
BRIAN CRAWFORD                     ADDRESS ON FILE
BRIAN CRAWFORD                     ADDRESS ON FILE
BRIAN CUMMINGS                     ADDRESS ON FILE
BRIAN CUTTS                        ADDRESS ON FILE
BRIAN DAVENPORT                    ADDRESS ON FILE
BRIAN DAVID KESSLER                ADDRESS ON FILE
BRIAN DAY                          ADDRESS ON FILE
BRIAN DEBOARD                      ADDRESS ON FILE
BRIAN DEHART                       ADDRESS ON FILE
BRIAN DELUCIA                      ADDRESS ON FILE
BRIAN DENMARK                      ADDRESS ON FILE
BRIAN DICKINSON                    ADDRESS ON FILE
BRIAN DIERCKS                      ADDRESS ON FILE
BRIAN DIXON                        ADDRESS ON FILE
BRIAN DODSON                       ADDRESS ON FILE
BRIAN DOSWELL                      ADDRESS ON FILE
BRIAN DOWNES                       ADDRESS ON FILE
BRIAN DWYER                        ADDRESS ON FILE
BRIAN EASON                        ADDRESS ON FILE
BRIAN ECK                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 272 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 497 of 2235

Claim Name                        Address Information
BRIAN EDWARDS                     ADDRESS ON FILE
BRIAN EDWARDS                     ADDRESS ON FILE
BRIAN EGGER                       ADDRESS ON FILE
BRIAN EGGER                       ADDRESS ON FILE
BRIAN ELWOOD                      ADDRESS ON FILE
BRIAN ENGLISH                     ADDRESS ON FILE
BRIAN ESCALERA                    ADDRESS ON FILE
BRIAN ESHBAUGH, CITY TREASURER    CITY TREASURER CITY OF LOWER BURRELL 115 SCHREIBER ST LOWER BURRELL PA 15068
BRIAN EVANS                       ADDRESS ON FILE
BRIAN EVANS                       ADDRESS ON FILE
BRIAN EVERETT                     ADDRESS ON FILE
BRIAN FAIRWEATHER                 ADDRESS ON FILE
BRIAN FARRIS                      ADDRESS ON FILE
BRIAN FENDLER                     ADDRESS ON FILE
BRIAN FERGUSON                    ADDRESS ON FILE
BRIAN FITZPATRICK                 ADDRESS ON FILE
BRIAN FLOOD                       ADDRESS ON FILE
BRIAN FLUEGEL                     ADDRESS ON FILE
BRIAN FORBES                      ADDRESS ON FILE
BRIAN FOWLER                      ADDRESS ON FILE
BRIAN GAGE                        ADDRESS ON FILE
BRIAN GAMBILL                     ADDRESS ON FILE
BRIAN GARLAND                     ADDRESS ON FILE
BRIAN GARTLAN                     ADDRESS ON FILE
BRIAN GEE                         ADDRESS ON FILE
BRIAN GILL                        ADDRESS ON FILE
BRIAN GILLETT                     ADDRESS ON FILE
BRIAN GOFF                        ADDRESS ON FILE
BRIAN GOODWATER                   ADDRESS ON FILE
BRIAN GRAVELY                     ADDRESS ON FILE
BRIAN GRAVES                      ADDRESS ON FILE
BRIAN GRIFFIN                     ADDRESS ON FILE
BRIAN GRILLO                      ADDRESS ON FILE
BRIAN GROOMS                      ADDRESS ON FILE
BRIAN GUNN                        ADDRESS ON FILE
BRIAN HALL                        ADDRESS ON FILE
BRIAN HAMILTON                    ADDRESS ON FILE
BRIAN HANSON                      ADDRESS ON FILE
BRIAN HARDEN                      ADDRESS ON FILE
BRIAN HARGROVE                    ADDRESS ON FILE
BRIAN HART                        ADDRESS ON FILE
BRIAN HARTEN                      ADDRESS ON FILE
BRIAN HARTLEY                     ADDRESS ON FILE
BRIAN HAUSMAN                     ADDRESS ON FILE
BRIAN HAYS                        ADDRESS ON FILE
BRIAN HAYSLETT                    ADDRESS ON FILE
BRIAN HECKLER                     ADDRESS ON FILE
BRIAN HENDERSON                   ADDRESS ON FILE
BRIAN HENRY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 273 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 498 of 2235

Claim Name                      Address Information
BRIAN HEREK                     ADDRESS ON FILE
BRIAN HEWELETTE                 ADDRESS ON FILE
BRIAN HICKEY                    ADDRESS ON FILE
BRIAN HINCKLEY                  ADDRESS ON FILE
BRIAN HOLBROOK                  ADDRESS ON FILE
BRIAN HOUSTON                   ADDRESS ON FILE
BRIAN HOWE                      ADDRESS ON FILE
BRIAN JACKSON                   ADDRESS ON FILE
BRIAN JACKSON                   ADDRESS ON FILE
BRIAN JANSON                    ADDRESS ON FILE
BRIAN JENNINGS                  ADDRESS ON FILE
BRIAN JOHNSON                   ADDRESS ON FILE
BRIAN JONES                     ADDRESS ON FILE
BRIAN JOSEY                     ADDRESS ON FILE
BRIAN JUDGE                     ADDRESS ON FILE
BRIAN KAZEE                     ADDRESS ON FILE
BRIAN KENNEY                    ADDRESS ON FILE
BRIAN KERNS                     ADDRESS ON FILE
BRIAN KIBBLE                    ADDRESS ON FILE
BRIAN KING                      ADDRESS ON FILE
BRIAN KITCHEN                   ADDRESS ON FILE
BRIAN KNOBLETT                  ADDRESS ON FILE
BRIAN KNUST                     ADDRESS ON FILE
BRIAN LAKATOSH                  ADDRESS ON FILE
BRIAN LE                        ADDRESS ON FILE
BRIAN LEHMAN                    ADDRESS ON FILE
BRIAN LESSER                    ADDRESS ON FILE
BRIAN LEWIS                     ADDRESS ON FILE
BRIAN LEWIS                     ADDRESS ON FILE
BRIAN LINCOLN                   ADDRESS ON FILE
BRIAN LIZOTTE                   ADDRESS ON FILE
BRIAN LOGENDYKE                 ADDRESS ON FILE
BRIAN LOKKEN                    ADDRESS ON FILE
BRIAN LONDON                    ADDRESS ON FILE
BRIAN LOUIS                     ADDRESS ON FILE
BRIAN LUCE                      ADDRESS ON FILE
BRIAN LUKOSS                    ADDRESS ON FILE
BRIAN LUPAS                     ADDRESS ON FILE
BRIAN MAINE                     ADDRESS ON FILE
BRIAN MANRIQUE                  ADDRESS ON FILE
BRIAN MASON                     ADDRESS ON FILE
BRIAN MATNEY                    ADDRESS ON FILE
BRIAN MATTHEW                   ADDRESS ON FILE
BRIAN MAYFIELD                  ADDRESS ON FILE
BRIAN MCMILLIAN                 ADDRESS ON FILE
BRIAN MEDINA                    ADDRESS ON FILE
BRIAN MILLER                    ADDRESS ON FILE
BRIAN MILLER                    ADDRESS ON FILE
BRIAN MILLINGTON                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 274 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 499 of 2235

Claim Name                      Address Information
BRIAN MILLS                     ADDRESS ON FILE
BRIAN MITCHELL                  ADDRESS ON FILE
BRIAN MITCHUM                   ADDRESS ON FILE
BRIAN MOODY                     ADDRESS ON FILE
BRIAN MORGAN                    ADDRESS ON FILE
BRIAN MORLOCK                   ADDRESS ON FILE
BRIAN MORRIS                    ADDRESS ON FILE
BRIAN MORROW                    ADDRESS ON FILE
BRIAN MULLER                    ADDRESS ON FILE
BRIAN MUNCH                     ADDRESS ON FILE
BRIAN MYERS                     ADDRESS ON FILE
BRIAN MYHILL                    ADDRESS ON FILE
BRIAN NABORS                    ADDRESS ON FILE
BRIAN NEELY                     ADDRESS ON FILE
BRIAN NICHOLS                   ADDRESS ON FILE
BRIAN OLSON                     ADDRESS ON FILE
BRIAN ONEILL                    ADDRESS ON FILE
BRIAN ORENDAC                   ADDRESS ON FILE
BRIAN ORMSBY                    ADDRESS ON FILE
BRIAN OWENS                     ADDRESS ON FILE
BRIAN PADGETT                   ADDRESS ON FILE
BRIAN PALTAN                    ADDRESS ON FILE
BRIAN PARISH                    ADDRESS ON FILE
BRIAN PARKER                    ADDRESS ON FILE
BRIAN PATES                     ADDRESS ON FILE
BRIAN PATTERSON                 ADDRESS ON FILE
BRIAN PATTERSON                 ADDRESS ON FILE
BRIAN PAULINO                   ADDRESS ON FILE
BRIAN PEHOWDY                   ADDRESS ON FILE
BRIAN PENA                      ADDRESS ON FILE
BRIAN PEREZ                     ADDRESS ON FILE
BRIAN PETROSH                   ADDRESS ON FILE
BRIAN PHILIPPE                  ADDRESS ON FILE
BRIAN POE                       ADDRESS ON FILE
BRIAN POWELL                    ADDRESS ON FILE
BRIAN PRUETT                    ADDRESS ON FILE
BRIAN RAMIREZ                   ADDRESS ON FILE
BRIAN RAMSEY                    ADDRESS ON FILE
BRIAN REECE                     ADDRESS ON FILE
BRIAN REED                      ADDRESS ON FILE
BRIAN REEDY                     ADDRESS ON FILE
BRIAN REESE                     ADDRESS ON FILE
BRIAN REGNI                     ADDRESS ON FILE
BRIAN REMULLA                   ADDRESS ON FILE
BRIAN REYNA                     ADDRESS ON FILE
BRIAN REYNOLDS                  ADDRESS ON FILE
BRIAN REYNOLDS                  ADDRESS ON FILE
BRIAN RICH                      ADDRESS ON FILE
BRIAN RIVERA                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 275 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 500 of 2235

Claim Name                         Address Information
BRIAN ROBINSON                     ADDRESS ON FILE
BRIAN ROCHINSKI ENTERPRISES        820 ENTERPRISE STREET DICKSON CITY PA 18519
BRIAN ROLLINSON                    ADDRESS ON FILE
BRIAN ROSS                         ADDRESS ON FILE
BRIAN ROSS                         ADDRESS ON FILE
BRIAN RUMMAGE                      ADDRESS ON FILE
BRIAN RUSSELL                      ADDRESS ON FILE
BRIAN SANDERS                      ADDRESS ON FILE
BRIAN SCHUERER                     ADDRESS ON FILE
BRIAN SCOTT                        ADDRESS ON FILE
BRIAN SCOTT DAVIS                  ADDRESS ON FILE
BRIAN SHARP                        ADDRESS ON FILE
BRIAN SIGOURNEY                    ADDRESS ON FILE
BRIAN SILVA                        ADDRESS ON FILE
BRIAN SILVEY                       ADDRESS ON FILE
BRIAN SMILEY                       ADDRESS ON FILE
BRIAN SMITH                        ADDRESS ON FILE
BRIAN SMITH                        ADDRESS ON FILE
BRIAN SMITH                        ADDRESS ON FILE
BRIAN SMUTHERMAN                   ADDRESS ON FILE
BRIAN SOTELOVELASCO                ADDRESS ON FILE
BRIAN STEVENS                      ADDRESS ON FILE
BRIAN STEWARD                      ADDRESS ON FILE
BRIAN STICKEL                      ADDRESS ON FILE
BRIAN STOKES                       ADDRESS ON FILE
BRIAN SWISHER                      ADDRESS ON FILE
BRIAN TANNER                       ADDRESS ON FILE
BRIAN THOMAS                       ADDRESS ON FILE
BRIAN TULLER                       ADDRESS ON FILE
BRIAN TURNBULL                     ADDRESS ON FILE
BRIAN TYKOT                        ADDRESS ON FILE
BRIAN VARGAS                       ADDRESS ON FILE
BRIAN VAUGHAN                      ADDRESS ON FILE
BRIAN VERONESI                     ADDRESS ON FILE
BRIAN VINSON                       ADDRESS ON FILE
BRIAN VOLKERS                      ADDRESS ON FILE
BRIAN WALKER                       ADDRESS ON FILE
BRIAN WARFEL                       ADDRESS ON FILE
BRIAN WARFIELD                     ADDRESS ON FILE
BRIAN WARNER                       ADDRESS ON FILE
BRIAN WARREN                       ADDRESS ON FILE
BRIAN WASHOK                       ADDRESS ON FILE
BRIAN WASINGER                     ADDRESS ON FILE
BRIAN WEBSTER                      ADDRESS ON FILE
BRIAN WEISS                        ADDRESS ON FILE
BRIAN WHITE                        ADDRESS ON FILE
BRIAN WHITESIDE                    ADDRESS ON FILE
BRIAN WIEGAND                      ADDRESS ON FILE
BRIAN WILKERSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 276 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 501 of 2235

Claim Name                       Address Information
BRIAN WILLIAMS                   ADDRESS ON FILE
BRIAN WILLIAMS                   ADDRESS ON FILE
BRIAN WILLIAMSON                 ADDRESS ON FILE
BRIAN WILSON                     ADDRESS ON FILE
BRIAN WILSON                     ADDRESS ON FILE
BRIAN WILSON                     ADDRESS ON FILE
BRIAN WILSON                     ADDRESS ON FILE
BRIAN WILTBERGER                 ADDRESS ON FILE
BRIAN WITT                       ADDRESS ON FILE
BRIAN WRIGHT                     ADDRESS ON FILE
BRIAN YASKO                      ADDRESS ON FILE
BRIAN YATES                      ADDRESS ON FILE
BRIAN YOUNG                      ADDRESS ON FILE
BRIAN ZHENG                      ADDRESS ON FILE
BRIANA ALEXANDER                 ADDRESS ON FILE
BRIANA BLAYLOCK                  ADDRESS ON FILE
BRIANA BOWEN                     ADDRESS ON FILE
BRIANA BROOKS                    ADDRESS ON FILE
BRIANA BUCKHOLTZ                 ADDRESS ON FILE
BRIANA BUTLER                    ADDRESS ON FILE
BRIANA CAMERON                   ADDRESS ON FILE
BRIANA CONNERS                   ADDRESS ON FILE
BRIANA CONWAY                    ADDRESS ON FILE
BRIANA CORNELL                   ADDRESS ON FILE
BRIANA CORRELL                   ADDRESS ON FILE
BRIANA DAVIS                     ADDRESS ON FILE
BRIANA DAVIS                     ADDRESS ON FILE
BRIANA DORSEY                    ADDRESS ON FILE
BRIANA EASTWOOD                  ADDRESS ON FILE
BRIANA ERICH                     ADDRESS ON FILE
BRIANA ESCALONA                  ADDRESS ON FILE
BRIANA FINNEY                    ADDRESS ON FILE
BRIANA GAUSE                     ADDRESS ON FILE
BRIANA GILLIAM                   ADDRESS ON FILE
BRIANA GLENN                     ADDRESS ON FILE
BRIANA GOINS                     ADDRESS ON FILE
BRIANA GOODWIN                   ADDRESS ON FILE
BRIANA GREEN                     ADDRESS ON FILE
BRIANA GREEN                     ADDRESS ON FILE
BRIANA GRIFFIN                   ADDRESS ON FILE
BRIANA GUZMAN                    ADDRESS ON FILE
BRIANA HAMMER                    ADDRESS ON FILE
BRIANA HARN                      ADDRESS ON FILE
BRIANA HAYNES                    ADDRESS ON FILE
BRIANA HEBERT                    ADDRESS ON FILE
BRIANA HENDEL                    ADDRESS ON FILE
BRIANA HERNANDEZ                 ADDRESS ON FILE
BRIANA HESSELBEIN                ADDRESS ON FILE
BRIANA HOLCOMB                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 277 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 502 of 2235

Claim Name                          Address Information
BRIANA HOLLOWAY                     ADDRESS ON FILE
BRIANA HOLLOWAY                     ADDRESS ON FILE
BRIANA HOLMES                       ADDRESS ON FILE
BRIANA IANNAZZO                     ADDRESS ON FILE
BRIANA JENKINS                      ADDRESS ON FILE
BRIANA JOHNSON                      ADDRESS ON FILE
BRIANA JOYNER                       ADDRESS ON FILE
BRIANA KOGER                        ADDRESS ON FILE
BRIANA LAMBERT                      ADDRESS ON FILE
BRIANA LEE                          ADDRESS ON FILE
BRIANA LEGRAND                      ADDRESS ON FILE
BRIANA LOCKLEAR                     ADDRESS ON FILE
BRIANA LOPEZ                        ADDRESS ON FILE
BRIANA MADURO                       ADDRESS ON FILE
BRIANA MALONE                       ADDRESS ON FILE
BRIANA MANNS                        ADDRESS ON FILE
BRIANA MARTIN                       ADDRESS ON FILE
BRIANA MCCASKEY                     ADDRESS ON FILE
BRIANA MCCAULEY                     ADDRESS ON FILE
BRIANA MCCOMBS                      ADDRESS ON FILE
BRIANA MIDDLETON                    ADDRESS ON FILE
BRIANA MILLS                        ADDRESS ON FILE
BRIANA MOORE                        ADDRESS ON FILE
BRIANA PALMER                       ADDRESS ON FILE
BRIANA PARKER                       ADDRESS ON FILE
BRIANA PARSONS                      ADDRESS ON FILE
BRIANA POLING                       ADDRESS ON FILE
BRIANA PORTER                       ADDRESS ON FILE
BRIANA RHINEHART                    ADDRESS ON FILE
BRIANA RICHMOND PETERS              ADDRESS ON FILE
BRIANA ROBERTS                      ADDRESS ON FILE
BRIANA SANDOVAL                     ADDRESS ON FILE
BRIANA SCOTT                        ADDRESS ON FILE
BRIANA SEARS                        ADDRESS ON FILE
BRIANA SMITH                        ADDRESS ON FILE
BRIANA SONG                         ADDRESS ON FILE
BRIANA SOTO                         ADDRESS ON FILE
BRIANA STIMSON                      ADDRESS ON FILE
BRIANA SUTTON                       ADDRESS ON FILE
BRIANA TAYLOR                       ADDRESS ON FILE
BRIANA TOLLESON                     ADDRESS ON FILE
BRIANA TURNER                       ADDRESS ON FILE
BRIANA VAZQUEZ                      ADDRESS ON FILE
BRIANA WALTON                       ADDRESS ON FILE
BRIANA WASHINGTON GROSE             ADDRESS ON FILE
BRIANA WASTSON                      ADDRESS ON FILE
BRIANA WHITE BERNARD                ADDRESS ON FILE
BRIANA WILSON                       ADDRESS ON FILE
BRIANA WILSON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 278 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 503 of 2235

Claim Name                         Address Information
BRIANA WINFORD                     ADDRESS ON FILE
BRIANA YOUNG                       ADDRESS ON FILE
BRIANAH GRANT                      ADDRESS ON FILE
BRIANDRIA MACK                     ADDRESS ON FILE
BRIANNA ADAMS                      ADDRESS ON FILE
BRIANNA ADAMS                      ADDRESS ON FILE
BRIANNA ADDISON                    ADDRESS ON FILE
BRIANNA ALGER                      ADDRESS ON FILE
BRIANNA ALLISON                    ADDRESS ON FILE
BRIANNA ALVAREZ                    ADDRESS ON FILE
BRIANNA AMMERMAN                   ADDRESS ON FILE
BRIANNA ANDERSON                   ADDRESS ON FILE
BRIANNA ANTHONY                    ADDRESS ON FILE
BRIANNA ANTONELLO                  ADDRESS ON FILE
BRIANNA AVERY                      ADDRESS ON FILE
BRIANNA BAILEY                     ADDRESS ON FILE
BRIANNA BAKER                      ADDRESS ON FILE
BRIANNA BARBOUR                    ADDRESS ON FILE
BRIANNA BAXTER                     ADDRESS ON FILE
BRIANNA BECK                       ADDRESS ON FILE
BRIANNA BECKER                     ADDRESS ON FILE
BRIANNA BELPERIO                   ADDRESS ON FILE
BRIANNA BENACQUISTA                ADDRESS ON FILE
BRIANNA BERRY                      ADDRESS ON FILE
BRIANNA BODNAR                     ADDRESS ON FILE
BRIANNA BOKMAN                     ADDRESS ON FILE
BRIANNA BONNER                     ADDRESS ON FILE
BRIANNA BONNESS                    ADDRESS ON FILE
BRIANNA BOWENS                     ADDRESS ON FILE
BRIANNA BOWERS                     ADDRESS ON FILE
BRIANNA BRABANT                    ADDRESS ON FILE
BRIANNA BRANTLEY                   ADDRESS ON FILE
BRIANNA BRECHBUHL                  ADDRESS ON FILE
BRIANNA BRECHT                     ADDRESS ON FILE
BRIANNA BRIDEWELL                  ADDRESS ON FILE
BRIANNA BRIGGS                     ADDRESS ON FILE
BRIANNA BROCK                      ADDRESS ON FILE
BRIANNA BROCK                      ADDRESS ON FILE
BRIANNA BROGDEN                    ADDRESS ON FILE
BRIANNA BROWN                      ADDRESS ON FILE
BRIANNA BUICE                      ADDRESS ON FILE
BRIANNA BULLABOUGH                 ADDRESS ON FILE
BRIANNA BUSH                       ADDRESS ON FILE
BRIANNA BUTLER                     ADDRESS ON FILE
BRIANNA CAITLAN                    ADDRESS ON FILE
BRIANNA CASH                       ADDRESS ON FILE
BRIANNA CAVANAGH                   ADDRESS ON FILE
BRIANNA CLANCY                     ADDRESS ON FILE
BRIANNA CLARK                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 279 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 504 of 2235

Claim Name                       Address Information
BRIANNA CLARK                    ADDRESS ON FILE
BRIANNA COBLE                    ADDRESS ON FILE
BRIANNA CODY                     ADDRESS ON FILE
BRIANNA COLAIANNI                ADDRESS ON FILE
BRIANNA COLANGELO                ADDRESS ON FILE
BRIANNA COLESON                  ADDRESS ON FILE
BRIANNA COLTON                   ADDRESS ON FILE
BRIANNA COMBS                    ADDRESS ON FILE
BRIANNA COMPOSTO                 ADDRESS ON FILE
BRIANNA CONKLIN                  ADDRESS ON FILE
BRIANNA CONKLIN                  ADDRESS ON FILE
BRIANNA COOK                     ADDRESS ON FILE
BRIANNA CORGEL                   ADDRESS ON FILE
BRIANNA CROWELL                  ADDRESS ON FILE
BRIANNA CRUZ                     ADDRESS ON FILE
BRIANNA CURETON                  ADDRESS ON FILE
BRIANNA CURRY                    ADDRESS ON FILE
BRIANNA DANDELSKI                ADDRESS ON FILE
BRIANNA DANIELS                  ADDRESS ON FILE
BRIANNA DAY                      ADDRESS ON FILE
BRIANNA DECATUR                  ADDRESS ON FILE
BRIANNA DEGLER                   ADDRESS ON FILE
BRIANNA DENSON                   ADDRESS ON FILE
BRIANNA DEVOID                   ADDRESS ON FILE
BRIANNA DILLIARD                 ADDRESS ON FILE
BRIANNA DILLON                   ADDRESS ON FILE
BRIANNA DODGE                    ADDRESS ON FILE
BRIANNA DOWNUM                   ADDRESS ON FILE
BRIANNA DRAYTON                  ADDRESS ON FILE
BRIANNA DURKEE                   ADDRESS ON FILE
BRIANNA EATON                    ADDRESS ON FILE
BRIANNA ELMORE                   ADDRESS ON FILE
BRIANNA ESPOSITO                 ADDRESS ON FILE
BRIANNA EVANS                    ADDRESS ON FILE
BRIANNA FELICIANO                ADDRESS ON FILE
BRIANNA FETZER                   ADDRESS ON FILE
BRIANNA FLOWERS                  ADDRESS ON FILE
BRIANNA FORD                     ADDRESS ON FILE
BRIANNA FORDE                    ADDRESS ON FILE
BRIANNA FRAZIER                  ADDRESS ON FILE
BRIANNA FRECHETTE                ADDRESS ON FILE
BRIANNA FUQUA                    ADDRESS ON FILE
BRIANNA GALLAGHER                ADDRESS ON FILE
BRIANNA GALLAGHER                ADDRESS ON FILE
BRIANNA GANTZ                    ADDRESS ON FILE
BRIANNA GARCIA                   ADDRESS ON FILE
BRIANNA GIBSON                   ADDRESS ON FILE
BRIANNA GIBSON                   ADDRESS ON FILE
BRIANNA GILBERT                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 280 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 505 of 2235

Claim Name                       Address Information
BRIANNA GONTAREK                 ADDRESS ON FILE
BRIANNA GOULD                    ADDRESS ON FILE
BRIANNA GRAZIANO                 ADDRESS ON FILE
BRIANNA GROBELNY                 ADDRESS ON FILE
BRIANNA GUERRA                   ADDRESS ON FILE
BRIANNA GUILLIAM                 ADDRESS ON FILE
BRIANNA HALLER                   ADDRESS ON FILE
BRIANNA HAMILTON                 ADDRESS ON FILE
BRIANNA HAMM                     ADDRESS ON FILE
BRIANNA HAMMER                   ADDRESS ON FILE
BRIANNA HARDING                  ADDRESS ON FILE
BRIANNA HARPER                   ADDRESS ON FILE
BRIANNA HARRIS                   ADDRESS ON FILE
BRIANNA HARRIS                   ADDRESS ON FILE
BRIANNA HARRISON                 ADDRESS ON FILE
BRIANNA HASKINS                  ADDRESS ON FILE
BRIANNA HAWK                     ADDRESS ON FILE
BRIANNA HENDON                   ADDRESS ON FILE
BRIANNA HIELSCHER                ADDRESS ON FILE
BRIANNA HIGDON                   ADDRESS ON FILE
BRIANNA HILL                     ADDRESS ON FILE
BRIANNA HINSON                   ADDRESS ON FILE
BRIANNA HOLMES                   ADDRESS ON FILE
BRIANNA HOWELL                   ADDRESS ON FILE
BRIANNA HUBBARD                  ADDRESS ON FILE
BRIANNA HUMPHREY                 ADDRESS ON FILE
BRIANNA HYMAN                    ADDRESS ON FILE
BRIANNA JACKSON                  ADDRESS ON FILE
BRIANNA JACOBS                   ADDRESS ON FILE
BRIANNA JENKINS                  ADDRESS ON FILE
BRIANNA JOHNSON                  ADDRESS ON FILE
BRIANNA JOHNSON                  ADDRESS ON FILE
BRIANNA JOHNSON                  ADDRESS ON FILE
BRIANNA JONES                    ADDRESS ON FILE
BRIANNA KEE                      ADDRESS ON FILE
BRIANNA KENDALL                  ADDRESS ON FILE
BRIANNA KENDRICK                 ADDRESS ON FILE
BRIANNA KLINE                    ADDRESS ON FILE
BRIANNA LAFLEUR                  ADDRESS ON FILE
BRIANNA LEAGAN                   ADDRESS ON FILE
BRIANNA LEARY                    ADDRESS ON FILE
BRIANNA LEWIS                    ADDRESS ON FILE
BRIANNA LEWIS                    ADDRESS ON FILE
BRIANNA LITTRELL                 ADDRESS ON FILE
BRIANNA LOSEE                    ADDRESS ON FILE
BRIANNA LOWE                     ADDRESS ON FILE
BRIANNA LUCK                     ADDRESS ON FILE
BRIANNA LYNCH                    ADDRESS ON FILE
BRIANNA MABE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 281 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 506 of 2235

Claim Name                           Address Information
BRIANNA MAGRO                        ADDRESS ON FILE
BRIANNA MANNING                      ADDRESS ON FILE
BRIANNA MARKWOOD                     ADDRESS ON FILE
BRIANNA MASTRANGELO                  ADDRESS ON FILE
BRIANNA MCCAIN                       ADDRESS ON FILE
BRIANNA MCCASKEY                     ADDRESS ON FILE
BRIANNA MCDONALD                     ADDRESS ON FILE
BRIANNA MCMULLEN                     ADDRESS ON FILE
BRIANNA MILLER                       ADDRESS ON FILE
BRIANNA MONROE                       ADDRESS ON FILE
BRIANNA MOORE                        ADDRESS ON FILE
BRIANNA MORGAN                       ADDRESS ON FILE
BRIANNA MORRIS                       ADDRESS ON FILE
BRIANNA MOUSSETTE                    ADDRESS ON FILE
BRIANNA MURPHY                       ADDRESS ON FILE
BRIANNA NELSON                       ADDRESS ON FILE
BRIANNA NEWKIRK                      ADDRESS ON FILE
BRIANNA NORKETT                      ADDRESS ON FILE
BRIANNA OLIVIER                      ADDRESS ON FILE
BRIANNA OSBORNE                      ADDRESS ON FILE
BRIANNA OWENS                        ADDRESS ON FILE
BRIANNA PAGE                         ADDRESS ON FILE
BRIANNA PALM                         ADDRESS ON FILE
BRIANNA PALMER                       ADDRESS ON FILE
BRIANNA PARKER                       ADDRESS ON FILE
BRIANNA PARZE                        ADDRESS ON FILE
BRIANNA PASSERO                      ADDRESS ON FILE
BRIANNA PAWLACZYK                    ADDRESS ON FILE
BRIANNA PEDRO                        ADDRESS ON FILE
BRIANNA PENA                         ADDRESS ON FILE
BRIANNA PEREZ                        ADDRESS ON FILE
BRIANNA PIKE                         ADDRESS ON FILE
BRIANNA PORTER                       ADDRESS ON FILE
BRIANNA POWELL                       ADDRESS ON FILE
BRIANNA PRICE                        ADDRESS ON FILE
BRIANNA PRIMO                        ADDRESS ON FILE
BRIANNA PRIODE                       ADDRESS ON FILE
BRIANNA REYNOLDS                     ADDRESS ON FILE
BRIANNA ROBERTS                      ADDRESS ON FILE
BRIANNA ROBERTS                      ADDRESS ON FILE
BRIANNA ROBINSON                     ADDRESS ON FILE
BRIANNA ROGERS                       ADDRESS ON FILE
BRIANNA RUGANI                       ADDRESS ON FILE
BRIANNA RYE                          ADDRESS ON FILE
BRIANNA SAPP                         ADDRESS ON FILE
BRIANNA SCHEFTIC                     ADDRESS ON FILE
BRIANNA SCHNOOR                      ADDRESS ON FILE
BRIANNA SCINICARIELLO                ADDRESS ON FILE
BRIANNA SCOTT                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 282 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 507 of 2235

Claim Name                         Address Information
BRIANNA SCOTT                      ADDRESS ON FILE
BRIANNA SHOEMAKER                  ADDRESS ON FILE
BRIANNA SIMMONS                    ADDRESS ON FILE
BRIANNA SIMMONS                    ADDRESS ON FILE
BRIANNA SINGLETON                  ADDRESS ON FILE
BRIANNA SKINNER                    ADDRESS ON FILE
BRIANNA SMILEY                     ADDRESS ON FILE
BRIANNA SMITH                      ADDRESS ON FILE
BRIANNA SMITH                      ADDRESS ON FILE
BRIANNA SMITH                      ADDRESS ON FILE
BRIANNA SMITH                      ADDRESS ON FILE
BRIANNA SMITH SMITH                ADDRESS ON FILE
BRIANNA SPAIN                      ADDRESS ON FILE
BRIANNA SPOTO                      ADDRESS ON FILE
BRIANNA STEWART                    ADDRESS ON FILE
BRIANNA STINNETT                   ADDRESS ON FILE
BRIANNA SWARTZ                     ADDRESS ON FILE
BRIANNA TAGLIAFERRO                ADDRESS ON FILE
BRIANNA TARDIF                     ADDRESS ON FILE
BRIANNA TAUNTON                    ADDRESS ON FILE
BRIANNA TENORIO                    ADDRESS ON FILE
BRIANNA TERRIZZI                   ADDRESS ON FILE
BRIANNA THOMAS                     ADDRESS ON FILE
BRIANNA THORNTON                   ADDRESS ON FILE
BRIANNA THURLOW                    ADDRESS ON FILE
BRIANNA TILLMAN                    ADDRESS ON FILE
BRIANNA TOMPKINS                   ADDRESS ON FILE
BRIANNA TOZZOLO                    ADDRESS ON FILE
BRIANNA TRIONFO                    ADDRESS ON FILE
BRIANNA TURNER                     ADDRESS ON FILE
BRIANNA TUTUSKA                    ADDRESS ON FILE
BRIANNA UHEREC                     ADDRESS ON FILE
BRIANNA VANDEURSEN                 ADDRESS ON FILE
BRIANNA VERHEY                     ADDRESS ON FILE
BRIANNA WALKER                     ADDRESS ON FILE
BRIANNA WEARNES                    ADDRESS ON FILE
BRIANNA WEAVER                     ADDRESS ON FILE
BRIANNA WELTON                     ADDRESS ON FILE
BRIANNA WESTERLUND                 ADDRESS ON FILE
BRIANNA WHITE                      ADDRESS ON FILE
BRIANNA WHITTED                    ADDRESS ON FILE
BRIANNA WHITTLESEY                 ADDRESS ON FILE
BRIANNA WILLIAMS                   ADDRESS ON FILE
BRIANNA WILSON                     ADDRESS ON FILE
BRIANNA WILSON                     ADDRESS ON FILE
BRIANNA WITTLESEY                  ADDRESS ON FILE
BRIANNA WOLF                       ADDRESS ON FILE
BRIANNA WOLFORD                    ADDRESS ON FILE
BRIANNA WOLFORD                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 283 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                          Page 508 of 2235

Claim Name                        Address Information
BRIANNA YEAKO                     ADDRESS ON FILE
BRIANNA YOUNG                     ADDRESS ON FILE
BRIANNA YOUNG                     ADDRESS ON FILE
BRIANNAH HOLUB                    ADDRESS ON FILE
BRIANNAH IVEY                     ADDRESS ON FILE
BRIANNAH JACKSON                  ADDRESS ON FILE
BRIANNE CAMERON                   ADDRESS ON FILE
BRIANNE DUNIVAN                   ADDRESS ON FILE
BRIANNE EBERT                     ADDRESS ON FILE
BRIANNE GRANT                     ADDRESS ON FILE
BRIANNE HURLEY                    ADDRESS ON FILE
BRIANNE KENNEDY                   ADDRESS ON FILE
BRIANNE MCELDOWNEY                ADDRESS ON FILE
BRIANNE MCHUGH                    ADDRESS ON FILE
BRIANNE MODENA                    ADDRESS ON FILE
BRIANNE PERKINS                   ADDRESS ON FILE
BRIANYA CHAMBLISS                 ADDRESS ON FILE
BRIAR CREEK FARMS                 1017 E 7TH STREET BLOOMSBURG PA 17815
BRIAR HICKMAN                     ADDRESS ON FILE
BRIARA LEE                        ADDRESS ON FILE
BRIASIA PYLES                     ADDRESS ON FILE
BRIAUNA DANIEL                    ADDRESS ON FILE
BRIAUNA SMITH                     ADDRESS ON FILE
BRIAUNA VINNIANE                  ADDRESS ON FILE
BRIAUNNA EARNEST                  ADDRESS ON FILE
BRIAUNNA FAIRLEE                  ADDRESS ON FILE
BRIAWNA BROWN                     ADDRESS ON FILE
BRIAWNA SHEIB                     ADDRESS ON FILE
BRIAYNA BANKS                     ADDRESS ON FILE
BRICE JOHNSON                     ADDRESS ON FILE
BRICE KENYON                      ADDRESS ON FILE
BRICE KESSLER                     ADDRESS ON FILE
BRICE PARRISH                     ADDRESS ON FILE
BRICEIDA ORTEGA QUINTERO          ADDRESS ON FILE
BRICK AGOSTINO                    ADDRESS ON FILE
BRIDGET BUTLER                    ADDRESS ON FILE
BRIDGET BUTLER                    ADDRESS ON FILE
BRIDGET CHASE                     ADDRESS ON FILE
BRIDGET CLARK                     ADDRESS ON FILE
BRIDGET DEJESUS                   ADDRESS ON FILE
BRIDGET GREENE                    ADDRESS ON FILE
BRIDGET HAMMOND                   ADDRESS ON FILE
BRIDGET HASLEY                    ADDRESS ON FILE
BRIDGET KAHELE                    ADDRESS ON FILE
BRIDGET LAKE                      ADDRESS ON FILE
BRIDGET MITCHELL                  ADDRESS ON FILE
BRIDGET NEW                       ADDRESS ON FILE
BRIDGET PENMAN                    ADDRESS ON FILE
BRIDGET SMITH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 284 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 509 of 2235

Claim Name                           Address Information
BRIDGET SMITH                        ADDRESS ON FILE
BRIDGET WELSH                        ADDRESS ON FILE
BRIDGETT ELDER                       ADDRESS ON FILE
BRIDGETT FRASER                      ADDRESS ON FILE
BRIDGETT GRAVES                      ADDRESS ON FILE
BRIDGETT JONES                       ADDRESS ON FILE
BRIDGETT ROGERS                      ADDRESS ON FILE
BRIDGETT WHATLEY                     ADDRESS ON FILE
BRIDGETTE BRADFORD                   ADDRESS ON FILE
BRIDGETTE CABANILLAS                 ADDRESS ON FILE
BRIDGETTE CARROLL                    ADDRESS ON FILE
BRIDGETTE KING                       ADDRESS ON FILE
BRIDGETTE KINGSLEY                   ADDRESS ON FILE
BRIDGETTE LEDFORD                    ADDRESS ON FILE
BRIDGETTE LETOURNEAU                 ADDRESS ON FILE
BRIDGETTE ORR                        ADDRESS ON FILE
BRIDGETTE RIDER                      ADDRESS ON FILE
BRIDGETTE SMITH                      ADDRESS ON FILE
BRIDGITTE TEMEYER                    ADDRESS ON FILE
BRIE FELIX                           ADDRESS ON FILE
BRIEANA NIEVES                       ADDRESS ON FILE
BRIEANNA CRUMP                       ADDRESS ON FILE
BRIEANNA SUCHARSKI                   ADDRESS ON FILE
BRIEANNA THOMPSOM                    ADDRESS ON FILE
BRIEANNA WITT                        ADDRESS ON FILE
BRIELLE BREED                        ADDRESS ON FILE
BRIELLE COMMINGS                     ADDRESS ON FILE
BRIELLE CORLEY                       ADDRESS ON FILE
BRIELLE FARRELL                      ADDRESS ON FILE
BRIELLE PETT                         ADDRESS ON FILE
BRIELLE WALKER                       ADDRESS ON FILE
BRIELLE WORCHEL                      ADDRESS ON FILE
BRIEN BELL                           ADDRESS ON FILE
BRIENNA DAVIS                        ADDRESS ON FILE
BRIENNA TAYLOR                       ADDRESS ON FILE
BRIENNA WARREN                       ADDRESS ON FILE
BRIGETT BROOKS                       ADDRESS ON FILE
BRIGETTE DUBA                        ADDRESS ON FILE
BRIGETTE WRIGHT                      ADDRESS ON FILE
BRIGGS CONSTRUCTION                  423 COREY AVENUE BRADDOCK PA 15104
BRIGHT HOUSE NETWORKS                P O BOX 30574 TAMPA FL 33630
BRIGHTRIDGE                          PO BOX 2058 JOHNSON CITY TN 37605-2058
BRIGHTVIEW LANDSCAPES LLC            PO BOX 740655 ATLANTA GA 30374
BRIGHTVIEW LANDSCAPES LLC            PO BOX 31001 2463 PASADENA CA 91110-2463
BRIGHTVISION WINDOW CLEANING         PO BOX 1687 LATHAM NY 12110
BRIGIETTE LUCAS                      ADDRESS ON FILE
BRIGIOTTAS PRODUCE                   AND GARDEN CENTER 410 414 FAIRMOUNT AVE JAMESTOWN NY 14701
BRIGITTE DAVIS                       ADDRESS ON FILE
BRIGITTE DOUGLAS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 285 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 510 of 2235

Claim Name                              Address Information
BRIGITTE GANGWAY                        ADDRESS ON FILE
BRIGITTE LANCELOT                       ADDRESS ON FILE
BRIHEAM LOTT                            ADDRESS ON FILE
BRIINIE HEATON                          ADDRESS ON FILE
BRIJAN ENGLISH                          ADDRESS ON FILE
BRILEE GRAHAM                           ADDRESS ON FILE
BRILEY HEMBREE                          ADDRESS ON FILE
BRILEY POWELL                           ADDRESS ON FILE
BRILEY RUTHERFORD                       ADDRESS ON FILE
BRILEYS CUSTOM FINISH CARPENTRY         510 S LAFAYETTE ST NEOSHO MO 64850
BRILLIANT DRY CARPET CARE LLC           4889 SLOANE PLACE NEW ALBANY OH 43054
BRINCO MECHANICAL MANAGEMENT SERVICES   125 SOUTH MAIN STREET FREEPORT NY 11520
BRINDY PICKELL                          ADDRESS ON FILE
BRINEA HARRIS                           ADDRESS ON FILE
BRINES REFRIGERATION HEATING AND        26400 SOUTHFIELD RD LATHRUP VILLAGE MI 48076
COOLING
BRINETEK SALT DELIVERY LLC              P O BOX 9203 MESA AZ 85214
BRINKLEA RAINES                         ADDRESS ON FILE
BRINKS INC                              7373 SOULTIONS CENTER CHICAGO IL 60677
BRINKS US A DIVISION OF BRINKS          INCORPORATED 415 S GOLDTHWAITE ST MONTGOMERY AL 36104
BRINKS US A DIVISION OF BRINKS          INCORPORATED ATTN ROBERT F LEBOEUF 555 DIVIDEND DR COPPELL TX 75019
BRINNA STANTON                          ADDRESS ON FILE
BRION COOPER-KELSON                     ADDRESS ON FILE
BRIONA JACKSON                          ADDRESS ON FILE
BRIONDA KINNIE                          ADDRESS ON FILE
BRIONICA TATEM                          ADDRESS ON FILE
BRIONKA JUDD                            ADDRESS ON FILE
BRIONNA CARTER                          ADDRESS ON FILE
BRIONNA CLARK                           ADDRESS ON FILE
BRIONNA CZYSZ                           ADDRESS ON FILE
BRIONNA EHLENBACH                       ADDRESS ON FILE
BRIONNA MALONE                          ADDRESS ON FILE
BRIONNA MITCHELL                        ADDRESS ON FILE
BRIONNA SLAUGHTER                       ADDRESS ON FILE
BRIONNA WRIGHT                          ADDRESS ON FILE
BRIONNE WARD                            ADDRESS ON FILE
BRISA RODRIGUEZ                         ADDRESS ON FILE
BRISEYDA CASTRO VALDEZ                  ADDRESS ON FILE
BRISHANA KORNEGAY                       ADDRESS ON FILE
BRISHAUN VALREE                         ADDRESS ON FILE
BRISHUNDA WHITESIDE                     ADDRESS ON FILE
BRISTAL UPCHURCH                        ADDRESS ON FILE
BRISTOL BURLINGTON HEALTH DISTRICT      240 STAFFORD AVE BRISTOL CT 06010
BRISTON HUSEMAN                         ADDRESS ON FILE
BRITANI LUPO                            ADDRESS ON FILE
BRITANY BUCK                            ADDRESS ON FILE
BRITANY GOODE                           ADDRESS ON FILE
BRITANY GREEN                           ADDRESS ON FILE
BRITANY JACOBS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 286 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                         Page 511 of 2235

Claim Name                        Address Information
BRITANY JONES                     ADDRESS ON FILE
BRITANY LAUGHLIN                  ADDRESS ON FILE
BRITANY LOESER                    ADDRESS ON FILE
BRITANY SMITH                     ADDRESS ON FILE
BRITANY WALLACE                   ADDRESS ON FILE
BRITE WAY LIGHTING INC            9500 W OGDEN AVE BROOKFIELD IL 60513
BRITE WAY WINDOW CLEANING         7245 46TH AVE KEARNEY NE 68845-1618
BRITE WAY WINDOW CLEANING         JIM LARSON PO BOX 971 KEARNEY NE 68848
BRITENY WILLIAMS                  ADDRESS ON FILE
BRITINI HENDERSON                 ADDRESS ON FILE
BRITNAY DANIELS                   ADDRESS ON FILE
BRITNE POUNDS                     ADDRESS ON FILE
BRITNEE MITCHELL                  ADDRESS ON FILE
BRITNEY ABADOM                    ADDRESS ON FILE
BRITNEY AKERS                     ADDRESS ON FILE
BRITNEY BARNES                    ADDRESS ON FILE
BRITNEY BARTLETT                  ADDRESS ON FILE
BRITNEY BATREZ                    ADDRESS ON FILE
BRITNEY BLEVINS                   ADDRESS ON FILE
BRITNEY BOGGUS                    ADDRESS ON FILE
BRITNEY BURDEN                    ADDRESS ON FILE
BRITNEY CAGLE                     ADDRESS ON FILE
BRITNEY CLAYTOR                   ADDRESS ON FILE
BRITNEY CLINE                     ADDRESS ON FILE
BRITNEY CLOWSER                   ADDRESS ON FILE
BRITNEY GAMBRAH                   ADDRESS ON FILE
BRITNEY GANT                      ADDRESS ON FILE
BRITNEY GAVILLER                  ADDRESS ON FILE
BRITNEY JONES                     ADDRESS ON FILE
BRITNEY KING                      ADDRESS ON FILE
BRITNEY LUNDAY                    ADDRESS ON FILE
BRITNEY MILLER                    ADDRESS ON FILE
BRITNEY NICHOLAS                  ADDRESS ON FILE
BRITNEY OLIVER                    ADDRESS ON FILE
BRITNEY POOLE                     ADDRESS ON FILE
BRITNEY RAMSEY                    ADDRESS ON FILE
BRITNEY SCHULTZ                   ADDRESS ON FILE
BRITNEY SCOTT                     ADDRESS ON FILE
BRITNEY VEREEN                    ADDRESS ON FILE
BRITNEY WASHINGTON                ADDRESS ON FILE
BRITNEY WILLHAUCK                 ADDRESS ON FILE
BRITNEY WILLIAMSON                ADDRESS ON FILE
BRITNEY WILSON                    ADDRESS ON FILE
BRITNEY WYATT                     ADDRESS ON FILE
BRITNI BESS                       ADDRESS ON FILE
BRITNI CONNER                     ADDRESS ON FILE
BRITNI FOSTER                     ADDRESS ON FILE
BRITNI GRINDSTAFF                 ADDRESS ON FILE
BRITNI LANG                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 287 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 512 of 2235

Claim Name                           Address Information
BRITNI MARTIN                        ADDRESS ON FILE
BRITNI ROSS                          ADDRESS ON FILE
BRITNIE COLLINS                      ADDRESS ON FILE
BRITNIE DROBNESS                     ADDRESS ON FILE
BRITNY ANDRUS                        ADDRESS ON FILE
BRITNY DOUGLAS                       ADDRESS ON FILE
BRITNY FINE                          ADDRESS ON FILE
BRITNY FINE                          ADDRESS ON FILE
BRITNY YEAGER                        ADDRESS ON FILE
BRITT BARKER                         ADDRESS ON FILE
BRITTAINY HUSKINS                    ADDRESS ON FILE
BRITTAINY MITCHELL                   ADDRESS ON FILE
BRITTAN BLAIR                        ADDRESS ON FILE
BRITTANEY DACIER                     ADDRESS ON FILE
BRITTANEY MARGIOTTA                  ADDRESS ON FILE
BRITTANEY SHARP                      ADDRESS ON FILE
BRITTANEY SIMPSON                    ADDRESS ON FILE
BRITTANI BARBER                      ADDRESS ON FILE
BRITTANI BONIFACE                    ADDRESS ON FILE
BRITTANI CHANDLER                    ADDRESS ON FILE
BRITTANI FULMER                      ADDRESS ON FILE
BRITTANI GIBSON                      ADDRESS ON FILE
BRITTANI MCEADDY-EARL                ADDRESS ON FILE
BRITTANI MILES                       ADDRESS ON FILE
BRITTANI MORGAN                      ADDRESS ON FILE
BRITTANI MOUNT                       ADDRESS ON FILE
BRITTANI REDD                        ADDRESS ON FILE
BRITTANI STOCKERT                    ADDRESS ON FILE
BRITTANI STROUD                      ADDRESS ON FILE
BRITTANI TITTUS                      ADDRESS ON FILE
BRITTANI WALLACE                     ADDRESS ON FILE
BRITTANI WILSON                      ADDRESS ON FILE
BRITTANIA ELECTRIC INC               6361 METRO PLANTATION RD FORT MYERS FL 33966
BRITTANIBELLE KNIGHT                 ADDRESS ON FILE
BRITTANIE CASTEEL                    ADDRESS ON FILE
BRITTANIE COFER                      ADDRESS ON FILE
BRITTANIE FEQUIERE                   ADDRESS ON FILE
BRITTANIE GUEVARA                    ADDRESS ON FILE
BRITTANIE HUNT                       ADDRESS ON FILE
BRITTANIE MACHIA                     ADDRESS ON FILE
BRITTANIE MOOD                       ADDRESS ON FILE
BRITTANIE MOOD                       ADDRESS ON FILE
BRITTANIE PERKINS                    ADDRESS ON FILE
BRITTANII HOLLAND                    ADDRESS ON FILE
BRITTANY ACKLEY                      ADDRESS ON FILE
BRITTANY AKERS                       ADDRESS ON FILE
BRITTANY ALBERSTADT                  ADDRESS ON FILE
BRITTANY ALLEN                       ADDRESS ON FILE
BRITTANY ANTONAKOS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 288 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 513 of 2235

Claim Name                           Address Information
BRITTANY ANTONE                      ADDRESS ON FILE
BRITTANY APPLEBY                     ADDRESS ON FILE
BRITTANY ATKINSON                    ADDRESS ON FILE
BRITTANY BAKER                       ADDRESS ON FILE
BRITTANY BAKER                       ADDRESS ON FILE
BRITTANY BAKER                       ADDRESS ON FILE
BRITTANY BAKER                       ADDRESS ON FILE
BRITTANY BAKER                       ADDRESS ON FILE
BRITTANY BANKS                       ADDRESS ON FILE
BRITTANY BARO                        ADDRESS ON FILE
BRITTANY BARTKOWIAK                  ADDRESS ON FILE
BRITTANY BASSETT                     ADDRESS ON FILE
BRITTANY BEAHAN                      ADDRESS ON FILE
BRITTANY BEAUREGAND                  ADDRESS ON FILE
BRITTANY BELL                        ADDRESS ON FILE
BRITTANY BELTON                      ADDRESS ON FILE
BRITTANY BENNETT                     ADDRESS ON FILE
BRITTANY BENNETT                     ADDRESS ON FILE
BRITTANY BERTRAND                    ADDRESS ON FILE
BRITTANY BETHEA                      ADDRESS ON FILE
BRITTANY BICHELL                     ADDRESS ON FILE
BRITTANY BICKERS                     ADDRESS ON FILE
BRITTANY BODZAK                      ADDRESS ON FILE
BRITTANY BOEHMER                     ADDRESS ON FILE
BRITTANY BOGGS                       ADDRESS ON FILE
BRITTANY BOLAND                      ADDRESS ON FILE
BRITTANY BOLIN                       ADDRESS ON FILE
BRITTANY BOUCHARD                    ADDRESS ON FILE
BRITTANY BOWEN                       ADDRESS ON FILE
BRITTANY BOYER                       ADDRESS ON FILE
BRITTANY BRADLEY                     ADDRESS ON FILE
BRITTANY BRADLEY                     ADDRESS ON FILE
BRITTANY BRANARD                     ADDRESS ON FILE
BRITTANY BRAND                       ADDRESS ON FILE
BRITTANY BRAVO                       ADDRESS ON FILE
BRITTANY BREEDEN                     ADDRESS ON FILE
BRITTANY BRENNAN-CORN                ADDRESS ON FILE
BRITTANY BRESSLER                    ADDRESS ON FILE
BRITTANY BRITTON                     ADDRESS ON FILE
BRITTANY BROOKS                      ADDRESS ON FILE
BRITTANY BROWN                       ADDRESS ON FILE
BRITTANY BRYANT                      ADDRESS ON FILE
BRITTANY BRYANT                      ADDRESS ON FILE
BRITTANY BULLOCK                     ADDRESS ON FILE
BRITTANY BUNDY                       ADDRESS ON FILE
BRITTANY BURFIELD                    ADDRESS ON FILE
BRITTANY BURNS                       ADDRESS ON FILE
BRITTANY BURNS                       ADDRESS ON FILE
BRITTANY BURNS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 289 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 514 of 2235

Claim Name                         Address Information
BRITTANY BURTON                    ADDRESS ON FILE
BRITTANY BUTLER                    ADDRESS ON FILE
BRITTANY BYES                      ADDRESS ON FILE
BRITTANY BYRD                      ADDRESS ON FILE
BRITTANY BYRD                      ADDRESS ON FILE
BRITTANY CAIN                      ADDRESS ON FILE
BRITTANY CAMERA                    ADDRESS ON FILE
BRITTANY CANNADY                   ADDRESS ON FILE
BRITTANY CAPLAN                    ADDRESS ON FILE
BRITTANY CARNEY                    ADDRESS ON FILE
BRITTANY CARPENTER                 ADDRESS ON FILE
BRITTANY CARROLL                   ADDRESS ON FILE
BRITTANY CARUSO                    ADDRESS ON FILE
BRITTANY CHERRY                    ADDRESS ON FILE
BRITTANY CHOFEN                    ADDRESS ON FILE
BRITTANY CHRISTINE                 ADDRESS ON FILE
BRITTANY CLARE                     ADDRESS ON FILE
BRITTANY CLARK                     ADDRESS ON FILE
BRITTANY COBLENTZ                  ADDRESS ON FILE
BRITTANY COMER                     ADDRESS ON FILE
BRITTANY COMPAGNA                  ADDRESS ON FILE
BRITTANY CONLON                    ADDRESS ON FILE
BRITTANY COOPER                    ADDRESS ON FILE
BRITTANY COOPER                    ADDRESS ON FILE
BRITTANY CORRAL                    ADDRESS ON FILE
BRITTANY COX                       ADDRESS ON FILE
BRITTANY CRAWFORDWITKOS            ADDRESS ON FILE
BRITTANY CREEKMORE                 ADDRESS ON FILE
BRITTANY CRIBB                     ADDRESS ON FILE
BRITTANY CRISP                     ADDRESS ON FILE
BRITTANY CRISWELL                  ADDRESS ON FILE
BRITTANY CROSSMAN                  ADDRESS ON FILE
BRITTANY CROUCH                    ADDRESS ON FILE
BRITTANY CRUZ                      ADDRESS ON FILE
BRITTANY CUPP                      ADDRESS ON FILE
BRITTANY DANIELS                   ADDRESS ON FILE
BRITTANY DANIELS                   ADDRESS ON FILE
BRITTANY DAUENHAUER                ADDRESS ON FILE
BRITTANY DAVIS                     ADDRESS ON FILE
BRITTANY DAVIS                     ADDRESS ON FILE
BRITTANY DAVIS                     ADDRESS ON FILE
BRITTANY DAVIS                     ADDRESS ON FILE
BRITTANY DAWSON                    ADDRESS ON FILE
BRITTANY DAY                       ADDRESS ON FILE
BRITTANY DE RUSH                   ADDRESS ON FILE
BRITTANY DECATUR                   ADDRESS ON FILE
BRITTANY DERIENZO                  ADDRESS ON FILE
BRITTANY DESHAY                    ADDRESS ON FILE
BRITTANY DEUTSCH                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 290 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 515 of 2235

Claim Name                         Address Information
BRITTANY DHEEL                     ADDRESS ON FILE
BRITTANY DISANZA                   ADDRESS ON FILE
BRITTANY DORTCH                    ADDRESS ON FILE
BRITTANY DUNKER                    ADDRESS ON FILE
BRITTANY DUPLIN                    ADDRESS ON FILE
BRITTANY DURM                      ADDRESS ON FILE
BRITTANY EARLEY                    ADDRESS ON FILE
BRITTANY EDMONDS                   ADDRESS ON FILE
BRITTANY ELAM                      ADDRESS ON FILE
BRITTANY ENGLISH                   ADDRESS ON FILE
BRITTANY EROW                      ADDRESS ON FILE
BRITTANY FAHY                      ADDRESS ON FILE
BRITTANY FARR                      ADDRESS ON FILE
BRITTANY FARRAR                    ADDRESS ON FILE
BRITTANY FARRELL                   ADDRESS ON FILE
BRITTANY FARRIER                   ADDRESS ON FILE
BRITTANY FELTMAN                   ADDRESS ON FILE
BRITTANY FERRUZZA                  ADDRESS ON FILE
BRITTANY FEW                       ADDRESS ON FILE
BRITTANY FISCHER                   ADDRESS ON FILE
BRITTANY FISHER                    ADDRESS ON FILE
BRITTANY FLANARY                   ADDRESS ON FILE
BRITTANY FLETCHER                  ADDRESS ON FILE
BRITTANY FLOWERS                   ADDRESS ON FILE
BRITTANY FORD                      ADDRESS ON FILE
BRITTANY FORDHAM                   ADDRESS ON FILE
BRITTANY FULBRIGHT                 ADDRESS ON FILE
BRITTANY FULLWOOD                  ADDRESS ON FILE
BRITTANY FUSON                     ADDRESS ON FILE
BRITTANY GARCIA                    ADDRESS ON FILE
BRITTANY GARDELL                   ADDRESS ON FILE
BRITTANY GARLAND                   ADDRESS ON FILE
BRITTANY GARZA                     ADDRESS ON FILE
BRITTANY GEORGE                    ADDRESS ON FILE
BRITTANY GIBSON                    ADDRESS ON FILE
BRITTANY GIBSON                    ADDRESS ON FILE
BRITTANY GILESTRA                  ADDRESS ON FILE
BRITTANY GILLESPIE                 ADDRESS ON FILE
BRITTANY GILLIS                    ADDRESS ON FILE
BRITTANY GILPIN                    ADDRESS ON FILE
BRITTANY GILREATH                  ADDRESS ON FILE
BRITTANY GLENN                     ADDRESS ON FILE
BRITTANY GODING                    ADDRESS ON FILE
BRITTANY GOHEEN                    ADDRESS ON FILE
BRITTANY GOLDSBERRY                ADDRESS ON FILE
BRITTANY GOODMAN                   ADDRESS ON FILE
BRITTANY GRACE                     ADDRESS ON FILE
BRITTANY GRAHAM                    ADDRESS ON FILE
BRITTANY GRAHAM                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 291 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 516 of 2235

Claim Name                         Address Information
BRITTANY GRAY                      ADDRESS ON FILE
BRITTANY GREEN                     ADDRESS ON FILE
BRITTANY GREEN                     ADDRESS ON FILE
BRITTANY GREEN                     ADDRESS ON FILE
BRITTANY GREER                     ADDRESS ON FILE
BRITTANY GRICE                     ADDRESS ON FILE
BRITTANY GUILLORY                  ADDRESS ON FILE
BRITTANY HAAS                      ADDRESS ON FILE
BRITTANY HALES                     ADDRESS ON FILE
BRITTANY HALTERMAN                 ADDRESS ON FILE
BRITTANY HAMMOND                   ADDRESS ON FILE
BRITTANY HANCOCK                   ADDRESS ON FILE
BRITTANY HANNAH                    ADDRESS ON FILE
BRITTANY HARBISON                  ADDRESS ON FILE
BRITTANY HARRIS                    ADDRESS ON FILE
BRITTANY HARRIS                    ADDRESS ON FILE
BRITTANY HATFIELD                  ADDRESS ON FILE
BRITTANY HEDGEPATH                 ADDRESS ON FILE
BRITTANY HESTER                    ADDRESS ON FILE
BRITTANY HEVENER                   ADDRESS ON FILE
BRITTANY HIGH                      ADDRESS ON FILE
BRITTANY HIGSON                    ADDRESS ON FILE
BRITTANY HILLARD                   ADDRESS ON FILE
BRITTANY HILTON                    ADDRESS ON FILE
BRITTANY HILTON                    ADDRESS ON FILE
BRITTANY HINELINE                  ADDRESS ON FILE
BRITTANY HINES                     ADDRESS ON FILE
BRITTANY HINES                     ADDRESS ON FILE
BRITTANY HOERNER                   ADDRESS ON FILE
BRITTANY HOFFMAN                   ADDRESS ON FILE
BRITTANY HOFMANN                   ADDRESS ON FILE
BRITTANY HOLDEN                    ADDRESS ON FILE
BRITTANY HOLLAND                   ADDRESS ON FILE
BRITTANY HOLLIMAN                  ADDRESS ON FILE
BRITTANY HOLLY                     ADDRESS ON FILE
BRITTANY HOPPER                    ADDRESS ON FILE
BRITTANY HORNER                    ADDRESS ON FILE
BRITTANY HUDSON                    ADDRESS ON FILE
BRITTANY HUDSON                    ADDRESS ON FILE
BRITTANY HUMPHREY                  ADDRESS ON FILE
BRITTANY HUNT                      ADDRESS ON FILE
BRITTANY HUNTER                    ADDRESS ON FILE
BRITTANY HUTCHINSON                ADDRESS ON FILE
BRITTANY ILER                      ADDRESS ON FILE
BRITTANY IVERS                     ADDRESS ON FILE
BRITTANY JEFFERS                   ADDRESS ON FILE
BRITTANY JENNINGS                  ADDRESS ON FILE
BRITTANY JOHNS                     ADDRESS ON FILE
BRITTANY JOHNSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 292 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 517 of 2235

Claim Name                         Address Information
BRITTANY JONES                     ADDRESS ON FILE
BRITTANY JONES                     ADDRESS ON FILE
BRITTANY JONES                     ADDRESS ON FILE
BRITTANY JOY                       ADDRESS ON FILE
BRITTANY JULIAN                    ADDRESS ON FILE
BRITTANY KANUPP                    ADDRESS ON FILE
BRITTANY KEARSE                    ADDRESS ON FILE
BRITTANY KEENER                    ADDRESS ON FILE
BRITTANY KEMP                      ADDRESS ON FILE
BRITTANY KEMP                      ADDRESS ON FILE
BRITTANY KEMRER                    ADDRESS ON FILE
BRITTANY KERNS                     ADDRESS ON FILE
BRITTANY KERRY                     ADDRESS ON FILE
BRITTANY KESTYN                    ADDRESS ON FILE
BRITTANY KEY                       ADDRESS ON FILE
BRITTANY KISER                     ADDRESS ON FILE
BRITTANY KNIFE                     ADDRESS ON FILE
BRITTANY KOCH                      ADDRESS ON FILE
BRITTANY KONTZ                     ADDRESS ON FILE
BRITTANY KOWALSKI                  ADDRESS ON FILE
BRITTANY KRESS                     ADDRESS ON FILE
BRITTANY KUYKENDALL                ADDRESS ON FILE
BRITTANY LABARRE                   ADDRESS ON FILE
BRITTANY LANE-BROCK                ADDRESS ON FILE
BRITTANY LANIGAN                   ADDRESS ON FILE
BRITTANY LAPOINTE                  ADDRESS ON FILE
BRITTANY LARNERD                   ADDRESS ON FILE
BRITTANY LAURY                     ADDRESS ON FILE
BRITTANY LAWRENCE                  ADDRESS ON FILE
BRITTANY LAWSON                    ADDRESS ON FILE
BRITTANY LAWSON                    ADDRESS ON FILE
BRITTANY LAYTON                    ADDRESS ON FILE
BRITTANY LEDFORD                   ADDRESS ON FILE
BRITTANY LEMAY                     ADDRESS ON FILE
BRITTANY LEONARD                   ADDRESS ON FILE
BRITTANY LEWIS                     ADDRESS ON FILE
BRITTANY LEWIS                     ADDRESS ON FILE
BRITTANY LOCKLEAR                  ADDRESS ON FILE
BRITTANY LOCKLEAR                  ADDRESS ON FILE
BRITTANY LOFTHOUSE                 ADDRESS ON FILE
BRITTANY LONGACRE                  ADDRESS ON FILE
BRITTANY LONGYEAR                  ADDRESS ON FILE
BRITTANY LOONEY                    ADDRESS ON FILE
BRITTANY LOPEZ                     ADDRESS ON FILE
BRITTANY LOPEZ-HERNANDEZ           ADDRESS ON FILE
BRITTANY LOVE                      ADDRESS ON FILE
BRITTANY LOZOYA                    ADDRESS ON FILE
BRITTANY LUCAS                     ADDRESS ON FILE
BRITTANY LUCHYNSKY                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 293 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 518 of 2235

Claim Name                           Address Information
BRITTANY LUNDY                       ADDRESS ON FILE
BRITTANY LYDON                       ADDRESS ON FILE
BRITTANY MADDEN                      ADDRESS ON FILE
BRITTANY MADDOX                      ADDRESS ON FILE
BRITTANY MADISON                     ADDRESS ON FILE
BRITTANY MALANCZUK                   ADDRESS ON FILE
BRITTANY MALONE                      ADDRESS ON FILE
BRITTANY MARSHALL                    ADDRESS ON FILE
BRITTANY MARTIN                      ADDRESS ON FILE
BRITTANY MARTIN                      ADDRESS ON FILE
BRITTANY MARTIN                      ADDRESS ON FILE
BRITTANY MARTIN                      ADDRESS ON FILE
BRITTANY MATTE                       ADDRESS ON FILE
BRITTANY MAUZY                       ADDRESS ON FILE
BRITTANY MC COY                      ADDRESS ON FILE
BRITTANY MCBRIDE                     ADDRESS ON FILE
BRITTANY MCCULLOUGH                  ADDRESS ON FILE
BRITTANY MCELVEEN                    ADDRESS ON FILE
BRITTANY MCINTOSH                    ADDRESS ON FILE
BRITTANY MCKENZIE                    ADDRESS ON FILE
BRITTANY MCLEOD                      ADDRESS ON FILE
BRITTANY MCNEIL                      ADDRESS ON FILE
BRITTANY MCRAE                       ADDRESS ON FILE
BRITTANY MCWATERS                    ADDRESS ON FILE
BRITTANY MELANCON                    ADDRESS ON FILE
BRITTANY MERK                        ADDRESS ON FILE
BRITTANY MERRITT                     ADDRESS ON FILE
BRITTANY MILLER                      ADDRESS ON FILE
BRITTANY MILLER                      ADDRESS ON FILE
BRITTANY MILLER                      ADDRESS ON FILE
BRITTANY MITCHELL                    ADDRESS ON FILE
BRITTANY MOBLEY                      ADDRESS ON FILE
BRITTANY MONROE                      ADDRESS ON FILE
BRITTANY MOONEY                      ADDRESS ON FILE
BRITTANY MORIN                       ADDRESS ON FILE
BRITTANY MORRIS                      ADDRESS ON FILE
BRITTANY MORRIS                      ADDRESS ON FILE
BRITTANY MUNN                        ADDRESS ON FILE
BRITTANY MURRILLA                    ADDRESS ON FILE
BRITTANY NECKEL                      ADDRESS ON FILE
BRITTANY NEWMAN                      ADDRESS ON FILE
BRITTANY NEWMAN CAUNT                ADDRESS ON FILE
BRITTANY NISSEN                      ADDRESS ON FILE
BRITTANY NORRIS                      ADDRESS ON FILE
BRITTANY NORRIS                      ADDRESS ON FILE
BRITTANY O ROURKE                    ADDRESS ON FILE
BRITTANY OSTRANDER                   ADDRESS ON FILE
BRITTANY OTT                         ADDRESS ON FILE
BRITTANY OVERTON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 294 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 519 of 2235

Claim Name                          Address Information
BRITTANY OWENS                      ADDRESS ON FILE
BRITTANY PARE                       ADDRESS ON FILE
BRITTANY PARISEAU                   ADDRESS ON FILE
BRITTANY PARKER                     ADDRESS ON FILE
BRITTANY PARKER                     ADDRESS ON FILE
BRITTANY PARKINS                    ADDRESS ON FILE
BRITTANY PARTLO                     ADDRESS ON FILE
BRITTANY PAUL                       ADDRESS ON FILE
BRITTANY PEDRO                      ADDRESS ON FILE
BRITTANY PENNINGTON                 ADDRESS ON FILE
BRITTANY PEREZ                      ADDRESS ON FILE
BRITTANY PERRYMAN                   ADDRESS ON FILE
BRITTANY PETERSON                   ADDRESS ON FILE
BRITTANY PHILLIPS                   ADDRESS ON FILE
BRITTANY PHILLIPS                   ADDRESS ON FILE
BRITTANY PHILPOT                    ADDRESS ON FILE
BRITTANY PINKERTON                  ADDRESS ON FILE
BRITTANY POLCARO                    ADDRESS ON FILE
BRITTANY POLLETT                    ADDRESS ON FILE
BRITTANY POORTEN                    ADDRESS ON FILE
BRITTANY POPP                       ADDRESS ON FILE
BRITTANY POWELL                     ADDRESS ON FILE
BRITTANY POWER                      ADDRESS ON FILE
BRITTANY PREBLE                     ADDRESS ON FILE
BRITTANY PRINCE                     ADDRESS ON FILE
BRITTANY RAMEY                      ADDRESS ON FILE
BRITTANY RARDEN                     ADDRESS ON FILE
BRITTANY REDMOND                    ADDRESS ON FILE
BRITTANY REED                       ADDRESS ON FILE
BRITTANY REED                       ADDRESS ON FILE
BRITTANY REID                       ADDRESS ON FILE
BRITTANY REPAK                      ADDRESS ON FILE
BRITTANY REYNOLDS                   ADDRESS ON FILE
BRITTANY RHODAMER                   ADDRESS ON FILE
BRITTANY RHODES                     ADDRESS ON FILE
BRITTANY RICCIUTI                   ADDRESS ON FILE
BRITTANY RICE                       ADDRESS ON FILE
BRITTANY RICHARDSON                 ADDRESS ON FILE
BRITTANY RICHBURG                   ADDRESS ON FILE
BRITTANY RILEY                      ADDRESS ON FILE
BRITTANY RIOS                       ADDRESS ON FILE
BRITTANY RISER                      ADDRESS ON FILE
BRITTANY RITTER                     ADDRESS ON FILE
BRITTANY RITTERSBACH                ADDRESS ON FILE
BRITTANY ROBERTS                    ADDRESS ON FILE
BRITTANY ROBERTS                    ADDRESS ON FILE
BRITTANY ROBINSON                   ADDRESS ON FILE
BRITTANY RODGERS                    ADDRESS ON FILE
BRITTANY ROGERS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 295 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 520 of 2235

Claim Name                         Address Information
BRITTANY ROGERS                    ADDRESS ON FILE
BRITTANY ROOKS                     ADDRESS ON FILE
BRITTANY ROTHWELL                  ADDRESS ON FILE
BRITTANY RUCCI                     ADDRESS ON FILE
BRITTANY RUISE                     ADDRESS ON FILE
BRITTANY RUSNAK                    ADDRESS ON FILE
BRITTANY RUSSELL                   ADDRESS ON FILE
BRITTANY RUSSELL                   ADDRESS ON FILE
BRITTANY RUSSOMANO                 ADDRESS ON FILE
BRITTANY RYAN                      ADDRESS ON FILE
BRITTANY SAMPLES                   ADDRESS ON FILE
BRITTANY SAUCIER                   ADDRESS ON FILE
BRITTANY SAUVE                     ADDRESS ON FILE
BRITTANY SCHMIDT                   ADDRESS ON FILE
BRITTANY SCHOONOVER                ADDRESS ON FILE
BRITTANY SCHROEDER                 ADDRESS ON FILE
BRITTANY SCHULTE                   ADDRESS ON FILE
BRITTANY SELLERS                   ADDRESS ON FILE
BRITTANY SHANAHAN                  ADDRESS ON FILE
BRITTANY SHANYFELT                 ADDRESS ON FILE
BRITTANY SHARPE                    ADDRESS ON FILE
BRITTANY SHIVES                    ADDRESS ON FILE
BRITTANY SHULTZ                    ADDRESS ON FILE
BRITTANY SIKES                     ADDRESS ON FILE
BRITTANY SIMMONS                   ADDRESS ON FILE
BRITTANY SINGLETON                 ADDRESS ON FILE
BRITTANY SMITH                     ADDRESS ON FILE
BRITTANY SMITH                     ADDRESS ON FILE
BRITTANY SMITH                     ADDRESS ON FILE
BRITTANY SMITH                     ADDRESS ON FILE
BRITTANY SMITH                     ADDRESS ON FILE
BRITTANY SMITH                     ADDRESS ON FILE
BRITTANY SMITH                     ADDRESS ON FILE
BRITTANY SMITH                     ADDRESS ON FILE
BRITTANY SMITH                     ADDRESS ON FILE
BRITTANY SNODERLY                  ADDRESS ON FILE
BRITTANY SOULSBY                   ADDRESS ON FILE
BRITTANY SOUTH                     ADDRESS ON FILE
BRITTANY SPANN                     ADDRESS ON FILE
BRITTANY SPIRES                    ADDRESS ON FILE
BRITTANY SPURLIN                   ADDRESS ON FILE
BRITTANY ST HILAIRE                ADDRESS ON FILE
BRITTANY STANLEY                   ADDRESS ON FILE
BRITTANY STARNES                   ADDRESS ON FILE
BRITTANY STEERE                    ADDRESS ON FILE
BRITTANY STEFANCIN                 ADDRESS ON FILE
BRITTANY STEPHENS                  ADDRESS ON FILE
BRITTANY STEVENS                   ADDRESS ON FILE
BRITTANY STEWART                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 296 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 521 of 2235

Claim Name                          Address Information
BRITTANY STIMPFLING                 ADDRESS ON FILE
BRITTANY STINE                      ADDRESS ON FILE
BRITTANY STINSON                    ADDRESS ON FILE
BRITTANY STRONG                     ADDRESS ON FILE
BRITTANY STUTLER                    ADDRESS ON FILE
BRITTANY SUDDUTH                    ADDRESS ON FILE
BRITTANY SUTPHIN                    ADDRESS ON FILE
BRITTANY SUTTON                     ADDRESS ON FILE
BRITTANY SWANSON                    ADDRESS ON FILE
BRITTANY SYNAKOWSKI                 ADDRESS ON FILE
BRITTANY TAYLOR                     ADDRESS ON FILE
BRITTANY TAYLOR                     ADDRESS ON FILE
BRITTANY TAYLOR                     ADDRESS ON FILE
BRITTANY TAYLOR                     ADDRESS ON FILE
BRITTANY TAYLOR                     ADDRESS ON FILE
BRITTANY TERRY                      ADDRESS ON FILE
BRITTANY THACKER                    ADDRESS ON FILE
BRITTANY THARP                      ADDRESS ON FILE
BRITTANY THERIOT                    ADDRESS ON FILE
BRITTANY THOMAS                     ADDRESS ON FILE
BRITTANY THOMPSON                   ADDRESS ON FILE
BRITTANY THOMPSON                   ADDRESS ON FILE
BRITTANY TIDD                       ADDRESS ON FILE
BRITTANY TOLER                      ADDRESS ON FILE
BRITTANY TONEY                      ADDRESS ON FILE
BRITTANY TOOLEN                     ADDRESS ON FILE
BRITTANY TRAMMELL                   ADDRESS ON FILE
BRITTANY TRAYWICK                   ADDRESS ON FILE
BRITTANY TRUMP                      ADDRESS ON FILE
BRITTANY TRUSKOWSKI                 ADDRESS ON FILE
BRITTANY TUCKER                     ADDRESS ON FILE
BRITTANY TUCKER                     ADDRESS ON FILE
BRITTANY TURNER                     ADDRESS ON FILE
BRITTANY TURNER                     ADDRESS ON FILE
BRITTANY TURNER                     ADDRESS ON FILE
BRITTANY TWOMBLY                    ADDRESS ON FILE
BRITTANY TYLER                      ADDRESS ON FILE
BRITTANY UNDERHILL                  ADDRESS ON FILE
BRITTANY VAIL                       ADDRESS ON FILE
BRITTANY VALDEZ                     ADDRESS ON FILE
BRITTANY VAN NATTA                  ADDRESS ON FILE
BRITTANY WADE                       ADDRESS ON FILE
BRITTANY WAGNER                     ADDRESS ON FILE
BRITTANY WALLER                     ADDRESS ON FILE
BRITTANY WALSH                      ADDRESS ON FILE
BRITTANY WATKINS                    ADDRESS ON FILE
BRITTANY WATTS                      ADDRESS ON FILE
BRITTANY WEATHERALL                 ADDRESS ON FILE
BRITTANY WEATHERFORD                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 297 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 522 of 2235

Claim Name                          Address Information
BRITTANY WEBSTER                    ADDRESS ON FILE
BRITTANY WELLS                      ADDRESS ON FILE
BRITTANY WHEELER                    ADDRESS ON FILE
BRITTANY WHITE                      ADDRESS ON FILE
BRITTANY WHITE                      ADDRESS ON FILE
BRITTANY WHITE                      ADDRESS ON FILE
BRITTANY WHITE                      ADDRESS ON FILE
BRITTANY WHITLEY                    ADDRESS ON FILE
BRITTANY WILBANKS                   ADDRESS ON FILE
BRITTANY WILCOX                     ADDRESS ON FILE
BRITTANY WILKINS                    ADDRESS ON FILE
BRITTANY WILLIAMS                   ADDRESS ON FILE
BRITTANY WILLIAMS                   ADDRESS ON FILE
BRITTANY WILLIAMS                   ADDRESS ON FILE
BRITTANY WILLIAMS                   ADDRESS ON FILE
BRITTANY WILSON                     ADDRESS ON FILE
BRITTANY WILSON                     ADDRESS ON FILE
BRITTANY WINBORNE                   ADDRESS ON FILE
BRITTANY WINFIELD                   ADDRESS ON FILE
BRITTANY WOLFER                     ADDRESS ON FILE
BRITTANY WOODALL                    ADDRESS ON FILE
BRITTANY WOODS                      ADDRESS ON FILE
BRITTANY WOODWARD                   ADDRESS ON FILE
BRITTANY WRIGHT                     ADDRESS ON FILE
BRITTANY WYMER                      ADDRESS ON FILE
BRITTANY YEAGER                     ADDRESS ON FILE
BRITTANY YENSCH                     ADDRESS ON FILE
BRITTANY YODER                      ADDRESS ON FILE
BRITTANY YOUNG                      ADDRESS ON FILE
BRITTANY YOUTZ                      ADDRESS ON FILE
BRITTANY ZARKO                      ADDRESS ON FILE
BRITTANY ZELAYA                     ADDRESS ON FILE
BRITTANY ZIMA                       ADDRESS ON FILE
BRITTANYLEE TOWNSEND                ADDRESS ON FILE
BRITTENY BISIGNANI                  ADDRESS ON FILE
BRITTENY WINSTON                    ADDRESS ON FILE
BRITTEONNA HENDERSON                ADDRESS ON FILE
BRITTIANY GILKERSON                 ADDRESS ON FILE
BRITTINY HORNE                      ADDRESS ON FILE
BRITTNAI PANTON                     ADDRESS ON FILE
BRITTNAY BARTONE                    ADDRESS ON FILE
BRITTNAY HOWELL                     ADDRESS ON FILE
BRITTNAY SWITHENBANK-DUNCAN         ADDRESS ON FILE
BRITTNEE BATES                      ADDRESS ON FILE
BRITTNEE BRYAN                      ADDRESS ON FILE
BRITTNEE FISHER                     ADDRESS ON FILE
BRITTNEE LASSITER                   ADDRESS ON FILE
BRITTNEE LEE                        ADDRESS ON FILE
BRITTNEE MOORE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 298 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 523 of 2235

Claim Name                        Address Information
BRITTNEE TENON                    ADDRESS ON FILE
BRITTNEI GOSSETT                  ADDRESS ON FILE
BRITTNEI WILLIAMS                 ADDRESS ON FILE
BRITTNEY ALDRIDGE                 ADDRESS ON FILE
BRITTNEY ALEXANDER                ADDRESS ON FILE
BRITTNEY ALEXANDER                ADDRESS ON FILE
BRITTNEY ALEXANDER                ADDRESS ON FILE
BRITTNEY ALLOCCA                  ADDRESS ON FILE
BRITTNEY ANDREWS                  ADDRESS ON FILE
BRITTNEY ANDREWS                  ADDRESS ON FILE
BRITTNEY ANGAL                    ADDRESS ON FILE
BRITTNEY ANTEE                    ADDRESS ON FILE
BRITTNEY BALES                    ADDRESS ON FILE
BRITTNEY BANKS                    ADDRESS ON FILE
BRITTNEY BELCHER                  ADDRESS ON FILE
BRITTNEY BENFORD                  ADDRESS ON FILE
BRITTNEY BENJAMIN                 ADDRESS ON FILE
BRITTNEY BERNARD                  ADDRESS ON FILE
BRITTNEY BROOKS                   ADDRESS ON FILE
BRITTNEY CARUSO                   ADDRESS ON FILE
BRITTNEY CAVAZOS                  ADDRESS ON FILE
BRITTNEY CHESTER                  ADDRESS ON FILE
BRITTNEY CLINE                    ADDRESS ON FILE
BRITTNEY CONNER                   ADDRESS ON FILE
BRITTNEY CORBETT                  ADDRESS ON FILE
BRITTNEY CORKINS                  ADDRESS ON FILE
BRITTNEY COVINGTON                ADDRESS ON FILE
BRITTNEY CRAWFORD                 ADDRESS ON FILE
BRITTNEY CROCKER                  ADDRESS ON FILE
BRITTNEY CROWL                    ADDRESS ON FILE
BRITTNEY DAIGLE                   ADDRESS ON FILE
BRITTNEY DANIEL                   ADDRESS ON FILE
BRITTNEY DAVIS                    ADDRESS ON FILE
BRITTNEY DRAYTON                  ADDRESS ON FILE
BRITTNEY ECKERT                   ADDRESS ON FILE
BRITTNEY EDDY                     ADDRESS ON FILE
BRITTNEY EDLEBLUTE                ADDRESS ON FILE
BRITTNEY ELDRIDGE                 ADDRESS ON FILE
BRITTNEY ESTRADA                  ADDRESS ON FILE
BRITTNEY FODOR                    ADDRESS ON FILE
BRITTNEY GAETA                    ADDRESS ON FILE
BRITTNEY GALENTINE                ADDRESS ON FILE
BRITTNEY GOLDSMITH                ADDRESS ON FILE
BRITTNEY GRAHAM                   ADDRESS ON FILE
BRITTNEY GRINAGE                  ADDRESS ON FILE
BRITTNEY HAMILTON                 ADDRESS ON FILE
BRITTNEY HATZILIAS                ADDRESS ON FILE
BRITTNEY HENRY                    ADDRESS ON FILE
BRITTNEY HODGE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 299 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                           Page 524 of 2235

Claim Name                         Address Information
BRITTNEY HOLLIS                    ADDRESS ON FILE
BRITTNEY HOLLOPETER                ADDRESS ON FILE
BRITTNEY HOOPER                    ADDRESS ON FILE
BRITTNEY HOWARD                    ADDRESS ON FILE
BRITTNEY HUMPHREY                  ADDRESS ON FILE
BRITTNEY HUNTER                    ADDRESS ON FILE
BRITTNEY HURST                     ADDRESS ON FILE
BRITTNEY HURST                     ADDRESS ON FILE
BRITTNEY KEEL                      ADDRESS ON FILE
BRITTNEY KINNARNEY                 ADDRESS ON FILE
BRITTNEY LAMOREAU                  ADDRESS ON FILE
BRITTNEY LAYMON                    ADDRESS ON FILE
BRITTNEY LINLEY                    ADDRESS ON FILE
BRITTNEY LUCIER                    ADDRESS ON FILE
BRITTNEY MARSHALL                  ADDRESS ON FILE
BRITTNEY MCELVEEN                  ADDRESS ON FILE
BRITTNEY MONTGOMERY                ADDRESS ON FILE
BRITTNEY MORGAN                    ADDRESS ON FILE
BRITTNEY MORRIS                    ADDRESS ON FILE
BRITTNEY MORRIS                    ADDRESS ON FILE
BRITTNEY MORRIS                    ADDRESS ON FILE
BRITTNEY MUNCY                     ADDRESS ON FILE
BRITTNEY PALMISANO                 ADDRESS ON FILE
BRITTNEY PEACOCK                   ADDRESS ON FILE
BRITTNEY PEARCE PEARCE             ADDRESS ON FILE
BRITTNEY PEARSON                   ADDRESS ON FILE
BRITTNEY PERRY                     ADDRESS ON FILE
BRITTNEY PIPKIN                    ADDRESS ON FILE
BRITTNEY PORTER                    ADDRESS ON FILE
BRITTNEY POWERS                    ADDRESS ON FILE
BRITTNEY RANKIN                    ADDRESS ON FILE
BRITTNEY RANKINS                   ADDRESS ON FILE
BRITTNEY ROACH                     ADDRESS ON FILE
BRITTNEY RODGERS                   ADDRESS ON FILE
BRITTNEY RODGERS                   406 S AURORA ST COLLINSVILLE IL 62234
BRITTNEY ROSEBORO                  ADDRESS ON FILE
BRITTNEY SCHMIDGALL                ADDRESS ON FILE
BRITTNEY SCHMITZ                   ADDRESS ON FILE
BRITTNEY SELLMON                   ADDRESS ON FILE
BRITTNEY SILVERS                   ADDRESS ON FILE
BRITTNEY SIMON                     ADDRESS ON FILE
BRITTNEY SIMPSON                   ADDRESS ON FILE
BRITTNEY SOWERS                    ADDRESS ON FILE
BRITTNEY THOMAS                    ADDRESS ON FILE
BRITTNEY TUFARO                    ADDRESS ON FILE
BRITTNEY TURPIN                    ADDRESS ON FILE
BRITTNEY WHITE                     ADDRESS ON FILE
BRITTNEY WILKINS                   ADDRESS ON FILE
BRITTNEY WILLIAMS                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 300 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 525 of 2235

Claim Name                              Address Information
BRITTNEY WILSON                         ADDRESS ON FILE
BRITTNEY WILSON                         ADDRESS ON FILE
BRITTNEY YEARWOOD                       ADDRESS ON FILE
BRITTNEY YUMUL                          ADDRESS ON FILE
BRITTNEY-FAY KING                       ADDRESS ON FILE
BRITTNI BASU                            ADDRESS ON FILE
BRITTNI JENNINGS                        ADDRESS ON FILE
BRITTNI NANTZ                           ADDRESS ON FILE
BRITTNI SMITH                           ADDRESS ON FILE
BRITTNI THERIOT                         ADDRESS ON FILE
BRITTNI TIEPELMAN                       ADDRESS ON FILE
BRITTNI TOMASETTI                       ADDRESS ON FILE
BRITTNIE WEBSTER                        ADDRESS ON FILE
BRITTNY CARLTON                         ADDRESS ON FILE
BRITTNY HUGHES                          ADDRESS ON FILE
BRITTNY LINTON                          ADDRESS ON FILE
BRITTNY STILL                           ADDRESS ON FILE
BRITTNY WINSTON                         ADDRESS ON FILE
BRITTON MOUZON                          ADDRESS ON FILE
BRITTONY DILLS                          ADDRESS ON FILE
BRITTTANY SPRAGINS                      ADDRESS ON FILE
BRIUNNA FREEMAN                         ADDRESS ON FILE
BRIXMOR GA FASHION SQUARE-ORANGE PARK   C/O BRIXMOR PROPERTY GROUP PO BOX 645341 CINCINNATI OH 45264
BRIXMOR GA WATERFORD COMMONS            PO BOX 645341 ATTN BRIXMOR PROPERTY GROUP CINCINNATI OH 45264
BRIXMOR GA WESTMINSTER LLC              C/O BRIXMOR PROPERTY GROUP PO BOX 645341 CINCINNATI OH 45264
BRIXMOR OPERATING PARTNERSHIP LP        PO BOX 645341 ATTN BRIXMOR PROPERTY GROUP CINCINNATI OH 45264
BRIXMOR OPERATING PARTNERSHIP LP        BRIXMOR GA WATERFORD COMMONS PO BOX 645341 ATTN BRIXMOR PROPERTY GROUP
                                        CINCINNATI OH 45264
BRIXMOR SUNSHINE SQUARE LLC             C/O BRIXMOR PROPERTY GROUP 420 LEXINGTON AVENUE 7TH FLOOR NEW YORK NY 10170
BRIXMOR SUNSHINE SQUARE LLC             BRIXMOR SUNSHINE SQUARE LLC 38 PINELAWN ROAD MELVILLE NY 11747
BRIXMOR SUNSHINE SQUARE LLC             C/O BRIXMOR PROPERTY GROUP TWO TOWER BRIDGE ONE FAYETTE STREET, STE. 150
                                        CONSHOHOCKEN PA 19428
BRIYAH HAMM                             ADDRESS ON FILE
BRIYANA DAVENPORT                       ADDRESS ON FILE
BRIYANA ROSS                            ADDRESS ON FILE
BRIZETH TAPIA-SILVA                     ADDRESS ON FILE
BROAD CREEK PHASE I LLC                 4525 MAIN STREET SUITE 900 C/O DIVARIS PROPERTY MGMT CORP VIRGINIA BEACH VA
                                        23462
BROAD CREEK PHASE I LLC                 C/O DIVARIS PROPERTY MANAGEMENT CORP 4525 MAIN STREET SUITE 900 VIRGINIA BEACH
                                        VA 23462
BROAD CREEK PHASE I LLC                 222 CENTRAL PARK AVE STE 2100 ATTN ARMADA HOFFLER PROP INC VIRGINIA BEACH VA
                                        23462
BROAD RIVER LAWN CARE & LANDSCAPING     105 SILVERINA CT SHELBY NC 28152
BROAD RIVER LAWN CARE LANDSCAPING       105 SILVERINA COURT SHELBY NC 28152
BROADRIDGE ICS                          PO BOX 416423 BOSTON MA 02241
BROADSTROKE INC                         820 W 2ND ST N WICHITA KS 67203-6005
BROADWAY NATIONAL                       1900 OCEAN AVENUE RONKONKOMA NY 11779
BROC JOHNSON                            ADDRESS ON FILE
BROC TUCKER                             ADDRESS ON FILE
BROCHE BAGLEY                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 301 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                           Page 526 of 2235

Claim Name                           Address Information
BROCK ALLEN                          ADDRESS ON FILE
BROCK BLAKE                          ADDRESS ON FILE
BROCK COMEAUX                        ADDRESS ON FILE
BROCK DOUTY                          ADDRESS ON FILE
BROCK GRIFFITH                       ADDRESS ON FILE
BROCK KINLEY                         ADDRESS ON FILE
BROCK SHIELDS                        ADDRESS ON FILE
BROCK SILVERS                        ADDRESS ON FILE
BROCK THOMPSON                       ADDRESS ON FILE
BROCK WALKER                         ADDRESS ON FILE
BROCK WALLACE                        ADDRESS ON FILE
BROCK WORMER                         ADDRESS ON FILE
BROCK ZILLER                         ADDRESS ON FILE
BRODAR SMITH                         ADDRESS ON FILE
BRODERICK JONES                      ADDRESS ON FILE
BRODERICK MCCOULLOUGH                ADDRESS ON FILE
BRODERICK RICHARDSON                 ADDRESS ON FILE
BRODERICK STANLEY                    ADDRESS ON FILE
BRODI COGAR                          ADDRESS ON FILE
BRODIE DUNKIN                        ADDRESS ON FILE
BRODIE STIMSON                       ADDRESS ON FILE
BRODRICK ENGRAM                      ADDRESS ON FILE
BRODY AND ASSOCIATES                 120 POST RD WEST STE 101 WESTPORT CT 06880
BRODY BROWN                          ADDRESS ON FILE
BRODY HALL                           ADDRESS ON FILE
BRODY LEVER                          ADDRESS ON FILE
BRODY SALMON                         ADDRESS ON FILE
BRODY STACKNICK                      ADDRESS ON FILE
BROGAN PAPENFUSE                     ADDRESS ON FILE
BRONSON HAWES                        ADDRESS ON FILE
BRONSTON STOVER                      ADDRESS ON FILE
BRONTE LENNING                       ADDRESS ON FILE
BRONZE GREEN                         ADDRESS ON FILE
BROOK CARRELL                        ADDRESS ON FILE
BROOK DEWITT                         ADDRESS ON FILE
BROOK DOUGLAS                        ADDRESS ON FILE
BROOK HUFFAKER                       ADDRESS ON FILE
BROOK MORDENGA                       ADDRESS ON FILE
BROOK PARK CITY INCOME TAX           6161 ENGLE ROAD BROOK PARK OH 44142
BROOK PASLEY                         ADDRESS ON FILE
BROOK RIDDLE                         ADDRESS ON FILE
BROOK SCOTT                          ADDRESS ON FILE
BROOK-LYNN BROWN-TACKETT             ADDRESS ON FILE
BROOKE ASHLEY                        ADDRESS ON FILE
BROOKE ASTON                         ADDRESS ON FILE
BROOKE AUSTIN                        ADDRESS ON FILE
BROOKE BAGWELL                       ADDRESS ON FILE
BROOKE BARNES                        ADDRESS ON FILE
BROOKE BECKER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 302 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 527 of 2235

Claim Name                      Address Information
BROOKE BECKER                   ADDRESS ON FILE
BROOKE BELL                     ADDRESS ON FILE
BROOKE BENEDICT                 ADDRESS ON FILE
BROOKE BLACK                    ADDRESS ON FILE
BROOKE BLACK                    ADDRESS ON FILE
BROOKE BLACK                    ADDRESS ON FILE
BROOKE BOUND                    ADDRESS ON FILE
BROOKE BOWDEN                   ADDRESS ON FILE
BROOKE BOWLING                  ADDRESS ON FILE
BROOKE BRINKLEY                 ADDRESS ON FILE
BROOKE BRUMBLEY                 ADDRESS ON FILE
BROOKE BUCHANAN                 ADDRESS ON FILE
BROOKE CARICO                   ADDRESS ON FILE
BROOKE CARNETT                  ADDRESS ON FILE
BROOKE CARR                     ADDRESS ON FILE
BROOKE CARROLL                  ADDRESS ON FILE
BROOKE CHASTAIN                 ADDRESS ON FILE
BROOKE COLEMAN                  ADDRESS ON FILE
BROOKE COLETTA                  ADDRESS ON FILE
BROOKE CREIGHTON                ADDRESS ON FILE
BROOKE CROSSLAND                ADDRESS ON FILE
BROOKE DAVIES                   ADDRESS ON FILE
BROOKE DAVIS                    ADDRESS ON FILE
BROOKE DENSON                   ADDRESS ON FILE
BROOKE DEROLF                   ADDRESS ON FILE
BROOKE DINATALE                 ADDRESS ON FILE
BROOKE DOMMENGE                 ADDRESS ON FILE
BROOKE EBERT                    ADDRESS ON FILE
BROOKE FERENEC                  ADDRESS ON FILE
BROOKE FOLEY                    ADDRESS ON FILE
BROOKE FOX                      ADDRESS ON FILE
BROOKE GAINEY                   ADDRESS ON FILE
BROOKE GALLAHER                 ADDRESS ON FILE
BROOKE GEHRINGER                ADDRESS ON FILE
BROOKE GEORGE                   ADDRESS ON FILE
BROOKE GIBBS                    ADDRESS ON FILE
BROOKE GORMAN                   ADDRESS ON FILE
BROOKE GUTTUSO                  ADDRESS ON FILE
BROOKE HADSALL                  ADDRESS ON FILE
BROOKE HALLOCK                  ADDRESS ON FILE
BROOKE HALLOW                   ADDRESS ON FILE
BROOKE HAMBY                    ADDRESS ON FILE
BROOKE HANDEL                   ADDRESS ON FILE
BROOKE HARDMAN                  ADDRESS ON FILE
BROOKE HARMS                    ADDRESS ON FILE
BROOKE HARPE                    ADDRESS ON FILE
BROOKE HARTSOOK                 ADDRESS ON FILE
BROOKE HEINZ                    ADDRESS ON FILE
BROOKE HEITLAND                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 303 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 528 of 2235

Claim Name                        Address Information
BROOKE HICKS                      ADDRESS ON FILE
BROOKE HILGERT                    ADDRESS ON FILE
BROOKE HOLDEN                     ADDRESS ON FILE
BROOKE HOLMES                     ADDRESS ON FILE
BROOKE HOLTZAPFEL                 ADDRESS ON FILE
BROOKE HOWARD                     ADDRESS ON FILE
BROOKE HUGHES                     ADDRESS ON FILE
BROOKE HULTZ                      ADDRESS ON FILE
BROOKE KELLY                      ADDRESS ON FILE
BROOKE KING                       ADDRESS ON FILE
BROOKE KUNZE                      ADDRESS ON FILE
BROOKE LABELLE                    ADDRESS ON FILE
BROOKE LAHIFF                     ADDRESS ON FILE
BROOKE LAMBERT                    ADDRESS ON FILE
BROOKE LENNICX                    ADDRESS ON FILE
BROOKE LEWIS                      ADDRESS ON FILE
BROOKE LUNDY                      ADDRESS ON FILE
BROOKE LYNCH                      ADDRESS ON FILE
BROOKE MALACHOWSKI                ADDRESS ON FILE
BROOKE MARRA                      ADDRESS ON FILE
BROOKE MARSH                      ADDRESS ON FILE
BROOKE MAYBAUM                    ADDRESS ON FILE
BROOKE MCCANNA                    ADDRESS ON FILE
BROOKE MCCLAIN                    ADDRESS ON FILE
BROOKE MCDOWALL                   ADDRESS ON FILE
BROOKE MCGEE                      ADDRESS ON FILE
BROOKE MCLAUGHLIN                 ADDRESS ON FILE
BROOKE MEDLOCK                    ADDRESS ON FILE
BROOKE MELGAR                     ADDRESS ON FILE
BROOKE MURRELL                    ADDRESS ON FILE
BROOKE NOLEN                      ADDRESS ON FILE
BROOKE PASS                       ADDRESS ON FILE
BROOKE PETRELLA                   ADDRESS ON FILE
BROOKE PHELPS                     ADDRESS ON FILE
BROOKE POLLARD                    ADDRESS ON FILE
BROOKE POSTON                     ADDRESS ON FILE
BROOKE PRICE                      ADDRESS ON FILE
BROOKE RAMEY                      ADDRESS ON FILE
BROOKE RATHOF                     ADDRESS ON FILE
BROOKE RENAUD                     ADDRESS ON FILE
BROOKE RIDGEWAY                   ADDRESS ON FILE
BROOKE RIGGS                      ADDRESS ON FILE
BROOKE ROSENKRANS                 ADDRESS ON FILE
BROOKE RUSS                       ADDRESS ON FILE
BROOKE RYDER                      ADDRESS ON FILE
BROOKE SCOTT                      ADDRESS ON FILE
BROOKE SHACKELFORD                ADDRESS ON FILE
BROOKE SHAMBLIN                   ADDRESS ON FILE
BROOKE SLAVINSKY                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 304 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 529 of 2235

Claim Name                           Address Information
BROOKE STOLICA                       ADDRESS ON FILE
BROOKE TISHNER                       ADDRESS ON FILE
BROOKE TRIONE                        ADDRESS ON FILE
BROOKE TUCK                          ADDRESS ON FILE
BROOKE ULLERY                        ADDRESS ON FILE
BROOKE VACANTI                       ADDRESS ON FILE
BROOKE VARNEY                        ADDRESS ON FILE
BROOKE VETTER                        ADDRESS ON FILE
BROOKE WALKER                        ADDRESS ON FILE
BROOKE WARRINGTON                    ADDRESS ON FILE
BROOKE WARTELLA                      ADDRESS ON FILE
BROOKE WEAVER                        ADDRESS ON FILE
BROOKE WEAVER                        ADDRESS ON FILE
BROOKE WEBSTER                       ADDRESS ON FILE
BROOKE WELCH                         ADDRESS ON FILE
BROOKE WHARTON                       ADDRESS ON FILE
BROOKE WILKINS                       ADDRESS ON FILE
BROOKE WILKINS                       ADDRESS ON FILE
BROOKE WILKINS                       ADDRESS ON FILE
BROOKE WILLIAMS                      ADDRESS ON FILE
BROOKE WILLIAMS                      ADDRESS ON FILE
BROOKE WOODS                         ADDRESS ON FILE
BROOKE WYMER                         ADDRESS ON FILE
BROOKE YEAGER                        ADDRESS ON FILE
BROOKELYN MOORE                      ADDRESS ON FILE
BROOKELYN SMITH                      ADDRESS ON FILE
BROOKELYN WRIGHT                     ADDRESS ON FILE
BROOKELYNN HOFFMAN                   ADDRESS ON FILE
BROOKELYNN MCLEAN                    ADDRESS ON FILE
BROOKLYN ALBRITTON                   ADDRESS ON FILE
BROOKLYN ALLEN-DUDLEY                ADDRESS ON FILE
BROOKLYN ARNOLD                      ADDRESS ON FILE
BROOKLYN BAILEY                      ADDRESS ON FILE
BROOKLYN BAKER                       ADDRESS ON FILE
BROOKLYN BASS                        ADDRESS ON FILE
BROOKLYN BEAVERS                     ADDRESS ON FILE
BROOKLYN BLACKBURN                   ADDRESS ON FILE
BROOKLYN BROUGHTON                   ADDRESS ON FILE
BROOKLYN COCKERHAM                   ADDRESS ON FILE
BROOKLYN COMBS                       ADDRESS ON FILE
BROOKLYN DIAL                        ADDRESS ON FILE
BROOKLYN EARNHEART                   ADDRESS ON FILE
BROOKLYN GROSS                       ADDRESS ON FILE
BROOKLYN HARBAUGH                    ADDRESS ON FILE
BROOKLYN HART                        ADDRESS ON FILE
BROOKLYN HEYWARD                     ADDRESS ON FILE
BROOKLYN JOHNSON                     ADDRESS ON FILE
BROOKLYN KROHE                       ADDRESS ON FILE
BROOKLYN LAMPARTER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 305 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                 Service List
                                                                             Page 530 of 2235

Claim Name                            Address Information
BROOKLYN LAWRENCE                     ADDRESS ON FILE
BROOKLYN MOSES                        ADDRESS ON FILE
BROOKLYN RAINES                       ADDRESS ON FILE
BROOKLYN ROBINSON                     ADDRESS ON FILE
BROOKLYN RUSH                         ADDRESS ON FILE
BROOKLYN SKINNER                      ADDRESS ON FILE
BROOKLYN SMITH                        ADDRESS ON FILE
BROOKLYN SORENSEN                     ADDRESS ON FILE
BROOKLYN STAMEY                       ADDRESS ON FILE
BROOKLYN WILSON                       ADDRESS ON FILE
BROOKLYN WILSON                       ADDRESS ON FILE
BROOKLYN WILSON                       ADDRESS ON FILE
BROOKLYN WRIGHT                       ADDRESS ON FILE
BROOKLYNE HUTCHASON                   ADDRESS ON FILE
BROOKLYNE YOUNG-DAVIS                 ADDRESS ON FILE
BROOKLYNN BUFF                        ADDRESS ON FILE
BROOKLYNN FREEMAN                     ADDRESS ON FILE
BROOKLYNN MARTINEZ                    ADDRESS ON FILE
BROOKLYNN MASON                       ADDRESS ON FILE
BROOKLYNN SAMONTE                     ADDRESS ON FILE
BROOKLYNN STAPLETON                   ADDRESS ON FILE
BROOKS CLEANING SERVICES INC          P O BOX 2121 ANDERSON SC 29622
BROOKS LOCK AND KEY INC               411 6TH ST SE DECATUR AL 35601
BROOKS TALLEY                         ADDRESS ON FILE
BROOKS TALLEY                         ADDRESS ON FILE
BROOKS THOMPSON                       ADDRESS ON FILE
BROOKWOODY LLC                        8845 MISTLETOE DR ATTN: STEVEN HERSHEY EASTON MD 21601
BROOME COUNTY HEALTH DEPARTMENT       225 FRONT ST BINGHAMTON NY 13905
BROOME STEAM                          2 NORTH OAK AVE ENDICOTT NY 13760
BROOME STEAM                          CARPET CLEANING INC 2 NORTH OAK AVE ENDICOTT NY 13760
BROTHERS SERVICES INC                 4541 VEROT SCHOOL RD YOUNGSVILLE LA 70592
BROWN CAPITAL LLLP                    BROWN NOLTEMEYER PHOENIX PLACE 2424 EAGLES EYRIE CT ATTN CATHERINE E BROWN
                                      LOUISVILLE KY 40206
BROWN DISTRIBUTING CO INC             7986 VILLA PARK DRIVE RICHMOND VA 23228
BROWN DISTRIBUTING CO INC             1300 ALLENDALE ROAD WEST PALM BEACH FL 33405
BROWN DISTRIBUTING CO INC             51 SWAN ROAD NEWARK OH 43055
BROWN LANDSCAPING INC                 PO BOX 504 CLARKDALE GA 30111
BROWN NOLTEMAYER PHEONIX PLACE, LLC   ATTN: CATHERINE E. BROWN 2424 EAGLES EYRIE COURT LOUISVILLE KY 40206
BROWN NOLTEMEYER PHOENIX PLACE        2424 EAGLES EYRIE CT ATTN CATHERINE E BROWN LOUISVILLE KY 40206
BROWN TRANSFER CO LLC                 PO BOX 674169 DALLAS TX 75267-4169
BROWN, LISA                           ADDRESS ON FILE
BROWNS CLEANING SERVICE               PO BOX 1360 ICARD NC 28666
BROWNS LANDSCAPING                    235 W 4TH STREET BLOOMSBURG PA 17815
BROWNS LANDSCAPING                    DBA BROWNS LANDSCAPING 235 WEST 4TH STREET BLOOMSBURG PA 17815
BRUCE BARRETT                         ADDRESS ON FILE
BRUCE BASS                            ADDRESS ON FILE
BRUCE BRADBERRY                       ADDRESS ON FILE
BRUCE BREWSTER                        ADDRESS ON FILE
BRUCE BROWN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 306 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 531 of 2235

Claim Name                           Address Information
BRUCE BROWN                          ADDRESS ON FILE
BRUCE C TORREY                       ADDRESS ON FILE
BRUCE E GARLAND                      ADDRESS ON FILE
BRUCE GREEN                          ADDRESS ON FILE
BRUCE H. TOBIN, ESQ.                 31151 W. 10 MILE RD. FARMINGTON HILLS, MI 48336
BRUCE HAITH                          ADDRESS ON FILE
BRUCE HOLZMAN                        ADDRESS ON FILE
BRUCE JENKINS                        ADDRESS ON FILE
BRUCE JONES                          ADDRESS ON FILE
BRUCE KNISKERN                       ADDRESS ON FILE
BRUCE KRAUS                          ADDRESS ON FILE
BRUCE KREEMER                        ADDRESS ON FILE
BRUCE LARENCE                        ADDRESS ON FILE
BRUCE MAXWELL                        ADDRESS ON FILE
BRUCE MCDOUGALD                      ADDRESS ON FILE
BRUCE MOORE                          ADDRESS ON FILE
BRUCE MORRIS                         ADDRESS ON FILE
BRUCE PHILLIPPE                      ADDRESS ON FILE
BRUCE PIETUSZKA                      ADDRESS ON FILE
BRUCE PUTTERMAN                      ADDRESS ON FILE
BRUCE ROBERTSON                      ADDRESS ON FILE
BRUCE ROHRBAUGH                      ADDRESS ON FILE
BRUCE S NEWMAN                       ADDRESS ON FILE
BRUCE SEAMAN                         ADDRESS ON FILE
BRUCE STOVAL JR                      ADDRESS ON FILE
BRUCE TEIXEIRA                       ADDRESS ON FILE
BRUCE THOMPSON                       ADDRESS ON FILE
BRUCE TURNER                         ADDRESS ON FILE
BRUCE VANCE                          ADDRESS ON FILE
BRUCE WALKER                         ADDRESS ON FILE
BRUCE WATERS                         ADDRESS ON FILE
BRUCE WHERRY                         ADDRESS ON FILE
BRUCE WICKHAM                        ADDRESS ON FILE
BRUCE WILLIAMS                       ADDRESS ON FILE
BRUCE WILLIS                         ADDRESS ON FILE
BRUNO CHAGAS                         ADDRESS ON FILE
BRUNO FERNANDEZ                      ADDRESS ON FILE
BRUNO GAVILANO                       ADDRESS ON FILE
BRUNO NOVELLA CARRION                ADDRESS ON FILE
BRUNSRICA PARRIS                     ADDRESS ON FILE
BRUNSWICK BEDDING UPHOLSTERY         4270 NORWICH STREET EXT BRUNSWICK GA 31520
BRUNSWICK GLYNN COUNTY JOINT         WATER AND SEWER COMMISSION PO BOX 628396 ORLANDO FL 32862-8396
BRUNTAE MALONE                       ADDRESS ON FILE
BRYAN BATTLE                         ADDRESS ON FILE
BRYAN BEHRMAN                        ADDRESS ON FILE
BRYAN BELL                           ADDRESS ON FILE
BRYAN BELL                           ADDRESS ON FILE
BRYAN BENAVIDEZ                      ADDRESS ON FILE
BRYAN BIGGERS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 307 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 532 of 2235

Claim Name                        Address Information
BRYAN BISPO                       ADDRESS ON FILE
BRYAN BRAGG                       ADDRESS ON FILE
BRYAN BULLINS                     ADDRESS ON FILE
BRYAN BUTTON                      ADDRESS ON FILE
BRYAN CLARK                       ADDRESS ON FILE
BRYAN CLARKE                      ADDRESS ON FILE
BRYAN CLEMONS                     ADDRESS ON FILE
BRYAN COLEMAN                     ADDRESS ON FILE
BRYAN COLLINS                     ADDRESS ON FILE
BRYAN COOK                        ADDRESS ON FILE
BRYAN CORTEZ                      ADDRESS ON FILE
BRYAN DARLING                     ADDRESS ON FILE
BRYAN DAVIS                       ADDRESS ON FILE
BRYAN DAVIS                       ADDRESS ON FILE
BRYAN DENNIS                      ADDRESS ON FILE
BRYAN DICKENS                     ADDRESS ON FILE
BRYAN DILLARD                     ADDRESS ON FILE
BRYAN DREHER                      ADDRESS ON FILE
BRYAN DRIGGERS                    ADDRESS ON FILE
BRYAN EVANS                       ADDRESS ON FILE
BRYAN FARNSWORTH-EGELSTON         ADDRESS ON FILE
BRYAN FOSTER                      ADDRESS ON FILE
BRYAN GEORGE                      ADDRESS ON FILE
BRYAN GIL                         ADDRESS ON FILE
BRYAN HANKERSON                   ADDRESS ON FILE
BRYAN HART                        ADDRESS ON FILE
BRYAN HENDERSON                   ADDRESS ON FILE
BRYAN HEYWARD                     ADDRESS ON FILE
BRYAN HILAIRE                     ADDRESS ON FILE
BRYAN HINES                       ADDRESS ON FILE
BRYAN HOLT                        ADDRESS ON FILE
BRYAN INGHAM                      ADDRESS ON FILE
BRYAN JACKSON                     ADDRESS ON FILE
BRYAN JANVIER                     ADDRESS ON FILE
BRYAN JOHNSON                     ADDRESS ON FILE
BRYAN JONES                       ADDRESS ON FILE
BRYAN JONES                       ADDRESS ON FILE
BRYAN KAERICHER                   ADDRESS ON FILE
BRYAN KILCOYNE                    ADDRESS ON FILE
BRYAN KING                        ADDRESS ON FILE
BRYAN KUNDRAT                     ADDRESS ON FILE
BRYAN LA GASSA                    ADDRESS ON FILE
BRYAN LAWINGER                    ADDRESS ON FILE
BRYAN LINDSEY                     ADDRESS ON FILE
BRYAN LITTLEJOHN                  ADDRESS ON FILE
BRYAN LYNCH                       ADDRESS ON FILE
BRYAN MANIGAT                     ADDRESS ON FILE
BRYAN MCCALLEN                    ADDRESS ON FILE
BRYAN MCCLUNEY                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 308 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 533 of 2235

Claim Name                        Address Information
BRYAN MCKEE                       ADDRESS ON FILE
BRYAN MCREYNOLDS                  ADDRESS ON FILE
BRYAN MEDLIN                      ADDRESS ON FILE
BRYAN METCALF                     ADDRESS ON FILE
BRYAN MEYERS                      ADDRESS ON FILE
BRYAN MICHAEL                     ADDRESS ON FILE
BRYAN MILLS                       ADDRESS ON FILE
BRYAN MOON                        ADDRESS ON FILE
BRYAN MOORE                       ADDRESS ON FILE
BRYAN MORRIS                      ADDRESS ON FILE
BRYAN MUDGE                       ADDRESS ON FILE
BRYAN MULLEN                      ADDRESS ON FILE
BRYAN MYERS                       ADDRESS ON FILE
BRYAN NADROWSKI                   ADDRESS ON FILE
BRYAN NESMITH                     ADDRESS ON FILE
BRYAN ORILEY                      ADDRESS ON FILE
BRYAN PANCERO                     ADDRESS ON FILE
BRYAN PARKER                      ADDRESS ON FILE
BRYAN PAULISON                    ADDRESS ON FILE
BRYAN PEST CONTROL INC            ATTN BRYAN O GRIMES 1051 S WILSON ST CRESTVIEW FL 32536
BRYAN PEST CONTROL INC            ATTN BRYAN O GRIMES 5454 GULF BREEZE PKWY GULF BREEZE FL 32536
BRYAN PEST CONTROL INC            911 DON DRIVE FORT WALTON BEACH FL 32547
BRYAN PEST CONTROL INC            ATTN BRYAN O GRIMES 911 DON DR FT WALTON BCH FL 32547
BRYAN PEST CONTROL INC            ATTN BRYAN O GRIMES 604 ELM ST NICEVILLE FL 32578
BRYAN PFEIFFER                    ADDRESS ON FILE
BRYAN PINTO                       ADDRESS ON FILE
BRYAN POSEY                       ADDRESS ON FILE
BRYAN POWERS                      ADDRESS ON FILE
BRYAN REDMILL                     ADDRESS ON FILE
BRYAN ROBERTS                     ADDRESS ON FILE
BRYAN RODRIGUEZ                   ADDRESS ON FILE
BRYAN SALIMANDO                   ADDRESS ON FILE
BRYAN SANTIAGO                    ADDRESS ON FILE
BRYAN SAUNDERS                    ADDRESS ON FILE
BRYAN SCALES                      ADDRESS ON FILE
BRYAN SCHMIDT                     ADDRESS ON FILE
BRYAN SHELPMAN                    ADDRESS ON FILE
BRYAN SHRAY                       ADDRESS ON FILE
BRYAN STENSON                     ADDRESS ON FILE
BRYAN TATE                        ADDRESS ON FILE
BRYAN VARGAS                      ADDRESS ON FILE
BRYAN VEGA-PABON                  ADDRESS ON FILE
BRYAN WAGNER                      ADDRESS ON FILE
BRYAN WALKER                      ADDRESS ON FILE
BRYAN WEILER                      ADDRESS ON FILE
BRYAN WESTMORELAND                ADDRESS ON FILE
BRYAN WICKHAM                     ADDRESS ON FILE
BRYAN WINLAND                     ADDRESS ON FILE
BRYAN WISNIEWSKI                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 309 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 534 of 2235

Claim Name                           Address Information
BRYAN WNUK                           ADDRESS ON FILE
BRYAN WRIGHT                         ADDRESS ON FILE
BRYAN WRIGHT                         ADDRESS ON FILE
BRYANA BACKUS                        ADDRESS ON FILE
BRYANA FITCHIE                       ADDRESS ON FILE
BRYANA HILL                          ADDRESS ON FILE
BRYANA MARSHALL                      ADDRESS ON FILE
BRYANA MONSERRATE                    ADDRESS ON FILE
BRYANA OREN                          ADDRESS ON FILE
BRYANA ROBERTS                       ADDRESS ON FILE
BRYANA RODRIGUEZ                     ADDRESS ON FILE
BRYANA YOUNG                         ADDRESS ON FILE
BRYANDRA CLEVELAND                   ADDRESS ON FILE
BRYANNA BACA                         ADDRESS ON FILE
BRYANNA CALDWELL                     ADDRESS ON FILE
BRYANNA CRIVELLO                     ADDRESS ON FILE
BRYANNA EDGAR                        ADDRESS ON FILE
BRYANNA GOODLOE                      ADDRESS ON FILE
BRYANNA HAAG                         ADDRESS ON FILE
BRYANNA JONES                        ADDRESS ON FILE
BRYANNA LUNA-BANKHEAD                ADDRESS ON FILE
BRYANNA MACHEN                       ADDRESS ON FILE
BRYANNA MARTE                        ADDRESS ON FILE
BRYANNA SMITH                        ADDRESS ON FILE
BRYANNA STETTNER                     ADDRESS ON FILE
BRYANNA WOODHOUSE                    ADDRESS ON FILE
BRYANNAH HUTCHINSON                  ADDRESS ON FILE
BRYANT ACKERMAN                      ADDRESS ON FILE
BRYANT BONDS                         ADDRESS ON FILE
BRYANT BYRD                          ADDRESS ON FILE
BRYANT DOWNS                         ADDRESS ON FILE
BRYANT ESPINOZA                      ADDRESS ON FILE
BRYANT GONZALEZ                      ADDRESS ON FILE
BRYANT HARDIN                        ADDRESS ON FILE
BRYANT HAYES                         ADDRESS ON FILE
BRYANT HERNANDEZ                     ADDRESS ON FILE
BRYANT LEE                           ADDRESS ON FILE
BRYANT LITTON                        ADDRESS ON FILE
BRYANT MARSHALL                      ADDRESS ON FILE
BRYANT MCCOLLOUGH                    ADDRESS ON FILE
BRYANT MEADOWS                       ADDRESS ON FILE
BRYANT MILLER                        ADDRESS ON FILE
BRYANT MOLITOR                       ADDRESS ON FILE
BRYANT NUTT                          ADDRESS ON FILE
BRYANT PAULINO                       ADDRESS ON FILE
BRYANT SETZER                        ADDRESS ON FILE
BRYANT SIMMONS                       ADDRESS ON FILE
BRYANT TAYLOR                        ADDRESS ON FILE
BRYANT WILLIAMS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 310 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 535 of 2235

Claim Name                       Address Information
BRYANT WILLIAMS                  ADDRESS ON FILE
BRYANT WILLIS                    ADDRESS ON FILE
BRYCE BEATENBOUGH                ADDRESS ON FILE
BRYCE BINKLEY                    ADDRESS ON FILE
BRYCE BROUGHAM                   ADDRESS ON FILE
BRYCE CHILDS                     ADDRESS ON FILE
BRYCE CINDEA                     ADDRESS ON FILE
BRYCE COLE                       ADDRESS ON FILE
BRYCE CONWELL                    ADDRESS ON FILE
BRYCE DRAKE                      ADDRESS ON FILE
BRYCE DUNSTAN                    ADDRESS ON FILE
BRYCE GOGGINS                    ADDRESS ON FILE
BRYCE GREGGS                     ADDRESS ON FILE
BRYCE HAMMOND                    ADDRESS ON FILE
BRYCE HARRIS                     ADDRESS ON FILE
BRYCE HOOVER                     ADDRESS ON FILE
BRYCE MARSH                      ADDRESS ON FILE
BRYCE MORRISON                   ADDRESS ON FILE
BRYCE NYSTROM                    ADDRESS ON FILE
BRYCE PRITCHETT                  ADDRESS ON FILE
BRYCE RAPER                      ADDRESS ON FILE
BRYCE SAINZ                      ADDRESS ON FILE
BRYCE STAMBAUGH                  ADDRESS ON FILE
BRYCE SYKES                      ADDRESS ON FILE
BRYCE THOMAS                     ADDRESS ON FILE
BRYCE TUGGLE                     ADDRESS ON FILE
BRYCE TURNER                     ADDRESS ON FILE
BRYCE WARE                       ADDRESS ON FILE
BRYCE WILLIAMS                   ADDRESS ON FILE
BRYCELIN WILSON                  ADDRESS ON FILE
BRYCEON MAGEE                    ADDRESS ON FILE
BRYHEEM KING                     ADDRESS ON FILE
BRYNA JOHNSON                    ADDRESS ON FILE
BRYNDA KRUEGER                   ADDRESS ON FILE
BRYNDEN GOODLING                 ADDRESS ON FILE
BRYNLIE CHAMBERS                 ADDRESS ON FILE
BRYNN BLALOCK                    ADDRESS ON FILE
BRYNN BONNER                     ADDRESS ON FILE
BRYNN DESHIELD                   ADDRESS ON FILE
BRYNN HARRIS                     ADDRESS ON FILE
BRYNN MELDER                     ADDRESS ON FILE
BRYNN NOVISKI                    ADDRESS ON FILE
BRYNNA MANIBUSAN                 ADDRESS ON FILE
BRYON BOSWELL                    ADDRESS ON FILE
BRYON BRADFORTH                  ADDRESS ON FILE
BRYON HUNTER                     ADDRESS ON FILE
BRYON LOVE                       ADDRESS ON FILE
BRYON TOUSIGNANT                 ADDRESS ON FILE
BRYONNA BLACK                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 311 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 536 of 2235

Claim Name                              Address Information
BRYONNA MOBLEY                          ADDRESS ON FILE
BRYSHON LOCKETT                         ADDRESS ON FILE
BRYSON BISHOP                           ADDRESS ON FILE
BRYSON CAGLE                            ADDRESS ON FILE
BRYSON COLLINS                          ADDRESS ON FILE
BRYSON CONWELL                          ADDRESS ON FILE
BRYSON FULMER                           ADDRESS ON FILE
BRYSON HAMMOND                          ADDRESS ON FILE
BRYSON LANGFORD                         ADDRESS ON FILE
BRYSON REED                             ADDRESS ON FILE
BRYSON STUKES                           ADDRESS ON FILE
BRYSYN JACKSON                          ADDRESS ON FILE
BRYTEN RODDY                            ADDRESS ON FILE
BRYTON JOHNSON                          ADDRESS ON FILE
BT CAR WASH                             4181 NEEDMORE RD TURKEY NC 28393
BT CARAWAN INC                          101 SQUIRE DR WINTERVILLE NC 28590
BT CONSTRUCTION INC                     16305 S 38TH ST ROCA NE 68430
BUBS LAWNSCAPES                         221 AUTUMN WAY ELIZABETHTOWN KY 42701
BUCHANAN INGERSOLL                      ELEVEN PENN CENTER 14TH FLOOR PHILADELPHIA PA 19103
BUCK DISTRIBUTING                       P O BOX 1490 UPPER MARLBORO MD 20772
BUCKEYE CEILING CLEANING INC            3465 S ARLINGTON RD UNIT E 206 AKRON OH 44312
BUCKEYE CHECK CASHING OF ALABAMA, LLC   ATTN: STORE DEVELOPMENT 7001 POST ROAD, STE 200 DUBLIN OH 43016
BUCKHEAD MEAT OF ATLANTA                4500 WICKERSHAM DR COLLEGE PARK GA 30337
BUCKINGHAM CONSULTING USA LLC           ATTN JOHN W SPOTTS 421 WEST MELROSE STREET SUITE 21BC CHICAGO IL 60657
BUCKS COUNTY DEPARTMENT OF HEALTH       1282 ALMSHOUSE RD DOYLESTOWN PA 18901
BUD OF GREENVILLE                       2101 HWY 86 PIEDMONT SC 29673
BUDDYS REDEZVOUS--PIZZARIA, LLC         C/O CAPITALSPRING 575 LEXINGTON AVE., 28TH FLOOR ATTN: JASON RUIZ NEW YORK NY
                                        10022
BUDGET ROOTER                           PO BOX 64634 FAYETTEVILLE NC 28306
BUDGET ROOTER PLUMBING CO               PO BOX 64634 FAYETTEVILLE NC 28306
BUDS PRODUCE                            PO BOX 1355 ELIZABETHTOWN KY 42702
BUDWEISER BUSCH DISTRIBUTING CO INC     1050 NORTH BELTLINE HIGHWAY MOBILE AL 36617
BUDWEISER OF ASHEVILLE                  PO BOX 817 SKYLAND NC 28776
BUDWEISER OF SPARTANBURG INC            PO BOX 170009 6645 POTTERY ROAD SPARTANBURG SC 29301
BUEHLERS FRESH FOODS                    PO BOX 196 WOOSTER OH 44691
BUFFALO BLOOMFIELD ASSOC LLC            ATTN: LEASE ADMINISTRATION 570 DELAWARE AVENUE BUFFALO NY 14202
BUFFALO BLOOMFIELD ASSOCIATES LLC       ATTN KEN LABENSKI 570 DELAWARE AVE BUFFALO NY 14202
BUFFALO-BLOOMFIELD ASSOCIATES, LLC      JOHN J. FERRITER, ESQ. FERRITER & FERRITER LLC 1669 NORTHAMPTON STREET HOLYOKE
                                        MA 01040
BUFFALO-BLOOMFIELD ASSOCIATES, LLC      C/O SULLIVAN HAYES 10 WATERDOWN DRIVE, SUITE 200 FARMINGTON CT 06032
BUFFALO-BLOOMFIELD ASSOCIATES, LLC      ATTN: LEASE ADMINISTRATION 570 DELAWARE AVE. BUFFALO NY 14202
BUFFALO-BLOOMFIELD ASSOCIATES, LLC      ATTN: CAMILLE SUTTON, JULIE V. COLIN SHARON ALCOM 570 DELAWARE AVE. BUFFALO NY
                                        14202
BUFFALO-BLOOMFIELD ASSOCIATES, LLC      ATTN: LEGAL DEPARTMENT 7978 COOPER CREEK BLVD, SUITE 100 UNIVERSITY PARK FL
                                        34201
BUFFIE BURRELL                          ADDRESS ON FILE
BUILDING REMODELING MAINTENANCE         1022 STONEY CREEK RD BEDFORD VA 24523
BUKADIRI TRAWALLY                       ADDRESS ON FILE
BULLDOG LAWNCARE LLC                    4709 COMMERCIAL BLVD BARTOW FL 33830
BULLDOG PACKAGE                         301 HIGHWAY 12 W STARKVILLE MS 39759


Epiq Corporate Restructuring, LLC                                                                  Page 312 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 537 of 2235

Claim Name                           Address Information
BULLOCH COUNTY HEALTH DEPARTMENT     1 W ALTMAN ST STATESBORO GA 30458
BULLOCH COUNTY TAX COMMISSIONER      1 W ALTMAN ST STATESBORO GA 30458
BUNN O MATIC CORPORATION             24315 NETWORK PL COMMERCIAL DIVISION CHICAGO IL 60673
BUNN O MATIC CORPORATION             1400 STEVENSON DRIVE SPRINGFIELD IL 62703
BUNTIN OUT OF HOME MEDIA LLC         ATTN HOWARD C GREINER 1001 HAWKINS ST NASHVILLE TN 37203
BURAK KUCUK                          ADDRESS ON FILE
BURKE COUNTY TAX COLLECTOR           110 N GREEN ST MORGANTON NC 28655
BURKE ELECTRICAL CONTRACTORS         73 ROUTE 9 SUITE 9 FISHKILL NY 12524
BURKHARDT DISTRIBUTING CO INC        3935 INMAN ROAD PO BOX 438 ST AUGUSTINE FL 32085
BURKHARDT DISTRIBUTING CO INC        6125 NW 18TH DRIVE GAINESVILLE FL 32653
BURKHARDT SALES AND SERVICE          3935 INMAN ROAD PO BOX 438 ST AUGUSTINE FL 32085
BURKHARDT SALES AND SERVICE          6125 NW 18TH DRIVE GAINESVILLE FL 32653
BURKHOLDERS WINDOW CLEANING          404 OAK ST JERSEY SHORE PA 17740
BURNARD SAMUEL                       ADDRESS ON FILE
BURNETTE SHUTT MCDANIEL PA           ADDRESS ON FILE
BURNS ALL SEASON LAWN CARE           330 CIRCLE DRIVE RUSSELLVILLE AL 35653
BURRELL DANIEL                       ADDRESS ON FILE
BURRIAH RICHARDSON                   ADDRESS ON FILE
BURTON BOVEE                         ADDRESS ON FILE
BURTON CURETON                       ADDRESS ON FILE
BURTON PLUMBING                      5010 F ST OMAHA NE 68117
BUSCH DISTRIBUTING CO LLC            150 TURNER BLVD ST PETERS MO 63376
BUSH SEYFERTH PAIGE PLLC             3001 W BIG BEAVER RD STE 600 TROY MI 48084
BUSINESS TAX DIVISION                COMMERCIAL ACTIVITY TAX PO BOX 16158 COLUMBUS OH 43216-6158
BUSINESS WIRE                        DEPARTMENT 34182 PO BOX 39000 SAN FRANCISCO CA 94139
BUTLER COUNTY COMMISSION             PO BOX 756 JUDGE OF PROBATE GREENVILLE AL 36037-0756
BUTLER COUNTY HEALTH DEPARTMENT      350 AIRPORT RD GREENVILLE AL 36037
BUTLER COUNTY TAX COLLECTOR          700 COURT SQUARE GREENVILLE AL 36037
BUTLER SNOW LLP                      1020 HIGHLAND COLONY PKWY STE 1400 PO BOX 6010 RIDGELAND MS 39157
BUTLER, RYAN                         ADDRESS ON FILE
BV ASSOCIATES                        C/O THE CORDISH COMPANY ATTN: GENERAL COUNSEL 601 EAST PRATT STREET, 6TH FLOOR
                                     BALTIMORE MD 21202
BV ASSOCIATES                        PO BOX 29027 C/O THE ELLISON CO GREENSBORO NC 27429
BVU AUTHORITY                        PO BOX 8100 BRISTOL VA 24203-8100
BWJW ENTERPRISES INC                 DBA CLOUDBURST LAWN SPRINKLER CO PO BOX 912 GRAND ISLAND NE 68802
BYAMBAA ULZIISAIKHAN                 ADDRESS ON FILE
BYRON BARKLEY                        ADDRESS ON FILE
BYRON CAMPBELL                       ADDRESS ON FILE
BYRON CUENCA                         ADDRESS ON FILE
BYRON EDWARDS                        ADDRESS ON FILE
BYRON FRASER                         ADDRESS ON FILE
BYRON GREEN                          ADDRESS ON FILE
BYRON HALL                           ADDRESS ON FILE
BYRON HUDSON                         ADDRESS ON FILE
BYRON JOHNSON                        ADDRESS ON FILE
BYRON LARA                           ADDRESS ON FILE
BYRON LARGIN                         ADDRESS ON FILE
BYRON LEWIS                          ADDRESS ON FILE
BYRON MALDON                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 313 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 538 of 2235

Claim Name                             Address Information
BYRON MURPHY                           ADDRESS ON FILE
BYRON NEWTON                           ADDRESS ON FILE
BYRON PUGH                             ADDRESS ON FILE
BYRON RICHARDSON                       ADDRESS ON FILE
BYRON SAVAGE                           ADDRESS ON FILE
BYRON SMITH                            ADDRESS ON FILE
BYRON TURNER                           ADDRESS ON FILE
BYRON WASHINGTON                       ADDRESS ON FILE
BYRON YORK                             ADDRESS ON FILE
BYUNG-HWA CHON                         ADDRESS ON FILE
C A HEATING AND AIR CONDITIONING INC   PO BOX 12713 NEW BERN NC 28561
C AND C SPIRITS LLC                    8 AREZZO DR GREENVILLE SC 29609
C C CLARK INC                          PO BOX 3090 BOWLING GREEN KY 42102
C C WINDOW CLEANING                    7337 COURAGE WAY CHATTANOOGA TN 37421
C DANIEL BROWN                         ADDRESS ON FILE
C SCAPES INC                           PO BOX 1036 ELLIJAY GA 30540
C SHARKEY ENTERPRISES INC              520 PUSEY AVE SUITE 220 COLLINGDALE PA 19023
C T ENTERPRISES INC                    20 N 14TH ST TERRE HAUTE IN 47807
C-QUAN WILLIAMS                        ADDRESS ON FILE
C.MICHAEL SWIGER                       ADDRESS ON FILE
C/O NRD VENTURES, LLC                  4170 ASHFORD DUNWOODY ROAD STE 390 ATLANTA GA 30319
C/O ORION INVESTMENT AND               MGMTLTD. CORP. 200 S. BISCAYNE BOULEVARD, 7TH FLOOR ATTN: KEVIN SANZ MIAMI FL
                                       33131
C/O REGENCY CENTERS CORPORATION        FOUR RADNOR CORPORATE CENTER 100 MATSONFORD ROAD SUITE 510 RADNOR PA 19087
C/O REGENCY CENTERS CORPORATION        ONE INDEPENDENT DRIVE SUITE 114 JACKSONVILLE FL 32202-5019
C/O SELECT CONSOLIDATED MGMT LLC       400 TECHNE CENTER DRIVE STE 320 MILFORD OH 45150
CA-EDD                                 PO BOX 826276 SACRAMENTO CA 94230-6276
CABARRUS COUNTY                        PO BOX 580347 CHARLOTTE NC 28258-0347
CABELL COUNTY SHERIFF                  PO BOX 2114 CABELL COUNTY COURTHOUSE HUNTINGTON WV 25721-2114
CABLE ONE INC                          PO BOX 9001009 LOUISVILLE KY 40290
CACHE PARRIS                           ADDRESS ON FILE
CADE BUSSELL                           ADDRESS ON FILE
CADE COX                               ADDRESS ON FILE
CADE ELECTRIC                          11223 RIDGE RD GIRARD PA 16417
CADE HOLLIDAY                          ADDRESS ON FILE
CADE SWEAT                             ADDRESS ON FILE
CADE THOMAS                            ADDRESS ON FILE
CADEDRA PRICE                          ADDRESS ON FILE
CADEN BARRACLOUGH                      ADDRESS ON FILE
CADEN BEBOUT                           ADDRESS ON FILE
CADEN DEBRA                            ADDRESS ON FILE
CADEN ROSENBERRY                       ADDRESS ON FILE
CADEN SCHANCK                          ADDRESS ON FILE
CADEN SMITH                            ADDRESS ON FILE
CADENCE CAVENY                         ADDRESS ON FILE
CADENCE UNGER                          ADDRESS ON FILE
CADEY NOLAN                            ADDRESS ON FILE
CADI BURTON                            ADDRESS ON FILE
CADILIA HAIRE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 314 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                          Page 539 of 2235

Claim Name                         Address Information
CADILLAC FIREFIGHTERS LOCAL 704    PO BOX 7 CADILLAC MI 49601
CADY MONS                          ADDRESS ON FILE
CADY SUMMERS                       ADDRESS ON FILE
CADYN ROWE                         ADDRESS ON FILE
CAECILIA SHIRAK                    ADDRESS ON FILE
CAELA CAHILL                       ADDRESS ON FILE
CAELAN HIMMEL                      ADDRESS ON FILE
CAELAN SMITH                       ADDRESS ON FILE
CAELEB KEGLEY                      ADDRESS ON FILE
CAELI BASINGER                     ADDRESS ON FILE
CAESARS LIQUORS                    8 AREZZO DR GREENVILLE SC 29609
CAFARO MANAGEMENT COMPANY          PO BOX 932400 MILLCREEK MALL CLEVELAND OH 44193
CAFARO MGMT COMPANY                PO BOX 932400 MILLCREEK MALL CLEVELAND OH 44193
CAFFEY DISTRIBUTING CO INC         8749 W MARKET ST GREENSBORO NC 27409
CAIDEN DOLAN                       ADDRESS ON FILE
CAILA BLACKWELL                    ADDRESS ON FILE
CAILA SPRUILL                      ADDRESS ON FILE
CAILEIGH JONES JENKINS             ADDRESS ON FILE
CAILEY CUMMINGS                    ADDRESS ON FILE
CAILIN CLAY                        ADDRESS ON FILE
CAILIN MINTON                      ADDRESS ON FILE
CAILYN LAWSON                      ADDRESS ON FILE
CAIN BLAUCH                        ADDRESS ON FILE
CAIN ELECTRIC INC                  PO BOX 1633 WASHINGTON MO 63090
CAINE DAHLKE                       ADDRESS ON FILE
CAIQUE OBRIEN                      ADDRESS ON FILE
CAITLAN CORBISELLO                 ADDRESS ON FILE
CAITLEN OGLESBY                    ADDRESS ON FILE
CAITLEN TARBERT                    ADDRESS ON FILE
CAITLIN ANDERSON                   ADDRESS ON FILE
CAITLIN ANDREYASHIN                ADDRESS ON FILE
CAITLIN BALZANO                    ADDRESS ON FILE
CAITLIN BARKER                     ADDRESS ON FILE
CAITLIN BARRETT                    ADDRESS ON FILE
CAITLIN BARRETT                    ADDRESS ON FILE
CAITLIN BATTON                     ADDRESS ON FILE
CAITLIN BLOINK                     ADDRESS ON FILE
CAITLIN BLOOMQUIST                 ADDRESS ON FILE
CAITLIN BOITEAUX                   ADDRESS ON FILE
CAITLIN BOWER                      ADDRESS ON FILE
CAITLIN COLLINS                    ADDRESS ON FILE
CAITLIN COSTANZO                   ADDRESS ON FILE
CAITLIN DANIEL                     ADDRESS ON FILE
CAITLIN DEFAZIO                    ADDRESS ON FILE
CAITLIN DENNIS                     ADDRESS ON FILE
CAITLIN DIAZ                       ADDRESS ON FILE
CAITLIN DONNELLY                   ADDRESS ON FILE
CAITLIN DUDEK                      ADDRESS ON FILE
CAITLIN ENSLEY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 315 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 540 of 2235

Claim Name                        Address Information
CAITLIN FELL                      ADDRESS ON FILE
CAITLIN FORD                      ADDRESS ON FILE
CAITLIN FOSTER                    ADDRESS ON FILE
CAITLIN GAGNE                     ADDRESS ON FILE
CAITLIN GRAU                      ADDRESS ON FILE
CAITLIN GUINN                     ADDRESS ON FILE
CAITLIN HAMBY                     ADDRESS ON FILE
CAITLIN HAMMONDS                  ADDRESS ON FILE
CAITLIN HANAMEAN                  ADDRESS ON FILE
CAITLIN HARRIS                    ADDRESS ON FILE
CAITLIN HICKS                     ADDRESS ON FILE
CAITLIN HOLLAR                    ADDRESS ON FILE
CAITLIN HOLLEY                    ADDRESS ON FILE
CAITLIN HOLLIS                    ADDRESS ON FILE
CAITLIN HOPPINS                   ADDRESS ON FILE
CAITLIN HUEFTLE                   ADDRESS ON FILE
CAITLIN HUTCHINSON                ADDRESS ON FILE
CAITLIN JONES                     ADDRESS ON FILE
CAITLIN JONES                     ADDRESS ON FILE
CAITLIN KERN                      ADDRESS ON FILE
CAITLIN KING                      ADDRESS ON FILE
CAITLIN KIRK                      ADDRESS ON FILE
CAITLIN KORTOKRAX                 ADDRESS ON FILE
CAITLIN LASH                      ADDRESS ON FILE
CAITLIN LINDZY                    ADDRESS ON FILE
CAITLIN LITTLE                    ADDRESS ON FILE
CAITLIN LYONS                     ADDRESS ON FILE
CAITLIN MACHESKI                  ADDRESS ON FILE
CAITLIN MCGAHA                    ADDRESS ON FILE
CAITLIN MCKENNA                   ADDRESS ON FILE
CAITLIN MCSPARREN                 ADDRESS ON FILE
CAITLIN MEESUK                    ADDRESS ON FILE
CAITLIN MEYER                     ADDRESS ON FILE
CAITLIN MILLER                    ADDRESS ON FILE
CAITLIN MILLER                    ADDRESS ON FILE
CAITLIN MILTON                    ADDRESS ON FILE
CAITLIN MITCHELL                  ADDRESS ON FILE
CAITLIN MOYER                     ADDRESS ON FILE
CAITLIN MURPHY                    ADDRESS ON FILE
CAITLIN NARLEE                    ADDRESS ON FILE
CAITLIN NEATHERY                  ADDRESS ON FILE
CAITLIN NEWKIRK                   ADDRESS ON FILE
CAITLIN NOLAN                     ADDRESS ON FILE
CAITLIN ORF                       ADDRESS ON FILE
CAITLIN OSHIELDS                  ADDRESS ON FILE
CAITLIN OWENS                     ADDRESS ON FILE
CAITLIN OXENDINE                  ADDRESS ON FILE
CAITLIN PACHIN                    ADDRESS ON FILE
CAITLIN PAIGE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 316 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 541 of 2235

Claim Name                         Address Information
CAITLIN PALAMARA                   ADDRESS ON FILE
CAITLIN PLOURDE                    ADDRESS ON FILE
CAITLIN PUGLIA                     ADDRESS ON FILE
CAITLIN RIGGLE                     ADDRESS ON FILE
CAITLIN RITTER                     ADDRESS ON FILE
CAITLIN ROBINSON                   ADDRESS ON FILE
CAITLIN ROHRBAUGH                  ADDRESS ON FILE
CAITLIN SCANLON                    ADDRESS ON FILE
CAITLIN SCHOONMAKER                ADDRESS ON FILE
CAITLIN SELF                       ADDRESS ON FILE
CAITLIN SELLERS                    ADDRESS ON FILE
CAITLIN SHEETS                     ADDRESS ON FILE
CAITLIN SMITH                      ADDRESS ON FILE
CAITLIN SNYDER                     ADDRESS ON FILE
CAITLIN SPRADLEY                   ADDRESS ON FILE
CAITLIN STYRON                     ADDRESS ON FILE
CAITLIN SUZOR                      ADDRESS ON FILE
CAITLIN TAYLOR                     ADDRESS ON FILE
CAITLIN THORSON                    ADDRESS ON FILE
CAITLIN TOMLINSON                  ADDRESS ON FILE
CAITLIN TORRES                     ADDRESS ON FILE
CAITLIN TROUT                      ADDRESS ON FILE
CAITLIN VENCES                     ADDRESS ON FILE
CAITLIN WYNPERLE                   ADDRESS ON FILE
CAITLYN BOOTH                      ADDRESS ON FILE
CAITLYN CALCUTT                    ADDRESS ON FILE
CAITLYN COURSEY                    ADDRESS ON FILE
CAITLYN CRANGLE                    ADDRESS ON FILE
CAITLYN DONOHUE                    ADDRESS ON FILE
CAITLYN DORFNER                    ADDRESS ON FILE
CAITLYN ELSEG                      ADDRESS ON FILE
CAITLYN EMMONS                     ADDRESS ON FILE
CAITLYN FALLS                      ADDRESS ON FILE
CAITLYN FISHEL                     ADDRESS ON FILE
CAITLYN FITTS                      ADDRESS ON FILE
CAITLYN FLOWERS                    ADDRESS ON FILE
CAITLYN HALL                       ADDRESS ON FILE
CAITLYN HELT                       ADDRESS ON FILE
CAITLYN HORTON                     ADDRESS ON FILE
CAITLYN JENKINS                    ADDRESS ON FILE
CAITLYN JOYCE                      ADDRESS ON FILE
CAITLYN KELLEY                     ADDRESS ON FILE
CAITLYN KING                       ADDRESS ON FILE
CAITLYN KOVACH                     ADDRESS ON FILE
CAITLYN LANCE                      ADDRESS ON FILE
CAITLYN LEDBETTER                  ADDRESS ON FILE
CAITLYN LILLEY                     ADDRESS ON FILE
CAITLYN MADDEN                     ADDRESS ON FILE
CAITLYN MCCALL                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 317 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 542 of 2235

Claim Name                          Address Information
CAITLYN MCCARTHY                    ADDRESS ON FILE
CAITLYN MCGEE                       ADDRESS ON FILE
CAITLYN OLDAKER                     ADDRESS ON FILE
CAITLYN PATTON                      ADDRESS ON FILE
CAITLYN PENTON                      ADDRESS ON FILE
CAITLYN PORTER                      ADDRESS ON FILE
CAITLYN REESER                      ADDRESS ON FILE
CAITLYN RIEGER                      ADDRESS ON FILE
CAITLYN RUND                        ADDRESS ON FILE
CAITLYN SCHULTE                     ADDRESS ON FILE
CAITLYN SMITH                       ADDRESS ON FILE
CAITLYN STREET                      ADDRESS ON FILE
CAITLYN THOUROT                     ADDRESS ON FILE
CAITLYN TUCKER                      ADDRESS ON FILE
CAITLYN VANCE                       ADDRESS ON FILE
CAITLYN WADE                        ADDRESS ON FILE
CAITLYN WALKER                      ADDRESS ON FILE
CAITLYN WARREN                      ADDRESS ON FILE
CAITLYN WRAY                        ADDRESS ON FILE
CAITLYN YOUNKIN                     ADDRESS ON FILE
CAITLYNN FULTON                     ADDRESS ON FILE
CAITLYNN FUTCH                      ADDRESS ON FILE
CAITLYNN OLIVER                     ADDRESS ON FILE
CAITLYNNE BRADLEY                   ADDRESS ON FILE
CAJETTA STEPHENS                    ADDRESS ON FILE
CALA DUTTON                         ADDRESS ON FILE
CALABE PICKENS                      ADDRESS ON FILE
CALAH JONES                         ADDRESS ON FILE
CALAH MCBRIDE                       ADDRESS ON FILE
CALAN BELL                          ADDRESS ON FILE
CALANTHEA CLARK                     ADDRESS ON FILE
CALCOM INC                          PO BOX 41145 BRECKSVILLE OH 44141
CALDWELL COUNTY TAX COLLECTOR       PO BOX 900 LOCKHART TX 78644-0900
CALDWELL COUNTY TREASURY            100 E MARKET COURTHOUSE ROOM 2 PRINCETON KY 42445
CALDWELL ELECTRIC LC                DBA CALDWELL ELECTRIC LC 10616 SOUTH US HWY63 WESTPLAINS MO 65775
CALEA MOODY                         ADDRESS ON FILE
CALEAH HALLUM                       ADDRESS ON FILE
CALEAH JACKSON                      ADDRESS ON FILE
CALEB ALM                           ADDRESS ON FILE
CALEB ALTENBAUGH                    ADDRESS ON FILE
CALEB ATHA                          ADDRESS ON FILE
CALEB BABIN                         ADDRESS ON FILE
CALEB BAGGETT                       ADDRESS ON FILE
CALEB BAILEY                        ADDRESS ON FILE
CALEB BARNETT                       ADDRESS ON FILE
CALEB BEGGS                         ADDRESS ON FILE
CALEB BELL                          ADDRESS ON FILE
CALEB BENTLEY                       ADDRESS ON FILE
CALEB BERGEN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 318 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 543 of 2235

Claim Name                      Address Information
CALEB BLACK                     ADDRESS ON FILE
CALEB BROOKS                    ADDRESS ON FILE
CALEB BROWN                     ADDRESS ON FILE
CALEB BUZZARD                   ADDRESS ON FILE
CALEB CANNADY                   ADDRESS ON FILE
CALEB CANNON                    ADDRESS ON FILE
CALEB CARROLL                   ADDRESS ON FILE
CALEB CELENTANO                 ADDRESS ON FILE
CALEB COLLETTE                  ADDRESS ON FILE
CALEB COLLINS                   ADDRESS ON FILE
CALEB COOKS                     ADDRESS ON FILE
CALEB COX                       ADDRESS ON FILE
CALEB DALE                      ADDRESS ON FILE
CALEB DAUGHERTY                 ADDRESS ON FILE
CALEB DILLON                    ADDRESS ON FILE
CALEB DUNNAHOE                  ADDRESS ON FILE
CALEB FERNALD                   ADDRESS ON FILE
CALEB FOSTER                    ADDRESS ON FILE
CALEB GAMPSON                   ADDRESS ON FILE
CALEB GANT                      ADDRESS ON FILE
CALEB GARVER                    ADDRESS ON FILE
CALEB GILBERT                   ADDRESS ON FILE
CALEB GITTENS                   ADDRESS ON FILE
CALEB GOLDING                   ADDRESS ON FILE
CALEB GRAFF                     ADDRESS ON FILE
CALEB GRIFFIN                   ADDRESS ON FILE
CALEB GROSS                     ADDRESS ON FILE
CALEB HOPKINS                   ADDRESS ON FILE
CALEB JACKSON                   ADDRESS ON FILE
CALEB JENKINS                   ADDRESS ON FILE
CALEB JONES                     ADDRESS ON FILE
CALEB JONES                     ADDRESS ON FILE
CALEB JUDD                      ADDRESS ON FILE
CALEB KEMP                      ADDRESS ON FILE
CALEB KIDWELL                   ADDRESS ON FILE
CALEB KING                      ADDRESS ON FILE
CALEB KISER                     ADDRESS ON FILE
CALEB LARKINS                   ADDRESS ON FILE
CALEB LOWRANCE                  ADDRESS ON FILE
CALEB LUND                      ADDRESS ON FILE
CALEB MCALISTER                 ADDRESS ON FILE
CALEB MCCLAIN                   ADDRESS ON FILE
CALEB MCCOY                     ADDRESS ON FILE
CALEB MCDOWELL                  ADDRESS ON FILE
CALEB MCMILLEN                  ADDRESS ON FILE
CALEB MILLER                    ADDRESS ON FILE
CALEB NAYSMITH                  ADDRESS ON FILE
CALEB NEWMAN                    ADDRESS ON FILE
CALEB OSBORN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 319 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                   Service List
                                                                             Page 544 of 2235

Claim Name                              Address Information
CALEB OTTE                             ADDRESS ON FILE
CALEB PARIS                            ADDRESS ON FILE
CALEB PATTERSON                        ADDRESS ON FILE
CALEB POLAND                           ADDRESS ON FILE
CALEB PRICE                            ADDRESS ON FILE
CALEB PSOLKA                           ADDRESS ON FILE
CALEB RAGEN                            ADDRESS ON FILE
CALEB REED                             ADDRESS ON FILE
CALEB REESE                            ADDRESS ON FILE
CALEB RIDDLE                           ADDRESS ON FILE
CALEB ROGERS                           ADDRESS ON FILE
CALEB RUGG                             ADDRESS ON FILE
CALEB SARVER                           ADDRESS ON FILE
CALEB SHIPLEY                          ADDRESS ON FILE
CALEB SIMPSON                          ADDRESS ON FILE
CALEB SMITH                            ADDRESS ON FILE
CALEB SMITH                            ADDRESS ON FILE
CALEB SMITH                            ADDRESS ON FILE
CALEB STRINGFELLOW                     ADDRESS ON FILE
CALEB SUTTON                           ADDRESS ON FILE
CALEB TAYLOR                           ADDRESS ON FILE
CALEB VIERA                            ADDRESS ON FILE
CALEB WAGNER                           ADDRESS ON FILE
CALEB WALTERMYER                       ADDRESS ON FILE
CALEB WARD                             ADDRESS ON FILE
CALEB WOOD                             ADDRESS ON FILE
CALEB WRIGHT                           ADDRESS ON FILE
CALEB WRIGHT                           ADDRESS ON FILE
CALEB YETTER                           ADDRESS ON FILE
CALEEH JEFFREY                         ADDRESS ON FILE
CALEIGH ROSENSWEIG                     ADDRESS ON FILE
CALEIGH ROSIGNOLI                      ADDRESS ON FILE
CALHOUN COUNTY COMMISSIONER OF LICENSES 1702 NOBLE ST STE 107 ANNISTON AL 36201
CALHOUN COUNTY TREASURER               1702 NOBLE ST STE 107 ANNISTON AL 36201
CALHOUN UTILITIES                      700 W LINE ST CALHOUN GA 30701
CALHOUN UTILITIES                      700 W LINE ST CALHOUN GA 30701-7910
CALI BEASLEY                           ADDRESS ON FILE
CALI BOSWELL                           ADDRESS ON FILE
CALI COFFMAN                           ADDRESS ON FILE
CALI DOHERTY                           ADDRESS ON FILE
CALI FOURNIER                          ADDRESS ON FILE
CALI GREEN                             ADDRESS ON FILE
CALI HANSON                            ADDRESS ON FILE
CALI STALHEBER                         ADDRESS ON FILE
CALIANNA DARROW                        ADDRESS ON FILE
CALIEB HALL                            ADDRESS ON FILE
CALIFORNIA BANK & TRUST                ATTN: SUSAN MCCLARAN P.O. BOX 489 LAWNDALE CA 90260-0489
CALIFORNIA BOARD OF EQUALIZATION       450 N ST PO BOX 942879 SACRAMENTO CA 95814
CALIFORNIA DEPARTMENT OF HEALTHCARE    SERVICES, ATTN: JENNIFER KENT, DIR DEPARTMENT OF HEALTH SERVICES P.O. BOX



Epiq Corporate Restructuring, LLC                                                                 Page 320 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                 Service List
                                                                           Page 545 of 2235

Claim Name                            Address Information
CALIFORNIA DEPARTMENT OF HEALTHCARE   997413, MS 0000 SACRAMENTO CA 95899-7413
CALIFORNIA EDD                        PO BOX 826847 SACRAMENTO CA 94230-6276
CALIFORNIA FRANCHISE TAX BOARD        300 S SPRING ST STE 5704 LOS ANGELES CA 90013-1265
CALIFORNIA FRANCHISE TAX BOARD        7575 METROPOLITAN DR STE 201 SAN DIEGO CA 92108-4421
CALIFORNIA FRANCHISE TAX BOARD        600 W SANTA ANA BLVD STE 300 SANTA ANA CA 92701-4543
CALIFORNIA FRANCHISE TAX BOARD        121 SPEAR ST STE 400 SAN FRANCISCO CA 94105-1584
CALIFORNIA FRANCHISE TAX BOARD        PO BOX 942867 SACRAMENTO CA 94257
CALIFORNIA FRANCHISE TAX BOARD        1515 CLAY ST STE 305 OAKLAND CA 94612-1445
CALIFORNIA FRANCHISE TAX BOARD        BANKRUPTCY SECTION MS A340 PO BOX 2952 SACRAMENTO CA 95812-2952
CALIFORNIA FRANCHISE TAX BOARD        3321 POWER INN RD STE 250 SACRAMENTO CA 95826-3893
CALIFORNIA STATE CONTROLLER           STATE CONTROLLERS OFFICE UNCLAIMED PROPERTY DIVISION 10600 WHITE ROCK ROAD
                                      SUITE 14 RANCHO CORDOVA CA 95670
CALINA HODGE                          ADDRESS ON FILE
CALINA TYUS                           ADDRESS ON FILE
CALINDA DAVIS                         ADDRESS ON FILE
CALISTA KRASOTKIN                     ADDRESS ON FILE
CALISTA LEWIS                         ADDRESS ON FILE
CALISUNNY                             13075 PACIFIC PROMENADE 301 PLAYA VISTA CA 90094
CALISUNNY, LLC                        13075 PACIFIC PROMENADE 301 PLAYA VISTA CA 90094
CALLA RICHELIEU                       ADDRESS ON FILE
CALLEN TOSCANO                        ADDRESS ON FILE
CALLEN WENDLER                        ADDRESS ON FILE
CALLI JOHNSON                         ADDRESS ON FILE
CALLI PLUFF                           ADDRESS ON FILE
CALLIE ACOSTA                         ADDRESS ON FILE
CALLIE BARTOSCH                       ADDRESS ON FILE
CALLIE BELL                           ADDRESS ON FILE
CALLIE BORGIALLI                      ADDRESS ON FILE
CALLIE CHUM                           ADDRESS ON FILE
CALLIE DAVIS                          ADDRESS ON FILE
CALLIE DEMERS-SCHULTZ                 ADDRESS ON FILE
CALLIE EADY                           ADDRESS ON FILE
CALLIE ECHOLS                         ADDRESS ON FILE
CALLIE FOWLER                         ADDRESS ON FILE
CALLIE FREELS-MULLINS                 ADDRESS ON FILE
CALLIE HOTCHKISS                      ADDRESS ON FILE
CALLIE JONES                          ADDRESS ON FILE
CALLIE KELLER                         ADDRESS ON FILE
CALLIE KNIGHT                         ADDRESS ON FILE
CALLIE MILLER                         ADDRESS ON FILE
CALLIE MULLINS                        ADDRESS ON FILE
CALLIE PELTIER                        ADDRESS ON FILE
CALLIE PHELPS                         ADDRESS ON FILE
CALLIE RULEY                          ADDRESS ON FILE
CALLIE SCHECK                         ADDRESS ON FILE
CALLIE SERVICES LLC                   9373 MACON RD SUITE 5A CORDOVA TN 38016
CALLIE SMITH                          ADDRESS ON FILE
CALLIE WELCH                          ADDRESS ON FILE
CALLIE WILLIAMS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 321 OF 2008
                                               RUBY TUESDAY
                     Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 546 of 2235

Claim Name                           Address Information
CALLIE YARBROUGH                     ADDRESS ON FILE
CALLISON ENGLISH                     ADDRESS ON FILE
CALLISTA SMALL                       ADDRESS ON FILE
CALOGERO VITALIANO                   ADDRESS ON FILE
CALUB SHORT                          ADDRESS ON FILE
CALVERT COUNTY                       175 MAIN ST PRINCE FREDER MD 20678
CALVERT COUNTY HEALTH DEPT           175 MAIN ST PRINCE FREDER MD 20678
CALVERT COUNTY TREASURER             CALVERT COUNTY GOVERNMENT WATER & SEWERAGE DIV 175 MAIN ST PRINCE FREDER MD
                                     20678
CALVERT INTERNAL MEDICINE GROUP PA   985 PRINCE FREDERICK BLVD STE 201 PRINCE FREDERICK MD 20678
CALVIN ALMOND                        ADDRESS ON FILE
CALVIN AMMONS                        ADDRESS ON FILE
CALVIN BANKS                         ADDRESS ON FILE
CALVIN BESSETTE                      ADDRESS ON FILE
CALVIN BETHEA                        ADDRESS ON FILE
CALVIN BOYD                          ADDRESS ON FILE
CALVIN BROWN                         ADDRESS ON FILE
CALVIN BROWN JR                      ADDRESS ON FILE
CALVIN BUCKNER                       ADDRESS ON FILE
CALVIN BUTLER                        ADDRESS ON FILE
CALVIN BUTTS                         ADDRESS ON FILE
CALVIN CAMERON                       ADDRESS ON FILE
CALVIN CARTER                        ADDRESS ON FILE
CALVIN CARTER                        ADDRESS ON FILE
CALVIN CHESTER                       ADDRESS ON FILE
CALVIN COSTON                        ADDRESS ON FILE
CALVIN FOREMAN                       ADDRESS ON FILE
CALVIN GILLINS                       ADDRESS ON FILE
CALVIN GONZALEZ                      ADDRESS ON FILE
CALVIN HALL                          ADDRESS ON FILE
CALVIN HESSER                        ADDRESS ON FILE
CALVIN HOLLOWAY                      ADDRESS ON FILE
CALVIN ISHEE                         ADDRESS ON FILE
CALVIN JACKSON                       ADDRESS ON FILE
CALVIN JACKSON                       ADDRESS ON FILE
CALVIN JOHNSON                       ADDRESS ON FILE
CALVIN JOHNSTON                      ADDRESS ON FILE
CALVIN KEEN                          ADDRESS ON FILE
CALVIN KLAPPER                       ADDRESS ON FILE
CALVIN LAZARUS                       ADDRESS ON FILE
CALVIN LIGHTFOOT                     ADDRESS ON FILE
CALVIN LIPSCOMB                      ADDRESS ON FILE
CALVIN MARSHALL                      ADDRESS ON FILE
CALVIN MCCLAIN                       ADDRESS ON FILE
CALVIN MCCRAE                        ADDRESS ON FILE
CALVIN MCFARLAND                     ADDRESS ON FILE
CALVIN MOUZON                        ADDRESS ON FILE
CALVIN MURRY                         ADDRESS ON FILE
CALVIN MUSICK                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 322 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                               Page 547 of 2235

Claim Name                               Address Information
CALVIN NICHOLS                           ADDRESS ON FILE
CALVIN PERRY                             ADDRESS ON FILE
CALVIN PLATT                             ADDRESS ON FILE
CALVIN ROBERSON                          ADDRESS ON FILE
CALVIN ROBERTSON                         ADDRESS ON FILE
CALVIN SMITH                             ADDRESS ON FILE
CALVIN THOMAS                            ADDRESS ON FILE
CALVIN TOMLINSON                         ADDRESS ON FILE
CALVIN VANSTRATUM                        ADDRESS ON FILE
CALVIN WESTON-TURNER                     ADDRESS ON FILE
CALVIN WILLIAMS                          ADDRESS ON FILE
CALVIN WILLIS                            ADDRESS ON FILE
CALVIN WINDLEY                           ADDRESS ON FILE
CAM RON GOLDEN                           ADDRESS ON FILE
CAMANA BUTLER                            ADDRESS ON FILE
CAMARI BROWN-DAVIS                       ADDRESS ON FILE
CAMARIO EGGLESTON                        ADDRESS ON FILE
CAMBREA GENTILE                          ADDRESS ON FILE
CAMBRI YOUNG                             ADDRESS ON FILE
CAMBRIA RICHARDSON                       ADDRESS ON FILE
CAMBRIA WALKER                           ADDRESS ON FILE
CAMBRIDGE CROSSING SHOPPING CENTER LLC   C/O BARINGS LLC ONE FINANCIAL PLAZA STE. 1700 HARTFORD CT 06103
CAMBRIDGE CROSSING SHOPPING CENTER LLC   625 W RIDGE PIKE BLDG A STE 100 C/O CBRE FAMECO CONSHOHOCKEN PA 19428
CAMBRIDGE GUERNSEY COUNTY HEALTH DEPT    326 HIGHLAND AVE CAMBRIDGE OH 43725
CAMDEN ARNOLD                            ADDRESS ON FILE
CAMDEN COUNTY                            PO BOX 698 TAX COMMISSIONER WOODBINE GA 31569
CAMDEN COUNTY ENVIR HEALTH DEPARTMENT    107 N GROSS RD STE 4 KINGSLAND GA 31548
CAMDEN COUNTY HEALTH DEPT                107 N GROSS RD STE 4 KINGSLAND GA 31548
CAMDEN DUTCHER                           ADDRESS ON FILE
CAMDEN HAYS                              ADDRESS ON FILE
CAMDEN HITT                              ADDRESS ON FILE
CAMDEN INTERNATION BANK                  2 ELM STREET PO BOX 9540 CAMDEN ME 04843
CAMDEN JONES                             ADDRESS ON FILE
CAMDEN MITCHELL                          ADDRESS ON FILE
CAMDEN RILEY                             ADDRESS ON FILE
CAMDEN RUSCH                             ADDRESS ON FILE
CAMDON HECKAMAN                          ADDRESS ON FILE
CAMELLIA CLARK                           ADDRESS ON FILE
CAMELLIA MORRIS-BARCLAY                  ADDRESS ON FILE
CAMELOT WINDOW CLEANING                  228 WILLOW LN NASHVILLE TN 37211
CAMEO DIAL                               ADDRESS ON FILE
CAMERON ADAMS                            ADDRESS ON FILE
CAMERON ADKINS                           ADDRESS ON FILE
CAMERON AGOSTINI                         ADDRESS ON FILE
CAMERON ALLEN                            ADDRESS ON FILE
CAMERON ANDERSON                         ADDRESS ON FILE
CAMERON ARMSTRONG                        ADDRESS ON FILE
CAMERON AUBUCHON                         ADDRESS ON FILE
CAMERON BEASLEY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 323 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 548 of 2235

Claim Name                        Address Information
CAMERON BEASOCK                   ADDRESS ON FILE
CAMERON BELCHER                   ADDRESS ON FILE
CAMERON BELL                      ADDRESS ON FILE
CAMERON BLOYD                     ADDRESS ON FILE
CAMERON BOOTH                     ADDRESS ON FILE
CAMERON BRANNEN                   ADDRESS ON FILE
CAMERON BREWER                    ADDRESS ON FILE
CAMERON BROWN                     ADDRESS ON FILE
CAMERON BROWN                     ADDRESS ON FILE
CAMERON BROWN                     ADDRESS ON FILE
CAMERON BRYANT                    ADDRESS ON FILE
CAMERON BURBAGE                   ADDRESS ON FILE
CAMERON BURNS                     ADDRESS ON FILE
CAMERON BUTTON                    ADDRESS ON FILE
CAMERON CAMPBELL                  ADDRESS ON FILE
CAMERON CARMICHAEL                ADDRESS ON FILE
CAMERON CARTER                    ADDRESS ON FILE
CAMERON CHANEY                    ADDRESS ON FILE
CAMERON CLARK                     ADDRESS ON FILE
CAMERON COHICK                    ADDRESS ON FILE
CAMERON COOPER                    ADDRESS ON FILE
CAMERON COPELAND                  ADDRESS ON FILE
CAMERON COTTINGHAM                ADDRESS ON FILE
CAMERON CRAWLEY                   ADDRESS ON FILE
CAMERON CRONJE                    ADDRESS ON FILE
CAMERON DAVIS                     ADDRESS ON FILE
CAMERON DAVIS                     ADDRESS ON FILE
CAMERON DAVIS                     ADDRESS ON FILE
CAMERON DAVIS                     ADDRESS ON FILE
CAMERON DEAS                      ADDRESS ON FILE
CAMERON DECKER                    ADDRESS ON FILE
CAMERON DIX                       ADDRESS ON FILE
CAMERON DUFF                      ADDRESS ON FILE
CAMERON DUNKLEY                   ADDRESS ON FILE
CAMERON DUNN                      ADDRESS ON FILE
CAMERON DUROCHER                  ADDRESS ON FILE
CAMERON ERWIN                     ADDRESS ON FILE
CAMERON FALZON                    ADDRESS ON FILE
CAMERON FERRO                     ADDRESS ON FILE
CAMERON FIELDS                    ADDRESS ON FILE
CAMERON FUSSELL                   ADDRESS ON FILE
CAMERON GAVION                    ADDRESS ON FILE
CAMERON GIBSON                    ADDRESS ON FILE
CAMERON GIBSON                    ADDRESS ON FILE
CAMERON GRAHAM                    ADDRESS ON FILE
CAMERON GRAY                      ADDRESS ON FILE
CAMERON GRECO                     ADDRESS ON FILE
CAMERON GREEN                     ADDRESS ON FILE
CAMERON GREENE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 324 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 549 of 2235

Claim Name                       Address Information
CAMERON GREINER                  ADDRESS ON FILE
CAMERON GRIESEMER                ADDRESS ON FILE
CAMERON GRIFFIN                  ADDRESS ON FILE
CAMERON HALL                     ADDRESS ON FILE
CAMERON HAMMONS                  ADDRESS ON FILE
CAMERON HANNA                    ADDRESS ON FILE
CAMERON HARRIS                   ADDRESS ON FILE
CAMERON HARRISON                 ADDRESS ON FILE
CAMERON HAWK                     ADDRESS ON FILE
CAMERON HECKER                   ADDRESS ON FILE
CAMERON HENRY                    ADDRESS ON FILE
CAMERON HILL                     ADDRESS ON FILE
CAMERON HOCOG                    ADDRESS ON FILE
CAMERON HUMPHREY                 ADDRESS ON FILE
CAMERON JACKSON                  ADDRESS ON FILE
CAMERON JACKSON                  ADDRESS ON FILE
CAMERON JENKINS                  ADDRESS ON FILE
CAMERON JENKINS                  ADDRESS ON FILE
CAMERON JENSEN                   ADDRESS ON FILE
CAMERON JOHNSTON                 ADDRESS ON FILE
CAMERON JONES                    ADDRESS ON FILE
CAMERON JUDGE                    ADDRESS ON FILE
CAMERON KELLER                   ADDRESS ON FILE
CAMERON KERLEY                   ADDRESS ON FILE
CAMERON KISTLER                  ADDRESS ON FILE
CAMERON KNIGHT                   ADDRESS ON FILE
CAMERON KUN                      ADDRESS ON FILE
CAMERON LABARGE                  ADDRESS ON FILE
CAMERON LEE                      ADDRESS ON FILE
CAMERON LEONARD                  ADDRESS ON FILE
CAMERON LEWIS                    ADDRESS ON FILE
CAMERON LOVETT                   ADDRESS ON FILE
CAMERON LUCHTEL                  ADDRESS ON FILE
CAMERON LYONS                    ADDRESS ON FILE
CAMERON MARQUIS                  ADDRESS ON FILE
CAMERON MATTHEWS                 ADDRESS ON FILE
CAMERON MCARTHY                  ADDRESS ON FILE
CAMERON MCCULLARS                ADDRESS ON FILE
CAMERON MCKINNEY                 ADDRESS ON FILE
CAMERON MILLER                   ADDRESS ON FILE
CAMERON MILLIONES                ADDRESS ON FILE
CAMERON MIRANDA                  ADDRESS ON FILE
CAMERON MORGAN                   ADDRESS ON FILE
CAMERON MOWER                    ADDRESS ON FILE
CAMERON NESBITT                  ADDRESS ON FILE
CAMERON NORWOOD                  ADDRESS ON FILE
CAMERON NUNNALLY                 ADDRESS ON FILE
CAMERON ODDO                     ADDRESS ON FILE
CAMERON OSTENSON                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 325 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                        Page 550 of 2235

Claim Name                        Address Information
CAMERON OUDERKIRK                 ADDRESS ON FILE
CAMERON OWENS                     ADDRESS ON FILE
CAMERON PARSONS                   ADDRESS ON FILE
CAMERON PEARSON                   ADDRESS ON FILE
CAMERON PETERSON                  ADDRESS ON FILE
CAMERON PHILLIPS                  ADDRESS ON FILE
CAMERON PHILLIPS                  ADDRESS ON FILE
CAMERON PORTER                    ADDRESS ON FILE
CAMERON REB                       ADDRESS ON FILE
CAMERON REEVES                    ADDRESS ON FILE
CAMERON REICH                     ADDRESS ON FILE
CAMERON RICHARDS                  ADDRESS ON FILE
CAMERON RIGLER                    ADDRESS ON FILE
CAMERON ROBLES                    ADDRESS ON FILE
CAMERON ROGERS                    ADDRESS ON FILE
CAMERON SANDERS                   ADDRESS ON FILE
CAMERON SCHOCKO                   ADDRESS ON FILE
CAMERON SEABERG                   ADDRESS ON FILE
CAMERON SEAL                      ADDRESS ON FILE
CAMERON SHEETS                    ADDRESS ON FILE
CAMERON SMITH                     ADDRESS ON FILE
CAMERON SMITH                     ADDRESS ON FILE
CAMERON STANLEY                   ADDRESS ON FILE
CAMERON STANLEY                   ADDRESS ON FILE
CAMERON STEPHENS                  ADDRESS ON FILE
CAMERON STILL                     ADDRESS ON FILE
CAMERON STOVER                    ADDRESS ON FILE
CAMERON STUEBER                   ADDRESS ON FILE
CAMERON SUPPLY COMPANY            1850 W MARKET ST BETHLEHEM PA 18018
CAMERON TALLEY                    ADDRESS ON FILE
CAMERON TAYLOR                    ADDRESS ON FILE
CAMERON TAYLOR                    ADDRESS ON FILE
CAMERON TEMPLE                    ADDRESS ON FILE
CAMERON TEVES                     ADDRESS ON FILE
CAMERON THAYSE                    ADDRESS ON FILE
CAMERON THERIAULT                 ADDRESS ON FILE
CAMERON THORN                     ADDRESS ON FILE
CAMERON TOTH                      ADDRESS ON FILE
CAMERON TOUCH                     ADDRESS ON FILE
CAMERON WELLS                     ADDRESS ON FILE
CAMERON WIGGINS                   ADDRESS ON FILE
CAMERON WILLIAMS                  ADDRESS ON FILE
CAMERON WILLIAMS                  ADDRESS ON FILE
CAMERON WILSON                    ADDRESS ON FILE
CAMERON WILSON                    ADDRESS ON FILE
CAMERON WITKOWSKI                 ADDRESS ON FILE
CAMERON WOOD                      ADDRESS ON FILE
CAMERON WORTHEN                   ADDRESS ON FILE
CAMERON YATES                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 326 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 551 of 2235

Claim Name                           Address Information
CAMERON YOUNG                        ADDRESS ON FILE
CAMERYN BASS                         ADDRESS ON FILE
CAMERYN FLEMING                      ADDRESS ON FILE
CAMERYN STANDIFER                    ADDRESS ON FILE
CAMI COULTER                         ADDRESS ON FILE
CAMI MCCONNELL                       ADDRESS ON FILE
CAMI STEICHEN                        ADDRESS ON FILE
CAMI TALBERT                         ADDRESS ON FILE
CAMIE BRITT                          ADDRESS ON FILE
CAMIL RAKIC                          ADDRESS ON FILE
CAMILA AQUIJE RAMOS                  ADDRESS ON FILE
CAMILA LEMUS TORRES                  ADDRESS ON FILE
CAMILA MILAN DHALEWYN                ADDRESS ON FILE
CAMILE PAUL-ROBINSON                 ADDRESS ON FILE
CAMILE WHITE                         ADDRESS ON FILE
CAMILLE ANDREWS                      ADDRESS ON FILE
CAMILLE BARRETT                      ADDRESS ON FILE
CAMILLE BOONE                        ADDRESS ON FILE
CAMILLE BYRD                         ADDRESS ON FILE
CAMILLE DUNHAM                       ADDRESS ON FILE
CAMILLE EVANS                        ADDRESS ON FILE
CAMILLE JUNG                         ADDRESS ON FILE
CAMILLE MCCOMBS                      ADDRESS ON FILE
CAMILLE SHMIDHEISER                  ADDRESS ON FILE
CAMILLE TAYLOR                       ADDRESS ON FILE
CAMILLE TAYLOR                       ADDRESS ON FILE
CAMISHA JACKSON                      ADDRESS ON FILE
CAMMIE SILVA                         ADDRESS ON FILE
CAMMIE WILLIAMS                      ADDRESS ON FILE
CAMMY NALL                           ADDRESS ON FILE
CAMNAGHA NAMUSSE                     ADDRESS ON FILE
CAMPBELL COUNTY FISCAL COURT         PO BOX 645245 CINCINNATI OH 45264
CAMPBELL COUNTY FISCAL COURT         PO BOX 645245 CINCINNATI OH 45264-5245
CAMPBELL FRANCIS                     ADDRESS ON FILE
CAMPBELL SONS LAWN SERVICE           125 HEVENER DRIVE BUENA VISTA VA 24416
CAMPBELL TENT PARTY RENTALS          3494 NORTHCROSS DRIVE ALCOA TN 37701
CAMPBELLS LANDSCAPE DESIGN           40 STAGECOACH DR TOPSHAM ME 04086
CAMPER MCNEELY                       ADDRESS ON FILE
CAMPION LAWN AND GARDEN LLC          140 GREENBRIER DR CAPE GIRARDEAU MO 63701
CAMREECE ANGUIANO                    ADDRESS ON FILE
CAMREN DUNLAP                        ADDRESS ON FILE
CAMREN FULLERTON                     ADDRESS ON FILE
CAMREN MOREHOUSE                     ADDRESS ON FILE
CAMRI LEETH                          ADDRESS ON FILE
CAMRIN MCDONALD                      ADDRESS ON FILE
CAMRIN PATTERSON                     ADDRESS ON FILE
CAMRON HICKS                         ADDRESS ON FILE
CAMRON QUICK                         ADDRESS ON FILE
CAMRON RUDDER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 327 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                        Page 552 of 2235

Claim Name                        Address Information
CAMRON SPECHT                     ADDRESS ON FILE
CAMRY COTTON                      ADDRESS ON FILE
CAMRY DAVIS                       ADDRESS ON FILE
CAMRY MCDOUGALD                   ADDRESS ON FILE
CAMRY WOODARD                     ADDRESS ON FILE
CAMRYN BREWER                     ADDRESS ON FILE
CAMRYN CARR                       ADDRESS ON FILE
CAMRYN COVERT                     ADDRESS ON FILE
CAMRYN DOVE                       ADDRESS ON FILE
CAMRYN FIELDS                     ADDRESS ON FILE
CAMRYN FLOWERS                    ADDRESS ON FILE
CAMRYN HAYNES                     ADDRESS ON FILE
CAMRYN PAPE                       ADDRESS ON FILE
CAMRYN PERRY                      ADDRESS ON FILE
CAMRYN SCHAEFFER                  ADDRESS ON FILE
CAMRYN STATON                     ADDRESS ON FILE
CAMRYN WARREN                     ADDRESS ON FILE
CAMRYN WOMACK                     ADDRESS ON FILE
CANA KEY                          ADDRESS ON FILE
CANA RATCHFORD                    ADDRESS ON FILE
CANAAN DALE                       ADDRESS ON FILE
CANAAN HALL                       ADDRESS ON FILE
CANADA ELECTRIC                   138 HOMESTEAD DRIVE FOREST VA 24551
CANADA MOYER                      ADDRESS ON FILE
CANAL STREET PROPERTIES           1866 A WALLENBERG BLVD CHARLESTON SC 29407
CANAL STREET PROPERTIES, INC.     1866 A WALLENBERG BLVD CHARLESTON SC 29407
CANDA-CE BORDERS                  ADDRESS ON FILE
CANDACE ADAMS                     ADDRESS ON FILE
CANDACE ASHLEY                    ADDRESS ON FILE
CANDACE BARNES                    ADDRESS ON FILE
CANDACE BARNETT                   ADDRESS ON FILE
CANDACE BENNETT                   ADDRESS ON FILE
CANDACE BENNETT                   ADDRESS ON FILE
CANDACE BENNINGTON                ADDRESS ON FILE
CANDACE BLOOM                     ADDRESS ON FILE
CANDACE BRIGHT                    ADDRESS ON FILE
CANDACE CALLAHAN                  ADDRESS ON FILE
CANDACE CANEER                    ADDRESS ON FILE
CANDACE CARL                      ADDRESS ON FILE
CANDACE COLLINS                   ADDRESS ON FILE
CANDACE COTTON                    ADDRESS ON FILE
CANDACE FINK                      ADDRESS ON FILE
CANDACE FRANKLIN                  ADDRESS ON FILE
CANDACE FREMPONG                  ADDRESS ON FILE
CANDACE GALAVIZ                   ADDRESS ON FILE
CANDACE GLOVER                    ADDRESS ON FILE
CANDACE GLOVER                    ADDRESS ON FILE
CANDACE GREEN                     ADDRESS ON FILE
CANDACE HARP                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 328 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 553 of 2235

Claim Name                         Address Information
CANDACE HARRIS                     ADDRESS ON FILE
CANDACE HICKS                      ADDRESS ON FILE
CANDACE HITT                       ADDRESS ON FILE
CANDACE JACKSON                    ADDRESS ON FILE
CANDACE JOHNSON                    ADDRESS ON FILE
CANDACE JONES                      ADDRESS ON FILE
CANDACE KLINE                      ADDRESS ON FILE
CANDACE MARLER                     ADDRESS ON FILE
CANDACE MCCALVIN                   ADDRESS ON FILE
CANDACE MCGOWAN                    ADDRESS ON FILE
CANDACE MERCER                     ADDRESS ON FILE
CANDACE MILLER                     ADDRESS ON FILE
CANDACE NEFF                       ADDRESS ON FILE
CANDACE NICHOLS                    ADDRESS ON FILE
CANDACE PATRICK                    ADDRESS ON FILE
CANDACE PEMBELTON                  ADDRESS ON FILE
CANDACE PETTY                      ADDRESS ON FILE
CANDACE PHELPS                     ADDRESS ON FILE
CANDACE POPE                       ADDRESS ON FILE
CANDACE PORTER                     ADDRESS ON FILE
CANDACE RAINEY                     ADDRESS ON FILE
CANDACE SCHAFFER                   ADDRESS ON FILE
CANDACE SESSOMS                    ADDRESS ON FILE
CANDACE STRICKLAND                 ADDRESS ON FILE
CANDACE TAYLOR                     ADDRESS ON FILE
CANDACE WADE                       ADDRESS ON FILE
CANDACE WEEKS                      ADDRESS ON FILE
CANDACE WESTFALL                   ADDRESS ON FILE
CANDAICE WARE                      ADDRESS ON FILE
CANDANCE BROOKS                    ADDRESS ON FILE
CANDANCE CRUSAW                    ADDRESS ON FILE
CANDASE MACK-HALL                  ADDRESS ON FILE
CANDE KUNA                         ADDRESS ON FILE
CANDI JONES                        ADDRESS ON FILE
CANDI MCGRIFF                      ADDRESS ON FILE
CANDICE ALLEN                      ADDRESS ON FILE
CANDICE AZOURY                     ADDRESS ON FILE
CANDICE BARLOW                     ADDRESS ON FILE
CANDICE BECKER                     ADDRESS ON FILE
CANDICE BENNETT                    ADDRESS ON FILE
CANDICE BERNER                     ADDRESS ON FILE
CANDICE BLOUIN                     ADDRESS ON FILE
CANDICE BOUSQUET                   ADDRESS ON FILE
CANDICE BRACHT                     ADDRESS ON FILE
CANDICE BURTON                     ADDRESS ON FILE
CANDICE CALHOUN                    ADDRESS ON FILE
CANDICE CHAVIS                     ADDRESS ON FILE
CANDICE COOK                       ADDRESS ON FILE
CANDICE CRUTCHFIELD                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 329 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 554 of 2235

Claim Name                           Address Information
CANDICE DUNCAN                       ADDRESS ON FILE
CANDICE DUNCAN                       ADDRESS ON FILE
CANDICE FOLTZ                        ADDRESS ON FILE
CANDICE GABLER                       ADDRESS ON FILE
CANDICE GILLEY                       ADDRESS ON FILE
CANDICE GREENE                       ADDRESS ON FILE
CANDICE GRESSETT                     ADDRESS ON FILE
CANDICE GUSTAFSON                    ADDRESS ON FILE
CANDICE HARVEY                       ADDRESS ON FILE
CANDICE HORNER                       ADDRESS ON FILE
CANDICE HOWARTH                      ADDRESS ON FILE
CANDICE HUGGINS                      ADDRESS ON FILE
CANDICE HURN                         ADDRESS ON FILE
CANDICE JARVIS                       ADDRESS ON FILE
CANDICE KOESSEL                      ADDRESS ON FILE
CANDICE LAMBERT                      ADDRESS ON FILE
CANDICE LAWSON                       ADDRESS ON FILE
CANDICE LINE                         ADDRESS ON FILE
CANDICE MCALHANEY                    ADDRESS ON FILE
CANDICE MEADOWS                      ADDRESS ON FILE
CANDICE MOORE                        ADDRESS ON FILE
CANDICE PRICE                        ADDRESS ON FILE
CANDICE RUSELL                       ADDRESS ON FILE
CANDICE SIMPSON                      ADDRESS ON FILE
CANDICE SMITH                        ADDRESS ON FILE
CANDICE STEINSIEK                    ADDRESS ON FILE
CANDICE STROUPE                      ADDRESS ON FILE
CANDICE TATE                         ADDRESS ON FILE
CANDICE THOMPSON                     ADDRESS ON FILE
CANDICE TURCK-STOUGHTON              ADDRESS ON FILE
CANDICE VELASQUEZ                    ADDRESS ON FILE
CANDICE WILLIAMS                     ADDRESS ON FILE
CANDICE WINE                         ADDRESS ON FILE
CANDIDA HOLTZCLAW                    ADDRESS ON FILE
CANDIDA VANHORN                      ADDRESS ON FILE
CANDIE BARFIELD                      ADDRESS ON FILE
CANDIE JONES                         ADDRESS ON FILE
CANDIS CALHOUN                       ADDRESS ON FILE
CANDIS KILGORE                       ADDRESS ON FILE
CANDIS REXROTH                       ADDRESS ON FILE
CANDON WOLAK                         ADDRESS ON FILE
CANDRA THOMPSON                      ADDRESS ON FILE
CANDUS MILES                         ADDRESS ON FILE
CANDY ACOSTA                         ADDRESS ON FILE
CANDY ANNIS                          ADDRESS ON FILE
CANDY CARELA CEBALLOS                ADDRESS ON FILE
CANDY FLANDERS                       ADDRESS ON FILE
CANDY HARRIS                         ADDRESS ON FILE
CANDY HUBBARD                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 330 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 555 of 2235

Claim Name                               Address Information
CANDY JONES                              ADDRESS ON FILE
CANDY PINOLA                             ADDRESS ON FILE
CANDY RODRIGUEZ                          ADDRESS ON FILE
CANDYCE WATSON                           ADDRESS ON FILE
CANEENA BEEMAN                           ADDRESS ON FILE
CANESHIAYA MICKENS                       ADDRESS ON FILE
CANNIE DAVIS                             ADDRESS ON FILE
CANNON COCHRAN MANAGEMENT SERVICES INC   ATTN CHIEF OPERATING OFFICER 2 E MAIN ST DANVILLE IL 61832
CANNON COCHRAN MGMT SERVICES INC         2 E MAIN ST TOWNE CENTRE BLDG STE 208 DANVILLE IL 61832-5850
CANNON REID                              ADDRESS ON FILE
CANNON SERVICES INC                      509 W 67TH ST SHREVEPORT LA 71106
CANON ANDERSON                           ADDRESS ON FILE
CANSAS WOLFE                             ADDRESS ON FILE
CANTON TOWNSHIP                          PO BOX 87010 CANTON MI 48187
CANTON TOWNSHIP WATER DEPT               PO BOX 87680 CANTON MI 48187
CANTON TOWNSHIP WATER DEPT               1150 S CANTON CENTER RD CANTON MI 48188
CANTRELL BELTON                          ADDRESS ON FILE
CAPE FEAR PUBLIC UTILITY AUTH            PAYMENT CENTER 235 GOVERNMENT CENTER DR WILMINGTON NC 28403
CAPE GIRARDEAU COUNTY COLLECTOR          1 BARTON SQUARE STE 303 JACKSON MO 63755
CAPITAL CITY BEVERAGES INC               920 W COUNTY LINE RD JACKSON MS 39213
CAPITAL FLOOR CLEANING                   4809 JANICE DRIVE MOBILE AL 36618
CAPITAL PLAZA INC                        2286-3 WEDNESDAY ST TALLAHASSEE FL 32308
CAPITAL PLUMBING CONTRACTORS             650 BLOUNTSTOWN ST TALLAHASSEE FL 32304
CAPITAL TAX COLLECTION BUREAU            506 S STATE RD MARYSVILLE PA 17053
CAPITAL TAX COLLECTION BUREAU            425 PRINCE STREET SUITE 170 HARRISBURG PA 17110-1734
CAPITAL VACUUMS                          1593 CENTRAL AVE JOHN GREGORY ALBANY NY 12205
CAPITAL VACUUMS                          1593 CENTRAL AVE ALBANY NY 12205
CAPITOL BEVERAGE CO INC MI               5500 AURELIUS RD LANSING MI 48911
CAPITOL BEVERAGE CO WV                   60 PILSNER PLACE CHARLESTON WV 25312
CAPITOL CITY PRODUCE CO INC              PO BOX 51172 LAFAYETTE LA 70505
CAPIZZI FAMILY TRUST                     VINCENT J CAPIZZI 11 DRY BROOK TRAIL HENDERSON NV 89052
CAPONE MICHANICAL                        2709 PRICE ST SCRANTON PA 18504
CAPRI HICKS                              ADDRESS ON FILE
CAPRICHA ONEAL                           ADDRESS ON FILE
CAPRINA SMITH                            ADDRESS ON FILE
CAPSTONE LANDSCAPE MANAGEMENT            PO BOX 1457 TAYLORS SC 29687
CAPTAIN CLEAN PRESSURE WASHING           PO BOX 52 LIGHTFOOT VA 23090
CAQUARIOUS STEVENS                       ADDRESS ON FILE
CARA BRANCH                              ADDRESS ON FILE
CARA CHILEWSKI                           ADDRESS ON FILE
CARA CROWDER                             ADDRESS ON FILE
CARA CULLEN                              ADDRESS ON FILE
CARA CZARNOTA                            ADDRESS ON FILE
CARA DOBRY                               ADDRESS ON FILE
CARA FAILE                               ADDRESS ON FILE
CARA FIRMI                               ADDRESS ON FILE
CARA HART                                ADDRESS ON FILE
CARA HAYZLIP                             ADDRESS ON FILE
CARA HIGHFIELD                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 331 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                           Page 556 of 2235

Claim Name                           Address Information
CARA LANG                            ADDRESS ON FILE
CARA LUCAS                           ADDRESS ON FILE
CARA MCMILLAN                        ADDRESS ON FILE
CARA MCPHERSON                       ADDRESS ON FILE
CARA POWELL                          ADDRESS ON FILE
CARA SPARKS                          ADDRESS ON FILE
CARA SPENCER                         ADDRESS ON FILE
CARA STEIDLEY                        ADDRESS ON FILE
CARA WALSH                           ADDRESS ON FILE
CARA WINDSOR                         ADDRESS ON FILE
CARADYS LINEBERRY                    ADDRESS ON FILE
CARAH BOSCO                          ADDRESS ON FILE
CARAMIA NEMETH                       ADDRESS ON FILE
CARBONIC SALES AND SERVICE           1139 CENTRAL AVENUE ALBANY NY 12206
CARBONIC SALES INC                   1139 CENTRAL AVENUE ALBANY NY 12205
CARCITA PROMISE                      ADDRESS ON FILE
CARDERECKO MAYE                      ADDRESS ON FILE
CARDLYTICS INC                       ATTN MEGAN MCKEAN, VP AD ACCT MANAGEMENT 112 KROG ST, STE 10 ATLANTA GA 30307
CARDLYTICS INC                       ATTN MARY ELLEN GORDON 675 PONCE DE LEON, STE 6000 ATLANTA GA 30308
CARDLYTICS INC                       ATTN ABRINA BROWN 621 N AVE NE, C-30 ATLANTA GA 30308
CARDLYTICS INC                       75 REMITANCE DR DEPT 3247 CHICAGO IL 60675
CARE SERVICES INC                    19 WEST SUNSET AVE WILLIAMSPORT MD 21795
CARECA ANSER                         ADDRESS ON FILE
CAREEM SMALLS                        ADDRESS ON FILE
CARELIN REBOLLO                      ADDRESS ON FILE
CARELYN RIVERA                       ADDRESS ON FILE
CARESSA CULVAHOUSE                   ADDRESS ON FILE
CARESSA LIZOTTE                      ADDRESS ON FILE
CARESSA RICKS                        ADDRESS ON FILE
CAREY COURTRIGHT                     ADDRESS ON FILE
CAREY NICHOLS                        ADDRESS ON FILE
CAREY SEEGER                         ADDRESS ON FILE
CAREY SEYMORE                        ADDRESS ON FILE
CAREY SMITH                          ADDRESS ON FILE
CAREY THOMAS                         ADDRESS ON FILE
CARFARO COMPANY                      5577 YOUNGSTOWN-WARREN ROAD ATTN: WILLIAM J. MIKLANDRIC, JR. NILES OH 44446
CARI BURNEY                          ADDRESS ON FILE
CARI GARNIER                         ADDRESS ON FILE
CARI IMBODEN                         ADDRESS ON FILE
CARI JOHNS                           ADDRESS ON FILE
CARI MCMICHAEL                       ADDRESS ON FILE
CARI RADUENZ                         ADDRESS ON FILE
CARI SERANDOS                        ADDRESS ON FILE
CARIANNA SMITH                       ADDRESS ON FILE
CARIBBEAN LAWN GARDEN                3307 DESOTO BLVD S NAPLES FL 34117
CARIGON DYCUS                        ADDRESS ON FILE
CARIN BERRIOS                        ADDRESS ON FILE
CARIN SCHEETZ                        ADDRESS ON FILE
CARIN TROLLOPE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 332 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                         Page 557 of 2235

Claim Name                         Address Information
CARINA ZOGG                        ADDRESS ON FILE
CARIOTO PRODUCE INC                80 COHOES AVE GREEN ISLAND NY 12183
CARISA FITZWATER                   ADDRESS ON FILE
CARISA LEE                         ADDRESS ON FILE
CARISA REHBEIN                     ADDRESS ON FILE
CARISMA LOVE                       ADDRESS ON FILE
CARISSA BAILEY                     ADDRESS ON FILE
CARISSA BAKER                      ADDRESS ON FILE
CARISSA BOTTISTI                   ADDRESS ON FILE
CARISSA CAPALDO                    ADDRESS ON FILE
CARISSA DAVIS                      ADDRESS ON FILE
CARISSA FINA                       ADDRESS ON FILE
CARISSA FLINT                      ADDRESS ON FILE
CARISSA FOSTER                     ADDRESS ON FILE
CARISSA HASSETT                    ADDRESS ON FILE
CARISSA HILL                       ADDRESS ON FILE
CARISSA HUDMAN                     ADDRESS ON FILE
CARISSA LAMBERT                    ADDRESS ON FILE
CARISSA LONG                       ADDRESS ON FILE
CARISSA MCFADDEN                   ADDRESS ON FILE
CARISSA MILLER                     ADDRESS ON FILE
CARISSA POYNTER                    ADDRESS ON FILE
CARISSA SADLER                     ADDRESS ON FILE
CARISSA SMALL                      ADDRESS ON FILE
CARISSA ST PIERRE                  ADDRESS ON FILE
CARL AARON                         ADDRESS ON FILE
CARL ARNOLD                        ADDRESS ON FILE
CARL AUSTIN                        ADDRESS ON FILE
CARL AXEN                          ADDRESS ON FILE
CARL BARTON                        ADDRESS ON FILE
CARL BERLIN                        ADDRESS ON FILE
CARL BOOTH                         ADDRESS ON FILE
CARL BUSSEY                        ADDRESS ON FILE
CARL CASALE                        ADDRESS ON FILE
CARL COLONEY                       ADDRESS ON FILE
CARL DANIEL                        ADDRESS ON FILE
CARL DARCUS                        ADDRESS ON FILE
CARL DAVIS                         ADDRESS ON FILE
CARL DELLA ROCCO                   ADDRESS ON FILE
CARL DENNY                         ADDRESS ON FILE
CARL FANGBONER                     ADDRESS ON FILE
CARL FISHER                        ADDRESS ON FILE
CARL GARNER                        ADDRESS ON FILE
CARL HE                            ADDRESS ON FILE
CARL JACKSON                       ADDRESS ON FILE
CARL JOHNSON                       ADDRESS ON FILE
CARL KNOWLES                       ADDRESS ON FILE
CARL LAYNE                         ADDRESS ON FILE
CARL LEEMON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 333 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 558 of 2235

Claim Name                           Address Information
CARL MALONE                          ADDRESS ON FILE
CARL MARSHALL                        ADDRESS ON FILE
CARL MATOUSEK                        ADDRESS ON FILE
CARL MCCLINTON                       ADDRESS ON FILE
CARL MCCOY                           ADDRESS ON FILE
CARL MELTON                          ADDRESS ON FILE
CARL MORANSKI                        ADDRESS ON FILE
CARL OUTLAW                          ADDRESS ON FILE
CARL OWENS                           ADDRESS ON FILE
CARL PAYTON                          ADDRESS ON FILE
CARL PIERCE JR                       ADDRESS ON FILE
CARL QUAMINA                         ADDRESS ON FILE
CARL REED                            ADDRESS ON FILE
CARL RICHARDS                        ADDRESS ON FILE
CARL RICHARDSON                      ADDRESS ON FILE
CARL ROBINSON                        ADDRESS ON FILE
CARL RODGERS                         ADDRESS ON FILE
CARL SCHUBERT                        ADDRESS ON FILE
CARL SILCOTT                         ADDRESS ON FILE
CARL STANLEY                         ADDRESS ON FILE
CARL SWANSON                         ADDRESS ON FILE
CARL TEAGUE                          ADDRESS ON FILE
CARL VANPATTEN                       ADDRESS ON FILE
CARL VARADIAN                        ADDRESS ON FILE
CARLA ALVARADO                       ADDRESS ON FILE
CARLA BLACKMORE                      ADDRESS ON FILE
CARLA BROWN                          ADDRESS ON FILE
CARLA CASE                           ADDRESS ON FILE
CARLA COHEN                          ADDRESS ON FILE
CARLA COLELLA                        ADDRESS ON FILE
CARLA DABBS                          ADDRESS ON FILE
CARLA DYKES                          ADDRESS ON FILE
CARLA GENOVA                         ADDRESS ON FILE
CARLA GOMEZ                          ADDRESS ON FILE
CARLA GONZALEZ                       ADDRESS ON FILE
CARLA GREENWOOD-DAVIS                ADDRESS ON FILE
CARLA HOPE                           ADDRESS ON FILE
CARLA INGLE                          ADDRESS ON FILE
CARLA KIRCHNER                       ADDRESS ON FILE
CARLA KNEPPER                        ADDRESS ON FILE
CARLA LYLES                          ADDRESS ON FILE
CARLA NEWGARD                        ADDRESS ON FILE
CARLA PACHECO                        ADDRESS ON FILE
CARLA PAGNUCCO                       ADDRESS ON FILE
CARLA PERRY                          ADDRESS ON FILE
CARLA PERSON                         ADDRESS ON FILE
CARLA ROBERTS                        ADDRESS ON FILE
CARLA SIMS                           ADDRESS ON FILE
CARLA SLICKER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 334 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 559 of 2235

Claim Name                           Address Information
CARLA WILL-AIREY                     ADDRESS ON FILE
CARLEE COLEMAN                       ADDRESS ON FILE
CARLEE HIRT                          ADDRESS ON FILE
CARLEE JACKSON                       ADDRESS ON FILE
CARLEE JOHNSON                       ADDRESS ON FILE
CARLEE PRAZNIK                       ADDRESS ON FILE
CARLEE SCOTT                         ADDRESS ON FILE
CARLEE STILES                        ADDRESS ON FILE
CARLEIGH CONARD                      ADDRESS ON FILE
CARLEIGH HANSON                      ADDRESS ON FILE
CARLEIGH WILSON                      ADDRESS ON FILE
CARLEISHA SMOOT                      ADDRESS ON FILE
CARLEN AUGUSTE                       ADDRESS ON FILE
CARLENE GALLO                        ADDRESS ON FILE
CARLENE GRIFFIN                      ADDRESS ON FILE
CARLENE TAYLOR-HARLOW                ADDRESS ON FILE
CARLESE HITE                         ADDRESS ON FILE
CARLESHA REED                        ADDRESS ON FILE
CARLETHA JEFFERSON                   ADDRESS ON FILE
CARLETHA KOSKY                       ADDRESS ON FILE
CARLETTA THOMAS                      ADDRESS ON FILE
CARLETTE ZAKARIKIMBA                 ADDRESS ON FILE
CARLEY DEAN                          ADDRESS ON FILE
CARLEY DOCKINS                       ADDRESS ON FILE
CARLEY FOUNTAIN                      ADDRESS ON FILE
CARLEY GORMAN                        ADDRESS ON FILE
CARLEY HARDMAN                       ADDRESS ON FILE
CARLEY JOHNSON                       ADDRESS ON FILE
CARLEY LEVY                          ADDRESS ON FILE
CARLEY PERKINS                       ADDRESS ON FILE
CARLEY RAUB                          ADDRESS ON FILE
CARLEY SCHULTZ                       ADDRESS ON FILE
CARLEY SIDES                         ADDRESS ON FILE
CARLEY SIPE                          ADDRESS ON FILE
CARLEY STIEVE                        ADDRESS ON FILE
CARLEY WASHINGTON                    ADDRESS ON FILE
CARLI COSTIN                         ADDRESS ON FILE
CARLI DUNLAP                         ADDRESS ON FILE
CARLI ELLIS                          ADDRESS ON FILE
CARLI VAUGHAN                        ADDRESS ON FILE
CARLI WALL                           ADDRESS ON FILE
CARLIAN LAMBE                        ADDRESS ON FILE
CARLIANNYS ALLENDE COLON             ADDRESS ON FILE
CARLIE BROCKMAN-GRAYDON              ADDRESS ON FILE
CARLIN SAUNDERS                      ADDRESS ON FILE
CARLINA DEITRICK                     ADDRESS ON FILE
CARLINA SALCEDO                      ADDRESS ON FILE
CARLIS PETERSON                      ADDRESS ON FILE
CARLIS POPE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 335 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 560 of 2235

Claim Name                           Address Information
CARLIS VEGA                          ADDRESS ON FILE
CARLISA JONES                        ADDRESS ON FILE
CARLISHA MORRISON                    ADDRESS ON FILE
CARLISHA PARKER                      ADDRESS ON FILE
CARLISS BROWN                        ADDRESS ON FILE
CARLITO GUTRICK                      ADDRESS ON FILE
CARLOS ACOSTA                        ADDRESS ON FILE
CARLOS AGUIRRE                       ADDRESS ON FILE
CARLOS ALDRIDGE                      ADDRESS ON FILE
CARLOS ALLEN                         ADDRESS ON FILE
CARLOS AVILA                         ADDRESS ON FILE
CARLOS BAKER                         ADDRESS ON FILE
CARLOS BALDE                         ADDRESS ON FILE
CARLOS BARNES                        ADDRESS ON FILE
CARLOS BLAKES                        ADDRESS ON FILE
CARLOS BOUIE                         ADDRESS ON FILE
CARLOS BRACERO-GARCIA                ADDRESS ON FILE
CARLOS BRINGUIER                     ADDRESS ON FILE
CARLOS BROWN                         ADDRESS ON FILE
CARLOS CARBALLEA                     ADDRESS ON FILE
CARLOS CEVALLOS                      ADDRESS ON FILE
CARLOS CHERRY                        ADDRESS ON FILE
CARLOS COCKRELL                      ADDRESS ON FILE
CARLOS CORONADO DE LEON              ADDRESS ON FILE
CARLOS COX                           ADDRESS ON FILE
CARLOS CRUZ                          ADDRESS ON FILE
CARLOS CRUZ MARTINEZ                 ADDRESS ON FILE
CARLOS DABERLUI                      ADDRESS ON FILE
CARLOS DIXON                         ADDRESS ON FILE
CARLOS EDWARDS                       ADDRESS ON FILE
CARLOS ESCOBAR GUILLEN               ADDRESS ON FILE
CARLOS ESTRADA                       ADDRESS ON FILE
CARLOS FEBUS                         ADDRESS ON FILE
CARLOS FIGUEROA                      ADDRESS ON FILE
CARLOS FLORES                        ADDRESS ON FILE
CARLOS FLORES                        ADDRESS ON FILE
CARLOS FLORES                        ADDRESS ON FILE
CARLOS GARCIA                        ADDRESS ON FILE
CARLOS GARCIA-CARRILLO               ADDRESS ON FILE
CARLOS GOFFIGAN                      ADDRESS ON FILE
CARLOS GORDON                        ADDRESS ON FILE
CARLOS GUADALUPE                     ADDRESS ON FILE
CARLOS GUEVARA                       ADDRESS ON FILE
CARLOS GUTIERREZ                     ADDRESS ON FILE
CARLOS HARLEY                        ADDRESS ON FILE
CARLOS HARRISON                      ADDRESS ON FILE
CARLOS HAYES                         ADDRESS ON FILE
CARLOS HENNING                       ADDRESS ON FILE
CARLOS HERNANDEZ                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 336 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 561 of 2235

Claim Name                           Address Information
CARLOS HUERTAS                       ADDRESS ON FILE
CARLOS JAMES                         ADDRESS ON FILE
CARLOS JARAMILLO MASIAS              ADDRESS ON FILE
CARLOS JASSO                         ADDRESS ON FILE
CARLOS JONES                         ADDRESS ON FILE
CARLOS JORDAN                        ADDRESS ON FILE
CARLOS KEY                           ADDRESS ON FILE
CARLOS LAGUER                        ADDRESS ON FILE
CARLOS LAND                          ADDRESS ON FILE
CARLOS LATEULADE                     ADDRESS ON FILE
CARLOS LEARY                         ADDRESS ON FILE
CARLOS LEON                          ADDRESS ON FILE
CARLOS LOPEZ                         ADDRESS ON FILE
CARLOS LOPEZ-AGUSTIN                 ADDRESS ON FILE
CARLOS LOVELADY                      ADDRESS ON FILE
CARLOS MALDONADO                     ADDRESS ON FILE
CARLOS MANJARREZ-CAMARGO             ADDRESS ON FILE
CARLOS MARTINEZ                      ADDRESS ON FILE
CARLOS MARTINEZ                      ADDRESS ON FILE
CARLOS MATEO                         ADDRESS ON FILE
CARLOS MCCARROLL                     ADDRESS ON FILE
CARLOS MCDANIEL                      ADDRESS ON FILE
CARLOS MENJIVAR                      ADDRESS ON FILE
CARLOS MIRANDA                       ADDRESS ON FILE
CARLOS MONSERRATE                    ADDRESS ON FILE
CARLOS MORALES-GARCIA                ADDRESS ON FILE
CARLOS OAKES                         ADDRESS ON FILE
CARLOS ORNES                         ADDRESS ON FILE
CARLOS ORTIZ                         ADDRESS ON FILE
CARLOS ORTIZ-UMPIERRE                ADDRESS ON FILE
CARLOS OVENIEL                       ADDRESS ON FILE
CARLOS PEARSON                       ADDRESS ON FILE
CARLOS PELLICIER                     ADDRESS ON FILE
CARLOS PEREZ                         ADDRESS ON FILE
CARLOS PEREZ                         ADDRESS ON FILE
CARLOS PERKINS                       ADDRESS ON FILE
CARLOS PRIETO                        ADDRESS ON FILE
CARLOS PYATT                         ADDRESS ON FILE
CARLOS RAMOS                         ADDRESS ON FILE
CARLOS RAMOS JR                      ADDRESS ON FILE
CARLOS RAMOS REYES                   ADDRESS ON FILE
CARLOS REMBERT                       ADDRESS ON FILE
CARLOS REYES                         ADDRESS ON FILE
CARLOS RIVERA                        ADDRESS ON FILE
CARLOS RIVERA                        ADDRESS ON FILE
CARLOS ROBLES-VAZQUEZ                ADDRESS ON FILE
CARLOS RODGERS                       ADDRESS ON FILE
CARLOS RODRIGUEZ                     ADDRESS ON FILE
CARLOS RODRIGUEZ                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 337 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 562 of 2235

Claim Name                          Address Information
CARLOS RODRIGUEZ                    ADDRESS ON FILE
CARLOS ROMAN                        ADDRESS ON FILE
CARLOS ROMAN                        ADDRESS ON FILE
CARLOS ROMERO                       ADDRESS ON FILE
CARLOS RONDELL                      ADDRESS ON FILE
CARLOS ROSARIO                      ADDRESS ON FILE
CARLOS SALVADOR                     ADDRESS ON FILE
CARLOS SANTIAGO                     ADDRESS ON FILE
CARLOS SANTIAGO                     ADDRESS ON FILE
CARLOS SAXON                        ADDRESS ON FILE
CARLOS SIMMONS                      ADDRESS ON FILE
CARLOS SIMPSON                      ADDRESS ON FILE
CARLOS SUMPTER                      ADDRESS ON FILE
CARLOS TOBAR                        ADDRESS ON FILE
CARLOS TOBON                        ADDRESS ON FILE
CARLOS TORRES                       ADDRESS ON FILE
CARLOS VASQUEZ                      ADDRESS ON FILE
CARLOS VAZQUEZ                      ADDRESS ON FILE
CARLOS VELAZQUEZ CARREON            ADDRESS ON FILE
CARLOS VICENTE                      ADDRESS ON FILE
CARLOS VIDAL                        ADDRESS ON FILE
CARLOS WALKER                       ADDRESS ON FILE
CARLOS WILLIAMS JR                  ADDRESS ON FILE
CARLOS WILLINGJAM JR                ADDRESS ON FILE
CARLOS YIDI                         ADDRESS ON FILE
CARLOS ZAYAS                        ADDRESS ON FILE
CARLOUS TATE                        ADDRESS ON FILE
CARLOUS WILLIAMS                    ADDRESS ON FILE
CARLSON POWER WASH INC              14219 W SANDHILL RD LOUISVILLE NE 68037
CARLTEN BRUNO                       ADDRESS ON FILE
CARLTON ABRAHAMS                    ADDRESS ON FILE
CARLTON COOPER                      ADDRESS ON FILE
CARLTON DURRAH                      ADDRESS ON FILE
CARLTON GILLIS                      ADDRESS ON FILE
CARLTON KENDRICK                    ADDRESS ON FILE
CARLTON MARSALIS                    ADDRESS ON FILE
CARLTON MASSEY                      ADDRESS ON FILE
CARLTON MASTERSON                   ADDRESS ON FILE
CARLTON MOSLEY                      ADDRESS ON FILE
CARLTON NAZARIO                     ADDRESS ON FILE
CARLTON NOWELL                      ADDRESS ON FILE
CARLTON PANNELL JR                  ADDRESS ON FILE
CARLTON ROGERS                      ADDRESS ON FILE
CARLTON SHINALL                     ADDRESS ON FILE
CARLTON SIMS                        ADDRESS ON FILE
CARLTON STARK                       ADDRESS ON FILE
CARLTON TOMLINSON                   ADDRESS ON FILE
CARLTON TREEN                       ADDRESS ON FILE
CARLTON TUCKER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 338 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                          Page 563 of 2235

Claim Name                          Address Information
CARLTON WALKER                      ADDRESS ON FILE
CARLTON WILSON                      ADDRESS ON FILE
CARLUS COX                          ADDRESS ON FILE
CARLY ARBOCHUS                      ADDRESS ON FILE
CARLY BARRIGER                      ADDRESS ON FILE
CARLY BOOK                          ADDRESS ON FILE
CARLY BOUDREAUX                     ADDRESS ON FILE
CARLY BREEDING                      ADDRESS ON FILE
CARLY CARTER                        ADDRESS ON FILE
CARLY CASHMAN                       ADDRESS ON FILE
CARLY CINALLI                       ADDRESS ON FILE
CARLY DANAS                         ADDRESS ON FILE
CARLY DOMBROWSKI                    ADDRESS ON FILE
CARLY ESPOSITO                      ADDRESS ON FILE
CARLY HOWELL                        ADDRESS ON FILE
CARLY HUNT                          ADDRESS ON FILE
CARLY JOINER                        ADDRESS ON FILE
CARLY JONES                         ADDRESS ON FILE
CARLY JONES                         ADDRESS ON FILE
CARLY KOBY                          ADDRESS ON FILE
CARLY MCDANIEL                      ADDRESS ON FILE
CARLY MEEGAN                        ADDRESS ON FILE
CARLY MILL                          ADDRESS ON FILE
CARLY MOSS                          ADDRESS ON FILE
CARLY NADASKAY                      ADDRESS ON FILE
CARLY PIRTLE                        ADDRESS ON FILE
CARLY POOLE                         ADDRESS ON FILE
CARLY ROBINSON                      ADDRESS ON FILE
CARLY STOUT                         ADDRESS ON FILE
CARLY SUTTER                        ADDRESS ON FILE
CARLY TALLENT                       ADDRESS ON FILE
CARLY VILARDI                       ADDRESS ON FILE
CARLY WHITE                         ADDRESS ON FILE
CARLY WILLIAMS                      ADDRESS ON FILE
CARLYLE SWANSEA PARTNERS LLC        C/O CARLYLE DEV GROUP, INC. 2700 WESTCHESTER AVE, STE 303 PURCHASE NY 10577
CARLYLE SWANSEA PARTNERS LLC        PO BOX 823349 PHILADELPHIA PA 19182
CARMA DOBSON                        ADDRESS ON FILE
CARMAN SHIRLEY                      ADDRESS ON FILE
CARMEL KIRK                         ADDRESS ON FILE
CARMELA DICICCO                     ADDRESS ON FILE
CARMELA MILLER                      ADDRESS ON FILE
CARMELINA FAVRO                     ADDRESS ON FILE
CARMELINA SCIONTI                   ADDRESS ON FILE
CARMELITA HOLENCY                   ADDRESS ON FILE
CARMELITA WELLINGTON                ADDRESS ON FILE
CARMELLA FOUTS                      ADDRESS ON FILE
CARMELLA GABRYS                     ADDRESS ON FILE
CARMELLA LIMAYO                     ADDRESS ON FILE
CARMELO VEGA                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 339 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 564 of 2235

Claim Name                           Address Information
CARMEN AHMED                         ADDRESS ON FILE
CARMEN ANDRADE                       ADDRESS ON FILE
CARMEN ATHA                          ADDRESS ON FILE
CARMEN BIVENS                        ADDRESS ON FILE
CARMEN CARCAMO                       ADDRESS ON FILE
CARMEN CHACON                        ADDRESS ON FILE
CARMEN CHAPARRO                      ADDRESS ON FILE
CARMEN CHILDS-BROWN                  ADDRESS ON FILE
CARMEN DELVALLE LOPEZ                ADDRESS ON FILE
CARMEN FLEITES                       ADDRESS ON FILE
CARMEN FREEMAN                       ADDRESS ON FILE
CARMEN HANKINS                       ADDRESS ON FILE
CARMEN HICIANO                       ADDRESS ON FILE
CARMEN HUACACOLQUI HONORES           ADDRESS ON FILE
CARMEN HUDSON                        ADDRESS ON FILE
CARMEN JONES                         ADDRESS ON FILE
CARMEN MALLOY                        ADDRESS ON FILE
CARMEN MCKENZIE                      ADDRESS ON FILE
CARMEN MENDOZA                       ADDRESS ON FILE
CARMEN MITCHELL                      ADDRESS ON FILE
CARMEN MORALES                       ADDRESS ON FILE
CARMEN MUNOZ                         ADDRESS ON FILE
CARMEN OSORIAZ                       ADDRESS ON FILE
CARMEN PADILLA                       ADDRESS ON FILE
CARMEN SCHMIDT                       ADDRESS ON FILE
CARMEN SMITH                         ADDRESS ON FILE
CARMEN SMITH                         ADDRESS ON FILE
CARMEN SPRINGER                      ADDRESS ON FILE
CARMERA DAWSON                       ADDRESS ON FILE
CARMIE HANNA                         ADDRESS ON FILE
CARMILLA THOMAS                      ADDRESS ON FILE
CARMINE HARRIOTT                     ADDRESS ON FILE
CARMINE HARRIOTT                     ADDRESS ON FILE
CARMINII NOBLE                       ADDRESS ON FILE
CARNELL MCPHATTER                    ADDRESS ON FILE
CARNELLA WILBERN                     ADDRESS ON FILE
CARNELLIUS COLEMAN                   ADDRESS ON FILE
CAROL ALDERMAN                       ADDRESS ON FILE
CAROL ANDERSON                       ADDRESS ON FILE
CAROL ANDRE                          ADDRESS ON FILE
CAROL BACCHUS                        ADDRESS ON FILE
CAROL BARNES                         ADDRESS ON FILE
CAROL BOISVERT                       ADDRESS ON FILE
CAROL BROWN                          ADDRESS ON FILE
CAROL BUTLER                         ADDRESS ON FILE
CAROL COLLINS                        ADDRESS ON FILE
CAROL CORDER                         ADDRESS ON FILE
CAROL EBERST                         ADDRESS ON FILE
CAROL FRANCIS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 340 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 565 of 2235

Claim Name                          Address Information
CAROL GILBERTI                      ADDRESS ON FILE
CAROL HAMMES                        ADDRESS ON FILE
CAROL HODSON                        ADDRESS ON FILE
CAROL HOOPER                        ADDRESS ON FILE
CAROL HORMUTH                       ADDRESS ON FILE
CAROL HOWER                         ADDRESS ON FILE
CAROL HUFFSTETLER                   ADDRESS ON FILE
CAROL JACOBS                        ADDRESS ON FILE
CAROL JARVIS                        ADDRESS ON FILE
CAROL JINIER                        ADDRESS ON FILE
CAROL KINTER                        ADDRESS ON FILE
CAROL KNAPP                         ADDRESS ON FILE
CAROL LAVELLE                       ADDRESS ON FILE
CAROL LEVANDUSKY                    ADDRESS ON FILE
CAROL LOZANO                        ADDRESS ON FILE
CAROL MAYS                          ADDRESS ON FILE
CAROL MERICA                        ADDRESS ON FILE
CAROL MOTTER                        ADDRESS ON FILE
CAROL NISSEN                        ADDRESS ON FILE
CAROL OHNECK                        ADDRESS ON FILE
CAROL PATTERSON                     ADDRESS ON FILE
CAROL PETROCCI PETROCCI             ADDRESS ON FILE
CAROL PIPPEN                        ADDRESS ON FILE
CAROL ROCK                          ADDRESS ON FILE
CAROL S BOWER                       ADDRESS ON FILE
CAROL SCHWARTZ                      ADDRESS ON FILE
CAROL SEDLACEK                      ADDRESS ON FILE
CAROL SIMON                         ADDRESS ON FILE
CAROL SUTPHIN                       ADDRESS ON FILE
CAROL TEPLEY                        ADDRESS ON FILE
CAROL THOMAS                        ADDRESS ON FILE
CAROL THOMAS                        ADDRESS ON FILE
CAROL TIPPIE                        ADDRESS ON FILE
CAROL WEAVER                        ADDRESS ON FILE
CAROL WHITE                         ADDRESS ON FILE
CAROL WILSON                        ADDRESS ON FILE
CAROL YEOMANS                       ADDRESS ON FILE
CAROLANNE DICE                      ADDRESS ON FILE
CAROLE COOPER                       ADDRESS ON FILE
CAROLE J TULLY                      ADDRESS ON FILE
CAROLE LAMBERTH                     ADDRESS ON FILE
CAROLE MURPHY                       ADDRESS ON FILE
CAROLE ROSENBERGEN                  ADDRESS ON FILE
CAROLEE NELLIS HOLBROOK             ADDRESS ON FILE
CAROLEE SLOAN                       ADDRESS ON FILE
CAROLIMAR SANTIAGO                  ADDRESS ON FILE
CAROLINA ARTHURS                    ADDRESS ON FILE
CAROLINA BAKER                      ADDRESS ON FILE
CAROLINA BEER CO INC                447 E SHOCKLEY FERRY ROAD ANDERSON SC 29624



Epiq Corporate Restructuring, LLC                                                           Page 341 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 566 of 2235

Claim Name                           Address Information
CAROLINA CRANDALL                    ADDRESS ON FILE
CAROLINA EAGLE DISTRIBUTING CO INC   3231 NORTH WESLEYAN BOULEVARD ROCKY MOUNT NC 27804
CAROLINA ESTRADA                     ADDRESS ON FILE
CAROLINA GUTIERREZ                   ADDRESS ON FILE
CAROLINA JUAREZ                      ADDRESS ON FILE
CAROLINA LLANOS                      ADDRESS ON FILE
CAROLINA PREMIUM BEVERAGE LLC        6012 BAYFIELD PARKWAY 320 CONCORD NC 28027
CAROLINA RCS                         105 PORT ROYAL DR GREENVILLE SC 29615
CAROLINA RCS AND BEER SERVICE.COM    105 PORT ROYAL DR GREENVILLE SC 29615
CAROLINA RINEHEART                   ADDRESS ON FILE
CAROLINA ROMERO                      ADDRESS ON FILE
CAROLINA SORI-VEGA                   ADDRESS ON FILE
CAROLINE ANDERSON                    ADDRESS ON FILE
CAROLINE BARE                        ADDRESS ON FILE
CAROLINE BARNES                      ADDRESS ON FILE
CAROLINE BASS                        ADDRESS ON FILE
CAROLINE BECKWITH                    ADDRESS ON FILE
CAROLINE BURLESON                    ADDRESS ON FILE
CAROLINE BURTON                      ADDRESS ON FILE
CAROLINE CHAPIN                      ADDRESS ON FILE
CAROLINE CHAVEZ                      ADDRESS ON FILE
CAROLINE CHRISTOFANO                 ADDRESS ON FILE
CAROLINE CONNOLLY                    ADDRESS ON FILE
CAROLINE COUCH                       ADDRESS ON FILE
CAROLINE DEPONTES                    ADDRESS ON FILE
CAROLINE DOWNING                     ADDRESS ON FILE
CAROLINE EVANS                       ADDRESS ON FILE
CAROLINE FELDER                      ADDRESS ON FILE
CAROLINE FERDON                      ADDRESS ON FILE
CAROLINE FOUNTAIN                    ADDRESS ON FILE
CAROLINE GARWOOD                     ADDRESS ON FILE
CAROLINE GRABOWSKII                  ADDRESS ON FILE
CAROLINE GUALTIERI                   ADDRESS ON FILE
CAROLINE HARRIS                      ADDRESS ON FILE
CAROLINE HATCH                       ADDRESS ON FILE
CAROLINE HECKMAN                     ADDRESS ON FILE
CAROLINE HOPSON                      ADDRESS ON FILE
CAROLINE HUTTO                       ADDRESS ON FILE
CAROLINE JOHNSON                     ADDRESS ON FILE
CAROLINE KELLY                       ADDRESS ON FILE
CAROLINE KEMP                        ADDRESS ON FILE
CAROLINE KIRKMAN                     ADDRESS ON FILE
CAROLINE KLAFFER                     ADDRESS ON FILE
CAROLINE LAURITSEN                   ADDRESS ON FILE
CAROLINE LAVOIE                      ADDRESS ON FILE
CAROLINE LAYNE                       ADDRESS ON FILE
CAROLINE LEWIS                       ADDRESS ON FILE
CAROLINE MARA                        ADDRESS ON FILE
CAROLINE MCCORMICK                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 342 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                           Page 567 of 2235

Claim Name                           Address Information
CAROLINE NIELSEN                     ADDRESS ON FILE
CAROLINE OGUNGBURE                   ADDRESS ON FILE
CAROLINE PADDOCK                     ADDRESS ON FILE
CAROLINE PRADO                       ADDRESS ON FILE
CAROLINE SANDERS                     ADDRESS ON FILE
CAROLINE SHANK                       ADDRESS ON FILE
CAROLINE SILVERTHORNE                ADDRESS ON FILE
CAROLINE STANLEY                     ADDRESS ON FILE
CAROLINE WEST                        ADDRESS ON FILE
CAROLINE WILLIAMS                    ADDRESS ON FILE
CAROLINE WILLS                       ADDRESS ON FILE
CAROLINE WOOD                        ADDRESS ON FILE
CAROLYN AYRES                        ADDRESS ON FILE
CAROLYN BRASCH                       ADDRESS ON FILE
CAROLYN CALDWELL                     ADDRESS ON FILE
CAROLYN CHANG                        ADDRESS ON FILE
CAROLYN CHILDS                       ADDRESS ON FILE
CAROLYN CRAWFORD                     ADDRESS ON FILE
CAROLYN DAILEY                       ADDRESS ON FILE
CAROLYN DILLON                       ADDRESS ON FILE
CAROLYN DUNLOW                       ADDRESS ON FILE
CAROLYN FIGENSCHER                   ADDRESS ON FILE
CAROLYN FOSTER                       ADDRESS ON FILE
CAROLYN FULKS                        ADDRESS ON FILE
CAROLYN GREER                        ADDRESS ON FILE
CAROLYN GURGANUS                     ADDRESS ON FILE
CAROLYN HARRELL                      ADDRESS ON FILE
CAROLYN HAUBER                       ADDRESS ON FILE
CAROLYN HENSLEY                      ADDRESS ON FILE
CAROLYN HERRON                       ADDRESS ON FILE
CAROLYN HOPKINS                      ADDRESS ON FILE
CAROLYN LAMBERT                      ADDRESS ON FILE
CAROLYN LARGEL                       ADDRESS ON FILE
CAROLYN LAWSON                       ADDRESS ON FILE
CAROLYN LEWIS                        ADDRESS ON FILE
CAROLYN MAGNUSON                     ADDRESS ON FILE
CAROLYN MORRIS                       ADDRESS ON FILE
CAROLYN MORRISON                     ADDRESS ON FILE
CAROLYN ONEAL                        ADDRESS ON FILE
CAROLYN OSTEEN                       ADDRESS ON FILE
CAROLYN PERRY                        ADDRESS ON FILE
CAROLYN PIERGIORGI                   ADDRESS ON FILE
CAROLYN REID                         ADDRESS ON FILE
CAROLYN SHADA                        971 CARMEL COURT SHOREVIEW MN 55126
CAROLYN SHAMBLIN                     ADDRESS ON FILE
CAROLYN SHOOP                        ADDRESS ON FILE
CAROLYN STOKES                       ADDRESS ON FILE
CAROLYN TUCKER                       ADDRESS ON FILE
CAROLYN WATERS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 343 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                           Page 568 of 2235

Claim Name                         Address Information
CAROLYN WATKINS                    ADDRESS ON FILE
CAROLYN WENTZELL                   ADDRESS ON FILE
CAROLYN YAUCH                      ADDRESS ON FILE
CAROLYNE GONZALEZ                  ADDRESS ON FILE
CAROLYNE KELLY                     ADDRESS ON FILE
CAROLYNE ZANON                     ADDRESS ON FILE
CAROUSEL CENTER COMPANY LP         J. MICHAEL NAUGHTON YOUNG/SOMMER LLC EXECUTIVE WOODS, FIVE PALISADES DRIVE
                                   ALBANY NY 12205
CAROUSEL CENTER COMPANY LP         ATTN: MGMT DIVISION THE CLINTON EXCHANGE 4 CLINTON SQUARE SYRACUSE NY
                                   13202-1078
CAROUSEL CENTER COMPANY LP         MANUFACTURERS AND TRADERS TRUST CO. P.O. BOX 8000-DEPT. NO. 692 ATTN: GAIL
                                   HAMILTON BUFFALO NY 14267
CAROUSEL CENTER COMPANY LP         CAROUSEL CENTER COMPANY LP M & T BANK P.O. BOX 8000-DEPT. NO. 692 BUFFALO NY
                                   14267
CARPET CARE CENTER                 336 EAST JEFFERSON ST BUTLER PA 16001
CARPET CARE CENTER                 336 EAST JEFFERSON ST BUTLER PA 16002
CARPET CARE PLUS                   1040 WOODLORE CIRCLE GULF BREEZE FL 32563
CARPET CLEANING EXPERTS            333 NIANTIC AVENUE CRANSTON RI 02907
CARPET CLEANING EXPERTS            COMPLETE CLEANING SYSTEMS INC 333 NIANTIC AVE CRANSTON RI 02907
CARPET PRO OF OMAHA                13706 SOUTH 18TH STREET BELLEVUE NE 68123
CARPET WORKS                       PO BOX 784 HUGHESVILLE MD 20637
CARPETS BY DAVID                   2664 FOREST HILLS RD WILSON NC 27893
CARRAH MCCANN                      ADDRESS ON FILE
CARRAMIS HENTON                    ADDRESS ON FILE
CARREGHAN JANES                    ADDRESS ON FILE
CARRIE ABLES                       ADDRESS ON FILE
CARRIE AKINS                       ADDRESS ON FILE
CARRIE ANDERSON                    ADDRESS ON FILE
CARRIE BENTLEY                     ADDRESS ON FILE
CARRIE CLARK                       ADDRESS ON FILE
CARRIE CLAWITTER                   ADDRESS ON FILE
CARRIE COLARIK                     ADDRESS ON FILE
CARRIE COOPER                      ADDRESS ON FILE
CARRIE COPLEY                      ADDRESS ON FILE
CARRIE CREIGHTON                   ADDRESS ON FILE
CARRIE DELANY                      ADDRESS ON FILE
CARRIE DRAPPIER                    ADDRESS ON FILE
CARRIE EDWARDS                     ADDRESS ON FILE
CARRIE ENRIQUEZ                    ADDRESS ON FILE
CARRIE FARRIS                      ADDRESS ON FILE
CARRIE FORD                        ADDRESS ON FILE
CARRIE GEER                        ADDRESS ON FILE
CARRIE GOREJENA                    ADDRESS ON FILE
CARRIE GUSTAFSON                   ADDRESS ON FILE
CARRIE HARRISON                    ADDRESS ON FILE
CARRIE HERNANDEZ                   ADDRESS ON FILE
CARRIE HEVERLY                     ADDRESS ON FILE
CARRIE HOLLIMAN                    ADDRESS ON FILE
CARRIE JENSEN                      ADDRESS ON FILE
CARRIE JOHNSON                     ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                             Page 344 OF 2008
                                                 RUBY TUESDAY
                      Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                  Service List
                                                                              Page 569 of 2235

Claim Name                             Address Information
CARRIE KEATOR                          ADDRESS ON FILE
CARRIE KEEF                            ADDRESS ON FILE
CARRIE LANDERS                         ADDRESS ON FILE
CARRIE LEE                             ADDRESS ON FILE
CARRIE LUCAS                           ADDRESS ON FILE
CARRIE MANNING                         ADDRESS ON FILE
CARRIE MARSHALL                        ADDRESS ON FILE
CARRIE MARTIN                          ADDRESS ON FILE
CARRIE MCKAY                           ADDRESS ON FILE
CARRIE MCWATERS                        ADDRESS ON FILE
CARRIE MIKES                           ADDRESS ON FILE
CARRIE NEWPORT                         ADDRESS ON FILE
CARRIE OMAHONY                         ADDRESS ON FILE
CARRIE OUTEN                           ADDRESS ON FILE
CARRIE PEPPERS                         ADDRESS ON FILE
CARRIE RIVERS                          ADDRESS ON FILE
CARRIE ROY                             ADDRESS ON FILE
CARRIE SHEPARD                         ADDRESS ON FILE
CARRIE SHERMAN                         ADDRESS ON FILE
CARRIE SMITH                           ADDRESS ON FILE
CARRIE SUTTON                          ADDRESS ON FILE
CARRIE SYLCOX                          ADDRESS ON FILE
CARRIE TAFT                            ADDRESS ON FILE
CARRIE THURSTON                        ADDRESS ON FILE
CARRIE TIE                             ADDRESS ON FILE
CARRIE URBAN                           ADDRESS ON FILE
CARRIE VERGITH                         ADDRESS ON FILE
CARRIE WERTEPNY                        ADDRESS ON FILE
CARRIE WILLINGHAM                      ADDRESS ON FILE
CARRIE YALE                            ADDRESS ON FILE
CARRIGAN SMITH                         ADDRESS ON FILE
CARRINA LUCIANO                        ADDRESS ON FILE
CARRINE HAVERLAND                      ADDRESS ON FILE
CARRINGTON COATS                       ADDRESS ON FILE
CARRINGTON WESTON                      ADDRESS ON FILE
CARROL FLEMING                         ADDRESS ON FILE
CARROL ROBINSON                        ADDRESS ON FILE
CARROLL ALEXANDER                      ADDRESS ON FILE
CARROLL BARBOUR                        ADDRESS ON FILE
CARROLL COUNTY                         423 COLLEGE ST ROOM 401 CARROLLTON GA 30117-0338
CARROLL COUNTY HEALTH DEPARTMENT       290 S CENTER ST WESTMINSTER MD 21157
CARROLL COUNTY HEALTH DEPARTMENT       423 COLLEGE ST RM 508 CARROLLTON GA 30117
CARROLL COUNTY OCC TAX ADMINISTRATOR   440 MAIN STREET 2ND FLOOR COURTHOUSE CARROLLTON KY 41008
CARROLL DISTRIBUTING COMPANY INC       1553 CHAD CARROLL WAY MELBOURNE FL 32940
CARROLL FREEMAN                        ADDRESS ON FILE
CARROLTON CITY HALL                    315 BRADLEY ST OFFICE OF CITY MANAGER CARROLTON GA 30112
CARRS RUG CLEANING INC                 2919 SUTHERLAND AVE KNOXVILLE TN 37919
CARRSON WILSON                         ADDRESS ON FILE
CARSON AMICK                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 345 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 570 of 2235

Claim Name                          Address Information
CARSON BENNETT                      ADDRESS ON FILE
CARSON CHRISTIAN                    ADDRESS ON FILE
CARSON CLARK                        ADDRESS ON FILE
CARSON GALETI                       ADDRESS ON FILE
CARSON IPPOLITE                     ADDRESS ON FILE
CARSON NEWMAN                       ADDRESS ON FILE
CARSON NORWOOD                      ADDRESS ON FILE
CARSON NUNNALLY                     ADDRESS ON FILE
CARSON PARKER                       ADDRESS ON FILE
CARSON PATTERSON                    ADDRESS ON FILE
CARSON PRICE                        ADDRESS ON FILE
CARSON RODDY                        ADDRESS ON FILE
CARSON SETTLEMYRE                   ADDRESS ON FILE
CARSON TAYLOR                       ADDRESS ON FILE
CARSON WILLIS                       ADDRESS ON FILE
CARSON WINDLER                      ADDRESS ON FILE
CARSTIN CRISP                       ADDRESS ON FILE
CARTELAS COGER                      ADDRESS ON FILE
CARTER BECK                         ADDRESS ON FILE
CARTER CARIS                        ADDRESS ON FILE
CARTER CASHAW                       ADDRESS ON FILE
CARTER HOLMES                       ADDRESS ON FILE
CARTER HUTCHINSON                   ADDRESS ON FILE
CARTER LAWSON                       ADDRESS ON FILE
CARTER MONROE                       ADDRESS ON FILE
CARTER SIMPSON                      ADDRESS ON FILE
CARTER YOUNG                        ADDRESS ON FILE
CARTERET COUNTY TAX COLLECTOR       302 COURTHOUSE SQUARE BEAUFORT NC 28516
CARTRELL HOLLEY                     ADDRESS ON FILE
CARTRIDGE SOLUTIONS                 PAUL MAXWELL 1416 STAFFWOOD RD KNOXVILLE TN 37922
CARUTHER FAVORITE                   ADDRESS ON FILE
CARY CROOMS                         ADDRESS ON FILE
CARY DILL                           ADDRESS ON FILE
CARY H DILL                         ADDRESS ON FILE
CARY HORNSBY                        ADDRESS ON FILE
CARY HOWARD                         ADDRESS ON FILE
CARY OCONNELL                       ADDRESS ON FILE
CARYN WHITE                         ADDRESS ON FILE
CARYNNE DELK                        ADDRESS ON FILE
CARYSSA BOWERS                      ADDRESS ON FILE
CASABIAN PARHAM                     ADDRESS ON FILE
CASANDRA CUMMINGS                   ADDRESS ON FILE
CASANDRA JOHNSON                    ADDRESS ON FILE
CASANDRA KINNEY                     ADDRESS ON FILE
CASANDRA REYES                      ADDRESS ON FILE
CASANOVA MCDONALD                   ADDRESS ON FILE
CASCIOS FRUIT MARKET                242 W MAIN ST SOMERSET PA 15501
CASEWARE INTERNATIONAL INC          1 TORONTO STREET SUITE 1400 TORONTO ON M5C 2V6 CANADA
CASEY ADAIR                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 346 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 571 of 2235

Claim Name                        Address Information
CASEY AGLIANO                     ADDRESS ON FILE
CASEY ALLEN                       ADDRESS ON FILE
CASEY ATWOOD                      ADDRESS ON FILE
CASEY AUMAUGHER                   ADDRESS ON FILE
CASEY BATTLE                      ADDRESS ON FILE
CASEY BITNER                      ADDRESS ON FILE
CASEY BLEDSOE                     ADDRESS ON FILE
CASEY BOWLES                      ADDRESS ON FILE
CASEY BRADLEY                     ADDRESS ON FILE
CASEY BRIGGS                      ADDRESS ON FILE
CASEY BROTMAN                     ADDRESS ON FILE
CASEY BROWN                       ADDRESS ON FILE
CASEY BROWN                       ADDRESS ON FILE
CASEY BURWINKEL                   ADDRESS ON FILE
CASEY CABRAL                      ADDRESS ON FILE
CASEY CAMPAGNOLA                  ADDRESS ON FILE
CASEY CAPPS                       ADDRESS ON FILE
CASEY CARGO                       ADDRESS ON FILE
CASEY CASE                        ADDRESS ON FILE
CASEY CHABOT                      ADDRESS ON FILE
CASEY CLARK                       ADDRESS ON FILE
CASEY CLICK                       ADDRESS ON FILE
CASEY COWAN                       ADDRESS ON FILE
CASEY CRASE                       ADDRESS ON FILE
CASEY CROAD                       ADDRESS ON FILE
CASEY DELEON                      ADDRESS ON FILE
CASEY DENHAM                      ADDRESS ON FILE
CASEY DOERFLEIN                   ADDRESS ON FILE
CASEY DONELLA                     ADDRESS ON FILE
CASEY EVANS                       ADDRESS ON FILE
CASEY EVITTS                      ADDRESS ON FILE
CASEY FAUSTINO-CARPENTER          ADDRESS ON FILE
CASEY FULLER                      ADDRESS ON FILE
CASEY GARNER                      ADDRESS ON FILE
CASEY GINN                        ADDRESS ON FILE
CASEY GLEESON                     ADDRESS ON FILE
CASEY GOVAN                       ADDRESS ON FILE
CASEY GUTHERY                     ADDRESS ON FILE
CASEY HADDOCK                     ADDRESS ON FILE
CASEY HAKER                       ADDRESS ON FILE
CASEY HANSEN                      ADDRESS ON FILE
CASEY HASSLER                     ADDRESS ON FILE
CASEY HEADMAN                     ADDRESS ON FILE
CASEY HERENDEEN                   ADDRESS ON FILE
CASEY HICKS                       ADDRESS ON FILE
CASEY HODGES                      ADDRESS ON FILE
CASEY HONEYCUTT                   ADDRESS ON FILE
CASEY HOWINGTON                   ADDRESS ON FILE
CASEY HUBBARD                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 347 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 572 of 2235

Claim Name                        Address Information
CASEY ISBELL                      ADDRESS ON FILE
CASEY JEFFS                       ADDRESS ON FILE
CASEY JENNINGS                    ADDRESS ON FILE
CASEY KENNEDY                     ADDRESS ON FILE
CASEY LABETTE                     ADDRESS ON FILE
CASEY LEATHERWOOD                 ADDRESS ON FILE
CASEY LEIGHTON                    ADDRESS ON FILE
CASEY LEWIS                       ADDRESS ON FILE
CASEY LEWIS                       ADDRESS ON FILE
CASEY LOVE                        ADDRESS ON FILE
CASEY MARSHALL                    ADDRESS ON FILE
CASEY MARTONE                     ADDRESS ON FILE
CASEY MATTAR                      ADDRESS ON FILE
CASEY MATTHEWS                    ADDRESS ON FILE
CASEY MCCARTNEY                   ADDRESS ON FILE
CASEY MCCORKINDALE                ADDRESS ON FILE
CASEY MCDONALD                    ADDRESS ON FILE
CASEY MCNEESE                     ADDRESS ON FILE
CASEY MILLER                      ADDRESS ON FILE
CASEY MUIRE                       ADDRESS ON FILE
CASEY NEGLEY                      ADDRESS ON FILE
CASEY NELLER                      ADDRESS ON FILE
CASEY O BRIEN                     ADDRESS ON FILE
CASEY O NEILL                     ADDRESS ON FILE
CASEY ORVIN                       ADDRESS ON FILE
CASEY OXENDINE                    ADDRESS ON FILE
CASEY PATTERSON                   ADDRESS ON FILE
CASEY PICKENS                     ADDRESS ON FILE
CASEY PIPPEN                      ADDRESS ON FILE
CASEY REED                        ADDRESS ON FILE
CASEY ROBERTSON                   ADDRESS ON FILE
CASEY SANDERS                     ADDRESS ON FILE
CASEY SCOTT                       ADDRESS ON FILE
CASEY SELLE                       ADDRESS ON FILE
CASEY SHAFFER                     ADDRESS ON FILE
CASEY SHARP                       ADDRESS ON FILE
CASEY SHELL                       ADDRESS ON FILE
CASEY SMITH                       ADDRESS ON FILE
CASEY SNYDER                      ADDRESS ON FILE
CASEY SNYDER                      ADDRESS ON FILE
CASEY SNYDER                      ADDRESS ON FILE
CASEY SPANGLER                    ADDRESS ON FILE
CASEY STAATS                      ADDRESS ON FILE
CASEY STEWARD                     ADDRESS ON FILE
CASEY STOYA                       ADDRESS ON FILE
CASEY STROUT                      ADDRESS ON FILE
CASEY TAYLOR                      ADDRESS ON FILE
CASEY TEW                         ADDRESS ON FILE
CASEY THOMPSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 348 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 573 of 2235

Claim Name                         Address Information
CASEY TROMBLEY                     ADDRESS ON FILE
CASEY TULK                         ADDRESS ON FILE
CASEY TYREE                        ADDRESS ON FILE
CASEY VALENTINE                    ADDRESS ON FILE
CASEY WATERS                       ADDRESS ON FILE
CASEY WHITEHEAD                    ADDRESS ON FILE
CASEY WILSON                       ADDRESS ON FILE
CASEY WINSTEAD                     ADDRESS ON FILE
CASHANDRA WEATHERSPOON             ADDRESS ON FILE
CASHAYLA HAWKINS                   ADDRESS ON FILE
CASHEEM YOUNG                      ADDRESS ON FILE
CASHIER TEXAS WORKFORCE COMM       TEXAS WORKFORCE COMMISSION PO BOX 149037 AUSTIN TX 78714-9037
CASHMERE YOUNG                     ADDRESS ON FILE
CASHMERIA PHILLIPS                 ADDRESS ON FILE
CASHONDA FOLEY                     ADDRESS ON FILE
CASHSTAR INC                       ATTN LEGAL DEPARTMENT 25 PEARL ST PORTLAND ME 04101
CASHSTAR INC                       C/O BLACKHAWK NETWORK INC ATTN GENERAL COUNSEL 6220 STONERIDGE MALL RD
                                   PLEASANTON CA 94588
CASI COHENS                        ADDRESS ON FILE
CASI HUGHES                        ADDRESS ON FILE
CASIA ABNEY                        ADDRESS ON FILE
CASIA BROWN                        ADDRESS ON FILE
CASIE ALBRIGHT                     ADDRESS ON FILE
CASIE CRUEA                        ADDRESS ON FILE
CASIE ROBIDEAU                     ADDRESS ON FILE
CASIMIRA BROWN                     ADDRESS ON FILE
CASIMIRO MORATIN                   ADDRESS ON FILE
CASINI CINTRON                     ADDRESS ON FILE
CASIO BONNER                       ADDRESS ON FILE
CASSADI GALLAGHER                  ADDRESS ON FILE
CASSADY GEE                        ADDRESS ON FILE
CASSALINA LACY                     ADDRESS ON FILE
CASSANDRA ALLEN                    ADDRESS ON FILE
CASSANDRA ARTIS                    ADDRESS ON FILE
CASSANDRA BERGER                   ADDRESS ON FILE
CASSANDRA BLAND                    ADDRESS ON FILE
CASSANDRA BOHON                    ADDRESS ON FILE
CASSANDRA BORING                   ADDRESS ON FILE
CASSANDRA BRAMBLE                  ADDRESS ON FILE
CASSANDRA BRANHAM                  ADDRESS ON FILE
CASSANDRA BROWN                    ADDRESS ON FILE
CASSANDRA BUCKLAND                 ADDRESS ON FILE
CASSANDRA BURNLEY                  ADDRESS ON FILE
CASSANDRA BURNS                    ADDRESS ON FILE
CASSANDRA CANTRELL                 ADDRESS ON FILE
CASSANDRA CASSANOVA                ADDRESS ON FILE
CASSANDRA COLE                     ADDRESS ON FILE
CASSANDRA CORNELIUS                ADDRESS ON FILE
CASSANDRA COSTA                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 349 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 574 of 2235

Claim Name                          Address Information
CASSANDRA COX                       ADDRESS ON FILE
CASSANDRA CROWLEY                   ADDRESS ON FILE
CASSANDRA CRUZ                      ADDRESS ON FILE
CASSANDRA CUETO                     ADDRESS ON FILE
CASSANDRA DAVIS                     ADDRESS ON FILE
CASSANDRA DE ANDRADE                ADDRESS ON FILE
CASSANDRA DEAL                      ADDRESS ON FILE
CASSANDRA DEMICCO                   ADDRESS ON FILE
CASSANDRA DICK                      ADDRESS ON FILE
CASSANDRA EDMONDS SMITH             ADDRESS ON FILE
CASSANDRA ELLER                     ADDRESS ON FILE
CASSANDRA ENGELS                    ADDRESS ON FILE
CASSANDRA EVANS                     ADDRESS ON FILE
CASSANDRA GADEA                     ADDRESS ON FILE
CASSANDRA GARCIA                    ADDRESS ON FILE
CASSANDRA GREEN                     ADDRESS ON FILE
CASSANDRA GRRETT                    ADDRESS ON FILE
CASSANDRA HALLER                    ADDRESS ON FILE
CASSANDRA HANSON                    ADDRESS ON FILE
CASSANDRA HARDEE                    ADDRESS ON FILE
CASSANDRA HARVEY                    ADDRESS ON FILE
CASSANDRA HECKMANN                  ADDRESS ON FILE
CASSANDRA HIATT                     ADDRESS ON FILE
CASSANDRA HICKERSON                 ADDRESS ON FILE
CASSANDRA HUNT                      ADDRESS ON FILE
CASSANDRA HUNT                      ADDRESS ON FILE
CASSANDRA JACKSON                   ADDRESS ON FILE
CASSANDRA JONES                     ADDRESS ON FILE
CASSANDRA JORDAN                    ADDRESS ON FILE
CASSANDRA KANE                      ADDRESS ON FILE
CASSANDRA KEA                       ADDRESS ON FILE
CASSANDRA KILMURRAY                 ADDRESS ON FILE
CASSANDRA KRILL                     ADDRESS ON FILE
CASSANDRA KYKER                     ADDRESS ON FILE
CASSANDRA LANE                      ADDRESS ON FILE
CASSANDRA LANIER                    ADDRESS ON FILE
CASSANDRA LISTER                    ADDRESS ON FILE
CASSANDRA LOVETT                    ADDRESS ON FILE
CASSANDRA LUKOMSKI                  ADDRESS ON FILE
CASSANDRA MATTEO                    ADDRESS ON FILE
CASSANDRA MAZZOLA                   ADDRESS ON FILE
CASSANDRA MELANSON                  ADDRESS ON FILE
CASSANDRA MILLER                    ADDRESS ON FILE
CASSANDRA MILLER                    ADDRESS ON FILE
CASSANDRA MILLIS                    ADDRESS ON FILE
CASSANDRA MOLLETTE                  ADDRESS ON FILE
CASSANDRA MOON                      ADDRESS ON FILE
CASSANDRA MORIN                     ADDRESS ON FILE
CASSANDRA OQUENDO                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 350 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 575 of 2235

Claim Name                          Address Information
CASSANDRA PALMIERI                  ADDRESS ON FILE
CASSANDRA PELLETIER                 ADDRESS ON FILE
CASSANDRA RICH                      ADDRESS ON FILE
CASSANDRA RICHARDSON                ADDRESS ON FILE
CASSANDRA RICHARDSON                ADDRESS ON FILE
CASSANDRA ROGERS                    ADDRESS ON FILE
CASSANDRA ROHLF                     ADDRESS ON FILE
CASSANDRA ROSS                      ADDRESS ON FILE
CASSANDRA SANDERS                   ADDRESS ON FILE
CASSANDRA SEYMOUR                   ADDRESS ON FILE
CASSANDRA SHERON                    ADDRESS ON FILE
CASSANDRA SIMPKINS                  ADDRESS ON FILE
CASSANDRA SLATER                    ADDRESS ON FILE
CASSANDRA ST-CLAIR                  ADDRESS ON FILE
CASSANDRA STEELE                    ADDRESS ON FILE
CASSANDRA STRICKLIN                 ADDRESS ON FILE
CASSANDRA TANKERSLEY                ADDRESS ON FILE
CASSANDRA THOMPSON                  ADDRESS ON FILE
CASSANDRA TURNBULL                  ADDRESS ON FILE
CASSANDRA TWINING                   ADDRESS ON FILE
CASSANDRA WALDRON                   ADDRESS ON FILE
CASSANDRA WATKINS                   ADDRESS ON FILE
CASSANDRA WEISS                     ADDRESS ON FILE
CASSANDRA WILLIAMS                  ADDRESS ON FILE
CASSANDRA WOOLARD                   ADDRESS ON FILE
CASSANDRA YAUCH                     ADDRESS ON FILE
CASSANDRA ZEBALLOS                  ADDRESS ON FILE
CASSANDRA ZISK                      ADDRESS ON FILE
CASSANDRO MCKEITHAN                 ADDRESS ON FILE
CASSARA JACHSON                     ADDRESS ON FILE
CASSAUNDRA WINDHAM                  ADDRESS ON FILE
CASSEEDEE FEELEY                    ADDRESS ON FILE
CASSEY REESE                        ADDRESS ON FILE
CASSEY REID                         ADDRESS ON FILE
CASSIA CHAMBERS                     ADDRESS ON FILE
CASSIDI HILL                        ADDRESS ON FILE
CASSIDY ANTHONY                     ADDRESS ON FILE
CASSIDY BABER                       ADDRESS ON FILE
CASSIDY BARNETT                     ADDRESS ON FILE
CASSIDY BARROW                      ADDRESS ON FILE
CASSIDY BLISS                       ADDRESS ON FILE
CASSIDY BOYD                        ADDRESS ON FILE
CASSIDY BRADY                       ADDRESS ON FILE
CASSIDY BRADY                       ADDRESS ON FILE
CASSIDY BROAD                       ADDRESS ON FILE
CASSIDY BRONSON                     ADDRESS ON FILE
CASSIDY BRUNS                       ADDRESS ON FILE
CASSIDY CADIZ                       ADDRESS ON FILE
CASSIDY CARPENTER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 351 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 576 of 2235

Claim Name                       Address Information
CASSIDY CHASTAIN                 ADDRESS ON FILE
CASSIDY CLOUTIER                 ADDRESS ON FILE
CASSIDY COLLAZO                  ADDRESS ON FILE
CASSIDY COLLINS                  ADDRESS ON FILE
CASSIDY CORCORAN                 ADDRESS ON FILE
CASSIDY CREWS                    ADDRESS ON FILE
CASSIDY DELAU                    ADDRESS ON FILE
CASSIDY DIBBLE                   ADDRESS ON FILE
CASSIDY EIDEM                    ADDRESS ON FILE
CASSIDY EVERETT                  ADDRESS ON FILE
CASSIDY FARRAHAR                 ADDRESS ON FILE
CASSIDY FORREST                  ADDRESS ON FILE
CASSIDY FULLER                   ADDRESS ON FILE
CASSIDY GARDNER                  ADDRESS ON FILE
CASSIDY HENRY                    ADDRESS ON FILE
CASSIDY JONES                    ADDRESS ON FILE
CASSIDY LABER                    ADDRESS ON FILE
CASSIDY LEWIS                    ADDRESS ON FILE
CASSIDY MADORE                   ADDRESS ON FILE
CASSIDY MCDANIEL                 ADDRESS ON FILE
CASSIDY MELBO                    ADDRESS ON FILE
CASSIDY MILDRUM                  ADDRESS ON FILE
CASSIDY MUNLEY                   ADDRESS ON FILE
CASSIDY MYERS                    ADDRESS ON FILE
CASSIDY NESBITT                  ADDRESS ON FILE
CASSIDY PATRIARCA                ADDRESS ON FILE
CASSIDY PATTON                   ADDRESS ON FILE
CASSIDY PERRY                    ADDRESS ON FILE
CASSIDY ROSS                     ADDRESS ON FILE
CASSIDY RUSSELL                  ADDRESS ON FILE
CASSIDY SANDERS                  ADDRESS ON FILE
CASSIDY SHANAHAN                 ADDRESS ON FILE
CASSIDY STAUFFER                 ADDRESS ON FILE
CASSIDY TREBONY                  ADDRESS ON FILE
CASSIDY TUCKER                   ADDRESS ON FILE
CASSIDY WALSTON                  ADDRESS ON FILE
CASSIDY WILDER                   ADDRESS ON FILE
CASSIDY WRIGHT                   ADDRESS ON FILE
CASSIDYS ICE                     ADDRESS ON FILE
CASSIE BAREFOOT                  ADDRESS ON FILE
CASSIE BINGHAM                   ADDRESS ON FILE
CASSIE BRUNER                    ADDRESS ON FILE
CASSIE CLEAVER                   ADDRESS ON FILE
CASSIE EDENFIELD                 ADDRESS ON FILE
CASSIE EVANS                     ADDRESS ON FILE
CASSIE FAIRCLOTH                 ADDRESS ON FILE
CASSIE GARRETT                   ADDRESS ON FILE
CASSIE GEER                      ADDRESS ON FILE
CASSIE GROGAN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 352 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                 Service List
                                                                              Page 577 of 2235

Claim Name                            Address Information
CASSIE HAWKINS                        ADDRESS ON FILE
CASSIE JONES                          ADDRESS ON FILE
CASSIE LADUKE                         ADDRESS ON FILE
CASSIE LARY                           ADDRESS ON FILE
CASSIE PAQUIN                         ADDRESS ON FILE
CASSIE PINO                           ADDRESS ON FILE
CASSIE SIZEMORE                       ADDRESS ON FILE
CASSIE SUTTON                         ADDRESS ON FILE
CASSIE TALLANT                        ADDRESS ON FILE
CASSIE TRAMMELL                       ADDRESS ON FILE
CASSIE WINBORNE                       ADDRESS ON FILE
CASSIE WOOD                           ADDRESS ON FILE
CASSONDRA CAMPBELL                    ADDRESS ON FILE
CASSONDRA DOWDELL                     ADDRESS ON FILE
CASSONDRA GALLAGHER                   ADDRESS ON FILE
CASSONDRA NEVILLE                     ADDRESS ON FILE
CASSONDRA SMITHERMAN                  ADDRESS ON FILE
CASSONDRA WRIGHT                      ADDRESS ON FILE
CASSY JOHNSON                         ADDRESS ON FILE
CASTIGLIA LAWN CARE SNOWPLOWING       5 FURNISS STATION RD OSWEGO NY 13126
CASTIGLIA LAWNCARE AND SNOW PLOWING   5 FURNISS STATION RD OSWEGO NY 13126
CASTINE BOOTHE                        ADDRESS ON FILE
CASTLIGHT HEALTH INC                  150 SPEAR STREET SUITE 400 SAN FRANCISCO CA 94105
CASTO                                 250 CIVIC CENTER DRIVE, STE 500 ATTN: LEGAL DEPT/LEASING COLUMBUS OH 43215
CASTRO CATARINO                       ADDRESS ON FILE
CATALINA VALDEZ DE LEMUS              ADDRESS ON FILE
CATARINA LOPEZ                        ADDRESS ON FILE
CATAWBA COUNTY ABC 2                  312 1ST AVE SW HICKORY NC 28602
CATAWBA COUNTY TAX COLLECTOR          PO BOX 580071 CHARLOTTE NC 28258-0071
CATEARRA MEBANE                       ADDRESS ON FILE
CATELINA FERNANDEZ-ABURMAN            ADDRESS ON FILE
CATELYN ROBERTSON                     ADDRESS ON FILE
CATELYNN TYNDALL                      ADDRESS ON FILE
CATERINA LEISNER                      ADDRESS ON FILE
CATERRY FEATHERSON                    ADDRESS ON FILE
CATHARINE DAVIS                       ADDRESS ON FILE
CATHARINE DOSTER                      ADDRESS ON FILE
CATHERINE ATWOOD                      ADDRESS ON FILE
CATHERINE AVINS                       ADDRESS ON FILE
CATHERINE BAKER                       ADDRESS ON FILE
CATHERINE BENJAMIN                    ADDRESS ON FILE
CATHERINE BLANKENSHIP                 ADDRESS ON FILE
CATHERINE BOYD                        ADDRESS ON FILE
CATHERINE BROOKS                      ADDRESS ON FILE
CATHERINE BROWN                       ADDRESS ON FILE
CATHERINE BURKE                       ADDRESS ON FILE
CATHERINE BUSH                        ADDRESS ON FILE
CATHERINE CANONICO                    ADDRESS ON FILE
CATHERINE CANTRELL                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 353 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 578 of 2235

Claim Name                          Address Information
CATHERINE CERESTE                   ADDRESS ON FILE
CATHERINE COFFEY                    ADDRESS ON FILE
CATHERINE CROWE                     ADDRESS ON FILE
CATHERINE CURRY                     ADDRESS ON FILE
CATHERINE DASCO                     ADDRESS ON FILE
CATHERINE DAVIS                     ADDRESS ON FILE
CATHERINE ESGUERRA                  ADDRESS ON FILE
CATHERINE GERMAN                    ADDRESS ON FILE
CATHERINE GILLETTE                  ADDRESS ON FILE
CATHERINE GOFF                      ADDRESS ON FILE
CATHERINE GRESHAM                   ADDRESS ON FILE
CATHERINE GURAL                     ADDRESS ON FILE
CATHERINE HAGELSTEIN                ADDRESS ON FILE
CATHERINE HARDEN                    ADDRESS ON FILE
CATHERINE HERNANDEZ                 ADDRESS ON FILE
CATHERINE HOCTER                    ADDRESS ON FILE
CATHERINE HONEA                     ADDRESS ON FILE
CATHERINE HORNER                    ADDRESS ON FILE
CATHERINE HUNLEY                    ADDRESS ON FILE
CATHERINE HUNTER                    ADDRESS ON FILE
CATHERINE JONES                     ADDRESS ON FILE
CATHERINE KAPFHAMMER                ADDRESS ON FILE
CATHERINE KERLEY                    ADDRESS ON FILE
CATHERINE LANDA                     ADDRESS ON FILE
CATHERINE LEMBO                     ADDRESS ON FILE
CATHERINE LESTER                    ADDRESS ON FILE
CATHERINE LOFTIN                    ADDRESS ON FILE
CATHERINE LONGMAN                   ADDRESS ON FILE
CATHERINE MADIGAN                   ADDRESS ON FILE
CATHERINE MAKOFSKY                  ADDRESS ON FILE
CATHERINE MARTIN                    ADDRESS ON FILE
CATHERINE MCNEILL                   ADDRESS ON FILE
CATHERINE MCWHINNIE                 ADDRESS ON FILE
CATHERINE MILLER                    ADDRESS ON FILE
CATHERINE NAGLE                     ADDRESS ON FILE
CATHERINE NANCE                     ADDRESS ON FILE
CATHERINE NELSON                    ADDRESS ON FILE
CATHERINE NEWBERRY                  ADDRESS ON FILE
CATHERINE OROURKE                   ADDRESS ON FILE
CATHERINE PARR                      ADDRESS ON FILE
CATHERINE PEARSALL                  ADDRESS ON FILE
CATHERINE PERRY                     ADDRESS ON FILE
CATHERINE PIECHURA                  ADDRESS ON FILE
CATHERINE PRINDLE                   ADDRESS ON FILE
CATHERINE RINEHART                  ADDRESS ON FILE
CATHERINE RINEHART                  ADDRESS ON FILE
CATHERINE RITTELL                   ADDRESS ON FILE
CATHERINE ROGOWSKI                  ADDRESS ON FILE
CATHERINE ROMANS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 354 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 579 of 2235

Claim Name                         Address Information
CATHERINE SERRETT                  ADDRESS ON FILE
CATHERINE SHORT                    ADDRESS ON FILE
CATHERINE SLADE                    ADDRESS ON FILE
CATHERINE SLAUGHTER                ADDRESS ON FILE
CATHERINE SPIELBERG                ADDRESS ON FILE
CATHERINE STOCKL                   ADDRESS ON FILE
CATHERINE STONE                    ADDRESS ON FILE
CATHERINE STORY                    ADDRESS ON FILE
CATHERINE THOMAS                   ADDRESS ON FILE
CATHERINE THORESON                 ADDRESS ON FILE
CATHERINE TRUMPOWER                11511 ENGLEWOOD RD HAGERSTOWN MD 21740
CATHERINE VAUGHN                   ADDRESS ON FILE
CATHERINE VELOZ                    ADDRESS ON FILE
CATHERINE VERDE                    ADDRESS ON FILE
CATHERINE WARD                     ADDRESS ON FILE
CATHERINE WATSON                   ADDRESS ON FILE
CATHERINE WILLIAMS                 ADDRESS ON FILE
CATHERINE WRZESIEN                 ADDRESS ON FILE
CATHERYNE WATKINS                  ADDRESS ON FILE
CATHIE JO LANGAN                   ADDRESS ON FILE
CATHLEEN DE YULUS                  ADDRESS ON FILE
CATHLEEN POWELL                    ADDRESS ON FILE
CATHLEEN RUKS                      ADDRESS ON FILE
CATHLEEN SCOZZAFAVA                ADDRESS ON FILE
CATHLEEN SMITH                     ADDRESS ON FILE
CATHRINE PIZZO                     ADDRESS ON FILE
CATHRYN JOHNSON                    ADDRESS ON FILE
CATHY ALLISON                      ADDRESS ON FILE
CATHY AMOUR                        ADDRESS ON FILE
CATHY BAXLEY                       ADDRESS ON FILE
CATHY BEAL                         ADDRESS ON FILE
CATHY BELL                         ADDRESS ON FILE
CATHY BISHOP                       ADDRESS ON FILE
CATHY CASEY                        ADDRESS ON FILE
CATHY FAMILIA                      ADDRESS ON FILE
CATHY FRENCH                       ADDRESS ON FILE
CATHY HUNTER                       ADDRESS ON FILE
CATHY MILLER                       ADDRESS ON FILE
CATHY MILLER                       ADDRESS ON FILE
CATHY OWENS                        ADDRESS ON FILE
CATHY ROE                          ADDRESS ON FILE
CATHY RONDEAU                      ADDRESS ON FILE
CATHY YOUNG                        ADDRESS ON FILE
CATIA DRAYTON                      ADDRESS ON FILE
CATINA BACON                       ADDRESS ON FILE
CATINA GARRETT                     ADDRESS ON FILE
CATINA MUJICA-BURNS                ADDRESS ON FILE
CATLIN BURGESS                     ADDRESS ON FILE
CATLIN GRONOWSKI                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 355 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 580 of 2235

Claim Name                           Address Information
CATLIN MERIDETH                      ADDRESS ON FILE
CATLYNN GARTZ                        ADDRESS ON FILE
CATONIE HOPPER                       ADDRESS ON FILE
CATRELL BURGEE                       ADDRESS ON FILE
CATRINA CLEVENGER                    ADDRESS ON FILE
CATRINA DELANEY                      ADDRESS ON FILE
CATRINA EDWARDS                      ADDRESS ON FILE
CATRINA WAGNER                       ADDRESS ON FILE
CATRINA WATSON                       ADDRESS ON FILE
CATRINA WILLIAMS                     ADDRESS ON FILE
CATRINA WYATT                        ADDRESS ON FILE
CATRIONA BRUGGNER                    ADDRESS ON FILE
CATRISA COSTA                        ADDRESS ON FILE
CATY SLATCHER                        ADDRESS ON FILE
CATYAH PENDERMON                     ADDRESS ON FILE
CAUDLE & SPEARS, P.A.                121 WEST TRADE STREET, SUITE 2600 CHARLOTTE NC 28202
CAUGHRON AND COMPANY                 3446 SIX MILE ROAD MARYVILLE TN 37803
CAVALIER DISTRIBUTING CO INC         4650 LAKE FOREST DRIVE STE 580 BLUE ASH OH 45242
CAVALIER DISTRIBUTING INDIANA LLC    3332 PAGOSA COURT INDIANAPOLIS IN 46226
CAVIN SNIPE                          ADDRESS ON FILE
CAVIN WOMACK                         ADDRESS ON FILE
CAYCE KEITH                          ADDRESS ON FILE
CAYDE KENNEDY                        ADDRESS ON FILE
CAYLA BOESZI                         ADDRESS ON FILE
CAYLA CHAVIS                         ADDRESS ON FILE
CAYLA CHAVIS                         ADDRESS ON FILE
CAYLA DAULTON                        ADDRESS ON FILE
CAYLA DAVIS                          ADDRESS ON FILE
CAYLA DOBY                           ADDRESS ON FILE
CAYLA FOX                            ADDRESS ON FILE
CAYLA HOLLAND                        ADDRESS ON FILE
CAYLA JONES                          ADDRESS ON FILE
CAYLA KING                           ADDRESS ON FILE
CAYLA LEWIS                          ADDRESS ON FILE
CAYLA MERCHEL                        ADDRESS ON FILE
CAYLA ORNS                           ADDRESS ON FILE
CAYLA RICHMOND                       ADDRESS ON FILE
CAYLA SCHARICH                       ADDRESS ON FILE
CAYLA TAYLOR                         ADDRESS ON FILE
CAYLA WHITE                          ADDRESS ON FILE
CAYLA YAMBAO                         ADDRESS ON FILE
CAYLA-DON STOKES                     ADDRESS ON FILE
CAYLAH WRIGHT                        ADDRESS ON FILE
CAYLEB COKER                         ADDRESS ON FILE
CAYLEB RILEY                         ADDRESS ON FILE
CAYLEE CANNON                        ADDRESS ON FILE
CAYLEIGH AACH                        ADDRESS ON FILE
CAYLIE AUTHEMENT                     ADDRESS ON FILE
CAYLIN CATE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 356 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 581 of 2235

Claim Name                           Address Information
CAYLIN DILLON                        ADDRESS ON FILE
CAYLIN MACOMBER                      ADDRESS ON FILE
CAYLIN STINSON                       ADDRESS ON FILE
CAYPREE GORDON                       ADDRESS ON FILE
CAYSIE BARBOUR                       ADDRESS ON FILE
CAYTLIN HUNT                         ADDRESS ON FILE
CB RICHARD ELLIS                     ATTN: MS. BARBARA TEICH 8390 E.CRESCENT PARKWAY SUITE 300 DENVER CO 80111
CBG DRAFT SERVICES INC               3418-D VANE CT CHARLOTTE NC 28206
CBL & ASSOCIATES MANAGEMENT INC      2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
CBRE INC                             CBRE 608844 PO BOX 848844 LOS ANGELES CA 90084
CBURG HOTELS LLC                     1123 LINCOLN WAY EAST CHAMBERSBURG PA 17201
CC BELL PAINT AND MAINTENANCE        225 LAKE DALE CT CLEMMONS NC 27012
CCA - DIVISION OF TAXATION           205 W SAINT CLAIR AVENUE CLEVELAND OH 44113-1503
CCH INCORPORATED                     PO BOX 4307 CAROL STREAM IL 60197
CCPHD                                190 E MICHIGAN AVE STE A100 STE A100 BATTLE CREEK MI MI 49014
CCTB - EIT                           21 WATERFORD DRIVE SUITE 201 MECHANICSBURG PA 17050
CCTB - LST                           21 WATERFORD DRIVE SUITE 201 MECHANICSBURG PA 17050
CCTB EMPLOYER ACCOUNTS               21 WATERFORD DRIVE SUITE 201 MECHANICSBURG PA 17050
CD LEE ENTERPRISES LLC               527 E WINONA AVE WARSAW IN 46580
CDC REMODELING AND ELECTRIC          608 MAY ST NAUGATUCK CT 06770
CDW DIRECT LLC                       ATTN VIDA KRUG 200 N MILWAUKEE AVE VERNON HILLS IL 60061
CDY SANTIAGO                         ADDRESS ON FILE
CEAIRA FALLIGAN                      ADDRESS ON FILE
CEAIRRA WHITEHEAD                    ADDRESS ON FILE
CEARA BARTOSH                        ADDRESS ON FILE
CEARA IMKE                           ADDRESS ON FILE
CEARA STEMPLE                        ADDRESS ON FILE
CEARA WARDEN                         ADDRESS ON FILE
CEARRA TRENT                         ADDRESS ON FILE
CEASAR DICKINSON                     ADDRESS ON FILE
CECEILA MELTZER                      ADDRESS ON FILE
CECELIA BERRY                        ADDRESS ON FILE
CECELIA BURCH                        ADDRESS ON FILE
CECELIA GAINES                       ADDRESS ON FILE
CECERO WICKE                         ADDRESS ON FILE
CECIL COUNTY                         CHARLENE M NOTARCOLA CLERK OF COURT 129 E MAIN ST ELKTON MD 21921
CECIL COUNTY HEALTH DEPARTMENT       401 BOW ST ELKTON MD 21921
CECIL DANIEL                         ADDRESS ON FILE
CECIL EASON                          ADDRESS ON FILE
CECIL GLOVER                         ADDRESS ON FILE
CECIL JAMISON                        ADDRESS ON FILE
CECIL MCMILLAN                       ADDRESS ON FILE
CECIL UPTON                          ADDRESS ON FILE
CECILI BREEDEN                       ADDRESS ON FILE
CECILIA BARBER                       ADDRESS ON FILE
CECILIA BRUDER                       ADDRESS ON FILE
CECILIA CARLAN                       ADDRESS ON FILE
CECILIA CORONADO                     ADDRESS ON FILE
CECILIA DAMON-BOSEMAN                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 357 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 582 of 2235

Claim Name                           Address Information
CECILIA DOMENICK                     ADDRESS ON FILE
CECILIA GANGER                       ADDRESS ON FILE
CECILIA GARCIA BURGOS                ADDRESS ON FILE
CECILIA HARGROVE                     ADDRESS ON FILE
CECILIA MADDOX                       ADDRESS ON FILE
CECILIA PRICE                        ADDRESS ON FILE
CECILIA SYKES                        ADDRESS ON FILE
CECILIA TORRES                       ADDRESS ON FILE
CECILIA VALLE GONZALEZ               ADDRESS ON FILE
CECILIA WENGER                       ADDRESS ON FILE
CECILLIA WILLIAMS                    ADDRESS ON FILE
CECILLY JAMES                        ADDRESS ON FILE
CECILY CONEY                         ADDRESS ON FILE
CECILY FORREST                       ADDRESS ON FILE
CECILY JONES                         ADDRESS ON FILE
CECOYA LOCKLEAR                      ADDRESS ON FILE
CECREISHA HARVEY                     ADDRESS ON FILE
CECYLIA GARDE                        ADDRESS ON FILE
CEDDASHIA LEWIS                      ADDRESS ON FILE
CEDELL LYLES                         ADDRESS ON FILE
CEDERIC LATSON                       ADDRESS ON FILE
CEDIERDRA SYDNOR                     ADDRESS ON FILE
CEDRAH JONES                         ADDRESS ON FILE
CEDRIAUNA BOONE                      ADDRESS ON FILE
CEDRIC ARNOLD                        ADDRESS ON FILE
CEDRIC BOOKER                        ADDRESS ON FILE
CEDRIC BROWN                         ADDRESS ON FILE
CEDRIC CLEMMONS                      ADDRESS ON FILE
CEDRIC COLLINS                       ADDRESS ON FILE
CEDRIC FAIR                          ADDRESS ON FILE
CEDRIC GRAY                          ADDRESS ON FILE
CEDRIC GREEN                         ADDRESS ON FILE
CEDRIC HOLCOMBE                      ADDRESS ON FILE
CEDRIC JOHNSON                       ADDRESS ON FILE
CEDRIC MACON                         ADDRESS ON FILE
CEDRIC PEARSALL                      ADDRESS ON FILE
CEDRIC SCALES                        ADDRESS ON FILE
CEDRIC SHACKELFORD                   ADDRESS ON FILE
CEDRIC TAYLOR                        ADDRESS ON FILE
CEDRIC THOMAS                        ADDRESS ON FILE
CEDRIC WATSON                        ADDRESS ON FILE
CEDRICK BAKER                        ADDRESS ON FILE
CEDRICK BOONE JR                     ADDRESS ON FILE
CEDRICK CLAY                         ADDRESS ON FILE
CEDRICK FITZ                         ADDRESS ON FILE
CEDRICK HUBBARD                      ADDRESS ON FILE
CEDRICK ROBINSON                     ADDRESS ON FILE
CEDRICK THOMAS                       ADDRESS ON FILE
CEDRICKA ALMOND                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 358 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                        Page 583 of 2235

Claim Name                        Address Information
CEDRIK PEARSON                    ADDRESS ON FILE
CEDRINA GRANT                     ADDRESS ON FILE
CEEJAY MOCK                       ADDRESS ON FILE
CEF FUNDING IV LLC                FKA GENERAL ELECTRIC CAPITAL BUSINESS ASSET FUNDING C 17207 N PERIMETER DRIVE
                                  SCOTTSDALE AZ 85255
CEFERINO HERNANDEZ                ADDRESS ON FILE
CEILBRITE CEILING SPECIALISTS     DBA CEILBRITE CEILING SPECLTS 590 BABB RD TOWNVILLE SC 29689
CEILIA LITCHFIELD                 ADDRESS ON FILE
CEILING PRO METRO                 709 WEST ANGUS GRETNA NE 68028
CEILING PRO OF KNOXVILLE          2121 SPALDING DR MARYVILLE TN 37803
CEIRITA FAIR                      ADDRESS ON FILE
CEITRA LOCKETT                    ADDRESS ON FILE
CEJAY TRAUGH                      ADDRESS ON FILE
CELEBRITY PLUS                    PO BOX 70981 ALBANY GA 31708
CELEENA DAWSON                    ADDRESS ON FILE
CELEENA DAWSON                    ADDRESS ON FILE
CELENA CHESNEY                    ADDRESS ON FILE
CELENA LAMONDA                    ADDRESS ON FILE
CELENA LETCHER                    ADDRESS ON FILE
CELENE HERNANDEZ                  ADDRESS ON FILE
CELENIA JIMENEZ                   ADDRESS ON FILE
CELESTE BISHOP                    ADDRESS ON FILE
CELESTE CARON                     ADDRESS ON FILE
CELESTE CLAYTON                   ADDRESS ON FILE
CELESTE DENNIS                    ADDRESS ON FILE
CELESTE ETHERIDGE                 ADDRESS ON FILE
CELESTE GARCIA                    ADDRESS ON FILE
CELESTE GILLIAM                   ADDRESS ON FILE
CELESTE GREIG                     ADDRESS ON FILE
CELESTE HUNT                      ADDRESS ON FILE
CELESTE JOHANNES                  ADDRESS ON FILE
CELESTE LINN                      ADDRESS ON FILE
CELESTE MULLINS                   ADDRESS ON FILE
CELESTE PRESNELL                  ADDRESS ON FILE
CELESTE ROSARIO                   ADDRESS ON FILE
CELESTE SCOTT                     ADDRESS ON FILE
CELESTE SQUIER                    ADDRESS ON FILE
CELESTE TILLEY                    ADDRESS ON FILE
CELESTINA BARNES                  ADDRESS ON FILE
CELESTINA COMBS                   ADDRESS ON FILE
CELESTINO WHITE                   ADDRESS ON FILE
CELIA BRYANT                      ADDRESS ON FILE
CELIA GENT                        ADDRESS ON FILE
CELIA JENNINGS                    ADDRESS ON FILE
CELIA PENA MORALES                ADDRESS ON FILE
CELIA PEREZ                       ADDRESS ON FILE
CELIA RIZZO                       ADDRESS ON FILE
CELIA RIZZO                       ADDRESS ON FILE
CELIA SARTWELL                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 359 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                Page 584 of 2235

Claim Name                               Address Information
CELIA SIMMONS                            ADDRESS ON FILE
CELIA TOMPKINS                           ADDRESS ON FILE
CELIA WALLACE                            ADDRESS ON FILE
CELIN ESPINOSA MARTINEZ                  ADDRESS ON FILE
CELINA CITY INCOME TAX                   PO BOX 117 CELINA OH 45822-0117
CELINA GOMAN                             ADDRESS ON FILE
CELINA GRISOLIA                          ADDRESS ON FILE
CELINA HUBERT                            ADDRESS ON FILE
CELINA JACKSON                           ADDRESS ON FILE
CELINA JOHNSON                           ADDRESS ON FILE
CELINA RAMOS                             ADDRESS ON FILE
CELINA SYKTICH                           ADDRESS ON FILE
CELINA TOUCHEQUE                         ADDRESS ON FILE
CELINA WICKHAM                           ADDRESS ON FILE
CELINE CLARK                             ADDRESS ON FILE
CELINE FRANKLIN                          ADDRESS ON FILE
CELINE HORD                              ADDRESS ON FILE
CELINE KAMALIEH                          ADDRESS ON FILE
CELINE MCCREERY                          ADDRESS ON FILE
CELINE ROBERTS                           ADDRESS ON FILE
CELITA MORGAN                            ADDRESS ON FILE
CELLA ENDSLEY                            ADDRESS ON FILE
CELLCO PARTNERSHIP                       PO BOX 660108 DALLAS TX 75266-0108
CELSEY KNECHT                            ADDRESS ON FILE
CELSO MENDOZA                            ADDRESS ON FILE
CELYNA DE LA TORRE                       ADDRESS ON FILE
CEMAL LASSITER                           ADDRESS ON FILE
CENNIYAH ROBERTS                         ADDRESS ON FILE
CENOVA INC                               PO BOX 449 LAFAYETTE HILL PA 19444
CENTENNIAL ROBINSON                      ADDRESS ON FILE
CENTERPOINT ENERGY                       1111 LOUISIANA ST HOUSTON TX 77002
CENTERPOINT ENERGY                       PO BOX 4583 HOUSTON TX 77210
CENTERPOINT ENERGY                       PO BOX 4981 HOUSTON TX 77210
CENTERPOINT ENERGY                       PO BOX 1700 HOUSTON TX 77251
CENTERS FOR DISEASE CONT. & PREVENTION   1600 CLINTON ROAD ATLANTA GA 30329-4027
CENTILYA MORRIS                          ADDRESS ON FILE
CENTRAL AIR CONDITIONING SVC             707 E WILLOW ST SCOTTSBORO AL 35768
CENTRAL BEVERAGE SERVICE OF GA           PO BOX 274 KENNESAW GA 30156
CENTRAL COLLECTION UNIT                  PO BOX 17277 BALTIMORE MD 21297-0386
CENTRAL DISTRIBUTORS INC ME              PO BOX 1936 LEWISTON ME 04241
CENTRAL DISTRICT HEALTH DEPT             1020 HENRY CLAY ST SHELBYVILLE KY 40065
CENTRAL ELECTRICAL CONTRACTORS INC       706 S BROWN MOUNT PLEASANT MI 48858
CENTRAL FLORIDA GAS                      909 SILVER LAKE BLVD DOVER DE 19904
CENTRAL FLORIDA GAS                      PO BOX 2137 SALISBURY MD 21802
CENTRAL FLORIDA GLASS MIRROR INC         4441 US 27 SOUTH SEBRING FL 33870
CENTRAL FLORIDA PRESS                    2430 2460 SAND LAKE RD SUITE 2460 ORLANDO FL 32809
CENTRAL FOODS EQUIPMENT INC              3310 REYNOLDS RD LAKELAND FL 33803
CENTRAL HEATING AND PLUMBING             925 MORAVIA STREET NEW CASTLE PA 16101
CENTRAL INDIANA ORTHOPEDICS              PO BOX 1643 MUNCIE IN 47308



Epiq Corporate Restructuring, LLC                                                                  Page 360 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 585 of 2235

Claim Name                              Address Information
CENTRAL KENTUCKY MICROWAVE              2340 PALUMBO DR LEXINGTON KY 40509
CENTRAL MAINE POWER                     PO BOX 847810 BOSTON MA 02284
CENTRAL MAINE POWER                     83 EDISON DR AUGUSTA ME 04336
CENTRAL MAINE POWER                     ATTN BANKRUPTCY DEPARTMENT 83 EDISON DR AUGUSTA ME 04336
CENTRAL MAINE WALL TO WALL SERVICES     153 BOWMAN ST FARMINGDALE ME 04344
CENTRAL MICHIGAN DIST HEALTH DEPT       2012 E PRESTON AVE MT PLEASANT MI 48858
CENTRAL MICHIGAN DISTRICT HEALTH DEPT   2012 E PRESTON AVE MT PLEASANT MI 48858
CENTRAL MICROWAVE                       8025 CASTLEWAY DR INDIANAPOLIS IN 46250
CENTRAL OHIO MINI MIX LLC               515 HIGHMEADOWS VILLAGE DR POWELL OH 43065
CENTRAL PLUMBING AND MECHANICAL INC     PO BOX 941 TIFTON GA 31793
CENTRAL STATES BEVERAGE COMPANY         14220 WYANDOTTE STREET KANSAS CITY MO 64145
CENTRAL STATES SERVICES INC             PO BOX 1476 LAKE OZARK MO 65049
CENTRAL STATES SERVICES INC             100 OAKWOOD LANE LAKE OZARK MO 65049
CENTRAL WINDOW CLEANING SERVICES        BOX 347154 CLEVELAND OH 44134
CENTRE POINTE PROPERTY OWNERS ASSOC     PO BOX 3621 TALLAHASSEE FL 32315
CENTRE POINTE PROPERTY OWNERS ASSOC INC PO BOX 3621 TALLAHASSEE FL 32315
CENTRE SQUARE WEST TOWER                1500 MARKET ST STE 4100 PHILADELPHIA PA 19102
CENTRO GA WATERFORD COMMONS LLC         PO BOX 713454 CININNATI OH 45271
CENTURY CARE OF LAURINBURG              621 JOHNS RD LAURINBURG NC 28352
CENTURY NATIONAL BANK                   14 SOUTH FIFTH STREET ATTN: DEPOSIT OPERATIONS ZANESVILLE OH 43701
CENTURYLINK CR                          PO BOX 91155 SEATTLE WA 98111
CEP AMERICA LLC                         1601 CUMMINS DR STE D MODESTON CA 95358
CEPHAS TERVEUS                          ADDRESS ON FILE
CEQUAN SMITH-RUSH                       ADDRESS ON FILE
CERA SAVAGE                             ADDRESS ON FILE
CEREAL CITY WINDOW CLEANING SERVICE     89 BRADFORD STREET BATTLE CREEK MI 49014
CERENITI GALE                           ADDRESS ON FILE
CERISSA HOWLADER                        ADDRESS ON FILE
CERRIA MCCOY                            ADDRESS ON FILE
CERTIFIED CAPITAL LIMITED PARTNERSHIP   C/O POMERANTS KAVINOKY AMP CO CPAS 6351 OWENSMOUTH AVE STE 203 WOODLAND HILLS
                                        CA 91367
CERTIFIED CAPITAL LP                    C/O POMERANTZ, KAVINOKY & CO. 6351 OWENSMOUTH AVE, STE 203 WOODLAND HILLS CA
                                        91367
CERTIFIED CARPET CARE                   PO BOX 46894 TAMPA FL 33646
CERTIFIED PRECISION CARPET CLEANING LLC 1562 WOODLAND ST NE WARREN OH 44483
CERTO BROTHERS DISTRIBUTING COMPANY     2500 NORTH AMERICA DR WEST SENECA NY 14224
CESAR AMAYA                             ADDRESS ON FILE
CESAR BAERGA                            ADDRESS ON FILE
CESAR BERGES                            ADDRESS ON FILE
CESAR CABALLERO                         ADDRESS ON FILE
CESAR CARDONA                           ADDRESS ON FILE
CESAR DINZEY                            ADDRESS ON FILE
CESAR ESCOBAR                           ADDRESS ON FILE
CESAR GARCIA                            ADDRESS ON FILE
CESAR GERENA                            ADDRESS ON FILE
CESAR GOMEZ                             ADDRESS ON FILE
CESAR HERNANDEZ                         ADDRESS ON FILE
CESAR HERNANDEZ                         ADDRESS ON FILE
CESAR LOPEZ                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 361 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                          Page 586 of 2235

Claim Name                          Address Information
CESAR LUNA                          ADDRESS ON FILE
CESAR MARTINEZ PEREZ                ADDRESS ON FILE
CESAR ORTEGA                        ADDRESS ON FILE
CESAR PERDOMO                       ADDRESS ON FILE
CESAR PORTILLO                      ADDRESS ON FILE
CESAR RAMIREZ                       ADDRESS ON FILE
CESAR RODRIGUEZ                     ADDRESS ON FILE
CESARE GRANOZIO                     ADDRESS ON FILE
CESLEY GRAINGER                     ADDRESS ON FILE
CESLEY JOHNSON                      ADDRESS ON FILE
CESYANALY OCHOA DIAZ                ADDRESS ON FILE
CEU INSTITUTE INC                   144 W CRYSTAL LAKE AVE STE 1010 LAKE MARY FL 32746
CEVISTA LOMAX                       ADDRESS ON FILE
CEYONNA DEANES                      ADDRESS ON FILE
CEZAIRE PARKER                      ADDRESS ON FILE
CFM MECHANICAL LLC                  2849 E CHAMBERS ST PHOENIX AZ 85040
CFT NV DEVELOPMENTS LLC             1120 N TOWN CENTER DR STE 150 LAS VEGAS NV 89144
CGCMT 2006 C4 5522 SHAFFER RD       190 S LASALLE ST US BANK CHICAGO IL 60603
CGI 3, L.P                          ATTN: MARY HALLER 1311 MINDEN DR. SAN DIEGO CA 92124
CGI 3, L.P.                         JACOB S. BARKER, ESQ. GRAYBILL LANSCHE & VINZANI, LLC 225 SEVEN FARMS DRIVE,
                                    SUITE 207 CHARLESTON SC 29492
CGI 3, L.P.                         L.P. 11302 SEDA PLACE SAN DIEGO CA 92124
CGTC LLC                            PO BOX 330 LAKELAND FL 33802
CH REALTY III BATTLEFIELD LLC       500 N. BROADWAY STE 201 PO BOX 9010 JERICHO NY 11753
CH REALTY III BATTLEFIELD LLC       MID-ATLANTIC REGION 1954 GREENSPRING DRIVE, SUITE 330 TIMONIUM MD 21093
CH RETAIL FUND I                    FT. LAUDERDALE UNIVERSAL PLAZA, LLC JEFFREY S. WERTMAN, BERGER SINGERMAN LLP
                                    350 EAST LAS OLAS BLVD., 10TH FLOOR FORT LAUDERDALE FL 33301
CH RETAIL FUND I                    FT. LAUDERDALE UNIVERSAL PLAZA, LLC C/O HYBRIDGE 119 N. 11TH STREET STE 300B,
                                    ATTN: DONNA NILES TAMPA FL 33602
CH RETAIL FUND I                    FT. LAUDERDALE UNIVERSAL PLAZA, LLC 3819 MAPLE AVE DALLAS TX 75219
CH ROBINSON WORLDWIDE INC           PO BOX 9121 MINNEAPOLIS MN 55480
CHACE GAMBLE                        ADDRESS ON FILE
CHACE HASTINGS                      ADDRESS ON FILE
CHACE NELSON                        ADDRESS ON FILE
CHAD A SIMPSON                      ADDRESS ON FILE
CHAD BARNHILL                       ADDRESS ON FILE
CHAD BATES                          ADDRESS ON FILE
CHAD BERGERON                       ADDRESS ON FILE
CHAD BOLYARD                        ADDRESS ON FILE
CHAD BRENNAN                        ADDRESS ON FILE
CHAD BRITTAIN                       ADDRESS ON FILE
CHAD BROWN                          ADDRESS ON FILE
CHAD BURSKI                         ADDRESS ON FILE
CHAD BUSSIUS                        ADDRESS ON FILE
CHAD CAMP                           ADDRESS ON FILE
CHAD CREWS                          ADDRESS ON FILE
CHAD CUMMINGS                       ADDRESS ON FILE
CHAD DAVIS                          ADDRESS ON FILE
CHAD DEANS                          ADDRESS ON FILE
CHAD DESTADIO                       ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                             Page 362 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 587 of 2235

Claim Name                           Address Information
CHAD DIGGS                           ADDRESS ON FILE
CHAD DOBBS                           ADDRESS ON FILE
CHAD DUKES                           ADDRESS ON FILE
CHAD EDWARDS                         ADDRESS ON FILE
CHAD ELLIS                           ADDRESS ON FILE
CHAD EVANS                           ADDRESS ON FILE
CHAD GARDNER                         ADDRESS ON FILE
CHAD GOEBEL                          ADDRESS ON FILE
CHAD GONZALEZ                        ADDRESS ON FILE
CHAD JOHANNEMAN                      ADDRESS ON FILE
CHAD JONES                           ADDRESS ON FILE
CHAD KLUCKER                         ADDRESS ON FILE
CHAD KUYKENDALL                      ADDRESS ON FILE
CHAD LITTLEJOHN                      ADDRESS ON FILE
CHAD LUMPKIN                         ADDRESS ON FILE
CHAD MARSH                           ADDRESS ON FILE
CHAD MCCANN                          ADDRESS ON FILE
CHAD MOORE                           ADDRESS ON FILE
CHAD MORGAN                          ADDRESS ON FILE
CHAD MURPHY                          ADDRESS ON FILE
CHAD NELSON                          ADDRESS ON FILE
CHAD PARCELL                         ADDRESS ON FILE
CHAD PERRY                           ADDRESS ON FILE
CHAD PERRY                           ADDRESS ON FILE
CHAD PICKARD                         ADDRESS ON FILE
CHAD RAEIN                           ADDRESS ON FILE
CHAD RICKARDS                        ADDRESS ON FILE
CHAD RILEY                           ADDRESS ON FILE
CHAD RUSSELL                         ADDRESS ON FILE
CHAD SANDKAM                         ADDRESS ON FILE
CHAD SCHUMACHER                      ADDRESS ON FILE
CHAD SCHUTTE                         ADDRESS ON FILE
CHAD SCHWITZ                         ADDRESS ON FILE
CHAD SIMMONS-THOMPSON                ADDRESS ON FILE
CHAD STANLEY                         ADDRESS ON FILE
CHAD STOECKER                        ADDRESS ON FILE
CHAD STRACHAN                        ADDRESS ON FILE
CHAD THESSIN                         ADDRESS ON FILE
CHAD THOMPSON                        ADDRESS ON FILE
CHAD VANGA                           ADDRESS ON FILE
CHAD VARHAUL                         ADDRESS ON FILE
CHAD VASIL                           ADDRESS ON FILE
CHAD VAUGHN                          ADDRESS ON FILE
CHAD VINCENT                         ADDRESS ON FILE
CHAD WEEKS                           ADDRESS ON FILE
CHAD WELCH                           ADDRESS ON FILE
CHAD WILLIAMS                        ADDRESS ON FILE
CHAD YONGE                           ADDRESS ON FILE
CHAD YOUNG                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 363 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                    Service List
                                                                                Page 588 of 2235

Claim Name                               Address Information
CHAD ZUMWALT                             ADDRESS ON FILE
CHAD-DAYNE JAMES                         ADDRESS ON FILE
CHADD KORTGE                             ADDRESS ON FILE
CHADD LORING                             ADDRESS ON FILE
CHADDAY STONE                            ADDRESS ON FILE
CHADLEY NICKLOSON                        ADDRESS ON FILE
CHADRICK JOHNSON                         ADDRESS ON FILE
CHADRICK TERRELL                         ADDRESS ON FILE
CHADWARD MCLEOD                          ADDRESS ON FILE
CHADWICK BLEDSOE                         ADDRESS ON FILE
CHADWICK GOLACK                          ADDRESS ON FILE
CHADWICK KING                            ADDRESS ON FILE
CHADWICK PLUMBING PIPING SERVICE INC     1715 MC CURDY LOOP RD EAST FORT PAYNE AL 35967
CHADWICK SAYLES                          ADDRESS ON FILE
CHADWYN PUGH                             ADDRESS ON FILE
CHAE MORRISON                            ADDRESS ON FILE
CHAELY CAMPBELL                          ADDRESS ON FILE
CHAIDEN STEVENS                          ADDRESS ON FILE
CHAIN RESTAURANT TOTAL REWARDS ASSOC     14070 PROTON RD SUITE 100LB9 DALLAS TX 75244
INC
CHAIN STORE MAINTENANCE INC              PO BOX 2008 ATTLEBORO MA 02703
CHAINA COBB                              ADDRESS ON FILE
CHAINEY WNUKOSKI                         ADDRESS ON FILE
CHAIRISH BUMPERS                         ADDRESS ON FILE
CHAKARA THOMAS                           ADDRESS ON FILE
CHAKEYLA BALDWIN                         ADDRESS ON FILE
CHALESE MATHEWS                          ADDRESS ON FILE
CHALYN BALBUENA                          ADDRESS ON FILE
CHAMALE BROWN                            ADDRESS ON FILE
CHAMBER OF COMMERCE BLOUNT PARTNERSHIP   201 S WASHINGTON STREET MARYVILLE TN 37804
CHAMBLEIGH WEBSTER                       ADDRESS ON FILE
CHAMBLISS CLEVELAND                      ADDRESS ON FILE
CHAMPAGNE JAMES                          ADDRESS ON FILE
CHAMPAIGNE GREEN                         ADDRESS ON FILE
CHAMPANGE DUNCAN                         ADDRESS ON FILE
CHAMPAYNE REYNOLDS                       ADDRESS ON FILE
CHAMPAYNNE KING                          ADDRESS ON FILE
CHAMPEL TANNIEHILL                       ADDRESS ON FILE
CHAMPION BEVERAGE DISTRIBUTORS LLC       1815 WILKINSON ROAD AUGUSTA GA 30904
CHAMPION BRANDS INC                      5571 FLORIDA MINING BLVD SOUTH JACKSONVILLE FL 32257
CHAMPION ENERGY                          PO BOX 787626 PHILADELPHIA PA 19178
CHAMPION ENERGY                          1500 RANKIN RD, STE 200 HOUSTON TX 77073
CHAMPION HEATING & AIR CONDITIONING      120 HILLTOP BUSINESS DRIVE PELHAM AL 35124
CHAMPION LAWN AND GARDEN LLC             140 GREENBRIER DR CAPE GIRARDEAU MO 63701
CHAMPREST COLLINS                        ADDRESS ON FILE
CHANAI SAUNDERS                          ADDRESS ON FILE
CHANAY VASQUEZ                           ADDRESS ON FILE
CHANCE ALLEN                             ADDRESS ON FILE
CHANCE ANDERSON                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 364 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 589 of 2235

Claim Name                           Address Information
CHANCE BAST                          ADDRESS ON FILE
CHANCE BRIGGS                        ADDRESS ON FILE
CHANCE GREGG                         ADDRESS ON FILE
CHANCE HAMMANS                       ADDRESS ON FILE
CHANCE HUNTER                        ADDRESS ON FILE
CHANCE ISAAC                         ADDRESS ON FILE
CHANCE JONES                         ADDRESS ON FILE
CHANCE KOWAL                         ADDRESS ON FILE
CHANCE KUBAN                         ADDRESS ON FILE
CHANCE LASHLEY                       ADDRESS ON FILE
CHANCE LEONARD                       ADDRESS ON FILE
CHANCE MILLER                        ADDRESS ON FILE
CHANCE RIVERA                        ADDRESS ON FILE
CHANCE SHOEMAKER                     ADDRESS ON FILE
CHANCE WELCH                         ADDRESS ON FILE
CHANCE WILLIAMS                      ADDRESS ON FILE
CHANCEINE WOFFORD                    ADDRESS ON FILE
CHANCELOR NORSWORTHY                 ADDRESS ON FILE
CHANCI RIVERS                        ADDRESS ON FILE
CHANDA DENNIS                        ADDRESS ON FILE
CHANDAS BERRY-JOHNSON                ADDRESS ON FILE
CHANDLER AARON                       ADDRESS ON FILE
CHANDLER AARON                       ADDRESS ON FILE
CHANDLER ALLEN                       ADDRESS ON FILE
CHANDLER ASKEW                       ADDRESS ON FILE
CHANDLER BATES                       ADDRESS ON FILE
CHANDLER BORAH                       ADDRESS ON FILE
CHANDLER BROCKSMITH                  ADDRESS ON FILE
CHANDLER BRUNKE                      ADDRESS ON FILE
CHANDLER COBB                        ADDRESS ON FILE
CHANDLER DRIGGERS                    ADDRESS ON FILE
CHANDLER DURHAM                      ADDRESS ON FILE
CHANDLER ENGLE                       ADDRESS ON FILE
CHANDLER FOSTER                      ADDRESS ON FILE
CHANDLER FRITZ                       ADDRESS ON FILE
CHANDLER LEDBETTER                   ADDRESS ON FILE
CHANDLER LEVESQUE                    ADDRESS ON FILE
CHANDLER MILLER                      ADDRESS ON FILE
CHANDLER MITCHELL                    ADDRESS ON FILE
CHANDLER NICHOL                      ADDRESS ON FILE
CHANDLER PHARR                       ADDRESS ON FILE
CHANDLER PHELAN                      ADDRESS ON FILE
CHANDLER PLUMMER                     ADDRESS ON FILE
CHANDLER PRESCOTT                    ADDRESS ON FILE
CHANDLER RYAN                        ADDRESS ON FILE
CHANDLER SMITH                       ADDRESS ON FILE
CHANDLER VARGAS                      ADDRESS ON FILE
CHANDLER WILLIAMS                    ADDRESS ON FILE
CHANDLEY MORRISON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 365 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 590 of 2235

Claim Name                         Address Information
CHANDLOR BOWMAN                    ADDRESS ON FILE
CHANDONET POTTER                   ADDRESS ON FILE
CHANDRA DARDEN                     ADDRESS ON FILE
CHANDRA FAXON                      ADDRESS ON FILE
CHANDRA GENTRY                     ADDRESS ON FILE
CHANDRA IVEY                       ADDRESS ON FILE
CHANDRA JONES                      ADDRESS ON FILE
CHANDRA MCMILLIAN                  ADDRESS ON FILE
CHANDRA VERGARA BHAIRO             ADDRESS ON FILE
CHANDRA WILLIAMS                   ADDRESS ON FILE
CHANDRIS STATEMAN                  ADDRESS ON FILE
CHANEE KEY                         ADDRESS ON FILE
CHANEL BARBEE                      ADDRESS ON FILE
CHANEL BRANCH                      ADDRESS ON FILE
CHANEL JONES                       ADDRESS ON FILE
CHANEL MITCHELL                    ADDRESS ON FILE
CHANEL MOON                        ADDRESS ON FILE
CHANEL PLEASANT                    ADDRESS ON FILE
CHANEL ROBIN                       ADDRESS ON FILE
CHANEL ROBINSON                    ADDRESS ON FILE
CHANEL ROBINSON                    ADDRESS ON FILE
CHANEL SHELMAN                     ADDRESS ON FILE
CHANEL STERLING                    ADDRESS ON FILE
CHANELL GARRETT                    ADDRESS ON FILE
CHANELL REDDICK                    ADDRESS ON FILE
CHANELL ROBERTS                    ADDRESS ON FILE
CHANELL WHITING                    ADDRESS ON FILE
CHANELLE BUTLER                    ADDRESS ON FILE
CHANELLE LOWERS                    ADDRESS ON FILE
CHANELLE REID                      ADDRESS ON FILE
CHANELLE ROGERS                    ADDRESS ON FILE
CHANELLE TOOKER                    ADDRESS ON FILE
CHANEQUA RANSOM                    ADDRESS ON FILE
CHANESLY DELAHOZ                   ADDRESS ON FILE
CHANEY ALLEN                       ADDRESS ON FILE
CHANEY BAKER                       ADDRESS ON FILE
CHANEY MCCORQUODALE                ADDRESS ON FILE
CHANGA JONES                       ADDRESS ON FILE
CHANIA BUSIGO                      ADDRESS ON FILE
CHANIA CALDWELL                    ADDRESS ON FILE
CHANICE HUTCHINSON                 ADDRESS ON FILE
CHANIECE BRIGGS                    ADDRESS ON FILE
CHANLETHIA KEMP                    ADDRESS ON FILE
CHANLEY PURVIS                     ADDRESS ON FILE
CHANNING CORMANY                   ADDRESS ON FILE
CHANNING DANIELS                   ADDRESS ON FILE
CHANNING MOBLEY                    ADDRESS ON FILE
CHANNING SHORT                     ADDRESS ON FILE
CHANNING THOMPSON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 366 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 591 of 2235

Claim Name                          Address Information
CHANNON GOODJION                    ADDRESS ON FILE
CHANNON ROTHMILLER                  ADDRESS ON FILE
CHANQUILLA STEELE                   ADDRESS ON FILE
CHANTAL EDGERTON                    ADDRESS ON FILE
CHANTAL GURKIN                      ADDRESS ON FILE
CHANTAL MYERS                       ADDRESS ON FILE
CHANTARA COPNEY                     ADDRESS ON FILE
CHANTAVIOUS WILLIAMS                ADDRESS ON FILE
CHANTAY SANDERS                     ADDRESS ON FILE
CHANTAY WILLIAMS                    ADDRESS ON FILE
CHANTE BALDWIN                      ADDRESS ON FILE
CHANTE MCDUFFIE                     ADDRESS ON FILE
CHANTE PARKER                       ADDRESS ON FILE
CHANTE WILSON                       ADDRESS ON FILE
CHANTEA BAILEY                      ADDRESS ON FILE
CHANTEL ALLEN                       ADDRESS ON FILE
CHANTEL BERRIOS                     ADDRESS ON FILE
CHANTEL BLIGHT                      ADDRESS ON FILE
CHANTEL BOWLING                     ADDRESS ON FILE
CHANTEL CARDOSO JIMENEZ             ADDRESS ON FILE
CHANTEL DORSEY                      ADDRESS ON FILE
CHANTEL JOHNSON                     ADDRESS ON FILE
CHANTEL JOHNSON                     ADDRESS ON FILE
CHANTEL LISTER                      ADDRESS ON FILE
CHANTEL MALLORY                     ADDRESS ON FILE
CHANTEL NESTELL                     ADDRESS ON FILE
CHANTEL TOM                         ADDRESS ON FILE
CHANTEL TURNER                      ADDRESS ON FILE
CHANTELE RUSSELL                    ADDRESS ON FILE
CHANTELL BELL                       ADDRESS ON FILE
CHANTELLE CANANKAMP                 ADDRESS ON FILE
CHANTELLE KLINGER                   ADDRESS ON FILE
CHANTELLE LEVERETTE                 ADDRESS ON FILE
CHANTELLE ODOM-CAMACHO              ADDRESS ON FILE
CHANTELLE SIANGCO                   ADDRESS ON FILE
CHANTEVIA EADDY                     ADDRESS ON FILE
CHANTEZ GORDON                      ADDRESS ON FILE
CHANTHOU MEY                        ADDRESS ON FILE
CHANTI LABRECQUE                    ADDRESS ON FILE
CHANTISA HUGHES                     ADDRESS ON FILE
CHANTRELL STAMPER                   ADDRESS ON FILE
CHANTRICE COVERSON                  ADDRESS ON FILE
CHANTZ SHERLEY                      ADDRESS ON FILE
CHANYA MITCHELL                     ADDRESS ON FILE
CHAPMAN PRODUCE                     3436 WEEMS RD TALLAHASSEE FL 32311
CHAQUITA DYSON                      ADDRESS ON FILE
CHAQUOYAH STILLEY                   ADDRESS ON FILE
CHAR-LEIGH ARQUITT                  ADDRESS ON FILE
CHARA RAKESTRAW                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 367 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                          Page 592 of 2235

Claim Name                          Address Information
CHARALS ARTHUR                      ADDRESS ON FILE
CHARANAE ALEXANDER                  ADDRESS ON FILE
CHARCRECIA WELLS                    ADDRESS ON FILE
CHARDAE JONES                       ADDRESS ON FILE
CHARDAESHA ROBERTS                  ADDRESS ON FILE
CHARDALE COPELAND-HILL              ADDRESS ON FILE
CHARDAY WOLFOLK                     ADDRESS ON FILE
CHARDE BUCHANAN                     ADDRESS ON FILE
CHARDONNAY CLARK                    ADDRESS ON FILE
CHARDONNAY FREMAN                   ADDRESS ON FILE
CHARELL REEVES                      ADDRESS ON FILE
CHARESE HOWARD                      ADDRESS ON FILE
CHARIE LEE                          ADDRESS ON FILE
CHARIESHA BAILEY                    ADDRESS ON FILE
CHARIETY KRIEBEL                    ADDRESS ON FILE
CHARIKA TODD                        ADDRESS ON FILE
CHARIOT SMITH                       ADDRESS ON FILE
CHARIOTS OF HIRE INC                1204 TOPSIDE RD LOUISVILLE TN 37777
CHARIS TRUSTY                       ADDRESS ON FILE
CHARISE GRAVES                      ADDRESS ON FILE
CHARISE MARTIN                      ADDRESS ON FILE
CHARISMA HAYNES                     ADDRESS ON FILE
CHARISMA KEYES                      ADDRESS ON FILE
CHARISMA WASHINGTON                 ADDRESS ON FILE
CHARISSA GULLEY                     ADDRESS ON FILE
CHARITI CAPSHAW                     ADDRESS ON FILE
CHARITIE OAKES                      ADDRESS ON FILE
CHARITY ANDERSON                    ADDRESS ON FILE
CHARITY BOLDEN                      ADDRESS ON FILE
CHARITY BORDERS                     ADDRESS ON FILE
CHARITY BUNDY                       ADDRESS ON FILE
CHARITY GREEN                       ADDRESS ON FILE
CHARITY JONES                       ADDRESS ON FILE
CHARITY MCAFEE                      ADDRESS ON FILE
CHARITY MORRIS                      ADDRESS ON FILE
CHARITY NORWOOD                     ADDRESS ON FILE
CHARITY PENNINGTON                  ADDRESS ON FILE
CHARITY POWELL                      ADDRESS ON FILE
CHARITY PRICE                       ADDRESS ON FILE
CHARITY QUINTANA                    ADDRESS ON FILE
CHARITY SHUMAKER                    ADDRESS ON FILE
CHARITY SINGLETON                   ADDRESS ON FILE
CHARITY SIX                         ADDRESS ON FILE
CHARITY STANTON                     ADDRESS ON FILE
CHARITY WILSON                      ADDRESS ON FILE
CHARITY WILSON                      ADDRESS ON FILE
CHARITY WITHERSPOON                 ADDRESS ON FILE
CHARIYA BEAMON                      ADDRESS ON FILE
CHARKEITHA THOMAS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 368 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                              Page 593 of 2235

Claim Name                               Address Information
CHARLA HILL                              ADDRESS ON FILE
CHARLA KIMBALL                           ADDRESS ON FILE
CHARLA SABINO                            ADDRESS ON FILE
CHARLEDRA JENNINGS                       ADDRESS ON FILE
CHARLEE WHITE                            ADDRESS ON FILE
CHARLENE BARRETT                         ADDRESS ON FILE
CHARLENE BELLMON                         ADDRESS ON FILE
CHARLENE BESS                            ADDRESS ON FILE
CHARLENE BRIGGS                          ADDRESS ON FILE
CHARLENE CORWELL                         ADDRESS ON FILE
CHARLENE CRAIG                           ADDRESS ON FILE
CHARLENE DAVIS                           ADDRESS ON FILE
CHARLENE FULLER                          ADDRESS ON FILE
CHARLENE HADLICH                         ADDRESS ON FILE
CHARLENE HICKS                           ADDRESS ON FILE
CHARLENE LAWRENCE                        ADDRESS ON FILE
CHARLENE MORRIS                          ADDRESS ON FILE
CHARLENE NIXON                           ADDRESS ON FILE
CHARLENE POTTER                          ADDRESS ON FILE
CHARLENE SMITH                           ADDRESS ON FILE
CHARLENE VIANA                           ADDRESS ON FILE
CHARLENE WALLACE                         ADDRESS ON FILE
CHARLENE WARREN                          ADDRESS ON FILE
CHARLENE WASHINGTON                      ADDRESS ON FILE
CHARLENE WATSON                          ADDRESS ON FILE
CHARLENE WHITFIELD                       ADDRESS ON FILE
CHARLENE WINEBRUNNER                     ADDRESS ON FILE
CHARLES A FAHRENHOLZ                     ADDRESS ON FILE
CHARLES ADAMS                            ADDRESS ON FILE
CHARLES ADDISON                          ADDRESS ON FILE
CHARLES AKINS                            ADDRESS ON FILE
CHARLES AMOAKO                           ADDRESS ON FILE
CHARLES AND BRENDA NELL                  ADDRESS ON FILE
CHARLES ANDERSON                         ADDRESS ON FILE
CHARLES ANDERSON                         ADDRESS ON FILE
CHARLES ANDERSON                         ADDRESS ON FILE
CHARLES ANDREWS                          ADDRESS ON FILE
CHARLES APONTE                           ADDRESS ON FILE
CHARLES ARMSTRONG                        ADDRESS ON FILE
CHARLES ATKINS                           ADDRESS ON FILE
CHARLES ATKINS                           ADDRESS ON FILE
CHARLES AVERYS                           ADDRESS ON FILE
CHARLES AZODOH                           ADDRESS ON FILE
CHARLES B MARSHALL                       MARSHALL FAMILY TRUST OF 2/14/2000 5724 E CREST DE VILLE AVE ORANGE CA 92867
CHARLES B. MARSHALL, SUSAN M. MARSHALL   5724 E. CREST DE VILLE AVE. ORANGE CA 92856
CHARLES BAKER                            ADDRESS ON FILE
CHARLES BALDWIN                          ADDRESS ON FILE
CHARLES BARNARD                          ADDRESS ON FILE
CHARLES BAYS                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 369 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 594 of 2235

Claim Name                         Address Information
CHARLES BEAVERS                    ADDRESS ON FILE
CHARLES BEAVERS                    ADDRESS ON FILE
CHARLES BEITER                     ADDRESS ON FILE
CHARLES BEVAN                      ADDRESS ON FILE
CHARLES BISHOP                     ADDRESS ON FILE
CHARLES BLACKBURN                  ADDRESS ON FILE
CHARLES BLAIR                      ADDRESS ON FILE
CHARLES BOLLINGER                  ADDRESS ON FILE
CHARLES BOOTH                      ADDRESS ON FILE
CHARLES BOSMA                      ADDRESS ON FILE
CHARLES BOTWINSKI                  ADDRESS ON FILE
CHARLES BOYD                       ADDRESS ON FILE
CHARLES BRADFORD                   ADDRESS ON FILE
CHARLES BREWER                     ADDRESS ON FILE
CHARLES BRITT                      ADDRESS ON FILE
CHARLES BROOKS                     ADDRESS ON FILE
CHARLES BROWN                      ADDRESS ON FILE
CHARLES BROWN                      ADDRESS ON FILE
CHARLES BROWN                      ADDRESS ON FILE
CHARLES BROWNING                   ADDRESS ON FILE
CHARLES BRYANT                     ADDRESS ON FILE
CHARLES BRYANT III                 ADDRESS ON FILE
CHARLES BURLESON                   ADDRESS ON FILE
CHARLES BUTTZ                      ADDRESS ON FILE
CHARLES C CHO                      ADDRESS ON FILE
CHARLES CALHOUN                    ADDRESS ON FILE
CHARLES CAMPBELL                   ADDRESS ON FILE
CHARLES CARADINE                   ADDRESS ON FILE
CHARLES CARROLL                    ADDRESS ON FILE
CHARLES CARTER                     ADDRESS ON FILE
CHARLES CARTER                     ADDRESS ON FILE
CHARLES CHATMAN                    ADDRESS ON FILE
CHARLES CINO                       ADDRESS ON FILE
CHARLES CLARK                      ADDRESS ON FILE
CHARLES CLARKE                     ADDRESS ON FILE
CHARLES CLAXTON                    ADDRESS ON FILE
CHARLES CLAY                       ADDRESS ON FILE
CHARLES CLEGG                      ADDRESS ON FILE
CHARLES COLE                       ADDRESS ON FILE
CHARLES COLEMAN                    ADDRESS ON FILE
CHARLES COMPTON                    ADDRESS ON FILE
CHARLES CONSTANTINO                ADDRESS ON FILE
CHARLES CONTINO                    ADDRESS ON FILE
CHARLES COOK                       ADDRESS ON FILE
CHARLES COOPER                     ADDRESS ON FILE
CHARLES COVINGTON                  ADDRESS ON FILE
CHARLES CROSS                      ADDRESS ON FILE
CHARLES CURLL                      ADDRESS ON FILE
CHARLES DAINELS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 370 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 595 of 2235

Claim Name                           Address Information
CHARLES DAUGHERTY                    ADDRESS ON FILE
CHARLES DAUGHERTY                    ADDRESS ON FILE
CHARLES DAVIS                        ADDRESS ON FILE
CHARLES DAVIS                        ADDRESS ON FILE
CHARLES DENNE JR                     ADDRESS ON FILE
CHARLES DEPOE                        ADDRESS ON FILE
CHARLES DIAMOND                      ADDRESS ON FILE
CHARLES DINGLE                       ADDRESS ON FILE
CHARLES DIXSON                       ADDRESS ON FILE
CHARLES DRAYTON                      ADDRESS ON FILE
CHARLES DREES                        ADDRESS ON FILE
CHARLES DUBOSE                       ADDRESS ON FILE
CHARLES DUNCAN JR                    ADDRESS ON FILE
CHARLES DURANCEAU                    ADDRESS ON FILE
CHARLES E ALTHEIDE                   ADDRESS ON FILE
CHARLES E CAMPBELL JR                ADDRESS ON FILE
CHARLES EARLY                        ADDRESS ON FILE
CHARLES EASTHAM                      ADDRESS ON FILE
CHARLES ECKERT                       ADDRESS ON FILE
CHARLES EDDINS                       ADDRESS ON FILE
CHARLES EDWARDS                      ADDRESS ON FILE
CHARLES ELLISON                      ADDRESS ON FILE
CHARLES ENNIS                        ADDRESS ON FILE
CHARLES ESKENAZI                     ADDRESS ON FILE
CHARLES FLAUTER                      ADDRESS ON FILE
CHARLES FLEETWOOD                    ADDRESS ON FILE
CHARLES FOGGIE                       ADDRESS ON FILE
CHARLES FORKER                       ADDRESS ON FILE
CHARLES FRACTION                     ADDRESS ON FILE
CHARLES FRIDAY                       ADDRESS ON FILE
CHARLES FULTZ                        ADDRESS ON FILE
CHARLES GABRIEL                      ADDRESS ON FILE
CHARLES GABRIEL                      ADDRESS ON FILE
CHARLES GARNER                       ADDRESS ON FILE
CHARLES GASTRELL                     ADDRESS ON FILE
CHARLES GILLESPIE                    ADDRESS ON FILE
CHARLES GODFREY                      ADDRESS ON FILE
CHARLES GOLDBERG                     C/O UNION HARDWARE 7800 WISCONSIN AVE BETHESDA MD 20814
CHARLES GOLDEN                       ADDRESS ON FILE
CHARLES GORDON                       ADDRESS ON FILE
CHARLES GRANTHAM                     ADDRESS ON FILE
CHARLES GREEN                        ADDRESS ON FILE
CHARLES GREENER                      ADDRESS ON FILE
CHARLES GRUGIN                       ADDRESS ON FILE
CHARLES GUARINO                      ADDRESS ON FILE
CHARLES HAMLETT                      ADDRESS ON FILE
CHARLES HARGROVE                     ADDRESS ON FILE
CHARLES HARRIS                       ADDRESS ON FILE
CHARLES HARRISS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 371 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 596 of 2235

Claim Name                        Address Information
CHARLES HAYES                     ADDRESS ON FILE
CHARLES HELTON                    ADDRESS ON FILE
CHARLES HESTER                    ADDRESS ON FILE
CHARLES HEYWARD                   ADDRESS ON FILE
CHARLES HILL                      ADDRESS ON FILE
CHARLES HIRSHBERG                 ADDRESS ON FILE
CHARLES HOCKADAY                  ADDRESS ON FILE
CHARLES HOGAN                     ADDRESS ON FILE
CHARLES HOHL                      ADDRESS ON FILE
CHARLES HOLT                      ADDRESS ON FILE
CHARLES HOROWITZ                  ADDRESS ON FILE
CHARLES HORTON                    ADDRESS ON FILE
CHARLES HOULIHAN                  ADDRESS ON FILE
CHARLES HOULIHAN                  ADDRESS ON FILE
CHARLES HOWARD                    ADDRESS ON FILE
CHARLES HOWARTH                   ADDRESS ON FILE
CHARLES HOYLE                     ADDRESS ON FILE
CHARLES HUBER                     ADDRESS ON FILE
CHARLES HUGGARD                   ADDRESS ON FILE
CHARLES HUNTER                    ADDRESS ON FILE
CHARLES HUSSER                    ADDRESS ON FILE
CHARLES IRVIN                     ADDRESS ON FILE
CHARLES IRVINE                    ADDRESS ON FILE
CHARLES J BOTTITTA                ADDRESS ON FILE
CHARLES JACKSON                   ADDRESS ON FILE
CHARLES JACKSON                   ADDRESS ON FILE
CHARLES JENKINS                   ADDRESS ON FILE
CHARLES JERNIGAN                  ADDRESS ON FILE
CHARLES JOHNSON                   ADDRESS ON FILE
CHARLES JOHNSON                   ADDRESS ON FILE
CHARLES JOHNSON                   ADDRESS ON FILE
CHARLES JONES                     ADDRESS ON FILE
CHARLES JONES                     ADDRESS ON FILE
CHARLES JONES                     ADDRESS ON FILE
CHARLES JONES                     ADDRESS ON FILE
CHARLES KELLEHER                  ADDRESS ON FILE
CHARLES KENNEDY                   ADDRESS ON FILE
CHARLES KINSEY                    ADDRESS ON FILE
CHARLES KIRKLAND                  ADDRESS ON FILE
CHARLES KNOTT JR                  ADDRESS ON FILE
CHARLES KNUDSEN                   ADDRESS ON FILE
CHARLES KONAN                     ADDRESS ON FILE
CHARLES KOT                       ADDRESS ON FILE
CHARLES KOWALSKI                  ADDRESS ON FILE
CHARLES LAFAYETTE                 ADDRESS ON FILE
CHARLES LEONARD                   ADDRESS ON FILE
CHARLES LEWIS                     ADDRESS ON FILE
CHARLES LIBBY                     ADDRESS ON FILE
CHARLES LINEBAUGH                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 372 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 597 of 2235

Claim Name                         Address Information
CHARLES LLOYD                      ADDRESS ON FILE
CHARLES LONDON                     ADDRESS ON FILE
CHARLES LONG                       ADDRESS ON FILE
CHARLES LOVELL                     ADDRESS ON FILE
CHARLES LOWRY                      ADDRESS ON FILE
CHARLES LUNDIE                     ADDRESS ON FILE
CHARLES LYLE                       ADDRESS ON FILE
CHARLES MACHADO                    ADDRESS ON FILE
CHARLES MAGINNIS                   ADDRESS ON FILE
CHARLES MALLERY                    ADDRESS ON FILE
CHARLES MALLORY                    ADDRESS ON FILE
CHARLES MARSHALL                   ADDRESS ON FILE
CHARLES MARTIN                     ADDRESS ON FILE
CHARLES MAZZOLA                    ADDRESS ON FILE
CHARLES MCCAULEY                   ADDRESS ON FILE
CHARLES MCGUFF                     ADDRESS ON FILE
CHARLES MCNEAR                     ADDRESS ON FILE
CHARLES MEACHAM                    ADDRESS ON FILE
CHARLES MEDLIN                     ADDRESS ON FILE
CHARLES MEHALICK                   ADDRESS ON FILE
CHARLES MICHAEL                    ADDRESS ON FILE
CHARLES MILLER                     ADDRESS ON FILE
CHARLES MILLER                     ADDRESS ON FILE
CHARLES MILLIGAN                   ADDRESS ON FILE
CHARLES MILLS                      ADDRESS ON FILE
CHARLES MILLSAP                    ADDRESS ON FILE
CHARLES MOBLEY                     ADDRESS ON FILE
CHARLES MONZO                      ADDRESS ON FILE
CHARLES MOORE                      ADDRESS ON FILE
CHARLES MORTIMER                   ADDRESS ON FILE
CHARLES MOTON                      ADDRESS ON FILE
CHARLES MOXEY                      ADDRESS ON FILE
CHARLES MULFORD                    ADDRESS ON FILE
CHARLES NEWMAN                     ADDRESS ON FILE
CHARLES NOICE                      ADDRESS ON FILE
CHARLES NUNEZ                      ADDRESS ON FILE
CHARLES ONYANG                     ADDRESS ON FILE
CHARLES OPPENHEIMER                ADDRESS ON FILE
CHARLES OUTLAW                     ADDRESS ON FILE
CHARLES OWENS                      ADDRESS ON FILE
CHARLES PARKS                      ADDRESS ON FILE
CHARLES PEOPLES                    ADDRESS ON FILE
CHARLES PETERS                     ADDRESS ON FILE
CHARLES PETRY                      ADDRESS ON FILE
CHARLES PHILLIPS                   ADDRESS ON FILE
CHARLES POOLE                      ADDRESS ON FILE
CHARLES POORMAN                    ADDRESS ON FILE
CHARLES PRATT                      ADDRESS ON FILE
CHARLES QUILLEN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 373 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 598 of 2235

Claim Name                         Address Information
CHARLES R NICHELSON                ADDRESS ON FILE
CHARLES REPOSKY                    ADDRESS ON FILE
CHARLES REYNOLDS                   ADDRESS ON FILE
CHARLES REYNOLDS                   ADDRESS ON FILE
CHARLES RICKETSON                  ADDRESS ON FILE
CHARLES RIVERS SR                  ADDRESS ON FILE
CHARLES ROACH                      ADDRESS ON FILE
CHARLES ROBERTSON                  ADDRESS ON FILE
CHARLES ROGERS                     ADDRESS ON FILE
CHARLES RUSH                       ADDRESS ON FILE
CHARLES RUSSO                      ADDRESS ON FILE
CHARLES S. NORWOOD, JR.            CRAWFORD-NORWOOD REALTY 505-D N. SPENCE AVENUE GOLDSBORO NC 27534
CHARLES S. NORWOOD, JR.            JOHN P. MARSHALL, ESQ. WHITE & ALLEN, P.A. PO BOX 3169 PO BOX 3169 KINSTON NC
                                   28502
CHARLES SAMUEL                     ADDRESS ON FILE
CHARLES SANDERS                    ADDRESS ON FILE
CHARLES SAUNDERS                   ADDRESS ON FILE
CHARLES SCHLOTTNER                 ADDRESS ON FILE
CHARLES SCHUMANN                   ADDRESS ON FILE
CHARLES SEALS                      ADDRESS ON FILE
CHARLES SIMMONS                    ADDRESS ON FILE
CHARLES SIMMONS                    ADDRESS ON FILE
CHARLES SINE                       ADDRESS ON FILE
CHARLES SINGLETARY                 ADDRESS ON FILE
CHARLES SMITH                      ADDRESS ON FILE
CHARLES SMITH                      ADDRESS ON FILE
CHARLES SMITH                      ADDRESS ON FILE
CHARLES SMITH                      ADDRESS ON FILE
CHARLES SOLTERBECK                 ADDRESS ON FILE
CHARLES SPELL                      ADDRESS ON FILE
CHARLES SPENCE                     ADDRESS ON FILE
CHARLES SPIVEY                     ADDRESS ON FILE
CHARLES ST. LAURENT                ADDRESS ON FILE
CHARLES STANLEY                    ADDRESS ON FILE
CHARLES STARKS                     ADDRESS ON FILE
CHARLES STEVENSON                  ADDRESS ON FILE
CHARLES STOKELY                    ADDRESS ON FILE
CHARLES STRIEDINGER                ADDRESS ON FILE
CHARLES SUTHARD                    ADDRESS ON FILE
CHARLES TART                       ADDRESS ON FILE
CHARLES TAYLOR                     ADDRESS ON FILE
CHARLES TAYLOR                     ADDRESS ON FILE
CHARLES TAYLOR                     ADDRESS ON FILE
CHARLES TERRY                      ADDRESS ON FILE
CHARLES THOMAS                     ADDRESS ON FILE
CHARLES TOWN UTILITY BOARD         661 S GEORGE ST, STE 101 CHARLES TOWN WV 25414
CHARLES TRABING                    ADDRESS ON FILE
CHARLES TROMM                      ADDRESS ON FILE
CHARLES TRUESDELL                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 374 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 599 of 2235

Claim Name                          Address Information
CHARLES TURNER                      ADDRESS ON FILE
CHARLES VANOVER                     ADDRESS ON FILE
CHARLES WADE                        ADDRESS ON FILE
CHARLES WAHLQUIST                   ADDRESS ON FILE
CHARLES WASHINGTON                  ADDRESS ON FILE
CHARLES WATKINS                     ADDRESS ON FILE
CHARLES WATSON                      ADDRESS ON FILE
CHARLES WATSON                      ADDRESS ON FILE
CHARLES WAUGH                       ADDRESS ON FILE
CHARLES WEEKS                       ADDRESS ON FILE
CHARLES WEIS                        ADDRESS ON FILE
CHARLES WEST                        ADDRESS ON FILE
CHARLES WEST                        ADDRESS ON FILE
CHARLES WEST                        ADDRESS ON FILE
CHARLES WHEELER                     ADDRESS ON FILE
CHARLES WIGGINS                     ADDRESS ON FILE
CHARLES WIGGLES                     ADDRESS ON FILE
CHARLES WILKES                      ADDRESS ON FILE
CHARLES WILLIAM                     ADDRESS ON FILE
CHARLES WILLIAM                     ADDRESS ON FILE
CHARLES WILLIAMS                    ADDRESS ON FILE
CHARLES WILLIAMS                    ADDRESS ON FILE
CHARLES WILLIAMS                    ADDRESS ON FILE
CHARLES WILLIAMS                    ADDRESS ON FILE
CHARLES WILLIAMS                    ADDRESS ON FILE
CHARLES WILLIAMSON                  ADDRESS ON FILE
CHARLES WILLINGHAM                  ADDRESS ON FILE
CHARLES WOOLLEY                     ADDRESS ON FILE
CHARLES WORLEY                      ADDRESS ON FILE
CHARLES YOUNG                       ADDRESS ON FILE
CHARLESA SHIHADEH                   ADDRESS ON FILE
CHARLESE WRIGHT                     ADDRESS ON FILE
CHARLESTAVEON WALKER                ADDRESS ON FILE
CHARLESTON CO REVENUE COLLECTN      4045 BRIDGE VIEW DR NORTH CHARLESTON SC 29405-7464
CHARLESTON COUNTY GOVERNMENT        4045 BRIDGE VIEW DR NORTH CHARLESTON SC 29405
CHARLESTON COUNTY GOVERNMENT        4045 BRIDGE VIEW DR DEPT OF REVENUE COLLECTIONS N CHARLESTON SC 29405
CHARLESTON COUNTY TREASURER         PO BOX 603517 CHARLOTTE NC 28260-3517
CHARLESTON COUNTY USER FEE DEPT     DEPT OF REVENUE COLLECTIONS 4045 BRIDGE VIEW DRIVE CHARLESTON SC 29405
CHARLESTON GROUNDS MANAGEMENT       PO BOX 644 JOHNS ISLAND SC 29457
CHARLESTON PHILLIPS                 ADDRESS ON FILE
CHARLESTON WATER SYSTEM             103 ST PHILIP ST CHARLESTON SC 29402
CHARLESTON WATER SYSTEM             PO BOX 568 CHARLESTON SC 29402
CHARLESTON WATER SYSTEM             103 ST PHILIP ST CHARLESTON SC 29403
CHARLETTA ARCHER                    ADDRESS ON FILE
CHARLETTE HOLLOWAY                  ADDRESS ON FILE
CHARLEY CAREY                       ADDRESS ON FILE
CHARLEY MCCLURE                     ADDRESS ON FILE
CHARLEY STEPHENSON                  ADDRESS ON FILE
CHARLI CLARK                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 375 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 600 of 2235

Claim Name                         Address Information
CHARLI DUNN                        ADDRESS ON FILE
CHARLI MEYER                       ADDRESS ON FILE
CHARLI PETERSEN                    ADDRESS ON FILE
CHARLIE BABALOLA                   ADDRESS ON FILE
CHARLIE BAKER                      ADDRESS ON FILE
CHARLIE BOWRON                     ADDRESS ON FILE
CHARLIE BRANCH                     ADDRESS ON FILE
CHARLIE CABAN NATAL                ADDRESS ON FILE
CHARLIE COTTRELL                   ADDRESS ON FILE
CHARLIE DEPOALO                    ADDRESS ON FILE
CHARLIE EVANS                      ADDRESS ON FILE
CHARLIE FADALE                     ADDRESS ON FILE
CHARLIE FAILURE                    ADDRESS ON FILE
CHARLIE GARCIA                     ADDRESS ON FILE
CHARLIE GEORGE                     ADDRESS ON FILE
CHARLIE GRIMSLEY                   ADDRESS ON FILE
CHARLIE GROGAN                     ADDRESS ON FILE
CHARLIE HARRISON                   ADDRESS ON FILE
CHARLIE HOWELL                     ADDRESS ON FILE
CHARLIE LACKEY                     ADDRESS ON FILE
CHARLIE NEAL                       ADDRESS ON FILE
CHARLIE PITTS                      ADDRESS ON FILE
CHARLIE SCIARA                     ADDRESS ON FILE
CHARLIE SCOTT                      ADDRESS ON FILE
CHARLIE SMITH                      ADDRESS ON FILE
CHARLIE SPINKS                     ADDRESS ON FILE
CHARLIES PLUMBING                  321 W JEFFERSON ST BROOKSVILLE FL 34601
CHARLINA SMITH                     ADDRESS ON FILE
CHARLITA DURANT                    ADDRESS ON FILE
CHARLOTTE BENNETT                  ADDRESS ON FILE
CHARLOTTE BYERS                    ADDRESS ON FILE
CHARLOTTE COUNTY TAX COLLECTOR     18500 MURDOCK CIR PORT CHARLOTTE FL 33948
CHARLOTTE COUNTY UTILITIES         18500 MURDOCK CIRCLE PORT CHARLOTTE FL 33948
CHARLOTTE COUNTY UTILITIES         PO BOX 516000 PUNTA GORDA FL 33951
CHARLOTTE COUNTY UTILITIES         PO BOX 516000 PUNTA GORDA FL 33951-6000
CHARLOTTE CURTIS                   ADDRESS ON FILE
CHARLOTTE EDWARDS                  ADDRESS ON FILE
CHARLOTTE ELLSWORTH                ADDRESS ON FILE
CHARLOTTE FESMIRE                  ADDRESS ON FILE
CHARLOTTE GANGWER                  ADDRESS ON FILE
CHARLOTTE GIBSON                   ADDRESS ON FILE
CHARLOTTE GRADY                    ADDRESS ON FILE
CHARLOTTE HUDNALL                  ADDRESS ON FILE
CHARLOTTE KAY                      ADDRESS ON FILE
CHARLOTTE MACDONALD                ADDRESS ON FILE
CHARLOTTE MACNAMARA                ADDRESS ON FILE
CHARLOTTE MCKEON                   ADDRESS ON FILE
CHARLOTTE MURPHEY                  ADDRESS ON FILE
CHARLOTTE PALMER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 376 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 601 of 2235

Claim Name                           Address Information
CHARLOTTE POWELL                     ADDRESS ON FILE
CHARLOTTE ROBISON                    ADDRESS ON FILE
CHARLOTTE ROSS                       ADDRESS ON FILE
CHARLOTTE SCRAPER                    ADDRESS ON FILE
CHARLOTTE SNIDER                     ADDRESS ON FILE
CHARLOTTE WALLER                     ADDRESS ON FILE
CHARLOTTE WHITE                      ADDRESS ON FILE
CHARLTON BRYANT                      ADDRESS ON FILE
CHARLTON PYFROM                      ADDRESS ON FILE
CHARLY QUESADA                       ADDRESS ON FILE
CHARM SAUSBERRY                      ADDRESS ON FILE
CHARMA QUICK                         ADDRESS ON FILE
CHARMAIN JACKSON                     ADDRESS ON FILE
CHARMAINE BASS                       ADDRESS ON FILE
CHARMAINE BRANCH                     ADDRESS ON FILE
CHARMAINE BUTLER-ROBERTS             ADDRESS ON FILE
CHARMAINE GROOVER                    ADDRESS ON FILE
CHARMAINE HODGE                      ADDRESS ON FILE
CHARMAINE RICHARDSON                 ADDRESS ON FILE
CHARMAINE TAYLOR                     ADDRESS ON FILE
CHARMEKA MENEFEE                     ADDRESS ON FILE
CHARMESE COLEMAN                     ADDRESS ON FILE
CHARMETTA ROBINSON                   ADDRESS ON FILE
CHARMIA LUCY                         ADDRESS ON FILE
CHARMIA VENTERS                      ADDRESS ON FILE
CHARMON TURNER                       ADDRESS ON FILE
CHARNA MCNAIR                        ADDRESS ON FILE
CHARNE ROBINSON                      ADDRESS ON FILE
CHARNEKA JACKSON                     ADDRESS ON FILE
CHARNISE CEPHAS                      ADDRESS ON FILE
CHARON MINNIEFIELD                   ADDRESS ON FILE
CHARON SESSION                       ADDRESS ON FILE
CHARONE THORNTON                     ADDRESS ON FILE
CHAROTTE STERLING                    ADDRESS ON FILE
CHARQUANI CARR                       ADDRESS ON FILE
CHARQUITA MANGUM                     ADDRESS ON FILE
CHARRIS BROOKS                       ADDRESS ON FILE
CHARTER COMMUNICATIONS               PO BOX 742614 CINCINNATI OH 45274
CHARTER COMMUNICATIONS               PO BOX 94188 PALATINE IL 60009-4188
CHARTER COMMUNICATIONS               PO BOX 790086 SAINT LOUIS MO 63179
CHARTER TOWNSHIP OF INDEPENDENCE     PO BOX 771822 DETROIT MI 48277-1822
CHARTER TOWNSHIP OF MERIDIAN         UTILITY BILLING DEPT PO BOX 1400 OKEMOS MI 48805-1400
CHARTER TOWNSHIP OF PLYMOUTH         PO BOX 8040 PLYMOUTH MI 48170
CHARVETTA BUCKNER                    ADDRESS ON FILE
CHARVEZ HARRIS                       ADDRESS ON FILE
CHARWAN WOOD                         ADDRESS ON FILE
CHAS CLINGAN                         ADDRESS ON FILE
CHAS. HAWKINS CO, INC                760 MELROSE AVENUE NASHVILLE TN 37211
CHASATI JONES                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 377 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 602 of 2235

Claim Name                      Address Information
CHASE BARNHILL                  ADDRESS ON FILE
CHASE BICKEL                    ADDRESS ON FILE
CHASE BLANTON                   ADDRESS ON FILE
CHASE BRITTAIN                  ADDRESS ON FILE
CHASE CAYOU                     ADDRESS ON FILE
CHASE CHERRY                    ADDRESS ON FILE
CHASE DAY                       ADDRESS ON FILE
CHASE DONLEY                    ADDRESS ON FILE
CHASE DUNFORD                   ADDRESS ON FILE
CHASE ECKERMAN                  ADDRESS ON FILE
CHASE FILSON                    ADDRESS ON FILE
CHASE GLASS                     ADDRESS ON FILE
CHASE GREER                     ADDRESS ON FILE
CHASE GRIFFIN                   ADDRESS ON FILE
CHASE HARRIS                    ADDRESS ON FILE
CHASE HARRISON                  ADDRESS ON FILE
CHASE HILL                      ADDRESS ON FILE
CHASE HINKLE                    ADDRESS ON FILE
CHASE HUNLEY                    ADDRESS ON FILE
CHASE KAMINSKI                  ADDRESS ON FILE
CHASE KEMP                      ADDRESS ON FILE
CHASE LANZ                      ADDRESS ON FILE
CHASE LARUSSO                   ADDRESS ON FILE
CHASE LEONE                     ADDRESS ON FILE
CHASE LEY                       ADDRESS ON FILE
CHASE LONG                      ADDRESS ON FILE
CHASE MARTINEZ                  ADDRESS ON FILE
CHASE MARTYN                    ADDRESS ON FILE
CHASE MCALISTER                 ADDRESS ON FILE
CHASE MCDOWELL                  ADDRESS ON FILE
CHASE MCGRUDER                  ADDRESS ON FILE
CHASE MOFFITT                   ADDRESS ON FILE
CHASE PALM                      ADDRESS ON FILE
CHASE PALMER                    ADDRESS ON FILE
CHASE PHILLIPS                  ADDRESS ON FILE
CHASE POUND                     ADDRESS ON FILE
CHASE PRESTON                   ADDRESS ON FILE
CHASE REBER                     ADDRESS ON FILE
CHASE RENFRO                    ADDRESS ON FILE
CHASE RICE                      ADDRESS ON FILE
CHASE ROBINSON                  ADDRESS ON FILE
CHASE RODRIGUEZ                 ADDRESS ON FILE
CHASE ROSS                      ADDRESS ON FILE
CHASE RUTLEDGE                  ADDRESS ON FILE
CHASE SEXSON                    ADDRESS ON FILE
CHASE SHAFFER                   ADDRESS ON FILE
CHASE SHEELER                   ADDRESS ON FILE
CHASE SHEPHERD                  ADDRESS ON FILE
CHASE SWART                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 378 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 603 of 2235

Claim Name                        Address Information
CHASE TAYLOR                      ADDRESS ON FILE
CHASE THOMPSON                    ADDRESS ON FILE
CHASE VOGEL                       ADDRESS ON FILE
CHASE WALKER                      ADDRESS ON FILE
CHASE WATERS                      ADDRESS ON FILE
CHASE WHITMAN                     ADDRESS ON FILE
CHASE WILCOX                      ADDRESS ON FILE
CHASE WILLIAMS                    ADDRESS ON FILE
CHASE YANCEY                      ADDRESS ON FILE
CHASE YATES                       ADDRESS ON FILE
CHASIDY DIXON                     ADDRESS ON FILE
CHASIDY ELMORE                    ADDRESS ON FILE
CHASIDY THOMPSON                  ADDRESS ON FILE
CHASITY BARR                      ADDRESS ON FILE
CHASITY BETRAN                    ADDRESS ON FILE
CHASITY BRADY                     ADDRESS ON FILE
CHASITY BRASWELL                  ADDRESS ON FILE
CHASITY BRYSON                    ADDRESS ON FILE
CHASITY BUTLER                    ADDRESS ON FILE
CHASITY CONKLIN                   ADDRESS ON FILE
CHASITY COTY                      ADDRESS ON FILE
CHASITY DAVIS                     ADDRESS ON FILE
CHASITY FRASHER                   ADDRESS ON FILE
CHASITY HOLT                      ADDRESS ON FILE
CHASITY INMAN                     ADDRESS ON FILE
CHASITY ISENHOUR                  ADDRESS ON FILE
CHASITY JAMES                     ADDRESS ON FILE
CHASITY JOHNSON                   ADDRESS ON FILE
CHASITY JOHNSTON                  ADDRESS ON FILE
CHASITY LANIUS                    ADDRESS ON FILE
CHASITY MACKEY                    ADDRESS ON FILE
CHASITY MARBLE                    ADDRESS ON FILE
CHASITY MAXWELL                   ADDRESS ON FILE
CHASITY MILLER                    ADDRESS ON FILE
CHASITY MOORE                     ADDRESS ON FILE
CHASITY RATHBONE                  ADDRESS ON FILE
CHASITY RUDD                      ADDRESS ON FILE
CHASITY RUSSELL                   ADDRESS ON FILE
CHASITY SCHULTZ                   ADDRESS ON FILE
CHASITY SIMPSON                   ADDRESS ON FILE
CHASITY SMALL                     ADDRESS ON FILE
CHASITY SMITH                     ADDRESS ON FILE
CHASITY TURNER                    ADDRESS ON FILE
CHASITY WARNICK                   ADDRESS ON FILE
CHASITY WASHINGTON                ADDRESS ON FILE
CHASITY WHITNEY                   ADDRESS ON FILE
CHASMINE LEAVY                    ADDRESS ON FILE
CHASSIDY ROBERTS                  ADDRESS ON FILE
CHASSIDY STUTTLEY                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 379 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                              Page 604 of 2235

Claim Name                               Address Information
CHASSINEY KELLERMAN                      ADDRESS ON FILE
CHASSITY THEISS                          ADDRESS ON FILE
CHASTITY ALMOND                          ADDRESS ON FILE
CHASTITY BALL                            ADDRESS ON FILE
CHASTITY BIRD                            ADDRESS ON FILE
CHASTITY LIEDERMAN                       ADDRESS ON FILE
CHASTITY MCCRARY                         ADDRESS ON FILE
CHASTITY OLIVER                          ADDRESS ON FILE
CHASTITY PAUL                            ADDRESS ON FILE
CHASTITY STROUD                          ADDRESS ON FILE
CHASTITY TUCKER                          ADDRESS ON FILE
CHASTITY WALL                            ADDRESS ON FILE
CHASTYN THOMAS                           ADDRESS ON FILE
CHATAL CARTER                            ADDRESS ON FILE
CHATEAU JACKSON                          ADDRESS ON FILE
CHATEAU WINE AND SPIRITS SS              2131 POLARIS PARKWAY COLUMBUS OH 43240
CHATERRICA WATKINS                       ADDRESS ON FILE
CHATHAM COUNTY                           DEPT OF PUBLIC HEALTH PO BOX 8161 SAVANNAH GA 31412
CHATHAM COUNTY FINANCE DEPT              PO BOX 9297 SAVANNAH GA 31412
CHATHAM COUNTY HEALTH DEPARTMENT         PO BOX 14257 SAVANNAH GA 31416
CHATHAM COUNTY TAX COMMISSIONER          PO BOX 117037 PAYMENT LOCKBOX ATLANTA GA 30368-7037
CHATO TARANGO                            ADDRESS ON FILE
CHATTANOOGA GAS COMPANY                  ATTN BRIAN COHEN 544 S INDEPENDENCE BLVD VIRGINIA BEACH VA 23452
CHATTANOOGA HAMILTON COUNTY HEALTH DEPT 921 EAST THIRD STREET ENVIROMENTAL HEALTH SERVICES CHATTANOOGA TN 37403-2165
CHATTERRA BRYANT                         ADDRESS ON FILE
CHAUMEA PLEASANT                         ADDRESS ON FILE
CHAUNCEY GARY                            ADDRESS ON FILE
CHAUNCEY HARLAN                          ADDRESS ON FILE
CHAUNCEY MOORE                           ADDRESS ON FILE
CHAUNCEY WOODS                           ADDRESS ON FILE
CHAUNCY CHRISTNER                        ADDRESS ON FILE
CHAUNDRA WILLIAMS                        ADDRESS ON FILE
CHAUNI LOUR BLANC                        ADDRESS ON FILE
CHAUNTE CAMPBELL                         ADDRESS ON FILE
CHAUNTEL JOHNSON                         ADDRESS ON FILE
CHAUNTEL TAYLOR                          ADDRESS ON FILE
CHAUTAUQUA COUNTY DEPARTMENT OF HEALTH   7 N ERIE ST MAYVILLE NY 14757
CHAUTAUQUA MALL, LLC                     C/O WP GLIMCHER INC. 180 EAST BROAD STREET ATTN: GENERAL COUNSEL COLUMBUS OH
                                         43215
CHAVA LEWIS                              ADDRESS ON FILE
CHAVA SIMPSON                            ADDRESS ON FILE
CHAVEZ HARDEN                            ADDRESS ON FILE
CHAVIS RAYNOR                            ADDRESS ON FILE
CHAVIS SANDERS                           ADDRESS ON FILE
CHAWAN MIDHAT                            ADDRESS ON FILE
CHAWNTAEAH EDMONDSON                     ADDRESS ON FILE
CHAYA NEACE                              ADDRESS ON FILE
CHAYNI CARROLL                           ADDRESS ON FILE
CHAYSE BLACKBURN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 380 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 605 of 2235

Claim Name                        Address Information
CHAYSE HOSTOTTLE                  ADDRESS ON FILE
CHAZ BROWN                        ADDRESS ON FILE
CHAZ DAVIS                        ADDRESS ON FILE
CHAZ DEMEERE                      ADDRESS ON FILE
CHAZ DONEGAN                      ADDRESS ON FILE
CHAZ DOUGLAS                      ADDRESS ON FILE
CHAZ HENDERSON                    ADDRESS ON FILE
CHAZ HINTON                       ADDRESS ON FILE
CHAZ RUSS                         ADDRESS ON FILE
CHAZ SETZER                       ADDRESS ON FILE
CHAZ SMITH                        ADDRESS ON FILE
CHAZDEN MARSHALL                  ADDRESS ON FILE
CHAZLYN CAMPBELL                  ADDRESS ON FILE
CHAZMIN MCNEIL                    ADDRESS ON FILE
CHAZMINE GRISSOM                  ADDRESS ON FILE
CHAZPAREM LLC                     17329 GRAYLAND AVENUE CERRITOS CA 90703
CHAZPAREM LLC                     THOMAS ABRAHAM 17329 GRAYLAND AVENUE CERRITOS CA 90703
CHAZZ ADAMS                       ADDRESS ON FILE
CHE BROWN                         ADDRESS ON FILE
CHEALSIE PEVIA                    ADDRESS ON FILE
CHEANEY EVITTS                    ADDRESS ON FILE
CHEBONY CARAWAY                   ADDRESS ON FILE
CHEHADI WILSON                    ADDRESS ON FILE
CHEIKH NDIAYE                     ADDRESS ON FILE
CHEIRA EDWARDS                    ADDRESS ON FILE
CHEISHA JOHNSON                   ADDRESS ON FILE
CHEISYSIS WILLIAMS                ADDRESS ON FILE
CHEKEEMA JONES                    ADDRESS ON FILE
CHEKINAH NOBLE                    ADDRESS ON FILE
CHEKIRA PALACIOS                  ADDRESS ON FILE
CHEKWUBE IKENAZOR                 ADDRESS ON FILE
CHELA WELCH                       ADDRESS ON FILE
CHELANDE CHARLES                  ADDRESS ON FILE
CHELBIE CLAY                      ADDRESS ON FILE
CHELBY DAVIS                      ADDRESS ON FILE
CHELBY LAWLER                     ADDRESS ON FILE
CHELESA HUNTER                    ADDRESS ON FILE
CHELISE MORMAN                    ADDRESS ON FILE
CHELSA MURPHY                     ADDRESS ON FILE
CHELSE GREEN                      ADDRESS ON FILE
CHELSEA ALLEN                     ADDRESS ON FILE
CHELSEA ANGEL                     ADDRESS ON FILE
CHELSEA ARNETT                    ADDRESS ON FILE
CHELSEA BAER                      ADDRESS ON FILE
CHELSEA BAILEY                    ADDRESS ON FILE
CHELSEA BALKO                     ADDRESS ON FILE
CHELSEA BARBERO                   ADDRESS ON FILE
CHELSEA BARNES                    ADDRESS ON FILE
CHELSEA BELL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 381 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 606 of 2235

Claim Name                        Address Information
CHELSEA BLAKELY                   ADDRESS ON FILE
CHELSEA BOGER                     ADDRESS ON FILE
CHELSEA BOGGUS                    ADDRESS ON FILE
CHELSEA BONI                      ADDRESS ON FILE
CHELSEA BOOTHE                    ADDRESS ON FILE
CHELSEA BRACKNELL                 ADDRESS ON FILE
CHELSEA BROOKS                    ADDRESS ON FILE
CHELSEA BROWN                     ADDRESS ON FILE
CHELSEA BROWN                     ADDRESS ON FILE
CHELSEA BROWN                     ADDRESS ON FILE
CHELSEA BRYANT                    ADDRESS ON FILE
CHELSEA BRYANT                    ADDRESS ON FILE
CHELSEA BURROW                    ADDRESS ON FILE
CHELSEA CARPENTER                 ADDRESS ON FILE
CHELSEA CARROLL                   ADDRESS ON FILE
CHELSEA CARTER                    ADDRESS ON FILE
CHELSEA CARTER                    ADDRESS ON FILE
CHELSEA CAUDLE                    ADDRESS ON FILE
CHELSEA CHESSER                   ADDRESS ON FILE
CHELSEA CHILTON                   ADDRESS ON FILE
CHELSEA CLEVELAND                 ADDRESS ON FILE
CHELSEA CONN                      ADDRESS ON FILE
CHELSEA CONNER                    ADDRESS ON FILE
CHELSEA CROIZIER                  ADDRESS ON FILE
CHELSEA CULBERTSON                ADDRESS ON FILE
CHELSEA CURRY                     ADDRESS ON FILE
CHELSEA DAMRON                    ADDRESS ON FILE
CHELSEA DAVIDSON                  ADDRESS ON FILE
CHELSEA DAVIS                     ADDRESS ON FILE
CHELSEA DE JESUS                  ADDRESS ON FILE
CHELSEA DEMPSEY                   ADDRESS ON FILE
CHELSEA DENHAM                    ADDRESS ON FILE
CHELSEA DERAPS-RICHARDSON         ADDRESS ON FILE
CHELSEA DIXON                     ADDRESS ON FILE
CHELSEA DONELSON                  ADDRESS ON FILE
CHELSEA DUTY                      ADDRESS ON FILE
CHELSEA EDENFIELD                 ADDRESS ON FILE
CHELSEA EMCH                      ADDRESS ON FILE
CHELSEA EMERY                     ADDRESS ON FILE
CHELSEA GARCIA                    ADDRESS ON FILE
CHELSEA GETHERS                   ADDRESS ON FILE
CHELSEA GRIFFIN                   ADDRESS ON FILE
CHELSEA GRIFFITHS                 ADDRESS ON FILE
CHELSEA HALL                      ADDRESS ON FILE
CHELSEA HAMMOND                   ADDRESS ON FILE
CHELSEA HANNA                     ADDRESS ON FILE
CHELSEA HARDING                   ADDRESS ON FILE
CHELSEA HARLAN                    ADDRESS ON FILE
CHELSEA HERCHICK                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 382 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 607 of 2235

Claim Name                        Address Information
CHELSEA HINES                     ADDRESS ON FILE
CHELSEA HITES                     ADDRESS ON FILE
CHELSEA HOWARD                    ADDRESS ON FILE
CHELSEA HOWELL                    ADDRESS ON FILE
CHELSEA HUGHES                    ADDRESS ON FILE
CHELSEA HUTCHINSON                ADDRESS ON FILE
CHELSEA JARDINA                   ADDRESS ON FILE
CHELSEA JOHNSON                   ADDRESS ON FILE
CHELSEA JOHNSON                   ADDRESS ON FILE
CHELSEA JOHNSON                   ADDRESS ON FILE
CHELSEA KARR                      ADDRESS ON FILE
CHELSEA KEY                       ADDRESS ON FILE
CHELSEA KINSEY                    ADDRESS ON FILE
CHELSEA KIRKBRIDE                 ADDRESS ON FILE
CHELSEA KRAVEC                    ADDRESS ON FILE
CHELSEA KRIVDA                    ADDRESS ON FILE
CHELSEA LAMBERT                   ADDRESS ON FILE
CHELSEA LANDRY                    ADDRESS ON FILE
CHELSEA LASZLO                    ADDRESS ON FILE
CHELSEA LEE                       ADDRESS ON FILE
CHELSEA LEVERING                  ADDRESS ON FILE
CHELSEA LYNCH                     ADDRESS ON FILE
CHELSEA LYNCH                     ADDRESS ON FILE
CHELSEA MACK                      ADDRESS ON FILE
CHELSEA MADISON                   ADDRESS ON FILE
CHELSEA MARRA                     ADDRESS ON FILE
CHELSEA MATERNA                   ADDRESS ON FILE
CHELSEA MCDEVITT                  ADDRESS ON FILE
CHELSEA MCGINNEY                  ADDRESS ON FILE
CHELSEA MCKINNON                  ADDRESS ON FILE
CHELSEA MCQUEEN                   ADDRESS ON FILE
CHELSEA MICHAELIS                 ADDRESS ON FILE
CHELSEA MICKLE                    ADDRESS ON FILE
CHELSEA MITCHELL                  ADDRESS ON FILE
CHELSEA MOORE                     ADDRESS ON FILE
CHELSEA MORGAN                    ADDRESS ON FILE
CHELSEA MORGAN                    ADDRESS ON FILE
CHELSEA NAPERSCHAT                ADDRESS ON FILE
CHELSEA NAPPIER                   ADDRESS ON FILE
CHELSEA NESMITH                   ADDRESS ON FILE
CHELSEA NEW                       ADDRESS ON FILE
CHELSEA NEWELL                    ADDRESS ON FILE
CHELSEA NORWOOD                   ADDRESS ON FILE
CHELSEA OLIPHANT                  ADDRESS ON FILE
CHELSEA OLLER                     ADDRESS ON FILE
CHELSEA PARCHMAN                  ADDRESS ON FILE
CHELSEA PASSMORE                  ADDRESS ON FILE
CHELSEA PATOMSON                  ADDRESS ON FILE
CHELSEA PATTERSON                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 383 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 608 of 2235

Claim Name                         Address Information
CHELSEA PEARCE                     ADDRESS ON FILE
CHELSEA PEREZ                      ADDRESS ON FILE
CHELSEA PHILLIPS                   ADDRESS ON FILE
CHELSEA PIERCE                     ADDRESS ON FILE
CHELSEA POLITAKIS                  ADDRESS ON FILE
CHELSEA PRESHA                     ADDRESS ON FILE
CHELSEA PRETZEL                    ADDRESS ON FILE
CHELSEA PURDY                      ADDRESS ON FILE
CHELSEA QUINN                      ADDRESS ON FILE
CHELSEA RANSOM                     ADDRESS ON FILE
CHELSEA REESE                      ADDRESS ON FILE
CHELSEA RICHARDSON                 ADDRESS ON FILE
CHELSEA ROBINSON                   ADDRESS ON FILE
CHELSEA ROBINSON                   ADDRESS ON FILE
CHELSEA RUPP                       ADDRESS ON FILE
CHELSEA RUTH                       ADDRESS ON FILE
CHELSEA SANDERS                    ADDRESS ON FILE
CHELSEA SATTERFIELD                ADDRESS ON FILE
CHELSEA SAWYER                     ADDRESS ON FILE
CHELSEA SCHMIDT                    ADDRESS ON FILE
CHELSEA SCHMITZ                    ADDRESS ON FILE
CHELSEA SCOTT                      ADDRESS ON FILE
CHELSEA SCOTT                      ADDRESS ON FILE
CHELSEA SELF                       ADDRESS ON FILE
CHELSEA SELLERS                    ADDRESS ON FILE
CHELSEA SHELDON                    ADDRESS ON FILE
CHELSEA SHEPHERD                   ADDRESS ON FILE
CHELSEA SILVA                      ADDRESS ON FILE
CHELSEA SINE                       ADDRESS ON FILE
CHELSEA SOUTHWORTH                 ADDRESS ON FILE
CHELSEA SPENCER                    ADDRESS ON FILE
CHELSEA SPIWAK                     ADDRESS ON FILE
CHELSEA STEPHENSON                 ADDRESS ON FILE
CHELSEA STERNBERG                  ADDRESS ON FILE
CHELSEA STEWART                    ADDRESS ON FILE
CHELSEA TELLER                     ADDRESS ON FILE
CHELSEA THATCHER                   ADDRESS ON FILE
CHELSEA THOMAS                     ADDRESS ON FILE
CHELSEA THORNTON                   ADDRESS ON FILE
CHELSEA TILLMAN                    ADDRESS ON FILE
CHELSEA VAN NESS                   ADDRESS ON FILE
CHELSEA VITALE                     ADDRESS ON FILE
CHELSEA WALKER                     ADDRESS ON FILE
CHELSEA WARE                       ADDRESS ON FILE
CHELSEA WARE                       ADDRESS ON FILE
CHELSEA WEAVER                     ADDRESS ON FILE
CHELSEA WHELPLEY                   ADDRESS ON FILE
CHELSEA WICKER                     ADDRESS ON FILE
CHELSEA WILLIS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 384 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 609 of 2235

Claim Name                        Address Information
CHELSEA WINDLAND                  ADDRESS ON FILE
CHELSEAY CADOGAN                  ADDRESS ON FILE
CHELSEE KRISE                     ADDRESS ON FILE
CHELSEE SMITH                     ADDRESS ON FILE
CHELSEY ALFORD                    ADDRESS ON FILE
CHELSEY BARTRO                    ADDRESS ON FILE
CHELSEY BENTON                    ADDRESS ON FILE
CHELSEY BLACKWELL                 ADDRESS ON FILE
CHELSEY DECKER                    ADDRESS ON FILE
CHELSEY DELK                      ADDRESS ON FILE
CHELSEY DUNCAN                    ADDRESS ON FILE
CHELSEY DYKES                     ADDRESS ON FILE
CHELSEY FEE                       ADDRESS ON FILE
CHELSEY GAGNE                     ADDRESS ON FILE
CHELSEY HARGROVE                  ADDRESS ON FILE
CHELSEY HEAD                      ADDRESS ON FILE
CHELSEY HOWARD                    ADDRESS ON FILE
CHELSEY HOWELL                    ADDRESS ON FILE
CHELSEY HUFFT                     ADDRESS ON FILE
CHELSEY JOHNSON                   ADDRESS ON FILE
CHELSEY JONES                     ADDRESS ON FILE
CHELSEY JONES                     ADDRESS ON FILE
CHELSEY KEENE                     ADDRESS ON FILE
CHELSEY LANDMESSER                ADDRESS ON FILE
CHELSEY MATTHEWS                  ADDRESS ON FILE
CHELSEY MORROW                    ADDRESS ON FILE
CHELSEY OWENS                     ADDRESS ON FILE
CHELSEY ROE                       ADDRESS ON FILE
CHELSEY SMITH                     ADDRESS ON FILE
CHELSEY SNELL                     ADDRESS ON FILE
CHELSEY SPRADLEY                  ADDRESS ON FILE
CHELSEY STAUFFER                  ADDRESS ON FILE
CHELSEY WASHINGTON                ADDRESS ON FILE
CHELSEY WOBIG                     ADDRESS ON FILE
CHELSI GRIFFIN                    ADDRESS ON FILE
CHELSI SUMMERS                    ADDRESS ON FILE
CHELSI YACONE                     ADDRESS ON FILE
CHELSIA CHANDLER                  ADDRESS ON FILE
CHELSIE BRACKETT                  ADDRESS ON FILE
CHELSIE CORDERO                   ADDRESS ON FILE
CHELSIE DAVID                     ADDRESS ON FILE
CHELSIE DAYES                     ADDRESS ON FILE
CHELSIE EDWARDS                   ADDRESS ON FILE
CHELSIE GRIFFIN                   ADDRESS ON FILE
CHELSIE JACKSON                   ADDRESS ON FILE
CHELSIE JENNINGS                  ADDRESS ON FILE
CHELSIE MYERS                     ADDRESS ON FILE
CHELSIE SABART                    ADDRESS ON FILE
CHELSIE SANES                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 385 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                             Page 610 of 2235

Claim Name                              Address Information
CHELSIE SMITH                          ADDRESS ON FILE
CHELSIE SMITH ROBINSON                 ADDRESS ON FILE
CHELSIE TALLENT                        ADDRESS ON FILE
CHELSIE TRAHAN                         ADDRESS ON FILE
CHELSTEY MOORE                         ADDRESS ON FILE
CHELSTIE WINGER                        ADDRESS ON FILE
CHELSY TARAFA                          ADDRESS ON FILE
CHEM DRY OF CHARLESTON                 1038 JENKINS RD UNIT 108 CHARLESTON SC 29407
CHEM DRY OF EAST TN BIG ORANGE CHEM DRY 2311 CRUMLEY RD STE A GREENBACK TN 37742
CHEM DRY OF ERIE COUNTY                340 W 26TH STREET ERIE PA 16508
CHEMDRY                                340 W 26TH ST ERIE PA 16508
CHEMDRY OF CHARLESTON                  3022 WOODINGTON PL GOOSE CREEK SC 29445
CHEMUNG CANAL                          ATTN: CHRISTINA LOCKNER PO BOX 1522 ELMIRA NY 14902
CHEMUNG CANAL TRUST COMPANY            ATTN: BANK OPERATIONS PO BOX 1522 ELMIRA NY 14902
CHEMUNG COUNTY DEPARTMENT              103 WASHINGTON ST PO BOX 588 ELMIRA NY 14902
CHEMUNG COUNTY SEWER DISTRICTS         600 MILTON ST ELMIRA NY 14904
CHENANAH BEST                          ADDRESS ON FILE
CHENCILLA APPLEWHITE                   ADDRESS ON FILE
CHENEY ENTERPRISES INC                 2410 W NINE MILE RD PENSACOLA FL 32534
CHENG COHEN                            ADDRESS ON FILE
CHENGA REALTY GROUP LLC                ATTN SRIDHAR CHADIVE 6301 EDSALL ROAD STE 321 ALEXANDRIA VA 22312
CHENGA REALTY GROUP LLC                PO BOX 941483 C/O ISOLA ASSOCIATES ITF THE LAFAYETTE LIFE INS CO MAITLAND FL
                                       32794
CHENNEL AMISON                         ADDRESS ON FILE
CHENOA JOHNSON                         ADDRESS ON FILE
CHENOA MULLEN                          ADDRESS ON FILE
CHENOA SEUS                            ADDRESS ON FILE
CHEQUAVIA DALLIS                       ADDRESS ON FILE
CHER CARRICK                           ADDRESS ON FILE
CHER SAMELS                            ADDRESS ON FILE
CHERALEE HASBROUCK                     ADDRESS ON FILE
CHERANITY OWENS                        ADDRESS ON FILE
CHERELLE BACKMAN                       ADDRESS ON FILE
CHERELLE COX                           ADDRESS ON FILE
CHERI CAMPBELL                         ADDRESS ON FILE
CHERI CASTLE                           ADDRESS ON FILE
CHERI CROCKER                          ADDRESS ON FILE
CHERI LEMERY                           ADDRESS ON FILE
CHERI PARKS                            ADDRESS ON FILE
CHERICE CLEMMONS                       ADDRESS ON FILE
CHERICE MCCLAIN                        ADDRESS ON FILE
CHERIDAN REDMOND                       ADDRESS ON FILE
CHERIE DONNELLY                        ADDRESS ON FILE
CHERIE DUBOIS                          ADDRESS ON FILE
CHERIE MAES                            ADDRESS ON FILE
CHERIE MARTINEZ                        ADDRESS ON FILE
CHERIE MOYER                           ADDRESS ON FILE
CHERIKA MCKINNON                       ADDRESS ON FILE
CHERILYN BECKLES                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 386 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 611 of 2235

Claim Name                           Address Information
CHERILYN SUNDBERG                    ADDRESS ON FILE
CHERINA MYLES                        ADDRESS ON FILE
CHERISH ASHCRAFT                     ADDRESS ON FILE
CHERISH BRATTON                      ADDRESS ON FILE
CHERISH NOFFKE                       ADDRESS ON FILE
CHERITH FERGUSON                     ADDRESS ON FILE
CHERLYNN RONEY                       ADDRESS ON FILE
CHERNAVIA THOMAS                     ADDRESS ON FILE
CHEROKEE DISTRIBUTING CO INC         200 MILLER MAIN CIRCLE KNOXVILLE TN 37919
CHEROKEE DUNCAN                      ADDRESS ON FILE
CHEROKEE MELLO                       ADDRESS ON FILE
CHEROKEE WOOD                        ADDRESS ON FILE
CHERONESHA ALLEN                     ADDRESS ON FILE
CHERRA ATKINSON                      ADDRESS ON FILE
CHERRELL MITCHELL                    ADDRESS ON FILE
CHERRISSA JONES                      ADDRESS ON FILE
CHERRITA WILLIAMS                    ADDRESS ON FILE
CHERRY DAVIS                         ADDRESS ON FILE
CHERRY FELDBLUM                      ADDRESS ON FILE
CHERRY HEWITT                        ADDRESS ON FILE
CHERRY RIPLEY                        ADDRESS ON FILE
CHERRY WRIGHT                        ADDRESS ON FILE
CHERYL BREEDEN                       ADDRESS ON FILE
CHERYL BREIGHNER                     ADDRESS ON FILE
CHERYL BUTH                          ADDRESS ON FILE
CHERYL CALHOUN                       ADDRESS ON FILE
CHERYL CHRISTOPHER                   ADDRESS ON FILE
CHERYL DANDO                         ADDRESS ON FILE
CHERYL DANIEL                        ADDRESS ON FILE
CHERYL DIXON                         ADDRESS ON FILE
CHERYL FELTON                        ADDRESS ON FILE
CHERYL FRENCH                        ADDRESS ON FILE
CHERYL FRIES                         ADDRESS ON FILE
CHERYL FUHRMAN                       ADDRESS ON FILE
CHERYL GALLIMORE                     ADDRESS ON FILE
CHERYL GILLETTE                      ADDRESS ON FILE
CHERYL GIORDANO                      ADDRESS ON FILE
CHERYL HARNOIS                       ADDRESS ON FILE
CHERYL HARTER                        ADDRESS ON FILE
CHERYL HOLT                          ADDRESS ON FILE
CHERYL HUFF                          ADDRESS ON FILE
CHERYL JAMES                         ADDRESS ON FILE
CHERYL JONES                         ADDRESS ON FILE
CHERYL JONES                         ADDRESS ON FILE
CHERYL KAILBURN                      ADDRESS ON FILE
CHERYL KELLY                         ADDRESS ON FILE
CHERYL LATIMER-LINTON                ADDRESS ON FILE
CHERYL LITTLEJOHN                    ADDRESS ON FILE
CHERYL MCDANIEL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 387 OF 2008
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 612 of 2235

Claim Name                             Address Information
CHERYL MOONEY                          ADDRESS ON FILE
CHERYL MOORE                           ADDRESS ON FILE
CHERYL PARISH                          ADDRESS ON FILE
CHERYL R CAPELA                        ADDRESS ON FILE
CHERYL SIMMONS                         ADDRESS ON FILE
CHERYL SINGLETARY                      ADDRESS ON FILE
CHERYL SMITH                           ADDRESS ON FILE
CHERYL SPENCE                          ADDRESS ON FILE
CHERYL SUMMERS                         ADDRESS ON FILE
CHERYL VALO                            ADDRESS ON FILE
CHERYL WAKE                            ADDRESS ON FILE
CHESANIE CAREY                         ADDRESS ON FILE
CHESAPEAKE HEALTH DEPARTMENT           748 N BATTLEFIELD BLVD CHESAPEAKE VA 23320
CHESAPEAKE HEALTH DISTRICT             748 BATTLEFIELD BLVD N CHESAPEAKE VA 23320
CHESAPEAKE SYSTEM SOLUTIONS (T-RECS)   ONE PERIMETER PARK SOUTH SUITE 102 BIRMINGHAM AL 35243
CHESAPEAKE SYSTEM SOLUTIONS INC        ATTN PETER C VGELBERGER OWINGS CENTRE 10220 S DOLFIELD RD OWINGS MILLS MD
                                       21117
CHESAPEAKE UTILITIES                   PO BOX 826531 PHILADELPHIA PA 19182
CHESAPEAKE UTILITIES                   PO BOX 826531 PHILADELPHIA PA 19182-6531
CHESAPEAKE UTILITIES                   500 ENERGY LANE DOVER DE 19901
CHESAPEAKE UTILITIES                   PO BOX 1678 SALISBURY MD 21802
CHESBAY DISTRIBUTING                   15001 NORTHRIDGE DRIVE CHANTILLY VA 20151
CHESHIRE SHARPE                        ADDRESS ON FILE
CHESNEY HICKMAN                        ADDRESS ON FILE
CHESNEY MCCORD                         ADDRESS ON FILE
CHESSIE MOSLEY                         ADDRESS ON FILE
CHESTER C FOSGATE COMPANY              3333 S ORANGE AVE STE 217 C/O CROSSMAN CO MGMT INC ORLANDO FL 32806
CHESTER C FOSGATE COMPANY              908 SOUTH DELANEY AVE ORLANDO FL 32806
CHESTER CARTER                         ADDRESS ON FILE
CHESTER RILEY II                       ADDRESS ON FILE
CHESTER SHINGLES                       ADDRESS ON FILE
CHESTERFIELD COUNTY                    DEPARTMENT OF UTILITIES PO BOX 26725 RICHMOND VA 23261-6725
CHESTERFIELD COUNTY                    9840 GOVERNMENT CENTER PKWY CHESTERFIELD VA 23832
CHESTERFIELD COUNTY                    P O BOX 71111 CHARLOTTE NC 28271-1111
CHESTERFIELD COUNTY                    DEPARTMENT OF UTILITIES PO BOX 71143 CHARLOTTE NC 28272
CHESTERFIELD COUNTY HEALTH DEPT        PO BOX 100 CHESTERFIELD VA 23832
CHETAE BOWSER                          ADDRESS ON FILE
CHETINA CLOUD                          ADDRESS ON FILE
CHETORIUS KELLY                        ADDRESS ON FILE
CHEVON JOHNSON                         ADDRESS ON FILE
CHEYANN LARIVIERE                      ADDRESS ON FILE
CHEYANN QUATTLEBAUM                    ADDRESS ON FILE
CHEYANN ZIEMAN                         ADDRESS ON FILE
CHEYANNA COX                           ADDRESS ON FILE
CHEYANNA RIVERA                        ADDRESS ON FILE
CHEYANNE ALBRIGHT                      ADDRESS ON FILE
CHEYANNE CHAVIS                        ADDRESS ON FILE
CHEYANNE ELAM                          ADDRESS ON FILE
CHEYANNE FLEAK                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 388 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 613 of 2235

Claim Name                         Address Information
CHEYANNE FRAZEE                    ADDRESS ON FILE
CHEYANNE HERON                     ADDRESS ON FILE
CHEYANNE KORNEGAY                  ADDRESS ON FILE
CHEYANNE LANTZ                     ADDRESS ON FILE
CHEYANNE LAWRENCE                  ADDRESS ON FILE
CHEYANNE LEWIS                     ADDRESS ON FILE
CHEYANNE LUND                      ADDRESS ON FILE
CHEYANNE RATLIFF                   ADDRESS ON FILE
CHEYANNE SCHULLER                  ADDRESS ON FILE
CHEYANNE SKELTON                   ADDRESS ON FILE
CHEYANNE STIDHAM                   ADDRESS ON FILE
CHEYANNE WOOD                      ADDRESS ON FILE
CHEYENNE ALLEN                     ADDRESS ON FILE
CHEYENNE BARBER                    ADDRESS ON FILE
CHEYENNE BATISTA                   ADDRESS ON FILE
CHEYENNE BERRINGER                 ADDRESS ON FILE
CHEYENNE BLUE                      ADDRESS ON FILE
CHEYENNE BROOKS                    ADDRESS ON FILE
CHEYENNE BROWN                     ADDRESS ON FILE
CHEYENNE BROWN                     ADDRESS ON FILE
CHEYENNE BYRD                      ADDRESS ON FILE
CHEYENNE CASADY                    ADDRESS ON FILE
CHEYENNE CATCHINGS                 ADDRESS ON FILE
CHEYENNE CHASE                     ADDRESS ON FILE
CHEYENNE CLARK                     ADDRESS ON FILE
CHEYENNE COMMANDER                 ADDRESS ON FILE
CHEYENNE CRABTREE                  ADDRESS ON FILE
CHEYENNE CRANMORE                  ADDRESS ON FILE
CHEYENNE CREWS                     ADDRESS ON FILE
CHEYENNE CRIBBS                    ADDRESS ON FILE
CHEYENNE CUNNINGHAM                ADDRESS ON FILE
CHEYENNE DAVIS                     ADDRESS ON FILE
CHEYENNE DICKSON                   ADDRESS ON FILE
CHEYENNE DUPREE                    ADDRESS ON FILE
CHEYENNE ECKENRODE                 ADDRESS ON FILE
CHEYENNE ELDRIDGE                  ADDRESS ON FILE
CHEYENNE EMERICH                   ADDRESS ON FILE
CHEYENNE FROMMER                   ADDRESS ON FILE
CHEYENNE GARGUS                    ADDRESS ON FILE
CHEYENNE GRADWELL                  ADDRESS ON FILE
CHEYENNE GRANTHAM                  ADDRESS ON FILE
CHEYENNE GREENWOOD                 ADDRESS ON FILE
CHEYENNE HARRIS                    ADDRESS ON FILE
CHEYENNE HARRIS                    ADDRESS ON FILE
CHEYENNE HAWTHORNE                 ADDRESS ON FILE
CHEYENNE HETTICH                   ADDRESS ON FILE
CHEYENNE INGRAM                    ADDRESS ON FILE
CHEYENNE JACKSON                   ADDRESS ON FILE
CHEYENNE JOHNSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 389 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 614 of 2235

Claim Name                          Address Information
CHEYENNE KALB                       ADDRESS ON FILE
CHEYENNE KATZ                       ADDRESS ON FILE
CHEYENNE KILRAIN                    ADDRESS ON FILE
CHEYENNE KING                       ADDRESS ON FILE
CHEYENNE KOENIG-LOYD                ADDRESS ON FILE
CHEYENNE LAFEMINA                   ADDRESS ON FILE
CHEYENNE LITTLEFIELD                ADDRESS ON FILE
CHEYENNE LUMPKIN                    ADDRESS ON FILE
CHEYENNE MANESS                     ADDRESS ON FILE
CHEYENNE MANNING                    ADDRESS ON FILE
CHEYENNE MARTIN                     ADDRESS ON FILE
CHEYENNE MARTIN                     ADDRESS ON FILE
CHEYENNE MCCARTY                    ADDRESS ON FILE
CHEYENNE MCMILLAN                   ADDRESS ON FILE
CHEYENNE MITCHELL                   ADDRESS ON FILE
CHEYENNE MORONG-FRATILLA            ADDRESS ON FILE
CHEYENNE NIEBEL                     ADDRESS ON FILE
CHEYENNE NOLAND                     ADDRESS ON FILE
CHEYENNE OLLIFF                     ADDRESS ON FILE
CHEYENNE PARKER                     ADDRESS ON FILE
CHEYENNE PEREZ                      ADDRESS ON FILE
CHEYENNE PHILLIPS                   ADDRESS ON FILE
CHEYENNE POILE                      ADDRESS ON FILE
CHEYENNE PRESSWOOD                  ADDRESS ON FILE
CHEYENNE RAHN                       ADDRESS ON FILE
CHEYENNE RHODES                     ADDRESS ON FILE
CHEYENNE RYMERS                     ADDRESS ON FILE
CHEYENNE SAUERS                     ADDRESS ON FILE
CHEYENNE SCEARCE                    ADDRESS ON FILE
CHEYENNE SCHMIDT                    ADDRESS ON FILE
CHEYENNE SMITH                      ADDRESS ON FILE
CHEYENNE SOWARDS                    ADDRESS ON FILE
CHEYENNE STEEN                      ADDRESS ON FILE
CHEYENNE STOKES                     ADDRESS ON FILE
CHEYENNE STORK                      ADDRESS ON FILE
CHEYENNE SYLVESTER                  ADDRESS ON FILE
CHEYENNE SZACHURY                   ADDRESS ON FILE
CHEYENNE TOUCHTON                   ADDRESS ON FILE
CHEYENNE WALLER                     ADDRESS ON FILE
CHEYENNE WATERMAN                   ADDRESS ON FILE
CHEYENNE WIER                       ADDRESS ON FILE
CHEYENNE WILDE                      ADDRESS ON FILE
CHEYENNE WILKINS WILKINS            ADDRESS ON FILE
CHEYENNE WILLIAMSON                 ADDRESS ON FILE
CHEYENNE WILLIAMSON                 ADDRESS ON FILE
CHEYLA GARCIA                       ADDRESS ON FILE
CHEYNA HABERER                      ADDRESS ON FILE
CHEYNEY JOHN                        ADDRESS ON FILE
CHEZ CHAMBERLIN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 390 OF 2008
                                                   RUBY TUESDAY
                     Case 20-12456-JTD          Doc 701  Filed 12/11/20
                                                    Service List
                                                                              Page 615 of 2235

Claim Name                               Address Information
CHEZARAE KNOX                            ADDRESS ON FILE
CHEZIA SIMPSON                           ADDRESS ON FILE
CHI-YAN LAW                              ADDRESS ON FILE
CHIANNE RITCHIE                          ADDRESS ON FILE
CHIANTE WHITE                            ADDRESS ON FILE
CHIANTI BUTLER                           ADDRESS ON FILE
CHIARA CARTER                            ADDRESS ON FILE
CHIARA MOSHER                            ADDRESS ON FILE
CHIASON TENKIANG                         ADDRESS ON FILE
CHICARRA WILLIAMS                        ADDRESS ON FILE
CHICHOLE NASH                            ADDRESS ON FILE
CHICK FIL A INC                          ATTN.: LEGAL DEPARTMENT - REAL ESTATE 5200 BUFFINGTON ROAD ATLANTA GA 30349
CHICK GATEWOOD SALES COMPANY INC         PO BOX 368 TIFTON GA 31793
CHIDI ANUMUDU                            ADDRESS ON FILE
CHIDIEBERE AMADI                         ADDRESS ON FILE
CHIEF EL BAGBY                           ADDRESS ON FILE
CHIEMEZUO OKORO                          ADDRESS ON FILE
CHIEMI EBE                               ADDRESS ON FILE
CHIH-SHENG LIN                           ADDRESS ON FILE
CHIKONDI MALUNDA                         ADDRESS ON FILE
CHILLICOTHE CITY INCOME TAX DEPARTMENT   35 S PAINT ST PO BOX 457 CHILLICOTHE OH 45601-0457
CHIMERE SESLER                           ADDRESS ON FILE
CHIMEZIE ONYEANUSI                       ADDRESS ON FILE
CHINA ABDUL-BAQI                         ADDRESS ON FILE
CHINA BOTELLO BOYD                       ADDRESS ON FILE
CHINA MACK                               ADDRESS ON FILE
CHINA MONTGOMERY                         ADDRESS ON FILE
CHINA PARKS                              ADDRESS ON FILE
CHINA SMILEY                             ADDRESS ON FILE
CHINA YATES                              ADDRESS ON FILE
CHINARA JAMES                            ADDRESS ON FILE
CHINIA WILSON                            ADDRESS ON FILE
CHINISHA BUTLER                          ADDRESS ON FILE
CHINO LIM                                ADDRESS ON FILE
CHIQUERRA JONES                          ADDRESS ON FILE
CHIQUETTA LEE                            ADDRESS ON FILE
CHIQUITA GRIFFIN                         ADDRESS ON FILE
CHIQUITA TURNER                          ADDRESS ON FILE
CHIRAY CHEW                              ADDRESS ON FILE
CHISTOPHER SMITH                         ADDRESS ON FILE
CHLOE ALVAREZ                            ADDRESS ON FILE
CHLOE ASUNCION                           ADDRESS ON FILE
CHLOE BAKER                              ADDRESS ON FILE
CHLOE BEAN                               ADDRESS ON FILE
CHLOE CALVERT                            ADDRESS ON FILE
CHLOE CHEVES                             ADDRESS ON FILE
CHLOE COLLINS                            ADDRESS ON FILE
CHLOE COPLEY                             ADDRESS ON FILE
CHLOE CORBIN                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 391 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 616 of 2235

Claim Name                          Address Information
CHLOE CORSON                        ADDRESS ON FILE
CHLOE CRAWFORD                      ADDRESS ON FILE
CHLOE CROSBY                        ADDRESS ON FILE
CHLOE DAUGHERTY                     ADDRESS ON FILE
CHLOE DODD                          ADDRESS ON FILE
CHLOE ESKEW                         ADDRESS ON FILE
CHLOE FISHER                        ADDRESS ON FILE
CHLOE FLECK                         ADDRESS ON FILE
CHLOE FRANCIS                       ADDRESS ON FILE
CHLOE GREEN                         ADDRESS ON FILE
CHLOE GREEN                         ADDRESS ON FILE
CHLOE GREEN                         ADDRESS ON FILE
CHLOE GROVER                        ADDRESS ON FILE
CHLOE HENRY                         ADDRESS ON FILE
CHLOE HUTCHINS                      ADDRESS ON FILE
CHLOE KINDELL                       ADDRESS ON FILE
CHLOE LAFOND                        ADDRESS ON FILE
CHLOE LANDRETH                      ADDRESS ON FILE
CHLOE MAROUSKY                      ADDRESS ON FILE
CHLOE MCCAULEY                      ADDRESS ON FILE
CHLOE MOORE                         ADDRESS ON FILE
CHLOE MORGAN                        ADDRESS ON FILE
CHLOE PAYSEUR                       ADDRESS ON FILE
CHLOE POLANCICH                     ADDRESS ON FILE
CHLOE PROSSER                       ADDRESS ON FILE
CHLOE QUIN                          ADDRESS ON FILE
CHLOE SAGENDORPH                    ADDRESS ON FILE
CHLOE SHUMAKER                      ADDRESS ON FILE
CHLOE STEWART                       ADDRESS ON FILE
CHLOE STOKES                        ADDRESS ON FILE
CHLOE THOMAS                        ADDRESS ON FILE
CHLOE THOMAS                        ADDRESS ON FILE
CHLOE TURNER                        ADDRESS ON FILE
CHLOE ULRICH                        ADDRESS ON FILE
CHLOE WALTERS                       ADDRESS ON FILE
CHLOE WARD                          ADDRESS ON FILE
CHLOE WOODS                         ADDRESS ON FILE
CHLOE YOUNG                         ADDRESS ON FILE
CHLOIE DELP                         ADDRESS ON FILE
CHLYCE SMITH                        ADDRESS ON FILE
CHOICE BUILDING SERVICES            PO BOX 965 PITTSTON PA 18640
CHOMPUNUCH SUWANPHUECH              ADDRESS ON FILE
CHONDA FOSTER                       ADDRESS ON FILE
CHONDA WILLIAMS                     ADDRESS ON FILE
CHOP ACQUISITION LLC                PO BOX 846188 BOSTON MA 02284
CHORD ODELL                         ADDRESS ON FILE
CHRESHONE JONES                     ADDRESS ON FILE
CHRESTIAN SWANK                     ADDRESS ON FILE
CHRIOSTOPHER HAGOOD                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 392 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 617 of 2235

Claim Name                           Address Information
CHRIS ADOU                           ADDRESS ON FILE
CHRIS ALLENBACH                      ADDRESS ON FILE
CHRIS ARCE                           ADDRESS ON FILE
CHRIS ASHER                          ADDRESS ON FILE
CHRIS BAKER                          ADDRESS ON FILE
CHRIS BANNING                        ADDRESS ON FILE
CHRIS BARKLEY                        ADDRESS ON FILE
CHRIS BECK                           ADDRESS ON FILE
CHRIS BENCO                          ADDRESS ON FILE
CHRIS BERNSTEIN                      ADDRESS ON FILE
CHRIS BOYD                           ADDRESS ON FILE
CHRIS BRADLEY                        ADDRESS ON FILE
CHRIS BRANDT                         ADDRESS ON FILE
CHRIS BRICK                          ADDRESS ON FILE
CHRIS BROWN                          ADDRESS ON FILE
CHRIS BUCHANAN                       ADDRESS ON FILE
CHRIS BUDWELL                        ADDRESS ON FILE
CHRIS BURGESS                        ADDRESS ON FILE
CHRIS BUSHMAN                        ADDRESS ON FILE
CHRIS CALVINAUR                      ADDRESS ON FILE
CHRIS CANOTT                         ADDRESS ON FILE
CHRIS CATANZARO                      ADDRESS ON FILE
CHRIS CHADWICK                       ADDRESS ON FILE
CHRIS COGER                          ADDRESS ON FILE
CHRIS COHEN                          ADDRESS ON FILE
CHRIS COLBERT                        ADDRESS ON FILE
CHRIS CROFT                          ADDRESS ON FILE
CHRIS CURRENCE                       ADDRESS ON FILE
CHRIS DANIELS                        ADDRESS ON FILE
CHRIS DAUGHTERY                      ADDRESS ON FILE
CHRIS DAVIS                          ADDRESS ON FILE
CHRIS DAVIS                          ADDRESS ON FILE
CHRIS DEFRANCE                       ADDRESS ON FILE
CHRIS DEMAS                          ADDRESS ON FILE
CHRIS DENNEY                         ADDRESS ON FILE
CHRIS DICKERHOFF                     ADDRESS ON FILE
CHRIS DIES                           ADDRESS ON FILE
CHRIS EDMUNDSON                      ADDRESS ON FILE
CHRIS EKLUND                         ADDRESS ON FILE
CHRIS FLETCHER                       ADDRESS ON FILE
CHRIS FLYNN                          ADDRESS ON FILE
CHRIS FOISEY                         ADDRESS ON FILE
CHRIS GAGNON                         ADDRESS ON FILE
CHRIS GAY                            ADDRESS ON FILE
CHRIS GOSNELL-JOHNSON                ADDRESS ON FILE
CHRIS GREGORY                        ADDRESS ON FILE
CHRIS GUNTER                         ADDRESS ON FILE
CHRIS HAGAN                          ADDRESS ON FILE
CHRIS HALLOWELL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 393 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 618 of 2235

Claim Name                      Address Information
CHRIS HARRISON                  ADDRESS ON FILE
CHRIS HARROD                    ADDRESS ON FILE
CHRIS HAYES                     ADDRESS ON FILE
CHRIS HILL                      ADDRESS ON FILE
CHRIS HITES                     ADDRESS ON FILE
CHRIS JARRELL                   ADDRESS ON FILE
CHRIS JENKINS                   ADDRESS ON FILE
CHRIS JENNINGS                  ADDRESS ON FILE
CHRIS JOHNSON                   ADDRESS ON FILE
CHRIS JONES                     ADDRESS ON FILE
CHRIS JONES                     ADDRESS ON FILE
CHRIS JOWERS SR                 ADDRESS ON FILE
CHRIS KIBBITT                   ADDRESS ON FILE
CHRIS KINGERY                   ADDRESS ON FILE
CHRIS KNEZEVICH                 ADDRESS ON FILE
CHRIS KRAUSE                    ADDRESS ON FILE
CHRIS LANGEN                    ADDRESS ON FILE
CHRIS LOCKHART                  ADDRESS ON FILE
CHRIS MACK                      ADDRESS ON FILE
CHRIS MAJI                      ADDRESS ON FILE
CHRIS MASSAGEE                  ADDRESS ON FILE
CHRIS MATHIS                    ADDRESS ON FILE
CHRIS MICHAUX                   ADDRESS ON FILE
CHRIS MILLER                    ADDRESS ON FILE
CHRIS MINOR                     ADDRESS ON FILE
CHRIS MORGAN                    ADDRESS ON FILE
CHRIS OLEARY                    ADDRESS ON FILE
CHRIS ORDIWAY                   ADDRESS ON FILE
CHRIS PARTIN                    ADDRESS ON FILE
CHRIS PENDLETON                 ADDRESS ON FILE
CHRIS PIERSON                   ADDRESS ON FILE
CHRIS PRAYLOW                   ADDRESS ON FILE
CHRIS PRIOR                     ADDRESS ON FILE
CHRIS PRUITT                    ADDRESS ON FILE
CHRIS QUINONES                  ADDRESS ON FILE
CHRIS RAMOS                     ADDRESS ON FILE
CHRIS RHINE                     ADDRESS ON FILE
CHRIS RIX                       ADDRESS ON FILE
CHRIS RUSSELL                   ADDRESS ON FILE
CHRIS SCHOWALTER                ADDRESS ON FILE
CHRIS SEBASTIAN                 ADDRESS ON FILE
CHRIS SIMES                     ADDRESS ON FILE
CHRIS SKOMRO                    ADDRESS ON FILE
CHRIS SNYDER                    ADDRESS ON FILE
CHRIS STRONER                   ADDRESS ON FILE
CHRIS TEZEKJIAN                 ADDRESS ON FILE
CHRIS THAMES                    ADDRESS ON FILE
CHRIS THEURER                   ADDRESS ON FILE
CHRIS THOMAS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 394 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 619 of 2235

Claim Name                           Address Information
CHRIS THOMAS                         ADDRESS ON FILE
CHRIS THOMPSON                       ADDRESS ON FILE
CHRIS TUCKER                         ADDRESS ON FILE
CHRIS VASKE                          ADDRESS ON FILE
CHRIS VIETS                          ADDRESS ON FILE
CHRIS WAITE                          ADDRESS ON FILE
CHRIS WERLEY                         ADDRESS ON FILE
CHRIS WHITTENBERG                    ADDRESS ON FILE
CHRIS WILLIAMS                       ADDRESS ON FILE
CHRIS WILLIAMS                       ADDRESS ON FILE
CHRIS WIMPEE                         ADDRESS ON FILE
CHRIS WOLFE                          ADDRESS ON FILE
CHRIS WRIGHT/ CDLE                   ADDRESS ON FILE
CHRIS YAHNIS COASTAL                 PO BOX 5326 FLORENCE SC 29502
CHRIS YAHNIS CORP                    PO BOX 5326 1440 NORTH SCHLITZ DR FLORENCE SC 29502
CHRIS YAUGHN PLUMBING                1270 WOODLAND HEIGHTS DOUGLAS GA 31535
CHRISAYA SIMMINGTON                  ADDRESS ON FILE
CHRISDIAN LEE                        ADDRESS ON FILE
CHRISHAN LOVING                      ADDRESS ON FILE
CHRISHANA MOORE                      ADDRESS ON FILE
CHRISHAUNA PARKER                    ADDRESS ON FILE
CHRISHEENA BOYD                      ADDRESS ON FILE
CHRISHEMA LEGGETT                    ADDRESS ON FILE
CHRISINA COLE                        ADDRESS ON FILE
CHRISITNE FABELA                     ADDRESS ON FILE
CHRISIYA WILLIAMS                    ADDRESS ON FILE
CHRISROPHER GRETZ                    ADDRESS ON FILE
CHRISS PLUMBING SERVICE INC          6404 HWY 301 S PO BOX 3389 RIVERVIEW FL 33568
CHRISSA HARRIS                       ADDRESS ON FILE
CHRISSI EDWARDS                      ADDRESS ON FILE
CHRISSI MOOREN                       ADDRESS ON FILE
CHRISSLEIDY MENA                     ADDRESS ON FILE
CHRISSY CAIN                         ADDRESS ON FILE
CHRISSY PEW                          ADDRESS ON FILE
CHRISSY RUSSI                        ADDRESS ON FILE
CHRISSY WINTERS                      ADDRESS ON FILE
CHRISTA BUSBEE                       ADDRESS ON FILE
CHRISTA HARRISON                     ADDRESS ON FILE
CHRISTA JOHNSON                      ADDRESS ON FILE
CHRISTA LATHOS                       ADDRESS ON FILE
CHRISTA MANZO                        ADDRESS ON FILE
CHRISTA MASTROIANNI                  ADDRESS ON FILE
CHRISTA MAYS                         ADDRESS ON FILE
CHRISTA MCCOY                        ADDRESS ON FILE
CHRISTA PLEASENTS                    ADDRESS ON FILE
CHRISTA PYNN                         ADDRESS ON FILE
CHRISTA SHIVER                       ADDRESS ON FILE
CHRISTA SNELL                        ADDRESS ON FILE
CHRISTA STEADWELL                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 395 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                              Page 620 of 2235

Claim Name                              Address Information
CHRISTA TURNER                          ADDRESS ON FILE
CHRISTA WHITE                           ADDRESS ON FILE
CHRISTAIN MELTON                        ADDRESS ON FILE
CHRISTAIN RIVERA                        ADDRESS ON FILE
CHRISTAL FLETCHER                       ADDRESS ON FILE
CHRISTAL GANCEREZ                       ADDRESS ON FILE
CHRISTAL MOTON                          ADDRESS ON FILE
CHRISTAL NIX                            ADDRESS ON FILE
CHRISTAL PRICE                          ADDRESS ON FILE
CHRISTAL ROBERTS                        ADDRESS ON FILE
CHRISTAL VAUGHN                         ADDRESS ON FILE
CHRISTAL WADE                           ADDRESS ON FILE
CHRISTAN CROSS                          ADDRESS ON FILE
CHRISTAN DRAPER                         ADDRESS ON FILE
CHRISTAN ROACH                          ADDRESS ON FILE
CHRISTAN RODRIGUEZ                      ADDRESS ON FILE
CHRISTAPHER ROUTLY                      ADDRESS ON FILE
CHRISTEAN WILSON                        ADDRESS ON FILE
CHRISTEL CAMP                           ADDRESS ON FILE
CHRISTEL FREEMAN                        ADDRESS ON FILE
CHRISTELLE ISME                         ADDRESS ON FILE
CHRISTEN BRIGHT                         ADDRESS ON FILE
CHRISTEN GRIFFIN                        ADDRESS ON FILE
CHRISTEN JOHNSON                        ADDRESS ON FILE
CHRISTEN LOVELADY                       ADDRESS ON FILE
CHRISTEN MARSH                          ADDRESS ON FILE
CHRISTEN NOURRCIER                      ADDRESS ON FILE
CHRISTEN SIMMONS                        ADDRESS ON FILE
CHRISTENSEN ENTERPRISES & INVESTMENTS   6110 SOUTH 350 WEST MURRAY UT 84107
CHRISTENSON CARPET CLEANING             117 SOUTH HASTINGS AVE SUITE A HASTINGS NE 68901
CHRISTI COSENTINO                       ADDRESS ON FILE
CHRISTI MYRICK                          ADDRESS ON FILE
CHRISTI PRICE                           ADDRESS ON FILE
CHRISTI TILLMAN WALLACE                 ADDRESS ON FILE
CHRISTIA DELZINGARO                     ADDRESS ON FILE
CHRISTIAN ABNEY                         ADDRESS ON FILE
CHRISTIAN ADAMS                         ADDRESS ON FILE
CHRISTIAN AGOSTO                        ADDRESS ON FILE
CHRISTIAN AGUILAR                       ADDRESS ON FILE
CHRISTIAN AGUILAR                       ADDRESS ON FILE
CHRISTIAN ALEXANDER                     ADDRESS ON FILE
CHRISTIAN ALEXANDRE                     ADDRESS ON FILE
CHRISTIAN ALTGILBERS                    ADDRESS ON FILE
CHRISTIAN ASHBY                         ADDRESS ON FILE
CHRISTIAN ASHWORTH                      ADDRESS ON FILE
CHRISTIAN BARNES                        ADDRESS ON FILE
CHRISTIAN BARRON                        ADDRESS ON FILE
CHRISTIAN BAULISCH                      ADDRESS ON FILE
CHRISTIAN BEASLEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 396 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 621 of 2235

Claim Name                           Address Information
CHRISTIAN BECKER                     ADDRESS ON FILE
CHRISTIAN BELIANGER LEPPINEN         ADDRESS ON FILE
CHRISTIAN BELL                       ADDRESS ON FILE
CHRISTIAN BENEZE                     ADDRESS ON FILE
CHRISTIAN BETANCES                   ADDRESS ON FILE
CHRISTIAN BIRD                       ADDRESS ON FILE
CHRISTIAN BLACK                      ADDRESS ON FILE
CHRISTIAN BORJA                      ADDRESS ON FILE
CHRISTIAN BORTNER                    ADDRESS ON FILE
CHRISTIAN BOYD                       ADDRESS ON FILE
CHRISTIAN BREBAN                     ADDRESS ON FILE
CHRISTIAN BRENEISEN                  ADDRESS ON FILE
CHRISTIAN BREWER                     ADDRESS ON FILE
CHRISTIAN BRIDGES                    ADDRESS ON FILE
CHRISTIAN BROGAN                     ADDRESS ON FILE
CHRISTIAN BROTHERS PLUMBING          24819 VAN DYKE AVE CENTER LINE MI 48015
CHRISTIAN BROWN                      ADDRESS ON FILE
CHRISTIAN BUTRICA                    ADDRESS ON FILE
CHRISTIAN BYRD                       ADDRESS ON FILE
CHRISTIAN CABRERA                    ADDRESS ON FILE
CHRISTIAN CABRERA                    ADDRESS ON FILE
CHRISTIAN CALVIN                     ADDRESS ON FILE
CHRISTIAN CANENGUEZ                  ADDRESS ON FILE
CHRISTIAN CARDENAS                   ADDRESS ON FILE
CHRISTIAN CASALE                     ADDRESS ON FILE
CHRISTIAN CICCAGLIONE                ADDRESS ON FILE
CHRISTIAN CLAYTON                    ADDRESS ON FILE
CHRISTIAN CLOWES                     ADDRESS ON FILE
CHRISTIAN COLE                       ADDRESS ON FILE
CHRISTIAN COOPER                     ADDRESS ON FILE
CHRISTIAN COOPER                     ADDRESS ON FILE
CHRISTIAN COUNTRYMAN                 ADDRESS ON FILE
CHRISTIAN COX                        ADDRESS ON FILE
CHRISTIAN CRISPIN                    ADDRESS ON FILE
CHRISTIAN CROCKETT                   ADDRESS ON FILE
CHRISTIAN CURTS                      ADDRESS ON FILE
CHRISTIAN CUTLER                     ADDRESS ON FILE
CHRISTIAN DABBS                      ADDRESS ON FILE
CHRISTIAN DALE                       ADDRESS ON FILE
CHRISTIAN DAVIDSON                   ADDRESS ON FILE
CHRISTIAN DAVIES                     ADDRESS ON FILE
CHRISTIAN DAY                        ADDRESS ON FILE
CHRISTIAN DECHELLIS                  ADDRESS ON FILE
CHRISTIAN DELGADO                    ADDRESS ON FILE
CHRISTIAN DELGADO                    ADDRESS ON FILE
CHRISTIAN DEVINE                     ADDRESS ON FILE
CHRISTIAN DIGIOVANNI                 ADDRESS ON FILE
CHRISTIAN DISARRO                    ADDRESS ON FILE
CHRISTIAN DOMICO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 397 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 622 of 2235

Claim Name                          Address Information
CHRISTIAN DRABIK                    ADDRESS ON FILE
CHRISTIAN ELLIOTT                   ADDRESS ON FILE
CHRISTIAN ESSER                     ADDRESS ON FILE
CHRISTIAN FAIRCLOTH                 ADDRESS ON FILE
CHRISTIAN FIGARATTO                 ADDRESS ON FILE
CHRISTIAN FIGUEROA                  ADDRESS ON FILE
CHRISTIAN FORMAN                    ADDRESS ON FILE
CHRISTIAN FOUNTAIN                  ADDRESS ON FILE
CHRISTIAN FOUNTAIN                  ADDRESS ON FILE
CHRISTIAN FRIEDMAN                  ADDRESS ON FILE
CHRISTIAN GABRIEL DAWKINS           ADDRESS ON FILE
CHRISTIAN GAGNON                    ADDRESS ON FILE
CHRISTIAN GENSKE                    ADDRESS ON FILE
CHRISTIAN GILYARD                   ADDRESS ON FILE
CHRISTIAN GOLDEN                    ADDRESS ON FILE
CHRISTIAN GONZALEZ                  ADDRESS ON FILE
CHRISTIAN GOODWYN                   ADDRESS ON FILE
CHRISTIAN GREGG                     ADDRESS ON FILE
CHRISTIAN GUNN                      ADDRESS ON FILE
CHRISTIAN HALL                      ADDRESS ON FILE
CHRISTIAN HALLMAN                   ADDRESS ON FILE
CHRISTIAN HARMON                    ADDRESS ON FILE
CHRISTIAN HASSKARL                  ADDRESS ON FILE
CHRISTIAN HILBRANT                  ADDRESS ON FILE
CHRISTIAN HORNE                     ADDRESS ON FILE
CHRISTIAN HOWERTON                  ADDRESS ON FILE
CHRISTIAN HYDE                      ADDRESS ON FILE
CHRISTIAN IRIZARRY                  ADDRESS ON FILE
CHRISTIAN JACKSON                   ADDRESS ON FILE
CHRISTIAN JAMES                     ADDRESS ON FILE
CHRISTIAN JEAN-SIMON                ADDRESS ON FILE
CHRISTIAN JENSEN                    ADDRESS ON FILE
CHRISTIAN JIMENEZ                   ADDRESS ON FILE
CHRISTIAN JOHNSON                   ADDRESS ON FILE
CHRISTIAN JOHNSON-MORENO            ADDRESS ON FILE
CHRISTIAN JOHNSTONE                 ADDRESS ON FILE
CHRISTIAN JONES                     ADDRESS ON FILE
CHRISTIAN JORDAN                    ADDRESS ON FILE
CHRISTIAN KEYS                      ADDRESS ON FILE
CHRISTIAN KIEFER                    ADDRESS ON FILE
CHRISTIAN KING                      ADDRESS ON FILE
CHRISTIAN KLOSSET                   ADDRESS ON FILE
CHRISTIAN KOTLER                    ADDRESS ON FILE
CHRISTIAN LAMB                      ADDRESS ON FILE
CHRISTIAN LAWSON                    ADDRESS ON FILE
CHRISTIAN LEAKWAY                   ADDRESS ON FILE
CHRISTIAN LEBRON                    ADDRESS ON FILE
CHRISTIAN LEWIS                     ADDRESS ON FILE
CHRISTIAN LITWIN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 398 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 623 of 2235

Claim Name                          Address Information
CHRISTIAN LIVINGSTON                ADDRESS ON FILE
CHRISTIAN LONDON                    ADDRESS ON FILE
CHRISTIAN LONG                      ADDRESS ON FILE
CHRISTIAN LOVE                      ADDRESS ON FILE
CHRISTIAN LOVELY                    ADDRESS ON FILE
CHRISTIAN MACKINEN                  ADDRESS ON FILE
CHRISTIAN MANACCHIO                 ADDRESS ON FILE
CHRISTIAN MARTIN                    ADDRESS ON FILE
CHRISTIAN MASON                     ADDRESS ON FILE
CHRISTIAN MCDUFFIE                  ADDRESS ON FILE
CHRISTIAN MEDINA                    ADDRESS ON FILE
CHRISTIAN MELGAARD                  ADDRESS ON FILE
CHRISTIAN MENDL                     ADDRESS ON FILE
CHRISTIAN MIKULA                    ADDRESS ON FILE
CHRISTIAN MILLER                    ADDRESS ON FILE
CHRISTIAN MOKIN                     ADDRESS ON FILE
CHRISTIAN MONTALVO                  ADDRESS ON FILE
CHRISTIAN MULLIGAN                  ADDRESS ON FILE
CHRISTIAN MULLINS                   ADDRESS ON FILE
CHRISTIAN NEALEN                    ADDRESS ON FILE
CHRISTIAN NIEVES                    ADDRESS ON FILE
CHRISTIAN NUCKOLLS                  ADDRESS ON FILE
CHRISTIAN OLBEK                     ADDRESS ON FILE
CHRISTIAN OSUBA                     ADDRESS ON FILE
CHRISTIAN OVERTON                   ADDRESS ON FILE
CHRISTIAN PALACIO                   ADDRESS ON FILE
CHRISTIAN PAYNE                     ADDRESS ON FILE
CHRISTIAN PIERSON                   ADDRESS ON FILE
CHRISTIAN PIETTE                    ADDRESS ON FILE
CHRISTIAN PRESTWOOD                 ADDRESS ON FILE
CHRISTIAN PRICE                     ADDRESS ON FILE
CHRISTIAN PRUITT                    ADDRESS ON FILE
CHRISTIAN RAMIREZ                   ADDRESS ON FILE
CHRISTIAN RAMIREZ                   ADDRESS ON FILE
CHRISTIAN RAMOS                     ADDRESS ON FILE
CHRISTIAN REYEZ                     ADDRESS ON FILE
CHRISTIAN REZAC                     ADDRESS ON FILE
CHRISTIAN RIVERA                    ADDRESS ON FILE
CHRISTIAN ROBERTS                   ADDRESS ON FILE
CHRISTIAN RODRIGUEZ                 ADDRESS ON FILE
CHRISTIAN ROLLINS                   ADDRESS ON FILE
CHRISTIAN ROLON                     ADDRESS ON FILE
CHRISTIAN ROMERO                    ADDRESS ON FILE
CHRISTIAN ROSS                      ADDRESS ON FILE
CHRISTIAN ROSS                      ADDRESS ON FILE
CHRISTIAN RUTLEDGE                  ADDRESS ON FILE
CHRISTIAN SAENZ MARCALAYA           ADDRESS ON FILE
CHRISTIAN SANTIAGO                  ADDRESS ON FILE
CHRISTIAN SARAGUSA                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 399 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 624 of 2235

Claim Name                          Address Information
CHRISTIAN SERRANO                   ADDRESS ON FILE
CHRISTIAN SHEALY                    ADDRESS ON FILE
CHRISTIAN SHELLEY                   ADDRESS ON FILE
CHRISTIAN SHERMAN                   ADDRESS ON FILE
CHRISTIAN SHULTS                    ADDRESS ON FILE
CHRISTIAN SLATER                    ADDRESS ON FILE
CHRISTIAN SMITH                     ADDRESS ON FILE
CHRISTIAN SMITH                     ADDRESS ON FILE
CHRISTIAN SOMMERS                   ADDRESS ON FILE
CHRISTIAN STEVENS                   ADDRESS ON FILE
CHRISTIAN STEWART                   ADDRESS ON FILE
CHRISTIAN SUGGS                     ADDRESS ON FILE
CHRISTIAN SULLIVAN                  ADDRESS ON FILE
CHRISTIAN SUMMERS-COUCH             ADDRESS ON FILE
CHRISTIAN TAYLOR                    ADDRESS ON FILE
CHRISTIAN TAYLOR                    ADDRESS ON FILE
CHRISTIAN TENORIO                   ADDRESS ON FILE
CHRISTIAN THOMAS                    ADDRESS ON FILE
CHRISTIAN THOMPSON                  ADDRESS ON FILE
CHRISTIAN THOMPSON                  ADDRESS ON FILE
CHRISTIAN THOMPSON                  ADDRESS ON FILE
CHRISTIAN THOMPSON                  ADDRESS ON FILE
CHRISTIAN THORNE                    ADDRESS ON FILE
CHRISTIAN TODD                      ADDRESS ON FILE
CHRISTIAN TODD                      ADDRESS ON FILE
CHRISTIAN TORRES                    ADDRESS ON FILE
CHRISTIAN TUCKER                    ADDRESS ON FILE
CHRISTIAN VAN AVERY                 ADDRESS ON FILE
CHRISTIAN VAUGHAN                   ADDRESS ON FILE
CHRISTIAN VAUGHN                    ADDRESS ON FILE
CHRISTIAN WAGNER                    ADDRESS ON FILE
CHRISTIAN WALKER                    ADDRESS ON FILE
CHRISTIAN WARD                      ADDRESS ON FILE
CHRISTIAN WARE                      ADDRESS ON FILE
CHRISTIAN WARREN                    ADDRESS ON FILE
CHRISTIAN WESTBROOK                 ADDRESS ON FILE
CHRISTIAN WHITAKER                  ADDRESS ON FILE
CHRISTIAN WHITLOW                   ADDRESS ON FILE
CHRISTIAN WILLEY                    ADDRESS ON FILE
CHRISTIAN WILLIAMS                  ADDRESS ON FILE
CHRISTIAN WILLIAMS                  ADDRESS ON FILE
CHRISTIAN WILLIAMSON                ADDRESS ON FILE
CHRISTIAN WILLIS                    ADDRESS ON FILE
CHRISTIAN WILSON                    ADDRESS ON FILE
CHRISTIAN WILSON                    ADDRESS ON FILE
CHRISTIAN WILSON                    ADDRESS ON FILE
CHRISTIAN WING                      ADDRESS ON FILE
CHRISTIAN WINGERT                   ADDRESS ON FILE
CHRISTIAN WOOTEN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 400 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 625 of 2235

Claim Name                          Address Information
CHRISTIAN YOUNG                     ADDRESS ON FILE
CHRISTIANA BADGER                   ADDRESS ON FILE
CHRISTIANA FELDER                   ADDRESS ON FILE
CHRISTIANA MENDOLA                  ADDRESS ON FILE
CHRISTIANA MOORE                    ADDRESS ON FILE
CHRISTIANA WILLIAMS                 ADDRESS ON FILE
CHRISTIANNA MARTIN                  ADDRESS ON FILE
CHRISTIANNA NICHOL                  ADDRESS ON FILE
CHRISTIANNA SMITH                   ADDRESS ON FILE
CHRISTIANNE LOWE                    ADDRESS ON FILE
CHRISTIANNE SUKITSCH                ADDRESS ON FILE
CHRISTIE BORDERS                    ADDRESS ON FILE
CHRISTIE BROWN                      ADDRESS ON FILE
CHRISTIE CARMODY                    ADDRESS ON FILE
CHRISTIE CASUSO                     ADDRESS ON FILE
CHRISTIE COKER                      ADDRESS ON FILE
CHRISTIE FRANKS                     ADDRESS ON FILE
CHRISTIE HALE                       ADDRESS ON FILE
CHRISTIE HEATH                      ADDRESS ON FILE
CHRISTIE JENSEN                     ADDRESS ON FILE
CHRISTIE KELLY                      ADDRESS ON FILE
CHRISTIE NELSON                     ADDRESS ON FILE
CHRISTIE PUNTIERI                   ADDRESS ON FILE
CHRISTIE SHAPIRO                    ADDRESS ON FILE
CHRISTIE STRICKLAND                 ADDRESS ON FILE
CHRISTIE WALLACE                    ADDRESS ON FILE
CHRISTIN BRISCOE                    ADDRESS ON FILE
CHRISTIN DAVIS                      ADDRESS ON FILE
CHRISTIN FRAZIER                    ADDRESS ON FILE
CHRISTIN GOSPODAREK                 ADDRESS ON FILE
CHRISTIN HANSEN                     ADDRESS ON FILE
CHRISTIN JONES                      ADDRESS ON FILE
CHRISTIN KING                       ADDRESS ON FILE
CHRISTIN MCFALLS                    ADDRESS ON FILE
CHRISTIN MITCHELL                   ADDRESS ON FILE
CHRISTIN REYNOLDS                   ADDRESS ON FILE
CHRISTINA ADAMS                     ADDRESS ON FILE
CHRISTINA ADAMS                     ADDRESS ON FILE
CHRISTINA AGUILAR                   ADDRESS ON FILE
CHRISTINA ALKIRE                    ADDRESS ON FILE
CHRISTINA AMES                      ADDRESS ON FILE
CHRISTINA ARCOBASSO                 ADDRESS ON FILE
CHRISTINA ASKEW                     ADDRESS ON FILE
CHRISTINA BAKER                     ADDRESS ON FILE
CHRISTINA BARR                      ADDRESS ON FILE
CHRISTINA BARRY                     ADDRESS ON FILE
CHRISTINA BATES                     ADDRESS ON FILE
CHRISTINA BEASLEY                   ADDRESS ON FILE
CHRISTINA BELONY                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 401 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 626 of 2235

Claim Name                           Address Information
CHRISTINA BICKHAM                    ADDRESS ON FILE
CHRISTINA BIESIADECKI                ADDRESS ON FILE
CHRISTINA BIZELLI                    ADDRESS ON FILE
CHRISTINA BONUS                      ADDRESS ON FILE
CHRISTINA BOUCHILLON                 ADDRESS ON FILE
CHRISTINA BRADSHAW                   ADDRESS ON FILE
CHRISTINA BRAMLETT                   ADDRESS ON FILE
CHRISTINA BROWN                      ADDRESS ON FILE
CHRISTINA BROWN                      ADDRESS ON FILE
CHRISTINA BROWN                      ADDRESS ON FILE
CHRISTINA BURRIS                     ADDRESS ON FILE
CHRISTINA CAMBLOR                    ADDRESS ON FILE
CHRISTINA CANTWELL                   ADDRESS ON FILE
CHRISTINA CARPENTER                  ADDRESS ON FILE
CHRISTINA CASTRO                     ADDRESS ON FILE
CHRISTINA CERULLO                    ADDRESS ON FILE
CHRISTINA CHESMORE                   ADDRESS ON FILE
CHRISTINA CLARK                      ADDRESS ON FILE
CHRISTINA CONE                       ADDRESS ON FILE
CHRISTINA CRABTREE                   ADDRESS ON FILE
CHRISTINA CRAMER                     ADDRESS ON FILE
CHRISTINA CRANE                      ADDRESS ON FILE
CHRISTINA CREAMER                    ADDRESS ON FILE
CHRISTINA CUSTARD                    ADDRESS ON FILE
CHRISTINA DAVIS                      ADDRESS ON FILE
CHRISTINA DAVIS                      ADDRESS ON FILE
CHRISTINA DEAN                       ADDRESS ON FILE
CHRISTINA DEMPSEY                    ADDRESS ON FILE
CHRISTINA DEROSIER                   ADDRESS ON FILE
CHRISTINA DILLS                      ADDRESS ON FILE
CHRISTINA DULANEY                    ADDRESS ON FILE
CHRISTINA EISELE                     ADDRESS ON FILE
CHRISTINA EMERY                      ADDRESS ON FILE
CHRISTINA FINEGAN                    ADDRESS ON FILE
CHRISTINA FISH                       ADDRESS ON FILE
CHRISTINA FISHER                     ADDRESS ON FILE
CHRISTINA FLECKENSTEIN               ADDRESS ON FILE
CHRISTINA FONNER                     ADDRESS ON FILE
CHRISTINA FORTINI                    ADDRESS ON FILE
CHRISTINA FOWLER                     ADDRESS ON FILE
CHRISTINA FULLER                     ADDRESS ON FILE
CHRISTINA GASKILL                    ADDRESS ON FILE
CHRISTINA GERMAINE                   ADDRESS ON FILE
CHRISTINA GERTIN                     ADDRESS ON FILE
CHRISTINA GLOVER                     ADDRESS ON FILE
CHRISTINA GOLDWASSER                 ADDRESS ON FILE
CHRISTINA GORNEY                     ADDRESS ON FILE
CHRISTINA GRIEGO                     ADDRESS ON FILE
CHRISTINA GRIFFIN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 402 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 627 of 2235

Claim Name                          Address Information
CHRISTINA HAINES                    ADDRESS ON FILE
CHRISTINA HALL                      ADDRESS ON FILE
CHRISTINA HARDTLE                   ADDRESS ON FILE
CHRISTINA HARROLD                   ADDRESS ON FILE
CHRISTINA HEDRICK                   ADDRESS ON FILE
CHRISTINA HILLDRUP                  ADDRESS ON FILE
CHRISTINA HILYARD                   ADDRESS ON FILE
CHRISTINA HOFF                      ADDRESS ON FILE
CHRISTINA HOLCOMB                   ADDRESS ON FILE
CHRISTINA HOLMGREN                  ADDRESS ON FILE
CHRISTINA HOLT                      ADDRESS ON FILE
CHRISTINA HORNE                     ADDRESS ON FILE
CHRISTINA HUA                       ADDRESS ON FILE
CHRISTINA JACKSON                   ADDRESS ON FILE
CHRISTINA JACOBS                    ADDRESS ON FILE
CHRISTINA JENKINS                   ADDRESS ON FILE
CHRISTINA JENKINS                   ADDRESS ON FILE
CHRISTINA JONES                     ADDRESS ON FILE
CHRISTINA JONES                     ADDRESS ON FILE
CHRISTINA JONES                     ADDRESS ON FILE
CHRISTINA KALATHAS                  ADDRESS ON FILE
CHRISTINA KASSON                    ADDRESS ON FILE
CHRISTINA KELLEY                    ADDRESS ON FILE
CHRISTINA KELLEY                    ADDRESS ON FILE
CHRISTINA KEOWN                     ADDRESS ON FILE
CHRISTINA KIDD                      ADDRESS ON FILE
CHRISTINA KILLIAN                   ADDRESS ON FILE
CHRISTINA KNOX                      ADDRESS ON FILE
CHRISTINA KOVALIK                   ADDRESS ON FILE
CHRISTINA LACROSS                   ADDRESS ON FILE
CHRISTINA LAKE                      ADDRESS ON FILE
CHRISTINA LAMANO                    ADDRESS ON FILE
CHRISTINA LAMB                      ADDRESS ON FILE
CHRISTINA LAVALLA                   ADDRESS ON FILE
CHRISTINA LAWSON                    ADDRESS ON FILE
CHRISTINA LEVIO                     ADDRESS ON FILE
CHRISTINA LIVINGSTON                ADDRESS ON FILE
CHRISTINA LOCKHART                  ADDRESS ON FILE
CHRISTINA LUNA                      ADDRESS ON FILE
CHRISTINA MACHADO                   ADDRESS ON FILE
CHRISTINA MALFA                     ADDRESS ON FILE
CHRISTINA MALONE                    ADDRESS ON FILE
CHRISTINA MARTIN                    ADDRESS ON FILE
CHRISTINA MASTER                    ADDRESS ON FILE
CHRISTINA MCGINNIS                  ADDRESS ON FILE
CHRISTINA MCROBERTS                 ADDRESS ON FILE
CHRISTINA MENDEZ                    ADDRESS ON FILE
CHRISTINA MILES                     ADDRESS ON FILE
CHRISTINA MILLER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 403 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 628 of 2235

Claim Name                          Address Information
CHRISTINA MILLER                    ADDRESS ON FILE
CHRISTINA MITCHELL                  ADDRESS ON FILE
CHRISTINA MONTGOMERY                ADDRESS ON FILE
CHRISTINA MOOERS                    ADDRESS ON FILE
CHRISTINA MOORE                     ADDRESS ON FILE
CHRISTINA MOORE                     ADDRESS ON FILE
CHRISTINA MORRISON                  ADDRESS ON FILE
CHRISTINA MURPHY                    ADDRESS ON FILE
CHRISTINA NATION                    ADDRESS ON FILE
CHRISTINA NELSON                    ADDRESS ON FILE
CHRISTINA NIEVES                    ADDRESS ON FILE
CHRISTINA NORMAN                    ADDRESS ON FILE
CHRISTINA NYLANDER                  ADDRESS ON FILE
CHRISTINA OBRIEN                    ADDRESS ON FILE
CHRISTINA OLIVER                    ADDRESS ON FILE
CHRISTINA PEDREIRA                  ADDRESS ON FILE
CHRISTINA PELUSO                    ADDRESS ON FILE
CHRISTINA PEREZ                     ADDRESS ON FILE
CHRISTINA PERKINS                   ADDRESS ON FILE
CHRISTINA PERKINS                   ADDRESS ON FILE
CHRISTINA PERRY                     ADDRESS ON FILE
CHRISTINA PERRY                     ADDRESS ON FILE
CHRISTINA PEYTON                    ADDRESS ON FILE
CHRISTINA PIZZUTO                   ADDRESS ON FILE
CHRISTINA POLVINALE                 ADDRESS ON FILE
CHRISTINA POULIN                    ADDRESS ON FILE
CHRISTINA PRICE                     ADDRESS ON FILE
CHRISTINA PRINCE                    ADDRESS ON FILE
CHRISTINA PUTZBACH                  ADDRESS ON FILE
CHRISTINA PYTEL                     ADDRESS ON FILE
CHRISTINA QUIMIRO                   ADDRESS ON FILE
CHRISTINA RAY                       ADDRESS ON FILE
CHRISTINA REILLY                    ADDRESS ON FILE
CHRISTINA REMMEY                    ADDRESS ON FILE
CHRISTINA RIVERA                    ADDRESS ON FILE
CHRISTINA RIZZO                     ADDRESS ON FILE
CHRISTINA ROMERO                    ADDRESS ON FILE
CHRISTINA RYAN                      ADDRESS ON FILE
CHRISTINA SALAMONE                  ADDRESS ON FILE
CHRISTINA SAMPSON                   ADDRESS ON FILE
CHRISTINA SAMUELS                   ADDRESS ON FILE
CHRISTINA SANDERS                   ADDRESS ON FILE
CHRISTINA SANDERS                   ADDRESS ON FILE
CHRISTINA SANTORO                   ADDRESS ON FILE
CHRISTINA SECKINGER                 ADDRESS ON FILE
CHRISTINA SHAFRAN                   ADDRESS ON FILE
CHRISTINA SHARP                     ADDRESS ON FILE
CHRISTINA SHERWOOD                  ADDRESS ON FILE
CHRISTINA SKELTON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 404 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 629 of 2235

Claim Name                           Address Information
CHRISTINA SMITH                      ADDRESS ON FILE
CHRISTINA SORRENTINO                 ADDRESS ON FILE
CHRISTINA STAMPER                    ADDRESS ON FILE
CHRISTINA STANLEY                    ADDRESS ON FILE
CHRISTINA STARLING                   ADDRESS ON FILE
CHRISTINA STEBENS                    ADDRESS ON FILE
CHRISTINA STEELE                     ADDRESS ON FILE
CHRISTINA STEVENS                    ADDRESS ON FILE
CHRISTINA STEVENS                    ADDRESS ON FILE
CHRISTINA STRIPPOLI                  ADDRESS ON FILE
CHRISTINA TAYLOR                     ADDRESS ON FILE
CHRISTINA TEER                       ADDRESS ON FILE
CHRISTINA THOMPSON                   ADDRESS ON FILE
CHRISTINA THOMPSON                   ADDRESS ON FILE
CHRISTINA THOMSEN                    ADDRESS ON FILE
CHRISTINA TORRES                     ADDRESS ON FILE
CHRISTINA TOWNSEND                   ADDRESS ON FILE
CHRISTINA TROKEY                     ADDRESS ON FILE
CHRISTINA TROTTER                    ADDRESS ON FILE
CHRISTINA TUCKER                     ADDRESS ON FILE
CHRISTINA TULLY                      ADDRESS ON FILE
CHRISTINA TURNBLOOM                  ADDRESS ON FILE
CHRISTINA VILLAGOMEZ                 ADDRESS ON FILE
CHRISTINA WALKER                     ADDRESS ON FILE
CHRISTINA WARD                       ADDRESS ON FILE
CHRISTINA WEBSTER                    ADDRESS ON FILE
CHRISTINA WECKERLY                   ADDRESS ON FILE
CHRISTINA WHITE                      ADDRESS ON FILE
CHRISTINA WHITEHEAD                  ADDRESS ON FILE
CHRISTINA WILLIAMSON                 ADDRESS ON FILE
CHRISTINA WILLIAMSON                 ADDRESS ON FILE
CHRISTINA WILSON                     ADDRESS ON FILE
CHRISTINA WITHERSPOON                ADDRESS ON FILE
CHRISTINA WRIGHT                     ADDRESS ON FILE
CHRISTINA ZARCONE                    ADDRESS ON FILE
CHRISTINE ADAMCZYK                   ADDRESS ON FILE
CHRISTINE ANDERSON                   ADDRESS ON FILE
CHRISTINE ATKINSON                   ADDRESS ON FILE
CHRISTINE AUSTIN                     ADDRESS ON FILE
CHRISTINE BARBER                     ADDRESS ON FILE
CHRISTINE BEAL                       ADDRESS ON FILE
CHRISTINE BEAULIEU                   ADDRESS ON FILE
CHRISTINE BELBACHIR                  ADDRESS ON FILE
CHRISTINE BIRNBAUM                   ADDRESS ON FILE
CHRISTINE BOWERS                     ADDRESS ON FILE
CHRISTINE BROZYNA                    ADDRESS ON FILE
CHRISTINE CARTER                     ADDRESS ON FILE
CHRISTINE CLEARY                     ADDRESS ON FILE
CHRISTINE COLLINS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 405 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 630 of 2235

Claim Name                           Address Information
CHRISTINE CULVER                     ADDRESS ON FILE
CHRISTINE CURRY                      ADDRESS ON FILE
CHRISTINE DAVILA                     ADDRESS ON FILE
CHRISTINE DEVINE                     ADDRESS ON FILE
CHRISTINE DIAZ                       ADDRESS ON FILE
CHRISTINE ERICSON                    ADDRESS ON FILE
CHRISTINE FAIN                       ADDRESS ON FILE
CHRISTINE FOWLER-NEAL                ADDRESS ON FILE
CHRISTINE GAMM                       ADDRESS ON FILE
CHRISTINE GEMSHEIM                   ADDRESS ON FILE
CHRISTINE GLENNIE                    ADDRESS ON FILE
CHRISTINE GLIONNA                    ADDRESS ON FILE
CHRISTINE GRIESHOP                   ADDRESS ON FILE
CHRISTINE HACKLEY                    ADDRESS ON FILE
CHRISTINE HALLER                     ADDRESS ON FILE
CHRISTINE HANLEY                     ADDRESS ON FILE
CHRISTINE HARRELSON                  ADDRESS ON FILE
CHRISTINE HARRISON                   ADDRESS ON FILE
CHRISTINE HAUGHN                     ADDRESS ON FILE
CHRISTINE HEBERT                     ADDRESS ON FILE
CHRISTINE HERMAN                     ADDRESS ON FILE
CHRISTINE HOPKINS                    ADDRESS ON FILE
CHRISTINE HOWINGTON                  ADDRESS ON FILE
CHRISTINE HURLEY                     ADDRESS ON FILE
CHRISTINE INNIGER                    ADDRESS ON FILE
CHRISTINE JENKINS                    ADDRESS ON FILE
CHRISTINE JENNINGS                   ADDRESS ON FILE
CHRISTINE JESSING                    ADDRESS ON FILE
CHRISTINE KIMBREL                    ADDRESS ON FILE
CHRISTINE KING                       ADDRESS ON FILE
CHRISTINE KIRK                       ADDRESS ON FILE
CHRISTINE KIRKLAND                   ADDRESS ON FILE
CHRISTINE LAABS                      ADDRESS ON FILE
CHRISTINE LARSEN                     ADDRESS ON FILE
CHRISTINE LATONE                     ADDRESS ON FILE
CHRISTINE LESKO                      ADDRESS ON FILE
CHRISTINE LOWERY                     ADDRESS ON FILE
CHRISTINE M IRVIN                    ADDRESS ON FILE
CHRISTINE MACIOS                     ADDRESS ON FILE
CHRISTINE MATHEWSON                  ADDRESS ON FILE
CHRISTINE MATOWITZ                   ADDRESS ON FILE
CHRISTINE MILLER                     ADDRESS ON FILE
CHRISTINE MILLER-MCCOY               ADDRESS ON FILE
CHRISTINE MINER                      ADDRESS ON FILE
CHRISTINE MOBLEY                     ADDRESS ON FILE
CHRISTINE MOUNAYAR                   ADDRESS ON FILE
CHRISTINE MULLER                     ADDRESS ON FILE
CHRISTINE MURPHY                     ADDRESS ON FILE
CHRISTINE NORRIS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 406 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 631 of 2235

Claim Name                           Address Information
CHRISTINE OJEDA                      ADDRESS ON FILE
CHRISTINE OUELLETTE                  ADDRESS ON FILE
CHRISTINE PAPEN                      ADDRESS ON FILE
CHRISTINE POIROT                     ADDRESS ON FILE
CHRISTINE RICE                       ADDRESS ON FILE
CHRISTINE SANDERS                    ADDRESS ON FILE
CHRISTINE SEREMBA                    ADDRESS ON FILE
CHRISTINE SHATTO                     ADDRESS ON FILE
CHRISTINE SHINER                     ADDRESS ON FILE
CHRISTINE SMITH                      ADDRESS ON FILE
CHRISTINE SMYTH                      ADDRESS ON FILE
CHRISTINE SOTER                      ADDRESS ON FILE
CHRISTINE SQUIRES                    ADDRESS ON FILE
CHRISTINE STANFIELD                  ADDRESS ON FILE
CHRISTINE STONE                      ADDRESS ON FILE
CHRISTINE STREATH                    ADDRESS ON FILE
CHRISTINE SWISHER                    ADDRESS ON FILE
CHRISTINE TANNER                     ADDRESS ON FILE
CHRISTINE TREZZA                     ADDRESS ON FILE
CHRISTINE TROTT                      ADDRESS ON FILE
CHRISTINE VIGLIANO                   ADDRESS ON FILE
CHRISTINE WARD                       ADDRESS ON FILE
CHRISTINE YOHANNES                   ADDRESS ON FILE
CHRISTION BURNS                      ADDRESS ON FILE
CHRISTLE HOWARD                      ADDRESS ON FILE
CHRISTLIM HAUTER                     ADDRESS ON FILE
CHRISTMAS WHITFIELD                  ADDRESS ON FILE
CHRISTNA CHAVIS                      ADDRESS ON FILE
CHRISTO BRITTO                       ADDRESS ON FILE
CHRISTOFF BRAGG                      ADDRESS ON FILE
CHRISTOPER DILLAHA                   ADDRESS ON FILE
CHRISTOPHER ABBINGTON                ADDRESS ON FILE
CHRISTOPHER ADAMS                    ADDRESS ON FILE
CHRISTOPHER ADAMS                    ADDRESS ON FILE
CHRISTOPHER AIKEY                    ADDRESS ON FILE
CHRISTOPHER ALDRICH                  ADDRESS ON FILE
CHRISTOPHER ALLEN                    ADDRESS ON FILE
CHRISTOPHER ALLEN                    ADDRESS ON FILE
CHRISTOPHER ALLEN                    ADDRESS ON FILE
CHRISTOPHER ALLEN                    ADDRESS ON FILE
CHRISTOPHER ALLISON                  ADDRESS ON FILE
CHRISTOPHER ANDERSON                 ADDRESS ON FILE
CHRISTOPHER ANDREWS                  ADDRESS ON FILE
CHRISTOPHER ANDREWS                  ADDRESS ON FILE
CHRISTOPHER ANDREWS                  ADDRESS ON FILE
CHRISTOPHER ANGLIN                   ADDRESS ON FILE
CHRISTOPHER ANTAYA                   ADDRESS ON FILE
CHRISTOPHER ARCHIBALD                ADDRESS ON FILE
CHRISTOPHER ARMIJO                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 407 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 632 of 2235

Claim Name                           Address Information
CHRISTOPHER ARMSTRONG                ADDRESS ON FILE
CHRISTOPHER ARREGUIN                 ADDRESS ON FILE
CHRISTOPHER ATKINSON                 ADDRESS ON FILE
CHRISTOPHER ATKINSON RAJARAM         ADDRESS ON FILE
CHRISTOPHER AUDITORE                 ADDRESS ON FILE
CHRISTOPHER AUSTIN                   ADDRESS ON FILE
CHRISTOPHER AVILA                    ADDRESS ON FILE
CHRISTOPHER BAGLEY                   ADDRESS ON FILE
CHRISTOPHER BAILEY                   ADDRESS ON FILE
CHRISTOPHER BAILEY                   ADDRESS ON FILE
CHRISTOPHER BAKER                    ADDRESS ON FILE
CHRISTOPHER BALDWIN                  ADDRESS ON FILE
CHRISTOPHER BALDWIN                  ADDRESS ON FILE
CHRISTOPHER BALL                     ADDRESS ON FILE
CHRISTOPHER BALLARD                  ADDRESS ON FILE
CHRISTOPHER BANKS                    ADDRESS ON FILE
CHRISTOPHER BANKS                    ADDRESS ON FILE
CHRISTOPHER BARBE                    ADDRESS ON FILE
CHRISTOPHER BARLOW                   ADDRESS ON FILE
CHRISTOPHER BARNETT                  ADDRESS ON FILE
CHRISTOPHER BARNHILL                 ADDRESS ON FILE
CHRISTOPHER BARTH                    ADDRESS ON FILE
CHRISTOPHER BARTLETT                 ADDRESS ON FILE
CHRISTOPHER BATTLE                   ADDRESS ON FILE
CHRISTOPHER BECK                     ADDRESS ON FILE
CHRISTOPHER BELL                     ADDRESS ON FILE
CHRISTOPHER BELTRAMI                 ADDRESS ON FILE
CHRISTOPHER BENEDICT                 ADDRESS ON FILE
CHRISTOPHER BENJAMIN                 ADDRESS ON FILE
CHRISTOPHER BENNETT                  ADDRESS ON FILE
CHRISTOPHER BENNETT                  ADDRESS ON FILE
CHRISTOPHER BERNARD                  ADDRESS ON FILE
CHRISTOPHER BERRY                    ADDRESS ON FILE
CHRISTOPHER BETHEL                   ADDRESS ON FILE
CHRISTOPHER BETTS                    ADDRESS ON FILE
CHRISTOPHER BEVERIDGE                ADDRESS ON FILE
CHRISTOPHER BEVINGTON                ADDRESS ON FILE
CHRISTOPHER BIANCHI                  ADDRESS ON FILE
CHRISTOPHER BIBEAU                   ADDRESS ON FILE
CHRISTOPHER BILLINGS                 ADDRESS ON FILE
CHRISTOPHER BIRT                     ADDRESS ON FILE
CHRISTOPHER BIVENS                   ADDRESS ON FILE
CHRISTOPHER BLACK                    ADDRESS ON FILE
CHRISTOPHER BLAKELY                  ADDRESS ON FILE
CHRISTOPHER BLATZ                    ADDRESS ON FILE
CHRISTOPHER BOONE                    ADDRESS ON FILE
CHRISTOPHER BOSWELL                  ADDRESS ON FILE
CHRISTOPHER BOURKE                   ADDRESS ON FILE
CHRISTOPHER BOWCOCK                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 408 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 633 of 2235

Claim Name                           Address Information
CHRISTOPHER BOWEN                    ADDRESS ON FILE
CHRISTOPHER BOYD                     ADDRESS ON FILE
CHRISTOPHER BOYD                     ADDRESS ON FILE
CHRISTOPHER BOYD                     ADDRESS ON FILE
CHRISTOPHER BRADSHAW                 ADDRESS ON FILE
CHRISTOPHER BREEDEN                  ADDRESS ON FILE
CHRISTOPHER BREEDING                 ADDRESS ON FILE
CHRISTOPHER BROOKS                   ADDRESS ON FILE
CHRISTOPHER BROPHY                   ADDRESS ON FILE
CHRISTOPHER BROWN                    ADDRESS ON FILE
CHRISTOPHER BROWN                    ADDRESS ON FILE
CHRISTOPHER BROWN                    ADDRESS ON FILE
CHRISTOPHER BROWN                    ADDRESS ON FILE
CHRISTOPHER BROWN                    ADDRESS ON FILE
CHRISTOPHER BROWN                    ADDRESS ON FILE
CHRISTOPHER BROWN                    ADDRESS ON FILE
CHRISTOPHER BROWN                    ADDRESS ON FILE
CHRISTOPHER BROWN                    ADDRESS ON FILE
CHRISTOPHER BROWN                    ADDRESS ON FILE
CHRISTOPHER BRUNO                    ADDRESS ON FILE
CHRISTOPHER BRUNO-BENN               ADDRESS ON FILE
CHRISTOPHER BRYANT                   ADDRESS ON FILE
CHRISTOPHER BRYANT                   ADDRESS ON FILE
CHRISTOPHER BRYANT-SAMPSON           ADDRESS ON FILE
CHRISTOPHER BUCY                     ADDRESS ON FILE
CHRISTOPHER BUENDIA                  ADDRESS ON FILE
CHRISTOPHER BUIE                     ADDRESS ON FILE
CHRISTOPHER BULLOCK                  ADDRESS ON FILE
CHRISTOPHER BURKINS                  ADDRESS ON FILE
CHRISTOPHER BURNS                    ADDRESS ON FILE
CHRISTOPHER BURPEE                   ADDRESS ON FILE
CHRISTOPHER BURR                     ADDRESS ON FILE
CHRISTOPHER BURROUGHS                ADDRESS ON FILE
CHRISTOPHER BURRUSS                  ADDRESS ON FILE
CHRISTOPHER BUSH                     ADDRESS ON FILE
CHRISTOPHER BUZZARD                  ADDRESS ON FILE
CHRISTOPHER CAIN                     ADDRESS ON FILE
CHRISTOPHER CALLIHAM                 ADDRESS ON FILE
CHRISTOPHER CAMPBELL                 ADDRESS ON FILE
CHRISTOPHER CAMPBELL                 ADDRESS ON FILE
CHRISTOPHER CANELLA                  ADDRESS ON FILE
CHRISTOPHER CARABALLO                ADDRESS ON FILE
CHRISTOPHER CARMANY                  ADDRESS ON FILE
CHRISTOPHER CARPENTER                ADDRESS ON FILE
CHRISTOPHER CARTER                   ADDRESS ON FILE
CHRISTOPHER CARTER                   ADDRESS ON FILE
CHRISTOPHER CARUCCI                  ADDRESS ON FILE
CHRISTOPHER CASS                     ADDRESS ON FILE
CHRISTOPHER CATHCART                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 409 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 634 of 2235

Claim Name                           Address Information
CHRISTOPHER CHAMBERS                 ADDRESS ON FILE
CHRISTOPHER CHANDLER                 ADDRESS ON FILE
CHRISTOPHER CHAPMAN                  ADDRESS ON FILE
CHRISTOPHER CHASTAIN                 ADDRESS ON FILE
CHRISTOPHER CHATMAN                  ADDRESS ON FILE
CHRISTOPHER CHINI                    ADDRESS ON FILE
CHRISTOPHER CHO                      ADDRESS ON FILE
CHRISTOPHER CLARK                    ADDRESS ON FILE
CHRISTOPHER CLARK                    ADDRESS ON FILE
CHRISTOPHER CLASBY                   ADDRESS ON FILE
CHRISTOPHER CLAY                     ADDRESS ON FILE
CHRISTOPHER CLEARY                   ADDRESS ON FILE
CHRISTOPHER CLEMENTS                 ADDRESS ON FILE
CHRISTOPHER CLIFTON                  ADDRESS ON FILE
CHRISTOPHER CLOSE                    ADDRESS ON FILE
CHRISTOPHER COFFEE                   ADDRESS ON FILE
CHRISTOPHER COLBURN                  ADDRESS ON FILE
CHRISTOPHER COLE                     ADDRESS ON FILE
CHRISTOPHER COLEMAN                  ADDRESS ON FILE
CHRISTOPHER COLLINS                  ADDRESS ON FILE
CHRISTOPHER COLLINS                  ADDRESS ON FILE
CHRISTOPHER COLLORA                  ADDRESS ON FILE
CHRISTOPHER COMBS                    ADDRESS ON FILE
CHRISTOPHER COMEAU                   ADDRESS ON FILE
CHRISTOPHER CONLEY                   ADDRESS ON FILE
CHRISTOPHER CONN                     ADDRESS ON FILE
CHRISTOPHER CONNELL                  ADDRESS ON FILE
CHRISTOPHER CONNELLY                 ADDRESS ON FILE
CHRISTOPHER CONSIGLIO                ADDRESS ON FILE
CHRISTOPHER COOK                     ADDRESS ON FILE
CHRISTOPHER COOK                     ADDRESS ON FILE
CHRISTOPHER COOPER                   ADDRESS ON FILE
CHRISTOPHER COOPER                   ADDRESS ON FILE
CHRISTOPHER COTTER                   ADDRESS ON FILE
CHRISTOPHER COUCH                    ADDRESS ON FILE
CHRISTOPHER COX                      ADDRESS ON FILE
CHRISTOPHER COX                      ADDRESS ON FILE
CHRISTOPHER CRANFORD                 ADDRESS ON FILE
CHRISTOPHER CREGGER                  ADDRESS ON FILE
CHRISTOPHER CREGGER                  ADDRESS ON FILE
CHRISTOPHER CRICK                    ADDRESS ON FILE
CHRISTOPHER CRISP                    ADDRESS ON FILE
CHRISTOPHER CROCE                    ADDRESS ON FILE
CHRISTOPHER CROWE                    ADDRESS ON FILE
CHRISTOPHER CSUTOR                   ADDRESS ON FILE
CHRISTOPHER CUBAS                    ADDRESS ON FILE
CHRISTOPHER CUELLAR                  ADDRESS ON FILE
CHRISTOPHER CULLEN                   ADDRESS ON FILE
CHRISTOPHER CUNNINGHAM               ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 410 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 635 of 2235

Claim Name                           Address Information
CHRISTOPHER CUSHMAN                  ADDRESS ON FILE
CHRISTOPHER CUTRUFFELLO              ADDRESS ON FILE
CHRISTOPHER DANAHER                  ADDRESS ON FILE
CHRISTOPHER DANCE                    ADDRESS ON FILE
CHRISTOPHER DANIEL                   ADDRESS ON FILE
CHRISTOPHER DARK                     ADDRESS ON FILE
CHRISTOPHER DARNELL                  ADDRESS ON FILE
CHRISTOPHER DAVIES                   ADDRESS ON FILE
CHRISTOPHER DAVIS                    ADDRESS ON FILE
CHRISTOPHER DAVIS                    ADDRESS ON FILE
CHRISTOPHER DAVIS                    ADDRESS ON FILE
CHRISTOPHER DAVIS                    ADDRESS ON FILE
CHRISTOPHER DAVIS                    ADDRESS ON FILE
CHRISTOPHER DAVIS                    ADDRESS ON FILE
CHRISTOPHER DAVIS                    ADDRESS ON FILE
CHRISTOPHER DAVIS                    ADDRESS ON FILE
CHRISTOPHER DAVIS                    ADDRESS ON FILE
CHRISTOPHER DAY                      ADDRESS ON FILE
CHRISTOPHER DE LA CRUZ               ADDRESS ON FILE
CHRISTOPHER DEHART                   ADDRESS ON FILE
CHRISTOPHER DELEON                   ADDRESS ON FILE
CHRISTOPHER DELGADO                  ADDRESS ON FILE
CHRISTOPHER DELIA                    ADDRESS ON FILE
CHRISTOPHER DEMPSEY                  ADDRESS ON FILE
CHRISTOPHER DENHAM                   ADDRESS ON FILE
CHRISTOPHER DENISON                  ADDRESS ON FILE
CHRISTOPHER DEPARTHY                 ADDRESS ON FILE
CHRISTOPHER DEVINE                   ADDRESS ON FILE
CHRISTOPHER DIAL-BURTON              ADDRESS ON FILE
CHRISTOPHER DIAZ                     ADDRESS ON FILE
CHRISTOPHER DICKSON                  ADDRESS ON FILE
CHRISTOPHER DIGNAN                   ADDRESS ON FILE
CHRISTOPHER DIGNAZIO                 ADDRESS ON FILE
CHRISTOPHER DIMEGLIO                 ADDRESS ON FILE
CHRISTOPHER DOCKINS                  ADDRESS ON FILE
CHRISTOPHER DODD                     ADDRESS ON FILE
CHRISTOPHER DOLLERSON                ADDRESS ON FILE
CHRISTOPHER DOMICO                   ADDRESS ON FILE
CHRISTOPHER DOMINGUEZ                ADDRESS ON FILE
CHRISTOPHER DORSEY                   ADDRESS ON FILE
CHRISTOPHER DORTCH                   ADDRESS ON FILE
CHRISTOPHER DOW                      ADDRESS ON FILE
CHRISTOPHER DOW                      ADDRESS ON FILE
CHRISTOPHER DRAPER                   ADDRESS ON FILE
CHRISTOPHER DUARTE                   ADDRESS ON FILE
CHRISTOPHER DUBE                     ADDRESS ON FILE
CHRISTOPHER DUCKETT                  ADDRESS ON FILE
CHRISTOPHER DUENAS                   ADDRESS ON FILE
CHRISTOPHER DUMOUCHEL                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 411 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 636 of 2235

Claim Name                           Address Information
CHRISTOPHER DUNCAN                   ADDRESS ON FILE
CHRISTOPHER DUPLANTIS                ADDRESS ON FILE
CHRISTOPHER DUPREE                   ADDRESS ON FILE
CHRISTOPHER DUPREE                   ADDRESS ON FILE
CHRISTOPHER DURST                    ADDRESS ON FILE
CHRISTOPHER DUVAL                    ADDRESS ON FILE
CHRISTOPHER ECKART                   ADDRESS ON FILE
CHRISTOPHER EDWARDS                  ADDRESS ON FILE
CHRISTOPHER EDWARDS                  ADDRESS ON FILE
CHRISTOPHER EDWARDS                  ADDRESS ON FILE
CHRISTOPHER ELLIOTT                  ADDRESS ON FILE
CHRISTOPHER ELLIS                    ADDRESS ON FILE
CHRISTOPHER EMMERSON                 ADDRESS ON FILE
CHRISTOPHER ERICKSEN                 ADDRESS ON FILE
CHRISTOPHER ESPOSITO                 ADDRESS ON FILE
CHRISTOPHER EVANS                    ADDRESS ON FILE
CHRISTOPHER EWING                    ADDRESS ON FILE
CHRISTOPHER EXOM                     ADDRESS ON FILE
CHRISTOPHER FAULK                    ADDRESS ON FILE
CHRISTOPHER FAUVER                   ADDRESS ON FILE
CHRISTOPHER FAVER                    ADDRESS ON FILE
CHRISTOPHER FEASTER                  ADDRESS ON FILE
CHRISTOPHER FEATHERS                 ADDRESS ON FILE
CHRISTOPHER FELDER                   ADDRESS ON FILE
CHRISTOPHER FERRY                    ADDRESS ON FILE
CHRISTOPHER FIGUEROA                 ADDRESS ON FILE
CHRISTOPHER FINDLEY                  ADDRESS ON FILE
CHRISTOPHER FINLEY                   ADDRESS ON FILE
CHRISTOPHER FISHER                   ADDRESS ON FILE
CHRISTOPHER FIX                      ADDRESS ON FILE
CHRISTOPHER FLOWERS                  ADDRESS ON FILE
CHRISTOPHER FORD                     ADDRESS ON FILE
CHRISTOPHER FORDE                    ADDRESS ON FILE
CHRISTOPHER FORGET                   ADDRESS ON FILE
CHRISTOPHER FOUGNIE                  ADDRESS ON FILE
CHRISTOPHER FOUST                    ADDRESS ON FILE
CHRISTOPHER FOWLER                   ADDRESS ON FILE
CHRISTOPHER FOX                      ADDRESS ON FILE
CHRISTOPHER FRANCO                   ADDRESS ON FILE
CHRISTOPHER FRANCOIS                 ADDRESS ON FILE
CHRISTOPHER FRAZIER                  ADDRESS ON FILE
CHRISTOPHER FRYAR                    ADDRESS ON FILE
CHRISTOPHER FULLER                   ADDRESS ON FILE
CHRISTOPHER FUSS                     ADDRESS ON FILE
CHRISTOPHER GALLANT                  ADDRESS ON FILE
CHRISTOPHER GAMBLE                   ADDRESS ON FILE
CHRISTOPHER GANDY                    ADDRESS ON FILE
CHRISTOPHER GARNER                   ADDRESS ON FILE
CHRISTOPHER GENTRY                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 412 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 637 of 2235

Claim Name                           Address Information
CHRISTOPHER GETTIG                   ADDRESS ON FILE
CHRISTOPHER GIBSON                   ADDRESS ON FILE
CHRISTOPHER GIBSON                   ADDRESS ON FILE
CHRISTOPHER GIBSON                   ADDRESS ON FILE
CHRISTOPHER GILBERT                  ADDRESS ON FILE
CHRISTOPHER GILLIAM                  ADDRESS ON FILE
CHRISTOPHER GILMAN                   ADDRESS ON FILE
CHRISTOPHER GLADNEY                  ADDRESS ON FILE
CHRISTOPHER GOVAN MCCRIMON           ADDRESS ON FILE
CHRISTOPHER GRAFF                    ADDRESS ON FILE
CHRISTOPHER GRAHAM                   ADDRESS ON FILE
CHRISTOPHER GRALEWSKI                ADDRESS ON FILE
CHRISTOPHER GRANT                    ADDRESS ON FILE
CHRISTOPHER GREEN                    ADDRESS ON FILE
CHRISTOPHER GREEN                    ADDRESS ON FILE
CHRISTOPHER GREENE                   ADDRESS ON FILE
CHRISTOPHER GREENFIELD               ADDRESS ON FILE
CHRISTOPHER GRIER                    ADDRESS ON FILE
CHRISTOPHER GRIFFIN                  ADDRESS ON FILE
CHRISTOPHER GRIFFITH                 ADDRESS ON FILE
CHRISTOPHER GUARENO                  ADDRESS ON FILE
CHRISTOPHER GUSHWA                   ADDRESS ON FILE
CHRISTOPHER GUTTMAN                  ADDRESS ON FILE
CHRISTOPHER HAAS                     ADDRESS ON FILE
CHRISTOPHER HAINES                   ADDRESS ON FILE
CHRISTOPHER HALEY                    ADDRESS ON FILE
CHRISTOPHER HAMMAN                   ADDRESS ON FILE
CHRISTOPHER HAMMETT                  ADDRESS ON FILE
CHRISTOPHER HANING                   ADDRESS ON FILE
CHRISTOPHER HANLEY                   ADDRESS ON FILE
CHRISTOPHER HARDY                    ADDRESS ON FILE
CHRISTOPHER HARPER                   ADDRESS ON FILE
CHRISTOPHER HARPER                   ADDRESS ON FILE
CHRISTOPHER HARRIS                   ADDRESS ON FILE
CHRISTOPHER HARRIS                   ADDRESS ON FILE
CHRISTOPHER HARRIS                   ADDRESS ON FILE
CHRISTOPHER HARSHBARGER              ADDRESS ON FILE
CHRISTOPHER HARTLEY                  ADDRESS ON FILE
CHRISTOPHER HARTMAN                  ADDRESS ON FILE
CHRISTOPHER HAUSCH                   ADDRESS ON FILE
CHRISTOPHER HAYNES                   ADDRESS ON FILE
CHRISTOPHER HAYNES                   ADDRESS ON FILE
CHRISTOPHER HEAD                     ADDRESS ON FILE
CHRISTOPHER HEARLEY                  ADDRESS ON FILE
CHRISTOPHER HEMPHILL                 ADDRESS ON FILE
CHRISTOPHER HENN                     ADDRESS ON FILE
CHRISTOPHER HENRICH                  ADDRESS ON FILE
CHRISTOPHER HENRY                    ADDRESS ON FILE
CHRISTOPHER HERRING                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 413 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 638 of 2235

Claim Name                           Address Information
CHRISTOPHER HERTZBERG                ADDRESS ON FILE
CHRISTOPHER HIGHLEY                  ADDRESS ON FILE
CHRISTOPHER HILL                     ADDRESS ON FILE
CHRISTOPHER HILL                     ADDRESS ON FILE
CHRISTOPHER HILL                     ADDRESS ON FILE
CHRISTOPHER HILLIARD                 ADDRESS ON FILE
CHRISTOPHER HILTON                   ADDRESS ON FILE
CHRISTOPHER HINSON                   ADDRESS ON FILE
CHRISTOPHER HOCKING                  ADDRESS ON FILE
CHRISTOPHER HODGE                    ADDRESS ON FILE
CHRISTOPHER HOFF                     ADDRESS ON FILE
CHRISTOPHER HOFFMAN                  ADDRESS ON FILE
CHRISTOPHER HOGAN                    ADDRESS ON FILE
CHRISTOPHER HOLCOMB                  ADDRESS ON FILE
CHRISTOPHER HOLDAWAY                 ADDRESS ON FILE
CHRISTOPHER HOLLY                    ADDRESS ON FILE
CHRISTOPHER HOLMAN                   ADDRESS ON FILE
CHRISTOPHER HOLMES                   ADDRESS ON FILE
CHRISTOPHER HOLTZMAN                 ADDRESS ON FILE
CHRISTOPHER HOOPER                   ADDRESS ON FILE
CHRISTOPHER HOPKINS                  ADDRESS ON FILE
CHRISTOPHER HOUSTON                  ADDRESS ON FILE
CHRISTOPHER HOWARD                   ADDRESS ON FILE
CHRISTOPHER HUBER                    ADDRESS ON FILE
CHRISTOPHER HUCKEBA                  ADDRESS ON FILE
CHRISTOPHER HUDDLESTON               ADDRESS ON FILE
CHRISTOPHER HUDDLESTON               ADDRESS ON FILE
CHRISTOPHER HUFF                     ADDRESS ON FILE
CHRISTOPHER HUGHES                   ADDRESS ON FILE
CHRISTOPHER HUGHES                   ADDRESS ON FILE
CHRISTOPHER HULL                     ADDRESS ON FILE
CHRISTOPHER HUNT                     ADDRESS ON FILE
CHRISTOPHER HUNTER                   ADDRESS ON FILE
CHRISTOPHER HURD                     ADDRESS ON FILE
CHRISTOPHER HURLEY                   ADDRESS ON FILE
CHRISTOPHER HURT                     ADDRESS ON FILE
CHRISTOPHER ISAAC                    ADDRESS ON FILE
CHRISTOPHER JACKSON                  ADDRESS ON FILE
CHRISTOPHER JACKSON                  ADDRESS ON FILE
CHRISTOPHER JACKSON                  ADDRESS ON FILE
CHRISTOPHER JACOBSEN                 ADDRESS ON FILE
CHRISTOPHER JAGGARS                  ADDRESS ON FILE
CHRISTOPHER JENKINS                  ADDRESS ON FILE
CHRISTOPHER JENKINS                  ADDRESS ON FILE
CHRISTOPHER JENKINS                  ADDRESS ON FILE
CHRISTOPHER JOHNSON                  ADDRESS ON FILE
CHRISTOPHER JOHNSON                  ADDRESS ON FILE
CHRISTOPHER JOHNSON                  ADDRESS ON FILE
CHRISTOPHER JOHNSON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 414 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 639 of 2235

Claim Name                          Address Information
CHRISTOPHER JOHNSON                 ADDRESS ON FILE
CHRISTOPHER JOHNSON                 ADDRESS ON FILE
CHRISTOPHER JOHNSON                 ADDRESS ON FILE
CHRISTOPHER JOHNSON                 ADDRESS ON FILE
CHRISTOPHER JOHNSON                 ADDRESS ON FILE
CHRISTOPHER JOHNSON                 ADDRESS ON FILE
CHRISTOPHER JOHNSON                 ADDRESS ON FILE
CHRISTOPHER JONES                   ADDRESS ON FILE
CHRISTOPHER JONES                   ADDRESS ON FILE
CHRISTOPHER JONES                   ADDRESS ON FILE
CHRISTOPHER JONES                   ADDRESS ON FILE
CHRISTOPHER JORDAN                  ADDRESS ON FILE
CHRISTOPHER JORDAN                  ADDRESS ON FILE
CHRISTOPHER JORDAN                  ADDRESS ON FILE
CHRISTOPHER JOZEFICK                ADDRESS ON FILE
CHRISTOPHER JULIUS                  ADDRESS ON FILE
CHRISTOPHER JUSTICE                 ADDRESS ON FILE
CHRISTOPHER KASLON                  ADDRESS ON FILE
CHRISTOPHER KEE                     ADDRESS ON FILE
CHRISTOPHER KEEGAN                  ADDRESS ON FILE
CHRISTOPHER KEITH                   ADDRESS ON FILE
CHRISTOPHER KELLEY                  ADDRESS ON FILE
CHRISTOPHER KELLY                   ADDRESS ON FILE
CHRISTOPHER KENNEDY                 ADDRESS ON FILE
CHRISTOPHER KENNEDY                 ADDRESS ON FILE
CHRISTOPHER KENNEY                  ADDRESS ON FILE
CHRISTOPHER KENON                   ADDRESS ON FILE
CHRISTOPHER KIMMICK                 ADDRESS ON FILE
CHRISTOPHER KING                    ADDRESS ON FILE
CHRISTOPHER KING                    ADDRESS ON FILE
CHRISTOPHER KING                    ADDRESS ON FILE
CHRISTOPHER KING                    ADDRESS ON FILE
CHRISTOPHER KLINE                   ADDRESS ON FILE
CHRISTOPHER KOPLAS                  ADDRESS ON FILE
CHRISTOPHER KORATSIS                ADDRESS ON FILE
CHRISTOPHER KOTYK                   ADDRESS ON FILE
CHRISTOPHER KRULIC                  ADDRESS ON FILE
CHRISTOPHER KUSIAPPOUH              ADDRESS ON FILE
CHRISTOPHER LAM                     ADDRESS ON FILE
CHRISTOPHER LAMB                    ADDRESS ON FILE
CHRISTOPHER LANE                    ADDRESS ON FILE
CHRISTOPHER LARIVERE                ADDRESS ON FILE
CHRISTOPHER LAW                     ADDRESS ON FILE
CHRISTOPHER LAZO                    ADDRESS ON FILE
CHRISTOPHER LEBEAU                  ADDRESS ON FILE
CHRISTOPHER LEDEE                   ADDRESS ON FILE
CHRISTOPHER LEDFORD                 ADDRESS ON FILE
CHRISTOPHER LEDFORD                 ADDRESS ON FILE
CHRISTOPHER LEE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 415 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 640 of 2235

Claim Name                           Address Information
CHRISTOPHER LEMANSKI                 ADDRESS ON FILE
CHRISTOPHER LENTZ                    ADDRESS ON FILE
CHRISTOPHER LESLIE                   ADDRESS ON FILE
CHRISTOPHER LEWIS                    ADDRESS ON FILE
CHRISTOPHER LEWIS                    ADDRESS ON FILE
CHRISTOPHER LEWIS                    ADDRESS ON FILE
CHRISTOPHER LISTER                   ADDRESS ON FILE
CHRISTOPHER LITTLE                   ADDRESS ON FILE
CHRISTOPHER LITTLETON                ADDRESS ON FILE
CHRISTOPHER LLOYD                    ADDRESS ON FILE
CHRISTOPHER LOCKLEAR                 ADDRESS ON FILE
CHRISTOPHER LOGAN                    ADDRESS ON FILE
CHRISTOPHER LOMAURO                  ADDRESS ON FILE
CHRISTOPHER LOMBARDI                 ADDRESS ON FILE
CHRISTOPHER LOONEY                   ADDRESS ON FILE
CHRISTOPHER LOPEZ-SANTOS             ADDRESS ON FILE
CHRISTOPHER LOTT JR                  ADDRESS ON FILE
CHRISTOPHER LOVE                     ADDRESS ON FILE
CHRISTOPHER LOWENSTEIN               ADDRESS ON FILE
CHRISTOPHER LOWERY                   ADDRESS ON FILE
CHRISTOPHER LOWMAN                   ADDRESS ON FILE
CHRISTOPHER LOWSKY                   ADDRESS ON FILE
CHRISTOPHER LOWTHER                  ADDRESS ON FILE
CHRISTOPHER LUTHI                    ADDRESS ON FILE
CHRISTOPHER LYNN                     ADDRESS ON FILE
CHRISTOPHER MACALUSO                 ADDRESS ON FILE
CHRISTOPHER MACK                     ADDRESS ON FILE
CHRISTOPHER MACKENZIE                ADDRESS ON FILE
CHRISTOPHER MAGEE                    ADDRESS ON FILE
CHRISTOPHER MAHAFFEY                 ADDRESS ON FILE
CHRISTOPHER MALCZEWSKI               ADDRESS ON FILE
CHRISTOPHER MALONE                   ADDRESS ON FILE
CHRISTOPHER MALONE                   ADDRESS ON FILE
CHRISTOPHER MARAESSO                 ADDRESS ON FILE
CHRISTOPHER MARINEZ                  ADDRESS ON FILE
CHRISTOPHER MARSHALL                 ADDRESS ON FILE
CHRISTOPHER MARSHALL                 ADDRESS ON FILE
CHRISTOPHER MARTIN                   ADDRESS ON FILE
CHRISTOPHER MARTIN                   ADDRESS ON FILE
CHRISTOPHER MARTUCCI                 ADDRESS ON FILE
CHRISTOPHER MATTISON                 ADDRESS ON FILE
CHRISTOPHER MAY                      ADDRESS ON FILE
CHRISTOPHER MAY                      ADDRESS ON FILE
CHRISTOPHER MCALLISTER               ADDRESS ON FILE
CHRISTOPHER MCCARN                   ADDRESS ON FILE
CHRISTOPHER MCCLURE                  ADDRESS ON FILE
CHRISTOPHER MCCOMBS                  ADDRESS ON FILE
CHRISTOPHER MCCORMICK SR             ADDRESS ON FILE
CHRISTOPHER MCDONALD                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 416 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 641 of 2235

Claim Name                           Address Information
CHRISTOPHER MCDOUGLE                 ADDRESS ON FILE
CHRISTOPHER MCDOWELL                 ADDRESS ON FILE
CHRISTOPHER MCGEE                    ADDRESS ON FILE
CHRISTOPHER MCHENRY                  ADDRESS ON FILE
CHRISTOPHER MCHUGH                   ADDRESS ON FILE
CHRISTOPHER MCNEALY                  ADDRESS ON FILE
CHRISTOPHER MCPIKE                   ADDRESS ON FILE
CHRISTOPHER MCWAIN                   ADDRESS ON FILE
CHRISTOPHER MECKES                   ADDRESS ON FILE
CHRISTOPHER MEEK                     ADDRESS ON FILE
CHRISTOPHER MERRILL                  ADDRESS ON FILE
CHRISTOPHER MERTENS                  ADDRESS ON FILE
CHRISTOPHER MEYER                    ADDRESS ON FILE
CHRISTOPHER MICHALSKI                ADDRESS ON FILE
CHRISTOPHER MICHEL                   ADDRESS ON FILE
CHRISTOPHER MILHOUSE                 ADDRESS ON FILE
CHRISTOPHER MILLER                   ADDRESS ON FILE
CHRISTOPHER MILLS                    ADDRESS ON FILE
CHRISTOPHER MILLS                    ADDRESS ON FILE
CHRISTOPHER MILLWARD                 ADDRESS ON FILE
CHRISTOPHER MILUM                    ADDRESS ON FILE
CHRISTOPHER MINER                    ADDRESS ON FILE
CHRISTOPHER MINICK                   ADDRESS ON FILE
CHRISTOPHER MITCHELL                 ADDRESS ON FILE
CHRISTOPHER MITCHELL                 ADDRESS ON FILE
CHRISTOPHER MOFFETT                  ADDRESS ON FILE
CHRISTOPHER MOLZON                   ADDRESS ON FILE
CHRISTOPHER MONAHAN                  ADDRESS ON FILE
CHRISTOPHER MONTAGNA                 ADDRESS ON FILE
CHRISTOPHER MONTALVO                 ADDRESS ON FILE
CHRISTOPHER MONTECALVO               ADDRESS ON FILE
CHRISTOPHER MOODY                    ADDRESS ON FILE
CHRISTOPHER MOORE                    ADDRESS ON FILE
CHRISTOPHER MORGAN                   ADDRESS ON FILE
CHRISTOPHER MORGAN                   ADDRESS ON FILE
CHRISTOPHER MORRIS                   ADDRESS ON FILE
CHRISTOPHER MORRIS                   ADDRESS ON FILE
CHRISTOPHER MORRISON                 ADDRESS ON FILE
CHRISTOPHER MORTON                   ADDRESS ON FILE
CHRISTOPHER MOSLEY                   ADDRESS ON FILE
CHRISTOPHER MUNOZ                    ADDRESS ON FILE
CHRISTOPHER MURPHY                   ADDRESS ON FILE
CHRISTOPHER MURRAY                   ADDRESS ON FILE
CHRISTOPHER MURRAY                   ADDRESS ON FILE
CHRISTOPHER MUSE                     ADDRESS ON FILE
CHRISTOPHER MYERS                    ADDRESS ON FILE
CHRISTOPHER MYERS                    ADDRESS ON FILE
CHRISTOPHER MYERS                    ADDRESS ON FILE
CHRISTOPHER MYSHRALL                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 417 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 642 of 2235

Claim Name                           Address Information
CHRISTOPHER NANCE                    ADDRESS ON FILE
CHRISTOPHER NATIVIDAD                ADDRESS ON FILE
CHRISTOPHER NAUSE                    ADDRESS ON FILE
CHRISTOPHER NAVARRO                  ADDRESS ON FILE
CHRISTOPHER NEGRON                   ADDRESS ON FILE
CHRISTOPHER NELSON                   ADDRESS ON FILE
CHRISTOPHER NEVILLE                  ADDRESS ON FILE
CHRISTOPHER NEWMAN                   ADDRESS ON FILE
CHRISTOPHER NISH                     ADDRESS ON FILE
CHRISTOPHER NIX                      ADDRESS ON FILE
CHRISTOPHER NORDMAN                  ADDRESS ON FILE
CHRISTOPHER NORRIS                   ADDRESS ON FILE
CHRISTOPHER NUNEZ                    ADDRESS ON FILE
CHRISTOPHER OAKLEY                   ADDRESS ON FILE
CHRISTOPHER OCONNOR                  ADDRESS ON FILE
CHRISTOPHER ODEM                     ADDRESS ON FILE
CHRISTOPHER OEHMEN                   ADDRESS ON FILE
CHRISTOPHER OGDEN                    ADDRESS ON FILE
CHRISTOPHER OLIVER                   ADDRESS ON FILE
CHRISTOPHER OLIVER                   ADDRESS ON FILE
CHRISTOPHER ORBIN                    ADDRESS ON FILE
CHRISTOPHER OSBORNE                  ADDRESS ON FILE
CHRISTOPHER OSULLIVAN                ADDRESS ON FILE
CHRISTOPHER OTAKAN                   ADDRESS ON FILE
CHRISTOPHER OWENS                    ADDRESS ON FILE
CHRISTOPHER PADGETT                  ADDRESS ON FILE
CHRISTOPHER PAGE                     ADDRESS ON FILE
CHRISTOPHER PAIGE                    ADDRESS ON FILE
CHRISTOPHER PALMER                   ADDRESS ON FILE
CHRISTOPHER PANARELLO                ADDRESS ON FILE
CHRISTOPHER PAPPAS                   ADDRESS ON FILE
CHRISTOPHER PAREDES                  ADDRESS ON FILE
CHRISTOPHER PARENT                   ADDRESS ON FILE
CHRISTOPHER PARKS                    ADDRESS ON FILE
CHRISTOPHER PASS                     ADDRESS ON FILE
CHRISTOPHER PATMAN                   ADDRESS ON FILE
CHRISTOPHER PATTERSON                ADDRESS ON FILE
CHRISTOPHER PATTON                   ADDRESS ON FILE
CHRISTOPHER PAUL                     ADDRESS ON FILE
CHRISTOPHER PAULEY                   ADDRESS ON FILE
CHRISTOPHER PAYTON                   ADDRESS ON FILE
CHRISTOPHER PEARSON                  ADDRESS ON FILE
CHRISTOPHER PEARSON                  ADDRESS ON FILE
CHRISTOPHER PEDIGO                   ADDRESS ON FILE
CHRISTOPHER PELL                     ADDRESS ON FILE
CHRISTOPHER PELLAM                   ADDRESS ON FILE
CHRISTOPHER PELLEGRINO               ADDRESS ON FILE
CHRISTOPHER PENDER                   ADDRESS ON FILE
CHRISTOPHER PERA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 418 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 643 of 2235

Claim Name                          Address Information
CHRISTOPHER PERHAM                  ADDRESS ON FILE
CHRISTOPHER PERRY                   ADDRESS ON FILE
CHRISTOPHER PERRY                   ADDRESS ON FILE
CHRISTOPHER PERRY                   ADDRESS ON FILE
CHRISTOPHER PHIPPS                  ADDRESS ON FILE
CHRISTOPHER PICCIRILLO              ADDRESS ON FILE
CHRISTOPHER PIKUL                   ADDRESS ON FILE
CHRISTOPHER PILON                   ADDRESS ON FILE
CHRISTOPHER PINKO                   ADDRESS ON FILE
CHRISTOPHER PISCURA                 ADDRESS ON FILE
CHRISTOPHER PLUSH                   ADDRESS ON FILE
CHRISTOPHER POHL                    ADDRESS ON FILE
CHRISTOPHER POOL                    ADDRESS ON FILE
CHRISTOPHER POPE                    ADDRESS ON FILE
CHRISTOPHER PORTER                  ADDRESS ON FILE
CHRISTOPHER POTTER                  ADDRESS ON FILE
CHRISTOPHER POWELL                  ADDRESS ON FILE
CHRISTOPHER POWER                   ADDRESS ON FILE
CHRISTOPHER PRICE                   ADDRESS ON FILE
CHRISTOPHER PRIDDY                  ADDRESS ON FILE
CHRISTOPHER PRINCE                  ADDRESS ON FILE
CHRISTOPHER PRIOR                   ADDRESS ON FILE
CHRISTOPHER PROFFITT                ADDRESS ON FILE
CHRISTOPHER PRUETT                  ADDRESS ON FILE
CHRISTOPHER PURNELL                 ADDRESS ON FILE
CHRISTOPHER PYLE                    ADDRESS ON FILE
CHRISTOPHER QUALE                   ADDRESS ON FILE
CHRISTOPHER RABON                   ADDRESS ON FILE
CHRISTOPHER RAETZ                   ADDRESS ON FILE
CHRISTOPHER RAINES                  ADDRESS ON FILE
CHRISTOPHER RAINEY                  ADDRESS ON FILE
CHRISTOPHER RAOUL                   ADDRESS ON FILE
CHRISTOPHER RASCOE                  ADDRESS ON FILE
CHRISTOPHER RATTANAXAY              ADDRESS ON FILE
CHRISTOPHER RAY                     ADDRESS ON FILE
CHRISTOPHER REARDON                 ADDRESS ON FILE
CHRISTOPHER REED                    ADDRESS ON FILE
CHRISTOPHER REESE                   ADDRESS ON FILE
CHRISTOPHER REEVES                  ADDRESS ON FILE
CHRISTOPHER REEVES                  ADDRESS ON FILE
CHRISTOPHER REID                    ADDRESS ON FILE
CHRISTOPHER REID                    ADDRESS ON FILE
CHRISTOPHER RENNER                  ADDRESS ON FILE
CHRISTOPHER RETTIG                  ADDRESS ON FILE
CHRISTOPHER REVOLUS                 ADDRESS ON FILE
CHRISTOPHER REX                     ADDRESS ON FILE
CHRISTOPHER RHINE                   ADDRESS ON FILE
CHRISTOPHER RIGIERO                 ADDRESS ON FILE
CHRISTOPHER RILEY                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 419 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 644 of 2235

Claim Name                           Address Information
CHRISTOPHER RILEY                    ADDRESS ON FILE
CHRISTOPHER RIPLEY                   ADDRESS ON FILE
CHRISTOPHER ROBERTS                  ADDRESS ON FILE
CHRISTOPHER ROBERTS                  ADDRESS ON FILE
CHRISTOPHER ROBERTS                  ADDRESS ON FILE
CHRISTOPHER ROBERTS                  ADDRESS ON FILE
CHRISTOPHER ROBERTS                  ADDRESS ON FILE
CHRISTOPHER ROBINSON                 ADDRESS ON FILE
CHRISTOPHER ROBINSON                 ADDRESS ON FILE
CHRISTOPHER ROCKWELL                 ADDRESS ON FILE
CHRISTOPHER RODRIGUEZ                ADDRESS ON FILE
CHRISTOPHER RODRIGUEZ                ADDRESS ON FILE
CHRISTOPHER ROEDER                   ADDRESS ON FILE
CHRISTOPHER ROMANS                   ADDRESS ON FILE
CHRISTOPHER ROMERO                   ADDRESS ON FILE
CHRISTOPHER ROSARIO                  ADDRESS ON FILE
CHRISTOPHER ROSARIO                  ADDRESS ON FILE
CHRISTOPHER ROSE                     ADDRESS ON FILE
CHRISTOPHER ROSEBORO                 ADDRESS ON FILE
CHRISTOPHER RUGGIERO                 ADDRESS ON FILE
CHRISTOPHER RUSHMEYER                ADDRESS ON FILE
CHRISTOPHER RUSSELL                  ADDRESS ON FILE
CHRISTOPHER RUSSELL                  ADDRESS ON FILE
CHRISTOPHER SANDERS                  ADDRESS ON FILE
CHRISTOPHER SANDERS                  ADDRESS ON FILE
CHRISTOPHER SANDS                    ADDRESS ON FILE
CHRISTOPHER SANTELLA                 ADDRESS ON FILE
CHRISTOPHER SCHARFF                  ADDRESS ON FILE
CHRISTOPHER SCHMIDT                  ADDRESS ON FILE
CHRISTOPHER SCOTT                    ADDRESS ON FILE
CHRISTOPHER SCOTT                    ADDRESS ON FILE
CHRISTOPHER SCOTT                    ADDRESS ON FILE
CHRISTOPHER SCOTT TRULL              ADDRESS ON FILE
CHRISTOPHER SEAL                     ADDRESS ON FILE
CHRISTOPHER SEIBERT                  ADDRESS ON FILE
CHRISTOPHER SENGER                   ADDRESS ON FILE
CHRISTOPHER SENIOR                   ADDRESS ON FILE
CHRISTOPHER SERRANO                  ADDRESS ON FILE
CHRISTOPHER SEVENER                  ADDRESS ON FILE
CHRISTOPHER SHACKELFORD              ADDRESS ON FILE
CHRISTOPHER SHAMY                    ADDRESS ON FILE
CHRISTOPHER SHAW                     ADDRESS ON FILE
CHRISTOPHER SHAW                     ADDRESS ON FILE
CHRISTOPHER SHIPP-REYNOLDS           ADDRESS ON FILE
CHRISTOPHER SHOUN                    ADDRESS ON FILE
CHRISTOPHER SHRIEVES                 ADDRESS ON FILE
CHRISTOPHER SIMCIC                   ADDRESS ON FILE
CHRISTOPHER SIMMONS                  ADDRESS ON FILE
CHRISTOPHER SIMMONS                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 420 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 645 of 2235

Claim Name                           Address Information
CHRISTOPHER SIMPSON                  ADDRESS ON FILE
CHRISTOPHER SIMPSON                  ADDRESS ON FILE
CHRISTOPHER SINK                     ADDRESS ON FILE
CHRISTOPHER SINTA                    ADDRESS ON FILE
CHRISTOPHER SKIPPER                  ADDRESS ON FILE
CHRISTOPHER SMITH                    ADDRESS ON FILE
CHRISTOPHER SMITH                    ADDRESS ON FILE
CHRISTOPHER SMITH                    ADDRESS ON FILE
CHRISTOPHER SMITH                    ADDRESS ON FILE
CHRISTOPHER SMITH                    ADDRESS ON FILE
CHRISTOPHER SMITH                    ADDRESS ON FILE
CHRISTOPHER SMITH                    ADDRESS ON FILE
CHRISTOPHER SMOLENSKI                ADDRESS ON FILE
CHRISTOPHER SNIDER                   ADDRESS ON FILE
CHRISTOPHER SNYDER                   ADDRESS ON FILE
CHRISTOPHER SNYDER                   ADDRESS ON FILE
CHRISTOPHER SODANO                   ADDRESS ON FILE
CHRISTOPHER SOHRABI                  ADDRESS ON FILE
CHRISTOPHER SOLER                    ADDRESS ON FILE
CHRISTOPHER SOLOMON                  ADDRESS ON FILE
CHRISTOPHER SORIANO                  ADDRESS ON FILE
CHRISTOPHER SPANGLER                 ADDRESS ON FILE
CHRISTOPHER SPARCO                   ADDRESS ON FILE
CHRISTOPHER SPARKS                   ADDRESS ON FILE
CHRISTOPHER SPECK                    ADDRESS ON FILE
CHRISTOPHER STACK                    ADDRESS ON FILE
CHRISTOPHER STAFFORD                 ADDRESS ON FILE
CHRISTOPHER STALCUP                  ADDRESS ON FILE
CHRISTOPHER STEINHAUER               ADDRESS ON FILE
CHRISTOPHER STENZEL                  ADDRESS ON FILE
CHRISTOPHER STEWART                  ADDRESS ON FILE
CHRISTOPHER STEWART                  ADDRESS ON FILE
CHRISTOPHER STILES                   ADDRESS ON FILE
CHRISTOPHER STOCKS                   ADDRESS ON FILE
CHRISTOPHER STONE                    ADDRESS ON FILE
CHRISTOPHER STOSICK                  ADDRESS ON FILE
CHRISTOPHER STRADFORD                ADDRESS ON FILE
CHRISTOPHER STRICKLAND               ADDRESS ON FILE
CHRISTOPHER STROBBE                  ADDRESS ON FILE
CHRISTOPHER SUDDETH                  ADDRESS ON FILE
CHRISTOPHER SULLIVAN                 ADDRESS ON FILE
CHRISTOPHER SUTTON                   ADDRESS ON FILE
CHRISTOPHER SUTTON                   ADDRESS ON FILE
CHRISTOPHER TALBOTT                  ADDRESS ON FILE
CHRISTOPHER TAYLOR                   ADDRESS ON FILE
CHRISTOPHER TAYLOR                   ADDRESS ON FILE
CHRISTOPHER TAYLOR                   ADDRESS ON FILE
CHRISTOPHER TAYLOR                   ADDRESS ON FILE
CHRISTOPHER TEDLOCK                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 421 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 646 of 2235

Claim Name                           Address Information
CHRISTOPHER TENNEY                   ADDRESS ON FILE
CHRISTOPHER TERRA                    ADDRESS ON FILE
CHRISTOPHER TERRANOVA                ADDRESS ON FILE
CHRISTOPHER THOMAS                   ADDRESS ON FILE
CHRISTOPHER THOMAS                   ADDRESS ON FILE
CHRISTOPHER THOMAS                   ADDRESS ON FILE
CHRISTOPHER THOMPSON                 ADDRESS ON FILE
CHRISTOPHER THOMPSON                 ADDRESS ON FILE
CHRISTOPHER THOMPSON                 ADDRESS ON FILE
CHRISTOPHER THOMPSON                 ADDRESS ON FILE
CHRISTOPHER THRESHER                 ADDRESS ON FILE
CHRISTOPHER TORRES                   ADDRESS ON FILE
CHRISTOPHER TREECE                   ADDRESS ON FILE
CHRISTOPHER TRUGLIO                  ADDRESS ON FILE
CHRISTOPHER TUCKER                   ADDRESS ON FILE
CHRISTOPHER TURNER                   ADDRESS ON FILE
CHRISTOPHER TYSON                    ADDRESS ON FILE
CHRISTOPHER URQUHART-ROBERSON        ADDRESS ON FILE
CHRISTOPHER VALDEZ                   ADDRESS ON FILE
CHRISTOPHER VAN DER WALKER           ADDRESS ON FILE
CHRISTOPHER VAN PELT                 ADDRESS ON FILE
CHRISTOPHER VANCUREN                 ADDRESS ON FILE
CHRISTOPHER VANDENBERG               ADDRESS ON FILE
CHRISTOPHER VANNORMAN                ADDRESS ON FILE
CHRISTOPHER VASQUEZ                  ADDRESS ON FILE
CHRISTOPHER VAUGHN                   ADDRESS ON FILE
CHRISTOPHER VELEZ                    ADDRESS ON FILE
CHRISTOPHER VELEZ                    ADDRESS ON FILE
CHRISTOPHER VERNON                   ADDRESS ON FILE
CHRISTOPHER VINE                     ADDRESS ON FILE
CHRISTOPHER VISH                     ADDRESS ON FILE
CHRISTOPHER WAGNER                   ADDRESS ON FILE
CHRISTOPHER WALKER                   ADDRESS ON FILE
CHRISTOPHER WALLACE                  ADDRESS ON FILE
CHRISTOPHER WALLER                   ADDRESS ON FILE
CHRISTOPHER WALRATH                  ADDRESS ON FILE
CHRISTOPHER WALTZ                    ADDRESS ON FILE
CHRISTOPHER WASHINGTON               ADDRESS ON FILE
CHRISTOPHER WASHINGTON               ADDRESS ON FILE
CHRISTOPHER WATKINS                  ADDRESS ON FILE
CHRISTOPHER WATSON                   ADDRESS ON FILE
CHRISTOPHER WATSON                   ADDRESS ON FILE
CHRISTOPHER WATSON                   ADDRESS ON FILE
CHRISTOPHER WEAKLAND                 ADDRESS ON FILE
CHRISTOPHER WEDDLE-MEEKINS           ADDRESS ON FILE
CHRISTOPHER WEED                     ADDRESS ON FILE
CHRISTOPHER WEED                     ADDRESS ON FILE
CHRISTOPHER WELLS                    ADDRESS ON FILE
CHRISTOPHER WERN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 422 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 647 of 2235

Claim Name                           Address Information
CHRISTOPHER WHALEN                   ADDRESS ON FILE
CHRISTOPHER WHEAT                    ADDRESS ON FILE
CHRISTOPHER WHETZEL                  ADDRESS ON FILE
CHRISTOPHER WHITAKER                 ADDRESS ON FILE
CHRISTOPHER WHITAKER                 ADDRESS ON FILE
CHRISTOPHER WHITE                    ADDRESS ON FILE
CHRISTOPHER WHITESIDE                ADDRESS ON FILE
CHRISTOPHER WHITFIELD                ADDRESS ON FILE
CHRISTOPHER WHITFORD                 ADDRESS ON FILE
CHRISTOPHER WIGGINS                  ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMSON               ADDRESS ON FILE
CHRISTOPHER WILLIS                   ADDRESS ON FILE
CHRISTOPHER WILSON                   ADDRESS ON FILE
CHRISTOPHER WILSON                   ADDRESS ON FILE
CHRISTOPHER WILSON                   ADDRESS ON FILE
CHRISTOPHER WILSON                   ADDRESS ON FILE
CHRISTOPHER WILT                     ADDRESS ON FILE
CHRISTOPHER WINGET                   ADDRESS ON FILE
CHRISTOPHER WINKELS                  ADDRESS ON FILE
CHRISTOPHER WOODARD                  ADDRESS ON FILE
CHRISTOPHER WOODARD                  ADDRESS ON FILE
CHRISTOPHER WOODBERRY                ADDRESS ON FILE
CHRISTOPHER WOODBERRY                ADDRESS ON FILE
CHRISTOPHER WOOLFOLK                 ADDRESS ON FILE
CHRISTOPHER WORKMAN                  ADDRESS ON FILE
CHRISTOPHER WORKMAN                  ADDRESS ON FILE
CHRISTOPHER WRIGHT                   ADDRESS ON FILE
CHRISTOPHER WRIGHT                   ADDRESS ON FILE
CHRISTOPHER WRIGHT                   ADDRESS ON FILE
CHRISTOPHER XELO                     ADDRESS ON FILE
CHRISTOPHER YOE                      ADDRESS ON FILE
CHRISTOPHER YORK                     ADDRESS ON FILE
CHRISTOPHER YOUNG                    ADDRESS ON FILE
CHRISTOPHER ZALONKA                  ADDRESS ON FILE
CHRISTOPHER ZAMBUTO                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 423 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 648 of 2235

Claim Name                          Address Information
CHRISTOPHER ZINOLLI                 ADDRESS ON FILE
CHRISTOPHERS CARPET CLEANING INC    485 WALNUT STREET WESTERNPORT MD 21562
CHRISTORY TEAH                      ADDRESS ON FILE
CHRISTY ATCHLEY                     ADDRESS ON FILE
CHRISTY BAILOR                      ADDRESS ON FILE
CHRISTY BERTCH                      ADDRESS ON FILE
CHRISTY BORDELON                    ADDRESS ON FILE
CHRISTY BYRUM                       ADDRESS ON FILE
CHRISTY COX                         ADDRESS ON FILE
CHRISTY DILK                        ADDRESS ON FILE
CHRISTY EASTEP                      ADDRESS ON FILE
CHRISTY ELLIS                       ADDRESS ON FILE
CHRISTY GAMEZ                       ADDRESS ON FILE
CHRISTY GEORGE                      ADDRESS ON FILE
CHRISTY GRAY                        ADDRESS ON FILE
CHRISTY GRAYSON                     ADDRESS ON FILE
CHRISTY HALL                        ADDRESS ON FILE
CHRISTY HINSON                      ADDRESS ON FILE
CHRISTY HUTCHINSON                  ADDRESS ON FILE
CHRISTY KIRBY                       ADDRESS ON FILE
CHRISTY MARTIN                      ADDRESS ON FILE
CHRISTY MARTIN                      ADDRESS ON FILE
CHRISTY MORTON                      ADDRESS ON FILE
CHRISTY RADON                       ADDRESS ON FILE
CHRISTY RAMEY                       ADDRESS ON FILE
CHRISTY SMITHWICK                   ADDRESS ON FILE
CHRISTY TRIPPETT                    ADDRESS ON FILE
CHRISTY WAGNER                      ADDRESS ON FILE
CHRISTY WATERS                      ADDRESS ON FILE
CHRISTY WEAVER                      ADDRESS ON FILE
CHRISTY WILSON                      ADDRESS ON FILE
CHRISTY YU                          ADDRESS ON FILE
CHRISTYN SMITH                      ADDRESS ON FILE
CHRISTYNE WILLIAMS                  ADDRESS ON FILE
CHRITIAN DILWORTH                   ADDRESS ON FILE
CHRITIAN ESTRADA                    ADDRESS ON FILE
CHRITIAN MENZANO                    ADDRESS ON FILE
CHRIZTIAN BETLEJ IMLAY              ADDRESS ON FILE
CHRYSA HALL                         ADDRESS ON FILE
CHRYSALIS WILKES                    ADDRESS ON FILE
CHRYSTAL FRAZIER                    ADDRESS ON FILE
CHRYSTAL HENDERSON                  ADDRESS ON FILE
CHRYSTAL RODGERS RADAR              ADDRESS ON FILE
CHRYSTAL SLAUGHTER                  ADDRESS ON FILE
CHRYSTAL WILLIAMSON                 ADDRESS ON FILE
CHRYSTEN WILSON                     ADDRESS ON FILE
CHRYSTHEL JEAN-LOUIS                ADDRESS ON FILE
CHRYSTOFER PICKARD                  ADDRESS ON FILE
CHRYTAL ZIAYA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 424 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                    Service List
                                                                              Page 649 of 2235

Claim Name                               Address Information
CHUCK FISHER                             ADDRESS ON FILE
CHUCK FRANK                              ADDRESS ON FILE
CHUCK MISCHO                             ADDRESS ON FILE
CHUCK REINHARDT                          ADDRESS ON FILE
CHUCKS TOP TO BOTTOM HANDYMANS SVC LLC   244 KNIGHT LN BLACKSTONE VA 23824
CHULENA WILLIAMS                         ADDRESS ON FILE
CHULTZY THOMPSON                         ADDRESS ON FILE
CHURAHKO GOFF                            ADDRESS ON FILE
CHYAH MCINTOSH                           ADDRESS ON FILE
CHYANE HUNNICUTT                         ADDRESS ON FILE
CHYANN DUMAS                             ADDRESS ON FILE
CHYANN SIONS                             ADDRESS ON FILE
CHYANNE BIZIER                           ADDRESS ON FILE
CHYANNE BLANKENSHIP                      ADDRESS ON FILE
CHYANNE COREY                            ADDRESS ON FILE
CHYANNE CRANE                            ADDRESS ON FILE
CHYANNE HARRIS                           ADDRESS ON FILE
CHYENNE BLACKBURN                        ADDRESS ON FILE
CHYENNE RAICHALLA                        ADDRESS ON FILE
CHYKYESHA GREEN                          ADDRESS ON FILE
CHYLA COOKE                              ADDRESS ON FILE
CHYLANN MAYES                            ADDRESS ON FILE
CHYMIA MALEY                             ADDRESS ON FILE
CHYNA CLARK                              ADDRESS ON FILE
CHYNA HIGGINS                            ADDRESS ON FILE
CHYNA JENKINS                            ADDRESS ON FILE
CHYNA KYLE                               ADDRESS ON FILE
CHYNA MOTLEY                             ADDRESS ON FILE
CHYNA RAGIN                              ADDRESS ON FILE
CHYNA SMITH                              ADDRESS ON FILE
CHYNA TAYLOR                             ADDRESS ON FILE
CHYNA TOWNSON                            ADDRESS ON FILE
CHYNA WILLIAMS                           ADDRESS ON FILE
CHYNAH JACKSON                           ADDRESS ON FILE
CHYNNA BRINTLE                           ADDRESS ON FILE
CHYNNA CANADA                            ADDRESS ON FILE
CHYNNA COLCLOUGH                         ADDRESS ON FILE
CHYNNA COLE                              ADDRESS ON FILE
CHYNNA DAYTON                            ADDRESS ON FILE
CHYNNA FINCH                             ADDRESS ON FILE
CHYNNA OJII                              ADDRESS ON FILE
CHYNNA SPELLER                           ADDRESS ON FILE
CHYNNE SIMPSON                           ADDRESS ON FILE
CHYSON SHUFFLEBURG                       ADDRESS ON FILE
CIA SECURITY                             2 SUMMITT COURT SUITE 306 FISHKILL NY 12524
CIAIRA MACK                              ADDRESS ON FILE
CIAMERA ADAMS-CANTY                      ADDRESS ON FILE
CIANA BELTON                             ADDRESS ON FILE
CIANA MICELI                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 425 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 650 of 2235

Claim Name                           Address Information
CIANDRA RANSOM                       ADDRESS ON FILE
CIANI CARSON                         ADDRESS ON FILE
CIANI WILLIAMS                       ADDRESS ON FILE
CIANN DODSON                         ADDRESS ON FILE
CIANN SHERWOOD                       ADDRESS ON FILE
CIANNA HAMRICK                       ADDRESS ON FILE
CIANNESE ALPHONSE                    ADDRESS ON FILE
CIANTANAE FAYNE                      ADDRESS ON FILE
CIARA AUERBACH                       ADDRESS ON FILE
CIARA BARNEY                         ADDRESS ON FILE
CIARA BOWSER                         ADDRESS ON FILE
CIARA CAIN                           ADDRESS ON FILE
CIARA COLEMAN                        ADDRESS ON FILE
CIARA CROWLEY                        ADDRESS ON FILE
CIARA DEVANE                         ADDRESS ON FILE
CIARA HARRISON                       ADDRESS ON FILE
CIARA HULSEY                         ADDRESS ON FILE
CIARA ISBELL                         ADDRESS ON FILE
CIARA JOHNSON                        ADDRESS ON FILE
CIARA MCNEIL                         ADDRESS ON FILE
CIARA NORMAN                         ADDRESS ON FILE
CIARA NORMAN                         ADDRESS ON FILE
CIARA NORMAN                         ADDRESS ON FILE
CIARA PALMER                         ADDRESS ON FILE
CIARA PEMBROOK                       ADDRESS ON FILE
CIARA PHILLIPS-DARBY                 ADDRESS ON FILE
CIARA SCHMIDT                        ADDRESS ON FILE
CIARA SCOTT                          ADDRESS ON FILE
CIARA SKINNER                        ADDRESS ON FILE
CIARA SMART                          ADDRESS ON FILE
CIARA SMITH                          ADDRESS ON FILE
CIARA SMITH                          ADDRESS ON FILE
CIARA THOMAS                         ADDRESS ON FILE
CIARA WALKER                         ADDRESS ON FILE
CIARA WARREN                         ADDRESS ON FILE
CIARRA HAYDEN                        ADDRESS ON FILE
CIARRA JENKINS                       ADDRESS ON FILE
CIARRA MCCRAY                        ADDRESS ON FILE
CIARRA ROOD                          ADDRESS ON FILE
CIARRA WOMACK                        ADDRESS ON FILE
CIARRAH BLACK                        ADDRESS ON FILE
CICCHIELLO CICCHIELLO                ADDRESS ON FILE
CICELY HAMPTON                       ADDRESS ON FILE
CICELY MASSALINE                     ADDRESS ON FILE
CIDNEI JENKINS                       ADDRESS ON FILE
CIDNEY NORTON                        ADDRESS ON FILE
CIEANDRA STEPHENS                    ADDRESS ON FILE
CIEASHA BROWN                        ADDRESS ON FILE
CIELO GOMEZ                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 426 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 651 of 2235

Claim Name                        Address Information
CIENNA CROWSON                    ADDRESS ON FILE
CIENTE DAY                        ADDRESS ON FILE
CIERA ALONSO                      ADDRESS ON FILE
CIERA BALLINGER                   ADDRESS ON FILE
CIERA BERNIER                     ADDRESS ON FILE
CIERA CREWS                       ADDRESS ON FILE
CIERA FRALEY                      ADDRESS ON FILE
CIERA HAYNES                      ADDRESS ON FILE
CIERA JONES                       ADDRESS ON FILE
CIERA KENNY                       ADDRESS ON FILE
CIERA KNOX                        ADDRESS ON FILE
CIERA LIGHTY                      ADDRESS ON FILE
CIERA MADDEN                      ADDRESS ON FILE
CIERA PARKS                       ADDRESS ON FILE
CIERA SALSTER                     ADDRESS ON FILE
CIERA SIMBRO                      ADDRESS ON FILE
CIERA SMITH                       ADDRESS ON FILE
CIERA TIPTON                      ADDRESS ON FILE
CIERA-LYNN GILDNER                ADDRESS ON FILE
CIERRA ALEXANDER                  ADDRESS ON FILE
CIERRA ANDERSON                   ADDRESS ON FILE
CIERRA ARGANBRIGHT                ADDRESS ON FILE
CIERRA BEAVER                     ADDRESS ON FILE
CIERRA BLUE                       ADDRESS ON FILE
CIERRA BROWN                      ADDRESS ON FILE
CIERRA BRYANT                     ADDRESS ON FILE
CIERRA BURNHAM                    ADDRESS ON FILE
CIERRA BURNS-MCKOY                ADDRESS ON FILE
CIERRA CARTER                     ADDRESS ON FILE
CIERRA COATS                      ADDRESS ON FILE
CIERRA DUNCAN                     ADDRESS ON FILE
CIERRA ELLIOTT                    ADDRESS ON FILE
CIERRA FONTINELL                  ADDRESS ON FILE
CIERRA FUQUA                      ADDRESS ON FILE
CIERRA GAILLIARD                  ADDRESS ON FILE
CIERRA HAYWARD                    ADDRESS ON FILE
CIERRA HURT                       ADDRESS ON FILE
CIERRA HUTTO                      ADDRESS ON FILE
CIERRA JACO                       ADDRESS ON FILE
CIERRA KIKO                       ADDRESS ON FILE
CIERRA LAROCHELLE                 ADDRESS ON FILE
CIERRA LUNDY                      ADDRESS ON FILE
CIERRA MCKEOWN                    ADDRESS ON FILE
CIERRA MILLER                     ADDRESS ON FILE
CIERRA MORLOCK                    ADDRESS ON FILE
CIERRA MYRICK                     ADDRESS ON FILE
CIERRA PARKER                     ADDRESS ON FILE
CIERRA PATTERSON                  ADDRESS ON FILE
CIERRA PITTS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 427 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 652 of 2235

Claim Name                        Address Information
CIERRA RICE                       ADDRESS ON FILE
CIERRA RIVERA                     ADDRESS ON FILE
CIERRA SMITH                      ADDRESS ON FILE
CIERRA SMITH                      ADDRESS ON FILE
CIERRA TAYON                      ADDRESS ON FILE
CIERRA TOLER                      ADDRESS ON FILE
CIERRA WAGGONER                   ADDRESS ON FILE
CIERRA WALKER                     ADDRESS ON FILE
CIERRA WATKINS                    ADDRESS ON FILE
CIERRA WEDLAKE                    ADDRESS ON FILE
CIERRA WELCH                      ADDRESS ON FILE
CIERRA WHITE                      ADDRESS ON FILE
CII SERVICE OF VIRGINIA           6767 FOREST HILL AVE SUITE 100 RICHMOND VA 23225
CIII LBUBS06 C6 MIDLAND MALL      C/O THE FARBMAN GROUP INC 28400 NORTHWESTERN HIGHWAY 4TH FLOOR SOUTHFIELD MI
                                  48034
CILOUS KELLY                      ADDRESS ON FILE
CIMONE CHILDRESS                  ADDRESS ON FILE
CINCINNATI BELL                   P O BOX 748003 CINCINNATI OH 45274
CINDI CARDWELL                    ADDRESS ON FILE
CINDI WALLEN                      ADDRESS ON FILE
CINDY ALEXANDER                   ADDRESS ON FILE
CINDY BOATRIGHT                   ADDRESS ON FILE
CINDY BONDS                       ADDRESS ON FILE
CINDY CARPENTER                   ADDRESS ON FILE
CINDY CASE                        ADDRESS ON FILE
CINDY DELEON                      ADDRESS ON FILE
CINDY GICINTO                     ADDRESS ON FILE
CINDY GOLD                        ADDRESS ON FILE
CINDY HEMINK                      ADDRESS ON FILE
CINDY HERNANDEZ SALGADO           ADDRESS ON FILE
CINDY JOHNSON                     ADDRESS ON FILE
CINDY LANCASTER                   ADDRESS ON FILE
CINDY LE                          ADDRESS ON FILE
CINDY LOTT                        ADDRESS ON FILE
CINDY MCINTYRE                    ADDRESS ON FILE
CINDY MEADOWS                     ADDRESS ON FILE
CINDY MILLER                      ADDRESS ON FILE
CINDY MIRANDA                     ADDRESS ON FILE
CINDY MOLINO                      ADDRESS ON FILE
CINDY MOORE                       ADDRESS ON FILE
CINDY NOLAN                       ADDRESS ON FILE
CINDY OSTEEN                      ADDRESS ON FILE
CINDY PALMA                       ADDRESS ON FILE
CINDY PETERS                      ADDRESS ON FILE
CINDY PORTER                      ADDRESS ON FILE
CINDY PRICE                       ADDRESS ON FILE
CINDY ROBINSON                    ADDRESS ON FILE
CINDY RODAS                       ADDRESS ON FILE
CINDY ROGERS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 428 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 653 of 2235

Claim Name                              Address Information
CINDY SAUCEDO                           ADDRESS ON FILE
CINDY SUAREZ MENESES                    ADDRESS ON FILE
CINDY TIPPIT                            ADDRESS ON FILE
CINDY VALDEZ                            ADDRESS ON FILE
CINDY WALKER                            ADDRESS ON FILE
CINDY WILKE                             ADDRESS ON FILE
CINQUETTA DANIEL                        ADDRESS ON FILE
CINTAS CORPORATION                      ATTN SR DIRECTOR BUSINESS STRATEGY 6800 CINTAS BLVD PO BOX 625737 CINCINNATI
                                        OH 45262-5737
CINTAS CORPORATION                      ATTN SR DIRECTOR BUSINESS STRATEGY AND DEVELOPMENT GLOBAL ACCOUNTS 6800 CINTAS
                                        BLVD; PO BOX 625737 CINCINNATI OH 45262-5737
CINTAS CORPORATION                      PO BOX 88005 CHICAGO IL 60680
CINTAS CORPORATION 2                    4601 CREEKSTONE DRIVE SUITE 200 DURHAM NC 27703
CINTAS FAS LOCKBOX 636525               PO BOX 636525 CINCINNATI OH 45263
CINTHIA ESPARRAGOZA                     ADDRESS ON FILE
CINTHIA MORALES VIRGEN                  ADDRESS ON FILE
CINTHIA VALADEZ AMEZQUITA               ADDRESS ON FILE
CIOX HEALTH                             PO BOX 409875 ATLANTA GA 30384
CIPERANNA RICHARDSON                    ADDRESS ON FILE
CIPRIAN NEAMTU                          ADDRESS ON FILE
CIPRIANO SQUARE PLAZA CORP              PO BOX 93070 ROCHESTER NY 14692
CIPRIANO SQUARE PLAZA CORPORATION       ATTN DAVID VACCA 270 COMMERCE DR ROCHESTER NY 14623
CIRA GONSALVES                          ADDRESS ON FILE
CIRA MIRTO                              ADDRESS ON FILE
CIRCLE 5 INC                            278 COLEMAN DRIVE LEWISBURG WV 24901
CIRCLE 5 INC                            540 NORTH JEFFERSON STREET LEWISBURG WV 24901
CIRCLE F WILLINGBORO PARTNERS LLC       307 FELLOWSHIP RD SUITE 300 MT LAUREL NJ 08054
CIRCLE MECHANICAL INC                   428 LIVINGSTON AVENUE JAMESTOWN NY 14701
CIRCLE SALES INC                        301 NORTH BROWN STREET BLACKSTONE VA 23824
CIRE GIBSON                             ADDRESS ON FILE
CIRILA M CLAROS                         ADDRESS ON FILE
CIRILO ESPINOZA                         ADDRESS ON FILE
CIRILO LYONS                            ADDRESS ON FILE
CIRLO ACOSTA                            ADDRESS ON FILE
CIRO HERRERA                            ADDRESS ON FILE
CIRO JUAREZ                             ADDRESS ON FILE
CIRO JUAREZ                             ADDRESS ON FILE
CIRY ARNDELL                            ADDRESS ON FILE
CISCOS HEATING AND AIR CONDITIONING INC 8310 PARC PL CHALMETTE LA 70043
CISILIA AIDY                            ADDRESS ON FILE
CIT OF FT PAYNE SALES TAX               100 ALABAMA AVE NW ALCOHOL TAX FORT PAYNE AL 35967
CITATION COLLECTION SERVICES            PO BOX 80239 INDIANAPOLIS IN 46280
CITIGROUP COMMERCIAL MORTGAGE           TRUST 2006 C4 CGCMT 2006 C4 5522 SHAFFER RD 190 S LASALLE ST CHICAGO IL 60603
CITIGROUP COMMERCIAL MORTGAGE TR 2006   190 S LASALLE ST US BANK CHICAGO IL 60603
C4
CITIZEN TRIBUNE                         ADDRESS ON FILE
CITIZENS CHURCH OF THE NAZARENE         113 BUSINESS PARK DR SUITE C BRANSON MO 65616
CITIZENS ENERGY GROUP                   2020 N MERIDIAN ST INDIANAPOLIS IN 46202
CITIZENS ENERGY GROUP                   PO BOX 7056 INDIANAPOLIS IN 46207
CITLALY ALVAREZ                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 429 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 654 of 2235

Claim Name                          Address Information
CITO GREEN                          ADDRESS ON FILE
CITRIN COOPERMAN AND COMPANY LLP    529 FIFTH AVE NEW YORK NY 10017
CITRIN COOPERMAN AND COMPANY LLP    225 BROADHOLLOW RD, STE 401 MELVILLE NY 11747
CITRUS COUNTY TAX COLLECTOR         210 N APOPKA AVE STE 100 INVERNESS FL 34450
CITRUS COUNTY TAX COLLECTOR         210 N APOPKA AVE INVERNESS FL 34450
CITRUS COUNTY UTILITIES             PO BOX 150520 CAPE CORAL FL 33915
CITRUS COUNTY UTILITIES             PO BOX 150520 CAPE CORAL FL 33915-0520
CITRUS COUNTY UTILITIES             3600 W SOVEREIGN PATH LECANTO FL 34461
CITY AND COUNTY OF DENVER           14800 FRYE ROAD LOCKBOX 174401 TX1-0029 FORT WORTH TX 76155
CITY AND COUNTY OF DENVER           201 W COLFAX AVE DENVER CO 80228
CITY BEVERAGE CO INC NC             1471 WEEKSVILLE ROAD ELIZABETH CITY NC 27909
CITY BEVERAGES LLC                  10928 FLORIDA CROWN DRIVE ORLANDO FL 32824
CITY BEVERAGES ORLANDO              10928 FLORIDA CROWN DRIVE ORLANDO FL 32824
CITY CLERK TREASURER                PO BOX 311000 ENTERPRISE AL 36331-1000
CITY NEON INC                       1095 CHAPLIN ROAD MORGANTOWN WV 26501
CITY OF AIKEN                       PO BOX 1608 AIKEN SC 29802
CITY OF AIKEN                       PO BOX 2458 HOSPITALITY TAX AIKEN SC 29802
CITY OF AIKEN                       PO BOX 2458 AIKEN SC 29802-2458
CITY OF AIKEN SALES TAX             PO BOX 2458 HOSPITALITY TAX AIKEN SC 29802
CITY OF ALABASTER                   PO BOX 830525 BIRMINGHAM AL 35283
CITY OF ALABASTER SALES TAX         PO BOX 830525 DEPT CS1 BIRMINGHAM AL 35383
CITY OF ALBANY TREASURERS OFC       PO BOX 447 ALBANY GA 33702
CITY OF ALBANY TREASURERS OFFICE    PO BOX 447 ALBANY GA 33702
CITY OF ALBION                      INCOME TAX DIVISION 112 WEST CASS STREET ALBION MI 49224-0900
CITY OF ALCOA                       PO BOX 9610 ALCOA TN 37701-9610
CITY OF ALCOA UTILITIES             223 ASSOCIATES BLVD ALCOA TN 37701
CITY OF ALCOA UTILITIES             PO BOX 9610 ALCOA TN 37701
CITY OF ALCOA UTILITIES             PO BOX 9610 ALCOA TN 37701-9610
CITY OF ALEXANDER CITY              4 COURT SQ ALEXANDER CITY AL 35010
CITY OF ALEXANDER CITY              PO BOX 552 ALEXANDER CIT AL 35011
CITY OF ALEXANDER CITY              PO BOX 552 CITY REVENUE DEPT ALEXANDER AL 35011
CITY OF ALEXANDER CITY              PO BOX 552 ALEXANDER CITY AL 35011
CITY OF ALLEN PARK                  15915 SOUTHFIELD ALLEN PARK MI 48101-2512
CITY OF ALLENTOWN                   435 HAMILTON ST RM 110 ALLENTOWN PA 18101
CITY OF ALLENTOWN                   BUREAU OF HEALTH 435 HAMILTON ST RM 110 ALLENTOWN PA 18101
CITY OF ALPHARETTA                  2 PARK PLZ ALPHARETTA GA 30009-3680
CITY OF AMERICUS                    101 WEST LAMAR ST CLERK TREASURER AMERICUS GA 31709
CITY OF AMERICUS                    101 WEST LAMAR ST AMERICUS GA 31709
CITY OF ANGOLA UTILITIES            210 N PUBLIC SQ ANGOLA IN 46703
CITY OF APPLE VALLEY                ATTN UTILITY BILLING DEPT 7100 147TH ST W APPLE VALLEY MN 55124-9016
CITY OF ARNOLD MISSOURI             PO BOX 959435 ST LOUIS MO 63195-9435
CITY OF ARNOLD MUNICIPAL SVCS       210 JEFFCO BLVD ARNOLD MO 63010
CITY OF ARNOLD MUNICIPAL SVCS       PO BOX 959435 ST LOUIS MO 63195
CITY OF ASHEVILLE                   70 COURT PLAZA ASHEVILLE NC 28801
CITY OF ASHEVILLE                   PO BOX 733 ASHEVILLE NC 28802
CITY OF ASHLAND                     PO BOX 1839 ASHLAND KY 41105
CITY OF ASHLAND                     OCCUPATIONAL LIC NET PROFIT DIV PO BOX 1839 ASHLAND KY 41105
CITY OF ASHLAND OPT LICENS FEE      DIV OF OCCUPATIONAL LICENSEFEE PO BOX 1839 ASHLAND KY 41105-1839
CITY OF ASHLAND SALES TAX           PO BOX 1839 ASHLAND KY 41105-1839



Epiq Corporate Restructuring, LLC                                                                Page 430 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                           Page 655 of 2235

Claim Name                           Address Information
CITY OF ATHENS                       PO BOX 830725 ALATAX MNTLY ALCOHOL TAX RTN SALES TAX DIV BIRMINHGAM AL
                                     35283-0725
CITY OF ATHENS                       PO BOX 1089 ATHENS AL 35612
CITY OF ATHENS                       815 N JACKSON ST ATHENS TN 37303
CITY OF ATLANTA                      PO BOX 920500 DEPARTMENT OF AVIATION ATLANTA GA 30392
CITY OF ATLANTIC CITY                1301 BACHARACH BOULEVARD ATLANTIC CITY NJ 08401
CITY OF ATTLEBORO                    PO BOX 4173 OFFICE OF THE CITY COLLECTOR WOBURN MA 01888-4173
CITY OF ATTLEBORO FIRE DEPARTMENT    100 UNION STREET ATTLEBORO MA 02703
CITY OF AUBURN AL                    144 TICHENOR AVENUE SUITE 6 AUBURN AL 36830
CITY OF AUGUSTA                      16 CONY ST TAX COLLECTORS OFFICE AUGUSTA ME 04330
CITY OF AURORA                       15151 E ALAMEDA PKWY AURORA CO 80012-1553
CITY OF AURORA                       PO BOX 33001 AURORA CO 80041-3001
CITY OF AVONDALE                     11465 W CIVIC CENTER DR 270 AVONDALE AZ 85323
CITY OF AVONDALE                     11465 W CIVIC CENTER DR STE 260 AVONDALE AZ 85323-6808
CITY OF BARTOW                       450 N WILSON AVE BARTOW FL 33831
CITY OF BARTOW                       PO BOX 1069 BARTOW FL 33831
CITY OF BATTLE CREEK                 PO BOX 1657 BATTLE CREEK MI 49016-1657
CITY OF BAY MINETTE                  301 DOLIVE ST BAY MINETTE AL 36507
CITY OF BEAUFORT                     1911 BOUNDARY ST BEAUFORT SC 29902
CITY OF BEAUFORT SALES TAX           1911 BOUNDARY ST HOSPITALITY FEE BEAUFORT SC 29902
CITY OF BECKLEY                      PO BOX 2494 BECKLEY WV 25802-2494
CITY OF BEDFORD                      TAX DEPARTMENT PO BOX 72450 CLEVELAND OH 44192-0002
CITY OF BELLEFOUNTAINE               135 N DETROIT STREET BELLEFOUNTAINE OH 43311
CITY OF BELLEVUE                     PO BOX 635285 CINCINNATI OH 45263-5285
CITY OF BEREA                        212 CHESTNUT STREET BEREA KY 40403
CITY OF BESSEMER                     1700 3RD AVE N BESSEMER AL 35020
CITY OF BESSEMER                     1806 3RD AVENUE BESSEMER AL 35020
CITY OF BESSEMER SALES TAX           1700 THIRD AVE N BESSEMER AL 35020
CITY OF BIDDEFORD                    205 MAIN STREET BIDDEFORD ME 04005
CITY OF BIG RAPIDS                   226 N MICHIGAN AVE BIG RAPIDS MI 49307
CITY OF BIRMINGHAM                   PO BOX 830638 BIRMINGHAM AL 35283-0638
CITY OF BLUE ASH                     INCOME TAX DEPARTMENT 4343 COOPER ROAD BLUE ASH OH 45242-5699
CITY OF BOWIE                        15901 EXCALIBUR ROAD BOWIE MD 20716
CITY OF BOWLING GREEN                PO BOX 1410 DEPARTMENT OF FINANCE BOWLING GREEN KY 42102-1410
CITY OF BOWLING GREEN                304 N CHURCH ST BOWLING GREEN OH 43402
CITY OF BOWLING GREEN                PO BOX 643791 CINCINNATI OH 45264
CITY OF BRANSON FINANCE DEPT         110 W MADDUX ST STE 200 BUSINESS LICENSE BRANSON MO 65616
CITY OF BRANSON UTILITIES            110 W MADDUX BRANSON MO 65610
CITY OF BREWER                       223 GREEN POINT RD BREWER ME 04412
CITY OF BREWER                       80 N MAIN ST BREWER ME 04412
CITY OF BREWER                       80 N MAIN ST TAX COLLECTORS OFFICE BREWER ME 04412-2039
CITY OF BRIDGEPORT                   999 BROAD ST, 2ND FL BRIDGEPORT CT 06604
CITY OF BRIDGEPORT                   PO BOX 1310 BRIDGEPORT WV 26330
CITY OF BRISTOL                      497 CUMBERLAND ST ROOM 102 BRISTOL VA 24201-4392
CITY OF BRUNSWICK                    TAX OFFICE PO BOX 816 BRUNSWICK OH 44212
CITY OF BRYANT                       210 SW 3RD ST. BRYANT AR 72022
CITY OF BRYANT WATER SEWER           210 SW 3RD ST. BRYANT AR 72022
CITY OF CALHOUN                      700 W LINE ST CALHOUN GA 30701-7910
CITY OF CALHOUN                      PO BOX 248 CALHOUN GA 30703



Epiq Corporate Restructuring, LLC                                                                Page 431 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 656 of 2235

Claim Name                           Address Information
CITY OF CALHOUN                      PO BOX 248 CALHOUN GA 30703-0248
CITY OF CAMBRIDGE UTILITIES          CITY ADMINISTRATION BUILDING 828 WHEELING AVE CAMBRIDGE OH 43725
CITY OF CAMBRIDGE UTILITIES          PO BOX 1117 CAMBRIDGE OH 43725
CITY OF CAPE CORAL                   PO BOX 150027 CAPE CORAL FL 33915
CITY OF CAPE CORAL                   1015 CULTURAL PARK BLVD CAPE CORAL FL 33990
CITY OF CAPE GIRARDEAU               PO BOX 617 CAPE GIRARDEA MO 63702
CITY OF CAPE GIRARDEAU               PO BOX 617 CAPE GIRARDEAU MO 63702
CITY OF CAPE GIRARDEAU               PO BOX 617 CAPE GIRARDEAU MO 63702-0617
CITY OF CARROLLTON                   PO BOX 1949 CARROLLTON GA 30112
CITY OF CARROLLTON                   PO BOX 1949 OCCUPATIONAL TAX CARROLLTON GA 30112
CITY OF CARROLLTON                   PO BOX 1949 CARROLLTON GA 30112-0037
CITY OF CARROLLTON                   315 BRADLEY ST CARROLLTON GA 30117
CITY OF CARROLLTON                   1945 E JACKSON RD CARROLLTON TX 75006-1737
CITY OF CENTERVILLE                  TAX DIVISION 100 W SPRING VALLEY CENTERVILLE OH 45458
CITY OF CHAMPLIN                     PO BOX 856814 MINNEAPOLIS MN 55485-6814
CITY OF CHARLESTON                   915 QUARRIER STREET SUITE 4 CHARLESTON WV 25301
CITY OF CHARLOTTE                    BILLING CENTER PO BOX 1316 CHARLOTTE NC 28201
CITY OF CHARLOTTE                    BILLING CENTER PO BOX 1316 CHARLOTTE NC 28201-1316
CITY OF CHARLOTTE                    CHARLOTTE-MECKLENBURG GOVERNMENT CENTER 600 E 4TH ST CHARLOTTE NC 28202
CITY OF CHARLOTTE                    PO BOX 31032 CHARLOTTE NC 28231
CITY OF CHATTANOOGA                  PO BOX 191 CHATTANOOGA TN 37401-0191
CITY OF CHESAPEAKE                   PO BOX 15285 CHESAPEAKE VA 23328
CITY OF CHESAPEAKE                   PO BOX 16495 CITY TREASURER CHESAPEAKE VA 23328-6495
CITY OF CHESAPEAKE VA                PO BOX 1606 CHESAPEAKE VA 23327-1606
CITY OF CINCINNATI                   PO BOX 634580 CINCINNATI OH 45263-4580
CITY OF CLARKSBURG                   222 W MAIN ST ATTN SERVICE FEES CLARKSBURG VA 26301
CITY OF CLARKSBURG SALES TAX         222 WEST MAIN ST CLARKSBURG WV 26301
CITY OF CLARKSVILLE                  PO BOX 928 CLARKSVILLE TN 37041-0928
CITY OF CLEARWATER                   CUSTOMER SERVICE PO BOX 30020 TAMPA FL 33630
CITY OF CLEARWATER                   CUSTOMER SERVICE PO BOX 30020 TAMPA FL 33630-3020
CITY OF CLEARWATER                   100 S MYRTLE AVE CLEARWATER FL 33756
CITY OF CLEMSON                      1250 TIGER BLVD STE 2 CLEMSON SC 29631
CITY OF CLEMSON                      300 COCHRAN RD CLEMSON SC 29631
CITY OF CLEMSON                      1250 TIGER BLVD SUITE 1 CLEMSON SC 29631
CITY OF CLERMONT                     685 W MONTROSE ST, 1ST FL CLERMONT FL 34711
CITY OF CLERMONT                     685 W MONTROSE ST CLERMONT FL 34711
CITY OF CLERMONT                     PO BOX 120890 CLERMONT FL 34712
CITY OF CLEVELAND DIV OF WATER       PO BOX 94540 CLEVELAND OH 44101
CITY OF CLEVELAND DIV OF WATER       1201 LAKESIDE AVE CLEVELAND OH 44114
CITY OF CLINTON                      PO BOX 580189 CHARLOTTE NC 28258
CITY OF CLINTON                      221 LISBON ST CLINTON NC 28328
CITY OF CLINTON NC                   PO BOX 199 CLINTON NC 28239
CITY OF COCOA                        351 SHEARER BLVD COCOA FL 32922
CITY OF COCOA                        PO BOX 1270 COCOA FL 32923
CITY OF COLD SPRING                  5694 EAST ALEXANDRIA PIKE COLD SPRING KY 41076
CITY OF COLLEGE PARK                 COLLEGE PARK CITY HALL 3667 MAIN ST COLLEGE PARK GA 30337
CITY OF COLLEGE PARK                 PO BOX 87137 COLLEGE PARK GA 30337
CITY OF COLLEGE PARK                 PO BOX 102609 ATLANTA GA 30368
CITY OF COLLINSVILLE                 125 SOUTH CNTR OFFICE OF THE CITY CLERK COLLINSVILLE IL 62234



Epiq Corporate Restructuring, LLC                                                                Page 432 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 657 of 2235

Claim Name                             Address Information
CITY OF COLONIAL HEIGHTS SALES TAX     PO BOX 3401 COMMISSIONER OF THE REVENUE COLONIAL HEIGHT VA 23834
CITY OF COLUMBIA                       1136 WASHINGTON ST COLUMBIA SC 29201
CITY OF COLUMBIA                       PO BOX 7997 COLUMBIA SC 29202
CITY OF COLUMBIA                       PO BOX 147 BUSINESS LICENSE DIVISION COLUMBIA SC 29217
CITY OF COLUMBIA MISSOURI              PO BOX 6015 BUSINESS LICENSE DIV COLUMBIA MO 65205
CITY OF COLUMBIA SC                    PO BOX 147 BUSINESS LICENSE DIV HOSP TAX COLUMBIA SC 29217
CITY OF COLUMBIA TN                    700 N GARDEN ST CITY RECORDER COLUMBIA TN 38401
CITY OF CONCORD                        PO BOX 9582 MANCHESTER NH 03108-9582
CITY OF CONCORD                        24 HORSHE POND LN FIRE DEPARTMENT CONCORD NH 03301
CITY OF CONCORD                        PO BOX 308 CONCORD NC 28016
CITY OF CONCORD                        35 CABARRUS AVE W CONCORD NC 28025
CITY OF CONCORD                        COLLECTIONS PO BOX 580469 CHARLOTTE NC 28258
CITY OF CONYERS                        P O BOX 1259 TAX COLLECTOR CONYERS GA 30207
CITY OF COOKEVILLE                     PO BOX 998 CUSTOMER SERVICE DEPT COOKEVILLE TN 38503-0998
CITY OF COOKEVILLE                     PO BOX 998 COOKEVILLE TN 38503-0998
CITY OF COVINGTON                      LICENSE DEPARTMENT 20 WEST PIKE STREET COVINGTON KY 41011-2298
CITY OF CROSSVILLE                     392 N MAIN ST CROSSVILLE TN 38555
CITY OF CROSSVILLE                     392 N MAIN ST CROSSVILLE TN 38555-4232
CITY OF CROSSVILLE                     392 N MAIN ST CROSSVILLE TN 38555-4275
CITY OF CULLMAN                        PO BOX 278 CULLMAN AL 35056
CITY OF CULLMAN LIQUOR TAX SALES TAX   PO BOX 1206 CULLMAN AL 35056-1206
CITY OF CUYAHOGA FALLS                 INCOME TAX DEPARTMENT 2310 2ND STREET CUYAHOGA FALLS OH 44222
CITY OF CYNTHIANA                      LICENSE FEE DIVISION PO BOX 67 CYNTHIANA KY 41031
CITY OF DALLAS                         200 MAIN ST DALLAS GA 30132
CITY OF DANDRIDGE                      PO BOX 38 DANDRIDGE TN 37725
CITY OF DANVILLE                       PO BOX 3308 DIV OF CENTRAL COLLECTIONS DANVILLE VA 24543-3308
CITY OF DANVILLE VIRGINIA              PO BOX 3308 DIV OF CENTRAL COLLECTIONS DANVILLE VA 24543-3308
CITY OF DARIEN                         106 WASHINGTON STREET DARIEN GA 31305
CITY OF DAYTON INCOME TAX              PO BOX 643700 CINCINNATI OH 45264-3700
CITY OF DAYTONA BEACH                  PO BOX 311 PERMITS AND LICENSING DAYTONA BEACH FL 32115
CITY OF DEERFIELD BEACH                401 SW 4TH ST DEERFIELD BEACH FL 33441
CITY OF DEERFIELD BEACH                150 NE 2ND AVE BUSINESS TAX OFFICE DEERFIELD BEACH FL 33441
CITY OF DELAWARE                       PO BOX 496 DELAWARE OH 43015
CITY OF DENVER                         201 W. COLFAX AVE. DEPARTMENT 1009 DENVER CO 80202
CITY OF DIBERVILLE                     WATER & SEWER DEPT PO BOX 6519 DIBERVILLE MS 39540
CITY OF DIBERVILLE                     PO BOX 6519 DIBERVILLE MS 39540
CITY OF DIBERVILLE                     10383 AUTO MALL PKWY DIBERVILLE MS 39540-3750
CITY OF DOTHAN                         126 N SAINT ANDREWS STREET DOTHAN AL 36303
CITY OF DOUGLAS                        UTILITY PAYMENT PO BOX 102954 ATLANTA GA 30368
CITY OF DOUGLAS                        224 E BRYAN ST DOUGLAS GA 31533
CITY OF DOUGLAS                        PO BOX 470 DOUGLAS GA 31534
CITY OF DOUGLASVILLE                   PO BOX 219 DOUGLASVILLE GA 30133
CITY OF DUBLIN                         100 S CHURCH ST DUBLIN GA 31021
CITY OF DUBLIN                         PO BOX 690 DUBLIN GA 31040
CITY OF DUBLIN                         PO BOX 690 CUSTOMER SERVICE SUPERVISOR DUBLIN GA 31040
CITY OF DUBLIN                         PO BOX 690 DUBLIN GA 31040-0690
CITY OF DUBLIN                         DIVISION OF TAXATION PO BOX 9062 DUBLIN OH 43017-0962
CITY OF DUBLIN                         PO BOX 9062 DUBLIN OH 45217
CITY OF DURHAM FIRE DEPARTMENT         101 CITY HALL PLAZA DURHAM NC 27701



Epiq Corporate Restructuring, LLC                                                                   Page 433 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 658 of 2235

Claim Name                           Address Information
CITY OF EAST ELLIJAY                 PO BOX 1060 EAST ELLIJAY GA 30539
CITY OF EAST POINT                   2757 E POINT ST EAST POINT GA 30344
CITY OF EAST POINT                   2791 E POINT ST EAST POINT GA 30344
CITY OF EDEN                         308 E STADIUM DRIVE EDEN NC 27288
CITY OF EDEN                         PO BOX 70 EDEN NC 27289
CITY OF EDEN                         PO BOX 70 EDEN NC 27289-0070
CITY OF EDINA                        PO BOX 860586 MINNEAPOLIS MN 55486-0586
CITY OF EDINA                        4801 W 50TH STREET PO BOX 860586 MINNEAPOLIS MN 55486-0586
CITY OF ELIZABETH                    50 WINFIELD SCOTT PLAZA TAX COLLECTOR ROOM 102 ELIZABETH NJ 07201-2462
CITY OF ELIZABETH CITY               PO BOX 347 ELIZABETH CIT NC 27907
CITY OF ELIZABETH CITY               306 E COLONIAL AVE ELIZABETH CITY NC 27909
CITY OF ELIZABETH SALES TAX          50 WINFIELD SCOTT PLAZA TAX COLLECTOR ELIZABETH NJ 07201
CITY OF ELIZABETHTOWN                PO BOX 550 ELIZABETHTOWN KY 42702
CITY OF ELIZABETHTOWN                PO BOX 550 ELIZABETHTOWN KY 42702-0550
CITY OF ELIZABETHTOWN                PO BOX 550 DIRECTOR OF FINANCE ATTN RESTAURANT TAX ELIZABETHTOWN KY 42702-0550
CITY OF ELIZABETHTOWN SALES TAX      PO BOX 550 DIRECTOR OF FINANCE ATTN RESTAURANT TAX ELIZABETHTOWN KY 42702-0550
CITY OF ENGLEWOOD TAX DEPARTMENT     333 W NATIONAL ROAD ENGLEWOOD OH 45322
CITY OF ENTERPRISE                   PO BOX 31000 REVENUE DEPARTMENT ENTERPRISE AL 36331
CITY OF ENTERPRISE SALES TAX         PO BOX 311000 ENTERPRISE AL 36331-1000
CITY OF EUCLID                       585 E 222ND ST EUCLID OH 44123-2099
CITY OF FAIRFIELD ALABAMA            4701 GARY AVENUE PO DRAWER 437 FAIRFIELD AL 35064
CITY OF FAIRHOPE                     PO BOX 429 FAIRHOPE AL 36533
CITY OF FAIRHOPE SALES TAX           PO DRAWER 429 FAIRHOPE AL 36533
CITY OF FAIRMONT                     PO BOX 1428 FAIRMONT WV 26555-1428
CITY OF FAIRVIEW HEIGHTS             10025 BUNKUM RD CITY COLLECTOR FAIRVIEW HEIGHTS IL 62208
CITY OF FARMINGTON HILLS             31555 WEST ELEVEN MILE RD FARMINGTON HILLS MI 48336
CITY OF FAYETTEVILLE                 433 HAY ST FAYETTEVILLE NC 28301
CITY OF FAYETTEVILLE                 632 LANGDON ST FAYETTEVILLE NC 28301
CITY OF FAYETTEVILLE                 PO BOX DRAWER D FAYETTEVILLE NC 28302
CITY OF FAYETTEVILLE                 240 GLYNN ST S ATTN: SALES TAX FAYETTEVILLE GA 30214
CITY OF FAYETTEVILLE                 240 GLYNN ST S FAYETTEVILLE GA 30214
CITY OF FAYETTEVILLE                 FIRE DEPARTMENT 240 GLYNN ST S FAYETTEVILLE GA 30214
CITY OF FESTUS                       950 N FIFTH ST FESTUS MO 63028
CITY OF FESTUS                       711 W MAIN ST FESTUS MO 63028
CITY OF FLORENCE                     UTILITY FINANCE DIVISION PO BOX 63010 CHARLOTTE NC 28263
CITY OF FLORENCE                     CITY CENTER 324 W EVANS ST FLORENCE SC 29501
CITY OF FLORENCE                     324 W EVANS ST BUSINESS LICENSE OFFICE FLORENCE SC 29501
CITY OF FLORENCE                     PO BOX 1357 FLORENCE KY 41022-1357
CITY OF FOLEY                        PO DRAWER 1750 FOLEY AL 36536
CITY OF FOLEY SALES TAX              PO BOX 1750 FOLEY AL 36536
CITY OF FOREST PARK                  INCOME TAX DEPT 1201 WEST KEMPER ROAD FOREST PARK OH 45240
CITY OF FORT PAYNE                   100 ALABAMA AVE NW FORT PAYNE AL 35967
CITY OF FRANKLIN KY                  PO BOX 2805 FRANKLIN KY 42135
CITY OF FREDERICKSBURG               601 PRINCESS ANNE ST FREDERICKSBURG VA 22401
CITY OF FRUITLAND                    401 E MAIN ST FRUITLAND MD 21826-0120
CITY OF FRUITLAND                    PO BOX F FRUITLAND MD 21826-0120
CITY OF FRUITLAND                    401 E MAIN ST FRUITLAND 21826-0120
CITY OF FRUITLAND                    401 E MAIN ST PO BOX F FRUITLAND MD 21826-0120
CITY OF GADSDEN                      REVENUE DEPARTMENT PO BOX 267 GADSDEN AL 35902-0267



Epiq Corporate Restructuring, LLC                                                                 Page 434 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                                Page 659 of 2235

Claim Name                               Address Information
CITY OF GADSDEN REVENUE DEPARTMENT       PO BOX 267 GADSDEN AL 35902
CITY OF GADSDEN SALES TAX                PO BOX 267 GADSDEN AL 35902
CITY OF GAINESVILLE                      BILLING AND COLLECTIONS STATION 47 P O BOX 490 GAINESVILLE FL 32627
CITY OF GALLIPOLIS                       PO BOX 339 GALLIPOLIS OH 45631
CITY OF GASTONIA                         PO BOX 1748 BUILDING SERVICES GASTONIA NC 28053
CITY OF GEORGETOWN                       100 N COURT ST GEORGETOWN KY 40324
CITY OF GEORGETOWN SALES TAX             100 COURT ST GEORGETOWN KY 40324
CITY OF GOLDSBORO                        200 N CENTER ST GOLDSBORO NC 27530
CITY OF GOLDSBORO                        PO BOX 1324 CHARLOTTE NC 28201-1324
CITY OF GRAND ISLAND                     100 EAST FIRST STREET GRAND ISLAND NE 68801
CITY OF GREENSBORO                       300 W WASHINGTON ST GREENSBORO NC 27401
CITY OF GREENSBORO                       PO BOX 1170 GREENSBORO NC 27402
CITY OF GREENSBORO BOARD OF              ALCOHOLIC BEVERAGE CONTROL 115 N CEDAR STREET GREENSBORO NC 27401
CITY OF GREENVILLE                       PO BOX 158 GREENVILLE AL 36037
CITY OF GREENVILLE                       MUNICIPAL BUILDING 100 PUBLIC SQUARE GREENVILLE OH 45331
CITY OF GULF BREEZE                      1070 SHORELINE DR GULF BREEZE FL 32561
CITY OF GULF BREEZE                      PO BOX 640 GULF BREEZE FL 32562
CITY OF GULF BREEZE                      PO BOX 640 GULF BREEZE FL 32562-0640
CITY OF HAGERSTOWN                       ONE EAST FRANKLIN ST TREASURERS OFFICE HAGERSTOWN MD 21740
CITY OF HAMILTON-HAMILTON                DIVISION OF TAXATION 345 HIGH STREET FL 3 STE 310 HAMILTON OH 45011
CITY OF HAMPTON                          22 LINCOLN ST ATTN FINANCE DEPT 7TH FLOOR HAMPTON VA 23669
CITY OF HAMPTON SALES TAX                PO BOX 636 COMMISSIONER OF THE REVENUE HAMPTON VA 23669-0636
CITY OF HARRIMAN                         PO BOX 433 HARRIMAN TN 37748
CITY OF HARRISONBURG                     409 SOUTH MAIN ST HARRISONBURG VA 22801
CITY OF HARRISONBURG                     PO BOX 1007 TREASURERS OFFICE HARRISONBURG VA 22803-1007
CITY OF HARRISONBURG VIRGINIA            409 S MAIN ST OFFICE OF THE COMMISSIONER OF REV MUNICIPAL BLDG HARRISONBURG VA
                                         22801
CITY OF HARRISONBURG VIRGINIA            PO BOX 20031 HARRISONBURG VA 22801
CITY OF HENDERSON                        900 S BECKFORD DR HENDERSON NC 27536
CITY OF HENDERSON                        PO BOX 1434 HENDERSON NC 27536
CITY OF HENDERSON                        PO BOX 671 HENDERSON KY 42419-0671
CITY OF HICKORY                          76 N CENTER ST NE HICKORY FIRE DEPT HICKORY NC 28601
CITY OF HICKORY                          76 N CENTER ST NE HICKORY NC 28601
CITY OF HILLVIEW                         INCOME TAX DEPARTMENT 283 CRESTWOOD LANE LOUISVILLE KY 40229
CITY OF HOMESTEAD                        PO BOX 900430 HOMESTEAD FL 33090
CITY OF HOOVER                           100 MUNICIPAL LANE HOOVER AL 35216
CITY OF HOPEWELL                         PO BOX 6430 FREDERICKSBUR VA 22403
CITY OF HOPEWELL                         300 N MAIN ST HOPEWELL VA 23860
CITY OF HOPEWELL                         PO BOX 199 HOPEWELL VA 23860-0199
CITY OF HOPEWELL VA                      PO BOX 1604 HOPEWELL VA 23860
CITY OF HOPKINSVILLE                     715 SOUTH VIRGINIA STREET PO BOX 707 HOPKINSVILLE KY 42241-0707
CITY OF HUBBARD INCOME TAX               PO BOX 307 HUBBARD OH 44425-0307
CITY OF HUBER HEIGHTS OHIO               DIVISION OF TAXATION PO BOX 24309 DAYTON OH 45424
CITY OF HUNTINGTON                       PO BOX 1659 HUNTINGTON WV 25717
CITY OF HUNTSVILLE                       PO BOX 308 HUNTSVILLE AL 35804
CITY OF INDEPENDENCE                     PO BOX 1019 INDEPENDENCE MO 64051
CITY OF INDEPENDENCE HEALTH INSPECTION   PO BOX 1019 INDEPENDENCE MO 64051
CITY OF INDIANAPOLIS                     200 E WASHINGTON ST INDIANAPOLIS IN 46204
CITY OF INVER GROVE HEIGHTS              8150 BARBARA AVE INVER GROVE HEIGHTS MN 55077



Epiq Corporate Restructuring, LLC                                                                     Page 435 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 660 of 2235

Claim Name                              Address Information
CITY OF IRONTON                        TAX ADMINISTRATOR PO BOX 704 IRONTON OH 45638
CITY OF JACKSONVILLE                   PO BOX 128 JACKSONVILLE NC 28541
CITY OF JACKSONVILLE                   515 N JULIA JACKSONVILLE FL 32202
CITY OF JACKSONVILLE                   231 E FORSYTH ST STE 141 JACKSONVILLE FL 32202
CITY OF JACKSONVILLE FIRE PREVENTION   515 N JULIA JACKSONVILLE FL 32202
CITY OF JAMESTOWN                      BOARD OF PUBLIC UTILITIES PO BOX 700 JAMESTOWN NY 14702-0700
CITY OF JASPER                         PO BOX 1589 JASPER AL 35502
CITY OF JASPER SALES TAX               PO BOX 1589 CITY CLERKS OFFICE JASPER AL 35502
CITY OF JEFFERSON                      320 E MCCARTY ST JEFFERSON MO 65101
CITY OF JEFFERSON CITY                 320 E. MCCARTY ST. JEFFERSON CITY MO 65101
CITY OF JEFFERSONTOWN                  ATTN: REVENUE DEPARTMENT PO BOX 991458 JEFFERSONTOWN KY 40269-1458
CITY OF JOHNSON CITY                   PO BOX 2227 JOHNSON CITY TN 37605-2227
CITY OF JONESBORO                      PO BOX 1845 STE 003 JONESBORO AR 72403
CITY OF JONESBORO SALES TAX            PO BOX 1845 COLLECTIONS OFFICE JONESBORO AR 72403
CITY OF JOPLIN                         ATTN UTILITY BILLING 602 S MAIN ST JOPLIN MO 64801
CITY OF KEARNEY                        18 22ND ST PO BOX 1180 KEARNEY NE 68848-1180
CITY OF KEARNEY SALES TAX              PO BOX 1180 KEARNEY NE 68848
CITY OF KENTON-INCOME TAX              111 W FRANKLIN STREET PO BOX 220 KENTON OH 43326
CITY OF KETTERING                      TAX DIVISION PO BOX 293100 KETTERING OH 45429
CITY OF KINGSLAND                      960 S GROVE BLVD KINGSLAND GA 31548
CITY OF KINGSLAND                      P O BOX 250 KINGSLAND GA 31548
CITY OF KINGSLAND                      PO BOX 250 KINGSLAND GA 31548-0250
CITY OF KINSTON                        CITY HALL 207 E KING ST KINSTON NC 28501
CITY OF KINSTON                        PO BOX 3049 KINSTON NC 28502
CITY OF KINSTON                        PO BOX 3049 KINSTON NC 28502-3049
CITY OF KIRKSVILLE                     201 S FRANKLIN KIRKSVILLE MO 63501
CITY OF KIRKSVILLE                     201 S FRANKLIN ST KIRKSVILLE MO 63501
CITY OF KIRKSVILLE                     2001 N OSTEOPATHY ST KIRKSVILLE MO 63501
CITY OF KIRKSVILLE SALES TAX           201 S FRANKLIN ST KIRKSVILLE MO 63501
CITY OF KNOXVILLE                      PO BOX 15001 PROPERTY TAX OFFICE KNOXVILLE TN 37901-5001
CITY OF KOKOMO SANITATION UTILITY      1501 W MARKLAND AVE KOKOMO IN 46901
CITY OF LAKE CITY                      692 SW ST MARGARETS ST LAKE CITY FL 32025
CITY OF LAKE CITY                      205 N MARION AVE LAKE CITY FL 32055
CITY OF LAKE CITY                      PO BOX 1687 LAKE CITY FL 32056
CITY OF LAKELAND                       228 S MASSACHUSETTS AVE LAKELAND FL 33801
CITY OF LAKEWOOD                       12805 DETROIT AVE LAKEWOOD OH 44107
CITY OF LANCASTER INCOME TAX DEPARTMENT CITY OF LANCASTER INCOME TAX DEPARTMENT PO BOX 128 LANCASTER OH 43130
CITY OF LANCASTER PA                   120 N DUKE ST PO BOX 1599 LANCASTER PA 17608
CITY OF LANCASTER PA                   PO BOX 1020 LANCASTER PA 17608
CITY OF LANCASTER PENNSYLVANIA         120 N DUKE STREET PO BOX 120 LANCASTER PA 17608
CITY OF LANSING TREASURER              PO BOX 19219 LANSING MI 48901
CITY OF LAUDERHILL                     5581 WEST OAKLAND PARK BLVD LAUDERHILL FL 33313
CITY OF LAWRENCEVILLE                  70 S CLAYTON ST PO BOX 2200 LAWRENCEVILLE GA 30046
CITY OF LAWRENCEVILLE                  PO BOX 2200 LAWRENCEVILLE GA 30046
CITY OF LAWRENCEVILLE                  PO BOX 2200 LAWRENCEVILLE GA 30046-2200
CITY OF LEBANON                        200 CASTLE HEIGHTS AVE N 117 LEBANON TN 37087
CITY OF LEBANON                        50 SOUTH BROADWAY LEBANON OH 45036
CITY OF LEBANON AUTHORITY              WATER AND SEWER BILLING 2311 RIDGEVIEW RD LEBANON PA 17042
CITY OF LEBANON TN                     200 CARVER LN LEBANON TN 37087



Epiq Corporate Restructuring, LLC                                                                   Page 436 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                 Service List
                                                                             Page 661 of 2235

Claim Name                            Address Information
CITY OF LEBANON TN                    200 N CASTLE HEIGHTS AVE LEBANON TN 37087
CITY OF LEBANON TN                    200 N CASTLE HEIGHTS AVE LEBANON TN 37087-2740
CITY OF LEEDS                         1040 PARK DRIVE LEEDS AL 35094
CITY OF LEESBURG                      25 WEST MARKET ST PO BOX 88 DEPT OF FINANCE LEESBURG VA 20178
CITY OF LEESBURG                      PO BOX 490630 TAX OFFICE LEESBURG FL 34749-0630
CITY OF LEESBURG                      501 MEADOW ST PO BOX 491286 CITY HALL LEESBURG FL 34749-0630
CITY OF LEITCHFIELD                   PO BOX 398 LEITCHFIELD KY 42755
CITY OF LENOIR                        801 W AVE NW LENOIR NC 28645
CITY OF LENOIR                        PO BOX 958 LENOIR NC 28645
CITY OF LINCOLN                       555 S 10TH ST BOX 26 ALARM REGISTRATION LINCOLN NE 65808
CITY OF LINCOLN                       555 S 10TH ST RM 203 BUILDING AND SAFETY DEPT LINCOLN NE 68508
CITY OF LINCOLN NEBRASKA              3131 O ST ENVIROMENTAL PUBLIC HEALTH DIV LINCOLN NE 68510-1514
CITY OF LITCHFIELD                    120 E RYDER LITCHFIELD IL 62056
CITY OF LOGAN INCOME TAX DEPARTMENT   CITY OF LOGAN INCOME TAX DEPARTMENT PO BOX 343 LOGAN OH 43138
CITY OF LOGANVILLE                    4303 LAWRENCEVILLE RD LOGANVILLE GA 30052
CITY OF LOGANVILLE                    PO BOX 39 TAX DEPARTMENT LOGANVILLE GA 30052
CITY OF LOVEJOY                       PO BOX 220 TAX DEPARTMENT LOVEJOY GA 30250-0220
CITY OF LUMBERTON                     500 N CEDAR ST LUMBERTON NC 28358-5545
CITY OF LUMBERTON                     PUBLIC SERVICES DEPT 500 N CEDAR ST PO BOX 1388 LUMBERTON NC 28359
CITY OF LUMBERTON                     500 N CEDAR ST PO BOX 1388 LUMBERTON NC 28359-1388
CITY OF LUMBERTON                     PO BOX 1388 LUMBERTON NC 28359-1388
CITY OF LYNCHBURG UTILITY BLLG        PO BOX 9000 LYNCHBURG VA 24505-9000
CITY OF MADISONVILLE KY               PO BOX 1270 MADISONVILLE KY 42431
CITY OF MANASSAS TREASURER            PO BOX 512 MANASSAS VA 20108
CITY OF MANASSAS VIRGINIA SALES TAX   9027 CENTER ST COMMISSIONER OF THE REVENUE PO BOX 125 MANASSAS VA 20108-0125
CITY OF MANASSAS, TREASURERS OFFICE   9027 CENTER ST, #103 MANASSAS VA 20110
CITY OF MARIETTA                      205 LAWRENCE ST BUSINESS LICENS DIVISION MARIETTA GA 30061
CITY OF MARIETTA                      205 LAWRENCE ST NE DRAWER 609 MARIETTA GA 30061
CITY OF MARIETTA                      205 LAWRENCE ST MARIETTA GA 30061
CITY OF MARIETTA TAX DEPARTMENT       C/O DOUGLAS R HAYNIE 222 WASHINGTON AVE NE MARIETTA GA 30060
CITY OF MARTINSBURG POLICE DEPT       232 N QUEEN ST ATTN ALARMS MARTINSBURG WV 25401
CITY OF MARTINSBURG SALES TAX         PO BOX 828 MARTINSBURG WV 25402
CITY OF MARYSVILLE                    209 S MAIN STREET PO BOX 385 MARYSVILLE OH 43040
CITY OF MARYVILLE                     ATTN DAN CANTWELL 332 HOME AVE MARYVILLE TN 37801
CITY OF MARYVILLE                     412 W BRDWAY MARYVILLE TN 37801-4710
CITY OF MARYVILLE                     825 LAWRENCE AVE MARYVILLE TN 37803
CITY OF MARYVILLE UTILITIES           PO BOX 9760 MARYVILLE TN 37802
CITY OF MARYVILLE UTILITIES           PO BOX 9760 MARRYVILLE TN 37802-9760
CITY OF MARYVILLE UTILITIES           C/O KIZER & BLACK ATTORNEYS PLLC ATTN KELLY A LOVE, ESQ 217 E BROADWAY AVE
                                      MARYVILLE TN 37804
CITY OF MARYVILLE, TENNESSEE          ATTN DEBBIE RYAN 412 W BROADWAY AVE MARYVILLE TN 37801
CITY OF MARYVILLE, TENNESSEE          217 E BROADWAY MARYVILLE TN 37804
CITY OF MASON                         6000 MASON MONTGOMERY ROAD MASON OH 45040
CITY OF MAYSVILLE                     216 BRIDGE STREET MAYSVILLE KY 41056
CITY OF MEBANE                        106 E WASHINGTON ST MEBANE NC 27302
CITY OF MEMPHIS                       PO BOX 185 MEMPHIS TN 38101-0185
CITY OF MERIDEN                       PO BOX 150431 HARTFORD CT 06115-0431
CITY OF MERIDEN                       165 MILLER ST MERIDEN CT 06450
CITY OF MIDDLETOWN                    DEPARTMENT OF TAXATION PO BOX 630157 CINCINNATI OH 45263-0157



Epiq Corporate Restructuring, LLC                                                                  Page 437 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 662 of 2235

Claim Name                           Address Information
CITY OF MILFORD                      180 VICKERS DR MILFORD DE 19963
CITY OF MILFORD                      180 VICKERS DR ATTN LICENSING MILFORD DE 19963
CITY OF MILFORD                      745 CENTER ST, STE 200 MILFORD OH 45150
CITY OF MILFORD                      UTILITIES DEPT 745 CENTER ST STE 200 MILFORD OH 45150
CITY OF MILFORD                      745 CENTER ST STE 200 UTILITIES DEPT MILFORD OH 45150
CITY OF MILLEDGEVILLE                P O BOX 1900 MILLEDGEVILLE GA 31059
CITY OF MILLEDGEVILLE                PO BOX 1900 5TH FLOOR SUITE 500 MILLEDGEVILLE GA 31059
CITY OF MILLEDGEVILLE                119 E HACOCK ST MILLEDGEVILLE GA 31061
CITY OF MILTON                       6738 DIXON ST MILTON FL 32570
CITY OF MILTON                       PO BOX 909 MILTON FL 32572
CITY OF MILWAUKEE                    841 N BROADWAY DEPT OF NEIGHBORHOOD SVCS MILWAUKEE WI 53201-3268
CITY OF MILWAUKEE                    841 N BROADWAY DEPT OF NEIGHBORHOOD SVCS MILWAUKEE WI 53202
CITY OF MOBILE                       PO BOX 3065 MOBILE AL 36652
CITY OF MONTGOMERY                   PO BOX 5070 MONTGOMERY AL 36103-5070
CITY OF MOODY                        670 PARK AVE MOODY AL 35004
CITY OF MORAINE                      INCOME TAX DEPARTMENT 4200 DRYDEN ROAD MORAINE OH 45439
CITY OF MORGANTON                    389 SPRUCE ST MORGANTOWN WV 26505
CITY OF MORGANTOWN                   CITY FINANCE DEPARTMENT 389 SPRUCE STREET MORGANTOWN WV 26505
CITY OF MORRISTOWN                   PO BOX 1654 MORRISTOWN TN 37816-1654
CITY OF MOSS POINT                   4320 MCINNIS AVE MOSS POINT MS 39563
CITY OF MOSS POINT                   4320 MCINNIS ST MOSS POINT MS 39583
CITY OF MOSS POINT                   4320 MCINNIS AVE MOSS POINT MS 39653
CITY OF MOUNT VERNON                 DIV OF WATER AND WASTEWATER 3 NORTH GAY ST SUITE B MOUNT VERNON OH 43050
CITY OF MOUNT VERNON                 3 NORTH GAY ST STE B DIV OF WATER AND WASTEWATER MOUNT VERNON OH 43050
CITY OF MT PLEASANT                  PO BOX 503 MT PLEASANT MI 48804
CITY OF MT PLEASANT                  PO BOX 503 MT PLEASANT MI 48804-0503
CITY OF MT PLEASANT                  PO BOX 503 MOUNT PLEASANT MI 48804-0503
CITY OF MT PLEASANT                  320 W BROADWAY ST MT PLEASANT MI 48858
CITY OF MT PLEASANT                  320 W BROADWAY MT PLEASANT MI 48858
CITY OF MT PLEASANT                  320 W BROADWAY MOUNT PLEASANT MI 48858
CITY OF MT WASHINGTON                PO BOX 285 MT WASHINGTON KY 40047
CITY OF MUSCLE SHOALS                PO BOX 2624 MUSCLE SHOALS AL 35662
CITY OF MUSCLE SHOALS SALES TAX      PO BOX 2624 MUSCLE SHOALS AL 35662
CITY OF N CANTON PUBLIC UTIL         145 N MAIN ST N CANTON OH 44720
CITY OF NASHUA                       PO BOX 885 NASHUA NH 03061-0885
CITY OF NASHUA                       PO BOX 3840 NASHUA NH 03061-3840
CITY OF NEW BERN PAYMENTS            PO BOX 63005 CHARLOTTE NC 28263
CITY OF NEW BERN PAYMENTS            PO BOX 63005 CHARLOTTE NC 28263-3005
CITY OF NEW BERN PAYMENTS            606 FT TOTTEN DR NEW BERN NC 28560
CITY OF NEW IBERIA                   457 E MAIN ST STE 304 NEW IBERIA LA 70560
CITY OF NEW IBERIA                   457 E MAIN ST STE 304 TAX OFFICE NEW IBERIA LA 70560-3700
CITY OF NEW LONDON                   DEPARTMENT OF PUBLIC UTILITIES PO BOX 4127 WOBURN MA 01888
CITY OF NEW LONDON                   15 MASONIC ST, 1ST WINDOW NEW LONDON CT 06320
CITY OF NEW SMYRNA BEACH             210 SAMS AVENUE NEW SMYRNA BEACH FL 32168
CITY OF NEWARK                       PO BOX 4577 NEWARK OH 43058-4577
CITY OF NEWARK - PAYROLL TAX         PAYROLL TAX PO BOX 15118 NEWARK NJ 07192
CITY OF NEWNAN                       25 LAGRANGE ST NEWNAN GA 30263
CITY OF NEWPORT                      PO BOX 370 NEWPORT TN 37821
CITY OF NEWPORT                      DEPT OF FINANCE LICENSE DIVSN PO BOX 1090 NEWPORT KY 41071-1090



Epiq Corporate Restructuring, LLC                                                                 Page 438 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 663 of 2235

Claim Name                              Address Information
CITY OF NICEVILLE                      208 N PARTIN DR NICEVILLE FL 32578
CITY OF NICHILASVILLE TAX ADMINISTRATOR PO BOX 590 NICHOLASVILLE KY 40340-0590
CITY OF NORFOLK TREASURER              100 BROOK AVE STE 400 NORFOLK FIRE MARSHAL NORFOLK VA 23510
CITY OF NORTH AUGUSTA                  100 GEORGIA AVE NORTH AUGUSTA SC 29841
CITY OF NORTH AUGUSTA                  PO BOX 6400 N AUGUSTA SC 29861
CITY OF NORTH AUGUSTA SALES TAX        PO BOX 6400 NORTH AUGUSTA SC 29861-6400
CITY OF NORTH LAS VEGAS                2250 LAS VEGAS BLVD N STE 110 NORTH LAS VEGAS NV 89030
CITY OF NORTH LAS VEGAS                2250 LAS VEGAS BLVD N STE 110 BUSINESS LICENSE DIVISION NORTH LAS VEGAS NV
                                       89030
CITY OF NORTHWOOD                      6000 WALES ROAD NORTHWOOD OH 43619
CITY OF NORWOOD                        4645 MONTGOMERY NORWOOD OH 45212
CITY OF NOVI                           WATER AND SEWER BILL PO BOX 33321 DRAWER 47 DETROIT MI 48232
CITY OF NOVI                           WATER AND SEWER BILL PO BOX 33321 DRAWER 47 DETROIT MI 48232-5321
CITY OF NOVI                           PO BOX 33321 DRAWER 67 DETROIT MI 48232-5321
CITY OF NOVI                           45125 W TEN MILE RD C/O POLICE DEPARTMENT NOVI MI 48375
CITY OF NOVI                           26300 LEE BEGOLE DR NOVI MI 48375
CITY OF OAK GROVE                      PO BOX 250 OAK GROVE KY 42262
CITY OF OCALA                          201 SE 3RD ST 2ND FLOOR GROWTH MGMT DEPT OCALA FL 34471
CITY OF OLDSMAR                        C/O TRASK DAIGNEAULT LLP ATTN THOMAS J TRACK, ESQ 1001 S FORT HARRISON AVE,
                                       STE 201 CLEARWATER FL 33756
CITY OF OLDSMAR                        100 STATE ST W OLDSMAR FL 34677
CITY OF OLDSMAR                        100 STATE ST W OLDSMAR FL 34677-3655
CITY OF OLDSMAR FLORIDA                100 STATE ST W PLANNING AND DEVELOPMENT OLDSMAR FL 34677
CITY OF OPELIKA                        REVENUE DEPARTMENT PO BOX 390 OPELIKA AL 36803
CITY OF ORANGE CITY                    229 E GRAVES AVE ORANGE CITY FL 32763
CITY OF ORANGEBURG                     1016 RUSSELL ST ORANGEBURG SC 29115
CITY OF ORANGEBURG                     DEPT OF PUBLIC UTILITIES PO BOX 1057 ORANGEBURG SC 29116
CITY OF ORANGEBURG                     PO BOX 1057 ORANGEBURG SC 29116-1057
CITY OF OREGON TAX                     5330 SEAMAN ROAD OREGON OH 43616-2608
CITY OF OSWEGO                         13 W ONEIDA ST OSWEGO NY 13126
CITY OF PADUCAH                        PO BOX 2697 PADUCAH KY 42002-2697
CITY OF PALM COAST                     160 LAKE AVE UTILITY DEPARTMENT PALM COAST FL 32164
CITY OF PALM COAST                     160 LAKE AVE PALM COAST FL 32164
CITY OF PARKERSBURG                    PO BOX 1627 PARKERSBURG WV 26102
CITY OF PARMA                          TAX DIVISION 6611 RIDGE ROAD PARMA OH 44129
CITY OF PARMA HEIGHTS                  PO BOX 932516 CLEVELAND OH 44193
CITY OF PEARL                          2420 OLD BRANDON RD PEARL MS 39208
CITY OF PEARL                          PO BOX 54195 PEARL MS 39288
CITY OF PEARL                          PO BOX 54195 PEARL MS 39288-4195
CITY OF PELHAM                         PO BOX 1238 PELHAM AL 35124
CITY OF PENSACOLA                      2757 N PALAFOX ST PENSACOLA FL 32501
CITY OF PENSACOLA                      PO BOX 12910 PENSACOLA FL 32521
CITY OF PERRYSBURG                     PO BOX 490 PERRYSBURG OH 43552-0490
CITY OF PHILADELPHIA                   DEPT OF REVENUE WATER REVENUE BUREAU PO BOX 41496 PHILADELPHIA PA 19101
CITY OF PHILADELPHIA                   PO BOX 8409 PHILADELPHIA PA 19101-8409
CITY OF PHILADELPHIA                   1401 JOHN F KENNEDY BLVD PHILADELPHIA PA 19102
CITY OF PHILADELPHIA                   DEPT OF REV PO BOX 1660 CITY OF PHILADELPHIA PHILADELPHIA PA 19105
CITY OF PHILADELPHIA                   P O BOX 1018 REVENUE DEPARTMENT PHILADELPHIA PA 19105
CITY OF PHILADELPHIA                   PO BOX 8040 PHILADELPHIA PA 19105-8040



Epiq Corporate Restructuring, LLC                                                                 Page 439 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 664 of 2235

Claim Name                           Address Information
CITY OF PHILADELPHIA                 PO BOX 56318 PHILADELPHIA PA 19130-6318
CITY OF PICKERINGTON                 INCOME TAX DEPARTMENT 100 LOCKVILLE ROAD PICKERINGTON OH 43147
CITY OF PITTSBURGH PA                CITY OF PITTSBURGH LS-1 TAX 414 GRANT STREET STE 224 PITTSBURGH PA 15219-2476
CITY OF PITTSBURGH-EXPENSE           414 GRANT STREET STE 224 PITTSBURGH PA 15219-2476
CITY OF PLYMOUTH                     3400 PLYMOUTH BLVD UTILITY BILLING PLYMOUTH MN 55447
CITY OF POCOMOKE                     PO BOX 29 POCOMOKE CITY MD 21851
CITY OF POCOMOKE                     101 CLARKE AVE PO BOX 29 POCOMOKE MD 23669
CITY OF POCOMOKE CITY                POCAMOKE CITY WATER DEPT PO BOX 29 POCOMOKE CITY MD 21851
CITY OF POCOMOKE CITY                POCAMOKE CITY WATER DEPT 101 CLARKE AVE POCOMOKE CITY MD 21851
CITY OF POMPANO BEACH                PO DRAWER 1300 POMPANO BEACH FL 33061
CITY OF POOLER                       100 US HIGHWAY 80 SW POOLER GA 31322
CITY OF POOLER                       100 SW HWY 80 POOLER GA 31322
CITY OF POOLER                       100 SW US HIGHWAY 80 POOLER GA 31322
CITY OF PORT ST LUCIE                121 SW PORT ST LUCIE BLVD BLDG PORT ST LUCIE FL 34984
CITY OF PORTSMOUTH                   P O BOX 6660 PORTSMOUTH NH 23285-5661
CITY OF PORTSMOUTH                   INCOME TAX DIVISION PO BOX 1323 PORTSMOUTH OH 45662
CITY OF PRINCETON                    206 E MARKET STREET PRINCETON KY 42445
CITY OF PUEBLO                       PO BOX 1427 FINANCE DEPT PUEBLO CO 81002
CITY OF PUEBLO                       PO BOX 1427 PUEBLO CO 81002
CITY OF RADCLIFF                     PO DRAWER 519 RADCLIFF KY 40159-0519
CITY OF RAINBOW                      3700 RAINBOW DRIVE RAINBOW CITY AL 35906
CITY OF RALEIGH                      222 W HARGETT ST, STE 311 RALEIGH NC 27601
CITY OF RALEIGH                      PO BOX 590 RALEIGH NC 27602
CITY OF RALEIGH                      PO BOX 590 RALEIGH NC 27602-0590
CITY OF RALEIGH                      PO BOX 71081 CHARLOTTE NC 28272
CITY OF RALEIGH                      PO BOX 71081 CHARLOTTE NC 28272-1081
CITY OF READING                      1000 MARKET STREET READING OH 45215
CITY OF RICHMOND                     900 E BROAD ST RICHMOND VA 23219
CITY OF RICHMOND                     PO BOX 1268 RICHMOND KY 40476-0068
CITY OF ROANOKE                      215 CHURCH AVENUE ROANOKE VA 24011
CITY OF ROCK HILL                    PO BOX 63039 CHARLOTTE NC 28263
CITY OF ROCK HILL                    PO BOX 63039 CHARLOTTE NC 28263-3039
CITY OF ROCK HILL                    155 JOHNSON ST ROCK HILL SC 29730
CITY OF ROCK HILL                    PO BOX 11706 PLANNING & DEV/BUS LICENSE ROCK HILL SC 29731-1706
CITY OF ROCKLEDGE                    1600 HUNTINGTON LN ROCKLEDGE FL 32955
CITY OF ROCKY MOUNT                  PO BOX 1180 ROCKY MOUNT NC 27802
CITY OF ROCKY MOUNT                  PO BOX 1180 ROCKY MOUNT NC 27802-1180
CITY OF RUSSELLVILLE                 PO BOX 247 RUSSELL SPRINGS KY 42642
CITY OF RUSSELLVILLE ARKANSAS        203 S COMMERCE FINANCE DEPT RUSSIVILLE AR 72801
CITY OF RUSSELLVILLE SALES TAX       203 S COMMERCE ATTN ACCOUNTING DIVISION RUSSELLVILLE AR 72801
CITY OF SAINT MARYS                  DEPARTMENT OF TAXATION 106 E SPRING STREET SAINT MARYS OH 45885
CITY OF SALINE                       100 N HARRIS ST SALINE MI 48176
CITY OF SALINE                       100 N HARRIS ST SALINE MI 48176-1642
CITY OF SANFORD                      225 E WEATHERSPOON ST SANFORD NC 27330
CITY OF SANFORD                      PO BOX 63060 CHARLOTTE NC 28263
CITY OF SANFORD                      PO BOX 63060 CHARLOTTE NC 28263-3060
CITY OF SARALAND                     943 SARALAND BLVD S SARALAND AL 36571
CITY OF SAVANNAH                     305 FAHM ST SAVANNAH GA 31401
CITY OF SAVANNAH                     REVENUE DEPARTMENT PO BOX 1968 SAVANNAH GA 31402



Epiq Corporate Restructuring, LLC                                                                Page 440 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 665 of 2235

Claim Name                           Address Information
CITY OF SAVANNAH                     REVENUE DEPARTMENT PO BOX 1968 SAVANNAH GA 31402-1968
CITY OF SAVANNAH                     1400 E PRESIDENT ST WATER RECLAMATION SAVANNAH GA 31404
CITY OF SCOTTSBORO                   316 SOUTH BROAD STREET SCOTTSBORO AL 35768
CITY OF SEBRING                      321 N MANGO ST SEBRING FL 33870
CITY OF SEBRING                      368 S COMMERCE AVE SEBRING FL 33870
CITY OF SEBRING                      PO BOX 9900 SEBRING FL 33871
CITY OF SEBRING                      PO BOX 9900 SEBRING FL 33871-9931
CITY OF SEVEN HILLS                  7325 SUMMITVIEW DR FINANCE DEPT SEVEN HILLS OH 44131
CITY OF SHARONVILLE                  11641 CHESTER ROAD SHARONVILLE OH 45246
CITY OF SHELBY                       300 S WASHINGTON ST SHELBY NC 28151
CITY OF SHELBY                       PO BOX 207 SHELBY NC 28151
CITY OF SHELBY                       PO BOX 207 SHELBY NC 28151-0207
CITY OF SHELBYVILLE                  PO BOX 185 SHELBYVILLE TN 37162
CITY OF SHEPHERDSVILLE               PO BOX 400 SHEPHERDSVILLE KY 40165
CITY OF SHIVELY                      3920 DIXIE HIGHWAY SHIVELY KY 40216
CITY OF SIDNEY                       201 WEST POPLAR SIDNEY OH 45365-2720
CITY OF SIMPSONVILLE                 118 N.E. MAIN ST SIMPSONVILLE SC 29681
CITY OF SIMPSONVILLE SALES TAX       118 NE MAIN ST SIMPSONVILLE SC 29681
CITY OF SMYRNA                       P O BOX 1226 SMYRNA GA 30081
CITY OF SMYRNA                       PO BOX 116296 ATLANTA GA 30368-6296
CITY OF SOMERSET                     PO BOX 989 SOMERSET KY 42502
CITY OF SOMERSET                     400 EAST MT VERNON STREET PO BOX 989 SOMERSET KY 42502
CITY OF SOMERSET ABC SALES TAX       306 E MT VERNON ST SOMERSET KY 42501
CITY OF SPANISH FORT                 7361 SPANISH FORT BLVD SPANISH FORT AL 36527
CITY OF SPARTANBURG                  PO DRAWER 1749 SPARTANBURG SC 29304
CITY OF SPARTANBURG SALES TAX        PO BOX 5495 SPARTANBURG SC 29304
CITY OF SPRINGBORO TAX DEPT          320 W CENTRAL AVE SPRINGBORO OH 45066
CITY OF SPRINGFIELD                  PO BOX 5200 SPRINGFIELD OH 45501-5200
CITY OF SPRINGFIELD                  755 N FRANKLIN AVE SPRINGFIELD MO 65802
CITY OF SPRINGFIELD                  227 E CHESTNUT EXPWY HEALTH DEPARTMENT SPRINGFIELD MO 65802
CITY OF ST MATTHEWS                  3940 GRANDVIEW AVENUE LOUISVILLE KY 40207
CITY OF ST PETERS                    ST PETERS CITY HALL ONE ST PETERS CENTRE BLVD ST PETERS MO 63376
CITY OF ST PETERS                    UTILITY BILLING PO BOX 9 ST PETERS MO 63376
CITY OF ST PETERS                    ONE ST PETERS CENTRE BLVD ST PETERS MO 63376
CITY OF ST PETERS                    UTILITY BILLING PO BOX 9 ST PETERS MO 63376-0090
CITY OF ST PETERSBURG                PO BOX 2842 ST PETERSBURG FL 33731
CITY OF ST ROBERT                    194 EASTLAWN AVE STE A ST ROBERT MO 65584
CITY OF STATESBORO                   58 E MAIN ST, STE B STATESBORO FL 30458
CITY OF STATESBORO                   UTILITIES DEPT PO BOX 348 STATESBORO GA 30459
CITY OF STATESBORO                   PO BOX 348 UTILITIES DEPT STATESBORO GA 30459
CITY OF STATESBORO                   PO BOX 348 TAX DEPARTMENT STATESBORO GA 30459-0348
CITY OF STATESBORO                   50 E MAIN ST ROCKLEDGE FL 32955
CITY OF STONECREST                   3120 STONECREST BLVD STONECREST GA 30038
CITY OF STREETSBORO WATER            9184 STATE RT 43 STREETSBORO OH 44241
CITY OF STREETSBORO WATER            9184 STATE RT 43 STREETSBORO OH 44241-5322
CITY OF SUFFOLK TREASURER            PO BOX 1459 SUFFOLK VA 23439
CITY OF SUFFOLK VA                   PO BOX 1583 SUFFOLK VA 23439-1583
CITY OF SUFFOLK VA                   PO BOX 142557 ALARM PROGRAM IRVING TX 75014
CITY OF SUMTER                       PO BOX 1449 STE 102 SUMTER SC 29151



Epiq Corporate Restructuring, LLC                                                               Page 441 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 666 of 2235

Claim Name                           Address Information
CITY OF SUMTER SALES TAX             PO BOX 1449 HOSPITALITY FEE SUMTER SC 29151-1440
CITY OF SYLVANIA                     DIVISION OF TAXATION PO BOX 510 SYLVANIA OH 43560-0510
CITY OF TAMPA UTILITIES              PO BOX 30191 TAMPA FL 33630-3191
CITY OF TEMPE                        CUSTOMER SERVICES PO BOX 90050 PRESCOTT AZ 86304-9050
CITY OF TERRE HAUTE SEWER            PO BOX 21043 TULSA OK 74121-1043
CITY OF TEXARKANA TEXAS              PO BOX 1967 TEXARKANA TX 75504
CITY OF THOMASVILLE                  PO BOX 368 THOMASVILLE NC 27361
CITY OF THOMASVILLE                  PO BOX 368 THOMASVILLE NC 27361-0368
CITY OF THOMASVILLE                  111 VICTORIA PLACE PO BOX 1540 THOMASVILLE GA 31799
CITY OF THOMASVILLE                  PO BOX 1397 THOMASVILLE GA 31799
CITY OF THOMASVILLE                  111 VICTORIA PLACE THOMASVILLE GA 31799
CITY OF THOMASVILLE SALES TAX        PO 1397 CITY CLERK THOMASVILLE GA 31799
CITY OF TIFTON                       PO BOX 530220 ATLANTA GA 30353
CITY OF TIFTON                       PO BOX 229 BUSINESS LICENSE DIVISION TIFTON GA 31793
CITY OF TIFTON                       130 1ST ST E TIFTON GA 31794
CITY OF TIFTON                       130 E 1ST ST BUSINESS LICENSING DIVISION TIFTON GA 31794
CITY OF TIFTON                       PO BOX 530220 ATLANTA GA 31908-4058
CITY OF TROTWOOD                     PO BOX 633408 CINCINNATI OH 45263-3408
CITY OF TROY                         PO BOX 549 TROY AL 36081
CITY OF TROY                         UTILITY BILLING DIVISION 100 S MARKET ST STE 1 TROY OH 45373
CITY OF TROY                         TROY CITY HALL 500 W BIG BEAVER RD TROY AL 48084
CITY OF TRUSSVILLE SALES TAX         PO BOX 159 REVENUE DEPT TRUSSVILLE AL 35173
CITY OF TULLAHOMA                    PO BOX 807 TULLAHOMA TN 37388
CITY OF TUSCALOOSA                   PO BOX 2089 REVENUE DIVISION TUSCALOOSA AL 35403
CITY OF TUSCALOOSA SALES TAX         PO BOX 2089 TUSCALOOSA AL 35403
CITY OF TUSKEGEE                     PO BOX 830687 TUSKEGEE AL 36083
CITY OF URBANA                       205 S MAIN STREET URBANA OH 43078
CITY OF VALLEY PARK                  320 BENTON STREET VALLEY PARK MO 63088
CITY OF VANDALIA                     PO BOX 727 VANDALIA OH 45377
CITY OF VERO BEACH                   ATTN: UTILITIES 1053 20TH PLACE VERO BEACH FL 32961-1180
CITY OF VIDALIA                      114 JACKSON ST VIDALIA GA 30475
CITY OF VIDALIA                      P O BOX 280 VIDALIA GA 30475
CITY OF VIDALIA                      P O BOX 280 VIDALIA GA 30475-0280
CITY OF VIENNA SALES TAX             P O BOX 5097 VIENNA WV 26105
CITY OF VIRGINIA BEACH               2401 COURTHOUSE DRIVE VIRGINIA BEACH VA 23456
CITY OF VIRGINIA BEACH               CITY TREASURER MUNICIPAL CENTER BLDG 1 2401 COURTHOUSE DR VIRGINIA BEAC VA
                                     23456-9018
CITY OF VIRGINIA BEACH TREASURER     2401 COURTHOUSE DR VIRGINIA BEACH VA 23456
CITY OF WALTERBORO                   UTILITIES DEPT 300 HAMPTON ST WALTERBORO SC 29488
CITY OF WALTERBORO                   300 HAMPTON ST WALTERBORO SC 29488
CITY OF WALTERBORO                   UTILITIES DEPT 300 HAMPTON ST WALTERBORO SC 29488-3929
CITY OF WARNER ROBINS                700 WATSON BLVD WARNER ROBINS GA 31095
CITY OF WARNER ROBINS                700 WATSON BLVD PO 8629 WARNER ROBINS GA 31095
CITY OF WARNER ROBINS                UTILITY PAYMENT PO BOX 8659 WARNER ROBINS GA 31095
CITY OF WARNER ROBINS                PO BOX 8629 WARNER ROBINS GA 31095
CITY OF WARNER ROBINS                CITY CLERKS OFFICE WARNER ROBINS GA 31099
CITY OF WARREN                       INCOME TAX DEPARTMENT PO BOX 230 WARREN OH 44482
CITY OF WARSAW WSTEWTR PAYMENT       102 S BUFFALO ST WARSAW IN 46580
CITY OF WARSAW WSTEWTR PAYMENT       PO BOX 557 WARSAW IN 46581



Epiq Corporate Restructuring, LLC                                                               Page 442 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 667 of 2235

Claim Name                           Address Information
CITY OF WATERTOWN COMPTROLLER        245 WASHINGTON ST SUITE 203 WATERTOWN NY 13601
CITY OF WAYCROSS                     417 PENDLETON ST WAYCROSS GA 31502-0099
CITY OF WAYNESBORO SALES TAX         503 W MAIN ST ROOM 107 COMMISSIONER OF THE REVENUE WAYNESBORO VA 22980
CITY OF WEST CARROLLTON              PO BOX 10 WEST CARROLLTON OH 45449
CITY OF WEST COLUMBIA                200 N 12TH ST W COLUMBIA SC 29171
CITY OF WEST COLUMBIA                WATER COLLECTION DIV CITY HALL PO BOX 4044 W COLUMBIA SC 29171
CITY OF WEST COLUMBIA                PO BOX 4044 WEST COLUMBIA SC 29171
CITY OF WEST COLUMBIA                WATER COLLECTION DIV CITY HALL PO BOX 4044 W COLUMBIA SC 29171-4044
CITY OF WEST PLAINS                  PO BOX 710 WEST PLAINS MO 65775
CITY OF WESTLAND                     36300 WARREN RD WESTLAND MI 48185
CITY OF WESTMINSTER                  56 W MAIN ST TAX DEPT WESTMINSTER MD 21157
CITY OF WESTMINSTER                  PO BOX 182213 MAIL STOP 2 COLUMBUS OH 43218-2213
CITY OF WHITEHALL INCOME TAX DEPT    CITY OF WHITEHALL INCOME TAX DEPARTMENT 360 SOUTH YEARLING ROAD WHITEHALL OH
                                     43213
CITY OF WILMINGTON                   LOUIS L REDDING CITY/COUNTY 800 FRENCH STREET 6TH FLOOR WILMINGTON DE
                                     19801-3537
CITY OF WILMINGTON                   PO BOX 1810 COLLECTIONS DIVISION WILMINGTON NC 28402
CITY OF WILMINGTON INCOME TAX        PO BOX 786 WILMINGTON OH 45177
CITY OF WILSON                       PO BOX 10 WILSON NC 27894
CITY OF WINCHESTER                   PO BOX 263 WINCHESTER VA 22604
CITY OF WINCHESTER                   CITY OF WINCHESTER PO BOX 4135 WINCHESTER KY 40392
CITY OF WINDER                       45 E ATHENS ST PO BOX 568 WINDER GA 30680
CITY OF WINDER                       PO BOX 566 WINDER GA 30680
CITY OF WINDER                       45 E ATHENS ST WINDER GA 30680-2531
CITY OF WINTER HAVEN                 PO BOX 2277 WINTER HAVEN FL 33881
CITY OF WINTER HAVEN                 551 3RD ST NW WINTER HAVEN FL 33881
CITY OF WINTER HAVEN                 451 THIRD ST WINTER HAVEN FL 33881
CITY OF WINTER HAVEN                 UTILITY ACCOUNT SERVICES PO BOX 2277 WINTER HAVEN FL 33883
CITY OF WINTER HAVEN                 UTILITY ACCOUNT SERVICES PO BOX 2277 WINTER HAVEN FL 33883-2277
CITY OF WOODSTOCK                    12453 HWY 92 WOODSTOCK GA 30188-3698
CITY OF WORCESTER                    25 MEADE ST DEPT OF INSPECTONAL SVCS WORCESTER MA 01610
CITY OF XENIA                        PO BOX 490 XENIA OH 45385-0490
CITY OF ZEPHYRHILLS                  415 PISGAH CHURCH RD STE 374 GREENSBORO NC 27455
CITY OF ZEPHYRHILLS                  5335 EIGHTH ST ZEPHYRHILLS FL 33542
CITY OF ZEPHYRHILLS                  39825 ALSTON AVE ZEPHYRHILLS FL 35542
CITY OF ZEPHYRHILLS                  5335 EIGHTH ST ZEPHYRHILLS FL 35542
CITY OF ZEPHYRHILLS                  PO BOX 52747 PHOENIX AZ 85072
CITY SCHOOL DISTRICT OF OSWEGO       PO BOX 890 OSWEGO NY 13126
CITY UTILITIES                       301 E CENTRAL SPRINGFIELD MO 65809
CITY UTILITIES OF SPRINGFIELD        PO BOX 551 SPRINGFIELD MO 65801
CITY UTILITIES OF SPRINGFIELD        301 E CENTRAL SPRINGFIELD MO 65809
CITY-COUNTY TAX COLLECTOR            PO BOX 32728 CHARLOTTE NC 28232
CITYWIDE SEWER DRAIN                 PO BOX 350 100 VOICE RD CARLE PLACE NY 11514
CJ HOWARD                            ADDRESS ON FILE
CJ LEWIS                             ADDRESS ON FILE
CJAY PURCELL                         ADDRESS ON FILE
CJS TOBACCO SHOP INC                 2152 HARPER RD BECKLEY WV 25801
CK PARTS LLC                         PO BOX 2082 WEST COLUMBIA SC 29171
CKORYIANA CLAY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 443 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 668 of 2235

Claim Name                          Address Information
CL BURKS CONST COMMERCIAL ROOFING   CONTRACTORS LLC 1640 REDI RD CUMMING GA 30040
CLA LANDSCAPING INC                 5685 YOUNBGQUIST RD FORT MYERS FL 33912
CLAIRCIDE DESTY                     ADDRESS ON FILE
CLAIRE BAILEY                       ADDRESS ON FILE
CLAIRE BECHTER                      ADDRESS ON FILE
CLAIRE BUST                         ADDRESS ON FILE
CLAIRE DAPOLITO                     ADDRESS ON FILE
CLAIRE DOUGLASS                     ADDRESS ON FILE
CLAIRE DUSHANE                      ADDRESS ON FILE
CLAIRE ENGELS                       ADDRESS ON FILE
CLAIRE EVERETT                      ADDRESS ON FILE
CLAIRE HOLLERAN                     ADDRESS ON FILE
CLAIRE HOPPEN                       ADDRESS ON FILE
CLAIRE KAPLIN                       ADDRESS ON FILE
CLAIRE LAYNES                       ADDRESS ON FILE
CLAIRE LEMEK                        ADDRESS ON FILE
CLAIRE MAGLEY                       ADDRESS ON FILE
CLAIRE MAHONEY                      ADDRESS ON FILE
CLAIRE MCGUINNESS                   ADDRESS ON FILE
CLAIRE MCMILLAN                     ADDRESS ON FILE
CLAIRE MORAVITZ                     ADDRESS ON FILE
CLAIRE MUNRO                        ADDRESS ON FILE
CLAIRE PREVOST                      ADDRESS ON FILE
CLAIRE ROBINSON                     ADDRESS ON FILE
CLAIRE SHAFER                       ADDRESS ON FILE
CLAIRE STACEY                       ADDRESS ON FILE
CLAIRE TACKETT                      ADDRESS ON FILE
CLAIRE VALLANO                      ADDRESS ON FILE
CLAIRE WENZEL                       ADDRESS ON FILE
CLAIRESSA RIDER                     ADDRESS ON FILE
CLAIRMONT JOHN                      ADDRESS ON FILE
CLAIRMONT MOORE                     ADDRESS ON FILE
CLANT, INC.                         111 SOUTH MAITLAND AVENUE, SUITE 213 PO BOX 941483 MAITLAND FL 32294-1483
CLANT, INC.                         C/O ISOLA AND ASSOCIATES 111 SOUTH MAITLAND AVE, STE 213 P.O. BOX 941483
                                    MAITLAND FL 32294-1483
CLARA CAMPBELL                      ADDRESS ON FILE
CLARA COBB                          ADDRESS ON FILE
CLARA COE                           ADDRESS ON FILE
CLARA CROSSON                       ADDRESS ON FILE
CLARA DE STEFANO                    ADDRESS ON FILE
CLARA DOGGETT                       ADDRESS ON FILE
CLARA E                             ADDRESS ON FILE
CLARA MASSEY                        ADDRESS ON FILE
CLARA MOORE                         ADDRESS ON FILE
CLARE MCKELWAY                      ADDRESS ON FILE
CLARE SOUDER                        ADDRESS ON FILE
CLARE STIEFERMAN                    ADDRESS ON FILE
CLARECE PHILLIPS                    ADDRESS ON FILE
CLARENCE BARLEY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 444 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 669 of 2235

Claim Name                           Address Information
CLARENCE BARNES                      ADDRESS ON FILE
CLARENCE BRACKINGSIII                ADDRESS ON FILE
CLARENCE BROOKS                      ADDRESS ON FILE
CLARENCE CAMPBELL                    ADDRESS ON FILE
CLARENCE CAMPBELL                    ADDRESS ON FILE
CLARENCE CENTER                      ADDRESS ON FILE
CLARENCE CRAWFORD                    ADDRESS ON FILE
CLARENCE DURHAM JR                   ADDRESS ON FILE
CLARENCE EALEY                       ADDRESS ON FILE
CLARENCE FLETCHER JR                 ADDRESS ON FILE
CLARENCE FRENCH                      ADDRESS ON FILE
CLARENCE GARCIA                      ADDRESS ON FILE
CLARENCE HARRIS                      ADDRESS ON FILE
CLARENCE HILL                        ADDRESS ON FILE
CLARENCE HOWELL                      ADDRESS ON FILE
CLARENCE IVERY                       ADDRESS ON FILE
CLARENCE MILLER                      ADDRESS ON FILE
CLARENCE MITCHELL                    ADDRESS ON FILE
CLARENCE PATTERSON                   ADDRESS ON FILE
CLARENCE PORTER                      ADDRESS ON FILE
CLARENCE ROBERTSON                   ADDRESS ON FILE
CLARENCE SMITH                       ADDRESS ON FILE
CLARENCE TOLER                       ADDRESS ON FILE
CLARENCE WADE                        ADDRESS ON FILE
CLARENCE WARREN                      ADDRESS ON FILE
CLARENCE YOUNG                       ADDRESS ON FILE
CLARENCIA LUSTER                     ADDRESS ON FILE
CLARETHA DAVIS                       ADDRESS ON FILE
CLARETTA BETHEA                      ADDRESS ON FILE
CLARIBEL GULLIER BAEZ GERMAN         ADDRESS ON FILE
CLARIBEL SMITH                       ADDRESS ON FILE
CLARIBEL SORIA                       ADDRESS ON FILE
CLARICE ARMSTRONG-SMITH              ADDRESS ON FILE
CLARICE HORN                         ADDRESS ON FILE
CLARICE WETMORE                      ADDRESS ON FILE
CLARICE WETMORE                      ADDRESS ON FILE
CLARISA ACREE                        ADDRESS ON FILE
CLARISSA BARLER                      ADDRESS ON FILE
CLARISSA BROWN                       ADDRESS ON FILE
CLARISSA CARTER                      ADDRESS ON FILE
CLARISSA DUNAGAN                     ADDRESS ON FILE
CLARISSA JENSEN                      ADDRESS ON FILE
CLARISSA KEALON                      ADDRESS ON FILE
CLARISSA MARIE ROJAS                 ADDRESS ON FILE
CLARISSA MARTINEZ                    ADDRESS ON FILE
CLARISSA ROGERS                      ADDRESS ON FILE
CLARISSA ROMAN                       ADDRESS ON FILE
CLARISSA WHARTON                     ADDRESS ON FILE
CLARISSA WRIGHT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 445 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 670 of 2235

Claim Name                              Address Information
CLARISSE MINTER                         ADDRESS ON FILE
CLARK ALLEN                             ADDRESS ON FILE
CLARK BEVERAGE                          PO BOX 968 STARKVILLE MS 39759
CLARK COUNTY BEVERAGE MANAGEMENTNBM     7500 W LAKE MEAD RD 9137 LAS VEGAS NV 89128
CLARK RETCHER                           ADDRESS ON FILE
CLARK RICHARDSON II                     ADDRESS ON FILE
CLARK WRIGHT                            ADDRESS ON FILE
CLARKSTON GLASS SERVICE INC             6577 DIXIE HIGHWAY CLARKSTON MI 48346
CLARKSVILLE DEPARTMENT OF ELECTRICITY   2021 WILMA RUDOLPH BLVD CLARKSVILLE TN 37040
CLARKSVILLE DEPARTMENT OF ELECTRICITY   PO BOX 31509 CLARKSVILLE TN 37040-0026
CLARKSVILLE DEPT OF ELECTRICTY          2021 WILMA RUDOLPH BLVD CLARKSVILLE TN 37040
CLARKSVILLE DEPT OF ELECTRICTY          PO BOX 31449 CLARKSVILLE TN 37040
CLARKSVILLE GAS & WATER                 PO BOX 31329 CLARKSVILLE TN 37040
CLARKSVILLE GAS & WATER                 2215 MADISON ST CLARKSVILLE TN 37043
CLARO Y CIA                             APOQUINDO 3721 13TH FLOOR LAS CONDES SANTIAGO CHILE
CLARRY, ELLEN                           ADDRESS ON FILE
CLASSIC BRANDS ATHENS                   6441 WOODBROOK RD ALBANY OH 45710
CLASSIC CITY BEVERAGE                   530 CALHOUN DR ATHENS GA 30601
CLASSIC CLEAN RESTORATION               263 RANCH RD BLOOMINGDALE GA 31302
CLASSIC CUT LANDSCAPING                 PO BOX 22163 LEXINGTON KY 40522
CLASSIC LAWN SERVICE                    11946 SHANER AVENUE NE CEDAR SPRINGS MI 49319
CLASSIC RESTAURANT SERVICES LLC         17408 TILLER COURT SUITE 1200 WESTFIELD IN 46074
CLASSIC SIGN SERVICES                   125 N SERVICE RD ST PETERS MO 63376
CLASSIE GRAVES                          ADDRESS ON FILE
CLASSIE HUGHES                          ADDRESS ON FILE
CLASSY PEACOCK                          ADDRESS ON FILE
CLAUDAIA JEFFERSON                      ADDRESS ON FILE
CLAUDANIEL MICHEL                       ADDRESS ON FILE
CLAUDE BARTON                           ADDRESS ON FILE
CLAUDE BROWN                            ADDRESS ON FILE
CLAUDE DANIEL                           ADDRESS ON FILE
CLAUDE DESIR                            ADDRESS ON FILE
CLAUDE JOHNSON                          ADDRESS ON FILE
CLAUDE L GAUTHIER                       ADDRESS ON FILE
CLAUDE WIMS                             ADDRESS ON FILE
CLAUDELL ALLEN                          ADDRESS ON FILE
CLAUDEREKA RUDOLPH                      ADDRESS ON FILE
CLAUDETTE BROWNING                      ADDRESS ON FILE
CLAUDETTE CITRONNELLE                   ADDRESS ON FILE
CLAUDIA ALVARADO                        ADDRESS ON FILE
CLAUDIA BOWMAN                          ADDRESS ON FILE
CLAUDIA BROADWAY                        ADDRESS ON FILE
CLAUDIA CABRERA                         ADDRESS ON FILE
CLAUDIA CARETA                          ADDRESS ON FILE
CLAUDIA CARLEO                          ADDRESS ON FILE
CLAUDIA CASTILLA HURTADO                ADDRESS ON FILE
CLAUDIA COOK                            ADDRESS ON FILE
CLAUDIA CORTEZ BOCANGEL                 ADDRESS ON FILE
CLAUDIA EARNEST                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 446 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 671 of 2235

Claim Name                           Address Information
CLAUDIA GAITAN OSORIO                ADDRESS ON FILE
CLAUDIA GUERRERO                     ADDRESS ON FILE
CLAUDIA KENNEDY                      ADDRESS ON FILE
CLAUDIA LAING                        ADDRESS ON FILE
CLAUDIA LAYFIELD                     ADDRESS ON FILE
CLAUDIA LEWIS                        ADDRESS ON FILE
CLAUDIA MAZARIEGOS-LEMUS             ADDRESS ON FILE
CLAUDIA MEDINA NIEVES                ADDRESS ON FILE
CLAUDIA PULIDO                       ADDRESS ON FILE
CLAUDIA REMLINGER                    ADDRESS ON FILE
CLAUDIA SLIFKO                       ADDRESS ON FILE
CLAUDIA TRUCCO                       ADDRESS ON FILE
CLAUDIA VILLANUEVA MARTINEZ          ADDRESS ON FILE
CLAUDIA VITE TORRES                  ADDRESS ON FILE
CLAUDICIA VILLAREAL                  ADDRESS ON FILE
CLAUDINE JACOB                       ADDRESS ON FILE
CLAUDINE SUPERVILLE                  ADDRESS ON FILE
CLAUDIU SANDAR                       ADDRESS ON FILE
CLAUDIUS DAVIS                       ADDRESS ON FILE
CLAUDJA BROWN                        ADDRESS ON FILE
CLAUS NIELSEN                        ADDRESS ON FILE
CLAVEL WILIBALDO                     ADDRESS ON FILE
CLAY ARNOLD                          ADDRESS ON FILE
CLAY BROWN                           ADDRESS ON FILE
CLAY COUNTY TAX COLLECTOR            PO BOX 218 GREEN COVE SPRINGS FL 32043
CLAY COUNTY UTILITY AUTHORITY        3176 OLD JENNINGS ROAD MIDDLEBURG FL 32068-3907
CLAY ELECTRIC COOP INC               PO BOX 308 KEYSTONE HEIG FL 32656
CLAY ELECTRIC COOP INC               65 SW CITRUS AVE PO BOX 308 KEYSTONE HEIGHTS FL 32656-0308
CLAY GARDNER III                     ADDRESS ON FILE
CLAY GRIFFIN                         ADDRESS ON FILE
CLAY GUIN                            ADDRESS ON FILE
CLAY HANSARD                         ADDRESS ON FILE
CLAY JONES                           ADDRESS ON FILE
CLAY PORTER                          ADDRESS ON FILE
CLAY TURNER                          ADDRESS ON FILE
CLAY WOOTEN                          ADDRESS ON FILE
CLAYASHA THOMAS                      ADDRESS ON FILE
CLAYBORN ALLEN                       ADDRESS ON FILE
CLAYBURN HVACR INC                   1808 N HIGH AVE FAYETTEVILLE AR 72704
CLAYCO ELECTRIC COMPANY              319 E 11TH AVE NORTH KANSAS CITY MO 64116
CLAYTOIN COUNTY HEALTH DEPARRMENT    1895 PHOENIX BLVD STE350 COLLEGE PARK GA 30349
CLAYTON BOGGS                        ADDRESS ON FILE
CLAYTON BRINDLE                      ADDRESS ON FILE
CLAYTON BULLARD                      ADDRESS ON FILE
CLAYTON BURNS                        ADDRESS ON FILE
CLAYTON CENTER FOR THE ARTS          502 E LAMAR ALEXANDER PKWY MARYVILLE TN 37804
CLAYTON COLVIN                       ADDRESS ON FILE
CLAYTON CORINGRATO                   ADDRESS ON FILE
CLAYTON COUNTY                       FIRE EMERGENCY SERVICES 7810 HIGHWAY 85 RIVERDALE GA 30274



Epiq Corporate Restructuring, LLC                                                                 Page 447 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 672 of 2235

Claim Name                           Address Information
CLAYTON COUNTY WATER AUTH            1600 BATTLE CREEK RD MORROW GA 30260-4302
CLAYTON COUNTY WATER AUTH            PO BOX 117195 ATLANTA GA 30368-7195
CLAYTON CULWELL                      ADDRESS ON FILE
CLAYTON DUNN                         ADDRESS ON FILE
CLAYTON FORD                         ADDRESS ON FILE
CLAYTON FRITHO                       ADDRESS ON FILE
CLAYTON HENRY                        ADDRESS ON FILE
CLAYTON HINKLIN HINKLIN              ADDRESS ON FILE
CLAYTON KINNA                        ADDRESS ON FILE
CLAYTON LEWIS                        ADDRESS ON FILE
CLAYTON LOEHR                        ADDRESS ON FILE
CLAYTON MADDEN                       ADDRESS ON FILE
CLAYTON MARTINEZ                     ADDRESS ON FILE
CLAYTON MAXWELL                      ADDRESS ON FILE
CLAYTON MOGG                         ADDRESS ON FILE
CLAYTON MROCZEK                      ADDRESS ON FILE
CLAYTON MURRAY                       ADDRESS ON FILE
CLAYTON PENROD                       ADDRESS ON FILE
CLAYTON SCARBOROUGH                  ADDRESS ON FILE
CLAYTON SCHREINER                    ADDRESS ON FILE
CLAYTON SHAFFER                      ADDRESS ON FILE
CLAYTON SHANNON                      ADDRESS ON FILE
CLAYTON SHOOK                        ADDRESS ON FILE
CLAYTON SPRADLEY                     ADDRESS ON FILE
CLAYTON STANLEY                      ADDRESS ON FILE
CLAYTON SYKES                        ADDRESS ON FILE
CLAYTON THOMPSON                     ADDRESS ON FILE
CLAYTON WILLIAMS                     ADDRESS ON FILE
CLAYTON WOLFGANG                     ADDRESS ON FILE
CLAYTON WORONIK                      ADDRESS ON FILE
CLAYTON ZICK                         ADDRESS ON FILE
CLEAN BY ANY MEANS LLC               1661 BROADBRIDGE AVE STRATFORD CT 06614
CLEAN CEILING PLUS INC               PO BOX 853056 MESQUITE TX 75185
CLEAN CEILING PLUS INC               PO BOX 853056 W ALENE DR MESQUITE TX 75185
CLEAN MEAN CARPET MACHINE LLC        12204 W COCOPHA ST AVONDALE AZ 85323
CLEAN START PRESSURE WASHING         485 FARM LOOP ALEXANDER CITY AL 35010
CLEANINGON DEMAND LLC                363 MORRIS RD SADIEVILLE KY 40370
CLEAR BEER DRAFT SYSTEMS INC         51 FAWN LANE WEST SOUTH SETAUKET NY 11720
CLEAR CHANNEL OUTDOOR LLC            ATTN BRIAN TEGELER 4830 N LOOP 1604W, SUITE 111 SAN ANTONIO TX 78249
CLEAR CHOICE CONSTRUCTION            6110 BISON ST KEARNEY NE 68845
CLEAR VIEW SERVICES                  PO BOX 127 ALLEN MD 21810
CLEAR VU WINDOW CLEANING INC         2094 SOUTH 56TH STREET MILWAUKEE WI 53219
CLEARVIEW WINDOW CLEANING            936 W WALNUT SPRINGFIELD MO 65806
CLEARWASH LIMITED INC                26692 CHRISTY DR CHESTERFIELD MI 48051
CLEEN SERV INC                       PO BOX 2276 LAKE CITY FL 32056
CLEMENS ELZER                        ADDRESS ON FILE
CLEMENSON RENEIS                     ADDRESS ON FILE
CLEMENT BAKER                        ADDRESS ON FILE
CLEMON KELLY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 448 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 673 of 2235

Claim Name                           Address Information
CLENAE GATHERN                       ADDRESS ON FILE
CLEO DEERING                         ADDRESS ON FILE
CLEOPATRE LAKE                       ADDRESS ON FILE
CLEOPHUS LEE II                      ADDRESS ON FILE
CLEOPHUS RIMMER                      ADDRESS ON FILE
CLEOTHA DANIELS                      ADDRESS ON FILE
CLERK OF CIRCUT COURT                14735 MAIN ST UPPER MARLBORO MD 20772
CLERMONT COUNTY TREASURER            2275 BAUER RD 300 BATAVIA OH 45103
CLERMONT COUNTY TREASURER            101 E MAIN ST BATAVIA OH 45103-2959
CLERMONT DISTRIBUTING                1155 OLD STATE ROUTE 74 BATAVIA OH 45103
CLESIUS DELBRUN                      ADDRESS ON FILE
CLETUS TURNER                        ADDRESS ON FILE
CLEVAN AGUILAR JR                    ADDRESS ON FILE
CLEVELAND COX                        ADDRESS ON FILE
CLEVELAND STEWART                    ADDRESS ON FILE
CLEVELAND WELDON                     ADDRESS ON FILE
CLG INC                              3001 SPRING FOREST RD RALEIGH NC 27616-2815
CLIF ANDERSON                        ADDRESS ON FILE
CLIFFANIQUA TOWBRIDGE                ADDRESS ON FILE
CLIFFORD BABB                        ADDRESS ON FILE
CLIFFORD DAVIS                       ADDRESS ON FILE
CLIFFORD HENISER                     ADDRESS ON FILE
CLIFFORD HOBBS                       ADDRESS ON FILE
CLIFFORD HUGHES                      ADDRESS ON FILE
CLIFFORD KONAH                       ADDRESS ON FILE
CLIFFORD LATIBEAUDIERE               ADDRESS ON FILE
CLIFFORD LEE                         ADDRESS ON FILE
CLIFFORD LEE                         ADDRESS ON FILE
CLIFFORD LEGATES                     ADDRESS ON FILE
CLIFFORD PIERCE                      ADDRESS ON FILE
CLIFFORD POWELL                      ADDRESS ON FILE
CLIFFORD THOMPSON                    ADDRESS ON FILE
CLIFFORD WATSON                      ADDRESS ON FILE
CLIFFORD WILLIAMS                    ADDRESS ON FILE
CLIFFORD YORKS                       ADDRESS ON FILE
CLIFORD DUMERJEAN                    ADDRESS ON FILE
CLIFTON ARMSTRONG                    ADDRESS ON FILE
CLIFTON BREWER                       ADDRESS ON FILE
CLIFTON CAREY                        ADDRESS ON FILE
CLIFTON CASURRA                      ADDRESS ON FILE
CLIFTON CRAIG                        ADDRESS ON FILE
CLIFTON HAMPTON                      ADDRESS ON FILE
CLIFTON JACKSON                      ADDRESS ON FILE
CLIFTON JONES                        ADDRESS ON FILE
CLIFTON LEE                          ADDRESS ON FILE
CLIFTON LEWIS                        ADDRESS ON FILE
CLIFTON MALONE                       ADDRESS ON FILE
CLIFTON MCKOY                        ADDRESS ON FILE
CLIFTON MITCHELL                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 449 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 674 of 2235

Claim Name                              Address Information
CLIFTON ROBERSON                       ADDRESS ON FILE
CLIFTON SMITH                          ADDRESS ON FILE
CLIFTON STEWART                        ADDRESS ON FILE
CLIFTON TOWNSEND                       ADDRESS ON FILE
CLIFTON WALKER                         ADDRESS ON FILE
CLIFTON WEBB                           ADDRESS ON FILE
CLINE GRIFFITH                         ADDRESS ON FILE
CLINES GREENHOUSE NURSERY & LANDSCAPING 8229 E HOLLY GROVE ROAD THOMASVILLE NC 27360
CLINT ARNOLD                           ADDRESS ON FILE
CLINT CHAFFEE                          ADDRESS ON FILE
CLINT CHAMBERS                         ADDRESS ON FILE
CLINT JOHNSTON                         ADDRESS ON FILE
CLINT LARSEN                           ADDRESS ON FILE
CLINT MALAKUSKIE                       ADDRESS ON FILE
CLINT MEADOWS                          ADDRESS ON FILE
CLINT MOORE                            ADDRESS ON FILE
CLINT REESE                            ADDRESS ON FILE
CLINT ROBERTS                          ADDRESS ON FILE
CLINT SHARPE                           ADDRESS ON FILE
CLINTON BARNETT                        ADDRESS ON FILE
CLINTON DILL                           ADDRESS ON FILE
CLINTON DOUGLAS                        ADDRESS ON FILE
CLINTON GLUNT                          ADDRESS ON FILE
CLINTON GRAY                           ADDRESS ON FILE
CLINTON GRAY                           ADDRESS ON FILE
CLINTON HAISLEY                        ADDRESS ON FILE
CLINTON HICKEY                         ADDRESS ON FILE
CLINTON JACKSON                        ADDRESS ON FILE
CLINTON JOHNSON                        ADDRESS ON FILE
CLINTON JOSEY                          ADDRESS ON FILE
CLINTON KUNCH                          ADDRESS ON FILE
CLINTON MCCOY                          ADDRESS ON FILE
CLINTON MONTALBETTI                    ADDRESS ON FILE
CLINTON OLANIYI                        ADDRESS ON FILE
CLINTON PENIX                          ADDRESS ON FILE
CLINTON SOKOLOWSKI                     ADDRESS ON FILE
CLINTON VUICH                          ADDRESS ON FILE
CLINTON WILLIAMS                       ADDRESS ON FILE
CLINTTON COPPOCK                       ADDRESS ON FILE
CLIVE MORALES                          ADDRESS ON FILE
CLM MIDWEST                            2655 ERIE STREET RIVER GROVE IL 60171
CLOE EHLMAN                            ADDRESS ON FILE
CLOE PERFETTI                          ADDRESS ON FILE
CLOEY HEALEY                           ADDRESS ON FILE
CLOEY SMITH                            ADDRESS ON FILE
CLORA NAPIER                           ADDRESS ON FILE
CLORINE MERCALDO                       ADDRESS ON FILE
CLOTILDE CABRERA                       ADDRESS ON FILE
CLOUDBURST LAWN SPRINKLER CO           DBA CLOUDBURST LAWN SPRINKLER CO PO BOX 912 GRAND ISLAND NE 68802



Epiq Corporate Restructuring, LLC                                                                 Page 450 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 675 of 2235

Claim Name                             Address Information
CLOUTIER PROPERTIES CORPORATION        16505 75TH AVENUE NORTH ATTN TOM CLOUTIER MAPLE GROVE MN 55311
CLOVIS SAFRIET                         133 DELIGHT LOOP STATESVILLE NC 28677
CLYDE BLAKE                            ADDRESS ON FILE
CLYDE DANIELS                          ADDRESS ON FILE
CLYDE HORNE                            ADDRESS ON FILE
CLYDE LAMB                             ADDRESS ON FILE
CLYDE NUCKOLLS                         ADDRESS ON FILE
CMK FORT MYERS                         9755 OLD WARSON RD ST LOUIS MO 63124
CMK FORT MYERS, LLC                    CHRIS KAPLAN MANAGER 9755 OLD WARSON ROAD ST. LOUIS MO 63124
CMRG                                   1909 CAROLINA AVE GOTHA FL 34734
CMS MECHANICAL SERVICE COMPANY         445 WEST DRIVE SUITE 101 MELBOURNE FL 32904
CMS MECHANICAL SERVICES LLC            1045 SOUTH JOHN RODES BLVD MELBOURNE FL 32904
CNDT SERVICES                          3134 TOWN HOUSE DR GROVE CITY OH 43123
CNL FUNDING 2000 A LP                  C/O VEREIT, INC. 2325 E. CAMELBACK ROAD 9TH FLOOR PHOENIX AZ 85016
CNL FUNDING 2000 A LP                  PO BOX 29650 DEPT 880044 ID 065348 PHOENIX AZ 85038
CNL FUNDING 2000 A LP                  PO BOX 29650 DEPT 880044 ID 065347 PHOENIX AZ 85038
CNL FUNDING 2001-A, LP                 ATTN: PROPERTY MANAGEMENT 450 SOUTH ORANGE AVENUE ORLANDO FL 32801-3336
CNL NET LEASE FUNDING 2001 LP          ID 065411 DEPT 880044 PO BOX 29650 PHOENIX AZ 85038
COAST 2 COAST FACILITY SUPPORT         256 NORTH MAIN STREET SUITE A ALPINE UT 84004
COAST ELECTRIC POWER ASSOCIATION       PO BOX 1028 KILN MS 39556-1028
COAST EPA                              PO BOX 1028 KILN MS 39556
COAST EPA                              18020 HIGHWAY 603 KILN MS 39556-8487
COAST SAFE AND LOCK CO INC             PO BOX 66257 MOBILE AL 36606
COAST SIGN INCORPORATED                1500 W EMBASSY ST ANAHEIM CA 92802
COAST TO COAST COMPUTER PRODUCTS INC   4277 VALLEY FAIR ST SIMI VALLEY CA 93063
COAST TO COAST HEATING AND AIR LLC     20600 SW 36TH ST DUNNELLON FL 34431
COAST TO COAST LANDSCAPING INC         PO BOX 651477 VERO BEACH FL 32960
COAST TO COAST TALLENT GROUP INC       3350 BARHAM BOULEVARD LOS ANGELES CA 90068
COASTAL BEVERAGE CO WILMINGTON         PO BOX 749 FARMVILLE NC 27828
COASTAL BEVERAGE NAPLES FL             4747 PROGRESS AVENUE NAPLES FL 34104
COASTAL EMPIRE ENTERPRISES LLC         PO BOX 577 POOLER GA 31322
COASTAL LAWN SOLUTIONS                 6611 APACHE RUN THEODORE AL 36582
COASTAL ORTHO AND SPORTS MEDICINE      PO BOX 20047 TAMPA FL 33622
COASTAL ORTHOPAEDICS AND SPORTS        5145 DEER PARK DRIVE NEW PORT RICHEY FL 34653
COASTAL RESTAURANT SOLUTIONS           PO BOX 10327 PENSACOLA FL 32524
COBB COUNTY BOARD OF HEALTH            1650 COUNTY SERVICE PKWY SW MARIETTA GA 30008
COBB ENVIROMENTAL HEALTH               1650 COUNTY SERVICE PKWY SW MARIETTA GA 30008
COBBLESTONE SQUARE CO LTD              27500 DETROIT RD SUITE 300 WESTLAKE OH 44145
COBY CONVERSE                          ADDRESS ON FILE
COBY DEMELLO                           ADDRESS ON FILE
COBY LEE                               ADDRESS ON FILE
COBY TIDWELL                           ADDRESS ON FILE
COBY WILSON                            ADDRESS ON FILE
COCA COLA COMPANY, THE                 ATTN HECTOR GALLARDO ONE COCA COLA PLAZA ATLANTA GA 30313
COCKE COUNTY CLERK                     111 COURT AVE ROOM 107 NEWPORT TN 37821
COCKRELL BANANA CO                     P O BOX 346 TUPELO MS 38802
CODEY REED                             ADDRESS ON FILE
CODI BOONE                             ADDRESS ON FILE
CODI CARTER                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 451 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 676 of 2235

Claim Name                       Address Information
CODI GIBSON                      ADDRESS ON FILE
CODI RICHARDS                    ADDRESS ON FILE
CODI RICHARDS                    ADDRESS ON FILE
CODI TALOCKA                     ADDRESS ON FILE
CODI VIGIL                       ADDRESS ON FILE
CODI-ALLEN PARKER                ADDRESS ON FILE
CODIE AYERS                      ADDRESS ON FILE
CODIE DEWEESE                    ADDRESS ON FILE
CODIE DOFFORT                    ADDRESS ON FILE
CODIE HALL                       ADDRESS ON FILE
CODIE HANBACK                    ADDRESS ON FILE
CODIE JACOBSEN                   ADDRESS ON FILE
CODIE JEWELL                     ADDRESS ON FILE
CODIE STARKS                     ADDRESS ON FILE
CODY ACUFF                       ADDRESS ON FILE
CODY ANDERSON                    ADDRESS ON FILE
CODY ANDREWS                     ADDRESS ON FILE
CODY ATKINSON                    ADDRESS ON FILE
CODY AUMAN                       ADDRESS ON FILE
CODY BABCOCK                     ADDRESS ON FILE
CODY BAIN                        ADDRESS ON FILE
CODY BARKER                      ADDRESS ON FILE
CODY BECHTEL                     ADDRESS ON FILE
CODY BEHYMER                     ADDRESS ON FILE
CODY BENNEFIELD                  ADDRESS ON FILE
CODY BONECUTTER                  ADDRESS ON FILE
CODY BORAM                       ADDRESS ON FILE
CODY BROWN                       ADDRESS ON FILE
CODY BROWN                       ADDRESS ON FILE
CODY BRUMMITT                    ADDRESS ON FILE
CODY BRYANT                      ADDRESS ON FILE
CODY BULLARD                     ADDRESS ON FILE
CODY BULLUCK                     ADDRESS ON FILE
CODY BURDETTE                    ADDRESS ON FILE
CODY BURKE                       ADDRESS ON FILE
CODY BYARS                       ADDRESS ON FILE
CODY CAFFRO                      ADDRESS ON FILE
CODY CALDWELL                    ADDRESS ON FILE
CODY CARRILLO                    ADDRESS ON FILE
CODY CATTNACH                    ADDRESS ON FILE
CODY CERESI                      ADDRESS ON FILE
CODY CHAMBERLAIN                 ADDRESS ON FILE
CODY CHANEY                      ADDRESS ON FILE
CODY CLARK                       ADDRESS ON FILE
CODY CLEM                        ADDRESS ON FILE
CODY CLOW                        ADDRESS ON FILE
CODY COOL                        ADDRESS ON FILE
CODY CORBIN                      ADDRESS ON FILE
CODY CRENSHAW                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 452 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 677 of 2235

Claim Name                         Address Information
CODY CURNUTT                       ADDRESS ON FILE
CODY DAVIS                         ADDRESS ON FILE
CODY DEAN                          ADDRESS ON FILE
CODY DEYOUNG                       ADDRESS ON FILE
CODY DOWNING-WALKER                ADDRESS ON FILE
CODY DRAIN                         ADDRESS ON FILE
CODY DRAYER                        ADDRESS ON FILE
CODY DREWITZ                       ADDRESS ON FILE
CODY DUNCAN                        ADDRESS ON FILE
CODY ECKMAN                        ADDRESS ON FILE
CODY ELMY                          ADDRESS ON FILE
CODY ELSON                         ADDRESS ON FILE
CODY EVANS                         ADDRESS ON FILE
CODY EWING                         ADDRESS ON FILE
CODY EYRE                          ADDRESS ON FILE
CODY FOLEY                         ADDRESS ON FILE
CODY FRANCISCO                     ADDRESS ON FILE
CODY FRICKE                        ADDRESS ON FILE
CODY GARMON                        ADDRESS ON FILE
CODY GILMER                        ADDRESS ON FILE
CODY GRAY                          ADDRESS ON FILE
CODY GWINN                         ADDRESS ON FILE
CODY HAWKINS                       ADDRESS ON FILE
CODY HEISHMAN                      ADDRESS ON FILE
CODY HELFGOTT                      ADDRESS ON FILE
CODY HENRY                         ADDRESS ON FILE
CODY INGBERG                       ADDRESS ON FILE
CODY JACKSON                       ADDRESS ON FILE
CODY JOHNSON                       ADDRESS ON FILE
CODY JONES                         ADDRESS ON FILE
CODY KEIFER                        ADDRESS ON FILE
CODY KING                          ADDRESS ON FILE
CODY KOSKI                         ADDRESS ON FILE
CODY KYKER                         ADDRESS ON FILE
CODY LAMBERT                       ADDRESS ON FILE
CODY LASLEY                        ADDRESS ON FILE
CODY LAUDERDALE                    ADDRESS ON FILE
CODY LEE                           ADDRESS ON FILE
CODY LEEPER                        ADDRESS ON FILE
CODY LEWIS                         ADDRESS ON FILE
CODY LILLBACK                      ADDRESS ON FILE
CODY LINDSEY                       ADDRESS ON FILE
CODY LOCKHART                      ADDRESS ON FILE
CODY LONG                          ADDRESS ON FILE
CODY LOOMIS                        ADDRESS ON FILE
CODY LOOSE                         ADDRESS ON FILE
CODY LUPO                          ADDRESS ON FILE
CODY LYNN                          ADDRESS ON FILE
CODY MACARTHUR                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 453 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 678 of 2235

Claim Name                         Address Information
CODY MALLETTO-DAVIS                ADDRESS ON FILE
CODY MALLOY                        ADDRESS ON FILE
CODY MALONE                        ADDRESS ON FILE
CODY MATTIE                        ADDRESS ON FILE
CODY MCANALLY                      ADDRESS ON FILE
CODY MCCLUNG                       ADDRESS ON FILE
CODY MCCULLOUGH                    ADDRESS ON FILE
CODY MCGRAW                        ADDRESS ON FILE
CODY MCINTOSH                      ADDRESS ON FILE
CODY MCLAUGHLIN                    ADDRESS ON FILE
CODY MCMILLAN                      ADDRESS ON FILE
CODY MEALER                        ADDRESS ON FILE
CODY MICHAEL                       ADDRESS ON FILE
CODY MIKESELL                      ADDRESS ON FILE
CODY MITCHELL                      ADDRESS ON FILE
CODY MOFFETT                       ADDRESS ON FILE
CODY MOORE                         ADDRESS ON FILE
CODY MURRAY                        ADDRESS ON FILE
CODY NAKAGAWA                      ADDRESS ON FILE
CODY NEMEC                         ADDRESS ON FILE
CODY NEWCOMER                      ADDRESS ON FILE
CODY NIELSEN                       ADDRESS ON FILE
CODY OLIVO                         ADDRESS ON FILE
CODY PARSONS                       ADDRESS ON FILE
CODY PARTRIDGE                     ADDRESS ON FILE
CODY PEASLEE                       ADDRESS ON FILE
CODY PETERSON                      ADDRESS ON FILE
CODY PETTYJOHN                     ADDRESS ON FILE
CODY PHILLIPS                      ADDRESS ON FILE
CODY PIERCE                        ADDRESS ON FILE
CODY PULLMAN                       ADDRESS ON FILE
CODY PUTNEY                        ADDRESS ON FILE
CODY QUINN                         ADDRESS ON FILE
CODY REYNOLDS                      ADDRESS ON FILE
CODY RICHARD                       ADDRESS ON FILE
CODY RICHARDSON                    ADDRESS ON FILE
CODY ROBBINS                       ADDRESS ON FILE
CODY ROBBINS                       ADDRESS ON FILE
CODY SALLANDER                     ADDRESS ON FILE
CODY SCHNEPF                       ADDRESS ON FILE
CODY SCHWARTZ                      ADDRESS ON FILE
CODY SEXTON                        ADDRESS ON FILE
CODY SHAFFER                       ADDRESS ON FILE
CODY SIMMONS                       ADDRESS ON FILE
CODY SLATON                        ADDRESS ON FILE
CODY SLINGER                       ADDRESS ON FILE
CODY SMITH                         ADDRESS ON FILE
CODY SMITH                         ADDRESS ON FILE
CODY SMITH                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 454 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                   Service List
                                                                              Page 679 of 2235

Claim Name                              Address Information
CODY SMITH                              ADDRESS ON FILE
CODY SNYDER                             ADDRESS ON FILE
CODY SOBLE                              ADDRESS ON FILE
CODY SOFRANEK                           ADDRESS ON FILE
CODY SOTELO                             ADDRESS ON FILE
CODY SPRINGS                            ADDRESS ON FILE
CODY STACY                              ADDRESS ON FILE
CODY STE MARIE                          ADDRESS ON FILE
CODY STRICKLAND                         ADDRESS ON FILE
CODY STRUTHERS                          ADDRESS ON FILE
CODY TAYLOR                             ADDRESS ON FILE
CODY TAYLOR                             ADDRESS ON FILE
CODY TELLIER                            ADDRESS ON FILE
CODY THARPE                             ADDRESS ON FILE
CODY THOMAS                             ADDRESS ON FILE
CODY THOMAS                             ADDRESS ON FILE
CODY THOMAS                             ADDRESS ON FILE
CODY TIMMONS                            ADDRESS ON FILE
CODY TRESSILLIAN                        ADDRESS ON FILE
CODY VOGEL                              ADDRESS ON FILE
CODY WARD                               ADDRESS ON FILE
CODY WATERSON                           ADDRESS ON FILE
CODY WATKINS                            ADDRESS ON FILE
CODY WAYDE                              ADDRESS ON FILE
CODY WELLMAN                            ADDRESS ON FILE
CODY WHITEHEAD                          ADDRESS ON FILE
CODY WHITESIDE                          ADDRESS ON FILE
CODY WILKINS                            ADDRESS ON FILE
CODY WINGO                              ADDRESS ON FILE
CODY WIRT                               ADDRESS ON FILE
CODY WITT                               ADDRESS ON FILE
CODY WRIGHT                             ADDRESS ON FILE
CODY WRIGHT                             ADDRESS ON FILE
CODY WYSE                               ADDRESS ON FILE
CODY YAGER                              ADDRESS ON FILE
CODY ZUIDEMA                            ADDRESS ON FILE
COFFEE COUNTY                           PO BOX 467 MANCHESTER TN 37349-0467
COFFEE COUNTY COMMISSION                PO BOX 311247 PROBATE JUDGE ENTERPRISE AL 36331
COFFEE COUNTY HEALTH DEPARTMENT         2841 NEAL METCALF RD ENTERPRISE AL 36330
COFFEE COUNTY HEALTH DEPT               1111 W BAKER HWY DOUGLAS GA 31533
COFFEE COUNTY PROBATE OFFICE            PO BOX 311247 PROBATE JUDGE ENTERPRISE AL 36331
COFFEE COUNTY TAX COMMISSIONER          PO BOX 311606 REVENUE COMMISSIONER ENTERPRISE AL 36331-1606
COGNIZANT TECHNOLOGY SOLUTIONS          ATTN YOUNG LEE 211 QUALITY CIRCLE COLLEGE STATION TX 77845
COGNIZANT TECHNOLOGY SOLUTIONS US       CORPORATION ATTN YOUNG LEE 211 QUALITY CIRCLE COLLEGE STATION TX 77845
COHEN LAW GROUP PA                      350 NORTH LAKE DESTINY ROAD MAITLAND FL 32751
COHEN MCFALLS                           ADDRESS ON FILE
COHEN POLLOCK MERLIN TURNER PC          3350 RIVERWOOD PKWY STE 1600 ATLANTA GA 30339
COHEN SNYDER EISENBERG AND KATZENBERT   347 N CHARLES ST BALTIMORE MD 21201
PA



Epiq Corporate Restructuring, LLC                                                                    Page 455 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 680 of 2235

Claim Name                           Address Information
COHLBIE GOLDEN                       ADDRESS ON FILE
COHN BIRNBAUM AND SHEA PC            100 PEARL ST HARTFORD CT 06103-4500
COLBERT COUNTY                       201 N. MAIN STREET TUSCUMBIA AL 35674
COLBERT COUNTY HEALTH DEPARTMENT     1000 JACKSON HWY SHEFFIELD AL 35660
COLBIE ROBERTSON                     ADDRESS ON FILE
COLBY CARDELL                        ADDRESS ON FILE
COLBY CHRISTESON                     ADDRESS ON FILE
COLBY DEEN                           ADDRESS ON FILE
COLBY EASTWOOD                       ADDRESS ON FILE
COLBY GALLAGHER                      ADDRESS ON FILE
COLBY GENOVAR                        ADDRESS ON FILE
COLBY GRANT                          ADDRESS ON FILE
COLBY HUMPHRIES                      ADDRESS ON FILE
COLBY IATROU                         ADDRESS ON FILE
COLBY LESAGE                         ADDRESS ON FILE
COLBY MIHALCHICK                     ADDRESS ON FILE
COLBY MORSE                          ADDRESS ON FILE
COLBY OBLENIS                        ADDRESS ON FILE
COLBY REFFITT                        ADDRESS ON FILE
COLBY ROBINSON                       ADDRESS ON FILE
COLBY SIDBURY                        ADDRESS ON FILE
COLBY SOARES                         ADDRESS ON FILE
COLBY WEST                           ADDRESS ON FILE
COLBY WEST DESIGN                    318 HAMILTON RD KNOXVILLE TN 37920
COLBY WHARRAM                        ADDRESS ON FILE
COLD CONTROL                         470 OLDE WORTHINGTON ROAD SUITE 200 WESTERVILLE OH 43082
COLD TECH REFRIGERATION              12669 SOUTH 125 EAST DRAPER UT 84020
COLE ALCARAZ                         ADDRESS ON FILE
COLE BALLARD                         ADDRESS ON FILE
COLE BROWN                           ADDRESS ON FILE
COLE BURDETTE                        ADDRESS ON FILE
COLE CHRISTIAN                       ADDRESS ON FILE
COLE CONRAD                          ADDRESS ON FILE
COLE COSTA                           ADDRESS ON FILE
COLE COUNTY                          311 E HIGH ST ROOM 100 JEFFERSON CITY MO 65101
COLE COUNTY COLLECTOR                311 E HIGH ST RM 100 JEFFERSON CITY MO 65101
COLE DANSIE                          ADDRESS ON FILE
COLE DUNSTAN                         ADDRESS ON FILE
COLE FALZONE                         ADDRESS ON FILE
COLE FORD                            ADDRESS ON FILE
COLE FUCHS                           ADDRESS ON FILE
COLE GLISSON                         ADDRESS ON FILE
COLE GOSS                            ADDRESS ON FILE
COLE HAMMERS                         ADDRESS ON FILE
COLE HEFNER                          ADDRESS ON FILE
COLE HOLLANDER                       ADDRESS ON FILE
COLE HUTCHENS                        ADDRESS ON FILE
COLE LEWIS                           ADDRESS ON FILE
COLE MALDONADO                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 456 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                          Page 681 of 2235

Claim Name                         Address Information
COLE MOREAU                        ADDRESS ON FILE
COLE MORTON                        ADDRESS ON FILE
COLE NABOZNY                       ADDRESS ON FILE
COLE NARTKER                       ADDRESS ON FILE
COLE PARENTI                       ADDRESS ON FILE
COLE ROBERTS                       ADDRESS ON FILE
COLE SMITH                         ADDRESS ON FILE
COLE SOMMERVILLE                   ADDRESS ON FILE
COLE TAYLOR                        ADDRESS ON FILE
COLE VANDUNK                       ADDRESS ON FILE
COLE WALKER                        ADDRESS ON FILE
COLE WEBB                          ADDRESS ON FILE
COLE WILSON                        ADDRESS ON FILE
COLEBIE MARSHALL                   ADDRESS ON FILE
COLEEN RILEY                       ADDRESS ON FILE
COLEMAN BURCHETT                   ADDRESS ON FILE
COLEMAN CROWDER                    ADDRESS ON FILE
COLEMAN KING                       ADDRESS ON FILE
COLEMAN LANDSCAPING LLC            31 OAK AVE STE 452 CHALFONT PA 18914
COLEMAN VETTER                     ADDRESS ON FILE
COLEMANS LANDSCAPE LLC             3696 COUDERSPORT PIKE LOCK HAVEN PA 17745
COLEMANS LANDSCAPING INC           830 N 14TH ST WYTHEVILLE VA 24382
COLESVILLE ELECTRIC                708 WINDMILL LANE SILVER SPRING MD 20905
COLETTE BECKWITH                   ADDRESS ON FILE
COLETTE SOUDER                     ADDRESS ON FILE
COLEY DANIEL                       ADDRESS ON FILE
COLIN ALFORD                       ADDRESS ON FILE
COLIN ANTONUCCI                    ADDRESS ON FILE
COLIN ATWELL                       ADDRESS ON FILE
COLIN BOWLER                       ADDRESS ON FILE
COLIN BROCKERT                     ADDRESS ON FILE
COLIN BRUCIA                       ADDRESS ON FILE
COLIN BURKETT                      ADDRESS ON FILE
COLIN COLEMAN                      ADDRESS ON FILE
COLIN COOPER                       ADDRESS ON FILE
COLIN CRAWFORD                     ADDRESS ON FILE
COLIN DEANS                        ADDRESS ON FILE
COLIN FISHER                       ADDRESS ON FILE
COLIN GINCHEREAU                   ADDRESS ON FILE
COLIN GWITT                        ADDRESS ON FILE
COLIN HODGE                        ADDRESS ON FILE
COLIN HOPE                         ADDRESS ON FILE
COLIN KECK                         ADDRESS ON FILE
COLIN KEELER                       ADDRESS ON FILE
COLIN KELSEY                       ADDRESS ON FILE
COLIN KRANZ                        ADDRESS ON FILE
COLIN KRAUS                        ADDRESS ON FILE
COLIN LEWIS                        ADDRESS ON FILE
COLIN MACDONALD                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 457 OF 2008
                                                 RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 682 of 2235

Claim Name                             Address Information
COLIN MURPHY                           ADDRESS ON FILE
COLIN OTT                              ADDRESS ON FILE
COLIN ROSE                             ADDRESS ON FILE
COLIN SIMMONS                          ADDRESS ON FILE
COLIN SMITH                            ADDRESS ON FILE
COLIN WADDLE                           ADDRESS ON FILE
COLIN WILLIAMS                         ADDRESS ON FILE
COLLECTOR OF REVENUE BOONE CTY MO      801 E WALNUT RM 118 COLUMBIA MO 65201
COLLEEN BALLOW                         ADDRESS ON FILE
COLLEEN BYAM                           ADDRESS ON FILE
COLLEEN CLEARY                         ADDRESS ON FILE
COLLEEN CROLEY                         ADDRESS ON FILE
COLLEEN DAYE                           ADDRESS ON FILE
COLLEEN DAYTON                         ADDRESS ON FILE
COLLEEN DEIS                           ADDRESS ON FILE
COLLEEN FARQUHAR                       ADDRESS ON FILE
COLLEEN GIERINGER                      ADDRESS ON FILE
COLLEEN HANNAN                         ADDRESS ON FILE
COLLEEN HICKEY                         ADDRESS ON FILE
COLLEEN KOVALEIK                       ADDRESS ON FILE
COLLEEN MCBRIDE                        ADDRESS ON FILE
COLLEEN MOORE                          ADDRESS ON FILE
COLLEEN MOORE                          ADDRESS ON FILE
COLLEEN MORIARTY                       ADDRESS ON FILE
COLLEEN MULQUEENY                      ADDRESS ON FILE
COLLEEN MURPHY                         ADDRESS ON FILE
COLLEEN NEILL                          ADDRESS ON FILE
COLLEEN OSMOLSKI                       ADDRESS ON FILE
COLLEEN PRITCHARD                      ADDRESS ON FILE
COLLEEN QUINN                          ADDRESS ON FILE
COLLEEN RAMSEY                         ADDRESS ON FILE
COLLEEN SCOTT                          ADDRESS ON FILE
COLLEEN SMITH                          ADDRESS ON FILE
COLLEEN SWANEY                         ADDRESS ON FILE
COLLEEN THOMAS                         ADDRESS ON FILE
COLLEEN WAMBOLD                        ADDRESS ON FILE
COLLEEN WELKER                         ADDRESS ON FILE
COLLEEN WIGGS                          ADDRESS ON FILE
COLLEEN WILES                          ADDRESS ON FILE
COLLEEN WILLIAMS                       ADDRESS ON FILE
COLLEEN WITT                           ADDRESS ON FILE
COLLEEN WOOTTEN                        ADDRESS ON FILE
COLLEGE CITY BEVERAGE INC              700 RAILWAY STREET SOUTH DUNDAS MN 55019
COLLENE HARGROVE                       ADDRESS ON FILE
COLLETTE FISHER                        ADDRESS ON FILE
COLLIER COUNTY                         ATTN: UTILITIES DIVISION PO BOX 11809 NAPLES FL 34101
COLLIER COUNTY TAX COLLECTOR           COUNTY COURT HOUSE 3291 TAMIAMI TRAIL EAST NAPLES FL 34112
COLLIER CROWE                          ADDRESS ON FILE
COLLIER ELECTRIC COMPANY OF FT MYERS   6200 METRO PLANTATION ROAD FORT MYERS FL 33966



Epiq Corporate Restructuring, LLC                                                                   Page 458 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 683 of 2235

Claim Name                              Address Information
INC                                     6200 METRO PLANTATION ROAD FORT MYERS FL 33966
COLLIN ARROYO                           ADDRESS ON FILE
COLLIN AUSTIN                           ADDRESS ON FILE
COLLIN BASTEANI                         ADDRESS ON FILE
COLLIN BURFORD                          ADDRESS ON FILE
COLLIN BUSH                             ADDRESS ON FILE
COLLIN COOPER                           ADDRESS ON FILE
COLLIN DEVRIES                          ADDRESS ON FILE
COLLIN EISENHART                        ADDRESS ON FILE
COLLIN GATES                            ADDRESS ON FILE
COLLIN KEELEY                           ADDRESS ON FILE
COLLIN KENNEDY                          ADDRESS ON FILE
COLLIN LIPSKY                           ADDRESS ON FILE
COLLIN LODATO                           ADDRESS ON FILE
COLLIN MCCAHILL                         ADDRESS ON FILE
COLLIN MCKINSTRAY                       ADDRESS ON FILE
COLLIN MURPHY                           ADDRESS ON FILE
COLLIN PRESTON                          ADDRESS ON FILE
COLLIN ROBERTS                          ADDRESS ON FILE
COLLIN RODES                            ADDRESS ON FILE
COLLIN SORAH                            ADDRESS ON FILE
COLLIN STOVER                           ADDRESS ON FILE
COLLIN TAYLOR                           ADDRESS ON FILE
COLLIN TROSTERUD                        ADDRESS ON FILE
COLLIN VASSALLO                         ADDRESS ON FILE
COLLIN WEARY                            ADDRESS ON FILE
COLLIN WHITE DUNN                       ADDRESS ON FILE
COLLINS ELROD                           ADDRESS ON FILE
COLLINS LOCK AND SAFE LLC               3397 CYPRESS MILL RD BURNSWICK GA 31520
COLLINS OREMO                           ADDRESS ON FILE
COLLINS, DAVID W                        D/B/A DC PLUMBING & BACKHOE SERVICE 608 BELSHE AVE WILLOW SPRINGS MO 65793
COLLINS, DAVID W                        608 BELSHE AVE WILLOW SPRINGS MO 65793
COLLYN COLLINS                          ADDRESS ON FILE
COLLYN HULTS                            ADDRESS ON FILE
COLLYNN MCBEE                           ADDRESS ON FILE
COLONIAL FOOD SERVICE                   611 8TH STREET HUNTINGTON WV 25701
COLONIAL FOOD SERVICE EQUIPMENT         611 8TH ST P O BOX 181 HUNTINGTON WV 25701
COLONIE LITTLE LEAGUE TAX EXEMPT 113653 C/O RODGER WYLAND 26 WILLOUGHBY DRIVE COLONIE NY 12205
COLORADO DEPARTMENT OF LABOR            633 17TH STREET STE 500 DENVER CO 80202-3610
COLORADO DEPARTMENT OF REVENUE          1375 SHERMAN ST DENVER CO 80261-0015
COLORADO DEPT OF HEALTH & ENVIRONMENT   4300 CHERRY CREEK DRIVE SOUTH DENVER CO 80246
COLORADO DEPT OF LABOR AND EMPLOYMENT   633 17TH STREET SUITE 201 DENVER CO 80202-3660
COLORADO DEPT OF REVENUE                PO BOX 17087 DENVER CO 80217-0087
COLORADO DEPT OF REVENUE                1375 SHERMAN ST DENVER CO 80261
COLORADO DEPT OF TREASURY               COLORADO DEPT OF TREASURY UNCLAIMED PROPERTY DIVISION 1120 LINCOLN STREET
                                        SUITE 1004 DENVER CO 80203
COLORADO EAGLE LLC                      150 TURNER BLVD SAINT PETERS MO 63376
COLORADO MOORE                          ADDRESS ON FILE
COLORADO STATE TREASURER                DIV OF EMPLOYMENT AND TRAINING PO BOX 956 DENVER CO 80201-0956



Epiq Corporate Restructuring, LLC                                                                  Page 459 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 684 of 2235

Claim Name                           Address Information
COLORGIO ROSAS                       ADDRESS ON FILE
COLQUITT ELECTRIC MBRSP CORP         16 ROWLAND DR NE MOULTRIE GA 31768
COLQUITT ELECTRIC MBRSP CORP         PO BOX 3608 MOULTRIE GA 31776
COLQUITT ELECTRIC MBRSP CORP         PO BOX 3608 MOULTRIE GA 31776-3608
COLT MORNINGSTAR                     ADDRESS ON FILE
COLT RENSHAW                         ADDRESS ON FILE
COLTEN HAMM                          ADDRESS ON FILE
COLTEN TOMS                          ADDRESS ON FILE
COLTER MIRTES                        ADDRESS ON FILE
COLTIN LUMMUS                        ADDRESS ON FILE
COLTIN TUTTLE                        ADDRESS ON FILE
COLTON BARBER                        ADDRESS ON FILE
COLTON BARNETT                       ADDRESS ON FILE
COLTON BILLOTTI                      ADDRESS ON FILE
COLTON BILLUPS                       ADDRESS ON FILE
COLTON CARTER                        ADDRESS ON FILE
COLTON CAULK                         ADDRESS ON FILE
COLTON DUNSON                        ADDRESS ON FILE
COLTON FOSSEN                        ADDRESS ON FILE
COLTON GOODWIN                       ADDRESS ON FILE
COLTON GREEN                         ADDRESS ON FILE
COLTON HANEY                         ADDRESS ON FILE
COLTON HENDRICKSON                   ADDRESS ON FILE
COLTON HOLDER                        ADDRESS ON FILE
COLTON JOHNSTON                      ADDRESS ON FILE
COLTON JOYCE                         ADDRESS ON FILE
COLTON LANDFRIED                     ADDRESS ON FILE
COLTON LEYKAUF                       ADDRESS ON FILE
COLTON MCBEATH                       ADDRESS ON FILE
COLTON MERCADO                       ADDRESS ON FILE
COLTON NISLEY                        ADDRESS ON FILE
COLTON PICKARD                       ADDRESS ON FILE
COLTON PURGESON                      ADDRESS ON FILE
COLTON ROBY                          ADDRESS ON FILE
COLTON SALTER                        ADDRESS ON FILE
COLTON SANCHEZ                       ADDRESS ON FILE
COLTON SQUEGLIA                      ADDRESS ON FILE
COLUMBIA COUNTY                      630 RONALD REAGAN DR LICENSING AND PERMITS EVANS GA 30809
COLUMBIA COUNTY HEALTH DEPT          1930 WILLIAMFEW PKWY GROVETOWN GA 30813
COLUMBIA COUNTY LICENSING            PO BOX 498 EVANS GA 30809
COLUMBIA COUNTY TAX COLLECTOR        135 NE HERNANDO AVE, STE 125 LAKE CITY FL 32055
COLUMBIA COUNTY WATER                630 RONALD REAGAN DR EVANS GA 30809
COLUMBIA GAS OF MA                   4 TECHNOLOGY DR WESTBOROUGH MA 01581
COLUMBIA GAS OF MA                   PO BOX 70315 PHILADELPHIA PA 19176
COLUMBIA GAS OF MARYLAND             55 SYCAMORE ST HAGERSTOWN MD 21740
COLUMBIA GAS OF MARYLAND             PO BOX 742519 CINCINNATI OH 45274
COLUMBIA GAS OF OHIO                 290 W NATIONWIDE BLVD COLUMBUS OH 43215
COLUMBIA GAS OF OHIO                 PO BOX 16581 COLUMBUS OH 43215
COLUMBIA GAS OF OHIO                 PO BOX 742510 CINCINNATI OH 45274



Epiq Corporate Restructuring, LLC                                                                Page 460 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 685 of 2235

Claim Name                              Address Information
COLUMBIA GAS OF PENNSYLVANIA            121 CHAMPION WAY CANONSBURG PA 15317
COLUMBIA GAS OF PENNSYLVANIA            PO BOX 70285 PHILADELPHIA PA 19176
COLUMBIA GAS OF PENNSYLVANIA            PO BOX 742537 CINCINNATI OH 45274
COLUMBIA GAS OF VIRGINIA                PO BOX 70319 PHILADELPHIA PA 19176
COLUMBIA GAS OF VIRGINIA                1809 COYOTE DR CHESTER VA 23836
COLUMBIA GAS OF VIRGINIA                PO BOX 742529 CINCINNATI OH 45274
COLUMBIA POWER & WATER SYSTEMS          201 PICKENS LN COLUMBIA TN 38401
COLUMBIA POWER & WATER SYSTEMS          PO BOX 379 COLUMBIA TN 38402
COLUMBIA POWER AND WATER SYSTEMS        PO BOX 379 COLUMBIA TN 38402-0379
COLUMBIANA CENTRE                       PO BOX 860616 MINNEAPOLIS MN 55486
COLUMBUS CITY TREASURER                 PO BOX 182489 COLUMBUS OH 43218-2489
COLUMBUS CONSALIDATED GOVERNMENT        PO BOX 1397 COLUMBIA GA 31902
COLUMBUS CONSOLIDATED GOV               PO BOX 1397 OCCUPATION TAX SECTION COLUMBUS GA 31902
COLUMBUS DISTRIBUTING CO INC            4949 FREEWAY DR E COLUMBUS OH 43229
COLUMBUS OWENS                          ADDRESS ON FILE
COLUMBUS POWER                          1443 6TH AVENUE COLUMBUS GA 31901
COLUMBUS WATER WORKS                    PO BOX 1600 COLUMBUS GA 31902
COLUMBUS WATER WORKS                    PO BOX 1600 COLUMBUS GA 31902-1600
COM OF TAXATION CITY OF TOLEDO          DIVISION OF TAXATION 1 GOVERNMENT CTR SUITE 2070 TOLEDO OH 43604-2280
COMCAST BUSINESS SVCS                   PO BOX 37601 PHILADELPHIA PA 19101
COMCAST CABLE                           COMMUNICATIONS MANAGEMENT LLC ONE COMCAST CENTER, 50TH FL, 1701 JFK BLVD
                                        PHILADELPHIA PA 19103
COMCAST ENTERPRISE SERVICES LLC         D/B/A CONTINGENT NETWORK SERVICES ATTN VICE PRESIDENT/SALES 4400 PORT UNION RD
                                        HAMILTON OH 45011
COMCAST ENTERPRISE SVS LLC              D/B/A CONTINGENT NETWORK SERVICES C/O COMCAST CABLE COMMUNICATIONS ONE COMCAST
                                        CTR 50TH FL, 1701 JFK BLVD PHILADELPHIA PA 19103
COMCAST HLDGS CORP                      PO BOX 37601 PHILADELPHIA PA 19101
COMED                                   PO BOX 6111 CAROL STREAM IL 60197
COMER DISTRIBUTING                      PO BOX 10821 110 CARMEL ROAD ROCK HILL SC 29731
COMER PATRICK                           ADDRESS ON FILE
COMESHIA PHILLIPS                       ADDRESS ON FILE
COMFORT SYSTEMS USA SOUTHEAST           3779 ABIGAIL DR THEODORE AL 36582
COMICA WADE                             ADDRESS ON FILE
COMMER BEVERAGE CONSULTING LLC          822 FAITH TRAIL HEATH TX 75032
COMMERCIAL AIR AND REFRIGERATION LLC    7123 24TH CT E SARASOTA FL 34243
COMMERCIAL AIR MECHANICAL INC           PO BOX 23564 CHATTANOOGA TN 37422
COMMERCIAL AIR REFRIGERATION EQPT SVS   2521 WAYSIDE DRIVE N CHESTERFIELD VA 23235
COMMERCIAL AIR SOLUTIONS                PO BOX 23564 CHATTANOOGA TN 37422
COMMERCIAL APPLIANCE SERVICE            8416 LAUREL FAIR CIR 114 TAMPA FL 33610
COMMERCIAL CARE                         4855 HWY 268 E AMBROSE GA 31512
COMMERCIAL CARPET CARE                  157 AIKEN AVENUE SOMERSET PA 15501
COMMERCIAL DISTRIBUTING CO INC          P O BOX 1476 46 SO BROAD ST WESTFIELD MA 01086
COMMERCIAL FOODSERVICE REPAIR INC       410 E WASHINGTON ST GREENVILLE SC 29601
COMMERCIAL GASKETS                      920 TECUMSEH AVE WATERFORD MI 48327
COMMERCIAL GASKETS OF MINNEAPOLIS       2637 27TH AVE S STE 3 MINNEAPOLIS MN 55406
COMMERCIAL KITCHEN REPAIR SPECIALIST    116 KINGSBRIDGE DR CARROLLTON GA 30117
COMMERCIAL KITCHEN SERVICES INC         808 HANLEY INDUSTRIAL CT ST LOUIS MO 63144
COMMERCIAL LIGHTING AND ELECTRIC        1798 KILLDEER DR GROVE CITY OH 43123
COMMERCIAL PARTS AND SERVICE INC        10671 TECHWOOD CIR CINCINNATI OH 45242
COMMERCIAL RESTAURANT SERVICE LLC       209 W NOTTINGHAM LN SPRINGFIELD MO 65810


Epiq Corporate Restructuring, LLC                                                                 Page 461 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 686 of 2235

Claim Name                               Address Information
COMMERCIAL SERVICE PLUS INC              216 EAST MEADOW AVE EAST MEADOW NY 11554
COMMERCIAL SERVICES                      54 GM ACCESS RD STE E MARTINSBURG WV 25403
COMMISSIONER OF HEALTH SERVICES          360 YAPHANK AVE SUFFOLK COUNTY HEALTH YAPHANK NY 11980
COMMISSIONER OF REVENUE                  PO BOX 1160 ROOM 107 LEXINGTON VA 24450
COMMISSIONER OF REVENUE SERVICES         PO BOX 2938 HARTFORD CT 06104-2938
COMMISSIONER OF REVENUE SVCES            DEPARTMENT OF REVENUE SERVICES PO BOX 2931 HARTFORD CT 06104-2931
COMMISSIONER OF TAX AND FINANC           PO BOX 4139 BINGHAMTON NY 13902-4139
COMMISSIONER OF THE REVENUE              PO BOX 283 WILLIAMSBURG VA 23187
COMMISSIONERS TAXATION                   400 CONANT STREET MAUMEE OH 43537
COMMLOG                                  COMMLOG 33 N PARSELL SUITE B MESA AZ 85203
COMMONWEALTH OF MASSACHUSETTS            MASS DEPT OF REVENUE PO BOX 7034 BOSTON MA 02204
COMMONWEALTH OF PA                       DEPT OF LABOR INDUSTRY BUREAU OF WORKERS COMP PO BOX 60187 1601 ELMERTON AVE
                                         HARRISBURG PA 17110
COMMONWEALTH OF PA                       1601 ELMERTON AVE HARRISBURG PA 17110
COMMONWEALTH OF PENNSYLVANIA             OFFICE OF LABOR AND INDUSTRY PO BOX 68572 OCCUPATIONAL AND INDUSTRY SFTY
                                         HARRISBURG PA 17106-8572
COMMONWEALTH OF PENNSYLVANIA             PO BOX 783473 UNCLAIMED PROPERTY PHILADELPHIA PA 19178-3473
COMMONWEALTH OF PUERTO RICO ATTY         ATTN: WANDA VAZQUEZ GARCED PO BOX 9020192 SAN JUAN PR 00902-0192
GENERAL
COMMONWEALTH OF VIRGINA STATE            BOARD OF HEALTH 290 S 6TH ST STE 300 WYTHEVILLE VA 24382
COMMONWEALTH OF VIRGINIA                 600 E MAIN ST STE 207 DOLI BOILER SAFETY RICHMOND VA 23219
COMMONWEALTH OF VIRGINIA                 ALCOHOLIC BEVERAGE CONTROL BOARD 2901 HERMITAGE RD RICHMOND VA 23220
COMMONWEALTH TOWER, LP                   ANDREW B. SCHULWOLF, ESQ. ALBERT & SCHULWOLF, LLC 110 N. WASHINGTON ST., #300
                                         ROCKVILLE MD 20850
COMMONWEATLH OF VIRGINIA                 210 PEPPER ST STE A CHRISTIANSBURG VA 24073
COMONWEALTH OF MASSACHUSETTS             ONE ASHBURTON PLACE 12TH FL UNCLAIMED PROP DIV REPORT BOSTON MA 02108
COMPAQ CAPITAL CORPORATION               100 WOODBRIDGE CENTER DR, STE 202 WOODBRIDGE NJ 07095-1125
COMPLETE BEVERAGE RESOURCE               BY MARTY MARQUARDT 2134 FINSBURY LN GRANDRAPIDS MI 49504
COMPLETE BEVERAGE RESOURCE LLC           1855 WALDORF NW GRAND RAPIDS MI 49544
COMPLETE CARPET CARE                     6421 OLD MAUMEE RD FT WAYNE IN 46803
COMPLETE CARPET CARE                     PO BOX 10314 FT WAYNE IN 46851
COMPLETE IRRIGATION SERVICES             2740 SW MARTIN DOWNS BLVD 115 PALM CITY FL 34990
COMPLETE PAYMENT RECOVERY SERVICES INC   PO BOX 30272 TAMPA FL 33630-3272
COMPLETE SERVICE INC                     6209 MID RIVERS MALL DR ST CHARLES MO 63304
COMPORIUM COMMUNICATIONS                 PO BOX 1042 ROCK HILL SC 29731
COMPSON DEVELOPMENT                      2465 RIDGE ROAD WEST ROCHESTER NY 14626
COMPTROLLER OF MARYLAND                  COMPLIANCE DIV UNCLAIMED PROPERTY DIVISION 301 W PRESTON ST ROOM 310 BALTIMORE
                                         MD 21201
COMPTROLLER OF MARYLAND REVENUE ADM DIV PO BOX 1829 ANNAPOLIS MD 21404
COMPTROLLER OF MARYLAND-WH               REMITTANCE PROCESSING CENTER 110 CARROLL STREET ANNAPOLIS MD 21411-0001
COMPTROLLER OF NEW YORK                  OFFICE OF UNCLAIMED FUNDS REMITTANCE CONTROL 2ND FLOOR 110 STATE STREET ALBANY
                                         NY 12236
COMPTROLLER OF PUBLIC ACCOUNTS           PO BOX 12019 UNCLAIMED PROPERTY HOLDER REPRTING SECTION AUSTIN TX 78711-2019
COMPTROLLER OF PUBLIC ACCOUNTS           COMPTROLLER OF PUBLIC ACCOUNTS PO BOX 149348 AUSTIN TX 78714
COMPUTERSHARE INC                        DEPT CH 16934 PALATINE IL 60055
COMPUTERSHARE INC ESPP                   DEPT CH 16934 PALATINE IL 60055
CONAN SUTTON                             ADDRESS ON FILE
CONCEPCION CANAS HUEZO                   ADDRESS ON FILE
CONCEPCION CASTRO                        ADDRESS ON FILE
CONCEPCION PEDRAZA                       ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                     Page 462 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 687 of 2235

Claim Name                              Address Information
CONCEPTION MARTIN                       ADDRESS ON FILE
CONCHATA COLE                           ADDRESS ON FILE
CONCHETTA IAQUINTA                      ADDRESS ON FILE
CONCORD ABC                             230 INTERNATIONAL DRIVE CONCORD NC 28027
CONCORD ABC STORE 007                   7000 HUDSPETH RD HARRISBURG NC 28075
CONCORD ABC STORE 008                   7001 HUDSPETH RD HARRISBURG NC 28075-0001
CONCORD ABC STORE 009                   7002 HUDSPETH RD HARRISBURG NC 28075-0002
CONCORD ABC STORE 010                   7003 HUDSPETH RD HARRISBURG NC 28075-0003
CONCORD ABC STORE 011                   7004 HUDSPETH RD HARRISBURG NC 28075-0004
CONCORD ABC STORE 012                   7005 HUDSPETH RD HARRISBURG NC 28075-0005
CONCORD ABC STORE 013                   7006 HUDSPETH RD HARRISBURG NC 28075-0006
CONCORD ABC STORE 014                   7007 HUDSPETH RD HARRISBURG NC 28075-0007
CONCORD ABC STORE 5 ABC SPIRITS         2245 SPIDER DRIVE KANNAPOLIS NC 28083
CONCORD FALSE ALARM REDUCTION PROGRAM   PO BOX 741013 ATLANTA GA 30374
CONCORD LOCK SAFE                       PO BOX 3412 CONCORD NH 03302
CONCUR TECHNOLOGIES INC                 62157 COLLECTIONS CENTER DR CHICAGO IL 60693
CONCUR TECHNOLOGIES INC                 62157 COLLECTIONS CENTER DR CHICAGO IL 60693-0000
CONE DISTRIBUTING INC                   500 NW 27TH AVENUE OCALA FL 34475
CONESHA ROZIER                          ADDRESS ON FILE
CONN CORP LLC                           D/B/A THOMPSON NURSERY 810 CARTER ST ROCKY MOUNT NC 27804
CONNECTICUT CCSPC                       P O BOX 990032 HARTFORD CT 06199
CONNECTICUT COMMERCIAL INVESTORS LLC    C/O A. DASILVA 38 PERSHING DRIVE ANSONIA CT 06401
CONNECTICUT COMMERCIAL INVESTORS LLC    CHRISTINE L CURTISS, ESQ. COHEN AND THOMAS 315 MAIN STREET DERBY CT 06418
CONNECTICUT COMMERCIAL INVESTORS LLC    819 BRIDGEPORT AVE SHELTON CT 06484
CONNECTICUT COMMERCIAL INVESTORS LLC    C/O A. DASILVA 819 BRIDGEPORT AVE SHELTON CT 06484
CONNECTICUT DEPARTMENT OF LABOR         200 FOLLY BROOK BLVD WETHERSFIELD CT 06109
CONNECTICUT DEPARTMENT OF PUBLIC HEALTH 410 CAPITOL AVE. HARTFORD CT 06134
CONNECTICUT DEPT OF REVENUE SERVICES    450 COLUMBUS BLVD HARTFORD CT 06103
CONNECTICUT DEPT OF REVENUE SERVICES    OPERATIONS DIVISION - INCOME TAX TEAMS 450 COLUMBUS BLVD., STE 1 HARTFORD CT
                                        06103-5032
CONNECTICUT DEPT OF REVENUE SERVICES    25 SIGOURNEY ST, SUITE 2 HARTFORD CT 06106-5032
CONNECTICUT LIGHT & POWER               D/B/A EVERSOURCE ATTN LEGAL, HONOR HEALTH 104 SELDEN AVE BERLIN CT 06037
CONNECTICUT LIGHT & POWER               PO BOX 2899 HARTFORD 06101
CONNECTICUT LIGHT & POWER               PO BOX 650032 HARTFORD CT 06115
CONNECTICUT NATURAL GAS CORP            PO BOX 9245 CHELSEA MA 02150-9245
CONNER ARMENTROUT                       ADDRESS ON FILE
CONNER CHATFIELD                        ADDRESS ON FILE
CONNER HENNESSY                         ADDRESS ON FILE
CONNER MCGINNIS                         ADDRESS ON FILE
CONNER MONK                             ADDRESS ON FILE
CONNER PAJOT                            ADDRESS ON FILE
CONNER REYNOLDS                         ADDRESS ON FILE
CONNER ROBERTS                          ADDRESS ON FILE
CONNERY BRINSON                         ADDRESS ON FILE
CONNIE E THOMPSON                       ADDRESS ON FILE
CONNIE EDWARDS                          ADDRESS ON FILE
CONNIE HARRIS                           ADDRESS ON FILE
CONNIE JONES                            ADDRESS ON FILE
CONNIE MCCABE                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 463 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 688 of 2235

Claim Name                        Address Information
CONNIE MCCREADY                   ADDRESS ON FILE
CONNIE MIRACLE                    ADDRESS ON FILE
CONNIE RENDER                     ADDRESS ON FILE
CONNIE SPAID                      ADDRESS ON FILE
CONNOR ALFORD                     ADDRESS ON FILE
CONNOR ALLEN                      ADDRESS ON FILE
CONNOR BEEKEN                     ADDRESS ON FILE
CONNOR BELL                       ADDRESS ON FILE
CONNOR BISWANGER                  ADDRESS ON FILE
CONNOR BLANCHARD                  ADDRESS ON FILE
CONNOR BLOW                       ADDRESS ON FILE
CONNOR BOYSTER                    ADDRESS ON FILE
CONNOR BREWSTER                   ADDRESS ON FILE
CONNOR BROWN                      ADDRESS ON FILE
CONNOR BROWN                      ADDRESS ON FILE
CONNOR BRUNN                      ADDRESS ON FILE
CONNOR CARPENTER                  ADDRESS ON FILE
CONNOR CHAFFIN                    ADDRESS ON FILE
CONNOR CHAFIN                     ADDRESS ON FILE
CONNOR CHRISMAN                   ADDRESS ON FILE
CONNOR CONARD                     ADDRESS ON FILE
CONNOR COOK                       ADDRESS ON FILE
CONNOR CUMMINGS                   ADDRESS ON FILE
CONNOR DAVIS                      ADDRESS ON FILE
CONNOR DEY                        ADDRESS ON FILE
CONNOR DIETZ                      ADDRESS ON FILE
CONNOR FRAZIER                    ADDRESS ON FILE
CONNOR GOODHART                   ADDRESS ON FILE
CONNOR HAMILTON                   ADDRESS ON FILE
CONNOR HAMM                       ADDRESS ON FILE
CONNOR HARRIGER                   ADDRESS ON FILE
CONNOR HEARINGTON                 ADDRESS ON FILE
CONNOR HOOPER                     ADDRESS ON FILE
CONNOR HOULIHAN                   ADDRESS ON FILE
CONNOR JANNOT                     ADDRESS ON FILE
CONNOR KAWOLA                     ADDRESS ON FILE
CONNOR LACHANCE                   ADDRESS ON FILE
CONNOR LENNOX                     ADDRESS ON FILE
CONNOR MACLEOD                    ADDRESS ON FILE
CONNOR MAGROGAN                   ADDRESS ON FILE
CONNOR MARTIN                     ADDRESS ON FILE
CONNOR MCHANN-ANSPAUGH            ADDRESS ON FILE
CONNOR MILLER                     ADDRESS ON FILE
CONNOR MILLS                      ADDRESS ON FILE
CONNOR MILOS                      ADDRESS ON FILE
CONNOR MONTGOMERY                 ADDRESS ON FILE
CONNOR MOSHER                     ADDRESS ON FILE
CONNOR NORRIS                     ADDRESS ON FILE
CONNOR PACE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 464 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 689 of 2235

Claim Name                          Address Information
CONNOR PARKER                       ADDRESS ON FILE
CONNOR PURKEY                       ADDRESS ON FILE
CONNOR QUARLES                      ADDRESS ON FILE
CONNOR QUILLEN                      ADDRESS ON FILE
CONNOR ROSEBERRY                    ADDRESS ON FILE
CONNOR SANDY                        ADDRESS ON FILE
CONNOR SCHAFER                      ADDRESS ON FILE
CONNOR SMITH                        ADDRESS ON FILE
CONNOR STAPLEY                      ADDRESS ON FILE
CONNOR SWANSON                      ADDRESS ON FILE
CONNOR TOLLISON                     ADDRESS ON FILE
CONNOR VANO                         ADDRESS ON FILE
CONNOR VASHER                       ADDRESS ON FILE
CONNOR VINYARD                      ADDRESS ON FILE
CONNOR WATKINS                      ADDRESS ON FILE
CONNOR WELSH                        ADDRESS ON FILE
CONNOR YOUNG                        ADDRESS ON FILE
CONNOR ZANGRILES                    ADDRESS ON FILE
CONOR DEVINE                        ADDRESS ON FILE
CONOR DUNGAN                        ADDRESS ON FILE
CONOR JAMES                         ADDRESS ON FILE
CONOR KEELTY                        ADDRESS ON FILE
CONOR KELLY                         ADDRESS ON FILE
CONOR LAWLER                        ADDRESS ON FILE
CONOR MOORE-HAINES                  ADDRESS ON FILE
CONOR OSHIELDS                      ADDRESS ON FILE
CONOR PETERSEN                      ADDRESS ON FILE
CONOR RIDDLE                        ADDRESS ON FILE
CONOR WALSH                         ADDRESS ON FILE
CONQUISTA JOHNSON                   ADDRESS ON FILE
CONRAD CALECAS                      ADDRESS ON FILE
CONRAD WILLIAMS                     ADDRESS ON FILE
CONROY JACOB                        ADDRESS ON FILE
CONSEULA HADLEY                     ADDRESS ON FILE
CONSILIO INC                        1828 L ST NW STE 1070 WASHINGTON DC 20036
CONSOLIDATED MECHANICAL LLC         PO BOX 80062 LAS VEGAS NV 89180
CONSTANCE ARTHUR                    ADDRESS ON FILE
CONSTANCE BECKNER                   ADDRESS ON FILE
CONSTANCE BRADLEY                   ADDRESS ON FILE
CONSTANCE CRIMLEY                   ADDRESS ON FILE
CONSTANCE FORESTIERI                ADDRESS ON FILE
CONSTANCE GEORGE                    ADDRESS ON FILE
CONSTANCE GOODS                     ADDRESS ON FILE
CONSTANCE GUILLOZET                 ADDRESS ON FILE
CONSTANCE HOLLIDAY                  ADDRESS ON FILE
CONSTANCE KLEVINS                   ADDRESS ON FILE
CONSTANCE SIMMONS                   ADDRESS ON FILE
CONSTANCE STRICKLAND                ADDRESS ON FILE
CONSTANCE WADE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 465 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 690 of 2235

Claim Name                               Address Information
CONSTANCE WIMBLEY                        ADDRESS ON FILE
CONSTANZA CURTIS                         ADDRESS ON FILE
CONSTELLA HICKS                          ADDRESS ON FILE
CONSTELLATION NEWENERGY GAS DV           1310 POINT ST, 12TH FL BALTIMORE MD 21231
CONSTELLATION NEWENERGY GAS DV           PO BOX 5472 CAROL STREAM IL 60197
CONSTELLATION NEWENERGY GAS DV           PO BOX 5473 CAROL STREAM IL 60197
CONSTELLATION NEWENERGY INC              PO BOX 4640 CAROL STREAM IL 60197
CONSUELA GREEN                           ADDRESS ON FILE
CONSUELLA PRAY                           ADDRESS ON FILE
CONSUELO CRESPO                          ADDRESS ON FILE
CONSUMERS ENERGY                         PAYMENT CENTER PO BOX 740309 CINCINNATI OH 45274
CONTANCE FARMER                          ADDRESS ON FILE
CONTEC EQUIPMENT SERVICE                 612 FOREST LANE ROCK HILL SC 29730
CONTESSA DAWSON                          ADDRESS ON FILE
CONTESSA ELLIS                           ADDRESS ON FILE
CONTINENTAL 112 FUND LLC                 THOMAS M. RITZERT, ESQ. MARTINE C. WILSON, ESQ. 3900 KEY CENTER 127 PUBLIC
                                         SQUARE CLEVELAND OH 44114
CONTINENTAL 112 FUND LLC                 ATTN: LEGAL DEPARTMENT C/O CONTINENTAL PROPERTIES W133 N8569, EXECUTIVE PWY
                                         MENOMONEE FALLS WI 53051
CONTINENTAL MILLS                        PO BOX 740882 LOS ANGELES CA 90074
CONTINENTAL MILLS INC                    18100 ANDOVER PARK W TUKWILA WA 98188
CONTINENTAL PROPERTIES COMPANY INC       W134 N8675 EXECUTIVE PARKWAY MENOMONEE FALLS WI 53051
CONTROL RISKS GROUP LLC                  1600 K STREET NW SUITE 700 WASHINGTON DC 20006
CONTROLLER ANNE ARUNDEL COUNTY           OFFICE OF FINANCE 3 HARRY S TRUMAN PKWY ANNAPOLIS MD 21401
CONVERCENT                               ATTN CHUCK BOYLE 929 BROADWAY DENVER CO 80203
CONVERGENT COMMERCIAL INC                925 WESTCHESTER AVE 1ST FLOOR WHITE PLAINS NY 10604
CONYERS VILLAGE PROPERTIES LLC           A RCM FAMILY LLC PROPERTY 56120017 85 A MILL STREET SUITE 100 ROSWELL GA 30075
COOL MOON AC REFRIGERATION &             APPLIANCES INC 1667 SE SIMMONS ST PORT ST LUCIE FL 34952
COOL SEAL GASKETS OF CENTRAL FLORIDA     PO BOX 160985 ALTAMONTE SPRINGS FL 32716
LLC
COOL TEMP INC                            10165 SW COMMERCE CIRCLE C WILSONVILLE OR 97070
COOPER BREWEN                            ADDRESS ON FILE
COOPER WICKHAM                           ADDRESS ON FILE
COOPERS LAWN CARE                        12925 BIKLE RD SMITHSBURG MD 21783
COOPERS LAWN CARE LLC                    12925 BIKLE RD SMITHSBURG MD 21783-1425
COORDINATED SYSTEMS AND SUPPLIES INC     PO BOX 58 WICHITA KS 67201
COORS DISTRIBUTING OF NORTH PLATTE INC   642 N WILLOW NORTH PLATTE NE 69101
COPELAND FACILITIES MAINTENANCE LLC      PO BOX 1330 ALABASTER AL 35007
COPLAY WHITEHALL SEWER AUTHORITY         3213 MACARTHUR ROAD WHITEHALL PA 18052
COPLAY WHITEHALL SEWER AUTHORITY         3213 MACARTHUR RD WHITEHALL PA 18052-2921
COPLEY-AKRON JEDD                        C/O AKRON CITY TAX 1 CASCADE PLAZA 11TH FLOOR AKRON OH 44308
COPPINS MONROE PA                        1319 THOMASWOOD DRIVE TALLAHASSEE FL 32308
COR ROUTE 7 COMPANY LLC                  540 TOWNE DRIVE ATTN: DANIELLE THOMAS FAYETTEVILLE NY 13066
COR ROUTE 7 COMPANY, LLC                 ANTHONY F. COPANI, ESQ. MANNION & COPANI SYRACUSE BUILDING, 224 HARRISON ST
                                         #306 SYRACUSE NY 13202
CORA AMOS                                ADDRESS ON FILE
CORA BENNETT                             ADDRESS ON FILE
CORA CRENSHAW                            ADDRESS ON FILE
CORA HERRELL                             ADDRESS ON FILE
CORA SCARBOROUGH                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                     Page 466 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 691 of 2235

Claim Name                         Address Information
CORA SELZNICK                      ADDRESS ON FILE
CORA WHITNEY                       ADDRESS ON FILE
CORAL CAMPBELL                     ADDRESS ON FILE
CORAL DE LOS SANTOS                ADDRESS ON FILE
CORAL LAKE                         ADDRESS ON FILE
CORAL MARTES LLC                   C/O ORION INVESTMENT AND MANAGEMENT LTD. C/O ORION INVESTMENT AND MGMT LTD.
                                   200 S. BISCAYNE BLVD., 7TH FL MIAMI FL 33131
CORAL MCCORKEL                     ADDRESS ON FILE
CORAL PRICE                        ADDRESS ON FILE
CORAL SICKLES                      ADDRESS ON FILE
CORALI CALDERON                    ADDRESS ON FILE
CORALYNN LONG                      ADDRESS ON FILE
CORANELL HANES                     ADDRESS ON FILE
CORBETT CLARK                      ADDRESS ON FILE
CORBIN FRAKES                      ADDRESS ON FILE
CORBIN HOLT                        ADDRESS ON FILE
CORBIN MIRONENKO                   ADDRESS ON FILE
CORBIN PALMER                      ADDRESS ON FILE
CORBIN WHITE                       ADDRESS ON FILE
CORBON SERVICES INC                11226 N 23RD AVE STE 101 PHOENIX AZ 85029
CORCRAFT LLC                       4426 NW 43RD PLACE GAINESVILLE FL 32606
CORD CLARK                         ADDRESS ON FILE
CORDAL JOHNSON                     ADDRESS ON FILE
CORDARIAL CAREY                    ADDRESS ON FILE
CORDARIUS LYONS                    ADDRESS ON FILE
CORDARIUS PHILLIPS                 ADDRESS ON FILE
CORDARIUS WILLIAMS                 ADDRESS ON FILE
CORDAROLD GANTT                    ADDRESS ON FILE
CORDARRYL AMISON                   ADDRESS ON FILE
CORDELE HAZZARD                    ADDRESS ON FILE
CORDELIA MACRAE                    ADDRESS ON FILE
CORDELL HILLIARD                   ADDRESS ON FILE
CORDELL MCGOY JR                   ADDRESS ON FILE
CORDELL PULLER                     ADDRESS ON FILE
CORDERO FINLEY                     ADDRESS ON FILE
CORDERO SMITH                      ADDRESS ON FILE
CORDOBA PROPERTY GROUP II LLC      4170 ASHFORD DUNWOODY ROAD 390 ATLANTA GA 30319
COREE CHAMBERS                     ADDRESS ON FILE
COREGANN HUNTER                    ADDRESS ON FILE
COREN BOYE-OWUSU                   ADDRESS ON FILE
CORENZO FLORENCE                   ADDRESS ON FILE
CORETRUST PURCHASING GROUP         ATTN CHIEF LEGAL OFFICER 155 FRANKLIN RD, STE 400 BRENTWOOD TN 37027
CORETRUST PURCHASING GROUP         ATTN VP MARKET DEVELOPMENT 155 FRANKLIN RD, STE 400 BRENTWOOD TN 37027
CORETTA HEATH                      ADDRESS ON FILE
CORETTA LUCAS                      ADDRESS ON FILE
CORETTA WELBORN                    ADDRESS ON FILE
COREY ADAMS                        ADDRESS ON FILE
COREY ALIGADA                      ADDRESS ON FILE
COREY ALLEN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 467 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 692 of 2235

Claim Name                      Address Information
COREY ALVUT                     ADDRESS ON FILE
COREY ANDERSON                  ADDRESS ON FILE
COREY ANTONITIS                 ADDRESS ON FILE
COREY AQUIRRE                   ADDRESS ON FILE
COREY BALABAN                   ADDRESS ON FILE
COREY BALDRIDGE                 ADDRESS ON FILE
COREY BARBER                    ADDRESS ON FILE
COREY BARLOW                    ADDRESS ON FILE
COREY BARR                      ADDRESS ON FILE
COREY BARRETT                   ADDRESS ON FILE
COREY BARTLEY                   ADDRESS ON FILE
COREY BENJAMIN                  ADDRESS ON FILE
COREY BOGANS                    ADDRESS ON FILE
COREY BOTKIN                    ADDRESS ON FILE
COREY BOWMAN                    ADDRESS ON FILE
COREY BRADY                     ADDRESS ON FILE
COREY BROWN                     ADDRESS ON FILE
COREY BRYANT                    ADDRESS ON FILE
COREY BUCKNER                   ADDRESS ON FILE
COREY BURGESS                   ADDRESS ON FILE
COREY CALDWELL                  ADDRESS ON FILE
COREY CANADA                    ADDRESS ON FILE
COREY CANADY                    ADDRESS ON FILE
COREY CARMACK                   ADDRESS ON FILE
COREY CARTIN                    ADDRESS ON FILE
COREY CAVO                      ADDRESS ON FILE
COREY CHAMBERS                  ADDRESS ON FILE
COREY COGGINS                   ADDRESS ON FILE
COREY COLLETT                   ADDRESS ON FILE
COREY COSGROVE                  ADDRESS ON FILE
COREY COVINGTON                 ADDRESS ON FILE
COREY CRAIG                     ADDRESS ON FILE
COREY DAVENPORT                 ADDRESS ON FILE
COREY DAVIS                     ADDRESS ON FILE
COREY DELANEY                   ADDRESS ON FILE
COREY DENSON                    ADDRESS ON FILE
COREY DIAS                      ADDRESS ON FILE
COREY DICKERSON                 ADDRESS ON FILE
COREY DUDLEY                    ADDRESS ON FILE
COREY EDLEBLUTE                 ADDRESS ON FILE
COREY FARNUM                    ADDRESS ON FILE
COREY FARNUM                    ADDRESS ON FILE
COREY FARRANDS                  ADDRESS ON FILE
COREY FARRER                    ADDRESS ON FILE
COREY FOLLANSBEE                ADDRESS ON FILE
COREY FREEMAN                   ADDRESS ON FILE
COREY FREEMAN                   ADDRESS ON FILE
COREY FULLER                    ADDRESS ON FILE
COREY GARRISON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 468 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 693 of 2235

Claim Name                       Address Information
COREY GARRISON                   ADDRESS ON FILE
COREY GIBSON                     ADDRESS ON FILE
COREY GRAVELY                    ADDRESS ON FILE
COREY GRAVES                     ADDRESS ON FILE
COREY GRAY                       ADDRESS ON FILE
COREY GRAY                       ADDRESS ON FILE
COREY GREEN                      ADDRESS ON FILE
COREY GRIFFIN                    ADDRESS ON FILE
COREY GROVER                     ADDRESS ON FILE
COREY HAGERMAN                   ADDRESS ON FILE
COREY HARRIS                     ADDRESS ON FILE
COREY HARRIS                     ADDRESS ON FILE
COREY HARRIS                     ADDRESS ON FILE
COREY HASSENZAHL                 ADDRESS ON FILE
COREY HASSETT                    ADDRESS ON FILE
COREY HAUTMANN                   ADDRESS ON FILE
COREY HAYES                      ADDRESS ON FILE
COREY HILBERT                    ADDRESS ON FILE
COREY HODGDON                    ADDRESS ON FILE
COREY HOPKINS                    ADDRESS ON FILE
COREY HORTON                     ADDRESS ON FILE
COREY JACKSON                    ADDRESS ON FILE
COREY JACKSON                    ADDRESS ON FILE
COREY JAMES                      ADDRESS ON FILE
COREY JOHNSON                    ADDRESS ON FILE
COREY JOHNSON                    ADDRESS ON FILE
COREY JONES                      ADDRESS ON FILE
COREY KENDRICK                   ADDRESS ON FILE
COREY KILLOUGH                   ADDRESS ON FILE
COREY KOELLER                    ADDRESS ON FILE
COREY LANGILL                    ADDRESS ON FILE
COREY LYONS                      ADDRESS ON FILE
COREY MACK                       ADDRESS ON FILE
COREY MARKHAM                    ADDRESS ON FILE
COREY MARTENS                    ADDRESS ON FILE
COREY MASSEY                     ADDRESS ON FILE
COREY MAST                       ADDRESS ON FILE
COREY MCCOLLUM                   ADDRESS ON FILE
COREY MCCOY                      ADDRESS ON FILE
COREY MERRILL                    ADDRESS ON FILE
COREY MICHALEK                   ADDRESS ON FILE
COREY MILLS                      ADDRESS ON FILE
COREY MITCHELL                   ADDRESS ON FILE
COREY MOORE                      ADDRESS ON FILE
COREY NABORS                     ADDRESS ON FILE
COREY NEIL                       ADDRESS ON FILE
COREY NETTLES                    ADDRESS ON FILE
COREY NEVILLE                    ADDRESS ON FILE
COREY NIGHTENGALE                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 469 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 694 of 2235

Claim Name                       Address Information
COREY NOLAN                      ADDRESS ON FILE
COREY NORTON                     ADDRESS ON FILE
COREY PAINTER                    ADDRESS ON FILE
COREY PARKER                     ADDRESS ON FILE
COREY PEOPLES                    ADDRESS ON FILE
COREY PERSINGER                  ADDRESS ON FILE
COREY PINCKNEY                   ADDRESS ON FILE
COREY POLAND                     ADDRESS ON FILE
COREY PORTER                     ADDRESS ON FILE
COREY POSEY                      ADDRESS ON FILE
COREY PRICE                      ADDRESS ON FILE
COREY PROCTOR                    ADDRESS ON FILE
COREY PULSIFER                   ADDRESS ON FILE
COREY REESE                      ADDRESS ON FILE
COREY REYNOLDS                   ADDRESS ON FILE
COREY RICCA                      ADDRESS ON FILE
COREY RUDOWITZ                   ADDRESS ON FILE
COREY SANS                       ADDRESS ON FILE
COREY SANTODONATO                ADDRESS ON FILE
COREY SHEEHAN                    ADDRESS ON FILE
COREY SHERIFF                    ADDRESS ON FILE
COREY SMITH                      ADDRESS ON FILE
COREY SMITH                      ADDRESS ON FILE
COREY SMITH                      ADDRESS ON FILE
COREY SOLIMANDO                  ADDRESS ON FILE
COREY SOWARDS                    ADDRESS ON FILE
COREY SPRADLEY                   ADDRESS ON FILE
COREY SPRINKEL                   ADDRESS ON FILE
COREY STOVALL                    ADDRESS ON FILE
COREY STRICKLAND                 ADDRESS ON FILE
COREY SUBER                      ADDRESS ON FILE
COREY THORN                      ADDRESS ON FILE
COREY TURMAN                     ADDRESS ON FILE
COREY TURNER                     ADDRESS ON FILE
COREY VOGEL                      ADDRESS ON FILE
COREY WALKER                     ADDRESS ON FILE
COREY WATERS                     ADDRESS ON FILE
COREY WATSON                     ADDRESS ON FILE
COREY WELCH                      ADDRESS ON FILE
COREY WHITLEY                    ADDRESS ON FILE
COREY WILCOX                     ADDRESS ON FILE
COREY WILDER                     ADDRESS ON FILE
COREY WILLIAMS                   ADDRESS ON FILE
COREY WILLIAMS                   ADDRESS ON FILE
COREY WILLIAMS                   ADDRESS ON FILE
COREY WILLIAMS                   ADDRESS ON FILE
COREY WILLIAMS                   ADDRESS ON FILE
COREY WILSON                     ADDRESS ON FILE
COREY WITHAM                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 470 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                          Page 695 of 2235

Claim Name                         Address Information
COREY WOODS                        ADDRESS ON FILE
COREY WRENN                        ADDRESS ON FILE
COREYEN SULLIVAN                   ADDRESS ON FILE
CORI BUTERBAUGH                    ADDRESS ON FILE
CORI DAVIS                         ADDRESS ON FILE
CORI HARGRAVE                      ADDRESS ON FILE
CORI HEALY                         ADDRESS ON FILE
CORI LOWENSTEIN                    ADDRESS ON FILE
CORI SMITH                         ADDRESS ON FILE
CORI WILLIAMS                      ADDRESS ON FILE
CORIAN STEPHENS                    ADDRESS ON FILE
CORIE FLETCHER                     ADDRESS ON FILE
CORIE FOLEY                        ADDRESS ON FILE
CORIN HOKE                         ADDRESS ON FILE
CORINA CEPEDA                      ADDRESS ON FILE
CORINA GRIER                       ADDRESS ON FILE
CORINA GRIERSON                    ADDRESS ON FILE
CORINA MASSEY                      ADDRESS ON FILE
CORINA QUINTEROS                   ADDRESS ON FILE
CORINA STOCKSTILL                  ADDRESS ON FILE
CORINE HARVEY                      ADDRESS ON FILE
CORINNA JONES                      ADDRESS ON FILE
CORINNA MILLER                     ADDRESS ON FILE
CORINNE BUSH                       ADDRESS ON FILE
CORINNE FELDBUSH                   ADDRESS ON FILE
CORINNE GEBLER                     ADDRESS ON FILE
CORINNE HUGHES                     ADDRESS ON FILE
CORINNE KELLY                      ADDRESS ON FILE
CORINNE LINNANVIRTA                ADDRESS ON FILE
CORINNE MORGAN                     ADDRESS ON FILE
CORINNE PETIT                      ADDRESS ON FILE
CORINNE ST JEAN                    ADDRESS ON FILE
CORINNE THIEMANN                   ADDRESS ON FILE
CORINNE WILLIAMS                   ADDRESS ON FILE
CORINTH CANTRELL                   ADDRESS ON FILE
CORINTH CITY                       PO BOX 669 CORINTH MS 38835-0669
CORINTH WINE AND SPIRITS           3116 E SHILOH RD B CORINTH MS 38834
CORIYON KENNY                      ADDRESS ON FILE
CORK AND CASK                      709 S BROADWAY MCCOMB MS 39648
CORKSCREW INC SS                   4800 I 55 N 32B JACKSON MS 39211
CORLANDREA ANTHONY                 ADDRESS ON FILE
CORLECIA BRIGHT                    ADDRESS ON FILE
CORLEY PLUMBING AIR AND ELECTRIC   300 BEN HAMBY DR GREENVILLE SC 29615
CORMAC RIORDAN                     ADDRESS ON FILE
CORMISHA CAMPBELL                  ADDRESS ON FILE
CORNEILUS MOORE                    ADDRESS ON FILE
CORNELIA SMITH                     ADDRESS ON FILE
CORNELIOUS HARRIS                  ADDRESS ON FILE
CORNELIUS BROWN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 471 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 696 of 2235

Claim Name                           Address Information
CORNELIUS EVANS                      ADDRESS ON FILE
CORNELIUS JACKSON                    ADDRESS ON FILE
CORNELIUS JOHNSON                    ADDRESS ON FILE
CORNELIUS MYERS                      ADDRESS ON FILE
CORNELIUS POWELL                     ADDRESS ON FILE
CORNELIUS REED                       ADDRESS ON FILE
CORNELIUS RUSSELL                    ADDRESS ON FILE
CORNELIUS SANDOVAL                   ADDRESS ON FILE
CORNELIUS WARD                       ADDRESS ON FILE
CORNELIUS YOUNG                      ADDRESS ON FILE
CORNELL BYRD                         ADDRESS ON FILE
CORNELL COLEMAN                      ADDRESS ON FILE
CORNELL HARRIS                       ADDRESS ON FILE
CORNELL JARBOE                       ADDRESS ON FILE
CORNELL MCKINNEY                     ADDRESS ON FILE
CORNELL WARD                         ADDRESS ON FILE
CORNERSTONE PROPERTY SERVICES LLC    3808 CROYDON STREET SLIDELL LA 70458
CORNESIA MCHENRY                     ADDRESS ON FILE
CORNISHA GATEWOOD                    ADDRESS ON FILE
COROC/MYRTLE BEACH L.L.C.            C/O BECKY T. OLIVER TANGER PROPERTIESLIMITED PARTNERSHIP 3200 NORTHLINE
                                     AVENUE, SUITE 360 GREENSBORO NC 27408
COROC/MYRTLE BEACH L.L.C.            C/O TANGER PROPERTIESLIMITED PARTNERSHIP 3200 NORTHLINE AVENUE SUITE 360
                                     GREENSBORO NC 27408
CORON HENDERSON                      ADDRESS ON FILE
CORPORATE EVENTS LLC                 PO BOX 18049 KNOXVILLE TN 37928
CORPORATE SERVICES CONSULTANTS       PO BOX 1048 DANDRIDGE TN 37725
CORPORATION SERVICE COMPANY          CSC PO BOX 13397 PHILADELPHIA PA 19101
CORPTAX                              2100 E LAKE COOK RD STE 800 BUFFALO GROVE IL 60089
CORPTAX INC                          1751 LAKE COOK ROAD SUITE 100 DEERFIELD IL 60015
CORPTAX INC                          ATTN KITTY GIO 2100 E LAKE COOK RD, STE 800 BUFFALO GROVE IL 60089
CORRELL JORDAN                       ADDRESS ON FILE
CORREY NAWOTNIAK                     ADDRESS ON FILE
CORREY YOUNG                         ADDRESS ON FILE
CORRI SCHRAGE                        ADDRESS ON FILE
CORRIE ENIS II                       ADDRESS ON FILE
CORRIGAN JONES                       ADDRESS ON FILE
CORRINA FOX                          ADDRESS ON FILE
CORRINA VINSON                       ADDRESS ON FILE
CORRINDA ZISK                        ADDRESS ON FILE
CORRINE CLARK                        ADDRESS ON FILE
CORRINE DENSMORE                     ADDRESS ON FILE
CORRINE DORSEY                       ADDRESS ON FILE
CORRINE MCMILLAN                     ADDRESS ON FILE
CORRINE REED                         ADDRESS ON FILE
CORRINE WRIGHT                       ADDRESS ON FILE
CORRY LOCAL SERVICES TAX             100 S CENTER STREET CORRY PA 16407
CORRY ROBERTSON                      ADDRESS ON FILE
CORT BUSINESS SERVICES               PO BOX 17401 BALTIMORE MD 21297-1401
CORT FURNITURE RENTAL                PO BOX 17401 BALTIMORE MD 21297-1401



Epiq Corporate Restructuring, LLC                                                              Page 472 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 697 of 2235

Claim Name                         Address Information
CORTETS EDWARDS                    ADDRESS ON FILE
CORTEZ GILES                       ADDRESS ON FILE
CORTEZ LILEY                       ADDRESS ON FILE
CORTEZ PARGO                       ADDRESS ON FILE
CORTEZ POPE                        ADDRESS ON FILE
CORTEZ WHITE                       ADDRESS ON FILE
CORTEZISSA JOHNSON                 ADDRESS ON FILE
CORTLAN CLARK                      ADDRESS ON FILE
CORTLAND ESQUIBEL                  ADDRESS ON FILE
CORTLAND MCALLISTER                ADDRESS ON FILE
CORTNEE CHILDS                     ADDRESS ON FILE
CORTNEY BACK                       ADDRESS ON FILE
CORTNEY COLEMAN                    ADDRESS ON FILE
CORTNEY COLVIN                     ADDRESS ON FILE
CORTNEY EATON                      ADDRESS ON FILE
CORTNEY ELLIOTT                    ADDRESS ON FILE
CORTNEY GMUCA                      ADDRESS ON FILE
CORTNEY HARRIS                     ADDRESS ON FILE
CORTNEY HENDERSON                  ADDRESS ON FILE
CORTNEY JOHNSON                    ADDRESS ON FILE
CORTNEY LOUCKS                     ADDRESS ON FILE
CORTNEY MCLOYD                     ADDRESS ON FILE
CORTNEY MYERS                      ADDRESS ON FILE
CORTNEY NALLEY                     ADDRESS ON FILE
CORTNEY ONEAL                      ADDRESS ON FILE
CORTNEY PACE                       ADDRESS ON FILE
CORTNEY PUGH                       ADDRESS ON FILE
CORTNEY RENNEBERG                  ADDRESS ON FILE
CORTNEY ROMELL                     ADDRESS ON FILE
CORTNEY SIMMONS                    ADDRESS ON FILE
CORTNEY STANLEY                    ADDRESS ON FILE
CORTNEY STEWART                    ADDRESS ON FILE
CORTNEY TALLEY                     ADDRESS ON FILE
CORTNEY VAN ATTA                   ADDRESS ON FILE
CORTNEY WARD                       ADDRESS ON FILE
CORTNI KELLEY                      ADDRESS ON FILE
CORTNIE REDDY                      ADDRESS ON FILE
CORTREZ DOUGLAS                    ADDRESS ON FILE
CORVEL CORPORATION                 1669 PHOENIX PKWY STE 210 LOCKBOX 535127 COLLEGE PARK GA 30349
CORVONDRE FERRELL                  ADDRESS ON FILE
CORY ADDERLEY                      ADDRESS ON FILE
CORY ARGERBRIGHT                   ADDRESS ON FILE
CORY BAILEY                        ADDRESS ON FILE
CORY BAILEY                        ADDRESS ON FILE
CORY BAILEY                        ADDRESS ON FILE
CORY BARTON                        ADDRESS ON FILE
CORY BEAVER                        ADDRESS ON FILE
CORY BILLINGS                      ADDRESS ON FILE
CORY BLESSING                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 473 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 698 of 2235

Claim Name                       Address Information
CORY BOX                         ADDRESS ON FILE
CORY BUCK                        ADDRESS ON FILE
CORY BURKS                       ADDRESS ON FILE
CORY BURT                        ADDRESS ON FILE
CORY BUSH                        ADDRESS ON FILE
CORY CLARK                       ADDRESS ON FILE
CORY CLAY                        ADDRESS ON FILE
CORY CLENDENING                  ADDRESS ON FILE
CORY COMPTON                     ADDRESS ON FILE
CORY CRAFT                       ADDRESS ON FILE
CORY CRISP                       ADDRESS ON FILE
CORY CROWE                       ADDRESS ON FILE
CORY DAVIS                       ADDRESS ON FILE
CORY DAVIS                       ADDRESS ON FILE
CORY DELGADO                     ADDRESS ON FILE
CORY DILLE                       ADDRESS ON FILE
CORY GARRIS                      ADDRESS ON FILE
CORY GREENE                      ADDRESS ON FILE
CORY HAHN                        ADDRESS ON FILE
CORY HAIRSTON                    ADDRESS ON FILE
CORY HEMMINGER                   ADDRESS ON FILE
CORY HORNER                      ADDRESS ON FILE
CORY HOVEY                       ADDRESS ON FILE
CORY HUME                        ADDRESS ON FILE
CORY JARBEAU                     ADDRESS ON FILE
CORY JENKINS                     ADDRESS ON FILE
CORY KALISH                      ADDRESS ON FILE
CORY KNOWLTON                    ADDRESS ON FILE
CORY LAMBE                       ADDRESS ON FILE
CORY LAMBERT                     ADDRESS ON FILE
CORY LONG                        ADDRESS ON FILE
CORY LYONS-GORDON                ADDRESS ON FILE
CORY MARTION                     ADDRESS ON FILE
CORY MCKINNEY                    ADDRESS ON FILE
CORY MENCHHOFER                  ADDRESS ON FILE
CORY MICHAEL                     ADDRESS ON FILE
CORY MILLER                      ADDRESS ON FILE
CORY MILLER                      ADDRESS ON FILE
CORY MINZYK                      ADDRESS ON FILE
CORY MITCHELL                    ADDRESS ON FILE
CORY MOSER                       ADDRESS ON FILE
CORY MOUNCE                      ADDRESS ON FILE
CORY PARKER                      ADDRESS ON FILE
CORY PETERSON                    ADDRESS ON FILE
CORY PRATT                       ADDRESS ON FILE
CORY PURNELL                     ADDRESS ON FILE
CORY RATLIFF                     ADDRESS ON FILE
CORY RODRIGUEZ                   ADDRESS ON FILE
CORY ROGERS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 474 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 699 of 2235

Claim Name                              Address Information
CORY ROSE                               ADDRESS ON FILE
CORY RUSSELL                            ADDRESS ON FILE
CORY SCHROEDER                          ADDRESS ON FILE
CORY SCHWARTZ                           ADDRESS ON FILE
CORY SEMANISION                         ADDRESS ON FILE
CORY SHELTON                            ADDRESS ON FILE
CORY SHEPARD                            ADDRESS ON FILE
CORY SKLOFF                             ADDRESS ON FILE
CORY SLEMAKER                           ADDRESS ON FILE
CORY SNYDER                             ADDRESS ON FILE
CORY SOWERS                             ADDRESS ON FILE
CORY SPIRES                             ADDRESS ON FILE
CORY SWEETING                           ADDRESS ON FILE
CORY VANPUTTEN                          ADDRESS ON FILE
CORY WALDEN                             ADDRESS ON FILE
CORY WALKER                             ADDRESS ON FILE
CORY WATSON                             ADDRESS ON FILE
CORY YOUNG                              ADDRESS ON FILE
CORYNN GODWIN                           ADDRESS ON FILE
COSHEENA NUNNERY                        ADDRESS ON FILE
COSMINA GIURCONIU                       ADDRESS ON FILE
COSTELLO ADAMS                          ADDRESS ON FILE
COSTELLO PIERRE                         ADDRESS ON FILE
COSTELLO PROPERTY SERVICES              PO BOX 2360 LIVERPOOL NY 13089
COSTON CHEATHAM                         ADDRESS ON FILE
COTE MCINTOSH                           ADDRESS ON FILE
COTY CROSLIN                            ADDRESS ON FILE
COTY HUMPHREY                           ADDRESS ON FILE
COTY SMITH                              ADDRESS ON FILE
COUNCIL BLUFFS WATER WORKS              PO BOX 309 COUNCIL BLUFF IA 51502-0309
COUNTRYSIDE LANDSCAPE                   912 ALLIE ROAD GREENVILLE GA 30222
COUNTY BEVERAGE CO INC                  301 SE BAILEY ROAD LEES SUMMIT MO 64081
COUNTY OCCUPATIONAL TAX ADMINISTRATOR   PO BOX 658 SOMERSET KY 42502-0658
COUNTY OF ALBANY DEPT OF HEALTH         175 GREEN ST ALBANY NY 12202
COUNTY OF BOONE                         801 E WALNUT RM 118 COLUMBIA MO 65201
COUNTY OF COLLETON                      PO BOX 8 WALTERBORO SC 29488
COUNTY OF CUMBERLAND ABC BOARD          1705 OWEN DRIVE FAYETTEVILLE NC 28303
COUNTY OF DURHAM                        PO BOX 30090 DURHAM NC 27702-3090
COUNTY OF DUTCHESS                      85 CIVIC CENTER PLAZA POUGHKEEPSIE NY 12601
COUNTY OF FAIRFAX                       12000 GOVERNMENT CENTER PKWY DEPT OF TAX ADMIN FAIRFAX VA 22035
COUNTY OF FAIRFAX                       DEPARTMENT OF TAX ADMINSTRATION P O BOX 10206 FAIRFAX VA 22035
COUNTY OF FAIRFAX FIRE PREVENTION       12099 GOVERNMENT CTR PKWY 3RD FLOOR FAIRFAX VA 22035
COUNTY OF GLOUCESTER                    6489 MAIN ST GLOUCESTER VA 23061
COUNTY OF GLOUCESTER                    6489 MAIN ST TREASURER GLOUCESTER VA 23061-2062
COUNTY OF GREENVILLE                    302 UNIVERSITY RIDGE STE 100 BUSINESS REGISTRATION GREENVILLE SC 29601
COUNTY OF GREENVILLE TREASURER          301 UNIVERSITY RIDGE STE 600 GREENVILLE SC 29601
COUNTY OF HAMILTON                      250 WILLIAM HOWARD TAFT RD CINCINNATI OH 45219
COUNTY OF HENRICO                       PO BOX 90775 HENRICO VA 23273-0775
COUNTY OF LEHIGH                        FISCAL OFFICE ROOM 119 ALLENTOWN PA 18101-2401



Epiq Corporate Restructuring, LLC                                                                  Page 475 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                          Page 700 of 2235

Claim Name                          Address Information
COUNTY OF LEXINGTON                 PO BOX 3000 LEXINGTON SC 29071-3000
COUNTY OF LOUDOUN                   PO BOX 1000 LEESBURG VA 20177
COUNTY OF LOUDOUN                   PO BOX 1000 H ROGER ZURN JR TREASURER LEESBURG VA 20177-1000
COUNTY OF LOUNDON VIRGINIA          23675 BELMONT RIDGE RD STE 150 ASHBURN VA 20148
COUNTY OF ORANGEBURG                PO DRAWER 9000 ORANGEBURG SC 29116
COUNTY OF PULASKI MISSOURI          301 HISTORIC 66 E STE 110 PULASKI COUNTY COURTHOUSE WAYNESVILLE MO 65583
COUNTY OF ROANOKE                   5925 COVE RD ROANOKE VA 24019
COUNTY OF ROANOKE SALES TAX         PO BOX 20409 ROANOKE VA 24018
COURIER EXPRESS                     ADDRESS ON FILE
COURTANEY TOGNACI                   ADDRESS ON FILE
COURTANY CHILDERS                   ADDRESS ON FILE
COURTENAY SMITH                     ADDRESS ON FILE
COURTENAY WILLIS                    ADDRESS ON FILE
COURTENEY BRADLEY                   ADDRESS ON FILE
COURTEZ HARDISON                    ADDRESS ON FILE
COURTLAN MANNS                      ADDRESS ON FILE
COURTLAND BEACH                     ADDRESS ON FILE
COURTLAND SAMPLE                    ADDRESS ON FILE
COURTLAND TAYLOR                    ADDRESS ON FILE
COURTLANDT BRINCE                   ADDRESS ON FILE
COURTLON COUCHRAN                   ADDRESS ON FILE
COURTLYN SEYMOUR                    ADDRESS ON FILE
COURTLYN STINSON                    ADDRESS ON FILE
COURTNEE MYERS                      ADDRESS ON FILE
COURTNEE SUHR                       ADDRESS ON FILE
COURTNEY ADAMS                      ADDRESS ON FILE
COURTNEY ALI SUGGS                  ADDRESS ON FILE
COURTNEY ANDREWS                    ADDRESS ON FILE
COURTNEY ARNOLD                     ADDRESS ON FILE
COURTNEY ARTMAN                     ADDRESS ON FILE
COURTNEY AURICHIO                   ADDRESS ON FILE
COURTNEY BAIN                       ADDRESS ON FILE
COURTNEY BAKER                      ADDRESS ON FILE
COURTNEY BAKER                      ADDRESS ON FILE
COURTNEY BALLO                      ADDRESS ON FILE
COURTNEY BAPTIST                    ADDRESS ON FILE
COURTNEY BEAN                       ADDRESS ON FILE
COURTNEY BELL                       ADDRESS ON FILE
COURTNEY BERTHOLDT                  ADDRESS ON FILE
COURTNEY BLAINE                     ADDRESS ON FILE
COURTNEY BLEDSOE                    ADDRESS ON FILE
COURTNEY BLEDSOE                    ADDRESS ON FILE
COURTNEY BRAUN                      ADDRESS ON FILE
COURTNEY BREEDEN                    ADDRESS ON FILE
COURTNEY BREWER                     ADDRESS ON FILE
COURTNEY BROOKSHIRE                 ADDRESS ON FILE
COURTNEY BROWN                      ADDRESS ON FILE
COURTNEY BROWNING                   ADDRESS ON FILE
COURTNEY BULLY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 476 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 701 of 2235

Claim Name                          Address Information
COURTNEY BURLEIGH                   ADDRESS ON FILE
COURTNEY BURNHEIMER                 ADDRESS ON FILE
COURTNEY CALDWELL                   ADDRESS ON FILE
COURTNEY CALL                       ADDRESS ON FILE
COURTNEY CAMPBELL                   ADDRESS ON FILE
COURTNEY CAMPBELL                   ADDRESS ON FILE
COURTNEY CANN                       ADDRESS ON FILE
COURTNEY CANNON                     ADDRESS ON FILE
COURTNEY CARLINO                    ADDRESS ON FILE
COURTNEY CARLYLE                    ADDRESS ON FILE
COURTNEY CASTEEL                    ADDRESS ON FILE
COURTNEY COLE                       ADDRESS ON FILE
COURTNEY COLE                       ADDRESS ON FILE
COURTNEY COLLIER                    ADDRESS ON FILE
COURTNEY COLLINS                    ADDRESS ON FILE
COURTNEY COMBS                      ADDRESS ON FILE
COURTNEY COURNOYER                  ADDRESS ON FILE
COURTNEY COX                        ADDRESS ON FILE
COURTNEY CRANE                      ADDRESS ON FILE
COURTNEY CRUMEDY                    ADDRESS ON FILE
COURTNEY DARDEN                     ADDRESS ON FILE
COURTNEY DAVIS                      ADDRESS ON FILE
COURTNEY DAVIS                      ADDRESS ON FILE
COURTNEY DAVIS                      ADDRESS ON FILE
COURTNEY DENSON                     ADDRESS ON FILE
COURTNEY DICKENS                    ADDRESS ON FILE
COURTNEY DICKERSON                  ADDRESS ON FILE
COURTNEY DILL                       ADDRESS ON FILE
COURTNEY DIXON                      ADDRESS ON FILE
COURTNEY DOSS                       ADDRESS ON FILE
COURTNEY DOUGHERTY                  ADDRESS ON FILE
COURTNEY DUVALL                     ADDRESS ON FILE
COURTNEY ELLIOTT                    ADDRESS ON FILE
COURTNEY ELLIOTT                    ADDRESS ON FILE
COURTNEY ERICKSON                   ADDRESS ON FILE
COURTNEY EVANSON                    ADDRESS ON FILE
COURTNEY FAIR                       ADDRESS ON FILE
COURTNEY FAYNE                      ADDRESS ON FILE
COURTNEY FITZGERALD TUCKER          ADDRESS ON FILE
COURTNEY FITZPATRICK                ADDRESS ON FILE
COURTNEY FLEMING                    ADDRESS ON FILE
COURTNEY FLORES                     ADDRESS ON FILE
COURTNEY FOLSOM                     ADDRESS ON FILE
COURTNEY FOOT                       ADDRESS ON FILE
COURTNEY FORMAN                     ADDRESS ON FILE
COURTNEY FORNSTROM                  ADDRESS ON FILE
COURTNEY FRIES                      ADDRESS ON FILE
COURTNEY GAGE                       ADDRESS ON FILE
COURTNEY GALBREATH                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 477 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 702 of 2235

Claim Name                         Address Information
COURTNEY GAYLE                     ADDRESS ON FILE
COURTNEY GEAR                      ADDRESS ON FILE
COURTNEY GENNES                    ADDRESS ON FILE
COURTNEY GILBERT                   ADDRESS ON FILE
COURTNEY GILBERT                   ADDRESS ON FILE
COURTNEY GILMAN                    ADDRESS ON FILE
COURTNEY GRAHAM                    ADDRESS ON FILE
COURTNEY GRAY                      ADDRESS ON FILE
COURTNEY GREABELL                  ADDRESS ON FILE
COURTNEY GREEN                     ADDRESS ON FILE
COURTNEY GREENAWALT                ADDRESS ON FILE
COURTNEY GREENE                    ADDRESS ON FILE
COURTNEY GREESON                   ADDRESS ON FILE
COURTNEY GRIFFITH                  ADDRESS ON FILE
COURTNEY GRUBBS                    ADDRESS ON FILE
COURTNEY GUINDON                   ADDRESS ON FILE
COURTNEY GUSHLAW                   ADDRESS ON FILE
COURTNEY HABERLEIN                 ADDRESS ON FILE
COURTNEY HAGAR                     ADDRESS ON FILE
COURTNEY HALL                      ADDRESS ON FILE
COURTNEY HALL                      ADDRESS ON FILE
COURTNEY HARRIER                   ADDRESS ON FILE
COURTNEY HART                      ADDRESS ON FILE
COURTNEY HARTLEY                   ADDRESS ON FILE
COURTNEY HAYS                      ADDRESS ON FILE
COURTNEY HENRICH                   ADDRESS ON FILE
COURTNEY HESS                      ADDRESS ON FILE
COURTNEY HILL                      ADDRESS ON FILE
COURTNEY HILL                      ADDRESS ON FILE
COURTNEY HITTLE                    ADDRESS ON FILE
COURTNEY HORTON                    ADDRESS ON FILE
COURTNEY HOWE                      ADDRESS ON FILE
COURTNEY HOWELL                    ADDRESS ON FILE
COURTNEY HUNT                      ADDRESS ON FILE
COURTNEY INMAN                     ADDRESS ON FILE
COURTNEY JAROSZ                    ADDRESS ON FILE
COURTNEY JENKINS                   ADDRESS ON FILE
COURTNEY JOHNSON                   ADDRESS ON FILE
COURTNEY JOHNSON                   ADDRESS ON FILE
COURTNEY JOHNSON                   ADDRESS ON FILE
COURTNEY JOHNSON                   ADDRESS ON FILE
COURTNEY KAKAREKA                  ADDRESS ON FILE
COURTNEY KAMPMAN                   ADDRESS ON FILE
COURTNEY KASCHE                    ADDRESS ON FILE
COURTNEY KENNEDY                   ADDRESS ON FILE
COURTNEY KENT                      ADDRESS ON FILE
COURTNEY KLINE                     ADDRESS ON FILE
COURTNEY KOLP                      ADDRESS ON FILE
COURTNEY KOSTIAL                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 478 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 703 of 2235

Claim Name                         Address Information
COURTNEY LACKEY                    ADDRESS ON FILE
COURTNEY LANE                      ADDRESS ON FILE
COURTNEY LANG                      ADDRESS ON FILE
COURTNEY LARSEN                    ADDRESS ON FILE
COURTNEY LASUSA                    ADDRESS ON FILE
COURTNEY LAUER                     ADDRESS ON FILE
COURTNEY LEMEN                     ADDRESS ON FILE
COURTNEY LEWIS                     ADDRESS ON FILE
COURTNEY LINDMARK                  ADDRESS ON FILE
COURTNEY LITTLE                    ADDRESS ON FILE
COURTNEY LUCAS                     ADDRESS ON FILE
COURTNEY LYNN CARRAWAY             ADDRESS ON FILE
COURTNEY MADL                      ADDRESS ON FILE
COURTNEY MAJORS                    ADDRESS ON FILE
COURTNEY MANDEVILLE                ADDRESS ON FILE
COURTNEY MARCUS                    ADDRESS ON FILE
COURTNEY MARTIN-CORKER             ADDRESS ON FILE
COURTNEY MARTINEZ                  ADDRESS ON FILE
COURTNEY MAYFIELD                  ADDRESS ON FILE
COURTNEY MCGRANE                   ADDRESS ON FILE
COURTNEY MCMULLEN                  ADDRESS ON FILE
COURTNEY MCNEIL                    ADDRESS ON FILE
COURTNEY MCNULTY                   ADDRESS ON FILE
COURTNEY MEEHAN                    ADDRESS ON FILE
COURTNEY MENZ                      ADDRESS ON FILE
COURTNEY MICALIZZI                 ADDRESS ON FILE
COURTNEY MILLER                    ADDRESS ON FILE
COURTNEY MILLER                    ADDRESS ON FILE
COURTNEY MILLER                    ADDRESS ON FILE
COURTNEY MILLS                     ADDRESS ON FILE
COURTNEY MOUNTAIN                  ADDRESS ON FILE
COURTNEY NAU                       ADDRESS ON FILE
COURTNEY NOFFKE                    ADDRESS ON FILE
COURTNEY NORMAN                    ADDRESS ON FILE
COURTNEY NORRIS                    ADDRESS ON FILE
COURTNEY NUNNALLY                  ADDRESS ON FILE
COURTNEY ODONNELL                  ADDRESS ON FILE
COURTNEY OLIVER                    ADDRESS ON FILE
COURTNEY ONEAL                     ADDRESS ON FILE
COURTNEY OSBORNE                   ADDRESS ON FILE
COURTNEY PAMPILLON                 ADDRESS ON FILE
COURTNEY PATCHIN                   ADDRESS ON FILE
COURTNEY PAVLIS                    ADDRESS ON FILE
COURTNEY PEKUSIC                   ADDRESS ON FILE
COURTNEY PEPPERS                   ADDRESS ON FILE
COURTNEY PIKE                      ADDRESS ON FILE
COURTNEY POMAVILLE                 ADDRESS ON FILE
COURTNEY POOLE                     ADDRESS ON FILE
COURTNEY POOLEY                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 479 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 704 of 2235

Claim Name                          Address Information
COURTNEY PORTER                     ADDRESS ON FILE
COURTNEY POSEY                      ADDRESS ON FILE
COURTNEY PRICE                      ADDRESS ON FILE
COURTNEY QUINNEY                    ADDRESS ON FILE
COURTNEY RABON                      ADDRESS ON FILE
COURTNEY RANK                       ADDRESS ON FILE
COURTNEY RAPP                       ADDRESS ON FILE
COURTNEY REED                       ADDRESS ON FILE
COURTNEY REFFETT                    ADDRESS ON FILE
COURTNEY RELLERGERT                 ADDRESS ON FILE
COURTNEY REYNOLDS                   ADDRESS ON FILE
COURTNEY RICKET                     ADDRESS ON FILE
COURTNEY RILEY                      ADDRESS ON FILE
COURTNEY RITCHOTTE                  ADDRESS ON FILE
COURTNEY RIVERS                     ADDRESS ON FILE
COURTNEY ROBERTS                    ADDRESS ON FILE
COURTNEY ROBINSON                   ADDRESS ON FILE
COURTNEY ROBINSON                   ADDRESS ON FILE
COURTNEY ROCHESTER                  ADDRESS ON FILE
COURTNEY ROSE                       ADDRESS ON FILE
COURTNEY ROTH                       ADDRESS ON FILE
COURTNEY RUSSELL                    ADDRESS ON FILE
COURTNEY SADLER                     ADDRESS ON FILE
COURTNEY SANDERS                    ADDRESS ON FILE
COURTNEY SANTA MARIA                ADDRESS ON FILE
COURTNEY SCHAEFER                   ADDRESS ON FILE
COURTNEY SERRANO                    ADDRESS ON FILE
COURTNEY SEYMORE                    ADDRESS ON FILE
COURTNEY SHAY                       ADDRESS ON FILE
COURTNEY SICKLE                     ADDRESS ON FILE
COURTNEY SIMMONS                    ADDRESS ON FILE
COURTNEY SIMON                      ADDRESS ON FILE
COURTNEY SIMPKINS                   ADDRESS ON FILE
COURTNEY SIMS                       ADDRESS ON FILE
COURTNEY SINGLETON                  ADDRESS ON FILE
COURTNEY SIPES                      ADDRESS ON FILE
COURTNEY SLAUGHTER                  ADDRESS ON FILE
COURTNEY SMITH                      ADDRESS ON FILE
COURTNEY SMITH                      ADDRESS ON FILE
COURTNEY SMITH                      ADDRESS ON FILE
COURTNEY SMITH                      ADDRESS ON FILE
COURTNEY SMITH                      ADDRESS ON FILE
COURTNEY SMITH                      ADDRESS ON FILE
COURTNEY SMITHEY                    ADDRESS ON FILE
COURTNEY SPENCER                    ADDRESS ON FILE
COURTNEY SPIVEY                     ADDRESS ON FILE
COURTNEY SPIVEY                     ADDRESS ON FILE
COURTNEY STACKS                     ADDRESS ON FILE
COURTNEY STEINRUCK                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 480 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 705 of 2235

Claim Name                        Address Information
COURTNEY STEPHENS                 ADDRESS ON FILE
COURTNEY STEVENSON                ADDRESS ON FILE
COURTNEY STONER                   ADDRESS ON FILE
COURTNEY TALBERT                  ADDRESS ON FILE
COURTNEY TAYLOR                   ADDRESS ON FILE
COURTNEY TESSMER                  ADDRESS ON FILE
COURTNEY THOMAS                   ADDRESS ON FILE
COURTNEY THOMAS                   ADDRESS ON FILE
COURTNEY THOMAS                   ADDRESS ON FILE
COURTNEY THOMAS                   ADDRESS ON FILE
COURTNEY THOMPSON                 ADDRESS ON FILE
COURTNEY THORP                    ADDRESS ON FILE
COURTNEY TRENT                    ADDRESS ON FILE
COURTNEY TURNER                   ADDRESS ON FILE
COURTNEY VANCE                    ADDRESS ON FILE
COURTNEY VANDELAAR                ADDRESS ON FILE
COURTNEY VINCENT                  ADDRESS ON FILE
COURTNEY WALDRON                  ADDRESS ON FILE
COURTNEY WALKER                   ADDRESS ON FILE
COURTNEY WARD                     ADDRESS ON FILE
COURTNEY WATKINS                  ADDRESS ON FILE
COURTNEY WATTS                    ADDRESS ON FILE
COURTNEY WEBB                     ADDRESS ON FILE
COURTNEY WEDDING                  ADDRESS ON FILE
COURTNEY WEHNER                   ADDRESS ON FILE
COURTNEY WHITLOCK                 ADDRESS ON FILE
COURTNEY WILBANKS                 ADDRESS ON FILE
COURTNEY WILCOX                   ADDRESS ON FILE
COURTNEY WILKERSON                ADDRESS ON FILE
COURTNEY WILKIE                   ADDRESS ON FILE
COURTNEY WILL                     ADDRESS ON FILE
COURTNEY WILLHITE                 ADDRESS ON FILE
COURTNEY WILLIAMS                 ADDRESS ON FILE
COURTNEY WILLIAMS                 ADDRESS ON FILE
COURTNEY WILLIAMS                 ADDRESS ON FILE
COURTNEY WILLIAMS                 ADDRESS ON FILE
COURTNEY WILLIAMS                 ADDRESS ON FILE
COURTNEY WILSON                   ADDRESS ON FILE
COURTNEY WILSON                   ADDRESS ON FILE
COURTNEY WOLSKI                   ADDRESS ON FILE
COURTNEY WOOD                     ADDRESS ON FILE
COURTNEY WOOD                     ADDRESS ON FILE
COURTNEY WYCHE                    ADDRESS ON FILE
COURTNEY WYNN                     ADDRESS ON FILE
COURTNEY YENGLIN                  ADDRESS ON FILE
COURTNIE HERSAM                   ADDRESS ON FILE
COURTNYE WYNN                     ADDRESS ON FILE
COUSTIC GLO OF ARIZONA            3930 E GLADE AVE MESA AZ 85206
COVON MARTIN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 481 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 706 of 2235

Claim Name                              Address Information
COWELL ENTERPRISES TA DOR TECH          P O BOX 742 WILLIAMSTOWN NJ 08094
COWETA COUNTY                           PO BOX 195 TAX COMMISSIONER NEWNAN GA 30264-0195
COWETA COUNTY EMS                       PO BOX 101821 ATLANTA GA 30392
COWETA COUNTY ENVIRONMENTAL HEALTH      28 E WASHINGTON ST NEWNAN GA 30263
COWETA EMERGENCY GROUP                  PO BOX 400 SAN ANTONIO TX 78292
COWETA FAYETTE EMC                      SEDC PO BOX 530812 ATLANTA GA 30353-0812
COX BROTHERS FOOD EQUIPMENT REPAIR      PO BOX 996 ROLLA MO 65402
COX COMMUNICATIONS INC                  PO BOX 771906 DETROIT MI 48277
COY ROBERTS                             ADDRESS ON FILE
COYE SIMMONS                            ADDRESS ON FILE
CP RANKIN INC ROOF MGMT & CONTRACTING   4359 COUNTY LINE RD CHALFONT PA 18914
CPS LAWNCARE LLC                        4305 SHIMODA LN ZANESVILLE OH 43701
CPWA                                    P O BOX 1446 CLIFTON PARK NY 12065
CR3 PARTNERS LLC                        13355 NOEL RD STE 2005 DALLAS TX 75240
CRAB ADDISON, INC.                      D/B/A JOES CRAB SHACK ATTN: GENERAL COUNSEL 9900 WESTPARK DRIVE, STE 300
                                        HOUSTON TX 77063-5277
CRAB ORCHARD-MACARTHUR PUB SVC          196 GLENVIEW RD CRAB ORCHARD WV 25827
CRAFT BEER GUILD DIST RI                20 AVERY ROAD CRANSTON RI 02910
CRAFT BEER GUILD HOLDING CO LLC         20 AVERY ROAD CRANSTON RI 02910
CRAFT BEER GUILD OF MAINE               15 SAUNDERS WAY SUITE C300 WESTBROOK ME 40920
CRAFT BEER GUILD OF NEW HAMPSHIRE       4 CUTTS STREET UNIT 4 PORTSMOUTH NH 38010
CRAFT BEER GUILD OF NY                  12 SOUTH PUTT CORNERS ROAD NEW PALTZ NY 12561
CRAFT BREWERS GUILD BOSTON              170 MARKET ST EVERETT MA 21490
CRAFTY BEER GUYS                        3418-D VANE CT CHARLOTTE NC 28206
CRAIG BAKER                             ADDRESS ON FILE
CRAIG BARNETT                           ADDRESS ON FILE
CRAIG BIGLER                            ADDRESS ON FILE
CRAIG BRUMBALOUGH                       ADDRESS ON FILE
CRAIG BYARMS                            ADDRESS ON FILE
CRAIG BYRD                              ADDRESS ON FILE
CRAIG CARRICK                           ADDRESS ON FILE
CRAIG CARTER JR                         ADDRESS ON FILE
CRAIG COBB                              ADDRESS ON FILE
CRAIG CONDE                             ADDRESS ON FILE
CRAIG CROSS                             ADDRESS ON FILE
CRAIG DELANEY                           ADDRESS ON FILE
CRAIG DORE                              ADDRESS ON FILE
CRAIG F WOLFORD                         ADDRESS ON FILE
CRAIG GIBBS                             ADDRESS ON FILE
CRAIG HENSHAW                           ADDRESS ON FILE
CRAIG HERRON                            ADDRESS ON FILE
CRAIG HUBBARD                           ADDRESS ON FILE
CRAIG JAMES                             ADDRESS ON FILE
CRAIG JONES                             ADDRESS ON FILE
CRAIG KEMPENAAR                         ADDRESS ON FILE
CRAIG KOCH                              ADDRESS ON FILE
CRAIG LAWRENCE-JEFFRIES                 ADDRESS ON FILE
CRAIG LYNN                              ADDRESS ON FILE
CRAIG MADER                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 482 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                           Page 707 of 2235

Claim Name                         Address Information
CRAIG MCLEOD                       ADDRESS ON FILE
CRAIG MOMPEROUSSE                  ADDRESS ON FILE
CRAIG OUTLAW                       ADDRESS ON FILE
CRAIG RICKS                        ADDRESS ON FILE
CRAIG ROSSI                        ADDRESS ON FILE
CRAIG SMITH                        ADDRESS ON FILE
CRAIG TORIGIAN                     ADDRESS ON FILE
CRAIG TRIPP                        ADDRESS ON FILE
CRAIG WETTSTEIN                    ADDRESS ON FILE
CRAIG WILSON                       ADDRESS ON FILE
CRAIG ZIGLER                       ADDRESS ON FILE
CRAMONE LOVE                       ADDRESS ON FILE
CRANE LANDSCAPING                  PO BOX 72293 NEWNAN GA 30271
CRASEAN TRENT                      ADDRESS ON FILE
CRAVEN COUNTY                      226 POLLOCK ST TAX COLLECTOR NEW BERN NC 28560-4981
CRAVEN COUNTY WATER                PO BOX 63033 CHARLOTTE NC 28263
CRAVEN COUNTY WATER                PO BOX 63033 CHARLOTTE NC 28263-3033
CRAVEN COUNTY WATER                2830 NEUSE BLVD NEW BERN NC 28560
CRAWFORD NORWOOD REALTY            PO BOX 10767 GOLDSBORO NC 27532
CRAYTON GROGAN                     ADDRESS ON FILE
CREATIVE BEVERAGE SYSTEMS          PO BOX 348 EAST TROY WI 53120
CREATIVE CARPET CLEANING LLC       3605 MATLOCK PLACE WALDORF MD 20602
CREATIVE COLORS INTERNATIONAL      7772 SUMMIT AVE LOWVILLE NY 13367
CREATIVE DESIGN LAWNCARE           160 SPRINGS RD SE EATONTON GA 31024
CREED CHRONISTER                   ADDRESS ON FILE
CREIANA BAILEY                     ADDRESS ON FILE
CREIGHTON FLOWERS                  ADDRESS ON FILE
CRESCENT CROWN DISTRIBUTING LLC    5900 ALMONASTER AVENUE NEW ORLEANS LA 70126
CRESCENT CROWN DISTRIBUTING LLC    1640 WEST BROADWAY ROAD MESA AZ 85202
CRESCO INC                         PO DRAWER 6827 GULFPORT MS 39506
CRESENCIA COLLINS                  ADDRESS ON FILE
CREW CUTS LAWN MAINTENANCE         2725 CROSBY RD VALRICO FL 33594
CREWZ BERRY                        ADDRESS ON FILE
CRILON CORP                        789 N CENTER AVE SUITE 2 SOMERSET PA 15501
CRIMSON CLEANING SERVICE LLC       PO BOX 70201 NASHVILLE TN 37207
CRISHTON CURNEY                    ADDRESS ON FILE
CRISSY KRATZ                       ADDRESS ON FILE
CRISTA HANNAH                      ADDRESS ON FILE
CRISTAL GILES                      ADDRESS ON FILE
CRISTAL MICKENS                    ADDRESS ON FILE
CRISTAL TURNER                     ADDRESS ON FILE
CRISTALEE FIGUEROA                 ADDRESS ON FILE
CRISTAN CRAWFORD                   ADDRESS ON FILE
CRISTEN BAILEY                     ADDRESS ON FILE
CRISTEN CLARK                      ADDRESS ON FILE
CRISTHIAN ALAVA                    ADDRESS ON FILE
CRISTHIAN DE ALBA                  ADDRESS ON FILE
CRISTI WRIGHT                      ADDRESS ON FILE
CRISTI WRIGHT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 483 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 708 of 2235

Claim Name                           Address Information
CRISTIAN BRICO                       ADDRESS ON FILE
CRISTIAN CAMERON                     ADDRESS ON FILE
CRISTIAN CARDOSO                     ADDRESS ON FILE
CRISTIAN COURTRIGHT                  ADDRESS ON FILE
CRISTIAN GRAJEDA                     ADDRESS ON FILE
CRISTIAN HERNANDEZ                   ADDRESS ON FILE
CRISTIAN HERNANDEZ                   ADDRESS ON FILE
CRISTIAN MOLINA                      ADDRESS ON FILE
CRISTIAN MUNCHEL                     ADDRESS ON FILE
CRISTIAN PAUL                        ADDRESS ON FILE
CRISTIAN PENLEY-ESCAMILLA            ADDRESS ON FILE
CRISTIAN RIVERA                      ADDRESS ON FILE
CRISTIAN ROMERO                      ADDRESS ON FILE
CRISTIAN SALVADOR                    ADDRESS ON FILE
CRISTIAN VEGA-CABAN                  ADDRESS ON FILE
CRISTIANA PAWLIK                     ADDRESS ON FILE
CRISTIANA TATE-PRICE                 ADDRESS ON FILE
CRISTIANA TODORAN                    ADDRESS ON FILE
CRISTIANE ALMEIDA                    ADDRESS ON FILE
CRISTIANE LOPEZ                      ADDRESS ON FILE
CRISTIANNA VALLADARES                ADDRESS ON FILE
CRISTIE CONRAD                       ADDRESS ON FILE
CRISTIE HEARD                        ADDRESS ON FILE
CRISTIE MORGAN                       ADDRESS ON FILE
CRISTIN GRAHAM                       ADDRESS ON FILE
CRISTINA ABARCA                      ADDRESS ON FILE
CRISTINA ALEMAR                      ADDRESS ON FILE
CRISTINA BAGLEY                      ADDRESS ON FILE
CRISTINA BOGGS                       ADDRESS ON FILE
CRISTINA BULICK                      ADDRESS ON FILE
CRISTINA CORTEZ                      ADDRESS ON FILE
CRISTINA ELLIS                       ADDRESS ON FILE
CRISTINA FLORES VALENTIN             ADDRESS ON FILE
CRISTINA FRANCISCO                   ADDRESS ON FILE
CRISTINA GUERRERO                    ADDRESS ON FILE
CRISTINA HOPKINS                     ADDRESS ON FILE
CRISTINA LEAL                        ADDRESS ON FILE
CRISTINA MENDOZA                     ADDRESS ON FILE
CRISTINA MERIDA GARCIA               ADDRESS ON FILE
CRISTINA RING                        ADDRESS ON FILE
CRISTINA RIVERA                      ADDRESS ON FILE
CRISTINE ENGLE                       ADDRESS ON FILE
CRISTINO MADIGAN                     ADDRESS ON FILE
CRISTOBAL MARTINEZ                   ADDRESS ON FILE
CRISTOBAL OCHOA                      ADDRESS ON FILE
CRISTOFER ARITA                      ADDRESS ON FILE
CRISTOPHER MARRERO                   ADDRESS ON FILE
CRISTYN BENYA                        ADDRESS ON FILE
CRISTYN REYNOLDS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 484 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 709 of 2235

Claim Name                              Address Information
CROIX PARRA                             ADDRESS ON FILE
CROMWELL FIRE DIST WATER DIV            1 WEST ST CROMWELL CT 06416
CROMWELL FIRE DISTRICT                  1 WEST ST CROMWELL CT 06416
CRONUS MALACROM                         ADDRESS ON FILE
CROSS AND SONS                          3357 LIBERTY RD VILLA RICA GA 30180
CROSS CONNECTION SERVICES               PO BOX 342 ROCKY MOUNT VA 24151
CROSS CREEK PLAZA INC                   6350 QUADRANGLE DR STE 205 C/O GFD MANAGEMENT INC CHAPEL HILL NC 27517
CROSS CREEK PLAZA LLC                   CROSS CREEK PLAZA, LLC C/O GFD MANAGEMENT INC. 6350 QUADRANGLE DRIVE, SUITE
                                        205 CHAPEL HILL NC 27517
CROSS CREEK PLAZA LLC                   C/O GFD MANAGEMENT INC (CCP) 6350 QUADRANGLE DR, STE 205 CHAPEL HILL NC 27519
CROSS CREEK PLAZA, INC.                 GILBERT C. LAITE, III, ESQ. WILLIAMS MULLEN 301 FAYETTEVILLE STREET, SUITE
                                        1700 RALEIGH NC 27601
CROSS GAAST                             ADDRESS ON FILE
CROSS VENTURES INC                      PO BOX 723 GRANDVILLE MI 49468
CROSSGATES MALL GENERAL COMPANY NEWCO   C/O THE CLINTON EXCHANGE 4 CLINTON SQUARE ATTN: MANAGEMENT DIVISION SYRACUSE
                                        NY 13202-1078
CROSSING AT FLEMING ISLAND CDD          3176 OLD JENNINGS RD MIDDLEBURG FL 32068
CROSSING AT FLEMING ISLAND CDD          CLAY COUNTY UTIL AUTH 3176 OLD JENNINGS RD MIDDLEBURG FL 32068
CROSSROADS PLAZA 1743 LP                PO BOX 62045 ACCT 006-007996 NEWARK NJ 07101
CROSSROADS PLAZA 1743, LP               500 NORTH BROADWAY STE 201 P.O. BOX 9010 JERICHO NY 11753
CROSSROADS PLAZA 1743, LP               C/O KIMCO REALTY CORPORATION 6060 PIEDMONT ROW DRIVE SOUTH STE 200 CHARLOTTE
                                        NC 28287
CROUSE BROTHERS HVAC INC                208 NORTH STREET ELKTON MD 21921
CROWE LLP                               ATTN REBECCA JORDAN 2095 LAKESIDE CENTRE WAY, STE 125 KNOXVILLE TN 37922-6647
CROWE LLP                               2095 LAKESIDE CENTRE WAY, STE 125 ATTN REBECCA JORDAN KNOXVILLE TN 37922-6647
CROWE LLP                               ATTN REBECCA K JORDAN 3815 RIVER CROSSING PKWY, STE 300 PO BOX 40977
                                        INDIANAPOLIS IN 46240-0977
CROWE LLP                               PO BOX 71570 CHICAGO IL 60694
CROWE LLP                               PO BOX 71570 CHICAGO IL 60694-1570
CROWN BEVERAGES LLC                     1600 CHARLESTON REGIONAL PKWY CHARLESTON SC 29492
CROWN CARPET CLEANING                   2942 TITANIUM LN KNOXVILLE TN 37918
CROWN PRODUCE LLC                       3660 RINGGOLD RD EAST RIDGE TN 37412
CROWNTONKA WALK INS                     15600 37TH AVE N STE 100 PLYMOUTH MN 55446
CRUNCHTIME INFORMATION SYSTEMS INC      ATTN DAVID DAUGHERTY 129 PORTLAND ST BOSTON MA 02114
CRUZ MUNTZ                              ADDRESS ON FILE
CRUZ REYES PASCUAL                      ADDRESS ON FILE
CRUZ RODRIGUEZ                          ADDRESS ON FILE
CRUZ VASQUEZ                            ADDRESS ON FILE
CRYSAL HARPER                           ADDRESS ON FILE
CRYSTA BALBONTIN                        ADDRESS ON FILE
CRYSTA BALE                             ADDRESS ON FILE
CRYSTA KERN                             ADDRESS ON FILE
CRYSTA WARD                             ADDRESS ON FILE
CRYSTAL AGGELIS                         ADDRESS ON FILE
CRYSTAL ANDERSON                        ADDRESS ON FILE
CRYSTAL ARMSTRONG                       ADDRESS ON FILE
CRYSTAL ARRINGTON                       ADDRESS ON FILE
CRYSTAL AUTRY NORKETT                   ADDRESS ON FILE
CRYSTAL BALDWIN                         ADDRESS ON FILE
CRYSTAL BALZOMO                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 485 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 710 of 2235

Claim Name                              Address Information
CRYSTAL BARKER                          ADDRESS ON FILE
CRYSTAL BAROTH                          ADDRESS ON FILE
CRYSTAL BELTON                          ADDRESS ON FILE
CRYSTAL BERRY                           ADDRESS ON FILE
CRYSTAL BISHOP                          ADDRESS ON FILE
CRYSTAL BISHOP                          ADDRESS ON FILE
CRYSTAL BLAKE                           ADDRESS ON FILE
CRYSTAL BLANDING                        ADDRESS ON FILE
CRYSTAL BLANTON                         ADDRESS ON FILE
CRYSTAL BONAPARTE                       ADDRESS ON FILE
CRYSTAL BOOTH                           ADDRESS ON FILE
CRYSTAL BRETTINGHAM                     ADDRESS ON FILE
CRYSTAL BROOKS                          ADDRESS ON FILE
CRYSTAL BROWN                           ADDRESS ON FILE
CRYSTAL BRYANT                          ADDRESS ON FILE
CRYSTAL BULLOCK                         ADDRESS ON FILE
CRYSTAL BURCHAM                         ADDRESS ON FILE
CRYSTAL BURKS                           ADDRESS ON FILE
CRYSTAL BURNETT                         ADDRESS ON FILE
CRYSTAL CAIN                            ADDRESS ON FILE
CRYSTAL CARAWAY                         ADDRESS ON FILE
CRYSTAL CARTER                          ADDRESS ON FILE
CRYSTAL CHERRY                          ADDRESS ON FILE
CRYSTAL CLEAN CARPET CARE               1506 8TH AVENUE KEARNEY NE 68845
CRYSTAL CLEAR DISPENSING INC            919 HWY 33 UNIT 33 FREEHOLD NJ 07728
CRYSTAL CLEAR SHINE                     48 COVIL AVE WILMINGTON NC 28403
CRYSTAL CLEAR WINDOW PRESSURE WASHING   470 FOXFIRE LN GREENVILLE AL 36037
CRYSTAL COLE-WHITE                      ADDRESS ON FILE
CRYSTAL COLON                           ADDRESS ON FILE
CRYSTAL COOK                            ADDRESS ON FILE
CRYSTAL COOK                            ADDRESS ON FILE
CRYSTAL COOPER                          ADDRESS ON FILE
CRYSTAL COOPER                          ADDRESS ON FILE
CRYSTAL COWAN                           ADDRESS ON FILE
CRYSTAL CRAIG                           ADDRESS ON FILE
CRYSTAL CROZIER                         ADDRESS ON FILE
CRYSTAL DASH                            ADDRESS ON FILE
CRYSTAL DAVIS                           ADDRESS ON FILE
CRYSTAL DAVIS                           ADDRESS ON FILE
CRYSTAL DELLINGER                       ADDRESS ON FILE
CRYSTAL DIAZ                            ADDRESS ON FILE
CRYSTAL DIAZ-MENDOZA                    ADDRESS ON FILE
CRYSTAL DICUS                           ADDRESS ON FILE
CRYSTAL DINKINS                         ADDRESS ON FILE
CRYSTAL DOTTS                           ADDRESS ON FILE
CRYSTAL DRIVER                          ADDRESS ON FILE
CRYSTAL EBBERTS                         ADDRESS ON FILE
CRYSTAL ERICKSON                        ADDRESS ON FILE
CRYSTAL FACEMYER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 486 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 711 of 2235

Claim Name                        Address Information
CRYSTAL FELBER                    ADDRESS ON FILE
CRYSTAL FELTON-ANKERBERG          ADDRESS ON FILE
CRYSTAL FERGUSON                  ADDRESS ON FILE
CRYSTAL FILLMORE                  ADDRESS ON FILE
CRYSTAL FLETCHER                  ADDRESS ON FILE
CRYSTAL FLORES                    ADDRESS ON FILE
CRYSTAL FREEMAN                   ADDRESS ON FILE
CRYSTAL GADDY                     ADDRESS ON FILE
CRYSTAL GANT                      ADDRESS ON FILE
CRYSTAL GIBSON                    ADDRESS ON FILE
CRYSTAL GILLESPIE                 ADDRESS ON FILE
CRYSTAL GINN                      ADDRESS ON FILE
CRYSTAL GIULIANO                  ADDRESS ON FILE
CRYSTAL GOMEZ                     ADDRESS ON FILE
CRYSTAL GOODWIN                   ADDRESS ON FILE
CRYSTAL GRAY                      ADDRESS ON FILE
CRYSTAL GRAY                      ADDRESS ON FILE
CRYSTAL GREER                     ADDRESS ON FILE
CRYSTAL HALL                      ADDRESS ON FILE
CRYSTAL HANCOCK                   ADDRESS ON FILE
CRYSTAL HARRIS                    ADDRESS ON FILE
CRYSTAL HARTLESS                  ADDRESS ON FILE
CRYSTAL HARTZ                     ADDRESS ON FILE
CRYSTAL HEAFNER                   ADDRESS ON FILE
CRYSTAL HENNEBEGER                ADDRESS ON FILE
CRYSTAL HERNANDEZ                 ADDRESS ON FILE
CRYSTAL HERRING                   ADDRESS ON FILE
CRYSTAL HINK                      ADDRESS ON FILE
CRYSTAL HODGES                    ADDRESS ON FILE
CRYSTAL HOLSTON                   ADDRESS ON FILE
CRYSTAL HOOD                      ADDRESS ON FILE
CRYSTAL HOWARD                    ADDRESS ON FILE
CRYSTAL HUDSON                    ADDRESS ON FILE
CRYSTAL HUFF                      ADDRESS ON FILE
CRYSTAL JAIMES                    ADDRESS ON FILE
CRYSTAL JOHNSON                   ADDRESS ON FILE
CRYSTAL JOHNSON                   ADDRESS ON FILE
CRYSTAL JOHNSTON                  ADDRESS ON FILE
CRYSTAL JOSLIN                    ADDRESS ON FILE
CRYSTAL KEEN                      ADDRESS ON FILE
CRYSTAL KING                      ADDRESS ON FILE
CRYSTAL KINGAN                    ADDRESS ON FILE
CRYSTAL LAFEVER                   ADDRESS ON FILE
CRYSTAL LAMBERT                   ADDRESS ON FILE
CRYSTAL LAROCCA                   ADDRESS ON FILE
CRYSTAL LASHLEY                   ADDRESS ON FILE
CRYSTAL LESTER                    ADDRESS ON FILE
CRYSTAL LEWIS                     ADDRESS ON FILE
CRYSTAL LINDER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 487 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 712 of 2235

Claim Name                         Address Information
CRYSTAL LINDSEY                    ADDRESS ON FILE
CRYSTAL LOCKHART                   ADDRESS ON FILE
CRYSTAL LOPES                      ADDRESS ON FILE
CRYSTAL MARCUM                     ADDRESS ON FILE
CRYSTAL MARSHALL                   ADDRESS ON FILE
CRYSTAL MASTERS-CARTER             ADDRESS ON FILE
CRYSTAL MATHENA                    ADDRESS ON FILE
CRYSTAL MATULIEWICH                ADDRESS ON FILE
CRYSTAL MAYO                       ADDRESS ON FILE
CRYSTAL MCCOLLUM                   ADDRESS ON FILE
CRYSTAL MCGRATH                    ADDRESS ON FILE
CRYSTAL MELTON                     ADDRESS ON FILE
CRYSTAL MELTON                     ADDRESS ON FILE
CRYSTAL MEYER                      ADDRESS ON FILE
CRYSTAL MIRANDA-LEVASSEUR          ADDRESS ON FILE
CRYSTAL MITCHELL                   ADDRESS ON FILE
CRYSTAL MOBLEY                     ADDRESS ON FILE
CRYSTAL MOFFITT                    ADDRESS ON FILE
CRYSTAL MONEHAN                    ADDRESS ON FILE
CRYSTAL MORGAN                     ADDRESS ON FILE
CRYSTAL MORRIS                     ADDRESS ON FILE
CRYSTAL MORRISON                   ADDRESS ON FILE
CRYSTAL MULLER                     ADDRESS ON FILE
CRYSTAL MUMFORD                    ADDRESS ON FILE
CRYSTAL MURRAY                     ADDRESS ON FILE
CRYSTAL NAZARIO                    ADDRESS ON FILE
CRYSTAL NELSON                     ADDRESS ON FILE
CRYSTAL NICHOLS                    ADDRESS ON FILE
CRYSTAL NICOLL                     ADDRESS ON FILE
CRYSTAL NORRIS                     ADDRESS ON FILE
CRYSTAL NUTT                       ADDRESS ON FILE
CRYSTAL OBERHOLTZER                ADDRESS ON FILE
CRYSTAL OLIVER                     ADDRESS ON FILE
CRYSTAL ORTIZ                      ADDRESS ON FILE
CRYSTAL PATTERSON                  ADDRESS ON FILE
CRYSTAL PHILLIPS                   ADDRESS ON FILE
CRYSTAL PHILLIPS                   ADDRESS ON FILE
CRYSTAL PORTEE                     ADDRESS ON FILE
CRYSTAL POSEY                      ADDRESS ON FILE
CRYSTAL PRESLEY                    ADDRESS ON FILE
CRYSTAL PULLEN                     ADDRESS ON FILE
CRYSTAL REGISTER                   ADDRESS ON FILE
CRYSTAL RHODAN                     ADDRESS ON FILE
CRYSTAL RICHARDSON                 ADDRESS ON FILE
CRYSTAL RICKS                      ADDRESS ON FILE
CRYSTAL ROBINSON                   ADDRESS ON FILE
CRYSTAL ROCKWELL                   ADDRESS ON FILE
CRYSTAL ROGERS                     ADDRESS ON FILE
CRYSTAL ROMERO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 488 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 713 of 2235

Claim Name                           Address Information
CRYSTAL ROSEMAN                      ADDRESS ON FILE
CRYSTAL ROSS                         ADDRESS ON FILE
CRYSTAL ROYSTER                      ADDRESS ON FILE
CRYSTAL RUN NEWCO LLC                J. MICHAEL NAUGHTON, ESQ. YOUNG/SOMMER LLC EXECUTIVE WOODS, 5 PALISADES DRIVE
                                     ALBANY NY 12205
CRYSTAL RUN NEWCO LLC                PYRAMID MANAGEMENT GROUP, INC. THE CLINTON EXCHANGE 4 CLINTON SQUARE SYRACUSE
                                     NY 13202-1078
CRYSTAL RUN NEWCO LLC                ATTN: MICHAEL NAUGHTON PO BOX 8000 DEPT 534 MANUFACTURERS TRADERS TRUST CO
                                     BUFFALO NY 14267
CRYSTAL SALDANA                      ADDRESS ON FILE
CRYSTAL SCARBOROUGH                  ADDRESS ON FILE
CRYSTAL SCHULTZ                      ADDRESS ON FILE
CRYSTAL SESSAMEN                     ADDRESS ON FILE
CRYSTAL SIMPSON                      ADDRESS ON FILE
CRYSTAL SMART                        ADDRESS ON FILE
CRYSTAL SMITH                        ADDRESS ON FILE
CRYSTAL SMITH                        ADDRESS ON FILE
CRYSTAL SMITH                        ADDRESS ON FILE
CRYSTAL SOTO                         ADDRESS ON FILE
CRYSTAL SPENCER                      ADDRESS ON FILE
CRYSTAL SPENCER                      ADDRESS ON FILE
CRYSTAL SPIRES                       ADDRESS ON FILE
CRYSTAL STROUB                       ADDRESS ON FILE
CRYSTAL TAVAREZ                      ADDRESS ON FILE
CRYSTAL TAYLOR                       ADDRESS ON FILE
CRYSTAL TERRY                        ADDRESS ON FILE
CRYSTAL THOMAS                       ADDRESS ON FILE
CRYSTAL TILLMAN                      ADDRESS ON FILE
CRYSTAL TINDAL                       ADDRESS ON FILE
CRYSTAL TINGLER                      ADDRESS ON FILE
CRYSTAL TORRES                       ADDRESS ON FILE
CRYSTAL TREFF                        ADDRESS ON FILE
CRYSTAL TURBEVILLE                   ADDRESS ON FILE
CRYSTAL TYREE                        ADDRESS ON FILE
CRYSTAL VALENTINE                    ADDRESS ON FILE
CRYSTAL WALKER                       ADDRESS ON FILE
CRYSTAL WALTERS                      ADDRESS ON FILE
CRYSTAL WEARNE                       ADDRESS ON FILE
CRYSTAL WEBER                        ADDRESS ON FILE
CRYSTAL WERT                         ADDRESS ON FILE
CRYSTAL WHITING                      ADDRESS ON FILE
CRYSTAL WILLIAMS                     ADDRESS ON FILE
CRYSTAL WILLIAMS                     ADDRESS ON FILE
CRYSTAL WILLIAMS                     ADDRESS ON FILE
CRYSTAL WILLINGHAM                   ADDRESS ON FILE
CRYSTAL WOODALL                      ADDRESS ON FILE
CRYSTAL WRIGHT                       ADDRESS ON FILE
CRYSTAL YEICH                        ADDRESS ON FILE
CRYSTAL-LYNN CANOVAN                 ADDRESS ON FILE
CRYSTALYN SCOTT                      ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                              Page 489 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 714 of 2235

Claim Name                              Address Information
CRYSTANEYA GREENE                       ADDRESS ON FILE
CRYSTIL SMITH                           ADDRESS ON FILE
CRYSTIN YOUNCE                          ADDRESS ON FILE
CRYSTINA HYSELL                         ADDRESS ON FILE
CSC ENTITY SERVICES LLC                 103 FOULK ROAD SUITE 200 WILMINGTON DE 19803
CSG 24/7                                24428 GREENWAY AVE FOREST LAKE MN 55025
CSS SYSTEMS LLC                         141 FOXON BLVD EAST HAVEN CT 06512
CT CORPORATION                          PO BOX 4349 CAROL STREAM IL 60197
CT LAWNCARE AND MISC                    810 MAPLE HILL DR TULLAHOMA TN 37388
CTL BUILDING REPAIR AND LANDSCAPING     PO BOX 16117 DUBLIN GA 31021
CUALYN MINOR                            ADDRESS ON FILE
CUB RUN ELEMENTARY PTA                  1451 SOUTHCOE MONTVIDEO CIRCLE PENN LAIRD VA 22846
CUC TRAN                                ADDRESS ON FILE
CUKI MAINDU                             ADDRESS ON FILE
CULIEKA BRADSHAW                        ADDRESS ON FILE
CULLAN BOUSQUET                         ADDRESS ON FILE
CULLEN CARVER                           ADDRESS ON FILE
CULLEN HOLOBAUGH                        ADDRESS ON FILE
CULLEN WAYMACK                          ADDRESS ON FILE
CULLIGAN                                1222 WEST GREENLEAF STREET ALLENTOWN PA 18102
CULLIGAN                                DEPARTMENT 8493 PO BOX 77043 MINNEAPOLIS MN 55480
CULLIGAN                                DEPARTMENT 8515 PO BOX 77043 MINNEAPOLIS MN 55480
CULLIGAN DANBURY CT                     28 EAGLE RD DANBURY CT 06810
CULLIGAN INTERNATIONAL                  9399 WEST HIGGINS RD STE 1100 ROSEMONT IL 60018
CULLIGAN METRO                          DEPARTMENT 8799 PO BOX 77043 MINNEAPOLIS MN 55480
CULLIGAN OF GREATER VIRGINIA            3645 VICTORY BLVD PORTSMOUTH VA 23701
CULLIGAN WATER CONDITIONING             317 CAHILL DRIVE HUNTSVILLE AL 35804
CULLIGAN WATER CONDITIONING             3460 DUNCKEL RD LANSING MI 48911
CULLMAN COUNTY HEALTH DEPARTMENT        601 LOGAN AVE SW CULLMAN AL 35055
CULLMAN LOCKSMITH SAFE                  301 3RD AVE SW CULLMAN AL 35055
CULLYS CLEANING                         5 MCCRAY CIR MONSON MA 01057
CULLYS CLEANING                         CULLYS CLEANING 5 MCCRAY CIRCLE MONSON MA 01057
CULPEPER COUNTY HEALTH DEPT             98 ALEXANDRIA PIKE STE 101 WARRENTON VA 20186
CULPEPER COUNTY TREASURER               98 ALEXANDRIA PIKE STE 101 WARRENTON VA 20186
CUMBEES ULTIMATE CLEANING SERVICE       PO BOX 210422 COLUMBIA SC 29221
CUMBERLAND ABC BOARD 2                  3708 SYCAMORE DAIRY ROAD FAYETTEVILLE NC 28303
CUMBERLAND CO TAX OFFICE                PO BOX 449 FAYETTEVILLE NC 28302
CUMBERLAND COUNTY                       2 S MAIN ST STE 111 CROSSVILLE TN 38555
CUMBERLAND SERVICES                     7149 NULL RD COOKEVILLE TN 38506
CURA HR LLC                             2394 EVANS AVE LOUISVILLE CO 80027
CURBSIDE LANDSCAPE & IRRIGATION         12469 ZINRAN AVE SAVAGE MN 55378
CURBSIDE LAWN CARE AND IRRIGATION INC   12469 ZINRAN AVENUE SAVAGE MN 55378
CURDEEDRA OGLESBY                       ADDRESS ON FILE
CURLEESIA KNIGHT                        ADDRESS ON FILE
CURNETRIA KING                          ADDRESS ON FILE
CURRAN FLORES                           ADDRESS ON FILE
CURSIA TENNEY                           ADDRESS ON FILE
CURT JOHNSTON                           ADDRESS ON FILE
CURT VAN RIPER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 490 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 715 of 2235

Claim Name                       Address Information
CURTESHA TAYLOR                  ADDRESS ON FILE
CURTILIA CUTTRAY                 ADDRESS ON FILE
CURTIS ACKERLY                   ADDRESS ON FILE
CURTIS APPLETON                  ADDRESS ON FILE
CURTIS AVERA                     ADDRESS ON FILE
CURTIS BROWN                     ADDRESS ON FILE
CURTIS DANIELS                   ADDRESS ON FILE
CURTIS DAVIS                     ADDRESS ON FILE
CURTIS DUPONT                    ADDRESS ON FILE
CURTIS EDWARDS                   ADDRESS ON FILE
CURTIS EDWARDS                   ADDRESS ON FILE
CURTIS EVANS                     ADDRESS ON FILE
CURTIS GADSON                    ADDRESS ON FILE
CURTIS GOGGINS                   ADDRESS ON FILE
CURTIS GOODMAN                   ADDRESS ON FILE
CURTIS GUY                       ADDRESS ON FILE
CURTIS HOOKS                     ADDRESS ON FILE
CURTIS JOHNSON                   ADDRESS ON FILE
CURTIS JOHNSON                   ADDRESS ON FILE
CURTIS JONES                     ADDRESS ON FILE
CURTIS JONES                     ADDRESS ON FILE
CURTIS JORDAN                    ADDRESS ON FILE
CURTIS MAPP                      ADDRESS ON FILE
CURTIS MCALISTER                 ADDRESS ON FILE
CURTIS MCCLAIN                   ADDRESS ON FILE
CURTIS MCDONALD                  ADDRESS ON FILE
CURTIS MILLER                    ADDRESS ON FILE
CURTIS MILTON                    ADDRESS ON FILE
CURTIS MYERS JR                  ADDRESS ON FILE
CURTIS PALMER                    ADDRESS ON FILE
CURTIS PASCH                     ADDRESS ON FILE
CURTIS PATTERSON                 ADDRESS ON FILE
CURTIS PERSON                    ADDRESS ON FILE
CURTIS POOLE                     ADDRESS ON FILE
CURTIS ROBINSON                  ADDRESS ON FILE
CURTIS RUCKER                    ADDRESS ON FILE
CURTIS SCHMIDT                   ADDRESS ON FILE
CURTIS SCHNEIDER                 ADDRESS ON FILE
CURTIS SEBREN                    ADDRESS ON FILE
CURTIS SEY                       ADDRESS ON FILE
CURTIS SIMMONS                   ADDRESS ON FILE
CURTIS SMITH                     ADDRESS ON FILE
CURTIS STEPHENS                  ADDRESS ON FILE
CURTIS STOUDMIRE                 ADDRESS ON FILE
CURTIS SUTHERLAND                ADDRESS ON FILE
CURTIS THOMAS                    ADDRESS ON FILE
CURTIS WARNER                    ADDRESS ON FILE
CURTIS WATLINGTON                ADDRESS ON FILE
CURTIS WATSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 491 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                 Service List
                                                                             Page 716 of 2235

Claim Name                            Address Information
CURTIS WHITE                          ADDRESS ON FILE
CURTIS WHITE                          ADDRESS ON FILE
CURTIS WILSON                         ADDRESS ON FILE
CURTIS WRIGHT                         ADDRESS ON FILE
CURTISHIA COLLINS                     ADDRESS ON FILE
CURTISS MCCRAY                        ADDRESS ON FILE
CURTISTINE CHAMBERS                   ADDRESS ON FILE
CURTS WINDOW SERVICE                  5650 GRACE LN ALMONT MI 48003
CUSHMAN AND WAKEFIELD SOLUTIONS       420 NORTH 20TH STREET STE 1600 BIRMINGHAM AL 35203
CUSHMAN AND WAKEFIELD SOLUTIONS       128 N FIRST STREET PO BOX 589 COLWICH KS 67030
CUSHMAN AND WAKEFIELD US INC          128 N FIRST STREET PO BOX 589 COLWICH KS 67030
CUSTARD INSURANCE ADJUSTERS INC       4875 AVALON RIDGE PKWY PEACHTREE CORNERS GA 30071
CUSTOM BEVERAGE INC                   10659 GALAXIE AVE FERNDALE MI 48220
CUSTOM BEVERAGE SERV                  PO BOX 601 NORTH GRAFTON MA 01536
CUSTOM BEVERAGE SERVICES              P O BOX 601 NORTH GRAFTON MA 01536
CUSTOM FOODS OF AMERICA INC           3600 PLEASANT RIDGE RD KNOXVILLE TN 37921
CUSTOM MANUFACTURING RESOURCE GROUP   1909 CAROLINA AVE GOTHA FL 34734
CUSTOM PLUMBING ELECTRIC              387 EDWARDS RD INMAN SC 29349
CUSTOM REFRIGERATION                  640 MENDELSSOHN AVENUE N GOLDEN VALLEY MN 55427
CUSTOM SHOWERS PRO GLASS INC          704 INDUSTRIAL BLVD DUBLIN GA 31021
CUT UPHOLSTERY SERVICE                5975 GABRIELLE AVE ANN ARBOR MICH MI 48103
CUTTERS SEWER DRAIN CLEANING          909 FREDERICK ST CUMBERLAND MD 21502
CUTTING EDGE LLC                      6217 HONEYBEE LANE CULPEPER VA 22701
CUYAHOGA COUNTY BOARD OF HEALTH       550 VENTURE DR PARMA OH 44130
CUYAHOGA COUNTY TREASURER             PO BOX 94547 CLEVELAND OH 44101-4547
CVC PROPERTIES LLC                    C/O EQUITY MGMTGROUP INC 840 EAST HIGH STREET LEXINGTON KY 40502
CVC PROPERTIES LLC                    C/O EQUITY MANAGEMENT GROUP INC 840 EAST HIGH STREET LEXINGTON KY 40502
CW BURKS                              ADDRESS ON FILE
CW CONTRACTING LLC                    500 FOUR ROD RD BERLIN CT 06037
CWG AGENCY                            7105 SIR ARTHUR WAY KNOXVILLE TN 37919
CYANI ELLIS                           ADDRESS ON FILE
CYANNAH CHRISTOPHER                   ADDRESS ON FILE
CYCELIE GUSTAFSON                     ADDRESS ON FILE
CYDNEE BARKLEY                        ADDRESS ON FILE
CYDNEE WORLAND                        ADDRESS ON FILE
CYDNEY BROOKS                         ADDRESS ON FILE
CYDNEY BROWN                          ADDRESS ON FILE
CYDNEY COMSTOCK                       ADDRESS ON FILE
CYDNEY STENSETH                       ADDRESS ON FILE
CYICOBY COPELAND                      ADDRESS ON FILE
CYLVANUS JONES                        ADDRESS ON FILE
CYMONE FAISON                         ADDRESS ON FILE
CYNCERE JONES                         ADDRESS ON FILE
CYNDE SECHLER                         ADDRESS ON FILE
CYNDI RICKWALT                        ADDRESS ON FILE
CYNDI VALDEZ                          ADDRESS ON FILE
CYNITHIA GREENE                       ADDRESS ON FILE
CYNQUETTA MCGILL                      ADDRESS ON FILE
CYNTHIA ADAMCZYK                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 492 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 717 of 2235

Claim Name                         Address Information
CYNTHIA ANDERSON                   ADDRESS ON FILE
CYNTHIA BIERE                      ADDRESS ON FILE
CYNTHIA BODE                       ADDRESS ON FILE
CYNTHIA BRASCH                     ADDRESS ON FILE
CYNTHIA BRAY                       ADDRESS ON FILE
CYNTHIA BROWN                      ADDRESS ON FILE
CYNTHIA BRUMFIELD                  ADDRESS ON FILE
CYNTHIA BUTTS                      ADDRESS ON FILE
CYNTHIA CAMELLA                    ADDRESS ON FILE
CYNTHIA CANTILLON                  ADDRESS ON FILE
CYNTHIA CASTRO                     ADDRESS ON FILE
CYNTHIA CAVALIERI-CORREIA          ADDRESS ON FILE
CYNTHIA CLARKE                     ADDRESS ON FILE
CYNTHIA COBB                       ADDRESS ON FILE
CYNTHIA COWELL                     ADDRESS ON FILE
CYNTHIA CRENSHAW                   ADDRESS ON FILE
CYNTHIA CUEVAS                     ADDRESS ON FILE
CYNTHIA DAVIDSON                   ADDRESS ON FILE
CYNTHIA DIAS                       ADDRESS ON FILE
CYNTHIA DOTEN                      ADDRESS ON FILE
CYNTHIA DOTSON                     ADDRESS ON FILE
CYNTHIA DOUGLAS                    ADDRESS ON FILE
CYNTHIA DUFFIELD                   ADDRESS ON FILE
CYNTHIA ELSBERRY                   ADDRESS ON FILE
CYNTHIA ELSBREE                    ADDRESS ON FILE
CYNTHIA FAJARDO                    ADDRESS ON FILE
CYNTHIA FONTAINE                   ADDRESS ON FILE
CYNTHIA GEORGE                     ADDRESS ON FILE
CYNTHIA GOGGINS                    ADDRESS ON FILE
CYNTHIA GOLDSCHMITT                ADDRESS ON FILE
CYNTHIA HASLOP                     ADDRESS ON FILE
CYNTHIA HEATH                      ADDRESS ON FILE
CYNTHIA HOWIE                      ADDRESS ON FILE
CYNTHIA JACKSON                    ADDRESS ON FILE
CYNTHIA JACKSON                    ADDRESS ON FILE
CYNTHIA JACKSON                    ADDRESS ON FILE
CYNTHIA KANALEY                    ADDRESS ON FILE
CYNTHIA KELAITA                    ADDRESS ON FILE
CYNTHIA KUZNIAK                    ADDRESS ON FILE
CYNTHIA LANCASTER                  ADDRESS ON FILE
CYNTHIA LANDRY                     ADDRESS ON FILE
CYNTHIA LAPRADD                    ADDRESS ON FILE
CYNTHIA LEE                        ADDRESS ON FILE
CYNTHIA LEGGE                      ADDRESS ON FILE
CYNTHIA LOMBARDI                   ADDRESS ON FILE
CYNTHIA LUNA                       ADDRESS ON FILE
CYNTHIA MALO                       ADDRESS ON FILE
CYNTHIA MANNING                    ADDRESS ON FILE
CYNTHIA MAXIMO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 493 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 718 of 2235

Claim Name                        Address Information
CYNTHIA MEDER                     ADDRESS ON FILE
CYNTHIA MURPHY                    ADDRESS ON FILE
CYNTHIA NICHOLSON                 ADDRESS ON FILE
CYNTHIA OGRADY                    ADDRESS ON FILE
CYNTHIA ORTEGA                    ADDRESS ON FILE
CYNTHIA ORTEGA                    ADDRESS ON FILE
CYNTHIA PABON                     ADDRESS ON FILE
CYNTHIA PALMER                    ADDRESS ON FILE
CYNTHIA PARRA                     ADDRESS ON FILE
CYNTHIA PAYNE                     ADDRESS ON FILE
CYNTHIA PEREZ                     ADDRESS ON FILE
CYNTHIA PHILPOT                   ADDRESS ON FILE
CYNTHIA PRITCHETT                 ADDRESS ON FILE
CYNTHIA RADER                     ADDRESS ON FILE
CYNTHIA RICH                      ADDRESS ON FILE
CYNTHIA RIVERA                    ADDRESS ON FILE
CYNTHIA RODRIQUEZ                 ADDRESS ON FILE
CYNTHIA RUFF                      ADDRESS ON FILE
CYNTHIA RUFF                      ADDRESS ON FILE
CYNTHIA SAB                       ADDRESS ON FILE
CYNTHIA SARMIENTO                 ADDRESS ON FILE
CYNTHIA SEKELY                    ADDRESS ON FILE
CYNTHIA SHARP                     ADDRESS ON FILE
CYNTHIA SHERECK                   ADDRESS ON FILE
CYNTHIA SIEB                      ADDRESS ON FILE
CYNTHIA SMATHERS                  ADDRESS ON FILE
CYNTHIA STRICKLAND                ADDRESS ON FILE
CYNTHIA SUGGS                     ADDRESS ON FILE
CYNTHIA TAYLOR                    ADDRESS ON FILE
CYNTHIA TUCKER                    ADDRESS ON FILE
CYNTHIA VELASQUEZ                 ADDRESS ON FILE
CYNTHIA VONHEPPINSTALL            ADDRESS ON FILE
CYNTHIA WADE                      ADDRESS ON FILE
CYNTHIA WARD                      ADDRESS ON FILE
CYNTHIA WATTS                     ADDRESS ON FILE
CYNTHIA WHITE                     ADDRESS ON FILE
CYNTHIA WHITE                     ADDRESS ON FILE
CYNTHIA WILLIS                    ADDRESS ON FILE
CYNTHIA WILSON                    ADDRESS ON FILE
CYNTHIA WRIGHT                    ADDRESS ON FILE
CYNTHIA WRIGHT                    ADDRESS ON FILE
CYNTHIANA POOLE                   ADDRESS ON FILE
CYRA CHITWOOD                     ADDRESS ON FILE
CYRA LIPMAN                       ADDRESS ON FILE
CYRIL OWENS                       ADDRESS ON FILE
CYRSTAL BOSTICK                   ADDRESS ON FILE
CYRSTAL SIMS                      ADDRESS ON FILE
CYRUS BURCH                       ADDRESS ON FILE
CYRUS DUNCAN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 494 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 719 of 2235

Claim Name                               Address Information
CYRUS HAWKINS                            ADDRESS ON FILE
CYSTAL NEWTON                            ADDRESS ON FILE
D & L ELECTRICAL SVS AND SOLUTIONS INC   74 ALBE DRIVE UNIT 4 NEWARK DE 19711
D AND J                                  ADDRESS ON FILE
D AND J MASTER CLEAN INC                 680 DEARBORN PARK LN COLUMBUS OH 43085
D AND L INSTALLATIONS INC                230 KNICKERBOCKER AVENUE BOHEMIA NY 11716
D AND M LAWN AND LANDSCAPING             PO BOX 585 WILLIAMSPORT MD 21795
D AND MAINTENANCE MANAGEMENT INC         PO BOX 193 ALLEN PARK MI 48101
D ANDRA KOONCE                           ADDRESS ON FILE
D ANNE HOUDASHELT                        ADDRESS ON FILE
D D BEVERAGE                             5878 NC 210 N ANGIER NC 27501
D D BEVERAGE INC                         5878 NC 210 N ANGIER NC 27501
D D CHEM DRY                             5410 BROWNFIELD DRIVE PARMA OH 44129
D HARDY                                  ADDRESS ON FILE
D J MASTER CLEAN INC                     680 DEARBORN PARK LN COLUMBUS OH 43085
D M REFRIGERATION INC                    1340 WILLIAM STREET BUFFALO NY 14206
D S HOME IMPROVEMENTS                    D S HOME IMPROVEMENTS 879 ANDOVER ROAD LANSDALE PA 19446
D VANYA WILBURN                          ADDRESS ON FILE
D VON SCHOFIELD                          ADDRESS ON FILE
D&S LANDSCAPING OF CNY INC               320 MOUNT PLEASANT RD FULTON NY 13069
D. BARRY SIMONS, TRUSTEE                 GADDOIS TRUST & KNIGHT TRUST C/O LEXIS DOCUMENT SERVICES, INC. 251 LITTLE
                                         FALLS DRIVE WILMINGTON DE 19808
D. BARRY SIMONS, TRUSTEE                 GADDOIS TRUST & KNIGHT TRUST C/O BEAR REALTY, LLC 251 LITTLE FALLS DRIVE
                                         WILMINGTON DE 19808
D. BARRY SIMONS, TRUSTEE                 GADDOIS TRUST & KNIGHT TRUST C/O HABER LAW, PA 251 NW 23RD STREET MIAMI FL
                                         33127
D. BARRY SIMONS, TRUSTEE                 GADDOIS TRUST & KNIGHT TRUST 1330 NEPTUNE AVE ENCINITAS CA 92024
DA MINNICK                               ADDRESS ON FILE
DA NESHA SMITH                           ADDRESS ON FILE
DA QUAN COLEMAN                          ADDRESS ON FILE
DA SHA TATE                              ADDRESS ON FILE
DAAJA SMITH                              ADDRESS ON FILE
DABNEY EXCHANGE LLC                      605 LEXINGTON AVE STE 100 CHARLOTTE NC 28203
DABRIEN BELCHER                          ADDRESS ON FILE
DACE BROWN                               ADDRESS ON FILE
DACHANA HOLLEY                           ADDRESS ON FILE
DACHELLE MCCAIN                          ADDRESS ON FILE
DACIA HOLCOMB                            ADDRESS ON FILE
DACIA TALBOT                             ADDRESS ON FILE
DACIALICE BARTRA                         ADDRESS ON FILE
DACOTA CLARKE                            ADDRESS ON FILE
DADRIAN RACKSTOM                         ADDRESS ON FILE
DADRIANNA MINOR                          ADDRESS ON FILE
DADRIEL RHODES                           ADDRESS ON FILE
DAE SHJAH EVERETT                        ADDRESS ON FILE
DAEHON DYE                               ADDRESS ON FILE
DAEJA TAYLOR                             ADDRESS ON FILE
DAEJAH BARROW                            ADDRESS ON FILE
DAEJAH SMALLS                            ADDRESS ON FILE
DAEJAI GUZMAN                            ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 495 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 720 of 2235

Claim Name                           Address Information
DAEJUAN THOMPSON                     ADDRESS ON FILE
DAELAN ROGERS                        ADDRESS ON FILE
DAEQUAN HARGRAVES                    ADDRESS ON FILE
DAEQUANDREA NELSON                   ADDRESS ON FILE
DAESEAN MCALISTER                    ADDRESS ON FILE
DAEVON WASHINGTON                    ADDRESS ON FILE
DAEVYNN ARMSTRONG                    ADDRESS ON FILE
DAEZHA WEBSTER                       ADDRESS ON FILE
DAGAN ROBISON                        ADDRESS ON FILE
DAGEN POINTER                        ADDRESS ON FILE
DAGGIE OJEABULU                      ADDRESS ON FILE
DAGOBERTO SANTOS                     ADDRESS ON FILE
DAHIANA ROBLEDO                      ADDRESS ON FILE
DAHL ADMINISTRATION LLC              6465 WAYZATA BLVD SUITE 450 ST LOUIS PARK MN 55426
DAHLIA AKAR                          ADDRESS ON FILE
DAHLIA ALICEA                        ADDRESS ON FILE
DAHLIA ARTHUR                        ADDRESS ON FILE
DAHLIA COLLIER                       ADDRESS ON FILE
DAHYANA ORTIZ                        ADDRESS ON FILE
DAII CURETON                         ADDRESS ON FILE
DAIJA DAVIS                          ADDRESS ON FILE
DAIJA EARL                           ADDRESS ON FILE
DAIJA MADDOX                         ADDRESS ON FILE
DAIJA WILKINS                        ADDRESS ON FILE
DAIJAH CRAWLEY                       ADDRESS ON FILE
DAIJAH MCKINNEY                      ADDRESS ON FILE
DAIJAH MURPHY                        ADDRESS ON FILE
DAIJAH PINNICK                       ADDRESS ON FILE
DAIJAH SMITH                         ADDRESS ON FILE
DAIJAH STRAWDER                      ADDRESS ON FILE
DAIJANE CLARK                        ADDRESS ON FILE
DAIKWAN WRAY                         ADDRESS ON FILE
DAIL GRAYER                          ADDRESS ON FILE
DAILY AMERICAN PAYMENT PROCESSING    PO BOX 418 HAGERSTOWN MD 21741
CENTER
DAIMEIN STANBACK                     ADDRESS ON FILE
DAIMONE HARGROVE                     ADDRESS ON FILE
DAINA ROMO                           ADDRESS ON FILE
DAINA SMITH                          ADDRESS ON FILE
DAIND WHITFIELD                      ADDRESS ON FILE
DAINS ENTERPRISES LLC                2395 STALEY RD GRAND ISLAND NY 14072
DAIQIRIS HADLEY                      ADDRESS ON FILE
DAIQUAN WILSON                       ADDRESS ON FILE
DAIRO OSLIN                          ADDRESS ON FILE
DAISHA BESS                          ADDRESS ON FILE
DAISHA BULLARD                       ADDRESS ON FILE
DAISHA CORLEY                        ADDRESS ON FILE
DAISHA DAVIES                        ADDRESS ON FILE
DAISHA DAVIS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 496 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 721 of 2235

Claim Name                         Address Information
DAISHA FOREHAND                    ADDRESS ON FILE
DAISHA HARRIS                      ADDRESS ON FILE
DAISHA THOMAS                      ADDRESS ON FILE
DAISHANNA REAVES                   ADDRESS ON FILE
DAISHER JONES                      ADDRESS ON FILE
DAISHIALEE SANTOS                  ADDRESS ON FILE
DAISHION MCALLISTER                ADDRESS ON FILE
DAISIA CARTER                      ADDRESS ON FILE
DAISNEY LACROIX                    ADDRESS ON FILE
DAISY ALVAREZ                      ADDRESS ON FILE
DAISY BADGLEY                      ADDRESS ON FILE
DAISY CARRILLO                     ADDRESS ON FILE
DAISY DIAZ                         ADDRESS ON FILE
DAISY DUFOUR                       ADDRESS ON FILE
DAISY JONES                        ADDRESS ON FILE
DAISY LANGLOIS                     ADDRESS ON FILE
DAISY LINTON                       ADDRESS ON FILE
DAISY MACALLISTER                  ADDRESS ON FILE
DAISY MACIAS                       ADDRESS ON FILE
DAISY MORA                         ADDRESS ON FILE
DAISY MORALES                      ADDRESS ON FILE
DAISY PARK                         ADDRESS ON FILE
DAISY PIPES                        ADDRESS ON FILE
DAISY POGUE                        ADDRESS ON FILE
DAISY RIVAS                        ADDRESS ON FILE
DAISY RUSH                         ADDRESS ON FILE
DAISY SMITH                        ADDRESS ON FILE
DAISYBILLE ROSALIA                 ADDRESS ON FILE
DAITEZ BROWN                       ADDRESS ON FILE
DAIVD WRIGHT                       ADDRESS ON FILE
DAIVEL WILLIAMS                    ADDRESS ON FILE
DAIZAH PATTERSON                   ADDRESS ON FILE
DAIZJAUHNAE SHULER                 ADDRESS ON FILE
DAJA BOONE                         ADDRESS ON FILE
DAJA BROWN                         ADDRESS ON FILE
DAJA DAISE                         ADDRESS ON FILE
DAJA HAMMOND                       ADDRESS ON FILE
DAJA HANSBURY                      ADDRESS ON FILE
DAJA JOHNSON                       ADDRESS ON FILE
DAJA NEAL                          ADDRESS ON FILE
DAJA WILLIAMS                      ADDRESS ON FILE
DAJAH JOYNER                       ADDRESS ON FILE
DAJAH MINCEY                       ADDRESS ON FILE
DAJAH PARKER-LOVE                  ADDRESS ON FILE
DAJAH TAYLOR                       ADDRESS ON FILE
DAJANA LAZERI                      ADDRESS ON FILE
DAJAREK EDMONDS                    ADDRESS ON FILE
DAJEANA HEYMANN                    ADDRESS ON FILE
DAJERRA SMITH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 497 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                      Page 722 of 2235

Claim Name                        Address Information
DAJI WALLER                       ADDRESS ON FILE
DAJIAH HUNTER                     ADDRESS ON FILE
DAJON ASHCRAFT                    ADDRESS ON FILE
DAJON SOWULEWSKI                  ADDRESS ON FILE
DAJOUR BRYANT                     ADDRESS ON FILE
DAJUAN JOHNSON                    ADDRESS ON FILE
DAJUAN JONES                      ADDRESS ON FILE
DAJUAN MCSWAIN                    ADDRESS ON FILE
DAJUANA GOINS                     ADDRESS ON FILE
DAKARI DOLCE                      ADDRESS ON FILE
DAKARI WILKINSON                  ADDRESS ON FILE
DAKASHA CANNON                    ADDRESS ON FILE
DAKEIA STEWART                    ADDRESS ON FILE
DAKEIA STUBBINS                   ADDRESS ON FILE
DAKEIM SMITH                      ADDRESS ON FILE
DAKIM TUCKER                      ADDRESS ON FILE
DAKIRA EILAND                     ADDRESS ON FILE
DAKKOTA HAAS                      ADDRESS ON FILE
DAKLEYRIS NUNEZ                   ADDRESS ON FILE
DAKOADA PYLES                     ADDRESS ON FILE
DAKOTA AGENT                      ADDRESS ON FILE
DAKOTA ALEXANDER                  ADDRESS ON FILE
DAKOTA ALEXANDER                  ADDRESS ON FILE
DAKOTA ALLEN                      ADDRESS ON FILE
DAKOTA ALSTON                     ADDRESS ON FILE
DAKOTA BAGGENSTOSS                ADDRESS ON FILE
DAKOTA BAGGETT                    ADDRESS ON FILE
DAKOTA BAILON                     ADDRESS ON FILE
DAKOTA BAKER                      ADDRESS ON FILE
DAKOTA BAREFOOT                   ADDRESS ON FILE
DAKOTA BARELLA                    ADDRESS ON FILE
DAKOTA BARTLETT                   ADDRESS ON FILE
DAKOTA BEAULIEU                   ADDRESS ON FILE
DAKOTA BEUSSE                     ADDRESS ON FILE
DAKOTA BLANKENSHIP                ADDRESS ON FILE
DAKOTA BLEVINS                    ADDRESS ON FILE
DAKOTA BOGGESS                    ADDRESS ON FILE
DAKOTA BREEDEN                    ADDRESS ON FILE
DAKOTA BREWER                     ADDRESS ON FILE
DAKOTA BROWN                      ADDRESS ON FILE
DAKOTA BROWN                      ADDRESS ON FILE
DAKOTA BRUMFIELD                  ADDRESS ON FILE
DAKOTA CHATTIN                    ADDRESS ON FILE
DAKOTA COLBERT                    ADDRESS ON FILE
DAKOTA COUNTY                     1590 HIGHWAY 55 HASTINGS MN 55033
DAKOTA CRACE                      ADDRESS ON FILE
DAKOTA CRAIG                      ADDRESS ON FILE
DAKOTA CRAWFORD                   ADDRESS ON FILE
DAKOTA CROFUTT                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 498 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 723 of 2235

Claim Name                           Address Information
DAKOTA CUISINE INC                   ATTN LEE HOWELL 4100 WEST 41ST ST SIOUX FALLS SD 57106
DAKOTA CUISINES, INC.                2425 S SHIRLEY AVE SUITE 110 SIOUX FALLS SD 57106
DAKOTA DAVIS                         ADDRESS ON FILE
DAKOTA DAYTON                        ADDRESS ON FILE
DAKOTA DEMPSEY                       ADDRESS ON FILE
DAKOTA DICKINSON                     ADDRESS ON FILE
DAKOTA DONNELLS                      ADDRESS ON FILE
DAKOTA DRIGGERS                      ADDRESS ON FILE
DAKOTA DUNCAN                        ADDRESS ON FILE
DAKOTA DUNLAP                        ADDRESS ON FILE
DAKOTA ELDER                         ADDRESS ON FILE
DAKOTA ELECTRIC ASSOC                PO BOX 64427 ST PAUL MN 55164-0427
DAKOTA FRADY                         ADDRESS ON FILE
DAKOTA GATES                         ADDRESS ON FILE
DAKOTA GETCHELL                      ADDRESS ON FILE
DAKOTA GIBSON                        ADDRESS ON FILE
DAKOTA GRADY                         ADDRESS ON FILE
DAKOTA GRAY                          ADDRESS ON FILE
DAKOTA GRAY                          ADDRESS ON FILE
DAKOTA GROVER                        ADDRESS ON FILE
DAKOTA GURSKEY                       ADDRESS ON FILE
DAKOTA HALL                          ADDRESS ON FILE
DAKOTA HANSON                        ADDRESS ON FILE
DAKOTA HARMON                        ADDRESS ON FILE
DAKOTA HARVERSON                     ADDRESS ON FILE
DAKOTA HAY                           ADDRESS ON FILE
DAKOTA HIXON                         ADDRESS ON FILE
DAKOTA HORN                          ADDRESS ON FILE
DAKOTA HUBER                         ADDRESS ON FILE
DAKOTA HUMPHREY                      ADDRESS ON FILE
DAKOTA JACKSON                       ADDRESS ON FILE
DAKOTA JEDLICKA                      ADDRESS ON FILE
DAKOTA JOHNSON                       ADDRESS ON FILE
DAKOTA JOHNSTON                      ADDRESS ON FILE
DAKOTA KINGSTON                      ADDRESS ON FILE
DAKOTA KINGSTON                      ADDRESS ON FILE
DAKOTA KITTRELL                      ADDRESS ON FILE
DAKOTA KNIGHT                        ADDRESS ON FILE
DAKOTA KNIGHTLEY                     ADDRESS ON FILE
DAKOTA KOERNER                       ADDRESS ON FILE
DAKOTA LOVE                          ADDRESS ON FILE
DAKOTA MADIGAN                       ADDRESS ON FILE
DAKOTA MCCLIMENT                     ADDRESS ON FILE
DAKOTA MCFARLAND                     ADDRESS ON FILE
DAKOTA MILLER                        ADDRESS ON FILE
DAKOTA MILLS                         ADDRESS ON FILE
DAKOTA MOHR                          ADDRESS ON FILE
DAKOTA MOODY                         ADDRESS ON FILE
DAKOTA MUSARELLI                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 499 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 724 of 2235

Claim Name                         Address Information
DAKOTA MUSIC                       ADDRESS ON FILE
DAKOTA NEELY                       ADDRESS ON FILE
DAKOTA ODEN                        ADDRESS ON FILE
DAKOTA OESKOVIC                    ADDRESS ON FILE
DAKOTA OGG                         ADDRESS ON FILE
DAKOTA OLIVER                      ADDRESS ON FILE
DAKOTA PADDACK                     ADDRESS ON FILE
DAKOTA PARTON                      ADDRESS ON FILE
DAKOTA PERKINS                     ADDRESS ON FILE
DAKOTA POHLENZ                     ADDRESS ON FILE
DAKOTA POOLE                       ADDRESS ON FILE
DAKOTA RAWLINS                     ADDRESS ON FILE
DAKOTA REDFEARN                    ADDRESS ON FILE
DAKOTA RICHARDS                    ADDRESS ON FILE
DAKOTA RIVERA                      ADDRESS ON FILE
DAKOTA ROBINSON                    ADDRESS ON FILE
DAKOTA RUMERY                      ADDRESS ON FILE
DAKOTA SANFORD                     ADDRESS ON FILE
DAKOTA SARKISIAN                   ADDRESS ON FILE
DAKOTA SEABREASE                   ADDRESS ON FILE
DAKOTA SHARP                       ADDRESS ON FILE
DAKOTA SHAW                        ADDRESS ON FILE
DAKOTA SHERR                       ADDRESS ON FILE
DAKOTA SHOPE                       ADDRESS ON FILE
DAKOTA SMITHSON                    ADDRESS ON FILE
DAKOTA SOUSA                       ADDRESS ON FILE
DAKOTA SOWDER-GODBY                ADDRESS ON FILE
DAKOTA STRICKLAND                  ADDRESS ON FILE
DAKOTA TILLMAN                     ADDRESS ON FILE
DAKOTA TUCKER                      ADDRESS ON FILE
DAKOTA TURNER                      ADDRESS ON FILE
DAKOTA WAXMAN                      ADDRESS ON FILE
DAKOTA WEAVER                      ADDRESS ON FILE
DAKOTA WEBB                        ADDRESS ON FILE
DAKOTA WHITE                       ADDRESS ON FILE
DAKOTA WRIGHT                      ADDRESS ON FILE
DAKOTAH BROMELL                    ADDRESS ON FILE
DAKOTAH CORBIN                     ADDRESS ON FILE
DAKOTAH HILL                       ADDRESS ON FILE
DAKOTAH SAVITCHEFF                 ADDRESS ON FILE
DAKOTAH WYCHE                      ADDRESS ON FILE
DALAINIE SINGLETARY                ADDRESS ON FILE
DALAIR DEENER                      ADDRESS ON FILE
DALANGREN HARDIN                   ADDRESS ON FILE
DALANTA PERRY                      ADDRESS ON FILE
DALASS POWELLS                     ADDRESS ON FILE
DALAYJA DUERSON                    ADDRESS ON FILE
DALAYNE LUDWIG                     ADDRESS ON FILE
DALCO ELECTRIC SIGN LLC            PO BOX 1108 CLINTON TN 37717



Epiq Corporate Restructuring, LLC                                                      Page 500 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 725 of 2235

Claim Name                          Address Information
DALE A BURKET                       LOWNDES, DROSDICK, DOSTER, KANTOR & REED 215 NORTH EOLA DRIVE PO OFFICE BOX
                                    2809 ORLANDO FL 32802
DALE BARRIER                        ADDRESS ON FILE
DALE BORISA                         ADDRESS ON FILE
DALE ERICKSON                       ADDRESS ON FILE
DALE JERNEGAN                       ADDRESS ON FILE
DALE JOHNSON                        ADDRESS ON FILE
DALE JOHNSON                        ADDRESS ON FILE
DALE JONES                          ADDRESS ON FILE
DALE LIVESAY                        ADDRESS ON FILE
DALE MCCUE                          ADDRESS ON FILE
DALE MCGEE                          ADDRESS ON FILE
DALE MCKINNEY                       ADDRESS ON FILE
DALE MOORE                          ADDRESS ON FILE
DALE NEAL                           ADDRESS ON FILE
DALE PARKER                         ADDRESS ON FILE
DALE ROCKNAK                        ADDRESS ON FILE
DALE ROCKNAK                        ADDRESS ON FILE
DALE ROMINE                         ADDRESS ON FILE
DALE ROSENFELDT                     ADDRESS ON FILE
DALE SCHULTZ                        ADDRESS ON FILE
DALE SMITH                          ADDRESS ON FILE
DALE WASHINGTON                     ADDRESS ON FILE
DALE WHYDE                          ADDRESS ON FILE
DALE WILSON                         ADDRESS ON FILE
DALE WILT                           ADDRESS ON FILE
DALECIA WHITE                       ADDRESS ON FILE
DALEN HELM                          ADDRESS ON FILE
DALERAY CHISHOLM                    ADDRESS ON FILE
DALEXIO ROYSTER                     ADDRESS ON FILE
DALHEINSKY LERICHE                  ADDRESS ON FILE
DALIA ALVARADO                      ADDRESS ON FILE
DALIA HAMEED                        ADDRESS ON FILE
DALIA RODRIGUEZ                     ADDRESS ON FILE
DALICIA MCCOY                       ADDRESS ON FILE
DALIEKQUA PARKER                    ADDRESS ON FILE
DALINDA VALDEPENA                   ADDRESS ON FILE
DALION MOORE                        ADDRESS ON FILE
DALLA SOUMOUNOU                     ADDRESS ON FILE
DALLAS ALLEN                        ADDRESS ON FILE
DALLAS AUSMAN                       ADDRESS ON FILE
DALLAS BALLARD                      ADDRESS ON FILE
DALLAS BARRETT                      ADDRESS ON FILE
DALLAS BRIDGMON                     ADDRESS ON FILE
DALLAS BROOKS                       ADDRESS ON FILE
DALLAS CHADWICK                     ADDRESS ON FILE
DALLAS CODY                         ADDRESS ON FILE
DALLAS COMMONS                      ADDRESS ON FILE
DALLAS COMMONS, LLC.                1109 RUSSELL PARKWAY WARNER ROBINS GA 31088



Epiq Corporate Restructuring, LLC                                                             Page 501 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 726 of 2235

Claim Name                          Address Information
DALLAS COMMONS, LLC.                PO BOX 7078 WARNER ROBINS GA 31095
DALLAS DAVIS                        ADDRESS ON FILE
DALLAS DAVIS                        ADDRESS ON FILE
DALLAS GOFF                         ADDRESS ON FILE
DALLAS HARTMAN                      ADDRESS ON FILE
DALLAS HAWVER                       ADDRESS ON FILE
DALLAS HILT                         ADDRESS ON FILE
DALLAS HORNE                        ADDRESS ON FILE
DALLAS LAND                         ATTN: J.R CONOLLY 1265 LAKES PARKWAY SUTIE 140 LAWRENCEVILLE GA 30043
DALLAS LANE                         ADDRESS ON FILE
DALLAS MARSTON                      ADDRESS ON FILE
DALLAS MCCARVER                     ADDRESS ON FILE
DALLAS SONS                         ADDRESS ON FILE
DALLAS SOUTHARD                     ADDRESS ON FILE
DALLAS SPARKS                       ADDRESS ON FILE
DALLAS TAYLOR                       ADDRESS ON FILE
DALLAS THOMPSON                     ADDRESS ON FILE
DALLAS USSERY                       ADDRESS ON FILE
DALLAS VOSWINKEL                    ADDRESS ON FILE
DALLAS WAID                         ADDRESS ON FILE
DALLAS WALKER                       ADDRESS ON FILE
DALLAS WILSON                       ADDRESS ON FILE
DALLAS ZINK                         ADDRESS ON FILE
DALLASLEE RUQUET-EMRICH             ADDRESS ON FILE
DALLIS GODRON                       ADDRESS ON FILE
DALLON LAMEY                        ADDRESS ON FILE
DALLYS HIGHFILL                     ADDRESS ON FILE
DALLYS RECTOR                       ADDRESS ON FILE
DALORIAN SIMMS                      ADDRESS ON FILE
DALTILE                             PO BOX 209058 DALLAS TX 75320
DALTON ADAMSON                      ADDRESS ON FILE
DALTON B CAMPBELL                   ADDRESS ON FILE
DALTON BALLEW                       ADDRESS ON FILE
DALTON BOYD                         ADDRESS ON FILE
DALTON BROWN                        ADDRESS ON FILE
DALTON CERVAS                       ADDRESS ON FILE
DALTON DAY                          ADDRESS ON FILE
DALTON DOSS                         ADDRESS ON FILE
DALTON DYE                          ADDRESS ON FILE
DALTON ELLISON                      ADDRESS ON FILE
DALTON ELLSBERRY                    ADDRESS ON FILE
DALTON FLETTRICH                    ADDRESS ON FILE
DALTON GOEWEY                       ADDRESS ON FILE
DALTON HOLDEN                       ADDRESS ON FILE
DALTON HOLLCROFT                    ADDRESS ON FILE
DALTON KINSEY                       ADDRESS ON FILE
DALTON KIPPER                       ADDRESS ON FILE
DALTON KRUZELAK                     ADDRESS ON FILE
DALTON LAYTON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 502 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 727 of 2235

Claim Name                        Address Information
DALTON LEWIS                      ADDRESS ON FILE
DALTON LOCKLEAR                   ADDRESS ON FILE
DALTON LOVIN                      ADDRESS ON FILE
DALTON MARTIN                     ADDRESS ON FILE
DALTON MCANNEY                    ADDRESS ON FILE
DALTON MOBERLY                    ADDRESS ON FILE
DALTON MOON                       ADDRESS ON FILE
DALTON MORRIS                     ADDRESS ON FILE
DALTON NEACE                      ADDRESS ON FILE
DALTON PEARSON                    ADDRESS ON FILE
DALTON POTTS                      ADDRESS ON FILE
DALTON PRICE                      ADDRESS ON FILE
DALTON PYATT                      ADDRESS ON FILE
DALTON ROBERTS                    ADDRESS ON FILE
DALTON ROESSLER                   ADDRESS ON FILE
DALTON SIZEMORE                   ADDRESS ON FILE
DALTON STITELY                    ADDRESS ON FILE
DALTON SUNDERLAND                 ADDRESS ON FILE
DALTON TAYLOR                     ADDRESS ON FILE
DALTON VAN VLECK                  ADDRESS ON FILE
DALTON WALKER                     ADDRESS ON FILE
DALTON WATKINS                    ADDRESS ON FILE
DALTON WELLS                      ADDRESS ON FILE
DALTON WIGGS                      ADDRESS ON FILE
DALTON WOODRUFF                   ADDRESS ON FILE
DALTON WRIGHT                     ADDRESS ON FILE
DALTON YEAGER                     ADDRESS ON FILE
DALVAN CARTER                     ADDRESS ON FILE
DALVIN FERGUSON                   ADDRESS ON FILE
DALVIN MCCLAM                     ADDRESS ON FILE
DALVINEAR HAYES                   ADDRESS ON FILE
DALY REFRIGERATION                PO BOX 45393 CLEVELAND OH 44145
DALY SEVEN                        FAIRFIELD INN SUITES ATTN ADELE MARTIN 7615 THORNDIKE ROAD GREENSBORO NC 27409
DALYN DELIZ                       ADDRESS ON FILE
DAMAIN POOLE                      ADDRESS ON FILE
DAMAN GREEN                       ADDRESS ON FILE
DAMARA JOHNSON                    ADDRESS ON FILE
DAMARA JOYNER                     ADDRESS ON FILE
DAMARA SIMPSON                    ADDRESS ON FILE
DAMARCO MORRIS                    ADDRESS ON FILE
DAMARCUS MAYZE                    ADDRESS ON FILE
DAMARIE HARRIS                    ADDRESS ON FILE
DAMARIS DAVILA RUSTRIAN           ADDRESS ON FILE
DAMARIS FERRER                    ADDRESS ON FILE
DAMARIS FIGUEROA                  ADDRESS ON FILE
DAMARIS KING                      ADDRESS ON FILE
DAMARIS ROYAL                     ADDRESS ON FILE
DAMARIS SANCHEZ                   ADDRESS ON FILE
DAMARIS TABORDA                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 503 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 728 of 2235

Claim Name                           Address Information
DAMARIUS WINBORN                     ADDRESS ON FILE
DAMATRIC HENSON                      ADDRESS ON FILE
DAMEATRIS STOKES                     ADDRESS ON FILE
DAMEIN BARGEMAN                      ADDRESS ON FILE
DAMEION CURNELL                      ADDRESS ON FILE
DAMEION RUTLEDGE                     ADDRESS ON FILE
DAMEKA GEE                           ADDRESS ON FILE
DAMEN BLACKMON                       ADDRESS ON FILE
DAMEN COOKE                          ADDRESS ON FILE
DAMEN DAVENPORT                      ADDRESS ON FILE
DAMEN RUPPERT                        ADDRESS ON FILE
DAMEON COOLER                        ADDRESS ON FILE
DAMEON PARTRIDGE                     ADDRESS ON FILE
DAMERE RANDOLPH                      ADDRESS ON FILE
DAMIAN BAEZ                          ADDRESS ON FILE
DAMIAN BOLLINGER                     ADDRESS ON FILE
DAMIAN COSTA                         ADDRESS ON FILE
DAMIAN DALRYMPLE                     ADDRESS ON FILE
DAMIAN DE STEFANO                    ADDRESS ON FILE
DAMIAN DIGIULIO                      ADDRESS ON FILE
DAMIAN FARR                          ADDRESS ON FILE
DAMIAN FRYMAN                        ADDRESS ON FILE
DAMIAN GENTHNER                      ADDRESS ON FILE
DAMIAN GONZALEZ                      ADDRESS ON FILE
DAMIAN HERNANDEZ                     ADDRESS ON FILE
DAMIAN MASON                         ADDRESS ON FILE
DAMIAN MCCRIMMON                     ADDRESS ON FILE
DAMIAN REED                          ADDRESS ON FILE
DAMIAN RYAN                          ADDRESS ON FILE
DAMIAN SUPLEE-PRINGLE                ADDRESS ON FILE
DAMIAN SWAIN                         ADDRESS ON FILE
DAMIAN TATUM                         ADDRESS ON FILE
DAMIAN TORRES                        ADDRESS ON FILE
DAMIAN VICENTE                       ADDRESS ON FILE
DAMIAN VICENTE                       ADDRESS ON FILE
DAMIAN WEBB                          ADDRESS ON FILE
DAMIAN WILLIAMS                      ADDRESS ON FILE
DAMIANA MCGRAW                       ADDRESS ON FILE
DAMIANI WHITE                        ADDRESS ON FILE
DAMICA ZENON                         ADDRESS ON FILE
DAMIEN BARTHOLOMEW                   ADDRESS ON FILE
DAMIEN BLCKWELL                      ADDRESS ON FILE
DAMIEN CONCEPCION                    ADDRESS ON FILE
DAMIEN CONE                          ADDRESS ON FILE
DAMIEN CONLEY                        ADDRESS ON FILE
DAMIEN CRANDELL                      ADDRESS ON FILE
DAMIEN DUNCAN                        ADDRESS ON FILE
DAMIEN HELTON                        ADDRESS ON FILE
DAMIEN HILL                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 504 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 729 of 2235

Claim Name                      Address Information
DAMIEN ISABELL                  ADDRESS ON FILE
DAMIEN JOHNSON                  ADDRESS ON FILE
DAMIEN JONES JR                 ADDRESS ON FILE
DAMIEN MEARS                    ADDRESS ON FILE
DAMIEN MORGAN                   ADDRESS ON FILE
DAMIEN PELO                     ADDRESS ON FILE
DAMIEN REEDER                   ADDRESS ON FILE
DAMIEN RODRIGUEZ                ADDRESS ON FILE
DAMIEN SCHWARTZ                 ADDRESS ON FILE
DAMIEN SHELTON                  ADDRESS ON FILE
DAMIEN SMITH                    ADDRESS ON FILE
DAMIEN SPRATLEY                 ADDRESS ON FILE
DAMIEN STONE                    ADDRESS ON FILE
DAMIEN STRANGE                  ADDRESS ON FILE
DAMIEN SWAN                     ADDRESS ON FILE
DAMIEN TAYLOR                   ADDRESS ON FILE
DAMIEON YOUNG                   ADDRESS ON FILE
DAMIESE BRADLEY                 ADDRESS ON FILE
DAMIKA BRINKLEY                 ADDRESS ON FILE
DAMION COLE                     ADDRESS ON FILE
DAMION COUNCIL                  ADDRESS ON FILE
DAMION HREBEN                   ADDRESS ON FILE
DAMION JOYNER                   ADDRESS ON FILE
DAMION MATHEWS                  ADDRESS ON FILE
DAMION MILLER                   ADDRESS ON FILE
DAMION MILLER                   ADDRESS ON FILE
DAMION PRICE                    ADDRESS ON FILE
DAMION THOMAS                   ADDRESS ON FILE
DAMION TUCKER                   ADDRESS ON FILE
DAMIZHA HALL                    ADDRESS ON FILE
DAMMON JONES                    ADDRESS ON FILE
DAMON ALLEN                     ADDRESS ON FILE
DAMON BALL                      ADDRESS ON FILE
DAMON BLYSTONE                  ADDRESS ON FILE
DAMON CURRIN                    ADDRESS ON FILE
DAMON DEBRULE                   ADDRESS ON FILE
DAMON DOWNER                    ADDRESS ON FILE
DAMON GLEINN                    ADDRESS ON FILE
DAMON LEONARD SR                ADDRESS ON FILE
DAMON LOWE                      ADDRESS ON FILE
DAMON MCKIE                     ADDRESS ON FILE
DAMON MINCE                     ADDRESS ON FILE
DAMON NEICE                     ADDRESS ON FILE
DAMON SELDON                    ADDRESS ON FILE
DAMON SHEPHERD                  ADDRESS ON FILE
DAMON SIMMONS                   ADDRESS ON FILE
DAMON SMITH                     ADDRESS ON FILE
DAMON THOMPSON                  ADDRESS ON FILE
DAMON WILLIAMS                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 505 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                 Service List
                                                                           Page 730 of 2235

Claim Name                            Address Information
DAMON WILSON                          ADDRESS ON FILE
DAMON WILSON                          ADDRESS ON FILE
DAMON WRIGHT                          ADDRESS ON FILE
DAMOND RAINEY                         ADDRESS ON FILE
DAMONE JOHNSON                        ADDRESS ON FILE
DAMONIC RODRIGUEZ                     ADDRESS ON FILE
DAMONS BEVERAGE MART AND REDEMPTION   21 WASHINGTON ST BANGOR ME 44010
DAMONS BEVERAGE MART SS               75 BANGOR ST AUGUSTA ME 43300
DAMONTA RHODES                        ADDRESS ON FILE
DAMONTAE CASEY                        ADDRESS ON FILE
DAMYJAI FOSTER                        ADDRESS ON FILE
DAMYON MCGARRH                        ADDRESS ON FILE
DAN ANDREWS                           ADDRESS ON FILE
DAN ASHFORD                           ADDRESS ON FILE
DAN BOGACZ                            ADDRESS ON FILE
DAN BRAUER                            ADDRESS ON FILE
DAN CEBALLOS-RIVERA                   ADDRESS ON FILE
DAN CRONK                             ADDRESS ON FILE
DAN DOYLE                             ADDRESS ON FILE
DAN FERRIS INC                        490 LADNER RD EASTON ME 04740
DAN GOONEY                            ADDRESS ON FILE
DAN HARRIS                            ADDRESS ON FILE
DAN HAYES                             ADDRESS ON FILE
DAN HEISE PLUMBING HTG INC            201 SOUTH JEFFERSON ST LITCHFIELD IL 62056
DAN HENRY DISTRIBUTING                5500 AURELIUS RD LANSING MI 48911
DAN HOLMAN                            ADDRESS ON FILE
DAN INMAN ELECTRIC INC                6246 RADFORD ROAD ATHENS OH 45701
DAN MUELLER                           ADDRESS ON FILE
DAN PARKER                            ADDRESS ON FILE
DAN PETCHOMKA                         ADDRESS ON FILE
DAN SEYMOUR                           ADDRESS ON FILE
DAN STROHL                            ADDRESS ON FILE
DAN STRONG                            ADDRESS ON FILE
DANA A LEWIS                          ADDRESS ON FILE
DANA ANDERSON                         ADDRESS ON FILE
DANA ARELLANO                         ADDRESS ON FILE
DANA BIXBY                            ADDRESS ON FILE
DANA BOUTHILLIER                      ADDRESS ON FILE
DANA BREIGHNER                        ADDRESS ON FILE
DANA BROOKS                           ADDRESS ON FILE
DANA BROWN                            ADDRESS ON FILE
DANA BURGESS                          ADDRESS ON FILE
DANA BURGESS                          ADDRESS ON FILE
DANA BURKE                            ADDRESS ON FILE
DANA CALAFATO                         ADDRESS ON FILE
DANA CAMILLERI                        ADDRESS ON FILE
DANA CAMUSO                           ADDRESS ON FILE
DANA CASSIDY                          ADDRESS ON FILE
DANA CERVENKA                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 506 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                        Page 731 of 2235

Claim Name                           Address Information
DANA CHANEY                          ADDRESS ON FILE
DANA CHAPMAN                         ADDRESS ON FILE
DANA COOPER                          ADDRESS ON FILE
DANA CORDES                          ADDRESS ON FILE
DANA CORLEY-LOPEZ                    ADDRESS ON FILE
DANA CRAWFORD                        ADDRESS ON FILE
DANA DAHLIN                          ADDRESS ON FILE
DANA DAILY                           ADDRESS ON FILE
DANA DENNIS                          ADDRESS ON FILE
DANA DISTRIBUTORS INC                52 HATFIELD LANE GOSHEN NY 10924
DANA DRAPER                          ADDRESS ON FILE
DANA FINKLEY                         ADDRESS ON FILE
DANA FLYNN                           ADDRESS ON FILE
DANA FOSTER                          ADDRESS ON FILE
DANA FOSTER                          ADDRESS ON FILE
DANA GETHERS                         ADDRESS ON FILE
DANA GREGOIRE                        ADDRESS ON FILE
DANA HICKS                           ADDRESS ON FILE
DANA HOOVER                          ADDRESS ON FILE
DANA HUSTON                          ADDRESS ON FILE
DANA JOHNSON                         ADDRESS ON FILE
DANA KEY                             ADDRESS ON FILE
DANA KILGOUR                         ADDRESS ON FILE
DANA KOCHMER                         ADDRESS ON FILE
DANA LAWSON                          ADDRESS ON FILE
DANA MARINO                          ADDRESS ON FILE
DANA MCGHEE                          ADDRESS ON FILE
DANA MCLEAN                          ADDRESS ON FILE
DANA MEDAN                           ADDRESS ON FILE
DANA MERCHEL                         ADDRESS ON FILE
DANA MILES                           ADDRESS ON FILE
DANA PENDLETON                       ADDRESS ON FILE
DANA PINK                            ADDRESS ON FILE
DANA POOLE                           ADDRESS ON FILE
DANA RATHSAM                         ADDRESS ON FILE
DANA RAULERSON                       ADDRESS ON FILE
DANA REESE                           ADDRESS ON FILE
DANA RINEHART                        ADDRESS ON FILE
DANA ROBINSON                        ADDRESS ON FILE
DANA RODRIGUEZ                       ADDRESS ON FILE
DANA ROSADO                          ADDRESS ON FILE
DANA RUSEN                           ADDRESS ON FILE
DANA SAMUEL                          ADDRESS ON FILE
DANA SATMARY                         ADDRESS ON FILE
DANA SCHAFF                          ADDRESS ON FILE
DANA SCHEAFFER                       ADDRESS ON FILE
DANA SCHREFFLER                      ADDRESS ON FILE
DANA SCHULTHEIS                      ADDRESS ON FILE
DANA SCOTT                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 507 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                          Page 732 of 2235

Claim Name                        Address Information
DANA SLOCUM                       ADDRESS ON FILE
DANA STATON                       ADDRESS ON FILE
DANA SULLENS                      ADDRESS ON FILE
DANA TAYLOR                       ADDRESS ON FILE
DANA THOMPSON                     ADDRESS ON FILE
DANA TIMMONS                      ADDRESS ON FILE
DANA VEGA                         ADDRESS ON FILE
DANA VENEY                        ADDRESS ON FILE
DANA VOGEL                        ADDRESS ON FILE
DANA VOORHEES                     ADDRESS ON FILE
DANA WALDER                       ADDRESS ON FILE
DANA WILHELM                      ADDRESS ON FILE
DANA WILLIAMS                     ADDRESS ON FILE
DANADIA FULSOM                    ADDRESS ON FILE
DANAE PEASLEY                     ADDRESS ON FILE
DANAH BRODIE                      ADDRESS ON FILE
DANAIAH HULSEBUS                  ADDRESS ON FILE
DANAJA LUSANE                     ADDRESS ON FILE
DANAJUA BRADLEY                   ADDRESS ON FILE
DANALEA ALLRED                    ADDRESS ON FILE
DANARIK HOLLAND                   ADDRESS ON FILE
DANASHA MIDDLETON                 ADDRESS ON FILE
DANASIA HOOKER                    ADDRESS ON FILE
DANAVIAN WHITE                    ADDRESS ON FILE
DANAYIT MEHARI                    ADDRESS ON FILE
DANDRA FALONE                     ADDRESS ON FILE
DANDRE ADAMS                      ADDRESS ON FILE
DANDRE BYRD                       ADDRESS ON FILE
DANDRE CARTER                     ADDRESS ON FILE
DANDRE GENERAL                    ADDRESS ON FILE
DANDRE HAYNES                     ADDRESS ON FILE
DANDRE JONES                      ADDRESS ON FILE
DANDRE LOYAL                      ADDRESS ON FILE
DANDRE LUNDY                      ADDRESS ON FILE
DANDRE PRICE                      ADDRESS ON FILE
DANDRE RICHARDSON                 ADDRESS ON FILE
DANDRE WEEDEN                     ADDRESS ON FILE
DANDRIDGE WATER MGMT FACILITY     1114 WASTEWATER DR DANDRIDGE TN 37725
DANDRIDGE WATER MGMT FACILITY     PO BOX 68 DANDRIDGE TN 37725
DANDY SOWAS                       ADDRESS ON FILE
DANE EBAN                         ADDRESS ON FILE
DANE INDELICATO                   ADDRESS ON FILE
DANE LLEWELLYN                    ADDRESS ON FILE
DANE LUCAS                        ADDRESS ON FILE
DANE MCNEISH                      ADDRESS ON FILE
DANE MORRIS                       ADDRESS ON FILE
DANE PARSHALL                     ADDRESS ON FILE
DANE SIMMS                        ADDRESS ON FILE
DANE STOCK                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 508 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 733 of 2235

Claim Name                           Address Information
DANE YARBROUGH                       ADDRESS ON FILE
DANEA JERRY                          ADDRESS ON FILE
DANEASHA JONHSON                     ADDRESS ON FILE
DANEEN HAZELWOOD                     ADDRESS ON FILE
DANEICIO JONES                       ADDRESS ON FILE
DANEISHA LANG TIMMONS                ADDRESS ON FILE
DANEKA WRIGHT                        ADDRESS ON FILE
DANELIA BUITRAGO DE LAZO             ADDRESS ON FILE
DANELIS SANTIAGO                     ADDRESS ON FILE
DANELL FLYNN                         ADDRESS ON FILE
DANELL FRENCH                        ADDRESS ON FILE
DANELLA JENNINGS                     ADDRESS ON FILE
DANELLE APOLINAR-MARTINEZ            ADDRESS ON FILE
DANELLE FREEMAN                      ADDRESS ON FILE
DANEREUS WHISENANT                   ADDRESS ON FILE
DANESHA DANIELS                      ADDRESS ON FILE
DANESSA LOPEZ                        ADDRESS ON FILE
DANETTE LAROWE                       ADDRESS ON FILE
DANETTE MATTHIAS                     ADDRESS ON FILE
DANETTE PAEZ                         ADDRESS ON FILE
DANEYSHIA MERCHANT                   ADDRESS ON FILE
DANGELO LORISSAINT                   ADDRESS ON FILE
DANGELO MARTE                        ADDRESS ON FILE
DANGELO MITCHELL                     ADDRESS ON FILE
DANGELO PERKINS                      ADDRESS ON FILE
DANGELO WALKER                       ADDRESS ON FILE
DANGSTER DEAN                        ADDRESS ON FILE
DANI INGLE                           ADDRESS ON FILE
DANI MCKINNEY                        ADDRESS ON FILE
DANI WELLS                           ADDRESS ON FILE
DANIAL PUFFER                        ADDRESS ON FILE
DANICA BAXTER                        ADDRESS ON FILE
DANICA DOOLITTLE                     ADDRESS ON FILE
DANICA THOMAS                        ADDRESS ON FILE
DANICHOLS CALDWELL                   ADDRESS ON FILE
DANIEL ABERCROMBIE                   ADDRESS ON FILE
DANIEL ALBERT DUFFY JR               ADDRESS ON FILE
DANIEL ALLEN                         ADDRESS ON FILE
DANIEL ALTAMURA                      ADDRESS ON FILE
DANIEL ALVAREZ                       ADDRESS ON FILE
DANIEL ANDERS                        ADDRESS ON FILE
DANIEL ANDERSON                      ADDRESS ON FILE
DANIEL ANGELES                       ADDRESS ON FILE
DANIEL AREGOOD                       ADDRESS ON FILE
DANIEL BAER                          ADDRESS ON FILE
DANIEL BANKS                         ADDRESS ON FILE
DANIEL BARNHILL                      ADDRESS ON FILE
DANIEL BARNUM                        ADDRESS ON FILE
DANIEL BARR                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 509 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 734 of 2235

Claim Name                         Address Information
DANIEL BARRETT                     ADDRESS ON FILE
DANIEL BASKETT                     ADDRESS ON FILE
DANIEL BAZAREWSKI                  ADDRESS ON FILE
DANIEL BEDASSIE                    ADDRESS ON FILE
DANIEL BELL                        ADDRESS ON FILE
DANIEL BELL                        ADDRESS ON FILE
DANIEL BERRY                       ADDRESS ON FILE
DANIEL BETHEA                      ADDRESS ON FILE
DANIEL BLACK                       ADDRESS ON FILE
DANIEL BLACK                       ADDRESS ON FILE
DANIEL BLOCK                       ADDRESS ON FILE
DANIEL BOBB                        ADDRESS ON FILE
DANIEL BOLIEK                      ADDRESS ON FILE
DANIEL BONDAR                      ADDRESS ON FILE
DANIEL BONNEL                      ADDRESS ON FILE
DANIEL BOSWORTH                    ADDRESS ON FILE
DANIEL BOXLEY                      ADDRESS ON FILE
DANIEL BOYD                        ADDRESS ON FILE
DANIEL BRADEN                      ADDRESS ON FILE
DANIEL BRASHEAR                    ADDRESS ON FILE
DANIEL BRASSLETT                   ADDRESS ON FILE
DANIEL BRAVO                       ADDRESS ON FILE
DANIEL BRENNAMAN                   ADDRESS ON FILE
DANIEL BRILL                       ADDRESS ON FILE
DANIEL BRISON                      ADDRESS ON FILE
DANIEL BROCKE                      ADDRESS ON FILE
DANIEL BROWN                       ADDRESS ON FILE
DANIEL BROWN-GRODON                ADDRESS ON FILE
DANIEL BROZOVICH                   ADDRESS ON FILE
DANIEL BUCHHOLZ                    ADDRESS ON FILE
DANIEL BURGE                       ADDRESS ON FILE
DANIEL BURNETTER                   ADDRESS ON FILE
DANIEL BURTON                      ADDRESS ON FILE
DANIEL CAID                        ADDRESS ON FILE
DANIEL CAIN                        ADDRESS ON FILE
DANIEL CALISE                      ADDRESS ON FILE
DANIEL CAMACHO                     ADDRESS ON FILE
DANIEL CAMERON                     ADDRESS ON FILE
DANIEL CAMPBELL                    ADDRESS ON FILE
DANIEL CANTRES                     ADDRESS ON FILE
DANIEL CARIGNAN                    ADDRESS ON FILE
DANIEL CARPINTERO                  ADDRESS ON FILE
DANIEL CARTWRIGHT                  ADDRESS ON FILE
DANIEL CARVILL                     ADDRESS ON FILE
DANIEL CASSIDY                     ADDRESS ON FILE
DANIEL CAVENAUGH                   ADDRESS ON FILE
DANIEL CHAMPAGNE                   ADDRESS ON FILE
DANIEL CLAGGETT                    ADDRESS ON FILE
DANIEL CODY                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 510 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 735 of 2235

Claim Name                       Address Information
DANIEL CODY                      ADDRESS ON FILE
DANIEL COLEMAN                   ADDRESS ON FILE
DANIEL COLEMAN                   ADDRESS ON FILE
DANIEL COLEMAN                   ADDRESS ON FILE
DANIEL COLLAZO                   ADDRESS ON FILE
DANIEL COMAYAGUA                 ADDRESS ON FILE
DANIEL COMPTON                   ADDRESS ON FILE
DANIEL CORBIN                    ADDRESS ON FILE
DANIEL CORN                      ADDRESS ON FILE
DANIEL CORN                      ADDRESS ON FILE
DANIEL COUGHLIN                  ADDRESS ON FILE
DANIEL COURT                     ADDRESS ON FILE
DANIEL COVINGTON                 ADDRESS ON FILE
DANIEL CRAFT                     ADDRESS ON FILE
DANIEL CRISP                     ADDRESS ON FILE
DANIEL CRISWELL                  ADDRESS ON FILE
DANIEL CRONK                     ADDRESS ON FILE
DANIEL CROOK                     ADDRESS ON FILE
DANIEL CRUM                      ADDRESS ON FILE
DANIEL CRUZ                      ADDRESS ON FILE
DANIEL CULAJAY                   ADDRESS ON FILE
DANIEL DARNALL                   ADDRESS ON FILE
DANIEL DARR                      ADDRESS ON FILE
DANIEL DAVIDSON                  ADDRESS ON FILE
DANIEL DAVIDSON                  ADDRESS ON FILE
DANIEL DAVIS                     ADDRESS ON FILE
DANIEL DAVIS                     ADDRESS ON FILE
DANIEL DAVIS                     ADDRESS ON FILE
DANIEL DAVIS                     ADDRESS ON FILE
DANIEL DE MIKE                   ADDRESS ON FILE
DANIEL DEAN                      ADDRESS ON FILE
DANIEL DEELY                     ADDRESS ON FILE
DANIEL DESENA                    ADDRESS ON FILE
DANIEL DESEVILLA                 ADDRESS ON FILE
DANIEL DIAZ                      ADDRESS ON FILE
DANIEL DICKERSON                 ADDRESS ON FILE
DANIEL DIPASQUALE                ADDRESS ON FILE
DANIEL DOBBINS                   ADDRESS ON FILE
DANIEL DONOFRIO                  ADDRESS ON FILE
DANIEL DRIGGERS                  ADDRESS ON FILE
DANIEL DUBOIS                    ADDRESS ON FILE
DANIEL DUVALL                    ADDRESS ON FILE
DANIEL E CAMPBELL                ADDRESS ON FILE
DANIEL EASON                     ADDRESS ON FILE
DANIEL EATON                     ADDRESS ON FILE
DANIEL EBURY                     ADDRESS ON FILE
DANIEL EISCHEN                   ADDRESS ON FILE
DANIEL ELLIOTT                   ADDRESS ON FILE
DANIEL ELLIOTT                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 511 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 736 of 2235

Claim Name                       Address Information
DANIEL ELY                       ADDRESS ON FILE
DANIEL ELZY                      ADDRESS ON FILE
DANIEL ESTRADA                   ADDRESS ON FILE
DANIEL EVERETT                   ADDRESS ON FILE
DANIEL FABREGAS                  ADDRESS ON FILE
DANIEL FAIRCLOTH                 ADDRESS ON FILE
DANIEL FALKNER                   ADDRESS ON FILE
DANIEL FERGUSON                  ADDRESS ON FILE
DANIEL FERMAN                    ADDRESS ON FILE
DANIEL FERNANDEZ                 ADDRESS ON FILE
DANIEL FINAN                     ADDRESS ON FILE
DANIEL FLORA                     ADDRESS ON FILE
DANIEL FORESHEE                  ADDRESS ON FILE
DANIEL FOSTER                    ADDRESS ON FILE
DANIEL FOUNTAIN                  ADDRESS ON FILE
DANIEL FOWLE                     ADDRESS ON FILE
DANIEL FREEMAN                   ADDRESS ON FILE
DANIEL FRIEND                    ADDRESS ON FILE
DANIEL GALL                      ADDRESS ON FILE
DANIEL GAMBRELL                  ADDRESS ON FILE
DANIEL GARGIULO                  ADDRESS ON FILE
DANIEL GARNER                    ADDRESS ON FILE
DANIEL GARRITSON                 ADDRESS ON FILE
DANIEL GASKINS                   ADDRESS ON FILE
DANIEL GASTON                    ADDRESS ON FILE
DANIEL GAVIDIA                   ADDRESS ON FILE
DANIEL GEENENS                   ADDRESS ON FILE
DANIEL GIBSON                    ADDRESS ON FILE
DANIEL GILLESPIE                 ADDRESS ON FILE
DANIEL GLENN                     ADDRESS ON FILE
DANIEL GOBA                      ADDRESS ON FILE
DANIEL GORDON                    ADDRESS ON FILE
DANIEL GORDON                    ADDRESS ON FILE
DANIEL GRAVES                    ADDRESS ON FILE
DANIEL GRAZIANO                  ADDRESS ON FILE
DANIEL GREENE                    ADDRESS ON FILE
DANIEL GREGOIRE                  ADDRESS ON FILE
DANIEL GROSSI                    ADDRESS ON FILE
DANIEL GUNTER                    ADDRESS ON FILE
DANIEL GUSTAVE                   ADDRESS ON FILE
DANIEL HAIZLIP                   ADDRESS ON FILE
DANIEL HANSEN                    ADDRESS ON FILE
DANIEL HARDEN                    ADDRESS ON FILE
DANIEL HARRINGTON                ADDRESS ON FILE
DANIEL HARRISON                  ADDRESS ON FILE
DANIEL HARTLEY                   ADDRESS ON FILE
DANIEL HATCHER                   ADDRESS ON FILE
DANIEL HAUSSER                   ADDRESS ON FILE
DANIEL HAYES                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 512 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 737 of 2235

Claim Name                         Address Information
DANIEL HAYES                       ADDRESS ON FILE
DANIEL HAYWARD                     ADDRESS ON FILE
DANIEL HEFFELFINGER                ADDRESS ON FILE
DANIEL HENRIQUES                   ADDRESS ON FILE
DANIEL HERALD                      ADDRESS ON FILE
DANIEL HERNANDEZ                   ADDRESS ON FILE
DANIEL HODGES                      ADDRESS ON FILE
DANIEL HOLLANDER                   ADDRESS ON FILE
DANIEL HOLMAN                      ADDRESS ON FILE
DANIEL HORAN                       ADDRESS ON FILE
DANIEL HORRACH                     ADDRESS ON FILE
DANIEL HOWLAND                     ADDRESS ON FILE
DANIEL HOYLE                       ADDRESS ON FILE
DANIEL HUBBARD                     ADDRESS ON FILE
DANIEL HUCKELBY                    ADDRESS ON FILE
DANIEL HUCKINS                     ADDRESS ON FILE
DANIEL HUDSON                      ADDRESS ON FILE
DANIEL HURREY                      ADDRESS ON FILE
DANIEL HUSSEY                      ADDRESS ON FILE
DANIEL ISSE                        ADDRESS ON FILE
DANIEL J VEGA                      ADDRESS ON FILE
DANIEL JACKSON                     ADDRESS ON FILE
DANIEL JACKSON                     ADDRESS ON FILE
DANIEL JENNINGS                    ADDRESS ON FILE
DANIEL JOBES                       ADDRESS ON FILE
DANIEL JOHNSON                     ADDRESS ON FILE
DANIEL JOHNSON                     ADDRESS ON FILE
DANIEL JOHNSON                     ADDRESS ON FILE
DANIEL JOHNSTON                    ADDRESS ON FILE
DANIEL JONES                       ADDRESS ON FILE
DANIEL JONES                       ADDRESS ON FILE
DANIEL JORDAN                      ADDRESS ON FILE
DANIEL KELLOGG                     ADDRESS ON FILE
DANIEL KELLY                       ADDRESS ON FILE
DANIEL KEMISH                      ADDRESS ON FILE
DANIEL KISH                        ADDRESS ON FILE
DANIEL KLEIN                       ADDRESS ON FILE
DANIEL KLOTZ                       ADDRESS ON FILE
DANIEL L JACOB CO YPSILANTI        4900 CARPENTER ROAD YPSILANTI MI 48197
DANIEL LANIER                      ADDRESS ON FILE
DANIEL LEBLANC                     ADDRESS ON FILE
DANIEL LECLERE                     ADDRESS ON FILE
DANIEL LEE                         ADDRESS ON FILE
DANIEL LEWIS                       ADDRESS ON FILE
DANIEL LEWIS                       ADDRESS ON FILE
DANIEL LEWIS                       ADDRESS ON FILE
DANIEL LILLEY                      ADDRESS ON FILE
DANIEL LILLEY                      ADDRESS ON FILE
DANIEL LITTLE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 513 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 738 of 2235

Claim Name                        Address Information
DANIEL LODMAN                     ADDRESS ON FILE
DANIEL LOPEZ                      ADDRESS ON FILE
DANIEL LOPEZ                      ADDRESS ON FILE
DANIEL LOUGEE                     ADDRESS ON FILE
DANIEL LOWERY                     ADDRESS ON FILE
DANIEL LUCAS                      ADDRESS ON FILE
DANIEL LUDMERER                   ADDRESS ON FILE
DANIEL LYNN                       ADDRESS ON FILE
DANIEL MANNING                    ADDRESS ON FILE
DANIEL MAPES                      ADDRESS ON FILE
DANIEL MARKELL                    ADDRESS ON FILE
DANIEL MARSH                      ADDRESS ON FILE
DANIEL MARSHALL                   ADDRESS ON FILE
DANIEL MARTIN                     ADDRESS ON FILE
DANIEL MARTIN                     ADDRESS ON FILE
DANIEL MARTINEZ                   ADDRESS ON FILE
DANIEL MARTZ                      ADDRESS ON FILE
DANIEL MATTHEWS                   ADDRESS ON FILE
DANIEL MAURO                      ADDRESS ON FILE
DANIEL MCCALL                     ADDRESS ON FILE
DANIEL MCCOY                      ADDRESS ON FILE
DANIEL MCDONALD                   ADDRESS ON FILE
DANIEL MCKIM                      ADDRESS ON FILE
DANIEL MCKINLEY                   ADDRESS ON FILE
DANIEL MCPLEASANT                 ADDRESS ON FILE
DANIEL MEANS                      ADDRESS ON FILE
DANIEL MEHRHOFF                   ADDRESS ON FILE
DANIEL MELLING                    ADDRESS ON FILE
DANIEL MENDOZA                    ADDRESS ON FILE
DANIEL MIELECH                    ADDRESS ON FILE
DANIEL MINNICH                    ADDRESS ON FILE
DANIEL MITCHELL                   ADDRESS ON FILE
DANIEL MITTURA                    ADDRESS ON FILE
DANIEL MOJICA                     ADDRESS ON FILE
DANIEL MONROE                     ADDRESS ON FILE
DANIEL MONTOYA                    ADDRESS ON FILE
DANIEL MOORE                      ADDRESS ON FILE
DANIEL MOORE                      ADDRESS ON FILE
DANIEL MOORE                      ADDRESS ON FILE
DANIEL MOORE                      ADDRESS ON FILE
DANIEL MORALES                    ADDRESS ON FILE
DANIEL MORRIS                     ADDRESS ON FILE
DANIEL MOULD                      ADDRESS ON FILE
DANIEL MULLINS                    ADDRESS ON FILE
DANIEL MYERS                      ADDRESS ON FILE
DANIEL NAPIERALSKI                ADDRESS ON FILE
DANIEL NAPOLI                     ADDRESS ON FILE
DANIEL NARD                       ADDRESS ON FILE
DANIEL NEWMAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 514 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 739 of 2235

Claim Name                      Address Information
DANIEL NEWTON                   ADDRESS ON FILE
DANIEL NORMAN                   ADDRESS ON FILE
DANIEL NORRIS                   ADDRESS ON FILE
DANIEL NOVAK                    ADDRESS ON FILE
DANIEL NUNEZ                    ADDRESS ON FILE
DANIEL ODHAM                    ADDRESS ON FILE
DANIEL ORAHOOD                  ADDRESS ON FILE
DANIEL PACETTI                  ADDRESS ON FILE
DANIEL PARHAMS                  ADDRESS ON FILE
DANIEL PATRYLOW                 ADDRESS ON FILE
DANIEL PAYNTER                  ADDRESS ON FILE
DANIEL PELAEZ                   ADDRESS ON FILE
DANIEL PENA                     ADDRESS ON FILE
DANIEL PEREZ                    ADDRESS ON FILE
DANIEL PEREZ                    ADDRESS ON FILE
DANIEL PERKINS                  ADDRESS ON FILE
DANIEL PETERS                   ADDRESS ON FILE
DANIEL PHIPPS                   ADDRESS ON FILE
DANIEL PINSON                   ADDRESS ON FILE
DANIEL PLUST                    ADDRESS ON FILE
DANIEL PRATT                    ADDRESS ON FILE
DANIEL PREDMORE                 ADDRESS ON FILE
DANIEL PREISING                 ADDRESS ON FILE
DANIEL PRIEM                    ADDRESS ON FILE
DANIEL PRITCHARD                ADDRESS ON FILE
DANIEL PURYEAR                  ADDRESS ON FILE
DANIEL PYKE                     ADDRESS ON FILE
DANIEL QUINN                    ADDRESS ON FILE
DANIEL RAMOS                    ADDRESS ON FILE
DANIEL RATCLIFF                 ADDRESS ON FILE
DANIEL RECTOR                   ADDRESS ON FILE
DANIEL REID                     ADDRESS ON FILE
DANIEL REYES                    ADDRESS ON FILE
DANIEL REYNOSO                  ADDRESS ON FILE
DANIEL RHOADES                  ADDRESS ON FILE
DANIEL RIVERA                   ADDRESS ON FILE
DANIEL ROBLES                   ADDRESS ON FILE
DANIEL ROGERS                   ADDRESS ON FILE
DANIEL ROJO                     ADDRESS ON FILE
DANIEL ROMO                     ADDRESS ON FILE
DANIEL ROSIER                   ADDRESS ON FILE
DANIEL RUIZ                     ADDRESS ON FILE
DANIEL RUST                     ADDRESS ON FILE
DANIEL RUTT                     ADDRESS ON FILE
DANIEL SANCHEZ                  ADDRESS ON FILE
DANIEL SARTWELL                 ADDRESS ON FILE
DANIEL SAUILEONE                ADDRESS ON FILE
DANIEL SCHOLL                   ADDRESS ON FILE
DANIEL SCOGGIN                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 515 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 740 of 2235

Claim Name                         Address Information
DANIEL SCREWS                      ADDRESS ON FILE
DANIEL SCURLOCK                    ADDRESS ON FILE
DANIEL SEGAL                       ADDRESS ON FILE
DANIEL SEIDNER                     ADDRESS ON FILE
DANIEL SEILER                      ADDRESS ON FILE
DANIEL SHEEHAN                     ADDRESS ON FILE
DANIEL SHEETS                      ADDRESS ON FILE
DANIEL SHEPHERD                    ADDRESS ON FILE
DANIEL SHOOPMAN                    ADDRESS ON FILE
DANIEL SHUNN                       ADDRESS ON FILE
DANIEL SIMMONS                     ADDRESS ON FILE
DANIEL SIMMONS                     ADDRESS ON FILE
DANIEL SMALDON                     ADDRESS ON FILE
DANIEL SMALLWOOD                   ADDRESS ON FILE
DANIEL SMALLWOOD                   ADDRESS ON FILE
DANIEL SMITH                       ADDRESS ON FILE
DANIEL SMITH                       ADDRESS ON FILE
DANIEL SMITH                       ADDRESS ON FILE
DANIEL SMITH                       ADDRESS ON FILE
DANIEL SMITH                       ADDRESS ON FILE
DANIEL SMOLEN                      ADDRESS ON FILE
DANIEL SOSA ATRIAN                 ADDRESS ON FILE
DANIEL SOTO                        ADDRESS ON FILE
DANIEL SOULE                       ADDRESS ON FILE
DANIEL SQIRES                      ADDRESS ON FILE
DANIEL STE MARIE JR                ADDRESS ON FILE
DANIEL STEVENS                     ADDRESS ON FILE
DANIEL STEVENS                     ADDRESS ON FILE
DANIEL STRAIN                      ADDRESS ON FILE
DANIEL STRICKLAND                  ADDRESS ON FILE
DANIEL SULLIVAN                    ADDRESS ON FILE
DANIEL SUTTER                      ADDRESS ON FILE
DANIEL TESH                        ADDRESS ON FILE
DANIEL THEUNISSEN                  ADDRESS ON FILE
DANIEL THOMASON                    ADDRESS ON FILE
DANIEL THOMPSON                    ADDRESS ON FILE
DANIEL THRASH                      ADDRESS ON FILE
DANIEL TIGHE                       ADDRESS ON FILE
DANIEL TINDELL                     ADDRESS ON FILE
DANIEL TOLBERT                     ADDRESS ON FILE
DANIEL TOLLIVER                    ADDRESS ON FILE
DANIEL TOZZOLO                     ADDRESS ON FILE
DANIEL TREACY                      ADDRESS ON FILE
DANIEL TRULEAR                     ADDRESS ON FILE
DANIEL ULM                         ADDRESS ON FILE
DANIEL VAGUE                       ADDRESS ON FILE
DANIEL VAZQUEZ                     ADDRESS ON FILE
DANIEL VIGIL                       ADDRESS ON FILE
DANIEL WALKER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 516 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 741 of 2235

Claim Name                         Address Information
DANIEL WALKOWICZ                   ADDRESS ON FILE
DANIEL WALLER                      ADDRESS ON FILE
DANIEL WALSH                       ADDRESS ON FILE
DANIEL WARNER                      ADDRESS ON FILE
DANIEL WARREN                      ADDRESS ON FILE
DANIEL WASHINGTON                  ADDRESS ON FILE
DANIEL WASHINGTON                  ADDRESS ON FILE
DANIEL WATSON                      ADDRESS ON FILE
DANIEL WATTS                       ADDRESS ON FILE
DANIEL WEBSTER                     ADDRESS ON FILE
DANIEL WEEDEN                      ADDRESS ON FILE
DANIEL WELLS                       ADDRESS ON FILE
DANIEL WESTON                      ADDRESS ON FILE
DANIEL WICHER                      ADDRESS ON FILE
DANIEL WIGGINS                     ADDRESS ON FILE
DANIEL WILFONG                     ADDRESS ON FILE
DANIEL WILLIAMS                    ADDRESS ON FILE
DANIEL WILSON                      ADDRESS ON FILE
DANIEL WILSON                      ADDRESS ON FILE
DANIEL WILSON                      ADDRESS ON FILE
DANIEL WOLIVER                     ADDRESS ON FILE
DANIEL WOODALL                     ADDRESS ON FILE
DANIEL YARBROUGH                   ADDRESS ON FILE
DANIEL YLLESCA                     ADDRESS ON FILE
DANIEL YOUNGINER                   ADDRESS ON FILE
DANIEL ZABKOWSKI                   ADDRESS ON FILE
DANIEL ZUSY                        ADDRESS ON FILE
DANIEL ZVAGELSKI                   ADDRESS ON FILE
DANIEL-JERICHO JOHNSON             ADDRESS ON FILE
DANIELA CASTRO                     ADDRESS ON FILE
DANIELA DE ALBA                    ADDRESS ON FILE
DANIELA LOZANO                     ADDRESS ON FILE
DANIELA MEDINA                     ADDRESS ON FILE
DANIELA MONDI                      ADDRESS ON FILE
DANIELA PERDOMO                    ADDRESS ON FILE
DANIELA PEREZ                      ADDRESS ON FILE
DANIELA PUENTES                    ADDRESS ON FILE
DANIELA RANGEL                     ADDRESS ON FILE
DANIELA WARREN                     ADDRESS ON FILE
DANIELE DESOUZA                    ADDRESS ON FILE
DANIELE FOSTER                     ADDRESS ON FILE
DANIELE LYNCH                      ADDRESS ON FILE
DANIELL CARTAGENA                  ADDRESS ON FILE
DANIELL CHRISTOPHER                ADDRESS ON FILE
DANIELL CREWS                      ADDRESS ON FILE
DANIELLA BELLEROSE                 ADDRESS ON FILE
DANIELLA CARPENTER                 ADDRESS ON FILE
DANIELLA DENCUMBE                  ADDRESS ON FILE
DANIELLA ELZIE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 517 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 742 of 2235

Claim Name                           Address Information
DANIELLA SAINTIL                     ADDRESS ON FILE
DANIELLA VIZCAYA                     ADDRESS ON FILE
DANIELLE ADKINS                      ADDRESS ON FILE
DANIELLE AKER                        ADDRESS ON FILE
DANIELLE ARNOLD DUVAL                ADDRESS ON FILE
DANIELLE ARPIN                       ADDRESS ON FILE
DANIELLE ASHLEY                      ADDRESS ON FILE
DANIELLE BAILEY                      ADDRESS ON FILE
DANIELLE BAILEY                      ADDRESS ON FILE
DANIELLE BAILEY                      ADDRESS ON FILE
DANIELLE BAKER                       ADDRESS ON FILE
DANIELLE BALTIMORE                   ADDRESS ON FILE
DANIELLE BAUER                       ADDRESS ON FILE
DANIELLE BAYUS                       ADDRESS ON FILE
DANIELLE BEISERT                     ADDRESS ON FILE
DANIELLE BLANDIN                     ADDRESS ON FILE
DANIELLE BLINKEY-SINGBEOGO           ADDRESS ON FILE
DANIELLE BODDIE                      ADDRESS ON FILE
DANIELLE BRAGO                       ADDRESS ON FILE
DANIELLE BRIDGES                     ADDRESS ON FILE
DANIELLE BRITTINGHAM                 ADDRESS ON FILE
DANIELLE BROADDUS                    ADDRESS ON FILE
DANIELLE BROOKS                      ADDRESS ON FILE
DANIELLE BROWN                       ADDRESS ON FILE
DANIELLE BROWN                       ADDRESS ON FILE
DANIELLE BRYANT                      ADDRESS ON FILE
DANIELLE BUSONICK                    ADDRESS ON FILE
DANIELLE BYRNE                       ADDRESS ON FILE
DANIELLE CABAN                       ADDRESS ON FILE
DANIELLE CAMPBELL                    ADDRESS ON FILE
DANIELLE CANNON                      ADDRESS ON FILE
DANIELLE CAPPELLA                    ADDRESS ON FILE
DANIELLE CARDENAS                    ADDRESS ON FILE
DANIELLE CHASE                       ADDRESS ON FILE
DANIELLE CHILLEMI                    ADDRESS ON FILE
DANIELLE CHRISTIE                    ADDRESS ON FILE
DANIELLE CLARK                       ADDRESS ON FILE
DANIELLE CLIFFORD                    ADDRESS ON FILE
DANIELLE CLIPPINGER                  ADDRESS ON FILE
DANIELLE COATES                      ADDRESS ON FILE
DANIELLE COOLEY                      ADDRESS ON FILE
DANIELLE COOPER                      ADDRESS ON FILE
DANIELLE CORMIER                     ADDRESS ON FILE
DANIELLE CRUZ                        ADDRESS ON FILE
DANIELLE CURRENT                     ADDRESS ON FILE
DANIELLE DARK                        ADDRESS ON FILE
DANIELLE DAVIS                       ADDRESS ON FILE
DANIELLE DAVIS                       ADDRESS ON FILE
DANIELLE DEFALCO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 518 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 743 of 2235

Claim Name                           Address Information
DANIELLE DENECKE                     ADDRESS ON FILE
DANIELLE DERBY                       ADDRESS ON FILE
DANIELLE DIAZ                        ADDRESS ON FILE
DANIELLE DISTEFANO                   ADDRESS ON FILE
DANIELLE DONLEY                      ADDRESS ON FILE
DANIELLE DOOLITTLE                   ADDRESS ON FILE
DANIELLE DUCA                        ADDRESS ON FILE
DANIELLE EICHELBERGER                ADDRESS ON FILE
DANIELLE ELLISON                     ADDRESS ON FILE
DANIELLE ELROD                       ADDRESS ON FILE
DANIELLE ENGLISH                     ADDRESS ON FILE
DANIELLE ENNE                        ADDRESS ON FILE
DANIELLE EVANS                       ADDRESS ON FILE
DANIELLE EVANS                       ADDRESS ON FILE
DANIELLE EVERETTE                    ADDRESS ON FILE
DANIELLE FACIANE                     ADDRESS ON FILE
DANIELLE FAUVER                      ADDRESS ON FILE
DANIELLE FEINER                      ADDRESS ON FILE
DANIELLE FIORE                       ADDRESS ON FILE
DANIELLE FLOYD                       ADDRESS ON FILE
DANIELLE FLUHARTY                    ADDRESS ON FILE
DANIELLE FOWLER                      ADDRESS ON FILE
DANIELLE FUSON                       ADDRESS ON FILE
DANIELLE GAYLORD                     ADDRESS ON FILE
DANIELLE GENDREAU                    ADDRESS ON FILE
DANIELLE GERTZ                       ADDRESS ON FILE
DANIELLE GILBERT                     ADDRESS ON FILE
DANIELLE GISE                        ADDRESS ON FILE
DANIELLE GOGAN                       ADDRESS ON FILE
DANIELLE GOMILLA                     ADDRESS ON FILE
DANIELLE GORMAN                      ADDRESS ON FILE
DANIELLE GORRELL                     ADDRESS ON FILE
DANIELLE HALL                        ADDRESS ON FILE
DANIELLE HAMEL                       ADDRESS ON FILE
DANIELLE HANNA                       ADDRESS ON FILE
DANIELLE HARBARGER                   ADDRESS ON FILE
DANIELLE HARRIS                      ADDRESS ON FILE
DANIELLE HASH                        ADDRESS ON FILE
DANIELLE HASKIN                      ADDRESS ON FILE
DANIELLE HAWKE                       ADDRESS ON FILE
DANIELLE HAWTHORNE                   ADDRESS ON FILE
DANIELLE HEAD                        ADDRESS ON FILE
DANIELLE HEAD                        ADDRESS ON FILE
DANIELLE HEGGS                       ADDRESS ON FILE
DANIELLE HEPFER                      ADDRESS ON FILE
DANIELLE HETRICK                     ADDRESS ON FILE
DANIELLE HILBERT                     ADDRESS ON FILE
DANIELLE HOBBICK                     ADDRESS ON FILE
DANIELLE HOLTMAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 519 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 744 of 2235

Claim Name                         Address Information
DANIELLE HUDICKA                   ADDRESS ON FILE
DANIELLE HUMPHREY                  ADDRESS ON FILE
DANIELLE HUNTER                    ADDRESS ON FILE
DANIELLE HURLEY                    ADDRESS ON FILE
DANIELLE IRVINE                    ADDRESS ON FILE
DANIELLE IVEY                      ADDRESS ON FILE
DANIELLE JACHIMSKI                 ADDRESS ON FILE
DANIELLE JOHNSON                   ADDRESS ON FILE
DANIELLE JOHNSON                   ADDRESS ON FILE
DANIELLE JONES                     ADDRESS ON FILE
DANIELLE JORDAN                    ADDRESS ON FILE
DANIELLE KELLY                     ADDRESS ON FILE
DANIELLE KNOLL                     ADDRESS ON FILE
DANIELLE KOLLER                    ADDRESS ON FILE
DANIELLE KOSKOVICS                 ADDRESS ON FILE
DANIELLE KRAMER                    ADDRESS ON FILE
DANIELLE KUHENS                    ADDRESS ON FILE
DANIELLE KURST                     ADDRESS ON FILE
DANIELLE LABOMBARDE                ADDRESS ON FILE
DANIELLE LABOMBARDE                ADDRESS ON FILE
DANIELLE LAING                     ADDRESS ON FILE
DANIELLE LANZANO                   ADDRESS ON FILE
DANIELLE LAPPICO                   ADDRESS ON FILE
DANIELLE LASKEY                    ADDRESS ON FILE
DANIELLE LENZ                      ADDRESS ON FILE
DANIELLE LEWIS                     ADDRESS ON FILE
DANIELLE LEWIS                     ADDRESS ON FILE
DANIELLE LIPPACHER                 ADDRESS ON FILE
DANIELLE LOPEZ                     ADDRESS ON FILE
DANIELLE LOVEWELL                  ADDRESS ON FILE
DANIELLE LUKEN                     ADDRESS ON FILE
DANIELLE LYON                      ADDRESS ON FILE
DANIELLE LYTTLE                    ADDRESS ON FILE
DANIELLE MACCHIO                   ADDRESS ON FILE
DANIELLE MAILLE                    ADDRESS ON FILE
DANIELLE MANTELL                   ADDRESS ON FILE
DANIELLE MANUEL                    ADDRESS ON FILE
DANIELLE MARSELLA                  ADDRESS ON FILE
DANIELLE MARSHALL                  ADDRESS ON FILE
DANIELLE MARTINEZ                  ADDRESS ON FILE
DANIELLE MATHYS                    ADDRESS ON FILE
DANIELLE MCCALL                    ADDRESS ON FILE
DANIELLE MCCALL                    ADDRESS ON FILE
DANIELLE MCCANUEL                  ADDRESS ON FILE
DANIELLE MCCLAMB                   ADDRESS ON FILE
DANIELLE MCCOWAN                   ADDRESS ON FILE
DANIELLE MCDEVITT                  ADDRESS ON FILE
DANIELLE MCMILLON                  ADDRESS ON FILE
DANIELLE MCMULLEN                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 520 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 745 of 2235

Claim Name                          Address Information
DANIELLE MEKINSKI                   ADDRESS ON FILE
DANIELLE MILAM                      ADDRESS ON FILE
DANIELLE MILLS                      ADDRESS ON FILE
DANIELLE MONTGOMERY                 ADDRESS ON FILE
DANIELLE MOORE                      ADDRESS ON FILE
DANIELLE MORGAN                     ADDRESS ON FILE
DANIELLE MURPHY                     ADDRESS ON FILE
DANIELLE MURRAY                     ADDRESS ON FILE
DANIELLE MUSSAT-WENDLING            ADDRESS ON FILE
DANIELLE MYERS                      ADDRESS ON FILE
DANIELLE MYSLAKOWSKI                ADDRESS ON FILE
DANIELLE NEER                       ADDRESS ON FILE
DANIELLE NILAN                      ADDRESS ON FILE
DANIELLE NOBLES                     ADDRESS ON FILE
DANIELLE NOTHACKER                  ADDRESS ON FILE
DANIELLE OCKULY                     ADDRESS ON FILE
DANIELLE OKSAMYTNYJ                 ADDRESS ON FILE
DANIELLE OUELLETTE                  ADDRESS ON FILE
DANIELLE OVERBEY                    ADDRESS ON FILE
DANIELLE OWENS                      ADDRESS ON FILE
DANIELLE PARISIENNE                 ADDRESS ON FILE
DANIELLE PENDRAK                    ADDRESS ON FILE
DANIELLE PERRY                      ADDRESS ON FILE
DANIELLE PETREE                     ADDRESS ON FILE
DANIELLE POSILLIPO                  ADDRESS ON FILE
DANIELLE POWER                      ADDRESS ON FILE
DANIELLE RAINEY                     ADDRESS ON FILE
DANIELLE RANDLE                     ADDRESS ON FILE
DANIELLE REDMON                     ADDRESS ON FILE
DANIELLE REEVES                     ADDRESS ON FILE
DANIELLE REEVES                     ADDRESS ON FILE
DANIELLE RICHMOND                   ADDRESS ON FILE
DANIELLE ROBERTS                    ADDRESS ON FILE
DANIELLE ROBERTS                    ADDRESS ON FILE
DANIELLE ROCK                       ADDRESS ON FILE
DANIELLE RORRER                     ADDRESS ON FILE
DANIELLE ROWAN                      ADDRESS ON FILE
DANIELLE ROWE                       ADDRESS ON FILE
DANIELLE RUANO                      ADDRESS ON FILE
DANIELLE RUSSI                      ADDRESS ON FILE
DANIELLE SAFREED                    ADDRESS ON FILE
DANIELLE SAMONTE                    ADDRESS ON FILE
DANIELLE SAYLOR                     ADDRESS ON FILE
DANIELLE SCHAEFER                   ADDRESS ON FILE
DANIELLE SEALS                      ADDRESS ON FILE
DANIELLE SEBOLKA                    ADDRESS ON FILE
DANIELLE SELJAN                     ADDRESS ON FILE
DANIELLE SHAMP                      ADDRESS ON FILE
DANIELLE SLOCUM                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 521 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 746 of 2235

Claim Name                           Address Information
DANIELLE SMITH                       ADDRESS ON FILE
DANIELLE SORENSON                    ADDRESS ON FILE
DANIELLE SOULT                       ADDRESS ON FILE
DANIELLE SPIKES                      ADDRESS ON FILE
DANIELLE STACY                       ADDRESS ON FILE
DANIELLE STANKUS                     ADDRESS ON FILE
DANIELLE STEIN                       ADDRESS ON FILE
DANIELLE STONE                       ADDRESS ON FILE
DANIELLE STONE                       ADDRESS ON FILE
DANIELLE STRICKLAN                   ADDRESS ON FILE
DANIELLE SUTHERLAND                  ADDRESS ON FILE
DANIELLE THOMPSON                    ADDRESS ON FILE
DANIELLE THOMPSON                    ADDRESS ON FILE
DANIELLE THORNE                      ADDRESS ON FILE
DANIELLE TIMBLIN                     ADDRESS ON FILE
DANIELLE TRUNCK                      ADDRESS ON FILE
DANIELLE TUCKER MILLS                ADDRESS ON FILE
DANIELLE TURNER                      ADDRESS ON FILE
DANIELLE TUTTLE                      ADDRESS ON FILE
DANIELLE VALLEZ                      ADDRESS ON FILE
DANIELLE VANDERMALLIE                ADDRESS ON FILE
DANIELLE VASATURO                    ADDRESS ON FILE
DANIELLE VEGAS                       ADDRESS ON FILE
DANIELLE VINES                       ADDRESS ON FILE
DANIELLE WALKER                      ADDRESS ON FILE
DANIELLE WALKER                      ADDRESS ON FILE
DANIELLE WATSON                      ADDRESS ON FILE
DANIELLE WELLS                       ADDRESS ON FILE
DANIELLE WILLIAMS                    ADDRESS ON FILE
DANIELLE WILSON                      ADDRESS ON FILE
DANIELLE WOODS                       ADDRESS ON FILE
DANIELLE WORTHMAN                    ADDRESS ON FILE
DANIELLE YOUNG                       ADDRESS ON FILE
DANIELLE YUTZY                       ADDRESS ON FILE
DANIELLE ZANFARDINO                  ADDRESS ON FILE
DANIELLE ZIEGLER                     ADDRESS ON FILE
DANIELS COMPANY                      PO BOX 16759 BALTIMORE MD 21221
DANIELS COMPANY LLC                  7408 GREENBANK ROAD BALTIMORE MD 21220
DANIKA DEAN                          ADDRESS ON FILE
DANIKA PADIN                         ADDRESS ON FILE
DANIKA WHITCHARD                     ADDRESS ON FILE
DANIL MA                             ADDRESS ON FILE
DANILO DUBON                         ADDRESS ON FILE
DANILO GUEVARA                       ADDRESS ON FILE
DANILO RIVERA                        ADDRESS ON FILE
DANINA WINTERS                       ADDRESS ON FILE
DANIQUE MERIWEATHER                  ADDRESS ON FILE
DANISHA HARPER                       ADDRESS ON FILE
DANISHA RODRIGUEZ                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 522 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 747 of 2235

Claim Name                          Address Information
DANISHA SPRIGGS                     ADDRESS ON FILE
DANITA GUY                          ADDRESS ON FILE
DANJO CONSTRUCTION LLC              5781 S SHELDON CANTON MI 48188
DANKEN BROWN                        ADDRESS ON FILE
DANN RHINEHART BRADLEY              ADDRESS ON FILE
DANNA EDWARDS                       ADDRESS ON FILE
DANNA LICHTENHELD                   ADDRESS ON FILE
DANNASIA GREENS                     ADDRESS ON FILE
DANNEIS GADSDEN                     ADDRESS ON FILE
DANNETRIS MITCHELL                  ADDRESS ON FILE
DANNIE CRIPE                        ADDRESS ON FILE
DANNIE JACKSON                      ADDRESS ON FILE
DANNIE JACOBS                       ADDRESS ON FILE
DANNIE ROBINSON                     ADDRESS ON FILE
DANNIEL LIGON                       ADDRESS ON FILE
DANNIEL-COLE GOODSON                ADDRESS ON FILE
DANNIELLE DRIGGERS                  ADDRESS ON FILE
DANNIELLE FULLER                    ADDRESS ON FILE
DANNIELLE MYRICK                    ADDRESS ON FILE
DANNON HEIDELBERG                   ADDRESS ON FILE
DANNY ALLEN                         ADDRESS ON FILE
DANNY BASILE                        ADDRESS ON FILE
DANNY BEARDEN                       ADDRESS ON FILE
DANNY BIGGS                         ADDRESS ON FILE
DANNY CAMPBELL                      ADDRESS ON FILE
DANNY CHEVERE                       ADDRESS ON FILE
DANNY COX                           ADDRESS ON FILE
DANNY DAVIS CONTRACTORS             111 EVERETT AVENUE MARYVILLE TN 37804
DANNY DEGRIE                        ADDRESS ON FILE
DANNY DORSEY                        ADDRESS ON FILE
DANNY DUBRY                         ADDRESS ON FILE
DANNY FILES                         ADDRESS ON FILE
DANNY FREEMAN                       ADDRESS ON FILE
DANNY HEMINGWAY                     ADDRESS ON FILE
DANNY HIGHTOWER                     ADDRESS ON FILE
DANNY INGVALSON                     ADDRESS ON FILE
DANNY JACKSON                       ADDRESS ON FILE
DANNY JOHNSON                       ADDRESS ON FILE
DANNY JONES                         ADDRESS ON FILE
DANNY MILHEM                        ADDRESS ON FILE
DANNY MILLER                        ADDRESS ON FILE
DANNY ODOM                          ADDRESS ON FILE
DANNY PETERS                        ADDRESS ON FILE
DANNY POPE                          ADDRESS ON FILE
DANNY SANDERS                       ADDRESS ON FILE
DANNY SCHAUFEL                      ADDRESS ON FILE
DANNY SHIVELY                       ADDRESS ON FILE
DANNY SIPPLE                        ADDRESS ON FILE
DANNY SONGER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 523 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 748 of 2235

Claim Name                          Address Information
DANNY THORESON                      ADDRESS ON FILE
DANNY TRUJILLO                      ADDRESS ON FILE
DANNY VAZQUEZ                       ADDRESS ON FILE
DANNY WILLIAMS                      ADDRESS ON FILE
DANNY WILLIAMS                      ADDRESS ON FILE
DANNY YBARRA                        ADDRESS ON FILE
DANQUAXIOUS HARRISON                ADDRESS ON FILE
DANREN WALTERS                      ADDRESS ON FILE
DANTA BROWN                         ADDRESS ON FILE
DANTAVEUS SMITH                     ADDRESS ON FILE
DANTAVIOUS BROWN                    ADDRESS ON FILE
DANTE AIKENS                        ADDRESS ON FILE
DANTE BARROW                        ADDRESS ON FILE
DANTE BOSTON                        ADDRESS ON FILE
DANTE BOYER                         ADDRESS ON FILE
DANTE DAWSON                        ADDRESS ON FILE
DANTE FELDER                        ADDRESS ON FILE
DANTE FOYE                          ADDRESS ON FILE
DANTE HARLEY                        ADDRESS ON FILE
DANTE HUNT                          ADDRESS ON FILE
DANTE INMAN                         ADDRESS ON FILE
DANTE JONES                         ADDRESS ON FILE
DANTE JONES                         ADDRESS ON FILE
DANTE LICAVOLI                      ADDRESS ON FILE
DANTE PATTERSON                     ADDRESS ON FILE
DANTE PINCITTI                      ADDRESS ON FILE
DANTE RAY SABATINO                  ADDRESS ON FILE
DANTE RAYMOND                       ADDRESS ON FILE
DANTE SABATINO                      ADDRESS ON FILE
DANTE SIMS                          ADDRESS ON FILE
DANTE SWAIN-ROBINSON                ADDRESS ON FILE
DANTE TOTH                          ADDRESS ON FILE
DANTE WILLIAMSON                    ADDRESS ON FILE
DANTE ZIMMERMAN                     ADDRESS ON FILE
DANTHONY THOMAS                     ADDRESS ON FILE
DANTONIO RAMIREZ-SEALS              ADDRESS ON FILE
DANTWAINE ROBERTS                   ADDRESS ON FILE
DANUE MEDLEY                        ADDRESS ON FILE
DANY DAOUD                          ADDRESS ON FILE
DANYA LOPEZ                         ADDRESS ON FILE
DANYA ROBINSON                      ADDRESS ON FILE
DANYAL REED                         ADDRESS ON FILE
DANYALE SCOTT                       ADDRESS ON FILE
DANYALE SMITH                       ADDRESS ON FILE
DANYEL CUMBER                       ADDRESS ON FILE
DANYEL MIDDLETON                    ADDRESS ON FILE
DANYEL SIMIEN                       ADDRESS ON FILE
DANYELL PHILEMON                    ADDRESS ON FILE
DANYELL POPE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 524 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                           Page 749 of 2235

Claim Name                         Address Information
DANYELL RIGGINS                    ADDRESS ON FILE
DANYELL SOUTH                      ADDRESS ON FILE
DANYELLA BALL                      ADDRESS ON FILE
DANYELLE LENARD                    ADDRESS ON FILE
DANYELLE RINKER                    ADDRESS ON FILE
DANYELLE STURDIVANT                ADDRESS ON FILE
DANYELLE VANCIL                    ADDRESS ON FILE
DANYETTA CRAWFORD                  ADDRESS ON FILE
DANZEL CROSS                       ADDRESS ON FILE
DAONGELLA COOPER                   ADDRESS ON FILE
DAPHINE SMITH                      ADDRESS ON FILE
DAPHNE BURLESON                    ADDRESS ON FILE
DAPHNE DEEM                        ADDRESS ON FILE
DAPHNE HUNTER                      ADDRESS ON FILE
DAPHNE JODREY                      ADDRESS ON FILE
DAPHNE MAGILL                      ADDRESS ON FILE
DAPHNE ROMO                        ADDRESS ON FILE
DAPHNE UTILITES                    PO BOX 580051 CHARLOTTE NC 28258-0051
DAPHNE WALKER                      ADDRESS ON FILE
DAPHNE WATSON                      ADDRESS ON FILE
DAQUALAH MINGGIA                   ADDRESS ON FILE
DAQUAN BAINE                       ADDRESS ON FILE
DAQUAN BETHEA                      ADDRESS ON FILE
DAQUAN BOWENS                      ADDRESS ON FILE
DAQUAN BOYD                        ADDRESS ON FILE
DAQUAN CRANKFIELD                  ADDRESS ON FILE
DAQUAN FRAZIER                     ADDRESS ON FILE
DAQUAN GOODE                       ADDRESS ON FILE
DAQUAN GREEN                       ADDRESS ON FILE
DAQUAN HUNTER                      ADDRESS ON FILE
DAQUAN JONES                       ADDRESS ON FILE
DAQUAN LENNON                      ADDRESS ON FILE
DAQUAN MACK                        ADDRESS ON FILE
DAQUAN RUMRILL                     ADDRESS ON FILE
DAQUAN THOMPSON                    ADDRESS ON FILE
DAQUAN TREADWAY                    ADDRESS ON FILE
DAQUAN TRENT                       ADDRESS ON FILE
DAQUAN WALKER                      ADDRESS ON FILE
DAQUAN WESCOTT                     ADDRESS ON FILE
DAQUAN WHITFIELD                   ADDRESS ON FILE
DAQUARIUS CAMPBELL                 ADDRESS ON FILE
DAQUASIA BYRD                      ADDRESS ON FILE
DAQUIN MOORE                       ADDRESS ON FILE
DAQUIS ROBERTS                     ADDRESS ON FILE
DAQUON BERRY                       ADDRESS ON FILE
DAQUON STONE                       ADDRESS ON FILE
DAQUONA PEEDE                      ADDRESS ON FILE
DAQWAN HUGHES                      ADDRESS ON FILE
DAQWON MCKNIGHT                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 525 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 750 of 2235

Claim Name                        Address Information
DARA ROEUN                        ADDRESS ON FILE
DARAIUS MATTHEWS                  ADDRESS ON FILE
DARALIZ SANTIAGO                  ADDRESS ON FILE
DARAN MOSS                        ADDRESS ON FILE
DARBY GRAHAM                      ADDRESS ON FILE
DARBY LACY                        ADDRESS ON FILE
DARBY MCKINNEY                    ADDRESS ON FILE
DARBY OSMENT                      ADDRESS ON FILE
DARCEE HALBROOK                   ADDRESS ON FILE
DARCEL MOORE                      ADDRESS ON FILE
DARCELL INGRAM                    ADDRESS ON FILE
DARCELL SCOTT                     ADDRESS ON FILE
DARCELLA ROBERTS                  ADDRESS ON FILE
DARCEY ROBERTS                    ADDRESS ON FILE
DARCHELLE ROBINSON                ADDRESS ON FILE
DARCI BELTRAN                     ADDRESS ON FILE
DARCY BECHAND                     ADDRESS ON FILE
DARCY COOPER                      ADDRESS ON FILE
DARCY WADSWORTH                   ADDRESS ON FILE
DARDON CUNNINGHAM                 ADDRESS ON FILE
DAREIN LEE                        ADDRESS ON FILE
DARELL BERRY                      ADDRESS ON FILE
DARELL CARTER                     ADDRESS ON FILE
DARELL DOZIER                     ADDRESS ON FILE
DARELL GEE                        ADDRESS ON FILE
DARELL LOY                        ADDRESS ON FILE
DARELL MASSENBURG                 ADDRESS ON FILE
DARELL SHORT                      ADDRESS ON FILE
DARELLE HUESTON                   ADDRESS ON FILE
DAREN THOMAS                      ADDRESS ON FILE
DAREYUS VALENCIA                  ADDRESS ON FILE
DARIA CHAVEZ                      ADDRESS ON FILE
DARIA FEDUICHEK                   ADDRESS ON FILE
DARIA KING                        ADDRESS ON FILE
DARIA MYLES                       ADDRESS ON FILE
DARIAN CARROLL                    ADDRESS ON FILE
DARIAN CISNEROS                   ADDRESS ON FILE
DARIAN CLARK                      ADDRESS ON FILE
DARIAN CONLEY                     ADDRESS ON FILE
DARIAN FOX                        ADDRESS ON FILE
DARIAN HARVESTON                  ADDRESS ON FILE
DARIAN HILL                       ADDRESS ON FILE
DARIAN HOYT                       ADDRESS ON FILE
DARIAN JACKSON                    ADDRESS ON FILE
DARIAN MULLIKIN                   ADDRESS ON FILE
DARIAN SAVAGE                     ADDRESS ON FILE
DARIAN SLEIGH                     ADDRESS ON FILE
DARIAN STONE                      ADDRESS ON FILE
DARIAN VARNUM                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 526 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 751 of 2235

Claim Name                        Address Information
DARIANE GULLIGE                   ADDRESS ON FILE
DARIANNE BAILLIE                  ADDRESS ON FILE
DARIEEN MONK                      ADDRESS ON FILE
DARIEL JACKSON                    ADDRESS ON FILE
DARIEL WINTERS                    ADDRESS ON FILE
DARIELLE JACKSON                  ADDRESS ON FILE
DARIEN BATTS                      ADDRESS ON FILE
DARIEN BRITTON                    ADDRESS ON FILE
DARIEN CORNISH                    ADDRESS ON FILE
DARIEN DIAZ                       ADDRESS ON FILE
DARIEN HANDY                      ADDRESS ON FILE
DARIEN HARRIS                     ADDRESS ON FILE
DARIEN HEATH                      ADDRESS ON FILE
DARIEN HEBRON                     ADDRESS ON FILE
DARIEN HILL                       ADDRESS ON FILE
DARIEN LUCAS                      ADDRESS ON FILE
DARIEN SELLERS                    ADDRESS ON FILE
DARIEN SHAW                       ADDRESS ON FILE
DARIEN TELEPHONE COMPANY INC      P O BOX 748 DARIEN GA 31305
DARIEN THOMSON                    ADDRESS ON FILE
DARIENNE COFFEN                   ADDRESS ON FILE
DARIENNE JOHNSON                  ADDRESS ON FILE
DARIEOUS THOMAS                   ADDRESS ON FILE
DARIESHA WRIGHT                   ADDRESS ON FILE
DARION BARNETT                    ADDRESS ON FILE
DARION GORMAN                     ADDRESS ON FILE
DARION GRAY-TYSON                 ADDRESS ON FILE
DARION HILL                       ADDRESS ON FILE
DARION HUEY                       ADDRESS ON FILE
DARION MCDONALD                   ADDRESS ON FILE
DARION MOORE                      ADDRESS ON FILE
DARION SCOTT                      ADDRESS ON FILE
DARIOUS ALMEYDA                   ADDRESS ON FILE
DARISHA HIXSON                    ADDRESS ON FILE
DARIU KIRK                        ADDRESS ON FILE
DARIUS BAKER                      ADDRESS ON FILE
DARIUS BALOGUN                    ADDRESS ON FILE
DARIUS BELL                       ADDRESS ON FILE
DARIUS BLOODWORTH                 ADDRESS ON FILE
DARIUS BRYANT                     ADDRESS ON FILE
DARIUS BUNCH                      ADDRESS ON FILE
DARIUS BUTLER                     ADDRESS ON FILE
DARIUS COTTRELL                   ADDRESS ON FILE
DARIUS DAVIS                      ADDRESS ON FILE
DARIUS DAWSON                     ADDRESS ON FILE
DARIUS DICKERSON                  ADDRESS ON FILE
DARIUS EVANS                      ADDRESS ON FILE
DARIUS FIELDS                     ADDRESS ON FILE
DARIUS FRANCOIS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 527 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 752 of 2235

Claim Name                      Address Information
DARIUS GEORGE                   ADDRESS ON FILE
DARIUS GIBBONS                  ADDRESS ON FILE
DARIUS HALL                     ADDRESS ON FILE
DARIUS HEYWARD                  ADDRESS ON FILE
DARIUS HINES                    ADDRESS ON FILE
DARIUS HOWARD                   ADDRESS ON FILE
DARIUS HOWARD                   ADDRESS ON FILE
DARIUS HUNTER                   ADDRESS ON FILE
DARIUS JASPER                   ADDRESS ON FILE
DARIUS JOHNSON                  ADDRESS ON FILE
DARIUS JOHNSON                  ADDRESS ON FILE
DARIUS JONES                    ADDRESS ON FILE
DARIUS JONES                    ADDRESS ON FILE
DARIUS JORDAN                   ADDRESS ON FILE
DARIUS MARTIN                   ADDRESS ON FILE
DARIUS MCBRIDE                  ADDRESS ON FILE
DARIUS MCCALL                   ADDRESS ON FILE
DARIUS MCCARTHY                 ADDRESS ON FILE
DARIUS MCGUIRE                  ADDRESS ON FILE
DARIUS MICKENS                  ADDRESS ON FILE
DARIUS MILLER                   ADDRESS ON FILE
DARIUS MILLIGAN                 ADDRESS ON FILE
DARIUS MISTER                   ADDRESS ON FILE
DARIUS MITCHELL                 ADDRESS ON FILE
DARIUS MOORE                    ADDRESS ON FILE
DARIUS MORROW                   ADDRESS ON FILE
DARIUS MUNLEY                   ADDRESS ON FILE
DARIUS OSBORN                   ADDRESS ON FILE
DARIUS OTHELLO                  ADDRESS ON FILE
DARIUS PERRY                    ADDRESS ON FILE
DARIUS PHILLIPS                 ADDRESS ON FILE
DARIUS PINNICK                  ADDRESS ON FILE
DARIUS POLITE                   ADDRESS ON FILE
DARIUS PRICE                    ADDRESS ON FILE
DARIUS REED                     ADDRESS ON FILE
DARIUS RICHARDS                 ADDRESS ON FILE
DARIUS SHULER                   ADDRESS ON FILE
DARIUS SIMS                     ADDRESS ON FILE
DARIUS SMALLS                   ADDRESS ON FILE
DARIUS SMITH                    ADDRESS ON FILE
DARIUS SOLOMON                  ADDRESS ON FILE
DARIUS SUBER                    ADDRESS ON FILE
DARIUS TAYLOR                   ADDRESS ON FILE
DARIUS THOMAS                   ADDRESS ON FILE
DARIUS WILKS                    ADDRESS ON FILE
DARIUS WILLIAMS                 ADDRESS ON FILE
DARIUS WILLIAMS                 ADDRESS ON FILE
DARIUS WORD                     ADDRESS ON FILE
DARIUS YOUNGER                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 528 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                     Page 753 of 2235

Claim Name                        Address Information
DARIYELLE JONES                   ADDRESS ON FILE
DARJAY MOLLER                     ADDRESS ON FILE
DARLA ANDERSON                    ADDRESS ON FILE
DARLA GREEN                       ADDRESS ON FILE
DARLA JONES                       ADDRESS ON FILE
DARLA KNOWLES                     ADDRESS ON FILE
DARLA LILLY                       ADDRESS ON FILE
DARLAN CAMPBELL                   ADDRESS ON FILE
DARLENA EVANS                     ADDRESS ON FILE
DARLENE BROWN                     ADDRESS ON FILE
DARLENE CAHILL                    ADDRESS ON FILE
DARLENE COBOS                     ADDRESS ON FILE
DARLENE CRISER                    ADDRESS ON FILE
DARLENE DOYLE                     ADDRESS ON FILE
DARLENE LYLES                     ADDRESS ON FILE
DARLENE NELSON                    ADDRESS ON FILE
DARLENE PARKER TAX COLLECTOR      PO BOX 444 STEWARTSTOWN PA 17363
DARLENE PEARCE                    ADDRESS ON FILE
DARLENE SIMPSON                   ADDRESS ON FILE
DARLENE SPANGLER                  ADDRESS ON FILE
DARLENE STIERHOFF                 ADDRESS ON FILE
DARLENE THOMPSON                  ADDRESS ON FILE
DARLENE WATTS AND CHARLES WATTS   ADDRESS ON FILE
DARLENE YOUNG                     ADDRESS ON FILE
DARLEY ABERNATHY                  ADDRESS ON FILE
DARLINE CLAUDE                    ADDRESS ON FILE
DARLINE SOLIS                     ADDRESS ON FILE
DARLING INGREDIENTS INC           PO BOX 671401 DALLAS TX 75267
DARLYSA FORTUNE                   ADDRESS ON FILE
DARNAZIAH PERRY                   ADDRESS ON FILE
DARNELL CANADY                    ADDRESS ON FILE
DARNELL CHRISTLEY                 ADDRESS ON FILE
DARNELL CONNOR                    ADDRESS ON FILE
DARNELL EPPS                      ADDRESS ON FILE
DARNELL GATEWOOD                  ADDRESS ON FILE
DARNELL GRACE                     ADDRESS ON FILE
DARNELL HILL                      ADDRESS ON FILE
DARNELL JACKSON                   ADDRESS ON FILE
DARNELL JENKINS                   ADDRESS ON FILE
DARNELL JONES                     ADDRESS ON FILE
DARNELL JONES                     ADDRESS ON FILE
DARNELL MOORE                     ADDRESS ON FILE
DARNELL PARKER                    ADDRESS ON FILE
DARNELL PERKINS                   ADDRESS ON FILE
DARNELL ROWELL                    ADDRESS ON FILE
DARNELL RUSSELL                   ADDRESS ON FILE
DARNELL SIMPSON                   ADDRESS ON FILE
DARNELL STEPHENS                  ADDRESS ON FILE
DARNELL TURNER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 529 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 754 of 2235

Claim Name                        Address Information
DARNELL TURNER                    ADDRESS ON FILE
DARNELL WASHINGTON                ADDRESS ON FILE
DARNELL WASHINGTON                ADDRESS ON FILE
DARNELL WILLIAMS                  ADDRESS ON FILE
DARNELL WILLIS                    ADDRESS ON FILE
DARNELL WOODS JR                  ADDRESS ON FILE
DARNESHA SPEIGHTS                 ADDRESS ON FILE
DARNESHIA LEWIS                   ADDRESS ON FILE
DARNISA TAYLOR                    ADDRESS ON FILE
DARNNELL HARRIS                   ADDRESS ON FILE
DARNYELLE DAWKINS                 ADDRESS ON FILE
DAROLD HOLLAND                    ADDRESS ON FILE
DARON BATTLE                      ADDRESS ON FILE
DARON MCDANIEL                    ADDRESS ON FILE
DARON WHITTED                     ADDRESS ON FILE
DARONICK BOYD                     ADDRESS ON FILE
DARONN WALTERS                    ADDRESS ON FILE
DARONTE ALLEN                     ADDRESS ON FILE
DAROUN HODGE                      ADDRESS ON FILE
DARRA GOWDY                       ADDRESS ON FILE
DARREL CALVERT                    ADDRESS ON FILE
DARREL DAWKINS                    ADDRESS ON FILE
DARREL DEZOTELL                   ADDRESS ON FILE
DARRELL BAKER                     ADDRESS ON FILE
DARRELL BRAKE                     ADDRESS ON FILE
DARRELL CHATMAN                   ADDRESS ON FILE
DARRELL CLINTON                   ADDRESS ON FILE
DARRELL DANSBY                    ADDRESS ON FILE
DARRELL DAVIS                     ADDRESS ON FILE
DARRELL ELLLIS                    ADDRESS ON FILE
DARRELL EVANS                     ADDRESS ON FILE
DARRELL FINK                      ADDRESS ON FILE
DARRELL GAINES                    ADDRESS ON FILE
DARRELL GILMORE GILMORE           ADDRESS ON FILE
DARRELL HURLEY                    ADDRESS ON FILE
DARRELL IZARD                     ADDRESS ON FILE
DARRELL JACKSON                   ADDRESS ON FILE
DARRELL KATES                     ADDRESS ON FILE
DARRELL LANIER                    ADDRESS ON FILE
DARRELL LAWRENCE                  ADDRESS ON FILE
DARRELL LINDSEY                   ADDRESS ON FILE
DARRELL LOGAN                     ADDRESS ON FILE
DARRELL MACK                      ADDRESS ON FILE
DARRELL MASON                     ADDRESS ON FILE
DARRELL MCCULLERS                 ADDRESS ON FILE
DARRELL MCKELVIN                  ADDRESS ON FILE
DARRELL MILBURN                   ADDRESS ON FILE
DARRELL MUDD                      ADDRESS ON FILE
DARRELL NEWMAN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 530 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 755 of 2235

Claim Name                       Address Information
DARRELL OTEY                     ADDRESS ON FILE
DARRELL PERRY                    ADDRESS ON FILE
DARRELL RHETT                    ADDRESS ON FILE
DARRELL SCHWARTZ                 ADDRESS ON FILE
DARRELL SHELTON                  ADDRESS ON FILE
DARRELL STEPHENS                 ADDRESS ON FILE
DARRELL STEWART                  ADDRESS ON FILE
DARRELL THORNE                   ADDRESS ON FILE
DARRELL TURNER                   ADDRESS ON FILE
DARRELL VALENTINE                ADDRESS ON FILE
DARRELL WHITEHEAD                ADDRESS ON FILE
DARRELL WILLIAMS                 ADDRESS ON FILE
DARRELL WISE                     ADDRESS ON FILE
DARRELLE SOPER                   ADDRESS ON FILE
DARREN ABELL                     ADDRESS ON FILE
DARREN AIELLO                    ADDRESS ON FILE
DARREN BARROS                    ADDRESS ON FILE
DARREN BROWN                     ADDRESS ON FILE
DARREN BRYANT                    ADDRESS ON FILE
DARREN CONWAY                    ADDRESS ON FILE
DARREN FIELDS                    ADDRESS ON FILE
DARREN FISHER                    ADDRESS ON FILE
DARREN GAINES                    ADDRESS ON FILE
DARREN GEE                       ADDRESS ON FILE
DARREN GIESE                     ADDRESS ON FILE
DARREN GODWIN                    ADDRESS ON FILE
DARREN GUNTHER                   ADDRESS ON FILE
DARREN HALL                      ADDRESS ON FILE
DARREN HARCUM                    ADDRESS ON FILE
DARREN HARRIS                    ADDRESS ON FILE
DARREN HART                      ADDRESS ON FILE
DARREN HEARD                     ADDRESS ON FILE
DARREN HILL                      ADDRESS ON FILE
DARREN HUNT                      ADDRESS ON FILE
DARREN KOUTELAS                  ADDRESS ON FILE
DARREN LEXINE                    ADDRESS ON FILE
DARREN LOY                       ADDRESS ON FILE
DARREN LUCKADOO                  ADDRESS ON FILE
DARREN MARSHALL                  ADDRESS ON FILE
DARREN MEEKIN                    ADDRESS ON FILE
DARREN MILES                     ADDRESS ON FILE
DARREN MOFFATT                   ADDRESS ON FILE
DARREN MONROE                    ADDRESS ON FILE
DARREN NELSON                    ADDRESS ON FILE
DARREN OGUNDEPO                  ADDRESS ON FILE
DARREN REID                      ADDRESS ON FILE
DARREN ROSE                      ADDRESS ON FILE
DARREN SIMS                      ADDRESS ON FILE
DARREN TURNER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 531 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 756 of 2235

Claim Name                       Address Information
DARREN UPSON                     ADDRESS ON FILE
DARREN WANAMAKER                 ADDRESS ON FILE
DARREN WARFIELD                  ADDRESS ON FILE
DARREN YOUNG                     ADDRESS ON FILE
DARREUN MILLER                   ADDRESS ON FILE
DARRIAN BROWN                    ADDRESS ON FILE
DARRIAN COMBS                    ADDRESS ON FILE
DARRIAN DENNIS                   ADDRESS ON FILE
DARRIAN JOHNSON                  ADDRESS ON FILE
DARRIAN JONES                    ADDRESS ON FILE
DARRIAN MAYFIELD                 ADDRESS ON FILE
DARRIAN MUNGIN                   ADDRESS ON FILE
DARRIAN TURNER                   ADDRESS ON FILE
DARRICK JACKSON                  ADDRESS ON FILE
DARRICK MITCHELL                 ADDRESS ON FILE
DARRIEN BUMP                     ADDRESS ON FILE
DARRIEN JONES                    ADDRESS ON FILE
DARRIEN MACK                     ADDRESS ON FILE
DARRIEN PARKER                   ADDRESS ON FILE
DARRIEN TAYLOR                   ADDRESS ON FILE
DARRIN EARL                      ADDRESS ON FILE
DARRIN FAUNTROY                  ADDRESS ON FILE
DARRIN GRAY                      ADDRESS ON FILE
DARRIN HARRISON                  ADDRESS ON FILE
DARRIN JACKSON                   ADDRESS ON FILE
DARRIN LUCIUS                    ADDRESS ON FILE
DARRIN MCCALL                    ADDRESS ON FILE
DARRIN PHELPS                    ADDRESS ON FILE
DARRIN ROBINSON                  ADDRESS ON FILE
DARRIN WHITE                     ADDRESS ON FILE
DARRION BENEFIELD                ADDRESS ON FILE
DARRION STEWART                  ADDRESS ON FILE
DARRION TURNER                   ADDRESS ON FILE
DARRIOUS SPENCER                 ADDRESS ON FILE
DARRIS PAXTON                    ADDRESS ON FILE
DARRIUS FRAZIER                  ADDRESS ON FILE
DARRIUS GREER                    ADDRESS ON FILE
DARRIUS KING                     ADDRESS ON FILE
DARRIUS MORRISON                 ADDRESS ON FILE
DARRIUS SEAY                     ADDRESS ON FILE
DARRNEL ARMSTEAD                 ADDRESS ON FILE
DARRON THOMAS                    ADDRESS ON FILE
DARROYL JACKSON                  ADDRESS ON FILE
DARRYEL WOMACK                   ADDRESS ON FILE
DARRYL ATKINSON                  ADDRESS ON FILE
DARRYL AUSTIN                    ADDRESS ON FILE
DARRYL BETTIS                    ADDRESS ON FILE
DARRYL BLEEN                     ADDRESS ON FILE
DARRYL BROWN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 532 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                              Service List
                                                                      Page 757 of 2235

Claim Name                         Address Information
DARRYL COX                         ADDRESS ON FILE
DARRYL DENNIS                      ADDRESS ON FILE
DARRYL DUNMORE                     ADDRESS ON FILE
DARRYL GILLIAM                     ADDRESS ON FILE
DARRYL GOLDSTON                    ADDRESS ON FILE
DARRYL GORDWIN                     ADDRESS ON FILE
DARRYL HICKS                       ADDRESS ON FILE
DARRYL JOHNSON                     ADDRESS ON FILE
DARRYL JOHNSON                     ADDRESS ON FILE
DARRYL LEEDY                       ADDRESS ON FILE
DARRYL MCBRIDE                     ADDRESS ON FILE
DARRYL MCMILLAN                    ADDRESS ON FILE
DARRYL MCNEIL-NORTHINGTON          ADDRESS ON FILE
DARRYL MELVIN                      ADDRESS ON FILE
DARRYL MONTEITH                    ADDRESS ON FILE
DARRYL MONTGOMERY                  ADDRESS ON FILE
DARRYL NEWSOME                     ADDRESS ON FILE
DARRYL PARKER                      ADDRESS ON FILE
DARRYL PATTON                      ADDRESS ON FILE
DARRYL PURIFOY                     ADDRESS ON FILE
DARRYL REID                        ADDRESS ON FILE
DARRYL REINHARD                    ADDRESS ON FILE
DARRYL RUTLIN                      ADDRESS ON FILE
DARRYL SCHENCK                     ADDRESS ON FILE
DARRYL SCOOT                       ADDRESS ON FILE
DARRYL SIMMONS                     ADDRESS ON FILE
DARRYL SNEAD                       ADDRESS ON FILE
DARRYL WHITAKER                    ADDRESS ON FILE
DARRYL WHITE                       ADDRESS ON FILE
DARRYL WHITFIELD                   ADDRESS ON FILE
DARRYL WILLIAMS                    ADDRESS ON FILE
DARRYL WILSON                      ADDRESS ON FILE
DARRYL YANCEY                      ADDRESS ON FILE
DARRYLL CHISHOLM                   ADDRESS ON FILE
DARRYLL JOHNSON                    ADDRESS ON FILE
DARSELL LONDON                     ADDRESS ON FILE
DARSHAE HUDSON                     ADDRESS ON FILE
DART TELECOM                       600 E FAIRMONT LONGVIEW TX 75601
DARVEON FERGUSON                   ADDRESS ON FILE
DARVIN SHELTON                     ADDRESS ON FILE
DARVIS RAYNOR                      ADDRESS ON FILE
DARVON WATKINS                     ADDRESS ON FILE
DARWIN SNYDER JR                   ADDRESS ON FILE
DARYANA CUTHRELL                   ADDRESS ON FILE
DARYELL HARRIS                     ADDRESS ON FILE
DARYL BALLENGER                    ADDRESS ON FILE
DARYL BURLESON                     ADDRESS ON FILE
DARYL C NICHOLSON AND VICTORIA M   ADDRESS ON FILE
DARYL CHANDLER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 533 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                 Service List
                                                                           Page 758 of 2235

Claim Name                            Address Information
DARYL CHAVOUS                         ADDRESS ON FILE
DARYL COON                            ADDRESS ON FILE
DARYL FAULKNER                        ADDRESS ON FILE
DARYL GIBBS                           ADDRESS ON FILE
DARYL GRAY                            ADDRESS ON FILE
DARYL HOWARD                          ADDRESS ON FILE
DARYL HOWARD                          ADDRESS ON FILE
DARYL NICHOLSON AND                   VICTORIA M NICHOLSON TRUST AGREEMENT 26914 AVE 140 PORTERVILLE CA 93257
DARYL PACHULSKI                       ADDRESS ON FILE
DARYL REESE                           ADDRESS ON FILE
DARYL ROBINSON                        ADDRESS ON FILE
DARYL TURNER                          ADDRESS ON FILE
DARYL WAITS                           ADDRESS ON FILE
DARYL WATKINS                         ADDRESS ON FILE
DARYL WILLIAMS                        ADDRESS ON FILE
DARYL WILLIAMS                        ADDRESS ON FILE
DARYL WILLIS                          ADDRESS ON FILE
DARYLA HANNAH                         ADDRESS ON FILE
DARYLANN SMITH                        ADDRESS ON FILE
DARYN BUTLER                          ADDRESS ON FILE
DARYN GINEVAN                         ADDRESS ON FILE
DARYNA KRUPKA                         ADDRESS ON FILE
DARZELL MARSH                         ADDRESS ON FILE
DASEAN ANDERSON                       ADDRESS ON FILE
DASEAN MITCHELL                       ADDRESS ON FILE
DASERE BRYANT                         ADDRESS ON FILE
DASH LOCK AND KEY OF MIDDLETOWN INC   13 BEDFORD AVE MIDDLETOWN NY 10940
DASHA ACEVEDO                         ADDRESS ON FILE
DASHA BROWN                           ADDRESS ON FILE
DASHA LYNCH                           ADDRESS ON FILE
DASHA WATKINS                         ADDRESS ON FILE
DASHAAN WILLIAMS                      ADDRESS ON FILE
DASHANE POUNDS                        ADDRESS ON FILE
DASHAR JOLLY                          ADDRESS ON FILE
DASHAUN HOUSTON                       ADDRESS ON FILE
DASHAUNA JONES                        ADDRESS ON FILE
DASHAWN ALSTON                        ADDRESS ON FILE
DASHAWN BAILEY                        ADDRESS ON FILE
DASHAWN BAKER                         ADDRESS ON FILE
DASHAWN HIETT                         ADDRESS ON FILE
DASHAWN LINDSEY-FOSTER                ADDRESS ON FILE
DASHAWN LISTER                        ADDRESS ON FILE
DASHAWN ONEAL                         ADDRESS ON FILE
DASHAWN SMITH                         ADDRESS ON FILE
DASHAWN TUCKER                        ADDRESS ON FILE
DASHAWNA COLLINS                      ADDRESS ON FILE
DASHAWNNA BANKS                       ADDRESS ON FILE
DASHAYLA CAPELL                       ADDRESS ON FILE
DASHEENA MCLEAN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 534 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 759 of 2235

Claim Name                        Address Information
DASHELLE CARNEY                   ADDRESS ON FILE
DASHIKA CLAYTON                   ADDRESS ON FILE
DASHON HORTON                     ADDRESS ON FILE
DASHON KING                       ADDRESS ON FILE
DASHUN DAVIS                      ADDRESS ON FILE
DASHWN TISFDALE                   ADDRESS ON FILE
DASI TUCKER                       ADDRESS ON FILE
DASIA BROWN                       ADDRESS ON FILE
DASIA BURT                        ADDRESS ON FILE
DASIA DAVIS                       ADDRESS ON FILE
DASIA FOSTER                      ADDRESS ON FILE
DASIA JOHNSON                     ADDRESS ON FILE
DASIA MARTINEZ                    ADDRESS ON FILE
DASMOND FIELDS                    ADDRESS ON FILE
DATEZ FOXX                        ADDRESS ON FILE
DATH DORVIL                       ADDRESS ON FILE
DATHAN DEGONIA                    ADDRESS ON FILE
DATO FOOD GROUP RT, LLC           ORION-NRD RUBY JV LLC P.O. BOX 129 ATTN: DANIEL PASCALE WILLOW SPRINGS IL
                                  60480
DATO FOOD GROUP RT, LLC           ORION-NRD RUBY JV LLC P.O. BOX 129 ATTN: DANIEL PASCALE WILLOW WILLOW SPRINGS
                                  IL 60480
DATRAUN CHEESEBORO                ADDRESS ON FILE
DATRELLE ANDERSON                 ADDRESS ON FILE
DATRON JOHNSON                    ADDRESS ON FILE
DAUDA MUSTAFA                     ADDRESS ON FILE
DAUDRINA TRAYLOR                  ADDRESS ON FILE
DAUENHAUER                        3416 ROBARDS COURT P O BOX 35335 LOUISVILLE KY 40232
DAULTON MALOOF                    ADDRESS ON FILE
DAULTON MCCAULEY                  ADDRESS ON FILE
DAUNDERIA JACKSON                 ADDRESS ON FILE
DAURELL SMITH                     ADDRESS ON FILE
DAUSEN GOURLEY                    ADDRESS ON FILE
DAVARIA HARPER                    ADDRESS ON FILE
DAVAUN DEARMOND                   ADDRESS ON FILE
DAVCO MECHANICAL SERVICES LLC     P O BOX 3796 SPRINGFIELD MO 65808
DAVE BALTAR                       ADDRESS ON FILE
DAVE BATES                        ADDRESS ON FILE
DAVE DENNISON                     ADDRESS ON FILE
DAVE GARDNER                      ADDRESS ON FILE
DAVE GODOWN                       ADDRESS ON FILE
DAVE KLEIN                        ADDRESS ON FILE
DAVE MOORE                        ADDRESS ON FILE
DAVE THOMAS LLL                   ADDRESS ON FILE
DAVE WOLFE                        ADDRESS ON FILE
DAVELL NASH                       ADDRESS ON FILE
DAVEN WILLIS                      ADDRESS ON FILE
DAVENIECE JONES                   ADDRESS ON FILE
DAVENPORT UNGER ENTERPRISES LLC   P O BOX 399 LADYSMITH VA 22501
DAVEON BETHEL                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 535 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 760 of 2235

Claim Name                        Address Information
DAVEONTE WELLS                    ADDRESS ON FILE
DAVES APPLIANCE SERVICE INC       6574 NORTH STATE RD 7 373 COCONUT CREEK FL 33073
DAVES LAWNCARE SNOWPLOWING        15944 FOSTER PARK ROAD DEXTER NY 13634
DAVESHIA WALKER                   ADDRESS ON FILE
DAVEY WEBB                        ADDRESS ON FILE
DAVIAN DENNIS                     ADDRESS ON FILE
DAVID ACKLIN                      ADDRESS ON FILE
DAVID ADAMS                       ADDRESS ON FILE
DAVID ADAMS                       ADDRESS ON FILE
DAVID ADKINS                      ADDRESS ON FILE
DAVID AGUIRRE                     ADDRESS ON FILE
DAVID ALEXANDER                   ADDRESS ON FILE
DAVID ALEXANDER                   ADDRESS ON FILE
DAVID ALLEN                       ADDRESS ON FILE
DAVID ALLEN                       ADDRESS ON FILE
DAVID ALLEN JORDAN                ADDRESS ON FILE
DAVID ALLISON                     ADDRESS ON FILE
DAVID ANDERSON                    ADDRESS ON FILE
DAVID ANDERSON                    ADDRESS ON FILE
DAVID ANDERSON                    ADDRESS ON FILE
DAVID ANKER                       ADDRESS ON FILE
DAVID ARIAS                       ADDRESS ON FILE
DAVID ARNOLD                      ADDRESS ON FILE
DAVID AYOUB                       ADDRESS ON FILE
DAVID BALTAR                      ADDRESS ON FILE
DAVID BARRETO                     ADDRESS ON FILE
DAVID BARTLES                     ADDRESS ON FILE
DAVID BARTLESON                   ADDRESS ON FILE
DAVID BASNIGHT                    ADDRESS ON FILE
DAVID BATTLE                      ADDRESS ON FILE
DAVID BEAVERS                     ADDRESS ON FILE
DAVID BEGAY                       ADDRESS ON FILE
DAVID BEGLEY                      ADDRESS ON FILE
DAVID BELL                        ADDRESS ON FILE
DAVID BELLAMY                     ADDRESS ON FILE
DAVID BENNETT                     ADDRESS ON FILE
DAVID BERRIO                      ADDRESS ON FILE
DAVID BIANCHINI                   ADDRESS ON FILE
DAVID BLACK                       ADDRESS ON FILE
DAVID BLACKBURN                   ADDRESS ON FILE
DAVID BLACKMON                    ADDRESS ON FILE
DAVID BLACKSTON                   ADDRESS ON FILE
DAVID BLALOCK                     ADDRESS ON FILE
DAVID BOGNER                      ADDRESS ON FILE
DAVID BOUCHARD                    ADDRESS ON FILE
DAVID BOZARTH                     ADDRESS ON FILE
DAVID BRADSHAW                    ADDRESS ON FILE
DAVID BRANNON                     ADDRESS ON FILE
DAVID BRASLEY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 536 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 761 of 2235

Claim Name                         Address Information
DAVID BRATT                        ADDRESS ON FILE
DAVID BRIDGE                       ADDRESS ON FILE
DAVID BROADNAX                     ADDRESS ON FILE
DAVID BROOKS                       ADDRESS ON FILE
DAVID BRUCE                        ADDRESS ON FILE
DAVID BRUCE                        ADDRESS ON FILE
DAVID BUCHANAN                     ADDRESS ON FILE
DAVID BUCHANAN                     ADDRESS ON FILE
DAVID BUCK                         ADDRESS ON FILE
DAVID BURGESS                      ADDRESS ON FILE
DAVID BURKE                        ADDRESS ON FILE
DAVID BUSSELBERG                   ADDRESS ON FILE
DAVID BUTLER                       ADDRESS ON FILE
DAVID CABELLO                      ADDRESS ON FILE
DAVID CALDERON                     ADDRESS ON FILE
DAVID CALLOWAY                     ADDRESS ON FILE
DAVID CAMACHO                      ADDRESS ON FILE
DAVID CAMP                         ADDRESS ON FILE
DAVID CAMPBELL                     ADDRESS ON FILE
DAVID CAMPBELL                     ADDRESS ON FILE
DAVID CAPPS                        ADDRESS ON FILE
DAVID CARDONA                      ADDRESS ON FILE
DAVID CAREY                        ADDRESS ON FILE
DAVID CASTELLINI                   ADDRESS ON FILE
DAVID CASTILLO                     ADDRESS ON FILE
DAVID CATES                        ADDRESS ON FILE
DAVID CEDENO                       ADDRESS ON FILE
DAVID CHAPPELEAR                   ADDRESS ON FILE
DAVID CHIMERA                      ADDRESS ON FILE
DAVID CHURCH                       ADDRESS ON FILE
DAVID CLAIR-BENNETT                ADDRESS ON FILE
DAVID CLAYTOR                      ADDRESS ON FILE
DAVID COBB                         ADDRESS ON FILE
DAVID COBB                         ADDRESS ON FILE
DAVID COHEN                        ADDRESS ON FILE
DAVID COLEMAN                      ADDRESS ON FILE
DAVID COLLINS                      ADDRESS ON FILE
DAVID COOKE                        ADDRESS ON FILE
DAVID COOPER                       ADDRESS ON FILE
DAVID COOPER                       ADDRESS ON FILE
DAVID COOPER                       ADDRESS ON FILE
DAVID COSS                         ADDRESS ON FILE
DAVID COSTA                        ADDRESS ON FILE
DAVID COSTEN                       ADDRESS ON FILE
DAVID COTHERMAN                    ADDRESS ON FILE
DAVID COTTER                       ADDRESS ON FILE
DAVID COWARD                       ADDRESS ON FILE
DAVID CRAIG                        ADDRESS ON FILE
DAVID CRAIG                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 537 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 762 of 2235

Claim Name                       Address Information
DAVID CREEKMORE                  ADDRESS ON FILE
DAVID CRUMITIE                   ADDRESS ON FILE
DAVID CRUMPLER                   ADDRESS ON FILE
DAVID CURRIER                    ADDRESS ON FILE
DAVID CURTIS                     ADDRESS ON FILE
DAVID CURTISS                    ADDRESS ON FILE
DAVID DANIELSON                  ADDRESS ON FILE
DAVID DARLING                    ADDRESS ON FILE
DAVID DAVIS                      ADDRESS ON FILE
DAVID DAY                        ADDRESS ON FILE
DAVID DEANS                      ADDRESS ON FILE
DAVID DEFLUMERI                  ADDRESS ON FILE
DAVID DEGRACE                    ADDRESS ON FILE
DAVID DELONG                     ADDRESS ON FILE
DAVID DELUGO                     ADDRESS ON FILE
DAVID DESMIT                     ADDRESS ON FILE
DAVID DEVOST                     ADDRESS ON FILE
DAVID DOBBINS                    ADDRESS ON FILE
DAVID DOERR                      ADDRESS ON FILE
DAVID DOYLE                      ADDRESS ON FILE
DAVID DUMAW                      ADDRESS ON FILE
DAVID EASLEY                     ADDRESS ON FILE
DAVID EASON                      ADDRESS ON FILE
DAVID EDWARDS                    ADDRESS ON FILE
DAVID EFRAIMSON                  ADDRESS ON FILE
DAVID EICHHORN                   ADDRESS ON FILE
DAVID ELSPERGER                  ADDRESS ON FILE
DAVID ERICKSON                   ADDRESS ON FILE
DAVID ERLACHER                   ADDRESS ON FILE
DAVID ERLACHER                   ADDRESS ON FILE
DAVID ESPINOSA                   ADDRESS ON FILE
DAVID FARTHING                   ADDRESS ON FILE
DAVID FAUCETTE                   ADDRESS ON FILE
DAVID FAULK                      ADDRESS ON FILE
DAVID FAULKNER                   ADDRESS ON FILE
DAVID FELIX                      ADDRESS ON FILE
DAVID FELTER                     ADDRESS ON FILE
DAVID FERNANDES                  ADDRESS ON FILE
DAVID FIGLIA                     ADDRESS ON FILE
DAVID FINCANNON                  ADDRESS ON FILE
DAVID FISCHER                    ADDRESS ON FILE
DAVID FISH                       ADDRESS ON FILE
DAVID FISHPAW                    ADDRESS ON FILE
DAVID FLINCHUM                   ADDRESS ON FILE
DAVID FLOCKENCIER                ADDRESS ON FILE
DAVID FLORES                     ADDRESS ON FILE
DAVID FLORIAN                    ADDRESS ON FILE
DAVID FOFANAH                    ADDRESS ON FILE
DAVID FORBES                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 538 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 763 of 2235

Claim Name                      Address Information
DAVID FOREMAN                   ADDRESS ON FILE
DAVID FOX                       ADDRESS ON FILE
DAVID FRANKLIN                  ADDRESS ON FILE
DAVID FRANKLIN                  ADDRESS ON FILE
DAVID FRATE                     ADDRESS ON FILE
DAVID FREE                      ADDRESS ON FILE
DAVID FREED                     ADDRESS ON FILE
DAVID FROST                     ADDRESS ON FILE
DAVID FRY                       ADDRESS ON FILE
DAVID FUEGLEIN                  ADDRESS ON FILE
DAVID FUELLHART                 ADDRESS ON FILE
DAVID FULMER                    ADDRESS ON FILE
DAVID FUNK                      ADDRESS ON FILE
DAVID GARACH                    ADDRESS ON FILE
DAVID GARDNER                   ADDRESS ON FILE
DAVID GARRETT                   ADDRESS ON FILE
DAVID GARZA                     ADDRESS ON FILE
DAVID GAYLES                    ADDRESS ON FILE
DAVID GIBBONS                   ADDRESS ON FILE
DAVID GIESEKING                 ADDRESS ON FILE
DAVID GILES                     ADDRESS ON FILE
DAVID GOETZ                     ADDRESS ON FILE
DAVID GORDON                    ADDRESS ON FILE
DAVID GORDON                    ADDRESS ON FILE
DAVID GORDON                    ADDRESS ON FILE
DAVID GREATHOUSE                ADDRESS ON FILE
DAVID GREEN                     ADDRESS ON FILE
DAVID GREENHOW                  ADDRESS ON FILE
DAVID GREGORY                   ADDRESS ON FILE
DAVID GRIMES                    ADDRESS ON FILE
DAVID GROSSMAN                  ADDRESS ON FILE
DAVID GRUBBS                    ADDRESS ON FILE
DAVID GUBNITSKY                 ADDRESS ON FILE
DAVID GUSTAFSON                 ADDRESS ON FILE
DAVID GUY                       ADDRESS ON FILE
DAVID GUZMAN                    ADDRESS ON FILE
DAVID HAGEMAN                   ADDRESS ON FILE
DAVID HALL                      ADDRESS ON FILE
DAVID HALL                      ADDRESS ON FILE
DAVID HAMILTON                  ADDRESS ON FILE
DAVID HAMMONDS                  ADDRESS ON FILE
DAVID HANCE                     ADDRESS ON FILE
DAVID HANESWORTH                ADDRESS ON FILE
DAVID HARLEY                    ADDRESS ON FILE
DAVID HARRELSON                 ADDRESS ON FILE
DAVID HAYNES                    ADDRESS ON FILE
DAVID HAYNIE                    ADDRESS ON FILE
DAVID HAZLETT                   ADDRESS ON FILE
DAVID HEEGAARD                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 539 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 764 of 2235

Claim Name                         Address Information
DAVID HENRY                        ADDRESS ON FILE
DAVID HERMES                       ADDRESS ON FILE
DAVID HERNDON                      ADDRESS ON FILE
DAVID HERRERA                      ADDRESS ON FILE
DAVID HERSEY                       ADDRESS ON FILE
DAVID HERTLEIN                     ADDRESS ON FILE
DAVID HICKSON                      ADDRESS ON FILE
DAVID HILL                         ADDRESS ON FILE
DAVID HILTON                       ADDRESS ON FILE
DAVID HINDERER                     ADDRESS ON FILE
DAVID HINDERLITER                  ADDRESS ON FILE
DAVID HIRALDO ROMAN                ADDRESS ON FILE
DAVID HODGE                        ADDRESS ON FILE
DAVID HOLDER                       ADDRESS ON FILE
DAVID HOLIDAY                      ADDRESS ON FILE
DAVID HOLLAND                      ADDRESS ON FILE
DAVID HOLZWORTH                    ADDRESS ON FILE
DAVID HORN                         ADDRESS ON FILE
DAVID HOUCHENS                     ADDRESS ON FILE
DAVID HUGHES                       ADDRESS ON FILE
DAVID HULL                         ADDRESS ON FILE
DAVID HUTCHENS                     ADDRESS ON FILE
DAVID HYDE                         ADDRESS ON FILE
DAVID HYLTON                       ADDRESS ON FILE
DAVID INYANG                       ADDRESS ON FILE
DAVID J TURMENNE                   ADDRESS ON FILE
DAVID JACKSON                      ADDRESS ON FILE
DAVID JACOBS                       ADDRESS ON FILE
DAVID JAMES                        ADDRESS ON FILE
DAVID JAMES                        ADDRESS ON FILE
DAVID JEAN-FRANCOIS                ADDRESS ON FILE
DAVID JENKINS                      ADDRESS ON FILE
DAVID JENNINGS                     ADDRESS ON FILE
DAVID JOHNSON                      ADDRESS ON FILE
DAVID JOHNSON                      ADDRESS ON FILE
DAVID JOHNSON                      ADDRESS ON FILE
DAVID JONE                         ADDRESS ON FILE
DAVID JONES                        ADDRESS ON FILE
DAVID JONES                        ADDRESS ON FILE
DAVID JOSSELYN                     ADDRESS ON FILE
DAVID JOYNER                       ADDRESS ON FILE
DAVID JUAREZ                       ADDRESS ON FILE
DAVID KELLY                        ADDRESS ON FILE
DAVID KENDALL                      ADDRESS ON FILE
DAVID KETCHAM                      ADDRESS ON FILE
DAVID KIDD                         ADDRESS ON FILE
DAVID KIMBRELL                     ADDRESS ON FILE
DAVID KING                         ADDRESS ON FILE
DAVID KINGSLEY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 540 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 765 of 2235

Claim Name                        Address Information
DAVID KIRK                        ADDRESS ON FILE
DAVID KNODE                       ADDRESS ON FILE
DAVID KOLATSCHKO                  ADDRESS ON FILE
DAVID KOONTZ                      ADDRESS ON FILE
DAVID KRUSSOW                     ADDRESS ON FILE
DAVID KUCZMARSKI                  ADDRESS ON FILE
DAVID KUNZWEILER                  ADDRESS ON FILE
DAVID KWOT                        ADDRESS ON FILE
DAVID L THOMPSON                  ADDRESS ON FILE
DAVID LABONTE                     ADDRESS ON FILE
DAVID LACY                        ADDRESS ON FILE
DAVID LAMB                        ADDRESS ON FILE
DAVID LAMB                        ADDRESS ON FILE
DAVID LANDON                      ADDRESS ON FILE
DAVID LARA                        ADDRESS ON FILE
DAVID LEACH                       ADDRESS ON FILE
DAVID LEE                         ADDRESS ON FILE
DAVID LEWIS                       ADDRESS ON FILE
DAVID LEWIS                       ADDRESS ON FILE
DAVID LEWIS                       ADDRESS ON FILE
DAVID LEWIS                       ADDRESS ON FILE
DAVID LEWIS                       ADDRESS ON FILE
DAVID LIAS                        ADDRESS ON FILE
DAVID LINDLAU                     ADDRESS ON FILE
DAVID LITTLE                      ADDRESS ON FILE
DAVID LOCKWOOD                    ADDRESS ON FILE
DAVID LOHR                        ADDRESS ON FILE
DAVID LONG                        ADDRESS ON FILE
DAVID LOWRY                       ADDRESS ON FILE
DAVID LOZANO                      ADDRESS ON FILE
DAVID LUCAS                       ADDRESS ON FILE
DAVID LUNDY                       ADDRESS ON FILE
DAVID LUPO                        ADDRESS ON FILE
DAVID M HANES                     ADDRESS ON FILE
DAVID MAAG                        ADDRESS ON FILE
DAVID MACFARLANE                  ADDRESS ON FILE
DAVID MACKALL                     ADDRESS ON FILE
DAVID MADDOX                      ADDRESS ON FILE
DAVID MAHLSTADT                   ADDRESS ON FILE
DAVID MAILHOT ENTERPRISES         65 MANOR ROAD CONCORD NH 03303
DAVID MALANIAK                    ADDRESS ON FILE
DAVID MANGO                       ADDRESS ON FILE
DAVID MANLEY                      ADDRESS ON FILE
DAVID MAR                         ADDRESS ON FILE
DAVID MARABLE                     ADDRESS ON FILE
DAVID MARKOWSKI-GOLDWYN           ADDRESS ON FILE
DAVID MARRERO                     ADDRESS ON FILE
DAVID MARTIN                      ADDRESS ON FILE
DAVID MARTINEZ                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 541 OF 2008
                                              RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 766 of 2235

Claim Name                          Address Information
DAVID MARTINEZ                      ADDRESS ON FILE
DAVID MATTHEWS                      ADDRESS ON FILE
DAVID MATTOX                        ADDRESS ON FILE
DAVID MAULL                         ADDRESS ON FILE
DAVID MAURER                        ADDRESS ON FILE
DAVID MAYNOR                        ADDRESS ON FILE
DAVID MCADOO                        ADDRESS ON FILE
DAVID MCARTHUR                      ADDRESS ON FILE
DAVID MCCAA                         ADDRESS ON FILE
DAVID MCCLINTON                     ADDRESS ON FILE
DAVID MCCULLEY                      ADDRESS ON FILE
DAVID MCCUNE                        ADDRESS ON FILE
DAVID MCCUTCHEON                    ADDRESS ON FILE
DAVID MCFARLIN                      ADDRESS ON FILE
DAVID MCNABB                        ADDRESS ON FILE
DAVID MCNAIR                        ADDRESS ON FILE
DAVID MEDINA                        ADDRESS ON FILE
DAVID MEMERING                      ADDRESS ON FILE
DAVID MENIST                        ADDRESS ON FILE
DAVID MERRIFIELD                    ADDRESS ON FILE
DAVID MICHAEL                       ADDRESS ON FILE
DAVID MILES                         ADDRESS ON FILE
DAVID MILLER                        ADDRESS ON FILE
DAVID MILLESON                      ADDRESS ON FILE
DAVID MING MAR AND SUSAN MOON MAR   SYAMACK GANJAVIAN JUPITER'S JOURNEY, LLC 6 FAIRHILL DRIVE CHADDS FORD PA 19317
DAVID MING MAR AND SUSAN MOON MAR   RICHARD A. FORSTEN, ESQ. SAUL EWING ARNSTEIN & LEHR 1201 NORTH MARKET STREET,
                                    SUITE 2300 WILMINGTON DE 19801
DAVID MING MAR AND SUSAN MOON MAR   RICHARD A. FORSTEN, ESQ. PO BOX 1266 WILMINGTON DE 19899-1266
DAVID MING MAR AND SUSAN MOON MAR   TRUSTEE MAR FAMILY LIVING TRUST 2670 MELVILLE DRIVE SAN MARINO CA 91108
DAVID MING MAR, SUSAN MOON MAR      TRUSTEES OF THE MAR FAMILY LIVING TRUST 2670 MELVILLE DRIVE SAN MARINO CA
                                    91108
DAVID MITCHELL                      ADDRESS ON FILE
DAVID MITCHELL                      ADDRESS ON FILE
DAVID MITCHELL                      ADDRESS ON FILE
DAVID MIZELL                        ADDRESS ON FILE
DAVID MOFFIT                        ADDRESS ON FILE
DAVID MOJICA                        ADDRESS ON FILE
DAVID MOLANO                        ADDRESS ON FILE
DAVID MOLINA DUBON                  ADDRESS ON FILE
DAVID MOLL                          ADDRESS ON FILE
DAVID MONTALVO                      ADDRESS ON FILE
DAVID MOORE                         ADDRESS ON FILE
DAVID MOORE                         ADDRESS ON FILE
DAVID MORGAN                        ADDRESS ON FILE
DAVID MORRILL                       ADDRESS ON FILE
DAVID MOSLEY                        ADDRESS ON FILE
DAVID MUNDIE                        ADDRESS ON FILE
DAVID MURRELL                       ADDRESS ON FILE
DAVID MURRY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 542 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 767 of 2235

Claim Name                          Address Information
DAVID MUYLAERT                      ADDRESS ON FILE
DAVID NELSON                        ADDRESS ON FILE
DAVID NGUYEN                        ADDRESS ON FILE
DAVID NICHOLAS JR                   ADDRESS ON FILE
DAVID NIPPER                        ADDRESS ON FILE
DAVID NIXON                         ADDRESS ON FILE
DAVID NOLAND                        ADDRESS ON FILE
DAVID ONAT                          ADDRESS ON FILE
DAVID ORTIZ                         ADDRESS ON FILE
DAVID OSBORNE                       ADDRESS ON FILE
DAVID OSTER                         ADDRESS ON FILE
DAVID OUTING                        ADDRESS ON FILE
DAVID P. BLAZER                     ADDRESS ON FILE
DAVID PARDUN                        ADDRESS ON FILE
DAVID PENA VELASQUEZ                ADDRESS ON FILE
DAVID PENN                          ADDRESS ON FILE
DAVID PERAZA                        ADDRESS ON FILE
DAVID PEREZ                         ADDRESS ON FILE
DAVID PEREZ                         ADDRESS ON FILE
DAVID PEREZ                         ADDRESS ON FILE
DAVID PERKINS                       ADDRESS ON FILE
DAVID PERRY                         ADDRESS ON FILE
DAVID PETERSON                      ADDRESS ON FILE
DAVID PHELPS                        ADDRESS ON FILE
DAVID PHENIX                        ADDRESS ON FILE
DAVID PHILLIPS                      ADDRESS ON FILE
DAVID PHILLIPS                      ADDRESS ON FILE
DAVID PINEDO                        ADDRESS ON FILE
DAVID PIRO                          ADDRESS ON FILE
DAVID PLANK                         ADDRESS ON FILE
DAVID POGACH                        ADDRESS ON FILE
DAVID POGUE                         ADDRESS ON FILE
DAVID POLK                          ADDRESS ON FILE
DAVID POLK                          ADDRESS ON FILE
DAVID POTTS                         ADDRESS ON FILE
DAVID POULSON                       ADDRESS ON FILE
DAVID POWERS                        ADDRESS ON FILE
DAVID PRINCE                        ADDRESS ON FILE
DAVID PURDY                         ADDRESS ON FILE
DAVID QUAMME                        ADDRESS ON FILE
DAVID QUESNEL                       ADDRESS ON FILE
DAVID QUIROZ-LOPEZ                  ADDRESS ON FILE
DAVID RADER                         ADDRESS ON FILE
DAVID RAMSEY                        ADDRESS ON FILE
DAVID RAYNOR                        ADDRESS ON FILE
DAVID REAGAN                        ADDRESS ON FILE
DAVID REARDANZ                      ADDRESS ON FILE
DAVID REDDEN                        ADDRESS ON FILE
DAVID RHODES                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 543 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 768 of 2235

Claim Name                        Address Information
DAVID RHODES                      ADDRESS ON FILE
DAVID RICE                        ADDRESS ON FILE
DAVID RICHARD                     ADDRESS ON FILE
DAVID RICHARDS                    ADDRESS ON FILE
DAVID RICHARDSON                  ADDRESS ON FILE
DAVID RICHIE                      ADDRESS ON FILE
DAVID RICHTER                     ADDRESS ON FILE
DAVID RICHTER                     ADDRESS ON FILE
DAVID RICKERSON                   ADDRESS ON FILE
DAVID RIDER                       ADDRESS ON FILE
DAVID RIEFLER                     ADDRESS ON FILE
DAVID RIGGS                       ADDRESS ON FILE
DAVID RILEY                       ADDRESS ON FILE
DAVID RILEY                       ADDRESS ON FILE
DAVID RINKER                      ADDRESS ON FILE
DAVID RITCHIE                     ADDRESS ON FILE
DAVID RIVERA                      ADDRESS ON FILE
DAVID RIVERA                      ADDRESS ON FILE
DAVID ROBERTS                     ADDRESS ON FILE
DAVID ROBERTSON                   ADDRESS ON FILE
DAVID ROBINSON                    ADDRESS ON FILE
DAVID ROBINSON                    ADDRESS ON FILE
DAVID RODRIGUES                   ADDRESS ON FILE
DAVID RODRIGUEZ                   ADDRESS ON FILE
DAVID RODRIGUEZ                   ADDRESS ON FILE
DAVID RODRIGUEZ GONZALEZ          ADDRESS ON FILE
DAVID ROMAN                       ADDRESS ON FILE
DAVID RONDEAU                     ADDRESS ON FILE
DAVID ROSARIO                     ADDRESS ON FILE
DAVID ROSS                        ADDRESS ON FILE
DAVID RUDOLPH                     ADDRESS ON FILE
DAVID RUFFIN                      ADDRESS ON FILE
DAVID RUIZ                        ADDRESS ON FILE
DAVID RUPERT                      ADDRESS ON FILE
DAVID RYALS                       ADDRESS ON FILE
DAVID S ALFONSO                   ADDRESS ON FILE
DAVID SADINSKI                    ADDRESS ON FILE
DAVID SADLER                      ADDRESS ON FILE
DAVID SAMPSON                     ADDRESS ON FILE
DAVID SANCHEZ                     ADDRESS ON FILE
DAVID SANDERS                     ADDRESS ON FILE
DAVID SANDLE                      ADDRESS ON FILE
DAVID SANDS                       ADDRESS ON FILE
DAVID SANTIAGO                    ADDRESS ON FILE
DAVID SAVO                        ADDRESS ON FILE
DAVID SEIF                        ADDRESS ON FILE
DAVID SERRANO                     ADDRESS ON FILE
DAVID SHARBUTT                    ADDRESS ON FILE
DAVID SHARPE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 544 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                    Service List
                                                                              Page 769 of 2235

Claim Name                               Address Information
DAVID SHEETS                             ADDRESS ON FILE
DAVID SHEPARD                            ADDRESS ON FILE
DAVID SHULMAN                            ADDRESS ON FILE
DAVID SILCOTT                            ADDRESS ON FILE
DAVID SILLS                              ADDRESS ON FILE
DAVID SILLS                              ADDRESS ON FILE
DAVID SKENA                              ADDRESS ON FILE
DAVID SLAGLE                             ADDRESS ON FILE
DAVID SLEDZIANOWSKI                      ADDRESS ON FILE
DAVID SMITH                              ADDRESS ON FILE
DAVID SMITH                              ADDRESS ON FILE
DAVID SMITH                              ADDRESS ON FILE
DAVID SMITH                              ADDRESS ON FILE
DAVID SMITH                              ADDRESS ON FILE
DAVID SMITH                              ADDRESS ON FILE
DAVID SMITH                              ADDRESS ON FILE
DAVID SMITH                              ADDRESS ON FILE
DAVID SMITH                              ADDRESS ON FILE
DAVID SMITH                              ADDRESS ON FILE
DAVID SMITH                              ADDRESS ON FILE
DAVID SNELGROVE                          ADDRESS ON FILE
DAVID SNIPES                             ADDRESS ON FILE
DAVID SOLLIDAY                           ADDRESS ON FILE
DAVID SOSSA                              ADDRESS ON FILE
DAVID SOSTRE                             ADDRESS ON FILE
DAVID SOUTHERN                           ADDRESS ON FILE
DAVID SOWDER                             ADDRESS ON FILE
DAVID SPENCER                            ADDRESS ON FILE
DAVID SPROUSE                            ADDRESS ON FILE
DAVID STALEY                             ADDRESS ON FILE
DAVID STANLEY                            ADDRESS ON FILE
DAVID STEPHENS PLUMBING ELECTRICAL INC   4470 FAIRVIEW DR CHRISTIANSBURG VA 24073
DAVID STEWART                            ADDRESS ON FILE
DAVID STEWART                            ADDRESS ON FILE
DAVID STEWART                            ADDRESS ON FILE
DAVID STOWERS                            ADDRESS ON FILE
DAVID STRAIN                             ADDRESS ON FILE
DAVID STREETER                           ADDRESS ON FILE
DAVID STRONG JR                          ADDRESS ON FILE
DAVID STROUP                             ADDRESS ON FILE
DAVID STROUP                             ADDRESS ON FILE
DAVID SUGG                               ADDRESS ON FILE
DAVID SULLIVAN                           ADDRESS ON FILE
DAVID SUMMERS                            ADDRESS ON FILE
DAVID SWARTZ                             ADDRESS ON FILE
DAVID SYKORA                             ADDRESS ON FILE
DAVID TALLIE                             ADDRESS ON FILE
DAVID TAYLOR                             ADDRESS ON FILE
DAVID TERRELL                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 545 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 770 of 2235

Claim Name                        Address Information
DAVID THOMAS                      ADDRESS ON FILE
DAVID THOMAS                      ADDRESS ON FILE
DAVID THOMAS                      ADDRESS ON FILE
DAVID THOMPSON                    ADDRESS ON FILE
DAVID THOMPSON                    ADDRESS ON FILE
DAVID THOMPSON                    ADDRESS ON FILE
DAVID THORNTON                    ADDRESS ON FILE
DAVID TODD                        ADDRESS ON FILE
DAVID TOLENTINO                   ADDRESS ON FILE
DAVID TOMLINSON                   ADDRESS ON FILE
DAVID TOMLINSON II                ADDRESS ON FILE
DAVID TRAVIS                      ADDRESS ON FILE
DAVID TREADWELL                   ADDRESS ON FILE
DAVID TRUMAN                      ADDRESS ON FILE
DAVID TRUSELO                     ADDRESS ON FILE
DAVID TUCKER                      ADDRESS ON FILE
DAVID TULL                        ADDRESS ON FILE
DAVID TURNER                      ADDRESS ON FILE
DAVID TYGERT                      ADDRESS ON FILE
DAVID UNDERHILL                   ADDRESS ON FILE
DAVID V LAROSA SR TAX COLLECTOR   PO BOX 1270 GULFPORT MS 39502
DAVID V LINER                     GRAND IX VENTURES 1078 RIVERBEND DR ADVANCE NC 27006
DAVID VAN WAGNER                  ADDRESS ON FILE
DAVID VAUGHAN                     ADDRESS ON FILE
DAVID VAZQUEZ                     ADDRESS ON FILE
DAVID VICKERY                     ADDRESS ON FILE
DAVID VICTORINE                   ADDRESS ON FILE
DAVID VILLARREAL                  ADDRESS ON FILE
DAVID VON BUSECK                  ADDRESS ON FILE
DAVID W COLEMAN                   ADDRESS ON FILE
DAVID W CUMMINGS                  ADDRESS ON FILE
DAVID W JOHNSON                   ADDRESS ON FILE
DAVID WALDRON                     ADDRESS ON FILE
DAVID WALLACE                     ADDRESS ON FILE
DAVID WALTER                      ADDRESS ON FILE
DAVID WARD                        ADDRESS ON FILE
DAVID WARD                        ADDRESS ON FILE
DAVID WATKINS                     ADDRESS ON FILE
DAVID WATSON                      ADDRESS ON FILE
DAVID WATSON                      ADDRESS ON FILE
DAVID WEBB                        ADDRESS ON FILE
DAVID WEBSTER                     ADDRESS ON FILE
DAVID WEINTRAUB                   ADDRESS ON FILE
DAVID WELCH                       ADDRESS ON FILE
DAVID WENDLANDT                   ADDRESS ON FILE
DAVID WEST                        ADDRESS ON FILE
DAVID WESTAD                      ADDRESS ON FILE
DAVID WHELCHEL                    ADDRESS ON FILE
DAVID WHITE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 546 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 771 of 2235

Claim Name                           Address Information
DAVID WHITEHEAD                      ADDRESS ON FILE
DAVID WHITT                          ADDRESS ON FILE
DAVID WILDER                         ADDRESS ON FILE
DAVID WILLIAMS                       ADDRESS ON FILE
DAVID WILLIAMS                       ADDRESS ON FILE
DAVID WILLIAMS                       ADDRESS ON FILE
DAVID WILLIAMS                       ADDRESS ON FILE
DAVID WILLIAMS                       ADDRESS ON FILE
DAVID WILLIAMS                       ADDRESS ON FILE
DAVID WILLIAMS                       ADDRESS ON FILE
DAVID WILSON                         ADDRESS ON FILE
DAVID WILSON                         ADDRESS ON FILE
DAVID WILSON                         ADDRESS ON FILE
DAVID WOLFE                          ADDRESS ON FILE
DAVID WOODS                          ADDRESS ON FILE
DAVID WORTHY                         ADDRESS ON FILE
DAVID WRIGHT                         ADDRESS ON FILE
DAVID YOUNG                          ADDRESS ON FILE
DAVID ZEHNER                         ADDRESS ON FILE
DAVID ZELAZNEY                       ADDRESS ON FILE
DAVID-WAYNE SIGNORINO                ADDRESS ON FILE
DAVIDA CLARKE                        ADDRESS ON FILE
DAVIDA FOWLER                        ADDRESS ON FILE
DAVIDA GOODWIN                       ADDRESS ON FILE
DAVIDA MARTIN                        ADDRESS ON FILE
DAVIDA POLES                         ADDRESS ON FILE
DAVIDA ROBERTS                       ADDRESS ON FILE
DAVIDA SCHEJBAL                      ADDRESS ON FILE
DAVIDHEISER SAFE LOCK KEY LLC        477 PENNINGTON LOOP MYRTLE BEACH SC 29588
DAVIDIAN SIMPSON                     ADDRESS ON FILE
DAVIDS CARPET CLEANING               35 RIDGE CT MIDWAY GA 31320
DAVIDSON COUNTY                      PO BOX 305012 NASHVILLE TN 37230-5012
DAVIDSONS PACKAGE                    199 SGT PRENTISS DR NATCHEZ MS 39120
DAVIDSONS PACKAGE STORE              199 SGT PRENTISS DR NATCHEZ MS 39120
DAVIE PLAZA, L.P.                    THERESA M. MCLAUGHLIN, ESQ. AKERMAN LLP 350 EAST LAS OLAS BLVD., SUITE 1600
                                     FT. LAUDERDALE FL 33301
DAVIE PLAZA, L.P.                    MICHAEL L. GRANT, ESQ. WARREN & GRANT 4800 N. FEDERAL HIGHWAY, SUITE A-205
                                     BOCA RATON FL 33431
DAVIE PLAZA, L.P.                    C/O KONOVER & ASSOCIATES SOUTH 7000 WEST PALMETTO PARK ROAD STE 203 BOCA RATON
                                     FL 33433
DAVIEN THOMPSON                      ADDRESS ON FILE
DAVIEON POOLE                        ADDRESS ON FILE
DAVIID COSS                          ADDRESS ON FILE
DAVIN HARRIS                         ADDRESS ON FILE
DAVINA JACKSON                       ADDRESS ON FILE
DAVINDER SINGH                       ADDRESS ON FILE
DAVINDER SINGH                       ADDRESS ON FILE
DAVION CHESTER                       ADDRESS ON FILE
DAVION DOWER                         ADDRESS ON FILE
DAVION GAINER                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 547 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                          Page 772 of 2235

Claim Name                          Address Information
DAVION OLIVER                       ADDRESS ON FILE
DAVIS ARTEAGA                       ADDRESS ON FILE
DAVIS FLIKEID                       ADDRESS ON FILE
DAVIS HUES                          ADDRESS ON FILE
DAVIS LAWN CARE AND SNOW REMOVAL    866 JERSEYTOWN RD DANVILLE PA 17821
DAVIS POLK WARDELL LLP              450 LEXINGTON AVE NEW YORK NY 10017
DAVIS, CHARLENE                     C/O LAW OFFICES OF W AUSTIN ALLEN, II 755 YORK RD, STE 204 WARMINSTER PA 18974
DAVISA LIAS                         ADDRESS ON FILE
DAVISHALA CHATMAN                   ADDRESS ON FILE
DAVON BAKER                         ADDRESS ON FILE
DAVON BENNETT                       ADDRESS ON FILE
DAVON CHAVERS                       ADDRESS ON FILE
DAVON CROOM                         ADDRESS ON FILE
DAVON CURLEY                        ADDRESS ON FILE
DAVON GATLING                       ADDRESS ON FILE
DAVON LEWIS                         ADDRESS ON FILE
DAVON MANUEL                        ADDRESS ON FILE
DAVON MOORE                         ADDRESS ON FILE
DAVON MOORING                       ADDRESS ON FILE
DAVON NICHOLS-SUTTON                ADDRESS ON FILE
DAVON POWELL                        ADDRESS ON FILE
DAVON SHEPARD                       ADDRESS ON FILE
DAVONE KNIGHT                       ADDRESS ON FILE
DAVONNA ANDERSON                    ADDRESS ON FILE
DAVONSKI OLIVER                     ADDRESS ON FILE
DAVONTAC HIGHTOWER                  ADDRESS ON FILE
DAVONTAE COOPER                     ADDRESS ON FILE
DAVONTAE NEWBY                      ADDRESS ON FILE
DAVONTE BROCKINGTON                 ADDRESS ON FILE
DAVONTE DAVIS                       ADDRESS ON FILE
DAVONTE HAIRSTON                    ADDRESS ON FILE
DAVONTE JEFFERS                     ADDRESS ON FILE
DAVONTE LITTLE                      ADDRESS ON FILE
DAVONTE PEACOCK                     ADDRESS ON FILE
DAVONTE PEOPLES                     ADDRESS ON FILE
DAVONTE RICHARDS                    ADDRESS ON FILE
DAVONTE WALLS                       ADDRESS ON FILE
DAVONTE WILLIAMS                    ADDRESS ON FILE
DAVONTTE KINCANNON                  ADDRESS ON FILE
DAWAN BOSWELL                       ADDRESS ON FILE
DAWAWN SIMMONS                      ADDRESS ON FILE
DAWAYNE GIVENS                      ADDRESS ON FILE
DAWAYNE KENTRIS                     ADDRESS ON FILE
DAWBELNIS SILFA                     ADDRESS ON FILE
DAWN ABERNATHY                      ADDRESS ON FILE
DAWN AINSWORTH                      ADDRESS ON FILE
DAWN ARMSTRONG                      ADDRESS ON FILE
DAWN AUGHTRY                        ADDRESS ON FILE
DAWN BAWEL                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 548 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                     Page 773 of 2235

Claim Name                      Address Information
DAWN BERGERON                   ADDRESS ON FILE
DAWN BIASELLI                   ADDRESS ON FILE
DAWN BIGGS                      SR. ADMIN ASST. 121 WEST FORSYTH STREET STE 200 JACKSONVILLE FL 32202
DAWN BRUNO                      ADDRESS ON FILE
DAWN CAMPBELL                   ADDRESS ON FILE
DAWN CAMPUZANO                  ADDRESS ON FILE
DAWN CARDIN                     ADDRESS ON FILE
DAWN CARLTON                    ADDRESS ON FILE
DAWN COSTELLO                   ADDRESS ON FILE
DAWN CUNNINGHAM                 ADDRESS ON FILE
DAWN DENTON                     ADDRESS ON FILE
DAWN DENTON                     ADDRESS ON FILE
DAWN DINSMOORE                  ADDRESS ON FILE
DAWN EHLEY                      ADDRESS ON FILE
DAWN ELDERT                     ADDRESS ON FILE
DAWN ELVIN                      ADDRESS ON FILE
DAWN EUSTERBROCK                ADDRESS ON FILE
DAWN GARDNER                    ADDRESS ON FILE
DAWN GASKIN                     ADDRESS ON FILE
DAWN GEARHART                   ADDRESS ON FILE
DAWN GEERE                      ADDRESS ON FILE
DAWN GILMORE                    ADDRESS ON FILE
DAWN HOUSE                      ADDRESS ON FILE
DAWN JACKSON                    ADDRESS ON FILE
DAWN JURGENS                    ADDRESS ON FILE
DAWN KINT                       ADDRESS ON FILE
DAWN KIRCHNER                   ADDRESS ON FILE
DAWN KRIEDEMAN                  ADDRESS ON FILE
DAWN LACROIX                    ADDRESS ON FILE
DAWN LAKE                       ADDRESS ON FILE
DAWN LEE                        ADDRESS ON FILE
DAWN MARGINET                   ADDRESS ON FILE
DAWN MARQUES                    ADDRESS ON FILE
DAWN MCDONALD                   ADDRESS ON FILE
DAWN MCGREGOR                   ADDRESS ON FILE
DAWN MCNABB                     ADDRESS ON FILE
DAWN MIDDLETON                  ADDRESS ON FILE
DAWN MORIN                      ADDRESS ON FILE
DAWN MORRIS                     ADDRESS ON FILE
DAWN MUNSEY                     ADDRESS ON FILE
DAWN NATALIA                    ADDRESS ON FILE
DAWN ODELL                      ADDRESS ON FILE
DAWN PLUMMER                    ADDRESS ON FILE
DAWN POLLOCK                    ADDRESS ON FILE
DAWN PUCCI                      ADDRESS ON FILE
DAWN RAGINS                     ADDRESS ON FILE
DAWN ROGERS                     ADDRESS ON FILE
DAWN ROSSER                     ADDRESS ON FILE
DAWN SCHAFFER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 549 OF 2008
                                                   RUBY TUESDAY
                     Case 20-12456-JTD          Doc 701  Filed 12/11/20
                                                    Service List
                                                                                Page 774 of 2235

Claim Name                               Address Information
DAWN SIMMONS                             ADDRESS ON FILE
DAWN SOKAL                               ADDRESS ON FILE
DAWN SPARKS                              ADDRESS ON FILE
DAWN STONE                               ADDRESS ON FILE
DAWN STRINGER                            ADDRESS ON FILE
DAWN TAGARIELLO-WIILIS                   ADDRESS ON FILE
DAWN TAVARES                             ADDRESS ON FILE
DAWN THOMPSON                            ADDRESS ON FILE
DAWN THOOS                               ADDRESS ON FILE
DAWN TRIPP                               ADDRESS ON FILE
DAWN WACKS                               ADDRESS ON FILE
DAWN WILLIAMS                            ADDRESS ON FILE
DAWN WOMBLE                              ADDRESS ON FILE
DAWNA TIMM                               ADDRESS ON FILE
DAWNA TOWLES                             ADDRESS ON FILE
DAWNA WILLIAMS                           ADDRESS ON FILE
DAWNE D LINDSEY CLERK OF CIRCUIT COURT   30 WASHINGTON ST CUMBERLAND MD 21502
DAWNE DAVIS                              ADDRESS ON FILE
DAWNIELLE ROOK                           ADDRESS ON FILE
DAWNTAE PAIGE                            ADDRESS ON FILE
DAWON BURRELL                            ADDRESS ON FILE
DAWSON BROWN                             ADDRESS ON FILE
DAWSON CHILTON                           ADDRESS ON FILE
DAWSON COUNTY                            25 JUSTICE WAY STE 2322 ATTN ALCOHOL LICENSING DAWSONVILLE GA 30534
DAWSON COUNTY                            25 JUSTICE WAY STE 1222 DAWSONVILLE GA 30534
DAWSON COUNTY CHAMBER OF COMMERCE        P O BOX 299 DAWSONVILLE GA 30534
DAWSON COUNTY HEALTH DEPT                189 HWY 53 W DAWSONVILLE GA 30534
DAWSON COUNTY SALES TAX                  25 JUSTICE WAY STE 2322 ATTN ALCOHOL LICENSING DAWSONVILLE GA 30534
DAWSON FINLEY                            ADDRESS ON FILE
DAWSON GRIFFITH                          ADDRESS ON FILE
DAWSON HALL                              ADDRESS ON FILE
DAWSON OGG                               ADDRESS ON FILE
DAWSON STEELE                            ADDRESS ON FILE
DAWSON VARDAMAN                          ADDRESS ON FILE
DAWSON WILLS                             ADDRESS ON FILE
DAWUD BURCH                              ADDRESS ON FILE
DAWUD SAMAD                              ADDRESS ON FILE
DAY AND NITE AIR CONDITIONING            10 CHARLES STREET NEW HYDE PARK NY 11040
DAY NITE REFRIGERATION                   10 CHARLES STREET NEW HYDE PARK NY 11040
DAY SURGERY CENTER                       2400 DUNDEE RD WINTER HAVEN FL 33884
DAYANA DIAZ                              ADDRESS ON FILE
DAYANA HOWARD                            ADDRESS ON FILE
DAYANARA TREJO                           ADDRESS ON FILE
DAYANE VICENTE                           ADDRESS ON FILE
DAYANN CONCEPCION                        ADDRESS ON FILE
DAYANNA GREGORY                          ADDRESS ON FILE
DAYDRIAN BURROUGHS                       ADDRESS ON FILE
DAYE HALL                                ADDRESS ON FILE
DAYINERIA QUINN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 550 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 775 of 2235

Claim Name                              Address Information
DAYJA CAVETTE                          ADDRESS ON FILE
DAYJAH BROWN                           ADDRESS ON FILE
DAYJAH CROWDER                         ADDRESS ON FILE
DAYJOURE LATHAM                        ADDRESS ON FILE
DAYKOTA DAYTON                         ADDRESS ON FILE
DAYLE RIDDLE                           ADDRESS ON FILE
DAYLEE HANNAHS                         ADDRESS ON FILE
DAYLEN NEALY                           ADDRESS ON FILE
DAYMEANNA RICHARDSON                   ADDRESS ON FILE
DAYMION GREEN                          ADDRESS ON FILE
DAYMON CLARK                           ADDRESS ON FILE
DAYMOND DENT                           ADDRESS ON FILE
DAYNA FUINO                            ADDRESS ON FILE
DAYNA GILL                             ADDRESS ON FILE
DAYNA STEPHENS                         ADDRESS ON FILE
DAYNESHA LATHAM                        ADDRESS ON FILE
DAYNISHA MILES                         ADDRESS ON FILE
DAYONNA NASIR                          ADDRESS ON FILE
DAYONNA WILLIAMS                       ADDRESS ON FILE
DAYQUANA WILSON                        ADDRESS ON FILE
DAYSHA FULLER                          ADDRESS ON FILE
DAYSHA FURTNEY                         ADDRESS ON FILE
DAYSHA RHODES                          ADDRESS ON FILE
DAYSHAWN BACKHAM                       ADDRESS ON FILE
DAYSHAWN BROWN                         ADDRESS ON FILE
DAYSHAWN CARPENTER                     ADDRESS ON FILE
DAYSHAWN GILMORE                       ADDRESS ON FILE
DAYSHAWN THORPE                        ADDRESS ON FILE
DAYSHAWN WILLIS                        ADDRESS ON FILE
DAYSIA BOLES                           ADDRESS ON FILE
DAYTON DAVIDSON                        ADDRESS ON FILE
DAYTON HEIDELBER DISTRIBUTING CO       3601 DRYDEN ROAD MORAINE OH 45404
DAYTON HEIDELBERG DIST CO INC CLEVELAND 9101 E PLEASANT VALLEY RD INDEPENDENCE OH 44131
DAYTON HEIDELBERG DISTRIBUTING INC     3801 PARKWEST DRIVE COLUMBUS OH 43228
DAYTON MAXCY                           ADDRESS ON FILE
DAYTON POWER & LIGHT CO                1201 W 5TH ST MARYSVILLE OH 43040-0501
DAYTON POWER & LIGHT CO                PO BOX 740598 CINCINNATI OH 45274
DAYTONA BEVERAGES LLC                  2275 MASON AVENUE DAYTONA BEACH FL 32117
DAYTONA BREITENSTEIN                   ADDRESS ON FILE
DAYTONA MAGIC                          ADDRESS ON FILE
DAYTONA MASSENGILL                     ADDRESS ON FILE
DAYTONA PRYOR                          ADDRESS ON FILE
DAYTONA REGIONAL CHAMBER OF COMMERCE   126 EAST ORANGE AVE DAYTONA BEACH FL 32114
DAYTONA WORSHAM                        ADDRESS ON FILE
DAYTONYO WATSON                        ADDRESS ON FILE
DAYTORA AQUIL                          ADDRESS ON FILE
DAYVION SAXTON                         ADDRESS ON FILE
DAYVON CUFFEY                          ADDRESS ON FILE
DAYVON TURPIN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 551 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 776 of 2235

Claim Name                             Address Information
DAYZA OROSCO-REYES                     ADDRESS ON FILE
DAZANIQUE HENDERSON                    ADDRESS ON FILE
DAZERUS BRUNDIDGE                      ADDRESS ON FILE
DAZHA WILLIAMS                         ADDRESS ON FILE
DAZHANE FLINT                          ADDRESS ON FILE
DAZHANE MATHIS                         ADDRESS ON FILE
DAZHEN CAO                             ADDRESS ON FILE
DAZHON CREED                           ADDRESS ON FILE
DAZIA BAREFOOT                         ADDRESS ON FILE
DAZIA BROWN                            ADDRESS ON FILE
DAZIA MCLEAN                           ADDRESS ON FILE
DAZIA STARKS                           ADDRESS ON FILE
DAZRIEL RIVERA                         ADDRESS ON FILE
DAZRONE PEEK                           ADDRESS ON FILE
DBCB LLC                               212 N FRANKLIN ST KIRKSVILLE MO 63501
DC DEPT OF EMPLOYMENT SERVICES         4058 MINNESOTA AVE NE WASHINGTON DC 20019
DC OFFICE OF FINANCE AND TREASURY      UNCLAIMED PROPERTY 1101 4TH STREET SW SUITE W800 B WASHINGTON DC 20024
DC TREASURER                           PO BOX 96385 WASHINGTON DC 20090
DCDOES                                 OFFICE OF UNEMPLOYMENT COMP PO BOX 96664 WASHINGTON DC 20090-6664
DDB BASEMENT WATERPROOFING             4803 RITCHIE HWY BROOKLYN PARK MD 21225
DDP ROOFING SERVICES INC               20 CONCHESTER ROAD GLEN MILLS PA 19342
DDR MIAMI A VENUE LLC                  3300 ENTERPRISE PARKWAY BEACHWOOD CA 44122
DDR MIAMI A VENUE LLC                  3300 ENTERPRISE PARKWAY BEACHWOOD OH 44122
DDR WALKS AT HIGHWOOD PRESERVE I LLC   DEPT 108816 21137 50791 PO BOX 9183418 CHICAGO IL 60691
DDRTC NEWNAN PAVILLION LLC             PO BOX 534414 DEPT 104614 30414 20516 ATLANTA GA 30353
DE ANDREA KING                         ADDRESS ON FILE
DE ARBLIQUE HOLLOWAN                   ADDRESS ON FILE
DE ARLO BENJAMIN                       ADDRESS ON FILE
DE NGUYEN                              ADDRESS ON FILE
DE VON ROHALEY                         ADDRESS ON FILE
DE-AUNDRA COLVIN                       ADDRESS ON FILE
DEAARON BOLDEN                         ADDRESS ON FILE
DEAD RIVER CO                          PO BOX 11000 LEWISTON ME 04243
DEAD RIVER CO                          80 EXCHANGE ST, STE 300 HEBRON ME 04401
DEAD RIVER CO INC                      PO BOX 11000 LEWISTON ME 04243-9402
DEADRA DUNHAM                          ADDRESS ON FILE
DEADRA USSERY                          ADDRESS ON FILE
DEADREA MAYS                           ADDRESS ON FILE
DEADRIAN HARRIS                        ADDRESS ON FILE
DEAERIS PRESTON                        ADDRESS ON FILE
DEAHEDREN BEARD                        ADDRESS ON FILE
DEAIRA CURE                            ADDRESS ON FILE
DEAIRA HOLLAND                         ADDRESS ON FILE
DEAIRRA EVANS                          ADDRESS ON FILE
DEAJA CLARKE                           ADDRESS ON FILE
DEAJA DEMPSON                          ADDRESS ON FILE
DEAJA HARRIS                           ADDRESS ON FILE
DEAMARKUS PALMER                       ADDRESS ON FILE
DEAN ATTAWAY                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 552 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 777 of 2235

Claim Name                          Address Information
DEAN BROWN                          ADDRESS ON FILE
DEAN COOKE COMPANY                  1310 COLLEGE PARK ROAD SUMMERVILLE SC 29486
DEAN COUGHLIN                       ADDRESS ON FILE
DEAN ENTERPRISES INC                2205 FORTE CT MARYLAND HEIGHTS MO 63043
DEAN ENUS                           ADDRESS ON FILE
DEAN FISHMAN                        ADDRESS ON FILE
DEAN HELVEY                         ADDRESS ON FILE
DEAN HENRY                          ADDRESS ON FILE
DEAN HIXSON                         ADDRESS ON FILE
DEAN LINDEN                         ADDRESS ON FILE
DEAN MARAIS                         ADDRESS ON FILE
DEAN MEYER                          ADDRESS ON FILE
DEAN MYERS-HALE                     ADDRESS ON FILE
DEAN PORTER                         ADDRESS ON FILE
DEAN SOWELL                         ADDRESS ON FILE
DEAN STIRLING                       ADDRESS ON FILE
DEAN TERRY                          ADDRESS ON FILE
DEAN WHITE                          ADDRESS ON FILE
DEAN WILLIAMS                       ADDRESS ON FILE
DEAN, MEAD, EGERTON, BLOODWORTH,    CAPOUANO & BOZARTH, P.A 800 N. MAGNOLIA AVENUE SUITE 1500 ORLANDO FL 32803
DEANA CIAZZA                        ADDRESS ON FILE
DEANA LAINHART                      ADDRESS ON FILE
DEANA SMITH                         ADDRESS ON FILE
DEANDRA BAZEMORE                    ADDRESS ON FILE
DEANDRA BROWN                       ADDRESS ON FILE
DEANDRA BUCHANAN                    ADDRESS ON FILE
DEANDRA DUNKLEY                     ADDRESS ON FILE
DEANDRA THOMAS                      ADDRESS ON FILE
DEANDRA WILSON                      ADDRESS ON FILE
DEANDRA WIMBERLY                    ADDRESS ON FILE
DEANDRA WINTON                      ADDRESS ON FILE
DEANDRE BERRY                       ADDRESS ON FILE
DEANDRE BEVELS                      ADDRESS ON FILE
DEANDRE BRINKLEY                    ADDRESS ON FILE
DEANDRE BROWN                       ADDRESS ON FILE
DEANDRE BURKE                       ADDRESS ON FILE
DEANDRE CALVIN                      ADDRESS ON FILE
DEANDRE CANNON                      ADDRESS ON FILE
DEANDRE COVINGTON                   ADDRESS ON FILE
DEANDRE DAVIS                       ADDRESS ON FILE
DEANDRE DESIR                       ADDRESS ON FILE
DEANDRE DYE                         ADDRESS ON FILE
DEANDRE DYSON                       ADDRESS ON FILE
DEANDRE GIBBS                       ADDRESS ON FILE
DEANDRE HARRIS                      ADDRESS ON FILE
DEANDRE HARRIS                      ADDRESS ON FILE
DEANDRE HARRIS                      ADDRESS ON FILE
DEANDRE HENTON                      ADDRESS ON FILE
DEANDRE JOLLY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 553 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 778 of 2235

Claim Name                          Address Information
DEANDRE JONES                       ADDRESS ON FILE
DEANDRE JONES                       ADDRESS ON FILE
DEANDRE KERR                        ADDRESS ON FILE
DEANDRE LOVE                        ADDRESS ON FILE
DEANDRE MCCANTS                     ADDRESS ON FILE
DEANDRE MINOR                       ADDRESS ON FILE
DEANDRE MURRAY                      ADDRESS ON FILE
DEANDRE NICHOLS                     ADDRESS ON FILE
DEANDRE PRESLEY                     ADDRESS ON FILE
DEANDRE ROBBINS                     ADDRESS ON FILE
DEANDRE ROBINSON                    ADDRESS ON FILE
DEANDRE SCOTT                       ADDRESS ON FILE
DEANDRE SIMS                        ADDRESS ON FILE
DEANDRE THOMAS                      ADDRESS ON FILE
DEANDRE TIGG                        ADDRESS ON FILE
DEANDRE TYSON                       ADDRESS ON FILE
DEANDRE WILLIAMS                    ADDRESS ON FILE
DEANDRE ZIEGLER                     ADDRESS ON FILE
DEANDREA GREER                      ADDRESS ON FILE
DEANDREA RICHARDAON                 ADDRESS ON FILE
DEANDREA ROSS                       ADDRESS ON FILE
DEANFRINI SEXTON                    ADDRESS ON FILE
DEANGELA HATTON                     ADDRESS ON FILE
DEANGELA INGRAM                     ADDRESS ON FILE
DEANGELINA ALEXANDER                ADDRESS ON FILE
DEANGELO BALDWIN SR                 ADDRESS ON FILE
DEANGELO CARTER                     ADDRESS ON FILE
DEANGELO COTTON                     ADDRESS ON FILE
DEANGELO DELANEY                    ADDRESS ON FILE
DEANGELO FIELDS                     ADDRESS ON FILE
DEANGELO FRANKLIN                   ADDRESS ON FILE
DEANGELO HARRIS                     ADDRESS ON FILE
DEANGELO HOLLIDAY                   ADDRESS ON FILE
DEANGELO KNOX                       ADDRESS ON FILE
DEANGELO LAWTON                     ADDRESS ON FILE
DEANGELO MCCLAM                     ADDRESS ON FILE
DEANGELO NELSON                     ADDRESS ON FILE
DEANGELO RAVENELL                   ADDRESS ON FILE
DEANGELO TISBY                      ADDRESS ON FILE
DEANGELO TURNER                     ADDRESS ON FILE
DEANGELO WHITE                      ADDRESS ON FILE
DEANIA DANIELS                      ADDRESS ON FILE
DEANNA AINSWORTH                    ADDRESS ON FILE
DEANNA BARNES                       ADDRESS ON FILE
DEANNA BARNETT                      ADDRESS ON FILE
DEANNA BENNETT                      ADDRESS ON FILE
DEANNA BUCK                         ADDRESS ON FILE
DEANNA BUNT                         ADDRESS ON FILE
DEANNA BURKINS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 554 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 779 of 2235

Claim Name                        Address Information
DEANNA CACIA                      ADDRESS ON FILE
DEANNA CAMPBELL                   ADDRESS ON FILE
DEANNA CHERRY                     ADDRESS ON FILE
DEANNA CLAUSSEN                   ADDRESS ON FILE
DEANNA CONKEY                     ADDRESS ON FILE
DEANNA DEVENNEY                   ADDRESS ON FILE
DEANNA EDWARDS                    ADDRESS ON FILE
DEANNA FENNER                     ADDRESS ON FILE
DEANNA GARA                       ADDRESS ON FILE
DEANNA GARRETT                    ADDRESS ON FILE
DEANNA GAY                        ADDRESS ON FILE
DEANNA GRADY                      ADDRESS ON FILE
DEANNA HALL                       ADDRESS ON FILE
DEANNA HARRINGTON                 ADDRESS ON FILE
DEANNA HOPPA                      ADDRESS ON FILE
DEANNA JOHNSON                    ADDRESS ON FILE
DEANNA KERCHER                    ADDRESS ON FILE
DEANNA KRESS                      ADDRESS ON FILE
DEANNA LABEL                      ADDRESS ON FILE
DEANNA LORTON                     ADDRESS ON FILE
DEANNA MCCOMAS                    ADDRESS ON FILE
DEANNA MILLER                     ADDRESS ON FILE
DEANNA MORGAN                     ADDRESS ON FILE
DEANNA MURRAY                     ADDRESS ON FILE
DEANNA OHANLON                    ADDRESS ON FILE
DEANNA PEREYRA                    ADDRESS ON FILE
DEANNA SALAM                      ADDRESS ON FILE
DEANNA SERRELL                    ADDRESS ON FILE
DEANNA SEVERINO                   ADDRESS ON FILE
DEANNA SHARK                      ADDRESS ON FILE
DEANNA SIMMONS                    ADDRESS ON FILE
DEANNA STARLING                   ADDRESS ON FILE
DEANNA STRASSNER-TAYLOR           ADDRESS ON FILE
DEANNA STRAUSS                    ADDRESS ON FILE
DEANNA STRONG                     ADDRESS ON FILE
DEANNA THOMAS                     ADDRESS ON FILE
DEANNA WARD                       ADDRESS ON FILE
DEANNA WOLFE                      ADDRESS ON FILE
DEANNE CLIFFORD                   ADDRESS ON FILE
DEANNE DUFF                       ADDRESS ON FILE
DEANTE FAIR                       ADDRESS ON FILE
DEANTE HICKMAN                    ADDRESS ON FILE
DEANTHONY HEARN                   ADDRESS ON FILE
DEANZA LUCERO                     ADDRESS ON FILE
DEAQUAN MACKLIN                   ADDRESS ON FILE
DEAQUEZ BRINSON                   ADDRESS ON FILE
DEARCY DAVIS                      ADDRESS ON FILE
DEARIN MYRICK                     ADDRESS ON FILE
DEARION BEARD                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 555 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 780 of 2235

Claim Name                         Address Information
DEARIUS MOORE                      ADDRESS ON FILE
DEARIUS WILLIAMS                   ADDRESS ON FILE
DEARRIEL HORN                      ADDRESS ON FILE
DEARRON JOHNSON                    ADDRESS ON FILE
DEASHA BEASLEY                     ADDRESS ON FILE
DEASHAWN HARRISON                  ADDRESS ON FILE
DEASHLEY JOHNSON                   ADDRESS ON FILE
DEASHTON FAIRLEY                   ADDRESS ON FILE
DEASIA ANDERSON                    ADDRESS ON FILE
DEASIA CROCKRAN                    ADDRESS ON FILE
DEASIA HOLBROOK                    ADDRESS ON FILE
DEASIA KNOTT                       ADDRESS ON FILE
DEASIA MOSELEY                     ADDRESS ON FILE
DEASIA OSBY                        ADDRESS ON FILE
DEASIA THOMAS                      ADDRESS ON FILE
DEASYS TODD                        ADDRESS ON FILE
DEATONS MECHANICAL CO INC          1435 BROOKVILLE WAY STE J INDIANAPOLIS IN 46238
DEATRICE EVANS                     ADDRESS ON FILE
DEATRICE JOHNSON                   ADDRESS ON FILE
DEAUDRA CARTER                     ADDRESS ON FILE
DEAUNDRA BLANTON                   ADDRESS ON FILE
DEAUNDRA FOSTER                    ADDRESS ON FILE
DEAUNDRE CURTIS                    ADDRESS ON FILE
DEAVEN JARRETT                     ADDRESS ON FILE
DEAVEN SMITH                       ADDRESS ON FILE
DEAVIJON LEE                       ADDRESS ON FILE
DEAVION GALTNEY                    ADDRESS ON FILE
DEAVIONNE WHITESIDE                ADDRESS ON FILE
DEAVON CAREY                       ADDRESS ON FILE
DEAZJAH SMALLS                     ADDRESS ON FILE
DEB GRIFFIS                        ADDRESS ON FILE
DEBARTOLO CAPITAL PARTNERSHIP      CHAUTAUQUA MALL, LLC C/O WP GLIMCHER INC. 180 EAST BROAD ST COLUMBUS OH 43215
DEBARTOLO CAPITAL PARTNERSHIP      C/O SIMON PROPERTY GROUP, INC. NATIONAL CITY CENTER 115 WEST WASHINGTON STREET
                                   INDIANAPOLIS IN 46204
DEBBI REED                         ADDRESS ON FILE
DEBBIE CHITWOOD                    ADDRESS ON FILE
DEBBIE COPPOCK                     ADDRESS ON FILE
DEBBIE EDWARDS                     ADDRESS ON FILE
DEBBIE GALVANO                     ADDRESS ON FILE
DEBBIE HANCOCK                     ADDRESS ON FILE
DEBBIE HEIM                        ADDRESS ON FILE
DEBBIE JOELNER                     ADDRESS ON FILE
DEBBIE JONES                       ADDRESS ON FILE
DEBBIE MENA                        ADDRESS ON FILE
DEBBIE MOATS                       ADDRESS ON FILE
DEBBIE MURDOCK                     ADDRESS ON FILE
DEBBIE NIX                         ADDRESS ON FILE
DEBBIE OMONDI                      ADDRESS ON FILE
DEBBIE REED                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 556 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 781 of 2235

Claim Name                         Address Information
DEBBIE TACONET                     ADDRESS ON FILE
DEBBIE WHITEHEAD                   ADDRESS ON FILE
DEBBIE WILCOXSON                   ADDRESS ON FILE
DEBORA CAVICCHI                    ADDRESS ON FILE
DEBORAH A. REICHOW                 ADDRESS ON FILE
DEBORAH AMUOR                      ADDRESS ON FILE
DEBORAH ANDERS                     ADDRESS ON FILE
DEBORAH APPLEGATE                  ADDRESS ON FILE
DEBORAH BARRASH                    ADDRESS ON FILE
DEBORAH BECKER                     ADDRESS ON FILE
DEBORAH BOEHMER                    ADDRESS ON FILE
DEBORAH BONNER                     ADDRESS ON FILE
DEBORAH BRADLEY                    ADDRESS ON FILE
DEBORAH BUCKLAND                   ADDRESS ON FILE
DEBORAH CAMPBELL                   ADDRESS ON FILE
DEBORAH COLLINS                    ADDRESS ON FILE
DEBORAH COONE                      ADDRESS ON FILE
DEBORAH CROTEAU                    ADDRESS ON FILE
DEBORAH CROWE                      ADDRESS ON FILE
DEBORAH DAVIS                      ADDRESS ON FILE
DEBORAH DIXON                      ADDRESS ON FILE
DEBORAH ENYIDAH                    ADDRESS ON FILE
DEBORAH FRITZ WHITE                ADDRESS ON FILE
DEBORAH GDOWIK                     ADDRESS ON FILE
DEBORAH GIBEAU                     ADDRESS ON FILE
DEBORAH GONZALEZ                   ADDRESS ON FILE
DEBORAH HALEM                      ADDRESS ON FILE
DEBORAH HARRELL                    ADDRESS ON FILE
DEBORAH HART                       ADDRESS ON FILE
DEBORAH HATTABAUGH                 ADDRESS ON FILE
DEBORAH HAWK                       ADDRESS ON FILE
DEBORAH JACOBS                     ADDRESS ON FILE
DEBORAH KINGERY                    ADDRESS ON FILE
DEBORAH KLEINMAN                   ADDRESS ON FILE
DEBORAH KNAPP                      ADDRESS ON FILE
DEBORAH KOHLENBERG                 ADDRESS ON FILE
DEBORAH LANTZ                      ADDRESS ON FILE
DEBORAH LEONARD                    ADDRESS ON FILE
DEBORAH LYNCH                      ADDRESS ON FILE
DEBORAH MANNING                    ADDRESS ON FILE
DEBORAH MARGOLIS                   ADDRESS ON FILE
DEBORAH MCELRATH                   ADDRESS ON FILE
DEBORAH METTS                      ADDRESS ON FILE
DEBORAH MORRIS                     ADDRESS ON FILE
DEBORAH MOSER                      ADDRESS ON FILE
DEBORAH NUNEZ                      ADDRESS ON FILE
DEBORAH ODONNELL                   ADDRESS ON FILE
DEBORAH PATTERSON                  ADDRESS ON FILE
DEBORAH RATHBUN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 557 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 782 of 2235

Claim Name                          Address Information
DEBORAH ROBINSON                    ADDRESS ON FILE
DEBORAH RODRIGUEZ                   ADDRESS ON FILE
DEBORAH RUPP                        ADDRESS ON FILE
DEBORAH SARGEANT                    ADDRESS ON FILE
DEBORAH SHEAFFER                    ADDRESS ON FILE
DEBORAH SISK                        ADDRESS ON FILE
DEBORAH STORRS                      ADDRESS ON FILE
DEBORAH TUCCILLO                    ADDRESS ON FILE
DEBORAH VANDERHOOF                  ADDRESS ON FILE
DEBORAH VOORHEES                    ADDRESS ON FILE
DEBORAH WHEELER                     ADDRESS ON FILE
DEBORAH WIDGET                      ADDRESS ON FILE
DEBORAH WILLIAMS                    ADDRESS ON FILE
DEBORAH WILLIAMSON                  ADDRESS ON FILE
DEBORAH WISNIEWSKI                  ADDRESS ON FILE
DEBORAH WYRICK                      ADDRESS ON FILE
DEBORAH-LYNN KESSLER                ADDRESS ON FILE
DEBRA AVGOUSTIS                     ADDRESS ON FILE
DEBRA BECK                          ADDRESS ON FILE
DEBRA BEECHER                       ADDRESS ON FILE
DEBRA BEETS                         ADDRESS ON FILE
DEBRA BENJAMIN                      ADDRESS ON FILE
DEBRA BJORK                         ADDRESS ON FILE
DEBRA BLACKBURN                     ADDRESS ON FILE
DEBRA BUDRA                         ADDRESS ON FILE
DEBRA BULLOCK                       ADDRESS ON FILE
DEBRA BURKEEN                       ADDRESS ON FILE
DEBRA BURNS                         ADDRESS ON FILE
DEBRA CAPURIA                       ADDRESS ON FILE
DEBRA CHILDERS                      ADDRESS ON FILE
DEBRA COLLER                        ADDRESS ON FILE
DEBRA CUTAIA                        ADDRESS ON FILE
DEBRA E PEYTON                      ADDRESS ON FILE
DEBRA FISH                          ADDRESS ON FILE
DEBRA GOINS                         ADDRESS ON FILE
DEBRA GOLT                          ADDRESS ON FILE
DEBRA HARRIS                        ADDRESS ON FILE
DEBRA HAUSE                         ADDRESS ON FILE
DEBRA HURLEY                        ADDRESS ON FILE
DEBRA IMBUSH                        ADDRESS ON FILE
DEBRA JERKINS                       ADDRESS ON FILE
DEBRA JONES                         ADDRESS ON FILE
DEBRA KATZENBERGER                  ADDRESS ON FILE
DEBRA KREY                          ADDRESS ON FILE
DEBRA LANDES                        ADDRESS ON FILE
DEBRA MCCAY                         ADDRESS ON FILE
DEBRA MCCULLEY                      ADDRESS ON FILE
DEBRA MENTO                         ADDRESS ON FILE
DEBRA MITCHELL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 558 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 783 of 2235

Claim Name                        Address Information
DEBRA MOSS                        ADDRESS ON FILE
DEBRA POTTS                       ADDRESS ON FILE
DEBRA SACCO                       ADDRESS ON FILE
DEBRA SCAIFE                      ADDRESS ON FILE
DEBRA SCHEIERN                    ADDRESS ON FILE
DEBRA SCHINDLER                   ADDRESS ON FILE
DEBRA SEVRENCE                    ADDRESS ON FILE
DEBRA SMITH                       ADDRESS ON FILE
DEBRA SMITH                       ADDRESS ON FILE
DEBRA THOMAS                      ADDRESS ON FILE
DEBRA ULLERY                      ADDRESS ON FILE
DEBRA UNDERWOOD                   ADDRESS ON FILE
DEBRA WARRINER                    ADDRESS ON FILE
DEBRA WILLIAMS                    ADDRESS ON FILE
DEBRA WILSON                      ADDRESS ON FILE
DEBRA WOLFORD                     ADDRESS ON FILE
DEBRA WRIGHT                      ADDRESS ON FILE
DEBRALON THOMPSON                 ADDRESS ON FILE
DEBRASHA LYLE                     ADDRESS ON FILE
DEBRAY JOHNSON                    ADDRESS ON FILE
DEC ELECTRICAL CONTRACTORS INC    PO BOX 326 BERLIN NJ 08009
DECARLOS JACKSON                  ADDRESS ON FILE
DECARO DORAN SICLLIANO            GALLAGHER & DEBLASIS LLP 17251 MELFORD BLVD STE 200 BOWIE MD 20715
DECHANTE BUCKMON                  ADDRESS ON FILE
DECHAZ MCGEE                      ADDRESS ON FILE
DECHRISTIA CASON                  ADDRESS ON FILE
DECIANA HERRERO                   ADDRESS ON FILE
DECKLYN DAILEY                    ADDRESS ON FILE
DECLAN MULLIGAN                   ADDRESS ON FILE
DECLIN DOUGHERTY                  ADDRESS ON FILE
DECO CONCRETE LLC                 173 BORDENTOWN GEORGETOWN RD CHESTERFIELD NJ 08515
DECODA SIMPSON                    ADDRESS ON FILE
DECORIAN GOLD                     ADDRESS ON FILE
DECORRIAN RAWLINGS                ADDRESS ON FILE
DECRESCENTE DISTRIBUTING CO INC   PO BOX 231 MECHANICVILLE NY 12118
DEDAN MCCLINTON                   ADDRESS ON FILE
DEDJALINE ANDERSON                ADDRESS ON FILE
DEDRIC GARRETT                    ADDRESS ON FILE
DEDRIC NIMMER                     ADDRESS ON FILE
DEDRIC POWELL                     ADDRESS ON FILE
DEDRICK BELL                      ADDRESS ON FILE
DEDRICK BROWNLEE                  ADDRESS ON FILE
DEDRICK HINTON                    ADDRESS ON FILE
DEDRICK SMITH                     ADDRESS ON FILE
DEDRICK VARNER                    ADDRESS ON FILE
DEE BUTTRAM                       ADDRESS ON FILE
DEE ISKE                          ADDRESS ON FILE
DEE OWENS                         ADDRESS ON FILE
DEEANA PICKETT                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 559 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                         Page 784 of 2235

Claim Name                         Address Information
DEEJAYCIA LOFTON                   ADDRESS ON FILE
DEEM LLC                           6831 E 32ND STREET SUITE 200 INDIANAPOLIS IN 46226
DEENA FLEISCHMAN                   ADDRESS ON FILE
DEENA QUINN                        ADDRESS ON FILE
DEENA THERY                        ADDRESS ON FILE
DEENDRA WALKER                     ADDRESS ON FILE
DEEP CLEANING SOLUTIONS LLC        PO BOX 2204 HUDSON OH 44236
DEEP RIVER LAWN CARE LANDSCAPE     165 LOG CABIN LANE SANFORD NC 27330
DEERRICKA USSERY                   ADDRESS ON FILE
DEETER LANDSCAPE                   652 HOLLAND RD HOLLAND PA 18966
DEETRIS RAY                        ADDRESS ON FILE
DEEVON HOLLOMAN                    ADDRESS ON FILE
DEFORREST WENTZ                    ADDRESS ON FILE
DEGERRE BEAUBRUN                   ADDRESS ON FILE
DEGNER SERVICES LLC                DBA ROTO ROOTER 7375 COMMERCIAL WAY SUITE 155 HENDERSON NV 89011
DEHJA JENKINS                      ADDRESS ON FILE
DEHYAYON SMITH                     ADDRESS ON FILE
DEIDRA CAMMON                      ADDRESS ON FILE
DEIDRA GOVAN                       ADDRESS ON FILE
DEIDRA JORDAN                      ADDRESS ON FILE
DEIDRA LIDDELL                     ADDRESS ON FILE
DEIDRA ROMEO                       ADDRESS ON FILE
DEIDRA SMITH                       ADDRESS ON FILE
DEIDRE COMSTOCK                    ADDRESS ON FILE
DEIDRE HERNANDEZ                   ADDRESS ON FILE
DEIDRE SMITH                       ADDRESS ON FILE
DEIDRE WILLIAMS                    ADDRESS ON FILE
DEIGHTON HALL                      ADDRESS ON FILE
DEIJA GUEVARA                      ADDRESS ON FILE
DEION BONTON                       ADDRESS ON FILE
DEION DREW                         ADDRESS ON FILE
DEION ROBINSON                     ADDRESS ON FILE
DEION STEVENSON                    ADDRESS ON FILE
DEION STURDIVANT                   ADDRESS ON FILE
DEION WATFORD                      ADDRESS ON FILE
DEIONDRA GUENTHER                  ADDRESS ON FILE
DEIONDRA WALTON                    ADDRESS ON FILE
DEIRDRE BRIDGEMAN                  ADDRESS ON FILE
DEIRDRE DUMONT                     ADDRESS ON FILE
DEIRDRE RAGSDALE                   ADDRESS ON FILE
DEIRDRE RAWLINS                    ADDRESS ON FILE
DEIRDRE RAWLS                      ADDRESS ON FILE
DEIRDRE SABO                       ADDRESS ON FILE
DEIRDRE SULLIVAN                   ADDRESS ON FILE
DEIRDRE TIERNAN                    ADDRESS ON FILE
DEIRDRE WEEKS                      ADDRESS ON FILE
DEISAAC RUTLEDGE                   ADDRESS ON FILE
DEISI PEREZ                        ADDRESS ON FILE
DEITRICH VAUGHAN                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 560 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 785 of 2235

Claim Name                        Address Information
DEITRICH WHITE                    ADDRESS ON FILE
DEJA AUSTIN                       ADDRESS ON FILE
DEJA COTTON                       ADDRESS ON FILE
DEJA DUFF                         ADDRESS ON FILE
DEJA GATES                        ADDRESS ON FILE
DEJA GONZALEZ                     ADDRESS ON FILE
DEJA HALE                         ADDRESS ON FILE
DEJA HILL                         ADDRESS ON FILE
DEJA HUGHSTON                     ADDRESS ON FILE
DEJA KELLY                        ADDRESS ON FILE
DEJA KING                         ADDRESS ON FILE
DEJA LOWE                         ADDRESS ON FILE
DEJA LOWE                         ADDRESS ON FILE
DEJA METRO                        ADDRESS ON FILE
DEJA MOORE                        ADDRESS ON FILE
DEJA PARR                         ADDRESS ON FILE
DEJA PETTIWAY                     ADDRESS ON FILE
DEJA PRIMER                       ADDRESS ON FILE
DEJA WALLACE                      ADDRESS ON FILE
DEJA WILDER                       ADDRESS ON FILE
DEJA WILLIAMS                     ADDRESS ON FILE
DEJA WILSON                       ADDRESS ON FILE
DEJA WILSON                       ADDRESS ON FILE
DEJA WOOD                         ADDRESS ON FILE
DEJA WYCHE                        ADDRESS ON FILE
DEJA-NEA LOWERY-HAZLEY            ADDRESS ON FILE
DEJAH DOUGHTY                     ADDRESS ON FILE
DEJAH WASHINGTON                  ADDRESS ON FILE
DEJAHN RUFFIN                     ADDRESS ON FILE
DEJANAIRRA WEATHERSPOON           ADDRESS ON FILE
DEJANAY TAYLOR                    ADDRESS ON FILE
DEJANIQUE CROCKER                 ADDRESS ON FILE
DEJANIQUE MITCHELL                ADDRESS ON FILE
DEJARRIUS FISHER                  ADDRESS ON FILE
DEJAUN JACKSON                    ADDRESS ON FILE
DEJAUN SMITH                      ADDRESS ON FILE
DEJEONNA TANKS                    ADDRESS ON FILE
DEJESUS AMARO                     ADDRESS ON FILE
DEJION SMITH                      ADDRESS ON FILE
DEJOHN JOYNER                     ADDRESS ON FILE
DEJON GIBBY                       ADDRESS ON FILE
DEJON SINCLAIR                    ADDRESS ON FILE
DEJUAN DANIELS JR                 ADDRESS ON FILE
DEJUAN EDWARDS                    ADDRESS ON FILE
DEJUAN ORAM                       ADDRESS ON FILE
DEJUAN TINNIN                     ADDRESS ON FILE
DEJUANA REDDING                   ADDRESS ON FILE
DEJUN GRIFFIN                     ADDRESS ON FILE
DEJYRIA CHURCHILL                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 561 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 786 of 2235

Claim Name                           Address Information
DEJZA BRODERDORP                     ADDRESS ON FILE
DEKALB COUNTY                        300 GRAND AVE SE 100 PROBATE JUDGE FORT PAYNE AL 35967
DEKALB COUNTY BOARD OF HEALTH        455 WINN WAY STE 320 DECATUR GA 30030
DEKALB COUNTY FINANCE                PO BOX 71224 CHARLOTTE NC 28272
DEKALB COUNTY FINANCE                1300 COMMERCE DR DECATUR GA 30030
DEKALB COUNTY HEALTH DEPARTMENT      PO BOX 680347 FT PAYNE AL 35968
DEKALB COUNTY REVENUE COMMISSIONER   206 GRAND AVE SW FORT PAYNE AL 35967
DEKALB MED HILLANDALE                PO BOX 935083 ATLANTA GA 31193
DEKERRION KNIGHT                     ADDRESS ON FILE
DEKIERA WARREN                       ADDRESS ON FILE
DEKOTA JOHNSON                       ADDRESS ON FILE
DEKOTA RYDER                         ADDRESS ON FILE
DELAIAH RUSSELL                      ADDRESS ON FILE
DELAN SALEH                          ADDRESS ON FILE
DELANA KEENE                         ADDRESS ON FILE
DELANA RICHARDSON                    ADDRESS ON FILE
DELANA STRICKLAND                    ADDRESS ON FILE
DELAND FULWOOD                       ADDRESS ON FILE
DELANEY BEHLING                      ADDRESS ON FILE
DELANEY BELL                         ADDRESS ON FILE
DELANEY BURKS                        ADDRESS ON FILE
DELANEY CROSBY                       ADDRESS ON FILE
DELANEY DILLON                       ADDRESS ON FILE
DELANEY DUKE                         ADDRESS ON FILE
DELANEY HYNDMAN                      ADDRESS ON FILE
DELANEY MANNING                      ADDRESS ON FILE
DELANEY REDDEN                       ADDRESS ON FILE
DELANEY REEVES                       ADDRESS ON FILE
DELANEY SCHMIDT                      ADDRESS ON FILE
DELANEY SPENCER                      ADDRESS ON FILE
DELANEY USSERY                       ADDRESS ON FILE
DELANIA NORRIS                       ADDRESS ON FILE
DELANNO PALMORE                      ADDRESS ON FILE
DELANO BOONE                         ADDRESS ON FILE
DELANO GADZIA                        ADDRESS ON FILE
DELANO YOUNG                         ADDRESS ON FILE
DELANTAY ALLISON                     ADDRESS ON FILE
DELANTE BARNES                       ADDRESS ON FILE
DELANTE GRANT                        ADDRESS ON FILE
DELANTE HOLLEY                       ADDRESS ON FILE
DELANY GLASS                         ADDRESS ON FILE
DELAS BRUNSON                        ADDRESS ON FILE
DELASCIO DANCY                       ADDRESS ON FILE
DELAWARE COUNTY HEALTH DEPARTMENT    125 NORTH MULBERRY ST MUNCIE IN 47305
DELAWARE DEPARTMENT OF LABOR         4425 NORTH MARKET S WILMINGTON DE 19802
DELAWARE DIVISION OF REVENUE         820 N FRENCH ST WILMINGTON DE 19801
DELAWARE DIVISION OF REVENUE         PO BOX 8750 WILMINGTON DE 19899
DELAWARE DIVISION OF REVENUE         540 S DUPONT HIGHWAY DOVER DE 19901
DELAWARE DIVISION OF REVENUE         20653 DUPONT BLVD STE 2 GEORGETOWN DE 19947



Epiq Corporate Restructuring, LLC                                                               Page 562 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                 Service List
                                                                           Page 787 of 2235

Claim Name                            Address Information
DELAWARE EMPLOYMENT TRAINING FUND     PO BOX 41780 PHILADELPHIA PA 19101
DELAWARE GENERAL HEALTH DIST          PO BOX 570 DELAWARE OH 43015
DELAWARE HEALTH AND SOCIAL SERVICES   MAIN ADMINSTRATION BUILDING ATTN: GABRIELA KEJNER CHIEF OF STAFF 1901 N.
                                      DUPONT HIGHWAY NEW CASTLE DE 19720
DELAWARE SECRETARY OF STATE           DELEWARE DIV OF CORPORATIONS 401 FEDERAL STREET SUITE 4 DOVER DE 19901
DELAWARE SECRETARY OF STATE           DIVISION OF CORPORATIONS FRANCHISE TAX P.O. BOX 898 DOVER DE 19903
DELAWARE STATE ESCHEATOR              PO BOX 8923 ATTN HOLDER REPORTING TEAM WILMINGTON DE 19899
DELAWARE STATE TREASURY               820 SILVER LAKE BLVD., SUITE 100 DOVER DE 19904
DELAYSHA MCKENZIE                     ADDRESS ON FILE
DELCORY ALLEN                         ADDRESS ON FILE
DELDRICK FRANKLIN                     ADDRESS ON FILE
DELDRICK SMALL                        ADDRESS ON FILE
DELDRIQUZ WALLACE                     ADDRESS ON FILE
DELEISHA WALKER                       ADDRESS ON FILE
DELERON TALLEY                        ADDRESS ON FILE
DELETTA GRAHAM                        ADDRESS ON FILE
DELFINA BENITEZ                       ADDRESS ON FILE
DELIA ARROYO                          ADDRESS ON FILE
DELIA BONNER                          ADDRESS ON FILE
DELIA LUAT                            ADDRESS ON FILE
DELIA LUCERO-BRAVO                    ADDRESS ON FILE
DELIA POPA                            ADDRESS ON FILE
DELIA RECINOS                         ADDRESS ON FILE
DELIA WILDER                          ADDRESS ON FILE
DELIGHT RUSHLOW                       ADDRESS ON FILE
DELILA GOMEZ                          ADDRESS ON FILE
DELILAH ALMOND                        ADDRESS ON FILE
DELILAH CORSON                        ADDRESS ON FILE
DELILAH PRICE                         ADDRESS ON FILE
DELISA PLATT                          ADDRESS ON FILE
DELISA ROBINSON                       ADDRESS ON FILE
DELISIA ABSTON                        ADDRESS ON FILE
DELISSIA TATUM                        ADDRESS ON FILE
DELJUAN SCOTT                         ADDRESS ON FILE
DELL BURGESS                          ADDRESS ON FILE
DELL CARTLEDGE                        ADDRESS ON FILE
DELL FINANCIAL SERVICES LLC           ONE DELL WAY MAIL STOP-PS2DF-23 ROUND ROCK TX 78682-0001
DELL MARKETING LP                     C/O DELL USA LP PO BOX 534118 PO BOX 534118 ATLANTA GA 30353
DELLA ABERCROMBIE                     ADDRESS ON FILE
DELLA SKINNER                         ADDRESS ON FILE
DELLANY FORRESTER                     ADDRESS ON FILE
DELLISHEA DALY-MCARTHUR               ADDRESS ON FILE
DELLVEON LINDSEY                      ADDRESS ON FILE
DELMAR DISTRIBUTING                   6829 WALDO DELAWARE ROAD PO BOX 156 WALDO OH 43356
DELMAR GUILLEN                        ADDRESS ON FILE
DELMAR HAMILTON                       ADDRESS ON FILE
DELMAR WOOTEN                         ADDRESS ON FILE
DELMARVA POWER                        ATTN BANKRUPTCY DIVISION 5 COLLINS DR, STE 2133 MAIL STOP 84CP42 CARNEYS POINT
                                      NJ 08069



Epiq Corporate Restructuring, LLC                                                                  Page 563 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 788 of 2235

Claim Name                          Address Information
DELMARVA POWER                      PO BOX 13609 PHILADELPHIA PA 19101
DELMESHIA RICHARDSON                ADDRESS ON FILE
DELMIS MCKENDALL                    ADDRESS ON FILE
DELON HERRON                        ADDRESS ON FILE
DELON STEVENSON                     ADDRESS ON FILE
DELONNA STEVENS                     ADDRESS ON FILE
DELONO HIGGINBOTHAM                 ADDRESS ON FILE
DELONTANE HAWKINS                   ADDRESS ON FILE
DELONTE BROOKS                      ADDRESS ON FILE
DELONTE POWELL                      ADDRESS ON FILE
DELONTE WINDSOR                     ADDRESS ON FILE
DELORES BLAISE                      ADDRESS ON FILE
DELORES DEAN                        ADDRESS ON FILE
DELORES PIERCE                      ADDRESS ON FILE
DELORES WHITLOCK                    ADDRESS ON FILE
DELORIEN HALSEY                     ADDRESS ON FILE
DELORIS MITCHUM                     ADDRESS ON FILE
DELPHINE HOLDER                     ADDRESS ON FILE
DELQUAN MOORE                       ADDRESS ON FILE
DELQUIN YOUNG                       ADDRESS ON FILE
DELRONDA BETHEA                     ADDRESS ON FILE
DELROY MCDANIEL                     ADDRESS ON FILE
DELROY SMITH                        ADDRESS ON FILE
DELROYCE JACKSON                    ADDRESS ON FILE
DELSHAWN ARNOLD                     ADDRESS ON FILE
DELSHON ADAMS                       ADDRESS ON FILE
DELTA DEVINE LLC                    C/O COLLIERS INTERNATIONAL PO BOX 11610 COLUMBIA SC 29211
DELTA REFRIGERATION COMPANY LLC     3657 STARWOOD TRAIL LILBURN GA 30047
DELUKA MCCAIN                       ADDRESS ON FILE
DELVIN MALAKA                       ADDRESS ON FILE
DELVIN MASON                        ADDRESS ON FILE
DELVIN RAMOS                        ADDRESS ON FILE
DELVIN WILLIAMS                     ADDRESS ON FILE
DELVON PAULINO                      ADDRESS ON FILE
DEMAKCO HENDERSON                   ADDRESS ON FILE
DEMANTRE SCHULTZ                    ADDRESS ON FILE
DEMARA BARNES                       ADDRESS ON FILE
DEMARCO MURRAYSTUBBS                ADDRESS ON FILE
DEMARCO NEAL                        ADDRESS ON FILE
DEMARCO RUCKER                      ADDRESS ON FILE
DEMARCO SEPHES                      ADDRESS ON FILE
DEMARCO THOMPSON                    ADDRESS ON FILE
DEMARCUS COBB                       ADDRESS ON FILE
DEMARCUS DICKERSON                  ADDRESS ON FILE
DEMARCUS DUNN                       ADDRESS ON FILE
DEMARCUS NEELEY                     ADDRESS ON FILE
DEMARCUS SIBERT                     ADDRESS ON FILE
DEMARCUS SLIGH                      ADDRESS ON FILE
DEMARI BARNETT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 564 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                        Page 789 of 2235

Claim Name                        Address Information
DEMARIO HARDY                     ADDRESS ON FILE
DEMARIO HENDERSON                 ADDRESS ON FILE
DEMARIO JACKSON                   ADDRESS ON FILE
DEMARIO JONES                     ADDRESS ON FILE
DEMARION RUSSELL                  ADDRESS ON FILE
DEMARIUS WESTBROOK                ADDRESS ON FILE
DEMARJAE ROUSER                   ADDRESS ON FILE
DEMARKO QUARLES                   ADDRESS ON FILE
DEMARKUS HICKS                    ADDRESS ON FILE
DEMARQUELL LANIER                 ADDRESS ON FILE
DEMARQUES HAMILTON                ADDRESS ON FILE
DEMARQUES WARREN                  ADDRESS ON FILE
DEMARQUIS GADSON                  ADDRESS ON FILE
DEMARQUIS GIST                    ADDRESS ON FILE
DEMARRIA VAUGHN                   ADDRESS ON FILE
DEMARRIO HOGAN                    ADDRESS ON FILE
DEMARYEA LARRY                    ADDRESS ON FILE
DEMARYIAN WINGARD                 ADDRESS ON FILE
DEMCO XVIII LLC GARY D. ROBERTS   45501 HELM STREET PLYMOUTH MI 48170
DEMEATREAS WHATLEY                ADDRESS ON FILE
DEMEETRYE NORWOOD                 ADDRESS ON FILE
DEMEKUS CLARK                     ADDRESS ON FILE
DEMERIS WALKER                    ADDRESS ON FILE
DEMERR LEE                        ADDRESS ON FILE
DEMESHA HOUSTON                   ADDRESS ON FILE
DEMETIA ROBERTS                   ADDRESS ON FILE
DEMETRA DENNIS                    ADDRESS ON FILE
DEMETRAS BRASLEY                  ADDRESS ON FILE
DEMETREA BRUCE                    ADDRESS ON FILE
DEMETREIS RAWLS                   ADDRESS ON FILE
DEMETRI GALLOWAY                  ADDRESS ON FILE
DEMETRI HAMILTON                  ADDRESS ON FILE
DEMETRI WRIGHT                    ADDRESS ON FILE
DEMETRIA BELL                     ADDRESS ON FILE
DEMETRIA MADDEN                   ADDRESS ON FILE
DEMETRIA SIMPSON                  ADDRESS ON FILE
DEMETRIA WHITE                    ADDRESS ON FILE
DEMETRIA WRIGHT                   ADDRESS ON FILE
DEMETRIAL ALLEN                   ADDRESS ON FILE
DEMETRIAN BLAKE                   ADDRESS ON FILE
DEMETRIAS DUCK                    ADDRESS ON FILE
DEMETRIC FARLEY                   ADDRESS ON FILE
DEMETRIC JOHNSON                  ADDRESS ON FILE
DEMETRIC SOLOMON                  ADDRESS ON FILE
DEMETRICA STILLS                  ADDRESS ON FILE
DEMETRICE BRAYBOY                 ADDRESS ON FILE
DEMETRICE MALONE                  ADDRESS ON FILE
DEMETRICE REID                    ADDRESS ON FILE
DEMETRICE WHITE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 565 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 790 of 2235

Claim Name                           Address Information
DEMETRICK MADDOX                     ADDRESS ON FILE
DEMETRIO LOPEZ                       ADDRESS ON FILE
DEMETRIO TAPIA                       ADDRESS ON FILE
DEMETRIOUS WHITE                     ADDRESS ON FILE
DEMETRIS BLACKMON                    ADDRESS ON FILE
DEMETRIS MILLER                      ADDRESS ON FILE
DEMETRIS RAYSOR                      ADDRESS ON FILE
DEMETRIS ROBERTS                     ADDRESS ON FILE
DEMETRIS TYLER-BELL                  ADDRESS ON FILE
DEMETRIUS ALLEN                      ADDRESS ON FILE
DEMETRIUS ANDERSON                   ADDRESS ON FILE
DEMETRIUS BAILEY                     ADDRESS ON FILE
DEMETRIUS BANKS                      ADDRESS ON FILE
DEMETRIUS BASS                       ADDRESS ON FILE
DEMETRIUS BELLOWS                    ADDRESS ON FILE
DEMETRIUS BILBO                      ADDRESS ON FILE
DEMETRIUS BOWENS                     ADDRESS ON FILE
DEMETRIUS BRIGGS                     ADDRESS ON FILE
DEMETRIUS CHERRY                     ADDRESS ON FILE
DEMETRIUS COLVIN                     ADDRESS ON FILE
DEMETRIUS COUNCIL                    ADDRESS ON FILE
DEMETRIUS DEMORY                     ADDRESS ON FILE
DEMETRIUS EADY                       ADDRESS ON FILE
DEMETRIUS GALLMAN                    ADDRESS ON FILE
DEMETRIUS GARDNER                    ADDRESS ON FILE
DEMETRIUS GREEN                      ADDRESS ON FILE
DEMETRIUS HALTIWANGER                ADDRESS ON FILE
DEMETRIUS HENDERSON                  ADDRESS ON FILE
DEMETRIUS HIGGINS                    ADDRESS ON FILE
DEMETRIUS JONES                      ADDRESS ON FILE
DEMETRIUS JONES                      ADDRESS ON FILE
DEMETRIUS LEACH                      ADDRESS ON FILE
DEMETRIUS MITCHELL                   ADDRESS ON FILE
DEMETRIUS ORTIZ                      ADDRESS ON FILE
DEMETRIUS PATTON                     ADDRESS ON FILE
DEMETRIUS PEOPLES                    ADDRESS ON FILE
DEMETRIUS PORTER                     ADDRESS ON FILE
DEMETRIUS SANDERS                    ADDRESS ON FILE
DEMETRIUS SAULS                      ADDRESS ON FILE
DEMETRIUS SAVAGE                     ADDRESS ON FILE
DEMETRIUS STAGGERS                   ADDRESS ON FILE
DEMETRIUS STOKES                     ADDRESS ON FILE
DEMETRIUS TAYLOR                     ADDRESS ON FILE
DEMETRIUS VANN                       ADDRESS ON FILE
DEMETRIUS WASHINGTON                 ADDRESS ON FILE
DEMETRIUS WILLIAMS                   ADDRESS ON FILE
DEMETRIUS YOUNG                      ADDRESS ON FILE
DEMETRIUS YOUNG                      ADDRESS ON FILE
DEMETRUIS GRIFFIN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 566 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                   Service List
                                                                             Page 791 of 2235

Claim Name                              Address Information
DEMEYAN PARKER                          ADDRESS ON FILE
DEMI ADDISON                            ADDRESS ON FILE
DEMI BROGER                             ADDRESS ON FILE
DEMI DAVIS                              ADDRESS ON FILE
DEMI FIGUEROA                           ADDRESS ON FILE
DEMI GONZALES                           ADDRESS ON FILE
DEMI MORGAN                             ADDRESS ON FILE
DEMI SHOEMAKE                           ADDRESS ON FILE
DEMIANNA HILL                           ADDRESS ON FILE
DEMING PARKER HOFFMAN CAMPBELL & DALY   2 E BRYAN ST STE 602 SAVANNAH GA 31401
DEMISHEIA FORD                          ADDRESS ON FILE
DEMITRA SKOOFALOS                       ADDRESS ON FILE
DEMITRI BARNETT                         ADDRESS ON FILE
DEMITRI MANCINI                         ADDRESS ON FILE
DEMITRI TAYLOR                          ADDRESS ON FILE
DEMITRI WALTERS                         ADDRESS ON FILE
DEMITRIA CREASE                         ADDRESS ON FILE
DEMITRIS KEYES                          ADDRESS ON FILE
DEMITRIS MCGHEE                         ADDRESS ON FILE
DEMJANJUJK HARRRIEL                     ADDRESS ON FILE
DEMMI TERRY                             ADDRESS ON FILE
DEMON SMITH                             ADDRESS ON FILE
DEMOND ALLEN                            ADDRESS ON FILE
DEMOND BUSH                             ADDRESS ON FILE
DEMOND BYRD                             ADDRESS ON FILE
DEMOND COE                              ADDRESS ON FILE
DEMOND GALLOWAY                         ADDRESS ON FILE
DEMOND HILL                             ADDRESS ON FILE
DEMOND MANLEY                           ADDRESS ON FILE
DEMOND PULLIAM                          ADDRESS ON FILE
DEMOND SIGNS INC                        93 BETTY LANE OFALLON IL 62269
DEMONE JOHNSON                          ADDRESS ON FILE
DEMONIE ARTIS                           ADDRESS ON FILE
DEMONJA BLACKWELL                       ADDRESS ON FILE
DEMONT HODO                             ADDRESS ON FILE
DEMONTA DAVIS                           ADDRESS ON FILE
DEMONTA HUGULEY                         ADDRESS ON FILE
DEMONTA WARREN                          ADDRESS ON FILE
DEMONTE BELL                            ADDRESS ON FILE
DEMONTE GATEWOOD                        ADDRESS ON FILE
DEMONTE THOMAS                          ADDRESS ON FILE
DEMONTI JOHNSON                         ADDRESS ON FILE
DEMONTICO ANDERSON                      ADDRESS ON FILE
DEMONTRE HARVEY                         ADDRESS ON FILE
DEMONTRE HUTCHESON                      ADDRESS ON FILE
DEMONTTI ANGLEN                         ADDRESS ON FILE
DEMORRIS HORTON                         ADDRESS ON FILE
DEMOUNTRIA BARNETT                      ADDRESS ON FILE
DEMOZIA WHITAKER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 567 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                           Page 792 of 2235

Claim Name                           Address Information
DEMPSEY DILLARD                      ADDRESS ON FILE
DEMYCHA WILSON                       ADDRESS ON FILE
DEMYIA JOHNS                         ADDRESS ON FILE
DEMYKO GRACE                         ADDRESS ON FILE
DENA KEOGH                           ADDRESS ON FILE
DENA MCKINNEY                        ADDRESS ON FILE
DENA MORALES                         ADDRESS ON FILE
DENA RODELL                          ADDRESS ON FILE
DENAE KELLEY                         ADDRESS ON FILE
DENAE KLEEHAMMER                     ADDRESS ON FILE
DENAE ROGERS                         ADDRESS ON FILE
DENAE WILLIAMS                       ADDRESS ON FILE
DENAISA MOSES-SHARP                  ADDRESS ON FILE
DENAISHA COLEMAN                     ADDRESS ON FILE
DENAJHAE CLYDE                       ADDRESS ON FILE
DENAJIAH THOMAS                      ADDRESS ON FILE
DENARDO REID                         ADDRESS ON FILE
DENARDO ROBERTSON                    ADDRESS ON FILE
DENASHIA GARRETT                     ADDRESS ON FILE
DENASHIA GARRETT                     ADDRESS ON FILE
DENASIA WALLACE                      ADDRESS ON FILE
DENAY WILSON                         ADDRESS ON FILE
DENEA BURTS                          ADDRESS ON FILE
DENECEA BROWN                        ADDRESS ON FILE
DENEE JACKSON                        ADDRESS ON FILE
DENEEN BONNEVILLE                    ADDRESS ON FILE
DENEICE AGUIAR                       ADDRESS ON FILE
DENEISHA DONALDS                     ADDRESS ON FILE
DENENBERG TAP SERVICE                1498 SEVEN VALLEYS RD YORK PA 17408
DENENBERG TAP SERVICE                470 SAN CLEMENTI DR FLEMING ISLAND FL 32003
DENERRO THORNTON                     ADDRESS ON FILE
DENETRIA WARREN                      ADDRESS ON FILE
DENETTA DURR                         ADDRESS ON FILE
DENETTE WILLIAMS                     ADDRESS ON FILE
DENG BOL                             ADDRESS ON FILE
DENICE TONER                         ADDRESS ON FILE
DENICKA SAVAGE                       ADDRESS ON FILE
DENIINE LASCH                        ADDRESS ON FILE
DENILYNNE PULTE                      ADDRESS ON FILE
DENIS ANDRADE                        ADDRESS ON FILE
DENIS BERTRAND                       ADDRESS ON FILE
DENIS DELALIC                        ADDRESS ON FILE
DENIS JULES                          ADDRESS ON FILE
DENIS MONTOYA                        ADDRESS ON FILE
DENIS ROMANCHENKO                    ADDRESS ON FILE
DENISAH CARR                         ADDRESS ON FILE
DENISE AILLS                         ADDRESS ON FILE
DENISE ALMON                         ADDRESS ON FILE
DENISE BALAS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 568 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 793 of 2235

Claim Name                           Address Information
DENISE BATISTA                       ADDRESS ON FILE
DENISE BERGER                        ADDRESS ON FILE
DENISE BLY                           ADDRESS ON FILE
DENISE BUCKUS                        ADDRESS ON FILE
DENISE BURKE                         ADDRESS ON FILE
DENISE BURTON                        ADDRESS ON FILE
DENISE CONOVER                       ADDRESS ON FILE
DENISE DEVER                         ADDRESS ON FILE
DENISE DINGLE                        ADDRESS ON FILE
DENISE DOUGLAS                       ADDRESS ON FILE
DENISE FERRARA SLATER                ADDRESS ON FILE
DENISE FORD                          ADDRESS ON FILE
DENISE GATHINGS                      ADDRESS ON FILE
DENISE GIBSON                        ADDRESS ON FILE
DENISE JIMENEZ                       ADDRESS ON FILE
DENISE KALAPOS                       ADDRESS ON FILE
DENISE KENDRICK                      ADDRESS ON FILE
DENISE KING                          ADDRESS ON FILE
DENISE LINDBLADE                     ADDRESS ON FILE
DENISE OLMSTEAD                      ADDRESS ON FILE
DENISE PERKINS                       ADDRESS ON FILE
DENISE PERKINS                       ADDRESS ON FILE
DENISE PRUDHOMME                     ADDRESS ON FILE
DENISE RICKER                        ADDRESS ON FILE
DENISE RUDOLPH                       ADDRESS ON FILE
DENISE RUSSELL                       ADDRESS ON FILE
DENISE SALLEY                        ADDRESS ON FILE
DENISE SINFFIELD                     ADDRESS ON FILE
DENISE SLACK                         ADDRESS ON FILE
DENISE SMITH                         ADDRESS ON FILE
DENISE SNOWDEN                       ADDRESS ON FILE
DENISE SPEAR                         ADDRESS ON FILE
DENISE STONE                         ADDRESS ON FILE
DENISE TEIXEIRA                      ADDRESS ON FILE
DENISE TEJEDOR                       ADDRESS ON FILE
DENISE WHEAT                         ADDRESS ON FILE
DENISE WHITE                         ADDRESS ON FILE
DENISE WILLIUAMS                     ADDRESS ON FILE
DENISE WOOLDRIDGE                    ADDRESS ON FILE
DENISE YERIAN                        ADDRESS ON FILE
DENISHA ALLEN                        ADDRESS ON FILE
DENISHA COLLINGSWORTH                ADDRESS ON FILE
DENISHA MANN                         ADDRESS ON FILE
DENISHA MCCOMBER                     ADDRESS ON FILE
DENISHA RIVERA                       ADDRESS ON FILE
DENISHA WILLIAMS                     ADDRESS ON FILE
DENISHIA BROWN                       ADDRESS ON FILE
DENISIA CROFTS                       ADDRESS ON FILE
DENISSE GUZMAN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 569 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 794 of 2235

Claim Name                        Address Information
DENISSE RODRIGUEZ                 ADDRESS ON FILE
DENITRA HORNE                     ADDRESS ON FILE
DENNARIUS BARNETT                 ADDRESS ON FILE
DENNEIVA DWYER                    ADDRESS ON FILE
DENNIS AND SHARON AZEVEDO         ADDRESS ON FILE
DENNIS BAILEY                     ADDRESS ON FILE
DENNIS BRYANT                     ADDRESS ON FILE
DENNIS BURTS                      ADDRESS ON FILE
DENNIS CASH                       ADDRESS ON FILE
DENNIS CHAN                       ADDRESS ON FILE
DENNIS COLE                       ADDRESS ON FILE
DENNIS CONNER                     ADDRESS ON FILE
DENNIS CULLENDER                  ADDRESS ON FILE
DENNIS DEVONISH                   ADDRESS ON FILE
DENNIS DISABATINO                 ADDRESS ON FILE
DENNIS DODGE                      ADDRESS ON FILE
DENNIS DUVALL                     ADDRESS ON FILE
DENNIS DWYER                      ADDRESS ON FILE
DENNIS EDWARDS                    ADDRESS ON FILE
DENNIS FERENCHIK                  ADDRESS ON FILE
DENNIS FRANCIS                    ADDRESS ON FILE
DENNIS GIBSON                     ADDRESS ON FILE
DENNIS GORMISH                    ADDRESS ON FILE
DENNIS GREAVES                    ADDRESS ON FILE
DENNIS HAMLIN                     ADDRESS ON FILE
DENNIS HAYTH                      ADDRESS ON FILE
DENNIS HENDERSON                  ADDRESS ON FILE
DENNIS HENRY                      ADDRESS ON FILE
DENNIS HERMANN                    ADDRESS ON FILE
DENNIS HILL                       ADDRESS ON FILE
DENNIS HOSKINS                    ADDRESS ON FILE
DENNIS JONES                      ADDRESS ON FILE
DENNIS JORDAN                     ADDRESS ON FILE
DENNIS KNIGHTING                  ADDRESS ON FILE
DENNIS KNOETGEN                   ADDRESS ON FILE
DENNIS LATTINVILLE                ADDRESS ON FILE
DENNIS LAWN CARE                  111 E FOREST AVE NORTH AUGUSTA SC 29841
DENNIS LEE                        ADDRESS ON FILE
DENNIS LEHR                       ADDRESS ON FILE
DENNIS LIVINGSTON                 ADDRESS ON FILE
DENNIS MARTIN                     ADDRESS ON FILE
DENNIS MARTINEZ                   ADDRESS ON FILE
DENNIS MAYO                       ADDRESS ON FILE
DENNIS MILLER                     ADDRESS ON FILE
DENNIS MILLER                     ADDRESS ON FILE
DENNIS MORLEY                     ADDRESS ON FILE
DENNIS NETTLES                    ADDRESS ON FILE
DENNIS PAPER FOOD SERVICE         101 MECAW ROAD HAMPDEN ME 04444
DENNIS PERARO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 570 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 795 of 2235

Claim Name                          Address Information
DENNIS QUANTZ                       ADDRESS ON FILE
DENNIS R JOHNSON                    ADDRESS ON FILE
DENNIS RAMOS                        ADDRESS ON FILE
DENNIS REFRIGERATION                PO BOX 332 WOODSTOCK AVE HOPWOOD PA 15445
DENNIS RIGGS                        ADDRESS ON FILE
DENNIS RIMER                        ADDRESS ON FILE
DENNIS ROBBINS                      ADDRESS ON FILE
DENNIS SMITH                        ADDRESS ON FILE
DENNIS TEEHAN                       ADDRESS ON FILE
DENNIS THOMPSON                     ADDRESS ON FILE
DENNIS TUCKER                       ADDRESS ON FILE
DENNIS VILLALOBOS                   ADDRESS ON FILE
DENNIS WASHER                       ADDRESS ON FILE
DENNISE BROCKINGTON                 ADDRESS ON FILE
DENNISE GONZALEZ                    ADDRESS ON FILE
DENNISHA HEARN                      ADDRESS ON FILE
DENNISHYIA WILSON                   ADDRESS ON FILE
DENNISSEE LAMIGO                    ADDRESS ON FILE
DENNIZ CARGILE                      ADDRESS ON FILE
DENNY L KAGASOFF REVOCABLE TRUST    STEPHANIE KEMPFER COLLIER WELTMAN, WEINBERG & REIS 965 KEYNOTE CIRCLE
                                    CLEVELAND OH 44131-1829
DENNY L KAGASOFF REVOCABLE TRUST    STEPHANIE KEMPFER COLLIER WELTMAN, WEINBERG & REIS 180 N. LASALLE STREET,
                                    SUITE 2400 CHICAGO IL 60601
DENNY SMITH                         ADDRESS ON FILE
DENTON ERSKINE                      ADDRESS ON FILE
DENTON STRAYER                      ADDRESS ON FILE
DENVER CLAPSADLE                    ADDRESS ON FILE
DENVER DEPARTMENT OF FINANCE        201 W. COLFAX AVE. DEPARTMENT 1009 DENVER CO 80202
DENVER DEPARTMENT OF FINANCE        201 W COLFAX AVE UNIT 1010 DENVER CO 80202
DENVER FIRE DEPARTMENT              PO BOX 733422 ATTN INSPECTIONS DALLAS TX 75373
DENVER HUNTERMARK                   ADDRESS ON FILE
DENVER SYRUP BAR SUPPLY             353 W 56TH AVE DENVER CO 80216
DENVER WATER                        1600 W 12TH AVE DENVER CO 80204-3412
DENVER WATER                        PO BOX 173343 DENVER CO 80217
DENYLTON BRAZ                       ADDRESS ON FILE
DENZAL TAYLOR                       ADDRESS ON FILE
DENZEL ADAMS                        ADDRESS ON FILE
DENZEL BLACK                        ADDRESS ON FILE
DENZEL BROWN                        ADDRESS ON FILE
DENZEL CRADLE                       ADDRESS ON FILE
DENZEL DAVIS                        ADDRESS ON FILE
DENZEL DUNN                         ADDRESS ON FILE
DENZEL FARROW                       ADDRESS ON FILE
DENZEL FORD                         ADDRESS ON FILE
DENZEL FOREMAN                      ADDRESS ON FILE
DENZEL JOHNSON                      ADDRESS ON FILE
DENZEL JONES                        ADDRESS ON FILE
DENZEL LISOWSKI                     ADDRESS ON FILE
DENZEL MARTIN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 571 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 796 of 2235

Claim Name                          Address Information
DENZEL MORROW                       ADDRESS ON FILE
DENZEL PHILLIPS                     ADDRESS ON FILE
DENZEL RILEY                        ADDRESS ON FILE
DENZEL SCIPIO                       ADDRESS ON FILE
DENZEL TALTON                       ADDRESS ON FILE
DENZEL THOMPSON                     ADDRESS ON FILE
DENZEL TRICE                        ADDRESS ON FILE
DENZEL WALKER                       ADDRESS ON FILE
DENZEL WALTON                       ADDRESS ON FILE
DENZEL WASHINGTON                   ADDRESS ON FILE
DENZELLE COLLIER                    ADDRESS ON FILE
DEON BAILEY                         ADDRESS ON FILE
DEON DAVIS                          ADDRESS ON FILE
DEON FREEMAN                        ADDRESS ON FILE
DEON HUNTER                         ADDRESS ON FILE
DEON MONROE                         ADDRESS ON FILE
DEON SELLES                         ADDRESS ON FILE
DEON SHORE                          ADDRESS ON FILE
DEON SMITH                          ADDRESS ON FILE
DEON SMITH                          ADDRESS ON FILE
DEONDRA JENKINS                     ADDRESS ON FILE
DEONDRA PARKER                      ADDRESS ON FILE
DEONDRAY BANKS                      ADDRESS ON FILE
DEONDRAY CARTER                     ADDRESS ON FILE
DEONDRELL BRADLEY                   ADDRESS ON FILE
DEONNA BEAMON                       ADDRESS ON FILE
DEONNA HUGHEY                       ADDRESS ON FILE
DEONNA PEMBERTON                    ADDRESS ON FILE
DEONNE MCLENDON                     ADDRESS ON FILE
DEONTAE PARKS                       ADDRESS ON FILE
DEONTAE RHINES                      ADDRESS ON FILE
DEONTE BATTLE                       ADDRESS ON FILE
DEONTE BOLDEN                       ADDRESS ON FILE
DEONTE BRINKLEY                     ADDRESS ON FILE
DEONTE DOMINECK                     ADDRESS ON FILE
DEONTE HEARD                        ADDRESS ON FILE
DEONTE HOLLIDAY                     ADDRESS ON FILE
DEONTE LATHAM                       ADDRESS ON FILE
DEONTE NICHOLSON                    ADDRESS ON FILE
DEONTE PERKINS                      ADDRESS ON FILE
DEONTE RAINEY                       ADDRESS ON FILE
DEONTE REED                         ADDRESS ON FILE
DEONTE SELLERS                      ADDRESS ON FILE
DEONTE STURGIS                      ADDRESS ON FILE
DEONTE WADE                         ADDRESS ON FILE
DEONTE WILLIAMS-SIMS                ADDRESS ON FILE
DEONTHRA DOUGHTY                    ADDRESS ON FILE
DEONTIE BROWN                       ADDRESS ON FILE
DEONTRAE BUTLER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 572 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 797 of 2235

Claim Name                               Address Information
DEONTRAY FOSTER                          ADDRESS ON FILE
DEONTREA DURDEN                          ADDRESS ON FILE
DEOVONTE ALLEN                           ADDRESS ON FILE
DEPARTMENT OF FINANCE                    PO BOX 8368 LICENSE DIVISION SPRINGFIELD MO 65801
DEPARTMENT OF HOMELAND SECURITY          302 W WASHINGTON ST RM 241 INDIANAPOLIS IN 46204-2739
DEPARTMENT OF PUBLIC UTILITIES           PO BOX 1057 ORANGEBURG SC 29116-1057
DEPARTMENT OF REVENUE                    100 CAMBRIDGE STREET BOSTON MA 02114
DEPARTMENT OF REVENUE                    PO BOX 23191 JACKSON MS 39225
DEPARTMENT OF REVENUE                    PO BOX 29010 PHOENIX AZ 85038-9010
DEPARTMENT OF TAX AND REVENUE            PO BOX 91017 BATON ROUGE LA 70821-9017
DEPARTMENT OF TREASURY                   INTERNAL REVENUE SERVICE OGDEN UT 84201-0009
DEPARTMENT OF TREASURY - IRS             PO BOX 7346 PHILADELPHIA PA 19101-7346
DEPARTMENT OF TREASURY - IRS             1352 MARROWS RD, STE 204 NEWARK DE 19711-5445
DEPARTMENT OF VERMONT HEALTH ACCESS      VERMONT MEDICAID UNIT 280 STATE DRIVE WATERBURY VT 05671-1010
DEPENDABLE LOCK SERVICE                  323 WEST HOLLIS ST NASHUA NH 03060
DEPT OF FINANCE AND ADMIN                PO BOX 9941 LITTLE ROCK AR 72203-9941
DEPT OF FINANCE STATE COMPTROLLERS OFF   170 GREENVILLE BYPASS GREENVILLE AL 36037
DEPT OF LABOR AND INDUSTRIES             PO BOX 34022 SEATTLE WA 98124-1022
DEPT OF LABOR AND WORKFORCE DEVELOPMENT 220 FRENCH LANDING DR 4A NASHVILLE TN 37243-1002
DEPT OF PUBLIC WORKS PRETREATMENT PROG   2662 RIVA RD WWD MS 7408 ANNAPOLIS MD 21401
DEPT OF REVENUE AND TAXATION             PO BOX 6309 HELENA MT 59604-6309
DEPT OF SAFETY PROFESSIONAL SERVICES     DSPS INDUSTRY SVC INVOICING P O BOX 93086 MILWAUKEE WI 53293
DEPT OF STATE LANDS TRUST PROPERTY SECT 775 SUMMER ST NE STE 100 SALEM OR 97301
DEPT OF WORKFORCE DEVELOPMENT            PO BOX 7054 INDIANAPOLIS IN 46207-7054
DEPTFORD FIRE DISTRICT                   1370 DELSEA DR OFFICE OF FIRE MARSHAL DEPTFORD NJ 08096
DEPTFORD TWP FIRE DISTRICT NO 1          1370 DELSEA DR OFFICE OF FIRE MARSHAL DEPTFORD NJ 08096
DEQUAN BAUGH                             ADDRESS ON FILE
DEQUAN DUNNING                           ADDRESS ON FILE
DEQUAN HALL                              ADDRESS ON FILE
DEQUAN TURNER                            ADDRESS ON FILE
DEQUANTAY WINSTON                        ADDRESS ON FILE
DEQUANTE HORNE                           ADDRESS ON FILE
DEQUARIOUS CROOKS                        ADDRESS ON FILE
DEQUARIS MCLEMORE                        ADDRESS ON FILE
DEQUAWN PORTERFIELD                      ADDRESS ON FILE
DEQUIAN WATSON                           ADDRESS ON FILE
DEQUWAN THOMAS                           ADDRESS ON FILE
DEQWUAN WEBB                             ADDRESS ON FILE
DEQWVIA HALL                             ADDRESS ON FILE
DERAEL DARLING                           ADDRESS ON FILE
DERECK BOONE                             ADDRESS ON FILE
DERECK GRAHAM                            ADDRESS ON FILE
DERECK RIOS                              ADDRESS ON FILE
DERECK STEWART                           ADDRESS ON FILE
DEREK BARRY                              ADDRESS ON FILE
DEREK BARTON                             ADDRESS ON FILE
DEREK BEAUCHAINE                         ADDRESS ON FILE
DEREK BOSCO                              ADDRESS ON FILE
DEREK BRIMMER                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 573 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 798 of 2235

Claim Name                      Address Information
DEREK BRYAN                     ADDRESS ON FILE
DEREK CARRUTHERS                ADDRESS ON FILE
DEREK CARTER                    ADDRESS ON FILE
DEREK CHILDS                    ADDRESS ON FILE
DEREK CLARKE                    ADDRESS ON FILE
DEREK COLEMAN                   ADDRESS ON FILE
DEREK CRITZER                   ADDRESS ON FILE
DEREK DAVIS                     ADDRESS ON FILE
DEREK DAVIS                     ADDRESS ON FILE
DEREK DEAN                      ADDRESS ON FILE
DEREK DIMOND                    ADDRESS ON FILE
DEREK DOOEN                     ADDRESS ON FILE
DEREK DUFRENE                   ADDRESS ON FILE
DEREK DURHAM JR                 ADDRESS ON FILE
DEREK ENGELHARDT                ADDRESS ON FILE
DEREK FAWCETT                   ADDRESS ON FILE
DEREK FIELDS                    ADDRESS ON FILE
DEREK FOE                       ADDRESS ON FILE
DEREK FONTANEZ                  ADDRESS ON FILE
DEREK FRONCZAK                  ADDRESS ON FILE
DEREK FURBEE                    ADDRESS ON FILE
DEREK GALVIN                    ADDRESS ON FILE
DEREK GRAHAM                    ADDRESS ON FILE
DEREK GRAHAM                    ADDRESS ON FILE
DEREK GRAZUL                    ADDRESS ON FILE
DEREK GREEN                     ADDRESS ON FILE
DEREK HAGER                     ADDRESS ON FILE
DEREK HALL                      ADDRESS ON FILE
DEREK HAMMERLE                  ADDRESS ON FILE
DEREK HARRIS                    ADDRESS ON FILE
DEREK HASSINK                   ADDRESS ON FILE
DEREK HAYES                     ADDRESS ON FILE
DEREK HEGGIE                    ADDRESS ON FILE
DEREK HELBIG                    ADDRESS ON FILE
DEREK HOORMANN                  ADDRESS ON FILE
DEREK JESSUP                    ADDRESS ON FILE
DEREK JOHNSON                   ADDRESS ON FILE
DEREK JONES                     ADDRESS ON FILE
DEREK KEETON                    ADDRESS ON FILE
DEREK KING                      ADDRESS ON FILE
DEREK LAWSON                    ADDRESS ON FILE
DEREK LONGMIRE                  ADDRESS ON FILE
DEREK MAGNO                     ADDRESS ON FILE
DEREK MARSHALL                  ADDRESS ON FILE
DEREK MCCLOY                    ADDRESS ON FILE
DEREK MILTON                    ADDRESS ON FILE
DEREK MOORE                     ADDRESS ON FILE
DEREK MOSLEY                    ADDRESS ON FILE
DEREK NELSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 574 OF 2008
                                              RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                               Service List
                                                                      Page 799 of 2235

Claim Name                          Address Information
DEREK NETTLES                       ADDRESS ON FILE
DEREK OZOLINS                       ADDRESS ON FILE
DEREK PARTRIDGE                     ADDRESS ON FILE
DEREK PRICE                         ADDRESS ON FILE
DEREK PRUITT                        ADDRESS ON FILE
DEREK REED                          ADDRESS ON FILE
DEREK RIVERA                        ADDRESS ON FILE
DEREK RIVERA                        ADDRESS ON FILE
DEREK ROBINSON                      ADDRESS ON FILE
DEREK ROGERS                        ADDRESS ON FILE
DEREK ROSE                          ADDRESS ON FILE
DEREK RUSSELL                       ADDRESS ON FILE
DEREK RUSSELL                       ADDRESS ON FILE
DEREK RYHERD                        ADDRESS ON FILE
DEREK SHOEMAKER                     ADDRESS ON FILE
DEREK SILVA                         ADDRESS ON FILE
DEREK SIZEMORE                      ADDRESS ON FILE
DEREK SMITH                         ADDRESS ON FILE
DEREK TAPLIN                        ADDRESS ON FILE
DEREK THOMPSON                      ADDRESS ON FILE
DEREK TINSLEY                       ADDRESS ON FILE
DEREK TUTOR                         ADDRESS ON FILE
DEREK VALCOURT                      ADDRESS ON FILE
DEREK VALDEZ                        ADDRESS ON FILE
DEREK WARFIELD                      ADDRESS ON FILE
DEREK WAUGAMAN                      ADDRESS ON FILE
DEREK WHITE                         ADDRESS ON FILE
DERELL BRANCH                       ADDRESS ON FILE
DERELL KELLEY                       ADDRESS ON FILE
DERHEIMER PLUMBING HEATING AC INC   PO BOX 9119 FORT WAYNE IN 46899
DERIAN BARNES                       ADDRESS ON FILE
DERIAN GIBSON                       ADDRESS ON FILE
DERICA MATTHEWS                     ADDRESS ON FILE
DERICK BROWN                        ADDRESS ON FILE
DERICK CARDIN                       ADDRESS ON FILE
DERICK CLARKE                       ADDRESS ON FILE
DERICK HOSKINS                      ADDRESS ON FILE
DERICK JOHNSON                      ADDRESS ON FILE
DERICK JONES                        ADDRESS ON FILE
DERICK MCWHORTER                    ADDRESS ON FILE
DERICK MILLER                       ADDRESS ON FILE
DERICK NELSON                       ADDRESS ON FILE
DERICK PERERA                       ADDRESS ON FILE
DERICK PITTMAN JR                   ADDRESS ON FILE
DERICK RIVAS                        ADDRESS ON FILE
DERICK RIVERA                       ADDRESS ON FILE
DERICK SCOTT                        ADDRESS ON FILE
DERICK TIPTON                       ADDRESS ON FILE
DERICK WIGGINS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 575 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 800 of 2235

Claim Name                           Address Information
DERICKA ADAMS                        ADDRESS ON FILE
DERIEN GREEN                         ADDRESS ON FILE
DERIK BISH                           ADDRESS ON FILE
DERIK HALEY                          ADDRESS ON FILE
DERIK REKDAL                         ADDRESS ON FILE
DERIOUS CARTER                       ADDRESS ON FILE
DERMAYNE BYRD                        ADDRESS ON FILE
DEROBBIAS BROWN                      ADDRESS ON FILE
DEROESHEA DELTS                      ADDRESS ON FILE
DERON ANTONIO AMEY JR                ADDRESS ON FILE
DERON FAULKNER                       ADDRESS ON FILE
DERON HOPKINS                        ADDRESS ON FILE
DERON JOYCE                          ADDRESS ON FILE
DERON KLEINHEIDER                    ADDRESS ON FILE
DERONDRE PARKER                      ADDRESS ON FILE
DERRECK WEST                         ADDRESS ON FILE
DERRELL BECK                         ADDRESS ON FILE
DERRELL SHERROD                      ADDRESS ON FILE
DERRELL WHITE                        ADDRESS ON FILE
DERRIAH CUFFIE                       ADDRESS ON FILE
DERRIAN AUTMAN                       ADDRESS ON FILE
DERRIANA LEWIS                       ADDRESS ON FILE
DERRIC ANNIS                         ADDRESS ON FILE
DERRICA HENDERSON                    ADDRESS ON FILE
DERRICA HOLMES                       ADDRESS ON FILE
DERRICIA RILEY                       ADDRESS ON FILE
DERRICK ANDERSON                     ADDRESS ON FILE
DERRICK ANSAH-ADDO                   ADDRESS ON FILE
DERRICK ARRINGTON                    ADDRESS ON FILE
DERRICK BAKER                        ADDRESS ON FILE
DERRICK BISHOP                       ADDRESS ON FILE
DERRICK BLACK                        ADDRESS ON FILE
DERRICK BLAKE                        ADDRESS ON FILE
DERRICK BOUFFARD                     ADDRESS ON FILE
DERRICK BOX                          ADDRESS ON FILE
DERRICK BREWER                       ADDRESS ON FILE
DERRICK BROWN                        ADDRESS ON FILE
DERRICK BULLOCK                      ADDRESS ON FILE
DERRICK COLES                        ADDRESS ON FILE
DERRICK COOK                         ADDRESS ON FILE
DERRICK CRIM                         ADDRESS ON FILE
DERRICK CROW                         ADDRESS ON FILE
DERRICK DAVENPORT                    ADDRESS ON FILE
DERRICK DEGRAFFENREIDT               ADDRESS ON FILE
DERRICK DESMORNES                    ADDRESS ON FILE
DERRICK DOBBINS                      ADDRESS ON FILE
DERRICK DOOLEY                       ADDRESS ON FILE
DERRICK EDWARDS                      ADDRESS ON FILE
DERRICK ELLIS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 576 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 801 of 2235

Claim Name                        Address Information
DERRICK FEENY                     ADDRESS ON FILE
DERRICK FELDER                    ADDRESS ON FILE
DERRICK FINDLEY                   ADDRESS ON FILE
DERRICK GILLETTE                  ADDRESS ON FILE
DERRICK GOBEN                     ADDRESS ON FILE
DERRICK GODWIN                    ADDRESS ON FILE
DERRICK GOODFRIEND                ADDRESS ON FILE
DERRICK GRICE                     ADDRESS ON FILE
DERRICK HALL                      ADDRESS ON FILE
DERRICK HARVEY                    ADDRESS ON FILE
DERRICK HENDERSON                 ADDRESS ON FILE
DERRICK HILL                      ADDRESS ON FILE
DERRICK HILLS                     ADDRESS ON FILE
DERRICK HOLLIS                    ADDRESS ON FILE
DERRICK HOLMES                    ADDRESS ON FILE
DERRICK HOPKINS                   ADDRESS ON FILE
DERRICK HUDSON                    ADDRESS ON FILE
DERRICK HUNTER                    ADDRESS ON FILE
DERRICK ISAAC                     ADDRESS ON FILE
DERRICK JACKSON                   ADDRESS ON FILE
DERRICK JOHNSON                   ADDRESS ON FILE
DERRICK JOHNSON                   ADDRESS ON FILE
DERRICK JONES                     ADDRESS ON FILE
DERRICK JONES                     ADDRESS ON FILE
DERRICK JORDAN                    ADDRESS ON FILE
DERRICK JORDAN                    ADDRESS ON FILE
DERRICK KROENING                  ADDRESS ON FILE
DERRICK LIVINGSTON                ADDRESS ON FILE
DERRICK MACK                      ADDRESS ON FILE
DERRICK MALLOY                    ADDRESS ON FILE
DERRICK MASTON                    ADDRESS ON FILE
DERRICK MCCLOUD                   ADDRESS ON FILE
DERRICK MCFOWLER                  ADDRESS ON FILE
DERRICK MCKAIN                    ADDRESS ON FILE
DERRICK MELTON                    ADDRESS ON FILE
DERRICK MILLER                    ADDRESS ON FILE
DERRICK MITCHELL                  ADDRESS ON FILE
DERRICK MITCHELL                  ADDRESS ON FILE
DERRICK MITCHELL                  ADDRESS ON FILE
DERRICK MONROE                    ADDRESS ON FILE
DERRICK MOORE                     ADDRESS ON FILE
DERRICK MORALES                   ADDRESS ON FILE
DERRICK MOYA                      ADDRESS ON FILE
DERRICK MOYLER                    ADDRESS ON FILE
DERRICK MUNIZ                     ADDRESS ON FILE
DERRICK OCRAN                     ADDRESS ON FILE
DERRICK PARROTT                   ADDRESS ON FILE
DERRICK PERRY                     ADDRESS ON FILE
DERRICK PHILSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 577 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 802 of 2235

Claim Name                          Address Information
DERRICK POPE                        ADDRESS ON FILE
DERRICK POSTELL                     ADDRESS ON FILE
DERRICK REED                        ADDRESS ON FILE
DERRICK RHODES                      ADDRESS ON FILE
DERRICK ROBINSON                    ADDRESS ON FILE
DERRICK ROGERS                      ADDRESS ON FILE
DERRICK RUFFIN                      ADDRESS ON FILE
DERRICK SHADE                       ADDRESS ON FILE
DERRICK SHAHAN                      ADDRESS ON FILE
DERRICK SHEPARD                     ADDRESS ON FILE
DERRICK SIMMONS                     ADDRESS ON FILE
DERRICK SMITH                       ADDRESS ON FILE
DERRICK SNIDER                      ADDRESS ON FILE
DERRICK SPRADLING                   ADDRESS ON FILE
DERRICK STEPHENS                    ADDRESS ON FILE
DERRICK STEWART                     ADDRESS ON FILE
DERRICK STILL                       ADDRESS ON FILE
DERRICK STOFFER                     ADDRESS ON FILE
DERRICK SUTTON                      ADDRESS ON FILE
DERRICK SWISHER                     ADDRESS ON FILE
DERRICK TAYLOR                      ADDRESS ON FILE
DERRICK THOMAS                      ADDRESS ON FILE
DERRICK THOMAS                      ADDRESS ON FILE
DERRICK UNDERWOOD                   ADDRESS ON FILE
DERRICK VANTERPOOL                  ADDRESS ON FILE
DERRICK WARD                        ADDRESS ON FILE
DERRICK WARDEN                      ADDRESS ON FILE
DERRICK WATKINS                     ADDRESS ON FILE
DERRICK WATKINS                     ADDRESS ON FILE
DERRICK WELDON                      ADDRESS ON FILE
DERRICK WILLIAMS                    ADDRESS ON FILE
DERRICK WILLOUGHBY                  ADDRESS ON FILE
DERRICKA WEAKS                      ADDRESS ON FILE
DERRIEON BARNES                     ADDRESS ON FILE
DERRIKE WILLLIAMSON                 ADDRESS ON FILE
DERRIONAH CURRIE                    ADDRESS ON FILE
DERRIONTE HENRY                     ADDRESS ON FILE
DERRIUS SIMPKINS                    ADDRESS ON FILE
DERRY TWP TAX COLLECTION ASSN       610 CLEARWATER ROAD HERSHEY PA 17033
DERVAYJA FULLMORE                   ADDRESS ON FILE
DERWIN BARBER                       ADDRESS ON FILE
DERWIN PRESSLEY                     ADDRESS ON FILE
DERWIN TUCKER                       ADDRESS ON FILE
DERYAN MAXON                        ADDRESS ON FILE
DERYKAH MCIVER                      ADDRESS ON FILE
DES UNEMPLOYMENT TAX                PO BOX 52027 PHOENIX AZ 85072-2027
DESAMIA CAMPBELL                    ADDRESS ON FILE
DESARAE VALADEZ                     ADDRESS ON FILE
DESARAY GLOVER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 578 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 803 of 2235

Claim Name                         Address Information
DESARAY SPARKS                     ADDRESS ON FILE
DESARIO CANNON                     ADDRESS ON FILE
DESEAN FORD                        ADDRESS ON FILE
DESEAN MITCHELL                    ADDRESS ON FILE
DESEERAE COTTLE                    ADDRESS ON FILE
DESERAE CAMACHO                    ADDRESS ON FILE
DESERAE HAYES                      ADDRESS ON FILE
DESEREA YATES                      ADDRESS ON FILE
DESEREY PULIDO                     ADDRESS ON FILE
DESHAE MCGEE                       ADDRESS ON FILE
DESHANA MAINE                      ADDRESS ON FILE
DESHANTE JOHNSON                   ADDRESS ON FILE
DESHANTI MONTGOMERY                ADDRESS ON FILE
DESHARO INGRAHAM                   ADDRESS ON FILE
DESHAUN ALLEN                      ADDRESS ON FILE
DESHAUN BELLAMY                    ADDRESS ON FILE
DESHAUN GARRETT                    ADDRESS ON FILE
DESHAUN HANDSPIKE                  ADDRESS ON FILE
DESHAUN JAMES                      ADDRESS ON FILE
DESHAUN MOORE                      ADDRESS ON FILE
DESHAUN REED                       ADDRESS ON FILE
DESHAUN WASHINGTON                 ADDRESS ON FILE
DESHAUN WHITEHEAD                  ADDRESS ON FILE
DESHAWN BARNES                     ADDRESS ON FILE
DESHAWN BROWN                      ADDRESS ON FILE
DESHAWN CRAYTOR                    ADDRESS ON FILE
DESHAWN GRANDCHAMPS                ADDRESS ON FILE
DESHAWN HOWELL                     ADDRESS ON FILE
DESHAWN JACKSON                    ADDRESS ON FILE
DESHAWN JACKSON                    ADDRESS ON FILE
DESHAWN LUCKETT                    ADDRESS ON FILE
DESHAWN LUNA                       ADDRESS ON FILE
DESHAWN MOORE                      ADDRESS ON FILE
DESHAWN MORRIS                     ADDRESS ON FILE
DESHAWN PARHAM                     ADDRESS ON FILE
DESHAWN PRICE                      ADDRESS ON FILE
DESHAWN RACEY                      ADDRESS ON FILE
DESHAWN SHELTON                    ADDRESS ON FILE
DESHAWN SMITH                      ADDRESS ON FILE
DESHAWN SURGEON                    ADDRESS ON FILE
DESHAWN THOMAS                     ADDRESS ON FILE
DESHAWN WALKER                     ADDRESS ON FILE
DESHAWN WOOD                       ADDRESS ON FILE
DESHAWNDA BOYER-HOWARD             ADDRESS ON FILE
DESHAWNNA ALLEN                    ADDRESS ON FILE
DESHAYLA WHITEHEAD                 ADDRESS ON FILE
DESHAYNA STENNIS                   ADDRESS ON FILE
DESHAZO COLLINS                    ADDRESS ON FILE
DESHI CEPHAS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 579 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 804 of 2235

Claim Name                          Address Information
DESHIA ROBERSON                     ADDRESS ON FILE
DESHON BYNUM                        ADDRESS ON FILE
DESHON CARTER                       ADDRESS ON FILE
DESHON ELLIS                        ADDRESS ON FILE
DESHON MURPHY                       ADDRESS ON FILE
DESHON RICHMOND                     ADDRESS ON FILE
DESHONA BARRON                      ADDRESS ON FILE
DESHONE HIGGINBOTTOM                ADDRESS ON FILE
DESHONE WHITT                       ADDRESS ON FILE
DESHUN CARTER                       ADDRESS ON FILE
DESHUN PULLIAM                      ADDRESS ON FILE
DESI WARE                           ADDRESS ON FILE
DESIRAE CALDWELL                    ADDRESS ON FILE
DESIRAE CARR                        ADDRESS ON FILE
DESIRAE COLEMAN                     ADDRESS ON FILE
DESIRAE FISCHER                     ADDRESS ON FILE
DESIRAE FRITZ                       ADDRESS ON FILE
DESIRAE MCGEE                       ADDRESS ON FILE
DESIRAE PACE                        ADDRESS ON FILE
DESIRAE SMITH                       ADDRESS ON FILE
DESIRAE SMITH                       ADDRESS ON FILE
DESIRAI ALLEY                       ADDRESS ON FILE
DESIRAY EDWARDS                     ADDRESS ON FILE
DESIRAYE ALLRED                     ADDRESS ON FILE
DESIRE CAMPBELL                     ADDRESS ON FILE
DESIRE CORNETT                      ADDRESS ON FILE
DESIRE FARMER                       ADDRESS ON FILE
DESIRE ROGERS                       ADDRESS ON FILE
DESIRE SCARBOROUGH                  ADDRESS ON FILE
DESIREA BUMP                        ADDRESS ON FILE
DESIREA MCDANIEL                    ADDRESS ON FILE
DESIREE ALBERTELLI                  ADDRESS ON FILE
DESIREE ALEXANDER                   ADDRESS ON FILE
DESIREE BABB                        ADDRESS ON FILE
DESIREE BANKS                       ADDRESS ON FILE
DESIREE BATTLE                      ADDRESS ON FILE
DESIREE BELL                        ADDRESS ON FILE
DESIREE BOOTH                       ADDRESS ON FILE
DESIREE BROWN                       ADDRESS ON FILE
DESIREE CHATRAW                     ADDRESS ON FILE
DESIREE CHISAM                      ADDRESS ON FILE
DESIREE CLAPP                       ADDRESS ON FILE
DESIREE CLEARY                      ADDRESS ON FILE
DESIREE COOK                        ADDRESS ON FILE
DESIREE DAVIS                       ADDRESS ON FILE
DESIREE DAVIS                       ADDRESS ON FILE
DESIREE DAVIS                       ADDRESS ON FILE
DESIREE DAVIS                       ADDRESS ON FILE
DESIREE DEZAIFFE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 580 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 805 of 2235

Claim Name                        Address Information
DESIREE DIAZ                      ADDRESS ON FILE
DESIREE DILLON                    ADDRESS ON FILE
DESIREE DUNCAN                    ADDRESS ON FILE
DESIREE ELISH                     ADDRESS ON FILE
DESIREE EPPS                      ADDRESS ON FILE
DESIREE EWING                     ADDRESS ON FILE
DESIREE GRAMLIN                   ADDRESS ON FILE
DESIREE GRANGER                   ADDRESS ON FILE
DESIREE GREEN                     ADDRESS ON FILE
DESIREE HATHCOCK                  ADDRESS ON FILE
DESIREE JAMES                     ADDRESS ON FILE
DESIREE JOHNSON                   ADDRESS ON FILE
DESIREE JONES                     ADDRESS ON FILE
DESIREE LOVE                      ADDRESS ON FILE
DESIREE MACK                      ADDRESS ON FILE
DESIREE MCCRACKEN                 ADDRESS ON FILE
DESIREE MENARD                    ADDRESS ON FILE
DESIREE MONTGOMERY                ADDRESS ON FILE
DESIREE MOORE                     ADDRESS ON FILE
DESIREE MOORE                     ADDRESS ON FILE
DESIREE MORRIS                    ADDRESS ON FILE
DESIREE PATTISON                  ADDRESS ON FILE
DESIREE RIVERA                    ADDRESS ON FILE
DESIREE RODRIGUES                 ADDRESS ON FILE
DESIREE RUSSELL                   ADDRESS ON FILE
DESIREE SCOVIL                    ADDRESS ON FILE
DESIREE SMETANA                   ADDRESS ON FILE
DESIREE SPENADER                  ADDRESS ON FILE
DESIREE STEVENS                   ADDRESS ON FILE
DESIREE SUTTON                    ADDRESS ON FILE
DESIREE SWANIGAN                  ADDRESS ON FILE
DESIREE UBALDINI                  ADDRESS ON FILE
DESIREE VELAZQUEZ                 ADDRESS ON FILE
DESIREE WHITE                     ADDRESS ON FILE
DESIREE WHITENER                  ADDRESS ON FILE
DESIREE ZIKE                      ADDRESS ON FILE
DESIRRA BRUMMITT                  ADDRESS ON FILE
DESIRRE DOREST                    ADDRESS ON FILE
DESJANAE THOMPSON                 ADDRESS ON FILE
DESMAND KEITH                     ADDRESS ON FILE
DESMEN SCOTT                      ADDRESS ON FILE
DESMIN LOGAN                      ADDRESS ON FILE
DESMON BARNETT                    ADDRESS ON FILE
DESMON CHAINEY                    ADDRESS ON FILE
DESMON LOWE                       ADDRESS ON FILE
DESMOND BELTON                    ADDRESS ON FILE
DESMOND BOWMAN                    ADDRESS ON FILE
DESMOND BROCK                     ADDRESS ON FILE
DESMOND BROWN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 581 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                           Page 806 of 2235

Claim Name                         Address Information
DESMOND CLAYTON                    ADDRESS ON FILE
DESMOND COOPER                     ADDRESS ON FILE
DESMOND DAVIS                      ADDRESS ON FILE
DESMOND DUNKLIN                    ADDRESS ON FILE
DESMOND FORD                       ADDRESS ON FILE
DESMOND FREEMAN                    ADDRESS ON FILE
DESMOND GOSS                       ADDRESS ON FILE
DESMOND HARRIS                     ADDRESS ON FILE
DESMOND HARRIS                     ADDRESS ON FILE
DESMOND HOLMON                     ADDRESS ON FILE
DESMOND ISOM                       ADDRESS ON FILE
DESMOND JACKSON                    ADDRESS ON FILE
DESMOND JOHNSON                    ADDRESS ON FILE
DESMOND LATIMORE                   ADDRESS ON FILE
DESMOND LAWRENCE                   ADDRESS ON FILE
DESMOND MONIGAN                    ADDRESS ON FILE
DESMOND POWERS                     ADDRESS ON FILE
DESMOND SIMS                       ADDRESS ON FILE
DESMOND UNDERWOOD                  ADDRESS ON FILE
DESMONE DOUGLAS                    ADDRESS ON FILE
DESOTO COUNTY TAX COLLECTOR        201 E OAK ST STE 101 ARCADIA FL 34266
DESREANNA LANG                     ADDRESS ON FILE
DESSA STRZALKA                     ADDRESS ON FILE
DESSIRREE TURNER                   ADDRESS ON FILE
DESSYREA JUAREZ                    ADDRESS ON FILE
DESTAINE JACKSON                   ADDRESS ON FILE
DESTANEE SANTOS                    ADDRESS ON FILE
DESTANI TARRANT                    ADDRESS ON FILE
DESTANIE BOLYARD                   ADDRESS ON FILE
DESTANIE SMITH                     ADDRESS ON FILE
DESTANY CABRERA                    ADDRESS ON FILE
DESTANY GARLAND                    ADDRESS ON FILE
DESTANY NEAL                       ADDRESS ON FILE
DESTANY ROYAL-AVERY                ADDRESS ON FILE
DESTANY SPARKS                     ADDRESS ON FILE
DESTANY SUMMERS                    ADDRESS ON FILE
DESTANY YOUNG                      ADDRESS ON FILE
DESTENIE FREDERICK                 ADDRESS ON FILE
DESTENIE SOSA                      ADDRESS ON FILE
DESTIN BRANSFORD                   ADDRESS ON FILE
DESTIN FRONTIS                     ADDRESS ON FILE
DESTIN SPARKMAN                    ADDRESS ON FILE
DESTINA SLONE                      ADDRESS ON FILE
DESTINE CAMPBELL                   ADDRESS ON FILE
DESTINE KNIGHTEN                   ADDRESS ON FILE
DESTINEE BINGHAM                   ADDRESS ON FILE
DESTINEE CLOUD                     ADDRESS ON FILE
DESTINEE DIAZ                      ADDRESS ON FILE
DESTINEE DODD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 582 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 807 of 2235

Claim Name                         Address Information
DESTINEE FAULKNER                  ADDRESS ON FILE
DESTINEE FORD                      ADDRESS ON FILE
DESTINEE HARRIS                    ADDRESS ON FILE
DESTINEE HULL                      ADDRESS ON FILE
DESTINEE HUNTER                    ADDRESS ON FILE
DESTINEE JEMISON                   ADDRESS ON FILE
DESTINEE JENKINS                   ADDRESS ON FILE
DESTINEE LAPE                      ADDRESS ON FILE
DESTINEE MCCALL                    ADDRESS ON FILE
DESTINEE OLDS                      ADDRESS ON FILE
DESTINEE OWNBY                     ADDRESS ON FILE
DESTINEE PARSONS                   ADDRESS ON FILE
DESTINEE RIEHLE                    ADDRESS ON FILE
DESTINEE ROBINSON                  ADDRESS ON FILE
DESTINEE RODRIGUEZ                 ADDRESS ON FILE
DESTINEE ROLAND                    ADDRESS ON FILE
DESTINEE SHEA                      ADDRESS ON FILE
DESTINEE SLAUGHTER                 ADDRESS ON FILE
DESTINEE TAYLOR                    ADDRESS ON FILE
DESTINEE WHITE                     ADDRESS ON FILE
DESTINEE WILSON                    ADDRESS ON FILE
DESTINEY BEELER                    ADDRESS ON FILE
DESTINEY CLEMMONS                  ADDRESS ON FILE
DESTINEY HARMAN                    ADDRESS ON FILE
DESTINEY MASON-HALL                ADDRESS ON FILE
DESTINEY PARRISH                   ADDRESS ON FILE
DESTINEY TUCK                      ADDRESS ON FILE
DESTINI AYALA                      ADDRESS ON FILE
DESTINI BLOUNT                     ADDRESS ON FILE
DESTINI DOZIER                     ADDRESS ON FILE
DESTINI FRAZIER                    ADDRESS ON FILE
DESTINI GEORGE                     ADDRESS ON FILE
DESTINI HARRELL                    ADDRESS ON FILE
DESTINI JAMES                      ADDRESS ON FILE
DESTINI KOEN                       ADDRESS ON FILE
DESTINI MILES                      ADDRESS ON FILE
DESTINI NIXON                      ADDRESS ON FILE
DESTINI SMITH                      ADDRESS ON FILE
DESTINI STEWART                    ADDRESS ON FILE
DESTINI THURSTON                   ADDRESS ON FILE
DESTINIE BROWNLEE                  ADDRESS ON FILE
DESTINIE COLE                      ADDRESS ON FILE
DESTINIE FOWLER                    ADDRESS ON FILE
DESTINIE GOINS                     ADDRESS ON FILE
DESTINIE MARTIN                    ADDRESS ON FILE
DESTINIE MOLINA                    ADDRESS ON FILE
DESTINIE THOMAS                    ADDRESS ON FILE
DESTINY ADKINS                     ADDRESS ON FILE
DESTINY ALLEN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 583 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 808 of 2235

Claim Name                        Address Information
DESTINY ARCANE                    ADDRESS ON FILE
DESTINY BOWERS                    ADDRESS ON FILE
DESTINY BRACEY                    ADDRESS ON FILE
DESTINY BRASWELL                  ADDRESS ON FILE
DESTINY BROADNAX                  ADDRESS ON FILE
DESTINY BROOKS                    ADDRESS ON FILE
DESTINY BROWN                     ADDRESS ON FILE
DESTINY BUETTNER                  ADDRESS ON FILE
DESTINY BURNAM                    ADDRESS ON FILE
DESTINY CARRACHER                 ADDRESS ON FILE
DESTINY CARTER                    ADDRESS ON FILE
DESTINY CARTER                    ADDRESS ON FILE
DESTINY CATIPON                   ADDRESS ON FILE
DESTINY CHAVIS                    ADDRESS ON FILE
DESTINY CLARK                     ADDRESS ON FILE
DESTINY COLLEY                    ADDRESS ON FILE
DESTINY COLT                      ADDRESS ON FILE
DESTINY COPELAND                  ADDRESS ON FILE
DESTINY COPPS                     ADDRESS ON FILE
DESTINY CRITTENDON                ADDRESS ON FILE
DESTINY CROWDEN                   ADDRESS ON FILE
DESTINY CROWLEY                   ADDRESS ON FILE
DESTINY CURBY                     ADDRESS ON FILE
DESTINY CUSTIS                    ADDRESS ON FILE
DESTINY DALE                      ADDRESS ON FILE
DESTINY DEMARCO                   ADDRESS ON FILE
DESTINY DIAZ                      ADDRESS ON FILE
DESTINY DIXON                     ADDRESS ON FILE
DESTINY DIXON                     ADDRESS ON FILE
DESTINY DOUGHTY                   ADDRESS ON FILE
DESTINY DURANT                    ADDRESS ON FILE
DESTINY EARL                      ADDRESS ON FILE
DESTINY ESCAMILLA                 ADDRESS ON FILE
DESTINY FELIZ                     ADDRESS ON FILE
DESTINY FERGUSON                  ADDRESS ON FILE
DESTINY FLOWERS                   ADDRESS ON FILE
DESTINY FRAZIER                   ADDRESS ON FILE
DESTINY FREEMAN                   ADDRESS ON FILE
DESTINY FULK                      ADDRESS ON FILE
DESTINY GARCIA                    ADDRESS ON FILE
DESTINY GEORGE                    ADDRESS ON FILE
DESTINY GLADNEY                   ADDRESS ON FILE
DESTINY GLASS                     ADDRESS ON FILE
DESTINY GLOVER                    ADDRESS ON FILE
DESTINY GOFORTH                   ADDRESS ON FILE
DESTINY GRIMES                    ADDRESS ON FILE
DESTINY GROCE                     ADDRESS ON FILE
DESTINY HADEL                     ADDRESS ON FILE
DESTINY HAWKINS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 584 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 809 of 2235

Claim Name                           Address Information
DESTINY HAWTHORNE                    ADDRESS ON FILE
DESTINY HEATHER                      ADDRESS ON FILE
DESTINY HENDERSON                    ADDRESS ON FILE
DESTINY HICKS                        ADDRESS ON FILE
DESTINY HITE                         ADDRESS ON FILE
DESTINY HOLLINGSWORTH                ADDRESS ON FILE
DESTINY HOUSEN                       ADDRESS ON FILE
DESTINY HOWE                         ADDRESS ON FILE
DESTINY HUGHEY                       ADDRESS ON FILE
DESTINY JACKSON                      ADDRESS ON FILE
DESTINY JOHNSON                      ADDRESS ON FILE
DESTINY JONES                        ADDRESS ON FILE
DESTINY KASBEN                       ADDRESS ON FILE
DESTINY KENNEDY                      ADDRESS ON FILE
DESTINY KILLIAN                      ADDRESS ON FILE
DESTINY KINMON                       ADDRESS ON FILE
DESTINY KIRKLAND                     ADDRESS ON FILE
DESTINY KITCHEN                      ADDRESS ON FILE
DESTINY KNAUFF                       ADDRESS ON FILE
DESTINY KNIGHT                       ADDRESS ON FILE
DESTINY LATERRADE                    ADDRESS ON FILE
DESTINY LAW                          ADDRESS ON FILE
DESTINY LAWSON                       ADDRESS ON FILE
DESTINY LAXTON                       ADDRESS ON FILE
DESTINY LEE                          ADDRESS ON FILE
DESTINY LEE-ROYSTER                  ADDRESS ON FILE
DESTINY LEYS                         ADDRESS ON FILE
DESTINY LIGHTFOOT                    ADDRESS ON FILE
DESTINY LOFTON                       ADDRESS ON FILE
DESTINY LYLES                        ADDRESS ON FILE
DESTINY MAYNARD                      ADDRESS ON FILE
DESTINY MCCOSKER                     ADDRESS ON FILE
DESTINY MCGINN                       ADDRESS ON FILE
DESTINY MCLAURIN                     ADDRESS ON FILE
DESTINY MCQUEEN                      ADDRESS ON FILE
DESTINY MCWATTERS                    ADDRESS ON FILE
DESTINY MEECE                        ADDRESS ON FILE
DESTINY MILLER                       ADDRESS ON FILE
DESTINY MILLS                        ADDRESS ON FILE
DESTINY MOHR                         ADDRESS ON FILE
DESTINY MONTGOMERY                   ADDRESS ON FILE
DESTINY MOORE                        ADDRESS ON FILE
DESTINY MORALES                      ADDRESS ON FILE
DESTINY MOSES                        ADDRESS ON FILE
DESTINY MOULTRIE                     ADDRESS ON FILE
DESTINY MULLIN                       ADDRESS ON FILE
DESTINY NATION                       ADDRESS ON FILE
DESTINY NEFF                         ADDRESS ON FILE
DESTINY NICHOLAS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 585 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 810 of 2235

Claim Name                         Address Information
DESTINY NICHOLSON                  ADDRESS ON FILE
DESTINY NORRIS                     ADDRESS ON FILE
DESTINY ODOM                       ADDRESS ON FILE
DESTINY OSISEK                     ADDRESS ON FILE
DESTINY OUTLAW                     ADDRESS ON FILE
DESTINY OWENS                      ADDRESS ON FILE
DESTINY OWENS                      ADDRESS ON FILE
DESTINY PAGE-SPEROW                ADDRESS ON FILE
DESTINY PARLIER                    ADDRESS ON FILE
DESTINY PAYNE                      ADDRESS ON FILE
DESTINY PEMBERTON                  ADDRESS ON FILE
DESTINY PENICK                     ADDRESS ON FILE
DESTINY PERRYMAN                   ADDRESS ON FILE
DESTINY POINDEXTER                 ADDRESS ON FILE
DESTINY PRIMMER                    ADDRESS ON FILE
DESTINY PRINCE                     ADDRESS ON FILE
DESTINY PRITCHARD                  ADDRESS ON FILE
DESTINY PRYOR                      ADDRESS ON FILE
DESTINY RANDALL                    ADDRESS ON FILE
DESTINY RHINEHART                  ADDRESS ON FILE
DESTINY RIDLEY                     ADDRESS ON FILE
DESTINY ROWE                       ADDRESS ON FILE
DESTINY SAMMLER                    ADDRESS ON FILE
DESTINY SANDERS                    ADDRESS ON FILE
DESTINY SAULS                      ADDRESS ON FILE
DESTINY SCHAEFER                   ADDRESS ON FILE
DESTINY SETTLE                     ADDRESS ON FILE
DESTINY SKELTON                    ADDRESS ON FILE
DESTINY SKINNER                    ADDRESS ON FILE
DESTINY SMITH                      ADDRESS ON FILE
DESTINY SONNIER                    ADDRESS ON FILE
DESTINY SPELL                      ADDRESS ON FILE
DESTINY STOKES                     ADDRESS ON FILE
DESTINY STRICKLAND                 ADDRESS ON FILE
DESTINY SWANN                      ADDRESS ON FILE
DESTINY SWISHER                    ADDRESS ON FILE
DESTINY TATE                       ADDRESS ON FILE
DESTINY THEIRSE                    ADDRESS ON FILE
DESTINY THOMAS                     ADDRESS ON FILE
DESTINY THREADCRAFT                ADDRESS ON FILE
DESTINY TORRES                     ADDRESS ON FILE
DESTINY TORRES                     ADDRESS ON FILE
DESTINY TRAVIS                     ADDRESS ON FILE
DESTINY TROWELL                    ADDRESS ON FILE
DESTINY VARNER                     ADDRESS ON FILE
DESTINY VELEZ                      ADDRESS ON FILE
DESTINY VICKERS                    ADDRESS ON FILE
DESTINY VIDALES                    ADDRESS ON FILE
DESTINY WALKER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 586 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 811 of 2235

Claim Name                          Address Information
DESTINY WEBBER                      ADDRESS ON FILE
DESTINY WILLIAMS                    ADDRESS ON FILE
DESTINY WILLIAMS                    ADDRESS ON FILE
DESTINY WILLIS                      ADDRESS ON FILE
DESTINY WILSON                      ADDRESS ON FILE
DESTINY WITHERS                     ADDRESS ON FILE
DESTINY WOLFE                       ADDRESS ON FILE
DESTINY WOODS                       ADDRESS ON FILE
DESTINY WYATT                       ADDRESS ON FILE
DESTONY DAVIS                       ADDRESS ON FILE
DESTYN WILLIAMS                     ADDRESS ON FILE
DESTYNEE MCNEILL                    ADDRESS ON FILE
DESTYNEE WALKER                     ADDRESS ON FILE
DESTYNEE WOODBERRY                  ADDRESS ON FILE
DET DISTRIBUTING CO INC             301 GREAT CIRCLE ROAD NASHVILLE TN 37228
DETEMPLE COMPANY INC                5636 NE HASSALO ST PORTLAND OR 97213
DETERMINE INC                       615 WEST CARMEL DRIVE CARMEL IN 46032
DETERRIUS SPENCER                   ADDRESS ON FILE
DETF                                PO BOX 41780 PHILADELPHIA PA 19101-1780
DETHERA KNIGHT                      ADDRESS ON FILE
DETRAE WILLIAMS                     ADDRESS ON FILE
DETRAVIUS CARROLL                   ADDRESS ON FILE
DETRELL CHATMAN                     ADDRESS ON FILE
DETRICK CUASCUT                     ADDRESS ON FILE
DETRICK FLOYD                       ADDRESS ON FILE
DETRICK MCFARLANE                   ADDRESS ON FILE
DETRICK MCMILLIAN                   ADDRESS ON FILE
DETRIUS CLARKE                      ADDRESS ON FILE
DETROIT CAMPBELL                    ADDRESS ON FILE
DETWANETTE WOODERT                  ADDRESS ON FILE
DEUNDRA BRITTON                     ADDRESS ON FILE
DEUNDRE BANDY                       ADDRESS ON FILE
DEUNDREA JOHNSON                    ADDRESS ON FILE
DEUNDREY STALLINGS                  ADDRESS ON FILE
DEUNTA WASHINGTON                   ADDRESS ON FILE
DEVAN BOMAR                         ADDRESS ON FILE
DEVAN BRITT                         ADDRESS ON FILE
DEVAN CURTIS                        ADDRESS ON FILE
DEVAN DAVIS                         ADDRESS ON FILE
DEVAN DUNLAP                        ADDRESS ON FILE
DEVAN FINCH                         ADDRESS ON FILE
DEVAN FORD                          ADDRESS ON FILE
DEVAN HAMPTON                       ADDRESS ON FILE
DEVAN JULIEN                        ADDRESS ON FILE
DEVAN MAPLE                         ADDRESS ON FILE
DEVAN MOATS                         ADDRESS ON FILE
DEVAN OLEARY                        ADDRESS ON FILE
DEVAN PENZA                         ADDRESS ON FILE
DEVAN ROGERS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 587 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 812 of 2235

Claim Name                        Address Information
DEVAN ROLLS                       ADDRESS ON FILE
DEVAN SMITH                       ADDRESS ON FILE
DEVAN STACY                       ADDRESS ON FILE
DEVAN STANDREWS                   ADDRESS ON FILE
DEVAN STRUPPLER                   ADDRESS ON FILE
DEVAN SUMNER                      ADDRESS ON FILE
DEVAN VASQUEZ                     ADDRESS ON FILE
DEVAN WILLIAMS                    ADDRESS ON FILE
DEVANASHIA WINT                   ADDRESS ON FILE
DEVANEY WOOD                      ADDRESS ON FILE
DEVANIE BECKER                    ADDRESS ON FILE
DEVANTA FREEMAN                   ADDRESS ON FILE
DEVANTE BALLARD                   ADDRESS ON FILE
DEVANTE BERRY                     ADDRESS ON FILE
DEVANTE BLACKWELL                 ADDRESS ON FILE
DEVANTE BRYANT                    ADDRESS ON FILE
DEVANTE FILMORE                   ADDRESS ON FILE
DEVANTE FOSTER                    ADDRESS ON FILE
DEVANTE FOX                       ADDRESS ON FILE
DEVANTE KENNEDY                   ADDRESS ON FILE
DEVANTE MILLER                    ADDRESS ON FILE
DEVANTE MOORE                     ADDRESS ON FILE
DEVANTE PHILBERT                  ADDRESS ON FILE
DEVANTE REESE                     ADDRESS ON FILE
DEVANTE SANDERS                   ADDRESS ON FILE
DEVANTE SIMS                      ADDRESS ON FILE
DEVANTE SOLOMON                   ADDRESS ON FILE
DEVARIS WARD                      ADDRESS ON FILE
DEVARIUS WARREN                   ADDRESS ON FILE
DEVAUGHN POORE GARNETT            ADDRESS ON FILE
DEVAUGN MCCOY                     ADDRESS ON FILE
DEVAUGN SANDERS                   ADDRESS ON FILE
DEVAUN FISHER                     ADDRESS ON FILE
DEVAUN FREER                      ADDRESS ON FILE
DEVAUN GRIGGS                     ADDRESS ON FILE
DEVAUN SMITH                      ADDRESS ON FILE
DEVEN BRADSHAW                    ADDRESS ON FILE
DEVEN GROSSKINSKY                 ADDRESS ON FILE
DEVEN HUSSEY                      ADDRESS ON FILE
DEVENE MATTHEWS                   ADDRESS ON FILE
DEVEREUX LUCK                     ADDRESS ON FILE
DEVERON SHEPHARD                  ADDRESS ON FILE
DEVERSA NORMAN                    ADDRESS ON FILE
DEVIANTE BLACK                    ADDRESS ON FILE
DEVILLE GIBSON                    ADDRESS ON FILE
DEVIN ABELS                       ADDRESS ON FILE
DEVIN ALEXANDER                   ADDRESS ON FILE
DEVIN ARMSTRONG                   ADDRESS ON FILE
DEVIN AVERHART                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 588 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 813 of 2235

Claim Name                       Address Information
DEVIN AWKARD                     ADDRESS ON FILE
DEVIN AYCOCK                     ADDRESS ON FILE
DEVIN BARKSDALE                  ADDRESS ON FILE
DEVIN BLOH                       ADDRESS ON FILE
DEVIN BLOWE                      ADDRESS ON FILE
DEVIN BOWNE                      ADDRESS ON FILE
DEVIN BOYCE                      ADDRESS ON FILE
DEVIN BOYSAW                     ADDRESS ON FILE
DEVIN BRADFORD                   ADDRESS ON FILE
DEVIN BRADFORD                   ADDRESS ON FILE
DEVIN BRITT                      ADDRESS ON FILE
DEVIN BROWN                      ADDRESS ON FILE
DEVIN BUSSEY                     ADDRESS ON FILE
DEVIN CAMPBELL                   ADDRESS ON FILE
DEVIN COSTA                      ADDRESS ON FILE
DEVIN COSTENTINE                 ADDRESS ON FILE
DEVIN DECKER                     ADDRESS ON FILE
DEVIN DODSON                     ADDRESS ON FILE
DEVIN DOMINGUEZ                  ADDRESS ON FILE
DEVIN DOUGLAS                    ADDRESS ON FILE
DEVIN DUCKETT                    ADDRESS ON FILE
DEVIN EBERHARD                   ADDRESS ON FILE
DEVIN EDWARDS                    ADDRESS ON FILE
DEVIN ENOS                       ADDRESS ON FILE
DEVIN FERNANDEZ                  ADDRESS ON FILE
DEVIN GREEN                      ADDRESS ON FILE
DEVIN GREGORY                    ADDRESS ON FILE
DEVIN GURA                       ADDRESS ON FILE
DEVIN HALLER                     ADDRESS ON FILE
DEVIN HAMILTON                   ADDRESS ON FILE
DEVIN HAMLETT                    ADDRESS ON FILE
DEVIN HAMPTON                    ADDRESS ON FILE
DEVIN HARMON                     ADDRESS ON FILE
DEVIN HARRIS                     ADDRESS ON FILE
DEVIN HARRIS                     ADDRESS ON FILE
DEVIN HARVEY                     ADDRESS ON FILE
DEVIN HAYES                      ADDRESS ON FILE
DEVIN HEATON                     ADDRESS ON FILE
DEVIN HICKS                      ADDRESS ON FILE
DEVIN HILLS                      ADDRESS ON FILE
DEVIN HIPKINS                    ADDRESS ON FILE
DEVIN HOFFMAN                    ADDRESS ON FILE
DEVIN HOLGUIN                    ADDRESS ON FILE
DEVIN HONEYCUTT                  ADDRESS ON FILE
DEVIN HOWARD                     ADDRESS ON FILE
DEVIN HUMPHRIES                  ADDRESS ON FILE
DEVIN JACKSON                    ADDRESS ON FILE
DEVIN JEAN-PIERRE                ADDRESS ON FILE
DEVIN JEFFERSON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 589 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 814 of 2235

Claim Name                        Address Information
DEVIN JOHNSTON                    ADDRESS ON FILE
DEVIN KELLENBERGER                ADDRESS ON FILE
DEVIN KESKINEN                    ADDRESS ON FILE
DEVIN LAMB                        ADDRESS ON FILE
DEVIN LANIER                      ADDRESS ON FILE
DEVIN LI                          ADDRESS ON FILE
DEVIN LILLY                       ADDRESS ON FILE
DEVIN MCCONNELL                   ADDRESS ON FILE
DEVIN MCGLOTHAN                   ADDRESS ON FILE
DEVIN MOLENS                      ADDRESS ON FILE
DEVIN MONETTE                     ADDRESS ON FILE
DEVIN NICHOLS                     ADDRESS ON FILE
DEVIN NORRELL                     ADDRESS ON FILE
DEVIN OWENS                       ADDRESS ON FILE
DEVIN PFISTER                     ADDRESS ON FILE
DEVIN PURDY                       ADDRESS ON FILE
DEVIN RAINES                      ADDRESS ON FILE
DEVIN REED                        ADDRESS ON FILE
DEVIN RICHARDSON                  ADDRESS ON FILE
DEVIN ROBERTS                     ADDRESS ON FILE
DEVIN RODRIGUEZ                   ADDRESS ON FILE
DEVIN ROMAN                       ADDRESS ON FILE
DEVIN ROSEBORO                    ADDRESS ON FILE
DEVIN ROUSE                       ADDRESS ON FILE
DEVIN SCOTT                       ADDRESS ON FILE
DEVIN SEJAS                       ADDRESS ON FILE
DEVIN SHULTIS                     ADDRESS ON FILE
DEVIN SHUPE                       ADDRESS ON FILE
DEVIN SIMPKINS                    ADDRESS ON FILE
DEVIN SMITH                       ADDRESS ON FILE
DEVIN SMITH                       ADDRESS ON FILE
DEVIN SMITH                       ADDRESS ON FILE
DEVIN SMITH                       ADDRESS ON FILE
DEVIN SMITH                       ADDRESS ON FILE
DEVIN SMITH                       ADDRESS ON FILE
DEVIN SMITH                       ADDRESS ON FILE
DEVIN SMITH                       ADDRESS ON FILE
DEVIN SOUZA                       ADDRESS ON FILE
DEVIN STITES                      ADDRESS ON FILE
DEVIN STRICKLAND                  ADDRESS ON FILE
DEVIN TAYLOR                      ADDRESS ON FILE
DEVIN TORRES                      ADDRESS ON FILE
DEVIN TRAN                        ADDRESS ON FILE
DEVIN TRANIELLO                   ADDRESS ON FILE
DEVIN VALENTI                     ADDRESS ON FILE
DEVIN VARGO                       ADDRESS ON FILE
DEVIN VASQUEZ                     ADDRESS ON FILE
DEVIN WALKER                      ADDRESS ON FILE
DEVIN WALKER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 590 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 815 of 2235

Claim Name                        Address Information
DEVIN WARREN                      ADDRESS ON FILE
DEVIN WASHINGTON                  ADDRESS ON FILE
DEVIN WHITMAN                     ADDRESS ON FILE
DEVIN WHITTED                     ADDRESS ON FILE
DEVIN WILLIAMS                    ADDRESS ON FILE
DEVIN YOUNG                       ADDRESS ON FILE
DEVIN YOUNG                       ADDRESS ON FILE
DEVIN YOUNG                       ADDRESS ON FILE
DEVINE STEWART                    ADDRESS ON FILE
DEVINE THORPE                     ADDRESS ON FILE
DEVINN ROWLAND                    ADDRESS ON FILE
DEVINNA EDWARDS                   ADDRESS ON FILE
DEVISHA HARRISON                  ADDRESS ON FILE
DEVON AARON                       ADDRESS ON FILE
DEVON ALLEN                       ADDRESS ON FILE
DEVON ASHLOCK                     ADDRESS ON FILE
DEVON ATKINSON                    ADDRESS ON FILE
DEVON BAGWELL                     ADDRESS ON FILE
DEVON BAKER                       ADDRESS ON FILE
DEVON BOYD                        ADDRESS ON FILE
DEVON BREAUX                      ADDRESS ON FILE
DEVON BRENEMAN                    ADDRESS ON FILE
DEVON BREWER                      ADDRESS ON FILE
DEVON BREWINGTON                  ADDRESS ON FILE
DEVON BROWN                       ADDRESS ON FILE
DEVON BULGER                      ADDRESS ON FILE
DEVON CAMPBELL                    ADDRESS ON FILE
DEVON CARLTON                     ADDRESS ON FILE
DEVON CASTLEMAN                   ADDRESS ON FILE
DEVON CHERRY                      ADDRESS ON FILE
DEVON CLARK-WALKER                ADDRESS ON FILE
DEVON COOK                        ADDRESS ON FILE
DEVON CURTIS                      ADDRESS ON FILE
DEVON DAWSON                      ADDRESS ON FILE
DEVON DENIGHT                     ADDRESS ON FILE
DEVON DEPHILLIPS                  ADDRESS ON FILE
DEVON EASON                       ADDRESS ON FILE
DEVON EDWARDS                     ADDRESS ON FILE
DEVON EGBULA                      ADDRESS ON FILE
DEVON FARMER                      ADDRESS ON FILE
DEVON FARRIS                      ADDRESS ON FILE
DEVON FORD                        ADDRESS ON FILE
DEVON FORTIN                      ADDRESS ON FILE
DEVON GRAVES                      ADDRESS ON FILE
DEVON GREEN                       ADDRESS ON FILE
DEVON GRIFFIN                     ADDRESS ON FILE
DEVON HAMILTON                    ADDRESS ON FILE
DEVON HARDIMAN                    ADDRESS ON FILE
DEVON HARE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 591 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 816 of 2235

Claim Name                        Address Information
DEVON HARPER                      ADDRESS ON FILE
DEVON HARTZELL                    ADDRESS ON FILE
DEVON HODGINS                     ADDRESS ON FILE
DEVON JACKSON                     ADDRESS ON FILE
DEVON JARNOT                      ADDRESS ON FILE
DEVON JONES                       ADDRESS ON FILE
DEVON JONES                       ADDRESS ON FILE
DEVON KARAFFA                     ADDRESS ON FILE
DEVON LIPSON                      ADDRESS ON FILE
DEVON LITTLE                      ADDRESS ON FILE
DEVON LITZ                        ADDRESS ON FILE
DEVON LOTT                        ADDRESS ON FILE
DEVON LOTT                        ADDRESS ON FILE
DEVON MANSON                      ADDRESS ON FILE
DEVON MCLEAN                      ADDRESS ON FILE
DEVON MINNIFIELD                  ADDRESS ON FILE
DEVON NICKEL                      ADDRESS ON FILE
DEVON NOYES                       ADDRESS ON FILE
DEVON OKANE                       ADDRESS ON FILE
DEVON OWENS                       ADDRESS ON FILE
DEVON PARK ASSOCIATES LLC         C/O CENTRAL MANAGEMENT SERVICES INC ATTN KAREN BYRGE PO BOX 639 ANDERSON IN
                                  46015
DEVON PARK ASSOCIATES LLC         33 W. 10TH SUITE 800 ANDERSON IN 46016
DEVON PARK ASSOCIATES LLC         C/O ICE MILLER LLP ATTN JEFFREY A HOKANSON ONE AMERICAN SQUARE, STE 2900
                                  INDIANAPOLIS IN 46282
DEVON PARK ASSOCIATES LLC         C/O ICE MILLER LLP ONE AMERICAN SQUARE, STE 2900 INDIANAPOLIS IN 46282
DEVON PARK ASSOCIATES, LLC        33 W. 10TH ST., SUITE 800 ANDERSON IN 46016
DEVON PARK ASSOCIATES, LLC        ANDREW J. MIROFF, ADAM M. ALEXANDER ICE MILLER LLP ONE AMERICAN SQUARE, SUITE
                                  2900 INDIANAPOLIS IN 46282-0200
DEVON PARKER                      ADDRESS ON FILE
DEVON POSTELL                     ADDRESS ON FILE
DEVON REYNOLDS                    ADDRESS ON FILE
DEVON RODGERS                     ADDRESS ON FILE
DEVON ROGERS                      ADDRESS ON FILE
DEVON ROY                         ADDRESS ON FILE
DEVON RUMBLE                      ADDRESS ON FILE
DEVON SCARBOROUGHT                ADDRESS ON FILE
DEVON SCARPATO                    ADDRESS ON FILE
DEVON SHELLMAN                    ADDRESS ON FILE
DEVON SMITH                       ADDRESS ON FILE
DEVON SMITH                       ADDRESS ON FILE
DEVON STEWART                     ADDRESS ON FILE
DEVON STRONG                      ADDRESS ON FILE
DEVON TANNER                      ADDRESS ON FILE
DEVON TAYLOR                      ADDRESS ON FILE
DEVON TAYLOR                      ADDRESS ON FILE
DEVON THORNTON                    ADDRESS ON FILE
DEVON WADLINGTON                  ADDRESS ON FILE
DEVON WALLACE                     ADDRESS ON FILE
DEVON WARREN                      ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                           Page 592 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 817 of 2235

Claim Name                           Address Information
DEVON WATSON                         ADDRESS ON FILE
DEVON WILSON                         ADDRESS ON FILE
DEVON WOOD                           ADDRESS ON FILE
DEVON YOST                           ADDRESS ON FILE
DEVON YUSNUKIS                       ADDRESS ON FILE
DEVON ZAYAS                          ADDRESS ON FILE
DEVONA MCGEE                         ADDRESS ON FILE
DEVOND WRIGHT                        ADDRESS ON FILE
DEVONE DICKSON-BARNES                ADDRESS ON FILE
DEVONE ELLIS                         ADDRESS ON FILE
DEVONE MAYBERRY                      ADDRESS ON FILE
DEVONE VOS                           ADDRESS ON FILE
DEVONN JOHNSON                       ADDRESS ON FILE
DEVONNA JACKSON                      ADDRESS ON FILE
DEVONNE HAMILTON                     ADDRESS ON FILE
DEVONNE MILLS                        ADDRESS ON FILE
DEVONTA BYRD                         ADDRESS ON FILE
DEVONTA GRAY                         ADDRESS ON FILE
DEVONTA KENNEDY                      ADDRESS ON FILE
DEVONTA LEE                          ADDRESS ON FILE
DEVONTA SULLIVAN                     ADDRESS ON FILE
DEVONTAE HARRIS                      ADDRESS ON FILE
DEVONTAE MONTGOMERY                  ADDRESS ON FILE
DEVONTAE PATRICK                     ADDRESS ON FILE
DEVONTAE SADDLER                     ADDRESS ON FILE
DEVONTAE SHORTER                     ADDRESS ON FILE
DEVONTAY MCCAIN                      ADDRESS ON FILE
DEVONTAY TUFFELMIRE                  ADDRESS ON FILE
DEVONTAYE DROUGHN                    ADDRESS ON FILE
DEVONTE ADAMS                        ADDRESS ON FILE
DEVONTE BOOKER                       ADDRESS ON FILE
DEVONTE CAMPBELL                     ADDRESS ON FILE
DEVONTE CLARK                        ADDRESS ON FILE
DEVONTE GLADDEN                      ADDRESS ON FILE
DEVONTE HUGHES                       ADDRESS ON FILE
DEVONTE MITCHELL                     ADDRESS ON FILE
DEVONTE PERRY                        ADDRESS ON FILE
DEVONTE ROBERTS                      ADDRESS ON FILE
DEVONTE RORIE                        ADDRESS ON FILE
DEVONTE WILLIAMS                     ADDRESS ON FILE
DEVONTE WILLS                        ADDRESS ON FILE
DEVONTE YOUNG                        ADDRESS ON FILE
DEVONTE YUSAMRAN                     ADDRESS ON FILE
DEVONTEZ DODSON                      ADDRESS ON FILE
DEVONTIS CURRY                       ADDRESS ON FILE
DEVORA NIMMONS                       ADDRESS ON FILE
DEVRICK GERALD                       ADDRESS ON FILE
DEVRON DUNCAN                        ADDRESS ON FILE
DEVRON TINGLE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 593 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                   Page 818 of 2235

Claim Name                      Address Information
DEVYAN BURKE                    ADDRESS ON FILE
DEVYN BAILEY                    ADDRESS ON FILE
DEVYN BAKER                     ADDRESS ON FILE
DEVYN CLIFTON                   ADDRESS ON FILE
DEVYN DYE                       ADDRESS ON FILE
DEVYN HARRIS                    ADDRESS ON FILE
DEVYN MULLIN                    ADDRESS ON FILE
DEVYN ROBINSON                  ADDRESS ON FILE
DEVYN ROH                       ADDRESS ON FILE
DEVYN SNEAD                     ADDRESS ON FILE
DEVYN VALDES                    ADDRESS ON FILE
DEVYN WILLEY                    ADDRESS ON FILE
DEVYN WINNER                    ADDRESS ON FILE
DEVYNN BASINGER                 ADDRESS ON FILE
DEVYNN LEE                      ADDRESS ON FILE
DEW LAWNCARE                    3775 W LANDIS RD ANGOLA IN 46703
DEW LAWNCARE LLC                3775 W LANDIS RD ANGOLA IN 46703
DEWAIN HUGHES                   ADDRESS ON FILE
DEWANA BULLOCK                  ADDRESS ON FILE
DEWANA WALKER                   ADDRESS ON FILE
DEWANE GOLDEN                   ADDRESS ON FILE
DEWANN WILLIAMS                 ADDRESS ON FILE
DEWAUNA MCMILLIN                ADDRESS ON FILE
DEWAYNE BARNES                  ADDRESS ON FILE
DEWAYNE BRIDGES                 ADDRESS ON FILE
DEWAYNE BROWN                   ADDRESS ON FILE
DEWAYNE BURNS                   ADDRESS ON FILE
DEWAYNE JENKINS                 ADDRESS ON FILE
DEWAYNE JOHNSON                 ADDRESS ON FILE
DEWAYNE JOHNSON                 ADDRESS ON FILE
DEWAYNE MCCALL                  ADDRESS ON FILE
DEWAYNE MCKENZIE                ADDRESS ON FILE
DEWAYNE WARREN                  ADDRESS ON FILE
DEWAYNE WILLIAMS                ADDRESS ON FILE
DEWAYNE YOUMANS                 ADDRESS ON FILE
DEWEAN THOMAS                   ADDRESS ON FILE
DEWUAN MOORE                    ADDRESS ON FILE
DEX PARKEY                      ADDRESS ON FILE
DEXTER BUTLER                   ADDRESS ON FILE
DEXTER CONROD                   ADDRESS ON FILE
DEXTER CROWE                    ADDRESS ON FILE
DEXTER DAVIS                    ADDRESS ON FILE
DEXTER ESTELL                   ADDRESS ON FILE
DEXTER GADDIS                   ADDRESS ON FILE
DEXTER HARRIS                   ADDRESS ON FILE
DEXTER HAWKINS                  ADDRESS ON FILE
DEXTER KASEY                    ADDRESS ON FILE
DEXTER LANGFORD                 ADDRESS ON FILE
DEXTER LEON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 594 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 819 of 2235

Claim Name                           Address Information
DEXTER LEWIS                         ADDRESS ON FILE
DEXTER MILLER                        ADDRESS ON FILE
DEXTER MORRIS                        ADDRESS ON FILE
DEXTER RICHARDSON                    ADDRESS ON FILE
DEXTER SMITH                         ADDRESS ON FILE
DEXTER STALEY                        ADDRESS ON FILE
DEXTER WRIGHT                        ADDRESS ON FILE
DEXTYNA FISHER                       ADDRESS ON FILE
DEYANA ROBINSON                      ADDRESS ON FILE
DEYJA WALLACE                        ADDRESS ON FILE
DEYLON BRANAM                        ADDRESS ON FILE
DEYONA GILMORE                       ADDRESS ON FILE
DEYSHEON OWENS                       ADDRESS ON FILE
DEYSTINE SHEHEE                      ADDRESS ON FILE
DEYZIRE CHRISTOPHER                  ADDRESS ON FILE
DEZARE CHESTNUT                      ADDRESS ON FILE
DEZARHAY FERGUSON                    ADDRESS ON FILE
DEZIRAE PODKULSKI                    ADDRESS ON FILE
DEZIRAE STEELE                       ADDRESS ON FILE
DEZIREA CLINTON                      ADDRESS ON FILE
DEZIREE JONES                        ADDRESS ON FILE
DEZIREE MCDONALD                     ADDRESS ON FILE
DEZJUAN HOOKS                        ADDRESS ON FILE
DEZMEOUN MCCLARY                     ADDRESS ON FILE
DEZMOND KEISER                       ADDRESS ON FILE
DEZMOND MOORE                        ADDRESS ON FILE
DEZRITA MITCHELL                     ADDRESS ON FILE
DEZYA WILSON                         ADDRESS ON FILE
DFG BEACHWOOD PAVILION LLC           10100 WATERVILLE STREET WHITEHOUSE OH 43571
DFG BEACHWOOD PAVILION LLC           PO BOX 856736 MINNEAPOLIS MN 55485
DG MORALES LANDSCAPING               9312 NANCY ST MANASSAS PARK VA 20111
DHANRANI DWARKANAUTH                 ADDRESS ON FILE
DHARMA EDENFIELD                     ADDRESS ON FILE
DHERICK LOCKETT                      ADDRESS ON FILE
DHRT INVESTMENTS LLC                 ATTN: DIANE HEWITT 770 ROUTE 220 MUNCY VALLEY PA 17758
DHURBA PAUDEL                        ADDRESS ON FILE
DHYMUM FREEMAN                       ADDRESS ON FILE
DI ANA SHEETZ                        ADDRESS ON FILE
DI STALVEY INC                       1404 W BAKER HWY STE A DOUGLAS GA 31533
DIA GOODRICH                         ADDRESS ON FILE
DIAJAE YARBROUGH                     ADDRESS ON FILE
DIAL PLUMBING A C INC                290 PAINT STREET ROCKLEDGE FL 32955
DIALLO REYNOLDS                      ADDRESS ON FILE
DIAMANTE ELZIE                       ADDRESS ON FILE
DIAMIANI BROWN                       ADDRESS ON FILE
DIAMIERRE EVANS                      ADDRESS ON FILE
DIAMIN WILLIAMS                      ADDRESS ON FILE
DIAMOND ALEXANDER                    ADDRESS ON FILE
DIAMOND ASHTON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 595 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 820 of 2235

Claim Name                        Address Information
DIAMOND ATWELL                    ADDRESS ON FILE
DIAMOND BALLANTYNE                ADDRESS ON FILE
DIAMOND CANNON                    ADDRESS ON FILE
DIAMOND DIAMOND                   ADDRESS ON FILE
DIAMOND DREW                      ADDRESS ON FILE
DIAMOND DRUMMER                   ADDRESS ON FILE
DIAMOND DUBOULAY                  ADDRESS ON FILE
DIAMOND HARRELL                   ADDRESS ON FILE
DIAMOND HARRIS                    ADDRESS ON FILE
DIAMOND HESTER                    ADDRESS ON FILE
DIAMOND HOWARD                    ADDRESS ON FILE
DIAMOND INGRAM                    ADDRESS ON FILE
DIAMOND JOHNSON                   ADDRESS ON FILE
DIAMOND JOHNSON                   ADDRESS ON FILE
DIAMOND JOHNSON                   ADDRESS ON FILE
DIAMOND JOHNSON                   ADDRESS ON FILE
DIAMOND JONES                     ADDRESS ON FILE
DIAMOND LUNN                      ADDRESS ON FILE
DIAMOND MARLER                    ADDRESS ON FILE
DIAMOND MCINTYRE                  ADDRESS ON FILE
DIAMOND MEDDERS                   ADDRESS ON FILE
DIAMOND MIDDLETON                 ADDRESS ON FILE
DIAMOND MIDDLETON                 ADDRESS ON FILE
DIAMOND MORSE                     ADDRESS ON FILE
DIAMOND NEGRON                    ADDRESS ON FILE
DIAMOND OWENS                     ADDRESS ON FILE
DIAMOND PERRY                     ADDRESS ON FILE
DIAMOND QUEEN                     ADDRESS ON FILE
DIAMOND SANDERS                   ADDRESS ON FILE
DIAMOND SANDERS                   ADDRESS ON FILE
DIAMOND SMITH                     ADDRESS ON FILE
DIAMOND SMOOT                     ADDRESS ON FILE
DIAMOND THOMAS                    ADDRESS ON FILE
DIAMOND TUCKER                    ADDRESS ON FILE
DIAMOND TUCKER                    ADDRESS ON FILE
DIAMOND TURNER                    ADDRESS ON FILE
DIAMOND VANCLIEF-AYRES            ADDRESS ON FILE
DIAMOND WHITLEY                   ADDRESS ON FILE
DIAMOND WILLIAMS                  ADDRESS ON FILE
DIAMOND WRIGHT                    ADDRESS ON FILE
DIAMONIQUE HAGGARD                ADDRESS ON FILE
DIAMONIQUE HOWELL                 ADDRESS ON FILE
DIAMONIQUE WHYBRA                 ADDRESS ON FILE
DIAMONTE MOORE                    ADDRESS ON FILE
DIANA BAEZA                       ADDRESS ON FILE
DIANA BENTON                      ADDRESS ON FILE
DIANA BUCKLER                     ADDRESS ON FILE
DIANA CASTANEDA                   ADDRESS ON FILE
DIANA CITRIGNO                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 596 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 821 of 2235

Claim Name                        Address Information
DIANA COOPER                      ADDRESS ON FILE
DIANA CRIVELLO                    ADDRESS ON FILE
DIANA CRUEY                       ADDRESS ON FILE
DIANA CRUZ                        ADDRESS ON FILE
DIANA DANIELS                     ADDRESS ON FILE
DIANA DEVINCENT                   ADDRESS ON FILE
DIANA DIAZ BARRIGA MARIN          ADDRESS ON FILE
DIANA DOMINGUEZ                   ADDRESS ON FILE
DIANA DUFRENE                     ADDRESS ON FILE
DIANA DUVALL                      ADDRESS ON FILE
DIANA EDWARDS                     ADDRESS ON FILE
DIANA ELLEDGE                     ADDRESS ON FILE
DIANA ESQUIVEL                    ADDRESS ON FILE
DIANA FITZGERALD                  ADDRESS ON FILE
DIANA GRETSINGER                  ADDRESS ON FILE
DIANA HARMAN                      ADDRESS ON FILE
DIANA HOLLOWAY                    ADDRESS ON FILE
DIANA HRUZA                       ADDRESS ON FILE
DIANA JONES                       ADDRESS ON FILE
DIANA JUAREZ                      ADDRESS ON FILE
DIANA KNIGHT                      ADDRESS ON FILE
DIANA LATTIMORE                   ADDRESS ON FILE
DIANA LINDER                      ADDRESS ON FILE
DIANA LYDA                        ADDRESS ON FILE
DIANA M FORD                      ADDRESS ON FILE
DIANA MCINTOSH                    ADDRESS ON FILE
DIANA MICHAELS                    ADDRESS ON FILE
DIANA MOORE                       ADDRESS ON FILE
DIANA PAZ                         ADDRESS ON FILE
DIANA PINTO                       ADDRESS ON FILE
DIANA PROKOPENKO                  ADDRESS ON FILE
DIANA REGIS                       ADDRESS ON FILE
DIANA ROBERTS                     ADDRESS ON FILE
DIANA RUIZ                        ADDRESS ON FILE
DIANA SALAZAR                     ADDRESS ON FILE
DIANA SILVAS                      ADDRESS ON FILE
DIANA SIMPSON                     ADDRESS ON FILE
DIANA SZILAGYI                    ADDRESS ON FILE
DIANA TUCCIARONE                  ADDRESS ON FILE
DIANA TYLER                       ADDRESS ON FILE
DIANA WAGGONER                    ADDRESS ON FILE
DIANA WALSH                       ADDRESS ON FILE
DIANA WRIGHT                      ADDRESS ON FILE
DIANA ZIGMUND                     ADDRESS ON FILE
DIANA-KAY TAYLOR                  ADDRESS ON FILE
DIANDRE FASON                     ADDRESS ON FILE
DIANDRE SETALSINGH                ADDRESS ON FILE
DIANE BORELLA                     ADDRESS ON FILE
DIANE BUCKNER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 597 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 822 of 2235

Claim Name                         Address Information
DIANE COLLINS                      ADDRESS ON FILE
DIANE DANIELS                      ADDRESS ON FILE
DIANE DARROW                       ADDRESS ON FILE
DIANE DAVIDSON                     ADDRESS ON FILE
DIANE DE LOS SANTOS                ADDRESS ON FILE
DIANE DILLON                       ADDRESS ON FILE
DIANE FELDMAN                      ADDRESS ON FILE
DIANE FERGUSON                     ADDRESS ON FILE
DIANE FLETCHER                     ADDRESS ON FILE
DIANE FLETCHER                     ADDRESS ON FILE
DIANE FOXWORTH                     ADDRESS ON FILE
DIANE GONZALEZ                     ADDRESS ON FILE
DIANE HEWITT                       ADDRESS ON FILE
DIANE HOEFFNER                     ADDRESS ON FILE
DIANE JONES                        ADDRESS ON FILE
DIANE KIM                          ADDRESS ON FILE
DIANE L FIGG                       ADDRESS ON FILE
DIANE LAND                         ADDRESS ON FILE
DIANE LEWIS                        ADDRESS ON FILE
DIANE LOERA                        ADDRESS ON FILE
DIANE NARDI                        ADDRESS ON FILE
DIANE NAZARIO                      ADDRESS ON FILE
DIANE NEATHERY                     ADDRESS ON FILE
DIANE NORRIS                       ADDRESS ON FILE
DIANE OKRAKU                       ADDRESS ON FILE
DIANE PEARSON                      ADDRESS ON FILE
DIANE PEOPLES                      ADDRESS ON FILE
DIANE PIPPIN                       ADDRESS ON FILE
DIANE RICHARDS                     ADDRESS ON FILE
DIANE ROBINSON                     ADDRESS ON FILE
DIANE SARNECKY                     ADDRESS ON FILE
DIANE SCOTT                        ADDRESS ON FILE
DIANE SEMINERIO                    ADDRESS ON FILE
DIANE SHALLER                      ADDRESS ON FILE
DIANE SHERRILL                     ADDRESS ON FILE
DIANE STERNBERG                    ADDRESS ON FILE
DIANE SZYMANSKI                    ADDRESS ON FILE
DIANE TABELLION                    ADDRESS ON FILE
DIANE WARREN                       ADDRESS ON FILE
DIANE WHITE                        ADDRESS ON FILE
DIANGLEO FONTAINE                  ADDRESS ON FILE
DIANNA ANGLEMYER                   ADDRESS ON FILE
DIANNA BROWN                       ADDRESS ON FILE
DIANNA CORBETT                     ADDRESS ON FILE
DIANNA HAYES                       ADDRESS ON FILE
DIANNA IRISH                       ADDRESS ON FILE
DIANNA KNIGHT                      ADDRESS ON FILE
DIANNA LANGDON                     ADDRESS ON FILE
DIANNA MARKETTI                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 598 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                               Page 823 of 2235

Claim Name                               Address Information
DIANNA POPE                              ADDRESS ON FILE
DIANNA ROSE                              ADDRESS ON FILE
DIANNA SUNDANCE                          ADDRESS ON FILE
DIANNA VAN DYKE                          ADDRESS ON FILE
DIANNE GUTTER                            ADDRESS ON FILE
DIANNE K OLEY                            ADDRESS ON FILE
DIANNE ROQUE                             ADDRESS ON FILE
DIANNE THOMAS                            ADDRESS ON FILE
DIANTA GARDNER                           ADDRESS ON FILE
DIANTE ALEXANDER                         ADDRESS ON FILE
DIARICA WASHINGTON                       ADDRESS ON FILE
DIASIA FRAZIER                           ADDRESS ON FILE
DIATRA NELSON                            ADDRESS ON FILE
DIAYA TULSHI                             ADDRESS ON FILE
DIBA ROOZBEH                             ADDRESS ON FILE
DIBBLE LANDSCAPING AND MAINTENANCE LLC   PO BOX 2082 ORANGEBURG SC 29116
DICAPRIO CLEANING SERVICES               PO BOX 8059 NEW CASTLE PA 16107
DICEY CHRISTENSEN                        ADDRESS ON FILE
DICHELLO DISTRIBUTORS INC                P O BOX 562 ORANGE CT 06477
DICK JENKINS                             ADDRESS ON FILE
DICKENSON ALBERT                         ADDRESS ON FILE
DICKENSON LUDWICK                        ADDRESS ON FILE
DICKEY LAW GROUP LLC                     1817 HAMPTON ST COLUMBIA SC 29201
DICKIE CHAMBERS                          ADDRESS ON FILE
DICKSON COUNTY                           PO BOX 246 CHARLOTTE TN 37036
DICKSON ELECTRIC DEPARTMENT              PO BOX 627 DICKSON TN 37056-0627
DICKSON ELECTRIC SYSTEM                  236 COWAN RD DICKSON TN 37055
DICKSON ELECTRIC SYSTEM                  PO BOX 627 DICKSON TN 37056
DICKSON ELECTRIC SYSTEM                  PO BOX 627 DICKSON TN 37056-0627
DIDIE WINKFIELD                          ADDRESS ON FILE
DIEGO CASTRO                             ADDRESS ON FILE
DIEGO CONTRERAS ORTIZ                    ADDRESS ON FILE
DIEGO CRUZ                               ADDRESS ON FILE
DIEGO DESTINE                            ADDRESS ON FILE
DIEGO GIARDINA                           ADDRESS ON FILE
DIEGO NEGRON                             ADDRESS ON FILE
DIEGO ROBLES                             ADDRESS ON FILE
DIEGO VAZQUEZ                            ADDRESS ON FILE
DIEONTANEA WADE                          ADDRESS ON FILE
DIERRA RAILEY                            ADDRESS ON FILE
DIETRICH TRUMBAUER                       ADDRESS ON FILE
DIETRICK SUTHERLAND                      ADDRESS ON FILE
DIETRINA BROWN                           ADDRESS ON FILE
DIEUDONNA CORGELAS                       ADDRESS ON FILE
DIGGIN AND DOZIN INC                     4465 W 400 N ANGOLA IN 46703
DIGGIN DOZIN                             4465 W 400 N ANGOLA IN 46703
DIGITAL MARKETING SERVICES INC           100 CAHABA VALLEY PARKWAY W PELHAM AL 35124
DIGITAL SIGNS                            48605 7 MILE RD NORTHVILLE MI 48167
DIGNA ARIAS MAJANO                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 599 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 824 of 2235

Claim Name                           Address Information
DIGNA RAMIREZ VARGAS                 ADDRESS ON FILE
DIGNA ROSA ACEVEDO                   ADDRESS ON FILE
DIJANA JOVEVSKA                      ADDRESS ON FILE
DIJANECE GONZALEZ GREEN              ADDRESS ON FILE
DIJONEE DAVIS                        ADDRESS ON FILE
DIJZHONNA WILLIAMS                   ADDRESS ON FILE
DIKOTA MCNEAL                        ADDRESS ON FILE
DILKS PLUMBING SEWER AND DRAIN INC   PO BOX 193 PALMYRA PA 17078
DILLAN WHITE                         ADDRESS ON FILE
DILLEN JESKE                         ADDRESS ON FILE
DILLEN WILLIAMS                      ADDRESS ON FILE
DILLION ANDERSON                     ADDRESS ON FILE
DILLION BARNWELL                     ADDRESS ON FILE
DILLION LITTLE                       ADDRESS ON FILE
DILLION RAYFIELD                     ADDRESS ON FILE
DILLON ARISPE                        ADDRESS ON FILE
DILLON BAKER                         ADDRESS ON FILE
DILLON BRICKER                       ADDRESS ON FILE
DILLON CHUPP                         ADDRESS ON FILE
DILLON COOPER                        ADDRESS ON FILE
DILLON CURTIS                        ADDRESS ON FILE
DILLON DEMARCO                       ADDRESS ON FILE
DILLON DEMIKE                        ADDRESS ON FILE
DILLON FEASEL                        ADDRESS ON FILE
DILLON FOREMAN                       ADDRESS ON FILE
DILLON HACKWORTH                     ADDRESS ON FILE
DILLON HALL                          ADDRESS ON FILE
DILLON HENICK                        ADDRESS ON FILE
DILLON HINKLEY                       ADDRESS ON FILE
DILLON HURLES                        ADDRESS ON FILE
DILLON JAMISON                       ADDRESS ON FILE
DILLON JONES                         ADDRESS ON FILE
DILLON KEMMERLIN                     ADDRESS ON FILE
DILLON LASSITER                      ADDRESS ON FILE
DILLON LEMONOVICH                    ADDRESS ON FILE
DILLON LEWIS                         ADDRESS ON FILE
DILLON MCCORSKEY                     ADDRESS ON FILE
DILLON MEDLIN                        ADDRESS ON FILE
DILLON MOORE                         ADDRESS ON FILE
DILLON MORRIS                        ADDRESS ON FILE
DILLON OSHEA                         ADDRESS ON FILE
DILLON OTOOLE                        ADDRESS ON FILE
DILLON RAJALA                        ADDRESS ON FILE
DILLON RIDGE MARKETPLACE III LLC     6900 E BELLEVIEW AVE STE 300 C/O MILLER REAL ESTATE INVEST GREENWOOD VILLAGE
                                     CO 80111
DILLON RUSSELL                       ADDRESS ON FILE
DILLON SMITH                         ADDRESS ON FILE
DILLON SMITH                         ADDRESS ON FILE
DILLON SMITH                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 600 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 825 of 2235

Claim Name                           Address Information
DILLON SULLIVAN                      ADDRESS ON FILE
DILLON TEDDER                        ADDRESS ON FILE
DILLON TRULL                         ADDRESS ON FILE
DILLON WALL                          ADDRESS ON FILE
DILLON WALLACE                       ADDRESS ON FILE
DILLYNN PERRY                        ADDRESS ON FILE
DILON JERRELL                        ADDRESS ON FILE
DIMANI ALLEN                         ADDRESS ON FILE
DIMAS MAGANA                         ADDRESS ON FILE
DIMERE WILLIAMS                      ADDRESS ON FILE
DIMERIA HOWARD                       ADDRESS ON FILE
DIMETRI TAYLOR-COSLEY                ADDRESS ON FILE
DIMETRY WOODSON                      ADDRESS ON FILE
DIMITRI EDMOND                       ADDRESS ON FILE
DIMITRI GREENE                       ADDRESS ON FILE
DIMITRI HARE-BARNES                  ADDRESS ON FILE
DIMITRI PUTNEY                       ADDRESS ON FILE
DIMITRI THOMPSON                     ADDRESS ON FILE
DIMITRIC BAILEY                      ADDRESS ON FILE
DINA CAPELA                          ADDRESS ON FILE
DINA LOPEZ DE MALDONADO              ADDRESS ON FILE
DINA MADDOX                          ADDRESS ON FILE
DINA SABATANO                        ADDRESS ON FILE
DINA THOMAS                          ADDRESS ON FILE
DINAH BEN-ABRAHAM                    ADDRESS ON FILE
DINAH JACKSON                        ADDRESS ON FILE
DINARA MINIBAEVA                     ADDRESS ON FILE
DINEDIA RAMEY                        ADDRESS ON FILE
DINENGIE GARCIA                      ADDRESS ON FILE
DINESHIA JONES                       ADDRESS ON FILE
DINETTA HAYES                        ADDRESS ON FILE
DINNIYR MCBRIDE                      ADDRESS ON FILE
DINO CAMARANO                        ADDRESS ON FILE
DINO LARSON                          ADDRESS ON FILE
DINORA QUINTANILLA                   ADDRESS ON FILE
DINORA RODRIGUEZ CAMPOS              ADDRESS ON FILE
DINORAH BEST                         ADDRESS ON FILE
DINSMORE & SHOHL LLP                 LEGAL COUNSEL 255 EAST FIFTH STREET STE 1900 CINCINNATI OH 45202
DION ABRAHAM                         ADDRESS ON FILE
DION CHARLES                         ADDRESS ON FILE
DION DAVIS                           ADDRESS ON FILE
DION JORDON                          ADDRESS ON FILE
DION MALONE                          ADDRESS ON FILE
DION MORGAN                          ADDRESS ON FILE
DION MURPHY                          ADDRESS ON FILE
DION PIERSON                         ADDRESS ON FILE
DION REEVES                          ADDRESS ON FILE
DION SCALI                           ADDRESS ON FILE
DION SIMMONS-CANNADY                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 601 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 826 of 2235

Claim Name                           Address Information
DIONA KIZER                          ADDRESS ON FILE
DIONA ROBINSON                       ADDRESS ON FILE
DIONAH HALL                          ADDRESS ON FILE
DIONANDRE CHAPMAN                    ADDRESS ON FILE
DIONDRA CHISOLM                      ADDRESS ON FILE
DIONDRA RUTH                         ADDRESS ON FILE
DIONDRA TURNER                       ADDRESS ON FILE
DIONDRE CURTIS                       ADDRESS ON FILE
DIONDRIA LOVAN                       ADDRESS ON FILE
DIONE ANDREWS                        ADDRESS ON FILE
DIONEL HALL                          ADDRESS ON FILE
DIONNA BAILEY                        ADDRESS ON FILE
DIONNA DORSEY                        ADDRESS ON FILE
DIONNA THOMAS                        ADDRESS ON FILE
DIONNE EHRGOOD                       ADDRESS ON FILE
DIONNE LESLIE                        ADDRESS ON FILE
DIONNE MARAJAH                       ADDRESS ON FILE
DIONNIA MARTIN                       ADDRESS ON FILE
DIONTA HAYNES                        ADDRESS ON FILE
DIONTAY HORTON                       ADDRESS ON FILE
DIONTE BRINSON                       ADDRESS ON FILE
DIONTE LEONARD                       ADDRESS ON FILE
DIONTE WILLIAMS                      ADDRESS ON FILE
DIONTRE WILLIAMS                     ADDRESS ON FILE
DIONTREAL MOSELY                     ADDRESS ON FILE
DIOR CRUTE                           ADDRESS ON FILE
DIOR GADSON                          ADDRESS ON FILE
DIOSANNY RIVERA-PLACIDO              ADDRESS ON FILE
DIOVIONE HODGES                      ADDRESS ON FILE
DIPEN DESAI D/B/A ROY ROGERS         AND ROY ROGERS FRANCHISE COMPANY, LLC 9 GUNTHERS VIEW TOMACO NJ 07082
(SUBTENANT)
DIQUAN TAYLOR                        ADDRESS ON FILE
DIQUAYLA HOPPER                      ADDRESS ON FILE
DIRCTOR OF EMPLOYMENT SECURITY       33 S STATE STREET CHICAGO IL 60603
DIRECT ENERGY BUSINESS               ACCOUNTS RECEIVABLE DEPT 194 WOOD AVE S, 2ND FL ISELIN NJ 08830
DIRECT ENERGY BUSINESS               PO BOX 32179 NEW YORK NY 10087
DIRECTIONS RESEARCH INC              M L 520 PO BOX 145400 CINCINNATI OH 45250
DIRECTOR OF FIN CHAUTAUQUA CO        GIFFORD AVE P O BOX 458 CELORON NY 14720
DIRECTOR OF FINANCE FRANKFORT        MUNICIPAL BUILDING PO BOX 697 FRANKFORT KY 40602
DIRECTV LLC                          150 W CHURCH AVE ATTN DOUGLAS H EICHLER MARYVILLE TN 37801
DIRECTV LLC                          ATTN ELLEN CLARRY, 333 E BROADWAY AVE MARYVILLE TN 37804
DIRK HAYES                           ADDRESS ON FILE
DIRON MORRIS                         ADDRESS ON FILE
DIRT MAN EXCAVATION LLC              2221 COUNTY RD 195 DANVILLE AL 35619
DIRTY WINDOW CLEANERS                508 E MAIN ST RONCEVERTE WV 24970
DISASTER SERVICES OF SARASOTA INC    8437 TUTTLE AVE 147 SARASOTA FL 34243
DISCOUNT SALES SERVICE AND SUPPLY    468B WESTERN BLVD JACKSONVILLE NC 28546
DISCOVERY BAY DEVELOPMENT INC        W. DUDLEY WHITLEY, III BATTLE, WINSLOW, SCOTT & WILEY, PA 2343 PROFESSIONAL
                                     DRIVE, PO BOX 7100 ROCKY MOUNT NC 27804-0100



Epiq Corporate Restructuring, LLC                                                                 Page 602 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                                Page 827 of 2235

Claim Name                               Address Information
DISEAN EASON                             ADDRESS ON FILE
DISHANA VANDUNK                          ADDRESS ON FILE
DISHAR SHIRLEY                           ADDRESS ON FILE
DISHAUNE BUNTING                         ADDRESS ON FILE
DISHAUNE SIMS                            ADDRESS ON FILE
DISHAWN MARTIN                           ADDRESS ON FILE
DISNEY EDWARDS                           ADDRESS ON FILE
DISPUTE MANAGEMENT SERVICES LLC          6465 WAYZATA BLVD SUITE 450 ST LOUIS PARK MN 55426
DISTINGUISHED FLOORING INC               34 RUMFORD RD KINGS PARK NY 11754
DISTRICT HEALTH DEPARTMENT 10            PO BOX 850 ENVIROMENTAL HEALTH WHITE CLOUD MI 49349
DISTRICT OF COLUMBIA                     1101 4TH STREET, SW SUITE 270 WASHINGTON DC 20024
DISTRICT OF COLUMBIA ATTORNEY GENERAL    ATTN: KARL A. RACINE 400 6TH STREET, NW WASHINGTON DC 20001
DISTRICT OF COLUMBIA DEPT OF HEALTH      899 N CAPITOL ST NE WASHINGTON DC 20002
DIV OF EMPLOYMENT SECURITY               DIVISION OF EMPLOYMNT SECURITY PO BOX 26504 RALEIGH NC 27611-6504
DIV OF UNEMPLOYMENT INSURANCE            PO BOX 2003 FRANKFORT KY 40602-2003
DIV OF WORKERS COMPENSATION              200 EAST GAINES ST TALLAHASSEE FL 32399
DIVAL RIVERA                             ADDRESS ON FILE
DIVARIS PROPERTY MANAGEMENT CORP         4525 MAIN STREET SUITE 900 VIRGINIA BEACH VA 23462
DIVAUN WELKER                            ADDRESS ON FILE
DIVERSIFIED RESTORATION                  P O BOX 51464 LIVONIA MI 48151
DIVERSIFIED SERVICES SOUTH LLC           ATTN DEBBIE LONG 1305 BOWENS MILL RD SW DOUGLAS GA 31533
DIVINA BYRD                              ADDRESS ON FILE
DIVINA SALINAS                           ADDRESS ON FILE
DIVINA URENA-RODRI                       ADDRESS ON FILE
DIVINE SMITH                             ADDRESS ON FILE
DIVINETE RICHARDSON                      ADDRESS ON FILE
DIVINITY BURTON                          ADDRESS ON FILE
DIVISION OF INCOME TAX                   3 N GAY STREET MOUNT VERNON OH 43050
DIVISION OF REVENUE CITY OF WILMINGTON   820 N FRENCH ST WILMINGTON DE 19801
DIVISION OF TAXATION                     STATE OF RHODE ISLAND DIVISION OF TAXATION DEPT 88 PO BOX 9702 PROVIDENCE RI
                                         02940
DIVISION OF TENNESSEE CARE               TENNCARE MEDICAID 310 GREAT CIRCLE RD. NASHVILLE TN 37243
DIVORA BEKELE                            ADDRESS ON FILE
DIXIE BEVERAGE CO                        2705 S PLEASANT VALLEY ROAD WINCHESTER VA 22601
DIXIE ELECTRIC COOPERATIVE               DEPT 1340 PO BOX 2153 BIRMINGHAM AL 35287-1340
DIXIE HUGHES                             ADDRESS ON FILE
DIXIE LAYTON                             ADDRESS ON FILE
DIXIE SMITH                              ADDRESS ON FILE
DIXIE THOMAS                             ADDRESS ON FILE
DIXIE WORLEY                             ADDRESS ON FILE
DIXON PEREZ                              ADDRESS ON FILE
DIYANTA SMITH                            ADDRESS ON FILE
DIZNI PEARSON                            ADDRESS ON FILE
DIZON SMITH                              ADDRESS ON FILE
DJ KNIGHTON                              ADDRESS ON FILE
DJ RIVERA                                ADDRESS ON FILE
DJ SERVICES                              9420 ROBIN LN DISPUTANTA VA 23842-7209
DJAMEL LEWIS                             ADDRESS ON FILE
DJR AND ASSOCIATES LLC                   600 E FAIRMONT LONGVIEW TX 75601



Epiq Corporate Restructuring, LLC                                                                    Page 603 OF 2008
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 828 of 2235

Claim Name                             Address Information
DJUAN FARLEY                           ADDRESS ON FILE
DJUAN SMITH                            ADDRESS ON FILE
DJUAN TILLMAN                          ADDRESS ON FILE
DKQWAN SHERRILL                        ADDRESS ON FILE
DKYVIS FULLER                          ADDRESS ON FILE
DL MUSTERIC ENTERPRISES LLC            5321 SOUTHWYCK BLVD STE D TOLEDO OH 43614
DL WALKER INC                          2808 S KELLYBROOK LN LANSING MI 48910
DLI SAFETY INSPECTION UNIT             1100 N EUTAW ST RM 605 BALTIMORE MD 21201
DLONTE FULLER                          ADDRESS ON FILE
DLRON SIMMONS                          ADDRESS ON FILE
DM LAWN AND LANDSCAPING                PO BOX 585 WILLIAMSPORT MD 21795
DM RESTAURANT ENTERPRISES INC          3506 SAINT VALENTINE WAY STE 1 ORLANDO FL 32811
DMARCUS BRIGHT                         ADDRESS ON FILE
DMARIO NOBLE                           ADDRESS ON FILE
DMARKO BROWN                           ADDRESS ON FILE
DMC SERVICES LLC                       2030 SPRINGDALE ROAD SUITE 800 CHERRY HILL NJ 08003
DMETRIUS NEAL                          ADDRESS ON FILE
DMITRI CURTIS                          ADDRESS ON FILE
DMITRI SOULE                           ADDRESS ON FILE
DMITRIY PREDIBAYLO                     ADDRESS ON FILE
DMONICA REED                           ADDRESS ON FILE
DNAIJAH ANDERSON                       ADDRESS ON FILE
DNAJA SPENCE                           ADDRESS ON FILE
DNARIUS PERSON                         ADDRESS ON FILE
DNASIA BARNES                          ADDRESS ON FILE
DNAYA YERBY                            ADDRESS ON FILE
DNEISHA OWENS                          ADDRESS ON FILE
DNESHA TURNER                          ADDRESS ON FILE
DNO INC                                3660 E FIFTH AVE COLUMBUS OH 43219
DNT REPAIRS AND SERVICE LLC            216 PINE LOOP DR BLYTHWOOD SC 29016-8641
DOAN SUN LLC                           930 HIGHWAY 321 BYPASS YORK SC 29745
DOBESH LOCKSMITHING                    1147 S EDDY ST GRAND ISLAND NE 68801
DOBRICH ELECTRIC INC                   1711 CHESTNUT STREET ERIE PA 16502
DOCTOR VINYL                           1170 OLD STATE RD NEW CASTLE PA 16101
DODGE ELECTRIC                         781 S ARIZONA AVE CHANDLER AZ 85225
DODIE WALLACE                          ADDRESS ON FILE
DODJICHRISTELHEMERY SOSSOU HOUNNAHO    ADDRESS ON FILE
DODSON PEST CONTROL                    PO BOX 17242 BALTIMORE MD 21297
DOETY KPOU                             ADDRESS ON FILE
DOLDO BROTHERS INC                     PO BOX 115 WATERTOWN NY 13601
DOLL DISTRIBUTING LLC COUNCIL BLUFFS   3501 23RD AVE COUNCIL BLUFFS IA 51501
DOLL ELECTRIC                          5521 CORD 21 SCOTTSBORO AL 35768-6563
DOLLAR BARNES                          ADDRESS ON FILE
DOLLIE BUMGARDNER                      ADDRESS ON FILE
DOLLY BURNS                            ADDRESS ON FILE
DOLLY PALMER                           ADDRESS ON FILE
DOLORES CHAMBERLAIN                    ADDRESS ON FILE
DOLORES GROW                           ADDRESS ON FILE
DOLORES JOHNSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 604 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 829 of 2235

Claim Name                           Address Information
DOLORES LANZOTTI                     ADDRESS ON FILE
DOLORES POPE                         ADDRESS ON FILE
DOLORES SLAUGHTER                    ADDRESS ON FILE
DOLPHE MONTFORTON                    ADDRESS ON FILE
DOLPHUS SILAS                        ADDRESS ON FILE
DOLPHUS TROY                         ADDRESS ON FILE
DOMANIQUE MEDRANO                    ADDRESS ON FILE
DOMENIC DIMATTEO                     ADDRESS ON FILE
DOMENIC DUBOIS                       ADDRESS ON FILE
DOMENICK ALLEN                       ADDRESS ON FILE
DOMENICK JOHNSON                     ADDRESS ON FILE
DOMENICK STAIANO                     ADDRESS ON FILE
DOMENICO BURLEY                      ADDRESS ON FILE
DOMINAI BRONNER                      ADDRESS ON FILE
DOMINASIA VAUGHN                     ADDRESS ON FILE
DOMINEEK PRYOR                       ADDRESS ON FILE
DOMINEER WILLIAMS                    ADDRESS ON FILE
DOMINEQUE BORDEN                     ADDRESS ON FILE
DOMINGO BATISTA                      ADDRESS ON FILE
DOMINGO PEREZ MORALES                ADDRESS ON FILE
DOMINIC ASHLEY                       ADDRESS ON FILE
DOMINIC BELLUCCIO                    ADDRESS ON FILE
DOMINIC BROWN                        ADDRESS ON FILE
DOMINIC BROWN                        ADDRESS ON FILE
DOMINIC DELUCIA                      ADDRESS ON FILE
DOMINIC DIGIACOMO                    ADDRESS ON FILE
DOMINIC DONOVAN                      ADDRESS ON FILE
DOMINIC DORSEY                       ADDRESS ON FILE
DOMINIC GARANT                       ADDRESS ON FILE
DOMINIC GIANNINI                     ADDRESS ON FILE
DOMINIC GREGG                        ADDRESS ON FILE
DOMINIC HOOKFIN                      ADDRESS ON FILE
DOMINIC HOUSTON                      ADDRESS ON FILE
DOMINIC JARMON                       ADDRESS ON FILE
DOMINIC JOHNSON                      ADDRESS ON FILE
DOMINIC LOPEZ-DEJESUS                ADDRESS ON FILE
DOMINIC MARTINEZ-MADRILL             ADDRESS ON FILE
DOMINIC MCCLURE                      ADDRESS ON FILE
DOMINIC MCNISH                       ADDRESS ON FILE
DOMINIC MINICK                       ADDRESS ON FILE
DOMINIC PETTY                        ADDRESS ON FILE
DOMINIC PHILLIPS                     ADDRESS ON FILE
DOMINIC REDD                         ADDRESS ON FILE
DOMINIC RICHARDSON                   ADDRESS ON FILE
DOMINIC ROBERTSON                    ADDRESS ON FILE
DOMINIC ROSARIO                      ADDRESS ON FILE
DOMINIC SAUNDERS                     ADDRESS ON FILE
DOMINIC SMITH                        ADDRESS ON FILE
DOMINIC SOTO                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 605 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 830 of 2235

Claim Name                          Address Information
DOMINIC SOTO                        ADDRESS ON FILE
DOMINIC THOMPSON                    ADDRESS ON FILE
DOMINIC TREVINO                     ADDRESS ON FILE
DOMINIC TURNER                      ADDRESS ON FILE
DOMINIC WILDMAN                     ADDRESS ON FILE
DOMINIC WILLIAMS                    ADDRESS ON FILE
DOMINICK CALDWELL                   ADDRESS ON FILE
DOMINICK DESANTO                    ADDRESS ON FILE
DOMINICK DORANI                     ADDRESS ON FILE
DOMINICK EDELEN                     ADDRESS ON FILE
DOMINICK GADSON                     ADDRESS ON FILE
DOMINICK GALLETTA                   ADDRESS ON FILE
DOMINICK HERRON                     ADDRESS ON FILE
DOMINICK IROVANDO                   ADDRESS ON FILE
DOMINICK JONES                      ADDRESS ON FILE
DOMINICK JONES                      ADDRESS ON FILE
DOMINICK KRITNER                    ADDRESS ON FILE
DOMINICK MCTEAGUE                   ADDRESS ON FILE
DOMINICK REYES                      ADDRESS ON FILE
DOMINICK SHEPPARD                   ADDRESS ON FILE
DOMINICK SPELL                      ADDRESS ON FILE
DOMINICK WATSON                     ADDRESS ON FILE
DOMINICO DISTRIBUTION INC           3999 HOLLY ST UNIT 4 DENVER CO 80207
DOMINIK SMITH                       ADDRESS ON FILE
DOMINION ENERGY OHIO                120 TREDEGAR ST, 6TH FL RICHMOND VA 23219
DOMINION ENERGY OHIO                PO BOX 26785 RICHMOND VA 23261
DOMINION ENERGY SOUTH CAROLINA      220 OPERATIONS WAY MAILCODE C222 CAYEE SC 29033
DOMINION ENERGY SOUTH CAROLINA      PO BOX 100255 COLUMBIA SC 29202
DOMINION ENERGY VIRGINIA            120 TREDEGAR ST, 6TH FL RICHMOND VA 23219
DOMINION ENERGY VIRGINIA            ATTN REMITTANCE PROCESSING 600 E CANAL ST RICHMOND VA 23219
DOMINION ENERGY VIRGINIA            PO BOX 26543 RICHMOND VA 23290
DOMINION ENERGY WEST VIRGINIA       ATTN REMITTANCE PROCESSING 600 E CANAL ST RICHMOND VA 23219
DOMINION ENERGY WEST VIRGINIA       PO BOX 26783 RICHMOND VA 23261
DOMINIQU MENICHELLA                 ADDRESS ON FILE
DOMINIQUE ALEXANDER                 ADDRESS ON FILE
DOMINIQUE ALLEN                     ADDRESS ON FILE
DOMINIQUE ANDERSON                  ADDRESS ON FILE
DOMINIQUE BAILEY                    ADDRESS ON FILE
DOMINIQUE BARNES                    ADDRESS ON FILE
DOMINIQUE BLEIER                    ADDRESS ON FILE
DOMINIQUE BREWER                    ADDRESS ON FILE
DOMINIQUE BROWN                     ADDRESS ON FILE
DOMINIQUE BROWN                     ADDRESS ON FILE
DOMINIQUE CHATMAN                   ADDRESS ON FILE
DOMINIQUE CHILDS                    ADDRESS ON FILE
DOMINIQUE CLARK                     ADDRESS ON FILE
DOMINIQUE CLEMONS                   ADDRESS ON FILE
DOMINIQUE CRANFILELD                ADDRESS ON FILE
DOMINIQUE CROSWELL                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 606 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 831 of 2235

Claim Name                         Address Information
DOMINIQUE CRUZ                     ADDRESS ON FILE
DOMINIQUE CUNNINGHAM-FREEMAN       ADDRESS ON FILE
DOMINIQUE DELANEY                  ADDRESS ON FILE
DOMINIQUE DOTSON                   ADDRESS ON FILE
DOMINIQUE EVANS                    ADDRESS ON FILE
DOMINIQUE FACEY                    ADDRESS ON FILE
DOMINIQUE FARIAS                   ADDRESS ON FILE
DOMINIQUE FLUELLEN                 ADDRESS ON FILE
DOMINIQUE FRAZIER                  ADDRESS ON FILE
DOMINIQUE FRESH                    ADDRESS ON FILE
DOMINIQUE FURBUSH                  ADDRESS ON FILE
DOMINIQUE GAINES                   ADDRESS ON FILE
DOMINIQUE GASTON                   ADDRESS ON FILE
DOMINIQUE GETER                    ADDRESS ON FILE
DOMINIQUE GHOSTON                  ADDRESS ON FILE
DOMINIQUE GRANT                    ADDRESS ON FILE
DOMINIQUE HAMILTON                 ADDRESS ON FILE
DOMINIQUE HAMILTON                 ADDRESS ON FILE
DOMINIQUE HAMMOND                  ADDRESS ON FILE
DOMINIQUE HARVEY                   ADDRESS ON FILE
DOMINIQUE HAYES                    ADDRESS ON FILE
DOMINIQUE HILL                     ADDRESS ON FILE
DOMINIQUE HUTTO                    ADDRESS ON FILE
DOMINIQUE JACKSON                  ADDRESS ON FILE
DOMINIQUE JACKSON                  ADDRESS ON FILE
DOMINIQUE JAMES                    ADDRESS ON FILE
DOMINIQUE JOHNSON                  ADDRESS ON FILE
DOMINIQUE JOHNSON                  ADDRESS ON FILE
DOMINIQUE JOHNSON                  ADDRESS ON FILE
DOMINIQUE KING                     ADDRESS ON FILE
DOMINIQUE LEE                      ADDRESS ON FILE
DOMINIQUE LEWIS                    ADDRESS ON FILE
DOMINIQUE LOVETT                   ADDRESS ON FILE
DOMINIQUE MATTHEWS                 ADDRESS ON FILE
DOMINIQUE MCCANTS                  ADDRESS ON FILE
DOMINIQUE MCCRAY                   ADDRESS ON FILE
DOMINIQUE MCDANIEL                 ADDRESS ON FILE
DOMINIQUE MCKEETHAN                ADDRESS ON FILE
DOMINIQUE MIDDLETON                ADDRESS ON FILE
DOMINIQUE MOORE                    ADDRESS ON FILE
DOMINIQUE MYERS-ORELLI             ADDRESS ON FILE
DOMINIQUE NICEFORO                 ADDRESS ON FILE
DOMINIQUE PAIGE                    ADDRESS ON FILE
DOMINIQUE PERKINS                  ADDRESS ON FILE
DOMINIQUE PERRY                    ADDRESS ON FILE
DOMINIQUE POWELL                   ADDRESS ON FILE
DOMINIQUE PULLINS                  ADDRESS ON FILE
DOMINIQUE PURDIE                   ADDRESS ON FILE
DOMINIQUE REID                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 607 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 832 of 2235

Claim Name                          Address Information
DOMINIQUE ROBERTS                   ADDRESS ON FILE
DOMINIQUE ROBINSON                  ADDRESS ON FILE
DOMINIQUE ROGERS                    ADDRESS ON FILE
DOMINIQUE SAUNDERS                  ADDRESS ON FILE
DOMINIQUE SAXTON                    ADDRESS ON FILE
DOMINIQUE SMITH                     ADDRESS ON FILE
DOMINIQUE SMITH                     ADDRESS ON FILE
DOMINIQUE SPENCER                   ADDRESS ON FILE
DOMINIQUE STATEN                    ADDRESS ON FILE
DOMINIQUE STILL                     ADDRESS ON FILE
DOMINIQUE TAYLOR                    ADDRESS ON FILE
DOMINIQUE TAYLOR                    ADDRESS ON FILE
DOMINIQUE TERRY                     ADDRESS ON FILE
DOMINIQUE TOLES                     ADDRESS ON FILE
DOMINIQUE TOWNSEND                  ADDRESS ON FILE
DOMINIQUE VANCLIFF                  ADDRESS ON FILE
DOMINIQUE VANGUE                    ADDRESS ON FILE
DOMINIQUE VINES                     ADDRESS ON FILE
DOMINIQUE WADE                      ADDRESS ON FILE
DOMINIQUE WALKER                    ADDRESS ON FILE
DOMINIQUE WALL                      ADDRESS ON FILE
DOMINIQUE WASHINGTON                ADDRESS ON FILE
DOMINIQUE WATKINS                   ADDRESS ON FILE
DOMINIQUE WESTON                    ADDRESS ON FILE
DOMINIQUE WILKS                     ADDRESS ON FILE
DOMINIQUE WILLIAMS                  ADDRESS ON FILE
DOMINIQUE WILLIAMS                  ADDRESS ON FILE
DOMINIQUE WILLIAMS-LEE              ADDRESS ON FILE
DOMINIQUE WILSON                    ADDRESS ON FILE
DOMINIQUE WILSON                    ADDRESS ON FILE
DOMINIQUE WISCOVITCH                ADDRESS ON FILE
DOMINIQUE YARBROUGH                 ADDRESS ON FILE
DOMINIQUE YOUNG                     ADDRESS ON FILE
DOMINIQUE ZAPPIA                    ADDRESS ON FILE
DOMINQUE DUBOSE                     ADDRESS ON FILE
DOMINQUE FLETCHER                   ADDRESS ON FILE
DOMINQUE FLORA                      ADDRESS ON FILE
DOMINQUE SLEDGE                     ADDRESS ON FILE
DOMINQUE WELLS                      ADDRESS ON FILE
DOMINQUE WHITAKER                   ADDRESS ON FILE
DOMONIC CAISON                      ADDRESS ON FILE
DOMONIC HOLT                        ADDRESS ON FILE
DOMONIC NANCE                       ADDRESS ON FILE
DOMONICK AYERS                      ADDRESS ON FILE
DOMONICK GALL                       ADDRESS ON FILE
DOMONIQUE CONNALLY                  ADDRESS ON FILE
DOMONIQUE ELAM                      ADDRESS ON FILE
DOMONIQUE MAYSE                     ADDRESS ON FILE
DOMONIQUE MERCHANT                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 608 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 833 of 2235

Claim Name                         Address Information
DOMONIQUE MITCHELL                 ADDRESS ON FILE
DOMONIQUE PIERRE                   ADDRESS ON FILE
DOMONIQUE SCARPATI                 ADDRESS ON FILE
DOMONIQUE WHITAKER                 ADDRESS ON FILE
DOMONIQUE WHITE                    ADDRESS ON FILE
DON BROOKS                         ADDRESS ON FILE
DON C BARBER                       ADDRESS ON FILE
DON COE                            ADDRESS ON FILE
DON DEWITT                         ADDRESS ON FILE
DON DZIEKONSKI                     ADDRESS ON FILE
DON HERREN                         ADDRESS ON FILE
DON LEECH                          ADDRESS ON FILE
DON LEHAM                          ADDRESS ON FILE
DON LOCKETT                        ADDRESS ON FILE
DON MIDDLEMISS                     ADDRESS ON FILE
DON MILLS JR                       ADDRESS ON FILE
DON PIERRE                         ADDRESS ON FILE
DON SHEROUSE                       ADDRESS ON FILE
DON STROUD                         ADDRESS ON FILE
DON-MICHAEL REID                   ADDRESS ON FILE
DONA FERDINAND                     ADDRESS ON FILE
DONALD ABBOTT                      ADDRESS ON FILE
DONALD ABRAHAMSON                  ADDRESS ON FILE
DONALD ADAMS                       ADDRESS ON FILE
DONALD ADAMS                       ADDRESS ON FILE
DONALD ANDERSON                    ADDRESS ON FILE
DONALD AUSTIN                      ADDRESS ON FILE
DONALD BAKER                       ADDRESS ON FILE
DONALD BASS                        ADDRESS ON FILE
DONALD BEIGEL                      ADDRESS ON FILE
DONALD BLANCHARD                   ADDRESS ON FILE
DONALD BREWTON                     ADDRESS ON FILE
DONALD BRUEGENHEMKE                ADDRESS ON FILE
DONALD BRUSHWOOD                   ADDRESS ON FILE
DONALD BUNCH                       ADDRESS ON FILE
DONALD BURNETT JR                  ADDRESS ON FILE
DONALD C GREEN                     ADDRESS ON FILE
DONALD CANNON                      ADDRESS ON FILE
DONALD CERNEY                      ADDRESS ON FILE
DONALD CHAMBERLIN                  ADDRESS ON FILE
DONALD CLARK                       ADDRESS ON FILE
DONALD COON                        ADDRESS ON FILE
DONALD COOPER                      ADDRESS ON FILE
DONALD CORDELL                     ADDRESS ON FILE
DONALD CORNELL                     ADDRESS ON FILE
DONALD DAILEY                      ADDRESS ON FILE
DONALD DAIRE                       ADDRESS ON FILE
DONALD DAVIS                       ADDRESS ON FILE
DONALD DEGROAT                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 609 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 834 of 2235

Claim Name                          Address Information
DONALD DESROSIERS                   ADDRESS ON FILE
DONALD DONNELLY                     ADDRESS ON FILE
DONALD EDWARDS                      ADDRESS ON FILE
DONALD ELLIS                        ADDRESS ON FILE
DONALD EPPS                         ADDRESS ON FILE
DONALD EVANS                        ADDRESS ON FILE
DONALD EVANS                        ADDRESS ON FILE
DONALD FLOYD                        ADDRESS ON FILE
DONALD FLYNN                        ADDRESS ON FILE
DONALD FOURNIER                     ADDRESS ON FILE
DONALD FOWLER                       ADDRESS ON FILE
DONALD FREEMAN                      ADDRESS ON FILE
DONALD GARRELL                      ADDRESS ON FILE
DONALD GINDLESPERGER                ADDRESS ON FILE
DONALD GODA                         ADDRESS ON FILE
DONALD GRAUEL                       ADDRESS ON FILE
DONALD GRAUEL                       ADDRESS ON FILE
DONALD GREENE                       ADDRESS ON FILE
DONALD GUESSFORD                    ADDRESS ON FILE
DONALD GUNDERMAN                    ADDRESS ON FILE
DONALD HALL JR                      ADDRESS ON FILE
DONALD HANKS                        ADDRESS ON FILE
DONALD HARDING                      ADDRESS ON FILE
DONALD HARRIS                       ADDRESS ON FILE
DONALD HARRIS JR                    ADDRESS ON FILE
DONALD HEMPHILL                     ADDRESS ON FILE
DONALD HENRY                        ADDRESS ON FILE
DONALD HENRY                        ADDRESS ON FILE
DONALD HERNLY                       ADDRESS ON FILE
DONALD HERRON                       ADDRESS ON FILE
DONALD HILL                         ADDRESS ON FILE
DONALD HINKLEY                      ADDRESS ON FILE
DONALD HOLIFIELD                    ADDRESS ON FILE
DONALD J PROGAR                     ADDRESS ON FILE
DONALD JACKSON                      ADDRESS ON FILE
DONALD JEFFRIES                     ADDRESS ON FILE
DONALD JEFFRIES                     ADDRESS ON FILE
DONALD JEFFRIES                     ADDRESS ON FILE
DONALD JENKINS                      ADDRESS ON FILE
DONALD JOHNS                        ADDRESS ON FILE
DONALD JONES                        ADDRESS ON FILE
DONALD KARN                         ADDRESS ON FILE
DONALD KETCH                        ADDRESS ON FILE
DONALD KIDD                         ADDRESS ON FILE
DONALD LAING                        ADDRESS ON FILE
DONALD LEE                          ADDRESS ON FILE
DONALD LEWIS                        ADDRESS ON FILE
DONALD LEWIS                        ADDRESS ON FILE
DONALD LLOYD                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 610 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 835 of 2235

Claim Name                        Address Information
DONALD LOWE                       ADDRESS ON FILE
DONALD MCAUTHUR                   ADDRESS ON FILE
DONALD MCBAYER                    ADDRESS ON FILE
DONALD MCCLARY                    ADDRESS ON FILE
DONALD MCLEAN                     ADDRESS ON FILE
DONALD MCNEIL                     ADDRESS ON FILE
DONALD MEIER                      ADDRESS ON FILE
DONALD MESSER                     ADDRESS ON FILE
DONALD MILLS                      ADDRESS ON FILE
DONALD MONTURE                    ADDRESS ON FILE
DONALD MORRIS                     ADDRESS ON FILE
DONALD NASH                       ADDRESS ON FILE
DONALD NOLETT                     ADDRESS ON FILE
DONALD PARADA                     ADDRESS ON FILE
DONALD PETERSON                   ADDRESS ON FILE
DONALD POE                        ADDRESS ON FILE
DONALD PRITCHARD                  ADDRESS ON FILE
DONALD PROSPER                    ADDRESS ON FILE
DONALD QUINNEY                    ADDRESS ON FILE
DONALD REED                       ADDRESS ON FILE
DONALD REID                       ADDRESS ON FILE
DONALD REILLY                     ADDRESS ON FILE
DONALD REMILLARD                  ADDRESS ON FILE
DONALD RIGGLEMAN                  ADDRESS ON FILE
DONALD ROGERS JR                  ADDRESS ON FILE
DONALD ROUNDTREE                  ADDRESS ON FILE
DONALD RUSSELL                    ADDRESS ON FILE
DONALD RYAN HUTCHINSON            ADDRESS ON FILE
DONALD SAPP                       ADDRESS ON FILE
DONALD SCHORR                     ADDRESS ON FILE
DONALD SCHUMAKER                  ADDRESS ON FILE
DONALD SCOTT                      ADDRESS ON FILE
DONALD SCUDDER                    ADDRESS ON FILE
DONALD SHAFFER                    ADDRESS ON FILE
DONALD SHANNON                    ADDRESS ON FILE
DONALD SHAPERSON                  ADDRESS ON FILE
DONALD SHAW                       ADDRESS ON FILE
DONALD SINGLETARY                 ADDRESS ON FILE
DONALD SMITH                      ADDRESS ON FILE
DONALD SMITH                      ADDRESS ON FILE
DONALD SMITH                      ADDRESS ON FILE
DONALD SMYTH                      ADDRESS ON FILE
DONALD STEELE                     ADDRESS ON FILE
DONALD STEWART                    ADDRESS ON FILE
DONALD SUTTON                     ADDRESS ON FILE
DONALD SWAN                       ADDRESS ON FILE
DONALD SWASEY                     ADDRESS ON FILE
DONALD SWEAT                      ADDRESS ON FILE
DONALD SZYMANSKI                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 611 OF 2008
                                              RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 836 of 2235

Claim Name                          Address Information
DONALD TAYLOR                       ADDRESS ON FILE
DONALD THOMPSON                     ADDRESS ON FILE
DONALD TOMKO                        ADDRESS ON FILE
DONALD VIETS                        ADDRESS ON FILE
DONALD WELDON                       ADDRESS ON FILE
DONALD WESTHOFF                     ADDRESS ON FILE
DONALD WESTLEY                      ADDRESS ON FILE
DONALD WESTON                       ADDRESS ON FILE
DONALD WHITE                        ADDRESS ON FILE
DONALD WILCOX                       ADDRESS ON FILE
DONALD WILKES                       ADDRESS ON FILE
DONALD WILKINS                      ADDRESS ON FILE
DONALD WILSON                       ADDRESS ON FILE
DONALD WILSON                       ADDRESS ON FILE
DONALD YATES                        ADDRESS ON FILE
DONALDS ELECTRIC &                  REFRIGERATION SERVICE INC 190 MCCORKLE DR LEXINGTON VA 24450
DONATHAN JACKSON                    ADDRESS ON FILE
DONATHAN LAITOLA                    ADDRESS ON FILE
DONAVAN BALDWIN                     ADDRESS ON FILE
DONAVAN BARNES                      ADDRESS ON FILE
DONAVAN BROWN                       ADDRESS ON FILE
DONAVAN CAMPBELL                    ADDRESS ON FILE
DONAVAN DAILY                       ADDRESS ON FILE
DONAVAN GRAHAM                      ADDRESS ON FILE
DONAVAN HALL                        ADDRESS ON FILE
DONAVAN LAVATO                      ADDRESS ON FILE
DONAVAN OLIVER                      ADDRESS ON FILE
DONAVAUGHN PURVIS                   ADDRESS ON FILE
DONAVEN ROSE                        ADDRESS ON FILE
DONAVEN SMITH                       ADDRESS ON FILE
DONAVON DEVONE                      ADDRESS ON FILE
DONAVON DORSEY                      ADDRESS ON FILE
DONAVON RUBINSTEIN                  ADDRESS ON FILE
DONAVONE AUGUSTUS                   ADDRESS ON FILE
DONDEAIO HOSEA                      ADDRESS ON FILE
DONDI JOHNSON                       ADDRESS ON FILE
DONDRE CRAWFORD                     ADDRESS ON FILE
DONDRE JOHNSON                      ADDRESS ON FILE
DONDRE SHUSTER                      ADDRESS ON FILE
DONDRE THOMPSON                     ADDRESS ON FILE
DONDRELL FELDER                     ADDRESS ON FILE
DONDRELL HILL                       ADDRESS ON FILE
DONDREY WILLIAMS                    ADDRESS ON FILE
DONELL CROWDER                      ADDRESS ON FILE
DONELL HALE                         ADDRESS ON FILE
DONELLA HARRISON                    ADDRESS ON FILE
DONELSON PIKE RESTAURANT PARTNERS   4121 HILLSBORO RD SUITE 302 C/O SPIVA HILL MANAGEMENT NASHVILLE TN 37215
DONETT LOVE                         ADDRESS ON FILE
DONETTA DIGGS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 612 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 837 of 2235

Claim Name                        Address Information
DONIA TAYLOR                      ADDRESS ON FILE
DONIELE DISNEY                    ADDRESS ON FILE
DONIELLE COLLINS                  ADDRESS ON FILE
DONIELLE DOUGLAS                  ADDRESS ON FILE
DONIELLE FLETCHER                 ADDRESS ON FILE
DONIELLE HARRISON                 ADDRESS ON FILE
DONIELLE TUCKER                   ADDRESS ON FILE
DONIKA PATTERSON                  ADDRESS ON FILE
DONINIQUE DUNSON                  ADDRESS ON FILE
DONIQUE MOSLEY                    ADDRESS ON FILE
DONISHA MYERS                     ADDRESS ON FILE
DONITA BOWMAN                     ADDRESS ON FILE
DONITA THOMAS                     ADDRESS ON FILE
DONIVAN MCCULLOUGH                ADDRESS ON FILE
DONIVAN SEILER                    ADDRESS ON FILE
DONIVAN WALKER                    ADDRESS ON FILE
DONLAN FORBIS                     ADDRESS ON FILE
DONMIKA PHILLIPS                  ADDRESS ON FILE
DONNA ALTMAN                      ADDRESS ON FILE
DONNA ALVERSON                    ADDRESS ON FILE
DONNA AND OR BOB HOWELL           ADDRESS ON FILE
DONNA AUSTIN                      ADDRESS ON FILE
DONNA BELL                        ADDRESS ON FILE
DONNA BELLAMY                     ADDRESS ON FILE
DONNA BLASO                       ADDRESS ON FILE
DONNA BOYETTE                     ADDRESS ON FILE
DONNA BRADLEY                     ADDRESS ON FILE
DONNA BREWER                      ADDRESS ON FILE
DONNA BURNELL                     ADDRESS ON FILE
DONNA CANTRELL                    ADDRESS ON FILE
DONNA CHAPMAN                     ADDRESS ON FILE
DONNA CHARALAMBOUS                ADDRESS ON FILE
DONNA CHOUINARD                   ADDRESS ON FILE
DONNA CLARK                       ADDRESS ON FILE
DONNA CLAY                        ADDRESS ON FILE
DONNA DAGGETT                     ADDRESS ON FILE
DONNA DESHETLER                   ADDRESS ON FILE
DONNA DONHAUSER                   ADDRESS ON FILE
DONNA EAKLEY                      ADDRESS ON FILE
DONNA FENDRICK                    ADDRESS ON FILE
DONNA FLORES                      ADDRESS ON FILE
DONNA GAROFANO SHRIEVES           ADDRESS ON FILE
DONNA GAYLOR                      ADDRESS ON FILE
DONNA GOFF                        ADDRESS ON FILE
DONNA GOINS                       ADDRESS ON FILE
DONNA GOLSON                      ADDRESS ON FILE
DONNA GOODING                     ADDRESS ON FILE
DONNA GRATIAS                     ADDRESS ON FILE
DONNA GREEN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 613 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 838 of 2235

Claim Name                         Address Information
DONNA GREENE                       ADDRESS ON FILE
DONNA GREENE                       ADDRESS ON FILE
DONNA GUDEX KAMRATH                ADDRESS ON FILE
DONNA HARPER                       ADDRESS ON FILE
DONNA HARVEY                       ADDRESS ON FILE
DONNA HAULANI                      ADDRESS ON FILE
DONNA HERMAN                       ADDRESS ON FILE
DONNA HOLLOWAY                     ADDRESS ON FILE
DONNA HUGHES                       ADDRESS ON FILE
DONNA JACKSON                      ADDRESS ON FILE
DONNA JACOTTS                      ADDRESS ON FILE
DONNA JOHNSON                      ADDRESS ON FILE
DONNA JONES                        ADDRESS ON FILE
DONNA JOYNER                       ADDRESS ON FILE
DONNA K WALKER                     ADDRESS ON FILE
DONNA KAY FROST                    ADDRESS ON FILE
DONNA KESSLER                      ADDRESS ON FILE
DONNA L BAUMGARTNER                ADDRESS ON FILE
DONNA LOVLEY                       ADDRESS ON FILE
DONNA MADERA                       ADDRESS ON FILE
DONNA MANN                         ADDRESS ON FILE
DONNA MAXWELL                      ADDRESS ON FILE
DONNA MOBLEY                       ADDRESS ON FILE
DONNA MOBLEY                       ADDRESS ON FILE
DONNA MOORE                        ADDRESS ON FILE
DONNA MOORE                        ADDRESS ON FILE
DONNA MORGAN                       ADDRESS ON FILE
DONNA NAKANO                       ADDRESS ON FILE
DONNA NAPHIER                      ADDRESS ON FILE
DONNA NGUYEN                       ADDRESS ON FILE
DONNA PHILLIPS                     ADDRESS ON FILE
DONNA PREVITTE                     ADDRESS ON FILE
DONNA RAMUNDO                      ADDRESS ON FILE
DONNA RANDALL-VITTO                ADDRESS ON FILE
DONNA REED                         ADDRESS ON FILE
DONNA ROBINSON                     ADDRESS ON FILE
DONNA ROSE                         ADDRESS ON FILE
DONNA ROSEN                        ADDRESS ON FILE
DONNA RYAN                         ADDRESS ON FILE
DONNA SALINAS                      ADDRESS ON FILE
DONNA SEIER                        ADDRESS ON FILE
DONNA SHEPHERD                     ADDRESS ON FILE
DONNA SHUE                         ADDRESS ON FILE
DONNA SKEENS                       ADDRESS ON FILE
DONNA SMITH                        ADDRESS ON FILE
DONNA STORNELLI                    ADDRESS ON FILE
DONNA TAYLOR                       ADDRESS ON FILE
DONNA TOLLIFERREO                  ADDRESS ON FILE
DONNA TOMACHICK                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 614 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                     Page 839 of 2235

Claim Name                         Address Information
DONNA TUCKER                       ADDRESS ON FILE
DONNA VAUGHN                       ADDRESS ON FILE
DONNA WALMSLEY                     ADDRESS ON FILE
DONNA WATSON                       ADDRESS ON FILE
DONNA WEST                         ADDRESS ON FILE
DONNA WILLIAMS                     ADDRESS ON FILE
DONNA WRIGHT                       ADDRESS ON FILE
DONNA YATCKO                       ADDRESS ON FILE
DONNA YOUNG                        ADDRESS ON FILE
DONNELL ANDERSON                   ADDRESS ON FILE
DONNELL ASHTON                     ADDRESS ON FILE
DONNELL BOYD                       ADDRESS ON FILE
DONNELL BURGESS                    ADDRESS ON FILE
DONNELL CARTER                     ADDRESS ON FILE
DONNELL COLEMAN                    ADDRESS ON FILE
DONNELL CRAWFORD                   ADDRESS ON FILE
DONNELL HAYNES                     ADDRESS ON FILE
DONNELL JORDAN                     ADDRESS ON FILE
DONNELL LEWIS                      ADDRESS ON FILE
DONNELLEY FINANCIAL LLC            35 W WACKER DR CHICAGO IL 60601
DONNELLY J L J R T H WHITE JR      ADDRESS ON FILE
DONNETELO JACKSON                  ADDRESS ON FILE
DONNETTA DELGUIDICE                ADDRESS ON FILE
DONNIAL BROOKS                     ADDRESS ON FILE
DONNIE GARRY                       ADDRESS ON FILE
DONNIE GRAY                        ADDRESS ON FILE
DONNIE HARRISON                    ADDRESS ON FILE
DONNIE MCELYEA                     ADDRESS ON FILE
DONNIE MCGEE                       ADDRESS ON FILE
DONNIE MONTGOMERY                  ADDRESS ON FILE
DONNIE MOORE                       ADDRESS ON FILE
DONNIE RAGAN                       ADDRESS ON FILE
DONNIE SMITH                       ADDRESS ON FILE
DONNIE THERRIAULT                  ADDRESS ON FILE
DONNIE THRASHER                    ADDRESS ON FILE
DONNIE WALL                        ADDRESS ON FILE
DONNIESHA LITTLES                  ADDRESS ON FILE
DONNIIE BANKS                      ADDRESS ON FILE
DONNIKA PARKER                     ADDRESS ON FILE
DONNISHA GOODMAN                   ADDRESS ON FILE
DONNY COLE                         ADDRESS ON FILE
DONNY DUNKLEBERGER                 ADDRESS ON FILE
DONNY MROWIEC                      ADDRESS ON FILE
DONNY PANCOTTO                     ADDRESS ON FILE
DONNY SMITH                        ADDRESS ON FILE
DONNYE FRANKLIN                    ADDRESS ON FILE
DONOVAN BARGER                     ADDRESS ON FILE
DONOVAN BERGER                     ADDRESS ON FILE
DONOVAN BOVEAR                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 615 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 840 of 2235

Claim Name                         Address Information
DONOVAN BROWDER                    ADDRESS ON FILE
DONOVAN BUCHINSKY                  ADDRESS ON FILE
DONOVAN CAREY                      ADDRESS ON FILE
DONOVAN DALE                       ADDRESS ON FILE
DONOVAN DELORE                     ADDRESS ON FILE
DONOVAN DEWOLF                     ADDRESS ON FILE
DONOVAN DULA                       ADDRESS ON FILE
DONOVAN FLORES                     ADDRESS ON FILE
DONOVAN FRANKLIN                   ADDRESS ON FILE
DONOVAN GATLIN                     ADDRESS ON FILE
DONOVAN GOODIN                     ADDRESS ON FILE
DONOVAN HARRIS                     ADDRESS ON FILE
DONOVAN HARRIS                     ADDRESS ON FILE
DONOVAN LEACH                      ADDRESS ON FILE
DONOVAN LEE                        ADDRESS ON FILE
DONOVAN MACKESSY                   ADDRESS ON FILE
DONOVAN MCGOWAN                    ADDRESS ON FILE
DONOVAN MCMILLAN                   ADDRESS ON FILE
DONOVAN OLMSTED                    ADDRESS ON FILE
DONOVAN OTERO                      ADDRESS ON FILE
DONOVAN PAUL                       ADDRESS ON FILE
DONOVAN PETERSON                   ADDRESS ON FILE
DONOVAN PHILLIPS                   ADDRESS ON FILE
DONOVAN REEVES                     ADDRESS ON FILE
DONOVAN REILLY                     ADDRESS ON FILE
DONOVAN RILEY                      ADDRESS ON FILE
DONOVAN ROBINSON                   ADDRESS ON FILE
DONOVAN TYLER                      ADDRESS ON FILE
DONOVAN WESLEY                     ADDRESS ON FILE
DONOVAN WHITE                      ADDRESS ON FILE
DONOVAN WILSON                     ADDRESS ON FILE
DONQUARIUS WAGNER                  ADDRESS ON FILE
DONRICK NORTHINGTON                ADDRESS ON FILE
DONRICKO GREENE                    ADDRESS ON FILE
DONS TERMITE PEST CONT INC         PO BOX 10 CLEMMONS NC 27012
DONSHA GUNN                        ADDRESS ON FILE
DONSHAY JOHNSON                    ADDRESS ON FILE
DONTA BOGAN                        ADDRESS ON FILE
DONTA CHESTNUT                     ADDRESS ON FILE
DONTA CLARK                        ADDRESS ON FILE
DONTA NEAL                         ADDRESS ON FILE
DONTA PRICE                        ADDRESS ON FILE
DONTACIA CONLEY                    ADDRESS ON FILE
DONTAE HILLIARD                    ADDRESS ON FILE
DONTAE HUNTER                      ADDRESS ON FILE
DONTAE MCDANIEL                    ADDRESS ON FILE
DONTAE THOMAS                      ADDRESS ON FILE
DONTARIUS HALL                     ADDRESS ON FILE
DONTARRIOUS AKINS                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 616 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 841 of 2235

Claim Name                        Address Information
DONTAVIOUS BURTON                 ADDRESS ON FILE
DONTAVIOUS MOULTRY                ADDRESS ON FILE
DONTAVIOUS WALKER                 ADDRESS ON FILE
DONTAY PINKNEY                    ADDRESS ON FILE
DONTAY REDDICK                    ADDRESS ON FILE
DONTAY RICHARDSON                 ADDRESS ON FILE
DONTAY ROBINSON                   ADDRESS ON FILE
DONTE ANDERSON                    ADDRESS ON FILE
DONTE BARNES                      ADDRESS ON FILE
DONTE CURTIS                      ADDRESS ON FILE
DONTE DAVIS                       ADDRESS ON FILE
DONTE ELDER                       ADDRESS ON FILE
DONTE EMBRY                       ADDRESS ON FILE
DONTE EVANS                       ADDRESS ON FILE
DONTE EVERETTE                    ADDRESS ON FILE
DONTE FARMER                      ADDRESS ON FILE
DONTE HEARD                       ADDRESS ON FILE
DONTE MORROW                      ADDRESS ON FILE
DONTE PARKER                      ADDRESS ON FILE
DONTE RATLIFF                     ADDRESS ON FILE
DONTE RICHARDSON                  ADDRESS ON FILE
DONTE SINCLAIR                    ADDRESS ON FILE
DONTE TIMBERS                     ADDRESS ON FILE
DONTE WILLIAMS                    ADDRESS ON FILE
DONTE WILLIAMS                    ADDRESS ON FILE
DONTEA BROWN                      ADDRESS ON FILE
DONTEL FULTON                     ADDRESS ON FILE
DONTEVIOUS KNOTTS                 ADDRESS ON FILE
DONTEZ SMITH                      ADDRESS ON FILE
DONTEZ SMITH                      ADDRESS ON FILE
DONTISHIA BURKS                   ADDRESS ON FILE
DONTORIUS GREEN                   ADDRESS ON FILE
DONTRAVIS JOHNSON                 ADDRESS ON FILE
DONTRE HARRIS                     ADDRESS ON FILE
DONTRE JASPER                     ADDRESS ON FILE
DONTREAS HARRIS                   ADDRESS ON FILE
DONTREL JACKSON                   ADDRESS ON FILE
DONTREL OWENS                     ADDRESS ON FILE
DONTREL PERSON                    ADDRESS ON FILE
DONTRELL MCCOLLUM                 ADDRESS ON FILE
DONTRELL MCCRAY                   ADDRESS ON FILE
DONTRELL SHARPER                  ADDRESS ON FILE
DONTWAINE COOPER                  ADDRESS ON FILE
DONVELL JOHNSON                   ADDRESS ON FILE
DONYA GREGGS                      ADDRESS ON FILE
DONYA SMYTH                       ADDRESS ON FILE
DONYEE JOHNSON                    ADDRESS ON FILE
DONYEL ROLLE                      ADDRESS ON FILE
DOORDASH INC                      ATTN DAVID GOLD 901 MARKET ST, STE 600 SAN FRANCISCO CA 94103



Epiq Corporate Restructuring, LLC                                                           Page 617 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 842 of 2235

Claim Name                           Address Information
DOORDASH INC                         901 MARKET ST, STE 600 ATTN LUKE ENGELHART SAN FRANCISCO CA 94103
DORA DYNOV                           ADDRESS ON FILE
DORA GRIMSHAW                        ADDRESS ON FILE
DORA RAMOS                           ADDRESS ON FILE
DORA SUTTON                          ADDRESS ON FILE
DORA WILMA HOOVER                    ADDRESS ON FILE
DORADO SOFTWARE INC                  4805 GOLDEN FOOTHILL PKWY EL DORADO HILLS CA 95762
DORAL COURT PLAZA LLC                950 JEFFERSON ST HOLLYWOOD FL 33019
DORAN TONEY                          ADDRESS ON FILE
DOREEN VITULLO COLLECTOR             205 MAPEAT LN. NEW CASTLE PA 16101
DORELL RIGGINS                       ADDRESS ON FILE
DORELYN LARKIN                       ADDRESS ON FILE
DOREONA FIGUEROA                     ADDRESS ON FILE
DORI HANCOCK HANCOCK                 ADDRESS ON FILE
DORI KOLE                            ADDRESS ON FILE
DORIAN BRADFORD                      ADDRESS ON FILE
DORIAN BRIERLY                       ADDRESS ON FILE
DORIAN BROWN                         ADDRESS ON FILE
DORIAN COWAN                         ADDRESS ON FILE
DORIAN FIELDS                        ADDRESS ON FILE
DORIAN FLEMING                       ADDRESS ON FILE
DORIAN HARRIS                        ADDRESS ON FILE
DORIAN RAMOS                         ADDRESS ON FILE
DORIAN SALTER                        ADDRESS ON FILE
DORIAN STALLWORTH                    ADDRESS ON FILE
DORIAN STEPHENSON                    ADDRESS ON FILE
DORIAN TAYLOR                        ADDRESS ON FILE
DORIE LANE                           ADDRESS ON FILE
DORILIS LUCIANO                      ADDRESS ON FILE
DORINE MOYER                         ADDRESS ON FILE
DORION GRAY-TYSON                    ADDRESS ON FILE
DORIS COLEMAN                        ADDRESS ON FILE
DORIS HARTMAN                        ADDRESS ON FILE
DORIS HARTUNG                        ADDRESS ON FILE
DORIS HARVEY                         ADDRESS ON FILE
DORIS JONES                          ADDRESS ON FILE
DORIS KNOX                           ADDRESS ON FILE
DORIS LUGO                           ADDRESS ON FILE
DORIS PATTON                         ADDRESS ON FILE
DORIS RATZEL                         ADDRESS ON FILE
DORIS Y NG                           ADDRESS ON FILE
DORISSA SAGE                         ADDRESS ON FILE
DORKA PENA                           ADDRESS ON FILE
DORLAH SIUDAK                        ADDRESS ON FILE
DORLANDO GALE                        ADDRESS ON FILE
DORN ELECTRIC INC                    14394 CROSS ROADS AVE FELTON PA 17322
DORON WHITE                          ADDRESS ON FILE
DOROTHY BISHOP                       ADDRESS ON FILE
DOROTHY BUDYNKIEWICZ                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 618 OF 2008
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 843 of 2235

Claim Name                             Address Information
DOROTHY CHAMPION                       ADDRESS ON FILE
DOROTHY CREECH                         ADDRESS ON FILE
DOROTHY DALTON                         ADDRESS ON FILE
DOROTHY DREHER                         ADDRESS ON FILE
DOROTHY FRALEY                         ADDRESS ON FILE
DOROTHY GERICS                         ADDRESS ON FILE
DOROTHY GIBSON                         ADDRESS ON FILE
DOROTHY GRENZ                          ADDRESS ON FILE
DOROTHY GRUVER                         ADDRESS ON FILE
DOROTHY HARRIS CLARK                   ADDRESS ON FILE
DOROTHY INCE                           ADDRESS ON FILE
DOROTHY LAMBERT                        ADDRESS ON FILE
DOROTHY LEE                            ADDRESS ON FILE
DOROTHY MCLAUGHLIN                     ADDRESS ON FILE
DOROTHY MOREAU                         ADDRESS ON FILE
DOROTHY MORRIS                         ADDRESS ON FILE
DOROTHY NICHOLSON                      ADDRESS ON FILE
DOROTHY NUTE                           ADDRESS ON FILE
DOROTHY PHILLIPS                       ADDRESS ON FILE
DOROTHY POCHIS                         ADDRESS ON FILE
DOROTHY POCHIS                         ADDRESS ON FILE
DOROTHY ROY                            ADDRESS ON FILE
DOROTHY STACHOWIAK                     ADDRESS ON FILE
DOROTHY STEM                           ADDRESS ON FILE
DOROTHY STROECKER                      ADDRESS ON FILE
DOROTHY STROMDAHL                      ADDRESS ON FILE
DOROTHY WALKER                         ADDRESS ON FILE
DOROTHY WASSEL                         ADDRESS ON FILE
DORREL MITCHELL                        ADDRESS ON FILE
DORRELL THURMAN                        ADDRESS ON FILE
DORSEY, MICHAEL CPA                    ADDRESS ON FILE
DORTHALEE DEMPSEY                      ADDRESS ON FILE
DORTHEA BARTLETT                       ADDRESS ON FILE
DOTTIE DONOFRIO                        ADDRESS ON FILE
DOTTIE WHITE MERTZ TAX COLLECTOR       2132 NORTHWAY RD WILLIAMSPORT PA 17701
DOTTIE WHITWORTH                       ADDRESS ON FILE
DOUBLE EAGLE DISTRIBUTING INC FL       50 LOCK ROAD DEERFIELD BEACH FL 33442
DOUG AND MARY SMITH                    ADDRESS ON FILE
DOUG ANDERSON                          ADDRESS ON FILE
DOUG HORN                              ADDRESS ON FILE
DOUG HULL                              ADDRESS ON FILE
DOUG MARKEL                            ADDRESS ON FILE
DOUG MUELL                             ADDRESS ON FILE
DOUG SMITH                             ADDRESS ON FILE
DOUGHERTY COUNTY                       PO BOX 1827 TAX DEPT ALBANY GA 31702-1827
DOUGHERTY COUNTY HEALTH DEPT           240 PINE AVE SUITE 360 ALBANY GA 31702
DOUGHERTY PROFESSIONAL WOOD RENEWERS   5823 N 97TH STREET OMAHA NE 68134
DOUGHTERY COUNTY HEALTH DEPT           240 PINE AVE SUITE 360 ALBANY GA 31702
DOUGLAS ALLBRIGHT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 619 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 844 of 2235

Claim Name                        Address Information
DOUGLAS ALVARADO                  ADDRESS ON FILE
DOUGLAS ANDERSON                  ADDRESS ON FILE
DOUGLAS BECKER                    ADDRESS ON FILE
DOUGLAS BERRIOS                   ADDRESS ON FILE
DOUGLAS BROWN                     ADDRESS ON FILE
DOUGLAS CARDOSA                   ADDRESS ON FILE
DOUGLAS CARUTHERS                 ADDRESS ON FILE
DOUGLAS CLAUSS                    ADDRESS ON FILE
DOUGLAS CLIFT                     ADDRESS ON FILE
DOUGLAS CONRAD                    ADDRESS ON FILE
DOUGLAS COSBY                     ADDRESS ON FILE
DOUGLAS COUNTY BOARD OF HEALTH    ATTN ENVIRONMENTAL HEALTH 6704 E CHURCH STREET DOUGLASVILLE GA 30134
DOUGLAS COUNTY TAX COMMISSIONER   PO BOX 1177 DOUGLASVILLE GA 30133
DOUGLAS COVELL                    ADDRESS ON FILE
DOUGLAS DAIZE                     ADDRESS ON FILE
DOUGLAS DAVIS                     ADDRESS ON FILE
DOUGLAS DOWLING                   ADDRESS ON FILE
DOUGLAS ENVIROMENTAL HEALTH       8700 HOPSITAL DR 1ST FLOOR DOUGLASVILLE GA 30134
DOUGLAS FINKLEA                   ADDRESS ON FILE
DOUGLAS FULLER                    ADDRESS ON FILE
DOUGLAS GORMAN                    ADDRESS ON FILE
DOUGLAS HANNER                    ADDRESS ON FILE
DOUGLAS HARPER                    ADDRESS ON FILE
DOUGLAS HARVEY                    ADDRESS ON FILE
DOUGLAS HELLMAN                   ADDRESS ON FILE
DOUGLAS HINCHEN                   ADDRESS ON FILE
DOUGLAS HONEYCUTT                 ADDRESS ON FILE
DOUGLAS HOWARD                    ADDRESS ON FILE
DOUGLAS HOWARD                    ADDRESS ON FILE
DOUGLAS HUMPHRIES                 ADDRESS ON FILE
DOUGLAS JACKSON                   ADDRESS ON FILE
DOUGLAS JOHNSON                   ADDRESS ON FILE
DOUGLAS JOHNSON                   ADDRESS ON FILE
DOUGLAS JONES                     ADDRESS ON FILE
DOUGLAS KIDD                      ADDRESS ON FILE
DOUGLAS L JACKSON                 ADDRESS ON FILE
DOUGLAS LANG                      ADDRESS ON FILE
DOUGLAS LANGLEY                   ADDRESS ON FILE
DOUGLAS LANHAM                    ADDRESS ON FILE
DOUGLAS LOISEL                    ADDRESS ON FILE
DOUGLAS MACFIE                    ADDRESS ON FILE
DOUGLAS MCBRAYER                  ADDRESS ON FILE
DOUGLAS MORRISSEY                 ADDRESS ON FILE
DOUGLAS ODOMS                     ADDRESS ON FILE
DOUGLAS ORR PLUMBING INC          301 FLAGLER DRIVE MIAMI SPRINGS FL 33166
DOUGLAS POULTER                   ADDRESS ON FILE
DOUGLAS RICHARDS                  ADDRESS ON FILE
DOUGLAS RIGBY                     ADDRESS ON FILE
DOUGLAS SANDERS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 620 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                             Page 845 of 2235

Claim Name                             Address Information
DOUGLAS SANFORD                        ADDRESS ON FILE
DOUGLAS SCHOTT                         ADDRESS ON FILE
DOUGLAS SCHWINGE                       ADDRESS ON FILE
DOUGLAS SESSIONS                       ADDRESS ON FILE
DOUGLAS SHIRLEY                        ADDRESS ON FILE
DOUGLAS SMARR                          ADDRESS ON FILE
DOUGLAS SMITH                          ADDRESS ON FILE
DOUGLAS STANLEY                        ADDRESS ON FILE
DOUGLAS THOMAS                         ADDRESS ON FILE
DOUGLAS TIGNOR                         ADDRESS ON FILE
DOUGLAS TREECE                         ADDRESS ON FILE
DOUGLAS TRESIZE                        ADDRESS ON FILE
DOUGLAS WALDEN                         ADDRESS ON FILE
DOUGLAS WARREN                         ADDRESS ON FILE
DOUGLAS WATERS                         ADDRESS ON FILE
DOUGLAS WEEDEN                         ADDRESS ON FILE
DOUGLAS YODER                          ADDRESS ON FILE
DOUGLAS ZAGORC                         ADDRESS ON FILE
DOUGLASVILLE DOUGLAS COUNTY            WATER AND SEWER AUTHORITY PO BOX 1178 DOUGLASVILLE GA 30133
DOUGLASVILLE DOUGLAS COUNTY            8763 HOSPITAL DRIVE DOUGLASVILLE GA 30134
DOUGLUS ALLEN                          ADDRESS ON FILE
DOUGS ELECTRIC INC                     8644 N 425 E ALEXANDRIA IN 46001
DOVER GREASE TRAP DRAIN CLEANING INC   16585 13 MILE RD FRASER MI 48026
DOVER GREASE TRAPS INC                 16585 13 MILE RD FRASER MI 48026
DOVER ISLAND PARK SOUTH LLC            27 ST JOHNS PL FREEPORT NY 11520
DOVER ISLAND PARK SOUTH, LLC           ELLEN N. SAVINO LEWIS JOHS AVALLONE AVILES, LLP ONE CA PLAZA, SUITE 225
                                       ISLANDIA NY 11749
DOVEY GARRETT                          ADDRESS ON FILE
DOW JONES                              ADDRESS ON FILE
DOWDY CORP                             4425 ENTREPOT BLVD TALLAHASSEE FL 32310
DOWNTOWN PRODUCE                       640 DISTRIBUTION DR MELBOURNE FL 32904
DOY COLE                               ADDRESS ON FILE
DOYLE BURTON                           ADDRESS ON FILE
DPT OF BUSINESS & PROFESSIONAL REG     SUPPORT DIVISION P O BOX 8500 TALLAHASSEE FL 32314
DR CARPET CLEANING                     114 E WEBER AVE DUBOIS PA 15801
DR M LEHRER                            ADDRESS ON FILE
DR VINYL                               453 MYATT DRIVE MADISON TN 37115
DR VINYL OF KNOXVILLE                  347 SKY VALLEY CIRCLE SEYMOUR TN 37865
DRA/CLP TOWNPARK RETAIL ORLANDO LLC    C/O CBRE 950 MARKET PROMENADE AVENUE STE 2200 LAKE MARY FL 32746
DRACOBRA ARMAGEDDON                    ADDRESS ON FILE
DRAFT BEER SERVICES OF ATLANTA         PO BOX 848 FAYETTEVILLE GA 30214
DRAFT CLEANING SERVICE                 PO BOX 768 NEW HYDE PARK NY 11040
DRAFT DOCTORS LLC                      1885 NEW HOPE ROAD JOELTON TN 37080
DRAFTMAN INC                           13265 ALLS DRIVE LINDEN VA 22642 VA 22642
DRAFTMAN INC                           13265 ALLS DRIVE LINDEN VA 22642
DRAGAN PETROVIC                        ADDRESS ON FILE
DRAIN BUSTERS PLUMBING SERVICES        6490 CAROL PLANTATION RD THEODORE AL 36582
DRAIN MASTERS PLUMBING LLC             5761 WESTWOOD DR WELDON SPRING MO 63304
DRAIN NET TECHNOLOGIES                 PO BOX 203 STANTON NJ 08885



Epiq Corporate Restructuring, LLC                                                                Page 621 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                 Service List
                                                                           Page 846 of 2235

Claim Name                            Address Information
DRAINAGE SOLUTIONS LLC                2993 HEMLOCK FARMS LORDS VALLEY PA 18428
DRAINBUSTERS PLUMBING SOLUTIONS INC   PO BOX 455 GARFIELD NJ 07026
DRAKAL HALL                           ADDRESS ON FILE
DRAKE BAL                             ADDRESS ON FILE
DRAKE DENNINGS                        ADDRESS ON FILE
DRAKE ROWLAND                         ADDRESS ON FILE
DRAKE WILLIAMS                        ADDRESS ON FILE
DRAKKAR GRIFFIN                       ADDRESS ON FILE
DRAVEN BROWNING                       ADDRESS ON FILE
DRAYDEN SMITH                         ADDRESS ON FILE
DRAYON SMILEY                         ADDRESS ON FILE
DRAYSON DAVENPORT                     ADDRESS ON FILE
DREAM MORROW                          ADDRESS ON FILE
DREGAN LEWIS                          ADDRESS ON FILE
DREGAN RUCKER                         ADDRESS ON FILE
DREIER COMPANY LLC                    709 2ND AVENUE SOUTH NASHVILLE TN 37210
DREKWUANA JONES                       ADDRESS ON FILE
DREMA HOWARD                          ADDRESS ON FILE
DREQUAN FARR                          ADDRESS ON FILE
DREQUAN HURST                         ADDRESS ON FILE
DREQUAN NEWSON                        ADDRESS ON FILE
DREQUAN WARREN                        ADDRESS ON FILE
DRESHAELAH WINBUSH                    ADDRESS ON FILE
DREVONTE WILLIAMSON                   ADDRESS ON FILE
DREW ANDREWS                          ADDRESS ON FILE
DREW BALCER                           ADDRESS ON FILE
DREW BEN HUDGINS PA                   ADDRESS ON FILE
DREW BENTHAM                          ADDRESS ON FILE
DREW BERTINELLI                       ADDRESS ON FILE
DREW CHANDLER                         ADDRESS ON FILE
DREW COLTER                           ADDRESS ON FILE
DREW DARLING                          ADDRESS ON FILE
DREW DECLEENE                         ADDRESS ON FILE
DREW DELOZIER                         ADDRESS ON FILE
DREW DESHONG                          ADDRESS ON FILE
DREW DEWENTER                         ADDRESS ON FILE
DREW DODGE                            ADDRESS ON FILE
DREW DOWDELL                          ADDRESS ON FILE
DREW GREENBLATT                       ADDRESS ON FILE
DREW GREENLEE                         ADDRESS ON FILE
DREW HAMMOND                          ADDRESS ON FILE
DREW HAWLEY                           ADDRESS ON FILE
DREW JURAD                            ADDRESS ON FILE
DREW MCCORMACK                        ADDRESS ON FILE
DREW MILLER                           ADDRESS ON FILE
DREW MITCHELL                         ADDRESS ON FILE
DREW MOLLOHAN                         ADDRESS ON FILE
DREW MORGAN                           ADDRESS ON FILE
DREW PARENTEAU                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 622 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                              Page 847 of 2235

Claim Name                               Address Information
DREW SEEFELDT                            ADDRESS ON FILE
DREW SMITH                               ADDRESS ON FILE
DREW STROIK                              ADDRESS ON FILE
DREW VENTURA                             ADDRESS ON FILE
DREW WADE                                ADDRESS ON FILE
DREW WALKER                              ADDRESS ON FILE
DREWSELLA MINOZZI                        ADDRESS ON FILE
DREYLAN SIMS                             ADDRESS ON FILE
DRILLLING ENTERPRISES OF CONWAY COUNTY   99 FISH LAKE ROAD ATKINS AR 72823
DRINDA BRITT                             ADDRESS ON FILE
DRINKER BIDDLE REATH LLP                 ONE LOGAN SQUARE STE 2000 PHILADELPHIA PA 19103
DRINKSWELL SERVICE CO                    1201 STORY AVE SUITE 128 LOUISVILLE KY 40206
DRISSA STANISKIS                         ADDRESS ON FILE
DRIVERS ALERT                            ADDRESS ON FILE
DRON TAYLOR                              ADDRESS ON FILE
DRU ADAMS                                ADDRESS ON FILE
DRU HINES                                ADDRESS ON FILE
DRU VAUGHN                               ADDRESS ON FILE
DRUCY SIOKOS                             ADDRESS ON FILE
DRUE PEEBLES                             ADDRESS ON FILE
DRUNIQUE BAKER                           ADDRESS ON FILE
DRURY DEVELOPMENT CORPORATION            JACQUELINE D. POLLVOGT 13075 MANCHESTER ROAD, SUITE 200 ST. LOUIS MO 63131
DRURY DEVELOPMENT CORPORATION            721 EMERSON ROAD STE 200 ST LOUIS MO 63141
DRURY INNS INC                           ACCOUNTING DEPT 101 S FARRAR DRIVE CAPE GIRARDEAU MO 63701
DRUSILLA HEFFINGTON                      ADDRESS ON FILE
DRVION EDWARDS                           ADDRESS ON FILE
DSHAWN TURNER                            ADDRESS ON FILE
DSHAY TAYLOR                             ADDRESS ON FILE
DSHEA MCGEE                              ADDRESS ON FILE
DSHONE SMITH                             ADDRESS ON FILE
DSHYRA NORMAN                            ADDRESS ON FILE
DTE ENERGY                               PO BOX 740786 CINCINNATI OH 45274
DTE ENERGY                               ONE ENERGY PLAZA DETROIT MI 48226
DTOM ENTERPRISES INC                     PO BOX 285 YARDLEY PA 19067
DUANE DAVIS                              ADDRESS ON FILE
DUANE DAVIS                              ADDRESS ON FILE
DUANE EMORY                              ADDRESS ON FILE
DUANE FISHER                             ADDRESS ON FILE
DUANE HOLLISTER                          ADDRESS ON FILE
DUANE HOLMES                             ADDRESS ON FILE
DUANE ISERN                              ADDRESS ON FILE
DUANE PEMBERTON                          ADDRESS ON FILE
DUANE RAY                                ADDRESS ON FILE
DUANE THOMPSON                           ADDRESS ON FILE
DUANE TIGNER                             ADDRESS ON FILE
DUANE TONE                               ADDRESS ON FILE
DUANE TORRES                             ADDRESS ON FILE
DUANE WRIGHT                             ADDRESS ON FILE
DUANTEZ HINES                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 623 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 848 of 2235

Claim Name                           Address Information
DUBBERLY GLASS SHOP OF DOUGLAS INC   708 BOWENS MILL RD SW DOUGLAS GA 31533
DUBES LANDSCAPING                    66B OLD DERRY ROAD HUDSON NH 03051
DUBLIN EYE ASSOCIATES                18 ERIN OFFICE PARK DUBLIN GA 31021
DUBOIS MALL                          5522 SHAFFER RD STE 125 JLLA DUBOIS MALL DUBOIS PA 15801
DUCF                                 DIV OF UNEMPLOYMENT INSURANCE PO BOX 41785 PHILADELPHIA PA 19101-1785
DUEL SMITH                           ADDRESS ON FILE
DUFF LILLIE                          ADDRESS ON FILE
DUFFYS EQUIPMENT SERVICES INC        3138 ONEIDA STREET SAUQUOIT NY 13456
DUGGAN GIANACOPLOS LLC               89 ACCESS ROAD UNIT A NORWOOD MA 02062
DUHL DUVERNELL-CLICK                 ADDRESS ON FILE
DUJON ALDRED                         ADDRESS ON FILE
DUJON BARNETT                        ADDRESS ON FILE
DUJUAN BURGESS                       ADDRESS ON FILE
DUJUAN ROSE                          ADDRESS ON FILE
DUKE ENERGY                          P O BOX 70516 CHARLOTTE NC 28272
DUKE ENERGY PAYMENT PROCESSING       PO BOX 1003 CHARLOTTE NC 28201
DUKE ENERGY PAYMENT PROCESSING       PO BOX 1004 CHARLOTTE NC 28201
DUKE ENERGY PAYMENT PROCESSING       PO BOX 1326 CHARLOTTE NC 28201
DUKE ENERGY PAYMENT PROCESSING       523 S CHURCH ST CHARLOTTE NC 28202
DUKE ENERGY PAYMENT PROCESSING       526 S CHURCH ST CHARLOTTE NC 28202
DUKE ENERGY PAYMENT PROCESSING       550 S TRYON ST CHARLOTTE NC 28202
DUKE ENERGY PAYMENT PROCESSING       PO BOX 70516 CHARLOTTE NC 28272
DUKE MOLTON                          ADDRESS ON FILE
DUKEN JOSEPH                         ADDRESS ON FILE
DULCE ALVAREZ                        ADDRESS ON FILE
DULCE ARELLANO-HERNANDEZ             ADDRESS ON FILE
DULCE BRAVO-MARITZER                 ADDRESS ON FILE
DULCE SIERRA                         ADDRESS ON FILE
DUMBAR DISTRIBUTOR COMPANY           1621 MORRELL AVE CONNELLSVILLE PA 15425
DUMETRVIS DAVIS                      ADDRESS ON FILE
DUNBAR ARMORED INC                   PO BOX 64115 BALTIMORE MD 21264
DUNBAR SECURITY SOLUTIONS            235 SCHILLING CIRCLE SUITE109 HUNT VALLEY MD 21031
DUNCAN AVIATION INC                  PO BOX 956153 ST LOUIS MO 63195
DUNCAN BRADSHAW                      ADDRESS ON FILE
DUNCAN EDWARDS                       ADDRESS ON FILE
DUNCAN ENTERPRISES INC               5100 PATMORE RD LINCOLN NE 68516
DUNCAN HOME SERVICES                 560 MCCANN LN FRANKFORT KY 40601
DUNCAN MACLEOD                       ADDRESS ON FILE
DUNCAN YOUNGAR                       ADDRESS ON FILE
DUNDEE CHILDS                        ADDRESS ON FILE
DUNEDIN ELECTRIC CO INC              2300 CONGRESS AVE CLEARWATER FL 34698
DUNSTAN LUKE                         ADDRESS ON FILE
DUNSTAN PLUMBING                     1127 WEST MAIN STREET LEESBURG FL 34748
DURACIA KENNEDY-WARE                 ADDRESS ON FILE
DURACLEAN SPECIALIST                 808 W MAUMEE ST ANGOLA IN 46703
DURAN NAGEL                          ADDRESS ON FILE
DURAND RICHARDSON                    ADDRESS ON FILE
DURANDA SMITH                        ADDRESS ON FILE
DURANDA SMITH                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 624 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 849 of 2235

Claim Name                           Address Information
DURANT PLUMBING AND HEATING INC      7470 E M115 CADILLAC MI 49601
DURBIN CONSULTING GROUP              2830 MERLIN DRIVE LEWISVILLE TX 75056
DURDACH BROS INC                     PO BOX 117 PAXINOS PA 17860
DUREL WILLIAMS                       ADDRESS ON FILE
DURELL DORSEY                        ADDRESS ON FILE
DURETTE WALKER                       ADDRESS ON FILE
DURGA TATA                           ADDRESS ON FILE
DURHAM COUNTY ABC STORE 009          3620 CHAPEL HILL BLVD DURHAM NC 27707
DURHAM PROPERTIES, LLC               129 COLLEGE DRIVE HAMMAND LA 70401
DURIUS NOEL                          ADDRESS ON FILE
DURO LAST ROOFING INC                525 MORLEY DR SAGINAW MI 48601
DURODOYE, TAJU                       ADDRESS ON FILE
DURON MERRITT                        ADDRESS ON FILE
DURON WALTON                         ADDRESS ON FILE
DURRELL HAMPTON                      ADDRESS ON FILE
DURRONT MCGANN                       ADDRESS ON FILE
DURWIN SIMS                          ADDRESS ON FILE
DUSEAN ALLEN                         ADDRESS ON FILE
DUSTEN CHIPPS                        ADDRESS ON FILE
DUSTEN JESKE                         ADDRESS ON FILE
DUSTI M ROBICHEAUX                   ADDRESS ON FILE
DUSTIE PRICE                         ADDRESS ON FILE
DUSTIN ALBRIGHT                      ADDRESS ON FILE
DUSTIN ALCON                         ADDRESS ON FILE
DUSTIN ANDREWS                       ADDRESS ON FILE
DUSTIN ANDREWS                       ADDRESS ON FILE
DUSTIN ARMSTRONG                     ADDRESS ON FILE
DUSTIN BAGGETT                       ADDRESS ON FILE
DUSTIN BALL                          ADDRESS ON FILE
DUSTIN BARTLIK                       ADDRESS ON FILE
DUSTIN BENNER                        ADDRESS ON FILE
DUSTIN BLEVINS                       ADDRESS ON FILE
DUSTIN BOUCHARD                      ADDRESS ON FILE
DUSTIN BOWLING                       ADDRESS ON FILE
DUSTIN BRADDOM                       ADDRESS ON FILE
DUSTIN BREEDEN                       ADDRESS ON FILE
DUSTIN BROWN                         ADDRESS ON FILE
DUSTIN BUCHANAN                      ADDRESS ON FILE
DUSTIN BURGESS                       ADDRESS ON FILE
DUSTIN CAMPBELL                      ADDRESS ON FILE
DUSTIN CAMPBELL                      ADDRESS ON FILE
DUSTIN CAPPS                         ADDRESS ON FILE
DUSTIN CEHAICH                       ADDRESS ON FILE
DUSTIN CHUMBLER                      ADDRESS ON FILE
DUSTIN CLOYD                         ADDRESS ON FILE
DUSTIN COCHRAN                       ADDRESS ON FILE
DUSTIN COFFENBERRY                   ADDRESS ON FILE
DUSTIN COMBS                         ADDRESS ON FILE
DUSTIN COWART                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 625 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 850 of 2235

Claim Name                       Address Information
DUSTIN CRAIG                     ADDRESS ON FILE
DUSTIN CRIST                     ADDRESS ON FILE
DUSTIN CROCKETT                  ADDRESS ON FILE
DUSTIN CUMMINS                   ADDRESS ON FILE
DUSTIN DEANE                     ADDRESS ON FILE
DUSTIN DEBLOUW                   ADDRESS ON FILE
DUSTIN DILLDINE                  ADDRESS ON FILE
DUSTIN DOTSON                    ADDRESS ON FILE
DUSTIN DUPLANTIER                ADDRESS ON FILE
DUSTIN ELTER                     ADDRESS ON FILE
DUSTIN FULFER                    ADDRESS ON FILE
DUSTIN GAY                       ADDRESS ON FILE
DUSTIN GENTRY                    ADDRESS ON FILE
DUSTIN GENTRY                    ADDRESS ON FILE
DUSTIN GRAHAM                    ADDRESS ON FILE
DUSTIN HAGER                     ADDRESS ON FILE
DUSTIN HALL                      ADDRESS ON FILE
DUSTIN HARTLEY                   ADDRESS ON FILE
DUSTIN HEATH                     ADDRESS ON FILE
DUSTIN HIGGS                     ADDRESS ON FILE
DUSTIN JACKSON                   ADDRESS ON FILE
DUSTIN JEFFCOAT                  ADDRESS ON FILE
DUSTIN JOHNSON                   ADDRESS ON FILE
DUSTIN JOHNSON                   ADDRESS ON FILE
DUSTIN KRUGER                    ADDRESS ON FILE
DUSTIN LEWIS                     ADDRESS ON FILE
DUSTIN LINTHICUM                 ADDRESS ON FILE
DUSTIN LYONS                     ADDRESS ON FILE
DUSTIN MACMASTER                 ADDRESS ON FILE
DUSTIN MCBRYDE                   ADDRESS ON FILE
DUSTIN MCCRACKEN                 ADDRESS ON FILE
DUSTIN MCDONALD                  ADDRESS ON FILE
DUSTIN MCKEE                     ADDRESS ON FILE
DUSTIN MCNEELY                   ADDRESS ON FILE
DUSTIN MCNIFF                    ADDRESS ON FILE
DUSTIN MENEFEE                   ADDRESS ON FILE
DUSTIN MILLER                    ADDRESS ON FILE
DUSTIN MIXON                     ADDRESS ON FILE
DUSTIN MOORE                     ADDRESS ON FILE
DUSTIN MOSS                      ADDRESS ON FILE
DUSTIN MURPHY                    ADDRESS ON FILE
DUSTIN NIEBISH                   ADDRESS ON FILE
DUSTIN NIX                       ADDRESS ON FILE
DUSTIN NUNN                      ADDRESS ON FILE
DUSTIN OWENS                     ADDRESS ON FILE
DUSTIN OWENS                     ADDRESS ON FILE
DUSTIN PARTIN                    ADDRESS ON FILE
DUSTIN PATRICK                   ADDRESS ON FILE
DUSTIN PIERCE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 626 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                      Page 851 of 2235

Claim Name                         Address Information
DUSTIN POSTON                      ADDRESS ON FILE
DUSTIN PURSELL                     ADDRESS ON FILE
DUSTIN PURSI                       ADDRESS ON FILE
DUSTIN RAYNOR-SMITH                ADDRESS ON FILE
DUSTIN REXRODE                     ADDRESS ON FILE
DUSTIN RILEY                       ADDRESS ON FILE
DUSTIN ROBINSON                    ADDRESS ON FILE
DUSTIN ROSS                        ADDRESS ON FILE
DUSTIN ROTHWELL                    ADDRESS ON FILE
DUSTIN ROY                         ADDRESS ON FILE
DUSTIN SANDER                      ADDRESS ON FILE
DUSTIN SAWYER                      ADDRESS ON FILE
DUSTIN SCHIRMER                    ADDRESS ON FILE
DUSTIN SCHROEDER                   ADDRESS ON FILE
DUSTIN SESSUM                      ADDRESS ON FILE
DUSTIN SHARROW                     ADDRESS ON FILE
DUSTIN SMITH                       ADDRESS ON FILE
DUSTIN SMITH                       ADDRESS ON FILE
DUSTIN SNEAD                       ADDRESS ON FILE
DUSTIN SNOW                        ADDRESS ON FILE
DUSTIN STROUD                      ADDRESS ON FILE
DUSTIN SUTER                       ADDRESS ON FILE
DUSTIN TAYLOR                      ADDRESS ON FILE
DUSTIN TAYLOR                      ADDRESS ON FILE
DUSTIN THOMPSON                    ADDRESS ON FILE
DUSTIN THREATT                     ADDRESS ON FILE
DUSTIN TIRBAN                      ADDRESS ON FILE
DUSTIN VALDEZ                      ADDRESS ON FILE
DUSTIN WALLACE                     ADDRESS ON FILE
DUSTIN WHALEY                      ADDRESS ON FILE
DUSTIN WHITTINGTON                 ADDRESS ON FILE
DUSTIN WHITTINGTON                 ADDRESS ON FILE
DUSTIN WILLETT                     ADDRESS ON FILE
DUSTIN WILLIAMS                    ADDRESS ON FILE
DUSTIN WILLIAMSON                  ADDRESS ON FILE
DUSTIN WILLMANN                    ADDRESS ON FILE
DUSTIN YOUNG                       ADDRESS ON FILE
DUSTIN YOUNG                       ADDRESS ON FILE
DUSTINS ALL PRO CLEANING CO INC    15260 QUARRY RD OBERLIN OH 44074
DUSTON ORR                         ADDRESS ON FILE
DUSTY CHAMBERLAIN                  ADDRESS ON FILE
DUSTY CRAVENS                      ADDRESS ON FILE
DUSTY DAVIS                        ADDRESS ON FILE
DUSTY LETTERMAN                    ADDRESS ON FILE
DUSTY MCMILLEN                     ADDRESS ON FILE
DUSTY PINE                         ADDRESS ON FILE
DUSTYN KHALILZADEH                 ADDRESS ON FILE
DUSTYN LACHENMAIER                 ADDRESS ON FILE
DUSTYN PRIEST                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 627 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                          Page 852 of 2235

Claim Name                         Address Information
DUTCHESS BEER DISTRIBUTORS INC     5 LAUREL STREET POUGHKEEPIE NY 12601
DUVAL COUNTY TAX COLLECTOR         231 E FORSYTH ST STE 141 JACKSONVILLE FL 32202
DUVAL COUNTY TAX COLLECTOR         PO BOX 44009 JACKSONVILLE FL 32231
DUVAL SON LAWN MAINTENANCE INC     2101 HAINLIN CT DELTONA FL 32738
DUVAN PRIETO                       ADDRESS ON FILE
DUWAIN DADE                        ADDRESS ON FILE
DUWAN WILLIAMSON JR                ADDRESS ON FILE
DUWAYNE HENDERSON                  ADDRESS ON FILE
DUYGU DURNA                        ADDRESS ON FILE
DWAIN CROSKEY                      ADDRESS ON FILE
DWAIN EDWARDS                      ADDRESS ON FILE
DWAINE WILSON                      ADDRESS ON FILE
DWAN LYTLE                         ADDRESS ON FILE
DWAN SCOTT                         ADDRESS ON FILE
DWAYNE BALMER                      ADDRESS ON FILE
DWAYNE BROWN                       ADDRESS ON FILE
DWAYNE BURKE                       ADDRESS ON FILE
DWAYNE CAMPBELL                    ADDRESS ON FILE
DWAYNE CHANEY                      ADDRESS ON FILE
DWAYNE DAVIS                       ADDRESS ON FILE
DWAYNE DOUGHTY                     ADDRESS ON FILE
DWAYNE FELDER                      ADDRESS ON FILE
DWAYNE FIELDS                      ADDRESS ON FILE
DWAYNE GARRISON                    ADDRESS ON FILE
DWAYNE GIVINS                      ADDRESS ON FILE
DWAYNE HAGLUND                     ADDRESS ON FILE
DWAYNE HEATH JR                    ADDRESS ON FILE
DWAYNE HOLSENDOLPH                 ADDRESS ON FILE
DWAYNE JACKSON                     ADDRESS ON FILE
DWAYNE JONES                       ADDRESS ON FILE
DWAYNE L SMELKO                    ADDRESS ON FILE
DWAYNE LITTLEJOHN                  ADDRESS ON FILE
DWAYNE MAJOR-RIVERS                ADDRESS ON FILE
DWAYNE MARTIN                      ADDRESS ON FILE
DWAYNE MCDUFFIE                    ADDRESS ON FILE
DWAYNE MILES                       ADDRESS ON FILE
DWAYNE MILLER                      ADDRESS ON FILE
DWAYNE MITCHELL                    ADDRESS ON FILE
DWAYNE MOORE                       ADDRESS ON FILE
DWAYNE MORGAN JR                   ADDRESS ON FILE
DWAYNE PALMER                      ADDRESS ON FILE
DWAYNE PEEL                        ADDRESS ON FILE
DWAYNE PETTY                       ADDRESS ON FILE
DWAYNE QUINN-ROGERS                ADDRESS ON FILE
DWAYNE ROBINSON                    ADDRESS ON FILE
DWAYNE SUTTON                      ADDRESS ON FILE
DWAYNE SWAFFORD                    ADDRESS ON FILE
DWAYNE THOMAS                      ADDRESS ON FILE
DWAYNE THOMPSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 628 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 853 of 2235

Claim Name                        Address Information
DWAYNE VAUGHN                     ADDRESS ON FILE
DWAYNE WEARE                      ADDRESS ON FILE
DWAYNE WHITE                      ADDRESS ON FILE
DWAYNEQUISE JONES                 ADDRESS ON FILE
DWAYNIKA LEWIS                    ADDRESS ON FILE
DWD-UI                            DIV OF UNEMPLOYMENT INSURANCE PO BOX 78960 MILWAUKEE WI 53278-0960
DWIGHT ABRAM JR                   ADDRESS ON FILE
DWIGHT CARTER                     ADDRESS ON FILE
DWIGHT CORNWALL                   ADDRESS ON FILE
DWIGHT COURTEMANCH                ADDRESS ON FILE
DWIGHT DRISKILL                   ADDRESS ON FILE
DWIGHT GRAHAM                     ADDRESS ON FILE
DWIGHT GRIFFIN                    ADDRESS ON FILE
DWIGHT HESEMAN                    ADDRESS ON FILE
DWIGHT JARVIS                     ADDRESS ON FILE
DWIGHT JONES                      ADDRESS ON FILE
DWIGHT KRYTKOWSKI                 ADDRESS ON FILE
DWIGHT MANN                       ADDRESS ON FILE
DWIGHT RICHMOND                   ADDRESS ON FILE
DWIGHT SCOTT                      ADDRESS ON FILE
DWIGHT STEFANAKIS                 ADDRESS ON FILE
DWIGHT SUCKOO                     ADDRESS ON FILE
DWIGHT SYLVAS                     ADDRESS ON FILE
DWIGHT TURNER                     ADDRESS ON FILE
DWIGHT WALDEN                     ADDRESS ON FILE
DWYGHT SIMPSON                    ADDRESS ON FILE
DY-SHAWN SCOTT                    ADDRESS ON FILE
DYALN ROGERS                      ADDRESS ON FILE
DYAMON DANIELS                    ADDRESS ON FILE
DYAMOND EASLEY                    ADDRESS ON FILE
DYAMOND JEFFERIES                 ADDRESS ON FILE
DYANDRA BUTLER                    ADDRESS ON FILE
DYANNE DOWDY                      ADDRESS ON FILE
DYANNESTEE WHITTED                ADDRESS ON FILE
DYCK SECURITY SERVICES INC        2425 MINNIE STREET PORT HURON MI 48060
DYDREONTE BUCHANAN                ADDRESS ON FILE
DYEL HUERTAS                      ADDRESS ON FILE
DYKECIUS PAULK                    ADDRESS ON FILE
DYLAN AARON                       ADDRESS ON FILE
DYLAN ADDERHOLDT                  ADDRESS ON FILE
DYLAN ALLARD                      ADDRESS ON FILE
DYLAN ANDERSEN                    ADDRESS ON FILE
DYLAN ANDREWS                     ADDRESS ON FILE
DYLAN BENNETT                     ADDRESS ON FILE
DYLAN BLACK                       ADDRESS ON FILE
DYLAN BLAIR                       ADDRESS ON FILE
DYLAN BOBBITT                     ADDRESS ON FILE
DYLAN BOGAN                       ADDRESS ON FILE
DYLAN BOGLARSKY                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 629 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 854 of 2235

Claim Name                          Address Information
DYLAN BOND                          ADDRESS ON FILE
DYLAN BONHAM                        ADDRESS ON FILE
DYLAN BORUM                         ADDRESS ON FILE
DYLAN BOUDER                        ADDRESS ON FILE
DYLAN BOUNPHASAYSONH                ADDRESS ON FILE
DYLAN BROWN                         ADDRESS ON FILE
DYLAN BRYANT                        ADDRESS ON FILE
DYLAN BURGESS                       ADDRESS ON FILE
DYLAN BUSLER                        ADDRESS ON FILE
DYLAN BUTLER                        ADDRESS ON FILE
DYLAN BUTTS                         ADDRESS ON FILE
DYLAN CARABIA                       ADDRESS ON FILE
DYLAN CASSIDY                       ADDRESS ON FILE
DYLAN CAUDLE                        ADDRESS ON FILE
DYLAN CHESHIER                      ADDRESS ON FILE
DYLAN CHILDERS                      ADDRESS ON FILE
DYLAN CHRISTENSEN                   ADDRESS ON FILE
DYLAN CIPOLLONI                     ADDRESS ON FILE
DYLAN COLE                          ADDRESS ON FILE
DYLAN COSTAS                        ADDRESS ON FILE
DYLAN CRETORS                       ADDRESS ON FILE
DYLAN DESJARDINS                    ADDRESS ON FILE
DYLAN DEVANE                        ADDRESS ON FILE
DYLAN DOOD                          ADDRESS ON FILE
DYLAN DUNKELMAN                     ADDRESS ON FILE
DYLAN DUNPHE                        ADDRESS ON FILE
DYLAN FANE                          ADDRESS ON FILE
DYLAN FANTON                        ADDRESS ON FILE
DYLAN FEDEWA                        ADDRESS ON FILE
DYLAN FIRESTONE                     ADDRESS ON FILE
DYLAN FUTCH                         ADDRESS ON FILE
DYLAN GAYDULA                       ADDRESS ON FILE
DYLAN GEORGE                        ADDRESS ON FILE
DYLAN GILOY                         ADDRESS ON FILE
DYLAN GRAHAM                        ADDRESS ON FILE
DYLAN GREGORY                       ADDRESS ON FILE
DYLAN GREINER                       ADDRESS ON FILE
DYLAN HALLMARK                      ADDRESS ON FILE
DYLAN HAMILTON                      ADDRESS ON FILE
DYLAN HAYES                         ADDRESS ON FILE
DYLAN HELMER                        ADDRESS ON FILE
DYLAN HENDRICK                      ADDRESS ON FILE
DYLAN HEPPNER                       ADDRESS ON FILE
DYLAN HEWITT                        ADDRESS ON FILE
DYLAN HORST                         ADDRESS ON FILE
DYLAN HOY                           ADDRESS ON FILE
DYLAN HUTTO                         ADDRESS ON FILE
DYLAN JACKSON                       ADDRESS ON FILE
DYLAN JOHN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 630 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 855 of 2235

Claim Name                       Address Information
DYLAN KNOTT                      ADDRESS ON FILE
DYLAN KRUEGER                    ADDRESS ON FILE
DYLAN LANDIS                     ADDRESS ON FILE
DYLAN LATHEM                     ADDRESS ON FILE
DYLAN LINDSEY                    ADDRESS ON FILE
DYLAN LIPSCOMB                   ADDRESS ON FILE
DYLAN LONG                       ADDRESS ON FILE
DYLAN LOZAW                      ADDRESS ON FILE
DYLAN LUCIUS                     ADDRESS ON FILE
DYLAN MANTON                     ADDRESS ON FILE
DYLAN MARSHALL                   ADDRESS ON FILE
DYLAN MARTIN                     ADDRESS ON FILE
DYLAN MAYES                      ADDRESS ON FILE
DYLAN MAYO                       ADDRESS ON FILE
DYLAN MCGARRY                    ADDRESS ON FILE
DYLAN MEEKS                      ADDRESS ON FILE
DYLAN MONIAK                     ADDRESS ON FILE
DYLAN MONTIMERANO                ADDRESS ON FILE
DYLAN MORTON                     ADDRESS ON FILE
DYLAN MOSLEY                     ADDRESS ON FILE
DYLAN NGUYEN                     ADDRESS ON FILE
DYLAN NIEDZINSKI                 ADDRESS ON FILE
DYLAN OFFERSEN                   ADDRESS ON FILE
DYLAN OGBURN                     ADDRESS ON FILE
DYLAN OUELLETTE                  ADDRESS ON FILE
DYLAN PEACHEY                    ADDRESS ON FILE
DYLAN PENDERGRAFT                ADDRESS ON FILE
DYLAN PHILLIPS                   ADDRESS ON FILE
DYLAN PILKERTON                  ADDRESS ON FILE
DYLAN PRENTICE                   ADDRESS ON FILE
DYLAN PURDY                      ADDRESS ON FILE
DYLAN PURSIFUL                   ADDRESS ON FILE
DYLAN RATHBONE                   ADDRESS ON FILE
DYLAN RHOADES                    ADDRESS ON FILE
DYLAN ROBERTS                    ADDRESS ON FILE
DYLAN ROGERSON                   ADDRESS ON FILE
DYLAN ROLLINGS                   ADDRESS ON FILE
DYLAN ROSIER                     ADDRESS ON FILE
DYLAN ROSS                       ADDRESS ON FILE
DYLAN SANTAMARIA                 ADDRESS ON FILE
DYLAN SCHREFFLER                 ADDRESS ON FILE
DYLAN SCHRIBER                   ADDRESS ON FILE
DYLAN SHERMAN                    ADDRESS ON FILE
DYLAN SIMS                       ADDRESS ON FILE
DYLAN SMALL                      ADDRESS ON FILE
DYLAN SMITH                      ADDRESS ON FILE
DYLAN SORTORE                    ADDRESS ON FILE
DYLAN SPEISER                    ADDRESS ON FILE
DYLAN STEVENS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 631 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 856 of 2235

Claim Name                        Address Information
DYLAN STEWART                     ADDRESS ON FILE
DYLAN SUGG                        ADDRESS ON FILE
DYLAN SWEET                       ADDRESS ON FILE
DYLAN T GRAHAM                    ADDRESS ON FILE
DYLAN TAVOLIERI                   ADDRESS ON FILE
DYLAN TAYLOR                      ADDRESS ON FILE
DYLAN TELLMAN                     ADDRESS ON FILE
DYLAN TENNANT                     ADDRESS ON FILE
DYLAN THOMPSON                    ADDRESS ON FILE
DYLAN TRAN                        ADDRESS ON FILE
DYLAN TRAN                        ADDRESS ON FILE
DYLAN TREADWAY                    ADDRESS ON FILE
DYLAN TRUCKSESS                   ADDRESS ON FILE
DYLAN UPDEGRAFF                   ADDRESS ON FILE
DYLAN VANDEUSEN                   ADDRESS ON FILE
DYLAN VITALE                      ADDRESS ON FILE
DYLAN VOGEL                       ADDRESS ON FILE
DYLAN VOLMERT                     ADDRESS ON FILE
DYLAN VOUGHT                      ADDRESS ON FILE
DYLAN WARD                        ADDRESS ON FILE
DYLAN WATERS                      ADDRESS ON FILE
DYLAN WAXLER                      ADDRESS ON FILE
DYLAN WEAVER                      ADDRESS ON FILE
DYLAN WESTBERRY                   ADDRESS ON FILE
DYLAN WHITFIELD                   ADDRESS ON FILE
DYLAN WHITFIELD                   ADDRESS ON FILE
DYLAN WINKEL                      ADDRESS ON FILE
DYLAND WILLIS                     ADDRESS ON FILE
DYLANO HARVEY                     ADDRESS ON FILE
DYLLAN ILIFF                      ADDRESS ON FILE
DYLLON MENARD                     ADDRESS ON FILE
DYLON LAWVER                      ADDRESS ON FILE
DYLON RODGERS                     ADDRESS ON FILE
DYLON SANTANA                     ADDRESS ON FILE
DYLYN BRENNER                     ADDRESS ON FILE
DYMEESHA REESE                    ADDRESS ON FILE
DYMELLISHIA HUGHES                ADDRESS ON FILE
DYMITA SMITH                      ADDRESS ON FILE
DYMON HOGAN                       ADDRESS ON FILE
DYMON REID                        ADDRESS ON FILE
DYMOND GIBSON                     ADDRESS ON FILE
DYMOND MCSWAIN                    ADDRESS ON FILE
DYMOND WILLIAMS                   ADDRESS ON FILE
DYMONN PIZARRO                    ADDRESS ON FILE
DYNAIL JONES                      ADDRESS ON FILE
DYNEASHIA SMITH                   ADDRESS ON FILE
DYNESHA AVERA                     ADDRESS ON FILE
DYNESHA CARRUTH                   ADDRESS ON FILE
DYNESHA HUTCHERSON                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 632 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 857 of 2235

Claim Name                              Address Information
DYNESHA JAMES                           ADDRESS ON FILE
DYNIA WALKER                            ADDRESS ON FILE
DYNIAH OWENS                            ADDRESS ON FILE
DYNIKA MAXWELL-ROBINSON                 ADDRESS ON FILE
DYON BELL                               ADDRESS ON FILE
DYONNA QUEZADA                          ADDRESS ON FILE
DYONNA WASHINGTON                       ADDRESS ON FILE
DYRA RIMPF                              ADDRESS ON FILE
DYRECUS RICKS                           ADDRESS ON FILE
DYRON TRIPP                             ADDRESS ON FILE
DYSHAUN BELLINGER                       ADDRESS ON FILE
DYSTINEE RAMOS                          ADDRESS ON FILE
DZHAE HALL                              ADDRESS ON FILE
DZMITRY KUZMITCH                        ADDRESS ON FILE
E JONES LANDSCAPING INC                 PO BOX 1434 CALHOUN GA 30703
E R ELECTRIC                            PO BOX 371 BLAINE TN 37709
E R ELECTRIC                            1006 RUTLEDGE PIKE 371 BLAINE TN 37709
EAGLE BEVERAGE CO                       1043 COUNTY ROUTE 25 OSWEGO NY 13126
EAGLE BRANDS SALES                      3201 NW 72ND AVENUE MIAMI FL 33122
EAGLE DISTRIBUTING CO TN                310 RADFORD PLACE KNOXVILLE TN 37917
EAGLE DISTRIBUTING COMPANY INC          310 RADFORD PLACE KNOXVILLE TN 37917
EAGLE DISTRIBUTING MEMPHIS              310 RADFORD PLACE KNOXVILLE TN 37917
EAGLE DISTRIBUTING OF GRAND ISLAND      1100 S BUD BLVD FREMONT NE 68025
EAGLE DISTRIBUTING OF TEXARKANA INC     45 GLOBE AVENUE TEXARKANA AR 71854
EAGLE HIGHLANDS BUSINESS CENTER ASSOC   C/O ARMOUR PROPERTY MGMT PO BOX 1706 CARMEL IN 46082
EAGLE INSPECTION AGENCY LLC             57 MATTHEWS RD NEWARK DE 19713
EAGLE ROCK NORCROSS                     6205 BEST FRIEND ROAD NORCROSS GA 30071
EAGLE SECURITY SYSTEMS                  735 MAIN ROAD NORTH HAMPDEN ME 04444
EAGLE SOFTWASH                          PO BOX 506 SUMMERTON TN 38483
EAGLE SOFTWASH                          PO BOX 506 SUMMERTOWN TN 38483
EAGLE SOFTWASH                          130 LAKEVIEW DR SUMMERTOWN TN 38483
EAGLERIDGE ASSOCIATES PUEBLO LP         1700 BROADWAY STE 650 DENVER CO 80290
EAN SERVICES                            PO BOX 402383 ATLANTA GA 30384-2334
EANI SILLS                              ADDRESS ON FILE
EARL BEARDSWORTH IV                     ADDRESS ON FILE
EARL BLAND                              ADDRESS ON FILE
EARL BOSHERS                            ADDRESS ON FILE
EARL FRY                                ADDRESS ON FILE
EARL GOMEZ                              ADDRESS ON FILE
EARL HUTCHINS                           ADDRESS ON FILE
EARL JETT                               ADDRESS ON FILE
EARL KENT                               ADDRESS ON FILE
EARL NAYLOR                             ADDRESS ON FILE
EARL PARKER                             ADDRESS ON FILE
EARL SMITH                              ADDRESS ON FILE
EARL STEAGALL                           ADDRESS ON FILE
EARL WARD                               ADDRESS ON FILE
EARL WOHL                               ADDRESS ON FILE
EARL WRIGHT                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 633 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                          Page 858 of 2235

Claim Name                        Address Information
EARLE HARRAH                      ADDRESS ON FILE
EARLE SUTTON                      ADDRESS ON FILE
EARLIE PERDUE                     ADDRESS ON FILE
EARNEST GOODEN                    ADDRESS ON FILE
EARNEST LEONARD                   ADDRESS ON FILE
EARNEST SNELL                     ADDRESS ON FILE
EARNEST STEPHENS                  ADDRESS ON FILE
EARNESTINE DENSON                 ADDRESS ON FILE
EARNESTINE ELLIS                  ADDRESS ON FILE
EARNHARDT INTERCHANGE POA INC     14021 CONLAN CIRCLE STE B10 CHARLOTTE NC 28277
EARON GIORGIO                     ADDRESS ON FILE
EARTHA SCOTT                      ADDRESS ON FILE
EARTHIA DAVIS                     ADDRESS ON FILE
EASLEY COMBINED UTILITIES         PO BOX 619 EASLEY SC 29641-0619
EAST COAST ASPHALT LLC            1502 ROLLING HILLS ROAD RIDGEWAY SC 29130
EAST COAST SOLUTIONS LLC          PO BOX 869 LONGS SC 29568
EAST COAST TREE                   PO BOX 651477 VERO BEACH FL 32965
EAST FRANKLIN TOWNSHIP            106 CHERRY ORCHARD AVENUE KITTANNING PA 16201
EAST GREENWICH SQUARE EA LLC      PO BOX 536856 DEPARTMENT 2209 ATLANTA GA 30353
EAST HIGHLANDS GROUP LLC          ATTN STEPHANIE MEDLEY 333 EAST BROADWAY AVE MARYVILLE TN 37804
EAST LAMPETER TOWNSHIP            2250 OLD PHILADELPHIA PIKE LANCASTER PA 17602
EAST PASCO ELECTRIC INC           10411 CONNERLY ROAD DADE CITY FL 33525
EASTCHASE LANDOWNERS ASSOC        2660 EASTCHASE LANE SUITE 100 MONTGOMERY AL 36117
EASTERN SHORE CARPET CARE         148 LAURA DR NEW BERN NC 28562
EASTERN SHORE DISTRIBUTING        811 SNOW HILL RD SALISBURY MD 21804
EASTON FARRIS                     ADDRESS ON FILE
EASTON GROOM                      ADDRESS ON FILE
EASTON OUTDOORS                   1353 POQUOSON AVE POQUOSON VA 23662
EASTON OUTDOORS                   204B PRODUCTION DR YORKTOWN VA 23662
EASTON SUBURBAN WATER AUTH        PO BOX 3819 EASTON PA 18043
EASTON SUBURBAN WATER AUTH        3700 HARTLEY AVE EASTON PA 18043-3819
EASTON UTILITIES                  201 N WASHINGTON ST EASTON MD 21601
EASTON UTILITIES                  PO BOX 1189 EASTON MD 21601
EASTON UTILITIES - 1189           201 N WASHINGTON ST EASTON MD 21601
EASY MONEY CASH CENTERS           966 S ASH RIDGE DRIVE CLARKSVILLE TN 37042
EATONTOWN MONMOUTH MALL LLC       C/O BROOKFIELD PROPERTIES (R) LLC 200 VESEY STREET 25TH FLOOR NEWYORK NY 10281
EATONTOWN MONMOUTH MALL LLC       PO BOX 780224 PHILADELPHIA PA 19178
EAYANAH WILLIAMS                  ADDRESS ON FILE
EAZE BRACING                      1325 W 7125 S WEST JORDAN UT 84084
EBBIE BRUMMITT                    ADDRESS ON FILE
EBONE WILSON                      ADDRESS ON FILE
EBONEY JOHNSON                    ADDRESS ON FILE
EBONEY SHARPTON                   ADDRESS ON FILE
EBONEY THURMOND                   ADDRESS ON FILE
EBONI BURNO                       ADDRESS ON FILE
EBONI COOLEY                      ADDRESS ON FILE
EBONI FAULKNER                    ADDRESS ON FILE
EBONI FORD                        ADDRESS ON FILE
EBONI HUGHES                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 634 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 859 of 2235

Claim Name                           Address Information
EBONI LOPEZ                          ADDRESS ON FILE
EBONI SHAKIR                         ADDRESS ON FILE
EBONI SIMS                           ADDRESS ON FILE
EBONI SPURLOCK                       ADDRESS ON FILE
EBONI TYLER                          ADDRESS ON FILE
EBONIE HENDRIX                       ADDRESS ON FILE
EBONY ANDERSON                       ADDRESS ON FILE
EBONY ANGUEIRA-WRIGHT                ADDRESS ON FILE
EBONY BIBBS                          ADDRESS ON FILE
EBONY BOOTHE                         ADDRESS ON FILE
EBONY BROWN                          ADDRESS ON FILE
EBONY COLEMAN                        ADDRESS ON FILE
EBONY CORBITT                        ADDRESS ON FILE
EBONY COURTWRIGHT                    ADDRESS ON FILE
EBONY DAWSON                         ADDRESS ON FILE
EBONY DOUGLAS                        ADDRESS ON FILE
EBONY DRUMMOND                       ADDRESS ON FILE
EBONY FELDER                         ADDRESS ON FILE
EBONY FOLSTON                        ADDRESS ON FILE
EBONY GAINES                         ADDRESS ON FILE
EBONY HARRIS                         ADDRESS ON FILE
EBONY HERNANDEZ                      ADDRESS ON FILE
EBONY HOLLOMAN                       ADDRESS ON FILE
EBONY HOSE                           ADDRESS ON FILE
EBONY JACKSON                        ADDRESS ON FILE
EBONY JONES                          ADDRESS ON FILE
EBONY KELLEY                         ADDRESS ON FILE
EBONY KENDALL                        ADDRESS ON FILE
EBONY LOPEZ                          ADDRESS ON FILE
EBONY MANIGAULT                      ADDRESS ON FILE
EBONY MYRICKS                        ADDRESS ON FILE
EBONY PEPPER                         ADDRESS ON FILE
EBONY PERKINS                        ADDRESS ON FILE
EBONY RAGIN                          ADDRESS ON FILE
EBONY RANSOME                        ADDRESS ON FILE
EBONY RAY                            ADDRESS ON FILE
EBONY RUSH-HARRINGTON                ADDRESS ON FILE
EBONY SCOTT                          ADDRESS ON FILE
EBONY SMITH                          ADDRESS ON FILE
EBONY SNEAD                          ADDRESS ON FILE
EBONY TAYLOR                         ADDRESS ON FILE
EBONY THORNE                         ADDRESS ON FILE
EBONY WALTON                         ADDRESS ON FILE
EBONY WARNER                         ADDRESS ON FILE
EBONY WARREN                         ADDRESS ON FILE
EBONY WASHINGTON                     ADDRESS ON FILE
EBONY WILLIAMS                       ADDRESS ON FILE
EBONY WILSON                         ADDRESS ON FILE
EBONYE HOLMES                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 635 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                          Page 860 of 2235

Claim Name                         Address Information
EBRIEL COWART                      ADDRESS ON FILE
EBRU YAHSI                         ADDRESS ON FILE
ECC ELECTRICAL CONSTRUCTION CORP   105 WAGNER AVENUE BUFFALO NY 14212
ECELSA COLLADO                     ADDRESS ON FILE
ECENTRAL FRANCOIS                  ADDRESS ON FILE
ECHO LAWLER                        ADDRESS ON FILE
ECL SERVICES LLC                   1305-A FRANCIS AVE HALETHORPE MD 21227
ECOLAB ECOSURE                     26397 NETWORK PLACE CHICAGO IL 60673
ECOLAB INC                         PO BOX 32027 NEW YORK NY 10087
ECOLAB INC                         ATTN TOM BURBEY, 2221 NEWMARKET PKWY, STE 142 MARIETTA GA 30067
ECOLAB INC                         1 ECOLAB PLACE ATTN CHARLES HOLLAND, VP ST PAUL MN 55012
ECOLAB INC                         1 ECOLAB PLACE ATTN TROY DAHL ST PAUL MN 55102
ECOLAB INC                         ATTN GENERAL COUNSEL 370 N WABASHA ST PAUL MN 55102
ECOLAB INC                         370 WABASHA ST N SAINT PAUL MN 55102-1323
ECOLAB INC                         ECOLAB CORPORATE CTR 1 ECOLAB PLACE SAINT PAUL MN 55102-1323
ECOLAB INC                         26397 NETWORK PLACE CHICAGO IL 60673
ECOSCAPE SOLUTIONS GROUP           PO BOX 936347 ATLANTA GA 31193-6347
ED COCHRAN                         ADDRESS ON FILE
ED KACZMAREK                       ADDRESS ON FILE
ED MARTIN CHEVROLET                5300 SCATTERFIELD RD ANDERSON IN 46013
ED MURPHY                          ADDRESS ON FILE
EDASIA WILLIAMS                    ADDRESS ON FILE
EDDIE ADAMS                        ADDRESS ON FILE
EDDIE BARNWELL                     ADDRESS ON FILE
EDDIE CALDWELL                     ADDRESS ON FILE
EDDIE COLLINS                      ADDRESS ON FILE
EDDIE COLLINS                      ADDRESS ON FILE
EDDIE DAVIS                        ADDRESS ON FILE
EDDIE DELIZO                       ADDRESS ON FILE
EDDIE EDMOND                       ADDRESS ON FILE
EDDIE EDWARDS SIGNS INC            560 WATERMAN DRIVE HARRISONBURG VA 22802
EDDIE HOWARD                       ADDRESS ON FILE
EDDIE HYACINTHE                    ADDRESS ON FILE
EDDIE MALDONADO                    ADDRESS ON FILE
EDDIE MARTIN                       ADDRESS ON FILE
EDDIE MCGEE                        ADDRESS ON FILE
EDDIE MORALES                      ADDRESS ON FILE
EDDIE MURDOCK                      ADDRESS ON FILE
EDDIE PHILLIPS JR                  ADDRESS ON FILE
EDDIE RIVERA                       ADDRESS ON FILE
EDDIE RODRIGUEZ                    ADDRESS ON FILE
EDDIE SHANK                        ADDRESS ON FILE
EDDIE SMITH                        ADDRESS ON FILE
EDDIE STUBBS                       ADDRESS ON FILE
EDDIE SYKES                        ADDRESS ON FILE
EDDIE THOMAS                       ADDRESS ON FILE
EDDIE WILLIAMS SR                  ADDRESS ON FILE
EDDIE WILSON                       ADDRESS ON FILE
EDDIE WIMBERLY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 636 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 861 of 2235

Claim Name                          Address Information
EDDIE WOODS                         ADDRESS ON FILE
EDDRIC TIMMONS                      ADDRESS ON FILE
EDDY AUBOURG JR                     ADDRESS ON FILE
EDDY SANTANA                        ADDRESS ON FILE
EDDYS LAND SCAPES                   28952 COUNTY ROUTE 49 BLACK RIVER NY 13612
EDEL DAVENPORT                      ADDRESS ON FILE
EDELMIRA SIBRIAN                    ADDRESS ON FILE
EDEN ABC BOARD                      318 N PIERCE ST EDEN NC 27288
EDEN COLE                           ADDRESS ON FILE
EDEN DANIEL                         ADDRESS ON FILE
EDEN DERHEIMER                      ADDRESS ON FILE
EDEN FAULKNER                       ADDRESS ON FILE
EDEN GRAHAM                         ADDRESS ON FILE
EDEN HEFTEL                         ADDRESS ON FILE
EDEN HEMPFIELD                      ADDRESS ON FILE
EDEN STAPLES                        ADDRESS ON FILE
EDERIC CATON                        ADDRESS ON FILE
EDGAR ADAMS                         ADDRESS ON FILE
EDGAR ALVAREZ                       ADDRESS ON FILE
EDGAR ANTONIO                       ADDRESS ON FILE
EDGAR BRITO                         ADDRESS ON FILE
EDGAR CRUZ                          ADDRESS ON FILE
EDGAR FLORES                        ADDRESS ON FILE
EDGAR GUEVARA                       ADDRESS ON FILE
EDGAR JENNINGS                      ADDRESS ON FILE
EDGAR LARA                          ADDRESS ON FILE
EDGAR MARSHALL                      ADDRESS ON FILE
EDGAR MARTINEZ                      ADDRESS ON FILE
EDGAR MASON                         ADDRESS ON FILE
EDGAR MORALES                       ADDRESS ON FILE
EDGAR RAMIREZ MORA                  ADDRESS ON FILE
EDGAR ROMERO                        ADDRESS ON FILE
EDGAR RUTHERFORD                    ADDRESS ON FILE
EDGAR SANDS                         ADDRESS ON FILE
EDGAR SANTIAGO                      ADDRESS ON FILE
EDGAR SANTIAGO LUINA                ADDRESS ON FILE
EDGAR SCHATZ                        ADDRESS ON FILE
EDGAR UTLEY                         ADDRESS ON FILE
EDGARDO DIAZ                        ADDRESS ON FILE
EDGARDO HERNANDEZ                   ADDRESS ON FILE
EDGARDO MATEO                       ADDRESS ON FILE
EDGARDO RAMOS                       ADDRESS ON FILE
EDGARDO SANTIAGO                    ADDRESS ON FILE
EDGARDO SOTO                        ADDRESS ON FILE
EDGER BUNCH                         ADDRESS ON FILE
EDHINSON VEGA                       ADDRESS ON FILE
EDIE GRUBBBS                        ADDRESS ON FILE
EDIL DIAZ CHICAS                    ADDRESS ON FILE
EDILZAR RAMIREZ DOMINGO             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 637 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                        Page 862 of 2235

Claim Name                          Address Information
EDIMARA DA VEIGA                    ADDRESS ON FILE
EDINA ARNOLD                        ADDRESS ON FILE
EDINBORO BEVERAGE DISTRIBUTORS      300 MILL STREET EDINBORO PA 16412
EDISON CUMMINGS                     ADDRESS ON FILE
EDISON QUINTANA-SARA                ADDRESS ON FILE
EDITH BLIDGE                        ADDRESS ON FILE
EDITH CRUZ ZITACUARO                ADDRESS ON FILE
EDITH FOSTER                        ADDRESS ON FILE
EDITH GORDON                        ADDRESS ON FILE
EDITH GUERRERO-RODRIGUEZ            ADDRESS ON FILE
EDITH HODGE                         ADDRESS ON FILE
EDITH JIOKENG BOGNI                 ADDRESS ON FILE
EDITH LOPEZ CASTILLO                ADDRESS ON FILE
EDITH LOPEZ SANTOS                  ADDRESS ON FILE
EDITH MORENO                        ADDRESS ON FILE
EDITH NEAD                          ADDRESS ON FILE
EDITH RABON                         ADDRESS ON FILE
EDITH RICHMOND                      ADDRESS ON FILE
EDITHMARIE VELAZQUEZ                ADDRESS ON FILE
EDLA ADAMS                          ADDRESS ON FILE
EDMAR REZENDE                       ADDRESS ON FILE
EDMOND BORDELON                     ADDRESS ON FILE
EDMOND CALHOUN                      ADDRESS ON FILE
EDMOND DOUGLAS                      ADDRESS ON FILE
EDMOND TWYMAN                       ADDRESS ON FILE
EDMONDSON ENTERPRISES INC           302 W US HWY 92 SEFFNER FL 33584
EDMUND AGGREY                       ADDRESS ON FILE
EDMUND CURRY                        ADDRESS ON FILE
EDMUND POLLITT                      ADDRESS ON FILE
EDMUND SHOCKLEY                     ADDRESS ON FILE
EDMUND WALSH                        ADDRESS ON FILE
EDMUNDO ROMERO                      ADDRESS ON FILE
EDNA BENSON                         ADDRESS ON FILE
EDNA CALDWELL                       ADDRESS ON FILE
EDNA CAMPBELL                       ADDRESS ON FILE
EDNA GLENN                          ADDRESS ON FILE
EDNA LANE                           ADDRESS ON FILE
EDNA MALDONADO                      ADDRESS ON FILE
EDNA STOLL                          ADDRESS ON FILE
EDNA WEBB                           ADDRESS ON FILE
EDNERT JEAN-FILS JR                 ADDRESS ON FILE
EDNITA COLLINS                      ADDRESS ON FILE
EDNO JOACHIN                        ADDRESS ON FILE
EDRICE REJUS                        ADDRESS ON FILE
EDRICK CARABALLO                    ADDRESS ON FILE
EDRIQUES GILLS                      ADDRESS ON FILE
EDUARDO ANGELES                     ADDRESS ON FILE
EDUARDO ARROYO                      ADDRESS ON FILE
EDUARDO CAICEDO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 638 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                 Service List
                                                                            Page 863 of 2235

Claim Name                            Address Information
EDUARDO CASTILLO                      ADDRESS ON FILE
EDUARDO CHANG                         ADDRESS ON FILE
EDUARDO CORA                          ADDRESS ON FILE
EDUARDO ESCALERA                      ADDRESS ON FILE
EDUARDO FONSECA                       ADDRESS ON FILE
EDUARDO GALICIA                       ADDRESS ON FILE
EDUARDO HOWARD                        ADDRESS ON FILE
EDUARDO JAIMES                        ADDRESS ON FILE
EDUARDO LUGO                          ADDRESS ON FILE
EDUARDO MEJIA-LOERA                   ADDRESS ON FILE
EDUARDO NAKAMURA                      ADDRESS ON FILE
EDUARDO NORIEGA                       ADDRESS ON FILE
EDUARDO RODRIGUEZ                     ADDRESS ON FILE
EDUARDO SOSA                          ADDRESS ON FILE
EDUARDO VAZQUEZ                       ADDRESS ON FILE
EDWANA BROWN                          ADDRESS ON FILE
EDWARD ABBOTT                         ADDRESS ON FILE
EDWARD ARMSTEAD                       ADDRESS ON FILE
EDWARD BAHEN                          ADDRESS ON FILE
EDWARD BARNES                         ADDRESS ON FILE
EDWARD BAZEMORE                       ADDRESS ON FILE
EDWARD BENNETT                        ADDRESS ON FILE
EDWARD BLAKE                          ADDRESS ON FILE
EDWARD BOCLAIR                        ADDRESS ON FILE
EDWARD BOLEN                          ADDRESS ON FILE
EDWARD BONDS                          ADDRESS ON FILE
EDWARD BOSOMPRA                       ADDRESS ON FILE
EDWARD BRIDGES                        ADDRESS ON FILE
EDWARD BROOKS                         ADDRESS ON FILE
EDWARD BROWN                          ADDRESS ON FILE
EDWARD BROWN JR                       ADDRESS ON FILE
EDWARD BULLEN                         ADDRESS ON FILE
EDWARD CABALLERO                      ADDRESS ON FILE
EDWARD CALVET                         ADDRESS ON FILE
EDWARD CARTER                         ADDRESS ON FILE
EDWARD CLAY                           ADDRESS ON FILE
EDWARD COLD                           ADDRESS ON FILE
EDWARD COLLINS                        ADDRESS ON FILE
EDWARD COLON                          ADDRESS ON FILE
EDWARD COSTELLO                       ADDRESS ON FILE
EDWARD DAVIS                          ADDRESS ON FILE
EDWARD DAVIS IV                       ADDRESS ON FILE
EDWARD DON AND COMPANY HOLDINGS LLC   2562 PAYSPHERE CIR CHICAGO IL 60674
EDWARD DUNCAN                         ADDRESS ON FILE
EDWARD DUNCAN                         ADDRESS ON FILE
EDWARD EASTERLING                     ADDRESS ON FILE
EDWARD ELLINGTON                      ADDRESS ON FILE
EDWARD ELLIOTT                        ADDRESS ON FILE
EDWARD ELLIS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 639 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 864 of 2235

Claim Name                       Address Information
EDWARD F MARINA                  ADDRESS ON FILE
EDWARD FARRELL                   ADDRESS ON FILE
EDWARD FERGUSON                  ADDRESS ON FILE
EDWARD FORBIS                    ADDRESS ON FILE
EDWARD FORD                      ADDRESS ON FILE
EDWARD FOSTER                    ADDRESS ON FILE
EDWARD GILMAN                    ADDRESS ON FILE
EDWARD GOINS                     ADDRESS ON FILE
EDWARD GOMEZ                     ADDRESS ON FILE
EDWARD GRAZES                    ADDRESS ON FILE
EDWARD GRIFFIN                   ADDRESS ON FILE
EDWARD HALES                     ADDRESS ON FILE
EDWARD HALL                      ADDRESS ON FILE
EDWARD HALLETT                   ADDRESS ON FILE
EDWARD HARNISH                   ADDRESS ON FILE
EDWARD HARPER                    ADDRESS ON FILE
EDWARD HEATH                     ADDRESS ON FILE
EDWARD HERRON                    ADDRESS ON FILE
EDWARD HERSOM                    ADDRESS ON FILE
EDWARD HILL                      ADDRESS ON FILE
EDWARD HILL                      ADDRESS ON FILE
EDWARD HINTON                    ADDRESS ON FILE
EDWARD HOLLO                     ADDRESS ON FILE
EDWARD HOOVER                    ADDRESS ON FILE
EDWARD J. GILLISS                ADDRESS ON FILE
EDWARD JACKSON                   ADDRESS ON FILE
EDWARD JOHNSON                   ADDRESS ON FILE
EDWARD KEY                       ADDRESS ON FILE
EDWARD KING                      ADDRESS ON FILE
EDWARD KSIAZKA                   ADDRESS ON FILE
EDWARD LAIRD                     ADDRESS ON FILE
EDWARD LEWIS                     ADDRESS ON FILE
EDWARD LIGHTFORD                 ADDRESS ON FILE
EDWARD MCGLOTHIN                 ADDRESS ON FILE
EDWARD MELTON                    ADDRESS ON FILE
EDWARD MILES                     ADDRESS ON FILE
EDWARD MILES                     ADDRESS ON FILE
EDWARD MILES                     ADDRESS ON FILE
EDWARD MILLER                    ADDRESS ON FILE
EDWARD MONTGOMERY                ADDRESS ON FILE
EDWARD MORRELL                   ADDRESS ON FILE
EDWARD MYERS                     ADDRESS ON FILE
EDWARD MYERS                     ADDRESS ON FILE
EDWARD MYERS                     ADDRESS ON FILE
EDWARD N JARVIS                  ADDRESS ON FILE
EDWARD NUNN                      ADDRESS ON FILE
EDWARD OWENS                     ADDRESS ON FILE
EDWARD PATTERSON                 ADDRESS ON FILE
EDWARD PEAK                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 640 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                          Page 865 of 2235

Claim Name                        Address Information
EDWARD POPE                       ADDRESS ON FILE
EDWARD QUARTERMAN                 ADDRESS ON FILE
EDWARD R YOUNG ASSOCIATES         112 ROUTE 109 WEST BABYLON NY 11704
EDWARD RAFTERY                    ADDRESS ON FILE
EDWARD RAMIREZ                    ADDRESS ON FILE
EDWARD REEDER                     ADDRESS ON FILE
EDWARD REHM                       ADDRESS ON FILE
EDWARD RESCH                      ADDRESS ON FILE
EDWARD ROBINSON                   ADDRESS ON FILE
EDWARD ROBINSON                   ADDRESS ON FILE
EDWARD RUSH                       ADDRESS ON FILE
EDWARD RUSSELL                    ADDRESS ON FILE
EDWARD SANDERS                    ADDRESS ON FILE
EDWARD SCOTT                      ADDRESS ON FILE
EDWARD SHUMPERT                   ADDRESS ON FILE
EDWARD SMITH                      ADDRESS ON FILE
EDWARD SNYDER                     ADDRESS ON FILE
EDWARD SOSA                       ADDRESS ON FILE
EDWARD SPRENGER                   ADDRESS ON FILE
EDWARD STAPLES                    ADDRESS ON FILE
EDWARD STAUGLER                   ADDRESS ON FILE
EDWARD STOKER                     ADDRESS ON FILE
EDWARD SUMMERS                    ADDRESS ON FILE
EDWARD SWANSON                    ADDRESS ON FILE
EDWARD TANOS                      ADDRESS ON FILE
EDWARD TAYLOR                     ADDRESS ON FILE
EDWARD THOMAS                     ADDRESS ON FILE
EDWARD TOASTER                    ADDRESS ON FILE
EDWARD TORRES                     ADDRESS ON FILE
EDWARD TRUITT JR                  ADDRESS ON FILE
EDWARD TURNER                     ADDRESS ON FILE
EDWARD WASHINGTON                 ADDRESS ON FILE
EDWARD WATKINS                    ADDRESS ON FILE
EDWARD WHITE                      ADDRESS ON FILE
EDWARD WHITE                      ADDRESS ON FILE
EDWARD WILSON                     ADDRESS ON FILE
EDWARD WYNN                       ADDRESS ON FILE
EDWARDS ROOFING CO INC            18 W STUMPFIELD RD PENSACOLA FL 32503
EDWEN PRIMROSE                    ADDRESS ON FILE
EDWIN ABBOTT                      ADDRESS ON FILE
EDWIN ANDRADE                     ADDRESS ON FILE
EDWIN ANTONETTY                   ADDRESS ON FILE
EDWIN ARIAS                       ADDRESS ON FILE
EDWIN ASTOCONDOR                  ADDRESS ON FILE
EDWIN BADILLO                     ADDRESS ON FILE
EDWIN BOHANNON                    ADDRESS ON FILE
EDWIN CABAN                       ADDRESS ON FILE
EDWIN CENTES                      ADDRESS ON FILE
EDWIN COLE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 641 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 866 of 2235

Claim Name                          Address Information
EDWIN DELVALLE JR                   ADDRESS ON FILE
EDWIN ESCOBAR                       ADDRESS ON FILE
EDWIN ESPINEL                       ADDRESS ON FILE
EDWIN GARAY                         ADDRESS ON FILE
EDWIN GOMEZ                         ADDRESS ON FILE
EDWIN GONZALEZ DEL CID              ADDRESS ON FILE
EDWIN GRANDE GOMEZ                  ADDRESS ON FILE
EDWIN H KLECKNER INC                126 CHILLISQUAQUE ST MONTANDON PA 17850
EDWIN JUNEAU                        ADDRESS ON FILE
EDWIN KESSER                        ADDRESS ON FILE
EDWIN LOPEZ                         ADDRESS ON FILE
EDWIN LOPEZ                         ADDRESS ON FILE
EDWIN LOPEZ SANTOS                  ADDRESS ON FILE
EDWIN MARTINEZ                      ADDRESS ON FILE
EDWIN MCCLURE                       ADDRESS ON FILE
EDWIN MENDEZ                        ADDRESS ON FILE
EDWIN ORELLANA                      ADDRESS ON FILE
EDWIN ORTIZ                         ADDRESS ON FILE
EDWIN RAMOS RAMIREZ                 ADDRESS ON FILE
EDWIN RIVERA                        ADDRESS ON FILE
EDWIN ROMERO                        ADDRESS ON FILE
EDWIN ROSCOE                        ADDRESS ON FILE
EDWIN SANDOVAL                      ADDRESS ON FILE
EDWIN SEABROOKS                     ADDRESS ON FILE
EDWIN SINNOTT                       ADDRESS ON FILE
EDWIN SMITH                         ADDRESS ON FILE
EDWIN SUPER                         ADDRESS ON FILE
EDWIN VALLE                         ADDRESS ON FILE
EDWIN VAZQUEZ                       ADDRESS ON FILE
EDWIN VILLAFANE                     ADDRESS ON FILE
EDWIN WALLACE                       ADDRESS ON FILE
EDWIN YOUNG                         ADDRESS ON FILE
EDWINA BURNS                        ADDRESS ON FILE
EDWINA GODWIN                       ADDRESS ON FILE
EDWINA ROGERS                       ADDRESS ON FILE
EDY GRIJALVA                        ADDRESS ON FILE
EFFECTIVE ALARM SYSTEMS             PO BOX 456 KEARNY NJ 07032
EFRAIN BARRERA                      ADDRESS ON FILE
EFRAIN BURGOS                       ADDRESS ON FILE
EFRAIN DIAZ                         ADDRESS ON FILE
EFRAIN TORRES                       ADDRESS ON FILE
EFREN ROJAS                         ADDRESS ON FILE
EFREN SANTIAGO                      ADDRESS ON FILE
EFSTATHIOS LEONTARIS                ADDRESS ON FILE
EGLE MARKEVICIUTE                   ADDRESS ON FILE
EHAB ATARI                          ADDRESS ON FILE
EHREN BUSH                          ADDRESS ON FILE
EHUD SAINTARD                       ADDRESS ON FILE
EIAN CHASE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 642 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 867 of 2235

Claim Name                        Address Information
EIAN GRAYER                       ADDRESS ON FILE
EIKESHIA WILLIAMS                 ADDRESS ON FILE
EILAND AND RITCHIE LLC            PO BOX 190609 MOBILE AL 36619
EILEEN LINKE                      ADDRESS ON FILE
EIRYN CLARK                       ADDRESS ON FILE
EITHAN BIRKMEYER                  ADDRESS ON FILE
EJAYE CRAIG                       ADDRESS ON FILE
EKATERINA FEDORISHCHEVA           ADDRESS ON FILE
EKTA WADHWA                       ADDRESS ON FILE
EL PASO COUNTY TREASURER          1675 GARDEN OF THE GODS RD COLORADO SPRINGS CO 80907
ELADIO MARTINEZ                   ADDRESS ON FILE
ELAINA BELVIN                     ADDRESS ON FILE
ELAINA CROWDUS                    ADDRESS ON FILE
ELAINA DAVIS                      ADDRESS ON FILE
ELAINA WOOD                       ADDRESS ON FILE
ELAINE AMBROSE                    ADDRESS ON FILE
ELAINE AMPARO                     ADDRESS ON FILE
ELAINE AVIGNONE                   ADDRESS ON FILE
ELAINE BECKWITH                   ADDRESS ON FILE
ELAINE BIVENS                     ADDRESS ON FILE
ELAINE CARTER                     ADDRESS ON FILE
ELAINE CAVUOTO                    ADDRESS ON FILE
ELAINE CICORIA                    ADDRESS ON FILE
ELAINE DEAN                       ADDRESS ON FILE
ELAINE DEFINO                     ADDRESS ON FILE
ELAINE DIMARIO                    ADDRESS ON FILE
ELAINE HEGE                       ADDRESS ON FILE
ELAINE KNIGHT                     ADDRESS ON FILE
ELAINE LITTLE                     ADDRESS ON FILE
ELAINE MAYER                      ADDRESS ON FILE
ELAINE MONTLEON                   ADDRESS ON FILE
ELAINE PEETE                      ADDRESS ON FILE
ELAINE PHILLIPS                   ADDRESS ON FILE
ELAINE PISH                       ADDRESS ON FILE
ELAINE PROUTY                     ADDRESS ON FILE
ELAINE ROUSE                      ADDRESS ON FILE
ELAINE THOMAS                     ADDRESS ON FILE
ELAINE VISCO                      ADDRESS ON FILE
ELANA ARNOLD                      ADDRESS ON FILE
ELANA BLACKBURN                   ADDRESS ON FILE
ELANA BRIDSON                     ADDRESS ON FILE
ELANA SHURDEN                     ADDRESS ON FILE
ELANE ALVAREZ                     ADDRESS ON FILE
ELASSIA MUNSON                    ADDRESS ON FILE
ELATIA CONLEY                     ADDRESS ON FILE
ELAUN DOUGLAS                     ADDRESS ON FILE
ELAURA SEAVEY                     ADDRESS ON FILE
ELAYEJAH COPELAND                 ADDRESS ON FILE
ELAYNA ANDREOLI                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 643 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 868 of 2235

Claim Name                        Address Information
ELAYNA SUNE                       ADDRESS ON FILE
ELAYSHA JUDSON                    ADDRESS ON FILE
ELBA GANDARILLA                   ADDRESS ON FILE
ELBERT OWENS                      ADDRESS ON FILE
ELDRIDGE BAYNARD                  ADDRESS ON FILE
ELEANA MARTIN                     ADDRESS ON FILE
ELEANOR ESPEJO                    ADDRESS ON FILE
ELEANOR LYNCH                     ADDRESS ON FILE
ELEANOR MORGAN                    ADDRESS ON FILE
ELEANOR ODELL                     ADDRESS ON FILE
ELEANOR R SHELTON                 ADDRESS ON FILE
ELEAZAR FLORES                    ADDRESS ON FILE
ELECTA WITHAM                     ADDRESS ON FILE
ELECTRICAL APPLIANCE REPAIR       SERVICE INC 5805 VALLEY BELT ROAD CLEVELAND OH 44131
ELECTRICAL INNOVATIONS INC        4 HOOPER POND RD GREENE ME 04236
ELEIXER SANABRIA                  ADDRESS ON FILE
ELENA BARTOLOMEY                  ADDRESS ON FILE
ELENA CARRILLO                    ADDRESS ON FILE
ELENA CENTENO                     ADDRESS ON FILE
ELENA DIBONA                      ADDRESS ON FILE
ELENA DUFFY                       ADDRESS ON FILE
ELENA FENICI                      ADDRESS ON FILE
ELENA GARRISON                    ADDRESS ON FILE
ELENA GAUGHAN                     ADDRESS ON FILE
ELENA GILLAM                      ADDRESS ON FILE
ELENA HORNBECK                    ADDRESS ON FILE
ELENA KING                        ADDRESS ON FILE
ELENA MASURI                      ADDRESS ON FILE
ELENA MOJALLIU                    ADDRESS ON FILE
ELENA MOLL                        ADDRESS ON FILE
ELENA NEYEN                       ADDRESS ON FILE
ELENA ROJAS                       ADDRESS ON FILE
ELENA ROJAS                       ADDRESS ON FILE
ELENA SYMMES                      ADDRESS ON FILE
ELENA VELASCO                     ADDRESS ON FILE
ELENA WICKHAM                     ADDRESS ON FILE
ELENA ZWEERINK                    ADDRESS ON FILE
ELENI RAY                         ADDRESS ON FILE
ELENIE ISHAM                      ADDRESS ON FILE
ELENITSA MONAGAS                  ADDRESS ON FILE
ELEONORA PALAZZO                  ADDRESS ON FILE
ELESE MCCLAIN                     ADDRESS ON FILE
ELEXIS MUELLER                    ADDRESS ON FILE
ELEXIS PAINTER                    ADDRESS ON FILE
ELEXIS SIMS                       ADDRESS ON FILE
ELEXIS SIMS                       ADDRESS ON FILE
ELEXIS THORNTON                   ADDRESS ON FILE
ELEXUS ALSTON                     ADDRESS ON FILE
ELEXUS COLEMAN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 644 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 869 of 2235

Claim Name                           Address Information
ELEXUS DOUGLAS                       ADDRESS ON FILE
ELFIDIO PEREZ                        ADDRESS ON FILE
ELGGIN MONTES RAMIREZ                ADDRESS ON FILE
ELGIN WILSON                         ADDRESS ON FILE
ELI BAKR                             ADDRESS ON FILE
ELI BLAIS                            ADDRESS ON FILE
ELI BRANDON                          ADDRESS ON FILE
ELI CARLIN                           ADDRESS ON FILE
ELI CHINCHILLA                       ADDRESS ON FILE
ELI DOVE                             ADDRESS ON FILE
ELI HEENAN                           ADDRESS ON FILE
ELI MOULTON                          ADDRESS ON FILE
ELI STEIGERWALD                      ADDRESS ON FILE
ELI WEBB                             ADDRESS ON FILE
ELI WISE                             ADDRESS ON FILE
ELIA FLORES                          ADDRESS ON FILE
ELIA MARTINEZ                        ADDRESS ON FILE
ELIACER VAZQUEZ                      ADDRESS ON FILE
ELIAJHA TORRES                       ADDRESS ON FILE
ELIANA TWILLEY                       ADDRESS ON FILE
ELIAS BARRIENTOS                     ADDRESS ON FILE
ELIAS CASTRO                         ADDRESS ON FILE
ELIAS DICKERSON                      ADDRESS ON FILE
ELIAS FLOR                           ADDRESS ON FILE
ELIAS GUEVARA                        ADDRESS ON FILE
ELIAS HERNANDEZ                      ADDRESS ON FILE
ELIAS MCILVAINE                      ADDRESS ON FILE
ELIAS REYES                          ADDRESS ON FILE
ELIAS ROCHA JR                       ADDRESS ON FILE
ELIASON CORP                         PO BOX 772881 CHICAGO IL 60677
ELIAZAR BALLI                        ADDRESS ON FILE
ELIC SMITH                           ADDRESS ON FILE
ELICIA MORRIS                        ADDRESS ON FILE
ELIDA DE LOS SANTOS                  ADDRESS ON FILE
ELIDA DUBON                          ADDRESS ON FILE
ELIDA MORALES                        ADDRESS ON FILE
ELIDION ARISTIDE                     ADDRESS ON FILE
ELIESHA WEDDINGTON                   ADDRESS ON FILE
ELIEZER QUINONES                     ADDRESS ON FILE
ELIEZER ROSARIO                      ADDRESS ON FILE
ELIF KIYMIK                          ADDRESS ON FILE
ELIF YAMAC                           ADDRESS ON FILE
ELIJA JONES                          ADDRESS ON FILE
ELIJAH ADAM                          ADDRESS ON FILE
ELIJAH ADDISON                       ADDRESS ON FILE
ELIJAH ALLEN                         ADDRESS ON FILE
ELIJAH BAYLOR                        ADDRESS ON FILE
ELIJAH BONNER                        ADDRESS ON FILE
ELIJAH BOWMAN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 645 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 870 of 2235

Claim Name                       Address Information
ELIJAH BREWER                    ADDRESS ON FILE
ELIJAH BREWINGTON                ADDRESS ON FILE
ELIJAH BROOKS                    ADDRESS ON FILE
ELIJAH BROWN                     ADDRESS ON FILE
ELIJAH BRYANT                    ADDRESS ON FILE
ELIJAH BURNHAM                   ADDRESS ON FILE
ELIJAH CHANEY                    ADDRESS ON FILE
ELIJAH CHRISTMAN                 ADDRESS ON FILE
ELIJAH COX                       ADDRESS ON FILE
ELIJAH CULVER                    ADDRESS ON FILE
ELIJAH DIXON                     ADDRESS ON FILE
ELIJAH DRAYTON                   ADDRESS ON FILE
ELIJAH EARL                      ADDRESS ON FILE
ELIJAH FALOPE                    ADDRESS ON FILE
ELIJAH FINCH                     ADDRESS ON FILE
ELIJAH GARCIA                    ADDRESS ON FILE
ELIJAH GATSON                    ADDRESS ON FILE
ELIJAH GIBSON                    ADDRESS ON FILE
ELIJAH GOODWYN                   ADDRESS ON FILE
ELIJAH GORDON                    ADDRESS ON FILE
ELIJAH GRAVES                    ADDRESS ON FILE
ELIJAH GREEN                     ADDRESS ON FILE
ELIJAH GREEN                     ADDRESS ON FILE
ELIJAH HARGROVE                  ADDRESS ON FILE
ELIJAH HARGROVE                  ADDRESS ON FILE
ELIJAH HARVEY                    ADDRESS ON FILE
ELIJAH HICKAM                    ADDRESS ON FILE
ELIJAH HOLT                      ADDRESS ON FILE
ELIJAH JACOBS                    ADDRESS ON FILE
ELIJAH JOHNSON                   ADDRESS ON FILE
ELIJAH JOHNSON                   ADDRESS ON FILE
ELIJAH JOHNSON                   ADDRESS ON FILE
ELIJAH JOHNSON                   ADDRESS ON FILE
ELIJAH JOHNSON                   ADDRESS ON FILE
ELIJAH JORDAN                    ADDRESS ON FILE
ELIJAH LASSITER                  ADDRESS ON FILE
ELIJAH LESLEY                    ADDRESS ON FILE
ELIJAH MADISON                   ADDRESS ON FILE
ELIJAH MAYNARD                   ADDRESS ON FILE
ELIJAH MCHUGH                    ADDRESS ON FILE
ELIJAH MILLER                    ADDRESS ON FILE
ELIJAH MILLER                    ADDRESS ON FILE
ELIJAH MOORE                     ADDRESS ON FILE
ELIJAH NEEL                      ADDRESS ON FILE
ELIJAH OHAVER                    ADDRESS ON FILE
ELIJAH PAULA                     ADDRESS ON FILE
ELIJAH POPE                      ADDRESS ON FILE
ELIJAH REECE                     ADDRESS ON FILE
ELIJAH REED                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 646 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 871 of 2235

Claim Name                        Address Information
ELIJAH REZNIK                     ADDRESS ON FILE
ELIJAH ROLLING                    ADDRESS ON FILE
ELIJAH SAMUEL                     ADDRESS ON FILE
ELIJAH SANSALONE                  ADDRESS ON FILE
ELIJAH SERSLAND                   ADDRESS ON FILE
ELIJAH SLATER                     ADDRESS ON FILE
ELIJAH SMALLWOOD                  ADDRESS ON FILE
ELIJAH SMITH                      ADDRESS ON FILE
ELIJAH SPENCE                     ADDRESS ON FILE
ELIJAH STANI                      ADDRESS ON FILE
ELIJAH TALLIE                     ADDRESS ON FILE
ELIJAH TERRELL                    ADDRESS ON FILE
ELIJAH THOMAS                     ADDRESS ON FILE
ELIJAH TINDALL                    ADDRESS ON FILE
ELIJAH TRAEMMELL                  ADDRESS ON FILE
ELIJAH VAZQUEZ                    ADDRESS ON FILE
ELIJAH WALKER                     ADDRESS ON FILE
ELIJAH WALLACE                    ADDRESS ON FILE
ELIJAH WASHINGTON                 ADDRESS ON FILE
ELIJAH WHITE                      ADDRESS ON FILE
ELIJAH WILLIAMS                   ADDRESS ON FILE
ELIJAH WILLIAMS                   ADDRESS ON FILE
ELIJAH YOUNG                      ADDRESS ON FILE
ELIJAH YOUNG                      ADDRESS ON FILE
ELIJHA BOOKER                     ADDRESS ON FILE
ELIJUWAN JOHNSON                  ADDRESS ON FILE
ELINETTE CASTRO IRIARTE           ADDRESS ON FILE
ELION SHOLLA                      ADDRESS ON FILE
ELIOT BORDERS                     ADDRESS ON FILE
ELIOT FORDHAM                     ADDRESS ON FILE
ELIOTT HORTON                     ADDRESS ON FILE
ELIS QUIROZ RIVERA                ADDRESS ON FILE
ELISA ANDERSON                    ADDRESS ON FILE
ELISA DICUCCIO                    ADDRESS ON FILE
ELISA FASBENDER                   ADDRESS ON FILE
ELISA FAWVER                      ADDRESS ON FILE
ELISA GONZALEZ                    ADDRESS ON FILE
ELISA JONES                       ADDRESS ON FILE
ELISA PETTY                       ADDRESS ON FILE
ELISA PRUITT                      ADDRESS ON FILE
ELISA RUBIN                       ADDRESS ON FILE
ELISA WHITAKER                    ADDRESS ON FILE
ELISABETH BREWSTER                ADDRESS ON FILE
ELISABETH CARR                    ADDRESS ON FILE
ELISABETH GOWDY                   ADDRESS ON FILE
ELISABETH HALSEY                  ADDRESS ON FILE
ELISABETH HARPER                  ADDRESS ON FILE
ELISABETH KINSEY                  ADDRESS ON FILE
ELISABETH MILLER                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 647 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 872 of 2235

Claim Name                         Address Information
ELISABETH MILLER                   ADDRESS ON FILE
ELISABETH MOORE                    ADDRESS ON FILE
ELISABETH MORTON                   ADDRESS ON FILE
ELISABETH RODGERSON                ADDRESS ON FILE
ELISABETH STEMPLE                  ADDRESS ON FILE
ELISABETH TAYLOR                   ADDRESS ON FILE
ELISE BALTGALVIS                   ADDRESS ON FILE
ELISE BROWER                       ADDRESS ON FILE
ELISE CLARKE                       ADDRESS ON FILE
ELISE GALLAGHER                    ADDRESS ON FILE
ELISE GONZALEZ                     ADDRESS ON FILE
ELISE HAGENSEN                     ADDRESS ON FILE
ELISE INGRAM                       ADDRESS ON FILE
ELISE IOCOANGELI                   ADDRESS ON FILE
ELISE MARTIN                       ADDRESS ON FILE
ELISE MOORE                        ADDRESS ON FILE
ELISE NUNES                        ADDRESS ON FILE
ELISE SMITH                        ADDRESS ON FILE
ELISE SMITH                        ADDRESS ON FILE
ELISEO URBINA                      ADDRESS ON FILE
ELISHA BRIDGES                     ADDRESS ON FILE
ELISHA CAMPBELL                    ADDRESS ON FILE
ELISHA CORMIER                     ADDRESS ON FILE
ELISHA DUPONT                      ADDRESS ON FILE
ELISHA GILLESPIE                   ADDRESS ON FILE
ELISHA GREEN                       ADDRESS ON FILE
ELISHA HICKS                       ADDRESS ON FILE
ELISHA JOHNSTON                    ADDRESS ON FILE
ELISHA KIDD                        ADDRESS ON FILE
ELISHA LLEWELLYN                   ADDRESS ON FILE
ELISHA OSIGWE                      ADDRESS ON FILE
ELISHA PARSONS                     ADDRESS ON FILE
ELISHA ROODE                       ADDRESS ON FILE
ELISHA SAVAGE                      ADDRESS ON FILE
ELISHA SIMMONS                     ADDRESS ON FILE
ELISHA VARGAS                      ADDRESS ON FILE
ELISHA WELLS                       ADDRESS ON FILE
ELISHIA BLAKEY                     ADDRESS ON FILE
ELISSA BEOUGHER                    ADDRESS ON FILE
ELISSA BOES                        ADDRESS ON FILE
ELISSA BRIDGES                     ADDRESS ON FILE
ELISSA CASKEY                      ADDRESS ON FILE
ELISSA ELLIOTT                     ADDRESS ON FILE
ELISSA TILFORD                     ADDRESS ON FILE
ELITE PLUMBING ENTERPRISES LLC     1055 PRODUCTION DRIVE SEBRING FL 33870
ELITE REVENUE SOLUTIONS LLC        PO BOX 388 CONSHOHOCKEN PA 19428
ELIUT ANTONETTY                    ADDRESS ON FILE
ELIUT AVILES                       ADDRESS ON FILE
ELIYAH ROBERTSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 648 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                   Service List
                                                                         Page 873 of 2235

Claim Name                              Address Information
ELIYAHU BENYAMIN                        ADDRESS ON FILE
ELIZA DIAZ                              ADDRESS ON FILE
ELIZA HADER                             ADDRESS ON FILE
ELIZA JACKSON                           ADDRESS ON FILE
ELIZA KNODE                             ADDRESS ON FILE
ELIZA SHELDON                           ADDRESS ON FILE
ELIZA SHEPARD                           ADDRESS ON FILE
ELIZA SYTA                              ADDRESS ON FILE
ELIZABET MORALES                        ADDRESS ON FILE
ELIZABETH A CONLEY                      ADDRESS ON FILE
ELIZABETH AARON                         ADDRESS ON FILE
ELIZABETH ABBOTT                        ADDRESS ON FILE
ELIZABETH ABBOTT                        ADDRESS ON FILE
ELIZABETH AKINSANYA                     ADDRESS ON FILE
ELIZABETH AKRIDGE                       ADDRESS ON FILE
ELIZABETH AMATO                         ADDRESS ON FILE
ELIZABETH ANDREWS                       ADDRESS ON FILE
ELIZABETH ANN ROUDYBUSH TAX COLLECTOR   9 OVERDORF AVE DUBOIS PA 15801
ELIZABETH ANT                           ADDRESS ON FILE
ELIZABETH ANTONELLI                     ADDRESS ON FILE
ELIZABETH ARCOS                         ADDRESS ON FILE
ELIZABETH ATKINSON                      ADDRESS ON FILE
ELIZABETH AVILA                         ADDRESS ON FILE
ELIZABETH BABCOCK                       ADDRESS ON FILE
ELIZABETH BAEZ                          ADDRESS ON FILE
ELIZABETH BAGGETT                       ADDRESS ON FILE
ELIZABETH BAILEY                        ADDRESS ON FILE
ELIZABETH BAKER                         ADDRESS ON FILE
ELIZABETH BALES                         ADDRESS ON FILE
ELIZABETH BARRY                         ADDRESS ON FILE
ELIZABETH BATES                         ADDRESS ON FILE
ELIZABETH BEARDEN                       ADDRESS ON FILE
ELIZABETH BEARMAN                       ADDRESS ON FILE
ELIZABETH BEHRINGER                     ADDRESS ON FILE
ELIZABETH BENNETT                       ADDRESS ON FILE
ELIZABETH BERNAL                        ADDRESS ON FILE
ELIZABETH BLACKWELL                     ADDRESS ON FILE
ELIZABETH BLAKE                         ADDRESS ON FILE
ELIZABETH BLAKENEY                      ADDRESS ON FILE
ELIZABETH BOLIN                         ADDRESS ON FILE
ELIZABETH BOSWELL                       ADDRESS ON FILE
ELIZABETH BOUYEA                        ADDRESS ON FILE
ELIZABETH BOWYER                        ADDRESS ON FILE
ELIZABETH BRANNIGAN                     ADDRESS ON FILE
ELIZABETH BRISTOW                       ADDRESS ON FILE
ELIZABETH BRITO                         ADDRESS ON FILE
ELIZABETH BROWN                         ADDRESS ON FILE
ELIZABETH BROWN                         ADDRESS ON FILE
ELIZABETH BROWN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 649 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 874 of 2235

Claim Name                           Address Information
ELIZABETH BROWN                      ADDRESS ON FILE
ELIZABETH BROWN                      ADDRESS ON FILE
ELIZABETH BRUINOOGE                  ADDRESS ON FILE
ELIZABETH BRUNCZ                     ADDRESS ON FILE
ELIZABETH BRUTON                     ADDRESS ON FILE
ELIZABETH BUNDY                      ADDRESS ON FILE
ELIZABETH BYTWERK                    ADDRESS ON FILE
ELIZABETH CALDWELL                   ADDRESS ON FILE
ELIZABETH CAMPBELL                   ADDRESS ON FILE
ELIZABETH CANNARIATO                 ADDRESS ON FILE
ELIZABETH CARVER                     ADDRESS ON FILE
ELIZABETH CASTELLANO                 ADDRESS ON FILE
ELIZABETH CHAMBERLAIN                ADDRESS ON FILE
ELIZABETH CHEEZUM                    ADDRESS ON FILE
ELIZABETH CHLUPACEK                  ADDRESS ON FILE
ELIZABETH CLINARD                    ADDRESS ON FILE
ELIZABETH COBLE                      ADDRESS ON FILE
ELIZABETH COCHRAN                    ADDRESS ON FILE
ELIZABETH COLLAR                     ADDRESS ON FILE
ELIZABETH COMBS                      ADDRESS ON FILE
ELIZABETH COMBS                      ADDRESS ON FILE
ELIZABETH CONCA                      ADDRESS ON FILE
ELIZABETH CONNELL                    ADDRESS ON FILE
ELIZABETH CONROY                     ADDRESS ON FILE
ELIZABETH COOMER                     ADDRESS ON FILE
ELIZABETH COTTRELL                   ADDRESS ON FILE
ELIZABETH CREEL                      ADDRESS ON FILE
ELIZABETH CSUTOROS                   ADDRESS ON FILE
ELIZABETH CUSTODIO                   ADDRESS ON FILE
ELIZABETH DALY                       ADDRESS ON FILE
ELIZABETH DARRAGJATI                 ADDRESS ON FILE
ELIZABETH DE PAULA                   ADDRESS ON FILE
ELIZABETH DENO                       ADDRESS ON FILE
ELIZABETH DITOMASSO                  ADDRESS ON FILE
ELIZABETH DONALDSON                  ADDRESS ON FILE
ELIZABETH DUBAZ                      ADDRESS ON FILE
ELIZABETH DUKE                       ADDRESS ON FILE
ELIZABETH DUVALL                     ADDRESS ON FILE
ELIZABETH EAGEN                      ADDRESS ON FILE
ELIZABETH EARLEY                     ADDRESS ON FILE
ELIZABETH EDDINGTON                  ADDRESS ON FILE
ELIZABETH EGBERT                     ADDRESS ON FILE
ELIZABETH ELLIS                      ADDRESS ON FILE
ELIZABETH ENOS                       ADDRESS ON FILE
ELIZABETH ETTORRE                    ADDRESS ON FILE
ELIZABETH EZELL                      ADDRESS ON FILE
ELIZABETH F MALTESE                  ADDRESS ON FILE
ELIZABETH FABELO                     ADDRESS ON FILE
ELIZABETH FARRIS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 650 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 875 of 2235

Claim Name                          Address Information
ELIZABETH FASARAKIS                 ADDRESS ON FILE
ELIZABETH FAULKNER                  ADDRESS ON FILE
ELIZABETH FEKETE                    ADDRESS ON FILE
ELIZABETH FELTS                     ADDRESS ON FILE
ELIZABETH FIELDING                  ADDRESS ON FILE
ELIZABETH FINCH                     ADDRESS ON FILE
ELIZABETH FINCH                     ADDRESS ON FILE
ELIZABETH FISHER                    ADDRESS ON FILE
ELIZABETH FLOYD                     ADDRESS ON FILE
ELIZABETH FORIT                     ADDRESS ON FILE
ELIZABETH FORRESTER                 ADDRESS ON FILE
ELIZABETH FOSTER                    ADDRESS ON FILE
ELIZABETH FOUCHEY                   ADDRESS ON FILE
ELIZABETH FREEMAN                   ADDRESS ON FILE
ELIZABETH FRIENDLY                  ADDRESS ON FILE
ELIZABETH FULLER                    ADDRESS ON FILE
ELIZABETH GAMACHE                   ADDRESS ON FILE
ELIZABETH GANN                      ADDRESS ON FILE
ELIZABETH GATES                     ADDRESS ON FILE
ELIZABETH GILBERT                   ADDRESS ON FILE
ELIZABETH GILES                     ADDRESS ON FILE
ELIZABETH GILL                      ADDRESS ON FILE
ELIZABETH GILLETTE                  ADDRESS ON FILE
ELIZABETH GOLDEN                    ADDRESS ON FILE
ELIZABETH GORMAN                    ADDRESS ON FILE
ELIZABETH GRAHAM                    ADDRESS ON FILE
ELIZABETH GRAHAM                    ADDRESS ON FILE
ELIZABETH GRANDE                    ADDRESS ON FILE
ELIZABETH GROVE                     ADDRESS ON FILE
ELIZABETH GUADALUPE                 ADDRESS ON FILE
ELIZABETH GUADARRAMA                ADDRESS ON FILE
ELIZABETH HALL                      ADDRESS ON FILE
ELIZABETH HAMLER                    ADDRESS ON FILE
ELIZABETH HAMMONDS                  ADDRESS ON FILE
ELIZABETH HAND                      ADDRESS ON FILE
ELIZABETH HARE                      ADDRESS ON FILE
ELIZABETH HARLOW                    ADDRESS ON FILE
ELIZABETH HARTFILE                  ADDRESS ON FILE
ELIZABETH HARTMAN                   ADDRESS ON FILE
ELIZABETH HEALY                     ADDRESS ON FILE
ELIZABETH HEMMIG                    ADDRESS ON FILE
ELIZABETH HENRY                     ADDRESS ON FILE
ELIZABETH HENSON                    ADDRESS ON FILE
ELIZABETH HERNANDEZ RIVAS           ADDRESS ON FILE
ELIZABETH HIGGINS                   ADDRESS ON FILE
ELIZABETH HIGGINS                   ADDRESS ON FILE
ELIZABETH HIGGS                     ADDRESS ON FILE
ELIZABETH HOLLAND                   ADDRESS ON FILE
ELIZABETH HOLLAND                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 651 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 876 of 2235

Claim Name                         Address Information
ELIZABETH HOOK                     ADDRESS ON FILE
ELIZABETH HOPKINS                  ADDRESS ON FILE
ELIZABETH HOPPER                   ADDRESS ON FILE
ELIZABETH HOWARD                   ADDRESS ON FILE
ELIZABETH HUGHES                   ADDRESS ON FILE
ELIZABETH HULA                     ADDRESS ON FILE
ELIZABETH IGBAWUA                  ADDRESS ON FILE
ELIZABETH IZZO-ANDUJAR             ADDRESS ON FILE
ELIZABETH J WALTERS                ADDRESS ON FILE
ELIZABETH JOHNSEY                  ADDRESS ON FILE
ELIZABETH JOHNSON                  ADDRESS ON FILE
ELIZABETH JONES                    ADDRESS ON FILE
ELIZABETH JOSLIN                   ADDRESS ON FILE
ELIZABETH JULIAN                   ADDRESS ON FILE
ELIZABETH KAISER                   ADDRESS ON FILE
ELIZABETH KARLAN                   ADDRESS ON FILE
ELIZABETH KELLY                    ADDRESS ON FILE
ELIZABETH KELLY                    ADDRESS ON FILE
ELIZABETH KELLY                    ADDRESS ON FILE
ELIZABETH KEMPER                   ADDRESS ON FILE
ELIZABETH KENDRICK                 ADDRESS ON FILE
ELIZABETH KING                     ADDRESS ON FILE
ELIZABETH KINSER                   ADDRESS ON FILE
ELIZABETH KIRKHAM                  ADDRESS ON FILE
ELIZABETH KOCIOLA                  ADDRESS ON FILE
ELIZABETH KONIETZKO                ADDRESS ON FILE
ELIZABETH LACEFIELD                ADDRESS ON FILE
ELIZABETH LAFLEUR                  ADDRESS ON FILE
ELIZABETH LAMBIASI                 ADDRESS ON FILE
ELIZABETH LANDINI                  ADDRESS ON FILE
ELIZABETH LARUE                    ADDRESS ON FILE
ELIZABETH LATHAM                   ADDRESS ON FILE
ELIZABETH LATOUF                   ADDRESS ON FILE
ELIZABETH LAVETTE                  ADDRESS ON FILE
ELIZABETH LAVIZZARI                ADDRESS ON FILE
ELIZABETH LAWRENCE                 ADDRESS ON FILE
ELIZABETH LAWSON                   ADDRESS ON FILE
ELIZABETH LEASOCK                  ADDRESS ON FILE
ELIZABETH LEAVENS                  ADDRESS ON FILE
ELIZABETH LECH                     ADDRESS ON FILE
ELIZABETH LEE                      ADDRESS ON FILE
ELIZABETH LEE                      ADDRESS ON FILE
ELIZABETH LOLLMANN                 ADDRESS ON FILE
ELIZABETH LOVE                     ADDRESS ON FILE
ELIZABETH MALONEY                  ADDRESS ON FILE
ELIZABETH MALTESE                  ADDRESS ON FILE
ELIZABETH MANNION                  ADDRESS ON FILE
ELIZABETH MARTIN                   ADDRESS ON FILE
ELIZABETH MARTIN                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 652 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 877 of 2235

Claim Name                         Address Information
ELIZABETH MARTIN                   ADDRESS ON FILE
ELIZABETH MARTINEK                 ADDRESS ON FILE
ELIZABETH MASON                    ADDRESS ON FILE
ELIZABETH MAUSER                   ADDRESS ON FILE
ELIZABETH MCCARTY                  ADDRESS ON FILE
ELIZABETH MCCARTY                  ADDRESS ON FILE
ELIZABETH MCCOY                    ADDRESS ON FILE
ELIZABETH MCCRAY                   ADDRESS ON FILE
ELIZABETH MCDANIEL                 ADDRESS ON FILE
ELIZABETH MCFARLAND                ADDRESS ON FILE
ELIZABETH MCFATTER                 ADDRESS ON FILE
ELIZABETH MCKINLEY                 ADDRESS ON FILE
ELIZABETH MCLENDON                 ADDRESS ON FILE
ELIZABETH MCNABB                   ADDRESS ON FILE
ELIZABETH MEAD                     ADDRESS ON FILE
ELIZABETH MELIUS                   ADDRESS ON FILE
ELIZABETH MENDEZ                   ADDRESS ON FILE
ELIZABETH METZGER                  ADDRESS ON FILE
ELIZABETH MICELI                   ADDRESS ON FILE
ELIZABETH MILAM                    ADDRESS ON FILE
ELIZABETH MITCHELL                 ADDRESS ON FILE
ELIZABETH MOHN                     ADDRESS ON FILE
ELIZABETH MOLIZONE                 ADDRESS ON FILE
ELIZABETH MONTOYA                  ADDRESS ON FILE
ELIZABETH MOORE                    ADDRESS ON FILE
ELIZABETH MOORE                    ADDRESS ON FILE
ELIZABETH MORIE                    ADDRESS ON FILE
ELIZABETH MORIN                    ADDRESS ON FILE
ELIZABETH MORRIS                   ADDRESS ON FILE
ELIZABETH MORRIS                   ADDRESS ON FILE
ELIZABETH MULLINS                  ADDRESS ON FILE
ELIZABETH MURPHY                   ADDRESS ON FILE
ELIZABETH MYERS                    ADDRESS ON FILE
ELIZABETH MYERS                    ADDRESS ON FILE
ELIZABETH NEGRON                   ADDRESS ON FILE
ELIZABETH NEWBY                    ADDRESS ON FILE
ELIZABETH NICHOLSON                ADDRESS ON FILE
ELIZABETH NITSCHKE                 ADDRESS ON FILE
ELIZABETH NORTH                    ADDRESS ON FILE
ELIZABETH NORTON                   ADDRESS ON FILE
ELIZABETH ODONNELL                 ADDRESS ON FILE
ELIZABETH PALAZZO                  ADDRESS ON FILE
ELIZABETH PENNELL                  ADDRESS ON FILE
ELIZABETH PENNY                    ADDRESS ON FILE
ELIZABETH PERDOMO                  ADDRESS ON FILE
ELIZABETH PEREZ                    ADDRESS ON FILE
ELIZABETH PERRY                    ADDRESS ON FILE
ELIZABETH PETERS                   ADDRESS ON FILE
ELIZABETH PETREY                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 653 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 878 of 2235

Claim Name                          Address Information
ELIZABETH PINEDA                    ADDRESS ON FILE
ELIZABETH PLUCINSKI                 ADDRESS ON FILE
ELIZABETH POWERS                    ADDRESS ON FILE
ELIZABETH PRUSAK                    ADDRESS ON FILE
ELIZABETH RAMOS                     ADDRESS ON FILE
ELIZABETH RASCON                    ADDRESS ON FILE
ELIZABETH RATAJ                     ADDRESS ON FILE
ELIZABETH RAU                       ADDRESS ON FILE
ELIZABETH RAY                       ADDRESS ON FILE
ELIZABETH RECKER                    ADDRESS ON FILE
ELIZABETH RIALE                     ADDRESS ON FILE
ELIZABETH RIANCHO                   ADDRESS ON FILE
ELIZABETH RICH                      ADDRESS ON FILE
ELIZABETH RIGO                      ADDRESS ON FILE
ELIZABETH RITCHIE                   ADDRESS ON FILE
ELIZABETH RIVERA                    ADDRESS ON FILE
ELIZABETH ROBERTS                   ADDRESS ON FILE
ELIZABETH ROGERS                    ADDRESS ON FILE
ELIZABETH ROHRER                    ADDRESS ON FILE
ELIZABETH ROOKS                     ADDRESS ON FILE
ELIZABETH RUGER                     ADDRESS ON FILE
ELIZABETH RUSSELL                   ADDRESS ON FILE
ELIZABETH RYANT                     ADDRESS ON FILE
ELIZABETH SALERNO                   ADDRESS ON FILE
ELIZABETH SALKOFF                   ADDRESS ON FILE
ELIZABETH SANABRIA                  ADDRESS ON FILE
ELIZABETH SANCHEZ                   ADDRESS ON FILE
ELIZABETH SANDERS                   ADDRESS ON FILE
ELIZABETH SANMARTIN                 ADDRESS ON FILE
ELIZABETH SAVAGE                    ADDRESS ON FILE
ELIZABETH SCHULTZ                   ADDRESS ON FILE
ELIZABETH SCHWAB                    ADDRESS ON FILE
ELIZABETH SCOTT                     ADDRESS ON FILE
ELIZABETH SCYOC                     ADDRESS ON FILE
ELIZABETH SEDLAK                    ADDRESS ON FILE
ELIZABETH SELLARI                   ADDRESS ON FILE
ELIZABETH SEPTOR                    ADDRESS ON FILE
ELIZABETH SHEFFIELD                 ADDRESS ON FILE
ELIZABETH SHEFFIELD                 ADDRESS ON FILE
ELIZABETH SHERMAN                   ADDRESS ON FILE
ELIZABETH SHIELDS                   ADDRESS ON FILE
ELIZABETH SIMS                      ADDRESS ON FILE
ELIZABETH SMITH                     ADDRESS ON FILE
ELIZABETH SMITH                     ADDRESS ON FILE
ELIZABETH SORRELL                   ADDRESS ON FILE
ELIZABETH SOUSA                     ADDRESS ON FILE
ELIZABETH SPARROW                   ADDRESS ON FILE
ELIZABETH SPROUT                    ADDRESS ON FILE
ELIZABETH STAKELBECK                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 654 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 879 of 2235

Claim Name                          Address Information
ELIZABETH STAPLES                   ADDRESS ON FILE
ELIZABETH STONE                     ADDRESS ON FILE
ELIZABETH STREEB                    ADDRESS ON FILE
ELIZABETH TAYLOR                    ADDRESS ON FILE
ELIZABETH TEDESCUCCI                ADDRESS ON FILE
ELIZABETH TEIE                      ADDRESS ON FILE
ELIZABETH THOMAS                    ADDRESS ON FILE
ELIZABETH THOMPSON                  ADDRESS ON FILE
ELIZABETH TIMKO                     ADDRESS ON FILE
ELIZABETH TOOLEY                    ADDRESS ON FILE
ELIZABETH TORRES                    ADDRESS ON FILE
ELIZABETH TORRES                    ADDRESS ON FILE
ELIZABETH TUNNELL                   ADDRESS ON FILE
ELIZABETH TURPIN                    ADDRESS ON FILE
ELIZABETH TYBOR                     ADDRESS ON FILE
ELIZABETH UFFMANN                   ADDRESS ON FILE
ELIZABETH VALENTINE                 ADDRESS ON FILE
ELIZABETH VALK                      ADDRESS ON FILE
ELIZABETH VAN DONK                  ADDRESS ON FILE
ELIZABETH VINSON                    ADDRESS ON FILE
ELIZABETH VIRTUE                    ADDRESS ON FILE
ELIZABETH VISNISKI                  ADDRESS ON FILE
ELIZABETH WALKER                    ADDRESS ON FILE
ELIZABETH WALSH                     ADDRESS ON FILE
ELIZABETH WARD                      ADDRESS ON FILE
ELIZABETH WATERHOUSE                ADDRESS ON FILE
ELIZABETH WATSON                    ADDRESS ON FILE
ELIZABETH WEISENBACH                ADDRESS ON FILE
ELIZABETH WELLS                     ADDRESS ON FILE
ELIZABETH WEST                      ADDRESS ON FILE
ELIZABETH WIELAND                   ADDRESS ON FILE
ELIZABETH WILLIAMS                  ADDRESS ON FILE
ELIZABETH WOLFENBARGER              ADDRESS ON FILE
ELIZABETH WOOD                      ADDRESS ON FILE
ELIZABETH WOODRUFF                  ADDRESS ON FILE
ELIZABETH WORTMAN                   ADDRESS ON FILE
ELIZABETH WRIGHT                    ADDRESS ON FILE
ELIZABETH WYNN                      ADDRESS ON FILE
ELIZABETH ZAFFUTO                   ADDRESS ON FILE
ELIZABETHTOWN GAS                   520 GREEN LANE UNION NJ 07083
ELIZABETHTOWN GAS                   PO BOX 11811 NEWARK NJ 07101
ELIZABETHTOWN UTILITES              200 WEST DIXIE AVE, 1ST FL CITY HALL ELIZABETHTOWN KY 42701
ELIZABETHTOWN UTILITES              PO BOX 550 ELIZABETHTOWN KY 42702
ELIZABETHTOWN UTILITES              PO BOX 550 ELIZABETHTOWN KY 42702-0550
ELIZAH JACKSON                      ADDRESS ON FILE
ELIZANBETH MICELI                   ADDRESS ON FILE
ELIZANBETH MICELI                   ADDRESS ON FILE
ELIZBETH CLACK                      ADDRESS ON FILE
ELIZBETH ROGERS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 655 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 880 of 2235

Claim Name                               Address Information
ELIZETH NAVA                             ADDRESS ON FILE
ELIZZABETH BRACE                         ADDRESS ON FILE
ELK RIVER PUBLIC UTILITY DIST            217S JACKSON ST TULLAHOMA TN 37388
ELK RIVER PUBLIC UTILITY DIST            PO BOX 970 TULLAHOMA TN 37388
ELK RIVER PUBLIC UTILITY DISTRICT        PO BOX 970 TULLAHOMA TN 37388-0970
ELKTON GAS                               PO BOX 759183 BALTIMORE MD 21275-9183
ELLA CROWDER                             ADDRESS ON FILE
ELLA EDWARDS                             ADDRESS ON FILE
ELLA LEWIS                               ADDRESS ON FILE
ELLA MEDDERS                             ADDRESS ON FILE
ELLA SCHMIT HER ATTY                     ADDRESS ON FILE
ELLA SHAFFER                             ADDRESS ON FILE
ELLAINE BROWN                            ADDRESS ON FILE
ELLAN MIDWICK                            ADDRESS ON FILE
ELLARICKA MORGAN                         ADDRESS ON FILE
ELLE FERRELL                             ADDRESS ON FILE
ELLECHIAM BROWN                          ADDRESS ON FILE
ELLEN ABERNATHY                          ADDRESS ON FILE
ELLEN BOLAND                             ADDRESS ON FILE
ELLEN BRANDT                             ADDRESS ON FILE
ELLEN CHANDLER                           ADDRESS ON FILE
ELLEN DVORAK                             ADDRESS ON FILE
ELLEN GREEN                              ADDRESS ON FILE
ELLEN HODGE                              ADDRESS ON FILE
ELLEN HUTCHESON                          ADDRESS ON FILE
ELLEN KEEN-ISOM                          ADDRESS ON FILE
ELLEN LANGLEY                            ADDRESS ON FILE
ELLEN LEWIS                              ADDRESS ON FILE
ELLEN MADDOX                             ADDRESS ON FILE
ELLEN MAHONEY                            ADDRESS ON FILE
ELLEN PERKINS                            ADDRESS ON FILE
ELLEN SKELLY                             ADDRESS ON FILE
ELLEN SMALL                              ADDRESS ON FILE
ELLEN WILBERT                            ADDRESS ON FILE
ELLESHA WATERS-WELLMAN                   ADDRESS ON FILE
ELLIANA KIMES                            ADDRESS ON FILE
ELLIANNA BUNSIE                          ADDRESS ON FILE
ELLIE BECKER                             ADDRESS ON FILE
ELLIE CHADWICK                           ADDRESS ON FILE
ELLIE COURY                              ADDRESS ON FILE
ELLIE RUNDEL                             ADDRESS ON FILE
ELLIE SANDERS                            ADDRESS ON FILE
ELLIE SCHWALENBERG                       ADDRESS ON FILE
ELLIJAY GILMER CO WTR SWR AUTH           1023 PROGRESS RD ELLIJAY GA 30540
ELLIJAY GILMER COUNTY WATER SEWER AUTH   1023 PROGRESS RD ELLIJAY GA 30540-6017
ELLIOT ARNETTE                           ADDRESS ON FILE
ELLIOT ATWOOD                            ADDRESS ON FILE
ELLIOT BUECHE                            ADDRESS ON FILE
ELLIOT COLEMAN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 656 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 881 of 2235

Claim Name                          Address Information
ELLIOT HONEYMAN                     ADDRESS ON FILE
ELLIOT MCCRARY                      ADDRESS ON FILE
ELLIOT MCLEAN                       ADDRESS ON FILE
ELLIOT WISE                         ADDRESS ON FILE
ELLIOTT BROWN                       ADDRESS ON FILE
ELLIOTT HENRY                       ADDRESS ON FILE
ELLIOTT MAYO                        ADDRESS ON FILE
ELLIOTT RAMEY                       ADDRESS ON FILE
ELLIOTT SADDLER                     ADDRESS ON FILE
ELLIOTT SIZEMORE                    ADDRESS ON FILE
ELLIOTT SPAHN                       ADDRESS ON FILE
ELLIOTT WILSON                      ADDRESS ON FILE
ELLIS BRADLEY                       ADDRESS ON FILE
ELLIS HALL                          ADDRESS ON FILE
ELLIS KENNEDY                       ADDRESS ON FILE
ELLIS PALMER                        ADDRESS ON FILE
ELLIS ROWELL                        ADDRESS ON FILE
ELLIS SMITH                         ADDRESS ON FILE
ELLIS WASHINGTON                    ADDRESS ON FILE
ELLISE BELLAFORE                    ADDRESS ON FILE
ELLISIA MARSHALL                    ADDRESS ON FILE
ELLIVIAH WILCOX-AMES                ADDRESS ON FILE
ELLYN WILLSE                        ADDRESS ON FILE
ELMER BIDDISON                      ADDRESS ON FILE
ELMER CARVAJAL                      ADDRESS ON FILE
ELMER DIAZ                          ADDRESS ON FILE
ELMER GUZMAN                        ADDRESS ON FILE
ELMER PEREZ                         ADDRESS ON FILE
ELMER SUSA                          ADDRESS ON FILE
ELMER WATSON                        ADDRESS ON FILE
ELNATHAN SMITH                      ADDRESS ON FILE
ELNESA LOCKHART                     ADDRESS ON FILE
ELNINTI LITTLE                      ADDRESS ON FILE
ELOINA BALLINAS                     ADDRESS ON FILE
ELOISA INFANTE                      ADDRESS ON FILE
ELOY WASHINGTON                     ADDRESS ON FILE
ELOZIA WILLIAMS                     ADDRESS ON FILE
ELROY MULLINS                       ADDRESS ON FILE
ELSA AGUILAR                        ADDRESS ON FILE
ELSA CORTEZ LUE                     ADDRESS ON FILE
ELSA PACUKA                         ADDRESS ON FILE
ELSEBA ATIENO                       ADDRESS ON FILE
ELSIE CARTER                        ADDRESS ON FILE
ELSIE CESTARI                       ADDRESS ON FILE
ELSY FLORES BLANCO                  ADDRESS ON FILE
ELTHENIA CHURCH                     ADDRESS ON FILE
ELVEDINA CERIMOVIC                  ADDRESS ON FILE
ELVIN BALDWIN                       ADDRESS ON FILE
ELVIN GONZALEZ                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 657 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 882 of 2235

Claim Name                           Address Information
ELVIR REDZEPOVIC                     ADDRESS ON FILE
ELVIS CABRERA                        ADDRESS ON FILE
ELVIS CASTILLO                       ADDRESS ON FILE
ELVIS CHRISTIANSEN                   ADDRESS ON FILE
ELVIS SOTO                           ADDRESS ON FILE
ELWARD ENTERPRISE INC                4035 TRANSPORTATION DR FORT WAYNE IN 46818
ELWOOD JOHNSON                       ADDRESS ON FILE
ELYAS MEDINA                         ADDRESS ON FILE
ELYCE BROWN                          ADDRESS ON FILE
ELYCIA GODBOLT                       ADDRESS ON FILE
ELYSA KUHN                           ADDRESS ON FILE
ELYSE HALL                           ADDRESS ON FILE
ELYSE HARRIS                         ADDRESS ON FILE
ELYSIA ATKINSON                      ADDRESS ON FILE
ELYSIA MINCZ                         ADDRESS ON FILE
ELYSS SUPER                          ADDRESS ON FILE
ELYSSA BOSCO                         ADDRESS ON FILE
ELYSSA COTE                          ADDRESS ON FILE
ELYSSA LALLERSTEDT                   ADDRESS ON FILE
ELYSSA LARRIER                       ADDRESS ON FILE
ELYSSA MACCANN                       ADDRESS ON FILE
ELYSSA MILLER                        ADDRESS ON FILE
ELYSSA SCOTT                         ADDRESS ON FILE
ELYSSA WALDRON                       ADDRESS ON FILE
ELYSSA WESTERHOLD                    ADDRESS ON FILE
ELZA VILLAGOMEZ                      ADDRESS ON FILE
EMADA WILLIAMS                       ADDRESS ON FILE
EMALEA MILLS                         ADDRESS ON FILE
EMALEE MURDOCK                       ADDRESS ON FILE
EMALEE SHROYER                       ADDRESS ON FILE
EMALIE PANCOAST                      ADDRESS ON FILE
EMAN ABOUBAKER                       ADDRESS ON FILE
EMANI THOMPSON                       ADDRESS ON FILE
EMANUAL IVEY                         ADDRESS ON FILE
EMANUEL CARLISTA                     ADDRESS ON FILE
EMANUEL DAVIS                        ADDRESS ON FILE
EMANUEL FORD JR                      ADDRESS ON FILE
EMANUEL KING                         ADDRESS ON FILE
EMANUEL LASTER                       ADDRESS ON FILE
EMANUEL LICEA                        ADDRESS ON FILE
EMANUEL MOORE                        ADDRESS ON FILE
EMANUEL OWENS                        ADDRESS ON FILE
EMANUEL ROSA                         ADDRESS ON FILE
EMANUEL RUSSELL                      ADDRESS ON FILE
EMANUEL SEKE                         ADDRESS ON FILE
EMANUEL STARKS                       ADDRESS ON FILE
EMANUEL TORRES                       ADDRESS ON FILE
EMANUEL WILDER                       ADDRESS ON FILE
EMANUEL WILLIAMS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 658 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 883 of 2235

Claim Name                          Address Information
EMANUEL WILLIAMS                    ADDRESS ON FILE
EMANUELE STEVENS                    ADDRESS ON FILE
EMARI ANTEE                         ADDRESS ON FILE
EMARIAH RUSSELL                     ADDRESS ON FILE
EMARIONE KING                       ADDRESS ON FILE
EMAUNEY TURNER                      ADDRESS ON FILE
EMBER MUSGRAVE                      ADDRESS ON FILE
EMBRIA PETERSON                     ADDRESS ON FILE
EMBRICH PLUMBING CO                 2910 MARYVILLE ROAD MARYVILLE IL 62062
EMCO REFRIGERATION                  10200 PAGE INDUSTRIAL BLVD ST LOUIS MO 63132
EMCON ASSOCIATES INC                128 N FIRST ST COLWICH KS 08723
EMELIA PISLOWSKI                    ADDRESS ON FILE
EMELIA WEINEL                       ADDRESS ON FILE
EMELINE TAYLOR                      ADDRESS ON FILE
EMELY BROWN                         ADDRESS ON FILE
EMELY FERIA                         ADDRESS ON FILE
EMELY MARTINEZ                      ADDRESS ON FILE
EMELY WALKER                        ADDRESS ON FILE
EMELYNE KUBWIMANA                   ADDRESS ON FILE
EMERA MAINE                         28 PENOBSCOT MEADOW DR HAMPDEN ME 04444
EMERALD CITY WINDOW CLEANING        6181 THOMPSON RD STE 802 SYRACUSE NY 13206
EMERALD COAST GASKET GUY LLC        EMERALD COAST GASKET GUY 7940 FRONT BEACH ROAD PMB 153 PANAMA CITY BEACH FL
                                    32407
EMERALD COAST UTILITIES AUTH        9255 STUARTDECANT ST PENSACOLA FL 32514
EMERALD COAST UTILITIES AUTH        PO BOX 18870 PENSACOLA FL 32523
EMERALD COAST UTILITIES AUTHORITY   PO BOX 18870 PENSACOLA FL 32523-8870
EMERALD OVERACRE                    ADDRESS ON FILE
EMERALD REGER                       ADDRESS ON FILE
EMERALD THOMPKINS                   ADDRESS ON FILE
EMERALD WATKINS                     ADDRESS ON FILE
EMERGENCY MEDICINE ASSOCIATES       PO BOX 826491 PHILADELPHIA PA 19182
EMERGENCY MEDICINE PROFESSIONAL     PO BOX 9430 DAYTONA BEACH FL 32120
EMERGENCY PHY ASSOC OF PA PC        PO BOX 635016 CINCINNATI OH 45263
EMERGENCY PHYS OF TIDEWATER         PO BOX 603325 CHARLOTTE NC 28260
EMERGENCY RESOURCES GROUP           PO BOX 11349 DAYTONA BEACH FL 32120
EMERGENCY SPEC OF WELLINGTON        PO BOX 24085 FORT WORTH TX 76124
EMERITUS CARTER                     ADDRESS ON FILE
EMERSON COTTRELL                    ADDRESS ON FILE
EMERSON VASQUEZ                     ADDRESS ON FILE
EMERSON WINFIELD                    ADDRESS ON FILE
EMERY FLETCHER                      ADDRESS ON FILE
EMERY MILTON                        ADDRESS ON FILE
EMG ALARM SPECIALIST CORP           1301 SARASOTA CENTER BLVD SARASOTA FL 34240
EMIGINE SISA                        ADDRESS ON FILE
EMIL ANTHONY                        ADDRESS ON FILE
EMILE GRAVES                        ADDRESS ON FILE
EMILE MUSE                          ADDRESS ON FILE
EMILE SAINTINE                      ADDRESS ON FILE
EMILE VAUGHN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 659 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 884 of 2235

Claim Name                        Address Information
EMILEE BERNS                      ADDRESS ON FILE
EMILEE BIBB                       ADDRESS ON FILE
EMILEE BRADEN                     ADDRESS ON FILE
EMILEE BYBEE                      ADDRESS ON FILE
EMILEE CYBART                     ADDRESS ON FILE
EMILEE KENDALL                    ADDRESS ON FILE
EMILEE MELTON                     ADDRESS ON FILE
EMILEE MILTON                     ADDRESS ON FILE
EMILEE PEREZ                      ADDRESS ON FILE
EMILEE RISINGER                   ADDRESS ON FILE
EMILEE ROBINSON                   ADDRESS ON FILE
EMILEE SUTTON                     ADDRESS ON FILE
EMILEE THIBAULT                   ADDRESS ON FILE
EMILEE WEARING                    ADDRESS ON FILE
EMILEIGH OTIS                     ADDRESS ON FILE
EMILEY STEFANIAK                  ADDRESS ON FILE
EMILIA MADRIZ                     ADDRESS ON FILE
EMILIA MASON                      ADDRESS ON FILE
EMILIA PHELPS                     ADDRESS ON FILE
EMILIE BEAUDRY-LAJEUNESSE         ADDRESS ON FILE
EMILIE PHILLIPS                   ADDRESS ON FILE
EMILIO ESPADA                     ADDRESS ON FILE
EMILIO FERNANDEZ                  ADDRESS ON FILE
EMILIO GARRETT                    ADDRESS ON FILE
EMILIO RAMIREZ                    ADDRESS ON FILE
EMILIO THORPE                     ADDRESS ON FILE
EMILLIE CARSON                    ADDRESS ON FILE
EMILLIO COLEMAN                   ADDRESS ON FILE
EMILLY RALPH                      ADDRESS ON FILE
EMILLY THOMAS                     ADDRESS ON FILE
EMILLY VAN ORD                    ADDRESS ON FILE
EMILLY WATTS                      ADDRESS ON FILE
EMILY ABBATICOLA                  ADDRESS ON FILE
EMILY ABRAMSON                    ADDRESS ON FILE
EMILY ACOSTA                      ADDRESS ON FILE
EMILY ALDER                       ADDRESS ON FILE
EMILY ALLPORT                     ADDRESS ON FILE
EMILY AMERSON                     ADDRESS ON FILE
EMILY AMMONS                      ADDRESS ON FILE
EMILY ANDERSON                    ADDRESS ON FILE
EMILY ANDRYSHAK                   ADDRESS ON FILE
EMILY ANGELES                     ADDRESS ON FILE
EMILY ANNO                        ADDRESS ON FILE
EMILY ARCHER                      ADDRESS ON FILE
EMILY AVANCE                      ADDRESS ON FILE
EMILY AVERY                       ADDRESS ON FILE
EMILY BAIR                        ADDRESS ON FILE
EMILY BALDUS                      ADDRESS ON FILE
EMILY BALDWIN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 660 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 885 of 2235

Claim Name                           Address Information
EMILY BAMBURG                        ADDRESS ON FILE
EMILY BARKER                         ADDRESS ON FILE
EMILY BARNHOUSE                      ADDRESS ON FILE
EMILY BARRETT                        ADDRESS ON FILE
EMILY BARRETT                        ADDRESS ON FILE
EMILY BARSTAD                        ADDRESS ON FILE
EMILY BATHA                          ADDRESS ON FILE
EMILY BAUDRY                         ADDRESS ON FILE
EMILY BAUER                          ADDRESS ON FILE
EMILY BAUMANN                        ADDRESS ON FILE
EMILY BAXLEY                         ADDRESS ON FILE
EMILY BEATY                          ADDRESS ON FILE
EMILY BECHARD                        ADDRESS ON FILE
EMILY BECK                           ADDRESS ON FILE
EMILY BEDNARCZYK                     ADDRESS ON FILE
EMILY BELL                           ADDRESS ON FILE
EMILY BELL                           ADDRESS ON FILE
EMILY BERGHOFF                       ADDRESS ON FILE
EMILY BERGMANN                       ADDRESS ON FILE
EMILY BIELICKE                       ADDRESS ON FILE
EMILY BINGHAM                        ADDRESS ON FILE
EMILY BLACKBURN                      ADDRESS ON FILE
EMILY BLACKWELL                      ADDRESS ON FILE
EMILY BLANTON                        ADDRESS ON FILE
EMILY BOLSER                         ADDRESS ON FILE
EMILY BONINO                         ADDRESS ON FILE
EMILY BOOKER                         ADDRESS ON FILE
EMILY BOWIE                          ADDRESS ON FILE
EMILY BOYLES                         ADDRESS ON FILE
EMILY BRADLEY                        ADDRESS ON FILE
EMILY BRENNAN                        ADDRESS ON FILE
EMILY BREUNIG                        ADDRESS ON FILE
EMILY BRIAGUEZ-AGURTO                ADDRESS ON FILE
EMILY BRIENZA                        ADDRESS ON FILE
EMILY BRIGGS                         ADDRESS ON FILE
EMILY BRIGHT                         ADDRESS ON FILE
EMILY BROCKWAY                       ADDRESS ON FILE
EMILY BROOMHEAD                      ADDRESS ON FILE
EMILY BROWN                          ADDRESS ON FILE
EMILY BRYANT                         ADDRESS ON FILE
EMILY BULLOCK                        ADDRESS ON FILE
EMILY BUONOCORE                      ADDRESS ON FILE
EMILY BUXTON                         ADDRESS ON FILE
EMILY CALABRIA                       ADDRESS ON FILE
EMILY CALVIN                         ADDRESS ON FILE
EMILY CAMA                           ADDRESS ON FILE
EMILY CAMPBELL                       ADDRESS ON FILE
EMILY CAMPBELL                       ADDRESS ON FILE
EMILY CARNES                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 661 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 886 of 2235

Claim Name                      Address Information
EMILY CARNES                    ADDRESS ON FILE
EMILY CARNEY                    ADDRESS ON FILE
EMILY CARPENTER                 ADDRESS ON FILE
EMILY CARPENTER                 ADDRESS ON FILE
EMILY CARTER                    ADDRESS ON FILE
EMILY CARTER                    ADDRESS ON FILE
EMILY CHILDRESS                 ADDRESS ON FILE
EMILY CHRISTIAN                 ADDRESS ON FILE
EMILY CLARK                     ADDRESS ON FILE
EMILY CLARK                     ADDRESS ON FILE
EMILY CLARKE                    ADDRESS ON FILE
EMILY COCKRUM                   ADDRESS ON FILE
EMILY COLE                      ADDRESS ON FILE
EMILY COLEMAN                   ADDRESS ON FILE
EMILY COOK                      ADDRESS ON FILE
EMILY CORBITT                   ADDRESS ON FILE
EMILY CORNELL                   ADDRESS ON FILE
EMILY COUILLARD                 ADDRESS ON FILE
EMILY CRAWFORD                  ADDRESS ON FILE
EMILY CRISS                     ADDRESS ON FILE
EMILY CROSS                     ADDRESS ON FILE
EMILY DAVENPORT                 ADDRESS ON FILE
EMILY DEEKEN                    ADDRESS ON FILE
EMILY DIEKMAN                   ADDRESS ON FILE
EMILY DIETTMANN                 ADDRESS ON FILE
EMILY DIMILLO                   ADDRESS ON FILE
EMILY DIXON                     ADDRESS ON FILE
EMILY DOUGLAS                   ADDRESS ON FILE
EMILY DRAWDY                    ADDRESS ON FILE
EMILY EAKINS                    ADDRESS ON FILE
EMILY EDELMAN                   ADDRESS ON FILE
EMILY EDWARDS                   ADDRESS ON FILE
EMILY EGGLETON                  ADDRESS ON FILE
EMILY EGGLETON                  ADDRESS ON FILE
EMILY EISENBEIS                 ADDRESS ON FILE
EMILY ELLISON                   ADDRESS ON FILE
EMILY ENGEL                     ADDRESS ON FILE
EMILY EVANS                     ADDRESS ON FILE
EMILY EVANS                     ADDRESS ON FILE
EMILY FARINELLA                 ADDRESS ON FILE
EMILY FARMER                    ADDRESS ON FILE
EMILY FEISTER                   ADDRESS ON FILE
EMILY FERNANDEZ                 ADDRESS ON FILE
EMILY FERRY                     ADDRESS ON FILE
EMILY FINCHER                   ADDRESS ON FILE
EMILY FLECKE                    ADDRESS ON FILE
EMILY FLINT                     ADDRESS ON FILE
EMILY FRANK                     ADDRESS ON FILE
EMILY FREEMAN                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 662 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 887 of 2235

Claim Name                       Address Information
EMILY FREUND                     ADDRESS ON FILE
EMILY FREY                       ADDRESS ON FILE
EMILY FURTADO                    ADDRESS ON FILE
EMILY G TATUM                    ADDRESS ON FILE
EMILY GAILEY                     ADDRESS ON FILE
EMILY GALLAGHER                  ADDRESS ON FILE
EMILY GALLOWAY                   ADDRESS ON FILE
EMILY GHADIMI                    ADDRESS ON FILE
EMILY GIBSON                     ADDRESS ON FILE
EMILY GILDERSON                  ADDRESS ON FILE
EMILY GILLIHAN                   ADDRESS ON FILE
EMILY GILLIHAN                   ADDRESS ON FILE
EMILY GODWIN                     ADDRESS ON FILE
EMILY GOLESKI                    ADDRESS ON FILE
EMILY GRAHAM                     ADDRESS ON FILE
EMILY GREELEY                    ADDRESS ON FILE
EMILY GREEN                      ADDRESS ON FILE
EMILY GREEN                      ADDRESS ON FILE
EMILY GRIESENAUER                ADDRESS ON FILE
EMILY GRIFFITH                   ADDRESS ON FILE
EMILY GRUB                       ADDRESS ON FILE
EMILY GRUB                       ADDRESS ON FILE
EMILY GRUNSBY                    ADDRESS ON FILE
EMILY GUILLEN                    ADDRESS ON FILE
EMILY GUNNING                    ADDRESS ON FILE
EMILY HADDOX                     ADDRESS ON FILE
EMILY HAIG                       ADDRESS ON FILE
EMILY HALE                       ADDRESS ON FILE
EMILY HANCOCK                    ADDRESS ON FILE
EMILY HARDESTY                   ADDRESS ON FILE
EMILY HARGIS                     ADDRESS ON FILE
EMILY HARING                     ADDRESS ON FILE
EMILY HARMON                     ADDRESS ON FILE
EMILY HARRELSON                  ADDRESS ON FILE
EMILY HARRINGTON                 ADDRESS ON FILE
EMILY HARRIS                     ADDRESS ON FILE
EMILY HARSH                      ADDRESS ON FILE
EMILY HART                       ADDRESS ON FILE
EMILY HARTER                     ADDRESS ON FILE
EMILY HAVEMANN                   ADDRESS ON FILE
EMILY HAWKINS                    ADDRESS ON FILE
EMILY HAWTHORNE                  ADDRESS ON FILE
EMILY HAY                        ADDRESS ON FILE
EMILY HAY                        ADDRESS ON FILE
EMILY HAYDON                     ADDRESS ON FILE
EMILY HEFFNER                    ADDRESS ON FILE
EMILY HEISER                     ADDRESS ON FILE
EMILY HELMS                      ADDRESS ON FILE
EMILY HEMMER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 663 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 888 of 2235

Claim Name                      Address Information
EMILY HENDERSON                 ADDRESS ON FILE
EMILY HENDERSON                 ADDRESS ON FILE
EMILY HENDGES                   ADDRESS ON FILE
EMILY HENDRIX                   ADDRESS ON FILE
EMILY HENSLEY                   ADDRESS ON FILE
EMILY HIBBLER                   ADDRESS ON FILE
EMILY HICKMAN                   ADDRESS ON FILE
EMILY HIGGINS                   ADDRESS ON FILE
EMILY HILTON                    ADDRESS ON FILE
EMILY HINKLEY                   ADDRESS ON FILE
EMILY HOCK                      ADDRESS ON FILE
EMILY HORNE                     ADDRESS ON FILE
EMILY HORNING                   ADDRESS ON FILE
EMILY HUBER                     ADDRESS ON FILE
EMILY HUBER                     ADDRESS ON FILE
EMILY HYLIND                    ADDRESS ON FILE
EMILY INNIS                     ADDRESS ON FILE
EMILY JACKSON                   ADDRESS ON FILE
EMILY JACO                      ADDRESS ON FILE
EMILY JANES                     ADDRESS ON FILE
EMILY JARDINE                   ADDRESS ON FILE
EMILY JARRELL                   ADDRESS ON FILE
EMILY JETER                     ADDRESS ON FILE
EMILY JOHNSON                   ADDRESS ON FILE
EMILY JOHNSON                   ADDRESS ON FILE
EMILY JOHNSON                   ADDRESS ON FILE
EMILY JONES                     ADDRESS ON FILE
EMILY JULES                     ADDRESS ON FILE
EMILY KARKIEWICZ                ADDRESS ON FILE
EMILY KARLANDER                 ADDRESS ON FILE
EMILY KEIDERLING                ADDRESS ON FILE
EMILY KELLER                    ADDRESS ON FILE
EMILY KELLOGG                   ADDRESS ON FILE
EMILY KENNEDY                   ADDRESS ON FILE
EMILY KENNEY                    ADDRESS ON FILE
EMILY KILHENNEY                 ADDRESS ON FILE
EMILY KING                      ADDRESS ON FILE
EMILY KING                      ADDRESS ON FILE
EMILY KIRBY                     ADDRESS ON FILE
EMILY KLINE                     ADDRESS ON FILE
EMILY KOURY                     ADDRESS ON FILE
EMILY KRAMER                    ADDRESS ON FILE
EMILY KUCHWARA                  ADDRESS ON FILE
EMILY KUEHM                     ADDRESS ON FILE
EMILY KUNTZ                     ADDRESS ON FILE
EMILY LANCE                     ADDRESS ON FILE
EMILY LAPIDES                   ADDRESS ON FILE
EMILY LARSEN                    ADDRESS ON FILE
EMILY LARSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 664 OF 2008
                                          RUBY TUESDAY
                 Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 889 of 2235

Claim Name                      Address Information
EMILY LEBLANC                   ADDRESS ON FILE
EMILY LEE                       ADDRESS ON FILE
EMILY LEONARD                   ADDRESS ON FILE
EMILY LEWIS                     ADDRESS ON FILE
EMILY LEWIS                     ADDRESS ON FILE
EMILY LOPARCO                   ADDRESS ON FILE
EMILY LOWE                      ADDRESS ON FILE
EMILY LOWE                      ADDRESS ON FILE
EMILY MAHFOUD                   ADDRESS ON FILE
EMILY MARCY                     ADDRESS ON FILE
EMILY MARTIN                    ADDRESS ON FILE
EMILY MARTIN                    ADDRESS ON FILE
EMILY MARTIN                    ADDRESS ON FILE
EMILY MARTIN                    ADDRESS ON FILE
EMILY MARTINEZ                  ADDRESS ON FILE
EMILY MATTLE                    ADDRESS ON FILE
EMILY MCCANN                    ADDRESS ON FILE
EMILY MCCULLAR                  ADDRESS ON FILE
EMILY MCINTOSH                  ADDRESS ON FILE
EMILY MCKENZIE                  ADDRESS ON FILE
EMILY MCQUAIG                   ADDRESS ON FILE
EMILY MEDLEY                    ADDRESS ON FILE
EMILY MEIER                     ADDRESS ON FILE
EMILY MEJIA                     ADDRESS ON FILE
EMILY MENENDEZ                  ADDRESS ON FILE
EMILY MERRYMAN                  ADDRESS ON FILE
EMILY MILLER                    ADDRESS ON FILE
EMILY MILLER                    ADDRESS ON FILE
EMILY MILLER                    ADDRESS ON FILE
EMILY MILLER                    ADDRESS ON FILE
EMILY MILLER                    ADDRESS ON FILE
EMILY MITCHELL                  ADDRESS ON FILE
EMILY MITCHELL                  ADDRESS ON FILE
EMILY MONTOYA                   ADDRESS ON FILE
EMILY MORAGA                    ADDRESS ON FILE
EMILY MORGAN                    ADDRESS ON FILE
EMILY MORMILE                   ADDRESS ON FILE
EMILY MULLEN                    ADDRESS ON FILE
EMILY MYERS                     ADDRESS ON FILE
EMILY MYERS                     ADDRESS ON FILE
EMILY NAJERA                    ADDRESS ON FILE
EMILY NARDONE                   ADDRESS ON FILE
EMILY NIEMAN                    ADDRESS ON FILE
EMILY O NEAL                    ADDRESS ON FILE
EMILY OBRIEN                    ADDRESS ON FILE
EMILY OLIVER                    ADDRESS ON FILE
EMILY ONEIL                     ADDRESS ON FILE
EMILY ORCUTT                    ADDRESS ON FILE
EMILY OWEN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 665 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 890 of 2235

Claim Name                        Address Information
EMILY PAPPALARDO                  ADDRESS ON FILE
EMILY PEARSON                     ADDRESS ON FILE
EMILY PECK                        ADDRESS ON FILE
EMILY PEGUERO MARMOLEJOS          ADDRESS ON FILE
EMILY PENA                        ADDRESS ON FILE
EMILY PENTECOST                   ADDRESS ON FILE
EMILY PERKINS                     ADDRESS ON FILE
EMILY PERRONE                     ADDRESS ON FILE
EMILY PERRY                       ADDRESS ON FILE
EMILY PERRY                       ADDRESS ON FILE
EMILY PETERSON                    ADDRESS ON FILE
EMILY PFEFFERL                    ADDRESS ON FILE
EMILY PHILLIPS                    ADDRESS ON FILE
EMILY PICCININNI                  ADDRESS ON FILE
EMILY PICKETT                     ADDRESS ON FILE
EMILY PIERCE                      ADDRESS ON FILE
EMILY PONTALION                   ADDRESS ON FILE
EMILY PORTER                      ADDRESS ON FILE
EMILY RACE                        ADDRESS ON FILE
EMILY RAMIREZ                     ADDRESS ON FILE
EMILY RAMIREZ                     ADDRESS ON FILE
EMILY RAY                         ADDRESS ON FILE
EMILY REED                        ADDRESS ON FILE
EMILY REED                        ADDRESS ON FILE
EMILY REINHARDT                   ADDRESS ON FILE
EMILY RIDDLE                      ADDRESS ON FILE
EMILY ROBERTS                     ADDRESS ON FILE
EMILY ROBINSON                    ADDRESS ON FILE
EMILY ROCKWELL                    ADDRESS ON FILE
EMILY ROESEL                      ADDRESS ON FILE
EMILY ROGERS                      ADDRESS ON FILE
EMILY ROPER                       ADDRESS ON FILE
EMILY ROSE                        ADDRESS ON FILE
EMILY ROSEN                       ADDRESS ON FILE
EMILY ROTHAN                      ADDRESS ON FILE
EMILY RUIZ                        ADDRESS ON FILE
EMILY RUTLEDGE                    ADDRESS ON FILE
EMILY SAMOLEJ                     ADDRESS ON FILE
EMILY SANDOR                      ADDRESS ON FILE
EMILY SANTOS                      ADDRESS ON FILE
EMILY SARVER                      ADDRESS ON FILE
EMILY SCHLEE                      ADDRESS ON FILE
EMILY SCHMIDT                     ADDRESS ON FILE
EMILY SCHMITZ                     ADDRESS ON FILE
EMILY SCHOFIELD                   ADDRESS ON FILE
EMILY SCHULTZ                     ADDRESS ON FILE
EMILY SCHULZ                      ADDRESS ON FILE
EMILY SELBY                       ADDRESS ON FILE
EMILY SELLARS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 666 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 891 of 2235

Claim Name                       Address Information
EMILY SHAFFER                    ADDRESS ON FILE
EMILY SHANAHAN                   ADDRESS ON FILE
EMILY SHARKEY                    ADDRESS ON FILE
EMILY SHAUGHNESSY                ADDRESS ON FILE
EMILY SHELEMAN                   ADDRESS ON FILE
EMILY SHERRARD                   ADDRESS ON FILE
EMILY SHOCKLEY                   ADDRESS ON FILE
EMILY SHORES                     ADDRESS ON FILE
EMILY SIGMON                     ADDRESS ON FILE
EMILY SILBER                     ADDRESS ON FILE
EMILY SIMMONS                    ADDRESS ON FILE
EMILY SMITH                      ADDRESS ON FILE
EMILY SMITH                      ADDRESS ON FILE
EMILY SMITH                      ADDRESS ON FILE
EMILY SMYTH                      ADDRESS ON FILE
EMILY SNOW                       ADDRESS ON FILE
EMILY SPAULDING                  ADDRESS ON FILE
EMILY SPRINGER                   ADDRESS ON FILE
EMILY STANCIL                    ADDRESS ON FILE
EMILY STARR                      ADDRESS ON FILE
EMILY STEWART                    ADDRESS ON FILE
EMILY STOERMER                   ADDRESS ON FILE
EMILY STONE                      ADDRESS ON FILE
EMILY STRAKA                     ADDRESS ON FILE
EMILY STROLE                     ADDRESS ON FILE
EMILY STYERS                     ADDRESS ON FILE
EMILY SUAREZ                     ADDRESS ON FILE
EMILY SULLENS                    ADDRESS ON FILE
EMILY SUMMERLIN                  ADDRESS ON FILE
EMILY SWITZER                    ADDRESS ON FILE
EMILY SZEKERESH                  ADDRESS ON FILE
EMILY TARBOX                     ADDRESS ON FILE
EMILY TAYLOR                     ADDRESS ON FILE
EMILY TAYLOR                     ADDRESS ON FILE
EMILY TAYLOR                     ADDRESS ON FILE
EMILY THORNTON                   ADDRESS ON FILE
EMILY THRASHER                   ADDRESS ON FILE
EMILY TODT                       ADDRESS ON FILE
EMILY TONSKY                     ADDRESS ON FILE
EMILY TRUMP                      ADDRESS ON FILE
EMILY TUCKER                     ADDRESS ON FILE
EMILY TURPEL                     ADDRESS ON FILE
EMILY ULLMAN                     ADDRESS ON FILE
EMILY UPTAIN                     ADDRESS ON FILE
EMILY VOGELGESANG                ADDRESS ON FILE
EMILY WAGNER                     ADDRESS ON FILE
EMILY WAGNER                     ADDRESS ON FILE
EMILY WALLS                      ADDRESS ON FILE
EMILY WALSH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 667 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 892 of 2235

Claim Name                         Address Information
EMILY WALSTON                      ADDRESS ON FILE
EMILY WALTER                       ADDRESS ON FILE
EMILY WARD-SMITH                   ADDRESS ON FILE
EMILY WARREN                       ADDRESS ON FILE
EMILY WASLICK                      ADDRESS ON FILE
EMILY WEATHERFORD                  ADDRESS ON FILE
EMILY WEDIGE                       ADDRESS ON FILE
EMILY WEEKS                        ADDRESS ON FILE
EMILY WEIBERG                      ADDRESS ON FILE
EMILY WEIRICH                      ADDRESS ON FILE
EMILY WESSEL                       ADDRESS ON FILE
EMILY WHITE                        ADDRESS ON FILE
EMILY WHITESELL                    ADDRESS ON FILE
EMILY WILLARD                      ADDRESS ON FILE
EMILY WILLIS                       ADDRESS ON FILE
EMILY WILSON                       ADDRESS ON FILE
EMILY WOLFE                        ADDRESS ON FILE
EMILY WOOD                         ADDRESS ON FILE
EMILY WOOD                         ADDRESS ON FILE
EMILY YING                         ADDRESS ON FILE
EMILY YOUNG                        ADDRESS ON FILE
EMILY ZINK                         ADDRESS ON FILE
EMINIEL MONTANEZ                   ADDRESS ON FILE
EMIRA CIPRIANO                     ADDRESS ON FILE
EMIYA HARRIS                       ADDRESS ON FILE
EMLEY GRANDEY                      ADDRESS ON FILE
EMMA ALEXANDER                     ADDRESS ON FILE
EMMA ALTENDORF                     ADDRESS ON FILE
EMMA APPEL                         ADDRESS ON FILE
EMMA BACSI                         ADDRESS ON FILE
EMMA BAKER                         ADDRESS ON FILE
EMMA BALLARD                       ADDRESS ON FILE
EMMA BARNWELL                      ADDRESS ON FILE
EMMA BEHREND                       ADDRESS ON FILE
EMMA BENOIT                        ADDRESS ON FILE
EMMA BOERSMA                       ADDRESS ON FILE
EMMA BRAILEY                       ADDRESS ON FILE
EMMA BROPHY                        ADDRESS ON FILE
EMMA BURCH                         ADDRESS ON FILE
EMMA BYRNE                         ADDRESS ON FILE
EMMA CALDWELL                      ADDRESS ON FILE
EMMA CAMPBELL                      ADDRESS ON FILE
EMMA CARLSON                       ADDRESS ON FILE
EMMA CHRISTOPHERSEN                ADDRESS ON FILE
EMMA CIMO                          ADDRESS ON FILE
EMMA CLARK                         ADDRESS ON FILE
EMMA CLEMMONS                      ADDRESS ON FILE
EMMA COFFELL                       ADDRESS ON FILE
EMMA COLEMAN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 668 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 893 of 2235

Claim Name                         Address Information
EMMA CONWAY                        ADDRESS ON FILE
EMMA COVERT                        ADDRESS ON FILE
EMMA CUMMINGS                      ADDRESS ON FILE
EMMA DALLECARBONARE                ADDRESS ON FILE
EMMA DARNELL                       ADDRESS ON FILE
EMMA DAVIS                         ADDRESS ON FILE
EMMA DOHERTY                       ADDRESS ON FILE
EMMA EDGES                         ADDRESS ON FILE
EMMA FLOYD                         ADDRESS ON FILE
EMMA FONKE                         ADDRESS ON FILE
EMMA GARDNER                       ADDRESS ON FILE
EMMA GLEGHORN                      ADDRESS ON FILE
EMMA GRAY                          ADDRESS ON FILE
EMMA GRIMMKE                       ADDRESS ON FILE
EMMA HACKETT                       ADDRESS ON FILE
EMMA HAGER                         ADDRESS ON FILE
EMMA HALL                          ADDRESS ON FILE
EMMA HARRELL                       ADDRESS ON FILE
EMMA HAYDEN                        ADDRESS ON FILE
EMMA HECHT                         ADDRESS ON FILE
EMMA HENRY                         ADDRESS ON FILE
EMMA HESS                          ADDRESS ON FILE
EMMA HINES                         ADDRESS ON FILE
EMMA HIRSTEIN                      ADDRESS ON FILE
EMMA HUNTER                        ADDRESS ON FILE
EMMA HUYO                          ADDRESS ON FILE
EMMA IPSARO                        ADDRESS ON FILE
EMMA JANSON                        ADDRESS ON FILE
EMMA JONES                         ADDRESS ON FILE
EMMA JONS                          ADDRESS ON FILE
EMMA KERTANIS                      ADDRESS ON FILE
EMMA KIGHTLINGER                   ADDRESS ON FILE
EMMA KOWALSKI                      ADDRESS ON FILE
EMMA LANCE                         ADDRESS ON FILE
EMMA LANDIS                        ADDRESS ON FILE
EMMA LAWRENCE                      ADDRESS ON FILE
EMMA LAYNE                         ADDRESS ON FILE
EMMA LEE CHRISTINE EVERETT         ADDRESS ON FILE
EMMA LONG                          ADDRESS ON FILE
EMMA MALBON                        ADDRESS ON FILE
EMMA MARNETT                       ADDRESS ON FILE
EMMA MARTIN                        ADDRESS ON FILE
EMMA MCGILL                        ADDRESS ON FILE
EMMA MCMURTRY                      ADDRESS ON FILE
EMMA MONIZ                         ADDRESS ON FILE
EMMA MOORE                         ADDRESS ON FILE
EMMA NELSON                        ADDRESS ON FILE
EMMA PARTON                        ADDRESS ON FILE
EMMA PERIS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 669 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 894 of 2235

Claim Name                           Address Information
EMMA REEDY                           ADDRESS ON FILE
EMMA RENFROW                         ADDRESS ON FILE
EMMA ROCK                            ADDRESS ON FILE
EMMA ROY                             ADDRESS ON FILE
EMMA SAPP                            ADDRESS ON FILE
EMMA SCHMITT                         ADDRESS ON FILE
EMMA SCHWARZMANN                     ADDRESS ON FILE
EMMA SCHWIMMER                       ADDRESS ON FILE
EMMA SEGUNA                          ADDRESS ON FILE
EMMA SLATER                          ADDRESS ON FILE
EMMA SPRAGUE                         ADDRESS ON FILE
EMMA STEIGERWALD                     ADDRESS ON FILE
EMMA THUBLIN                         ADDRESS ON FILE
EMMA VANSKIKE                        ADDRESS ON FILE
EMMA WEBB                            ADDRESS ON FILE
EMMA WEEKS                           ADDRESS ON FILE
EMMA WILLIAMS                        ADDRESS ON FILE
EMMA WILLIS-SWEINHAGEN               ADDRESS ON FILE
EMMA WORKMAN                         ADDRESS ON FILE
EMMA WYGANT                          ADDRESS ON FILE
EMMA YOUNG                           ADDRESS ON FILE
EMMA ZANGER                          ADDRESS ON FILE
EMMA ZERBA                           ADDRESS ON FILE
EMMA ZIEGENFUS                       ADDRESS ON FILE
EMMA-JEAN HOANG                      ADDRESS ON FILE
EMMA-LEIGH HARRINGTON                ADDRESS ON FILE
EMMAGENE MCCORD                      ADDRESS ON FILE
EMMALEA BIGHAM                       ADDRESS ON FILE
EMMALENE DENORD                      ADDRESS ON FILE
EMMALYN GENTRY                       ADDRESS ON FILE
EMMALYNNE GIGUERE                    ADDRESS ON FILE
EMMANUAL COOK                        ADDRESS ON FILE
EMMANUEL ADEWUYI                     ADDRESS ON FILE
EMMANUEL ALSTON                      ADDRESS ON FILE
EMMANUEL ASKEW                       ADDRESS ON FILE
EMMANUEL BYRD                        ADDRESS ON FILE
EMMANUEL CANNON                      ADDRESS ON FILE
EMMANUEL COKER                       ADDRESS ON FILE
EMMANUEL DEWBERRY                    ADDRESS ON FILE
EMMANUEL DOLO                        ADDRESS ON FILE
EMMANUEL FORD                        ADDRESS ON FILE
EMMANUEL FORIEST                     ADDRESS ON FILE
EMMANUEL HOWARD                      ADDRESS ON FILE
EMMANUEL JACKSON                     ADDRESS ON FILE
EMMANUEL JIMENEZ                     ADDRESS ON FILE
EMMANUEL JOHNSON                     ADDRESS ON FILE
EMMANUEL KING                        ADDRESS ON FILE
EMMANUEL LAURENT                     ADDRESS ON FILE
EMMANUEL LLOYD                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 670 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 895 of 2235

Claim Name                              Address Information
EMMANUEL LOCKLEAR                       ADDRESS ON FILE
EMMANUEL MCCOY                          ADDRESS ON FILE
EMMANUEL MCGOOGAN                       ADDRESS ON FILE
EMMANUEL MITCHELL                       ADDRESS ON FILE
EMMANUEL NUNEZ ABREU                    ADDRESS ON FILE
EMMANUEL OJEWOYE                        ADDRESS ON FILE
EMMANUEL PANZU                          ADDRESS ON FILE
EMMANUEL PELAGE                         ADDRESS ON FILE
EMMANUEL RELFORD                        ADDRESS ON FILE
EMMANUEL ROBINSON                       ADDRESS ON FILE
EMMANUEL RODRIGUEZ                      ADDRESS ON FILE
EMMANUEL SANTOS                         ADDRESS ON FILE
EMMANUEL WASHINGTON                     ADDRESS ON FILE
EMMANUEL WHITE                          ADDRESS ON FILE
EMMANUELLA ASARE                        ADDRESS ON FILE
EMMANUELYS SEDA                         ADDRESS ON FILE
EMMANUIEL CLARK                         ADDRESS ON FILE
EMMAUEL ODOM                            ADDRESS ON FILE
EMMERSON FULLY                          ADDRESS ON FILE
EMMETT BAILEY                           ADDRESS ON FILE
EMMETT BURTON                           ADDRESS ON FILE
EMMI GRAY                               ADDRESS ON FILE
EMMILY VALEO                            ADDRESS ON FILE
EMMITT JENKINS                          ADDRESS ON FILE
EMMITT LIGGINS                          ADDRESS ON FILE
EMMY BERRY                              ADDRESS ON FILE
EMNET BENTI                             ADDRESS ON FILE
EMO HERNANDEZ                           ADDRESS ON FILE
EMON ALMONTE                            ADDRESS ON FILE
EMONEE FAULK                            ADDRESS ON FILE
EMONEY CHAPMAN                          ADDRESS ON FILE
EMONI MONTILUS                          ADDRESS ON FILE
EMONI RAYSOR                            ADDRESS ON FILE
EMONIE RICHARDSON                       ADDRESS ON FILE
EMONYEA ELEY                            ADDRESS ON FILE
EMORY JONES                             ADDRESS ON FILE
EMORY MCCLENDON                         ADDRESS ON FILE
EMORY WALKER                            ADDRESS ON FILE
EMORY WILSON                            ADDRESS ON FILE
EMORY WOODS                             ADDRESS ON FILE
EMPIRE CONCEPTS, INC.                   C/O RT WEST PALM BEACH FRANCHISE, LP 301 CAMERON COURT DAPHNE AL 36526
EMPIRE DISTRIBUTORS INC ASHEVILLE       10 WALDEN DRIVE PO BOX 1285 ARDEN NC 28704
EMPIRE DISTRIBUTORS INC ATLANTA         3755 ATLANTA INDUSTRIAL BLVD ATLANTA GA 30331
EMPIRE DISTRIBUTORS INC CHARLOTTE       5417 WYOMING DR CHARLOTTE NC 28273
EMPIRE DISTRIBUTORS INC RALEIGH         1757 TW ALEXANDER DRIVE DURHAM NC 27703
EMPIRE DISTRIBUTORS OF NC WILMINGTON    131 CORPORATE DR AND HWY 421 WILMINGTON NC 28401
EMPIRE DISTRIBUTORS OF TN INC KNOXVILLE 1541 MT TABOR ROAD MARYVILLE TN 37801
EMPIRE DISTRIBUTORS OF TN INC MEMPHIS   P O BOX 40787 MEMPHIS TN 38174
EMPIRE DISTRIBUTORS OF TN NASHVILLE     3851 INDUSTRIAL PARKWAY NASHVILLE TN 37218



Epiq Corporate Restructuring, LLC                                                                  Page 671 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                               Page 896 of 2235

Claim Name                               Address Information
EMPIRE ELECTRICAL SERVICES               59 KENT DR ORRINGTON ME 04474
EMPLOYER WITHHOLDING TAX                 EMPLOYER WITHHOLDING TAX PO BOX 182489 COLUMBUS OH 43218-2489
EMPLOYMENT POLICIES INSTITUTE            1090 VERMONT AVENUE NW SUITE 800 WASHINGTON DC 20005
EMPLOYMENT SCREENING SERVICES            1402 PROVIDENCE PARK BIRMINGHAM AL 35242
EMPLOYMENT SECURITY DIVISION             500 E THIRD STREET CARSON CITY NV 89713-0030
EMPRESS WHITE                            ADDRESS ON FILE
EMPYREAN                                 31 WICK DR PARKESBURG PA 19365
EMR                                      9100 YELLOW BRICK RD ROSEDALE MD 21237
EMRECAN ASLAN                            ADDRESS ON FILE
EMYA ROBERTS                             ADDRESS ON FILE
ENA HEROVIC                              ADDRESS ON FILE
ENAISA SMALLS                            ADDRESS ON FILE
ENCOMPASS COMMERCIAL LLC                 ATTN LARRY DAVIS 6651 N OAK TRAFFICWAY GLADSTONE MO 64118
ENCORE ONE LLC                           PO BOX 9201 MI 10 MINNEAPOLIS MN 55480
ENDEA RILEY                              ADDRESS ON FILE
ENDEYA LEE                               ADDRESS ON FILE
ENDI SHERMAN                             ADDRESS ON FILE
ENDIA BRICE                              ADDRESS ON FILE
ENDIA RIVERA                             ADDRESS ON FILE
ENDIA SMALL                              ADDRESS ON FILE
ENDIA TRIPLETT                           ADDRESS ON FILE
ENDURANCE AMERICAN SPECIAL INS. CO.      1221 AVENUE OF THE AMERICAS NEW YORK NY 10020
ENDURANCE AMERICAN SPECIAL INS. CO.      3780 MANSELL ROAD SUITE 400 ALPHARETTA GA 30022
ENDURANCE AMERICAN SPECIAL INS. CO.      SOMPO INTERNATIONAL 3780 MANSELL RD, SUITE 400 ALPHARETTA GA 30022
ENDURANCE RISK SOLUTIONS ASSURANCE CO    1221 AVENUE OF THE AMERICAS NEW YORK NY 10020
ENDURANCE RISK SOLUTIONS ASSURANCE CO.   SOMPO INTERNATIONAL 303 WEST MADISON, SUITE 1800 CHICAGO IL 60606
ENERGY CONSTRUCTION SERVICES             3020 COLUMBIA AVENUE LANCASTER PA 17603
ENERGY SHERLOCK                          40692 MANOR HOUSE RD LEESBURG VA 20175
ENERGYSHERLOCK LLC                       40692 MANOR HOUSE RD LEESBURG VA 20175
ENGINEERED FLOORS LLC                    PO BOX 780978 PHILADELPHIA PA 19178
ENGLYSH MATTOX                           ADDRESS ON FILE
ENGRACIA LEBRON                          ADDRESS ON FILE
ENGRACIA SCOTT                           ADDRESS ON FILE
ENGY PORTILLO                            ADDRESS ON FILE
ENIA MCCANTS                             ADDRESS ON FILE
ENID KINLAW                              ADDRESS ON FILE
ENID SUAREZ                              ADDRESS ON FILE
ENIJAH YOPP                              ADDRESS ON FILE
ENMA PANTALION                           ADDRESS ON FILE
ENMAUEL HODGE                            ADDRESS ON FILE
ENNA LAFLAMME                            ADDRESS ON FILE
ENNIS JOHNSON                            ADDRESS ON FILE
ENNIS WALDEN                             ADDRESS ON FILE
ENOD PAIGE                               ADDRESS ON FILE
ENRI GLOVER                              ADDRESS ON FILE
ENRICO GARDNER                           ADDRESS ON FILE
ENRICO RAMIREZ                           ADDRESS ON FILE
ENRIKA MCKNIGHT                          ADDRESS ON FILE
ENRIQUE ALVARADO                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 672 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                Page 897 of 2235

Claim Name                               Address Information
ENRIQUE BANKS                            ADDRESS ON FILE
ENRIQUE CARDENAS                         ADDRESS ON FILE
ENRIQUE CARILLO                          ADDRESS ON FILE
ENRIQUE CLOTTER                          ADDRESS ON FILE
ENRIQUE CUEVAS                           ADDRESS ON FILE
ENRIQUE GILES                            ADDRESS ON FILE
ENRIQUE GUTIERREZ                        ADDRESS ON FILE
ENRIQUE LUGO                             ADDRESS ON FILE
ENRIQUE MENDEZ                           ADDRESS ON FILE
ENRIQUE PEDRAZA                          ADDRESS ON FILE
ENRIQUE RAMOS                            ADDRESS ON FILE
ENRIQUIA HERNANDEZ                       ADDRESS ON FILE
ENTERGY                                  639 LOYOLA AVE NEW ORLEANS LA 70113
ENTERGY ARKANSAS INC                     PO BOX 551 425 WEST CAPITOL AVENUE LITTLE ROCK AR 72201
ENTERGY ARKANSAS LLC                     L-JEF-359 4809 JEFFERSON HWY, STE A NEW ORLEANS LA 70121-3138
ENTERGY MISSISSIPPI LLC                  L-JEF-359 4809 JEFFERSON HWY, STE A NEW ORLEANS LA 70121-3138
ENTERPRISE BANK AND TRUST COMPANY        130 MAIN ST, UNIT 101A-B SALEM NH 03079-3176
ENTERPRISE FM TRUST                      284 MALLORY STATION RD ATTN STEPHEN R MORRISEEY, VP FRANKLIN TX 37067
ENTERPRISE FM TRUST                      284 MALLORY STATION RD FRANKLIN TX 37067
ENTERPRISE PRECISION LOCKSMITH INC       1205 E PARK AVE ENTERPRISE AL 36330
ENTERPRISE TARPAULIN PRODUCTS            B B AWNINGS 2350 PLAZA DR HWY 167 SO ENTERPRISE AL 36330
ENTERPRISE WATER WORKS BOARD             501 S MAIN ST ENTERPRISE AL 36330
ENTERPRISE WATER WORKS BOARD             PO BOX 311000 ENTERPRISE AL 36331
ENTERSOURCE                              PO BOX 1727 SHELBYVILLE TN 37162
ENTRUST INC                              PO BOX 972894 DALLAS TX 75397
ENTRUST SERVICES                         PO BOX 35228 GREENSBORO NC 27425
ENVIRO MASTER INTERNATIONAL FRANCHISE    PO BOX 12350 CHARLOTTE NC 28220
ENVIRO MASTER OF CHARLESTON SAVANNAH     PO BOX 12350 CHARLOTTE NC 28220
ENVIRO MASTER SERVICES                   PO BOX 12350 CHARLOTTE NC 28220
ENVIRO MASTER SERVICES                   6330 E 75TH STREET SUITE 310 INDIANAPOLIS IN 46250
ENVIRO MASTER SERVICES OF INDIANAPOLIS   PO BOX 12350 CHARLOTTE NC 28220
ENVIRO SOLUTIONS LLC                     PO BOX 2155 WARREN OH 44484
ENVIRO TURF LLC                          51480 SHENANDOAH ROAD PLEASANT CITY OH 43772
ENVIROCLEAN OF GA LLC                    725 JOWERS RD BROXTON GA 31519
ENVIRONMENTAL BIOTECH OF THE ROCKIES     3690 NORWOOD DR LITTLETON CO 80125
INC
ENVIROSAFE MAINTENANCE                   437 EAST 600 SOUTH ANDERSON IN 46013
ENVYSION INC                             PO BOX 46138 HOUSTON TX 77210
ENZO LA ROCCA                            ADDRESS ON FILE
EPB OF CHATTANOOGA                       ATTN LEGAL SERVICES DIVISION PO BOX 182255 CHATTANOOGA TN 37422
EPHARIM BROWN                            ADDRESS ON FILE
EPHIFAN STURDIVENT                       ADDRESS ON FILE
EPHRAIM ANDERSON                         ADDRESS ON FILE
EPHRAIM BEST                             ADDRESS ON FILE
EPHRAIN HERNANDEZ                        ADDRESS ON FILE
EPHRAM LOGAN                             ADDRESS ON FILE
EPIC COMMUNICATIONS                      46 OLD CAMPLAIN ROAD HILLSBOROUGH NJ 08844
EPIC HEATING AND COOLING                 3890 RT 219 BROCKPORT PA 15823
EPIFANI ANDREWS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 673 OF 2008
                                                 RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                  Service List
                                                                             Page 898 of 2235

Claim Name                             Address Information
EPIPHANY THOMPSON                      ADDRESS ON FILE
EPIQ CORPORATE RESTRUCTURING           777 THIRD AVE 11TH FLR NEW YORK NY 10017
EPIQ SYSTEMS ACQUISITION INC           777 THIRD AVE 11TH FLR NEW YORK NY 10017
EPITUER PEST SOLUTIONS LLC             1406 WILKINSON PIKE ATTN BRYAN WALKER MARYVILLE TN 37803
EPLEE ASSOCIATES                       PO BOX 27045 GREENVILLE SC 29616
EPN HAMOT URGENT CARE WEST             PO BOX 6016 HERMITAGE PA 16148
EPPS BEVERAGE                          80 W RIDGE PIKE ROYERSFORD PA 19468
EQUINTHIA TYSON                        ADDRESS ON FILE
EQUITY AND PROPERTY CONSTRUCTION LLC   124 N 8TH ST 2ND FLOOR READING PA 19601
EQUITY ONE                             C/O REGENCY CENTERS CORPORATION ONE INDEPENDENT DRIVE SUITE 114 JACKSONVILLE
                                       FL 32202-5019
EQUITY ONE (WESTBURY PLAZA) LLC        PO BOX 531816 WESTBURY PLAZA ATLANTA GA 30353
ERAINA FOGLE                           ADDRESS ON FILE
ERAIYNA BAYLES                         ADDRESS ON FILE
ERCIE MELENDEZ                         ADDRESS ON FILE
ERENIA CARTER                          ADDRESS ON FILE
ERESH HOSSAIN                          ADDRESS ON FILE
ERI ECONONIC RESEARCH INSTITUTE        PO BOX 3524 SEATTLE WA 98124
ERIANNA MCGRUDER                       ADDRESS ON FILE
ERIBERTO RAMOS                         ADDRESS ON FILE
ERIC A SHORE PC                        ADDRESS ON FILE
ERIC ABBOTT                            ADDRESS ON FILE
ERIC ALBRECHT                          ADDRESS ON FILE
ERIC ALBRITTON                         ADDRESS ON FILE
ERIC ALEXANDER                         ADDRESS ON FILE
ERIC ARIAS                             ADDRESS ON FILE
ERIC AVENT                             ADDRESS ON FILE
ERIC BAKER                             ADDRESS ON FILE
ERIC BAKER                             ADDRESS ON FILE
ERIC BALDWIN                           ADDRESS ON FILE
ERIC BALLARD                           ADDRESS ON FILE
ERIC BANDY                             ADDRESS ON FILE
ERIC BARNETT                           ADDRESS ON FILE
ERIC BENSON                            ADDRESS ON FILE
ERIC BENSON                            ADDRESS ON FILE
ERIC BENSON                            ADDRESS ON FILE
ERIC BETHEA                            ADDRESS ON FILE
ERIC BIERMAN                           ADDRESS ON FILE
ERIC BILLETER                          ADDRESS ON FILE
ERIC BILLUPS                           ADDRESS ON FILE
ERIC BOLSTON                           ADDRESS ON FILE
ERIC BOST                              ADDRESS ON FILE
ERIC BOYD                              ADDRESS ON FILE
ERIC BRAND                             ADDRESS ON FILE
ERIC BRENWALD                          ADDRESS ON FILE
ERIC BRITTON                           ADDRESS ON FILE
ERIC BROOKS                            ADDRESS ON FILE
ERIC BROWN                             ADDRESS ON FILE
ERIC BROWN                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 674 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 899 of 2235

Claim Name                      Address Information
ERIC BROWN                      ADDRESS ON FILE
ERIC BROWNE                     ADDRESS ON FILE
ERIC BRYANT                     ADDRESS ON FILE
ERIC BUNN                       ADDRESS ON FILE
ERIC BURCHETT                   ADDRESS ON FILE
ERIC BYERLY                     ADDRESS ON FILE
ERIC CABAN                      ADDRESS ON FILE
ERIC CABLE                      ADDRESS ON FILE
ERIC CABRERA                    ADDRESS ON FILE
ERIC CALDWELL                   ADDRESS ON FILE
ERIC CAMACHO                    ADDRESS ON FILE
ERIC CAMPBELL                   ADDRESS ON FILE
ERIC CAPTAIN                    ADDRESS ON FILE
ERIC CAUDILL                    ADDRESS ON FILE
ERIC CHAMBERS                   ADDRESS ON FILE
ERIC CHERRY                     ADDRESS ON FILE
ERIC CHILDERS                   ADDRESS ON FILE
ERIC CLOUD                      ADDRESS ON FILE
ERIC COLEMAN                    ADDRESS ON FILE
ERIC COLLINS                    ADDRESS ON FILE
ERIC COLON                      ADDRESS ON FILE
ERIC CONNELL                    ADDRESS ON FILE
ERIC CONNER                     ADDRESS ON FILE
ERIC COSTANZO                   ADDRESS ON FILE
ERIC COTTINGHAM                 ADDRESS ON FILE
ERIC COUCH                      ADDRESS ON FILE
ERIC COX                        ADDRESS ON FILE
ERIC CROWELL                    ADDRESS ON FILE
ERIC CRUZ                       ADDRESS ON FILE
ERIC CUMBEE                     ADDRESS ON FILE
ERIC DANEY                      ADDRESS ON FILE
ERIC DARDEN                     ADDRESS ON FILE
ERIC DAVINROY                   ADDRESS ON FILE
ERIC DAVIS                      ADDRESS ON FILE
ERIC DAVIS                      ADDRESS ON FILE
ERIC DAVIS                      ADDRESS ON FILE
ERIC DAWSON                     ADDRESS ON FILE
ERIC DECKARD                    ADDRESS ON FILE
ERIC DENSON                     ADDRESS ON FILE
ERIC DEPROSPERO                 ADDRESS ON FILE
ERIC DICKEY                     ADDRESS ON FILE
ERIC DIEHL                      ADDRESS ON FILE
ERIC DONOHUE                    ADDRESS ON FILE
ERIC DRIVER                     ADDRESS ON FILE
ERIC DUNCAN                     ADDRESS ON FILE
ERIC DUROUSSEAU                 ADDRESS ON FILE
ERIC EDMONDS                    ADDRESS ON FILE
ERIC ELLINGTON                  ADDRESS ON FILE
ERIC ESCAMILLA                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 675 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 900 of 2235

Claim Name                        Address Information
ERIC EVANS                        ADDRESS ON FILE
ERIC EVANS                        ADDRESS ON FILE
ERIC EZELL                        ADDRESS ON FILE
ERIC FANDRICK                     ADDRESS ON FILE
ERIC FITZGERALD                   ADDRESS ON FILE
ERIC FORMICA                      ADDRESS ON FILE
ERIC FOWLER                       ADDRESS ON FILE
ERIC FRANKLIN                     ADDRESS ON FILE
ERIC FRAUNFELTER                  ADDRESS ON FILE
ERIC FRIEDSAM                     ADDRESS ON FILE
ERIC GILBERT                      ADDRESS ON FILE
ERIC GIVANS                       ADDRESS ON FILE
ERIC GIVENS                       ADDRESS ON FILE
ERIC GLOSSER                      ADDRESS ON FILE
ERIC GOLDWASSER                   ADDRESS ON FILE
ERIC GOLDZWEIG                    ADDRESS ON FILE
ERIC GONZALEZ                     ADDRESS ON FILE
ERIC GOODEN                       ADDRESS ON FILE
ERIC GREEN                        ADDRESS ON FILE
ERIC GREENHOUSE SR                ADDRESS ON FILE
ERIC GROMAN                       ADDRESS ON FILE
ERIC HALL                         ADDRESS ON FILE
ERIC HAMMONDS                     ADDRESS ON FILE
ERIC HARALSON                     ADDRESS ON FILE
ERIC HARDY                        ADDRESS ON FILE
ERIC HARMAN                       ADDRESS ON FILE
ERIC HARRIS                       ADDRESS ON FILE
ERIC HARRIS                       ADDRESS ON FILE
ERIC HARRISON                     ADDRESS ON FILE
ERIC HARVATH                      ADDRESS ON FILE
ERIC HAVARD                       ADDRESS ON FILE
ERIC HAYES                        ADDRESS ON FILE
ERIC HEBERLING                    ADDRESS ON FILE
ERIC HENDERSON                    ADDRESS ON FILE
ERIC HENDERSON                    ADDRESS ON FILE
ERIC HILLMAN                      ADDRESS ON FILE
ERIC HOGAN                        ADDRESS ON FILE
ERIC HOLLEY                       ADDRESS ON FILE
ERIC HOLLINGSWORTH                ADDRESS ON FILE
ERIC HOLMES                       ADDRESS ON FILE
ERIC HOOKS                        ADDRESS ON FILE
ERIC HOUSER                       ADDRESS ON FILE
ERIC HOWARD                       ADDRESS ON FILE
ERIC HUDSON                       ADDRESS ON FILE
ERIC HUGHES                       ADDRESS ON FILE
ERIC HUMPHREY                     ADDRESS ON FILE
ERIC INGRAM                       ADDRESS ON FILE
ERIC JACKSON                      ADDRESS ON FILE
ERIC JACOBS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 676 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 901 of 2235

Claim Name                         Address Information
ERIC JAIMES                        ADDRESS ON FILE
ERIC JAMES                         ADDRESS ON FILE
ERIC JENKINS                       ADDRESS ON FILE
ERIC JESSE                         ADDRESS ON FILE
ERIC JESTER                        ADDRESS ON FILE
ERIC JOHNSON                       ADDRESS ON FILE
ERIC JOHNSON                       ADDRESS ON FILE
ERIC JOHNSON                       ADDRESS ON FILE
ERIC JOHNSON                       ADDRESS ON FILE
ERIC JOHNSON                       ADDRESS ON FILE
ERIC JOHNSON                       ADDRESS ON FILE
ERIC JOHNSON                       ADDRESS ON FILE
ERIC JOHNSTON                      ADDRESS ON FILE
ERIC JOINER                        ADDRESS ON FILE
ERIC JONES                         ADDRESS ON FILE
ERIC KELLEY                        ADDRESS ON FILE
ERIC KENDALL                       ADDRESS ON FILE
ERIC KINDRED                       ADDRESS ON FILE
ERIC KING                          ADDRESS ON FILE
ERIC KLEE                          ADDRESS ON FILE
ERIC KNOBLAUCH                     ADDRESS ON FILE
ERIC KNUTSON                       ADDRESS ON FILE
ERIC KUNTZMAN                      ADDRESS ON FILE
ERIC LAFFERTY                      ADDRESS ON FILE
ERIC LANKFORD                      ADDRESS ON FILE
ERIC LAW                           ADDRESS ON FILE
ERIC LAWRENCE                      ADDRESS ON FILE
ERIC LEE                           ADDRESS ON FILE
ERIC LEWIS                         ADDRESS ON FILE
ERIC LEWIS                         ADDRESS ON FILE
ERIC LIGHTFOOT                     ADDRESS ON FILE
ERIC LINGENFELTER                  ADDRESS ON FILE
ERIC LODDESOL                      ADDRESS ON FILE
ERIC LOGAN                         ADDRESS ON FILE
ERIC LOUISON                       ADDRESS ON FILE
ERIC LOVE                          ADDRESS ON FILE
ERIC LUKE                          ADDRESS ON FILE
ERIC MADU                          ADDRESS ON FILE
ERIC MANN                          ADDRESS ON FILE
ERIC MARQUEZ                       ADDRESS ON FILE
ERIC MARSHALL DAVIS                ADDRESS ON FILE
ERIC MARTIN                        ADDRESS ON FILE
ERIC MAXWELL                       ADDRESS ON FILE
ERIC MAY                           ADDRESS ON FILE
ERIC MAYO-MINNS                    ADDRESS ON FILE
ERIC MCBEATH                       ADDRESS ON FILE
ERIC MCCULLOUGH                    ADDRESS ON FILE
ERIC MCDONALD                      ADDRESS ON FILE
ERIC MCDOWELL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 677 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 902 of 2235

Claim Name                        Address Information
ERIC MCKENZIE                     ADDRESS ON FILE
ERIC MCMULLEN                     ADDRESS ON FILE
ERIC MEDEIROS                     ADDRESS ON FILE
ERIC MEEKINS                      ADDRESS ON FILE
ERIC MENDEZ                       ADDRESS ON FILE
ERIC MESENGER                     ADDRESS ON FILE
ERIC MILLER                       ADDRESS ON FILE
ERIC MILLER                       ADDRESS ON FILE
ERIC MILLER                       ADDRESS ON FILE
ERIC MILLIGAN                     ADDRESS ON FILE
ERIC MINOR                        ADDRESS ON FILE
ERIC MOORE                        ADDRESS ON FILE
ERIC MORGAN                       ADDRESS ON FILE
ERIC MORTON                       ADDRESS ON FILE
ERIC MOSS                         ADDRESS ON FILE
ERIC MULLINS                      ADDRESS ON FILE
ERIC MYRICK                       ADDRESS ON FILE
ERIC NELSON                       ADDRESS ON FILE
ERIC OCONNOR                      ADDRESS ON FILE
ERIC ORTEGA                       ADDRESS ON FILE
ERIC OTEY                         ADDRESS ON FILE
ERIC OVERSTREET                   ADDRESS ON FILE
ERIC OXENREIDER                   ADDRESS ON FILE
ERIC PATTERSON                    ADDRESS ON FILE
ERIC PENNINO                      ADDRESS ON FILE
ERIC PERRY                        ADDRESS ON FILE
ERIC PETERS                       ADDRESS ON FILE
ERIC PHILBECK                     ADDRESS ON FILE
ERIC PICKENS                      ADDRESS ON FILE
ERIC PICKENS                      ADDRESS ON FILE
ERIC PRICE                        ADDRESS ON FILE
ERIC PRYBYLSKI                    ADDRESS ON FILE
ERIC RANSOM                       ADDRESS ON FILE
ERIC RAPERT                       ADDRESS ON FILE
ERIC RAUBACH                      ADDRESS ON FILE
ERIC REDD                         ADDRESS ON FILE
ERIC REDMOND                      ADDRESS ON FILE
ERIC RHAMY                        ADDRESS ON FILE
ERIC RIDENOUR                     ADDRESS ON FILE
ERIC RODGERS                      ADDRESS ON FILE
ERIC RODRIGUEZ                    ADDRESS ON FILE
ERIC ROSARIO                      ADDRESS ON FILE
ERIC RUSSELL-WHITE                ADDRESS ON FILE
ERIC S MAYWEATHER                 ADDRESS ON FILE
ERIC S TRATHEN MD                 12630 WORLD PLAZE LANE FORT MYERS FL 33907
ERIC SALMERON                     ADDRESS ON FILE
ERIC SANTIAGO                     ADDRESS ON FILE
ERIC SANTIESTEBAN                 ADDRESS ON FILE
ERIC SAUNDERS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 678 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 903 of 2235

Claim Name                        Address Information
ERIC SCHWEIN                      ADDRESS ON FILE
ERIC SHEELER                      ADDRESS ON FILE
ERIC SHOOTES                      ADDRESS ON FILE
ERIC SHREVES                      ADDRESS ON FILE
ERIC SIMANTON                     ADDRESS ON FILE
ERIC SIMON                        ADDRESS ON FILE
ERIC SIMS                         ADDRESS ON FILE
ERIC SMILEY                       ADDRESS ON FILE
ERIC SMITH                        ADDRESS ON FILE
ERIC SMITH                        ADDRESS ON FILE
ERIC SMITH                        ADDRESS ON FILE
ERIC SMYTHE                       ADDRESS ON FILE
ERIC SNEDEKER                     ADDRESS ON FILE
ERIC SORIA                        ADDRESS ON FILE
ERIC SPOHN                        ADDRESS ON FILE
ERIC SPOSATO                      ADDRESS ON FILE
ERIC ST.CYR                       ADDRESS ON FILE
ERIC STAMPER                      ADDRESS ON FILE
ERIC STANDISH                     ADDRESS ON FILE
ERIC STARNER JR                   ADDRESS ON FILE
ERIC STEINBEISER                  ADDRESS ON FILE
ERIC STEVE TRUSLEY                ADDRESS ON FILE
ERIC STEVERSON                    ADDRESS ON FILE
ERIC STYLES                       ADDRESS ON FILE
ERIC SURICO                       ADDRESS ON FILE
ERIC SUTTON                       ADDRESS ON FILE
ERIC SWANN                        ADDRESS ON FILE
ERIC TAFOYA                       ADDRESS ON FILE
ERIC TANNER                       ADDRESS ON FILE
ERIC TEAGLE                       ADDRESS ON FILE
ERIC TELLES                       ADDRESS ON FILE
ERIC THOMAS                       ADDRESS ON FILE
ERIC THOMPSON                     ADDRESS ON FILE
ERIC THORNHILL JR                 ADDRESS ON FILE
ERIC TRIPPETT                     ADDRESS ON FILE
ERIC TURNER                       ADDRESS ON FILE
ERIC VALENTIN                     ADDRESS ON FILE
ERIC VAUGHN                       ADDRESS ON FILE
ERIC VEST                         ADDRESS ON FILE
ERIC VINCENT                      ADDRESS ON FILE
ERIC VITE CANTERA                 ADDRESS ON FILE
ERIC WADE                         ADDRESS ON FILE
ERIC WALKER                       ADDRESS ON FILE
ERIC WALLACE                      ADDRESS ON FILE
ERIC WALLING                      ADDRESS ON FILE
ERIC WASHINGTON                   ADDRESS ON FILE
ERIC WATTS                        ADDRESS ON FILE
ERIC WELLINGTON                   ADDRESS ON FILE
ERIC WENGER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 679 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 904 of 2235

Claim Name                       Address Information
ERIC WEYGANDT                    ADDRESS ON FILE
ERIC WHITE                       ADDRESS ON FILE
ERIC WHITE                       ADDRESS ON FILE
ERIC WHITEHEAD                   ADDRESS ON FILE
ERIC WILHELM                     ADDRESS ON FILE
ERIC WILLIAMS                    ADDRESS ON FILE
ERIC WILLIAMS                    ADDRESS ON FILE
ERIC WILLIAMS                    ADDRESS ON FILE
ERIC WILLIAMSON                  ADDRESS ON FILE
ERIC WILLIS                      ADDRESS ON FILE
ERIC WINTER                      ADDRESS ON FILE
ERIC WOOD                        ADDRESS ON FILE
ERIC WOOD                        ADDRESS ON FILE
ERIC WOULLARD                    ADDRESS ON FILE
ERIC WREN                        ADDRESS ON FILE
ERIC WRIGHT                      ADDRESS ON FILE
ERIC WRIGHT                      ADDRESS ON FILE
ERIC YARBROUGH                   ADDRESS ON FILE
ERIC ZORNES                      ADDRESS ON FILE
ERICA ALEXANDER                  ADDRESS ON FILE
ERICA BAEZ                       ADDRESS ON FILE
ERICA BAILEY                     ADDRESS ON FILE
ERICA BALLARD                    ADDRESS ON FILE
ERICA BENNETT                    ADDRESS ON FILE
ERICA BENTLEY                    ADDRESS ON FILE
ERICA BORCHARDT                  ADDRESS ON FILE
ERICA BOUCH                      ADDRESS ON FILE
ERICA BRILLA                     ADDRESS ON FILE
ERICA BROADNAX                   ADDRESS ON FILE
ERICA BRODIE                     ADDRESS ON FILE
ERICA BROWN                      ADDRESS ON FILE
ERICA BRYANT                     ADDRESS ON FILE
ERICA CAMERON                    ADDRESS ON FILE
ERICA CAMPBELL                   ADDRESS ON FILE
ERICA CARRINGTON                 ADDRESS ON FILE
ERICA CARTER                     ADDRESS ON FILE
ERICA CHAMBLIN                   ADDRESS ON FILE
ERICA CHANCELLOR                 ADDRESS ON FILE
ERICA CHOICE                     ADDRESS ON FILE
ERICA COBB                       ADDRESS ON FILE
ERICA COLEMAN                    ADDRESS ON FILE
ERICA COOPER                     ADDRESS ON FILE
ERICA CORBIN                     ADDRESS ON FILE
ERICA CROMWELL                   ADDRESS ON FILE
ERICA CRUTCHFIELD                ADDRESS ON FILE
ERICA CRUZ                       ADDRESS ON FILE
ERICA CZERNEC                    ADDRESS ON FILE
ERICA DANIELSON                  ADDRESS ON FILE
ERICA DARBY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 680 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 905 of 2235

Claim Name                      Address Information
ERICA DAVIS                     ADDRESS ON FILE
ERICA DILCHER                   ADDRESS ON FILE
ERICA DOOLIN                    ADDRESS ON FILE
ERICA DOW                       ADDRESS ON FILE
ERICA FIELD                     ADDRESS ON FILE
ERICA FLEMING                   ADDRESS ON FILE
ERICA FRAZER                    ADDRESS ON FILE
ERICA GARNER                    ADDRESS ON FILE
ERICA GILREATH                  ADDRESS ON FILE
ERICA GOOCH                     ADDRESS ON FILE
ERICA GRAY                      ADDRESS ON FILE
ERICA GREEN                     ADDRESS ON FILE
ERICA GRIFFIN                   ADDRESS ON FILE
ERICA GUEST                     ADDRESS ON FILE
ERICA GUILLARON                 ADDRESS ON FILE
ERICA HALL                      ADDRESS ON FILE
ERICA HALL                      ADDRESS ON FILE
ERICA HARRINGTON                ADDRESS ON FILE
ERICA HAYNES                    ADDRESS ON FILE
ERICA HAYNES                    ADDRESS ON FILE
ERICA HERBIN                    ADDRESS ON FILE
ERICA HERBSTER                  ADDRESS ON FILE
ERICA HIGGS                     ADDRESS ON FILE
ERICA HODGES                    ADDRESS ON FILE
ERICA HOLMES                    ADDRESS ON FILE
ERICA HOLSTER                   ADDRESS ON FILE
ERICA HOPPER                    ADDRESS ON FILE
ERICA HOWARD                    ADDRESS ON FILE
ERICA HOWELL                    ADDRESS ON FILE
ERICA HUGHES                    ADDRESS ON FILE
ERICA INTORRE                   ADDRESS ON FILE
ERICA IRELAND                   ADDRESS ON FILE
ERICA JACOBS                    ADDRESS ON FILE
ERICA JAMES                     ADDRESS ON FILE
ERICA JAMINSON                  ADDRESS ON FILE
ERICA JOHNSON                   ADDRESS ON FILE
ERICA KENT                      ADDRESS ON FILE
ERICA KIRKENDOLL                ADDRESS ON FILE
ERICA KIRKLAND                  ADDRESS ON FILE
ERICA KIRKLAND                  ADDRESS ON FILE
ERICA LABONTE                   ADDRESS ON FILE
ERICA LAGASSE                   ADDRESS ON FILE
ERICA LALAND                    ADDRESS ON FILE
ERICA LEADY                     ADDRESS ON FILE
ERICA LOWE                      ADDRESS ON FILE
ERICA LUCIO                     ADDRESS ON FILE
ERICA LUGO                      ADDRESS ON FILE
ERICA LUPI                      ADDRESS ON FILE
ERICA MALDONADO                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 681 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 906 of 2235

Claim Name                        Address Information
ERICA MALONE                      ADDRESS ON FILE
ERICA MALSBURY                    ADDRESS ON FILE
ERICA MANGUAL                     ADDRESS ON FILE
ERICA MASON                       ADDRESS ON FILE
ERICA MAYS                        ADDRESS ON FILE
ERICA MEYER                       ADDRESS ON FILE
ERICA MILLER                      ADDRESS ON FILE
ERICA MITCHELL                    ADDRESS ON FILE
ERICA MOBLEY                      ADDRESS ON FILE
ERICA OLIVER                      ADDRESS ON FILE
ERICA PARRISH                     ADDRESS ON FILE
ERICA PITT                        ADDRESS ON FILE
ERICA PLYTER                      ADDRESS ON FILE
ERICA PORTEOUS                    ADDRESS ON FILE
ERICA POWELL                      ADDRESS ON FILE
ERICA PROCOPIO                    ADDRESS ON FILE
ERICA PURVIS                      ADDRESS ON FILE
ERICA RAHMAN                      ADDRESS ON FILE
ERICA RANSOM-CLARK                ADDRESS ON FILE
ERICA RASNAKE                     ADDRESS ON FILE
ERICA RECHER                      ADDRESS ON FILE
ERICA REDWOOD                     ADDRESS ON FILE
ERICA REED                        ADDRESS ON FILE
ERICA REID                        ADDRESS ON FILE
ERICA ROBERSON                    ADDRESS ON FILE
ERICA ROBINSON                    ADDRESS ON FILE
ERICA ROGALSKI                    ADDRESS ON FILE
ERICA SANFORD                     ADDRESS ON FILE
ERICA SARESKY                     ADDRESS ON FILE
ERICA SAUTER                      ADDRESS ON FILE
ERICA SCHMID                      ADDRESS ON FILE
ERICA SCOTHORNE                   ADDRESS ON FILE
ERICA SEARS                       ADDRESS ON FILE
ERICA SHINALL                     ADDRESS ON FILE
ERICA SIMS                        ADDRESS ON FILE
ERICA SMITH                       ADDRESS ON FILE
ERICA SPORING                     ADDRESS ON FILE
ERICA STRATAKIS                   ADDRESS ON FILE
ERICA TARSI                       ADDRESS ON FILE
ERICA TEETS                       ADDRESS ON FILE
ERICA THRASH                      ADDRESS ON FILE
ERICA TOLSON                      ADDRESS ON FILE
ERICA TSCHETTER                   ADDRESS ON FILE
ERICA VAILLANCOURT                ADDRESS ON FILE
ERICA VANZANT                     ADDRESS ON FILE
ERICA VAUGHAN                     ADDRESS ON FILE
ERICA VAZ                         ADDRESS ON FILE
ERICA VIDAL                       ADDRESS ON FILE
ERICA WADDELL                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 682 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                         Page 907 of 2235

Claim Name                         Address Information
ERICA WASHINGTON                   ADDRESS ON FILE
ERICA WILLIAMS                     ADDRESS ON FILE
ERICA WINNS                        ADDRESS ON FILE
ERICA YOUNG                        ADDRESS ON FILE
ERICH DREIER                       ADDRESS ON FILE
ERICH GARRETT                      ADDRESS ON FILE
ERICK BROWN                        ADDRESS ON FILE
ERICK CABAN                        ADDRESS ON FILE
ERICK DELLA QUERCIA                ADDRESS ON FILE
ERICK DUNFEE                       ADDRESS ON FILE
ERICK FIGUEROA                     ADDRESS ON FILE
ERICK GONZALEZ                     ADDRESS ON FILE
ERICK GREEN                        ADDRESS ON FILE
ERICK HAYES                        ADDRESS ON FILE
ERICK JENKINS                      ADDRESS ON FILE
ERICK LOPEZ                        ADDRESS ON FILE
ERICK NIRKA                        ADDRESS ON FILE
ERICK PENA                         ADDRESS ON FILE
ERICK ROBERTSON                    ADDRESS ON FILE
ERICK SHOWALTER                    ADDRESS ON FILE
ERICK SURVIS                       ADDRESS ON FILE
ERICK WALLACE                      ADDRESS ON FILE
ERICK WOODS                        ADDRESS ON FILE
ERICKA BALDWIN                     ADDRESS ON FILE
ERICKA BERNARD                     ADDRESS ON FILE
ERICKA BONILLA                     ADDRESS ON FILE
ERICKA FELTON                      ADDRESS ON FILE
ERICKA GLENN                       ADDRESS ON FILE
ERICKA HERNANDEZ                   ADDRESS ON FILE
ERICKA KOMOROWSKI                  ADDRESS ON FILE
ERICKA MILLER                      ADDRESS ON FILE
ERICKA ROTHFELDT                   ADDRESS ON FILE
ERICKA STULL                       ADDRESS ON FILE
ERICKA TAYLOR                      ADDRESS ON FILE
ERICKSON PERALTA                   ADDRESS ON FILE
ERIE BEER COMPANY                  PO BOX 1205 ERIE PA 16512
ERIE COUNTY DEPARTMENT OF HEALTH   503 KENSINGTON AVE CENTRAL DISTRICT OFFICE BUFFALO NY 14214
ERIE COUNTY DEPARTMENT OF HEALTH   606 W SECOND ST ENVIROMENTAL DIVISION ERIE PA 16507
ERIE COUNTY SEWER & WATER          2900 COLUMBUS AVE SANDUSKY OH 44870
ERIE COUNTY WATER AUTHORITY        295 MAIN ST, RM 350 BUFFALO NY 14203-2494
ERIE COUNTY WATER AUTHORITY        PO BOX 5148 BUFFALO NY 14240
ERIE FLOORS INC                    1401 W 26TH ST ERIE PA 16508
ERIE WATER WORKS                   PO BOX 4170 WOBURN MA 01888-4170
ERIEL JENKINS                      ADDRESS ON FILE
ERIELL MILLER                      ADDRESS ON FILE
ERIEN DODD                         ADDRESS ON FILE
ERIK AGRINSONI                     ADDRESS ON FILE
ERIK BIERBACH                      ADDRESS ON FILE
ERIK BRINKMAN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 683 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 908 of 2235

Claim Name                          Address Information
ERIK BROADNAX                       ADDRESS ON FILE
ERIK CATER                          ADDRESS ON FILE
ERIK CRAFT                          ADDRESS ON FILE
ERIK CURRY                          ADDRESS ON FILE
ERIK DUGGAN                         ADDRESS ON FILE
ERIK EDWARDS                        ADDRESS ON FILE
ERIK EISENSTEIN                     ADDRESS ON FILE
ERIK FORD                           ADDRESS ON FILE
ERIK FRITSCHE                       ADDRESS ON FILE
ERIK GURRERO                        ADDRESS ON FILE
ERIK HAMILTON                       ADDRESS ON FILE
ERIK HARDY                          ADDRESS ON FILE
ERIK HARRISON                       ADDRESS ON FILE
ERIK HAYES                          ADDRESS ON FILE
ERIK HYMAN                          ADDRESS ON FILE
ERIK IBARRA                         ADDRESS ON FILE
ERIK KNIESER                        ADDRESS ON FILE
ERIK MANDIGO                        ADDRESS ON FILE
ERIK MARTIN                         ADDRESS ON FILE
ERIK MAYS                           ADDRESS ON FILE
ERIK MINNER                         ADDRESS ON FILE
ERIK MOORE                          ADDRESS ON FILE
ERIK MURA                           ADDRESS ON FILE
ERIK NAVARRETE                      ADDRESS ON FILE
ERIK NELSON                         ADDRESS ON FILE
ERIK NEWELL                         ADDRESS ON FILE
ERIK PARENT                         ADDRESS ON FILE
ERIK PARKINSON                      ADDRESS ON FILE
ERIK PITTMAN                        ADDRESS ON FILE
ERIK SCOTT                          ADDRESS ON FILE
ERIK SUNDERLIN                      ADDRESS ON FILE
ERIK SWENSON                        ADDRESS ON FILE
ERIK THIRKIELD                      ADDRESS ON FILE
ERIK WEST                           ADDRESS ON FILE
ERIK WILLIAMS                       ADDRESS ON FILE
ERIKA ANDRIEN                       ADDRESS ON FILE
ERIKA BARANAUSKAS                   ADDRESS ON FILE
ERIKA BARBOZA                       ADDRESS ON FILE
ERIKA BARNARD                       ADDRESS ON FILE
ERIKA BARROW                        ADDRESS ON FILE
ERIKA BERDE                         ADDRESS ON FILE
ERIKA BISSON-TESSIER                ADDRESS ON FILE
ERIKA BOCK                          ADDRESS ON FILE
ERIKA BOYER                         ADDRESS ON FILE
ERIKA BRUCE                         ADDRESS ON FILE
ERIKA BURGOS                        ADDRESS ON FILE
ERIKA CAMPOS DE CHINCHILLA          ADDRESS ON FILE
ERIKA CENTER                        ADDRESS ON FILE
ERIKA CLARK                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 684 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 909 of 2235

Claim Name                      Address Information
ERIKA CORNEJO                   ADDRESS ON FILE
ERIKA CRYDERMAN                 ADDRESS ON FILE
ERIKA DASNO                     ADDRESS ON FILE
ERIKA DORSEY                    ADDRESS ON FILE
ERIKA DOUGLAS                   ADDRESS ON FILE
ERIKA EIFLER                    ADDRESS ON FILE
ERIKA FAIRCHILD                 ADDRESS ON FILE
ERIKA FISHER                    ADDRESS ON FILE
ERIKA GIDDENS                   ADDRESS ON FILE
ERIKA GILE                      ADDRESS ON FILE
ERIKA GILMORE                   ADDRESS ON FILE
ERIKA GRAVES                    ADDRESS ON FILE
ERIKA HERNANDEZ                 ADDRESS ON FILE
ERIKA JACKSON                   ADDRESS ON FILE
ERIKA JOHNS                     ADDRESS ON FILE
ERIKA JOHNSON                   ADDRESS ON FILE
ERIKA KELLEY                    ADDRESS ON FILE
ERIKA KOSMERICK                 ADDRESS ON FILE
ERIKA LARA                      ADDRESS ON FILE
ERIKA LEE                       ADDRESS ON FILE
ERIKA LOPEZ                     ADDRESS ON FILE
ERIKA MARCHENA                  ADDRESS ON FILE
ERIKA MARTINEZ                  ADDRESS ON FILE
ERIKA MILLER                    ADDRESS ON FILE
ERIKA MILLS                     ADDRESS ON FILE
ERIKA NAZARIO                   ADDRESS ON FILE
ERIKA PARKER                    ADDRESS ON FILE
ERIKA PELL                      ADDRESS ON FILE
ERIKA PHILLIPS                  ADDRESS ON FILE
ERIKA PISTACCHIO                ADDRESS ON FILE
ERIKA POLLARD                   ADDRESS ON FILE
ERIKA PRINCE                    ADDRESS ON FILE
ERIKA RIVERA                    ADDRESS ON FILE
ERIKA ROBINETTE                 ADDRESS ON FILE
ERIKA ROSE                      ADDRESS ON FILE
ERIKA RUBIO                     ADDRESS ON FILE
ERIKA RUSSELL                   ADDRESS ON FILE
ERIKA RUTENBERG                 ADDRESS ON FILE
ERIKA SARCENO                   ADDRESS ON FILE
ERIKA SMALL                     ADDRESS ON FILE
ERIKA SOLTYS                    ADDRESS ON FILE
ERIKA SPAULDING                 ADDRESS ON FILE
ERIKA SWADLEY                   ADDRESS ON FILE
ERIKA SWANN                     ADDRESS ON FILE
ERIKA SYPIT                     ADDRESS ON FILE
ERIKA TAMBERRINO                ADDRESS ON FILE
ERIKA VAN DYKE                  ADDRESS ON FILE
ERIKA VINING                    ADDRESS ON FILE
ERIKAH DAVIS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 685 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 910 of 2235

Claim Name                       Address Information
ERIKIA RICKER                    ADDRESS ON FILE
ERIN ALBRIGHT                    ADDRESS ON FILE
ERIN ANDERSON                    ADDRESS ON FILE
ERIN ANDERSON                    ADDRESS ON FILE
ERIN BAKER                       ADDRESS ON FILE
ERIN BALL                        ADDRESS ON FILE
ERIN BEEROM                      ADDRESS ON FILE
ERIN BIBBS                       ADDRESS ON FILE
ERIN BINGENHEIMER                ADDRESS ON FILE
ERIN BROWN                       ADDRESS ON FILE
ERIN BURCH                       ADDRESS ON FILE
ERIN BURNS                       ADDRESS ON FILE
ERIN CANTRELL                    ADDRESS ON FILE
ERIN CASS                        ADDRESS ON FILE
ERIN CATILLO                     ADDRESS ON FILE
ERIN CHALFANT                    ADDRESS ON FILE
ERIN CHAPEL                      ADDRESS ON FILE
ERIN CHON                        ADDRESS ON FILE
ERIN COLLINS                     ADDRESS ON FILE
ERIN COOK                        ADDRESS ON FILE
ERIN CRAWFORD                    ADDRESS ON FILE
ERIN DEAN                        ADDRESS ON FILE
ERIN DOUGAN                      ADDRESS ON FILE
ERIN DUFFY                       ADDRESS ON FILE
ERIN ELKIN                       ADDRESS ON FILE
ERIN FARMER                      ADDRESS ON FILE
ERIN FENWICK                     ADDRESS ON FILE
ERIN FERGUSON                    ADDRESS ON FILE
ERIN FITZPATRICK                 ADDRESS ON FILE
ERIN FITZPATRICK                 ADDRESS ON FILE
ERIN FRANKART                    ADDRESS ON FILE
ERIN FREEMAN                     ADDRESS ON FILE
ERIN FRUTADO                     ADDRESS ON FILE
ERIN FUSS                        ADDRESS ON FILE
ERIN GARLAND                     ADDRESS ON FILE
ERIN GESELL                      ADDRESS ON FILE
ERIN GLAYZER                     ADDRESS ON FILE
ERIN GLAYZER                     ADDRESS ON FILE
ERIN GOODMAN                     ADDRESS ON FILE
ERIN GRIFFIN                     ADDRESS ON FILE
ERIN GRISWOLD                    ADDRESS ON FILE
ERIN HAGGERTY                    ADDRESS ON FILE
ERIN HAJJ                        ADDRESS ON FILE
ERIN HARRIS                      ADDRESS ON FILE
ERIN HAYES                       ADDRESS ON FILE
ERIN HOEY                        ADDRESS ON FILE
ERIN HOPKINS                     ADDRESS ON FILE
ERIN JENNINGS                    ADDRESS ON FILE
ERIN JOHNSON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 686 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 911 of 2235

Claim Name                      Address Information
ERIN JOHNSON                    ADDRESS ON FILE
ERIN JONES                      ADDRESS ON FILE
ERIN JONES                      ADDRESS ON FILE
ERIN KANE                       ADDRESS ON FILE
ERIN KASKELA                    ADDRESS ON FILE
ERIN KELLEY                     ADDRESS ON FILE
ERIN KELLY                      ADDRESS ON FILE
ERIN KENDRICK                   ADDRESS ON FILE
ERIN KENT                       ADDRESS ON FILE
ERIN KETTERMAN                  ADDRESS ON FILE
ERIN KIEFFER                    ADDRESS ON FILE
ERIN KIEVITS                    ADDRESS ON FILE
ERIN KORONKA                    ADDRESS ON FILE
ERIN KOVELL                     ADDRESS ON FILE
ERIN LANDRY                     ADDRESS ON FILE
ERIN LEMMONS                    ADDRESS ON FILE
ERIN LIVINGSTON                 ADDRESS ON FILE
ERIN LOVELACE                   ADDRESS ON FILE
ERIN LYONS                      ADDRESS ON FILE
ERIN MAGUIRE                    ADDRESS ON FILE
ERIN MAHONEY                    ADDRESS ON FILE
ERIN MALONEY                    ADDRESS ON FILE
ERIN MARTIN                     ADDRESS ON FILE
ERIN MC NULTY                   ADDRESS ON FILE
ERIN MCANNEY                    ADDRESS ON FILE
ERIN MCGUGIN                    ADDRESS ON FILE
ERIN MCKAY                      ADDRESS ON FILE
ERIN MICHAUD                    ADDRESS ON FILE
ERIN MILLER                     ADDRESS ON FILE
ERIN MILLER                     ADDRESS ON FILE
ERIN MORRIS                     ADDRESS ON FILE
ERIN MORROW                     ADDRESS ON FILE
ERIN MURPHY                     ADDRESS ON FILE
ERIN MURPHY                     ADDRESS ON FILE
ERIN NICHOLAS                   ADDRESS ON FILE
ERIN OLEARY                     ADDRESS ON FILE
ERIN ONEILL                     ADDRESS ON FILE
ERIN PAGE                       ADDRESS ON FILE
ERIN PALMER                     ADDRESS ON FILE
ERIN PATTERSON                  ADDRESS ON FILE
ERIN PAUL                       ADDRESS ON FILE
ERIN PERRY                      ADDRESS ON FILE
ERIN PESTA                      ADDRESS ON FILE
ERIN PETRINI                    ADDRESS ON FILE
ERIN PIZZO                      ADDRESS ON FILE
ERIN PRATT                      ADDRESS ON FILE
ERIN PRZYWARA                   ADDRESS ON FILE
ERIN RANDALL                    ADDRESS ON FILE
ERIN RAWLINS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 687 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 912 of 2235

Claim Name                           Address Information
ERIN REVIEA                          ADDRESS ON FILE
ERIN REYNOLDS                        ADDRESS ON FILE
ERIN RHODES                          ADDRESS ON FILE
ERIN ROBERTS-GAPINSKI                ADDRESS ON FILE
ERIN ROSADO                          ADDRESS ON FILE
ERIN ROSE                            ADDRESS ON FILE
ERIN ROTH DOHERTY                    ADDRESS ON FILE
ERIN SALGAT                          ADDRESS ON FILE
ERIN SALONY                          ADDRESS ON FILE
ERIN SCHROEDER                       ADDRESS ON FILE
ERIN SEEGER                          ADDRESS ON FILE
ERIN SHARPE                          ADDRESS ON FILE
ERIN SHAUGHNESSY                     ADDRESS ON FILE
ERIN SINK                            ADDRESS ON FILE
ERIN SLEVIN                          ADDRESS ON FILE
ERIN SLINN                           ADDRESS ON FILE
ERIN SMITH                           ADDRESS ON FILE
ERIN STACKHOUSE                      ADDRESS ON FILE
ERIN STCLAIR                         ADDRESS ON FILE
ERIN STEVENS                         ADDRESS ON FILE
ERIN STIVENER                        ADDRESS ON FILE
ERIN STOVALL                         ADDRESS ON FILE
ERIN TAYLOR                          ADDRESS ON FILE
ERIN THOMPSON                        ADDRESS ON FILE
ERIN TOOMEY                          ADDRESS ON FILE
ERIN VAZQUEZ                         ADDRESS ON FILE
ERIN WALKER                          ADDRESS ON FILE
ERIN WEBER                           ADDRESS ON FILE
ERIN WEESE                           ADDRESS ON FILE
ERIN WHITE                           ADDRESS ON FILE
ERIN WILLIAMS                        ADDRESS ON FILE
ERIN WILLIAMS                        ADDRESS ON FILE
ERIN WOOD                            ADDRESS ON FILE
ERIN WORDEN                          ADDRESS ON FILE
ERIN YAGER                           ADDRESS ON FILE
ERINN COLLINS                        ADDRESS ON FILE
ERINN HASSON                         ADDRESS ON FILE
ERINN QUINN                          ADDRESS ON FILE
ERINN REED                           ADDRESS ON FILE
ERINNE EVANGELIST                    ADDRESS ON FILE
ERIQ WILLIAMS                        ADDRESS ON FILE
ERISHA BROOKS FOX                    ADDRESS ON FILE
ERKYA PARHAM                         ADDRESS ON FILE
ERLAN BLUMENFIELD                    ADDRESS ON FILE
ERMA SWANIGAN                        ADDRESS ON FILE
ERMANCE ALCEMA                       ADDRESS ON FILE
ERMIAS HORDOFA                       ADDRESS ON FILE
ERNECA PARKER                        ADDRESS ON FILE
ERNEST ALCORN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 688 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 913 of 2235

Claim Name                           Address Information
ERNEST BENSON                        ADDRESS ON FILE
ERNEST BRANNER                       ADDRESS ON FILE
ERNEST BUTLER                        ADDRESS ON FILE
ERNEST CHANDLER                      ADDRESS ON FILE
ERNEST CHERY                         ADDRESS ON FILE
ERNEST COOPER JR                     ADDRESS ON FILE
ERNEST DORMAN                        ADDRESS ON FILE
ERNEST DUPREE                        ADDRESS ON FILE
ERNEST GATES                         ADDRESS ON FILE
ERNEST HANSEN                        ADDRESS ON FILE
ERNEST HARRIS                        ADDRESS ON FILE
ERNEST HEMPHILL                      ADDRESS ON FILE
ERNEST KING                          ADDRESS ON FILE
ERNEST LIDDELL                       ADDRESS ON FILE
ERNEST MCGRIFF                       ADDRESS ON FILE
ERNEST MCKENZIE                      ADDRESS ON FILE
ERNEST PRICE                         ADDRESS ON FILE
ERNEST RAY                           ADDRESS ON FILE
ERNEST RAY                           ADDRESS ON FILE
ERNEST SCHOTT                        ADDRESS ON FILE
ERNEST SHIPLEY                       ADDRESS ON FILE
ERNEST SPANN                         ADDRESS ON FILE
ERNEST SPANN                         ADDRESS ON FILE
ERNEST WALLER                        ADDRESS ON FILE
ERNEST WATT                          ADDRESS ON FILE
ERNEST WHITAKER                      ADDRESS ON FILE
ERNEST WIKEL                         ADDRESS ON FILE
ERNEST WRIGHT                        ADDRESS ON FILE
ERNESTINE PRIEBE                     ADDRESS ON FILE
ERNESTINE SIMS                       ADDRESS ON FILE
ERNESTO ANGELES                      ADDRESS ON FILE
ERNESTO CAMPOY DELGADO               ADDRESS ON FILE
ERNESTO GARCIA                       ADDRESS ON FILE
ERNESTO HERNANDEZ                    ADDRESS ON FILE
ERNESTO HERNANDEZ                    ADDRESS ON FILE
ERNESTO JIMENEZ-HERNANDEZ            ADDRESS ON FILE
ERNESTO MANTILLA                     ADDRESS ON FILE
ERNESTO RODRIGUEZ                    ADDRESS ON FILE
ERNESTO VARELA GARCIA                ADDRESS ON FILE
ERNET PROPERTY RESOURCE GROUP LLC    PO BOX 659 801 INDUSTRIAL BLVD GALLATIN TN 37066
ERNIDE IMPREVERT                     ADDRESS ON FILE
ERNIE ELLIS                          ADDRESS ON FILE
ERNIE GOSS                           ADDRESS ON FILE
ERNST BEAUNRUN                       ADDRESS ON FILE
ERNST BERNARD                        ADDRESS ON FILE
ERNST COURTER                        ADDRESS ON FILE
ERP HILLCREST, LLC                   C/O BRIXMOR PROPERTY GROUP 420 LEXINGTON AVE, 7TH FLOOR ATTN: LEGAL DEPARTMENT
                                     NEW YORK NY 10170
ERP HILLCREST, LLC                   C/O BRIXMOR PROPERTY GROUP 2440 PRESTON RIDGE RD STE 425, BUILDING 4



Epiq Corporate Restructuring, LLC                                                              Page 689 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 914 of 2235

Claim Name                           Address Information
ERP HILLCREST, LLC                   ALPHARETTA, GA 30005
ERRICA DAVIS                         ADDRESS ON FILE
ERRICK WHEELER                       ADDRESS ON FILE
ERRICK WILLIAMS                      ADDRESS ON FILE
ERRIKAH LONG                         ADDRESS ON FILE
ERRIN WESTERFIELD                    ADDRESS ON FILE
ERROL LENNARD                        ADDRESS ON FILE
ERROLL GEORGE                        ADDRESS ON FILE
ERSKINE WILKERSON                    ADDRESS ON FILE
ERTURK TURAN                         ADDRESS ON FILE
ERVIN A COTTEN                       ADDRESS ON FILE
ERVIN COOK                           ADDRESS ON FILE
ERVIN PROFESSIONAL PLUMBING LLC      231 GREENFIELD RD WINTER HAVEN FL 33884
ERVING FRANCIS                       ADDRESS ON FILE
ERWIN JACKSON                        ADDRESS ON FILE
ERWIN STRACHN                        ADDRESS ON FILE
ERYC ROGERS                          ADDRESS ON FILE
ERYKA BOYD                           ADDRESS ON FILE
ERYKA HACKETT                        ADDRESS ON FILE
ERYKA PHILLIPS                       ADDRESS ON FILE
ERYN BROWN                           ADDRESS ON FILE
ERYN KELLEY                          ADDRESS ON FILE
ERYN METZGER                         ADDRESS ON FILE
ERYN MOORE                           ADDRESS ON FILE
ERYN ROBINSON                        ADDRESS ON FILE
ERYN RODRIGUEZ                       ADDRESS ON FILE
ERYN THOMAS                          ADDRESS ON FILE
ERYN TRAYNOR                         ADDRESS ON FILE
ERYNN TRIPPETT                       ADDRESS ON FILE
ERYNUANA GREENE                      ADDRESS ON FILE
ERYONNA BARRINO                      ADDRESS ON FILE
ESABA HEBERT                         ADDRESS ON FILE
ESAM DEMIAN                          ADDRESS ON FILE
ESBER BEVERAGE CO INC                2217 BOLIVAR ROAD SW CANTON OH 44706
ESCAMBIA COUNTY TAX COLLECTOR        PO BOX 1312 PENSACOLA FL 32591
ESCAMBIA COUNTY TAX COLLECTOR        PO BOX 1312 PENSACOLA FL 32591-1312
ESDRAS OLIVERAS                      ADDRESS ON FILE
ESHA BRYANT                          ADDRESS ON FILE
ESHA PRABHAKAR                       ADDRESS ON FILE
ESI MAINTENANCE INC                  PO BOX 11407 DEPT 2659 BIRMINGHAM AL 35246
ESKER SMITH                          ADDRESS ON FILE
ESMARLIN CONCEPCION                  ADDRESS ON FILE
ESMERALDA ORTEGA                     ADDRESS ON FILE
ESMERALDA ORTIZ                      ADDRESS ON FILE
ESMERALDA ZAMORA                     ADDRESS ON FILE
ESMERALDO HERNANDEZ                  ADDRESS ON FILE
ESPEN CORRELL                        ADDRESS ON FILE
ESPERANZA CASTILLO RUNGE             ADDRESS ON FILE
ESPERANZA MARTINEZ                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 690 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 915 of 2235

Claim Name                           Address Information
ESQUIPULA LUJAN                      ADDRESS ON FILE
ESRA YILMAZ                          ADDRESS ON FILE
ESSANCE GRIFFIN                      ADDRESS ON FILE
ESSANCE WASHINGTON                   ADDRESS ON FILE
ESSENCE COOLEY                       ADDRESS ON FILE
ESSENCE ENGLAND                      ADDRESS ON FILE
ESSENCE HAMLETTE                     ADDRESS ON FILE
ESSENCE HARPER                       ADDRESS ON FILE
ESSENCE STEELE                       ADDRESS ON FILE
ESSENCE WATSON                       ADDRESS ON FILE
ESSENCE WELCH                        ADDRESS ON FILE
ESSENCE WILKINSON                    ADDRESS ON FILE
ESSENCE WRIGHT                       ADDRESS ON FILE
ESSENLEC PETTUS                      ADDRESS ON FILE
ESSENSE LUCAS                        ADDRESS ON FILE
ESSENTIAL PROPERTIES                 902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
ESSENTIAL PROPERTIES LP              ATTN : AJ PEIL 902 CARNEGIE CENTER BLVD SUITE 520 PRINCETON NJ 08540
ESSENTIAL RETAIL SERVICES INC        2351 SUNSET BLVD SUITE 170502 ROCKLIN CA 95765
ESSER FAIRLY                         ADDRESS ON FILE
ESSIE MCINTYRE                       ADDRESS ON FILE
ESSVEYDY MOLINA-TORRES               ADDRESS ON FILE
ESTARLIN MARTINEZ                    ADDRESS ON FILE
ESTATE OF FRANK S. SCHILLECI         C/O WHITE AND COMPANY ATTN: BILL WHITE 3565 LOMA RIDGE DR HOOVER AL 35216
ESTATE OF JEFFREY OAKLEY, THE        C/O JOSEPH A CAPO ESQ 955 ALLWOOD RD CLIFTON NJ 07012
ESTEBAN BARRERA                      ADDRESS ON FILE
ESTEBAN CORDOVA                      ADDRESS ON FILE
ESTEBAN ESTEBAN                      ADDRESS ON FILE
ESTEBAN HUITRON                      ADDRESS ON FILE
ESTEBAN OBANDO BARRANTES             ADDRESS ON FILE
ESTEBAN ORTIZ                        ADDRESS ON FILE
ESTEBAN PAREDES                      ADDRESS ON FILE
ESTEBAN SANCHEZ                      ADDRESS ON FILE
ESTEFANI ACOSTA                      ADDRESS ON FILE
ESTEFANI GUTIERREZ                   ADDRESS ON FILE
ESTEFANIA RODRIGUEZ                  ADDRESS ON FILE
ESTEFANY ORELLANA                    ADDRESS ON FILE
ESTELLA PUGLISE                      ADDRESS ON FILE
ESTEPHANY SAUCEDA FLORES             ADDRESS ON FILE
ESTER RIVERA                         ADDRESS ON FILE
ESTEVAN CRUZ                         ADDRESS ON FILE
ESTHEFANY GARCIA ROSA                ADDRESS ON FILE
ESTHER FETTERHOFF                    ADDRESS ON FILE
ESTHER MARTINEZ                      ADDRESS ON FILE
ESTHER MCRAE                         ADDRESS ON FILE
ESTHER OBI                           ADDRESS ON FILE
ESTHER PALMER                        ADDRESS ON FILE
ESTHER RIVERA                        ADDRESS ON FILE
ESTHER STRATTON                      ADDRESS ON FILE
ESTHER TOLLEY                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 691 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 916 of 2235

Claim Name                      Address Information
ESTHER WAGNER                   ADDRESS ON FILE
ESTRA MOORE                     ADDRESS ON FILE
ETHAN ADAMS                     ADDRESS ON FILE
ETHAN ALTHAR                    ADDRESS ON FILE
ETHAN ARNOLD                    ADDRESS ON FILE
ETHAN AUTRY                     ADDRESS ON FILE
ETHAN BARNES                    ADDRESS ON FILE
ETHAN BATTLES                   ADDRESS ON FILE
ETHAN BEAVER                    ADDRESS ON FILE
ETHAN BELL                      ADDRESS ON FILE
ETHAN BOUATHONG                 ADDRESS ON FILE
ETHAN BROWN                     ADDRESS ON FILE
ETHAN BURKETT                   ADDRESS ON FILE
ETHAN CAMPBELL                  ADDRESS ON FILE
ETHAN CAMPBELL                  ADDRESS ON FILE
ETHAN CARSWELL                  ADDRESS ON FILE
ETHAN CARTER                    ADDRESS ON FILE
ETHAN CHAVERS                   ADDRESS ON FILE
ETHAN CHEESEMAN                 ADDRESS ON FILE
ETHAN CONNOR                    ADDRESS ON FILE
ETHAN DILL                      ADDRESS ON FILE
ETHAN DUFFY                     ADDRESS ON FILE
ETHAN DUNCAN                    ADDRESS ON FILE
ETHAN EDENS                     ADDRESS ON FILE
ETHAN EISENMANN                 ADDRESS ON FILE
ETHAN FEDDER                    ADDRESS ON FILE
ETHAN FISHER                    ADDRESS ON FILE
ETHAN FOSTER                    ADDRESS ON FILE
ETHAN GLAZIER                   ADDRESS ON FILE
ETHAN GRANT                     ADDRESS ON FILE
ETHAN GRIM                      ADDRESS ON FILE
ETHAN GROMME                    ADDRESS ON FILE
ETHAN HELMS                     ADDRESS ON FILE
ETHAN HILL                      ADDRESS ON FILE
ETHAN HILL                      ADDRESS ON FILE
ETHAN HODGES                    ADDRESS ON FILE
ETHAN HOUFF                     ADDRESS ON FILE
ETHAN JOHNSON                   ADDRESS ON FILE
ETHAN JOHNSON                   ADDRESS ON FILE
ETHAN KEETER                    ADDRESS ON FILE
ETHAN KOSTER                    ADDRESS ON FILE
ETHAN LADEWIG                   ADDRESS ON FILE
ETHAN LAING                     ADDRESS ON FILE
ETHAN MARTIN                    ADDRESS ON FILE
ETHAN MAY                       ADDRESS ON FILE
ETHAN MCGEHEE                   ADDRESS ON FILE
ETHAN MCINTYRE                  ADDRESS ON FILE
ETHAN MCKENNA                   ADDRESS ON FILE
ETHAN MCLUCAS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 692 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 917 of 2235

Claim Name                        Address Information
ETHAN MINCHIN                     ADDRESS ON FILE
ETHAN MURPHY                      ADDRESS ON FILE
ETHAN NELSON                      ADDRESS ON FILE
ETHAN NELSON                      ADDRESS ON FILE
ETHAN NEWELL                      ADDRESS ON FILE
ETHAN OLIVER                      ADDRESS ON FILE
ETHAN OWENS                       ADDRESS ON FILE
ETHAN OWENSBY                     ADDRESS ON FILE
ETHAN PAFFE                       ADDRESS ON FILE
ETHAN RICE                        ADDRESS ON FILE
ETHAN RODRIGUEZ                   ADDRESS ON FILE
ETHAN SANDY                       ADDRESS ON FILE
ETHAN SCHMITZ                     ADDRESS ON FILE
ETHAN SCHWAB                      ADDRESS ON FILE
ETHAN SCLAFANI                    ADDRESS ON FILE
ETHAN SHINHOLSTER                 ADDRESS ON FILE
ETHAN SIPE                        ADDRESS ON FILE
ETHAN SKLUT                       ADDRESS ON FILE
ETHAN SNYDER                      ADDRESS ON FILE
ETHAN STONE                       ADDRESS ON FILE
ETHAN TAUBER                      ADDRESS ON FILE
ETHAN TAYLOR                      ADDRESS ON FILE
ETHAN TAYLOR                      ADDRESS ON FILE
ETHAN TEAGUE                      ADDRESS ON FILE
ETHAN THOMPSON                    ADDRESS ON FILE
ETHAN THOMPSON                    ADDRESS ON FILE
ETHAN WILLARD                     ADDRESS ON FILE
ETHAN WILSON                      ADDRESS ON FILE
ETHAN WRIGHT                      ADDRESS ON FILE
ETHAN ZIGRAY                      ADDRESS ON FILE
ETHEL LESTER                      ADDRESS ON FILE
ETHEL SMITH                       ADDRESS ON FILE
ETHEN WHITE                       ADDRESS ON FILE
ETHIEN ROSARIO                    ADDRESS ON FILE
ETHYN MCEARCHERN                  ADDRESS ON FILE
ETON WASHINGTON                   ADDRESS ON FILE
ETOWAH COUNTY                     800 FORREST AVE ROOM 005 TAX COLLECTIONS GADSDEN AL 35901-3641
ETOWAH COUNTY HEALTH DEPARTMENT   PO BOX 555 GADSEN AL 35902
EUBIE STACEY                      ADDRESS ON FILE
EUCASIA SEMPLE                    ADDRESS ON FILE
EUGENE ALLEN                      ADDRESS ON FILE
EUGENE BEATY                      ADDRESS ON FILE
EUGENE BECOAT                     ADDRESS ON FILE
EUGENE BROWN                      ADDRESS ON FILE
EUGENE BURBAGE                    ADDRESS ON FILE
EUGENE CONGDON                    ADDRESS ON FILE
EUGENE D. DELLAMAGGIORE, JR.      MARY M. CASKEY, ESQ. C. ELIZABETH WESTON, ESQ. PO DRAWER 11889 COLUMBIA SC
                                  29211
EUGENE ELLIS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 693 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 918 of 2235

Claim Name                         Address Information
EUGENE EVANS                       ADDRESS ON FILE
EUGENE F CONGDON                   ADDRESS ON FILE
EUGENE HUHN                        ADDRESS ON FILE
EUGENE JONES                       ADDRESS ON FILE
EUGENE KETZENBERG                  ADDRESS ON FILE
EUGENE MARTIN                      ADDRESS ON FILE
EUGENE MASON                       ADDRESS ON FILE
EUGENE MAYS                        ADDRESS ON FILE
EUGENE MCKENZIE                    ADDRESS ON FILE
EUGENE METHE                       ADDRESS ON FILE
EUGENE MINOR                       ADDRESS ON FILE
EUGENE NASON                       ADDRESS ON FILE
EUGENE PECORELLA                   ADDRESS ON FILE
EUGENE PERRIN                      ADDRESS ON FILE
EUGENE REDMOND                     ADDRESS ON FILE
EUGENE ROBERTS                     ADDRESS ON FILE
EUGENE ROUSE                       ADDRESS ON FILE
EUGENE RUCKER                      ADDRESS ON FILE
EUGENE SANDERLIN                   ADDRESS ON FILE
EUGENE SPRATT                      ADDRESS ON FILE
EUGENE STIVALE                     ADDRESS ON FILE
EUGENE VAILLANCOURT                ADDRESS ON FILE
EUGENE WATTS                       ADDRESS ON FILE
EUGENE WEATHERLY                   ADDRESS ON FILE
EUGENE WHITE                       ADDRESS ON FILE
EUGENIA GUNN                       ADDRESS ON FILE
EUGENIA HANSHAW                    ADDRESS ON FILE
EUGENIA LUCAS                      ADDRESS ON FILE
EUGENIA NOCE                       ADDRESS ON FILE
EUGENIA RANSOM                     ADDRESS ON FILE
EUGENIA ZAGAMI                     ADDRESS ON FILE
EUGENIO NOBLEA                     ADDRESS ON FILE
EULA BERRY                         ADDRESS ON FILE
EULALIO RODRIGUEZ                  ADDRESS ON FILE
EULENA LINSANGAN                   ADDRESS ON FILE
EULISA MCMILLAN                    ADDRESS ON FILE
EULISES GALEAS                     ADDRESS ON FILE
EULOGIO SALAICES                   ADDRESS ON FILE
EUMEKA THOMAS                      ADDRESS ON FILE
EUN CHO                            ADDRESS ON FILE
EUNA NEWELL                        ADDRESS ON FILE
EUNICE CARLDWELL                   ADDRESS ON FILE
EUNICE CASSEUS                     ADDRESS ON FILE
EUNICE ROCHA                       ADDRESS ON FILE
EURECA ROUSE                       ADDRESS ON FILE
EURIC THOMAS                       ADDRESS ON FILE
EUROFINS QC LLC                    PO BOX 11407 DEPT 298 BIRMINGHAM AL 35246
EUROPE JAMES                       ADDRESS ON FILE
EVA ARRIAGA                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 694 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 919 of 2235

Claim Name                       Address Information
EVA BAILEY                       ADDRESS ON FILE
EVA BARLOWE                      ADDRESS ON FILE
EVA BOSELL                       ADDRESS ON FILE
EVA FRAZIER                      ADDRESS ON FILE
EVA FREELAND                     ADDRESS ON FILE
EVA HEPDING                      ADDRESS ON FILE
EVA KOERICK                      ADDRESS ON FILE
EVA LAREMEE                      ADDRESS ON FILE
EVA LOPEZ GARCIA                 ADDRESS ON FILE
EVA MOSLEY                       ADDRESS ON FILE
EVA NICHO                        ADDRESS ON FILE
EVA PLANTE                       ADDRESS ON FILE
EVA RIBBONS                      ADDRESS ON FILE
EVA RIVARD                       ADDRESS ON FILE
EVA ROBINSON                     ADDRESS ON FILE
EVA TARTAGLIONE                  ADDRESS ON FILE
EVA VALDEZ                       ADDRESS ON FILE
EVAIIH BARRETT                   ADDRESS ON FILE
EVALINA FRANK                    ADDRESS ON FILE
EVALYNN TREVINO                  ADDRESS ON FILE
EVAMARIE ANDERSON                ADDRESS ON FILE
EVAN AARON                       ADDRESS ON FILE
EVAN AMATO                       ADDRESS ON FILE
EVAN BACHMAN                     ADDRESS ON FILE
EVAN BAKER                       ADDRESS ON FILE
EVAN BARTOK                      ADDRESS ON FILE
EVAN BENDER                      ADDRESS ON FILE
EVAN BLACK                       ADDRESS ON FILE
EVAN BLYTHE                      ADDRESS ON FILE
EVAN BOWEN                       ADDRESS ON FILE
EVAN BRISCAR                     ADDRESS ON FILE
EVAN BULLARD                     ADDRESS ON FILE
EVAN BUNN                        ADDRESS ON FILE
EVAN BURT                        ADDRESS ON FILE
EVAN CARTEE                      ADDRESS ON FILE
EVAN DANCESIA                    ADDRESS ON FILE
EVAN DILLINGHAM                  ADDRESS ON FILE
EVAN DUVALL                      ADDRESS ON FILE
EVAN ELOE                        ADDRESS ON FILE
EVAN FERNANDEZ                   ADDRESS ON FILE
EVAN FLYNN                       ADDRESS ON FILE
EVAN FORSYTHE                    ADDRESS ON FILE
EVAN GASKILL                     ADDRESS ON FILE
EVAN GILES                       ADDRESS ON FILE
EVAN GILL                        ADDRESS ON FILE
EVAN GILLAND                     ADDRESS ON FILE
EVAN GUESS                       ADDRESS ON FILE
EVAN HANNER                      ADDRESS ON FILE
EVAN HARRIS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 695 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 920 of 2235

Claim Name                           Address Information
EVAN HEIDLER                         ADDRESS ON FILE
EVAN HENRY                           ADDRESS ON FILE
EVAN HIVELY                          ADDRESS ON FILE
EVAN HOLLAND                         ADDRESS ON FILE
EVAN HOUSEHOLDER                     ADDRESS ON FILE
EVAN HOWK                            ADDRESS ON FILE
EVAN HUNTER                          ADDRESS ON FILE
EVAN JACKSON                         ADDRESS ON FILE
EVAN JOHNSON                         ADDRESS ON FILE
EVAN JOHNSON                         ADDRESS ON FILE
EVAN KENNEY                          ADDRESS ON FILE
EVAN LEDER                           ADDRESS ON FILE
EVAN LOWRY                           ADDRESS ON FILE
EVAN MASSIE                          ADDRESS ON FILE
EVAN MATTHEWS                        ADDRESS ON FILE
EVAN MENDENHALL                      ADDRESS ON FILE
EVAN MIKLOSEY                        ADDRESS ON FILE
EVAN MORICI                          ADDRESS ON FILE
EVAN PARK                            ADDRESS ON FILE
EVAN PHIBBS                          ADDRESS ON FILE
EVAN PRUETT                          ADDRESS ON FILE
EVAN RESIGNA                         ADDRESS ON FILE
EVAN RHODES                          ADDRESS ON FILE
EVAN RIECK                           ADDRESS ON FILE
EVAN SANKEY                          ADDRESS ON FILE
EVAN SMITH                           ADDRESS ON FILE
EVAN SOLITRIN                        ADDRESS ON FILE
EVAN SWOBODA                         ADDRESS ON FILE
EVAN VELAZQUEZ                       ADDRESS ON FILE
EVAN WATERS                          ADDRESS ON FILE
EVAN WEST                            ADDRESS ON FILE
EVAN WOOD                            ADDRESS ON FILE
EVAN WRIGHT                          ADDRESS ON FILE
EVAN YOUNG                           ADDRESS ON FILE
EVAN YOUNG                           ADDRESS ON FILE
EVANDER CHARLES                      ADDRESS ON FILE
EVANGELICA RIVERA                    ADDRESS ON FILE
EVANGELINA CARBAJAL                  ADDRESS ON FILE
EVANGELINA CARBAJAL                  ADDRESS ON FILE
EVANGELINA DEMPSEY                   ADDRESS ON FILE
EVANGELINA MELGAR                    ADDRESS ON FILE
EVANGELISTA RODRIGUEZ                ADDRESS ON FILE
EVANISHA SPENCER                     ADDRESS ON FILE
EVANN SHELNUTT                       ADDRESS ON FILE
EVANNA TILLMAN                       ADDRESS ON FILE
EVANS CARPET CARE                    22 LAIRD WAY NEWARK OH 43055
EVANS ELDUNE                         ADDRESS ON FILE
EVANS HOLDING COMPANY FESTIVAL       GETTYSBURG ASSOCIATES, LLC WHITE REALTY COMPAN 416 S. BETHLEHEM PIKE FT.
                                     WASHINGTON PA 19034



Epiq Corporate Restructuring, LLC                                                              Page 696 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 921 of 2235

Claim Name                           Address Information
EVANS LAWN CARE LLC                  1540 WINSTEAD DR CONWAY AR 72034
EVANTE PEREZ                         ADDRESS ON FILE
EVE ARREDONDO                        ADDRESS ON FILE
EVE DORCELUS                         ADDRESS ON FILE
EVE HANSEN                           ADDRESS ON FILE
EVE HUMMEL                           ADDRESS ON FILE
EVEALICE COMPRES                     ADDRESS ON FILE
EVELIA MARTINEZ                      ADDRESS ON FILE
EVELIN HERNANDEZ                     ADDRESS ON FILE
EVELIN JIMENEZ DE LEON               ADDRESS ON FILE
EVELINA TROST                        ADDRESS ON FILE
EVELIO JOVEL                         ADDRESS ON FILE
EVELYN ADAMS                         ADDRESS ON FILE
EVELYN ALVERAZ                       ADDRESS ON FILE
EVELYN ANDUJAR                       ADDRESS ON FILE
EVELYN COCKRELL                      ADDRESS ON FILE
EVELYN COSME                         ADDRESS ON FILE
EVELYN CUNNINGHAM                    ADDRESS ON FILE
EVELYN DIAZ                          ADDRESS ON FILE
EVELYN DUBUC                         ADDRESS ON FILE
EVELYN FACISON                       ADDRESS ON FILE
EVELYN GONZALEZ                      ADDRESS ON FILE
EVELYN HARRIS                        ADDRESS ON FILE
EVELYN LIGHTHOUSE                    ADDRESS ON FILE
EVELYN MARCROM                       ADDRESS ON FILE
EVELYN NEK                           ADDRESS ON FILE
EVELYN PEREZ                         ADDRESS ON FILE
EVELYN POSEY                         ADDRESS ON FILE
EVELYN ROMERO                        ADDRESS ON FILE
EVELYN TUSLER                        ADDRESS ON FILE
EVELYN V HOLLAND                     ADDRESS ON FILE
EVELYN WHITE                         ADDRESS ON FILE
EVELYN WYMER                         ADDRESS ON FILE
EVELYNE LAURENT                      ADDRESS ON FILE
EVELYNE MERINO                       ADDRESS ON FILE
EVENFLO PLUMBING LLC                 6160 NW FAIR OAKS DR CORVALLIS OR 97330
EVEON BLACKMON                       ADDRESS ON FILE
EVER HERRERA                         ADDRESS ON FILE
EVEREST NATIONAL INSURANCE COMPANY   477 MARTINSVILLE ROAD PO BOX 830 LIBERTY CORNER NJ 07938-0830
EVERETT JUAREZ                       ADDRESS ON FILE
EVERETT MCKINNEY                     ADDRESS ON FILE
EVERETT MILLS                        ADDRESS ON FILE
EVERETT PIZARRO                      ADDRESS ON FILE
EVERETT RIVERS                       ADDRESS ON FILE
EVERETT TROTMAN                      ADDRESS ON FILE
EVERETTE JACKSON                     ADDRESS ON FILE
EVERGREEN                            PO BOX 420 GLOUCESTER VA 23061
EVERIDGE LLC                         15600 37TH AVE N STE 100 ATTN DEPOSITS PLYMOUTH MN 55446
EVERLYN CONNER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 697 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                Page 922 of 2235

Claim Name                               Address Information
EVERSOURCE                               CT ELEC ACCTS STARTING WITH 51 PO BOX 56002 BOSTON MA 02205
EVERSOURCE                               CT GAS ACCTS STARTING WITH 57 PO BOX 56004 BOSTON MA 02205
EVERSOURCE                               PO BOX 56003 BOSTON MA 02205
EVERSOURCE                               107 SELDEN ST BERLIN CT 06037
EVERSOURCE GAS OF MA                     PO BOX 2025 SPRINGFIELD MA 01102
EVERTON JAMIESON                         ADDRESS ON FILE
EVERYTHING AND ANYTHING                  8 BOOKER CIR NEW CASTLE DE 19720
EVET ALLEN                               ADDRESS ON FILE
EVETTE PALO                              ADDRESS ON FILE
EVEY SATTERFIELD                         ADDRESS ON FILE
EVGENIA AMELINA                          ADDRESS ON FILE
EVIAN BUTLER                             ADDRESS ON FILE
EVIE MCCOMBS                             ADDRESS ON FILE
EVIE MONTALVO                            ADDRESS ON FILE
EVILIN PEREZ                             ADDRESS ON FILE
EVIN EXPOSITO                            ADDRESS ON FILE
EVINN WATSON                             ADDRESS ON FILE
EVITA STOVER                             ADDRESS ON FILE
EVON DAWKINS                             ADDRESS ON FILE
EVONA VANELLI                            ADDRESS ON FILE
EVONNA GUILLAUME                         ADDRESS ON FILE
EVONNE ROOKS                             ADDRESS ON FILE
EVONTE WRIGHT                            ADDRESS ON FILE
EXAMWORKS INC                            3280 PEACHTREE RD NE STE 2625 ATLANTA GA 30305
EXCEA BENDER                             ADDRESS ON FILE
EXCEL MECHANICAL SYSTEMS INC             1201 W LEHIGH PL ENGLEWOOD CO 80110
EXECUTIVE LANDSCAPING                    PO BOX 11487 PENSACOLA FL 32524
EXECUTIVE SAFE AND SECURITY CORPORATION 10722 EDISON CT RANCHO CUCAMONGA CA 91730
EXPEDITO CAMACHO                         ADDRESS ON FILE
EXPERIENCE OUR CITY                      PO BOX 278 ELKHORN NE 68022
EXPERIS US INC                           29973 NETWORK PLACE CHICAGO IL 60673-1299
EXPRESS SERVICES INC                     PO BOX 535434 ATLANTA GA 30353
EXPRESS STEAMWAY CARPET CLEANING         4276 WELLINGTON DR PACE FL 32571
EXSADRIAUN ARTIS                         ADDRESS ON FILE
EXTERIOR MEDICS INC                      7540 ACCOTINK PARK ROAD SPRINGFIELD VA 22150
EXTERIOR PRO WASH                        654 MARION COUNTY 8107 PEEL AR 72668
EXTRA DUTY SOLUTIONS                     PO BOX 60479 CHARLOTTE NC 28260
EXTRA DUTY SOLUTIONS SEACOAST BUS FUND   PO BOX 60479 CHARLOTTE NC 28260
EXTREME CARPET AND TILE CLNG INC         138 NORTHCREST AVE BUFFALO NY 14225
EXTREME REACH SERVICES GROUP LLC         28540 NETWORK PLACE CHICAGO IL 60673
EXTREME WINDOW CLEAN LLC                 PO BOX 4022 MILTON FL 32572
EYAS ABDUL-FATTAH                        ADDRESS ON FILE
EYLIN CONTRERAS                          ADDRESS ON FILE
EYMEE TORRES                             ADDRESS ON FILE
EYMI FLORES-MORENO                       ADDRESS ON FILE
EYORNA GORDON                            ADDRESS ON FILE
EZ CLEAN POWER WASHING LLC               10124 W CHIPMAN RD TOLLESON AZ 85353
EZCATER LLC                              40 WATER ST 5 BOSTON MA 02109-3604
EZEKEIL STUBBS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 698 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 923 of 2235

Claim Name                              Address Information
EZEKIEL BASKERVILLE                    ADDRESS ON FILE
EZEKIEL DRAPER                         ADDRESS ON FILE
EZEKIEL MASCUILLI                      ADDRESS ON FILE
EZEKIEL ROBERTS                        ADDRESS ON FILE
EZEKIEL SMITH                          ADDRESS ON FILE
EZEKIEL TERRY                          ADDRESS ON FILE
EZEKIEL THOMAS                         ADDRESS ON FILE
EZEKIEL THOMPSON                       ADDRESS ON FILE
EZEKIEL WHITE                          ADDRESS ON FILE
EZEKIEL WRIGHT                         ADDRESS ON FILE
EZELL COLLINS                          ADDRESS ON FILE
EZEQUIEL CRUZ-LOPEZ                    ADDRESS ON FILE
EZEQUIEL GREO                          ADDRESS ON FILE
EZEQUIEL RIVERA                        ADDRESS ON FILE
EZRA CHEELY                            ADDRESS ON FILE
EZRA LOPEZ                             ADDRESS ON FILE
EZRA ROADMAN                           ADDRESS ON FILE
EZRA TORRES                            ADDRESS ON FILE
EZRA WILLIAMS                          ADDRESS ON FILE
EZZAT AZIZ                             ADDRESS ON FILE
F N WHOLESALE LIGHTING SUPPLY LLC      44 KINGSTON DR 116 DALEVILLE VA 24083
FABAIN MCELROY                         ADDRESS ON FILE
FABIAN BROWN                           ADDRESS ON FILE
FABIAN CALHOUN                         ADDRESS ON FILE
FABIAN EZEOBI                          ADDRESS ON FILE
FABIAN HIDALGO                         ADDRESS ON FILE
FABIAN MORALES                         ADDRESS ON FILE
FABIAN SCALES                          ADDRESS ON FILE
FABIAN SIMMONS                         ADDRESS ON FILE
FABIANA GIMENEZ                        ADDRESS ON FILE
FABIANA LOPES                          ADDRESS ON FILE
FABIANA MACHADO                        ADDRESS ON FILE
FABIANO BROTHERS INC                   1885 BEVANDA CT BAY CITY MI 48706
FABICARLYS BATISTA                     ADDRESS ON FILE
FABIENNE GUSTAVE                       ADDRESS ON FILE
FABIOLA CAMARA DE TELLEZ               ADDRESS ON FILE
FABIOLA SANTOS                         ADDRESS ON FILE
FABRICE TEXEIRA                        ADDRESS ON FILE
FABRYCE JACOBS                         ADDRESS ON FILE
FACILITIES MANAGEMENT GROUP OF MICHIGAN 553 E JEFFERSON DETROIT MI 48226
FACILITY MAINTENANCE USA               7601 E 88TH PLACE BUILDING 3 INDIANAPOLIS IN 46256
FADHIL WINFIELD                        ADDRESS ON FILE
FADI AFIF                              ADDRESS ON FILE
FADI SARSAM                            ADDRESS ON FILE
FADY SHEADEH                           ADDRESS ON FILE
FAEGRE BAKER DANIELS LLP               PO BOX 1450 NW6139 MINNEAPOLIS MN 55485
FAHED AMER SALEH                       ADDRESS ON FILE
FAHEEM MAHMUD                          ADDRESS ON FILE
FAHEEM MEMON                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 699 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 924 of 2235

Claim Name                          Address Information
FAHRENHEIT PLUMBING                 PO BOX 520142 LONGWOOD FL 32752
FAIDES ZILEMBA                      ADDRESS ON FILE
FAIRFAX COUNTY HEALTH DEPARTMENT    10777 MAIN ST SUITE 100 ENVIROMENTAL HEALTH FAIRFAX VA 22030
FAIRFAX WATER                       PO BOX 71076 CHARLOTTE NC 28272-1076
FAIRFIELD INCOME TAX                701 WESSEL DRIVE FAIRFIELD OH 45014
FAIRVIEW HEIGHTS 881 INC            PO BOX 82565 DEPT CODE SILF0881 GOLETA CA 93118
FAISA HACKNEY                       ADDRESS ON FILE
FAISAL MANDILY                      ADDRESS ON FILE
FAITH ALDERMAN                      ADDRESS ON FILE
FAITH ANDERSON                      ADDRESS ON FILE
FAITH ANNE BABSON                   ADDRESS ON FILE
FAITH BANKS                         ADDRESS ON FILE
FAITH BARFIELD                      ADDRESS ON FILE
FAITH BEECH                         ADDRESS ON FILE
FAITH BIGOTTI                       ADDRESS ON FILE
FAITH BILLINGSLEY                   ADDRESS ON FILE
FAITH BISHOP                        ADDRESS ON FILE
FAITH BRIGGS                        ADDRESS ON FILE
FAITH BURNS                         ADDRESS ON FILE
FAITH BURNS                         ADDRESS ON FILE
FAITH CAGLE                         ADDRESS ON FILE
FAITH CANNON                        ADDRESS ON FILE
FAITH CHRISTLEY                     ADDRESS ON FILE
FAITH COOK                          ADDRESS ON FILE
FAITH COOPER                        ADDRESS ON FILE
FAITH DAWSON                        ADDRESS ON FILE
FAITH DUDLEY                        ADDRESS ON FILE
FAITH FEDORIW                       ADDRESS ON FILE
FAITH FEIDNER                       ADDRESS ON FILE
FAITH FINFROCK                      ADDRESS ON FILE
FAITH GRAY                          ADDRESS ON FILE
FAITH GROVE                         ADDRESS ON FILE
FAITH GUNDERSON                     ADDRESS ON FILE
FAITH GUNTER                        ADDRESS ON FILE
FAITH HADEL                         ADDRESS ON FILE
FAITH HENDERSON                     ADDRESS ON FILE
FAITH HILL                          ADDRESS ON FILE
FAITH HOWARD                        ADDRESS ON FILE
FAITH JACKSON                       ADDRESS ON FILE
FAITH JOHNSON                       ADDRESS ON FILE
FAITH JONES                         ADDRESS ON FILE
FAITH KUHL                          ADDRESS ON FILE
FAITH LASTINGER                     ADDRESS ON FILE
FAITH LEWIS                         ADDRESS ON FILE
FAITH LIMPERT                       ADDRESS ON FILE
FAITH LOCKETT                       ADDRESS ON FILE
FAITH MCCUBBINS                     ADDRESS ON FILE
FAITH MCNEW                         ADDRESS ON FILE
FAITH OLSON                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 700 OF 2008
                                              RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 925 of 2235

Claim Name                          Address Information
FAITH PADDON                        ADDRESS ON FILE
FAITH PETERS                        ADDRESS ON FILE
FAITH REID                          ADDRESS ON FILE
FAITH REWIS                         ADDRESS ON FILE
FAITH RULE                          ADDRESS ON FILE
FAITH SHARP                         ADDRESS ON FILE
FAITH SNEED                         ADDRESS ON FILE
FAITH SPONAUGLE                     ADDRESS ON FILE
FAITH SPRINGS                       ADDRESS ON FILE
FAITH STAPLETON                     ADDRESS ON FILE
FAITH THOMAS                        ADDRESS ON FILE
FAITH VON HANDORF                   ADDRESS ON FILE
FAITH WAMSLEY                       ADDRESS ON FILE
FAITH WHITTED                       ADDRESS ON FILE
FAITH WILLIAMS                      ADDRESS ON FILE
FAITH WILLIAMS                      ADDRESS ON FILE
FAITH YARBROUGH                     ADDRESS ON FILE
FAITH YOUNG                         ADDRESS ON FILE
FAITH ZINK                          ADDRESS ON FILE
FAITHLYN QUINONES-MORRISON          ADDRESS ON FILE
FAKEEM HAYES                        ADDRESS ON FILE
FALCOR BLYTH                        ADDRESS ON FILE
FALESA WATSON                       ADDRESS ON FILE
FALESHA LEWIS                       ADDRESS ON FILE
FALICIA MIRANDA                     ADDRESS ON FILE
FALLISU OWUSU                       ADDRESS ON FILE
FALLON AMES                         ADDRESS ON FILE
FALLON BRANDES                      ADDRESS ON FILE
FALLON BRANUM                       ADDRESS ON FILE
FALLON FRICKE                       ADDRESS ON FILE
FALLON PAYNE                        ADDRESS ON FILE
FALLON WILLIAMS                     ADDRESS ON FILE
FALLYN CORBETT                      ADDRESS ON FILE
FALON ARMSTRONG                     ADDRESS ON FILE
FALON HILL                          ADDRESS ON FILE
FALON MORIN                         ADDRESS ON FILE
FALONA PARKER                       ADDRESS ON FILE
FALSE ALARM REDUCTION UNIT          600 301 BLVD W STE 202 FALSE ALARM REDUCTION UNIT BRADENTON FL 34205
FALSE ALARM REDUCTION UNIT OF       PRINCE GEORGES COUNTY PO BOX 75888 BALTIMORE MD 21275
FALYNN ARSLAN                       ADDRESS ON FILE
FAMILY FROZEN FOODS INC             5703 TELEPHONE RD PASCAGOULA MS 39567
FAMILY HEATING AND COOLING CO INC   519 WEST 2ND STREET GAYLORD MI 49735
FAMILY SUPPORT PAYMENT CENTER       P O BOX 109001 JEFFERSON CITY MO 65110
FANNY AVALOS                        ADDRESS ON FILE
FANNY GORDON                        ADDRESS ON FILE
FANNY MERINO                        ADDRESS ON FILE
FANTACY BRYANT                      ADDRESS ON FILE
FANTASIA BUTLER                     ADDRESS ON FILE
FANTASIA KING                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 701 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                        Page 926 of 2235

Claim Name                         Address Information
FANTASIA POWELL                    ADDRESS ON FILE
FANTAYJA MARTIN                    ADDRESS ON FILE
FANTAZIA FUENTES                   ADDRESS ON FILE
FANTINE RABIER                     ADDRESS ON FILE
FANUS NEGUSE                       ADDRESS ON FILE
FAOUZIA FERDAOUSSI                 ADDRESS ON FILE
FARAH GRIFFIN                      ADDRESS ON FILE
FARAJI COBB                        ADDRESS ON FILE
FARD MACK                          ADDRESS ON FILE
FARES GHAWI                        ADDRESS ON FILE
FARHANA SHIFA                      ADDRESS ON FILE
FARHANUL ISLAM                     ADDRESS ON FILE
FARHYN DENTON                      ADDRESS ON FILE
FARID FAIRFAX LLC                  9479 SILVER KING CRT STE A FAIRFAX CITY VA 22031
FARID OUMOUS                       ADDRESS ON FILE
FARIHA KHAN                        ADDRESS ON FILE
FARLEY WATTS                       ADDRESS ON FILE
FARMERS MARKET COLLINSVILLE        128 ST LOUIS RD COLLINSVILLE FARMERS MARKET COLLINSVILLE IL 62234
FARMINGTON HILLS POLICE DEPT       31655 W ELEVEN MILE RD FARMINGTON HILL MI 48336
FARNAM GHAZY                       ADDRESS ON FILE
FARRAH BEVENS                      ADDRESS ON FILE
FARRAH LOWE                        ADDRESS ON FILE
FARRAH MCCLUNG                     ADDRESS ON FILE
FARRAH TALERICO                    ADDRESS ON FILE
FARRELL LOCKE                      ADDRESS ON FILE
FARRMONT REALTY GROUP INC AMO      2633 E INDIAN SCHOOL RD STE 130 PHOENIX AZ 85016
FARRUWKH SMITH                     ADDRESS ON FILE
FASHAE WILSON                      ADDRESS ON FILE
FAST TRACK URGENT CARE WEST        3301 W GANDY BLVD TAMPA FL 33611
FASTSIGNS                          1307 12TH STREET COLUMBUS IN 47201
FATEIN NIMER                       ADDRESS ON FILE
FATHERS PRODUCE INC                3 BETHLEHEM CT DELMAR NY 12054
FATIMA AHMAD                       ADDRESS ON FILE
FATIMA BADSHAH                     ADDRESS ON FILE
FATIMA JALLOH                      ADDRESS ON FILE
FATIMA JONES                       ADDRESS ON FILE
FATIMA WILLIAMS                    ADDRESS ON FILE
FATIMAH DAVIS                      ADDRESS ON FILE
FATIMATA SY                        ADDRESS ON FILE
FATIS HILLIARD                     ADDRESS ON FILE
FATMA GUMUS                        ADDRESS ON FILE
FATOU DIALLO                       ADDRESS ON FILE
FATOU SY                           ADDRESS ON FILE
FATOUMATA SENE                     ADDRESS ON FILE
FATOUMATA SOUMARE                  ADDRESS ON FILE
FAUQUIER COUNTY PUBLIC SCHOOLS     320 HOSPITAL DR STE 39 WARRENTON VA 20186
FAUQUIER COUNTY SCHOOL BOARD       320 HOSPITAL DR STE 39 WARRENTON VA 20186
FAUSTINO FLORES                    ADDRESS ON FILE
FAUSTINO VILLARREAL                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 702 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 927 of 2235

Claim Name                           Address Information
FAUSTO OLEA                          ADDRESS ON FILE
FAVIAN CANCEL                        ADDRESS ON FILE
FAVIANA PADILLA ROMERO               ADDRESS ON FILE
FAVIO ALMONTE                        ADDRESS ON FILE
FAWN HALL                            ADDRESS ON FILE
FAWN STEVENSON                       ADDRESS ON FILE
FAY WEST GLASS CO                    365 S MT VERNON AVE UNIONTOWN PA 15401
FAYAUNA LIPSEY                       ADDRESS ON FILE
FAYE HARNESS                         ADDRESS ON FILE
FAYETTE COUNTY                       PO BOX 70 TAX COMMISSIONER FAYETTEVILLE GA 30214
FAYETTE COUNTY HEALTH DEPT           140 STONEWALL AVE W STE 200 FAYETTEVILLE GA 30214
FAYETTE COUNTY WATER SYSTEM          PO BOX 190 FAYETTEVILLE GA 30214
FAYETTE GARRISON                     ADDRESS ON FILE
FAYETTEVILLE PBLC WRKS COMMSSN       955 OLD WILMINGTON RD FAYETTEVILLE NC 28301
FAYETTEVILLE PBLC WRKS COMMSSN       PO BOX 7000 FAYETTEVILLE NC 28302
FAYTH PURVIS                         ADDRESS ON FILE
FAYTHE ANDERSON                      ADDRESS ON FILE
FCPS                                 PO BOX 55570 LEXINGTON KY 40555-5570
FCPT HOLDINGS                        591 REDWOOD HWY STE 3215 MILL VALLEY CA 94941
FCPT HOLDINGS LLC                    C/O THOMPSON COBURN LLP ATTN LAUREN NEWMAN 55 E MONROE ST, 37TH FL CHICAGO IL
                                     60603
FCPT HOLDINGS LLC                    941 REDWOODS HWY, STE 3215 MILL VALLEY CA 91941
FCPT HOLDINGS, LLC                   MICHAEL J. DONLAN, ESQ. VERRILL DANA, LLP ONE PORTLAND SQUARE PORTLAND ME
                                     04101-4054
FCPT HOLDINGS, LLC                   591 REDWOOD HIGHWAY STE 1150 MILL VALLEY CA 94941
FE MORAN SECURITY SOLUTIONS          201 W UNIVERSITY AVE CHAMPAIGN IL 61820
FEB DISTRIBUTING CO INC              PO BOX 10140 GULFPORT MS 39505
FEB REALTY MEBANE LLC                ATTN: SCOTT BOND 93 WITCH HAZEL ROAD SHELBURNE VT 05482
FECHTEL BEVERAGE SALES INC           425 W ELM ST JEFFERSON CITY MO 65101
FEDALE RICHARDSON                    ADDRESS ON FILE
FEDERAL CLEANING CONTRACTORS         PO BOX 518 MANASQUAN NJ 08736
FEDERAL HEATH SIGN                   1128 BEVILLE ROAD SUITE E DAYTONA BEACH FL 32114
FEDERAL HEATH SIGN COMPANY LLC       DEPT 41283 PO BOX 650823 DALLAS TX 75265
FEDERAL REALTY INVESTMENT TRUST      ATTN: LEGAL DEPARTMENT STE 500 4800 HAMPDEN LANE BETHESDA MD 20814
FEDERAL REALTY INVESTMENT TRUST      1626 EAST JEFFERSON STREET ROCKVILLE MD 20852
FEDERAL REALTY INVESTMENT TRUST      909 ROSE AVENUE STE 200 NORTH BETHESDA MD 20852
FEDERAL REALTY INVESTMENT TRUST      ALBERT M. BOWER, ESQ. GRAND RIVER LAW, PLC 337 DOGWOOD AVE., NE ADA MI 49301
FEDERAL REALTY PARTNERS LP           STEPHEN J. WHELAN, ESQ. BREGMAN, BERBERT, SCHWARTZ & GILDAY 7315 WISCONSIN
                                     AVE., SUITE 800 WEST BETHESDA MD 20814
FEDERICO BURGOS                      ADDRESS ON FILE
FEDERICO VILLARREAL                  ADDRESS ON FILE
FEDEX FREIGHT                        DEPT CH PO BOX 10306 PALATINE IL 60055
FEDEX GROUND                         PO BOX 371461 PITTSBURGH PA 15250
FEDEX GROUND INC                     PO BOX 371461 PITTSBURGH PA 15250
FEDWAY ASSOCIATES INC                P O BOX 519 56 HACKENSACK AVENUE KEARNY NJ 70320
FEHMI RAMADANI                       ADDRESS ON FILE
FEI-LIN MONTIJO                      ADDRESS ON FILE
FEINER LAWNS INC                     1325 RICHWOOD CIR ROCKLEDGE FL 32955
FELECIA BAILEY                       ADDRESS ON FILE
FELECIA STROTHEIDE                   ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                              Page 703 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 928 of 2235

Claim Name                        Address Information
FELECIA THOMAS                    ADDRESS ON FILE
FELECIA TYLER                     ADDRESS ON FILE
FELECIA WYATT                     ADDRESS ON FILE
FELECITY COX                      ADDRESS ON FILE
FELEKECH GETACHEW                 ADDRESS ON FILE
FELESHA RASH                      ADDRESS ON FILE
FELEXUS GARDNER                   ADDRESS ON FILE
FELICIA ADEBAYO                   ADDRESS ON FILE
FELICIA ANDRUS                    ADDRESS ON FILE
FELICIA APPICELLI                 ADDRESS ON FILE
FELICIA BASS                      ADDRESS ON FILE
FELICIA BENEZRA                   ADDRESS ON FILE
FELICIA BOONE                     ADDRESS ON FILE
FELICIA BOWMAN                    ADDRESS ON FILE
FELICIA BROSSMAN                  ADDRESS ON FILE
FELICIA BURKETT                   ADDRESS ON FILE
FELICIA BURNS                     ADDRESS ON FILE
FELICIA BUTLER                    ADDRESS ON FILE
FELICIA CHAPMAN                   ADDRESS ON FILE
FELICIA CRAWFORD                  ADDRESS ON FILE
FELICIA CRAWFORD                  ADDRESS ON FILE
FELICIA CUNNINGHAM                ADDRESS ON FILE
FELICIA DIIORIO                   ADDRESS ON FILE
FELICIA FAIL                      ADDRESS ON FILE
FELICIA FOWLER                    ADDRESS ON FILE
FELICIA GAGNIER                   ADDRESS ON FILE
FELICIA GARCIA                    ADDRESS ON FILE
FELICIA GIBSON                    ADDRESS ON FILE
FELICIA GRAY                      ADDRESS ON FILE
FELICIA HENDERSON                 ADDRESS ON FILE
FELICIA HUNTER                    ADDRESS ON FILE
FELICIA HURLEY                    ADDRESS ON FILE
FELICIA KRAH                      ADDRESS ON FILE
FELICIA LABONTE                   ADDRESS ON FILE
FELICIA LANGSTON                  ADDRESS ON FILE
FELICIA LOCKWOOD                  ADDRESS ON FILE
FELICIA LOVETTE                   ADDRESS ON FILE
FELICIA MANGHAM                   ADDRESS ON FILE
FELICIA MONTEZ                    ADDRESS ON FILE
FELICIA MORRIS                    ADDRESS ON FILE
FELICIA OTTS                      ADDRESS ON FILE
FELICIA PARKER                    ADDRESS ON FILE
FELICIA PATRICK                   ADDRESS ON FILE
FELICIA RAUDENBUSH                ADDRESS ON FILE
FELICIA RAYBORN                   ADDRESS ON FILE
FELICIA ROBINSON                  ADDRESS ON FILE
FELICIA ROWLAND                   ADDRESS ON FILE
FELICIA SANDERS                   ADDRESS ON FILE
FELICIA SMITH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 704 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 929 of 2235

Claim Name                          Address Information
FELICIA TANNEHILL                   ADDRESS ON FILE
FELICIA TERRANA                     ADDRESS ON FILE
FELICIA WALLACE                     ADDRESS ON FILE
FELICIA WEBB                        ADDRESS ON FILE
FELICIA WILLETTE                    ADDRESS ON FILE
FELICIA WILSON                      ADDRESS ON FILE
FELICIA YATES                       ADDRESS ON FILE
FELICIA ZIEMBA                      ADDRESS ON FILE
FELICIANO GUERRERO                  ADDRESS ON FILE
FELICIANO PENA                      ADDRESS ON FILE
FELICITA DRAINE                     ADDRESS ON FILE
FELICITAS URIETA                    ADDRESS ON FILE
FELICITEE GERBER                    ADDRESS ON FILE
FELICITY BROWN                      ADDRESS ON FILE
FELICITY HERNANDEZ                  ADDRESS ON FILE
FELICITY MCMAHON                    ADDRESS ON FILE
FELICITY ROSS                       ADDRESS ON FILE
FELICITY YADON                      ADDRESS ON FILE
FELINA ADIER                        ADDRESS ON FILE
FELIPE ALDACO                       ADDRESS ON FILE
FELIPE DE JESUS TORRES MORA         ADDRESS ON FILE
FELIPE DE LA CRUZ                   ADDRESS ON FILE
FELIPE FLORES                       ADDRESS ON FILE
FELIPE GUTIERREZ                    ADDRESS ON FILE
FELIPE HERNANDEZ                    ADDRESS ON FILE
FELIPE LABRADA                      ADDRESS ON FILE
FELIPE MORAN                        ADDRESS ON FILE
FELIPE PHILLIPS                     ADDRESS ON FILE
FELIPE VARGAS                       ADDRESS ON FILE
FELISHA EARNEST                     ADDRESS ON FILE
FELISHA KNIGHT                      ADDRESS ON FILE
FELISHA MCCOSTLIN                   ADDRESS ON FILE
FELISHA SWABY                       ADDRESS ON FILE
FELISHA VASIL                       ADDRESS ON FILE
FELIX CONWAY                        ADDRESS ON FILE
FELIX COX                           ADDRESS ON FILE
FELIX DIAZ                          ADDRESS ON FILE
FELIX FERNANDEZ                     ADDRESS ON FILE
FELIX LOPEZ                         ADDRESS ON FILE
FELIX MEDINA                        ADDRESS ON FILE
FELIX MESIDOR                       ADDRESS ON FILE
FELIX PIANA                         ADDRESS ON FILE
FELIX SAGASTUME                     ADDRESS ON FILE
FELIX SANCHEZ                       ADDRESS ON FILE
FELIX SANTIAGO                      ADDRESS ON FILE
FELIX SANTIAGO                      ADDRESS ON FILE
FELIX TORRES                        ADDRESS ON FILE
FELLICIA COVEY                      ADDRESS ON FILE
FELLOWS LABRIOLA LLP                225 PEACHTREE ST NE STE 2300 ATLANTA GA 30303



Epiq Corporate Restructuring, LLC                                                           Page 705 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                             Page 930 of 2235

Claim Name                             Address Information
FELROK II, INC.                        ATTN: SERGIO ROK C/O ROK ENTERPRISES INC. 48 E. FLAGLER STREET, PH 105 MIAMI
                                       FL 33131
FENDY FILS                             ADDRESS ON FILE
FERAH SEMIZ                            ADDRESS ON FILE
FERANDO DAVIS                          ADDRESS ON FILE
FERDINAND ANDERSON                     ADDRESS ON FILE
FERDINAND COLON                        ADDRESS ON FILE
FERDOUS JAHAN                          ADDRESS ON FILE
FERGUSON MASONRY                       P O BOX 493 COBBS CREEK VA 23035
FERLEY AROCA SIERRRA                   ADDRESS ON FILE
FERMAN MCCLENDON                       ADDRESS ON FILE
FERMIN LAKE                            ADDRESS ON FILE
FERNANDO ALVAREZ                       ADDRESS ON FILE
FERNANDO ELIZONDO ARELLANO             ADDRESS ON FILE
FERNANDO MENDOZA                       ADDRESS ON FILE
FERNANDO MENDOZA                       ADDRESS ON FILE
FERNANDO MIRANDA                       ADDRESS ON FILE
FERNANDO MORALES                       ADDRESS ON FILE
FERNANDO NOLBERTO                      ADDRESS ON FILE
FERNANDO OLAN                          ADDRESS ON FILE
FERNANDO ORTIZ                         ADDRESS ON FILE
FERNANDO ORTIZ SALAS                   ADDRESS ON FILE
FERNANDO REYES                         ADDRESS ON FILE
FERNANDO SANTOS PEREIRA                ADDRESS ON FILE
FERNANDO SOUCHET                       ADDRESS ON FILE
FERNANDO TEJADA                        ADDRESS ON FILE
FESTUS OZIEGBE                         ADDRESS ON FILE
FEVEN TEFERIE                          ADDRESS ON FILE
FGKR LLC                               D/B/A PROVIDENCE COMMERCIAL REAL ESTATE ATTN JAY COBBLE BROKER PO BOX 2568
                                       KNOXVILLE TN 37901
FI COMPANIES                           3150 BORDENTOWN AVE OLD BRIDGE NJ 08857
FIBRENEW UPSTATE LEATHER & VINYL       131 BRIGHTON CIRCLE EASLEY SC 29642
REPAIRS
FIDEL MORALES-GARCIA                   ADDRESS ON FILE
FIDELINA GONZALEZ                      ADDRESS ON FILE
FIDELIS EYO                            ADDRESS ON FILE
FIDELITY INVESTMENTS INSTITUTIONAL     OPERATIONS COMPANY INC 100 CROSBY PARKWAY KC1G COVINGTON KY 41015
FIDELITY NATIONAL TITLE INSURANCE CO   4111 EXECUTIVE PKWY STE 304 NATIONAL COMMERCIAL SERVICES WESTERVILLE OH 43081
FIDENCIO HANDYMAN SERVICE              207 PARKVIEW RD SEBRING FL 33870
FIDENCIO RODRIGUEZ                     ADDRESS ON FILE
FIELDEN LISLE                          ADDRESS ON FILE
FIELDSTONE LANDSCAPES                  KONTZ LANDSCAPING PO BOX 635 YARDLEY PA 19067
FIFTH THIRD BANK                       38 FOUNTAIN SQUARE PLAZA CINCINNATI OH 45263
FIFTH THIRD BANK                       ATTN: JACQUELINE GUY 38 FOUNTAIN SQUARE PLAZA CINCINNATI OH 45263
FILESHA BRICKMAN                       ADDRESS ON FILE
FILIPA SOUSA                           ADDRESS ON FILE
FILIPPO FRANCAVILLA                    ADDRESS ON FILE
FILS-OLVA AUGUSTE                      ADDRESS ON FILE
FILTREX SERVICE GROUP INC              1623 E APACHE STREET TULSA OK 74106
FILZAH MAWYAH                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 706 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 931 of 2235

Claim Name                               Address Information
FINANCE COMMISSIONER CITY OF NEW YORK    P O BOX 4199 CHURCH STREET STATION NEW YORK NY 10261
FINANCE OFFICER WARREN CO SCHOOLS        WARREN CO SCHOOLS OCCUP TAX PO BOX 890947 CHARLOTTE NC 28289
FINANCIAL ACCOUNTS SERVICES TEAM INC     PO BOX 11567 8300 KINGSTON PIKE KNOXVILLE TN 37939
FINANCIAL INFORMATION TECHNOLOGIES INC   ATTN CHAD HARDWICK 4720 W CYPRESS ST TAMPA FL 33607
FINDLAY CITY INCOME TAX                  PO BOX 862 FINDLAY OH 45839-0862
FINE FINISH CONTRACTING                  4080 WOOD GLEN TRACE ORANGE BEACH AL 36561
FINE WINE & GOOD SPIRITS                 3084 EMRICK BLVD BETHLEHEM PA 18020
FINE WINE & GOOD SPIRITS 0621            1101 WOODLAND RD WYOMISSING PA 19610
FINE WINE & GOOD SPIRITS 0901            1547 BETHLEHEM PIKE HATFIELD PA 19440
FINE WINE & GOOD SPIRITS 0928            118 N FLOWERS MILL RD LANGHORNE PA 19047
FINE WINE & GOOD SPIRITS 0932            1115 N MAIN ST WARRINGTON PA 18976
FINE WINE & GOOD SPIRITS 0940            855B PENNSYLVANIA BLVD FEASTERVILLE PA 19053
FINE WINE & GOOD SPIRITS 1702            5720 SHAFFER RD DUBOIS PA 15801
FINE WINE & GOOD SPIRITS 2310            149 BALTIMORE PIKE SPRINGFIELD PA 19064
FINE WINE & GOOD SPIRITS 2501            7200 PEACH ST ERIE PA 16509
FINE WINE & GOOD SPIRITS 2801            987 WAYNE AVE CHAMBERSBURG PA 17201
FINE WINE & GOOD SPIRITS 3502            1512 SCRANTON CARBONDALE HWY DICKSON CITY PA 18508
FINE WINE & GOOD SPIRITS 3524            2571 SHOPPES BLVD MOOSIC PA 18507
FINE WINE & GOOD SPIRITS 3616            1190 DILLERVILLE RD LANCASTER PA 17601
FINE WINE & GOOD SPIRITS 3626            2350 LINCOLN HWY EAST STE 55 LANCASTER PA 17602
FINE WINE & GOOD SPIRITS 3707            2034 W STATE ST NEW CASTLE PA 16101
FINE WINE & GOOD SPIRITS 3901            1516 N CEDAR CREST BLVD ALLENTOWN PA 18104
FINE WINE & GOOD SPIRITS 3925            2560 MACARTHUR RD WHITEHALL PA 18052
FINE WINE & GOOD SPIRITS 4110            1939 E 3RD ST WILLIAMSPORT PA 17701
FINE WINE & GOOD SPIRITS 4506            1060 N 9TH ST STROUDSBURG PA 18360
FINE WINE & GOOD SPIRITS 4641            1839 EAST RIDGE PIKE STE 50 ROYERSFORD PA 19468
FINE WINE & GOOD SPIRITS 5103            2238 WASHINGTON AVE PHILADELPHIA PA 19146
FINE WINE & GOOD SPIRITS 6705            2075 SPRINGWOOD RD UNIT 30 YORK PA 17403
FINE WINE AND GOOD SPIRITS               1234 MILLERSVILLE PIKE LANCASTER PA 17603
FINE WINE AND GOOD SPIRITS               137 E MAIN ST LOCK HAVEN PA 17745
FINE WINE AND GOOD SPIRITS 3206          475 FRANKLIN S STE 5 INDIANA PA 15701
FINIS GASTON                             ADDRESS ON FILE
FINN TORPY                               ADDRESS ON FILE
FIONA HODGES                             ADDRESS ON FILE
FIONA LIU                                ADDRESS ON FILE
FIONA SHELLER                            ADDRESS ON FILE
FIORELA GOMEZ                            ADDRESS ON FILE
FIRE PREVENTION                          2 KILMER AVE TAUNTON MA 02780
FIRE PREVENTION DIVISION                 635 WOODLAND AVE STE 2103 KANSAS CITY MO 64106
FIRE RECOVERY USA LLC                    PO BOX 935667 ATLANTA GA 31193-5667
FIRE TEC INC                             1002 WILLIAM BLOUNT DRIVE MARYVILLE TN 37801
FIREHOUSE LOCK AND KEY                   4664 HWY 90 MARIANNA FL 32446
FIREMANS FUND INSURANCE COMPANY          777 SAN MARIN DR 2160 NOVATO CA 94945
FIREPROOFING CORPORATION OF AMERICA      347 WEST 36TH STREET NEW YORK NY 10018
FIRMEX CORP                              110 SPADINA AVE STE 700 TORONTO ON M5V 2K4 CANADA
FIRST AID AND SAFETY PATROL              PO BOX 108 LEBANON PA 17042
FIRST CALL LOCK AND DOOR                 1305-A FRANCIS AVE HALETHORPE MD 21227
FIRST CALL LOCK AND DOOR                 310 COMAL ST BLDG A STE 301 AUSTIN TX 78702
FIRST CHOICE LOCKSMITH                   334 E 59 ST NEW YORK NY 10022



Epiq Corporate Restructuring, LLC                                                                   Page 707 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                 Service List
                                                                              Page 932 of 2235

Claim Name                            Address Information
FIRST CHOICE REPORTING SERVICES INC   PO BOX 865039 ORLANDO FL 32886
FIRST CITY REPAIRS GROUP INC          2 S PAXTON DR SAVANNAH GA 31406
FIRST COMMONWEALTH                    ATTN: ALICIA BEINHAUER PO BOX 400 INDIANA PA 15701-0400
FIRST COMMONWEALTH BANK               437 GRANT STREET, SUITE 1600 PITTSBURGH PA 15219
FIRST DATA SERVICES LLC               5775 DTC BLVD STE 100N GREENWOOD VILLAGE CO 80111-3209
FIRST FUNDS LLC                       240 W 35TH ST, 14TH FL NEW YORK NY 10001-2506
FIRST HORIZON BANK                    F/K/A FIRST TENNESSEE BANK NA 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ
                                      85255-5687
FIRST NATIONAL BANK OF                LITCHFIELD ATTN: CONNIE BECK ONE NORTH SHORE CENTER PITTSBURGH PA 15212
FIRST NATIONAL BANK OF LITCHFIELD     324 NORTH STATE ST LITCHFIELD IL 62056
FIRST ORDER PROPERTY MANAGEMENT       & CONTRACTING 212 FAIR ST BLOOMSBURG PA 17815
FIRST SERVICE MECHANICAL              2803 PINECROFT RD GREENSBORO NC 27407
FIRST SERVICES                        4648 OLD WINTER GARDEN RD ORLANDO FL 32811
FIRST STATE INSPECTION AGENCY INC     101 MATTLIND WAY MILFORD DE 19963
FISCHER MARKET PLACE, LLP             14698 GALXIE AVENUE APPLE VALLEY MN 55124
FISH LAWN AND TREE LLC                6 MINORCA PLACE TOWNSEND DE 19734
FISH WINDOW CLEANING                  PO BOX 8258 WARWICK RI 02888
FISH WINDOW CLEANING                  916 MOUNT KEMBLE AVE MORRISTOWN NJ 07960
FISH WINDOW CLEANING                  700 IRISH HILL RD RUNNEMEDE NJ 08078
FISH WINDOW CLEANING                  1066 W TIOGA ST ALLENTOWN PA 18103
FISH WINDOW CLEANING                  PO BOX 2611 WARMINSTER PA 18974
FISH WINDOW CLEANING                  P O BOX 285 YARDLEY PA 19067
FISH WINDOW CLEANING                  PO BOX 496 EAGLEVILLE PA 19408-0496
FISH WINDOW CLEANING                  PO BOX 3581 ANNAPOLIS MD 21403
FISH WINDOW CLEANING                  9479 SILVER KING CRT STE A FAIRFAX CITY VA 22031
FISH WINDOW CLEANING                  PO BOX 71312 RICHMOND VA 23229
FISH WINDOW CLEANING                  PO BOX 120291 NEWPORT NEWS VA 23612
FISH WINDOW CLEANING                  PO BOX 1319 LOGANVILLE GA 30052
FISH WINDOW CLEANING                  PO BOX 88446 ATLANTA GA 30356
FISH WINDOW CLEANING                  1711 DEAN FOREST RD STE G SAVANNAH GA 31408
FISH WINDOW CLEANING                  151 COLLEGE DR UNIT 7 ORANGE PARK FL 32065
FISH WINDOW CLEANING                  PO BOX 140893 TOLEDO OH 43614
FISH WINDOW CLEANING                  5321 SOUTHWYCK BLVD STE D TOLEDO OH 43614
FISH WINDOW CLEANING                  3655 LANE RD PERRY OH 44081
FISH WINDOW CLEANING                  2551 E 55TH PL INDIANAPOLIS IN 46220
FISH WINDOW CLEANING                  PO BOX 40325 INDIANAPOLIS IN 46240
FISH WINDOW CLEANING                  PO BOX 111 OSHTEMO MI 49077
FISH WINDOW CLEANING                  PO BOX 723 GRANDVILLE MI 49468
FISH WINDOW CLEANING                  6121 58TH STREET STE C LINCOLN NE 68516
FISH WINDOW CLEANING                  11811 UPHAM ST C 2 BROOMFIELD CO 80020
FISH WINDOW CLEANING OF TALLAHASSEE   PO BOX 13595 TALLAHASSEE FL 32308
FISH WINDOW CLEANING OF TALLAHASSEE   PO BOX 14095 TALLAHASSEE FL 32317
FISH WINDOW CLEANING ORANGE PARK      151 COLLEGE DRIVE STE 7 ORANGE PARK FL 32065
FISH WINDOW CLEANING SOUTH METRO      PO BOX 298 LAKEVILLE MN 55044
FISHBOWL                              P O BOX 740513 ATLANTA GA 30374
FISHER BROTHERS                       ATTN: GENERAL COUNSEL 299 PARK AVENUE NEW YORK NY 10071
FISHER BROTHERS                       PROPERTY MANAGER 299 PARK AVENUE NEW YORK NY 10171
FISHER FOODS MARKETING INC SS         4855 FRANK AVE NW NORTH CANTON OH 44720
FISHER HEDGEPETH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 708 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 933 of 2235

Claim Name                             Address Information
FISHER KOHR                            ADDRESS ON FILE
FITCH ELECTRIC LLC                     1345 E TRAFFICWAY SPRINGFIELD MO 65802
FITO MERZIER                           ADDRESS ON FILE
FITZPATRICK LAWN AND LANDSCAPE INC     PO BOX 11341 CHARLOTTE NC 28220
FITZPATRICK LAWN LANDSCAPE INC         PO BOX 11341 CHARLOTTE NC 28220
FIVE STAR DISTRIBUTING INC             4055 EAST PARK 30 DRIVE COLUMBIA CITY IN 46725
FIVE STAR LANDSCAPE & PROPERTY MAINT   3808 N 100 E WARSAW IN 46582
LLC
FIVE9 INC                              ATTN HOMENO SALINAS 7901 STONERIDGE DR PLEASANTON CA 94588
FIX IT ALL                             387 DEEP DRAW RD CROSSVILLE TN 38555
FL I MEDICAL SERVICES LLC              PO BOX 38086 PHILADELPHIA PA 19910
FLAGLER COUNTY TAX COLLECTOR           PO BOX 846 BUNNELL FL 32110
FLAHERTY SENSABAUGH BONASSO PLLC       200 CAPITAL ST CHARLESTON WV 25301
FLAME PRO TECH SERVICES INC            2702 DRUID HILL DR MARYVILLE TN 37804
FLANNERY COTTER                        ADDRESS ON FILE
FLAWLESS CARPET TILE AND               12726 SHADE TREE COURT HUDSON FL 34669
FLAWLESS TILE GROUT CARPET CLEANING    12726 SHADE TREE COURT HUDSON FL 34669
FLEMING COMPLETE LLC                   1736 S NEVADA WAY MESA AZ 85204
FLENO MCGHEE                           ADDRESS ON FILE
FLETCHER EWING                         ADDRESS ON FILE
FLEURY AHODEGNON                       ADDRESS ON FILE
FLINT EMC                              SEDC PO BOX 530812 ATLANTA GA 30353
FLINT EMC                              3 S MACON ST REYNOLDS GA 31076-0308
FLINT MCELRATH                         ADDRESS ON FILE
FLOMEKIA MCWILLIAMS                    ADDRESS ON FILE
FLOORING, STEWART                      12550 MOFFET RD WILMER AL 36587
FLOR PLATERO                           ADDRESS ON FILE
FLORA JACOBS                           ADDRESS ON FILE
FLORAL CITY BEVERAGE INC               720 HUBER DR MONROE MI 48162
FLORENCE BEARD                         ADDRESS ON FILE
FLORENCE BIENNESTIN                    ADDRESS ON FILE
FLORENCE BOUZI                         ADDRESS ON FILE
FLORENCE COSTA                         ADDRESS ON FILE
FLORENCE COUNTY                        PO BOX 100501 FLORENCE SC 29502-0501
FLORENCE EVANS                         ADDRESS ON FILE
FLORENCE GREGORY                       ADDRESS ON FILE
FLORENCE JPOMEROY                      ADDRESS ON FILE
FLORENCE LOCK AND KEY GROUP LLC        1212 W EVANS ST FLORENCE SC 29501
FLORENCE MCCARTHY                      ADDRESS ON FILE
FLORENCE OBAS                          ADDRESS ON FILE
FLORENCE RIVERS                        ADDRESS ON FILE
FLORENCE WILSON                        ADDRESS ON FILE
FLORENCE WOODALL                       ADDRESS ON FILE
FLORENCIO MONTANO                      ADDRESS ON FILE
FLORENDA YOUNG                         ADDRESS ON FILE
FLORENTINO VITE MEJIA                  ADDRESS ON FILE
FLORIDA AGENCY FOR HEALTH CARE ADMIN   2727 MAHAN DRIVE MAIL STOP58 TALLAHASSE FL 32308
FLORIDA CITY GAS                       PO BOX 22614 MIAMI FL 33102
FLORIDA CITY GAS                       4045 NW 97TH AVE DORAL FL 33178



Epiq Corporate Restructuring, LLC                                                                   Page 709 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                               Page 934 of 2235

Claim Name                             Address Information
FLORIDA DEPARTMENT OF FINANCIAL        PO BOX 6350 DIV OF UNCLAIMED PROPERTY TALLAHASSEE FL 32314-6350
SERVICES
FLORIDA DEPARTMENT OF REVENUE          UNEMPLOYMENT TAX 5050 W TENNESSEE STREET TALLAHASSEE FL 32399-0180
FLORIDA DEPARTMENT OF STATE            PO BOX 6327 TALLAHASSEE FL 32314
FLORIDA DEPT OF FINANCIAL SERVICES     BUREAU OF UNCLAIMED PROPERTY PO BOX 1990 TALLAHASSEE FL 32302
FLORIDA DEPT OF FINANCIAL SVS          PO BOX 7300 DIV OF WORKERS COMPENSATION WC ASSESSMENT UNIT TALLAHASSEE FL
                                       32399
FLORIDA DEPT OF HEALTH                 IN INDIAN RIVER COUNTY 1900 27TH STREET VERO BEACH FL 32960
FLORIDA DEPT OF LABOR                  DEPT OF ECONOMIC OPPORTUNITY 107 EAST MADISON ST CALDWELL BUILDING TALLAHASSEE
                                       FL 32399-4120
FLORIDA DEPT OF REVENUE                5050 W TENNESSEE ST TALLAHASSEE FL 32399-0100
FLORIDA DISTRIBUTION COMPANY LLC       3964 SHADER ROAD ORLANDO FL 32808
FLORIDA ELECTRIC AND LIGHTING          PO BOX 291327 TAMPA FL 33687
FLORIDA EMERGENCY PHYSICIANS           PO BOX 1070 DEPT 4131 CHARLOTTE NC 28201
FLORIDA HAND CENTER                    18344 MURDOCK CIR PORT CHARLOTTE FL 33948
FLORIDA HOSPITAL                       PO BOX 1954 MEMPHIS TN 38101
FLORIDA JET CENTER                     2665 NW 56TH ST HANGAR 54 FT LAUDERDALE FL 33309
FLORIDA LOGOS INC                      3764 NEW TAMPA HWY LAKELAND FL 33815
FLORIDA POWER & LIGHT CO               BANKRUPTCY RRD/LFO 4200 W FLAGLER ST CORAL GABLES FL 33134
FLORIDA POWER & LIGHT CO               700 UNIVERSE BLVD JUNO BEACH FL 33408
FLORIDA POWER LIGHT COMPANY            FPL GENERAL MAIL FACILITY MIAMI FL 33188
FLORIDA PUBLIC UTILITIES               208 WILDLIGHT AVE YULEE FL 32097
FLORIDA SELF INSURERS GUARANTY ASSOC   1427 EAST PIEDMONT DR 2ND FL 2ND FLOOR TALLAHASSEE FL 32308
INC
FLORIDA STAINLESS FABRICATORS INC      575 ECON RIVER PLACE OVIEDO FL 32765
FLORIDA YOUNG                          ADDRESS ON FILE
FLORIDALMA SAENZ                       ADDRESS ON FILE
FLORINDA VENTURA-LUCERO                ADDRESS ON FILE
FLOWER SHOP INC                        1410 TUCKALEECHEE PIKE MARYVILLE TN 37803
FLOWERS BAKING CO OF VILLA RICA        134 DOYLE MCCAIN DR VILLA RICA GA 30180
FLOWRA DANTE                           ADDRESS ON FILE
FLOYD GIVENS                           ADDRESS ON FILE
FLOYD GRIFFIN                          ADDRESS ON FILE
FLOYD JAMES                            ADDRESS ON FILE
FLOYD JEWELL                           ADDRESS ON FILE
FLOYD JOHNSON                          ADDRESS ON FILE
FLOYD JONES                            ADDRESS ON FILE
FLOYD VESSELEE                         ADDRESS ON FILE
FLOYD VINCENT JR                       ADDRESS ON FILE
FLYING COLOURS                         657 N BELL AVE CHESTERFIELD MO 63005
FOCALPOINT SECURITIES LLC              11150 SANTA MONICA BLVD STE 1550 LOS ANGELES CA 90025
FODE KARAMOKO                          ADDRESS ON FILE
FOLASADE KAI-LEWIS                     ADDRESS ON FILE
FOLASHADE FASIDA                       ADDRESS ON FILE
FOLEY LARDNER LLP                      777 EAST WISCONSIN AVE SUITE 3800 MILWAUKEE WI 53202
FONDA BRASWELL                         ADDRESS ON FILE
FONTAISIA JONES                        ADDRESS ON FILE
FONTARIO BRADLEY                       ADDRESS ON FILE
FONTES CARPET CLEANING                 2800 REGISTER RD SE WINTER HAVEN FL 33884
FONZIE PHILLIPS                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 710 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 935 of 2235

Claim Name                               Address Information
FONZIE PHILLIPS F AND T LAWN CARE        821 HONRINE RD CLINTON NC 28328
FOOD EQUIPMENT SERVICES CO LLC           2315 SYCAMORE DR KNOXVILLE TN 37921
FOODS IN SEASON INC                      PO BOX 423 WASHOUGAL WA 98671
FOOTHILLS MALL OWNER EQUITIES LLC        197 FOOTHILLS MALL DR MARYVILLE TN 37801
FOREST ACRES REAL ESTATE CO              1919 E MAIN STREET PO BOX 1929 EASLEY SC 28641
FOREST BIERMAN                           ADDRESS ON FILE
FOREST IRVIN                             ADDRESS ON FILE
FOREST WILKERSON                         ADDRESS ON FILE
FOREVERGREEN COMPLETE GROUND CARE        7582 HARRISON AVE CINCINNATI OH 45247
FOREVERGREEN COMPLETE GROUND CARE LLC    7582 HARRISON AVE CINCINNATI OH 45247
FORMAN FINCHAM                           ADDRESS ON FILE
FOROUGH HOSSEINI                         ADDRESS ON FILE
FORREST BARRETT                          ADDRESS ON FILE
FORREST BROTHERS                         ADDRESS ON FILE
FORREST BUNTING                          ADDRESS ON FILE
FORREST JOHNSON                          ADDRESS ON FILE
FORREST RILEY                            ADDRESS ON FILE
FORREST SKINNER                          ADDRESS ON FILE
FORREST TAYLOR                           ADDRESS ON FILE
FORSYTH COUNTY TAX COLLECTOR             PO BOX 82 WINSTON SALEM NC 27102-0082
FORT GRATIOT CHARTER TOWNSHIP            3720 KEEWAHDIN RD FT. GRATIOT MI 48059
FORT GRATIOT CHARTER TOWNSHIP            3720 KEEWAHDIN RD FT GRATIOT MI 48059-3309
FORT HILL NATURAL GAS AUTH               311 SOUTH OENDLETON ST EASLEY SC 29640
FORT HILL NATURAL GAS AUTH               PO BOX 189 EASLEY SC 29641
FORT HILL NATURAL GAS AUTH               311 S PENDLETON ST PO BOX 189 EASLEY SC 29641
FORT MOTTE LLC                           PO BOX 321 ORANGEBURG SC 29116
FORT WAYNE ALLEN COUNTY DEPT OF HEALTH   200 E BERRY ST 360 FORT WAYNE IN 46802
FOSTER MAES                              ADDRESS ON FILE
FOSTER ROTTON                            ADDRESS ON FILE
FOSTER THURSTON                          ADDRESS ON FILE
FOUNDATION RADIOLOGY GROUP               75 REMITTANCE DR 3310 CHICAGO IL 60675
FOUR BEAM LLC                            4943 N BROAD ST PHILADELPHIA PA 19141
FOUR CORNERS OPERATING PARTNERSHIP LP    FCPT HOLDINGS 591 REDWOOD HWY STE 3215 MILL VALLEY CA 94941
FOUR J, LLC                              D/B/A TOPSHAM FAIR MALL 49 TOPSHAM FAIR MALL ROAD TOPSHAM ME 04086
FOUR SEASONS LAWN CARE OF THE NRV LLC    1530 RADFORD RD CHRISTIANSBURG VA 24073
FOURTH ENTERPRISES LLC                   ATTN MAYA WALKER, GLOBAL CONTROLLER 6504 BRIDGE POINT PKWY, STE 425 AUSTIN TX
                                         78730
FOURTH ENTERPRISES LLC DBA HOTSCHEDULES ATTN MAYA WALKER, GLOBAL CONTROLLER 6504 BRIDGE POINT PKWY, STE 425 AUSTIN TX
                                        78730
FOX GLASS CO INC                         1035 TIFFORD LANE OSTEEN FL 32764
FOX HOWARD WALLEN                        ADDRESS ON FILE
FOX SYSTEMS INC                          PO BOX 1777 CALHOUN GA 30703
FOXLAND CLEANING SERVICES INC            6435 NAMON WALLACE DR CUMMING GA 30028
FOXS GLASS COMPANY LLC                   115 WEST CHURCH PLACE CONNELLSVILLE PA 15425
FPL                                      BANKRUPTCY RRD/LFO 4200 W FLAGLER ST CORAL GABLES FL 33134
FPL                                      GENERAL MAIL FACILITY MIAMI FL 33188
FPL ENERGY SERVICES                      PO BOX 25426 MIAMI FL 33102
FPL ENERGY SERVICES                      BANKRUPTCY RRD/LFO 4200 W FLAGLER ST CORAL GABLES FL 33134
FRADES DISPOSAL INC                      PO BOX 50398 NEW BEDFORD MA 02745



Epiq Corporate Restructuring, LLC                                                                     Page 711 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 936 of 2235

Claim Name                           Address Information
FRALUISAL LLC                        C/O WALSH, COLUCCI, LUBELEY & WALSH ATTN: DAVID J. BOMGARDNER, ESQ. 4310
                                     PRINCE WILLIAM PARKWAY, SUITE 300 PRINCE WILLIAM VA 22192
FRAN PLUMMER                         ADDRESS ON FILE
FRAN SHAW                            ADDRESS ON FILE
FRAN TIMKO                           ADDRESS ON FILE
FRANCES BAIR                         ADDRESS ON FILE
FRANCES BRUNNER                      ADDRESS ON FILE
FRANCES CAREY                        ADDRESS ON FILE
FRANCES ESTRADA                      ADDRESS ON FILE
FRANCES ETTARI                       ADDRESS ON FILE
FRANCES HANANIYA                     ADDRESS ON FILE
FRANCES HOWARD                       ADDRESS ON FILE
FRANCES L PRINCE                     ADDRESS ON FILE
FRANCES MURRAY                       ADDRESS ON FILE
FRANCES PARENTE                      ADDRESS ON FILE
FRANCES PATERNO                      ADDRESS ON FILE
FRANCES PATTON                       ADDRESS ON FILE
FRANCES PEREZ                        ADDRESS ON FILE
FRANCES PONTOON                      ADDRESS ON FILE
FRANCES SARTORIO                     ADDRESS ON FILE
FRANCES SEIM                         ADDRESS ON FILE
FRANCES TROLINGER                    ADDRESS ON FILE
FRANCESCA CALLAN                     ADDRESS ON FILE
FRANCESCA CHILTON                    ADDRESS ON FILE
FRANCESCA CLEMENTE                   ADDRESS ON FILE
FRANCESCA DAMATO                     ADDRESS ON FILE
FRANCESCA DONATO                     ADDRESS ON FILE
FRANCESCA GREGO                      ADDRESS ON FILE
FRANCESCA MOREA                      ADDRESS ON FILE
FRANCESCA RADIN                      ADDRESS ON FILE
FRANCESCA RIDDLEMOSER                ADDRESS ON FILE
FRANCESCA ROUSE                      ADDRESS ON FILE
FRANCESCA STRAKAL                    ADDRESS ON FILE
FRANCESCO BETANCES                   ADDRESS ON FILE
FRANCESCO PIPITONE                   ADDRESS ON FILE
FRANCHE DAIL                         ADDRESS ON FILE
FRANCHESCA EVANS                     ADDRESS ON FILE
FRANCHESCA FOXX                      ADDRESS ON FILE
FRANCHESCA MCCORD                    ADDRESS ON FILE
FRANCHESICA FURMAN                   ADDRESS ON FILE
FRANCHESKA SHAFFER                   ADDRESS ON FILE
FRANCI DESINOR                       ADDRESS ON FILE
FRANCINE BROOKS                      ADDRESS ON FILE
FRANCINE CONNELL                     ADDRESS ON FILE
FRANCINE GREENBERG                   ADDRESS ON FILE
FRANCINE HERNANDEZ                   ADDRESS ON FILE
FRANCINE SNYDER                      ADDRESS ON FILE
FRANCIS BELL                         ADDRESS ON FILE
FRANCIS BREAULT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 712 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 937 of 2235

Claim Name                          Address Information
FRANCIS CARLYLE                     ADDRESS ON FILE
FRANCIS CLARK                       ADDRESS ON FILE
FRANCIS COMO                        ADDRESS ON FILE
FRANCIS DONAT                       ADDRESS ON FILE
FRANCIS DUFFY                       ADDRESS ON FILE
FRANCIS E WUNDER JR                 ADDRESS ON FILE
FRANCIS GREEN                       ADDRESS ON FILE
FRANCIS HOWARD                      ADDRESS ON FILE
FRANCIS JUNI                        ADDRESS ON FILE
FRANCIS LYNN                        ADDRESS ON FILE
FRANCIS LYNN                        ADDRESS ON FILE
FRANCIS NGUNI                       ADDRESS ON FILE
FRANCIS OBRYAN                      ADDRESS ON FILE
FRANCIS PEREZ                       ADDRESS ON FILE
FRANCIS REIS                        ADDRESS ON FILE
FRANCIS RIVADENEIRA                 ADDRESS ON FILE
FRANCIS TOPPUTO                     ADDRESS ON FILE
FRANCIS TOPPUTO                     ADDRESS ON FILE
FRANCIS WILLIAMS                    ADDRESS ON FILE
FRANCISCA REYEZ                     ADDRESS ON FILE
FRANCISCO BAHENA                    ADDRESS ON FILE
FRANCISCO BERMUDEZ                  ADDRESS ON FILE
FRANCISCO BREWSTER                  ADDRESS ON FILE
FRANCISCO BUSTAMANTE                ADDRESS ON FILE
FRANCISCO CEDENO                    ADDRESS ON FILE
FRANCISCO CUSTODIO                  ADDRESS ON FILE
FRANCISCO GALLEGO                   ADDRESS ON FILE
FRANCISCO GARCIA ARANO              ADDRESS ON FILE
FRANCISCO GONZALEZ                  ADDRESS ON FILE
FRANCISCO GONZALEZ                  ADDRESS ON FILE
FRANCISCO HERNANDEZ                 ADDRESS ON FILE
FRANCISCO JIMENEZ                   ADDRESS ON FILE
FRANCISCO LOPEZ                     ADDRESS ON FILE
FRANCISCO LOPEZ                     ADDRESS ON FILE
FRANCISCO MENDOZA                   ADDRESS ON FILE
FRANCISCO MORALES                   ADDRESS ON FILE
FRANCISCO OLMEDO                    ADDRESS ON FILE
FRANCISCO OLVERA                    ADDRESS ON FILE
FRANCISCO ORTIZ                     ADDRESS ON FILE
FRANCISCO ORTIZ                     ADDRESS ON FILE
FRANCISCO PEREZ                     ADDRESS ON FILE
FRANCISCO QUINONEZ                  ADDRESS ON FILE
FRANCISCO RAMOS                     ADDRESS ON FILE
FRANCISCO RIVERA                    ADDRESS ON FILE
FRANCISCO RIVERA                    ADDRESS ON FILE
FRANCISCO RODRIGUEZ                 ADDRESS ON FILE
FRANCISCO ROSARIO                   ADDRESS ON FILE
FRANCISCO VELASQUEZ                 ADDRESS ON FILE
FRANCISCO VELEZ                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 713 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 938 of 2235

Claim Name                          Address Information
FRANCISCO VIRRUETA                  ADDRESS ON FILE
FRANCISCUS DICKINSON                ADDRESS ON FILE
FRANCISCUS DIXON                    ADDRESS ON FILE
FRANCK MUNANA                       ADDRESS ON FILE
FRANCO ARREOLA                      ADDRESS ON FILE
FRANCOIS FELDER                     ADDRESS ON FILE
FRANDOLY MATEO                      ADDRESS ON FILE
FRANK A TONER ELECTRIC CO INC       305 OLIPHANT LANE UNIT 10 MIDDLETOWN RI 02842
FRANK ASANTE                        ADDRESS ON FILE
FRANK BARSKI                        ADDRESS ON FILE
FRANK BETHONEY                      ADDRESS ON FILE
FRANK BOHORQUEZ                     ADDRESS ON FILE
FRANK BOSIO                         ADDRESS ON FILE
FRANK BROWN                         ADDRESS ON FILE
FRANK BURKETT                       ADDRESS ON FILE
FRANK CAPUTO                        ADDRESS ON FILE
FRANK COOPER                        ADDRESS ON FILE
FRANK COSTON                        ADDRESS ON FILE
FRANK COTTO                         ADDRESS ON FILE
FRANK CUSICK                        ADDRESS ON FILE
FRANK DARLING                       ADDRESS ON FILE
FRANK DEMOYA                        ADDRESS ON FILE
FRANK DIMOND                        ADDRESS ON FILE
FRANK DORNS                         ADDRESS ON FILE
FRANK DOSTILIO                      ADDRESS ON FILE
FRANK DUNN                          ADDRESS ON FILE
FRANK EVEGAN                        ADDRESS ON FILE
FRANK FAIRBROTHER                   ADDRESS ON FILE
FRANK GRIFFIN                       ADDRESS ON FILE
FRANK HARRIS                        ADDRESS ON FILE
FRANK HERRING                       ADDRESS ON FILE
FRANK HOLBERT                       ADDRESS ON FILE
FRANK HUERTAS                       ADDRESS ON FILE
FRANK HUTCHINSON II                 ADDRESS ON FILE
FRANK JOHNSON                       ADDRESS ON FILE
FRANK JONES                         ADDRESS ON FILE
FRANK KIRKEMIER                     ADDRESS ON FILE
FRANK LA CORTE                      ADDRESS ON FILE
FRANK MANGAN                        ADDRESS ON FILE
FRANK MAZEN                         ADDRESS ON FILE
FRANK MCALLISTER                    ADDRESS ON FILE
FRANK MCGOWAN                       ADDRESS ON FILE
FRANK MCNABB                        ADDRESS ON FILE
FRANK MEDEROS                       ADDRESS ON FILE
FRANK NUNN                          ADDRESS ON FILE
FRANK PAIGE                         ADDRESS ON FILE
FRANK PALMER                        ADDRESS ON FILE
FRANK PIC-RIVERA                    ADDRESS ON FILE
FRANK PICCIONE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 714 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                 Service List
                                                                           Page 939 of 2235

Claim Name                            Address Information
FRANK PROULX                          ADDRESS ON FILE
FRANK RAY                             ADDRESS ON FILE
FRANK REED                            ADDRESS ON FILE
FRANK ROTH                            ADDRESS ON FILE
FRANK SAMBRICK                        ADDRESS ON FILE
FRANK SCHILLECI                       8242 MOSSY OAK DRIVE, MONTGOMERY AL 36117
FRANK SIMMONS III                     ADDRESS ON FILE
FRANK SIMMS                           ADDRESS ON FILE
FRANK SMITH                           ADDRESS ON FILE
FRANK STRIPLET                        ADDRESS ON FILE
FRANK TAPP                            ADDRESS ON FILE
FRANK WALTERS                         ADDRESS ON FILE
FRANK WARREN                          ADDRESS ON FILE
FRANK WATERS                          ADDRESS ON FILE
FRANK WILLIAMS                        ADDRESS ON FILE
FRANK WILLIS                          ADDRESS ON FILE
FRANKIE ALTING                        ADDRESS ON FILE
FRANKIE ARNOLD                        ADDRESS ON FILE
FRANKIE ATKINS                        ADDRESS ON FILE
FRANKIE BADALUCCO                     ADDRESS ON FILE
FRANKIE BECK                          ADDRESS ON FILE
FRANKIE BRAGG                         ADDRESS ON FILE
FRANKIE CANNON                        ADDRESS ON FILE
FRANKIE MARSHMON                      ADDRESS ON FILE
FRANKIE MASOOD                        ADDRESS ON FILE
FRANKIE OLIVER                        ADDRESS ON FILE
FRANKIE TYNER                         ADDRESS ON FILE
FRANKIE VAUGHN                        ADDRESS ON FILE
FRANKIE ZIEGLER                       ADDRESS ON FILE
FRANKLIN ADAMS                        ADDRESS ON FILE
FRANKLIN BARBEE                       ADDRESS ON FILE
FRANKLIN BROWN III                    ADDRESS ON FILE
FRANKLIN BULLOCK                      ADDRESS ON FILE
FRANKLIN CO AREA TAX BUREA EIT        526 ELM STREET PMB 1 TIONESTA PA 16353-9724
FRANKLIN CO AREA TAX BUREA LST        526 ELM STREET PMB 1 TIONESTA PA 16353-9724
FRANKLIN CO BOARD OF HEALTH           526 ELM STREET PMB 1 TIONESTA PA 16353-9724
FRANKLIN COUNTY                       280 E BROAD ST COLUMBUS OH 43215
FRANKLIN COUNTY AREA TAX BUREAU       443 STANLEY AVENUE CHAMBERSBURG PA 17201-3600
FRANKLIN COUNTY AREA TAX BUREAU LST   443 STANLEY AVENUE CHAMBERSBURG PA 17201
FRANKLIN COUNTY PUBLIC HEALTH         280 E BROAD ST COLUMBUS OH 43215
FRANKLIN CUMMINGS                     ADDRESS ON FILE
FRANKLIN DEAN AUTEN                   ADDRESS ON FILE
FRANKLIN ELLIOTT                      ADDRESS ON FILE
FRANKLIN ENTERPRISES                  2701 S 4TH STREET P O BOX 1517 VAN BUREN AR 72957
FRANKLIN FAIRCLOTH                    ADDRESS ON FILE
FRANKLIN FOOD EQUIPMENT               2701 S 4TH STREET P O BOX 1517 VAN BUREN AR 72957
FRANKLIN FRAME                        ADDRESS ON FILE
FRANKLIN GREEN                        ADDRESS ON FILE
FRANKLIN HAMMOCK                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 715 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 940 of 2235

Claim Name                           Address Information
FRANKLIN JIMENEZ                     ADDRESS ON FILE
FRANKLIN JONES                       ADDRESS ON FILE
FRANKLIN LEWIS                       ADDRESS ON FILE
FRANKLIN MACHINE PRODUCTS INC        PO BOX 74007311 CHICAGO IL 60674-7311
FRANKLIN MARTINEZ                    ADDRESS ON FILE
FRANKLIN MATEO                       ADDRESS ON FILE
FRANKLIN MOTT                        ADDRESS ON FILE
FRANKLIN OGLUIN                      ADDRESS ON FILE
FRANKLIN PAULUS                      ADDRESS ON FILE
FRANKLIN REYES                       ADDRESS ON FILE
FRANKLIN SANITATION LLC              1611 RYE BEACH RD HURON OH 44839
FRANKLIN STOCKARD                    ADDRESS ON FILE
FRANKLIN STORK                       ADDRESS ON FILE
FRANKLIN STROBERT                    ADDRESS ON FILE
FRANKLIN TOLEN                       ADDRESS ON FILE
FRANKLIN TOWNSHIP                    475 DEMOTT LN CLERKS OFFICE SOMERSET NJ 08873
FRANKLIN TROUBLEFIELD                ADDRESS ON FILE
FRANKLIN TWP DEPT OF WTR UTILI       40 CHURCHILL AVE SOMERSET NJ 08873
FRANKLIN TWP DEPT OF WTR UTILI       475 DEMOTT LANE SOMERSET NJ 08873
FRANKLIN VAN HORSEN                  ADDRESS ON FILE
FRANKLIN WILLIAMS                    ADDRESS ON FILE
FRANKLYN JEFFERS                     ADDRESS ON FILE
FRANLIS RIVERA                       ADDRESS ON FILE
FRANSHUN GHOSTON                     ADDRESS ON FILE
FRANSICO RUIZ                        ADDRESS ON FILE
FRANTZ JULES                         ADDRESS ON FILE
FRANTZ LAGUERRE                      ADDRESS ON FILE
FRANTZ MCCONNELL AND SEYMOUR LLP     PO BOX 39 KNOXVILLE TN 37901
FRANTZER CLAUVIL                     ADDRESS ON FILE
FRANYANA WILLIAMS                    ADDRESS ON FILE
FRANZ BRANDON                        ADDRESS ON FILE
FRASER ANDRAS                        ADDRESS ON FILE
FRAZIER THOMPSON                     ADDRESS ON FILE
FRED CHEEKS JR.                      ADDRESS ON FILE
FRED DAVIS                           ADDRESS ON FILE
FRED E BLARR JR                      ADDRESS ON FILE
FRED EADY                            ADDRESS ON FILE
FRED H NELSON III                    ADDRESS ON FILE
FRED HENDERSON                       ADDRESS ON FILE
FRED HENDRICKS                       ADDRESS ON FILE
FRED JENKINS                         ADDRESS ON FILE
FRED LOGAN                           ADDRESS ON FILE
FRED MOORE                           ADDRESS ON FILE
FRED ORR                             ADDRESS ON FILE
FRED PALMER                          ADDRESS ON FILE
FRED ROBBINS                         ADDRESS ON FILE
FRED TRINKLE                         ADDRESS ON FILE
FRED TURNER                          ADDRESS ON FILE
FRED VIE                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 716 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                                Page 941 of 2235

Claim Name                               Address Information
FRED WILSON                              ADDRESS ON FILE
FREDD MOJICA                             ADDRESS ON FILE
FREDDIE CUNNINGHAM                       ADDRESS ON FILE
FREDDIE DAVIS                            ADDRESS ON FILE
FREDDIE JOHNSON                          ADDRESS ON FILE
FREDDIE MITCHELL                         ADDRESS ON FILE
FREDDIE MOLINA VELAZQUEZ                 ADDRESS ON FILE
FREDDIE ROMERO-BAKER                     ADDRESS ON FILE
FREDDIE SELLERS                          ADDRESS ON FILE
FREDDIE SHORTS                           ADDRESS ON FILE
FREDDIE VELEZ GONZALEZ                   ADDRESS ON FILE
FREDDRICK PERSON                         ADDRESS ON FILE
FREDDY ANZUREZ                           ADDRESS ON FILE
FREDDY CABASQUIN                         ADDRESS ON FILE
FREDDY FUENTES                           ADDRESS ON FILE
FREDDY GUERRERO                          ADDRESS ON FILE
FREDDY JOHNSON                           ADDRESS ON FILE
FREDDY MONTANO                           ADDRESS ON FILE
FREDDY MORELL ALFARO                     ADDRESS ON FILE
FREDDY WILLIAMS                          ADDRESS ON FILE
FREDERIC KANE                            ADDRESS ON FILE
FREDERICK BICKNESE                       ADDRESS ON FILE
FREDERICK BROWN                          ADDRESS ON FILE
FREDERICK BUNTER                         ADDRESS ON FILE
FREDERICK CHAPMAN                        ADDRESS ON FILE
FREDERICK COOPER                         ADDRESS ON FILE
FREDERICK COTTEMOND                      ADDRESS ON FILE
FREDERICK COUNTY DIVISION OF UTILITIES   AND SOLID WASTE MANAGEMENT 4520 METROPOLITAN CT FREDERICK MD 21704
FREDERICK COUNTY HEALTH DEPT             350 MONTEVUE LANE FREDERICK MD 21702
FREDERICK COUNTY MARYLAND                TREASURER OF FREDERICK COUNTY DIV OF UTIL & SOLID WASTE MGMT PO BOX 17038
                                         BALTIMORE MD 21297
FREDERICK COUNTY MARYLAND                TREASURER OF FREDERICK COUNTY DIV OF UTIL & SOLID WASTE MGMT PO BOX 17038
                                         BALTIMORE MD 21297-0262
FREDERICK COUNTY MARYLAND                4520 METROPOLITAN CR FREDERICK MD 21704
FREDERICK COUNTY TREASURER               PO BOX 4310 FREDERICKSBURG MD 21705-4310
FREDERICK CROSSING OWNERS ASSN           C/O CLAGETT ENTERPRISES 7540 N MARKET STREET FREDERICK MD 21701
FREDERICK DULL                           ADDRESS ON FILE
FREDERICK DUNBAR                         ADDRESS ON FILE
FREDERICK FOSTER                         ADDRESS ON FILE
FREDERICK HARRISON                       ADDRESS ON FILE
FREDERICK HARVEY                         ADDRESS ON FILE
FREDERICK HAXEL                          ADDRESS ON FILE
FREDERICK HORSLEY                        ADDRESS ON FILE
FREDERICK HYDER                          ADDRESS ON FILE
FREDERICK JOHNSON                        ADDRESS ON FILE
FREDERICK KINKER                         ADDRESS ON FILE
FREDERICK KNOX III                       ADDRESS ON FILE
FREDERICK LLOYD                          ADDRESS ON FILE
FREDERICK LUPER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 717 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                   Service List
                                                                              Page 942 of 2235

Claim Name                              Address Information
FREDERICK MICHEL                        ADDRESS ON FILE
FREDERICK MOULTON-FOWLER                ADDRESS ON FILE
FREDERICK RADCLIFFE                     ADDRESS ON FILE
FREDERICK RILEY                         ADDRESS ON FILE
FREDERICK ROBERTS                       ADDRESS ON FILE
FREDERICK ROYSTER                       ADDRESS ON FILE
FREDERICK SALZER                        ADDRESS ON FILE
FREDERICK SCALES                        ADDRESS ON FILE
FREDERICK SPOHRER                       ADDRESS ON FILE
FREDERICK STAHL                         ADDRESS ON FILE
FREDERICK SWINDELL                      ADDRESS ON FILE
FREDERICK WATKINS                       ADDRESS ON FILE
FREDERICK WHISONANT                     ADDRESS ON FILE
FREDERICK WHITLOCK                      ADDRESS ON FILE
FREDERICK WIMBERLY                      ADDRESS ON FILE
FREDERICK WRIGHT                        ADDRESS ON FILE
FREDERICKSBURG CITY HEALTH DEPARTMENT   608 JACKSON ST FREDERICKSBURG VA 22401
FREDERICKSBURG CITY TREASURER           PO BOX 644 CITY HALL FREDERICKSBURG VA 22404
FREDERICKSBURG EMER MEDICAL             PO BOX 71124 CHARLOTTE NC 28272
FREDERIK GAUBE-OGLE                     ADDRESS ON FILE
FREDESHA NICHOLAS                       ADDRESS ON FILE
FREDI MANSO                             ADDRESS ON FILE
FREDI MANSO                             ADDRESS ON FILE
FREDIA DICK                             ADDRESS ON FILE
FREDILYN DONG                           ADDRESS ON FILE
FREDITRESE PORTER                       ADDRESS ON FILE
FREDLINE PIERRE                         ADDRESS ON FILE
FREDRICIA CAIN                          ADDRESS ON FILE
FREDRICK ADAMS                          ADDRESS ON FILE
FREDRICK BENJAMIN                       ADDRESS ON FILE
FREDRICK BROWN                          ADDRESS ON FILE
FREDRICK CURRY                          ADDRESS ON FILE
FREDRICK JACKSON                        ADDRESS ON FILE
FREDRICK LOMNICK                        ADDRESS ON FILE
FREDRICK LOWERY                         ADDRESS ON FILE
FREDRICK MITCHUM                        ADDRESS ON FILE
FREDRICK RICH                           ADDRESS ON FILE
FREDRICK STATON                         ADDRESS ON FILE
FREDRICKA CROSS                         ADDRESS ON FILE
FREDRICKA SPENCER                       ADDRESS ON FILE
FREDRICKA WALKER                        ADDRESS ON FILE
FREDRICKKIA TUCKER                      ADDRESS ON FILE
FREDY ESCOBAR                           ADDRESS ON FILE
FREDY FIGUEROA                          ADDRESS ON FILE
FREDY SIGUIL ROLDAN                     ADDRESS ON FILE
FREEDOM WRIGHT                          ADDRESS ON FILE
FREEHOLD TOWNSHIP                       1 MUNICIPAL PLAZA FREEHOLD NJ 07728
FREELISHA INGRAM                        ADDRESS ON FILE
FREELS DRAFT SERVICE                    12 OWL RIDGE RD OXFORD CT 06478



Epiq Corporate Restructuring, LLC                                                                Page 718 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 943 of 2235

Claim Name                          Address Information
FREEMALL ASSOCIATES, LLC            3710 ROUTE 9, SUITE 1000 ATTN: CENTER MANAGER FREEHOLD NJ 07728
FREEMALL ASSOCIATES, LLC            C/O MACERICH COMPANY 401 WILSHIRE BLVD., STE 700 ATTN: LEGAL DEPARTMENT SANTA
                                    MONICA CA 90401
FREEMALL ASSOCIATES, LLC            C/O MACERICH COMPANY 401 WILSHIRE BLVD., STE 700 ATTN: LEGAL DEPARTMENT SANTA
                                    MONICA CA 94087
FREMIOT TOMEI                       ADDRESS ON FILE
FRENCH ASSOCIATES I LLC             ONE AMERICAN SQUARE STE 1800 ATTN: BILL FRENCH INDIANAPOLIS IN 46282
FRENCH ASSOCIATES I LLC             ONE AMERICAN SQ, STE 1800 INDIANAPOLIS IN 46282
FRENCH ASSOCIATES I LLC             ONE AMERICAN SQUARE STE 1800 ATTN: BILL FRENCH INDIANAPOLIS IN 46282-0008
FRENCHTOWN CHARTER TOWNSHIP         2744 VIVIAN RD MONROE MI 48162
FRENCHTOWN CHARTER TOWNSHIP         2744 VIVIAN MONROE MI 48162
FRESH CENTS LLC                     169 PULLMAN AVE ROCHESTER NY 14615
FRESH COAT CHARLOTTE                9635 SOUTHERN PINE BLVD SUITE 108 CHARLOTTE NC 28273
FRESH EDGE CLEANING LLC             14758 SHENANDOAH RIVERVIEW MI 48193
FRESHPOINT CHARLOTTE                1200 OAKLEY INDUSTRIAL BLVD STE B FAIRBURN GA 30213
FRESHPOINT RALEIGH                  1200 OAKLEY INDUSTRIAL BLVD STE B FAIRBURN GA 30213
FRESHPOINT WEST COAST FLORIDA       5445 BONACKER DRIVE TAMPA FL 33610
FRID PIERRE                         ADDRESS ON FILE
FRIENDLY CHECK CASHING CORP         259 BROAD ST NEWARK NJ 07104
FRIENDS OF SCOUTING                 732 RAINTREE DR LEES SUMMIT MO 64082
FRITZMANE DAVILMA                   ADDRESS ON FILE
FROGGES ELECTRICAL AND MECHANICAL   2206 OLD HICKORY BLVD OLD HICKORY TN 37138
FRONTIER BOOTERY                    25929 PLYMOUTH RD REDFORD MI 48239
FRONTIER COMMUNICATIONS             ATTN BANKRUPTCY DEPT 19 JOHN ST MIDDLETOWN NY 10940
FRONTIER NATURAL GAS COMPANY        110 PGW DR ELKIN NC 28621
FRONTSTREET FS                      4170 VETERANS MEMORIAL HWY SUITE 102 BOHEMIA NY 11716
FROST BROWN TODD ATTORNEYS LLC      ATTN CHRISTINA M SPRECHER 3300 GREAT AMERICAN TOWER 301 E FOURTH ST CINCINNATI
                                    OH 45202-4182
FRS INC                             2695 AZALEA TRAIL DR STE B NORTH CHARLESTON SC 29405
FRT                                 1515 ABUTMENT RD STE 110 DALTON GA 30721
FRUITLAND CITY                      PO BOX F DEPARTMENT OF FINANCE FRUITLAND MD 21826
FTR, LLC                            1515 ABUTMENT ROAD SUITE 110 DALTON GA 30721
FULL FORCE POWER WASHING            3100 CEDAR HILL RD CANAL WINCHESTER OH 43110
FULTON COUNTY                       141 PRYOR ST SW ATLANTA GA 30303
FULTON COUNTY DEPT OF HEALTH        10 PARK PLACE SOUTH SE ATLANTA GA 30303
FULTON COUNTY FINANCE DEPT          WATER SEWER BILLING COLLEC PO BOX 105300 ATLANTA GA 30348-5300
FULTON COUNTY TAX COMMISSIONER      PO BOX 105052 ATLANTA GA 30348-5052
FULTON, HORACE                      ADDRESS ON FILE
FUNOT WOLDETNSAI                    ADDRESS ON FILE
FUQUAN ELAM                         ADDRESS ON FILE
FURUKH SIDDIQUE                     ADDRESS ON FILE
FYIHEEM STILL                       ADDRESS ON FILE
G AND L REFRIGERATION INC           PO BOX 3396 WEST SOMERSET KY 42564
G AND R INDUSTRIES INC              4 COTE AVE STE 9 GOFFSTOWN NH 03045
G AND R MECHANICAL INC              3220 BERGEY ROAD HATFIELD PA 19440
G AND TRIPLE T LLC                  100 PIT LN MARTINSBURG WV 25404
G G DISTRIBUTORS                    2543 CENTREVILLE ROAD CENTREVILLE MD 21617
G&I VII BELLAIR PLAZA LLC           G&I VII BELLAIR PLAZA LLC 220 E. 42ND STREET, 27TH FLOOR NEW YORK NY 10017
G&I VII BELLAIR PLAZA LLC           PO BOX 865015 ATTN: KATHERINA WOODMAN ORLANDO FL 32886
G&I VII BELLAIR PLAZA LLC           G&I VII BELLAIR PLAZA LLC P.O. BOX 865105 ORLANDO FL 32886


Epiq Corporate Restructuring, LLC                                                                Page 719 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 944 of 2235

Claim Name                           Address Information
G&I VII BELLAIR PLAZA LLC            MARK J. RAGUSA, ESQ. GUNSTER 401 EAST JACKSON STREET, SUITE 2500 TAMPA FL
                                     33602
G&I VII BELLAIR PLAZA LLC            BELLAIR PLAZA, LTD. C/O BOULDER VENTURE 4340 WEST HILLSBOROUGH AVENUE, SUITE
                                     212 TAMPA FL 33614
G.L. 'BUCK' HARRIS                   D/B/A MARLEY STATION MALL MALL MANAGEMENT OFFICE 7900 RITCHIE HWY. GLEN BURNIE
                                     MD 21061
G.L. 'BUCK' HARRIS                   D/B/A MARLEY STATION MALL C/O GUMMER GROUP, LLC P.O. BOX 888 ADDISON TX 75001
GAA INVESTMENTS LLC                  2400 E COLISEUM BLVD STE 100 FORT WAYNE IN 46805
GAA INVESTMENTS LLC                  GEORGE A. AZAR 1010 COLISEUM BOULEVARD NORTH FORT WAYNE IN 46805-5833
GABBRYELLE HORTON                    ADDRESS ON FILE
GABBY MARTINS                        ADDRESS ON FILE
GABBY WILLIAMS                       ADDRESS ON FILE
GABE GOMEZ                           ADDRESS ON FILE
GABE OWENS                           ADDRESS ON FILE
GABE QUALLS                          ADDRESS ON FILE
GABERIAL HAWKS                       ADDRESS ON FILE
GABIREL GAVRIN-SAVITS                ADDRESS ON FILE
GABLE TOOMBS                         ADDRESS ON FILE
GABREAL BUNETA                       ADDRESS ON FILE
GABRIAL SCRIVEN                      ADDRESS ON FILE
GABRIANNA MELENDEZ                   ADDRESS ON FILE
GABRIEL ADROBEL                      ADDRESS ON FILE
GABRIEL ALVAREZ                      ADDRESS ON FILE
GABRIEL ANDINO                       ADDRESS ON FILE
GABRIEL ARNHOLT                      ADDRESS ON FILE
GABRIEL AUGUSTAT                     ADDRESS ON FILE
GABRIEL BARNES                       ADDRESS ON FILE
GABRIEL BARNETT                      ADDRESS ON FILE
GABRIEL BARR                         ADDRESS ON FILE
GABRIEL BROUGHTON                    ADDRESS ON FILE
GABRIEL CARR                         ADDRESS ON FILE
GABRIEL CARSON-RIVERA                ADDRESS ON FILE
GABRIEL CARVAJAL                     ADDRESS ON FILE
GABRIEL DANIELS                      ADDRESS ON FILE
GABRIEL ESCALANTE                    ADDRESS ON FILE
GABRIEL ESTEVAO                      ADDRESS ON FILE
GABRIEL FARINO                       ADDRESS ON FILE
GABRIEL FLOAT                        ADDRESS ON FILE
GABRIEL FLORES                       ADDRESS ON FILE
GABRIEL FRANCO                       ADDRESS ON FILE
GABRIEL GARCIA                       ADDRESS ON FILE
GABRIEL GONZALES                     ADDRESS ON FILE
GABRIEL GONZALEZ                     ADDRESS ON FILE
GABRIEL GRAHAM                       ADDRESS ON FILE
GABRIEL GREEN                        ADDRESS ON FILE
GABRIEL GREESON                      ADDRESS ON FILE
GABRIEL GULLEY                       ADDRESS ON FILE
GABRIEL HAGAN                        ADDRESS ON FILE
GABRIEL HAMILTON                     ADDRESS ON FILE
GABRIEL HART                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                              Page 720 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 945 of 2235

Claim Name                           Address Information
GABRIEL HICKS                        ADDRESS ON FILE
GABRIEL HIGADERA                     ADDRESS ON FILE
GABRIEL HOLTON                       ADDRESS ON FILE
GABRIEL JONES                        ADDRESS ON FILE
GABRIEL KELLEY                       ADDRESS ON FILE
GABRIEL LEAK                         ADDRESS ON FILE
GABRIEL LEE                          ADDRESS ON FILE
GABRIEL LOMONACO-MONK                ADDRESS ON FILE
GABRIEL LUCERO                       ADDRESS ON FILE
GABRIEL MANGUAL                      ADDRESS ON FILE
GABRIEL MARES                        ADDRESS ON FILE
GABRIEL MARTIN                       ADDRESS ON FILE
GABRIEL MATA                         ADDRESS ON FILE
GABRIEL MENDEZ                       ADDRESS ON FILE
GABRIEL MENDEZ                       ADDRESS ON FILE
GABRIEL MORALES                      ADDRESS ON FILE
GABRIEL NELMS                        ADDRESS ON FILE
GABRIEL OLMO                         ADDRESS ON FILE
GABRIEL ORTIZ                        ADDRESS ON FILE
GABRIEL OVERTON                      ADDRESS ON FILE
GABRIEL PASCHALL                     ADDRESS ON FILE
GABRIEL PATE                         ADDRESS ON FILE
GABRIEL PHIPPS                       ADDRESS ON FILE
GABRIEL PRELL                        ADDRESS ON FILE
GABRIEL PRESS                        ADDRESS ON FILE
GABRIEL RAMOS                        ADDRESS ON FILE
GABRIEL REBER                        ADDRESS ON FILE
GABRIEL REBOLLAR                     ADDRESS ON FILE
GABRIEL REYES                        ADDRESS ON FILE
GABRIEL RODGERS                      ADDRESS ON FILE
GABRIEL ROJAS                        ADDRESS ON FILE
GABRIEL RUMSEY                       ADDRESS ON FILE
GABRIEL SAUNDERS                     ADDRESS ON FILE
GABRIEL SCHROEDER                    ADDRESS ON FILE
GABRIEL SEDA                         ADDRESS ON FILE
GABRIEL SHELWOOD                     ADDRESS ON FILE
GABRIEL SMITH                        ADDRESS ON FILE
GABRIEL STRAUSS                      ADDRESS ON FILE
GABRIEL TALBOTT                      ADDRESS ON FILE
GABRIEL TARRATS                      ADDRESS ON FILE
GABRIEL TENORIO                      ADDRESS ON FILE
GABRIEL TERMURE                      ADDRESS ON FILE
GABRIEL TWILLIE                      ADDRESS ON FILE
GABRIEL WARD                         ADDRESS ON FILE
GABRIEL WHITMIRE                     ADDRESS ON FILE
GABRIEL WOZNIAK                      ADDRESS ON FILE
GABRIELA ALVAREZ                     ADDRESS ON FILE
GABRIELA BANOS                       ADDRESS ON FILE
GABRIELA BERNAL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 721 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                     Page 946 of 2235

Claim Name                          Address Information
GABRIELA BRITO                      ADDRESS ON FILE
GABRIELA BURGOS                     ADDRESS ON FILE
GABRIELA CONTRERAS OCHOA            ADDRESS ON FILE
GABRIELA FUENTES                    ADDRESS ON FILE
GABRIELA GUTIERREZ                  ADDRESS ON FILE
GABRIELA HOUGH                      ADDRESS ON FILE
GABRIELA MARTINEZ DE MILLIAN        ADDRESS ON FILE
GABRIELA MENDEZ                     ADDRESS ON FILE
GABRIELA SIMMONS                    ADDRESS ON FILE
GABRIELA SORTO                      ADDRESS ON FILE
GABRIELA STOPA                      ADDRESS ON FILE
GABRIELA THOMAS                     ADDRESS ON FILE
GABRIELA VIDAS                      ADDRESS ON FILE
GABRIELA VIDAS                      ADDRESS ON FILE
GABRIELE ACOSTA                     ADDRESS ON FILE
GABRIELL LABRAGE                    ADDRESS ON FILE
GABRIELL METZNER                    ADDRESS ON FILE
GABRIELLA ANDINO                    ADDRESS ON FILE
GABRIELLA CUSTER                    ADDRESS ON FILE
GABRIELLA DUBON                     ADDRESS ON FILE
GABRIELLA FLORES                    ADDRESS ON FILE
GABRIELLA FREBURG                   ADDRESS ON FILE
GABRIELLA GERMANN                   ADDRESS ON FILE
GABRIELLA GNACINSKI                 ADDRESS ON FILE
GABRIELLA GONZALEZ                  ADDRESS ON FILE
GABRIELLA JOSEPH                    ADDRESS ON FILE
GABRIELLA LUGO                      ADDRESS ON FILE
GABRIELLA MAYFIELD                  ADDRESS ON FILE
GABRIELLA NOKES                     ADDRESS ON FILE
GABRIELLA SANTOS                    ADDRESS ON FILE
GABRIELLA SMITH                     ADDRESS ON FILE
GABRIELLA STRICKLAND                ADDRESS ON FILE
GABRIELLA TAYLOR                    ADDRESS ON FILE
GABRIELLA URDANETA                  ADDRESS ON FILE
GABRIELLE ADDLEMAN                  ADDRESS ON FILE
GABRIELLE AMES                      ADDRESS ON FILE
GABRIELLE ANDERSON                  ADDRESS ON FILE
GABRIELLE ANSON                     ADDRESS ON FILE
GABRIELLE AREL                      ADDRESS ON FILE
GABRIELLE ASHLEY                    ADDRESS ON FILE
GABRIELLE BAILEY                    ADDRESS ON FILE
GABRIELLE BARBOZA                   ADDRESS ON FILE
GABRIELLE BASTA                     ADDRESS ON FILE
GABRIELLE BOEHMER                   ADDRESS ON FILE
GABRIELLE BOLLER                    ADDRESS ON FILE
GABRIELLE BOYER                     ADDRESS ON FILE
GABRIELLE BRADLEY                   ADDRESS ON FILE
GABRIELLE BRIGHT                    ADDRESS ON FILE
GABRIELLE BUCKNER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 722 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 947 of 2235

Claim Name                           Address Information
GABRIELLE BULLOCK                    ADDRESS ON FILE
GABRIELLE BYRNE                      ADDRESS ON FILE
GABRIELLE CARDAMONE                  ADDRESS ON FILE
GABRIELLE CASELLA                    ADDRESS ON FILE
GABRIELLE CASTILLO                   ADDRESS ON FILE
GABRIELLE CAUDILL                    ADDRESS ON FILE
GABRIELLE CHUMBLEY                   ADDRESS ON FILE
GABRIELLE CLIPFELL                   ADDRESS ON FILE
GABRIELLE COOPER                     ADDRESS ON FILE
GABRIELLE CRICHTON                   ADDRESS ON FILE
GABRIELLE DEKLE                      ADDRESS ON FILE
GABRIELLE DELGADO                    ADDRESS ON FILE
GABRIELLE DENNIS                     ADDRESS ON FILE
GABRIELLE DIXON                      ADDRESS ON FILE
GABRIELLE DYSON                      ADDRESS ON FILE
GABRIELLE EMBRY                      ADDRESS ON FILE
GABRIELLE ENGLAND                    ADDRESS ON FILE
GABRIELLE FETTERS                    ADDRESS ON FILE
GABRIELLE FLAVELL                    ADDRESS ON FILE
GABRIELLE FLORES                     ADDRESS ON FILE
GABRIELLE FROSTBUTTER                ADDRESS ON FILE
GABRIELLE GALARNEAU                  ADDRESS ON FILE
GABRIELLE GATES                      ADDRESS ON FILE
GABRIELLE GERIS                      ADDRESS ON FILE
GABRIELLE GLOVER                     ADDRESS ON FILE
GABRIELLE GONZALEZ                   ADDRESS ON FILE
GABRIELLE HABER                      ADDRESS ON FILE
GABRIELLE HANSSEN                    ADDRESS ON FILE
GABRIELLE HEAVNER                    ADDRESS ON FILE
GABRIELLE HEFLIN                     ADDRESS ON FILE
GABRIELLE HERMAN                     ADDRESS ON FILE
GABRIELLE HODGES                     ADDRESS ON FILE
GABRIELLE IONNO                      ADDRESS ON FILE
GABRIELLE JENNINGS                   ADDRESS ON FILE
GABRIELLE JOHNSON                    ADDRESS ON FILE
GABRIELLE JOHNSON                    ADDRESS ON FILE
GABRIELLE KEMP                       ADDRESS ON FILE
GABRIELLE LA PLACA                   ADDRESS ON FILE
GABRIELLE LEE                        ADDRESS ON FILE
GABRIELLE LESLIE                     ADDRESS ON FILE
GABRIELLE LEWIS                      ADDRESS ON FILE
GABRIELLE LEWIS                      ADDRESS ON FILE
GABRIELLE LISH                       ADDRESS ON FILE
GABRIELLE MARTIN                     ADDRESS ON FILE
GABRIELLE MCCOLLOUGH                 ADDRESS ON FILE
GABRIELLE MCDONNELL                  ADDRESS ON FILE
GABRIELLE MICHAUX                    ADDRESS ON FILE
GABRIELLE NAVARRO                    ADDRESS ON FILE
GABRIELLE NICASTRI                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 723 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                      Page 948 of 2235

Claim Name                           Address Information
GABRIELLE NIX                        ADDRESS ON FILE
GABRIELLE ORLANDO                    ADDRESS ON FILE
GABRIELLE OSBURN                     ADDRESS ON FILE
GABRIELLE PEERY                      ADDRESS ON FILE
GABRIELLE PEGUES                     ADDRESS ON FILE
GABRIELLE PENCE                      ADDRESS ON FILE
GABRIELLE PHILLIPS                   ADDRESS ON FILE
GABRIELLE PHINNEY                    ADDRESS ON FILE
GABRIELLE PIERRE                     ADDRESS ON FILE
GABRIELLE PIERUCCI                   ADDRESS ON FILE
GABRIELLE PIGGOTT                    ADDRESS ON FILE
GABRIELLE PIGNANELLI                 ADDRESS ON FILE
GABRIELLE PINKNEY                    ADDRESS ON FILE
GABRIELLE POINTER                    ADDRESS ON FILE
GABRIELLE PROTOCOLLO                 ADDRESS ON FILE
GABRIELLE PULEO                      ADDRESS ON FILE
GABRIELLE QUIGLEY                    ADDRESS ON FILE
GABRIELLE RAMBO                      ADDRESS ON FILE
GABRIELLE RAMSEY                     ADDRESS ON FILE
GABRIELLE REIL                       ADDRESS ON FILE
GABRIELLE RICE                       ADDRESS ON FILE
GABRIELLE RITTER                     ADDRESS ON FILE
GABRIELLE RODRIGUEZ                  ADDRESS ON FILE
GABRIELLE ROSENKRANS                 ADDRESS ON FILE
GABRIELLE ROSENKRANS                 ADDRESS ON FILE
GABRIELLE ROSS                       ADDRESS ON FILE
GABRIELLE ROSS                       ADDRESS ON FILE
GABRIELLE SADLER                     ADDRESS ON FILE
GABRIELLE SAMUELS                    ADDRESS ON FILE
GABRIELLE SANTORA                    ADDRESS ON FILE
GABRIELLE SEIBER                     ADDRESS ON FILE
GABRIELLE SMITH                      ADDRESS ON FILE
GABRIELLE STAHL                      ADDRESS ON FILE
GABRIELLE STARKEY                    ADDRESS ON FILE
GABRIELLE TAGLIAFERRO                ADDRESS ON FILE
GABRIELLE TIMMERMAN                  ADDRESS ON FILE
GABRIELLE TROYER                     ADDRESS ON FILE
GABRIELLE VARGAS                     ADDRESS ON FILE
GABRIELLE WALKER                     ADDRESS ON FILE
GABRIELLE WEST                       ADDRESS ON FILE
GABRIELLE WHEALTON                   ADDRESS ON FILE
GABRIELLE WOODS                      ADDRESS ON FILE
GABRIELLE ZEIGENFUSE                 ADDRESS ON FILE
GABRILLE HARRIS                      ADDRESS ON FILE
GADGE HENSLEY                        ADDRESS ON FILE
GAELLE BENJAMIN                      ADDRESS ON FILE
GAGE BOLDEN                          ADDRESS ON FILE
GAGE COONS                           ADDRESS ON FILE
GAGE FERREIRA                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 724 OF 2008
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                  Service List
                                                                            Page 949 of 2235

Claim Name                             Address Information
GAGE FRANK                             ADDRESS ON FILE
GAGE HEISEY                            ADDRESS ON FILE
GAGE HUGHES                            ADDRESS ON FILE
GAGE MORROW                            ADDRESS ON FILE
GAGE NOLAN                             ADDRESS ON FILE
GAGE SCHALOW                           ADDRESS ON FILE
GAGE TITLOW                            ADDRESS ON FILE
GAGE TORRES                            ADDRESS ON FILE
GAGE WALL                              ADDRESS ON FILE
GAGE WHITE                             ADDRESS ON FILE
GAHNYA MELVIN                          ADDRESS ON FILE
GAIGE STREETER                         ADDRESS ON FILE
GAIGE THOMAS                           ADDRESS ON FILE
GAIL BARKER                            ADDRESS ON FILE
GAIL BOHRER                            ADDRESS ON FILE
GAIL COLE                              ADDRESS ON FILE
GAIL CORLISS                           ADDRESS ON FILE
GAIL HAYES                             ADDRESS ON FILE
GAIL HICKSON                           ADDRESS ON FILE
GAIL HOLLIFIELD                        ADDRESS ON FILE
GAIL JENKINS                           ADDRESS ON FILE
GAIL LEE                               ADDRESS ON FILE
GAIL MOREAU DESHARNAIS                 ADDRESS ON FILE
GAIL P BURGO                           ADDRESS ON FILE
GAIL RICHTER                           ADDRESS ON FILE
GAIL SMITH                             ADDRESS ON FILE
GAIL SMYTHE                            ADDRESS ON FILE
GAIL SPUGNARDI                         ADDRESS ON FILE
GAIL SYDNOR                            ADDRESS ON FILE
GAIL TURNER                            ADDRESS ON FILE
GAIL WHITKOPF                          ADDRESS ON FILE
GAINESVILLE EMERG MED ASSOC PA         PO BOX 37798 PHILADELPHIA PA 19101
GAINESVILLE EMERGENCY DEPT SVS         PO BOX 37940 PHILADELPHIA PA 19101
GAINESVILLE RADIOLOGY GROUP            PO BOX 2417 GAINESVILLE GA 30503
GAJE LLC                               C/O DAVID C. SKINNER, ESQ. DAVID C. SKINNER, LLC MAGNOLIA FINANCIAL CTR, STE
                                       103 BIRMINGHAM AL 35205
GAJE, LLC                              C/O DAVID C. SKINNER, ZACHARY P. TRADER DAVID C. SKINNER, LLC 1025 23RD STREET
                                       SOUTH, STE 103 BIRMINGHAM AL 35205
GALAHAD APPLIANCE SERVICE              7157 OHIO RIVER RD LESAGE WV 25537
GALAN VOORHIS                          ADDRESS ON FILE
GALAT TOANG                            ADDRESS ON FILE
GALEN FULLER                           ADDRESS ON FILE
GALEN PARKS                            ADDRESS ON FILE
GALEN SAUNDERS                         ADDRESS ON FILE
GALEN VIVERO                           ADDRESS ON FILE
GALIA MOOREHEAD                        ADDRESS ON FILE
GALKIN AND ZHANG LLC                   1066 W TIOGA ST ALLENTOWN PA 18103
GALLAGHER PLUMBING LLC                 2910 CLEVELAND RD W HURON OH 44839
GALLAGHER PROPERTIES MAINTENANCE INC   358 6TH AVENUE SOUTH SOUTH ST PAUL MN 55075



Epiq Corporate Restructuring, LLC                                                                Page 725 OF 2008
                                               RUBY TUESDAY
                      Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 950 of 2235

Claim Name                           Address Information
GALLO WINE SALES OF NEW JERSEY INC   520 DIVISION STREET ELIZABETH NJ 72010
GAMAEL JEAN BAPTIST                  ADDRESS ON FILE
GAMAL THOMPSON                       ADDRESS ON FILE
GAMEEL MUHAMMAD                      ADDRESS ON FILE
GANNON CORPORA                       ADDRESS ON FILE
GANNON DAVIS                         ADDRESS ON FILE
GANNON MILLER                        ADDRESS ON FILE
GANTICE BOWDEN                       ADDRESS ON FILE
GARAGE DOORS OF MARYVILLE INC        105 PEARLE DRIVE MARYVILLE TN 37801
GARDEN OF EDEN LAWN CARE             DBA GARDEN OF EDEN LAWN CARE 2997 RUSHING RD MICHIE TN 38357
GARDEN OF EDEN LAWNCARE              2997 RUSHING RD MICHIE TN 38357
GARDEN STATE CHECK CASHING           359 LONG AVENUE HILLSIDE NJ 07205
GARDEN STATE LAWN CARE               83 CHARLES DR NEW CASTLE DE 19720
GARDEN STATE SEALING INC             300 COMMERCE DRIVE TINTON FALLS NJ 07753
GARDERE WYNNE SEWELL LLP             2021 MCKINNEY AVE STE 1600 DALLAS TX 75201
GARDNER PROPERTY SERVICES LLC        1224 LACEWOOD CT WILMINGTON NC 28409
GARDNERS REFRIGERATION SERVICE INC   P O BOX 1806 HUNTINGTON WV 25719
GARENA HOWARD                        ADDRESS ON FILE
GARET GARNER                         ADDRESS ON FILE
GARETT ASHCRAFT                      ADDRESS ON FILE
GARETT FIELDS                        ADDRESS ON FILE
GARETT MATCHEN                       ADDRESS ON FILE
GARFIELD LINDO                       ADDRESS ON FILE
GARFIELD WILSON                      ADDRESS ON FILE
GARIANA ROSS                         ADDRESS ON FILE
GARIEL WATSON                        ADDRESS ON FILE
GARION WHITE                         ADDRESS ON FILE
GARLAND COUNTY TAX COLLECTOR         200 WOODBINE ST HOT SPRINGS AR 71901
GARLAND POMEROY                      ADDRESS ON FILE
GARNET BROWN                         ADDRESS ON FILE
GARNETT BYRNE                        ADDRESS ON FILE
GARNETT JENNINGS                     ADDRESS ON FILE
GAROLD ALLEN                         ADDRESS ON FILE
GARRATT MINNS                        ADDRESS ON FILE
GARREN BROOKS                        ADDRESS ON FILE
GARREN EXTINE                        ADDRESS ON FILE
GARRET HUGHES                        ADDRESS ON FILE
GARRET SPITZ                         ADDRESS ON FILE
GARRETT AUSTIN                       ADDRESS ON FILE
GARRETT BABB                         ADDRESS ON FILE
GARRETT BEAL                         ADDRESS ON FILE
GARRETT BELL                         ADDRESS ON FILE
GARRETT BERABE                       ADDRESS ON FILE
GARRETT BLAKELY                      ADDRESS ON FILE
GARRETT BOSWELL                      ADDRESS ON FILE
GARRETT BOWSER                       ADDRESS ON FILE
GARRETT BROWN                        ADDRESS ON FILE
GARRETT BUTLER                       ADDRESS ON FILE
GARRETT COOLEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 726 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                           Page 951 of 2235

Claim Name                         Address Information
GARRETT DAVIS                      ADDRESS ON FILE
GARRETT DAVIS                      ADDRESS ON FILE
GARRETT DILLON                     ADDRESS ON FILE
GARRETT DIXON                      ADDRESS ON FILE
GARRETT DUQUE                      ADDRESS ON FILE
GARRETT ELSNER                     ADDRESS ON FILE
GARRETT ENGLEN                     ADDRESS ON FILE
GARRETT FAIRLEY                    ADDRESS ON FILE
GARRETT FERGUSON                   ADDRESS ON FILE
GARRETT FERRELL                    ADDRESS ON FILE
GARRETT FIELDS                     ADDRESS ON FILE
GARRETT FINE                       ADDRESS ON FILE
GARRETT FITZPATRICK                ADDRESS ON FILE
GARRETT GATES                      ADDRESS ON FILE
GARRETT GOFORTH                    ADDRESS ON FILE
GARRETT GRAF                       ADDRESS ON FILE
GARRETT HALL                       ADDRESS ON FILE
GARRETT HUGHES                     ADDRESS ON FILE
GARRETT INDUSTRIES FENCE CO        221 MARIE CHURCH ROAD DUBLIN GA 31021
GARRETT JACKSON                    ADDRESS ON FILE
GARRETT JACKSON                    ADDRESS ON FILE
GARRETT KELLY                      ADDRESS ON FILE
GARRETT LINDSEY                    ADDRESS ON FILE
GARRETT LOOMER                     ADDRESS ON FILE
GARRETT LUNKWITZ                   ADDRESS ON FILE
GARRETT MELLOTT                    ADDRESS ON FILE
GARRETT MURRAY                     ADDRESS ON FILE
GARRETT PALMER                     ADDRESS ON FILE
GARRETT PARKER                     ADDRESS ON FILE
GARRETT PICKERILL                  ADDRESS ON FILE
GARRETT PIPER                      ADDRESS ON FILE
GARRETT RENT                       ADDRESS ON FILE
GARRETT SAUER                      ADDRESS ON FILE
GARRETT SCHAEFER                   ADDRESS ON FILE
GARRETT SCHINKEL                   ADDRESS ON FILE
GARRETT SHOWERS                    ADDRESS ON FILE
GARRETT SIMPSON                    ADDRESS ON FILE
GARRETT STONE                      ADDRESS ON FILE
GARRETT TARDIF                     ADDRESS ON FILE
GARRETT THAYER                     ADDRESS ON FILE
GARRETT UMBERGER                   ADDRESS ON FILE
GARRETT UPFOLD                     ADDRESS ON FILE
GARRETT WHITFIELD                  ADDRESS ON FILE
GARRETT WIEDER                     ADDRESS ON FILE
GARRETT WILKES                     ADDRESS ON FILE
GARRICK MADISON                    ADDRESS ON FILE
GARRIN SADLER                      ADDRESS ON FILE
GARROD SNEAD                       ADDRESS ON FILE
GARROW BROS DRAFT SERVICE          1811 S BROAD ST PO BOX 182 GREENSBURG PA 15601



Epiq Corporate Restructuring, LLC                                                             Page 727 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 952 of 2235

Claim Name                        Address Information
GARRY BROOKS                      ADDRESS ON FILE
GARRY CORNELIUS                   ADDRESS ON FILE
GARRY DEAN                        ADDRESS ON FILE
GARRY JEWELL                      ADDRESS ON FILE
GARRY MCCLURE                     ADDRESS ON FILE
GARRY MONROE                      ADDRESS ON FILE
GARRY SPONSELLER                  ADDRESS ON FILE
GARTH SAVAGE                      ADDRESS ON FILE
GARTINA MORRISON-FOSTER           ADDRESS ON FILE
GARTINA MORRISON-FOSTER           ADDRESS ON FILE
GARY BASHOR                       ADDRESS ON FILE
GARY BATES                        ADDRESS ON FILE
GARY BONICK                       ADDRESS ON FILE
GARY BRADLEY                      ADDRESS ON FILE
GARY BRADSHAW                     ADDRESS ON FILE
GARY BRIGGS                       ADDRESS ON FILE
GARY BROOKS JR                    ADDRESS ON FILE
GARY CANTRELL                     ADDRESS ON FILE
GARY CARTER                       ADDRESS ON FILE
GARY CARTER                       ADDRESS ON FILE
GARY CAVE                         ADDRESS ON FILE
GARY COLEMAN                      ADDRESS ON FILE
GARY COOPER                       ADDRESS ON FILE
GARY CORDES                       ADDRESS ON FILE
GARY COURANT                      ADDRESS ON FILE
GARY DEAN                         ADDRESS ON FILE
GARY DEHNEL                       ADDRESS ON FILE
GARY DEPALMA NWS                  ADDRESS ON FILE
GARY FEARN                        ADDRESS ON FILE
GARY FITZGERALD                   ADDRESS ON FILE
GARY FLOYD                        ADDRESS ON FILE
GARY FOWLER                       ADDRESS ON FILE
GARY FRANK                        ADDRESS ON FILE
GARY GALLAGHER                    ADDRESS ON FILE
GARY GARRETSON                    ADDRESS ON FILE
GARY GIBBINS                      ADDRESS ON FILE
GARY GIBSON                       ADDRESS ON FILE
GARY GILCHRIST                    ADDRESS ON FILE
GARY GOFORTH                      ADDRESS ON FILE
GARY GREENE                       ADDRESS ON FILE
GARY GRIFFIN                      ADDRESS ON FILE
GARY GUERRERO                     ADDRESS ON FILE
GARY GULDBRANDSEN                 ADDRESS ON FILE
GARY GUNTER                       ADDRESS ON FILE
GARY HARBECK                      ADDRESS ON FILE
GARY HARRIS                       ADDRESS ON FILE
GARY HORN                         ADDRESS ON FILE
GARY HOWARD                       ADDRESS ON FILE
GARY INGRAM                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 728 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 953 of 2235

Claim Name                         Address Information
GARY ISOM                          ADDRESS ON FILE
GARY JACKSON                       ADDRESS ON FILE
GARY JOHNSON                       ADDRESS ON FILE
GARY JOHNSON                       ADDRESS ON FILE
GARY JOHNSON                       ADDRESS ON FILE
GARY KLEIN                         ADDRESS ON FILE
GARY L PRINTY JR PA                ADDRESS ON FILE
GARY LANGLEY                       ADDRESS ON FILE
GARY LEAVIGNE                      ADDRESS ON FILE
GARY LINTON                        ADDRESS ON FILE
GARY MAHANY                        ADDRESS ON FILE
GARY MATTHEWS                      ADDRESS ON FILE
GARY MCBRIDE                       ADDRESS ON FILE
GARY MCCULLOUGH III                ADDRESS ON FILE
GARY MCLEAN                        ADDRESS ON FILE
GARY MIX                           ADDRESS ON FILE
GARY MOORE                         ADDRESS ON FILE
GARY MOORE                         ADDRESS ON FILE
GARY MORRIS                        ADDRESS ON FILE
GARY MOUNTCASTLE                   ADDRESS ON FILE
GARY NASH                          ADDRESS ON FILE
GARY NEIL ANDERSON                 ADDRESS ON FILE
GARY PAGE                          ADDRESS ON FILE
GARY PEACE                         ADDRESS ON FILE
GARY PELAEZ                        ADDRESS ON FILE
GARY PIKE                          ADDRESS ON FILE
GARY POWELL                        ADDRESS ON FILE
GARY PULISFER                      ADDRESS ON FILE
GARY REESE                         ADDRESS ON FILE
GARY REIDER                        ADDRESS ON FILE
GARY RHODES                        ADDRESS ON FILE
GARY RICE                          ADDRESS ON FILE
GARY RINKAVAGE                     ADDRESS ON FILE
GARY ROBINSON                      ADDRESS ON FILE
GARY RUCKER                        ADDRESS ON FILE
GARY SCARROTT                      ADDRESS ON FILE
GARY SCHOTT                        ADDRESS ON FILE
GARY SCHWARTZ                      ADDRESS ON FILE
GARY SCOPEL                        ADDRESS ON FILE
GARY SCOTT                         ADDRESS ON FILE
GARY SIMMONS                       ADDRESS ON FILE
GARY SMITH                         ADDRESS ON FILE
GARY SULLENBERGER                  ADDRESS ON FILE
GARY THAYER                        ADDRESS ON FILE
GARY TREDO                         ADDRESS ON FILE
GARY VANHORN                       ADDRESS ON FILE
GARY WALL                          ADDRESS ON FILE
GARY WATSON                        ADDRESS ON FILE
GARY WEST                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 729 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 954 of 2235

Claim Name                              Address Information
GARY WESTON                             ADDRESS ON FILE
GARY WETTER                             ADDRESS ON FILE
GARY WILEY                              ADDRESS ON FILE
GARY WILFERD                            ADDRESS ON FILE
GARY WILLIAMS                           ADDRESS ON FILE
GASAEL LOPES                            ADDRESS ON FILE
GASKET CENTRAL LLC                      16353 BLOOMING CHERRY DR GROVELAND FL 34736
GASKET GUY LLC                          PO BOX 21542 CHATTANOOGA TN 37424
GASKET GUY OF CENTRAL GA                PO BOX 26965 MACON GA 31221
GASKET GUY OF GREATER KANSAS CITY LLC   10645 WIDMER LENEXA KS 66215
GASKET GUY OF KNOXVILLE                 PO BOX 53011 C/O JEFF AND CHERYL STOCKSETT KNOXVILLE TN 37950
GASKET GUY OF THE FOOTHILLS LLC         P O BOX 724 HICKORY NC 28603
GASKET PRO LLC                          PO BOX 1092 CRESTWOOD KY 40014
GASPAR FRANCISCO                        ADDRESS ON FILE
GASQUE AND ASSOCIATES INC               PO BOX 1363 LAND SURVEYORS AND PLANNERS BEAUFORT SC 29901
GASTON COUNTY TAX COLLECTOR             PO BOX 1578 GASTONIA NC 28053-1578
GASTON TEJADA                           ADDRESS ON FILE
GASTONIA ABC BOARD                      1840 SOUTH YORK RD GASTONIA NC 28053
GASTONIA ABC SYSTEM                     1840 SOUTH YORK RD GASTONIA NC 28053
GAUDALUPE AVELAR                        ADDRESS ON FILE
GAUGE SHELTON                           ADDRESS ON FILE
GAVEN MCQUEEN                           ADDRESS ON FILE
GAVIN BAERGA                            ADDRESS ON FILE
GAVIN BARTON                            ADDRESS ON FILE
GAVIN BEDSOLE                           ADDRESS ON FILE
GAVIN BOYLE                             ADDRESS ON FILE
GAVIN CANEER                            ADDRESS ON FILE
GAVIN CLANG                             ADDRESS ON FILE
GAVIN COTHERN                           ADDRESS ON FILE
GAVIN DANIEL                            ADDRESS ON FILE
GAVIN GERIGHTY                          ADDRESS ON FILE
GAVIN GLASCOCK                          ADDRESS ON FILE
GAVIN HOGAN                             ADDRESS ON FILE
GAVIN KENNEDY                           ADDRESS ON FILE
GAVIN LEDBETTER                         ADDRESS ON FILE
GAVIN LEE                               ADDRESS ON FILE
GAVIN MCABEE                            ADDRESS ON FILE
GAVIN MYERS                             ADDRESS ON FILE
GAVIN NEAL                              ADDRESS ON FILE
GAVIN PARKS                             ADDRESS ON FILE
GAVIN SANCHEZ                           ADDRESS ON FILE
GAVIN SEABOLT                           ADDRESS ON FILE
GAVIN SMITH                             ADDRESS ON FILE
GAVIN WHITFIELD                         ADDRESS ON FILE
GAVIN YI                                ADDRESS ON FILE
GAVONTA ODOMS                           ADDRESS ON FILE
GAVYN RICHEY                            ADDRESS ON FILE
GAY BURKETT                             ADDRESS ON FILE
GAYBREALA MADISON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 730 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 955 of 2235

Claim Name                          Address Information
GAYLE BROWN                         ADDRESS ON FILE
GAYLE LOGAN                         ADDRESS ON FILE
GAYLE WILSON                        ADDRESS ON FILE
GAYLE WIMMENAUER                    ADDRESS ON FILE
GAYNELLE STROHECKER                 ADDRESS ON FILE
GDT REPAIR LLC                      115 MCDANIEL AVE JAMESTOWN NY 14701
GE 6526 SS                          2173 STRINGTOWN RD GROVE CITY OH 43123
GE CAPITAL                          901 MERRITT 7 NORWALK CT 06851
GE CAPITAL FRANCHISE FINANCE        17207 N PERIMETER DR SCOTTSDALE AZ 85255
CORPORATION
GE COMMERCIAL FINANCE BUSINESS      PROPERTY CORPORATION ASSET FUNDING C 17207 N PERIMETER DR SCOTTSDALE AZ 85255
GEANINE CONWAY                      ADDRESS ON FILE
GEANNA CUSMANO                      ADDRESS ON FILE
GEARRIN CELESTINE                   ADDRESS ON FILE
GEAUGA COUNTY                       211 MAIN ST STE 1-A CHARDON OH 44024
GEAUGA COUNTY HEALTH DEPARTMENT     470 CENTER ST CHARDON OH 44024
GEAVONTE JOHNSON                    ADDRESS ON FILE
GECPAC INVESTMENT II INC            C/O GE CAPITAL FRANCHISE FINANCE CORP 8377 E HARTFORD DR, STE 200 SCOTTSDALE
                                    AZ 85255
GECPAC INVESTMENT II INC            17207 N PERIMETER DR SCOTTSDALE AZ 85255
GEDALIH AYALA                       ADDRESS ON FILE
GEDANNY VERA                        ADDRESS ON FILE
GEE-ARMONTE SIMMONS                 ADDRESS ON FILE
GEENA ARNOLD                        ADDRESS ON FILE
GEENA DAVIS                         ADDRESS ON FILE
GEENA SPANOGLE                      ADDRESS ON FILE
GEENEN DEKOCK PROPERTIES, LLC       THOMAS J. VITALE, ESQ. SMITH HAUGHEY RICE & ROEGGE 100 MONROE CENTER NW GRAND
                                    RAPIDS MI 49503
GEISINGER CLINIC                    PO BOX 826595 PHILADELPHIA PA 19182
GEKIRA JENKINS                      ADDRESS ON FILE
GELVIN RADA                         ADDRESS ON FILE
GEMAR FENNELL                       ADDRESS ON FILE
GEMELLE BOND                        ADDRESS ON FILE
GEMENII LEWIS                       ADDRESS ON FILE
GEMISE GREEN                        ADDRESS ON FILE
GENA WITMER                         ADDRESS ON FILE
GENARO LOPEZ                        ADDRESS ON FILE
GENARO VASQUEZ                      ADDRESS ON FILE
GENAVEE DRAWBAUGH                   ADDRESS ON FILE
GENE BLAKELY                        ADDRESS ON FILE
GENE GAY                            ADDRESS ON FILE
GENE GOUGH                          ADDRESS ON FILE
GENE HILL                           ADDRESS ON FILE
GENE KEITH                          ADDRESS ON FILE
GENE MCKAHAN                        ADDRESS ON FILE
GENEAYE WAKEFIELD                   ADDRESS ON FILE
GENELLE NORRIS                      ADDRESS ON FILE
GENENE MILLIGAN                     ADDRESS ON FILE
GENERA MORRIS                       ADDRESS ON FILE
GENERAL ELECTRIC CAPITAL BUSINESS   ASSET FUNDING CORPORATION BOX C-97550 BELLEVUE WA 98009


Epiq Corporate Restructuring, LLC                                                             Page 731 OF 2008
                                                 RUBY TUESDAY
                      Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                  Service List
                                                                            Page 956 of 2235

Claim Name                             Address Information
GENERAL ELECTRIC CAPITAL CORPORATION   4333 EDGEWOOD RD NE CEDAR RAPIDS IA 52499-3830
GENERAL ELECTRIC COMPANY               FKA GENERAL ELECTRIC CAPITAL CORPORATION 8377 E HARTFORD DR, STE 200
                                       SCOTTSDALE AZ 85255
GENERAL NUTRITION CORP                 300 SIXTH AVE PITTSBURGH PA 15222
GENERAL PARTS                          PO BOX 9201 MI 10 MINNEAPOLIS MN 55480
GENERAL PROGRAMMING INC                P O BOX 1002 TRACY CA 95378
GENERAL WAINWRIGHT                     ADDRESS ON FILE
GENERAL WHOLESALE AUGUSTA              813 FIFTH STREET AUGUSTA GA 30901
GENERAL WHOLESALE MARIETTA             1595 MARIETTA BOULEVARD ATLANTA GA 30318
GENERAL WHOLESALE SPARTANBURG          8025 HOWARD STREET SPARTANBURG SC 29303
GENERAL WHOLESALE STONEHILL            615 STONEHILL DRIVE SW ATLANTA GA 30336
GENESIS ARIAS                          ADDRESS ON FILE
GENESIS BELTRAN                        ADDRESS ON FILE
GENESIS CUEVAS                         ADDRESS ON FILE
GENESIS ELLIS                          ADDRESS ON FILE
GENESIS GIL                            ADDRESS ON FILE
GENESIS JONES                          ADDRESS ON FILE
GENESIS LEE                            ADDRESS ON FILE
GENESIS MONTESINOS                     ADDRESS ON FILE
GENESIS NALL                           ADDRESS ON FILE
GENESIS ROSA TORRES                    ADDRESS ON FILE
GENESIS SMITH                          ADDRESS ON FILE
GENESSIS MUNIZ-CRUZ                    ADDRESS ON FILE
GENET TESFAY                           ADDRESS ON FILE
GENEVA CHRISTIAN                       ADDRESS ON FILE
GENEVA HANCOCK                         ADDRESS ON FILE
GENEVA JACKSON                         ADDRESS ON FILE
GENEVA LYMAN                           ADDRESS ON FILE
GENEVA SPIELMAN                        ADDRESS ON FILE
GENEVIEVE ALLEN                        ADDRESS ON FILE
GENEVIEVE ICKES                        ADDRESS ON FILE
GENEVIEVE YOUNG                        ADDRESS ON FILE
GENICE GIALANELLA CASSIDY              ADDRESS ON FILE
GENIE CO OF FAIRVIEW PARK INC          3501 E ROYALTON RD BROADVIEW HTS OH 44147
GENIE OF FAIRVIEW DOOR                 3501 E ROYALTON RD BROADVIEW HTS OH 44147
GENIEQUA VELEZ                         ADDRESS ON FILE
GENIS PEGUES JR                        ADDRESS ON FILE
GENISEE STEELE                         ADDRESS ON FILE
GENNA ANTONIO                          ADDRESS ON FILE
GENNA NIELSEN                          ADDRESS ON FILE
GENNARO MERCANTE                       ADDRESS ON FILE
GENNI MEDINA                           ADDRESS ON FILE
GENNIFER TOWE                          ADDRESS ON FILE
GENO LAWSON                            ADDRESS ON FILE
GENO MITCHELL                          ADDRESS ON FILE
GENO SCOTT                             ADDRESS ON FILE
GENOLA WEST                            ADDRESS ON FILE
GENOVEVA MARTINEZ                      ADDRESS ON FILE
GENTJANA BUNA                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 732 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 957 of 2235

Claim Name                        Address Information
GENTRY WILLIAMS                   ADDRESS ON FILE
GENTRY, TIPTON AND MCLEMORE       900 SOUTH GAY STREET STE. 2300 KNOXVILLE TN 37902
GENYRIA SERRANO                   ADDRESS ON FILE
GEOFFERY SHAW                     ADDRESS ON FILE
GEOFFERY YOUNG                    ADDRESS ON FILE
GEOFFREY CALLAHAN                 ADDRESS ON FILE
GEOFFREY PAYNE                    ADDRESS ON FILE
GEOFFREY PERSHOUSE                ADDRESS ON FILE
GEOFFREY TAFT                     ADDRESS ON FILE
GEOFFREY THOMAS                   ADDRESS ON FILE
GEOFFREY WHITLEY                  ADDRESS ON FILE
GEOFFREY WRIGHT                   ADDRESS ON FILE
GEOGE YONGO                       ADDRESS ON FILE
GEORA HOWARD                      ADDRESS ON FILE
GEORGE ADAMS                      ADDRESS ON FILE
GEORGE ALARM COMPANY INC          202 B WEST MAIN ST GLEN CARBON IL 62034
GEORGE ALHIN                      ADDRESS ON FILE
GEORGE ANDERSON                   ADDRESS ON FILE
GEORGE ANDERSON                   ADDRESS ON FILE
GEORGE ANDREWS                    ADDRESS ON FILE
GEORGE ANNA                       ADDRESS ON FILE
GEORGE ARROYO                     ADDRESS ON FILE
GEORGE BANKS                      ADDRESS ON FILE
GEORGE BECKMANN                   ADDRESS ON FILE
GEORGE BEELER                     ADDRESS ON FILE
GEORGE BENFIELD                   ADDRESS ON FILE
GEORGE BISCHOFF                   ADDRESS ON FILE
GEORGE BOGGS                      ADDRESS ON FILE
GEORGE BOONE                      ADDRESS ON FILE
GEORGE BROWN                      ADDRESS ON FILE
GEORGE BROWN                      ADDRESS ON FILE
GEORGE BURNS                      ADDRESS ON FILE
GEORGE CALOS                      ADDRESS ON FILE
GEORGE CARDINAL                   ADDRESS ON FILE
GEORGE CATES                      ADDRESS ON FILE
GEORGE CHESTANG                   ADDRESS ON FILE
GEORGE COLLIER                    ADDRESS ON FILE
GEORGE COLLINS                    ADDRESS ON FILE
GEORGE COUCH                      ADDRESS ON FILE
GEORGE COX                        ADDRESS ON FILE
GEORGE DAVIS                      ADDRESS ON FILE
GEORGE DE RAMOS                   ADDRESS ON FILE
GEORGE DEAN                       ADDRESS ON FILE
GEORGE DIA                        ADDRESS ON FILE
GEORGE DIXON                      ADDRESS ON FILE
GEORGE DORA                       ADDRESS ON FILE
GEORGE DREW                       ADDRESS ON FILE
GEORGE FERGUSON                   ADDRESS ON FILE
GEORGE FIGUEROA                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 733 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                         Page 958 of 2235

Claim Name                        Address Information
GEORGE FITCH                      ADDRESS ON FILE
GEORGE FLEAGLE                    ADDRESS ON FILE
GEORGE GIFFORD                    ADDRESS ON FILE
GEORGE GILBERT                    ADDRESS ON FILE
GEORGE GREGG                      ADDRESS ON FILE
GEORGE GRIFFIN                    ADDRESS ON FILE
GEORGE HARRINGTON                 ADDRESS ON FILE
GEORGE HARTNAGLE                  ADDRESS ON FILE
GEORGE HERNANDEZ                  ADDRESS ON FILE
GEORGE HERRING                    ADDRESS ON FILE
GEORGE JENKINS                    ADDRESS ON FILE
GEORGE KINARD                     ADDRESS ON FILE
GEORGE KLEPAC                     ADDRESS ON FILE
GEORGE KOONS                      ADDRESS ON FILE
GEORGE LANDERS                    ADDRESS ON FILE
GEORGE LEVERETTE                  ADDRESS ON FILE
GEORGE LEWIS                      ADDRESS ON FILE
GEORGE LOVE                       ADDRESS ON FILE
GEORGE LOWE                       ADDRESS ON FILE
GEORGE MABJISH                    ADDRESS ON FILE
GEORGE MARDELLI                   ADDRESS ON FILE
GEORGE MARSHALL                   ADDRESS ON FILE
GEORGE MATTOX                     ADDRESS ON FILE
GEORGE MCCOY                      ADDRESS ON FILE
GEORGE MOORE-GOMEZ                ADDRESS ON FILE
GEORGE MOSER                      ADDRESS ON FILE
GEORGE MUNDY JR                   ADDRESS ON FILE
GEORGE MURRAY                     ADDRESS ON FILE
GEORGE PARENT                     ADDRESS ON FILE
GEORGE PARKER                     ADDRESS ON FILE
GEORGE PATTON ASSOCIATES INC      29253 NETWORK PLACE CHICAGO IL 60673
GEORGE PAYNE                      ADDRESS ON FILE
GEORGE PENA                       ADDRESS ON FILE
GEORGE PERRY                      ADDRESS ON FILE
GEORGE PHILPOT                    ADDRESS ON FILE
GEORGE PIERCE                     ADDRESS ON FILE
GEORGE PINCKNEY JR                ADDRESS ON FILE
GEORGE RHODES                     ADDRESS ON FILE
GEORGE ROBINSON                   ADDRESS ON FILE
GEORGE SANCHEZ                    ADDRESS ON FILE
GEORGE SCARBOROUGH                ADDRESS ON FILE
GEORGE SCOTT                      ADDRESS ON FILE
GEORGE SMITH                      ADDRESS ON FILE
GEORGE SMITH                      ADDRESS ON FILE
GEORGE STRUMKE                    ADDRESS ON FILE
GEORGE TATE                       ADDRESS ON FILE
GEORGE TAYAR                      ADDRESS ON FILE
GEORGE TERRY                      ADDRESS ON FILE
GEORGE THOMAS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 734 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc 701  Filed 12/11/20
                                                    Service List
                                                                               Page 959 of 2235

Claim Name                               Address Information
GEORGE TOLBERT                           ADDRESS ON FILE
GEORGE TRIZIS                            ADDRESS ON FILE
GEORGE WALLEY                            ADDRESS ON FILE
GEORGE WARD                              ADDRESS ON FILE
GEORGE WEEKS                             ADDRESS ON FILE
GEORGE WILHELM                           ADDRESS ON FILE
GEORGE WILLIAMS                          ADDRESS ON FILE
GEORGE WILSON                            ADDRESS ON FILE
GEORGE WOOD                              ADDRESS ON FILE
GEORGE YOUNG                             ADDRESS ON FILE
GEORGEANNE WHITEHEAD                     ADDRESS ON FILE
GEORGEINE LIDDIC                         ADDRESS ON FILE
GEORGENIA SCALES                         ADDRESS ON FILE
GEORGETOWN PAPER STOCK OF ROCKVILLE INC 14820 SOUTHLAWN LANE ROCKVILLE MD 20850
GEORGETOWN SCOTT CNTY REVENUE            PO BOX 800 GEORGETOWN KY 40324
COMMISSION
GEORGETTA DANTZLER                       ADDRESS ON FILE
GEORGIA CHAPPELL                         ADDRESS ON FILE
GEORGIA CHATMAN                          ADDRESS ON FILE
GEORGIA CROWN DIST CO MCDONOUGH          100 GEORGIA CROWN DRIVE MCDONOUGH GA 30253
GEORGIA DEPARTMENT OF LABOR              PO BOX 740234 ATLANTA GA 30374-0234
GEORGIA DEPARTMENT OF PUBLIC HEALTH      2 PEACHTREE STREET, NW 15TH FLOOR ATLANTA GA 30303-3186
GEORGIA DEPARTMENT OF REVENUE            PO BOX 740387 ATLANTA GA 30374-0387
GEORGIA DEPT OF LABOR                    148 ANDREW YOUNG INTERNATIONAL BLVD SUITE 850 ATLANTA GA 30303
GEORGIA DEPT OF REVENUE                  314 EAST MAIN STREET SUITE 150 CARTERSVILLE GA 30120
GEORGIA DEPT OF REVENUE                  1800 CENTURY CENTER BLVD., N.E. ATLANTA GA 30345-3205
GEORGIA DEPT OF REVENUE                  UNCLAIMED PROPERTY PROGRAM 4125 WELCOME ALL RD SUITE 701 ATLANTA GA 30349
GEORGIA DEPT OF REVENUE                  PO BOX 740239 PROCESSING CENTER ATLANTA GA 30374-0239
GEORGIA DEPT OF REVENUE                  528 BORAD ST SE GAINESVILLE GA 30501-3728
GEORGIA DEPT OF REVENUE                  610 RONALD REAGAN DRIVE BUILDING G-1 EVANS GA 30809
GEORGIA DEPT OF REVENUE                  1000 TOWNE CENTER BLVD BUILDING 900, SUITE A POOLER GA 31322
GEORGIA DEPT OF TRANSPORTATION           OFFICE RIGHT OF WAY PROP MGT ONE GEORGIA CENTER 600 WEST PEACHTREE ST NW
                                         ATLANTA GA 30308
GEORGIA GREEN                            ADDRESS ON FILE
GEORGIA HAND SHOULDER AND ELBOW          PO BOX 11252 BELFAST ME 04915
GEORGIA JETT                             ADDRESS ON FILE
GEORGIA LAMBERT                          ADDRESS ON FILE
GEORGIA LOGOS LLC                        6597 PEACHTREE INDUSTRIAL BLVD SUITE A NORCROSS GA 30092
GEORGIA MITCHELL                         ADDRESS ON FILE
GEORGIA ORMANDY                          ADDRESS ON FILE
GEORGIA POWER                            241 RALPH MCGILL BLVD NE ATLANTA GA 30308
GEORGIA ROACH                            ADDRESS ON FILE
GEORGIA SELF INSURERS                    PO BOX 57047 GUARANTY TRUST FUND ATLANTA GA 30343
GEORGIA SELF INSURERS GUARANTY TR FUND   PO BOX 57047 GUARANTY TRUST FUND ATLANTA GA 30343
GEORGIA SHANK                            ADDRESS ON FILE
GEORGIA SHOPPING CENTER LLC              400 MALL BLVD STE M C/O DAVID GARFUNKEL SAVANNAH GA 31406
GEORGIA-LYNN GIANIOS                     ADDRESS ON FILE
GEORGIAN HOYT                            ADDRESS ON FILE
GEORGIE GOINGS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 735 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 960 of 2235

Claim Name                          Address Information
GEORGIE PRICE                       ADDRESS ON FILE
GEORGINA BURCHFIELD                 ADDRESS ON FILE
GEORGINA JEFFRIES                   ADDRESS ON FILE
GEORGINA MANZANARES                 ADDRESS ON FILE
GEORGINA STREET                     ADDRESS ON FILE
GEORGIO WILLIAMS                    ADDRESS ON FILE
GEORGY JOACHIM                      ADDRESS ON FILE
GEORNISHA GARLAND                   ADDRESS ON FILE
GEORVONNA DUODU                     ADDRESS ON FILE
GEOVANI PEREZ GARCIA                ADDRESS ON FILE
GEOVANNA DE LA CERDA                ADDRESS ON FILE
GEOVANNI GONZALEZ                   ADDRESS ON FILE
GEOVANNI LAWRENCE                   ADDRESS ON FILE
GEOVANNY MENDOZA SALAZAR            ADDRESS ON FILE
GEOVANTE CARTER                     ADDRESS ON FILE
GEOVONNE HOLMES                     ADDRESS ON FILE
GER THAO                            ADDRESS ON FILE
GERALD ADAMS                        ADDRESS ON FILE
GERALD BEAUCHAMP                    ADDRESS ON FILE
GERALD BELANGER                     ADDRESS ON FILE
GERALD BIVENS                       ADDRESS ON FILE
GERALD CANUPP                       ADDRESS ON FILE
GERALD COLEMAN                      ADDRESS ON FILE
GERALD COLLINS                      ADDRESS ON FILE
GERALD CONNOR                       ADDRESS ON FILE
GERALD CUNNINGHAM                   ADDRESS ON FILE
GERALD FLAKES                       ADDRESS ON FILE
GERALD FRANKLIN                     ADDRESS ON FILE
GERALD GAGNE                        ADDRESS ON FILE
GERALD GERNDT                       ADDRESS ON FILE
GERALD GILBERT                      ADDRESS ON FILE
GERALD GRAHAM                       ADDRESS ON FILE
GERALD GRASSO JR.                   ADDRESS ON FILE
GERALD HARDIN                       ADDRESS ON FILE
GERALD JOHNSON                      ADDRESS ON FILE
GERALD JOHNSON                      ADDRESS ON FILE
GERALD JOSEPH                       ADDRESS ON FILE
GERALD KAPLAN                       40434 GLENEAGLE LANE CANTON MI 48188
GERALD MASON                        ADDRESS ON FILE
GERALD MICHAUX                      ADDRESS ON FILE
GERALD MULLINS                      ADDRESS ON FILE
GERALD NEWTON                       ADDRESS ON FILE
GERALD POWERS                       ADDRESS ON FILE
GERALD RICE                         ADDRESS ON FILE
GERALD ROBINSON                     ADDRESS ON FILE
GERALD SAVAGE                       ADDRESS ON FILE
GERALD SHEPARD                      ADDRESS ON FILE
GERALD SHEPHERD                     ADDRESS ON FILE
GERALD SISCO                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 736 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                       Page 961 of 2235

Claim Name                          Address Information
GERALD SOULE                        ADDRESS ON FILE
GERALD WARREN                       ADDRESS ON FILE
GERALD WENZEL                       ADDRESS ON FILE
GERALD WRIGHT                       ADDRESS ON FILE
GERALDINE ADEL                      ADDRESS ON FILE
GERALDINE FOX AND BRIAN FOX         ADDRESS ON FILE
GERALDINE V MCGINNIS                2314 MYRTLE ST BELLEVUE NE 68147
GERALDINE ZIMMERMAN                 ADDRESS ON FILE
GERALDO VARGAS                      ADDRESS ON FILE
GERALYN JENKINS                     ADDRESS ON FILE
GERARD BUCHNER                      ADDRESS ON FILE
GERARD DOUGHERTY                    ADDRESS ON FILE
GERARD MORANVILLE                   ADDRESS ON FILE
GERARD PENA                         ADDRESS ON FILE
GERARD RILEY                        ADDRESS ON FILE
GERARD RUSSELL                      ADDRESS ON FILE
GERARD SNIECHOTA                    ADDRESS ON FILE
GERARDO CARDENAS                    ADDRESS ON FILE
GERARDO CISNEROS                    ADDRESS ON FILE
GERARDO DE LA CRUZ                  ADDRESS ON FILE
GERARDO FIERRO                      ADDRESS ON FILE
GERARDO GUZMAN                      ADDRESS ON FILE
GERARDO MARTINEZ-ESCALANTE          ADDRESS ON FILE
GERARDO ORTIZ                       ADDRESS ON FILE
GERARDO PIMIENTA                    ADDRESS ON FILE
GERARDO RUBIO                       ADDRESS ON FILE
GERARDO SERRANO                     ADDRESS ON FILE
GERBER ENTERPRISES LTD              PO BOX 754 DRESDEN OH 43821
GERENDA JAMES                       ADDRESS ON FILE
GERI DALLHAMMER                     ADDRESS ON FILE
GERIC MONROE                        ADDRESS ON FILE
GERKAYLA LEE                        ADDRESS ON FILE
GERMAIN DELVA                       ADDRESS ON FILE
GERMAINE ACAMPORA                   ADDRESS ON FILE
GERMAINE STOKLEY                    ADDRESS ON FILE
GERMAINE THOMAS                     ADDRESS ON FILE
GERMAL LEWIS                        ADDRESS ON FILE
GERMAN ARGUETA                      ADDRESS ON FILE
GERMAN ATEHORTUA                    ADDRESS ON FILE
GERMAN BRITO                        ADDRESS ON FILE
GERMAN BURGOS                       ADDRESS ON FILE
GERMAN SEGOUIA                      ADDRESS ON FILE
GERMINE WILLIAMS                    ADDRESS ON FILE
GERMONE JACKSON                     ADDRESS ON FILE
GEROD JACKSON                       ADDRESS ON FILE
GEROGE DE LEON                      ADDRESS ON FILE
GERONIMO LEWIS                      ADDRESS ON FILE
GERRARD SWAIN                       ADDRESS ON FILE
GERRELL DENT                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 737 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                            Page 962 of 2235

Claim Name                          Address Information
GERREN CLARK                        ADDRESS ON FILE
GERRI JACKSON TURNER                ADDRESS ON FILE
GERRIANN DIGIORGIO                  ADDRESS ON FILE
GERROD MADDOX                       ADDRESS ON FILE
GERROD OLIVELLA                     ADDRESS ON FILE
GERRY BURKS                         ADDRESS ON FILE
GERRY ESTEPA                        ADDRESS ON FILE
GERRY GILBERT                       ADDRESS ON FILE
GERRY HERNANDEZ                     ADDRESS ON FILE
GERRY STMARIE                       ADDRESS ON FILE
GERSON CALDERON                     ADDRESS ON FILE
GERSON LEHRMAN GROUP INC            PO BOX 200589 PITTSBURGH PA 15251-0589
GERTRUDE LAWRENCE                   ADDRESS ON FILE
GERTRUDE MELICE                     ADDRESS ON FILE
GESAYKA D DUNN                      ADDRESS ON FILE
GESNEL FAUSTIN                      ADDRESS ON FILE
GET FRESH SALES INC                 6745 ESCONDIDO ST LAS VEGAS NV 89119
GET IT DONE LAWN CARE LLC           1402 HIGH ROCK LOOP MONTEREY TN 38574
GET RAM TOUGH                       392 SAND PIT ROAD MOUNT BETHEL PA 18343
GETTLE INCORPORATED                 325 BUSSER ROAD PO BOX 337 EMIGSVILLE PA 17318
GETTYSBURG MUNICIPAL AUTHORITY      601 E MIDDLE ST GETTYSBURG PA 17325-3307
GETZSCHMAN HEATING LLC              1700 E 23RD AVE NORTH FREMONT NE 68025
GEVARIUS WELLS                      ADDRESS ON FILE
GEVAUN GRANT                        ADDRESS ON FILE
GEVE RENE                           ADDRESS ON FILE
GEVONNI SAVAGE                      ADDRESS ON FILE
GF RUTKEY DISTRIBUTING              PO BOX 561 LEADVILLE CO 80461
GG                                  2105 GA HWY 135 VIDALIA GA 30474
GG DISTRIBUTING LLC                 PO BOX 4046 BEAUMONT TX 77701
GHAZALA BUTT                        ADDRESS ON FILE
GI IX EMPIRE MOHAWK COMMONS LLC     C/O DLC MGMTCORP 565 TAXTER RD, STE 400 ELMSFORD NY 10523
GI IX EMPIRE MOHAWK COMMONS LLC     PO BOX 780671 ACCT 408004772 PHILADELPHIA PA 19178
GIA DABRUZZO                        ADDRESS ON FILE
GIA RAMIREZ                         ADDRESS ON FILE
GIANA BUSCANERA                     ADDRESS ON FILE
GIANCARLO MIRABAL                   ADDRESS ON FILE
GIANCARLO RODRIGUEZ                 ADDRESS ON FILE
GIANCARLOS AVILES                   ADDRESS ON FILE
GIANCARLOS HERNANDEZ                ADDRESS ON FILE
GIANELLYS RUIZ                      ADDRESS ON FILE
GIANLUCA MARCHIONE                  ADDRESS ON FILE
GIANNA BENITEZ                      ADDRESS ON FILE
GIANNA DITTY                        ADDRESS ON FILE
GIANNA ESCULANO                     ADDRESS ON FILE
GIANNA FORNICOLA                    ADDRESS ON FILE
GIANNA GILMORE                      ADDRESS ON FILE
GIANNA GREEN                        ADDRESS ON FILE
GIANNA MARCIANO                     ADDRESS ON FILE
GIANNA MILIA                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 738 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 963 of 2235

Claim Name                           Address Information
GIANNA MUNSKE                        ADDRESS ON FILE
GIANNA PASTORINO                     ADDRESS ON FILE
GIANNA RUDACEVSKY                    ADDRESS ON FILE
GIANNA TENAGLIA                      ADDRESS ON FILE
GIANNA TERMINELLI                    ADDRESS ON FILE
GIANNA TOBIA                         ADDRESS ON FILE
GIANNI MEDINA                        ADDRESS ON FILE
GIANNI TOOSON                        ADDRESS ON FILE
GIANT EAGLE 4096 SS                  4300 KENT RD STOW OH 44224
GIANT EAGLE 6359                     26840 BROOKPARK RD EXTN NORTH OLMSTEAD OH 44070
GIAVANIE SCOTT                       ADDRESS ON FILE
GIAVANNA BUONICORE                   ADDRESS ON FILE
GIAWANNA JOHNSON                     ADDRESS ON FILE
GIBSON CARNEY                        ADDRESS ON FILE
GIDEON BLACKBURN                     ADDRESS ON FILE
GIDEON BOLTON                        ADDRESS ON FILE
GIGI SHIPLEY                         ADDRESS ON FILE
GIL ROGERS                           ADDRESS ON FILE
GILBERT BRADHAM                      ADDRESS ON FILE
GILBERT C. LAITE ILL, ESQ.           GILBERT C. LAITE, III, ESQ. WILLIAMS MULLEN 301 FAYETTEVILLE STREET, SUITE
                                     1700 RALEIGH NC 27601
GILBERT FOSTER                       ADDRESS ON FILE
GILBERT MCQUIN                       ADDRESS ON FILE
GILBERT NIEZ                         ADDRESS ON FILE
GILBERT OSTRING                      ADDRESS ON FILE
GILBERT QUESADA                      ADDRESS ON FILE
GILBERT REYES                        ADDRESS ON FILE
GILBERT TARANTINO                    ADDRESS ON FILE
GILBERT UTLEY                        ADDRESS ON FILE
GILBERT WAIGHT                       ADDRESS ON FILE
GILBERT, RICHARD T JR                3347 OLD BARTOW EAGLE LAKE RD BARTOW FL 33830
GILBERTO CARACHURE                   ADDRESS ON FILE
GILBERTO GUERRERO GONZALEZ           ADDRESS ON FILE
GILBERTO NASCIMENTO                  ADDRESS ON FILE
GILBERTO SALAZAR DOMINGUEZ           ADDRESS ON FILE
GILBERTO SANCHEZ                     ADDRESS ON FILE
GILCHRIST AND SOAMES INC             PO BOX 870 PLAINFIELD IN 46168
GILDA GONZALEZ                       ADDRESS ON FILE
GILDA MARTINEZ                       ADDRESS ON FILE
GILES ROZIER                         ADDRESS ON FILE
GILLESPIE, MARLON                    ADDRESS ON FILE
GILLEY COMMERCIAL SERVICES LLC       1333D WEST MAIN STREET LEBANON TN 37087
GILLIAN BARRETT                      ADDRESS ON FILE
GILLIAN BARRY                        ADDRESS ON FILE
GILLIAN DAUGHTRY                     ADDRESS ON FILE
GILLIAN FARLEY                       ADDRESS ON FILE
GILLIAN HATTEN                       ADDRESS ON FILE
GILLIAN ROSSITER                     ADDRESS ON FILE
GILLIAN VALLI                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 739 OF 2008
                                               RUBY TUESDAY
                      Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                Service List
                                                                           Page 964 of 2235

Claim Name                           Address Information
GILLICK ENTERPRISES INC              5840 NORTH 70TH ST LINCOLN NE 68507
GILLIS REALTY TRUST                  14 CHARLES WAY CHELMSFORD MA 01824
GILLIS REALTY TRUST KEVIN A GILLIS   4 COURTHOUSE LANE SUITE 16 CHELMSFORD MA 01824
GILMA PAREDES                        ADDRESS ON FILE
GILMER COUNTY                        1 BROAD ST STE 105 TAX COMMISSIONER ELLIJAY GA 30540-9045
GILMER COUNTY HEALTH DEPT            1 BROAD ST DIVISION OF REVENUE ELLIJAY GA 30540-9045
GILNES EXAVIER                       ADDRESS ON FILE
GILS LOCK N KEY                      74 DIONNE ST MADAWASKA ME 04756
GINA AIELLO                          ADDRESS ON FILE
GINA AITKEN                          ADDRESS ON FILE
GINA ARMEL                           ADDRESS ON FILE
GINA BEATTY                          ADDRESS ON FILE
GINA BELCASTRO                       ADDRESS ON FILE
GINA BERGHORN                        ADDRESS ON FILE
GINA BRADFORD                        ADDRESS ON FILE
GINA BRAY                            ADDRESS ON FILE
GINA BRUNO                           ADDRESS ON FILE
GINA BURKS                           ADDRESS ON FILE
GINA CHANDRY                         ADDRESS ON FILE
GINA CHURCH                          ADDRESS ON FILE
GINA COOK                            ADDRESS ON FILE
GINA COTTRELL                        ADDRESS ON FILE
GINA COX                             ADDRESS ON FILE
GINA DIDONATO                        ADDRESS ON FILE
GINA DOMINO                          ADDRESS ON FILE
GINA DOMINO                          ADDRESS ON FILE
GINA EL SINEITTI LIVING TRUST        ZAKI EL KODSI TRUSTEE 804 BOARDWALK PLACE REDWOOD CITY CA 94065
GINA ELSAYED                         ADDRESS ON FILE
GINA EMMONS                          ADDRESS ON FILE
GINA EREIO                           ADDRESS ON FILE
GINA GRAHAM                          ADDRESS ON FILE
GINA HARVAT                          ADDRESS ON FILE
GINA HICKS                           ADDRESS ON FILE
GINA HILDRETH                        ADDRESS ON FILE
GINA HOLZMAN                         ADDRESS ON FILE
GINA HUNTER                          ADDRESS ON FILE
GINA IARRAPINO                       ADDRESS ON FILE
GINA KINSEY                          ADDRESS ON FILE
GINA LOVELAND                        ADDRESS ON FILE
GINA MANGIARACINA                    ADDRESS ON FILE
GINA MORENO                          ADDRESS ON FILE
GINA MORGAN                          ADDRESS ON FILE
GINA NETREBA                         ADDRESS ON FILE
GINA NOWELL                          ADDRESS ON FILE
GINA PADILLA                         ADDRESS ON FILE
GINA RAMOS                           ADDRESS ON FILE
GINA REA                             ADDRESS ON FILE
GINA REID                            ADDRESS ON FILE
GINA RODRIGUES                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 740 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 965 of 2235

Claim Name                         Address Information
GINA SCHINELLA                     ADDRESS ON FILE
GINA SMITH                         ADDRESS ON FILE
GINA TABBI                         ADDRESS ON FILE
GINA TEDESCO                       ADDRESS ON FILE
GINA TYMCZYSZYN                    ADDRESS ON FILE
GINA WAGNER                        ADDRESS ON FILE
GINA WILLIAMS                      ADDRESS ON FILE
GINAE ANDUJAR                      ADDRESS ON FILE
GINETTE ST LOUIS                   ADDRESS ON FILE
GINGER BRAMLETT                    ADDRESS ON FILE
GINGER DIMMICK                     ADDRESS ON FILE
GINGER HITCHCOCK                   ADDRESS ON FILE
GINGER HUGGINS                     ADDRESS ON FILE
GINGER JONES                       ADDRESS ON FILE
GINGER MORRISON                    ADDRESS ON FILE
GINGER NEWBURY                     ADDRESS ON FILE
GINGER PRICE                       ADDRESS ON FILE
GINGER TAYLOR                      ADDRESS ON FILE
GINGER TAYLOR                      ADDRESS ON FILE
GINGER WESTBROOK-DICKER            ADDRESS ON FILE
GINGER-GRACE KRAUS                 ADDRESS ON FILE
GINNETT RINCON                     ADDRESS ON FILE
GINNIFER SMILEY                    ADDRESS ON FILE
GINNY LOMAX                        ADDRESS ON FILE
GINO LOPEZ                         ADDRESS ON FILE
GINO NELSON                        ADDRESS ON FILE
GIOVANI GORT                       ADDRESS ON FILE
GIOVANNA CONCEPCION                ADDRESS ON FILE
GIOVANNA FREITAS DE OLIVEIRA       ADDRESS ON FILE
GIOVANNA GOMES                     ADDRESS ON FILE
GIOVANNA INFANTE                   ADDRESS ON FILE
GIOVANNA PORCELLI                  ADDRESS ON FILE
GIOVANNA SCHIFFER                  ADDRESS ON FILE
GIOVANNE RODRIGUEZ                 ADDRESS ON FILE
GIOVANNE VIZUETH                   ADDRESS ON FILE
GIOVANNI A DEROSA                  ADDRESS ON FILE
GIOVANNI CAMACHO                   ADDRESS ON FILE
GIOVANNI CAMPBELL                  ADDRESS ON FILE
GIOVANNI COOK                      ADDRESS ON FILE
GIOVANNI FANELLI                   ADDRESS ON FILE
GIOVANNI LEBRON                    ADDRESS ON FILE
GIOVANNI LUDDENI                   ADDRESS ON FILE
GIOVANNI ORLANDO                   ADDRESS ON FILE
GIOVANNI PEREZ                     ADDRESS ON FILE
GIOVANNI REID                      ADDRESS ON FILE
GIOVANNI RIOS                      ADDRESS ON FILE
GIOVANNI RIVERA                    ADDRESS ON FILE
GIOVANNI ROSARIO                   ADDRESS ON FILE
GIOVANNI ZAYAS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 741 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 966 of 2235

Claim Name                           Address Information
GIOVANNY COLON                       ADDRESS ON FILE
GIPETTO HANDYMAN SERVICES LLC        5801 PORTSMOUTH DR TAMPA FL 33615
GIPSEE INC                           19702 E DORADO AVE AURORA CO 80015
GIPSEE INC                           ATTN DILIP CHOPRA, CEO 501 CHERRY ST, 11TH FL DENVER CO 80246
GIRARD GRENIER                       ADDRESS ON FILE
GIRARD SMITH                         ADDRESS ON FILE
GIRBAUDEREK NICHOLS                  ADDRESS ON FILE
GIRONDA WEST                         ADDRESS ON FILE
GISELE ROBIN                         ADDRESS ON FILE
GISELL FERNANDEZ                     ADDRESS ON FILE
GISELLE CONTRERAS                    ADDRESS ON FILE
GISELLE GARCIA                       ADDRESS ON FILE
GISELLE GOMEZ                        ADDRESS ON FILE
GISELLE ISAAC                        ADDRESS ON FILE
GISELLE MERCADO                      ADDRESS ON FILE
GISELLE MUNOZ                        ADDRESS ON FILE
GISELLE VIGIL                        ADDRESS ON FILE
GISLAINE APOLLON                     ADDRESS ON FILE
GISSELLE CARBALLERO                  ADDRESS ON FILE
GISSELLE GERMOSEN                    ADDRESS ON FILE
GISSELLE RIOS                        ADDRESS ON FILE
GIULIANO MONTEIRO                    ADDRESS ON FILE
GIUSEPPE PREGANO                     ADDRESS ON FILE
GIVHONOR COPELAND                    ADDRESS ON FILE
GIVING BACK GROUNDS MAINTENANCE      112 CART BRANCH CIR GREENWOOD DE 19950
GJEBRINA KRAUS                       ADDRESS ON FILE
GJOVANA DARAGJATI                    ADDRESS ON FILE
GKT REFRIGERATION INC                PO BOX 3008 PAWTUCKET RI 02861
GL BUCK HARRIS                       ADDRESS ON FILE
GLACIEA HESTER                       ADDRESS ON FILE
GLADDIE SANCHEZ GOMEZ                ADDRESS ON FILE
GLADDING MARKUNAS                    ADDRESS ON FILE
GLADIES TATUM                        ADDRESS ON FILE
GLADY HERNANDEZ                      ADDRESS ON FILE
GLADYS ARROYO                        ADDRESS ON FILE
GLADYS BAIL MARTINEZ                 ADDRESS ON FILE
GLADYS RODRIGUEZ                     ADDRESS ON FILE
GLADYS TRAYLOR                       ADDRESS ON FILE
GLASS DOCTOR                         PO BOX 271429 TAMPA FL 33688
GLASS DOCTOR DELAWARE                13 KING CT SUITE 1 NEW CASTLE DE 19720
GLEN ANLEITNER                       ADDRESS ON FILE
GLEN APONTE                          ADDRESS ON FILE
GLEN BRYAN                           ADDRESS ON FILE
GLEN GARRIS                          ADDRESS ON FILE
GLEN JONES                           ADDRESS ON FILE
GLEN KURTZ                           ADDRESS ON FILE
GLEN LOWERY                          ADDRESS ON FILE
GLEN MCPHERRON                       ADDRESS ON FILE
GLEN WILLIAMS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 742 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                             Page 967 of 2235

Claim Name                              Address Information
GLEN WOODALL                            ADDRESS ON FILE
GLENBEAR ASSOCIATES I LLC               105 FOULK ROAD C/O CAPANO MANAGEMENT CO WILMINGTON DE 19803
GLENBEAR, LLC                           C/O 105 FOULK ROAD WILMINGTON DE 19803
GLENDA DIAZ                             ADDRESS ON FILE
GLENDA HOLCOMB                          ADDRESS ON FILE
GLENDA ROMERO VASQUEZ                   ADDRESS ON FILE
GLENDA TRUSLOW                          ADDRESS ON FILE
GLENDALIZ RIVERA                        ADDRESS ON FILE
GLENDY ORELLANA DE LA CRUZ              ADDRESS ON FILE
GLENISHA WILLIAMS                       ADDRESS ON FILE
GLENMAURA CORP CENTER ASSOCIATION       C/O GLENMAURA GLENMAURA NATIONAL BOULEVARD MOOSIC PA 18507
GLENN ANDREWS                           ADDRESS ON FILE
GLENN DAWSON                            ADDRESS ON FILE
GLENN ELLIOTT                           ADDRESS ON FILE
GLENN FARIS                             ADDRESS ON FILE
GLENN HARDY                             ADDRESS ON FILE
GLENN HUNT                              ADDRESS ON FILE
GLENN JENKINS                           ADDRESS ON FILE
GLENN JOHNSON                           ADDRESS ON FILE
GLENN KEARSE                            ADDRESS ON FILE
GLENN LAVENDER                          ADDRESS ON FILE
GLENN MCLESTER                          ADDRESS ON FILE
GLENN MERRIWEATHER                      ADDRESS ON FILE
GLENN MUIR                              ADDRESS ON FILE
GLENN OUTTEN                            ADDRESS ON FILE
GLENN POLLIN                            ADDRESS ON FILE
GLENN REDDEN                            ADDRESS ON FILE
GLENN RICHMOND                          ADDRESS ON FILE
GLENN SMITH                             ADDRESS ON FILE
GLENN SMITH                             ADDRESS ON FILE
GLENN STANTON                           ADDRESS ON FILE
GLENN THORNELL                          ADDRESS ON FILE
GLENN TURPIN                            ADDRESS ON FILE
GLENN WILLIAMS                          ADDRESS ON FILE
GLENNA PICKETT                          ADDRESS ON FILE
GLENNA WHITTEN                          ADDRESS ON FILE
GLENNA WOOD                             ADDRESS ON FILE
GLENNDA PETERS                          ADDRESS ON FILE
GLENNISHA DORSETT                       ADDRESS ON FILE
GLIMCHER PROPERTIES LP                  180 EAST BROAD STREET, 21ST FLOOR COLUMBUS OH 43215
GLOBAL FACILITY MGMT CONSTRUCTION INC   525 BROADHOLLOW RD SUITE 100 MELVILLE NY 11747
GLOBE SLICING MACHINE                   ADDRESS ON FILE
GLORIA ALLEN                            ADDRESS ON FILE
GLORIA AND DAVID TYNER                  ADDRESS ON FILE
GLORIA BAGNIS                           ADDRESS ON FILE
GLORIA BAXLEY                           ADDRESS ON FILE
GLORIA BRENDLINGER                      ADDRESS ON FILE
GLORIA CARRILLO                         ADDRESS ON FILE
GLORIA CORTEZ                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 743 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701  Filed 12/11/20
                                                 Service List
                                                                              Page 968 of 2235

Claim Name                            Address Information
GLORIA ELLIOT                         ADDRESS ON FILE
GLORIA FURNO                          ADDRESS ON FILE
GLORIA GALVES QUIROGA                 ADDRESS ON FILE
GLORIA GARCIA ROJAS                   ADDRESS ON FILE
GLORIA JACKSON                        ADDRESS ON FILE
GLORIA JORDAN                         ADDRESS ON FILE
GLORIA MARKLE                         ADDRESS ON FILE
GLORIA MARQUEZ GUTIERREZ              ADDRESS ON FILE
GLORIA MARTINEZ                       ADDRESS ON FILE
GLORIA MARTINEZ                       ADDRESS ON FILE
GLORIA MAXEY                          ADDRESS ON FILE
GLORIA MCCORMICK                      ADDRESS ON FILE
GLORIA MELEQI                         ADDRESS ON FILE
GLORIA NICHOLSON                      ADDRESS ON FILE
GLORIA PALMER                         ADDRESS ON FILE
GLORIA PHILLIPS                       ADDRESS ON FILE
GLORIA PRICE                          ADDRESS ON FILE
GLORIA RIVERA                         ADDRESS ON FILE
GLORIA TAYLOR                         ADDRESS ON FILE
GLORIA VANCE                          ADDRESS ON FILE
GLORIA WORTHY                         ADDRESS ON FILE
GLORIE HARTSELL                       ADDRESS ON FILE
GLORION MACK                          ADDRESS ON FILE
GLORYMAR RIVERA                       ADDRESS ON FILE
GLOUCESTER CNTY UTL DEPT              7384 CARRIAGE CT GLOUCESTER VA 23061
GLOUCESTER CNTY UTL DEPT              TREASURER 6489 MAIN ST GLOUCESTER VA 23061
GLOUCESTER COUNTY HEALTH DEPARTMENT   PO BOX 663 GLOUCESTER VA 23061
GLOUCESTER COUNTY PUBLIC UTILITIES    PO BOX 329 GLOUCESTER VA 23061
GLYNN CNTY BOARD OF COMMISSION        1725 REYNOLDS ST STE 300 BRUNSWICK GA 31520
GLYNN COUNTY                          PO BOX 1259 TAX COMMISSIONER BRUNSWICK GA 31521
GLYNN COUNTY BOARD OF COMMISSIONERS   1725 REYNOLDS ST STE 300 BRUNSWICK GA 31520
GLYNN COUNTY BOARD OF COMMISSIONERS   1803 GLOUCESTER ST ROOM 110 BRUNSWICK GA 31520
GLYNN COUNTY BOARD OF COMMISSIONERS   1725 REYNOLDS ST STE 200 OCCUPATIONAL TAX DIV BRUNSWICK GA 31520
GLYNN COUNTY GEORGIA                  1725 REYNOLDS ST STE 200 OCCUPATIONAL TAX DIV BRUNSWICK GA 31520
GLYNN COUNTY GEORGIA                  1803 GLOUCESTER ST ROOM 110 BRUNSWICK GA 31520
GLYNN COUNTY HEALTH DEPARTMENT        2747 4TH ST BRUNSWICK GA 31520
GLYNN THACKER                         ADDRESS ON FILE
GLYNNON BRADSHAW                      ADDRESS ON FILE
GM SOLUTIONS                          511 BENT OAK TRAIL CONCORD NC 28027
GNANTIN SANLEY                        ADDRESS ON FILE
GNC ENTERPRISES INC                   2062 YELLOW SPRINGS ROAD MALVERN PA 19355
GODWIN BENNARD                        ADDRESS ON FILE
GODWIN, AB BY JOHN GOODWIN            C/O THE DINOFF LAW GROUP LLC 128 N 5TH ST GRIFFIN GA 30223
GOERGE STROHM JR INC                  480 VINE ST LEBANON PA 17042
GOJIAN VALLEY PLAZA REALTY LLC        C/O GORJIAN ACQUISITIONS 60 CUTTERMILL ROAD SUITE 508 GREAT NECK NY 11021
GOKCENAZ OZDOGAN                      ADDRESS ON FILE
GOLD COAST BEVERAGE LLC               10055 NW 12TH STREET MIAMI FL 33172
GOLD COAST EAGLE DISTRIBUTING INC     7051 WIRELESS COURT SARASOTA FL 34240
GOLD SQUARE PA LLC                    PO BOX 777 OAKHURST NJ 07755



Epiq Corporate Restructuring, LLC                                                                  Page 744 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 969 of 2235

Claim Name                               Address Information
GOLDEN EAGLE DISTRIBUTING CO INC         PO BOX 931 HANNIBAL MO 63401
GOLDEN GLO CARPET CLEANERS INC           PO BOX 740 HUNTINGDON VALLEY PA 19006
GOLDEN LEAF LLC                          TRU BY HILTON CHAMBERSBURG 1123 LINCOLN WAY CHAMBERSBURG PA 17201
GOLDEN LEAF LLC                          440 LIMEKILN DRIVE CHAMBERSBURG PA 17201
GOLDEN LEAF LLC                          101 WALKER ROAD CHAMBERSBURG PA 17201
GOLDEN NIXON                             ADDRESS ON FILE
GOLDEN TRIANGLE COOPERATIVE SERVICE      DISTRICT D/B/A GOLDEN TRIANGLE WASTE SERVICES 1311 INDUSTRIAL PARK RD COLUMBUS
                                         MS 39701
GOLDIE SIEGFRIED                         ADDRESS ON FILE
GOLDIE SOBEL                             ADDRESS ON FILE
GOLDMAN SACHS SPECIALTY LENDING GROUP    C/O SEAN A. ONEAL CLEARY GOTTLIEB STEEN & HAMILTON LLP ONE LIBERTY PLAZA NEW
LP                                       YORK NY 10006
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039-2607
LP
GOLDMAN SACHS SPECIALTY LENDING GROUP    2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
LP
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201-2930
LP
GOLDMAN SACHS SPECIALTY LENDING GRP LP   AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039-2607
GOLDMAN SACHS SPECIALTY LENDING GRP LP   AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201-2930
GOLDRING GULF DISTRIBUTING               8245 OPPORTUNITY DRIVE MILTON FL 32583
GOLKOW LITIGATION SERVICES               PO BOX 94623 LAS VEGAS NV 89193-4623
GONZALO BALLESTEROS                      ADDRESS ON FILE
GONZALO HERNANDEZ                        ADDRESS ON FILE
GONZALO LUNA                             ADDRESS ON FILE
GOOD FAITH LAWN INC                      PO BOX 4346 OLATHE KS 66063
GOOD GUYS PAINTING AND HOME SERVICES     133 EAST MAIN 4 LEIPSIC OH 45856
GOOD O GREEN LAWN SVCE                   3347 OLD BARTOW EAGLE LAKE RD BARTOW FL 33830
GOOD REFLECTIONS WINDOW CLEANING         GOOD REFLECTIONS WINDOW CLEANING 910 KENTUCKY RD SUMMERSVILLE WV 26651
GOOD REFLECTIONS WINDOW CLEANING         910 KENTUCKY RD SUMMERSVILLE WV 26651
GOOD SAMARITAN HOSPITAL                  PO BOX 15119 LEBANON PA 17405
GOODMAN BEVERAGE CO INC                  5901 BAUMHART ROAD LORAIN OH 44052
GOODRIDGES LAWNCARE                      118 CLOVER LEAFE CIR LONDON AR 72847
GOODWIN CONTRACTORS INC                  7475 BELLE RIDGE COURT HUGHESVILLE MD 20637-2203
GOOGLE LLC                               DEPARTMENT 33654 PO BOX 39000 SAN FRANCISCO CA 94139
GORDAN WALKER                            ADDRESS ON FILE
GORDON ARMSTRONG                         ADDRESS ON FILE
GORDON BURTON                            ADDRESS ON FILE
GORDON CONNOR                            ADDRESS ON FILE
GORDON COUNTY                            PO BOX 337 TAX COMMISSIONER CALHOUN GA 30703-0337
GORDON COUNTY HEALTH DEPARTMENT          310 N RIVER ST CALHOUNE GA 30701
GORDON COUNTY HEALTH DEPARTMENT          310 N RIVER ST CALHOUN GA 30701
GORDON GARRETT                           ADDRESS ON FILE
GORDON HOSPITAL                          PO BOX 932086 ATLANTA GA 31193
GORDON JOHNSTONE                         ADDRESS ON FILE
GORDON JUNE                              ADDRESS ON FILE
GORDON NGO                               ADDRESS ON FILE
GORDON SMITH                             ADDRESS ON FILE
GORDON THOMPSON                          ADDRESS ON FILE
GORDON TIBLIER                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 745 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                          Page 970 of 2235

Claim Name                          Address Information
GOREE THOMPSON                      ADDRESS ON FILE
GORGEENA ELLISON-THOMAS             ADDRESS ON FILE
GORJIAN VALLEY PLAZA REALTY LLC     C/O GORJIAN ACQUISITIONS 60 CUTTERMILL ROAD STE 508 GREAT NECK NY 11021
GORKEM TANYERI                      ADDRESS ON FILE
GORMLEY PLUMBING AND MECHANICAL     PO BOX 117 MCMINNVILLE OR 97128
GOSHEN FIRE COMPANY                 1320 PARK AVE WEST CHESTER PA 19380
GOULSTONE & STORRS, P.C.            ATTN: SRW - THE MARKETPLACE AT AUGUSTA 400 ATLANTIC AVENUE BOSTON MA
                                    02110-3333
GOVANNA VELARDI                     ADDRESS ON FILE
GOVDOCS INC                         VB BOX 167 PO BOX 9202 MINNEAPOLIS MN 55480
GOVDOCS INC                         VB BOX 167 PO BOX 9202 MINNEAPOLIS MN 55480-0000
GP MALL LLC                         219 MALL BLVD GLYNN PLACE MALL MGMT OFFICE ATTN RAY EMERSON BURNSWICK GA 31525
GP MALL LLC                         ASTOLAT REAL ESTATE CORPORATION C/O GLYNN PLACE MALL 219 MALL BOULEVARD, ATTN:
                                    RAY EMERSON BRUNSWICK GA 31525
GR BUILDING SERVICES                PO BOX 755 GROVE CITY OH 43123
GRABOWSKI LANDSCAPING LLC           54 MILL ST MIDDLETOWN NY 10940
GRABRIEL PADILLA TORRES             ADDRESS ON FILE
GRACALYNN BERG                      ADDRESS ON FILE
GRACE ADAMS                         ADDRESS ON FILE
GRACE ALBRITTON                     ADDRESS ON FILE
GRACE ANDREWS                       ADDRESS ON FILE
GRACE BLAKE                         ADDRESS ON FILE
GRACE BURNS                         ADDRESS ON FILE
GRACE BURR                          ADDRESS ON FILE
GRACE CHANG                         ADDRESS ON FILE
GRACE CHARNES                       ADDRESS ON FILE
GRACE COOK                          ADDRESS ON FILE
GRACE FISH                          ADDRESS ON FILE
GRACE GIVENS                        ADDRESS ON FILE
GRACE GONZALES                      ADDRESS ON FILE
GRACE HAHN                          ADDRESS ON FILE
GRACE HARDY                         ADDRESS ON FILE
GRACE HARVEY                        ADDRESS ON FILE
GRACE HEALTH                        181 WEST EMMETT STREET BATTLE CREEK MI 49037
GRACE HINTON                        ADDRESS ON FILE
GRACE HOFMANN                       ADDRESS ON FILE
GRACE HOOTS                         ADDRESS ON FILE
GRACE HULL                          ADDRESS ON FILE
GRACE KAY                           ADDRESS ON FILE
GRACE KEISNER                       ADDRESS ON FILE
GRACE KIDD                          ADDRESS ON FILE
GRACE KNUTESON                      ADDRESS ON FILE
GRACE LABREE                        ADDRESS ON FILE
GRACE LEVENGOOD                     ADDRESS ON FILE
GRACE LUDWIGSEN                     ADDRESS ON FILE
GRACE MACK                          ADDRESS ON FILE
GRACE MCBRIDE                       ADDRESS ON FILE
GRACE MELTON                        ADDRESS ON FILE
GRACE METTLER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 746 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                          Page 971 of 2235

Claim Name                           Address Information
GRACE MEYER                          ADDRESS ON FILE
GRACE MOORE                          ADDRESS ON FILE
GRACE MUELLER                        ADDRESS ON FILE
GRACE OJEDA                          ADDRESS ON FILE
GRACE OUTDOOR ADVERTISING LLC        ATTN DIANA STEVENSON, CEO 1201 LINCOLN ST, STE 300 COLUMBIA SC 29201
GRACE PAGE                           ADDRESS ON FILE
GRACE PALAPARTY                      ADDRESS ON FILE
GRACE PARKER                         ADDRESS ON FILE
GRACE PIERCE-WILLIAMS                ADDRESS ON FILE
GRACE PIERLE                         ADDRESS ON FILE
GRACE POWELL                         ADDRESS ON FILE
GRACE RICHARDSON                     ADDRESS ON FILE
GRACE RYAN                           ADDRESS ON FILE
GRACE SCRUGGS                        ADDRESS ON FILE
GRACE SHURLOW                        ADDRESS ON FILE
GRACE SOWERS                         ADDRESS ON FILE
GRACE TRIBBLE                        ADDRESS ON FILE
GRACE TROMBETTA                      ADDRESS ON FILE
GRACE UDOBONG                        ADDRESS ON FILE
GRACE WALKER                         ADDRESS ON FILE
GRACE WASHINGTON                     ADDRESS ON FILE
GRACE WATERS                         ADDRESS ON FILE
GRACE WEBB                           ADDRESS ON FILE
GRACE WHITMER                        ADDRESS ON FILE
GRACE WILLIAMS                       ADDRESS ON FILE
GRACE WINSOR                         ADDRESS ON FILE
GRACEANNE PADURANO                   ADDRESS ON FILE
GRACIE ADAMS                         ADDRESS ON FILE
GRACIE BENNETT                       ADDRESS ON FILE
GRACIE BRATTON                       ADDRESS ON FILE
GRACIE BROCK                         ADDRESS ON FILE
GRACIE BROWN                         ADDRESS ON FILE
GRACIE ELLIOTT                       ADDRESS ON FILE
GRACIE HARRISON                      ADDRESS ON FILE
GRACIE HOOK                          ADDRESS ON FILE
GRACIE MEDCALFE                      ADDRESS ON FILE
GRACIE PELLETT                       ADDRESS ON FILE
GRACIE VANOVER                       ADDRESS ON FILE
GRACIE VANOVER                       ADDRESS ON FILE
GRACIELA ARMENDARIZ                  ADDRESS ON FILE
GRACIELA RUSSO                       ADDRESS ON FILE
GRACZYK LAWN AND LANDSCAPE           PO BOX 608 ELM CREEK NE 68836
GRACZYX LAWN LANDSCAPE               PO BOX 608 ELM CREEK NE 68836
GRADY HUFF                           ADDRESS ON FILE
GRADY HUNTER                         ADDRESS ON FILE
GRADY SIMS                           ADDRESS ON FILE
GRAFTON SMITH                        ADDRESS ON FILE
GRAHAM DENMON                        ADDRESS ON FILE
GRAHAM GAMBLE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 747 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                            Page 972 of 2235

Claim Name                           Address Information
GRAHAM SIMON PLUMBING COMPANY LLC    176 SIMPSON ST CLARKSBURG WV 26301
GRALDING LEWIS                       ADDRESS ON FILE
GRAND CENTRAL PARKERSBURG LLC        C/O GLIMCHER PROPERTIES LP 180 EAST BROAD STREET, 21ST FLOOR COLUMBUS OH 43215
GRAND CENTRAL PARKERSBURG LLC        L-2031 ATTN: TONYA KEAN COLUMBUS OH 43260
GRAND FORKS CUISINE INC              ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
GRAND FORKS CUISINE, INC.            3915 S. 32ND AVE. GRAND FORKS ND 58201
GRAND IX VENTURES LLC                ATTN: DAVID V. LINER 1078 RIVERBEND DRIVE ADVANCE NC 27006
GRAND IX VENTURES LLC                110 SOUTH STRATFORD ROAD SUITE 500 WINSTON-SALEM NC 27104-4299
GRAND IX VENTURES LLC                ELLIOT A. FUS, ESQ. BLANCO TACKABERRY PO DRAWER 25008 WINSTON-SALEM NC
                                     27114-5008
GRAND RAPIDS CITY TREASURER          GRAND RAPIDS INCOME TAX DEPT PO BOX 347 GRAND RAPIDS MI 49501
GRAND STRAND WATER & SEWER AUT       166 JACKSON BLUFF RD CONWAY SC 29526
GRAND STRAND WATER & SEWER AUT       PO BOX 2308 CONWAY SC 29528
GRAND TRAVERSE CARPET CLEANERS       3160 CONTINENTAL DR TRAVERSE CITY MI 49686
GRAND TRAVERSE COUNTY                2650 LA FRANIER RD TRAVERSE CITY MI 49686-8972
GRAND TRAVERSE COUNTY HEALTH DEPT    2650 LA FRANIER RD TRAVERSE CITY MI 49686-8972
GRANDIS HYATT                        ADDRESS ON FILE
GRANITE FALLS BREWING CO             47 DUKE ST GRANITE FALLS NC 28630
GRANITE TELECOMMUNICATIONS           P O BOX 983119 CLIENT ID 311 CLIENT ID 311 BOSTON MA 02298
GRANT AND DENICE MORAINE             ADDRESS ON FILE
GRANT ANTHONY                        ADDRESS ON FILE
GRANT CIEZADLO                       ADDRESS ON FILE
GRANT DOCKERY                        ADDRESS ON FILE
GRANT DUNN                           ADDRESS ON FILE
GRANT EULETT                         ADDRESS ON FILE
GRANT FAIRBANKS                      ADDRESS ON FILE
GRANT GRAMES                         ADDRESS ON FILE
GRANT KASCHAK                        ADDRESS ON FILE
GRANT KIMBER                         ADDRESS ON FILE
GRANT LACEFIELD                      ADDRESS ON FILE
GRANT MITCHELL                       ADDRESS ON FILE
GRANT MIZE                           ADDRESS ON FILE
GRANT MONTGOMERY                     ADDRESS ON FILE
GRANT MOSKAL                         ADDRESS ON FILE
GRANT PROCTOR                        ADDRESS ON FILE
GRANT RILEY                          ADDRESS ON FILE
GRANT SAURI                          ADDRESS ON FILE
GRANT STEWART                        ADDRESS ON FILE
GRANT THORNTON LLP                   171 N CLARK ST STE 200 CHICAGO IL 60601
GRANT THORTON LLP                    1717 MAIN ST, STE 1800 DALLAS TX 75201
GRANVILLE BARRETT                    ADDRESS ON FILE
GRANVILLE COMBS                      ADDRESS ON FILE
GRANVILLE HOGG                       ADDRESS ON FILE
GRASON GALLO                         ADDRESS ON FILE
GRASS GUYS LANDSCAPING LLC           1196 ODLIN ROAD HERMON ME 04401
GRASS MASTERS                        ADDRESS ON FILE
GRASS MASTERS OF SOUTH CAROLINA      702 BEAUREGARD ROAD SUMMERVILLE SC 29486
GRASS NERDS                          P O BOX 1457 TAYLORS SC 29687
GRATERA GENWRIGHT                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 748 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                    Service List
                                                                                 Page 973 of 2235

Claim Name                               Address Information
GRAVELINA RUTHERFORD                     ADDRESS ON FILE
GRAVES FOODS                             913 BIG HORN PO BOX 104507 JEFFERSON CITY MO 65110
GRAY HODGES CORPORATION                  P O BOX 748 KNOXVILLE TN 37901
GRAYBILL, LANSCHE & VINZANI, LLC         225 SEVEN FARMS DRIVE SUITE 207 CHARLESTON SC 29492
GRAYCE BERMAN                            ADDRESS ON FILE
GRAYCE FERNANDES                         ADDRESS ON FILE
GRAYCRAFT SIGNS PLUS                     3304 LAKE CITY HWY WARSAW IN 46580
GRAYLAN WILLOCKS                         ADDRESS ON FILE
GRAYLIN MCCLARY                          ADDRESS ON FILE
GRAYSON CAGLE                            ADDRESS ON FILE
GRAYSON COUNTY TREASURER                 PO BOX 4160 LEITCHFIELD KY 42755
GRAYSON HUTCHENS                         ADDRESS ON FILE
GRAYSON JAMES                            ADDRESS ON FILE
GRAYSON KASS                             ADDRESS ON FILE
GRAYSON LINGINFELTER                     ADDRESS ON FILE
GRAYSON MCDONALD                         ADDRESS ON FILE
GRAYSON SMITH                            ADDRESS ON FILE
GRAYSON TILLEY                           ADDRESS ON FILE
GREAT AMERICAN GROUP ADVISORY AND        VALUATION SERVICES LLC 21255 BUBANK BLVD SUITE 400 WOODLAND HILLS CA 91367
GREAT BAY DISTRIBUTORS INC               2750 EAGLE AVENUE NORTH ST PETERSBURG FL 33716
GREAT LAKES BEVERAGE                     1885 BEVANDA CT BAY CITY MI 48706
GREAT LAKES GROUNDS MANAGEMENT LLC       P O BOX 384 AMHERST OH 44001
GREAT LAKES WINE AND SPIRITS LLC         373 VICTOR AVENUE HIGHLAND PARK MI 48203
GREAT RIVERS DISTRIBUTING CO INC         1800 EAGLEVIEW DR SEDALIA MO 65301
GREAT WESTERN BANK                       PO BOX 925 SIOUX FALLS SD 57101-0925
GREAT WESTERN BANK                       PO BOX 2345 SIOUX FALLS SD 57101-2345
GREATAMERICA FINANCIAL SERVICES          CORPORATION 625 1ST ST SE PO BOX 609 CEDAR RAPIDS IA 52401
GREATAMERICA FINANCIAL SVS CORPORATION   625 1ST ST SE PO BOX 609 CEDAR RAPIDS IA 52401
GREATER CINCINNATI WATER WORKS           4747 SPRING GROVE AVE CINCINNATI OH 45232
GREATER CINCINNATI WATER WORKS           PO BOX 740689 CINCINNATI OH 45274
GREATER DICKSON GAS AUTHORITY            605 E WALNUT ST DICKSON TN 37055
GREATER DICKSON GAS AUTHORITY            605 E WALNUT ST DICKSON TN 37055-2505
GREATER POTTSVILLE SEWER AREA AUTHORITY 401 N CENTRE ST PO BOX 1163 POTTSVILLE PA 17901
GREATER POTTSVILLE SEWER AUTH            PO BOX 1163 POTTSVILLE PA 17901
GREATER POTTSVILLE SEWER AUTH            401 N CENTRE ST PO BOX 1163 POTTSVILLE PA 17901-7163
GREATER RALEIGH REFRIGERATION            1404 SMITH RENO RD RALEIGH NC 27603
GREATER SEACOAST PROPERTY MAINTENANCE    18 HIGH ST STRATHAM NH 03885
GREATER STARKVILLE DEVELOPMENT PARTNER   200 EAST MAIN STREET STARKVILLE MS 39759
GREATLAND INC                            2480 WALKER AVE NW GRAND RAPIDS MI 49544
GRECIA SANCHEZ RIVAS                     ADDRESS ON FILE
GREEN CLIPPER LAWN MAINTENANCE LLC       PO BOX 4506 PARKERSBURG WV 26104
GREEN GARDEN LANDSCAPING LLC             5785 EDWARDS RD SANFORD NC 27332
GREEN GRACE INC                          1140 BEAVER DAM DR HOSCHTON GA 30548
GREEN GRASS                              ADDRESS ON FILE
GREEN SOURCE LANDSCAPING                 PO BOX 477 PINE LAKE GA 30072
GREENBRIER COUNTY BOARD OF HEALTH        9109 SENECA TRAIL S RONCEVERTE WV 24970
GREENBRIER COUNTY HEALTH DEPT            9109 SENECA TRAIL S RONCEVERTE WV 24970
GREENCO BEVERAGE                         10 METTS STREET GREENVILLE SC 29609
GREENE COUNTY COLLECTOR OF REVENUE       940 BOONVILLE AVE SPRINGFIELD MO 65802



Epiq Corporate Restructuring, LLC                                                                     Page 749 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                                Page 974 of 2235

Claim Name                              Address Information
GREENE COUNTY TAX COLLECTOR             940 BOONVILLE AVE SPRINGFIELD MO 65802
GREENER DAYS LAWN AND LANDSCAPING LLC   PO BOX 3219 MECHANICSVILLE PA 23116
GREENFIELD CITY TAX                     PO BOX 300 GREENFIELD OH 45123
GREENLAWN WATER DISTRICT                45 RAILROAD ST GREENLAWN NY 11740-1297
GREENLEAF COMPACTION INC                PO BOX 29661 2008 PHOENIX AZ 85038
GREENSBORO ABC 8                        1700 STANLEY ROAD GREENSBORO NC 27407
GREENSFEE LANDSCAPING                   2225 RESERVOIR AVENUE TRUMBULL CT 06611
GREENSFEE LANDSCAPNG LLC                2225 RESERVOIR AVE TRUMBULL CT 06611
GREENSFELDER, HEMKER & GALE, P.C.       10 S.BROADWAY STE 2000 ST.LOUIS MO 63102
GREENSIDE                               7401 W 126TH ST SAVAGE MN 55378
GREENTECH CORP                          PO BOX 1405 S CO RD 25A TROY OH 45373
GREENTECH LAWN AND IRRIGATION           PO BOX 1405 S CO RD 25A TROY OH 45373
GREENTOP LAWN LANDSCAPING LLC           PO BOX 421 GEORGETOWN DE 19947
GREENVILLE AREA CHAMBER OF COMMERCE     ONE DEPOT SQ GREENVILLE AL 36037
GREENVILLE COUNTY                       PO BOX 100221 DEPARTMENT 390 COLUMBIA SC 29202-3221
GREENVILLE PRODUCE INC                  PO BOX 31011 GREENVILLE NC 27833
GREENVILLE UTILITIES COMMISSION         PO BOX 1847 GREENVILLE NC 27835-1847
GREENVILLE UTILITIES COMMISSN           401 S GREENE ST GREENVILLE NC 27834
GREENVILLE UTILITIES COMMISSN           PO BOX 1847 GREENVILLE NC 27835
GREENVILLE WATER SYSTEM                 P O BOX 687 GREENVILLE SC 29602
GREENWELL LANDSCAPE CO INC              65 AMBERWOOD DR ELIZABETHTOWN KY 42701
GREENWOOD PLAZA PROPERTIES LLC          4530 PARK ROAD SUITE 410 CHARLOTTE NC 28209
GREENWOOD SQUARE HOLDINGS LLC           553 E MAIN ST BOWLING GREEN KY 42101
GREENWOOD VILLAGE                       PO BOX 4837 GREENWOOD VILLAGE CO 80155-4837
GREG BAKER                              ADDRESS ON FILE
GREG BANASZAK                           ADDRESS ON FILE
GREG BOUCHER                            ADDRESS ON FILE
GREG BROWN                              ADDRESS ON FILE
GREG CONE                               ADDRESS ON FILE
GREG CURTIS                             ADDRESS ON FILE
GREG EADS                               ADDRESS ON FILE
GREG FELTMAN                            ADDRESS ON FILE
GREG GLASPIE                            ADDRESS ON FILE
GREG HAGGARD-BEY                        ADDRESS ON FILE
GREG HALL                               ADDRESS ON FILE
GREG HODGE                              ADDRESS ON FILE
GREG HODGES                             ADDRESS ON FILE
GREG JACKSON                            ADDRESS ON FILE
GREG JOHNSON                            ADDRESS ON FILE
GREG JONES                              ADDRESS ON FILE
GREG KNIGHT                             ADDRESS ON FILE
GREG NEWSOME                            ADDRESS ON FILE
GREG NIXON                              ADDRESS ON FILE
GREG OSICKY                             ADDRESS ON FILE
GREG POST                               ADDRESS ON FILE
GREG REVALEE                            ADDRESS ON FILE
GREG SILVIA                             ADDRESS ON FILE
GREG TARR                               ADDRESS ON FILE
GREG VENABLE                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 750 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 975 of 2235

Claim Name                        Address Information
GREG WOOD                         ADDRESS ON FILE
GREG YETZER                       ADDRESS ON FILE
GREG ZILLICK                      ADDRESS ON FILE
GREGG BELISLE                     ADDRESS ON FILE
GREGG CONEY                       ADDRESS ON FILE
GREGGORY JAMES                    ADDRESS ON FILE
GREGGORY STEPHENS                 ADDRESS ON FILE
GREGOIRE MEUNIER                  ADDRESS ON FILE
GREGORIO MARTINEZ                 ADDRESS ON FILE
GREGORIO PEREZ                    ADDRESS ON FILE
GREGORY ADAMS                     ADDRESS ON FILE
GREGORY ADAMS                     ADDRESS ON FILE
GREGORY ANDRUS                    ADDRESS ON FILE
GREGORY ASH                       ADDRESS ON FILE
GREGORY AYERS                     ADDRESS ON FILE
GREGORY BAITMAN                   ADDRESS ON FILE
GREGORY BAKER                     ADDRESS ON FILE
GREGORY BARGAINEER                ADDRESS ON FILE
GREGORY BARTLEY                   ADDRESS ON FILE
GREGORY BEARD                     ADDRESS ON FILE
GREGORY BECHTOLD                  ADDRESS ON FILE
GREGORY BISHOP                    ADDRESS ON FILE
GREGORY BOULAIS                   ADDRESS ON FILE
GREGORY BROWN                     ADDRESS ON FILE
GREGORY BROWN                     ADDRESS ON FILE
GREGORY BURGIN                    ADDRESS ON FILE
GREGORY BYRD                      ADDRESS ON FILE
GREGORY BYRD                      ADDRESS ON FILE
GREGORY CABRERA                   ADDRESS ON FILE
GREGORY CALHOUN                   ADDRESS ON FILE
GREGORY CANNON                    ADDRESS ON FILE
GREGORY CANNON                    ADDRESS ON FILE
GREGORY CARR                      ADDRESS ON FILE
GREGORY CHANCY                    ADDRESS ON FILE
GREGORY CLARKSON                  ADDRESS ON FILE
GREGORY COATES                    ADDRESS ON FILE
GREGORY COLBERT                   ADDRESS ON FILE
GREGORY COLLINS JR                ADDRESS ON FILE
GREGORY COOK                      ADDRESS ON FILE
GREGORY CORBETT                   ADDRESS ON FILE
GREGORY COWAN                     ADDRESS ON FILE
GREGORY COX                       ADDRESS ON FILE
GREGORY CULLINS                   ADDRESS ON FILE
GREGORY DAISE                     ADDRESS ON FILE
GREGORY DAVIS                     ADDRESS ON FILE
GREGORY DEMARA                    ADDRESS ON FILE
GREGORY DICKERHOFF                ADDRESS ON FILE
GREGORY DOWNEY                    ADDRESS ON FILE
GREGORY EASTON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 751 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                       Page 976 of 2235

Claim Name                        Address Information
GREGORY EATON                     ADDRESS ON FILE
GREGORY EICHOLTZ                  ADDRESS ON FILE
GREGORY EQUIZI                    ADDRESS ON FILE
GREGORY FARMER                    ADDRESS ON FILE
GREGORY FELICE                    ADDRESS ON FILE
GREGORY FENTON                    ADDRESS ON FILE
GREGORY FX DALY COLECTR OF REV    CITY OF STL-EARNINGS TAX DIV 1200 MARKET STREET ST LOUIS MO 63103
GREGORY FX DALY COLECTR OF REV    410 CITY HALL 1200 MARKET STREET ST LOUIS MO 63103
GREGORY GADSDEN                   ADDRESS ON FILE
GREGORY GANTT                     ADDRESS ON FILE
GREGORY GREEN                     ADDRESS ON FILE
GREGORY GRIGGS                    ADDRESS ON FILE
GREGORY HADLEY                    ADDRESS ON FILE
GREGORY HAGGARD JR                ADDRESS ON FILE
GREGORY HAHN                      ADDRESS ON FILE
GREGORY HANNAH                    ADDRESS ON FILE
GREGORY HARRIS                    ADDRESS ON FILE
GREGORY HARTGROVE                 ADDRESS ON FILE
GREGORY HAWKS                     ADDRESS ON FILE
GREGORY HUNT                      ADDRESS ON FILE
GREGORY HYPES                     ADDRESS ON FILE
GREGORY IBANEZ                    ADDRESS ON FILE
GREGORY IVORY                     ADDRESS ON FILE
GREGORY JACKSON                   ADDRESS ON FILE
GREGORY JACKSON                   ADDRESS ON FILE
GREGORY JEFFERSON                 ADDRESS ON FILE
GREGORY JOHNSON                   ADDRESS ON FILE
GREGORY JOHNSON                   ADDRESS ON FILE
GREGORY JOHNSON                   ADDRESS ON FILE
GREGORY JOHNSON                   ADDRESS ON FILE
GREGORY JOHNSON                   ADDRESS ON FILE
GREGORY JOHNSON                   ADDRESS ON FILE
GREGORY KENT                      ADDRESS ON FILE
GREGORY KINARD                    ADDRESS ON FILE
GREGORY KNIGHT                    ADDRESS ON FILE
GREGORY LANE                      ADDRESS ON FILE
GREGORY LAWRENCE                  ADDRESS ON FILE
GREGORY LEWIS                     ADDRESS ON FILE
GREGORY LINNEMAN                  ADDRESS ON FILE
GREGORY LITTLE                    ADDRESS ON FILE
GREGORY LOCKETT                   ADDRESS ON FILE
GREGORY LONG                      ADDRESS ON FILE
GREGORY LOZITO                    ADDRESS ON FILE
GREGORY MACKLIN                   ADDRESS ON FILE
GREGORY MAJIED                    ADDRESS ON FILE
GREGORY MALLOCH                   ADDRESS ON FILE
GREGORY MANNING                   ADDRESS ON FILE
GREGORY MARBURY                   ADDRESS ON FILE
GREGORY MARLIN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 752 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 977 of 2235

Claim Name                        Address Information
GREGORY MARS                      ADDRESS ON FILE
GREGORY MATHEWS                   ADDRESS ON FILE
GREGORY MCCORMICK                 ADDRESS ON FILE
GREGORY MCFADDEN                  ADDRESS ON FILE
GREGORY MCLEOD                    ADDRESS ON FILE
GREGORY MEISE                     ADDRESS ON FILE
GREGORY MOON                      ADDRESS ON FILE
GREGORY MOORE                     ADDRESS ON FILE
GREGORY MORRIS                    ADDRESS ON FILE
GREGORY MUNDOK                    ADDRESS ON FILE
GREGORY NEVAREZ                   ADDRESS ON FILE
GREGORY NEVILLE                   ADDRESS ON FILE
GREGORY NOWELL                    ADDRESS ON FILE
GREGORY ORLANDO                   ADDRESS ON FILE
GREGORY OVERMAN                   ADDRESS ON FILE
GREGORY PATRICE                   ADDRESS ON FILE
GREGORY PAULDING                  ADDRESS ON FILE
GREGORY PAYNE                     ADDRESS ON FILE
GREGORY PRICE                     ADDRESS ON FILE
GREGORY RAINES                    ADDRESS ON FILE
GREGORY REEVES                    ADDRESS ON FILE
GREGORY RICH                      ADDRESS ON FILE
GREGORY RICHARDSON                ADDRESS ON FILE
GREGORY ROMERO                    ADDRESS ON FILE
GREGORY ROSE                      ADDRESS ON FILE
GREGORY RUSSELL                   ADDRESS ON FILE
GREGORY SAEZ                      ADDRESS ON FILE
GREGORY SCOTT                     ADDRESS ON FILE
GREGORY SEIFERT JR                ADDRESS ON FILE
GREGORY SMITH                     ADDRESS ON FILE
GREGORY SMITH                     ADDRESS ON FILE
GREGORY SMITH AND MARIE VINEL     ADDRESS ON FILE
GREGORY SOLUSKE                   ADDRESS ON FILE
GREGORY STEIN                     ADDRESS ON FILE
GREGORY STEPHENSON                ADDRESS ON FILE
GREGORY STEWART                   ADDRESS ON FILE
GREGORY SUTTON                    ADDRESS ON FILE
GREGORY SWISSTACK                 ADDRESS ON FILE
GREGORY TATE                      ADDRESS ON FILE
GREGORY TAYLOR                    ADDRESS ON FILE
GREGORY TAYLOR                    ADDRESS ON FILE
GREGORY TAYLOR                    ADDRESS ON FILE
GREGORY THERRELL                  ADDRESS ON FILE
GREGORY THOMAS                    ADDRESS ON FILE
GREGORY THOMAS                    ADDRESS ON FILE
GREGORY THOMPSON                  ADDRESS ON FILE
GREGORY THOMPSON                  ADDRESS ON FILE
GREGORY THOMPSON                  ADDRESS ON FILE
GREGORY TIDD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 753 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 978 of 2235

Claim Name                          Address Information
GREGORY TURNER                      ADDRESS ON FILE
GREGORY VANBLARGAN                  ADDRESS ON FILE
GREGORY VICTOR                      ADDRESS ON FILE
GREGORY VILLARAN                    ADDRESS ON FILE
GREGORY WADE                        ADDRESS ON FILE
GREGORY WALTON                      ADDRESS ON FILE
GREGORY WEAVER                      ADDRESS ON FILE
GREGORY WEBER                       ADDRESS ON FILE
GREGORY WHITING                     ADDRESS ON FILE
GREGORY WILLIAMS                    ADDRESS ON FILE
GREGORY WILLIS                      ADDRESS ON FILE
GREGORY WILLIS                      ADDRESS ON FILE
GREISY TORRES                       ADDRESS ON FILE
GRELLNER SALES SERVICES             3705 HWY V ROLLA MO 65401
GRESH ASSOCIATES INC                PO BOX 1417 FAIRPORT NY 14450
GRESH ASSOCIATES INC                BIOTECH DRAINLINE PO BOX 1417 FAIRPORT NY 14450
GRESHUNNA COUSON                    ADDRESS ON FILE
GRETA LITTLE                        ADDRESS ON FILE
GRETA PEARSON                       ADDRESS ON FILE
GRETCHEN DEICHMANN                  ADDRESS ON FILE
GRETCHEN GARCIA                     ADDRESS ON FILE
GRETCHEN GAUSS                      ADDRESS ON FILE
GRETCHEN GRECO                      ADDRESS ON FILE
GRETCHEN KEYES                      ADDRESS ON FILE
GRETCHEN MATTESON                   ADDRESS ON FILE
GRETCHEN VAUL                       ADDRESS ON FILE
GRETCHEN WELLENDORF                 ADDRESS ON FILE
GREY EAGLE DISTRIBUTORS             12 STOKES DRIVE HATTIESBURG MS 39401
GREY SAYLOR                         ADDRESS ON FILE
GREYCI CHAVEZ                       ADDRESS ON FILE
GREYSON VESPER                      ADDRESS ON FILE
GREYSTONE POWER CORP                11490 VETERANS MEMORIAL HWY DOUGLASVILLE GA 30134
GREYSTONE POWER CORP                PO BOX 6071 DOUGLASVILLE GA 30154
GREYSTONE REFRIGERATION             1025 NW 31ST AVE POMPANO BEACH FL 33069
GRIESING LAW                        ADDRESS ON FILE
GRIFFIN BEVERAGE CO INC             1901 NORTH DAM ROAD WEST BRANCH MI 48661
GRIFFIN GARRETT                     ADDRESS ON FILE
GRIFFIN GRANT                       ADDRESS ON FILE
GRIFFIN MARTIRE                     ADDRESS ON FILE
GRIFFIN MCCABE                      ADDRESS ON FILE
GRIFFINS LAWN CARE                  1400 LAKESIDE DRIVE NORTH WEST CULLMAN AL 35055
GRIFFINS LAWN CARE                  6597 CO RD 1141 VINEMONT AL 35179
GRIFTHAN BROWN                      ADDRESS ON FILE
GRIME SCRUBBERS INC                 PO BOX 4051 SPRINGFIELD MO 65808
GRINDAL GROUND WORKS                LYNDON GRINDAL 625 WISWELL ROAD HOLDEN ME 04429
GRISELDA FLORENCIANI                ADDRESS ON FILE
GRISELDA GALLEGOS                   ADDRESS ON FILE
GRISSELLE OTERO MONTANEZ            ADDRESS ON FILE
GRISSIM AND HODGES                  323 UNION STREET SUITE 400 NASHVILLE TN 37201



Epiq Corporate Restructuring, LLC                                                             Page 754 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701  Filed 12/11/20
                                                   Service List
                                                                               Page 979 of 2235

Claim Name                              Address Information
GROSS INCOME TAX                       PO BOX 248 TRENTON NJ 08646-0248
GROUND EFFECTS LLC                     4044 COTTONPORT RD DECATUR TN 37322
GROUND POUNDERS LANDSCAPING INC        2110 SUNBURST CT EASTOVER NC 28312
GROUP LTD                              300 ROBBINS LANE C/O BLUMENFELD DEVELOPMENT GRP SYOSSET NY 11791
GROVER DAVIS                           ADDRESS ON FILE
GROVER DUNN ASSISTANT TAX COLLECTOR    PO BOX 1190 BESSEMER AL 35021-1190
GROWTH MANAGEMENT                      5331 AIRPORT PULLING ROAD SUITE 129 NAPLES FL 34109
GRUBHUB                                PO BOX 71649 CHICAGO IL 60694-1649
GRUBHUB HOLDINGS INC                   PO BOX 71649 CHICAGO IL 60694-1649
GRUEN & GOLDSTEIN, ESQS.               1945 MORRIS AVENUE UNION NJ 07083
GS MADISON LLC                         PO BOX 4705 LANCASTER PA 17604
GSC LIGHTING SUPPLY                    16506 CORNERSTONE DRIVE BELTON MO 64012
GT ANDERSON                            108 FURMAN VIEW DRIVE GREENVILLE SC 29609
GT ELECTRIC OF FLORIDA INC             3154 ELIAZ RD TALLAHASSEE FL 32308
GUADALUPE BELTRAN                      ADDRESS ON FILE
GUADALUPE CHAMA                        ADDRESS ON FILE
GUADALUPE FERNANDEZ                    ADDRESS ON FILE
GUADALUPE GONZALEZ                     ADDRESS ON FILE
GUADALUPE GONZALEZ CRUZ                ADDRESS ON FILE
GUADALUPE HERNANDEZ                    ADDRESS ON FILE
GUADALUPE LOPEZ                        ADDRESS ON FILE
GUAM DEPT OF LABOR                     414 WEST SOLEDAD AVE SUITE 400 (4TH FLOOR) GCIC BUILDING HAGATNA GU 96910 GUAM
GUANDA CLEMENT                         ADDRESS ON FILE
GUARDIAN ALARM                         75 REMITTANCE DRIVE DEPT 1376 CHICAGO IL 60675
GUECHMAN PIERRE                        ADDRESS ON FILE
GUENET BUCKNER                         ADDRESS ON FILE
GUENSON CELESTIN                       ADDRESS ON FILE
GUERNSEY COUNTY                        627 WHEELING AVE CAMBRIDGE OH 43725
GUERRINO RUTA                          ADDRESS ON FILE
GUILBAUD ISRAEL                        ADDRESS ON FILE
GUILFORD COUNTY                        PO BOX 71072 CHARLOTTE NC 28272-1072
GUILLERMINA TORRES PERATA              ADDRESS ON FILE
GUILLERMO BUTIKOFER                    ADDRESS ON FILE
GUILLERMO CHINCHILLA                   ADDRESS ON FILE
GUILLERMO GABRIEL                      ADDRESS ON FILE
GUILLERMO MARTINEZ-GONZALEZ            ADDRESS ON FILE
GUILLERMO VALDEZ                       ADDRESS ON FILE
GUINAN ISAAC                           ADDRESS ON FILE
GULANDA SAXTON                         ADDRESS ON FILE
GULCIN AYDIN                           ADDRESS ON FILE
GULF BREEZE PLUMBING                   4451 GULF BREEZE PKWY GULF BREEZE FL 32563
GULF BREEZE PLUMBING                   PO BOX 120754 DEPT 0754 DALLAS TX 75312
GULF COAST COMMERCIAL, LLC             119 N 11TH STREET. STE 300B TAMPA FL 33602
GULF COAST ELECTRIC                    8 COMMERCE DR DESTIN FL 32541
GULF COAST GASKET GUY                  9020 KRYSTAL RIDGE CT DAPHNE AL 36526
GULF DISTRIBUTING                      3378 MOFFETT RD MOBILE AL 36607
GULF DISTRIBUTING COMPANY OF BIRMINGHAM 3378 MOFFETT ROAD MOBILE AL 36607
GULF MECHANICAL INC                    PO BOX 1716 PALM HARBOR FL 34682
GULF POWER                             1 ENERGY PL PENSACOLA FL 32520



Epiq Corporate Restructuring, LLC                                                                 Page 755 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                 Service List
                                                                            Page 980 of 2235

Claim Name                            Address Information
GULF POWER                            PO BOX 29090 MIAMI FL 33102-9090
GULF POWER COMPANY                    ATTN RRD/LFO 4200 W FLAGLER ST CORAL GABLES FL 33134
GULF PUBLISHING CO INC                11470 OAKHURST RD LARGO FL 33774
GULF SUPREME OF CENTRAL ALABAMA LLC   3378 MOFFETT RD MOBILE AL 36607
GUNNAR GALLO                          ADDRESS ON FILE
GUNNAR MITCHELL                       ADDRESS ON FILE
GUNNAR SHINGLEDECKER                  ADDRESS ON FILE
GUNNER GREENE                         ADDRESS ON FILE
GUNTHER SCOTT                         ADDRESS ON FILE
GURNEY MYERS                          ADDRESS ON FILE
GURPREET SINGH                        ADDRESS ON FILE
GUS DAVIS                             ADDRESS ON FILE
GUS WILLIAMS                          ADDRESS ON FILE
GUSTAVO ANZURES                       ADDRESS ON FILE
GUSTAVO ESTRADA-MOLINA                ADDRESS ON FILE
GUSTAVO JARAMILLO                     ADDRESS ON FILE
GUSTAVO MONTES-LOPEZ                  ADDRESS ON FILE
GUSTAVO PEREZ                         ADDRESS ON FILE
GUSTAVO RODRIGUEZ                     ADDRESS ON FILE
GUSTAVO RUBIO                         ADDRESS ON FILE
GUSTAVO SOLANO                        ADDRESS ON FILE
GUTIERREZ VEGA                        ADDRESS ON FILE
GUY BAGWELL                           ADDRESS ON FILE
GUY BISIGNANI                         ADDRESS ON FILE
GUY BRENT                             ADDRESS ON FILE
GUY CRUSE                             ADDRESS ON FILE
GUY DALE                              ADDRESS ON FILE
GUY HACKWORTH                         ADDRESS ON FILE
GUY HARDIN                            ADDRESS ON FILE
GUY MABRY                             ADDRESS ON FILE
GUY POTTER                            ADDRESS ON FILE
GUY SMITH JR                          ADDRESS ON FILE
GUY WOLFE                             ADDRESS ON FILE
GUYS DESIGNS AND FABRICATION          1385 SW 29TH AVE DEERFIELD BEACH FL 33442
GUYS WELDING & DESIGNS                1385 SW 29TH AVE DEERFIELD BEACH FL 33442
GUZMAN, ESTERVINA                     ADDRESS ON FILE
GW INVESTMENT, LLC                    C/O WEYS FAMILY INVESTMENTS, LLC 7302 PELICAN ISLAND DRIVE TAMPA FL 33634
GW INVESTMENTS, LLC                   7731 BIGHAM COURT TAMPA FL 33625
GW INVESTMENTS, LLC                   TYLER P. BRIMMER, SCHAAN P. BARTH FAFINSKI MARK & JOHNSON, PA 775 PRAIRIE
                                      CENTER DRIVE, SUITE 400 EDEN PRAIRIE MN 55344
GWAYNE COOPER JR                      ADDRESS ON FILE
GWD ACQUISITION INC                   2177 W GRANDVIEW BLVD ERIE PA 16509
GWEN NEWKIRK                          ADDRESS ON FILE
GWEN PHELPS                           ADDRESS ON FILE
GWENDALYN BARNES                      ADDRESS ON FILE
GWENDOLYN BURDIN                      ADDRESS ON FILE
GWENDOLYN CURLEY                      ADDRESS ON FILE
GWENDOLYN FAULK                       ADDRESS ON FILE
GWENDOLYN FULLER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 756 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701  Filed 12/11/20
                                                  Service List
                                                                              Page 981 of 2235

Claim Name                             Address Information
GWENDOLYN MAYTON                       ADDRESS ON FILE
GWENDOLYN MOLDEN                       ADDRESS ON FILE
GWENDOLYN WATSON                       ADDRESS ON FILE
GWENDOLYN WIGGINS                      ADDRESS ON FILE
GWENDYLN GUNTER                        ADDRESS ON FILE
GWENN SPEAR                            ADDRESS ON FILE
GWINNETT CO TAX COMMISSIONER           75 LANGLEY DR LAWRENCEVILLE GA 30046
GWINNETT COUNTY BOARD OF HEALTH        2570 RIVERSIDE PARKWAY LAWRENCEVILLE GA 30046
GWINNETT COUNTY ENVIROMENTAL HEALTH    455 GRAYSON HWY STE 600 LAWRENCEVILLE GA 30046
GWYNESHIA PERRY                        ADDRESS ON FILE
GWYNETH SOKOL                          ADDRESS ON FILE
GYPSY SANCHEZ                          ADDRESS ON FILE
GYSE PIERCE                            ADDRESS ON FILE
H & H CUISINE, INC.                    420 BOXELDER RD GILLETTE WY 82718
H AND B PLUMBING AND HEATING INC       2727 AUGUSTINE HERMAN HWY PO BOX 238 CHESAPEAKE CITY MD 21915
H AND S WINDOW CLEANING                P O BOX 3654 ALPHARETTA GA 30023
H COX AND SON INC                      1402 SAWYER ROAD TRAVERSE CITY MI 49685-9339
H D THOMAS                             ADDRESS ON FILE
H THOMAS                               ADDRESS ON FILE
H W HERRELL DISTRIBUTING COMPANY INC   P O BOX 6 IMPERIAL MO 63052
H&H CUISINE INC                        ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
H2OLEK PLUMBING INC                    ROTO ROOTER ROCHESTER 35 SUNSET STREET ROCHESTER NY 14606
HAB-EIT                                PO BOX 25132 LEHIGH VALLEY PA 18002
HAB-LST                                PO BOX 25156 LEHIGH VALLEY PA 18002
HABAKKUK CONTRACTINGLLC                3365 TOBIAS ROAD ALCOLU SC 29001
HABCO ELECTRICAL GROUP                 2144 PRIEST BRIDGE COURT CROFTON MD 21114
HABIB BUNDU                            ADDRESS ON FILE
HABILOU OURO KOURA                     ADDRESS ON FILE
HABLON KOUASSI                         ADDRESS ON FILE
HADEAL YUSUF                           ADDRESS ON FILE
HADIT BROADNEY                         ADDRESS ON FILE
HADIYA MANNERS                         ADDRESS ON FILE
HADIYAH PAGE                           ADDRESS ON FILE
HADIYAH WEAVER                         ADDRESS ON FILE
HADLEIGH PERIGO                        ADDRESS ON FILE
HADLEY DITTMAR                         ADDRESS ON FILE
HADLEY TOWNSEND                        ADDRESS ON FILE
HAGEN KAPPER                           ADDRESS ON FILE
HAGEN LINDSEY                          ADDRESS ON FILE
HAHKIESH AUGMON-SMITH                  ADDRESS ON FILE
HAHNEEF DEWEY                          ADDRESS ON FILE
HAI KHA                                ADDRESS ON FILE
HAICHER REYES                          ADDRESS ON FILE
HAIDEN DIXON                           ADDRESS ON FILE
HAIG SHAHINIAN                         ADDRESS ON FILE
HAILEA RAJEK                           ADDRESS ON FILE
HAILEE BROWN                           ADDRESS ON FILE
HAILEE LYONS                           ADDRESS ON FILE
HAILEE QUINTANA                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 757 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 982 of 2235

Claim Name                       Address Information
HAILEE SHAVER                    ADDRESS ON FILE
HAILEE WESTHOFF                  ADDRESS ON FILE
HAILEE ZIELINSKI                 ADDRESS ON FILE
HAILEY ANTHONY                   ADDRESS ON FILE
HAILEY ANTHONY                   ADDRESS ON FILE
HAILEY AUSBROOKS                 ADDRESS ON FILE
HAILEY BABCOCK                   ADDRESS ON FILE
HAILEY BARTLETT                  ADDRESS ON FILE
HAILEY BAXTER                    ADDRESS ON FILE
HAILEY BELANGER                  ADDRESS ON FILE
HAILEY BELSHA                    ADDRESS ON FILE
HAILEY BIGLEY                    ADDRESS ON FILE
HAILEY BOATRITE                  ADDRESS ON FILE
HAILEY BOOKER                    ADDRESS ON FILE
HAILEY CASSELTON                 ADDRESS ON FILE
HAILEY CHANT                     ADDRESS ON FILE
HAILEY COLE                      ADDRESS ON FILE
HAILEY COOK                      ADDRESS ON FILE
HAILEY DAHLSTROM                 ADDRESS ON FILE
HAILEY DESTEFANIS                ADDRESS ON FILE
HAILEY DONALDSON                 ADDRESS ON FILE
HAILEY EARLE                     ADDRESS ON FILE
HAILEY FAULKNER                  ADDRESS ON FILE
HAILEY GAITHER                   ADDRESS ON FILE
HAILEY GENTRY                    ADDRESS ON FILE
HAILEY GREGORY                   ADDRESS ON FILE
HAILEY HADDEN                    ADDRESS ON FILE
HAILEY HALL                      ADDRESS ON FILE
HAILEY HALL                      ADDRESS ON FILE
HAILEY HANELINE                  ADDRESS ON FILE
HAILEY HARRIS                    ADDRESS ON FILE
HAILEY HENRY                     ADDRESS ON FILE
HAILEY HOBAN                     ADDRESS ON FILE
HAILEY HOWELL                    ADDRESS ON FILE
HAILEY HUNT                      ADDRESS ON FILE
HAILEY JACKSON                   ADDRESS ON FILE
HAILEY JOHNSON                   ADDRESS ON FILE
HAILEY JOHNSTON                  ADDRESS ON FILE
HAILEY JONES                     ADDRESS ON FILE
HAILEY KAWA                      ADDRESS ON FILE
HAILEY KNECHT                    ADDRESS ON FILE
HAILEY LAMBERT                   ADDRESS ON FILE
HAILEY LAMPLEY                   ADDRESS ON FILE
HAILEY LENNARTZ                  ADDRESS ON FILE
HAILEY MARTINO                   ADDRESS ON FILE
HAILEY MAUGANS                   ADDRESS ON FILE
HAILEY MAXWELL                   ADDRESS ON FILE
HAILEY MCELWAIN                  ADDRESS ON FILE
HAILEY MULLEN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 758 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701  Filed 12/11/20
                                                   Service List
                                                                            Page 983 of 2235

Claim Name                              Address Information
HAILEY NAGEL                            ADDRESS ON FILE
HAILEY NORTON                           ADDRESS ON FILE
HAILEY OTTAKA                           ADDRESS ON FILE
HAILEY RIVERS                           ADDRESS ON FILE
HAILEY SANTANA                          ADDRESS ON FILE
HAILEY SHAFER                           ADDRESS ON FILE
HAILEY SISSON                           ADDRESS ON FILE
HAILEY SLATER                           ADDRESS ON FILE
HAILEY SLIDER                           ADDRESS ON FILE
HAILEY SMELCER                          ADDRESS ON FILE
HAILEY SMITH                            ADDRESS ON FILE
HAILEY SNELLER                          ADDRESS ON FILE
HAILEY SNIDER                           ADDRESS ON FILE
HAILEY SOSEBEE                          ADDRESS ON FILE
HAILEY ST CLAIR                         ADDRESS ON FILE
HAILEY STRINGER                         ADDRESS ON FILE
HAILEY SULLIVAN                         ADDRESS ON FILE
HAILEY TENORIO                          ADDRESS ON FILE
HAILEY THOMAS                           ADDRESS ON FILE
HAILEY THOMAS                           ADDRESS ON FILE
HAILEY VILLA                            ADDRESS ON FILE
HAILEY WIEBELHAUS                       ADDRESS ON FILE
HAILEY WINSTEAD                         ADDRESS ON FILE
HAILEY-ANN COOPER                       ADDRESS ON FILE
HAILIE HAZELWOOD                        ADDRESS ON FILE
HAILIE KELLY                            ADDRESS ON FILE
HAILIE REHRIG                           ADDRESS ON FILE
HAILLE PETTERSEN                        ADDRESS ON FILE
HAILLEE FREES                           ADDRESS ON FILE
HAILLEY WOLSKI                          ADDRESS ON FILE
HAILLIE NORWOOD                         ADDRESS ON FILE
HAILLIEE BURDETTE                       ADDRESS ON FILE
HAILY NEWMAN                            ADDRESS ON FILE
HAILYAUNA NEWTON                        ADDRESS ON FILE
HAINES CITY FIRE EXTINGUISHER SERVICE   PO BOX 1699 WINTER HAVEN FL 33882
HAIVLIS SANTOS                          ADDRESS ON FILE
HAJA BANGURA                            ADDRESS ON FILE
HAKEEM BATEMAN                          ADDRESS ON FILE
HAKEEM BRITTON                          ADDRESS ON FILE
HAKEEM BRITTON                          ADDRESS ON FILE
HAKEEM CHAMPAGNIE                       ADDRESS ON FILE
HAKEEM CREEL                            ADDRESS ON FILE
HAKEEM DALE                             ADDRESS ON FILE
HAKEEM DANLEY                           ADDRESS ON FILE
HAKEEM DAWODU                           ADDRESS ON FILE
HAKEEM JACKSON                          ADDRESS ON FILE
HAKEEM NAZARIO                          ADDRESS ON FILE
HAKEEM SHAHEED                          ADDRESS ON FILE
HAKEEM YOUNG                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 759 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                         Page 984 of 2235

Claim Name                          Address Information
HAKIM ABDUS SALAM FUDGE             ADDRESS ON FILE
HAKIYM BOYD                         ADDRESS ON FILE
HAL MARANTO INC                     339 SE COUNTRY CLUB RD LAKE CITY FL 32025
HALAY HAWK                          ADDRESS ON FILE
HALEA MAYFIELD                      ADDRESS ON FILE
HALEE HEISING                       ADDRESS ON FILE
HALEE HENDERSHOTT                   ADDRESS ON FILE
HALEE HOUSTON                       ADDRESS ON FILE
HALEE KITCHENS                      ADDRESS ON FILE
HALEE RUSSELL                       ADDRESS ON FILE
HALEE RYNDERS                       ADDRESS ON FILE
HALEE WELLS                         ADDRESS ON FILE
HALEIGH COMPTON                     ADDRESS ON FILE
HALEIGH GAZAWAY                     ADDRESS ON FILE
HALEIGH HELMLY                      ADDRESS ON FILE
HALEIGH HERMAN                      ADDRESS ON FILE
HALEIGH HODGSON                     ADDRESS ON FILE
HALEIGH JOHNSON                     ADDRESS ON FILE
HALEIGH MCLEAN                      ADDRESS ON FILE
HALEIGH RUDA                        ADDRESS ON FILE
HALEIGH SILLS                       ADDRESS ON FILE
HALELY MILLER-CHENEY                ADDRESS ON FILE
HALES CLEANING SERVICE              10110 COUNTY RD 8590 WEST PLAINS MO 65775
HALEY ABBOTT                        ADDRESS ON FILE
HALEY ADAMS                         ADDRESS ON FILE
HALEY ALLEN                         ADDRESS ON FILE
HALEY ALLEN                         ADDRESS ON FILE
HALEY ASHLEY                        ADDRESS ON FILE
HALEY AUSTIN                        ADDRESS ON FILE
HALEY BAKER                         ADDRESS ON FILE
HALEY BARBER                        ADDRESS ON FILE
HALEY BARNES                        ADDRESS ON FILE
HALEY BEACH                         ADDRESS ON FILE
HALEY BEREITER                      ADDRESS ON FILE
HALEY BLEVINS                       ADDRESS ON FILE
HALEY BLOOM                         ADDRESS ON FILE
HALEY BOLTIN                        ADDRESS ON FILE
HALEY BOOKSTORE                     ADDRESS ON FILE
HALEY BOWMAN                        ADDRESS ON FILE
HALEY BOYD                          ADDRESS ON FILE
HALEY BROSTEK                       ADDRESS ON FILE
HALEY BROWN                         ADDRESS ON FILE
HALEY BURNS                         ADDRESS ON FILE
HALEY BURTON                        ADDRESS ON FILE
HALEY CARR                          ADDRESS ON FILE
HALEY CARTER                        ADDRESS ON FILE
HALEY CASSELMAN                     ADDRESS ON FILE
HALEY CASTRO                        ADDRESS ON FILE
HALEY CHEATHAM                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 760 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 985 of 2235

Claim Name                         Address Information
HALEY CLAY                         ADDRESS ON FILE
HALEY CLEMENTS                     ADDRESS ON FILE
HALEY COKER                        ADDRESS ON FILE
HALEY COMBS                        ADDRESS ON FILE
HALEY COOK                         ADDRESS ON FILE
HALEY COOPER                       ADDRESS ON FILE
HALEY COURTNEY                     ADDRESS ON FILE
HALEY CRADDOCK                     ADDRESS ON FILE
HALEY CRAY                         ADDRESS ON FILE
HALEY CUTRER                       ADDRESS ON FILE
HALEY DALPHON                      ADDRESS ON FILE
HALEY DALPHON                      ADDRESS ON FILE
HALEY DAVIS                        ADDRESS ON FILE
HALEY DENNER                       ADDRESS ON FILE
HALEY DENNY                        ADDRESS ON FILE
HALEY DEYULUS                      ADDRESS ON FILE
HALEY DICKISON                     ADDRESS ON FILE
HALEY DOBBS                        ADDRESS ON FILE
HALEY DOSS                         ADDRESS ON FILE
HALEY DUNBAR                       ADDRESS ON FILE
HALEY DUNCAN                       ADDRESS ON FILE
HALEY DURRANT                      ADDRESS ON FILE
HALEY EARLE                        ADDRESS ON FILE
HALEY ELLIS                        ADDRESS ON FILE
HALEY ENGEL                        ADDRESS ON FILE
HALEY EURE                         ADDRESS ON FILE
HALEY EVANS                        ADDRESS ON FILE
HALEY EVANS                        ADDRESS ON FILE
HALEY EVERSOLE                     ADDRESS ON FILE
HALEY FAULKENBERRY                 ADDRESS ON FILE
HALEY FLEENER                      ADDRESS ON FILE
HALEY FLINT                        ADDRESS ON FILE
HALEY FORREST                      ADDRESS ON FILE
HALEY GAGNON                       ADDRESS ON FILE
HALEY GALE                         ADDRESS ON FILE
HALEY GARETT                       ADDRESS ON FILE
HALEY GARRETT                      ADDRESS ON FILE
HALEY GASKIN                       ADDRESS ON FILE
HALEY GASPARINE                    ADDRESS ON FILE
HALEY GREDIG                       ADDRESS ON FILE
HALEY GRIFFITH                     ADDRESS ON FILE
HALEY GRIGGS                       ADDRESS ON FILE
HALEY GRISSETT                     ADDRESS ON FILE
HALEY GRUBBS                       ADDRESS ON FILE
HALEY HALL                         ADDRESS ON FILE
HALEY HALLER                       ADDRESS ON FILE
HALEY HALLMAN                      ADDRESS ON FILE
HALEY HAMMERSCHMIDT                ADDRESS ON FILE
HALEY HAMMONDS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 761 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 986 of 2235

Claim Name                       Address Information
HALEY HAMMONDS                   ADDRESS ON FILE
HALEY HANDY                      ADDRESS ON FILE
HALEY HARPER                     ADDRESS ON FILE
HALEY HARRIS                     ADDRESS ON FILE
HALEY HART                       ADDRESS ON FILE
HALEY HARVEY                     ADDRESS ON FILE
HALEY HILDEBRANDT                ADDRESS ON FILE
HALEY HOCK                       ADDRESS ON FILE
HALEY HONEY                      ADDRESS ON FILE
HALEY HORN                       ADDRESS ON FILE
HALEY HOUCK                      ADDRESS ON FILE
HALEY HUBBS                      ADDRESS ON FILE
HALEY HUDSON                     ADDRESS ON FILE
HALEY HUGHES                     ADDRESS ON FILE
HALEY HURT                       ADDRESS ON FILE
HALEY HUSTEAD                    ADDRESS ON FILE
HALEY JAMES                      ADDRESS ON FILE
HALEY JANSHESKI                  ADDRESS ON FILE
HALEY JOHNSON                    ADDRESS ON FILE
HALEY JOHNSON                    ADDRESS ON FILE
HALEY JONES                      ADDRESS ON FILE
HALEY JONES                      ADDRESS ON FILE
HALEY JOYNER                     ADDRESS ON FILE
HALEY KALLFELZ                   ADDRESS ON FILE
HALEY KAMRATH                    ADDRESS ON FILE
HALEY KEATING                    ADDRESS ON FILE
HALEY KEATON                     ADDRESS ON FILE
HALEY KENNEDY                    ADDRESS ON FILE
HALEY LANGE                      ADDRESS ON FILE
HALEY LIGHTON                    ADDRESS ON FILE
HALEY LINKEY                     ADDRESS ON FILE
HALEY LIPNISKIS                  ADDRESS ON FILE
HALEY LOKEY                      ADDRESS ON FILE
HALEY LUCIO                      ADDRESS ON FILE
HALEY LUMPKIN                    ADDRESS ON FILE
HALEY MAHATHY                    ADDRESS ON FILE
HALEY MANNING                    ADDRESS ON FILE
HALEY MARTIN                     ADDRESS ON FILE
HALEY MAYES                      ADDRESS ON FILE
HALEY MCINTYRE                   ADDRESS ON FILE
HALEY MCPIPKIN                   ADDRESS ON FILE
HALEY MEADOWS                    ADDRESS ON FILE
HALEY MEEKS                      ADDRESS ON FILE
HALEY MELTON                     ADDRESS ON FILE
HALEY MELTON                     ADDRESS ON FILE
HALEY MIOZZA                     ADDRESS ON FILE
HALEY MOORE                      ADDRESS ON FILE
HALEY MOORE                      ADDRESS ON FILE
HALEY MURRAY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 762 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 987 of 2235

Claim Name                        Address Information
HALEY NECAISE                     ADDRESS ON FILE
HALEY NORTON                      ADDRESS ON FILE
HALEY OFERRAL                     ADDRESS ON FILE
HALEY OSBORNE                     ADDRESS ON FILE
HALEY PALERMO                     ADDRESS ON FILE
HALEY PARKS-REAGAN                ADDRESS ON FILE
HALEY PARNEL                      ADDRESS ON FILE
HALEY PATTERSON                   ADDRESS ON FILE
HALEY PAWLEY                      ADDRESS ON FILE
HALEY PETERSON                    ADDRESS ON FILE
HALEY PIERCE                      ADDRESS ON FILE
HALEY POE                         ADDRESS ON FILE
HALEY PRINGLE                     ADDRESS ON FILE
HALEY RAYMOND                     ADDRESS ON FILE
HALEY REED                        ADDRESS ON FILE
HALEY REED                        ADDRESS ON FILE
HALEY REPP                        ADDRESS ON FILE
HALEY RICKERSON                   ADDRESS ON FILE
HALEY RIGGS                       ADDRESS ON FILE
HALEY ROLAND                      ADDRESS ON FILE
HALEY ROMINES                     ADDRESS ON FILE
HALEY ROSMOND                     ADDRESS ON FILE
HALEY RUDD                        ADDRESS ON FILE
HALEY RUGGIERI                    ADDRESS ON FILE
HALEY RUTLEDGE                    ADDRESS ON FILE
HALEY RYAN                        ADDRESS ON FILE
HALEY SCHELLENGER                 ADDRESS ON FILE
HALEY SHADLE                      ADDRESS ON FILE
HALEY SHEEHAN                     ADDRESS ON FILE
HALEY SILVESTRI                   ADDRESS ON FILE
HALEY SMITH                       ADDRESS ON FILE
HALEY SMITH                       ADDRESS ON FILE
HALEY SMITH                       ADDRESS ON FILE
HALEY SMITH                       ADDRESS ON FILE
HALEY SMITH                       ADDRESS ON FILE
HALEY SOUTHARD                    ADDRESS ON FILE
HALEY STEELE                      ADDRESS ON FILE
HALEY STEFANIK                    ADDRESS ON FILE
HALEY STEVENSON                   ADDRESS ON FILE
HALEY STONE                       ADDRESS ON FILE
HALEY STRICKLAND                  ADDRESS ON FILE
HALEY TELTOE                      ADDRESS ON FILE
HALEY TERRY                       ADDRESS ON FILE
HALEY THACKER                     ADDRESS ON FILE
HALEY THOMAS                      ADDRESS ON FILE
HALEY THOMPSON                    ADDRESS ON FILE
HALEY THORNTON                    ADDRESS ON FILE
HALEY TROON                       ADDRESS ON FILE
HALEY TURNER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 763 OF 2008
                                                 RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701  Filed 12/11/20
                                                  Service List
                                                                            Page 988 of 2235

Claim Name                             Address Information
HALEY UNDERWOOD                        ADDRESS ON FILE
HALEY VINCENT                          ADDRESS ON FILE
HALEY WADDELL                          ADDRESS ON FILE
HALEY WALKER                           ADDRESS ON FILE
HALEY WALLACE                          ADDRESS ON FILE
HALEY WEBB                             ADDRESS ON FILE
HALEY WHISNANT                         ADDRESS ON FILE
HALEY WILCOX                           ADDRESS ON FILE
HALEY WILLINGHAM                       ADDRESS ON FILE
HALEY WILSON                           ADDRESS ON FILE
HALEY WILSON                           ADDRESS ON FILE
HALEY WINDSOR                          ADDRESS ON FILE
HALEY YERGER                           ADDRESS ON FILE
HALEY ZAPFE                            ADDRESS ON FILE
HALI ARTIS                             ADDRESS ON FILE
HALI BESS                              ADDRESS ON FILE
HALI HASSEN                            ADDRESS ON FILE
HALI VAUGHAN                           ADDRESS ON FILE
HALI WILHOIT                           ADDRESS ON FILE
HALIE CAUDILL                          ADDRESS ON FILE
HALIE CROZIER                          ADDRESS ON FILE
HALIE DADY                             ADDRESS ON FILE
HALIE FIELDS                           ADDRESS ON FILE
HALIE HAGGERTY                         ADDRESS ON FILE
HALIE MILLER                           ADDRESS ON FILE
HALIE NORMAN                           ADDRESS ON FILE
HALIE WEX                              ADDRESS ON FILE
HALIEE BLANKENSHIP                     ADDRESS ON FILE
HALIFAX COUNTY TAX COLLECTOR           PO BOX 68 HALIFAX NC 27839-0068
HALIFAX HEALTH                         PO BOX 2830 ATTN RELEASE OF INFORMATION MEDICAL RECORDS DAYTONA BEACH FL 32120
HALIL YANAR                            ADDRESS ON FILE
HALIMAT HARUNA                         ADDRESS ON FILE
HALKAWT QADIR                          ADDRESS ON FILE
HALL & ASSOCIATES REPORTING SERVICES   PO BOX 428 CHATTANOOGA TN 37401
LLC
HALLE COPELAND                         ADDRESS ON FILE
HALLE ELING                            ADDRESS ON FILE
HALLE GOLDBERGER                       ADDRESS ON FILE
HALLE MCKIBBEN                         ADDRESS ON FILE
HALLE READ                             ADDRESS ON FILE
HALLEANNE WOMAC                        ADDRESS ON FILE
HALLEI POWELL                          ADDRESS ON FILE
HALLEY MEADOR                          ADDRESS ON FILE
HALLEY REED                            ADDRESS ON FILE
HALLEY SEMANSKE                        ADDRESS ON FILE
HALLIE BIRCHFIELD                      ADDRESS ON FILE
HALLIE BOTTS                           ADDRESS ON FILE
HALLIE BRANTLEY                        ADDRESS ON FILE
HALLIE CALLAHAN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 764 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 989 of 2235

Claim Name                           Address Information
HALLIE HAMBY                         ADDRESS ON FILE
HALLIE HARRIS                        ADDRESS ON FILE
HALLIE HILL                          ADDRESS ON FILE
HALLIE MAROUSHEK MAROUSHEK           ADDRESS ON FILE
HALLIE MAZZEO                        ADDRESS ON FILE
HALLIE SMITH                         ADDRESS ON FILE
HALLIE WAGNER                        ADDRESS ON FILE
HALLO MOHAMMED                       ADDRESS ON FILE
HALLS LAWN SERVICE                   11282 BUSINESS HWY 25 DEXTER MO 63841
HALLSDALE POWELL UTILITY DIST        3745 CUNNINGHAM RD KNOXVILLE TN 37918
HALLSDALE POWELL UTILITY DIST        PO BOX 71449 KNOXVILLE TN 37938
HALLSDALE POWELL UTILITY DISTRICT    PO BOX 71449 KNOXVILLE TN 37938
HALPERNS STEAK AND SEAFOOD CO LLC    PO BOX 116421 ATLANTA GA 30368-6421
HAMANN INC                           785 UNION VALLEY RD RINER VA 24149
HAMBLEN COUNTY                       PO BOX 423 MORRISTOWN TN 37815-0423
HAMEEN DAVIS                         ADDRESS ON FILE
HAMID DAWODU                         ADDRESS ON FILE
HAMID HARRIS                         ADDRESS ON FILE
HAMILTON BRYAN                       ADDRESS ON FILE
HAMILTON COUNTY CLERK                PO BOX 11047 CHATTANOOGA TN 37401
HAMILTON COUNTY HEALTH DEPARTMENT    PO BOX 11047 CHATTANOOGA TN 37401
HAMILTON COUNTY TREASURER            138 E COURT ST ROOM 402 CINCINNATI OH 45202
HAMILTON LAW PLC                     1803 WHITES RD STE 5 KALAMAZOO MI 49008
HAMILTON MALL LLC                    375 E ELM ST CONSHOHOCKEN PA 19428
HAMILTON MALL REALTY LLC             JUDY KINIRY C/O NAMCO REALTY LLC 150 GREAT NECK ROAD, STE 304 GREAT NECK NY
                                     11021
HAMIZ MUMTAZ                         ADDRESS ON FILE
HAMMER AND NAIL                      622 HICKORY RD NORTH ATTLEBORO MA 02760
HAMMOND BEVERAGE GROUP OF MD LLC     P O BOX 1490 UPPER MARLBORO MD 20772
HAMPTON HEALTH DISTRICT              1320 LASALLE AVE HAMPTON VA 23669
HAMPTON ROADS RADIOLOGY              PO BOX 84455 BOSTON MA 02284
HAMZA KHABEER                        ADDRESS ON FILE
HAN NGUYEN                           ADDRESS ON FILE
HANA ENDALE                          ADDRESS ON FILE
HANA PLOURDE                         ADDRESS ON FILE
HANA ROBINSON                        ADDRESS ON FILE
HANAH JACKSON                        ADDRESS ON FILE
HANAYAH BROWN                        ADDRESS ON FILE
HAND FAMILY COMPANIES LLC            PO BOX 30789 CLARKSVILLE TN 37040
HAND WORKS THERAPY                   744 THE RIALTO VENICE FL 34285
HANDS ON LAWN CARE                   PO BOX 6 PROSPECT VA 23960
HANDY ANDY MAINTENANCE LLC           9260 TRANSIT RD SUITE A BUFFALO NY 14051
HANDY HANDS HOME LAWN SERVICES       753 ROBIN DRIVE GEORGETOWN SC 29440
HANDYMAN SOLUTIONS                   DBA HANDYMAN SOLUTIONS 129 E PARKER ST HENDERSON NC 27536
HANDYMAN SOLUTIONS LLC               113 JAYCEE DR SUITE 108 JEFFERSON CITY MO 65109
HANDYMAN TWIN CITIES                 7455 FRANCE AVE 305 EDINA MN 55435
HANEEF FERGUSON                      ADDRESS ON FILE
HANK WILKES                          ADDRESS ON FILE
HANLEY SPENCER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 765 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 990 of 2235

Claim Name                        Address Information
HANNA AL-AWAJI                    ADDRESS ON FILE
HANNA AUSTIN                      ADDRESS ON FILE
HANNA BARGER                      ADDRESS ON FILE
HANNA BEAVERS                     ADDRESS ON FILE
HANNA BURCH                       ADDRESS ON FILE
HANNA BUTLER                      ADDRESS ON FILE
HANNA CASTANO                     ADDRESS ON FILE
HANNA CLAFFEY                     ADDRESS ON FILE
HANNA DEMARTE                     ADDRESS ON FILE
HANNA FISHER                      ADDRESS ON FILE
HANNA FORD                        ADDRESS ON FILE
HANNA GEBREHIWOT                  ADDRESS ON FILE
HANNA GREEN                       ADDRESS ON FILE
HANNA HALCOMB                     ADDRESS ON FILE
HANNA HARLESS                     ADDRESS ON FILE
HANNA HICKEY                      ADDRESS ON FILE
HANNA HOUSTON                     ADDRESS ON FILE
HANNA HYLTON                      ADDRESS ON FILE
HANNA LEMLEY                      ADDRESS ON FILE
HANNA LONG                        ADDRESS ON FILE
HANNA MAY                         ADDRESS ON FILE
HANNA MESERVEY                    ADDRESS ON FILE
HANNA NOONAN                      ADDRESS ON FILE
HANNA PERRY                       ADDRESS ON FILE
HANNA PIGNATO                     ADDRESS ON FILE
HANNA REISINGER                   ADDRESS ON FILE
HANNA WATSON                      ADDRESS ON FILE
HANNAH ADAMS                      ADDRESS ON FILE
HANNAH ADCOCK                     ADDRESS ON FILE
HANNAH ADDICOTT                   ADDRESS ON FILE
HANNAH ALKULAGHSI                 ADDRESS ON FILE
HANNAH ARCHER                     ADDRESS ON FILE
HANNAH ARMSTRONG                  ADDRESS ON FILE
HANNAH BAKER                      ADDRESS ON FILE
HANNAH BALL                       ADDRESS ON FILE
HANNAH BARRAGAN                   ADDRESS ON FILE
HANNAH BARRY                      ADDRESS ON FILE
HANNAH BARTON                     ADDRESS ON FILE
HANNAH BASS                       ADDRESS ON FILE
HANNAH BATES                      ADDRESS ON FILE
HANNAH BAUMAN                     ADDRESS ON FILE
HANNAH BAZINAW                    ADDRESS ON FILE
HANNAH BEASCOECHEA                ADDRESS ON FILE
HANNAH BERRINGER                  ADDRESS ON FILE
HANNAH BICKFORD                   ADDRESS ON FILE
HANNAH BLACK                      ADDRESS ON FILE
HANNAH BLACK                      ADDRESS ON FILE
HANNAH BLAKELY                    ADDRESS ON FILE
HANNAH BLANKENSHIP                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 766 OF 2008
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                              Service List
                                                                    Page 991 of 2235

Claim Name                         Address Information
HANNAH BLEVINS                     ADDRESS ON FILE
HANNAH BLOMERTH                    ADDRESS ON FILE
HANNAH BLOSSER                     ADDRESS ON FILE
HANNAH BOGARD                      ADDRESS ON FILE
HANNAH BONDURANT                   ADDRESS ON FILE
HANNAH BONE                        ADDRESS ON FILE
HANNAH BOONE                       ADDRESS ON FILE
HANNAH BRADFORD                    ADDRESS ON FILE
HANNAH BRAY-PLUMMER                ADDRESS ON FILE
HANNAH BROMLEY                     ADDRESS ON FILE
HANNAH BROOM                       ADDRESS ON FILE
HANNAH BROWNING                    ADDRESS ON FILE
HANNAH BRUCE                       ADDRESS ON FILE
HANNAH BUCCIARELLI                 ADDRESS ON FILE
HANNAH BURGIN                      ADDRESS ON FILE
HANNAH BURKHART                    ADDRESS ON FILE
HANNAH BYERS                       ADDRESS ON FILE
HANNAH CAMERON                     ADDRESS ON FILE
HANNAH CAMPBELL                    ADDRESS ON FILE
HANNAH CANDRL                      ADDRESS ON FILE
HANNAH CAPLE                       ADDRESS ON FILE
HANNAH CAPPELLA                    ADDRESS ON FILE
HANNAH CAPPS                       ADDRESS ON FILE
HANNAH CAPPS                       ADDRESS ON FILE
HANNAH CARLETON                    ADDRESS ON FILE
HANNAH CARNES                      ADDRESS ON FILE
HANNAH CARR                        ADDRESS ON FILE
HANNAH CARUSO                      ADDRESS ON FILE
HANNAH CLEN                        ADDRESS ON FILE
HANNAH COLE                        ADDRESS ON FILE
HANNAH COLEMAN                     ADDRESS ON FILE
HANNAH COOKE                       ADDRESS ON FILE
HANNAH COOPER                      ADDRESS ON FILE
HANNAH COSTA                       ADDRESS ON FILE
HANNAH COURSEY                     ADDRESS ON FILE
HANNAH COURSEY                     ADDRESS ON FILE
HANNAH COUTURE                     ADDRESS ON FILE
HANNAH CRABB                       ADDRESS ON FILE
HANNAH CRAIG                       ADDRESS ON FILE
HANNAH CRAIG                       ADDRESS ON FILE
HANNAH CRAMER                      ADDRESS ON FILE
HANNAH CRENSHAW                    ADDRESS ON FILE
HANNAH CROFT                       ADDRESS ON FILE
HANNAH CROW                        ADDRESS ON FILE
HANNAH CRUM                        ADDRESS ON FILE
HANNAH CRUSE                       ADDRESS ON FILE
HANNAH CURRY                       ADDRESS ON FILE
HANNAH DAGENAIS                    ADDRESS ON FILE
HANNAH DEGROFF                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 767 OF 2008
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                             Service List
                                                                   Page 992 of 2235

Claim Name                        Address Information
HANNAH DEHART                     ADDRESS ON FILE
HANNAH DELLINGER                  ADDRESS ON FILE
HANNAH DETAMORE                   ADDRESS ON FILE
HANNAH DICUS                      ADDRESS ON FILE
HANNAH DINGUS                     ADDRESS ON FILE
HANNAH DIXON                      ADDRESS ON FILE
HANNAH DUBAS                      ADDRESS ON FILE
HANNAH DUDLEY                     ADDRESS ON FILE
HANNAH DUNLAP                     ADDRESS ON FILE
HANNAH EASLEY                     ADDRESS ON FILE
HANNAH EDELMAN                    ADDRESS ON FILE
HANNAH EPSTEIN                    ADDRESS ON FILE
HANNAH FALCI                      ADDRESS ON FILE
HANNAH FARLEY                     ADDRESS ON FILE
HANNAH FINK                       ADDRESS ON FILE
HANNAH FITZPATRICK                ADDRESS ON FILE
HANNAH FLECK                      ADDRESS ON FILE
HANNAH FLETCHER                   ADDRESS ON FILE
HANNAH FRAZIER                    ADDRESS ON FILE
HANNAH GASPARD                    ADDRESS ON FILE
HANNAH GEARHART                   ADDRESS ON FILE
HANNAH GILBREATH                  ADDRESS ON FILE
HANNAH GIOVANNETTI                ADDRESS ON FILE
HANNAH GORDNER                    ADDRESS ON FILE
HANNAH GORMAN                     ADDRESS ON FILE
HANNAH GREENWALD                  ADDRESS ON FILE
HANNAH GUERRETTE                  ADDRESS ON FILE
HANNAH GULLEY                     ADDRESS ON FILE
HANNAH HABENICHT                  ADDRESS ON FILE
HANNAH HACKLER                    ADDRESS ON FILE
HANNAH HADAWAY                    ADDRESS ON FILE
HANNAH HALLMAN                    ADDRESS ON FILE
HANNAH HAMBY                      ADDRESS ON FILE
HANNAH HAMBY                      ADDRESS ON FILE
HANNAH HAMILTON                   ADDRESS ON FILE
HANNAH HAMMOND                    ADDRESS ON FILE
HANNAH HANNA                      ADDRESS ON FILE
HANNAH HARDEN                     ADDRESS ON FILE
HANNAH HARRIS                     ADDRESS ON FILE
HANNAH HARRISON                   ADDRESS ON FILE
HANNAH HART                       ADDRESS ON FILE
HANNAH HARTLEY                    ADDRESS ON FILE
HANNAH HAYES                      ADDRESS ON FILE
HANNAH HEALY                      ADDRESS ON FILE
HANNAH HEDDEN                     ADDRESS ON FILE
HANNAH HEMPHILL                   ADDRESS ON FILE
HANNAH HENDRIX                    ADDRESS ON FILE
HANNAH HENSHAW                    ADDRESS ON FILE
HANNAH HILDRETH                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 768 OF 2008
                                          RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                           Service List
                                                                 Page 993 of 2235

Claim Name                      Address Information
HANNAH HILL                     ADDRESS ON FILE
HANNAH HOGAN                    ADDRESS ON FILE
HANNAH HOLDER                   ADDRESS ON FILE
HANNAH HOLMES                   ADDRESS ON FILE
HANNAH HOLT                     ADDRESS ON FILE
HANNAH HOWELL                   ADDRESS ON FILE
HANNAH HUBERTH                  ADDRESS ON FILE
HANNAH HUNE                     ADDRESS ON FILE
HANNAH HUNT                     ADDRESS ON FILE
HANNAH IGNATIUK                 ADDRESS ON FILE
HANNAH INGLE                    ADDRESS ON FILE
HANNAH INGRAHAM                 ADDRESS ON FILE
HANNAH INMAN                    ADDRESS ON FILE
HANNAH INSHAIWAT                ADDRESS ON FILE
HANNAH IVERSON                  ADDRESS ON FILE
HANNAH JACKSON                  ADDRESS ON FILE
HANNAH JAMES                    ADDRESS ON FILE
HANNAH JARRETT                  ADDRESS ON FILE
HANNAH JEFFRIES                 ADDRESS ON FILE
HANNAH JOHNSON                  ADDRESS ON FILE
HANNAH JOHNSTON                 ADDRESS ON FILE
HANNAH JONES                    ADDRESS ON FILE
HANNAH JUNDT                    ADDRESS ON FILE
HANNAH KARNES                   ADDRESS ON FILE
HANNAH KASPER                   ADDRESS ON FILE
HANNAH KEECH                    ADDRESS ON FILE
HANNAH KHAN                     ADDRESS ON FILE
HANNAH KISE                     ADDRESS ON FILE
HANNAH KISIEL                   ADDRESS ON FILE
HANNAH KLUPP                    ADDRESS ON FILE
HANNAH KNAPP                    ADDRESS ON FILE
HANNAH KOEPPEN                  ADDRESS ON FILE
HANNAH KROLL                    ADDRESS ON FILE
HANNAH KUBASA                   ADDRESS ON FILE
HANNAH KUBSCH                   ADDRESS ON FILE
HANNAH KUEBLER                  ADDRESS ON FILE
HANNAH LEE                      ADDRESS ON FILE
HANNAH LEE                      ADDRESS ON FILE
HANNAH LIEBL                    ADDRESS ON FILE
HANNAH LOGGINS                  ADDRESS ON FILE
HANNAH LONG                     ADDRESS ON FILE
HANNAH LOPRESTO                 ADDRESS ON FILE
HANNAH LYKINS                   ADDRESS ON FILE
HANNAH LYNN                     ADDRESS ON FILE
HANNAH MACNEIL                  ADDRESS ON FILE
HANNAH MALONE                   ADDRESS ON FILE
HANNAH MANSSON                  ADDRESS ON FILE
HANNAH MARCHESE                 ADDRESS ON FILE
HANNAH MAY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 769 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 994 of 2235

Claim Name                       Address Information
HANNAH MAYLIN                    ADDRESS ON FILE
HANNAH MCCARTER                  ADDRESS ON FILE
HANNAH MCCLOUD                   ADDRESS ON FILE
HANNAH MCCONNELL                 ADDRESS ON FILE
HANNAH MCCOY                     ADDRESS ON FILE
HANNAH MCENTIRE                  ADDRESS ON FILE
HANNAH MCKINLEY                  ADDRESS ON FILE
HANNAH MCNAMARA                  ADDRESS ON FILE
HANNAH MEAD                      ADDRESS ON FILE
HANNAH MEEKER                    ADDRESS ON FILE
HANNAH MERCHANT                  ADDRESS ON FILE
HANNAH MILLER                    ADDRESS ON FILE
HANNAH MILLICAN                  ADDRESS ON FILE
HANNAH MILLS                     ADDRESS ON FILE
HANNAH MORROW                    ADDRESS ON FILE
HANNAH MOSLEY                    ADDRESS ON FILE
HANNAH MOTT                      ADDRESS ON FILE
HANNAH MYERS                     ADDRESS ON FILE
HANNAH NETTLES                   ADDRESS ON FILE
HANNAH NEWMAN                    ADDRESS ON FILE
HANNAH NIXON                     ADDRESS ON FILE
HANNAH NORRIS                    ADDRESS ON FILE
HANNAH ORR                       ADDRESS ON FILE
HANNAH ORSINI                    ADDRESS ON FILE
HANNAH PADULA                    ADDRESS ON FILE
HANNAH PALA                      ADDRESS ON FILE
HANNAH PARADIS                   ADDRESS ON FILE
HANNAH PATTON                    ADDRESS ON FILE
HANNAH PERKINS                   ADDRESS ON FILE
HANNAH PERKINS                   ADDRESS ON FILE
HANNAH PERSING                   ADDRESS ON FILE
HANNAH PETERS                    ADDRESS ON FILE
HANNAH PETTIT                    ADDRESS ON FILE
HANNAH PICKENS                   ADDRESS ON FILE
HANNAH PICKENS                   ADDRESS ON FILE
HANNAH POYTHRESS                 ADDRESS ON FILE
HANNAH PRATT                     ADDRESS ON FILE
HANNAH PROVINCE                  ADDRESS ON FILE
HANNAH RASBERRY                  ADDRESS ON FILE
HANNAH RASNAKE                   ADDRESS ON FILE
HANNAH RAY                       ADDRESS ON FILE
HANNAH REHMERT                   ADDRESS ON FILE
HANNAH RHODE                     ADDRESS ON FILE
HANNAH RICHARD                   ADDRESS ON FILE
HANNAH RICHARDSON                ADDRESS ON FILE
HANNAH RICKER                    ADDRESS ON FILE
HANNAH RICKETT                   ADDRESS ON FILE
HANNAH RIDDLE                    ADDRESS ON FILE
HANNAH ROBINSON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 770 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 995 of 2235

Claim Name                       Address Information
HANNAH ROSS                      ADDRESS ON FILE
HANNAH RUMBLE                    ADDRESS ON FILE
HANNAH RUST                      ADDRESS ON FILE
HANNAH SAMUELS                   ADDRESS ON FILE
HANNAH SANDS                     ADDRESS ON FILE
HANNAH SARTAIN                   ADDRESS ON FILE
HANNAH SAUNDERS                  ADDRESS ON FILE
HANNAH SEARCH                    ADDRESS ON FILE
HANNAH SELLERS                   ADDRESS ON FILE
HANNAH SHEARER                   ADDRESS ON FILE
HANNAH SHEAROUSE                 ADDRESS ON FILE
HANNAH SHEPPARD                  ADDRESS ON FILE
HANNAH SHINALL                   ADDRESS ON FILE
HANNAH SIEBOLD                   ADDRESS ON FILE
HANNAH SLOAN                     ADDRESS ON FILE
HANNAH SMITH                     ADDRESS ON FILE
HANNAH SMITH                     ADDRESS ON FILE
HANNAH SMITH                     ADDRESS ON FILE
HANNAH SMITH                     ADDRESS ON FILE
HANNAH SMITH                     ADDRESS ON FILE
HANNAH SMITH                     ADDRESS ON FILE
HANNAH SMITH                     ADDRESS ON FILE
HANNAH SNELLING                  ADDRESS ON FILE
HANNAH SOOM                      ADDRESS ON FILE
HANNAH SPONENBURG                ADDRESS ON FILE
HANNAH STACK                     ADDRESS ON FILE
HANNAH STARRETT                  ADDRESS ON FILE
HANNAH STERNBERG                 ADDRESS ON FILE
HANNAH STOCK                     ADDRESS ON FILE
HANNAH STOLTZFUS                 ADDRESS ON FILE
HANNAH SWANSON                   ADDRESS ON FILE
HANNAH TATE                      ADDRESS ON FILE
HANNAH TAYLOR                    ADDRESS ON FILE
HANNAH THARP                     ADDRESS ON FILE
HANNAH THOMAS                    ADDRESS ON FILE
HANNAH THOMAS                    ADDRESS ON FILE
HANNAH THORNTON                  ADDRESS ON FILE
HANNAH TICHOTA                   ADDRESS ON FILE
HANNAH TRAVIS                    ADDRESS ON FILE
HANNAH TRENT                     ADDRESS ON FILE
HANNAH TRIPP                     ADDRESS ON FILE
HANNAH TROSELL                   ADDRESS ON FILE
HANNAH TURNER                    ADDRESS ON FILE
HANNAH VALADEZ                   ADDRESS ON FILE
HANNAH VANDERMEER                ADDRESS ON FILE
HANNAH VICKERY                   ADDRESS ON FILE
HANNAH VINCENT                   ADDRESS ON FILE
HANNAH VINING                    ADDRESS ON FILE
HANNAH WATSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 771 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 996 of 2235

Claim Name                           Address Information
HANNAH WATTS                         ADDRESS ON FILE
HANNAH WATTS                         ADDRESS ON FILE
HANNAH WEAVER                        ADDRESS ON FILE
HANNAH WEHUNT                        ADDRESS ON FILE
HANNAH WENGERD                       ADDRESS ON FILE
HANNAH WEST                          ADDRESS ON FILE
HANNAH WESTCOTT                      ADDRESS ON FILE
HANNAH WHITE                         ADDRESS ON FILE
HANNAH WHITE                         ADDRESS ON FILE
HANNAH WHITEHEAD                     ADDRESS ON FILE
HANNAH WHITTEN                       ADDRESS ON FILE
HANNAH WIEN                          ADDRESS ON FILE
HANNAH WILCOX                        ADDRESS ON FILE
HANNAH WILLIS                        ADDRESS ON FILE
HANNAH WILSON                        ADDRESS ON FILE
HANNAH WOIDYLA                       ADDRESS ON FILE
HANNAH WOOD                          ADDRESS ON FILE
HANNAH YUHAS                         ADDRESS ON FILE
HANNAH ZACAROLLI                     ADDRESS ON FILE
HANNELORE GREGORY                    ADDRESS ON FILE
HANNIBAL TYLER-EL                    ADDRESS ON FILE
HANNNAH FANNING                      ADDRESS ON FILE
HANNNAH GRESHAM                      ADDRESS ON FILE
HANOVER                              PO BOX 15144 WORCESTER MA 01615
HANOVER                              440 LINCOLN ST. WORCESTER MA 01653
HANOVER COUNTY                       DEPT OF PUBLIC UTILITIES PO BOX 17137 BALTIMORE MD 21297
HANOVER COUNTY                       DEPT OF PUBLIC UTILITIES PO BOX 17137 BALTIMORE MD 21297-1137
HANOVER COUNTY                       7516 COUNTY COMPLEX RD HANOVER VA 23069
HANOVER COUNTY HEALTH DEPT           12312 WASHINGTON HWY ASHLAND VA 23005
HANOVER COUNTY VIRGINIA              PO BOX 200 HANOVER VA 23069
HANSEL MAXEY                         ADDRESS ON FILE
HANSEL MONZALVO                      ADDRESS ON FILE
HANSOME HAWKINS                      ADDRESS ON FILE
HANSUNG KANG                         ADDRESS ON FILE
HANY SALIB                           ADDRESS ON FILE
HANZEL LUARCA                        ADDRESS ON FILE
HARDIN CO WATER DIST 2               PO BOX 645854 PITTSBURGH PA 15264
HARDIN CO WATER DIST 2               360 RING RD PO NOX 970 ELIZABETHTOWN KY 42702
HARDIN COUNTY CLERK                  PO BOX 1030 ELIZABETHTOWN KY 42702-1030
HARDY PLUMBING CO INC                PO BOX 3268 EVANS GA 30809
HARFORD COUNTY                       PO BOX 64069 BALTIMORE MD 21264-4069
HARFORD COUNTY GOVERNMENT            TREASURY DEPT 220 S MAIN ST BEL AIR MD 21014-0609
HARFORD COUNTY HEALTH DEPT           120 S. HAYS STREET BEL AIR MD 21014
HARING TOWNSHIP                      UTILITY DEPT 515 BELL AVE CADILLAC MI 49601
HARING TOWNSHIP TREASURER            515 BELL AVE CADILLAC MI 49601
HARLEE STARLING                      ADDRESS ON FILE
HARLEY BAXTER                        ADDRESS ON FILE
HARLEY BREWER                        ADDRESS ON FILE
HARLEY BUTTS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 772 OF 2008
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                            Service List
                                                                  Page 997 of 2235

Claim Name                       Address Information
HARLEY CARTLEDGE                 ADDRESS ON FILE
HARLEY COOK                      ADDRESS ON FILE
HARLEY DAUGHERTY                 ADDRESS ON FILE
HARLEY DAVIS                     ADDRESS ON FILE
HARLEY DAVIS                     ADDRESS ON FILE
HARLEY ELKINS                    ADDRESS ON FILE
HARLEY ELLIOTT                   ADDRESS ON FILE
HARLEY ESPOSITO                  ADDRESS ON FILE
HARLEY HAYES                     ADDRESS ON FILE
HARLEY HUBE                      ADDRESS ON FILE
HARLEY JARNIGAN                  ADDRESS ON FILE
HARLEY JOHNSTON                  ADDRESS ON FILE
HARLEY JOINER                    ADDRESS ON FILE
HARLEY LEE                       ADDRESS ON FILE
HARLEY MARSHALL                  ADDRESS ON FILE
HARLEY MURRAY                    ADDRESS ON FILE
HARLEY PACKER                    ADDRESS ON FILE
HARLEY PARVIN                    ADDRESS ON FILE
HARLEY PETERS                    ADDRESS ON FILE
HARLEY RAMSEY                    ADDRESS ON FILE
HARLEY REDLIN                    ADDRESS ON FILE
HARLEY SNELLGROVE                ADDRESS ON FILE
HARLEY STENOSKI                  ADDRESS ON FILE
HARLEY WALLER                    ADDRESS ON FILE
HARLI DUDDIE                     ADDRESS ON FILE
HARLI MURPHY                     ADDRESS ON FILE
HARLI WEBER                      ADDRESS ON FILE
HARLIE BURKE                     ADDRESS ON FILE
HARLIE PETERS                    ADDRESS ON FILE
HARLIN RODRIGUEZ                 ADDRESS ON FILE
HARLOD SEYMORE                   ADDRESS ON FILE
HARMEET SINGH                    ADDRESS ON FILE
HARMON, JENIFER                  ADDRESS ON FILE
HARMONY BARNES                   ADDRESS ON FILE
HARMONY JOBE                     ADDRESS ON FILE
HARMONY KALINA                   ADDRESS ON FILE
HAROLD ADAMS                     ADDRESS ON FILE
HAROLD ALSTON                    ADDRESS ON FILE
HAROLD ANDERSON                  ADDRESS ON FILE
HAROLD ASHLOCK                   ADDRESS ON FILE
HAROLD BLANKERS                  ADDRESS ON FILE
HAROLD BOTSFORD                  ADDRESS ON FILE
HAROLD BUSE                      ADDRESS ON FILE
HAROLD BUTLER                    ADDRESS ON FILE
HAROLD CALERO                    ADDRESS ON FILE
HAROLD CAMPBELL                  ADDRESS ON FILE
HAROLD CHAMORRO                  ADDRESS ON FILE
HAROLD COOK                      ADDRESS ON FILE
HAROLD DIXON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 773 OF 2008
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                               Service List
                                                                           Page 998 of 2235

Claim Name                          Address Information
HAROLD DIXON                        ADDRESS ON FILE
HAROLD FENNER                       ADDRESS ON FILE
HAROLD FORD                         ADDRESS ON FILE
HAROLD FORD                         ADDRESS ON FILE
HAROLD GRIFFIN                      ADDRESS ON FILE
HAROLD JOHNSON                      ADDRESS ON FILE
HAROLD MEADOWS                      ADDRESS ON FILE
HAROLD MILLER                       ADDRESS ON FILE
HAROLD MILLSAP                      ADDRESS ON FILE
HAROLD MURRILL                      ADDRESS ON FILE
HAROLD NELSON JR                    ADDRESS ON FILE
HAROLD NESBITT                      ADDRESS ON FILE
HAROLD PRATHER                      ADDRESS ON FILE
HAROLD PRITCHETT                    ADDRESS ON FILE
HAROLD REECE                        ADDRESS ON FILE
HAROLD RICE                         ADDRESS ON FILE
HAROLD SMITH                        ADDRESS ON FILE
HAROLD THORPE                       ADDRESS ON FILE
HAROLD TORRES                       ADDRESS ON FILE
HAROLD TRAVERS                      ADDRESS ON FILE
HAROLD TURNER                       ADDRESS ON FILE
HAROLD WENSTLEY                     ADDRESS ON FILE
HAROLD WILDING                      ADDRESS ON FILE
HAROLD WILLINGHAM                   ADDRESS ON FILE
HAROLD WYATT                        ADDRESS ON FILE
HARPER BLAIR                        ADDRESS ON FILE
HARPER DUNGAN                       ADDRESS ON FILE
HARPER LOCK AND KEY SERVICE         2255 SOUTH CAMPBELL AVE SPRINGFIELD MO 65807
HARRELL BRYAN                       ADDRESS ON FILE
HARRIET HARRINGTON                  ADDRESS ON FILE
HARRIMAN UTILITY BOARD              200 N ROANE ST HARRIMAN TN 37748
HARRINGTON MCPHERSON JR             ADDRESS ON FILE
HARRIS BEVERAGES LLC                3505 HILLSBOROUGH RD DURHAM NC 27705
HARRIS HICKS                        ADDRESS ON FILE
HARRISON ARNOLD                     ADDRESS ON FILE
HARRISON BEVERAGE CO INC            6812 DELILAH RD P O BOX 1011 PLEASANTVILLE NJ 08232
HARRISON BEVERAGE CO INC            PO BOX 1011 PLEASANTVILLE NJ 82320
HARRISON BOUDREAU                   ADDRESS ON FILE
HARRISON BRANDON                    ADDRESS ON FILE
HARRISON BURNS                      ADDRESS ON FILE
HARRISON CLARKSBURG HEALTH DEPT     330 W MAIN ST CLARKSBURG WV 26301
HARRISON CO TAX ADMINISTRATOR       PO BOX 708 111 SOUTH MAIN STREET CYNTHIANA KY 41031
HARRISON CONTRACTING COMPANY        65 E INDUSTRIAL COURT VILLA RICA GA 30180
HARRISON ELLINGTON                  ADDRESS ON FILE
HARRISON FLEMING                    ADDRESS ON FILE
HARRISON FROST                      ADDRESS ON FILE
HARRISON HANDY                      ADDRESS ON FILE
HARRISON HERR                       ADDRESS ON FILE
HARRISON KANFER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 774 OF 2008
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701  Filed 12/11/20
                                                Service List
                                                                             Page 999 of 2235

Claim Name                           Address Information
HARRISON KESSLER                     ADDRESS ON FILE
HARRISON MCDANIEL                    ADDRESS ON FILE
HARRISON SAFER                       ADDRESS ON FILE
HARRISON SELIG                       ADDRESS ON FILE
HARRISON SUPPLY CO INC               P O BOX 596 EDGEMONT PA 19028
HARRISON TOWNSHIP                    PO BOX 376 NATRONA HEIGHTS PA 15065
HARRISON TRIGG                       ADDRESS ON FILE
HARRISON USA LLC                     14990 LANDMARK BLVD SUITE 265 DALLAS TX 75254
HARRISON W LOWDEN                    ADDRESS ON FILE
HARRISON, JAMESHIA                   401 N LEE ST, APT 3 VALDOSTA GA 31601
HARRY BILES                          ADDRESS ON FILE
HARRY BOBBITT                        ADDRESS ON FILE
HARRY BRADLEY                        ADDRESS ON FILE
HARRY BRENWALD                       ADDRESS ON FILE
HARRY BROWN                          ADDRESS ON FILE
HARRY CANGE                          ADDRESS ON FILE
HARRY CARTER                         ADDRESS ON FILE
HARRY CLARKE                         ADDRESS ON FILE
HARRY D BURKHOLDER JR                ADDRESS ON FILE
HARRY E EBLING                       ADDRESS ON FILE
HARRY ETTLEMAN                       ADDRESS ON FILE
HARRY FENNELL                        ADDRESS ON FILE
HARRY GREEN                          ADDRESS ON FILE
HARRY HIGHTOWER                      ADDRESS ON FILE
HARRY LONG                           ADDRESS ON FILE
HARRY MCBRIDE                        ADDRESS ON FILE
HARRY MCDANIEL                       ADDRESS ON FILE
HARRY MENKE                          ADDRESS ON FILE
HARRY NEGRON                         ADDRESS ON FILE
HARRY NICOLAS DIT JOSEPH             ADDRESS ON FILE
HARRY PACK                           ADDRESS ON FILE
HARRY ROSENTHAL                      ADDRESS ON FILE
HARRY RUSSO                          ADDRESS ON FILE
HARRY SMITH                          ADDRESS ON FILE
HARRY TS WHOLESALE                   758 HWY 43 S CANTON MS 39046
HARRY WEETENKAMP                     ADDRESS ON FILE
HARSH MISTRY                         ADDRESS ON FILE
HARSHA TULSHI                        ADDRESS ON FILE
HARSHAD THAKKAR                      ADDRESS ON FILE
HARTFORD FINANCIAL SERVICES INC      PO BOX 415738 BOSTON MA 02241
HARTFORD SPRINKLER CO INC            4 BRITTON DRIVE BLOOMFIELD CT 06002
HARTLEY PARKER LIMITED INC           P O BOX 742 BRIDGEPORT CT 06601
HARTLEY, ROWE, & FOWLER, P.C.        12301 VETERANS MEMORIAL HWY DOUGLASVILLE GA 30134
HARTMANN ELECTRICAL CONTRACTING      155 BROAD ST STROUDSBURG PA 18360
HARTWICK HOLT                        ADDRESS ON FILE
HARUMI WADE                          ADDRESS ON FILE
HARVARDS WINE AND BEVERAGE           145 KINGS GRANT DR AIKEN SC 29803
HARVEST GROUP LLC                    318 GENERAL COLIN POWELL PKWY PHENIX CITY AL 36869
HARVEST HOSPITALITY GROUP WALNUT     606 HIGH ST MARYVILLE TN 37804



Epiq Corporate Restructuring, LLC                                                               Page 775 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1000 of 2235

Claim Name                              Address Information
BUTCHER                                 606 HIGH ST MARYVILLE TN 37804
HARVEY BELLAMY                          ADDRESS ON FILE
HARVEY DORSEY                           ADDRESS ON FILE
HARVEY HILL                             ADDRESS ON FILE
HARVEY HORNE                            ADDRESS ON FILE
HARVEY JENKINS                          ADDRESS ON FILE
HARVEY JOHNSON                          ADDRESS ON FILE
HARVEY MIMS                             ADDRESS ON FILE
HARVEY NORMAN                           ADDRESS ON FILE
HARVEY ROBINSON                         ADDRESS ON FILE
HARVEY WILLIAMS CERRATO                 ADDRESS ON FILE
HARVIN LOYD                             ADDRESS ON FILE
HARVINDER SANOTRA                       ADDRESS ON FILE
HASAN COLEMAN                           ADDRESS ON FILE
HASAN PATTERSON                         ADDRESS ON FILE
HASAN TATUM                             ADDRESS ON FILE
HASANATI SATTERWHITE                    ADDRESS ON FILE
HASANI FORD                             ADDRESS ON FILE
HASANNA SPEARMON                        ADDRESS ON FILE
HASHIEE SKINNER                         ADDRESS ON FILE
HASON DAVIS                             ADDRESS ON FILE
HASSAN CORBIN                           ADDRESS ON FILE
HASSAN DELANEY-DAVIS                    ADDRESS ON FILE
HASSAN HAMIN                            ADDRESS ON FILE
HASSAN HASSAN                           ADDRESS ON FILE
HASSAN SOMUAH                           ADDRESS ON FILE
HASSAN TEJAN-KAMARA                     ADDRESS ON FILE
HASSAN WHITE                            ADDRESS ON FILE
HAT I LLC                               C/O TOLSON ENTERPRISES 6591 W CENTRAL AVE SUITE 100 TOLEDO OH 43617
HATASHA SWICK                           ADDRESS ON FILE
HATBORO BEVERAGES                       201 JACKSONVILLE ROAD HATBORO PA 19040
HATICE KAYA                             ADDRESS ON FILE
HAVANA HOCKENBERY                       ADDRESS ON FILE
HAVEN CARROLL                           ADDRESS ON FILE
HAVEN NATION                            ADDRESS ON FILE
HAWA GASSAMA                            ADDRESS ON FILE
HAWAII DEPARTMENT OF HEALTH             75 AUPUNI STREET 201 HILO HI 96720
HAWAII DEPT OF LABOR & IND. RELATIONS   830 PUNCHBOWL ST 321 HONOLULU HI 96813
HAWAII DEPT OF TAXATION                 75 AUPUNI STREET 101 HILO HI 96720-4245
HAWAII DEPT OF TAXATION                 PO BOX 275 KAUNAKAKAI HI 96748
HAWAII DEPT OF TAXATION                 3060 EIWA STREET 105 LIHUE HI 96766-1889
HAWAII DEPT OF TAXATION                 54 S. HIGH STREET 208 WAILUKU HI 96793-2198
HAWAII DEPT OF TAXATION                 PO BOX 259 HONOLULU HI 96809-0259
HAWAII STATE TAX COLLECTOR              PO BOX 3223 HONOLULU HI 96801
HAWK, CLAIRE                            ADDRESS ON FILE
HAWORTH INC                             13500 SW HWY 99W MCMINNVILLE OR 97128
HAWRA AHMAD                             ADDRESS ON FILE
HAWSAR ALI                              ADDRESS ON FILE
HAWTHORNE CENTRE ASSOCIATES             255 BUTLER AVE SUITE 203 C/O BURKWOOD ASSOCIATES LANCASTER PA 17601



Epiq Corporate Restructuring, LLC                                                                 Page 776 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                           Page 1001 of 2235

Claim Name                         Address Information
HAWTHORNE CENTRE ASSOCIATES        DANIEL R. UTAIN, ESQ. KAPLIN STEWART MELOFF REITER & STEIN 910 HARVEST DRIVE
                                   BLUE BELL PA 19422
HAYAT TARABICHI                    ADDRESS ON FILE
HAYBER MCKENNA AND DINSMORE LLC    750 MAIN ST STE 904 HARTFORD CT 06103
HAYDAR ALZAHID                     ADDRESS ON FILE
HAYDEE ESPINAL                     ADDRESS ON FILE
HAYDEN ARCHER                      ADDRESS ON FILE
HAYDEN BARNETT                     ADDRESS ON FILE
HAYDEN CORMIER                     ADDRESS ON FILE
HAYDEN DOW                         ADDRESS ON FILE
HAYDEN EMBERTON                    ADDRESS ON FILE
HAYDEN ESSARY                      ADDRESS ON FILE
HAYDEN FOX                         ADDRESS ON FILE
HAYDEN HOUK                        ADDRESS ON FILE
HAYDEN JOURNEY                     ADDRESS ON FILE
HAYDEN LYNCH                       ADDRESS ON FILE
HAYDEN MCCANNA                     ADDRESS ON FILE
HAYDEN MOODY                       ADDRESS ON FILE
HAYDEN PETERSON                    ADDRESS ON FILE
HAYDEN STANLEY                     ADDRESS ON FILE
HAYDEN WOODY                       ADDRESS ON FILE
HAYDEN YATES                       ADDRESS ON FILE
HAYDIE SMART                       ADDRESS ON FILE
HAYDN HALL                         ADDRESS ON FILE
HAYDON PILAT                       ADDRESS ON FILE
HAYES KOHN                         ADDRESS ON FILE
HAYGEN LIGHTFOOT                   ADDRESS ON FILE
HAYLA OLENDORF                     ADDRESS ON FILE
HAYLEA KUHN                        ADDRESS ON FILE
HAYLEA PEAK                        ADDRESS ON FILE
HAYLEE ADAMS                       ADDRESS ON FILE
HAYLEE BECKETT                     ADDRESS ON FILE
HAYLEE BUCKNER                     ADDRESS ON FILE
HAYLEE BULLARD                     ADDRESS ON FILE
HAYLEE CULBERTSON                  ADDRESS ON FILE
HAYLEE DAVIDSON                    ADDRESS ON FILE
HAYLEE DAVIS                       ADDRESS ON FILE
HAYLEE EVANS                       ADDRESS ON FILE
HAYLEE GONZALEZ                    ADDRESS ON FILE
HAYLEE HOUSE                       ADDRESS ON FILE
HAYLEE KNIGHT                      ADDRESS ON FILE
HAYLEE KUPIEC                      ADDRESS ON FILE
HAYLEE MCDONALD                    ADDRESS ON FILE
HAYLEE MIAZGA                      ADDRESS ON FILE
HAYLEE MORRISON                    ADDRESS ON FILE
HAYLEE NEATHERY                    ADDRESS ON FILE
HAYLEE NUGENT                      ADDRESS ON FILE
HAYLEE POLLARD                     ADDRESS ON FILE
HAYLEE RENICK                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 777 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1002 of 2235

Claim Name                        Address Information
HAYLEE ROMANCHUK                  ADDRESS ON FILE
HAYLEE RUSH                       ADDRESS ON FILE
HAYLEE STARKS                     ADDRESS ON FILE
HAYLEIGH DIVINSKY                 ADDRESS ON FILE
HAYLEIGH GULLEY                   ADDRESS ON FILE
HAYLEIGH HATCHER                  ADDRESS ON FILE
HAYLEIGH SMITH                    ADDRESS ON FILE
HAYLEY BARKER                     ADDRESS ON FILE
HAYLEY BONNELL                    ADDRESS ON FILE
HAYLEY BOTELER                    ADDRESS ON FILE
HAYLEY BROWN                      ADDRESS ON FILE
HAYLEY CALES                      ADDRESS ON FILE
HAYLEY CHACON                     ADDRESS ON FILE
HAYLEY CHESSER                    ADDRESS ON FILE
HAYLEY CLIATT                     ADDRESS ON FILE
HAYLEY CRAWFORD                   ADDRESS ON FILE
HAYLEY CURRIE                     ADDRESS ON FILE
HAYLEY DOGGETT                    ADDRESS ON FILE
HAYLEY DURAND                     ADDRESS ON FILE
HAYLEY EDDLEMON                   ADDRESS ON FILE
HAYLEY FERGUSON                   ADDRESS ON FILE
HAYLEY GLASS                      ADDRESS ON FILE
HAYLEY HARMON                     ADDRESS ON FILE
HAYLEY HENDEE                     ADDRESS ON FILE
HAYLEY HUTSON                     ADDRESS ON FILE
HAYLEY JACKSON                    ADDRESS ON FILE
HAYLEY KOTULAK                    ADDRESS ON FILE
HAYLEY LOWE                       ADDRESS ON FILE
HAYLEY LOWERY                     ADDRESS ON FILE
HAYLEY LUMPKIN                    ADDRESS ON FILE
HAYLEY LYONS                      ADDRESS ON FILE
HAYLEY MULLINS                    ADDRESS ON FILE
HAYLEY NOLAN                      ADDRESS ON FILE
HAYLEY OGLESBY                    ADDRESS ON FILE
HAYLEY PADGETT                    ADDRESS ON FILE
HAYLEY REED                       ADDRESS ON FILE
HAYLEY ROBERTS                    ADDRESS ON FILE
HAYLEY ROY                        ADDRESS ON FILE
HAYLEY RUGGLES                    ADDRESS ON FILE
HAYLEY SCHMITT                    ADDRESS ON FILE
HAYLEY SCHWARTZ                   ADDRESS ON FILE
HAYLEY SMITH                      ADDRESS ON FILE
HAYLEY SOUTH                      ADDRESS ON FILE
HAYLEY STONE                      ADDRESS ON FILE
HAYLEY TALLENT                    ADDRESS ON FILE
HAYLEY TIMMONS                    ADDRESS ON FILE
HAYLEY TUMEY                      ADDRESS ON FILE
HAYLEY VOGT                       ADDRESS ON FILE
HAYLI SADD                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 778 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1003 of 2235

Claim Name                           Address Information
HAYLIE BREAMAN                       ADDRESS ON FILE
HAYLIE BRUFLODT                      ADDRESS ON FILE
HAYLIE CUSANELLI                     ADDRESS ON FILE
HAYLIE HAMILTON                      ADDRESS ON FILE
HAYLIE LAMB                          ADDRESS ON FILE
HAYLIE LEWIS                         ADDRESS ON FILE
HAYLIE PERIDORE                      ADDRESS ON FILE
HAYLIE RICHARDSON                    ADDRESS ON FILE
HAYLIE ZALEWSKI                      ADDRESS ON FILE
HAYLON CARD                          ADDRESS ON FILE
HAYMAN SHAKIR                        ADDRESS ON FILE
HAYNES CLEAN DRAUGHT                 PO BOX 250 MEXICO NY 13114
HAYNESWORTH AND HARDY LANDSCAPING    2271 WILDWOOD DR CLARKSVILLE TN 37040
HAYVEN KIPILA                        ADDRESS ON FILE
HAYVEN PRICE                         ADDRESS ON FILE
HAYWOOD BUTTS                        ADDRESS ON FILE
HAYZEL ROSARIO-GOFFNEY               ADDRESS ON FILE
HAZEL GARRISON                       ADDRESS ON FILE
HAZEL HARTBARGER                     ADDRESS ON FILE
HAZEL JUCO                           ADDRESS ON FILE
HAZEL NICHOLS                        ADDRESS ON FILE
HAZEL SMITH                          ADDRESS ON FILE
HAZEL-GENE LEONE-CURTIS              ADDRESS ON FILE
HAZEN STALLINGS                      ADDRESS ON FILE
HD LANDSCAPING AND LAWN CARE         PO BOX 175 CONCORD OH 43762
HDNW                                 220 WEST GARFIELD CHARLEVOIX MI 49720
HEAHER RANNACHER                     ADDRESS ON FILE
HEALTH AND HOSPITAL CORP             4701 N KEYSTONE AVE INDIANAPOLIS IN 46205
HEALTH DISTRICT 10 WEXFORD           521 COBB ST CADILLAC MI 49601
HEALTHPARK FLORIDA EAST PROPERTY     9800 S HEALTHPARK DR STE 310 FORT MYERS FL 33908
HEALY WHOLESALE                      4021 DISTRIBUTION DR FAYETTEVILLE NC 28311
HEARST MAGAZINES INC                 PO BOX 90002 PRESCOTT AZ 86304
HEART OF AMERICA BEVERAGE            1700 SOUTH EMPIRE AVENUE SPRINGFIELD MO 65802
HEARTH MICROWAVE OVENS SERVICE       4900 W SIDE AVE NORTH BERGEN NJ 07047
HEARTH PARTS AND SERVICES            4900 W SIDE AVE NORTH BERGEN NJ 07047
HEARTLAND INVESTIGATIVE GROUP        MI 93 PO BOX 1150 MINNEAPOLIS MN 55480
HEATH MARTIN                         ADDRESS ON FILE
HEATH MCCROSKEY                      ADDRESS ON FILE
HEATH MOORE                          ADDRESS ON FILE
HEATH POPE                           ADDRESS ON FILE
HEATH WILSON                         ADDRESS ON FILE
HEATHER ADAMS                        ADDRESS ON FILE
HEATHER ADAMS                        ADDRESS ON FILE
HEATHER AJCHE-GARCIA                 ADDRESS ON FILE
HEATHER ALLEN                        ADDRESS ON FILE
HEATHER ALLISON                      ADDRESS ON FILE
HEATHER ALVA                         ADDRESS ON FILE
HEATHER AMORE                        ADDRESS ON FILE
HEATHER ANTHONY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 779 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1004 of 2235

Claim Name                        Address Information
HEATHER ARTER                     ADDRESS ON FILE
HEATHER BAILEY                    ADDRESS ON FILE
HEATHER BALLARD                   ADDRESS ON FILE
HEATHER BALLY                     ADDRESS ON FILE
HEATHER BARNARD                   ADDRESS ON FILE
HEATHER BARRON                    ADDRESS ON FILE
HEATHER BARRY                     ADDRESS ON FILE
HEATHER BAUGHAN                   ADDRESS ON FILE
HEATHER BEHLER                    ADDRESS ON FILE
HEATHER BENNER                    ADDRESS ON FILE
HEATHER BENNETT                   ADDRESS ON FILE
HEATHER BENTLEY                   ADDRESS ON FILE
HEATHER BERGMANN                  ADDRESS ON FILE
HEATHER BERUBE                    ADDRESS ON FILE
HEATHER BISULCA                   ADDRESS ON FILE
HEATHER BLAKE                     ADDRESS ON FILE
HEATHER BLAKELY                   ADDRESS ON FILE
HEATHER BLESSING                  ADDRESS ON FILE
HEATHER BOWERSOX                  ADDRESS ON FILE
HEATHER BRIDGES                   ADDRESS ON FILE
HEATHER BRITT                     ADDRESS ON FILE
HEATHER BROGDON                   ADDRESS ON FILE
HEATHER BROWN                     ADDRESS ON FILE
HEATHER BROWN                     ADDRESS ON FILE
HEATHER BROWN                     ADDRESS ON FILE
HEATHER BROWN                     ADDRESS ON FILE
HEATHER BROWN                     ADDRESS ON FILE
HEATHER BROWN                     ADDRESS ON FILE
HEATHER BRYAN                     ADDRESS ON FILE
HEATHER BUMGARNER                 ADDRESS ON FILE
HEATHER BURGESS                   ADDRESS ON FILE
HEATHER BURTON                    ADDRESS ON FILE
HEATHER BUSH                      ADDRESS ON FILE
HEATHER CABRERA                   ADDRESS ON FILE
HEATHER CALLAHAN                  ADDRESS ON FILE
HEATHER CAMPBELL                  ADDRESS ON FILE
HEATHER CANNADY                   ADDRESS ON FILE
HEATHER CAREY                     ADDRESS ON FILE
HEATHER CARTER                    ADDRESS ON FILE
HEATHER CARTER                    ADDRESS ON FILE
HEATHER CARULLO                   ADDRESS ON FILE
HEATHER CHAPMAN                   ADDRESS ON FILE
HEATHER CHAVIS                    ADDRESS ON FILE
HEATHER CHESHER                   ADDRESS ON FILE
HEATHER CLARK                     ADDRESS ON FILE
HEATHER CLARK                     ADDRESS ON FILE
HEATHER CLINK                     ADDRESS ON FILE
HEATHER CLOUATRE                  ADDRESS ON FILE
HEATHER COCHRAN                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 780 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1005 of 2235

Claim Name                            Address Information
HEATHER COFFEY                        ADDRESS ON FILE
HEATHER COLE                          ADDRESS ON FILE
HEATHER COLEMAN                       ADDRESS ON FILE
HEATHER COOKSY                        ADDRESS ON FILE
HEATHER COSTABILE                     ADDRESS ON FILE
HEATHER COTTRILL                      ADDRESS ON FILE
HEATHER COVAULT                       ADDRESS ON FILE
HEATHER COVERT                        ADDRESS ON FILE
HEATHER COYLE                         ADDRESS ON FILE
HEATHER CRAIG                         ADDRESS ON FILE
HEATHER CRAWFORD                      ADDRESS ON FILE
HEATHER CREGGER                       ADDRESS ON FILE
HEATHER CROCKETT                      ADDRESS ON FILE
HEATHER CRONK                         ADDRESS ON FILE
HEATHER CROWELL                       ADDRESS ON FILE
HEATHER CRUZE                         ADDRESS ON FILE
HEATHER CURD                          ADDRESS ON FILE
HEATHER CURVIN                        ADDRESS ON FILE
HEATHER DEFOOR                        ADDRESS ON FILE
HEATHER DEGAGNE                       ADDRESS ON FILE
HEATHER DENHAM                        ADDRESS ON FILE
HEATHER DERUSSY                       ADDRESS ON FILE
HEATHER DEUBREAU                      ADDRESS ON FILE
HEATHER DILLON                        ADDRESS ON FILE
HEATHER DONALDSON                     ADDRESS ON FILE
HEATHER DOWD                          ADDRESS ON FILE
HEATHER DOWNIE                        ADDRESS ON FILE
HEATHER DUNCAN                        ADDRESS ON FILE
HEATHER DURBIN                        ADDRESS ON FILE
HEATHER DYKES                         ADDRESS ON FILE
HEATHER EAVEY                         ADDRESS ON FILE
HEATHER EGGER                         ADDRESS ON FILE
HEATHER EICHELBERGER                  ADDRESS ON FILE
HEATHER ELLIS                         ADDRESS ON FILE
HEATHER EVANS                         ADDRESS ON FILE
HEATHER EVERETT                       ADDRESS ON FILE
HEATHER EWING                         ADDRESS ON FILE
HEATHER FELIX                         ADDRESS ON FILE
HEATHER FERGUSON                      ADDRESS ON FILE
HEATHER FERGUSON                      ADDRESS ON FILE
HEATHER FIELDS                        ADDRESS ON FILE
HEATHER FOGGIN                        ADDRESS ON FILE
HEATHER FOLEY                         ADDRESS ON FILE
HEATHER FOOTE                         ADDRESS ON FILE
HEATHER FOSKEY                        ADDRESS ON FILE
HEATHER FRANK                         ADDRESS ON FILE
HEATHER FREELAND-FREY                 ADDRESS ON FILE
HEATHER FREEMAN                       ADDRESS ON FILE
HEATHER FULMER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 781 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1006 of 2235

Claim Name                         Address Information
HEATHER GAFF                       ADDRESS ON FILE
HEATHER GARONE                     ADDRESS ON FILE
HEATHER GILLINGS                   ADDRESS ON FILE
HEATHER GILMAN                     ADDRESS ON FILE
HEATHER GOFF                       ADDRESS ON FILE
HEATHER GOOD                       ADDRESS ON FILE
HEATHER GOODSON                    ADDRESS ON FILE
HEATHER GRAHAM                     ADDRESS ON FILE
HEATHER GREEN                      ADDRESS ON FILE
HEATHER GREENE                     ADDRESS ON FILE
HEATHER GRIM                       ADDRESS ON FILE
HEATHER HAAS                       ADDRESS ON FILE
HEATHER HAGGWOOD                   ADDRESS ON FILE
HEATHER HAMPY                      ADDRESS ON FILE
HEATHER HANSEN                     ADDRESS ON FILE
HEATHER HARMON                     ADDRESS ON FILE
HEATHER HARRIS                     ADDRESS ON FILE
HEATHER HARRIS                     ADDRESS ON FILE
HEATHER HARVEY                     ADDRESS ON FILE
HEATHER HAYES                      ADDRESS ON FILE
HEATHER HAYGOOD                    ADDRESS ON FILE
HEATHER HEIMS                      ADDRESS ON FILE
HEATHER HELMS                      ADDRESS ON FILE
HEATHER HENRY                      ADDRESS ON FILE
HEATHER HENTKOWSKI                 ADDRESS ON FILE
HEATHER HIGGINS                    ADDRESS ON FILE
HEATHER HOFFMEYER                  ADDRESS ON FILE
HEATHER HOLBERT                    ADDRESS ON FILE
HEATHER HOLBROOK                   ADDRESS ON FILE
HEATHER HOOPS                      ADDRESS ON FILE
HEATHER HOWELL                     ADDRESS ON FILE
HEATHER HUDSON                     ADDRESS ON FILE
HEATHER HUFF                       ADDRESS ON FILE
HEATHER HUGHES                     ADDRESS ON FILE
HEATHER HULSEY                     ADDRESS ON FILE
HEATHER HUNT                       ADDRESS ON FILE
HEATHER HURST                      ADDRESS ON FILE
HEATHER ISBELL                     ADDRESS ON FILE
HEATHER JACKSON                    ADDRESS ON FILE
HEATHER JOHNSON                    ADDRESS ON FILE
HEATHER JOHNSON                    ADDRESS ON FILE
HEATHER JOHNSON                    ADDRESS ON FILE
HEATHER JOHNSON                    ADDRESS ON FILE
HEATHER JOHNSON                    ADDRESS ON FILE
HEATHER JOHNSTON                   ADDRESS ON FILE
HEATHER JONES                      ADDRESS ON FILE
HEATHER JONES                      ADDRESS ON FILE
HEATHER JONES                      ADDRESS ON FILE
HEATHER JOST                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 782 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1007 of 2235

Claim Name                          Address Information
HEATHER JOYCE                       ADDRESS ON FILE
HEATHER KANDT                       ADDRESS ON FILE
HEATHER KAYLOR                      ADDRESS ON FILE
HEATHER KELLY                       ADDRESS ON FILE
HEATHER KEPLINGER                   ADDRESS ON FILE
HEATHER KEY                         ADDRESS ON FILE
HEATHER KING                        ADDRESS ON FILE
HEATHER KURTZ                       ADDRESS ON FILE
HEATHER LAPERRIERE                  ADDRESS ON FILE
HEATHER LAPO                        ADDRESS ON FILE
HEATHER LAWLER                      ADDRESS ON FILE
HEATHER LAWRENCE                    ADDRESS ON FILE
HEATHER LAWSON                      ADDRESS ON FILE
HEATHER LAWSON                      ADDRESS ON FILE
HEATHER LEISTER                     ADDRESS ON FILE
HEATHER LETSINGER                   ADDRESS ON FILE
HEATHER LEVASSEUR                   ADDRESS ON FILE
HEATHER LEVESQUE                    ADDRESS ON FILE
HEATHER LONG                        ADDRESS ON FILE
HEATHER LOWE                        ADDRESS ON FILE
HEATHER LUCAS                       ADDRESS ON FILE
HEATHER MAGNER                      ADDRESS ON FILE
HEATHER MALAMPHY                    ADDRESS ON FILE
HEATHER MANLEY                      ADDRESS ON FILE
HEATHER MANNSCHRECK                 ADDRESS ON FILE
HEATHER MARCINIAK                   ADDRESS ON FILE
HEATHER MATA                        ADDRESS ON FILE
HEATHER MAYES                       ADDRESS ON FILE
HEATHER MCCARTY                     ADDRESS ON FILE
HEATHER MCCULLOUGH                  ADDRESS ON FILE
HEATHER MCDUGALD                    ADDRESS ON FILE
HEATHER MCENROE                     ADDRESS ON FILE
HEATHER MCGAREY                     ADDRESS ON FILE
HEATHER MCGILL                      ADDRESS ON FILE
HEATHER MCINERNEY                   ADDRESS ON FILE
HEATHER MCKINLEY                    ADDRESS ON FILE
HEATHER MCMAHON                     ADDRESS ON FILE
HEATHER MEEKINS                     ADDRESS ON FILE
HEATHER MEIERS                      ADDRESS ON FILE
HEATHER MERRILL                     ADDRESS ON FILE
HEATHER MILLER                      ADDRESS ON FILE
HEATHER MILLER                      ADDRESS ON FILE
HEATHER MOORE                       ADDRESS ON FILE
HEATHER MOORE                       ADDRESS ON FILE
HEATHER MORGAN                      ADDRESS ON FILE
HEATHER MOWERY                      ADDRESS ON FILE
HEATHER MOYERS                      ADDRESS ON FILE
HEATHER MULLINS                     ADDRESS ON FILE
HEATHER MUMM                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 783 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1008 of 2235

Claim Name                            Address Information
HEATHER MYERS                         ADDRESS ON FILE
HEATHER MYERS                         ADDRESS ON FILE
HEATHER NAHM                          ADDRESS ON FILE
HEATHER NASCIMBENI                    ADDRESS ON FILE
HEATHER NAVARRO                       ADDRESS ON FILE
HEATHER NELSON                        ADDRESS ON FILE
HEATHER NEUBECK                       ADDRESS ON FILE
HEATHER NEWELL                        ADDRESS ON FILE
HEATHER NEWTON                        ADDRESS ON FILE
HEATHER NICHOLAS                      ADDRESS ON FILE
HEATHER NOOTBAAR                      ADDRESS ON FILE
HEATHER NORTHUP                       ADDRESS ON FILE
HEATHER OLSEN-GEBHARD                 ADDRESS ON FILE
HEATHER ORF                           ADDRESS ON FILE
HEATHER OSORIO                        ADDRESS ON FILE
HEATHER OWENS                         ADDRESS ON FILE
HEATHER OWENS                         ADDRESS ON FILE
HEATHER PAINTER                       ADDRESS ON FILE
HEATHER PARKOT                        ADDRESS ON FILE
HEATHER PECK                          ADDRESS ON FILE
HEATHER PEEDIN                        ADDRESS ON FILE
HEATHER PENLAND                       ADDRESS ON FILE
HEATHER PENN                          ADDRESS ON FILE
HEATHER PERCY                         ADDRESS ON FILE
HEATHER PHILLIPS                      ADDRESS ON FILE
HEATHER PHILLIPS                      ADDRESS ON FILE
HEATHER PHILYAW                       ADDRESS ON FILE
HEATHER PINCHEN                       ADDRESS ON FILE
HEATHER PITTMAN                       ADDRESS ON FILE
HEATHER POSTELL                       ADDRESS ON FILE
HEATHER PRESLEY                       ADDRESS ON FILE
HEATHER PURVIS                        ADDRESS ON FILE
HEATHER RABER                         ADDRESS ON FILE
HEATHER RADZIEWICZ                    ADDRESS ON FILE
HEATHER RAMIREZ                       ADDRESS ON FILE
HEATHER RANALETTA                     ADDRESS ON FILE
HEATHER RANKINS                       ADDRESS ON FILE
HEATHER REASON                        ADDRESS ON FILE
HEATHER REED                          ADDRESS ON FILE
HEATHER RHOADS                        ADDRESS ON FILE
HEATHER RICE                          ADDRESS ON FILE
HEATHER RICHARD                       ADDRESS ON FILE
HEATHER RICHARDSON                    ADDRESS ON FILE
HEATHER ROBERGE                       ADDRESS ON FILE
HEATHER ROBERTSON                     ADDRESS ON FILE
HEATHER ROBERTSON                     ADDRESS ON FILE
HEATHER RODGERS                       ADDRESS ON FILE
HEATHER ROGERS                        ADDRESS ON FILE
HEATHER ROLLINS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 784 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1009 of 2235

Claim Name                        Address Information
HEATHER SAEGART                   ADDRESS ON FILE
HEATHER SANDERS                   ADDRESS ON FILE
HEATHER SAUCIER                   ADDRESS ON FILE
HEATHER SCERCY                    ADDRESS ON FILE
HEATHER SCHEAN                    ADDRESS ON FILE
HEATHER SCHLEMMER                 ADDRESS ON FILE
HEATHER SCOTT                     ADDRESS ON FILE
HEATHER SELLS                     ADDRESS ON FILE
HEATHER SHARP                     ADDRESS ON FILE
HEATHER SHEFFLER                  ADDRESS ON FILE
HEATHER SHERFIELD                 ADDRESS ON FILE
HEATHER SHIELDS                   ADDRESS ON FILE
HEATHER SHORTT                    ADDRESS ON FILE
HEATHER SHOTTS                    ADDRESS ON FILE
HEATHER SILVANI                   ADDRESS ON FILE
HEATHER SIMONS                    ADDRESS ON FILE
HEATHER SLATTON                   ADDRESS ON FILE
HEATHER SLOOP                     ADDRESS ON FILE
HEATHER SMITH                     ADDRESS ON FILE
HEATHER SMITH                     ADDRESS ON FILE
HEATHER SMITH                     ADDRESS ON FILE
HEATHER SMITH                     ADDRESS ON FILE
HEATHER SMYTH                     ADDRESS ON FILE
HEATHER SNEED                     ADDRESS ON FILE
HEATHER SOLOMON                   ADDRESS ON FILE
HEATHER SOUCHIK                   ADDRESS ON FILE
HEATHER SOUCY                     ADDRESS ON FILE
HEATHER SOWKO                     ADDRESS ON FILE
HEATHER SPEARS                    ADDRESS ON FILE
HEATHER SPIVEY                    ADDRESS ON FILE
HEATHER ST ONGE                   ADDRESS ON FILE
HEATHER STALEY                    ADDRESS ON FILE
HEATHER STANCILL                  ADDRESS ON FILE
HEATHER STESKAL                   ADDRESS ON FILE
HEATHER STOKES                    ADDRESS ON FILE
HEATHER STOKES                    ADDRESS ON FILE
HEATHER SUTTON                    ADDRESS ON FILE
HEATHER SWARTZ                    ADDRESS ON FILE
HEATHER TESSNER                   ADDRESS ON FILE
HEATHER TILLER                    ADDRESS ON FILE
HEATHER TITUS                     ADDRESS ON FILE
HEATHER TRAMUTA                   ADDRESS ON FILE
HEATHER TRUDEAU                   ADDRESS ON FILE
HEATHER TUCKER                    ADDRESS ON FILE
HEATHER TUCKER                    ADDRESS ON FILE
HEATHER TUENTE                    ADDRESS ON FILE
HEATHER TURNER                    ADDRESS ON FILE
HEATHER VACARI                    ADDRESS ON FILE
HEATHER VOISAN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 785 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 1010 of 2235

Claim Name                            Address Information
HEATHER WADE                          ADDRESS ON FILE
HEATHER WALL                          ADDRESS ON FILE
HEATHER WALTERS                       ADDRESS ON FILE
HEATHER WATERS                        ADDRESS ON FILE
HEATHER WATTS                         ADDRESS ON FILE
HEATHER WEBSTER                       ADDRESS ON FILE
HEATHER WHITE                         ADDRESS ON FILE
HEATHER WHITE                         ADDRESS ON FILE
HEATHER WHITTEMORE                    ADDRESS ON FILE
HEATHER WHITWORTH                     ADDRESS ON FILE
HEATHER WIGGINS                       ADDRESS ON FILE
HEATHER WILLIAMS                      ADDRESS ON FILE
HEATHER WILLIAMSON                    ADDRESS ON FILE
HEATHER WILSON                        ADDRESS ON FILE
HEATHER WIMBS                         ADDRESS ON FILE
HEATHER WONSEY                        ADDRESS ON FILE
HEATHER YOUNG                         ADDRESS ON FILE
HEATHERANN SIEDLECKI                  ADDRESS ON FILE
HEAVEN ALLEN                          ADDRESS ON FILE
HEAVEN BACON                          ADDRESS ON FILE
HEAVEN BONNY                          ADDRESS ON FILE
HEAVEN BRASWELL                       ADDRESS ON FILE
HEAVEN CLINE                          ADDRESS ON FILE
HEAVEN DANIEL                         ADDRESS ON FILE
HEAVEN FITZGERALD                     ADDRESS ON FILE
HEAVEN HAYNES                         ADDRESS ON FILE
HEAVEN HOGAN                          ADDRESS ON FILE
HEAVEN HYMAN                          ADDRESS ON FILE
HEAVEN KERLIN                         ADDRESS ON FILE
HEAVEN MONDRAGON                      ADDRESS ON FILE
HEAVEN REDDIX                         ADDRESS ON FILE
HEAVEN RICHARDSON                     ADDRESS ON FILE
HEAVEN TAYLOR                         ADDRESS ON FILE
HEAVEN WALKER                         ADDRESS ON FILE
HEAVEN WILLIAMS                       ADDRESS ON FILE
HEAVENLY HINSON                       ADDRESS ON FILE
HEAVENS BEST CARPET CLEANING          101 BRAEBURN DR WINCHESTER VA 22601
HEAVENS BEST OF THE ALBEMARLE         205 WASHINGTON DR HERTFORD NC 27944
HEAVIN MAGILL-HIOLITO                 ADDRESS ON FILE
HEB HOP LP                            CMK FORT MYERS 9755 OLD WARSON RD ST LOUIS MO 63124
HEBA YACOUB                           ADDRESS ON FILE
HEBERT ROBBINS                        ADDRESS ON FILE
HECTOR ALAVEZ                         ADDRESS ON FILE
HECTOR ALVALLE ORTIZ                  ADDRESS ON FILE
HECTOR AQUINO                         ADDRESS ON FILE
HECTOR ARIAS                          ADDRESS ON FILE
HECTOR BALDOVINOS                     ADDRESS ON FILE
HECTOR CARRERA                        ADDRESS ON FILE
HECTOR CASTRO                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 786 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1011 of 2235

Claim Name                           Address Information
HECTOR CRUZ                          ADDRESS ON FILE
HECTOR DIAZ                          ADDRESS ON FILE
HECTOR DURAN SANCHEZ                 ADDRESS ON FILE
HECTOR GARCIA                        ADDRESS ON FILE
HECTOR HERNANDEZ                     ADDRESS ON FILE
HECTOR HERNANDEZ                     ADDRESS ON FILE
HECTOR MALDONADO                     ADDRESS ON FILE
HECTOR NEGRON                        ADDRESS ON FILE
HECTOR PARADA                        ADDRESS ON FILE
HECTOR R VEGA                        ADDRESS ON FILE
HECTOR REYES                         ADDRESS ON FILE
HECTOR RIVERA                        ADDRESS ON FILE
HECTOR RIVERA                        ADDRESS ON FILE
HECTOR RIVERA                        ADDRESS ON FILE
HECTOR ROMAN                         ADDRESS ON FILE
HECTOR RONDON                        ADDRESS ON FILE
HECTOR RUIZ                          ADDRESS ON FILE
HECTOR SOTO                          ADDRESS ON FILE
HECTOR TORRERO                       ADDRESS ON FILE
HECTOR TORRES                        ADDRESS ON FILE
HECTOR TORRES                        ADDRESS ON FILE
HECTOR TREJO                         ADDRESS ON FILE
HECTOR URENA                         ADDRESS ON FILE
HECTOR VEGA                          ADDRESS ON FILE
HECTOR ZENTENO                       ADDRESS ON FILE
HEDDIE BRADLEY                       ADDRESS ON FILE
HEDI BARROW                          ADDRESS ON FILE
HEDIYE BUYUKDAG                      ADDRESS ON FILE
HEDWIGA WOOD                         ADDRESS ON FILE
HEDY GANNON                          ADDRESS ON FILE
HEFFNER LANDSCAPING INC              PO BOX 12611 SOUTHERN PINES NC 28388
HEFLINS LAWN MAINTENANCE             26 GLEN OAK RD FREDERICKSBURG VA 22405
HEIDELBERG DIST CINCINNATI           1518 DALTON AVENUE CINCINNATI OH 45214
HEIDELBERG DIST DAYTON               3601 DRYDEN ROAD MORAINE OH 45404
HEIDELBERG DIST TOLEDO               912 THIRD STREET PERRYSBURG OH 43551
HEIDELBERG DISTRIBUTING              3801 PARKWEST DRIVE COLUMBUS OH 43228
HEIDELBERG LORAIN                    ADDRESS ON FILE
HEIDI ABSTANCE                       ADDRESS ON FILE
HEIDI BAYNARD                        ADDRESS ON FILE
HEIDI BRANUM                         ADDRESS ON FILE
HEIDI BUSHEE                         ADDRESS ON FILE
HEIDI CRONIN                         ADDRESS ON FILE
HEIDI CROW                           ADDRESS ON FILE
HEIDI DAGLOW                         ADDRESS ON FILE
HEIDI DEPUY                          ADDRESS ON FILE
HEIDI DUER                           ADDRESS ON FILE
HEIDI GROGAN                         ADDRESS ON FILE
HEIDI HAMLIN                         ADDRESS ON FILE
HEIDI HESCH                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 787 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1012 of 2235

Claim Name                         Address Information
HEIDI HOGAN                        ADDRESS ON FILE
HEIDI INGOLD                       ADDRESS ON FILE
HEIDI JOHNSON                      ADDRESS ON FILE
HEIDI JOHNSON                      ADDRESS ON FILE
HEIDI KLINE                        ADDRESS ON FILE
HEIDI KORMISH                      ADDRESS ON FILE
HEIDI KRZYSZTOFIAK                 ADDRESS ON FILE
HEIDI MARSHALL                     ADDRESS ON FILE
HEIDI MAURER                       ADDRESS ON FILE
HEIDI MCCRONE                      ADDRESS ON FILE
HEIDI PREBLE                       ADDRESS ON FILE
HEIDI RAVENSCROFT                  ADDRESS ON FILE
HEIDI RIVERA                       ADDRESS ON FILE
HEIDI ROSARIO                      ADDRESS ON FILE
HEIDI ROUSSEAU                     ADDRESS ON FILE
HEIDI SHORT                        ADDRESS ON FILE
HEIDI SOVEREEN                     ADDRESS ON FILE
HEIDI VANNOY                       ADDRESS ON FILE
HEIDY RUBIO                        ADDRESS ON FILE
HEIMSNESS CONSTRUCTION CO INC      289 ED WHITE ROAD ARDMORE AL 35739
HELAINA COPELAND                   ADDRESS ON FILE
HELANA GEORGIS                     ADDRESS ON FILE
HELEN BARTOSEK                     ADDRESS ON FILE
HELEN BERRY                        ADDRESS ON FILE
HELEN BOTCH                        ADDRESS ON FILE
HELEN BURTON                       ADDRESS ON FILE
HELEN BUSELLI                      ADDRESS ON FILE
HELEN CHANDLER                     ADDRESS ON FILE
HELEN COOKE                        ADDRESS ON FILE
HELEN CUSHMAN                      ADDRESS ON FILE
HELEN DANIEL                       ADDRESS ON FILE
HELEN DARLING                      ADDRESS ON FILE
HELEN DELEON                       ADDRESS ON FILE
HELEN DIXON                        ADDRESS ON FILE
HELEN GENAO                        ADDRESS ON FILE
HELEN GRUBB                        ADDRESS ON FILE
HELEN HARDING                      ADDRESS ON FILE
HELEN KERNS                        ADDRESS ON FILE
HELEN MCCARLEY                     ADDRESS ON FILE
HELEN NELSON                       ADDRESS ON FILE
HELEN PIPPIN                       ADDRESS ON FILE
HELEN POLITE                       ADDRESS ON FILE
HELEN POTTER                       ADDRESS ON FILE
HELEN RICHBURG                     ADDRESS ON FILE
HELEN ROUSH                        ADDRESS ON FILE
HELEN STALEY                       ADDRESS ON FILE
HELEN STANLEY                      ADDRESS ON FILE
HELEN THOMAS                       ADDRESS ON FILE
HELEN WAGLE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 788 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1013 of 2235

Claim Name                           Address Information
HELEN WESSELLS                       ADDRESS ON FILE
HELENA BROWN                         ADDRESS ON FILE
HELENA DEMOE                         ADDRESS ON FILE
HELENA HUDSON                        ADDRESS ON FILE
HELENA MACROBERTS                    ADDRESS ON FILE
HELENA MORIN                         ADDRESS ON FILE
HELENA OSTRONIC                      ADDRESS ON FILE
HELENA PARSONS                       ADDRESS ON FILE
HELENA UNROE                         ADDRESS ON FILE
HELENE KERNEY                        ADDRESS ON FILE
HELENE KIRZNER                       ADDRESS ON FILE
HELENE STATLER                       ADDRESS ON FILE
HELIODORO GALVAN                     ADDRESS ON FILE
HEMIAH MOORE                         ADDRESS ON FILE
HEMLOCK TOWNSHIP TAX COLLECTOR       116 FROSTY VALLEY RD BLOOMSBURG PA 17815
HENANAU STONEY                       ADDRESS ON FILE
HEND SAMARA                          ADDRESS ON FILE
HENDERICK GILMORE                    ADDRESS ON FILE
HENDERSON COUNTY                     113 N MAIN ST HENDERSONVILL NC 28792
HENDERSON COUNTY                     113 N MAIN ST HENDERSONVILLE NC 28792
HENDERSON COUNTY                     200 N GROVE ST STE 66 HENDERSONVILLE NC 28792-5027
HENDERSON SHY                        ADDRESS ON FILE
HENDERSON THOMPSON                   ADDRESS ON FILE
HENDRICSON FERDINAND                 ADDRESS ON FILE
HENIETTA DAUGHERTY                   ADDRESS ON FILE
HENNA GARRETT                        ADDRESS ON FILE
HENNEPIN COUNTY                      A-600 GOVERNMENT CENTER MINNEAPOLIS MN 55487-0060
HENRI THOMAS III                     ADDRESS ON FILE
HENRICO COUNTY HEALTH DEPT           8600 DIXON POWERS DRIVE HENRICO VA 23228
HENRIETTA DAUGHERTY                  ADDRESS ON FILE
HENRY AKERS                          ADDRESS ON FILE
HENRY AVINA                          ADDRESS ON FILE
HENRY BANNWARTH                      ADDRESS ON FILE
HENRY BILLINGS                       ADDRESS ON FILE
HENRY BRUNS                          ADDRESS ON FILE
HENRY BURRELL                        ADDRESS ON FILE
HENRY CAMPBELL                       ADDRESS ON FILE
HENRY CHAPMAN                        ADDRESS ON FILE
HENRY CHENG                          ADDRESS ON FILE
HENRY COFFEE                         ADDRESS ON FILE
HENRY DAVIS                          ADDRESS ON FILE
HENRY ENGSTROM                       ADDRESS ON FILE
HENRY FORD                           ADDRESS ON FILE
HENRY GIBSON JR                      ADDRESS ON FILE
HENRY GILMORE                        ADDRESS ON FILE
HENRY GOLDING                        ADDRESS ON FILE
HENRY GREEN                          ADDRESS ON FILE
HENRY HALBERT                        ADDRESS ON FILE
HENRY HARMON                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 789 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1014 of 2235

Claim Name                            Address Information
HENRY HOLLIS                          ADDRESS ON FILE
HENRY J LEE DISTRIBUTORS LLC          315 MARYMEADE DRIVE SUMMERVILLE SC 29483
HENRY JOHNSON                         ADDRESS ON FILE
HENRY L JORDAN                        ADDRESS ON FILE
HENRY MCEACHIN                        ADDRESS ON FILE
HENRY MITCHELL                        ADDRESS ON FILE
HENRY MOON                            ADDRESS ON FILE
HENRY MORROBEL                        ADDRESS ON FILE
HENRY PARSONS                         ADDRESS ON FILE
HENRY POWER                           ADDRESS ON FILE
HENRY QUATTLEBAUM                     ADDRESS ON FILE
HENRY QUINTANA                        ADDRESS ON FILE
HENRY RATHBONE                        ADDRESS ON FILE
HENRY RICHARDSON                      ADDRESS ON FILE
HENRY RIVAS                           ADDRESS ON FILE
HENRY SEARS                           ADDRESS ON FILE
HENRY SIMPSON                         ADDRESS ON FILE
HENRY SLIGH                           ADDRESS ON FILE
HENRY TURNER                          ADDRESS ON FILE
HENRY VIATOR                          ADDRESS ON FILE
HENRY WHETSELL                        ADDRESS ON FILE
HENRY WILLIAMS                        ADDRESS ON FILE
HENRY WILLIAMS                        ADDRESS ON FILE
HENRY WILSON                          ADDRESS ON FILE
HENRY WINDHAM                         ADDRESS ON FILE
HENRY YAC                             ADDRESS ON FILE
HENSLEY COMPANY PHOENIX               4201 NORTH 45TH AVENUE PHOENIX AZ 85031
HENSLEYS AUDIO VIDEO                  1229 SEQUOYAH ROAD ANDERSONVILLE TN 37705
HEPZIBAH MENDELSOHN                   ADDRESS ON FILE
HERAN BERHANU                         ADDRESS ON FILE
HERB BROWN                            ADDRESS ON FILE
HERBER LOBOS MORAGA                   ADDRESS ON FILE
HERBER RAMOS LOPEZ                    ADDRESS ON FILE
HERBERT CLINE                         ADDRESS ON FILE
HERBERT DYSON-BURDEN                  ADDRESS ON FILE
HERBERT GILLIAM                       ADDRESS ON FILE
HERBERT JENNINGS                      ADDRESS ON FILE
HERBERT L HIVELY                      ADDRESS ON FILE
HERBERT RAFFINGTON                    ADDRESS ON FILE
HERBERT SMITH                         ADDRESS ON FILE
HERBERT WILLIAMS                      ADDRESS ON FILE
HERBERT WOODBURY                      ADDRESS ON FILE
HERCULES CLEANING SERVICES INC        PO BOX 10843 BURKE VA 22009
HERDY CASSEUS                         ADDRESS ON FILE
HERIBERTO MEDRANO                     ADDRESS ON FILE
HERILYN VALDEZ                        ADDRESS ON FILE
HERITAGE CARPET CLEANING              185 BALD CYPRESS LN BLOOMINGDALE GA 31302
HERITAGE FIRE SECURITY COMPANY LLC    105 MAIN ST STE 3 HACKENSACK NJ 07601
HERITAGE FOOD SERVICE EQUIPMENT INC   PO BOX 71595 CHICAGO IL 60694



Epiq Corporate Restructuring, LLC                                                             Page 790 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1015 of 2235

Claim Name                             Address Information
HERITAGE HIGH SCHOOL                   3741 E LAMAR ALEXANDER PKWY MARYVILLE TN 37804
HERITAGE SERVICE NOR                   250 EDWARDS AVENUE HARAHAN LA 70123
HERLINE PIERRE                         ADDRESS ON FILE
HERMAN BLATCH                          ADDRESS ON FILE
HERMAN CORNIST                         ADDRESS ON FILE
HERMAN DAWSON                          ADDRESS ON FILE
HERMAN DEITAS                          ADDRESS ON FILE
HERMAN NORMAN                          ADDRESS ON FILE
HERMAN TERRY                           ADDRESS ON FILE
HERMAN WHITE                           ADDRESS ON FILE
HERMAN WILLIAMS                        ADDRESS ON FILE
HERMELA YITRESU                        ADDRESS ON FILE
HERMELINDA GILES                       ADDRESS ON FILE
HERMELLA ALLO                          ADDRESS ON FILE
HERMON PARSON                          ADDRESS ON FILE
HERNAN APARICIO                        ADDRESS ON FILE
HERNANDO CNTY UTILITIES DEPT           PO BOX 30384 TAMPA FL 33630
HERNANDO CNTY UTILITIES DEPT           PO BOX 30384 TAMPA FL 33630-3384
HERNANDO CNTY UTILITIES DEPT           15400 WISCON RD BROOKSVILLE FL 34601
HERNANDO COUNTY TAX COLLECTOR          20 N MAIN ST ROOM 112 BROOKSVILLE FL 34601
HERNANDO COUNTY TAX COLLECTOR          20 N MAIN ST, RM 112 BROOKSVILLE FL 34601
HEROLD ARESTIL                         ADDRESS ON FILE
HEROLY CUBILETE                        ADDRESS ON FILE
HERRON, CRAIG                          271 SOUTH ST ALEXANDER CITY AL 35010
HERSCHELL FRALEY                       ADDRESS ON FILE
HERVENICK BARTHELUS                    ADDRESS ON FILE
HERWIN GODINEZ                         ADDRESS ON FILE
HETHER MITCHELL                        ADDRESS ON FILE
HETSEL LARA                            ADDRESS ON FILE
HEYDI ALVAREZ-SANCHEZ                  ADDRESS ON FILE
HEYWARD GIFFORD                        ADDRESS ON FILE
HEZEKIAH CORBIN                        ADDRESS ON FILE
HEZEKIAH ROBINSON                      ADDRESS ON FILE
HEZEKIAH STROZIER                      ADDRESS ON FILE
HEZEKIAH SWEENEY                       ADDRESS ON FILE
HIAWATHA CUFFEE                        ADDRESS ON FILE
HICKMAN LAWN CARE                      2809 HARRISBURG STATION LANE GROVE CITY OH 43123
HICKMAN LAWN CARE INC                  PO BOX 423 COLUMBUS OH 43216
HICKMAN PROPERTIES I LLC               1091 HOLTON RD GROVE CITY OH 43123
HICKORY CREEK PAINT AND HOME           109 HICKORY DR THOMASVILLE GA 31792
IMPROVEMAET
HICKORY CREEK PAINT HOME IMPROVEMENT   109 HICKORY DRIVE THOMASVILLE GA 31792
HIDEIA BOUIE                           ADDRESS ON FILE
HIEDI RACINE                           ADDRESS ON FILE
HIGH GRADE BEVERAGE INC                P O BOX 7092 NORTH BRUNSWICK NJ 89020
HIGH RESOLUTIONS INC                   PO BOX 2229 KNOXVILLE TN 37901
HIGH VELOCITY HEATING & AIR            2014 EDGEWATER DRIVE SUIT 170 ORLANDO FL 32804
CONDITIONING
HIGHLAND CENTER FOR ORTHOPAEDIC        2161 CR 540A 286 LAKELAND FL 33813



Epiq Corporate Restructuring, LLC                                                              Page 791 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1016 of 2235

Claim Name                               Address Information
HIGHLAND PARK LAWN CO                    408 E 6TH ST KEARNEY NE 68847
HIGHLANDS COUNTY TAX COLLECTOR           540 S COMMERCE AVE SEBRING FL 33870-3867
HIGHPOINT RESTAURANT EQUIPMENT INC       7243 S SOURDOUGH DR MORRISON CO 80465
HIGHWAY 8 LIQUOR                         PO BOX 279 MAUD TX 75567
HIGINIA TORRES                           ADDRESS ON FILE
HIGINIO MARTELL                          ADDRESS ON FILE
HILAH MANNING                            ADDRESS ON FILE
HILARIO ALVAREZ                          ADDRESS ON FILE
HILARIO SARMIENTO                        ADDRESS ON FILE
HILARY ALVAREZ                           ADDRESS ON FILE
HILARY AUDITORE                          ADDRESS ON FILE
HILARY BARBER                            ADDRESS ON FILE
HILARY ISENSTADT                         ADDRESS ON FILE
HILARY KURI                              ADDRESS ON FILE
HILARY LLEWELLYN                         ADDRESS ON FILE
HILARY RICE                              ADDRESS ON FILE
HILARY SNYDER                            ADDRESS ON FILE
HILARY WHITE                             ADDRESS ON FILE
HILCO REAL ESTATE LLC                    5 REVERE DRIVE SUITE 320 NORTHBROOK IL 60062
HILCO REAL ESTATE LLC                    ATTN RYAN LAWLOR 5 REVERE DR, STE 206 NORTHBROOK IL 60062
HILDA MARTINEZ                           ADDRESS ON FILE
HILDA MOTA                               ADDRESS ON FILE
HILDA SEGER                              ADDRESS ON FILE
HILL, KENNETH O                          6360 67TH CT RIVERDALE MD 20737
HILLARY BILL                             ADDRESS ON FILE
HILLARY CEBALLOS                         ADDRESS ON FILE
HILLARY GREENE                           ADDRESS ON FILE
HILLARY HARPER                           ADDRESS ON FILE
HILLARY KAJEN                            ADDRESS ON FILE
HILLARY LOCKLEAR                         ADDRESS ON FILE
HILLARY OKELLY                           ADDRESS ON FILE
HILLARY OLIVER                           ADDRESS ON FILE
HILLARY PHUNG                            ADDRESS ON FILE
HILLER LLC                               915 MURFREESBORO PIKE NASHVILLE TN 37217
HILLER PLBG HTG COOLING AND ELECTRICAL   915 MURFREESBORO PIKE NASHVILLE TN 37217
HILLREY JOHNSON YOUNG                    ADDRESS ON FILE
HILLSBORO ELECTRIC CO INC                119 CHURCH STREET HILLSBORO IL 62049
HILLSBORO INCOME TAX BUREAU              130 N HIGH STREET HILLSBORO OH 45133
HILLSBOROUGH CNTY                        PO BOX 310398 OFFICE OF THE FIRE MARSHALL TAMPA FL 33680
HILLSBOROUGH CO BOCC                     6001 E KENNEDY BLVD TAMPA FL 33602
HILLSBOROUGH CO BOCC                     601 E KENNEDY BLVD TAMPA FL 33602
HILLSBOROUGH CO BOCC                     PO BOX 342456 TAMPA FL 33694
HILLSBOROUGH COUNTY TAX COLLECTOR        PO BOX 30012 TAMPA FL 33630
HILLSBOROUGH COUNTY TAX COLLECTOR        ATTN DOUG BELDEN, TAX COLLECTOR PO BOX 30012 TAMPA FL 33630-3012
HILLSBOROUGH COUNTY TAX COLLECTOR        C/O DOUG BELDEN, TAX COLLECTOR PO BOX 30012 TAMPA FL 33630-3012
HILTON COSTA                             ADDRESS ON FILE
HILVER LOPEZ                             ADDRESS ON FILE
HIM MECHANICAL SYSTEMS INC               90 FIRST STREET BRIDGEWATER MA 02324
HIMANI PANTH                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 792 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1017 of 2235

Claim Name                              Address Information
HINESVILLE PLUMBING                     PO BOX 184 HINESVILLE GA 31310
HIRALDO RODRIGUEZ                       ADDRESS ON FILE
HIRAM HILLIARD                          ADDRESS ON FILE
HIRERIGHT LLC                           PO BOX 847891 DALLAS TX 75284
HIRSCH RESTAURANT GROUP                 3881 N 42ND TERRACE HOLLYWOOD FL 33021
HIS GRASS GUYS                          5757 LAY SPRINGS ROAD GADSDEN AL 35904
HIS MALL, LLC                           C/O BLS HOLDINGS GROUP, LLC 3638 WALTON WAY EXTENSION STE 201 ATTN: BARRY L.
                                        STOREY AUGUSTA GA 30909
HISCOX (LLOYDS)                         520 MADISON AVE, 32ND FLOOR NEW YORK NY 10022
HITHIER TEXIDOR                         ADDRESS ON FILE
HIYAW DEMISSIE                          ADDRESS ON FILE
HJORT, RICHARD                          ADDRESS ON FILE
HL FIELDS                               ADDRESS ON FILE
HM DIRECTORIES INC                      PO BOX 262 BERLIN PA 15530
HMSC                                    82 BUCKHORN RD BLOOMSBURG PA 17815
HMSC                                    82 BUCKHORN RD BLOOMSBURG PA 17815-9705
HN CUTTERS                              434 PINEHAVEN RD GADSDEN AL 35901
HOAGLAND ELECTRIC INC                   3622 GOSHEN ROAD FORT WAYNE IN 46818
HOBART                                  748 750 HIGHLAND AVE GREENSBURG PA 15601
HOBART                                  P O BOX 2517 CAROL STREAM IL 60132
HOBART ALBANY GA                        622 FLINT AVE ALBANY GA 31701
HOBART BRISTOL                          ADDRESS ON FILE
HOBART COMBS                            ADDRESS ON FILE
HOBART CORPORATION PORTLAND OR OFFICE   5759 SE INTERNATIONAL WAY PORTLAND OR 97222-4614
HOBART GREENSBORO NC                    2603 GREENGATE DRIVE GREENSBORO NC 27406
HOBART JACKSON MS                       101 N FLOWOOD STREET JACKSON MS 39232
HOBART MACON GA                         3186 MERCER UNIVERSITY DRIVE MACON GA 31204
HOBART MOBILE AL                        1262 HUTSON DRIVE MOBILE AL 36609
HOBART MONTGOMERY AL                    ADDRESS ON FILE
HOBART PENSACOLA FL                     140 INDUSTRIAL BLVD PENSACOLA FL 32505
HOBART SALES AND SERVICE                2626 EAST MAGNOLIA AVE KNOXVILLE TN 37914
HOBART SALES AND SERVICE                5775 EAST CORK STREET KALAMAZOO MI 49048
HOBART SALES SERVICE                    4064 S DIVISION AVE GRAND RAPIDS MI 49548
HOBART SAVANNAH GA                      13 WESTGATE BLVD SAVANNAH GA 31405
HOBART SERVICE                          6737 THIRLANE ROAD ROANOKE VA 24019
HOBART SERVICE                          PO BOX 2517 CAROL STREAM IL 60132
HOBART SERVICE ALBANY NY                8 PETRA LANE SUIBE 8B COLONIE NY 12205
HOBART SERVICE ALTOONA                  305 GREENWOOD ROAD ALTOONA PA 16602
HOBART SERVICE ASHEVILLE NC             30 FISK DRIVE ARDEN NC 28704
HOBART SERVICE ATLANTA GA               3904 NORTH PEACHTREE RD CHAMBLEE GA 30341
HOBART SERVICE AUGUSTA GA               902 SHARTOM DRIVE AUGUSTA GA 30907
HOBART SERVICE BALTIMORE MD             8869 KELSO DRIVE BALTIMORE MD 21221-3182
HOBART SERVICE BATON ROUGE LA           4324 RHODA DRIVE BATON ROUGE LA 70816
HOBART SERVICE BIRMINGHAM AL            245 RIVERCHASE PKWY EAST STE K BIRMINGHAM AL 35244
HOBART SERVICE BOSTON MA                75 STERGIS WAY DEDHAM MA 02026
HOBART SERVICE BUFFALO NY               440 LAWRENCE BELL DRIVE SUITE 15 WILLIAMSVILLE NY 14221
HOBART SERVICE CHARLESTON SC            7392 INDUSTRY DR NORTH CHARLESTON SC 29418
HOBART SERVICE CHARLESTON WV            101 ROXALANA BUSINESS PARK II DUNBAR WV 25064
HOBART SERVICE CHARLOTTE NC             8041C ARROWRIDGE BLVD CHARLOTTE NC 28273



Epiq Corporate Restructuring, LLC                                                                 Page 793 OF 2008
                                               RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1018 of 2235

Claim Name                           Address Information
HOBART SERVICE CHATTANOOGA TN        2115 CHAPMAN ROAD SUITE 101 CHATTANOOGA TN 37421
HOBART SERVICE CINCINNATI OH         8934 BECKETT ROAD WEST CHESTER OH 45069
HOBART SERVICE CLEVELAND OH          850 RESOURCE DRIVE SUITE 10 BROOKLYN HEIGHTS OH 44131
HOBART SERVICE COLORADO SPRINGS CO   720 E HARRISON STREET COLORADO SPRINGS CO 80907
HOBART SERVICE COLUMBIA MO           2208 NELWOOD COLUMBIA MO 65202
HOBART SERVICE COLUMBIA SC           1240 1ST ST S STE C COLUMBIA SC 29209
HOBART SERVICE COLUMBUS OH           2136 HARDY PARKWAY GROVE CITY OH 43123
HOBART SERVICE DALLAS TX             8120 JETSTAR DRIVE SUITE 100 IRVING TX 75063
HOBART SERVICE DENVER CO             1325 E 58TH AVENUE DENVER CO 80216
HOBART SERVICE DETROIT MI            43442 N I94 SERVICE DRIVE BELLEVILLE MI 48111
HOBART SERVICE ERIE PA               4813 PITTSBURGH AVENUE ERIE PA 16509
HOBART SERVICE EUGENE OR             1381 W 2ND AVE EUGENE OR 97402
HOBART SERVICE FAIRFAX VA            10366 BATTLEVIEW PARKWAY MANASSAS VA 20109
HOBART SERVICE FAYETTEVILLE NC       2988 GILLESPIE STREET FAYETTEVILLE NC 28306
HOBART SERVICE FLINT MI              G4175 S SAGINAW STREET BURTON MI 48529
HOBART SERVICE FLORENCE AL           444 S WALNUT STREET FLORENCE AL 35630
HOBART SERVICE GLOSSON FOOD          EQUIPMENT FORT WAYNE 6110 BLUFFTON RD SUITE 208 FORT WAYNE IN 46809
HOBART SERVICE GRAND ISLAND          1525 WEST N FRONT STREET GRAND ISLAND NE 68801
HOBART SERVICE GREENSBURG PA         748750 HIGHLAND AVENUE GREENSBURG PA 15601
HOBART SERVICE GREENVILLE SC         1200 WOODRUFF RD SUITE G 20 GREENVILLE SC 29607
HOBART SERVICE HAGERSTOWN MD         10 WEST POTOMAC PARKWAY WILLIAMSPORT MD 21795
HOBART SERVICE HARRISBURG PA         2917 WAYNE STREET HARRISBURG PA 01711
HOBART SERVICE HARTFORD CT           14 AIRPORT PARK RD EAST GRANBY CT 06026
HOBART SERVICE INDIANAPOLIS IN       5601 FORTUNE CIRCLE SOUTH SUITE P INDIANAPOLIS IN 46241
HOBART SERVICE JACKSONVILLE FL       7775 RAMONA BLVD W JACKSONVILLE FL 32221
HOBART SERVICE KALAMAZOO MI          5775 E CORK STREET KALAMAZOO MI 49001
HOBART SERVICE KANSAS CITY KS        10631 SUMMIT STREET LENEXA KS 66215
HOBART SERVICE KINSTON               1311 E NEW BERN ROAD KINSTON NC 28501
HOBART SERVICE KNOXVILLE TN          2626 E MAGNOLIA AVENUE KNOXVILLE TN 37914
HOBART SERVICE LARRY KENNEDY         3019 5TH AVENUE COLUMBUS GA 31904
HOBART SERVICE LAS VEGAS NV          3401 SIRIUS AVENUE SUITE 8 LAS VEGAS NV 89102
HOBART SERVICE LEXINGTON KY          2418 PALUMBO DRIVE LEXINGTON KY 40509
HOBART SERVICE LITTLE ROCK AR        3 OTTER CREEK CIRCLE MABELVALE AR 72103
HOBART SERVICE LONG ISLAND NY        71 MALL DRIVE COMMACK NY 11725
HOBART SERVICE LOUISVILLE KY         918 ULRICH AVENUE LOUISVILLE KY 40219
HOBART SERVICE MEMPHIS TN            4400 MENDENHALL RD SUITE 1 MEMPHIS TN 38141
HOBART SERVICE MIAMI FL              9100 NW 7TH AVENUE MIAMI FL 33150
HOBART SERVICE MIKE LOONEY           61 NORTH CLEVELAND MASSILLON RD AKRON OH 44333
HOBART SERVICE MILWAUKEE WI          N27W23713 PAUL ROAD UNIT G PEWAUKEE WI 53072
HOBART SERVICE MINNEAPOLIS MN        7330 OHMS LANE EDINA MN 55439
HOBART SERVICE NASHVILLE TN          1650 ELM HILL PIKE SUITE 3 NASHVILLE TN 37211
HOBART SERVICE NEW ORLEANS LA        1000 RIVERBEND BLVD ST ROSE LA 70087
HOBART SERVICE NEW YORK NY           1102 35TH AVENUE LONG ISLAND CITY NY 11106
HOBART SERVICE NEWARK NJ             4 GLORIA LANE FAIRFIELD NJ 07004
HOBART SERVICE NEWBURGH NY           3 NEW ROAD NEWBURGH NY 12550
HOBART SERVICE NORFOLK VA            911 LIVE OAK DRIVE SUITE 108 CHESAPEAKE VA 23320
HOBART SERVICE OLEAN NY              3289 OLEAN HINSDALE ROAD OLEAN NY 14760
HOBART SERVICE OMAHA NE              10905 HARRISON STREET LA VISTA NE 68128
HOBART SERVICE ORLANDO FL            9777 SATELLITE BLVD SUITE 100 ORLANDO FL 32837



Epiq Corporate Restructuring, LLC                                                              Page 794 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1019 of 2235

Claim Name                            Address Information
HOBART SERVICE PARKERSBURG WV         1623 GARFIELD AVENUE PARKERSBURG WV 26101
HOBART SERVICE PHILADELPHIA PA        9135 TORRESDALE AVENUE PHILADELPHIA PA 19136
HOBART SERVICE PHOENIX AZ             4050 EAST COTTON CENTER BLVD SUITE 66 PHOENIX AZ 85040
HOBART SERVICE PORTLAND ME            19 EVERGREEN DRIVE PORTLAND ME 04103
HOBART SERVICE PROVIDENCE RI          76 AMARAL STREET RIVERSIDE RI 02915
HOBART SERVICE RALEIGH NC             3200 LAKE WOODARD DRIVE SUITE 100 RALEIGH NC 27604
HOBART SERVICE RICHMOND VA            510 EASTPARK COURT SUITE 150 SANDSTON VA 23150
HOBART SERVICE SALISBURY MD           2207 NORTHWOOD DRIVE UNIT 6 SALISBURY MD 21801
HOBART SERVICE SALT LAKE CITY UT      5100 WEST AMELIA EARHART DRIVE SUITE A SALT LAKE CITY UT 84116
HOBART SERVICE SHREVEPORT LA          4706 VIKING DRIVE SHREVEPORT LA 71111
HOBART SERVICE SPRINGFIELD MO         630 N PRINCE LANE SPRINGFIELD MO 65802
HOBART SERVICE ST LOUIS MO            1739 LARKIN WILLIAMS RD FENTON MO 63026
HOBART SERVICE TAMPA FL               3424 W WATERS AVENUE TAMPA FL 33634
HOBART SERVICE TOM MCCLELLAN          711 GOOD HOPE CAPE GIRARDEAU MO 63701-6250
HOBART SERVICE TRAVERSE CITY          6033 EAST TRAVERSE HIGHWAY TRAVERSE CITY MI 49684
HOBART SERVICE WASHINGTON DC          9475 LOTTSFORD ROAD SUITE A LARGO MD 20774
HOBART SERVICE WATERLOO NY            2359 ROUTE 414 SUITE A WATERLOO NY 13165
HOBART SERVICE WEST PALM BEACH FL     3810 CONSUMER STREET RIVIERA BEACH FL 33404-1710
HOBART SERVICE WILKESBARRE PA         2917 WAYNE STREET HARRISBURG PA 17111
HOBART SERVICE WINSTON S              3820 KIMWELL DRIVE WINSTON SALEM NC 27114
HOBART TALLAHASSEE FL                 5096 TENNESSE CAPITOL BLVD UNIT 1 TALLAHASSEE FL 32303
HOBART WILMINGTON NC                  2725 OLD WRIGHTSBORO RD BLDG 2 STE E WILMINGTON NC 28405
HODAN PRINCE                          ADDRESS ON FILE
HODGES LANDSCAPE & LAWN MAINTENANCE   1936 BRUCE B DOWNS BLVD 469 WESLEY CHAPEL FL 33544
HOFFMAN BEVERAGE                      4105 SOUTH MILITARY HIGHWAY CHESAPEAKE VA 23321
HOGSED PLUMBING INC                   3822 NE 55TH PLACE GAINESVILLE FL 32609
HOHENSTEINS INC                       2330 VENTURE DRIVE WOODBURY MN 55125
HOLDEN DAVENPORT                      ADDRESS ON FILE
HOLDEN RAUB                           ADDRESS ON FILE
HOLIDAY SIGNS                         11930 OLD STAGE ROAD CHESTER VA 23836
HOLIFIELD & JANICH PLLC               ATTN: AL HOLIFIELD, MEMBER 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
HOLISTIC HEALTHCARE IN ALBANY LLC     1144 DAWSON RD ALBANY GA 31707
HOLLAN HARRISON                       ADDRESS ON FILE
HOLLAND & KNIGHT LLP                  800 17TH STREET NORTH WEST WASHINGTON DC 20006
HOLLAND & KNIGHT LLP                  2099 PENNSYLVANIA AVENUE, N.W. STE 100 WASHINGTON DC 20006
HOLLAND AND KNIGHT LLP                PO BOX 864084 ORLANDO FL 32886
HOLLAND EAKINS                        ADDRESS ON FILE
HOLLAND KING                          ADDRESS ON FILE
HOLLAND MONROIG                       ADDRESS ON FILE
HOLLEY GEORGE                         ADDRESS ON FILE
HOLLEY MCCRARY                        ADDRESS ON FILE
HOLLEY MURRAY                         ADDRESS ON FILE
HOLLI JOHNSON                         ADDRESS ON FILE
HOLLI LATHAM                          ADDRESS ON FILE
HOLLI RAY                             ADDRESS ON FILE
HOLLI WARTHEM                         ADDRESS ON FILE
HOLLIANN CHILDRESS                    ADDRESS ON FILE
HOLLIE BRIDGES                        ADDRESS ON FILE
HOLLIE BROWN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 795 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1020 of 2235

Claim Name                         Address Information
HOLLIE CHAPMAN                     ADDRESS ON FILE
HOLLIE HOLMAN                      ADDRESS ON FILE
HOLLIE LEFTWICH                    ADDRESS ON FILE
HOLLIE MOORE                       ADDRESS ON FILE
HOLLIE ROSE                        ADDRESS ON FILE
HOLLIE STEINMAN                    ADDRESS ON FILE
HOLLIE THOMAS                      ADDRESS ON FILE
HOLLIE TIMMERMAN                   ADDRESS ON FILE
HOLLIE VENTO                       ADDRESS ON FILE
HOLLIFIELD LEGAL CENTRE PA         147 E LYMAN AVE SUITE C WINTER PARK FL 32789
HOLLINGSWORTH SERVICES             DBA HOLLINGSWORTH SERVICES 2766 GOODE RD GOODE VA 24556
HOLLIS JACKSON                     ADDRESS ON FILE
HOLLOWAY COAST                     ADDRESS ON FILE
HOLLY ABRAHAM                      ADDRESS ON FILE
HOLLY ADLER                        ADDRESS ON FILE
HOLLY ATTERSON                     ADDRESS ON FILE
HOLLY BAYKO                        ADDRESS ON FILE
HOLLY BOLTON                       ADDRESS ON FILE
HOLLY BRADBURN                     ADDRESS ON FILE
HOLLY BRISTOL                      ADDRESS ON FILE
HOLLY BROEDELL                     ADDRESS ON FILE
HOLLY BRYANT                       ADDRESS ON FILE
HOLLY BUCKINGHAM                   ADDRESS ON FILE
HOLLY CLINE                        ADDRESS ON FILE
HOLLY COBB                         ADDRESS ON FILE
HOLLY COLLINS                      ADDRESS ON FILE
HOLLY CRAIN                        ADDRESS ON FILE
HOLLY CRICHTON                     ADDRESS ON FILE
HOLLY DAVESKI                      ADDRESS ON FILE
HOLLY DETRICK                      ADDRESS ON FILE
HOLLY DICKENS                      ADDRESS ON FILE
HOLLY DURAND                       ADDRESS ON FILE
HOLLY FAUCETTE                     ADDRESS ON FILE
HOLLY FISCOR                       ADDRESS ON FILE
HOLLY FLORES                       ADDRESS ON FILE
HOLLY GANDALAL                     ADDRESS ON FILE
HOLLY GEORGE                       ADDRESS ON FILE
HOLLY GILLETTE                     ADDRESS ON FILE
HOLLY GIRALDO                      ADDRESS ON FILE
HOLLY GRADY                        ADDRESS ON FILE
HOLLY GRAHAM                       ADDRESS ON FILE
HOLLY GRANT                        ADDRESS ON FILE
HOLLY GROVES                       ADDRESS ON FILE
HOLLY HARPER                       ADDRESS ON FILE
HOLLY HUSSEY                       ADDRESS ON FILE
HOLLY IRWIN                        ADDRESS ON FILE
HOLLY JOHNSON                      ADDRESS ON FILE
HOLLY JONES                        ADDRESS ON FILE
HOLLY KENNARD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 796 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1021 of 2235

Claim Name                        Address Information
HOLLY KIPER                       ADDRESS ON FILE
HOLLY KNOTT                       ADDRESS ON FILE
HOLLY KRIEBEL                     ADDRESS ON FILE
HOLLY LOWERY                      ADDRESS ON FILE
HOLLY MCENROE                     ADDRESS ON FILE
HOLLY MCENTIRE                    ADDRESS ON FILE
HOLLY MCGRATH                     ADDRESS ON FILE
HOLLY MCKENZIE I                  ADDRESS ON FILE
HOLLY MILLER                      ADDRESS ON FILE
HOLLY MILLER                      ADDRESS ON FILE
HOLLY MITCHELL                    ADDRESS ON FILE
HOLLY MOHAJER                     ADDRESS ON FILE
HOLLY MORRIS                      ADDRESS ON FILE
HOLLY MULLIS                      ADDRESS ON FILE
HOLLY MURPHY                      ADDRESS ON FILE
HOLLY NATION                      ADDRESS ON FILE
HOLLY NEFF                        ADDRESS ON FILE
HOLLY NEVERS                      ADDRESS ON FILE
HOLLY PATNODE                     ADDRESS ON FILE
HOLLY POLLARD                     ADDRESS ON FILE
HOLLY PROVENCHER                  ADDRESS ON FILE
HOLLY RATINAUD                    ADDRESS ON FILE
HOLLY REICHOW                     ADDRESS ON FILE
HOLLY RHODES                      ADDRESS ON FILE
HOLLY RIFFLE                      ADDRESS ON FILE
HOLLY ROBERTS                     ADDRESS ON FILE
HOLLY ROBINSON                    ADDRESS ON FILE
HOLLY ROOKER                      ADDRESS ON FILE
HOLLY RYE                         ADDRESS ON FILE
HOLLY SAEGER                      ADDRESS ON FILE
HOLLY SAMMARTINO                  ADDRESS ON FILE
HOLLY SHERWOOD                    ADDRESS ON FILE
HOLLY SHREWSBERRY                 ADDRESS ON FILE
HOLLY SMITH                       ADDRESS ON FILE
HOLLY SMITH                       ADDRESS ON FILE
HOLLY STEFFY                      ADDRESS ON FILE
HOLLY STICKLES                    ADDRESS ON FILE
HOLLY THIEMANN                    ADDRESS ON FILE
HOLLY THOMPSON                    ADDRESS ON FILE
HOLLY TOLLISON                    ADDRESS ON FILE
HOLLY VINEYARD                    ADDRESS ON FILE
HOLLY WADDELL                     ADDRESS ON FILE
HOLLY WALTER                      ADDRESS ON FILE
HOLLY WATFORD                     ADDRESS ON FILE
HOLLY WEINBURG                    ADDRESS ON FILE
HOLLY WHETZEL                     ADDRESS ON FILE
HOLLY WHITE                       ADDRESS ON FILE
HOLLY WILLIAMSON                  ADDRESS ON FILE
HOLLY WOOLLWEEVER                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 797 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1022 of 2235

Claim Name                            Address Information
HOLLY ZWELLING                        ADDRESS ON FILE
HOLLYANN WILSON                       ADDRESS ON FILE
HOLSTON DISTRIBUTING CO INC           310 LAFE COX DR JOHNSON CITY TN 37604
HOLSTON GASES INCORPORATED            P O BOX 27248 KNOXVILLE TN 37927
HOLYOKE MALL COMPANY LP               THE CLINTON EXCHANGE FOUR CLINTON SQUARE ATTN: MANAGEMENT DIVISION SYRACUSE NY
                                      13202-1078
HOLYOKE MALL COMPANY LP               HOLYOKE MALL COMPANY, LP THE CLINTON EXCHANGE FOUR CLINTON SQUARE ATTN:
                                      MANAGEMENT DIVISION SYRACUSE NY 13202-1078
HOLYOKE MALL COMPANY LP               PYRAMID MANAGEMENT GROUP, LLC THE CLINTON EXCHANGE FOUR CLINTON SQUARE
                                      SYRACUSE NY 13202-1078
HOMA GHIAMI                           ADDRESS ON FILE
HOME DEPOT INC, THE                   ATTN JOYCE FAMBLE, PROPERTY MGMT 2455 PACES FERRY RD ATLANTA GA 30339
HOME DEPOT RECEIVABLE                 LOCKBOX 7491 400 WHITE CLAY CENTER DRIVE NEWARK DE 19711
HOME DEPOT USA INC                    PO BOX 2816 SARASOTA FL 34230
HOME PARK ASSOCIATES                  20 ERFORD RD STE 215 ATTN: DAVID REMMEL LEMOYNE PA 17043
HOME REPAIR PROFESSIONALS CO          29 MILL RACE LANE FAYETTEVILLE PA 17222
HOMER CONE                            ADDRESS ON FILE
HOMER SANDERS                         ADDRESS ON FILE
HOMESITE INSURANCE COMPANY            PO BOX 912470 DENVER CO 80291
HOMESTAR SOLUTIONS LLC                10268 READING RD CINCINNATI OH 45241
HONEY LEDLOW                          ADDRESS ON FILE
HONEY LOCUST FARMS                    181 LIBBY ANN DRIVE BUNKER HILL WV 25413
HONEY NISTLER                         ADDRESS ON FILE
HONEYWELL INC                         P O BOX 93078 CHICAGO IL 60673
HOODZ OF GREATER KNOXVILLE            3213 HORSEHOW BEND RD NEW MARKET TN 37820
HOOK LADDER PRESSURE CLEANING         MICHAEL SANSONE 8164 WESTFIELD CIRCLE VERO BEACH FL 32966
HOOVER MALL LIMITED LLC               PO BOX 86 SDS 12 2446 RE RIVERCHASE GALLERIA MINNEAPOLIS MN 55486
HOPE ASH                              ADDRESS ON FILE
HOPE ATKINSON                         ADDRESS ON FILE
HOPE BADGER                           ADDRESS ON FILE
HOPE BARRETT                          ADDRESS ON FILE
HOPE BERARD                           ADDRESS ON FILE
HOPE BOWERS                           ADDRESS ON FILE
HOPE BRADY                            ADDRESS ON FILE
HOPE BUILDERS INC                     7611G RICKENBACKER DR GAITHERSBURG MD 20879-4784
HOPE BUSH                             ADDRESS ON FILE
HOPE COOPER                           ADDRESS ON FILE
HOPE COSPER                           ADDRESS ON FILE
HOPE EDMUNDS                          ADDRESS ON FILE
HOPE ELIE                             ADDRESS ON FILE
HOPE ELLIOTT                          ADDRESS ON FILE
HOPE FIRESTER                         ADDRESS ON FILE
HOPE FREDRICK                         ADDRESS ON FILE
HOPE FUNK                             ADDRESS ON FILE
HOPE GAIN                             ADDRESS ON FILE
HOPE GENTILE                          ADDRESS ON FILE
HOPE GENTRY                           ADDRESS ON FILE
HOPE HARDAN                           ADDRESS ON FILE
HOPE HARVEY                           ADDRESS ON FILE
HOPE HILL                             ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 798 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                              Page 1023 of 2235

Claim Name                              Address Information
HOPE HOLLIS                            ADDRESS ON FILE
HOPE JACKSON                           ADDRESS ON FILE
HOPE JOHNSON                           ADDRESS ON FILE
HOPE JONES                             ADDRESS ON FILE
HOPE LASOTA                            ADDRESS ON FILE
HOPE LEWIS                             ADDRESS ON FILE
HOPE MALLETT                           ADDRESS ON FILE
HOPE MCCLAIN                           ADDRESS ON FILE
HOPE MIDDLETON                         ADDRESS ON FILE
HOPE MILLER                            ADDRESS ON FILE
HOPE POLIGNONE                         ADDRESS ON FILE
HOPE PRICE                             ADDRESS ON FILE
HOPE RANGEL                            ADDRESS ON FILE
HOPE SCHAEFER                          ADDRESS ON FILE
HOPE SULLIVAN                          ADDRESS ON FILE
HOPE WOODY                             ADDRESS ON FILE
HOPE YORK                              ADDRESS ON FILE
HOPE YOUNG                             ADDRESS ON FILE
HOPEWELL TOWNSHIP TAX COLLECTOR        PO BOX 444 STEWARTSTOWN PA 17363
HOPKINS COUNTY OCCUPATIONAL TAX        HOPKINS COUNTY FISCAL COURT PO BOX 690 MADISONVILLE KY 42431
HORACE FORD                            ADDRESS ON FILE
HORACE GARDNER                         ADDRESS ON FILE
HORACE JORDAN                          ADDRESS ON FILE
HORACE SIMMS                           ADDRESS ON FILE
HORACE TAYLOR                          ADDRESS ON FILE
HORATIO HODGE                          ADDRESS ON FILE
HORIZON BEVERAGE COMPANY OF RHODE      PO BOX 1427 COVENTRY RI 02816
ISLAND
HORIZON DATASYS CORP                   1685 H STREET 846 BLAINE WA 98230
HORIZON MEDIA INC                      LOCK BOX 10409 HORIZON MEDIA PO BOX 10409 NEWARK NJ 07193
HORIZON WINDOW CLEANING                30 BEN LIPPEN SCHOOL RD STE 209 ASHEVILLE NC 28806
HORN BEVERAGE                          104 INDUSTRIAL BLVD TROY AL 36081
HORRY COUNTY HOSPITALITY FEE DEPARTMENT PO BOX 1275 CONWAY SC 29258
HORRY COUNTY HOSPITALITY FEE DEPARTMENT PO BOX 1275 CONWAY SC 29528
HORRY COUNTY SOUTH CAROLINA            PO BOX 1275 CONWAY SC 29528
HORRY COUNTY SOUTH CAROLINA            PO BOX 1236 CONWAY SC 29528
HORRY COUNTY SOUTH CAROLINA            PO BOX 296 CONWAY SC 29528-0296
HORRY COUNTY SOUTH CAROLINA            PO BOX 260107 CONWAY SC 29528-6107
HORTICULTURE SERVICES GROUP INC        4630 SCARLETT DRIVE EAST CRESTVIEW FL 32539
HORTICULTURE SERVICES GROUP INC        4630 SCARLET DR E CRESTVIEW FL 32539
HOSANNA HOOD                           ADDRESS ON FILE
HOSEA STEWART                          ADDRESS ON FILE
HOSEA THOMPSON                         ADDRESS ON FILE
HOSKINS ELECTRIC                       14837 ELMWOOD DRIVE WOODBRIDGE VA 22193
HOTEL ADVISORY LLC                     ATTN DREW NOECKER 2601 SAGEBRUSH DR, STE 101 FLOWER MOUND TX 75028
HOTSCHEDULESCOM                        PO BOX 848472 DALLAS TX 75284
HOULES PLUMBING HEATING                PO BOX 296 WATERVILLE ME 04903
HOUSE DOCTORS OF NEPA                  1501 WEST MARKET ST POTTSVILLE PA 17901
HOUSE OF LA ROSE INC                   6745 SOUTHPOINTE PARKWAY BRECKSVILLE OH 44141



Epiq Corporate Restructuring, LLC                                                                  Page 799 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1024 of 2235

Claim Name                            Address Information
HOUSTON BUCHANAN                      ADDRESS ON FILE
HOUSTON COUNTY                        PO DRAWER 7799 TAX COMMISSIONER WARNER ROBINS GA 31095
HOUSTON COUNTY HEALTH DEPARTMENT      98 COHEN WALKER DR WARNER ROBINS GA 31088
HOUSTON DEAR                          ADDRESS ON FILE
HOUSTON HIPPS                         ADDRESS ON FILE
HOVINGA BUSINESS SYSTEMS INC          2780 44TH ST SW GRAND RAPIDS MI 49519-4108
HOWARD BELTON                         ADDRESS ON FILE
HOWARD COUNTY HEALTH DEPARTMENT       8930 STANDFORD BLVD COLUMBIA MD 21045
HOWARD COUNTY HEALTH DEPARTMENT       120 E MULBERRY ST STE 210 KOKOMO IN 46901
HOWARD COUNTY POLICE DEPARTMENT       AED P O BOX 17414 BALTIMORE MD 21297
HOWARD DEBORD                         ADDRESS ON FILE
HOWARD DUBOSE                         ADDRESS ON FILE
HOWARD HAWKINS                        ADDRESS ON FILE
HOWARD HUGHES                         ADDRESS ON FILE
HOWARD HUGHES                         ADDRESS ON FILE
HOWARD INGLE                          ADDRESS ON FILE
HOWARD J LEBLANC                      ADDRESS ON FILE
HOWARD LEE                            ADDRESS ON FILE
HOWARD LITTLE                         ADDRESS ON FILE
HOWARD MCSWEEN                        ADDRESS ON FILE
HOWARD NEWSOME                        ADDRESS ON FILE
HOWARD POLSTON                        ADDRESS ON FILE
HOWARD SERVICES INC                   1009 VINE ST PO BOX 5637 JACKSONVILE FL 32207
HOWARD TAYLOR                         ADDRESS ON FILE
HOWARD TUCKER                         ADDRESS ON FILE
HOWARD WILLIAMS                       ADDRESS ON FILE
HOWARD, KELSIE                        123 FRANK ST LEXINGTON SC 29073
HOWD AND LUDORF LLC                   65 WETHERSFIELD AVE HARTFORD CT 06114
HOWELL COUNTY COLLECTOR               35 COURT SQUARE STE 201 WEST PLAINS MO 65775
HOWELL TOWNSHIP                       251 PREVENTORIUM RD PO BOX 580 HOWELL NJ 07731
HOWIE KUBSCH                          ADDRESS ON FILE
HPB CORPORATION CHARLOTTESVILLE       920 HARRIS ST CHARLOTTESVILLE VA 22903
HRC HOME RESTORATION CONSULTING       410 3RD ST SHENANDOAH VA 22859
HRE FUND III LP RCC                   PO BOX 604037 MARTINTOWN PLAZA CHARLOTTE NC 28260-4037
HREI INC                              ATTN MICHAEL DORSEY, PRESIDENT 2307 FENTON PKWY, #107-245 SAN DIEGO CA 92108
HRI COMMERCIAL FOODSERVICE            2630 CHERRY STREET ERIE PA 16508
HRSD                                  1434 AIR RAIL AVE VIRGINIA BEACH VA 23455
HRSD                                  PO BOX 37097 BOONE IA 50037
HRUBS                                 1434 AIR RAIL AVE VIRGINIA BEACH VA 23455
HRUBS                                 PO BOX 71092 CHARLOTTE NC 28272
HRUBS                                 PO BOX 37097 BOONE IA 50037
HTC REALTY GROUP INC                  4849 RONSON CT STE 216 SAN DIEGO CA 92111
HUBERT COMPANY LLC                    25401 NETWORK PLACE CHICAGO IL 60673
HUBERT FOWLKES                        ADDRESS ON FILE
HUBERT LEMON                          ADDRESS ON FILE
HUBERT MATTHEWS                       ADDRESS ON FILE
HUBERT WARREN                         ADDRESS ON FILE
HUBERT WILSON                         ADDRESS ON FILE
HUBERTS LINE CLEANING                 538 W 2ND TRENTON IL 62293



Epiq Corporate Restructuring, LLC                                                               Page 800 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1025 of 2235

Claim Name                            Address Information
HUDSON MATHENY                        ADDRESS ON FILE
HUEBNERS NURSERY LAWN GARDEN CENTER   620 E 8TH ST NORTH PLATTE NE 69101
HUEY CARTER                           ADDRESS ON FILE
HUGH GAMBLE                           ADDRESS ON FILE
HUGH HEBERT                           ADDRESS ON FILE
HUGH O MORRIS JR PC                   500 N JACKSON ST ALBANY GA 31701
HUGO ALVAREZ                          ADDRESS ON FILE
HUGO AYALA MARTINEZ                   ADDRESS ON FILE
HUGO JOSE                             ADDRESS ON FILE
HUGO RIOS                             ADDRESS ON FILE
HUGO TORRES                           ADDRESS ON FILE
HUMAYRA MUHAMMAD                      ADDRESS ON FILE
HUMBERT QUINONES                      ADDRESS ON FILE
HUMBERTO CONCEPCION                   ADDRESS ON FILE
HUMBERTO FLORES                       ADDRESS ON FILE
HUMBERTO MORENO                       ADDRESS ON FILE
HUMBERTO RAMIREZ ROSAS                ADDRESS ON FILE
HUMBERTO RODRIGUEZ                    ADDRESS ON FILE
HUMBERTO ROSAS TOTO                   ADDRESS ON FILE
HUMIDAWAY INC                         104 E LAKEVIEW LAPLACE LA 70068
HUMITECH OF KNOXVILLE TN INC          PO BOX 7012 KNOXVILLE TN 37921
HUMITECH OF NORTH ALABAMA             PO BOX 2041 MUSCLE SHOALS AL 35662
HUNTER ALLEN                          ADDRESS ON FILE
HUNTER BAKER                          ADDRESS ON FILE
HUNTER BARBER                         ADDRESS ON FILE
HUNTER BLACK                          ADDRESS ON FILE
HUNTER BLACKWELL                      ADDRESS ON FILE
HUNTER BORTZ                          ADDRESS ON FILE
HUNTER BOWER                          ADDRESS ON FILE
HUNTER BROXSON                        ADDRESS ON FILE
HUNTER BUCHANAN                       ADDRESS ON FILE
HUNTER CALDER                         ADDRESS ON FILE
HUNTER CAMPBELL                       ADDRESS ON FILE
HUNTER CASEY                          ADDRESS ON FILE
HUNTER CHASTAIN                       ADDRESS ON FILE
HUNTER COFFEY                         ADDRESS ON FILE
HUNTER COOK                           ADDRESS ON FILE
HUNTER CREECH                         ADDRESS ON FILE
HUNTER DANCY                          ADDRESS ON FILE
HUNTER DEEM                           ADDRESS ON FILE
HUNTER DOCKERY                        ADDRESS ON FILE
HUNTER DUNOVANT                       ADDRESS ON FILE
HUNTER DYER                           ADDRESS ON FILE
HUNTER EDMISTON                       ADDRESS ON FILE
HUNTER EVANS                          ADDRESS ON FILE
HUNTER FERGUSON                       ADDRESS ON FILE
HUNTER FLOWERS                        ADDRESS ON FILE
HUNTER GENTRY                         ADDRESS ON FILE
HUNTER GLASS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 801 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1026 of 2235

Claim Name                          Address Information
HUNTER GRAHAM                       ADDRESS ON FILE
HUNTER GREEN                        ADDRESS ON FILE
HUNTER HAUG                         ADDRESS ON FILE
HUNTER HENSON                       ADDRESS ON FILE
HUNTER HOLCOMB                      ADDRESS ON FILE
HUNTER HOLLEY                       ADDRESS ON FILE
HUNTER HOSKINS                      ADDRESS ON FILE
HUNTER HOVIS                        ADDRESS ON FILE
HUNTER JAMES                        ADDRESS ON FILE
HUNTER JENKINS                      ADDRESS ON FILE
HUNTER JOHNSON                      ADDRESS ON FILE
HUNTER KELLEY                       ADDRESS ON FILE
HUNTER KINDRICK                     ADDRESS ON FILE
HUNTER KING                         ADDRESS ON FILE
HUNTER LADLER                       ADDRESS ON FILE
HUNTER LANDRUM                      ADDRESS ON FILE
HUNTER LAWN SNOW REMOVAL            303 OAKWOOD ST MONROE MI 48162
HUNTER LINDSEY                      ADDRESS ON FILE
HUNTER MACALUSO                     ADDRESS ON FILE
HUNTER MAIDEN                       ADDRESS ON FILE
HUNTER MARTIN                       ADDRESS ON FILE
HUNTER MARTYN                       ADDRESS ON FILE
HUNTER MASON                        ADDRESS ON FILE
HUNTER MCLAUGHLIN                   ADDRESS ON FILE
HUNTER MCMILLON                     ADDRESS ON FILE
HUNTER METZGER                      ADDRESS ON FILE
HUNTER MIDKIFF                      ADDRESS ON FILE
HUNTER MILLER                       ADDRESS ON FILE
HUNTER MILLER                       ADDRESS ON FILE
HUNTER MOORE                        ADDRESS ON FILE
HUNTER MOSELEY                      ADDRESS ON FILE
HUNTER NICHOLS                      ADDRESS ON FILE
HUNTER NICHOLSON                    ADDRESS ON FILE
HUNTER NORRIS                       ADDRESS ON FILE
HUNTER ODOM                         ADDRESS ON FILE
HUNTER OSER                         ADDRESS ON FILE
HUNTER PLUMBING INC                 4204 HAMMOND DRIVE 3 WINTER HAVEN FL 33881
HUNTER POTTS                        ADDRESS ON FILE
HUNTER RABON                        ADDRESS ON FILE
HUNTER REED                         ADDRESS ON FILE
HUNTER SANDERS                      ADDRESS ON FILE
HUNTER SHRADER                      ADDRESS ON FILE
HUNTER SMITH                        ADDRESS ON FILE
HUNTER STEWART                      ADDRESS ON FILE
HUNTER SUMMEY                       ADDRESS ON FILE
HUNTER TAYLOR                       ADDRESS ON FILE
HUNTER THOMAS                       ADDRESS ON FILE
HUNTER TRAVIS                       ADDRESS ON FILE
HUNTER WALSKI                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 802 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1027 of 2235

Claim Name                              Address Information
HUNTER WHITE                            ADDRESS ON FILE
HUNTER WILBURN                          ADDRESS ON FILE
HUNTER WILKINS                          ADDRESS ON FILE
HUNTER WILLIAMS                         ADDRESS ON FILE
HUNTER WILLIAMS                         ADDRESS ON FILE
HUNTER WILSON                           ADDRESS ON FILE
HUNTER WOOLDRIDGE                       ADDRESS ON FILE
HUNTER YEAGER-JOHNSON                   ADDRESS ON FILE
HUNTER ZIMMERMAN                        ADDRESS ON FILE
HUNTERDON BREWING COMPANY LLC           PO BOX 1050 WHITEHOUSE STATION NJ 88890
HUNTERS IRRIGATION INC                  6625 MAPLE DR CLARKSTON MI 48346
HUNTINGTON MALL                         PO BOX 932400 CLEVELAND OH 44193
HUNTINGTON MALL COMPANY                 ATTENTION LEGAL DEPARTMENT 5577 YOUNGSTOWN-WARREN ROAD NILES OH 44446
HUNTSVILLE UTILITIES                    112 SPRAGINS ST HUNTSVILLE AL 35801
HUONG RAAB                              ADDRESS ON FILE
HURON DISTRIBUTORS INC                  509 CAVANAUGH STREET INDIAN RIVER MI 49707
HURSITH ADIMULAM                        ADDRESS ON FILE
HUSSEIN HUSSEIN                         ADDRESS ON FILE
HUSSIAN ALSAADI                         ADDRESS ON FILE
HUSTON ABBOTT                           ADDRESS ON FILE
HUTCH N SON SUDZ CONTROL                7739 ROXBURY ROAD SHIPPENSBURG PA 17257
HY ELECTRIC                             4590 NORTH 48TH ST LINCOLN NE 68504
HY ELECTRIC INC                         5701 N 58TH ST STE 2 LINCOLN NE 68507-3261
HY TECH PROPERTY SERVICES INC           PO BOX 675150 DETROIT MI 48267
HYDE STONE MECHANICAL CONTRACTORS INC   22962 MURROCK CIRCLE WATERTOWN NY 13601
HYDEIA WHITE                            ADDRESS ON FILE
HYDIEA SAULS                            ADDRESS ON FILE
HYDRAKLEAN NO RESIDUE FLOOR CLEANING    1726 MAPLE AVE NICEVILLE FL 32578
HYGIENE MASTERS INC                     PO BOX 12350 CHARLOTTE NC 28220
HYKEEM JEAN LOUIS                       ADDRESS ON FILE
HYKIEM MCENTIRE                         ADDRESS ON FILE
HYSHARRA JORDAN                         ADDRESS ON FILE
HYSHYN MILBOURNE                        ADDRESS ON FILE
HYUNJIN KWON                            ADDRESS ON FILE
HYVEE INC                               1745 MADISON AVE COUNCIL BLUFFS IA 51503
I AND I CONTRACTING AND PAINTING        90 CORBIN DR HAMPTON VA 23666
I CES UTEGG                             ADDRESS ON FILE
I D ASSOCIATES INC                      P O BOX 8068 DOTHAN AL 36304
I NEED A HANDYMAN                       199 LA SOLIS DRIVE ROCHESTER NY 14626
I-NAN BYRD                              ADDRESS ON FILE
I.V. MASHBURN                           ADDRESS ON FILE
IAN ALONSO                              ADDRESS ON FILE
IAN ATHAS                               ADDRESS ON FILE
IAN BALAKRISHNAN                        ADDRESS ON FILE
IAN BALLENGER                           ADDRESS ON FILE
IAN BARFIELD                            ADDRESS ON FILE
IAN BOWMAN                              ADDRESS ON FILE
IAN BRADLEY                             ADDRESS ON FILE
IAN BRADLEY                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 803 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1028 of 2235

Claim Name                            Address Information
IAN BRAMSTEDT                         ADDRESS ON FILE
IAN BROOKS                            ADDRESS ON FILE
IAN BROUGHTON TATE                    ADDRESS ON FILE
IAN BRYER                             ADDRESS ON FILE
IAN BURNS                             ADDRESS ON FILE
IAN CAMERON                           ADDRESS ON FILE
IAN CAMPBELL                          ADDRESS ON FILE
IAN CAMPBELL                          ADDRESS ON FILE
IAN CLARA                             ADDRESS ON FILE
IAN COCHRAN                           ADDRESS ON FILE
IAN DAVIS                             ADDRESS ON FILE
IAN DAWSON                            ADDRESS ON FILE
IAN DAWSON                            ADDRESS ON FILE
IAN DUNLAY                            ADDRESS ON FILE
IAN EASTON                            ADDRESS ON FILE
IAN FUSI                              ADDRESS ON FILE
IAN GUSTAFSON                         ADDRESS ON FILE
IAN HEWETT                            ADDRESS ON FILE
IAN HUFFAKER                          ADDRESS ON FILE
IAN JAMELSKE                          ADDRESS ON FILE
IAN JESSOGNE                          ADDRESS ON FILE
IAN MARSDEN                           ADDRESS ON FILE
IAN MCKENDREE                         ADDRESS ON FILE
IAN MCPHERSON                         ADDRESS ON FILE
IAN MONTGOMERY                        ADDRESS ON FILE
IAN MULDER-LAMPLEY                    ADDRESS ON FILE
IAN MURPHY                            ADDRESS ON FILE
IAN OLIVER                            ADDRESS ON FILE
IAN QUICK                             ADDRESS ON FILE
IAN RICE                              ADDRESS ON FILE
IAN ROBISON                           ADDRESS ON FILE
IAN SCOTT                             ADDRESS ON FILE
IAN SIMS                              ADDRESS ON FILE
IAN SMITH                             ADDRESS ON FILE
IAN STEWARD                           ADDRESS ON FILE
IAN TIPTON                            ADDRESS ON FILE
IAN VARISH                            ADDRESS ON FILE
IAN WALLACE                           ADDRESS ON FILE
IAN WILLIAMS                          ADDRESS ON FILE
IAN WRIGHT                            ADDRESS ON FILE
IAN WYLIE                             ADDRESS ON FILE
IANN WISELY                           ADDRESS ON FILE
IARAH GARCIA                          ADDRESS ON FILE
IBAN FREEMAN                          ADDRESS ON FILE
IBENDA DENT                           ADDRESS ON FILE
IBERIA PARISH SCHOOL BOARD            P.O.BOX 9770 ATTN: SALES & USE TAX DEPT. NEW IBERIA LA 70562-9770
IBERIA PARISH SHERIFF                 300 IBERIA STREET SUITE 120 NEW IBERIA LA 70560
IBIN JENNINGS                         ADDRESS ON FILE
IBM CORPORATION                       1 NORTH CASTLE DR ARMONK NY 10504-1725



Epiq Corporate Restructuring, LLC                                                               Page 804 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                Page 1029 of 2235

Claim Name                               Address Information
IBM CORPORATION                          P O BOX 534151 ATLANTA GA 30353
IBN HUGHES                               ADDRESS ON FILE
IBRAHIM YASSEN                           ADDRESS ON FILE
IBRAHIMA DIOP                            ADDRESS ON FILE
IBRAHIMA SOW                             ADDRESS ON FILE
ICE MASTERS INC                          6218 MELROSE LANE SHAWNEE KS 66203
ICE SYSTEMS INC                          P O BOX 11126 HAUPPAUGE NY 11788
ICESS CANADY                             ADDRESS ON FILE
ICEWARP INC                              6225 BRANDON AVE 310 SPRINGFIELD VA 22150
ICHIOSY MATHEW                           ADDRESS ON FILE
ICON MAINTENANCE IMAGECARE               MAINTENANCE SVS LLC 1701 GOLF ROAD 1900 ROLLING MEADOWS IL 60008-4246
ICR LLC                                  ATTN JOHN SORENSEN 761 MAIN AVE NORWALK CT 06851
ID ASSOCIATES INC                        1771 INDUSTRIAL ROAD DOTHAN AL 36303
IDA CLEMONS                              ADDRESS ON FILE
IDA LITTLE                               ADDRESS ON FILE
IDA SMITH                                ADDRESS ON FILE
IDAHO DEPARTMENT OF HEALTH AND WELFARE   1720 N. WESTGATE DR. BOISE ID 83704
IDAHO DEPT OF LABOR                      317 W. MAIN ST BOISE ID 83735
IDAHO DOL                                ACCOUNTING BUREAU 317 WEST MAIN ST BOISE ID 83735-0610
IDAHO STATE TAX COMMISSION               611 WILSON AVE STE 5704 POCATELLO ID 83201
IDAHO STATE TAX COMMISSION               440 FALLS AVE TWIN FALLS ID 83301
IDAHO STATE TAX COMMISSION               150 SHOUP AVE STE 16 IDAHO FALLS ID 83402
IDAHO STATE TAX COMMISSION               1118 'F' ST PO BOX 1014 LEWISTON ID 83501
IDAHO STATE TAX COMMISSION               PO BOX 76 BOISE ID 83707-0076
IDAHO STATE TAX COMMISSION               800 PARK BLVD., PLAZA IV BOISE ID 83722-0410
IDAHO STATE TAX COMMISSION               1910 NORTHWEST BLVD STE 100 COEUR DALENE ID 83814
IDAIS SANCHEZ                            ADDRESS ON FILE
IDALIA TOBAR                             ADDRESS ON FILE
IDALIJA VALERIO                          ADDRESS ON FILE
IDALIS BRANCH                            ADDRESS ON FILE
IDALIS FREEMAN                           ADDRESS ON FILE
IDALIS VILLAFUERTE                       ADDRESS ON FILE
IDALIZ SANTIAGO                          ADDRESS ON FILE
IDALYS SUPERVILLE                        ADDRESS ON FILE
IDELIA GOBER                             ADDRESS ON FILE
IDENTITY AMERICA INC                     112 SPRUCE STREET BLUEFIELD VA 24605
IDI RUDOLPH                              ADDRESS ON FILE
IDRIS DILLARD                            ADDRESS ON FILE
IDRIS HOLDEN                             ADDRESS ON FILE
IDRIS TRAYNHAM                           ADDRESS ON FILE
IDRISSA DANNER                           ADDRESS ON FILE
IDS LLC                                  6978 MERRITS CREEK ROAD HUNTINGTON WV 25702
IDUS MOSS                                ADDRESS ON FILE
IEASHA LOPEZ-GONZALEZ                    ADDRESS ON FILE
IEHES WASHINGTON                         ADDRESS ON FILE
IEM INC                                  PO BOX 4648 CAROL STREAM IL 60197
IEM INC                                  PO BOX 93538 LAS VEGAS NV 89193
IESHA CALDWELL                           ADDRESS ON FILE
IESHA DALLAS                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 805 OF 2008
                                                 RUBY TUESDAY
                     Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 1030 of 2235

Claim Name                             Address Information
IESHA HALL                             ADDRESS ON FILE
IESHA HOFFMAN                          ADDRESS ON FILE
IESHA JONES                            ADDRESS ON FILE
IESHA KING                             ADDRESS ON FILE
IESHA MCELRATH                         ADDRESS ON FILE
IESHA ROBINSON                         ADDRESS ON FILE
IESHA SCURRY                           ADDRESS ON FILE
IESHA STRUDWICK                        ADDRESS ON FILE
IESHA WALTER                           ADDRESS ON FILE
IESHIA BARNES                          ADDRESS ON FILE
IESHIA HAYES                           ADDRESS ON FILE
IEVGENIIA PINCHUK                      ADDRESS ON FILE
IFIC SURETY GROUP                      ATTN: CLAIMS DEPARTMENT ONE NEWARK CENTER, 20TH FL NEWARK NJ 07102
IFIS ORTIZ                             ADDRESS ON FILE
IGNACIO BARRO                          ADDRESS ON FILE
IGNACIO DORTA                          ADDRESS ON FILE
IGOR MUNANTE                           ADDRESS ON FILE
IGS ENERGY                             PO BOX 936626 ATLANTA GA 31193
IGS ENERGY                             6100 EMERLAD PKWY DUBLIN OH 43016
IHEART MEIDA INC                       20880 STONE OAK PKWY SAN ANTONIO TX 78258
IHEARTMEDIA                            PO BOX 406372 ATLANTA GA 30384
IHINOSEN AKHAGBA                       ADDRESS ON FILE
IJAH WILSON                            ADDRESS ON FILE
IJAHNEA NEWTON                         ADDRESS ON FILE
IKEA GORIE                             ADDRESS ON FILE
IKECHI NWAMGBE                         ADDRESS ON FILE
IKEEM DEVLIN                           ADDRESS ON FILE
IKEEM HODGES                           ADDRESS ON FILE
IKEI SIMS                              ADDRESS ON FILE
IKERIA COUNCIL                         ADDRESS ON FILE
IKERRA COLEMAN                         ADDRESS ON FILE
IKIA CARROLL                           ADDRESS ON FILE
IKINA POWERS                           ADDRESS ON FILE
IKIOCO POWERS                          ADDRESS ON FILE
IKISHA GRANT                           ADDRESS ON FILE
ILANA CUNNINGHAM                       ADDRESS ON FILE
ILCIA PEREZ                            ADDRESS ON FILE
ILEANNA MENDOZA                        ADDRESS ON FILE
ILENE PRYOR                            ADDRESS ON FILE
ILHAM SAROK                            ADDRESS ON FILE
ILIA COLSON                            ADDRESS ON FILE
ILIANA MARTINEZ                        ADDRESS ON FILE
ILIANA PEREZ                           ADDRESS ON FILE
ILITH MARTINEZ                         ADDRESS ON FILE
ILITH MARTINEZ                         ADDRESS ON FILE
ILKA GALLEGOS                          ADDRESS ON FILE
ILLINOIS DEPARTMENT OF PUBLIC HEALTH   69 W. WASHINGTON STREET 35TH FLOOR CHICAGO IL 60602
ILLINOIS DEPARTMENT OF PUBLIC HEALTH   525-535 WEST JEFFERSON STREET SPRINGFIELD IL 62761
ILLINOIS DEPARTMENT OF REVENUE         PO BOX 7221 INDIANAPOLIS IN 46207-7221



Epiq Corporate Restructuring, LLC                                                                Page 806 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                          Page 1031 of 2235

Claim Name                         Address Information
ILLINOIS DEPARTMENT OF REVENUE     PO BOX 19034 SPRINGFIELD IL 62794-9034
ILLINOIS DEPT OF LABOR             MICHAEL A. BILANDIC BLDG 160 N. LA SALLE STREET C-1300 CHICAGO IL 60601
ILLINOIS DEPT OF LABOR             900 SOUTH SPRING STREET SPRINGFIELD IL 62704
ILLINOIS DEPT OF REVENUE           MAINE N REGIONAL BLDG 9511 HARRISON AVE DES PLAINES IL 60016-1563
ILLINOIS DEPT OF REVENUE           JAMES R. THOMPSON CTR - CONCOURSE LVL 100 W RANDOLPH ST CHICAGO IL 60601-3274
ILLINOIS DEPT OF REVENUE           200 S WYMAN ST ROCKFORD IL 61101
ILLINOIS DEPT OF REVENUE           15 EXECUTIVE DR STE 2 FAIRVIEW HEIGHTS IL 62208-1331
ILLINOIS DEPT OF REVENUE           WILLARD ICE BLDG 101 W JEFFERSON ST. SPRINGFIELD IL 62702
ILLINOIS DEPT OF REVENUE           2309 W MAIN ST STE 114 MARION IL 62959-1196
ILLINOIS SECRETARY OF STATE        213 STATE CAPITOL SPRINGFIELD IL 62756
ILLINOIS WHOLESALE CASH REGISTER   2790 PINNACLE DRIVE ELGIN IL 60123
ILLYIA POSEY                       ADDRESS ON FILE
ILONA COVERDALE                    ADDRESS ON FILE
ILONA LISINA                       ADDRESS ON FILE
ILSE AVILIA                        ADDRESS ON FILE
ILYA PETROV                        ADDRESS ON FILE
ILYANA CORREA                      ADDRESS ON FILE
IMA ODELL                          ADDRESS ON FILE
IMAD YACOUBI                       ADDRESS ON FILE
IMAGE LANDSCAPE DESIGN             22 GREENTREE DR RYAN CONTAZZO BANGOR PA 18013
IMAGE MAKER LMS                    1321 ROLLING WOODS LN LAKELAND FL 33813
IMAGE OUTDOOR SERVICES LLC         3220 FERN CREEK LN APT 9 TRAVERSE CITY MI 49686
IMAGE OUTDOOR SERVICES LLC         1102 SMITH RD TRAVERSE CITY MI 49696
IMAGES LANDSCAPE SERVICE           PO BOX 28024 CHATTANOOGA TN 37424
IMAJAE RUTHERFORD                  ADDRESS ON FILE
IMAJE PICKENS                      ADDRESS ON FILE
IMAN LOVING                        ADDRESS ON FILE
IMAN WADE                          ADDRESS ON FILE
IMAN WALDRIP                       ADDRESS ON FILE
IMANI ARCHER                       ADDRESS ON FILE
IMANI ASKIN                        ADDRESS ON FILE
IMANI BROWN                        ADDRESS ON FILE
IMANI CAMERON                      ADDRESS ON FILE
IMANI CAMPBELL                     ADDRESS ON FILE
IMANI CARTER                       ADDRESS ON FILE
IMANI CLARK                        ADDRESS ON FILE
IMANI DENNIE                       ADDRESS ON FILE
IMANI FERGUSON                     ADDRESS ON FILE
IMANI FORTT                        ADDRESS ON FILE
IMANI GONZALEZ                     ADDRESS ON FILE
IMANI GOODMAN                      ADDRESS ON FILE
IMANI GREEN                        ADDRESS ON FILE
IMANI HUDSON                       ADDRESS ON FILE
IMANI JACKSON                      ADDRESS ON FILE
IMANI KATES                        ADDRESS ON FILE
IMANI NELSON                       ADDRESS ON FILE
IMANI RAMIREZ                      ADDRESS ON FILE
IMANI ROUNDTREE                    ADDRESS ON FILE
IMANI SANTIAGO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 807 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1032 of 2235

Claim Name                              Address Information
IMANI SILVA                             ADDRESS ON FILE
IMANI SIMMONS                           ADDRESS ON FILE
IMANI SPATES                            ADDRESS ON FILE
IMANI STEVENSON                         ADDRESS ON FILE
IMANI TUCK                              ADDRESS ON FILE
IMANI VAUGHN                            ADDRESS ON FILE
IMANI WILLIAMS                          ADDRESS ON FILE
IMANI WILSON                            ADDRESS ON FILE
IMARI ARMSTRONG                         ADDRESS ON FILE
IMARI GALLOWAY                          ADDRESS ON FILE
IMARI GILBERT                           ADDRESS ON FILE
IMARI HAMM                              ADDRESS ON FILE
IMARI KEMP                              ADDRESS ON FILE
IMARI MILLER                            ADDRESS ON FILE
IMARI THOMPSON                          ADDRESS ON FILE
IMARI VIDAL-PEREZ                       ADDRESS ON FILE
IMARI WALLACE                           ADDRESS ON FILE
IMEEK WASHINGTON                        ADDRESS ON FILE
IMERE BELL                              ADDRESS ON FILE
IMERE STROMAN                           ADDRESS ON FILE
IMI FOOD EQUIPMENT OF QUINCY INC        HOBART SERVICE 440 LOCUST STREET QUINCY IL 62301
IMIRA JOHNSON                           ADDRESS ON FILE
IMOGEN BRANDON                          ADDRESS ON FILE
IMPASSE RESOLUTIONS LLC                 4006 S MACDILL AVE TAMPA FL 33611
IMPERIAL BEVERAGE CO ELITE BRANDS       3825 EMERALD DRIVE KALAMAZOO MI 49001
IMPERIAL FIRE & CASUALTY INSURANCE CO   PO BOX 912063 DENVER CO 80291-2063
IMPERIAL SOLUTIONS INC                  3936 SEMORAN BLVD STE 261 ORLANDO FL 32822
IMPRUV IT SERVICES                      DBA IMPRUV IT SERVICES 23 MARSHALL PLACE NEW LONDON CT 06320
IMRAN ALI NASIR                         ADDRESS ON FILE
IMUNI NELSON                            ADDRESS ON FILE
IN AND OUT CLEANING SERVICES            615 S LIBERTY ST MUNCIE IN 47305
IN AND OUT CLEANING SERVICES            6004 VIRGINIA AVE S EDINA MN 55424
IN AND OUT EXPRESS CARE                 PO BOX 2198 LOVES PARK IL 61130
IN DEMAND LANDSCAPING INC               BOX 1517 BLACK MOUNTAIN NC 28711
IN SYTS SNOW REMOVAL AND LANDSCAPING    1649 COCHRANE ROAD BERLIN TWP MI 48002
IN SYTS SNOW REMOVAL LANDSCAPING        1649 COCHRANE RD BERLIN TOWNSHIP MI 48002
INAYAH GRAHAM                           ADDRESS ON FILE
INCOME TAC BUREAU                       INCOME TAX BUREAU 1287 HEBRON ROAD HEATH OH 43056
INCOME TAX DIVISION                     CITY OF AKRON 1 CASCADE PLAZA 11TH FLOOR AKRON OH 44308
INCOMM                                  DBA INCOMM PO BOX 935359 ATLANTA GA 31193
INCOMM                                  111 SW 5TH AVE SUITE 900 PORTLAND OR 97204
INDAJAH HENDERSON                       ADDRESS ON FILE
INDANASIA JONES                         ADDRESS ON FILE
INDEMAND LANDSCAPE SYSTEMS              BOX 1517 BLACK MOUNTAIN NC 28711
INDEMAND LANDSCAPE SYSTEMS INC          PO BOX 1517 BLACK MOUNTAIN NC 28711
INDEMAND LANDSCAPE SYSTEMS INC          360 LYNCH COVE RD BLACK MOUNTAIN NC 28711
INDEPENDENCE BEVERAGE SS                7103 BRECKSVILLE RD INDEPENDENCE OH 44131
INDEPENDENCE TWP UTILITY                PO BOX 771817 DETROIT MI 48277
INDEPENDENCE TWP UTILITY                PO BOX 771817 DETROIT MI 48277-1817



Epiq Corporate Restructuring, LLC                                                                 Page 808 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1033 of 2235

Claim Name                              Address Information
INDEPENDENCE TWP UTILITY                6050 FLEMINGS LAKE RD CLARKSTON MI 48346
INDIA ALEXANDER                         ADDRESS ON FILE
INDIA BRADY                             ADDRESS ON FILE
INDIA BRYSON                            ADDRESS ON FILE
INDIA CAMPBELL                          ADDRESS ON FILE
INDIA DEHANEY                           ADDRESS ON FILE
INDIA FRAZIER                           ADDRESS ON FILE
INDIA FRIERSON                          ADDRESS ON FILE
INDIA GREENE                            ADDRESS ON FILE
INDIA HARPER                            ADDRESS ON FILE
INDIA HASSAN                            ADDRESS ON FILE
INDIA HATCHER                           ADDRESS ON FILE
INDIA HOWARD-BLAKELY                    ADDRESS ON FILE
INDIA HOYLE                             ADDRESS ON FILE
INDIA KAUTHER                           ADDRESS ON FILE
INDIA LAWSON                            ADDRESS ON FILE
INDIA LEWIS                             ADDRESS ON FILE
INDIA MATTHEWS                          ADDRESS ON FILE
INDIA MITCHELL                          ADDRESS ON FILE
INDIA NEWMAN                            ADDRESS ON FILE
INDIA NICHOLSON                         ADDRESS ON FILE
INDIA RHODES                            ADDRESS ON FILE
INDIA SCOTT                             ADDRESS ON FILE
INDIA SCOTT                             ADDRESS ON FILE
INDIA STOUDMIRE                         ADDRESS ON FILE
INDIA TATUM                             ADDRESS ON FILE
INDIA WEAVER                            ADDRESS ON FILE
INDIA WILKERSON                         ADDRESS ON FILE
INDIA WILSON                            ADDRESS ON FILE
INDIA ZEBBS                             ADDRESS ON FILE
INDIAH BETTS                            ADDRESS ON FILE
INDIAN HARBOR INSURANCE COMPANY         70 SEAVIEW AVENUE STAMFORD CT 06902
INDIAN HARBOR INSURANCE COMPANY         505 EAGLEVIEW BLVD, SUITE 100 EXTON PA 19341-1120
INDIAN RIVER COUNTY HEALTH DEPARTMENT   1900 27TH ST VERO BEACH FL 32960
INDIAN RIVER COUNTY TAX COLLECTOR       PO BOX 1509 VERO BEACH FL 32961
INDIAN RIVER COUNTY TAX COLLECTOR       PO BOX 1509 VERO BEACH FL 32961-1509
INDIAN RIVER COUNTY UTILITIES           DEPT 0067 PO BOX 850001 ORLANDO FL 32885
INDIAN RIVER COUNTY UTILITIES           DEPT 0067 PO BOX 850001 ORLANDO FL 32885-0067
INDIAN RIVER COUNTY UTILITIES           BUILDING A- FIRST FL 1801 27TH ST VERO BEACH FL 32960
INDIANA AMERICAN WATER                  153 N EMERSON AVE GREENWOOD IN 46143
INDIANA AMERICAN WATER                  PO BOX 6029 CAROL STREAM IL 60197
INDIANA DEPARTMENT OF LABOR             402 W. WASHINGTON ST ROOM W195 INDIANAPOLIS IN 46204
INDIANA DEPARTMENT OF REVENUE           PO BOX 7221 INDIANAPOLIS IN 46207-7221
INDIANA DEPT OF REVENUE                 100 N SENATE IGCN RM N105 INDIANAPOLIS IN 46204
INDIANA DEPT OF REVENUE                 PO BOX 1028 INDIANAPOLIS IN 46206-1028
INDIANA DEPT OF REVENUE                 1411 E 85TH AVE MERRILLVILLE IN 46410
INDIANA DEPT OF REVENUE                 105 E JEFFERSON BLVD STE 350 SOUTH BEND IN 46601
INDIANA DEPT OF REVENUE                 1415 MAGNAVOX WAY STE 100 FT WAYNE IN 46804
INDIANA DEPT OF REVENUE                 117 E SUPERIOR ST KOKOMO IN 46901



Epiq Corporate Restructuring, LLC                                                               Page 809 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1034 of 2235

Claim Name                            Address Information
INDIANA DEPT OF REVENUE               1200 MADISON ST STE E CLARKSVILLE IN 47131
INDIANA DEPT OF REVENUE               3520 TWO MILE HOUSE RD COLUMBUS IN 47201
INDIANA DEPT OF REVENUE               3640 N BRIARWOOD LN STE 5 MUNCIE IN 47304
INDIANA DEPT OF REVENUE               414 LANDMARK AVE BLOOMINGTON IN 47403
INDIANA DEPT OF REVENUE               500 S GREEN RIVER RD STE 202, GOODWILL BLDG EVANSVILLE IN 47715
INDIANA DEPT OF REVENUE               30 N 8TH ST 3RD FL TERRE HAUTE IN 47807
INDIANA DEPT OF REVENUE               100 EXECUTIVE DR STE B LAFAYETTE IN 47905
INDIANA DUQUESNE DISTRIBUTOR CO INC   1215 MAPLE STREET INDIANA PA 15701
INDIANA LOGO SIGN GROUP               600 E 96TH STREET SUITE 460 INDIANAPOLIS IN 46240
INDIANA MICHIGAN POWER                PO BOX 371496 PITTSBURGH PA 15250
INDIANA MICHIGAN POWER                110 E WAYNE ST FORT WAYNE IN 46802
INDIANA STATE DEPARTMENT OF HEALTH    2 NORTH MERIDIAN STREET INDIANOPOLIS IN 45204
INDIANA WHOLESALE W L                 5337 WEST 78TH STREET INDIANAPOLIS IN 46268
INDIANAPOLIS POWER & LIGHT CO         2102 N ILLINOIS ST INDIANAPOLIS IN 46202-1330
INDIANAPOLIS POWER & LIGHT CO         PO BOX 110 INDIANAPOLIS IN 46206
INDIE TOLEN                           ADDRESS ON FILE
INDIGO CLEAN LLC                      1630 JACKSON ST PUEBLO CO 81004
INDIGO HEIGHT                         ADDRESS ON FILE
INDIGO KITTILSTVED                    ADDRESS ON FILE
INDIRA SUKHDEO                        ADDRESS ON FILE
INDISHA BOSWORTH                      ADDRESS ON FILE
INDIYA TURNER                         ADDRESS ON FILE
INDIYAH MABRY                         ADDRESS ON FILE
INDONEZA BARINGER                     ADDRESS ON FILE
INDOOR COMFORT INC                    3820 S CENTRAL AVE PHOENIX AZ 85040
INDUSTRIAL COMMISSION OF ARIZONA      800 W. WASHINGTON ST PHOENIX AZ 85007
INDUSTRIAL COMPLIANCE DIVISION        PO BOX 40096 REYNOLDSBURG OH 43068
INDY THOMAS                           ADDRESS ON FILE
INDYA SCOTT                           ADDRESS ON FILE
INDYA WIGGINS                         ADDRESS ON FILE
INEABELLE NIEVES                      ADDRESS ON FILE
INES AYALA                            ADDRESS ON FILE
INES BINASCO                          ADDRESS ON FILE
INES LOPES FERREIRA                   ADDRESS ON FILE
INES TOLEDO                           ADDRESS ON FILE
INES ZANABRIA                         ADDRESS ON FILE
INFINITI BELL                         ADDRESS ON FILE
INFINITTY DUNNING                     ADDRESS ON FILE
INFINITY SAMUELS                      ADDRESS ON FILE
INFOARMOR INC                         PO BOX 123189 DEPT 3189 DALLAS TX 75312
INFOR GLOBAL SOLUTIONS INC            NW 7418 P O BOX 1450 MINNEAPOLIS MN 55485
INFORMATICA CORPORATION               PO BOX 741089 LOS ANGELES CA 90074
INFOSYNC SERVICES LLC                 1938 N WOODLAWN STE 110 WICHITA KS 67208
INFOSYNC SERVICES LLC                 ATTN DALE HOYER, CEO 1938 N WOODLAWN, STE 110 WICHITA KS 67208
INFOSYNC SERVICES LLC                 ATTN DAVID ODEN, PRESIDENT 6330 LBJ FREEWAY, STE 237 DALLAS TX 75240
INFOSYSTEMS INC                       PO BOX 116068 ATLANTA GA 30368
INGHAM COUNTY HEALTH DEPT             5303 S. CEDAR STREET LANSING MI 48911
INGLES MARKETS INC                    PO BOX 6676 TENANT 710953 ASHEVILLE NC 28816
INGLEWOOD RESTAURANT PARK ASSC        9640 LOTTSFORD COURT LARGO MD 20774



Epiq Corporate Restructuring, LLC                                                               Page 810 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1035 of 2235

Claim Name                              Address Information
INGRID ABREGO                           ADDRESS ON FILE
INGRID BENITEZ                          ADDRESS ON FILE
INGRID GONZALEZ                         ADDRESS ON FILE
INGRID JOHNSON                          ADDRESS ON FILE
INGRID PEREZ                            ADDRESS ON FILE
INGRID VAN ALSTYNE                      ADDRESS ON FILE
INGRID WELLS                            ADDRESS ON FILE
INKD OUT ELECTRICAL                     719 INDUSTRIAL PARK DR STE C NEWPORT NEWS VA 23608
INLAND US MANANGEMENT, LLC              BLDG. 6062 45 WINTONBURY AVE., STE 311 ATTN: SANDRA WILKINS BLOOMFIELD CT
                                        06002
INLAND US MANANGEMENT, LLC              BLDG. 6062 2901 BUTTERFIELD ROAD OAK BROOK IL 60523
INNA ZAIKIN                             ADDRESS ON FILE
INNES LEE                               ADDRESS ON FILE
INNKEEPER OF ABERDEEN INC               C/O DALY SEVEN INC 5920 SOUTH MIAMI BLVD STE 102 MORRISVILLE NC 27560
INOCENCIO REYES                         ADDRESS ON FILE
INSIGHT EXCHANGE NETWORK LLC            200 WASHINGTON ST 101 SANTA CRUZ CA 95060
INSTREAM                                240 GREAT CIRCLE RD SUITE 342 NASHVILLE TN 37228
INSTREAM LLC                            ATTN AUBREE PACHECO 240 GREAT CIRCLE RD, STE 342 NASHVILLE TN 37228
INTEGON NATIONAL INSURANCE COMPANY      PO BOX 912063 DENVER CO 80291-2063
INTEGRATED MEDICAL GROUP PC             700 SCHUYLKILL MANOR RD STE 1 POTTSVILLE PA 17901-3849
INTEGRATED PROPERTY SOLUTIONS           PO BOX 69 SILVER LAKE IN 46982
INTEGRITY AIR CONDITIONING &            RESTAURANT SVCS INC PO BOX 489 BELLEVIEW FL 34421
INTEGRITY PLUMBING SOLUTIONS INC        PO BOX 3609 NORTH FORT MYERS FL 33918
INTEGRITY REAL ESTATE INC               ATTN ERIN LEMMONS 11229 E 25TH DR AURORA CO 80010
INTERACTIVE COMMUNCIATIONS              INC ATTN BRIAN PARLOTTO, SVP 250 WILLIAMS ST, STE M100 ATLANTA GA 30303
INTERNATIONAL
INTERACTIVE COMMUNCIATIONS              ATTN BRIAN PARLOTTO, SVP 250 WILLIAMS ST, STE M100 ATLANTA GA 30303
INTERNATIONAL
INTERACTIVE COMMUNICATIONS              DBA INCOMM PO BOX 935359 ATLANTA GA 31193
INTERNATIONAL
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                        PHILADELPHIA PA 19104-5016
INTERNAL REVENUE SERVICE LOCAL OFFICE   600 ARCH STREET PHILADELPHIA PA 19106
INTERNAL REVENUE SERVICE LOCAL OFFICE   844 KING ST WILMINGTON DE 19801
INTERNAL REVENUE SERVICE LOCAL OFFICE   611 S. DUPONT HWY DOVER DE 19904
INTERNAL REVENUE SERVICE LOCAL OFFICE   21309 BERLIN RD UNIT 13 GEORGETOWN DE 19947
INTERNATIONAL WINES INC                 100 GILBERT DRIVE ALABASTER AL 35007
INTERNITY JACKSON                       ADDRESS ON FILE
INTERPROSE CORPORATION, THE             203 SE PARK PLAZA DR STE 190 VANCOUVER WA 98684
INTERPROSE CORPORATION, THE             PO BOX 872770 VANCOUVER WA 98687-2770
INTERSTATE AUGUSTA PROPERTIES LLC       C/O S.R. WEINER & ASSOCIATES, INC. 1330 BOYLSTON STREET CHESTNUT HILL MA 02467
INTERSTATE AUGUSTA PROPERTIES LLC       33 BOYLSTON STREET, SUITE 3000 CHESTNUT HILL MA 02467
INTERSTATE GAS SUPPLY                   PO BOX 631919 CINCINNATI OH 45263
INTERSTATE GAS SUPPLY INC               PO BOX 631919 CINCINNATI OH 45263-1919
INTERSTATE LOGOS LLC                    6696 EXCHEQUER DR BATON ROUGE LA 70809
INTERSTATE MECHANICAL CONTRACTORS INC   ATTN KATHY DOWLING 3200 HENSON RD KNOXVILLE TX 37921
INTERSTATE MECHANICAL SERVICE LLC       3200 HENSON ROAD PO BOX 52788 KNOXVILLE TN 37921
INTRALINKS INC                          PO BOX 392134 PITTSBURGH PA 15251
INVERSIONES ROMO SA                     ATTN JOSE CONRADO ELISEO ROVIRA FIGUEROA CENTRO COMERCIAL MULTIPLAZA LOCAL 366


Epiq Corporate Restructuring, LLC                                                                 Page 811 OF 2008
                                                 RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1036 of 2235

Claim Name                             Address Information
INVERSIONES ROMO SA                    Y 367 CIUDAD DE PANAMA PANAMA
INVERSIONES ROMO, S.A.                 CENTRO COMERCIAL MULTIPLAZA PACIFIC PANAMA CITY PANAMA
IOANA MUNTEAN                          ADDRESS ON FILE
IOANA SIU                              ADDRESS ON FILE
IOANA WICKER                           ADDRESS ON FILE
IONIC DEZIGN STUDIOS INC               ATTN GIDEON THOMPSON 293 INDEPENDENCE BLVD, STE 308 VIRGINIA BEACH VA 23462
IONNIE LEE                             ADDRESS ON FILE
IOWA DEPARTMENT OF PUBLIC HEALTH       LUCAS STATE OFFICE BUILDING 321 E. 12TH STREET DES MOINES IA 50319-0075
IOWA DEPARTMENT OF REVENUE             CORP TAX RETURN PROCESSING PO BOX 10468 DES MOINES IA 50306
IOWA DEPARTMENT OF REVENUE             PO BOX 10412 DES MOINES IA 50306-0412
IOWA DEPT OF INSPECTIONS AND APPEALS   321 E 12TH ST FL 3 FOOD AND CONSUMER SAFETY DES MOINES IA 50319
IOWA DEPT OF REVENUE                   ADMINISTRATION PO BOX 10460 DES MOINES IA 50306-0460
IOWA DEPT OF REVENUE                   BANKRUPTCY PO BOX 10471 DES MOINES IA 50306-0471
IOWA DEPT OF REVENUE                   HOOVER STATE OFFICE BUILDING 1305 E WALNUT DES MOINES IA 50319
IOWA WORKFORCE DEVELOPMENT             150 DES MOINES STREET DES MOINES IA 50309
IOWA WORKFORCE DEVELOPMENT             1000 EAST GRAND AVENUE DES MOINES IA 50309
IOWA WORKFORCE DEVELOPMENT             TAX SECTION 1000 EAST GRAND AVE DES MOINES IA 50319-0209
IPSOS INSIGHT LLC                      PO BOX 36076 NEWARK NJ 07188
IQUAN MORRIS                           ADDRESS ON FILE
IRA BELL                               ADDRESS ON FILE
IRA LUNDY                              ADDRESS ON FILE
IRA MILLER                             ADDRESS ON FILE
IRA SENAK                              ADDRESS ON FILE
IRAISA CRUZ                            ADDRESS ON FILE
IRAKLI BARABADZE                       ADDRESS ON FILE
IRALYN CALDWELL                        ADDRESS ON FILE
IRAN ALVAREZ MADARIAGA                 ADDRESS ON FILE
IRC RETAIL CENTERS INC                 PO BOX 6351 CAROL STREAM IL 60197
IREDELL COUNTY                         PO BOX 63030 C/O FIRST CITIZENS BANK CHARLOTTE NC 28263-3030
IRELAND MCLEAN                         ADDRESS ON FILE
IRELYN FOULKE                          ADDRESS ON FILE
IREM KARA                              ADDRESS ON FILE
IRENA MITROVIC                         ADDRESS ON FILE
IRENE ARTEA MIJARES                    ADDRESS ON FILE
IRENE CISNEROS                         ADDRESS ON FILE
IRENE HUMPHREY                         ADDRESS ON FILE
IRENE PETERSON                         ADDRESS ON FILE
IRENE RAMIREZ                          ADDRESS ON FILE
IRENE STONE                            ADDRESS ON FILE
IRENE THIBODEAU                        ADDRESS ON FILE
IRENE TURNER                           ADDRESS ON FILE
IRESSIA NELOMS                         ADDRESS ON FILE
IRIC MIRBEL                            ADDRESS ON FILE
IRIDIAN GUERRERO                       ADDRESS ON FILE
IRIE HILLIARD                          ADDRESS ON FILE
IRINA BOWMAN                           ADDRESS ON FILE
IRINA KAPITANOV                        ADDRESS ON FILE
IRIS EASON                             ADDRESS ON FILE
IRIS HARRIS                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 812 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1037 of 2235

Claim Name                         Address Information
IRIS HERSEY                        ADDRESS ON FILE
IRIS MALAVE                        ADDRESS ON FILE
IRIS MATEO                         ADDRESS ON FILE
IRIS NIEVES                        ADDRESS ON FILE
IRIS PALMA                         ADDRESS ON FILE
IRIS RAIFORD                       ADDRESS ON FILE
IRIS TUCKER                        ADDRESS ON FILE
IRISHA NETTLES                     ADDRESS ON FILE
IRMA ESCALANTE                     ADDRESS ON FILE
IRMA HALBESMA                      ADDRESS ON FILE
IRMA NAVARRO                       ADDRESS ON FILE
IRMAN BELL                         ADDRESS ON FILE
IRMO PLUMBING AND BACKFLOW         PO BOX 10 BALLENTINE SC 29002
IRON MOUNTAIN RECORDS MANAGEMENT   PO BOX 915004 DALLAS TX 75391-5004
IRVIN AYRES                        ADDRESS ON FILE
IRVIN BURGOS                       ADDRESS ON FILE
IRVIN COVINGTON                    ADDRESS ON FILE
IRVIN LEE                          ADDRESS ON FILE
IRVIN LOVOS                        ADDRESS ON FILE
IRWIN SABBOTA                      ADDRESS ON FILE
ISA JONES                          ADDRESS ON FILE
ISAAC ABRAHAN                      ADDRESS ON FILE
ISAAC BELL                         ADDRESS ON FILE
ISAAC BOOTH                        ADDRESS ON FILE
ISAAC BOOTH                        ADDRESS ON FILE
ISAAC BROWN                        ADDRESS ON FILE
ISAAC BRYANT                       ADDRESS ON FILE
ISAAC COLLINS                      ADDRESS ON FILE
ISAAC DAVIS                        ADDRESS ON FILE
ISAAC DOWNING                      ADDRESS ON FILE
ISAAC ELLISON                      ADDRESS ON FILE
ISAAC ESTEP                        ADDRESS ON FILE
ISAAC HARRIS                       ADDRESS ON FILE
ISAAC HAYNES                       ADDRESS ON FILE
ISAAC HERNANDEZ                    ADDRESS ON FILE
ISAAC JAMES                        ADDRESS ON FILE
ISAAC KING                         ADDRESS ON FILE
ISAAC LEWIS                        ADDRESS ON FILE
ISAAC MANN                         ADDRESS ON FILE
ISAAC MAYER                        ADDRESS ON FILE
ISAAC MC CAULEY                    ADDRESS ON FILE
ISAAC MILLER                       ADDRESS ON FILE
ISAAC NORRIS                       ADDRESS ON FILE
ISAAC OWENS                        ADDRESS ON FILE
ISAAC PETERSON                     ADDRESS ON FILE
ISAAC PETTY                        ADDRESS ON FILE
ISAAC PRIDE                        ADDRESS ON FILE
ISAAC RANDOLPH                     ADDRESS ON FILE
ISAAC RICKS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 813 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1038 of 2235

Claim Name                           Address Information
ISAAC RIESLAND                       ADDRESS ON FILE
ISAAC ROSARIO                        ADDRESS ON FILE
ISAAC SAMPLES                        ADDRESS ON FILE
ISAAC SCAIFE                         ADDRESS ON FILE
ISAAC SMITH                          ADDRESS ON FILE
ISAAC TUCKER                         ADDRESS ON FILE
ISAAC VELEZ                          ADDRESS ON FILE
ISAAC VON DUYKE                      ADDRESS ON FILE
ISAAC WALKER                         ADDRESS ON FILE
ISAAC WALTON                         ADDRESS ON FILE
ISAAC WASH                           ADDRESS ON FILE
ISAAC WEATHERILT                     ADDRESS ON FILE
ISAAC WEDGEWOOD                      ADDRESS ON FILE
ISAAC WENTWORTH-ROBBINS              ADDRESS ON FILE
ISAAC WILSON                         ADDRESS ON FILE
ISAAC WINFIELD                       ADDRESS ON FILE
ISAAK GLASSER                        ADDRESS ON FILE
ISABEL CAMARA                        ADDRESS ON FILE
ISABEL COMPTON                       ADDRESS ON FILE
ISABEL CORTEZ                        ADDRESS ON FILE
ISABEL DOUGLAS                       ADDRESS ON FILE
ISABEL ELLISON                       ADDRESS ON FILE
ISABEL EVERETT                       ADDRESS ON FILE
ISABEL FRESCAS                       ADDRESS ON FILE
ISABEL HERNANDEZ                     ADDRESS ON FILE
ISABEL KELLEY                        ADDRESS ON FILE
ISABEL LEGGITT                       ADDRESS ON FILE
ISABEL MENA                          ADDRESS ON FILE
ISABEL RAMIREZ                       ADDRESS ON FILE
ISABEL RAMIREZ                       ADDRESS ON FILE
ISABEL TORRES                        ADDRESS ON FILE
ISABELA CARDONA                      ADDRESS ON FILE
ISABELL DOUGHERTY                    ADDRESS ON FILE
ISABELL MARCUM                       ADDRESS ON FILE
ISABELL ZOELLNER                     ADDRESS ON FILE
ISABELLA ADDINGTON                   ADDRESS ON FILE
ISABELLA ADORNETTO                   ADDRESS ON FILE
ISABELLA ALLEN                       ADDRESS ON FILE
ISABELLA AMADOR                      ADDRESS ON FILE
ISABELLA ANDERS                      ADDRESS ON FILE
ISABELLA BRADFORD                    ADDRESS ON FILE
ISABELLA CADORI                      ADDRESS ON FILE
ISABELLA CLARK                       ADDRESS ON FILE
ISABELLA COTTEN                      ADDRESS ON FILE
ISABELLA FEDERICO                    ADDRESS ON FILE
ISABELLA FEE                         ADDRESS ON FILE
ISABELLA GAGNON                      ADDRESS ON FILE
ISABELLA GIAMBERDINO                 ADDRESS ON FILE
ISABELLA GLENN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 814 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1039 of 2235

Claim Name                          Address Information
ISABELLA HOFFMAN                    ADDRESS ON FILE
ISABELLA HOLT                       ADDRESS ON FILE
ISABELLA HOYOS                      ADDRESS ON FILE
ISABELLA JONES                      ADDRESS ON FILE
ISABELLA LENZINI                    ADDRESS ON FILE
ISABELLA MARTINEZ                   ADDRESS ON FILE
ISABELLA MCBRIDE                    ADDRESS ON FILE
ISABELLA MCNABB                     ADDRESS ON FILE
ISABELLA MESA                       ADDRESS ON FILE
ISABELLA MUSKOPF-BUTLER             ADDRESS ON FILE
ISABELLA PACHECO                    ADDRESS ON FILE
ISABELLA QUATTRONE                  ADDRESS ON FILE
ISABELLA RAWSON                     ADDRESS ON FILE
ISABELLA ROBINSON                   ADDRESS ON FILE
ISABELLA RUDACEVSKY                 ADDRESS ON FILE
ISABELLA SAVINO                     ADDRESS ON FILE
ISABELLA SIMPSON                    ADDRESS ON FILE
ISABELLA SNYDER                     ADDRESS ON FILE
ISABELLA SPAMPINATO                 ADDRESS ON FILE
ISABELLA VENTO                      ADDRESS ON FILE
ISABELLA VIRTO                      ADDRESS ON FILE
ISABELLE CARMONA                    ADDRESS ON FILE
ISABELLE DASILVA                    ADDRESS ON FILE
ISABELLE DECOSTA                    ADDRESS ON FILE
ISABELLE EDWARDS                    ADDRESS ON FILE
ISABELLE FRAILEY                    ADDRESS ON FILE
ISABELLE HAIFLEY                    ADDRESS ON FILE
ISABELLE HARTMAN                    ADDRESS ON FILE
ISABELLE HUGHES                     ADDRESS ON FILE
ISABELLE KASSATLY                   ADDRESS ON FILE
ISABELLE MARINO                     ADDRESS ON FILE
ISABELLE MCNEAL                     ADDRESS ON FILE
ISABELLE TORRES                     ADDRESS ON FILE
ISADORA WOLFE                       ADDRESS ON FILE
ISAEL PALONE                        ADDRESS ON FILE
ISAI ARROYO-SALGADO                 ADDRESS ON FILE
ISAIAH ANDERSON                     ADDRESS ON FILE
ISAIAH ANDREWS                      ADDRESS ON FILE
ISAIAH BAKER                        ADDRESS ON FILE
ISAIAH BAYLOR                       ADDRESS ON FILE
ISAIAH BERGER                       ADDRESS ON FILE
ISAIAH BETHEA                       ADDRESS ON FILE
ISAIAH BIERMANN                     ADDRESS ON FILE
ISAIAH BOULDIN                      ADDRESS ON FILE
ISAIAH BROWN                        ADDRESS ON FILE
ISAIAH CALLAHAN                     ADDRESS ON FILE
ISAIAH CARSON                       ADDRESS ON FILE
ISAIAH CARTER                       ADDRESS ON FILE
ISAIAH COTTON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 815 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1040 of 2235

Claim Name                           Address Information
ISAIAH CUMMINGS                      ADDRESS ON FILE
ISAIAH CUNNINGHAM                    ADDRESS ON FILE
ISAIAH DAVID                         ADDRESS ON FILE
ISAIAH DAVIS                         ADDRESS ON FILE
ISAIAH DAVIS-BOYNTON                 ADDRESS ON FILE
ISAIAH DIXON                         ADDRESS ON FILE
ISAIAH DIXON                         ADDRESS ON FILE
ISAIAH DORSEY                        ADDRESS ON FILE
ISAIAH DUNN                          ADDRESS ON FILE
ISAIAH EATMAN-WALKER                 ADDRESS ON FILE
ISAIAH ELLSBERRY                     ADDRESS ON FILE
ISAIAH ETTERS                        ADDRESS ON FILE
ISAIAH GALLEGOS                      ADDRESS ON FILE
ISAIAH GERMAIN                       ADDRESS ON FILE
ISAIAH GILL                          ADDRESS ON FILE
ISAIAH GINGERICH                     ADDRESS ON FILE
ISAIAH GLENN                         ADDRESS ON FILE
ISAIAH GRUBBS                        ADDRESS ON FILE
ISAIAH HALL                          ADDRESS ON FILE
ISAIAH HERRING                       ADDRESS ON FILE
ISAIAH HITCHCOCK                     ADDRESS ON FILE
ISAIAH HODGEN                        ADDRESS ON FILE
ISAIAH HOUSER                        ADDRESS ON FILE
ISAIAH IRBY                          ADDRESS ON FILE
ISAIAH JEROME                        ADDRESS ON FILE
ISAIAH JOHNSON                       ADDRESS ON FILE
ISAIAH JOHNSON                       ADDRESS ON FILE
ISAIAH JOHNSON                       ADDRESS ON FILE
ISAIAH JORDAN                        ADDRESS ON FILE
ISAIAH KOHLER                        ADDRESS ON FILE
ISAIAH LACEY                         ADDRESS ON FILE
ISAIAH LEE                           ADDRESS ON FILE
ISAIAH LEWIS                         ADDRESS ON FILE
ISAIAH MACKEY                        ADDRESS ON FILE
ISAIAH MAHLER                        ADDRESS ON FILE
ISAIAH MALONE                        ADDRESS ON FILE
ISAIAH MARTIN                        ADDRESS ON FILE
ISAIAH MASON                         ADDRESS ON FILE
ISAIAH MOORE                         ADDRESS ON FILE
ISAIAH NEAL                          ADDRESS ON FILE
ISAIAH OAKLEY                        ADDRESS ON FILE
ISAIAH OLIVER                        ADDRESS ON FILE
ISAIAH OWENS                         ADDRESS ON FILE
ISAIAH PARSONS                       ADDRESS ON FILE
ISAIAH PEREZ                         ADDRESS ON FILE
ISAIAH PETTY                         ADDRESS ON FILE
ISAIAH POPE                          ADDRESS ON FILE
ISAIAH PRAYOR                        ADDRESS ON FILE
ISAIAH REDMOND                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 816 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1041 of 2235

Claim Name                            Address Information
ISAIAH RICHARDS                       ADDRESS ON FILE
ISAIAH RIDDICK-DEBNAM                 ADDRESS ON FILE
ISAIAH RIDLEY                         ADDRESS ON FILE
ISAIAH ROBERTS                        ADDRESS ON FILE
ISAIAH ROBINSON                       ADDRESS ON FILE
ISAIAH SCOTT                          ADDRESS ON FILE
ISAIAH TERRELL                        ADDRESS ON FILE
ISAIAH THOMAS                         ADDRESS ON FILE
ISAIAH THORNTON                       ADDRESS ON FILE
ISAIAH TODD                           ADDRESS ON FILE
ISAIAH TOUSSAINT                      ADDRESS ON FILE
ISAIAH TOWNSEND                       ADDRESS ON FILE
ISAIAH VALENTINE                      ADDRESS ON FILE
ISAIAH WAINWRIGHT                     ADDRESS ON FILE
ISAIAH WALLACE                        ADDRESS ON FILE
ISAIAH WARD                           ADDRESS ON FILE
ISAIAH WESTPHAL                       ADDRESS ON FILE
ISAIAH WHITESIDE                      ADDRESS ON FILE
ISAIAH WILLIAMS                       ADDRESS ON FILE
ISAIAH WILLIAMS                       ADDRESS ON FILE
ISAIAH WILLIAMS                       ADDRESS ON FILE
ISAIAH WILSON                         ADDRESS ON FILE
ISAIAH WORTHY                         ADDRESS ON FILE
ISAIAH WRIGHT                         ADDRESS ON FILE
ISAIAH WRIGHT                         ADDRESS ON FILE
ISAIAS GALEAS CORRALES                ADDRESS ON FILE
ISAIAS SOLER                          ADDRESS ON FILE
ISAII MYNATT                          ADDRESS ON FILE
ISAMAR MARTINEZ                       ADDRESS ON FILE
ISAREL FOUNTAIN                       ADDRESS ON FILE
ISAURA VENTURA ORTIZ                  ADDRESS ON FILE
ISEL MANN                             ADDRESS ON FILE
ISELA SORIANO                         ADDRESS ON FILE
ISELA ZAMORA-BIRT                     ADDRESS ON FILE
ISHAM TAYLOR                          ADDRESS ON FILE
ISHAY BROWN                           ADDRESS ON FILE
ISHEANNE BLACKMON                     ADDRESS ON FILE
ISHI THOMPSON                         ADDRESS ON FILE
ISHLEY SMITH                          ADDRESS ON FILE
ISHMAEL LOVE                          ADDRESS ON FILE
ISHMAEL NIXON                         ADDRESS ON FILE
ISHMAR WALTON                         ADDRESS ON FILE
ISHMEAL PARROTT                       ADDRESS ON FILE
ISHMEIL WARD                          ADDRESS ON FILE
ISHMEL MADDOX                         ADDRESS ON FILE
ISHMOND SMALLWOOD                     ADDRESS ON FILE
ISIAH BETTIS                          ADDRESS ON FILE
ISIAH BRENT                           ADDRESS ON FILE
ISIAH CALDWELL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 817 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1042 of 2235

Claim Name                            Address Information
ISIAH DILONE                          ADDRESS ON FILE
ISIAH DONNELLY                        ADDRESS ON FILE
ISIAH JENKINS                         ADDRESS ON FILE
ISIAH WALTON                          ADDRESS ON FILE
ISIS BALDWIN                          ADDRESS ON FILE
ISIS BLYDEN                           ADDRESS ON FILE
ISIS BROWN                            ADDRESS ON FILE
ISIS LEE                              ADDRESS ON FILE
ISIS POTTS                            ADDRESS ON FILE
ISIS TAYLOR                           ADDRESS ON FILE
ISIS WHITTED                          ADDRESS ON FILE
ISLEY AGNEW                           ADDRESS ON FILE
ISMAEL DIAZ                           ADDRESS ON FILE
ISMAEL ENRIQUEZ                       ADDRESS ON FILE
ISMAEL MARTINEZ                       ADDRESS ON FILE
ISMAEL MENDOZA                        ADDRESS ON FILE
ISMAEL RAMIREZ                        ADDRESS ON FILE
ISMAEL SALINAS                        ADDRESS ON FILE
ISMAEL TREJO MUNOZ                    ADDRESS ON FILE
ISMAEL VAZQUEZ                        ADDRESS ON FILE
ISMAIL BELLA                          ADDRESS ON FILE
ISMEL CARRILLO                        ADDRESS ON FILE
ISO SERVICES INC                      GENERAL POST OFFICE PO BOX 27508 NEW YORK NY 10087
ISOKE PARTRIDGE                       ADDRESS ON FILE
ISOLVED HCM                           DEPT LA 23650 PASADENA CA 91185
ISOM ELECTRIC LLC                     3300D N MAIN ST 325 ANDERSON SC 29621
ISORA CAJIGAS                         ADDRESS ON FILE
ISRAAH ELSAYED                        ADDRESS ON FILE
ISRAEL AMARO                          ADDRESS ON FILE
ISRAEL ARMSTEAD                       ADDRESS ON FILE
ISRAEL CERON                          ADDRESS ON FILE
ISRAEL GONZALEZ                       ADDRESS ON FILE
ISRAEL GUERRA                         ADDRESS ON FILE
ISRAEL KAUFFMAN                       ADDRESS ON FILE
ISRAEL MCLEAN                         ADDRESS ON FILE
ISRAEL MEDINA                         ADDRESS ON FILE
ISRAEL ORTEGA                         ADDRESS ON FILE
ISRAEL RIOS                           ADDRESS ON FILE
ISRAEL RIVERA                         ADDRESS ON FILE
ISRAEL RODRIGUEZ-NEGRON               ADDRESS ON FILE
ISRAEL STEARNS                        ADDRESS ON FILE
ISRAEL VALDEZ JR                      ADDRESS ON FILE
ISRAEL VAZQUEZ GRANDE                 ADDRESS ON FILE
ISREAL ARCHULETA                      ADDRESS ON FILE
ISSA ELHAGE                           ADDRESS ON FILE
ISSA ISLAM                            ADDRESS ON FILE
ISSA KAMARA                           ADDRESS ON FILE
ISSAAC ONOFRIO                        ADDRESS ON FILE
ISSABELLA SIMMONS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 818 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                         Page 1043 of 2235

Claim Name                           Address Information
ISSAC FOCKLER                        ADDRESS ON FILE
ISSAC JOHNSON                        ADDRESS ON FILE
ISSAC PRYOR                          ADDRESS ON FILE
ISSAC STANDLEY                       ADDRESS ON FILE
ISSAC SWINTON                        ADDRESS ON FILE
ISSAC WALTON                         ADDRESS ON FILE
ISSACHA OLIVARES                     ADDRESS ON FILE
ISSAIC HOGAN                         ADDRESS ON FILE
ISSAIC VOSHEL                        ADDRESS ON FILE
ISSIAH ARTHUR                        ADDRESS ON FILE
ITALIA ROMAIN                        ADDRESS ON FILE
ITALIA SMITH                         ADDRESS ON FILE
ITALY MARTIN                         ADDRESS ON FILE
ITAZIA HARRIS                        ADDRESS ON FILE
ITEGHUS WYCHE                        ADDRESS ON FILE
ITRIYANA DAVIS                       ADDRESS ON FILE
ITW FOOD EQUIPMENT GROUP LLC         PO BOX 2517 CAROL STREAM IL 60132
ITZA RAMOS                           ADDRESS ON FILE
IVA GILLYARD                         ADDRESS ON FILE
IVAN ALTAMIRANO                      ADDRESS ON FILE
IVAN APLICANO                        ADDRESS ON FILE
IVAN BAIGORRIA                       ADDRESS ON FILE
IVAN BORRERO                         ADDRESS ON FILE
IVAN BURKE                           ADDRESS ON FILE
IVAN CAAMANO                         ADDRESS ON FILE
IVAN CASTRO                          ADDRESS ON FILE
IVAN CHAVEZ                          ADDRESS ON FILE
IVAN COLCLOUGH                       ADDRESS ON FILE
IVAN DIAZ                            ADDRESS ON FILE
IVAN DINKINS                         ADDRESS ON FILE
IVAN DOMINGUEZ                       ADDRESS ON FILE
IVAN FALIMENDIKOV                    ADDRESS ON FILE
IVAN FRANQUIZ                        ADDRESS ON FILE
IVAN GONZALEZ JR                     ADDRESS ON FILE
IVAN GUTIERREZ                       ADDRESS ON FILE
IVAN LOPEZ                           ADDRESS ON FILE
IVAN MORGAN                          ADDRESS ON FILE
IVAN OLEKSII                         ADDRESS ON FILE
IVAN PREVILON                        ADDRESS ON FILE
IVAN PROKOPOVICH                     ADDRESS ON FILE
IVAN QUENAYA VERA                    ADDRESS ON FILE
IVAN QUITENA                         ADDRESS ON FILE
IVAN RANGEL SALAZAR                  ADDRESS ON FILE
IVAN RESTO                           ADDRESS ON FILE
IVAN RODRIGUEZ                       ADDRESS ON FILE
IVAN RODRIGUEZ LOPEZ                 ADDRESS ON FILE
IVAN SANCHEZ                         ADDRESS ON FILE
IVAN STAFFNEY                        ADDRESS ON FILE
IVAN SUDDUTH                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 819 OF 2008
                                                RUBY TUESDAY
                     Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1044 of 2235

Claim Name                            Address Information
IVAN THOMPSON                         ADDRESS ON FILE
IVAN VEGA                             ADDRESS ON FILE
IVAN VENEGAS                          ADDRESS ON FILE
IVAN XIQUE                            ADDRESS ON FILE
IVANA BOGOJEVIC                       ADDRESS ON FILE
IVANKA BLAZANOVIC                     ADDRESS ON FILE
IVANNYS NATER                         ADDRESS ON FILE
IVELIS VASQUEZ                        ADDRESS ON FILE
IVELISSE IRIZARRY-MORALES             ADDRESS ON FILE
IVELISSE LOPEZ                        ADDRESS ON FILE
IVELISSE MILIAN                       ADDRESS ON FILE
IVELIZ GARCIA                         ADDRESS ON FILE
IVETTE MEDINA-SOTO                    ADDRESS ON FILE
IVEXCY ROMERO                         ADDRESS ON FILE
IVEY BYRD                             ADDRESS ON FILE
IVEY DRIGGERS                         ADDRESS ON FILE
IVEY WILSON                           ADDRESS ON FILE
IVIE PEA                              ADDRESS ON FILE
IVONE BROWN                           ADDRESS ON FILE
IVONNE FREDERICK                      ADDRESS ON FILE
IVORIANNA THOMAS                      ADDRESS ON FILE
IVORY BENNETT                         ADDRESS ON FILE
IVORY BROWN                           ADDRESS ON FILE
IVORY FLADGER                         ADDRESS ON FILE
IVORY LUCAS                           ADDRESS ON FILE
IVORY PINKCETT                        ADDRESS ON FILE
IVREN MORGAN                          ADDRESS ON FILE
IVRON BARNES                          ADDRESS ON FILE
IVT SHOPS AT TOWN CENTER              GERMANTOWN LLC DEPT 44753 33227 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
IVT SHOPS AT TOWN CENTER GERMANTOWN   C/O INVEN TRUST PROP MGMT LLC ATTN: PROPERTY MGR 3025 HIGHLAND PARKWAY, STE
                                      350 DOWNERS GROVE IL 60515
IVT SHOPS AT TOWN CENTER GERMANTOWN   C/O INVEN TRUST PROP MGMT LLC ATTN: LEGAL LEASING & PROP MGT 3025 HIGHLAND
                                      PARKWAY, STE 350 DOWNERS GROVE IL 60515
IVT SHOPS AT TOWN CENTER GERMANTOWN   DEPT 44753 33227 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
IVY CARROLL                           ADDRESS ON FILE
IVY GOFF                              ADDRESS ON FILE
IVY HARRIS                            ADDRESS ON FILE
IVY HELDRETH                          ADDRESS ON FILE
IVY KELLERMAN                         ADDRESS ON FILE
IVY MCCAIN                            ADDRESS ON FILE
IVY MILLER                            ADDRESS ON FILE
IVY TROFATTER                         ADDRESS ON FILE
IVY VON PERBANDT                      ADDRESS ON FILE
IVY WALKER                            ADDRESS ON FILE
IVY WARREN                            ADDRESS ON FILE
IVY WISE                              ADDRESS ON FILE
IVY-ARIANA CURL                       ADDRESS ON FILE
IYAN ADAMS                            ADDRESS ON FILE
IYANA HATCHER                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 820 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1045 of 2235

Claim Name                               Address Information
IYANA JONES                              ADDRESS ON FILE
IYANA WILBURN                            ADDRESS ON FILE
IYANNA BEASLEY                           ADDRESS ON FILE
IYANNA HUDSON                            ADDRESS ON FILE
IYANNA JOPPY                             ADDRESS ON FILE
IYANNA WEATHERS                          ADDRESS ON FILE
IYARNA MCCORMICK                         ADDRESS ON FILE
IYNEYSA BLAIR-WOODS                      ADDRESS ON FILE
IYONA TOKARSKI                           ADDRESS ON FILE
IYONNA WEBB                              ADDRESS ON FILE
IYSHA JOHNSON                            ADDRESS ON FILE
IZAAK SPIERS                             ADDRESS ON FILE
IZABELLA REED                            ADDRESS ON FILE
IZAIAH GARFIELD                          ADDRESS ON FILE
IZAIAH THURMON                           ADDRESS ON FILE
IZAIYAH JOHNSON                          ADDRESS ON FILE
IZALLE JORDAN                            ADDRESS ON FILE
IZAN THOMPSON                            ADDRESS ON FILE
IZAYA HAMILTON                           ADDRESS ON FILE
IZAYA KENNEDY                            ADDRESS ON FILE
IZAYAH PARKER                            ADDRESS ON FILE
IZELL HENDRIETH                          ADDRESS ON FILE
J A C SERVICES LLC                       107 ELKS LODGE LANE SUMMERVILLE SC 29483
J ADAMS CO INC                           PO BOX 1109 FLOWERY BRANC GA 30542
J AND B CONSTRUCTION AND MAINTENANCE     2031 W ROSE GARDEN LANE PHOENIX AZ 85027
J AND D WAGNER DRAFT SERVICE             861 S FRANKLIN ST PALMYRA PA 17078
J AND G LOCKSMITH LLC                    2000 MONROE PL 6409 ATLANTA GA 30324
J AND H PRESSURE WASHING AND LAWN CARE   PO BOX 1172 LAND O LAKES FL 34639
J AND J DELIVERY                         296 COUNTY ROAD 379 BONO AR 72416
J AND J SASS ELECTRIC INC                PO BOX 1910 30 GRAND ST KINGSTON NY 12402
J AND K LANDSCAPING AND TRACTOR SERVICE 209 HUNTERS RD OXFORD NC 27565
J AND L COMMERCIAL APPLIANCE             810 CENTER RD DOUGLAS GA 31533
J AND L VENDTURES LLC                    530 CALHOUN DR ATHENS GA 30601
J AND M LAWN CARE                        PO BOX 6079 CLEVELAND TN 37320
J ANNA WILLIAMS                          ADDRESS ON FILE
J ARSTON LLC                             C/O WILLIAMS MULLEN ATTN JENNIFER M MCLEMORE, ESQ 200 S 10TH ST, STE 1600
                                         RICHMOND VA 23219
J ARTSON LLC                             MOLLY K. FLURRY, ESQ. PARRISH SNEAD FRANKLIN SIMPSON, PLC 910 PRINCESS ANNE ST
                                         2ND FL, PO BOX 7166 FREDERICKSBURG VA 22404
J J PAINTING AND CONTRACTING INC         JEFF EKSTROM 3738 PICKARD ROAD SINCLAIRVILLE NY 14782
J K GASKET GUYS                          18051 PROMISE RD NOBLESVILLE IN 46060
J KINGS FOOD SERVICE PROFESSIONALS INC   700 FURROWS RD HOLTSVILLE NY 11742-2001
J L DUNN GROUP, LLC                      400 TECHNECENTER DRIVE, SUITE 330 ATTN: JOHN L. DUNN, ESQ. MILFORD OH 45150
J L S COMPANY                            PO BOX 1265 SKYLAND NC 28776
J MOTHERSHED                             ADDRESS ON FILE
J R MOTHERSHED                           ADDRESS ON FILE
J RUSSELL                                ADDRESS ON FILE
J SANTOS                                 ADDRESS ON FILE
J-CEE QUICI                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 821 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1046 of 2235

Claim Name                            Address Information
J. BARLOW                             ADDRESS ON FILE
JA BRUNDAGE                           ADDRESS ON FILE
JA NAUTICA TATE                       ADDRESS ON FILE
JA ZIEGLER                            ADDRESS ON FILE
JAADE BRAKE                           ADDRESS ON FILE
JAANAI HOLDEN                         ADDRESS ON FILE
JAANGLO TAYLOR                        ADDRESS ON FILE
JAB MAINTENANCE                       720 ROSEWOOD DR APT 53 TAYLOR MILL KY 41015-2156
JABAR TURNER                          ADDRESS ON FILE
JABARI ADAMS                          ADDRESS ON FILE
JABARI HANEY                          ADDRESS ON FILE
JABARI HARVEY                         ADDRESS ON FILE
JABARI KELLY                          ADDRESS ON FILE
JABARI ROSE                           ADDRESS ON FILE
JABARRI LEWIS-ROBERTS                 ADDRESS ON FILE
JABBAR HARPER                         ADDRESS ON FILE
JABIEL GUTIERREZ                      ADDRESS ON FILE
JABIN SHERIFF                         ADDRESS ON FILE
JABIR COLE                            ADDRESS ON FILE
JABOYA MOUZON                         ADDRESS ON FILE
JABREA WILLIAMS                       ADDRESS ON FILE
JABREE MOORE                          ADDRESS ON FILE
JABREE PIERCE                         ADDRESS ON FILE
JABRIAN NILES                         ADDRESS ON FILE
JABRIEL ALSTON                        ADDRESS ON FILE
JABRIL BOXLEY                         ADDRESS ON FILE
JABRYSON JONES                        ADDRESS ON FILE
JABUS MCKENZIE                        ADDRESS ON FILE
JACALYN THOMAS                        ADDRESS ON FILE
JACARI BROWN                          ADDRESS ON FILE
JACARIA HOWARD                        ADDRESS ON FILE
JACARRA MARTIN                        ADDRESS ON FILE
JACARRI JOHNSON                       ADDRESS ON FILE
JACARRI SMALLWOOD                     ADDRESS ON FILE
JACASIA WILCOX                        ADDRESS ON FILE
JACCOB STANTON                        ADDRESS ON FILE
JACE DRAPER                           ADDRESS ON FILE
JACE HENSLEY                          ADDRESS ON FILE
JACE LANE                             ADDRESS ON FILE
JACE MISIEWICZ                        ADDRESS ON FILE
JACE RADER                            ADDRESS ON FILE
JACEE MEADOWS                         ADDRESS ON FILE
JACEE MITCHELL                        ADDRESS ON FILE
JACELYN COOK                          ADDRESS ON FILE
JACELYN FUNDERBURKE                   ADDRESS ON FILE
JACEREANA YARBOROUGH                  ADDRESS ON FILE
JACEY BOWDEN                          ADDRESS ON FILE
JACEY COLWELL                         ADDRESS ON FILE
JACEY DEEN                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 822 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1047 of 2235

Claim Name                         Address Information
JACEY GRANT                        ADDRESS ON FILE
JACEY GRAY                         ADDRESS ON FILE
JACHIM HOWARD                      ADDRESS ON FILE
JACI FULMER                        ADDRESS ON FILE
JACIE FRANKLIN                     ADDRESS ON FILE
JACIE HENDRICKSON                  ADDRESS ON FILE
JACIE MCLEROY                      ADDRESS ON FILE
JACIMELIA MARTINEZ                 ADDRESS ON FILE
JACINDA COOK                       ADDRESS ON FILE
JACINDA HUTSON                     ADDRESS ON FILE
JACINDA MONTGOMERY                 ADDRESS ON FILE
JACION HAMMOND                     ADDRESS ON FILE
JACK BARTRAM                       ADDRESS ON FILE
JACK BIEHLE                        ADDRESS ON FILE
JACK BOLLINGER                     ADDRESS ON FILE
JACK BOVA                          ADDRESS ON FILE
JACK BOWER                         ADDRESS ON FILE
JACK CLUFF                         ADDRESS ON FILE
JACK COLLINS                       ADDRESS ON FILE
JACK ENNIS CUSTOM LAWN SERVICE     7680 N UNION CHURCH ROAD MILFORD DE 19963
JACK GALLAGHER                     ADDRESS ON FILE
JACK HAYDEN                        ADDRESS ON FILE
JACK HEPLER                        ADDRESS ON FILE
JACK HOGAN                         ADDRESS ON FILE
JACK HUFFSTUTLER                   ADDRESS ON FILE
JACK HUSSEY                        ADDRESS ON FILE
JACK KEGLOVICS                     ADDRESS ON FILE
JACK KEY                           ADDRESS ON FILE
JACK KOLLMAN                       ADDRESS ON FILE
JACK KUKURA                        ADDRESS ON FILE
JACK KYLE                          ADDRESS ON FILE
JACK LAMMY                         ADDRESS ON FILE
JACK LITTLE                        ADDRESS ON FILE
JACK LOWTHER IV                    ADDRESS ON FILE
JACK MASK                          ADDRESS ON FILE
JACK MCLAUGHLIN                    ADDRESS ON FILE
JACK MEEKER                        ADDRESS ON FILE
JACK MILLER                        ADDRESS ON FILE
JACK MILLS                         ADDRESS ON FILE
JACK MYERS                         ADDRESS ON FILE
JACK NAVARRE                       ADDRESS ON FILE
JACK ONEILL                        ADDRESS ON FILE
JACK OTERO                         ADDRESS ON FILE
JACK POE                           ADDRESS ON FILE
JACK RAINEY                        ADDRESS ON FILE
JACK ROBINSON                      ADDRESS ON FILE
JACK RODELL                        ADDRESS ON FILE
JACK SHUMATE                       ADDRESS ON FILE
JACK STARKS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 823 OF 2008
                                               RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1048 of 2235

Claim Name                           Address Information
JACK THOMAS                          ADDRESS ON FILE
JACK TILLEY                          ADDRESS ON FILE
JACK VAUGHN                          ADDRESS ON FILE
JACK WALKER                          ADDRESS ON FILE
JACK WARD AND SONS PLUMBING CO INC   809 MERIDIAN ST NASHVILLE TN 37207
JACK WELLER                          ADDRESS ON FILE
JACKARA GREENE                       ADDRESS ON FILE
JACKELA HICKSON                      ADDRESS ON FILE
JACKELINE CANO HERRERA               ADDRESS ON FILE
JACKELINE TORRES SANTOS              ADDRESS ON FILE
JACKELYNN GIRON                      ADDRESS ON FILE
JACKEY GOUIN                         ADDRESS ON FILE
JACKI CROUSE                         ADDRESS ON FILE
JACKIE ARTHUR-SELZNICK               ADDRESS ON FILE
JACKIE BLAKE                         ADDRESS ON FILE
JACKIE BRADEN                        ADDRESS ON FILE
JACKIE BROWN                         ADDRESS ON FILE
JACKIE CALDWELL                      ADDRESS ON FILE
JACKIE CELESNIK                      ADDRESS ON FILE
JACKIE CLARK                         ADDRESS ON FILE
JACKIE DORTON                        ADDRESS ON FILE
JACKIE DRUMMOND JR                   ADDRESS ON FILE
JACKIE ELIASBERG                     ADDRESS ON FILE
JACKIE FEULNER                       ADDRESS ON FILE
JACKIE GLASER                        ADDRESS ON FILE
JACKIE GUGLIELMO                     ADDRESS ON FILE
JACKIE HANKINS                       ADDRESS ON FILE
JACKIE HARTZELL                      ADDRESS ON FILE
JACKIE HASTON                        ADDRESS ON FILE
JACKIE HEAVENS                       ADDRESS ON FILE
JACKIE HICKMAN                       ADDRESS ON FILE
JACKIE JENKINS                       ADDRESS ON FILE
JACKIE LAKE                          ADDRESS ON FILE
JACKIE LAYMAN                        ADDRESS ON FILE
JACKIE LEWIS                         ADDRESS ON FILE
JACKIE OLIVER                        ADDRESS ON FILE
JACKIE PAPPAS                        ADDRESS ON FILE
JACKIE POWELL                        ADDRESS ON FILE
JACKIE RITCHEY                       ADDRESS ON FILE
JACKIE SUGGS                         ADDRESS ON FILE
JACKIE SWAIN                         ADDRESS ON FILE
JACKIE TROTTER                       ADDRESS ON FILE
JACKIE WALTON                        ADDRESS ON FILE
JACKIE WATSON                        ADDRESS ON FILE
JACKIE WILLIAMS                      ADDRESS ON FILE
JACKIE WILSON                        ADDRESS ON FILE
JACKIE WINTERS                       ADDRESS ON FILE
JACKILEE MORGAN                      ADDRESS ON FILE
JACKILYNN HUDGINS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 824 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1049 of 2235

Claim Name                              Address Information
JACKLIN VOLLMER                         ADDRESS ON FILE
JACKLYN CLARKSON                        ADDRESS ON FILE
JACKLYN KRONTZ                          ADDRESS ON FILE
JACKLYN STEWART                         ADDRESS ON FILE
JACKLYN STITT                           ADDRESS ON FILE
JACKLYN WADE                            ADDRESS ON FILE
JACKLYN ZVONAR                          ADDRESS ON FILE
JACKLYNE M OXENDINE                     ADDRESS ON FILE
JACKLYNE OXENDINE                       ADDRESS ON FILE
JACKSON AMES                            ADDRESS ON FILE
JACKSON BEVERAGES INC                   915 SOUTH PINEHILL ROAD GRIFFIN GA 30224
JACKSON BOYD                            ADDRESS ON FILE
JACKSON BURNETT                         ADDRESS ON FILE
JACKSON COUNTY                          PO BOX 128 PROBATE JUDGE SCOTTSBORO AL 35768
JACKSON COUNTY BOARD OF                 COUNTY COMMISSIONERS 2864 MADISON ST MARIANNA FL 32448
JACKSON COUNTY HEALTH DEPARTMENT        204 LIBERTY LN SCOTTSBORO AL 35769
JACKSON COUNTY TAX COLLECTOR            PO BOX 697 MARIANNA FL 32447
JACKSON EMC                             PO BOX 38 JEFFERSON GA 30549
JACKSON FORMAN                          ADDRESS ON FILE
JACKSON HATCH                           ADDRESS ON FILE
JACKSON LYONS                           ADDRESS ON FILE
JACKSON MATTHEWS                        ADDRESS ON FILE
JACKSON MCEACHIN                        ADDRESS ON FILE
JACKSON MESIDOR                         ADDRESS ON FILE
JACKSON MILLER                          ADDRESS ON FILE
JACKSON MOORE                           ADDRESS ON FILE
JACKSON NIEVES BERRIOS                  ADDRESS ON FILE
JACKSON PIET                            ADDRESS ON FILE
JACKSON POPIELARCHECK                   ADDRESS ON FILE
JACKSON RONJE                           ADDRESS ON FILE
JACKSON SEAVER                          ADDRESS ON FILE
JACKSON SHIPLEY                         ADDRESS ON FILE
JACKSON SKRAPKA                         ADDRESS ON FILE
JACKSON VICTOR                          ADDRESS ON FILE
JACKSONVILLE INT TRADEPORT OWNER ASSN   721 EMERSON RD STE 300 C/O CUSHMAN AND WAKEFIELD ATTN KEVIN DIEL ST LOUIS MO
                                        63141
JACKSONVILLE ORTHOPAEDIC INSTI          1325 SAN MARCO BLV 200 JACKSONVILLE FL 32207
JACKWON BRUNSON                         ADDRESS ON FILE
JACKYS CLEANING SERVICE                 2497 BRISTLECONE LN GROVE CITY OH 43123
JACLYN ANTONIEWSKI                      ADDRESS ON FILE
JACLYN AYER                             ADDRESS ON FILE
JACLYN BUNTIC                           ADDRESS ON FILE
JACLYN CARBELLANO                       ADDRESS ON FILE
JACLYN DEROCHEA                         ADDRESS ON FILE
JACLYN EVANS                            ADDRESS ON FILE
JACLYN FORD                             ADDRESS ON FILE
JACLYN FREEMAN                          ADDRESS ON FILE
JACLYN FUTRELL                          ADDRESS ON FILE
JACLYN GARVIN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 825 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1050 of 2235

Claim Name                          Address Information
JACLYN GOODRICH                     ADDRESS ON FILE
JACLYN GREENE                       ADDRESS ON FILE
JACLYN LISCHAK                      ADDRESS ON FILE
JACLYN MONSURE                      ADDRESS ON FILE
JACLYN PIERCE                       ADDRESS ON FILE
JACLYN SCOTT                        ADDRESS ON FILE
JACLYN SIROIS                       ADDRESS ON FILE
JACLYN SMITH                        ADDRESS ON FILE
JACLYN SPAIN                        ADDRESS ON FILE
JACLYN VALENTIN                     ADDRESS ON FILE
JACLYN VIGO                         ADDRESS ON FILE
JACOB ABRAHAM                       ADDRESS ON FILE
JACOB ADAMS                         ADDRESS ON FILE
JACOB ADAMS                         ADDRESS ON FILE
JACOB ADAMS                         ADDRESS ON FILE
JACOB ADCOCK                        ADDRESS ON FILE
JACOB ADCOCK                        ADDRESS ON FILE
JACOB AKLEY                         ADDRESS ON FILE
JACOB ALBERS                        ADDRESS ON FILE
JACOB ALBRIGHT                      ADDRESS ON FILE
JACOB ALDERMAN                      ADDRESS ON FILE
JACOB ALLEN                         ADDRESS ON FILE
JACOB ANDREWS                       ADDRESS ON FILE
JACOB ARNETT                        ADDRESS ON FILE
JACOB ATCHESON                      ADDRESS ON FILE
JACOB AYERS                         ADDRESS ON FILE
JACOB BAILEY                        ADDRESS ON FILE
JACOB BAKER                         ADDRESS ON FILE
JACOB BAKER-PARNELL                 ADDRESS ON FILE
JACOB BALDWIN                       ADDRESS ON FILE
JACOB BANAS                         ADDRESS ON FILE
JACOB BAREFOOT                      ADDRESS ON FILE
JACOB BARKER                        ADDRESS ON FILE
JACOB BARLOW                        ADDRESS ON FILE
JACOB BARNES                        ADDRESS ON FILE
JACOB BARNETT                       ADDRESS ON FILE
JACOB BARNEY                        ADDRESS ON FILE
JACOB BECKER                        ADDRESS ON FILE
JACOB BEHLING                       ADDRESS ON FILE
JACOB BELILES                       ADDRESS ON FILE
JACOB BENJAMIN                      ADDRESS ON FILE
JACOB BENNETT                       ADDRESS ON FILE
JACOB BERGER                        ADDRESS ON FILE
JACOB BERNAL                        ADDRESS ON FILE
JACOB BEST                          ADDRESS ON FILE
JACOB BETHUNE                       ADDRESS ON FILE
JACOB BJORBEKK                      ADDRESS ON FILE
JACOB BLUME                         ADDRESS ON FILE
JACOB BONADIO                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 826 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 1051 of 2235

Claim Name                      Address Information
JACOB BONDI                     ADDRESS ON FILE
JACOB BOTTS                     ADDRESS ON FILE
JACOB BOURKE                    ADDRESS ON FILE
JACOB BOWERS                    ADDRESS ON FILE
JACOB BOYCE                     ADDRESS ON FILE
JACOB BRAY                      ADDRESS ON FILE
JACOB BRENNEMAN                 ADDRESS ON FILE
JACOB BRIDGES                   ADDRESS ON FILE
JACOB BRIGGS                    ADDRESS ON FILE
JACOB BROMLEY                   ADDRESS ON FILE
JACOB BROOKS                    ADDRESS ON FILE
JACOB BROWNING                  ADDRESS ON FILE
JACOB BRUCE                     ADDRESS ON FILE
JACOB BUDDE                     ADDRESS ON FILE
JACOB BURKE                     ADDRESS ON FILE
JACOB BURNETTE                  ADDRESS ON FILE
JACOB BURSKI                    ADDRESS ON FILE
JACOB BUTZ                      ADDRESS ON FILE
JACOB CALDWELL                  ADDRESS ON FILE
JACOB CALDWELL                  ADDRESS ON FILE
JACOB CALES                     ADDRESS ON FILE
JACOB CARR                      ADDRESS ON FILE
JACOB CARVER                    ADDRESS ON FILE
JACOB CASWELL                   ADDRESS ON FILE
JACOB CHAPMAN                   ADDRESS ON FILE
JACOB CHASSE                    ADDRESS ON FILE
JACOB CHATEAU                   ADDRESS ON FILE
JACOB CHERRY                    ADDRESS ON FILE
JACOB CICCONE                   ADDRESS ON FILE
JACOB CLABAUGH                  ADDRESS ON FILE
JACOB CLARK                     ADDRESS ON FILE
JACOB CLOER                     ADDRESS ON FILE
JACOB COFFMAN                   ADDRESS ON FILE
JACOB COLE                      ADDRESS ON FILE
JACOB COLE                      ADDRESS ON FILE
JACOB COLLINGS                  ADDRESS ON FILE
JACOB COLLINS                   ADDRESS ON FILE
JACOB COLLINS                   ADDRESS ON FILE
JACOB COLLINS                   ADDRESS ON FILE
JACOB CONDRY                    ADDRESS ON FILE
JACOB COOL                      ADDRESS ON FILE
JACOB COOPER                    ADDRESS ON FILE
JACOB COSTINE                   ADDRESS ON FILE
JACOB COX                       ADDRESS ON FILE
JACOB CRANE                     ADDRESS ON FILE
JACOB CREVISTON                 ADDRESS ON FILE
JACOB CRISMAN                   ADDRESS ON FILE
JACOB CROUCH                    ADDRESS ON FILE
JACOB CROW                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 827 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1052 of 2235

Claim Name                         Address Information
JACOB CRUMLEY                      ADDRESS ON FILE
JACOB CRUZ                         ADDRESS ON FILE
JACOB CUFFIE                       ADDRESS ON FILE
JACOB CURNOW                       ADDRESS ON FILE
JACOB CURTIS                       ADDRESS ON FILE
JACOB DAMMANN                      ADDRESS ON FILE
JACOB DAVIS                        ADDRESS ON FILE
JACOB DAVIS                        ADDRESS ON FILE
JACOB DEAN                         ADDRESS ON FILE
JACOB DEJARNETTE                   ADDRESS ON FILE
JACOB DELCLOS                      ADDRESS ON FILE
JACOB DENNIS                       ADDRESS ON FILE
JACOB DENT                         ADDRESS ON FILE
JACOB DERBY                        ADDRESS ON FILE
JACOB DILL                         ADDRESS ON FILE
JACOB DOIEL                        ADDRESS ON FILE
JACOB DOMBEK                       ADDRESS ON FILE
JACOB DOOLAN                       ADDRESS ON FILE
JACOB DORSEY                       ADDRESS ON FILE
JACOB DORSEY                       ADDRESS ON FILE
JACOB DORTON                       ADDRESS ON FILE
JACOB DOSHER                       ADDRESS ON FILE
JACOB DOUGHTY                      ADDRESS ON FILE
JACOB DUBY                         ADDRESS ON FILE
JACOB DURANT                       ADDRESS ON FILE
JACOB DUVALL                       ADDRESS ON FILE
JACOB EARL                         ADDRESS ON FILE
JACOB EAST                         ADDRESS ON FILE
JACOB EATON                        ADDRESS ON FILE
JACOB EDMOND                       ADDRESS ON FILE
JACOB ELIEFF                       ADDRESS ON FILE
JACOB ELLIS                        ADDRESS ON FILE
JACOB ELLIS                        ADDRESS ON FILE
JACOB ELLIS                        ADDRESS ON FILE
JACOB EMEZUA                       ADDRESS ON FILE
JACOB ENOS                         ADDRESS ON FILE
JACOB ERDMANN                      ADDRESS ON FILE
JACOB ESPARZA-PETERSON             ADDRESS ON FILE
JACOB EUGSTER                      ADDRESS ON FILE
JACOB FERRARO                      ADDRESS ON FILE
JACOB FIELDS                       ADDRESS ON FILE
JACOB FITZGERALD                   ADDRESS ON FILE
JACOB FLANNERY                     ADDRESS ON FILE
JACOB FOLCHERT                     ADDRESS ON FILE
JACOB FORTIER                      ADDRESS ON FILE
JACOB FOWLER                       ADDRESS ON FILE
JACOB FRANCIS                      ADDRESS ON FILE
JACOB FRANCIS                      ADDRESS ON FILE
JACOB FREDERICK                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 828 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1053 of 2235

Claim Name                         Address Information
JACOB FREDERICK                    ADDRESS ON FILE
JACOB FREDERICKS                   ADDRESS ON FILE
JACOB FRITZ                        ADDRESS ON FILE
JACOB FYALL                        ADDRESS ON FILE
JACOB GAINES                       ADDRESS ON FILE
JACOB GALLOWAY                     ADDRESS ON FILE
JACOB GARCIA                       ADDRESS ON FILE
JACOB GARRISON                     ADDRESS ON FILE
JACOB GERSBACHER                   ADDRESS ON FILE
JACOB GETTMAN                      ADDRESS ON FILE
JACOB GILL                         ADDRESS ON FILE
JACOB GLASFORD                     ADDRESS ON FILE
JACOB GNOLFO                       ADDRESS ON FILE
JACOB GONZALEZ                     ADDRESS ON FILE
JACOB GORDON                       ADDRESS ON FILE
JACOB GORNTO                       ADDRESS ON FILE
JACOB GOTTLIEB                     ADDRESS ON FILE
JACOB GRAHAM                       ADDRESS ON FILE
JACOB GRAHAM                       ADDRESS ON FILE
JACOB GRAHLING                     ADDRESS ON FILE
JACOB GRANT                        ADDRESS ON FILE
JACOB GRIM                         ADDRESS ON FILE
JACOB GROGER                       ADDRESS ON FILE
JACOB GROMOLL                      ADDRESS ON FILE
JACOB GRUBBS                       ADDRESS ON FILE
JACOB HAGLUND                      ADDRESS ON FILE
JACOB HALL                         ADDRESS ON FILE
JACOB HANSCOM                      ADDRESS ON FILE
JACOB HARLAND                      ADDRESS ON FILE
JACOB HARRIS                       ADDRESS ON FILE
JACOB HATTEN                       ADDRESS ON FILE
JACOB HAWKINS                      ADDRESS ON FILE
JACOB HAYES                        ADDRESS ON FILE
JACOB HAYES                        ADDRESS ON FILE
JACOB HECK                         ADDRESS ON FILE
JACOB HEDRICK                      ADDRESS ON FILE
JACOB HEDTKE                       ADDRESS ON FILE
JACOB HELFRICH                     ADDRESS ON FILE
JACOB HENRY                        ADDRESS ON FILE
JACOB HENRY                        ADDRESS ON FILE
JACOB HENRY                        ADDRESS ON FILE
JACOB HEYER                        ADDRESS ON FILE
JACOB HIGGINBOTHAM                 ADDRESS ON FILE
JACOB HIGGS                        ADDRESS ON FILE
JACOB HILLARD                      ADDRESS ON FILE
JACOB HILLS                        ADDRESS ON FILE
JACOB HINMAN                       ADDRESS ON FILE
JACOB HINNENKAMP                   ADDRESS ON FILE
JACOB HINOJOSA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 829 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1054 of 2235

Claim Name                          Address Information
JACOB HOLLANDSWORTH                 ADDRESS ON FILE
JACOB HORTON                        ADDRESS ON FILE
JACOB HUBBARD                       ADDRESS ON FILE
JACOB HUFF                          ADDRESS ON FILE
JACOB HUSTEDDE                      ADDRESS ON FILE
JACOB HUTTER                        ADDRESS ON FILE
JACOB IAVARONE                      ADDRESS ON FILE
JACOB IDENO                         ADDRESS ON FILE
JACOB ILES                          ADDRESS ON FILE
JACOB IRBY                          ADDRESS ON FILE
JACOB IVERSON                       ADDRESS ON FILE
JACOB JOHNSON                       ADDRESS ON FILE
JACOB JOHNSON                       ADDRESS ON FILE
JACOB JONES                         ADDRESS ON FILE
JACOB JONES                         ADDRESS ON FILE
JACOB KAYSER                        ADDRESS ON FILE
JACOB KEECH                         ADDRESS ON FILE
JACOB KENDRICK                      ADDRESS ON FILE
JACOB KENNEDY                       ADDRESS ON FILE
JACOB KENNEDY                       ADDRESS ON FILE
JACOB KENNEY                        ADDRESS ON FILE
JACOB KENYON                        ADDRESS ON FILE
JACOB KESTER                        ADDRESS ON FILE
JACOB KING                          ADDRESS ON FILE
JACOB KING                          ADDRESS ON FILE
JACOB KIRK                          ADDRESS ON FILE
JACOB KNOEDL                        ADDRESS ON FILE
JACOB KNOTT                         ADDRESS ON FILE
JACOB KRAMER                        ADDRESS ON FILE
JACOB KRELL                         ADDRESS ON FILE
JACOB LAMB                          ADDRESS ON FILE
JACOB LANCASTER                     ADDRESS ON FILE
JACOB LANOUX                        ADDRESS ON FILE
JACOB LAPERLE                       ADDRESS ON FILE
JACOB LEWIS                         ADDRESS ON FILE
JACOB LEWIS                         ADDRESS ON FILE
JACOB LIGHTNER                      ADDRESS ON FILE
JACOB LITTLE                        ADDRESS ON FILE
JACOB LOGAN                         ADDRESS ON FILE
JACOB LORANCE                       ADDRESS ON FILE
JACOB LUNSFORD                      ADDRESS ON FILE
JACOB LUSBY                         ADDRESS ON FILE
JACOB LYONS                         ADDRESS ON FILE
JACOB MACENTEE                      ADDRESS ON FILE
JACOB MAHAN                         ADDRESS ON FILE
JACOB MAKINS                        ADDRESS ON FILE
JACOB MANNING                       ADDRESS ON FILE
JACOB MARIN-MOODY                   ADDRESS ON FILE
JACOB MARTHONE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 830 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1055 of 2235

Claim Name                       Address Information
JACOB MARTIN                     ADDRESS ON FILE
JACOB MARTIN                     ADDRESS ON FILE
JACOB MCCAULEY                   ADDRESS ON FILE
JACOB MCCLOUD                    ADDRESS ON FILE
JACOB MCINTYRE                   ADDRESS ON FILE
JACOB MCNEILLY                   ADDRESS ON FILE
JACOB MCSHANE                    ADDRESS ON FILE
JACOB MELLEY                     ADDRESS ON FILE
JACOB MENEFEE                    ADDRESS ON FILE
JACOB MERCER                     ADDRESS ON FILE
JACOB MEYERS                     ADDRESS ON FILE
JACOB MILLER                     ADDRESS ON FILE
JACOB MONTOYA                    ADDRESS ON FILE
JACOB MORGAN                     ADDRESS ON FILE
JACOB MORPHEW                    ADDRESS ON FILE
JACOB MORROW                     ADDRESS ON FILE
JACOB MOUDEN                     ADDRESS ON FILE
JACOB MULLER                     ADDRESS ON FILE
JACOB MULLINS                    ADDRESS ON FILE
JACOB MURPHY                     ADDRESS ON FILE
JACOB MYDLO                      ADDRESS ON FILE
JACOB NIX                        ADDRESS ON FILE
JACOB NOBLE                      ADDRESS ON FILE
JACOB NODINE                     ADDRESS ON FILE
JACOB ODOM                       ADDRESS ON FILE
JACOB ONEILL                     ADDRESS ON FILE
JACOB ORLOW                      ADDRESS ON FILE
JACOB OSTROWSKI                  ADDRESS ON FILE
JACOB PALMER                     ADDRESS ON FILE
JACOB PHILLIPS                   ADDRESS ON FILE
JACOB PICCININO                  ADDRESS ON FILE
JACOB PICKETT                    ADDRESS ON FILE
JACOB PICKLE                     ADDRESS ON FILE
JACOB PINSON                     ADDRESS ON FILE
JACOB PLANK                      ADDRESS ON FILE
JACOB PLATT                      ADDRESS ON FILE
JACOB POHLMAN                    ADDRESS ON FILE
JACOB PORTER                     ADDRESS ON FILE
JACOB POWELL                     ADDRESS ON FILE
JACOB RACKLEY                    ADDRESS ON FILE
JACOB RAIKES                     ADDRESS ON FILE
JACOB REED                       ADDRESS ON FILE
JACOB REEVES                     ADDRESS ON FILE
JACOB REITZEL                    ADDRESS ON FILE
JACOB REYNOLDS                   ADDRESS ON FILE
JACOB RHINE                      ADDRESS ON FILE
JACOB RICHARDSON                 ADDRESS ON FILE
JACOB RICKMAN                    ADDRESS ON FILE
JACOB ROBBINS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 831 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1056 of 2235

Claim Name                          Address Information
JACOB ROBERTS                       ADDRESS ON FILE
JACOB ROBERTSON                     ADDRESS ON FILE
JACOB ROBINSON                      ADDRESS ON FILE
JACOB ROLLINS-YOUNG                 ADDRESS ON FILE
JACOB ROYSDON                       ADDRESS ON FILE
JACOB ROZMAJZL                      ADDRESS ON FILE
JACOB RUFIN                         ADDRESS ON FILE
JACOB RUIZ                          ADDRESS ON FILE
JACOB RUSSELL                       ADDRESS ON FILE
JACOB RUSSELL                       ADDRESS ON FILE
JACOB RUSSELL                       ADDRESS ON FILE
JACOB SAGEDAL                       ADDRESS ON FILE
JACOB SAMI                          ADDRESS ON FILE
JACOB SANDERS                       ADDRESS ON FILE
JACOB SANDERS                       ADDRESS ON FILE
JACOB SANTELLANA                    ADDRESS ON FILE
JACOB SCHIFF                        ADDRESS ON FILE
JACOB SCHOENBERG                    ADDRESS ON FILE
JACOB SCHUBERT                      ADDRESS ON FILE
JACOB SCOTT                         ADDRESS ON FILE
JACOB SCOTT                         ADDRESS ON FILE
JACOB SENSENIG                      ADDRESS ON FILE
JACOB SEWELL                        ADDRESS ON FILE
JACOB SHAR                          ADDRESS ON FILE
JACOB SHELLINGTON                   ADDRESS ON FILE
JACOB SHEPHERD                      ADDRESS ON FILE
JACOB SHINER                        ADDRESS ON FILE
JACOB SHOUN                         ADDRESS ON FILE
JACOB SHRIVER                       ADDRESS ON FILE
JACOB SHRIVER                       ADDRESS ON FILE
JACOB SICKMEYER                     ADDRESS ON FILE
JACOB SIMON                         ADDRESS ON FILE
JACOB SININGER                      ADDRESS ON FILE
JACOB SLOAN                         ADDRESS ON FILE
JACOB SMITH                         ADDRESS ON FILE
JACOB SNYDER                        ADDRESS ON FILE
JACOB SOWARDS                       ADDRESS ON FILE
JACOB SPENCE                        ADDRESS ON FILE
JACOB SPIERS                        ADDRESS ON FILE
JACOB STARNES                       ADDRESS ON FILE
JACOB STAUBER                       ADDRESS ON FILE
JACOB STEVENS                       ADDRESS ON FILE
JACOB STOLZ                         ADDRESS ON FILE
JACOB STRAUB                        ADDRESS ON FILE
JACOB SUTORUS                       ADDRESS ON FILE
JACOB SWAYNEY                       ADDRESS ON FILE
JACOB TESTAMENT                     ADDRESS ON FILE
JACOB THACKER                       ADDRESS ON FILE
JACOB THOMAS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 832 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1057 of 2235

Claim Name                       Address Information
JACOB TILTON                     ADDRESS ON FILE
JACOB TOOMEY                     ADDRESS ON FILE
JACOB TORBERT                    ADDRESS ON FILE
JACOB TRATE                      ADDRESS ON FILE
JACOB TURNER                     ADDRESS ON FILE
JACOB ULMO                       ADDRESS ON FILE
JACOB UTTERBACK                  ADDRESS ON FILE
JACOB WAGONER                    ADDRESS ON FILE
JACOB WALDEN                     ADDRESS ON FILE
JACOB WALKER                     ADDRESS ON FILE
JACOB WALKER                     ADDRESS ON FILE
JACOB WALKER                     ADDRESS ON FILE
JACOB WARD                       ADDRESS ON FILE
JACOB WARDEN                     ADDRESS ON FILE
JACOB WEBB                       ADDRESS ON FILE
JACOB WEEKS                      ADDRESS ON FILE
JACOB WEINSHANK                  ADDRESS ON FILE
JACOB WHITE                      ADDRESS ON FILE
JACOB WHITTEN                    ADDRESS ON FILE
JACOB WIDMANN                    ADDRESS ON FILE
JACOB WILKINS                    ADDRESS ON FILE
JACOB WILLIAMS                   ADDRESS ON FILE
JACOB WILLIAMSON                 ADDRESS ON FILE
JACOB WILLIMAN                   ADDRESS ON FILE
JACOB WILSON                     ADDRESS ON FILE
JACOB WILSON                     ADDRESS ON FILE
JACOB WISSINGER                  ADDRESS ON FILE
JACOB WOGAN                      ADDRESS ON FILE
JACOB WOODFILL                   ADDRESS ON FILE
JACOB WORKMAN                    ADDRESS ON FILE
JACOB WRIGHT                     ADDRESS ON FILE
JACOB WYATT                      ADDRESS ON FILE
JACOB YODER                      ADDRESS ON FILE
JACOB YOUNG                      ADDRESS ON FILE
JACOB YOWELL                     ADDRESS ON FILE
JACOB ZINNO                      ADDRESS ON FILE
JACOBE HOGGLE                    ADDRESS ON FILE
JACOBI PENNYMON                  ADDRESS ON FILE
JACOBIE POTLOW                   ADDRESS ON FILE
JACOBY BROWNING                  ADDRESS ON FILE
JACOBY BRUCE                     ADDRESS ON FILE
JACOBY FELICIANO                 ADDRESS ON FILE
JACOBY SCOTT                     ADDRESS ON FILE
JACODA JONES                     ADDRESS ON FILE
JACOLBY MIXON                    ADDRESS ON FILE
JACOLBY RANKIN                   ADDRESS ON FILE
JACOLBY SMITH                    ADDRESS ON FILE
JACOREY ELLISON                  ADDRESS ON FILE
JACOREY HARPER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 833 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1058 of 2235

Claim Name                            Address Information
JACORI JOHNSON                        ADDRESS ON FILE
JACOTTIS MITCHELL-STEPHENS            ADDRESS ON FILE
JACQECIA STEWART                      ADDRESS ON FILE
JACQELYN TIPTON                       ADDRESS ON FILE
JACQERE TEDDER                        ADDRESS ON FILE
JACQUAN JONES                         ADDRESS ON FILE
JACQUAVD SIMMONS                      ADDRESS ON FILE
JACQUAWN ARLINE                       ADDRESS ON FILE
JACQUAY HOWARD                        ADDRESS ON FILE
JACQUE DURR                           ADDRESS ON FILE
JACQUELIN GRANO                       ADDRESS ON FILE
JACQUELIN GRANT                       ADDRESS ON FILE
JACQUELIN PAUL                        ADDRESS ON FILE
JACQUELINE AGUILERA                   ADDRESS ON FILE
JACQUELINE ALBONDANTE                 ADDRESS ON FILE
JACQUELINE ARQUIS                     ADDRESS ON FILE
JACQUELINE BAILEY                     ADDRESS ON FILE
JACQUELINE BAIN                       ADDRESS ON FILE
JACQUELINE BALL                       ADDRESS ON FILE
JACQUELINE BATTLE                     ADDRESS ON FILE
JACQUELINE BEAUCHAMP                  ADDRESS ON FILE
JACQUELINE BERRY                      ADDRESS ON FILE
JACQUELINE BILLY                      ADDRESS ON FILE
JACQUELINE BLANCO                     ADDRESS ON FILE
JACQUELINE BLAND                      ADDRESS ON FILE
JACQUELINE BLEAM                      ADDRESS ON FILE
JACQUELINE BROWN                      ADDRESS ON FILE
JACQUELINE CANNAN                     ADDRESS ON FILE
JACQUELINE CHANDLER                   ADDRESS ON FILE
JACQUELINE CLARK                      ADDRESS ON FILE
JACQUELINE COULTER                    ADDRESS ON FILE
JACQUELINE DANIELS                    ADDRESS ON FILE
JACQUELINE EGLETON                    ADDRESS ON FILE
JACQUELINE FERREIRA                   ADDRESS ON FILE
JACQUELINE FITZPATRICK                ADDRESS ON FILE
JACQUELINE FLEMING                    ADDRESS ON FILE
JACQUELINE FRAME                      ADDRESS ON FILE
JACQUELINE GALLAHAN                   ADDRESS ON FILE
JACQUELINE GALLOWAY                   ADDRESS ON FILE
JACQUELINE GARCIA                     ADDRESS ON FILE
JACQUELINE GRAHAM                     ADDRESS ON FILE
JACQUELINE HARRIS BARTLETT            ADDRESS ON FILE
JACQUELINE HIGGINBOTHAM               ADDRESS ON FILE
JACQUELINE HINDMAN                    ADDRESS ON FILE
JACQUELINE HOLT                       ADDRESS ON FILE
JACQUELINE HUEMME                     ADDRESS ON FILE
JACQUELINE JOHNSON                    ADDRESS ON FILE
JACQUELINE JOY                        ADDRESS ON FILE
JACQUELINE KILMER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 834 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1059 of 2235

Claim Name                            Address Information
JACQUELINE KING                       ADDRESS ON FILE
JACQUELINE L KING                     ADDRESS ON FILE
JACQUELINE LACKEY                     ADDRESS ON FILE
JACQUELINE LITTLE                     ADDRESS ON FILE
JACQUELINE LUCAS                      ADDRESS ON FILE
JACQUELINE MACK                       ADDRESS ON FILE
JACQUELINE MANUEL                     ADDRESS ON FILE
JACQUELINE MARTINEZ                   ADDRESS ON FILE
JACQUELINE MCCULLON                   ADDRESS ON FILE
JACQUELINE MCGUIRE                    ADDRESS ON FILE
JACQUELINE MCNALLY                    ADDRESS ON FILE
JACQUELINE MELLORS                    ADDRESS ON FILE
JACQUELINE MENDEZ                     ADDRESS ON FILE
JACQUELINE MORTON                     ADDRESS ON FILE
JACQUELINE P SMITH                    ADDRESS ON FILE
JACQUELINE POWELL                     ADDRESS ON FILE
JACQUELINE PRICE                      ADDRESS ON FILE
JACQUELINE PRUDENCIO                  ADDRESS ON FILE
JACQUELINE RABE                       ADDRESS ON FILE
JACQUELINE REINHART                   ADDRESS ON FILE
JACQUELINE REYNOLDS                   ADDRESS ON FILE
JACQUELINE RIVERA                     ADDRESS ON FILE
JACQUELINE ROBINSON                   ADDRESS ON FILE
JACQUELINE ROLAND                     ADDRESS ON FILE
JACQUELINE ROUNDTREE                  ADDRESS ON FILE
JACQUELINE ROWLETTE                   ADDRESS ON FILE
JACQUELINE SANTAGATA                  ADDRESS ON FILE
JACQUELINE SANTOS                     ADDRESS ON FILE
JACQUELINE SAYLOR                     ADDRESS ON FILE
JACQUELINE SCHNEIDER                  ADDRESS ON FILE
JACQUELINE SILVA                      ADDRESS ON FILE
JACQUELINE SINGLES                    ADDRESS ON FILE
JACQUELINE SKILLEN                    ADDRESS ON FILE
JACQUELINE SLOUGH                     ADDRESS ON FILE
JACQUELINE STANKO                     ADDRESS ON FILE
JACQUELINE STARKS                     ADDRESS ON FILE
JACQUELINE STEVENS                    ADDRESS ON FILE
JACQUELINE TANKERSLEY                 ADDRESS ON FILE
JACQUELINE TOLSTONOG                  ADDRESS ON FILE
JACQUELINE TOMLINS                    ADDRESS ON FILE
JACQUELINE WADE                       ADDRESS ON FILE
JACQUELINE WALKER                     ADDRESS ON FILE
JACQUELINE WELLS                      ADDRESS ON FILE
JACQUELINE WHITE                      ADDRESS ON FILE
JACQUELINE WILLIAMS                   ADDRESS ON FILE
JACQUELINE WOLF                       ADDRESS ON FILE
JACQUELINE WOODS                      ADDRESS ON FILE
JACQUELINE YURASITS                   ADDRESS ON FILE
JACQUELL HILL                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 835 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1060 of 2235

Claim Name                           Address Information
JACQUELLINE ROPER                    ADDRESS ON FILE
JACQUELYN ANDERSON                   ADDRESS ON FILE
JACQUELYN ANDERSON                   ADDRESS ON FILE
JACQUELYN BREWER                     ADDRESS ON FILE
JACQUELYN BUNDY                      ADDRESS ON FILE
JACQUELYN CANTRELL                   ADDRESS ON FILE
JACQUELYN COOK                       ADDRESS ON FILE
JACQUELYN CORCORAN                   ADDRESS ON FILE
JACQUELYN CURTRIGHT                  ADDRESS ON FILE
JACQUELYN DEBOARD                    ADDRESS ON FILE
JACQUELYN GOINS                      ADDRESS ON FILE
JACQUELYN HINRICHS                   ADDRESS ON FILE
JACQUELYN JONES                      ADDRESS ON FILE
JACQUELYN JOOSSE                     ADDRESS ON FILE
JACQUELYN KROON                      ADDRESS ON FILE
JACQUELYN MEENACH                    ADDRESS ON FILE
JACQUELYN MOORE                      ADDRESS ON FILE
JACQUELYN RAY                        ADDRESS ON FILE
JACQUELYN REED                       ADDRESS ON FILE
JACQUELYN SIEGLER                    ADDRESS ON FILE
JACQUELYN THOMASSON                  ADDRESS ON FILE
JACQUELYN WARD                       ADDRESS ON FILE
JACQUELYNE JORDAN                    ADDRESS ON FILE
JACQUELYNN CARPENTER                 ADDRESS ON FILE
JACQUELYNN CASTILLO                  ADDRESS ON FILE
JACQUELYNN COLLINS                   ADDRESS ON FILE
JACQUELYNN MISHLER                   ADDRESS ON FILE
JACQUES BAKER                        ADDRESS ON FILE
JACQUES CLARK                        ADDRESS ON FILE
JACQUES FOURNIER                     ADDRESS ON FILE
JACQUES JEAN                         ADDRESS ON FILE
JACQUES LANG                         ADDRESS ON FILE
JACQUES PHILIPPE                     ADDRESS ON FILE
JACQUES REMODELING GENERAL           DBA JACQUES REMODELING GENERAL REPAIR 1143 PROSPECT STREET SOMERSET MA 02726
JACQUES ROBINSON                     ADDRESS ON FILE
JACQUESA BATTLE                      ADDRESS ON FILE
JACQUEST RUDOLPH                     ADDRESS ON FILE
JACQUETTA WILLIAMS                   ADDRESS ON FILE
JACQUEZ FORD                         ADDRESS ON FILE
JACQUEZ STALLWORTH                   ADDRESS ON FILE
JACQUI ALDRIDGE                      ADDRESS ON FILE
JACQUI METZNER                       ADDRESS ON FILE
JACQUILLA PEGUESE                    ADDRESS ON FILE
JACQUIS WILLIAMS                     ADDRESS ON FILE
JACQULYN MORALES                     ADDRESS ON FILE
JACQULYN RICHARDSON                  ADDRESS ON FILE
JACY MARX                            ADDRESS ON FILE
JACY PATZIUS                         ADDRESS ON FILE
JADA ADAMS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 836 OF 2008
                                          RUBY TUESDAY
                 Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 1061 of 2235

Claim Name                      Address Information
JADA ANDERSON                   ADDRESS ON FILE
JADA BAKER                      ADDRESS ON FILE
JADA BELL                       ADDRESS ON FILE
JADA BONDS                      ADDRESS ON FILE
JADA BROWN                      ADDRESS ON FILE
JADA CAPERS                     ADDRESS ON FILE
JADA CHILDS                     ADDRESS ON FILE
JADA CLAY                       ADDRESS ON FILE
JADA COCHRAN                    ADDRESS ON FILE
JADA DANIEL                     ADDRESS ON FILE
JADA DANIELS                    ADDRESS ON FILE
JADA FISHER                     ADDRESS ON FILE
JADA FOUCH                      ADDRESS ON FILE
JADA FUTRELL                    ADDRESS ON FILE
JADA GENTLE                     ADDRESS ON FILE
JADA GLOVER                     ADDRESS ON FILE
JADA GRIFFIN                    ADDRESS ON FILE
JADA HOLCOMB                    ADDRESS ON FILE
JADA JEFFERSON                  ADDRESS ON FILE
JADA JOHNSON                    ADDRESS ON FILE
JADA JONES                      ADDRESS ON FILE
JADA JONES                      ADDRESS ON FILE
JADA LARK                       ADDRESS ON FILE
JADA LAVALLAIS                  ADDRESS ON FILE
JADA LITTERAL                   ADDRESS ON FILE
JADA LOCKHART                   ADDRESS ON FILE
JADA MALLORY                    ADDRESS ON FILE
JADA MCCROSKEY                  ADDRESS ON FILE
JADA MELTON                     ADDRESS ON FILE
JADA NOVIA                      ADDRESS ON FILE
JADA PACE                       ADDRESS ON FILE
JADA PERRY                      ADDRESS ON FILE
JADA POSEY                      ADDRESS ON FILE
JADA SANDERS                    ADDRESS ON FILE
JADA SCOTT                      ADDRESS ON FILE
JADA SENESE                     ADDRESS ON FILE
JADA SHEALEY                    ADDRESS ON FILE
JADA TAYLOR                     ADDRESS ON FILE
JADA TRAVIS                     ADDRESS ON FILE
JADA TREMAOLO                   ADDRESS ON FILE
JADA VANDEVER                   ADDRESS ON FILE
JADA WALKER                     ADDRESS ON FILE
JADA WARD                       ADDRESS ON FILE
JADA WILLIAMS                   ADDRESS ON FILE
JADA WILLIAMS                   ADDRESS ON FILE
JADA WILLIAMS                   ADDRESS ON FILE
JADA WOLF                       ADDRESS ON FILE
JADA WOODALL                    ADDRESS ON FILE
JADA WRIGHT                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 837 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1062 of 2235

Claim Name                        Address Information
JADA ZIMMERMAN                    ADDRESS ON FILE
JADAH ERRINGTON                   ADDRESS ON FILE
JADAN HARVEY                      ADDRESS ON FILE
JADAN LOCKLEAR                    ADDRESS ON FILE
JADARIEN HORNE                    ADDRESS ON FILE
JADARIUS MCKINNEY                 ADDRESS ON FILE
JADDA ROMINES                     ADDRESS ON FILE
JADE BATTS                        ADDRESS ON FILE
JADE BELANGER                     ADDRESS ON FILE
JADE BERLUSCONI                   ADDRESS ON FILE
JADE BIRGIOTTA                    ADDRESS ON FILE
JADE BOONE                        ADDRESS ON FILE
JADE BRANCH                       ADDRESS ON FILE
JADE BROWN                        ADDRESS ON FILE
JADE BURNAM                       ADDRESS ON FILE
JADE BUTLER                       ADDRESS ON FILE
JADE CANAK                        ADDRESS ON FILE
JADE CAUDILL                      ADDRESS ON FILE
JADE CLARK                        ADDRESS ON FILE
JADE CLARK                        ADDRESS ON FILE
JADE CONN                         ADDRESS ON FILE
JADE COUNCE                       ADDRESS ON FILE
JADE DELEON                       ADDRESS ON FILE
JADE DOUCET                       ADDRESS ON FILE
JADE DOW                          ADDRESS ON FILE
JADE DUDA                         ADDRESS ON FILE
JADE DUPREE                       ADDRESS ON FILE
JADE FORCK                        ADDRESS ON FILE
JADE GARCIA                       ADDRESS ON FILE
JADE GIBSON                       ADDRESS ON FILE
JADE GRAY                         ADDRESS ON FILE
JADE GUIDRY                       ADDRESS ON FILE
JADE HALSTENBERG                  ADDRESS ON FILE
JADE HARRIS                       ADDRESS ON FILE
JADE HAWK                         ADDRESS ON FILE
JADE HAWK                         ADDRESS ON FILE
JADE HAYWOOD                      ADDRESS ON FILE
JADE HOLLOWAY                     ADDRESS ON FILE
JADE JOHNSON                      ADDRESS ON FILE
JADE KRUTSINGER                   ADDRESS ON FILE
JADE LINDERMAN                    ADDRESS ON FILE
JADE LUKAS                        ADDRESS ON FILE
JADE MARTIN                       ADDRESS ON FILE
JADE MCCARTER                     ADDRESS ON FILE
JADE MCDANIEL                     ADDRESS ON FILE
JADE MURPHY                       ADDRESS ON FILE
JADE NASON                        ADDRESS ON FILE
JADE OSBORNE                      ADDRESS ON FILE
JADE PURCAREY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 838 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1063 of 2235

Claim Name                        Address Information
JADE R DUDA                       ADDRESS ON FILE
JADE ROBERTS                      ADDRESS ON FILE
JADE ROBINSON                     ADDRESS ON FILE
JADE SINGLETON                    ADDRESS ON FILE
JADE SPENCER                      ADDRESS ON FILE
JADE TALBOT                       ADDRESS ON FILE
JADE TARRANT                      ADDRESS ON FILE
JADE TAYLOR                       ADDRESS ON FILE
JADE THIBODEAUX                   ADDRESS ON FILE
JADE THORNTON                     ADDRESS ON FILE
JADE UNDERWOOD                    ADDRESS ON FILE
JADE WALLACE                      ADDRESS ON FILE
JADE WICKHAM                      ADDRESS ON FILE
JADE WILLIAMS                     ADDRESS ON FILE
JADE WILLIAMSON                   ADDRESS ON FILE
JADE YOUNG                        ADDRESS ON FILE
JADELA STEVENSON                  ADDRESS ON FILE
JADELIN HARRELL                   ADDRESS ON FILE
JADELL SANDERS                    ADDRESS ON FILE
JADELYN CAMPBELL                  ADDRESS ON FILE
JADEN BROWN                       ADDRESS ON FILE
JADEN CROFT                       ADDRESS ON FILE
JADEN GIBSON                      ADDRESS ON FILE
JADEN KIGHT                       ADDRESS ON FILE
JADEN MILLER                      ADDRESS ON FILE
JADEN RICE                        ADDRESS ON FILE
JADEN RUSSELL                     ADDRESS ON FILE
JADEN SHIFFLETTE                  ADDRESS ON FILE
JADEN SISSON                      ADDRESS ON FILE
JADEN TAYLOR                      ADDRESS ON FILE
JADENA BOSTICK                    ADDRESS ON FILE
JADIN VILLA                       ADDRESS ON FILE
JADYN DINAPOLI                    ADDRESS ON FILE
JADYN HALL-GIBSON                 ADDRESS ON FILE
JADYN WALLEN                      ADDRESS ON FILE
JAEBRIEL FRANCIS                  ADDRESS ON FILE
JAEDA HENRIQUEZ                   ADDRESS ON FILE
JAEDEN BEASLEY                    ADDRESS ON FILE
JAEDYN PARKER                     ADDRESS ON FILE
JAELA WILLNER                     ADDRESS ON FILE
JAELEN BROYLES                    ADDRESS ON FILE
JAELIN HUNT                       ADDRESS ON FILE
JAELIN LUDGOOD                    ADDRESS ON FILE
JAELIN WARREN                     ADDRESS ON FILE
JAELYEN HARRISON                  ADDRESS ON FILE
JAELYN MARSHALL                   ADDRESS ON FILE
JAELYN TAYLOR                     ADDRESS ON FILE
JAFASKA LLOYD                     ADDRESS ON FILE
JAFFIA HINES                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 839 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1064 of 2235

Claim Name                            Address Information
JAGGER SHERIDAN                       ADDRESS ON FILE
JAHA CEPHAS                           ADDRESS ON FILE
JAHAAN KEATON                         ADDRESS ON FILE
JAHAD CABBLE                          ADDRESS ON FILE
JAHAD CARTER                          ADDRESS ON FILE
JAHAD MCLEAN                          ADDRESS ON FILE
JAHAIRA JOHNSON                       ADDRESS ON FILE
JAHAIRA LOPEZ                         ADDRESS ON FILE
JAHAIRA RAMOS                         ADDRESS ON FILE
JAHANA FIELDS                         ADDRESS ON FILE
JAHANN CROWL                          ADDRESS ON FILE
JAHANNA FOREMAN                       ADDRESS ON FILE
JAHARIA CHATMAN-JAMES                 ADDRESS ON FILE
JAHBARIE STEWART                      ADDRESS ON FILE
JAHBRIL SIMPSON                       ADDRESS ON FILE
JAHDA MELLONE                         ADDRESS ON FILE
JAHDIEL OYOLA                         ADDRESS ON FILE
JAHDITU VERNON                        ADDRESS ON FILE
JAHENTAH MARTIN                       ADDRESS ON FILE
JAHFEE WRIGHT                         ADDRESS ON FILE
JAHFEEN PARCHMENT                     ADDRESS ON FILE
JAHIN ROKNUZZAMAN                     ADDRESS ON FILE
JAHKEEM LAMBERT                       ADDRESS ON FILE
JAHKELE GOINS                         ADDRESS ON FILE
JAHKURA LEE                           ADDRESS ON FILE
JAHLESE OLIVER                        ADDRESS ON FILE
JAHLIL BROOKS                         ADDRESS ON FILE
JAHLIL GATTIS                         ADDRESS ON FILE
JAHMAL HOLLAND                        ADDRESS ON FILE
JAHMAL TONGE                          ADDRESS ON FILE
JAHMAR COOPER                         ADDRESS ON FILE
JAHMAR DANIELS                        ADDRESS ON FILE
JAHMARI STRICKLAND                    ADDRESS ON FILE
JAHMEEL KHAN-POULSON                  ADDRESS ON FILE
JAHMEEL WATTS                         ADDRESS ON FILE
JAHMEERE MURCHISON                    ADDRESS ON FILE
JAHMELA MORGAN                        ADDRESS ON FILE
JAHMER GLENN                          ADDRESS ON FILE
JAHMIR HAZELL                         ADDRESS ON FILE
JAHNELLE CESVETTE                     ADDRESS ON FILE
JAHNETTE STERLING                     ADDRESS ON FILE
JAHNNA SILVA                          ADDRESS ON FILE
JAHNOBI MARTIN                        ADDRESS ON FILE
JAHNONI HICKERSON                     ADDRESS ON FILE
JAHQUAN STEVENS                       ADDRESS ON FILE
JAHQUEESE HOWARD                      ADDRESS ON FILE
JAHQUELL MCGIRT                       ADDRESS ON FILE
JAHRON BANKS                          ADDRESS ON FILE
JAHRON BROWN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 840 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1065 of 2235

Claim Name                            Address Information
JAHVAR DODSON                         ADDRESS ON FILE
JAHZEL MILLS                          ADDRESS ON FILE
JAHZMIN FRENCH                        ADDRESS ON FILE
JAI WRIGHT                            ADDRESS ON FILE
JAIBYN HULL                           ADDRESS ON FILE
JAID BLY                              ADDRESS ON FILE
JAIDA BELTON                          ADDRESS ON FILE
JAIDA FAISON                          ADDRESS ON FILE
JAIDA HAMES                           ADDRESS ON FILE
JAIDA HAMPTON                         ADDRESS ON FILE
JAIDA JEROME                          ADDRESS ON FILE
JAIDA LEWIS                           ADDRESS ON FILE
JAIDA WHISNANT                        ADDRESS ON FILE
JAIDA WILLIAMS                        ADDRESS ON FILE
JAIDAN WHORTON                        ADDRESS ON FILE
JAIDE THOMPSON                        ADDRESS ON FILE
JAIDEN COFIELD                        ADDRESS ON FILE
JAIDEN FOSTER FOSTER                  ADDRESS ON FILE
JAIDEN GATCHALIAN                     ADDRESS ON FILE
JAIDEN LASTER                         ADDRESS ON FILE
JAIDEN TIMLEY                         ADDRESS ON FILE
JAIDEN WOODSON                        ADDRESS ON FILE
JAIDY PEREZ                           ADDRESS ON FILE
JAIDYN SYKES                          ADDRESS ON FILE
JAIDYN WILLIAMS                       ADDRESS ON FILE
JAIELARON MARSH                       ADDRESS ON FILE
JAIHARRE ASHFORD                      ADDRESS ON FILE
JAIL VENTURA                          ADDRESS ON FILE
JAILA CLARK                           ADDRESS ON FILE
JAILA SAUNDERS                        ADDRESS ON FILE
JAILEE JONES                          ADDRESS ON FILE
JAILENE DELGADO                       ADDRESS ON FILE
JAILENE MONTALVO                      ADDRESS ON FILE
JAILENNE AVELINO                      ADDRESS ON FILE
JAILEY FANNING                        ADDRESS ON FILE
JAILON RUSSELL                        ADDRESS ON FILE
JAILYN MCCLENNY                       ADDRESS ON FILE
JAILYN SCOTT                          ADDRESS ON FILE
JAIMASON HARRIS                       ADDRESS ON FILE
JAIMASON LEIGH HARRIS                 ADDRESS ON FILE
JAIME ADAMS                           ADDRESS ON FILE
JAIME BANDA                           ADDRESS ON FILE
JAIME BLEY                            ADDRESS ON FILE
JAIME BUMGARNER                       ADDRESS ON FILE
JAIME CABALLERO                       ADDRESS ON FILE
JAIME CARABALLO                       ADDRESS ON FILE
JAIME CARROLL                         ADDRESS ON FILE
JAIME CENTENO JR                      ADDRESS ON FILE
JAIME CERVANTES ARIAS                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 841 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1066 of 2235

Claim Name                       Address Information
JAIME CLARK                      ADDRESS ON FILE
JAIME COLLINS                    ADDRESS ON FILE
JAIME COOK                       ADDRESS ON FILE
JAIME DRAPER                     ADDRESS ON FILE
JAIME FIELDS                     ADDRESS ON FILE
JAIME FUENTES                    ADDRESS ON FILE
JAIME GARCIA                     ADDRESS ON FILE
JAIME GARCIA                     ADDRESS ON FILE
JAIME HERNANDEZ                  ADDRESS ON FILE
JAIME HILAIRE                    ADDRESS ON FILE
JAIME JOY                        ADDRESS ON FILE
JAIME LEUTHAUSER                 ADDRESS ON FILE
JAIME LOPEZ                      ADDRESS ON FILE
JAIME MADEWELL                   ADDRESS ON FILE
JAIME MALLERY                    ADDRESS ON FILE
JAIME MORALES                    ADDRESS ON FILE
JAIME MULLINS                    ADDRESS ON FILE
JAIME PERCIVAL                   ADDRESS ON FILE
JAIME POOLE                      ADDRESS ON FILE
JAIME RAD                        ADDRESS ON FILE
JAIME RADALYAC                   ADDRESS ON FILE
JAIME RAMIREZ                    ADDRESS ON FILE
JAIME ROBINSON                   ADDRESS ON FILE
JAIME RODRIGUEZ                  ADDRESS ON FILE
JAIME RODRIGUEZ                  ADDRESS ON FILE
JAIME SANROMAN                   ADDRESS ON FILE
JAIME TINE                       ADDRESS ON FILE
JAIME TONEY                      ADDRESS ON FILE
JAIME VAZQUEZ                    ADDRESS ON FILE
JAIME WAGNER                     ADDRESS ON FILE
JAIME WATERS                     ADDRESS ON FILE
JAIME WILLEMS                    ADDRESS ON FILE
JAIMEE MILLER                    ADDRESS ON FILE
JAIMEE MULLAMPHY                 ADDRESS ON FILE
JAIMEL JOHNSON                   ADDRESS ON FILE
JAIMERE WAYMAN                   ADDRESS ON FILE
JAIMI JOHNSON                    ADDRESS ON FILE
JAIMIE BENJAMIN                  ADDRESS ON FILE
JAIMIE DEJOY                     ADDRESS ON FILE
JAIMIE MERRIMAN                  ADDRESS ON FILE
JAIMIE PALANDRO                  ADDRESS ON FILE
JAIMIE SARAGO                    ADDRESS ON FILE
JAIMIE SEWARD                    ADDRESS ON FILE
JAIMIE SIMON                     ADDRESS ON FILE
JAIMIE TIBBS                     ADDRESS ON FILE
JAIMIE VARGAS                    ADDRESS ON FILE
JAIMYE THOMPSON                  ADDRESS ON FILE
JAIQUAN BROWN                    ADDRESS ON FILE
JAIQUAN GRIFFIN                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 842 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1067 of 2235

Claim Name                            Address Information
JAIR ARAUJO                           ADDRESS ON FILE
JAIR SANCHEZ ESPINOZA                 ADDRESS ON FILE
JAIRICE SHELTON                       ADDRESS ON FILE
JAIRO GOMEZ                           ADDRESS ON FILE
JAIRO ORELLANA                        ADDRESS ON FILE
JAISE FRANCIS                         ADDRESS ON FILE
JAISHA BROWN                          ADDRESS ON FILE
JAISMINE CHATMAN                      ADDRESS ON FILE
JAISON VILLALTA                       ADDRESS ON FILE
JAIVEN HOLMES-POWELL                  ADDRESS ON FILE
JAIYA CROSELL                         ADDRESS ON FILE
JAIYAHNA BRICKHOUSE                   ADDRESS ON FILE
JAJARIA OLMO                          ADDRESS ON FILE
JAJI WATSON                           ADDRESS ON FILE
JAJONE CUFF                           ADDRESS ON FILE
JAJUAN BROADUS                        ADDRESS ON FILE
JAJUAN GAITHER                        ADDRESS ON FILE
JAJUAN HILL                           ADDRESS ON FILE
JAKAILA HOLMES                        ADDRESS ON FILE
JAKARA MCINTOSH                       ADDRESS ON FILE
JAKARE ROUSE-GRANT                    ADDRESS ON FILE
JAKARTA DELANEY                       ADDRESS ON FILE
JAKASHA DANIEL                        ADDRESS ON FILE
JAKATA BURNETT                        ADDRESS ON FILE
JAKAYLA JOHNSON                       ADDRESS ON FILE
JAKAYLA LEGETTE                       ADDRESS ON FILE
JAKAYLA LIGON                         ADDRESS ON FILE
JAKAYLAN JAMES                        ADDRESS ON FILE
JAKE ANTHONY                          ADDRESS ON FILE
JAKE BARON                            ADDRESS ON FILE
JAKE BARTLETT                         ADDRESS ON FILE
JAKE BONANNO                          ADDRESS ON FILE
JAKE BUSH                             ADDRESS ON FILE
JAKE CARINCI                          ADDRESS ON FILE
JAKE COSTELLO                         ADDRESS ON FILE
JAKE DIAZ                             ADDRESS ON FILE
JAKE DUNN                             ADDRESS ON FILE
JAKE FISHER                           ADDRESS ON FILE
JAKE FRIEBOHLE                        ADDRESS ON FILE
JAKE FROST                            ADDRESS ON FILE
JAKE HILSCHER                         ADDRESS ON FILE
JAKE HITCHCOCK                        ADDRESS ON FILE
JAKE JOHNSON                          ADDRESS ON FILE
JAKE MACKAN                           ADDRESS ON FILE
JAKE MOONEYHAM                        ADDRESS ON FILE
JAKE PETTIT                           ADDRESS ON FILE
JAKE PLANTE                           ADDRESS ON FILE
JAKE POESCHEK                         ADDRESS ON FILE
JAKE POKORNY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 843 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1068 of 2235

Claim Name                            Address Information
JAKE REED                             ADDRESS ON FILE
JAKE SMITH                            ADDRESS ON FILE
JAKE STEVENSON                        ADDRESS ON FILE
JAKE UGOLINI                          ADDRESS ON FILE
JAKE YATES                            ADDRESS ON FILE
JAKEB CHRZANOWSKI                     ADDRESS ON FILE
JAKEB KIRBEY                          ADDRESS ON FILE
JAKEB MCNEILL                         ADDRESS ON FILE
JAKEELA GRAMBLING                     ADDRESS ON FILE
JAKELYN NIEBEL                        ADDRESS ON FILE
JAKERA JOHNSON                        ADDRESS ON FILE
JAKERIA HARRIS                        ADDRESS ON FILE
JAKERICA STUCKEY                      ADDRESS ON FILE
JAKETHIA EDWARDS                      ADDRESS ON FILE
JAKIA BATTLE                          ADDRESS ON FILE
JAKIA THOMPSON                        ADDRESS ON FILE
JAKILIA HOLLINGSWORTH                 ADDRESS ON FILE
JAKIM TORSU                           ADDRESS ON FILE
JAKIMA MCDOUGALD                      ADDRESS ON FILE
JAKINDA DAVIS                         ADDRESS ON FILE
JAKIRA YOUNG                          ADDRESS ON FILE
JAKISHA JOHNSON                       ADDRESS ON FILE
JAKLYN MADARAS                        ADDRESS ON FILE
JAKNEKA LOVE                          ADDRESS ON FILE
JAKOB CLEVELAND                       ADDRESS ON FILE
JAKOB CULLEN                          ADDRESS ON FILE
JAKOB DAYWALT                         ADDRESS ON FILE
JAKOB GRABEY                          ADDRESS ON FILE
JAKOB HENNING                         ADDRESS ON FILE
JAKOB JAHN                            ADDRESS ON FILE
JAKOB KELLEY                          ADDRESS ON FILE
JAKOB LAMBERT                         ADDRESS ON FILE
JAKOB MILLER                          ADDRESS ON FILE
JAKOB MOORE                           ADDRESS ON FILE
JAKOBE ADAMS                          ADDRESS ON FILE
JAKOBI MOSS                           ADDRESS ON FILE
JAKOBY BESTER                         ADDRESS ON FILE
JAKORIA NEVELS                        ADDRESS ON FILE
JAKUB ONDRACEK                        ADDRESS ON FILE
JAKYRA WILKINSON                      ADDRESS ON FILE
JALA BURGESS                          ADDRESS ON FILE
JALA YOUNG                            ADDRESS ON FILE
JALACIE LISENBY                       ADDRESS ON FILE
JALAE SIMPSON                         ADDRESS ON FILE
JALAH HAYGOOD                         ADDRESS ON FILE
JALAN DICKERSON                       ADDRESS ON FILE
JALAURA FORD                          ADDRESS ON FILE
JALEAH MOREHEAD                       ADDRESS ON FILE
JALEEA SMITH                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 844 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1069 of 2235

Claim Name                           Address Information
JALEEL HAIRSTON                      ADDRESS ON FILE
JALEEL POPE                          ADDRESS ON FILE
JALEEL RILEY                         ADDRESS ON FILE
JALEEL SHAKIR                        ADDRESS ON FILE
JALEEL SMITH                         ADDRESS ON FILE
JALEEL WAYMAN                        ADDRESS ON FILE
JALEESA CREAMER                      ADDRESS ON FILE
JALEESA HINTON                       ADDRESS ON FILE
JALEESA MARTIN                       ADDRESS ON FILE
JALEESA MCCULLER                     ADDRESS ON FILE
JALEESA MYERS                        ADDRESS ON FILE
JALEESA SAVAGE                       ADDRESS ON FILE
JALEESA TOWNSEND                     ADDRESS ON FILE
JALEESA WILLIAMS                     ADDRESS ON FILE
JALEESA WINSTON                      ADDRESS ON FILE
JALEIGH MATTHEWS                     ADDRESS ON FILE
JALEIL HERRING                       ADDRESS ON FILE
JALEITRA MCGEE                       ADDRESS ON FILE
JALEN BAILEY                         ADDRESS ON FILE
JALEN BIGGS                          ADDRESS ON FILE
JALEN COSLEY                         ADDRESS ON FILE
JALEN CRAWFORD                       ADDRESS ON FILE
JALEN DYSON                          ADDRESS ON FILE
JALEN FERGURSON                      ADDRESS ON FILE
JALEN FOGAN                          ADDRESS ON FILE
JALEN FRENCH                         ADDRESS ON FILE
JALEN GINN                           ADDRESS ON FILE
JALEN GRAHAM-SIMMONS                 ADDRESS ON FILE
JALEN GRANT                          ADDRESS ON FILE
JALEN GROSS                          ADDRESS ON FILE
JALEN HAIRSTON                       ADDRESS ON FILE
JALEN HEARTLEY                       ADDRESS ON FILE
JALEN HOLLIDAY                       ADDRESS ON FILE
JALEN HUDSON                         ADDRESS ON FILE
JALEN IVORY                          ADDRESS ON FILE
JALEN J SCOTT                        ADDRESS ON FILE
JALEN JONES                          ADDRESS ON FILE
JALEN KIRK                           ADDRESS ON FILE
JALEN MILTON                         ADDRESS ON FILE
JALEN NUANEZ                         ADDRESS ON FILE
JALEN PERTEET                        ADDRESS ON FILE
JALEN SCOTT                          ADDRESS ON FILE
JALEN SINGLETON                      ADDRESS ON FILE
JALEN SMALL                          ADDRESS ON FILE
JALEN SMITH                          ADDRESS ON FILE
JALEN THURMOND                       ADDRESS ON FILE
JALEN WATSON                         ADDRESS ON FILE
JALESA QUICKSEY                      ADDRESS ON FILE
JALESE BLACKMON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 845 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1070 of 2235

Claim Name                           Address Information
JALEXIA DAWSON                       ADDRESS ON FILE
JALEY KRAUSE                         ADDRESS ON FILE
JALEYAH DAVIS                        ADDRESS ON FILE
JALICIA FLETCHER                     ADDRESS ON FILE
JALICIA VAUGHN                       ADDRESS ON FILE
JALIL DICKEY                         ADDRESS ON FILE
JALIL HASKINS                        ADDRESS ON FILE
JALIL PILGRIM                        ADDRESS ON FILE
JALIN MATHIS                         ADDRESS ON FILE
JALINE CHANEY                        ADDRESS ON FILE
JALIQUE BANKSTON                     ADDRESS ON FILE
JALIS NESBITT                        ADDRESS ON FILE
JALISA BANKS                         ADDRESS ON FILE
JALISA CARTER                        ADDRESS ON FILE
JALISA DAVIS                         ADDRESS ON FILE
JALISA GARY                          ADDRESS ON FILE
JALISA MILES                         ADDRESS ON FILE
JALISA MYERS                         ADDRESS ON FILE
JALISA THURMAN                       ADDRESS ON FILE
JALISHA HAGAN                        ADDRESS ON FILE
JALISHA HODGE                        ADDRESS ON FILE
JALISSA GARCIA                       ADDRESS ON FILE
JALISSA TOMLINSON                    ADDRESS ON FILE
JALLAH MCCALL                        ADDRESS ON FILE
JALLIEN PALMER                       ADDRESS ON FILE
JALON SMITH                          ADDRESS ON FILE
JALONI BRASWELL                      ADDRESS ON FILE
JALONTE HUNT                         ADDRESS ON FILE
JALYN BROWN                          ADDRESS ON FILE
JALYNN WYATT                         ADDRESS ON FILE
JALYNNE NELSON                       ADDRESS ON FILE
JALYSSA MONROE                       ADDRESS ON FILE
JAMAAL BROWN                         ADDRESS ON FILE
JAMAAL DAVIS                         ADDRESS ON FILE
JAMAAL ETIENNE                       ADDRESS ON FILE
JAMAAL GANTT                         ADDRESS ON FILE
JAMAAL GREEN                         ADDRESS ON FILE
JAMAAL MCGHEE                        ADDRESS ON FILE
JAMAAL ROBERSON                      ADDRESS ON FILE
JAMAAL ROBINSON                      ADDRESS ON FILE
JAMAAL YOUNG                         ADDRESS ON FILE
JAMAAR SMITH                         ADDRESS ON FILE
JAMAEL MOORE                         ADDRESS ON FILE
JAMAHL TULLYCHENAULT                 ADDRESS ON FILE
JAMAHN GAINES                        ADDRESS ON FILE
JAMAIL JENKINS                       ADDRESS ON FILE
JAMAILE ROBINSON                     ADDRESS ON FILE
JAMAINE BOHATILA                     ADDRESS ON FILE
JAMAINE FLOWERS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 846 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1071 of 2235

Claim Name                           Address Information
JAMAL ADAMS                          ADDRESS ON FILE
JAMAL BAKER                          ADDRESS ON FILE
JAMAL BRADDY                         ADDRESS ON FILE
JAMAL BROOM                          ADDRESS ON FILE
JAMAL BROWN                          ADDRESS ON FILE
JAMAL BROWN                          ADDRESS ON FILE
JAMAL BROWN                          ADDRESS ON FILE
JAMAL COLEMAN                        ADDRESS ON FILE
JAMAL COLLINS                        ADDRESS ON FILE
JAMAL COOK                           ADDRESS ON FILE
JAMAL CORBETT                        ADDRESS ON FILE
JAMAL DAVIS                          ADDRESS ON FILE
JAMAL DOW                            ADDRESS ON FILE
JAMAL GADDIST                        ADDRESS ON FILE
JAMAL GOODMAN                        ADDRESS ON FILE
JAMAL HART                           ADDRESS ON FILE
JAMAL HAYES                          ADDRESS ON FILE
JAMAL HENDERSON JR                   ADDRESS ON FILE
JAMAL HINES                          ADDRESS ON FILE
JAMAL HURLEY                         ADDRESS ON FILE
JAMAL JACKSON                        ADDRESS ON FILE
JAMAL KENNEDY                        ADDRESS ON FILE
JAMAL NICKERSON                      ADDRESS ON FILE
JAMAL POOLE                          ADDRESS ON FILE
JAMAL ROBINSON                       ADDRESS ON FILE
JAMAL ROGERS                         ADDRESS ON FILE
JAMAL RUSSELL                        ADDRESS ON FILE
JAMAL SCOTT-WILLIAMS                 ADDRESS ON FILE
JAMAL TAYLOR                         ADDRESS ON FILE
JAMAL WALKER                         ADDRESS ON FILE
JAMAL WOODSON                        ADDRESS ON FILE
JAMALE HARVEY                        ADDRESS ON FILE
JAMALE RIDLEY                        ADDRESS ON FILE
JAMALL CANTY                         ADDRESS ON FILE
JAMALL VAUGHN                        ADDRESS ON FILE
JAMANI JONES                         ADDRESS ON FILE
JAMAR BELLE                          ADDRESS ON FILE
JAMAR CALDWELL                       ADDRESS ON FILE
JAMAR GRAY                           ADDRESS ON FILE
JAMAR GREEN                          ADDRESS ON FILE
JAMAR HAYES                          ADDRESS ON FILE
JAMAR HOLMES                         ADDRESS ON FILE
JAMAR KERRICK                        ADDRESS ON FILE
JAMAR MAYFIELD                       ADDRESS ON FILE
JAMAR MCPHERSON                      ADDRESS ON FILE
JAMAR NESBITT                        ADDRESS ON FILE
JAMAR PERSON                         ADDRESS ON FILE
JAMAR RANDALL                        ADDRESS ON FILE
JAMAR SALES                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 847 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1072 of 2235

Claim Name                         Address Information
JAMAR STILL                        ADDRESS ON FILE
JAMARA GARCIA                      ADDRESS ON FILE
JAMARCUS BROOKS                    ADDRESS ON FILE
JAMARCUS JORDAN                    ADDRESS ON FILE
JAMARCUS SMITH                     ADDRESS ON FILE
JAMARCUS SMITH                     ADDRESS ON FILE
JAMARCUS WIGGINS                   ADDRESS ON FILE
JAMARDEE PEREZ                     ADDRESS ON FILE
JAMARH FOREMAN                     ADDRESS ON FILE
JAMARI HALLMAN                     ADDRESS ON FILE
JAMARI MCCULLOUGH                  ADDRESS ON FILE
JAMARIE FORRESTER                  ADDRESS ON FILE
JAMARIOUS FOSTER                   ADDRESS ON FILE
JAMARIOUS JOHNSON                  ADDRESS ON FILE
JAMARIUS ROBERTSON                 ADDRESS ON FILE
JAMARKEE REDDING                   ADDRESS ON FILE
JAMARKUS SHORTER                   ADDRESS ON FILE
JAMARR BRYANT                      ADDRESS ON FILE
JAMARR CROUCHE                     ADDRESS ON FILE
JAMARRIA SNEED                     ADDRESS ON FILE
JAMASIAN GUY                       ADDRESS ON FILE
JAMAUL SAYLES                      ADDRESS ON FILE
JAMAULE HELTON                     ADDRESS ON FILE
JAMAYA HENDRICKS                   ADDRESS ON FILE
JAMAYA SANDERS                     ADDRESS ON FILE
JAME LEDES                         ADDRESS ON FILE
JAMEA DANIELS                      ADDRESS ON FILE
JAMEA HOOVER                       ADDRESS ON FILE
JAMEACA CARTER                     ADDRESS ON FILE
JAMECA FULLER                      ADDRESS ON FILE
JAMECIA HAWKINS                    ADDRESS ON FILE
JAMECIA MAY                        ADDRESS ON FILE
JAMECIA PARTEE                     ADDRESS ON FILE
JAMEE CYR                          ADDRESS ON FILE
JAMEE JONES-KNOX                   ADDRESS ON FILE
JAMEE WELCH                        ADDRESS ON FILE
JAMEEL ABEL                        ADDRESS ON FILE
JAMEEL CLARK                       ADDRESS ON FILE
JAMEEL HALL                        ADDRESS ON FILE
JAMEEL HINDS                       ADDRESS ON FILE
JAMEEL LAWRENCE                    ADDRESS ON FILE
JAMEELA STONEY                     ADDRESS ON FILE
JAMEIA JONES                       ADDRESS ON FILE
JAMEKA FLOYD                       ADDRESS ON FILE
JAMEKA FRAZIER                     ADDRESS ON FILE
JAMEKA KEGLER                      ADDRESS ON FILE
JAMEKA MITCHELL                    ADDRESS ON FILE
JAMEKA PATTERSON                   ADDRESS ON FILE
JAMEKA TATE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 848 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1073 of 2235

Claim Name                            Address Information
JAMEKA VALENTINE                      ADDRESS ON FILE
JAMEL BRANTLEY                        ADDRESS ON FILE
JAMEL DAVIS                           ADDRESS ON FILE
JAMEL HILTS                           ADDRESS ON FILE
JAMEL HOLLOMOND                       ADDRESS ON FILE
JAMEL LEE                             ADDRESS ON FILE
JAMEL NESMITH                         ADDRESS ON FILE
JAMEL SLEDGE                          ADDRESS ON FILE
JAMEL STANBACK                        ADDRESS ON FILE
JAMEL THOMAS                          ADDRESS ON FILE
JAMEL TRIMBLE                         ADDRESS ON FILE
JAMEL WEST                            ADDRESS ON FILE
JAMEL YOUNG JR                        ADDRESS ON FILE
JAMELL ANDERSON                       ADDRESS ON FILE
JAMELL BROWN                          ADDRESS ON FILE
JAMELL FREEMAN                        ADDRESS ON FILE
JAMELL GORDON                         ADDRESS ON FILE
JAMELL GRANT                          ADDRESS ON FILE
JAMELL MATHIS                         ADDRESS ON FILE
JAMELL MITCHELL                       ADDRESS ON FILE
JAMELLA BRADFORD                      ADDRESS ON FILE
JAMELLE BURROW                        ADDRESS ON FILE
JAMERA TYLER                          ADDRESS ON FILE
JAMES A VERMILLION                    ADDRESS ON FILE
JAMES ABBOTT                          ADDRESS ON FILE
JAMES ABSHER                          ADDRESS ON FILE
JAMES ADAIR                           ADDRESS ON FILE
JAMES ADAMS                           ADDRESS ON FILE
JAMES ADAMS                           ADDRESS ON FILE
JAMES ADAMS LAWN CARE                 4227 MOORES LAKE RD DOVER FL 33527
JAMES ADDIE                           ADDRESS ON FILE
JAMES ALEXANDER                       ADDRESS ON FILE
JAMES ALFORD                          ADDRESS ON FILE
JAMES ALLEN                           ADDRESS ON FILE
JAMES ALLEN                           ADDRESS ON FILE
JAMES ALLGOOD                         ADDRESS ON FILE
JAMES AMBAGIS                         ADDRESS ON FILE
JAMES ANDALUZ                         ADDRESS ON FILE
JAMES ANDREWS                         ADDRESS ON FILE
JAMES ANTHENELLI                      ADDRESS ON FILE
JAMES ANTHONY                         ADDRESS ON FILE
JAMES ARBOGAST                        ADDRESS ON FILE
JAMES ARMSTRONG                       ADDRESS ON FILE
JAMES ARQUITT                         ADDRESS ON FILE
JAMES ARSENEAULT                      ADDRESS ON FILE
JAMES ASPLEY                          ADDRESS ON FILE
JAMES AULBACH                         ADDRESS ON FILE
JAMES AUSTIN                          ADDRESS ON FILE
JAMES AUSTIN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 849 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                          Page 1074 of 2235

Claim Name                               Address Information
JAMES B MCALLISTER CLERK CIRCUIT COURT   PO BOX 198 SALISBURY MD 21803
JAMES BABCOCK                            ADDRESS ON FILE
JAMES BAILEY                             ADDRESS ON FILE
JAMES BAIN                               ADDRESS ON FILE
JAMES BAIRD                              ADDRESS ON FILE
JAMES BAKER                              ADDRESS ON FILE
JAMES BANDY                              ADDRESS ON FILE
JAMES BARBARY                            ADDRESS ON FILE
JAMES BARNES                             ADDRESS ON FILE
JAMES BARNES                             ADDRESS ON FILE
JAMES BARNES                             ADDRESS ON FILE
JAMES BASS                               ADDRESS ON FILE
JAMES BAST                               ADDRESS ON FILE
JAMES BASTERI                            ADDRESS ON FILE
JAMES BASTIEN                            ADDRESS ON FILE
JAMES BATES                              ADDRESS ON FILE
JAMES BEASLEY-MUNGIN                     ADDRESS ON FILE
JAMES BECKHAM                            ADDRESS ON FILE
JAMES BEDNAR                             ADDRESS ON FILE
JAMES BELLAMY                            ADDRESS ON FILE
JAMES BELLARDINI                         ADDRESS ON FILE
JAMES BENDER                             ADDRESS ON FILE
JAMES BERGIN                             ADDRESS ON FILE
JAMES BESS                               ADDRESS ON FILE
JAMES BEST                               ADDRESS ON FILE
JAMES BILBREY                            ADDRESS ON FILE
JAMES BILLINGER                          ADDRESS ON FILE
JAMES BLACK                              ADDRESS ON FILE
JAMES BLACK                              ADDRESS ON FILE
JAMES BLACKMON                           ADDRESS ON FILE
JAMES BLAKELY                            ADDRESS ON FILE
JAMES BOATRITE                           ADDRESS ON FILE
JAMES BOCHETTE                           ADDRESS ON FILE
JAMES BOGGS                              ADDRESS ON FILE
JAMES BOGGS                              ADDRESS ON FILE
JAMES BOGGS                              ADDRESS ON FILE
JAMES BOOKER                             ADDRESS ON FILE
JAMES BOYCE JR                           ADDRESS ON FILE
JAMES BOYD                               ADDRESS ON FILE
JAMES BOYD                               ADDRESS ON FILE
JAMES BRACE                              ADDRESS ON FILE
JAMES BRAMLETT                           ADDRESS ON FILE
JAMES BRANHAM                            ADDRESS ON FILE
JAMES BRICKER                            ADDRESS ON FILE
JAMES BROOKINS                           ADDRESS ON FILE
JAMES BROWN                              ADDRESS ON FILE
JAMES BROWN                              ADDRESS ON FILE
JAMES BROWN                              ADDRESS ON FILE
JAMES BROWN                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 850 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1075 of 2235

Claim Name                        Address Information
JAMES BROWN                       ADDRESS ON FILE
JAMES BROWN                       ADDRESS ON FILE
JAMES BRUNNER                     ADDRESS ON FILE
JAMES BUCHEK                      ADDRESS ON FILE
JAMES BUHLER                      ADDRESS ON FILE
JAMES BULLOCK                     ADDRESS ON FILE
JAMES BULMAN                      ADDRESS ON FILE
JAMES BURGHER                     ADDRESS ON FILE
JAMES BURKE                       ADDRESS ON FILE
JAMES BURR                        ADDRESS ON FILE
JAMES BURRIS                      ADDRESS ON FILE
JAMES BURROUGHS                   ADDRESS ON FILE
JAMES BURTCH                      ADDRESS ON FILE
JAMES BURTON                      ADDRESS ON FILE
JAMES BURTON                      ADDRESS ON FILE
JAMES BUSCHHORN                   ADDRESS ON FILE
JAMES BUTTRICK                    ADDRESS ON FILE
JAMES C PUMP                      ADDRESS ON FILE
JAMES CALDWELL                    ADDRESS ON FILE
JAMES CALDWELL                    ADDRESS ON FILE
JAMES CALFEE                      ADDRESS ON FILE
JAMES CAMPBELL                    ADDRESS ON FILE
JAMES CAMPBELL                    ADDRESS ON FILE
JAMES CANIDATE                    ADDRESS ON FILE
JAMES CARAS                       ADDRESS ON FILE
JAMES CARDER                      ADDRESS ON FILE
JAMES CARLTON                     ADDRESS ON FILE
JAMES CARMENATTY                  ADDRESS ON FILE
JAMES CARMICHAEL                  ADDRESS ON FILE
JAMES CARR                        ADDRESS ON FILE
JAMES CARROLL                     ADDRESS ON FILE
JAMES CARTER                      ADDRESS ON FILE
JAMES CARTER                      ADDRESS ON FILE
JAMES CARTER                      ADDRESS ON FILE
JAMES CASEY                       ADDRESS ON FILE
JAMES CASPER                      ADDRESS ON FILE
JAMES CHATMAN                     ADDRESS ON FILE
JAMES CHIRAS                      ADDRESS ON FILE
JAMES CHRISTIAN                   ADDRESS ON FILE
JAMES CHRISTOPHER                 ADDRESS ON FILE
JAMES CINNAMON                    ADDRESS ON FILE
JAMES CLAGG                       ADDRESS ON FILE
JAMES CLIFTON                     ADDRESS ON FILE
JAMES CLOHESSY                    ADDRESS ON FILE
JAMES COLLURAFICI                 ADDRESS ON FILE
JAMES CONATSER                    ADDRESS ON FILE
JAMES CONWAY JR                   ADDRESS ON FILE
JAMES CONYERS                     ADDRESS ON FILE
JAMES COOK                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 851 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1076 of 2235

Claim Name                         Address Information
JAMES COOK                         ADDRESS ON FILE
JAMES COONS                        ADDRESS ON FILE
JAMES COOPER                       ADDRESS ON FILE
JAMES COPENHAVER                   ADDRESS ON FILE
JAMES COPLEY                       ADDRESS ON FILE
JAMES CORBETT                      ADDRESS ON FILE
JAMES CORNELL JR                   ADDRESS ON FILE
JAMES COUSE                        ADDRESS ON FILE
JAMES COX                          ADDRESS ON FILE
JAMES CRAWFORD                     ADDRESS ON FILE
JAMES CRIMMONS                     ADDRESS ON FILE
JAMES CROOMS                       ADDRESS ON FILE
JAMES CROSS                        ADDRESS ON FILE
JAMES CUNNINGHAM                   ADDRESS ON FILE
JAMES CURIER                       ADDRESS ON FILE
JAMES CURRY                        ADDRESS ON FILE
JAMES D HARDIN                     ADDRESS ON FILE
JAMES DANGERFIELD                  ADDRESS ON FILE
JAMES DANIEL                       ADDRESS ON FILE
JAMES DAVENPORT JR                 ADDRESS ON FILE
JAMES DAVIS                        ADDRESS ON FILE
JAMES DAVIS                        ADDRESS ON FILE
JAMES DAVIS                        ADDRESS ON FILE
JAMES DAVIS                        C/O RICHARDSON GARDNER & ALEXANDER BOBBY RICHARDSON 117 E WASHINGTON STREET
                                   GLASGOW KY 42141
JAMES DE MOSS                      ADDRESS ON FILE
JAMES DECLUE                       ADDRESS ON FILE
JAMES DELTS                        ADDRESS ON FILE
JAMES DESTILUS                     ADDRESS ON FILE
JAMES DEXTER                       ADDRESS ON FILE
JAMES DICK                         ADDRESS ON FILE
JAMES DISNEY                       ADDRESS ON FILE
JAMES DOANE                        ADDRESS ON FILE
JAMES DOBBINS                      ADDRESS ON FILE
JAMES DODSON                       ADDRESS ON FILE
JAMES DOGGETT                      ADDRESS ON FILE
JAMES DONOVAN                      ADDRESS ON FILE
JAMES DORMAN                       ADDRESS ON FILE
JAMES DORRE                        ADDRESS ON FILE
JAMES DOTSON                       ADDRESS ON FILE
JAMES DOUGHTY                      ADDRESS ON FILE
JAMES DOWNS                        ADDRESS ON FILE
JAMES DRIGGINS                     ADDRESS ON FILE
JAMES DRUDING                      ADDRESS ON FILE
JAMES DRURY                        ADDRESS ON FILE
JAMES DUBOSE                       ADDRESS ON FILE
JAMES DULL                         ADDRESS ON FILE
JAMES DUNFEE                       ADDRESS ON FILE
JAMES DUNSON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 852 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1077 of 2235

Claim Name                         Address Information
JAMES DUVALL                       ADDRESS ON FILE
JAMES DYER                         ADDRESS ON FILE
JAMES E ADAMS                      ADDRESS ON FILE
JAMES E COATNEY II                 ADDRESS ON FILE
JAMES E ROYAL JR                   ADDRESS ON FILE
JAMES EAGAN                        ADDRESS ON FILE
JAMES EARNEST WARREN JR            ADDRESS ON FILE
JAMES EBLIN                        ADDRESS ON FILE
JAMES EDENFIELD                    ADDRESS ON FILE
JAMES EDMONDS                      ADDRESS ON FILE
JAMES EDMUNDSON                    ADDRESS ON FILE
JAMES EGGLESTON                    ADDRESS ON FILE
JAMES ELIZONDO                     ADDRESS ON FILE
JAMES ELLIS                        ADDRESS ON FILE
JAMES ELLIS                        ADDRESS ON FILE
JAMES ENGLISH                      ADDRESS ON FILE
JAMES EPPS                         ADDRESS ON FILE
JAMES FARMER                       ADDRESS ON FILE
JAMES FARRIS                       ADDRESS ON FILE
JAMES FAUCETTE                     ADDRESS ON FILE
JAMES FAULKNER                     ADDRESS ON FILE
JAMES FENNELL                      ADDRESS ON FILE
JAMES FERGUSON                     ADDRESS ON FILE
JAMES FIGUEROA                     ADDRESS ON FILE
JAMES FILLMORE                     ADDRESS ON FILE
JAMES FINCHER                      ADDRESS ON FILE
JAMES FISHER                       ADDRESS ON FILE
JAMES FITZGERALD                   ADDRESS ON FILE
JAMES FITZPATRICK                  ADDRESS ON FILE
JAMES FLEMING                      ADDRESS ON FILE
JAMES FLETCHER                     ADDRESS ON FILE
JAMES FLOUNSERS                    ADDRESS ON FILE
JAMES FLOWERS                      ADDRESS ON FILE
JAMES FLOWERS                      ADDRESS ON FILE
JAMES FOLEY                        ADDRESS ON FILE
JAMES FORD                         ADDRESS ON FILE
JAMES FORTUNA                      ADDRESS ON FILE
JAMES FRANTZ                       ADDRESS ON FILE
JAMES FRAZIER                      ADDRESS ON FILE
JAMES FREDERICK                    ADDRESS ON FILE
JAMES FREEMAN                      ADDRESS ON FILE
JAMES FULLER                       ADDRESS ON FILE
JAMES GAINEY JR                    ADDRESS ON FILE
JAMES GARRETT                      ADDRESS ON FILE
JAMES GARRETT                      ADDRESS ON FILE
JAMES GAUTHIER                     ADDRESS ON FILE
JAMES GAYLE                        ADDRESS ON FILE
JAMES GELDERD                      ADDRESS ON FILE
JAMES GELUNAS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 853 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 1078 of 2235

Claim Name                      Address Information
JAMES GEORGE                    ADDRESS ON FILE
JAMES GIANCOLA                  ADDRESS ON FILE
JAMES GIBSON                    ADDRESS ON FILE
JAMES GILLES                    ADDRESS ON FILE
JAMES GILLESPIE                 ADDRESS ON FILE
JAMES GILLISON                  ADDRESS ON FILE
JAMES GIST                      ADDRESS ON FILE
JAMES GLEESON                   ADDRESS ON FILE
JAMES GLENN                     ADDRESS ON FILE
JAMES GLUTH                     ADDRESS ON FILE
JAMES GODFREY                   ADDRESS ON FILE
JAMES GOLD                      ADDRESS ON FILE
JAMES GOOD                      ADDRESS ON FILE
JAMES GOOD                      ADDRESS ON FILE
JAMES GOULD                     ADDRESS ON FILE
JAMES GRANT                     ADDRESS ON FILE
JAMES GRANT                     ADDRESS ON FILE
JAMES GRAY                      ADDRESS ON FILE
JAMES GRAY                      ADDRESS ON FILE
JAMES GREEN                     ADDRESS ON FILE
JAMES GREEN                     ADDRESS ON FILE
JAMES GREEN JR                  ADDRESS ON FILE
JAMES GRENIER                   ADDRESS ON FILE
JAMES GRIFFIN                   ADDRESS ON FILE
JAMES GRIFFIN                   ADDRESS ON FILE
JAMES GRIFFIN                   ADDRESS ON FILE
JAMES GRIFFITH                  ADDRESS ON FILE
JAMES GRIFFITH                  ADDRESS ON FILE
JAMES GUENTHER                  ADDRESS ON FILE
JAMES GUEST JR                  ADDRESS ON FILE
JAMES GULLEDGE                  ADDRESS ON FILE
JAMES GUSTIN                    ADDRESS ON FILE
JAMES HAAGE                     ADDRESS ON FILE
JAMES HALBERT                   ADDRESS ON FILE
JAMES HALL                      ADDRESS ON FILE
JAMES HALL                      ADDRESS ON FILE
JAMES HALL                      ADDRESS ON FILE
JAMES HALL                      ADDRESS ON FILE
JAMES HALLUMS                   ADDRESS ON FILE
JAMES HAMM                      ADDRESS ON FILE
JAMES HAMPTON                   ADDRESS ON FILE
JAMES HANNAH                    ADDRESS ON FILE
JAMES HANRAHAN                  ADDRESS ON FILE
JAMES HARDWICK                  ADDRESS ON FILE
JAMES HARDY                     ADDRESS ON FILE
JAMES HARKNESS                  ADDRESS ON FILE
JAMES HARRIS                    ADDRESS ON FILE
JAMES HARRIS                    ADDRESS ON FILE
JAMES HARRIS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 854 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1079 of 2235

Claim Name                              Address Information
JAMES HARRIS                            ADDRESS ON FILE
JAMES HARRIS                            ADDRESS ON FILE
JAMES HART                              ADDRESS ON FILE
JAMES HART                              ADDRESS ON FILE
JAMES HARTLINE                          ADDRESS ON FILE
JAMES HARVEY                            ADDRESS ON FILE
JAMES HAWKINS                           ADDRESS ON FILE
JAMES HAWKINS                           ADDRESS ON FILE
JAMES HAYES                             ADDRESS ON FILE
JAMES HAYES                             ADDRESS ON FILE
JAMES HEADEN                            ADDRESS ON FILE
JAMES HENKE                             ADDRESS ON FILE
JAMES HENRY                             ADDRESS ON FILE
JAMES HENRY                             ADDRESS ON FILE
JAMES HENSEL                            ADDRESS ON FILE
JAMES HERBE                             ADDRESS ON FILE
JAMES HERD                              ADDRESS ON FILE
JAMES HERNDON                           ADDRESS ON FILE
JAMES HIGGINBOTHAM                      ADDRESS ON FILE
JAMES HILL                              ADDRESS ON FILE
JAMES HOBBS                             ADDRESS ON FILE
JAMES HOFFMANN                          ADDRESS ON FILE
JAMES HOFMANN                           ADDRESS ON FILE
JAMES HOGUE                             ADDRESS ON FILE
JAMES HOLLAND                           ADDRESS ON FILE
JAMES HOLLAND                           ADDRESS ON FILE
JAMES HOLLAND                           ADDRESS ON FILE
JAMES HOLMES                            ADDRESS ON FILE
JAMES HOOKER                            ADDRESS ON FILE
JAMES HORTON                            ADDRESS ON FILE
JAMES HOWARD                            ADDRESS ON FILE
JAMES HOWARD                            ADDRESS ON FILE
JAMES HOWE                              ADDRESS ON FILE
JAMES HOWELL                            ADDRESS ON FILE
JAMES HUGHES                            ADDRESS ON FILE
JAMES HUNTER                            ADDRESS ON FILE
JAMES HURST                             ADDRESS ON FILE
JAMES HUTCHINSON                        ADDRESS ON FILE
JAMES HYATT                             ADDRESS ON FILE
JAMES HYNDE                             ADDRESS ON FILE
JAMES IKOLA                             ADDRESS ON FILE
JAMES INGRAM JR                         ADDRESS ON FILE
JAMES IRBY                              ADDRESS ON FILE
JAMES IRETON                            ADDRESS ON FILE
JAMES J REILLY CLERK OF CIRCUIT COURT   20 WEST COURTLAND STREET BEL AIR MD 21014
JAMES JACKSON                           ADDRESS ON FILE
JAMES JACKSON                           ADDRESS ON FILE
JAMES JACKSON                           ADDRESS ON FILE
JAMES JACOBS                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 855 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1080 of 2235

Claim Name                         Address Information
JAMES JAMIN                        ADDRESS ON FILE
JAMES JEFFRIES                     ADDRESS ON FILE
JAMES JENNINGS                     ADDRESS ON FILE
JAMES JEQUES                       ADDRESS ON FILE
JAMES JESTER                       ADDRESS ON FILE
JAMES JOHNSON                      ADDRESS ON FILE
JAMES JOHNSON                      ADDRESS ON FILE
JAMES JOHNSON                      ADDRESS ON FILE
JAMES JOHNSON                      ADDRESS ON FILE
JAMES JOHNSON                      ADDRESS ON FILE
JAMES JOHNSON JR                   ADDRESS ON FILE
JAMES JOHNSTON                     ADDRESS ON FILE
JAMES JONES                        ADDRESS ON FILE
JAMES JONES                        ADDRESS ON FILE
JAMES JONES                        ADDRESS ON FILE
JAMES JONES                        ADDRESS ON FILE
JAMES JONES                        ADDRESS ON FILE
JAMES JONES                        ADDRESS ON FILE
JAMES JONES                        ADDRESS ON FILE
JAMES JORDAN                       ADDRESS ON FILE
JAMES JOSEPH                       ADDRESS ON FILE
JAMES JOYCE                        ADDRESS ON FILE
JAMES KANAVEL                      ADDRESS ON FILE
JAMES KAULFUSS                     ADDRESS ON FILE
JAMES KEELING                      ADDRESS ON FILE
JAMES KELLERMAN                    ADDRESS ON FILE
JAMES KELLEY                       ADDRESS ON FILE
JAMES KENDALL                      ADDRESS ON FILE
JAMES KENNDEY                      ADDRESS ON FILE
JAMES KENNEDY                      ADDRESS ON FILE
JAMES KENNEDY                      ADDRESS ON FILE
JAMES KENTALA                      ADDRESS ON FILE
JAMES KERN                         ADDRESS ON FILE
JAMES KEY                          ADDRESS ON FILE
JAMES KIM                          ADDRESS ON FILE
JAMES KING                         ADDRESS ON FILE
JAMES KING                         ADDRESS ON FILE
JAMES KIOUS JR                     ADDRESS ON FILE
JAMES KLEINSTEIBER                 ADDRESS ON FILE
JAMES KLOPP                        ADDRESS ON FILE
JAMES LAKIN                        ADDRESS ON FILE
JAMES LAMB                         ADDRESS ON FILE
JAMES LAMBERT                      ADDRESS ON FILE
JAMES LANGHORNE                    ADDRESS ON FILE
JAMES LANYON                       ADDRESS ON FILE
JAMES LASSITER                     ADDRESS ON FILE
JAMES LAVENTURE                    ADDRESS ON FILE
JAMES LAYNE                        ADDRESS ON FILE
JAMES LECHNER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 856 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1081 of 2235

Claim Name                           Address Information
JAMES LEESON                         ADDRESS ON FILE
JAMES LEFLER                         ADDRESS ON FILE
JAMES LEGACY                         ADDRESS ON FILE
JAMES LEHMAN                         ADDRESS ON FILE
JAMES LELAND                         ADDRESS ON FILE
JAMES LENOIR                         ADDRESS ON FILE
JAMES LENTZ                          ADDRESS ON FILE
JAMES LEONARD                        ADDRESS ON FILE
JAMES LESTER AUTWELL                 ADDRESS ON FILE
JAMES LEWIS                          ADDRESS ON FILE
JAMES LEWIS                          ADDRESS ON FILE
JAMES LEWIS                          ADDRESS ON FILE
JAMES LEYDIG                         ADDRESS ON FILE
JAMES LIGON                          ADDRESS ON FILE
JAMES LINDSTROM                      ADDRESS ON FILE
JAMES LINVILLE                       ADDRESS ON FILE
JAMES LOCKE                          ADDRESS ON FILE
JAMES LOHMAN                         ADDRESS ON FILE
JAMES LUNA-MURRAY                    ADDRESS ON FILE
JAMES MALLORY III                    ADDRESS ON FILE
JAMES MARASIGAN                      ADDRESS ON FILE
JAMES MARSHALL                       ADDRESS ON FILE
JAMES MARSTERS                       ADDRESS ON FILE
JAMES MARTIN                         ADDRESS ON FILE
JAMES MARTIN                         ADDRESS ON FILE
JAMES MATLOCK                        ADDRESS ON FILE
JAMES MAUS JR                        ADDRESS ON FILE
JAMES MCALARY                        ADDRESS ON FILE
JAMES MCALISTER                      ADDRESS ON FILE
JAMES MCALLISTER                     ADDRESS ON FILE
JAMES MCANDREW III                   ADDRESS ON FILE
JAMES MCARTHUR                       ADDRESS ON FILE
JAMES MCCANTS                        ADDRESS ON FILE
JAMES MCCANTS                        ADDRESS ON FILE
JAMES MCCARTY                        ADDRESS ON FILE
JAMES MCCULLOCH                      ADDRESS ON FILE
JAMES MCDANIEL                       ADDRESS ON FILE
JAMES MCDONALD                       ADDRESS ON FILE
JAMES MCDONALD                       ADDRESS ON FILE
JAMES MCDOWELL                       ADDRESS ON FILE
JAMES MCEACHERN II                   ADDRESS ON FILE
JAMES MCGLOTHIN                      ADDRESS ON FILE
JAMES MCGRAW                         ADDRESS ON FILE
JAMES MCGUIRE                        ADDRESS ON FILE
JAMES MCKEE                          ADDRESS ON FILE
JAMES MCKEEL                         ADDRESS ON FILE
JAMES MCMAHON                        ADDRESS ON FILE
JAMES MCNEELY                        ADDRESS ON FILE
JAMES MCNEILL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 857 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1082 of 2235

Claim Name                         Address Information
JAMES MEDLEY                       ADDRESS ON FILE
JAMES MILLER                       ADDRESS ON FILE
JAMES MILLER                       ADDRESS ON FILE
JAMES MILLER                       ADDRESS ON FILE
JAMES MILLER                       ADDRESS ON FILE
JAMES MILLER                       ADDRESS ON FILE
JAMES MINER                        ADDRESS ON FILE
JAMES MINGLE                       ADDRESS ON FILE
JAMES MINNER                       ADDRESS ON FILE
JAMES MITCHELL                     ADDRESS ON FILE
JAMES MITCHELL                     ADDRESS ON FILE
JAMES MIXON                        ADDRESS ON FILE
JAMES MOORE                        ADDRESS ON FILE
JAMES MOORER                       ADDRESS ON FILE
JAMES MORGAN                       ADDRESS ON FILE
JAMES MORGAN                       ADDRESS ON FILE
JAMES MORR                         ADDRESS ON FILE
JAMES MORRIS                       ADDRESS ON FILE
JAMES MOSS                         ADDRESS ON FILE
JAMES MOZEE-LEYSER                 ADDRESS ON FILE
JAMES MULLINS                      ADDRESS ON FILE
JAMES MULLINS                      ADDRESS ON FILE
JAMES MURPHY                       ADDRESS ON FILE
JAMES MURRAY                       ADDRESS ON FILE
JAMES NADEAU                       ADDRESS ON FILE
JAMES NATHANIEL                    ADDRESS ON FILE
JAMES NAUGHTON                     ADDRESS ON FILE
JAMES NELSON                       ADDRESS ON FILE
JAMES NELSON                       ADDRESS ON FILE
JAMES NEWBERRY                     ADDRESS ON FILE
JAMES NEWSOME                      ADDRESS ON FILE
JAMES NOE                          ADDRESS ON FILE
JAMES NOWLAND                      ADDRESS ON FILE
JAMES NUNN                         ADDRESS ON FILE
JAMES O LEARY                      ADDRESS ON FILE
JAMES OBIE                         ADDRESS ON FILE
JAMES OBRIEN                       ADDRESS ON FILE
JAMES OLAYA                        ADDRESS ON FILE
JAMES OLNEY                        ADDRESS ON FILE
JAMES OTOOLE                       ADDRESS ON FILE
JAMES OTTENI                       ADDRESS ON FILE
JAMES OWENS                        ADDRESS ON FILE
JAMES OWENS                        ADDRESS ON FILE
JAMES PACLEY                       ADDRESS ON FILE
JAMES PARI                         ADDRESS ON FILE
JAMES PARISE                       ADDRESS ON FILE
JAMES PARK                         ADDRESS ON FILE
JAMES PARK                         ADDRESS ON FILE
JAMES PARKER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 858 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1083 of 2235

Claim Name                            Address Information
JAMES PARKER                          ADDRESS ON FILE
JAMES PARKER                          ADDRESS ON FILE
JAMES PARKHURST                       ADDRESS ON FILE
JAMES PARNELL-BULLOCK                 ADDRESS ON FILE
JAMES PARRELLA                        ADDRESS ON FILE
JAMES PARRISH                         ADDRESS ON FILE
JAMES PARSLOW                         ADDRESS ON FILE
JAMES PARSON                          ADDRESS ON FILE
JAMES PARSONS                         ADDRESS ON FILE
JAMES PEASE                           ADDRESS ON FILE
JAMES PEDRAZA                         ADDRESS ON FILE
JAMES PEEPELS                         ADDRESS ON FILE
JAMES PERRY III                       ADDRESS ON FILE
JAMES PETERMAN                        ADDRESS ON FILE
JAMES PETTEGROW                       ADDRESS ON FILE
JAMES PHILLIPS                        ADDRESS ON FILE
JAMES PHILLIPS                        ADDRESS ON FILE
JAMES PIERCE                          ADDRESS ON FILE
JAMES PITMAN                          ADDRESS ON FILE
JAMES PLAYER                          ADDRESS ON FILE
JAMES POLK                            ADDRESS ON FILE
JAMES POLLARD                         ADDRESS ON FILE
JAMES POLLOCK                         ADDRESS ON FILE
JAMES PONDER                          ADDRESS ON FILE
JAMES PORTER                          ADDRESS ON FILE
JAMES PORTER                          ADDRESS ON FILE
JAMES POTHIER                         ADDRESS ON FILE
JAMES POWELL                          ADDRESS ON FILE
JAMES PRICE                           ADDRESS ON FILE
JAMES PRIEST                          ADDRESS ON FILE
JAMES PRINCE                          ADDRESS ON FILE
JAMES PRUDEN                          ADDRESS ON FILE
JAMES PRUITT                          ADDRESS ON FILE
JAMES PRUITT                          ADDRESS ON FILE
JAMES QUATTLEBAUM                     ADDRESS ON FILE
JAMES R TANKERSLEY                    ADDRESS ON FILE
JAMES R WHEELER                       ADDRESS ON FILE
JAMES RADFORD                         ADDRESS ON FILE
JAMES RAMIREZ                         ADDRESS ON FILE
JAMES RANDOLPH                        ADDRESS ON FILE
JAMES RANKIN                          ADDRESS ON FILE
JAMES RASCOE                          ADDRESS ON FILE
JAMES RATCLIFFE                       ADDRESS ON FILE
JAMES RAWLINSON                       ADDRESS ON FILE
JAMES RAY                             ADDRESS ON FILE
JAMES REDHAGE                         ADDRESS ON FILE
JAMES REED                            ADDRESS ON FILE
JAMES REED                            ADDRESS ON FILE
JAMES REEDY                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 859 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1084 of 2235

Claim Name                        Address Information
JAMES RICEMAN                     ADDRESS ON FILE
JAMES RICHARDSON                  ADDRESS ON FILE
JAMES RIDGE                       ADDRESS ON FILE
JAMES RINGLAND                    ADDRESS ON FILE
JAMES RIPBERGER                   ADDRESS ON FILE
JAMES RISNER                      ADDRESS ON FILE
JAMES RITTER                      ADDRESS ON FILE
JAMES RIVERA                      ADDRESS ON FILE
JAMES ROBERTS                     ADDRESS ON FILE
JAMES ROBERTSON                   ADDRESS ON FILE
JAMES ROBERTSON                   ADDRESS ON FILE
JAMES ROBINSON                    ADDRESS ON FILE
JAMES ROBINSON                    ADDRESS ON FILE
JAMES ROBINSON                    ADDRESS ON FILE
JAMES ROBINSON                    ADDRESS ON FILE
JAMES ROBINSON                    ADDRESS ON FILE
JAMES RODRIGUEZ                   ADDRESS ON FILE
JAMES ROGERS                      ADDRESS ON FILE
JAMES ROLLER                      ADDRESS ON FILE
JAMES ROMESBERG                   ADDRESS ON FILE
JAMES ROMUNO                      ADDRESS ON FILE
JAMES ROSE                        ADDRESS ON FILE
JAMES ROSS                        ADDRESS ON FILE
JAMES ROUSH                       ADDRESS ON FILE
JAMES RUFFIN                      ADDRESS ON FILE
JAMES RUMPH                       ADDRESS ON FILE
JAMES RUSSANO                     ADDRESS ON FILE
JAMES RUSSELL                     ADDRESS ON FILE
JAMES RUSSELL                     ADDRESS ON FILE
JAMES SAIMPLICE                   ADDRESS ON FILE
JAMES SAIN                        ADDRESS ON FILE
JAMES SANDFOSS                    ADDRESS ON FILE
JAMES SATTER                      ADDRESS ON FILE
JAMES SAVIOLA                     ADDRESS ON FILE
JAMES SCARANTINO                  ADDRESS ON FILE
JAMES SCHLOSSER                   ADDRESS ON FILE
JAMES SCHOOLFIELD                 ADDRESS ON FILE
JAMES SCHWARTZ                    ADDRESS ON FILE
JAMES SCIACCA                     ADDRESS ON FILE
JAMES SEAL                        ADDRESS ON FILE
JAMES SEELEY                      ADDRESS ON FILE
JAMES SELVAGE                     ADDRESS ON FILE
JAMES SHARP                       ADDRESS ON FILE
JAMES SHEEDY                      ADDRESS ON FILE
JAMES SHEEHAN                     ADDRESS ON FILE
JAMES SHERAZI                     ADDRESS ON FILE
JAMES SHERRELL                    ADDRESS ON FILE
JAMES SIDOCK                      ADDRESS ON FILE
JAMES SIMMONS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 860 OF 2008
                                          RUBY TUESDAY
                 Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                           Service List
                                                                     Page 1085 of 2235

Claim Name                      Address Information
JAMES SIRLES                    ADDRESS ON FILE
JAMES SITARSKI                  ADDRESS ON FILE
JAMES SLATER                    ADDRESS ON FILE
JAMES SMALL                     ADDRESS ON FILE
JAMES SMITH                     ADDRESS ON FILE
JAMES SMITH                     ADDRESS ON FILE
JAMES SMITH                     ADDRESS ON FILE
JAMES SMITH                     ADDRESS ON FILE
JAMES SMITH                     ADDRESS ON FILE
JAMES SMITH                     ADDRESS ON FILE
JAMES SMITH                     ADDRESS ON FILE
JAMES SMITH                     ADDRESS ON FILE
JAMES SMITH                     ADDRESS ON FILE
JAMES SPARKS                    ADDRESS ON FILE
JAMES SPELLER                   ADDRESS ON FILE
JAMES SPENCE                    ADDRESS ON FILE
JAMES SPENCER                   ADDRESS ON FILE
JAMES STACK                     ADDRESS ON FILE
JAMES STANTON                   ADDRESS ON FILE
JAMES STARETT                   ADDRESS ON FILE
JAMES STEARMAN                  ADDRESS ON FILE
JAMES STEPHENS                  ADDRESS ON FILE
JAMES STERBA                    ADDRESS ON FILE
JAMES STEWART                   ADDRESS ON FILE
JAMES STEWART                   ADDRESS ON FILE
JAMES STINNETT                  1515 ABUTMENT RD STE 110 DALTON GA 30721
JAMES STOREY                    ADDRESS ON FILE
JAMES STOTTS                    ADDRESS ON FILE
JAMES STROPE                    ADDRESS ON FILE
JAMES STUMP                     ADDRESS ON FILE
JAMES SULLIVAN                  ADDRESS ON FILE
JAMES SURRATT                   ADDRESS ON FILE
JAMES SWAN                      ADDRESS ON FILE
JAMES SWEAT                     ADDRESS ON FILE
JAMES SYMES                     ADDRESS ON FILE
JAMES SYMONDS                   ADDRESS ON FILE
JAMES TAYLOR                    ADDRESS ON FILE
JAMES TAYLOR                    ADDRESS ON FILE
JAMES TAYLOR                    ADDRESS ON FILE
JAMES TAYLOR                    ADDRESS ON FILE
JAMES TEAGUE                    ADDRESS ON FILE
JAMES THEDFORD                  ADDRESS ON FILE
JAMES THOMAS                    ADDRESS ON FILE
JAMES THOMAS                    ADDRESS ON FILE
JAMES THOMAS                    ADDRESS ON FILE
JAMES THOMAS                    ADDRESS ON FILE
JAMES THOMAS                    ADDRESS ON FILE
JAMES THOMAS                    ADDRESS ON FILE
JAMES THOMAS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 861 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1086 of 2235

Claim Name                            Address Information
JAMES THOMAS                          ADDRESS ON FILE
JAMES THOMAS                          ADDRESS ON FILE
JAMES THOMPSON                        ADDRESS ON FILE
JAMES TIPTON                          ADDRESS ON FILE
JAMES TRAINOR                         ADDRESS ON FILE
JAMES TRULOCK                         ADDRESS ON FILE
JAMES TUCKER                          ADDRESS ON FILE
JAMES TUCKER-WYSINGER                 ADDRESS ON FILE
JAMES TURK                            ADDRESS ON FILE
JAMES TURNER                          ADDRESS ON FILE
JAMES TURNER                          ADDRESS ON FILE
JAMES TURRISI                         ADDRESS ON FILE
JAMES TYLER                           ADDRESS ON FILE
JAMES UNDERWOOD                       ADDRESS ON FILE
JAMES UPTON                           ADDRESS ON FILE
JAMES VADEN                           ADDRESS ON FILE
JAMES VANBRUGGEN                      ADDRESS ON FILE
JAMES VAUGHAN                         ADDRESS ON FILE
JAMES VINCENT                         ADDRESS ON FILE
JAMES VITRANO                         ADDRESS ON FILE
JAMES VON LOEWE                       ADDRESS ON FILE
JAMES W BARTON JR                     ADDRESS ON FILE
JAMES WADDINGTON                      ADDRESS ON FILE
JAMES WAGERS                          ADDRESS ON FILE
JAMES WAHL                            ADDRESS ON FILE
JAMES WALKER                          ADDRESS ON FILE
JAMES WALKUP                          ADDRESS ON FILE
JAMES WALLACE                         ADDRESS ON FILE
JAMES WARD                            ADDRESS ON FILE
JAMES WARNER                          ADDRESS ON FILE
JAMES WATKINS                         ADDRESS ON FILE
JAMES WEBB                            ADDRESS ON FILE
JAMES WEEKS                           ADDRESS ON FILE
JAMES WELLS                           ADDRESS ON FILE
JAMES WELLS                           ADDRESS ON FILE
JAMES WELLS                           ADDRESS ON FILE
JAMES WELLS                           ADDRESS ON FILE
JAMES WEST                            ADDRESS ON FILE
JAMES WEST                            ADDRESS ON FILE
JAMES WHEAT                           ADDRESS ON FILE
JAMES WHIGHAM                         ADDRESS ON FILE
JAMES WHITE                           ADDRESS ON FILE
JAMES WHITE                           ADDRESS ON FILE
JAMES WHITMAN                         ADDRESS ON FILE
JAMES WHITMAN                         ADDRESS ON FILE
JAMES WHITT                           ADDRESS ON FILE
JAMES WHITTAKER                       ADDRESS ON FILE
JAMES WIGGINS                         ADDRESS ON FILE
JAMES WIGGINS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 862 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1087 of 2235

Claim Name                         Address Information
JAMES WILKS                        ADDRESS ON FILE
JAMES WILLIAMS                     ADDRESS ON FILE
JAMES WILLIAMS                     ADDRESS ON FILE
JAMES WILLIAMS                     ADDRESS ON FILE
JAMES WILLIAMS                     ADDRESS ON FILE
JAMES WILLIAMS                     ADDRESS ON FILE
JAMES WILLIAMS                     ADDRESS ON FILE
JAMES WILLIAMS                     ADDRESS ON FILE
JAMES WILLIAMS                     ADDRESS ON FILE
JAMES WILLIAMS JR                  ADDRESS ON FILE
JAMES WILLIS                       ADDRESS ON FILE
JAMES WILMOUTH                     ADDRESS ON FILE
JAMES WILSON                       ADDRESS ON FILE
JAMES WILSON                       ADDRESS ON FILE
JAMES WINTERS                      ADDRESS ON FILE
JAMES WITT                         ADDRESS ON FILE
JAMES WIX                          ADDRESS ON FILE
JAMES WOODRUFF                     ADDRESS ON FILE
JAMES WOODS                        ADDRESS ON FILE
JAMES WOOSLEY                      ADDRESS ON FILE
JAMES WOOTEN                       ADDRESS ON FILE
JAMES WRIGHT                       ADDRESS ON FILE
JAMES WRIGHT                       ADDRESS ON FILE
JAMES WRIGHT                       ADDRESS ON FILE
JAMES WYATT                        ADDRESS ON FILE
JAMES WYCKOFF                      ADDRESS ON FILE
JAMES YANNACO                      ADDRESS ON FILE
JAMES YOCUM                        ADDRESS ON FILE
JAMES YOUNG                        ADDRESS ON FILE
JAMES YOUNG                        ADDRESS ON FILE
JAMES-MICHAEL JARNIGAN             ADDRESS ON FILE
JAMESA RAINER                      ADDRESS ON FILE
JAMESALLEN MURPHY                  ADDRESS ON FILE
JAMESCYA QUEEN                     ADDRESS ON FILE
JAMESEN FORBES                     ADDRESS ON FILE
JAMESHA BELLAMY                    ADDRESS ON FILE
JAMESHA LANG                       ADDRESS ON FILE
JAMESHA MCMULLEN                   ADDRESS ON FILE
JAMESHIA HARRISON                  ADDRESS ON FILE
JAMESIA BRYANT                     ADDRESS ON FILE
JAMESIA BURGESS                    ADDRESS ON FILE
JAMESIA DIXON                      ADDRESS ON FILE
JAMESLY BAPTISTE                   ADDRESS ON FILE
JAMESNORMAN BELGA                  ADDRESS ON FILE
JAMESON COOPER                     ADDRESS ON FILE
JAMESON HARGROVE                   ADDRESS ON FILE
JAMESON LOUIS                      ADDRESS ON FILE
JAMESON RHINEHART                  ADDRESS ON FILE
JAMESTOWN LEASING CORP             C/O WILKINSON DEVELOPMENT CORP 106 COMMERCE STREET STE 110 LAKE MARY FL 32746



Epiq Corporate Restructuring, LLC                                                            Page 863 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1088 of 2235

Claim Name                        Address Information
JAMEY BAXLEY                      ADDRESS ON FILE
JAMEY BUTTRY                      ADDRESS ON FILE
JAMEY KOCH                        ADDRESS ON FILE
JAMEY LEWIS                       ADDRESS ON FILE
JAMEY STOUT                       ADDRESS ON FILE
JAMEZ GRUBBS                      ADDRESS ON FILE
JAMEZ HALL                        ADDRESS ON FILE
JAMI ALLEN                        ADDRESS ON FILE
JAMI BYRD                         ADDRESS ON FILE
JAMI CURNALIA                     ADDRESS ON FILE
JAMI DUPPSTADT                    ADDRESS ON FILE
JAMI FELL                         ADDRESS ON FILE
JAMI POULSON                      ADDRESS ON FILE
JAMI STEPHENS                     ADDRESS ON FILE
JAMI SUE POULSON                  ADDRESS ON FILE
JAMI SWANN                        ADDRESS ON FILE
JAMI WOLFORD                      ADDRESS ON FILE
JAMIA BLANCHARD                   ADDRESS ON FILE
JAMIA CARTER                      ADDRESS ON FILE
JAMIA DIXON                       ADDRESS ON FILE
JAMIA PELKEY                      ADDRESS ON FILE
JAMIAH COX                        ADDRESS ON FILE
JAMIAH MEBANE                     ADDRESS ON FILE
JAMICHAEL GODWIN                  ADDRESS ON FILE
JAMIE AINSWORTH                   ADDRESS ON FILE
JAMIE AMBROSE                     ADDRESS ON FILE
JAMIE BAKER                       ADDRESS ON FILE
JAMIE BARTROM                     ADDRESS ON FILE
JAMIE BAYS                        ADDRESS ON FILE
JAMIE BEASOCK                     ADDRESS ON FILE
JAMIE BELCHER                     ADDRESS ON FILE
JAMIE BERNOSKY                    ADDRESS ON FILE
JAMIE BIDDLE                      ADDRESS ON FILE
JAMIE BISSONNETTE                 ADDRESS ON FILE
JAMIE BOLTON                      ADDRESS ON FILE
JAMIE BOND                        ADDRESS ON FILE
JAMIE BORKOWSKI                   ADDRESS ON FILE
JAMIE BOWERS                      ADDRESS ON FILE
JAMIE BREDON                      ADDRESS ON FILE
JAMIE BRICENO                     ADDRESS ON FILE
JAMIE BUMGARNER                   ADDRESS ON FILE
JAMIE BURG                        ADDRESS ON FILE
JAMIE BUSHEY                      ADDRESS ON FILE
JAMIE CARDWELL                    ADDRESS ON FILE
JAMIE CARVER                      ADDRESS ON FILE
JAMIE CEDILLOS                    ADDRESS ON FILE
JAMIE CHAPMAN                     ADDRESS ON FILE
JAMIE CHAVIS                      ADDRESS ON FILE
JAMIE CHIDESTER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 864 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1089 of 2235

Claim Name                         Address Information
JAMIE CHILDRESS                    ADDRESS ON FILE
JAMIE CLARK                        ADDRESS ON FILE
JAMIE COMBS                        ADDRESS ON FILE
JAMIE CORTES                       ADDRESS ON FILE
JAMIE COSMO                        ADDRESS ON FILE
JAMIE COSMO                        ADDRESS ON FILE
JAMIE COWGER                       ADDRESS ON FILE
JAMIE DANIEL                       ADDRESS ON FILE
JAMIE DEFRANCO                     ADDRESS ON FILE
JAMIE DEWEY                        ADDRESS ON FILE
JAMIE DI BENEDETTO                 ADDRESS ON FILE
JAMIE DILLON                       ADDRESS ON FILE
JAMIE DOCHER                       ADDRESS ON FILE
JAMIE DONALDSON                    ADDRESS ON FILE
JAMIE DOUGLAS                      ADDRESS ON FILE
JAMIE DRAKE                        ADDRESS ON FILE
JAMIE DUNSON                       ADDRESS ON FILE
JAMIE EARNHEART                    ADDRESS ON FILE
JAMIE EISENHOUR                    ADDRESS ON FILE
JAMIE FELKER                       ADDRESS ON FILE
JAMIE FITZPATRICK                  ADDRESS ON FILE
JAMIE FRAZIER                      ADDRESS ON FILE
JAMIE GONZALES                     ADDRESS ON FILE
JAMIE GONZALEZ                     ADDRESS ON FILE
JAMIE GOSS                         ADDRESS ON FILE
JAMIE GREEN                        ADDRESS ON FILE
JAMIE GREGG                        ADDRESS ON FILE
JAMIE GUY                          ADDRESS ON FILE
JAMIE GUZMAN                       ADDRESS ON FILE
JAMIE HAGERTY                      ADDRESS ON FILE
JAMIE HARROD                       ADDRESS ON FILE
JAMIE HOWARD                       ADDRESS ON FILE
JAMIE HOWARD                       ADDRESS ON FILE
JAMIE INGERSOLL                    ADDRESS ON FILE
JAMIE JACKOWSKI                    ADDRESS ON FILE
JAMIE JOHNSON                      ADDRESS ON FILE
JAMIE JONES                        ADDRESS ON FILE
JAMIE JONES                        ADDRESS ON FILE
JAMIE JORDAN                       ADDRESS ON FILE
JAMIE JUSTICE                      ADDRESS ON FILE
JAMIE KALIN                        ADDRESS ON FILE
JAMIE KELLY                        ADDRESS ON FILE
JAMIE KEY                          ADDRESS ON FILE
JAMIE KLINE                        ADDRESS ON FILE
JAMIE KNIGHT                       ADDRESS ON FILE
JAMIE LADA                         ADDRESS ON FILE
JAMIE LANSFORD                     ADDRESS ON FILE
JAMIE LAWSON                       ADDRESS ON FILE
JAMIE LINDSAY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 865 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1090 of 2235

Claim Name                        Address Information
JAMIE LISTA                       ADDRESS ON FILE
JAMIE LOCKWOOD                    ADDRESS ON FILE
JAMIE LUACES                      ADDRESS ON FILE
JAMIE MAE HARWELL                 ADDRESS ON FILE
JAMIE MAJESKE                     ADDRESS ON FILE
JAMIE MANLEY                      ADDRESS ON FILE
JAMIE MASSEY                      ADDRESS ON FILE
JAMIE MAXWELL                     ADDRESS ON FILE
JAMIE MC QUEEN                    ADDRESS ON FILE
JAMIE MCCAMERY                    ADDRESS ON FILE
JAMIE MCCARTHY                    ADDRESS ON FILE
JAMIE MCCREARY                    ADDRESS ON FILE
JAMIE MCGREW                      ADDRESS ON FILE
JAMIE MCKENZIE                    ADDRESS ON FILE
JAMIE MCLAUGHLIN                  ADDRESS ON FILE
JAMIE MCMICHAEL                   ADDRESS ON FILE
JAMIE MCNALLY                     ADDRESS ON FILE
JAMIE MICHAEL                     ADDRESS ON FILE
JAMIE MILLER                      ADDRESS ON FILE
JAMIE MOORE                       ADDRESS ON FILE
JAMIE MORROW                      ADDRESS ON FILE
JAMIE MOSS                        ADDRESS ON FILE
JAMIE MURRAY                      ADDRESS ON FILE
JAMIE MUSSO                       ADDRESS ON FILE
JAMIE NANN                        ADDRESS ON FILE
JAMIE NATH                        ADDRESS ON FILE
JAMIE NEAGLE                      ADDRESS ON FILE
JAMIE NELSON                      ADDRESS ON FILE
JAMIE NOTIN                       ADDRESS ON FILE
JAMIE OATIS                       ADDRESS ON FILE
JAMIE OBRYAN                      ADDRESS ON FILE
JAMIE ORR                         ADDRESS ON FILE
JAMIE ORSINI                      ADDRESS ON FILE
JAMIE PATTERSON                   ADDRESS ON FILE
JAMIE PERKINS                     ADDRESS ON FILE
JAMIE PLATE                       ADDRESS ON FILE
JAMIE POFF                        ADDRESS ON FILE
JAMIE POSTALWAIT                  ADDRESS ON FILE
JAMIE PREWITT                     ADDRESS ON FILE
JAMIE REINHARDT                   ADDRESS ON FILE
JAMIE RIVERA                      ADDRESS ON FILE
JAMIE ROBBINS                     ADDRESS ON FILE
JAMIE ROBERTS                     ADDRESS ON FILE
JAMIE ROUSE                       ADDRESS ON FILE
JAMIE ROY                         ADDRESS ON FILE
JAMIE RUNYON                      ADDRESS ON FILE
JAMIE SATTERLEE                   ADDRESS ON FILE
JAMIE SECREST                     ADDRESS ON FILE
JAMIE SHAW                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 866 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1091 of 2235

Claim Name                          Address Information
JAMIE SHIFFLETT                     ADDRESS ON FILE
JAMIE SHOLES                        ADDRESS ON FILE
JAMIE SHULTZ                        ADDRESS ON FILE
JAMIE SIERRA                        ADDRESS ON FILE
JAMIE SKUPSKI                       ADDRESS ON FILE
JAMIE SMITH                         ADDRESS ON FILE
JAMIE SPIKES                        ADDRESS ON FILE
JAMIE SPINELLI                      ADDRESS ON FILE
JAMIE SULLIVAN                      ADDRESS ON FILE
JAMIE THIBEAUX                      ADDRESS ON FILE
JAMIE THOMAS                        ADDRESS ON FILE
JAMIE THROWER                       ADDRESS ON FILE
JAMIE TODD                          ADDRESS ON FILE
JAMIE TRIPP                         ADDRESS ON FILE
JAMIE TROUP                         ADDRESS ON FILE
JAMIE TRUCHON                       ADDRESS ON FILE
JAMIE TYREE                         ADDRESS ON FILE
JAMIE VAIL                          ADDRESS ON FILE
JAMIE VIO                           ADDRESS ON FILE
JAMIE WALKER                        ADDRESS ON FILE
JAMIE WEISS                         ADDRESS ON FILE
JAMIE WEST                          ADDRESS ON FILE
JAMIE WESTBROOK                     ADDRESS ON FILE
JAMIE WILKINS                       ADDRESS ON FILE
JAMIE WILSON                        ADDRESS ON FILE
JAMIE YOUNG                         ADDRESS ON FILE
JAMIE ZBROSKEWICH                   ADDRESS ON FILE
JAMIE-SUE FERRELL                   ADDRESS ON FILE
JAMIEL BROOKS                       ADDRESS ON FILE
JAMIELEIGH GOINS                    ADDRESS ON FILE
JAMIESHA DURR                       ADDRESS ON FILE
JAMIIA KELLEY                       ADDRESS ON FILE
JAMIL BRIDGES                       ADDRESS ON FILE
JAMIL HOLLIS                        ADDRESS ON FILE
JAMIL POLLARD                       ADDRESS ON FILE
JAMIL SHABAZZ                       ADDRESS ON FILE
JAMILA JONES                        ADDRESS ON FILE
JAMILA SPOONER                      ADDRESS ON FILE
JAMILEE ESTEVEZ                     ADDRESS ON FILE
JAMILETH DELACRUZ GOMEZ             ADDRESS ON FILE
JAMILL JENKINS                      ADDRESS ON FILE
JAMILLA DENNY-GREEN                 ADDRESS ON FILE
JAMILLAH ASH                        ADDRESS ON FILE
JAMILLAH HENDRICKS                  ADDRESS ON FILE
JAMILLAH WEAVER                     ADDRESS ON FILE
JAMILYAH JONES                      ADDRESS ON FILE
JAMILYN ASHBAUGH                    ADDRESS ON FILE
JAMILYNN BEVINS                     ADDRESS ON FILE
JAMIN LEGGETT                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 867 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1092 of 2235

Claim Name                           Address Information
JAMIR DALY                           ADDRESS ON FILE
JAMIR DARLINGTON                     ADDRESS ON FILE
JAMIRA ORANGE                        ADDRESS ON FILE
JAMISHA ROBEY                        ADDRESS ON FILE
JAMISON ANDERSON                     ADDRESS ON FILE
JAMISON BOLTON                       ADDRESS ON FILE
JAMISON CAUTHORNE                    ADDRESS ON FILE
JAMISON CHAPMAN                      ADDRESS ON FILE
JAMISON CHAPMAN                      ADDRESS ON FILE
JAMISON COOPER                       ADDRESS ON FILE
JAMISON UTLEY                        ADDRESS ON FILE
JAMISON WARFIELD                     ADDRESS ON FILE
JAMISON-BRIAN RHODAN                 ADDRESS ON FILE
JAMIYA SHERER                        ADDRESS ON FILE
JAMIYLAH WALKER-CAIN                 ADDRESS ON FILE
JAMMARI WISE                         ADDRESS ON FILE
JAMMIE ASH                           ADDRESS ON FILE
JAMMIE GARCIA                        ADDRESS ON FILE
JAMMIE QUISENBERRY                   ADDRESS ON FILE
JAMMY WASHINGTON                     ADDRESS ON FILE
JAMOAN GILLS                         ADDRESS ON FILE
JAMOGDA DORSEY                       ADDRESS ON FILE
JAMON GONZALES                       ADDRESS ON FILE
JAMOND DAVIS                         ADDRESS ON FILE
JAMONDA SULLIVAN                     ADDRESS ON FILE
JAMONI SMITH                         ADDRESS ON FILE
JAMONIKA ROGERS                      ADDRESS ON FILE
JAMONTAY PATRICK                     ADDRESS ON FILE
JAMUAL MAJOR                         ADDRESS ON FILE
JAMYA FLOWERS                        ADDRESS ON FILE
JAMYA WHITMORE                       ADDRESS ON FILE
JAMYIA CUSHION                       ADDRESS ON FILE
JAMYRA GREEN                         ADDRESS ON FILE
JAN BERNABE                          ADDRESS ON FILE
JAN BRANCH                           ADDRESS ON FILE
JAN NICELY                           ADDRESS ON FILE
JANA ADAMS                           ADDRESS ON FILE
JANA COOPER                          ADDRESS ON FILE
JANA DEIBLE                          ADDRESS ON FILE
JANA GRAY                            ADDRESS ON FILE
JANA HOUZVICKOVA                     ADDRESS ON FILE
JANA ONEAL                           ADDRESS ON FILE
JANA RHINEHART                       ADDRESS ON FILE
JANA ROYER                           ADDRESS ON FILE
JANA WENDELL                         ADDRESS ON FILE
JANA-BRIELLE URSU                    ADDRESS ON FILE
JANAE DONN                           ADDRESS ON FILE
JANAE JIMENEZ                        ADDRESS ON FILE
JANAE JOHNSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 868 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1093 of 2235

Claim Name                        Address Information
JANAE KENDRICK                    ADDRESS ON FILE
JANAE MAYNARD                     ADDRESS ON FILE
JANAE RANKIN                      ADDRESS ON FILE
JANAE SCHEFFT                     ADDRESS ON FILE
JANAE WORLD                       ADDRESS ON FILE
JANAH BERNABE                     ADDRESS ON FILE
JANAH DANCE                       ADDRESS ON FILE
JANAI MARSHALL                    ADDRESS ON FILE
JANAI SPARKS                      ADDRESS ON FILE
JANAIA JONES                      ADDRESS ON FILE
JANAIE THOMAS                     ADDRESS ON FILE
JANAIEA JONES                     ADDRESS ON FILE
JANALIN PARSONS                   ADDRESS ON FILE
JANARD WHITE                      ADDRESS ON FILE
JANARIA SMITH                     ADDRESS ON FILE
JANASIA BENNETT                   ADDRESS ON FILE
JANATICA CAMPBELL                 ADDRESS ON FILE
JANAY CHALMERS                    ADDRESS ON FILE
JANAY COUNCE                      ADDRESS ON FILE
JANAY FIELDS                      ADDRESS ON FILE
JANAY JOHNSON                     ADDRESS ON FILE
JANAY PACE                        ADDRESS ON FILE
JANAY SESSIONS                    ADDRESS ON FILE
JANAY WALLACE                     ADDRESS ON FILE
JANAY WILKINSON                   ADDRESS ON FILE
JANAY WILSON                      ADDRESS ON FILE
JANAYA BROOKIN                    ADDRESS ON FILE
JANAYA JILES                      ADDRESS ON FILE
JANAYA JONES                      ADDRESS ON FILE
JANAYA PULLEN                     ADDRESS ON FILE
JANAYA SMITH                      ADDRESS ON FILE
JANAYA WALTON                     ADDRESS ON FILE
JANAYE COOPER                     ADDRESS ON FILE
JANAYIA MCCORRY                   ADDRESS ON FILE
JANCARLOS JIMINEZ                 ADDRESS ON FILE
JANE BARKER                       ADDRESS ON FILE
JANE CARLIN                       ADDRESS ON FILE
JANE CLEAVELAND                   ADDRESS ON FILE
JANE COSTA                        ADDRESS ON FILE
JANE GARNER                       ADDRESS ON FILE
JANE GIBSON                       ADDRESS ON FILE
JANE HARRIS                       ADDRESS ON FILE
JANE MACKAY                       ADDRESS ON FILE
JANE MUKAILA                      ADDRESS ON FILE
JANE NORRIS                       ADDRESS ON FILE
JANE RICHARDSON                   ADDRESS ON FILE
JANE S HOYLE                      ADDRESS ON FILE
JANE SCHNECK                      ADDRESS ON FILE
JANEA CASTRICONE                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 869 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1094 of 2235

Claim Name                         Address Information
JANEA CYRUS                        ADDRESS ON FILE
JANEA FLORA                        ADDRESS ON FILE
JANEA MONGE GUEGEL                 ADDRESS ON FILE
JANEE ROYAL                        ADDRESS ON FILE
JANEE STEWART                      ADDRESS ON FILE
JANEE WHITNER                      ADDRESS ON FILE
JANEEN ROBBINS                     ADDRESS ON FILE
JANEICA LAIRD                      ADDRESS ON FILE
JANEICE CHAPMAN                    ADDRESS ON FILE
JANEICE LINDSAY                    ADDRESS ON FILE
JANEIKA HUGHES                     ADDRESS ON FILE
JANEKA DAVIS                       ADDRESS ON FILE
JANEL FRANCIS                      ADDRESS ON FILE
JANEL HUNTER                       ADDRESS ON FILE
JANEL MCCORN                       ADDRESS ON FILE
JANEL POWERS                       ADDRESS ON FILE
JANEL TATE                         ADDRESS ON FILE
JANELEAN DUNCAN                    ADDRESS ON FILE
JANELL DAVIS                       ADDRESS ON FILE
JANELL KENNY                       ADDRESS ON FILE
JANELL KITER                       ADDRESS ON FILE
JANELL MAUGHMER                    ADDRESS ON FILE
JANELL REEVES                      ADDRESS ON FILE
JANELLA CLAUDIO                    ADDRESS ON FILE
JANELLE ALLEN                      ADDRESS ON FILE
JANELLE BRUCE                      ADDRESS ON FILE
JANELLE CAPPETTA                   ADDRESS ON FILE
JANELLE FRANKLIN                   ADDRESS ON FILE
JANELLE HALES                      ADDRESS ON FILE
JANELLE JACOBSON                   ADDRESS ON FILE
JANELLE KELLER                     ADDRESS ON FILE
JANELLE RAYMOND                    ADDRESS ON FILE
JANELLE SWANSON                    ADDRESS ON FILE
JANELLE ZIMINSKI                   ADDRESS ON FILE
JANELLY JIMENEZ                    ADDRESS ON FILE
JANEQUA WOODS                      ADDRESS ON FILE
JANESE BRANDON                     ADDRESS ON FILE
JANESKA VARGAS                     ADDRESS ON FILE
JANESSA COBAN                      ADDRESS ON FILE
JANESSA CORSO                      ADDRESS ON FILE
JANESSA JONES-BOWE                 ADDRESS ON FILE
JANESSA ROGERS                     ADDRESS ON FILE
JANESSA STARR                      ADDRESS ON FILE
JANESSA WILKINSON                  ADDRESS ON FILE
JANET APOLINAR                     ADDRESS ON FILE
JANET ARIAS                        ADDRESS ON FILE
JANET BARNES                       ADDRESS ON FILE
JANET BINGAMAN                     ADDRESS ON FILE
JANET CERNETICH                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 870 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                           Page 1095 of 2235

Claim Name                           Address Information
JANET COWART                         ADDRESS ON FILE
JANET COX                            ADDRESS ON FILE
JANET FALCIANI                       ADDRESS ON FILE
JANET HARGRAVE                       ADDRESS ON FILE
JANET HODGSON                        ADDRESS ON FILE
JANET HORNE                          ADDRESS ON FILE
JANET HOROWITZ                       ADDRESS ON FILE
JANET HUMPHRIES                      ADDRESS ON FILE
JANET JEFFREYS                       ADDRESS ON FILE
JANET KEENER                         ADDRESS ON FILE
JANET KNIGHT                         ADDRESS ON FILE
JANET LAMBERT                        ADDRESS ON FILE
JANET LINN                           ADDRESS ON FILE
JANET MANZANARES                     ADDRESS ON FILE
JANET MYERS                          ADDRESS ON FILE
JANET NEWKIRK                        ADDRESS ON FILE
JANET PIERCE                         ADDRESS ON FILE
JANET RIESENBERG                     ADDRESS ON FILE
JANET RUGGLES                        ADDRESS ON FILE
JANET WALLACE                        ADDRESS ON FILE
JANET WOHLER                         ADDRESS ON FILE
JANETT HAYDEN                        ADDRESS ON FILE
JANETTA CARRINGER                    ADDRESS ON FILE
JANETTE BROTHERS INC                 506 N WATER STREET ELIZABETH CITY NC 27909
JANETTE MICKELSEN                    ADDRESS ON FILE
JANETTE MULLINS                      ADDRESS ON FILE
JANETTE SOTO                         ADDRESS ON FILE
JANEY POWELL                         ADDRESS ON FILE
JANEY SOW                            ADDRESS ON FILE
JANEY THACKER                        ADDRESS ON FILE
JANI DINAPOLI                        ADDRESS ON FILE
JANI KING OF CHARLOTTE               7132 WEDDINGTON RD CONCORD NC 28027
JANIA KELLY                          ADDRESS ON FILE
JANICA JOHNSON                       ADDRESS ON FILE
JANICA WATSON                        ADDRESS ON FILE
JANICE BASTYR                        ADDRESS ON FILE
JANICE BERTHELOT                     ADDRESS ON FILE
JANICE C COOK                        ADDRESS ON FILE
JANICE DALTON                        ADDRESS ON FILE
JANICE DENNETT                       ADDRESS ON FILE
JANICE EVANS                         ADDRESS ON FILE
JANICE GUY                           ADDRESS ON FILE
JANICE HENDRX                        ADDRESS ON FILE
JANICE HOLLINS                       ADDRESS ON FILE
JANICE KOHLFELD                      ADDRESS ON FILE
JANICE LARKIN                        ADDRESS ON FILE
JANICE LEWIS                         ADDRESS ON FILE
JANICE OGURCAK                       ADDRESS ON FILE
JANICE ROBBIE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 871 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1096 of 2235

Claim Name                          Address Information
JANICE SILVERI                      ADDRESS ON FILE
JANICE STANLEY                      ADDRESS ON FILE
JANICE SULFRIDGE                    ADDRESS ON FILE
JANICE THOMAS                       ADDRESS ON FILE
JANICE TURNEY                       ADDRESS ON FILE
JANICE USSERY                       ADDRESS ON FILE
JANICE VAUGHN                       ADDRESS ON FILE
JANICE WAGNER                       ADDRESS ON FILE
JANICIA SPRUIELLE                   ADDRESS ON FILE
JANIDA MEDINA                       ADDRESS ON FILE
JANIE HANEY                         ADDRESS ON FILE
JANIE JETER                         ADDRESS ON FILE
JANIE LANYI                         ADDRESS ON FILE
JANIE MORRIS                        ADDRESS ON FILE
JANIE MYERS                         ADDRESS ON FILE
JANIE RIFE                          ADDRESS ON FILE
JANIE SMITH                         ADDRESS ON FILE
JANIE STEWART                       ADDRESS ON FILE
JANIECE LOWE                        ADDRESS ON FILE
JANIER JONES                        ADDRESS ON FILE
JANIKA WILLIS                       ADDRESS ON FILE
JANINE ALAXANIAN                    ADDRESS ON FILE
JANIQUA LYONS                       ADDRESS ON FILE
JANIQUE ARRINGTON                   ADDRESS ON FILE
JANIS GRALEY                        ADDRESS ON FILE
JANIS MUELLER                       ADDRESS ON FILE
JANIS SCARAMELL                     ADDRESS ON FILE
JANISE COOK                         ADDRESS ON FILE
JANISE JACKSON                      ADDRESS ON FILE
JANISHA CARTER                      ADDRESS ON FILE
JANISHA CRUMPTON                    ADDRESS ON FILE
JANISHA MATOS                       ADDRESS ON FILE
JANITA FREELAND                     ADDRESS ON FILE
JANKI PATEL                         ADDRESS ON FILE
JANNA HAWTHORNE                     ADDRESS ON FILE
JANNAH NASH                         ADDRESS ON FILE
JANNAH SAYLES                       ADDRESS ON FILE
JANNESIA ROSS                       ADDRESS ON FILE
JANNET VICENTE                      ADDRESS ON FILE
JANNETTE DOMINGUEZ                  ADDRESS ON FILE
JANNINA ABRAHAM                     ADDRESS ON FILE
JANNINE LITSINGER                   ADDRESS ON FILE
JANNY JAMES                         ADDRESS ON FILE
JANNYNA PISFIL                      ADDRESS ON FILE
JANSEN DIKE                         ADDRESS ON FILE
JANTARA TURNBOW                     ADDRESS ON FILE
JANTARIOUS CATHCART                 ADDRESS ON FILE
JANTZEN SMITH ALEXANDER             ADDRESS ON FILE
JANYA MCDONALD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 872 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1097 of 2235

Claim Name                          Address Information
JANYAH PALMER                       ADDRESS ON FILE
JANYIAH THOMAS                      ADDRESS ON FILE
JAONNA RAMSEUR                      ADDRESS ON FILE
JAOS LLANOS                         ADDRESS ON FILE
JAPARAH THOMPSON                    ADDRESS ON FILE
JAPHEN SCOTT                        ADDRESS ON FILE
JAPHETH LAMAR                       ADDRESS ON FILE
JAPHETH MILES                       ADDRESS ON FILE
JAPONECA COLLINS                    ADDRESS ON FILE
JAQOYIA JACKSON                     ADDRESS ON FILE
JAQUAIL JOHNSON                     ADDRESS ON FILE
JAQUAN BERRYMAN                     ADDRESS ON FILE
JAQUAN BULLOCK                      ADDRESS ON FILE
JAQUAN CAIN                         ADDRESS ON FILE
JAQUAN GASKINS                      ADDRESS ON FILE
JAQUAN IRBY                         ADDRESS ON FILE
JAQUAN JACKSON                      ADDRESS ON FILE
JAQUAN JOHNSON                      ADDRESS ON FILE
JAQUAN LOVETT                       ADDRESS ON FILE
JAQUAN MENSAH                       ADDRESS ON FILE
JAQUAN MINCY                        ADDRESS ON FILE
JAQUAN PARKER                       ADDRESS ON FILE
JAQUAN ROBERSON                     ADDRESS ON FILE
JAQUAN SANDERS                      ADDRESS ON FILE
JAQUAN SHEPHERD                     ADDRESS ON FILE
JAQUAN SPEIGHT                      ADDRESS ON FILE
JAQUAN TAYLOR                       ADDRESS ON FILE
JAQUAN TISDALE                      ADDRESS ON FILE
JAQUAN WALLACE                      ADDRESS ON FILE
JAQUAN WASHINGTON                   ADDRESS ON FILE
JAQUAN WILSON                       ADDRESS ON FILE
JAQUANA MORTON                      ADDRESS ON FILE
JAQUANTA JEFFERSON                  ADDRESS ON FILE
JAQUAVIUS BAKER                     ADDRESS ON FILE
JAQUAYLE NEWTON                     ADDRESS ON FILE
JAQUE BREAKER                       ADDRESS ON FILE
JAQUECE SULLIVAN                    ADDRESS ON FILE
JAQUEIL DURANT                      ADDRESS ON FILE
JAQUELIN OLIVARES                   ADDRESS ON FILE
JAQUELINE BLACKWELL                 ADDRESS ON FILE
JAQUELINE WOODWARD                  ADDRESS ON FILE
JAQUELYN BERGMAN                    ADDRESS ON FILE
JAQUELYN GARCIA                     ADDRESS ON FILE
JAQUESHA SMART                      ADDRESS ON FILE
JAQUESIA BALDWIN                    ADDRESS ON FILE
JAQUETTA BELL                       ADDRESS ON FILE
JAQUETTA THOMAS                     ADDRESS ON FILE
JAQUETTA WILLIAMS                   ADDRESS ON FILE
JAQUEZ JOHNSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 873 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1098 of 2235

Claim Name                           Address Information
JAQUEZ NESBITT                       ADDRESS ON FILE
JAQUEZ SMITH                         ADDRESS ON FILE
JAQUEZ WINGFIELD                     ADDRESS ON FILE
JAQUIEL COTTON                       ADDRESS ON FILE
JAQUIEL TRAHAN                       ADDRESS ON FILE
JAQUIL SOLOMON                       ADDRESS ON FILE
JAQUIN ELLIS                         ADDRESS ON FILE
JAQUIS LOGAN                         ADDRESS ON FILE
JAQUISHA WHATLEY                     ADDRESS ON FILE
JAQUITA WILLIAMS                     ADDRESS ON FILE
JAQUON BENTON                        ADDRESS ON FILE
JAQUON ROYSTER                       ADDRESS ON FILE
JAQUONTO REDDING                     ADDRESS ON FILE
JAQUWAN BRIGGS                       ADDRESS ON FILE
JARAAD HAMPTON JONES                 ADDRESS ON FILE
JARAD DIXON                          ADDRESS ON FILE
JARAIL ROGERS                        ADDRESS ON FILE
JARAVEN JAMES                        ADDRESS ON FILE
JARAVIAS MAYES                       ADDRESS ON FILE
JARBAR JENNINGS                      ADDRESS ON FILE
JARDAE SWIFT                         ADDRESS ON FILE
JARED A STEFFENHAGEN                 ADDRESS ON FILE
JARED ANDERSON                       ADDRESS ON FILE
JARED ARCEO                          ADDRESS ON FILE
JARED BARTRAM                        ADDRESS ON FILE
JARED BELKA                          ADDRESS ON FILE
JARED BELTON                         ADDRESS ON FILE
JARED BERGSTROM                      ADDRESS ON FILE
JARED BOOMER                         ADDRESS ON FILE
JARED BRADDY                         ADDRESS ON FILE
JARED BRANHAM                        ADDRESS ON FILE
JARED BROUGH                         ADDRESS ON FILE
JARED BROWN                          ADDRESS ON FILE
JARED CARSONS                        ADDRESS ON FILE
JARED CARTER                         ADDRESS ON FILE
JARED CHAFFIN                        ADDRESS ON FILE
JARED CHENEY                         ADDRESS ON FILE
JARED COLEMAN                        ADDRESS ON FILE
JARED COOK                           ADDRESS ON FILE
JARED COWLEY                         ADDRESS ON FILE
JARED CROWE                          ADDRESS ON FILE
JARED DAIGLE                         ADDRESS ON FILE
JARED DALY                           ADDRESS ON FILE
JARED DANIELS                        ADDRESS ON FILE
JARED DAVIS                          ADDRESS ON FILE
JARED DECKER                         ADDRESS ON FILE
JARED DELAHOUSSAYE                   ADDRESS ON FILE
JARED EGAN                           ADDRESS ON FILE
JARED ETTORE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 874 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1099 of 2235

Claim Name                            Address Information
JARED FEINER                          ADDRESS ON FILE
JARED FISKE                           ADDRESS ON FILE
JARED FLEMING                         ADDRESS ON FILE
JARED FRANCIS                         ADDRESS ON FILE
JARED FULLWOOD                        ADDRESS ON FILE
JARED GAINES                          ADDRESS ON FILE
JARED GOLDINGER                       ADDRESS ON FILE
JARED GRIFFIN                         ADDRESS ON FILE
JARED GWYN                            ADDRESS ON FILE
JARED HANCOCK                         ADDRESS ON FILE
JARED HARZI                           ADDRESS ON FILE
JARED HAWK                            ADDRESS ON FILE
JARED HESS                            ADDRESS ON FILE
JARED HIGGINS                         ADDRESS ON FILE
JARED HOGAN                           ADDRESS ON FILE
JARED HUNTER                          ADDRESS ON FILE
JARED ISAACSON                        ADDRESS ON FILE
JARED JASPER OCAMPO                   ADDRESS ON FILE
JARED KEICHEL                         ADDRESS ON FILE
JARED KING-KIRKEY                     ADDRESS ON FILE
JARED LATHAM                          ADDRESS ON FILE
JARED LITTLE                          ADDRESS ON FILE
JARED LONG                            ADDRESS ON FILE
JARED LUDY                            ADDRESS ON FILE
JARED MANTOOTH                        ADDRESS ON FILE
JARED MARINEZ-GESTOLE                 ADDRESS ON FILE
JARED MCCARTER                        ADDRESS ON FILE
JARED MCGUFFIN                        ADDRESS ON FILE
JARED MCRAE                           ADDRESS ON FILE
JARED MILLER                          ADDRESS ON FILE
JARED MORRIS                          ADDRESS ON FILE
JARED NEAL                            ADDRESS ON FILE
JARED NIELSEN                         ADDRESS ON FILE
JARED OLIVERI                         ADDRESS ON FILE
JARED ORMAN                           ADDRESS ON FILE
JARED PHILLIPS                        ADDRESS ON FILE
JARED PILIERI                         ADDRESS ON FILE
JARED ROBINSON                        ADDRESS ON FILE
JARED ROHM                            ADDRESS ON FILE
JARED RUSSELL                         ADDRESS ON FILE
JARED SAVAGE                          ADDRESS ON FILE
JARED SCANLON                         ADDRESS ON FILE
JARED SHEPHERD                        ADDRESS ON FILE
JARED SMITH                           ADDRESS ON FILE
JARED SMITH                           ADDRESS ON FILE
JARED SPEARS                          ADDRESS ON FILE
JARED STANLEY                         ADDRESS ON FILE
JARED STEARNS                         ADDRESS ON FILE
JARED STOUT                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 875 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1100 of 2235

Claim Name                            Address Information
JARED THOMAS                          ADDRESS ON FILE
JARED TRUE                            ADDRESS ON FILE
JARED VANZANT                         ADDRESS ON FILE
JARED WAKEFIELD                       ADDRESS ON FILE
JARED WILLIAMS                        ADDRESS ON FILE
JAREEM WESTCOTT                       ADDRESS ON FILE
JAREESE PRYOR                         ADDRESS ON FILE
JAREL CRAWFORD                        ADDRESS ON FILE
JAREL LUNSFORD                        ADDRESS ON FILE
JARELL NICHOLSON                      ADDRESS ON FILE
JARELLE WOODEN                        ADDRESS ON FILE
JAREN BATTLE                          ADDRESS ON FILE
JAREN JONES                           ADDRESS ON FILE
JAREN JONES                           ADDRESS ON FILE
JAREN NEVERA                          ADDRESS ON FILE
JARET HESLEP                          ADDRESS ON FILE
JARETH NABORS                         ADDRESS ON FILE
JARETT BUSH                           ADDRESS ON FILE
JARIAH WILLIAMS                       ADDRESS ON FILE
JARIAN WILEY                          ADDRESS ON FILE
JARID PAGE                            ADDRESS ON FILE
JARID WHEELOCK                        ADDRESS ON FILE
JARIKO CAMILO                         ADDRESS ON FILE
JARILYN BARTLETT                      ADDRESS ON FILE
JARIOUS CATLIN                        ADDRESS ON FILE
JARISSA HERNANDEZ                     ADDRESS ON FILE
JARIUS HARDISON                       ADDRESS ON FILE
JARIUS HURST                          ADDRESS ON FILE
JARIUS THOMAS                         ADDRESS ON FILE
JARLIN SANTOS                         ADDRESS ON FILE
JARLINE AYALA                         ADDRESS ON FILE
JARMESHA MABONE                       ADDRESS ON FILE
JARMIE PEREZ                          ADDRESS ON FILE
JARNAE EARLY                          ADDRESS ON FILE
JARNELL BOSTIC                        ADDRESS ON FILE
JAROD ABDUL-RAHMAN                    ADDRESS ON FILE
JAROD ECCLES                          ADDRESS ON FILE
JAROD GARRETT                         ADDRESS ON FILE
JAROD KNIGHT                          ADDRESS ON FILE
JAROD SHELTON                         ADDRESS ON FILE
JARON BRYANT                          ADDRESS ON FILE
JARON CASTO                           ADDRESS ON FILE
JARON CLARK                           ADDRESS ON FILE
JARON CURRIE                          ADDRESS ON FILE
JARON FLOWERS                         ADDRESS ON FILE
JARON SANDERS                         ADDRESS ON FILE
JARQUAVEUS WASHINGTON                 ADDRESS ON FILE
JARQUETTA LEWIS                       ADDRESS ON FILE
JARQUEZ HATCHETT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 876 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1101 of 2235

Claim Name                          Address Information
JARRATT GRIFFIN                     ADDRESS ON FILE
JARRECK BAILEY                      ADDRESS ON FILE
JARRED BROWN                        ADDRESS ON FILE
JARRED FREEMAN                      ADDRESS ON FILE
JARRED GAFF                         ADDRESS ON FILE
JARRED HEPLER                       ADDRESS ON FILE
JARRED HOWELL                       ADDRESS ON FILE
JARRED TURNBOW                      ADDRESS ON FILE
JARRED WATSON                       ADDRESS ON FILE
JARRELL HASKINS                     ADDRESS ON FILE
JARRELL SINGLETON                   ADDRESS ON FILE
JARRELL TAYLOR                      ADDRESS ON FILE
JARRET CLARKE                       ADDRESS ON FILE
JARRET MAYS                         ADDRESS ON FILE
JARRET ROE                          ADDRESS ON FILE
JARRETT BRAY                        ADDRESS ON FILE
JARRETT CATCOTT                     ADDRESS ON FILE
JARRETT ELETHORP                    ADDRESS ON FILE
JARRETT FLETCHER                    ADDRESS ON FILE
JARRETT HOLSEY                      ADDRESS ON FILE
JARRETT JOHNSON                     ADDRESS ON FILE
JARRETT LAW                         ADDRESS ON FILE
JARRETT LOVE                        ADDRESS ON FILE
JARRETT MCINTOSH                    ADDRESS ON FILE
JARRETT ODEN                        ADDRESS ON FILE
JARRETT PHILLIPS                    ADDRESS ON FILE
JARRETT VANDELICHT                  ADDRESS ON FILE
JARRETT WASHINGTON                  ADDRESS ON FILE
JARRICE JABBAR                      ADDRESS ON FILE
JARROD BOHNENSTIEHL                 ADDRESS ON FILE
JARROD CASTEEL                      ADDRESS ON FILE
JARROD CATH                         ADDRESS ON FILE
JARROD CONOVER                      ADDRESS ON FILE
JARROD GIBSON                       ADDRESS ON FILE
JARROD HALL                         ADDRESS ON FILE
JARROD JOHNSON                      ADDRESS ON FILE
JARROD LOVE                         ADDRESS ON FILE
JARROD MANNASMITH                   ADDRESS ON FILE
JARROD NELMS                        ADDRESS ON FILE
JARROD ROBINSON                     ADDRESS ON FILE
JARROD SCOTT                        ADDRESS ON FILE
JARROD W VAN KIRK                   ADDRESS ON FILE
JARROD ZINNER                       ADDRESS ON FILE
JARRON BANKS                        ADDRESS ON FILE
JARTAVIA TUCKER                     ADDRESS ON FILE
JARULE DILLARD                      ADDRESS ON FILE
JARVAE SMITH                        ADDRESS ON FILE
JARVANIUS HORNE                     ADDRESS ON FILE
JARVIS CORR                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 877 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1102 of 2235

Claim Name                         Address Information
JARVIS JENKINS                     ADDRESS ON FILE
JARVIS JOHNSON                     ADDRESS ON FILE
JARVIS JOHNSON                     ADDRESS ON FILE
JARVIS MARTIN                      ADDRESS ON FILE
JARVIS MAYO                        ADDRESS ON FILE
JARVIS MCTYRE                      ADDRESS ON FILE
JARVIS MORGAN                      ADDRESS ON FILE
JARVIS MORGAN                      ADDRESS ON FILE
JARVIS PRINCE                      ADDRESS ON FILE
JARVIS RUSSELL                     ADDRESS ON FILE
JARVIS THOMAS                      ADDRESS ON FILE
JARVIS TIBBS                       ADDRESS ON FILE
JARVISE MCCOY                      ADDRESS ON FILE
JARVIUS DICKERSON                  ADDRESS ON FILE
JASAAN GRIFFIN                     ADDRESS ON FILE
JASAMINE BYRD                      ADDRESS ON FILE
JASE TROTTER                       ADDRESS ON FILE
JASE WILLHITE                      ADDRESS ON FILE
JASELLE BALDERAS                   ADDRESS ON FILE
JASEN MICHEL                       ADDRESS ON FILE
JASEN STARBUCK                     ADDRESS ON FILE
JASHARRA CAMPBELL                  ADDRESS ON FILE
JASHAUN MERRITT                    ADDRESS ON FILE
JASHAWANS JACKSON                  ADDRESS ON FILE
JASHAWN BARHAM                     ADDRESS ON FILE
JASHAWNA BELLAMY                   ADDRESS ON FILE
JASHIAH LEE                        ADDRESS ON FILE
JASHIRA ACOSTA                     ADDRESS ON FILE
JASHON POWELL                      ADDRESS ON FILE
JASHONNA AVERY                     ADDRESS ON FILE
JASIA TAJADILLO STRONG             ADDRESS ON FILE
JASIEDA DAVILA                     ADDRESS ON FILE
JASIEL ROMAN                       ADDRESS ON FILE
JASIGHIA BAXTER                    ADDRESS ON FILE
JASIM ROBERTSON                    ADDRESS ON FILE
JASIME COUCH                       ADDRESS ON FILE
JASINNIYA FOWLER                   ADDRESS ON FILE
JASION THOMAS                      ADDRESS ON FILE
JASLYN JOHNSON                     ADDRESS ON FILE
JASLYN ODEAR                       ADDRESS ON FILE
JASMEA WATSON                      ADDRESS ON FILE
JASMEN MCHENRY                     ADDRESS ON FILE
JASMENE YOUNG                      ADDRESS ON FILE
JASMIN ARMSTRONG                   ADDRESS ON FILE
JASMIN COLON                       ADDRESS ON FILE
JASMIN DEEREN                      ADDRESS ON FILE
JASMIN FAVORS                      ADDRESS ON FILE
JASMIN FELDER                      ADDRESS ON FILE
JASMIN ISAIAH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 878 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1103 of 2235

Claim Name                          Address Information
JASMIN JACKSON                      ADDRESS ON FILE
JASMIN JORDAN                       ADDRESS ON FILE
JASMIN KIRBY                        ADDRESS ON FILE
JASMIN LEHMAN                       ADDRESS ON FILE
JASMIN MORROW                       ADDRESS ON FILE
JASMIN OWENS                        ADDRESS ON FILE
JASMIN ROBERTS                      ADDRESS ON FILE
JASMIN ROGERS                       ADDRESS ON FILE
JASMIN TAYLOR                       ADDRESS ON FILE
JASMIN TRUJILLO                     ADDRESS ON FILE
JASMIN WEATHERS                     ADDRESS ON FILE
JASMIN WILEY-HARRIS                 ADDRESS ON FILE
JASMIN WILLIAMS                     ADDRESS ON FILE
JASMIN WOOD                         ADDRESS ON FILE
JASMIN WRIGHT                       ADDRESS ON FILE
JASMINE ADKINS                      ADDRESS ON FILE
JASMINE AIKEN                       ADDRESS ON FILE
JASMINE ALBURY                      ADDRESS ON FILE
JASMINE ALLAN                       ADDRESS ON FILE
JASMINE AMADOR                      ADDRESS ON FILE
JASMINE ANDERSON                    ADDRESS ON FILE
JASMINE ANDERSON                    ADDRESS ON FILE
JASMINE ANDREWS                     ADDRESS ON FILE
JASMINE ANTOINE                     ADDRESS ON FILE
JASMINE APPIAH                      ADDRESS ON FILE
JASMINE ARGUETA                     ADDRESS ON FILE
JASMINE AUSTIN                      ADDRESS ON FILE
JASMINE BAILEY                      ADDRESS ON FILE
JASMINE BAKER                       ADDRESS ON FILE
JASMINE BALL                        ADDRESS ON FILE
JASMINE BECKER                      ADDRESS ON FILE
JASMINE BERRY                       ADDRESS ON FILE
JASMINE BILBY                       ADDRESS ON FILE
JASMINE BLAKE                       ADDRESS ON FILE
JASMINE BOND                        ADDRESS ON FILE
JASMINE BONEY                       ADDRESS ON FILE
JASMINE BOWDEN                      ADDRESS ON FILE
JASMINE BRACEY                      ADDRESS ON FILE
JASMINE BRACEY                      ADDRESS ON FILE
JASMINE BRADY                       ADDRESS ON FILE
JASMINE BREWINGTON                  ADDRESS ON FILE
JASMINE BRINKMAN                    ADDRESS ON FILE
JASMINE BROADY                      ADDRESS ON FILE
JASMINE BROOKS                      ADDRESS ON FILE
JASMINE BROOKS                      ADDRESS ON FILE
JASMINE BROWN                       ADDRESS ON FILE
JASMINE BROWN                       ADDRESS ON FILE
JASMINE BRYANT                      ADDRESS ON FILE
JASMINE BRYANT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 879 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1104 of 2235

Claim Name                          Address Information
JASMINE BRYANT                      ADDRESS ON FILE
JASMINE BULLARD                     ADDRESS ON FILE
JASMINE BULLOCK                     ADDRESS ON FILE
JASMINE BURRELL                     ADDRESS ON FILE
JASMINE BUTLER                      ADDRESS ON FILE
JASMINE BYERS                       ADDRESS ON FILE
JASMINE CABRERA                     ADDRESS ON FILE
JASMINE CALTAGERONE                 ADDRESS ON FILE
JASMINE CANNUCCI                    ADDRESS ON FILE
JASMINE CAPERS-CAMPBELL             ADDRESS ON FILE
JASMINE CARNEY                      ADDRESS ON FILE
JASMINE CARR                        ADDRESS ON FILE
JASMINE CARRILLO                    ADDRESS ON FILE
JASMINE CARTER                      ADDRESS ON FILE
JASMINE CHRISTIE                    ADDRESS ON FILE
JASMINE CLARK                       ADDRESS ON FILE
JASMINE COMPHER                     ADDRESS ON FILE
JASMINE CONNELL                     ADDRESS ON FILE
JASMINE COONER                      ADDRESS ON FILE
JASMINE CULPEPPER                   ADDRESS ON FILE
JASMINE CURRY                       ADDRESS ON FILE
JASMINE CURTIS                      ADDRESS ON FILE
JASMINE DANIELS                     ADDRESS ON FILE
JASMINE DAVIS                       ADDRESS ON FILE
JASMINE DIEHL                       ADDRESS ON FILE
JASMINE DONALDSON                   ADDRESS ON FILE
JASMINE DORSEY                      ADDRESS ON FILE
JASMINE DUGGER                      ADDRESS ON FILE
JASMINE DUNCAN                      ADDRESS ON FILE
JASMINE DUREN                       ADDRESS ON FILE
JASMINE EADY                        ADDRESS ON FILE
JASMINE ECHOLS                      ADDRESS ON FILE
JASMINE ELLIS                       ADDRESS ON FILE
JASMINE EWELL                       ADDRESS ON FILE
JASMINE FARRIS                      ADDRESS ON FILE
JASMINE FINLEY                      ADDRESS ON FILE
JASMINE FLETCHER                    ADDRESS ON FILE
JASMINE FOX                         ADDRESS ON FILE
JASMINE GAITHER                     ADDRESS ON FILE
JASMINE GENRTY                      ADDRESS ON FILE
JASMINE GILDER                      ADDRESS ON FILE
JASMINE GLOVER                      ADDRESS ON FILE
JASMINE GLOVER                      ADDRESS ON FILE
JASMINE GRADNEY                     ADDRESS ON FILE
JASMINE GREEN                       ADDRESS ON FILE
JASMINE GREEN                       ADDRESS ON FILE
JASMINE GRIFFEY                     ADDRESS ON FILE
JASMINE GRIFFIN                     ADDRESS ON FILE
JASMINE GRISSETTE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 880 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1105 of 2235

Claim Name                           Address Information
JASMINE GUNNING                      ADDRESS ON FILE
JASMINE HAIRSTON                     ADDRESS ON FILE
JASMINE HALL                         ADDRESS ON FILE
JASMINE HAMLIN                       ADDRESS ON FILE
JASMINE HARRIS                       ADDRESS ON FILE
JASMINE HARRIS                       ADDRESS ON FILE
JASMINE HARVEY                       ADDRESS ON FILE
JASMINE HAVERON                      ADDRESS ON FILE
JASMINE HENDERSON                    ADDRESS ON FILE
JASMINE HERNANDEZ                    ADDRESS ON FILE
JASMINE HERNANDEZ                    ADDRESS ON FILE
JASMINE HICKMOND                     ADDRESS ON FILE
JASMINE HICKS                        ADDRESS ON FILE
JASMINE HILL                         ADDRESS ON FILE
JASMINE HILL                         ADDRESS ON FILE
JASMINE HODSON                       ADDRESS ON FILE
JASMINE HOLLOMAN                     ADDRESS ON FILE
JASMINE HOLMES                       ADDRESS ON FILE
JASMINE HOLMES                       ADDRESS ON FILE
JASMINE HURBERT                      ADDRESS ON FILE
JASMINE HUTCHINSON                   ADDRESS ON FILE
JASMINE INMAN                        ADDRESS ON FILE
JASMINE J HUTCHINSON                 ADDRESS ON FILE
JASMINE JACKSON                      ADDRESS ON FILE
JASMINE JACKSON                      ADDRESS ON FILE
JASMINE JACKSON                      ADDRESS ON FILE
JASMINE JACKSON                      ADDRESS ON FILE
JASMINE JENKINS GRAY                 ADDRESS ON FILE
JASMINE JOHNSON                      ADDRESS ON FILE
JASMINE JOHNSON                      ADDRESS ON FILE
JASMINE JOHNSON                      ADDRESS ON FILE
JASMINE JOHNSON                      ADDRESS ON FILE
JASMINE JOHNSON                      ADDRESS ON FILE
JASMINE JOHNSON                      ADDRESS ON FILE
JASMINE JONES                        ADDRESS ON FILE
JASMINE JONES                        ADDRESS ON FILE
JASMINE JONES                        ADDRESS ON FILE
JASMINE JONES                        ADDRESS ON FILE
JASMINE JOSEY                        ADDRESS ON FILE
JASMINE KEFFER                       ADDRESS ON FILE
JASMINE KELLY                        ADDRESS ON FILE
JASMINE KEMP                         ADDRESS ON FILE
JASMINE KINSEY                       ADDRESS ON FILE
JASMINE KNIGHT                       ADDRESS ON FILE
JASMINE KNIGHT                       ADDRESS ON FILE
JASMINE KNIGHT                       ADDRESS ON FILE
JASMINE LANE                         ADDRESS ON FILE
JASMINE LARK                         ADDRESS ON FILE
JASMINE LAWRENCE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 881 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1106 of 2235

Claim Name                         Address Information
JASMINE LINDSY                     ADDRESS ON FILE
JASMINE LINKOUS                    ADDRESS ON FILE
JASMINE LOCKLEAR                   ADDRESS ON FILE
JASMINE LUNDY                      ADDRESS ON FILE
JASMINE LYNCH                      ADDRESS ON FILE
JASMINE MALLOY                     ADDRESS ON FILE
JASMINE MANKER                     ADDRESS ON FILE
JASMINE MANNING                    ADDRESS ON FILE
JASMINE MARCRUM                    ADDRESS ON FILE
JASMINE MARTIN                     ADDRESS ON FILE
JASMINE MASSEY                     ADDRESS ON FILE
JASMINE MATHIS                     ADDRESS ON FILE
JASMINE MAYDWELL                   ADDRESS ON FILE
JASMINE MCBRAYER                   ADDRESS ON FILE
JASMINE MCCABE                     ADDRESS ON FILE
JASMINE MCCALL                     ADDRESS ON FILE
JASMINE MCCLENDON                  ADDRESS ON FILE
JASMINE MCDONALD                   ADDRESS ON FILE
JASMINE MCGUIRE                    ADDRESS ON FILE
JASMINE MCROY                      ADDRESS ON FILE
JASMINE MCVEY                      ADDRESS ON FILE
JASMINE MENDENHALL                 ADDRESS ON FILE
JASMINE METCALF                    ADDRESS ON FILE
JASMINE MILLER                     ADDRESS ON FILE
JASMINE MILLER                     ADDRESS ON FILE
JASMINE MILLER                     ADDRESS ON FILE
JASMINE MILLNER                    ADDRESS ON FILE
JASMINE MITCHELL                   ADDRESS ON FILE
JASMINE MITCHELL                   ADDRESS ON FILE
JASMINE MITCHELL                   ADDRESS ON FILE
JASMINE MONTGOMERY                 ADDRESS ON FILE
JASMINE MOODY                      ADDRESS ON FILE
JASMINE MOORE                      ADDRESS ON FILE
JASMINE MOORE                      ADDRESS ON FILE
JASMINE MORSE                      ADDRESS ON FILE
JASMINE MOSCHELLA                  ADDRESS ON FILE
JASMINE MOSELY                     ADDRESS ON FILE
JASMINE MURPHY                     ADDRESS ON FILE
JASMINE NEAL                       ADDRESS ON FILE
JASMINE NEELY                      ADDRESS ON FILE
JASMINE NIXON                      ADDRESS ON FILE
JASMINE NORMAN                     ADDRESS ON FILE
JASMINE NORRIS                     ADDRESS ON FILE
JASMINE NORTH                      ADDRESS ON FILE
JASMINE NORTHERN                   ADDRESS ON FILE
JASMINE O GRADY                    ADDRESS ON FILE
JASMINE OKINE                      ADDRESS ON FILE
JASMINE OSTEEN                     ADDRESS ON FILE
JASMINE OVERTON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 882 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1107 of 2235

Claim Name                         Address Information
JASMINE OWENS                      ADDRESS ON FILE
JASMINE PALMIERI                   ADDRESS ON FILE
JASMINE PEEPLES                    ADDRESS ON FILE
JASMINE PERRY                      ADDRESS ON FILE
JASMINE PETTY                      ADDRESS ON FILE
JASMINE PEYTON                     ADDRESS ON FILE
JASMINE PHILLIPS                   ADDRESS ON FILE
JASMINE PIERRENOEL                 ADDRESS ON FILE
JASMINE PILGRIM                    ADDRESS ON FILE
JASMINE PINEDA                     ADDRESS ON FILE
JASMINE POOLE                      ADDRESS ON FILE
JASMINE POPIELARZ                  ADDRESS ON FILE
JASMINE POWE                       ADDRESS ON FILE
JASMINE POWELL                     ADDRESS ON FILE
JASMINE PRIMUS                     ADDRESS ON FILE
JASMINE PURVIS                     ADDRESS ON FILE
JASMINE RADDI                      ADDRESS ON FILE
JASMINE RAINES                     ADDRESS ON FILE
JASMINE RHINEHART                  ADDRESS ON FILE
JASMINE RIVERA                     ADDRESS ON FILE
JASMINE RIVERS                     ADDRESS ON FILE
JASMINE ROBINSON                   ADDRESS ON FILE
JASMINE ROBINSON                   ADDRESS ON FILE
JASMINE ROBINSON                   ADDRESS ON FILE
JASMINE RODRIGUEZ                  ADDRESS ON FILE
JASMINE ROSALES                    ADDRESS ON FILE
JASMINE ROSARIO                    ADDRESS ON FILE
JASMINE ROSS                       ADDRESS ON FILE
JASMINE ROSS                       ADDRESS ON FILE
JASMINE RUCKEY                     ADDRESS ON FILE
JASMINE RUSSELL                    ADDRESS ON FILE
JASMINE SANCHEZ                    ADDRESS ON FILE
JASMINE SHEARER                    ADDRESS ON FILE
JASMINE SIMMONS                    ADDRESS ON FILE
JASMINE SIMMONS                    ADDRESS ON FILE
JASMINE SINGLETARY                 ADDRESS ON FILE
JASMINE SMALLS                     ADDRESS ON FILE
JASMINE SMITH                      ADDRESS ON FILE
JASMINE SMITH                      ADDRESS ON FILE
JASMINE SPRUIELL                   ADDRESS ON FILE
JASMINE STACKHOUSE                 ADDRESS ON FILE
JASMINE STEPHENS                   ADDRESS ON FILE
JASMINE STOUDT                     ADDRESS ON FILE
JASMINE SULLIVAN                   ADDRESS ON FILE
JASMINE SWING                      ADDRESS ON FILE
JASMINE TABB                       ADDRESS ON FILE
JASMINE TAYLOR                     ADDRESS ON FILE
JASMINE TEAGARDEN                  ADDRESS ON FILE
JASMINE THOMAS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 883 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1108 of 2235

Claim Name                           Address Information
JASMINE THOMAS                       ADDRESS ON FILE
JASMINE THOMAS                       ADDRESS ON FILE
JASMINE THOMAS                       ADDRESS ON FILE
JASMINE TOLLIVER                     ADDRESS ON FILE
JASMINE TOWNSEND                     ADDRESS ON FILE
JASMINE TROCHE                       ADDRESS ON FILE
JASMINE TUFT                         ADDRESS ON FILE
JASMINE TURKVAN                      ADDRESS ON FILE
JASMINE TURNER                       ADDRESS ON FILE
JASMINE TYMS                         ADDRESS ON FILE
JASMINE VASS                         ADDRESS ON FILE
JASMINE VAZQUEZ                      ADDRESS ON FILE
JASMINE VINCENT                      ADDRESS ON FILE
JASMINE WALKER                       ADDRESS ON FILE
JASMINE WALKER                       ADDRESS ON FILE
JASMINE WALLEY                       ADDRESS ON FILE
JASMINE WALTER                       ADDRESS ON FILE
JASMINE WALTER                       ADDRESS ON FILE
JASMINE WASHINGTON                   ADDRESS ON FILE
JASMINE WASHINGTON                   ADDRESS ON FILE
JASMINE WASHINGTON                   ADDRESS ON FILE
JASMINE WATERS                       ADDRESS ON FILE
JASMINE WELCH                        ADDRESS ON FILE
JASMINE WEST                         ADDRESS ON FILE
JASMINE WILLIAMS                     ADDRESS ON FILE
JASMINE WILLIAMS                     ADDRESS ON FILE
JASMINE WILSON                       ADDRESS ON FILE
JASMINE WILSON                       ADDRESS ON FILE
JASMINE WILSON                       ADDRESS ON FILE
JASMINE WINCHESTER                   ADDRESS ON FILE
JASMINE WINGERD                      ADDRESS ON FILE
JASMINE WINSLOW                      ADDRESS ON FILE
JASMINE WISE                         ADDRESS ON FILE
JASMINE WISE                         ADDRESS ON FILE
JASMINE WOODS-MARTIR                 ADDRESS ON FILE
JASMINE WYMER                        ADDRESS ON FILE
JASMINE YOUNG                        ADDRESS ON FILE
JASMINE YOUNG                        ADDRESS ON FILE
JASMINE ZINK                         ADDRESS ON FILE
JASMON FLOWE                         ADDRESS ON FILE
JASMUHN MOSLEY                       ADDRESS ON FILE
JASMYN BLAND                         ADDRESS ON FILE
JASMYN CALDWELL                      ADDRESS ON FILE
JASMYN MATHENY                       ADDRESS ON FILE
JASMYN PEREZ-MACES                   ADDRESS ON FILE
JASMYN ROSS                          ADDRESS ON FILE
JASMYN WELLER                        ADDRESS ON FILE
JASMYNE COOK                         ADDRESS ON FILE
JASMYNE EZELL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 884 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1109 of 2235

Claim Name                         Address Information
JASMYNE HENRY                      ADDRESS ON FILE
JASMYNE TAYLOR                     ADDRESS ON FILE
JASMYNE WRIGHT                     ADDRESS ON FILE
JASNESE HUNTER                     ADDRESS ON FILE
JASON ABEL                         ADDRESS ON FILE
JASON ALEXANDER                    ADDRESS ON FILE
JASON ALFMAN                       ADDRESS ON FILE
JASON ALLDREDGE                    ADDRESS ON FILE
JASON ALLEN                        ADDRESS ON FILE
JASON ANDRICK                      ADDRESS ON FILE
JASON ARCHAMBEAULT                 ADDRESS ON FILE
JASON ARMSTRONG                    ADDRESS ON FILE
JASON ARTIS                        ADDRESS ON FILE
JASON AYRES                        ADDRESS ON FILE
JASON BAEZ                         ADDRESS ON FILE
JASON BAIZE                        ADDRESS ON FILE
JASON BARIE                        ADDRESS ON FILE
JASON BARRETT                      ADDRESS ON FILE
JASON BARTON                       ADDRESS ON FILE
JASON BAUER                        ADDRESS ON FILE
JASON BERNARDO                     ADDRESS ON FILE
JASON BINGAMAN                     ADDRESS ON FILE
JASON BISHOP                       ADDRESS ON FILE
JASON BLACKWELL                    ADDRESS ON FILE
JASON BLAKELY                      ADDRESS ON FILE
JASON BODE                         ADDRESS ON FILE
JASON BOONE                        ADDRESS ON FILE
JASON BOWLING                      ADDRESS ON FILE
JASON BRANNON                      ADDRESS ON FILE
JASON BRIGGS                       ADDRESS ON FILE
JASON BRIZENDINE                   ADDRESS ON FILE
JASON BROOKS                       ADDRESS ON FILE
JASON BROOKSHIRE                   ADDRESS ON FILE
JASON BROWN                        ADDRESS ON FILE
JASON BROWNING                     ADDRESS ON FILE
JASON BUKY                         ADDRESS ON FILE
JASON BUNCH                        ADDRESS ON FILE
JASON BURGESS                      ADDRESS ON FILE
JASON BURLESON                     ADDRESS ON FILE
JASON BURNS                        ADDRESS ON FILE
JASON BUTLER                       ADDRESS ON FILE
JASON BUTLER                       ADDRESS ON FILE
JASON BYRD                         ADDRESS ON FILE
JASON CAGLE                        ADDRESS ON FILE
JASON CALDWELL                     ADDRESS ON FILE
JASON CAMP                         ADDRESS ON FILE
JASON CANASTRA                     ADDRESS ON FILE
JASON CARAMANNO                    ADDRESS ON FILE
JASON CARRILLO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 885 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1110 of 2235

Claim Name                       Address Information
JASON CERONE                     ADDRESS ON FILE
JASON CHANGO                     ADDRESS ON FILE
JASON CHENAULT                   ADDRESS ON FILE
JASON CHRISCO                    ADDRESS ON FILE
JASON CLAPPER                    ADDRESS ON FILE
JASON CLARK                      ADDRESS ON FILE
JASON CLARK                      ADDRESS ON FILE
JASON CLAYCOMB                   ADDRESS ON FILE
JASON COLEMAN                    ADDRESS ON FILE
JASON COOPER                     ADDRESS ON FILE
JASON COOPER                     ADDRESS ON FILE
JASON CORALING                   ADDRESS ON FILE
JASON COUCH                      ADDRESS ON FILE
JASON COULSON                    ADDRESS ON FILE
JASON COWAN                      ADDRESS ON FILE
JASON COX                        ADDRESS ON FILE
JASON CRAIG                      ADDRESS ON FILE
JASON CRAWFORD                   ADDRESS ON FILE
JASON CROSSWAY                   ADDRESS ON FILE
JASON CRUZ                       ADDRESS ON FILE
JASON CURRINGTON                 ADDRESS ON FILE
JASON CYRUS                      ADDRESS ON FILE
JASON DANIELS                    ADDRESS ON FILE
JASON DAVIS                      ADDRESS ON FILE
JASON DAVIS                      ADDRESS ON FILE
JASON DAVIS                      ADDRESS ON FILE
JASON DEGNAN                     ADDRESS ON FILE
JASON DEHERRERA                  ADDRESS ON FILE
JASON DENDY                      ADDRESS ON FILE
JASON DESIMONE                   ADDRESS ON FILE
JASON DEVERS                     ADDRESS ON FILE
JASON DICE                       ADDRESS ON FILE
JASON DISMUKE                    ADDRESS ON FILE
JASON DOMAGALA                   ADDRESS ON FILE
JASON DOZIER                     ADDRESS ON FILE
JASON DRAHEIN                    ADDRESS ON FILE
JASON DUNDAS                     ADDRESS ON FILE
JASON DUNLAP                     ADDRESS ON FILE
JASON E PORT                     ADDRESS ON FILE
JASON E WERNER                   ADDRESS ON FILE
JASON EARLS                      ADDRESS ON FILE
JASON EHRET                      ADDRESS ON FILE
JASON ELLIS                      ADDRESS ON FILE
JASON ELLISON                    ADDRESS ON FILE
JASON EPPERLEY                   ADDRESS ON FILE
JASON ESCOBAR                    ADDRESS ON FILE
JASON ESPINOSA                   ADDRESS ON FILE
JASON FAIRBANKS                  ADDRESS ON FILE
JASON FALLEN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 886 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1111 of 2235

Claim Name                       Address Information
JASON FELICE                     ADDRESS ON FILE
JASON FERNANDEZ                  ADDRESS ON FILE
JASON FLETCHER                   ADDRESS ON FILE
JASON FORD-GREEN                 ADDRESS ON FILE
JASON FOSTER                     ADDRESS ON FILE
JASON FOWLES                     ADDRESS ON FILE
JASON GAGNON                     ADDRESS ON FILE
JASON GARREN                     ADDRESS ON FILE
JASON GAYLORD                    ADDRESS ON FILE
JASON GERGEL                     ADDRESS ON FILE
JASON GERLACH                    ADDRESS ON FILE
JASON GERMELLO                   ADDRESS ON FILE
JASON GLASSCO                    ADDRESS ON FILE
JASON GODSEY                     ADDRESS ON FILE
JASON GOODFALLOW                 ADDRESS ON FILE
JASON GOUGEON                    ADDRESS ON FILE
JASON GRAVITT                    ADDRESS ON FILE
JASON GREEN                      ADDRESS ON FILE
JASON GREEN                      ADDRESS ON FILE
JASON GREEN                      ADDRESS ON FILE
JASON GREEN                      ADDRESS ON FILE
JASON GROSS                      ADDRESS ON FILE
JASON GUY                        ADDRESS ON FILE
JASON GWODZ                      ADDRESS ON FILE
JASON HALL                       ADDRESS ON FILE
JASON HALL                       ADDRESS ON FILE
JASON HAMLIN                     ADDRESS ON FILE
JASON HAMMOND                    ADDRESS ON FILE
JASON HARGRAVES                  ADDRESS ON FILE
JASON HARRIS                     ADDRESS ON FILE
JASON HARRIS                     ADDRESS ON FILE
JASON HART                       ADDRESS ON FILE
JASON HASKAN                     ADDRESS ON FILE
JASON HATT                       ADDRESS ON FILE
JASON HAVNER                     ADDRESS ON FILE
JASON HAWK                       ADDRESS ON FILE
JASON HEDRICK                    ADDRESS ON FILE
JASON HEDRICK                    ADDRESS ON FILE
JASON HELT                       ADDRESS ON FILE
JASON HERIG                      ADDRESS ON FILE
JASON HILL                       ADDRESS ON FILE
JASON HILL                       ADDRESS ON FILE
JASON HOFF                       ADDRESS ON FILE
JASON HOLCOMB                    ADDRESS ON FILE
JASON HOMER                      ADDRESS ON FILE
JASON HONAKER                    ADDRESS ON FILE
JASON HOSODA                     ADDRESS ON FILE
JASON HUMES                      ADDRESS ON FILE
JASON HUTCHING                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 887 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1112 of 2235

Claim Name                        Address Information
JASON IAROSSI                     ADDRESS ON FILE
JASON ICENOGLE                    ADDRESS ON FILE
JASON IRIZARRY                    ADDRESS ON FILE
JASON JACOBS                      ADDRESS ON FILE
JASON JACOBUS                     ADDRESS ON FILE
JASON JARRETT                     ADDRESS ON FILE
JASON JARVIS                      ADDRESS ON FILE
JASON JENNETTE                    ADDRESS ON FILE
JASON JOHNSON                     ADDRESS ON FILE
JASON JOHNSON                     ADDRESS ON FILE
JASON JOHNSON                     ADDRESS ON FILE
JASON JURCZYK                     ADDRESS ON FILE
JASON KENNAN                      ADDRESS ON FILE
JASON KITCHINGS                   ADDRESS ON FILE
JASON KLOTZ                       ADDRESS ON FILE
JASON KNECHT                      ADDRESS ON FILE
JASON KNIGHT                      ADDRESS ON FILE
JASON KOENIG                      ADDRESS ON FILE
JASON KORZ                        ADDRESS ON FILE
JASON KRAMER                      ADDRESS ON FILE
JASON KUNTZ                       ADDRESS ON FILE
JASON LADMIRAULT                  ADDRESS ON FILE
JASON LAFONTAINE                  ADDRESS ON FILE
JASON LAMB                        ADDRESS ON FILE
JASON LAMP                        ADDRESS ON FILE
JASON LAMY                        ADDRESS ON FILE
JASON LANDRY                      ADDRESS ON FILE
JASON LASETER                     ADDRESS ON FILE
JASON LAWHORN                     ADDRESS ON FILE
JASON LEFFAKIS                    ADDRESS ON FILE
JASON LEH                         ADDRESS ON FILE
JASON LEITCH                      ADDRESS ON FILE
JASON LEO                         ADDRESS ON FILE
JASON LEON                        ADDRESS ON FILE
JASON LEWANDOWSKI                 ADDRESS ON FILE
JASON LEWIS                       ADDRESS ON FILE
JASON LOW                         ADDRESS ON FILE
JASON LYNN                        ADDRESS ON FILE
JASON M ALEXANDER                 ADDRESS ON FILE
JASON MACDONALD                   ADDRESS ON FILE
JASON MAGNUSON                    ADDRESS ON FILE
JASON MALLARD                     ADDRESS ON FILE
JASON MARROTTE                    ADDRESS ON FILE
JASON MAY                         ADDRESS ON FILE
JASON MCALLISTER                  ADDRESS ON FILE
JASON MCBURNEY                    ADDRESS ON FILE
JASON MCCARTER                    ADDRESS ON FILE
JASON MCCLELLAN                   ADDRESS ON FILE
JASON MCDANIEL                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 888 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1113 of 2235

Claim Name                        Address Information
JASON MCDANIEL                    ADDRESS ON FILE
JASON MCELROY                     ADDRESS ON FILE
JASON MCELYEA                     ADDRESS ON FILE
JASON MCGLAUGHLIN                 ADDRESS ON FILE
JASON MCGOVERN                    ADDRESS ON FILE
JASON MCILLWAIN                   ADDRESS ON FILE
JASON MEADE                       ADDRESS ON FILE
JASON MEANS                       ADDRESS ON FILE
JASON MEIHLS                      ADDRESS ON FILE
JASON MERRICK                     ADDRESS ON FILE
JASON MEYERS                      ADDRESS ON FILE
JASON MEYERS                      ADDRESS ON FILE
JASON MICHEVICH                   ADDRESS ON FILE
JASON MILLER                      ADDRESS ON FILE
JASON MILLER                      ADDRESS ON FILE
JASON MILLS                       ADDRESS ON FILE
JASON MILLS                       ADDRESS ON FILE
JASON MORAN                       ADDRESS ON FILE
JASON MORTON                      ADDRESS ON FILE
JASON NICHOLLS                    ADDRESS ON FILE
JASON NORRIS                      ADDRESS ON FILE
JASON NORTON                      ADDRESS ON FILE
JASON OSBORNE                     ADDRESS ON FILE
JASON PAGE                        ADDRESS ON FILE
JASON PARKER                      ADDRESS ON FILE
JASON PASTET                      ADDRESS ON FILE
JASON PEGUERO                     ADDRESS ON FILE
JASON PELOQUIN                    ADDRESS ON FILE
JASON PENMAN                      ADDRESS ON FILE
JASON PERKINS                     ADDRESS ON FILE
JASON PETERS                      ADDRESS ON FILE
JASON PHILLIPS                    ADDRESS ON FILE
JASON POHL                        ADDRESS ON FILE
JASON POLOSKI                     ADDRESS ON FILE
JASON PORTER                      ADDRESS ON FILE
JASON POSEY                       ADDRESS ON FILE
JASON POZZA                       ADDRESS ON FILE
JASON PRATT                       ADDRESS ON FILE
JASON PUTZ                        ADDRESS ON FILE
JASON QUALLS                      ADDRESS ON FILE
JASON R BROWN                     ADDRESS ON FILE
JASON REAVES                      ADDRESS ON FILE
JASON REDMON                      ADDRESS ON FILE
JASON REED                        ADDRESS ON FILE
JASON REGISTER                    ADDRESS ON FILE
JASON REYNOLDS                    ADDRESS ON FILE
JASON RICHARDSON                  ADDRESS ON FILE
JASON RIDLEY                      ADDRESS ON FILE
JASON RIPLEY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 889 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                         Page 1114 of 2235

Claim Name                         Address Information
JASON ROBERTS                      ADDRESS ON FILE
JASON ROBERTS                      ADDRESS ON FILE
JASON RODERICK                     ADDRESS ON FILE
JASON RODRIGUEZ                    ADDRESS ON FILE
JASON ROHRBAUGH                    ADDRESS ON FILE
JASON ROSENBERG                    ADDRESS ON FILE
JASON ROSSER                       ADDRESS ON FILE
JASON ROSTOVSKIS                   ADDRESS ON FILE
JASON RUARK                        ADDRESS ON FILE
JASON RUBENALT                     ADDRESS ON FILE
JASON RUSKIN                       ADDRESS ON FILE
JASON RUSSELL                      ADDRESS ON FILE
JASON S HUTCHISON                  ADDRESS ON FILE
JASON S HUTCHISON DRAFT SERVICE    162 ENCKS MILL RD CARLISLE PA 17015
JASON SANDERS                      ADDRESS ON FILE
JASON SAVILLE                      ADDRESS ON FILE
JASON SAWYER                       ADDRESS ON FILE
JASON SCHAAF                       ADDRESS ON FILE
JASON SCHULGEN                     ADDRESS ON FILE
JASON SEABORNE                     ADDRESS ON FILE
JASON SEABROOK                     ADDRESS ON FILE
JASON SEAY                         ADDRESS ON FILE
JASON SEKULSKI                     ADDRESS ON FILE
JASON SHANNON                      ADDRESS ON FILE
JASON SHERMAN                      ADDRESS ON FILE
JASON SKINNER                      ADDRESS ON FILE
JASON SKLANKA                      ADDRESS ON FILE
JASON SMITH                        ADDRESS ON FILE
JASON SMITH                        ADDRESS ON FILE
JASON SMITH                        ADDRESS ON FILE
JASON SMITH                        ADDRESS ON FILE
JASON SMITHERMAN                   ADDRESS ON FILE
JASON SPARKS                       ADDRESS ON FILE
JASON SPIEGEL                      ADDRESS ON FILE
JASON SPRIGGS                      ADDRESS ON FILE
JASON STEPP                        ADDRESS ON FILE
JASON STEWART                      ADDRESS ON FILE
JASON STILES                       ADDRESS ON FILE
JASON SWEAT                        ADDRESS ON FILE
JASON SWEEN                        ADDRESS ON FILE
JASON TAYLOR                       ADDRESS ON FILE
JASON THOMAS                       ADDRESS ON FILE
JASON THOMPSON                     ADDRESS ON FILE
JASON TINKEY                       ADDRESS ON FILE
JASON TOOKER                       ADDRESS ON FILE
JASON TOOLE                        ADDRESS ON FILE
JASON TRESSLER                     ADDRESS ON FILE
JASON TRUEBLOOD                    ADDRESS ON FILE
JASON TRUMMER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 890 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                            Page 1115 of 2235

Claim Name                           Address Information
JASON TURPEN                         ADDRESS ON FILE
JASON UTSEY                          ADDRESS ON FILE
JASON WATKINS                        ADDRESS ON FILE
JASON WEBBER                         ADDRESS ON FILE
JASON WHEELER                        ADDRESS ON FILE
JASON WHITLOW                        ADDRESS ON FILE
JASON WIEDNER                        ADDRESS ON FILE
JASON WILLIAMS                       ADDRESS ON FILE
JASON WILLIS                         ADDRESS ON FILE
JASON WILLITS PAINTING LLC           93 EDGEWOOD DR JERSEY SHORE PA 17740
JASON WILLSON                        ADDRESS ON FILE
JASON WILSON                         ADDRESS ON FILE
JASON WINDLEY                        ADDRESS ON FILE
JASON WINSTEAD                       ADDRESS ON FILE
JASON WOLFE                          ADDRESS ON FILE
JASON WOODS                          ADDRESS ON FILE
JASON WORCESTER                      ADDRESS ON FILE
JASON WYANT                          ADDRESS ON FILE
JASON YANKUS                         ADDRESS ON FILE
JASON YOUNG                          ADDRESS ON FILE
JASPER BROCKINGTON                   ADDRESS ON FILE
JASPER COUNTY FAMILY COURT           PO BOX 248 RIDGELAND MS 29936
JASPER GAINES                        ADDRESS ON FILE
JASPER JONES                         ADDRESS ON FILE
JASPER LINDSEY                       ADDRESS ON FILE
JASPER MORROW                        ADDRESS ON FILE
JASSAN GARNER                        ADDRESS ON FILE
JASSON ROSARIO                       ADDRESS ON FILE
JASWANYA WALLS                       ADDRESS ON FILE
JASZANIA CHAMBERS                    ADDRESS ON FILE
JATAIA JOHNSON                       ADDRESS ON FILE
JATAIJA SCRUBB                       ADDRESS ON FILE
JATANYA BROWNCARROLL                 ADDRESS ON FILE
JATARIUS STINSON                     ADDRESS ON FILE
JATAVIUS GREEN                       ADDRESS ON FILE
JATAZIA MCDOWELL                     ADDRESS ON FILE
JATE NILES                           ADDRESS ON FILE
JATERRIUS BURRELL                    ADDRESS ON FILE
JATOIYA GILLON                       ADDRESS ON FILE
JATORI WATSON                        ADDRESS ON FILE
JATORIAN MASHORE                     ADDRESS ON FILE
JAUNIKQUAW NORRIS                    ADDRESS ON FILE
JAUSTON SANDERS                      ADDRESS ON FILE
JAVAHRI CRUMPTON                     ADDRESS ON FILE
JAVALE HANSON                        ADDRESS ON FILE
JAVAN ALLEN                          ADDRESS ON FILE
JAVAN BISHOP                         ADDRESS ON FILE
JAVAN JAMES                          ADDRESS ON FILE
JAVANA HOWARD                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 891 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1116 of 2235

Claim Name                          Address Information
JAVANTE CALDWELL                    ADDRESS ON FILE
JAVANTE FINCH                       ADDRESS ON FILE
JAVAR WILLIAMS                      ADDRESS ON FILE
JAVARDUS COWSER                     ADDRESS ON FILE
JAVAREZ INGRAM                      ADDRESS ON FILE
JAVARIS CLARK                       ADDRESS ON FILE
JAVARIS JACKSON                     ADDRESS ON FILE
JAVAUGHN ROBERTS                    ADDRESS ON FILE
JAVAUGHTAE PARKS                    ADDRESS ON FILE
JAVAUN BROWN                        ADDRESS ON FILE
JAVED MUHAMMAD                      ADDRESS ON FILE
JAVELLE BRITTEN                     ADDRESS ON FILE
JAVEN LITTLE                        ADDRESS ON FILE
JAVEN MURRY                         ADDRESS ON FILE
JAVERA KING                         ADDRESS ON FILE
JAVETTE JACOBS                      ADDRESS ON FILE
JAVIA BOYD                          ADDRESS ON FILE
JAVIA GASKINS                       ADDRESS ON FILE
JAVIA LUCAS                         ADDRESS ON FILE
JAVIAN FOSTER                       ADDRESS ON FILE
JAVIAN SHERMAN                      ADDRESS ON FILE
JAVIANNA MASON                      ADDRESS ON FILE
JAVIEL RICKS                        ADDRESS ON FILE
JAVIEN SMALLS                       ADDRESS ON FILE
JAVIER CASTANEDA                    ADDRESS ON FILE
JAVIER CASTANEDA HENRIQUEZ          ADDRESS ON FILE
JAVIER COLON                        ADDRESS ON FILE
JAVIER FIGAROA                      ADDRESS ON FILE
JAVIER GOMEZ                        ADDRESS ON FILE
JAVIER GOMEZ                        ADDRESS ON FILE
JAVIER JIMENEZ                      ADDRESS ON FILE
JAVIER LA ROSA                      ADDRESS ON FILE
JAVIER LOPEZ ARTERO                 ADDRESS ON FILE
JAVIER MORAN                        ADDRESS ON FILE
JAVIER MORENO                       ADDRESS ON FILE
JAVIER PARADA                       ADDRESS ON FILE
JAVIER PAZ                          ADDRESS ON FILE
JAVIER PLAZA                        ADDRESS ON FILE
JAVIER ROCHA                        ADDRESS ON FILE
JAVIER RODRIGUEZ                    ADDRESS ON FILE
JAVIER ROJAS-GARCIA                 ADDRESS ON FILE
JAVIER SANCHEZ                      ADDRESS ON FILE
JAVIERSOTO SOTO                     ADDRESS ON FILE
JAVION HAWKINS                      ADDRESS ON FILE
JAVION SPEARMAN                     ADDRESS ON FILE
JAVON BARNETT                       ADDRESS ON FILE
JAVON BROWN                         ADDRESS ON FILE
JAVON BULLOCK                       ADDRESS ON FILE
JAVON FREEMAN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 892 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1117 of 2235

Claim Name                          Address Information
JAVON GEE                           ADDRESS ON FILE
JAVON GILL                          ADDRESS ON FILE
JAVON KOINER                        ADDRESS ON FILE
JAVON MCCALLUM                      ADDRESS ON FILE
JAVON RATLIFF                       ADDRESS ON FILE
JAVON TAYLOR                        ADDRESS ON FILE
JAVON WILLIAMS                      ADDRESS ON FILE
JAVON WILLIAMS                      ADDRESS ON FILE
JAVONA HILL                         ADDRESS ON FILE
JAVONNE JETER                       ADDRESS ON FILE
JAVONNE RANKIN                      ADDRESS ON FILE
JAVONTA EDGERTON                    ADDRESS ON FILE
JAVONTA MUNFORD                     ADDRESS ON FILE
JAVONTAE MILLER                     ADDRESS ON FILE
JAVONTE ALEXANDER                   ADDRESS ON FILE
JAVONTE BOYD                        ADDRESS ON FILE
JAVONTE CAMPBELL                    ADDRESS ON FILE
JAVONTE HALL                        ADDRESS ON FILE
JAVONTE HUDNALL                     ADDRESS ON FILE
JAVORIS DAVIS                       ADDRESS ON FILE
JAVOY STEWART                       ADDRESS ON FILE
JAVUAN BREWER                       ADDRESS ON FILE
JAVYN EDWARDS                       ADDRESS ON FILE
JAWAAN WILLIAMS                     ADDRESS ON FILE
JAWAD MCDANIEL                      ADDRESS ON FILE
JAWAHN CLARK                        ADDRESS ON FILE
JAWAN COLLINS                       ADDRESS ON FILE
JAWAN JACKSON                       ADDRESS ON FILE
JAWAN WILKES                        ADDRESS ON FILE
JAWANN CLARK                        ADDRESS ON FILE
JAWANN GEATHERS                     ADDRESS ON FILE
JAWANNA DICKERSON                   ADDRESS ON FILE
JAWAUN DOUGLAS                      ADDRESS ON FILE
JAXON COLES                         ADDRESS ON FILE
JAY ASHBY                           ADDRESS ON FILE
JAY AZAR                            ADDRESS ON FILE
JAY BIRDS HOME IMPROVEMENT          1120 N LEE HWY LEXINGTON VA 24416
JAY CANTRELL                        ADDRESS ON FILE
JAY CONLEY                          ADDRESS ON FILE
JAY CYWAN MIRIAM CYWAN AND          JAY INGRAM CYWAN FAMILY TRUST 4630 WORTSER AVE SHERMAN OAKS CA 91423
JAY FIELDS                          ADDRESS ON FILE
JAY FLAKOWITZ                       ADDRESS ON FILE
JAY HACKSHAW                        ADDRESS ON FILE
JAY HALLMAN                         ADDRESS ON FILE
JAY HANCOCK                         ADDRESS ON FILE
JAY HEARD                           ADDRESS ON FILE
JAY HILL REPAIRS                    90 CLINTON RD FAIRFIELD NJ 07004
JAY HUCKABAY                        ADDRESS ON FILE
JAY KEY SERVICE INC                 1106 ST LOUIS SPRINGFIELD MO 65806



Epiq Corporate Restructuring, LLC                                                             Page 893 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1118 of 2235

Claim Name                           Address Information
JAY KLINECT                          ADDRESS ON FILE
JAY LAND II                          ADDRESS ON FILE
JAY LAWRENCE FULMER EXQUIRE          1628 JFK BLVD STE 1000 8 PENN CENTER PHILADELPHIA PA 19103
JAY MARTENS                          ADDRESS ON FILE
JAY MCCARTHY                         ADDRESS ON FILE
JAY MONFORT                          ADDRESS ON FILE
JAY SHREE LAXMI ENTERPRISES LLC      657 W MINTON DRIVE C/O DASHARATH J PATEL TEMPE AZ 85282
JAY TOVAR-RAMIREZ                    ADDRESS ON FILE
JAY UMIYA ENTERPRISES LLC            9043 EAST PLATA AVE MESA AZ 85212
JAY VEONA MORRISON                   ADDRESS ON FILE
JAYA GREEN                           ADDRESS ON FILE
JAYA WHITE-DICKERSON                 ADDRESS ON FILE
JAYANA DUCKWORTH                     ADDRESS ON FILE
JAYANNA TRAYLOR                      ADDRESS ON FILE
JAYAUNTE BOYD                        ADDRESS ON FILE
JAYBEE NYANUE                        ADDRESS ON FILE
JAYCA OWENS                          ADDRESS ON FILE
JAYCE EINSPAHR                       ADDRESS ON FILE
JAYCE GAUTHIER                       ADDRESS ON FILE
JAYCE GIBBS                          ADDRESS ON FILE
JAYCEE PATTON                        ADDRESS ON FILE
JAYCEE PERRY                         ADDRESS ON FILE
JAYCI WILSON                         ADDRESS ON FILE
JAYCIE MOORE                         ADDRESS ON FILE
JAYCIE WILL                          ADDRESS ON FILE
JAYCOB GOOD                          ADDRESS ON FILE
JAYCORA CLOY                         ADDRESS ON FILE
JAYDA ARMSTEAD                       ADDRESS ON FILE
JAYDA DEVINE                         ADDRESS ON FILE
JAYDA JACKSON                        ADDRESS ON FILE
JAYDA KEARNEY                        ADDRESS ON FILE
JAYDA MARTY                          ADDRESS ON FILE
JAYDA NOVACK                         ADDRESS ON FILE
JAYDA OWENS                          ADDRESS ON FILE
JAYDA WILSON                         ADDRESS ON FILE
JAYDE STALEY                         ADDRESS ON FILE
JAYDEN BARNHART                      ADDRESS ON FILE
JAYDEN BELSKUS                       ADDRESS ON FILE
JAYDEN BISHOP                        ADDRESS ON FILE
JAYDEN CLEMENT                       ADDRESS ON FILE
JAYDEN DOCTOR                        ADDRESS ON FILE
JAYDEN HEFNER                        ADDRESS ON FILE
JAYDEN HOLT                          ADDRESS ON FILE
JAYDEN HULSEY                        ADDRESS ON FILE
JAYDEN LEE                           ADDRESS ON FILE
JAYDEN MASON                         ADDRESS ON FILE
JAYDEN MASON                         ADDRESS ON FILE
JAYDEN PERKINS                       ADDRESS ON FILE
JAYDEN PERRY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 894 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1119 of 2235

Claim Name                         Address Information
JAYDEN SAMPSON                     ADDRESS ON FILE
JAYDEN SCHMITT                     ADDRESS ON FILE
JAYDEN SHOEMAKER                   ADDRESS ON FILE
JAYDEN VOGELMEIER                  ADDRESS ON FILE
JAYDIN COLEMAN-MATTHEWS            ADDRESS ON FILE
JAYDN KNORR                        ADDRESS ON FILE
JAYDON CAIN                        ADDRESS ON FILE
JAYE EDWARDS                       ADDRESS ON FILE
JAYIME BLAIR                       ADDRESS ON FILE
JAYJAY JAMES                       ADDRESS ON FILE
JAYLA BINES                        ADDRESS ON FILE
JAYLA BLAIR                        ADDRESS ON FILE
JAYLA BROWN                        ADDRESS ON FILE
JAYLA BRYANT                       ADDRESS ON FILE
JAYLA COLEMAN                      ADDRESS ON FILE
JAYLA GITTENS                      ADDRESS ON FILE
JAYLA GOODWIN                      ADDRESS ON FILE
JAYLA GWYN                         ADDRESS ON FILE
JAYLA HARRIS                       ADDRESS ON FILE
JAYLA HARRIS                       ADDRESS ON FILE
JAYLA HUNT                         ADDRESS ON FILE
JAYLA MCCAIN                       ADDRESS ON FILE
JAYLA MCNEILL                      ADDRESS ON FILE
JAYLA RANDOLPH                     ADDRESS ON FILE
JAYLA RICHARDSON                   ADDRESS ON FILE
JAYLA SHARP                        ADDRESS ON FILE
JAYLA SIMON                        ADDRESS ON FILE
JAYLA SWIATKO                      ADDRESS ON FILE
JAYLA WALLACE                      ADDRESS ON FILE
JAYLAH BELL                        ADDRESS ON FILE
JAYLAH DAILEY                      ADDRESS ON FILE
JAYLAH NELSON                      ADDRESS ON FILE
JAYLAN AVERY                       ADDRESS ON FILE
JAYLAN REYNOLDS                    ADDRESS ON FILE
JAYLAN WILLIAMS                    ADDRESS ON FILE
JAYLEE DELGADO                     ADDRESS ON FILE
JAYLEIGH DANIELS                   ADDRESS ON FILE
JAYLEN BELLAMY                     ADDRESS ON FILE
JAYLEN BROWN                       ADDRESS ON FILE
JAYLEN CODY                        ADDRESS ON FILE
JAYLEN CURTIS                      ADDRESS ON FILE
JAYLEN EDMOND                      ADDRESS ON FILE
JAYLEN GRAYSON                     ADDRESS ON FILE
JAYLEN HARRIS                      ADDRESS ON FILE
JAYLEN HILL                        ADDRESS ON FILE
JAYLEN JOHNSON                     ADDRESS ON FILE
JAYLEN LOCKETT                     ADDRESS ON FILE
JAYLEN MORRIS                      ADDRESS ON FILE
JAYLEN MYRICK                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 895 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                        Page 1120 of 2235

Claim Name                            Address Information
JAYLEN SINKLER                        ADDRESS ON FILE
JAYLENE BELEN                         ADDRESS ON FILE
JAYLIANA VEGA                         ADDRESS ON FILE
JAYLIN BLANDENBURG                    ADDRESS ON FILE
JAYLIN COLEMAN                        ADDRESS ON FILE
JAYLIN COUTO                          ADDRESS ON FILE
JAYLIN DAY                            ADDRESS ON FILE
JAYLIN HELMICK                        ADDRESS ON FILE
JAYLIN LUCAS                          ADDRESS ON FILE
JAYLIN MARSHALL                       ADDRESS ON FILE
JAYLIN TAYLOR                         ADDRESS ON FILE
JAYLINE PEREIRA                       ADDRESS ON FILE
JAYLON BURKES                         ADDRESS ON FILE
JAYLON ELLIS-BOWMAN                   ADDRESS ON FILE
JAYLON GALMORE                        ADDRESS ON FILE
JAYLON HICKMAN                        ADDRESS ON FILE
JAYLON RUFFIN                         ADDRESS ON FILE
JAYLON VORHIES                        ADDRESS ON FILE
JAYLYN CALLOWAY                       ADDRESS ON FILE
JAYLYN GOINS                          ADDRESS ON FILE
JAYLYN MOULTRIE                       ADDRESS ON FILE
JAYLYNN OUTLAW                        ADDRESS ON FILE
JAYME MCKINNON                        ADDRESS ON FILE
JAYME NOBLE                           ADDRESS ON FILE
JAYME POTTER                          ADDRESS ON FILE
JAYME THOMPSON                        ADDRESS ON FILE
JAYME URIZ                            ADDRESS ON FILE
JAYMEE ROBINSON                       ADDRESS ON FILE
JAYMEE ROGERS                         ADDRESS ON FILE
JAYMEE WIDEMAN                        ADDRESS ON FILE
JAYMES BOYKO                          ADDRESS ON FILE
JAYMIE BEASLEY                        ADDRESS ON FILE
JAYMIE BURDICK                        ADDRESS ON FILE
JAYMIE HAZELIP                        ADDRESS ON FILE
JAYNA CLINE                           ADDRESS ON FILE
JAYNA COLLINS                         ADDRESS ON FILE
JAYNA GEORGE                          ADDRESS ON FILE
JAYNE RAY AND LANCE RAY               ADDRESS ON FILE
JAYNEA HARDY-PHILLIPS                 ADDRESS ON FILE
JAYNESHA COOKE                        ADDRESS ON FILE
JAYNETT COLLIER                       ADDRESS ON FILE
JAYNIE EDISON                         ADDRESS ON FILE
JAYONNE WALKER                        ADDRESS ON FILE
JAYQUAN GRANT                         ADDRESS ON FILE
JAYQUAN JOHNSON                       ADDRESS ON FILE
JAYQUAN PITTMAN                       ADDRESS ON FILE
JAYQUEZ LEE                           ADDRESS ON FILE
JAYQWECE HERRING                      ADDRESS ON FILE
JAYS LAWN CARE                        PO BOX 1441 CLARKSBURG WV 26302



Epiq Corporate Restructuring, LLC                                                       Page 896 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1121 of 2235

Claim Name                              Address Information
JAYS LAWN CARE                          2830 MERLIN DRIVE LEWISVILLE TX 75056
JAYS LAWNSCAPES                         57 CECIL STATION CT MATHEWS AL 36052
JAYS LLC COMMERCIAL FOOD EQUIP REPAIR   2250 STATE ROUTE 17K MONTGOMERY NY 12549
JAYSEN SCOTT                            ADDRESS ON FILE
JAYSHA ELLIS                            ADDRESS ON FILE
JAYSHAWN ROBERTS                        ADDRESS ON FILE
JAYSHREY DUDHIA                         ADDRESS ON FILE
JAYSON CUSTER                           ADDRESS ON FILE
JAYSON DESCOTEAU                        ADDRESS ON FILE
JAYSON DOSS                             ADDRESS ON FILE
JAYSON FLOYD                            ADDRESS ON FILE
JAYSON GARMON                           ADDRESS ON FILE
JAYSON HUNT                             ADDRESS ON FILE
JAYSON JOHNSON                          ADDRESS ON FILE
JAYSON MATOS                            ADDRESS ON FILE
JAYSON MULLEN                           ADDRESS ON FILE
JAYSON MULLEN                           ADDRESS ON FILE
JAYSON ODONNELL                         ADDRESS ON FILE
JAYSON ROBERTS                          ADDRESS ON FILE
JAYSON SHANAVER                         ADDRESS ON FILE
JAYSON STOVALL                          ADDRESS ON FILE
JAYSON THOMAS                           ADDRESS ON FILE
JAYSON TORRES                           ADDRESS ON FILE
JAYSON TUCKER                           ADDRESS ON FILE
JAYSON WATSON                           ADDRESS ON FILE
JAYSON-TYLER SMITH                      ADDRESS ON FILE
JAYTORIA MCWAY                          ADDRESS ON FILE
JAYUANA POPE                            ADDRESS ON FILE
JAYVEON ELLISON                         ADDRESS ON FILE
JAYVOHN MCDOWELL                        ADDRESS ON FILE
JAYVON FAISON                           ADDRESS ON FILE
JAZARIAH OWENS                          ADDRESS ON FILE
JAZETTE KING                            ADDRESS ON FILE
JAZLIN ALEXANDER                        ADDRESS ON FILE
JAZLIN TAYLOR                           ADDRESS ON FILE
JAZLINE JONES                           ADDRESS ON FILE
JAZLYN FARROW                           ADDRESS ON FILE
JAZLYN HERNANDEZ                        ADDRESS ON FILE
JAZLYN JACOBS                           ADDRESS ON FILE
JAZLYN MCINTIRE                         ADDRESS ON FILE
JAZLYNN WATSON                          ADDRESS ON FILE
JAZMAN DAVENPORT                        ADDRESS ON FILE
JAZMEN GREEN                            ADDRESS ON FILE
JAZMIE NESBY                            ADDRESS ON FILE
JAZMIN ALVAREZ                          ADDRESS ON FILE
JAZMIN BICE                             ADDRESS ON FILE
JAZMIN CEPEDA                           ADDRESS ON FILE
JAZMIN COUNCIL                          ADDRESS ON FILE
JAZMIN FERRERAS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 897 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1122 of 2235

Claim Name                        Address Information
JAZMIN HOWELL                     ADDRESS ON FILE
JAZMIN LEE                        ADDRESS ON FILE
JAZMIN LIGGETT                    ADDRESS ON FILE
JAZMIN OCASIO                     ADDRESS ON FILE
JAZMIN QUINLAN                    ADDRESS ON FILE
JAZMIN SLAUGHTER                  ADDRESS ON FILE
JAZMIN TAYLOR                     ADDRESS ON FILE
JAZMIN TUCKER                     ADDRESS ON FILE
JAZMIN ZAMBRANO                   ADDRESS ON FILE
JAZMINE BALLARD                   ADDRESS ON FILE
JAZMINE BORDERS                   ADDRESS ON FILE
JAZMINE BROWN                     ADDRESS ON FILE
JAZMINE BURGOS                    ADDRESS ON FILE
JAZMINE BUSSARD                   ADDRESS ON FILE
JAZMINE CARVER                    ADDRESS ON FILE
JAZMINE CUFFEE                    ADDRESS ON FILE
JAZMINE FRAZIER                   ADDRESS ON FILE
JAZMINE GILFORD                   ADDRESS ON FILE
JAZMINE GORDON                    ADDRESS ON FILE
JAZMINE JETER                     ADDRESS ON FILE
JAZMINE KEARNS                    ADDRESS ON FILE
JAZMINE LAKE                      ADDRESS ON FILE
JAZMINE LANIER                    ADDRESS ON FILE
JAZMINE LEE                       ADDRESS ON FILE
JAZMINE LEWIS                     ADDRESS ON FILE
JAZMINE LOPEZ                     ADDRESS ON FILE
JAZMINE MCPHERSON                 ADDRESS ON FILE
JAZMINE RICH                      ADDRESS ON FILE
JAZMINE STEWART                   ADDRESS ON FILE
JAZMINE THACKER                   ADDRESS ON FILE
JAZMINE WARE                      ADDRESS ON FILE
JAZMINE WHITE                     ADDRESS ON FILE
JAZMINE WIGGINS                   ADDRESS ON FILE
JAZMINE WILKES                    ADDRESS ON FILE
JAZMINE WILLIAMS                  ADDRESS ON FILE
JAZMINE WILLIAMS                  ADDRESS ON FILE
JAZMINE YOUNGER                   ADDRESS ON FILE
JAZMYN ANGLIN                     ADDRESS ON FILE
JAZMYN COOPER                     ADDRESS ON FILE
JAZMYN DIPASQUALE                 ADDRESS ON FILE
JAZMYN MARSHALL                   ADDRESS ON FILE
JAZMYN MONDAY                     ADDRESS ON FILE
JAZMYN SANTIAGO                   ADDRESS ON FILE
JAZMYN SHARPER                    ADDRESS ON FILE
JAZMYNE CARTER                    ADDRESS ON FILE
JAZMYNE FOSTER                    ADDRESS ON FILE
JAZMYNE HILL                      ADDRESS ON FILE
JAZMYNE RICHARD                   ADDRESS ON FILE
JAZMYNE ROGERS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 898 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1123 of 2235

Claim Name                            Address Information
JAZMYNE SIMS                          ADDRESS ON FILE
JAZMYNE THOMAS                        ADDRESS ON FILE
JAZMYNE WALTON                        ADDRESS ON FILE
JAZMYNE WHITE                         ADDRESS ON FILE
JAZMYR POOLE                          ADDRESS ON FILE
JAZREALE WRIGHT                       ADDRESS ON FILE
JAZYME STANBACK                       ADDRESS ON FILE
JAZZ BLACK                            ADDRESS ON FILE
JAZZAE HARRIS                         ADDRESS ON FILE
JAZZIE GRAY                           ADDRESS ON FILE
JAZZLYN SMITH                         ADDRESS ON FILE
JAZZLYNN SIMMONS                      ADDRESS ON FILE
JAZZMAIN DORSEY                       ADDRESS ON FILE
JAZZMIA PAYNE                         ADDRESS ON FILE
JAZZMIN LYNUM                         ADDRESS ON FILE
JAZZMINE BECK                         ADDRESS ON FILE
JAZZMINE CHAPMAN                      ADDRESS ON FILE
JAZZMINE EPPS                         ADDRESS ON FILE
JAZZMINE HAGAN                        ADDRESS ON FILE
JAZZMINE SANTIAGO                     ADDRESS ON FILE
JAZZMYN HAYES                         ADDRESS ON FILE
JAZZMYN LAIRD                         ADDRESS ON FILE
JAZZMYN SITTIG                        ADDRESS ON FILE
JB AFFORDABLE TILE AND CONSTRUCTION   2134 VALLEY VIEW DRIVE FOLCROFT PA 19032
JB HUNT TRANSPORT INC                 FILE 98545 PO BOX 847977 DALLAS TX 75284
JB WARD LLC                           125 N SERVICE RD ST PETERS MO 63376
JBC INC                               2799 MABRY ROAD ANGIER NC 27501
JBK INC                               PO BOX 466 CORBIN KY 40702
JC BEERTECH LTD                       4125 LORAIN AVE CLEVELAND OH 44113
JC IRRIGATION INC                     2732 CHIPPEWA AVE NORTH SAINT PAUL MN 55109
JC PICKETT                            ADDRESS ON FILE
JC ROYAL REPAIRS INC                  473 DOANE AVE STATEN ISLAND NY 10308
JC S STEAM MAGIC                      615 E SHIRLEY KIRKSVILLE MO 63501
JC SMITH SERVICES LLC                 2710 OLD FORGE ROAD KENT OH 44240
JC WILKINSON                          ADDRESS ON FILE
JCB ENTERPRISES INC                   6312 Q AVE PL KEARNEY NE 68847
JCN INC                               PO BOX 2146 PALM CITY FL 34990
JCP&L                                 76 SOUTH MAIN ST AKRON OH 44308
JCP&L                                 PO BOX 3687 AKRON OH 44309
JCT2 INC                              PO BOX 495 LAKE OSWEGO OR 97034
JD GRANT                              ADDRESS ON FILE
JDARIUS NANCE                         ADDRESS ON FILE
JDAVID JONES                          ADDRESS ON FILE
JDC LANDSCAPING LLC                   2145 CARLA DR DELTONA FL 32738
JDN REAL ESTATE HAMILTON LP           C/O DEVELOPERS DIVERSIFIED REALTY CORP 3300 ENTERPRISE PARKWAY BEACHWOOD OH
                                      44122
JDN REAL ESTATE HAMILTON LP           PO BOX 951049 DEPT 402885 20774 6615 CLEVELAND OH 44193
JDN REAL ESTATE HAMILTON, L.P.        KLEHR, HARRISON, HARVEY, BRANZBURG 260 SOUTH BROAD STREET ATTN: LEE R.
                                      SUSSMAN, ESQ. PHILADELPHIA PA 19102



Epiq Corporate Restructuring, LLC                                                               Page 899 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1124 of 2235

Claim Name                            Address Information
JDN REAL ESTATE HAMILTON, L.P.        C/O JDN REALTY CORPORATION 359 E. PACES FERRY ROAD, NE, SUITE 400 ATLANTA GA
                                      30305
JDN REALTY CORP                       JDN REALTY CORPORATION 359 E PACES FERRY ROAD NE STE 400 ATLANTA GA 30305
JDON ENTERPRISES LLC                  145 KINGS GRANT DR AIKEN SC 29803
JDP PARTNERS INC                      4455 MURPHY CANYON RD STE 200 SAN DIEGO CA 92123
JDS MECHANICAL                        125 HALF MILE RD STE 200 RED BANK NJ 07701
JDS REAL ESTATE SERVICES INC          ATTN JENNIFER STEIN, PRESIDENT 1221 PUERTA DEL SOL, STE 600 SAN CLEMENTE CA
                                      92673
JDS UPHOLSTEREY                       212 FESSLERS LANE NASHVILLE TN 37210
JE HICKS DISTRIBUTING                 1380 MLK JR ROAD NATCHEZ MS 39120
JEA                                   21 WEST CHURCH ST JACKSONVILLE FL 32202
JEA                                   C/O CORRESPONDANCE DEPARTMENT, CC-2 21 W CHURCH ST JACKSONVILLE FL 32202-3155
JEA                                   PO BOX 45047 JACKSONVILLE FL 32232
JEALEXY ROMAN                         ADDRESS ON FILE
JEAN AVILA                            ADDRESS ON FILE
JEAN BUELL                            ADDRESS ON FILE
JEAN CHARLES                          ADDRESS ON FILE
JEAN CIMENT                           ADDRESS ON FILE
JEAN CLARENCE ZEGURA                  ADDRESS ON FILE
JEAN CONLEY                           ADDRESS ON FILE
JEAN DELCIUS                          ADDRESS ON FILE
JEAN DERIVOIS                         ADDRESS ON FILE
JEAN FAULKNOR                         ADDRESS ON FILE
JEAN FLEURY                           ADDRESS ON FILE
JEAN HARDING                          ADDRESS ON FILE
JEAN HEREDIA                          ADDRESS ON FILE
JEAN JEAN                             ADDRESS ON FILE
JEAN LAVERTU                          ADDRESS ON FILE
JEAN M. DEANE                         ADDRESS ON FILE
JEAN MEDDERS                          ADDRESS ON FILE
JEAN MENELAS                          ADDRESS ON FILE
JEAN MESSEROUX                        ADDRESS ON FILE
JEAN MICHEL                           ADDRESS ON FILE
JEAN MILA                             ADDRESS ON FILE
JEAN MILLER                           ADDRESS ON FILE
JEAN NELSON                           ADDRESS ON FILE
JEAN ORAND                            ADDRESS ON FILE
JEAN PANEQUE                          ADDRESS ON FILE
JEAN PENA RUCINQUE                    ADDRESS ON FILE
JEAN PETERSON                         ADDRESS ON FILE
JEAN POLYNICE                         ADDRESS ON FILE
JEAN RIVERA                           ADDRESS ON FILE
JEAN SENATIL                          ADDRESS ON FILE
JEAN SION                             ADDRESS ON FILE
JEAN SPERR                            ADDRESS ON FILE
JEAN ST CYR                           ADDRESS ON FILE
JEAN STIRSMAN                         ADDRESS ON FILE
JEAN SULLINGER                        ADDRESS ON FILE
JEAN TUCK                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 900 OF 2008
                                                 RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 1125 of 2235

Claim Name                             Address Information
JEAN WLODARCZYK                        ADDRESS ON FILE
JEAN-CLAUDE LOUIS                      ADDRESS ON FILE
JEAN-CURTIS SMITH                      ADDRESS ON FILE
JEAN-PASCAL DIEHL                      ADDRESS ON FILE
JEAN-PAUL JOURDEN                      ADDRESS ON FILE
JEANCARLOS RIOS                        ADDRESS ON FILE
JEANE B LEE                            ADDRESS ON FILE
JEANEAU EDWARDS                        ADDRESS ON FILE
JEANETTE ANDERSON                      ADDRESS ON FILE
JEANETTE BURRELL                       ADDRESS ON FILE
JEANETTE CAMPBELL                      ADDRESS ON FILE
JEANETTE FIGUEROA                      ADDRESS ON FILE
JEANETTE HENDERSON                     ADDRESS ON FILE
JEANETTE HOPPER                        ADDRESS ON FILE
JEANETTE MCMILLIAN                     ADDRESS ON FILE
JEANETTE PEEBLES                       ADDRESS ON FILE
JEANETTE PETERSON                      ADDRESS ON FILE
JEANETTE PHILIPPE                      ADDRESS ON FILE
JEANETTE SCOTT                         ADDRESS ON FILE
JEANIE RAY                             ADDRESS ON FILE
JEANINE C DRISCOLL RECEIVER OF TAXES   200 N FRANKLIN ST HEMPSTEAD NY 11550-1378
JEANINE COLLIER                        ADDRESS ON FILE
JEANINE COY                            ADDRESS ON FILE
JEANINE COZART                         ADDRESS ON FILE
JEANINE ESTES                          ADDRESS ON FILE
JEANINE GIULIANO                       ADDRESS ON FILE
JEANINE JOHNSON                        ADDRESS ON FILE
JEANINE MAHONEY                        ADDRESS ON FILE
JEANINE NEWELL                         ADDRESS ON FILE
JEANINE NIYONKURU                      ADDRESS ON FILE
JEANISE POWELL                         ADDRESS ON FILE
JEANNA SMITH                           ADDRESS ON FILE
JEANNE ASHLEY                          ADDRESS ON FILE
JEANNE BERTRAND                        ADDRESS ON FILE
JEANNE BOURBON                         ADDRESS ON FILE
JEANNE CHANDLER                        ADDRESS ON FILE
JEANNE HOUSER                          ADDRESS ON FILE
JEANNE NARITA                          ADDRESS ON FILE
JEANNE POPLAWSKY                       ADDRESS ON FILE
JEANNE ROHDE                           ADDRESS ON FILE
JEANNE SIMPSON                         ADDRESS ON FILE
JEANNE SUDOWSKI                        ADDRESS ON FILE
JEANNELL GUTHRIE                       ADDRESS ON FILE
JEANNETTA MATTHEWS                     ADDRESS ON FILE
JEANNETTE BARCZYNSKI                   ADDRESS ON FILE
JEANNETTE CAULFIELD                    ADDRESS ON FILE
JEANNETTE CHAPMAN                      ADDRESS ON FILE
JEANNETTE MUSIOWSKI                    ADDRESS ON FILE
JEANNETTE SLAUGHTER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 901 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                            Page 1126 of 2235

Claim Name                          Address Information
JEANNETTE TORO                      ADDRESS ON FILE
JEANNETTE WOODWORTH                 ADDRESS ON FILE
JEANNETTE ZIMMERMAN                 ADDRESS ON FILE
JEANNIE BEY                         ADDRESS ON FILE
JEANNIE HOWELL                      ADDRESS ON FILE
JEANNIE MEREDITH                    ADDRESS ON FILE
JEANNIE NOVAKOSKI                   ADDRESS ON FILE
JEANNIE PHILLIPS                    ADDRESS ON FILE
JEANNIE TURMAN                      ADDRESS ON FILE
JEANNIE WHITMORE                    ADDRESS ON FILE
JEANNINE ONODY                      ADDRESS ON FILE
JEANPAUL DIAZTORRES                 ADDRESS ON FILE
JEASON REID                         ADDRESS ON FILE
JEB MCBRIDE                         ADDRESS ON FILE
JECKYLLE CHAIN                      ADDRESS ON FILE
JECLYDE WILLIAMS                    ADDRESS ON FILE
JECOLA PRESLEY                      ADDRESS ON FILE
JED FISHER                          ADDRESS ON FILE
JED LATHAM                          ADDRESS ON FILE
JEDDIE BOSWELL                      ADDRESS ON FILE
JEDEDIAH DUNTZ                      ADDRESS ON FILE
JEDEDIAH FURLONGE                   ADDRESS ON FILE
JEDIDIAH ALLEN                      ADDRESS ON FILE
JEDIDIAH SHELDON                    ADDRESS ON FILE
JEDIDIAH YIZNITSKY                  ADDRESS ON FILE
JEFF AUTWELL                        ADDRESS ON FILE
JEFF BLANKENSHIP                    ADDRESS ON FILE
JEFF BRANTLEY                       ADDRESS ON FILE
JEFF BROWN                          ADDRESS ON FILE
JEFF CABARIOS                       ADDRESS ON FILE
JEFF CARVER                         ADDRESS ON FILE
JEFF CONNER                         ADDRESS ON FILE
JEFF CUMMINGS                       ADDRESS ON FILE
JEFF FISHER                         ADDRESS ON FILE
JEFF GRASZ                          ADDRESS ON FILE
JEFF GUEVARA                        ADDRESS ON FILE
JEFF KAVANAUGH                      ADDRESS ON FILE
JEFF KEMP                           ADDRESS ON FILE
JEFF MACK TAX COLLECTOR             2275 PHILADELPHIA ST INDIANA PA 15701
JEFF MACPHEE                        ADDRESS ON FILE
JEFF MARAPAO                        ADDRESS ON FILE
JEFF MARCHEL                        ADDRESS ON FILE
JEFF MCVEY                          ADDRESS ON FILE
JEFF MILLER                         ADDRESS ON FILE
JEFF MORTON                         ADDRESS ON FILE
JEFF NEWTON                         ADDRESS ON FILE
JEFF OLIVER                         ADDRESS ON FILE
JEFF PACYGA                         ADDRESS ON FILE
JEFF PRICKETT                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 902 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1127 of 2235

Claim Name                               Address Information
JEFF RAYMOND                             ADDRESS ON FILE
JEFF RICH                                ADDRESS ON FILE
JEFF RUTH                                ADDRESS ON FILE
JEFF S DUCKWORTH                         ADDRESS ON FILE
JEFF SHIELDS                             ADDRESS ON FILE
JEFF STRAHIN                             ADDRESS ON FILE
JEFF TAGLIAFERRO                         ADDRESS ON FILE
JEFF VELA                                ADDRESS ON FILE
JEFF WELDON                              ADDRESS ON FILE
JEFF WILLIAMS                            ADDRESS ON FILE
JEFF WILT                                ADDRESS ON FILE
JEFF WYSONG                              ADDRESS ON FILE
JEFFARY BAKER                            ADDRESS ON FILE
JEFFEREN GETHERS                         ADDRESS ON FILE
JEFFEREY PENN                            ADDRESS ON FILE
JEFFEREY ROOD                            ADDRESS ON FILE
JEFFERSON ASSOCIATES LP                  C/O MITCHELL B WEITZMAN, ESQ 2300 N ST NW, STE 300 WASHINGTON DC 20036
JEFFERSON ASSOCIATES LP                  WAYNE G. TATUSKO, ESQ. WATT, TIEDER, HOFFAR & FITZGERALD, LLP 7929 WESTPARK
                                         DRIVE, SUITE 400 MCLEAN VA 22102
JEFFERSON ASSOCIATES LP                  BLACKWELL PARK LLC 1945 OLD GALLOWS RD STE 300 C/O ROSENTHAL PROPERTIES LLC
                                         VIENNA VA 22182
JEFFERSON ASSOCIATES LP                  ATTN: NINA V. WEISSBERG PRESIDENT 1901 N. MOORE STREET, 803 ARLINGTION VA
                                         22209
JEFFERSON CO HEALTH DEPT                 1400 SIXTH AVENUE SOUTH BIRMINGHAM AL 35233
JEFFERSON COUNTY                         PO BOX 38 DANDRIDGE TN 37725
JEFFERSON COUNTY COLLECTOR               PO BOX 100 HILLSBOROUGH MO 63050
JEFFERSON COUNTY COMMISSION              PO BOX 250 CHARLES TOWN WV 25414
JEFFERSON COUNTY COMMISSION              1290 OAK GROVE ROAD BIRMINGHAM AL 35209
JEFFERSON COUNTY COUNTY COMMISSION       PO BOX 12207 BIRMINGHAM AL 35202-2207
JEFFERSON COUNTY ENVIROMENTAL SERVICES   645 PARFET ST LAKEWOOD CO 80215
JEFFERSON COUNTY GREASE CONTROL PROGRAM 1290 OAK GROVE ROAD BIRMINGHAM AL 35209
JEFFERSON COUNTY HEALTH DEPARTMENT       1948 WILTSHIRE RD STE 1 KEARNEYSVILLE WV 25430
JEFFERSON COUNTY HEALTH DEPARTMENT       PO BOX 2648 ENVIROMENTAL HEALTH BIRMINGHAM AL 35202
JEFFERSON COUNTY HEALTH DEPARTMENT       PO BOX 437 HILLSBORO MO 63050
JEFFERSON COUNTY REVENUE COMMISSIONER    716 RICHARD ARRINGTON JR BLVD ROOM 160 COURTHOUSE BIRMINGHAM AL 35203
JEFFERSON COUNTY SALES TAX               PO BOX 830710 BIRMINGHAM AL 35283-0710
JEFFERSON DAVIS                          ADDRESS ON FILE
JEFFERSON DISTRIBUTING CO INC            PO BOX 1185 MARTINSBURG WV 25402
JEFFERSON HOLLIDAY                       ADDRESS ON FILE
JEFFERSON KNIGHT                         ADDRESS ON FILE
JEFFERY ALLEN-SHORT                      ADDRESS ON FILE
JEFFERY ALLMAN                           ADDRESS ON FILE
JEFFERY ARMSTRONG                        ADDRESS ON FILE
JEFFERY BAILEY                           ADDRESS ON FILE
JEFFERY BARBOSA                          ADDRESS ON FILE
JEFFERY BELANGER                         ADDRESS ON FILE
JEFFERY BISHOP                           ADDRESS ON FILE
JEFFERY BREWER                           ADDRESS ON FILE
JEFFERY BROWN                            ADDRESS ON FILE
JEFFERY BRUMMELL                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 903 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1128 of 2235

Claim Name                          Address Information
JEFFERY BRYANT                      ADDRESS ON FILE
JEFFERY BUSSELL                     ADDRESS ON FILE
JEFFERY CLAYTON                     ADDRESS ON FILE
JEFFERY CRENSHAW                    ADDRESS ON FILE
JEFFERY CURRY                       ADDRESS ON FILE
JEFFERY DAVIS                       ADDRESS ON FILE
JEFFERY DAVIS                       ADDRESS ON FILE
JEFFERY DIVERS                      ADDRESS ON FILE
JEFFERY EARNEST                     ADDRESS ON FILE
JEFFERY FELIX                       ADDRESS ON FILE
JEFFERY GALLMAN                     ADDRESS ON FILE
JEFFERY GARRETT                     ADDRESS ON FILE
JEFFERY HARRISON                    ADDRESS ON FILE
JEFFERY HOWER                       ADDRESS ON FILE
JEFFERY HUBBARD                     ADDRESS ON FILE
JEFFERY KEMPF                       ADDRESS ON FILE
JEFFERY LE GAUX                     ADDRESS ON FILE
JEFFERY LITZ                        ADDRESS ON FILE
JEFFERY LOWERY                      ADDRESS ON FILE
JEFFERY MILLS                       ADDRESS ON FILE
JEFFERY MONTGOMERY                  ADDRESS ON FILE
JEFFERY MOORE                       ADDRESS ON FILE
JEFFERY MORROW                      ADDRESS ON FILE
JEFFERY NEEDHAM                     ADDRESS ON FILE
JEFFERY OLSON                       ADDRESS ON FILE
JEFFERY REESE                       ADDRESS ON FILE
JEFFERY SAPP                        ADDRESS ON FILE
JEFFERY SCOTT                       ADDRESS ON FILE
JEFFERY SHAW                        ADDRESS ON FILE
JEFFERY SHELMAN                     ADDRESS ON FILE
JEFFERY SMITH                       ADDRESS ON FILE
JEFFERY SPOONER                     ADDRESS ON FILE
JEFFERY STINSON                     ADDRESS ON FILE
JEFFERY STOVER                      ADDRESS ON FILE
JEFFERY TALIAFERRO                  ADDRESS ON FILE
JEFFERY TEW                         ADDRESS ON FILE
JEFFERY THOMAS KIRK                 ADDRESS ON FILE
JEFFERY THOMPSON                    ADDRESS ON FILE
JEFFERY TORRY                       ADDRESS ON FILE
JEFFERY TURNER                      ADDRESS ON FILE
JEFFERY WALKER                      ADDRESS ON FILE
JEFFERY WASHINGTON                  ADDRESS ON FILE
JEFFERY WILLIAMS                    ADDRESS ON FILE
JEFFERY WILSON                      ADDRESS ON FILE
JEFFOND ANDREWS                     ADDRESS ON FILE
JEFFORY PORTER                      ADDRESS ON FILE
JEFFREU SALAZAR                     ADDRESS ON FILE
JEFFREY ALBAUGH                     ADDRESS ON FILE
JEFFREY ALLEN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 904 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1129 of 2235

Claim Name                         Address Information
JEFFREY ALSTON                     ADDRESS ON FILE
JEFFREY ASHLEY                     ADDRESS ON FILE
JEFFREY ATKINSON                   ADDRESS ON FILE
JEFFREY B HOLLINGSWORTH            ADDRESS ON FILE
JEFFREY BAGGETT                    ADDRESS ON FILE
JEFFREY BARNES                     ADDRESS ON FILE
JEFFREY BEGLEY                     ADDRESS ON FILE
JEFFREY BEHNEKE                    ADDRESS ON FILE
JEFFREY BELLINGER                  ADDRESS ON FILE
JEFFREY BISNER                     ADDRESS ON FILE
JEFFREY BOEHNER                    ADDRESS ON FILE
JEFFREY BOHRER                     ADDRESS ON FILE
JEFFREY BRADBURN                   ADDRESS ON FILE
JEFFREY BROOKS                     ADDRESS ON FILE
JEFFREY BURRELL                    ADDRESS ON FILE
JEFFREY CARTER                     ADDRESS ON FILE
JEFFREY CHAPMAN                    ADDRESS ON FILE
JEFFREY CHESSER                    ADDRESS ON FILE
JEFFREY CIMAGLIO                   ADDRESS ON FILE
JEFFREY CLARK                      ADDRESS ON FILE
JEFFREY COLON                      ADDRESS ON FILE
JEFFREY COLVERT                    ADDRESS ON FILE
JEFFREY COMBS                      ADDRESS ON FILE
JEFFREY CONWAY                     ADDRESS ON FILE
JEFFREY COPELAND                   ADDRESS ON FILE
JEFFREY CORTEZ                     ADDRESS ON FILE
JEFFREY CRAWFORD                   ADDRESS ON FILE
JEFFREY D SHAMBLIN                 ADDRESS ON FILE
JEFFREY DAVIS                      ADDRESS ON FILE
JEFFREY DEAN                       ADDRESS ON FILE
JEFFREY DEMARCO                    ADDRESS ON FILE
JEFFREY DILKS                      ADDRESS ON FILE
JEFFREY DOTSON                     ADDRESS ON FILE
JEFFREY ELLIS                      ADDRESS ON FILE
JEFFREY ELLIS                      ADDRESS ON FILE
JEFFREY FAIRLEY                    ADDRESS ON FILE
JEFFREY FIX                        ADDRESS ON FILE
JEFFREY FOSTER                     ADDRESS ON FILE
JEFFREY FOX                        ADDRESS ON FILE
JEFFREY FRADY                      ADDRESS ON FILE
JEFFREY FRICKS                     ADDRESS ON FILE
JEFFREY FUENTES                    ADDRESS ON FILE
JEFFREY GATES                      ADDRESS ON FILE
JEFFREY GATTIS                     ADDRESS ON FILE
JEFFREY GLASSER                    ADDRESS ON FILE
JEFFREY GLEESON                    ADDRESS ON FILE
JEFFREY GOFF                       ADDRESS ON FILE
JEFFREY GREEN                      ADDRESS ON FILE
JEFFREY GREEN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 905 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1130 of 2235

Claim Name                          Address Information
JEFFREY HARMON                      ADDRESS ON FILE
JEFFREY HIATT                       ADDRESS ON FILE
JEFFREY HOUSLER                     ADDRESS ON FILE
JEFFREY JACKSON JR.                 ADDRESS ON FILE
JEFFREY JOHNSON                     ADDRESS ON FILE
JEFFREY JOHNSON                     ADDRESS ON FILE
JEFFREY JONES                       ADDRESS ON FILE
JEFFREY JONES                       ADDRESS ON FILE
JEFFREY JOURNELL-EYLER              ADDRESS ON FILE
JEFFREY JUSTICE                     ADDRESS ON FILE
JEFFREY KING                        ADDRESS ON FILE
JEFFREY KOLESIAK                    ADDRESS ON FILE
JEFFREY KOTTYAN                     ADDRESS ON FILE
JEFFREY KUEHNEMAN                   ADDRESS ON FILE
JEFFREY KURKOSKI                    ADDRESS ON FILE
JEFFREY L RAGER                     ADDRESS ON FILE
JEFFREY LANDRENEAU                  ADDRESS ON FILE
JEFFREY LANGSTON                    ADDRESS ON FILE
JEFFREY LIPPINCOTT                  ADDRESS ON FILE
JEFFREY LOFLIN                      ADDRESS ON FILE
JEFFREY LOPEZ                       ADDRESS ON FILE
JEFFREY M YARNELL                   ADDRESS ON FILE
JEFFREY MAHONEY                     ADDRESS ON FILE
JEFFREY MANNING                     ADDRESS ON FILE
JEFFREY MARLAND                     ADDRESS ON FILE
JEFFREY MCADAM                      ADDRESS ON FILE
JEFFREY MCCARTY                     ADDRESS ON FILE
JEFFREY MCCLAIN                     ADDRESS ON FILE
JEFFREY MCFADDEN                    ADDRESS ON FILE
JEFFREY MCNEAL                      ADDRESS ON FILE
JEFFREY MEYER                       ADDRESS ON FILE
JEFFREY MILLER                      ADDRESS ON FILE
JEFFREY MILLER                      ADDRESS ON FILE
JEFFREY MOHLER                      ADDRESS ON FILE
JEFFREY MOORE                       ADDRESS ON FILE
JEFFREY MOORE                       ADDRESS ON FILE
JEFFREY MORALES                     ADDRESS ON FILE
JEFFREY MORRISON                    ADDRESS ON FILE
JEFFREY MURRAY                      ADDRESS ON FILE
JEFFREY NAGY                        ADDRESS ON FILE
JEFFREY OLIVER                      ADDRESS ON FILE
JEFFREY ONEAL                       ADDRESS ON FILE
JEFFREY PAYNE                       ADDRESS ON FILE
JEFFREY POWELL                      ADDRESS ON FILE
JEFFREY RENSHAW                     ADDRESS ON FILE
JEFFREY REYES                       ADDRESS ON FILE
JEFFREY RIDDLE                      ADDRESS ON FILE
JEFFREY RIVERA                      ADDRESS ON FILE
JEFFREY ROBERTS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 906 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1131 of 2235

Claim Name                         Address Information
JEFFREY ROZANOWSKI                 ADDRESS ON FILE
JEFFREY SANCHEZ                    ADDRESS ON FILE
JEFFREY SCARPIELLO                 ADDRESS ON FILE
JEFFREY SEILER                     ADDRESS ON FILE
JEFFREY SHARP                      ADDRESS ON FILE
JEFFREY SHEAVES                    ADDRESS ON FILE
JEFFREY SHROYER                    ADDRESS ON FILE
JEFFREY SILVER                     ADDRESS ON FILE
JEFFREY SIMERLY                    ADDRESS ON FILE
JEFFREY SLAYTON                    ADDRESS ON FILE
JEFFREY SLIGH                      ADDRESS ON FILE
JEFFREY SMILEY                     ADDRESS ON FILE
JEFFREY SMITH                      ADDRESS ON FILE
JEFFREY SMITH                      ADDRESS ON FILE
JEFFREY SMITH                      ADDRESS ON FILE
JEFFREY SNEAD                      ADDRESS ON FILE
JEFFREY SOTO                       ADDRESS ON FILE
JEFFREY ST JEAN                    ADDRESS ON FILE
JEFFREY STEPHAN                    ADDRESS ON FILE
JEFFREY STEPHENS                   ADDRESS ON FILE
JEFFREY STEWART                    ADDRESS ON FILE
JEFFREY STEWART                    ADDRESS ON FILE
JEFFREY STRADFORD                  ADDRESS ON FILE
JEFFREY STROY                      ADDRESS ON FILE
JEFFREY SUSALLA                    ADDRESS ON FILE
JEFFREY TEMPLETON                  ADDRESS ON FILE
JEFFREY THURBER                    ADDRESS ON FILE
JEFFREY TIMMONS                    ADDRESS ON FILE
JEFFREY TRAVEN                     ADDRESS ON FILE
JEFFREY TWIDDY                     ADDRESS ON FILE
JEFFREY VAN LOON                   ADDRESS ON FILE
JEFFREY WACHTER                    ADDRESS ON FILE
JEFFREY WALSER                     ADDRESS ON FILE
JEFFREY WATTS                      ADDRESS ON FILE
JEFFREY WEBBER                     ADDRESS ON FILE
JEFFREY WHITE                      ADDRESS ON FILE
JEFFREY WILLIAMS                   ADDRESS ON FILE
JEFFREY WILLIAMS                   ADDRESS ON FILE
JEFFREY WILSON                     ADDRESS ON FILE
JEFFREY WOODWARD                   ADDRESS ON FILE
JEFFREY ZAKRZEWSKI                 ADDRESS ON FILE
JEFFRY DIAZ                        ADDRESS ON FILE
JEFFS LAWN CARE SERVICE            4530 E 400 N COLUMBUS IN 47203
JEFFS POWERWASHING                 22 NATIONAL AVE BRICK NJ 08724
JEFLINE JEAN                       ADDRESS ON FILE
JEFREY SILVESTRE                   ADDRESS ON FILE
JEHAN MUHAMMAD                     ADDRESS ON FILE
JEHU COMPERE                       ADDRESS ON FILE
JEINILYS TORRES-SANTIAGO           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 907 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1132 of 2235

Claim Name                         Address Information
JEKIRAUS CHANDLER                  ADDRESS ON FILE
JEKUTHIEL HOLLOWAY                 ADDRESS ON FILE
JEKWEMAN LAWRENCE                  ADDRESS ON FILE
JEL VELMA                          ADDRESS ON FILE
JELAN CROOMS                       ADDRESS ON FILE
JELANI HAMILTON                    ADDRESS ON FILE
JELANI MCRAE                       ADDRESS ON FILE
JELANI SWEDENBURG                  ADDRESS ON FILE
JELANIE FRENCH                     ADDRESS ON FILE
JELEANA DEFRANZO                   ADDRESS ON FILE
JELELIN BRADLEY                    ADDRESS ON FILE
JELENA KRSTIC                      ADDRESS ON FILE
JELISA BUSH                        ADDRESS ON FILE
JELISA CORREA                      ADDRESS ON FILE
JELISA HUDSON                      ADDRESS ON FILE
JELISA MANN                        ADDRESS ON FILE
JELISSA HALL                       ADDRESS ON FILE
JELONI HARRIS                      ADDRESS ON FILE
JEM MECHANICAL INC                 3868 B DICKERSON ROAD NASHVILLE TN 37207
JEMAR WATKINS                      ADDRESS ON FILE
JEMELIA KENDALL                    ADDRESS ON FILE
JEMERION CLAY                      ADDRESS ON FILE
JEMIAH DUKE                        ADDRESS ON FILE
JEMILLE BRYANT                     ADDRESS ON FILE
JEMIMA CINEUS                      ADDRESS ON FILE
JEMONTE INGRAM                     ADDRESS ON FILE
JEMS PIERRE                        ADDRESS ON FILE
JEMSON ALEXANDER                   ADDRESS ON FILE
JEN BRADFORD                       ADDRESS ON FILE
JEN KINTOKI                        ADDRESS ON FILE
JENA DOKA                          ADDRESS ON FILE
JENA GRIMSLEY                      ADDRESS ON FILE
JENA HARRIS                        ADDRESS ON FILE
JENA MANNICK                       ADDRESS ON FILE
JENAB KEITA                        ADDRESS ON FILE
JENACA WASICKI                     ADDRESS ON FILE
JENAE CLARK                        ADDRESS ON FILE
JENAE CLARK                        ADDRESS ON FILE
JENAE SAMPLE                       ADDRESS ON FILE
JENAFIAH WADE                      ADDRESS ON FILE
JENAI DAVIDSON                     ADDRESS ON FILE
JENAI DAVILA                       ADDRESS ON FILE
JENAI FELDER                       ADDRESS ON FILE
JENAI HOWARD                       ADDRESS ON FILE
JENAIDA RIVERA SANCHEZ             ADDRESS ON FILE
JENAMI GLEATON                     ADDRESS ON FILE
JENARA LYLES                       ADDRESS ON FILE
JENARO VADELL                      ADDRESS ON FILE
JENASCIA PETERS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 908 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1133 of 2235

Claim Name                         Address Information
JENDY SPIRES                       ADDRESS ON FILE
JENECIA WASHINGTON                 ADDRESS ON FILE
JENEE WILLIAMS                     ADDRESS ON FILE
JENEICE MIDDLETON                  ADDRESS ON FILE
JENENE CROOKS                      ADDRESS ON FILE
JENESHA HOLLOWAY                   ADDRESS ON FILE
JENESHA TAYLOR                     ADDRESS ON FILE
JENESIS LADO                       ADDRESS ON FILE
JENESSA HUERENA-BUCKLES            ADDRESS ON FILE
JENESSA LEMON                      ADDRESS ON FILE
JENETTE PERRY                      ADDRESS ON FILE
JENEVA BERALDI                     ADDRESS ON FILE
JENEVA DILLON                      ADDRESS ON FILE
JENEVA GARNETT                     ADDRESS ON FILE
JENEVIE FERNANDES                  ADDRESS ON FILE
JENEYA GOOD                        ADDRESS ON FILE
JENI BURKE                         ADDRESS ON FILE
JENI INTALLURA                     ADDRESS ON FILE
JENIAH YOUNG                       ADDRESS ON FILE
JENICA RICHARDS                    ADDRESS ON FILE
JENICY GORDIAN                     ADDRESS ON FILE
JENIE JONES                        ADDRESS ON FILE
JENIECE MCDANIEL                   ADDRESS ON FILE
JENIEL ALEMAN                      ADDRESS ON FILE
JENIFER ARIAS                      ADDRESS ON FILE
JENIFER ARREDIA                    ADDRESS ON FILE
JENIFER ASQUITH                    ADDRESS ON FILE
JENIFER ESCOBAR                    ADDRESS ON FILE
JENIFER FOSTER                     ADDRESS ON FILE
JENIFER FOWLER                     ADDRESS ON FILE
JENIFER HERNANDEZ                  ADDRESS ON FILE
JENIFER PEREZ                      ADDRESS ON FILE
JENIFER ROBBINS                    ADDRESS ON FILE
JENIFER SIAM                       ADDRESS ON FILE
JENIFER TEEL                       ADDRESS ON FILE
JENIFER WILBANKS                   ADDRESS ON FILE
JENIFIER PERRY                     ADDRESS ON FILE
JENILLE GREENE                     ADDRESS ON FILE
JENINE WILSON                      ADDRESS ON FILE
JENISE PHILLIPS                    ADDRESS ON FILE
JENISE POLLARD                     ADDRESS ON FILE
JENISHIA ROSS                      ADDRESS ON FILE
JENITA JENNINGS                    ADDRESS ON FILE
JENITZA RAMOS                      ADDRESS ON FILE
JENKINTOWN BUILDING SERVICES INC   1445 N 32ND ST SUITE 305 PHILADELPHIA PA 19121
JENN SANTOS                        ADDRESS ON FILE
JENNA BAKER                        ADDRESS ON FILE
JENNA BARNHILL                     ADDRESS ON FILE
JENNA BEALL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 909 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1134 of 2235

Claim Name                       Address Information
JENNA BELLVILLE                  ADDRESS ON FILE
JENNA BENTLEY                    ADDRESS ON FILE
JENNA BERG                       ADDRESS ON FILE
JENNA BESWICK                    ADDRESS ON FILE
JENNA BIESECKER                  ADDRESS ON FILE
JENNA BLACK                      ADDRESS ON FILE
JENNA BRELAND                    ADDRESS ON FILE
JENNA BROOKS                     ADDRESS ON FILE
JENNA BURRIDGE                   ADDRESS ON FILE
JENNA CAMDEN                     ADDRESS ON FILE
JENNA CLOUTE                     ADDRESS ON FILE
JENNA DAVIS                      ADDRESS ON FILE
JENNA DEDMAN                     ADDRESS ON FILE
JENNA DELCAMBRE                  ADDRESS ON FILE
JENNA DEVILLE                    ADDRESS ON FILE
JENNA DIERLING                   ADDRESS ON FILE
JENNA DONNELLY                   ADDRESS ON FILE
JENNA DRUMM                      ADDRESS ON FILE
JENNA FALCICCHIO                 ADDRESS ON FILE
JENNA FEOLA                      ADDRESS ON FILE
JENNA FLORAVIT                   ADDRESS ON FILE
JENNA FLOWERS                    ADDRESS ON FILE
JENNA FLYNN                      ADDRESS ON FILE
JENNA FRALEY                     ADDRESS ON FILE
JENNA FREEMAN                    ADDRESS ON FILE
JENNA FRICKER                    ADDRESS ON FILE
JENNA GEITER                     ADDRESS ON FILE
JENNA GINGRICH                   ADDRESS ON FILE
JENNA GOYERT                     ADDRESS ON FILE
JENNA GROSS                      ADDRESS ON FILE
JENNA GUNNELL                    ADDRESS ON FILE
JENNA HAMILTON                   ADDRESS ON FILE
JENNA HARBAUGH                   ADDRESS ON FILE
JENNA HAWES                      ADDRESS ON FILE
JENNA HERTZOG                    ADDRESS ON FILE
JENNA HOFFEE                     ADDRESS ON FILE
JENNA HOUCK                      ADDRESS ON FILE
JENNA HOUGHTLING                 ADDRESS ON FILE
JENNA HUDIK                      ADDRESS ON FILE
JENNA HURLEY                     ADDRESS ON FILE
JENNA JESTER                     ADDRESS ON FILE
JENNA JOHNSON                    ADDRESS ON FILE
JENNA JONES                      ADDRESS ON FILE
JENNA KELLY                      ADDRESS ON FILE
JENNA KLOSTER                    ADDRESS ON FILE
JENNA KOCHER                     ADDRESS ON FILE
JENNA KOOPMAN                    ADDRESS ON FILE
JENNA LYON                       ADDRESS ON FILE
JENNA MADJLESSI                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 910 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1135 of 2235

Claim Name                            Address Information
JENNA MANIQUIZ                        ADDRESS ON FILE
JENNA MAYES                           ADDRESS ON FILE
JENNA MCCLURE                         ADDRESS ON FILE
JENNA MCDONALD-MANCHESTER             ADDRESS ON FILE
JENNA MCFADDEN                        ADDRESS ON FILE
JENNA MOODY                           ADDRESS ON FILE
JENNA MOORE                           ADDRESS ON FILE
JENNA MURR                            ADDRESS ON FILE
JENNA NEECE                           ADDRESS ON FILE
JENNA NORTHCUTT                       ADDRESS ON FILE
JENNA PEEK                            ADDRESS ON FILE
JENNA PETERSON                        ADDRESS ON FILE
JENNA PHILLIPS                        ADDRESS ON FILE
JENNA RHEAULT                         ADDRESS ON FILE
JENNA RICHARDSON                      ADDRESS ON FILE
JENNA RYALS                           ADDRESS ON FILE
JENNA SALLEE                          ADDRESS ON FILE
JENNA SCARLETT                        ADDRESS ON FILE
JENNA SHAH                            ADDRESS ON FILE
JENNA SIERRA                          ADDRESS ON FILE
JENNA SIERRA                          ADDRESS ON FILE
JENNA SKINNER                         ADDRESS ON FILE
JENNA SMITH                           ADDRESS ON FILE
JENNA TELENKO                         ADDRESS ON FILE
JENNA TEMPERA                         ADDRESS ON FILE
JENNA TRASK                           ADDRESS ON FILE
JENNA VARHOLA                         ADDRESS ON FILE
JENNA WELCH                           ADDRESS ON FILE
JENNA WITTEN                          ADDRESS ON FILE
JENNALEE GOLEY                        ADDRESS ON FILE
JENNALEE YENNA                        ADDRESS ON FILE
JENNAVIEVE FARNSWORTH                 ADDRESS ON FILE
JENNE DEMATTEO                        ADDRESS ON FILE
JENNELL LAWHON                        ADDRESS ON FILE
JENNESS MYLER                         ADDRESS ON FILE
JENNFIER NICHOLS                      ADDRESS ON FILE
JENNI MESSER                          ADDRESS ON FILE
JENNI RYAN                            ADDRESS ON FILE
JENNIE CHAPPELL                       ADDRESS ON FILE
JENNIE HERRON                         ADDRESS ON FILE
JENNIE TANNER                         ADDRESS ON FILE
JENNIE WOODY                          ADDRESS ON FILE
JENNIFER A REYES                      ADDRESS ON FILE
JENNIFER ABBOTT                       ADDRESS ON FILE
JENNIFER ACKER                        ADDRESS ON FILE
JENNIFER ALCORN                       ADDRESS ON FILE
JENNIFER ALLEN                        ADDRESS ON FILE
JENNIFER ALLEN                        ADDRESS ON FILE
JENNIFER ALLERTON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 911 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1136 of 2235

Claim Name                           Address Information
JENNIFER ALLING                      ADDRESS ON FILE
JENNIFER AMANN                       ADDRESS ON FILE
JENNIFER ANDINO                      ADDRESS ON FILE
JENNIFER ANNA                        ADDRESS ON FILE
JENNIFER ANZIANO                     ADDRESS ON FILE
JENNIFER ARBINO                      ADDRESS ON FILE
JENNIFER ARMSTEAD                    ADDRESS ON FILE
JENNIFER ARNOLD                      ADDRESS ON FILE
JENNIFER ASBURY                      ADDRESS ON FILE
JENNIFER AUCLAIR                     ADDRESS ON FILE
JENNIFER BAIN                        ADDRESS ON FILE
JENNIFER BAKER                       ADDRESS ON FILE
JENNIFER BAKER                       ADDRESS ON FILE
JENNIFER BALLIET                     ADDRESS ON FILE
JENNIFER BARNETT                     ADDRESS ON FILE
JENNIFER BARNHILL                    ADDRESS ON FILE
JENNIFER BARROW                      ADDRESS ON FILE
JENNIFER BASURTO                     ADDRESS ON FILE
JENNIFER BECH                        ADDRESS ON FILE
JENNIFER BECKWITH                    ADDRESS ON FILE
JENNIFER BEDARD                      ADDRESS ON FILE
JENNIFER BENAVIDES                   ADDRESS ON FILE
JENNIFER BICE                        ADDRESS ON FILE
JENNIFER BLAKESLEE                   ADDRESS ON FILE
JENNIFER BLANKENSHIP                 ADDRESS ON FILE
JENNIFER BLOODWORTH                  ADDRESS ON FILE
JENNIFER BOARDMAN                    ADDRESS ON FILE
JENNIFER BORDEN                      ADDRESS ON FILE
JENNIFER BORTON                      ADDRESS ON FILE
JENNIFER BOSLAU                      ADDRESS ON FILE
JENNIFER BOWEN                       ADDRESS ON FILE
JENNIFER BOWMAN                      ADDRESS ON FILE
JENNIFER BOYD HARMON                 ADDRESS ON FILE
JENNIFER BRACKEN                     ADDRESS ON FILE
JENNIFER BRACKETT                    ADDRESS ON FILE
JENNIFER BRADBURY                    ADDRESS ON FILE
JENNIFER BRADLEY                     ADDRESS ON FILE
JENNIFER BROWN                       ADDRESS ON FILE
JENNIFER BROWN                       ADDRESS ON FILE
JENNIFER BROWN                       ADDRESS ON FILE
JENNIFER BUDD                        ADDRESS ON FILE
JENNIFER BUDHU                       ADDRESS ON FILE
JENNIFER BURNS                       ADDRESS ON FILE
JENNIFER CABBAGE                     ADDRESS ON FILE
JENNIFER CAPACETTI                   ADDRESS ON FILE
JENNIFER CAPO                        ADDRESS ON FILE
JENNIFER CAREY                       ADDRESS ON FILE
JENNIFER CARMICHAEL                  ADDRESS ON FILE
JENNIFER CARPENTER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 912 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1137 of 2235

Claim Name                           Address Information
JENNIFER CARR                        ADDRESS ON FILE
JENNIFER CARTER                      ADDRESS ON FILE
JENNIFER CARTER                      ADDRESS ON FILE
JENNIFER CARTER                      ADDRESS ON FILE
JENNIFER CARTER                      ADDRESS ON FILE
JENNIFER CECIL                       ADDRESS ON FILE
JENNIFER CESPEDES                    ADDRESS ON FILE
JENNIFER CHRISMAN                    ADDRESS ON FILE
JENNIFER CIALKOWSKI                  ADDRESS ON FILE
JENNIFER CICCONE                     ADDRESS ON FILE
JENNIFER CLARK                       ADDRESS ON FILE
JENNIFER CLAYBORN                    ADDRESS ON FILE
JENNIFER CLIFTON                     ADDRESS ON FILE
JENNIFER COLEMAN                     ADDRESS ON FILE
JENNIFER COMBS                       ADDRESS ON FILE
JENNIFER COMER                       ADDRESS ON FILE
JENNIFER CONILLE                     ADDRESS ON FILE
JENNIFER CONRAD                      ADDRESS ON FILE
JENNIFER CORRALES SANTIVANEZ         ADDRESS ON FILE
JENNIFER COSTA                       ADDRESS ON FILE
JENNIFER COUGHLIN                    ADDRESS ON FILE
JENNIFER CRAFTON                     ADDRESS ON FILE
JENNIFER CROFFORD                    ADDRESS ON FILE
JENNIFER CRONE                       ADDRESS ON FILE
JENNIFER CRUTCHFIELD                 ADDRESS ON FILE
JENNIFER CULLIGAN                    ADDRESS ON FILE
JENNIFER CUNNINGHAM                  ADDRESS ON FILE
JENNIFER CURRY                       ADDRESS ON FILE
JENNIFER DALTON                      ADDRESS ON FILE
JENNIFER DARLIN                      ADDRESS ON FILE
JENNIFER DAVILA                      ADDRESS ON FILE
JENNIFER DAVIS                       ADDRESS ON FILE
JENNIFER DEAN                        ADDRESS ON FILE
JENNIFER DECATOR                     ADDRESS ON FILE
JENNIFER DEES                        ADDRESS ON FILE
JENNIFER DELIAZARD                   ADDRESS ON FILE
JENNIFER DIAZ                        ADDRESS ON FILE
JENNIFER DIAZ                        ADDRESS ON FILE
JENNIFER DICK                        ADDRESS ON FILE
JENNIFER DIXON                       ADDRESS ON FILE
JENNIFER DONOHOO                     ADDRESS ON FILE
JENNIFER DOUGHTY                     ADDRESS ON FILE
JENNIFER DOWNEY                      ADDRESS ON FILE
JENNIFER DRAKE                       ADDRESS ON FILE
JENNIFER DRAWL                       ADDRESS ON FILE
JENNIFER DUARTE                      ADDRESS ON FILE
JENNIFER DUBOIS                      ADDRESS ON FILE
JENNIFER DUGGINS                     ADDRESS ON FILE
JENNIFER DULANEY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 913 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1138 of 2235

Claim Name                            Address Information
JENNIFER DUNN-GARROW                  ADDRESS ON FILE
JENNIFER DUPREE                       ADDRESS ON FILE
JENNIFER DURAN                        ADDRESS ON FILE
JENNIFER DURHAM                       ADDRESS ON FILE
JENNIFER DYE                          ADDRESS ON FILE
JENNIFER EASTLAND                     ADDRESS ON FILE
JENNIFER ELDAHMY                      ADDRESS ON FILE
JENNIFER ELLIOTT                      ADDRESS ON FILE
JENNIFER ELLIOTT                      ADDRESS ON FILE
JENNIFER ENGLAND                      ADDRESS ON FILE
JENNIFER ETHRIDGE                     ADDRESS ON FILE
JENNIFER EVANS                        ADDRESS ON FILE
JENNIFER EWING                        ADDRESS ON FILE
JENNIFER FAUST                        ADDRESS ON FILE
JENNIFER FECTEAU                      ADDRESS ON FILE
JENNIFER FELICIANO                    ADDRESS ON FILE
JENNIFER FISHER                       ADDRESS ON FILE
JENNIFER FLEISCHAKER                  ADDRESS ON FILE
JENNIFER FORBUS                       ADDRESS ON FILE
JENNIFER FOSKEY                       ADDRESS ON FILE
JENNIFER FRANKLIN                     ADDRESS ON FILE
JENNIFER FRENCH                       ADDRESS ON FILE
JENNIFER FRENO                        ADDRESS ON FILE
JENNIFER GAAL                         ADDRESS ON FILE
JENNIFER GAINES                       ADDRESS ON FILE
JENNIFER GALLER                       ADDRESS ON FILE
JENNIFER GARNETT                      ADDRESS ON FILE
JENNIFER GARRISON                     ADDRESS ON FILE
JENNIFER GAUGHRAN                     ADDRESS ON FILE
JENNIFER GEE                          ADDRESS ON FILE
JENNIFER GENOVESI                     ADDRESS ON FILE
JENNIFER GIESE                        ADDRESS ON FILE
JENNIFER GILMORE                      ADDRESS ON FILE
JENNIFER GIRALDO                      ADDRESS ON FILE
JENNIFER GOERINGER                    ADDRESS ON FILE
JENNIFER GOERTLER                     ADDRESS ON FILE
JENNIFER GOERTLER                     ADDRESS ON FILE
JENNIFER GONZALES                     ADDRESS ON FILE
JENNIFER GONZALEZ                     ADDRESS ON FILE
JENNIFER GOODALE                      ADDRESS ON FILE
JENNIFER GOOGDAD                      ADDRESS ON FILE
JENNIFER GRAEN                        ADDRESS ON FILE
JENNIFER GRAHAM                       ADDRESS ON FILE
JENNIFER GRANGER                      ADDRESS ON FILE
JENNIFER GREGG                        ADDRESS ON FILE
JENNIFER GRIBBLE                      ADDRESS ON FILE
JENNIFER GRIBBLE                      ADDRESS ON FILE
JENNIFER GROAT-TORRES                 ADDRESS ON FILE
JENNIFER GRUVER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 914 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1139 of 2235

Claim Name                          Address Information
JENNIFER GUTIERREZ                  ADDRESS ON FILE
JENNIFER GUTIERREZ                  ADDRESS ON FILE
JENNIFER HACKETT                    ADDRESS ON FILE
JENNIFER HALUPKA                    ADDRESS ON FILE
JENNIFER HAMILTON                   ADDRESS ON FILE
JENNIFER HANLEY                     ADDRESS ON FILE
JENNIFER HARDIN                     ADDRESS ON FILE
JENNIFER HARDY                      ADDRESS ON FILE
JENNIFER HARMON                     ADDRESS ON FILE
JENNIFER HARMON                     ADDRESS ON FILE
JENNIFER HARPER                     ADDRESS ON FILE
JENNIFER HARRIS                     ADDRESS ON FILE
JENNIFER HARVEY                     ADDRESS ON FILE
JENNIFER HATFIELD                   ADDRESS ON FILE
JENNIFER HAYNES                     ADDRESS ON FILE
JENNIFER HEAD                       ADDRESS ON FILE
JENNIFER HEADRICK                   ADDRESS ON FILE
JENNIFER HEATH                      ADDRESS ON FILE
JENNIFER HEIKKILA                   ADDRESS ON FILE
JENNIFER HEIMBURGER                 ADDRESS ON FILE
JENNIFER HEISTON                    ADDRESS ON FILE
JENNIFER HELMS                      ADDRESS ON FILE
JENNIFER HENDRICKS                  ADDRESS ON FILE
JENNIFER HENDRIXSON                 ADDRESS ON FILE
JENNIFER HENRY                      ADDRESS ON FILE
JENNIFER HEWITT                     ADDRESS ON FILE
JENNIFER HICKEY                     ADDRESS ON FILE
JENNIFER HIEMSTRA                   ADDRESS ON FILE
JENNIFER HILL                       ADDRESS ON FILE
JENNIFER HILL                       ADDRESS ON FILE
JENNIFER HILL                       ADDRESS ON FILE
JENNIFER HINES                      ADDRESS ON FILE
JENNIFER HINES                      ADDRESS ON FILE
JENNIFER HITSMAN                    ADDRESS ON FILE
JENNIFER HOLLAND                    ADDRESS ON FILE
JENNIFER HOLLAND                    ADDRESS ON FILE
JENNIFER HOLLMAN                    ADDRESS ON FILE
JENNIFER HOLZHAUSEN                 ADDRESS ON FILE
JENNIFER HOPKINS                    ADDRESS ON FILE
JENNIFER HORTON                     ADDRESS ON FILE
JENNIFER HOWE                       ADDRESS ON FILE
JENNIFER HUDSON                     ADDRESS ON FILE
JENNIFER HUNGERFORD                 ADDRESS ON FILE
JENNIFER HUNTER                     ADDRESS ON FILE
JENNIFER HUSTON                     ADDRESS ON FILE
JENNIFER HUTCHISON                  ADDRESS ON FILE
JENNIFER INGRAM                     ADDRESS ON FILE
JENNIFER INGRAM                     ADDRESS ON FILE
JENNIFER JACK                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 915 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1140 of 2235

Claim Name                            Address Information
JENNIFER JACKSON                      ADDRESS ON FILE
JENNIFER JACKSON                      ADDRESS ON FILE
JENNIFER JACOBS                       ADDRESS ON FILE
JENNIFER JAGGERS                      ADDRESS ON FILE
JENNIFER JAKEMAN                      ADDRESS ON FILE
JENNIFER JAMES                        ADDRESS ON FILE
JENNIFER JARRETT                      ADDRESS ON FILE
JENNIFER JARVIS                       ADDRESS ON FILE
JENNIFER JENKINS                      ADDRESS ON FILE
JENNIFER JOHNSON                      ADDRESS ON FILE
JENNIFER JOHNSON                      ADDRESS ON FILE
JENNIFER JONES                        ADDRESS ON FILE
JENNIFER JONES                        ADDRESS ON FILE
JENNIFER JONES                        ADDRESS ON FILE
JENNIFER JOSEY                        ADDRESS ON FILE
JENNIFER JUSTICE                      ADDRESS ON FILE
JENNIFER KAPPAS                       ADDRESS ON FILE
JENNIFER KEASLER                      ADDRESS ON FILE
JENNIFER KELLEY                       ADDRESS ON FILE
JENNIFER KELLY                        ADDRESS ON FILE
JENNIFER KENNERLEY                    ADDRESS ON FILE
JENNIFER KEREKHAZI                    ADDRESS ON FILE
JENNIFER KERNS                        ADDRESS ON FILE
JENNIFER KHUBLALL                     ADDRESS ON FILE
JENNIFER KINNEY                       ADDRESS ON FILE
JENNIFER KISS                         ADDRESS ON FILE
JENNIFER KLEINEWEBER                  ADDRESS ON FILE
JENNIFER KLEJST                       ADDRESS ON FILE
JENNIFER KNIGHT                       ADDRESS ON FILE
JENNIFER KOZUSZKO                     ADDRESS ON FILE
JENNIFER KRAFT                        ADDRESS ON FILE
JENNIFER KUIVINEN                     ADDRESS ON FILE
JENNIFER KUNESKY                      ADDRESS ON FILE
JENNIFER LAFRENIERE                   ADDRESS ON FILE
JENNIFER LAHIFF                       ADDRESS ON FILE
JENNIFER LAKE                         ADDRESS ON FILE
JENNIFER LAMBERT                      ADDRESS ON FILE
JENNIFER LANDING                      ADDRESS ON FILE
JENNIFER LANGER                       ADDRESS ON FILE
JENNIFER LAPIERRE                     ADDRESS ON FILE
JENNIFER LAPPS-WILSON                 ADDRESS ON FILE
JENNIFER LARDOMITA                    ADDRESS ON FILE
JENNIFER LARSEN                       ADDRESS ON FILE
JENNIFER LARSSON                      ADDRESS ON FILE
JENNIFER LATHROUM                     ADDRESS ON FILE
JENNIFER LAVIGNE                      ADDRESS ON FILE
JENNIFER LEANO                        ADDRESS ON FILE
JENNIFER LEE                          ADDRESS ON FILE
JENNIFER LEESON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 916 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1141 of 2235

Claim Name                           Address Information
JENNIFER LEGEIN                      ADDRESS ON FILE
JENNIFER LEITCH                      ADDRESS ON FILE
JENNIFER LEIVA                       ADDRESS ON FILE
JENNIFER LESLIE                      ADDRESS ON FILE
JENNIFER LETOSTAK                    ADDRESS ON FILE
JENNIFER LETVIN                      ADDRESS ON FILE
JENNIFER LEWIS                       ADDRESS ON FILE
JENNIFER LEWIS                       ADDRESS ON FILE
JENNIFER LIGHTFOOT                   ADDRESS ON FILE
JENNIFER LINDER                      ADDRESS ON FILE
JENNIFER LOGAN                       ADDRESS ON FILE
JENNIFER LOGSDON                     ADDRESS ON FILE
JENNIFER LOMBARDI                    ADDRESS ON FILE
JENNIFER LONG                        ADDRESS ON FILE
JENNIFER LOPEZ                       ADDRESS ON FILE
JENNIFER LOPEZ                       ADDRESS ON FILE
JENNIFER LOWE                        ADDRESS ON FILE
JENNIFER LOWE                        ADDRESS ON FILE
JENNIFER LUNA                        ADDRESS ON FILE
JENNIFER LUTY                        ADDRESS ON FILE
JENNIFER LYNN                        ADDRESS ON FILE
JENNIFER MAHAN                       ADDRESS ON FILE
JENNIFER MALDONADO                   ADDRESS ON FILE
JENNIFER MAROHN                      ADDRESS ON FILE
JENNIFER MARTIN-COLE                 ADDRESS ON FILE
JENNIFER MASON                       ADDRESS ON FILE
JENNIFER MATHENEY                    ADDRESS ON FILE
JENNIFER MATHENEY                    ADDRESS ON FILE
JENNIFER MATHIEU                     ADDRESS ON FILE
JENNIFER MATTHEWS                    ADDRESS ON FILE
JENNIFER MATTHEWS                    ADDRESS ON FILE
JENNIFER MAUGERI                     ADDRESS ON FILE
JENNIFER MAUPIN                      ADDRESS ON FILE
JENNIFER MAYNARD                     ADDRESS ON FILE
JENNIFER MC GLYNN                    ADDRESS ON FILE
JENNIFER MCCARTHY                    ADDRESS ON FILE
JENNIFER MCCLAIN                     ADDRESS ON FILE
JENNIFER MCCLAIN                     ADDRESS ON FILE
JENNIFER MCCLAINE                    ADDRESS ON FILE
JENNIFER MCCLARY                     ADDRESS ON FILE
JENNIFER MCCLURE                     ADDRESS ON FILE
JENNIFER MCCULLOUGH                  ADDRESS ON FILE
JENNIFER MCDONALD                    ADDRESS ON FILE
JENNIFER MCEWEN                      ADDRESS ON FILE
JENNIFER MCFANN                      ADDRESS ON FILE
JENNIFER MCINTOSH                    ADDRESS ON FILE
JENNIFER MCMAHAN                     ADDRESS ON FILE
JENNIFER MCMULLAN                    ADDRESS ON FILE
JENNIFER MEDINA                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 917 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1142 of 2235

Claim Name                           Address Information
JENNIFER MELER                       ADDRESS ON FILE
JENNIFER MELTON                      ADDRESS ON FILE
JENNIFER MICHAEL                     ADDRESS ON FILE
JENNIFER MILLER                      ADDRESS ON FILE
JENNIFER MILLER                      ADDRESS ON FILE
JENNIFER MILLER                      ADDRESS ON FILE
JENNIFER MILLER                      ADDRESS ON FILE
JENNIFER MILLETTE                    ADDRESS ON FILE
JENNIFER MILLWARD                    ADDRESS ON FILE
JENNIFER MILOTTE                     ADDRESS ON FILE
JENNIFER MINACAPELLI                 ADDRESS ON FILE
JENNIFER MINNELLA                    ADDRESS ON FILE
JENNIFER MOHLER                      ADDRESS ON FILE
JENNIFER MOORE                       ADDRESS ON FILE
JENNIFER MORAN                       ADDRESS ON FILE
JENNIFER MORGAN                      ADDRESS ON FILE
JENNIFER MORIN                       ADDRESS ON FILE
JENNIFER MORTON                      ADDRESS ON FILE
JENNIFER MOSCHETTI                   ADDRESS ON FILE
JENNIFER MULCAHY                     ADDRESS ON FILE
JENNIFER MULLEN                      ADDRESS ON FILE
JENNIFER MURPHY                      ADDRESS ON FILE
JENNIFER MYERS                       ADDRESS ON FILE
JENNIFER NAILL                       ADDRESS ON FILE
JENNIFER NELSON                      ADDRESS ON FILE
JENNIFER NEUFELDT                    ADDRESS ON FILE
JENNIFER NICHOLS                     ADDRESS ON FILE
JENNIFER ODOM                        ADDRESS ON FILE
JENNIFER ONUKWUGHA                   ADDRESS ON FILE
JENNIFER ORTIZ                       ADDRESS ON FILE
JENNIFER OVERLOCK                    ADDRESS ON FILE
JENNIFER OWENS                       ADDRESS ON FILE
JENNIFER PAGE                        ADDRESS ON FILE
JENNIFER PAQUIN                      ADDRESS ON FILE
JENNIFER PASSARELLI                  ADDRESS ON FILE
JENNIFER PATTEN                      ADDRESS ON FILE
JENNIFER PAYNE                       ADDRESS ON FILE
JENNIFER PAYTON                      ADDRESS ON FILE
JENNIFER PENN                        ADDRESS ON FILE
JENNIFER PENNELL                     ADDRESS ON FILE
JENNIFER PEREZ HERNANDEZ             ADDRESS ON FILE
JENNIFER PERKINS                     ADDRESS ON FILE
JENNIFER PETE                        ADDRESS ON FILE
JENNIFER PHILLIPS                    ADDRESS ON FILE
JENNIFER PORTER                      ADDRESS ON FILE
JENNIFER PORTNOVA                    ADDRESS ON FILE
JENNIFER PREBLE                      ADDRESS ON FILE
JENNIFER PRESTON                     ADDRESS ON FILE
JENNIFER PRICE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 918 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1143 of 2235

Claim Name                         Address Information
JENNIFER QUICKEL                   ADDRESS ON FILE
JENNIFER RAINHA                    ADDRESS ON FILE
JENNIFER RAMIREZ                   ADDRESS ON FILE
JENNIFER RAPP                      ADDRESS ON FILE
JENNIFER READ                      ADDRESS ON FILE
JENNIFER RED                       ADDRESS ON FILE
JENNIFER REID                      ADDRESS ON FILE
JENNIFER RESPETO                   ADDRESS ON FILE
JENNIFER REYES                     ADDRESS ON FILE
JENNIFER REYNOLDS                  ADDRESS ON FILE
JENNIFER REYNOLDS                  ADDRESS ON FILE
JENNIFER REYNOLDS                  ADDRESS ON FILE
JENNIFER RHOADES                   ADDRESS ON FILE
JENNIFER RICE                      ADDRESS ON FILE
JENNIFER RITA                      ADDRESS ON FILE
JENNIFER RIVAS                     ADDRESS ON FILE
JENNIFER ROBBINS                   ADDRESS ON FILE
JENNIFER ROBERTS                   ADDRESS ON FILE
JENNIFER ROBINSON                  ADDRESS ON FILE
JENNIFER RODRIGUEZ                 ADDRESS ON FILE
JENNIFER ROJAS                     ADDRESS ON FILE
JENNIFER ROMAIN                    ADDRESS ON FILE
JENNIFER ROSALES                   ADDRESS ON FILE
JENNIFER ROSE                      ADDRESS ON FILE
JENNIFER ROWELL                    ADDRESS ON FILE
JENNIFER RUBIN                     ADDRESS ON FILE
JENNIFER RUSEK                     ADDRESS ON FILE
JENNIFER RUSSELL                   ADDRESS ON FILE
JENNIFER RUSSELL                   ADDRESS ON FILE
JENNIFER RUSSELL                   ADDRESS ON FILE
JENNIFER RUTLEDGE                  ADDRESS ON FILE
JENNIFER SALES                     ADDRESS ON FILE
JENNIFER SALZANO                   ADDRESS ON FILE
JENNIFER SAMPSON                   ADDRESS ON FILE
JENNIFER SANDBERG                  ADDRESS ON FILE
JENNIFER SANDERS                   ADDRESS ON FILE
JENNIFER SANDERS                   ADDRESS ON FILE
JENNIFER SANDERSON                 ADDRESS ON FILE
JENNIFER SAUNDERS                  ADDRESS ON FILE
JENNIFER SCHICK                    ADDRESS ON FILE
JENNIFER SCHREIBER                 ADDRESS ON FILE
JENNIFER SCHULZ                    ADDRESS ON FILE
JENNIFER SCOTT                     ADDRESS ON FILE
JENNIFER SCOTT                     ADDRESS ON FILE
JENNIFER SEARS                     ADDRESS ON FILE
JENNIFER SELF                      ADDRESS ON FILE
JENNIFER SENGER                    ADDRESS ON FILE
JENNIFER SHAVER                    ADDRESS ON FILE
JENNIFER SHAWGO                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 919 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1144 of 2235

Claim Name                          Address Information
JENNIFER SHELTON                    ADDRESS ON FILE
JENNIFER SHERWOOD                   ADDRESS ON FILE
JENNIFER SHIBLEY                    ADDRESS ON FILE
JENNIFER SHINAULT                   ADDRESS ON FILE
JENNIFER SHIPLEY                    ADDRESS ON FILE
JENNIFER SIGL                       ADDRESS ON FILE
JENNIFER SIMS                       ADDRESS ON FILE
JENNIFER SIZEMORE                   ADDRESS ON FILE
JENNIFER SLOCKBOWER                 ADDRESS ON FILE
JENNIFER SMITH                      ADDRESS ON FILE
JENNIFER SMITH                      ADDRESS ON FILE
JENNIFER SMITH                      ADDRESS ON FILE
JENNIFER SMITH                      ADDRESS ON FILE
JENNIFER SMITH                      ADDRESS ON FILE
JENNIFER SMITH                      ADDRESS ON FILE
JENNIFER SOHN                       ADDRESS ON FILE
JENNIFER SOOWAL                     ADDRESS ON FILE
JENNIFER SOUCIER                    ADDRESS ON FILE
JENNIFER SOWDEN                     ADDRESS ON FILE
JENNIFER SPIRES                     ADDRESS ON FILE
JENNIFER STANFORD                   ADDRESS ON FILE
JENNIFER STELZER                    ADDRESS ON FILE
JENNIFER STEVENS                    ADDRESS ON FILE
JENNIFER STEVENSON                  ADDRESS ON FILE
JENNIFER STEWART                    ADDRESS ON FILE
JENNIFER STFORT                     ADDRESS ON FILE
JENNIFER STROHMER                   ADDRESS ON FILE
JENNIFER STUART                     ADDRESS ON FILE
JENNIFER SUTER                      ADDRESS ON FILE
JENNIFER TAPIA                      ADDRESS ON FILE
JENNIFER TARDELLI                   ADDRESS ON FILE
JENNIFER TARWATER                   ADDRESS ON FILE
JENNIFER TAUTEROUFF                 ADDRESS ON FILE
JENNIFER TAYLOR                     ADDRESS ON FILE
JENNIFER TAYLOR                     ADDRESS ON FILE
JENNIFER TETER                      ADDRESS ON FILE
JENNIFER THACKER                    ADDRESS ON FILE
JENNIFER THOMAS                     ADDRESS ON FILE
JENNIFER THOMPSON                   ADDRESS ON FILE
JENNIFER THOMPSONGARDNER            ADDRESS ON FILE
JENNIFER THORP                      ADDRESS ON FILE
JENNIFER TOBIN                      ADDRESS ON FILE
JENNIFER TOKLE                      ADDRESS ON FILE
JENNIFER TOOLEY                     ADDRESS ON FILE
JENNIFER TRAYLOR                    ADDRESS ON FILE
JENNIFER TRETT                      ADDRESS ON FILE
JENNIFER TRIGUENO                   ADDRESS ON FILE
JENNIFER TROTT                      ADDRESS ON FILE
JENNIFER TURKALO                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 920 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1145 of 2235

Claim Name                            Address Information
JENNIFER TURNER                       ADDRESS ON FILE
JENNIFER UNDERWOOD                    ADDRESS ON FILE
JENNIFER UNGER                        ADDRESS ON FILE
JENNIFER VANCE                        ADDRESS ON FILE
JENNIFER VANSTON                      ADDRESS ON FILE
JENNIFER VASQUEZ                      ADDRESS ON FILE
JENNIFER VAZQUEZ                      ADDRESS ON FILE
JENNIFER VELASQUEZ                    ADDRESS ON FILE
JENNIFER VENTURA                      ADDRESS ON FILE
JENNIFER VIGO                         ADDRESS ON FILE
JENNIFER VILLAREAL                    ADDRESS ON FILE
JENNIFER WAGNER                       ADDRESS ON FILE
JENNIFER WALDRON                      ADDRESS ON FILE
JENNIFER WALLS                        ADDRESS ON FILE
JENNIFER WALSH                        ADDRESS ON FILE
JENNIFER WALTERS                      ADDRESS ON FILE
JENNIFER WALTON                       ADDRESS ON FILE
JENNIFER WARD                         ADDRESS ON FILE
JENNIFER WATSON                       ADDRESS ON FILE
JENNIFER WATSON                       ADDRESS ON FILE
JENNIFER WEARE                        ADDRESS ON FILE
JENNIFER WELLS                        ADDRESS ON FILE
JENNIFER WERN                         ADDRESS ON FILE
JENNIFER WHITE                        ADDRESS ON FILE
JENNIFER WHITE                        ADDRESS ON FILE
JENNIFER WHITE                        ADDRESS ON FILE
JENNIFER WHITLOCK                     ADDRESS ON FILE
JENNIFER WIELARD                      ADDRESS ON FILE
JENNIFER WILEY                        ADDRESS ON FILE
JENNIFER WILKIE                       ADDRESS ON FILE
JENNIFER WILLIS                       ADDRESS ON FILE
JENNIFER WILSON                       ADDRESS ON FILE
JENNIFER WILSON                       ADDRESS ON FILE
JENNIFER WINFREY                      ADDRESS ON FILE
JENNIFER WISBY                        ADDRESS ON FILE
JENNIFER WOOD                         ADDRESS ON FILE
JENNIFER WRIGHT                       ADDRESS ON FILE
JENNIFER WRIGHT                       ADDRESS ON FILE
JENNIFER WRIGHT                       ADDRESS ON FILE
JENNIFER WYSOCKI                      ADDRESS ON FILE
JENNIFER YARBORO                      ADDRESS ON FILE
JENNIFER YELLETS                      ADDRESS ON FILE
JENNIFER ZUNNER                       ADDRESS ON FILE
JENNIFERMARIE SIMMONS                 ADDRESS ON FILE
JENNIFFER NUNEZ                       ADDRESS ON FILE
JENNIFFER SALDIVAR MARTE              ADDRESS ON FILE
JENNIFIER GARDNER                     ADDRESS ON FILE
JENNIPHER GRANGER                     ADDRESS ON FILE
JENNY ABBOTT                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 921 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1146 of 2235

Claim Name                        Address Information
JENNY BRAGANCA                    ADDRESS ON FILE
JENNY BRIGHTWELL                  ADDRESS ON FILE
JENNY CHAUSSE                     ADDRESS ON FILE
JENNY CLAYTON                     ADDRESS ON FILE
JENNY EDWARDS                     ADDRESS ON FILE
JENNY FELIZ                       ADDRESS ON FILE
JENNY GRIFFITH                    ADDRESS ON FILE
JENNY GUZMAN                      ADDRESS ON FILE
JENNY MANTILLA                    ADDRESS ON FILE
JENNY MILLER                      ADDRESS ON FILE
JENNY NOVAK                       ADDRESS ON FILE
JENNY OLIVEIRA                    ADDRESS ON FILE
JENNY ORELLANA                    ADDRESS ON FILE
JENNY PATEL                       ADDRESS ON FILE
JENNY RAUB                        ADDRESS ON FILE
JENNY RHONE                       ADDRESS ON FILE
JENNY RIDER-GREEN                 ADDRESS ON FILE
JENNY RIGSBY                      ADDRESS ON FILE
JENNY ROMERO                      ADDRESS ON FILE
JENNY ROWE                        ADDRESS ON FILE
JENNY SASSAMAN                    ADDRESS ON FILE
JENNY SEALS                       ADDRESS ON FILE
JENNY STEWART                     ADDRESS ON FILE
JENNY STUART                      ADDRESS ON FILE
JENNY WARD                        ADDRESS ON FILE
JENNY WILLIAMS                    ADDRESS ON FILE
JENNY WRIGHT                      ADDRESS ON FILE
JENNYLIZ NEGRON                   ADDRESS ON FILE
JENO JACKSON                      ADDRESS ON FILE
JENORA RT                         ADDRESS ON FILE
JENOSHA THAMES                    ADDRESS ON FILE
JENSEN ELLISON                    ADDRESS ON FILE
JENSEN FREERKSEN                  ADDRESS ON FILE
JENSEN JOY                        ADDRESS ON FILE
JENSEN MYERS                      ADDRESS ON FILE
JENSEN NOEL                       ADDRESS ON FILE
JENTRY HOPPER                     ADDRESS ON FILE
JENYMAR CARTAGENA                 ADDRESS ON FILE
JENYSE FERREIRA                   ADDRESS ON FILE
JEONG KIM                         ADDRESS ON FILE
JEOVANI RAMOS                     ADDRESS ON FILE
JEPHIE CORGELAS                   ADDRESS ON FILE
JEPP BROWN                        ADDRESS ON FILE
JER-LISA CHESNEY                  ADDRESS ON FILE
JERAD COCKRELL                    ADDRESS ON FILE
JERAD HALCOTT                     ADDRESS ON FILE
JERAH GAINEY                      ADDRESS ON FILE
JERAIAH PRINGLE                   ADDRESS ON FILE
JERAL ORE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 922 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1147 of 2235

Claim Name                         Address Information
JERALD MASON                       ADDRESS ON FILE
JERALD MOORE                       ADDRESS ON FILE
JERALD SUMMERVILLE                 ADDRESS ON FILE
JERAMEE STANSBERRY                 ADDRESS ON FILE
JERAMI GRIFFIN                     ADDRESS ON FILE
JERAMIE CARR                       ADDRESS ON FILE
JERAMIE CHILDRESS                  ADDRESS ON FILE
JERAMIE ONARHEIM                   ADDRESS ON FILE
JERAMY YOUNG                       ADDRESS ON FILE
JERAN GLENN                        ADDRESS ON FILE
JERBOA PEPE                        ADDRESS ON FILE
JERBREL MOORE                      ADDRESS ON FILE
JERE VANTERPOOL                    ADDRESS ON FILE
JERED MAHONEY                      ADDRESS ON FILE
JEREE HARPER                       ADDRESS ON FILE
JEREL CRAWFORD                     ADDRESS ON FILE
JEREL JENNINGS                     ADDRESS ON FILE
JEREL THORNWELL                    ADDRESS ON FILE
JERELL BAILEY                      ADDRESS ON FILE
JERELL BLEDSOE                     ADDRESS ON FILE
JERELL SIMMS                       ADDRESS ON FILE
JERELL WASHINGTON                  ADDRESS ON FILE
JERELLE KELLER                     ADDRESS ON FILE
JEREMEI SHELBY                     ADDRESS ON FILE
JEREMEY SAVAGE                     ADDRESS ON FILE
JEREMEY SHELL                      ADDRESS ON FILE
JEREMI GREEN                       ADDRESS ON FILE
JEREMIAH ADINOLFI                  ADDRESS ON FILE
JEREMIAH ALI SR                    ADDRESS ON FILE
JEREMIAH ALUFA                     ADDRESS ON FILE
JEREMIAH BATES                     ADDRESS ON FILE
JEREMIAH BLEVINS                   ADDRESS ON FILE
JEREMIAH BOURQUE                   ADDRESS ON FILE
JEREMIAH BRENNEMAN                 ADDRESS ON FILE
JEREMIAH BRYANT                    ADDRESS ON FILE
JEREMIAH BURT                      ADDRESS ON FILE
JEREMIAH BUSH                      ADDRESS ON FILE
JEREMIAH CHAMBERS                  ADDRESS ON FILE
JEREMIAH COTTON                    ADDRESS ON FILE
JEREMIAH CRUZ                      ADDRESS ON FILE
JEREMIAH DEWITT                    ADDRESS ON FILE
JEREMIAH FINK                      ADDRESS ON FILE
JEREMIAH FITCH                     ADDRESS ON FILE
JEREMIAH GREEN                     ADDRESS ON FILE
JEREMIAH GREENE                    ADDRESS ON FILE
JEREMIAH HAMMOND                   ADDRESS ON FILE
JEREMIAH HARRIS                    ADDRESS ON FILE
JEREMIAH HARRIS                    ADDRESS ON FILE
JEREMIAH HUFF                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 923 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1148 of 2235

Claim Name                         Address Information
JEREMIAH INGRAM                    ADDRESS ON FILE
JEREMIAH JOYNER                    ADDRESS ON FILE
JEREMIAH KEESLING                  ADDRESS ON FILE
JEREMIAH KNIGHT                    ADDRESS ON FILE
JEREMIAH LAURENT                   ADDRESS ON FILE
JEREMIAH LAYMON                    ADDRESS ON FILE
JEREMIAH LEONARD                   ADDRESS ON FILE
JEREMIAH LEWIS                     ADDRESS ON FILE
JEREMIAH LEWIS                     ADDRESS ON FILE
JEREMIAH LISTER                    ADDRESS ON FILE
JEREMIAH LYONS                     ADDRESS ON FILE
JEREMIAH MAJOR                     ADDRESS ON FILE
JEREMIAH MALCOLM                   ADDRESS ON FILE
JEREMIAH MASON                     ADDRESS ON FILE
JEREMIAH MATTHEWS                  ADDRESS ON FILE
JEREMIAH MCADAM                    ADDRESS ON FILE
JEREMIAH MCCAULEY                  ADDRESS ON FILE
JEREMIAH MCGOWAN                   ADDRESS ON FILE
JEREMIAH MONTERO                   ADDRESS ON FILE
JEREMIAH MORRISON                  ADDRESS ON FILE
JEREMIAH MUNDREY                   ADDRESS ON FILE
JEREMIAH NORWOOD                   ADDRESS ON FILE
JEREMIAH ONGWENYI                  ADDRESS ON FILE
JEREMIAH PEARSON                   ADDRESS ON FILE
JEREMIAH PENDLETON                 ADDRESS ON FILE
JEREMIAH PHILLIPS                  ADDRESS ON FILE
JEREMIAH POOLE                     ADDRESS ON FILE
JEREMIAH RANDALL                   ADDRESS ON FILE
JEREMIAH RATLIFF                   ADDRESS ON FILE
JEREMIAH RAYFORD                   ADDRESS ON FILE
JEREMIAH REAVES                    ADDRESS ON FILE
JEREMIAH RIVERA                    ADDRESS ON FILE
JEREMIAH ROBINSON                  ADDRESS ON FILE
JEREMIAH ROBINSON                  ADDRESS ON FILE
JEREMIAH STUBBS                    ADDRESS ON FILE
JEREMIAH SYLVAIN                   ADDRESS ON FILE
JEREMIAH TAYLOR                    ADDRESS ON FILE
JEREMIAH TRIBBLE                   ADDRESS ON FILE
JEREMIAH VERNON                    ADDRESS ON FILE
JEREMIAH WEBER                     ADDRESS ON FILE
JEREMIAH WHITING                   ADDRESS ON FILE
JEREMIAH WIECZOREK                 ADDRESS ON FILE
JEREMIAH WILLIAMS                  ADDRESS ON FILE
JEREMIAH WILSON                    ADDRESS ON FILE
JEREMIAH WISE                      ADDRESS ON FILE
JEREMIAS BATISTA                   ADDRESS ON FILE
JEREMIE INGRAHAM                   ADDRESS ON FILE
JEREMIE REYES                      ADDRESS ON FILE
JEREMY ABBEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 924 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1149 of 2235

Claim Name                        Address Information
JEREMY ABRAM                      ADDRESS ON FILE
JEREMY ADAMS                      ADDRESS ON FILE
JEREMY ALSPAUGH                   ADDRESS ON FILE
JEREMY ANDERTON                   ADDRESS ON FILE
JEREMY ANDREWS                    ADDRESS ON FILE
JEREMY ARTIS                      ADDRESS ON FILE
JEREMY BARKLEY                    ADDRESS ON FILE
JEREMY BARNES                     ADDRESS ON FILE
JEREMY BARNETT                    ADDRESS ON FILE
JEREMY BATES                      ADDRESS ON FILE
JEREMY BECKER                     ADDRESS ON FILE
JEREMY BELTZ                      ADDRESS ON FILE
JEREMY BODLOVICH                  ADDRESS ON FILE
JEREMY BOGART                     ADDRESS ON FILE
JEREMY BOWMAN                     ADDRESS ON FILE
JEREMY BOYER                      ADDRESS ON FILE
JEREMY BROWN                      ADDRESS ON FILE
JEREMY BROWN                      ADDRESS ON FILE
JEREMY BROWNING                   ADDRESS ON FILE
JEREMY BURNETTE                   ADDRESS ON FILE
JEREMY BURTON                     ADDRESS ON FILE
JEREMY CADY                       ADDRESS ON FILE
JEREMY CAKLEY                     ADDRESS ON FILE
JEREMY CANTY                      ADDRESS ON FILE
JEREMY CARR                       ADDRESS ON FILE
JEREMY CARR                       ADDRESS ON FILE
JEREMY CARTER                     ADDRESS ON FILE
JEREMY CARVELL                    ADDRESS ON FILE
JEREMY CHAMBERLAN                 ADDRESS ON FILE
JEREMY CHILDREY                   ADDRESS ON FILE
JEREMY CLARK                      ADDRESS ON FILE
JEREMY CLARK                      ADDRESS ON FILE
JEREMY CLARK                      ADDRESS ON FILE
JEREMY CLEGGETT                   ADDRESS ON FILE
JEREMY COBLE                      ADDRESS ON FILE
JEREMY COCKRELL                   ADDRESS ON FILE
JEREMY CODY                       ADDRESS ON FILE
JEREMY COLLINS                    ADDRESS ON FILE
JEREMY CONLEY                     ADDRESS ON FILE
JEREMY CONUS                      ADDRESS ON FILE
JEREMY COOK                       ADDRESS ON FILE
JEREMY CUMPSON                    ADDRESS ON FILE
JEREMY DAMBROSIO                  ADDRESS ON FILE
JEREMY DANIEL                     ADDRESS ON FILE
JEREMY DARLING                    ADDRESS ON FILE
JEREMY DELACRUZ                   ADDRESS ON FILE
JEREMY DENMON                     ADDRESS ON FILE
JEREMY DIAZ                       ADDRESS ON FILE
JEREMY DIXON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 925 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1150 of 2235

Claim Name                        Address Information
JEREMY DRAKE                      ADDRESS ON FILE
JEREMY DURAND                     ADDRESS ON FILE
JEREMY DYDELL                     ADDRESS ON FILE
JEREMY ESCOBEDO                   ADDRESS ON FILE
JEREMY EVANS                      ADDRESS ON FILE
JEREMY EVANS                      ADDRESS ON FILE
JEREMY EWING                      ADDRESS ON FILE
JEREMY FALZARANO                  ADDRESS ON FILE
JEREMY FARRIS                     ADDRESS ON FILE
JEREMY FELDSTEIN                  ADDRESS ON FILE
JEREMY FIELDS                     ADDRESS ON FILE
JEREMY FITZGERALD                 ADDRESS ON FILE
JEREMY FREEMAN                    ADDRESS ON FILE
JEREMY FULLWILEY                  ADDRESS ON FILE
JEREMY GARLINGTON                 ADDRESS ON FILE
JEREMY GIBSON                     ADDRESS ON FILE
JEREMY GIBSON                     ADDRESS ON FILE
JEREMY GIGENA                     ADDRESS ON FILE
JEREMY GONZALEZ                   ADDRESS ON FILE
JEREMY GONZALEZ                   ADDRESS ON FILE
JEREMY GONZALEZ                   ADDRESS ON FILE
JEREMY GRACE                      ADDRESS ON FILE
JEREMY GRAVES                     ADDRESS ON FILE
JEREMY GREENE                     ADDRESS ON FILE
JEREMY GRIFFITH                   ADDRESS ON FILE
JEREMY GROVES                     ADDRESS ON FILE
JEREMY GROVES                     ADDRESS ON FILE
JEREMY GUTHRIE                    ADDRESS ON FILE
JEREMY GUY                        ADDRESS ON FILE
JEREMY HAIRSTON                   ADDRESS ON FILE
JEREMY HALL                       ADDRESS ON FILE
JEREMY HALL                       ADDRESS ON FILE
JEREMY HAMRICK                    ADDRESS ON FILE
JEREMY HARRIS                     ADDRESS ON FILE
JEREMY HARTNETT                   ADDRESS ON FILE
JEREMY HAUGER                     ADDRESS ON FILE
JEREMY HAVENS                     ADDRESS ON FILE
JEREMY HAWKINS                    ADDRESS ON FILE
JEREMY HENNESSEY                  ADDRESS ON FILE
JEREMY HENRY                      ADDRESS ON FILE
JEREMY HERRERA                    ADDRESS ON FILE
JEREMY HEYMAN                     ADDRESS ON FILE
JEREMY HICKSON                    ADDRESS ON FILE
JEREMY HILL                       ADDRESS ON FILE
JEREMY HOLTSBERRY                 ADDRESS ON FILE
JEREMY HORVATH                    ADDRESS ON FILE
JEREMY HOWELL                     ADDRESS ON FILE
JEREMY HYDE                       ADDRESS ON FILE
JEREMY IBARRA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 926 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1151 of 2235

Claim Name                        Address Information
JEREMY JACKSON                    ADDRESS ON FILE
JEREMY JENKINS                    ADDRESS ON FILE
JEREMY JOHNSON                    ADDRESS ON FILE
JEREMY JOHNSON                    ADDRESS ON FILE
JEREMY JONES                      ADDRESS ON FILE
JEREMY JONES                      ADDRESS ON FILE
JEREMY JONES                      ADDRESS ON FILE
JEREMY KENNINGTON                 ADDRESS ON FILE
JEREMY KLAIBER                    ADDRESS ON FILE
JEREMY KNIGHT                     ADDRESS ON FILE
JEREMY KRATOHWILL                 ADDRESS ON FILE
JEREMY LAWRENCE                   ADDRESS ON FILE
JEREMY LEE                        ADDRESS ON FILE
JEREMY LEMKE                      ADDRESS ON FILE
JEREMY LINDEN                     ADDRESS ON FILE
JEREMY LOBO                       ADDRESS ON FILE
JEREMY LOVE                       ADDRESS ON FILE
JEREMY MACHA                      ADDRESS ON FILE
JEREMY MADISON                    ADDRESS ON FILE
JEREMY MAIN                       ADDRESS ON FILE
JEREMY MARANAN                    ADDRESS ON FILE
JEREMY MARRERO                    ADDRESS ON FILE
JEREMY MILNER                     ADDRESS ON FILE
JEREMY MINTON                     ADDRESS ON FILE
JEREMY MIRANDA                    ADDRESS ON FILE
JEREMY MONTEZ                     ADDRESS ON FILE
JEREMY MORLAND                    ADDRESS ON FILE
JEREMY MORRIS                     ADDRESS ON FILE
JEREMY MUELLER                    ADDRESS ON FILE
JEREMY MUSSER                     ADDRESS ON FILE
JEREMY NEELY                      ADDRESS ON FILE
JEREMY NELSON                     ADDRESS ON FILE
JEREMY OAKES                      ADDRESS ON FILE
JEREMY ODOMS                      ADDRESS ON FILE
JEREMY OLDHAM                     ADDRESS ON FILE
JEREMY ORLANDO                    ADDRESS ON FILE
JEREMY OWEN                       ADDRESS ON FILE
JEREMY OWENS                      ADDRESS ON FILE
JEREMY PARKER                     ADDRESS ON FILE
JEREMY PARKER                     ADDRESS ON FILE
JEREMY PAZ                        ADDRESS ON FILE
JEREMY PEARSON                    ADDRESS ON FILE
JEREMY PEARSON                    ADDRESS ON FILE
JEREMY PERRY                      ADDRESS ON FILE
JEREMY PETERSON                   ADDRESS ON FILE
JEREMY PHILLIPS                   ADDRESS ON FILE
JEREMY PHIPPS                     ADDRESS ON FILE
JEREMY PIPPIN                     ADDRESS ON FILE
JEREMY PORTER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 927 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1152 of 2235

Claim Name                            Address Information
JEREMY PRICE                          ADDRESS ON FILE
JEREMY PUTMAN                         ADDRESS ON FILE
JEREMY R COLLINS                      ADDRESS ON FILE
JEREMY RAWLS                          ADDRESS ON FILE
JEREMY REIGLES                        ADDRESS ON FILE
JEREMY RICE                           ADDRESS ON FILE
JEREMY RING                           ADDRESS ON FILE
JEREMY ROSENBAUM                      ADDRESS ON FILE
JEREMY ROY                            ADDRESS ON FILE
JEREMY RUFFIN                         ADDRESS ON FILE
JEREMY SALLS                          ADDRESS ON FILE
JEREMY SAMUEL                         ADDRESS ON FILE
JEREMY SANSON                         ADDRESS ON FILE
JEREMY SAUNDERS                       ADDRESS ON FILE
JEREMY SCHLEGEL                       ADDRESS ON FILE
JEREMY SCHUMACHER                     ADDRESS ON FILE
JEREMY SHAFFERKOETTER                 ADDRESS ON FILE
JEREMY SHELTON                        ADDRESS ON FILE
JEREMY SHERMAN                        ADDRESS ON FILE
JEREMY SIETSTRA                       ADDRESS ON FILE
JEREMY SLOAN                          ADDRESS ON FILE
JEREMY SMITH                          ADDRESS ON FILE
JEREMY SMITH                          ADDRESS ON FILE
JEREMY STEPHENS                       ADDRESS ON FILE
JEREMY STRIKER                        ADDRESS ON FILE
JEREMY STROUD                         ADDRESS ON FILE
JEREMY TANNEHILL                      ADDRESS ON FILE
JEREMY TAYLOR                         ADDRESS ON FILE
JEREMY THOMAS                         ADDRESS ON FILE
JEREMY THOMSEN                        ADDRESS ON FILE
JEREMY TOOTLE                         ADDRESS ON FILE
JEREMY TRIEVEL                        ADDRESS ON FILE
JEREMY VAKERICS                       ADDRESS ON FILE
JEREMY VAN ZANT                       ADDRESS ON FILE
JEREMY VANCE                          ADDRESS ON FILE
JEREMY VANDUNK                        ADDRESS ON FILE
JEREMY VARIEUR                        ADDRESS ON FILE
JEREMY VOYTKO                         ADDRESS ON FILE
JEREMY WADE                           ADDRESS ON FILE
JEREMY WAGNER                         ADDRESS ON FILE
JEREMY WALENTY                        ADDRESS ON FILE
JEREMY WATKINS                        ADDRESS ON FILE
JEREMY WATTS-THOMAS                   ADDRESS ON FILE
JEREMY WEBB                           ADDRESS ON FILE
JEREMY WHITE                          ADDRESS ON FILE
JEREMY WIDEL                          ADDRESS ON FILE
JEREMY WIGGS                          ADDRESS ON FILE
JEREMY WILEAR                         ADDRESS ON FILE
JEREMY WOMACK                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 928 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1153 of 2235

Claim Name                          Address Information
JEREMY WRIGHT                       ADDRESS ON FILE
JEREMY YELLETS                      ADDRESS ON FILE
JEREY ALLISON                       ADDRESS ON FILE
JERI CARENBAUER                     ADDRESS ON FILE
JERI GIBSON                         ADDRESS ON FILE
JERI LEE                            ADDRESS ON FILE
JERI NICHOLS                        ADDRESS ON FILE
JERIAH JOSHEPH                      ADDRESS ON FILE
JERICA GRIMSLEY                     ADDRESS ON FILE
JERICA JEFFARES                     ADDRESS ON FILE
JERICA JENKINS                      ADDRESS ON FILE
JERIEL MARTINEZ                     ADDRESS ON FILE
JERIKA JOSEPH                       ADDRESS ON FILE
JERIKA SMELSER                      ADDRESS ON FILE
JERIKO STYLES                       ADDRESS ON FILE
JERIMIAH JOHNSON                    ADDRESS ON FILE
JERIMIAH PHILLIPS                   ADDRESS ON FILE
JERLICIA NEELY                      ADDRESS ON FILE
JERLIN THOMPSON                     ADDRESS ON FILE
JERMAIN HALL                        ADDRESS ON FILE
JERMAIN PATTERSON                   ADDRESS ON FILE
JERMAINE AHWAH                      ADDRESS ON FILE
JERMAINE BANTUM                     ADDRESS ON FILE
JERMAINE CARTER                     ADDRESS ON FILE
JERMAINE COPELAND                   ADDRESS ON FILE
JERMAINE CRAWFORD                   ADDRESS ON FILE
JERMAINE DICKERSON                  ADDRESS ON FILE
JERMAINE EURQUHART                  ADDRESS ON FILE
JERMAINE FINCH                      ADDRESS ON FILE
JERMAINE GADSDEN                    ADDRESS ON FILE
JERMAINE GATTISON                   ADDRESS ON FILE
JERMAINE GORDON                     ADDRESS ON FILE
JERMAINE GREEN                      ADDRESS ON FILE
JERMAINE GREENE                     ADDRESS ON FILE
JERMAINE HEMINGWAY                  ADDRESS ON FILE
JERMAINE HEMPHILL                   ADDRESS ON FILE
JERMAINE HERDSMAN                   ADDRESS ON FILE
JERMAINE HUDDLESTON                 ADDRESS ON FILE
JERMAINE JACKSON                    ADDRESS ON FILE
JERMAINE JOHNSON                    ADDRESS ON FILE
JERMAINE JOHNSON                    ADDRESS ON FILE
JERMAINE JONES                      ADDRESS ON FILE
JERMAINE JUNE                       ADDRESS ON FILE
JERMAINE KYLES                      ADDRESS ON FILE
JERMAINE LANGLEY                    ADDRESS ON FILE
JERMAINE LAWTON                     ADDRESS ON FILE
JERMAINE LEWIS                      ADDRESS ON FILE
JERMAINE LOWERY                     ADDRESS ON FILE
JERMAINE LUCAS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 929 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1154 of 2235

Claim Name                          Address Information
JERMAINE LYMON                      ADDRESS ON FILE
JERMAINE MCFARLAND                  ADDRESS ON FILE
JERMAINE MCNAUGHTON                 ADDRESS ON FILE
JERMAINE MELLS                      ADDRESS ON FILE
JERMAINE MOODY                      ADDRESS ON FILE
JERMAINE MOORE                      ADDRESS ON FILE
JERMAINE MYERS                      ADDRESS ON FILE
JERMAINE NELSON                     ADDRESS ON FILE
JERMAINE PALMER                     ADDRESS ON FILE
JERMAINE RAWLINGS                   ADDRESS ON FILE
JERMAINE ROBERTSON                  ADDRESS ON FILE
JERMAINE ROBINSON                   ADDRESS ON FILE
JERMAINE SOUTHWARD                  ADDRESS ON FILE
JERMAINE TIFT                       ADDRESS ON FILE
JERMAINE TWITTY                     ADDRESS ON FILE
JERMAINE WALKER                     ADDRESS ON FILE
JERMAINE WILLIAMS                   ADDRESS ON FILE
JERMAINE WILLIAMS                   ADDRESS ON FILE
JERMAINE WIMBERLY                   ADDRESS ON FILE
JERMAL CRENSHAW                     ADDRESS ON FILE
JERMAL LEWIS                        ADDRESS ON FILE
JERMANE COTTO                       ADDRESS ON FILE
JERMANE TURNER                      ADDRESS ON FILE
JERMANISHA EVANS                    ADDRESS ON FILE
JERMARL EPPS                        ADDRESS ON FILE
JERMARUS COLEMAN                    ADDRESS ON FILE
JERMAYNE BRANSON                    ADDRESS ON FILE
JERME THOMPSON                      ADDRESS ON FILE
JERMEIA WASHINGTON                  ADDRESS ON FILE
JERMEL LANIER                       ADDRESS ON FILE
JERMERE BOOKER                      ADDRESS ON FILE
JERMERE ROSS-BENTON                 ADDRESS ON FILE
JERMEY JORDAN                       ADDRESS ON FILE
JERMIA DAVIS                        ADDRESS ON FILE
JERMIAH AMES-MOORE                  ADDRESS ON FILE
JERMIAR SINGLETARY                  ADDRESS ON FILE
JERMICHAEL HUNT                     ADDRESS ON FILE
JERMICHEAL ODEN                     ADDRESS ON FILE
JERMIEL GARTRELL                    ADDRESS ON FILE
JERMIKE PITTMAN                     ADDRESS ON FILE
JERMIN ROSARIO                      ADDRESS ON FILE
JERMINE DAVIS                       ADDRESS ON FILE
JERMMY MOJICA                       ADDRESS ON FILE
JERMOND DIXON                       ADDRESS ON FILE
JERMOND FREEMAN                     ADDRESS ON FILE
JERMONE SEWELL                      ADDRESS ON FILE
JERMONICA MURPHY                    ADDRESS ON FILE
JERMOUN MUHAMMAD                    ADDRESS ON FILE
JERMY MOSER                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 930 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1155 of 2235

Claim Name                        Address Information
JERMYUS SILVER                    ADDRESS ON FILE
JEROD WILLIAMSON                  ADDRESS ON FILE
JEROME ADAMS                      ADDRESS ON FILE
JEROME ALBA                       ADDRESS ON FILE
JEROME AMATO                      ADDRESS ON FILE
JEROME BARNES                     ADDRESS ON FILE
JEROME BOONE                      ADDRESS ON FILE
JEROME BROWN                      ADDRESS ON FILE
JEROME BURROWS                    ADDRESS ON FILE
JEROME CAMP                       ADDRESS ON FILE
JEROME CHEESE                     ADDRESS ON FILE
JEROME CLARK                      ADDRESS ON FILE
JEROME CURRY                      ADDRESS ON FILE
JEROME DAVIS                      ADDRESS ON FILE
JEROME DOE                        ADDRESS ON FILE
JEROME FIGUEROA                   ADDRESS ON FILE
JEROME FRANKLIN                   ADDRESS ON FILE
JEROME GLADNEY                    ADDRESS ON FILE
JEROME GOODWIN                    ADDRESS ON FILE
JEROME GORDON                     ADDRESS ON FILE
JEROME GREENE                     ADDRESS ON FILE
JEROME HACKETT                    ADDRESS ON FILE
JEROME HARDY                      ADDRESS ON FILE
JEROME HARLEY                     ADDRESS ON FILE
JEROME JOHNSON                    ADDRESS ON FILE
JEROME KIBLER                     ADDRESS ON FILE
JEROME LIPSCOMB                   ADDRESS ON FILE
JEROME MANSFIELD                  ADDRESS ON FILE
JEROME MCFADDEN                   ADDRESS ON FILE
JEROME MITCHELL                   ADDRESS ON FILE
JEROME MOONEY                     ADDRESS ON FILE
JEROME PEAY                       ADDRESS ON FILE
JEROME PEGRAM                     ADDRESS ON FILE
JEROME PIERCE                     ADDRESS ON FILE
JEROME PODOJIL                    ADDRESS ON FILE
JEROME ROBINSON                   ADDRESS ON FILE
JEROME ROBINSON                   ADDRESS ON FILE
JEROME ROBISON                    ADDRESS ON FILE
JEROME RYALS                      ADDRESS ON FILE
JEROME SHANNON JR                 ADDRESS ON FILE
JEROME SHELTON                    ADDRESS ON FILE
JEROME SHEPHERD                   ADDRESS ON FILE
JEROME SHY                        ADDRESS ON FILE
JEROME SMITH                      ADDRESS ON FILE
JEROME THOMPSON                   ADDRESS ON FILE
JEROME TODD                       ADDRESS ON FILE
JEROME WALKER                     ADDRESS ON FILE
JEROME WRIGHT                     ADDRESS ON FILE
JEROME YELDER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 931 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1156 of 2235

Claim Name                            Address Information
JEROMIE HAND                          ADDRESS ON FILE
JEROMIE OWENS                         ADDRESS ON FILE
JEROMIE WALKER                        ADDRESS ON FILE
JERON ALBRETS                         ADDRESS ON FILE
JERON HUTCHINSON                      ADDRESS ON FILE
JERON PULLINS                         ADDRESS ON FILE
JERONALD CLYDE                        ADDRESS ON FILE
JERONE POWELL                         ADDRESS ON FILE
JERONEE SCOTT                         ADDRESS ON FILE
JERRA INGLE                           ADDRESS ON FILE
JERRAD DENNIS                         ADDRESS ON FILE
JERRAINE KEYES                        ADDRESS ON FILE
JERRAM PLASTOW                        ADDRESS ON FILE
JERRANDA THOMAS                       ADDRESS ON FILE
JERRECIA SAMUEL                       ADDRESS ON FILE
JERREL WIMPHRIE                       ADDRESS ON FILE
JERRELL FORD                          ADDRESS ON FILE
JERRELL GOODSON                       ADDRESS ON FILE
JERRELL JONES                         ADDRESS ON FILE
JERRELL MITCHELL                      ADDRESS ON FILE
JERRELL SMITH                         ADDRESS ON FILE
JERRESHA HODGE                        ADDRESS ON FILE
JERRESHIA RAGLAND                     ADDRESS ON FILE
JERRET GRANT                          ADDRESS ON FILE
JERRETT CROSBY                        ADDRESS ON FILE
JERRI SEERY                           ADDRESS ON FILE
JERRIAH JOHNSON                       ADDRESS ON FILE
JERRICA DOWNING                       ADDRESS ON FILE
JERRICA FULTS                         ADDRESS ON FILE
JERRICA KILBY                         ADDRESS ON FILE
JERRICA KINDLEY                       ADDRESS ON FILE
JERRICA MEYER                         ADDRESS ON FILE
JERRICA PETTIES                       ADDRESS ON FILE
JERRICA WILLIAMS                      ADDRESS ON FILE
JERRICK GRAY                          ADDRESS ON FILE
JERRICK LINDO-TROTTER                 ADDRESS ON FILE
JERRICK VALENTINE                     ADDRESS ON FILE
JERRILIZ MARRERO                      ADDRESS ON FILE
JERRIME WISE                          ADDRESS ON FILE
JERRIN PIPPEN                         ADDRESS ON FILE
JERRIN WRIGHT                         ADDRESS ON FILE
JERRIOTTE CRAWFORD                    ADDRESS ON FILE
JERRIS HARMON                         ADDRESS ON FILE
JERROD CLARK                          ADDRESS ON FILE
JERROD DUNCAN                         ADDRESS ON FILE
JERROD HICKS                          ADDRESS ON FILE
JERROD JOHNSON                        ADDRESS ON FILE
JERROD KNISLEY                        ADDRESS ON FILE
JERROD RABON                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 932 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1157 of 2235

Claim Name                       Address Information
JERROD SZAKACS                   ADDRESS ON FILE
JERROD TISKO                     ADDRESS ON FILE
JERROLD MCQUEEN                  ADDRESS ON FILE
JERRON GRISSOM                   ADDRESS ON FILE
JERRY ADKINS                     ADDRESS ON FILE
JERRY ALDRIDGE                   ADDRESS ON FILE
JERRY ANDREJCAK                  ADDRESS ON FILE
JERRY ARDOLINO                   ADDRESS ON FILE
JERRY BRADY                      ADDRESS ON FILE
JERRY BROWN                      ADDRESS ON FILE
JERRY BRUMELS                    ADDRESS ON FILE
JERRY BUCKHAULT                  ADDRESS ON FILE
JERRY BURNES                     ADDRESS ON FILE
JERRY CONKEL                     ADDRESS ON FILE
JERRY COOLEY                     ADDRESS ON FILE
JERRY COOPER                     ADDRESS ON FILE
JERRY DAVIS                      ADDRESS ON FILE
JERRY DAVIS JR                   ADDRESS ON FILE
JERRY DONOVAN                    ADDRESS ON FILE
JERRY DRIVER                     ADDRESS ON FILE
JERRY FAIR                       ADDRESS ON FILE
JERRY FORE                       ADDRESS ON FILE
JERRY GAITHER                    ADDRESS ON FILE
JERRY GOODMAN                    ADDRESS ON FILE
JERRY GOODWIN                    ADDRESS ON FILE
JERRY GRAY                       ADDRESS ON FILE
JERRY HAWKINS                    ADDRESS ON FILE
JERRY HEWITT                     ADDRESS ON FILE
JERRY HOLLOWAY                   ADDRESS ON FILE
JERRY HUNTER                     ADDRESS ON FILE
JERRY I LUGAR                    ADDRESS ON FILE
JERRY JONES                      ADDRESS ON FILE
JERRY JOYCE                      ADDRESS ON FILE
JERRY KIDWELL                    ADDRESS ON FILE
JERRY LAWLESS II                 ADDRESS ON FILE
JERRY LILLARD                    ADDRESS ON FILE
JERRY LOPEZ                      ADDRESS ON FILE
JERRY LUNNON                     ADDRESS ON FILE
JERRY MARRERO                    ADDRESS ON FILE
JERRY MATHEWS                    ADDRESS ON FILE
JERRY MATHIS                     ADDRESS ON FILE
JERRY MCKELVIE                   ADDRESS ON FILE
JERRY MILLS                      ADDRESS ON FILE
JERRY MINCEY                     ADDRESS ON FILE
JERRY MOCK                       ADDRESS ON FILE
JERRY PEAVY                      ADDRESS ON FILE
JERRY PERTEE                     ADDRESS ON FILE
JERRY PETERS                     ADDRESS ON FILE
JERRY PICKETT                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 933 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                          Page 1158 of 2235

Claim Name                         Address Information
JERRY PLAIN                        ADDRESS ON FILE
JERRY PORK                         ADDRESS ON FILE
JERRY PRICE                        ADDRESS ON FILE
JERRY REED                         ADDRESS ON FILE
JERRY RIOS-ROSADO                  ADDRESS ON FILE
JERRY SCAGLIONE                    ADDRESS ON FILE
JERRY SHEEHAN                      ADDRESS ON FILE
JERRY SMITH                        ADDRESS ON FILE
JERRY STEWART                      ADDRESS ON FILE
JERRY TEACHEY                      ADDRESS ON FILE
JERRY TOWNSEND                     ADDRESS ON FILE
JERRY TROTTER                      ADDRESS ON FILE
JERRY TURNER                       ADDRESS ON FILE
JERRY WAYNE JAMES JR REPAIR        9472 S NC HWY 150 LINWOOD NC 27299
JERRY WHITLOW                      ADDRESS ON FILE
JERRY WILSON                       ADDRESS ON FILE
JERRY WYATT                        ADDRESS ON FILE
JERRYS LAWNCARE                    146 OLD HWY 43 SUMMERTOWN TN 38483
JERSEY CENTRAL POWER & LIGHT       101 CRAWFORDS CORNER RD BLDG 1 STE 1-511 HOLMDEL NJ 07733
JERSEY GARDENS CENTER LLC          225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204
JERSEY GARDENS CENTER LLC          PO BOX 772817 CHICAGO IL 60677
JERTODD OWTEN                      ADDRESS ON FILE
JERVON DRAYTON                     ADDRESS ON FILE
JESA WASHINGTON                    ADDRESS ON FILE
JESARY FRENCHKO                    ADDRESS ON FILE
JESATINA PERRENOD                  ADDRESS ON FILE
JESENIA MORALES                    ADDRESS ON FILE
JESENIA WHITE                      ADDRESS ON FILE
JESHUA HICKS                       ADDRESS ON FILE
JESIKA ADAMS                       ADDRESS ON FILE
JESIKA COHICK                      ADDRESS ON FILE
JESS AIR INC                       707 E WILLOW ST SCOTTSBORO AL 35768
JESS BEVERIDGE                     ADDRESS ON FILE
JESS DAY                           ADDRESS ON FILE
JESS GOMEZ                         ADDRESS ON FILE
JESSAINE EDWARDS                   ADDRESS ON FILE
JESSALYN CROWE                     ADDRESS ON FILE
JESSALYN HENNEKAM                  ADDRESS ON FILE
JESSALYN LACEWELL                  ADDRESS ON FILE
JESSALYN LEE                       ADDRESS ON FILE
JESSAMINE COUNTY FISCAL COURT      105 COURT ROW NICHOLASVILLE KY 40356
JESSAMYN BREWER                    ADDRESS ON FILE
JESSAMYN RHYMER                    ADDRESS ON FILE
JESSCIA HENRY                      ADDRESS ON FILE
JESSE ALBERT                       ADDRESS ON FILE
JESSE BALSER                       ADDRESS ON FILE
JESSE BALSER                       ADDRESS ON FILE
JESSE BARKER                       ADDRESS ON FILE
JESSE BENNETT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 934 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 1159 of 2235

Claim Name                      Address Information
JESSE BIGNESS                   ADDRESS ON FILE
JESSE BIRD                      ADDRESS ON FILE
JESSE BLAYLOCK                  ADDRESS ON FILE
JESSE BOLICK                    ADDRESS ON FILE
JESSE BOWCOCK                   ADDRESS ON FILE
JESSE BRADT                     ADDRESS ON FILE
JESSE BRADT                     ADDRESS ON FILE
JESSE BROOM                     ADDRESS ON FILE
JESSE BUSH                      ADDRESS ON FILE
JESSE CAMERON                   ADDRESS ON FILE
JESSE CAMPBELL                  ADDRESS ON FILE
JESSE CAPLINGER                 ADDRESS ON FILE
JESSE CARTER                    ADDRESS ON FILE
JESSE CARVER                    ADDRESS ON FILE
JESSE CLEAVER                   ADDRESS ON FILE
JESSE EDWARDS                   ADDRESS ON FILE
JESSE ESTES                     ADDRESS ON FILE
JESSE FLEMMING                  ADDRESS ON FILE
JESSE FORBES                    ADDRESS ON FILE
JESSE FRANKLIN                  ADDRESS ON FILE
JESSE GIULIANO                  ADDRESS ON FILE
JESSE GRAHAM                    ADDRESS ON FILE
JESSE GURLEY                    ADDRESS ON FILE
JESSE HALL                      ADDRESS ON FILE
JESSE HARRIS                    ADDRESS ON FILE
JESSE HINSON                    ADDRESS ON FILE
JESSE HORAN                     ADDRESS ON FILE
JESSE HOSKIN                    ADDRESS ON FILE
JESSE HUDGINS                   ADDRESS ON FILE
JESSE JASTAL                    ADDRESS ON FILE
JESSE JOHNSON                   ADDRESS ON FILE
JESSE JOHNSTON                  ADDRESS ON FILE
JESSE KADEMENOS                 ADDRESS ON FILE
JESSE KEENE                     ADDRESS ON FILE
JESSE KING                      ADDRESS ON FILE
JESSE KINMON                    ADDRESS ON FILE
JESSE KIRKSEY                   ADDRESS ON FILE
JESSE KITCHEN                   ADDRESS ON FILE
JESSE KLINE                     ADDRESS ON FILE
JESSE KLUG                      ADDRESS ON FILE
JESSE KNOTH                     ADDRESS ON FILE
JESSE LACKEY                    ADDRESS ON FILE
JESSE LAMB                      ADDRESS ON FILE
JESSE LAVOIE                    ADDRESS ON FILE
JESSE LAWSON                    ADDRESS ON FILE
JESSE LENNON                    ADDRESS ON FILE
JESSE LEONARD                   ADDRESS ON FILE
JESSE LOWERY                    ADDRESS ON FILE
JESSE MACMILLAN                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 935 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1160 of 2235

Claim Name                         Address Information
JESSE MAGDALENO                    ADDRESS ON FILE
JESSE MARSHALL                     ADDRESS ON FILE
JESSE MARTINELLI                   ADDRESS ON FILE
JESSE MCKNIGHT                     ADDRESS ON FILE
JESSE MCKOWN                       ADDRESS ON FILE
JESSE MILLS                        ADDRESS ON FILE
JESSE MILLS                        ADDRESS ON FILE
JESSE MONNETT                      ADDRESS ON FILE
JESSE MORSCH                       ADDRESS ON FILE
JESSE MUCKLOW                      ADDRESS ON FILE
JESSE NIEHENKE                     ADDRESS ON FILE
JESSE NIX                          ADDRESS ON FILE
JESSE ORGAN                        ADDRESS ON FILE
JESSE OWENS                        ADDRESS ON FILE
JESSE PALMER                       ADDRESS ON FILE
JESSE PARKER                       ADDRESS ON FILE
JESSE PARSONS-HALL                 ADDRESS ON FILE
JESSE PAXTON                       ADDRESS ON FILE
JESSE PENSEL                       ADDRESS ON FILE
JESSE PHELPS                       ADDRESS ON FILE
JESSE PILKENTON                    ADDRESS ON FILE
JESSE PRESTWOOD                    ADDRESS ON FILE
JESSE PRICE                        ADDRESS ON FILE
JESSE PRICE                        ADDRESS ON FILE
JESSE PULASKI                      ADDRESS ON FILE
JESSE RAY                          ADDRESS ON FILE
JESSE RHINEHART                    ADDRESS ON FILE
JESSE RICHARDS                     ADDRESS ON FILE
JESSE RIDGDILL                     ADDRESS ON FILE
JESSE RILEY                        ADDRESS ON FILE
JESSE RIVERA                       ADDRESS ON FILE
JESSE ROWE                         ADDRESS ON FILE
JESSE SAMPLE                       ADDRESS ON FILE
JESSE SAMPLE                       ADDRESS ON FILE
JESSE SCARFE                       ADDRESS ON FILE
JESSE SCOTT                        ADDRESS ON FILE
JESSE SHACKELFORD                  ADDRESS ON FILE
JESSE SHAW                         ADDRESS ON FILE
JESSE SHOBER                       ADDRESS ON FILE
JESSE SHOLUNAS                     ADDRESS ON FILE
JESSE SILCOTT                      ADDRESS ON FILE
JESSE SMITH                        ADDRESS ON FILE
JESSE STOVER                       ADDRESS ON FILE
JESSE SUHM                         ADDRESS ON FILE
JESSE SUMMERS                      ADDRESS ON FILE
JESSE TAYLOR                       ADDRESS ON FILE
JESSE TEANO                        ADDRESS ON FILE
JESSE THOMAS                       ADDRESS ON FILE
JESSE TOLPPA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 936 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1161 of 2235

Claim Name                            Address Information
JESSE TRAYLOR                         ADDRESS ON FILE
JESSE TUFANO                          ADDRESS ON FILE
JESSE TURNER                          ADDRESS ON FILE
JESSE UNDERWOOD                       ADDRESS ON FILE
JESSE VILLELLA                        ADDRESS ON FILE
JESSE WALDRON                         ADDRESS ON FILE
JESSE WELLS                           ADDRESS ON FILE
JESSE WELLS                           ADDRESS ON FILE
JESSE WIDMER-WICK                     ADDRESS ON FILE
JESSE WILLS                           ADDRESS ON FILE
JESSE WINDECKER                       ADDRESS ON FILE
JESSE WISOWATY                        ADDRESS ON FILE
JESSE YOUNG                           ADDRESS ON FILE
JESSEE PUENTE                         ADDRESS ON FILE
JESSEL WILLIAMS                       ADDRESS ON FILE
JESSELEE HARDY                        ADDRESS ON FILE
JESSEMINE POWELL                      ADDRESS ON FILE
JESSEMYN MCFADDEN                     ADDRESS ON FILE
JESSENIA ALONZO                       ADDRESS ON FILE
JESSEP BARTON                         ADDRESS ON FILE
JESSETTE LONG                         ADDRESS ON FILE
JESSI FALVEY                          ADDRESS ON FILE
JESSI MULLINS                         ADDRESS ON FILE
JESSI PERRY                           ADDRESS ON FILE
JESSI SCHRADER                        ADDRESS ON FILE
JESSI SWANBERG                        ADDRESS ON FILE
JESSI SZYPERSKI                       ADDRESS ON FILE
JESSICA ABARCA                        ADDRESS ON FILE
JESSICA ABARCA                        ADDRESS ON FILE
JESSICA ABBOTT                        ADDRESS ON FILE
JESSICA ADAMS                         ADDRESS ON FILE
JESSICA ADAMS                         ADDRESS ON FILE
JESSICA ADORNO                        ADDRESS ON FILE
JESSICA ALDEN                         ADDRESS ON FILE
JESSICA ALDERETE                      ADDRESS ON FILE
JESSICA ALDERMAN                      ADDRESS ON FILE
JESSICA ALFONSO                       ADDRESS ON FILE
JESSICA ALLEN                         ADDRESS ON FILE
JESSICA ALLEN                         ADDRESS ON FILE
JESSICA ALLEN-HOSKINS                 ADDRESS ON FILE
JESSICA ALLENDER                      ADDRESS ON FILE
JESSICA ALQALAM                       ADDRESS ON FILE
JESSICA ANZIANO                       ADDRESS ON FILE
JESSICA APONTE                        ADDRESS ON FILE
JESSICA APRUZZESE                     ADDRESS ON FILE
JESSICA ARMSTRONG                     ADDRESS ON FILE
JESSICA ARTER                         ADDRESS ON FILE
JESSICA ASFUR                         ADDRESS ON FILE
JESSICA ASHMORE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 937 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1162 of 2235

Claim Name                         Address Information
JESSICA ASHMORE                    ADDRESS ON FILE
JESSICA AVILES                     ADDRESS ON FILE
JESSICA BAHM                       ADDRESS ON FILE
JESSICA BAKER                      ADDRESS ON FILE
JESSICA BALLEW                     ADDRESS ON FILE
JESSICA BARFIELD                   ADDRESS ON FILE
JESSICA BARRIER                    ADDRESS ON FILE
JESSICA BARTON                     ADDRESS ON FILE
JESSICA BASKET                     ADDRESS ON FILE
JESSICA BATES                      ADDRESS ON FILE
JESSICA BAUGHER                    ADDRESS ON FILE
JESSICA BAYNES                     ADDRESS ON FILE
JESSICA BEATTY                     ADDRESS ON FILE
JESSICA BERNOSKY                   ADDRESS ON FILE
JESSICA BERRY                      ADDRESS ON FILE
JESSICA BERRY                      ADDRESS ON FILE
JESSICA BETTS                      ADDRESS ON FILE
JESSICA BIGELOW                    ADDRESS ON FILE
JESSICA BIGGERS                    ADDRESS ON FILE
JESSICA BISHARA-VELASCO            ADDRESS ON FILE
JESSICA BISHOP                     ADDRESS ON FILE
JESSICA BLACK                      ADDRESS ON FILE
JESSICA BLAIR                      ADDRESS ON FILE
JESSICA BLANCHARD                  ADDRESS ON FILE
JESSICA BLOWERS                    ADDRESS ON FILE
JESSICA BLUNDELL                   ADDRESS ON FILE
JESSICA BOATWRIGHT                 ADDRESS ON FILE
JESSICA BOHENICK                   ADDRESS ON FILE
JESSICA BONNER                     ADDRESS ON FILE
JESSICA BOOCHER                    ADDRESS ON FILE
JESSICA BOOTS                      ADDRESS ON FILE
JESSICA BORRA JERO SUGVE           ADDRESS ON FILE
JESSICA BOSLEY                     ADDRESS ON FILE
JESSICA BOUTIN                     ADDRESS ON FILE
JESSICA BOWMAN                     ADDRESS ON FILE
JESSICA BRABHAM                    ADDRESS ON FILE
JESSICA BRANHAM                    ADDRESS ON FILE
JESSICA BREELAND                   ADDRESS ON FILE
JESSICA BRIDGES                    ADDRESS ON FILE
JESSICA BRINK                      ADDRESS ON FILE
JESSICA BRODIE                     ADDRESS ON FILE
JESSICA BROWN                      ADDRESS ON FILE
JESSICA BROWN                      ADDRESS ON FILE
JESSICA BROWN                      ADDRESS ON FILE
JESSICA BROWN                      ADDRESS ON FILE
JESSICA BROWN                      ADDRESS ON FILE
JESSICA BROZOSKY                   ADDRESS ON FILE
JESSICA BRUNELLE                   ADDRESS ON FILE
JESSICA BURGESS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 938 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1163 of 2235

Claim Name                          Address Information
JESSICA BURNETTE                    ADDRESS ON FILE
JESSICA BURNETTE                    ADDRESS ON FILE
JESSICA BURNS                       ADDRESS ON FILE
JESSICA BURNS                       ADDRESS ON FILE
JESSICA BURROUGHS                   ADDRESS ON FILE
JESSICA CALDWELL                    ADDRESS ON FILE
JESSICA CALHOUN                     ADDRESS ON FILE
JESSICA CALLAWAY                    ADDRESS ON FILE
JESSICA CAMERON                     ADDRESS ON FILE
JESSICA CAMP                        ADDRESS ON FILE
JESSICA CAMPBELL                    ADDRESS ON FILE
JESSICA CANNING                     ADDRESS ON FILE
JESSICA CAPPANDONA                  ADDRESS ON FILE
JESSICA CAREY                       ADDRESS ON FILE
JESSICA CARRERA                     ADDRESS ON FILE
JESSICA CARRIGAN                    ADDRESS ON FILE
JESSICA CARRILLO                    ADDRESS ON FILE
JESSICA CARROLL                     ADDRESS ON FILE
JESSICA CARTER                      ADDRESS ON FILE
JESSICA CARTER                      ADDRESS ON FILE
JESSICA CARVER                      ADDRESS ON FILE
JESSICA CAULEY                      ADDRESS ON FILE
JESSICA CERIBELLI                   ADDRESS ON FILE
JESSICA CHADWELL                    ADDRESS ON FILE
JESSICA CHAMBERLAIN                 ADDRESS ON FILE
JESSICA CHAMBERS                    ADDRESS ON FILE
JESSICA CHARRON                     ADDRESS ON FILE
JESSICA CHATTIN                     ADDRESS ON FILE
JESSICA CHESNEY                     ADDRESS ON FILE
JESSICA CHICO                       ADDRESS ON FILE
JESSICA CHILDERS                    ADDRESS ON FILE
JESSICA CHILDERS                    ADDRESS ON FILE
JESSICA CHISENALL                   ADDRESS ON FILE
JESSICA CHRISTIAN                   ADDRESS ON FILE
JESSICA CHRISTMAN                   ADDRESS ON FILE
JESSICA CLEMENTS                    ADDRESS ON FILE
JESSICA CLEMENTS                    ADDRESS ON FILE
JESSICA CLINE                       ADDRESS ON FILE
JESSICA CLYMER                      ADDRESS ON FILE
JESSICA CLYMER                      ADDRESS ON FILE
JESSICA COLE                        ADDRESS ON FILE
JESSICA COLE                        ADDRESS ON FILE
JESSICA COLLADO                     ADDRESS ON FILE
JESSICA COLLINS                     ADDRESS ON FILE
JESSICA COLLINS                     ADDRESS ON FILE
JESSICA COLLINS                     ADDRESS ON FILE
JESSICA COLLUM                      ADDRESS ON FILE
JESSICA CONLEY                      ADDRESS ON FILE
JESSICA CONWAY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 939 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1164 of 2235

Claim Name                          Address Information
JESSICA COOK                        ADDRESS ON FILE
JESSICA COOK                        ADDRESS ON FILE
JESSICA COOPER                      ADDRESS ON FILE
JESSICA COOPER                      ADDRESS ON FILE
JESSICA CORBETT                     ADDRESS ON FILE
JESSICA CORNELIUS                   ADDRESS ON FILE
JESSICA CORONADO                    ADDRESS ON FILE
JESSICA COTTERMAN                   ADDRESS ON FILE
JESSICA COX                         ADDRESS ON FILE
JESSICA COY                         ADDRESS ON FILE
JESSICA CRABBE                      ADDRESS ON FILE
JESSICA CRAVEN                      ADDRESS ON FILE
JESSICA CROSEN                      ADDRESS ON FILE
JESSICA CROSS                       ADDRESS ON FILE
JESSICA CRUTCHFIELD                 ADDRESS ON FILE
JESSICA CURRY                       ADDRESS ON FILE
JESSICA DANESI                      ADDRESS ON FILE
JESSICA DANIEL                      ADDRESS ON FILE
JESSICA DASCH                       ADDRESS ON FILE
JESSICA DAVIDSON                    ADDRESS ON FILE
JESSICA DAVIS                       ADDRESS ON FILE
JESSICA DAVIS                       ADDRESS ON FILE
JESSICA DAVIS                       ADDRESS ON FILE
JESSICA DAVIS                       ADDRESS ON FILE
JESSICA DAVIS                       ADDRESS ON FILE
JESSICA DAWES                       ADDRESS ON FILE
JESSICA DAY                         ADDRESS ON FILE
JESSICA DAY                         ADDRESS ON FILE
JESSICA DE JESUS BRITO              ADDRESS ON FILE
JESSICA DEARMAN                     ADDRESS ON FILE
JESSICA DEEMER                      ADDRESS ON FILE
JESSICA DELAPA                      ADDRESS ON FILE
JESSICA DENNISON                    ADDRESS ON FILE
JESSICA DEUEL                       ADDRESS ON FILE
JESSICA DEVELLE                     ADDRESS ON FILE
JESSICA DIAZ                        ADDRESS ON FILE
JESSICA DICE                        ADDRESS ON FILE
JESSICA DIFILIPPO                   ADDRESS ON FILE
JESSICA DILLARD                     ADDRESS ON FILE
JESSICA DIMATTEO                    ADDRESS ON FILE
JESSICA DINGLEY                     ADDRESS ON FILE
JESSICA DINOVA                      ADDRESS ON FILE
JESSICA DOBBS                       ADDRESS ON FILE
JESSICA DOBROWOLSKI                 ADDRESS ON FILE
JESSICA DORTHARD                    ADDRESS ON FILE
JESSICA DOUGHTIE                    ADDRESS ON FILE
JESSICA DOW                         ADDRESS ON FILE
JESSICA DUKES                       ADDRESS ON FILE
JESSICA DUNCAN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 940 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1165 of 2235

Claim Name                         Address Information
JESSICA DUNCAN                     ADDRESS ON FILE
JESSICA DUPERVIL                   ADDRESS ON FILE
JESSICA DURFEE                     ADDRESS ON FILE
JESSICA DUTKOSKY                   ADDRESS ON FILE
JESSICA EDMONDSON                  ADDRESS ON FILE
JESSICA EISENHART                  ADDRESS ON FILE
JESSICA ELKINS                     ADDRESS ON FILE
JESSICA ELLIS                      ADDRESS ON FILE
JESSICA ELY                        ADDRESS ON FILE
JESSICA EMERICK                    ADDRESS ON FILE
JESSICA EMRICH                     ADDRESS ON FILE
JESSICA ESPIE                      ADDRESS ON FILE
JESSICA ESTRICH                    ADDRESS ON FILE
JESSICA ETHERIDGE                  ADDRESS ON FILE
JESSICA EUBANKS                    ADDRESS ON FILE
JESSICA EVANS                      ADDRESS ON FILE
JESSICA EVANS                      ADDRESS ON FILE
JESSICA EVANS                      ADDRESS ON FILE
JESSICA EVERETT                    ADDRESS ON FILE
JESSICA EWING                      ADDRESS ON FILE
JESSICA FAIRLEY                    ADDRESS ON FILE
JESSICA FAVIRE                     ADDRESS ON FILE
JESSICA FEDKE                      ADDRESS ON FILE
JESSICA FERENBAUGH                 ADDRESS ON FILE
JESSICA FERRIER                    ADDRESS ON FILE
JESSICA FIELDS                     ADDRESS ON FILE
JESSICA FITTS                      ADDRESS ON FILE
JESSICA FLACK                      ADDRESS ON FILE
JESSICA FLACK                      ADDRESS ON FILE
JESSICA FLANDERS                   ADDRESS ON FILE
JESSICA FLEMING                    ADDRESS ON FILE
JESSICA FLEMING                    ADDRESS ON FILE
JESSICA FLORES                     ADDRESS ON FILE
JESSICA FOGARTY                    ADDRESS ON FILE
JESSICA FORBES                     ADDRESS ON FILE
JESSICA FORBUSH                    ADDRESS ON FILE
JESSICA FORD                       ADDRESS ON FILE
JESSICA FORD                       ADDRESS ON FILE
JESSICA FORREST                    ADDRESS ON FILE
JESSICA FORSHEY                    ADDRESS ON FILE
JESSICA FORTH                      ADDRESS ON FILE
JESSICA FOX                        ADDRESS ON FILE
JESSICA FOX                        ADDRESS ON FILE
JESSICA FOX                        ADDRESS ON FILE
JESSICA FRASIER                    ADDRESS ON FILE
JESSICA FREDERICK                  ADDRESS ON FILE
JESSICA FRENCH                     ADDRESS ON FILE
JESSICA FRENZEL                    ADDRESS ON FILE
JESSICA GABRIEL                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 941 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1166 of 2235

Claim Name                       Address Information
JESSICA GAGNON                   ADDRESS ON FILE
JESSICA GALLMAN                  ADDRESS ON FILE
JESSICA GAMBOA                   ADDRESS ON FILE
JESSICA GANCEL                   ADDRESS ON FILE
JESSICA GANUS                    ADDRESS ON FILE
JESSICA GARCIA                   ADDRESS ON FILE
JESSICA GARRETT                  ADDRESS ON FILE
JESSICA GARRISON                 ADDRESS ON FILE
JESSICA GARZA                    ADDRESS ON FILE
JESSICA GAUCKLER                 ADDRESS ON FILE
JESSICA GENTRY                   ADDRESS ON FILE
JESSICA GEORGE                   ADDRESS ON FILE
JESSICA GEORGES                  ADDRESS ON FILE
JESSICA GILBERT                  ADDRESS ON FILE
JESSICA GILBERT                  ADDRESS ON FILE
JESSICA GILLIAM                  ADDRESS ON FILE
JESSICA GILLIES                  ADDRESS ON FILE
JESSICA GILLIS                   ADDRESS ON FILE
JESSICA GLASS                    ADDRESS ON FILE
JESSICA GOLDEN                   ADDRESS ON FILE
JESSICA GONZALEZ                 ADDRESS ON FILE
JESSICA GOTTMAN                  ADDRESS ON FILE
JESSICA GOUL                     ADDRESS ON FILE
JESSICA GOULD                    ADDRESS ON FILE
JESSICA GRADY                    ADDRESS ON FILE
JESSICA GRADY                    ADDRESS ON FILE
JESSICA GRANT                    ADDRESS ON FILE
JESSICA GRASSO                   ADDRESS ON FILE
JESSICA GRAY                     ADDRESS ON FILE
JESSICA GRECO                    ADDRESS ON FILE
JESSICA GREEN                    ADDRESS ON FILE
JESSICA GREEN                    ADDRESS ON FILE
JESSICA GREEN                    ADDRESS ON FILE
JESSICA GREENE                   ADDRESS ON FILE
JESSICA GREISS                   ADDRESS ON FILE
JESSICA GROOMS                   ADDRESS ON FILE
JESSICA GROTHE                   ADDRESS ON FILE
JESSICA GUBICH                   ADDRESS ON FILE
JESSICA GURKO                    ADDRESS ON FILE
JESSICA GURNEY                   ADDRESS ON FILE
JESSICA HALES                    ADDRESS ON FILE
JESSICA HALEY                    ADDRESS ON FILE
JESSICA HALPIN                   ADDRESS ON FILE
JESSICA HALSTEAD                 ADDRESS ON FILE
JESSICA HAMBY                    ADDRESS ON FILE
JESSICA HAMILTON                 ADDRESS ON FILE
JESSICA HAMILTON                 ADDRESS ON FILE
JESSICA HANDLEY                  ADDRESS ON FILE
JESSICA HANNERS                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 942 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1167 of 2235

Claim Name                         Address Information
JESSICA HARDEMAN                   ADDRESS ON FILE
JESSICA HARDEN                     ADDRESS ON FILE
JESSICA HARRIOTT                   ADDRESS ON FILE
JESSICA HARRIS                     ADDRESS ON FILE
JESSICA HARRIS                     ADDRESS ON FILE
JESSICA HARRIS                     ADDRESS ON FILE
JESSICA HART                       ADDRESS ON FILE
JESSICA HARVEY                     ADDRESS ON FILE
JESSICA HASUKIC                    ADDRESS ON FILE
JESSICA HATCHER                    ADDRESS ON FILE
JESSICA HATTEN                     ADDRESS ON FILE
JESSICA HATTON                     ADDRESS ON FILE
JESSICA HAWLEY                     ADDRESS ON FILE
JESSICA HAYES                      ADDRESS ON FILE
JESSICA HAYNES                     ADDRESS ON FILE
JESSICA HEATH                      ADDRESS ON FILE
JESSICA HEMMELGARN                 ADDRESS ON FILE
JESSICA HEMPHILL                   ADDRESS ON FILE
JESSICA HENEGAR                    ADDRESS ON FILE
JESSICA HENRIQUES                  ADDRESS ON FILE
JESSICA HENSON                     ADDRESS ON FILE
JESSICA HEPLER                     ADDRESS ON FILE
JESSICA HERBERT                    ADDRESS ON FILE
JESSICA HERNANDEZ                  ADDRESS ON FILE
JESSICA HEVERLING                  ADDRESS ON FILE
JESSICA HILL                       ADDRESS ON FILE
JESSICA HILL                       ADDRESS ON FILE
JESSICA HILLS                      ADDRESS ON FILE
JESSICA HIMES                      ADDRESS ON FILE
JESSICA HINKLE                     ADDRESS ON FILE
JESSICA HODGES                     ADDRESS ON FILE
JESSICA HOJNOSKI                   ADDRESS ON FILE
JESSICA HOLLAND                    ADDRESS ON FILE
JESSICA HOLLIDAY                   ADDRESS ON FILE
JESSICA HOLLOWAY                   ADDRESS ON FILE
JESSICA HONEYCUTT                  ADDRESS ON FILE
JESSICA HOOK                       ADDRESS ON FILE
JESSICA HOPKINS                    ADDRESS ON FILE
JESSICA HOPKINS                    ADDRESS ON FILE
JESSICA HORD                       ADDRESS ON FILE
JESSICA HORN                       ADDRESS ON FILE
JESSICA HOUSTON                    ADDRESS ON FILE
JESSICA HOUSTON                    ADDRESS ON FILE
JESSICA HOWELL                     ADDRESS ON FILE
JESSICA HOWINGTON                  ADDRESS ON FILE
JESSICA HOYOS                      ADDRESS ON FILE
JESSICA HUE                        ADDRESS ON FILE
JESSICA HUNT                       ADDRESS ON FILE
JESSICA HYATT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 943 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1168 of 2235

Claim Name                         Address Information
JESSICA HYDE                       ADDRESS ON FILE
JESSICA IANNELLO                   ADDRESS ON FILE
JESSICA ILER                       ADDRESS ON FILE
JESSICA IRONS                      ADDRESS ON FILE
JESSICA ISON                       ADDRESS ON FILE
JESSICA IVEY                       ADDRESS ON FILE
JESSICA JACKSON                    ADDRESS ON FILE
JESSICA JACKSON                    ADDRESS ON FILE
JESSICA JACKSON                    ADDRESS ON FILE
JESSICA JACKSON                    ADDRESS ON FILE
JESSICA JAMES                      ADDRESS ON FILE
JESSICA JAMES                      ADDRESS ON FILE
JESSICA JAMES                      ADDRESS ON FILE
JESSICA JAMISON                    ADDRESS ON FILE
JESSICA JARVIS                     ADDRESS ON FILE
JESSICA JAUREGUI MARTINEZ          ADDRESS ON FILE
JESSICA JAY                        ADDRESS ON FILE
JESSICA JENKINS                    ADDRESS ON FILE
JESSICA JETT                       ADDRESS ON FILE
JESSICA JOHNS                      ADDRESS ON FILE
JESSICA JOHNSON                    ADDRESS ON FILE
JESSICA JOHNSON                    ADDRESS ON FILE
JESSICA JOHNSON                    ADDRESS ON FILE
JESSICA JOHNSON                    ADDRESS ON FILE
JESSICA JOHNSON                    ADDRESS ON FILE
JESSICA JOHNSTON                   ADDRESS ON FILE
JESSICA JONES                      ADDRESS ON FILE
JESSICA JONES                      ADDRESS ON FILE
JESSICA JONES                      ADDRESS ON FILE
JESSICA JONES                      ADDRESS ON FILE
JESSICA JONES                      ADDRESS ON FILE
JESSICA JONES                      ADDRESS ON FILE
JESSICA JORDAN                     ADDRESS ON FILE
JESSICA JOSEPH                     ADDRESS ON FILE
JESSICA JOYNER                     ADDRESS ON FILE
JESSICA JUNDT                      ADDRESS ON FILE
JESSICA JUSTICE                    ADDRESS ON FILE
JESSICA JUSTICE                    ADDRESS ON FILE
JESSICA KAFATI                     ADDRESS ON FILE
JESSICA KAJS                       ADDRESS ON FILE
JESSICA KANE                       ADDRESS ON FILE
JESSICA KEFAUVER                   ADDRESS ON FILE
JESSICA KEIL                       ADDRESS ON FILE
JESSICA KEMP                       ADDRESS ON FILE
JESSICA KENDRICK                   ADDRESS ON FILE
JESSICA KHANG                      ADDRESS ON FILE
JESSICA KILLION                    ADDRESS ON FILE
JESSICA KIMBREL                    ADDRESS ON FILE
JESSICA KINARD                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 944 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1169 of 2235

Claim Name                          Address Information
JESSICA KINCAID                     ADDRESS ON FILE
JESSICA KING                        ADDRESS ON FILE
JESSICA KING                        ADDRESS ON FILE
JESSICA KING                        ADDRESS ON FILE
JESSICA KING                        ADDRESS ON FILE
JESSICA KINSEY                      ADDRESS ON FILE
JESSICA KINTON                      ADDRESS ON FILE
JESSICA KIRKLAND                    ADDRESS ON FILE
JESSICA KISER                       ADDRESS ON FILE
JESSICA KITCHENS                    ADDRESS ON FILE
JESSICA KLEE                        ADDRESS ON FILE
JESSICA KNIGHT                      ADDRESS ON FILE
JESSICA KNOWLES                     ADDRESS ON FILE
JESSICA KOACH                       ADDRESS ON FILE
JESSICA KODZIK                      ADDRESS ON FILE
JESSICA KOLOSKY                     ADDRESS ON FILE
JESSICA KRUSE                       ADDRESS ON FILE
JESSICA KUBACH                      ADDRESS ON FILE
JESSICA KUNKEL                      ADDRESS ON FILE
JESSICA LA MONTAINE                 ADDRESS ON FILE
JESSICA LABRIOLA                    ADDRESS ON FILE
JESSICA LANDA                       ADDRESS ON FILE
JESSICA LANGEVIN                    ADDRESS ON FILE
JESSICA LANGFORD                    ADDRESS ON FILE
JESSICA LAREDO                      ADDRESS ON FILE
JESSICA LAWS                        ADDRESS ON FILE
JESSICA LAWSON                      ADDRESS ON FILE
JESSICA LAWYER                      ADDRESS ON FILE
JESSICA LEACH                       ADDRESS ON FILE
JESSICA LECERF                      ADDRESS ON FILE
JESSICA LEE                         ADDRESS ON FILE
JESSICA LEE                         ADDRESS ON FILE
JESSICA LEIS                        ADDRESS ON FILE
JESSICA LEPROTTI BLOCKER            ADDRESS ON FILE
JESSICA LEVINE                      ADDRESS ON FILE
JESSICA LEWIS                       ADDRESS ON FILE
JESSICA LIGHTNER                    ADDRESS ON FILE
JESSICA LILLEY                      ADDRESS ON FILE
JESSICA LISKA                       ADDRESS ON FILE
JESSICA LOCKER                      ADDRESS ON FILE
JESSICA LONERGAN                    ADDRESS ON FILE
JESSICA LOPES                       ADDRESS ON FILE
JESSICA LOSO                        ADDRESS ON FILE
JESSICA LOVE                        ADDRESS ON FILE
JESSICA LOVINGS                     ADDRESS ON FILE
JESSICA LOWE                        ADDRESS ON FILE
JESSICA LOWE                        ADDRESS ON FILE
JESSICA LUCAS                       ADDRESS ON FILE
JESSICA LYNCH                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 945 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1170 of 2235

Claim Name                         Address Information
JESSICA LYNCH                      ADDRESS ON FILE
JESSICA LYNINGER                   ADDRESS ON FILE
JESSICA MABEN                      ADDRESS ON FILE
JESSICA MACK                       ADDRESS ON FILE
JESSICA MAGINNIS                   ADDRESS ON FILE
JESSICA MAIER                      ADDRESS ON FILE
JESSICA MALCOLM                    ADDRESS ON FILE
JESSICA MANDERS                    ADDRESS ON FILE
JESSICA MANZO                      ADDRESS ON FILE
JESSICA MARCHBANKS                 ADDRESS ON FILE
JESSICA MARKS                      ADDRESS ON FILE
JESSICA MARLOW                     ADDRESS ON FILE
JESSICA MARONI                     ADDRESS ON FILE
JESSICA MARROQUIN                  ADDRESS ON FILE
JESSICA MARTIN                     ADDRESS ON FILE
JESSICA MARTIN                     ADDRESS ON FILE
JESSICA MASON                      ADDRESS ON FILE
JESSICA MAY                        ADDRESS ON FILE
JESSICA MCCANUEL                   ADDRESS ON FILE
JESSICA MCCARTY                    ADDRESS ON FILE
JESSICA MCCARTY                    ADDRESS ON FILE
JESSICA MCCORKLE                   ADDRESS ON FILE
JESSICA MCCUBBINS                  ADDRESS ON FILE
JESSICA MCCUMBER                   ADDRESS ON FILE
JESSICA MCDERMOTT                  ADDRESS ON FILE
JESSICA MCGUIRE                    ADDRESS ON FILE
JESSICA MCKEE                      ADDRESS ON FILE
JESSICA MCKNIGHT                   ADDRESS ON FILE
JESSICA MCMILLAN                   ADDRESS ON FILE
JESSICA MCNEIL                     ADDRESS ON FILE
JESSICA MCNEILL                    ADDRESS ON FILE
JESSICA MCPEEK                     ADDRESS ON FILE
JESSICA MEEK                       ADDRESS ON FILE
JESSICA MEIGHEN                    ADDRESS ON FILE
JESSICA MELSON                     ADDRESS ON FILE
JESSICA MELTON                     ADDRESS ON FILE
JESSICA MERKISON                   ADDRESS ON FILE
JESSICA MESSICK                    ADDRESS ON FILE
JESSICA METTLER                    ADDRESS ON FILE
JESSICA METZ                       ADDRESS ON FILE
JESSICA MILLER                     ADDRESS ON FILE
JESSICA MINARCHEK                  ADDRESS ON FILE
JESSICA MINESS                     ADDRESS ON FILE
JESSICA MITCHELL                   ADDRESS ON FILE
JESSICA MIZE                       ADDRESS ON FILE
JESSICA MOFFO                      ADDRESS ON FILE
JESSICA MONDELLI                   ADDRESS ON FILE
JESSICA MONROE                     ADDRESS ON FILE
JESSICA MOORE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 946 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1171 of 2235

Claim Name                         Address Information
JESSICA MOORE                      ADDRESS ON FILE
JESSICA MOREIRA                    ADDRESS ON FILE
JESSICA MORGAN                     ADDRESS ON FILE
JESSICA MORGAN                     ADDRESS ON FILE
JESSICA MORGAN                     ADDRESS ON FILE
JESSICA MORGANTI                   ADDRESS ON FILE
JESSICA MORRIS                     ADDRESS ON FILE
JESSICA MORRIS                     ADDRESS ON FILE
JESSICA MORRIS                     ADDRESS ON FILE
JESSICA MOSS                       ADDRESS ON FILE
JESSICA MOTTA                      ADDRESS ON FILE
JESSICA MOTTER                     ADDRESS ON FILE
JESSICA MOYER                      ADDRESS ON FILE
JESSICA MUELLER                    ADDRESS ON FILE
JESSICA MUNSON                     ADDRESS ON FILE
JESSICA MURPHY                     ADDRESS ON FILE
JESSICA MURPHY                     ADDRESS ON FILE
JESSICA MYERS                      ADDRESS ON FILE
JESSICA NABORS                     ADDRESS ON FILE
JESSICA NAPOLEON                   ADDRESS ON FILE
JESSICA NAPPI                      ADDRESS ON FILE
JESSICA NAROVICH                   ADDRESS ON FILE
JESSICA NAUMAN                     ADDRESS ON FILE
JESSICA NEIS                       ADDRESS ON FILE
JESSICA NESTER                     ADDRESS ON FILE
JESSICA NKANSAH                    ADDRESS ON FILE
JESSICA NOTTINGHAM                 ADDRESS ON FILE
JESSICA NUNLEY                     ADDRESS ON FILE
JESSICA NUNN                       ADDRESS ON FILE
JESSICA NURINDA                    ADDRESS ON FILE
JESSICA NUTTING                    ADDRESS ON FILE
JESSICA OAKS                       ADDRESS ON FILE
JESSICA ODOM                       ADDRESS ON FILE
JESSICA OHTONEN                    ADDRESS ON FILE
JESSICA OKEEFE                     ADDRESS ON FILE
JESSICA OLSON                      ADDRESS ON FILE
JESSICA ORLIKOWSKI                 ADDRESS ON FILE
JESSICA ORR                        ADDRESS ON FILE
JESSICA OSBIN                      ADDRESS ON FILE
JESSICA OSORIO                     ADDRESS ON FILE
JESSICA OWENS                      ADDRESS ON FILE
JESSICA PAIGE                      ADDRESS ON FILE
JESSICA PANOS                      ADDRESS ON FILE
JESSICA PARDO                      ADDRESS ON FILE
JESSICA PARI                       ADDRESS ON FILE
JESSICA PARISH                     ADDRESS ON FILE
JESSICA PARK                       ADDRESS ON FILE
JESSICA PARSONS                    ADDRESS ON FILE
JESSICA PASCALE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 947 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1172 of 2235

Claim Name                           Address Information
JESSICA PATHAMMAVONG                 ADDRESS ON FILE
JESSICA PATRICK                      ADDRESS ON FILE
JESSICA PATTERSON                    ADDRESS ON FILE
JESSICA PEFFER                       ADDRESS ON FILE
JESSICA PENNINGTON                   ADDRESS ON FILE
JESSICA PERDOMO                      ADDRESS ON FILE
JESSICA PEREZ-VILLA                  ADDRESS ON FILE
JESSICA PERKINS                      ADDRESS ON FILE
JESSICA PERKINS                      ADDRESS ON FILE
JESSICA PETTENGILL                   ADDRESS ON FILE
JESSICA PETTY                        ADDRESS ON FILE
JESSICA PHELPS                       ADDRESS ON FILE
JESSICA PIERCE                       ADDRESS ON FILE
JESSICA PIMENTEL                     ADDRESS ON FILE
JESSICA PINGLETON                    ADDRESS ON FILE
JESSICA PINTER                       ADDRESS ON FILE
JESSICA PITTMAN                      ADDRESS ON FILE
JESSICA PITTMAN                      ADDRESS ON FILE
JESSICA PODOLSKY                     ADDRESS ON FILE
JESSICA POE                          ADDRESS ON FILE
JESSICA POOLER                       ADDRESS ON FILE
JESSICA PORTER                       ADDRESS ON FILE
JESSICA POSPIECH                     ADDRESS ON FILE
JESSICA POWELL                       ADDRESS ON FILE
JESSICA PRAETORIUS                   ADDRESS ON FILE
JESSICA PRICE                        ADDRESS ON FILE
JESSICA PRICE                        ADDRESS ON FILE
JESSICA PRITCHETT                    ADDRESS ON FILE
JESSICA PRYEAR                       ADDRESS ON FILE
JESSICA PUCKETTE                     ADDRESS ON FILE
JESSICA PUGLISI                      ADDRESS ON FILE
JESSICA QUINN                        ADDRESS ON FILE
JESSICA RAMIREZ VALDEZ               ADDRESS ON FILE
JESSICA RAMOS                        ADDRESS ON FILE
JESSICA RAMSEY                       ADDRESS ON FILE
JESSICA RANDALL                      ADDRESS ON FILE
JESSICA RAVAL                        ADDRESS ON FILE
JESSICA RAWLINS                      ADDRESS ON FILE
JESSICA REDMON                       ADDRESS ON FILE
JESSICA REED                         ADDRESS ON FILE
JESSICA REYNOLDS                     ADDRESS ON FILE
JESSICA REYNOLDS                     ADDRESS ON FILE
JESSICA RHOADS                       ADDRESS ON FILE
JESSICA RHODES                       ADDRESS ON FILE
JESSICA RHULE                        ADDRESS ON FILE
JESSICA RICHARDSON                   ADDRESS ON FILE
JESSICA RICHARDSON                   ADDRESS ON FILE
JESSICA RIGGS                        ADDRESS ON FILE
JESSICA RIKER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 948 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1173 of 2235

Claim Name                         Address Information
JESSICA RIKER                      ADDRESS ON FILE
JESSICA RILEY                      ADDRESS ON FILE
JESSICA RILEY                      ADDRESS ON FILE
JESSICA RIMSEK                     ADDRESS ON FILE
JESSICA RIVERA                     ADDRESS ON FILE
JESSICA RIVERS                     ADDRESS ON FILE
JESSICA ROBARTS                    ADDRESS ON FILE
JESSICA ROBERGE                    ADDRESS ON FILE
JESSICA ROBERTS                    ADDRESS ON FILE
JESSICA ROBERTS                    ADDRESS ON FILE
JESSICA ROBERTSON                  ADDRESS ON FILE
JESSICA ROBINSON                   ADDRESS ON FILE
JESSICA ROBINSON                   ADDRESS ON FILE
JESSICA RODRIGUEZ                  ADDRESS ON FILE
JESSICA RODRIGUEZ                  ADDRESS ON FILE
JESSICA ROLLINS                    ADDRESS ON FILE
JESSICA ROMANGER                   ADDRESS ON FILE
JESSICA ROMERO                     ADDRESS ON FILE
JESSICA RUTAN                      ADDRESS ON FILE
JESSICA RUTTER                     ADDRESS ON FILE
JESSICA RYBAK                      ADDRESS ON FILE
JESSICA SAAM                       ADDRESS ON FILE
JESSICA SANBORN                    ADDRESS ON FILE
JESSICA SANTACROCE                 ADDRESS ON FILE
JESSICA SANTOS                     ADDRESS ON FILE
JESSICA SAXON                      ADDRESS ON FILE
JESSICA SCHALLHORN                 ADDRESS ON FILE
JESSICA SCOTT                      ADDRESS ON FILE
JESSICA SCOTT                      ADDRESS ON FILE
JESSICA SEAL                       ADDRESS ON FILE
JESSICA SEARIGHT                   ADDRESS ON FILE
JESSICA SEIDERS                    ADDRESS ON FILE
JESSICA SEIPEL                     ADDRESS ON FILE
JESSICA SELLERS                    ADDRESS ON FILE
JESSICA SERRANO                    ADDRESS ON FILE
JESSICA SHANER                     ADDRESS ON FILE
JESSICA SIEVERIN                   ADDRESS ON FILE
JESSICA SIGNORE                    ADDRESS ON FILE
JESSICA SILVAS                     ADDRESS ON FILE
JESSICA SIMMONS                    ADDRESS ON FILE
JESSICA SIMMONS                    ADDRESS ON FILE
JESSICA SMITH                      ADDRESS ON FILE
JESSICA SMITH                      ADDRESS ON FILE
JESSICA SMITH                      ADDRESS ON FILE
JESSICA SMITH                      ADDRESS ON FILE
JESSICA SMOTHERS                   ADDRESS ON FILE
JESSICA SOCHOR                     ADDRESS ON FILE
JESSICA SODERLUND                  ADDRESS ON FILE
JESSICA SOLOMON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 949 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1174 of 2235

Claim Name                         Address Information
JESSICA SOOY                       ADDRESS ON FILE
JESSICA SPADARO                    ADDRESS ON FILE
JESSICA SPESOCK                    ADDRESS ON FILE
JESSICA STANLEY                    ADDRESS ON FILE
JESSICA STARK                      ADDRESS ON FILE
JESSICA STEINMANN                  ADDRESS ON FILE
JESSICA STEPHEN                    ADDRESS ON FILE
JESSICA STEPP                      ADDRESS ON FILE
JESSICA STEVENS                    ADDRESS ON FILE
JESSICA STEVENS                    ADDRESS ON FILE
JESSICA STEVENSON                  ADDRESS ON FILE
JESSICA STEVENSON                  ADDRESS ON FILE
JESSICA STEWART                    ADDRESS ON FILE
JESSICA STOKLEY                    ADDRESS ON FILE
JESSICA STRAW                      ADDRESS ON FILE
JESSICA STRICKLAND                 ADDRESS ON FILE
JESSICA SULLIVAN                   ADDRESS ON FILE
JESSICA SULLIVAN                   ADDRESS ON FILE
JESSICA SULLIVAN                   ADDRESS ON FILE
JESSICA SURRATT                    ADDRESS ON FILE
JESSICA SUTTON                     ADDRESS ON FILE
JESSICA TAGUE                      ADDRESS ON FILE
JESSICA TARLETON                   ADDRESS ON FILE
JESSICA TATRO                      ADDRESS ON FILE
JESSICA TAYLOR                     ADDRESS ON FILE
JESSICA TELLO                      ADDRESS ON FILE
JESSICA TERRY                      ADDRESS ON FILE
JESSICA THEE                       ADDRESS ON FILE
JESSICA THERRIEN                   ADDRESS ON FILE
JESSICA THOMAS                     ADDRESS ON FILE
JESSICA THOME                      ADDRESS ON FILE
JESSICA THOMPSON                   ADDRESS ON FILE
JESSICA THOMPSON                   ADDRESS ON FILE
JESSICA THOMPSON                   ADDRESS ON FILE
JESSICA THORNTON                   ADDRESS ON FILE
JESSICA TIZER                      ADDRESS ON FILE
JESSICA TOLAND                     ADDRESS ON FILE
JESSICA TORRES                     ADDRESS ON FILE
JESSICA TRINKLE                    ADDRESS ON FILE
JESSICA TROUT                      ADDRESS ON FILE
JESSICA TUCKER                     ADDRESS ON FILE
JESSICA TUOHEY                     ADDRESS ON FILE
JESSICA TURNER                     ADDRESS ON FILE
JESSICA TURNER                     ADDRESS ON FILE
JESSICA UPDEGRAFF                  ADDRESS ON FILE
JESSICA UPTON                      ADDRESS ON FILE
JESSICA VALLO                      ADDRESS ON FILE
JESSICA VAN HORN                   ADDRESS ON FILE
JESSICA VANTASSEL                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 950 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1175 of 2235

Claim Name                         Address Information
JESSICA VARDEN                     ADDRESS ON FILE
JESSICA VARRATO                    ADDRESS ON FILE
JESSICA VELASCO                    ADDRESS ON FILE
JESSICA VELTHUYSEN                 ADDRESS ON FILE
JESSICA VITATOE                    ADDRESS ON FILE
JESSICA VYBIRAL                    ADDRESS ON FILE
JESSICA WALDEN                     ADDRESS ON FILE
JESSICA WARD                       ADDRESS ON FILE
JESSICA WARE                       ADDRESS ON FILE
JESSICA WARREN                     ADDRESS ON FILE
JESSICA WARREN                     ADDRESS ON FILE
JESSICA WASHINGTON                 ADDRESS ON FILE
JESSICA WASHINGTON                 ADDRESS ON FILE
JESSICA WATA                       ADDRESS ON FILE
JESSICA WATKINS                    ADDRESS ON FILE
JESSICA WATSON                     ADDRESS ON FILE
JESSICA WATSON                     ADDRESS ON FILE
JESSICA WATTS                      ADDRESS ON FILE
JESSICA WATTS                      ADDRESS ON FILE
JESSICA WEAVER                     ADDRESS ON FILE
JESSICA WEBB                       ADDRESS ON FILE
JESSICA WEBER                      ADDRESS ON FILE
JESSICA WEBSTER                    ADDRESS ON FILE
JESSICA WENSEL                     ADDRESS ON FILE
JESSICA WENTZ                      ADDRESS ON FILE
JESSICA WEST                       ADDRESS ON FILE
JESSICA WHATLEY                    ADDRESS ON FILE
JESSICA WHEELER                    ADDRESS ON FILE
JESSICA WHITE                      ADDRESS ON FILE
JESSICA WILDER                     ADDRESS ON FILE
JESSICA WILKES                     ADDRESS ON FILE
JESSICA WILKES                     ADDRESS ON FILE
JESSICA WILKINS                    ADDRESS ON FILE
JESSICA WILLIAMS                   ADDRESS ON FILE
JESSICA WILLIAMS                   ADDRESS ON FILE
JESSICA WILLIAMS                   ADDRESS ON FILE
JESSICA WILLIAMS                   ADDRESS ON FILE
JESSICA WILLIAMS-HENRY             ADDRESS ON FILE
JESSICA WILLIAMSON                 ADDRESS ON FILE
JESSICA WILLIAMSON                 ADDRESS ON FILE
JESSICA WILSON                     ADDRESS ON FILE
JESSICA WILSON                     ADDRESS ON FILE
JESSICA WILSON                     ADDRESS ON FILE
JESSICA WILSON                     ADDRESS ON FILE
JESSICA WISDOM                     ADDRESS ON FILE
JESSICA WISE                       ADDRESS ON FILE
JESSICA WIVELL                     ADDRESS ON FILE
JESSICA WOLLAM                     ADDRESS ON FILE
JESSICA WOODHAM                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 951 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1176 of 2235

Claim Name                          Address Information
JESSICA WOODWARD                    ADDRESS ON FILE
JESSICA WRAY                        ADDRESS ON FILE
JESSICA WRIGHT                      ADDRESS ON FILE
JESSICA WYLIE                       ADDRESS ON FILE
JESSICA YATES                       ADDRESS ON FILE
JESSICA YOUNG                       ADDRESS ON FILE
JESSICA ZARCENO                     ADDRESS ON FILE
JESSICA ZIMMERMAN                   ADDRESS ON FILE
JESSICA ZOOK                        ADDRESS ON FILE
JESSICA-LYN TROIANO                 ADDRESS ON FILE
JESSICCA SMITH                      ADDRESS ON FILE
JESSIE ALEXANDER                    ADDRESS ON FILE
JESSIE BATES                        ADDRESS ON FILE
JESSIE BESSETTE                     ADDRESS ON FILE
JESSIE BLANCHETTE                   ADDRESS ON FILE
JESSIE BRIGGS                       ADDRESS ON FILE
JESSIE BROWN                        ADDRESS ON FILE
JESSIE CASH                         ADDRESS ON FILE
JESSIE CURRIVAN                     ADDRESS ON FILE
JESSIE DECK                         ADDRESS ON FILE
JESSIE DUNBAR                       ADDRESS ON FILE
JESSIE DUNN                         ADDRESS ON FILE
JESSIE DUPREY                       ADDRESS ON FILE
JESSIE ELLIOTT                      ADDRESS ON FILE
JESSIE FARIST                       ADDRESS ON FILE
JESSIE FERGUSON                     ADDRESS ON FILE
JESSIE GARCIA                       ADDRESS ON FILE
JESSIE GREY                         ADDRESS ON FILE
JESSIE GRIMSLEY                     ADDRESS ON FILE
JESSIE HENDRIX                      ADDRESS ON FILE
JESSIE HENRY                        ADDRESS ON FILE
JESSIE HUFSTETLER                   ADDRESS ON FILE
JESSIE JACKSON                      ADDRESS ON FILE
JESSIE JAISAREE                     ADDRESS ON FILE
JESSIE KNOWLES                      ADDRESS ON FILE
JESSIE KOWALSKI                     ADDRESS ON FILE
JESSIE LANDEAN                      ADDRESS ON FILE
JESSIE LAPOINTE                     ADDRESS ON FILE
JESSIE LARSEN                       ADDRESS ON FILE
JESSIE LAUGHTON                     ADDRESS ON FILE
JESSIE LEFORT                       ADDRESS ON FILE
JESSIE LLOYD                        ADDRESS ON FILE
JESSIE MCLAIN                       ADDRESS ON FILE
JESSIE MEVERS                       ADDRESS ON FILE
JESSIE MILLER                       ADDRESS ON FILE
JESSIE ODELL                        ADDRESS ON FILE
JESSIE PADUANO                      ADDRESS ON FILE
JESSIE PARKINS                      ADDRESS ON FILE
JESSIE PIQUNE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 952 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1177 of 2235

Claim Name                           Address Information
JESSIE PORTER                        ADDRESS ON FILE
JESSIE REDWOOD                       ADDRESS ON FILE
JESSIE RODGERS                       ADDRESS ON FILE
JESSIE SCROGGINS                     ADDRESS ON FILE
JESSIE SIMPSON                       ADDRESS ON FILE
JESSIE SMITH                         ADDRESS ON FILE
JESSIE SWICK                         ADDRESS ON FILE
JESSIE UNG                           ADDRESS ON FILE
JESSIE VITAL                         ADDRESS ON FILE
JESSIE WALKER                        ADDRESS ON FILE
JESSIE WEBB                          ADDRESS ON FILE
JESSIE WILSON                        ADDRESS ON FILE
JESSIE WOOD                          ADDRESS ON FILE
JESSIKA ATKINSON                     ADDRESS ON FILE
JESSIKA HARTER                       ADDRESS ON FILE
JESSIKA LUTTRELL                     ADDRESS ON FILE
JESSIKA PACKARD                      ADDRESS ON FILE
JESSIKA REED                         ADDRESS ON FILE
JESSIKA SADUSKY                      ADDRESS ON FILE
JESSIKA TABONE                       ADDRESS ON FILE
JESSIKA WARNER                       ADDRESS ON FILE
JESSIKA WHIGHAM                      ADDRESS ON FILE
JESSILYN GRAHAM                      ADDRESS ON FILE
JESSILYN SECREST                     ADDRESS ON FILE
JESSILYNN TRIONFO                    ADDRESS ON FILE
JESSY BAKER                          ADDRESS ON FILE
JESSY BEACH                          ADDRESS ON FILE
JESSY BLITZ                          ADDRESS ON FILE
JESSY HAYS                           ADDRESS ON FILE
JESSYE ABRAMS                        ADDRESS ON FILE
JESUS ALEJANDRO                      ADDRESS ON FILE
JESUS BERRIOS                        ADDRESS ON FILE
JESUS CALDERON                       ADDRESS ON FILE
JESUS CANO                           ADDRESS ON FILE
JESUS CENDEJAS                       ADDRESS ON FILE
JESUS CICCIA                         ADDRESS ON FILE
JESUS FRAUSTO                        ADDRESS ON FILE
JESUS GARCIA                         ADDRESS ON FILE
JESUS GARCIA                         ADDRESS ON FILE
JESUS GONZALES                       ADDRESS ON FILE
JESUS GRANILLO-LOPEZ                 ADDRESS ON FILE
JESUS HABEEBULLAH                    ADDRESS ON FILE
JESUS HERNANDEZ GARCIA               ADDRESS ON FILE
JESUS LEYVA                          ADDRESS ON FILE
JESUS MELENDEZ                       ADDRESS ON FILE
JESUS MUINO JR                       ADDRESS ON FILE
JESUS NIEVES JR                      ADDRESS ON FILE
JESUS NUNEZ                          ADDRESS ON FILE
JESUS OCHOA                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 953 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 1178 of 2235

Claim Name                          Address Information
JESUS ORTEGA                        ADDRESS ON FILE
JESUS OSUBA                         ADDRESS ON FILE
JESUS PEREZ                         ADDRESS ON FILE
JESUS POSADA                        ADDRESS ON FILE
JESUS POU                           ADDRESS ON FILE
JESUS RAMIREZ                       ADDRESS ON FILE
JESUS RAMOS                         ADDRESS ON FILE
JESUS RECENDIZ                      ADDRESS ON FILE
JESUS REYES                         ADDRESS ON FILE
JESUS RODRIGUEZ                     ADDRESS ON FILE
JESUS SANCHEZ                       ADDRESS ON FILE
JESUS UVALLE                        ADDRESS ON FILE
JESUS VALENZUELA                    ADDRESS ON FILE
JESUS VELAZQUEZ                     ADDRESS ON FILE
JESUS VERAS                         ADDRESS ON FILE
JESUSITA DURAN                      ADDRESS ON FILE
JET CORP TECHNICAL SERVICES INC     657 N BELL AVE CHESTERFIELD MO 63005
JET O ROOTER                        14741 COUNTY ROUTE 145 SACKETS HARBOR NY 13685
JETE BISHOP                         ADDRESS ON FILE
JETHE RIVERA                        ADDRESS ON FILE
JETSPRAY                            ADDRESS ON FILE
JETT LAWN SERVICE                   1326 GLOVER ROAD ROCKFORD TN 37853
JETT SACOLIC                        ADDRESS ON FILE
JETTA SUTTON                        ADDRESS ON FILE
JETTER CLEAN INC                    2490 9TH AVENUE MANKATO MN 56001
JETTIE JOHNSON                      ADDRESS ON FILE
JETZABEL DIAZ                       ADDRESS ON FILE
JEVANTE RICHMOND                    ADDRESS ON FILE
JEVARUS WILLIAMS                    ADDRESS ON FILE
JEVIC HARGETTE                      ADDRESS ON FILE
JEVIN FRAZER-WROBEH                 ADDRESS ON FILE
JEVON ALLISON                       ADDRESS ON FILE
JEVON DENNIS                        ADDRESS ON FILE
JEVON GIBBS                         ADDRESS ON FILE
JEVON HOLLAND                       ADDRESS ON FILE
JEVON RICHARDSON                    ADDRESS ON FILE
JEVON SAMPLE                        ADDRESS ON FILE
JEVON THRASH                        ADDRESS ON FILE
JEVON WHITEHEAD                     ADDRESS ON FILE
JEVON WILLIS                        ADDRESS ON FILE
JEWAUN RICHARDSON                   ADDRESS ON FILE
JEWEL ANDREW                        ADDRESS ON FILE
JEWEL BOWDEN                        ADDRESS ON FILE
JEWEL BVLAIR                        ADDRESS ON FILE
JEWEL DAVIS                         ADDRESS ON FILE
JEWEL KUNTZ                         ADDRESS ON FILE
JEWEL MALDONADO                     ADDRESS ON FILE
JEWEL MITCHELL                      ADDRESS ON FILE
JEWEL MITCHELL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 954 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1179 of 2235

Claim Name                            Address Information
JEWEL RIZZO                           ADDRESS ON FILE
JEWEL SANDERS                         ADDRESS ON FILE
JEWEL WICKER                          ADDRESS ON FILE
JEWELIA NESBITT                       ADDRESS ON FILE
JEWELL BRADLEY                        ADDRESS ON FILE
JEWELL CRAIG                          ADDRESS ON FILE
JEWELL CROSSLEY                       ADDRESS ON FILE
JEWELL LEWIS                          ADDRESS ON FILE
JEWELL MECHANICAL LLC                 1000 ELM HILL PIKE NASHVILLE TN 37210
JEWELLANNA PARFITT                    ADDRESS ON FILE
JEWELS JACKSON                        ADDRESS ON FILE
JEWELS MCGRUDER                       ADDRESS ON FILE
JEWELS SIMPSON                        ADDRESS ON FILE
JEWELY MORSE                          ADDRESS ON FILE
JEWETT CITY WATER CO                  281 HAZARD AVE ENFIELD CT 06082
JEWETT CITY WATER CO                  PO BOX 1088 ENFIELD CT 06083
JEWETT CITY WATER COMPANY INC         PO BOX 1088 ENFIELD CT 06083
JEWLY SANTIAGO                        ADDRESS ON FILE
JEYA THOMAS                           ADDRESS ON FILE
JEYMY BERMUDEZ                        ADDRESS ON FILE
JEYSON SANTONI                        ADDRESS ON FILE
JEZEBEL LAZU                          ADDRESS ON FILE
JEZEBEL PARKER                        ADDRESS ON FILE
JEZERAE PHILLIPS                      ADDRESS ON FILE
JHAELYN BILLS                         ADDRESS ON FILE
JHALEXIS EVANS                        ADDRESS ON FILE
JHALIL IZQUIERDO                      ADDRESS ON FILE
JHAMERIQOI PARKER                     ADDRESS ON FILE
JHAMIAYA ALEXANDER                    ADDRESS ON FILE
JHAMIR SHEPARD                        ADDRESS ON FILE
JHANE DANSBY                          ADDRESS ON FILE
JHANE PALMER                          ADDRESS ON FILE
JHANEA RILEY                          ADDRESS ON FILE
JHANISE LAMBERT                       ADDRESS ON FILE
JHARI BROWN                           ADDRESS ON FILE
JHAVIEL AUSTIN                        ADDRESS ON FILE
JHAYDON RAGSDALE                      ADDRESS ON FILE
JHAYLA WILLIAMS                       ADDRESS ON FILE
JHAYSAUN CHAPMAN                      ADDRESS ON FILE
JHEANELL DOUGLAS                      ADDRESS ON FILE
JHEMINI KING                          ADDRESS ON FILE
JHENELLE DAWES                        ADDRESS ON FILE
JHERYL REDDIX                         ADDRESS ON FILE
JHIRMECIAH MCCLELLAN                  ADDRESS ON FILE
JHIWRIEN PHILLIPS                     ADDRESS ON FILE
JHOAN MANCEBO                         ADDRESS ON FILE
JHOANN YNFANTE                        ADDRESS ON FILE
JHOMAIRA MEDINA                       ADDRESS ON FILE
JHON JOSEPH                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 955 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1180 of 2235

Claim Name                         Address Information
JHONNY SANCHEZ                     ADDRESS ON FILE
JHONNY SOSA                        ADDRESS ON FILE
JHORDANE MCLEAN                    ADDRESS ON FILE
JHOSET SERRANO                     ADDRESS ON FILE
JHUSTYN GARRETT                    ADDRESS ON FILE
JHY HAU                            ADDRESS ON FILE
JIA LIN                            ADDRESS ON FILE
JIAH PEACHER                       ADDRESS ON FILE
JIBREEL MILLENDER                  ADDRESS ON FILE
JIBRI CLARIDY                      ADDRESS ON FILE
JIEKERA ONEAL                      ADDRESS ON FILE
JIHAD COOPER                       ADDRESS ON FILE
JIHANE CHIBOUB                     ADDRESS ON FILE
JIHYE BYOUN                        ADDRESS ON FILE
JILL ALTEN                         ADDRESS ON FILE
JILL BENNETT                       ADDRESS ON FILE
JILL BRAGAN                        ADDRESS ON FILE
JILL COKER                         ADDRESS ON FILE
JILL CORBETT                       ADDRESS ON FILE
JILL DODGE                         ADDRESS ON FILE
JILL GOSSER                        ADDRESS ON FILE
JILL GOVIN                         ADDRESS ON FILE
JILL GWIZDOWSKI                    ADDRESS ON FILE
JILL HARVEY                        ADDRESS ON FILE
JILL JOHNSON                       ADDRESS ON FILE
JILL MAYS                          ADDRESS ON FILE
JILL SCHEPP                        ADDRESS ON FILE
JILL SHELTON                       ADDRESS ON FILE
JILL THORNES                       ADDRESS ON FILE
JILL VISCOGLIOSI                   ADDRESS ON FILE
JILL WILLIAMS                      ADDRESS ON FILE
JILL YONUSHONIS                    ADDRESS ON FILE
JILL-ANN WEST WEST                 ADDRESS ON FILE
JILLIAN APPEL                      ADDRESS ON FILE
JILLIAN BARKLEY                    ADDRESS ON FILE
JILLIAN BOYS                       ADDRESS ON FILE
JILLIAN BUNDY                      ADDRESS ON FILE
JILLIAN BURGOS                     ADDRESS ON FILE
JILLIAN CATHCART                   ADDRESS ON FILE
JILLIAN DANIELS                    ADDRESS ON FILE
JILLIAN DOYLE                      ADDRESS ON FILE
JILLIAN EVRARD                     ADDRESS ON FILE
JILLIAN FREEL                      ADDRESS ON FILE
JILLIAN GEORGE                     ADDRESS ON FILE
JILLIAN GERMINO                    ADDRESS ON FILE
JILLIAN GILL                       ADDRESS ON FILE
JILLIAN GRAVES                     ADDRESS ON FILE
JILLIAN HALSEY                     ADDRESS ON FILE
JILLIAN HAMILTON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 956 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1181 of 2235

Claim Name                              Address Information
JILLIAN HARRISON                       ADDRESS ON FILE
JILLIAN HINKLE                         ADDRESS ON FILE
JILLIAN HOFFMAN                        ADDRESS ON FILE
JILLIAN HOLCOMB                        ADDRESS ON FILE
JILLIAN JAMES                          ADDRESS ON FILE
JILLIAN JEFFREY                        ADDRESS ON FILE
JILLIAN JOHNSON                        ADDRESS ON FILE
JILLIAN LACEY                          ADDRESS ON FILE
JILLIAN LEE                            ADDRESS ON FILE
JILLIAN LEIBY                          ADDRESS ON FILE
JILLIAN LEONARD                        ADDRESS ON FILE
JILLIAN MAIN                           ADDRESS ON FILE
JILLIAN MAYBRIER                       ADDRESS ON FILE
JILLIAN OCONNOR                        ADDRESS ON FILE
JILLIAN OHAIR                          ADDRESS ON FILE
JILLIAN PANARELLI                      ADDRESS ON FILE
JILLIAN PELLETIER                      ADDRESS ON FILE
JILLIAN PETRAITIS                      ADDRESS ON FILE
JILLIAN PRUITT                         ADDRESS ON FILE
JILLIAN REXFORD                        ADDRESS ON FILE
JILLIAN ROBERTS                        ADDRESS ON FILE
JILLIAN ROSZEL-HOOPER                  ADDRESS ON FILE
JILLIAN SHAPIRO                        ADDRESS ON FILE
JILLIAN STRIBLING                      ADDRESS ON FILE
JILLIAN VEDEN                          ADDRESS ON FILE
JILLIAN VELASQUEZ                      ADDRESS ON FILE
JILLIANA MALLIA                        ADDRESS ON FILE
JILLYN KLINE                           ADDRESS ON FILE
JILYAN NELSON                          ADDRESS ON FILE
JIM BARNETT                            ADDRESS ON FILE
JIM BOGAN                              ADDRESS ON FILE
JIM CARPET CLEANING                    45134 WATERPOINTE TERRACE APT 203 ASHBURN VA 20147
JIM HARPER                             ADDRESS ON FILE
JIM HARRIS AND SHARON HARRIS           ADDRESS ON FILE
JIM LAKEY                              ADDRESS ON FILE
JIM LEACH LLC                          4064 S DIVISION AVE GRAND RAPIDS MI 49548
JIM MANOLI                             ADDRESS ON FILE
JIM MCMANN                             ADDRESS ON FILE
JIM RAYLES                             ADDRESS ON FILE
JIM STOCKTON                           ADDRESS ON FILE
JIM TAYLORS HOME IMPROVEMENTS & REPAIRS 303 TENNYSON ROAD WINTER HAVEN FL 33884
JIM THROWER                            ADDRESS ON FILE
JIM VANHOY                             ADDRESS ON FILE
JIMALE LINDER                          ADDRESS ON FILE
JIMETRIA WRIGHT                        ADDRESS ON FILE
JIMMIE ALEXANDER                       ADDRESS ON FILE
JIMMIE BEATTY                          ADDRESS ON FILE
JIMMIE BROWN                           ADDRESS ON FILE
JIMMIE CHRISTY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 957 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1182 of 2235

Claim Name                       Address Information
JIMMIE HENRY                     ADDRESS ON FILE
JIMMIE LEE                       ADDRESS ON FILE
JIMMIE LINDSAY                   ADDRESS ON FILE
JIMMIE MAULDIN                   ADDRESS ON FILE
JIMMIE MCCASKILL                 ADDRESS ON FILE
JIMMIE MCCURTER                  ADDRESS ON FILE
JIMMIE POWELL                    ADDRESS ON FILE
JIMMIE WALKER                    ADDRESS ON FILE
JIMMIE WEATHERS                  ADDRESS ON FILE
JIMMY ADOLPHE                    ADDRESS ON FILE
JIMMY ANDERSON                   ADDRESS ON FILE
JIMMY BENNETT                    ADDRESS ON FILE
JIMMY BIVENS                     ADDRESS ON FILE
JIMMY BOYD                       ADDRESS ON FILE
JIMMY BROWN                      ADDRESS ON FILE
JIMMY CHAVEZ                     ADDRESS ON FILE
JIMMY CRAFTON                    ADDRESS ON FILE
JIMMY DRUMMOND                   ADDRESS ON FILE
JIMMY ENGLISH                    ADDRESS ON FILE
JIMMY FINKLIN                    ADDRESS ON FILE
JIMMY FRAZIER                    ADDRESS ON FILE
JIMMY GRANT                      ADDRESS ON FILE
JIMMY HARRIS                     ADDRESS ON FILE
JIMMY HELTON                     ADDRESS ON FILE
JIMMY HENDERSON                  ADDRESS ON FILE
JIMMY HENDON                     ADDRESS ON FILE
JIMMY HORN                       ADDRESS ON FILE
JIMMY JEAN-LOUIS                 ADDRESS ON FILE
JIMMY JOHNSON                    ADDRESS ON FILE
JIMMY KILGORE                    ADDRESS ON FILE
JIMMY KING                       ADDRESS ON FILE
JIMMY MATOS                      ADDRESS ON FILE
JIMMY MCNEAL                     ADDRESS ON FILE
JIMMY MENEFEE                    ADDRESS ON FILE
JIMMY NICHOLSON                  ADDRESS ON FILE
JIMMY NORRIS                     ADDRESS ON FILE
JIMMY PAUL                       ADDRESS ON FILE
JIMMY PIERRE                     ADDRESS ON FILE
JIMMY ROMULUS                    ADDRESS ON FILE
JIMMY SPEARMAN                   ADDRESS ON FILE
JIMMY WILKINSON                  ADDRESS ON FILE
JIN BOHANNON                     ADDRESS ON FILE
JIN KOHANSKI                     ADDRESS ON FILE
JINCY RAY                        ADDRESS ON FILE
JINMING CHEN                     ADDRESS ON FILE
JIONELLE PERDOMO                 ADDRESS ON FILE
JIOVANNIE SANTOS                 ADDRESS ON FILE
JIOVANNIE SERRA                  ADDRESS ON FILE
JIREH SALTERS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 958 OF 2008
                                                 RUBY TUESDAY
                      Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1183 of 2235

Claim Name                             Address Information
JITENGA FULLER                         ADDRESS ON FILE
JIZEL HICKS                            ADDRESS ON FILE
JJ TAYLOR DISTRIBUTING CO OF FLORIDA   5102 SOUTH 16TH AVENUE TAMPA FL 33619
INC
JJ TAYLOR DISTRIBUTING TAMPA           5102 SOUTH 16TH AVENUE TAMPA FL 33619
JJ TAYLOR MINNESOTA                    655 NORTH A1A JUPITER FL 33477
JK LANDSCAPING TRACTOR SERVICE         209 HUNTERS RD OXFORD NC 27565
JLC LANDSCAPE INC                      8893 EAST AVE MENTOR OH 44060
JLP CHESAPEAKE LLC                     4300 E FIFTH AVE C/O SCHOTTENSTEIN PROPERTY GRP COLUMBUS OH 43219
JMIYAH FIELDS                          ADDRESS ON FILE
JMJ PLUMBING LTD                       9751 MOOSE RD SUITE 3 MURRELLS INLET SC 29576
JMV HOLDING                            1219 SPRUCE ST PHILADELPHIA PA 19107
JNC CARPET SYSTEMS                     113 GLYNDALE CIR BRUNSWICK GA 31520
JNP CLEANING SOLUTIONS                 2071 N BECHTLE AVE 144 SPRINGFIELD OH 45502
JNT MECHANICAL SERVICES LLC            107 LYONS STREET NEW BRITAIN CT 06052-1935
JNYLAH JONES                           ADDRESS ON FILE
JO ANNE JENSEN                         ADDRESS ON FILE
JO ANNE PEARSON                        ADDRESS ON FILE
JO BORMANN                             ADDRESS ON FILE
JO GOSS                                ADDRESS ON FILE
JO KUROSU                              ADDRESS ON FILE
JO MYERS                               ADDRESS ON FILE
JO-ANN MOSCA                           ADDRESS ON FILE
JO-EL MCCRAY                           ADDRESS ON FILE
JOAN ANDINO                            ADDRESS ON FILE
JOAN BARNES                            ADDRESS ON FILE
JOAN BATES                             ADDRESS ON FILE
JOAN BOWERS                            ADDRESS ON FILE
JOAN BOWERS                            ADDRESS ON FILE
JOAN BRYAN                             ADDRESS ON FILE
JOAN BURCHETT                          ADDRESS ON FILE
JOAN F KING                            ADDRESS ON FILE
JOAN GAUDREAU                          ADDRESS ON FILE
JOAN M. BOPP                           ADDRESS ON FILE
JOAN MAGUIRE                           ADDRESS ON FILE
JOAN MARKS                             ADDRESS ON FILE
JOAN MARTINEZ                          ADDRESS ON FILE
JOAN MATOS TORRES                      ADDRESS ON FILE
JOAN PALERMO                           ADDRESS ON FILE
JOAN STELLABOTTE                       ADDRESS ON FILE
JOAN WICK                              ADDRESS ON FILE
JOANI SCHREINER                        ADDRESS ON FILE
JOANIE STONE                           ADDRESS ON FILE
JOANIS GREEN                           ADDRESS ON FILE
JOANN ANDRZEJAK                        ADDRESS ON FILE
JOANN BAIR                             ADDRESS ON FILE
JOANN BARRY                            ADDRESS ON FILE
JOANN BLANN                            ADDRESS ON FILE
JOANN BLATT                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 959 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1184 of 2235

Claim Name                        Address Information
JOANN CASTRO                      ADDRESS ON FILE
JOANN CONNELL                     ADDRESS ON FILE
JOANN CREMONA                     ADDRESS ON FILE
JOANN FASOLAK                     ADDRESS ON FILE
JOANN GERALD                      ADDRESS ON FILE
JOANN GRISSETT                    ADDRESS ON FILE
JOANN JACOBS                      ADDRESS ON FILE
JOANN LUNGER                      ADDRESS ON FILE
JOANN MCDOWELL                    ADDRESS ON FILE
JOANN OKEEFE                      ADDRESS ON FILE
JOANN ORANGE                      ADDRESS ON FILE
JOANN OTERO                       ADDRESS ON FILE
JOANN PALAGGO                     ADDRESS ON FILE
JOANN STOOPS                      ADDRESS ON FILE
JOANN STUKES                      ADDRESS ON FILE
JOANN WELSH                       ADDRESS ON FILE
JOANNA CASIANO                    ADDRESS ON FILE
JOANNA CORNELIUS                  ADDRESS ON FILE
JOANNA EASTMAN                    ADDRESS ON FILE
JOANNA EPPELBAUM                  ADDRESS ON FILE
JOANNA ERICKSEN                   ADDRESS ON FILE
JOANNA GROSSO                     ADDRESS ON FILE
JOANNA HAWK                       ADDRESS ON FILE
JOANNA KRYSTYAN                   ADDRESS ON FILE
JOANNA LICK                       ADDRESS ON FILE
JOANNA LOPEZ                      ADDRESS ON FILE
JOANNA MARZANO                    ADDRESS ON FILE
JOANNA NOEL                       ADDRESS ON FILE
JOANNA OCHOA                      ADDRESS ON FILE
JOANNA PERRY                      ADDRESS ON FILE
JOANNA RESENDES                   ADDRESS ON FILE
JOANNA ROMERO                     ADDRESS ON FILE
JOANNA RUSH                       ADDRESS ON FILE
JOANNA SAATKAMP                   ADDRESS ON FILE
JOANNA SHYLOCK                    ADDRESS ON FILE
JOANNA TATE                       ADDRESS ON FILE
JOANNA TITCHENELL                 ADDRESS ON FILE
JOANNA VEILLEUX                   ADDRESS ON FILE
JOANNA WALLING                    ADDRESS ON FILE
JOANNA WHITTAKER                  ADDRESS ON FILE
JOANNE BLASER                     ADDRESS ON FILE
JOANNE BOYD                       ADDRESS ON FILE
JOANNE BUKAVICH                   ADDRESS ON FILE
JOANNE CELY                       ADDRESS ON FILE
JOANNE CHARBONEAU                 ADDRESS ON FILE
JOANNE HALVORSEN                  ADDRESS ON FILE
JOANNE JOHNSON                    ADDRESS ON FILE
JOANNE JOHNSON                    ADDRESS ON FILE
JOANNE KEELER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 960 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1185 of 2235

Claim Name                          Address Information
JOANNE MURRAY                       ADDRESS ON FILE
JOANNE PETRELLA                     ADDRESS ON FILE
JOANNE REYNOLDS                     ADDRESS ON FILE
JOANNE SHELBY                       ADDRESS ON FILE
JOANNE TARBOX                       ADDRESS ON FILE
JOANNE THROCKMORTON                 ADDRESS ON FILE
JOANNE TULLOSS                      ADDRESS ON FILE
JOAO PAULO AMADEI                   ADDRESS ON FILE
JOAONA VEIGA                        ADDRESS ON FILE
JOAQUIN MCDOWELL                    ADDRESS ON FILE
JOAVON LLOYD                        ADDRESS ON FILE
JOB JOHNSON                         ADDRESS ON FILE
JOB MARCELUS                        ADDRESS ON FILE
JOB PACAUD                          ADDRESS ON FILE
JOB SERVICE NORTH DAKOTA            PO BOX 5507 BISMARCK ND 58506-5507
JOB ST SAUVEUR                      ADDRESS ON FILE
JOBEDA KHATOON                      ADDRESS ON FILE
JOCAREY SMITH                       ADDRESS ON FILE
JOCELYN ANSTINE                     ADDRESS ON FILE
JOCELYN BASH                        ADDRESS ON FILE
JOCELYN BLAND                       ADDRESS ON FILE
JOCELYN CARABALLO                   ADDRESS ON FILE
JOCELYN CLARK                       ADDRESS ON FILE
JOCELYN CLINGER                     ADDRESS ON FILE
JOCELYN CUCCIARDO                   ADDRESS ON FILE
JOCELYN DAVIS                       ADDRESS ON FILE
JOCELYN DICKERSON                   ADDRESS ON FILE
JOCELYN DILLEY                      ADDRESS ON FILE
JOCELYN DONOR                       ADDRESS ON FILE
JOCELYN GIARRATANO                  ADDRESS ON FILE
JOCELYN GONZALEZ                    ADDRESS ON FILE
JOCELYN GUTIERREZ                   ADDRESS ON FILE
JOCELYN HALL                        ADDRESS ON FILE
JOCELYN HOLLOWAY                    ADDRESS ON FILE
JOCELYN HOUSTON                     ADDRESS ON FILE
JOCELYN LAW                         ADDRESS ON FILE
JOCELYN LITTLE                      ADDRESS ON FILE
JOCELYN LOPEZ                       ADDRESS ON FILE
JOCELYN LOPEZ                       ADDRESS ON FILE
JOCELYN MCGEE                       ADDRESS ON FILE
JOCELYN MCRAE                       ADDRESS ON FILE
JOCELYN N CLARK                     ADDRESS ON FILE
JOCELYN ONG                         ADDRESS ON FILE
JOCELYN RAMIREZ                     ADDRESS ON FILE
JOCELYN REIDNAUER                   ADDRESS ON FILE
JOCELYN RYMER                       ADDRESS ON FILE
JOCELYN SANTOS                      ADDRESS ON FILE
JOCELYN SCOTT                       ADDRESS ON FILE
JOCELYN SHIELDS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 961 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1186 of 2235

Claim Name                       Address Information
JOCELYN TOWER                    ADDRESS ON FILE
JOCELYN TURNER                   ADDRESS ON FILE
JOCELYN VEREEN                   ADDRESS ON FILE
JOCELYN VIL                      ADDRESS ON FILE
JOCELYN WHITNEY                  ADDRESS ON FILE
JOCELYNE CHOVAN                  ADDRESS ON FILE
JOCELYNE JEAN                    ADDRESS ON FILE
JOCELYNE NICHOLS                 ADDRESS ON FILE
JOCELYNN PEREIRA                 ADDRESS ON FILE
JOCLYN GALLIMORE                 ADDRESS ON FILE
JOCQUES JOHNSON                  ADDRESS ON FILE
JOCQUEZ HERD                     ADDRESS ON FILE
JODEE JOHNSON                    ADDRESS ON FILE
JODEE MCGOUGH                    ADDRESS ON FILE
JODI BIRD                        ADDRESS ON FILE
JODI GASKELL                     ADDRESS ON FILE
JODI HAUCK                       ADDRESS ON FILE
JODI HORWART                     ADDRESS ON FILE
JODI JOHNSON                     ADDRESS ON FILE
JODI KNEIP                       ADDRESS ON FILE
JODI MCKEON                      ADDRESS ON FILE
JODI MORRIS                      ADDRESS ON FILE
JODI MORSE                       ADDRESS ON FILE
JODI PRICE                       ADDRESS ON FILE
JODI RAMM                        ADDRESS ON FILE
JODI REYOME                      ADDRESS ON FILE
JODI ROMINES                     ADDRESS ON FILE
JODI SHARPE                      ADDRESS ON FILE
JODI SOMERS                      ADDRESS ON FILE
JODI SOOM                        ADDRESS ON FILE
JODI STEWART                     ADDRESS ON FILE
JODI SWITZER                     ADDRESS ON FILE
JODI SZYPERSKI                   ADDRESS ON FILE
JODI WENCEL                      ADDRESS ON FILE
JODI WIDENER                     ADDRESS ON FILE
JODI WISEMAN                     ADDRESS ON FILE
JODIE CUMMINGS                   ADDRESS ON FILE
JODIE FLORES                     ADDRESS ON FILE
JODIE ORTEGA                     ADDRESS ON FILE
JODIE SPILAK                     ADDRESS ON FILE
JODIE WEST                       ADDRESS ON FILE
JODRIQUEZ POE                    ADDRESS ON FILE
JODRYCK PONCE                    ADDRESS ON FILE
JODY BARRERA                     ADDRESS ON FILE
JODY BILLECK                     ADDRESS ON FILE
JODY CALVERT                     ADDRESS ON FILE
JODY GALVANEK                    ADDRESS ON FILE
JODY HAND                        ADDRESS ON FILE
JODY HILL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 962 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1187 of 2235

Claim Name                            Address Information
JODY MARTIN                           ADDRESS ON FILE
JODY MCSWAIN                          ADDRESS ON FILE
JODY MITCHELTREE                      ADDRESS ON FILE
JODY NEUMANN                          ADDRESS ON FILE
JODY NUCKOLS                          ADDRESS ON FILE
JODY PARROTT                          ADDRESS ON FILE
JODY POTTENGER                        ADDRESS ON FILE
JODY REED                             ADDRESS ON FILE
JODY ROLANDO                          ADDRESS ON FILE
JODY SAMMON                           ADDRESS ON FILE
JODY TAYLOR                           ADDRESS ON FILE
JODY TURNBULL                         ADDRESS ON FILE
JODY WALLS                            ADDRESS ON FILE
JODY WRIGHT                           ADDRESS ON FILE
JOE ALFREDS                           ADDRESS ON FILE
JOE ALVARADO                          ADDRESS ON FILE
JOE B BYRUM                           ADDRESS ON FILE
JOE BERTIN CARPET AND                 UPHOLSTERY CLEANERS 7495 CALIFORNIA AVENUE YOUNGSTOWN OH 44512
JOE BOYD                              ADDRESS ON FILE
JOE BRIGHT                            ADDRESS ON FILE
JOE BRIGHT                            ADDRESS ON FILE
JOE BURKS                             ADDRESS ON FILE
JOE BYRUM                             ADDRESS ON FILE
JOE COLEMAN JR                        ADDRESS ON FILE
JOE CORMIER                           ADDRESS ON FILE
JOE DAN CALDWELL                      ADDRESS ON FILE
JOE DELANEY                           ADDRESS ON FILE
JOE DUNBAR                            ADDRESS ON FILE
JOE ELLERS                            ADDRESS ON FILE
JOE FERRARO                           ADDRESS ON FILE
JOE FLEAR                             ADDRESS ON FILE
JOE HARRILCHAK                        ADDRESS ON FILE
JOE HAYDEN                            ADDRESS ON FILE
JOE HILLMAN PLUMBERS INC              2280 SW 70TH AVE SUITE 1 2 DAVIE FL 33317
JOE HORN                              ADDRESS ON FILE
JOE JACKSON                           ADDRESS ON FILE
JOE MARCUS                            ADDRESS ON FILE
JOE MCCONAHA                          ADDRESS ON FILE
JOE MONTGOMERY                        ADDRESS ON FILE
JOE MUSZYNSKI                         ADDRESS ON FILE
JOE REID                              ADDRESS ON FILE
JOE ROBINSON                          ADDRESS ON FILE
JOE ROPER                             ADDRESS ON FILE
JOE SALYER                            ADDRESS ON FILE
JOE SANTTI                            ADDRESS ON FILE
JOE SAUNDERS                          ADDRESS ON FILE
JOE SIMMONS                           ADDRESS ON FILE
JOE SITNIC                            ADDRESS ON FILE
JOE SMITH                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 963 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                     Page 1188 of 2235

Claim Name                         Address Information
JOE THOMAS                         ADDRESS ON FILE
JOE TUCKER                         ADDRESS ON FILE
JOE TURNER                         ADDRESS ON FILE
JOE WADE                           ADDRESS ON FILE
JOE WARREN AND SONS CO INC         50 KERRY PLACE NORWOOD MA 02062
JOE WATERSON                       ADDRESS ON FILE
JOE WINBUSH                        ADDRESS ON FILE
JOE WOOD                           ADDRESS ON FILE
JOEL ACKERMAN                      ADDRESS ON FILE
JOEL ACOSTA                        ADDRESS ON FILE
JOEL CALLAHAN                      ADDRESS ON FILE
JOEL CLABOUGH                      ADDRESS ON FILE
JOEL COHEN                         ADDRESS ON FILE
JOEL CUNILLERA                     ADDRESS ON FILE
JOEL ECHEVARRIA                    ADDRESS ON FILE
JOEL ELDER                         ADDRESS ON FILE
JOEL FLOWERS                       ADDRESS ON FILE
JOEL FRYE                          ADDRESS ON FILE
JOEL FULWIDER                      ADDRESS ON FILE
JOEL GIBSON                        ADDRESS ON FILE
JOEL GRECO                         ADDRESS ON FILE
JOEL GUEGEL                        ADDRESS ON FILE
JOEL GUTIERREZ                     ADDRESS ON FILE
JOEL HENLEY                        ADDRESS ON FILE
JOEL HOWARD                        ADDRESS ON FILE
JOEL HUTCHINSON                    ADDRESS ON FILE
JOEL KORZEP                        ADDRESS ON FILE
JOEL LANTZ                         ADDRESS ON FILE
JOEL LAWRENCE                      ADDRESS ON FILE
JOEL LYNCH                         ADDRESS ON FILE
JOEL MEADOR                        ADDRESS ON FILE
JOEL MITCHELL                      ADDRESS ON FILE
JOEL MORLIER                       ADDRESS ON FILE
JOEL MURILLO                       ADDRESS ON FILE
JOEL MURRAY                        ADDRESS ON FILE
JOEL PABON                         ADDRESS ON FILE
JOEL PEREZ                         ADDRESS ON FILE
JOEL PURNELL                       ADDRESS ON FILE
JOEL REED                          ADDRESS ON FILE
JOEL REYES                         ADDRESS ON FILE
JOEL REYNDERS                      ADDRESS ON FILE
JOEL RICO                          ADDRESS ON FILE
JOEL RODRIGUEZ                     ADDRESS ON FILE
JOEL RODRIGUEZ                     ADDRESS ON FILE
JOEL ROSA-MELENDEZ                 ADDRESS ON FILE
JOEL ROSARIO                       ADDRESS ON FILE
JOEL SCHIMPF                       ADDRESS ON FILE
JOEL SKELTON                       ADDRESS ON FILE
JOEL STAFFORD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 964 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1189 of 2235

Claim Name                            Address Information
JOEL STEWART                          ADDRESS ON FILE
JOEL TAPIA-SANCHEZ                    ADDRESS ON FILE
JOEL WILLIAMS                         ADDRESS ON FILE
JOEL WILLIS                           ADDRESS ON FILE
JOELEEN HICKOX                        ADDRESS ON FILE
JOELLA GRACE                          ADDRESS ON FILE
JOELLE ARCHER                         ADDRESS ON FILE
JOELLE BAUGHMAN                       ADDRESS ON FILE
JOELLE BUTLER                         ADDRESS ON FILE
JOELLE COCKRELL                       ADDRESS ON FILE
JOELLE HANNIGAN                       ADDRESS ON FILE
JOELLE HEAP                           ADDRESS ON FILE
JOELLE IHASZ                          ADDRESS ON FILE
JOELLE JACKSON                        ADDRESS ON FILE
JOELLE NIEVES                         ADDRESS ON FILE
JOELLEN GREINER                       ADDRESS ON FILE
JOELLEN REISH                         ADDRESS ON FILE
JOEMAR MCCANN                         ADDRESS ON FILE
JOENA HARRIS                          ADDRESS ON FILE
JOEQUARIUS WILLIAMS                   ADDRESS ON FILE
JOESEPH LOCKWOOD                      ADDRESS ON FILE
JOESEPH QUATTROPANI                   ADDRESS ON FILE
JOESETTE HUFFMAN                      ADDRESS ON FILE
JOESHAWNNA BRINSON                    ADDRESS ON FILE
JOESPH COMPARETTO                     546 FIFTH AVENUE, 15TH FLOOR NEW YORK NY 10036
JOESPH MASHIAH                        ADDRESS ON FILE
JOESPH MATHIS                         ADDRESS ON FILE
JOESPH NISSEL                         ADDRESS ON FILE
JOESPH NORRIS                         ADDRESS ON FILE
JOESPH SKAGGS                         ADDRESS ON FILE
JOESPH WOODYARD                       ADDRESS ON FILE
JOESSIE THACKER                       ADDRESS ON FILE
JOEVAUN BROWN                         ADDRESS ON FILE
JOEVON HOLMAN                         ADDRESS ON FILE
JOEWARZER CHRISTOPHER                 ADDRESS ON FILE
JOEY DAVIS                            ADDRESS ON FILE
JOEY GRUNDON                          ADDRESS ON FILE
JOEY HAWKINS                          ADDRESS ON FILE
JOEY KIRBY                            ADDRESS ON FILE
JOEY MANNS                            ADDRESS ON FILE
JOEY PAGE                             ADDRESS ON FILE
JOEY PAUGH                            ADDRESS ON FILE
JOEY PENA                             ADDRESS ON FILE
JOEY ROSARIO                          ADDRESS ON FILE
JOEY ROSS                             ADDRESS ON FILE
JOEY SILBERSTEIN                      ADDRESS ON FILE
JOEZON GRIFFIN                        ADDRESS ON FILE
JOHAN GARAY                           ADDRESS ON FILE
JOHAN MONZALVO                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 965 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 1190 of 2235

Claim Name                          Address Information
JOHAN SAAVEDRA                      ADDRESS ON FILE
JOHANA HERRERA                      ADDRESS ON FILE
JOHANA MITCHELL                     ADDRESS ON FILE
JOHANA MORALES                      ADDRESS ON FILE
JOHANA VALDEZ-PEREZ                 ADDRESS ON FILE
JOHANAH HOWARD                      ADDRESS ON FILE
JOHANAN SHIELDS                     ADDRESS ON FILE
JOHANNA BELMAR                      ADDRESS ON FILE
JOHANNA BOSCH-DIAZ                  ADDRESS ON FILE
JOHANNA CASTILLO                    ADDRESS ON FILE
JOHANNA MANTEL                      ADDRESS ON FILE
JOHANNA NASHI                       ADDRESS ON FILE
JOHANNA NESTOR                      ADDRESS ON FILE
JOHANNA SNIDER                      ADDRESS ON FILE
JOHANNA VEGA                        ADDRESS ON FILE
JOHANNY PAULINO-TERRERO             ADDRESS ON FILE
JOHANSEN CRUZ                       ADDRESS ON FILE
JOHARIS MINAYA                      ADDRESS ON FILE
JOHATHAN DUNSON                     ADDRESS ON FILE
JOHILLMAN ENTERPRIZES INC           2105 VERBENA ST NEW ORLEANS LA 70122
JOHN A BELL                         ADDRESS ON FILE
JOHN A DUNN                         ADDRESS ON FILE
JOHN A PRYOR                        ADDRESS ON FILE
JOHN ABRAMOWICZ                     ADDRESS ON FILE
JOHN ACORD                          ADDRESS ON FILE
JOHN AGEE                           ADDRESS ON FILE
JOHN AHERN                          ADDRESS ON FILE
JOHN ALDRICH                        ADDRESS ON FILE
JOHN ALLEN                          ADDRESS ON FILE
JOHN ALLRED                         ADDRESS ON FILE
JOHN ANGLIN                         ADDRESS ON FILE
JOHN ARNOLD                         ADDRESS ON FILE
JOHN ASHE                           ADDRESS ON FILE
JOHN AUSTIN                         ADDRESS ON FILE
JOHN AVERILS                        ADDRESS ON FILE
JOHN BAGGETT                        ADDRESS ON FILE
JOHN BALCH                          ADDRESS ON FILE
JOHN BANKS                          ADDRESS ON FILE
JOHN BARKER                         ADDRESS ON FILE
JOHN BARLOW                         ADDRESS ON FILE
JOHN BARRELLA                       ADDRESS ON FILE
JOHN BARRETT                        ADDRESS ON FILE
JOHN BARRY                          ADDRESS ON FILE
JOHN BAUER                          ADDRESS ON FILE
JOHN BAZEMORE                       ADDRESS ON FILE
JOHN BEATSON                        ADDRESS ON FILE
JOHN BEAVERS                        ADDRESS ON FILE
JOHN BECKMAN                        ADDRESS ON FILE
JOHN BELAIR                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 966 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                         Page 1191 of 2235

Claim Name                         Address Information
JOHN BELL                          ADDRESS ON FILE
JOHN BELTREZ                       ADDRESS ON FILE
JOHN BENJAMIN                      ADDRESS ON FILE
JOHN BENNETT                       ADDRESS ON FILE
JOHN BENTON                        ADDRESS ON FILE
JOHN BERISH                        ADDRESS ON FILE
JOHN BIERI                         ADDRESS ON FILE
JOHN BIRO                          ADDRESS ON FILE
JOHN BIRT                          ADDRESS ON FILE
JOHN BISCHOFF                      ADDRESS ON FILE
JOHN BLACK                         ADDRESS ON FILE
JOHN BLACK JR                      ADDRESS ON FILE
JOHN BLACKMON                      ADDRESS ON FILE
JOHN BLEDSOE                       ADDRESS ON FILE
JOHN BLEDSOE                       ADDRESS ON FILE
JOHN BLITCH PLUMBING COMPANY INC   118 W 58TH STREET SAVANNAH GA 31405
JOHN BOND                          ADDRESS ON FILE
JOHN BORASKI                       ADDRESS ON FILE
JOHN BOWEN                         ADDRESS ON FILE
JOHN BOWEN                         ADDRESS ON FILE
JOHN BOWEN                         ADDRESS ON FILE
JOHN BOYD                          ADDRESS ON FILE
JOHN BRADDY                        ADDRESS ON FILE
JOHN BREEDEN                       ADDRESS ON FILE
JOHN BREZOVEC                      ADDRESS ON FILE
JOHN BRIMMER                       ADDRESS ON FILE
JOHN BRISCO                        ADDRESS ON FILE
JOHN BROWN                         ADDRESS ON FILE
JOHN BROWN                         ADDRESS ON FILE
JOHN BROWN                         ADDRESS ON FILE
JOHN BROWN                         ADDRESS ON FILE
JOHN BUMGARDNER                    ADDRESS ON FILE
JOHN BUNN                          ADDRESS ON FILE
JOHN BURKHEAD                      ADDRESS ON FILE
JOHN BUTVIN                        ADDRESS ON FILE
JOHN BUYES                         ADDRESS ON FILE
JOHN C WOZNY                       ADDRESS ON FILE
JOHN CALABRESE                     ADDRESS ON FILE
JOHN CALDWELL                      ADDRESS ON FILE
JOHN CALDWELL                      ADDRESS ON FILE
JOHN CALDWELL III                  ADDRESS ON FILE
JOHN CAMERON                       ADDRESS ON FILE
JOHN CAPEHART                      ADDRESS ON FILE
JOHN CARAVELLA                     ADDRESS ON FILE
JOHN CAREY                         ADDRESS ON FILE
JOHN CARL                          ADDRESS ON FILE
JOHN CARLSON                       ADDRESS ON FILE
JOHN CARTER                        ADDRESS ON FILE
JOHN CARTER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 967 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1192 of 2235

Claim Name                            Address Information
JOHN CARVILL                          ADDRESS ON FILE
JOHN CASEY                            ADDRESS ON FILE
JOHN CASTILLO CORDERO                 ADDRESS ON FILE
JOHN CATOLIATO                        ADDRESS ON FILE
JOHN CHEEK                            ADDRESS ON FILE
JOHN CHEUNG                           ADDRESS ON FILE
JOHN CHULIK                           ADDRESS ON FILE
JOHN CISNEROS                         ADDRESS ON FILE
JOHN CLARK                            ADDRESS ON FILE
JOHN CLARK                            ADDRESS ON FILE
JOHN CLARK                            ADDRESS ON FILE
JOHN CLARK                            ADDRESS ON FILE
JOHN COATS                            ADDRESS ON FILE
JOHN COBURN                           ADDRESS ON FILE
JOHN COLLINS                          ADDRESS ON FILE
JOHN CONNELL                          ADDRESS ON FILE
JOHN CORALLO                          ADDRESS ON FILE
JOHN CORDELL                          ADDRESS ON FILE
JOHN CORLEY                           ADDRESS ON FILE
JOHN COTTO                            ADDRESS ON FILE
JOHN COUSIN                           ADDRESS ON FILE
JOHN COX                              ADDRESS ON FILE
JOHN CRANDALL                         ADDRESS ON FILE
JOHN CRAVEN                           ADDRESS ON FILE
JOHN CREIGHTON                        ADDRESS ON FILE
JOHN CRESTWELL                        ADDRESS ON FILE
JOHN CROPPER                          ADDRESS ON FILE
JOHN CROWE                            ADDRESS ON FILE
JOHN CRULL                            ADDRESS ON FILE
JOHN CRUZ                             ADDRESS ON FILE
JOHN CUKALE                           ADDRESS ON FILE
JOHN CUPO                             ADDRESS ON FILE
JOHN CURTIS                           ADDRESS ON FILE
JOHN CURVIN                           ADDRESS ON FILE
JOHN DAIGLE                           ADDRESS ON FILE
JOHN DANA                             ADDRESS ON FILE
JOHN DANIELS                          ADDRESS ON FILE
JOHN DANILLA                          ADDRESS ON FILE
JOHN DAPCICH                          ADDRESS ON FILE
JOHN DAVID SHEALY                     ADDRESS ON FILE
JOHN DAVIS                            ADDRESS ON FILE
JOHN DAVIS                            ADDRESS ON FILE
JOHN DAVIS                            ADDRESS ON FILE
JOHN DAVIS                            ADDRESS ON FILE
JOHN DAVIS ELECTRICAL SERVICES INC    8135 COXS DRIVE SUITE 207 PORTAGE MI 49002
JOHN DAWSON                           ADDRESS ON FILE
JOHN DE PENA                          ADDRESS ON FILE
JOHN DEAMER                           ADDRESS ON FILE
JOHN DEBACA                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 968 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1193 of 2235

Claim Name                          Address Information
JOHN DEEDS                          ADDRESS ON FILE
JOHN DELGIUDICE                     ADDRESS ON FILE
JOHN DELLINGER                      ADDRESS ON FILE
JOHN DEMETRO                        ADDRESS ON FILE
JOHN DENT                           ADDRESS ON FILE
JOHN DENTON                         ADDRESS ON FILE
JOHN DESHOTELS                      ADDRESS ON FILE
JOHN DICIESARE                      ADDRESS ON FILE
JOHN DICKEY                         ADDRESS ON FILE
JOHN DICKSON                        ADDRESS ON FILE
JOHN DILGEN                         ADDRESS ON FILE
JOHN DILORENZO                      ADDRESS ON FILE
JOHN DIRUSCIO                       ADDRESS ON FILE
JOHN DIX                            ADDRESS ON FILE
JOHN DOBRUNICK                      ADDRESS ON FILE
JOHN DONALDSON                      ADDRESS ON FILE
JOHN DONNADIO                       ADDRESS ON FILE
JOHN DONOVAN                        ADDRESS ON FILE
JOHN DOONEY                         ADDRESS ON FILE
JOHN DORER                          ADDRESS ON FILE
JOHN DOZIER                         ADDRESS ON FILE
JOHN DRISCOLL                       ADDRESS ON FILE
JOHN DUDA                           ADDRESS ON FILE
JOHN DULA                           ADDRESS ON FILE
JOHN DUMOULIN                       ADDRESS ON FILE
JOHN DUNN                           ADDRESS ON FILE
JOHN DUTHILL                        ADDRESS ON FILE
JOHN DUTY                           ADDRESS ON FILE
JOHN E D MCGOLDRICK                 ADDRESS ON FILE
JOHN ECKENSBERGER                   ADDRESS ON FILE
JOHN ECKHARDT                       ADDRESS ON FILE
JOHN EDMONDS                        ADDRESS ON FILE
JOHN EDWARDS                        ADDRESS ON FILE
JOHN EGGLESTON                      ADDRESS ON FILE
JOHN ELKINTON                       ADDRESS ON FILE
JOHN ELLIOTT                        ADDRESS ON FILE
JOHN ELLISON                        ADDRESS ON FILE
JOHN ELLSON                         ADDRESS ON FILE
JOHN EMHUFF                         ADDRESS ON FILE
JOHN ENSOR                          ADDRESS ON FILE
JOHN ERVIN                          ADDRESS ON FILE
JOHN ESLICK                         ADDRESS ON FILE
JOHN EVANIK                         ADDRESS ON FILE
JOHN FAULKNER                       ADDRESS ON FILE
JOHN FAWLEY                         ADDRESS ON FILE
JOHN FEAGANES                       ADDRESS ON FILE
JOHN FEAGANES                       ADDRESS ON FILE
JOHN FEEHAN                         ADDRESS ON FILE
JOHN FEKETY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 969 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1194 of 2235

Claim Name                       Address Information
JOHN FERRELL                     ADDRESS ON FILE
JOHN FINDLAY                     ADDRESS ON FILE
JOHN FLANAGAN                    ADDRESS ON FILE
JOHN FLETEMEYER                  ADDRESS ON FILE
JOHN FORSYTHE                    ADDRESS ON FILE
JOHN FRANKS                      ADDRESS ON FILE
JOHN FUENTES                     ADDRESS ON FILE
JOHN GAGE                        ADDRESS ON FILE
JOHN GALLAGHER                   ADDRESS ON FILE
JOHN GARRETT                     ADDRESS ON FILE
JOHN GARVIN                      ADDRESS ON FILE
JOHN GASKIN                      ADDRESS ON FILE
JOHN GAWRON                      ADDRESS ON FILE
JOHN GIEGLER                     ADDRESS ON FILE
JOHN GILES                       ADDRESS ON FILE
JOHN GLASS                       ADDRESS ON FILE
JOHN GLASS                       ADDRESS ON FILE
JOHN GLEESON                     ADDRESS ON FILE
JOHN GLUCKSMAN                   ADDRESS ON FILE
JOHN GOINGS                      ADDRESS ON FILE
JOHN GOODIER                     ADDRESS ON FILE
JOHN GOODROE                     ADDRESS ON FILE
JOHN GOODSON                     ADDRESS ON FILE
JOHN GOODWIN                     ADDRESS ON FILE
JOHN GOUDIN                      ADDRESS ON FILE
JOHN GRAY                        ADDRESS ON FILE
JOHN GRAY                        ADDRESS ON FILE
JOHN GREGORY                     ADDRESS ON FILE
JOHN GREGORY                     ADDRESS ON FILE
JOHN GUERRA                      ADDRESS ON FILE
JOHN GUSCATT                     ADDRESS ON FILE
JOHN GUTIERREZ                   ADDRESS ON FILE
JOHN GUY SMITH                   ADDRESS ON FILE
JOHN HALTER                      ADDRESS ON FILE
JOHN HAMMOND                     ADDRESS ON FILE
JOHN HAND                        ADDRESS ON FILE
JOHN HANSON                      ADDRESS ON FILE
JOHN HARDAWAY                    ADDRESS ON FILE
JOHN HARDY                       ADDRESS ON FILE
JOHN HARGIS                      ADDRESS ON FILE
JOHN HARPER                      ADDRESS ON FILE
JOHN HARRELL                     ADDRESS ON FILE
JOHN HARRIS                      ADDRESS ON FILE
JOHN HARVEY                      ADDRESS ON FILE
JOHN HAYTER                      ADDRESS ON FILE
JOHN HECKATHORNE                 ADDRESS ON FILE
JOHN HEINEMANN                   ADDRESS ON FILE
JOHN HENDERSON                   ADDRESS ON FILE
JOHN HENRY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 970 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1195 of 2235

Claim Name                              Address Information
JOHN HENRY                             ADDRESS ON FILE
JOHN HENSON                            ADDRESS ON FILE
JOHN HERMANN                           ADDRESS ON FILE
JOHN HERSEY                            ADDRESS ON FILE
JOHN HICKS                             ADDRESS ON FILE
JOHN HILL                              ADDRESS ON FILE
JOHN HILL                              ADDRESS ON FILE
JOHN HILLEGASS                         ADDRESS ON FILE
JOHN HILTON                            ADDRESS ON FILE
JOHN HIPPS                             ADDRESS ON FILE
JOHN HITCHCOCK                         ADDRESS ON FILE
JOHN HODOROWICZ                        ADDRESS ON FILE
JOHN HOLLAMAN                          ADDRESS ON FILE
JOHN HOLLISON                          ADDRESS ON FILE
JOHN HOMAN                             ADDRESS ON FILE
JOHN HOOCK                             ADDRESS ON FILE
JOHN HORST                             ADDRESS ON FILE
JOHN HOWARD                            ADDRESS ON FILE
JOHN HURKETT                           ADDRESS ON FILE
JOHN ILARIA                            ADDRESS ON FILE
JOHN INAMA                             ADDRESS ON FILE
JOHN IRELAND                           ADDRESS ON FILE
JOHN IRVIN                             ADDRESS ON FILE
JOHN IRVIN                             ADDRESS ON FILE
JOHN IRWIN                             ADDRESS ON FILE
JOHN ISIDORO                           ADDRESS ON FILE
JOHN IVEY                              ADDRESS ON FILE
JOHN J BRENNAN CONSTRUCTION COMPANY INC P O BOX 788 70 PLATT ROAD SHELTON CT 06484
JOHN JARRETT                           ADDRESS ON FILE
JOHN JENKINS                           ADDRESS ON FILE
JOHN JIMENEZ                           ADDRESS ON FILE
JOHN JOHNSON                           ADDRESS ON FILE
JOHN JOHNSON                           ADDRESS ON FILE
JOHN JOHNSON                           ADDRESS ON FILE
JOHN JOHNSON SUPERIOR MAINTENANCE      PO BOX 7524 WESLEY CHAPEL FL 33545
JOHN JONES                             ADDRESS ON FILE
JOHN JONES                             ADDRESS ON FILE
JOHN JOYNER                            ADDRESS ON FILE
JOHN KELLER                            ADDRESS ON FILE
JOHN KING                              ADDRESS ON FILE
JOHN KING                              ADDRESS ON FILE
JOHN KING                              ADDRESS ON FILE
JOHN KINSELLA                          ADDRESS ON FILE
JOHN KIRBY                             ADDRESS ON FILE
JOHN KOVAL                             ADDRESS ON FILE
JOHN KOZLOSKI                          ADDRESS ON FILE
JOHN KRETA                             ADDRESS ON FILE
JOHN KROK                              ADDRESS ON FILE
JOHN KRONSBERG                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 971 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1196 of 2235

Claim Name                           Address Information
JOHN L JACKSON                       ADDRESS ON FILE
JOHN LARKIN                          ADDRESS ON FILE
JOHN LARSON                          ADDRESS ON FILE
JOHN LARSON                          ADDRESS ON FILE
JOHN LATONA                          ADDRESS ON FILE
JOHN LAVALLEE                        ADDRESS ON FILE
JOHN LAWRENCE                        ADDRESS ON FILE
JOHN LEBREUX                         ADDRESS ON FILE
JOHN LECHNER                         ADDRESS ON FILE
JOHN LEE WINDOW CLEANING             910 SUMMER HILL COURT FRIENDSVILLE TN 37737
JOHN LEGG                            ADDRESS ON FILE
JOHN LENNON                          ADDRESS ON FILE
JOHN LEONARD                         ADDRESS ON FILE
JOHN LEONARD                         ADDRESS ON FILE
JOHN LEVERETTE                       ADDRESS ON FILE
JOHN LEVY                            ADDRESS ON FILE
JOHN LEWIS                           ADDRESS ON FILE
JOHN LING                            ADDRESS ON FILE
JOHN LISOSKI                         ADDRESS ON FILE
JOHN LITZENBURGER                    ADDRESS ON FILE
JOHN LIZOTTE                         ADDRESS ON FILE
JOHN LLOYD                           ADDRESS ON FILE
JOHN LOCKE                           ADDRESS ON FILE
JOHN LOPEZ                           ADDRESS ON FILE
JOHN LOSOYA                          ADDRESS ON FILE
JOHN LOVELL                          ADDRESS ON FILE
JOHN LOZOWSKY                        ADDRESS ON FILE
JOHN LS PLUMBING INC                 1600 GAUSE BLVD WEST SLIDELL LA 70460
JOHN LYNN                            ADDRESS ON FILE
JOHN LYONS                           ADDRESS ON FILE
JOHN M OWENS UPHOLSTERY              1000 WARREN ST CLINTON NC 28328
JOHN M WEATHERS                      ADDRESS ON FILE
JOHN MACADAM                         ADDRESS ON FILE
JOHN MADDEN                          ADDRESS ON FILE
JOHN MADISON                         ADDRESS ON FILE
JOHN MADISON                         ADDRESS ON FILE
JOHN MAHONEY                         ADDRESS ON FILE
JOHN MAIETTA                         ADDRESS ON FILE
JOHN MALCOM                          ADDRESS ON FILE
JOHN MANGUM                          ADDRESS ON FILE
JOHN MANNING                         ADDRESS ON FILE
JOHN MANZIONE                        ADDRESS ON FILE
JOHN MARSCHKE                        ADDRESS ON FILE
JOHN MASSEY                          ADDRESS ON FILE
JOHN MASTRANGELO                     ADDRESS ON FILE
JOHN MATHIS                          ADDRESS ON FILE
JOHN MAURER                          ADDRESS ON FILE
JOHN MCABOY                          ADDRESS ON FILE
JOHN MCCARRELL                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 972 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 1197 of 2235

Claim Name                      Address Information
JOHN MCCLAIN                    ADDRESS ON FILE
JOHN MCCRAY                     ADDRESS ON FILE
JOHN MCDANIEL                   ADDRESS ON FILE
JOHN MCFARLAND                  ADDRESS ON FILE
JOHN MCGATHA                    ADDRESS ON FILE
JOHN MCGOWAN                    ADDRESS ON FILE
JOHN MCINERNEY                  ADDRESS ON FILE
JOHN MCKNIGHT                   ADDRESS ON FILE
JOHN MCLEAN                     ADDRESS ON FILE
JOHN MCLELLEN                   ADDRESS ON FILE
JOHN MCNAIR                     ADDRESS ON FILE
JOHN MCNAMARA                   ADDRESS ON FILE
JOHN MCPHATTER                  ADDRESS ON FILE
JOHN MCPHAUL                    ADDRESS ON FILE
JOHN MEARSE                     ADDRESS ON FILE
JOHN MENDER                     ADDRESS ON FILE
JOHN MEYERS                     ADDRESS ON FILE
JOHN MIDDEL                     ADDRESS ON FILE
JOHN MILLER                     ADDRESS ON FILE
JOHN MILLER                     ADDRESS ON FILE
JOHN MILLER                     ADDRESS ON FILE
JOHN MINCEY                     ADDRESS ON FILE
JOHN MITCHELL                   ADDRESS ON FILE
JOHN MOBBLEY                    ADDRESS ON FILE
JOHN MOORE                      ADDRESS ON FILE
JOHN MORGAN                     ADDRESS ON FILE
JOHN MORONG                     ADDRESS ON FILE
JOHN MURRY                      ADDRESS ON FILE
JOHN NAIDE                      ADDRESS ON FILE
JOHN NALL                       ADDRESS ON FILE
JOHN NESBITT JR                 ADDRESS ON FILE
JOHN NEWTON                     ADDRESS ON FILE
JOHN NIZET                      ADDRESS ON FILE
JOHN NOBLE                      ADDRESS ON FILE
JOHN NORRIS                     ADDRESS ON FILE
JOHN NOSEWORTHY                 ADDRESS ON FILE
JOHN NOSWORTHY                  ADDRESS ON FILE
JOHN NUSBAUM                    ADDRESS ON FILE
JOHN OGWYNN                     ADDRESS ON FILE
JOHN OHARA                      ADDRESS ON FILE
JOHN OHARA                      ADDRESS ON FILE
JOHN OKEEFE                     ADDRESS ON FILE
JOHN OLSZEWSKI                  ADDRESS ON FILE
JOHN OLUOCH                     ADDRESS ON FILE
JOHN ONEIL                      ADDRESS ON FILE
JOHN ONEILL                     ADDRESS ON FILE
JOHN ORSINGER                   ADDRESS ON FILE
JOHN OWENS                      ADDRESS ON FILE
JOHN OWENS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 973 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                      Page 1198 of 2235

Claim Name                         Address Information
JOHN P OSULLIVAN DIST INC          4047 MARKET PLACE FLINT MI 48507
JOHN PADILLA                       ADDRESS ON FILE
JOHN PAILMA                        ADDRESS ON FILE
JOHN PAINE                         ADDRESS ON FILE
JOHN PARISIO                       ADDRESS ON FILE
JOHN PARKER                        ADDRESS ON FILE
JOHN PAYNE                         ADDRESS ON FILE
JOHN PECK                          ADDRESS ON FILE
JOHN PEGRAM                        ADDRESS ON FILE
JOHN PELOSO                        ADDRESS ON FILE
JOHN PERKINS                       ADDRESS ON FILE
JOHN PERRYMAN                      ADDRESS ON FILE
JOHN PETERS                        ADDRESS ON FILE
JOHN PETRO                         ADDRESS ON FILE
JOHN PHALAKSA                      ADDRESS ON FILE
JOHN PHILLIPS JR                   ADDRESS ON FILE
JOHN PICKERING                     ADDRESS ON FILE
JOHN PINTKOWSKI                    ADDRESS ON FILE
JOHN PIPER                         ADDRESS ON FILE
JOHN POE                           ADDRESS ON FILE
JOHN POHLSCHNEIDER                 ADDRESS ON FILE
JOHN PORTER                        ADDRESS ON FILE
JOHN PORTER                        ADDRESS ON FILE
JOHN POWELL                        ADDRESS ON FILE
JOHN PRINCE                        ADDRESS ON FILE
JOHN PROKAWSKI                     ADDRESS ON FILE
JOHN PRYOR                         ADDRESS ON FILE
JOHN PRYOR                         ADDRESS ON FILE
JOHN R STEPHENS                    ADDRESS ON FILE
JOHN RAMMACHER                     ADDRESS ON FILE
JOHN RANDOLPH                      ADDRESS ON FILE
JOHN RANSDORF                      ADDRESS ON FILE
JOHN RAY                           ADDRESS ON FILE
JOHN REALE                         ADDRESS ON FILE
JOHN RECICAR                       ADDRESS ON FILE
JOHN REED                          ADDRESS ON FILE
JOHN REIFF                         ADDRESS ON FILE
JOHN RESTREPO                      ADDRESS ON FILE
JOHN RICE                          ADDRESS ON FILE
JOHN RICHARD                       ADDRESS ON FILE
JOHN RICHARDSON                    ADDRESS ON FILE
JOHN RIFFLE                        ADDRESS ON FILE
JOHN RITTMANN                      ADDRESS ON FILE
JOHN RIVERS                        ADDRESS ON FILE
JOHN ROBERSON                      ADDRESS ON FILE
JOHN ROBERTS                       ADDRESS ON FILE
JOHN ROBERTSON                     ADDRESS ON FILE
JOHN ROBERTSON                     ADDRESS ON FILE
JOHN ROBINSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 974 OF 2008
                                          RUBY TUESDAY
                 Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 1199 of 2235

Claim Name                      Address Information
JOHN ROBINSON                   ADDRESS ON FILE
JOHN ROBINSON                   ADDRESS ON FILE
JOHN RODGERS                    ADDRESS ON FILE
JOHN RODRIGUEZ                  ADDRESS ON FILE
JOHN ROLLAND                    ADDRESS ON FILE
JOHN ROMANO                     ADDRESS ON FILE
JOHN ROMERO                     ADDRESS ON FILE
JOHN ROSARIO                    ADDRESS ON FILE
JOHN ROUSE                      ADDRESS ON FILE
JOHN RUTLEDGE                   ADDRESS ON FILE
JOHN RUYLE                      ADDRESS ON FILE
JOHN SABO                       ADDRESS ON FILE
JOHN SALTZ                      ADDRESS ON FILE
JOHN SANBORN                    ADDRESS ON FILE
JOHN SANDERS                    ADDRESS ON FILE
JOHN SANTIAGO                   ADDRESS ON FILE
JOHN SARGENT                    ADDRESS ON FILE
JOHN SAUNDERS                   ADDRESS ON FILE
JOHN SAVAGE                     ADDRESS ON FILE
JOHN SAWULA                     ADDRESS ON FILE
JOHN SCAVILLA                   ADDRESS ON FILE
JOHN SCHNEIDER                  ADDRESS ON FILE
JOHN SCHUCH                     ADDRESS ON FILE
JOHN SCHUTZUIS                  ADDRESS ON FILE
JOHN SCOTT                      ADDRESS ON FILE
JOHN SCOTT                      ADDRESS ON FILE
JOHN SERIO JR                   ADDRESS ON FILE
JOHN SEVIER                     ADDRESS ON FILE
JOHN SHAPPEE                    ADDRESS ON FILE
JOHN SHARP                      ADDRESS ON FILE
JOHN SHEFFIELD                  ADDRESS ON FILE
JOHN SHIELDS                    ADDRESS ON FILE
JOHN SHIVERS                    ADDRESS ON FILE
JOHN SHORTT                     ADDRESS ON FILE
JOHN SILVA                      ADDRESS ON FILE
JOHN SIMONEAU                   ADDRESS ON FILE
JOHN SIMPSON                    ADDRESS ON FILE
JOHN SIMS                       ADDRESS ON FILE
JOHN SINGLETON                  ADDRESS ON FILE
JOHN SLOAN                      ADDRESS ON FILE
JOHN SMARR                      ADDRESS ON FILE
JOHN SMITH                      ADDRESS ON FILE
JOHN SMITH                      ADDRESS ON FILE
JOHN SMITH                      ADDRESS ON FILE
JOHN SMITH                      ADDRESS ON FILE
JOHN SMITH                      ADDRESS ON FILE
JOHN SNYDER                     ADDRESS ON FILE
JOHN SOHNGEN                    ADDRESS ON FILE
JOHN SORENSEN                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 975 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1200 of 2235

Claim Name                         Address Information
JOHN SOUSA                         ADDRESS ON FILE
JOHN SPEAKS                        ADDRESS ON FILE
JOHN SPENCER                       ADDRESS ON FILE
JOHN SPRINGS                       ADDRESS ON FILE
JOHN SRNKA                         ADDRESS ON FILE
JOHN STANCIK                       ADDRESS ON FILE
JOHN STAUBITZ                      ADDRESS ON FILE
JOHN STAUDT                        ADDRESS ON FILE
JOHN STEEN                         ADDRESS ON FILE
JOHN STEPHENS                      ADDRESS ON FILE
JOHN STEVENS                       ADDRESS ON FILE
JOHN STILLWELL                     ADDRESS ON FILE
JOHN STONE                         ADDRESS ON FILE
JOHN STOUGHTON                     ADDRESS ON FILE
JOHN STRITZINGER                   ADDRESS ON FILE
JOHN STYCOS                        ADDRESS ON FILE
JOHN SUMPTER                       ADDRESS ON FILE
JOHN SVEUM                         ADDRESS ON FILE
JOHN SWANSON                       ADDRESS ON FILE
JOHN SWEENEY                       ADDRESS ON FILE
JOHN TARRANI                       ADDRESS ON FILE
JOHN TASSI                         ADDRESS ON FILE
JOHN TAYLOR                        ADDRESS ON FILE
JOHN TAYLOR                        ADDRESS ON FILE
JOHN TAYLOR                        ADDRESS ON FILE
JOHN TAYLOR BELL                   ADDRESS ON FILE
JOHN THACKER                       ADDRESS ON FILE
JOHN THARP                         ADDRESS ON FILE
JOHN THELUSMA                      ADDRESS ON FILE
JOHN THIBODEAU                     ADDRESS ON FILE
JOHN THOMAS                        ADDRESS ON FILE
JOHN THOMAS                        ADDRESS ON FILE
JOHN THOMAS                        ADDRESS ON FILE
JOHN THOMAS                        ADDRESS ON FILE
JOHN THOMAS                        ADDRESS ON FILE
JOHN THOMAS                        ADDRESS ON FILE
JOHN THOMPSON                      ADDRESS ON FILE
JOHN TIMMERMANN                    ADDRESS ON FILE
JOHN TINSLEY                       ADDRESS ON FILE
JOHN TIPLER                        ADDRESS ON FILE
JOHN TOMKIEWICZ                    ADDRESS ON FILE
JOHN TRAMMELL                      ADDRESS ON FILE
JOHN TRAVIS TOMLIN                 ADDRESS ON FILE
JOHN TUCKER                        ADDRESS ON FILE
JOHN UGARO                         ADDRESS ON FILE
JOHN VAN DUINEN                    ADDRESS ON FILE
JOHN VAZQUEZ-DIEGO                 ADDRESS ON FILE
JOHN VELEZ                         ADDRESS ON FILE
JOHN VERRA                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 976 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1201 of 2235

Claim Name                            Address Information
JOHN VERTZ                            ADDRESS ON FILE
JOHN VICKERS                          ADDRESS ON FILE
JOHN W HANCOCK                        ADDRESS ON FILE
JOHN WAITE                            ADDRESS ON FILE
JOHN WALLING                          ADDRESS ON FILE
JOHN WANDELL                          ADDRESS ON FILE
JOHN WARLICK                          ADDRESS ON FILE
JOHN WARREN                           ADDRESS ON FILE
JOHN WASHINGTON                       ADDRESS ON FILE
JOHN WEEKS                            ADDRESS ON FILE
JOHN WEEKS                            ADDRESS ON FILE
JOHN WELCH                            ADDRESS ON FILE
JOHN WELCH                            ADDRESS ON FILE
JOHN WELKER                           ADDRESS ON FILE
JOHN WELLBAUM                         ADDRESS ON FILE
JOHN WELLS                            ADDRESS ON FILE
JOHN WERNER                           ADDRESS ON FILE
JOHN WHEELER                          ADDRESS ON FILE
JOHN WILLIAMS                         ADDRESS ON FILE
JOHN WILLIAMS                         ADDRESS ON FILE
JOHN WILLIS                           ADDRESS ON FILE
JOHN WILLS                            ADDRESS ON FILE
JOHN WILSON                           ADDRESS ON FILE
JOHN WILSON                           ADDRESS ON FILE
JOHN WILSON                           ADDRESS ON FILE
JOHN WINCHESTER                       ADDRESS ON FILE
JOHN WINDHAM                          ADDRESS ON FILE
JOHN WINSLOW                          ADDRESS ON FILE
JOHN WISDOM                           ADDRESS ON FILE
JOHN WITTE                            ADDRESS ON FILE
JOHN WOLBRECHT                        ADDRESS ON FILE
JOHN WOODS                            ADDRESS ON FILE
JOHN WOODY JR                         ADDRESS ON FILE
JOHN WRIGHT                           ADDRESS ON FILE
JOHN XENAKIS                          ADDRESS ON FILE
JOHN YATES                            ADDRESS ON FILE
JOHN YOUNG                            ADDRESS ON FILE
JOHN ZAMARELLI                        ADDRESS ON FILE
JOHN ZEIGHLER                         ADDRESS ON FILE
JOHN ZINNO                            ADDRESS ON FILE
JOHN ZOLLINHOFER                      ADDRESS ON FILE
JOHN-ALLEN PITT                       ADDRESS ON FILE
JOHN-CALEB VACHERESSE                 ADDRESS ON FILE
JOHN-KIRBY BEHUNIN                    ADDRESS ON FILE
JOHN-MICHAEL WARNER                   ADDRESS ON FILE
JOHN-PAUL CONNERS                     ADDRESS ON FILE
JOHN-PIERRE MAELI                     ADDRESS ON FILE
JOHNA BOROSH                          ADDRESS ON FILE
JOHNAE BENNETT                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 977 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1202 of 2235

Claim Name                           Address Information
JOHNARD REASE                        ADDRESS ON FILE
JOHNAS JOHNSON                       ADDRESS ON FILE
JOHNASHA ROBINSON                    ADDRESS ON FILE
JOHNASIA ANDERSON                    ADDRESS ON FILE
JOHNASIA ROULAND                     ADDRESS ON FILE
JOHNATHAN BRANCH                     ADDRESS ON FILE
JOHNATHAN BROWN                      ADDRESS ON FILE
JOHNATHAN BROWN                      ADDRESS ON FILE
JOHNATHAN CAMINITI                   ADDRESS ON FILE
JOHNATHAN CARTER                     ADDRESS ON FILE
JOHNATHAN CORLEW                     ADDRESS ON FILE
JOHNATHAN DAILEY                     ADDRESS ON FILE
JOHNATHAN DAVIS                      ADDRESS ON FILE
JOHNATHAN DAVIS                      ADDRESS ON FILE
JOHNATHAN ECKERT                     ADDRESS ON FILE
JOHNATHAN EUSTICE                    ADDRESS ON FILE
JOHNATHAN F CAMINITI                 ADDRESS ON FILE
JOHNATHAN FINCH                      ADDRESS ON FILE
JOHNATHAN GABBIDON                   ADDRESS ON FILE
JOHNATHAN GRAY                       ADDRESS ON FILE
JOHNATHAN HALES                      ADDRESS ON FILE
JOHNATHAN HARRIS                     ADDRESS ON FILE
JOHNATHAN HARRISON                   ADDRESS ON FILE
JOHNATHAN HICKMAN                    ADDRESS ON FILE
JOHNATHAN HINES                      ADDRESS ON FILE
JOHNATHAN HOBBY                      ADDRESS ON FILE
JOHNATHAN HODGE                      ADDRESS ON FILE
JOHNATHAN HOSTON                     ADDRESS ON FILE
JOHNATHAN HOUSTON                    ADDRESS ON FILE
JOHNATHAN JOHNINSON                  ADDRESS ON FILE
JOHNATHAN JOSEPH-NAEOLE              ADDRESS ON FILE
JOHNATHAN LEAPHART                   ADDRESS ON FILE
JOHNATHAN MAKUAKANE                  ADDRESS ON FILE
JOHNATHAN MAYNARD                    ADDRESS ON FILE
JOHNATHAN MCPETERS                   ADDRESS ON FILE
JOHNATHAN MOECKEL                    ADDRESS ON FILE
JOHNATHAN MRAZIK                     ADDRESS ON FILE
JOHNATHAN MURPHY                     ADDRESS ON FILE
JOHNATHAN NICHOLSON                  ADDRESS ON FILE
JOHNATHAN PATTERSON                  ADDRESS ON FILE
JOHNATHAN PORTER                     ADDRESS ON FILE
JOHNATHAN REED                       ADDRESS ON FILE
JOHNATHAN ROYAL                      ADDRESS ON FILE
JOHNATHAN SCHWARTZ                   ADDRESS ON FILE
JOHNATHAN SEAGLE                     ADDRESS ON FILE
JOHNATHAN SHACK                      ADDRESS ON FILE
JOHNATHAN SHERRELL                   ADDRESS ON FILE
JOHNATHAN STEVENS                    ADDRESS ON FILE
JOHNATHAN TOMERLIN                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 978 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1203 of 2235

Claim Name                           Address Information
JOHNATHAN TRAN                       ADDRESS ON FILE
JOHNATHAN TURNER                     ADDRESS ON FILE
JOHNATHAN VINSON                     ADDRESS ON FILE
JOHNATHAN WALKER                     ADDRESS ON FILE
JOHNATHAN WHITE                      ADDRESS ON FILE
JOHNATHAN WINTER                     ADDRESS ON FILE
JOHNATHAN YOUNG                      ADDRESS ON FILE
JOHNATHEN T PERRY                    ADDRESS ON FILE
JOHNATHON AYTES                      ADDRESS ON FILE
JOHNATHON BAKER                      ADDRESS ON FILE
JOHNATHON BURNS                      ADDRESS ON FILE
JOHNATHON COOMER                     ADDRESS ON FILE
JOHNATHON MCCLAM                     ADDRESS ON FILE
JOHNATHON MCCLUNEY                   ADDRESS ON FILE
JOHNATHON NEINER                     ADDRESS ON FILE
JOHNATHON NELSON                     ADDRESS ON FILE
JOHNATHON VASSELL                    ADDRESS ON FILE
JOHNATHON WARD                       ADDRESS ON FILE
JOHNATHON WARDEN                     ADDRESS ON FILE
JOHNATTAN DORIA                      ADDRESS ON FILE
JOHNATTAN PEREZ LEON                 ADDRESS ON FILE
JOHNELL ALEXANDER                    ADDRESS ON FILE
JOHNELL PADGETT                      ADDRESS ON FILE
JOHNELLE MOORE                       ADDRESS ON FILE
JOHNELLE WRIGHT                      ADDRESS ON FILE
JOHNESHA FRANCIS                     ADDRESS ON FILE
JOHNESHA PRINCE                      ADDRESS ON FILE
JOHNETTA GODWIN                      ADDRESS ON FILE
JOHNHENRY PINCKNEY                   ADDRESS ON FILE
JOHNIE LAWSON                        ADDRESS ON FILE
JOHNISE BURTON                       ADDRESS ON FILE
JOHNISHA PORTIS                      ADDRESS ON FILE
JOHNLEE RODRIGUEZ                    ADDRESS ON FILE
JOHNMICHAEL CHAVEZ-RIVAS             ADDRESS ON FILE
JOHNNA HOPKINS                       ADDRESS ON FILE
JOHNNATHAN GADSON                    ADDRESS ON FILE
JOHNNAYA PITTMAN                     ADDRESS ON FILE
JOHNNI FARRELL                       ADDRESS ON FILE
JOHNNIE BAYS                         ADDRESS ON FILE
JOHNNIE FREEMAN                      ADDRESS ON FILE
JOHNNIE HAMILTON                     ADDRESS ON FILE
JOHNNIE MCKINNIE                     ADDRESS ON FILE
JOHNNIE MOORE                        ADDRESS ON FILE
JOHNNIE MOORE                        ADDRESS ON FILE
JOHNNIE NEAL                         ADDRESS ON FILE
JOHNNIE NICHOLSON                    ADDRESS ON FILE
JOHNNIE RAPCIEWICZ                   ADDRESS ON FILE
JOHNNIE SINGLETON                    ADDRESS ON FILE
JOHNNIE WILLIAMS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 979 OF 2008
                                               RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                Service List
                                                                           Page 1204 of 2235

Claim Name                           Address Information
JOHNNISHA WILLIS                     ADDRESS ON FILE
JOHNNY BARROW-COX                    ADDRESS ON FILE
JOHNNY BRANNON                       ADDRESS ON FILE
JOHNNY CASIANO                       ADDRESS ON FILE
JOHNNY CHILDRESS                     ADDRESS ON FILE
JOHNNY CLICK                         ADDRESS ON FILE
JOHNNY DONALDSON                     ADDRESS ON FILE
JOHNNY ENGLISH                       ADDRESS ON FILE
JOHNNY FLOOD                         ADDRESS ON FILE
JOHNNY FLOOR JR                      ADDRESS ON FILE
JOHNNY GALLMAN                       ADDRESS ON FILE
JOHNNY GARCIA                        ADDRESS ON FILE
JOHNNY GARCIA                        ADDRESS ON FILE
JOHNNY GILLIS                        ADDRESS ON FILE
JOHNNY GOLDEN                        ADDRESS ON FILE
JOHNNY GREEN                         ADDRESS ON FILE
JOHNNY GREEN                         ADDRESS ON FILE
JOHNNY GREER                         ADDRESS ON FILE
JOHNNY HOLLIER                       ADDRESS ON FILE
JOHNNY JOHNSON                       ADDRESS ON FILE
JOHNNY JONES                         ADDRESS ON FILE
JOHNNY LEWIS                         ADDRESS ON FILE
JOHNNY LONG                          ADDRESS ON FILE
JOHNNY LOVE                          ADDRESS ON FILE
JOHNNY MCDONALD                      ADDRESS ON FILE
JOHNNY MCKENZIE                      ADDRESS ON FILE
JOHNNY MCNUTT JR                     ADDRESS ON FILE
JOHNNY MILLER                        ADDRESS ON FILE
JOHNNY MINES                         ADDRESS ON FILE
JOHNNY MITCHELL                      ADDRESS ON FILE
JOHNNY MIXON                         ADDRESS ON FILE
JOHNNY ON THE SPOT CARPET CLEANING   3129 25TH ST 36 COLUMBUS IN 47203
JOHNNY OS INC                        2713 MAHONING RD NE CANTON OH 44705
JOHNNY PARSONS                       ADDRESS ON FILE
JOHNNY PEREZ                         ADDRESS ON FILE
JOHNNY PERKINS                       ADDRESS ON FILE
JOHNNY PISFIL                        ADDRESS ON FILE
JOHNNY PRINCE                        ADDRESS ON FILE
JOHNNY PRINCE JR                     ADDRESS ON FILE
JOHNNY R KRAUS                       ADDRESS ON FILE
JOHNNY RAILEY                        ADDRESS ON FILE
JOHNNY RAMEY                         ADDRESS ON FILE
JOHNNY REYES PALMA                   ADDRESS ON FILE
JOHNNY REYNOLDS                      ADDRESS ON FILE
JOHNNY ROBERSON                      ADDRESS ON FILE
JOHNNY RODRIGUEZ                     ADDRESS ON FILE
JOHNNY SADER                         ADDRESS ON FILE
JOHNNY SANTANA                       ADDRESS ON FILE
JOHNNY UNDERWOOD                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 980 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1205 of 2235

Claim Name                               Address Information
JOHNNY WILKINS                           ADDRESS ON FILE
JOHNNY WILLIAMS                          ADDRESS ON FILE
JOHNNY WISEMAN                           ADDRESS ON FILE
JOHNNY ZHANG                             ADDRESS ON FILE
JOHNNYANGEL PARNELL                      ADDRESS ON FILE
JOHNNYS PROPERTY SERVICE                 DBA JOHNNYS PROPERTY SERVICE 2419 WATERSIDE DR LAKE WORTH FL 33461
JOHNNYS PROPERTY SERVICES                2419 WATERSIDE DRIVE LAKE WORTH FL 33461
JOHNNYS SHOP                             ADDRESS ON FILE
JOHNPAUL REDMOND                         ADDRESS ON FILE
JOHNS RELIABLE PLUMBING & DRAIN          PO BOX 683 CHESTER HEIGHTS PA 19017
CLEANING
JOHNS RELIABLE PLUMBING AND DRAIN CLNG   PO BOX 683 CHESTER HEIGHTS PA 19017
JOHNSEY BARRINEAU                        ADDRESS ON FILE
JOHNSON ARCHITECTURE INC                 2240 SUTHERLAND AVE SUITE 105 KNOXVILLE TN 37919
JOHNSON BROTHERS DES MOINES              6600 MERLE HAY ROAD JOHNSTON IA 50131
JOHNSON BROTHERS OF INDIANA              5337 WEST 78TH STREET INDIANAPOLIS IN 46268
JOHNSON BROTHERS OF NC                   PO BOX 26446 2233 CAPITAL BOULEVARD RALEIGH NC 27604
JOHNSON BROTHERS OF NEBRASKA LLC         9320 J STREET OMAHA NE 68127
JOHNSON BROTHERS OF NEVADA INC           4701 MITCHELL STREET NORTH LAS VEGAS NV 89081
JOHNSON BROTHERS OF RI INC               135 COMPASS CIRCLE NORTH KINGSTOWN RI 02852
JOHNSON BROTHERS ST PAUL                 1999 SHEPARD ROAD ST PAUL MN 55116
JOHNSON CITY UTILITY SYSTEM              PO BOX 2386 JOHNSON CITY TN 37605-2386
JOHNSON CONTROLS                         PO BOX 730068 DALLAS TX 75373
JOHNSON CONTROLS FIRE PROTECTION LP      5757 N. GREEN BAY AVE. P.O. BOX 591 MILWAUKEE WI 53201
JOHNSON CONTROLS SECURITY SOLUTIONS      PO BOX 371967 PITTSBURGH PA 15250
JOHNSON COUNTY TAX COLLECTOR             PO BOX 75 CLEBURNE TX 76033-0075
JOHNSON DISTRIBUTING COMPANY INC         PO BOX 3790 VALDOSTA GA 31604
JOHNSON LANDSCAPE INC                    3990 COAL CHUTE ROAD KEARNEY NE 68847
JOHNSON LAWN LANDSCAPE                   3990 COAL CHUTE RD KEARNEY NE 68847
JOHNSON SERVICES LLC                     6121 58TH STREET STE C LINCOLN NE 68516
JOHNSONS LAWNCARE                        1752 TAYLOR TOWN RD NE RANGER GA 30734
JOHNSTON COUNTY ABC                      417 S BRIGHTLEAF BLVD SMITHFIELD NC 27577
JOHNSTON COUNTY PUBL UTILITIES           PO BOX 63025 CHARLOTTE NC 28263
JOHNSTON COUNTY PUBL UTILITIES           PO BOX 63025 CHARLOTTE NC 28263-3025
JOHNSTON COUNTY PUBLIC UTILITIES         LAND USE CENTER 309 E MARKET ST SMITHFIELD NC 27577
JOHNSTON COUNTY TAX COLLECTOR            PO BOX 63037 CHARLOTTE NC 28263-3037
JOHNSTON ENTERPRISES                     502 S SWEETBRIAR AVE CHATTANOOGA TN 37412
JOHNSTON LANDSCAPING MAINTENANCE         DBA JOHNSTON LANDSCAPING MAINTENANCE 4355 FROG LEVEL RD WINTERVILLE NC 28590
JOHNTA JACOBS                            ADDRESS ON FILE
JOHNTAVIES SAMUEL                        ADDRESS ON FILE
JOHNTAZIA MCKOY                          ADDRESS ON FILE
JOHNTHAN CAPERS                          ADDRESS ON FILE
JOHNTHAN JOHNSON                         ADDRESS ON FILE
JOHRDANNE COLLINS                        ADDRESS ON FILE
JOHRDEN SPAIN                            ADDRESS ON FILE
JOI BALLARD                              ADDRESS ON FILE
JOI HANKINS                              ADDRESS ON FILE
JOI HAYWOOD                              ADDRESS ON FILE
JOI LUCK                                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 981 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1206 of 2235

Claim Name                           Address Information
JOIA WHITE                           ADDRESS ON FILE
JOICE DIAZ                           ADDRESS ON FILE
JOICE ONISHEA                        ADDRESS ON FILE
JOIE HATHAWAY                        ADDRESS ON FILE
JOIE TOWNSEND                        ADDRESS ON FILE
JOIE WEBB                            ADDRESS ON FILE
JOISAN SMITH                         ADDRESS ON FILE
JOKOBE BROWN                         ADDRESS ON FILE
JOLANDA THOMAS                       ADDRESS ON FILE
JOLEE CUMBERLAND                     ADDRESS ON FILE
JOLEE MERCER                         ADDRESS ON FILE
JOLEEN LANDEROS                      ADDRESS ON FILE
JOLENE CASEY                         ADDRESS ON FILE
JOLENE DAYTON                        ADDRESS ON FILE
JOLENE HARVEY                        ADDRESS ON FILE
JOLENE JENNINGS                      ADDRESS ON FILE
JOLENE SWETEL                        ADDRESS ON FILE
JOLES JULES                          ADDRESS ON FILE
JOLIE KEENEY                         ADDRESS ON FILE
JOLIENE LANPHEAR                     ADDRESS ON FILE
JOLIKA BENTON                        ADDRESS ON FILE
JOLINDA CUFFEE                       ADDRESS ON FILE
JOLINE HOLLINGSWORTH                 ADDRESS ON FILE
JOLIRIS GOMEZ                        ADDRESS ON FILE
JOLNAE BANKS                         ADDRESS ON FILE
JOLYNN KIMBALL                       ADDRESS ON FILE
JOLYNN ONESKY                        ADDRESS ON FILE
JOMANDA ODOMS                        ADDRESS ON FILE
JOMEKA DANCY                         ADDRESS ON FILE
JOMO CRAWFORD                        ADDRESS ON FILE
JOMO MUHAMMAD                        ADDRESS ON FILE
JON ARMSTRONG                        ADDRESS ON FILE
JON BOBO                             ADDRESS ON FILE
JON CAMERON                          ADDRESS ON FILE
JON CARDIN                           ADDRESS ON FILE
JON CARRIE                           ADDRESS ON FILE
JON CRAWFORD                         ADDRESS ON FILE
JON DAVID                            ADDRESS ON FILE
JON DEBOYACE                         ADDRESS ON FILE
JON DIXON                            ADDRESS ON FILE
JON DONOHO                           ADDRESS ON FILE
JON FLEET                            ADDRESS ON FILE
JON FURLOW                           ADDRESS ON FILE
JON GILBERT                          ADDRESS ON FILE
JON HALL                             ADDRESS ON FILE
JON HANKERSON                        ADDRESS ON FILE
JON HENDRIX                          ADDRESS ON FILE
JON HETHERITON                       ADDRESS ON FILE
JON HOOD                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 982 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1207 of 2235

Claim Name                          Address Information
JON HORNE                           ADDRESS ON FILE
JON JACKSON                         ADDRESS ON FILE
JON JAY ASSOCIATES                  ADDRESS ON FILE
JON JAY ASSOCIATES/TALX             ATTN DAVID N MEINERT 11432 LACKLAND RD ST LOUIS MO 63146
JON KOHLER                          ADDRESS ON FILE
JON LADSON                          ADDRESS ON FILE
JON LEE                             ADDRESS ON FILE
JON LIKENS                          ADDRESS ON FILE
JON MANNING                         ADDRESS ON FILE
JON MORTON                          ADDRESS ON FILE
JON NAVARRO                         ADDRESS ON FILE
JON RICHARDSON                      ADDRESS ON FILE
JON RIGGINS                         ADDRESS ON FILE
JON RISO                            ADDRESS ON FILE
JON ROACH                           ADDRESS ON FILE
JON ROSALES                         ADDRESS ON FILE
JON ROSSI                           ADDRESS ON FILE
JON SCHMIDT                         ADDRESS ON FILE
JON STOUGH                          ADDRESS ON FILE
JON VASI                            ADDRESS ON FILE
JON WILLEMS                         ADDRESS ON FILE
JON-ERIK WHITE                      ADDRESS ON FILE
JON-MICHAEL MURRAY                  ADDRESS ON FILE
JON-PATRICK FLEMING                 ADDRESS ON FILE
JON-PAUL HARDEN                     ADDRESS ON FILE
JONA FUENTES                        ADDRESS ON FILE
JONA SHTJEFNI                       ADDRESS ON FILE
JONADEL LAKARD                      ADDRESS ON FILE
JONAH BARKER                        ADDRESS ON FILE
JONAH BARRY                         ADDRESS ON FILE
JONAH BEDFORD                       ADDRESS ON FILE
JONAH ENGLE                         ADDRESS ON FILE
JONAH FLOYD                         ADDRESS ON FILE
JONAH FORD                          ADDRESS ON FILE
JONAH JOHNSON                       ADDRESS ON FILE
JONAH KLOCK                         ADDRESS ON FILE
JONAH MACLAGAN                      ADDRESS ON FILE
JONAH MARSHALL                      ADDRESS ON FILE
JONAH TURNER                        ADDRESS ON FILE
JONAH VARGAS                        ADDRESS ON FILE
JONAISIA BETRAN                     ADDRESS ON FILE
JONANTHAN ELLIS                     ADDRESS ON FILE
JONAS CABRERA                       ADDRESS ON FILE
JONAS CLAYTOR                       ADDRESS ON FILE
JONAS PIERRE                        ADDRESS ON FILE
JONASHA ELLISON                     ADDRESS ON FILE
JONATAN ARANDA                      ADDRESS ON FILE
JONATHAN ADAIR                      ADDRESS ON FILE
JONATHAN AFANADOR                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 983 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1208 of 2235

Claim Name                            Address Information
JONATHAN ALEXANDER                    ADDRESS ON FILE
JONATHAN ALGARROBA                    ADDRESS ON FILE
JONATHAN AMARO                        ADDRESS ON FILE
JONATHAN AND CHANDA MARTIN            ADDRESS ON FILE
JONATHAN ANDERS                       ADDRESS ON FILE
JONATHAN ANGELES                      ADDRESS ON FILE
JONATHAN ARIAS                        ADDRESS ON FILE
JONATHAN AYDEMIR                      ADDRESS ON FILE
JONATHAN BACA                         ADDRESS ON FILE
JONATHAN BAKER                        ADDRESS ON FILE
JONATHAN BARRETT                      ADDRESS ON FILE
JONATHAN BARRINGER                    ADDRESS ON FILE
JONATHAN BATES                        ADDRESS ON FILE
JONATHAN BATES                        ADDRESS ON FILE
JONATHAN BELAIR-BURBA                 ADDRESS ON FILE
JONATHAN BELL                         ADDRESS ON FILE
JONATHAN BENEDICT                     ADDRESS ON FILE
JONATHAN BIRD                         ADDRESS ON FILE
JONATHAN BLADER                       ADDRESS ON FILE
JONATHAN BLESSING                     ADDRESS ON FILE
JONATHAN BODLOVICH                    ADDRESS ON FILE
JONATHAN BORZELLECA                   ADDRESS ON FILE
JONATHAN BOULON                       ADDRESS ON FILE
JONATHAN BOZEMAN                      ADDRESS ON FILE
JONATHAN BRADSHAW                     ADDRESS ON FILE
JONATHAN BRASHEAR                     ADDRESS ON FILE
JONATHAN BRENNAN                      ADDRESS ON FILE
JONATHAN BRITT                        ADDRESS ON FILE
JONATHAN BRODIE                       ADDRESS ON FILE
JONATHAN BROPHY                       ADDRESS ON FILE
JONATHAN BROWN                        ADDRESS ON FILE
JONATHAN BROWN                        ADDRESS ON FILE
JONATHAN BRUCE                        ADDRESS ON FILE
JONATHAN BRYAN                        ADDRESS ON FILE
JONATHAN BUCK                         ADDRESS ON FILE
JONATHAN BUTCHER                      ADDRESS ON FILE
JONATHAN BUTLER                       ADDRESS ON FILE
JONATHAN BYERS                        ADDRESS ON FILE
JONATHAN BYNUM                        ADDRESS ON FILE
JONATHAN CAIN                         ADDRESS ON FILE
JONATHAN CALHOUN                      ADDRESS ON FILE
JONATHAN CALIX                        ADDRESS ON FILE
JONATHAN CAMPBELL                     ADDRESS ON FILE
JONATHAN CAMPBELL                     ADDRESS ON FILE
JONATHAN CAMPBELL                     ADDRESS ON FILE
JONATHAN CAMPBELL                     ADDRESS ON FILE
JONATHAN CANALES                      ADDRESS ON FILE
JONATHAN CANIPE                       ADDRESS ON FILE
JONATHAN CARRANZA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 984 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1209 of 2235

Claim Name                          Address Information
JONATHAN CARRASCO                   ADDRESS ON FILE
JONATHAN CARROLL                    ADDRESS ON FILE
JONATHAN CARTWRIGHT                 ADDRESS ON FILE
JONATHAN CARVALHO                   ADDRESS ON FILE
JONATHAN CASTEEL                    ADDRESS ON FILE
JONATHAN CAYETANO                   ADDRESS ON FILE
JONATHAN CEASAR                     ADDRESS ON FILE
JONATHAN CHABAL                     ADDRESS ON FILE
JONATHAN CHILDS                     ADDRESS ON FILE
JONATHAN CHROMEY                    ADDRESS ON FILE
JONATHAN CLARK                      ADDRESS ON FILE
JONATHAN CLAY                       ADDRESS ON FILE
JONATHAN COLE                       ADDRESS ON FILE
JONATHAN COLEMAN                    ADDRESS ON FILE
JONATHAN COLEMAN                    ADDRESS ON FILE
JONATHAN COLLIER                    ADDRESS ON FILE
JONATHAN COLON                      ADDRESS ON FILE
JONATHAN COOK                       ADDRESS ON FILE
JONATHAN CORBETT                    ADDRESS ON FILE
JONATHAN COTTO                      ADDRESS ON FILE
JONATHAN CRIER                      ADDRESS ON FILE
JONATHAN CROOKS                     ADDRESS ON FILE
JONATHAN CRYER                      ADDRESS ON FILE
JONATHAN DAMERON                    ADDRESS ON FILE
JONATHAN DAMISCH                    ADDRESS ON FILE
JONATHAN DAROSA                     ADDRESS ON FILE
JONATHAN DAVIS                      ADDRESS ON FILE
JONATHAN DAVIS                      ADDRESS ON FILE
JONATHAN DAVIS                      ADDRESS ON FILE
JONATHAN DAVIS                      ADDRESS ON FILE
JONATHAN DAVIS                      ADDRESS ON FILE
JONATHAN DEAN                       ADDRESS ON FILE
JONATHAN DELICES                    ADDRESS ON FILE
JONATHAN DEMELO                     ADDRESS ON FILE
JONATHAN DENNEY                     ADDRESS ON FILE
JONATHAN DICKERSON                  ADDRESS ON FILE
JONATHAN DOLENTE                    ADDRESS ON FILE
JONATHAN DORLEAN                    ADDRESS ON FILE
JONATHAN DOUGLAS                    ADDRESS ON FILE
JONATHAN DUFFEY                     ADDRESS ON FILE
JONATHAN DUNLAP                     ADDRESS ON FILE
JONATHAN DURST                      ADDRESS ON FILE
JONATHAN DUTRA                      ADDRESS ON FILE
JONATHAN DUVALL                     ADDRESS ON FILE
JONATHAN DYKES                      ADDRESS ON FILE
JONATHAN EDELMAN                    ADDRESS ON FILE
JONATHAN EDGE                       ADDRESS ON FILE
JONATHAN EDWARDS                    ADDRESS ON FILE
JONATHAN EGAN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 985 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1210 of 2235

Claim Name                          Address Information
JONATHAN ELLIS                      ADDRESS ON FILE
JONATHAN ESPINOSA                   ADDRESS ON FILE
JONATHAN FARLEY                     ADDRESS ON FILE
JONATHAN FISHER                     ADDRESS ON FILE
JONATHAN FLEMMING                   ADDRESS ON FILE
JONATHAN FLOCKEN                    ADDRESS ON FILE
JONATHAN FLOWERS                    ADDRESS ON FILE
JONATHAN FLOYD                      ADDRESS ON FILE
JONATHAN FONDREN                    ADDRESS ON FILE
JONATHAN FRANKLIN                   ADDRESS ON FILE
JONATHAN FREEMAN                    ADDRESS ON FILE
JONATHAN FRICKE                     ADDRESS ON FILE
JONATHAN FRUTUOZO                   ADDRESS ON FILE
JONATHAN GAINES                     ADDRESS ON FILE
JONATHAN GALKIEWICZ                 ADDRESS ON FILE
JONATHAN GAMBREL                    ADDRESS ON FILE
JONATHAN GARCIA                     ADDRESS ON FILE
JONATHAN GARCIA                     ADDRESS ON FILE
JONATHAN GARY                       ADDRESS ON FILE
JONATHAN GASTELUM CASTREJON         ADDRESS ON FILE
JONATHAN GATES                      ADDRESS ON FILE
JONATHAN GHOLSBY                    ADDRESS ON FILE
JONATHAN GILL                       ADDRESS ON FILE
JONATHAN GILLILAND                  ADDRESS ON FILE
JONATHAN GILLUM                     ADDRESS ON FILE
JONATHAN GOFF                       ADDRESS ON FILE
JONATHAN GONZALEZ                   ADDRESS ON FILE
JONATHAN GONZALEZ                   ADDRESS ON FILE
JONATHAN GORDON                     ADDRESS ON FILE
JONATHAN GORE                       ADDRESS ON FILE
JONATHAN GRABER                     ADDRESS ON FILE
JONATHAN GRAHAM                     ADDRESS ON FILE
JONATHAN GREEN                      ADDRESS ON FILE
JONATHAN GRIJALVA                   ADDRESS ON FILE
JONATHAN GROSS                      ADDRESS ON FILE
JONATHAN GULLEDGE                   ADDRESS ON FILE
JONATHAN GUTIERREZ                  ADDRESS ON FILE
JONATHAN HALL                       ADDRESS ON FILE
JONATHAN HANSON                     ADDRESS ON FILE
JONATHAN HARDY                      ADDRESS ON FILE
JONATHAN HARRIS                     ADDRESS ON FILE
JONATHAN HARTMAN                    ADDRESS ON FILE
JONATHAN HARVEY                     ADDRESS ON FILE
JONATHAN HAYES                      ADDRESS ON FILE
JONATHAN HENDERSON                  ADDRESS ON FILE
JONATHAN HENDERSON                  ADDRESS ON FILE
JONATHAN HENKIN                     ADDRESS ON FILE
JONATHAN HERNANDEZ                  ADDRESS ON FILE
JONATHAN HICKEY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 986 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1211 of 2235

Claim Name                          Address Information
JONATHAN HIGGINS                    ADDRESS ON FILE
JONATHAN HILL                       ADDRESS ON FILE
JONATHAN HIXENBAUGH                 ADDRESS ON FILE
JONATHAN HOLLAND                    ADDRESS ON FILE
JONATHAN HOLLOMAN                   ADDRESS ON FILE
JONATHAN HORTON                     ADDRESS ON FILE
JONATHAN HOUSEMAN                   ADDRESS ON FILE
JONATHAN HUDSON                     ADDRESS ON FILE
JONATHAN HUDSON                     ADDRESS ON FILE
JONATHAN HUFFMAN                    ADDRESS ON FILE
JONATHAN HULME                      ADDRESS ON FILE
JONATHAN HURLEY                     ADDRESS ON FILE
JONATHAN HYDER                      ADDRESS ON FILE
JONATHAN INGRAM                     ADDRESS ON FILE
JONATHAN JACKSON                    ADDRESS ON FILE
JONATHAN JACKSON                    ADDRESS ON FILE
JONATHAN JACKSON                    ADDRESS ON FILE
JONATHAN JENKINS                    ADDRESS ON FILE
JONATHAN JOHNSON                    ADDRESS ON FILE
JONATHAN JOHNSON                    ADDRESS ON FILE
JONATHAN JOHNSON                    ADDRESS ON FILE
JONATHAN JONES                      ADDRESS ON FILE
JONATHAN KELSEY                     ADDRESS ON FILE
JONATHAN KENION                     ADDRESS ON FILE
JONATHAN KIKER                      ADDRESS ON FILE
JONATHAN KILMER                     ADDRESS ON FILE
JONATHAN KING                       ADDRESS ON FILE
JONATHAN KREVSKY                    ADDRESS ON FILE
JONATHAN KRONK                      ADDRESS ON FILE
JONATHAN LADOWSKI                   ADDRESS ON FILE
JONATHAN LAKE                       ADDRESS ON FILE
JONATHAN LANE                       ADDRESS ON FILE
JONATHAN LANGENFELD                 ADDRESS ON FILE
JONATHAN LAWRENCE                   ADDRESS ON FILE
JONATHAN LAWRENCE                   ADDRESS ON FILE
JONATHAN LAWSON                     ADDRESS ON FILE
JONATHAN LEARY                      ADDRESS ON FILE
JONATHAN LEWIS                      ADDRESS ON FILE
JONATHAN LEWIS                      ADDRESS ON FILE
JONATHAN LIGHTNER                   ADDRESS ON FILE
JONATHAN LIGHTNING                  ADDRESS ON FILE
JONATHAN LINDSAY                    ADDRESS ON FILE
JONATHAN LING                       ADDRESS ON FILE
JONATHAN LITTLE                     ADDRESS ON FILE
JONATHAN LIVINGSTON                 ADDRESS ON FILE
JONATHAN LOERA                      ADDRESS ON FILE
JONATHAN MACK                       ADDRESS ON FILE
JONATHAN MAINES                     ADDRESS ON FILE
JONATHAN MANGIN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 987 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1212 of 2235

Claim Name                          Address Information
JONATHAN MARKLAND                   ADDRESS ON FILE
JONATHAN MARRERO                    ADDRESS ON FILE
JONATHAN MARTIN                     ADDRESS ON FILE
JONATHAN MARTIN                     ADDRESS ON FILE
JONATHAN MARTINEZ                   ADDRESS ON FILE
JONATHAN MASSULLO                   ADDRESS ON FILE
JONATHAN MATHIS                     ADDRESS ON FILE
JONATHAN MATTSON                    ADDRESS ON FILE
JONATHAN MATUSIAK                   ADDRESS ON FILE
JONATHAN MAY                        ADDRESS ON FILE
JONATHAN MCGUIRE                    ADDRESS ON FILE
JONATHAN MCMILLAN                   ADDRESS ON FILE
JONATHAN MCMILLIAN                  ADDRESS ON FILE
JONATHAN MCQUEARY                   ADDRESS ON FILE
JONATHAN MEEKS                      ADDRESS ON FILE
JONATHAN MERRICK                    ADDRESS ON FILE
JONATHAN METZENDORF                 ADDRESS ON FILE
JONATHAN MIGLIORE                   ADDRESS ON FILE
JONATHAN MILLER                     ADDRESS ON FILE
JONATHAN MILLER                     ADDRESS ON FILE
JONATHAN MILLER                     ADDRESS ON FILE
JONATHAN MILLER                     ADDRESS ON FILE
JONATHAN MILLS                      ADDRESS ON FILE
JONATHAN MINAYA                     ADDRESS ON FILE
JONATHAN MINIARD                    ADDRESS ON FILE
JONATHAN MITCHELL                   ADDRESS ON FILE
JONATHAN MONAGLE                    ADDRESS ON FILE
JONATHAN MONGAN                     ADDRESS ON FILE
JONATHAN MOODY                      ADDRESS ON FILE
JONATHAN MOORE                      ADDRESS ON FILE
JONATHAN MORRIS                     ADDRESS ON FILE
JONATHAN MULLINS                    ADDRESS ON FILE
JONATHAN MURRAY                     ADDRESS ON FILE
JONATHAN MURRAY                     ADDRESS ON FILE
JONATHAN NELSON                     ADDRESS ON FILE
JONATHAN NEWSOME                    ADDRESS ON FILE
JONATHAN NICHELSON                  ADDRESS ON FILE
JONATHAN NIEVES                     ADDRESS ON FILE
JONATHAN NOGUEIRA                   ADDRESS ON FILE
JONATHAN NORDIN                     ADDRESS ON FILE
JONATHAN NORTON                     ADDRESS ON FILE
JONATHAN NUNES                      ADDRESS ON FILE
JONATHAN NUNEZ                      ADDRESS ON FILE
JONATHAN OLMO                       ADDRESS ON FILE
JONATHAN OWENS                      ADDRESS ON FILE
JONATHAN OWENS                      ADDRESS ON FILE
JONATHAN PAGAN                      ADDRESS ON FILE
JONATHAN PAGAN                      ADDRESS ON FILE
JONATHAN PARAMORE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 988 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1213 of 2235

Claim Name                          Address Information
JONATHAN PARISH                     ADDRESS ON FILE
JONATHAN PARKER                     ADDRESS ON FILE
JONATHAN PARTAIN                    ADDRESS ON FILE
JONATHAN PAXTON                     ADDRESS ON FILE
JONATHAN PEREZ                      ADDRESS ON FILE
JONATHAN PETRON                     ADDRESS ON FILE
JONATHAN PIERRE                     ADDRESS ON FILE
JONATHAN PINERO                     ADDRESS ON FILE
JONATHAN PITTS                      ADDRESS ON FILE
JONATHAN POE                        ADDRESS ON FILE
JONATHAN PONTICIAN                  ADDRESS ON FILE
JONATHAN POULIN                     ADDRESS ON FILE
JONATHAN PRICE                      ADDRESS ON FILE
JONATHAN PRICE                      ADDRESS ON FILE
JONATHAN PURCELL                    ADDRESS ON FILE
JONATHAN QUINTANA                   ADDRESS ON FILE
JONATHAN RAFN                       ADDRESS ON FILE
JONATHAN RAINEY                     ADDRESS ON FILE
JONATHAN RANDALL                    ADDRESS ON FILE
JONATHAN RANSOM                     ADDRESS ON FILE
JONATHAN RATCLIFFE                  ADDRESS ON FILE
JONATHAN REESE                      ADDRESS ON FILE
JONATHAN RENDER                     ADDRESS ON FILE
JONATHAN RENDON                     ADDRESS ON FILE
JONATHAN REX                        ADDRESS ON FILE
JONATHAN RICE                       ADDRESS ON FILE
JONATHAN RIDDICK                    ADDRESS ON FILE
JONATHAN RINN                       ADDRESS ON FILE
JONATHAN RIVERA                     ADDRESS ON FILE
JONATHAN RIVERS                     ADDRESS ON FILE
JONATHAN ROBERTS                    ADDRESS ON FILE
JONATHAN RODEGHERO                  ADDRESS ON FILE
JONATHAN RODGERS                    ADDRESS ON FILE
JONATHAN RODRIGUEZ                  ADDRESS ON FILE
JONATHAN RODRIGUEZ                  ADDRESS ON FILE
JONATHAN RODRIGUEZ                  ADDRESS ON FILE
JONATHAN ROJAS                      ADDRESS ON FILE
JONATHAN ROLLINGS                   ADDRESS ON FILE
JONATHAN ROSADO                     ADDRESS ON FILE
JONATHAN ROSARIO                    ADDRESS ON FILE
JONATHAN ROSS                       ADDRESS ON FILE
JONATHAN SADLER                     ADDRESS ON FILE
JONATHAN SALINAS                    ADDRESS ON FILE
JONATHAN SALLINS                    ADDRESS ON FILE
JONATHAN SAN JUAN                   ADDRESS ON FILE
JONATHAN SAN MARTIN                 ADDRESS ON FILE
JONATHAN SANCHEZ                    ADDRESS ON FILE
JONATHAN SANCHEZ PALERMO            ADDRESS ON FILE
JONATHAN SANTIAGO                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 989 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1214 of 2235

Claim Name                            Address Information
JONATHAN SAULS                        ADDRESS ON FILE
JONATHAN SCHEELS                      ADDRESS ON FILE
JONATHAN SCOTT                        ADDRESS ON FILE
JONATHAN SCOTT                        ADDRESS ON FILE
JONATHAN SERRANO                      ADDRESS ON FILE
JONATHAN SIMON                        ADDRESS ON FILE
JONATHAN SMITH                        ADDRESS ON FILE
JONATHAN SMITH                        ADDRESS ON FILE
JONATHAN SMITH                        ADDRESS ON FILE
JONATHAN SORIANO                      ADDRESS ON FILE
JONATHAN SPENCER                      ADDRESS ON FILE
JONATHAN STEVENSON                    ADDRESS ON FILE
JONATHAN STEWART                      ADDRESS ON FILE
JONATHAN STIRLING                     ADDRESS ON FILE
JONATHAN STOCKWELL                    ADDRESS ON FILE
JONATHAN STODGELL                     ADDRESS ON FILE
JONATHAN STONE                        ADDRESS ON FILE
JONATHAN STRICKER                     ADDRESS ON FILE
JONATHAN STRUMB                       ADDRESS ON FILE
JONATHAN SUPINO                       ADDRESS ON FILE
JONATHAN SURRATT                      ADDRESS ON FILE
JONATHAN SUTTON                       ADDRESS ON FILE
JONATHAN SWANK                        ADDRESS ON FILE
JONATHAN TANNER                       ADDRESS ON FILE
JONATHAN TARPLEE                      ADDRESS ON FILE
JONATHAN TAYLOR                       ADDRESS ON FILE
JONATHAN TAYLOR                       ADDRESS ON FILE
JONATHAN TAYLOR                       ADDRESS ON FILE
JONATHAN TERRY                        ADDRESS ON FILE
JONATHAN THOMAS                       ADDRESS ON FILE
JONATHAN TONEY                        ADDRESS ON FILE
JONATHAN TORRES                       ADDRESS ON FILE
JONATHAN TORRES                       ADDRESS ON FILE
JONATHAN TOTMAN                       ADDRESS ON FILE
JONATHAN TOWERY                       ADDRESS ON FILE
JONATHAN TRAYNOR                      ADDRESS ON FILE
JONATHAN TROGDON                      ADDRESS ON FILE
JONATHAN TURKOWSKI                    ADDRESS ON FILE
JONATHAN TUTTLE                       ADDRESS ON FILE
JONATHAN VANCE                        ADDRESS ON FILE
JONATHAN VAUGHN                       ADDRESS ON FILE
JONATHAN VELAZQUEZ                    ADDRESS ON FILE
JONATHAN VILLAGRAN                    ADDRESS ON FILE
JONATHAN VOLLENWEIDER                 ADDRESS ON FILE
JONATHAN WASKOWITZ                    ADDRESS ON FILE
JONATHAN WATERMAN                     ADDRESS ON FILE
JONATHAN WEEKLEY                      ADDRESS ON FILE
JONATHAN WELSH                        ADDRESS ON FILE
JONATHAN WHEELER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 990 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1215 of 2235

Claim Name                          Address Information
JONATHAN WHITFIELD                  ADDRESS ON FILE
JONATHAN WILLIAMS                   ADDRESS ON FILE
JONATHAN WILLIAMS                   ADDRESS ON FILE
JONATHAN WILLIAMS                   ADDRESS ON FILE
JONATHAN WILSON                     ADDRESS ON FILE
JONATHAN WILSON                     ADDRESS ON FILE
JONATHAN WINSTON                    ADDRESS ON FILE
JONATHAN WISE                       ADDRESS ON FILE
JONATHAN WOOD                       ADDRESS ON FILE
JONATHAN WRIGHT                     ADDRESS ON FILE
JONATHAN YENGER                     ADDRESS ON FILE
JONATHAN YERGAN                     ADDRESS ON FILE
JONATHAN YOUNAN                     ADDRESS ON FILE
JONATHEN LEWIS                      ADDRESS ON FILE
JONATHON ADAMS                      ADDRESS ON FILE
JONATHON ALLUMS                     ADDRESS ON FILE
JONATHON ANASKEVICH                 ADDRESS ON FILE
JONATHON ANTHONY                    ADDRESS ON FILE
JONATHON ANTHONY                    ADDRESS ON FILE
JONATHON BAE                        ADDRESS ON FILE
JONATHON BAKER                      ADDRESS ON FILE
JONATHON BECK                       ADDRESS ON FILE
JONATHON BLANTON                    ADDRESS ON FILE
JONATHON BROWN                      ADDRESS ON FILE
JONATHON BRUCE                      ADDRESS ON FILE
JONATHON BUTLER                     ADDRESS ON FILE
JONATHON FORD                       ADDRESS ON FILE
JONATHON GOFORTH                    ADDRESS ON FILE
JONATHON GONZALES                   ADDRESS ON FILE
JONATHON GONZALEZ                   ADDRESS ON FILE
JONATHON GRAY                       ADDRESS ON FILE
JONATHON GREEN                      ADDRESS ON FILE
JONATHON HARRIS                     ADDRESS ON FILE
JONATHON HAULIK                     ADDRESS ON FILE
JONATHON HOLT                       ADDRESS ON FILE
JONATHON HUFFMAN                    ADDRESS ON FILE
JONATHON JACKSON                    ADDRESS ON FILE
JONATHON JOHNSON                    ADDRESS ON FILE
JONATHON JULIEN                     ADDRESS ON FILE
JONATHON KING                       ADDRESS ON FILE
JONATHON LIGHT JACKSON              ADDRESS ON FILE
JONATHON LOPEZ                      ADDRESS ON FILE
JONATHON LUMBAR                     ADDRESS ON FILE
JONATHON MATTHEWS                   ADDRESS ON FILE
JONATHON MAY                        ADDRESS ON FILE
JONATHON MURRAY                     ADDRESS ON FILE
JONATHON OCONNELL                   ADDRESS ON FILE
JONATHON PURCELL                    ADDRESS ON FILE
JONATHON REID                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 991 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                           Page 1216 of 2235

Claim Name                           Address Information
JONATHON SCHEFTER                    ADDRESS ON FILE
JONATHON SEVERINO                    ADDRESS ON FILE
JONATHON SHAVER                      ADDRESS ON FILE
JONATHON SPARKS                      ADDRESS ON FILE
JONATHON ST GEORGE                   ADDRESS ON FILE
JONATHON STOLZ                       ADDRESS ON FILE
JONATHON TATUM                       ADDRESS ON FILE
JONATHON THROWER                     ADDRESS ON FILE
JONATHON TURLEY                      ADDRESS ON FILE
JONATHON WEBER                       ADDRESS ON FILE
JONATHON WERLING                     ADDRESS ON FILE
JONATHON WILSON                      ADDRESS ON FILE
JONATHON ZONES                       ADDRESS ON FILE
JONAUSTIN STROUD                     ADDRESS ON FILE
JONAYE TRIPLETT                      ADDRESS ON FILE
JONAYE WILLIAMS                      ADDRESS ON FILE
JONCADE BYERS                        ADDRESS ON FILE
JONE FITZPATRICK                     ADDRESS ON FILE
JONEE JACKSON                        ADDRESS ON FILE
JONEISHIA KING                       ADDRESS ON FILE
JONEL PIERRE SAINT                   ADDRESS ON FILE
JONELE RANDALL                       ADDRESS ON FILE
JONELLE GRAVES                       ADDRESS ON FILE
JONES HURLEY AND HAND PA             1040 WOODCOCK RD STE 100 ORLANDO FL 32803
JONES LANG LASALLE AMERICAS, INC.    1125 SANCTUARY PKWY STE 170 ATTN: GREGORY MALONEY ALPHARETTA GA 30009
JONES LANG LASALLE AMERICAS, INC.    3344 PEACHTREE RD, NE STE 1200 ATLANTA GA 30326
JONES SIGN CO INC                    1711 SCHEURING ROAD DEPERE WI 54115
JONES, CLIFTON, III                  C/O KORNBLUTH GINSBERG LAW GROUP 3400 CROASDAILE DRIVE SUITE 300 DURHAM NC
                                     27705
JONHTERROLL MCCALPIN                 ADDRESS ON FILE
JONI ALEXANDER                       ADDRESS ON FILE
JONI GOINS                           ADDRESS ON FILE
JONI JOHNSON                         ADDRESS ON FILE
JONI MCCONNEYHEAD                    ADDRESS ON FILE
JONI MORRIS                          ADDRESS ON FILE
JONI ROWE                            ADDRESS ON FILE
JONI SMITH                           ADDRESS ON FILE
JONI VIATOR                          ADDRESS ON FILE
JONIECE OISTER                       ADDRESS ON FILE
JONIKA WILLIAMS                      ADDRESS ON FILE
JONIQUE ALLEN                        ADDRESS ON FILE
JONIQUE JOHNSON                      ADDRESS ON FILE
JONISE DOUGLAS                       ADDRESS ON FILE
JONISE TOWNSEL                       ADDRESS ON FILE
JONISSA WILLIAMS                     ADDRESS ON FILE
JONITREA PERRY                       ADDRESS ON FILE
JONKEDRIA FITTS                      ADDRESS ON FILE
JONMICHAEL CLARK                     ADDRESS ON FILE
JONNA BOOTHE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 992 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1217 of 2235

Claim Name                           Address Information
JONNA CALLAHAN                       ADDRESS ON FILE
JONNA LEKVIN                         ADDRESS ON FILE
JONNA RODENBERG                      ADDRESS ON FILE
JONNATHAN NIXON                      ADDRESS ON FILE
JONNIE DOWELL                        ADDRESS ON FILE
JONNY HUMMEL                         ADDRESS ON FILE
JONNY MORALES                        ADDRESS ON FILE
JONNY MORROW                         ADDRESS ON FILE
JONQUILLA BURRIS                     ADDRESS ON FILE
JONQUIN PRIDE                        ADDRESS ON FILE
JONTAY LEE                           ADDRESS ON FILE
JONTE DEMPS                          ADDRESS ON FILE
JONTEL MCNEILL                       ADDRESS ON FILE
JONTHAN MURRAY                       ADDRESS ON FILE
JONTHAN YORK                         ADDRESS ON FILE
JONYCE HOLLINS                       ADDRESS ON FILE
JOO KIM                              ADDRESS ON FILE
JORBEN HARRIS                        ADDRESS ON FILE
JORDAN ALBI                          ADDRESS ON FILE
JORDAN ALSTON                        ADDRESS ON FILE
JORDAN ALVARADO                      ADDRESS ON FILE
JORDAN AND MATTHEW WEEKLEY           ADDRESS ON FILE
JORDAN ARGYLE                        ADDRESS ON FILE
JORDAN ARIAS                         ADDRESS ON FILE
JORDAN AUSTIN                        ADDRESS ON FILE
JORDAN BAILEY                        ADDRESS ON FILE
JORDAN BAINE                         ADDRESS ON FILE
JORDAN BANANA FOOD SERVICE           203 WASHINGTON AVE PO BOX 495 DRAVOSBURG PA 15034
JORDAN BAZZELL                       ADDRESS ON FILE
JORDAN BEALE                         ADDRESS ON FILE
JORDAN BEARD                         ADDRESS ON FILE
JORDAN BEAUDRIE                      ADDRESS ON FILE
JORDAN BELLANCA                      ADDRESS ON FILE
JORDAN BERTOK                        ADDRESS ON FILE
JORDAN BEVELS-GERBER                 ADDRESS ON FILE
JORDAN BILLS                         ADDRESS ON FILE
JORDAN BIRDWELL                      ADDRESS ON FILE
JORDAN BIRO                          ADDRESS ON FILE
JORDAN BISHOP                        ADDRESS ON FILE
JORDAN BLACKBURN                     ADDRESS ON FILE
JORDAN BLACKER                       ADDRESS ON FILE
JORDAN BLACKWELL                     ADDRESS ON FILE
JORDAN BLAIR                         ADDRESS ON FILE
JORDAN BOWDEN                        ADDRESS ON FILE
JORDAN BOWER                         ADDRESS ON FILE
JORDAN BOWERS                        ADDRESS ON FILE
JORDAN BOYNTON                       ADDRESS ON FILE
JORDAN BRADLEY                       ADDRESS ON FILE
JORDAN BRANDY                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 993 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1218 of 2235

Claim Name                          Address Information
JORDAN BRENNER                      ADDRESS ON FILE
JORDAN BROWN                        ADDRESS ON FILE
JORDAN BRUNEEL                      ADDRESS ON FILE
JORDAN BURT                         ADDRESS ON FILE
JORDAN BUTLER                       ADDRESS ON FILE
JORDAN BYERS                        ADDRESS ON FILE
JORDAN CACYUK                       ADDRESS ON FILE
JORDAN CALDWELL                     ADDRESS ON FILE
JORDAN CAMP                         ADDRESS ON FILE
JORDAN CAMPBELL                     ADDRESS ON FILE
JORDAN CARPENTER                    ADDRESS ON FILE
JORDAN CARTER                       ADDRESS ON FILE
JORDAN CARTER                       ADDRESS ON FILE
JORDAN CARTER                       ADDRESS ON FILE
JORDAN CASHMYER                     ADDRESS ON FILE
JORDAN CHAPPELL                     ADDRESS ON FILE
JORDAN CHESNEY                      ADDRESS ON FILE
JORDAN CHYTRENKO                    ADDRESS ON FILE
JORDAN CLAUNCH                      ADDRESS ON FILE
JORDAN CLAYTON                      ADDRESS ON FILE
JORDAN CLIFTON                      ADDRESS ON FILE
JORDAN COLLINS                      ADDRESS ON FILE
JORDAN COLLINS                      ADDRESS ON FILE
JORDAN COLLINS                      ADDRESS ON FILE
JORDAN COLWELL                      ADDRESS ON FILE
JORDAN CONANT                       ADDRESS ON FILE
JORDAN COOK                         ADDRESS ON FILE
JORDAN CROWDER                      ADDRESS ON FILE
JORDAN CULLERS                      ADDRESS ON FILE
JORDAN DAVIS                        ADDRESS ON FILE
JORDAN DEBAR                        ADDRESS ON FILE
JORDAN DEINLEIN                     ADDRESS ON FILE
JORDAN DELAUDER                     ADDRESS ON FILE
JORDAN DELIA                        ADDRESS ON FILE
JORDAN DELILLE                      ADDRESS ON FILE
JORDAN DELOS SANTOS                 ADDRESS ON FILE
JORDAN DESS                         ADDRESS ON FILE
JORDAN DILLON                       ADDRESS ON FILE
JORDAN DITTMAN                      ADDRESS ON FILE
JORDAN DODSON                       ADDRESS ON FILE
JORDAN DOLLAR                       ADDRESS ON FILE
JORDAN DOUGLAS                      ADDRESS ON FILE
JORDAN DOUTHIT                      ADDRESS ON FILE
JORDAN DREHER                       ADDRESS ON FILE
JORDAN DYER                         ADDRESS ON FILE
JORDAN EDSTER                       ADDRESS ON FILE
JORDAN ELLIS                        ADDRESS ON FILE
JORDAN ELLISON                      ADDRESS ON FILE
JORDAN ENGEN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 994 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1219 of 2235

Claim Name                       Address Information
JORDAN FADNESS                   ADDRESS ON FILE
JORDAN FAIRCLOTH                 ADDRESS ON FILE
JORDAN FAUVER                    ADDRESS ON FILE
JORDAN FERGUSON                  ADDRESS ON FILE
JORDAN FLOWERS                   ADDRESS ON FILE
JORDAN FRANCIQUE                 ADDRESS ON FILE
JORDAN FRASER                    ADDRESS ON FILE
JORDAN FRITSCH                   ADDRESS ON FILE
JORDAN FRY                       ADDRESS ON FILE
JORDAN GAMBLE                    ADDRESS ON FILE
JORDAN GARDNER                   ADDRESS ON FILE
JORDAN GERBASI                   ADDRESS ON FILE
JORDAN GERCHMAN                  ADDRESS ON FILE
JORDAN GIBBONS                   ADDRESS ON FILE
JORDAN GIES                      ADDRESS ON FILE
JORDAN GLENECK                   ADDRESS ON FILE
JORDAN GLOSTON                   ADDRESS ON FILE
JORDAN GOLDEN                    ADDRESS ON FILE
JORDAN GONZALEZ                  ADDRESS ON FILE
JORDAN GRANDE                    ADDRESS ON FILE
JORDAN GREENE                    ADDRESS ON FILE
JORDAN HABICH                    ADDRESS ON FILE
JORDAN HAINZER                   ADDRESS ON FILE
JORDAN HALL                      ADDRESS ON FILE
JORDAN HALL                      ADDRESS ON FILE
JORDAN HALL                      ADDRESS ON FILE
JORDAN HAMMITT                   ADDRESS ON FILE
JORDAN HARDAWAY                  ADDRESS ON FILE
JORDAN HARDIN                    ADDRESS ON FILE
JORDAN HARDIN                    ADDRESS ON FILE
JORDAN HARDY                     ADDRESS ON FILE
JORDAN HARTLINE                  ADDRESS ON FILE
JORDAN HAWKINS                   ADDRESS ON FILE
JORDAN HAWLEY                    ADDRESS ON FILE
JORDAN HAYES                     ADDRESS ON FILE
JORDAN HEFFNER                   ADDRESS ON FILE
JORDAN HEINOLD                   ADDRESS ON FILE
JORDAN HENDERSON                 ADDRESS ON FILE
JORDAN HENDERSON                 ADDRESS ON FILE
JORDAN HENDERSON                 ADDRESS ON FILE
JORDAN HENRY                     ADDRESS ON FILE
JORDAN HENRY                     ADDRESS ON FILE
JORDAN HESS                      ADDRESS ON FILE
JORDAN HILL                      ADDRESS ON FILE
JORDAN HILMS                     ADDRESS ON FILE
JORDAN HODGE                     ADDRESS ON FILE
JORDAN HOLMAN                    ADDRESS ON FILE
JORDAN HOOD                      ADDRESS ON FILE
JORDAN HOPKINS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 995 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1220 of 2235

Claim Name                         Address Information
JORDAN HUETT                       ADDRESS ON FILE
JORDAN HUFF                        ADDRESS ON FILE
JORDAN HUGHES                      ADDRESS ON FILE
JORDAN HUMPHREY                    ADDRESS ON FILE
JORDAN HUNTER                      ADDRESS ON FILE
JORDAN HYDE                        ADDRESS ON FILE
JORDAN JACKSON                     ADDRESS ON FILE
JORDAN JEFFERSON                   ADDRESS ON FILE
JORDAN JENKINS                     ADDRESS ON FILE
JORDAN JOHNSON                     ADDRESS ON FILE
JORDAN JOHNSON                     ADDRESS ON FILE
JORDAN JOHNSON                     ADDRESS ON FILE
JORDAN JOINER                      ADDRESS ON FILE
JORDAN JONES                       ADDRESS ON FILE
JORDAN JONES                       ADDRESS ON FILE
JORDAN KARPOWECZ                   ADDRESS ON FILE
JORDAN KASKEY                      ADDRESS ON FILE
JORDAN KAUZLARICH                  ADDRESS ON FILE
JORDAN KELLER                      ADDRESS ON FILE
JORDAN KENDALL                     ADDRESS ON FILE
JORDAN KENNEDY                     ADDRESS ON FILE
JORDAN KENYON                      ADDRESS ON FILE
JORDAN KINCAID                     ADDRESS ON FILE
JORDAN KING                        ADDRESS ON FILE
JORDAN KIRBY                       ADDRESS ON FILE
JORDAN KRUGER                      ADDRESS ON FILE
JORDAN LADNER                      ADDRESS ON FILE
JORDAN LAGUER                      ADDRESS ON FILE
JORDAN LARCK                       ADDRESS ON FILE
JORDAN LAURANT                     ADDRESS ON FILE
JORDAN LEDFORD                     ADDRESS ON FILE
JORDAN LEMON                       ADDRESS ON FILE
JORDAN LIPPERT                     ADDRESS ON FILE
JORDAN LOCKE                       ADDRESS ON FILE
JORDAN LOCKWOOD                    ADDRESS ON FILE
JORDAN LOVE                        ADDRESS ON FILE
JORDAN MAGANA                      ADDRESS ON FILE
JORDAN MALKE                       ADDRESS ON FILE
JORDAN MANSFIELD                   ADDRESS ON FILE
JORDAN MARTIN                      ADDRESS ON FILE
JORDAN MARTIN                      ADDRESS ON FILE
JORDAN MARZEC                      ADDRESS ON FILE
JORDAN MATTHEWS                    ADDRESS ON FILE
JORDAN MAXWELL                     ADDRESS ON FILE
JORDAN MCAFEE                      ADDRESS ON FILE
JORDAN MCCLAFFERTY                 ADDRESS ON FILE
JORDAN MCCLOSKEY                   ADDRESS ON FILE
JORDAN MCCLURE                     ADDRESS ON FILE
JORDAN MCCOY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 996 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1221 of 2235

Claim Name                         Address Information
JORDAN MCDADE                      ADDRESS ON FILE
JORDAN MCDONALD                    ADDRESS ON FILE
JORDAN MCDONALD                    ADDRESS ON FILE
JORDAN MCINTOSH                    ADDRESS ON FILE
JORDAN MCKINLEY                    ADDRESS ON FILE
JORDAN MCQUEEN                     ADDRESS ON FILE
JORDAN MEDINA                      ADDRESS ON FILE
JORDAN MEHTA                       ADDRESS ON FILE
JORDAN MEJIA                       ADDRESS ON FILE
JORDAN MELANSON                    ADDRESS ON FILE
JORDAN MELTON                      ADDRESS ON FILE
JORDAN MENTORE                     ADDRESS ON FILE
JORDAN MERCARTER                   ADDRESS ON FILE
JORDAN MERRITT                     ADDRESS ON FILE
JORDAN MIKSCH                      ADDRESS ON FILE
JORDAN MILLER                      ADDRESS ON FILE
JORDAN MILLER                      ADDRESS ON FILE
JORDAN MILLER                      ADDRESS ON FILE
JORDAN MILLER                      ADDRESS ON FILE
JORDAN MILLS                       ADDRESS ON FILE
JORDAN MOBLEY                      ADDRESS ON FILE
JORDAN MOON                        ADDRESS ON FILE
JORDAN MORELLI                     ADDRESS ON FILE
JORDAN MORRIS                      ADDRESS ON FILE
JORDAN MORRIS                      ADDRESS ON FILE
JORDAN MORRISON                    ADDRESS ON FILE
JORDAN MULLEN                      ADDRESS ON FILE
JORDAN MUNCY                       ADDRESS ON FILE
JORDAN MURRY                       ADDRESS ON FILE
JORDAN NDIAYE                      ADDRESS ON FILE
JORDAN NETTLES                     ADDRESS ON FILE
JORDAN NIEVES                      ADDRESS ON FILE
JORDAN NOCON                       ADDRESS ON FILE
JORDAN NORWOOD                     ADDRESS ON FILE
JORDAN ODOM                        ADDRESS ON FILE
JORDAN ODONNELLBOMBARDIER          ADDRESS ON FILE
JORDAN ORLANDO                     ADDRESS ON FILE
JORDAN PAGE                        ADDRESS ON FILE
JORDAN PARLEGRECO                  ADDRESS ON FILE
JORDAN PATTERSON                   ADDRESS ON FILE
JORDAN PATTERSON                   ADDRESS ON FILE
JORDAN PEACOCK                     ADDRESS ON FILE
JORDAN PEARLMAN                    ADDRESS ON FILE
JORDAN PENLEY                      ADDRESS ON FILE
JORDAN PETERSON                    ADDRESS ON FILE
JORDAN PETITT                      ADDRESS ON FILE
JORDAN PHILLIPS                    ADDRESS ON FILE
JORDAN PHOUKIEO                    ADDRESS ON FILE
JORDAN PICKENS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 997 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1222 of 2235

Claim Name                           Address Information
JORDAN PIERCE                        ADDRESS ON FILE
JORDAN PINKNEY                       ADDRESS ON FILE
JORDAN PINKOWSKI                     ADDRESS ON FILE
JORDAN PITT                          ADDRESS ON FILE
JORDAN POTEAT-SMITH                  ADDRESS ON FILE
JORDAN POWELL                        ADDRESS ON FILE
JORDAN PRENTICE                      ADDRESS ON FILE
JORDAN PRICE                         ADDRESS ON FILE
JORDAN PRIEST                        ADDRESS ON FILE
JORDAN PRINCIPE                      ADDRESS ON FILE
JORDAN RACZ                          ADDRESS ON FILE
JORDAN RAWLS                         ADDRESS ON FILE
JORDAN RAYMOND                       ADDRESS ON FILE
JORDAN REDAR                         ADDRESS ON FILE
JORDAN REDDON                        ADDRESS ON FILE
JORDAN REYNOLDS                      ADDRESS ON FILE
JORDAN ROBERTSON                     ADDRESS ON FILE
JORDAN ROCHE                         ADDRESS ON FILE
JORDAN RONEY                         ADDRESS ON FILE
JORDAN ROSARIO                       ADDRESS ON FILE
JORDAN ROYAL                         ADDRESS ON FILE
JORDAN RUIZ                          ADDRESS ON FILE
JORDAN RUMER                         ADDRESS ON FILE
JORDAN RUPE                          ADDRESS ON FILE
JORDAN SALAMANCA                     ADDRESS ON FILE
JORDAN SALT                          ADDRESS ON FILE
JORDAN SARTOR                        ADDRESS ON FILE
JORDAN SAUNDERS                      ADDRESS ON FILE
JORDAN SAVAGE                        ADDRESS ON FILE
JORDAN SCHNEIDER                     ADDRESS ON FILE
JORDAN SCHRINER                      ADDRESS ON FILE
JORDAN SCHUELLER                     ADDRESS ON FILE
JORDAN SCOLARO                       ADDRESS ON FILE
JORDAN SEEVERS                       ADDRESS ON FILE
JORDAN SERRELL                       ADDRESS ON FILE
JORDAN SHANNON                       ADDRESS ON FILE
JORDAN SHARP                         ADDRESS ON FILE
JORDAN SILBER                        ADDRESS ON FILE
JORDAN SIMMERS-SMITH                 ADDRESS ON FILE
JORDAN SIMMONS                       ADDRESS ON FILE
JORDAN SINDE                         ADDRESS ON FILE
JORDAN SINGLETARY                    ADDRESS ON FILE
JORDAN SMALL                         ADDRESS ON FILE
JORDAN SMITH                         ADDRESS ON FILE
JORDAN SMITH                         ADDRESS ON FILE
JORDAN SOLLOWEN                      ADDRESS ON FILE
JORDAN SPRATT                        ADDRESS ON FILE
JORDAN STEWART                       ADDRESS ON FILE
JORDAN SURRATT                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 998 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1223 of 2235

Claim Name                        Address Information
JORDAN SWITZER                    ADDRESS ON FILE
JORDAN SZABO                      ADDRESS ON FILE
JORDAN TATE                       ADDRESS ON FILE
JORDAN TAYLOR                     ADDRESS ON FILE
JORDAN TAYLOR                     ADDRESS ON FILE
JORDAN TAYLOR                     ADDRESS ON FILE
JORDAN TERRELL                    ADDRESS ON FILE
JORDAN THELANDER                  ADDRESS ON FILE
JORDAN THOMAS                     ADDRESS ON FILE
JORDAN THOMAS                     ADDRESS ON FILE
JORDAN THOMPSON                   ADDRESS ON FILE
JORDAN THOMPSON                   ADDRESS ON FILE
JORDAN TIMMONS                    ADDRESS ON FILE
JORDAN TITUS                      ADDRESS ON FILE
JORDAN TOVAR                      ADDRESS ON FILE
JORDAN TOWELL                     ADDRESS ON FILE
JORDAN TOWERY                     ADDRESS ON FILE
JORDAN TRAGIS                     ADDRESS ON FILE
JORDAN TRANBERG                   ADDRESS ON FILE
JORDAN TUCK                       ADDRESS ON FILE
JORDAN UPHOLSTERY                 PO BOX 44 PHILOMATH OR 97370
JORDAN VAUGHN                     ADDRESS ON FILE
JORDAN VELEZ                      ADDRESS ON FILE
JORDAN VIOLET                     ADDRESS ON FILE
JORDAN WADE                       ADDRESS ON FILE
JORDAN WAGNER                     ADDRESS ON FILE
JORDAN WALKER                     ADDRESS ON FILE
JORDAN WALTERS                    ADDRESS ON FILE
JORDAN WELCH                      ADDRESS ON FILE
JORDAN WERNER                     ADDRESS ON FILE
JORDAN WESLEY                     ADDRESS ON FILE
JORDAN WEYMOUTH                   ADDRESS ON FILE
JORDAN WHITT                      ADDRESS ON FILE
JORDAN WILDERMAN                  ADDRESS ON FILE
JORDAN WILLIAMS                   ADDRESS ON FILE
JORDAN WILLS                      ADDRESS ON FILE
JORDAN WINSTON                    ADDRESS ON FILE
JORDAN WINTERS                    ADDRESS ON FILE
JORDAN WOLFERD                    ADDRESS ON FILE
JORDAN WYNN                       ADDRESS ON FILE
JORDAN YATES                      ADDRESS ON FILE
JORDAN YONNIE                     ADDRESS ON FILE
JORDAN YOUNCE                     ADDRESS ON FILE
JORDAN ZAMBONI                    ADDRESS ON FILE
JORDANN CARIUTY                   ADDRESS ON FILE
JORDEN ANDREWS                    ADDRESS ON FILE
JORDEN BENITEZ                    ADDRESS ON FILE
JORDEN BESSELL                    ADDRESS ON FILE
JORDEN WORTHY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 999 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1224 of 2235

Claim Name                          Address Information
JORDI DEL ROSARIO                   ADDRESS ON FILE
JORDI FERNANDEZ                     ADDRESS ON FILE
JORDIN BRADLEY                      ADDRESS ON FILE
JORDIN MATHIS                       ADDRESS ON FILE
JORDON DACOSTA                      ADDRESS ON FILE
JORDON HILLEGAS                     ADDRESS ON FILE
JORDON JACKSON                      ADDRESS ON FILE
JORDON JENNINGS                     ADDRESS ON FILE
JORDON KONDRATOWICZ                 ADDRESS ON FILE
JORDON MAAG                         ADDRESS ON FILE
JORDON MATOS                        ADDRESS ON FILE
JORDON PHALO                        ADDRESS ON FILE
JORDON QUEEN                        ADDRESS ON FILE
JORDONHA WILSON                     ADDRESS ON FILE
JORDY SANCHEZ                       ADDRESS ON FILE
JORDY TIENTCHEU                     ADDRESS ON FILE
JORDYN AYSANOA                      ADDRESS ON FILE
JORDYN BAKER                        ADDRESS ON FILE
JORDYN BIRCHETT                     ADDRESS ON FILE
JORDYN BURLESON                     ADDRESS ON FILE
JORDYN CAUDILL                      ADDRESS ON FILE
JORDYN CLARK                        ADDRESS ON FILE
JORDYN COLLINS                      ADDRESS ON FILE
JORDYN DAWSON                       ADDRESS ON FILE
JORDYN DILLOW                       ADDRESS ON FILE
JORDYN FELKER                       ADDRESS ON FILE
JORDYN GENTZLER                     ADDRESS ON FILE
JORDYN HARENDZA                     ADDRESS ON FILE
JORDYN HILL                         ADDRESS ON FILE
JORDYN HILL                         ADDRESS ON FILE
JORDYN HOOKS                        ADDRESS ON FILE
JORDYN KARR                         ADDRESS ON FILE
JORDYN MACCRAE                      ADDRESS ON FILE
JORDYN MCKISSICK                    ADDRESS ON FILE
JORDYN MERICA                       ADDRESS ON FILE
JORDYN RAKESTRAW                    ADDRESS ON FILE
JORDYN REYNA                        ADDRESS ON FILE
JORDYN SMITH                        ADDRESS ON FILE
JORDYN SPIVEY                       ADDRESS ON FILE
JORDYN STEWART                      ADDRESS ON FILE
JORDYN TODD                         ADDRESS ON FILE
JORDYN WALKER                       ADDRESS ON FILE
JORDYN WIDA                         ADDRESS ON FILE
JORDYN YARNELL                      ADDRESS ON FILE
JORDYNN BARTLETT                    ADDRESS ON FILE
JORDYNN RAHILLY                     ADDRESS ON FILE
JORDYNNE BROWN                      ADDRESS ON FILE
JORGE ACEVEDO                       ADDRESS ON FILE
JORGE ARMAN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1000 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1225 of 2235

Claim Name                            Address Information
JORGE BALDERAS                        ADDRESS ON FILE
JORGE BARO                            ADDRESS ON FILE
JORGE BARRIOS FEBUS                   ADDRESS ON FILE
JORGE CERVANTES                       ADDRESS ON FILE
JORGE CORDERO                         ADDRESS ON FILE
JORGE DELEON                          ADDRESS ON FILE
JORGE DURANTE                         ADDRESS ON FILE
JORGE FRANQUI                         ADDRESS ON FILE
JORGE GARCIA                          ADDRESS ON FILE
JORGE GIRON                           ADDRESS ON FILE
JORGE GOMEZ                           ADDRESS ON FILE
JORGE GONZALEZ                        ADDRESS ON FILE
JORGE GONZALEZ-RIVERA                 ADDRESS ON FILE
JORGE GRANADOS                        ADDRESS ON FILE
JORGE IBARRA                          ADDRESS ON FILE
JORGE LINCHETA                        ADDRESS ON FILE
JORGE LOPEZ                           ADDRESS ON FILE
JORGE LORENZO                         ADDRESS ON FILE
JORGE MARQUEZ                         ADDRESS ON FILE
JORGE MEJIA                           ADDRESS ON FILE
JORGE MENDIOLA                        ADDRESS ON FILE
JORGE MORA                            ADDRESS ON FILE
JORGE NUNEZ                           ADDRESS ON FILE
JORGE PAGAN                           ADDRESS ON FILE
JORGE PEREZ                           ADDRESS ON FILE
JORGE PINEDA                          ADDRESS ON FILE
JORGE PITRE-POLIDURA                  ADDRESS ON FILE
JORGE REYES                           ADDRESS ON FILE
JORGE RODRIGUEZ                       ADDRESS ON FILE
JORGE RODRIGUEZ                       ADDRESS ON FILE
JORGE ROMAN                           ADDRESS ON FILE
JORGE ROSARIO                         ADDRESS ON FILE
JORGE RUBIO                           ADDRESS ON FILE
JORGE SANCHEZ                         ADDRESS ON FILE
JORGE SANTIAGO                        ADDRESS ON FILE
JORGE TRUJILLO                        ADDRESS ON FILE
JORGE VARGAS                          ADDRESS ON FILE
JORGE VINUEZA                         ADDRESS ON FILE
JORGINIO BELTRAN                      ADDRESS ON FILE
JORIE ROTTMAN                         ADDRESS ON FILE
JORJE RIVERA                          ADDRESS ON FILE
JORRELL HENRY                         ADDRESS ON FILE
JORVON COOK                           ADDRESS ON FILE
JOS GLOBE DISTRIBUTING INC WV         1151 GREENBAG RD MORGANTOWN WV 26508
JOSALYN HELRIGEL                      ADDRESS ON FILE
JOSALYN THOMPSON                      ADDRESS ON FILE
JOSE ACOSTA                           ADDRESS ON FILE
JOSE AGUILAR                          ADDRESS ON FILE
JOSE AGUILAR VICTORIA                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1001 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1226 of 2235

Claim Name                          Address Information
JOSE ALCALA                         ADDRESS ON FILE
JOSE ALVAREZ                        ADDRESS ON FILE
JOSE ALVAREZ                        ADDRESS ON FILE
JOSE AMADO                          ADDRESS ON FILE
JOSE ANDERSON                       ADDRESS ON FILE
JOSE ANDRADE                        ADDRESS ON FILE
JOSE ARANZANA                       ADDRESS ON FILE
JOSE ARGUETA                        ADDRESS ON FILE
JOSE AVILA-NUNEZ                    ADDRESS ON FILE
JOSE AYALA                          ADDRESS ON FILE
JOSE BARBOSA                        ADDRESS ON FILE
JOSE BATRES                         ADDRESS ON FILE
JOSE BAUTISTA                       ADDRESS ON FILE
JOSE BERRIOS                        ADDRESS ON FILE
JOSE CABRERA                        ADDRESS ON FILE
JOSE CADILLO                        ADDRESS ON FILE
JOSE CALLEJAS                       ADDRESS ON FILE
JOSE CANALES                        ADDRESS ON FILE
JOSE CARDONA                        ADDRESS ON FILE
JOSE CARRILLO                       ADDRESS ON FILE
JOSE CASILLAS                       ADDRESS ON FILE
JOSE CASTILLO                       ADDRESS ON FILE
JOSE CASTILLO                       ADDRESS ON FILE
JOSE CASTILLO                       ADDRESS ON FILE
JOSE CASTRUITA                      ADDRESS ON FILE
JOSE CEBALLOS                       ADDRESS ON FILE
JOSE CLASS                          ADDRESS ON FILE
JOSE CORTES                         ADDRESS ON FILE
JOSE COTO-LOPEZ                     ADDRESS ON FILE
JOSE CRUZ                           ADDRESS ON FILE
JOSE CRUZ                           ADDRESS ON FILE
JOSE CUEVAS                         ADDRESS ON FILE
JOSE DAVILA                         ADDRESS ON FILE
JOSE DELEON                         ADDRESS ON FILE
JOSE DIONICIO                       ADDRESS ON FILE
JOSE ESPINAL                        ADDRESS ON FILE
JOSE ESPINOSA                       ADDRESS ON FILE
JOSE ESQUIVIAS                      ADDRESS ON FILE
JOSE FEBRES                         ADDRESS ON FILE
JOSE FIGUEROA                       ADDRESS ON FILE
JOSE FILPO                          ADDRESS ON FILE
JOSE FLORES                         ADDRESS ON FILE
JOSE FLORES                         ADDRESS ON FILE
JOSE FLORES                         ADDRESS ON FILE
JOSE FLORES                         ADDRESS ON FILE
JOSE FORTIER-MEDINA                 ADDRESS ON FILE
JOSE FRAUSTO                        ADDRESS ON FILE
JOSE FUENTES                        ADDRESS ON FILE
JOSE FUENTES ORTEGA                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1002 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1227 of 2235

Claim Name                            Address Information
JOSE GAMEZ                            ADDRESS ON FILE
JOSE GAMEZ ORELLANA                   ADDRESS ON FILE
JOSE GARCIA                           ADDRESS ON FILE
JOSE GARCIA                           ADDRESS ON FILE
JOSE GILES JAMIES                     ADDRESS ON FILE
JOSE GONZALES                         ADDRESS ON FILE
JOSE GONZALEZ                         ADDRESS ON FILE
JOSE GONZALEZ                         ADDRESS ON FILE
JOSE GONZALEZ                         ADDRESS ON FILE
JOSE GONZALEZ                         ADDRESS ON FILE
JOSE GORDILLO                         ADDRESS ON FILE
JOSE GRADO                            ADDRESS ON FILE
JOSE GRULLON                          ADDRESS ON FILE
JOSE GUEVARA                          ADDRESS ON FILE
JOSE HERNANDEZ                        ADDRESS ON FILE
JOSE HERRERA                          ADDRESS ON FILE
JOSE HURTADO PESANTEZ                 ADDRESS ON FILE
JOSE INTERIANO                        ADDRESS ON FILE
JOSE IRIZARRY                         ADDRESS ON FILE
JOSE JIMENEZ                          ADDRESS ON FILE
JOSE JUSTO                            ADDRESS ON FILE
JOSE LARA                             ADDRESS ON FILE
JOSE LAULOPEZ                         ADDRESS ON FILE
JOSE LAZO-MELGAR                      ADDRESS ON FILE
JOSE LEON PEREZ                       ADDRESS ON FILE
JOSE LOPEZ                            ADDRESS ON FILE
JOSE LOPEZ                            ADDRESS ON FILE
JOSE LOPEZ                            ADDRESS ON FILE
JOSE LOPEZ                            ADDRESS ON FILE
JOSE LUIS AMADOR-MONTES               ADDRESS ON FILE
JOSE MACHUCA                          ADDRESS ON FILE
JOSE MANGUAL                          ADDRESS ON FILE
JOSE MARITNEZ                         ADDRESS ON FILE
JOSE MARTINEZ                         ADDRESS ON FILE
JOSE MATEO                            ADDRESS ON FILE
JOSE MATIAS                           ADDRESS ON FILE
JOSE MATOS                            ADDRESS ON FILE
JOSE MEDINA                           ADDRESS ON FILE
JOSE MENDIOLA                         ADDRESS ON FILE
JOSE MERCADO                          ADDRESS ON FILE
JOSE MEREJO BLANCO                    ADDRESS ON FILE
JOSE MERLA-CRUZ                       ADDRESS ON FILE
JOSE MOLINA                           ADDRESS ON FILE
JOSE MONTANO                          ADDRESS ON FILE
JOSE MORALES                          ADDRESS ON FILE
JOSE MORENO                           ADDRESS ON FILE
JOSE NARANJO                          ADDRESS ON FILE
JOSE NIEVES                           ADDRESS ON FILE
JOSE NOLASCO                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1003 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1228 of 2235

Claim Name                            Address Information
JOSE NUNEZ                            ADDRESS ON FILE
JOSE ORTEGA                           ADDRESS ON FILE
JOSE ORTIZ                            ADDRESS ON FILE
JOSE ORTIZ ECHEVARRIA                 ADDRESS ON FILE
JOSE PACHECO                          ADDRESS ON FILE
JOSE PADILLA                          ADDRESS ON FILE
JOSE PADRO                            ADDRESS ON FILE
JOSE PAGAN                            ADDRESS ON FILE
JOSE PAULINO MARTE                    ADDRESS ON FILE
JOSE PERALES                          ADDRESS ON FILE
JOSE PEREIRA                          ADDRESS ON FILE
JOSE PEREZ                            ADDRESS ON FILE
JOSE PINEDA-GARCIA                    ADDRESS ON FILE
JOSE PONCE LOPEZ                      ADDRESS ON FILE
JOSE PRUETT                           ADDRESS ON FILE
JOSE QUINONEZ                         ADDRESS ON FILE
JOSE QUINTANILLA                      ADDRESS ON FILE
JOSE RAMIREZ                          ADDRESS ON FILE
JOSE RAMIREZ AUCHO                    ADDRESS ON FILE
JOSE RECILLAS                         ADDRESS ON FILE
JOSE RENTERIA CRUZ                    ADDRESS ON FILE
JOSE REYES                            ADDRESS ON FILE
JOSE REYES                            ADDRESS ON FILE
JOSE REYES                            ADDRESS ON FILE
JOSE RIOS                             ADDRESS ON FILE
JOSE RIVERA                           ADDRESS ON FILE
JOSE RIVERA                           ADDRESS ON FILE
JOSE RIVERA                           ADDRESS ON FILE
JOSE RIVERA                           ADDRESS ON FILE
JOSE RODRIGUEZ                        ADDRESS ON FILE
JOSE RODRIGUEZ                        ADDRESS ON FILE
JOSE RODRIGUEZ                        ADDRESS ON FILE
JOSE RODRIGUEZ                        ADDRESS ON FILE
JOSE RODRIGUEZ                        ADDRESS ON FILE
JOSE RODRIGUEZ                        ADDRESS ON FILE
JOSE RODRIGUEZ ROBLES                 ADDRESS ON FILE
JOSE RODRIQUEZ                        ADDRESS ON FILE
JOSE ROMAN                            ADDRESS ON FILE
JOSE ROMAN IRIZARRY                   ADDRESS ON FILE
JOSE ROMERO                           ADDRESS ON FILE
JOSE ROSA                             ADDRESS ON FILE
JOSE ROSA                             ADDRESS ON FILE
JOSE ROSADO                           ADDRESS ON FILE
JOSE SALGADO                          ADDRESS ON FILE
JOSE SALOME                           ADDRESS ON FILE
JOSE SALVADOR                         ADDRESS ON FILE
JOSE SANCHEZ                          ADDRESS ON FILE
JOSE SANCHEZ                          ADDRESS ON FILE
JOSE SANCHEZ                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1004 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1229 of 2235

Claim Name                           Address Information
JOSE SANCHEZ                         ADDRESS ON FILE
JOSE SANCHEZ                         ADDRESS ON FILE
JOSE SANTIAGO                        ADDRESS ON FILE
JOSE SERRANO FUENTES                 ADDRESS ON FILE
JOSE SOTO                            ADDRESS ON FILE
JOSE TORRES                          ADDRESS ON FILE
JOSE URBINA                          ADDRESS ON FILE
JOSE URBINA                          ADDRESS ON FILE
JOSE VARGAS                          ADDRESS ON FILE
JOSE VAZQUEZ                         ADDRESS ON FILE
JOSE VEGA                            ADDRESS ON FILE
JOSE VELAZQUEZ                       ADDRESS ON FILE
JOSE VELEZ                           ADDRESS ON FILE
JOSE VENECIA                         ADDRESS ON FILE
JOSE YBARRA                          ADDRESS ON FILE
JOSE ZAMORA                          ADDRESS ON FILE
JOSE ZAMORA MAGANA                   ADDRESS ON FILE
JOSE-LUIS GARCIA                     ADDRESS ON FILE
JOSEAN BONILLA                       ADDRESS ON FILE
JOSEAN CABRERA                       ADDRESS ON FILE
JOSEAN DIAZ                          ADDRESS ON FILE
JOSEAN MARTINEZ                      ADDRESS ON FILE
JOSEF BROOKS                         ADDRESS ON FILE
JOSEF SIDDONS                        ADDRESS ON FILE
JOSEFINA CASANOVA                    ADDRESS ON FILE
JOSEFINA CASANOVA                    ADDRESS ON FILE
JOSEFINA NELSON                      ADDRESS ON FILE
JOSEFUS DUANAH                       ADDRESS ON FILE
JOSEJAHDIER RAMIS DE AYREFLOR        ADDRESS ON FILE
JOSELIN DIAZ                         ADDRESS ON FILE
JOSELINE HERNANDEZ                   ADDRESS ON FILE
JOSELYN BRYANT                       ADDRESS ON FILE
JOSELYN BRYANT                       ADDRESS ON FILE
JOSELYN CRUZ                         ADDRESS ON FILE
JOSELYN NORRIS                       ADDRESS ON FILE
JOSEPH A HARDY                       ADDRESS ON FILE
JOSEPH ABBESS                        ADDRESS ON FILE
JOSEPH ABDON                         ADDRESS ON FILE
JOSEPH ADAMS                         ADDRESS ON FILE
JOSEPH ALDAY                         ADDRESS ON FILE
JOSEPH ALEXANDER                     ADDRESS ON FILE
JOSEPH ALEXANDER                     ADDRESS ON FILE
JOSEPH ALFANO                        ADDRESS ON FILE
JOSEPH ALLEN                         ADDRESS ON FILE
JOSEPH ALSTON                        ADDRESS ON FILE
JOSEPH ALSTON                        ADDRESS ON FILE
JOSEPH AND NORMA ROOSA               C/O THE ROOSA COMPANY 4480 HUNGRY HOLLOW RD GREAT VALLEY NY 14741
JOSEPH AND NORMA ROOSA               C/O THE ROOSA COMPANY PO BOX 67 SALAMANCA NY 14779
JOSEPH ANDERSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1005 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1230 of 2235

Claim Name                          Address Information
JOSEPH ANDERSON                     ADDRESS ON FILE
JOSEPH ANNARELLI                    ADDRESS ON FILE
JOSEPH ANTAKI                       ADDRESS ON FILE
JOSEPH ARBLASTER                    ADDRESS ON FILE
JOSEPH ARQUITT                      ADDRESS ON FILE
JOSEPH ARZENO                       ADDRESS ON FILE
JOSEPH ASTOCONDOR                   ADDRESS ON FILE
JOSEPH BALL                         ADDRESS ON FILE
JOSEPH BALL                         ADDRESS ON FILE
JOSEPH BALLA                        ADDRESS ON FILE
JOSEPH BARNER                       ADDRESS ON FILE
JOSEPH BARNES                       ADDRESS ON FILE
JOSEPH BARNES                       ADDRESS ON FILE
JOSEPH BARRON SEVERANCE             ADDRESS ON FILE
JOSEPH BARSH                        ADDRESS ON FILE
JOSEPH BARST                        ADDRESS ON FILE
JOSEPH BARYCKI                      ADDRESS ON FILE
JOSEPH BASA                         ADDRESS ON FILE
JOSEPH BEAM                         ADDRESS ON FILE
JOSEPH BEARD                        ADDRESS ON FILE
JOSEPH BEARD                        ADDRESS ON FILE
JOSEPH BELL                         ADDRESS ON FILE
JOSEPH BELL                         ADDRESS ON FILE
JOSEPH BENEDETTO                    ADDRESS ON FILE
JOSEPH BENSON                       ADDRESS ON FILE
JOSEPH BENTLEY                      ADDRESS ON FILE
JOSEPH BERRIOS                      ADDRESS ON FILE
JOSEPH BERTELLI                     ADDRESS ON FILE
JOSEPH BIEDERMAN                    ADDRESS ON FILE
JOSEPH BIRD                         ADDRESS ON FILE
JOSEPH BLALOCK PULIZZI              ADDRESS ON FILE
JOSEPH BLANKENSHIP                  ADDRESS ON FILE
JOSEPH BOATWRIGHT                   ADDRESS ON FILE
JOSEPH BOGGS                        ADDRESS ON FILE
JOSEPH BOLTON                       ADDRESS ON FILE
JOSEPH BONDS                        ADDRESS ON FILE
JOSEPH BOYD                         ADDRESS ON FILE
JOSEPH BOYTE                        ADDRESS ON FILE
JOSEPH BRACY-THIBODEAU              ADDRESS ON FILE
JOSEPH BRADLEY                      ADDRESS ON FILE
JOSEPH BRATHWAITE                   ADDRESS ON FILE
JOSEPH BROCKLEHURST                 ADDRESS ON FILE
JOSEPH BROOKINS                     ADDRESS ON FILE
JOSEPH BROOKS                       ADDRESS ON FILE
JOSEPH BROOKS                       ADDRESS ON FILE
JOSEPH BROWN                        ADDRESS ON FILE
JOSEPH BROWN                        ADDRESS ON FILE
JOSEPH BROWN                        ADDRESS ON FILE
JOSEPH BROWNLEE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1006 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1231 of 2235

Claim Name                          Address Information
JOSEPH BRUSHNEFSKI                  ADDRESS ON FILE
JOSEPH BUCKLEY                      ADDRESS ON FILE
JOSEPH BURCH                        ADDRESS ON FILE
JOSEPH BURNS                        ADDRESS ON FILE
JOSEPH BYRD                         ADDRESS ON FILE
JOSEPH CALDWELL                     ADDRESS ON FILE
JOSEPH CALES                        ADDRESS ON FILE
JOSEPH CALVARESI                    ADDRESS ON FILE
JOSEPH CAMP                         ADDRESS ON FILE
JOSEPH CAMPBELL                     ADDRESS ON FILE
JOSEPH CAPORAL                      ADDRESS ON FILE
JOSEPH CARAPAZZA                    ADDRESS ON FILE
JOSEPH CARLTON LLC                  123 SOUTH MAIN ST SUITE C GREENVILLE SC 29601
JOSEPH CARROLL                      ADDRESS ON FILE
JOSEPH CARTER                       ADDRESS ON FILE
JOSEPH CARTIER                      ADDRESS ON FILE
JOSEPH CARTWRIGHT                   ADDRESS ON FILE
JOSEPH CATALDO                      ADDRESS ON FILE
JOSEPH CHAMBERS                     ADDRESS ON FILE
JOSEPH CHRISTIANSEN                 ADDRESS ON FILE
JOSEPH CHURCHVILLE                  ADDRESS ON FILE
JOSEPH CIOCCO                       ADDRESS ON FILE
JOSEPH CISZEWSKI                    ADDRESS ON FILE
JOSEPH COLE                         ADDRESS ON FILE
JOSEPH COLIN                        ADDRESS ON FILE
JOSEPH COLLETT                      ADDRESS ON FILE
JOSEPH COLLINS                      ADDRESS ON FILE
JOSEPH COLLINS                      ADDRESS ON FILE
JOSEPH COLLORA                      ADDRESS ON FILE
JOSEPH CONSTANTINO                  ADDRESS ON FILE
JOSEPH COOKE                        ADDRESS ON FILE
JOSEPH CORALLO                      ADDRESS ON FILE
JOSEPH CORWELL                      ADDRESS ON FILE
JOSEPH COSTA                        ADDRESS ON FILE
JOSEPH COURTOIS                     ADDRESS ON FILE
JOSEPH COX                          ADDRESS ON FILE
JOSEPH CREWS                        ADDRESS ON FILE
JOSEPH CROGHAN                      ADDRESS ON FILE
JOSEPH CROSON                       ADDRESS ON FILE
JOSEPH CRUZ                         ADDRESS ON FILE
JOSEPH CURTOLO                      ADDRESS ON FILE
JOSEPH CUSTER                       ADDRESS ON FILE
JOSEPH DAVIS                        ADDRESS ON FILE
JOSEPH DAVIS                        ADDRESS ON FILE
JOSEPH DAVIS                        ADDRESS ON FILE
JOSEPH DAVIS                        ADDRESS ON FILE
JOSEPH DEAN                         ADDRESS ON FILE
JOSEPH DECENT                       ADDRESS ON FILE
JOSEPH DEGRAFT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1007 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1232 of 2235

Claim Name                         Address Information
JOSEPH DELIA                       ADDRESS ON FILE
JOSEPH DELVECCHIO                  ADDRESS ON FILE
JOSEPH DEMONACO                    ADDRESS ON FILE
JOSEPH DENNING                     ADDRESS ON FILE
JOSEPH DEPADOVA                    ADDRESS ON FILE
JOSEPH DEWITT                      ADDRESS ON FILE
JOSEPH DI CARLO                    ADDRESS ON FILE
JOSEPH DILLON                      ADDRESS ON FILE
JOSEPH DILUZIO                     ADDRESS ON FILE
JOSEPH DINKENS                     ADDRESS ON FILE
JOSEPH DOBBS                       ADDRESS ON FILE
JOSEPH DOERRER                     ADDRESS ON FILE
JOSEPH DOLLINGER                   ADDRESS ON FILE
JOSEPH DRAHEIM                     ADDRESS ON FILE
JOSEPH DRAKE                       ADDRESS ON FILE
JOSEPH DUBE                        ADDRESS ON FILE
JOSEPH DUTILLE                     ADDRESS ON FILE
JOSEPH EDWARD DECOSIMO             ADDRESS ON FILE
JOSEPH EGAN                        ADDRESS ON FILE
JOSEPH ELI                         ADDRESS ON FILE
JOSEPH ELLIOTT                     ADDRESS ON FILE
JOSEPH ENCHAUTEGUI                 ADDRESS ON FILE
JOSEPH ENGLE                       ADDRESS ON FILE
JOSEPH EPPS                        ADDRESS ON FILE
JOSEPH ESSEX                       ADDRESS ON FILE
JOSEPH ESTABROOK                   ADDRESS ON FILE
JOSEPH EUGENE                      ADDRESS ON FILE
JOSEPH EVERETT                     ADDRESS ON FILE
JOSEPH FAIR                        ADDRESS ON FILE
JOSEPH FALCON                      ADDRESS ON FILE
JOSEPH FEEMSTER                    ADDRESS ON FILE
JOSEPH FERNANDEZ                   ADDRESS ON FILE
JOSEPH FIDDEMON                    ADDRESS ON FILE
JOSEPH FISHER                      ADDRESS ON FILE
JOSEPH FITTS                       ADDRESS ON FILE
JOSEPH FORD                        ADDRESS ON FILE
JOSEPH FORTUNATO                   ADDRESS ON FILE
JOSEPH FOX                         ADDRESS ON FILE
JOSEPH FRAZIER                     ADDRESS ON FILE
JOSEPH FULLANA                     ADDRESS ON FILE
JOSEPH FULLER                      ADDRESS ON FILE
JOSEPH FULLWOOD                    ADDRESS ON FILE
JOSEPH FULTON                      ADDRESS ON FILE
JOSEPH FYFE                        ADDRESS ON FILE
JOSEPH GALATI                      ADDRESS ON FILE
JOSEPH GALLIVAN                    ADDRESS ON FILE
JOSEPH GALOB                       ADDRESS ON FILE
JOSEPH GAUDINO                     ADDRESS ON FILE
JOSEPH GAYMAN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1008 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1233 of 2235

Claim Name                         Address Information
JOSEPH GERBER                      ADDRESS ON FILE
JOSEPH GIBSON                      ADDRESS ON FILE
JOSEPH GILL                        ADDRESS ON FILE
JOSEPH GILMORE                     ADDRESS ON FILE
JOSEPH GIORDANO                    ADDRESS ON FILE
JOSEPH GLEASON                     ADDRESS ON FILE
JOSEPH GONZALEZ DE LA ROSA         ADDRESS ON FILE
JOSEPH GRABENSTEIN                 ADDRESS ON FILE
JOSEPH GRAVES                      ADDRESS ON FILE
JOSEPH GRAVES                      ADDRESS ON FILE
JOSEPH GRAVINA                     ADDRESS ON FILE
JOSEPH GRAY                        ADDRESS ON FILE
JOSEPH GRAY                        ADDRESS ON FILE
JOSEPH GRAY                        ADDRESS ON FILE
JOSEPH GRAYBEAL                    ADDRESS ON FILE
JOSEPH GREEN                       ADDRESS ON FILE
JOSEPH GREENLEE                    ADDRESS ON FILE
JOSEPH GREENWELL                   ADDRESS ON FILE
JOSEPH GREGORIO                    ADDRESS ON FILE
JOSEPH GRENDEL                     ADDRESS ON FILE
JOSEPH GUILLORY                    ADDRESS ON FILE
JOSEPH HACKETT                     ADDRESS ON FILE
JOSEPH HAGUE                       ADDRESS ON FILE
JOSEPH HALL                        ADDRESS ON FILE
JOSEPH HAMLETT                     ADDRESS ON FILE
JOSEPH HANOVER                     ADDRESS ON FILE
JOSEPH HANSARD                     ADDRESS ON FILE
JOSEPH HANSON                      ADDRESS ON FILE
JOSEPH HARNESS                     ADDRESS ON FILE
JOSEPH HARPS                       ADDRESS ON FILE
JOSEPH HARRIS                      ADDRESS ON FILE
JOSEPH HARRIS                      ADDRESS ON FILE
JOSEPH HATCHER                     ADDRESS ON FILE
JOSEPH HAUER                       ADDRESS ON FILE
JOSEPH HAWKINS                     ADDRESS ON FILE
JOSEPH HAYES                       ADDRESS ON FILE
JOSEPH HEAPHY                      ADDRESS ON FILE
JOSEPH HEATH                       ADDRESS ON FILE
JOSEPH HENRY                       ADDRESS ON FILE
JOSEPH HENSLEY                     ADDRESS ON FILE
JOSEPH HERDMAN                     ADDRESS ON FILE
JOSEPH HERNANDEZ                   ADDRESS ON FILE
JOSEPH HERON                       ADDRESS ON FILE
JOSEPH HERON                       ADDRESS ON FILE
JOSEPH HERRERA                     ADDRESS ON FILE
JOSEPH HEWETT                      ADDRESS ON FILE
JOSEPH HIGGINS                     ADDRESS ON FILE
JOSEPH HINES                       ADDRESS ON FILE
JOSEPH HINSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1009 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1234 of 2235

Claim Name                            Address Information
JOSEPH HINTON                         ADDRESS ON FILE
JOSEPH HIOTT                          ADDRESS ON FILE
JOSEPH HIPP                           ADDRESS ON FILE
JOSEPH HITSON                         ADDRESS ON FILE
JOSEPH HOLLOWELL                      ADDRESS ON FILE
JOSEPH HOLMES                         ADDRESS ON FILE
JOSEPH HOOD                           ADDRESS ON FILE
JOSEPH HOPPER                         ADDRESS ON FILE
JOSEPH HOPPER                         ADDRESS ON FILE
JOSEPH HORTH                          ADDRESS ON FILE
JOSEPH HOWARD                         ADDRESS ON FILE
JOSEPH HUBER                          ADDRESS ON FILE
JOSEPH HUGHES                         ADDRESS ON FILE
JOSEPH HUMPHRIES                      ADDRESS ON FILE
JOSEPH HYLAND                         ADDRESS ON FILE
JOSEPH ICENOGLE                       ADDRESS ON FILE
JOSEPH J MCCROSKEY JR                 502 S SWEETBRIAR AVE CHATTANOOGA TN 37412
JOSEPH JACKSON                        ADDRESS ON FILE
JOSEPH JACKSON                        ADDRESS ON FILE
JOSEPH JACOBSON                       ADDRESS ON FILE
JOSEPH JARMAN                         ADDRESS ON FILE
JOSEPH JARVIS                         ADDRESS ON FILE
JOSEPH JESSIE                         ADDRESS ON FILE
JOSEPH JOHNSON                        ADDRESS ON FILE
JOSEPH JOHNSON                        ADDRESS ON FILE
JOSEPH JOHNSON                        ADDRESS ON FILE
JOSEPH JOHNSON                        ADDRESS ON FILE
JOSEPH JOHNSON                        ADDRESS ON FILE
JOSEPH JOHNSON                        ADDRESS ON FILE
JOSEPH JOHNSON                        ADDRESS ON FILE
JOSEPH JONES                          ADDRESS ON FILE
JOSEPH JOYNER                         ADDRESS ON FILE
JOSEPH JUDY                           ADDRESS ON FILE
JOSEPH KAEHNE                         ADDRESS ON FILE
JOSEPH KAZMAR                         ADDRESS ON FILE
JOSEPH KEEN                           ADDRESS ON FILE
JOSEPH KELLY                          ADDRESS ON FILE
JOSEPH KENNEDY                        ADDRESS ON FILE
JOSEPH KING                           ADDRESS ON FILE
JOSEPH KNOX                           ADDRESS ON FILE
JOSEPH KOZEMCZAK                      ADDRESS ON FILE
JOSEPH KREPFLE                        ADDRESS ON FILE
JOSEPH KRIETE                         ADDRESS ON FILE
JOSEPH KUNDRAT                        ADDRESS ON FILE
JOSEPH KURUTZ                         ADDRESS ON FILE
JOSEPH L DONATO III TREASURER         599 EISENHOWER BLVD HARRISBURG PA 17111
JOSEPH LACOMBE                        ADDRESS ON FILE
JOSEPH LACORTE                        ADDRESS ON FILE
JOSEPH LACOUNT                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1010 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1235 of 2235

Claim Name                         Address Information
JOSEPH LAIRD                       ADDRESS ON FILE
JOSEPH LAISURE                     ADDRESS ON FILE
JOSEPH LAMBERT                     ADDRESS ON FILE
JOSEPH LANDRY                      ADDRESS ON FILE
JOSEPH LANGEVIN                    ADDRESS ON FILE
JOSEPH LANNIGAN                    ADDRESS ON FILE
JOSEPH LAUKKA                      ADDRESS ON FILE
JOSEPH LEE                         ADDRESS ON FILE
JOSEPH LEE                         ADDRESS ON FILE
JOSEPH LEON                        ADDRESS ON FILE
JOSEPH LEWIS                       ADDRESS ON FILE
JOSEPH LICONA                      ADDRESS ON FILE
JOSEPH LONGMIRE                    ADDRESS ON FILE
JOSEPH LOUGHREY                    ADDRESS ON FILE
JOSEPH LOVELACE                    ADDRESS ON FILE
JOSEPH LOZITO                      ADDRESS ON FILE
JOSEPH M MCDONOUGH                 ADDRESS ON FILE
JOSEPH MAFFEI                      ADDRESS ON FILE
JOSEPH MAGAZINO                    ADDRESS ON FILE
JOSEPH MAJOR                       ADDRESS ON FILE
JOSEPH MALONE                      ADDRESS ON FILE
JOSEPH MANFREDO                    ADDRESS ON FILE
JOSEPH MANN                        ADDRESS ON FILE
JOSEPH MARCUM                      ADDRESS ON FILE
JOSEPH MARKS                       ADDRESS ON FILE
JOSEPH MARTINEZ                    ADDRESS ON FILE
JOSEPH MASON                       ADDRESS ON FILE
JOSEPH MASSEY                      ADDRESS ON FILE
JOSEPH MATTEI                      ADDRESS ON FILE
JOSEPH MAYER                       ADDRESS ON FILE
JOSEPH MCCABE                      ADDRESS ON FILE
JOSEPH MCCARTY                     ADDRESS ON FILE
JOSEPH MCCLAIR                     ADDRESS ON FILE
JOSEPH MCCONN                      ADDRESS ON FILE
JOSEPH MCEACHIN                    ADDRESS ON FILE
JOSEPH MCGOWAN                     ADDRESS ON FILE
JOSEPH MCKIM                       ADDRESS ON FILE
JOSEPH MCMENAMIN                   ADDRESS ON FILE
JOSEPH MCMILLION                   ADDRESS ON FILE
JOSEPH MEADE                       ADDRESS ON FILE
JOSEPH MEDVE                       ADDRESS ON FILE
JOSEPH MENDOZA                     ADDRESS ON FILE
JOSEPH MESSINA                     ADDRESS ON FILE
JOSEPH MOHAMMED                    ADDRESS ON FILE
JOSEPH MONTANEZ                    ADDRESS ON FILE
JOSEPH MOODY                       ADDRESS ON FILE
JOSEPH MORALES                     ADDRESS ON FILE
JOSEPH MORANO                      ADDRESS ON FILE
JOSEPH MORIERA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1011 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1236 of 2235

Claim Name                         Address Information
JOSEPH MORRIS                      ADDRESS ON FILE
JOSEPH MORTON                      ADDRESS ON FILE
JOSEPH MOSACK                      ADDRESS ON FILE
JOSEPH MYKUT                       ADDRESS ON FILE
JOSEPH N GIACHETTI                 ADDRESS ON FILE
JOSEPH NAGGI                       ADDRESS ON FILE
JOSEPH NEILSON                     ADDRESS ON FILE
JOSEPH NELSON                      ADDRESS ON FILE
JOSEPH NEMELKA III                 ADDRESS ON FILE
JOSEPH NICHOLS                     ADDRESS ON FILE
JOSEPH NOACK                       ADDRESS ON FILE
JOSEPH NOREK                       ADDRESS ON FILE
JOSEPH NORWOOD                     ADDRESS ON FILE
JOSEPH OGLESBY                     ADDRESS ON FILE
JOSEPH OLDENBURG                   ADDRESS ON FILE
JOSEPH OLIVER                      ADDRESS ON FILE
JOSEPH ORLANDO                     ADDRESS ON FILE
JOSEPH ORSARGOS                    ADDRESS ON FILE
JOSEPH OUELLET                     ADDRESS ON FILE
JOSEPH PACELLI                     ADDRESS ON FILE
JOSEPH PAHUSKI                     ADDRESS ON FILE
JOSEPH PANNACHIA                   ADDRESS ON FILE
JOSEPH PARKER                      ADDRESS ON FILE
JOSEPH PATTERSON                   ADDRESS ON FILE
JOSEPH PAWLIK                      ADDRESS ON FILE
JOSEPH PECORI                      ADDRESS ON FILE
JOSEPH PERAINO                     ADDRESS ON FILE
JOSEPH PEREZ                       ADDRESS ON FILE
JOSEPH PERRY                       ADDRESS ON FILE
JOSEPH PERRY                       ADDRESS ON FILE
JOSEPH PFEIFFER POWELL             ADDRESS ON FILE
JOSEPH PHILLIPS                    ADDRESS ON FILE
JOSEPH PICARD                      ADDRESS ON FILE
JOSEPH PICKEREL                    ADDRESS ON FILE
JOSEPH PIGFORD                     ADDRESS ON FILE
JOSEPH PINKNEY                     ADDRESS ON FILE
JOSEPH PODNAR                      ADDRESS ON FILE
JOSEPH POPIK                       ADDRESS ON FILE
JOSEPH PRICE                       ADDRESS ON FILE
JOSEPH PRIESTER                    ADDRESS ON FILE
JOSEPH PROKOP                      ADDRESS ON FILE
JOSEPH PRYOR                       ADDRESS ON FILE
JOSEPH PRYOR                       ADDRESS ON FILE
JOSEPH PUGH                        ADDRESS ON FILE
JOSEPH PULLEN                      ADDRESS ON FILE
JOSEPH PUMA                        ADDRESS ON FILE
JOSEPH PUTCH                       ADDRESS ON FILE
JOSEPH QUINTANA                    ADDRESS ON FILE
JOSEPH R POULIN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1012 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1237 of 2235

Claim Name                         Address Information
JOSEPH RAGLAND                     ADDRESS ON FILE
JOSEPH RAHME                       ADDRESS ON FILE
JOSEPH RANDOLPH                    ADDRESS ON FILE
JOSEPH RASKIN                      ADDRESS ON FILE
JOSEPH RAY                         ADDRESS ON FILE
JOSEPH REEDER                      ADDRESS ON FILE
JOSEPH REESE                       ADDRESS ON FILE
JOSEPH REGAN                       ADDRESS ON FILE
JOSEPH RENZI                       ADDRESS ON FILE
JOSEPH RICHTER                     ADDRESS ON FILE
JOSEPH RIGGINS                     ADDRESS ON FILE
JOSEPH RILEY                       ADDRESS ON FILE
JOSEPH RIZZUTO                     ADDRESS ON FILE
JOSEPH ROBERTS                     ADDRESS ON FILE
JOSEPH ROBERTS                     ADDRESS ON FILE
JOSEPH ROBINSON                    ADDRESS ON FILE
JOSEPH ROCCO                       ADDRESS ON FILE
JOSEPH RODRIGUEZ                   ADDRESS ON FILE
JOSEPH RODRIGUEZ                   ADDRESS ON FILE
JOSEPH RODRIGUEZ                   ADDRESS ON FILE
JOSEPH ROGERS                      ADDRESS ON FILE
JOSEPH ROMAN                       ADDRESS ON FILE
JOSEPH ROMANO                      ADDRESS ON FILE
JOSEPH ROSADO                      ADDRESS ON FILE
JOSEPH ROSS                        ADDRESS ON FILE
JOSEPH RUBIN                       ADDRESS ON FILE
JOSEPH RUPPONER                    ADDRESS ON FILE
JOSEPH RUTH                        ADDRESS ON FILE
JOSEPH RYAN                        ADDRESS ON FILE
JOSEPH RZEMPOLUCH                  ADDRESS ON FILE
JOSEPH SALERNO                     ADDRESS ON FILE
JOSEPH SALERNO                     ADDRESS ON FILE
JOSEPH SANDERS                     ADDRESS ON FILE
JOSEPH SANDERS                     ADDRESS ON FILE
JOSEPH SANTIAGO JR                 ADDRESS ON FILE
JOSEPH SANTOS                      ADDRESS ON FILE
JOSEPH SARGENT                     ADDRESS ON FILE
JOSEPH SARGENTI                    ADDRESS ON FILE
JOSEPH SAVINO                      ADDRESS ON FILE
JOSEPH SAWASKA                     ADDRESS ON FILE
JOSEPH SCARDINO                    ADDRESS ON FILE
JOSEPH SCARPATI                    ADDRESS ON FILE
JOSEPH SCEARCE                     ADDRESS ON FILE
JOSEPH SCHAFER                     ADDRESS ON FILE
JOSEPH SCHLATER                    ADDRESS ON FILE
JOSEPH SCHMIDT                     ADDRESS ON FILE
JOSEPH SCHROEDER                   ADDRESS ON FILE
JOSEPH SCHWAB                      ADDRESS ON FILE
JOSEPH SEAITZ                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1013 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1238 of 2235

Claim Name                          Address Information
JOSEPH SELLS                        ADDRESS ON FILE
JOSEPH SEPULVEDA                    ADDRESS ON FILE
JOSEPH SERPICO                      ADDRESS ON FILE
JOSEPH SHELLABARGER                 ADDRESS ON FILE
JOSEPH SHELLEY                      ADDRESS ON FILE
JOSEPH SHEPHERD                     ADDRESS ON FILE
JOSEPH SHIELDS                      ADDRESS ON FILE
JOSEPH SHIPLEY                      ADDRESS ON FILE
JOSEPH SICKLER                      ADDRESS ON FILE
JOSEPH SIMS                         ADDRESS ON FILE
JOSEPH SIVICK                       ADDRESS ON FILE
JOSEPH SLAGLE                       ADDRESS ON FILE
JOSEPH SMALLS                       ADDRESS ON FILE
JOSEPH SMITH                        ADDRESS ON FILE
JOSEPH SMITH                        ADDRESS ON FILE
JOSEPH SMITH                        ADDRESS ON FILE
JOSEPH SMITH                        ADDRESS ON FILE
JOSEPH SMITH                        ADDRESS ON FILE
JOSEPH SMITH                        ADDRESS ON FILE
JOSEPH SNAPP                        ADDRESS ON FILE
JOSEPH SOUTHWORTH                   ADDRESS ON FILE
JOSEPH SOUZA                        ADDRESS ON FILE
JOSEPH SPADARO                      ADDRESS ON FILE
JOSEPH SPAWN                        ADDRESS ON FILE
JOSEPH SPROUSE                      ADDRESS ON FILE
JOSEPH STABILE                      ADDRESS ON FILE
JOSEPH STANZIONE                    ADDRESS ON FILE
JOSEPH STATON                       ADDRESS ON FILE
JOSEPH STEVENS                      ADDRESS ON FILE
JOSEPH STEWART                      ADDRESS ON FILE
JOSEPH STINNETTE                    ADDRESS ON FILE
JOSEPH STONE                        ADDRESS ON FILE
JOSEPH STOUT                        ADDRESS ON FILE
JOSEPH STREETER                     ADDRESS ON FILE
JOSEPH STRUM                        ADDRESS ON FILE
JOSEPH STUKEY                       ADDRESS ON FILE
JOSEPH SUITTO                       ADDRESS ON FILE
JOSEPH SWAIN                        ADDRESS ON FILE
JOSEPH SWARTZ                       ADDRESS ON FILE
JOSEPH SWAUGER                      ADDRESS ON FILE
JOSEPH SZARNYCH                     ADDRESS ON FILE
JOSEPH TADAO                        ADDRESS ON FILE
JOSEPH TAMARIT                      ADDRESS ON FILE
JOSEPH TANNENHOLTZ                  ADDRESS ON FILE
JOSEPH TANNER                       ADDRESS ON FILE
JOSEPH TAPIA                        ADDRESS ON FILE
JOSEPH TAVAGLIONE                   ADDRESS ON FILE
JOSEPH TEJERA                       ADDRESS ON FILE
JOSEPH THIGPEN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1014 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1239 of 2235

Claim Name                          Address Information
JOSEPH THOMAS                       ADDRESS ON FILE
JOSEPH THOMAS                       ADDRESS ON FILE
JOSEPH THOMAS                       ADDRESS ON FILE
JOSEPH THOMAS                       ADDRESS ON FILE
JOSEPH THREATT                      ADDRESS ON FILE
JOSEPH THURBER IV                   ADDRESS ON FILE
JOSEPH THURMAN                      ADDRESS ON FILE
JOSEPH TOMCANY                      ADDRESS ON FILE
JOSEPH TORRIERI                     ADDRESS ON FILE
JOSEPH TRAUTMAN                     ADDRESS ON FILE
JOSEPH TUCCI                        ADDRESS ON FILE
JOSEPH TURK                         ADDRESS ON FILE
JOSEPH UNDERWOOD                    ADDRESS ON FILE
JOSEPH VANDER NEUT                  ADDRESS ON FILE
JOSEPH VANHOOREBECK                 ADDRESS ON FILE
JOSEPH VAZQUEZ                      ADDRESS ON FILE
JOSEPH VELASQUEZ                    ADDRESS ON FILE
JOSEPH VENTURA                      ADDRESS ON FILE
JOSEPH VERNON                       ADDRESS ON FILE
JOSEPH VICENTE                      ADDRESS ON FILE
JOSEPH VICK                         ADDRESS ON FILE
JOSEPH VILLECCO                     ADDRESS ON FILE
JOSEPH VINCENT                      ADDRESS ON FILE
JOSEPH VIOTTO                       ADDRESS ON FILE
JOSEPH W HENRY                      ADDRESS ON FILE
JOSEPH WADE                         ADDRESS ON FILE
JOSEPH WAGNER                       ADDRESS ON FILE
JOSEPH WALDRON                      ADDRESS ON FILE
JOSEPH WARE                         ADDRESS ON FILE
JOSEPH WARE                         ADDRESS ON FILE
JOSEPH WARREN                       ADDRESS ON FILE
JOSEPH WATTS JR                     ADDRESS ON FILE
JOSEPH WAWERU                       ADDRESS ON FILE
JOSEPH WERLING                      ADDRESS ON FILE
JOSEPH WEXLER                       ADDRESS ON FILE
JOSEPH WHISBY                       ADDRESS ON FILE
JOSEPH WHITE                        ADDRESS ON FILE
JOSEPH WHITEMAN                     ADDRESS ON FILE
JOSEPH WILLARD                      ADDRESS ON FILE
JOSEPH WILLIAMS                     ADDRESS ON FILE
JOSEPH WILLIS                       ADDRESS ON FILE
JOSEPH WILMOT                       ADDRESS ON FILE
JOSEPH WILSON                       ADDRESS ON FILE
JOSEPH WILSON                       ADDRESS ON FILE
JOSEPH WILSON                       ADDRESS ON FILE
JOSEPH WILSON                       ADDRESS ON FILE
JOSEPH WINN                         ADDRESS ON FILE
JOSEPH WOLLERMAN                    ADDRESS ON FILE
JOSEPH WOODIE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1015 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1240 of 2235

Claim Name                           Address Information
JOSEPH WORKMAN                       ADDRESS ON FILE
JOSEPH WRIGHT                        ADDRESS ON FILE
JOSEPH YEATER                        ADDRESS ON FILE
JOSEPH YORK                          ADDRESS ON FILE
JOSEPH YOUNG                         ADDRESS ON FILE
JOSEPH ZIMMERMAN                     ADDRESS ON FILE
JOSEPH, BERLEYN                      ADDRESS ON FILE
JOSEPHENE NASH                       ADDRESS ON FILE
JOSEPHINA FORDHAM                    ADDRESS ON FILE
JOSEPHINA JONES                      ADDRESS ON FILE
JOSEPHINE BARRETT                    ADDRESS ON FILE
JOSEPHINE BRADSHAW                   ADDRESS ON FILE
JOSEPHINE EICHENLAUB                 ADDRESS ON FILE
JOSEPHINE HILL                       ADDRESS ON FILE
JOSEPHINE JULIANO                    ADDRESS ON FILE
JOSEPHINE MILUS                      ADDRESS ON FILE
JOSEPHINE MOORE                      ADDRESS ON FILE
JOSEPHINE MORGAN                     ADDRESS ON FILE
JOSEPHINE OBRIEN                     ADDRESS ON FILE
JOSEPHINE PAGANO                     ADDRESS ON FILE
JOSEPHINE SAKOWICZ                   ADDRESS ON FILE
JOSEPHINE WEST                       ADDRESS ON FILE
JOSETTE KING                         ADDRESS ON FILE
JOSEY ANDERSON                       ADDRESS ON FILE
JOSEY DENMARK                        ADDRESS ON FILE
JOSEY HEANEY                         ADDRESS ON FILE
JOSEY SMITH                          ADDRESS ON FILE
JOSEY, BRIAN                         50 LEDGEVIEW WAY, UNIT 2313 WRENTHAM MA 02093
JOSH ADAWAY                          ADDRESS ON FILE
JOSH BALLARD                         ADDRESS ON FILE
JOSH BANKOWSKI                       ADDRESS ON FILE
JOSH BENGSON                         ADDRESS ON FILE
JOSH BOYD                            ADDRESS ON FILE
JOSH BRENTNALL                       ADDRESS ON FILE
JOSH BROWN                           ADDRESS ON FILE
JOSH CRUZ                            ADDRESS ON FILE
JOSH DYAL                            ADDRESS ON FILE
JOSH ELMORE                          ADDRESS ON FILE
JOSH FIELDS                          ADDRESS ON FILE
JOSH FISHER                          ADDRESS ON FILE
JOSH FIXEL                           ADDRESS ON FILE
JOSH GLACKEN                         ADDRESS ON FILE
JOSH GLOVER                          ADDRESS ON FILE
JOSH GREGORY                         ADDRESS ON FILE
JOSH GRICE                           ADDRESS ON FILE
JOSH HARR                            ADDRESS ON FILE
JOSH HENKEL                          ADDRESS ON FILE
JOSH HOLSENBACK                      ADDRESS ON FILE
JOSH HOLTZ                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1016 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1241 of 2235

Claim Name                           Address Information
JOSH JOHNSON                         ADDRESS ON FILE
JOSH JONES                           ADDRESS ON FILE
JOSH KUHLMAN                         ADDRESS ON FILE
JOSH KYLE                            ADDRESS ON FILE
JOSH MANNY-KELLY                     ADDRESS ON FILE
JOSH MARTIN                          ADDRESS ON FILE
JOSH MICHAUD                         ADDRESS ON FILE
JOSH MONTIETH                        ADDRESS ON FILE
JOSH MORGAN                          ADDRESS ON FILE
JOSH NEGRON SANTIAGO                 ADDRESS ON FILE
JOSH NIX                             ADDRESS ON FILE
JOSH OBRIEN                          ADDRESS ON FILE
JOSH OUELLETTE                       ADDRESS ON FILE
JOSH POHL                            ADDRESS ON FILE
JOSH RIVERA                          ADDRESS ON FILE
JOSH RUSK                            ADDRESS ON FILE
JOSH SKINNER                         ADDRESS ON FILE
JOSH SMITH                           ADDRESS ON FILE
JOSH SWAYZER                         ADDRESS ON FILE
JOSH TAYLOR                          ADDRESS ON FILE
JOSH THOMAS                          ADDRESS ON FILE
JOSH VETTER                          ADDRESS ON FILE
JOSH WALKER                          ADDRESS ON FILE
JOSH WILLIAMS                        ADDRESS ON FILE
JOSHAWA COY                          ADDRESS ON FILE
JOSHAWHA HILL                        ADDRESS ON FILE
JOSHUA ABREU                         ADDRESS ON FILE
JOSHUA AGEE                          ADDRESS ON FILE
JOSHUA ALBERTSON                     ADDRESS ON FILE
JOSHUA ALDRIDGE                      ADDRESS ON FILE
JOSHUA ALEXANDER                     ADDRESS ON FILE
JOSHUA ALLEN                         ADDRESS ON FILE
JOSHUA ALLEN                         ADDRESS ON FILE
JOSHUA ALLEN                         ADDRESS ON FILE
JOSHUA ALLEN                         ADDRESS ON FILE
JOSHUA ALLEN                         ADDRESS ON FILE
JOSHUA ALLEN                         ADDRESS ON FILE
JOSHUA ALLEN                         ADDRESS ON FILE
JOSHUA ALLEY                         ADDRESS ON FILE
JOSHUA ANDERSON                      ADDRESS ON FILE
JOSHUA ANDERSON                      ADDRESS ON FILE
JOSHUA ANDREWS                       ADDRESS ON FILE
JOSHUA ANNIS                         ADDRESS ON FILE
JOSHUA ANYAOHA                       ADDRESS ON FILE
JOSHUA ARENA                         ADDRESS ON FILE
JOSHUA ARMES                         ADDRESS ON FILE
JOSHUA ARNOLD                        ADDRESS ON FILE
JOSHUA ARRINGTON                     ADDRESS ON FILE
JOSHUA AULISIO                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1017 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1242 of 2235

Claim Name                       Address Information
JOSHUA BABCOCK                   ADDRESS ON FILE
JOSHUA BABER                     ADDRESS ON FILE
JOSHUA BACH                      ADDRESS ON FILE
JOSHUA BAKER                     ADDRESS ON FILE
JOSHUA BALDWIN                   ADDRESS ON FILE
JOSHUA BALTA                     ADDRESS ON FILE
JOSHUA BANKS                     ADDRESS ON FILE
JOSHUA BARBER                    ADDRESS ON FILE
JOSHUA BARKSDALE                 ADDRESS ON FILE
JOSHUA BARNES                    ADDRESS ON FILE
JOSHUA BARRETT                   ADDRESS ON FILE
JOSHUA BARTOW                    ADDRESS ON FILE
JOSHUA BATANIAN                  ADDRESS ON FILE
JOSHUA BATES                     ADDRESS ON FILE
JOSHUA BATES                     ADDRESS ON FILE
JOSHUA BATEY                     ADDRESS ON FILE
JOSHUA BATSON                    ADDRESS ON FILE
JOSHUA BAXLEY                    ADDRESS ON FILE
JOSHUA BECHTEL                   ADDRESS ON FILE
JOSHUA BEITTER                   ADDRESS ON FILE
JOSHUA BELIN                     ADDRESS ON FILE
JOSHUA BELL                      ADDRESS ON FILE
JOSHUA BELLMAN                   ADDRESS ON FILE
JOSHUA BESSENT                   ADDRESS ON FILE
JOSHUA BETHANY                   ADDRESS ON FILE
JOSHUA BIELEWICZ                 ADDRESS ON FILE
JOSHUA BINGHAM                   ADDRESS ON FILE
JOSHUA BINGHAM                   ADDRESS ON FILE
JOSHUA BLACKMAN                  ADDRESS ON FILE
JOSHUA BLACKWELL                 ADDRESS ON FILE
JOSHUA BLANFORD                  ADDRESS ON FILE
JOSHUA BOEMMEL                   ADDRESS ON FILE
JOSHUA BOGAN                     ADDRESS ON FILE
JOSHUA BOHANNON                  ADDRESS ON FILE
JOSHUA BOLIN                     ADDRESS ON FILE
JOSHUA BOLSTAD                   ADDRESS ON FILE
JOSHUA BONDS                     ADDRESS ON FILE
JOSHUA BORIS                     ADDRESS ON FILE
JOSHUA BORJA                     ADDRESS ON FILE
JOSHUA BOROSKY                   ADDRESS ON FILE
JOSHUA BOUND                     ADDRESS ON FILE
JOSHUA BOWEN                     ADDRESS ON FILE
JOSHUA BOWER                     ADDRESS ON FILE
JOSHUA BOX                       ADDRESS ON FILE
JOSHUA BOYER                     ADDRESS ON FILE
JOSHUA BREEN                     ADDRESS ON FILE
JOSHUA BROADWAY                  ADDRESS ON FILE
JOSHUA BROGSIA                   ADDRESS ON FILE
JOSHUA BROOKS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1018 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1243 of 2235

Claim Name                         Address Information
JOSHUA BROWN                       ADDRESS ON FILE
JOSHUA BROWN                       ADDRESS ON FILE
JOSHUA BROWN                       ADDRESS ON FILE
JOSHUA BROWN                       ADDRESS ON FILE
JOSHUA BROWNING                    ADDRESS ON FILE
JOSHUA BUMGARDNER                  ADDRESS ON FILE
JOSHUA BURNETTE                    ADDRESS ON FILE
JOSHUA BURNS                       ADDRESS ON FILE
JOSHUA BUSCH                       ADDRESS ON FILE
JOSHUA BUTLER                      ADDRESS ON FILE
JOSHUA BUTLER                      ADDRESS ON FILE
JOSHUA BUTLER                      ADDRESS ON FILE
JOSHUA BYNUM                       ADDRESS ON FILE
JOSHUA CALL                        ADDRESS ON FILE
JOSHUA CAMDEN                      ADDRESS ON FILE
JOSHUA CAMPBELL                    ADDRESS ON FILE
JOSHUA CAMPBELL                    ADDRESS ON FILE
JOSHUA CAMPBELL                    ADDRESS ON FILE
JOSHUA CANERDY                     ADDRESS ON FILE
JOSHUA CAPELES                     ADDRESS ON FILE
JOSHUA CAPPS                       ADDRESS ON FILE
JOSHUA CARDONA                     ADDRESS ON FILE
JOSHUA CARFREY                     ADDRESS ON FILE
JOSHUA CARPENTIER                  ADDRESS ON FILE
JOSHUA CARRUBA                     ADDRESS ON FILE
JOSHUA CARTER                      ADDRESS ON FILE
JOSHUA CASEY                       ADDRESS ON FILE
JOSHUA CASEY                       ADDRESS ON FILE
JOSHUA CELIA                       ADDRESS ON FILE
JOSHUA CHABAL                      ADDRESS ON FILE
JOSHUA CHANDLER                    ADDRESS ON FILE
JOSHUA CHAPDELAINE                 ADDRESS ON FILE
JOSHUA CHAPPELL                    ADDRESS ON FILE
JOSHUA CHASTAIN                    ADDRESS ON FILE
JOSHUA CHOI                        ADDRESS ON FILE
JOSHUA CHRIST                      ADDRESS ON FILE
JOSHUA CHUCKS                      ADDRESS ON FILE
JOSHUA CLARK                       ADDRESS ON FILE
JOSHUA CLARKE                      ADDRESS ON FILE
JOSHUA CLAY                        ADDRESS ON FILE
JOSHUA CLIFFORD                    ADDRESS ON FILE
JOSHUA CLINGER                     ADDRESS ON FILE
JOSHUA CLINTON                     ADDRESS ON FILE
JOSHUA CLINTON                     ADDRESS ON FILE
JOSHUA COFFMAN                     ADDRESS ON FILE
JOSHUA COGSWELL                    ADDRESS ON FILE
JOSHUA COLEMAN                     ADDRESS ON FILE
JOSHUA COLEMAN                     ADDRESS ON FILE
JOSHUA COLEMAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1019 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1244 of 2235

Claim Name                         Address Information
JOSHUA COLLINS                     ADDRESS ON FILE
JOSHUA COMBS                       ADDRESS ON FILE
JOSHUA COOK                        ADDRESS ON FILE
JOSHUA COOPER                      ADDRESS ON FILE
JOSHUA COOPER                      ADDRESS ON FILE
JOSHUA COX                         ADDRESS ON FILE
JOSHUA CRABTREE                    ADDRESS ON FILE
JOSHUA CRUZ-CAVINS                 ADDRESS ON FILE
JOSHUA CURRY                       ADDRESS ON FILE
JOSHUA CURRY                       ADDRESS ON FILE
JOSHUA CUSTER                      ADDRESS ON FILE
JOSHUA DAHLQUIST                   ADDRESS ON FILE
JOSHUA DALTON                      ADDRESS ON FILE
JOSHUA DANNER                      ADDRESS ON FILE
JOSHUA DAVIDSON                    ADDRESS ON FILE
JOSHUA DAVIS                       ADDRESS ON FILE
JOSHUA DAVIS                       ADDRESS ON FILE
JOSHUA DAVIS                       ADDRESS ON FILE
JOSHUA DECENA                      ADDRESS ON FILE
JOSHUA DEFRANCESCO                 ADDRESS ON FILE
JOSHUA DENISON                     ADDRESS ON FILE
JOSHUA DESTORIES                   ADDRESS ON FILE
JOSHUA DEWEY                       ADDRESS ON FILE
JOSHUA DIXON                       ADDRESS ON FILE
JOSHUA DOBY                        ADDRESS ON FILE
JOSHUA DONALDSON                   ADDRESS ON FILE
JOSHUA DONBACH                     ADDRESS ON FILE
JOSHUA DONELSON                    ADDRESS ON FILE
JOSHUA DONNA                       ADDRESS ON FILE
JOSHUA DOWNS                       ADDRESS ON FILE
JOSHUA DRINNON                     ADDRESS ON FILE
JOSHUA DUDLEY                      ADDRESS ON FILE
JOSHUA DUMONT                      ADDRESS ON FILE
JOSHUA DUNN                        ADDRESS ON FILE
JOSHUA DUNNE                       ADDRESS ON FILE
JOSHUA DURBIN                      ADDRESS ON FILE
JOSHUA DURNEY                      ADDRESS ON FILE
JOSHUA EARLY                       ADDRESS ON FILE
JOSHUA EASTERLY                    ADDRESS ON FILE
JOSHUA ECKENROD                    ADDRESS ON FILE
JOSHUA EDGMON                      ADDRESS ON FILE
JOSHUA EDWARDS                     ADDRESS ON FILE
JOSHUA EDWARDS                     ADDRESS ON FILE
JOSHUA EIDSON                      ADDRESS ON FILE
JOSHUA ELIE                        ADDRESS ON FILE
JOSHUA ELLIOTT                     ADDRESS ON FILE
JOSHUA ELLIOTT                     ADDRESS ON FILE
JOSHUA ELLIS                       ADDRESS ON FILE
JOSHUA ENGLE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1020 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1245 of 2235

Claim Name                       Address Information
JOSHUA ENGLISH                   ADDRESS ON FILE
JOSHUA EVANS                     ADDRESS ON FILE
JOSHUA EWEN                      ADDRESS ON FILE
JOSHUA EYMAN                     ADDRESS ON FILE
JOSHUA FACTOR                    ADDRESS ON FILE
JOSHUA FARLEY                    ADDRESS ON FILE
JOSHUA FARRIS                    ADDRESS ON FILE
JOSHUA FARTASH                   ADDRESS ON FILE
JOSHUA FAULKNER                  ADDRESS ON FILE
JOSHUA FAW                       ADDRESS ON FILE
JOSHUA FERNBACH                  ADDRESS ON FILE
JOSHUA FIELDER                   ADDRESS ON FILE
JOSHUA FILLMORE                  ADDRESS ON FILE
JOSHUA FINCH                     ADDRESS ON FILE
JOSHUA FLAIG                     ADDRESS ON FILE
JOSHUA FLEMING                   ADDRESS ON FILE
JOSHUA FLOWERS                   ADDRESS ON FILE
JOSHUA FLOWERS                   ADDRESS ON FILE
JOSHUA FLOWERS                   ADDRESS ON FILE
JOSHUA FOLKEN                    ADDRESS ON FILE
JOSHUA FORREST                   ADDRESS ON FILE
JOSHUA FRANKLIN                  ADDRESS ON FILE
JOSHUA FREDERICK                 ADDRESS ON FILE
JOSHUA FRYE                      ADDRESS ON FILE
JOSHUA FUNNYE                    ADDRESS ON FILE
JOSHUA GABRITSCH                 ADDRESS ON FILE
JOSHUA GAINES                    ADDRESS ON FILE
JOSHUA GALLOWAY                  ADDRESS ON FILE
JOSHUA GAMPSON                   ADDRESS ON FILE
JOSHUA GARMANY                   ADDRESS ON FILE
JOSHUA GARNETT                   ADDRESS ON FILE
JOSHUA GASKINS                   ADDRESS ON FILE
JOSHUA GEE                       ADDRESS ON FILE
JOSHUA GENTRY                    ADDRESS ON FILE
JOSHUA GEORGE                    ADDRESS ON FILE
JOSHUA GIBBS                     ADDRESS ON FILE
JOSHUA GILREATH                  ADDRESS ON FILE
JOSHUA GLASCO                    ADDRESS ON FILE
JOSHUA GLICKMAN                  ADDRESS ON FILE
JOSHUA GODWIN                    ADDRESS ON FILE
JOSHUA GOLDSMITH                 ADDRESS ON FILE
JOSHUA GONDER                    ADDRESS ON FILE
JOSHUA GONZALEZ                  ADDRESS ON FILE
JOSHUA GONZALEZ                  ADDRESS ON FILE
JOSHUA GOODALE                   ADDRESS ON FILE
JOSHUA GOODINE                   ADDRESS ON FILE
JOSHUA GRADY                     ADDRESS ON FILE
JOSHUA GRANT                     ADDRESS ON FILE
JOSHUA GREEN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1021 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1246 of 2235

Claim Name                         Address Information
JOSHUA GREEN                       ADDRESS ON FILE
JOSHUA GREENWOOD                   ADDRESS ON FILE
JOSHUA GRIFFFIN                    ADDRESS ON FILE
JOSHUA GRIFFIN                     ADDRESS ON FILE
JOSHUA GROGAN                      ADDRESS ON FILE
JOSHUA GRONNIGER                   ADDRESS ON FILE
JOSHUA GUARDADO                    ADDRESS ON FILE
JOSHUA GUAY                        ADDRESS ON FILE
JOSHUA GUILL                       ADDRESS ON FILE
JOSHUA GUNTER                      ADDRESS ON FILE
JOSHUA GUNTER                      ADDRESS ON FILE
JOSHUA HACKETT                     ADDRESS ON FILE
JOSHUA HALL                        ADDRESS ON FILE
JOSHUA HALL                        ADDRESS ON FILE
JOSHUA HALSTEAD                    ADDRESS ON FILE
JOSHUA HAMILTON                    ADDRESS ON FILE
JOSHUA HANCOCK                     ADDRESS ON FILE
JOSHUA HANSON                      ADDRESS ON FILE
JOSHUA HAPPEL                      ADDRESS ON FILE
JOSHUA HARRIS                      ADDRESS ON FILE
JOSHUA HARRIS                      ADDRESS ON FILE
JOSHUA HARRIS-CHRISTENSEN          ADDRESS ON FILE
JOSHUA HARVEY                      ADDRESS ON FILE
JOSHUA HAYES                       ADDRESS ON FILE
JOSHUA HEARD                       ADDRESS ON FILE
JOSHUA HEARN                       ADDRESS ON FILE
JOSHUA HENDRICKS                   ADDRESS ON FILE
JOSHUA HENNEN                      ADDRESS ON FILE
JOSHUA HENSLEY                     ADDRESS ON FILE
JOSHUA HICKAM                      ADDRESS ON FILE
JOSHUA HICKMAN                     ADDRESS ON FILE
JOSHUA HICKS                       ADDRESS ON FILE
JOSHUA HILL                        ADDRESS ON FILE
JOSHUA HILL                        ADDRESS ON FILE
JOSHUA HILL                        ADDRESS ON FILE
JOSHUA HILLMON                     ADDRESS ON FILE
JOSHUA HIRSCHER                    ADDRESS ON FILE
JOSHUA HODGES                      ADDRESS ON FILE
JOSHUA HOFMANN                     ADDRESS ON FILE
JOSHUA HOKE                        ADDRESS ON FILE
JOSHUA HOLADAY                     ADDRESS ON FILE
JOSHUA HOLCOMB                     ADDRESS ON FILE
JOSHUA HOLDER                      ADDRESS ON FILE
JOSHUA HOOBLER                     ADDRESS ON FILE
JOSHUA HOOPER                      ADDRESS ON FILE
JOSHUA HOOVER                      ADDRESS ON FILE
JOSHUA HORNE                       ADDRESS ON FILE
JOSHUA HORNER                      ADDRESS ON FILE
JOSHUA HOSTETTER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1022 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1247 of 2235

Claim Name                            Address Information
JOSHUA HOSTETTER                      ADDRESS ON FILE
JOSHUA HOTZ                           ADDRESS ON FILE
JOSHUA HOUSER                         ADDRESS ON FILE
JOSHUA HOWARD                         ADDRESS ON FILE
JOSHUA HOWE-TRENT                     ADDRESS ON FILE
JOSHUA HOWLE                          ADDRESS ON FILE
JOSHUA HUGHES                         ADDRESS ON FILE
JOSHUA HUGHES                         ADDRESS ON FILE
JOSHUA HUNTER                         ADDRESS ON FILE
JOSHUA HURST                          ADDRESS ON FILE
JOSHUA HUTCHENS                       ADDRESS ON FILE
JOSHUA HUTCHINS                       ADDRESS ON FILE
JOSHUA IAN ALMAZAN                    ADDRESS ON FILE
JOSHUA IGLESIA                        ADDRESS ON FILE
JOSHUA IMMANUEL SMITH                 ADDRESS ON FILE
JOSHUA INGERSON                       ADDRESS ON FILE
JOSHUA IRIZARRY                       ADDRESS ON FILE
JOSHUA IRVIN                          ADDRESS ON FILE
JOSHUA IVES                           ADDRESS ON FILE
JOSHUA IVEY                           ADDRESS ON FILE
JOSHUA J MILTON                       ADDRESS ON FILE
JOSHUA JACKSON                        ADDRESS ON FILE
JOSHUA JACKSON                        ADDRESS ON FILE
JOSHUA JACKSON                        ADDRESS ON FILE
JOSHUA JAMES                          ADDRESS ON FILE
JOSHUA JEFFREY                        ADDRESS ON FILE
JOSHUA JENKINS                        ADDRESS ON FILE
JOSHUA JOHNSON                        ADDRESS ON FILE
JOSHUA JOHNSON                        ADDRESS ON FILE
JOSHUA JOHNSON                        ADDRESS ON FILE
JOSHUA JOHNSON                        ADDRESS ON FILE
JOSHUA JONES                          ADDRESS ON FILE
JOSHUA JONES                          ADDRESS ON FILE
JOSHUA JOYCE                          ADDRESS ON FILE
JOSHUA K ANDERSON                     ADDRESS ON FILE
JOSHUA KALLERY                        ADDRESS ON FILE
JOSHUA KASOWSKI                       ADDRESS ON FILE
JOSHUA KEERS                          ADDRESS ON FILE
JOSHUA KEHRES                         ADDRESS ON FILE
JOSHUA KEITH                          ADDRESS ON FILE
JOSHUA KELLER                         ADDRESS ON FILE
JOSHUA KELLOW                         ADDRESS ON FILE
JOSHUA KILGORE                        ADDRESS ON FILE
JOSHUA KING                           ADDRESS ON FILE
JOSHUA KIRKPATRICK                    ADDRESS ON FILE
JOSHUA KNIGHT                         ADDRESS ON FILE
JOSHUA KOLEINI                        ADDRESS ON FILE
JOSHUA KREPS                          ADDRESS ON FILE
JOSHUA KRESHTOOL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1023 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1248 of 2235

Claim Name                         Address Information
JOSHUA LAIGNEL                     ADDRESS ON FILE
JOSHUA LAKE                        ADDRESS ON FILE
JOSHUA LANDRY                      ADDRESS ON FILE
JOSHUA LANG DAVILA                 ADDRESS ON FILE
JOSHUA LANNIE                      ADDRESS ON FILE
JOSHUA LAPLANTE                    ADDRESS ON FILE
JOSHUA LARKINS                     ADDRESS ON FILE
JOSHUA LASHLEY LASHLEY             ADDRESS ON FILE
JOSHUA LAYMON                      ADDRESS ON FILE
JOSHUA LEACH                       ADDRESS ON FILE
JOSHUA LECRONE                     ADDRESS ON FILE
JOSHUA LEDFORD                     ADDRESS ON FILE
JOSHUA LEONARD                     ADDRESS ON FILE
JOSHUA LESMANN                     ADDRESS ON FILE
JOSHUA LEVY                        ADDRESS ON FILE
JOSHUA LEWIS                       ADDRESS ON FILE
JOSHUA LEWIS                       ADDRESS ON FILE
JOSHUA LINEBERRY                   ADDRESS ON FILE
JOSHUA LITTLE                      ADDRESS ON FILE
JOSHUA LIVINGSTON                  ADDRESS ON FILE
JOSHUA LLOYD                       ADDRESS ON FILE
JOSHUA LOCKLEAR                    ADDRESS ON FILE
JOSHUA LOCKWOOD                    ADDRESS ON FILE
JOSHUA LOFTON                      ADDRESS ON FILE
JOSHUA LONDON                      ADDRESS ON FILE
JOSHUA LONG                        ADDRESS ON FILE
JOSHUA LONG                        ADDRESS ON FILE
JOSHUA LONG                        ADDRESS ON FILE
JOSHUA LOVELAND                    ADDRESS ON FILE
JOSHUA LUCAS                       ADDRESS ON FILE
JOSHUA LUKE                        ADDRESS ON FILE
JOSHUA LYNCH                       ADDRESS ON FILE
JOSHUA LYNCH                       ADDRESS ON FILE
JOSHUA LYONS                       ADDRESS ON FILE
JOSHUA MACNICOL                    ADDRESS ON FILE
JOSHUA MALENO                      ADDRESS ON FILE
JOSHUA MALLACOCCIO                 ADDRESS ON FILE
JOSHUA MALLETT                     ADDRESS ON FILE
JOSHUA MARRERO                     ADDRESS ON FILE
JOSHUA MARTIN                      ADDRESS ON FILE
JOSHUA MASHACK                     ADDRESS ON FILE
JOSHUA MASTERS                     ADDRESS ON FILE
JOSHUA MAULDIN                     ADDRESS ON FILE
JOSHUA MAUSTON                     ADDRESS ON FILE
JOSHUA MCCANTS                     ADDRESS ON FILE
JOSHUA MCCLURE                     ADDRESS ON FILE
JOSHUA MCCORD                      ADDRESS ON FILE
JOSHUA MCCUBBIN                    ADDRESS ON FILE
JOSHUA MCDOUGALL                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1024 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1249 of 2235

Claim Name                         Address Information
JOSHUA MCKELVEY                    ADDRESS ON FILE
JOSHUA MCKINNEY                    ADDRESS ON FILE
JOSHUA MCUMBER                     ADDRESS ON FILE
JOSHUA MEEKS                       ADDRESS ON FILE
JOSHUA MEGARIOTIS                  ADDRESS ON FILE
JOSHUA MELLON                      ADDRESS ON FILE
JOSHUA MENDONCA                    ADDRESS ON FILE
JOSHUA MENG                        ADDRESS ON FILE
JOSHUA MERCER                      ADDRESS ON FILE
JOSHUA MERCER                      ADDRESS ON FILE
JOSHUA MIKLOSSY                    ADDRESS ON FILE
JOSHUA MILLS                       ADDRESS ON FILE
JOSHUA MILTON                      ADDRESS ON FILE
JOSHUA MITCHELL                    ADDRESS ON FILE
JOSHUA MITCHENER                   ADDRESS ON FILE
JOSHUA MOORE                       ADDRESS ON FILE
JOSHUA MOORE                       ADDRESS ON FILE
JOSHUA MORGAN                      ADDRESS ON FILE
JOSHUA MORRIS                      ADDRESS ON FILE
JOSHUA MORRIS                      ADDRESS ON FILE
JOSHUA MORRIS-MITCHELL             ADDRESS ON FILE
JOSHUA MOSTEIRO                    ADDRESS ON FILE
JOSHUA MUENZER                     ADDRESS ON FILE
JOSHUA MULLEN                      ADDRESS ON FILE
JOSHUA MUNIZ                       ADDRESS ON FILE
JOSHUA MURNER                      ADDRESS ON FILE
JOSHUA MYERS                       ADDRESS ON FILE
JOSHUA MYERS                       ADDRESS ON FILE
JOSHUA MYERS                       ADDRESS ON FILE
JOSHUA NASH-VICET                  ADDRESS ON FILE
JOSHUA NATTRASS                    ADDRESS ON FILE
JOSHUA NAVARRO                     ADDRESS ON FILE
JOSHUA NEFF                        ADDRESS ON FILE
JOSHUA NEW                         ADDRESS ON FILE
JOSHUA NOBLE                       ADDRESS ON FILE
JOSHUA NOGUEIRA                    ADDRESS ON FILE
JOSHUA NORTH                       ADDRESS ON FILE
JOSHUA NOVEL                       ADDRESS ON FILE
JOSHUA OFFICER                     ADDRESS ON FILE
JOSHUA OGLESBY                     ADDRESS ON FILE
JOSHUA OSTROVSKY                   ADDRESS ON FILE
JOSHUA OUTZEN                      ADDRESS ON FILE
JOSHUA OWENS                       ADDRESS ON FILE
JOSHUA PAGAN                       ADDRESS ON FILE
JOSHUA PAGE                        ADDRESS ON FILE
JOSHUA PALMER                      ADDRESS ON FILE
JOSHUA PANOO                       ADDRESS ON FILE
JOSHUA PARKER                      ADDRESS ON FILE
JOSHUA PARRISH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1025 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1250 of 2235

Claim Name                           Address Information
JOSHUA PATINIO                       ADDRESS ON FILE
JOSHUA PATRONSKI                     ADDRESS ON FILE
JOSHUA PATTERSON                     ADDRESS ON FILE
JOSHUA PEARSON                       ADDRESS ON FILE
JOSHUA PELLETIER                     ADDRESS ON FILE
JOSHUA PETERSON                      ADDRESS ON FILE
JOSHUA PHILANDER                     ADDRESS ON FILE
JOSHUA PHILLIPS                      ADDRESS ON FILE
JOSHUA PINKOS                        ADDRESS ON FILE
JOSHUA PITTMAN                       ADDRESS ON FILE
JOSHUA PLAYER                        ADDRESS ON FILE
JOSHUA PLUNKET                       ADDRESS ON FILE
JOSHUA POOLE                         ADDRESS ON FILE
JOSHUA POOLE                         ADDRESS ON FILE
JOSHUA POWELL                        ADDRESS ON FILE
JOSHUA POWELL                        ADDRESS ON FILE
JOSHUA PRESSLEY                      ADDRESS ON FILE
JOSHUA PRINCE                        ADDRESS ON FILE
JOSHUA PRUE                          ADDRESS ON FILE
JOSHUA PRUETT                        ADDRESS ON FILE
JOSHUA RACHELS                       ADDRESS ON FILE
JOSHUA RAMOS MORALES                 ADDRESS ON FILE
JOSHUA RANKIN                        ADDRESS ON FILE
JOSHUA RAWSON                        ADDRESS ON FILE
JOSHUA REED-DEWHIRST                 ADDRESS ON FILE
JOSHUA REESE                         ADDRESS ON FILE
JOSHUA REEVES                        ADDRESS ON FILE
JOSHUA RENTZ                         ADDRESS ON FILE
JOSHUA REYNOLDS                      ADDRESS ON FILE
JOSHUA RHODEN                        ADDRESS ON FILE
JOSHUA RICE                          ADDRESS ON FILE
JOSHUA RIDLEY                        ADDRESS ON FILE
JOSHUA RITCH                         ADDRESS ON FILE
JOSHUA RITENOUR                      ADDRESS ON FILE
JOSHUA RIVERS                        ADDRESS ON FILE
JOSHUA ROACH                         ADDRESS ON FILE
JOSHUA ROBERTS                       ADDRESS ON FILE
JOSHUA ROBERTS                       ADDRESS ON FILE
JOSHUA ROBERTSON                     ADDRESS ON FILE
JOSHUA ROBERTSON                     ADDRESS ON FILE
JOSHUA ROBINSON                      ADDRESS ON FILE
JOSHUA ROBISON                       ADDRESS ON FILE
JOSHUA ROGERS                        ADDRESS ON FILE
JOSHUA ROLLINS                       ADDRESS ON FILE
JOSHUA ROMERO                        ADDRESS ON FILE
JOSHUA ROMINE                        ADDRESS ON FILE
JOSHUA ROSARIO                       ADDRESS ON FILE
JOSHUA ROUTH                         ADDRESS ON FILE
JOSHUA RUBLE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1026 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1251 of 2235

Claim Name                         Address Information
JOSHUA RUCKER                      ADDRESS ON FILE
JOSHUA RUNFELDT                    ADDRESS ON FILE
JOSHUA RUNKLES                     ADDRESS ON FILE
JOSHUA RUSHTON                     ADDRESS ON FILE
JOSHUA RUTKOWSKI                   ADDRESS ON FILE
JOSHUA RYALS                       ADDRESS ON FILE
JOSHUA RYAN                        ADDRESS ON FILE
JOSHUA SANCHEZ MARTINEZ            ADDRESS ON FILE
JOSHUA SANSBURY                    ADDRESS ON FILE
JOSHUA SANTOS                      ADDRESS ON FILE
JOSHUA SANVILLE                    ADDRESS ON FILE
JOSHUA SATHER                      ADDRESS ON FILE
JOSHUA SATTERWHITE                 ADDRESS ON FILE
JOSHUA SAUERWEIN                   ADDRESS ON FILE
JOSHUA SAULS                       ADDRESS ON FILE
JOSHUA SCANDRETT                   ADDRESS ON FILE
JOSHUA SCHIPPANG                   ADDRESS ON FILE
JOSHUA SCHLUSSLER                  ADDRESS ON FILE
JOSHUA SCHUBACH                    ADDRESS ON FILE
JOSHUA SCHWARTZ                    ADDRESS ON FILE
JOSHUA SCHWARTZ                    ADDRESS ON FILE
JOSHUA SCOTT                       ADDRESS ON FILE
JOSHUA SCOTT                       ADDRESS ON FILE
JOSHUA SEARS                       ADDRESS ON FILE
JOSHUA SEELEY                      ADDRESS ON FILE
JOSHUA SEGRAVES                    ADDRESS ON FILE
JOSHUA SELWOOD                     ADDRESS ON FILE
JOSHUA SEPERSAUDE                  ADDRESS ON FILE
JOSHUA SERRANO                     ADDRESS ON FILE
JOSHUA SEXTON                      ADDRESS ON FILE
JOSHUA SHEFBUCH                    ADDRESS ON FILE
JOSHUA SHELTON                     ADDRESS ON FILE
JOSHUA SHEPARD                     ADDRESS ON FILE
JOSHUA SHERMAN                     ADDRESS ON FILE
JOSHUA SILVERS                     ADDRESS ON FILE
JOSHUA SIMMONS                     ADDRESS ON FILE
JOSHUA SIMMONS                     ADDRESS ON FILE
JOSHUA SISNEROS                    ADDRESS ON FILE
JOSHUA SKELTON                     ADDRESS ON FILE
JOSHUA SLAGLE                      ADDRESS ON FILE
JOSHUA SLOAN                       ADDRESS ON FILE
JOSHUA SMART                       ADDRESS ON FILE
JOSHUA SMITH                       ADDRESS ON FILE
JOSHUA SMITH                       ADDRESS ON FILE
JOSHUA SMITH                       ADDRESS ON FILE
JOSHUA SMITH                       ADDRESS ON FILE
JOSHUA SMITH                       ADDRESS ON FILE
JOSHUA SNEAD                       ADDRESS ON FILE
JOSHUA SOTO                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1027 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1252 of 2235

Claim Name                           Address Information
JOSHUA SPAIN                         ADDRESS ON FILE
JOSHUA SPATZ                         ADDRESS ON FILE
JOSHUA SPITLER                       ADDRESS ON FILE
JOSHUA SPONHOUSE                     ADDRESS ON FILE
JOSHUA SPRADLIN                      ADDRESS ON FILE
JOSHUA SPRINGMAN                     ADDRESS ON FILE
JOSHUA SQUIRE                        ADDRESS ON FILE
JOSHUA STEELE                        ADDRESS ON FILE
JOSHUA STOKES                        ADDRESS ON FILE
JOSHUA STUDER                        ADDRESS ON FILE
JOSHUA SUERETH                       ADDRESS ON FILE
JOSHUA SUGUT                         ADDRESS ON FILE
JOSHUA SUMMERS                       ADDRESS ON FILE
JOSHUA SVIBEN                        ADDRESS ON FILE
JOSHUA TAPANES                       ADDRESS ON FILE
JOSHUA TED WILHITE                   ADDRESS ON FILE
JOSHUA TERAN                         ADDRESS ON FILE
JOSHUA THOMAS                        ADDRESS ON FILE
JOSHUA THOMSON                       ADDRESS ON FILE
JOSHUA THORNE                        ADDRESS ON FILE
JOSHUA TIJERINO                      ADDRESS ON FILE
JOSHUA TILLMAN                       ADDRESS ON FILE
JOSHUA TOBES                         ADDRESS ON FILE
JOSHUA TORRES                        ADDRESS ON FILE
JOSHUA TORRES                        ADDRESS ON FILE
JOSHUA TORRES                        ADDRESS ON FILE
JOSHUA TRUNZO                        ADDRESS ON FILE
JOSHUA TULL                          ADDRESS ON FILE
JOSHUA TURNER                        ADDRESS ON FILE
JOSHUA TURNER                        ADDRESS ON FILE
JOSHUA TYSON                         ADDRESS ON FILE
JOSHUA UCHYTIL                       ADDRESS ON FILE
JOSHUA UHING                         ADDRESS ON FILE
JOSHUA VANBILLIARD                   ADDRESS ON FILE
JOSHUA VANLANDINGHAM                 ADDRESS ON FILE
JOSHUA VEGAS                         ADDRESS ON FILE
JOSHUA VENO                          ADDRESS ON FILE
JOSHUA VEREEN                        ADDRESS ON FILE
JOSHUA VORIES                        ADDRESS ON FILE
JOSHUA WADDELL                       ADDRESS ON FILE
JOSHUA WADE                          ADDRESS ON FILE
JOSHUA WAGNER                        ADDRESS ON FILE
JOSHUA WALKER                        ADDRESS ON FILE
JOSHUA WALLACE                       ADDRESS ON FILE
JOSHUA WALTON                        ADDRESS ON FILE
JOSHUA WARD                          ADDRESS ON FILE
JOSHUA WASHINGTON                    ADDRESS ON FILE
JOSHUA WATSON                        ADDRESS ON FILE
JOSHUA WATSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1028 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1253 of 2235

Claim Name                           Address Information
JOSHUA WEAKLEY                       ADDRESS ON FILE
JOSHUA WEEKS                         ADDRESS ON FILE
JOSHUA WEINBERG                      ADDRESS ON FILE
JOSHUA WELLS                         ADDRESS ON FILE
JOSHUA WELLS                         ADDRESS ON FILE
JOSHUA WENK                          ADDRESS ON FILE
JOSHUA WHEELER                       ADDRESS ON FILE
JOSHUA WHITE                         ADDRESS ON FILE
JOSHUA WHITE                         ADDRESS ON FILE
JOSHUA WHITEHEAD                     ADDRESS ON FILE
JOSHUA WHITEHURST                    ADDRESS ON FILE
JOSHUA WIESE                         ADDRESS ON FILE
JOSHUA WILHITE                       ADDRESS ON FILE
JOSHUA WILSON                        ADDRESS ON FILE
JOSHUA WILSON                        ADDRESS ON FILE
JOSHUA WILSON                        ADDRESS ON FILE
JOSHUA WINKLER                       ADDRESS ON FILE
JOSHUA WINTERS                       ADDRESS ON FILE
JOSHUA WINTERS                       ADDRESS ON FILE
JOSHUA WINTERS                       ADDRESS ON FILE
JOSHUA WITTIG                        ADDRESS ON FILE
JOSHUA WOLF                          ADDRESS ON FILE
JOSHUA WOLFORD                       ADDRESS ON FILE
JOSHUA WOODS                         ADDRESS ON FILE
JOSHUA WOODSON                       ADDRESS ON FILE
JOSHUA WORKMAN                       ADDRESS ON FILE
JOSHUA WRIGHT                        ADDRESS ON FILE
JOSHUA YOUNG                         ADDRESS ON FILE
JOSHUA YOUSSEFI                      ADDRESS ON FILE
JOSHUAH CAMPBELL                     ADDRESS ON FILE
JOSHUAH MALLINCKRODT                 ADDRESS ON FILE
JOSHUAH MCKENZIE                     ADDRESS ON FILE
JOSHUAY BARD                         ADDRESS ON FILE
JOSHUWA MCCOY                        ADDRESS ON FILE
JOSHWA HILL                          ADDRESS ON FILE
JOSHWA SLOAN                         ADDRESS ON FILE
JOSHWAY MCCRAY                       ADDRESS ON FILE
JOSI REED                            ADDRESS ON FILE
JOSIAH BABER                         ADDRESS ON FILE
JOSIAH BRATCHER                      ADDRESS ON FILE
JOSIAH CAREY                         ADDRESS ON FILE
JOSIAH COCHRANE                      ADDRESS ON FILE
JOSIAH DELGADO                       ADDRESS ON FILE
JOSIAH DORSEY                        ADDRESS ON FILE
JOSIAH GATES                         ADDRESS ON FILE
JOSIAH GONZALEZ                      ADDRESS ON FILE
JOSIAH JACKSON                       ADDRESS ON FILE
JOSIAH KING                          ADDRESS ON FILE
JOSIAH LASSITER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1029 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1254 of 2235

Claim Name                         Address Information
JOSIAH LEWIS                       ADDRESS ON FILE
JOSIAH MCMILLON                    ADDRESS ON FILE
JOSIAH SHERROD                     ADDRESS ON FILE
JOSIAH SHOFFNER                    ADDRESS ON FILE
JOSIAH SOTO                        ADDRESS ON FILE
JOSIAH STEPNEY                     ADDRESS ON FILE
JOSIE DUNN                         ADDRESS ON FILE
JOSIE FALKE                        ADDRESS ON FILE
JOSIE HARPER                       ADDRESS ON FILE
JOSIE HURST                        ADDRESS ON FILE
JOSIE JUSTICE                      ADDRESS ON FILE
JOSIE LATHROP                      ADDRESS ON FILE
JOSIE MCGHEE                       ADDRESS ON FILE
JOSIE MERRYMAN                     ADDRESS ON FILE
JOSIE PRICE                        ADDRESS ON FILE
JOSIE ROSSITER                     ADDRESS ON FILE
JOSIE SCOFIELD                     ADDRESS ON FILE
JOSIE SMILEY                       ADDRESS ON FILE
JOSIE TARASKUS                     ADDRESS ON FILE
JOSIE THOMPSON                     ADDRESS ON FILE
JOSIE WAGONER                      ADDRESS ON FILE
JOSIE WILSON                       ADDRESS ON FILE
JOSIE WILSON                       ADDRESS ON FILE
JOSILYN CAMPOS                     ADDRESS ON FILE
JOSKAR S NCHEZ                     ADDRESS ON FILE
JOSLYN JOHNSON                     ADDRESS ON FILE
JOSLYN MANN                        ADDRESS ON FILE
JOSLYN MOODY                       ADDRESS ON FILE
JOSLYN PAPINEAU                    ADDRESS ON FILE
JOSLYN WOOD                        ADDRESS ON FILE
JOSLYNN GILBERT                    ADDRESS ON FILE
JOSLYNN WINSTON                    ADDRESS ON FILE
JOSPHINE BLACKMAN                  ADDRESS ON FILE
JOSSELIN GIRON-PADILLA             ADDRESS ON FILE
JOSSY SANCHEZ                      ADDRESS ON FILE
JOSTIENE WINDISH                   ADDRESS ON FILE
JOSUA JENKINS                      ADDRESS ON FILE
JOSUE ABREU                        ADDRESS ON FILE
JOSUE BELTRAN                      ADDRESS ON FILE
JOSUE CORTEJO                      ADDRESS ON FILE
JOSUE CRUZ                         ADDRESS ON FILE
JOSUE DUBON MEJIA                  ADDRESS ON FILE
JOSUE EDMOND                       ADDRESS ON FILE
JOSUE FLORES ACUNA                 ADDRESS ON FILE
JOSUE GONZALEZ                     ADDRESS ON FILE
JOSUE GUARDIA                      ADDRESS ON FILE
JOSUE GUERRA                       ADDRESS ON FILE
JOSUE GUEVARA                      ADDRESS ON FILE
JOSUE MARTINEZ                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1030 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1255 of 2235

Claim Name                          Address Information
JOSUE NATER MERCADO                 ADDRESS ON FILE
JOSUE RIVERA                        ADDRESS ON FILE
JOSUE RIVERA                        ADDRESS ON FILE
JOSUE RIVERA                        ADDRESS ON FILE
JOSUE RIVERA                        ADDRESS ON FILE
JOSUE ROSARIO                       ADDRESS ON FILE
JOSUE SANTIAGO                      ADDRESS ON FILE
JOSUE VENTURA                       ADDRESS ON FILE
JOUDLY TERRY                        ADDRESS ON FILE
JOURDAN BREWER                      ADDRESS ON FILE
JOURDAN BROWN                       ADDRESS ON FILE
JOURDAN FRENCH                      ADDRESS ON FILE
JOURDAN JOAQUIN                     ADDRESS ON FILE
JOURDAN SMOOT                       ADDRESS ON FILE
JOURDAN STACK                       ADDRESS ON FILE
JOURDEN WILLIAMS                    ADDRESS ON FILE
JOURDIN CAMBERS                     ADDRESS ON FILE
JOURNEY DANIELS                     ADDRESS ON FILE
JOURNEY MYRICKS                     ADDRESS ON FILE
JOURNEY WYNN                        ADDRESS ON FILE
JOVAHN MENDOZA                      ADDRESS ON FILE
JOVAN BREWER                        ADDRESS ON FILE
JOVAN GOODWATER                     ADDRESS ON FILE
JOVAN HARRIS                        ADDRESS ON FILE
JOVAN HINTON                        ADDRESS ON FILE
JOVAN KNOWLES                       ADDRESS ON FILE
JOVAN SUMMERS                       ADDRESS ON FILE
JOVANI MCALLISTER                   ADDRESS ON FILE
JOVANIE MORENO CORDERO              ADDRESS ON FILE
JOVANNA ANDERSON                    ADDRESS ON FILE
JOVANNI MONARREZ                    ADDRESS ON FILE
JOVANNI MOULTREY                    ADDRESS ON FILE
JOVANNI RICHARDSON                  ADDRESS ON FILE
JOVANY LEMUS                        ADDRESS ON FILE
JOVARIUS TOLES                      ADDRESS ON FILE
JOVEN MCCULLOUGH                    ADDRESS ON FILE
JOVI BAEZ                           ADDRESS ON FILE
JOVIN                               ATTN VINCE CONTE JR 160 DELSEA DRIVE SEWELL NJ 08080
JOVON COLEMAN                       ADDRESS ON FILE
JOVON LAMBERT                       ADDRESS ON FILE
JOWELLE MCGRATH                     ADDRESS ON FILE
JOY BARNES                          ADDRESS ON FILE
JOY BROWN                           ADDRESS ON FILE
JOY COE                             ADDRESS ON FILE
JOY COLTON                          ADDRESS ON FILE
JOY DARDEN                          ADDRESS ON FILE
JOY DAVITT                          ADDRESS ON FILE
JOY DOW                             ADDRESS ON FILE
JOY FENECH                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1031 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                       Page 1256 of 2235

Claim Name                         Address Information
JOY GOLDEN                         ADDRESS ON FILE
JOY HERRING                        ADDRESS ON FILE
JOY HOLMES                         ADDRESS ON FILE
JOY KHOURY                         ADDRESS ON FILE
JOY LAWRENCE                       ADDRESS ON FILE
JOY LEWIS                          ADDRESS ON FILE
JOY LUCENTI                        ADDRESS ON FILE
JOY MATANGUIHAN                    ADDRESS ON FILE
JOY MIRANDA                        ADDRESS ON FILE
JOY MITCHELL                       ADDRESS ON FILE
JOY OBRIEN                         ADDRESS ON FILE
JOY OWENS                          ADDRESS ON FILE
JOY PALM                           ADDRESS ON FILE
JOY PATTERSON                      ADDRESS ON FILE
JOY PERKINS                        ADDRESS ON FILE
JOY PINKNEY-DAVIS                  ADDRESS ON FILE
JOY POORE                          ADDRESS ON FILE
JOY SKILLMAN                       ADDRESS ON FILE
JOY WIEDMAIER                      ADDRESS ON FILE
JOY YOUSSEF                        ADDRESS ON FILE
JOYA PEARSALL                      ADDRESS ON FILE
JOYCE AFRAKOMA                     ADDRESS ON FILE
JOYCE BAUTISTA                     ADDRESS ON FILE
JOYCE BORKOWSKI                    ADDRESS ON FILE
JOYCE BROWN                        ADDRESS ON FILE
JOYCE COBB                         ADDRESS ON FILE
JOYCE COLING                       ADDRESS ON FILE
JOYCE DOUGLAS POE                  ADDRESS ON FILE
JOYCE GODDARD                      ADDRESS ON FILE
JOYCE HARLOW                       ADDRESS ON FILE
JOYCE HARTLESS                     ADDRESS ON FILE
JOYCE HENKEL                       ADDRESS ON FILE
JOYCE HOLLOWAY                     ADDRESS ON FILE
JOYCE J MAYES                      ADDRESS ON FILE
JOYCE JONES                        ADDRESS ON FILE
JOYCE KIPF                         ADDRESS ON FILE
JOYCE REYNOLDS                     ADDRESS ON FILE
JOYCE SMALL                        ADDRESS ON FILE
JOYCE WHEELER                      ADDRESS ON FILE
JOYCE WILLIAMS                     ADDRESS ON FILE
JOYCE WOLFROM                      ADDRESS ON FILE
JOYEL SPRIGGS                      ADDRESS ON FILE
JOYKEESHA MCCURRY                  ADDRESS ON FILE
JOYSKARY ACEVEDO                   ADDRESS ON FILE
JOYVITA EDWARDS                    ADDRESS ON FILE
JOZEF KIMBRELL                     ADDRESS ON FILE
JOZELYN BARNES                     ADDRESS ON FILE
JP AND G II LLC                    70203 10TH ST COVINGTON LA 70433
JP HARRIS ASSOCIATES LLC           PO BOX 226 MECHANICSBURG PA 17055



Epiq Corporate Restructuring, LLC                                                     Page 1032 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1257 of 2235

Claim Name                           Address Information
JQUAN MONROE                         ADDRESS ON FILE
JR ELLIOT BUECHE                     ADDRESS ON FILE
JR LANDSCAPING                       17 THIRD AVENUE TAUNTON MA 02780
JR LANDSCAPING SNOW PLOWING          17 THIRD AVE TAUNTON MA 02780
JRS WINE AND SPIRITS                 2015 HWY 72 EAST CORINTH MS 38834
JST CONSTRUCTION INC                 554 IMPERIAL DR LARGO FL 33771
JT PLUMBING                          1274 STEELE RIDGE DR EDGEWATER MD 21037
JT REALTY 3150 LLC                   JOSEPH TOMLINSON PO BOX 67 MATHEWS VA 23109
JTAIME MCFADDEN                      ADDRESS ON FILE
JTOINE HICKS                         ADDRESS ON FILE
JU-EL NEWMAN                         ADDRESS ON FILE
JUALISA SINGLETON                    ADDRESS ON FILE
JUAN ADAME                           ADDRESS ON FILE
JUAN AGUILAR                         ADDRESS ON FILE
JUAN ANGEL LOZADA                    ADDRESS ON FILE
JUAN ANTONGIORGI                     ADDRESS ON FILE
JUAN ARTHUR                          ADDRESS ON FILE
JUAN AYALA SIERRA                    ADDRESS ON FILE
JUAN BONILLA                         ADDRESS ON FILE
JUAN BRAVO                           ADDRESS ON FILE
JUAN BUSTAMANTE                      ADDRESS ON FILE
JUAN CHANG                           ADDRESS ON FILE
JUAN COLON                           ADDRESS ON FILE
JUAN CONEJO                          ADDRESS ON FILE
JUAN CRUZ                            ADDRESS ON FILE
JUAN CRUZ                            ADDRESS ON FILE
JUAN CRUZ                            ADDRESS ON FILE
JUAN CUEVAS ROA                      ADDRESS ON FILE
JUAN DAVILA                          ADDRESS ON FILE
JUAN DELGADO RODRIGUEZ               ADDRESS ON FILE
JUAN DIAZ                            ADDRESS ON FILE
JUAN DOMINGUEZ                       ADDRESS ON FILE
JUAN ESQUIVEL                        ADDRESS ON FILE
JUAN FELICIANO                       ADDRESS ON FILE
JUAN FRANKLIN                        ADDRESS ON FILE
JUAN GARCIA                          ADDRESS ON FILE
JUAN GARCIA                          ADDRESS ON FILE
JUAN GAVILANES                       ADDRESS ON FILE
JUAN GIST                            ADDRESS ON FILE
JUAN GONZALES                        ADDRESS ON FILE
JUAN GONZALEZ                        ADDRESS ON FILE
JUAN GONZALEZ                        ADDRESS ON FILE
JUAN GUZMAN                          ADDRESS ON FILE
JUAN GUZMAN                          ADDRESS ON FILE
JUAN HELLUMS                         ADDRESS ON FILE
JUAN HERNADEZ                        ADDRESS ON FILE
JUAN HERNANDEZ                       ADDRESS ON FILE
JUAN HERNANDEZ                       ADDRESS ON FILE
JUAN JARA                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1033 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1258 of 2235

Claim Name                          Address Information
JUAN LOPEZ                          ADDRESS ON FILE
JUAN LOPEZ                          ADDRESS ON FILE
JUAN MALDONADO                      ADDRESS ON FILE
JUAN MARQUEZ                        ADDRESS ON FILE
JUAN MARTINEZ                       ADDRESS ON FILE
JUAN MCCULLOUGH                     ADDRESS ON FILE
JUAN MEDINA                         ADDRESS ON FILE
JUAN MILON                          ADDRESS ON FILE
JUAN MINGUCHA                       ADDRESS ON FILE
JUAN MORENO                         ADDRESS ON FILE
JUAN MORENO                         ADDRESS ON FILE
JUAN MUNIVES                        ADDRESS ON FILE
JUAN MUNOZ                          ADDRESS ON FILE
JUAN OCHOA                          ADDRESS ON FILE
JUAN OLIVAS                         ADDRESS ON FILE
JUAN OQUENDO BURGOS                 ADDRESS ON FILE
JUAN ORTIZ                          ADDRESS ON FILE
JUAN ORTIZ                          ADDRESS ON FILE
JUAN ORTIZ                          ADDRESS ON FILE
JUAN OSORIO                         ADDRESS ON FILE
JUAN PEDRAZA                        ADDRESS ON FILE
JUAN PEREZ                          ADDRESS ON FILE
JUAN PEREZ                          ADDRESS ON FILE
JUAN PINTO                          ADDRESS ON FILE
JUAN PORTILLO                       ADDRESS ON FILE
JUAN RAMIREZ                        ADDRESS ON FILE
JUAN RAMIREZ-GOMEZ                  ADDRESS ON FILE
JUAN RICO                           ADDRESS ON FILE
JUAN RIVERA                         ADDRESS ON FILE
JUAN RIVERA                         ADDRESS ON FILE
JUAN RIVERA                         ADDRESS ON FILE
JUAN RODRIGUEZ                      ADDRESS ON FILE
JUAN RODRIGUEZ                      ADDRESS ON FILE
JUAN RODRIGUEZ                      ADDRESS ON FILE
JUAN RODRIGUEZ                      ADDRESS ON FILE
JUAN RODRIGUEZ                      ADDRESS ON FILE
JUAN RODRIGUEZ MARTINEZ             ADDRESS ON FILE
JUAN ROJAS                          ADDRESS ON FILE
JUAN ROMERO                         ADDRESS ON FILE
JUAN SACAYON                        ADDRESS ON FILE
JUAN SANTOS                         ADDRESS ON FILE
JUAN SIC                            ADDRESS ON FILE
JUAN SOSA                           ADDRESS ON FILE
JUAN SUAREZ                         ADDRESS ON FILE
JUAN TAYLOR                         ADDRESS ON FILE
JUAN TORRES                         ADDRESS ON FILE
JUAN TORRES CUZCO                   ADDRESS ON FILE
JUAN TORRES GARCIA                  ADDRESS ON FILE
JUAN VELASQUEZ                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1034 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1259 of 2235

Claim Name                         Address Information
JUAN VELEZ                         ADDRESS ON FILE
JUANA CASTANEDA                    ADDRESS ON FILE
JUANA CHAVEZ                       ADDRESS ON FILE
JUANA DE LEON MONTILLA             ADDRESS ON FILE
JUANA HERNANDEZ                    ADDRESS ON FILE
JUANA JOHNSTON                     ADDRESS ON FILE
JUANA RODRIGUEZ DE GARCIA          ADDRESS ON FILE
JUANA RUBIO                        ADDRESS ON FILE
JUANEAN PEREZ                      ADDRESS ON FILE
JUANICA NASH                       ADDRESS ON FILE
JUANISHA BLUNT                     ADDRESS ON FILE
JUANITA BALDWIN                    ADDRESS ON FILE
JUANITA BARR                       ADDRESS ON FILE
JUANITA CARLTON                    ADDRESS ON FILE
JUANITA CROUCH                     ADDRESS ON FILE
JUANITA DANDRIDGE                  ADDRESS ON FILE
JUANITA HANNS                      ADDRESS ON FILE
JUANITA JANUARY                    ADDRESS ON FILE
JUANITA JORDAN                     ADDRESS ON FILE
JUANITA MONTANEZ                   ADDRESS ON FILE
JUANITA PERRY                      ADDRESS ON FILE
JUANITA SANDERS                    ADDRESS ON FILE
JUANITA SAWYER                     ADDRESS ON FILE
JUANITA WAGE                       ADDRESS ON FILE
JUANITA WATSON                     ADDRESS ON FILE
JUANS PLUMBING INC                 PO BOX 101690 CAPE CORAL FL 33910
JUBILEE CHESAPEAKE EQUITY LLC      JLP CHESAPEAKE LLC 4300 E FIFTH AVE C/O SCHOTTENSTEIN PROPERTY GRP COLUMBUS OH
                                   43219
JUBILEE CLINTON II LLC             4300 E FIFTH AVE C/O SCHOTTENSTEIN PROPERTY GRP COLUMBUS OH 43219
JUBILEE JOHANNEMAN                 ADDRESS ON FILE
JUBILEE LTD PARTNERSHIP            C/O SCHOTTENSTEIN PROP. GROUP 1798 FREBIS AVE COLUMBUS OH 43206
JUCQUI TAYLOR                      ADDRESS ON FILE
JUDAH STAHL                        ADDRESS ON FILE
JUDE WAKONYO                       ADDRESS ON FILE
JUDI OTTO                          ADDRESS ON FILE
JUDIE JORDAN                       ADDRESS ON FILE
JUDITH BATTLE                      ADDRESS ON FILE
JUDITH CALHOUN                     ADDRESS ON FILE
JUDITH DICANIO                     ADDRESS ON FILE
JUDITH FOGGIA                      ADDRESS ON FILE
JUDITH FRANKLIN                    ADDRESS ON FILE
JUDITH GARCIA                      ADDRESS ON FILE
JUDITH HASKO                       ADDRESS ON FILE
JUDITH JOHNSON                     ADDRESS ON FILE
JUDITH KRISELL                     ADDRESS ON FILE
JUDITH MAZZEO                      ADDRESS ON FILE
JUDITH MOORE                       ADDRESS ON FILE
JUDITH POWERS                      ADDRESS ON FILE
JUDITH RENFROW                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1035 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1260 of 2235

Claim Name                            Address Information
JUDITH RIVERA                         ADDRESS ON FILE
JUDITH SANDERS                        ADDRESS ON FILE
JUDITH SCOTTI                         ADDRESS ON FILE
JUDITH SKINNER                        ADDRESS ON FILE
JUDITH STEINHOFF                      ADDRESS ON FILE
JUDITH STRIEBY                        ADDRESS ON FILE
JUDITH SWANSON                        ADDRESS ON FILE
JUDITH TOGBONOU                       ADDRESS ON FILE
JUDITH VAZQUEZ                        ADDRESS ON FILE
JUDITH WELLMON                        ADDRESS ON FILE
JUDY ALBRECHT-BUNTING                 ADDRESS ON FILE
JUDY ASBELLE                          ADDRESS ON FILE
JUDY DALEY                            ADDRESS ON FILE
JUDY FLEMING                          ADDRESS ON FILE
JUDY FOGLE                            ADDRESS ON FILE
JUDY FOGLE                            ADDRESS ON FILE
JUDY GEORGE                           ADDRESS ON FILE
JUDY GRAHAM                           ADDRESS ON FILE
JUDY HANSBERRY                        ADDRESS ON FILE
JUDY KEY                              ADDRESS ON FILE
JUDY L RICHARD                        ADDRESS ON FILE
JUDY MORENO                           ADDRESS ON FILE
JUDY MURRAY                           ADDRESS ON FILE
JUDY SANDERS                          ADDRESS ON FILE
JUDY SPENCER                          ADDRESS ON FILE
JUDY THAMES                           ADDRESS ON FILE
JUDY TIETJE                           ADDRESS ON FILE
JUDY TOMEY                            ADDRESS ON FILE
JUDY TURCK                            ADDRESS ON FILE
JUDY WALKER                           ADDRESS ON FILE
JUDY WALTON                           ADDRESS ON FILE
JUDY WALTON                           ADDRESS ON FILE
JUDY WISSLER                          ADDRESS ON FILE
JUDY ZURICK                           ADDRESS ON FILE
JUHN SIMMONS                          ADDRESS ON FILE
JUIVON JACKSON                        ADDRESS ON FILE
JUJUAN PRYOR                          ADDRESS ON FILE
JUJUAN SHERROD-NORWOOD                ADDRESS ON FILE
JUJUAN STURDIVANT                     ADDRESS ON FILE
JUJUANIA BRYANT                       ADDRESS ON FILE
JULASIA LEE                           ADDRESS ON FILE
JULEE BARRETO                         ADDRESS ON FILE
JULEE LESTER                          ADDRESS ON FILE
JULEE REYNOLDS                        ADDRESS ON FILE
JULEON CAMEL                          ADDRESS ON FILE
JULES SMITH                           ADDRESS ON FILE
JULESSAINT SEMIL                      ADDRESS ON FILE
JULI KLINGLER                         ADDRESS ON FILE
JULIA ADAMS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1036 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1261 of 2235

Claim Name                           Address Information
JULIA ALLEN                          ADDRESS ON FILE
JULIA BANDA                          ADDRESS ON FILE
JULIA BARRON                         ADDRESS ON FILE
JULIA BELINSKY                       ADDRESS ON FILE
JULIA BOISSELLE                      ADDRESS ON FILE
JULIA BRINICH                        ADDRESS ON FILE
JULIA BUNTING                        ADDRESS ON FILE
JULIA CARISTI                        ADDRESS ON FILE
JULIA CARPENTER                      ADDRESS ON FILE
JULIA CLARK                          ADDRESS ON FILE
JULIA CLEARY                         ADDRESS ON FILE
JULIA COLLINS                        ADDRESS ON FILE
JULIA COMO                           ADDRESS ON FILE
JULIA COPELAND                       ADDRESS ON FILE
JULIA CORMIER                        ADDRESS ON FILE
JULIA CSOKY                          ADDRESS ON FILE
JULIA CUMMINS                        ADDRESS ON FILE
JULIA DARNEY                         ADDRESS ON FILE
JULIA DAVIDSON                       ADDRESS ON FILE
JULIA DIETZ                          ADDRESS ON FILE
JULIA DOSS                           ADDRESS ON FILE
JULIA EATON                          ADDRESS ON FILE
JULIA EVERLY                         ADDRESS ON FILE
JULIA FARRAR                         ADDRESS ON FILE
JULIA FITZGERALD                     ADDRESS ON FILE
JULIA FOSTER                         ADDRESS ON FILE
JULIA FUQUA                          ADDRESS ON FILE
JULIA GARRISON                       ADDRESS ON FILE
JULIA GENTIS                         ADDRESS ON FILE
JULIA GIBSON                         ADDRESS ON FILE
JULIA GIORDANO                       ADDRESS ON FILE
JULIA GIRON                          ADDRESS ON FILE
JULIA GITTINS                        ADDRESS ON FILE
JULIA GOLDMAN                        ADDRESS ON FILE
JULIA GONZALEZ                       ADDRESS ON FILE
JULIA GROVER                         ADDRESS ON FILE
JULIA GUINN                          ADDRESS ON FILE
JULIA HAMILTON                       ADDRESS ON FILE
JULIA HANN                           ADDRESS ON FILE
JULIA HARDIN                         ADDRESS ON FILE
JULIA HINDSMAN                       ADDRESS ON FILE
JULIA HRYSENKO                       ADDRESS ON FILE
JULIA JERARD                         ADDRESS ON FILE
JULIA KARLES                         ADDRESS ON FILE
JULIA KATHERINE CATE                 ADDRESS ON FILE
JULIA KIDD                           ADDRESS ON FILE
JULIA LAMBERT                        ADDRESS ON FILE
JULIA LANINGHAM                      ADDRESS ON FILE
JULIA LEE                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1037 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1262 of 2235

Claim Name                         Address Information
JULIA LEMMON                       ADDRESS ON FILE
JULIA LOCY                         ADDRESS ON FILE
JULIA LONG                         ADDRESS ON FILE
JULIA MARTIN                       ADDRESS ON FILE
JULIA MENEFEE                      ADDRESS ON FILE
JULIA MONZO                        ADDRESS ON FILE
JULIA MORRIS                       ADDRESS ON FILE
JULIA MUSSO                        ADDRESS ON FILE
JULIA PARKS                        ADDRESS ON FILE
JULIA PASKO                        ADDRESS ON FILE
JULIA PAYNE                        ADDRESS ON FILE
JULIA PRICE                        ADDRESS ON FILE
JULIA RAINEY                       ADDRESS ON FILE
JULIA RANSOM                       ADDRESS ON FILE
JULIA REINERT                      ADDRESS ON FILE
JULIA RIBEIRO                      ADDRESS ON FILE
JULIA ROBILLARD                    ADDRESS ON FILE
JULIA RODIER                       ADDRESS ON FILE
JULIA ROGERS                       ADDRESS ON FILE
JULIA RYAN                         ADDRESS ON FILE
JULIA SCOTT                        ADDRESS ON FILE
JULIA SHELLY                       ADDRESS ON FILE
JULIA STARZEC                      ADDRESS ON FILE
JULIA SUTTON                       ADDRESS ON FILE
JULIA TEATRO                       ADDRESS ON FILE
JULIA TETREAULT                    ADDRESS ON FILE
JULIA THOMAS                       ADDRESS ON FILE
JULIA TOOMEY                       ADDRESS ON FILE
JULIA TURCIOS                      ADDRESS ON FILE
JULIA VENTURI                      ADDRESS ON FILE
JULIA WALLACE                      ADDRESS ON FILE
JULIA WILLIAMS                     ADDRESS ON FILE
JULIA WILLIS                       ADDRESS ON FILE
JULIA WINN                         ADDRESS ON FILE
JULIA WOLFREY                      ADDRESS ON FILE
JULIA WRIGHT                       ADDRESS ON FILE
JULIAN BARAHONA                    ADDRESS ON FILE
JULIAN BATTLE                      ADDRESS ON FILE
JULIAN BEJARANO                    ADDRESS ON FILE
JULIAN CHARBONNEAU                 ADDRESS ON FILE
JULIAN CHASE                       ADDRESS ON FILE
JULIAN CRUZ                        ADDRESS ON FILE
JULIAN DESIMONE                    ADDRESS ON FILE
JULIAN DIAZ                        ADDRESS ON FILE
JULIAN DOBBINS                     ADDRESS ON FILE
JULIAN GRANT                       ADDRESS ON FILE
JULIAN GRIMES                      ADDRESS ON FILE
JULIAN HEARD                       ADDRESS ON FILE
JULIAN HOLMES                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1038 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1263 of 2235

Claim Name                            Address Information
JULIAN HOUGH                          ADDRESS ON FILE
JULIAN JACOBS                         ADDRESS ON FILE
JULIAN JIMENEZ                        ADDRESS ON FILE
JULIAN JONES                          ADDRESS ON FILE
JULIAN JONES                          ADDRESS ON FILE
JULIAN LAWN CARE                      2208 LOCKWOOD FOLLY LN RALEIGH NC 27610
JULIAN LEON                           ADDRESS ON FILE
JULIAN MCFARLAND                      ADDRESS ON FILE
JULIAN MCLEOD                         ADDRESS ON FILE
JULIAN MILLER                         ADDRESS ON FILE
JULIAN MOBLEY                         ADDRESS ON FILE
JULIAN MONCUS                         ADDRESS ON FILE
JULIAN MOSES                          ADDRESS ON FILE
JULIAN MOUZAKIS                       ADDRESS ON FILE
JULIAN ODA                            ADDRESS ON FILE
JULIAN OLIVE                          ADDRESS ON FILE
JULIAN OQUENDO                        ADDRESS ON FILE
JULIAN POLLOCK                        ADDRESS ON FILE
JULIAN POTTS                          ADDRESS ON FILE
JULIAN ROBERTS                        ADDRESS ON FILE
JULIAN ROBINSON-YOUNG                 ADDRESS ON FILE
JULIAN RODRIGUEZ                      ADDRESS ON FILE
JULIAN SALAS                          ADDRESS ON FILE
JULIAN SANABRIA                       ADDRESS ON FILE
JULIAN SAPP                           ADDRESS ON FILE
JULIAN SCOTT                          ADDRESS ON FILE
JULIAN SMITH                          ADDRESS ON FILE
JULIAN SOINE                          ADDRESS ON FILE
JULIAN STENSTROM                      ADDRESS ON FILE
JULIAN TAYLOR                         ADDRESS ON FILE
JULIAN TAYLOR                         ADDRESS ON FILE
JULIAN TYSON                          ADDRESS ON FILE
JULIAN VAZQUEZ                        ADDRESS ON FILE
JULIAN YOUNG                          ADDRESS ON FILE
JULIANA DIAZ                          ADDRESS ON FILE
JULIANA GONZALEZ                      ADDRESS ON FILE
JULIANA GRUBBS                        ADDRESS ON FILE
JULIANA HESTER                        ADDRESS ON FILE
JULIANA LOPEZ                         ADDRESS ON FILE
JULIANA LORENZANA                     ADDRESS ON FILE
JULIANA MACMAHON                      ADDRESS ON FILE
JULIANA MENDOZA FLORES                ADDRESS ON FILE
JULIANA MORGAN                        ADDRESS ON FILE
JULIANA ORTIZ                         ADDRESS ON FILE
JULIANA RUNYON                        ADDRESS ON FILE
JULIANA ZACCARELLA                    ADDRESS ON FILE
JULIANE HILL                          ADDRESS ON FILE
JULIANN MAGALLANEZ                    ADDRESS ON FILE
JULIANN MARTIN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1039 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1264 of 2235

Claim Name                           Address Information
JULIANNA ANGERSON                    ADDRESS ON FILE
JULIANNA CASTRO                      ADDRESS ON FILE
JULIANNA DEARMOND                    ADDRESS ON FILE
JULIANNA ELSWICK                     ADDRESS ON FILE
JULIANNA ESPOSITO                    ADDRESS ON FILE
JULIANNA HARRIS                      ADDRESS ON FILE
JULIANNA HARTZ                       ADDRESS ON FILE
JULIANNA LATINI                      ADDRESS ON FILE
JULIANNA LEIENDECKER                 ADDRESS ON FILE
JULIANNA MARRERO                     ADDRESS ON FILE
JULIANNA SANTIAGO                    ADDRESS ON FILE
JULIANNA SHERMAN                     ADDRESS ON FILE
JULIANNA SORRENTINO                  ADDRESS ON FILE
JULIANNA YACOPINO                    ADDRESS ON FILE
JULIANNE CICCO                       ADDRESS ON FILE
JULIANNE FERRELL                     ADDRESS ON FILE
JULIANNE FRIES                       ADDRESS ON FILE
JULIANNE GONZALEZ                    ADDRESS ON FILE
JULIANNE GUY                         ADDRESS ON FILE
JULIANNE RODREGUEZ-ORTIZ             ADDRESS ON FILE
JULICIA CAMPBELL                     ADDRESS ON FILE
JULIE ALBRIGHT                       ADDRESS ON FILE
JULIE ANDERSON                       ADDRESS ON FILE
JULIE ASHBY                          ADDRESS ON FILE
JULIE BICE                           ADDRESS ON FILE
JULIE BLANKENSHIP                    ADDRESS ON FILE
JULIE BOHANNON                       ADDRESS ON FILE
JULIE BROWN                          ADDRESS ON FILE
JULIE BURKE                          ADDRESS ON FILE
JULIE CHABOT                         ADDRESS ON FILE
JULIE CHAMPION                       ADDRESS ON FILE
JULIE CORNWALL                       ADDRESS ON FILE
JULIE COSTNER                        ADDRESS ON FILE
JULIE COX                            ADDRESS ON FILE
JULIE DAVIS                          ADDRESS ON FILE
JULIE DAVIS                          ADDRESS ON FILE
JULIE DESCHAINE                      ADDRESS ON FILE
JULIE DOWDY                          ADDRESS ON FILE
JULIE GAGNON                         ADDRESS ON FILE
JULIE GILL                           ADDRESS ON FILE
JULIE GONZALEZ                       ADDRESS ON FILE
JULIE GROEBLINGHOFF                  ADDRESS ON FILE
JULIE GUALANO                        ADDRESS ON FILE
JULIE HENRY                          ADDRESS ON FILE
JULIE HERRERA                        ADDRESS ON FILE
JULIE HILL                           ADDRESS ON FILE
JULIE HOLT                           ADDRESS ON FILE
JULIE HOPE                           ADDRESS ON FILE
JULIE HUDSON                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1040 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1265 of 2235

Claim Name                            Address Information
JULIE JACKSON                         ADDRESS ON FILE
JULIE JOHNSON                         ADDRESS ON FILE
JULIE KALABAUGH                       ADDRESS ON FILE
JULIE KELLY                           ADDRESS ON FILE
JULIE KIDD                            ADDRESS ON FILE
JULIE LATHROP                         ADDRESS ON FILE
JULIE LAWRENCE                        ADDRESS ON FILE
JULIE LEWIS                           ADDRESS ON FILE
JULIE LIMMINA                         ADDRESS ON FILE
JULIE MASELLI                         ADDRESS ON FILE
JULIE MCMANUS                         ADDRESS ON FILE
JULIE MICHAEL                         ADDRESS ON FILE
JULIE NELGNER                         ADDRESS ON FILE
JULIE OKEN                            ADDRESS ON FILE
JULIE ORENCIO                         ADDRESS ON FILE
JULIE OSBORN                          ADDRESS ON FILE
JULIE PASSINO                         ADDRESS ON FILE
JULIE PERRAS                          ADDRESS ON FILE
JULIE POPE                            ADDRESS ON FILE
JULIE SHEA                            ADDRESS ON FILE
JULIE SHELTON                         ADDRESS ON FILE
JULIE STEWART                         ADDRESS ON FILE
JULIE TAYLOR                          ADDRESS ON FILE
JULIE TAYLOR                          ADDRESS ON FILE
JULIE TAYLOR                          ADDRESS ON FILE
JULIE THOMAS                          ADDRESS ON FILE
JULIE TORRES                          ADDRESS ON FILE
JULIE WHITE                           ADDRESS ON FILE
JULIE WILLIAMS                        ADDRESS ON FILE
JULIE ZDANIS                          ADDRESS ON FILE
JULIEANN EMILY                        ADDRESS ON FILE
JULIEANNA COLLINS                     ADDRESS ON FILE
JULIEANNA MILLER                      ADDRESS ON FILE
JULIEN BATISTA                        ADDRESS ON FILE
JULIEN BOWEN                          ADDRESS ON FILE
JULIEN KING                           ADDRESS ON FILE
JULIET LEVANDUSKI                     ADDRESS ON FILE
JULIET NEGRON                         ADDRESS ON FILE
JULIET WALKER                         ADDRESS ON FILE
JULIETA GONZALEZ                      ADDRESS ON FILE
JULIETTE LINNABARY                    ADDRESS ON FILE
JULIETTE LOMBADI                      ADDRESS ON FILE
JULIETTE MARTINEZ                     ADDRESS ON FILE
JULIETTE NIXON                        ADDRESS ON FILE
JULIETTE VAYER                        ADDRESS ON FILE
JULIEZER GUEITS                       ADDRESS ON FILE
JULIMAR RIVERA                        ADDRESS ON FILE
JULINDA ROSADO                        ADDRESS ON FILE
JULIO AGUILAR HERRERA                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1041 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1266 of 2235

Claim Name                            Address Information
JULIO ARZU                            ADDRESS ON FILE
JULIO BOLOGNINI                       ADDRESS ON FILE
JULIO CASTILLO                        ADDRESS ON FILE
JULIO CASTILLO                        ADDRESS ON FILE
JULIO CHACON                          ADDRESS ON FILE
JULIO FLORES                          ADDRESS ON FILE
JULIO GALINDO                         ADDRESS ON FILE
JULIO GONZALEZ                        ADDRESS ON FILE
JULIO HERNANDEZ                       ADDRESS ON FILE
JULIO HERNANDEZ                       ADDRESS ON FILE
JULIO JUAREZ MENDOZA                  ADDRESS ON FILE
JULIO MACHADO                         ADDRESS ON FILE
JULIO MOLINA                          ADDRESS ON FILE
JULIO PALMA                           ADDRESS ON FILE
JULIO RIVERA                          ADDRESS ON FILE
JULIO ROBLES                          ADDRESS ON FILE
JULIO ROMERO                          ADDRESS ON FILE
JULIO ROSADO                          ADDRESS ON FILE
JULIO SALDANA HERRERA                 ADDRESS ON FILE
JULIO SUSTACHE                        ADDRESS ON FILE
JULISA AMERSON                        ADDRESS ON FILE
JULISA GARCIA                         ADDRESS ON FILE
JULISA NUNEZ                          ADDRESS ON FILE
JULISSA CASTELLANOS                   ADDRESS ON FILE
JULISSA CASTILLO                      ADDRESS ON FILE
JULISSA MADERA                        ADDRESS ON FILE
JULISSA PEREZ                         ADDRESS ON FILE
JULISSA PEREZ                         ADDRESS ON FILE
JULISSA RIOS                          ADDRESS ON FILE
JULISSA RODRIGUEZ                     ADDRESS ON FILE
JULISSA RODRIGUEZ                     ADDRESS ON FILE
JULISSA TAVAREZ                       ADDRESS ON FILE
JULISSA TAY                           ADDRESS ON FILE
JULISSA VIDAL TAY                     ADDRESS ON FILE
JULIUNA RAMOS                         ADDRESS ON FILE
JULIUS BROOKS                         ADDRESS ON FILE
JULIUS BROWN                          ADDRESS ON FILE
JULIUS COZART                         ADDRESS ON FILE
JULIUS DAVIS                          ADDRESS ON FILE
JULIUS DICKENS                        ADDRESS ON FILE
JULIUS FRASIER                        ADDRESS ON FILE
JULIUS FUSSELL                        ADDRESS ON FILE
JULIUS GREEN                          ADDRESS ON FILE
JULIUS HENDERSON                      ADDRESS ON FILE
JULIUS MORLEY                         ADDRESS ON FILE
JULIUS MORRIS                         ADDRESS ON FILE
JULIUS PADILLA                        ADDRESS ON FILE
JULIUS RUMPH                          ADDRESS ON FILE
JULIUS SANFORD                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1042 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                            Page 1267 of 2235

Claim Name                           Address Information
JULIUS SOUTHALL                      ADDRESS ON FILE
JULIUS WHITE                         ADDRESS ON FILE
JULIUS WHITE                         ADDRESS ON FILE
JULIYA JEWETT                        ADDRESS ON FILE
JULLIAN BURKE                        ADDRESS ON FILE
JULLIAN PITTMAN                      ADDRESS ON FILE
JULLYMAR PEREZ DUQUE                 ADDRESS ON FILE
JULYNN AIKEN                         ADDRESS ON FILE
JUMAL PRESCOTT                       ADDRESS ON FILE
JUMANA AL AWAR                       ADDRESS ON FILE
JUMARI CHATTINE                      ADDRESS ON FILE
JUMOKI SMITH                         ADDRESS ON FILE
JUNATHAEN FULMORE                    ADDRESS ON FILE
JUNE AND SHERWARD GOMILLION          ADDRESS ON FILE
JUNE ARENAS                          ADDRESS ON FILE
JUNE ATTAWAY                         ADDRESS ON FILE
JUNE CHISLEY                         ADDRESS ON FILE
JUNE HILL                            ADDRESS ON FILE
JUNE KINNER                          ADDRESS ON FILE
JUNE SWARTZ                          ADDRESS ON FILE
JUNE VETTER                          ADDRESS ON FILE
JUNE WETHERWAX                       ADDRESS ON FILE
JUNINETTA HADLEY                     ADDRESS ON FILE
JUNIOR ANDINO CORREA                 ADDRESS ON FILE
JUNIOR GUY                           ADDRESS ON FILE
JUNIOR PETER                         ADDRESS ON FILE
JUNIOR RENE                          ADDRESS ON FILE
JUNIOR SEIDE                         ADDRESS ON FILE
JUNIOR VASQUEZ                       ADDRESS ON FILE
JUNIORS PRO CLEAN                    PO BOX 10598 JEFFERSON CITY MO 65110
JUNIPER LANDSCAPING OF FLORIDA LLC   PO BOX 628395 ORLANDO FL 32862-8395
JUNISA CHAPMAN                       ADDRESS ON FILE
JUQIA BRISTER                        ADDRESS ON FILE
JUQUAIL CROSLAND                     ADDRESS ON FILE
JUQUANNISE SHERROD                   ADDRESS ON FILE
JURINA SAMS                          ADDRESS ON FILE
JURVON KERLEY                        ADDRESS ON FILE
JUST RIGHT CARPET CLEANING           244 JEAN WELLS DR GOOSE CREEK SC 29445
JUSTEEN BLACKSMITH                   ADDRESS ON FILE
JUSTEN STATON                        ADDRESS ON FILE
JUSTENE SANCHEZ                      ADDRESS ON FILE
JUSTICE BOYD                         ADDRESS ON FILE
JUSTICE BRANCH                       ADDRESS ON FILE
JUSTICE CAMPBELL                     ADDRESS ON FILE
JUSTICE COKER                        ADDRESS ON FILE
JUSTICE DALY                         ADDRESS ON FILE
JUSTICE DICKIE                       ADDRESS ON FILE
JUSTICE EATON                        ADDRESS ON FILE
JUSTICE GLASS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1043 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1268 of 2235

Claim Name                         Address Information
JUSTICE JOYNER                     ADDRESS ON FILE
JUSTICE KENNEDY                    ADDRESS ON FILE
JUSTICE MARTIN                     ADDRESS ON FILE
JUSTICE MCCHRISTON                 ADDRESS ON FILE
JUSTICE MILLER                     ADDRESS ON FILE
JUSTICE PATRICK                    ADDRESS ON FILE
JUSTICE POTTER                     ADDRESS ON FILE
JUSTICE PRICE                      ADDRESS ON FILE
JUSTICE REYNOLDS                   ADDRESS ON FILE
JUSTICE TABB                       ADDRESS ON FILE
JUSTICE VEGA                       ADDRESS ON FILE
JUSTICE WADE                       ADDRESS ON FILE
JUSTICE YERBY                      ADDRESS ON FILE
JUSTICE YOUNG                      ADDRESS ON FILE
JUSTIN ADAMS                       ADDRESS ON FILE
JUSTIN ADKISSON                    ADDRESS ON FILE
JUSTIN ADOLPHSON                   ADDRESS ON FILE
JUSTIN ADORNO                      ADDRESS ON FILE
JUSTIN AKLEY                       ADDRESS ON FILE
JUSTIN ALEXANDER                   ADDRESS ON FILE
JUSTIN AMENTA                      ADDRESS ON FILE
JUSTIN AMICO                       ADDRESS ON FILE
JUSTIN APPLEGATE                   ADDRESS ON FILE
JUSTIN AUSTIN                      ADDRESS ON FILE
JUSTIN BABB                        ADDRESS ON FILE
JUSTIN BAKER                       ADDRESS ON FILE
JUSTIN BAKER                       ADDRESS ON FILE
JUSTIN BARON                       ADDRESS ON FILE
JUSTIN BATTS                       ADDRESS ON FILE
JUSTIN BEANBLOSSOM                 ADDRESS ON FILE
JUSTIN BECK                        ADDRESS ON FILE
JUSTIN BECKER                      ADDRESS ON FILE
JUSTIN BELL                        ADDRESS ON FILE
JUSTIN BEYERS                      ADDRESS ON FILE
JUSTIN BINGHAM                     ADDRESS ON FILE
JUSTIN BISHOP                      ADDRESS ON FILE
JUSTIN BLANDIN                     ADDRESS ON FILE
JUSTIN BLANK                       ADDRESS ON FILE
JUSTIN BOWEN                       ADDRESS ON FILE
JUSTIN BROWN                       ADDRESS ON FILE
JUSTIN BROWN                       ADDRESS ON FILE
JUSTIN BROWN                       ADDRESS ON FILE
JUSTIN BROWN                       ADDRESS ON FILE
JUSTIN BUCKHANNON                  ADDRESS ON FILE
JUSTIN BURDETTE                    ADDRESS ON FILE
JUSTIN BURKE                       ADDRESS ON FILE
JUSTIN BURKETT                     ADDRESS ON FILE
JUSTIN BURNETT                     ADDRESS ON FILE
JUSTIN BURNETTE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1044 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1269 of 2235

Claim Name                         Address Information
JUSTIN BURTON                      ADDRESS ON FILE
JUSTIN BYNUM                       ADDRESS ON FILE
JUSTIN BYRD                        ADDRESS ON FILE
JUSTIN C SELBY                     ADDRESS ON FILE
JUSTIN CALABRESE                   ADDRESS ON FILE
JUSTIN CALLEMYN                    ADDRESS ON FILE
JUSTIN CALVO                       ADDRESS ON FILE
JUSTIN CANNELL                     ADDRESS ON FILE
JUSTIN CARLSON                     ADDRESS ON FILE
JUSTIN CARTER                      ADDRESS ON FILE
JUSTIN CASAGRANDE                  ADDRESS ON FILE
JUSTIN CHAPMAN                     ADDRESS ON FILE
JUSTIN CHERRY                      ADDRESS ON FILE
JUSTIN CLARKE                      ADDRESS ON FILE
JUSTIN CONNELL                     ADDRESS ON FILE
JUSTIN CONTI                       ADDRESS ON FILE
JUSTIN CONWAY                      ADDRESS ON FILE
JUSTIN COOK MILLER                 ADDRESS ON FILE
JUSTIN CORBETT                     ADDRESS ON FILE
JUSTIN COUCH                       ADDRESS ON FILE
JUSTIN CRAWFORD                    ADDRESS ON FILE
JUSTIN CREWS                       ADDRESS ON FILE
JUSTIN CRIPPEN                     ADDRESS ON FILE
JUSTIN CRITES                      ADDRESS ON FILE
JUSTIN CROSBY                      ADDRESS ON FILE
JUSTIN CROY                        ADDRESS ON FILE
JUSTIN CRUMITY                     ADDRESS ON FILE
JUSTIN CURRY                       ADDRESS ON FILE
JUSTIN CURTIS                      ADDRESS ON FILE
JUSTIN DAINS                       ADDRESS ON FILE
JUSTIN DALE                        ADDRESS ON FILE
JUSTIN DAVIS                       ADDRESS ON FILE
JUSTIN DAVIS                       ADDRESS ON FILE
JUSTIN DAVIS                       ADDRESS ON FILE
JUSTIN DAVIS                       ADDRESS ON FILE
JUSTIN DAWICZYK                    ADDRESS ON FILE
JUSTIN DENSON                      ADDRESS ON FILE
JUSTIN DERSHEM                     ADDRESS ON FILE
JUSTIN DIAMOND                     ADDRESS ON FILE
JUSTIN DIMODICA                    ADDRESS ON FILE
JUSTIN DISBROW                     ADDRESS ON FILE
JUSTIN DOLLY                       ADDRESS ON FILE
JUSTIN DONNELLY                    ADDRESS ON FILE
JUSTIN DUFF                        ADDRESS ON FILE
JUSTIN DUMOND                      ADDRESS ON FILE
JUSTIN DUNFORD                     ADDRESS ON FILE
JUSTIN DUNN                        ADDRESS ON FILE
JUSTIN DUSANG                      ADDRESS ON FILE
JUSTIN ECKARD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1045 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1270 of 2235

Claim Name                        Address Information
JUSTIN EDWARDS                    ADDRESS ON FILE
JUSTIN ELLIOT                     ADDRESS ON FILE
JUSTIN ELLIOTT                    ADDRESS ON FILE
JUSTIN ENO                        ADDRESS ON FILE
JUSTIN ERNST                      ADDRESS ON FILE
JUSTIN FAILE                      ADDRESS ON FILE
JUSTIN FINNEY                     ADDRESS ON FILE
JUSTIN FLANIGAN                   ADDRESS ON FILE
JUSTIN FLUKER                     ADDRESS ON FILE
JUSTIN FONTANEZ                   ADDRESS ON FILE
JUSTIN FOSS                       ADDRESS ON FILE
JUSTIN FRANKLIN                   ADDRESS ON FILE
JUSTIN FRENCH                     ADDRESS ON FILE
JUSTIN FRIZZELLE                  ADDRESS ON FILE
JUSTIN FRUECHT                    ADDRESS ON FILE
JUSTIN FULLER                     ADDRESS ON FILE
JUSTIN GATES                      ADDRESS ON FILE
JUSTIN GHOSTON                    ADDRESS ON FILE
JUSTIN GIBBS                      ADDRESS ON FILE
JUSTIN GILBERT                    ADDRESS ON FILE
JUSTIN GILBERT                    ADDRESS ON FILE
JUSTIN GILKERSON                  ADDRESS ON FILE
JUSTIN GLASS                      ADDRESS ON FILE
JUSTIN GODOWN                     ADDRESS ON FILE
JUSTIN GODSEY                     ADDRESS ON FILE
JUSTIN GOOLSBY                    ADDRESS ON FILE
JUSTIN GRANVILLE                  ADDRESS ON FILE
JUSTIN GRAY                       ADDRESS ON FILE
JUSTIN GREEN                      ADDRESS ON FILE
JUSTIN GREENE                     ADDRESS ON FILE
JUSTIN GREER                      ADDRESS ON FILE
JUSTIN GRIFFIN                    ADDRESS ON FILE
JUSTIN GRIFFIN                    ADDRESS ON FILE
JUSTIN GROVES                     ADDRESS ON FILE
JUSTIN GRZYWACZ                   ADDRESS ON FILE
JUSTIN HALL                       ADDRESS ON FILE
JUSTIN HARDENBURG                 ADDRESS ON FILE
JUSTIN HARDIN                     ADDRESS ON FILE
JUSTIN HARMON                     ADDRESS ON FILE
JUSTIN HARPER                     ADDRESS ON FILE
JUSTIN HARRELL                    ADDRESS ON FILE
JUSTIN HARVEY                     ADDRESS ON FILE
JUSTIN HASTINGS                   ADDRESS ON FILE
JUSTIN HAUPT                      ADDRESS ON FILE
JUSTIN HAWKINS                    ADDRESS ON FILE
JUSTIN HAWKINS                    ADDRESS ON FILE
JUSTIN HAYDEN                     ADDRESS ON FILE
JUSTIN HAYES                      ADDRESS ON FILE
JUSTIN HEDDEN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1046 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1271 of 2235

Claim Name                        Address Information
JUSTIN HENDRIX                    ADDRESS ON FILE
JUSTIN HEROUX                     ADDRESS ON FILE
JUSTIN HERRING                    ADDRESS ON FILE
JUSTIN HERRING                    ADDRESS ON FILE
JUSTIN HERRINGTON                 ADDRESS ON FILE
JUSTIN HEVENER                    ADDRESS ON FILE
JUSTIN HICKMAN                    ADDRESS ON FILE
JUSTIN HICKS                      ADDRESS ON FILE
JUSTIN HOCKETT                    ADDRESS ON FILE
JUSTIN HODGES                     ADDRESS ON FILE
JUSTIN HODGES                     ADDRESS ON FILE
JUSTIN HOGUE                      ADDRESS ON FILE
JUSTIN HOLETON                    ADDRESS ON FILE
JUSTIN HOLLINS                    ADDRESS ON FILE
JUSTIN HOLLINS                    ADDRESS ON FILE
JUSTIN HOLMES                     ADDRESS ON FILE
JUSTIN HOPPER                     ADDRESS ON FILE
JUSTIN HOWARD                     ADDRESS ON FILE
JUSTIN HOWARTH                    ADDRESS ON FILE
JUSTIN HOWELL                     ADDRESS ON FILE
JUSTIN HOWES                      ADDRESS ON FILE
JUSTIN HUBBARD                    ADDRESS ON FILE
JUSTIN HUBBERT                    ADDRESS ON FILE
JUSTIN HUMMELL                    ADDRESS ON FILE
JUSTIN HUMMINGS                   ADDRESS ON FILE
JUSTIN HUMPHREY                   ADDRESS ON FILE
JUSTIN HUNSUCKER                  ADDRESS ON FILE
JUSTIN HURD                       ADDRESS ON FILE
JUSTIN HUTTON                     ADDRESS ON FILE
JUSTIN IDE                        ADDRESS ON FILE
JUSTIN IGNACIO                    ADDRESS ON FILE
JUSTIN IVERS                      ADDRESS ON FILE
JUSTIN JACKSON                    ADDRESS ON FILE
JUSTIN JACKSON                    ADDRESS ON FILE
JUSTIN JACKSON                    ADDRESS ON FILE
JUSTIN JACOBS                     ADDRESS ON FILE
JUSTIN JACQUES                    ADDRESS ON FILE
JUSTIN JENKINS                    ADDRESS ON FILE
JUSTIN JENNINGS                   ADDRESS ON FILE
JUSTIN JIMENEZ                    ADDRESS ON FILE
JUSTIN JOHNSON                    ADDRESS ON FILE
JUSTIN JOHNSON                    ADDRESS ON FILE
JUSTIN JOHNSON                    ADDRESS ON FILE
JUSTIN JONES                      ADDRESS ON FILE
JUSTIN JONES                      ADDRESS ON FILE
JUSTIN JONES                      ADDRESS ON FILE
JUSTIN JONES                      ADDRESS ON FILE
JUSTIN JONES                      ADDRESS ON FILE
JUSTIN JUSTUS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1047 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1272 of 2235

Claim Name                       Address Information
JUSTIN KAUPELIS                  ADDRESS ON FILE
JUSTIN KAUTHER                   ADDRESS ON FILE
JUSTIN KERBE                     ADDRESS ON FILE
JUSTIN KERNS                     ADDRESS ON FILE
JUSTIN KING                      ADDRESS ON FILE
JUSTIN KING                      ADDRESS ON FILE
JUSTIN KING                      ADDRESS ON FILE
JUSTIN KINSLER                   ADDRESS ON FILE
JUSTIN KIRBY                     ADDRESS ON FILE
JUSTIN KIRBY                     ADDRESS ON FILE
JUSTIN KITTELSON                 ADDRESS ON FILE
JUSTIN KIX                       ADDRESS ON FILE
JUSTIN KLAJBOR                   ADDRESS ON FILE
JUSTIN KRAPINSKI                 ADDRESS ON FILE
JUSTIN KRETZ                     ADDRESS ON FILE
JUSTIN LACEFIELD                 ADDRESS ON FILE
JUSTIN LADSON                    ADDRESS ON FILE
JUSTIN LAMASTERS                 ADDRESS ON FILE
JUSTIN LAMAY                     ADDRESS ON FILE
JUSTIN LAMB                      ADDRESS ON FILE
JUSTIN LAMBERT                   ADDRESS ON FILE
JUSTIN LASSITER                  ADDRESS ON FILE
JUSTIN LASSITER                  ADDRESS ON FILE
JUSTIN LATNER                    ADDRESS ON FILE
JUSTIN LAVAN                     ADDRESS ON FILE
JUSTIN LAWLESS                   ADDRESS ON FILE
JUSTIN LAWSON                    ADDRESS ON FILE
JUSTIN LEAK                      ADDRESS ON FILE
JUSTIN LEAVITT                   ADDRESS ON FILE
JUSTIN LEE                       ADDRESS ON FILE
JUSTIN LEGG                      ADDRESS ON FILE
JUSTIN LEWIS                     ADDRESS ON FILE
JUSTIN LISOJO                    ADDRESS ON FILE
JUSTIN LITTLE                    ADDRESS ON FILE
JUSTIN LOCKLAR                   ADDRESS ON FILE
JUSTIN LOPES                     ADDRESS ON FILE
JUSTIN LUCAS                     ADDRESS ON FILE
JUSTIN LUMPKINS                  ADDRESS ON FILE
JUSTIN LUSARDI                   ADDRESS ON FILE
JUSTIN LYTES                     ADDRESS ON FILE
JUSTIN LYTLE                     ADDRESS ON FILE
JUSTIN MAGOULIS                  ADDRESS ON FILE
JUSTIN MALESKY                   ADDRESS ON FILE
JUSTIN MALONEY                   ADDRESS ON FILE
JUSTIN MARCELLO                  ADDRESS ON FILE
JUSTIN MARSHALL                  ADDRESS ON FILE
JUSTIN MARSTON                   ADDRESS ON FILE
JUSTIN MARTINEZ                  ADDRESS ON FILE
JUSTIN MATTEO                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1048 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1273 of 2235

Claim Name                          Address Information
JUSTIN MATTHEWS                     ADDRESS ON FILE
JUSTIN MATTSON                      ADDRESS ON FILE
JUSTIN MAXWELL                      ADDRESS ON FILE
JUSTIN MAY                          ADDRESS ON FILE
JUSTIN MAY                          ADDRESS ON FILE
JUSTIN MAYERSON                     ADDRESS ON FILE
JUSTIN MAYNARD                      ADDRESS ON FILE
JUSTIN MCCARTY                      ADDRESS ON FILE
JUSTIN MCDONALD                     ADDRESS ON FILE
JUSTIN MCDONALD                     ADDRESS ON FILE
JUSTIN MCGEORGE                     ADDRESS ON FILE
JUSTIN MCINTURFF                    ADDRESS ON FILE
JUSTIN MCLEOD                       ADDRESS ON FILE
JUSTIN MCMILLAN                     ADDRESS ON FILE
JUSTIN MCNAIR                       ADDRESS ON FILE
JUSTIN MCQUAID                      ADDRESS ON FILE
JUSTIN MEJIA                        ADDRESS ON FILE
JUSTIN MENDOZA                      ADDRESS ON FILE
JUSTIN MERCADO                      ADDRESS ON FILE
JUSTIN MERRIWEATHER                 ADDRESS ON FILE
JUSTIN MEYER                        ADDRESS ON FILE
JUSTIN MEYER                        ADDRESS ON FILE
JUSTIN MEYER                        ADDRESS ON FILE
JUSTIN MILLER                       ADDRESS ON FILE
JUSTIN MILLER                       ADDRESS ON FILE
JUSTIN MONEER                       ADDRESS ON FILE
JUSTIN MONTGOMERY                   ADDRESS ON FILE
JUSTIN MONTGOMERY                   ADDRESS ON FILE
JUSTIN MOON                         ADDRESS ON FILE
JUSTIN MOORE                        ADDRESS ON FILE
JUSTIN MOORE                        ADDRESS ON FILE
JUSTIN MOORE                        ADDRESS ON FILE
JUSTIN MORABITO                     ADDRESS ON FILE
JUSTIN MORALES                      ADDRESS ON FILE
JUSTIN MORENO                       ADDRESS ON FILE
JUSTIN MOUBRAY                      ADDRESS ON FILE
JUSTIN MUHAMMAD                     ADDRESS ON FILE
JUSTIN MURPHY                       ADDRESS ON FILE
JUSTIN MURPHY                       ADDRESS ON FILE
JUSTIN NATALIZIO                    ADDRESS ON FILE
JUSTIN NEELY                        ADDRESS ON FILE
JUSTIN NEUMAN                       ADDRESS ON FILE
JUSTIN NEWKIRK                      ADDRESS ON FILE
JUSTIN NICHOLS                      ADDRESS ON FILE
JUSTIN NICHOLSON                    ADDRESS ON FILE
JUSTIN NICOLOW                      ADDRESS ON FILE
JUSTIN NIETO                        ADDRESS ON FILE
JUSTIN NORFOLK                      ADDRESS ON FILE
JUSTIN OLAZO                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1049 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1274 of 2235

Claim Name                            Address Information
JUSTIN OLDT                           ADDRESS ON FILE
JUSTIN OLIVER                         ADDRESS ON FILE
JUSTIN OSHEA                          ADDRESS ON FILE
JUSTIN OTT                            ADDRESS ON FILE
JUSTIN PARTON                         ADDRESS ON FILE
JUSTIN PEARCE                         ADDRESS ON FILE
JUSTIN PEARCE                         ADDRESS ON FILE
JUSTIN PEPPER                         ADDRESS ON FILE
JUSTIN PEREZ                          ADDRESS ON FILE
JUSTIN PERRY                          ADDRESS ON FILE
JUSTIN PETRUNICH                      ADDRESS ON FILE
JUSTIN PHILLIPS                       ADDRESS ON FILE
JUSTIN PILCHER                        ADDRESS ON FILE
JUSTIN PILKINTON                      ADDRESS ON FILE
JUSTIN PIPPEN                         ADDRESS ON FILE
JUSTIN PITTINGTON                     ADDRESS ON FILE
JUSTIN POGUE                          ADDRESS ON FILE
JUSTIN POLLOCK                        ADDRESS ON FILE
JUSTIN POST                           ADDRESS ON FILE
JUSTIN POWELL                         ADDRESS ON FILE
JUSTIN PRICE                          ADDRESS ON FILE
JUSTIN PROKOP                         ADDRESS ON FILE
JUSTIN PULIDO                         ADDRESS ON FILE
JUSTIN PURKEY                         ADDRESS ON FILE
JUSTIN RAWLS                          ADDRESS ON FILE
JUSTIN RAY                            ADDRESS ON FILE
JUSTIN RAYMAN                         ADDRESS ON FILE
JUSTIN REED                           ADDRESS ON FILE
JUSTIN REED                           ADDRESS ON FILE
JUSTIN REILLY                         ADDRESS ON FILE
JUSTIN RENFORD                        ADDRESS ON FILE
JUSTIN RESH                           ADDRESS ON FILE
JUSTIN REYES                          ADDRESS ON FILE
JUSTIN REYNOLDS                       ADDRESS ON FILE
JUSTIN RIBORTELLA                     ADDRESS ON FILE
JUSTIN RICH                           ADDRESS ON FILE
JUSTIN RICHARDSON                     ADDRESS ON FILE
JUSTIN RIGGINS                        ADDRESS ON FILE
JUSTIN RIVERA                         ADDRESS ON FILE
JUSTIN RIVERA                         ADDRESS ON FILE
JUSTIN RIVERA ROSARIO                 ADDRESS ON FILE
JUSTIN ROBBINS                        ADDRESS ON FILE
JUSTIN ROBINSON                       ADDRESS ON FILE
JUSTIN RODGERS                        ADDRESS ON FILE
JUSTIN RODRIGUEZ                      ADDRESS ON FILE
JUSTIN RODRIGUEZ                      ADDRESS ON FILE
JUSTIN RODRIGUEZ AMALBERT             ADDRESS ON FILE
JUSTIN ROMANO                         ADDRESS ON FILE
JUSTIN ROMANO                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1050 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1275 of 2235

Claim Name                        Address Information
JUSTIN ROMER                      ADDRESS ON FILE
JUSTIN ROSE                       ADDRESS ON FILE
JUSTIN RUNKLES                    ADDRESS ON FILE
JUSTIN RYAN                       ADDRESS ON FILE
JUSTIN SAINT                      ADDRESS ON FILE
JUSTIN SAMPSON                    ADDRESS ON FILE
JUSTIN SCHMANDT                   ADDRESS ON FILE
JUSTIN SCHMIDT                    ADDRESS ON FILE
JUSTIN SCHOLL                     ADDRESS ON FILE
JUSTIN SCHWEBACH                  ADDRESS ON FILE
JUSTIN SCOTT                      ADDRESS ON FILE
JUSTIN SEAMAN                     ADDRESS ON FILE
JUSTIN SEARLES                    ADDRESS ON FILE
JUSTIN SEATON                     ADDRESS ON FILE
JUSTIN SESSOMS                    ADDRESS ON FILE
JUSTIN SHELBY                     ADDRESS ON FILE
JUSTIN SHELTON                    ADDRESS ON FILE
JUSTIN SHORT                      ADDRESS ON FILE
JUSTIN SHORT                      ADDRESS ON FILE
JUSTIN SHORTER                    ADDRESS ON FILE
JUSTIN SILLOX                     ADDRESS ON FILE
JUSTIN SIMMONS                    ADDRESS ON FILE
JUSTIN SIMPSON                    ADDRESS ON FILE
JUSTIN SIMPSON                    ADDRESS ON FILE
JUSTIN SIMS                       ADDRESS ON FILE
JUSTIN SINGLETON                  ADDRESS ON FILE
JUSTIN SINGLETON                  ADDRESS ON FILE
JUSTIN SLONE                      ADDRESS ON FILE
JUSTIN SMITH                      ADDRESS ON FILE
JUSTIN SMITH                      ADDRESS ON FILE
JUSTIN SMITH                      ADDRESS ON FILE
JUSTIN SMITH                      ADDRESS ON FILE
JUSTIN SMITH                      ADDRESS ON FILE
JUSTIN SMITH                      ADDRESS ON FILE
JUSTIN SMITH                      ADDRESS ON FILE
JUSTIN SODEN                      ADDRESS ON FILE
JUSTIN SOWA                       ADDRESS ON FILE
JUSTIN SPARROE                    ADDRESS ON FILE
JUSTIN SPENCER                    ADDRESS ON FILE
JUSTIN SPRAGUE                    ADDRESS ON FILE
JUSTIN STAGGS                     ADDRESS ON FILE
JUSTIN STARR SR                   ADDRESS ON FILE
JUSTIN STCLAIR                    ADDRESS ON FILE
JUSTIN STEELE                     ADDRESS ON FILE
JUSTIN STEPHENS                   ADDRESS ON FILE
JUSTIN STEPHENS                   ADDRESS ON FILE
JUSTIN STIGGERS                   ADDRESS ON FILE
JUSTIN STONE                      ADDRESS ON FILE
JUSTIN STRICKLAND                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1051 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1276 of 2235

Claim Name                            Address Information
JUSTIN TENNANT                        ADDRESS ON FILE
JUSTIN TERENZI                        ADDRESS ON FILE
JUSTIN THAISS                         ADDRESS ON FILE
JUSTIN THOMAS                         ADDRESS ON FILE
JUSTIN THOMAS                         ADDRESS ON FILE
JUSTIN THORNTON                       ADDRESS ON FILE
JUSTIN THURMOND                       ADDRESS ON FILE
JUSTIN TODD                           ADDRESS ON FILE
JUSTIN TRICKEY                        ADDRESS ON FILE
JUSTIN TROY                           ADDRESS ON FILE
JUSTIN TURNER                         ADDRESS ON FILE
JUSTIN TURNEY                         ADDRESS ON FILE
JUSTIN TYE                            ADDRESS ON FILE
JUSTIN UNDERWOOD                      ADDRESS ON FILE
JUSTIN VAN HORN                       ADDRESS ON FILE
JUSTIN VAUGHN                         ADDRESS ON FILE
JUSTIN VAUGHN                         ADDRESS ON FILE
JUSTIN VAUGHT                         ADDRESS ON FILE
JUSTIN VONDUYKE                       ADDRESS ON FILE
JUSTIN WAGNER                         ADDRESS ON FILE
JUSTIN WALKER                         ADDRESS ON FILE
JUSTIN WALKER-JOHNSON                 ADDRESS ON FILE
JUSTIN WALL                           ADDRESS ON FILE
JUSTIN WALLACE                        ADDRESS ON FILE
JUSTIN WALLICK                        ADDRESS ON FILE
JUSTIN WARNOCK                        ADDRESS ON FILE
JUSTIN WEEKS                          ADDRESS ON FILE
JUSTIN WHEELER                        ADDRESS ON FILE
JUSTIN WHEELER                        ADDRESS ON FILE
JUSTIN WHETSTONE                      ADDRESS ON FILE
JUSTIN WHITE                          ADDRESS ON FILE
JUSTIN WHITMAN                        ADDRESS ON FILE
JUSTIN WILLIAMS                       ADDRESS ON FILE
JUSTIN WILLIAMS                       ADDRESS ON FILE
JUSTIN WILLIAMS                       ADDRESS ON FILE
JUSTIN WILLIAMS                       ADDRESS ON FILE
JUSTIN WILLIAMS                       ADDRESS ON FILE
JUSTIN WILLIAMS                       ADDRESS ON FILE
JUSTIN WILLIS                         ADDRESS ON FILE
JUSTIN WILSON                         ADDRESS ON FILE
JUSTIN WILSON                         ADDRESS ON FILE
JUSTIN WILSON                         ADDRESS ON FILE
JUSTIN WILSON                         ADDRESS ON FILE
JUSTIN WILSON                         ADDRESS ON FILE
JUSTIN WINTERS                        ADDRESS ON FILE
JUSTIN WOOD                           ADDRESS ON FILE
JUSTIN WORTHING                       ADDRESS ON FILE
JUSTIN WRIGHT                         ADDRESS ON FILE
JUSTIN WRIGHT                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1052 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1277 of 2235

Claim Name                           Address Information
JUSTIN WRIGHT                        ADDRESS ON FILE
JUSTIN WRIGHT                        ADDRESS ON FILE
JUSTIN WUNDER                        ADDRESS ON FILE
JUSTIN YTUARTE                       ADDRESS ON FILE
JUSTIN ZAPATA-LELAND                 ADDRESS ON FILE
JUSTIN ZEBERT                        ADDRESS ON FILE
JUSTIN ZEIGER                        ADDRESS ON FILE
JUSTINA CARILLO                      ADDRESS ON FILE
JUSTINA CASHMAN                      ADDRESS ON FILE
JUSTINA CUZA                         ADDRESS ON FILE
JUSTINA DEL RIO                      ADDRESS ON FILE
JUSTINA HERRING                      ADDRESS ON FILE
JUSTINA HILL                         ADDRESS ON FILE
JUSTINA LUERA                        ADDRESS ON FILE
JUSTINA MOORE                        ADDRESS ON FILE
JUSTINA TAYLOR                       ADDRESS ON FILE
JUSTINE ARIOLA                       ADDRESS ON FILE
JUSTINE BELL                         ADDRESS ON FILE
JUSTINE BOHL                         ADDRESS ON FILE
JUSTINE DEERE                        ADDRESS ON FILE
JUSTINE E DALESIO                    ADDRESS ON FILE
JUSTINE FROST                        ADDRESS ON FILE
JUSTINE GRANT                        ADDRESS ON FILE
JUSTINE HAGER                        ADDRESS ON FILE
JUSTINE JONES                        ADDRESS ON FILE
JUSTINE KORNEGAY                     ADDRESS ON FILE
JUSTINE LAWSON                       ADDRESS ON FILE
JUSTINE LEATHLEY                     ADDRESS ON FILE
JUSTINE MALBOUF                      ADDRESS ON FILE
JUSTINE MAY                          ADDRESS ON FILE
JUSTINE MCKINNEY                     ADDRESS ON FILE
JUSTINE MOUNT                        ADDRESS ON FILE
JUSTINE MURPHY                       ADDRESS ON FILE
JUSTINE PHILLIPS                     ADDRESS ON FILE
JUSTINE ROMAN                        ADDRESS ON FILE
JUSTINE ROY                          ADDRESS ON FILE
JUSTINE SHEPPERSON                   ADDRESS ON FILE
JUSTINE SMITH                        ADDRESS ON FILE
JUSTINE SPEARS                       ADDRESS ON FILE
JUSTINE WAGNER                       ADDRESS ON FILE
JUSTINE WARREN                       ADDRESS ON FILE
JUSTINE WIGGS                        ADDRESS ON FILE
JUSTINE WOJTASZEK                    ADDRESS ON FILE
JUSTINE YELINCIC                     ADDRESS ON FILE
JUSTIS FERNS                         ADDRESS ON FILE
JUSTIS SANDERS                       ADDRESS ON FILE
JUSTO JIMENEZ                        ADDRESS ON FILE
JUSTUS ARREDONDO                     ADDRESS ON FILE
JUSTUS COLEMAN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1053 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1278 of 2235

Claim Name                           Address Information
JUSTUS DIXON                         ADDRESS ON FILE
JUSTUS HOWARD                        ADDRESS ON FILE
JUSTUS LEE                           ADDRESS ON FILE
JUSTUS MILLS                         ADDRESS ON FILE
JUSTUS MORGAN                        ADDRESS ON FILE
JUSTUS SIMMONS                       ADDRESS ON FILE
JUSTYCE AUSTIN                       ADDRESS ON FILE
JUSTYCE LATHROP                      ADDRESS ON FILE
JUSTYN HOUGH                         ADDRESS ON FILE
JUSTYN KITT                          ADDRESS ON FILE
JUSTYNA STREET                       ADDRESS ON FILE
JUTARANOVA HARRELL                   ADDRESS ON FILE
JUTAVIAN MCCORD                      ADDRESS ON FILE
JUWAN CAMPBELL                       ADDRESS ON FILE
JUWAN CASTILLO                       ADDRESS ON FILE
JUWAN GAMBLE                         ADDRESS ON FILE
JUWAN MCCAIN                         ADDRESS ON FILE
JUWAN TURK                           ADDRESS ON FILE
JUWON HARDY                          ADDRESS ON FILE
JUWYN GOLDSMITH                      ADDRESS ON FILE
JVARIOUS CRUMPTON                    ADDRESS ON FILE
JVIEN MARKS                          ADDRESS ON FILE
JVON CRAWFORD-MORTON                 ADDRESS ON FILE
JW SERVICES                          6230 E METZ RD ANGOLA IN 46703
JWESLEY WAITZMAN                     ADDRESS ON FILE
JWO LAND MANAGEMENT INC              510 A EAST ALFRED ST TAVARES FL 32778
JWV INC ETAL                         PO BOX 16146 MOBILE AL 36616
JYKERIA WEST                         ADDRESS ON FILE
JYKIA SPINNER                        ADDRESS ON FILE
JYLLIAN PULSINELLI                   ADDRESS ON FILE
JYMMI KAMPMAN                        ADDRESS ON FILE
JYNASIA WATKINS                      ADDRESS ON FILE
JYNESHIA JONES                       ADDRESS ON FILE
JYWON MIMES                          ADDRESS ON FILE
K AND A LAWN CARE                    1912 EAST WILLOW ST SCOTTSBORO AL 35768
K AND Z DISTRIBUTING CO INC          PO BOX 29289 LINCOLN NE 68529
K D FACTORY SERVICE                  1833 41 N CAMERON STREET HARRISBURG PA 17103
K E BEAL                             PO BOX 151226 CAPE CORAL FL 33915
K HALL SONS PRODUCE                  1900 WRIGHT AVE LITTLE ROCK AR 72202
KA LAWNCARE                          KEITH HASWELL 1912 E WILLOW ST SCOTTSBORO AL 35768
KA MYAH LOCKE                        ADDRESS ON FILE
KA-SAUNDRA DURHAM                    ADDRESS ON FILE
KAAERNITHA GRIFFIN                   ADDRESS ON FILE
KAALA WILLIAMS                       ADDRESS ON FILE
KABREASHA STOVALL                    ADDRESS ON FILE
KABRIA HASTY                         ADDRESS ON FILE
KABRIA RICE                          ADDRESS ON FILE
KABRIAHNA BONDS                      ADDRESS ON FILE
KABRIYA MALIK                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1054 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1279 of 2235

Claim Name                          Address Information
KABRYA COLSON                       ADDRESS ON FILE
KACEE BAKER                         ADDRESS ON FILE
KACEY BAIR                          ADDRESS ON FILE
KACEY COPPEDGE                      ADDRESS ON FILE
KACEY GOODE                         ADDRESS ON FILE
KACEY HICKS                         ADDRESS ON FILE
KACEY MORRIS                        ADDRESS ON FILE
KACEY RUSSELL                       ADDRESS ON FILE
KACEY SCARBORO                      ADDRESS ON FILE
KACEY TUBBERVILLE                   ADDRESS ON FILE
KACHE PHILLIPS                      ADDRESS ON FILE
KACI COOKE                          ADDRESS ON FILE
KACI COX                            ADDRESS ON FILE
KACI EDWARDS                        ADDRESS ON FILE
KACI MAHONEY                        ADDRESS ON FILE
KACI SIMPSON                        ADDRESS ON FILE
KACI SMITH                          ADDRESS ON FILE
KACI STALIPER                       ADDRESS ON FILE
KACIE BLACK                         ADDRESS ON FILE
KACIE CHASTAIN                      ADDRESS ON FILE
KACIE DEAN                          ADDRESS ON FILE
KACIE DRURY                         ADDRESS ON FILE
KACIE GIVENS                        ADDRESS ON FILE
KACIE HIGGINS                       ADDRESS ON FILE
KACIE JOHNSON                       ADDRESS ON FILE
KACIE MCGILLIVARY                   ADDRESS ON FILE
KACIE PLOWMAN                       ADDRESS ON FILE
KACIE SISTI                         ADDRESS ON FILE
KACY BAUM                           ADDRESS ON FILE
KACY CLARK                          ADDRESS ON FILE
KACY FRENCH                         ADDRESS ON FILE
KACY SHUMAN                         ADDRESS ON FILE
KACY TAYLOR                         ADDRESS ON FILE
KADA HUNT                           ADDRESS ON FILE
KADAJA TENNESSEE                    ADDRESS ON FILE
KADAR SIMS                          ADDRESS ON FILE
KADARIUS CARTER                     ADDRESS ON FILE
KADASIA COLEMAN                     ADDRESS ON FILE
KADASIA SELF                        ADDRESS ON FILE
KADASJAH WHITEHURST                 ADDRESS ON FILE
KADE HILLES                         ADDRESS ON FILE
KADE ROBERTSON                      ADDRESS ON FILE
KADEDRA WOODALL                     ADDRESS ON FILE
KADEE FOWLER                        ADDRESS ON FILE
KADEE HUSFELT                       ADDRESS ON FILE
KADEEM BRADLEY                      ADDRESS ON FILE
KADEEM CANTY                        ADDRESS ON FILE
KADEEM FORDE                        ADDRESS ON FILE
KADEEM HAYNES                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1055 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1280 of 2235

Claim Name                        Address Information
KADEEM JACKSON                    ADDRESS ON FILE
KADEEM LAMAR                      ADDRESS ON FILE
KADEEM MITCHELL                   ADDRESS ON FILE
KADEEM STEELE                     ADDRESS ON FILE
KADEIDRA JACKSON                  ADDRESS ON FILE
KADEIJAH KELLEY                   ADDRESS ON FILE
KADEJHA HARVEY                    ADDRESS ON FILE
KADEJUIA HAMILTON                 ADDRESS ON FILE
KADEN DALTON                      ADDRESS ON FILE
KADEN DEIBERT                     ADDRESS ON FILE
KADEN HORTON                      ADDRESS ON FILE
KADEN STEWART                     ADDRESS ON FILE
KADER HILLMAN                     ADDRESS ON FILE
KADETRIS BLOUNT                   ADDRESS ON FILE
KADI GRISSOM                      ADDRESS ON FILE
KADI THOMAS                       ADDRESS ON FILE
KADIA JACOBS                      ADDRESS ON FILE
KADIE LEE                         ADDRESS ON FILE
KADIE MEGA                        ADDRESS ON FILE
KADIJAH THOMAS                    ADDRESS ON FILE
KADIR HODALOVIC                   ADDRESS ON FILE
KADON JAMES                       ADDRESS ON FILE
KADY DOUMBIA                      ADDRESS ON FILE
KADY ELLISON                      ADDRESS ON FILE
KADY SERRANO                      ADDRESS ON FILE
KAE-KHEI CHEONG                   ADDRESS ON FILE
KAEDANCE RINGWALD                 ADDRESS ON FILE
KAEDRYN BROWN                     ADDRESS ON FILE
KAEJAI RICHBURG                   ADDRESS ON FILE
KAELA DESCHUYTNER                 ADDRESS ON FILE
KAELA DORSEY                      ADDRESS ON FILE
KAELA DOUGET                      ADDRESS ON FILE
KAELA HUFFORD                     ADDRESS ON FILE
KAELA LINDSAY                     ADDRESS ON FILE
KAELA SAPP                        ADDRESS ON FILE
KAELA TRAHAN                      ADDRESS ON FILE
KAELAN BECKER                     ADDRESS ON FILE
KAELEANA MARSHALL                 ADDRESS ON FILE
KAELEEN CHAPMAN                   ADDRESS ON FILE
KAELEIGH COATES                   ADDRESS ON FILE
KAELEIGH HARGRAVE                 ADDRESS ON FILE
KAELEIGH MARTIN                   ADDRESS ON FILE
KAELEIGH WAYLAND                  ADDRESS ON FILE
KAELEY FLEEGER                    ADDRESS ON FILE
KAELEY MIKO                       ADDRESS ON FILE
KAELYN HUGHES                     ADDRESS ON FILE
KAELYN JONES                      ADDRESS ON FILE
KAELYN JONES                      ADDRESS ON FILE
KAELYN PARKER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1056 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1281 of 2235

Claim Name                          Address Information
KAELYN TYLER                        ADDRESS ON FILE
KAELYN WILLIAMS                     ADDRESS ON FILE
KAEMMERLEN FACILITY SOLUTIONS       KAEMMERLEN PARTS AND SVC INC 1539 S KINGSHIGHWAY ST LOUIS MO 63110
KAESAN BAKER                        ADDRESS ON FILE
KAESI MORELLI                       ADDRESS ON FILE
KAETHE FAJARDO                      ADDRESS ON FILE
KAHALIA MEADOWS                     ADDRESS ON FILE
KAHARI BURRIS                       ADDRESS ON FILE
KAHARI TITSWORTH                    ADDRESS ON FILE
KAHARII CHRISTOPHER                 ADDRESS ON FILE
KAHEEM TRAVIS                       ADDRESS ON FILE
KAHEIL SMALL                        ADDRESS ON FILE
KAHIL HYPPOLITE                     ADDRESS ON FILE
KAHLA BUEHLER                       ADDRESS ON FILE
KAHLAN LATHAM                       ADDRESS ON FILE
KAHLAN ROTH                         ADDRESS ON FILE
KAHLIL ATKINSON                     ADDRESS ON FILE
KAHLIL CORTEZ                       ADDRESS ON FILE
KAHLIL JACKSON                      ADDRESS ON FILE
KAHLIL SMITH                        ADDRESS ON FILE
KAHLILAH PAYNE                      ADDRESS ON FILE
KAHLYNN LOOSE                       ADDRESS ON FILE
KAHMAR MORRISON                     ADDRESS ON FILE
KAHMERON MCKENZIE                   ADDRESS ON FILE
KAHMYA FARMER                       ADDRESS ON FILE
KAHNIYA CHAMBERS                    ADDRESS ON FILE
KAHPRICE LUCHION                    ADDRESS ON FILE
KAHRI WILLIAMS                      ADDRESS ON FILE
KAHRIE MASON                        ADDRESS ON FILE
KAI JACKMAN                         ADDRESS ON FILE
KAI MINAGAWA                        ADDRESS ON FILE
KAI SHAND                           ADDRESS ON FILE
KAI TOTAL PAVEMENT MGMT             7000 W 206TH ST BUCYRUS KS 66013
KAI-SHAUN BALLARD                   ADDRESS ON FILE
KAIDA FLORIDA REAL ESTATE INC       ATTN YUN DA CHEN 7860 ROYAL MELBOURNE WAY DULUTH GA 30097
KAIDEN HOPE                         ADDRESS ON FILE
KAIESHA ASH                         ADDRESS ON FILE
KAIEYLA PETEL                       ADDRESS ON FILE
KAILA BALLINGER                     ADDRESS ON FILE
KAILA BOBBITT                       ADDRESS ON FILE
KAILA BOWLAND                       ADDRESS ON FILE
KAILA DIORIO                        ADDRESS ON FILE
KAILA DUNLAP                        ADDRESS ON FILE
KAILA EDMOUNDS                      ADDRESS ON FILE
KAILA FELLOWS                       ADDRESS ON FILE
KAILA HICKS                         ADDRESS ON FILE
KAILA HILDREW                       ADDRESS ON FILE
KAILA LOTZ                          ADDRESS ON FILE
KAILA MELENDEZ                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1057 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1282 of 2235

Claim Name                          Address Information
KAILA PLATTS                        ADDRESS ON FILE
KAILA WELLS                         ADDRESS ON FILE
KAILA WINTERS                       ADDRESS ON FILE
KAILAH CARROLL                      ADDRESS ON FILE
KAILAH DOUGLAS                      ADDRESS ON FILE
KAILAH HOWARD                       ADDRESS ON FILE
KAILAHA THRASHER                    ADDRESS ON FILE
KAILE MORADA                        ADDRESS ON FILE
KAILE WANAMAKER                     ADDRESS ON FILE
KAILEE BALL                         ADDRESS ON FILE
KAILEE COOK                         ADDRESS ON FILE
KAILEE DELPRETE                     ADDRESS ON FILE
KAILEE KUNNMANN                     ADDRESS ON FILE
KAILEE SHULTZ                       ADDRESS ON FILE
KAILEE VINES                        ADDRESS ON FILE
KAILEIGH HUNTLEY                    ADDRESS ON FILE
KAILEIGH MCCALL                     ADDRESS ON FILE
KAILEIGH SOMERS                     ADDRESS ON FILE
KAILEN BROWN                        ADDRESS ON FILE
KAILEY ANDREWS                      ADDRESS ON FILE
KAILEY GEAR                         ADDRESS ON FILE
KAILEY GREENE                       ADDRESS ON FILE
KAILEY HEISE                        ADDRESS ON FILE
KAILEY JOINER                       ADDRESS ON FILE
KAILEY JONES                        ADDRESS ON FILE
KAILEY MEAD                         ADDRESS ON FILE
KAILEY RAMSEY                       ADDRESS ON FILE
KAILIN SHAWVER                      ADDRESS ON FILE
KAILYN FOX                          ADDRESS ON FILE
KAILYN RITTENBERRY                  ADDRESS ON FILE
KAILYN WOODS                        ADDRESS ON FILE
KAILYNN OWENS                       ADDRESS ON FILE
KAILYNN ROBINSON                    ADDRESS ON FILE
KAIMEN CHARSHA                      ADDRESS ON FILE
KAINE CARRASQUILLO                  ADDRESS ON FILE
KAINE SMITH                         ADDRESS ON FILE
KAINEN BRYANT                       ADDRESS ON FILE
KAIRA SIMMS                         ADDRESS ON FILE
KAIREEM GORDON                      ADDRESS ON FILE
KAIRO SALAZAR                       ADDRESS ON FILE
KAIRY JACKSON                       ADDRESS ON FILE
KAISHA THOMPSON                     ADDRESS ON FILE
KAISHA WANDEI                       ADDRESS ON FILE
KAITEY MCGUIRE                      ADDRESS ON FILE
KAITLAIN TIMOTHY                    ADDRESS ON FILE
KAITLAN MCLAUGHLIN                  ADDRESS ON FILE
KAITLAND CUNNINGHAM                 ADDRESS ON FILE
KAITLENE ANDERSON                   ADDRESS ON FILE
KAITLIN ACUFF                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1058 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1283 of 2235

Claim Name                           Address Information
KAITLIN AHRENS                       ADDRESS ON FILE
KAITLIN AUSTIN                       ADDRESS ON FILE
KAITLIN BARRETT                      ADDRESS ON FILE
KAITLIN BRIHN                        ADDRESS ON FILE
KAITLIN CUMMINGS                     ADDRESS ON FILE
KAITLIN DOUGLAS                      ADDRESS ON FILE
KAITLIN FISH                         ADDRESS ON FILE
KAITLIN GASKELL                      ADDRESS ON FILE
KAITLIN GILES                        ADDRESS ON FILE
KAITLIN GNALL                        ADDRESS ON FILE
KAITLIN GREEN                        ADDRESS ON FILE
KAITLIN HAMPTON                      ADDRESS ON FILE
KAITLIN HAND                         ADDRESS ON FILE
KAITLIN HOOKS                        ADDRESS ON FILE
KAITLIN HUTCHISON                    ADDRESS ON FILE
KAITLIN KAMEKA                       ADDRESS ON FILE
KAITLIN LEAVITT                      ADDRESS ON FILE
KAITLIN LORD                         ADDRESS ON FILE
KAITLIN LOTT                         ADDRESS ON FILE
KAITLIN MAY                          ADDRESS ON FILE
KAITLIN MCDOUGALL                    ADDRESS ON FILE
KAITLIN MCGEE                        ADDRESS ON FILE
KAITLIN MOON                         ADDRESS ON FILE
KAITLIN MURRAY                       ADDRESS ON FILE
KAITLIN NABORS                       ADDRESS ON FILE
KAITLIN NASH                         ADDRESS ON FILE
KAITLIN NZEOCHA                      ADDRESS ON FILE
KAITLIN OGLE                         ADDRESS ON FILE
KAITLIN OGORMAN                      ADDRESS ON FILE
KAITLIN OTOOLE                       ADDRESS ON FILE
KAITLIN PEEVEY                       ADDRESS ON FILE
KAITLIN PERCY                        ADDRESS ON FILE
KAITLIN PHIFER                       ADDRESS ON FILE
KAITLIN PHIPPEN                      ADDRESS ON FILE
KAITLIN ROBERTS                      ADDRESS ON FILE
KAITLIN ROULY                        ADDRESS ON FILE
KAITLIN ROY                          ADDRESS ON FILE
KAITLIN SELADONES                    ADDRESS ON FILE
KAITLIN SHAFFER                      ADDRESS ON FILE
KAITLIN SIVITS                       ADDRESS ON FILE
KAITLIN SLATER                       ADDRESS ON FILE
KAITLIN SNYDER                       ADDRESS ON FILE
KAITLIN STURHOLDT                    ADDRESS ON FILE
KAITLIN WALDREP                      ADDRESS ON FILE
KAITLIN WARREN                       ADDRESS ON FILE
KAITLIN ZIMMERMAN                    ADDRESS ON FILE
KAITLIN-SIERRA FRANK                 ADDRESS ON FILE
KAITLINN SCHINZEL                    ADDRESS ON FILE
KAITLYN ALLEN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1059 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1284 of 2235

Claim Name                          Address Information
KAITLYN ALLEN                       ADDRESS ON FILE
KAITLYN ALTLAND                     ADDRESS ON FILE
KAITLYN ANDERSON                    ADDRESS ON FILE
KAITLYN ANTHONY                     ADDRESS ON FILE
KAITLYN ARLINE                      ADDRESS ON FILE
KAITLYN ARTHUR                      ADDRESS ON FILE
KAITLYN ATKINSON                    ADDRESS ON FILE
KAITLYN AZAMGHAVAMI                 ADDRESS ON FILE
KAITLYN BASS                        ADDRESS ON FILE
KAITLYN BECERRA-TOMLIN              ADDRESS ON FILE
KAITLYN BEHR                        ADDRESS ON FILE
KAITLYN BELL                        ADDRESS ON FILE
KAITLYN BENNETT                     ADDRESS ON FILE
KAITLYN BLAESI                      ADDRESS ON FILE
KAITLYN BOARD                       ADDRESS ON FILE
KAITLYN BRUBAKER                    ADDRESS ON FILE
KAITLYN BUKOWSKI                    ADDRESS ON FILE
KAITLYN BURDEN                      ADDRESS ON FILE
KAITLYN BURGIN                      ADDRESS ON FILE
KAITLYN BUSER                       ADDRESS ON FILE
KAITLYN CALVERT                     ADDRESS ON FILE
KAITLYN CAMPBELL                    ADDRESS ON FILE
KAITLYN CAMPBELL                    ADDRESS ON FILE
KAITLYN CAPPETTA                    ADDRESS ON FILE
KAITLYN CARTER                      ADDRESS ON FILE
KAITLYN CHERE                       ADDRESS ON FILE
KAITLYN CHICHESTER                  ADDRESS ON FILE
KAITLYN CHOCKEY                     ADDRESS ON FILE
KAITLYN CLARK                       ADDRESS ON FILE
KAITLYN CLIFFORD                    ADDRESS ON FILE
KAITLYN COLE                        ADDRESS ON FILE
KAITLYN CONAWAY                     ADDRESS ON FILE
KAITLYN CONNER                      ADDRESS ON FILE
KAITLYN CONWAY                      ADDRESS ON FILE
KAITLYN COX                         ADDRESS ON FILE
KAITLYN CRAVEN                      ADDRESS ON FILE
KAITLYN DEBOARD                     ADDRESS ON FILE
KAITLYN DEHOYOS                     ADDRESS ON FILE
KAITLYN DELFINO                     ADDRESS ON FILE
KAITLYN DENMAN                      ADDRESS ON FILE
KAITLYN DEVORE                      ADDRESS ON FILE
KAITLYN DIAZ                        ADDRESS ON FILE
KAITLYN DIETZ                       ADDRESS ON FILE
KAITLYN DIVINEY                     ADDRESS ON FILE
KAITLYN DUBLINSKI                   ADDRESS ON FILE
KAITLYN DUNPHEY                     ADDRESS ON FILE
KAITLYN ELIAS                       ADDRESS ON FILE
KAITLYN EVANS                       ADDRESS ON FILE
KAITLYN FARNSWORTH                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1060 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1285 of 2235

Claim Name                          Address Information
KAITLYN FONDRY                      ADDRESS ON FILE
KAITLYN FRANCO                      ADDRESS ON FILE
KAITLYN GAETHKE                     ADDRESS ON FILE
KAITLYN GATES                       ADDRESS ON FILE
KAITLYN GERNHARD                    ADDRESS ON FILE
KAITLYN GLUESENKAMP                 ADDRESS ON FILE
KAITLYN GOODWILL                    ADDRESS ON FILE
KAITLYN GRAHAM                      ADDRESS ON FILE
KAITLYN GUIN                        ADDRESS ON FILE
KAITLYN HALE                        ADDRESS ON FILE
KAITLYN HALL                        ADDRESS ON FILE
KAITLYN HALPER                      ADDRESS ON FILE
KAITLYN HARRIS                      ADDRESS ON FILE
KAITLYN HAWKINS                     ADDRESS ON FILE
KAITLYN HEISHMAN                    ADDRESS ON FILE
KAITLYN HENDERSON                   ADDRESS ON FILE
KAITLYN HICKS                       ADDRESS ON FILE
KAITLYN HILLMAN                     ADDRESS ON FILE
KAITLYN HUERTAS                     ADDRESS ON FILE
KAITLYN HUNT                        ADDRESS ON FILE
KAITLYN JOHNSON                     ADDRESS ON FILE
KAITLYN JOHNSON                     ADDRESS ON FILE
KAITLYN JOHNSON                     ADDRESS ON FILE
KAITLYN JOHNSON                     ADDRESS ON FILE
KAITLYN JOHNSTON                    ADDRESS ON FILE
KAITLYN KANE                        ADDRESS ON FILE
KAITLYN KEELING                     ADDRESS ON FILE
KAITLYN KEISLING                    ADDRESS ON FILE
KAITLYN KENNINGTON                  ADDRESS ON FILE
KAITLYN KIMBLE                      ADDRESS ON FILE
KAITLYN KIMES                       ADDRESS ON FILE
KAITLYN KUSTAK                      ADDRESS ON FILE
KAITLYN LEE                         ADDRESS ON FILE
KAITLYN LEMAY                       ADDRESS ON FILE
KAITLYN LEWIS                       ADDRESS ON FILE
KAITLYN LIBELL                      ADDRESS ON FILE
KAITLYN LINEBERRY                   ADDRESS ON FILE
KAITLYN LOSARDO                     ADDRESS ON FILE
KAITLYN LOVE                        ADDRESS ON FILE
KAITLYN LUDWICK                     ADDRESS ON FILE
KAITLYN MAGILL                      ADDRESS ON FILE
KAITLYN MAYFIELD                    ADDRESS ON FILE
KAITLYN MAZZOCCHI                   ADDRESS ON FILE
KAITLYN MCBRIAR                     ADDRESS ON FILE
KAITLYN MCDANIEL                    ADDRESS ON FILE
KAITLYN MCNULTY                     ADDRESS ON FILE
KAITLYN MILLER                      ADDRESS ON FILE
KAITLYN MILLER                      ADDRESS ON FILE
KAITLYN MONTGOMERY                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1061 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1286 of 2235

Claim Name                        Address Information
KAITLYN MUELLER                   ADDRESS ON FILE
KAITLYN NARVAEZ                   ADDRESS ON FILE
KAITLYN NELSON                    ADDRESS ON FILE
KAITLYN NIX                       ADDRESS ON FILE
KAITLYN NUCKOLS                   ADDRESS ON FILE
KAITLYN OBRYAN                    ADDRESS ON FILE
KAITLYN ORTH                      ADDRESS ON FILE
KAITLYN P GOODSON                 ADDRESS ON FILE
KAITLYN PARKER                    ADDRESS ON FILE
KAITLYN PARKER                    ADDRESS ON FILE
KAITLYN PAYNE                     ADDRESS ON FILE
KAITLYN PIPPIN                    ADDRESS ON FILE
KAITLYN POTTER                    ADDRESS ON FILE
KAITLYN REAM                      ADDRESS ON FILE
KAITLYN REDDICK                   ADDRESS ON FILE
KAITLYN REDFORD                   ADDRESS ON FILE
KAITLYN REED                      ADDRESS ON FILE
KAITLYN REITER                    ADDRESS ON FILE
KAITLYN RICKETSON                 ADDRESS ON FILE
KAITLYN RILEY                     ADDRESS ON FILE
KAITLYN ROBERTS                   ADDRESS ON FILE
KAITLYN ROBINSON                  ADDRESS ON FILE
KAITLYN ROSS                      ADDRESS ON FILE
KAITLYN ROSS                      ADDRESS ON FILE
KAITLYN ROTHELL                   ADDRESS ON FILE
KAITLYN SHIRLEY                   ADDRESS ON FILE
KAITLYN SMITH                     ADDRESS ON FILE
KAITLYN SMITH                     ADDRESS ON FILE
KAITLYN SMYKOWSKI                 ADDRESS ON FILE
KAITLYN SNYDER                    ADDRESS ON FILE
KAITLYN SNYDER                    ADDRESS ON FILE
KAITLYN SURJU                     ADDRESS ON FILE
KAITLYN SURLES                    ADDRESS ON FILE
KAITLYN SWEIGART                  ADDRESS ON FILE
KAITLYN TAYLOR                    ADDRESS ON FILE
KAITLYN THOMPSON                  ADDRESS ON FILE
KAITLYN THORESON                  ADDRESS ON FILE
KAITLYN TRZOK                     ADDRESS ON FILE
KAITLYN VIARS                     ADDRESS ON FILE
KAITLYN WALKER                    ADDRESS ON FILE
KAITLYN WALL                      ADDRESS ON FILE
KAITLYN WATSON                    ADDRESS ON FILE
KAITLYN WATSON                    ADDRESS ON FILE
KAITLYN WETZEL                    ADDRESS ON FILE
KAITLYN WHITHAM                   ADDRESS ON FILE
KAITLYN WILCH                     ADDRESS ON FILE
KAITLYN WILLIAMS                  ADDRESS ON FILE
KAITLYN ZUPKO                     ADDRESS ON FILE
KAITLYNE GRETZ                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1062 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1287 of 2235

Claim Name                          Address Information
KAITLYNN ALLEN                      ADDRESS ON FILE
KAITLYNN CASON                      ADDRESS ON FILE
KAITLYNN COLLIGAN                   ADDRESS ON FILE
KAITLYNN CONCITIS                   ADDRESS ON FILE
KAITLYNN CREEL                      ADDRESS ON FILE
KAITLYNN CRUSAN                     ADDRESS ON FILE
KAITLYNN EASLEY                     ADDRESS ON FILE
KAITLYNN ENSLING                    ADDRESS ON FILE
KAITLYNN GRAHAM                     ADDRESS ON FILE
KAITLYNN HALPIN                     ADDRESS ON FILE
KAITLYNN HIMES                      ADDRESS ON FILE
KAITLYNN HINSON                     ADDRESS ON FILE
KAITLYNN KERNS                      ADDRESS ON FILE
KAITLYNN MACISAAC                   ADDRESS ON FILE
KAITLYNN MCFARLAND                  ADDRESS ON FILE
KAITLYNN MILLER                     ADDRESS ON FILE
KAITLYNN MOONEYHAM                  ADDRESS ON FILE
KAITLYNN MULLINS                    ADDRESS ON FILE
KAITLYNN NEAL                       ADDRESS ON FILE
KAITLYNN NEWMAN                     ADDRESS ON FILE
KAITLYNN PATTERSON                  ADDRESS ON FILE
KAITLYNN RAWLS                      ADDRESS ON FILE
KAITLYNN SLOMINSKI                  ADDRESS ON FILE
KAITLYNN TOUMA                      ADDRESS ON FILE
KAITLYNN TURNER                     ADDRESS ON FILE
KAITLYNN WAITE                      ADDRESS ON FILE
KAITLYNN WERNER                     ADDRESS ON FILE
KAITLYNN WILLIAMS                   ADDRESS ON FILE
KAITLYNN WOFFORD                    ADDRESS ON FILE
KAITLYNNE JAMIESON                  ADDRESS ON FILE
KAITLYNNE ROBERTSON                 ADDRESS ON FILE
KAITY RAGSDALE                      ADDRESS ON FILE
KAIYA EPPS                          ADDRESS ON FILE
KAIYA MARS                          ADDRESS ON FILE
KAIYLA REICHLEY                     ADDRESS ON FILE
KAIYLAH SEVERN                      ADDRESS ON FILE
KAIYLN MORRIS                       ADDRESS ON FILE
KAIYON SCHROUDER                    ADDRESS ON FILE
KAL SCHROUDER                       ADDRESS ON FILE
KALA CANZATER                       ADDRESS ON FILE
KALA CRAMER                         ADDRESS ON FILE
KALA DURAWA                         ADDRESS ON FILE
KALA ELKINS                         ADDRESS ON FILE
KALA HAYNES                         ADDRESS ON FILE
KALA HIRES                          ADDRESS ON FILE
KALA MERCER                         ADDRESS ON FILE
KALA MILLER                         ADDRESS ON FILE
KALA MURPHY                         ADDRESS ON FILE
KALA ONEAL                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1063 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1288 of 2235

Claim Name                         Address Information
KALA PARKER                        ADDRESS ON FILE
KALA RUSSELL                       ADDRESS ON FILE
KALA SCHLYER                       ADDRESS ON FILE
KALA SCOTT                         ADDRESS ON FILE
KALA VANCE                         ADDRESS ON FILE
KALAB BYRD-FOULKS                  ADDRESS ON FILE
KALAN MAYHUE                       ADDRESS ON FILE
KALANDRA MCCRANEY                  ADDRESS ON FILE
KALARHI LOWERY                     ADDRESS ON FILE
KALAYA BARNES                      ADDRESS ON FILE
KALBAUGHPFUND MESSERSMITH          ADDRESS ON FILE
KALE TAYLOR                        ADDRESS ON FILE
KALEA MCDANIELS                    ADDRESS ON FILE
KALEAF KEY                         ADDRESS ON FILE
KALEAH CAREY                       ADDRESS ON FILE
KALEB ALEXANDER                    ADDRESS ON FILE
KALEB BLAKELY                      ADDRESS ON FILE
KALEB BRISTOW                      ADDRESS ON FILE
KALEB CLARK                        ADDRESS ON FILE
KALEB CLEVENGER                    ADDRESS ON FILE
KALEB COOK                         ADDRESS ON FILE
KALEB CREASY                       ADDRESS ON FILE
KALEB CROCKER                      ADDRESS ON FILE
KALEB CROWELL                      ADDRESS ON FILE
KALEB CRUZ                         ADDRESS ON FILE
KALEB FIELDEN                      ADDRESS ON FILE
KALEB HALLGARTH                    ADDRESS ON FILE
KALEB HARDMAN                      ADDRESS ON FILE
KALEB HARRIS                       ADDRESS ON FILE
KALEB MARR                         ADDRESS ON FILE
KALEB ROOF                         ADDRESS ON FILE
KALEB TERRY                        ADDRESS ON FILE
KALEB VANKINSCOTT                  ADDRESS ON FILE
KALEB WILBANKS                     ADDRESS ON FILE
KALEBB PERRY                       ADDRESS ON FILE
KALECIA HARRIS                     ADDRESS ON FILE
KALEE BARNETT                      ADDRESS ON FILE
KALEE FOUNTAIN                     ADDRESS ON FILE
KALEE MILLER                       ADDRESS ON FILE
KALEE RIDDLE                       ADDRESS ON FILE
KALEE SCHOONOVER                   ADDRESS ON FILE
KALEEFAH MUHAMMAD                  ADDRESS ON FILE
KALEEL GREEN                       ADDRESS ON FILE
KALEEL LUNSFORD                    ADDRESS ON FILE
KALEENA BRASWELL                   ADDRESS ON FILE
KALEESIA WOODY                     ADDRESS ON FILE
KALEI RAMBO                        ADDRESS ON FILE
KALEIA LEE                         ADDRESS ON FILE
KALEIGH ASKEA                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1064 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1289 of 2235

Claim Name                       Address Information
KALEIGH BARNHART                 ADDRESS ON FILE
KALEIGH BRIDGETT                 ADDRESS ON FILE
KALEIGH COOK                     ADDRESS ON FILE
KALEIGH DAVIS                    ADDRESS ON FILE
KALEIGH HARRIS                   ADDRESS ON FILE
KALEIGH HILBURN                  ADDRESS ON FILE
KALEIGH KENYON                   ADDRESS ON FILE
KALEIGH MAITLAND                 ADDRESS ON FILE
KALEIGH MCKEE                    ADDRESS ON FILE
KALEIGH MOORE                    ADDRESS ON FILE
KALEIGH PERRY                    ADDRESS ON FILE
KALEIGH PFAFF                    ADDRESS ON FILE
KALEIGH SHAFFER                  ADDRESS ON FILE
KALEIGH VANCE                    ADDRESS ON FILE
KALEIGH WESTFALL                 ADDRESS ON FILE
KALEIN TAYLOR                    ADDRESS ON FILE
KALEMB HATFIELD                  ADDRESS ON FILE
KALEN GARRETT                    ADDRESS ON FILE
KALEN JONES                      ADDRESS ON FILE
KALEN JONES                      ADDRESS ON FILE
KALENA BULLARD                   ADDRESS ON FILE
KALENE LAFFERTY                  ADDRESS ON FILE
KALESHA DEW                      ADDRESS ON FILE
KALETRIC WAY                     ADDRESS ON FILE
KALETTE MANKA                    ADDRESS ON FILE
KALEY ANDERSON                   ADDRESS ON FILE
KALEY ARNOLD                     ADDRESS ON FILE
KALEY BROWN                      ADDRESS ON FILE
KALEY CRAWFORD                   ADDRESS ON FILE
KALEY ENGLISH                    ADDRESS ON FILE
KALEY HOLLAND                    ADDRESS ON FILE
KALEY MARTIN                     ADDRESS ON FILE
KALEY MERRILL                    ADDRESS ON FILE
KALEY PEDERSON                   ADDRESS ON FILE
KALEY RAZO                       ADDRESS ON FILE
KALEY REGAN                      ADDRESS ON FILE
KALEY TOLBERT                    ADDRESS ON FILE
KALEY WHELAN                     ADDRESS ON FILE
KALI BAKER                       ADDRESS ON FILE
KALI BARNHILL                    ADDRESS ON FILE
KALI BUTTRICK                    ADDRESS ON FILE
KALI CATALANO                    ADDRESS ON FILE
KALI CHAFIN                      ADDRESS ON FILE
KALI GREENE                      ADDRESS ON FILE
KALI HODGES                      ADDRESS ON FILE
KALI LIPFORD                     ADDRESS ON FILE
KALI MARTIN                      ADDRESS ON FILE
KALI MAY                         ADDRESS ON FILE
KALI MCCAIN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1065 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1290 of 2235

Claim Name                          Address Information
KALI MCCLEMONS                      ADDRESS ON FILE
KALI MENDEZ                         ADDRESS ON FILE
KALI MOORE                          ADDRESS ON FILE
KALI PRINZ                          ADDRESS ON FILE
KALI RICHEL                         ADDRESS ON FILE
KALI RYBINSKI                       ADDRESS ON FILE
KALI SCOTT                          ADDRESS ON FILE
KALI STOOKSBURY                     ADDRESS ON FILE
KALI WHITNEY                        ADDRESS ON FILE
KALIA SPEAKS                        ADDRESS ON FILE
KALIA SULLIVAN                      ADDRESS ON FILE
KALIA, LLC                          130 RIVIERA DUNES WAY 205 PALMETTO FL 34221
KALIAS BAILEY                       ADDRESS ON FILE
KALIB AUSTIN                        ADDRESS ON FILE
KALIB GREEN                         ADDRESS ON FILE
KALIB WHITE                         ADDRESS ON FILE
KALIE ABRAHAM                       ADDRESS ON FILE
KALIE ATKINS                        ADDRESS ON FILE
KALIE HUMBERT                       ADDRESS ON FILE
KALIE MCGUIRE                       ADDRESS ON FILE
KALIE MELTON                        ADDRESS ON FILE
KALIE SMITH                         ADDRESS ON FILE
KALIE TIPTON                        ADDRESS ON FILE
KALIE TIPTON                        ADDRESS ON FILE
KALIE WEAVER                        ADDRESS ON FILE
KALIEF WHEELER                      ADDRESS ON FILE
KALIFAH ISHMAEL                     ADDRESS ON FILE
KALIKA SOTTOLANO                    ADDRESS ON FILE
KALIL CLARK                         ADDRESS ON FILE
KALIL DAYE                          ADDRESS ON FILE
KALIL HIBBERT                       ADDRESS ON FILE
KALILA BRIGHT                       ADDRESS ON FILE
KALIMAH HUDSON                      ADDRESS ON FILE
KALIN DORSEY                        ADDRESS ON FILE
KALIN JONES                         ADDRESS ON FILE
KALIN KILLINGSWORTH                 ADDRESS ON FILE
KALINDA DIXON                       ADDRESS ON FILE
KALISA BELL                         ADDRESS ON FILE
KALISE GROUNDS                      ADDRESS ON FILE
KALISHA TURNER                      ADDRESS ON FILE
KALIYAH AKINS                       ADDRESS ON FILE
KALIYAH SMITH                       ADDRESS ON FILE
KALIYAH WALKER                      ADDRESS ON FILE
KALKDAN BELACHEW                    ADDRESS ON FILE
KALKIDANE GULILAT                   ADDRESS ON FILE
KALLEE SMITH                        ADDRESS ON FILE
KALLI KNIGHT                        ADDRESS ON FILE
KALLI STEHMAN                       ADDRESS ON FILE
KALLI WILLIAMS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1066 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1291 of 2235

Claim Name                          Address Information
KALLIE ADAMS                        ADDRESS ON FILE
KALLIE BARNES                       ADDRESS ON FILE
KALLIE SPETA                        ADDRESS ON FILE
KALLIOPPI LLC                       8605 WESTWOOD CENTER DR C/O RENAUD CONSULTING AAF VIENNA VA 22182
KALLIOPPI LLC                       8605 WESTWOOD CENTER DR STE 309 CO RENAUD CONSULTING AAF VIENNA VA 22182
KALOB MAUCK                         ADDRESS ON FILE
KALON DORSEY                        ADDRESS ON FILE
KALONJI JOSEPH                      ADDRESS ON FILE
KALONJI PARKER                      ADDRESS ON FILE
KALONNA REEVES                      ADDRESS ON FILE
KALVIN SMITH                        ADDRESS ON FILE
KALYCE DEBERRY                      ADDRESS ON FILE
KALYL SMITH                         ADDRESS ON FILE
KALYN CARTER                        ADDRESS ON FILE
KALYN FOWLER                        ADDRESS ON FILE
KALYN ROMERO                        ADDRESS ON FILE
KALYND SPAULDING                    ADDRESS ON FILE
KALYNN EAST                         ADDRESS ON FILE
KALYNN LEWIS                        ADDRESS ON FILE
KALYNNE LECLAIR                     ADDRESS ON FILE
KAMAIRA COZART                      ADDRESS ON FILE
KAMAKANI SILLO                      ADDRESS ON FILE
KAMAL AFIF                          ADDRESS ON FILE
KAMAL CHAPMAN                       ADDRESS ON FILE
KAMALI SIMPSON                      ADDRESS ON FILE
KAMANI JOHNSON                      ADDRESS ON FILE
KAMANI MCDONALD                     ADDRESS ON FILE
KAMAR GOODWIN                       ADDRESS ON FILE
KAMAR WEATHERS                      ADDRESS ON FILE
KAMARI DAMES                        ADDRESS ON FILE
KAMARI ROBINSON                     ADDRESS ON FILE
KAMARIA WILLIS                      ADDRESS ON FILE
KAMARII MURPHY                      ADDRESS ON FILE
KAMARKE TILLMAN SR                  ADDRESS ON FILE
KAMARRE JACKSON                     ADDRESS ON FILE
KAMARUS BRYANT                      ADDRESS ON FILE
KAMARYN ROBINSON                    ADDRESS ON FILE
KAMAYA HOLLIDAY                     ADDRESS ON FILE
KAMDEN BATES                        ADDRESS ON FILE
KAMDYN MEREDITH                     ADDRESS ON FILE
KAME-DANIELLE RUPLE                 ADDRESS ON FILE
KAMECIA TALLEY                      ADDRESS ON FILE
KAMEEL BAMANDHOUK                   ADDRESS ON FILE
KAMELA STOWERS                      ADDRESS ON FILE
KAMELIA HARDWICK                    ADDRESS ON FILE
KAMERON BROWN                       ADDRESS ON FILE
KAMERON CHANDLER                    ADDRESS ON FILE
KAMERON DAVIDSON                    ADDRESS ON FILE
KAMERON DAVIS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1067 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1292 of 2235

Claim Name                          Address Information
KAMERON GETHERS                     ADDRESS ON FILE
KAMERON GREGORY                     ADDRESS ON FILE
KAMERON HOLCEY                      ADDRESS ON FILE
KAMERON JENKINS                     ADDRESS ON FILE
KAMERON JONES                       ADDRESS ON FILE
KAMERON KEARNEY                     ADDRESS ON FILE
KAMERON KLIMA                       ADDRESS ON FILE
KAMERON MCQUAIG                     ADDRESS ON FILE
KAMERON NELSON                      ADDRESS ON FILE
KAMERON PREECE                      ADDRESS ON FILE
KAMERON RAKER                       ADDRESS ON FILE
KAMERON SMITH                       ADDRESS ON FILE
KAMERON WHITE                       ADDRESS ON FILE
KAMERON WYNN                        ADDRESS ON FILE
KAMERYN SHARP                       ADDRESS ON FILE
KAMERYN TOLER                       ADDRESS ON FILE
KAMERYN WEEKS                       ADDRESS ON FILE
KAMI BROWN                          ADDRESS ON FILE
KAMI CARROLL                        ADDRESS ON FILE
KAMI DAILEY                         ADDRESS ON FILE
KAMI FOLTZ                          ADDRESS ON FILE
KAMI HALL                           ADDRESS ON FILE
KAMI HAMMOND                        ADDRESS ON FILE
KAMI PATTON                         ADDRESS ON FILE
KAMI SLAUGHTER                      ADDRESS ON FILE
KAMI SLAUGHTER                      ADDRESS ON FILE
KAMIA SMITH                         ADDRESS ON FILE
KAMIE THOMPSON                      ADDRESS ON FILE
KAMIKA LEON                         ADDRESS ON FILE
KAMIL WILLIAMS                      ADDRESS ON FILE
KAMILA LAGO                         ADDRESS ON FILE
KAMILAH GONZALEZ                    ADDRESS ON FILE
KAMILLA KELDIYAROVA                 ADDRESS ON FILE
KAMIYAH DILLARD                     ADDRESS ON FILE
KAMMY GILMORE                       ADDRESS ON FILE
KAMON BENJAMIN                      ADDRESS ON FILE
KAMON SYLVESTER                     ADDRESS ON FILE
KAMONTE FRANKLIN                    ADDRESS ON FILE
KAMOYA AUSTIN                       ADDRESS ON FILE
KAMREN SNODGRASS                    ADDRESS ON FILE
KAMRIN GREENE                       ADDRESS ON FILE
KAMRON WILLIAMS                     ADDRESS ON FILE
KAMRYN BARE                         ADDRESS ON FILE
KAMRYN BROOKS                       ADDRESS ON FILE
KAMRYN HITT                         ADDRESS ON FILE
KAMRYN MCCORKLE                     ADDRESS ON FILE
KAMRYN NAIL                         ADDRESS ON FILE
KAMRYN PAINTER                      ADDRESS ON FILE
KAMYA BARFIELD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1068 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1293 of 2235

Claim Name                        Address Information
KAMYA BOWIE                       ADDRESS ON FILE
KAMYA WEBB                        ADDRESS ON FILE
KANA LYTLE                        ADDRESS ON FILE
KANARRA SHULER                    ADDRESS ON FILE
KANAVIYE POINTER                  ADDRESS ON FILE
KANAYIA SMITH                     ADDRESS ON FILE
KANAYO NWADE                      ADDRESS ON FILE
KANDACE DIMON                     ADDRESS ON FILE
KANDACE FURR                      ADDRESS ON FILE
KANDACE GEHRY                     ADDRESS ON FILE
KANDACE HUDSON                    ADDRESS ON FILE
KANDACE JANNEY                    ADDRESS ON FILE
KANDACE MAGEE                     ADDRESS ON FILE
KANDACE PROCTOR                   ADDRESS ON FILE
KANDAS ROBINSON                   ADDRESS ON FILE
KANDERA COX                       ADDRESS ON FILE
KANDI BURCHETT                    ADDRESS ON FILE
KANDI HINTON                      ADDRESS ON FILE
KANDI RODGERS                     ADDRESS ON FILE
KANDI TORRES                      ADDRESS ON FILE
KANDI TROWBRIDGE                  ADDRESS ON FILE
KANDICE CLYDE                     ADDRESS ON FILE
KANDICE DRAKE                     ADDRESS ON FILE
KANDICE DUNN                      ADDRESS ON FILE
KANDICE EBERHARDT                 ADDRESS ON FILE
KANDIDA CESNICK                   ADDRESS ON FILE
KANDIS PLOTNER                    ADDRESS ON FILE
KANDIS ROBINSON                   ADDRESS ON FILE
KANDIS SPIVEY                     ADDRESS ON FILE
KANDLE SIMMONS                    ADDRESS ON FILE
KANDRA FULLARD                    ADDRESS ON FILE
KANDREA JOHNSON                   ADDRESS ON FILE
KANDYCE SCOTT                     ADDRESS ON FILE
KANE BESS                         ADDRESS ON FILE
KANE LA NORE                      ADDRESS ON FILE
KANE MCCRACKEN                    ADDRESS ON FILE
KANEENE PINEDA                    ADDRESS ON FILE
KANEESHA SAWYER                   ADDRESS ON FILE
KANEESHA THOMAS                   ADDRESS ON FILE
KANEISHA GOODEN                   ADDRESS ON FILE
KANEISHA HUFF                     ADDRESS ON FILE
KANEISHA RUPP                     ADDRESS ON FILE
KANESHA HOLIFIELD                 ADDRESS ON FILE
KANESHA PENA                      ADDRESS ON FILE
KANIA DAVIS                       ADDRESS ON FILE
KANIA DAWKINS                     ADDRESS ON FILE
KANIESHA PARKER                   ADDRESS ON FILE
KANIJE TAYLOR                     ADDRESS ON FILE
KANISE FULLER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1069 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1294 of 2235

Claim Name                              Address Information
KANISHA DAVIS                           ADDRESS ON FILE
KANISHA JORDAN                          ADDRESS ON FILE
KANISHA MILLS                           ADDRESS ON FILE
KANISHA MULLINS                         ADDRESS ON FILE
KANISHA SHEPHARD                        ADDRESS ON FILE
KANISHA WILSON                          ADDRESS ON FILE
KANIYAH MOORE                           ADDRESS ON FILE
KANIYYAH MILLINER                       ADDRESS ON FILE
KANNON WILLIS                           ADDRESS ON FILE
KANON CLEEK                             ADDRESS ON FILE
KANOSHIA HARVEY                         ADDRESS ON FILE
KANSAS ASPHALT INC                      7000 W 206TH ST BUCYRUS KS 66013
KANSAS CITY MO HEALTH DEPARTMENT        2400 TROOST AVE STE 3200 ENVIROMENTAL HEALTH KANSAS CITY MO 64108
KANSAS DEPT OF HEALTH AND ENVIRONMENT   NORTH CENTRAL OFFICE 2501 MARKET PLACE, SUITE D SALINA KS 67401
KANSAS DEPT OF LABOR                    401 SW TOPEKA BLVD TOPEKA KS 66603
KANSAS DEPT OF REVENUE                  915 SW HARRISON ST TOPEKA KS 66612-1588
KANSAS EMPLOYMENT SECURITY FND          PO BOX 400 TOPEKA KS 66601-0400
KANSAS STATE TREASURER                  KANSAS STATE TREASURER UNCLAIMED PROPERTY DIVISION 900 SW JACKSON ST STE 201
                                        TOPEKA KS 66612
KANSAS STRACHAN                         ADDRESS ON FILE
KANYON BROGAN                           ADDRESS ON FILE
KANYON STONE                            ADDRESS ON FILE
KAPRI WINSTON-KENDRICKS                 ADDRESS ON FILE
KAPRISE TAGALOA                         ADDRESS ON FILE
KARA ARNOLD                             ADDRESS ON FILE
KARA BUCHKO                             ADDRESS ON FILE
KARA BURGESS                            ADDRESS ON FILE
KARA CASINI                             ADDRESS ON FILE
KARA CHADD                              ADDRESS ON FILE
KARA COPELAN                            ADDRESS ON FILE
KARA COTTURONE                          ADDRESS ON FILE
KARA DAVIS                              ADDRESS ON FILE
KARA DAVIS                              ADDRESS ON FILE
KARA DAY                                ADDRESS ON FILE
KARA DE BRUIN                           ADDRESS ON FILE
KARA DIXON                              ADDRESS ON FILE
KARA DOPSON FOX                         ADDRESS ON FILE
KARA DUFFY                              ADDRESS ON FILE
KARA DUNN                               ADDRESS ON FILE
KARA ECKENROD                           ADDRESS ON FILE
KARA FARALDI                            ADDRESS ON FILE
KARA FELTON                             ADDRESS ON FILE
KARA FIELDER                            ADDRESS ON FILE
KARA GARRISON                           ADDRESS ON FILE
KARA GATTA                              ADDRESS ON FILE
KARA GELEFF                             ADDRESS ON FILE
KARA GRAY                               ADDRESS ON FILE
KARA JANOWSKY                           ADDRESS ON FILE
KARA JEFFERS                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1070 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1295 of 2235

Claim Name                         Address Information
KARA KEIM                          ADDRESS ON FILE
KARA LIMBRICK                      ADDRESS ON FILE
KARA LOPARCO                       ADDRESS ON FILE
KARA MCWILLIAMS                    ADDRESS ON FILE
KARA MIDDLEKAUFF                   ADDRESS ON FILE
KARA MORSE                         ADDRESS ON FILE
KARA MULLIGAN                      ADDRESS ON FILE
KARA OLIPHANT                      ADDRESS ON FILE
KARA OWENS                         ADDRESS ON FILE
KARA PERKINS                       ADDRESS ON FILE
KARA PERRY                         ADDRESS ON FILE
KARA PETERS                        ADDRESS ON FILE
KARA PRINGLE                       ADDRESS ON FILE
KARA PUCKETT                       ADDRESS ON FILE
KARA REPASKY                       ADDRESS ON FILE
KARA ROBINSON                      ADDRESS ON FILE
KARA RUFF                          ADDRESS ON FILE
KARA SAUGHTER                      ADDRESS ON FILE
KARA SHARRATT                      ADDRESS ON FILE
KARA SHELTON                       ADDRESS ON FILE
KARA SISSON                        ADDRESS ON FILE
KARA SPRY                          ADDRESS ON FILE
KARA ST JEAN                       ADDRESS ON FILE
KARA STAHLECKER                    ADDRESS ON FILE
KARA STONE                         ADDRESS ON FILE
KARA TILLOTSON                     ADDRESS ON FILE
KARA TRIMBLE                       ADDRESS ON FILE
KARA WINGO                         ADDRESS ON FILE
KARAH COLLIN                       ADDRESS ON FILE
KARAH TILLEY                       ADDRESS ON FILE
KARALYN MANZIONE                   ADDRESS ON FILE
KARALYN PANNO                      ADDRESS ON FILE
KARAMY RENFROW                     ADDRESS ON FILE
KARATHENA MITCHELL                 ADDRESS ON FILE
KARDELL DOUGLAS                    ADDRESS ON FILE
KARDO MUHEDEEN                     ADDRESS ON FILE
KAREEM ALEXANDER                   ADDRESS ON FILE
KAREEM BARNARD                     ADDRESS ON FILE
KAREEM BETHEA                      ADDRESS ON FILE
KAREEM BILAL                       ADDRESS ON FILE
KAREEM BLACK                       ADDRESS ON FILE
KAREEM BUSH                        ADDRESS ON FILE
KAREEM DURHAM                      ADDRESS ON FILE
KAREEM FLOYD                       ADDRESS ON FILE
KAREEM JENKINS                     ADDRESS ON FILE
KAREEM JONES                       ADDRESS ON FILE
KAREEM SIMPSON                     ADDRESS ON FILE
KAREEM STONE                       ADDRESS ON FILE
KAREEM THOMAS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1071 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1296 of 2235

Claim Name                            Address Information
KAREEMA SMITH                         ADDRESS ON FILE
KAREENA MARTIN                        ADDRESS ON FILE
KARELIN TORRES                        ADDRESS ON FILE
KAREN A. ZIMA                         ADDRESS ON FILE
KAREN ALBERTO                         ADDRESS ON FILE
KAREN BIRKNER                         ADDRESS ON FILE
KAREN BLAZEK                          ADDRESS ON FILE
KAREN BORKOWSKI                       ADDRESS ON FILE
KAREN CAROTHERS                       ADDRESS ON FILE
KAREN CASSIN                          ADDRESS ON FILE
KAREN CHARLESWORTH                    ADDRESS ON FILE
KAREN COMBS                           ADDRESS ON FILE
KAREN CRABTREE                        ADDRESS ON FILE
KAREN CUNNINGHAM                      ADDRESS ON FILE
KAREN CURRY                           ADDRESS ON FILE
KAREN DAVIS                           ADDRESS ON FILE
KAREN DELLERT                         ADDRESS ON FILE
KAREN DONATO                          ADDRESS ON FILE
KAREN DOTSON                          ADDRESS ON FILE
KAREN DOYLE                           ADDRESS ON FILE
KAREN EAGAN                           ADDRESS ON FILE
KAREN EDWARDS                         ADDRESS ON FILE
KAREN ESTRADA                         ADDRESS ON FILE
KAREN FAUVER                          ADDRESS ON FILE
KAREN FOSBERG                         ADDRESS ON FILE
KAREN GIBSON                          ADDRESS ON FILE
KAREN GOSSETT                         ADDRESS ON FILE
KAREN GRANT                           ADDRESS ON FILE
KAREN GRAY                            ADDRESS ON FILE
KAREN HOARSLEY                        ADDRESS ON FILE
KAREN HYCHE                           ADDRESS ON FILE
KAREN ISAACSON                        ADDRESS ON FILE
KAREN JOHNSON                         ADDRESS ON FILE
KAREN JONES                           ADDRESS ON FILE
KAREN JOSEPH                          ADDRESS ON FILE
KAREN KELLOGG                         ADDRESS ON FILE
KAREN KIMBAL                          ADDRESS ON FILE
KAREN KING                            ADDRESS ON FILE
KAREN KREMER                          ADDRESS ON FILE
KAREN LAINEZ CARDENAS                 ADDRESS ON FILE
KAREN LANG                            ADDRESS ON FILE
KAREN LANGHORNE                       ADDRESS ON FILE
KAREN LARA                            ADDRESS ON FILE
KAREN LAUREANO                        ADDRESS ON FILE
KAREN LINCOLN                         ADDRESS ON FILE
KAREN M LITTLE                        ADDRESS ON FILE
KAREN MALDONADO                       ADDRESS ON FILE
KAREN MALDONADO GONZALEZ              ADDRESS ON FILE
KAREN MARTINEZ                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1072 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1297 of 2235

Claim Name                         Address Information
KAREN MATTOX                       ADDRESS ON FILE
KAREN MCCLAIN                      ADDRESS ON FILE
KAREN MEYER                        ADDRESS ON FILE
KAREN MICHEL                       ADDRESS ON FILE
KAREN MILLER                       ADDRESS ON FILE
KAREN MITCHELL                     ADDRESS ON FILE
KAREN MORRIS                       ADDRESS ON FILE
KAREN MOSS                         ADDRESS ON FILE
KAREN NATAREN                      ADDRESS ON FILE
KAREN NAVARRO                      ADDRESS ON FILE
KAREN NELSON                       ADDRESS ON FILE
KAREN PECK                         ADDRESS ON FILE
KAREN PELLETIER                    ADDRESS ON FILE
KAREN PHELPS                       ADDRESS ON FILE
KAREN PHILLIPS                     ADDRESS ON FILE
KAREN PROSE                        ADDRESS ON FILE
KAREN REXIN                        ADDRESS ON FILE
KAREN REYNOLDS                     ADDRESS ON FILE
KAREN ROBEY                        ADDRESS ON FILE
KAREN ROLLER                       ADDRESS ON FILE
KAREN RUIZ                         ADDRESS ON FILE
KAREN S FERGUSON                   ADDRESS ON FILE
KAREN SANTIAGO-JIMENEZ             ADDRESS ON FILE
KAREN SHAW                         ADDRESS ON FILE
KAREN SHIREY                       ADDRESS ON FILE
KAREN SHYLOCK                      ADDRESS ON FILE
KAREN SMITH                        ADDRESS ON FILE
KAREN SPENCER                      ADDRESS ON FILE
KAREN STILSON                      ADDRESS ON FILE
KAREN STORM                        ADDRESS ON FILE
KAREN SUAREZ                       ADDRESS ON FILE
KAREN SUMMERSELL                   ADDRESS ON FILE
KAREN T MOHLER                     ADDRESS ON FILE
KAREN TAYLOR                       ADDRESS ON FILE
KAREN THOMAS                       ADDRESS ON FILE
KAREN TRINCHTELLA                  ADDRESS ON FILE
KAREN TRUJILLO                     ADDRESS ON FILE
KAREN WADDY                        ADDRESS ON FILE
KAREN WAITZMAN                     ADDRESS ON FILE
KAREN WALL                         ADDRESS ON FILE
KAREN WALLACE                      ADDRESS ON FILE
KAREN WENDEL                       ADDRESS ON FILE
KAREN WHITE                        ADDRESS ON FILE
KAREN WOLFE                        ADDRESS ON FILE
KAREN WONG VARGAS                  ADDRESS ON FILE
KARENA DAVIS                       ADDRESS ON FILE
KARENNA PAUL                       ADDRESS ON FILE
KARENTHA THORPE                    ADDRESS ON FILE
KAREY LITTLE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1073 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1298 of 2235

Claim Name                            Address Information
KAREY LONGENECKER                     ADDRESS ON FILE
KARI BLACK                            ADDRESS ON FILE
KARI BROOKS                           ADDRESS ON FILE
KARI BRYAN                            ADDRESS ON FILE
KARI DEATON                           ADDRESS ON FILE
KARI FAIRBANKS                        ADDRESS ON FILE
KARI KELLY                            ADDRESS ON FILE
KARI KOTT                             ADDRESS ON FILE
KARI LEMIEUX                          ADDRESS ON FILE
KARI LEONARD                          ADDRESS ON FILE
KARI MCCULLOUGH                       ADDRESS ON FILE
KARI MCRAE                            ADDRESS ON FILE
KARI MILNER                           ADDRESS ON FILE
KARI NEILL                            ADDRESS ON FILE
KARI PERISHO                          ADDRESS ON FILE
KARI PRESLEY                          ADDRESS ON FILE
KARI SIGLER                           ADDRESS ON FILE
KARI SIMMONS                          ADDRESS ON FILE
KARI STEVENS                          ADDRESS ON FILE
KARI TEMPLIN                          ADDRESS ON FILE
KARIANA BAILEY                        ADDRESS ON FILE
KARIANNA SLIVER                       ADDRESS ON FILE
KARIANNE TENOPIR                      ADDRESS ON FILE
KARIE MCCARGISH                       ADDRESS ON FILE
KARIF BURNS                           ADDRESS ON FILE
KARIM BORDES                          ADDRESS ON FILE
KARIMA RIDOUT                         ADDRESS ON FILE
KARIN DAHLSTRAND                      ADDRESS ON FILE
KARIN LEONARD                         ADDRESS ON FILE
KARIN SAVO                            ADDRESS ON FILE
KARINA ADAME                          ADDRESS ON FILE
KARINA ARANCIBIA                      ADDRESS ON FILE
KARINA CRUZ                           ADDRESS ON FILE
KARINA DEJESUS                        ADDRESS ON FILE
KARINA DIAZ                           ADDRESS ON FILE
KARINA FABER                          ADDRESS ON FILE
KARINA FONTANEZ                       ADDRESS ON FILE
KARINA GUZMAN                         ADDRESS ON FILE
KARINA LISSANDRA                      ADDRESS ON FILE
KARINA MENDEZ                         ADDRESS ON FILE
KARINA MILLER                         ADDRESS ON FILE
KARINA NASZRADI                       ADDRESS ON FILE
KARINA PETERMAN                       ADDRESS ON FILE
KARINA QUINONES                       ADDRESS ON FILE
KARINA RINCAN                         ADDRESS ON FILE
KARINA RIVAS                          ADDRESS ON FILE
KARINA SALAZAR                        ADDRESS ON FILE
KARINA SALINAS                        ADDRESS ON FILE
KARINA SANCHEZ-GARCIA                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1074 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1299 of 2235

Claim Name                           Address Information
KARINA SUERO                         ADDRESS ON FILE
KARINA VANDERWALL                    ADDRESS ON FILE
KARINGTON KADEL                      ADDRESS ON FILE
KARIS BELL                           ADDRESS ON FILE
KARIS ELLIS                          ADDRESS ON FILE
KARIS THOMAS                         ADDRESS ON FILE
KARIS WYNN                           ADDRESS ON FILE
KARISA RIDGWAY                       ADDRESS ON FILE
KARISE BAXTER                        ADDRESS ON FILE
KARISHA BUNCH                        ADDRESS ON FILE
KARISHA IKNER                        ADDRESS ON FILE
KARISHA QUASHIE                      ADDRESS ON FILE
KARISSA BARTON                       ADDRESS ON FILE
KARISSA CLECKNER                     ADDRESS ON FILE
KARISSA FLAHERTY                     ADDRESS ON FILE
KARISSA HERRERA                      ADDRESS ON FILE
KARISSA MORGAN                       ADDRESS ON FILE
KARISSA NOLAN                        ADDRESS ON FILE
KARISSA REED                         ADDRESS ON FILE
KARISSA SANDERS                      ADDRESS ON FILE
KARISSA WELKER                       ADDRESS ON FILE
KARISSA WIGGINS                      ADDRESS ON FILE
KARISTINA WILLIAMS                   ADDRESS ON FILE
KARIZMA RIVERA                       ADDRESS ON FILE
KARL ADDISON                         ADDRESS ON FILE
KARL BOWSER                          ADDRESS ON FILE
KARL BROOKS                          ADDRESS ON FILE
KARL CASNER                          ADDRESS ON FILE
KARL CLARK                           ADDRESS ON FILE
KARL DANIELS                         ADDRESS ON FILE
KARL JENKINS                         ADDRESS ON FILE
KARL KANNE                           ADDRESS ON FILE
KARL KNAPP                           ADDRESS ON FILE
KARL OLDAG                           ADDRESS ON FILE
KARL PLATT                           ADDRESS ON FILE
KARL POLEK                           ADDRESS ON FILE
KARL STALLINGS JR                    ADDRESS ON FILE
KARL WESTON                          ADDRESS ON FILE
KARL WHITLOW                         ADDRESS ON FILE
KARLA ALLISON                        ADDRESS ON FILE
KARLA CAMPOS                         ADDRESS ON FILE
KARLA DE LA TORRE                    ADDRESS ON FILE
KARLA FIGUEROA                       ADDRESS ON FILE
KARLA FLORES                         ADDRESS ON FILE
KARLA FLORES IRAHETA                 ADDRESS ON FILE
KARLA GARICA-ORTIZ                   ADDRESS ON FILE
KARLA HERNANDEZ                      ADDRESS ON FILE
KARLA MATNEY                         ADDRESS ON FILE
KARLA MCAULEY                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1075 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1300 of 2235

Claim Name                        Address Information
KARLA MCCANTS                     ADDRESS ON FILE
KARLA MCDUFFIE                    ADDRESS ON FILE
KARLA PRINZ                       ADDRESS ON FILE
KARLA ROBLES RUIZ                 ADDRESS ON FILE
KARLA RODRIGUEZ                   ADDRESS ON FILE
KARLA SMITH                       ADDRESS ON FILE
KARLA STRATZ                      ADDRESS ON FILE
KARLA STROUD                      ADDRESS ON FILE
KARLE RIDDLE                      ADDRESS ON FILE
KARLEA LAMERS                     ADDRESS ON FILE
KARLEE ALESSI                     ADDRESS ON FILE
KARLEE CUTLER                     ADDRESS ON FILE
KARLEE DURRETT                    ADDRESS ON FILE
KARLEE MITCHELL                   ADDRESS ON FILE
KARLEE THOMAS                     ADDRESS ON FILE
KARLEE TOMEK                      ADDRESS ON FILE
KARLEI GRAHAM                     ADDRESS ON FILE
KARLEIGH HARTMAN                  ADDRESS ON FILE
KARLEIGH LISTER                   ADDRESS ON FILE
KARLEIGH NASH                     ADDRESS ON FILE
KARLEIGH ODORE                    ADDRESS ON FILE
KARLENA CALABRO                   ADDRESS ON FILE
KARLEY BOURQUE                    ADDRESS ON FILE
KARLEY HODGES                     ADDRESS ON FILE
KARLEY LAFAYETTE                  ADDRESS ON FILE
KARLEY LEYDIG                     ADDRESS ON FILE
KARLEY MCDERMOTT                  ADDRESS ON FILE
KARLEY WEISENBACH                 ADDRESS ON FILE
KARLI CREEKMORE                   ADDRESS ON FILE
KARLI HAYNES                      ADDRESS ON FILE
KARLI KUHN                        ADDRESS ON FILE
KARLI PETITTI                     ADDRESS ON FILE
KARLI RUNDEL                      ADDRESS ON FILE
KARLI SMITH                       ADDRESS ON FILE
KARLI SZABADOS                    ADDRESS ON FILE
KARLIE ARMSTRONG                  ADDRESS ON FILE
KARLIE MILLER                     ADDRESS ON FILE
KARLIE PUGH                       ADDRESS ON FILE
KARLIN PALMER                     ADDRESS ON FILE
KARLIN TWISS                      ADDRESS ON FILE
KARLITA FELTON                    ADDRESS ON FILE
KARLOS PEREZ                      ADDRESS ON FILE
KARLY BELL                        ADDRESS ON FILE
KARLY BUTEYN                      ADDRESS ON FILE
KARLY DAWIDOWSKI                  ADDRESS ON FILE
KARLY DISHMAN                     ADDRESS ON FILE
KARLY HARRIS                      ADDRESS ON FILE
KARLY KEARNS                      ADDRESS ON FILE
KARLY MCKEE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1076 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1301 of 2235

Claim Name                          Address Information
KARLYE SPEARS                       ADDRESS ON FILE
KARMEENA BOLES                      ADDRESS ON FILE
KARNELLA FOBBS                      ADDRESS ON FILE
KAROL SERPA                         ADDRESS ON FILE
KAROLINA BRACHE                     ADDRESS ON FILE
KAROLINA PLODZIK                    ADDRESS ON FILE
KAROLINE CHURCHWELL                 ADDRESS ON FILE
KAROLYN WINSTON                     ADDRESS ON FILE
KARON EADY                          ADDRESS ON FILE
KARON MOODY                         ADDRESS ON FILE
KARON WASHINGTON                    ADDRESS ON FILE
KARRA HURT                          ADDRESS ON FILE
KARRA WITTE                         ADDRESS ON FILE
KARREN LOCKLEAR                     ADDRESS ON FILE
KARRIE MORLAN                       ADDRESS ON FILE
KARRIE RATLIFF                      ADDRESS ON FILE
KARRIEM CHRISTMAS                   ADDRESS ON FILE
KARRIEM SIMMONS                     ADDRESS ON FILE
KARRIGAN TURNER                     ADDRESS ON FILE
KARRINGTON PONTIOUS                 ADDRESS ON FILE
KARRISSA JACKSON                    ADDRESS ON FILE
KARRISSA REYNOLDS                   ADDRESS ON FILE
KARRY MCNAIR                        ADDRESS ON FILE
KARSAN TINDOL                       ADDRESS ON FILE
KARSEN ATHERTON                     ADDRESS ON FILE
KARSEN BUNKER                       ADDRESS ON FILE
KARSON CAMPBELL                     ADDRESS ON FILE
KARSON MURRAY                       ADDRESS ON FILE
KARTRELL KERSHAW                    ADDRESS ON FILE
KARWAN TAHER                        ADDRESS ON FILE
KARY MCNABB                         ADDRESS ON FILE
KARYN ANNARUMO                      ADDRESS ON FILE
KARYN BURRELL                       ADDRESS ON FILE
KARYN JOHNSON                       ADDRESS ON FILE
KARYNNE ZAPATERO                    ADDRESS ON FILE
KARYSSA MOSLEY                      ADDRESS ON FILE
KARZAN TAHER                        ADDRESS ON FILE
KASANDRA ALMEYDA                    ADDRESS ON FILE
KASANDRA BROWN                      ADDRESS ON FILE
KASANDRA EWING                      ADDRESS ON FILE
KASANDRA MAHONEY                    ADDRESS ON FILE
KASANDRA MCEWEN                     ADDRESS ON FILE
KASANDRA MURRAY                     ADDRESS ON FILE
KASANDRA PHILLIPS                   ADDRESS ON FILE
KASANDRA SEGUINOT                   ADDRESS ON FILE
KASANDRA TORRES                     ADDRESS ON FILE
KASEEM RICHARDS                     ADDRESS ON FILE
KASEL SETH                          ADDRESS ON FILE
KASEY CALDWELL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1077 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1302 of 2235

Claim Name                            Address Information
KASEY CASINI                          ADDRESS ON FILE
KASEY DAVIS                           ADDRESS ON FILE
KASEY DEMARA                          ADDRESS ON FILE
KASEY EAGLETON                        ADDRESS ON FILE
KASEY EUBANKS                         ADDRESS ON FILE
KASEY EVANS                           ADDRESS ON FILE
KASEY FORBES                          ADDRESS ON FILE
KASEY LARKIN                          ADDRESS ON FILE
KASEY LEIGHTY                         ADDRESS ON FILE
KASEY LOWERY                          ADDRESS ON FILE
KASEY MOFFITT                         ADDRESS ON FILE
KASEY NANCE                           ADDRESS ON FILE
KASEY RENFREW                         ADDRESS ON FILE
KASEY RICHARDSON                      ADDRESS ON FILE
KASEY SOWARDS                         ADDRESS ON FILE
KASEY SULFARO                         ADDRESS ON FILE
KASEY TRENT                           ADDRESS ON FILE
KASH BOYNTON                          ADDRESS ON FILE
KASHA CARR                            ADDRESS ON FILE
KASHAAD MADDOX                        ADDRESS ON FILE
KASHALA MEADORS                       ADDRESS ON FILE
KASHALA RILEY                         ADDRESS ON FILE
KASHANA WILLIAMS                      ADDRESS ON FILE
KASHARA BURTON                        ADDRESS ON FILE
KASHAUN WILLIAMS                      ADDRESS ON FILE
KASHAWN HORTON                        ADDRESS ON FILE
KASHAWNA JONES                        ADDRESS ON FILE
KASHAWNA MCGRAW                       ADDRESS ON FILE
KASHE COX                             ADDRESS ON FILE
KASHEEM WILLIAMS-WISE                 ADDRESS ON FILE
KASHELLA JENKINS                      ADDRESS ON FILE
KASHENA PEDDLAR                       ADDRESS ON FILE
KASHES LONG                           ADDRESS ON FILE
KASHIA IMLAY                          ADDRESS ON FILE
KASHIEF BLAND                         ADDRESS ON FILE
KASHIF FARMER                         ADDRESS ON FILE
KASHIF MAUZON                         ADDRESS ON FILE
KASHIF SMITH                          ADDRESS ON FILE
KASHMERE HARVEY                       ADDRESS ON FILE
KASHMYNE CANNON                       ADDRESS ON FILE
KASI MAULDIN                          ADDRESS ON FILE
KASI SIMMONS                          ADDRESS ON FILE
KASIA CHARLESTON                      ADDRESS ON FILE
KASIDIE CHAPMAN                       ADDRESS ON FILE
KASIE BREMER                          ADDRESS ON FILE
KASIE HILTON                          ADDRESS ON FILE
KASIE HULLINGER                       ADDRESS ON FILE
KASIE KNOWLES                         ADDRESS ON FILE
KASIE REEVES                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1078 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1303 of 2235

Claim Name                         Address Information
KASIE STROHEKER                    ADDRESS ON FILE
KASIYA ALFRED                      ADDRESS ON FILE
KASMEN CARTER                      ADDRESS ON FILE
KASON MADDEN                       ADDRESS ON FILE
KASON RATLEY                       ADDRESS ON FILE
KASON WOODSON                      ADDRESS ON FILE
KASONDRA KUHLMAN                   ADDRESS ON FILE
KASSANDRA ABRAM                    ADDRESS ON FILE
KASSANDRA BARBER                   ADDRESS ON FILE
KASSANDRA BROWN                    ADDRESS ON FILE
KASSANDRA CHANEY                   ADDRESS ON FILE
KASSANDRA CRUZ                     ADDRESS ON FILE
KASSANDRA CRUZ                     ADDRESS ON FILE
KASSANDRA DUSKA                    ADDRESS ON FILE
KASSANDRA GRANT                    ADDRESS ON FILE
KASSANDRA LAWSON                   ADDRESS ON FILE
KASSANDRA MCKINNEY                 ADDRESS ON FILE
KASSANDRA MILLER                   ADDRESS ON FILE
KASSANDRA PEROZO                   ADDRESS ON FILE
KASSANDRA POOLE                    ADDRESS ON FILE
KASSANDRA PRUNTY                   ADDRESS ON FILE
KASSANDRA RILEY                    ADDRESS ON FILE
KASSANDRA SHAFER                   ADDRESS ON FILE
KASSANDRA TODD                     ADDRESS ON FILE
KASSANDRA TRAINOR                  ADDRESS ON FILE
KASSEEN PARKER                     ADDRESS ON FILE
KASSI FARMER                       ADDRESS ON FILE
KASSI HOLDER                       ADDRESS ON FILE
KASSIDI WELCH                      ADDRESS ON FILE
KASSIDY BORDE                      ADDRESS ON FILE
KASSIDY BROWN                      ADDRESS ON FILE
KASSIDY DIXON                      ADDRESS ON FILE
KASSIDY DOLLYHITE                  ADDRESS ON FILE
KASSIDY FIKES                      ADDRESS ON FILE
KASSIDY KAPETANIS                  ADDRESS ON FILE
KASSIDY KRAMER                     ADDRESS ON FILE
KASSIDY MCLEAN                     ADDRESS ON FILE
KASSIDY METCALFE                   ADDRESS ON FILE
KASSIDY NORDEEN                    ADDRESS ON FILE
KASSIDY OUELLETTE                  ADDRESS ON FILE
KASSIDY STAIRS                     ADDRESS ON FILE
KASSIDY UPTAIN                     ADDRESS ON FILE
KASSIDY WHITE                      ADDRESS ON FILE
KASSIDY WILLIAMS                   ADDRESS ON FILE
KASSIDY WILSON                     ADDRESS ON FILE
KASSIE BRILEY                      ADDRESS ON FILE
KASSIE DEWEES                      ADDRESS ON FILE
KASSIE DUKE                        ADDRESS ON FILE
KASSIE FARRINGTON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1079 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1304 of 2235

Claim Name                           Address Information
KASSIE JOHNSON                       ADDRESS ON FILE
KASSIE SNIDER                        ADDRESS ON FILE
KASSIE SQUIRES                       ADDRESS ON FILE
KASSIE TONEY                         ADDRESS ON FILE
KASSIE VENSON                        ADDRESS ON FILE
KASSITY FOLEY                        ADDRESS ON FILE
KASSITY SHAFFER                      ADDRESS ON FILE
KASTLE STACY                         ADDRESS ON FILE
KASYDE ETIENNE                       ADDRESS ON FILE
KAT WRIGHT                           ADDRESS ON FILE
KATA STANIC                          ADDRESS ON FILE
KATARINA HOJOHN                      ADDRESS ON FILE
KATARINA KAMEKA                      ADDRESS ON FILE
KATARINA KOSTADINOVA                 ADDRESS ON FILE
KATARINA KRUPOVA                     ADDRESS ON FILE
KATARINA LYNCH                       ADDRESS ON FILE
KATARINA MONACO                      ADDRESS ON FILE
KATARINA PAUL                        ADDRESS ON FILE
KATARINA VELEZ                       ADDRESS ON FILE
KATASHA DORSEY                       ADDRESS ON FILE
KATCEF BROTHERS INC                  2404 A AND EAGLE BOULEVARD ANNAPOLIS MD 21401
KATE BALDAUF                         ADDRESS ON FILE
KATE CATAQUIZ REISINGER              ADDRESS ON FILE
KATE GRIFFIN                         ADDRESS ON FILE
KATE HUMPHREY                        ADDRESS ON FILE
KATE JOHNSON                         ADDRESS ON FILE
KATE LANZETTA                        ADDRESS ON FILE
KATE MCCARTHY                        ADDRESS ON FILE
KATE PENCE                           ADDRESS ON FILE
KATE SHOOK                           ADDRESS ON FILE
KATE SMITH                           ADDRESS ON FILE
KATE WALKER                          ADDRESS ON FILE
KATE ZELLER                          ADDRESS ON FILE
KATE-LYN PICKERING                   ADDRESS ON FILE
KATEA MCKIE                          ADDRESS ON FILE
KATELIN BELCHER                      ADDRESS ON FILE
KATELIN COLBY                        ADDRESS ON FILE
KATELIN DAVIS                        ADDRESS ON FILE
KATELIN MARTINEZ                     ADDRESS ON FILE
KATELIN MILLER                       ADDRESS ON FILE
KATELIN PRATT                        ADDRESS ON FILE
KATELIN WEBB                         ADDRESS ON FILE
KATELIN WISEMAN                      ADDRESS ON FILE
KATELINNE KLINE                      ADDRESS ON FILE
KATELYN ADAMS                        ADDRESS ON FILE
KATELYN ALDRIDGE                     ADDRESS ON FILE
KATELYN BARLOW                       ADDRESS ON FILE
KATELYN BELGER                       ADDRESS ON FILE
KATELYN BETOSKY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1080 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1305 of 2235

Claim Name                          Address Information
KATELYN BINGAMAN                    ADDRESS ON FILE
KATELYN BLASZCZYK                   ADDRESS ON FILE
KATELYN BROCKMANN                   ADDRESS ON FILE
KATELYN BUFFORD                     ADDRESS ON FILE
KATELYN BUNGE                       ADDRESS ON FILE
KATELYN BURELISON                   ADDRESS ON FILE
KATELYN BURGESS                     ADDRESS ON FILE
KATELYN BURKBUCKLER                 ADDRESS ON FILE
KATELYN CARPER                      ADDRESS ON FILE
KATELYN CARR                        ADDRESS ON FILE
KATELYN CARTE                       ADDRESS ON FILE
KATELYN CHAMBERLIN                  ADDRESS ON FILE
KATELYN CHANDLER                    ADDRESS ON FILE
KATELYN CHRISTY                     ADDRESS ON FILE
KATELYN CLARKE                      ADDRESS ON FILE
KATELYN CLAYTON                     ADDRESS ON FILE
KATELYN CLOSS                       ADDRESS ON FILE
KATELYN COLLINS                     ADDRESS ON FILE
KATELYN COLLINS                     ADDRESS ON FILE
KATELYN CONWAY                      ADDRESS ON FILE
KATELYN CORBETT                     ADDRESS ON FILE
KATELYN DANSBERGER                  ADDRESS ON FILE
KATELYN DELAURIER                   ADDRESS ON FILE
KATELYN DOW                         ADDRESS ON FILE
KATELYN DRYE                        ADDRESS ON FILE
KATELYN EASON                       ADDRESS ON FILE
KATELYN ENGLISH                     ADDRESS ON FILE
KATELYN EVANS                       ADDRESS ON FILE
KATELYN EVANS                       ADDRESS ON FILE
KATELYN FAIN                        ADDRESS ON FILE
KATELYN FEHLHABER                   ADDRESS ON FILE
KATELYN FOSTER                      ADDRESS ON FILE
KATELYN GABRIEL                     ADDRESS ON FILE
KATELYN GOMEZ                       ADDRESS ON FILE
KATELYN GOOCH                       ADDRESS ON FILE
KATELYN HALL                        ADDRESS ON FILE
KATELYN HAMPTON                     ADDRESS ON FILE
KATELYN HARRIS                      ADDRESS ON FILE
KATELYN HAYES                       ADDRESS ON FILE
KATELYN HAYS                        ADDRESS ON FILE
KATELYN HELLER                      ADDRESS ON FILE
KATELYN HIGGINS                     ADDRESS ON FILE
KATELYN HIGGINS                     ADDRESS ON FILE
KATELYN HOUSER                      ADDRESS ON FILE
KATELYN HUTCHESON                   ADDRESS ON FILE
KATELYN JOHNSTON                    ADDRESS ON FILE
KATELYN JONES                       ADDRESS ON FILE
KATELYN JONES                       ADDRESS ON FILE
KATELYN JONES                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1081 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1306 of 2235

Claim Name                         Address Information
KATELYN KACPROWICZ                 ADDRESS ON FILE
KATELYN KAMMERER                   ADDRESS ON FILE
KATELYN KELLY                      ADDRESS ON FILE
KATELYN KROSKI                     ADDRESS ON FILE
KATELYN LEWIS                      ADDRESS ON FILE
KATELYN LIBELL                     ADDRESS ON FILE
KATELYN MASKELL                    ADDRESS ON FILE
KATELYN MASTIN                     ADDRESS ON FILE
KATELYN MCCANN                     ADDRESS ON FILE
KATELYN MCCORMICK                  ADDRESS ON FILE
KATELYN MCMAHON                    ADDRESS ON FILE
KATELYN MILLER                     ADDRESS ON FILE
KATELYN MIXSON                     ADDRESS ON FILE
KATELYN MOORE                      ADDRESS ON FILE
KATELYN MOREE                      ADDRESS ON FILE
KATELYN MORLEY                     ADDRESS ON FILE
KATELYN MORRIS                     ADDRESS ON FILE
KATELYN MOZO                       ADDRESS ON FILE
KATELYN MULLINS                    ADDRESS ON FILE
KATELYN OCONNOR                    ADDRESS ON FILE
KATELYN PACKARD                    ADDRESS ON FILE
KATELYN PARECE                     ADDRESS ON FILE
KATELYN PETTA                      ADDRESS ON FILE
KATELYN PHILLIPS                   ADDRESS ON FILE
KATELYN PUENTE                     ADDRESS ON FILE
KATELYN PUGHSLEY                   ADDRESS ON FILE
KATELYN PURSEL                     ADDRESS ON FILE
KATELYN RADIC                      ADDRESS ON FILE
KATELYN RAGSDALE                   ADDRESS ON FILE
KATELYN RALSTON                    ADDRESS ON FILE
KATELYN RANFOS                     ADDRESS ON FILE
KATELYN RIDDLE                     ADDRESS ON FILE
KATELYN RIDER                      ADDRESS ON FILE
KATELYN ROMINE                     ADDRESS ON FILE
KATELYN RUIZ                       ADDRESS ON FILE
KATELYN RUNDEL                     ADDRESS ON FILE
KATELYN RUSSELL                    ADDRESS ON FILE
KATELYN SETTLES                    ADDRESS ON FILE
KATELYN SHORT                      ADDRESS ON FILE
KATELYN SMITH                      ADDRESS ON FILE
KATELYN THEDFORD                   ADDRESS ON FILE
KATELYN VERLA                      ADDRESS ON FILE
KATELYN VESCO                      ADDRESS ON FILE
KATELYN WEAVER                     ADDRESS ON FILE
KATELYN WELLS                      ADDRESS ON FILE
KATELYN WHALEY                     ADDRESS ON FILE
KATELYN WILDS                      ADDRESS ON FILE
KATELYN WILLIAMS                   ADDRESS ON FILE
KATELYN WILLIAMS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1082 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1307 of 2235

Claim Name                           Address Information
KATELYN WILLIS                       ADDRESS ON FILE
KATELYN WRIGHT                       ADDRESS ON FILE
KATELYNN BOWMAN                      ADDRESS ON FILE
KATELYNN BREWSTER                    ADDRESS ON FILE
KATELYNN BROOKS                      ADDRESS ON FILE
KATELYNN CARITHERS                   ADDRESS ON FILE
KATELYNN CEARBAUGH                   ADDRESS ON FILE
KATELYNN CHADWICK                    ADDRESS ON FILE
KATELYNN DELLINGER                   ADDRESS ON FILE
KATELYNN HOFLAND                     ADDRESS ON FILE
KATELYNN JONES                       ADDRESS ON FILE
KATELYNN KELLEY                      ADDRESS ON FILE
KATELYNN LIVINGSTON                  ADDRESS ON FILE
KATELYNN MANTZ                       ADDRESS ON FILE
KATELYNN MCINROY                     ADDRESS ON FILE
KATELYNN MORRISETTE                  ADDRESS ON FILE
KATELYNN NEWHOUSE                    ADDRESS ON FILE
KATELYNN SMITH                       ADDRESS ON FILE
KATELYNN STRUNK                      ADDRESS ON FILE
KATELYNN WALL                        ADDRESS ON FILE
KATELYNN WIESEN                      ADDRESS ON FILE
KATELYNN WILSON                      ADDRESS ON FILE
KATELYNNE CAUDILL                    ADDRESS ON FILE
KATER LAWN SNOW                      PO BOX 125 LEROY MI 49655
KATERINA SEGRETO                     ADDRESS ON FILE
KATERINA WENDELL                     ADDRESS ON FILE
KATERINA ZAMORANO                    ADDRESS ON FILE
KATEY GRADY                          ADDRESS ON FILE
KATHALENNA BRUHN                     ADDRESS ON FILE
KATHARINA FIX                        ADDRESS ON FILE
KATHARINE FORTE                      ADDRESS ON FILE
KATHARINE MITCHELL                   ADDRESS ON FILE
KATHARINE STEPHENS                   ADDRESS ON FILE
KATHARINE WISNIEWSKI                 ADDRESS ON FILE
KATHARYN CABRERA                     ADDRESS ON FILE
KATHARYN NICOLSON                    ADDRESS ON FILE
KATHARYN REINAGEL                    ADDRESS ON FILE
KATHELINE ROSA                       ADDRESS ON FILE
KATHEN HOLLADAY                      ADDRESS ON FILE
KATHEREN VICKERS                     ADDRESS ON FILE
KATHERIN DOMINGUEZ                   ADDRESS ON FILE
KATHERIN TAVERAS                     ADDRESS ON FILE
KATHERINA DEL MONTE                  ADDRESS ON FILE
KATHERINE ALDERMAN                   ADDRESS ON FILE
KATHERINE ALLEE                      ADDRESS ON FILE
KATHERINE AMMANN                     ADDRESS ON FILE
KATHERINE ARNETT                     ADDRESS ON FILE
KATHERINE BANICK                     ADDRESS ON FILE
KATHERINE BERGERON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1083 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1308 of 2235

Claim Name                           Address Information
KATHERINE BERGMAN                    ADDRESS ON FILE
KATHERINE BOUSTANY                   ADDRESS ON FILE
KATHERINE BRAMLITT                   ADDRESS ON FILE
KATHERINE BRASHEAR                   ADDRESS ON FILE
KATHERINE BREDWELL                   ADDRESS ON FILE
KATHERINE BRODIE                     ADDRESS ON FILE
KATHERINE BUCHANAN                   ADDRESS ON FILE
KATHERINE BURKE                      ADDRESS ON FILE
KATHERINE CABRERA                    ADDRESS ON FILE
KATHERINE CANNON                     ADDRESS ON FILE
KATHERINE CARTA                      ADDRESS ON FILE
KATHERINE CHAFFIN                    ADDRESS ON FILE
KATHERINE CHAPARRO                   ADDRESS ON FILE
KATHERINE CLARK                      ADDRESS ON FILE
KATHERINE COFFMAN                    ADDRESS ON FILE
KATHERINE COMMONS                    ADDRESS ON FILE
KATHERINE CUPERY                     ADDRESS ON FILE
KATHERINE DAMICO                     ADDRESS ON FILE
KATHERINE DASSENKO                   ADDRESS ON FILE
KATHERINE DAVIS                      ADDRESS ON FILE
KATHERINE DAVIS                      ADDRESS ON FILE
KATHERINE DAVIS                      ADDRESS ON FILE
KATHERINE DAVIS                      ADDRESS ON FILE
KATHERINE DAVIS                      ADDRESS ON FILE
KATHERINE DECORTE                    ADDRESS ON FILE
KATHERINE DICKINSON                  ADDRESS ON FILE
KATHERINE DIETRICH                   ADDRESS ON FILE
KATHERINE DINARDO                    ADDRESS ON FILE
KATHERINE ESCOBEDO                   ADDRESS ON FILE
KATHERINE ESQUIVEL                   ADDRESS ON FILE
KATHERINE EVANS                      ADDRESS ON FILE
KATHERINE EVERETT                    ADDRESS ON FILE
KATHERINE EWALT                      ADDRESS ON FILE
KATHERINE EXTINE                     ADDRESS ON FILE
KATHERINE FERRANTINO                 ADDRESS ON FILE
KATHERINE FISHER                     ADDRESS ON FILE
KATHERINE FLOWERS                    ADDRESS ON FILE
KATHERINE FLUKER                     ADDRESS ON FILE
KATHERINE FOLEY                      ADDRESS ON FILE
KATHERINE FOREMAN                    ADDRESS ON FILE
KATHERINE GARCIA                     ADDRESS ON FILE
KATHERINE GILLILAND                  ADDRESS ON FILE
KATHERINE GRUBBS                     ADDRESS ON FILE
KATHERINE HALL                       ADDRESS ON FILE
KATHERINE HANSON                     ADDRESS ON FILE
KATHERINE HILL                       ADDRESS ON FILE
KATHERINE HILL                       ADDRESS ON FILE
KATHERINE HOBBS                      ADDRESS ON FILE
KATHERINE HOOD                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1084 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1309 of 2235

Claim Name                           Address Information
KATHERINE HORNING                    ADDRESS ON FILE
KATHERINE HORNSBY                    ADDRESS ON FILE
KATHERINE HUFF                       ADDRESS ON FILE
KATHERINE IOMMELLI                   ADDRESS ON FILE
KATHERINE IVES                       ADDRESS ON FILE
KATHERINE JACOBY                     ADDRESS ON FILE
KATHERINE JANDREAU                   ADDRESS ON FILE
KATHERINE JENKINS                    ADDRESS ON FILE
KATHERINE JOHNSON                    ADDRESS ON FILE
KATHERINE KAMARA                     ADDRESS ON FILE
KATHERINE KELLEY                     ADDRESS ON FILE
KATHERINE KENNEDY                    ADDRESS ON FILE
KATHERINE KERR                       ADDRESS ON FILE
KATHERINE KIOLBASA                   ADDRESS ON FILE
KATHERINE KNIGHT                     ADDRESS ON FILE
KATHERINE KNOX                       ADDRESS ON FILE
KATHERINE KOSTMAN                    ADDRESS ON FILE
KATHERINE LANKFORD                   ADDRESS ON FILE
KATHERINE LASTRA                     ADDRESS ON FILE
KATHERINE LEAGUE                     ADDRESS ON FILE
KATHERINE LEE                        ADDRESS ON FILE
KATHERINE LEUNG                      ADDRESS ON FILE
KATHERINE LEWIS                      ADDRESS ON FILE
KATHERINE MABRY                      ADDRESS ON FILE
KATHERINE MACFARLANE                 ADDRESS ON FILE
KATHERINE MACK                       ADDRESS ON FILE
KATHERINE MARNEY                     ADDRESS ON FILE
KATHERINE MCCAIG                     ADDRESS ON FILE
KATHERINE MCCARTHY ANDERSON          ADDRESS ON FILE
KATHERINE MCCOY                      ADDRESS ON FILE
KATHERINE MCDONALD                   ADDRESS ON FILE
KATHERINE MCHANEY                    ADDRESS ON FILE
KATHERINE MCLAUGHLAN                 ADDRESS ON FILE
KATHERINE MCTERNAN                   ADDRESS ON FILE
KATHERINE MERRILL                    ADDRESS ON FILE
KATHERINE MILIAN                     ADDRESS ON FILE
KATHERINE MOSER                      ADDRESS ON FILE
KATHERINE MULLINS                    ADDRESS ON FILE
KATHERINE MUNOZ MENA                 ADDRESS ON FILE
KATHERINE NAYMAN                     ADDRESS ON FILE
KATHERINE NIEVES                     ADDRESS ON FILE
KATHERINE OCONNOR                    ADDRESS ON FILE
KATHERINE OMAHONEY                   ADDRESS ON FILE
KATHERINE ONEILL                     ADDRESS ON FILE
KATHERINE ORTEGA                     ADDRESS ON FILE
KATHERINE PALMER                     ADDRESS ON FILE
KATHERINE PITCHER                    ADDRESS ON FILE
KATHERINE PLEDGER                    ADDRESS ON FILE
KATHERINE POOLE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1085 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1310 of 2235

Claim Name                            Address Information
KATHERINE RAYBURN                     ADDRESS ON FILE
KATHERINE REYES                       ADDRESS ON FILE
KATHERINE RICHARDS                    ADDRESS ON FILE
KATHERINE RIVERA                      ADDRESS ON FILE
KATHERINE ROBINSON                    ADDRESS ON FILE
KATHERINE ROSS                        ADDRESS ON FILE
KATHERINE ROYER                       ADDRESS ON FILE
KATHERINE SCHMIDT                     ADDRESS ON FILE
KATHERINE SCHNEIDER                   ADDRESS ON FILE
KATHERINE SCHUBERT                    ADDRESS ON FILE
KATHERINE SCHUTTE                     ADDRESS ON FILE
KATHERINE SHANNON                     ADDRESS ON FILE
KATHERINE SHROYER                     ADDRESS ON FILE
KATHERINE SIBLEY                      ADDRESS ON FILE
KATHERINE SIMMONS                     ADDRESS ON FILE
KATHERINE SIMONS                      ADDRESS ON FILE
KATHERINE SINGLETON                   ADDRESS ON FILE
KATHERINE SKUBAL                      ADDRESS ON FILE
KATHERINE SLAY                        ADDRESS ON FILE
KATHERINE SLOAN                       ADDRESS ON FILE
KATHERINE SMITH                       ADDRESS ON FILE
KATHERINE SPRINGMAN                   ADDRESS ON FILE
KATHERINE STEENBERGEN                 ADDRESS ON FILE
KATHERINE STEINMEYER                  ADDRESS ON FILE
KATHERINE SWANSON                     ADDRESS ON FILE
KATHERINE TAYLOR                      ADDRESS ON FILE
KATHERINE TERBRACK                    ADDRESS ON FILE
KATHERINE TERRERO                     ADDRESS ON FILE
KATHERINE TESSMAN                     ADDRESS ON FILE
KATHERINE THACKRREY                   ADDRESS ON FILE
KATHERINE THOMAS                      ADDRESS ON FILE
KATHERINE TORRANCE                    ADDRESS ON FILE
KATHERINE VELASQUEZ                   ADDRESS ON FILE
KATHERINE VENEZIANO                   ADDRESS ON FILE
KATHERINE VOLSTROMER                  ADDRESS ON FILE
KATHERINE WALSH                       ADDRESS ON FILE
KATHERINE WATSON                      ADDRESS ON FILE
KATHERINE WIBIRT                      ADDRESS ON FILE
KATHERINE WILBUR                      ADDRESS ON FILE
KATHERINE WILLIAMS                    ADDRESS ON FILE
KATHERINE WILLIAMS                    ADDRESS ON FILE
KATHERINE WILLIAMS                    ADDRESS ON FILE
KATHERINE WILLIS                      ADDRESS ON FILE
KATHERINE WOODFALL                    ADDRESS ON FILE
KATHERINE YOUNG                       ADDRESS ON FILE
KATHERINE ZACAPA CANIZALES            ADDRESS ON FILE
KATHERINE ZUNIGA CACERES              ADDRESS ON FILE
KATHERYN COVER                        ADDRESS ON FILE
KATHERYN SWEETEN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1086 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1311 of 2235

Claim Name                         Address Information
KATHERYN WALLER                    ADDRESS ON FILE
KATHI ANDERSON                     ADDRESS ON FILE
KATHI FEDDEN                       ADDRESS ON FILE
KATHIA ALVARADO                    ADDRESS ON FILE
KATHIA GARCIA                      ADDRESS ON FILE
KATHIA GONZALEZ SERRANO            ADDRESS ON FILE
KATHLEEN AIKEN                     ADDRESS ON FILE
KATHLEEN AMATO                     ADDRESS ON FILE
KATHLEEN BAKER                     ADDRESS ON FILE
KATHLEEN BARRY                     ADDRESS ON FILE
KATHLEEN BECKES                    ADDRESS ON FILE
KATHLEEN BLAKE                     ADDRESS ON FILE
KATHLEEN BOSSE                     ADDRESS ON FILE
KATHLEEN BOYLES                    ADDRESS ON FILE
KATHLEEN BRAGG                     ADDRESS ON FILE
KATHLEEN BUNTON                    ADDRESS ON FILE
KATHLEEN COBOS                     ADDRESS ON FILE
KATHLEEN COLON                     ADDRESS ON FILE
KATHLEEN COOLEY                    ADDRESS ON FILE
KATHLEEN COONTZ                    ADDRESS ON FILE
KATHLEEN CRUZE                     ADDRESS ON FILE
KATHLEEN ELSWICK                   ADDRESS ON FILE
KATHLEEN FARRER                    ADDRESS ON FILE
KATHLEEN FIFIELD                   ADDRESS ON FILE
KATHLEEN FINN                      ADDRESS ON FILE
KATHLEEN HART                      ADDRESS ON FILE
KATHLEEN HOLLOWAY                  ADDRESS ON FILE
KATHLEEN IVIE                      ADDRESS ON FILE
KATHLEEN JONES                     ADDRESS ON FILE
KATHLEEN JORDAN                    ADDRESS ON FILE
KATHLEEN KUBIAK                    ADDRESS ON FILE
KATHLEEN LAROSE                    ADDRESS ON FILE
KATHLEEN LASLEY                    ADDRESS ON FILE
KATHLEEN LEOMA                     ADDRESS ON FILE
KATHLEEN LEWIS                     ADDRESS ON FILE
KATHLEEN LIGHTBODY                 ADDRESS ON FILE
KATHLEEN LYONS                     ADDRESS ON FILE
KATHLEEN MACDONALD                 ADDRESS ON FILE
KATHLEEN MAHAR                     ADDRESS ON FILE
KATHLEEN MARME                     ADDRESS ON FILE
KATHLEEN MATSON                    ADDRESS ON FILE
KATHLEEN MAYHER                    ADDRESS ON FILE
KATHLEEN MCGRAIL                   ADDRESS ON FILE
KATHLEEN MCMILLEN                  ADDRESS ON FILE
KATHLEEN MCWEE                     ADDRESS ON FILE
KATHLEEN MELLON                    ADDRESS ON FILE
KATHLEEN MILLER                    ADDRESS ON FILE
KATHLEEN NORJEN                    ADDRESS ON FILE
KATHLEEN NYE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1087 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1312 of 2235

Claim Name                            Address Information
KATHLEEN PALISOC BOYD                 ADDRESS ON FILE
KATHLEEN PINKAS                       ADDRESS ON FILE
KATHLEEN PUGLIESE                     ADDRESS ON FILE
KATHLEEN ROBERTS                      ADDRESS ON FILE
KATHLEEN ROINUSE                      ADDRESS ON FILE
KATHLEEN SEAMES                       ADDRESS ON FILE
KATHLEEN SHAUGHNESSY                  ADDRESS ON FILE
KATHLEEN SHELLMAN                     ADDRESS ON FILE
KATHLEEN SHIER                        ADDRESS ON FILE
KATHLEEN SIMMS-HARLESS                ADDRESS ON FILE
KATHLEEN SLEDGE                       ADDRESS ON FILE
KATHLEEN SMITH                        ADDRESS ON FILE
KATHLEEN STAKELBECK                   ADDRESS ON FILE
KATHLEEN STREWIG                      ADDRESS ON FILE
KATHLEEN TOBIN                        ADDRESS ON FILE
KATHLEEN WELCH                        ADDRESS ON FILE
KATHLEEN WHITE                        ADDRESS ON FILE
KATHLEEN WILLIAMS                     ADDRESS ON FILE
KATHLEEN WILLIAMS                     ADDRESS ON FILE
KATHLENE KAISER                       ADDRESS ON FILE
KATHLYN HORNSBY                       ADDRESS ON FILE
KATHLYN MCNULTY                       ADDRESS ON FILE
KATHLYN P MCCANN                      ADDRESS ON FILE
KATHRANDRA SMITH                      ADDRESS ON FILE
KATHREN ATAGI HOLIDAY                 ADDRESS ON FILE
KATHREN FAIRBAIRN                     ADDRESS ON FILE
KATHRINE LADD                         ADDRESS ON FILE
KATHRINE LANGER                       ADDRESS ON FILE
KATHRINE MARTIN                       ADDRESS ON FILE
KATHRINE MILLETTE                     ADDRESS ON FILE
KATHRINE MULHOLLAND                   ADDRESS ON FILE
KATHRINE SWANSON                      ADDRESS ON FILE
KATHRINE TRIPLETT                     ADDRESS ON FILE
KATHRYN ADKINS                        ADDRESS ON FILE
KATHRYN AHLERS                        ADDRESS ON FILE
KATHRYN ANN SHUCAVAGE                 ADDRESS ON FILE
KATHRYN BANKS                         ADDRESS ON FILE
KATHRYN BECKER                        ADDRESS ON FILE
KATHRYN BOESCH                        ADDRESS ON FILE
KATHRYN BROWNING                      ADDRESS ON FILE
KATHRYN CARROLL                       ADDRESS ON FILE
KATHRYN CASEY                         ADDRESS ON FILE
KATHRYN CLOUD                         ADDRESS ON FILE
KATHRYN COATS                         ADDRESS ON FILE
KATHRYN CORTEZ                        ADDRESS ON FILE
KATHRYN CROFT                         ADDRESS ON FILE
KATHRYN DEMENT                        ADDRESS ON FILE
KATHRYN DODD                          ADDRESS ON FILE
KATHRYN DOUGLASS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1088 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1313 of 2235

Claim Name                         Address Information
KATHRYN DOWNS                      ADDRESS ON FILE
KATHRYN E SMITH                    ADDRESS ON FILE
KATHRYN ESTES                      ADDRESS ON FILE
KATHRYN FERGUSON                   ADDRESS ON FILE
KATHRYN FISNE                      ADDRESS ON FILE
KATHRYN FOSTER                     ADDRESS ON FILE
KATHRYN GOLDMAN                    ADDRESS ON FILE
KATHRYN GRANVILLE                  ADDRESS ON FILE
KATHRYN GRAY                       ADDRESS ON FILE
KATHRYN GRIFFITH                   ADDRESS ON FILE
KATHRYN HARDIN                     ADDRESS ON FILE
KATHRYN HARDIN                     ADDRESS ON FILE
KATHRYN HARE                       ADDRESS ON FILE
KATHRYN HENRIKSEN                  ADDRESS ON FILE
KATHRYN HERNANDEZ                  ADDRESS ON FILE
KATHRYN HERRERA                    ADDRESS ON FILE
KATHRYN IRWIN                      ADDRESS ON FILE
KATHRYN KEISTER                    ADDRESS ON FILE
KATHRYN KINDER                     ADDRESS ON FILE
KATHRYN KOVARIK                    ADDRESS ON FILE
KATHRYN LATIMER                    ADDRESS ON FILE
KATHRYN LEE                        ADDRESS ON FILE
KATHRYN LEE                        ADDRESS ON FILE
KATHRYN LIGHTCAP                   ADDRESS ON FILE
KATHRYN LONG                       ADDRESS ON FILE
KATHRYN LYNNE GRANVILLE            ADDRESS ON FILE
KATHRYN MAPLES                     ADDRESS ON FILE
KATHRYN MCALLISTER                 ADDRESS ON FILE
KATHRYN MCCOY                      ADDRESS ON FILE
KATHRYN MCELHANEY                  ADDRESS ON FILE
KATHRYN MEADOWS                    ADDRESS ON FILE
KATHRYN MEGERY                     ADDRESS ON FILE
KATHRYN MELTON                     ADDRESS ON FILE
KATHRYN MILLS                      ADDRESS ON FILE
KATHRYN MOSHER                     ADDRESS ON FILE
KATHRYN MULBERG                    ADDRESS ON FILE
KATHRYN NEDOVIC                    ADDRESS ON FILE
KATHRYN NIXON                      ADDRESS ON FILE
KATHRYN PEPLINSKI                  ADDRESS ON FILE
KATHRYN PERNOSKY                   ADDRESS ON FILE
KATHRYN PRINGLE                    ADDRESS ON FILE
KATHRYN RABBITT                    ADDRESS ON FILE
KATHRYN REGAN                      ADDRESS ON FILE
KATHRYN SAPP                       ADDRESS ON FILE
KATHRYN SAWYER                     ADDRESS ON FILE
KATHRYN SHIFFLER                   ADDRESS ON FILE
KATHRYN SHIREY                     ADDRESS ON FILE
KATHRYN SHUCAVAGE                  ADDRESS ON FILE
KATHRYN SINISCALCO                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1089 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1314 of 2235

Claim Name                         Address Information
KATHRYN SINYARD                    ADDRESS ON FILE
KATHRYN SPERRY                     ADDRESS ON FILE
KATHRYN STEWART                    ADDRESS ON FILE
KATHRYN STRUBLE                    ADDRESS ON FILE
KATHRYN TALBOTT                    ADDRESS ON FILE
KATHRYN TAYLOR                     ADDRESS ON FILE
KATHRYN WARD                       ADDRESS ON FILE
KATHRYN WILLIAMSON                 ADDRESS ON FILE
KATHRYN WILSON                     ADDRESS ON FILE
KATHRYN WISNIESKI                  ADDRESS ON FILE
KATHRYN WOLFORD                    ADDRESS ON FILE
KATHRYNE OHL                       ADDRESS ON FILE
KATHY ABRAHAM                      ADDRESS ON FILE
KATHY AGEE                         ADDRESS ON FILE
KATHY BAEZ                         ADDRESS ON FILE
KATHY BARBOUR                      ADDRESS ON FILE
KATHY CASE                         ADDRESS ON FILE
KATHY CHILLSON                     ADDRESS ON FILE
KATHY CLINARD                      ADDRESS ON FILE
KATHY COLE                         ADDRESS ON FILE
KATHY DUNCAN                       ADDRESS ON FILE
KATHY DYLE                         ADDRESS ON FILE
KATHY GREEN                        ADDRESS ON FILE
KATHY HAZLETT                      ADDRESS ON FILE
KATHY HOUSTON                      ADDRESS ON FILE
KATHY JORDAN                       ADDRESS ON FILE
KATHY LE JOHNSTON                  ADDRESS ON FILE
KATHY LEMIEUX                      ADDRESS ON FILE
KATHY LITZ                         ADDRESS ON FILE
KATHY MAICHL-JONES                 ADDRESS ON FILE
KATHY MCGINTY                      ADDRESS ON FILE
KATHY PETERS                       ADDRESS ON FILE
KATHY RAZZ                         ADDRESS ON FILE
KATHY RHINEHART                    ADDRESS ON FILE
KATHY RICHEY                       ADDRESS ON FILE
KATHY ROBITALLE                    ADDRESS ON FILE
KATHY ROWLAND PROPERTY MGMT        KATHY ROWLAND PROPERTY MANAGEMENT 2325 E. CAMELBACK ROAD, 9 TH FLOOR PHOENIX
                                   AZ 85016
KATHY SIEBERT                      ADDRESS ON FILE
KATHY SVEUM                        ADDRESS ON FILE
KATHY THOMPSON                     ADDRESS ON FILE
KATHY ULLAND                       ADDRESS ON FILE
KATHY ULREY                        ADDRESS ON FILE
KATHY VALDEZ                       ADDRESS ON FILE
KATHY WILLIAMS                     ADDRESS ON FILE
KATHY WRIGHT                       ADDRESS ON FILE
KATHYRN HOLT                       ADDRESS ON FILE
KATI CLARK                         ADDRESS ON FILE
KATI KALEMBA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1090 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1315 of 2235

Claim Name                       Address Information
KATI LANE                        ADDRESS ON FILE
KATIA BURNS                      ADDRESS ON FILE
KATIA FARMER                     ADDRESS ON FILE
KATIA HUGHES                     ADDRESS ON FILE
KATIA LOWERY                     ADDRESS ON FILE
KATIA SMITH                      ADDRESS ON FILE
KATIE ANGEL                      ADDRESS ON FILE
KATIE AYALA                      ADDRESS ON FILE
KATIE BALDWIN                    ADDRESS ON FILE
KATIE BATES                      ADDRESS ON FILE
KATIE BETTELYOUN                 ADDRESS ON FILE
KATIE BOWDEN                     ADDRESS ON FILE
KATIE BROCKMAN                   ADDRESS ON FILE
KATIE BROOKS                     ADDRESS ON FILE
KATIE BROWN                      ADDRESS ON FILE
KATIE BROWN                      ADDRESS ON FILE
KATIE BRYAN                      ADDRESS ON FILE
KATIE BURGESS                    ADDRESS ON FILE
KATIE BURNS                      ADDRESS ON FILE
KATIE CAMPBELL                   ADDRESS ON FILE
KATIE CAMPBELL                   ADDRESS ON FILE
KATIE CARLAN                     ADDRESS ON FILE
KATIE CARVER                     ADDRESS ON FILE
KATIE COATS                      ADDRESS ON FILE
KATIE COFER                      ADDRESS ON FILE
KATIE COLLINS                    ADDRESS ON FILE
KATIE COOK                       ADDRESS ON FILE
KATIE DALE                       ADDRESS ON FILE
KATIE DEAN                       ADDRESS ON FILE
KATIE DEWITT                     ADDRESS ON FILE
KATIE DRINKARD                   ADDRESS ON FILE
KATIE EDUARDO                    ADDRESS ON FILE
KATIE ELLIOTT                    ADDRESS ON FILE
KATIE EVANS                      ADDRESS ON FILE
KATIE FELKNOR                    ADDRESS ON FILE
KATIE FETTER                     ADDRESS ON FILE
KATIE FOX                        ADDRESS ON FILE
KATIE FURBUSH                    ADDRESS ON FILE
KATIE GARLAND                    ADDRESS ON FILE
KATIE GARRETT                    ADDRESS ON FILE
KATIE GLASS                      ADDRESS ON FILE
KATIE GORRELL                    ADDRESS ON FILE
KATIE GRAVES                     ADDRESS ON FILE
KATIE GRIST                      ADDRESS ON FILE
KATIE HALE                       ADDRESS ON FILE
KATIE HANNA                      ADDRESS ON FILE
KATIE HARKINS                    ADDRESS ON FILE
KATIE HARRISON                   ADDRESS ON FILE
KATIE HENDERSON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1091 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1316 of 2235

Claim Name                         Address Information
KATIE HERD                         ADDRESS ON FILE
KATIE HERMAN                       ADDRESS ON FILE
KATIE HODERLEIN                    ADDRESS ON FILE
KATIE HOSHAK                       ADDRESS ON FILE
KATIE HUGHES                       ADDRESS ON FILE
KATIE HUTCHISON-DIBELLO            ADDRESS ON FILE
KATIE JACKSON                      ADDRESS ON FILE
KATIE JALBERT                      ADDRESS ON FILE
KATIE JALBERT                      ADDRESS ON FILE
KATIE JENNINGS                     ADDRESS ON FILE
KATIE KAFAMI                       ADDRESS ON FILE
KATIE KEVALAS                      ADDRESS ON FILE
KATIE KREIDER                      ADDRESS ON FILE
KATIE LANCASTER                    ADDRESS ON FILE
KATIE LARISCEY                     ADDRESS ON FILE
KATIE LEGO                         ADDRESS ON FILE
KATIE LEGUE                        ADDRESS ON FILE
KATIE LEONARD                      ADDRESS ON FILE
KATIE LETOS                        ADDRESS ON FILE
KATIE LITCHFIELD                   ADDRESS ON FILE
KATIE LITTLETON                    ADDRESS ON FILE
KATIE LORENZO                      ADDRESS ON FILE
KATIE LUSZCZKI                     ADDRESS ON FILE
KATIE LUTTRELL                     ADDRESS ON FILE
KATIE MALCOLM                      ADDRESS ON FILE
KATIE MASSIRIO                     ADDRESS ON FILE
KATIE MATHER                       ADDRESS ON FILE
KATIE MCBRIDE                      ADDRESS ON FILE
KATIE MCMURRAY                     ADDRESS ON FILE
KATIE MEAD                         ADDRESS ON FILE
KATIE MEADOWS                      ADDRESS ON FILE
KATIE MILAM                        ADDRESS ON FILE
KATIE MONK                         ADDRESS ON FILE
KATIE MOORE                        ADDRESS ON FILE
KATIE MORALES                      ADDRESS ON FILE
KATIE MORRISSEY                    ADDRESS ON FILE
KATIE NANCE                        ADDRESS ON FILE
KATIE NYBO                         ADDRESS ON FILE
KATIE ONDESKO                      ADDRESS ON FILE
KATIE ORNDOFF                      ADDRESS ON FILE
KATIE OTTENI                       ADDRESS ON FILE
KATIE PARKERSON                    ADDRESS ON FILE
KATIE PICHOWSKY                    ADDRESS ON FILE
KATIE POWERS                       ADDRESS ON FILE
KATIE PRIMUS                       ADDRESS ON FILE
KATIE PYE                          ADDRESS ON FILE
KATIE RAVAN                        ADDRESS ON FILE
KATIE REICHEL                      ADDRESS ON FILE
KATIE RICHARDSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1092 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1317 of 2235

Claim Name                           Address Information
KATIE RIGGIN                         ADDRESS ON FILE
KATIE RIPOLIO                        ADDRESS ON FILE
KATIE ROBINSON                       ADDRESS ON FILE
KATIE ROCHESTER                      ADDRESS ON FILE
KATIE RUSSO                          ADDRESS ON FILE
KATIE SANCHEZ                        ADDRESS ON FILE
KATIE SCHARTZ                        ADDRESS ON FILE
KATIE SHAW                           ADDRESS ON FILE
KATIE SIMONS                         ADDRESS ON FILE
KATIE SLAHOR                         ADDRESS ON FILE
KATIE SMITH                          ADDRESS ON FILE
KATIE SOUTHARD                       ADDRESS ON FILE
KATIE SPALDIN                        ADDRESS ON FILE
KATIE SPEARS                         ADDRESS ON FILE
KATIE SPRAGUE                        ADDRESS ON FILE
KATIE STANISAVLJEVIC                 ADDRESS ON FILE
KATIE STEINER                        ADDRESS ON FILE
KATIE STEVENS                        ADDRESS ON FILE
KATIE STICHER                        ADDRESS ON FILE
KATIE STONE                          ADDRESS ON FILE
KATIE STONE                          ADDRESS ON FILE
KATIE STUTLER                        ADDRESS ON FILE
KATIE TANNER                         ADDRESS ON FILE
KATIE THOMAS                         ADDRESS ON FILE
KATIE THOMAS                         ADDRESS ON FILE
KATIE THOMAS                         ADDRESS ON FILE
KATIE TILLMAN                        ADDRESS ON FILE
KATIE TOMLINSON                      ADDRESS ON FILE
KATIE TOOMBS                         ADDRESS ON FILE
KATIE VAN RAVENHORST                 ADDRESS ON FILE
KATIE VENTURA                        ADDRESS ON FILE
KATIE VINIK                          ADDRESS ON FILE
KATIE WALKER                         ADDRESS ON FILE
KATIE WARBLOW                        ADDRESS ON FILE
KATIE WARD                           ADDRESS ON FILE
KATIE WHEELER                        ADDRESS ON FILE
KATIE WIMSATT                        ADDRESS ON FILE
KATIE WOODRUFF                       ADDRESS ON FILE
KATIE YEARY                          ADDRESS ON FILE
KATIE-MAE MCMAHON                    ADDRESS ON FILE
KATIELYNN OWENS                      ADDRESS ON FILE
KATILYN LEDFORD                      ADDRESS ON FILE
KATILYN MAHONEY                      ADDRESS ON FILE
KATILYN ROGERS                       ADDRESS ON FILE
KATILYNN ZERLEA                      ADDRESS ON FILE
KATILYNNE AUBRY                      ADDRESS ON FILE
KATINA ARNOLD                        ADDRESS ON FILE
KATINA DAVIS                         ADDRESS ON FILE
KATINA DELLAPENNA                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1093 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1318 of 2235

Claim Name                        Address Information
KATINA FRYMYER                    ADDRESS ON FILE
KATINA GONZALES                   ADDRESS ON FILE
KATINA GONZALEZ                   ADDRESS ON FILE
KATINA SINGLETARY                 ADDRESS ON FILE
KATINA STICH                      ADDRESS ON FILE
KATLIN BEDARD                     ADDRESS ON FILE
KATLIN BRADY                      ADDRESS ON FILE
KATLIN COULTER                    ADDRESS ON FILE
KATLIN COUPAL                     ADDRESS ON FILE
KATLIN FUNEZ                      ADDRESS ON FILE
KATLIN MOSS                       ADDRESS ON FILE
KATLINE LANE                      ADDRESS ON FILE
KATLYN BILODEAU                   ADDRESS ON FILE
KATLYN BOHRER                     ADDRESS ON FILE
KATLYN CALCUTT                    ADDRESS ON FILE
KATLYN CAMPILLO                   ADDRESS ON FILE
KATLYN DESTREE                    ADDRESS ON FILE
KATLYN DUKE                       ADDRESS ON FILE
KATLYN FENNELL                    ADDRESS ON FILE
KATLYN HOLCOMB                    ADDRESS ON FILE
KATLYN HOWARD                     ADDRESS ON FILE
KATLYN HUTCHINS                   ADDRESS ON FILE
KATLYN JAMES                      ADDRESS ON FILE
KATLYN JEFFORDS                   ADDRESS ON FILE
KATLYN KNIGHT                     ADDRESS ON FILE
KATLYN MAYBIN                     ADDRESS ON FILE
KATLYN MCLAMB                     ADDRESS ON FILE
KATLYN MOONEY                     ADDRESS ON FILE
KATLYN MOORE                      ADDRESS ON FILE
KATLYN OSBORNE                    ADDRESS ON FILE
KATLYN PEDZIWIATR                 ADDRESS ON FILE
KATLYN SMITH                      ADDRESS ON FILE
KATLYN THAXTON                    ADDRESS ON FILE
KATLYN THOMAS                     ADDRESS ON FILE
KATLYN VANVOORHIS                 ADDRESS ON FILE
KATLYN VENABLE                    ADDRESS ON FILE
KATLYN WATSON                     ADDRESS ON FILE
KATLYN WICKES                     ADDRESS ON FILE
KATLYNN ADAMS                     ADDRESS ON FILE
KATLYNN MUTUA                     ADDRESS ON FILE
KATLYNNE HOOTS                    ADDRESS ON FILE
KATORIA JONES                     ADDRESS ON FILE
KATORIA MCDONALD                  ADDRESS ON FILE
KATOYA BROWN                      ADDRESS ON FILE
KATRELL MARCELL                   ADDRESS ON FILE
KATRICE ADAMS                     ADDRESS ON FILE
KATRICE MARTIN                    ADDRESS ON FILE
KATRINA ANDERSON                  ADDRESS ON FILE
KATRINA ANDIA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1094 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1319 of 2235

Claim Name                         Address Information
KATRINA BEAN                       ADDRESS ON FILE
KATRINA BENWARE                    ADDRESS ON FILE
KATRINA BERRY                      ADDRESS ON FILE
KATRINA BRANDT                     ADDRESS ON FILE
KATRINA BUCKSON                    ADDRESS ON FILE
KATRINA BUNYAK                     ADDRESS ON FILE
KATRINA BURROUGHS                  ADDRESS ON FILE
KATRINA CHALFANT                   ADDRESS ON FILE
KATRINA COLEMAN                    ADDRESS ON FILE
KATRINA COULTER                    ADDRESS ON FILE
KATRINA DE LOACH                   ADDRESS ON FILE
KATRINA DEWITT                     ADDRESS ON FILE
KATRINA DOLIET                     ADDRESS ON FILE
KATRINA FAIR                       ADDRESS ON FILE
KATRINA FOLLIN                     ADDRESS ON FILE
KATRINA GENDRON                    ADDRESS ON FILE
KATRINA GIBSON                     ADDRESS ON FILE
KATRINA GORDON                     ADDRESS ON FILE
KATRINA GREEN                      ADDRESS ON FILE
KATRINA HAMMON                     ADDRESS ON FILE
KATRINA HAMMOND-DANIELS            ADDRESS ON FILE
KATRINA HAYFORD                    ADDRESS ON FILE
KATRINA HOLT                       ADDRESS ON FILE
KATRINA HOSENFELT                  ADDRESS ON FILE
KATRINA HUGHES                     ADDRESS ON FILE
KATRINA KELLY                      ADDRESS ON FILE
KATRINA KING                       ADDRESS ON FILE
KATRINA KING                       ADDRESS ON FILE
KATRINA LEITZ                      ADDRESS ON FILE
KATRINA MCDAY                      ADDRESS ON FILE
KATRINA MOBBS                      ADDRESS ON FILE
KATRINA MORENO                     ADDRESS ON FILE
KATRINA MORRIS                     ADDRESS ON FILE
KATRINA MUEKE                      ADDRESS ON FILE
KATRINA PALUZZI                    ADDRESS ON FILE
KATRINA PETERSON                   ADDRESS ON FILE
KATRINA QUICK                      ADDRESS ON FILE
KATRINA RIEL                       ADDRESS ON FILE
KATRINA RIFE                       ADDRESS ON FILE
KATRINA ROSEMOND                   ADDRESS ON FILE
KATRINA ROSS                       ADDRESS ON FILE
KATRINA SHELTON                    ADDRESS ON FILE
KATRINA SOLOMON                    ADDRESS ON FILE
KATRINA SPAETH                     ADDRESS ON FILE
KATRINA STEINER                    ADDRESS ON FILE
KATRINA TERRY                      ADDRESS ON FILE
KATRINA THOMAS                     ADDRESS ON FILE
KATRINA WASHBURN                   ADDRESS ON FILE
KATRINA WATSON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1095 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 1320 of 2235

Claim Name                          Address Information
KATRINA WELLS                       ADDRESS ON FILE
KATRYNA-ANN LYNN                    ADDRESS ON FILE
KATSIROUBAS BROTHERS PRODUCE        200 MEADOW ROAD HYDE PARK MA 02136
KATSIROUBAS PRODUCE                 PO BOX 220 BOSTON MA 02137
KATTIE ALVAREZ                      ADDRESS ON FILE
KATTIE RYAN                         ADDRESS ON FILE
KATUSIIME TWESIGYE                  ADDRESS ON FILE
KATY AGUILAR ZEPEDA                 ADDRESS ON FILE
KATY BOND                           ADDRESS ON FILE
KATY COTTRILL                       ADDRESS ON FILE
KATY LOGSDON                        ADDRESS ON FILE
KATY PERICO                         ADDRESS ON FILE
KATY WALLACE                        ADDRESS ON FILE
KATY ZINSMEISTER                    ADDRESS ON FILE
KATYA LACEK                         ADDRESS ON FILE
KATYA TURNER                        ADDRESS ON FILE
KATYLYN KIRK                        ADDRESS ON FILE
KATYRINA JESCH                      ADDRESS ON FILE
KATYTLYN SMITH                      ADDRESS ON FILE
KAUAN PIZZONI                       ADDRESS ON FILE
KAUJEE HALL                         ADDRESS ON FILE
KAULA GUNTER                        ADDRESS ON FILE
KAULA STUEFEN                       ADDRESS ON FILE
KAUTION SKORNICKA                   ADDRESS ON FILE
KAUTZ CONSTRUCTION COMPANY          1262 LOOP ROAD LANCASTER PA 17601
KAVIANNA SUGGS                      ADDRESS ON FILE
KAVIER PORTER                       ADDRESS ON FILE
KAVIN BOWLIN                        ADDRESS ON FILE
KAVIN RAMIREZ                       ADDRESS ON FILE
KAVITHA BRUNNER                     ADDRESS ON FILE
KAVON PARKS                         ADDRESS ON FILE
KAVON WALKER                        ADDRESS ON FILE
KAVON WALTON                        ADDRESS ON FILE
KAVONNA ACKLIN                      ADDRESS ON FILE
KAWALITA LEWIS                      ADDRESS ON FILE
KAWAN BLACKWELL                     ADDRESS ON FILE
KAWANNA HAMPTON                     ADDRESS ON FILE
KAWANNA HODGES                      ADDRESS ON FILE
KAWIN GRADY                         ADDRESS ON FILE
KAY BEAUDOIN                        ADDRESS ON FILE
KAY BLACK                           ADDRESS ON FILE
KAY CARGILL                         ADDRESS ON FILE
KAY EDER                            ADDRESS ON FILE
KAY ELCHERT                         ADDRESS ON FILE
KAY HEYD                            ADDRESS ON FILE
KAY MARTIN                          ADDRESS ON FILE
KAY MULLIKIN                        ADDRESS ON FILE
KAY PLUMBING SERVICES INC           199 ALTA VISTA CT LEXINGTON SC 29073
KAY SULLIVAN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1096 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                         Page 1321 of 2235

Claim Name                            Address Information
KAY TOUP                              ADDRESS ON FILE
KAY WINSTEAD                          ADDRESS ON FILE
KAYA BOWLING                          ADDRESS ON FILE
KAYA FOWLER                           ADDRESS ON FILE
KAYA GALLOWAY                         ADDRESS ON FILE
KAYA SEQUEIRA                         ADDRESS ON FILE
KAYANA ADAMS                          ADDRESS ON FILE
KAYANA WINSLOW                        ADDRESS ON FILE
KAYANDA STEVENS                       ADDRESS ON FILE
KAYANN SYLVESTER                      ADDRESS ON FILE
KAYANNA RUSSO                         ADDRESS ON FILE
KAYATE DEEMUA-WILLAMS                 ADDRESS ON FILE
KAYBRE LAFON                          ADDRESS ON FILE
KAYCE BAKER                           ADDRESS ON FILE
KAYCE DYGERT                          ADDRESS ON FILE
KAYCE LANDIS                          ADDRESS ON FILE
KAYCEE BROOKE                         ADDRESS ON FILE
KAYCEE COYLE-BRITTLE                  ADDRESS ON FILE
KAYCEE DULCEAK                        ADDRESS ON FILE
KAYCEE ROSS                           ADDRESS ON FILE
KAYCEE SLOCUM                         ADDRESS ON FILE
KAYCI EDWARDS                         ADDRESS ON FILE
KAYDEE TAYLOR                         ADDRESS ON FILE
KAYDEN HUNT                           ADDRESS ON FILE
KAYDRIANNA ROBINSON                   ADDRESS ON FILE
KAYE STARK                            ADDRESS ON FILE
KAYE STOKER                           ADDRESS ON FILE
KAYELA CLARK                          ADDRESS ON FILE
KAYELEIGH MICKENS                     ADDRESS ON FILE
KAYIN ECKLIN                          ADDRESS ON FILE
KAYIN LANIER                          ADDRESS ON FILE
KAYL MATTSON CONSTRUCTION LLC         19626 23 MILE RD TUSTIN MI 49688
KAYLA ABBOTT                          ADDRESS ON FILE
KAYLA ACOSTA                          ADDRESS ON FILE
KAYLA ADAMS                           ADDRESS ON FILE
KAYLA ADAMS                           ADDRESS ON FILE
KAYLA ALLEN                           ADDRESS ON FILE
KAYLA ANDERSON                        ADDRESS ON FILE
KAYLA ANDERSON                        ADDRESS ON FILE
KAYLA ANDREASSEN                      ADDRESS ON FILE
KAYLA ANTHONY                         ADDRESS ON FILE
KAYLA ARMSTRONG                       ADDRESS ON FILE
KAYLA ARTRESSIA                       ADDRESS ON FILE
KAYLA ATKINSON                        ADDRESS ON FILE
KAYLA BAILEY                          ADDRESS ON FILE
KAYLA BAKER                           ADDRESS ON FILE
KAYLA BAKER                           ADDRESS ON FILE
KAYLA BALDON                          ADDRESS ON FILE
KAYLA BARNETT                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1097 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1322 of 2235

Claim Name                       Address Information
KAYLA BAYNES                     ADDRESS ON FILE
KAYLA BEASLEY                    ADDRESS ON FILE
KAYLA BELARDO                    ADDRESS ON FILE
KAYLA BENING                     ADDRESS ON FILE
KAYLA BERRILL                    ADDRESS ON FILE
KAYLA BESSERT                    ADDRESS ON FILE
KAYLA BESSETTE                   ADDRESS ON FILE
KAYLA BESSETTE                   ADDRESS ON FILE
KAYLA BETTS                      ADDRESS ON FILE
KAYLA BIBBY                      ADDRESS ON FILE
KAYLA BISHOP                     ADDRESS ON FILE
KAYLA BIVONA                     ADDRESS ON FILE
KAYLA BLAIR                      ADDRESS ON FILE
KAYLA BLAKE                      ADDRESS ON FILE
KAYLA BOLICH                     ADDRESS ON FILE
KAYLA BONNER                     ADDRESS ON FILE
KAYLA BORCHERS                   ADDRESS ON FILE
KAYLA BOUNMA                     ADDRESS ON FILE
KAYLA BOUTTE                     ADDRESS ON FILE
KAYLA BOWE                       ADDRESS ON FILE
KAYLA BOWMAN                     ADDRESS ON FILE
KAYLA BOWSER                     ADDRESS ON FILE
KAYLA BOYD                       ADDRESS ON FILE
KAYLA BOYLE                      ADDRESS ON FILE
KAYLA BRADDY                     ADDRESS ON FILE
KAYLA BRADLEY                    ADDRESS ON FILE
KAYLA BRADY                      ADDRESS ON FILE
KAYLA BRANTLECHT                 ADDRESS ON FILE
KAYLA BREWER                     ADDRESS ON FILE
KAYLA BRINKLEY                   ADDRESS ON FILE
KAYLA BROWN                      ADDRESS ON FILE
KAYLA BROWN                      ADDRESS ON FILE
KAYLA BROWN                      ADDRESS ON FILE
KAYLA BROWNLEE                   ADDRESS ON FILE
KAYLA BRUNS                      ADDRESS ON FILE
KAYLA BRUTON                     ADDRESS ON FILE
KAYLA BRYANT                     ADDRESS ON FILE
KAYLA BRYANT                     ADDRESS ON FILE
KAYLA BRYANT                     ADDRESS ON FILE
KAYLA BUCHERT                    ADDRESS ON FILE
KAYLA BURGER                     ADDRESS ON FILE
KAYLA BURGESS                    ADDRESS ON FILE
KAYLA BURKE                      ADDRESS ON FILE
KAYLA BURKS                      ADDRESS ON FILE
KAYLA BUTERBAUGH                 ADDRESS ON FILE
KAYLA BUTLER                     ADDRESS ON FILE
KAYLA BYRD                       ADDRESS ON FILE
KAYLA CAGE                       ADDRESS ON FILE
KAYLA CAIN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1098 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1323 of 2235

Claim Name                         Address Information
KAYLA CANDILORO                    ADDRESS ON FILE
KAYLA CANTRELL                     ADDRESS ON FILE
KAYLA CARDOSO                      ADDRESS ON FILE
KAYLA CARKNARD                     ADDRESS ON FILE
KAYLA CARTER                       ADDRESS ON FILE
KAYLA CARVER                       ADDRESS ON FILE
KAYLA CASSEM                       ADDRESS ON FILE
KAYLA CASTLE                       ADDRESS ON FILE
KAYLA CATHCART                     ADDRESS ON FILE
KAYLA CHAUDRUE                     ADDRESS ON FILE
KAYLA CHEVALIER-SALERNO            ADDRESS ON FILE
KAYLA CHITTY                       ADDRESS ON FILE
KAYLA CHOBOD                       ADDRESS ON FILE
KAYLA CHRISTIANO                   ADDRESS ON FILE
KAYLA CLONINGER                    ADDRESS ON FILE
KAYLA CLUNEN                       ADDRESS ON FILE
KAYLA CLYBURN                      ADDRESS ON FILE
KAYLA COAKLEY                      ADDRESS ON FILE
KAYLA COE                          ADDRESS ON FILE
KAYLA COLBERT                      ADDRESS ON FILE
KAYLA COLE                         ADDRESS ON FILE
KAYLA COLLINS                      ADDRESS ON FILE
KAYLA COLLURA                      ADDRESS ON FILE
KAYLA COLWELL                      ADDRESS ON FILE
KAYLA COMMODORE                    ADDRESS ON FILE
KAYLA CONROY                       ADDRESS ON FILE
KAYLA COOMBS                       ADDRESS ON FILE
KAYLA COOPER                       ADDRESS ON FILE
KAYLA COSTA                        ADDRESS ON FILE
KAYLA COSTANZA                     ADDRESS ON FILE
KAYLA COUCH                        ADDRESS ON FILE
KAYLA CRAMER                       ADDRESS ON FILE
KAYLA CRAWFORD                     ADDRESS ON FILE
KAYLA CRAWFORD                     ADDRESS ON FILE
KAYLA CURRICA                      ADDRESS ON FILE
KAYLA CURRINGTON                   ADDRESS ON FILE
KAYLA CURTIS                       ADDRESS ON FILE
KAYLA CUTTINO                      ADDRESS ON FILE
KAYLA CYRUS                        ADDRESS ON FILE
KAYLA D HARRELL                    ADDRESS ON FILE
KAYLA DAIGREPONT                   ADDRESS ON FILE
KAYLA DAVIS                        ADDRESS ON FILE
KAYLA DAVIS                        ADDRESS ON FILE
KAYLA DAY                          ADDRESS ON FILE
KAYLA DENEAN                       ADDRESS ON FILE
KAYLA DILLARD                      ADDRESS ON FILE
KAYLA DILLOW                       ADDRESS ON FILE
KAYLA DIXON                        ADDRESS ON FILE
KAYLA DOWNING                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1099 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 1324 of 2235

Claim Name                      Address Information
KAYLA DRAYTON                   ADDRESS ON FILE
KAYLA DUKE                      ADDRESS ON FILE
KAYLA DUNAWAY                   ADDRESS ON FILE
KAYLA DUNHAM                    ADDRESS ON FILE
KAYLA DUNKERSON                 ADDRESS ON FILE
KAYLA DUNMEYER                  ADDRESS ON FILE
KAYLA DUNN                      ADDRESS ON FILE
KAYLA DUNSMOOR                  ADDRESS ON FILE
KAYLA EXLINE                    ADDRESS ON FILE
KAYLA FARRAR                    ADDRESS ON FILE
KAYLA FEARING                   ADDRESS ON FILE
KAYLA FELICIANO                 ADDRESS ON FILE
KAYLA FENSKE                    ADDRESS ON FILE
KAYLA FLACK                     ADDRESS ON FILE
KAYLA FLANDERS                  ADDRESS ON FILE
KAYLA FORD                      ADDRESS ON FILE
KAYLA FORNEY                    ADDRESS ON FILE
KAYLA FRANKS                    ADDRESS ON FILE
KAYLA FRATE                     ADDRESS ON FILE
KAYLA FREEMAN                   ADDRESS ON FILE
KAYLA FRENCH                    ADDRESS ON FILE
KAYLA FROBERG                   ADDRESS ON FILE
KAYLA GABRIEL                   ADDRESS ON FILE
KAYLA GAMBLE                    ADDRESS ON FILE
KAYLA GARLAND                   ADDRESS ON FILE
KAYLA GEDEON                    ADDRESS ON FILE
KAYLA GELLER                    ADDRESS ON FILE
KAYLA GERBER                    ADDRESS ON FILE
KAYLA GIBSON                    ADDRESS ON FILE
KAYLA GILL                      ADDRESS ON FILE
KAYLA GILMORE                   ADDRESS ON FILE
KAYLA GILMORE                   ADDRESS ON FILE
KAYLA GLASS                     ADDRESS ON FILE
KAYLA GLOTFELTY                 ADDRESS ON FILE
KAYLA GOFORTH                   ADDRESS ON FILE
KAYLA GOREE                     ADDRESS ON FILE
KAYLA GRAHAM                    ADDRESS ON FILE
KAYLA GRAHAM                    ADDRESS ON FILE
KAYLA GRANT                     ADDRESS ON FILE
KAYLA GRECO                     ADDRESS ON FILE
KAYLA GREEN                     ADDRESS ON FILE
KAYLA GREGORY                   ADDRESS ON FILE
KAYLA GRIFFIN                   ADDRESS ON FILE
KAYLA GRIGGS                    ADDRESS ON FILE
KAYLA GRUBE                     ADDRESS ON FILE
KAYLA GUILL                     ADDRESS ON FILE
KAYLA GUILL                     ADDRESS ON FILE
KAYLA GUNN                      ADDRESS ON FILE
KAYLA GUNTER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                               Page 1100 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1325 of 2235

Claim Name                           Address Information
KAYLA HALL                           ADDRESS ON FILE
KAYLA HALL                           ADDRESS ON FILE
KAYLA HAMMONDS                       ADDRESS ON FILE
KAYLA HAMNER                         ADDRESS ON FILE
KAYLA HANCOCK                        ADDRESS ON FILE
KAYLA HAND                           ADDRESS ON FILE
KAYLA HARDGE                         ADDRESS ON FILE
KAYLA HARRISON                       ADDRESS ON FILE
KAYLA HARTPENCE                      ADDRESS ON FILE
KAYLA HARVATH                        ADDRESS ON FILE
KAYLA HASKELL                        ADDRESS ON FILE
KAYLA HATZENBUHLER                   ADDRESS ON FILE
KAYLA HAUTZ                          ADDRESS ON FILE
KAYLA HEAFNER                        ADDRESS ON FILE
KAYLA HEMINGWAY                      ADDRESS ON FILE
KAYLA HENRY                          ADDRESS ON FILE
KAYLA HERON                          ADDRESS ON FILE
KAYLA HICKS                          ADDRESS ON FILE
KAYLA HILL                           ADDRESS ON FILE
KAYLA HILL                           ADDRESS ON FILE
KAYLA HILL                           ADDRESS ON FILE
KAYLA HINES                          ADDRESS ON FILE
KAYLA HOLBERT                        ADDRESS ON FILE
KAYLA HOLLAND                        ADDRESS ON FILE
KAYLA HOWARD                         ADDRESS ON FILE
KAYLA HUELSMAN                       ADDRESS ON FILE
KAYLA HUGHES-FLEMING                 ADDRESS ON FILE
KAYLA HUNTER-SIMMONS                 ADDRESS ON FILE
KAYLA INGRALDI                       ADDRESS ON FILE
KAYLA IRETON                         ADDRESS ON FILE
KAYLA IRVIN                          ADDRESS ON FILE
KAYLA IRVINE                         ADDRESS ON FILE
KAYLA JACKSON                        ADDRESS ON FILE
KAYLA JACKSON                        ADDRESS ON FILE
KAYLA JACKSON                        ADDRESS ON FILE
KAYLA JOHNSON                        ADDRESS ON FILE
KAYLA JOHNSON                        ADDRESS ON FILE
KAYLA JONES                          ADDRESS ON FILE
KAYLA JONES                          ADDRESS ON FILE
KAYLA JONES                          ADDRESS ON FILE
KAYLA JONES                          ADDRESS ON FILE
KAYLA JONES                          ADDRESS ON FILE
KAYLA KANEHL                         ADDRESS ON FILE
KAYLA KAROWSKI                       ADDRESS ON FILE
KAYLA KELLEY                         ADDRESS ON FILE
KAYLA KERNAN                         ADDRESS ON FILE
KAYLA KIDD                           ADDRESS ON FILE
KAYLA KILGORE                        ADDRESS ON FILE
KAYLA KINCEL                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1101 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1326 of 2235

Claim Name                          Address Information
KAYLA KIRK                          ADDRESS ON FILE
KAYLA KIRKWOOD                      ADDRESS ON FILE
KAYLA KNODE                         ADDRESS ON FILE
KAYLA KOMINSKY                      ADDRESS ON FILE
KAYLA KONAN                         ADDRESS ON FILE
KAYLA KRAMER                        ADDRESS ON FILE
KAYLA KRAUSE                        ADDRESS ON FILE
KAYLA LADD                          ADDRESS ON FILE
KAYLA LANDERS                       ADDRESS ON FILE
KAYLA LANDFAIR                      ADDRESS ON FILE
KAYLA LANE                          ADDRESS ON FILE
KAYLA LANG                          ADDRESS ON FILE
KAYLA LANG                          ADDRESS ON FILE
KAYLA LANGLEY                       ADDRESS ON FILE
KAYLA LANGSTER                      ADDRESS ON FILE
KAYLA LANHAM                        ADDRESS ON FILE
KAYLA LANIER-JARVIS                 ADDRESS ON FILE
KAYLA LARRIVEE                      ADDRESS ON FILE
KAYLA LAVACCA                       ADDRESS ON FILE
KAYLA LAVIERI                       ADDRESS ON FILE
KAYLA LAWRENCE                      ADDRESS ON FILE
KAYLA LAWTON                        ADDRESS ON FILE
KAYLA LEE                           ADDRESS ON FILE
KAYLA MACLEAN                       ADDRESS ON FILE
KAYLA MAKARA                        ADDRESS ON FILE
KAYLA MALDONADO                     ADDRESS ON FILE
KAYLA MANSFIELD                     ADDRESS ON FILE
KAYLA MARKOWSKI                     ADDRESS ON FILE
KAYLA MARTIN                        ADDRESS ON FILE
KAYLA MARTIN                        ADDRESS ON FILE
KAYLA MARTIN                        ADDRESS ON FILE
KAYLA MARTINEZ                      ADDRESS ON FILE
KAYLA MAYERS                        ADDRESS ON FILE
KAYLA MAYNARD                       ADDRESS ON FILE
KAYLA MCCALLUM                      ADDRESS ON FILE
KAYLA MCELVEEN                      ADDRESS ON FILE
KAYLA MCMUNN                        ADDRESS ON FILE
KAYLA MCNALL                        ADDRESS ON FILE
KAYLA MCVEY                         ADDRESS ON FILE
KAYLA MEAUX                         ADDRESS ON FILE
KAYLA MENIFEE                       ADDRESS ON FILE
KAYLA MERRIMAN                      ADDRESS ON FILE
KAYLA MIDDLETON                     ADDRESS ON FILE
KAYLA MILES                         ADDRESS ON FILE
KAYLA MILLER                        ADDRESS ON FILE
KAYLA MILTON                        ADDRESS ON FILE
KAYLA MINATRA                       ADDRESS ON FILE
KAYLA MINCEY                        ADDRESS ON FILE
KAYLA MINEAU                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1102 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1327 of 2235

Claim Name                         Address Information
KAYLA MISKIMON                     ADDRESS ON FILE
KAYLA MOLNAR                       ADDRESS ON FILE
KAYLA MOORE                        ADDRESS ON FILE
KAYLA MORGAN                       ADDRESS ON FILE
KAYLA MORO                         ADDRESS ON FILE
KAYLA MOSTROM                      ADDRESS ON FILE
KAYLA MYERS                        ADDRESS ON FILE
KAYLA NATAL                        ADDRESS ON FILE
KAYLA NELSON                       ADDRESS ON FILE
KAYLA NICHOLS                      ADDRESS ON FILE
KAYLA NOEL                         ADDRESS ON FILE
KAYLA NOLASCO                      ADDRESS ON FILE
KAYLA OCFEMIA                      ADDRESS ON FILE
KAYLA ODONNELL                     ADDRESS ON FILE
KAYLA OSSINGER                     ADDRESS ON FILE
KAYLA OUTRAM                       ADDRESS ON FILE
KAYLA OWENS                        ADDRESS ON FILE
KAYLA PACKWOOD                     ADDRESS ON FILE
KAYLA PADEN                        ADDRESS ON FILE
KAYLA PALMER                       ADDRESS ON FILE
KAYLA PARKER                       ADDRESS ON FILE
KAYLA PARKER                       ADDRESS ON FILE
KAYLA PARMER                       ADDRESS ON FILE
KAYLA PATTERSON                    ADDRESS ON FILE
KAYLA PAVLISH                      ADDRESS ON FILE
KAYLA PEREZ                        ADDRESS ON FILE
KAYLA PETERS                       ADDRESS ON FILE
KAYLA PETTITT                      ADDRESS ON FILE
KAYLA PETTY                        ADDRESS ON FILE
KAYLA PHILLIPS                     ADDRESS ON FILE
KAYLA PINTO                        ADDRESS ON FILE
KAYLA PITTMAN                      ADDRESS ON FILE
KAYLA PLUMB                        ADDRESS ON FILE
KAYLA POPE                         ADDRESS ON FILE
KAYLA PRAY                         ADDRESS ON FILE
KAYLA PRENTKI                      ADDRESS ON FILE
KAYLA PRESSLEY                     ADDRESS ON FILE
KAYLA PROSISE-NOEL                 ADDRESS ON FILE
KAYLA PUZ                          ADDRESS ON FILE
KAYLA QUEEN                        ADDRESS ON FILE
KAYLA QUERO                        ADDRESS ON FILE
KAYLA RAITHEL                      ADDRESS ON FILE
KAYLA RAMOS                        ADDRESS ON FILE
KAYLA RANKINS                      ADDRESS ON FILE
KAYLA REYNOLDS                     ADDRESS ON FILE
KAYLA RHINIER                      ADDRESS ON FILE
KAYLA RHYMER                       ADDRESS ON FILE
KAYLA RICCI                        ADDRESS ON FILE
KAYLA RICE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1103 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1328 of 2235

Claim Name                       Address Information
KAYLA RIDEN                      ADDRESS ON FILE
KAYLA RIGGAN                     ADDRESS ON FILE
KAYLA RIVERS                     ADDRESS ON FILE
KAYLA ROBERTS                    ADDRESS ON FILE
KAYLA ROBERTSON                  ADDRESS ON FILE
KAYLA ROLES                      ADDRESS ON FILE
KAYLA ROSS                       ADDRESS ON FILE
KAYLA ROWE                       ADDRESS ON FILE
KAYLA ROYSTER                    ADDRESS ON FILE
KAYLA RYAN                       ADDRESS ON FILE
KAYLA RYAN                       ADDRESS ON FILE
KAYLA SALES                      ADDRESS ON FILE
KAYLA SANCHEZ                    ADDRESS ON FILE
KAYLA SANDERS                    ADDRESS ON FILE
KAYLA SARDELLA                   ADDRESS ON FILE
KAYLA SARKA                      ADDRESS ON FILE
KAYLA SCHROEDER                  ADDRESS ON FILE
KAYLA SCOTT                      ADDRESS ON FILE
KAYLA SCOTT                      ADDRESS ON FILE
KAYLA SELLERS                    ADDRESS ON FILE
KAYLA SELZER                     ADDRESS ON FILE
KAYLA SENAPE                     ADDRESS ON FILE
KAYLA SHAUL                      ADDRESS ON FILE
KAYLA SHAVER                     ADDRESS ON FILE
KAYLA SHELTON                    ADDRESS ON FILE
KAYLA SHEPHERD                   ADDRESS ON FILE
KAYLA SHOUTZ                     ADDRESS ON FILE
KAYLA SHULER                     ADDRESS ON FILE
KAYLA SIMMONS                    ADDRESS ON FILE
KAYLA SIMPSON                    ADDRESS ON FILE
KAYLA SLIGH                      ADDRESS ON FILE
KAYLA SMART                      ADDRESS ON FILE
KAYLA SMITH                      ADDRESS ON FILE
KAYLA SMITH                      ADDRESS ON FILE
KAYLA SMITH                      ADDRESS ON FILE
KAYLA SMITH                      ADDRESS ON FILE
KAYLA SMITH                      ADDRESS ON FILE
KAYLA SMOTHERMAN                 ADDRESS ON FILE
KAYLA SPARKS                     ADDRESS ON FILE
KAYLA SPARROW                    ADDRESS ON FILE
KAYLA SPYCHALLA                  ADDRESS ON FILE
KAYLA SQUIRES                    ADDRESS ON FILE
KAYLA STANDRIDGE                 ADDRESS ON FILE
KAYLA STANLEY                    ADDRESS ON FILE
KAYLA STEINBERG                  ADDRESS ON FILE
KAYLA STEVENSON                  ADDRESS ON FILE
KAYLA STEWART                    ADDRESS ON FILE
KAYLA STOKES                     ADDRESS ON FILE
KAYLA STONE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1104 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1329 of 2235

Claim Name                            Address Information
KAYLA STRAUBEL                        ADDRESS ON FILE
KAYLA STUDEBAKER                      ADDRESS ON FILE
KAYLA TATE                            ADDRESS ON FILE
KAYLA TATE                            ADDRESS ON FILE
KAYLA TAYLOR                          ADDRESS ON FILE
KAYLA THOMAS                          ADDRESS ON FILE
KAYLA THOMAS                          ADDRESS ON FILE
KAYLA THOMAS                          ADDRESS ON FILE
KAYLA THOMPSON                        ADDRESS ON FILE
KAYLA THONEN                          ADDRESS ON FILE
KAYLA THRASHER                        ADDRESS ON FILE
KAYLA TOBIN                           ADDRESS ON FILE
KAYLA TORRENCE                        ADDRESS ON FILE
KAYLA TRAMBAUER                       ADDRESS ON FILE
KAYLA TWYMAN                          ADDRESS ON FILE
KAYLA TYLER                           ADDRESS ON FILE
KAYLA VAUGHAN                         ADDRESS ON FILE
KAYLA VAUGHN                          ADDRESS ON FILE
KAYLA VAUGHN                          ADDRESS ON FILE
KAYLA VAZQUEZ                         ADDRESS ON FILE
KAYLA VILLENEUVE                      ADDRESS ON FILE
KAYLA WAGNER-COUGHLIN                 ADDRESS ON FILE
KAYLA WALKER                          ADDRESS ON FILE
KAYLA WALLACE                         ADDRESS ON FILE
KAYLA WALLACE                         ADDRESS ON FILE
KAYLA WALTON                          ADDRESS ON FILE
KAYLA WARD                            ADDRESS ON FILE
KAYLA WARREN                          ADDRESS ON FILE
KAYLA WASHINGTON                      ADDRESS ON FILE
KAYLA WEBSTER                         ADDRESS ON FILE
KAYLA WEHRWEIN                        ADDRESS ON FILE
KAYLA WEIKEL                          ADDRESS ON FILE
KAYLA WELCH                           ADDRESS ON FILE
KAYLA WHITE                           ADDRESS ON FILE
KAYLA WIDGERY                         ADDRESS ON FILE
KAYLA WIDMER                          ADDRESS ON FILE
KAYLA WIEFERICH                       ADDRESS ON FILE
KAYLA WIEN                            ADDRESS ON FILE
KAYLA WILBURN                         ADDRESS ON FILE
KAYLA WILCOX                          ADDRESS ON FILE
KAYLA WILKINS                         ADDRESS ON FILE
KAYLA WILLIAMS                        ADDRESS ON FILE
KAYLA WILLIAMS                        ADDRESS ON FILE
KAYLA WILLIAMS                        ADDRESS ON FILE
KAYLA WILLIAMSON                      ADDRESS ON FILE
KAYLA WILLIAMSON                      ADDRESS ON FILE
KAYLA WILSON                          ADDRESS ON FILE
KAYLA WINDSOR                         ADDRESS ON FILE
KAYLA WINGARD                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1105 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1330 of 2235

Claim Name                            Address Information
KAYLA WOERNER                         ADDRESS ON FILE
KAYLA WOHLFORD                        ADDRESS ON FILE
KAYLA WOLFORD                         ADDRESS ON FILE
KAYLA WOLFORD                         ADDRESS ON FILE
KAYLA WOOD                            ADDRESS ON FILE
KAYLA WORLEY                          ADDRESS ON FILE
KAYLA WORTHINGTON                     ADDRESS ON FILE
KAYLA WRIGHT                          ADDRESS ON FILE
KAYLA YELK                            ADDRESS ON FILE
KAYLA YOUNG                           ADDRESS ON FILE
KAYLA YOUNG                           ADDRESS ON FILE
KAYLA ZEIGLER                         ADDRESS ON FILE
KAYLA-MARIE DEBLOIS                   ADDRESS ON FILE
KAYLA-MARIE SHIFFLETT                 ADDRESS ON FILE
KAYLAANN SHELBY                       ADDRESS ON FILE
KAYLAH AVERY-FELTON                   ADDRESS ON FILE
KAYLAH DAVIS                          ADDRESS ON FILE
KAYLAH DEMPSEY                        ADDRESS ON FILE
KAYLAH HAMILTON                       ADDRESS ON FILE
KAYLAH HARRINGTON                     ADDRESS ON FILE
KAYLAH PRENDERGAST                    ADDRESS ON FILE
KAYLAH ROBINSON                       ADDRESS ON FILE
KAYLAN DAVIS                          ADDRESS ON FILE
KAYLAN ZIEGLER                        ADDRESS ON FILE
KAYLAND HENDERSON                     ADDRESS ON FILE
KAYLANDE PITMAN                       ADDRESS ON FILE
KAYLE BATES                           ADDRESS ON FILE
KAYLE BROWN                           ADDRESS ON FILE
KAYLE EALEY                           ADDRESS ON FILE
KAYLE NORWOOD                         ADDRESS ON FILE
KAYLEA MCALLISTER                     ADDRESS ON FILE
KAYLEA WALLACE                        ADDRESS ON FILE
KAYLEANA WILLIAMS                     ADDRESS ON FILE
KAYLEB GRAHAM                         ADDRESS ON FILE
KAYLEE ALLEN                          ADDRESS ON FILE
KAYLEE BALLER                         ADDRESS ON FILE
KAYLEE BENTLEY                        ADDRESS ON FILE
KAYLEE BOCK                           ADDRESS ON FILE
KAYLEE BROOKS                         ADDRESS ON FILE
KAYLEE BROWN                          ADDRESS ON FILE
KAYLEE CALL                           ADDRESS ON FILE
KAYLEE CARTER                         ADDRESS ON FILE
KAYLEE CESARIO                        ADDRESS ON FILE
KAYLEE DOMINIC                        ADDRESS ON FILE
KAYLEE DONEFF                         ADDRESS ON FILE
KAYLEE DUMONT                         ADDRESS ON FILE
KAYLEE FORAKER                        ADDRESS ON FILE
KAYLEE GILLEN                         ADDRESS ON FILE
KAYLEE HAGER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1106 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1331 of 2235

Claim Name                          Address Information
KAYLEE HALLSTROM                    ADDRESS ON FILE
KAYLEE HAMM                         ADDRESS ON FILE
KAYLEE HARLESS                      ADDRESS ON FILE
KAYLEE HARTHUN                      ADDRESS ON FILE
KAYLEE HENDERSON                    ADDRESS ON FILE
KAYLEE HENSHAW                      ADDRESS ON FILE
KAYLEE HOLDER                       ADDRESS ON FILE
KAYLEE HOUSER                       ADDRESS ON FILE
KAYLEE HOWELL                       ADDRESS ON FILE
KAYLEE JANSEN                       ADDRESS ON FILE
KAYLEE JENKINS                      ADDRESS ON FILE
KAYLEE JOHNSON                      ADDRESS ON FILE
KAYLEE JONES                        ADDRESS ON FILE
KAYLEE KESLER                       ADDRESS ON FILE
KAYLEE LANDS                        ADDRESS ON FILE
KAYLEE LONG                         ADDRESS ON FILE
KAYLEE MARSHALL                     ADDRESS ON FILE
KAYLEE MARTIN                       ADDRESS ON FILE
KAYLEE MARTIN                       ADDRESS ON FILE
KAYLEE MCCALVIN                     ADDRESS ON FILE
KAYLEE MCFARLIN                     ADDRESS ON FILE
KAYLEE MIDDLEBROOKS                 ADDRESS ON FILE
KAYLEE MILLAR                       ADDRESS ON FILE
KAYLEE MORALES                      ADDRESS ON FILE
KAYLEE NEWCOMB                      ADDRESS ON FILE
KAYLEE ORTIZ                        ADDRESS ON FILE
KAYLEE PACE                         ADDRESS ON FILE
KAYLEE PHILLIPS                     ADDRESS ON FILE
KAYLEE PRICE                        ADDRESS ON FILE
KAYLEE SELLERS                      ADDRESS ON FILE
KAYLEE SHORTER                      ADDRESS ON FILE
KAYLEE SMALL                        ADDRESS ON FILE
KAYLEE SPAIN                        ADDRESS ON FILE
KAYLEE STEWART                      ADDRESS ON FILE
KAYLEE STOOPS                       ADDRESS ON FILE
KAYLEE STUCKEY                      ADDRESS ON FILE
KAYLEE THIBODEAU                    ADDRESS ON FILE
KAYLEE WALLER                       ADDRESS ON FILE
KAYLEE WATKINS                      ADDRESS ON FILE
KAYLEE WILSON                       ADDRESS ON FILE
KAYLEE WYATT                        ADDRESS ON FILE
KAYLEE ZIMMERMAN                    ADDRESS ON FILE
KAYLEEN GRABLE                      ADDRESS ON FILE
KAYLEI COUGLAR                      ADDRESS ON FILE
KAYLEIGH BAKER                      ADDRESS ON FILE
KAYLEIGH DAHOWSKI                   ADDRESS ON FILE
KAYLEIGH DAVIS                      ADDRESS ON FILE
KAYLEIGH FAGAN                      ADDRESS ON FILE
KAYLEIGH GAMBRELL                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1107 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1332 of 2235

Claim Name                           Address Information
KAYLEIGH GIBSON                      ADDRESS ON FILE
KAYLEIGH GORDON                      ADDRESS ON FILE
KAYLEIGH JOLLY                       ADDRESS ON FILE
KAYLEIGH KERR                        ADDRESS ON FILE
KAYLEIGH LEVAN                       ADDRESS ON FILE
KAYLEIGH MARTIN                      ADDRESS ON FILE
KAYLEIGH PROVENCE                    ADDRESS ON FILE
KAYLEIGH REDWINE                     ADDRESS ON FILE
KAYLEIGH RUSS                        ADDRESS ON FILE
KAYLEIGH THOMSON                     ADDRESS ON FILE
KAYLEN BARCLAY                       ADDRESS ON FILE
KAYLEN DENSON                        ADDRESS ON FILE
KAYLEN MONTGOMERY                    ADDRESS ON FILE
KAYLEN SIMMONS                       ADDRESS ON FILE
KAYLENE SCHNEIDER                    ADDRESS ON FILE
KAYLEY CLARK                         ADDRESS ON FILE
KAYLEY COYNE                         ADDRESS ON FILE
KAYLEY HERNANDEZ                     ADDRESS ON FILE
KAYLEY LAWSON                        ADDRESS ON FILE
KAYLEY SELLS                         ADDRESS ON FILE
KAYLI IVEY                           ADDRESS ON FILE
KAYLIA ANTHONY                       ADDRESS ON FILE
KAYLIE BURHAM                        ADDRESS ON FILE
KAYLIE EIBLE                         ADDRESS ON FILE
KAYLIE GUYER                         ADDRESS ON FILE
KAYLIE HALL                          ADDRESS ON FILE
KAYLIE HARBOUR                       ADDRESS ON FILE
KAYLIE HILTS                         ADDRESS ON FILE
KAYLIE JOHNSON                       ADDRESS ON FILE
KAYLIE KUNKEL                        ADDRESS ON FILE
KAYLIE LINDSAY                       ADDRESS ON FILE
KAYLIE NICHOLS                       ADDRESS ON FILE
KAYLIE PERSINGER                     ADDRESS ON FILE
KAYLIE SHEARER                       ADDRESS ON FILE
KAYLIE STEWART                       ADDRESS ON FILE
KAYLIE TARVERS                       ADDRESS ON FILE
KAYLIE THOMPSON                      ADDRESS ON FILE
KAYLIN ALEXANDER                     ADDRESS ON FILE
KAYLIN BAILEY                        ADDRESS ON FILE
KAYLIN BELLAMY                       ADDRESS ON FILE
KAYLIN CONNORS                       ADDRESS ON FILE
KAYLIN CURTIS                        ADDRESS ON FILE
KAYLIN DESEDAS-GREEN                 ADDRESS ON FILE
KAYLIN HEWITT                        ADDRESS ON FILE
KAYLIN KRUMM                         ADDRESS ON FILE
KAYLIN PARKER                        ADDRESS ON FILE
KAYLIN RANDOLPH                      ADDRESS ON FILE
KAYLIN RILEY                         ADDRESS ON FILE
KAYLIN SITES                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1108 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1333 of 2235

Claim Name                            Address Information
KAYLIN VOLLENWEIDER                   ADDRESS ON FILE
KAYLIN YORK                           ADDRESS ON FILE
KAYLINN CASTILLO                      ADDRESS ON FILE
KAYLON CARPENTER                      ADDRESS ON FILE
KAYLON DAVIS                          ADDRESS ON FILE
KAYLYN BEAM                           ADDRESS ON FILE
KAYLYN BELL                           ADDRESS ON FILE
KAYLYN BENSON                         ADDRESS ON FILE
KAYLYN BLACKWELL                      ADDRESS ON FILE
KAYLYN BRADFORD                       ADDRESS ON FILE
KAYLYN BURTON                         ADDRESS ON FILE
KAYLYN BUTLER                         ADDRESS ON FILE
KAYLYN DANIELS                        ADDRESS ON FILE
KAYLYN DOTY                           ADDRESS ON FILE
KAYLYN ENSLEY                         ADDRESS ON FILE
KAYLYN FISHER                         ADDRESS ON FILE
KAYLYN FOURTUNIA                      ADDRESS ON FILE
KAYLYN GARDNER                        ADDRESS ON FILE
KAYLYN HOLMES                         ADDRESS ON FILE
KAYLYN HUFFSTETLER                    ADDRESS ON FILE
KAYLYN KRYFKA                         ADDRESS ON FILE
KAYLYN MILLER                         ADDRESS ON FILE
KAYLYN MITCHELL                       ADDRESS ON FILE
KAYLYN MYERS                          ADDRESS ON FILE
KAYLYN NEWTON                         ADDRESS ON FILE
KAYLYN PRESCOTT                       ADDRESS ON FILE
KAYLYN RUPERTUS                       ADDRESS ON FILE
KAYLYN SNYDER                         ADDRESS ON FILE
KAYLYN WATTERS                        ADDRESS ON FILE
KAYLYN ZAJACZKOWSKI                   ADDRESS ON FILE
KAYLYNN STUBBLEFIELD                  ADDRESS ON FILE
KAYLYNN SUNDAY                        ADDRESS ON FILE
KAYMOUY BARNETT                       ADDRESS ON FILE
KAYNA NICHOLAS                        ADDRESS ON FILE
KAYNE SANFORD                         ADDRESS ON FILE
KAYNE THEBERGE                        ADDRESS ON FILE
KAYNE WHELAN                          ADDRESS ON FILE
KAYONNE CADE                          ADDRESS ON FILE
KAYRENE WILLIS                        ADDRESS ON FILE
KAYRON RUSSELL                        ADDRESS ON FILE
KAYSEA PINCZES                        ADDRESS ON FILE
KAYSHALA ADAMS                        ADDRESS ON FILE
KAYSHAUN JAMES-JERMAN                 ADDRESS ON FILE
KAYSHAWN JONES                        ADDRESS ON FILE
KAYSHAWN OUTLAW                       ADDRESS ON FILE
KAYTE CUTLER                          ADDRESS ON FILE
KAYTE MARTIN                          ADDRESS ON FILE
KAYTI LYNN                            ADDRESS ON FILE
KAYTIE JOHNSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1109 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1334 of 2235

Claim Name                           Address Information
KAYTIE WILLIAMSON                    ADDRESS ON FILE
KAYTLEN PHARES                       ADDRESS ON FILE
KAYTLIN MCELHINEY                    ADDRESS ON FILE
KAYTLIN MCKAY                        ADDRESS ON FILE
KAYTLYN MAIN                         ADDRESS ON FILE
KAYTLYN WELCH                        ADDRESS ON FILE
KAYTLYNN MALONE                      ADDRESS ON FILE
KAYTLYNN NELSON                      ADDRESS ON FILE
KAYUNA HARRIS                        ADDRESS ON FILE
KAYVON MARKLE                        ADDRESS ON FILE
KAZ LISENBY                          ADDRESS ON FILE
KAZAVIER WILSON                      ADDRESS ON FILE
KAZHMIRI DEBERRY                     ADDRESS ON FILE
KAZIA RUSSELL                        ADDRESS ON FILE
KAZIA WEIDMAN                        ADDRESS ON FILE
KAZLYN FLOYD                         ADDRESS ON FILE
KAZZ FRIEND                          ADDRESS ON FILE
KC WATER                             4800 EAST 63RD ST KANSAS CITY MO 64130
KC WATER                             PO BOX 807045 KANSAS CITY MO 64180
KCMO CITY TREASURER                  PO BOX 843326 KANSAS CITY MO 64184-3326
KCP&L                                1200 MAIN ST 1KC-20C KANSAS CITY MO 64105-2122
KCP&L                                PO BOX 219330 KANSAS CITY MO 64121
KCP&L                                PO BOX 219330 KANSAS CITY MO 64121-9330
KDM POP SOLUTIONS GROUP              PO BOX 639091 CINCINNATI OH 45263
KE EBONY TALBERT                     ADDRESS ON FILE
KE ONDA ROUSE                        ADDRESS ON FILE
KEAGAN STELLINE                      ADDRESS ON FILE
KEAIRA BRANDON                       ADDRESS ON FILE
KEAIRRA DAVIS                        ADDRESS ON FILE
KEALSEY GIL                          ADDRESS ON FILE
KEALSEY GIL                          ADDRESS ON FILE
KEAN FUHRMAN                         ADDRESS ON FILE
KEANA BROTHERS                       ADDRESS ON FILE
KEANA VEGA                           ADDRESS ON FILE
KEANDRA ESKRIDGE                     ADDRESS ON FILE
KEANDRA LARK                         ADDRESS ON FILE
KEANDRA SMITH                        ADDRESS ON FILE
KEANDRA STABLER                      ADDRESS ON FILE
KEANDRE FRAZIER                      ADDRESS ON FILE
KEANDRE JOHNSON                      ADDRESS ON FILE
KEANDREA LOVE                        ADDRESS ON FILE
KEANNA CLARK-ENGLISH                 ADDRESS ON FILE
KEANNA DESHIELDS                     ADDRESS ON FILE
KEANNA HUNTER                        ADDRESS ON FILE
KEANNA MIKELL                        ADDRESS ON FILE
KEANNA SNOW                          ADDRESS ON FILE
KEANNA WILLIAMS                      ADDRESS ON FILE
KEANTE GREEN                         ADDRESS ON FILE
KEANU GREEPIN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1110 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                       Page 1335 of 2235

Claim Name                           Address Information
KEANU KOCH-PFIRMAN                   ADDRESS ON FILE
KEANY PRODUCE AND GOURMET            3310 75TH AVE LANDOVER MD 20785
KEAONA WARD                          ADDRESS ON FILE
KEAOSHA MCMURRAY                     ADDRESS ON FILE
KEARA DAVIS                          ADDRESS ON FILE
KEARA NEFF                           ADDRESS ON FILE
KEARA SATURNINO                      ADDRESS ON FILE
KEARA STEWART                        ADDRESS ON FILE
KEARA STOKES                         ADDRESS ON FILE
KEARA THOMAS                         ADDRESS ON FILE
KEARAH GILBERT                       ADDRESS ON FILE
KEARON SHIPMAN                       ADDRESS ON FILE
KEARON SHIPMAN                       ADDRESS ON FILE
KEARSTEN JONES                       ADDRESS ON FILE
KEARSTIN HUMPHREYS                   ADDRESS ON FILE
KEARSTON MCINTYRE                    ADDRESS ON FILE
KEARY BRITT                          ADDRESS ON FILE
KEASIA CORBIN                        ADDRESS ON FILE
KEATON ARKEILPANE                    ADDRESS ON FILE
KEATON DUNCAN                        ADDRESS ON FILE
KEATON JACKSON                       ADDRESS ON FILE
KEATON KING                          ADDRESS ON FILE
KEATON LAHNEMAN                      ADDRESS ON FILE
KEATON RIDER                         ADDRESS ON FILE
KEATON TATUM                         ADDRESS ON FILE
KEAUNA BANKSTON                      ADDRESS ON FILE
KEAUNA SANDERS                       ADDRESS ON FILE
KEAVINLA BARNETT                     ADDRESS ON FILE
KEAWNA MOORE                         ADDRESS ON FILE
KEBORRIS HOYETT                      ADDRESS ON FILE
KEBREAUNYAH WILLIAMS                 ADDRESS ON FILE
KEBRINA RANDOLPH                     ADDRESS ON FILE
KECIA MASSENGILL                     ADDRESS ON FILE
KEDAR BROWN                          ADDRESS ON FILE
KEDES CHARLES                        ADDRESS ON FILE
KEDIA WYNN                           ADDRESS ON FILE
KEDIESHA HOWZE                       ADDRESS ON FILE
KEDONYA FLETCHER                     ADDRESS ON FILE
KEDRA LAMBERT                        ADDRESS ON FILE
KEDRICK ADAMS                        ADDRESS ON FILE
KEDRICK COX                          ADDRESS ON FILE
KEDRON AKER                          ADDRESS ON FILE
KEDRON DAVIS                         ADDRESS ON FILE
KEDRON WILSON                        ADDRESS ON FILE
KEDRYN BANKS                         ADDRESS ON FILE
KEEANTWOIN LYNCH                     ADDRESS ON FILE
KEEGAN BERTSCH                       ADDRESS ON FILE
KEEGAN BLACKLEDGE                    ADDRESS ON FILE
KEEGAN CAIN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1111 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                           Page 1336 of 2235

Claim Name                         Address Information
KEEGAN DOWSEY                      ADDRESS ON FILE
KEEGAN FISHER                      ADDRESS ON FILE
KEEGAN FREEMAN                     ADDRESS ON FILE
KEEGAN GIROUARD                    ADDRESS ON FILE
KEEGAN GROVE                       ADDRESS ON FILE
KEEGAN HAAS                        ADDRESS ON FILE
KEEGAN HAMMITT                     ADDRESS ON FILE
KEEGAN HUTCHINSON                  ADDRESS ON FILE
KEEGAN MERCER                      ADDRESS ON FILE
KEEGAN OMAN                        ADDRESS ON FILE
KEEGAN SANGANETTI                  ADDRESS ON FILE
KEEGAN SPECK                       ADDRESS ON FILE
KEELE SULLIVAN                     ADDRESS ON FILE
KEELEIGH JENKINS                   ADDRESS ON FILE
KEELEY BROOKS                      ADDRESS ON FILE
KEELEY MCDONALD                    ADDRESS ON FILE
KEELEY ROGERS                      ADDRESS ON FILE
KEELEY THOMAS                      ADDRESS ON FILE
KEELEY TIBBITTS                    ADDRESS ON FILE
KEELEY VAIL                        ADDRESS ON FILE
KEELEY WYLIE                       ADDRESS ON FILE
KEELI BURNETT                      ADDRESS ON FILE
KEELIN BUTLER                      ADDRESS ON FILE
KEELON STUBBS                      ADDRESS ON FILE
KEELY BENNET                       ADDRESS ON FILE
KEELY DAVIS                        ADDRESS ON FILE
KEELY JOHNSON                      ADDRESS ON FILE
KEELY LYNN                         ADDRESS ON FILE
KEELY MCBRIDE                      ADDRESS ON FILE
KEELY SIEGEL                       ADDRESS ON FILE
KEELY TOWNSEND                     ADDRESS ON FILE
KEEMO MOLYNEAUX                    ADDRESS ON FILE
KEENA JOHNSON JR                   ADDRESS ON FILE
KEENA KENDAL                       ADDRESS ON FILE
KEENA REED                         ADDRESS ON FILE
KEENA REED                         ADDRESS ON FILE
KEENAN ALBUOY                      ADDRESS ON FILE
KEENAN BUMPUS                      ADDRESS ON FILE
KEENAN BYRD                        ADDRESS ON FILE
KEENAN COTTINGHAM                  ADDRESS ON FILE
KEENAN DIXON                       ADDRESS ON FILE
KEENAN JOHNSON                     ADDRESS ON FILE
KEENAN PAGE                        ADDRESS ON FILE
KEENAN PLUMBING                    112 BROOKLINE BLVD HAVERTOWN PA 19083
KEENAN SHELTON                     ADDRESS ON FILE
KEENEN DAVIS                       ADDRESS ON FILE
KEEONA WILLIAMS                    ADDRESS ON FILE
KEEP HEATING AND COOLING           141 E 26TH STREET ERIE PA 16504
KEEPIN IT GREEN LAWN SERVICE LLC   11450 BASSINGER RD NORTH LIMA OH 44452



Epiq Corporate Restructuring, LLC                                                         Page 1112 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1337 of 2235

Claim Name                           Address Information
KEESHA FISHER                        ADDRESS ON FILE
KEESHA GRACE                         ADDRESS ON FILE
KEESHAWN COLLINS                     ADDRESS ON FILE
KEETON CAMPBELL                      ADDRESS ON FILE
KEEYA BOONE                          ADDRESS ON FILE
KEFANI BROUSSARD                     ADDRESS ON FILE
KEG 1 COLORADO LLC                   1525 NORTH NEWPORT ROAD COLORADO SPRINGS CO 80916
KEGAN KEESLER                        ADDRESS ON FILE
KEGAN RUCKER                         ADDRESS ON FILE
KEGAN STEARLEY                       ADDRESS ON FILE
KEHON DOWLING                        ADDRESS ON FILE
KEI FULLER                           ADDRESS ON FILE
KEIAHTEE TERRELL                     ADDRESS ON FILE
KEIANA CRISOVAN                      ADDRESS ON FILE
KEIANA SESSION                       ADDRESS ON FILE
KEIARA AARON                         ADDRESS ON FILE
KEIARA LEWIS                         ADDRESS ON FILE
KEIDIYA LANIER                       ADDRESS ON FILE
KEIGAN THOMPSON                      ADDRESS ON FILE
KEILA BERRY                          ADDRESS ON FILE
KEILA BUTCHER                        ADDRESS ON FILE
KEILA KING                           ADDRESS ON FILE
KEILA LEWIS                          ADDRESS ON FILE
KEILEE SMITH                         ADDRESS ON FILE
KEILEN DAVIDSON                      ADDRESS ON FILE
KEILYSMER COWAN                      ADDRESS ON FILE
KEIMA GILYARD                        ADDRESS ON FILE
KEIMETRIYONI SPENCER                 ADDRESS ON FILE
KEIMON BRICE                         ADDRESS ON FILE
KEINYA BELIN                         ADDRESS ON FILE
KEIOCIA SUMTER                       ADDRESS ON FILE
KEION BROOKS                         ADDRESS ON FILE
KEION FARRINGTON                     ADDRESS ON FILE
KEION HAYES                          ADDRESS ON FILE
KEION TUNSTALL                       ADDRESS ON FILE
KEIONTA PORTER                       ADDRESS ON FILE
KEIOSHIA KNUCKLES                    ADDRESS ON FILE
KEIR SANTAMARIA                      ADDRESS ON FILE
KEIRA LEE                            ADDRESS ON FILE
KEIRA SLATER                         ADDRESS ON FILE
KEIRON MURRAY                        ADDRESS ON FILE
KEIRRA JACKSON                       ADDRESS ON FILE
KEIRRIA LAWHEAD-NELSON               ADDRESS ON FILE
KEIRSTEN BECKELHIMER                 ADDRESS ON FILE
KEIRSTEN KAUFMANN                    ADDRESS ON FILE
KEIRSTEN LITTLE                      ADDRESS ON FILE
KEIRSTEN RITTER                      ADDRESS ON FILE
KEIRSTEN TAYLOR                      ADDRESS ON FILE
KEIRSTEN WATERS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1113 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1338 of 2235

Claim Name                            Address Information
KEIRSTIN SCHLEGEL                     ADDRESS ON FILE
KEISA SHAW                            ADDRESS ON FILE
KEISEAN BRANNON                       ADDRESS ON FILE
KEISHA ANDERSON                       ADDRESS ON FILE
KEISHA BROWN                          ADDRESS ON FILE
KEISHA CORTES-MORALES                 ADDRESS ON FILE
KEISHA JOHNSON                        ADDRESS ON FILE
KEISHA LOWERYPORTEE                   ADDRESS ON FILE
KEISHA LYKES                          ADDRESS ON FILE
KEISHA MCCLENDON                      ADDRESS ON FILE
KEISHA RICHARDSON                     ADDRESS ON FILE
KEISHA SAMSON                         ADDRESS ON FILE
KEISHA SCOTT                          ADDRESS ON FILE
KEISHA STICKLEY                       ADDRESS ON FILE
KEISHA TATE                           ADDRESS ON FILE
KEISHA TRUJILLO                       ADDRESS ON FILE
KEISHA TURNER                         ADDRESS ON FILE
KEISHA VANLEROP                       ADDRESS ON FILE
KEISHA WATKINS                        ADDRESS ON FILE
KEISHA WILSON                         ADDRESS ON FILE
KEISHALY NIEVES SANCHEZ               ADDRESS ON FILE
KEISHAUN DRAKE                        ADDRESS ON FILE
KEISHLANY MONSERRAT                   ADDRESS ON FILE
KEITA BROWN                           ADDRESS ON FILE
KEITA EADDIE                          ADDRESS ON FILE
KEITH AGYEMAN                         ADDRESS ON FILE
KEITH ALBERT                          ADDRESS ON FILE
KEITH ANDERSON                        ADDRESS ON FILE
KEITH ANDREWS                         ADDRESS ON FILE
KEITH AUSTIN                          ADDRESS ON FILE
KEITH BENTHALL                        ADDRESS ON FILE
KEITH BENTON                          ADDRESS ON FILE
KEITH BERGER                          ADDRESS ON FILE
KEITH BERRY                           ADDRESS ON FILE
KEITH BORDEN                          ADDRESS ON FILE
KEITH BOYD                            ADDRESS ON FILE
KEITH BRACKEN                         ADDRESS ON FILE
KEITH BRAUDWELL                       ADDRESS ON FILE
KEITH BRISTER                         ADDRESS ON FILE
KEITH BROWN                           ADDRESS ON FILE
KEITH BROWN                           ADDRESS ON FILE
KEITH BROWN                           ADDRESS ON FILE
KEITH BROWN                           ADDRESS ON FILE
KEITH BROWN JR                        ADDRESS ON FILE
KEITH BROWNING                        ADDRESS ON FILE
KEITH CAMPBELL                        ADDRESS ON FILE
KEITH CHAMBERS                        ADDRESS ON FILE
KEITH COBB                            ADDRESS ON FILE
KEITH COLLINS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1114 OF 2008
                                               RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1339 of 2235

Claim Name                           Address Information
KEITH CONLEY                         ADDRESS ON FILE
KEITH CRUMP                          ADDRESS ON FILE
KEITH DOCKERY                        ADDRESS ON FILE
KEITH DUVALL                         ADDRESS ON FILE
KEITH DYBAS                          ADDRESS ON FILE
KEITH E ADAMS KIM D ADAMS TRUSTEES   C. JAY ROBBIMS, IV, ESQ. C. JAY ROBBINS, IV, ATTORNEY AT LAW 4870 SADLER ROAD,
                                     SUITE 300 GLEN ALLEN VA 23060
KEITH E ADAMS KIM D ADAMS TRUSTEES   C/O C. JAY ROBBIMS, IV, ESQ. C. JAY ROBBINS, IV, P.C. 8003 FRANKLIN FARMS
                                     ROAD, SUITE 233 RICHMOND VA 23229
KEITH ENG                            ADDRESS ON FILE
KEITH FINLEY                         ADDRESS ON FILE
KEITH FISHER                         ADDRESS ON FILE
KEITH FLOWERS                        ADDRESS ON FILE
KEITH FORD                           ADDRESS ON FILE
KEITH FOSTER                         ADDRESS ON FILE
KEITH FREET                          ADDRESS ON FILE
KEITH GARLAND                        ADDRESS ON FILE
KEITH GILES                          ADDRESS ON FILE
KEITH GOMEZ                          ADDRESS ON FILE
KEITH GRIFFITH                       ADDRESS ON FILE
KEITH HALL                           ADDRESS ON FILE
KEITH HARRIS                         ADDRESS ON FILE
KEITH HARVEY                         ADDRESS ON FILE
KEITH HAYES                          ADDRESS ON FILE
KEITH HUDDLESTON                     ADDRESS ON FILE
KEITH JACKSON                        ADDRESS ON FILE
KEITH JOHNSON                        ADDRESS ON FILE
KEITH JONES                          ADDRESS ON FILE
KEITH KEY                            ADDRESS ON FILE
KEITH KNOX                           ADDRESS ON FILE
KEITH KREUSLING                      ADDRESS ON FILE
KEITH LEVAN                          ADDRESS ON FILE
KEITH LEWIS                          ADDRESS ON FILE
KEITH LITTLE                         ADDRESS ON FILE
KEITH LONTZ                          ADDRESS ON FILE
KEITH MAJORS                         ADDRESS ON FILE
KEITH MANGUM                         ADDRESS ON FILE
KEITH MARTINEZ                       ADDRESS ON FILE
KEITH MCCULLOUGH                     ADDRESS ON FILE
KEITH MCLAUGHLIN                     ADDRESS ON FILE
KEITH MERREL                         ADDRESS ON FILE
KEITH MITCHELL                       ADDRESS ON FILE
KEITH MOORE                          ADDRESS ON FILE
KEITH MOSS                           ADDRESS ON FILE
KEITH MUSSER                         ADDRESS ON FILE
KEITH MYERS                          ADDRESS ON FILE
KEITH O'NEAL                         ADDRESS ON FILE
KEITH OSHAUGHNESSY                   ADDRESS ON FILE
KEITH OVERALL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1115 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1340 of 2235

Claim Name                          Address Information
KEITH PALMER                        ADDRESS ON FILE
KEITH PARKER PLUMBING AND           820 SOUTH CANNON BLVD SHELBYVILLE TN 37160
KEITH PAUL                          ADDRESS ON FILE
KEITH PAYNE                         ADDRESS ON FILE
KEITH PENDER                        ADDRESS ON FILE
KEITH PERRINE                       ADDRESS ON FILE
KEITH PULLMAN                       ADDRESS ON FILE
KEITH R CYR                         ADDRESS ON FILE
KEITH RAMAGE                        ADDRESS ON FILE
KEITH RICHARDSON                    ADDRESS ON FILE
KEITH RIDER                         ADDRESS ON FILE
KEITH ROBINSON                      ADDRESS ON FILE
KEITH ROMPREY                       ADDRESS ON FILE
KEITH SANDERS                       ADDRESS ON FILE
KEITH SANDERS                       ADDRESS ON FILE
KEITH SHAFFETT                      ADDRESS ON FILE
KEITH SHEFFLER                      ADDRESS ON FILE
KEITH SHELTON                       ADDRESS ON FILE
KEITH SMITH                         ADDRESS ON FILE
KEITH SNYDER                        ADDRESS ON FILE
KEITH SOWELL                        ADDRESS ON FILE
KEITH STEPHENS                      ADDRESS ON FILE
KEITH STEWART                       ADDRESS ON FILE
KEITH STRAND                        ADDRESS ON FILE
KEITH SUMMERFORD                    ADDRESS ON FILE
KEITH SUTHERLAND                    ADDRESS ON FILE
KEITH TAYLOR                        ADDRESS ON FILE
KEITH TAYLOR                        ADDRESS ON FILE
KEITH THOMPSON                      ADDRESS ON FILE
KEITH TUCKER                        ADDRESS ON FILE
KEITH VORMITTAG                     ADDRESS ON FILE
KEITH WARWICK                       ADDRESS ON FILE
KEITH WELLS                         ADDRESS ON FILE
KEITH WELLS                         ADDRESS ON FILE
KEITH WHITE                         ADDRESS ON FILE
KEITH WILLIAMS                      ADDRESS ON FILE
KEITH WILLIAMS                      ADDRESS ON FILE
KEITH WILLIAMS                      ADDRESS ON FILE
KEITH WILLIFORD                     ADDRESS ON FILE
KEITH WILSON                        ADDRESS ON FILE
KEITH WILSON                        ADDRESS ON FILE
KEITH WILSON                        ADDRESS ON FILE
KEITH WRIGHT                        ADDRESS ON FILE
KEITH YOUNG                         ADDRESS ON FILE
KEITH-AARON BENNETT                 ADDRESS ON FILE
KEITHEA CHERRY                      ADDRESS ON FILE
KEITHIA KRAYCAR                     ADDRESS ON FILE
KEITHRAN TURNER                     ADDRESS ON FILE
KEITHS HOUSE OF PLUMBING            725 BLUE SPRINGS RD ELIZABETHTON TN 37643



Epiq Corporate Restructuring, LLC                                                       Page 1116 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1341 of 2235

Claim Name                         Address Information
KEITHS TAP CLEANING SERVICE        2 MAPLE DRIVE FALLS CREEK PA 15840
KEITURA JONES                      ADDRESS ON FILE
KEIVONTAE WILSON                   ADDRESS ON FILE
KEIYAN PRICE                       ADDRESS ON FILE
KEIYANNA JOHNSON                   ADDRESS ON FILE
KEIYANNA KONG                      ADDRESS ON FILE
KEIYARA DIEUJUSTE                  ADDRESS ON FILE
KEIZAH APONTE                      ADDRESS ON FILE
KEJUAN REEVERS                     ADDRESS ON FILE
KEKOUK WILLIAMS                    ADDRESS ON FILE
KELAILAH SMITH                     ADDRESS ON FILE
KELAN SEIBEL                       ADDRESS ON FILE
KELBY NERO                         ADDRESS ON FILE
KELBY SCHLUETER                    ADDRESS ON FILE
KELCEE ROBERTS                     ADDRESS ON FILE
KELCEY BOLEY                       ADDRESS ON FILE
KELCEY DUAX                        ADDRESS ON FILE
KELCEY HAYES                       ADDRESS ON FILE
KELCEY LAWSON                      ADDRESS ON FILE
KELCEY SPICER                      ADDRESS ON FILE
KELCI CLAYCOMB                     ADDRESS ON FILE
KELCIE FAYNE                       ADDRESS ON FILE
KELDRED MILLER                     ADDRESS ON FILE
KELDRICK STREETER                  ADDRESS ON FILE
KELEN TILLMAN                      ADDRESS ON FILE
KELI HERRIN                        ADDRESS ON FILE
KELI HULTS                         ADDRESS ON FILE
KELI OLIVER                        ADDRESS ON FILE
KELIA BUMPAS                       ADDRESS ON FILE
KELIN HUNT                         ADDRESS ON FILE
KELIQ WASHINGTON                   ADDRESS ON FILE
KELITA CARTER                      ADDRESS ON FILE
KELLAN MCCANN                      ADDRESS ON FILE
KELLE ONEAL                        ADDRESS ON FILE
KELLEE HUNT                        ADDRESS ON FILE
KELLEE RIPPLE                      ADDRESS ON FILE
KELLEE STACY                       ADDRESS ON FILE
KELLEN DUCKERY                     ADDRESS ON FILE
KELLER STEEL                       ADDRESS ON FILE
KELLEY BARTON                      ADDRESS ON FILE
KELLEY BRONSON                     ADDRESS ON FILE
KELLEY CRONIN                      ADDRESS ON FILE
KELLEY DURHAM                      ADDRESS ON FILE
KELLEY FOULK                       ADDRESS ON FILE
KELLEY GEHRINGER                   ADDRESS ON FILE
KELLEY GILLUM                      ADDRESS ON FILE
KELLEY HALL                        ADDRESS ON FILE
KELLEY HUDDLESTON                  ADDRESS ON FILE
KELLEY LAWRENCE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1117 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1342 of 2235

Claim Name                       Address Information
KELLEY LIM                       ADDRESS ON FILE
KELLEY LINDSEY                   ADDRESS ON FILE
KELLEY MILLER                    ADDRESS ON FILE
KELLEY OZOGUL                    ADDRESS ON FILE
KELLEY PERRY                     ADDRESS ON FILE
KELLEY RADKE                     ADDRESS ON FILE
KELLEY REYNOLDS                  ADDRESS ON FILE
KELLEY ROCCA                     ADDRESS ON FILE
KELLEY RODGERS                   ADDRESS ON FILE
KELLEY ROSATI                    ADDRESS ON FILE
KELLEY STEVENS                   ADDRESS ON FILE
KELLEY TOBEN                     ADDRESS ON FILE
KELLEY WALRIVEN                  ADDRESS ON FILE
KELLEY WHITACRE                  ADDRESS ON FILE
KELLEY WILSON                    ADDRESS ON FILE
KELLI BETHELL                    ADDRESS ON FILE
KELLI BRIEN                      ADDRESS ON FILE
KELLI DELAUDER                   ADDRESS ON FILE
KELLI DOBLER                     ADDRESS ON FILE
KELLI ELLIS                      ADDRESS ON FILE
KELLI FILLINGIM                  ADDRESS ON FILE
KELLI HINES                      ADDRESS ON FILE
KELLI HOLLER                     ADDRESS ON FILE
KELLI KENYON                     ADDRESS ON FILE
KELLI KRINJECK                   ADDRESS ON FILE
KELLI LOYAL                      ADDRESS ON FILE
KELLI NIX                        ADDRESS ON FILE
KELLI ROLSTEN                    ADDRESS ON FILE
KELLI SCOGGINS                   ADDRESS ON FILE
KELLI SULLIVAN                   ADDRESS ON FILE
KELLI TAYLOR                     ADDRESS ON FILE
KELLI WAGNER                     ADDRESS ON FILE
KELLI WASHINGTON                 ADDRESS ON FILE
KELLI WATTS                      ADDRESS ON FILE
KELLIE ANTONIO                   ADDRESS ON FILE
KELLIE BADGER                    ADDRESS ON FILE
KELLIE BARNETT                   ADDRESS ON FILE
KELLIE CAPURSO                   ADDRESS ON FILE
KELLIE CRUZ                      ADDRESS ON FILE
KELLIE DANDY                     ADDRESS ON FILE
KELLIE DUTY                      ADDRESS ON FILE
KELLIE EVANS                     ADDRESS ON FILE
KELLIE HARRIGAN                  ADDRESS ON FILE
KELLIE HART                      ADDRESS ON FILE
KELLIE JACOB                     ADDRESS ON FILE
KELLIE JOHNSON                   ADDRESS ON FILE
KELLIE MCDONOUGH                 ADDRESS ON FILE
KELLIE MEISTER                   ADDRESS ON FILE
KELLIE MILLER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1118 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1343 of 2235

Claim Name                         Address Information
KELLIE NIEMEYER                    ADDRESS ON FILE
KELLIE OMOORE                      ADDRESS ON FILE
KELLIE ONEAL                       ADDRESS ON FILE
KELLIE PACE                        ADDRESS ON FILE
KELLIE SCHRAMM                     ADDRESS ON FILE
KELLONISE ARNWINE                  ADDRESS ON FILE
KELLY ADAMS                        ADDRESS ON FILE
KELLY ALLINGER                     ADDRESS ON FILE
KELLY BAHAMONDES                   ADDRESS ON FILE
KELLY BAILEY                       ADDRESS ON FILE
KELLY BALLIEN                      ADDRESS ON FILE
KELLY BAUCH                        ADDRESS ON FILE
KELLY BEAMER                       ADDRESS ON FILE
KELLY BEAUDETTE                    ADDRESS ON FILE
KELLY BELFORD                      ADDRESS ON FILE
KELLY BLAIS                        ADDRESS ON FILE
KELLY BLANKENSHIP                  ADDRESS ON FILE
KELLY BOOTH                        ADDRESS ON FILE
KELLY BRADY                        ADDRESS ON FILE
KELLY BRIGGS                       ADDRESS ON FILE
KELLY BROOKINGS                    ADDRESS ON FILE
KELLY BURGAN                       ADDRESS ON FILE
KELLY BURGESS                      ADDRESS ON FILE
KELLY BURNS                        ADDRESS ON FILE
KELLY BURTON                       ADDRESS ON FILE
KELLY BUTTERWORTH                  ADDRESS ON FILE
KELLY CALLAHAN                     ADDRESS ON FILE
KELLY CALLAHAN                     ADDRESS ON FILE
KELLY CAMPBELL                     ADDRESS ON FILE
KELLY CARBONERO                    ADDRESS ON FILE
KELLY CASAZZA                      ADDRESS ON FILE
KELLY CHALK                        ADDRESS ON FILE
KELLY CLARK                        ADDRESS ON FILE
KELLY CLEARY                       ADDRESS ON FILE
KELLY CLEARY                       ADDRESS ON FILE
KELLY CRANE                        ADDRESS ON FILE
KELLY CRANE                        ADDRESS ON FILE
KELLY CROUSHORE                    ADDRESS ON FILE
KELLY CUNNINGHAM                   ADDRESS ON FILE
KELLY CUNNINGHAM                   ADDRESS ON FILE
KELLY DICKINSON                    ADDRESS ON FILE
KELLY DISTEL                       ADDRESS ON FILE
KELLY DISTRIBUTORS                 PO BOX 927 EASTON MD 21601
KELLY DOWNING                      ADDRESS ON FILE
KELLY DRYDEN                       ADDRESS ON FILE
KELLY EDNIE                        ADDRESS ON FILE
KELLY ENGLE                        ADDRESS ON FILE
KELLY FELCYN                       ADDRESS ON FILE
KELLY FERNANDI                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1119 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                           Page 1344 of 2235

Claim Name                         Address Information
KELLY FLEMING                      ADDRESS ON FILE
KELLY FOSTER                       ADDRESS ON FILE
KELLY FREEMAN                      ADDRESS ON FILE
KELLY FULMER                       ADDRESS ON FILE
KELLY FYFFE                        ADDRESS ON FILE
KELLY GARY                         ADDRESS ON FILE
KELLY GIBBS                        ADDRESS ON FILE
KELLY GRAY                         ADDRESS ON FILE
KELLY GREENE                       ADDRESS ON FILE
KELLY GROSSER                      ADDRESS ON FILE
KELLY HAGAN                        ADDRESS ON FILE
KELLY HAYES                        ADDRESS ON FILE
KELLY HAYES                        ADDRESS ON FILE
KELLY HEBERT                       ADDRESS ON FILE
KELLY HITCHCOCK                    ADDRESS ON FILE
KELLY HORRIGAN                     ADDRESS ON FILE
KELLY HYDE                         ADDRESS ON FILE
KELLY ISHMAL                       ADDRESS ON FILE
KELLY KELLEY                       ADDRESS ON FILE
KELLY KENT                         ADDRESS ON FILE
KELLY KILOWATT ELECTRIC CO INC     189 N COUNTY LINE RD JACKSON NJ 08527
KELLY KILPATRICK                   ADDRESS ON FILE
KELLY KING                         ADDRESS ON FILE
KELLY KLEBBA                       ADDRESS ON FILE
KELLY KNIGHT                       ADDRESS ON FILE
KELLY KOEHLER                      ADDRESS ON FILE
KELLY KONESS                       ADDRESS ON FILE
KELLY KREKEMEYER                   ADDRESS ON FILE
KELLY KREUZ                        ADDRESS ON FILE
KELLY KURDI                        ADDRESS ON FILE
KELLY LANG                         ADDRESS ON FILE
KELLY LANGWORTHY                   ADDRESS ON FILE
KELLY LAWS                         ADDRESS ON FILE
KELLY LUNSFORD                     ADDRESS ON FILE
KELLY LYLES                        ADDRESS ON FILE
KELLY LYNCH                        ADDRESS ON FILE
KELLY MADISON                      ADDRESS ON FILE
KELLY MANGUBAT                     ADDRESS ON FILE
KELLY MANIGAULT                    ADDRESS ON FILE
KELLY MARSH                        ADDRESS ON FILE
KELLY MCBRIDE                      ADDRESS ON FILE
KELLY MCFARLAND                    ADDRESS ON FILE
KELLY MENDEZ                       ADDRESS ON FILE
KELLY MEUS                         ADDRESS ON FILE
KELLY MEZAAYALA                    ADDRESS ON FILE
KELLY MILSTID                      ADDRESS ON FILE
KELLY MOOREFIELD                   ADDRESS ON FILE
KELLY MULVAINE                     ADDRESS ON FILE
KELLY NGUYEN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1120 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1345 of 2235

Claim Name                         Address Information
KELLY NICHOLS                      ADDRESS ON FILE
KELLY NIELSEN                      ADDRESS ON FILE
KELLY OLIVER                       ADDRESS ON FILE
KELLY ONEILL                       ADDRESS ON FILE
KELLY OVERCASH                     ADDRESS ON FILE
KELLY PARCELL                      ADDRESS ON FILE
KELLY PENNY                        ADDRESS ON FILE
KELLY PERSAUD                      ADDRESS ON FILE
KELLY PISCOTTY                     ADDRESS ON FILE
KELLY POOLE                        ADDRESS ON FILE
KELLY POST                         ADDRESS ON FILE
KELLY RAINES                       ADDRESS ON FILE
KELLY RAMSUER                      ADDRESS ON FILE
KELLY REDMAN                       ADDRESS ON FILE
KELLY REED                         ADDRESS ON FILE
KELLY REEDY                        ADDRESS ON FILE
KELLY RHEA                         ADDRESS ON FILE
KELLY RICHARDSON                   ADDRESS ON FILE
KELLY ROBINSON                     ADDRESS ON FILE
KELLY RODRIGUEZ                    ADDRESS ON FILE
KELLY ROERICK                      ADDRESS ON FILE
KELLY ROGERS                       ADDRESS ON FILE
KELLY ROTH                         ADDRESS ON FILE
KELLY RUNIONS                      ADDRESS ON FILE
KELLY RUTA                         ADDRESS ON FILE
KELLY RYAN                         ADDRESS ON FILE
KELLY SANCHEZ                      ADDRESS ON FILE
KELLY SANS                         ADDRESS ON FILE
KELLY SANTOS                       ADDRESS ON FILE
KELLY SANTOS                       ADDRESS ON FILE
KELLY SCHAUMBERG                   ADDRESS ON FILE
KELLY SCHIRTZINGER                 ADDRESS ON FILE
KELLY SCHMIDT                      ADDRESS ON FILE
KELLY SCHWEIGART                   ADDRESS ON FILE
KELLY SHEPHERD                     ADDRESS ON FILE
KELLY SHREWSBURY                   ADDRESS ON FILE
KELLY SIEKIERKA                    ADDRESS ON FILE
KELLY SLATTERY                     ADDRESS ON FILE
KELLY SMART                        ADDRESS ON FILE
KELLY SPARKS                       ADDRESS ON FILE
KELLY SPRAGUE                      ADDRESS ON FILE
KELLY STARKE                       ADDRESS ON FILE
KELLY STEINER                      ADDRESS ON FILE
KELLY STEPHANOFF                   ADDRESS ON FILE
KELLY STEWART                      ADDRESS ON FILE
KELLY STRICKLAND                   ADDRESS ON FILE
KELLY TATAY                        ADDRESS ON FILE
KELLY TAYLOR                       ADDRESS ON FILE
KELLY THOMAS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1121 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1346 of 2235

Claim Name                            Address Information
KELLY THOMAS                          ADDRESS ON FILE
KELLY TUFARO                          ADDRESS ON FILE
KELLY VANCE                           ADDRESS ON FILE
KELLY VIRDIN-STAPLEFORD               ADDRESS ON FILE
KELLY WALSH                           ADDRESS ON FILE
KELLY WARD                            ADDRESS ON FILE
KELLY WEAKLEY                         ADDRESS ON FILE
KELLY WEIL                            ADDRESS ON FILE
KELLY WERMELSKIRCHEN                  ADDRESS ON FILE
KELLY WHITING                         ADDRESS ON FILE
KELLY WIGGINS                         ADDRESS ON FILE
KELLY WILLIAMS                        ADDRESS ON FILE
KELLY WILLIAMS                        ADDRESS ON FILE
KELLY WILLIAMS                        ADDRESS ON FILE
KELLY WILLIAMS                        ADDRESS ON FILE
KELLY WOODS                           ADDRESS ON FILE
KELLY ZELENY                          ADDRESS ON FILE
KELLY ZONA                            ADDRESS ON FILE
KELLYANN HAVERTY                      ADDRESS ON FILE
KELLYANN WARD                         ADDRESS ON FILE
KELMI DIAZ                            ADDRESS ON FILE
KELONDRE NELSON                       ADDRESS ON FILE
KELSEA ANGLIN                         ADDRESS ON FILE
KELSEA BAKER                          ADDRESS ON FILE
KELSEA CHILDS                         ADDRESS ON FILE
KELSEA HARLER                         ADDRESS ON FILE
KELSEA PERRIN                         ADDRESS ON FILE
KELSEE GROGG                          ADDRESS ON FILE
KELSEE KERNS                          ADDRESS ON FILE
KELSEY ABRAMS                         ADDRESS ON FILE
KELSEY ADAMS                          ADDRESS ON FILE
KELSEY AHMED                          ADDRESS ON FILE
KELSEY ALLEN                          ADDRESS ON FILE
KELSEY ALLEYNE-CARTER                 ADDRESS ON FILE
KELSEY BALLIET                        ADDRESS ON FILE
KELSEY BALON                          ADDRESS ON FILE
KELSEY BANKS                          ADDRESS ON FILE
KELSEY BATTLE                         ADDRESS ON FILE
KELSEY BOS                            ADDRESS ON FILE
KELSEY BOYD                           ADDRESS ON FILE
KELSEY BROCCOLO                       ADDRESS ON FILE
KELSEY BROWN                          ADDRESS ON FILE
KELSEY BROWN                          ADDRESS ON FILE
KELSEY CARKEEK                        ADDRESS ON FILE
KELSEY CHAPIN                         ADDRESS ON FILE
KELSEY CLIFTON                        ADDRESS ON FILE
KELSEY CODDINGTON                     ADDRESS ON FILE
KELSEY COLEMAN                        ADDRESS ON FILE
KELSEY COLLINGS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1122 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1347 of 2235

Claim Name                       Address Information
KELSEY CONOVER                   ADDRESS ON FILE
KELSEY CROWELL                   ADDRESS ON FILE
KELSEY DAMBROSIO                 ADDRESS ON FILE
KELSEY DAVIS                     ADDRESS ON FILE
KELSEY DEER                      ADDRESS ON FILE
KELSEY DELANEY                   ADDRESS ON FILE
KELSEY DETORO                    ADDRESS ON FILE
KELSEY DOUGLAS                   ADDRESS ON FILE
KELSEY EADY                      ADDRESS ON FILE
KELSEY EHNIS                     ADDRESS ON FILE
KELSEY ELWELL                    ADDRESS ON FILE
KELSEY FIELDS                    ADDRESS ON FILE
KELSEY FIGUEROA                  ADDRESS ON FILE
KELSEY FISCHER                   ADDRESS ON FILE
KELSEY FISHER                    ADDRESS ON FILE
KELSEY FOWLER                    ADDRESS ON FILE
KELSEY FOWLER                    ADDRESS ON FILE
KELSEY FOX                       ADDRESS ON FILE
KELSEY FUTCH                     ADDRESS ON FILE
KELSEY GALLONI                   ADDRESS ON FILE
KELSEY GIBSON                    ADDRESS ON FILE
KELSEY GOMEZ                     ADDRESS ON FILE
KELSEY GORDON                    ADDRESS ON FILE
KELSEY GOSSETT                   ADDRESS ON FILE
KELSEY GRAEF                     ADDRESS ON FILE
KELSEY HAMMOND                   ADDRESS ON FILE
KELSEY HANK                      ADDRESS ON FILE
KELSEY HANKS                     ADDRESS ON FILE
KELSEY HARRIGILL                 ADDRESS ON FILE
KELSEY HEAD                      ADDRESS ON FILE
KELSEY HERNANDEZ                 ADDRESS ON FILE
KELSEY HIOTT                     ADDRESS ON FILE
KELSEY HLAVACEK                  ADDRESS ON FILE
KELSEY HOLLIDAY                  ADDRESS ON FILE
KELSEY HOLTHAUS                  ADDRESS ON FILE
KELSEY HOMITZ                    ADDRESS ON FILE
KELSEY HURST                     ADDRESS ON FILE
KELSEY HUSTON                    ADDRESS ON FILE
KELSEY JOHNSON                   ADDRESS ON FILE
KELSEY JOHNSON                   ADDRESS ON FILE
KELSEY JOHNSON                   ADDRESS ON FILE
KELSEY KELSEY                    ADDRESS ON FILE
KELSEY KING                      ADDRESS ON FILE
KELSEY KING                      ADDRESS ON FILE
KELSEY KONCHESKY                 ADDRESS ON FILE
KELSEY KRATZER                   ADDRESS ON FILE
KELSEY LAFRANCE                  ADDRESS ON FILE
KELSEY LANE                      ADDRESS ON FILE
KELSEY LANG                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1123 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1348 of 2235

Claim Name                       Address Information
KELSEY LONG                      ADDRESS ON FILE
KELSEY LORENZ                    ADDRESS ON FILE
KELSEY MACK                      ADDRESS ON FILE
KELSEY MAGRAS                    ADDRESS ON FILE
KELSEY MARTIN                    ADDRESS ON FILE
KELSEY MARTIN                    ADDRESS ON FILE
KELSEY MARTIN                    ADDRESS ON FILE
KELSEY MARTIN                    ADDRESS ON FILE
KELSEY MATTAIR                   ADDRESS ON FILE
KELSEY MCALISTER                 ADDRESS ON FILE
KELSEY MCBRYDE                   ADDRESS ON FILE
KELSEY MCCARTY                   ADDRESS ON FILE
KELSEY MCHUGH                    ADDRESS ON FILE
KELSEY MCKISSICK                 ADDRESS ON FILE
KELSEY MCMILLIN                  ADDRESS ON FILE
KELSEY MCNEIL                    ADDRESS ON FILE
KELSEY MELTON                    ADDRESS ON FILE
KELSEY MESSNER                   ADDRESS ON FILE
KELSEY MOHN                      ADDRESS ON FILE
KELSEY MORGAN                    ADDRESS ON FILE
KELSEY MUNRO                     ADDRESS ON FILE
KELSEY MURPHY                    ADDRESS ON FILE
KELSEY NEMEC                     ADDRESS ON FILE
KELSEY NEWBY                     ADDRESS ON FILE
KELSEY NICKOLS                   ADDRESS ON FILE
KELSEY NOVAK                     ADDRESS ON FILE
KELSEY NUZUM                     ADDRESS ON FILE
KELSEY OSBORNE                   ADDRESS ON FILE
KELSEY OWENS                     ADDRESS ON FILE
KELSEY PACHECO                   ADDRESS ON FILE
KELSEY PHILPOT                   ADDRESS ON FILE
KELSEY PITTMAN                   ADDRESS ON FILE
KELSEY PITTMAN                   ADDRESS ON FILE
KELSEY PITTS                     ADDRESS ON FILE
KELSEY POWELL                    ADDRESS ON FILE
KELSEY PRATHER                   ADDRESS ON FILE
KELSEY PRUITT                    ADDRESS ON FILE
KELSEY RAINEY                    ADDRESS ON FILE
KELSEY RAYNOR                    ADDRESS ON FILE
KELSEY REED                      ADDRESS ON FILE
KELSEY RICHEY                    ADDRESS ON FILE
KELSEY RIDEN                     ADDRESS ON FILE
KELSEY ROOP                      ADDRESS ON FILE
KELSEY ROPON                     ADDRESS ON FILE
KELSEY ROUSE                     ADDRESS ON FILE
KELSEY RUBNOWSKI                 ADDRESS ON FILE
KELSEY SAMPLES                   ADDRESS ON FILE
KELSEY SCARDINO                  ADDRESS ON FILE
KELSEY SHAFFER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1124 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1349 of 2235

Claim Name                         Address Information
KELSEY SHARP                       ADDRESS ON FILE
KELSEY SHERROD                     ADDRESS ON FILE
KELSEY SMITH                       ADDRESS ON FILE
KELSEY SMITH                       ADDRESS ON FILE
KELSEY SPAULDING                   ADDRESS ON FILE
KELSEY STEINKE                     ADDRESS ON FILE
KELSEY STEWART                     ADDRESS ON FILE
KELSEY STROBELE                    ADDRESS ON FILE
KELSEY SUTTON                      ADDRESS ON FILE
KELSEY SZCZEPANSKI                 ADDRESS ON FILE
KELSEY TATOM                       ADDRESS ON FILE
KELSEY THOMAS                      ADDRESS ON FILE
KELSEY TURNER                      ADDRESS ON FILE
KELSEY URICCHIO                    ADDRESS ON FILE
KELSEY VALENTINE                   ADDRESS ON FILE
KELSEY VANLANNEN                   ADDRESS ON FILE
KELSEY VIVOLO                      ADDRESS ON FILE
KELSEY WARREN                      ADDRESS ON FILE
KELSEY WARREN                      ADDRESS ON FILE
KELSEY WEAVER                      ADDRESS ON FILE
KELSEY WEBB                        ADDRESS ON FILE
KELSEY WEBBER                      ADDRESS ON FILE
KELSEY WHITEHEAD                   ADDRESS ON FILE
KELSEY WILHITE                     ADDRESS ON FILE
KELSEY WIMBERLEY                   ADDRESS ON FILE
KELSEY WINDSOR                     ADDRESS ON FILE
KELSEY WOODWARD                    ADDRESS ON FILE
KELSEY WRIGHT                      ADDRESS ON FILE
KELSEY YOUNG                       ADDRESS ON FILE
KELSI ALLEY                        ADDRESS ON FILE
KELSI ANDERSON                     ADDRESS ON FILE
KELSI BAKER                        ADDRESS ON FILE
KELSI CHAPMAN                      ADDRESS ON FILE
KELSI GINNERY                      ADDRESS ON FILE
KELSI HANER                        ADDRESS ON FILE
KELSI JONES                        ADDRESS ON FILE
KELSI LENNON                       ADDRESS ON FILE
KELSI MARTIN                       ADDRESS ON FILE
KELSI SANCHEZ                      ADDRESS ON FILE
KELSI SIEVERING                    ADDRESS ON FILE
KELSI SIMMONS                      ADDRESS ON FILE
KELSI WERNER                       ADDRESS ON FILE
KELSIA KING                        ADDRESS ON FILE
KELSIE BROWN                       ADDRESS ON FILE
KELSIE BURKETT                     ADDRESS ON FILE
KELSIE DETERT                      ADDRESS ON FILE
KELSIE FISHER                      ADDRESS ON FILE
KELSIE GOFF                        ADDRESS ON FILE
KELSIE HORTON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1125 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                          Page 1350 of 2235

Claim Name                         Address Information
KELSIE HOUSHOLDER                  ADDRESS ON FILE
KELSIE HOWARD                      ADDRESS ON FILE
KELSIE INSERRA                     ADDRESS ON FILE
KELSIE JAMES                       ADDRESS ON FILE
KELSIE MALOTT                      ADDRESS ON FILE
KELSIE MANSFIELD                   ADDRESS ON FILE
KELSIE MOONEY                      ADDRESS ON FILE
KELSIE RICHARDSON                  ADDRESS ON FILE
KELSIE RIGGINS                     ADDRESS ON FILE
KELSIE SELEMS                      ADDRESS ON FILE
KELSIE SPENCER                     ADDRESS ON FILE
KELSIE TURCOTTE                    ADDRESS ON FILE
KELSIEE VOGEN                      ADDRESS ON FILE
KELSY STUBBS                       ADDRESS ON FILE
KELTIC MECHANICAL CONTRACTORS      110 MAIN STREET SOUTH AMBOY NJ 08879
KELTON BAILEY                      ADDRESS ON FILE
KELTON MOORE                       ADDRESS ON FILE
KELTON SESSOMS                     ADDRESS ON FILE
KELTON WILSON                      ADDRESS ON FILE
KELTY MCKNIGHT                     ADDRESS ON FILE
KELVETTA REED                      ADDRESS ON FILE
KELVIN BRENSON                     ADDRESS ON FILE
KELVIN CLARK                       ADDRESS ON FILE
KELVIN COLEMAN                     ADDRESS ON FILE
KELVIN DUNCAN                      ADDRESS ON FILE
KELVIN ESCOLERO                    ADDRESS ON FILE
KELVIN FENNELL                     ADDRESS ON FILE
KELVIN FITZGERALD                  ADDRESS ON FILE
KELVIN FLORES                      ADDRESS ON FILE
KELVIN KNIGHT                      ADDRESS ON FILE
KELVIN LARRY                       ADDRESS ON FILE
KELVIN LEAKS                       ADDRESS ON FILE
KELVIN MCDOWELL                    ADDRESS ON FILE
KELVIN MELARA                      ADDRESS ON FILE
KELVIN MOSES                       ADDRESS ON FILE
KELVIN WEEKS                       ADDRESS ON FILE
KELVIN WHITTINGHAM                 ADDRESS ON FILE
KELVIN WILLIAMS                    ADDRESS ON FILE
KELVIN YATES                       ADDRESS ON FILE
KELVISHA JACKSON                   ADDRESS ON FILE
KELWUNN LEE                        ADDRESS ON FILE
KELYN BUTTS                        ADDRESS ON FILE
KEMANI HARRIOTT                    ADDRESS ON FILE
KEMANI TURNER                      ADDRESS ON FILE
KEMARIO LYONS                      ADDRESS ON FILE
KEMBER CARPENTER                   ADDRESS ON FILE
KEMBERTON RECORDS MANAGEMENT       PO BOX 520 LEBANON TN 37088
KEMBRA FLYNN                       ADDRESS ON FILE
KEMERON HARDIN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1126 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                     Page 1351 of 2235

Claim Name                         Address Information
KEMET SNOW                         ADDRESS ON FILE
KEMILLIAM MORALES                  ADDRESS ON FILE
KEMISON BACON                      ADDRESS ON FILE
KEMONTAVIOUS TODD                  ADDRESS ON FILE
KEMONTE WATERS                     ADDRESS ON FILE
KEMYAH ATTERBERRY                  ADDRESS ON FILE
KEMYATTA RICE GIST                 ADDRESS ON FILE
KEMYRAH DAVIS                      ADDRESS ON FILE
KEN AGNEW                          ADDRESS ON FILE
KEN BRAIEL                         ADDRESS ON FILE
KEN CAMPBELL                       ADDRESS ON FILE
KEN DURLAND                        ADDRESS ON FILE
KEN GREGORY PRODUCE INC            570 11TH CT VERO BEACH FL 32962
KEN KONGESOR                       ADDRESS ON FILE
KEN LEWIS                          ADDRESS ON FILE
KEN LOUNG                          ADDRESS ON FILE
KEN MINN                           ADDRESS ON FILE
KEN UNRINE                         ADDRESS ON FILE
KEN VASSAR                         ADDRESS ON FILE
KEN VAUGHN                         ADDRESS ON FILE
KENA ALLISON                       ADDRESS ON FILE
KENAN GRADY                        ADDRESS ON FILE
KENAN MEYERS                       ADDRESS ON FILE
KENAN MILLER                       ADDRESS ON FILE
KENANA FAZLIC                      ADDRESS ON FILE
KENARD HINES                       ADDRESS ON FILE
KENAZ KENNEMORE                    ADDRESS ON FILE
KENDA ANDERSON                     ADDRESS ON FILE
KENDAL ALLNUTT                     ADDRESS ON FILE
KENDAL PACE                        ADDRESS ON FILE
KENDAL SHEAHAN                     ADDRESS ON FILE
KENDAL WARD                        ADDRESS ON FILE
KENDALL ATKINSON                   ADDRESS ON FILE
KENDALL BACSKOCZKY                 ADDRESS ON FILE
KENDALL BOWEN                      ADDRESS ON FILE
KENDALL BRATCHER                   ADDRESS ON FILE
KENDALL BROWN                      ADDRESS ON FILE
KENDALL CARTER                     ADDRESS ON FILE
KENDALL CLOUGH                     ADDRESS ON FILE
KENDALL COLE                       ADDRESS ON FILE
KENDALL COOPER                     ADDRESS ON FILE
KENDALL CRAWFORD                   ADDRESS ON FILE
KENDALL DORSEY                     ADDRESS ON FILE
KENDALL EVANS                      ADDRESS ON FILE
KENDALL FRYE                       ADDRESS ON FILE
KENDALL GODBOLT                    ADDRESS ON FILE
KENDALL HENDRICKS                  ADDRESS ON FILE
KENDALL HOLIDAY                    ADDRESS ON FILE
KENDALL IVY                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1127 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1352 of 2235

Claim Name                         Address Information
KENDALL JONES                      ADDRESS ON FILE
KENDALL MADISON                    ADDRESS ON FILE
KENDALL MANLEY                     ADDRESS ON FILE
KENDALL MASON                      ADDRESS ON FILE
KENDALL MCCOY                      ADDRESS ON FILE
KENDALL MILLER                     ADDRESS ON FILE
KENDALL MOSELEY                    ADDRESS ON FILE
KENDALL PERRY                      ADDRESS ON FILE
KENDALL PINCKNEY                   ADDRESS ON FILE
KENDALL REESE                      ADDRESS ON FILE
KENDALL RICHARDSON                 ADDRESS ON FILE
KENDALL ROBINSON                   ADDRESS ON FILE
KENDALL ROOKS                      ADDRESS ON FILE
KENDALL SCOTT                      ADDRESS ON FILE
KENDALL SPRINKLE                   ADDRESS ON FILE
KENDALL STUCKEY                    ADDRESS ON FILE
KENDALL TREADWELL                  ADDRESS ON FILE
KENDALL TROUT                      ADDRESS ON FILE
KENDALL WAHLGREN                   ADDRESS ON FILE
KENDDERICK JOHNSON                 ADDRESS ON FILE
KENDELL ELLIS                      ADDRESS ON FILE
KENDELL ROBINSON                   ADDRESS ON FILE
KENDELL ROBINSON                   ADDRESS ON FILE
KENDELL WILLIAMS                   ADDRESS ON FILE
KENDERRAS FIELDS                   ADDRESS ON FILE
KENDLE PITTS                       ADDRESS ON FILE
KENDRA ALEXANDRE                   ADDRESS ON FILE
KENDRA ARNOLD                      ADDRESS ON FILE
KENDRA BANTA                       ADDRESS ON FILE
KENDRA BARTHOLOMEW                 ADDRESS ON FILE
KENDRA BECKETT                     ADDRESS ON FILE
KENDRA BENDER                      ADDRESS ON FILE
KENDRA BENSON                      ADDRESS ON FILE
KENDRA BERRY                       ADDRESS ON FILE
KENDRA BETTIS                      ADDRESS ON FILE
KENDRA BLACKWELL                   ADDRESS ON FILE
KENDRA BLOCK                       ADDRESS ON FILE
KENDRA BRIGGS                      ADDRESS ON FILE
KENDRA BURNS                       ADDRESS ON FILE
KENDRA CAROLINA                    ADDRESS ON FILE
KENDRA CHOINSKI                    ADDRESS ON FILE
KENDRA COATS                       ADDRESS ON FILE
KENDRA CRAWFORD                    ADDRESS ON FILE
KENDRA CROSS                       ADDRESS ON FILE
KENDRA DAVIS                       ADDRESS ON FILE
KENDRA DIKE                        ADDRESS ON FILE
KENDRA EMPFIELD                    ADDRESS ON FILE
KENDRA FRY                         ADDRESS ON FILE
KENDRA FULLEM                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1128 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1353 of 2235

Claim Name                        Address Information
KENDRA GARRETT                    ADDRESS ON FILE
KENDRA GIBSON                     ADDRESS ON FILE
KENDRA GIROUEX                    ADDRESS ON FILE
KENDRA GONZALEZ                   ADDRESS ON FILE
KENDRA GRANADOS                   ADDRESS ON FILE
KENDRA GREGG                      ADDRESS ON FILE
KENDRA GROSS                      ADDRESS ON FILE
KENDRA GUYER                      ADDRESS ON FILE
KENDRA HARRIS                     ADDRESS ON FILE
KENDRA HAYES                      ADDRESS ON FILE
KENDRA HAYNES                     ADDRESS ON FILE
KENDRA HEDGSPETH                  ADDRESS ON FILE
KENDRA HENDERSON                  ADDRESS ON FILE
KENDRA HINE                       ADDRESS ON FILE
KENDRA HOWELLS                    ADDRESS ON FILE
KENDRA JANSEN                     ADDRESS ON FILE
KENDRA JEAN                       ADDRESS ON FILE
KENDRA JOHNSON                    ADDRESS ON FILE
KENDRA JOYNER                     ADDRESS ON FILE
KENDRA KERNS                      ADDRESS ON FILE
KENDRA KRECH                      ADDRESS ON FILE
KENDRA LIBRO                      ADDRESS ON FILE
KENDRA LOGAN                      ADDRESS ON FILE
KENDRA MARSH                      ADDRESS ON FILE
KENDRA MCNAIR                     ADDRESS ON FILE
KENDRA MERRILL                    ADDRESS ON FILE
KENDRA METZ                       ADDRESS ON FILE
KENDRA MONTGOMERY                 ADDRESS ON FILE
KENDRA MOSLEY                     ADDRESS ON FILE
KENDRA NEDOW                      ADDRESS ON FILE
KENDRA PARRISH                    ADDRESS ON FILE
KENDRA PENNER                     ADDRESS ON FILE
KENDRA PERDUE                     ADDRESS ON FILE
KENDRA POLK                       ADDRESS ON FILE
KENDRA POTTS                      ADDRESS ON FILE
KENDRA REED                       ADDRESS ON FILE
KENDRA RIDING                     ADDRESS ON FILE
KENDRA SANTIAGO                   ADDRESS ON FILE
KENDRA SHEPARD                    ADDRESS ON FILE
KENDRA SMITH                      ADDRESS ON FILE
KENDRA SPEIGHT                    ADDRESS ON FILE
KENDRA STATUM                     ADDRESS ON FILE
KENDRA STIMPSON                   ADDRESS ON FILE
KENDRA SWENSON                    ADDRESS ON FILE
KENDRA THOMPSON                   ADDRESS ON FILE
KENDRA WARNER                     ADDRESS ON FILE
KENDRA WHITE                      ADDRESS ON FILE
KENDRA YARBOROUGH                 ADDRESS ON FILE
KENDRA ZELMER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1129 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                           Page 1354 of 2235

Claim Name                           Address Information
KENDRAH MONTGOMERY                   ADDRESS ON FILE
KENDRELL HUTCHINSON                  ADDRESS ON FILE
KENDRELL WESLEY                      ADDRESS ON FILE
KENDRETT GREEN                       ADDRESS ON FILE
KENDRIC DUNHAM                       ADDRESS ON FILE
KENDRICK ALEXANDER                   ADDRESS ON FILE
KENDRICK ARNOLD                      ADDRESS ON FILE
KENDRICK BASTIEN                     ADDRESS ON FILE
KENDRICK BENSON                      ADDRESS ON FILE
KENDRICK BROWN                       ADDRESS ON FILE
KENDRICK BRYAN                       ADDRESS ON FILE
KENDRICK CLARK                       ADDRESS ON FILE
KENDRICK COBBS                       ADDRESS ON FILE
KENDRICK CULP                        ADDRESS ON FILE
KENDRICK DAVIS                       ADDRESS ON FILE
KENDRICK FOOTE                       ADDRESS ON FILE
KENDRICK HOPKINS                     ADDRESS ON FILE
KENDRICK HOWELL                      ADDRESS ON FILE
KENDRICK JANVIER                     ADDRESS ON FILE
KENDRICK JANVIER                     ADDRESS ON FILE
KENDRICK JOHNSON                     ADDRESS ON FILE
KENDRICK MCCORMICK                   ADDRESS ON FILE
KENDRICK MURRIEL                     ADDRESS ON FILE
KENDRICK PULLIAM                     ADDRESS ON FILE
KENDRICK ROBINSON                    ADDRESS ON FILE
KENDRICK RODGERS                     ADDRESS ON FILE
KENDRICK SERVICE COMPANY LLC         252 CEDAR CREST TUSCALOOSA AL 35401
KENDRICK SPILLER JR                  ADDRESS ON FILE
KENDRICK STRICKLAND                  ADDRESS ON FILE
KENDRICK SUGGS                       ADDRESS ON FILE
KENDRICK WORTHINGTON                 ADDRESS ON FILE
KENDRICK YELDER                      ADDRESS ON FILE
KENDRICKA OLIVER                     ADDRESS ON FILE
KENDRICKS GREEN                      ADDRESS ON FILE
KENDRICKS LOCKHART                   ADDRESS ON FILE
KENDRIK MCKEEL                       ADDRESS ON FILE
KENECIA GARVIN                       ADDRESS ON FILE
KENECIA HICKS                        ADDRESS ON FILE
KENECIA HOPE-TURNER                  ADDRESS ON FILE
KENETRIS PARKER                      ADDRESS ON FILE
KENIA AVILA MELGAR                   ADDRESS ON FILE
KENIA IRALZABAL GARCIA               ADDRESS ON FILE
KENIA JIMENEZ                        ADDRESS ON FILE
KENIDI WASHINGTON                    ADDRESS ON FILE
KENISHA BURGWYN                      ADDRESS ON FILE
KENISHA COLMENERO-LOPEZ              ADDRESS ON FILE
KENISHA MCCLEARY                     ADDRESS ON FILE
KENISHA MCCULLY                      ADDRESS ON FILE
KENISHA RUSH                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1130 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                          Page 1355 of 2235

Claim Name                        Address Information
KENISHA SMITH                     ADDRESS ON FILE
KENISHA THOMAS                    ADDRESS ON FILE
KENISSE TOLER                     ADDRESS ON FILE
KENITH GHOLSTON                   ADDRESS ON FILE
KENITH MILTON                     ADDRESS ON FILE
KENITH RICE                       ADDRESS ON FILE
KENIYHA MILLER                    ADDRESS ON FILE
KENLEI SIAS                       ADDRESS ON FILE
KENMAR MICROWAVE                  1577 CAHABA VALLEY RD PELHAM AL 35124
KENN CUNDIFF                      ADDRESS ON FILE
KENNA MOORE                       ADDRESS ON FILE
KENNA WHITAKER                    ADDRESS ON FILE
KENNA WORM                        ADDRESS ON FILE
KENNARD AVERETTE                  ADDRESS ON FILE
KENNARD BENN                      ADDRESS ON FILE
KENNARD BROWN                     ADDRESS ON FILE
KENNARD SEXTON                    ADDRESS ON FILE
KENNEDE POTTS                     ADDRESS ON FILE
KENNEDI JACKSON                   ADDRESS ON FILE
KENNEDI PRATT                     ADDRESS ON FILE
KENNEDI RUSSELL                   ADDRESS ON FILE
KENNEDY ANUSIEM                   ADDRESS ON FILE
KENNEDY BOUGHER                   ADDRESS ON FILE
KENNEDY COOK                      ADDRESS ON FILE
KENNEDY CRISP                     ADDRESS ON FILE
KENNEDY DEAN                      ADDRESS ON FILE
KENNEDY DORSEY                    ADDRESS ON FILE
KENNEDY GRIFFIN                   ADDRESS ON FILE
KENNEDY HARDNETT                  ADDRESS ON FILE
KENNEDY HARPER                    ADDRESS ON FILE
KENNEDY HILL                      ADDRESS ON FILE
KENNEDY JACKSON                   ADDRESS ON FILE
KENNEDY LISOWSKI                  ADDRESS ON FILE
KENNEDY MACFADYEN                 ADDRESS ON FILE
KENNEDY MASON                     ADDRESS ON FILE
KENNEDY MAXEY                     ADDRESS ON FILE
KENNEDY MEAD                      ADDRESS ON FILE
KENNEDY OHNECK                    ADDRESS ON FILE
KENNEDY PARHAM                    ADDRESS ON FILE
KENNEDY PEPPER                    ADDRESS ON FILE
KENNEDY RAYMOND                   ADDRESS ON FILE
KENNEDY TAYLOR                    ADDRESS ON FILE
KENNEDY TRANCHITA                 ADDRESS ON FILE
KENNEDY WELCH                     ADDRESS ON FILE
KENNEDY WHEAT                     ADDRESS ON FILE
KENNEDY WRIGHT                    ADDRESS ON FILE
KENNEN JOHNSON                    ADDRESS ON FILE
KENNER LOWE                       ADDRESS ON FILE
KENNESHA JONES                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1131 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                      Page 1356 of 2235

Claim Name                          Address Information
KENNESHIA WILLIAMS                  ADDRESS ON FILE
KENNESTONE HOSPITAL                 P O BOX 406163 ATLANTA GA 30384
KENNETH ADAMS                       ADDRESS ON FILE
KENNETH AGOO                        ADDRESS ON FILE
KENNETH AGOSTINELLO                 ADDRESS ON FILE
KENNETH AKINS                       ADDRESS ON FILE
KENNETH ALLEN                       ADDRESS ON FILE
KENNETH ALMONTE                     ADDRESS ON FILE
KENNETH AMICK                       ADDRESS ON FILE
KENNETH ASH                         ADDRESS ON FILE
KENNETH ATKISSON                    ADDRESS ON FILE
KENNETH AVERY                       ADDRESS ON FILE
KENNETH BACON JR                    ADDRESS ON FILE
KENNETH BAILUM                      ADDRESS ON FILE
KENNETH BARTH                       ADDRESS ON FILE
KENNETH BEASLEY                     ADDRESS ON FILE
KENNETH BECHTOLD                    ADDRESS ON FILE
KENNETH BLAIR                       ADDRESS ON FILE
KENNETH BLOCK                       ADDRESS ON FILE
KENNETH BLOCK II                    ADDRESS ON FILE
KENNETH BOURNE                      ADDRESS ON FILE
KENNETH BRADLEY                     ADDRESS ON FILE
KENNETH BRAY                        ADDRESS ON FILE
KENNETH BRIXEY                      ADDRESS ON FILE
KENNETH BROWN                       ADDRESS ON FILE
KENNETH BROWN                       ADDRESS ON FILE
KENNETH BROWNING                    ADDRESS ON FILE
KENNETH BROWNING                    ADDRESS ON FILE
KENNETH BRUNER                      ADDRESS ON FILE
KENNETH BUTTS                       ADDRESS ON FILE
KENNETH BYRD                        ADDRESS ON FILE
KENNETH C DURLAND                   ADDRESS ON FILE
KENNETH CAMACHO                     ADDRESS ON FILE
KENNETH CAMPBELL                    ADDRESS ON FILE
KENNETH CASSIDY                     ADDRESS ON FILE
KENNETH CEPEDA                      ADDRESS ON FILE
KENNETH CHAMBERLAIN                 ADDRESS ON FILE
KENNETH CHAPMAN                     ADDRESS ON FILE
KENNETH CHRISTIE                    ADDRESS ON FILE
KENNETH CIACCIO                     ADDRESS ON FILE
KENNETH CINTRON                     ADDRESS ON FILE
KENNETH CLARK JR                    ADDRESS ON FILE
KENNETH CLAY                        ADDRESS ON FILE
KENNETH COLBY                       ADDRESS ON FILE
KENNETH COLLINS                     ADDRESS ON FILE
KENNETH COOPER                      ADDRESS ON FILE
KENNETH COPELAND                    ADDRESS ON FILE
KENNETH CRAIG                       ADDRESS ON FILE
KENNETH CUSTER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1132 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1357 of 2235

Claim Name                         Address Information
KENNETH DANTZLER                   ADDRESS ON FILE
KENNETH DAVIS                      ADDRESS ON FILE
KENNETH DAVIS                      ADDRESS ON FILE
KENNETH DECKER                     ADDRESS ON FILE
KENNETH DEROCHE                    ADDRESS ON FILE
KENNETH DESHETLER                  ADDRESS ON FILE
KENNETH DOUGLAS                    ADDRESS ON FILE
KENNETH DOYLE                      ADDRESS ON FILE
KENNETH DUNIGAN                    ADDRESS ON FILE
KENNETH E ALLEN                    ADDRESS ON FILE
KENNETH EATON                      ADDRESS ON FILE
KENNETH EBANKS                     ADDRESS ON FILE
KENNETH ELY                        ADDRESS ON FILE
KENNETH EMERY                      ADDRESS ON FILE
KENNETH ERDMAN                     ADDRESS ON FILE
KENNETH ESTEVEZ                    ADDRESS ON FILE
KENNETH FAISON                     ADDRESS ON FILE
KENNETH FEAZELL                    ADDRESS ON FILE
KENNETH FENNELL                    ADDRESS ON FILE
KENNETH FEW                        ADDRESS ON FILE
KENNETH FISK                       ADDRESS ON FILE
KENNETH FLANAGAN                   ADDRESS ON FILE
KENNETH FLOYD                      ADDRESS ON FILE
KENNETH FORTE                      ADDRESS ON FILE
KENNETH FRISBEY                    ADDRESS ON FILE
KENNETH GAMBRELL                   ADDRESS ON FILE
KENNETH GARRISON                   ADDRESS ON FILE
KENNETH GASQUE                     ADDRESS ON FILE
KENNETH GILMORE                    ADDRESS ON FILE
KENNETH GLASS                      ADDRESS ON FILE
KENNETH GONZALEZ                   ADDRESS ON FILE
KENNETH GOODLOE                    ADDRESS ON FILE
KENNETH GORDON                     ADDRESS ON FILE
KENNETH GOULDIN                    ADDRESS ON FILE
KENNETH GRAHAM                     ADDRESS ON FILE
KENNETH GRAY                       ADDRESS ON FILE
KENNETH GURLEY                     ADDRESS ON FILE
KENNETH GUTIERREZ                  ADDRESS ON FILE
KENNETH HAGOOD                     ADDRESS ON FILE
KENNETH HARDY                      ADDRESS ON FILE
KENNETH HARTLEY                    ADDRESS ON FILE
KENNETH HEIDELBERG                 ADDRESS ON FILE
KENNETH HELGET                     ADDRESS ON FILE
KENNETH HILBURN                    ADDRESS ON FILE
KENNETH HORTON                     ADDRESS ON FILE
KENNETH HOSKINS                    ADDRESS ON FILE
KENNETH HUBBARD                    ADDRESS ON FILE
KENNETH HUNT                       ADDRESS ON FILE
KENNETH INGRAM                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1133 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1358 of 2235

Claim Name                           Address Information
KENNETH JACKSON                      ADDRESS ON FILE
KENNETH JACKSON                      ADDRESS ON FILE
KENNETH JAMES                        ADDRESS ON FILE
KENNETH JAMES                        ADDRESS ON FILE
KENNETH JOHNSON                      ADDRESS ON FILE
KENNETH JOHNSON                      ADDRESS ON FILE
KENNETH JONES                        ADDRESS ON FILE
KENNETH KAZ                          ADDRESS ON FILE
KENNETH KELLY                        ADDRESS ON FILE
KENNETH KERBY                        ADDRESS ON FILE
KENNETH KERLEY                       ADDRESS ON FILE
KENNETH KOON                         ADDRESS ON FILE
KENNETH KORNEY                       ADDRESS ON FILE
KENNETH KRATZER                      ADDRESS ON FILE
KENNETH KROFFKE                      ADDRESS ON FILE
KENNETH LACEY                        ADDRESS ON FILE
KENNETH LAFFERTY                     ADDRESS ON FILE
KENNETH LASWELL                      ADDRESS ON FILE
KENNETH LEBLANC                      ADDRESS ON FILE
KENNETH LESSARD                      ADDRESS ON FILE
KENNETH LESTER                       ADDRESS ON FILE
KENNETH LIVSLEY                      ADDRESS ON FILE
KENNETH LOMBARDINI                   ADDRESS ON FILE
KENNETH LOWERY                       ADDRESS ON FILE
KENNETH LUGO                         ADDRESS ON FILE
KENNETH MACAFEE                      ADDRESS ON FILE
KENNETH MACKEY                       ADDRESS ON FILE
KENNETH MANSON                       ADDRESS ON FILE
KENNETH MAXWELL                      ADDRESS ON FILE
KENNETH MAYS                         ADDRESS ON FILE
KENNETH MCCAIN                       ADDRESS ON FILE
KENNETH MCCASKILL JR                 ADDRESS ON FILE
KENNETH MCCORLEY                     ADDRESS ON FILE
KENNETH MCDOWELL                     ADDRESS ON FILE
KENNETH MCFADDEN                     ADDRESS ON FILE
KENNETH MCINTYRE                     ADDRESS ON FILE
KENNETH MCMILLAN                     ADDRESS ON FILE
KENNETH MITCHELL                     ADDRESS ON FILE
KENNETH MOORE JR                     ADDRESS ON FILE
KENNETH MOTLEY                       ADDRESS ON FILE
KENNETH MYLES                        ADDRESS ON FILE
KENNETH NASH                         ADDRESS ON FILE
KENNETH NEELY                        ADDRESS ON FILE
KENNETH NEWMAN                       ADDRESS ON FILE
KENNETH NILES                        ADDRESS ON FILE
KENNETH O HILL CLEANING SERVICES     6360 67TH CT RIVERDALE MD 20737
KENNETH O LESTER CO INC              PERFORMANCE FOOD GROUPS INC ATTN GENERAL COUNSEL 12500 W CREEK PKWY RICHMOND
                                     VA 23238
KENNETH O LESTER CO INC              D/B/A PFG CUSTOMIZED DISTRIBUTION ATTN PRESIDENT 245 N CASTLE HEIGHTS AVE



Epiq Corporate Restructuring, LLC                                                            Page 1134 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1359 of 2235

Claim Name                            Address Information
KENNETH O LESTER CO INC               LEBANON TN 37087
KENNETH O LESTER CO INC               D/B/A PFG CUSTOMIZED DISTRIBUTION ATTN SR VP BUSINESS DVLPMT & PURCHASING 245
                                      CASTLE HEIGHTS AVE N LEBANON TN 37087
KENNETH OCASIO                        ADDRESS ON FILE
KENNETH OHARA                         ADDRESS ON FILE
KENNETH OWENS                         ADDRESS ON FILE
KENNETH OWENS                         ADDRESS ON FILE
KENNETH PACE                          ADDRESS ON FILE
KENNETH PARDO                         ADDRESS ON FILE
KENNETH PARKS                         ADDRESS ON FILE
KENNETH PATTERSON                     ADDRESS ON FILE
KENNETH PEARSON                       ADDRESS ON FILE
KENNETH PENEKU                        ADDRESS ON FILE
KENNETH PINKNEY                       ADDRESS ON FILE
KENNETH POOLE                         ADDRESS ON FILE
KENNETH PRESTON                       ADDRESS ON FILE
KENNETH PRYOR                         ADDRESS ON FILE
KENNETH PYLES                         ADDRESS ON FILE
KENNETH REARDON                       ADDRESS ON FILE
KENNETH REED                          ADDRESS ON FILE
KENNETH REED                          ADDRESS ON FILE
KENNETH RIDDICK                       ADDRESS ON FILE
KENNETH RILEY                         ADDRESS ON FILE
KENNETH RIVERA                        ADDRESS ON FILE
KENNETH ROBERTS                       ADDRESS ON FILE
KENNETH ROCKFORD                      ADDRESS ON FILE
KENNETH ROETHLISBERGER                ADDRESS ON FILE
KENNETH ROSE                          ADDRESS ON FILE
KENNETH ROUGHT                        ADDRESS ON FILE
KENNETH ROUGHT                        ADDRESS ON FILE
KENNETH RYDER                         ADDRESS ON FILE
KENNETH SALAS                         ADDRESS ON FILE
KENNETH SALIBA                        ADDRESS ON FILE
KENNETH SALVO                         ADDRESS ON FILE
KENNETH SANTOS CHAVES                 ADDRESS ON FILE
KENNETH SARRAN                        ADDRESS ON FILE
KENNETH SCOTT                         ADDRESS ON FILE
KENNETH SHANK                         ADDRESS ON FILE
KENNETH SHANKS                        ADDRESS ON FILE
KENNETH SHIFFLETT                     ADDRESS ON FILE
KENNETH SHIVER                        ADDRESS ON FILE
KENNETH SMITH                         ADDRESS ON FILE
KENNETH SMITH                         ADDRESS ON FILE
KENNETH SMITH                         ADDRESS ON FILE
KENNETH SMITH                         ADDRESS ON FILE
KENNETH SMITH                         ADDRESS ON FILE
KENNETH SOLOMON                       ADDRESS ON FILE
KENNETH SPENCER                       ADDRESS ON FILE
KENNETH STANHOPE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1135 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1360 of 2235

Claim Name                           Address Information
KENNETH STOUT                        ADDRESS ON FILE
KENNETH STURGELL                     ADDRESS ON FILE
KENNETH SUTAY                        ADDRESS ON FILE
KENNETH SWEETING                     ADDRESS ON FILE
KENNETH TANZOSH                      ADDRESS ON FILE
KENNETH TAYLOR                       ADDRESS ON FILE
KENNETH THOMAS                       ADDRESS ON FILE
KENNETH THOMPSON                     ADDRESS ON FILE
KENNETH TISDALE                      ADDRESS ON FILE
KENNETH TRUSLOW                      ADDRESS ON FILE
KENNETH TYRRELL                      ADDRESS ON FILE
KENNETH VANCE JR                     ADDRESS ON FILE
KENNETH VASSAR                       ADDRESS ON FILE
KENNETH VATTER                       ADDRESS ON FILE
KENNETH WALKER                       ADDRESS ON FILE
KENNETH WALLACE                      ADDRESS ON FILE
KENNETH WARE                         ADDRESS ON FILE
KENNETH WARREN                       ADDRESS ON FILE
KENNETH WASHINGTON                   ADDRESS ON FILE
KENNETH WATKINS                      ADDRESS ON FILE
KENNETH WATSON                       ADDRESS ON FILE
KENNETH WHITE JR                     ADDRESS ON FILE
KENNETH WILKES                       ADDRESS ON FILE
KENNETH WILLIAMS                     ADDRESS ON FILE
KENNETH WILLIAMS                     ADDRESS ON FILE
KENNETH ZAYAS                        ADDRESS ON FILE
KENNETH ZUNIGA SANCHEZ               ADDRESS ON FILE
KENNEY APONTE                        ADDRESS ON FILE
KENNEY, LAURA                        C/O ROTSTEIN & SHIFFMAN LLP 309 OAKRIDGE BLVD, STE B DAYTONA BEACH FL 32118
KENNIE EVANS                         ADDRESS ON FILE
KENNIE JEAN-FRANCOIS                 ADDRESS ON FILE
KENNISA CALLOWAY                     ADDRESS ON FILE
KENNISHA FRANCOIS                    ADDRESS ON FILE
KENNITH YANCY                        ADDRESS ON FILE
KENNITTA SANCHEZ                     ADDRESS ON FILE
KENNLY SANDERS                       ADDRESS ON FILE
KENNY ABRON                          ADDRESS ON FILE
KENNY ADAMS                          ADDRESS ON FILE
KENNY BARFIELD                       ADDRESS ON FILE
KENNY BUCKMON                        ADDRESS ON FILE
KENNY CHAVEZ                         ADDRESS ON FILE
KENNY CHILDERS                       ADDRESS ON FILE
KENNY GUY                            ADDRESS ON FILE
KENNY HUNT                           ADDRESS ON FILE
KENNY JOHNSON                        ADDRESS ON FILE
KENNY PENA                           ADDRESS ON FILE
KENNY REYES                          ADDRESS ON FILE
KENNY SANTIZO                        ADDRESS ON FILE
KENNY SMITH                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1136 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                              Page 1361 of 2235

Claim Name                             Address Information
KENNY STONE                            ADDRESS ON FILE
KENNY TRAN                             ADDRESS ON FILE
KENNY WILSON                           ADDRESS ON FILE
KENNY WRIGHT                           ADDRESS ON FILE
KENO JONES                             ADDRESS ON FILE
KENON PRATT                            ADDRESS ON FILE
KENORA SUMNER                          ADDRESS ON FILE
KENOSHA COLEMAN                        ADDRESS ON FILE
KENOSHA WILLIAMS                       ADDRESS ON FILE
KENRIC YOUNG                           ADDRESS ON FILE
KENRICK BUIE                           ADDRESS ON FILE
KENRICK DAVIS                          ADDRESS ON FILE
KENS BEVERAGE INC                      PO BOX 110 MONTGOMERY IL 60538
KENSIE WEAVER                          ADDRESS ON FILE
KENSLEY WRIGHT                         ADDRESS ON FILE
KENSON DANIELS                         ADDRESS ON FILE
KENSTON CUMMINGS                       ADDRESS ON FILE
KENSY CACERES ALVAREZ                  ADDRESS ON FILE
KENT ALFORD                            ADDRESS ON FILE
KENT BILOBEAU                          ADDRESS ON FILE
KENT GUNN                              ADDRESS ON FILE
KENT HARRIS                            ADDRESS ON FILE
KENT KILPATRICK                        ADDRESS ON FILE
KENT SORENSON                          ADDRESS ON FILE
KENTAIA THOMPSON                       ADDRESS ON FILE
KENTARRIUS ROACH                       ADDRESS ON FILE
KENTAVIOUS LCANADY                     ADDRESS ON FILE
KENTAVIOUS WILLIAMS                    ADDRESS ON FILE
KENTE BROWN                            ADDRESS ON FILE
KENTEN EMERSON                         ADDRESS ON FILE
KENTERR COMPTON                        ADDRESS ON FILE
KENTESSA MCMILLEN                      ADDRESS ON FILE
KENTON CLEMENTS                        ADDRESS ON FILE
KENTON COUNTY FISCAL COURT             303 COURT STREET ROOM 311 COVINGTON KY 41011
KENTON HUGHES                          ADDRESS ON FILE
KENTON MAYES                           ADDRESS ON FILE
KENTON PADGETT                         ADDRESS ON FILE
KENTON PRICE                           ADDRESS ON FILE
KENTRAY DRAKES                         ADDRESS ON FILE
KENTREL MANHOLLAN                      ADDRESS ON FILE
KENTRELL FULLER                        ADDRESS ON FILE
KENTRELL HORN                          ADDRESS ON FILE
KENTRELL TUCKER                        ADDRESS ON FILE
KENTRELLE KENDALL                      ADDRESS ON FILE
KENTUCKY AMERICAN WATER                PO BOX 790247 ST LOUIS MO 63179-0247
KENTUCKY CABINET FOR HEALTH            AND FAMILY SERVICES 275 E. MAIN ST. FRANKFORT KY 40621
KENTUCKY CABINET FOR HEALTH & FAMILY   275 E. MAIN ST. FRANKFORT KY 40621
SVS
KENTUCKY DEPARTMENT OF REVENUE         501 HIGH ST FRANKFORT KY 40601



Epiq Corporate Restructuring, LLC                                                               Page 1137 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                            Page 1362 of 2235

Claim Name                          Address Information
KENTUCKY DEPT OF REVENUE            501 HIGH ST FRANKFORT KY 40601-2103
KENTUCKY EAGLE INC                  2440 INNOVATION DR LEXINGTON KY 40508
KENTUCKY LABOR CABINET              1047 US HWY 127 S STE 4 FRANKFORT KY 40601
KENTUCKY LABOR CABINET              657 CHAMBERLIN AVENUE FRANKFORT KY 40601
KENTUCKY STATE TREASURER            KENTUCKY DEPT OF TREASURY UNCLAIMED PROPERTY DIVISION 1050 US HWY 127 SOUTH
                                    SUITE 10 FRANKFORT KY 40601
KENTUCKY STATE TREASURER            101 SEA HERO RD STE 100 FRANKFORT KY 40601-5412
KENY MARTINEZ                       ADDRESS ON FILE
KENYA ALLEN                         ADDRESS ON FILE
KENYA BAGWELL                       ADDRESS ON FILE
KENYA BURGESS                       ADDRESS ON FILE
KENYA CANNON                        ADDRESS ON FILE
KENYA CARSON                        ADDRESS ON FILE
KENYA CLARK                         ADDRESS ON FILE
KENYA COSBY                         ADDRESS ON FILE
KENYA GRANT                         ADDRESS ON FILE
KENYA GRAY                          ADDRESS ON FILE
KENYA HAMMOND                       ADDRESS ON FILE
KENYA HARRISON                      ADDRESS ON FILE
KENYA HAWK                          ADDRESS ON FILE
KENYA HOUGH                         ADDRESS ON FILE
KENYA JACKSON                       ADDRESS ON FILE
KENYA JAMISON                       ADDRESS ON FILE
KENYA KELLY                         ADDRESS ON FILE
KENYA LIBURD                        ADDRESS ON FILE
KENYA MCCRAY                        ADDRESS ON FILE
KENYA MCCUTCHEON                    ADDRESS ON FILE
KENYA MORGAN                        ADDRESS ON FILE
KENYA MORRIS                        ADDRESS ON FILE
KENYA PANNELL                       ADDRESS ON FILE
KENYA RAMCHARRAN                    ADDRESS ON FILE
KENYA ROGERS JR                     ADDRESS ON FILE
KENYA STARR                         ADDRESS ON FILE
KENYA STEELE                        ADDRESS ON FILE
KENYA THOMAS                        ADDRESS ON FILE
KENYA WILLIAMS                      ADDRESS ON FILE
KENYA ZACKERY                       ADDRESS ON FILE
KENYAH ARNWINE                      ADDRESS ON FILE
KENYAIDREI CRAWFORD                 ADDRESS ON FILE
KENYAN BOWDEN                       ADDRESS ON FILE
KENYANNA BIVENS                     ADDRESS ON FILE
KENYANNA WHITE                      ADDRESS ON FILE
KENYARRI MOORE                      ADDRESS ON FILE
KENYATA MULLEN                      ADDRESS ON FILE
KENYATTA BELL                       ADDRESS ON FILE
KENYATTA BUTLER                     ADDRESS ON FILE
KENYATTA COWAN                      ADDRESS ON FILE
KENYATTA HAYES                      ADDRESS ON FILE
KENYATTA HOLLOWAY                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1138 OF 2008
                                                 RUBY TUESDAY
                     Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 1363 of 2235

Claim Name                             Address Information
KENYATTA JONES                         ADDRESS ON FILE
KENYATTA LEWIS                         ADDRESS ON FILE
KENYATTA TALLEY                        ADDRESS ON FILE
KENYATTA WADE                          ADDRESS ON FILE
KENYETTA MATHIS                        ADDRESS ON FILE
KENYON GRAVELY                         ADDRESS ON FILE
KENYON GREEN                           ADDRESS ON FILE
KENYON JOHNSON                         ADDRESS ON FILE
KENYON LANDSCAPING                     STEVE KENYON 618 SALT POINT TURNPIKE POUGHKEEPSIE NY 12601
KENYON LANDSCAPING AND LAWN CARE INC   618 SALT POINT TPKE POUGHKEEPSIE NY 12601
KENYON RHETT                           ADDRESS ON FILE
KENYOTTA CARSWELL                      ADDRESS ON FILE
KENZA HOLLAND                          ADDRESS ON FILE
KENZERIS STOKES                        ADDRESS ON FILE
KENZIE FIGGINS                         ADDRESS ON FILE
KENZIE HUMPHREY                        ADDRESS ON FILE
KENZIE HURLEY                          ADDRESS ON FILE
KENZIE LONG                            ADDRESS ON FILE
KENZY ESPINAL                          ADDRESS ON FILE
KEON BLAKLEY                           ADDRESS ON FILE
KEON CASHWELL                          ADDRESS ON FILE
KEON FRANCIS                           ADDRESS ON FILE
KEON FREMAN                            ADDRESS ON FILE
KEON HAMM                              ADDRESS ON FILE
KEON POWELL                            ADDRESS ON FILE
KEON RICKETTS                          ADDRESS ON FILE
KEON SCOTT                             ADDRESS ON FILE
KEON WILLIAMS                          ADDRESS ON FILE
KEONA DABNEY                           ADDRESS ON FILE
KEONA JACKSON                          ADDRESS ON FILE
KEONA NESBIT                           ADDRESS ON FILE
KEONA SWITTENBERG                      ADDRESS ON FILE
KEONA WRIGHT                           ADDRESS ON FILE
KEONDRA NAJERA                         ADDRESS ON FILE
KEONI QUINONEZ                         ADDRESS ON FILE
KEONICA JONES                          ADDRESS ON FILE
KEONNA CLAY                            ADDRESS ON FILE
KEONNA TISDALE                         ADDRESS ON FILE
KEONTAZ ALDERSON                       ADDRESS ON FILE
KEONTE CARTLEDGE                       ADDRESS ON FILE
KEONTE GARRETT                         ADDRESS ON FILE
KEONTE JEFFERSON                       ADDRESS ON FILE
KEONTRA JONES                          ADDRESS ON FILE
KEOSHA SMART                           ADDRESS ON FILE
KERAJELYNN REDD                        ADDRESS ON FILE
KERBY STAKER                           ADDRESS ON FILE
KEREN CALDWELL                         ADDRESS ON FILE
KEREN ROBINSON                         ADDRESS ON FILE
KEREN TAYLOR                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1139 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1364 of 2235

Claim Name                           Address Information
KERI BARELA                          ADDRESS ON FILE
KERI BOWEN                           ADDRESS ON FILE
KERI CAPERS                          ADDRESS ON FILE
KERI CIVITA                          ADDRESS ON FILE
KERI COFFEL                          ADDRESS ON FILE
KERI DEAN                            ADDRESS ON FILE
KERI DUPREE                          ADDRESS ON FILE
KERI GENEST                          ADDRESS ON FILE
KERI HARTLEY                         ADDRESS ON FILE
KERI HEAPS                           ADDRESS ON FILE
KERI HRABE                           ADDRESS ON FILE
KERI KELLAM                          ADDRESS ON FILE
KERI MCNUTT                          ADDRESS ON FILE
KERI MOODY                           ADDRESS ON FILE
KERI OURSLER                         ADDRESS ON FILE
KERI PIERRE                          ADDRESS ON FILE
KERI RHINE                           ADDRESS ON FILE
KERI SHULTZ                          ADDRESS ON FILE
KERI SPEAR                           ADDRESS ON FILE
KERIA BREEDEN                        ADDRESS ON FILE
KERIAH GIOMI                         ADDRESS ON FILE
KERIAN HUGHES                        ADDRESS ON FILE
KERIANN FLEMING                      ADDRESS ON FILE
KERIANN LEKOSKI                      ADDRESS ON FILE
KERIANNE CANETTIE                    ADDRESS ON FILE
KERIANNE WILSON                      ADDRESS ON FILE
KERIGAN ESTEPP                       ADDRESS ON FILE
KERIGAN OHL                          ADDRESS ON FILE
KERIGAN STREEVAL                     ADDRESS ON FILE
KERIGAN TIFFNER                      ADDRESS ON FILE
KERINA MACARIOLA                     ADDRESS ON FILE
KERISSA RYAN                         ADDRESS ON FILE
KERLINE EXCELLENT                    ADDRESS ON FILE
KEROLLOS DANIAL                      ADDRESS ON FILE
KERR CURTIS                          ADDRESS ON FILE
KERR, RUSSELL AND WEBER, PLC         500 WOODWARD AVE. STE 2500 DETROIT MI 48025
KERREGAN POE-COCHRAN                 ADDRESS ON FILE
KERRI COLLIER                        ADDRESS ON FILE
KERRI CONROY                         ADDRESS ON FILE
KERRI COSTANZO                       ADDRESS ON FILE
KERRI FOUNTAIN                       ADDRESS ON FILE
KERRI FRAZIER                        ADDRESS ON FILE
KERRI HALL                           ADDRESS ON FILE
KERRI HOFACKER                       ADDRESS ON FILE
KERRI HYSON                          ADDRESS ON FILE
KERRI JEFFCOAT                       ADDRESS ON FILE
KERRI JO KNIGHT                      ADDRESS ON FILE
KERRI KIMM                           ADDRESS ON FILE
KERRI KING                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1140 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1365 of 2235

Claim Name                        Address Information
KERRI LAUER                       ADDRESS ON FILE
KERRI MCMANN                      ADDRESS ON FILE
KERRI MYERS                       ADDRESS ON FILE
KERRI PAGE                        ADDRESS ON FILE
KERRI RIGGS                       ADDRESS ON FILE
KERRI WOODS                       ADDRESS ON FILE
KERRI-LEAH PELTER                 ADDRESS ON FILE
KERRIAN WALKER                    ADDRESS ON FILE
KERRIANNE COLEMAN                 ADDRESS ON FILE
KERRICK MOSES                     ADDRESS ON FILE
KERRIE FRAZIER                    ADDRESS ON FILE
KERRIE HUFF                       ADDRESS ON FILE
KERRIE LEDFORD                    ADDRESS ON FILE
KERRION COWANS                    ADDRESS ON FILE
KERRION LARK                      ADDRESS ON FILE
KERRISE WEBB                      ADDRESS ON FILE
KERRY BACH                        ADDRESS ON FILE
KERRY COOMBS                      ADDRESS ON FILE
KERRY DEXTER                      ADDRESS ON FILE
KERRY FRAISER                     ADDRESS ON FILE
KERRY FRYE                        ADDRESS ON FILE
KERRY HESLIN                      ADDRESS ON FILE
KERRY JOSEPH                      ADDRESS ON FILE
KERRY MILLAR                      ADDRESS ON FILE
KERRY PEAKE                       ADDRESS ON FILE
KERRY PORTER                      ADDRESS ON FILE
KERRY PRICE                       ADDRESS ON FILE
KERRY RAIKE                       ADDRESS ON FILE
KERRY SHIFFLET                    ADDRESS ON FILE
KERRY STEPHENS                    ADDRESS ON FILE
KERRY VAUGHN                      ADDRESS ON FILE
KERRY WALDBAUER                   ADDRESS ON FILE
KERRY WATERS                      ADDRESS ON FILE
KERRY WOOD                        ADDRESS ON FILE
KERSCHELL GANTT                   ADDRESS ON FILE
KERSTEN DENNIS                    ADDRESS ON FILE
KERSTEN GOTTFRIED                 ADDRESS ON FILE
KERSTEN RAFFERTY                  ADDRESS ON FILE
KERSTI ALLEN                      ADDRESS ON FILE
KERSTIE HARLOW                    ADDRESS ON FILE
KERSTIN CAPPELLA                  ADDRESS ON FILE
KERSTIN MAPES                     ADDRESS ON FILE
KERSTIN SAPP                      ADDRESS ON FILE
KERSTIN STROBLE                   ADDRESS ON FILE
KERSTYN JOY                       ADDRESS ON FILE
KERVEN DESADOUIN                  ADDRESS ON FILE
KERY ALMENDAREZ                   ADDRESS ON FILE
KERY MILLER                       ADDRESS ON FILE
KERYN CROUCH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1141 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1366 of 2235

Claim Name                         Address Information
KESCO FLORIDA                      1600 W MAIN ST PENSACOLA FL 32502
KESHA BROWN                        ADDRESS ON FILE
KESHA BUTLER                       ADDRESS ON FILE
KESHA CUNNINGHAM                   ADDRESS ON FILE
KESHA FROEDGE                      ADDRESS ON FILE
KESHA LANESE                       ADDRESS ON FILE
KESHAUN JOHNSON                    ADDRESS ON FILE
KESHAUN WILSON                     ADDRESS ON FILE
KESHAUNNA GREEN                    ADDRESS ON FILE
KESHAUNNA LUNSFORD                 ADDRESS ON FILE
KESHAWN BROWN                      ADDRESS ON FILE
KESHAWN BROWN                      ADDRESS ON FILE
KESHAWN CHRISTIE                   ADDRESS ON FILE
KESHAWN FRANCIS                    ADDRESS ON FILE
KESHAWN HOLMES                     ADDRESS ON FILE
KESHAWN LESTER                     ADDRESS ON FILE
KESHAWN NELSON                     ADDRESS ON FILE
KESHAWN ROEBUCK                    ADDRESS ON FILE
KESHAWN WESLEY                     ADDRESS ON FILE
KESHAWNA JANRHETT                  ADDRESS ON FILE
KESHAWNDRA MAHORN                  ADDRESS ON FILE
KESHAYLA CRENSHAW                  ADDRESS ON FILE
KESHIA ALEXANDER                   ADDRESS ON FILE
KESHIA CHRISTISON                  ADDRESS ON FILE
KESHIA KESLER                      ADDRESS ON FILE
KESHIA PELZER                      ADDRESS ON FILE
KESHON BRUMFIELD                   ADDRESS ON FILE
KESHON MARSHALL                    ADDRESS ON FILE
KESLEE FETTES                      ADDRESS ON FILE
KESS VERHEY                        ADDRESS ON FILE
KESTER ALLICOCK                    ADDRESS ON FILE
KETAN BHARAMBE                     ADDRESS ON FILE
KETHANN SMITH                      ADDRESS ON FILE
KETNER AND SONS ELECTRIC INC       1416 LAFAYETTE AVE TERRE HAUTE IN 47804
KETRELL JOHNSON                    ADDRESS ON FILE
KETTELIE CENOBLE                   ADDRESS ON FILE
KETURAH MATTHEWS                   ADDRESS ON FILE
KETURAH OZIER                      ADDRESS ON FILE
KEUNDRA BOWE                       ADDRESS ON FILE
KEUNTAE BOOKER                     ADDRESS ON FILE
KEVAN FINLEY                       ADDRESS ON FILE
KEVAN HAYES                        ADDRESS ON FILE
KEVAN LANDRY                       ADDRESS ON FILE
KEVAN SCOTT                        ADDRESS ON FILE
KEVAUN GAYLE                       ADDRESS ON FILE
KEVEEN ECHEVERRIA                  ADDRESS ON FILE
KEVEEN PARRIS                      ADDRESS ON FILE
KEVEN CRUZ                         ADDRESS ON FILE
KEVEN DIAZ                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1142 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1367 of 2235

Claim Name                           Address Information
KEVEN GRUBB                          ADDRESS ON FILE
KEVEN LEASURE                        ADDRESS ON FILE
KEVIN A CURTIS                       ADDRESS ON FILE
KEVIN A GILLIS                       GILLIS REALTY TRUST 14 CHARLES WAY CHELMSFORD MA 01824
KEVIN ACOSTA                         ADDRESS ON FILE
KEVIN ACOSTA MONTOYA                 ADDRESS ON FILE
KEVIN AIKENS                         ADDRESS ON FILE
KEVIN ALCA                           ADDRESS ON FILE
KEVIN ALESHIRE                       ADDRESS ON FILE
KEVIN ALEXANDER                      ADDRESS ON FILE
KEVIN ALICEA                         ADDRESS ON FILE
KEVIN ALLAEDI                        ADDRESS ON FILE
KEVIN ALLEN                          ADDRESS ON FILE
KEVIN ALLISON                        ADDRESS ON FILE
KEVIN ALVEY                          ADDRESS ON FILE
KEVIN AMMONS                         ADDRESS ON FILE
KEVIN ANDRADE                        ADDRESS ON FILE
KEVIN AUCOIN                         ADDRESS ON FILE
KEVIN AUGUSTA                        ADDRESS ON FILE
KEVIN AUSBY                          ADDRESS ON FILE
KEVIN BACON                          ADDRESS ON FILE
KEVIN BAILEY                         ADDRESS ON FILE
KEVIN BALLARD                        ADDRESS ON FILE
KEVIN BANKS                          ADDRESS ON FILE
KEVIN BANKS JR                       ADDRESS ON FILE
KEVIN BAREFIELD                      ADDRESS ON FILE
KEVIN BARNES                         ADDRESS ON FILE
KEVIN BARNETT                        ADDRESS ON FILE
KEVIN BAUER                          ADDRESS ON FILE
KEVIN BEAMON                         ADDRESS ON FILE
KEVIN BEAUCHAMP                      ADDRESS ON FILE
KEVIN BEAVER                         ADDRESS ON FILE
KEVIN BELL                           ADDRESS ON FILE
KEVIN BENNETT                        ADDRESS ON FILE
KEVIN BENSON                         ADDRESS ON FILE
KEVIN BILLIE                         ADDRESS ON FILE
KEVIN BLACK                          ADDRESS ON FILE
KEVIN BLAIR                          ADDRESS ON FILE
KEVIN BLAKE                          ADDRESS ON FILE
KEVIN BOLANOS                        ADDRESS ON FILE
KEVIN BORDEN                         ADDRESS ON FILE
KEVIN BRAXTER                        ADDRESS ON FILE
KEVIN BRAXTON                        ADDRESS ON FILE
KEVIN BROWN                          ADDRESS ON FILE
KEVIN BROWN                          ADDRESS ON FILE
KEVIN BROWN                          ADDRESS ON FILE
KEVIN BROWN                          ADDRESS ON FILE
KEVIN BROWN                          ADDRESS ON FILE
KEVIN BROWN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1143 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1368 of 2235

Claim Name                       Address Information
KEVIN BRUGH                      ADDRESS ON FILE
KEVIN BRUTTO                     ADDRESS ON FILE
KEVIN BRYANT                     ADDRESS ON FILE
KEVIN BULLOCK                    ADDRESS ON FILE
KEVIN BURKEY JR                  ADDRESS ON FILE
KEVIN BURNETT                    ADDRESS ON FILE
KEVIN BURNETT                    ADDRESS ON FILE
KEVIN BURNHAM                    ADDRESS ON FILE
KEVIN BYRD                       ADDRESS ON FILE
KEVIN C CUMMINGS                 ADDRESS ON FILE
KEVIN CABARCAS                   ADDRESS ON FILE
KEVIN CALLAHAN                   ADDRESS ON FILE
KEVIN CARRINGER                  ADDRESS ON FILE
KEVIN CHANCE                     ADDRESS ON FILE
KEVIN CHILES                     ADDRESS ON FILE
KEVIN CLANCY                     ADDRESS ON FILE
KEVIN CLAY                       ADDRESS ON FILE
KEVIN COAKLEY                    ADDRESS ON FILE
KEVIN COCKLE                     ADDRESS ON FILE
KEVIN COLE                       ADDRESS ON FILE
KEVIN COOK                       ADDRESS ON FILE
KEVIN CORNELL                    ADDRESS ON FILE
KEVIN CORREA                     ADDRESS ON FILE
KEVIN COSTA                      ADDRESS ON FILE
KEVIN COWAN                      ADDRESS ON FILE
KEVIN COX                        ADDRESS ON FILE
KEVIN CROY                       ADDRESS ON FILE
KEVIN CUFFEY                     ADDRESS ON FILE
KEVIN CUNNINGHAM                 ADDRESS ON FILE
KEVIN DANDY                      ADDRESS ON FILE
KEVIN DAVIS                      ADDRESS ON FILE
KEVIN DAVIS                      ADDRESS ON FILE
KEVIN DAVIS                      ADDRESS ON FILE
KEVIN DAVIS                      ADDRESS ON FILE
KEVIN DELTANO                    ADDRESS ON FILE
KEVIN DENDY                      ADDRESS ON FILE
KEVIN DINH                       ADDRESS ON FILE
KEVIN DODGE                      ADDRESS ON FILE
KEVIN DOUGHERTY                  ADDRESS ON FILE
KEVIN DOUGLAS                    ADDRESS ON FILE
KEVIN DUGAN                      ADDRESS ON FILE
KEVIN DUKES                      ADDRESS ON FILE
KEVIN EDMONDS                    ADDRESS ON FILE
KEVIN ELLIS                      ADDRESS ON FILE
KEVIN ELZIE                      ADDRESS ON FILE
KEVIN ENGLISH                    ADDRESS ON FILE
KEVIN ENRIQUE                    ADDRESS ON FILE
KEVIN EROH                       ADDRESS ON FILE
KEVIN EVANS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1144 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1369 of 2235

Claim Name                       Address Information
KEVIN FELLOWS                    ADDRESS ON FILE
KEVIN FERRELL                    ADDRESS ON FILE
KEVIN FIELD                      ADDRESS ON FILE
KEVIN FIELDS                     ADDRESS ON FILE
KEVIN FISCHER                    ADDRESS ON FILE
KEVIN FISHER                     ADDRESS ON FILE
KEVIN FITTRO                     ADDRESS ON FILE
KEVIN FORD                       ADDRESS ON FILE
KEVIN FOX                        ADDRESS ON FILE
KEVIN FRY                        ADDRESS ON FILE
KEVIN FULLWOOD                   ADDRESS ON FILE
KEVIN GAETANO                    ADDRESS ON FILE
KEVIN GALLAGHER                  ADDRESS ON FILE
KEVIN GARDNER                    ADDRESS ON FILE
KEVIN GEORGE                     ADDRESS ON FILE
KEVIN GOMEZ                      ADDRESS ON FILE
KEVIN GORDON                     ADDRESS ON FILE
KEVIN GRAHAM                     ADDRESS ON FILE
KEVIN GRAY                       ADDRESS ON FILE
KEVIN GREGG                      ADDRESS ON FILE
KEVIN GROSS                      ADDRESS ON FILE
KEVIN GROUT                      ADDRESS ON FILE
KEVIN GUEMPEL                    ADDRESS ON FILE
KEVIN GUMMO                      ADDRESS ON FILE
KEVIN GUNYANYI                   ADDRESS ON FILE
KEVIN HADORN                     ADDRESS ON FILE
KEVIN HAID                       ADDRESS ON FILE
KEVIN HAMILTON                   ADDRESS ON FILE
KEVIN HANNA                      ADDRESS ON FILE
KEVIN HANSLEY                    ADDRESS ON FILE
KEVIN HARDEE                     ADDRESS ON FILE
KEVIN HARRIS                     ADDRESS ON FILE
KEVIN HARRIS                     ADDRESS ON FILE
KEVIN HARVEY                     ADDRESS ON FILE
KEVIN HASH                       ADDRESS ON FILE
KEVIN HAYES                      ADDRESS ON FILE
KEVIN HAYNES                     ADDRESS ON FILE
KEVIN HEFLEY                     ADDRESS ON FILE
KEVIN HEGWOOD                    ADDRESS ON FILE
KEVIN HEID                       ADDRESS ON FILE
KEVIN HENES                      ADDRESS ON FILE
KEVIN HERRMAN JR                 ADDRESS ON FILE
KEVIN HICKMAN                    ADDRESS ON FILE
KEVIN HINES                      ADDRESS ON FILE
KEVIN HOLDRIDGE                  ADDRESS ON FILE
KEVIN HOLLOWAY                   ADDRESS ON FILE
KEVIN HORTON                     ADDRESS ON FILE
KEVIN HOSTETTER                  ADDRESS ON FILE
KEVIN INTORRE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1145 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1370 of 2235

Claim Name                         Address Information
KEVIN INWOOD MD PA                 ADDRESS ON FILE
KEVIN IRIZARRY RODRIGUEZ           ADDRESS ON FILE
KEVIN JACOBS                       ADDRESS ON FILE
KEVIN JAMES                        ADDRESS ON FILE
KEVIN JANNOT                       ADDRESS ON FILE
KEVIN JEANICE                      ADDRESS ON FILE
KEVIN JENKINS                      ADDRESS ON FILE
KEVIN JENKINS                      ADDRESS ON FILE
KEVIN JERNIGAN                     ADDRESS ON FILE
KEVIN JOHNSON                      ADDRESS ON FILE
KEVIN JOHNSON                      ADDRESS ON FILE
KEVIN JOHNSON                      ADDRESS ON FILE
KEVIN JOHNSON                      ADDRESS ON FILE
KEVIN JOHNSON                      ADDRESS ON FILE
KEVIN JOHNSON                      ADDRESS ON FILE
KEVIN JOHNSON                      ADDRESS ON FILE
KEVIN JOHNSON                      ADDRESS ON FILE
KEVIN JOHNSON                      ADDRESS ON FILE
KEVIN JOHNSTON                     ADDRESS ON FILE
KEVIN JOHNSTON                     ADDRESS ON FILE
KEVIN JONES                        ADDRESS ON FILE
KEVIN JONES                        ADDRESS ON FILE
KEVIN JOPPA                        ADDRESS ON FILE
KEVIN KARAS                        ADDRESS ON FILE
KEVIN KEETS                        ADDRESS ON FILE
KEVIN KERWICK                      ADDRESS ON FILE
KEVIN KILGORE                      ADDRESS ON FILE
KEVIN KING                         ADDRESS ON FILE
KEVIN KING                         ADDRESS ON FILE
KEVIN KINSEY                       ADDRESS ON FILE
KEVIN KLINEBRIEL                   ADDRESS ON FILE
KEVIN KNIGHT                       ADDRESS ON FILE
KEVIN KNITTLE                      ADDRESS ON FILE
KEVIN KOLLMORGEN                   ADDRESS ON FILE
KEVIN KONECNY                      ADDRESS ON FILE
KEVIN KONITZER                     ADDRESS ON FILE
KEVIN KRAUSE                       ADDRESS ON FILE
KEVIN KREIMER                      ADDRESS ON FILE
KEVIN KSANZNAK                     ADDRESS ON FILE
KEVIN KULIK                        ADDRESS ON FILE
KEVIN LEE                          ADDRESS ON FILE
KEVIN LEE                          ADDRESS ON FILE
KEVIN LESZCZYNSKI                  ADDRESS ON FILE
KEVIN LEWIS                        ADDRESS ON FILE
KEVIN LIPSEY                       ADDRESS ON FILE
KEVIN LOVEDAY                      ADDRESS ON FILE
KEVIN LUCKETT                      ADDRESS ON FILE
KEVIN LYTLE                        ADDRESS ON FILE
KEVIN MACKLIN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1146 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1371 of 2235

Claim Name                            Address Information
KEVIN MAGILL                          ADDRESS ON FILE
KEVIN MALDONADO                       ADDRESS ON FILE
KEVIN MANESS                          ADDRESS ON FILE
KEVIN MARCAL                          ADDRESS ON FILE
KEVIN MARTIN                          ADDRESS ON FILE
KEVIN MASSIE                          ADDRESS ON FILE
KEVIN MATUTE                          ADDRESS ON FILE
KEVIN MAY                             ADDRESS ON FILE
KEVIN MCCARTIN                        ADDRESS ON FILE
KEVIN MCCOY                           ADDRESS ON FILE
KEVIN MCINTYRE                        ADDRESS ON FILE
KEVIN MCKENNA                         ADDRESS ON FILE
KEVIN MCLEAN                          ADDRESS ON FILE
KEVIN MCSHEA                          ADDRESS ON FILE
KEVIN MEEHAN                          ADDRESS ON FILE
KEVIN MENDOZA                         ADDRESS ON FILE
KEVIN MICKLES-SMITH                   ADDRESS ON FILE
KEVIN MILLER                          ADDRESS ON FILE
KEVIN MILLHOUSE                       ADDRESS ON FILE
KEVIN MITCHELL                        ADDRESS ON FILE
KEVIN MITCHELL                        ADDRESS ON FILE
KEVIN MOLDEN                          ADDRESS ON FILE
KEVIN MOLLETTE                        ADDRESS ON FILE
KEVIN MUCHISON                        ADDRESS ON FILE
KEVIN MULATILLO-OLIVA                 ADDRESS ON FILE
KEVIN MUNFORD                         ADDRESS ON FILE
KEVIN MURRAY                          ADDRESS ON FILE
KEVIN NEAL                            ADDRESS ON FILE
KEVIN NEELY                           ADDRESS ON FILE
KEVIN NEWSUAN                         ADDRESS ON FILE
KEVIN NIXON                           ADDRESS ON FILE
KEVIN NOCK                            ADDRESS ON FILE
KEVIN NORTON                          ADDRESS ON FILE
KEVIN NOVOBILSKI                      ADDRESS ON FILE
KEVIN OBRIEN                          ADDRESS ON FILE
KEVIN OCONNELL                        ADDRESS ON FILE
KEVIN OCONNELL JR                     ADDRESS ON FILE
KEVIN OREILLY                         ADDRESS ON FILE
KEVIN ORTIZ-MENDEZ                    ADDRESS ON FILE
KEVIN OXLEY                           ADDRESS ON FILE
KEVIN PALMER                          ADDRESS ON FILE
KEVIN PARMAN                          ADDRESS ON FILE
KEVIN PATTERSON                       ADDRESS ON FILE
KEVIN PAZ                             ADDRESS ON FILE
KEVIN PEACE                           ADDRESS ON FILE
KEVIN PEAK                            ADDRESS ON FILE
KEVIN PEEPLES                         ADDRESS ON FILE
KEVIN PERRY                           ADDRESS ON FILE
KEVIN PETE                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1147 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1372 of 2235

Claim Name                        Address Information
KEVIN PHILLIPS                    ADDRESS ON FILE
KEVIN PHILLIPS                    ADDRESS ON FILE
KEVIN PIERRE                      ADDRESS ON FILE
KEVIN PINEDA                      ADDRESS ON FILE
KEVIN PISH                        ADDRESS ON FILE
KEVIN PLAMONDON                   ADDRESS ON FILE
KEVIN POWERS                      ADDRESS ON FILE
KEVIN PRENDERGAST                 ADDRESS ON FILE
KEVIN PRESSLEY                    ADDRESS ON FILE
KEVIN PUCHETA                     ADDRESS ON FILE
KEVIN PUCKETT                     ADDRESS ON FILE
KEVIN QUIROZ                      ADDRESS ON FILE
KEVIN RADKE                       ADDRESS ON FILE
KEVIN RAMOS                       ADDRESS ON FILE
KEVIN RESLER                      ADDRESS ON FILE
KEVIN REYES                       ADDRESS ON FILE
KEVIN RHEA                        ADDRESS ON FILE
KEVIN RICHARDSON                  ADDRESS ON FILE
KEVIN RICHARDSON                  ADDRESS ON FILE
KEVIN RIVERA                      ADDRESS ON FILE
KEVIN ROACH                       ADDRESS ON FILE
KEVIN ROBERTS                     ADDRESS ON FILE
KEVIN ROBINSON                    ADDRESS ON FILE
KEVIN ROLAND                      ADDRESS ON FILE
KEVIN RONEY                       ADDRESS ON FILE
KEVIN ROOD                        ADDRESS ON FILE
KEVIN ROUNTREE                    ADDRESS ON FILE
KEVIN RUDNICK                     ADDRESS ON FILE
KEVIN SALTER                      ADDRESS ON FILE
KEVIN SAMUELS                     ADDRESS ON FILE
KEVIN SANTIAGO                    ADDRESS ON FILE
KEVIN SCOTT                       ADDRESS ON FILE
KEVIN SEARS                       ADDRESS ON FILE
KEVIN SEARS                       ADDRESS ON FILE
KEVIN SEKULA                      ADDRESS ON FILE
KEVIN SELF                        ADDRESS ON FILE
KEVIN SHAW                        ADDRESS ON FILE
KEVIN SHERIDAN                    ADDRESS ON FILE
KEVIN SICA                        ADDRESS ON FILE
KEVIN SILBERBLATT                 ADDRESS ON FILE
KEVIN SISK                        ADDRESS ON FILE
KEVIN SMITH                       ADDRESS ON FILE
KEVIN SMITH                       ADDRESS ON FILE
KEVIN SMITH                       ADDRESS ON FILE
KEVIN SMITH                       ADDRESS ON FILE
KEVIN SMITH                       ADDRESS ON FILE
KEVIN SMITH                       ADDRESS ON FILE
KEVIN SNIDEMAN                    ADDRESS ON FILE
KEVIN SOWELL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1148 OF 2008
                                                RUBY TUESDAY
                     Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                 Service List
                                                                          Page 1373 of 2235

Claim Name                            Address Information
KEVIN SPARKS                          ADDRESS ON FILE
KEVIN SPARROW                         ADDRESS ON FILE
KEVIN STACHOWSKI                      ADDRESS ON FILE
KEVIN STAMPER                         ADDRESS ON FILE
KEVIN STANLEY                         ADDRESS ON FILE
KEVIN STEVENSON                       ADDRESS ON FILE
KEVIN STITH                           ADDRESS ON FILE
KEVIN STOGNER                         ADDRESS ON FILE
KEVIN SWAIN                           ADDRESS ON FILE
KEVIN SWANEY                          ADDRESS ON FILE
KEVIN TANOS                           ADDRESS ON FILE
KEVIN TAYLOR                          ADDRESS ON FILE
KEVIN TERWILLIGER                     ADDRESS ON FILE
KEVIN THOMPSON                        ADDRESS ON FILE
KEVIN TIM                             ADDRESS ON FILE
KEVIN TODD                            ADDRESS ON FILE
KEVIN TRICE                           ADDRESS ON FILE
KEVIN TROTMAN                         ADDRESS ON FILE
KEVIN TUCKER CLERK OF CIRCUIT COURT   24 SUMMIT AVE HAGERSTOWN MD 21740
KEVIN VARNELL                         ADDRESS ON FILE
KEVIN VASILIK                         ADDRESS ON FILE
KEVIN VAUGHN                          ADDRESS ON FILE
KEVIN VELEZ-CORTES                    ADDRESS ON FILE
KEVIN VERNON                          ADDRESS ON FILE
KEVIN VICKERS                         ADDRESS ON FILE
KEVIN WALKER                          ADDRESS ON FILE
KEVIN WASH                            ADDRESS ON FILE
KEVIN WASHINGTON                      ADDRESS ON FILE
KEVIN WATTERTON                       ADDRESS ON FILE
KEVIN WELLS                           ADDRESS ON FILE
KEVIN WEST                            ADDRESS ON FILE
KEVIN WILKINS                         ADDRESS ON FILE
KEVIN WILLIAMS                        ADDRESS ON FILE
KEVIN WILLIAMS                        ADDRESS ON FILE
KEVIN WILLIS                          ADDRESS ON FILE
KEVIN WILSON                          ADDRESS ON FILE
KEVIN WINSTON                         ADDRESS ON FILE
KEVIN WINSTRAND                       ADDRESS ON FILE
KEVIN WINTER                          ADDRESS ON FILE
KEVIN YATES                           ADDRESS ON FILE
KEVIN ZARO                            ADDRESS ON FILE
KEVINA LAWLER                         ADDRESS ON FILE
KEVIS ONEAL                           ADDRESS ON FILE
KEVON ALEXANDER                       ADDRESS ON FILE
KEVON CUMBO                           ADDRESS ON FILE
KEVON JOHNS                           ADDRESS ON FILE
KEVON JONES                           ADDRESS ON FILE
KEVON MCRAE                           ADDRESS ON FILE
KEVON SCOTT                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1149 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1374 of 2235

Claim Name                         Address Information
KEVON SMITH                        ADDRESS ON FILE
KEVONTAE RICHARDS                  ADDRESS ON FILE
KEVONTAE TYSON                     ADDRESS ON FILE
KEVONTE CHAMBERS                   ADDRESS ON FILE
KEVONTE JOHNSON                    ADDRESS ON FILE
KEVONTIS BEASLEY                   ADDRESS ON FILE
KEVYN MILLER                       ADDRESS ON FILE
KEVYN RHODES                       ADDRESS ON FILE
KEW RAY LLC                        1640 MONTCLIFF DR ATTENTION: KEW RAY CUMMING GA 30041
KEW RAY LLC                        MATTHEW R. JOHNSON, AMY R. HARMON, O'DANIEL MCDONALD, LLC 9040 ROSWELL ROAD,
                                   SUITE 500 ATLANTA GA 30350
KEW RAY LLC                        C/O BAKER MONROE, PLLC 1612 ATTN: LISA LEATON SUMMIT AVENUE, SUITE 100 FORT
                                   WORTH TX 76102
KEWANA JACKSON                     ADDRESS ON FILE
KEY ONE INC                        PO BOX 2422 EASTON MD 21601
KEYA DUNFORD                       ADDRESS ON FILE
KEYACHIA DAVIS                     ADDRESS ON FILE
KEYANA CRISTIANSEN                 ADDRESS ON FILE
KEYANA DAYE                        ADDRESS ON FILE
KEYANA HAYES                       ADDRESS ON FILE
KEYANA PLUMMER                     ADDRESS ON FILE
KEYANA POLK                        ADDRESS ON FILE
KEYANA REID                        ADDRESS ON FILE
KEYANA WILLIAMS                    ADDRESS ON FILE
KEYANCE WILLIAMSON                 ADDRESS ON FILE
KEYANEE NESBITT                    ADDRESS ON FILE
KEYANI JENKINS                     ADDRESS ON FILE
KEYANNA GRONDIN                    ADDRESS ON FILE
KEYANNA HEAD                       ADDRESS ON FILE
KEYANNA JACOBS                     ADDRESS ON FILE
KEYANNA LEDGISTER                  ADDRESS ON FILE
KEYARA TAYLOR                      ADDRESS ON FILE
KEYARIA FULLER                     ADDRESS ON FILE
KEYAUNTA BROWN                     ADDRESS ON FILE
KEYAWZHA COMBEST                   ADDRESS ON FILE
KEYDRICK HILL                      ADDRESS ON FILE
KEYERRAH MILLER                    ADDRESS ON FILE
KEYES DOWNES                       ADDRESS ON FILE
KEYIA SMITH                        ADDRESS ON FILE
KEYIRRA JOHNSON                    ADDRESS ON FILE
KEYLA MAYSONET                     ADDRESS ON FILE
KEYNAN BRASWELL                    ADDRESS ON FILE
KEYNETTA LOVELL                    ADDRESS ON FILE
KEYON ATKINSON                     ADDRESS ON FILE
KEYON DIXON                        ADDRESS ON FILE
KEYON MORGAN                       ADDRESS ON FILE
KEYON UMSTEAD                      ADDRESS ON FILE
KEYON WARD                         ADDRESS ON FILE
KEYONA DENNIS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1150 OF 2008
                                                 RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                  Service List
                                                                             Page 1375 of 2235

Claim Name                             Address Information
KEYONA GRINAGE                         ADDRESS ON FILE
KEYONDRA PATEL                         ADDRESS ON FILE
KEYONNA BROWN                          ADDRESS ON FILE
KEYONNA EASTER                         ADDRESS ON FILE
KEYONNA GARLAND                        ADDRESS ON FILE
KEYONNA GREEN                          ADDRESS ON FILE
KEYONNA KIRTZ                          ADDRESS ON FILE
KEYONNE WILSON                         ADDRESS ON FILE
KEYONNI CHANDLER                       ADDRESS ON FILE
KEYONTA PRIDEN                         ADDRESS ON FILE
KEYONTAE BROWN                         ADDRESS ON FILE
KEYONTEA BROWN                         ADDRESS ON FILE
KEYONWA SPEED                          ADDRESS ON FILE
KEYRA BOWE                             ADDRESS ON FILE
KEYRI MERLOS                           ADDRESS ON FILE
KEYRONE LEMON                          ADDRESS ON FILE
KEYRSTEN CAMPBELL                      ADDRESS ON FILE
KEYSHA GASTON                          ADDRESS ON FILE
KEYSHA HICKS                           ADDRESS ON FILE
KEYSHAN COLLIER                        ADDRESS ON FILE
KEYSHAUN HODGES                        ADDRESS ON FILE
KEYSHAWN GUTHRIE                       ADDRESS ON FILE
KEYSHAWN HARPER                        ADDRESS ON FILE
KEYSHAWN JONES                         ADDRESS ON FILE
KEYSHERA FLOYD                         ADDRESS ON FILE
KEYSHIA ANDUJAR-GRAY                   ADDRESS ON FILE
KEYSHLA QUINONES                       ADDRESS ON FILE
KEYSHON SAUNDERS                       ADDRESS ON FILE
KEYSHONNA SINGLETON                    ADDRESS ON FILE
KEYSON SALLE                           ADDRESS ON FILE
KEYSTON MILES                          ADDRESS ON FILE
KEYSTONE CENTRAL SCHOOL DISTRICT TAX   PO BOX 6059 HERMITAGE PA 16148-1059
OFF
KEYSTONE CENTRAL TAX OFFICE            86 ADMINISTRATION DR STE 2 MILL HALL PA 17751
KEYSTONE COLLECTION GROUP- EIT         PO BOX 559 IRWIN PA 15642
KEYSTONE COLLECTION GROUP- LST         PO BOX 559 IRWIN PA 15642
KEYSTONE COLLECTIONS GROUP             PO BOX 559 IRWIN PA 15642
KEYSTONE COLLECTIONS GROUP             PO BOX 489 IRWIN PA 15642
KEYSTONE ORTHOPAEDIC SPECIALIST        PO BOX 9202 BELFAST ME 04915
KEYSTONE PROTECTIVE SERVICES INC       PO BOX 1498 SOUTHAMPTON PA 18966
KEYSTONE REFRIGERATION SERVICE         2615 RIVER ROAD UNIT 13 CINNAMINSON NJ 08077
KEYTIN KENDRICK                        ADDRESS ON FILE
KEYUANA HAIRSTON                       ADDRESS ON FILE
KEYUNA ALSTON                          ADDRESS ON FILE
KEYUNDREA BETTON                       ADDRESS ON FILE
KEYVON ANDERSON                        ADDRESS ON FILE
KEZIA BAXTER                           ADDRESS ON FILE
KEZIA HOLMES                           ADDRESS ON FILE
KEZIAH LOVATTO                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1151 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                         Page 1376 of 2235

Claim Name                         Address Information
KEZIAH THOMPSON-BLASSINGAME        ADDRESS ON FILE
KFAUHN GIVENS                      ADDRESS ON FILE
KH & EN, LLC                       6550 GLADEVIEW COURT BURKE VA 22015
KH EN LLC                          6550 GLADEVIEW CT BURKE VA 22015
KH HAWTHORNE LLC                   C/O COLLIERS INTERNATIONAL 4520 MAIN STREET SUITE 1000 KANSAS CITY MO 64111
KHADEJAH RICHBURG                  ADDRESS ON FILE
KHADIJA CLARKSON                   ADDRESS ON FILE
KHADIJA GRISSETT                   ADDRESS ON FILE
KHADIJAH DYETTE                    ADDRESS ON FILE
KHADIJAH EVANS                     ADDRESS ON FILE
KHADIJAH FARROW                    ADDRESS ON FILE
KHADIJAH IMES                      ADDRESS ON FILE
KHADIJAH MCKOY                     ADDRESS ON FILE
KHADIJAH ROBINSON                  ADDRESS ON FILE
KHADIJAH ROBINSON                  ADDRESS ON FILE
KHADIJAH WAGSTAFF                  ADDRESS ON FILE
KHADIJAH WHITE                     ADDRESS ON FILE
KHADIYAH MYATT                     ADDRESS ON FILE
KHADYLE CURRY                      ADDRESS ON FILE
KHAI NGUYEN                        ADDRESS ON FILE
KHAILAH ROBINSON                   ADDRESS ON FILE
KHAILIL AMOS                       ADDRESS ON FILE
KHAIRE VALDERRAMA                  ADDRESS ON FILE
KHALAAH EWING                      ADDRESS ON FILE
KHALEA ROBINSON                    ADDRESS ON FILE
KHALEB KOZLIK-UNDERWOOD            ADDRESS ON FILE
KHALEEL LUCKY                      ADDRESS ON FILE
KHALEN MASON                       ADDRESS ON FILE
KHALID GOODWIN                     ADDRESS ON FILE
KHALID SMITH                       ADDRESS ON FILE
KHALIF COBB                        ADDRESS ON FILE
KHALIF DAVIS                       ADDRESS ON FILE
KHALIF RULEY                       ADDRESS ON FILE
KHALIK BELL                        ADDRESS ON FILE
KHALIL BOND                        ADDRESS ON FILE
KHALIL BRANTLEY                    ADDRESS ON FILE
KHALIL BROWN                       ADDRESS ON FILE
KHALIL BROWN                       ADDRESS ON FILE
KHALIL DAVIS                       ADDRESS ON FILE
KHALIL DAVIS                       ADDRESS ON FILE
KHALIL HENRY                       ADDRESS ON FILE
KHALIL LEWIS                       ADDRESS ON FILE
KHALIL MORMAN                      ADDRESS ON FILE
KHALIL MOSLEY                      ADDRESS ON FILE
KHALIL PARKER                      ADDRESS ON FILE
KHALIL RIVERA                      ADDRESS ON FILE
KHALIL TUCKER                      ADDRESS ON FILE
KHALIL WILLIAMS                    ADDRESS ON FILE
KHALIL WILLIAMS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1152 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1377 of 2235

Claim Name                          Address Information
KHALIL WILLIAMS                     ADDRESS ON FILE
KHALIQ SWIFT                        ADDRESS ON FILE
KHALISHA WOFFORD                    ADDRESS ON FILE
KHALIUNAA BADRAKH                   ADDRESS ON FILE
KHALIYL MCGOWAN                     ADDRESS ON FILE
KHALYN WALTMAN                      ADDRESS ON FILE
KHAMARI GODWIN                      ADDRESS ON FILE
KHANEISHA LOVEJOY                   ADDRESS ON FILE
KHANYISWA DUMKE                     ADDRESS ON FILE
KHARA MARABLE                       ADDRESS ON FILE
KHARI ADAMS                         ADDRESS ON FILE
KHARI CAIN                          ADDRESS ON FILE
KHARI COOKE                         ADDRESS ON FILE
KHARI RICHARDSON                    ADDRESS ON FILE
KHARI RISBROOK                      ADDRESS ON FILE
KHARON BREWER                       ADDRESS ON FILE
KHARON PRIESTER                     ADDRESS ON FILE
KHARON YOUNG                        ADDRESS ON FILE
KHARY SYKES                         ADDRESS ON FILE
KHAYLAN MAKELL                      ADDRESS ON FILE
KHAYLE HOWARD                       ADDRESS ON FILE
KHAYREE MOORE                       ADDRESS ON FILE
KHEARSTEN JONES                     ADDRESS ON FILE
KHEIRA MITCHELL                     ADDRESS ON FILE
KHELYNN PIERCE                      ADDRESS ON FILE
KHI BAKER                           ADDRESS ON FILE
KHI COZART                          ADDRESS ON FILE
KHIANA PENN                         ADDRESS ON FILE
KHIESHA MADKINS                     ADDRESS ON FILE
KHILIK GROSS                        ADDRESS ON FILE
KHIREE MONTAGUE                     ADDRESS ON FILE
KHIREE SMALL                        ADDRESS ON FILE
KHIYAM MERCER                       ADDRESS ON FILE
KHIYENNE DANIEL                     ADDRESS ON FILE
KHLOE CALHOUN                       ADDRESS ON FILE
KHLOE POLAND                        ADDRESS ON FILE
KHORY KESLER                        ADDRESS ON FILE
KHREXIA HUNTER                      ADDRESS ON FILE
KHRIS HOOKS                         ADDRESS ON FILE
KHRISTIAN MIMS                      ADDRESS ON FILE
KHRISTIAN SPURLOCK                  ADDRESS ON FILE
KHRISTIANNA WILSON                  ADDRESS ON FILE
KHRISTINE JACKSON                   ADDRESS ON FILE
KHRISTOPHER BEMBREY                 ADDRESS ON FILE
KHRYSTINA WHEAT                     ADDRESS ON FILE
KHYLEARAE JOHNSON                   ADDRESS ON FILE
KHYLI MCCAULEY                      ADDRESS ON FILE
KHYRI FOUST                         ADDRESS ON FILE
KHYRIE GASTON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1153 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1378 of 2235

Claim Name                       Address Information
KHYRSTA WRIGHT                   ADDRESS ON FILE
KI MCCLINTON                     ADDRESS ON FILE
KI-JANA BROWN                    ADDRESS ON FILE
KIA ADAMS                        ADDRESS ON FILE
KIAH BRADLEY                     ADDRESS ON FILE
KIAH CAMPBELL                    ADDRESS ON FILE
KIAH MALONE                      ADDRESS ON FILE
KIAIRA HERRING                   ADDRESS ON FILE
KIAJAH EVANS                     ADDRESS ON FILE
KIAKA WESLEY                     ADDRESS ON FILE
KIALA BISHOP                     ADDRESS ON FILE
KIAN WOOLSEY                     ADDRESS ON FILE
KIANA ADAMS                      ADDRESS ON FILE
KIANA AGOSTO                     ADDRESS ON FILE
KIANA BABER                      ADDRESS ON FILE
KIANA BRADY                      ADDRESS ON FILE
KIANA CARROW                     ADDRESS ON FILE
KIANA CEARLEY                    ADDRESS ON FILE
KIANA DINGLE                     ADDRESS ON FILE
KIANA ETHERIDGE                  ADDRESS ON FILE
KIANA FORDHAM                    ADDRESS ON FILE
KIANA FOSSETT                    ADDRESS ON FILE
KIANA GARRETT                    ADDRESS ON FILE
KIANA GASTON                     ADDRESS ON FILE
KIANA GILMORE                    ADDRESS ON FILE
KIANA GRAHAM                     ADDRESS ON FILE
KIANA HAMILTON                   ADDRESS ON FILE
KIANA HODGES                     ADDRESS ON FILE
KIANA HOLLIS                     ADDRESS ON FILE
KIANA JACKSON                    ADDRESS ON FILE
KIANA JOHNSON                    ADDRESS ON FILE
KIANA KETTENRING                 ADDRESS ON FILE
KIANA KOGER                      ADDRESS ON FILE
KIANA MATTINGLY                  ADDRESS ON FILE
KIANA PICKETT                    ADDRESS ON FILE
KIANA SANDERS                    ADDRESS ON FILE
KIANA SHERIFF                    ADDRESS ON FILE
KIANA THOMAS                     ADDRESS ON FILE
KIANA VEGA                       ADDRESS ON FILE
KIANA WALKER                     ADDRESS ON FILE
KIANA WIGINTON                   ADDRESS ON FILE
KIANAH HOLMES                    ADDRESS ON FILE
KIANI HENRY                      ADDRESS ON FILE
KIANNA ALDRIDGE                  ADDRESS ON FILE
KIANNA EHTESHAM                  ADDRESS ON FILE
KIANNA SIMMONS                   ADDRESS ON FILE
KIANNA STOKES                    ADDRESS ON FILE
KIANNA WHITE                     ADDRESS ON FILE
KIANOSH RAHEEM                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1154 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1379 of 2235

Claim Name                         Address Information
KIANSI WILLIAMS                    ADDRESS ON FILE
KIANTE HICKS                       ADDRESS ON FILE
KIANTE PARKER                      ADDRESS ON FILE
KIARA ARAPI                        ADDRESS ON FILE
KIARA BAZEMORE-ROBINSON            ADDRESS ON FILE
KIARA BLACKWELL                    ADDRESS ON FILE
KIARA BOONE                        ADDRESS ON FILE
KIARA BRANTLEY                     ADDRESS ON FILE
KIARA BROWN                        ADDRESS ON FILE
KIARA CARDONA                      ADDRESS ON FILE
KIARA COBB                         ADDRESS ON FILE
KIARA CROMER                       ADDRESS ON FILE
KIARA DAVIS                        ADDRESS ON FILE
KIARA DIXON                        ADDRESS ON FILE
KIARA DURHAM                       ADDRESS ON FILE
KIARA ELLIOTT                      ADDRESS ON FILE
KIARA FIELDS                       ADDRESS ON FILE
KIARA GRAHAM                       ADDRESS ON FILE
KIARA HOCKADAY                     ADDRESS ON FILE
KIARA JACKSON                      ADDRESS ON FILE
KIARA JOHNSON                      ADDRESS ON FILE
KIARA LILLY                        ADDRESS ON FILE
KIARA MCALLISTER                   ADDRESS ON FILE
KIARA MCCLINTIC                    ADDRESS ON FILE
KIARA MCCROSKEY                    ADDRESS ON FILE
KIARA MCINTYRE                     ADDRESS ON FILE
KIARA MORRIS                       ADDRESS ON FILE
KIARA NIXON                        ADDRESS ON FILE
KIARA PARSONS                      ADDRESS ON FILE
KIARA PAULINO                      ADDRESS ON FILE
KIARA PETERSON                     ADDRESS ON FILE
KIARA PLUMMER                      ADDRESS ON FILE
KIARA PROBY                        ADDRESS ON FILE
KIARA ROBERSON                     ADDRESS ON FILE
KIARA SIMMONS                      ADDRESS ON FILE
KIARA THREATT                      ADDRESS ON FILE
KIARA VASQUEZ                      ADDRESS ON FILE
KIARA WARD                         ADDRESS ON FILE
KIARA WEST                         ADDRESS ON FILE
KIARAH GAMBLE                      ADDRESS ON FILE
KIARRA BAILEY                      ADDRESS ON FILE
KIARRA HALL                        ADDRESS ON FILE
KIARRA LEWIS                       ADDRESS ON FILE
KIARRA TYRUES                      ADDRESS ON FILE
KIARRA VELASQUEZ                   ADDRESS ON FILE
KIARYN FASANO                      ADDRESS ON FILE
KIASIA KEITH                       ADDRESS ON FILE
KIAUNA CONWAY                      ADDRESS ON FILE
KIAYA NICKENS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1155 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1380 of 2235

Claim Name                         Address Information
KIBWE BROWNE                       ADDRESS ON FILE
KIDIAN REYNOSO                     ADDRESS ON FILE
KIEARRA SAWYER                     ADDRESS ON FILE
KIEFER AMBROSE                     ADDRESS ON FILE
KIEL ORTIZ                         ADDRESS ON FILE
KIELE OWENS                        ADDRESS ON FILE
KIELLA WRIGHT                      ADDRESS ON FILE
KIEON WILLIAMS                     ADDRESS ON FILE
KIEON WILLIAMS                     ADDRESS ON FILE
KIER ARMSTRONG                     ADDRESS ON FILE
KIER MORTON                        ADDRESS ON FILE
KIERA ALLEN                        ADDRESS ON FILE
KIERA BLUE                         ADDRESS ON FILE
KIERA BOLEY                        ADDRESS ON FILE
KIERA CLARK                        ADDRESS ON FILE
KIERA COOPER                       ADDRESS ON FILE
KIERA DURANT                       ADDRESS ON FILE
KIERA ERQUHART                     ADDRESS ON FILE
KIERA FLOYD                        ADDRESS ON FILE
KIERA HAMPTON                      ADDRESS ON FILE
KIERA JACKSON                      ADDRESS ON FILE
KIERA LEARY                        ADDRESS ON FILE
KIERA MCMULLEN                     ADDRESS ON FILE
KIERA QUALLS                       ADDRESS ON FILE
KIERA ROBERTSON                    ADDRESS ON FILE
KIERA SCRUGGS                      ADDRESS ON FILE
KIERA SINGLETARY                   ADDRESS ON FILE
KIERA SLADE                        ADDRESS ON FILE
KIERA SMITH                        ADDRESS ON FILE
KIERA YOUNG                        ADDRESS ON FILE
KIERAN BAKER                       ADDRESS ON FILE
KIERAN MATTHEWS                    ADDRESS ON FILE
KIERAN MCBRIDE                     ADDRESS ON FILE
KIERAN WEILER                      ADDRESS ON FILE
KIERE HALL                         ADDRESS ON FILE
KIEREE HOGAN                       ADDRESS ON FILE
KIERIE BRYANT                      ADDRESS ON FILE
KIERNANLYNN FRASER                 ADDRESS ON FILE
KIERRA ALEXANDER                   ADDRESS ON FILE
KIERRA ALEXANDER                   ADDRESS ON FILE
KIERRA BLACK                       ADDRESS ON FILE
KIERRA BRINKLEY                    ADDRESS ON FILE
KIERRA CHANDLER                    ADDRESS ON FILE
KIERRA FILLMORE                    ADDRESS ON FILE
KIERRA FROST                       ADDRESS ON FILE
KIERRA FUQUA                       ADDRESS ON FILE
KIERRA HEADD                       ADDRESS ON FILE
KIERRA HEIST                       ADDRESS ON FILE
KIERRA JACKSON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1156 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1381 of 2235

Claim Name                         Address Information
KIERRA KIMMONS                     ADDRESS ON FILE
KIERRA MASSIE                      ADDRESS ON FILE
KIERRA MCCALLUM                    ADDRESS ON FILE
KIERRA MCCOY                       ADDRESS ON FILE
KIERRA PETERSON                    ADDRESS ON FILE
KIERRA POWELL                      ADDRESS ON FILE
KIERRA THEISEN                     ADDRESS ON FILE
KIERRA UNDERDUE                    ADDRESS ON FILE
KIERRA WILLIAMS-HEADEN             ADDRESS ON FILE
KIERRA WILSON                      ADDRESS ON FILE
KIERRA WYNNE                       ADDRESS ON FILE
KIERRA YORK                        ADDRESS ON FILE
KIERRICA JOHNSON                   ADDRESS ON FILE
KIERRICA JOHNSON                   ADDRESS ON FILE
KIERSTAN KUZNICKI                  ADDRESS ON FILE
KIERSTAN WHITSELL                  ADDRESS ON FILE
KIERSTEN BERGER                    ADDRESS ON FILE
KIERSTEN BROCKMAN                  ADDRESS ON FILE
KIERSTEN GRIESBACK                 ADDRESS ON FILE
KIERSTEN HUMPHERY                  ADDRESS ON FILE
KIERSTEN KUMP                      ADDRESS ON FILE
KIERSTEN MARINO                    ADDRESS ON FILE
KIERSTEN ODEN                      ADDRESS ON FILE
KIERSTEN SANFORD                   ADDRESS ON FILE
KIERSTEN SAUNDERS                  ADDRESS ON FILE
KIERSTEN SCHIENDA                  ADDRESS ON FILE
KIERSTEN SHERMAN                   ADDRESS ON FILE
KIERSTEN TELLEKAMP                 ADDRESS ON FILE
KIERSTEN TULL                      ADDRESS ON FILE
KIERSTIN HOPSICKER                 ADDRESS ON FILE
KIERSTIN LONG                      ADDRESS ON FILE
KIERSTON MOFFITT                   ADDRESS ON FILE
KIERSTON POTTS                     ADDRESS ON FILE
KIESHA CURRY                       ADDRESS ON FILE
KIESHAYLA LEWIS                    ADDRESS ON FILE
KIET HOANG                         ADDRESS ON FILE
KIFFANY DAWSON                     ADDRESS ON FILE
KIIAN GARRETT                      ADDRESS ON FILE
KIINAN HERRING                     ADDRESS ON FILE
KIJANA OWENS                       ADDRESS ON FILE
KIJANA PRATT                       ADDRESS ON FILE
KIJON CALLOWAY                     ADDRESS ON FILE
KILA SMITH                         ADDRESS ON FILE
KILEE HUTCHINSON                   ADDRESS ON FILE
KILEIGH PRIOR                      ADDRESS ON FILE
KILEY AMLAW                        ADDRESS ON FILE
KILEY COOPER                       ADDRESS ON FILE
KILEY DACEY                        ADDRESS ON FILE
KILEY KEITH                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1157 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                    Service List
                                                                              Page 1382 of 2235

Claim Name                               Address Information
KILEY KESSLER                            ADDRESS ON FILE
KILEY ORDING                             ADDRESS ON FILE
KILEY-DREW DUNCAN                        ADDRESS ON FILE
KILIA NELSON                             ADDRESS ON FILE
KILLEARN WILLIAMS                        ADDRESS ON FILE
KILLIAN OVERSTREET                       ADDRESS ON FILE
KILLIAN PETETTI                          ADDRESS ON FILE
KILN CREEK PROFESSIONAL BUSINESS ASSOC   PO BOX 844565 BOSTON MA 02284
KILN CREEK PROFESSIONAL BUSINESS ASSOC   UNITED PROPERTY ASSOCIATES INC PO BOX 844565 BOSTON MA 02284
KIM ABBEY                                ADDRESS ON FILE
KIM AUGUSTINE                            ADDRESS ON FILE
KIM BARDOS                               ADDRESS ON FILE
KIM BRADLEY                              ADDRESS ON FILE
KIM BROWN                                ADDRESS ON FILE
KIM CANNADAY                             ADDRESS ON FILE
KIM FINKLEY                              ADDRESS ON FILE
KIM FORBES                               ADDRESS ON FILE
KIM FORD                                 ADDRESS ON FILE
KIM FOX                                  ADDRESS ON FILE
KIM FRASER                               ADDRESS ON FILE
KIM FREEZE                               ADDRESS ON FILE
KIM GIBSON                               ADDRESS ON FILE
KIM GILMARTIN                            ADDRESS ON FILE
KIM GRAHAM                               ADDRESS ON FILE
KIM HANNAH                               ADDRESS ON FILE
KIM KIRKPATRICK                          ADDRESS ON FILE
KIM LE CAVALIER                          ADDRESS ON FILE
KIM MANNINO                              ADDRESS ON FILE
KIM MANNS                                ADDRESS ON FILE
KIM MARTIN                               ADDRESS ON FILE
KIM MONK                                 ADDRESS ON FILE
KIM MORRIS                               ADDRESS ON FILE
KIM MURRAY                               ADDRESS ON FILE
KIM NADOLSKI                             ADDRESS ON FILE
KIM NICHOLSON                            ADDRESS ON FILE
KIM PAOLINI                              ADDRESS ON FILE
KIM PETERSON                             ADDRESS ON FILE
KIM POMEROY                              ADDRESS ON FILE
KIM RUSSO                                ADDRESS ON FILE
KIM SCOTTO DI PERTA                      ADDRESS ON FILE
KIM SEAGRAVES                            ADDRESS ON FILE
KIM STEINHOUSE                           ADDRESS ON FILE
KIM TENLY                                ADDRESS ON FILE
KIM THOMPSON                             ADDRESS ON FILE
KIMAADAH BONNER                          ADDRESS ON FILE
KIMALA JOHNSON                           ADDRESS ON FILE
KIMANI BOATWRIGHT                        ADDRESS ON FILE
KIMANI HARRIS                            ADDRESS ON FILE
KIMANI HAYE                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1158 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                         Page 1383 of 2235

Claim Name                           Address Information
KIMANI MUNGAI                        ADDRESS ON FILE
KIMANI NEWKIRK                       ADDRESS ON FILE
KIMAR ROBINSON                       ADDRESS ON FILE
KIMAREE PARKER                       ADDRESS ON FILE
KIMBALL UPHOLSTERY                   19 HYACINTH DR PEPPERELL MA 01463
KIMBER BARBEAU                       ADDRESS ON FILE
KIMBER COOK                          ADDRESS ON FILE
KIMBER GALAN                         ADDRESS ON FILE
KIMBER HOLDER                        ADDRESS ON FILE
KIMBER MERRITT                       ADDRESS ON FILE
KIMBER SKIPPER                       ADDRESS ON FILE
KIMBERELY LEGAULT                    ADDRESS ON FILE
KIMBERLEE BEISTLINE                  ADDRESS ON FILE
KIMBERLEE CHERNESKY                  ADDRESS ON FILE
KIMBERLEE GOUIN                      ADDRESS ON FILE
KIMBERLEE MONTGOMERY                 ADDRESS ON FILE
KIMBERLEE PROCTOR                    ADDRESS ON FILE
KIMBERLEE WHEELER                    ADDRESS ON FILE
KIMBERLEY BROWN                      ADDRESS ON FILE
KIMBERLEY CROSBY                     ADDRESS ON FILE
KIMBERLEY LEMONS                     ADDRESS ON FILE
KIMBERLEY MAGGARD                    ADDRESS ON FILE
KIMBERLEY MURDOCH                    ADDRESS ON FILE
KIMBERLEY ZIMMERMAN                  ADDRESS ON FILE
KIMBERLIN BARBER                     ADDRESS ON FILE
KIMBERLY A LINDEEN                   ADDRESS ON FILE
KIMBERLY ABBEY                       ADDRESS ON FILE
KIMBERLY ADAMS                       ADDRESS ON FILE
KIMBERLY ADORNO                      ADDRESS ON FILE
KIMBERLY AGURS                       ADDRESS ON FILE
KIMBERLY ALLEN                       ADDRESS ON FILE
KIMBERLY ALMOND                      ADDRESS ON FILE
KIMBERLY ALSTON                      ADDRESS ON FILE
KIMBERLY AMAN                        ADDRESS ON FILE
KIMBERLY ANDERSON                    ADDRESS ON FILE
KIMBERLY ARLT                        ADDRESS ON FILE
KIMBERLY ARMOUR                      ADDRESS ON FILE
KIMBERLY ARRIGHIE                    ADDRESS ON FILE
KIMBERLY AYERS                       ADDRESS ON FILE
KIMBERLY BAKER                       ADDRESS ON FILE
KIMBERLY BANKOS                      ADDRESS ON FILE
KIMBERLY BARBER                      ADDRESS ON FILE
KIMBERLY BARRON                      ADDRESS ON FILE
KIMBERLY BARTON                      ADDRESS ON FILE
KIMBERLY BATSON                      ADDRESS ON FILE
KIMBERLY BEASLEY                     ADDRESS ON FILE
KIMBERLY BENTON                      ADDRESS ON FILE
KIMBERLY BISHOP                      ADDRESS ON FILE
KIMBERLY BLAIZE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1159 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1384 of 2235

Claim Name                          Address Information
KIMBERLY BOLTON                     ADDRESS ON FILE
KIMBERLY BOSTICK                    ADDRESS ON FILE
KIMBERLY BOWLING-MARTIN             ADDRESS ON FILE
KIMBERLY BRADFORD                   ADDRESS ON FILE
KIMBERLY BRADFORD                   ADDRESS ON FILE
KIMBERLY BRADSHAW                   ADDRESS ON FILE
KIMBERLY BRAZIER                    ADDRESS ON FILE
KIMBERLY BRESSLER                   ADDRESS ON FILE
KIMBERLY BROCKMANN                  ADDRESS ON FILE
KIMBERLY BROOKS                     ADDRESS ON FILE
KIMBERLY BROWN                      ADDRESS ON FILE
KIMBERLY BURNS                      ADDRESS ON FILE
KIMBERLY CAMPBELL                   ADDRESS ON FILE
KIMBERLY CARDENTEY                  ADDRESS ON FILE
KIMBERLY CATRINI                    ADDRESS ON FILE
KIMBERLY CAUDILL                    ADDRESS ON FILE
KIMBERLY CHEATHAM                   ADDRESS ON FILE
KIMBERLY CHEWNING                   ADDRESS ON FILE
KIMBERLY CLARKE                     ADDRESS ON FILE
KIMBERLY CLEGG                      ADDRESS ON FILE
KIMBERLY CLEMENT                    ADDRESS ON FILE
KIMBERLY COFFEY                     ADDRESS ON FILE
KIMBERLY COLEMAN                    ADDRESS ON FILE
KIMBERLY COMBS                      ADDRESS ON FILE
KIMBERLY COPE                       ADDRESS ON FILE
KIMBERLY CORTELLINO                 ADDRESS ON FILE
KIMBERLY COTTO                      ADDRESS ON FILE
KIMBERLY CRAMER                     ADDRESS ON FILE
KIMBERLY CRESSMAN                   ADDRESS ON FILE
KIMBERLY CRISMAN                    ADDRESS ON FILE
KIMBERLY CROSS                      ADDRESS ON FILE
KIMBERLY CROSSLEY                   ADDRESS ON FILE
KIMBERLY CROWTHERS                  ADDRESS ON FILE
KIMBERLY CRUM                       ADDRESS ON FILE
KIMBERLY D SAMPSON                  ADDRESS ON FILE
KIMBERLY DALTON                     ADDRESS ON FILE
KIMBERLY DAVIS                      ADDRESS ON FILE
KIMBERLY DAWLEY                     ADDRESS ON FILE
KIMBERLY DEESON                     ADDRESS ON FILE
KIMBERLY DEESON                     ADDRESS ON FILE
KIMBERLY DELAUGHTER                 ADDRESS ON FILE
KIMBERLY DICKENSON                  ADDRESS ON FILE
KIMBERLY DIERICKX                   ADDRESS ON FILE
KIMBERLY DILLON                     ADDRESS ON FILE
KIMBERLY DILLON                     ADDRESS ON FILE
KIMBERLY DOATY                      ADDRESS ON FILE
KIMBERLY DOXBECK                    ADDRESS ON FILE
KIMBERLY DUGGER                     ADDRESS ON FILE
KIMBERLY DUNCAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1160 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1385 of 2235

Claim Name                          Address Information
KIMBERLY EATON                      ADDRESS ON FILE
KIMBERLY FARRAR                     ADDRESS ON FILE
KIMBERLY FAULK                      ADDRESS ON FILE
KIMBERLY FELTZ                      ADDRESS ON FILE
KIMBERLY FERGUSON                   ADDRESS ON FILE
KIMBERLY FLEMING                    ADDRESS ON FILE
KIMBERLY FRIDAY                     ADDRESS ON FILE
KIMBERLY FULTZ                      ADDRESS ON FILE
KIMBERLY GALINDO                    ADDRESS ON FILE
KIMBERLY GANNON                     ADDRESS ON FILE
KIMBERLY GARCIA                     ADDRESS ON FILE
KIMBERLY GARCIA                     ADDRESS ON FILE
KIMBERLY GAREY                      ADDRESS ON FILE
KIMBERLY GATO                       ADDRESS ON FILE
KIMBERLY GENTRY                     ADDRESS ON FILE
KIMBERLY GERIGHTY                   ADDRESS ON FILE
KIMBERLY GERM                       ADDRESS ON FILE
KIMBERLY GRAHAM                     ADDRESS ON FILE
KIMBERLY GRAHAM                     ADDRESS ON FILE
KIMBERLY GRAHAM                     ADDRESS ON FILE
KIMBERLY GREEN                      ADDRESS ON FILE
KIMBERLY GREENE                     ADDRESS ON FILE
KIMBERLY GREER                      ADDRESS ON FILE
KIMBERLY GRIFFITH                   ADDRESS ON FILE
KIMBERLY GROVE                      ADDRESS ON FILE
KIMBERLY GUM                        ADDRESS ON FILE
KIMBERLY HANNA                      ADDRESS ON FILE
KIMBERLY HARMON                     ADDRESS ON FILE
KIMBERLY HARRINGTON                 ADDRESS ON FILE
KIMBERLY HARRIS                     ADDRESS ON FILE
KIMBERLY HARRISON                   ADDRESS ON FILE
KIMBERLY HASSELL                    ADDRESS ON FILE
KIMBERLY HERSEY                     ADDRESS ON FILE
KIMBERLY HUBBARD                    ADDRESS ON FILE
KIMBERLY HUFF                       ADDRESS ON FILE
KIMBERLY HUMPHREY                   ADDRESS ON FILE
KIMBERLY HUMPHREY                   ADDRESS ON FILE
KIMBERLY HUTCHINSON                 ADDRESS ON FILE
KIMBERLY JACKSON                    ADDRESS ON FILE
KIMBERLY JENKINS                    ADDRESS ON FILE
KIMBERLY JOHNSON                    ADDRESS ON FILE
KIMBERLY JONES                      ADDRESS ON FILE
KIMBERLY JONES                      ADDRESS ON FILE
KIMBERLY JONES                      ADDRESS ON FILE
KIMBERLY JOYNER                     ADDRESS ON FILE
KIMBERLY JUSTUS                     ADDRESS ON FILE
KIMBERLY KANIA                      ADDRESS ON FILE
KIMBERLY KEEPING                    ADDRESS ON FILE
KIMBERLY KELLY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1161 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1386 of 2235

Claim Name                          Address Information
KIMBERLY KEMP                       ADDRESS ON FILE
KIMBERLY KEMP                       ADDRESS ON FILE
KIMBERLY KENDRICKS                  ADDRESS ON FILE
KIMBERLY KING                       ADDRESS ON FILE
KIMBERLY KLIS                       ADDRESS ON FILE
KIMBERLY KNOTT                      ADDRESS ON FILE
KIMBERLY KOLIKAS                    ADDRESS ON FILE
KIMBERLY KRASON                     ADDRESS ON FILE
KIMBERLY KULP                       ADDRESS ON FILE
KIMBERLY LADYMON                    ADDRESS ON FILE
KIMBERLY LAMBERT                    ADDRESS ON FILE
KIMBERLY LAMPHERE                   ADDRESS ON FILE
KIMBERLY LANIER                     ADDRESS ON FILE
KIMBERLY LAYLAND                    ADDRESS ON FILE
KIMBERLY LAZARD                     ADDRESS ON FILE
KIMBERLY LEFEBVRE                   ADDRESS ON FILE
KIMBERLY LEON                       ADDRESS ON FILE
KIMBERLY LEONARD                    ADDRESS ON FILE
KIMBERLY LEROY                      ADDRESS ON FILE
KIMBERLY LEWIS                      ADDRESS ON FILE
KIMBERLY LILLY                      ADDRESS ON FILE
KIMBERLY LOPES                      ADDRESS ON FILE
KIMBERLY LOVELACE                   ADDRESS ON FILE
KIMBERLY LUKSIC                     ADDRESS ON FILE
KIMBERLY MAGNER                     ADDRESS ON FILE
KIMBERLY MANN                       ADDRESS ON FILE
KIMBERLY MANOS                      ADDRESS ON FILE
KIMBERLY MASSEY                     ADDRESS ON FILE
KIMBERLY MATHEWS                    ADDRESS ON FILE
KIMBERLY MATUTE                     ADDRESS ON FILE
KIMBERLY MCCLOUD                    ADDRESS ON FILE
KIMBERLY MCCLUNG                    ADDRESS ON FILE
KIMBERLY MCELRATH                   ADDRESS ON FILE
KIMBERLY MCFARLAND                  ADDRESS ON FILE
KIMBERLY MCKEE                      ADDRESS ON FILE
KIMBERLY MCKENZIE                   ADDRESS ON FILE
KIMBERLY MCLAUGHLIN                 ADDRESS ON FILE
KIMBERLY METTS                      ADDRESS ON FILE
KIMBERLY MIDDLETON                  ADDRESS ON FILE
KIMBERLY MILLER                     ADDRESS ON FILE
KIMBERLY MIRAGLIA                   ADDRESS ON FILE
KIMBERLY MOLINA                     ADDRESS ON FILE
KIMBERLY MONTGOMERY                 ADDRESS ON FILE
KIMBERLY MOORE                      ADDRESS ON FILE
KIMBERLY MOORE                      ADDRESS ON FILE
KIMBERLY MORTON                     ADDRESS ON FILE
KIMBERLY MUELL                      ADDRESS ON FILE
KIMBERLY MUSKET                     ADDRESS ON FILE
KIMBERLY MUZER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1162 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1387 of 2235

Claim Name                            Address Information
KIMBERLY MYERS                        ADDRESS ON FILE
KIMBERLY MYRIS                        ADDRESS ON FILE
KIMBERLY NEGRON                       ADDRESS ON FILE
KIMBERLY NEWBORN                      ADDRESS ON FILE
KIMBERLY NOBLE                        ADDRESS ON FILE
KIMBERLY OAKLEY                       ADDRESS ON FILE
KIMBERLY OBIER                        ADDRESS ON FILE
KIMBERLY OGDEN                        ADDRESS ON FILE
KIMBERLY ORELLANA                     ADDRESS ON FILE
KIMBERLY PAIT                         ADDRESS ON FILE
KIMBERLY PATTERSON-LITTLE             ADDRESS ON FILE
KIMBERLY PAUL                         ADDRESS ON FILE
KIMBERLY PERNELL                      ADDRESS ON FILE
KIMBERLY PHILLIPS                     ADDRESS ON FILE
KIMBERLY POFF                         ADDRESS ON FILE
KIMBERLY POSEY                        ADDRESS ON FILE
KIMBERLY PRICE                        ADDRESS ON FILE
KIMBERLY PRITCHARD                    ADDRESS ON FILE
KIMBERLY PUGH                         ADDRESS ON FILE
KIMBERLY RAMSEY                       ADDRESS ON FILE
KIMBERLY RANSOM                       ADDRESS ON FILE
KIMBERLY REED                         ADDRESS ON FILE
KIMBERLY ROTEN                        ADDRESS ON FILE
KIMBERLY RUCKER                       ADDRESS ON FILE
KIMBERLY RUDOLPH                      ADDRESS ON FILE
KIMBERLY RUSSELL                      ADDRESS ON FILE
KIMBERLY SANCHEZ                      ADDRESS ON FILE
KIMBERLY SANDERS                      ADDRESS ON FILE
KIMBERLY SANDERSON                    ADDRESS ON FILE
KIMBERLY SAVAGE                       ADDRESS ON FILE
KIMBERLY SCHOENWISNER                 ADDRESS ON FILE
KIMBERLY SCOTT-ALSTON                 ADDRESS ON FILE
KIMBERLY SHERWIN                      ADDRESS ON FILE
KIMBERLY SHORT                        ADDRESS ON FILE
KIMBERLY SIMMONS                      ADDRESS ON FILE
KIMBERLY SLOAN                        ADDRESS ON FILE
KIMBERLY SMITH                        ADDRESS ON FILE
KIMBERLY SMITH                        ADDRESS ON FILE
KIMBERLY SMITH                        ADDRESS ON FILE
KIMBERLY SMITH                        ADDRESS ON FILE
KIMBERLY SPENCE                       ADDRESS ON FILE
KIMBERLY SPENCER                      ADDRESS ON FILE
KIMBERLY SPENCER                      ADDRESS ON FILE
KIMBERLY SPINK                        ADDRESS ON FILE
KIMBERLY STACY                        ADDRESS ON FILE
KIMBERLY STETSON                      ADDRESS ON FILE
KIMBERLY STEVENS                      ADDRESS ON FILE
KIMBERLY STONE                        ADDRESS ON FILE
KIMBERLY STRONG                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1163 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1388 of 2235

Claim Name                           Address Information
KIMBERLY SUMMERS                     ADDRESS ON FILE
KIMBERLY TAYLOR                      ADDRESS ON FILE
KIMBERLY TELLO                       ADDRESS ON FILE
KIMBERLY THOMPSON                    ADDRESS ON FILE
KIMBERLY TILLERY                     ADDRESS ON FILE
KIMBERLY TINSLEY                     ADDRESS ON FILE
KIMBERLY TOLBERT                     ADDRESS ON FILE
KIMBERLY UDUT                        ADDRESS ON FILE
KIMBERLY UNGER                       ADDRESS ON FILE
KIMBERLY VALINSKI                    ADDRESS ON FILE
KIMBERLY VASQUEZ                     ADDRESS ON FILE
KIMBERLY VASSENELLI                  ADDRESS ON FILE
KIMBERLY VELEZ                       ADDRESS ON FILE
KIMBERLY VONDEM BUSSCHEHADDE         ADDRESS ON FILE
KIMBERLY WADSWORTH                   ADDRESS ON FILE
KIMBERLY WAGNER                      ADDRESS ON FILE
KIMBERLY WAINWRIGHT                  ADDRESS ON FILE
KIMBERLY WALKER                      ADDRESS ON FILE
KIMBERLY WALKER                      ADDRESS ON FILE
KIMBERLY WASHINGTON                  ADDRESS ON FILE
KIMBERLY WEAVER                      ADDRESS ON FILE
KIMBERLY WELCH                       ADDRESS ON FILE
KIMBERLY WELLS                       ADDRESS ON FILE
KIMBERLY WESSON                      ADDRESS ON FILE
KIMBERLY WESSON                      ADDRESS ON FILE
KIMBERLY WHITMORE                    ADDRESS ON FILE
KIMBERLY WILBURN                     ADDRESS ON FILE
KIMBERLY WILLIAMS                    ADDRESS ON FILE
KIMBERLY WILLIAMS                    ADDRESS ON FILE
KIMBERLY WILLIAMS                    ADDRESS ON FILE
KIMBERLY WOOTEN                      ADDRESS ON FILE
KIMBERLY ZIEGLER                     ADDRESS ON FILE
KIMBERLYN RICHARDSON                 ADDRESS ON FILE
KIMBLE CRANE                         ADDRESS ON FILE
KIMBLEE HANBERRY                     ADDRESS ON FILE
KIMBLEE JACKSON                      ADDRESS ON FILE
KIMBO THAYER                         ADDRESS ON FILE
KIMBRIANNA ELDER                     ADDRESS ON FILE
KIMBURLEE FANION                     ADDRESS ON FILE
KIMCO REALTY CORP                    MID-ATLANTIC REGION 1954 GREENSPRING DRIVE, STE 330 TIMONIUM MD 21093
KIMELIA CARTER                       ADDRESS ON FILE
KIMERA ROBINSON                      ADDRESS ON FILE
KIMESE PETTEWAY                      ADDRESS ON FILE
KIMESHIA LEWIS                       ADDRESS ON FILE
KIMIEKO ANDERSON                     ADDRESS ON FILE
KIMILA MIDDLETON                     ADDRESS ON FILE
KIMLA SMITH                          ADDRESS ON FILE
KIMM GARCEAU                         ADDRESS ON FILE
KIMM SIMS                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1164 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 1389 of 2235

Claim Name                            Address Information
KIMMARRYL WALTON                      ADDRESS ON FILE
KIMMEL JOHNSON                        ADDRESS ON FILE
KIMONE MCCRAY                         ADDRESS ON FILE
KIMYA MURRAY                          ADDRESS ON FILE
KINARA SMITH                          ADDRESS ON FILE
KINDA CURRY                           ADDRESS ON FILE
KINDE JACKSON                         ADDRESS ON FILE
KING COIL CLEANING                    30 RANGER LN WEST HARTFORD CT 06117
KING SPIRITS                          5636 US ROUTE 60 E HUNTINGTON WV 25705
KING TAYLOR                           ADDRESS ON FILE
KING, RAQUEL                          210 ANNA ST LILLINGTON NC 27546
KINGDOM LAWN AND LANDSCAPE LLC        5300 NORTH RD CLYDE MI 48049
KINGDOM LAWN MAINTENANCE              5300 NORTH ROAD CLYDE MI 48049
KINGMAN HOLDING LLC                   200 S BISCAYNE BLVD 7TH FLOOR MIAMI FL 33131
KINGSLEY NYONG                        ADDRESS ON FILE
KINGSTON SCHOOL DISTRICT              21 WYNKOOP PLACE KINGSTON NY 12401
KINGSVIEW WINE LIQUOR                 18323 LEAMAN FARM ROAD GERMANTOWN MD 20874
KINISHY BLOWE                         ADDRESS ON FILE
KINLEY ST PIERRE                      ADDRESS ON FILE
KINSEY JACKSON                        ADDRESS ON FILE
KINSEY OSWALD                         ADDRESS ON FILE
KINSEY ZELL                           ADDRESS ON FILE
KINSLEY GRAHAM LP                     ADDRESS ON FILE
KINSTON YATES                         ADDRESS ON FILE
KINTASIA HOWARD                       ADDRESS ON FILE
KINTSI MUSE                           ADDRESS ON FILE
KINYATTA JENKINS                      ADDRESS ON FILE
KIOMI COOPER                          ADDRESS ON FILE
KION JOHNSON-JONES                    ADDRESS ON FILE
KIONA BANFIELD                        ADDRESS ON FILE
KIONDRA RABER                         ADDRESS ON FILE
KIONTE DRAYTON                        ADDRESS ON FILE
KIP BAILEY                            ADDRESS ON FILE
KIPP DALTON                           ADDRESS ON FILE
KIRA AIKEN                            ADDRESS ON FILE
KIRA ANDERSON                         ADDRESS ON FILE
KIRA COBURN                           ADDRESS ON FILE
KIRA EPPS                             ADDRESS ON FILE
KIRA GAMES                            ADDRESS ON FILE
KIRA HESPENHEIDE                      ADDRESS ON FILE
KIRA HINTZ                            ADDRESS ON FILE
KIRA JAMES                            ADDRESS ON FILE
KIRA MEYERS                           ADDRESS ON FILE
KIRA MILLER                           ADDRESS ON FILE
KIRA NIPPER                           ADDRESS ON FILE
KIRA PARSON                           ADDRESS ON FILE
KIRA RICHMOND                         ADDRESS ON FILE
KIRA SANDERS                          ADDRESS ON FILE
KIRA STILES                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1165 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1390 of 2235

Claim Name                          Address Information
KIRA TAYLOR                         ADDRESS ON FILE
KIRA TAYLOR                         ADDRESS ON FILE
KIRA TOLVER                         ADDRESS ON FILE
KIRA WARNER                         ADDRESS ON FILE
KIRA WINSTON                        ADDRESS ON FILE
KIRALISHA ROBINSON                  ADDRESS ON FILE
KIRBY ALLMAN                        ADDRESS ON FILE
KIRBY BURNETT                       ADDRESS ON FILE
KIRBY BUSH                          ADDRESS ON FILE
KIRBY CORE                          ADDRESS ON FILE
KIRBY JONES                         ADDRESS ON FILE
KIRBY KIMBLE                        ADDRESS ON FILE
KIRBY LEAVELL                       ADDRESS ON FILE
KIRBY ROBERSON                      ADDRESS ON FILE
KIRBY SYKES                         ADDRESS ON FILE
KIRCHNER BEVERAGE                   2740 CHARLESTOWN ROAD LANCASTER PA 17603
KIREE COPELAND                      ADDRESS ON FILE
KIREN WARD                          ADDRESS ON FILE
KIRIMI MMURITHI                     ADDRESS ON FILE
KIRK BERNARD                        ADDRESS ON FILE
KIRK CARMOUCHE JR                   ADDRESS ON FILE
KIRK GALLEGOS                       ADDRESS ON FILE
KIRK HOLLAND                        ADDRESS ON FILE
KIRK HOUZE                          ADDRESS ON FILE
KIRK KIRSTATTER                     ADDRESS ON FILE
KIRK MAYER                          ADDRESS ON FILE
KIRK MORGAN                         ADDRESS ON FILE
KIRK SAMPSON                        ADDRESS ON FILE
KIRK SAUNDERS                       ADDRESS ON FILE
KIRK WILLIAMS                       ADDRESS ON FILE
KIRKLAND BOONE                      ADDRESS ON FILE
KIRKLAND CARTER                     ADDRESS ON FILE
KIRKLAND NEWBROUGH                  ADDRESS ON FILE
KIRKLIN POLLARD                     ADDRESS ON FILE
KIRKLUN EVANS                       ADDRESS ON FILE
KIRRA CHAMPION                      ADDRESS ON FILE
KIRSTA CHANNELL                     ADDRESS ON FILE
KIRSTEN ARMSTRONG                   ADDRESS ON FILE
KIRSTEN BENNETT                     ADDRESS ON FILE
KIRSTEN BUTTERFIELD                 ADDRESS ON FILE
KIRSTEN CAPPARELLO                  ADDRESS ON FILE
KIRSTEN CHAMPNOISE                  ADDRESS ON FILE
KIRSTEN COLLINS                     ADDRESS ON FILE
KIRSTEN COOLEY                      ADDRESS ON FILE
KIRSTEN DINZLER                     ADDRESS ON FILE
KIRSTEN DOS SANTOS                  ADDRESS ON FILE
KIRSTEN FARNSWORTH                  ADDRESS ON FILE
KIRSTEN GHAWI                       ADDRESS ON FILE
KIRSTEN GIBSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1166 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1391 of 2235

Claim Name                          Address Information
KIRSTEN HOTT                        ADDRESS ON FILE
KIRSTEN INMAN                       ADDRESS ON FILE
KIRSTEN JOHNSON                     ADDRESS ON FILE
KIRSTEN JOHNSON                     ADDRESS ON FILE
KIRSTEN KELLY                       ADDRESS ON FILE
KIRSTEN LARSEN                      ADDRESS ON FILE
KIRSTEN LAZARO                      ADDRESS ON FILE
KIRSTEN LILLEY                      ADDRESS ON FILE
KIRSTEN MACDONALD                   ADDRESS ON FILE
KIRSTEN MANLEY                      ADDRESS ON FILE
KIRSTEN MATURIN                     ADDRESS ON FILE
KIRSTEN MCKINNEY                    ADDRESS ON FILE
KIRSTEN MULLIKIN                    ADDRESS ON FILE
KIRSTEN OLIVER                      ADDRESS ON FILE
KIRSTEN OSMAN                       ADDRESS ON FILE
KIRSTEN PHIFER                      ADDRESS ON FILE
KIRSTEN POTTER                      ADDRESS ON FILE
KIRSTEN PURSER                      ADDRESS ON FILE
KIRSTEN REEVES                      ADDRESS ON FILE
KIRSTEN SEDLOCK                     ADDRESS ON FILE
KIRSTEN SMITH                       ADDRESS ON FILE
KIRSTEN TAYLOR                      ADDRESS ON FILE
KIRSTEN THIBEAULT                   ADDRESS ON FILE
KIRSTEN TIFT                        ADDRESS ON FILE
KIRSTEN WHITACRE                    ADDRESS ON FILE
KIRSTEN WILE                        ADDRESS ON FILE
KIRSTEN WILFORD                     ADDRESS ON FILE
KIRSTEN WINSTEAD                    ADDRESS ON FILE
KIRSTEN WOODS                       ADDRESS ON FILE
KIRSTEN ZABICKI                     ADDRESS ON FILE
KIRSTIE AYCOCK                      ADDRESS ON FILE
KIRSTIE COX                         ADDRESS ON FILE
KIRSTIE HELTON                      ADDRESS ON FILE
KIRSTIE PRINCE                      ADDRESS ON FILE
KIRSTIE SEELEY                      ADDRESS ON FILE
KIRSTIN ANTON                       ADDRESS ON FILE
KIRSTIN BYRD                        ADDRESS ON FILE
KIRSTIN CONNOR                      ADDRESS ON FILE
KIRSTIN SANFORD                     ADDRESS ON FILE
KIRSTON COLLIS                      ADDRESS ON FILE
KIRSTON LANGFORD                    ADDRESS ON FILE
KIRSTYN ARCHER                      ADDRESS ON FILE
KIRSTYN JOHNSON                     ADDRESS ON FILE
KIRSTYN SCARBOROUGH                 ADDRESS ON FILE
KIRSTYN WARD                        ADDRESS ON FILE
KIRSTYNE HENDERSON                  ADDRESS ON FILE
KIRSTYNN HUMPHREYS                  ADDRESS ON FILE
KISBELL FORTUNA                     ADDRESS ON FILE
KISH SCARBERRY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1167 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1392 of 2235

Claim Name                            Address Information
KISHA DOREST                          ADDRESS ON FILE
KISHA RICHARDS                        ADDRESS ON FILE
KISHA SELLERS                         ADDRESS ON FILE
KISHA WELCH                           ADDRESS ON FILE
KISHARA HEATLEY                       ADDRESS ON FILE
KISHAUN JOHNSON                       ADDRESS ON FILE
KISHAWNIE NEAL                        ADDRESS ON FILE
KISHERA MITCHELL                      ADDRESS ON FILE
KISHON JONES                          ADDRESS ON FILE
KISTINA STEWART                       ADDRESS ON FILE
KITANA BACHMAN                        ADDRESS ON FILE
KITCHEN EQUIPMENT AND SUPPLY CO INC   1600 W MAIN ST PENSACOLA FL 32502
KITIA CARN                            ADDRESS ON FILE
KITRIA LAWSON                         ADDRESS ON FILE
KITTRINA GALLAGHER                    ADDRESS ON FILE
KIVAN DIAZ                            ADDRESS ON FILE
KIYA HOY                              ADDRESS ON FILE
KIYA KELLAMS                          ADDRESS ON FILE
KIYA SCOTT                            ADDRESS ON FILE
KIYA SHARPE                           ADDRESS ON FILE
KIYADA KING                           ADDRESS ON FILE
KIYAH HENRY                           ADDRESS ON FILE
KIYANA GIPSON                         ADDRESS ON FILE
KIYANA PIPKINS                        ADDRESS ON FILE
KIYLE MARVEL                          ADDRESS ON FILE
KIYON ROBINSON                        ADDRESS ON FILE
KIZZIE JACKSON                        ADDRESS ON FILE
KIZZIE JAMES                          ADDRESS ON FILE
KIZZY PETERS                          ADDRESS ON FILE
KJERSTI BREEN                         ADDRESS ON FILE
KJS ARCHITECTURAL LANDSCAPING         PO BOX 10215 DOTHAN AL 36304
KJS ARCHITECTURAL LANDSCAPING         4510 JUDGE LOGUE RD PO BOX 10215 DOTHAN AL 36304
KLAFTER OLSEN AND LESSER LLP          2 INTERNATIONAL DR STE 350 RYE BROOK NY 10573
KLANDI BROOKS                         ADDRESS ON FILE
KLANDI BROOKS                         ADDRESS ON FILE
KLARA BOULES                          ADDRESS ON FILE
KLARA MOSS                            ADDRESS ON FILE
KLARICE STANGANELLI                   ADDRESS ON FILE
KLEASHA JONES                         ADDRESS ON FILE
KLEBAN GREENVILLE LLC                 KLEBAN GREENVILLE, LLC C/O APRIL CLYNE 1189 POST ROAD, SUITE 3B FAIRFIELD CT
                                      06824
KLEBAN GREENVILLE LLC                 STEPHAN B. GROZINGER, ESQ. 249 LYONS 249 LYONS PLAIN ROAD WESTON CT 06883
KLEBAN GREENVILLE LLC                 C/O LEWIS S. HAMILTON, ESQ. POWELL & HAMILTON POST OFFICE DRAWER 9 GREENVILLE
                                      AL 36037
KLEMENS KOLLOVERJA                    ADDRESS ON FILE
KLETA DARRAGJATI                      ADDRESS ON FILE
KLEYAH BROWN                          ADDRESS ON FILE
KLIE LAW OFFICES PLLC                 85 WEST MAIN STREET BUCKHANNON WV 26201
KLINGBEIL MULTIFAMILY FUND IX LLC     20300 RIVER RIDGE TERRACE ATTN ELIZABETH CASTRO ASHBURN VA 20147



Epiq Corporate Restructuring, LLC                                                             Page 1168 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1393 of 2235

Claim Name                            Address Information
KLNB MANAGEMENT, LLC                  60 WEST STREET SUITE 204 ANNAPOLIS MD 21401
KLT CONSTRUCTION INC                  1667 WARHAWK LANE JACKSONVILLE FL 32221
KLYN GLASGOW                          ADDRESS ON FILE
KM PLUMBING SERVICES LLC              PO BOX 22 BRASELTON GA 30517
KM SCHLANGEN PROPERTIES LLC           1404 SIERRA COURT WEST SARTELL MN 56377
KM UREMOCH                            ADDRESS ON FILE
KMART CORP                            C/O SEARS HOLDINGS CORP 3333 BEVERLY RD ATTN: VP, LEASE & DEV, DEPT 824RE
                                      HOIFFMAN ESTATES IL 60179
KMART CORP                            12664 COLLECTIONS CENTER DRIVE STORE4700 LEASE 34152 CHICAGO IL 60693
KMART CORPORATION                     12664 COLLECTIONS CENTER DR CHICAGO IL 60693
KMYRA SAMPSON                         ADDRESS ON FILE
KNALIEK JOSHUA                        ADDRESS ON FILE
KNEISLEY PAINTING INC                 345 SUCCESSFUL WAY SPARTANBURG SC 29303
KNIEAD WILLIAMS                       ADDRESS ON FILE
KNOTT MECHANICAL INC                  338 CLUBHOUSE ROAD HUNT VALLEY MD 21031
KNOX CHAPMAN UTILITY DIST             1905 E JOHN SEVIER HWY KNOXVILLE TN 37920
KNOX CHAPMAN UTILITY DIST             PO BOX 9569 KNOXVILLE TN 37940
KNOX CHAPMAN UTILITY DIST             PO BOX 9569 KNOXVILLE TN 37940-0569
KNOX COUNTY                           PO BOX 70 KNOXVILLE TN 37901
KNOX COUNTY GOVERNMENT                140 DAMERON AVE KNOXVILLE TN 37917-6413
KNOX COUNTY HEALTH DEPT               140 DAMERON AVE KNOXVILLE TN 37917-6413
KNOX COUNTY HEALTH DEPT               11660 UPPER GILCHRIST RD MT VERNON OH 43050
KNOX COUNTY TREASURER                 117 E HIGH ST STE 103 MOUNT VERNON OH 43050
KNOX COUNTY TRUSTEE                   PO BOX 70 KNOXVILLE TN 37901
KNOX PEST CONTROL                     PO BOX 870 FORTSON GA 31808
KNOX YARD MAINTENANCE INC             698 UNITY ROAD BENTON ME 04901
KNOX YARD MAINTENANCE LLC             698 UNITY RD BENTON ME 04901
KNOXVILLE BEVERAGE COMPANY            1335 EAST WEISGARBER ROAD KNOXVILLE TN 37909
KNOXVILLE UTILITIES BOARD             PO BOX 59017 KNOXVILLE TN 37950-9017
KOBE BELL                             ADDRESS ON FILE
KOBE GOTTSCHAMER                      ADDRESS ON FILE
KOBE HENSON                           ADDRESS ON FILE
KOBE ISAAC                            ADDRESS ON FILE
KOBE RAYMOND                          ADDRESS ON FILE
KOBE REGO                             ADDRESS ON FILE
KOBE VOSQUEZ                          ADDRESS ON FILE
KOBI SMITH                            ADDRESS ON FILE
KOBIE POSTON                          ADDRESS ON FILE
KOBRAH MCFADEN                        ADDRESS ON FILE
KOBY DORAN                            ADDRESS ON FILE
KODI CLEMONS                          ADDRESS ON FILE
KODI MINCEY                           ADDRESS ON FILE
KODIE PEAKE                           ADDRESS ON FILE
KODIE REYNOLDS                        ADDRESS ON FILE
KODY BREWSTER                         ADDRESS ON FILE
KODY CORBIN                           ADDRESS ON FILE
KODY FOBEAR                           ADDRESS ON FILE
KODY FRANK                            ADDRESS ON FILE
KODY HENDERSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1169 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 1394 of 2235

Claim Name                              Address Information
KODY MOWER                              ADDRESS ON FILE
KODY PICARD                             ADDRESS ON FILE
KODY PROCTOR                            ADDRESS ON FILE
KODY ROBERTS                            ADDRESS ON FILE
KOEI MANCHA                             ADDRESS ON FILE
KOERNER DISTRIBUTING INC                PO BOX 67 EFFINGHAM IL 62401
KOHARU COX                              ADDRESS ON FILE
KOHLE VERSTREATER                       ADDRESS ON FILE
KOHLER DISTRIBUTING CO                  150 WAGARAW RD P O BOX 643 HAWTHORNE NJ 07507
KOHLFELD DISTRIBUTING INC               4691 EAST JACKSON BOULEVARD JACKSON MO 63755
KOHLYN WILSON                           ADDRESS ON FILE
KOKOMO POLICE DEPARTMENT                ATTN RECORDS DIVISION 100 S UNION STREET KOKOMO IN 46901
KOLA PARKS                              ADDRESS ON FILE
KOLBY BYRON                             ADDRESS ON FILE
KOLBY PETERSON                          ADDRESS ON FILE
KOLE RABY                               ADDRESS ON FILE
KOLETAN CROSBY                          ADDRESS ON FILE
KOMAR PLUMBING COMPANY                  49 ROCHE WAY YOUNGSTOWN OH 44512
KOMLAVI GBOLOGA                         ADDRESS ON FILE
KONICA MINOLTA BUSINESS                 SOLUTIONS USA INC 100 WILLIAMS DR RAMSEY NJ 07446
KONICA MINOLTA BUSINESS SOLUTIONS       USA INC DEPT AT 952823 ATLANTA GA 31192
KONICA MINOLTA BUSINESS SOLUTIONS USA   100 WILLIAMS DR RAMSEY NJ 07446-2907
KONICA MINOLTA PREMIER FINANCE          100 WILLIAMS DR RAMSEY NJ 07446-2907
KONICA MINOLTA PREMIER FINANCE          P O BOX 105710 ATLANTA GA 30348
KONNOR COWAN                            ADDRESS ON FILE
KONRAD BEER DISTRIBUTOR INC             P O BOX 5396 DEPTFORD NJ 08096
KONRAD BEVERAGE CO                      P O BOX 5396 DEPTFORD NJ 08096
KONRAD BUTLER                           ADDRESS ON FILE
KONSTANCE DEETION                       ADDRESS ON FILE
KONSTANCE LASTER                        ADDRESS ON FILE
KONSTANTINOS TOTOLOS                    ADDRESS ON FILE
KONTAR DOBOSU                           ADDRESS ON FILE
KONTREL JORDAN                          ADDRESS ON FILE
KOONSE FOOD EQUIPMENT SERVICE           5510 BROWNSVILLE ROAD PITTSBURGH PA 15236
KOOPER JULIUS                           ADDRESS ON FILE
KOORSEN FIRE SECURITY INC               2719 NORTH ARLINGTON AVENUE INDIANAPOLIS IN 46218
KOPKA PINKUS DOLIN PC                   100 LEXINGTON DR, STE 100 BUFFALO GROVE IL 60089
KORA IRBY                               ADDRESS ON FILE
KORA SILEO                              ADDRESS ON FILE
KORAL FARRIS                            ADDRESS ON FILE
KORBEN PRIMEAUX                         ADDRESS ON FILE
KORBIN JEFFRIES                         ADDRESS ON FILE
KORBIN MONDAY                           ADDRESS ON FILE
KORBIN VELARDE                          ADDRESS ON FILE
KORDAE HARRIS                           ADDRESS ON FILE
KORDELL RICHARDSON                      ADDRESS ON FILE
KOREI BRAYBOY                           ADDRESS ON FILE
KOREN GRAY                              ADDRESS ON FILE
KORENA JOHNSON                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 1170 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1395 of 2235

Claim Name                        Address Information
KOREY BARNES                      ADDRESS ON FILE
KOREY BURKMIER                    ADDRESS ON FILE
KOREY GUY                         ADDRESS ON FILE
KOREY JOHNSON                     ADDRESS ON FILE
KOREY MEYERS                      ADDRESS ON FILE
KOREY MICKENS                     ADDRESS ON FILE
KOREY MOORE                       ADDRESS ON FILE
KOREY SEFCIK                      ADDRESS ON FILE
KOREY TILLIS                      ADDRESS ON FILE
KOREY WANZIE                      ADDRESS ON FILE
KORI DRAGEL                       ADDRESS ON FILE
KORI ECKEL                        ADDRESS ON FILE
KORI GRAY                         ADDRESS ON FILE
KORI JOHNSON                      ADDRESS ON FILE
KORI KIMBRELL                     ADDRESS ON FILE
KORI SABOL                        ADDRESS ON FILE
KORI STANCIL                      ADDRESS ON FILE
KORI STEWART                      ADDRESS ON FILE
KORI WILEY                        ADDRESS ON FILE
KORI-ANN MAYSE                    ADDRESS ON FILE
KORIE CULPEPPER                   ADDRESS ON FILE
KORIE PERRY                       ADDRESS ON FILE
KORII WELLS                       ADDRESS ON FILE
KORIN GORDON                      ADDRESS ON FILE
KORIN OWENS                       ADDRESS ON FILE
KORINA JACKSON                    ADDRESS ON FILE
KORINNA MICKELSON                 ADDRESS ON FILE
KORIYOOM RIAL                     ADDRESS ON FILE
KORRIE STITT                      ADDRESS ON FILE
KORRINNA MANTESTA                 ADDRESS ON FILE
KORTNEE WHITAKER                  ADDRESS ON FILE
KORTNEY ATKINS                    ADDRESS ON FILE
KORTNEY DAVID                     ADDRESS ON FILE
KORTNEY FELDMAN                   ADDRESS ON FILE
KORTNEY GELSER                    ADDRESS ON FILE
KORTNEY HOUSTON                   ADDRESS ON FILE
KORTNEY MEANS                     ADDRESS ON FILE
KORTNEY SLAUGHTER                 ADDRESS ON FILE
KORTNEY WILSON                    ADDRESS ON FILE
KORTNI LIEDEL                     ADDRESS ON FILE
KORTNY SIMMONS                    ADDRESS ON FILE
KORY JACKSON                      ADDRESS ON FILE
KORY JONES                        ADDRESS ON FILE
KORY KENNEDY                      ADDRESS ON FILE
KORY MUSE                         ADDRESS ON FILE
KORY RUDDICK                      ADDRESS ON FILE
KORY WARD                         ADDRESS ON FILE
KORY WRIGHT                       ADDRESS ON FILE
KORYN HELMS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1171 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                                Page 1396 of 2235

Claim Name                               Address Information
KORYN THOMPSON                           ADDRESS ON FILE
KORYNE KOEHLER                           ADDRESS ON FILE
KOSCIUSKO CHAMBER OF COMMERCE            523 S BUFFALO ST WARSAW IN 46580
KOSCIUSKO COUNTY HEALTH DEPT             100 WEST CENTER ST WARSAW IN 46580
KOSCIUSKO COUNTY TREASURER               PO BOX 1764 WARSAW IN 46581
KOSTANDINO SARIGIANOPOULOS               ADDRESS ON FILE
KOURTNEI PETERS                          ADDRESS ON FILE
KOURTNEI WRIGHT                          ADDRESS ON FILE
KOURTNEY ABOLT                           ADDRESS ON FILE
KOURTNEY BRISTOW                         ADDRESS ON FILE
KOURTNEY CLEM                            ADDRESS ON FILE
KOURTNEY DOUGLAS                         ADDRESS ON FILE
KOURTNEY GAMBLE                          ADDRESS ON FILE
KOURTNEY HARDY                           ADDRESS ON FILE
KOURTNEY HARRIS                          ADDRESS ON FILE
KOURTNEY JOHNSON                         ADDRESS ON FILE
KOURTNEY JORDON                          ADDRESS ON FILE
KOURTNEY MCBREAIRTY                      ADDRESS ON FILE
KOURTNEY MCDANIEL                        ADDRESS ON FILE
KOURTNEY MCINTIRE                        ADDRESS ON FILE
KOURTNEY PRESS                           ADDRESS ON FILE
KOURTNEY SATTERFIELD                     ADDRESS ON FILE
KOURTNEY SQUIRE                          ADDRESS ON FILE
KOURTNEY TEAT                            ADDRESS ON FILE
KOURTNEY WHEELER                         ADDRESS ON FILE
KOURTNEY YELEN                           ADDRESS ON FILE
KOURY TORINGDON LLC                      2275 VANSTORY ST SUITE 200 ATTN ACCOUNTING GREENSBORO NC 27403
KOYAI CLAUSCHEE                          ADDRESS ON FILE
KOYSEAN FIELDS                           4830 EMBARCADERO LN COLLEGE PARK GA 30337
KOYZELL MOULTRIE                         ADDRESS ON FILE
KPMG LLP                                 PO BOX 120608 DEPT 0608 DALLAS TX 75312
KPMG LLP                                 PO BOX 120754 DEPT 0754 DALLAS TX 75312
KRAFT HEINZ FOODS COMPANY                22541 NETWORK PLACE CHICAGO IL 60673
KRAIGE ABERCRUMBIE                       ADDRESS ON FILE
KRAMER BEVERAGE COMPANY                  161 S 2ND ROAD HAMMONTON NJ 80370
KRANAZIIA HEATH                          ADDRESS ON FILE
KRASHAWN WILLIS                          ADDRESS ON FILE
KRATZENBERG AND ASSOCIATES INC           PO BOX 489 IRWIN PA 15642
KRAUSE ELECTRIC REFRIGERATION INC        116 RACELAND ROAD SOMERSET PA 15501
KRAVCO SIMON COMPANY                     225 WEST WASHINGTON STREET ATTN: LEGAL DEPT INDIANAPOLIS IN 46204
KRAYCAR, KEITHIA                         820 WOODLAWN ST SCRANTON PA 18509
KRCA                                     4701 COLUMBUS STREET STE 300 VIRGINIA BEACH VA 23462
KREIG BYERS                              ADDRESS ON FILE
KREIG MARBURY                            ADDRESS ON FILE
KREILAN VORADOR                          ADDRESS ON FILE
KRELLER BUSINESS INFORMATION GROUP INC   817 MAIN STREET 3RD FLOOR CINCINNATI OH 45202
KREY DISTRIBUTING COMPANY                150 TURNER BLVD ST PETERS MO 63376
KRG EVANS MULLINS OUTLOTS LLC            30 SOUTH MERIDIAN STREET SUITE 1100 INDIANAPOLIS IN 46204
KRG EVANS MULLINS OUTLOTS LLC            15961 COLLECTIONS CTR DRIVE CHICAGO IL 60693



Epiq Corporate Restructuring, LLC                                                                Page 1172 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1397 of 2235

Claim Name                          Address Information
KRIESTANIA HOWARD                   ADDRESS ON FILE
KRIS KENNEY                         ADDRESS ON FILE
KRIS KIMMEL                         ADDRESS ON FILE
KRIS MC GUIRE                       ADDRESS ON FILE
KRIS OETTING                        ADDRESS ON FILE
KRIS SENDLING                       ADDRESS ON FILE
KRIS SEXTON                         ADDRESS ON FILE
KRIS WHITE                          ADDRESS ON FILE
KRISDEN YOUNG                       ADDRESS ON FILE
KRISELLEN GILLETTE                  ADDRESS ON FILE
KRISHA SHARP                        ADDRESS ON FILE
KRISHADA PITTMAN                    ADDRESS ON FILE
KRISHANA HARRIS                     ADDRESS ON FILE
KRISHAY MOORE                       ADDRESS ON FILE
KRISHONDA GRESHAM                   ADDRESS ON FILE
KRISHONDA MORRIS                    ADDRESS ON FILE
KRISIT POLSUN                       ADDRESS ON FILE
KRISMEIR QUICK                      ADDRESS ON FILE
KRISSA KEOWN                        ADDRESS ON FILE
KRISSI MCCAULEY                     ADDRESS ON FILE
KRISSY PADGETT                      ADDRESS ON FILE
KRISTA ALLEY                        ADDRESS ON FILE
KRISTA BIRD                         ADDRESS ON FILE
KRISTA BORLING                      ADDRESS ON FILE
KRISTA BOYLEN                       ADDRESS ON FILE
KRISTA CLANCY                       ADDRESS ON FILE
KRISTA CRAFT                        ADDRESS ON FILE
KRISTA DAY                          ADDRESS ON FILE
KRISTA GIORDANO                     ADDRESS ON FILE
KRISTA GRIFFEY                      ADDRESS ON FILE
KRISTA HALEY                        ADDRESS ON FILE
KRISTA HELMINIAK                    ADDRESS ON FILE
KRISTA HIBBERT                      ADDRESS ON FILE
KRISTA HILLEGASS-BENFIELD           ADDRESS ON FILE
KRISTA HILLERS                      ADDRESS ON FILE
KRISTA HUDGINS                      ADDRESS ON FILE
KRISTA HUTCHENS                     ADDRESS ON FILE
KRISTA KELLEY                       ADDRESS ON FILE
KRISTA KIME                         ADDRESS ON FILE
KRISTA KLINGENSMITH                 ADDRESS ON FILE
KRISTA KLUNK                        ADDRESS ON FILE
KRISTA KRIES                        ADDRESS ON FILE
KRISTA KROMER                       ADDRESS ON FILE
KRISTA MADDALENA                    ADDRESS ON FILE
KRISTA MATEICHIK                    ADDRESS ON FILE
KRISTA MCPEAK                       ADDRESS ON FILE
KRISTA MUNOZ                        ADDRESS ON FILE
KRISTA NELSON                       ADDRESS ON FILE
KRISTA PETERSON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1173 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1398 of 2235

Claim Name                         Address Information
KRISTA PRINCE                      ADDRESS ON FILE
KRISTA RICHARDSON                  ADDRESS ON FILE
KRISTA ROBERTS                     ADDRESS ON FILE
KRISTA ROSE                        ADDRESS ON FILE
KRISTA SHAW                        ADDRESS ON FILE
KRISTA SIMPSON                     ADDRESS ON FILE
KRISTA SPENCE                      ADDRESS ON FILE
KRISTA SUPRUNOWICZ                 ADDRESS ON FILE
KRISTA WALTON                      ADDRESS ON FILE
KRISTA WEAVER                      ADDRESS ON FILE
KRISTA WILMOT                      ADDRESS ON FILE
KRISTA ZURHEIDE                    ADDRESS ON FILE
KRISTAJO SAWYER                    ADDRESS ON FILE
KRISTAL GARY                       ADDRESS ON FILE
KRISTAL JIMENEZ                    ADDRESS ON FILE
KRISTAL MARCANO                    ADDRESS ON FILE
KRISTAL PERDUE                     ADDRESS ON FILE
KRISTAL REW                        ADDRESS ON FILE
KRISTAL WHITTAMORE                 ADDRESS ON FILE
KRISTALYN PYLES                    ADDRESS ON FILE
KRISTAN COLLINS                    ADDRESS ON FILE
KRISTAN CROSS                      ADDRESS ON FILE
KRISTAN FEDRIZZI                   ADDRESS ON FILE
KRISTAN GLOVER                     ADDRESS ON FILE
KRISTAN HUNTER                     ADDRESS ON FILE
KRISTAN JOHNSON                    ADDRESS ON FILE
KRISTAN LIEBE                      ADDRESS ON FILE
KRISTAN SOLINGER                   ADDRESS ON FILE
KRISTAN WEST                       ADDRESS ON FILE
KRISTAN WILKINS                    ADDRESS ON FILE
KRISTEE MARTIN                     ADDRESS ON FILE
KRISTEEN YORK                      ADDRESS ON FILE
KRISTEENA ROBERTS                  ADDRESS ON FILE
KRISTEL FURNO                      ADDRESS ON FILE
KRISTEL GONZALES                   ADDRESS ON FILE
KRISTEN ALBRIGHT                   ADDRESS ON FILE
KRISTEN ANDERSON                   ADDRESS ON FILE
KRISTEN BAIER                      ADDRESS ON FILE
KRISTEN BAKA                       ADDRESS ON FILE
KRISTEN BARNES                     ADDRESS ON FILE
KRISTEN BARTON                     ADDRESS ON FILE
KRISTEN BASHORE                    ADDRESS ON FILE
KRISTEN BENDIX                     ADDRESS ON FILE
KRISTEN BERTINELLI                 ADDRESS ON FILE
KRISTEN BINK                       ADDRESS ON FILE
KRISTEN BLEDSOE                    ADDRESS ON FILE
KRISTEN BLEVINS                    ADDRESS ON FILE
KRISTEN BOCK                       ADDRESS ON FILE
KRISTEN BOONE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1174 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1399 of 2235

Claim Name                          Address Information
KRISTEN BOWERS                      ADDRESS ON FILE
KRISTEN BRINKLE                     ADDRESS ON FILE
KRISTEN BROKER                      ADDRESS ON FILE
KRISTEN BURNS                       ADDRESS ON FILE
KRISTEN BYRD                        ADDRESS ON FILE
KRISTEN CARSON                      ADDRESS ON FILE
KRISTEN CILIBERTO                   ADDRESS ON FILE
KRISTEN COCCA                       ADDRESS ON FILE
KRISTEN COLE                        ADDRESS ON FILE
KRISTEN COLUMBUS                    ADDRESS ON FILE
KRISTEN CRUMLEY                     ADDRESS ON FILE
KRISTEN CURTIS                      ADDRESS ON FILE
KRISTEN CUSMANO                     ADDRESS ON FILE
KRISTEN DAHAR                       ADDRESS ON FILE
KRISTEN DENNER                      ADDRESS ON FILE
KRISTEN DEPUE                       ADDRESS ON FILE
KRISTEN DIBENEDETTO                 ADDRESS ON FILE
KRISTEN DIGENNARO                   ADDRESS ON FILE
KRISTEN DIMENT                      ADDRESS ON FILE
KRISTEN DUDZIK                      ADDRESS ON FILE
KRISTEN DUGAS                       ADDRESS ON FILE
KRISTEN EDMONDS                     ADDRESS ON FILE
KRISTEN EPPERSON                    ADDRESS ON FILE
KRISTEN FANELLI                     ADDRESS ON FILE
KRISTEN FARIA-HURT                  ADDRESS ON FILE
KRISTEN FLANNERY                    ADDRESS ON FILE
KRISTEN FOLTZ                       ADDRESS ON FILE
KRISTEN FUZIE                       ADDRESS ON FILE
KRISTEN GARBINSKY                   ADDRESS ON FILE
KRISTEN GAUS                        ADDRESS ON FILE
KRISTEN GILBREATH                   ADDRESS ON FILE
KRISTEN HANLEY                      ADDRESS ON FILE
KRISTEN HARDEN                      ADDRESS ON FILE
KRISTEN HARLIN                      ADDRESS ON FILE
KRISTEN HARRELL                     ADDRESS ON FILE
KRISTEN HARVEY                      ADDRESS ON FILE
KRISTEN HEISKELL                    ADDRESS ON FILE
KRISTEN HILL                        ADDRESS ON FILE
KRISTEN HOWELLS                     ADDRESS ON FILE
KRISTEN HUFFMAN                     ADDRESS ON FILE
KRISTEN HUSSAK                      ADDRESS ON FILE
KRISTEN JENKINS                     ADDRESS ON FILE
KRISTEN JOHNSON                     ADDRESS ON FILE
KRISTEN KALOGRIDIS                  ADDRESS ON FILE
KRISTEN KECK                        ADDRESS ON FILE
KRISTEN KEDZIERSKI                  ADDRESS ON FILE
KRISTEN KIMBRELL                    ADDRESS ON FILE
KRISTEN KOKESCH                     ADDRESS ON FILE
KRISTEN KORNEGAY                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1175 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1400 of 2235

Claim Name                       Address Information
KRISTEN LEAL                     ADDRESS ON FILE
KRISTEN LEBEN                    ADDRESS ON FILE
KRISTEN LEMOINE                  ADDRESS ON FILE
KRISTEN LOVELL                   ADDRESS ON FILE
KRISTEN LUSHT                    ADDRESS ON FILE
KRISTEN MARSHALL                 ADDRESS ON FILE
KRISTEN MARTIN                   ADDRESS ON FILE
KRISTEN MATTHEW                  ADDRESS ON FILE
KRISTEN MCDONALD                 ADDRESS ON FILE
KRISTEN MCELWEE                  ADDRESS ON FILE
KRISTEN MELNICK                  ADDRESS ON FILE
KRISTEN MEYER                    ADDRESS ON FILE
KRISTEN MITCHELL                 ADDRESS ON FILE
KRISTEN MORGAN                   ADDRESS ON FILE
KRISTEN MORGAN                   ADDRESS ON FILE
KRISTEN MORRIS                   ADDRESS ON FILE
KRISTEN MURPHY                   ADDRESS ON FILE
KRISTEN MUSIC                    ADDRESS ON FILE
KRISTEN NAZZARO                  ADDRESS ON FILE
KRISTEN NEEDHAM                  ADDRESS ON FILE
KRISTEN NEIGER                   ADDRESS ON FILE
KRISTEN NICKELS                  ADDRESS ON FILE
KRISTEN NUCKOLS                  ADDRESS ON FILE
KRISTEN NYGARD                   ADDRESS ON FILE
KRISTEN ODONNELL                 ADDRESS ON FILE
KRISTEN OHARA                    ADDRESS ON FILE
KRISTEN PAIGE                    ADDRESS ON FILE
KRISTEN PENZA                    ADDRESS ON FILE
KRISTEN RAGAN                    ADDRESS ON FILE
KRISTEN REDD                     ADDRESS ON FILE
KRISTEN REEVES                   ADDRESS ON FILE
KRISTEN ROBARDS                  ADDRESS ON FILE
KRISTEN ROBINSON                 ADDRESS ON FILE
KRISTEN ROSE                     ADDRESS ON FILE
KRISTEN SARTIN                   ADDRESS ON FILE
KRISTEN SAULS                    ADDRESS ON FILE
KRISTEN SHAW                     ADDRESS ON FILE
KRISTEN SHERIDAN                 ADDRESS ON FILE
KRISTEN SIMMONS                  ADDRESS ON FILE
KRISTEN SIMPSON                  ADDRESS ON FILE
KRISTEN SMITH                    ADDRESS ON FILE
KRISTEN SMITH                    ADDRESS ON FILE
KRISTEN SOMERS                   ADDRESS ON FILE
KRISTEN SOOBY                    ADDRESS ON FILE
KRISTEN SPANGLER                 ADDRESS ON FILE
KRISTEN STRAIT                   ADDRESS ON FILE
KRISTEN STROJVUS                 ADDRESS ON FILE
KRISTEN TAYLOR                   ADDRESS ON FILE
KRISTEN TAYLOR                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1176 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1401 of 2235

Claim Name                          Address Information
KRISTEN THOMAS                      ADDRESS ON FILE
KRISTEN THOMPSON                    ADDRESS ON FILE
KRISTEN TOOTLE                      ADDRESS ON FILE
KRISTEN TRAIL                       ADDRESS ON FILE
KRISTEN TREADAWAY                   ADDRESS ON FILE
KRISTEN TUSO                        ADDRESS ON FILE
KRISTEN WALLER                      ADDRESS ON FILE
KRISTEN WALTER                      ADDRESS ON FILE
KRISTEN WATTS                       ADDRESS ON FILE
KRISTEN WEATHERLY                   ADDRESS ON FILE
KRISTEN WHALEN                      ADDRESS ON FILE
KRISTEN WHIRLEY                     ADDRESS ON FILE
KRISTEN WHITE                       ADDRESS ON FILE
KRISTEN WHITEHURST                  ADDRESS ON FILE
KRISTEN WIDA                        ADDRESS ON FILE
KRISTEN WILSON                      ADDRESS ON FILE
KRISTEN WILSON                      ADDRESS ON FILE
KRISTEN WINGLER                     ADDRESS ON FILE
KRISTEN WORTHINGTON                 ADDRESS ON FILE
KRISTEN YATES                       ADDRESS ON FILE
KRISTI BAUM                         ADDRESS ON FILE
KRISTI COFIELD                      ADDRESS ON FILE
KRISTI FOWLIS                       ADDRESS ON FILE
KRISTI GOLLACH                      ADDRESS ON FILE
KRISTI HARMON                       ADDRESS ON FILE
KRISTI HARRIS                       ADDRESS ON FILE
KRISTI HAYES                        ADDRESS ON FILE
KRISTI HILL                         ADDRESS ON FILE
KRISTI MCCANN                       ADDRESS ON FILE
KRISTI PITTMAN                      ADDRESS ON FILE
KRISTI PRICOLI                      ADDRESS ON FILE
KRISTI SPICER                       ADDRESS ON FILE
KRISTI TEW                          ADDRESS ON FILE
KRISTI WATSON                       ADDRESS ON FILE
KRISTI WISE                         ADDRESS ON FILE
KRISTI WOODFORK                     ADDRESS ON FILE
KRISTI YOUNG                        ADDRESS ON FILE
KRISTI ZANSITIS                     ADDRESS ON FILE
KRISTIA CHASTAIN                    ADDRESS ON FILE
KRISTIAN AYERS                      ADDRESS ON FILE
KRISTIAN EUBANKS                    ADDRESS ON FILE
KRISTIAN FRANK                      ADDRESS ON FILE
KRISTIAN GREENE                     ADDRESS ON FILE
KRISTIAN GRIMSTAD                   ADDRESS ON FILE
KRISTIAN HANDY                      ADDRESS ON FILE
KRISTIAN JONES                      ADDRESS ON FILE
KRISTIAN JOWERS                     ADDRESS ON FILE
KRISTIAN LIGGINS                    ADDRESS ON FILE
KRISTIAN MAES                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1177 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1402 of 2235

Claim Name                           Address Information
KRISTIAN MELENDEZ                    ADDRESS ON FILE
KRISTIAN MOORE                       ADDRESS ON FILE
KRISTIAN PITTMAN                     ADDRESS ON FILE
KRISTIAN REID                        ADDRESS ON FILE
KRISTIAN SHACKELFORD                 ADDRESS ON FILE
KRISTIAN SWOTEK                      ADDRESS ON FILE
KRISTIAN WALKER                      ADDRESS ON FILE
KRISTIAN WEST                        ADDRESS ON FILE
KRISTIAN YON                         ADDRESS ON FILE
KRISTIAN YOUNG                       ADDRESS ON FILE
KRISTIE CURRIE                       ADDRESS ON FILE
KRISTIE DRURY                        ADDRESS ON FILE
KRISTIE FALLIN                       ADDRESS ON FILE
KRISTIE FISHER                       ADDRESS ON FILE
KRISTIE FISHER                       ADDRESS ON FILE
KRISTIE FRANKLIN                     ADDRESS ON FILE
KRISTIE FRAZIER                      ADDRESS ON FILE
KRISTIE GRAHAM                       ADDRESS ON FILE
KRISTIE HEYD                         ADDRESS ON FILE
KRISTIE JACKSON                      ADDRESS ON FILE
KRISTIE KNOX                         ADDRESS ON FILE
KRISTIE MEADOWS                      ADDRESS ON FILE
KRISTIE SCHILLER                     ADDRESS ON FILE
KRISTIE SNYDER                       ADDRESS ON FILE
KRISTIN AGEE                         ADDRESS ON FILE
KRISTIN AGUILAR                      ADDRESS ON FILE
KRISTIN AITKEN                       ADDRESS ON FILE
KRISTIN AKINS                        ADDRESS ON FILE
KRISTIN ALLBRIGHT                    ADDRESS ON FILE
KRISTIN ANDREWS                      ADDRESS ON FILE
KRISTIN ARNONI                       ADDRESS ON FILE
KRISTIN BATEMAN                      ADDRESS ON FILE
KRISTIN BATES                        ADDRESS ON FILE
KRISTIN BATTEN                       ADDRESS ON FILE
KRISTIN BELLINGER                    ADDRESS ON FILE
KRISTIN BITTLE                       ADDRESS ON FILE
KRISTIN BOOKWALTER                   ADDRESS ON FILE
KRISTIN BRANDENBURG                  ADDRESS ON FILE
KRISTIN BROWN                        ADDRESS ON FILE
KRISTIN BUCKINGHAM                   ADDRESS ON FILE
KRISTIN BURKE                        ADDRESS ON FILE
KRISTIN BURTON                       ADDRESS ON FILE
KRISTIN CALLAWAY                     ADDRESS ON FILE
KRISTIN CLAY                         ADDRESS ON FILE
KRISTIN CLEGG                        ADDRESS ON FILE
KRISTIN COOK                         ADDRESS ON FILE
KRISTIN CRABB                        ADDRESS ON FILE
KRISTIN CUNNINGHAM                   ADDRESS ON FILE
KRISTIN DALTON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1178 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1403 of 2235

Claim Name                         Address Information
KRISTIN DAY                        ADDRESS ON FILE
KRISTIN DISANTIS                   ADDRESS ON FILE
KRISTIN DOUGLAS                    ADDRESS ON FILE
KRISTIN DOWELL                     ADDRESS ON FILE
KRISTIN DOWNEY                     ADDRESS ON FILE
KRISTIN ECKARDT                    ADDRESS ON FILE
KRISTIN FERNANDEZ                  ADDRESS ON FILE
KRISTIN FOLEY                      ADDRESS ON FILE
KRISTIN FORICHETTE                 ADDRESS ON FILE
KRISTIN FOWLER                     ADDRESS ON FILE
KRISTIN FOX                        ADDRESS ON FILE
KRISTIN GAINER                     ADDRESS ON FILE
KRISTIN GESTL                      ADDRESS ON FILE
KRISTIN GILLETTE                   ADDRESS ON FILE
KRISTIN GRAY                       ADDRESS ON FILE
KRISTIN HAMM                       ADDRESS ON FILE
KRISTIN HICKS                      ADDRESS ON FILE
KRISTIN HOEY                       ADDRESS ON FILE
KRISTIN HOLMES                     ADDRESS ON FILE
KRISTIN HOSE                       ADDRESS ON FILE
KRISTIN HUFFMAN                    ADDRESS ON FILE
KRISTIN JOHNSON                    ADDRESS ON FILE
KRISTIN JOHNSON                    ADDRESS ON FILE
KRISTIN JONES                      ADDRESS ON FILE
KRISTIN KALINOWSKI                 ADDRESS ON FILE
KRISTIN KING                       ADDRESS ON FILE
KRISTIN LILLEY                     ADDRESS ON FILE
KRISTIN LOVELESS                   ADDRESS ON FILE
KRISTIN MANGUM                     ADDRESS ON FILE
KRISTIN MCCRAY                     ADDRESS ON FILE
KRISTIN MCCULLOCH                  ADDRESS ON FILE
KRISTIN MCDANIEL                   ADDRESS ON FILE
KRISTIN MCGEE                      ADDRESS ON FILE
KRISTIN MEDFORD                    ADDRESS ON FILE
KRISTIN MORINI                     ADDRESS ON FILE
KRISTIN MORRIS                     ADDRESS ON FILE
KRISTIN MYERS                      ADDRESS ON FILE
KRISTIN OBRIEN                     ADDRESS ON FILE
KRISTIN PATRICK                    ADDRESS ON FILE
KRISTIN PISANO                     ADDRESS ON FILE
KRISTIN POTTS                      ADDRESS ON FILE
KRISTIN PRESTIANNI                 ADDRESS ON FILE
KRISTIN PURVIS                     ADDRESS ON FILE
KRISTIN RAYNER                     ADDRESS ON FILE
KRISTIN REYNOLDS                   ADDRESS ON FILE
KRISTIN ROBERSON                   ADDRESS ON FILE
KRISTIN SHEALY                     ADDRESS ON FILE
KRISTIN SMITH                      ADDRESS ON FILE
KRISTIN SMITH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1179 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1404 of 2235

Claim Name                          Address Information
KRISTIN SMITH                       ADDRESS ON FILE
KRISTIN SNYDER                      ADDRESS ON FILE
KRISTIN SPONAUGLE                   ADDRESS ON FILE
KRISTIN THOMPSON                    ADDRESS ON FILE
KRISTIN TURNER                      ADDRESS ON FILE
KRISTIN TYREE                       ADDRESS ON FILE
KRISTIN WARREN                      ADDRESS ON FILE
KRISTIN WATERS                      ADDRESS ON FILE
KRISTIN WHITLEY                     ADDRESS ON FILE
KRISTIN WILLIAMS                    ADDRESS ON FILE
KRISTINA ALMESTICA                  ADDRESS ON FILE
KRISTINA ARGUELLES                  ADDRESS ON FILE
KRISTINA BARNHARDT                  ADDRESS ON FILE
KRISTINA BARRON                     ADDRESS ON FILE
KRISTINA BEARD                      ADDRESS ON FILE
KRISTINA BENNER                     ADDRESS ON FILE
KRISTINA BERG                       ADDRESS ON FILE
KRISTINA BRADLEY                    ADDRESS ON FILE
KRISTINA BROWN                      ADDRESS ON FILE
KRISTINA BUTLER                     ADDRESS ON FILE
KRISTINA BYRD                       ADDRESS ON FILE
KRISTINA CARSON                     ADDRESS ON FILE
KRISTINA CLEMM                      ADDRESS ON FILE
KRISTINA COMMODORE                  ADDRESS ON FILE
KRISTINA CORNELL                    ADDRESS ON FILE
KRISTINA COWARD                     ADDRESS ON FILE
KRISTINA DAHLSTROM                  ADDRESS ON FILE
KRISTINA DARRAGJATI                 ADDRESS ON FILE
KRISTINA DAVIS                      ADDRESS ON FILE
KRISTINA DEBETY                     ADDRESS ON FILE
KRISTINA DIMONTE                    ADDRESS ON FILE
KRISTINA FLORES                     ADDRESS ON FILE
KRISTINA FRANCE                     ADDRESS ON FILE
KRISTINA FRASIER                    ADDRESS ON FILE
KRISTINA FRYER                      ADDRESS ON FILE
KRISTINA GREENWALT                  ADDRESS ON FILE
KRISTINA GRIFFITH                   ADDRESS ON FILE
KRISTINA GUMPERT                    ADDRESS ON FILE
KRISTINA HANCOCK                    ADDRESS ON FILE
KRISTINA HARRIS                     ADDRESS ON FILE
KRISTINA HARRIS                     ADDRESS ON FILE
KRISTINA HARTY                      ADDRESS ON FILE
KRISTINA HOLLIFIELD                 ADDRESS ON FILE
KRISTINA HOLLIFIELD                 ADDRESS ON FILE
KRISTINA HUNT                       ADDRESS ON FILE
KRISTINA INNELLA                    ADDRESS ON FILE
KRISTINA JOHNSON                    ADDRESS ON FILE
KRISTINA JONES                      ADDRESS ON FILE
KRISTINA KISER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1180 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1405 of 2235

Claim Name                           Address Information
KRISTINA LARRISON                    ADDRESS ON FILE
KRISTINA LEBLANC                     ADDRESS ON FILE
KRISTINA LIGHT                       ADDRESS ON FILE
KRISTINA MAGALSKI                    ADDRESS ON FILE
KRISTINA MCCOSH                      ADDRESS ON FILE
KRISTINA MEEKS                       ADDRESS ON FILE
KRISTINA MOSBY                       ADDRESS ON FILE
KRISTINA NATALE                      ADDRESS ON FILE
KRISTINA ORGERON                     ADDRESS ON FILE
KRISTINA PALEOS                      ADDRESS ON FILE
KRISTINA PATRICK                     ADDRESS ON FILE
KRISTINA PELLEGRINO                  ADDRESS ON FILE
KRISTINA PORTER                      ADDRESS ON FILE
KRISTINA POTTER                      ADDRESS ON FILE
KRISTINA REAGAN                      ADDRESS ON FILE
KRISTINA REYES                       ADDRESS ON FILE
KRISTINA RHINEHART                   ADDRESS ON FILE
KRISTINA RIDGEWAY                    ADDRESS ON FILE
KRISTINA ROBBINS                     ADDRESS ON FILE
KRISTINA SMITH                       ADDRESS ON FILE
KRISTINA SMITH                       ADDRESS ON FILE
KRISTINA SNYDER                      ADDRESS ON FILE
KRISTINA STRANO                      ADDRESS ON FILE
KRISTINA STRICKLAND                  ADDRESS ON FILE
KRISTINA SURBER                      ADDRESS ON FILE
KRISTINA SWABB                       ADDRESS ON FILE
KRISTINA SWECKER                     ADDRESS ON FILE
KRISTINA TARQUINIO                   ADDRESS ON FILE
KRISTINA TAYLOR                      ADDRESS ON FILE
KRISTINA THOMAS                      ADDRESS ON FILE
KRISTINA TURNER                      ADDRESS ON FILE
KRISTINA TURNER                      ADDRESS ON FILE
KRISTINA VILLAESCUSA                 ADDRESS ON FILE
KRISTINA WAGNER-LEAKWAY              ADDRESS ON FILE
KRISTINA WARFIELD                    ADDRESS ON FILE
KRISTINA WEBB                        ADDRESS ON FILE
KRISTINA WESOLOWSKI                  ADDRESS ON FILE
KRISTINA WILLIAMS                    ADDRESS ON FILE
KRISTINA WILSON                      ADDRESS ON FILE
KRISTINE HARRIS                      ADDRESS ON FILE
KRISTINE KENNEDY                     ADDRESS ON FILE
KRISTINE KENNEY                      ADDRESS ON FILE
KRISTINE LANDIS                      ADDRESS ON FILE
KRISTINE LUNSFORD                    ADDRESS ON FILE
KRISTINE OECHSLE                     ADDRESS ON FILE
KRISTINE OTERSON                     ADDRESS ON FILE
KRISTINE PUNTIEL                     ADDRESS ON FILE
KRISTINE QUINN                       ADDRESS ON FILE
KRISTINE SULZMANN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1181 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1406 of 2235

Claim Name                           Address Information
KRISTINE TOWNSEND                    ADDRESS ON FILE
KRISTINE WEST                        ADDRESS ON FILE
KRISTINE WOOTEN                      ADDRESS ON FILE
KRISTINE YUSKIS                      ADDRESS ON FILE
KRISTJANE PALAJ                      ADDRESS ON FILE
KRISTOF BOTHAZI                      ADDRESS ON FILE
KRISTOFER BOWLING                    ADDRESS ON FILE
KRISTOFER BRISAR                     ADDRESS ON FILE
KRISTOFER GRAY                       ADDRESS ON FILE
KRISTOFER GREEN                      ADDRESS ON FILE
KRISTOFER HUMPHREY                   ADDRESS ON FILE
KRISTOFER OGREN                      ADDRESS ON FILE
KRISTOFER WALTON                     ADDRESS ON FILE
KRISTOFF MOTA                        ADDRESS ON FILE
KRISTOFFER SEMERARO                  ADDRESS ON FILE
KRISTOPHER ACUFF                     ADDRESS ON FILE
KRISTOPHER BAGLEY                    ADDRESS ON FILE
KRISTOPHER BEAVERS                   ADDRESS ON FILE
KRISTOPHER BENKOWSKY                 ADDRESS ON FILE
KRISTOPHER BURTON                    ADDRESS ON FILE
KRISTOPHER CLARK                     ADDRESS ON FILE
KRISTOPHER COSTA                     ADDRESS ON FILE
KRISTOPHER COZENS                    ADDRESS ON FILE
KRISTOPHER CRAWFORD                  ADDRESS ON FILE
KRISTOPHER DUFFY                     ADDRESS ON FILE
KRISTOPHER EUSEY                     ADDRESS ON FILE
KRISTOPHER FANN                      ADDRESS ON FILE
KRISTOPHER GIGGEY                    ADDRESS ON FILE
KRISTOPHER HOOKS                     ADDRESS ON FILE
KRISTOPHER JOHNSON                   ADDRESS ON FILE
KRISTOPHER KILLEBREW                 ADDRESS ON FILE
KRISTOPHER LEFTWICH                  ADDRESS ON FILE
KRISTOPHER LYVERS                    ADDRESS ON FILE
KRISTOPHER MATHIS                    ADDRESS ON FILE
KRISTOPHER MATTHEWS                  ADDRESS ON FILE
KRISTOPHER MORRISON                  ADDRESS ON FILE
KRISTOPHER OGLETREE                  ADDRESS ON FILE
KRISTOPHER PELOTTE                   ADDRESS ON FILE
KRISTOPHER QUIRK                     ADDRESS ON FILE
KRISTOPHER RAY                       ADDRESS ON FILE
KRISTOPHER SCOTT                     ADDRESS ON FILE
KRISTOPHER SHIPMAN                   ADDRESS ON FILE
KRISTOPHER SIMPSON                   ADDRESS ON FILE
KRISTOPHER SMITH                     ADDRESS ON FILE
KRISTOPHER SMITH                     ADDRESS ON FILE
KRISTOPHER STEGMAN                   ADDRESS ON FILE
KRISTOPHER TEASDALE                  ADDRESS ON FILE
KRISTOPHER VALORA                    ADDRESS ON FILE
KRISTOPHER WEIDMAN                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1182 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1407 of 2235

Claim Name                            Address Information
KRISTOPHER WORKMAN                    ADDRESS ON FILE
KRISTOV TACKETT                       ADDRESS ON FILE
KRISTY ALBRITTON                      ADDRESS ON FILE
KRISTY BATES                          ADDRESS ON FILE
KRISTY BENNETT                        ADDRESS ON FILE
KRISTY CAMPBELL                       ADDRESS ON FILE
KRISTY COLVIN                         ADDRESS ON FILE
KRISTY COOK                           ADDRESS ON FILE
KRISTY CROTHERS                       ADDRESS ON FILE
KRISTY FLANAGAN                       ADDRESS ON FILE
KRISTY HAEFNER                        ADDRESS ON FILE
KRISTY HALASY                         ADDRESS ON FILE
KRISTY HOLLAND                        ADDRESS ON FILE
KRISTY KELLER                         ADDRESS ON FILE
KRISTY KERN                           ADDRESS ON FILE
KRISTY LA COMBE                       ADDRESS ON FILE
KRISTY LEE                            ADDRESS ON FILE
KRISTY LOVE ALLEN                     ADDRESS ON FILE
KRISTY LOVEDAY                        ADDRESS ON FILE
KRISTY MANLEY                         ADDRESS ON FILE
KRISTY MASSEY                         ADDRESS ON FILE
KRISTY MCCAIG                         ADDRESS ON FILE
KRISTY MCCLAIN                        ADDRESS ON FILE
KRISTY OBERLANDER                     ADDRESS ON FILE
KRISTY PALACIOS                       ADDRESS ON FILE
KRISTY POWELL                         ADDRESS ON FILE
KRISTY RICKS                          ADDRESS ON FILE
KRISTY SULLIVAN                       ADDRESS ON FILE
KRISTY THOMPSON                       ADDRESS ON FILE
KRISTY ULLERY                         ADDRESS ON FILE
KRISTYAL ASMUSSEN                     ADDRESS ON FILE
KRISTYENE CHALK                       ADDRESS ON FILE
KRISTYL POINDEXTER                    ADDRESS ON FILE
KRISTYN BURRIS-JONES                  ADDRESS ON FILE
KRISTYN CANNON                        ADDRESS ON FILE
KRISTYN KNOTTS                        ADDRESS ON FILE
KRISY PEEK                            ADDRESS ON FILE
KRISZTINA KOVACS                      ADDRESS ON FILE
KROGER CHECK RECOVERY CENTER          PO BOX 30650 SALT LAKE CITY UT 84130-0650
KROGER LIMITED PARTNERSHIP INC        PO BOX 645127 NASHVILLE CUSTOMER CHARGES PITTSBURGH PA 15264
KROLL ASSOCIATES INC                  PO BOX 848098 DALLAS TX 75284-7509
KRYSHANE GOAS                         ADDRESS ON FILE
KRYSTA BADGETT                        ADDRESS ON FILE
KRYSTA FUGATE                         ADDRESS ON FILE
KRYSTA LACY                           ADDRESS ON FILE
KRYSTA MANGUBAT                       ADDRESS ON FILE
KRYSTA SVELLING WHITE                 ADDRESS ON FILE
KRYSTAL ACKERMAN                      ADDRESS ON FILE
KRYSTAL ANDREWS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1183 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1408 of 2235

Claim Name                          Address Information
KRYSTAL BARRAGAN                    ADDRESS ON FILE
KRYSTAL BERTUCCELLI                 ADDRESS ON FILE
KRYSTAL BOUGHEN                     ADDRESS ON FILE
KRYSTAL BURNETT                     ADDRESS ON FILE
KRYSTAL CANTU                       ADDRESS ON FILE
KRYSTAL CASTOR                      ADDRESS ON FILE
KRYSTAL COLLINS                     ADDRESS ON FILE
KRYSTAL COLLOCK                     ADDRESS ON FILE
KRYSTAL DICKERSON                   ADDRESS ON FILE
KRYSTAL DOUSE                       ADDRESS ON FILE
KRYSTAL FIGUEROA                    ADDRESS ON FILE
KRYSTAL GOFORTH                     ADDRESS ON FILE
KRYSTAL HAMLETTE                    ADDRESS ON FILE
KRYSTAL HOCUTT                      ADDRESS ON FILE
KRYSTAL HODGE                       ADDRESS ON FILE
KRYSTAL HOLCOMBE                    ADDRESS ON FILE
KRYSTAL HOPSON                      ADDRESS ON FILE
KRYSTAL JOHNSON                     ADDRESS ON FILE
KRYSTAL KENDRICK                    ADDRESS ON FILE
KRYSTAL LEATH                       ADDRESS ON FILE
KRYSTAL LOPEZ                       ADDRESS ON FILE
KRYSTAL LOW                         ADDRESS ON FILE
KRYSTAL MCCOLLETT                   ADDRESS ON FILE
KRYSTAL MCFALL                      ADDRESS ON FILE
KRYSTAL MORGAN                      ADDRESS ON FILE
KRYSTAL NEWELL                      ADDRESS ON FILE
KRYSTAL NEWSOME                     ADDRESS ON FILE
KRYSTAL NICHOLS                     ADDRESS ON FILE
KRYSTAL RAINEY                      ADDRESS ON FILE
KRYSTAL REID                        ADDRESS ON FILE
KRYSTAL RUIZ                        ADDRESS ON FILE
KRYSTAL SCARBORO                    ADDRESS ON FILE
KRYSTAL SCHUMACHER                  ADDRESS ON FILE
KRYSTAL SINGLETON                   ADDRESS ON FILE
KRYSTAL SIPE                        ADDRESS ON FILE
KRYSTAL SMITH                       ADDRESS ON FILE
KRYSTAL SQUIRES                     ADDRESS ON FILE
KRYSTAL STOWERS                     ADDRESS ON FILE
KRYSTAL THOMAS                      ADDRESS ON FILE
KRYSTAL THOMPSON                    ADDRESS ON FILE
KRYSTAL TROGLIN                     ADDRESS ON FILE
KRYSTAL WORRELL                     ADDRESS ON FILE
KRYSTAPHER PARKER                   ADDRESS ON FILE
KRYSTEN STOKER                      ADDRESS ON FILE
KRYSTEN WHITAKER                    ADDRESS ON FILE
KRYSTENA CARPENTER                  ADDRESS ON FILE
KRYSTHIAN SANCHEZ                   ADDRESS ON FILE
KRYSTIAN GIBSON                     ADDRESS ON FILE
KRYSTIAN MOBLEY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1184 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                               Page 1409 of 2235

Claim Name                               Address Information
KRYSTIE LUNA                             ADDRESS ON FILE
KRYSTIN BOTT                             ADDRESS ON FILE
KRYSTIN BRADY                            ADDRESS ON FILE
KRYSTIN JONES                            ADDRESS ON FILE
KRYSTIN WHITAKER                         ADDRESS ON FILE
KRYSTINA HANNON                          ADDRESS ON FILE
KRYSTL HOBUSCH                           ADDRESS ON FILE
KRYSTLE DEGRASSE                         ADDRESS ON FILE
KRYSTLE EDWARDS                          ADDRESS ON FILE
KRYSTLE KILGORE                          ADDRESS ON FILE
KRYSTLE PATRICE                          ADDRESS ON FILE
KRYSTLE SCALICI                          ADDRESS ON FILE
KRYSTLE SIMS                             ADDRESS ON FILE
KRYSTON CARTER                           ADDRESS ON FILE
KRYSTOPHER YOUNG                         ADDRESS ON FILE
KRYSTYN GARCIA                           ADDRESS ON FILE
KRYSTYNA MOLINA                          ADDRESS ON FILE
KS SPRINGFIELD LIMITED PARTNERSHIP AND   PR SPRINGFIELD/DELCO LIMITED PARTNERSHIP MANAGEMENT OFFICE SPRINGFIELD MALL
                                         1250 BALTIMORE PIKE SPRINGFIELD PA 19064
KS SPRINGFIELD LIMITED PARTNERSHIP AND   PR SPRINGFIELD/DELCO LIMITED PARTNERSHIP C/O PREIT SERVICES, LLC ONE COMMERCE
                                         SQ 2005 MARKET ST, STE 1000 PHILADELPHIA PA 19103
KS SPRINGFIELD LIMITED PARTNERSHIP AND   PR SPRINGFIELD/DELCO LIMITED PARTNERSHIP KRAVCO SIMON COMPANY 225 WEST
                                         WASHINGTON STREET INDIANAPOLIS IN 46204
KSENIA KORPITA                           ADDRESS ON FILE
KSW PA REALTY LLC                        13356 METCALF AVENUE OVERLAND PARK KS 66213
KUANELL DALLAS                           ADDRESS ON FILE
KUANG RHOADS                             ADDRESS ON FILE
KUB                                      4428 WESTERN AVE KNOXVILLE TN 37921
KUB                                      PO BOX 59017 KNOXVILLE TN 37950
KUB                                      KNOXVILLE UTILITIES BOARD PO BOX 59017 KNOXVILLE TN 37950
KUBRON RUTLIN                            ADDRESS ON FILE
KUCIRIOUS MAY                            ADDRESS ON FILE
KUDAKWASHE MATINHARI                     ADDRESS ON FILE
KUHREEM KATES                            ADDRESS ON FILE
KULA ROGERS                              ADDRESS ON FILE
KULIN KISER                              ADDRESS ON FILE
KULWINDER SINGH                          ADDRESS ON FILE
KUMAR WARREN                             ADDRESS ON FILE
KUNJ SHAH                                ADDRESS ON FILE
KUNJ SHAH                                ADDRESS ON FILE
KUNTA MONTFORD                           ADDRESS ON FILE
KUNTA NYAMEBA                            ADDRESS ON FILE
KURI EDWARDS                             ADDRESS ON FILE
KURSTIN RYAN                             ADDRESS ON FILE
KURT DAMBROSIO                           ADDRESS ON FILE
KURT DECHRISTOPHER                       ADDRESS ON FILE
KURT DRECHSLER                           ADDRESS ON FILE
KURT EASTER                              ADDRESS ON FILE
KURT FREDERICKS                          ADDRESS ON FILE
KURT GEMBOLIS                            ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 1185 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1410 of 2235

Claim Name                           Address Information
KURT HEEREN                          ADDRESS ON FILE
KURT JUERGENS                        ADDRESS ON FILE
KURT MICHAEL                         ADDRESS ON FILE
KURT PETERSON                        ADDRESS ON FILE
KURT ROBBINS                         ADDRESS ON FILE
KURT SMITH                           ADDRESS ON FILE
KURT SOMMER                          ADDRESS ON FILE
KURT ZUMBAHLEN                       ADDRESS ON FILE
KURTIS CHERRY                        ADDRESS ON FILE
KURTIS CURRAN                        ADDRESS ON FILE
KURTIS FRYMAN                        ADDRESS ON FILE
KURTIS HART                          ADDRESS ON FILE
KURTIS HULTZ                         ADDRESS ON FILE
KURTIS KNICKREHM                     ADDRESS ON FILE
KURTIS PHILLIPPI                     ADDRESS ON FILE
KURTIS SIMMONS                       ADDRESS ON FILE
KURTIS TOTTEN                        ADDRESS ON FILE
KURTIS WELCH                         ADDRESS ON FILE
KUSH SINCLAIR                        ADDRESS ON FILE
KUSTOM KRAFT LASER                   327 HUSCHKA DR KENDALL WI 54638
KUTAK ROCK LLP                       PO BOX 30057 OMAHA NE 68103
KUTAK ROCK LLP                       1801 CALIFORNIA STREET SUITE 3000 DENVER CO 80202
KVASHAY TURNER                       ADDRESS ON FILE
KW ASSOCIATES LLC                    825 BLUFF RD COLUMBIA SC 29201
KW BEVERAGE COLUMBIA                 825 BLUFF RD COLUMBIA SC 29201
KWAAMIA GRAY                         ADDRESS ON FILE
KWABENA AYEH                         ADDRESS ON FILE
KWADWO MILLS                         ADDRESS ON FILE
KWALISHA LAWSON                      ADDRESS ON FILE
KWAMAIME WINTERS                     ADDRESS ON FILE
KWAME BOYD                           ADDRESS ON FILE
KWAME LAWSON                         ADDRESS ON FILE
KWAME MIDDLETON                      ADDRESS ON FILE
KWANA BALDWIN                        ADDRESS ON FILE
KWANE MCSWAIN                        ADDRESS ON FILE
KWANESHA PARKER                      ADDRESS ON FILE
KWANNA JONES                         ADDRESS ON FILE
KWANTIS JOHNSON                      ADDRESS ON FILE
KWANZAA DUNBAR                       ADDRESS ON FILE
KWARI CONNOVER                       ADDRESS ON FILE
KWARONE BROWDY                       ADDRESS ON FILE
KWASI AGYEMANG                       ADDRESS ON FILE
KWMANE CALLOWAY                      ADDRESS ON FILE
KWONTASIA SCOTT                      ADDRESS ON FILE
KWS ENTERPRISES INCORPORATED         YESCO OF RICHMOND 12730 SPECTRIM LANE STE F MIDLOTHIAN VA 23112
KYA BIMPSON                          ADDRESS ON FILE
KYA BLOUNT                           ADDRESS ON FILE
KYA REED                             ADDRESS ON FILE
KYA TOGAFAU                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1186 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1411 of 2235

Claim Name                            Address Information
KYADDER YOUNG                         ADDRESS ON FILE
KYAH TURNER                           ADDRESS ON FILE
KYAIRA RANDLE                         ADDRESS ON FILE
KYANA AUSTIN                          ADDRESS ON FILE
KYANA BARNES                          ADDRESS ON FILE
KYANNA HERNANDEZ                      ADDRESS ON FILE
KYANNA ISMAYILLI                      ADDRESS ON FILE
KYARA KEATON                          ADDRESS ON FILE
KYARRA STALLINGS                      ADDRESS ON FILE
KYASHIA WALKER                        ADDRESS ON FILE
KYASIA BROWN                          ADDRESS ON FILE
KYATTA EXUM                           ADDRESS ON FILE
KYDRICK ABRAM                         ADDRESS ON FILE
KYE PAGE                              ADDRESS ON FILE
KYEANA HODGE                          ADDRESS ON FILE
KYEISHA TOLEFREE                      ADDRESS ON FILE
KYELL NELSON                          ADDRESS ON FILE
KYERA PAGE                            ADDRESS ON FILE
KYERRA ELLIS                          ADDRESS ON FILE
KYERRA MCDOWELL                       ADDRESS ON FILE
KYESHA GRIMES                         ADDRESS ON FILE
KYESHA MCKINNEY                       ADDRESS ON FILE
KYHEE DURDEN                          ADDRESS ON FILE
KYIAM MATHIS                          ADDRESS ON FILE
KYL JOHNSON                           ADDRESS ON FILE
KYLA COLEMAN                          ADDRESS ON FILE
KYLA COLOM                            ADDRESS ON FILE
KYLA DAVIS                            ADDRESS ON FILE
KYLA DAVIS                            ADDRESS ON FILE
KYLA DERRICOTT                        ADDRESS ON FILE
KYLA DUNCAN                           ADDRESS ON FILE
KYLA GARLAND                          ADDRESS ON FILE
KYLA OBENCHAIN                        ADDRESS ON FILE
KYLA PURTLE                           ADDRESS ON FILE
KYLA RAYNER                           ADDRESS ON FILE
KYLA SHIELDS                          ADDRESS ON FILE
KYLA STAFFORD-SIMMONS                 ADDRESS ON FILE
KYLA THATCHER                         ADDRESS ON FILE
KYLAH GORDON                          ADDRESS ON FILE
KYLANA PAYNE                          ADDRESS ON FILE
KYLAR LAWSON                          ADDRESS ON FILE
KYLAR RAMSEY                          ADDRESS ON FILE
KYLARAYE GAINES                       ADDRESS ON FILE
KYLE A WEBB                           ADDRESS ON FILE
KYLE ALTMAN                           ADDRESS ON FILE
KYLE ASTLE                            ADDRESS ON FILE
KYLE AUBIN                            ADDRESS ON FILE
KYLE AUSTIF                           ADDRESS ON FILE
KYLE BARBOUR                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1187 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1412 of 2235

Claim Name                           Address Information
KYLE BARDONE                         ADDRESS ON FILE
KYLE BARRETT                         ADDRESS ON FILE
KYLE BARRS                           ADDRESS ON FILE
KYLE BARRY                           ADDRESS ON FILE
KYLE BEATTY                          ADDRESS ON FILE
KYLE BELL                            ADDRESS ON FILE
KYLE BEYER                           ADDRESS ON FILE
KYLE BLANCHARD                       ADDRESS ON FILE
KYLE BOHN                            ADDRESS ON FILE
KYLE BORCHARD                        ADDRESS ON FILE
KYLE BOULHOSA                        ADDRESS ON FILE
KYLE BOWMAN                          ADDRESS ON FILE
KYLE BREHM                           ADDRESS ON FILE
KYLE BRITNER                         ADDRESS ON FILE
KYLE BRITTON                         ADDRESS ON FILE
KYLE BROWN                           ADDRESS ON FILE
KYLE BROWNELL                        ADDRESS ON FILE
KYLE BUKSZAR                         ADDRESS ON FILE
KYLE BURNETTE                        ADDRESS ON FILE
KYLE CARTER                          ADDRESS ON FILE
KYLE CASCIO                          ADDRESS ON FILE
KYLE CHRISTIAN                       ADDRESS ON FILE
KYLE CHRISTIE                        ADDRESS ON FILE
KYLE CLATFELTER                      ADDRESS ON FILE
KYLE CLINTON                         ADDRESS ON FILE
KYLE COMBS                           ADDRESS ON FILE
KYLE CRABTREE                        ADDRESS ON FILE
KYLE CRAIG                           ADDRESS ON FILE
KYLE CRAIG                           ADDRESS ON FILE
KYLE CRIDER                          ADDRESS ON FILE
KYLE CROUSHORE                       ADDRESS ON FILE
KYLE CULBERTSON                      ADDRESS ON FILE
KYLE CUMMINGS                        ADDRESS ON FILE
KYLE DAFFERN                         ADDRESS ON FILE
KYLE DANIELS                         ADDRESS ON FILE
KYLE DEACON                          ADDRESS ON FILE
KYLE DELANEY                         ADDRESS ON FILE
KYLE DEWALT                          ADDRESS ON FILE
KYLE DITCH                           ADDRESS ON FILE
KYLE DONOHOE                         ADDRESS ON FILE
KYLE DUKES                           ADDRESS ON FILE
KYLE DUNCAN                          ADDRESS ON FILE
KYLE DURKIN                          ADDRESS ON FILE
KYLE EDWARDS                         ADDRESS ON FILE
KYLE EMERSON EMERSON                 ADDRESS ON FILE
KYLE ENPLISH                         ADDRESS ON FILE
KYLE ERICKSEN                        ADDRESS ON FILE
KYLE ERLENDSSON                      ADDRESS ON FILE
KYLE ESTES                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1188 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1413 of 2235

Claim Name                       Address Information
KYLE FARMER                      ADDRESS ON FILE
KYLE FELGER                      ADDRESS ON FILE
KYLE FIFER                       ADDRESS ON FILE
KYLE FLANAGAN                    ADDRESS ON FILE
KYLE FLOETKER                    ADDRESS ON FILE
KYLE FONTAINE                    ADDRESS ON FILE
KYLE FORSHAY                     ADDRESS ON FILE
KYLE FREDERICK                   ADDRESS ON FILE
KYLE FRUTH                       ADDRESS ON FILE
KYLE FRY                         ADDRESS ON FILE
KYLE GALLAGHER                   ADDRESS ON FILE
KYLE GEARHEART                   ADDRESS ON FILE
KYLE GEBEL                       ADDRESS ON FILE
KYLE GEHRHOLZ                    ADDRESS ON FILE
KYLE GILBERT                     ADDRESS ON FILE
KYLE GLENN                       ADDRESS ON FILE
KYLE GODBOUT                     ADDRESS ON FILE
KYLE GORNTO                      ADDRESS ON FILE
KYLE GOSS                        ADDRESS ON FILE
KYLE GRACIE                      ADDRESS ON FILE
KYLE GRANDEY                     ADDRESS ON FILE
KYLE GREENWOOD                   ADDRESS ON FILE
KYLE GRIFFIN                     ADDRESS ON FILE
KYLE GRIFFIN                     ADDRESS ON FILE
KYLE HADLEY                      ADDRESS ON FILE
KYLE HALL                        ADDRESS ON FILE
KYLE HARDING                     ADDRESS ON FILE
KYLE HARLEY                      ADDRESS ON FILE
KYLE HARMON                      ADDRESS ON FILE
KYLE HARRIMAN                    ADDRESS ON FILE
KYLE HARRIS                      ADDRESS ON FILE
KYLE HARTLINE                    ADDRESS ON FILE
KYLE HAYNES                      ADDRESS ON FILE
KYLE HEBERT                      ADDRESS ON FILE
KYLE HENLEY                      ADDRESS ON FILE
KYLE HENNKENS                    ADDRESS ON FILE
KYLE HENRIKSON                   ADDRESS ON FILE
KYLE HERBIG                      ADDRESS ON FILE
KYLE HOFFMAN                     ADDRESS ON FILE
KYLE HOGAN                       ADDRESS ON FILE
KYLE HOOD                        ADDRESS ON FILE
KYLE HORNBECKER                  ADDRESS ON FILE
KYLE HOUGHTELING                 ADDRESS ON FILE
KYLE IMAAN                       ADDRESS ON FILE
KYLE IORIO                       ADDRESS ON FILE
KYLE JAESCHKE                    ADDRESS ON FILE
KYLE JEFFERSON                   ADDRESS ON FILE
KYLE KEELING                     ADDRESS ON FILE
KYLE KEMPER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1189 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1414 of 2235

Claim Name                           Address Information
KYLE KERR                            ADDRESS ON FILE
KYLE KERR                            ADDRESS ON FILE
KYLE KING                            ADDRESS ON FILE
KYLE KING                            ADDRESS ON FILE
KYLE KITCHENS                        ADDRESS ON FILE
KYLE KOGUT                           ADDRESS ON FILE
KYLE KRAUSE                          ADDRESS ON FILE
KYLE KWORTNIK                        ADDRESS ON FILE
KYLE KYKER                           ADDRESS ON FILE
KYLE LANE                            ADDRESS ON FILE
KYLE LEMAITRE                        ADDRESS ON FILE
KYLE LINDO-TROTTER                   ADDRESS ON FILE
KYLE LIROT-FREDERICK                 ADDRESS ON FILE
KYLE LOUGHLIN                        ADDRESS ON FILE
KYLE LOVLEY                          ADDRESS ON FILE
KYLE LOWELL                          ADDRESS ON FILE
KYLE LOWRY                           ADDRESS ON FILE
KYLE LUCAS                           ADDRESS ON FILE
KYLE MABESOONE                       ADDRESS ON FILE
KYLE MALCZYK                         ADDRESS ON FILE
KYLE MALDEN                          ADDRESS ON FILE
KYLE MANLEY                          ADDRESS ON FILE
KYLE MARDIS                          ADDRESS ON FILE
KYLE MARRYMAN                        ADDRESS ON FILE
KYLE MASKE                           ADDRESS ON FILE
KYLE MATHIS                          ADDRESS ON FILE
KYLE MAYNARD                         ADDRESS ON FILE
KYLE MC CALL                         ADDRESS ON FILE
KYLE MCCALL                          ADDRESS ON FILE
KYLE MCDONALD                        ADDRESS ON FILE
KYLE MCDONNELL                       ADDRESS ON FILE
KYLE MCEVOY                          ADDRESS ON FILE
KYLE MCGEE                           ADDRESS ON FILE
KYLE MCGLADE                         ADDRESS ON FILE
KYLE MCGUIRE                         ADDRESS ON FILE
KYLE MCINTYRE                        ADDRESS ON FILE
KYLE MECKLEY                         ADDRESS ON FILE
KYLE MERCER                          ADDRESS ON FILE
KYLE MERTZ                           ADDRESS ON FILE
KYLE MESSER                          ADDRESS ON FILE
KYLE METZ                            ADDRESS ON FILE
KYLE MEYERS                          ADDRESS ON FILE
KYLE MIESSAU                         ADDRESS ON FILE
KYLE MILLER                          ADDRESS ON FILE
KYLE MILLER                          ADDRESS ON FILE
KYLE MINAUDO                         ADDRESS ON FILE
KYLE MONTE                           ADDRESS ON FILE
KYLE MONTGOMERY                      ADDRESS ON FILE
KYLE MORRISON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1190 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 1415 of 2235

Claim Name                      Address Information
KYLE MOYER                      ADDRESS ON FILE
KYLE NIEMIER                    ADDRESS ON FILE
KYLE PAGEL                      ADDRESS ON FILE
KYLE PAINE                      ADDRESS ON FILE
KYLE PAYNE                      ADDRESS ON FILE
KYLE PAYNE                      ADDRESS ON FILE
KYLE PERRY                      ADDRESS ON FILE
KYLE PHILLIPS                   ADDRESS ON FILE
KYLE POLUS                      ADDRESS ON FILE
KYLE POPLIN                     ADDRESS ON FILE
KYLE QUINN                      ADDRESS ON FILE
KYLE QUIROZ                     ADDRESS ON FILE
KYLE RABY                       ADDRESS ON FILE
KYLE RAMAGE                     ADDRESS ON FILE
KYLE RAMBY                      ADDRESS ON FILE
KYLE RATCLIFF                   ADDRESS ON FILE
KYLE RAY                        ADDRESS ON FILE
KYLE REDENTI                    ADDRESS ON FILE
KYLE REGISTER                   ADDRESS ON FILE
KYLE RISNER                     ADDRESS ON FILE
KYLE ROBERTS                    ADDRESS ON FILE
KYLE ROGERS                     ADDRESS ON FILE
KYLE RUDOLPH                    ADDRESS ON FILE
KYLE SALAGA                     ADDRESS ON FILE
KYLE SAMPLE                     ADDRESS ON FILE
KYLE SAWYER                     ADDRESS ON FILE
KYLE SAWYERS                    ADDRESS ON FILE
KYLE SCHADING                   ADDRESS ON FILE
KYLE SCOTT                      ADDRESS ON FILE
KYLE SCOTT                      ADDRESS ON FILE
KYLE SEARFOSS                   ADDRESS ON FILE
KYLE SEIBERT                    ADDRESS ON FILE
KYLE SEYMOUR                    ADDRESS ON FILE
KYLE SHRIEVES                   ADDRESS ON FILE
KYLE SISLAK                     ADDRESS ON FILE
KYLE SKOVRON                    ADDRESS ON FILE
KYLE SMIDDLE                    ADDRESS ON FILE
KYLE SNOW                       ADDRESS ON FILE
KYLE SOUTHWORTH                 ADDRESS ON FILE
KYLE SPONSELLER                 ADDRESS ON FILE
KYLE STANLEY                    ADDRESS ON FILE
KYLE STEBBINS                   ADDRESS ON FILE
KYLE STEELE                     ADDRESS ON FILE
KYLE SWEENEY                    ADDRESS ON FILE
KYLE SWEET                      ADDRESS ON FILE
KYLE TAMBASCO                   ADDRESS ON FILE
KYLE TESKE                      ADDRESS ON FILE
KYLE THOMPSON                   ADDRESS ON FILE
KYLE TOMLINSON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                               Page 1191 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1416 of 2235

Claim Name                         Address Information
KYLE TRICKEY                       ADDRESS ON FILE
KYLE TRUSELO                       ADDRESS ON FILE
KYLE TYSON                         ADDRESS ON FILE
KYLE WAKE                          ADDRESS ON FILE
KYLE WALKER                        ADDRESS ON FILE
KYLE WARRINGTON                    ADDRESS ON FILE
KYLE WESOLOWSKI                    ADDRESS ON FILE
KYLE WHITE                         ADDRESS ON FILE
KYLE WHITE                         ADDRESS ON FILE
KYLE WILKINS                       ADDRESS ON FILE
KYLE WILKINSON                     ADDRESS ON FILE
KYLE WILLIAMS                      ADDRESS ON FILE
KYLE WILLIAMS                      ADDRESS ON FILE
KYLE WILLIAMS                      ADDRESS ON FILE
KYLE WILSON                        ADDRESS ON FILE
KYLE WOOMER                        ADDRESS ON FILE
KYLE WORRELL                       ADDRESS ON FILE
KYLE YANCEY                        ADDRESS ON FILE
KYLE YOUNG                         ADDRESS ON FILE
KYLE YOUNG                         ADDRESS ON FILE
KYLE YOUNGBLOOD                    ADDRESS ON FILE
KYLEA ADAIR                        ADDRESS ON FILE
KYLEA PARADIS                      ADDRESS ON FILE
KYLEE ANDERSON                     ADDRESS ON FILE
KYLEE BIRMAN                       ADDRESS ON FILE
KYLEE BORIA                        ADDRESS ON FILE
KYLEE CALLAIS                      ADDRESS ON FILE
KYLEE FRAZIER                      ADDRESS ON FILE
KYLEE GREENGRASS                   ADDRESS ON FILE
KYLEE HALUSKA                      ADDRESS ON FILE
KYLEE JENNINGS                     ADDRESS ON FILE
KYLEE MARTINEZ                     ADDRESS ON FILE
KYLEE RAMOS                        ADDRESS ON FILE
KYLEE SULLIVAN                     ADDRESS ON FILE
KYLEE TIBBS                        ADDRESS ON FILE
KYLEE WILLIAMS                     ADDRESS ON FILE
KYLEEL THOMAS-DAYE                 ADDRESS ON FILE
KYLEI TANNER                       ADDRESS ON FILE
KYLEIGH E CLARK                    ADDRESS ON FILE
KYLEIGH GARRETT                    ADDRESS ON FILE
KYLEIGH KISER                      ADDRESS ON FILE
KYLEIGH LAKINS                     ADDRESS ON FILE
KYLEIGH MCKINNEY                   ADDRESS ON FILE
KYLEIGH NORWOOD                    ADDRESS ON FILE
KYLEIGH WAGNER                     ADDRESS ON FILE
KYLEIGH WRIGHT                     ADDRESS ON FILE
KYLEN GRIFFIN                      ADDRESS ON FILE
KYLENE MARTIN                      ADDRESS ON FILE
KYLER ARNOLD                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1192 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                            Page 1417 of 2235

Claim Name                          Address Information
KYLER BROWN                         ADDRESS ON FILE
KYLER JACKSON                       ADDRESS ON FILE
KYLER JUNG                          ADDRESS ON FILE
KYLER MAYER                         ADDRESS ON FILE
KYLER WIDOWS                        ADDRESS ON FILE
KYLER WILSON                        ADDRESS ON FILE
KYLES LANDSCAPE SERVICE             5320 LEMAY FERRY RD ST LOUIS MO 63129
KYLEY BAYLIFF                       ADDRESS ON FILE
KYLEY NEFF                          ADDRESS ON FILE
KYLEY SHAFFER                       ADDRESS ON FILE
KYLI NELSON                         ADDRESS ON FILE
KYLI SMITH                          ADDRESS ON FILE
KYLI WOCKENFUSS                     ADDRESS ON FILE
KYLIE BROCK                         ADDRESS ON FILE
KYLIE BUZZEK                        ADDRESS ON FILE
KYLIE CARMICHAEL                    ADDRESS ON FILE
KYLIE CLARK                         ADDRESS ON FILE
KYLIE COTHRAN                       ADDRESS ON FILE
KYLIE CUMMINGS                      ADDRESS ON FILE
KYLIE DANIELS                       ADDRESS ON FILE
KYLIE DEAN                          ADDRESS ON FILE
KYLIE EADES                         ADDRESS ON FILE
KYLIE FAGNANO                       ADDRESS ON FILE
KYLIE GERMAN-ARTHUR                 ADDRESS ON FILE
KYLIE HABIB                         ADDRESS ON FILE
KYLIE HALL                          ADDRESS ON FILE
KYLIE HASTINGS                      ADDRESS ON FILE
KYLIE HENRY                         ADDRESS ON FILE
KYLIE JACKLETT                      ADDRESS ON FILE
KYLIE KIMSEY                        ADDRESS ON FILE
KYLIE LIND-JOHNSON                  ADDRESS ON FILE
KYLIE MCFALL                        ADDRESS ON FILE
KYLIE MCKAY                         ADDRESS ON FILE
KYLIE MESTER                        ADDRESS ON FILE
KYLIE NETTO                         ADDRESS ON FILE
KYLIE OAKLEY                        ADDRESS ON FILE
KYLIE OSTROWSKI                     ADDRESS ON FILE
KYLIE PEARSON                       ADDRESS ON FILE
KYLIE RAYNOR                        ADDRESS ON FILE
KYLIE ROSALES                       ADDRESS ON FILE
KYLIE SCHUMAN                       ADDRESS ON FILE
KYLIE SHRINER                       ADDRESS ON FILE
KYLIE STEPHENS                      ADDRESS ON FILE
KYLIE SUMMERS                       ADDRESS ON FILE
KYLIE THOMAS                        ADDRESS ON FILE
KYLIE THOMAS                        ADDRESS ON FILE
KYLIE TROUT                         ADDRESS ON FILE
KYLIE ZARUBA                        ADDRESS ON FILE
KYLIEANNE ANTOINE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1193 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1418 of 2235

Claim Name                           Address Information
KYLII CROOK                          ADDRESS ON FILE
KYLIN CARDWELL                       ADDRESS ON FILE
KYLIN LAMAR-MCCASTLE                 ADDRESS ON FILE
KYLON ROBINSON                       ADDRESS ON FILE
KYLYNN SALERNO                       ADDRESS ON FILE
KYMANI OGILVIE                       ADDRESS ON FILE
KYMANIE ROBINSON                     ADDRESS ON FILE
KYMARA JAMES                         ADDRESS ON FILE
KYMBER BOWYER                        ADDRESS ON FILE
KYMBER-LEE FLETCHER                  ADDRESS ON FILE
KYMBERLEE ROLAND                     ADDRESS ON FILE
KYMBERLY GEARS                       ADDRESS ON FILE
KYMONTAE SELLERS                     ADDRESS ON FILE
KYMYANA SHOWERS                      ADDRESS ON FILE
KYNDALL COURTNEY                     ADDRESS ON FILE
KYNDLE FELDER                        ADDRESS ON FILE
KYNEISHA MERRILL                     ADDRESS ON FILE
KYNELL GT DALLAS                     90 CORBIN DR HAMPTON VA 23666
KYNNADI MAYES                        ADDRESS ON FILE
KYNOESHA GUINYARD                    ADDRESS ON FILE
KYNYALE DUMAS                        ADDRESS ON FILE
KYON HAYES                           ADDRESS ON FILE
KYONNA CAMPBELL                      ADDRESS ON FILE
KYRA BISHOP-JACOBS                   ADDRESS ON FILE
KYRA BROWN                           ADDRESS ON FILE
KYRA DIXON                           ADDRESS ON FILE
KYRA FLANDERS                        ADDRESS ON FILE
KYRA HUGHES                          ADDRESS ON FILE
KYRA JONES                           ADDRESS ON FILE
KYRA KESTER                          ADDRESS ON FILE
KYRA MARSHALL                        ADDRESS ON FILE
KYRA MCCRARY                         ADDRESS ON FILE
KYRA QUALLS                          ADDRESS ON FILE
KYRA STEELE                          ADDRESS ON FILE
KYRA STEWART                         ADDRESS ON FILE
KYRA TAYLOR                          ADDRESS ON FILE
KYRA VENITTELLI                      ADDRESS ON FILE
KYRA YOUNGBLOOD                      ADDRESS ON FILE
KYRA-NICOLE BARKLEY                  ADDRESS ON FILE
KYRALEI SMITH                        ADDRESS ON FILE
KYRAN MCDONALD                       ADDRESS ON FILE
KYRBEE CHEEK                         ADDRESS ON FILE
KYRE JAMES                           ADDRESS ON FILE
KYREE CALLI                          ADDRESS ON FILE
KYREE COLSON                         ADDRESS ON FILE
KYREE HUTCHINSON                     ADDRESS ON FILE
KYREE TAYLOR                         ADDRESS ON FILE
KYREESE LEVERETT                     ADDRESS ON FILE
KYREN TEETS-SIMMONS                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1194 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1419 of 2235

Claim Name                            Address Information
KYRESE WILLIAMS                       ADDRESS ON FILE
KYRIE JOHNSTON                        ADDRESS ON FILE
KYRSTIN CALABRESE                     ADDRESS ON FILE
KYRSTIN HALL                          ADDRESS ON FILE
KYRSTIN MYERLY                        ADDRESS ON FILE
KYSEN ROBINSON                        ADDRESS ON FILE
KYSHON RANSOM                         ADDRESS ON FILE
KYTIONNE ALLEN                        ADDRESS ON FILE
KYTRELL WALKER                        ADDRESS ON FILE
KYVANA JEFFERSON                      ADDRESS ON FILE
KYVIETA BROWN                         ADDRESS ON FILE
KYVON BROWN                           ADDRESS ON FILE
KYWAUNA HOPKINS                       ADDRESS ON FILE
L AND F SERVICES                      221 CO RD 399 CULLMAN AL 35057
L AND R CONSTRUCTION INC              323 BENTON RD CARLTON GA 30627
L DAVID COLE                          9107 WILSHIRE BLVD. SUITE 450 BEVERLY HILLS CA 90210
L H DISTRIBUTING CO INC               PO DRAWER 340 TULLAHOMA TN 37388
L KNIFE SON INC                       P O BOX K KINGSTON MA 02364
L&W OUTDOOR ADVERTISING INC           6102 W 400 N GREENFIELD IN 46140
L.F.M PROPERTIES, LLC                 407-L SOUTH GRIFFIN ST. ELIZABETH CITY NC 27909
LA CHANA ALLEN                        ADDRESS ON FILE
LA GRANGE GROCERY COMPANY             PO BOX 1048 LA GRANGE GA 30241
LA LANDSCAPING                        225 STANLEY RD SANFORD NC 27332
LA NIYA SOLOMON                       ADDRESS ON FILE
LA TASHA DYKES                        ADDRESS ON FILE
LA-ZERRIK SMOKES                      ADDRESS ON FILE
LABAN PEREZ                           ADDRESS ON FILE
LABEBE SARKIS                         ADDRESS ON FILE
LABIKA WILLIAMS                       ADDRESS ON FILE
LABON ASHLEY                          ADDRESS ON FILE
LABOU MCNEIL                          ADDRESS ON FILE
LABRAWN DUBLIN                        ADDRESS ON FILE
LABRENA MADDOX                        ADDRESS ON FILE
LABRENNA HARRISON                     ADDRESS ON FILE
LABRESE LEWIS-WILLS                   ADDRESS ON FILE
LABRESHARENEE ARMSTRONG               ADDRESS ON FILE
LABRIA HILLIARD                       ADDRESS ON FILE
LABRIDGETTE WILLIAMS                  ADDRESS ON FILE
LABRIE LEWIS-WILLS                    ADDRESS ON FILE
LABRISHA PORTER                       ADDRESS ON FILE
LABRONE GORDON                        ADDRESS ON FILE
LACALVIN COOPER                       ADDRESS ON FILE
LACANDRA MCELROY                      ADDRESS ON FILE
LACARTER MILLIONDER                   ADDRESS ON FILE
LACEE COCHRAN                         ADDRESS ON FILE
LACEE HORN                            ADDRESS ON FILE
LACESTIA KLINK                        ADDRESS ON FILE
LACEY ASHLEY                          ADDRESS ON FILE
LACEY BRYANT                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1195 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1420 of 2235

Claim Name                          Address Information
LACEY BYROM-MCCLURE                 ADDRESS ON FILE
LACEY CARTER                        ADDRESS ON FILE
LACEY CRISP                         ADDRESS ON FILE
LACEY DEMOSS                        ADDRESS ON FILE
LACEY DOBSON                        ADDRESS ON FILE
LACEY DUNBAR                        ADDRESS ON FILE
LACEY FARROW                        ADDRESS ON FILE
LACEY FLOWERS                       ADDRESS ON FILE
LACEY GILL                          ADDRESS ON FILE
LACEY GLYNN                         ADDRESS ON FILE
LACEY GREEN                         ADDRESS ON FILE
LACEY GRIFFIN                       ADDRESS ON FILE
LACEY INGRAM                        ADDRESS ON FILE
LACEY JOWETT                        ADDRESS ON FILE
LACEY KIPE                          ADDRESS ON FILE
LACEY LEE                           ADDRESS ON FILE
LACEY LOVELAND                      ADDRESS ON FILE
LACEY MACGRAW                       ADDRESS ON FILE
LACEY MALCOM                        ADDRESS ON FILE
LACEY MASSEY                        ADDRESS ON FILE
LACEY MATHENA                       ADDRESS ON FILE
LACEY MATOS                         ADDRESS ON FILE
LACEY NICELY                        ADDRESS ON FILE
LACEY PARKER                        ADDRESS ON FILE
LACEY PRICE                         ADDRESS ON FILE
LACEY SANTORO                       ADDRESS ON FILE
LACEY SHORT                         ADDRESS ON FILE
LACEY SIEGLE                        ADDRESS ON FILE
LACEY SULLINS                       ADDRESS ON FILE
LACEY TAYLOR                        ADDRESS ON FILE
LACEY WALKER                        ADDRESS ON FILE
LACEY WEST                          ADDRESS ON FILE
LACEY WOOD                          ADDRESS ON FILE
LACEY-BREE WILLIAMS                 ADDRESS ON FILE
LACHANDRA HATCH                     ADDRESS ON FILE
LACHELE KLINK                       ADDRESS ON FILE
LACHELLE BROOKS                     ADDRESS ON FILE
LACHINA HARDEN                      ADDRESS ON FILE
LACHRISHA POYNTER                   ADDRESS ON FILE
LACHRISTA BLANTON                   ADDRESS ON FILE
LACHRISTIAN HARRIS                  ADDRESS ON FILE
LACHRISTY COLLINS                   ADDRESS ON FILE
LACHYNA MACK                        ADDRESS ON FILE
LACI GRASSO                         ADDRESS ON FILE
LACI HANNER                         ADDRESS ON FILE
LACI JACKSON                        ADDRESS ON FILE
LACI JOHNSON                        ADDRESS ON FILE
LACI MULLEN                         ADDRESS ON FILE
LACI ORCUTT                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1196 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1421 of 2235

Claim Name                           Address Information
LACI WARMOUTH                        ADDRESS ON FILE
LACIE CLAFLIN                        ADDRESS ON FILE
LACIE LANGFORD                       ADDRESS ON FILE
LACIE LYNN                           ADDRESS ON FILE
LACIE MCATEER                        ADDRESS ON FILE
LACINDA LEVERKUHN                    ADDRESS ON FILE
LACINDA WITTNER                      ADDRESS ON FILE
LACOMFORT BARTELL                    ADDRESS ON FILE
LACORIA COOK                         ADDRESS ON FILE
LACORTE AND SONS LLC                 144 NORTH BEVERWYCK RD STE 112 LAKE HIAWATHA NJ 07034
LACQUANDRIA REDMOND                  ADDRESS ON FILE
LACREASHA MCCRAY                     ADDRESS ON FILE
LACRESIA BARNETT                     ADDRESS ON FILE
LACRYSTAL JONES                      ADDRESS ON FILE
LACY ANDERS                          ADDRESS ON FILE
LACY BOLYARD                         ADDRESS ON FILE
LACY COOPER                          ADDRESS ON FILE
LACY FORTNER                         ADDRESS ON FILE
LACY GOODWIN                         ADDRESS ON FILE
LACY HARELSON                        ADDRESS ON FILE
LACY JOHNSON                         ADDRESS ON FILE
LACY MARTIN                          ADDRESS ON FILE
LACY MAXWELL                         ADDRESS ON FILE
LACY OBRIEN                          ADDRESS ON FILE
LACY RANDOLPH                        ADDRESS ON FILE
LACY TYLER                           ADDRESS ON FILE
LADAIRUS POWELL                      ADDRESS ON FILE
LADAISHA REEVES                      ADDRESS ON FILE
LADAJIONA JONES                      ADDRESS ON FILE
LADANA STANTON                       ADDRESS ON FILE
LADANIEL LEE                         ADDRESS ON FILE
LADANTE NELSON                       ADDRESS ON FILE
LADAREIN GREEN                       ADDRESS ON FILE
LADARIUS KELLY                       ADDRESS ON FILE
LADARIUS LOWE                        ADDRESS ON FILE
LADARIUS MILNER                      ADDRESS ON FILE
LADARIUS SPIRES                      ADDRESS ON FILE
LADARIUS WILSON                      ADDRESS ON FILE
LADARRIS SANCHIOUS                   ADDRESS ON FILE
LADAS PARRY                          ADDRESS ON FILE
LADASHIA GAMBLE                      ADDRESS ON FILE
LADASIA BROWN                        ADDRESS ON FILE
LADASIA WHITEHURST                   ADDRESS ON FILE
LADAVEA MCCULLUM                     ADDRESS ON FILE
LADAYSHA JETT                        ADDRESS ON FILE
LADAZJAH STOKES                      ADDRESS ON FILE
LADDS                                6881 APPLING FARMS PARKWAY MEMPHIS TN 38133
LADERA MCDANIEL-BRIDGEFORTH          ADDRESS ON FILE
LADERIA STRIPLING                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1197 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                         Page 1422 of 2235

Claim Name                           Address Information
LADERRIAN GLENN                      ADDRESS ON FILE
LADERRICK PACE                       ADDRESS ON FILE
LADETRIA COLLIER                     ADDRESS ON FILE
LADONICA HOOKS                       ADDRESS ON FILE
LADONNA BARNES                       ADDRESS ON FILE
LADONNA BUDKE                        ADDRESS ON FILE
LADONNA BURDETTE                     ADDRESS ON FILE
LADONNA LUCKY                        ADDRESS ON FILE
LADONNA PASCHALL                     ADDRESS ON FILE
LADONNA SCOTT                        ADDRESS ON FILE
LADORA JOHNSON                       ADDRESS ON FILE
LADRECUS PACE                        ADDRESS ON FILE
LADUAN REASE                         ADDRESS ON FILE
LADY BUENO COBENA                    ADDRESS ON FILE
LADYDIANA PEREZ                      ADDRESS ON FILE
LADYSHA HARRELL                      ADDRESS ON FILE
LAEBONY JONES                        ADDRESS ON FILE
LAEKEN SPEES                         ADDRESS ON FILE
LAEL PULLEY                          ADDRESS ON FILE
LAERENT JEAN                         ADDRESS ON FILE
LAFAYETTE COATS                      ADDRESS ON FILE
LAFENUS ROBINSON                     ADDRESS ON FILE
LAGASSE, MARC                        160 ATHENS WAY NASHVILLE TN 37228
LAGENTRIOUS WATSON                   ADDRESS ON FILE
LAGLENNA DIXON                       ADDRESS ON FILE
LAGRANT RANKIN                       ADDRESS ON FILE
LAGRASSO BROTHERS PRODUCE            PO BOX 2638 DETROIT MI 48202-2638
LAIBA SHAH                           ADDRESS ON FILE
LAICY BARRERA                        ADDRESS ON FILE
LAIDELL BOYD                         ADDRESS ON FILE
LAIKYN FARMER                        ADDRESS ON FILE
LAILA HAMILTON                       ADDRESS ON FILE
LAILA HEPBURN                        ADDRESS ON FILE
LAILA ROCHA                          ADDRESS ON FILE
LAINA NELSON                         ADDRESS ON FILE
LAINA ROUTSON                        ADDRESS ON FILE
LAINEE GOEMAN                        ADDRESS ON FILE
LAINEY HICKS                         ADDRESS ON FILE
LAISHA RIVERA-ZARATE                 ADDRESS ON FILE
LAITESHA JONES                       ADDRESS ON FILE
LAIVEIL HARPER                       ADDRESS ON FILE
LAIVOR ROBINSON                      ADDRESS ON FILE
LAJAIR GALLOWAY                      ADDRESS ON FILE
LAJUAN PRESCOTT                      ADDRESS ON FILE
LAKADRAIN DAWSON                     ADDRESS ON FILE
LAKANYA LEGETTE                      ADDRESS ON FILE
LAKASHA DANIELS                      ADDRESS ON FILE
LAKASIA ROGERS                       ADDRESS ON FILE
LAKAYA FISHER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1198 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1423 of 2235

Claim Name                             Address Information
LAKAYLA ALEXANDER                      ADDRESS ON FILE
LAKAYLA PERKINS                        ADDRESS ON FILE
LAKE APOPKA NATURAL GAS DIST           38 N PARK AVE APOPKA FL 32703
LAKE APOPKA NATURAL GAS DIST           PO BOX 850001 ORLANDO FL 32885
LAKE APOPKA NATURAL GAS DIST           PO BOX 850001 ORLANDO FL 32885-0023
LAKE BEVERAGE CORP                     900 JOHN STREET WEST HENRIETTA NY 14586
LAKE CITY                              205 N MARION AVE LAKE CITY FL 32055
LAKE COUNTY DEPT OF UTILITIES          PO BOX 8005 PAINESVILLE OH 44077-8005
LAKE COUNTY HEALTH DEPARTMENT          5966 HEISLEY RD MENTOR OH 44060
LAKE COUNTY TAX COLLECTOR              PO BOX 327 TAVARES FL 32778
LAKE COUNTY TREASURER                  PO BOX 490 PAINESVILLE OH 44077
LAKE COUNY GENERAL HEALTH DIST         5966 HEISLEY RD MENTOR OH 44060
LAKE CUMBERLAND DISTRICT HEALTH DEPT   45 ROBERTS ST SOMERSET KY 42501
LAKE ERIE SHORES CONTRACTING           PO BOX 2065 PAINESVILLE OH 44077
LAKE RAKITA                            ADDRESS ON FILE
LAKE VIEW INDUSTRIAL ASSOC INC         C/O UPA PO BOX 844565 BOSTON MA 02284
LAKEA THOMAS                           ADDRESS ON FILE
LAKECIA KNIGHT                         ADDRESS ON FILE
LAKEEM ARRINGTON                       ADDRESS ON FILE
LAKEESHA LEWIS                         ADDRESS ON FILE
LAKEFOREST MALL                        1919 WEST ST STE 100 C/O PETRIE RICHARDSON VENTURES ANNAPOLIS MD 21401
LAKEFOREST OWNER LLC                   PO BOX 74887 CHICAGO IL 60694
LAKEFOREST RETAIL INVESTMENT LLC       1919 WEST ST STE 100 C/O PETRIE RICHARDSON VENTURES ANNAPOLIS MD 21401
LAKEFOREST RETAIL INVESTMENT LLC       LAKEFOREST MALL 1919 WEST ST STE 100 C/O PETRIE RICHARDSON VENTURES ANNAPOLIS
                                       MD 21401
LAKEIA GREEN                           ADDRESS ON FILE
LAKEISHA ANDERSON                      ADDRESS ON FILE
LAKEISHA ANDERSON                      ADDRESS ON FILE
LAKEISHA BETHLY                        ADDRESS ON FILE
LAKEISHA CARR                          ADDRESS ON FILE
LAKEISHA COOKE                         ADDRESS ON FILE
LAKEISHA DODSON                        ADDRESS ON FILE
LAKEISHA FORD                          ADDRESS ON FILE
LAKEISHA JOHNSON                       ADDRESS ON FILE
LAKEISHA LEE                           ADDRESS ON FILE
LAKEISHA LOONEY                        ADDRESS ON FILE
LAKEISHA MOORE                         ADDRESS ON FILE
LAKEISHA POSEY                         ADDRESS ON FILE
LAKEISHA SAMILTON                      ADDRESS ON FILE
LAKEISHA THORNTON                      ADDRESS ON FILE
LAKEISHA YANCEY                        ADDRESS ON FILE
LAKEISHE ROBINSON RUSSELL              ADDRESS ON FILE
LAKELAND ELECTRIC                      PO BOX 32006 LAKELAND FL 33802-2006
LAKELL NICK                            ADDRESS ON FILE
LAKELLA BANKS                          ADDRESS ON FILE
LAKELY OLIVER                          ADDRESS ON FILE
LAKEN DRUMMOND                         ADDRESS ON FILE
LAKEN GREENE                           ADDRESS ON FILE
LAKEN LOCKLEAR                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1199 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                           Page 1424 of 2235

Claim Name                           Address Information
LAKEN MOORE                          ADDRESS ON FILE
LAKEN THOMAS                         ADDRESS ON FILE
LAKENDRA GREENE                      ADDRESS ON FILE
LAKENDRA MCGOWAN                     ADDRESS ON FILE
LAKENDRICK DICKENS                   ADDRESS ON FILE
LAKENDRICK SMITH                     ADDRESS ON FILE
LAKERRIA LINDSAY                     ADDRESS ON FILE
LAKESH WATSON                        ADDRESS ON FILE
LAKESHA ANDERSON                     ADDRESS ON FILE
LAKESHA FERGUSON                     ADDRESS ON FILE
LAKESHA FINCH                        ADDRESS ON FILE
LAKESHA HARPER                       ADDRESS ON FILE
LAKESHA TAYLOR                       ADDRESS ON FILE
LAKESHA WILLIAMS                     ADDRESS ON FILE
LAKESHE HALL                         ADDRESS ON FILE
LAKESHIA JOHNSON                     ADDRESS ON FILE
LAKESIDE PROJECT SOLUTIONS LLC       405 N PILOT KNOB RD DENVER NC 28037
LAKETRIA BAKER                       ADDRESS ON FILE
LAKEWAY PUBLISHERS INC               1609 W 1ST NORTH ST MORRISTOWN TN 34815
LAKEWOOD BLUECLAWS                   2 STADIUM WAY LAKEWOOD NJ 08701
LAKEWOOD TOWNSHIP                    231 3RD ST LAKEWOOD NJ 08701
LAKEWOOD VILLAGE                     PO BOX 1475 BUFFALO NY 14240-1475
LAKEYA BACOTE                        ADDRESS ON FILE
LAKEYA WHITE                         ADDRESS ON FILE
LAKEYCHTIA GARLAND                   ADDRESS ON FILE
LAKI ADAMS                           ADDRESS ON FILE
LAKIA GRAHAM-JOHNSON                 ADDRESS ON FILE
LAKIA HAYES                          ADDRESS ON FILE
LAKIE WOLK                           ADDRESS ON FILE
LAKIESHA FRANCIS                     ADDRESS ON FILE
LAKIESHA MASON                       ADDRESS ON FILE
LAKIM SHEPARD                        ADDRESS ON FILE
LAKIN CLENDENIN                      ADDRESS ON FILE
LAKINYA GREEN                        ADDRESS ON FILE
LAKIRA DAVIS                         ADDRESS ON FILE
LAKIRA KINER                         ADDRESS ON FILE
LAKISE CHAMBERS                      ADDRESS ON FILE
LAKISHA CRAWLEY                      ADDRESS ON FILE
LAKISHA HARGROVE                     ADDRESS ON FILE
LAKISHA HAWKINS                      ADDRESS ON FILE
LAKISHA NEW                          ADDRESS ON FILE
LAKISHA PROCTOR                      ADDRESS ON FILE
LAKISHA SHANNON                      ADDRESS ON FILE
LAKIYA HENSLEY                       ADDRESS ON FILE
LAKMIA CHERRY                        ADDRESS ON FILE
LAKNEACU WILLIAMS                    ADDRESS ON FILE
LAKOTA CHICOINE                      ADDRESS ON FILE
LAKRISHA JOHNSON                     ADDRESS ON FILE
LAKURT EVANS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1200 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1425 of 2235

Claim Name                        Address Information
LAKWAISHA INMAN                   ADDRESS ON FILE
LAKYISHIA BELL                    ADDRESS ON FILE
LAKYRIAH DAVIS                    ADDRESS ON FILE
LALA MUSEYIBOVA                   ADDRESS ON FILE
LALENA STAMPER                    ADDRESS ON FILE
LALENA ZACKERT                    ADDRESS ON FILE
LALLAGE MORRIS                    ADDRESS ON FILE
LAMANCIA MARTIN                   ADDRESS ON FILE
LAMANDA HENDERSON                 ADDRESS ON FILE
LAMAR ADAMS                       ADDRESS ON FILE
LAMAR ARMS                        ADDRESS ON FILE
LAMAR BENJAMIN                    ADDRESS ON FILE
LAMAR BIFFLE                      ADDRESS ON FILE
LAMAR BUCKNER                     ADDRESS ON FILE
LAMAR CLARK                       ADDRESS ON FILE
LAMAR CLARK                       ADDRESS ON FILE
LAMAR HARRINGTON                  ADDRESS ON FILE
LAMAR HICKS                       ADDRESS ON FILE
LAMAR HOGUE                       ADDRESS ON FILE
LAMAR JENKINS                     ADDRESS ON FILE
LAMAR JONES                       ADDRESS ON FILE
LAMAR LOGAN                       ADDRESS ON FILE
LAMAR MAKLE                       ADDRESS ON FILE
LAMAR MALTBIA                     ADDRESS ON FILE
LAMAR MCCAMPBELL                  ADDRESS ON FILE
LAMAR MORRIS                      ADDRESS ON FILE
LAMAR PARKS                       ADDRESS ON FILE
LAMAR PAYNE                       ADDRESS ON FILE
LAMAR POLES                       ADDRESS ON FILE
LAMAR PRESSLEY                    ADDRESS ON FILE
LAMAR RICHARDSON                  ADDRESS ON FILE
LAMAR SIMMONS                     ADDRESS ON FILE
LAMAR SMITH                       ADDRESS ON FILE
LAMAR TAYLOR                      ADDRESS ON FILE
LAMAR TROUPE                      ADDRESS ON FILE
LAMAR WILLIAMS                    ADDRESS ON FILE
LAMAR WILSON                      ADDRESS ON FILE
LAMARC LANGHORNE                  ADDRESS ON FILE
LAMARCUS BISHOP                   ADDRESS ON FILE
LAMARCUS COLLINS                  ADDRESS ON FILE
LAMARCUS ELLIS                    ADDRESS ON FILE
LAMAREON WALTON                   ADDRESS ON FILE
LAMARIOUS HARRIS                  ADDRESS ON FILE
LAMARK SIMMONS                    ADDRESS ON FILE
LAMARKUS BALDWIN                  ADDRESS ON FILE
LAMARR HARRIS                     ADDRESS ON FILE
LAMARR MILLER                     ADDRESS ON FILE
LAMARR PARRISH                    ADDRESS ON FILE
LAMARR SMITH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1201 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 1426 of 2235

Claim Name                              Address Information
LAMARR STEWART JR                       ADDRESS ON FILE
LAMARR STEWART SR                       ADDRESS ON FILE
LAMARRA HARRIS                          ADDRESS ON FILE
LAMARVIN BOUIE                          ADDRESS ON FILE
LAMASTRA ENTERPRISES INC                CHERYL FRAZIER 225 RODMAN ROAD NORFOLK VA 23503
LAMBERTS LANDSCAPING AND LAWNCARE LLC   PO BOX 24 LEWIS CENTER OH 43035-0024
LAMEASHA WEBB                           ADDRESS ON FILE
LAMEEKA BROWN                           ADDRESS ON FILE
LAMEISHA WRIGHT                         ADDRESS ON FILE
LAMEL FORTUNE                           ADDRESS ON FILE
LAMEL THOMAS                            ADDRESS ON FILE
LAMIKAEL HEARD                          ADDRESS ON FILE
LAMINA LOVICK                           ADDRESS ON FILE
LAMIRA FLIPPEN                          ADDRESS ON FILE
LAMIRA POWELL                           ADDRESS ON FILE
LAMIYA HOSSAIN                          ADDRESS ON FILE
LAMIYAH STRAUGHN                        ADDRESS ON FILE
LAMON ESTELL                            ADDRESS ON FILE
LAMON IVORY                             ADDRESS ON FILE
LAMOND SANSBURY                         ADDRESS ON FILE
LAMOND TATUM                            ADDRESS ON FILE
LAMONICA LITTLE                         ADDRESS ON FILE
LAMONR RITTER                           ADDRESS ON FILE
LAMONT ARTIS                            ADDRESS ON FILE
LAMONT BAKER                            ADDRESS ON FILE
LAMONT BAKER-DEVLIN                     ADDRESS ON FILE
LAMONT BENNETT                          ADDRESS ON FILE
LAMONT BOLT                             ADDRESS ON FILE
LAMONT BRACY                            ADDRESS ON FILE
LAMONT BYRD                             ADDRESS ON FILE
LAMONT DOSTER                           ADDRESS ON FILE
LAMONT HAYNES                           ADDRESS ON FILE
LAMONT HOLLINGSWORTH                    ADDRESS ON FILE
LAMONT JACKSON                          ADDRESS ON FILE
LAMONT KIRBY                            ADDRESS ON FILE
LAMONT LLOYD                            ADDRESS ON FILE
LAMONT LOSTON                           ADDRESS ON FILE
LAMONT MORGAN                           ADDRESS ON FILE
LAMONT SMITH                            ADDRESS ON FILE
LAMONT TAYLOR                           ADDRESS ON FILE
LAMONT WHITAKER                         ADDRESS ON FILE
LAMONTE BROWN                           ADDRESS ON FILE
LAMONTE CARTER                          ADDRESS ON FILE
LAMONTE GREATHOUSE JR                   ADDRESS ON FILE
LAMONTE MCALLISTER                      ADDRESS ON FILE
LAMONTI LEWIS                           ADDRESS ON FILE
LAMONTREZ EVANS                         ADDRESS ON FILE
LAMOR BOOKER                            ADDRESS ON FILE
LAMORRIS CROMARTIE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1202 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1427 of 2235

Claim Name                           Address Information
LAMPER DEITAS                        ADDRESS ON FILE
LAMPKIN LAW FIRM LLC                 P O BOX 843 BLYTHEWOOD SC 29016
LAMYA BOWIE                          ADDRESS ON FILE
LAMYALIA ARNOLD                      ADDRESS ON FILE
LAN HOLLOWAY                         ADDRESS ON FILE
LANA ANDERSON                        ADDRESS ON FILE
LANA BELCASTRO                       ADDRESS ON FILE
LANA DAVIS                           ADDRESS ON FILE
LANA HENTZ                           ADDRESS ON FILE
LANA MULKEY                          ADDRESS ON FILE
LANA SUTTON                          ADDRESS ON FILE
LANA THOMAS                          ADDRESS ON FILE
LANAE BASINGER                       ADDRESS ON FILE
LANAE JOHNSON                        ADDRESS ON FILE
LANAESHA MIMS                        ADDRESS ON FILE
LANAJA BROCKTON                      ADDRESS ON FILE
LANALE GRIFFIN                       ADDRESS ON FILE
LANAMARIE CLOVER                     ADDRESS ON FILE
LANAY ANTHONY                        ADDRESS ON FILE
LANAYSHA POMPEY WILLIAMS             ADDRESS ON FILE
LANCASTER CO TAX BUREAU-EIT          1845 WILLIAM PENN WAY SUITE 1 LANCASTER PA 17601
LANCASTER CO TAX BUREAU-LST          1845 WILLIAM PENN WAY SUITE 1 LANCASTER PA 17601
LANCE BALLER                         ADDRESS ON FILE
LANCE BANKS                          ADDRESS ON FILE
LANCE CAMERON                        ADDRESS ON FILE
LANCE CUTCHEMBER                     ADDRESS ON FILE
LANCE DOSS                           ADDRESS ON FILE
LANCE EADS                           ADDRESS ON FILE
LANCE EASLEY                         ADDRESS ON FILE
LANCE FAUGHT                         ADDRESS ON FILE
LANCE HATTEN                         ADDRESS ON FILE
LANCE HENDERSON                      ADDRESS ON FILE
LANCE KENYON                         ADDRESS ON FILE
LANCE KOSTIUK                        ADDRESS ON FILE
LANCE KROTTER                        ADDRESS ON FILE
LANCE LASLEY                         ADDRESS ON FILE
LANCE MARTELLI                       ADDRESS ON FILE
LANCE MCKENZIE                       ADDRESS ON FILE
LANCE MIDDLETON                      ADDRESS ON FILE
LANCE MILLER                         ADDRESS ON FILE
LANCE MULLIGAN                       ADDRESS ON FILE
LANCE NELSON                         ADDRESS ON FILE
LANCE THORNTON                       ADDRESS ON FILE
LANCE TORRES                         ADDRESS ON FILE
LANCE TURNER                         ADDRESS ON FILE
LANCE TYNER                          ADDRESS ON FILE
LANCE VICKS                          ADDRESS ON FILE
LANCE WAKEFIELD                      ADDRESS ON FILE
LANCE WILDMAN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1203 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1428 of 2235

Claim Name                            Address Information
LANCELOTT HOPE                        ADDRESS ON FILE
LANCET THREEWITTS                     ADDRESS ON FILE
LANDEL BERNSTEIN AND KALOSIEH LLP     279 FRANKLIN AVE WYCKOFF NJ 07481
LANDEN CLARK                          ADDRESS ON FILE
LANDERS BURTON                        ADDRESS ON FILE
LANDERS REEVES                        ADDRESS ON FILE
LANDERS WHITCOMB                      ADDRESS ON FILE
LANDESIGN ENGINEERS                   2905 MITCHELLVILLE RD STE 111 BOWIE PROFESSIONAL CENTER BOWIE MD 20716
LANDMARK AMERICAN INS. CO.            945 EAST PACES FERRY ROAD, SUITE 1800 ATLANTA GA 30326-1160
LANDMARK AMERICAN INS. CO.            RSUI GROUP INC. 945 EAST PACES FERRY RD, STE 1800 ATLANTA GA 30326-1160
LANDON BARKSCHAT                      ADDRESS ON FILE
LANDON BROWN                          ADDRESS ON FILE
LANDON CLAYTON                        ADDRESS ON FILE
LANDON CONNER                         ADDRESS ON FILE
LANDON FOSTER                         ADDRESS ON FILE
LANDON GONSER                         ADDRESS ON FILE
LANDON HUGHES                         ADDRESS ON FILE
LANDON KING                           ADDRESS ON FILE
LANDON KIRBY                          ADDRESS ON FILE
LANDON LUCAS                          ADDRESS ON FILE
LANDON MILLER                         ADDRESS ON FILE
LANDON NYBERG                         ADDRESS ON FILE
LANDON RILEY                          ADDRESS ON FILE
LANDON ROARK                          ADDRESS ON FILE
LANDON SHERRILL                       ADDRESS ON FILE
LANDON SILLYMAN                       ADDRESS ON FILE
LANDON TALLEY                         ADDRESS ON FILE
LANDON WALLS                          ADDRESS ON FILE
LANDON WEBB                           ADDRESS ON FILE
LANDON WENGER                         ADDRESS ON FILE
LANDRE BOWIE                          ADDRESS ON FILE
LANDRECAS TARVIN                      ADDRESS ON FILE
LANDRY WILLSON                        ADDRESS ON FILE
LANDSCAPE AMERICA INC                 2911 BIRD VIEW RD WESTMINSTER MD 21157
LANDSCAPE BARBERS                     7559 SW 102ND LOOP OCALA FL 34476
LANDSCAPE IRRIGATION EXPERTS          16140 HIGHWAY 125 JACK AL 36346
LANDSCAPE REMEDIES INC                5000 18 HIGHWAY 17 211 FLEMING ISLAND FL 32003
LANDSCAPE SUPPLY CENTER               1196 ODLIN ROAD HERMON ME 04401
LANDSCAPE WORKSHOP                    550 MONTGOMERY HWY STE 200 VESTAVIA HILLS AL 35216
LANE BLAZVICK                         ADDRESS ON FILE
LANE BRASHER                          ADDRESS ON FILE
LANE BRUMBACK                         ADDRESS ON FILE
LANE CORLEY                           ADDRESS ON FILE
LANE CRIMM                            ADDRESS ON FILE
LANE FORBES                           ADDRESS ON FILE
LANE PLUMBING                         185 FIVE RD CARMEL ME 04419
LANE ROUNDS                           ADDRESS ON FILE
LANEAH GUYTON                         ADDRESS ON FILE
LANEE WETNIGHT                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1204 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1429 of 2235

Claim Name                            Address Information
LANEESHA TILLERY                      ADDRESS ON FILE
LANEIKA DAWSON                        ADDRESS ON FILE
LANEISHA BARNER                       ADDRESS ON FILE
LANEKA BRANCH                         ADDRESS ON FILE
LANES MILL CROSSING                   242 ROUTE 79 SUITE 9 MORGANVILLE NJ 07751
LANESSA SMITH                         ADDRESS ON FILE
LANETTE CHERRY                        ADDRESS ON FILE
LANETTE WILLIAMS                      ADDRESS ON FILE
LANEY JOHNSON                         ADDRESS ON FILE
LANEY JOHNSON                         ADDRESS ON FILE
LANEY MAYO                            ADDRESS ON FILE
LANEY MILTON                          ADDRESS ON FILE
LANEY SMITH                           ADDRESS ON FILE
LANEY WILLIAMS                        ADDRESS ON FILE
LANG SIGNS INC                        7108 CASTLEBERRY RD CUMMING GA 30040
LANGLEY SQUARE ASSOCIATES LLC         C/O THE KATSIAS COMPANY PO BOX 922 VIRGINIA BEACH VA 23451
LANHAM LLLP                           TIMOTHY F. MALONEY, LEVI S. ZASLOW JOSEPH, GREENWALD & LAAKE, P.A. 6404 IVY
                                      LANE, SUITE 400 GREENBELT MD 20770
LANIAH ROBERSON                       ADDRESS ON FILE
LANICE FISHER                         ADDRESS ON FILE
LANIE RICHARDS                        ADDRESS ON FILE
LANIECA SMITH                         ADDRESS ON FILE
LANIER JUNIOUS                        ADDRESS ON FILE
LANIER LAWN AND                       LANDSCAPE SERVICES PO BOX 1263 HIXSON TN 37343
LANIER PRESSLEY                       ADDRESS ON FILE
LANIEYA BENSON                        ADDRESS ON FILE
LANISHA FLYNN                         ADDRESS ON FILE
LANNAH TAYLOR                         ADDRESS ON FILE
LANNER BOYCE                          ADDRESS ON FILE
LANNETTE PEELE                        ADDRESS ON FILE
LANNINGS FOODS                        1033 NEWARK RD MOUNT VERNON OH 43050
LANORA HOPE                           ADDRESS ON FILE
LANORRIS ANTHONY                      ADDRESS ON FILE
LANYA FLETCHER                        ADDRESS ON FILE
LANYAH JAMES                          ADDRESS ON FILE
LAOVRIANA KIRKLEN                     ADDRESS ON FILE
LAPAIRIOUS MYLES                      ADDRESS ON FILE
LAPARIS BROWN                         ADDRESS ON FILE
LAPEARSON MORANT                      ADDRESS ON FILE
LAPEER CITY TREASURER                 INCOME TAX DEPARTMENT 576 LIBERTY PARK LAPEER MI 48446-2140
LAPORCHA PALMER                       ADDRESS ON FILE
LAPORSHA KINARD                       ADDRESS ON FILE
LAPORSHA PARKER                       ADDRESS ON FILE
LAPORSHA ROGERS                       ADDRESS ON FILE
LAPORTE SONS                          32 LOVERS LANE PLAINFIELD CT 06374
LAPORTIA JOHNSON                      ADDRESS ON FILE
LAPRASHA FAIR                         ADDRESS ON FILE
LAPRECIA RICHARDSON                   ADDRESS ON FILE
LAPRINCIA BAKER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1205 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1430 of 2235

Claim Name                            Address Information
LAQUALA BROWN                         ADDRESS ON FILE
LAQUAN HARVEY                         ADDRESS ON FILE
LAQUAN MOORE                          ADDRESS ON FILE
LAQUANA CONLEY                        ADDRESS ON FILE
LAQUANA JONES                         ADDRESS ON FILE
LAQUANA PRIDE                         ADDRESS ON FILE
LAQUANDRA JOHNSON                     ADDRESS ON FILE
LAQUANTE WHITFIELD                    ADDRESS ON FILE
LAQUARDIA MATTHEWS                    ADDRESS ON FILE
LAQUAVIOUS STEELE                     ADDRESS ON FILE
LAQUEENA BROOKS                       ADDRESS ON FILE
LAQUENTIN KNIGHT                      ADDRESS ON FILE
LAQUESHA HAWKINS                      ADDRESS ON FILE
LAQUETTA MCTEER                       ADDRESS ON FILE
LAQUINDA BARRETT                      ADDRESS ON FILE
LAQUINTA MASSENBURG                   ADDRESS ON FILE
LAQUINTIN DAILEY                      ADDRESS ON FILE
LAQUINTON MCKINNEY                    ADDRESS ON FILE
LAQUISHA KNOCKETT                     ADDRESS ON FILE
LAQUISHA THAMES                       ADDRESS ON FILE
LAQUITTA HAYNES                       ADDRESS ON FILE
LAQUITTA LYMON                        ADDRESS ON FILE
LAQUON BARBOUR                        ADDRESS ON FILE
LAQURICE SQUIRE                       ADDRESS ON FILE
LAQUSHA BURDETTE                      ADDRESS ON FILE
LAQWANDA ALSTON                       ADDRESS ON FILE
LARA ADAMS                            ADDRESS ON FILE
LARA BOLING                           ADDRESS ON FILE
LARA KUEBLER                          ADDRESS ON FILE
LARA STOLPMANN                        ADDRESS ON FILE
LARA TANNER                           ADDRESS ON FILE
LARAE CALDER                          ADDRESS ON FILE
LARAE JAMES                           ADDRESS ON FILE
LARAE MCCASKILL                       ADDRESS ON FILE
LARAMI TAYLOR                         ADDRESS ON FILE
LAREINA GRZEGORZEWSKI                 ADDRESS ON FILE
LARENSA LEAK                          ADDRESS ON FILE
LARENZ HOYT                           ADDRESS ON FILE
LARHONDA MALONE                       ADDRESS ON FILE
LARI BROOKS                           ADDRESS ON FILE
LARICE ROBINSON                       ADDRESS ON FILE
LARIE WOODS                           ADDRESS ON FILE
LARISA DILLINGER                      ADDRESS ON FILE
LARISHA KENDALL                       ADDRESS ON FILE
LARISSA BROWN                         ADDRESS ON FILE
LARISSA FLORES                        ADDRESS ON FILE
LARISSA JONES                         ADDRESS ON FILE
LARISSA LEAPER                        ADDRESS ON FILE
LARISSA PETROSKI                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1206 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1431 of 2235

Claim Name                           Address Information
LARISSA STEPHENS                     ADDRESS ON FILE
LARISSA SULLIVAN                     ADDRESS ON FILE
LARISSA TUBBS                        ADDRESS ON FILE
LARISSA WILLIAMS                     ADDRESS ON FILE
LARITA ARTIS                         ADDRESS ON FILE
LARITA EDDIE                         ADDRESS ON FILE
LARKYN LITTLE                        ADDRESS ON FILE
LARNIECE ALEXANDER                   ADDRESS ON FILE
LARON CHUNN                          ADDRESS ON FILE
LARON GILLARD                        ADDRESS ON FILE
LARON GRAY                           ADDRESS ON FILE
LARON HARRIS                         ADDRESS ON FILE
LARON MARSHALL                       ADDRESS ON FILE
LARON WASHAM                         ADDRESS ON FILE
LARONDA BUTLER                       ADDRESS ON FILE
LARONDA CARRITHERS                   ADDRESS ON FILE
LARONDA WHITAKER                     ADDRESS ON FILE
LAROY DOUGLAS                        ADDRESS ON FILE
LAROY JOHNSON                        ADDRESS ON FILE
LAROY THOMAS INC                     3201 EAST BROAD TEXARKANA AR 71854
LARRAME FURMAN                       ADDRESS ON FILE
LARREJSHA LUCAS                      ADDRESS ON FILE
LARREN FEAR                          ADDRESS ON FILE
LARRICK SINGLETON                    ADDRESS ON FILE
LARRIO AUSTIN                        ADDRESS ON FILE
LARRIS OLIVO                         ADDRESS ON FILE
LARRY ASBURY                         ADDRESS ON FILE
LARRY BAKER                          ADDRESS ON FILE
LARRY BAUGUESS                       ADDRESS ON FILE
LARRY BRANHAM                        ADDRESS ON FILE
LARRY BURDEN                         ADDRESS ON FILE
LARRY BURNO                          ADDRESS ON FILE
LARRY BYNUM                          ADDRESS ON FILE
LARRY CARTER                         ADDRESS ON FILE
LARRY CHARLTON                       ADDRESS ON FILE
LARRY CHENAULT                       ADDRESS ON FILE
LARRY CHRYSLER                       ADDRESS ON FILE
LARRY CLARK                          ADDRESS ON FILE
LARRY CLARK JR                       ADDRESS ON FILE
LARRY CROUCH                         ADDRESS ON FILE
LARRY CUSHENBERRY JR                 ADDRESS ON FILE
LARRY DAUDELIN                       ADDRESS ON FILE
LARRY DAVIS                          ADDRESS ON FILE
LARRY DAVISON                        ADDRESS ON FILE
LARRY E DAVIS                        ADDRESS ON FILE
LARRY ELSTON                         ADDRESS ON FILE
LARRY FAIRCLOTH                      ADDRESS ON FILE
LARRY FEAZELL                        ADDRESS ON FILE
LARRY FRANKLIN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1207 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1432 of 2235

Claim Name                          Address Information
LARRY GAINES JR                     ADDRESS ON FILE
LARRY GARDNER                       ADDRESS ON FILE
LARRY GERLITS                       ADDRESS ON FILE
LARRY GIBSON                        ADDRESS ON FILE
LARRY GREGORY                       ADDRESS ON FILE
LARRY HAMPTON                       ADDRESS ON FILE
LARRY HENRY JR                      ADDRESS ON FILE
LARRY HOLMES                        ADDRESS ON FILE
LARRY HOWARD                        ADDRESS ON FILE
LARRY HOWELL                        ADDRESS ON FILE
LARRY HUDSON                        ADDRESS ON FILE
LARRY JACKSON                       ADDRESS ON FILE
LARRY JONES                         ADDRESS ON FILE
LARRY JONES                         ADDRESS ON FILE
LARRY JORDAN                        ADDRESS ON FILE
LARRY KENDALL                       ADDRESS ON FILE
LARRY KENDRICKS                     ADDRESS ON FILE
LARRY KIKO                          ADDRESS ON FILE
LARRY LAY                           ADDRESS ON FILE
LARRY LAY                           ADDRESS ON FILE
LARRY LEDBETTER                     ADDRESS ON FILE
LARRY LEE                           ADDRESS ON FILE
LARRY LIBURD                        ADDRESS ON FILE
LARRY LICHSTEIN                     ADDRESS ON FILE
LARRY LINDSAY                       ADDRESS ON FILE
LARRY MAYHAM DRIVEWAY SEALING       17538 DODSON BRANCH HWY COOKEVILLE TN 38501
LARRY MCCAUSLAND                    ADDRESS ON FILE
LARRY MCCLAIN                       ADDRESS ON FILE
LARRY MCKNIGHT                      ADDRESS ON FILE
LARRY MINKINS                       ADDRESS ON FILE
LARRY MITCHELL                      ADDRESS ON FILE
LARRY NICHOLS JR                    ADDRESS ON FILE
LARRY PARKER                        ADDRESS ON FILE
LARRY PEOPLES                       ADDRESS ON FILE
LARRY PIETRASIEWICZ                 ADDRESS ON FILE
LARRY PITTMAN                       ADDRESS ON FILE
LARRY POINTER                       ADDRESS ON FILE
LARRY POWELL                        ADDRESS ON FILE
LARRY PREWITT                       ADDRESS ON FILE
LARRY PURUCKER II                   ADDRESS ON FILE
LARRY REED                          ADDRESS ON FILE
LARRY REY                           ADDRESS ON FILE
LARRY RICHARDSON                    ADDRESS ON FILE
LARRY ROACH                         ADDRESS ON FILE
LARRY ROBINSON                      ADDRESS ON FILE
LARRY ROBINSON                      ADDRESS ON FILE
LARRY ROSS                          ADDRESS ON FILE
LARRY SMITH                         ADDRESS ON FILE
LARRY SMITH                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1208 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1433 of 2235

Claim Name                         Address Information
LARRY SMITH                        ADDRESS ON FILE
LARRY SUTPHIN HANDYMAN             ADDRESS ON FILE
LARRY SWEENEY                      ADDRESS ON FILE
LARRY SWINSON                      ADDRESS ON FILE
LARRY TAYLOR                       ADDRESS ON FILE
LARRY TAYLOR                       ADDRESS ON FILE
LARRY THE GASKET GUY LLC           P O BOX 237203 COCOA FL 32923
LARRY THOMPSON                     ADDRESS ON FILE
LARRY TURNER                       ADDRESS ON FILE
LARRY WALKER                       ADDRESS ON FILE
LARRY WALTON                       ADDRESS ON FILE
LARRY WASHINGTON                   ADDRESS ON FILE
LARRY WEBB                         ADDRESS ON FILE
LARRY WILLIAMS                     ADDRESS ON FILE
LARRY WILSON SR                    ADDRESS ON FILE
LARRY WYATT                        ADDRESS ON FILE
LARRY YOUNG                        ADDRESS ON FILE
LARRY-ALLEN COX                    ADDRESS ON FILE
LARRYEA INMAN                      ADDRESS ON FILE
LARRYS LOCK AND SAFE SERVICE INC   1601 N WAYNE ST STE 107 ANGOLA IN 46703
LARSEN FRALIX                      ADDRESS ON FILE
LARSHAWN BORLAND                   ADDRESS ON FILE
LARUE BASSETT                      ADDRESS ON FILE
LARVELL SPICER                     ADDRESS ON FILE
LARVETT MC DANIEL                  ADDRESS ON FILE
LARYL WEDDINGTON                   ADDRESS ON FILE
LARYSSA KNUTSON                    ADDRESS ON FILE
LARZ BUMBAUGH                      ADDRESS ON FILE
LAS VEGAS ADVENTURE LLC            C/O VIRTUS COMMERCIAL 1333 N BUFFALO DR STE 120 ATTN: BRYAN HUMAN LAS VEGAS NV
                                   89128
LASARO CASARES                     ADDRESS ON FILE
LASEANDA MOORE                     ADDRESS ON FILE
LASELLECCA NEAL                    ADDRESS ON FILE
LASHAD RICHARDSON                  ADDRESS ON FILE
LASHAE DANIELS                     ADDRESS ON FILE
LASHAE DEMMING                     ADDRESS ON FILE
LASHAE HAYES                       ADDRESS ON FILE
LASHAE PERRYMAN                    ADDRESS ON FILE
LASHAINA ALLEN                     ADDRESS ON FILE
LASHAIREE MILLER                   ADDRESS ON FILE
LASHANA DAVIS                      ADDRESS ON FILE
LASHANA WEBB                       ADDRESS ON FILE
LASHANCE PERRY                     ADDRESS ON FILE
LASHANDA ALSTON                    ADDRESS ON FILE
LASHANDA HICKS                     ADDRESS ON FILE
LASHANDA MILLER                    ADDRESS ON FILE
LASHANDA SPENCER                   ADDRESS ON FILE
LASHANDA TABRON                    ADDRESS ON FILE
LASHANIA JOHNSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1209 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1434 of 2235

Claim Name                          Address Information
LASHANTAE HILL                      ADDRESS ON FILE
LASHANTE BUFFARD                    ADDRESS ON FILE
LASHARA CAMPBELL                    ADDRESS ON FILE
LASHARI WILLIAMSON                  ADDRESS ON FILE
LASHARON MCCULLOUGH                 ADDRESS ON FILE
LASHAUN DUDLEY                      ADDRESS ON FILE
LASHAUN JOHNSON                     ADDRESS ON FILE
LASHAUNA PINKARD                    ADDRESS ON FILE
LASHAUNCY BREWER                    ADDRESS ON FILE
LASHAUNDA COOPER                    ADDRESS ON FILE
LASHAUNDRA WEBB                     ADDRESS ON FILE
LASHAVERIA BENSON                   ADDRESS ON FILE
LASHAWN BOLDEN                      ADDRESS ON FILE
LASHAWN LEWIS                       ADDRESS ON FILE
LASHAWN RUGGIERO                    ADDRESS ON FILE
LASHAWN STEWART                     ADDRESS ON FILE
LASHAWNDA ARMSTRONG                 ADDRESS ON FILE
LASHAWNDA EZELL                     ADDRESS ON FILE
LASHAWNDRA ROBINSON                 ADDRESS ON FILE
LASHAY BROWN HILL                   ADDRESS ON FILE
LASHAY DONAN                        ADDRESS ON FILE
LASHAY ROSS                         ADDRESS ON FILE
LASHAYE BOWERS                      ADDRESS ON FILE
LASHEA MARTINEZ                     ADDRESS ON FILE
LASHEIKA BLIGE                      ADDRESS ON FILE
LASHELL BEERS                       ADDRESS ON FILE
LASHELLE QUEEN                      ADDRESS ON FILE
LASHELLE SMITH                      ADDRESS ON FILE
LASHERA ISOM                        ADDRESS ON FILE
LASHICA PERRY                       ADDRESS ON FILE
LASHICA SHEPARD                     ADDRESS ON FILE
LASHIKA JENKINS                     ADDRESS ON FILE
LASHIKA OATES                       ADDRESS ON FILE
LASHLEY MANN                        ADDRESS ON FILE
LASHONDA JOHNSON                    ADDRESS ON FILE
LASHONDA SMITH                      ADDRESS ON FILE
LASHONDA TAYLOR                     ADDRESS ON FILE
LASHONDA WILSON                     ADDRESS ON FILE
LASHUNDA LATHAM                     ADDRESS ON FILE
LASHUNDRA HONEY                     ADDRESS ON FILE
LASHUNDRA TROTTMAN                  ADDRESS ON FILE
LASIEKA LEE                         ADDRESS ON FILE
LASONDRA HOBSON                     ADDRESS ON FILE
LASTANZA RIVERS                     ADDRESS ON FILE
LASTELLA HARRIS                     ADDRESS ON FILE
LASTENIA HAGAR                      ADDRESS ON FILE
LATAISHA BROWN                      ADDRESS ON FILE
LATALNESHIA WILSON                  ADDRESS ON FILE
LATANIKA ADDISON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1210 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1435 of 2235

Claim Name                            Address Information
LATANSHA BARNES                       ADDRESS ON FILE
LATANYA MARTIN                        ADDRESS ON FILE
LATANYA PAIGE                         ADDRESS ON FILE
LATANYA RICHARDSON                    ADDRESS ON FILE
LATANYA STEWART                       ADDRESS ON FILE
LATARA LOWERY                         ADDRESS ON FILE
LATARA MORRIS                         ADDRESS ON FILE
LATARSHA THREADGILL                   ADDRESS ON FILE
LATASHA BREWER                        ADDRESS ON FILE
LATASHA CHESTER                       ADDRESS ON FILE
LATASHA COFFEY                        ADDRESS ON FILE
LATASHA DOCKERY                       ADDRESS ON FILE
LATASHA GROGAN                        ADDRESS ON FILE
LATASHA HOLLIS                        ADDRESS ON FILE
LATASHA KEITH                         ADDRESS ON FILE
LATASHA KNOPPS                        ADDRESS ON FILE
LATASHA KRIZER                        ADDRESS ON FILE
LATASHA LANCASTER                     ADDRESS ON FILE
LATASHA MUNGO                         ADDRESS ON FILE
LATASHA POOLE                         ADDRESS ON FILE
LATASHA ROBINSON COOK                 ADDRESS ON FILE
LATASHA SHERRILL                      ADDRESS ON FILE
LATASHA WASHINGTON                    ADDRESS ON FILE
LATASHA WILLIAMS BAMFORD              ADDRESS ON FILE
LATASHIA WILLIAMS                     ADDRESS ON FILE
LATAVIA BEARDEN                       ADDRESS ON FILE
LATAVIA DAVIS                         ADDRESS ON FILE
LATAVIA PHILLIPS                      ADDRESS ON FILE
LATAYAH SCOTT                         ADDRESS ON FILE
LATEASHA BLAKNEY                      ADDRESS ON FILE
LATEAYA DUBOSE                        ADDRESS ON FILE
LATEDRICK YARBROUGH                   ADDRESS ON FILE
LATEESHA FERGUSON                     ADDRESS ON FILE
LATEFA MAYBIN                         ADDRESS ON FILE
LATEISHA BROWN                        ADDRESS ON FILE
LATERRICA MORRIS                      ADDRESS ON FILE
LATESHA MOORE                         ADDRESS ON FILE
LATESHA TURRENTINE                    ADDRESS ON FILE
LATESSA RICKS                         ADDRESS ON FILE
LATHAN RITTER                         ADDRESS ON FILE
LATHAN SMITH                          ADDRESS ON FILE
LATHAN SMITH                          ADDRESS ON FILE
LATHAN STANTON                        ADDRESS ON FILE
LATHENYA FREDERICK                    ADDRESS ON FILE
LATIA DOWLING                         ADDRESS ON FILE
LATIA LAMBERT                         ADDRESS ON FILE
LATIA LINDSEY                         ADDRESS ON FILE
LATIA SCOTT                           ADDRESS ON FILE
LATIA THOMAS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1211 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1436 of 2235

Claim Name                            Address Information
LATIA WASHINGTON                      ADDRESS ON FILE
LATIA WILLIAMS                        ADDRESS ON FILE
LATIANA WHITESIDE                     ADDRESS ON FILE
LATICIA FROST                         ADDRESS ON FILE
LATICIA STALLWORTH                    ADDRESS ON FILE
LATIF SHABAZZ                         ADDRESS ON FILE
LATIFAH GIBSON                        ADDRESS ON FILE
LATIFAH LEBLANC                       ADDRESS ON FILE
LATIGO SAMS                           ADDRESS ON FILE
LATIOUS WILLIAMS-SHIRD                ADDRESS ON FILE
LATISE HARRIS                         ADDRESS ON FILE
LATISHA ADAMS                         ADDRESS ON FILE
LATISHA BRUMMELL                      ADDRESS ON FILE
LATISHA COLEMAN                       ADDRESS ON FILE
LATISHA DORSEY                        ADDRESS ON FILE
LATISHA HARRIS                        ADDRESS ON FILE
LATISHA NALLEY                        ADDRESS ON FILE
LATISHA ROLLINS                       ADDRESS ON FILE
LATISHA VAUGHNS                       ADDRESS ON FILE
LATISHA WILLIAMS                      ADDRESS ON FILE
LATODD GAINER                         ADDRESS ON FILE
LATOJAH HOOKER                        ADDRESS ON FILE
LATONDRA LARKIN                       ADDRESS ON FILE
LATONIJ PIERCE                        ADDRESS ON FILE
LATONJA SOTHALL                       ADDRESS ON FILE
LATONNIA STUBBLEFIELD                 ADDRESS ON FILE
LATONYA ATKINSON                      ADDRESS ON FILE
LATONYA BRICE                         ADDRESS ON FILE
LATONYA BRINKLEY                      ADDRESS ON FILE
LATONYA CLINTON                       ADDRESS ON FILE
LATONYA CROSS                         ADDRESS ON FILE
LATONYA DAILEY                        ADDRESS ON FILE
LATONYA DAVIS                         ADDRESS ON FILE
LATONYA WELLS                         ADDRESS ON FILE
LATONYO JENKINS                       ADDRESS ON FILE
LATORIA BERRY                         ADDRESS ON FILE
LATORIA POWELL                        ADDRESS ON FILE
LATORIA SCOTT                         ADDRESS ON FILE
LATORRIA CHATMAN                      ADDRESS ON FILE
LATORSHA BAILEY                       ADDRESS ON FILE
LATORYA LOVETT                        ADDRESS ON FILE
LATOSHA BARNES                        ADDRESS ON FILE
LATOSHA DAVIS                         ADDRESS ON FILE
LATOSHA NOWELL                        ADDRESS ON FILE
LATOSHA WATSON                        ADDRESS ON FILE
LATOYA ANDERSON                       ADDRESS ON FILE
LATOYA BLACKMON                       ADDRESS ON FILE
LATOYA BROWN                          ADDRESS ON FILE
LATOYA BRYANT                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1212 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1437 of 2235

Claim Name                           Address Information
LATOYA CARTER                        ADDRESS ON FILE
LATOYA DAVIS                         ADDRESS ON FILE
LATOYA DAWSON                        ADDRESS ON FILE
LATOYA EDWARDS                       ADDRESS ON FILE
LATOYA FOWLER                        ADDRESS ON FILE
LATOYA FREEMAN                       ADDRESS ON FILE
LATOYA FULLER                        ADDRESS ON FILE
LATOYA GAITHER                       ADDRESS ON FILE
LATOYA GREEN                         ADDRESS ON FILE
LATOYA HILL SHOLTZ                   ADDRESS ON FILE
LATOYA JONES                         ADDRESS ON FILE
LATOYA KNIGHT                        ADDRESS ON FILE
LATOYA KNIGHT                        ADDRESS ON FILE
LATOYA LAND                          ADDRESS ON FILE
LATOYA LYNCH                         ADDRESS ON FILE
LATOYA MCDONALD                      ADDRESS ON FILE
LATOYA MCFADGEN                      ADDRESS ON FILE
LATOYA PRICE                         ADDRESS ON FILE
LATOYA RUSSELL                       ADDRESS ON FILE
LATOYA SANDERS                       ADDRESS ON FILE
LATOYA SAUNDERS                      ADDRESS ON FILE
LATOYA SCOTT                         ADDRESS ON FILE
LATOYA SHAW                          ADDRESS ON FILE
LATOYA SIMMONS                       ADDRESS ON FILE
LATOYA SIQURE                        ADDRESS ON FILE
LATOYA TANKERSLEY                    ADDRESS ON FILE
LATOYA WADDLER AND TAYLOR WALKER     ADDRESS ON FILE
LATOYA WADLEY                        ADDRESS ON FILE
LATOYA WALKER                        ADDRESS ON FILE
LATOYA WASHINGTON                    ADDRESS ON FILE
LATOYA WHITING                       ADDRESS ON FILE
LATOYA WILLIANS                      ADDRESS ON FILE
LATOYIA SHEHAN                       ADDRESS ON FILE
LATREACE BRANTLEY                    ADDRESS ON FILE
LATRECIA COLLINS                     ADDRESS ON FILE
LATRECIA MEEKS                       ADDRESS ON FILE
LATREECE JACKSON                     ADDRESS ON FILE
LATRELL ROBINSON                     ADDRESS ON FILE
LATRELL VANKOEVERING                 ADDRESS ON FILE
LATRELL VANKOEVERING                 ADDRESS ON FILE
LATRELL WEINER                       ADDRESS ON FILE
LATRESE STEWART                      ADDRESS ON FILE
LATRESHA GREEN                       ADDRESS ON FILE
LATRESHA THOMAS                      ADDRESS ON FILE
LATRIANNA TENNY                      ADDRESS ON FILE
LATRICE ANDERSON                     ADDRESS ON FILE
LATRICE COATES                       ADDRESS ON FILE
LATRICE PILLOW                       ADDRESS ON FILE
LATRICE SAMUEL                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1213 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1438 of 2235

Claim Name                         Address Information
LATRICE WILKERSON                  ADDRESS ON FILE
LATRICE WILLIAMS                   ADDRESS ON FILE
LATRICE WINSTON                    ADDRESS ON FILE
LATRICIA ADAMS                     ADDRESS ON FILE
LATRICIA CARTER                    ADDRESS ON FILE
LATRICIA EDWARDS                   ADDRESS ON FILE
LATRICIA LEWIS                     ADDRESS ON FILE
LATRICIA WILLIS                    ADDRESS ON FILE
LATRINA BARR                       ADDRESS ON FILE
LATRINA WILLIAMS                   ADDRESS ON FILE
LATRISHA MAYHALL                   ADDRESS ON FILE
LATWANE WARREN                     ADDRESS ON FILE
LATYA DISNEY                       ADDRESS ON FILE
LATYA HUDLEY                       ADDRESS ON FILE
LATYA TURNER                       ADDRESS ON FILE
LAUCETTA LONGMIRE                  ADDRESS ON FILE
LAUDIOUS CANTY BALLARD             ADDRESS ON FILE
LAUERIS BRITTIAN                   ADDRESS ON FILE
LAUGHLIN FEALY                     ADDRESS ON FILE
LAURA ANDERSON                     ADDRESS ON FILE
LAURA AUSMANN                      ADDRESS ON FILE
LAURA AVERY                        ADDRESS ON FILE
LAURA BARLEY                       ADDRESS ON FILE
LAURA BELDEN                       ADDRESS ON FILE
LAURA BERRY                        ADDRESS ON FILE
LAURA BIBBS                        ADDRESS ON FILE
LAURA BOHANNON                     ADDRESS ON FILE
LAURA BOHMAN                       ADDRESS ON FILE
LAURA BORELLA                      ADDRESS ON FILE
LAURA BOYCHAN                      ADDRESS ON FILE
LAURA BREAKER                      ADDRESS ON FILE
LAURA BRINKER                      ADDRESS ON FILE
LAURA BROWN                        ADDRESS ON FILE
LAURA BUENO                        ADDRESS ON FILE
LAURA BURTON                       ADDRESS ON FILE
LAURA CALDWELL                     ADDRESS ON FILE
LAURA CAMPBELL                     ADDRESS ON FILE
LAURA CANTRELL                     ADDRESS ON FILE
LAURA CASTEEL                      ADDRESS ON FILE
LAURA CECH                         ADDRESS ON FILE
LAURA CHAMBERS                     ADDRESS ON FILE
LAURA CHAMOW                       ADDRESS ON FILE
LAURA CHIAPPETTA                   ADDRESS ON FILE
LAURA COLE                         ADDRESS ON FILE
LAURA COOPER                       ADDRESS ON FILE
LAURA CORUM                        ADDRESS ON FILE
LAURA COUCHON                      ADDRESS ON FILE
LAURA CRUZ MORALES                 ADDRESS ON FILE
LAURA CULBRETH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1214 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1439 of 2235

Claim Name                            Address Information
LAURA CURTISS                         ADDRESS ON FILE
LAURA CZARNY                          ADDRESS ON FILE
LAURA DAVIS                           ADDRESS ON FILE
LAURA DEJO                            ADDRESS ON FILE
LAURA DESILVA                         ADDRESS ON FILE
LAURA DORNFELD                        ADDRESS ON FILE
LAURA DOUGLAS                         ADDRESS ON FILE
LAURA DURAN                           ADDRESS ON FILE
LAURA DURAN                           ADDRESS ON FILE
LAURA EDWARDS                         ADDRESS ON FILE
LAURA ELLIOTT                         ADDRESS ON FILE
LAURA ENGEL                           ADDRESS ON FILE
LAURA ESHBAUGH                        ADDRESS ON FILE
LAURA FAKE                            ADDRESS ON FILE
LAURA FALER                           ADDRESS ON FILE
LAURA FEGELY                          ADDRESS ON FILE
LAURA FORCOS                          ADDRESS ON FILE
LAURA FORD                            ADDRESS ON FILE
LAURA FORD                            ADDRESS ON FILE
LAURA FOSTER                          ADDRESS ON FILE
LAURA GAINEY                          ADDRESS ON FILE
LAURA GARCIA                          ADDRESS ON FILE
LAURA GAYLE ROSSING                   ADDRESS ON FILE
LAURA GENDRON                         ADDRESS ON FILE
LAURA GEORGE                          ADDRESS ON FILE
LAURA GODOY RODRIGUEZ                 ADDRESS ON FILE
LAURA GOFF                            ADDRESS ON FILE
LAURA GOSS                            ADDRESS ON FILE
LAURA GRAY                            ADDRESS ON FILE
LAURA GRIFFIN                         ADDRESS ON FILE
LAURA HANKINS                         ADDRESS ON FILE
LAURA HARDIN                          ADDRESS ON FILE
LAURA HAUZE                           ADDRESS ON FILE
LAURA HAWKINS                         ADDRESS ON FILE
LAURA HAYNER                          ADDRESS ON FILE
LAURA HAYT                            ADDRESS ON FILE
LAURA HERBERT                         ADDRESS ON FILE
LAURA HUBBE                           ADDRESS ON FILE
LAURA JOSEPH                          ADDRESS ON FILE
LAURA KEEFER                          ADDRESS ON FILE
LAURA KENNEDY                         ADDRESS ON FILE
LAURA KILGORE                         ADDRESS ON FILE
LAURA KLOTZ                           ADDRESS ON FILE
LAURA KNODERER                        ADDRESS ON FILE
LAURA LAWRENCE                        ADDRESS ON FILE
LAURA LEE                             ADDRESS ON FILE
LAURA LOPES                           ADDRESS ON FILE
LAURA LOPPE                           ADDRESS ON FILE
LAURA MARIMPIETRI                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1215 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1440 of 2235

Claim Name                        Address Information
LAURA MASIS-PRADO                 ADDRESS ON FILE
LAURA MAXWELL                     ADDRESS ON FILE
LAURA MCCHAIN                     ADDRESS ON FILE
LAURA MCCOLLOUGH                  ADDRESS ON FILE
LAURA MCCOMBS                     ADDRESS ON FILE
LAURA MCNEELY                     ADDRESS ON FILE
LAURA MESSICK                     ADDRESS ON FILE
LAURA MOFFETT                     ADDRESS ON FILE
LAURA MOTLEY                      ADDRESS ON FILE
LAURA MOUDY                       ADDRESS ON FILE
LAURA NARDELLO                    ADDRESS ON FILE
LAURA NATALI                      ADDRESS ON FILE
LAURA NEAL                        ADDRESS ON FILE
LAURA NICELY                      ADDRESS ON FILE
LAURA ORANGE                      ADDRESS ON FILE
LAURA PACHECO                     ADDRESS ON FILE
LAURA PARLA                       ADDRESS ON FILE
LAURA PAROLISI                    ADDRESS ON FILE
LAURA PERKINS                     ADDRESS ON FILE
LAURA PHILLIPS                    ADDRESS ON FILE
LAURA PHILLIPS                    ADDRESS ON FILE
LAURA PICKERING                   ADDRESS ON FILE
LAURA QUILLING                    ADDRESS ON FILE
LAURA RAMIREZ                     ADDRESS ON FILE
LAURA REID                        ADDRESS ON FILE
LAURA RENSTROM                    ADDRESS ON FILE
LAURA ROBISON                     ADDRESS ON FILE
LAURA RODRIGUEZ                   ADDRESS ON FILE
LAURA ROSSING                     ADDRESS ON FILE
LAURA SADLER                      ADDRESS ON FILE
LAURA SERGEANT                    ADDRESS ON FILE
LAURA SIEG                        ADDRESS ON FILE
LAURA SIMS                        ADDRESS ON FILE
LAURA SMITH                       ADDRESS ON FILE
LAURA SOLOMONS                    ADDRESS ON FILE
LAURA ST CLAIR                    ADDRESS ON FILE
LAURA STANLEY                     ADDRESS ON FILE
LAURA STIPKOVICH                  ADDRESS ON FILE
LAURA STURGEON                    ADDRESS ON FILE
LAURA TAYLOR                      ADDRESS ON FILE
LAURA TEIGUE                      ADDRESS ON FILE
LAURA TOWNSEND                    ADDRESS ON FILE
LAURA TURNER                      ADDRESS ON FILE
LAURA VARGAS                      ADDRESS ON FILE
LAURA VAUGHN                      ADDRESS ON FILE
LAURA WALKER                      ADDRESS ON FILE
LAURA WALL                        ADDRESS ON FILE
LAURA WEBB                        ADDRESS ON FILE
LAURA WELCH                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1216 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1441 of 2235

Claim Name                            Address Information
LAURA WESTON                          ADDRESS ON FILE
LAURA WHITE                           ADDRESS ON FILE
LAURA ZIMAN                           ADDRESS ON FILE
LAURA-LEE MCCLOSKEY                   ADDRESS ON FILE
LAURAJEAN HILL                        ADDRESS ON FILE
LAURAL EDWARDS                        ADDRESS ON FILE
LAURALEEN CULVERHOUSE                 ADDRESS ON FILE
LAUREEN BROOKS                        ADDRESS ON FILE
LAUREL COUNTY TAX ADMNISTRATOR        PO BOX 650 LONDON KY 40743
LAUREL DORMINEY                       ADDRESS ON FILE
LAUREL GALLAMORE                      ADDRESS ON FILE
LAUREL GREER                          ADDRESS ON FILE
LAUREL JONES                          ADDRESS ON FILE
LAUREL MCCRORY                        ADDRESS ON FILE
LAUREL PIPER                          ADDRESS ON FILE
LAUREL RICKARD                        ADDRESS ON FILE
LAUREL SCHEELER                       ADDRESS ON FILE
LAUREL WALKER                         ADDRESS ON FILE
LAURELLE BRYAN                        ADDRESS ON FILE
LAUREN ABBOTT                         ADDRESS ON FILE
LAUREN ACCHIONE                       ADDRESS ON FILE
LAUREN ADAMS                          ADDRESS ON FILE
LAUREN ADKINS                         ADDRESS ON FILE
LAUREN ALEXANDER                      ADDRESS ON FILE
LAUREN ALLARD                         ADDRESS ON FILE
LAUREN ALLEN                          ADDRESS ON FILE
LAUREN ALLEN                          ADDRESS ON FILE
LAUREN ANDREWS                        ADDRESS ON FILE
LAUREN ARDOLINO                       ADDRESS ON FILE
LAUREN ARMSTRONG                      ADDRESS ON FILE
LAUREN ARMSTRONG                      ADDRESS ON FILE
LAUREN BAKER                          ADDRESS ON FILE
LAUREN BARKER                         ADDRESS ON FILE
LAUREN BARTLEY                        ADDRESS ON FILE
LAUREN BECKER                         ADDRESS ON FILE
LAUREN BIRD                           ADDRESS ON FILE
LAUREN BLACKIE                        ADDRESS ON FILE
LAUREN BLANTON                        ADDRESS ON FILE
LAUREN BLUE                           ADDRESS ON FILE
LAUREN BOATNER                        ADDRESS ON FILE
LAUREN BOK                            ADDRESS ON FILE
LAUREN BONNER                         ADDRESS ON FILE
LAUREN BOONE                          ADDRESS ON FILE
LAUREN BOTTRELL                       ADDRESS ON FILE
LAUREN BOURLIER                       ADDRESS ON FILE
LAUREN BOYETT                         ADDRESS ON FILE
LAUREN BOZARTH                        ADDRESS ON FILE
LAUREN BREINER                        ADDRESS ON FILE
LAUREN BREWER                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1217 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1442 of 2235

Claim Name                       Address Information
LAUREN BRICK                     ADDRESS ON FILE
LAUREN BROWN                     ADDRESS ON FILE
LAUREN BRUCE                     ADDRESS ON FILE
LAUREN BUSH                      ADDRESS ON FILE
LAUREN BUSH                      ADDRESS ON FILE
LAUREN BUSHEY                    ADDRESS ON FILE
LAUREN BYRD                      ADDRESS ON FILE
LAUREN CALKINS                   ADDRESS ON FILE
LAUREN CALOMERIS                 ADDRESS ON FILE
LAUREN CAPPI                     ADDRESS ON FILE
LAUREN CARBON                    ADDRESS ON FILE
LAUREN CHAPMON                   ADDRESS ON FILE
LAUREN CLEMENT                   ADDRESS ON FILE
LAUREN CLINE                     ADDRESS ON FILE
LAUREN COLE                      ADDRESS ON FILE
LAUREN CONDRAN                   ADDRESS ON FILE
LAUREN CONLON                    ADDRESS ON FILE
LAUREN COOK                      ADDRESS ON FILE
LAUREN COSGROVE                  ADDRESS ON FILE
LAUREN COX                       ADDRESS ON FILE
LAUREN DAMERON                   ADDRESS ON FILE
LAUREN DANIELS                   ADDRESS ON FILE
LAUREN DAUBERMAN                 ADDRESS ON FILE
LAUREN DAVIS                     ADDRESS ON FILE
LAUREN DAVOREN                   ADDRESS ON FILE
LAUREN DESPINS                   ADDRESS ON FILE
LAUREN DUFILHO                   ADDRESS ON FILE
LAUREN DUMOLO                    ADDRESS ON FILE
LAUREN EARP                      ADDRESS ON FILE
LAUREN EDDINS                    ADDRESS ON FILE
LAUREN ELLIS                     ADDRESS ON FILE
LAUREN EMERT                     ADDRESS ON FILE
LAUREN ENGLE                     ADDRESS ON FILE
LAUREN ENNIS                     ADDRESS ON FILE
LAUREN FARLOW                    ADDRESS ON FILE
LAUREN FARRELL                   ADDRESS ON FILE
LAUREN FLANAGAN                  ADDRESS ON FILE
LAUREN FOLAND                    ADDRESS ON FILE
LAUREN FOX                       ADDRESS ON FILE
LAUREN FRANCESKI                 ADDRESS ON FILE
LAUREN FRY                       ADDRESS ON FILE
LAUREN GAGLIANO                  ADDRESS ON FILE
LAUREN GALBRAITH                 ADDRESS ON FILE
LAUREN GARLAND                   ADDRESS ON FILE
LAUREN GARRETT                   ADDRESS ON FILE
LAUREN GARVEY                    ADDRESS ON FILE
LAUREN GEORGE                    ADDRESS ON FILE
LAUREN GERMAN                    ADDRESS ON FILE
LAUREN GILL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1218 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1443 of 2235

Claim Name                           Address Information
LAUREN GILLIS                        ADDRESS ON FILE
LAUREN GRAY                          ADDRESS ON FILE
LAUREN GRIFFIN                       ADDRESS ON FILE
LAUREN GRIFFITHS                     ADDRESS ON FILE
LAUREN GRUBBS                        ADDRESS ON FILE
LAUREN HAIGHT                        ADDRESS ON FILE
LAUREN HALL                          ADDRESS ON FILE
LAUREN HALTIGAN                      ADDRESS ON FILE
LAUREN HAMBRICK                      ADDRESS ON FILE
LAUREN HAMILTON                      ADDRESS ON FILE
LAUREN HARNDEN                       ADDRESS ON FILE
LAUREN HARPER                        ADDRESS ON FILE
LAUREN HARRIS KEELER                 ADDRESS ON FILE
LAUREN HASTEN                        ADDRESS ON FILE
LAUREN HAWTHORNE                     ADDRESS ON FILE
LAUREN HEIDELMEYER                   ADDRESS ON FILE
LAUREN HELMS                         ADDRESS ON FILE
LAUREN HENDERSON                     ADDRESS ON FILE
LAUREN HENLEY                        ADDRESS ON FILE
LAUREN HERBERT                       ADDRESS ON FILE
LAUREN HIGDON                        ADDRESS ON FILE
LAUREN HOFFMAN                       ADDRESS ON FILE
LAUREN HOGGE                         ADDRESS ON FILE
LAUREN HOLLYFIELD                    ADDRESS ON FILE
LAUREN HOOKS                         ADDRESS ON FILE
LAUREN HUTCHISON                     ADDRESS ON FILE
LAUREN IKEN                          ADDRESS ON FILE
LAUREN JACKSON                       ADDRESS ON FILE
LAUREN JAMACK                        ADDRESS ON FILE
LAUREN JOHNSON                       ADDRESS ON FILE
LAUREN JOHNSON                       ADDRESS ON FILE
LAUREN JONES                         ADDRESS ON FILE
LAUREN JONES                         ADDRESS ON FILE
LAUREN KACHMAN                       ADDRESS ON FILE
LAUREN KATZ                          ADDRESS ON FILE
LAUREN KEARNS                        ADDRESS ON FILE
LAUREN KEITH                         ADDRESS ON FILE
LAUREN KELLEY                        ADDRESS ON FILE
LAUREN KELLY                         ADDRESS ON FILE
LAUREN KENDRICK                      ADDRESS ON FILE
LAUREN KENNEDY                       ADDRESS ON FILE
LAUREN KIERNAN                       ADDRESS ON FILE
LAUREN KINNEY                        ADDRESS ON FILE
LAUREN KIRK                          ADDRESS ON FILE
LAUREN KOHLER                        ADDRESS ON FILE
LAUREN KOWALSKI                      ADDRESS ON FILE
LAUREN KRAMER                        ADDRESS ON FILE
LAUREN KUHN                          ADDRESS ON FILE
LAUREN LAABS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1219 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1444 of 2235

Claim Name                          Address Information
LAUREN LAKE                         ADDRESS ON FILE
LAUREN LAPORTO                      ADDRESS ON FILE
LAUREN LEMONS                       ADDRESS ON FILE
LAUREN LOVERDE                      ADDRESS ON FILE
LAUREN LOWRY                        ADDRESS ON FILE
LAUREN LUKASIK                      ADDRESS ON FILE
LAUREN LYMBURN                      ADDRESS ON FILE
LAUREN MAGILL                       ADDRESS ON FILE
LAUREN MAJESKY                      ADDRESS ON FILE
LAUREN MALONEY                      ADDRESS ON FILE
LAUREN MANGERI                      ADDRESS ON FILE
LAUREN MARTIN                       ADDRESS ON FILE
LAUREN MARTINEZ                     ADDRESS ON FILE
LAUREN MAZZARO                      ADDRESS ON FILE
LAUREN MCDANIEL                     ADDRESS ON FILE
LAUREN MESSAM                       ADDRESS ON FILE
LAUREN MILLER                       ADDRESS ON FILE
LAUREN MONTANARO                    ADDRESS ON FILE
LAUREN MONTGOMERY                   ADDRESS ON FILE
LAUREN MOORE                        ADDRESS ON FILE
LAUREN MORRISON                     ADDRESS ON FILE
LAUREN MOURA                        ADDRESS ON FILE
LAUREN MOUTINHO                     ADDRESS ON FILE
LAUREN MOYER                        ADDRESS ON FILE
LAUREN MURRAY                       ADDRESS ON FILE
LAUREN NAVE                         ADDRESS ON FILE
LAUREN NORMAN                       ADDRESS ON FILE
LAUREN O REILLY                     ADDRESS ON FILE
LAUREN OCONNOR                      ADDRESS ON FILE
LAUREN OMOTOSHO                     ADDRESS ON FILE
LAUREN OSORNO                       ADDRESS ON FILE
LAUREN OTERO                        ADDRESS ON FILE
LAUREN PAINTER                      ADDRESS ON FILE
LAUREN PALACIOS                     ADDRESS ON FILE
LAUREN PANDREA                      ADDRESS ON FILE
LAUREN PARKER                       ADDRESS ON FILE
LAUREN PATTON-SPOCK                 ADDRESS ON FILE
LAUREN PAWLOWSKI                    ADDRESS ON FILE
LAUREN PETREY                       ADDRESS ON FILE
LAUREN PHILLIPS                     ADDRESS ON FILE
LAUREN PINKSTON                     ADDRESS ON FILE
LAUREN PLAZA                        ADDRESS ON FILE
LAUREN PODANY                       ADDRESS ON FILE
LAUREN PODANY                       ADDRESS ON FILE
LAUREN PORTER                       ADDRESS ON FILE
LAUREN PORTILLO                     ADDRESS ON FILE
LAUREN PORTILLO                     ADDRESS ON FILE
LAUREN PRINCE                       ADDRESS ON FILE
LAUREN PRUETT                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1220 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1445 of 2235

Claim Name                        Address Information
LAUREN R CREASON                  ADDRESS ON FILE
LAUREN RATLIFF                    ADDRESS ON FILE
LAUREN REA                        ADDRESS ON FILE
LAUREN REED                       ADDRESS ON FILE
LAUREN REED                       ADDRESS ON FILE
LAUREN REIMER                     ADDRESS ON FILE
LAUREN RICE                       ADDRESS ON FILE
LAUREN ROBERTSON                  ADDRESS ON FILE
LAUREN ROLLINS                    ADDRESS ON FILE
LAUREN ROSARIO                    ADDRESS ON FILE
LAUREN RUPERT                     ADDRESS ON FILE
LAUREN RUSSELL                    ADDRESS ON FILE
LAUREN RYLAND                     ADDRESS ON FILE
LAUREN SALTSMAN                   ADDRESS ON FILE
LAUREN SCHERER                    ADDRESS ON FILE
LAUREN SCHIMMEL                   ADDRESS ON FILE
LAUREN SCOTT                      ADDRESS ON FILE
LAUREN SCOTT                      ADDRESS ON FILE
LAUREN SEAY                       ADDRESS ON FILE
LAUREN SEYMOUR                    ADDRESS ON FILE
LAUREN SHAPIRO                    ADDRESS ON FILE
LAUREN SHARP                      ADDRESS ON FILE
LAUREN SHELDON                    ADDRESS ON FILE
LAUREN SHEPARDSON                 ADDRESS ON FILE
LAUREN SIMPSON                    ADDRESS ON FILE
LAUREN SKINNER                    ADDRESS ON FILE
LAUREN SMALL                      ADDRESS ON FILE
LAUREN SMITH                      ADDRESS ON FILE
LAUREN SMITH                      ADDRESS ON FILE
LAUREN SMITH                      ADDRESS ON FILE
LAUREN SODANO                     ADDRESS ON FILE
LAUREN ST CLAIR                   ADDRESS ON FILE
LAUREN STAUDER                    ADDRESS ON FILE
LAUREN STEIN                      ADDRESS ON FILE
LAUREN STEINRUCK                  ADDRESS ON FILE
LAUREN STEPHENSON                 ADDRESS ON FILE
LAUREN STEWART                    ADDRESS ON FILE
LAUREN STEWART                    ADDRESS ON FILE
LAUREN STPIERRE                   ADDRESS ON FILE
LAUREN SULLIVAN                   ADDRESS ON FILE
LAUREN SWEET                      ADDRESS ON FILE
LAUREN SWEET                      ADDRESS ON FILE
LAUREN SWIGER                     ADDRESS ON FILE
LAUREN TATE                       ADDRESS ON FILE
LAUREN TAUBER                     ADDRESS ON FILE
LAUREN TAYLOR                     ADDRESS ON FILE
LAUREN TERPAK                     ADDRESS ON FILE
LAUREN THOMAS                     ADDRESS ON FILE
LAUREN THOMAS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1221 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1446 of 2235

Claim Name                            Address Information
LAUREN TILLMAN                        ADDRESS ON FILE
LAUREN TIPTON                         ADDRESS ON FILE
LAUREN TITUS                          ADDRESS ON FILE
LAUREN TRAVIS                         ADDRESS ON FILE
LAUREN TREXLER                        ADDRESS ON FILE
LAUREN TUCKER                         ADDRESS ON FILE
LAUREN VENGREN                        ADDRESS ON FILE
LAUREN VIOLETTE                       ADDRESS ON FILE
LAUREN WALKER                         ADDRESS ON FILE
LAUREN WARNER                         ADDRESS ON FILE
LAUREN WAYMOUTH                       ADDRESS ON FILE
LAUREN WENDELL                        ADDRESS ON FILE
LAUREN WEST                           ADDRESS ON FILE
LAUREN WESTBURY                       ADDRESS ON FILE
LAUREN WESTON                         ADDRESS ON FILE
LAUREN WESTOVER                       ADDRESS ON FILE
LAUREN WHITE                          ADDRESS ON FILE
LAUREN WILBANKS                       ADDRESS ON FILE
LAUREN WILLIAMS                       ADDRESS ON FILE
LAUREN WION                           ADDRESS ON FILE
LAUREN WITHERS                        ADDRESS ON FILE
LAUREN WOODRIT                        ADDRESS ON FILE
LAUREN WOODWARD                       ADDRESS ON FILE
LAUREN WORLEY                         ADDRESS ON FILE
LAUREN WRIGHT                         ADDRESS ON FILE
LAUREN ZIMMERMAN                      ADDRESS ON FILE
LAUREN-MARGARET WILKS                 ADDRESS ON FILE
LAURENCE BLOCKER                      ADDRESS ON FILE
LAURENCE COMBS                        ADDRESS ON FILE
LAURENCE LANAVE                       ADDRESS ON FILE
LAURENCE M SMERKER                    ADDRESS ON FILE
LAURENCE MCGUIRK                      ADDRESS ON FILE
LAURENCE ROBINSON                     ADDRESS ON FILE
LAURENCE WALKER                       ADDRESS ON FILE
LAURENN FISH                          ADDRESS ON FILE
LAURENS COUNTY                        PO BOX 2011 117 E JACKSON STREET DUBLIN GA 31040
LAURENS COUNTY HEALTH DEPT            654 COUNTY FARM RD DUBLIN GA 31021
LAURENT KAPIAMBA                      ADDRESS ON FILE
LAURENT MARTIN                        ADDRESS ON FILE
LAURETTA RASBERRY                     ADDRESS ON FILE
LAURI KAUSAK                          ADDRESS ON FILE
LAURICE BENTLEY                       ADDRESS ON FILE
LAURIE ALDRICH                        ADDRESS ON FILE
LAURIE BASKIN                         ADDRESS ON FILE
LAURIE CARVALHO                       ADDRESS ON FILE
LAURIE CAWLEY                         ADDRESS ON FILE
LAURIE COOLEY                         ADDRESS ON FILE
LAURIE CRUZ-POTTER                    ADDRESS ON FILE
LAURIE EWASEK                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1222 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                         Page 1447 of 2235

Claim Name                         Address Information
LAURIE GREENWALD                   ADDRESS ON FILE
LAURIE HALLER                      ADDRESS ON FILE
LAURIE HALTOM                      ADDRESS ON FILE
LAURIE JEWERS                      ADDRESS ON FILE
LAURIE L PEARCE                    1032 DELAWARE DR TAX COLLECTOR MATAMORAS PA 18336
LAURIE MYERS                       ADDRESS ON FILE
LAURIE OWENS                       ADDRESS ON FILE
LAURIE PLETCHER                    ADDRESS ON FILE
LAURIE ROBERTSON                   ADDRESS ON FILE
LAURIE SHIELDS                     ADDRESS ON FILE
LAURIE THURMAN                     ADDRESS ON FILE
LAURIE TURMENNE                    ADDRESS ON FILE
LAURIE WELCOME                     ADDRESS ON FILE
LAURN ROBINSON                     ADDRESS ON FILE
LAURO GONZALEZ                     ADDRESS ON FILE
LAURO MAPILISAN                    ADDRESS ON FILE
LAURYN BOOHER                      ADDRESS ON FILE
LAURYN BROWN                       ADDRESS ON FILE
LAURYN BYFIELD                     ADDRESS ON FILE
LAURYN FRAZIER                     ADDRESS ON FILE
LAURYN GIESLER                     ADDRESS ON FILE
LAURYN HITT                        ADDRESS ON FILE
LAURYN LAMPKINS                    ADDRESS ON FILE
LAURYN MCCANN                      ADDRESS ON FILE
LAURYN MOLUSKI                     ADDRESS ON FILE
LAURYN NEMETH                      ADDRESS ON FILE
LAURYN OGLESBY                     ADDRESS ON FILE
LAURYN REYNOLDS                    ADDRESS ON FILE
LAURYN SHACKLEY                    ADDRESS ON FILE
LAURYN SIERRA                      ADDRESS ON FILE
LAURYN SMITH                       ADDRESS ON FILE
LAURYN SUTTON                      ADDRESS ON FILE
LAURYN THOMAS                      ADDRESS ON FILE
LAURYN WALKER                      ADDRESS ON FILE
LAVALE SANITARY COMMISSION         1 ROSELAWN AVE LAVALE MD 21504-3325
LAVALLE REYNOLDS                   ADDRESS ON FILE
LAVANCE IVORY                      ADDRESS ON FILE
LAVANDAL MILLER                    ADDRESS ON FILE
LAVAR BYES                         ADDRESS ON FILE
LAVAR DAVIS                        ADDRESS ON FILE
LAVAR WAKER                        ADDRESS ON FILE
LAVASHA HARDING                    ADDRESS ON FILE
LAVAZIA GREENE                     ADDRESS ON FILE
LAVEATA COOPER                     ADDRESS ON FILE
LAVELLE PERSON                     ADDRESS ON FILE
LAVESH MANGLANI                    ADDRESS ON FILE
LAVISH GRIFFIN                     ADDRESS ON FILE
LAVON LOGGINS                      ADDRESS ON FILE
LAVON MCGRIFF                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1223 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1448 of 2235

Claim Name                               Address Information
LAVONDA HAMILTON                         ADDRESS ON FILE
LAVONDA SAMS                             ADDRESS ON FILE
LAVONDA VICK                             ADDRESS ON FILE
LAVONIA BARNES                           ADDRESS ON FILE
LAVONIA MASSENGILL                       ADDRESS ON FILE
LAVONNE JOHNSON                          ADDRESS ON FILE
LAVONNE MARTIN                           ADDRESS ON FILE
LAVONTA COTTON                           ADDRESS ON FILE
LAVONTA JOHNSON                          ADDRESS ON FILE
LAVONTRE CHANDLER                        ADDRESS ON FILE
LAVORGEOUS GAINES                        ADDRESS ON FILE
LAW OFFICE OF CHRISTINE J CIOCIOLA LLC   150 W MAIN ST BRANFORD CT 06405
LAW OFFICES DENNIS J KELLY KATHI FEDDEN 1248 MONTAUK HIGHWAY ADMIN ESTATE OF PETER DANIEL FEDDEN DECEDENT WEST ISLIP
                                        NY 11795
LAW OFFICES OF ERIC A SHORE              201 LAUREL RD 8TH FLOOR VOORHEES NJ 08043
LAW OFFICES OF ERIC A. HEINZ, P.C.       1835 MARKET STREET SUITE 1215 PHILADELPHIA PA 19103-3272
LAW OFFICES OF MARIE A MATTOX PA         203 N GADSDEN ST TALLAHASSEE FL 32301
LAW OFFICES OF ROBERT KENNER JR          3992 REDAN RD STONE MOUNTAIN GA 30083
LAWANA MORSE                             ADDRESS ON FILE
LAWANDA BOYER                            ADDRESS ON FILE
LAWANDA ECHOLS                           ADDRESS ON FILE
LAWANDA MIMS                             ADDRESS ON FILE
LAWANDA SIMS                             ADDRESS ON FILE
LAWANDA STANLEY                          ADDRESS ON FILE
LAWAUN HUEWITT                           ADDRESS ON FILE
LAWAYNE SULLIVAN                         ADDRESS ON FILE
LAWN BUSTERS                             14117 RICK DRIVE SHELBY TOWNSHIP MI 48315
LAWN CARE PROFESSIONALS                  PO BOX 5483 VIRGINIA BEACH VA 23471
LAWN MASTERS AND MORE                    P O BOX 34 ALBANY OH 45710
LAWN WIZARD                              DBA LAWN WIZARD 18364 BUFFALO POND RD BRISTOL VA 24202
LAWNS BY JOSH INC                        1695 SILVERADO DRIVE ROCKLEDGE FL 32955
LAWNS BY JOSH INC                        1695 SILVERADO ROCKLEDGE FL 32955
LAWNSCAPE                                720 W NORTH FRONT ST GRAND ISLAND NE 68801
LAWRANCE FINLEY                          ADDRESS ON FILE
LAWREN MEADOWS                           ADDRESS ON FILE
LAWREN PATTERSON                         ADDRESS ON FILE
LAWRENCE ALEMAN                          ADDRESS ON FILE
LAWRENCE ALESSI                          ADDRESS ON FILE
LAWRENCE BANGHART                        ADDRESS ON FILE
LAWRENCE BARNETT                         ADDRESS ON FILE
LAWRENCE BARTEE                          ADDRESS ON FILE
LAWRENCE BARTON                          ADDRESS ON FILE
LAWRENCE BOOKER                          ADDRESS ON FILE
LAWRENCE BRADSHAW                        ADDRESS ON FILE
LAWRENCE BRUCE                           ADDRESS ON FILE
LAWRENCE BRYANT-TILLMAN                  ADDRESS ON FILE
LAWRENCE CORNISH                         ADDRESS ON FILE
LAWRENCE COUNTY                          430 COURT ST NEW CASTLE PA 16101-3503
LAWRENCE DAVIS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 1224 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1449 of 2235

Claim Name                            Address Information
LAWRENCE DEMARIA                      ADDRESS ON FILE
LAWRENCE DIXON                        ADDRESS ON FILE
LAWRENCE DOZIER                       ADDRESS ON FILE
LAWRENCE EASTERLING                   ADDRESS ON FILE
LAWRENCE ELDER                        ADDRESS ON FILE
LAWRENCE ENNELL                       ADDRESS ON FILE
LAWRENCE FINLEY                       ADDRESS ON FILE
LAWRENCE FLANDERS                     ADDRESS ON FILE
LAWRENCE FOGG                         ADDRESS ON FILE
LAWRENCE GAINES                       ADDRESS ON FILE
LAWRENCE GRIFFIN JR                   ADDRESS ON FILE
LAWRENCE HELBERT                      ADDRESS ON FILE
LAWRENCE HINMAN                       ADDRESS ON FILE
LAWRENCE HOFFMAN                      ADDRESS ON FILE
LAWRENCE JARVIS                       ADDRESS ON FILE
LAWRENCE JOHNSON                      ADDRESS ON FILE
LAWRENCE JORDAN                       ADDRESS ON FILE
LAWRENCE KLUG                         ADDRESS ON FILE
LAWRENCE KNAPP                        ADDRESS ON FILE
LAWRENCE KNIGHT                       ADDRESS ON FILE
LAWRENCE LAYMON                       ADDRESS ON FILE
LAWRENCE MALANG                       ADDRESS ON FILE
LAWRENCE MARTIN                       ADDRESS ON FILE
LAWRENCE MAYLIN                       ADDRESS ON FILE
LAWRENCE MCGREGOR                     ADDRESS ON FILE
LAWRENCE MOORE                        ADDRESS ON FILE
LAWRENCE PEARSON                      ADDRESS ON FILE
LAWRENCE PERRY                        ADDRESS ON FILE
LAWRENCE RICHARD                      ADDRESS ON FILE
LAWRENCE SASSATELLI                   ADDRESS ON FILE
LAWRENCE WELLS                        ADDRESS ON FILE
LAWRENCE WILLIAMS                     ADDRESS ON FILE
LAWRENCE WOODS                        ADDRESS ON FILE
LAWRENCE WRIGHT                       ADDRESS ON FILE
LAWRENCE YERBY                        ADDRESS ON FILE
LAWRENCH WOJCIK JR                    ADDRESS ON FILE
LAWRENCIA MENYAH                      ADDRESS ON FILE
LAWSON GRABER                         ADDRESS ON FILE
LAWSON MCMULLEN                       ADDRESS ON FILE
LAWSON SERFACE                        ADDRESS ON FILE
LAXAVIER BRUNSON                      ADDRESS ON FILE
LAYALI NAVARRO-MELGAR                 ADDRESS ON FILE
LAYCE COLTER                          ADDRESS ON FILE
LAYCIE TUCKER                         ADDRESS ON FILE
LAYLA BROWN                           ADDRESS ON FILE
LAYLA CRON                            ADDRESS ON FILE
LAYLA D MOSHER                        ADDRESS ON FILE
LAYLA DONALDSON                       ADDRESS ON FILE
LAYLA LOCKLEAR                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1225 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1450 of 2235

Claim Name                            Address Information
LAYLA MANN                            ADDRESS ON FILE
LAYLA WILLIAMS                        ADDRESS ON FILE
LAYLEN NUCKLES                        ADDRESS ON FILE
LAYNE ELLIS                           ADDRESS ON FILE
LAYNE SMITH                           ADDRESS ON FILE
LAYNE VAUGHN                          ADDRESS ON FILE
LAYNIE PRATT                          ADDRESS ON FILE
LAYSIA OGLESBY                        ADDRESS ON FILE
LAYTHAN LAWRENCE                      ADDRESS ON FILE
LAYTON BLANKENSHIP                    ADDRESS ON FILE
LAZACKARE GRADY                       ADDRESS ON FILE
LAZARA PARRA                          ADDRESS ON FILE
LAZARIAH BROOKS                       ADDRESS ON FILE
LAZARO CALZADA                        ADDRESS ON FILE
LAZARO METZ                           ADDRESS ON FILE
LAZARO VEIGA                          ADDRESS ON FILE
LAZARRIUS LANG                        ADDRESS ON FILE
LAZARUS COCKRUM                       ADDRESS ON FILE
LAZONTEZ GARDNER                      ADDRESS ON FILE
LBI SERVICES LLC                      14117 RICK DRIVE SHELBY TOWNSHIP MI 48315
LBMC PC                               P O BOX 1869 BRENTWOOD TN 37024
LC ROUSER                             ADDRESS ON FILE
LCAINA SIMMS                          ADDRESS ON FILE
LDASDOMAINS                           224 SOUTH MICHIGAN AVENUE SUITE 1600 CHICAGO IL 60604
LDH OPH                               PO BOX 4489 BATON ROUGE LA 70821-4489
LE GRAND ELECTRONICS INC              6187 NE 167 STREET H 37 MIAMI FL 33015
LE GRAND ELECTRONICS INC              6187 NW 167TH STREET UNIT H 37 HIALEAH FL 33015
LE-RAE DAVIS                          ADDRESS ON FILE
LEA ANDERSON                          ADDRESS ON FILE
LEA BENNETT                           ADDRESS ON FILE
LEA HARTMAN                           ADDRESS ON FILE
LEA HODELL                            ADDRESS ON FILE
LEA JOHNSON                           ADDRESS ON FILE
LEA KOHLHAAS                          ADDRESS ON FILE
LEA MABALA                            ADDRESS ON FILE
LEA MAYER                             ADDRESS ON FILE
LEA ROSS                              ADDRESS ON FILE
LEA SIDDLE                            ADDRESS ON FILE
LEA WISE                              ADDRESS ON FILE
LEADERSHIP BLOUNT COUNTY INC          502 ELAMAR AKEXANDER PKWY MARYVILLE TN 37804
LEAGUE INVESTMENTS INC                615 S LIBERTY ST MUNCIE IN 47305
LEAGUE MECHANICAL LLC                 4160 CENTER PARK DR COLORADO SPRINGS CO 80916
LEAH ARMSTRON                         ADDRESS ON FILE
LEAH ARNOLD                           ADDRESS ON FILE
LEAH AVERY                            ADDRESS ON FILE
LEAH BARNHART                         ADDRESS ON FILE
LEAH BURKE                            ADDRESS ON FILE
LEAH CALLAHAN                         ADDRESS ON FILE
LEAH CHRISTENSEN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1226 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1451 of 2235

Claim Name                        Address Information
LEAH CUEBAS                       ADDRESS ON FILE
LEAH DAUTREMONT                   ADDRESS ON FILE
LEAH DEMASI                       ADDRESS ON FILE
LEAH DICKNEITE                    ADDRESS ON FILE
LEAH DIXON                        ADDRESS ON FILE
LEAH DUCKWORTH                    ADDRESS ON FILE
LEAH DURHAM                       ADDRESS ON FILE
LEAH DURHAM                       ADDRESS ON FILE
LEAH ENOCHS                       ADDRESS ON FILE
LEAH EVANS                        ADDRESS ON FILE
LEAH FLORENCE                     ADDRESS ON FILE
LEAH GARCIA                       ADDRESS ON FILE
LEAH GILCHRIST                    ADDRESS ON FILE
LEAH GILCHRIST                    ADDRESS ON FILE
LEAH GLENNON                      ADDRESS ON FILE
LEAH HALL                         ADDRESS ON FILE
LEAH HANKS                        ADDRESS ON FILE
LEAH HANSARD                      ADDRESS ON FILE
LEAH HARRIS                       ADDRESS ON FILE
LEAH HAUG                         ADDRESS ON FILE
LEAH HELINSKI                     ADDRESS ON FILE
LEAH HERNANDEZ                    ADDRESS ON FILE
LEAH HINES                        ADDRESS ON FILE
LEAH HOLLEY                       ADDRESS ON FILE
LEAH HOLUB                        ADDRESS ON FILE
LEAH JAMES                        ADDRESS ON FILE
LEAH JAMES                        ADDRESS ON FILE
LEAH KAMINSKI                     ADDRESS ON FILE
LEAH KIMBROUGH                    ADDRESS ON FILE
LEAH KOCLANES                     ADDRESS ON FILE
LEAH KRAUK                        ADDRESS ON FILE
LEAH LEGRONE                      ADDRESS ON FILE
LEAH LYNCH                        ADDRESS ON FILE
LEAH LYONS                        ADDRESS ON FILE
LEAH MILES                        ADDRESS ON FILE
LEAH MILLER                       ADDRESS ON FILE
LEAH MITCHELL                     ADDRESS ON FILE
LEAH PFENNINGER                   ADDRESS ON FILE
LEAH PLEMONS                      ADDRESS ON FILE
LEAH REINEY                       ADDRESS ON FILE
LEAH ROBERTSON                    ADDRESS ON FILE
LEAH ROMANO                       ADDRESS ON FILE
LEAH SAPP                         ADDRESS ON FILE
LEAH SCHEEL                       ADDRESS ON FILE
LEAH SCHWARTZ                     ADDRESS ON FILE
LEAH SMITH                        ADDRESS ON FILE
LEAH SMITH-MENSAH                 ADDRESS ON FILE
LEAH STUTZ                        ADDRESS ON FILE
LEAH SWANSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1227 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1452 of 2235

Claim Name                        Address Information
LEAH THOMPSON                     ADDRESS ON FILE
LEAH TOLBERT                      ADDRESS ON FILE
LEAH VOLPE                        ADDRESS ON FILE
LEAH WAIT                         ADDRESS ON FILE
LEAH WEAVER                       ADDRESS ON FILE
LEAH WICKER                       ADDRESS ON FILE
LEAH WILLIAMS                     ADDRESS ON FILE
LEAH ZUFALL                       ADDRESS ON FILE
LEAHLA DAVIS                      ADDRESS ON FILE
LEALA LUTZ                        ADDRESS ON FILE
LEAMON HUFF                       ADDRESS ON FILE
LEANA ACEVEDO                     ADDRESS ON FILE
LEANA BOGAN                       ADDRESS ON FILE
LEANA DUSANG                      ADDRESS ON FILE
LEANA GONZALEZ                    ADDRESS ON FILE
LEANDER BLETCHER                  ADDRESS ON FILE
LEANDI GATON                      ADDRESS ON FILE
LEANDRA DOVE                      ADDRESS ON FILE
LEANDRA HYLTON                    ADDRESS ON FILE
LEANDRA LLOYD                     ADDRESS ON FILE
LEANDRA PRITCHARD                 ADDRESS ON FILE
LEANDRA YEOMANS                   ADDRESS ON FILE
LEANDRE CAMPBELL                  ADDRESS ON FILE
LEANDRE ROBINSON                  ADDRESS ON FILE
LEANDREA WILLIAMS                 ADDRESS ON FILE
LEANDRO DIAZ                      ADDRESS ON FILE
LEANN DAY                         ADDRESS ON FILE
LEANN DIAL                        ADDRESS ON FILE
LEANN HARRIS                      ADDRESS ON FILE
LEANN HEATH                       ADDRESS ON FILE
LEANN HILL                        ADDRESS ON FILE
LEANN HOFFER                      ADDRESS ON FILE
LEANN KREMER                      ADDRESS ON FILE
LEANN OQUIST                      ADDRESS ON FILE
LEANN PODEYN-CRUZ                 ADDRESS ON FILE
LEANN VANOVER                     ADDRESS ON FILE
LEANNA DAVIS                      ADDRESS ON FILE
LEANNA DAWSON                     ADDRESS ON FILE
LEANNA DENNISON                   ADDRESS ON FILE
LEANNA GILREATH                   ADDRESS ON FILE
LEANNA JEFFERS                    ADDRESS ON FILE
LEANNA LECHNOWSKY                 ADDRESS ON FILE
LEANNA MILLER                     ADDRESS ON FILE
LEANNA RUNYON                     ADDRESS ON FILE
LEANNA SELPH                      ADDRESS ON FILE
LEANNA STEPHNES                   ADDRESS ON FILE
LEANNA WASHINGTON                 ADDRESS ON FILE
LEANNA YOUNG                      ADDRESS ON FILE
LEANNE BESS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1228 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1453 of 2235

Claim Name                           Address Information
LEANNE FISCHER                       ADDRESS ON FILE
LEANNE FOLEY                         ADDRESS ON FILE
LEANNE SHARPE                        ADDRESS ON FILE
LEANTRIS MASSEY                      ADDRESS ON FILE
LEARAE YOUNG                         ADDRESS ON FILE
LEARDIS ROBETSON                     ADDRESS ON FILE
LEARIE PORTER                        ADDRESS ON FILE
LEARJET INC                          2007 COLLECTION CENTER DR CHICAGO IL 60693
LEASA DOYLE                          ADDRESS ON FILE
LEASIA MILLER                        ADDRESS ON FILE
LEATH EVINS                          ADDRESS ON FILE
LEAUNA CREARER                       ADDRESS ON FILE
LEBANON EMERGENCY MED ASSOC          PO BOX 5728 PARSIPPANY NJ 07054
LEBANON PLAZA I LLC                  PO BOX 2354 C/O CAPITAL ONE HICKSVILLE NY 11802-2354
LECHELLE HAYES                       ADDRESS ON FILE
LECHEY JAMES                         ADDRESS ON FILE
LECHEY PARTIN                        ADDRESS ON FILE
LECIA CONKLIN                        ADDRESS ON FILE
LECIA DICKERSON                      ADDRESS ON FILE
LECIA SCOTT                          ADDRESS ON FILE
LECOREY JAMES                        ADDRESS ON FILE
LECORY MILES                         ADDRESS ON FILE
LECSOLETT VIZCAYA                    ADDRESS ON FILE
LEDARIUS THOMAS                      ADDRESS ON FILE
LEDBETTER OUTDOOR SERVICE LLC        26510 TAFT RD NOVI MI 48375
LEDERRIC SIMS                        ADDRESS ON FILE
LEDGE LIGHT HEALTH DISTRICT          216 BROAD ST NEW LONDON CT 06320
LEDONIA BAILEY                       ADDRESS ON FILE
LEDYAMOND SINGLETARY                 ADDRESS ON FILE
LEE AEROSPACE INC                    P O 112 WICHITA KS 67201
LEE ANN HAMPTON                      ADDRESS ON FILE
LEE ANN IRSLINGER                    ADDRESS ON FILE
LEE ARMSTRONG                        ADDRESS ON FILE
LEE BRESLIN                          ADDRESS ON FILE
LEE BRIDGES                          ADDRESS ON FILE
LEE BRILEY                           ADDRESS ON FILE
LEE COMPANY INC                      4057 RURAL PLAINS CIRCLE NASHVILLE TN 37230-6053
LEE COOPER                           ADDRESS ON FILE
LEE COUNTY HEALTH DEPARTMENT         1801 CORPORATE DR OPELIKA AL 36801
LEE COUNTY TAX COLLECTOR             PO BOX 1549 FORT MYERS FL 33902
LEE COUNTY TAX COLLECTOR             PO BOX 850 FORT MYERS FL 33902-0850
LEE COUNTY UTILITIES                 7391 COLLEGE PKWY FORT MYERS FL 33907
LEE COUNTY UTILITIES                 PO BOX 60045 PRESCOTT AZ 86304
LEE CUMMINGS                         ADDRESS ON FILE
LEE DUSHKO                           ADDRESS ON FILE
LEE EDELMAN                          ADDRESS ON FILE
LEE EDWARDS                          ADDRESS ON FILE
LEE ELECTRIC INC                     1203 E COMMERCE STREET GREENVILLE AL 36037
LEE FAHNERT                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1229 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1454 of 2235

Claim Name                          Address Information
LEE FREEMAN                         ADDRESS ON FILE
LEE GIBSON                          ADDRESS ON FILE
LEE GILLIS                          ADDRESS ON FILE
LEE GREENE III                      ADDRESS ON FILE
LEE HALL                            ADDRESS ON FILE
LEE HANSEN                          ADDRESS ON FILE
LEE HAZELWOOD                       ADDRESS ON FILE
LEE JARRETT                         ADDRESS ON FILE
LEE JONES                           ADDRESS ON FILE
LEE KELLY                           ADDRESS ON FILE
LEE LAFLEUR-GREENE                  ADDRESS ON FILE
LEE LECOMPTE                        ADDRESS ON FILE
LEE MCGINNIS                        ADDRESS ON FILE
LEE MEMORIAL HEALTH SYSTEM          224 SANTA BARBARA BLVD STE 205 CAPE CORAL FL 33991
LEE MORENO                          ADDRESS ON FILE
LEE OCHWAT                          ADDRESS ON FILE
LEE PIAZZA                          ADDRESS ON FILE
LEE PITMAN                          ADDRESS ON FILE
LEE RHOADS                          ADDRESS ON FILE
LEE RICHARDSON                      ADDRESS ON FILE
LEE RUBINO                          ADDRESS ON FILE
LEE RUSCIN                          ADDRESS ON FILE
LEE SAUTTER                         ADDRESS ON FILE
LEE SECKINGER                       ADDRESS ON FILE
LEE SMITH                           ADDRESS ON FILE
LEE STANFORD                        ADDRESS ON FILE
LEE STINNETT                        ADDRESS ON FILE
LEE TUCKER                          ADDRESS ON FILE
LEE VENTERS                         ADDRESS ON FILE
LEE WALSWORTH                       ADDRESS ON FILE
LEEANA JOHNSON                      ADDRESS ON FILE
LEEANDRA CULBERTSON                 ADDRESS ON FILE
LEEANN ARMENTA                      ADDRESS ON FILE
LEEANN BAILEY                       ADDRESS ON FILE
LEEANN BLACK                        ADDRESS ON FILE
LEEANN DOUGLAS                      ADDRESS ON FILE
LEEANN DRAKE                        ADDRESS ON FILE
LEEANN FLOREZ                       ADDRESS ON FILE
LEEANN GILMOND                      ADDRESS ON FILE
LEEANN GOLDEN                       ADDRESS ON FILE
LEEANN KINCAID                      ADDRESS ON FILE
LEEANN LESKO-DYER                   ADDRESS ON FILE
LEEANN ROMINE                       ADDRESS ON FILE
LEEANN SANTIAGO                     ADDRESS ON FILE
LEEANN SAULS                        ADDRESS ON FILE
LEEANNA FARMER                      ADDRESS ON FILE
LEEANNE GLISSON                     ADDRESS ON FILE
LEEANNE HARRY                       ADDRESS ON FILE
LEEANNE PARADIS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1230 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1455 of 2235

Claim Name                             Address Information
LEEANNE ROOSE                          ADDRESS ON FILE
LEECRESIA JENKINS                      ADDRESS ON FILE
LEEDS WATER WORKS BOARD                8651 THORNTON AVE PO BOX 100 LEEDS AL 35094
LEEIA MCNEAL                           ADDRESS ON FILE
LEEINDA MOORRE                         ADDRESS ON FILE
LEEKEYON LEE                           ADDRESS ON FILE
LEEOR SHALOM                           ADDRESS ON FILE
LEES HILL COMMERCIAL ASSOCIATION LLC   PO BOX 7268 FREDERICKSBURG VA 22404
LEES PRODUCE                           1711 BUTLER PIKE CONSHOHOCKEN PA 19428
LEESA GOSSETT                          ADDRESS ON FILE
LEESA HOLLAND                          ADDRESS ON FILE
LEESHAWN STANBACK SINGLETON            ADDRESS ON FILE
LEESHONDRANIQUE DAUPHINE               ADDRESS ON FILE
LEEUNDRICKS BROWN                      ADDRESS ON FILE
LEFT FIELD HOLDINGS III, LLC           ATTN: GRANT GUSSIN 13221 SW 70TH AVE MIAMI FL 33156
LEGACY AIR INC                         3529 E WOOD STREET PHOENIX AZ 85040
LEGACY BLANTON                         ADDRESS ON FILE
LEGACY BLINDS AND SHADES               DBA LEGACY BLINDS AND SHADES 14026 MCENTYRE RD LEAVONWORTH KS 66048
LEGAL ENTRY LOCKSMITH                  BRAD RICHTER 7547 W 1000 S FORTVILLE IN 46040
LEGAL TAX SERVICE INC                  PO BOX 10060 PITTSBURGH PA 15236-6060
LEGENDS LIMITED BEER DISTRIBUTING      8901 A YELLOW BRICK ROAD BALTIMORE MD 21237
LEGON FODIMAN PA                       3225 AVIATION AVE STE 301 MIAMI FL 33133
LEGREGORY WILLIAMS                     ADDRESS ON FILE
LEHIGH COUNTY AUTHORITY                ALLENTOWN WATER/SEWER PAYMENT PO BOX 3758 ALLENTOWN PA 18106
LEHIGH COUNTY AUTHORITY                1053 SPRUCE RD ALLENTOWN PA 18106
LEHIGH VALLEY MAINTANANCE &            CONSTRUCTION INC 138 NORTH NEW ST NAZARETH PA 18064
LEHIGH VALLEY MALL, LLC                H. FINTAN MCHUGH, ESQ. PETRIKIN, WELLMAN, DAMICO THE WILLIAM PENN BDG, 109
                                       CHESLEY DR MEDIA PA 19063
LEHIGH VALLEY MALL, LLC                PO BOX 829446 PHILADELPHIA PA 19182
LEHIGH VALLEY MALL, LLC                C/O SIMON PROPERTY GROUP, INC. 225 WEST WASHINGTON STREET INDIANAPOLIS IN
                                       46204
LEHIGH VALLEY MALL, LLC                C/O KRAVCO SIMON COMPANY 225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204-3438
LEHMAN CARPET CLEANING                 2013 LINCOLN WAY EAST CHAMBERSBURG PA 17202
LEIA KING                              ADDRESS ON FILE
LEIA PETERSEN                          ADDRESS ON FILE
LEIA SANDOVAL                          ADDRESS ON FILE
LEIAH VIGIL                            ADDRESS ON FILE
LEIASHEA GADSDEN                       ADDRESS ON FILE
LEIDY BAEZ PEREZ                       ADDRESS ON FILE
LEIF EGELAND                           ADDRESS ON FILE
LEIF LARRIMORE                         ADDRESS ON FILE
LEIGH BLOOMER                          ADDRESS ON FILE
LEIGH COLVIN                           ADDRESS ON FILE
LEIGH CONNER                           ADDRESS ON FILE
LEIGH FELPS                            ADDRESS ON FILE
LEIGH FILKINS                          ADDRESS ON FILE
LEIGH GALLAGHER                        ADDRESS ON FILE
LEIGH GOLDEN                           ADDRESS ON FILE
LEIGH HARDEE                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1231 OF 2008
                                                   RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701   Filed 12/11/20
                                                    Service List
                                                                              Page 1456 of 2235

Claim Name                               Address Information
LEIGH JACKSON                            ADDRESS ON FILE
LEIGH LOVINGSHIMER                       ADDRESS ON FILE
LEIGH ROBERTS                            ADDRESS ON FILE
LEIGH SPARKS                             ADDRESS ON FILE
LEIGH SUMMERS                            ADDRESS ON FILE
LEIGH TAYLOR                             ADDRESS ON FILE
LEIGH TEAGUE                             ADDRESS ON FILE
LEIGHA BROWN                             ADDRESS ON FILE
LEIGHA BUTLER                            ADDRESS ON FILE
LEIGHA COBB                              ADDRESS ON FILE
LEIGHA OSBORNE                           ADDRESS ON FILE
LEIGHA STRATTON                          ADDRESS ON FILE
LEIGHANN NELSON                          ADDRESS ON FILE
LEIGHANNA ESPOSITO                       ADDRESS ON FILE
LEIGHANNA WARNER                         ADDRESS ON FILE
LEIGHANNE EUBANKS                        ADDRESS ON FILE
LEIGHCIA MEYLAN                          ADDRESS ON FILE
LEIGHETTA YODER                          ADDRESS ON FILE
LEIGHTON FISHER                          ADDRESS ON FILE
LEILA BUELL                              ADDRESS ON FILE
LEILA BUSBY                              ADDRESS ON FILE
LEILA BUTTS                              ADDRESS ON FILE
LEILA FINN                               ADDRESS ON FILE
LEILA MONTEALEGRE                        ADDRESS ON FILE
LEILA REEVEY                             ADDRESS ON FILE
LEILA SORRENTINO                         ADDRESS ON FILE
LEILA SPAULDING                          ADDRESS ON FILE
LEILANI MAYNARD                          ADDRESS ON FILE
LEILANI WALLER                           ADDRESS ON FILE
LEILANI WESTON                           ADDRESS ON FILE
LEINA DORAN                              ADDRESS ON FILE
LEISA CROWELL                            ADDRESS ON FILE
LEISHA OTTO                              ADDRESS ON FILE
LEISHA SMITH                             ADDRESS ON FILE
LEITGEBS INC                             G 4175 S SAGINAW BURTON MI 48529
LEITHA BURTON                            ADDRESS ON FILE
LEITNER WILLIAMS DOOLEY NAPOLITAN PLLC   200 W ML KING BLVD SUITE 500 TALLAN BUILDING CHATTANOOGA TN 37402
LEJOHN MARSHALL                          ADDRESS ON FILE
LEJOLITH SMITH                           ADDRESS ON FILE
LEJRANDO WEAVER                          ADDRESS ON FILE
LEJUAN HAMILTON                          ADDRESS ON FILE
LEKESHA SMITH                            ADDRESS ON FILE
LEKIESHA MCNEAL                          ADDRESS ON FILE
LEKIESHA WILEY                           ADDRESS ON FILE
LEKISHA ARCHIBALD                        ADDRESS ON FILE
LEKISHA PAYNE                            ADDRESS ON FILE
LELA DRINKARD                            ADDRESS ON FILE
LELA HICKS                               ADDRESS ON FILE
LELA LEINBERG                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1232 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                            Page 1457 of 2235

Claim Name                          Address Information
LELA LOCKHART                       ADDRESS ON FILE
LELAN SIMMONS                       ADDRESS ON FILE
LELAN WASHINGTON                    ADDRESS ON FILE
LELAND OJANIEMI                     ADDRESS ON FILE
LELAND RINNE                        ADDRESS ON FILE
LELAND SEAGRAVES                    ADDRESS ON FILE
LELAND WILLIAMS                     ADDRESS ON FILE
LELANNIE MULLER                     ADDRESS ON FILE
LELIA ALMARAZ                       ADDRESS ON FILE
LEMANA FERMIC                       ADDRESS ON FILE
LEMARR PACKETT                      ADDRESS ON FILE
LEMAUD TOWERS                       ADDRESS ON FILE
LEMAYA GALLOWAY                     ADDRESS ON FILE
LEMEL BOLDEN                        ADDRESS ON FILE
LEMON ERVING                        ADDRESS ON FILE
LEMONDRIA CONNELL                   ADDRESS ON FILE
LEMUEL ANDERSON                     ADDRESS ON FILE
LEMUEL LYKES                        ADDRESS ON FILE
LEMUEL MCKENZIE                     ADDRESS ON FILE
LENA BAKER                          ADDRESS ON FILE
LENA CARDONA                        ADDRESS ON FILE
LENA DAOUD                          ADDRESS ON FILE
LENA DUNCAN                         ADDRESS ON FILE
LENA PORTER                         ADDRESS ON FILE
LENA RAY                            ADDRESS ON FILE
LENA RIVERA                         ADDRESS ON FILE
LENA ROCHESTER                      ADDRESS ON FILE
LENA SMITH-BUYAKY                   ADDRESS ON FILE
LENA STORNELLI                      ADDRESS ON FILE
LENADIA MCDANIEL                    ADDRESS ON FILE
LENARD KREIDER                      ADDRESS ON FILE
LENARD ONEAL                        ADDRESS ON FILE
LENAYA TINNER                       ADDRESS ON FILE
LENDON HERRING                      ADDRESS ON FILE
LENDSAY PARKS                       ADDRESS ON FILE
LENETH FISHER                       ADDRESS ON FILE
LENHART ELECTRIC CO                 8618 NE 43RD WAY WILDWOOD FL 34785
LENIN DE LEON                       ADDRESS ON FILE
LENISE QUINONES                     ADDRESS ON FILE
LENISHA HUGHEY                      ADDRESS ON FILE
LENISHIA SCOTT                      ADDRESS ON FILE
LENNA BEDOYA                        ADDRESS ON FILE
LENNIN LA CRUZ                      ADDRESS ON FILE
LENNIS MURRIELL                     ADDRESS ON FILE
LENNON MURPHY PHILLIPS LLC          1599 POST RD E WESTPORT CT 06880-5602
LENNOX HEROD                        ADDRESS ON FILE
LENNOYE CLEGG                       ADDRESS ON FILE
LENNY CAMERON                       ADDRESS ON FILE
LENNY GOENAGA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1233 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1458 of 2235

Claim Name                            Address Information
LENNY SMITH                           ADDRESS ON FILE
LENOIR CITY TREASURER                 PO BOX 445 LENOIR CITY TN 37771
LENOIR CITY UTILITIES BOARD           7698 CREEKWOOD PARK BLVD LENOIR CITY TN 37771
LENOIR CITY UTILITIES BOARD           PO BOX 449 LENOIR CITY TN 37771
LENOIR COUNTY ABC BOARD               110 S HERITAGE STREET KINSTON NC 28501
LENOIR COUNTY TAX COLLECTOR           PO BOX 3289 KINSTON NC 28502
LENORA ASH                            ADDRESS ON FILE
LENORA BROOKS                         ADDRESS ON FILE
LENORA WILSON                         ADDRESS ON FILE
LENORE BANKS                          ADDRESS ON FILE
LENOX MARTELL                         ADDRESS ON FILE
LENROY VASSELL                        ADDRESS ON FILE
LENWOOD ARNOLD                        ADDRESS ON FILE
LENYAI CROLEY                         ADDRESS ON FILE
LENYN FEIJOO                          ADDRESS ON FILE
LENZA NEWSOME                         ADDRESS ON FILE
LENZELL RILEY                         ADDRESS ON FILE
LENZIE WEBER                          ADDRESS ON FILE
LEO CARPENTER                         ADDRESS ON FILE
LEO COLEMAN                           ADDRESS ON FILE
LEO CURTISS                           ADDRESS ON FILE
LEO DAIGNEAULT JR                     ADDRESS ON FILE
LEO DOUGLAS                           ADDRESS ON FILE
LEO GALLEGOS                          ADDRESS ON FILE
LEO KENNEDY                           ADDRESS ON FILE
LEO PEEBLES                           ADDRESS ON FILE
LEO SHAW                              ADDRESS ON FILE
LEO SHORTS                            ADDRESS ON FILE
LEO TEDDER                            ADDRESS ON FILE
LEODEGARIO MATILDE VARGAS             ADDRESS ON FILE
LEOMARY DOMINGUEZ                     ADDRESS ON FILE
LEON AMERSON JR                       ADDRESS ON FILE
LEON BILLINGSLEY                      ADDRESS ON FILE
LEON BRADFORD                         ADDRESS ON FILE
LEON BROWN                            ADDRESS ON FILE
LEON BROWN                            ADDRESS ON FILE
LEON BROWN                            ADDRESS ON FILE
LEON BYRD                             ADDRESS ON FILE
LEON CAMEL                            ADDRESS ON FILE
LEON COSGROVE LLP                     255 ALHAMBRA CIR STE 800 CORAL GABLES FL 33134-7412
LEON COUNTY TAX COLLECTOR             PO BOX 1835 TALLAHASSEE FL 32302-1835
LEON DODSON                           ADDRESS ON FILE
LEON DUNCAN                           ADDRESS ON FILE
LEON FARMER AND CO                    PO BOX 1352 ATHENS GA 30603
LEON FOUNTAIN                         ADDRESS ON FILE
LEON GRAHAM                           ADDRESS ON FILE
LEON GREEN                            ADDRESS ON FILE
LEON HALL                             ADDRESS ON FILE
LEON HUTCHINS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1234 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                     Page 1459 of 2235

Claim Name                         Address Information
LEON JOHNSON                       ADDRESS ON FILE
LEON JOHNSON                       ADDRESS ON FILE
LEON JOHNSON                       ADDRESS ON FILE
LEON LOWE                          ADDRESS ON FILE
LEON MARTIN                        ADDRESS ON FILE
LEON MASON                         ADDRESS ON FILE
LEON MAYS                          ADDRESS ON FILE
LEON MCROY                         ADDRESS ON FILE
LEON MURRAY                        ADDRESS ON FILE
LEON ROBERSON                      ADDRESS ON FILE
LEON SIMPSON                       ADDRESS ON FILE
LEON SIMS                          ADDRESS ON FILE
LEON STATEN                        ADDRESS ON FILE
LEON SUTTON                        ADDRESS ON FILE
LEON TATUM                         ADDRESS ON FILE
LEON THOMAS                        ADDRESS ON FILE
LEON TOMASZEWSKI                   ADDRESS ON FILE
LEON VARNER                        ADDRESS ON FILE
LEON WILKINS                       ADDRESS ON FILE
LEON WILSON                        ADDRESS ON FILE
LEON WRIGHT                        ADDRESS ON FILE
LEON WRIGHT                        ADDRESS ON FILE
LEONA COLEMAN                      ADDRESS ON FILE
LEONA ELLZY                        ADDRESS ON FILE
LEONA GOODMAN                      ADDRESS ON FILE
LEONA SEGURA                       ADDRESS ON FILE
LEONADS FARMERS MARKET INC         304 ATLANTA RD CUMMING GA 30040
LEONARD BALDWIN                    ADDRESS ON FILE
LEONARD CUNNINGHAM                 ADDRESS ON FILE
LEONARD DICESAR                    ADDRESS ON FILE
LEONARD FREEMAN                    ADDRESS ON FILE
LEONARD FUNNYE                     ADDRESS ON FILE
LEONARD GOSTNELL                   ADDRESS ON FILE
LEONARD HAYES                      ADDRESS ON FILE
LEONARD HEIL                       ADDRESS ON FILE
LEONARD JUNIOR                     ADDRESS ON FILE
LEONARD LAWTON                     ADDRESS ON FILE
LEONARD MASI                       ADDRESS ON FILE
LEONARD MERRIFIELD                 ADDRESS ON FILE
LEONARD MORGAN                     ADDRESS ON FILE
LEONARD MORRIS                     ADDRESS ON FILE
LEONARD OWENS                      ADDRESS ON FILE
LEONARD PETERS                     ADDRESS ON FILE
LEONARD RIZZUTI                    ADDRESS ON FILE
LEONARD SCOTT                      ADDRESS ON FILE
LEONARD SMALLWOOD                  ADDRESS ON FILE
LEONARD WADLINGTON                 ADDRESS ON FILE
LEONARD WALKER                     ADDRESS ON FILE
LEONARD WILLIAMS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1235 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1460 of 2235

Claim Name                         Address Information
LEONARD WYATT                      ADDRESS ON FILE
LEONARD WYSOCKI                    ADDRESS ON FILE
LEONARDO ANDRADEDEOLIVEIRAREIS     ADDRESS ON FILE
LEONARDO BERNABE                   ADDRESS ON FILE
LEONARDO CAPRILE                   ADDRESS ON FILE
LEONARDO CONTRERAS                 ADDRESS ON FILE
LEONARDO RIVERA                    ADDRESS ON FILE
LEONARDO VERAS                     ADDRESS ON FILE
LEONARDS SYRUPS                    ADDRESS ON FILE
LEONCIO MEREGILDO PAULINO          ADDRESS ON FILE
LEONDA SIMMONS                     ADDRESS ON FILE
LEONDRA CARMICHAEL                 ADDRESS ON FILE
LEONDRE LAWLER                     ADDRESS ON FILE
LEONEL GALLEGOS FRAIJO             ADDRESS ON FILE
LEONEL MARTINEZ                    ADDRESS ON FILE
LEONEL MOREJON                     ADDRESS ON FILE
LEONEL SEPULVEDA                   ADDRESS ON FILE
LEONELIA JIMENEZ                   ADDRESS ON FILE
LEONIE SMITH                       ADDRESS ON FILE
LEONNA EVANS                       ADDRESS ON FILE
LEONOR HERNONDEZ                   ADDRESS ON FILE
LEOPOLDO MENDEZ                    ADDRESS ON FILE
LEPATRICK BENNETT                  ADDRESS ON FILE
LERA ROSE                          ADDRESS ON FILE
LERON FOGLE                        ADDRESS ON FILE
LEROY BRYANT                       ADDRESS ON FILE
LEROY DAVIS                        ADDRESS ON FILE
LEROY DOLL                         ADDRESS ON FILE
LEROY DUFFY                        ADDRESS ON FILE
LEROY HAMMONDS                     ADDRESS ON FILE
LEROY HARRIS                       ADDRESS ON FILE
LEROY HINTON                       ADDRESS ON FILE
LEROY HOLMES                       ADDRESS ON FILE
LEROY LANE JR                      ADDRESS ON FILE
LEROY MCCLEARY                     ADDRESS ON FILE
LEROY NELSON                       ADDRESS ON FILE
LEROY PALMER                       ADDRESS ON FILE
LEROY PATTERSON                    ADDRESS ON FILE
LEROY PAYLOR                       ADDRESS ON FILE
LEROY PETERSON                     ADDRESS ON FILE
LEROY PORTER                       ADDRESS ON FILE
LEROY RAGINS                       ADDRESS ON FILE
LEROY WORTHY                       ADDRESS ON FILE
LEROYIA TAYLOR                     ADDRESS ON FILE
LERRON GEORGE                      ADDRESS ON FILE
LESA C. DUVALL AND FALL, P.C       4911 EAST 56TH STREET INDIANAPOLIS IN 46220
LESANDRA GAINES                    ADDRESS ON FILE
LESHENIA YOUNG                     ADDRESS ON FILE
LESLEE BURTCH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1236 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1461 of 2235

Claim Name                           Address Information
LESLEE DELONG                        ADDRESS ON FILE
LESLEE LANGLEY                       ADDRESS ON FILE
LESLEI WHITE                         ADDRESS ON FILE
LESLEY BANGHEART                     ADDRESS ON FILE
LESLEY BARKSCHAT                     ADDRESS ON FILE
LESLEY BECKERT                       ADDRESS ON FILE
LESLEY DAVIS                         ADDRESS ON FILE
LESLEY FRANTZ                        ADDRESS ON FILE
LESLEY GUTIERREZ                     ADDRESS ON FILE
LESLEY HARRAH                        ADDRESS ON FILE
LESLEY JOHNSON                       ADDRESS ON FILE
LESLEY MIRANDA                       ADDRESS ON FILE
LESLEY POLAND                        ADDRESS ON FILE
LESLEY VILLEGAS MAZA                 ADDRESS ON FILE
LESLIE ALLBRITTON                    ADDRESS ON FILE
LESLIE AND TERRY MCGIRTH             ADDRESS ON FILE
LESLIE ANDERSON                      ADDRESS ON FILE
LESLIE ARNOLD                        ADDRESS ON FILE
LESLIE BANKS                         ADDRESS ON FILE
LESLIE BARRINGER                     ADDRESS ON FILE
LESLIE BLISS                         ADDRESS ON FILE
LESLIE BREMERMAN                     ADDRESS ON FILE
LESLIE BURGESS                       ADDRESS ON FILE
LESLIE CANFIELD                      ADDRESS ON FILE
LESLIE COOPER                        ADDRESS ON FILE
LESLIE CORNELIUS                     ADDRESS ON FILE
LESLIE COSNER                        ADDRESS ON FILE
LESLIE DAVENPORT                     ADDRESS ON FILE
LESLIE DAVIS                         ADDRESS ON FILE
LESLIE DAVIS                         ADDRESS ON FILE
LESLIE DIERKES                       ADDRESS ON FILE
LESLIE DIXON                         ADDRESS ON FILE
LESLIE DUCKETT                       ADDRESS ON FILE
LESLIE FORD                          ADDRESS ON FILE
LESLIE FRANTZEN                      ADDRESS ON FILE
LESLIE FURST                         ADDRESS ON FILE
LESLIE GOSLEE                        ADDRESS ON FILE
LESLIE HAMLIN                        ADDRESS ON FILE
LESLIE HATHAWAY                      ADDRESS ON FILE
LESLIE HERNANDEZ                     ADDRESS ON FILE
LESLIE HOLSTEIN                      ADDRESS ON FILE
LESLIE HUNNICUTT                     ADDRESS ON FILE
LESLIE JAKLEVICH                     ADDRESS ON FILE
LESLIE KEARSE                        ADDRESS ON FILE
LESLIE KEMP                          ADDRESS ON FILE
LESLIE KLEMM                         ADDRESS ON FILE
LESLIE LANGFORD                      ADDRESS ON FILE
LESLIE LEDDICK                       ADDRESS ON FILE
LESLIE LEWIS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1237 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1462 of 2235

Claim Name                         Address Information
LESLIE LIDDELL                     ADDRESS ON FILE
LESLIE MASSEY                      ADDRESS ON FILE
LESLIE MCCOMBS                     ADDRESS ON FILE
LESLIE MCFALLS                     ADDRESS ON FILE
LESLIE OLSON                       ADDRESS ON FILE
LESLIE PAINTER                     ADDRESS ON FILE
LESLIE PHELPS                      ADDRESS ON FILE
LESLIE PINCKNEY                    ADDRESS ON FILE
LESLIE REGISTER                    ADDRESS ON FILE
LESLIE RIVERA                      ADDRESS ON FILE
LESLIE RIVERA                      ADDRESS ON FILE
LESLIE ROLLINS                     ADDRESS ON FILE
LESLIE ROTHMAN                     ADDRESS ON FILE
LESLIE SCURRY                      ADDRESS ON FILE
LESLIE SERRA                       ADDRESS ON FILE
LESLIE SEYMORE                     ADDRESS ON FILE
LESLIE SISK                        ADDRESS ON FILE
LESLIE TAYLOR                      ADDRESS ON FILE
LESLIE TERRY                       ADDRESS ON FILE
LESLIE TETREAULT                   ADDRESS ON FILE
LESLIE TEW                         ADDRESS ON FILE
LESLIE TRIBOLET                    ADDRESS ON FILE
LESLIE TYSON                       ADDRESS ON FILE
LESLIE WARE                        ADDRESS ON FILE
LESLIE WHITBY                      ADDRESS ON FILE
LESLIE WILSON                      ADDRESS ON FILE
LESLIEANNE MCCLAIN                 ADDRESS ON FILE
LESLY GUILLEN                      ADDRESS ON FILE
LESLY JOYA                         ADDRESS ON FILE
LESLY PEREZ                        ADDRESS ON FILE
LESLY WILLIAMS                     ADDRESS ON FILE
LESTER BERRYMAN                    ADDRESS ON FILE
LESTER BUTTS                       ADDRESS ON FILE
LESTER CARRINGTON                  ADDRESS ON FILE
LESTER GREEN                       ADDRESS ON FILE
LESTER JENKINS                     ADDRESS ON FILE
LESTER ROBBINS                     GRUEN & GOLDSTEIN, ESQS. 1945 MORRIS AVE. UNION NJ 07083
LESTER ROBBINS                     MCMINN, ET AL. 1150 WEST CHESTNUT STREET MARCIA GARCIANO, ACCOUNTS RECEIVABLE
                                   UNION NJ 07083
LESTER ROBBINS                     THERESA DRICI, MANAGING AGENT THE ROBBINS AGENCY 1150 WEST CHESTNUT STREET
                                   UNION NJ 07083
LESTER ROBBINS                     FRED R. GRUEN, ESQ. GRUEN & GOLDSTEIN 1150 WEST CHESTNUT STREET, PO BOX 1553
                                   UNION NJ 07083
LESTER RODRIGUEZ                   ADDRESS ON FILE
LESTER STRAWHECKER                 ADDRESS ON FILE
LETA CLARK                         ADDRESS ON FILE
LETA GONZALEZ                      ADDRESS ON FILE
LETARSHA ALVARADO                  ADDRESS ON FILE
LETAWNYA COLEMAN                   ADDRESS ON FILE
LETECHA RAYMOND                    ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                             Page 1238 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1463 of 2235

Claim Name                         Address Information
LETHA BATEMAN                      ADDRESS ON FILE
LETHAN WILLIAMS                    ADDRESS ON FILE
LETICIA ALVARADO DE BRAVO          ADDRESS ON FILE
LETICIA ALVAREZ                    ADDRESS ON FILE
LETICIA IRVIN                      ADDRESS ON FILE
LETICIA JOHNSON                    ADDRESS ON FILE
LETICIA JONES                      ADDRESS ON FILE
LETICIA NIXON                      ADDRESS ON FILE
LETICIA OLIVARES                   ADDRESS ON FILE
LETISHIRIS NIEVES                  ADDRESS ON FILE
LETITIA JOHNSON                    ADDRESS ON FILE
LETONIA LEE                        ADDRESS ON FILE
LETRIESE BYRD                      ADDRESS ON FILE
LETROY BIAGAS                      ADDRESS ON FILE
LEV MIKHAILOV                      ADDRESS ON FILE
LEVANT WOODS                       ADDRESS ON FILE
LEVANTE LOVE                       ADDRESS ON FILE
LEVAR HAMMOND                      ADDRESS ON FILE
LEVEL UP INC                       D/B/A FISH WINDOW CLEANING PO BOX 2611 WARMINSTER PA 18974
LEVELL HEATH                       ADDRESS ON FILE
LEVERT STEWART                     ADDRESS ON FILE
LEVESHIA MCCLAIN                   ADDRESS ON FILE
LEVI AGEE                          ADDRESS ON FILE
LEVI BARRON                        ADDRESS ON FILE
LEVI BLAYER                        ADDRESS ON FILE
LEVI BRAY                          ADDRESS ON FILE
LEVI CARMAN                        ADDRESS ON FILE
LEVI CHEW                          ADDRESS ON FILE
LEVI CURRY                         ADDRESS ON FILE
LEVI FRANK                         ADDRESS ON FILE
LEVI HALL                          ADDRESS ON FILE
LEVI HALL                          ADDRESS ON FILE
LEVI HOLDCROFT                     ADDRESS ON FILE
LEVI JOHNSON                       ADDRESS ON FILE
LEVI LOW                           ADDRESS ON FILE
LEVI LOWRY                         ADDRESS ON FILE
LEVI MALONE                        ADDRESS ON FILE
LEVI MARQUEZ                       ADDRESS ON FILE
LEVI MCMILLEN                      ADDRESS ON FILE
LEVI MILLER                        ADDRESS ON FILE
LEVI MINNIS                        ADDRESS ON FILE
LEVI MOYER                         ADDRESS ON FILE
LEVI PETERSON                      ADDRESS ON FILE
LEVI REYNOLDS                      ADDRESS ON FILE
LEVI SCHNEIDER                     ADDRESS ON FILE
LEVI SIMMONS                       ADDRESS ON FILE
LEVI WALKER                        ADDRESS ON FILE
LEVIESHA HOLMAN                    ADDRESS ON FILE
LEVITICUS JACKSON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1239 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1464 of 2235

Claim Name                            Address Information
LEVON MCBRIDE                         ADDRESS ON FILE
LEVON MCCRAY                          ADDRESS ON FILE
LEVON SARGSYAN                        ADDRESS ON FILE
LEVONNE WISE                          ADDRESS ON FILE
LEVY BROWN                            ADDRESS ON FILE
LEVY DERRY                            ADDRESS ON FILE
LEWIS BARNETT                         ADDRESS ON FILE
LEWIS BEAR COMPANY INC                6120 ENTERPRISE DR PENSACOLA FL 32505
LEWIS BRACKETT                        ADDRESS ON FILE
LEWIS CALHOUN                         ADDRESS ON FILE
LEWIS DILLARD III                     ADDRESS ON FILE
LEWIS DISHMON                         ADDRESS ON FILE
LEWIS FLOYD                           ADDRESS ON FILE
LEWIS GRIER                           ADDRESS ON FILE
LEWIS HATCH                           ADDRESS ON FILE
LEWIS JONES                           ADDRESS ON FILE
LEWIS LOCKHART                        ADDRESS ON FILE
LEWIS MARABLE                         ADDRESS ON FILE
LEWIS MARLER-MOESER                   ADDRESS ON FILE
LEWIS MOON                            ADDRESS ON FILE
LEWIS MULLEN                          ADDRESS ON FILE
LEWIS MYERS                           ADDRESS ON FILE
LEWIS NORTHCUTT                       ADDRESS ON FILE
LEWIS PORTER PATTEN                   ADDRESS ON FILE
LEWIS REFRIGERATION                   4805 STEWARD AVENUE ASHVILLE NY 14710
LEWIS ROSTRON                         ADDRESS ON FILE
LEWIS SMITH                           ADDRESS ON FILE
LEWIS SMITH JR                        ADDRESS ON FILE
LEWIS TAYLOR                          ADDRESS ON FILE
LEWIS THOMAS                          ADDRESS ON FILE
LEWIS VAUGHN                          ADDRESS ON FILE
LEWIS WINDOW CLEANING                 PO BOX 76 KOKOMO IN 46903
LEWISBURG SPIRITS WINE 507            3558 JEFFERSON STREET NORTH SU LEWISBURG WV 24901
LEX LONGENECKER                       ADDRESS ON FILE
LEXA HEFFNEY                          ADDRESS ON FILE
LEXEE ELLIS                           ADDRESS ON FILE
LEXES JOHNSON                         ADDRESS ON FILE
LEXI ASSENZA                          ADDRESS ON FILE
LEXI BENNETT                          ADDRESS ON FILE
LEXI CLARK                            ADDRESS ON FILE
LEXI DEMATTEO                         ADDRESS ON FILE
LEXI KINDALL                          ADDRESS ON FILE
LEXI KLIMEK                           ADDRESS ON FILE
LEXI NUGENT                           ADDRESS ON FILE
LEXI PICARD                           ADDRESS ON FILE
LEXI QUEIROLO                         ADDRESS ON FILE
LEXI VAN WINKLE                       ADDRESS ON FILE
LEXIDON MCCLENDON                     ADDRESS ON FILE
LEXIE BOUTTE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1240 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1465 of 2235

Claim Name                         Address Information
LEXIE MILLS                        ADDRESS ON FILE
LEXIE MURPHY                       ADDRESS ON FILE
LEXIE URBOM                        ADDRESS ON FILE
LEXIE WALLISA                      ADDRESS ON FILE
LEXIE WHITE                        ADDRESS ON FILE
LEXII SCHWAB                       ADDRESS ON FILE
LEXINGTON ROCKBRIDGE HEALTH DEPT   PO BOX 900 LEXINGTON VA 24450
LEXIS FREEMAN                      ADDRESS ON FILE
LEXIS STEWART                      ADDRESS ON FILE
LEXIS WILLIAMS                     ADDRESS ON FILE
LEXIUS BASS                        ADDRESS ON FILE
LEXUS DUNN                         ADDRESS ON FILE
LEXUS GILLIAM                      ADDRESS ON FILE
LEXUS HENRY                        ADDRESS ON FILE
LEXUS JOHNSON                      ADDRESS ON FILE
LEXUS LEARD                        ADDRESS ON FILE
LEXUS PARADISO                     ADDRESS ON FILE
LEXUS RICHARDS                     ADDRESS ON FILE
LEXUS ROBERSON                     ADDRESS ON FILE
LEXUS SARLEY                       ADDRESS ON FILE
LEXUS SHERIDAN SHERIDAN            ADDRESS ON FILE
LEXUS WALKER                       ADDRESS ON FILE
LEXUS WILCOX                       ADDRESS ON FILE
LEXY NIZNICK                       ADDRESS ON FILE
LEXY SEYMORE                       ADDRESS ON FILE
LEXY STOCKS                        ADDRESS ON FILE
LEYAN WALTHOUR                     ADDRESS ON FILE
LEYIA GRANT                        ADDRESS ON FILE
LEZLEY GONZALEZ                    ADDRESS ON FILE
LEZLIE JOHNSON                     ADDRESS ON FILE
LEZLIE VALENTINE                   ADDRESS ON FILE
LFM ENERGY                         701 RUSSELL AVENUE LAKEFOREST MALL MGMT OFFICE GAITHERSBURG MD 20877
LFUCG DIVISION OF REVENUE          PO BOX 14058 LEXINGTON KY 40512
LI HSIN CHANG                      ADDRESS ON FILE
LIA ADDERLEY                       ADDRESS ON FILE
LIA CANAS                          ADDRESS ON FILE
LIA GAMBUZZA                       ADDRESS ON FILE
LIA GREEN                          ADDRESS ON FILE
LIA REISNER                        ADDRESS ON FILE
LIAM BENITEZ                       ADDRESS ON FILE
LIAM BENJAMIN                      ADDRESS ON FILE
LIAM CANNON                        ADDRESS ON FILE
LIAM CLANCY                        ADDRESS ON FILE
LIAM DOLAN                         ADDRESS ON FILE
LIAM FAIRFAX                       ADDRESS ON FILE
LIAM HARRIS                        ADDRESS ON FILE
LIAM JOHNSTONE                     ADDRESS ON FILE
LIAM KIRLEY                        ADDRESS ON FILE
LIAM LAING                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1241 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1466 of 2235

Claim Name                            Address Information
LIAM MCKEON                           ADDRESS ON FILE
LIAM MEURY                            ADDRESS ON FILE
LIAM MITCHUM                          ADDRESS ON FILE
LIAM MOFFAT                           ADDRESS ON FILE
LIAM REAGAN                           ADDRESS ON FILE
LIAM REYES                            ADDRESS ON FILE
LIAM STICKLE                          ADDRESS ON FILE
LIAM STOCKTON                         ADDRESS ON FILE
LIANA CAMPBELL                        ADDRESS ON FILE
LIANA GALO                            ADDRESS ON FILE
LIANA HARBIN                          ADDRESS ON FILE
LIANA IVEY                            ADDRESS ON FILE
LIANA RUSSANO                         ADDRESS ON FILE
LIANA WILSON                          ADDRESS ON FILE
LIANABEL AGUILAR                      ADDRESS ON FILE
LIANE RISHEL                          ADDRESS ON FILE
LIANNA LEITER                         ADDRESS ON FILE
LIANNE DACRI                          ADDRESS ON FILE
LIANNE PARKER                         ADDRESS ON FILE
LIANNIE GARCIA                        ADDRESS ON FILE
LIANTE ROBINSON                       ADDRESS ON FILE
LIBAWIT EJIGU                         ADDRESS ON FILE
LIBBY SPENCER                         ADDRESS ON FILE
LIBERTY BAPTIST CHURCH INC            2451 DORA AVE TAVARES FL 32778
LIBERTY BURGESS                       ADDRESS ON FILE
LIBERTY BURNS                         ADDRESS ON FILE
LIBERTY CHRISTIAM PREP                2451 DORA AVE TAVARES FL 32778
LIBERTY COUNTY                        100 MAIN ST STE 1545 HINESVILLE GA 31310-0587
LIBERTY COUNTY BOARD OF HEALTH        PO BOX 221 HINESVILLE GA 31313
LIBERTY COUNTY HEALTH CENTER          PO BOX 221 HINESVILLE GA 31313
LIBERTY COUNTY HEALTH DEPARTMENT      PO BOX 221 HINESVILLE GA 31313
LIBERTY FRUIT CO INC                  1247 ARGENTINE BLVD KANSAS CITY KS 66105
LIBERTY GLASS CO INC                  1343 W OGLETHORPE HWY HINESVILLE GA 31313
LIBERTY LAWN AND LANDSCAPE LLC        181 FLETCHER RD HINESVILLE GA 31313
LIBERTY LAWN SERVICES LLC             220 MUSTANG ROAD BEDFORD VA 24523
LIBERTY LOWERY                        ADDRESS ON FILE
LIBERTY MUTUAL INSURANCE              175 BERKELEY ST. BOSTON MA 02116
LIBERTY MUTUAL INSURANCE CO INC       PO BOX 2839 NEW YORK NY 10116-2839
LIBERTY MUTUAL SURETY CLAIMS          PO BOX 34526 SEATTLE WA 98124
LIBERTY PENTZ                         ADDRESS ON FILE
LIBERTY PLACE RETAIL ASSOC LP         24408 NETWORK PLACE CHICAGO IL 60673
LIBERTY PLACE RETAIL ASSOCIATES LP    24408 NETWORK PLACE CHICAGO IL 60673
LIBERTY SCOTT                         ADDRESS ON FILE
LIBERTY TAYLOR                        ADDRESS ON FILE
LIBERTY UTILITIES EMPIRE DISTR        602 S JOPLIN AVE JOPLIN MO 64801
LIBERTY UTILITIES EMPIRE DISTR        PO BOX 650689 DALLAS TX 75265
LIBERTY UTILITIES EMPIRE DISTR        PO BOX 650689 DALLAS TX 75265-0689
LIBERTY UTILITIES GEORGIA             75 REMITTANCE DR STE 1918 CHICAGO IL 60675
LIBERTY UTILITIES INC                 PO BOX 219501 KANSAS CITY MO 64121-9501



Epiq Corporate Restructuring, LLC                                                           Page 1242 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1467 of 2235

Claim Name                            Address Information
LIBERTY UTILITIES MIDSTATES           75 REMITTANCE DR SUITE 1741 CHICAGO IL 60675
LIBERTY WATER CO                      1 WATER STREET CAMDEN NJ 08102
LIBERTY WATER CO                      PO BOX 371852 PITTSBURGH PA 15250
LIBERTY WATER CO                      PO BOX 371852 PITTSBURGH PA 15250-7852
LIBIA ROMERO                          ADDRESS ON FILE
LICELMY ROSARIO                       ADDRESS ON FILE
LICENSING SOLUTIONS INC               ATTN MARY ANNE FERRELL, PRESIDENT 2295 S HIAWASSEE RD, STE 402 ORLANDO FL
                                      32835
LICOLE GARNER                         ADDRESS ON FILE
LIDIA FLORES                          ADDRESS ON FILE
LIDIA MELAKU                          ADDRESS ON FILE
LIDIA OLIVERA ANTONIO                 ADDRESS ON FILE
LIDIA REMPART                         ADDRESS ON FILE
LIDIA REYES-ARGUETA                   ADDRESS ON FILE
LIDIA SALDIVAR                        ADDRESS ON FILE
LIDIA SLUSSER                         ADDRESS ON FILE
LIDIA UMANA                           ADDRESS ON FILE
LIDIA WONDIMU                         ADDRESS ON FILE
LIDIA WOZA                            ADDRESS ON FILE
LIDOTTRICK PHARRIS                    ADDRESS ON FILE
LIDS LIQUOR DELIVERY                  4953 FILTER ST PHILADELPHIA PA 19114
LIELT GETACHEW                        ADDRESS ON FILE
LIEZEL DECIPULO                       ADDRESS ON FILE
LIEZEL WILLIAMS                       ADDRESS ON FILE
LIFELOCK                              17 CHURCH STREET KEENE NH 03431
LIGIA HAMILTON                        ADDRESS ON FILE
LIKE NU CARPET CLEANING               28505 LORNA WARREN MI 48092
LIKENU CARPET WINDOW CLEANING         28505 LORNA AVE WARREN MI 48092
LILA BIGGAR                           ADDRESS ON FILE
LILANA ADORNO                         ADDRESS ON FILE
LILIA RUIZ                            ADDRESS ON FILE
LILIAN BERRIOS                        ADDRESS ON FILE
LILIAN FAY                            ADDRESS ON FILE
LILIAN GUINDIN                        ADDRESS ON FILE
LILIAN MUNDY                          ADDRESS ON FILE
LILIANA AGUILAR GARCIA                ADDRESS ON FILE
LILIANA DECORDOVA                     ADDRESS ON FILE
LILIANA HIGUERA                       ADDRESS ON FILE
LILIANA MARTINEZ                      ADDRESS ON FILE
LILITH RUSSELL                        ADDRESS ON FILE
LILLA SCHLAGA                         ADDRESS ON FILE
LILLEANNA FAIRLEY                     ADDRESS ON FILE
LILLIAM RIVERA                        ADDRESS ON FILE
LILLIAN ASBURY                        ADDRESS ON FILE
LILLIAN BANASZAK                      ADDRESS ON FILE
LILLIAN BLANKENSHIP                   ADDRESS ON FILE
LILLIAN BRAITHWAITE                   ADDRESS ON FILE
LILLIAN CHENOWETH                     ADDRESS ON FILE
LILLIAN CLANTON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1243 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1468 of 2235

Claim Name                         Address Information
LILLIAN DEMMER                     ADDRESS ON FILE
LILLIAN ERGLE                      ADDRESS ON FILE
LILLIAN GONZALEZ                   ADDRESS ON FILE
LILLIAN HARWOOD                    ADDRESS ON FILE
LILLIAN HENSLEY                    ADDRESS ON FILE
LILLIAN HOLUBIK                    ADDRESS ON FILE
LILLIAN IZQUIERDO                  ADDRESS ON FILE
LILLIAN JEREZ PENA                 ADDRESS ON FILE
LILLIAN LANGDON                    ADDRESS ON FILE
LILLIAN MEKHIEL                    ADDRESS ON FILE
LILLIAN MEYER                      ADDRESS ON FILE
LILLIAN OAR                        ADDRESS ON FILE
LILLIAN PARDEN                     ADDRESS ON FILE
LILLIAN PINTARELLI                 ADDRESS ON FILE
LILLIAN RICHARDS                   ADDRESS ON FILE
LILLIAN ROTHMAN                    ADDRESS ON FILE
LILLIAN SCLAFANI                   ADDRESS ON FILE
LILLIAN SIMKO                      ADDRESS ON FILE
LILLIAN SNYDER                     ADDRESS ON FILE
LILLIAN SWILER                     ADDRESS ON FILE
LILLIAN TOBIAS                     ADDRESS ON FILE
LILLIAN VALENTINE                  ADDRESS ON FILE
LILLIE ELLIS                       ADDRESS ON FILE
LILLIE HALEY                       ADDRESS ON FILE
LILLIE HOSLER                      ADDRESS ON FILE
LILLIE RECKLEY                     ADDRESS ON FILE
LILLIE WILLIAMS                    ADDRESS ON FILE
LILLITH COFFEY                     ADDRESS ON FILE
LILLY BRUMFIELD                    ADDRESS ON FILE
LILLY RINK                         ADDRESS ON FILE
LILLY SCHMALFELDT                  ADDRESS ON FILE
LILLY SCHOBERT                     ADDRESS ON FILE
LILLY SIX                          ADDRESS ON FILE
LILLY WISE                         ADDRESS ON FILE
LILY ANDREWS                       ADDRESS ON FILE
LILY BARNES                        ADDRESS ON FILE
LILY CARMICHAEL                    ADDRESS ON FILE
LILY CHEM                          ADDRESS ON FILE
LILY CHUTZ                         ADDRESS ON FILE
LILY COLLINS                       ADDRESS ON FILE
LILY F WKOK                        ADDRESS ON FILE
LILY FERNANDI                      ADDRESS ON FILE
LILY FROST                         ADDRESS ON FILE
LILY GRIFFITH                      ADDRESS ON FILE
LILY HARRIET                       ADDRESS ON FILE
LILY JONES                         ADDRESS ON FILE
LILY LUCAS                         ADDRESS ON FILE
LILY MOONEY                        ADDRESS ON FILE
LILY MOORE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1244 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                              Page 1469 of 2235

Claim Name                             Address Information
LILY MOORE                             ADDRESS ON FILE
LILY NEUGEBAUER                        ADDRESS ON FILE
LILY NGUYEN                            ADDRESS ON FILE
LILY ORMES                             ADDRESS ON FILE
LILY PRESCOTT                          ADDRESS ON FILE
LILY TURNER                            ADDRESS ON FILE
LILY VILLANUEVA                        ADDRESS ON FILE
LILY WEIDEMAN                          ADDRESS ON FILE
LILY WHISKER                           ADDRESS ON FILE
LILYAN BAILEY JOHSON                   ADDRESS ON FILE
LIME ENERGY SERVICES                   DEPT 20 7016 PO BOX 5997 CAROL STREAM IL 60197
LIME FRESH MEXICAN GRILL               ATTN ANDY HEPP 150 W CHURCH AVE MARYVILLE TN 37801
LIMELIGHT LANDSCAPING                  77 MILLER AVE BLASDELL NY 14219
LIMESTONE COUNTY                       100 S CLINTON ST STE B LICENSE COMMISSIONER ATHEN AL 35611
LIMESTONE COUNTY                       100 S CLINTON ST STE A REVENUE COMMISSIONER ATHENS AL 35611
LIMESTONE COUNTY HEALTH DEPARTMENT     20371 CLYDE MABRY DR ATHENS AL 35611
LIMESTONE RUBY LITHIA SPRINGS LLC      C/O ORION INVESTMENT AND MGMT LTD. CORP. 200 S. BISCAYNE BOULEVARD, 7TH FLOOR
                                       MIAMI FL 33131
LIMESTONE RUBY LLC                     C/O ORION INVESTMENT AND MGMT LTD. CORP. 200 S. BISCAYNE BOULEVARD, 7TH FLOOR
                                       ATTN: KEVIN SANZ MIAMI FL 33131
LIMESTONE RUBY LLC                     C/O ORION INVESTMENT AND MGMT LTD. CORP. 200 S. BISCAYNE BOULEVARD, 7TH FLOOR
                                       ATTN: SILVI SANTOVENIA MIAMI FL 33131
LIMESTONE RUBY LLC ORION               200 S BISCAYNE BLVD 7TH FL C/O OIMC C/O OIMC MIAMI FL 33131
LIMESTONE RUBY RALEIGH LLC             200 S BISCAYNE BLVD., 7TH FL MIAMI FL 33131
LIMNEY PADILLA                         ADDRESS ON FILE
LIN MOTHERSHED                         ADDRESS ON FILE
LINA FERRI                             ADDRESS ON FILE
LINA LABORDE                           ADDRESS ON FILE
LINA RIOS                              ADDRESS ON FILE
LINAE BENNETT                          ADDRESS ON FILE
LINCOLN ALLEYNE                        ADDRESS ON FILE
LINCOLN COUNTY                         301 N JEFFERS ROOM 102 NORTH PLATTE NE 69101
LINCOLN DUNN                           ADDRESS ON FILE
LINCOLN ELECTRIC SYSTEM                1040 O ST LINCOLN NE 68103
LINCOLN ELECTRIC SYSTEM                PO BOX 2986 OMAHA NE 68103
LINCOLN LANCASTER COUNTY HEALTH DEPT   3131 O ST ENVIROMENTAL PUBLIC HEALTH DIV LINCOLN NE 68510-1514
LINCOLN TRAIL DIST HEALTH DEPT         PO BOX 2609 ELIZABETH KY 42702
LINCOLN WATER & WSTWTR SYSTEM          555 S 10TH ST LINCOLN NE 68508
LINDA ARREOLA                          ADDRESS ON FILE
LINDA BARRAGAN                         ADDRESS ON FILE
LINDA BASEL                            ADDRESS ON FILE
LINDA BEERS                            ADDRESS ON FILE
LINDA BEGOR                            ADDRESS ON FILE
LINDA BIRO                             ADDRESS ON FILE
LINDA BLAKE                            ADDRESS ON FILE
LINDA BLOOM                            ADDRESS ON FILE
LINDA BOLDEN                           ADDRESS ON FILE
LINDA BOLLMAN                          ADDRESS ON FILE
LINDA BRANCATO                         ADDRESS ON FILE
LINDA BREWINGTON                       ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                              Page 1245 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1470 of 2235

Claim Name                        Address Information
LINDA BRILEY                      ADDRESS ON FILE
LINDA CAFFERELLO                  ADDRESS ON FILE
LINDA CALLAHAN                    ADDRESS ON FILE
LINDA CICIA                       ADDRESS ON FILE
LINDA CISSNE                      ADDRESS ON FILE
LINDA COMPTON                     ADDRESS ON FILE
LINDA CONOVER                     ADDRESS ON FILE
LINDA COOK                        ADDRESS ON FILE
LINDA COONROD                     ADDRESS ON FILE
LINDA DARNELL                     ADDRESS ON FILE
LINDA DEFABRIZIO                  ADDRESS ON FILE
LINDA DOUCET                      ADDRESS ON FILE
LINDA DOWNEY                      ADDRESS ON FILE
LINDA EASTMAN                     ADDRESS ON FILE
LINDA EDDY                        ADDRESS ON FILE
LINDA EVANGELISTA                 ADDRESS ON FILE
LINDA EXUME                       ADDRESS ON FILE
LINDA FARRELL                     ADDRESS ON FILE
LINDA FASSEL                      ADDRESS ON FILE
LINDA FAW                         ADDRESS ON FILE
LINDA GOLDEN                      ADDRESS ON FILE
LINDA GRIFFIN                     ADDRESS ON FILE
LINDA HALL                        ADDRESS ON FILE
LINDA HAMMERLE                    ADDRESS ON FILE
LINDA HARCUM                      ADDRESS ON FILE
LINDA HARRIS                      ADDRESS ON FILE
LINDA HARTTER                     ADDRESS ON FILE
LINDA HENNESSEY                   ADDRESS ON FILE
LINDA HESLINK                     ADDRESS ON FILE
LINDA HOWARD                      ADDRESS ON FILE
LINDA JOYNER                      ADDRESS ON FILE
LINDA K WOOD                      ADDRESS ON FILE
LINDA L BOWEN                     ADDRESS ON FILE
LINDA L GOOCH                     ADDRESS ON FILE
LINDA L MICHAJLUK                 ADDRESS ON FILE
LINDA LEMOS                       ADDRESS ON FILE
LINDA LONGO                       ADDRESS ON FILE
LINDA LUCIA                       ADDRESS ON FILE
LINDA M LOOS                      ADDRESS ON FILE
LINDA MASON                       ADDRESS ON FILE
LINDA MATULA                      ADDRESS ON FILE
LINDA MCSWAIN                     ADDRESS ON FILE
LINDA MERINO                      ADDRESS ON FILE
LINDA MINOT                       ADDRESS ON FILE
LINDA MOLDER                      ADDRESS ON FILE
LINDA NIBBLINS                    ADDRESS ON FILE
LINDA NORTON                      ADDRESS ON FILE
LINDA OLSON                       ADDRESS ON FILE
LINDA ORR                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1246 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                         Page 1471 of 2235

Claim Name                        Address Information
LINDA PICHE                       ADDRESS ON FILE
LINDA RHOADES                     ADDRESS ON FILE
LINDA RICHTER                     ADDRESS ON FILE
LINDA RIEDER                      ADDRESS ON FILE
LINDA ROBERTS                     ADDRESS ON FILE
LINDA ROBERTS                     ADDRESS ON FILE
LINDA SALMON                      ADDRESS ON FILE
LINDA SANDERSON                   ADDRESS ON FILE
LINDA SANTIAGO                    ADDRESS ON FILE
LINDA SCOTTY                      ADDRESS ON FILE
LINDA SIMMONS                     ADDRESS ON FILE
LINDA SINGER                      ADDRESS ON FILE
LINDA SLAMA                       ADDRESS ON FILE
LINDA TATE                        ADDRESS ON FILE
LINDA TAYLOR                      ADDRESS ON FILE
LINDA THOMAS                      ADDRESS ON FILE
LINDA TUCKER                      ADDRESS ON FILE
LINDA UNGER                       ADDRESS ON FILE
LINDA WEBBER                      ADDRESS ON FILE
LINDA WEBER                       ADDRESS ON FILE
LINDA WILLIAMS                    ADDRESS ON FILE
LINDA WILLIAMS                    ADDRESS ON FILE
LINDA WIMMER                      ADDRESS ON FILE
LINDA ZAPOR                       ADDRESS ON FILE
LINDGREEN DESIGNS                 419 BLUE HILLS DR NASHVILLE TN 37214
LINDITA TONUZI                    ADDRESS ON FILE
LINDLEY CHAPMAN                   ADDRESS ON FILE
LINDSAY AKER                      ADDRESS ON FILE
LINDSAY BANDY                     ADDRESS ON FILE
LINDSAY BEDARD                    ADDRESS ON FILE
LINDSAY BODREY                    ADDRESS ON FILE
LINDSAY BOGGS                     ADDRESS ON FILE
LINDSAY BOUCHARD                  ADDRESS ON FILE
LINDSAY BRADFORD                  ADDRESS ON FILE
LINDSAY BREESE                    ADDRESS ON FILE
LINDSAY BROWN                     ADDRESS ON FILE
LINDSAY BURTON                    ADDRESS ON FILE
LINDSAY BUSH                      ADDRESS ON FILE
LINDSAY CHERIN                    ADDRESS ON FILE
LINDSAY COBBINS                   ADDRESS ON FILE
LINDSAY CRABLE                    ADDRESS ON FILE
LINDSAY DAMERY                    ADDRESS ON FILE
LINDSAY DAUGHERTY                 ADDRESS ON FILE
LINDSAY DEVALK                    ADDRESS ON FILE
LINDSAY DOWELL                    ADDRESS ON FILE
LINDSAY DURDEN                    ADDRESS ON FILE
LINDSAY DYE                       ADDRESS ON FILE
LINDSAY FORD                      ADDRESS ON FILE
LINDSAY FORTIN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1247 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1472 of 2235

Claim Name                          Address Information
LINDSAY GAMBLE                      ADDRESS ON FILE
LINDSAY GEORGE                      ADDRESS ON FILE
LINDSAY GLISSON                     ADDRESS ON FILE
LINDSAY GLOVER                      ADDRESS ON FILE
LINDSAY GLYNN                       ADDRESS ON FILE
LINDSAY GRAVES                      ADDRESS ON FILE
LINDSAY HANNA                       ADDRESS ON FILE
LINDSAY HARE                        ADDRESS ON FILE
LINDSAY HEDRICK                     ADDRESS ON FILE
LINDSAY HENTZ                       ADDRESS ON FILE
LINDSAY HIGGINS                     ADDRESS ON FILE
LINDSAY HIGHT                       ADDRESS ON FILE
LINDSAY JORDAN                      ADDRESS ON FILE
LINDSAY KOLLER                      ADDRESS ON FILE
LINDSAY LAPRESTI                    ADDRESS ON FILE
LINDSAY LAUDE                       ADDRESS ON FILE
LINDSAY MARTIN                      ADDRESS ON FILE
LINDSAY MCCONNELL                   ADDRESS ON FILE
LINDSAY MCCRACKEN                   ADDRESS ON FILE
LINDSAY MOODY                       ADDRESS ON FILE
LINDSAY NELSON                      ADDRESS ON FILE
LINDSAY NICHOLS                     ADDRESS ON FILE
LINDSAY NOBLE                       ADDRESS ON FILE
LINDSAY NORRIS                      ADDRESS ON FILE
LINDSAY PANNELL                     ADDRESS ON FILE
LINDSAY PRICE                       ADDRESS ON FILE
LINDSAY REED                        ADDRESS ON FILE
LINDSAY REED                        ADDRESS ON FILE
LINDSAY RINN                        ADDRESS ON FILE
LINDSAY ROGERS                      ADDRESS ON FILE
LINDSAY ROSANDER                    ADDRESS ON FILE
LINDSAY SAWYERS                     ADDRESS ON FILE
LINDSAY SCHULTHEISS                 ADDRESS ON FILE
LINDSAY STIEGLITZ                   ADDRESS ON FILE
LINDSAY THAYER                      ADDRESS ON FILE
LINDSAY THOMPSON                    ADDRESS ON FILE
LINDSAY TRIGONA                     ADDRESS ON FILE
LINDSAY WALTERS                     ADDRESS ON FILE
LINDSAY WISSLER                     ADDRESS ON FILE
LINDSAY WOLD                        ADDRESS ON FILE
LINDSEY AGEE                        ADDRESS ON FILE
LINDSEY ALEXANDER                   ADDRESS ON FILE
LINDSEY ALLEY                       ADDRESS ON FILE
LINDSEY ALTEN                       ADDRESS ON FILE
LINDSEY BADER                       ADDRESS ON FILE
LINDSEY BARKER                      ADDRESS ON FILE
LINDSEY BARNHART                    ADDRESS ON FILE
LINDSEY BARTHOLOMEW                 ADDRESS ON FILE
LINDSEY BASKERVILLE                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1248 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1473 of 2235

Claim Name                           Address Information
LINDSEY BENSON                       ADDRESS ON FILE
LINDSEY BERARDI                      ADDRESS ON FILE
LINDSEY BLAND                        ADDRESS ON FILE
LINDSEY BLEVINS                      ADDRESS ON FILE
LINDSEY BODE                         ADDRESS ON FILE
LINDSEY BOSLEY                       ADDRESS ON FILE
LINDSEY BRENT                        ADDRESS ON FILE
LINDSEY BROWN                        ADDRESS ON FILE
LINDSEY CAIRNS                       ADDRESS ON FILE
LINDSEY CHAPMAN                      ADDRESS ON FILE
LINDSEY CHURCH                       ADDRESS ON FILE
LINDSEY CLARKE                       ADDRESS ON FILE
LINDSEY CRUZ                         ADDRESS ON FILE
LINDSEY DANASKO                      ADDRESS ON FILE
LINDSEY DANCER                       ADDRESS ON FILE
LINDSEY DEMETER                      ADDRESS ON FILE
LINDSEY DIAL                         ADDRESS ON FILE
LINDSEY DURAN-HALL                   ADDRESS ON FILE
LINDSEY DUTY                         ADDRESS ON FILE
LINDSEY E HOOD                       ADDRESS ON FILE
LINDSEY ECHARD                       ADDRESS ON FILE
LINDSEY FAIRCLOTH                    ADDRESS ON FILE
LINDSEY FARRINGTON                   ADDRESS ON FILE
LINDSEY FELDWEG                      ADDRESS ON FILE
LINDSEY FISHER                       ADDRESS ON FILE
LINDSEY FORMAN                       ADDRESS ON FILE
LINDSEY FOSTER                       ADDRESS ON FILE
LINDSEY FURLOW                       ADDRESS ON FILE
LINDSEY FUTCH                        ADDRESS ON FILE
LINDSEY GEORGE                       ADDRESS ON FILE
LINDSEY GIBSON                       ADDRESS ON FILE
LINDSEY GORDON                       ADDRESS ON FILE
LINDSEY HARDIN                       ADDRESS ON FILE
LINDSEY HIEBSCH                      ADDRESS ON FILE
LINDSEY HOGAN                        ADDRESS ON FILE
LINDSEY HOOD                         ADDRESS ON FILE
LINDSEY HOOPER                       ADDRESS ON FILE
LINDSEY HUNLEY                       ADDRESS ON FILE
LINDSEY HURT                         ADDRESS ON FILE
LINDSEY JUMP                         ADDRESS ON FILE
LINDSEY KEEN                         ADDRESS ON FILE
LINDSEY KING                         ADDRESS ON FILE
LINDSEY KNOTTS                       ADDRESS ON FILE
LINDSEY LAFON                        ADDRESS ON FILE
LINDSEY LANSHAW                      ADDRESS ON FILE
LINDSEY LARSON                       ADDRESS ON FILE
LINDSEY LOOS                         ADDRESS ON FILE
LINDSEY LOPEZ-IBANEZ                 ADDRESS ON FILE
LINDSEY LORIA                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1249 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1474 of 2235

Claim Name                           Address Information
LINDSEY LUKE                         ADDRESS ON FILE
LINDSEY MAPP                         ADDRESS ON FILE
LINDSEY MARTIN                       ADDRESS ON FILE
LINDSEY MCDONALD                     ADDRESS ON FILE
LINDSEY MCDONALD                     ADDRESS ON FILE
LINDSEY MESSIER                      ADDRESS ON FILE
LINDSEY MILLER                       ADDRESS ON FILE
LINDSEY MORGAN                       ADDRESS ON FILE
LINDSEY OLTMAN                       ADDRESS ON FILE
LINDSEY PHILBIN                      ADDRESS ON FILE
LINDSEY RAKICH                       ADDRESS ON FILE
LINDSEY RATLIFF                      ADDRESS ON FILE
LINDSEY ROBERTSON                    ADDRESS ON FILE
LINDSEY RYAN                         ADDRESS ON FILE
LINDSEY SHIRES                       ADDRESS ON FILE
LINDSEY SMITH                        ADDRESS ON FILE
LINDSEY SMITH                        ADDRESS ON FILE
LINDSEY SMURL                        ADDRESS ON FILE
LINDSEY STRAND                       ADDRESS ON FILE
LINDSEY STRYJEK                      ADDRESS ON FILE
LINDSEY SULLIVAN                     ADDRESS ON FILE
LINDSEY SUMMERS                      ADDRESS ON FILE
LINDSEY THOMAS                       ADDRESS ON FILE
LINDSEY TIGHT                        ADDRESS ON FILE
LINDSEY TRAPP                        ADDRESS ON FILE
LINDSEY TRIMBLE                      ADDRESS ON FILE
LINDSEY TURNER                       ADDRESS ON FILE
LINDSEY TUSHAR                       ADDRESS ON FILE
LINDSEY VENKLER                      ADDRESS ON FILE
LINDSEY WALTERS                      ADDRESS ON FILE
LINDSEY WHEAT                        ADDRESS ON FILE
LINDSEY WHITAKER                     ADDRESS ON FILE
LINDSEY WULFERS                      ADDRESS ON FILE
LINDSY BURRIS                        ADDRESS ON FILE
LINDSY MCKINLEY                      ADDRESS ON FILE
LINDY MALDONADO                      ADDRESS ON FILE
LINDZI WATERS                        ADDRESS ON FILE
LINK MEDIA OUTDOOR                   C/O SZABO ASSOCIATES INC 3355 LENOX RD NE, STE 945 ATLANTA GA 30326
LINKEDIN CORPORATION                 62228 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
LINKY MYRTHIL                        ADDRESS ON FILE
LINO CORTES                          ADDRESS ON FILE
LINSAY MARTIN                        ADDRESS ON FILE
LINSEY DAWSON                        ADDRESS ON FILE
LINSEY LONDON                        ADDRESS ON FILE
LINSEY MEARS                         ADDRESS ON FILE
LINSEY NELSON                        ADDRESS ON FILE
LINSEY ONEIL                         ADDRESS ON FILE
LINSEY ROSE                          ADDRESS ON FILE
LINSEY SHANKS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1250 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1475 of 2235

Claim Name                              Address Information
LINWOOD NELSON                         ADDRESS ON FILE
LINZIE HANSEN                          ADDRESS ON FILE
LIONEL AGUIRRE                         ADDRESS ON FILE
LIONEL CLEMMONS                        ADDRESS ON FILE
LIONEL CURRIE                          ADDRESS ON FILE
LIONEL CURRY                           ADDRESS ON FILE
LIONEL HARRIS                          ADDRESS ON FILE
LIONEL JONES                           ADDRESS ON FILE
LIONEL MOORE                           ADDRESS ON FILE
LIONEL NORRIS                          ADDRESS ON FILE
LIONEL POOLE                           ADDRESS ON FILE
LIONG FAMILY LIVING TRUST              2670 MELVILLE DRIVE SAN MARINO CA 91108
LIPMAN BROTHERS 01                     411 GREAT CIRCLE ROAD NASHVILLE TN 37228
LIQUID ENVIRONMENTAL SOLUTIONS OF TEXAS PO BOX 733372 DALLAS TX 75373-3372
LIRONTE BIGGS                          ADDRESS ON FILE
LISA ABEL                              ADDRESS ON FILE
LISA ALLUMS                            ADDRESS ON FILE
LISA ALLY                              ADDRESS ON FILE
LISA ALVAREZ                           ADDRESS ON FILE
LISA ARBOUR                            ADDRESS ON FILE
LISA BARNETT                           ADDRESS ON FILE
LISA BATCHELOR                         ADDRESS ON FILE
LISA BAUMGARTNER                       ADDRESS ON FILE
LISA BENSON                            ADDRESS ON FILE
LISA BERUBE                            ADDRESS ON FILE
LISA BLANTON                           ADDRESS ON FILE
LISA BRAVO                             ADDRESS ON FILE
LISA BROWN                             ADDRESS ON FILE
LISA BRYANT                            ADDRESS ON FILE
LISA BRYANT                            ADDRESS ON FILE
LISA BRZYCKI                           ADDRESS ON FILE
LISA BURKE                             ADDRESS ON FILE
LISA CACCIATORE                        ADDRESS ON FILE
LISA CAMPBELL                          ADDRESS ON FILE
LISA CAPE                              ADDRESS ON FILE
LISA CARJILL                           ADDRESS ON FILE
LISA CARON                             ADDRESS ON FILE
LISA CARROCCIO                         ADDRESS ON FILE
LISA CARTER                            ADDRESS ON FILE
LISA CHAPMAN                           ADDRESS ON FILE
LISA CLARK                             ADDRESS ON FILE
LISA COGGINS                           ADDRESS ON FILE
LISA COLLINS                           ADDRESS ON FILE
LISA COONS                             ADDRESS ON FILE
LISA COOPER                            ADDRESS ON FILE
LISA CRUZ                              ADDRESS ON FILE
LISA CRUZ                              ADDRESS ON FILE
LISA CURRIER                           ADDRESS ON FILE
LISA DANIEL                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1251 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1476 of 2235

Claim Name                       Address Information
LISA DE VICTORIA                 ADDRESS ON FILE
LISA EDGINGTON                   ADDRESS ON FILE
LISA ELBERT                      ADDRESS ON FILE
LISA EZZELL                      ADDRESS ON FILE
LISA FAULKNER                    ADDRESS ON FILE
LISA FENNELL                     ADDRESS ON FILE
LISA FLATT                       ADDRESS ON FILE
LISA FLETCHER                    ADDRESS ON FILE
LISA FORRESTER                   ADDRESS ON FILE
LISA FOSTER                      ADDRESS ON FILE
LISA FRANKLIN                    ADDRESS ON FILE
LISA GERSTEN                     ADDRESS ON FILE
LISA GRASSETTE                   ADDRESS ON FILE
LISA GREGG                       ADDRESS ON FILE
LISA GRESHAM                     ADDRESS ON FILE
LISA GRINKE                      ADDRESS ON FILE
LISA GUZMAN                      ADDRESS ON FILE
LISA HALL                        ADDRESS ON FILE
LISA HAMEL                       ADDRESS ON FILE
LISA HARRIS                      ADDRESS ON FILE
LISA HAZELIP                     ADDRESS ON FILE
LISA HEADRICK                    ADDRESS ON FILE
LISA HENDRICKS                   ADDRESS ON FILE
LISA HERCZEG                     ADDRESS ON FILE
LISA HESS                        ADDRESS ON FILE
LISA HIATT                       ADDRESS ON FILE
LISA HOLLOWAY                    ADDRESS ON FILE
LISA HOLTON                      ADDRESS ON FILE
LISA HOOKER                      ADDRESS ON FILE
LISA HUGHES                      ADDRESS ON FILE
LISA IANNI                       ADDRESS ON FILE
LISA IANNUZZI                    ADDRESS ON FILE
LISA ISHEE                       ADDRESS ON FILE
LISA JENKINS                     ADDRESS ON FILE
LISA KAUL                        ADDRESS ON FILE
LISA KENNEDY                     ADDRESS ON FILE
LISA KEPLINGER                   ADDRESS ON FILE
LISA KOSTER                      ADDRESS ON FILE
LISA LAUDER                      ADDRESS ON FILE
LISA LAWRENCE                    ADDRESS ON FILE
LISA LITTLEFIELD                 ADDRESS ON FILE
LISA LOCKARD                     ADDRESS ON FILE
LISA LOGAN                       ADDRESS ON FILE
LISA LYONS                       ADDRESS ON FILE
LISA MABE                        ADDRESS ON FILE
LISA MABEE                       ADDRESS ON FILE
LISA MAC WELCH                   ADDRESS ON FILE
LISA MADDEN                      ADDRESS ON FILE
LISA MANLEY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1252 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1477 of 2235

Claim Name                         Address Information
LISA MANZO                         ADDRESS ON FILE
LISA MATTIA                        ADDRESS ON FILE
LISA MCCABE                        ADDRESS ON FILE
LISA MCCRAY                        ADDRESS ON FILE
LISA MCKENNA                       ADDRESS ON FILE
LISA MCNABB                        ADDRESS ON FILE
LISA MEDERO                        ADDRESS ON FILE
LISA MEDINA                        ADDRESS ON FILE
LISA MEDINA                        ADDRESS ON FILE
LISA METTS                         ADDRESS ON FILE
LISA MIDDLETON                     ADDRESS ON FILE
LISA MILLER                        ADDRESS ON FILE
LISA MYERS                         ADDRESS ON FILE
LISA NIEWCZYK                      ADDRESS ON FILE
LISA OCHOA                         ADDRESS ON FILE
LISA PAIT                          ADDRESS ON FILE
LISA PARKER                        ADDRESS ON FILE
LISA PATTERSON                     ADDRESS ON FILE
LISA PEDEN                         ADDRESS ON FILE
LISA PHILLIPS                      ADDRESS ON FILE
LISA PIETRANTOZZI                  ADDRESS ON FILE
LISA PRESCOTT                      ADDRESS ON FILE
LISA PRINCE                        ADDRESS ON FILE
LISA PROVENZANO                    ADDRESS ON FILE
LISA RAMSEY                        ADDRESS ON FILE
LISA RATTY                         ADDRESS ON FILE
LISA REEVES                        ADDRESS ON FILE
LISA RICHARDS                      ADDRESS ON FILE
LISA ROBERTS                       ADDRESS ON FILE
LISA ROBERTS                       ADDRESS ON FILE
LISA ROBINSON                      ADDRESS ON FILE
LISA ROBINSON                      ADDRESS ON FILE
LISA ROLF                          ADDRESS ON FILE
LISA ROSE                          ADDRESS ON FILE
LISA ROSS                          ADDRESS ON FILE
LISA SANCHEZ                       ADDRESS ON FILE
LISA SCHWARTZ                      ADDRESS ON FILE
LISA SCIONTI                       ADDRESS ON FILE
LISA SHACKELFORD                   ADDRESS ON FILE
LISA SHAVER                        ADDRESS ON FILE
LISA SHELLHAMMER                   ADDRESS ON FILE
LISA SHIFFLETT                     ADDRESS ON FILE
LISA SHOTWITHARROW                 ADDRESS ON FILE
LISA SHROUT                        ADDRESS ON FILE
LISA SIMMONS                       ADDRESS ON FILE
LISA SIMS                          ADDRESS ON FILE
LISA SIRLES                        ADDRESS ON FILE
LISA SLAFF                         ADDRESS ON FILE
LISA SMALLWOOD                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1253 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                     Page 1478 of 2235

Claim Name                         Address Information
LISA SPERANZA                      ADDRESS ON FILE
LISA SPYNIEWSKI                    ADDRESS ON FILE
LISA SRNKA                         ADDRESS ON FILE
LISA STARNES                       ADDRESS ON FILE
LISA STATEN                        ADDRESS ON FILE
LISA STEFFES                       ADDRESS ON FILE
LISA STIDHAM                       ADDRESS ON FILE
LISA SULLIVAN                      ADDRESS ON FILE
LISA SUMMERS                       ADDRESS ON FILE
LISA SWETNAM                       ADDRESS ON FILE
LISA SWITZER                       ADDRESS ON FILE
LISA TETREAULT                     ADDRESS ON FILE
LISA TOWNE                         ADDRESS ON FILE
LISA TRAVIS                        ADDRESS ON FILE
LISA TROSHINSKY                    ADDRESS ON FILE
LISA TURNER                        ADDRESS ON FILE
LISA TURNER                        ADDRESS ON FILE
LISA VAJDA                         ADDRESS ON FILE
LISA VAN NESS                      ADDRESS ON FILE
LISA VITO                          ADDRESS ON FILE
LISA VIZCAINO                      ADDRESS ON FILE
LISA WALLACE                       ADDRESS ON FILE
LISA WARD                          ADDRESS ON FILE
LISA WAREIKIS                      ADDRESS ON FILE
LISA WATSON                        ADDRESS ON FILE
LISA WATSON                        ADDRESS ON FILE
LISA WELLS                         ADDRESS ON FILE
LISA WHETZEL                       ADDRESS ON FILE
LISA WHITE                         ADDRESS ON FILE
LISA WILLIAMS                      ADDRESS ON FILE
LISA WILLIAMS                      ADDRESS ON FILE
LISA WOLFSON                       ADDRESS ON FILE
LISA WOODBURN                      ADDRESS ON FILE
LISA WORMLEY                       ADDRESS ON FILE
LISA WRIGHT                        ADDRESS ON FILE
LISA YOST                          ADDRESS ON FILE
LISABETH PEREZ                     ADDRESS ON FILE
LISANDRA AGUILAR LOPEZ             ADDRESS ON FILE
LISANDRA HALE                      ADDRESS ON FILE
LISANNE FRANCO                     ADDRESS ON FILE
LISBETH ABREU                      ADDRESS ON FILE
LISBETH MALDONADO                  ADDRESS ON FILE
LISBETH PALENCIA                   ADDRESS ON FILE
LISBON LANDING LLC                 PO BOX 464 BRATTLEBORO VT 05302
LISBON TOWN TAX COLLECTOR          1 NEWENT RD LISBON CT 06351
LISCHKA HIGAREDA                   ADDRESS ON FILE
LISETTE CLEMONS                    ADDRESS ON FILE
LISETTE GRISALES                   ADDRESS ON FILE
LISHA WILLIAMS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1254 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 1479 of 2235

Claim Name                            Address Information
LISHON SCHIRMER                       ADDRESS ON FILE
LISSA YELDELL                         ADDRESS ON FILE
LISSETT LOPEZ RODRIGUEZ               ADDRESS ON FILE
LISSETTE BRUNSON                      ADDRESS ON FILE
LISSETTE BUENROSTRO                   ADDRESS ON FILE
LISSETTE OVIEDO                       ADDRESS ON FILE
LISSETTE QUIROZ                       ADDRESS ON FILE
LISSETTE RIVERA                       ADDRESS ON FILE
LISSIE CRESPO                         ADDRESS ON FILE
LISSY FIGUEROA PORTILLO               ADDRESS ON FILE
LITTLE BIRD MARKETING                 1027 S MAIN ST JOPLIN MO 64801
LITTLE DAVES LANDSCAPE MANAGEMENT     PO BOX 793 MADISON NC 27025
LITTLE HOUSE SELF STORAGE             1854 MARION STREET DUBLIN GA 31021
LITTLE OCMULGEE                       26 W RAILROAD ST ALAMO GA 30411
LITTLE OCMULGEE                       ELECTRIC MEMBERSHIP CORP PO BOX 150 ALAMO GA 30411
LITTLE-JOE OLIVERAS                   ADDRESS ON FILE
LITURGICAL PUBLICATIONS INC           2875 S JAMES DR NEW BERLIN WI 53151
LITZY SAENZ                           ADDRESS ON FILE
LIVIA ABRAHAMSON                      ADDRESS ON FILE
LIVING CANVAS OUTDOOR ROOMS           515 S BAILEY AVE NORTH PLATTE NE 69101
LIVONGO HEALTH INC                    444 N MICHIGAN SUITE 3400 CHICAGO IL 60611
LIYAH JOHNSON                         ADDRESS ON FILE
LIYANA HENDRIX                        ADDRESS ON FILE
LIZ HERNANDEZ                         ADDRESS ON FILE
LIZ MARTINEZ                          ADDRESS ON FILE
LIZ MELENDEZ-LACEN                    ADDRESS ON FILE
LIZ RUCINSKI                          ADDRESS ON FILE
LIZ-EL BLACK                          ADDRESS ON FILE
LIZA DIANTONIO                        ADDRESS ON FILE
LIZA EIDSON                           ADDRESS ON FILE
LIZA FIGUEREO                         ADDRESS ON FILE
LIZA GRAHAM                           ADDRESS ON FILE
LIZA VAUGHN                           ADDRESS ON FILE
LIZA VAUGHN                           ADDRESS ON FILE
LIZANN BARROW                         ADDRESS ON FILE
LIZET RAMIREZ                         ADDRESS ON FILE
LIZETTE HARNEY                        ADDRESS ON FILE
LIZIBEL AVILES                        ADDRESS ON FILE
LIZMAR CARRILLO                       ADDRESS ON FILE
LIZZET TORRES                         ADDRESS ON FILE
LIZZETTE PELLOT                       ADDRESS ON FILE
LJ AUSTIN                             ADDRESS ON FILE
LK TRUST INC                          4 CUTTS STREET UNIT 4 PORTSMOUTH NH 38010
LLANET FLORES                         ADDRESS ON FILE
LLEWELLYN GORDON                      ADDRESS ON FILE
LLIANEL MEJIA PAULA                   ADDRESS ON FILE
LLOYD BOULTER JR                      ADDRESS ON FILE
LLOYD BOYLES                          ADDRESS ON FILE
LLOYD BREAUX                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1255 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1480 of 2235

Claim Name                            Address Information
LLOYD BROOKS                          ADDRESS ON FILE
LLOYD COLON                           ADDRESS ON FILE
LLOYD DISTRIBUTING CO INC             23731 STATE HWY 11 KIRKSVILLE MO 63501
LLOYD GOOKINS                         ADDRESS ON FILE
LLOYD LOSE                            ADDRESS ON FILE
LLOYD MILLER                          ADDRESS ON FILE
LLOYD PERTELLE                        ADDRESS ON FILE
LLOYD RYALS                           ADDRESS ON FILE
LLOYD SISK                            ADDRESS ON FILE
LLOYD SMITH                           ADDRESS ON FILE
LLOYD SMITH                           ADDRESS ON FILE
LLOYD WHITAKER                        ADDRESS ON FILE
LLOYDS (BEAZLEY)                      30 BATTERSON PARK ROAD FARMINGTON CT 06032
LLOYDS (BEAZLEY)                      BEAZLEY USA SERVICE, INC. 30 BATTERSON PARK RD FARMINGTON CT 06032
LLOYDS INC                            8625 E WILSON ROAD INDEPENDENCE MO 64053
LOBSANG MORALES                       ADDRESS ON FILE
LOC MAI                               ADDRESS ON FILE
LOCK HAVEN EMERGENCY PHYS PLLC        PO BOX 732288 DALLAS TX 75373
LOCK HAVEN HOSPITAL                   24 CREE DR LOCK HAVEN PA 17745
LOCK HAVEN PLUMBING AND HEATING INC   PO BOX 706 LOCK HAVEN PA 17745
LOCKNET LLC                           800 JOHN C WATTS DRIVE NICHOLASVILLE KY 40356
LOCKOUT LOCKSMITHS                    351 W MAPLEHURST ST FERNDALE MI 48220
LOCKWOOD PERRY                        ADDRESS ON FILE
LOFFREDO FRESH FOODS                  4001 SW 63RD ST DES MOINES IA 50321-1607
LOFFREDO GARDEN INC                   4001 SW 63RD ST DES MOINES IA 50321-1607
LOFTON FULLER                         ADDRESS ON FILE
LOGAN ANGUS                           ADDRESS ON FILE
LOGAN ATKISSON                        ADDRESS ON FILE
LOGAN BEENEY                          ADDRESS ON FILE
LOGAN BELL                            ADDRESS ON FILE
LOGAN BELL                            ADDRESS ON FILE
LOGAN BIGELOW                         ADDRESS ON FILE
LOGAN BLANTON                         ADDRESS ON FILE
LOGAN BLYSTONE                        ADDRESS ON FILE
LOGAN BODNAR                          ADDRESS ON FILE
LOGAN BRADY                           ADDRESS ON FILE
LOGAN BROOKS                          ADDRESS ON FILE
LOGAN CAMPBELL                        ADDRESS ON FILE
LOGAN CAMPBELL                        ADDRESS ON FILE
LOGAN CARON                           ADDRESS ON FILE
LOGAN CARROLL                         ADDRESS ON FILE
LOGAN CLINKINGBEARD                   ADDRESS ON FILE
LOGAN CO TREASURER OCCUPATIONA        PO BOX 236 RUSSELLVILLE KY 42276-0236
LOGAN COGGINS                         ADDRESS ON FILE
LOGAN COMSTOCK                        ADDRESS ON FILE
LOGAN CRAWFORD                        ADDRESS ON FILE
LOGAN CULL                            ADDRESS ON FILE
LOGAN DAUGHERTY                       ADDRESS ON FILE
LOGAN DAVIDSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1256 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1481 of 2235

Claim Name                         Address Information
LOGAN DOWNING                      ADDRESS ON FILE
LOGAN DUDLEY                       ADDRESS ON FILE
LOGAN EATON                        ADDRESS ON FILE
LOGAN EDGE                         ADDRESS ON FILE
LOGAN ELECTRIC SERVICE INC         98 INDUSTRIAL DRIVE FREDERICKSBURG VA 22408
LOGAN ESPOSITO                     ADDRESS ON FILE
LOGAN FALKOSKY                     ADDRESS ON FILE
LOGAN FAVORS                       ADDRESS ON FILE
LOGAN FILER                        ADDRESS ON FILE
LOGAN FISCUS                       ADDRESS ON FILE
LOGAN GARLAND                      ADDRESS ON FILE
LOGAN HANCOCK                      ADDRESS ON FILE
LOGAN HANKINSON                    ADDRESS ON FILE
LOGAN HANNA                        ADDRESS ON FILE
LOGAN HARRIS                       ADDRESS ON FILE
LOGAN HARRIS                       ADDRESS ON FILE
LOGAN HARTSHORN                    ADDRESS ON FILE
LOGAN HENDERSON                    ADDRESS ON FILE
LOGAN HOSEY                        ADDRESS ON FILE
LOGAN HUGHES                       ADDRESS ON FILE
LOGAN HUNT                         ADDRESS ON FILE
LOGAN HUOPPI                       ADDRESS ON FILE
LOGAN JEFERRIES                    4380 MALSBARY ROAD STE 500 CINCINNATI OH 45252
LOGAN JEFFERS                      ADDRESS ON FILE
LOGAN JESTER                       ADDRESS ON FILE
LOGAN JONES                        ADDRESS ON FILE
LOGAN KANE                         ADDRESS ON FILE
LOGAN KAPTIS                       ADDRESS ON FILE
LOGAN KINGERY                      ADDRESS ON FILE
LOGAN KIRBY                        ADDRESS ON FILE
LOGAN KIRKPATRICK                  ADDRESS ON FILE
LOGAN KLINE                        ADDRESS ON FILE
LOGAN KUBE                         ADDRESS ON FILE
LOGAN LAWSON                       ADDRESS ON FILE
LOGAN LEBLOND                      ADDRESS ON FILE
LOGAN LOBDILL                      ADDRESS ON FILE
LOGAN LUNSFORD                     ADDRESS ON FILE
LOGAN MALACHOWSKI                  ADDRESS ON FILE
LOGAN MANES                        ADDRESS ON FILE
LOGAN MCCOY                        ADDRESS ON FILE
LOGAN MCDONALD                     ADDRESS ON FILE
LOGAN MCFOY                        ADDRESS ON FILE
LOGAN MCHUGH                       ADDRESS ON FILE
LOGAN MILLER                       ADDRESS ON FILE
LOGAN MITCHEL                      ADDRESS ON FILE
LOGAN MULLINS                      ADDRESS ON FILE
LOGAN NIPP                         ADDRESS ON FILE
LOGAN PAVIA                        ADDRESS ON FILE
LOGAN PHILLIPS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1257 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                           Service List
                                                                   Page 1482 of 2235

Claim Name                      Address Information
LOGAN PITACCIO                  ADDRESS ON FILE
LOGAN POPIK                     ADDRESS ON FILE
LOGAN PUGH                      ADDRESS ON FILE
LOGAN REDDEN                    ADDRESS ON FILE
LOGAN REECE                     ADDRESS ON FILE
LOGAN REED                      ADDRESS ON FILE
LOGAN RIETH                     ADDRESS ON FILE
LOGAN RODEN                     ADDRESS ON FILE
LOGAN RODGERS                   ADDRESS ON FILE
LOGAN SELDERS                   ADDRESS ON FILE
LOGAN SHAVER                    ADDRESS ON FILE
LOGAN SMITH                     ADDRESS ON FILE
LOGAN SMITH                     ADDRESS ON FILE
LOGAN SMITH                     ADDRESS ON FILE
LOGAN STORMS                    ADDRESS ON FILE
LOGAN STRAWN                    ADDRESS ON FILE
LOGAN STREET                    ADDRESS ON FILE
LOGAN STUM                      ADDRESS ON FILE
LOGAN SWANN                     ADDRESS ON FILE
LOGAN SWARTZ                    ADDRESS ON FILE
LOGAN SYDORENKO                 ADDRESS ON FILE
LOGAN TALLENT                   ADDRESS ON FILE
LOGAN TATUM                     ADDRESS ON FILE
LOGAN THOMPSON                  ADDRESS ON FILE
LOGAN THOMPSON                  ADDRESS ON FILE
LOGAN TIDWELL                   ADDRESS ON FILE
LOGAN TOMLINSON                 ADDRESS ON FILE
LOGAN TURNER                    ADDRESS ON FILE
LOGAN VAUGHN                    ADDRESS ON FILE
LOGAN VESPOLI                   ADDRESS ON FILE
LOGAN WHEATLEY                  ADDRESS ON FILE
LOGAN WHORLEY                   ADDRESS ON FILE
LOGAN WICKS                     ADDRESS ON FILE
LOGAN WILKINS                   ADDRESS ON FILE
LOGAN WILKINS                   ADDRESS ON FILE
LOGAN WILLIAMS                  ADDRESS ON FILE
LOGAN WINDHAM                   ADDRESS ON FILE
LOGAN WOOD                      ADDRESS ON FILE
LOGAN ZANOTTO                   ADDRESS ON FILE
LOGAN ZORNES                    ADDRESS ON FILE
LOGHAN FOUST                    ADDRESS ON FILE
LOGHAN MORRIS                   ADDRESS ON FILE
LOGISTA                         PO BOX 11407 BIRMINGHAM AL 35246
LOIS CULP                       ADDRESS ON FILE
LOIS GRIEVE                     ADDRESS ON FILE
LOIS KENYON                     ADDRESS ON FILE
LOIS MASSE                      ADDRESS ON FILE
LOIS MAY                        ADDRESS ON FILE
LOIS SKOKOS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1258 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1483 of 2235

Claim Name                            Address Information
LOIS WECKMAN                          ADDRESS ON FILE
LOKI GARDNER                          ADDRESS ON FILE
LOLA RUBLE                            ADDRESS ON FILE
LOMUDE DUKU                           ADDRESS ON FILE
LONA MIDDLETON                        ADDRESS ON FILE
LONA MILAM                            ADDRESS ON FILE
LONCARIC, WILLIAM                     C/O HOLLAND INJURY LAW 130 S BEMISTON, STE 706 CLAYTON MO 63105
LONDEN SIMMONS                        ADDRESS ON FILE
LONDIEN BELL                          ADDRESS ON FILE
LONDON BETHEA                         ADDRESS ON FILE
LONDON FIELDS                         ADDRESS ON FILE
LONDON TAYLOR                         ADDRESS ON FILE
LONDRAE PITTS                         ADDRESS ON FILE
LONDYN BAILEY                         ADDRESS ON FILE
LONE GUNTER                           ADDRESS ON FILE
LONE STAR HANDYMAN                    DBA LONE STAR HANDYMAN SERVICES LLC PO BOX 1486 SUMMERVILLE SC 29484
LONELL WISE                           ADDRESS ON FILE
LONETRIA WILLIAMS                     ADDRESS ON FILE
LONG BEVERAGE INC                     10500 WORLD TRADE BOULEVARD RALEIGH NC 27617
LONG ISLAND BEVERAGE SYSTEMS INC      921F CONKLIN STREET EAST FARMINGDALE NY 11735
LONGO CARPET CLEANING INC             80 RAMAH CIRCLE S AGAWAM MA 01001
LONI ADDISON                          ADDRESS ON FILE
LONI DAVIS                            ADDRESS ON FILE
LONI KELLER                           ADDRESS ON FILE
LONNELL FOUNTAIN                      ADDRESS ON FILE
LONNELL MITCHELL                      ADDRESS ON FILE
LONNESHA CAMPBELL                     ADDRESS ON FILE
LONNIE BANKS                          ADDRESS ON FILE
LONNIE BEARDEN                        ADDRESS ON FILE
LONNIE BLAINE                         ADDRESS ON FILE
LONNIE BYERS                          ADDRESS ON FILE
LONNIE HARRISON                       ADDRESS ON FILE
LONNIE HOLLAND                        ADDRESS ON FILE
LONNIE JACKSON                        ADDRESS ON FILE
LONNIE LAW                            ADDRESS ON FILE
LONNIE MCKINNEY                       ADDRESS ON FILE
LONNIE NELSON                         ADDRESS ON FILE
LONNIE RITZ                           ADDRESS ON FILE
LONNIE ROSEMOND                       ADDRESS ON FILE
LONNIE SHIELDS                        ADDRESS ON FILE
LONNIE VICKERS                        ADDRESS ON FILE
LONNY TRELZ                           ADDRESS ON FILE
LONREA GORDON                         ADDRESS ON FILE
LONTAE MCFADDEN                       ADDRESS ON FILE
LONTRESE SIMMONS                      ADDRESS ON FILE
LOOMIS ARMORED US LLC                 DEPT 0757 PO BOX 120001 DALLAS TX 75312-0000
LOOMIS ARMORED US LLC                 2500 CITYWEST BLVD STE 900 HOUSTON TX 77042-9000
LOOMIS FARGO                          DEPT 0757 PO BOX 120001 DALLAS TX 75312
LOOMIS FARGO CO                       ATTN STEPHANIE GLAZE CLAIMS 2500 CITY WEST BLVD STE 2300 HOUSTON TX 77042



Epiq Corporate Restructuring, LLC                                                             Page 1259 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1484 of 2235

Claim Name                              Address Information
LOQUATIA SIMMONS                        ADDRESS ON FILE
LORA DAVIS                              ADDRESS ON FILE
LORA FLOWERS                            ADDRESS ON FILE
LORA HASTINGS                           ADDRESS ON FILE
LORA NAYLOR                             ADDRESS ON FILE
LORA WALKER                             ADDRESS ON FILE
LORA WATTS                              ADDRESS ON FILE
LORAE POWERS                            ADDRESS ON FILE
LORAIN COUNTY GENERAL HEALTH DISTRICT   9880 S MURRAY RIDGE RD ELYRIA OH 44035
LORAIN COUNTY HEALTH DEPARTMENT         9880 S MURRAY RIDGE RD ELYRIA OH 44035
LORAIN COUNTY PUBLIC HEALTH             9880 S MURRAY RIDGE RD ELYRIA OH 44035
LORAIN COUNTY TAX COLLECTOR             226 MIDDLE AVE ELYRIA OH 44035
LORAINA ELLIOTT                         ADDRESS ON FILE
LORAINE BARTEL                          ADDRESS ON FILE
LORAINE GRIER                           ADDRESS ON FILE
LORAINE PERKINS                         ADDRESS ON FILE
LORAN TRAUD                             ADDRESS ON FILE
LORD JACOBS                             ADDRESS ON FILE
LOREA COOPER                            ADDRESS ON FILE
LOREANY SANTANA-RIVERA                  ADDRESS ON FILE
LORELLY ENAMORADO                       ADDRESS ON FILE
LOREN BOOKER                            ADDRESS ON FILE
LOREN CURRY                             ADDRESS ON FILE
LOREN CYR                               ADDRESS ON FILE
LOREN EMERICK                           ADDRESS ON FILE
LOREN JENNINGS                          ADDRESS ON FILE
LOREN KEAN                              ADDRESS ON FILE
LOREN KING                              ADDRESS ON FILE
LOREN LOVE                              ADDRESS ON FILE
LOREN MILLEDGE                          ADDRESS ON FILE
LOREN NODARSE                           ADDRESS ON FILE
LOREN ODELL                             ADDRESS ON FILE
LOREN OSGATHARP                         ADDRESS ON FILE
LOREN ROSAMOND                          ADDRESS ON FILE
LOREN WILLIAMS                          ADDRESS ON FILE
LORENA ALFORO                           ADDRESS ON FILE
LORENA ANDINO                           ADDRESS ON FILE
LORENA BLACKMON                         ADDRESS ON FILE
LORENA CASTELLON                        ADDRESS ON FILE
LORENA CATON                            ADDRESS ON FILE
LORENA COLLAZO                          ADDRESS ON FILE
LORENA DIAS-SALLA                       ADDRESS ON FILE
LORENA GONZALEZ                         ADDRESS ON FILE
LORENA PORTILLO DE FLORES               ADDRESS ON FILE
LORENA ROMERO                           ADDRESS ON FILE
LORENDER NEWMAN                         ADDRESS ON FILE
LORENE FOLEY                            ADDRESS ON FILE
LORENZ COOPER                           ADDRESS ON FILE
LORENZA PETTUS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1260 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1485 of 2235

Claim Name                           Address Information
LORENZO AGNEW                        ADDRESS ON FILE
LORENZO BOYCE                        ADDRESS ON FILE
LORENZO CONDE-DEANER                 ADDRESS ON FILE
LORENZO COVIN                        ADDRESS ON FILE
LORENZO CRAWFORD                     ADDRESS ON FILE
LORENZO FERRIL                       ADDRESS ON FILE
LORENZO JAMES                        ADDRESS ON FILE
LORENZO LOGAN                        ADDRESS ON FILE
LORENZO LYON                         ADDRESS ON FILE
LORENZO REYES                        ADDRESS ON FILE
LORENZO RODRIGUEZ                    ADDRESS ON FILE
LORENZO RUTLAND                      ADDRESS ON FILE
LORENZO SHIPMAN                      ADDRESS ON FILE
LORENZO WRIGHT                       ADDRESS ON FILE
LORETTA AVERY                        ADDRESS ON FILE
LORETTA BACA                         ADDRESS ON FILE
LORETTA CAVICCHIO                    ADDRESS ON FILE
LORETTA FRADY                        ADDRESS ON FILE
LORETTA GENTRY                       ADDRESS ON FILE
LORETTA HAWKINS                      ADDRESS ON FILE
LORETTA JESSEE                       ADDRESS ON FILE
LORETTA KNIGHT                       ADDRESS ON FILE
LORETTA LAVIGNA                      ADDRESS ON FILE
LORETTA MORANDI                      ADDRESS ON FILE
LORETTA ROCKHILL                     ADDRESS ON FILE
LORETTA YOUNG                        ADDRESS ON FILE
LORETTA ZIMMERMAN                    ADDRESS ON FILE
LORHESA CARR                         ADDRESS ON FILE
LORI ACRES                           ADDRESS ON FILE
LORI ALLGOOD                         ADDRESS ON FILE
LORI ANDERSON                        ADDRESS ON FILE
LORI BASILI                          ADDRESS ON FILE
LORI BOWDEN                          ADDRESS ON FILE
LORI BROOKS                          ADDRESS ON FILE
LORI BRYANT                          ADDRESS ON FILE
LORI CLEMENT                         ADDRESS ON FILE
LORI DENT                            ADDRESS ON FILE
LORI FULMER                          ADDRESS ON FILE
LORI GRAZIOSO                        ADDRESS ON FILE
LORI HALL                            ADDRESS ON FILE
LORI HEITMANN                        ADDRESS ON FILE
LORI HESSLER                         ADDRESS ON FILE
LORI HIETIKKO                        ADDRESS ON FILE
LORI LEON                            ADDRESS ON FILE
LORI LITTLE                          ADDRESS ON FILE
LORI MARRIAGE                        ADDRESS ON FILE
LORI MARTIN                          ADDRESS ON FILE
LORI MCWATTERS                       ADDRESS ON FILE
LORI MOORE                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1261 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1486 of 2235

Claim Name                         Address Information
LORI MORALES                       ADDRESS ON FILE
LORI PARKER                        ADDRESS ON FILE
LORI PARKER                        ADDRESS ON FILE
LORI PIROZZI                       ADDRESS ON FILE
LORI POPPELL                       ADDRESS ON FILE
LORI RANZINO                       ADDRESS ON FILE
LORI RAUSHI                        ADDRESS ON FILE
LORI RESNER                        ADDRESS ON FILE
LORI RICHERT                       ADDRESS ON FILE
LORI ROSENBERRY                    ADDRESS ON FILE
LORI ROYAL                         ADDRESS ON FILE
LORI RYBICKI                       ADDRESS ON FILE
LORI SEBASTIAN                     ADDRESS ON FILE
LORI SHAFFER                       ADDRESS ON FILE
LORI SIMMS                         ADDRESS ON FILE
LORI STANLEY                       ADDRESS ON FILE
LORI STARKS                        ADDRESS ON FILE
LORI TAYLOR                        ADDRESS ON FILE
LORI THEMIS                        ADDRESS ON FILE
LORI TRENTHAM                      ADDRESS ON FILE
LORI WAYMAN                        ADDRESS ON FILE
LORI WEAVER                        ADDRESS ON FILE
LORI WHITMER                       ADDRESS ON FILE
LORI WILHELM                       ADDRESS ON FILE
LORI WORTH                         ADDRESS ON FILE
LORIANA TAYLOR                     ADDRESS ON FILE
LORIANN THEM                       ADDRESS ON FILE
LORIANNE PALMATEER                 ADDRESS ON FILE
LORICIA MARTIN                     ADDRESS ON FILE
LORIE DAVIS                        ADDRESS ON FILE
LORIE KERLEY                       ADDRESS ON FILE
LORIE MOORE                        ADDRESS ON FILE
LORIN POWELL                       ADDRESS ON FILE
LORIN WAGNER                       ADDRESS ON FILE
LORINDA SINGLETON                  ADDRESS ON FILE
LORINZO BELLAMY                    ADDRESS ON FILE
LORINZO BELLAMY                    ADDRESS ON FILE
LORISSA FERRIN                     ADDRESS ON FILE
LORIZA HULL                        ADDRESS ON FILE
LORNA MARTELL                      ADDRESS ON FILE
LORNA SMITH                        ADDRESS ON FILE
LORNE SIMPSON                      ADDRESS ON FILE
LORONZO REINHEIMER                 ADDRESS ON FILE
LORRAINE DURKALSKI                 ADDRESS ON FILE
LORRAINE HALKER                    ADDRESS ON FILE
LORRAINE LAKE                      ADDRESS ON FILE
LORRAINE MATTEOCCI                 ADDRESS ON FILE
LORRAINE ROBBINS                   ADDRESS ON FILE
LORRAINE SMITH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1262 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1487 of 2235

Claim Name                         Address Information
LORRAINE TANG                      ADDRESS ON FILE
LORRAINE TARVER                    ADDRESS ON FILE
LORRAINE THIBAULT                  ADDRESS ON FILE
LORREN KOGER                       ADDRESS ON FILE
LORRIN ALLSMAN                     ADDRESS ON FILE
LORRIN RINE                        ADDRESS ON FILE
LORY DAY                           ADDRESS ON FILE
LORYN JOHNSON                      ADDRESS ON FILE
LOSIA TOMLINSON                    ADDRESS ON FILE
LOTOYA HUGHES                      ADDRESS ON FILE
LOTOYA HUGHES                      ADDRESS ON FILE
LOU COPE                           ADDRESS ON FILE
LOU DIORIO                         ADDRESS ON FILE
LOU NEGRON                         ADDRESS ON FILE
LOUDNO DESIR                       ADDRESS ON FILE
LOUDON COUNTY TAX COLLECTOR        PO BOX 351 LOUDON TN 37774
LOUDOUN COUNTY HEALTH DEPT         PO BOX 1000 LEESBURG VA 20177-1000
LOUDOUN HEIGHTS APARTMENTS         20300 RIVER RIDGE TERRACE ATTN ELIZABETH CASTRO ASHBURN VA 20147
LOUELLA WILLIAMS-WAGGONER          ADDRESS ON FILE
LOUIE CARABALLO                    ADDRESS ON FILE
LOUIE DEHART                       ADDRESS ON FILE
LOUIE DOUGHTY                      ADDRESS ON FILE
LOUIS ACEVEDO                      ADDRESS ON FILE
LOUIS BOLES                        ADDRESS ON FILE
LOUIS CARRAVETTA                   ADDRESS ON FILE
LOUIS COSTANZO                     ADDRESS ON FILE
LOUIS DEMPSEY                      ADDRESS ON FILE
LOUIS DUKE                         ADDRESS ON FILE
LOUIS FORD                         ADDRESS ON FILE
LOUIS GRANT                        ADDRESS ON FILE
LOUIS HEAD                         ADDRESS ON FILE
LOUIS HERNANDEZ                    ADDRESS ON FILE
LOUIS HIGHSMITH                    ADDRESS ON FILE
LOUIS IRSLINGER                    ADDRESS ON FILE
LOUIS KELBACHER                    ADDRESS ON FILE
LOUIS KNIGHT                       ADDRESS ON FILE
LOUIS LEE                          ADDRESS ON FILE
LOUIS MCGOWAN                      ADDRESS ON FILE
LOUIS MEYER                        ADDRESS ON FILE
LOUIS MORALES                      ADDRESS ON FILE
LOUIS ORTIZ                        ADDRESS ON FILE
LOUIS PALMIERI                     ADDRESS ON FILE
LOUIS ROBINSON                     ADDRESS ON FILE
LOUIS SCOTT                        ADDRESS ON FILE
LOUIS SIMMONS                      ADDRESS ON FILE
LOUIS SMOOT                        ADDRESS ON FILE
LOUIS SPOSATO                      ADDRESS ON FILE
LOUIS TAYLOR                       ADDRESS ON FILE
LOUIS VECCHIONE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1263 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1488 of 2235

Claim Name                               Address Information
LOUIS WATERS                             ADDRESS ON FILE
LOUIS WATSON                             ADDRESS ON FILE
LOUIS WILLIAMS                           ADDRESS ON FILE
LOUIS WILLIS                             ADDRESS ON FILE
LOUIS ZAMUDIO                            ADDRESS ON FILE
LOUISA MUNFORD                           ADDRESS ON FILE
LOUISE CUROTTE                           ADDRESS ON FILE
LOUISE DANIELL                           ADDRESS ON FILE
LOUISE DEHU                              ADDRESS ON FILE
LOUISE DISSINGER                         ADDRESS ON FILE
LOUISE POTTER                            ADDRESS ON FILE
LOUISE SCHUBERT                          ADDRESS ON FILE
LOUISE TORTELLA                          ADDRESS ON FILE
LOUISHANA THADOR                         ADDRESS ON FILE
LOUISIANA DEPARTMENT OF HEALTH           628 N. 4TH ST. BATON ROUGE LA 70802
LOUISIANA DEPARTMENT OF REVENUE          POST OFFICE BOX 3138 BATON ROUGE LA 70821-3138
LOUISIANA DEPT OF REVENUE                617 N THIRD ST BATON ROUGE LA 70802
LOUISIANA DEPT OF REVENUE                PO BOX 201 BATON ROUGE LA 70821
LOUISIANA DEPT OF REVENUE                PO BOX 4064 BATON ROUGE LA 70821-9887
LOUISIANA DEPT OF THE TREASURY           UNCLAIMED PROPERTY DIVISON PO BOX 91010 BATON ROUGE LA 70821
LOUISIANA INTERSTATE LOGOS LLC           6696 EXCHEQUER DR BATON ROUGE LA 70809
LOUISIANA WORKFORCE COMMISSION           1001 N 23RD ST BATON ROUGE LA 70802
LOUISIANA WORKFORCE COMMISSION           1001 N 23RD STREET PO BOX 94050 BATON ROUGE LA 70804-9050
LOUISINA ANTOINE                         ADDRESS ON FILE
LOUISVILLE JEFFERSON CNTY METRO GOVT     PO BOX 32060 LOUISVILLE KY 40232
LOUISVILLE METRO REVENUE COMMISSION      PO BOX 32060 LOUISVILLE KY 40232
LOUISVILLE WATER CO                      PO BOX 32460 LOUISVILLE KY 40232-2460
LOUISVILLE/JEFFERSON REV COM             METRO REVENUE COMMISSION PO BOX 35410 LOUISVILLE KY 40232-5410
LOUNDON COUNTY COMMISSIONER OF REVENUE   PO BOX 8000 LEESBURG VA 20177
LOUNDON COUNTY DEPARTMENT OF FIRE        23675 BELMONT RIDGE RD STE 150 FIRE MARSHALS DIVISION ASHBURN VA 20148
RESCUE
LOUNEISHA HINTON                         ADDRESS ON FILE
LOURDES ABADILLA                         ADDRESS ON FILE
LOURDES ARGUETA                          ADDRESS ON FILE
LOURDES KELLEY                           ADDRESS ON FILE
LOURDES OTERO                            ADDRESS ON FILE
LOURDES RIVERA                           ADDRESS ON FILE
LOURDES TORRES                           ADDRESS ON FILE
LOURE ROBINSON                           ADDRESS ON FILE
LOURI RUNNER                             ADDRESS ON FILE
LOURINCE LADSON                          ADDRESS ON FILE
LOURL WILT                               ADDRESS ON FILE
LOUS ELECTRIC OF AMSTERDAM INC           8 JULIA STREET AMSTERDAM NY 12010
LOUWANDA YOUNG                           ADDRESS ON FILE
LOUWENDALYS TORRES                       ADDRESS ON FILE
LOVASHIA ROSARIO                         ADDRESS ON FILE
LOVEENE JOSEPH                           ADDRESS ON FILE
LOVELL FERRELL                           ADDRESS ON FILE
LOVELL MANEICE                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1264 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                              Page 1489 of 2235

Claim Name                              Address Information
LOVELL MCGEE                           ADDRESS ON FILE
LOVELY MALIVERT                        ADDRESS ON FILE
LOVETREE LAWNCARE                      1045 VALLEY DRIVE SMYRNA GA 30080
LOVIE HARTING                          ADDRESS ON FILE
LOWALI MITCHELL                        ADDRESS ON FILE
LOWELL BLACKWIN                        ADDRESS ON FILE
LOWELL MCCURDY                         ADDRESS ON FILE
LOWELL VERHEUL                         ADDRESS ON FILE
LOWELLS LAWNS ETC                      3141 HILLANDALE DR ROANOKE VA 24018
LOWELLS LAWNS ETC                      3141 HILLANDALE DRIVE SW ROANOKE VA 24018
LOWER BUCKS CNTY JOINT                 7811 NEW FALLS RD LEVITTOWN PA 19055
LOWER BUCKS COUNTY JOINT MUNICIPAL AUTH 7900 RT 13 LEVITTOWN PA 19057
LOWER MERION TOWNSHIP                  TOWNSHIP MANAGER 75 EAST LANCASTER AVE ARDMORE PA 19003
LOWES COMPANIES INC                    ATTN PROPERTY MANAGEMENT RES6 1605 CURTIS BRIDGE ROAD WILKESBORO NC 28697
LOWES HOME CENTER LLC                  ATTN: PROPERTY MANAGEMENT 1000 LOWE'S BLVD MOORESVILLE NC 28117
LOWES HOME CENTER LLC                  1605 CURTIS BRIDGE ROAD ATTN PROP MGMT RES6 1506 WILKESBORO NC 28697
LOWES HOME CENTER LLC                  1605 CURTIS BRIDGE ROAD ATTN PROPERTY MGMT RES6 WILKESBORO NC 28697
LOWES HOME CENTER LLC                  1605 CURTIS BRIDGE ROAD ATTN PROP MGMT RES6 724 WILKESBORO NC 28697
LOWES HOME CENTERS                     1000 LOWES BLVD MOORESVILLE NC 28117
LOWES HOME CENTERS LLC                 1605 CURTIS BRIDGE ROAD ATTN PROPERTY MGMT RES6 WILKESBORO NC 28697
LOWES HOME CENTERS LLC                 1605 CURTIS BRIDGE ROAD ATTN PROP MGMT RES6 724 WILKESBORO NC 28697
LOWNDES, DROSDICK, DOSTER,             KANTOR & REED, P.A. 215 NORTH EOLA DRIVE POST OFFICE BOX 2809 ORLANDO FL 32802
LOYALSOCK TAX COLLECTOR                2132 NORTHWAY RD WILLIAMSPORT PA 17701
LP NETWORK                             187 BALLARDVALE ST STE A225 WILMINGTON MA 01887
LR ASPHALT                             15670 HART ROAD MONTVILLE OH 44064
LSI OPERATING                          118 W MCKEY ST OCOEE FL 34761
LSOP WI LLC                            C/O SOMERSET PROPERTIES INC 768 N BETHLEHEM PIKE SUITE 203 LOWER GWYNEDO PA
                                       19002
LT I G BEALL JR USN RET                17842 N 41ST PL PHONEIX AZ 85032
LT VERRASTRO INC                       700 MOOSIC RD OLD FORGE PA 18518
LTC LEDS                               1250 OHIO PIKE SUITE 169 AMELIA OH 45102
LUANA ALVES                            ADDRESS ON FILE
LUCA COMO                              ADDRESS ON FILE
LUCAN LUBORE                           ADDRESS ON FILE
LUCAS ARTHURS                          ADDRESS ON FILE
LUCAS BEANE                            ADDRESS ON FILE
LUCAS BROZYNA                          ADDRESS ON FILE
LUCAS CHOJNICKI                        ADDRESS ON FILE
LUCAS COOPER                           ADDRESS ON FILE
LUCAS CRAWFORD                         ADDRESS ON FILE
LUCAS EISEL                            ADDRESS ON FILE
LUCAS FISHER                           ADDRESS ON FILE
LUCAS FOSTER                           ADDRESS ON FILE
LUCAS GRAY                             ADDRESS ON FILE
LUCAS HALL                             ADDRESS ON FILE
LUCAS HAMPTON                          ADDRESS ON FILE
LUCAS HUMPHREY                         ADDRESS ON FILE
LUCAS HUTSON                           ADDRESS ON FILE
LUCAS JACOBS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1265 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1490 of 2235

Claim Name                         Address Information
LUCAS LEE                          ADDRESS ON FILE
LUCAS METZ                         ADDRESS ON FILE
LUCAS MILLER                       ADDRESS ON FILE
LUCAS MIRANDA                      ADDRESS ON FILE
LUCAS MITCHELL                     ADDRESS ON FILE
LUCAS PAINE                        ADDRESS ON FILE
LUCAS PETERSON                     ADDRESS ON FILE
LUCAS SAKOLE                       ADDRESS ON FILE
LUCAS SIMMONS                      ADDRESS ON FILE
LUCAS ST CIN                       ADDRESS ON FILE
LUCAS STANFA                       ADDRESS ON FILE
LUCAS STENE                        ADDRESS ON FILE
LUCAS STEVENS                      ADDRESS ON FILE
LUCAS STOLTZFUS                    ADDRESS ON FILE
LUCAS TAYLOR                       ADDRESS ON FILE
LUCAS THOMAS                       ADDRESS ON FILE
LUCAS TRUJILLO                     ADDRESS ON FILE
LUCAS UNCAPHER                     ADDRESS ON FILE
LUCAS VARGAS                       ADDRESS ON FILE
LUCAS VAUGHN                       ADDRESS ON FILE
LUCAS WILLIAMS                     ADDRESS ON FILE
LUCERO HERRERA                     ADDRESS ON FILE
LUCIA DOMINGUEZ                    ADDRESS ON FILE
LUCIA ESCUDERO                     ADDRESS ON FILE
LUCIA FERMAN RIVAS                 ADDRESS ON FILE
LUCIA HENRIQUEZ                    ADDRESS ON FILE
LUCIA MARKS                        ADDRESS ON FILE
LUCIA MARTINEZ                     ADDRESS ON FILE
LUCIA PEREZ                        ADDRESS ON FILE
LUCIA RENTERIA                     ADDRESS ON FILE
LUCIAN BRUNAT                      ADDRESS ON FILE
LUCIAN SMITH                       ADDRESS ON FILE
LUCIANA DORSEY                     ADDRESS ON FILE
LUCIANA SELDON                     ADDRESS ON FILE
LUCIANNA WILLIAMS                  ADDRESS ON FILE
LUCIANO GRECO                      ADDRESS ON FILE
LUCIANO VICINO                     ADDRESS ON FILE
LUCILA FUENTES                     ADDRESS ON FILE
LUCILE TALUY                       ADDRESS ON FILE
LUCILLE CINGEL                     ADDRESS ON FILE
LUCILLE FLICK                      ADDRESS ON FILE
LUCILLE SHANKLE                    ADDRESS ON FILE
LUCILLE WENGER                     ADDRESS ON FILE
LUCINA DELA ROSA                   ADDRESS ON FILE
LUCINDA BECHTOL                    ADDRESS ON FILE
LUCINDA HUDSON                     ADDRESS ON FILE
LUCINDA SYPHRETT                   ADDRESS ON FILE
LUCINDA WALTERS                    ADDRESS ON FILE
LUCIO REYES                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1266 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1491 of 2235

Claim Name                           Address Information
LUCIOUS HOWARD                       ADDRESS ON FILE
LUCKEYIAH MINGO                      ADDRESS ON FILE
LUCKY PLUMBING LLC                   PO BOX 1483 HOLISTER MO 65673
LUCRECIA HILL                        ADDRESS ON FILE
LUCRESIA HERNANDEZ                   ADDRESS ON FILE
LUCRETIA ATKINS                      ADDRESS ON FILE
LUCY ALEXANDER                       ADDRESS ON FILE
LUCY ARENA                           ADDRESS ON FILE
LUCY BOYD                            ADDRESS ON FILE
LUCY BRUNSON                         ADDRESS ON FILE
LUCY BRUNSON                         ADDRESS ON FILE
LUCY FAY                             ADDRESS ON FILE
LUCY MEEKS                           ADDRESS ON FILE
LUCY MORAN                           ADDRESS ON FILE
LUCY SNOW                            ADDRESS ON FILE
LUCY WILLCUTT                        ADDRESS ON FILE
LUELLA NELSON                        ADDRESS ON FILE
LUETECHIA POWELL                     ADDRESS ON FILE
LUFFON BERRY                         ADDRESS ON FILE
LUIGI DIAZ                           ADDRESS ON FILE
LUIGI WESH                           ADDRESS ON FILE
LUIS AGUILLON                        ADDRESS ON FILE
LUIS ALMODOVA                        ADDRESS ON FILE
LUIS ALONSO                          ADDRESS ON FILE
LUIS ALVAREZ                         ADDRESS ON FILE
LUIS ALVERADO                        ADDRESS ON FILE
LUIS ANDINO                          ADDRESS ON FILE
LUIS ARANDA                          ADDRESS ON FILE
LUIS ARROYO                          ADDRESS ON FILE
LUIS BURGOS-MEZA JR                  ADDRESS ON FILE
LUIS CARRANCO                        ADDRESS ON FILE
LUIS CASARO BALAREZO                 ADDRESS ON FILE
LUIS CENTENO                         ADDRESS ON FILE
LUIS CERVANTES                       ADDRESS ON FILE
LUIS CEVALLOS MARIN                  ADDRESS ON FILE
LUIS COLON                           ADDRESS ON FILE
LUIS CORDOVES                        ADDRESS ON FILE
LUIS CRUZ-FRATICELLI                 ADDRESS ON FILE
LUIS DE LEON MONCION                 ADDRESS ON FILE
LUIS DUARTE                          ADDRESS ON FILE
LUIS ESPINOZA                        ADDRESS ON FILE
LUIS FERNANDEZ                       ADDRESS ON FILE
LUIS FIGUEROA                        ADDRESS ON FILE
LUIS FIGUEROA SANTIAGO               ADDRESS ON FILE
LUIS FRIAS ALMONTE                   ADDRESS ON FILE
LUIS GALARZA                         ADDRESS ON FILE
LUIS GOMEZ                           ADDRESS ON FILE
LUIS GONZALEZ                        ADDRESS ON FILE
LUIS GONZALEZ                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1267 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1492 of 2235

Claim Name                            Address Information
LUIS GONZALEZ                         ADDRESS ON FILE
LUIS GONZALEZ                         ADDRESS ON FILE
LUIS GONZALEZ                         ADDRESS ON FILE
LUIS GONZALEZ JR                      ADDRESS ON FILE
LUIS GUADALUPE                        ADDRESS ON FILE
LUIS HERNANDEZ                        ADDRESS ON FILE
LUIS HERNANDEZ                        ADDRESS ON FILE
LUIS HERRERA                          ADDRESS ON FILE
LUIS LEBRON                           ADDRESS ON FILE
LUIS LOBOS                            ADDRESS ON FILE
LUIS LUNA                             ADDRESS ON FILE
LUIS MALDONADO                        ADDRESS ON FILE
LUIS MALDONADO                        ADDRESS ON FILE
LUIS MARCIAL                          ADDRESS ON FILE
LUIS MARRERO                          ADDRESS ON FILE
LUIS MARRERO                          ADDRESS ON FILE
LUIS MARTINEZ                         ADDRESS ON FILE
LUIS MARTINEZ                         ADDRESS ON FILE
LUIS MENDEZ                           ADDRESS ON FILE
LUIS MENDEZ                           ADDRESS ON FILE
LUIS MENDIZABAL LOAIS                 ADDRESS ON FILE
LUIS MERCADO                          ADDRESS ON FILE
LUIS MERLO                            ADDRESS ON FILE
LUIS MIRANDA MELENDEZ                 ADDRESS ON FILE
LUIS MOORE                            ADDRESS ON FILE
LUIS MORALES                          ADDRESS ON FILE
LUIS OBREGON ABREU                    ADDRESS ON FILE
LUIS ORTEGA                           ADDRESS ON FILE
LUIS PEREZ                            ADDRESS ON FILE
LUIS PEREZ                            ADDRESS ON FILE
LUIS PEREZ                            ADDRESS ON FILE
LUIS PEREZ LOPEZ                      ADDRESS ON FILE
LUIS POLANCO                          ADDRESS ON FILE
LUIS QUINDE                           ADDRESS ON FILE
LUIS QUINONES                         ADDRESS ON FILE
LUIS QUINTANA                         ADDRESS ON FILE
LUIS RACINE                           ADDRESS ON FILE
LUIS RAMIREZ                          ADDRESS ON FILE
LUIS RAMIREZ                          ADDRESS ON FILE
LUIS RAMIREZ                          ADDRESS ON FILE
LUIS RAMOS                            ADDRESS ON FILE
LUIS RENTAS                           ADDRESS ON FILE
LUIS RIVERA                           ADDRESS ON FILE
LUIS RIVERA                           ADDRESS ON FILE
LUIS RIVERA                           ADDRESS ON FILE
LUIS RODRIGUEZ                        ADDRESS ON FILE
LUIS RODRIGUEZ                        ADDRESS ON FILE
LUIS RODRIGUEZ                        ADDRESS ON FILE
LUIS RODRIGUEZ                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1268 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1493 of 2235

Claim Name                            Address Information
LUIS RODRIGUEZ                        ADDRESS ON FILE
LUIS RODRIGUEZ ACOSTA                 ADDRESS ON FILE
LUIS ROMAN                            ADDRESS ON FILE
LUIS SANHUEZA                         ADDRESS ON FILE
LUIS SANTIAGO                         ADDRESS ON FILE
LUIS SANTIAGO                         ADDRESS ON FILE
LUIS SANTIAGO PEREZ                   ADDRESS ON FILE
LUIS SANTOS ILL                       ADDRESS ON FILE
LUIS SIMS                             ADDRESS ON FILE
LUIS TAVERAS                          ADDRESS ON FILE
LUIS TORRES                           ADDRESS ON FILE
LUIS TORRES SANTOS                    ADDRESS ON FILE
LUIS VASQUEZ                          ADDRESS ON FILE
LUIS VELAZQUEZ                        ADDRESS ON FILE
LUIS VELEZ                            ADDRESS ON FILE
LUIS VIERA                            ADDRESS ON FILE
LUIS VILLARREAL                       ADDRESS ON FILE
LUIS WALKER                           ADDRESS ON FILE
LUIS ZUNIGA-GOMEZ                     ADDRESS ON FILE
LUISA CUADROS                         ADDRESS ON FILE
LUISA OJEDA                           ADDRESS ON FILE
LUIZ COLON                            ADDRESS ON FILE
LUIZ MONTEIRO                         ADDRESS ON FILE
LUKAS KING                            ADDRESS ON FILE
LUKAS REYNOLDS                        ADDRESS ON FILE
LUKAS TALLENT                         ADDRESS ON FILE
LUKE BARNES                           ADDRESS ON FILE
LUKE BERNARD                          ADDRESS ON FILE
LUKE BUETTNER                         ADDRESS ON FILE
LUKE BURNETT                          ADDRESS ON FILE
LUKE CADENHEAD                        ADDRESS ON FILE
LUKE CAMPANILE                        ADDRESS ON FILE
LUKE CARTER                           ADDRESS ON FILE
LUKE CHAREST                          ADDRESS ON FILE
LUKE COELHO                           ADDRESS ON FILE
LUKE DANG                             ADDRESS ON FILE
LUKE DONNELLY                         ADDRESS ON FILE
LUKE DOWNES                           ADDRESS ON FILE
LUKE DUNCAN                           ADDRESS ON FILE
LUKE EUSEBIO                          ADDRESS ON FILE
LUKE FAULER                           ADDRESS ON FILE
LUKE HAHN                             ADDRESS ON FILE
LUKE HATHAWAY                         ADDRESS ON FILE
LUKE HESPRICH                         ADDRESS ON FILE
LUKE JANS                             ADDRESS ON FILE
LUKE JOHNSON                          ADDRESS ON FILE
LUKE KEATON                           ADDRESS ON FILE
LUKE LYONS                            ADDRESS ON FILE
LUKE MARCHINO                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1269 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1494 of 2235

Claim Name                            Address Information
LUKE MARTIN                           ADDRESS ON FILE
LUKE MAYES                            ADDRESS ON FILE
LUKE MEACHUM                          ADDRESS ON FILE
LUKE MERTZ                            ADDRESS ON FILE
LUKE MEYER                            ADDRESS ON FILE
LUKE NEAL                             ADDRESS ON FILE
LUKE NORWOOD                          ADDRESS ON FILE
LUKE OVERCAST                         ADDRESS ON FILE
LUKE OVERTURF                         ADDRESS ON FILE
LUKE PLUMER                           ADDRESS ON FILE
LUKE PORRETTI                         ADDRESS ON FILE
LUKE RASURE                           ADDRESS ON FILE
LUKE SHEPHERD                         ADDRESS ON FILE
LUKE STEPHENS                         ADDRESS ON FILE
LUKE WALKER                           ADDRESS ON FILE
LUKE WHITWORTH                        ADDRESS ON FILE
LUKE WILLIAMS                         ADDRESS ON FILE
LUKE WILLIAMSON                       ADDRESS ON FILE
LUKUS A STADELBACHER                  ADDRESS ON FILE
LUKUS STADELBACHER                    ADDRESS ON FILE
LUKUS STADELBACHER                    ADDRESS ON FILE
LULLA AKUOKO                          ADDRESS ON FILE
LULSEGED AFEWOARK                     ADDRESS ON FILE
LUMBERTON ABC STORE 1                 150 WINTERGREEN DRIVE LUMBERTON NC 28358
LUMOS NETWORKS INC                    PO BOX 580062 CHARLOTTE NC 28258
LUNDEN HARPER                         ADDRESS ON FILE
LUPERIUM BURNS                        ADDRESS ON FILE
LUPITA ALVAREZ BELTRAN                ADDRESS ON FILE
LURENA DISNEY                         ADDRESS ON FILE
LUSAVI PAGOSA LLC                     610 NEWPORT CENTER DR STE 1500 ATTN MATTHEW MOUSAVI NEWPORT BEACH CA 92660
LUSENDA HUNTER                        ADDRESS ON FILE
LUSILVIO SILVA                        ADDRESS ON FILE
LUTHER BURRIS                         ADDRESS ON FILE
LUTHER WELLS                          ADDRESS ON FILE
LUTHER WHITE III                      ADDRESS ON FILE
LUTHER WILSON                         ADDRESS ON FILE
LUTHER WYCHE                          ADDRESS ON FILE
LUTHERCARE                            945 DUKE ST ATTN BARBARA A CARE LEBANON PA 10742
LUTISHIA EATON                        ADDRESS ON FILE
LUTRELL WASHINGTON                    ADDRESS ON FILE
LUXURY PROPERTY MAINTENANCE           3395 SHENANDOAH TRAIL SEMMES AL 36575
LUZ AVILES                            ADDRESS ON FILE
LUZ BARRERA                           ADDRESS ON FILE
LUZ BLADES                            ADDRESS ON FILE
LUZ GARCIA                            ADDRESS ON FILE
LUZ GILLETTE                          ADDRESS ON FILE
LUZ GUTIERREZ                         ADDRESS ON FILE
LUZ HENDERSON                         ADDRESS ON FILE
LUZ PEREZ                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1270 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                         Page 1495 of 2235

Claim Name                         Address Information
LUZ RIVERA                         ADDRESS ON FILE
LUZ TORRES                         ADDRESS ON FILE
LUZCELEST RUBIO                    ADDRESS ON FILE
LVIP VI OWNERS ASSOCIATION         C/O MRH ENTERPRISE LLC 1150 GLENLIVET DR SUITE A 16 ALLENTOWN PA 18106
LVPG EMERGENCY MEDICINE            PO BOX 783311 PHILADELPHIA PA 19178
LYAMILI CAMACHO QUINTANA           ADDRESS ON FILE
LYCRTIS THOMPSON                   ADDRESS ON FILE
LYCURTIS THOMPSON                  ADDRESS ON FILE
LYDARRION PUGH                     ADDRESS ON FILE
LYDELL FREEMAN                     ADDRESS ON FILE
LYDIA ALDERMAN                     ADDRESS ON FILE
LYDIA ALEX                         ADDRESS ON FILE
LYDIA ANAKA                        ADDRESS ON FILE
LYDIA BENSON                       ADDRESS ON FILE
LYDIA BERTRAND                     ADDRESS ON FILE
LYDIA BETTS                        ADDRESS ON FILE
LYDIA BRECKENRIDGE                 ADDRESS ON FILE
LYDIA BRIDGES                      ADDRESS ON FILE
LYDIA CANTRELL                     ADDRESS ON FILE
LYDIA CARDONA                      ADDRESS ON FILE
LYDIA CLARK                        ADDRESS ON FILE
LYDIA COLLAZO                      ADDRESS ON FILE
LYDIA CONNALLY                     ADDRESS ON FILE
LYDIA COX                          ADDRESS ON FILE
LYDIA DORTON                       ADDRESS ON FILE
LYDIA ELLIOTT                      ADDRESS ON FILE
LYDIA GONZALEZ                     ADDRESS ON FILE
LYDIA HARDMAN                      ADDRESS ON FILE
LYDIA HENDERSON                    ADDRESS ON FILE
LYDIA HOLTZ                        ADDRESS ON FILE
LYDIA JACKSON                      ADDRESS ON FILE
LYDIA KANGERS                      ADDRESS ON FILE
LYDIA KING                         ADDRESS ON FILE
LYDIA MALDONADO                    ADDRESS ON FILE
LYDIA NIELSEN                      ADDRESS ON FILE
LYDIA NORTHUP                      ADDRESS ON FILE
LYDIA NOVAK                        ADDRESS ON FILE
LYDIA PETERSEN                     ADDRESS ON FILE
LYDIA RICCHEZZA                    ADDRESS ON FILE
LYDIA RICE                         ADDRESS ON FILE
LYDIA SMITH                        ADDRESS ON FILE
LYDIA WALLACE                      ADDRESS ON FILE
LYDIA WILEY                        ADDRESS ON FILE
LYDIA WILLIAMS                     ADDRESS ON FILE
LYDIA WILLIS                       ADDRESS ON FILE
LYDIA WINTERS                      ADDRESS ON FILE
LYDIA WISEMAN                      ADDRESS ON FILE
LYKEENAN KELLY                     ADDRESS ON FILE
LYKEIFTHA AYRES                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1271 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1496 of 2235

Claim Name                            Address Information
LYKELDRIC LEATHERWOOD                 ADDRESS ON FILE
LYKENDREICK BISHOP                    ADDRESS ON FILE
LYKIA RICHARDSON                      ADDRESS ON FILE
LYLA BENNETT                          ADDRESS ON FILE
LYMAN JONES                           ADDRESS ON FILE
LYMOND MOSES                          ADDRESS ON FILE
LYNARD LANCASTER                      ADDRESS ON FILE
LYNARD MARLIN                         ADDRESS ON FILE
LYNARDIA MORRIS                       ADDRESS ON FILE
LYNCHELLE BELLAMY                     ADDRESS ON FILE
LYNDA BROWN                           ADDRESS ON FILE
LYNDA GALLAGHER                       ADDRESS ON FILE
LYNDA HAY                             ADDRESS ON FILE
LYNDA HOWARD                          ADDRESS ON FILE
LYNDA JOHNSON                         ADDRESS ON FILE
LYNDA LEIGHT                          ADDRESS ON FILE
LYNDA SANTIAGO                        ADDRESS ON FILE
LYNDA SIEMER                          ADDRESS ON FILE
LYNDA-MARIE BOLICK                    ADDRESS ON FILE
LYNDAH YOUNG                          ADDRESS ON FILE
LYNDALE NEWMAN                        ADDRESS ON FILE
LYNDEE CRAWFORD                       ADDRESS ON FILE
LYNDEL ROBERTS                        ADDRESS ON FILE
LYNDITA OKERE                         ADDRESS ON FILE
LYNDON FULLER                         ADDRESS ON FILE
LYNDON JOHNSON                        ADDRESS ON FILE
LYNDON KRUEGER-BOYD                   ADDRESS ON FILE
LYNDON RUCKER                         ADDRESS ON FILE
LYNDSAY ANDERSON                      ADDRESS ON FILE
LYNDSAY CHAKARIAN                     ADDRESS ON FILE
LYNDSAY NORDEEN                       ADDRESS ON FILE
LYNDSAY PARHAM                        ADDRESS ON FILE
LYNDSAY RUSHTON                       ADDRESS ON FILE
LYNDSEY BENSON                        ADDRESS ON FILE
LYNDSEY BOWMAN                        ADDRESS ON FILE
LYNDSEY COURT                         ADDRESS ON FILE
LYNDSEY COXWELL                       ADDRESS ON FILE
LYNDSEY FIORE                         ADDRESS ON FILE
LYNDSEY FOWLER                        ADDRESS ON FILE
LYNDSEY HOWARD                        ADDRESS ON FILE
LYNDSEY MILLER                        ADDRESS ON FILE
LYNDSEY PICARD                        ADDRESS ON FILE
LYNDSEY SAUNDERS                      ADDRESS ON FILE
LYNETTE MOFFITT                       ADDRESS ON FILE
LYNETTE MOORE                         ADDRESS ON FILE
LYNETTE SIMMONS                       ADDRESS ON FILE
LYNFORD SARTOR                        ADDRESS ON FILE
LYNICE RUSSELL                        ADDRESS ON FILE
LYNISE WILSON                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1272 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 1497 of 2235

Claim Name                          Address Information
LYNITA DAVIS                        ADDRESS ON FILE
LYNN ALLEN                          ADDRESS ON FILE
LYNN ANNE KOCON TAX COLLECTOR       2227 ALBRIGHT AVE ALLENTOWN PA 18104
LYNN BAILEY                         ADDRESS ON FILE
LYNN BRADFIELD                      ADDRESS ON FILE
LYNN CLARK                          ADDRESS ON FILE
LYNN COLEMAN                        ADDRESS ON FILE
LYNN CUMMINGS                       ADDRESS ON FILE
LYNN DONOVAN                        ADDRESS ON FILE
LYNN DUBE                           ADDRESS ON FILE
LYNN KISTER                         ADDRESS ON FILE
LYNN LEPORE                         ADDRESS ON FILE
LYNN LOUISDORT                      ADDRESS ON FILE
LYNN MCKINNEY                       ADDRESS ON FILE
LYNN MORGAN                         ADDRESS ON FILE
LYNN NICEWANDER                     ADDRESS ON FILE
LYNN NOBLE                          ADDRESS ON FILE
LYNN ROBINSON                       ADDRESS ON FILE
LYNN SWEET                          ADDRESS ON FILE
LYNN SZYMAKEC                       ADDRESS ON FILE
LYNNAESHA JOHNSON                   ADDRESS ON FILE
LYNNDOLYN BRADLEY                   ADDRESS ON FILE
LYNNDOLYN BRADLEY                   ADDRESS ON FILE
LYNNE SAUNDERS                      ADDRESS ON FILE
LYNNETTE BRADLEY                    ADDRESS ON FILE
LYNNETTE DELACRUZ                   ADDRESS ON FILE
LYNNETTE WASHINGTON                 ADDRESS ON FILE
LYNNWOOD TUZO                       ADDRESS ON FILE
LYNOSHKA SOTO                       ADDRESS ON FILE
LYNSAY BOUDREAU                     ADDRESS ON FILE
LYNSEY BECK                         ADDRESS ON FILE
LYNSEY FORD                         ADDRESS ON FILE
LYNSEY SEILER                       ADDRESS ON FILE
LYNSEY SHANKLIN                     ADDRESS ON FILE
LYNSI MARTIN                        ADDRESS ON FILE
LYNWOOD HELVERSON                   ADDRESS ON FILE
LYNZEE LITTLE                       ADDRESS ON FILE
LYNZI YORK                          ADDRESS ON FILE
LYNZIE FARR                         ADDRESS ON FILE
LYONEL ANDERSON                     ADDRESS ON FILE
LYRA VETRO                          ADDRESS ON FILE
LYREA GRIFFITH                      ADDRESS ON FILE
LYRIC BROWNING                      ADDRESS ON FILE
LYRIC GREEN                         ADDRESS ON FILE
LYRIC HOWELL                        ADDRESS ON FILE
LYRIC HUNTERBASSETT                 ADDRESS ON FILE
LYRIC KISSMAN                       ADDRESS ON FILE
LYRIC NESBITT                       ADDRESS ON FILE
LYRIC OUTLAW                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1273 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1498 of 2235

Claim Name                            Address Information
LYRIC PALMER                          ADDRESS ON FILE
LYRIC ROBINSON                        ADDRESS ON FILE
LYRIC ROSS                            ADDRESS ON FILE
LYRIC STANTON                         ADDRESS ON FILE
LYRIC WIGFALL                         ADDRESS ON FILE
LYSA TOPPIN                           ADDRESS ON FILE
LYSSA LAROSA                          ADDRESS ON FILE
LYSSA PITTMAN                         ADDRESS ON FILE
LYSSA RINKER                          ADDRESS ON FILE
LYSTACHA PRATT                        ADDRESS ON FILE
LYVONTE CANNON                        ADDRESS ON FILE
LYZA RUTLAND                          ADDRESS ON FILE
M AND M MAINTENANCE                   1507 GOOSE GAP ROAD SEVIERVILLE TN 37876
M AND P HOLDINGS INC                  107 DAVID GREEN ROAD SUITE A BIRMINGHAM AL 35244
M AND T LANDSCAPING                   316 OLD COUNTY ROAD WINDSOR LOCKS CT 06096
M B GALENAS                           1304 WILLIAM ST AVOCA PA 18641
M H GAS LLC                           4230 WASHINGTON AVENUE INDEPENDENCE MO 64055
M N                                   DBA M N 116 B WITTEN CR HAVELOCK NC 28532
M P LLP                               5612 ILLINOIS ROAD FORT WAYNE IN 46804
M PALAZOLA PRODUCE CO                 2713 CHELSEA AVE MEMPHIS TN 38108
M PELLA PAINTING                      DBA M PELLA PAINTING 637 BEHRINGER HWY DUBOIS PA 15801
M PRICE DISTRIBUTING COMPANY INC      ONE BUDWEISER STREET HAMPTON VA 23661
M S WALKER INC                        ALLENS LTD 975 UNIVERSITY AVE NORWOOD MA 02062
M4E INDUSTRIES INC                    5235 E SOUTHERN AVE D 106 209 MESA AZ 85206
MA BOYD                               ADDRESS ON FILE
MA DARIEANA LAUD                      ADDRESS ON FILE
MA DE LA PAZ                          ADDRESS ON FILE
MA DIV OF UNEMPLOYMENT ASSISTN        19 STANIFORD ST BOSTON MA 02114
MA GARCIA                             ADDRESS ON FILE
MAALIYAH DIXON                        ADDRESS ON FILE
MAALIYAH DURHAM                       ADDRESS ON FILE
MAAME MENSAH                          ADDRESS ON FILE
MAARUFU SABABU                        ADDRESS ON FILE
MAC PLUMBING                          2968 1/2 EAST OLD ASHLAND CITY RD CLARKSVILLE TN 37043
MAC PRO SERVICES                      43021 FALLS OVERLOOK CT LEESBURG VA 20176
MACARIO LUJAN                         ADDRESS ON FILE
MACARTHUR TOMPKINS                    ADDRESS ON FILE
MACAYLA PENNY                         ADDRESS ON FILE
MACDADE MALL ASSOCIATES LP            120 W GERMANTOWN PIKE STE 120 C/O WOLFSON VERRICHIA GROUP LLC MEETINGHOUSE
                                      BUSINESS CENTER PLYMOUTH MEETING PA 19462
MACE TISDALE                          ADDRESS ON FILE
MACE WILSON                           ADDRESS ON FILE
MACEE CALDWELL                        ADDRESS ON FILE
MACEE WELCH                           ADDRESS ON FILE
MACELA OROCHENA                       ADDRESS ON FILE
MACENZEE MORRIS                       ADDRESS ON FILE
MACERICH DEPTFORD LLC                 ATTENTION: CENTER MANAGER 1750 DEPTFORD CENTER ROAD DEPTFORD NJ 08096
MACERICH DEPTFORD LLC                 C/O MACERICH 401 WILSHIRE BOULEVARD, SUITE 700 ATTN: LEGAL DEPARTMENT SANTA
                                      MONICA CA 90401



Epiq Corporate Restructuring, LLC                                                              Page 1274 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1499 of 2235

Claim Name                            Address Information
MACERICH DEPTFORD LLC                 ATTENTION: LEGAL DEPT. 401 WILSHIRE BOULEVARD, SUITE 700 SANTA MONICA CA 90401
MACERICH DEPTFORD LLC                 C/O MACERICH P.O . BOX 2172 401 WILSHIRE BOULEVARD, STE 700 SANTA MONICA CA
                                      90407
MACEY GUNTHER                         ADDRESS ON FILE
MACEY GUNTHER                         ADDRESS ON FILE
MACEY HOLT                            ADDRESS ON FILE
MACEY LINK                            ADDRESS ON FILE
MACEY SENCIBOY                        ADDRESS ON FILE
MACGUYVER GIL                         ADDRESS ON FILE
MACH II MCB SILVER PORTFOLIO          OWNER ONE LLC 2701 N CHARLES ST, STE 404 CO MCB PROPERTY MGMT LLC BALTIMORE MD
                                      21218
MACHADO MANAGEMENT CONSULTING LLC     840 N ATLANTIC AVE APT C403 COCOA BEACH FL 32931
MACHALLA DAUGHTRIDGE                  ADDRESS ON FILE
MACHARANDA TALLEY                     ADDRESS ON FILE
MACHAVELLIA BAGSBY                    ADDRESS ON FILE
MACHEL TUCKER                         ADDRESS ON FILE
MACHIAH BAXTER                        ADDRESS ON FILE
MACI OSLEJSEK                         ADDRESS ON FILE
MACI ROOS                             ADDRESS ON FILE
MACIE BUTEAUX                         ADDRESS ON FILE
MACIE GOODSON                         ADDRESS ON FILE
MACIE HANEY                           ADDRESS ON FILE
MACIE HILRED                          ADDRESS ON FILE
MACIE MCGRANE                         ADDRESS ON FILE
MACIE TEICHOW                         ADDRESS ON FILE
MACIE WHITEHORN                       ADDRESS ON FILE
MACK HAMMONTREE                       ADDRESS ON FILE
MACK PITTMAN                          ADDRESS ON FILE
MACK ROBERT                           ADDRESS ON FILE
MACK SHARP                            ADDRESS ON FILE
MACK THORNTON                         ADDRESS ON FILE
MACKAYLA OBRINGER                     ADDRESS ON FILE
MACKENDZIE GUMP                       ADDRESS ON FILE
MACKENZIE AGNEW                       ADDRESS ON FILE
MACKENZIE BENNETT                     ADDRESS ON FILE
MACKENZIE BOURGEOIS                   ADDRESS ON FILE
MACKENZIE BRADLEY                     ADDRESS ON FILE
MACKENZIE BRINKLEY                    ADDRESS ON FILE
MACKENZIE BROWN                       ADDRESS ON FILE
MACKENZIE BUTLER                      ADDRESS ON FILE
MACKENZIE BYRD                        ADDRESS ON FILE
MACKENZIE CAHOON                      ADDRESS ON FILE
MACKENZIE CALHOUN                     ADDRESS ON FILE
MACKENZIE CARLSON                     ADDRESS ON FILE
MACKENZIE CARPENTER                   ADDRESS ON FILE
MACKENZIE CAVALETTO                   ADDRESS ON FILE
MACKENZIE CHAPMAN                     ADDRESS ON FILE
MACKENZIE CHURCH                      ADDRESS ON FILE
MACKENZIE COFFLIN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1275 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1500 of 2235

Claim Name                            Address Information
MACKENZIE COPENHAVER                  ADDRESS ON FILE
MACKENZIE CUNNINGHAM                  ADDRESS ON FILE
MACKENZIE CURRAN                      ADDRESS ON FILE
MACKENZIE DAIGLE                      ADDRESS ON FILE
MACKENZIE DICKSON                     ADDRESS ON FILE
MACKENZIE DUGGINS                     ADDRESS ON FILE
MACKENZIE ELLER                       ADDRESS ON FILE
MACKENZIE FESSLER                     ADDRESS ON FILE
MACKENZIE FREERKSEN                   ADDRESS ON FILE
MACKENZIE GEORGE                      ADDRESS ON FILE
MACKENZIE GILBERT                     ADDRESS ON FILE
MACKENZIE GIROIR                      ADDRESS ON FILE
MACKENZIE GODZIK                      ADDRESS ON FILE
MACKENZIE HAMOR                       ADDRESS ON FILE
MACKENZIE HANSEN                      ADDRESS ON FILE
MACKENZIE HIGBE                       ADDRESS ON FILE
MACKENZIE HOYT                        ADDRESS ON FILE
MACKENZIE HUGHES                      ADDRESS ON FILE
MACKENZIE HUMPHRESS                   ADDRESS ON FILE
MACKENZIE HUNT                        ADDRESS ON FILE
MACKENZIE IMMENHORT                   ADDRESS ON FILE
MACKENZIE JACKSON                     ADDRESS ON FILE
MACKENZIE JORDAN                      ADDRESS ON FILE
MACKENZIE KEITH                       ADDRESS ON FILE
MACKENZIE KERLEY                      ADDRESS ON FILE
MACKENZIE KERSHNER                    ADDRESS ON FILE
MACKENZIE KNOTTS                      ADDRESS ON FILE
MACKENZIE LABARR                      ADDRESS ON FILE
MACKENZIE LAM                         ADDRESS ON FILE
MACKENZIE LAMB                        ADDRESS ON FILE
MACKENZIE LAMB                        ADDRESS ON FILE
MACKENZIE LAWS                        ADDRESS ON FILE
MACKENZIE LEISTER                     ADDRESS ON FILE
MACKENZIE LONGO                       ADDRESS ON FILE
MACKENZIE MALLETTE                    ADDRESS ON FILE
MACKENZIE MALUGIN                     ADDRESS ON FILE
MACKENZIE MCCLAIN                     ADDRESS ON FILE
MACKENZIE MCLEAN                      ADDRESS ON FILE
MACKENZIE MCRAE                       ADDRESS ON FILE
MACKENZIE MICHALOJKO                  ADDRESS ON FILE
MACKENZIE MOLBY                       ADDRESS ON FILE
MACKENZIE NEALLEY                     ADDRESS ON FILE
MACKENZIE PFAFF                       ADDRESS ON FILE
MACKENZIE PLANTE                      ADDRESS ON FILE
MACKENZIE PORCH                       ADDRESS ON FILE
MACKENZIE PRESCOTT                    ADDRESS ON FILE
MACKENZIE QUESENBERRY                 ADDRESS ON FILE
MACKENZIE QUICK                       ADDRESS ON FILE
MACKENZIE RHODES                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1276 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1501 of 2235

Claim Name                            Address Information
MACKENZIE ROYER                       ADDRESS ON FILE
MACKENZIE SHELTON                     ADDRESS ON FILE
MACKENZIE SMITH                       ADDRESS ON FILE
MACKENZIE SMITH                       ADDRESS ON FILE
MACKENZIE STEWART                     ADDRESS ON FILE
MACKENZIE SWEETEN                     ADDRESS ON FILE
MACKENZIE TWICHEL                     ADDRESS ON FILE
MACKENZIE WEATHERFORD                 ADDRESS ON FILE
MACKENZIE WILCOX                      ADDRESS ON FILE
MACKENZIE WOLFSON                     ADDRESS ON FILE
MACKENZIE WOMACK                      ADDRESS ON FILE
MACKENZIE YOUNG                       ADDRESS ON FILE
MACKENZY CLIFTON                      ADDRESS ON FILE
MACLEOD COUCH REALTY LLC              270 N EL CAMINO REAL SUITE F397 ENCINITAS CA 92024
MACOMB COUNTY HEALTH DEPT             43525 ELIZABETH ROAD MT. CLEMENS MI 48043
MACON BEVERAGE CO LLC                 PO BOX 226 MACON GA 31202
MACY AULT                             ADDRESS ON FILE
MACY BARFIELD                         ADDRESS ON FILE
MACY BOWMAN                           ADDRESS ON FILE
MACY CALHOUN                          ADDRESS ON FILE
MACY CARVER                           ADDRESS ON FILE
MACY CLARK                            ADDRESS ON FILE
MACY DAVIS                            ADDRESS ON FILE
MACY ELECTRIC LLC                     2600 LAMPER LN WILMINGTON DE 19808
MACY HESTER                           ADDRESS ON FILE
MACY JEFFRIES                         ADDRESS ON FILE
MACY LOYD                             ADDRESS ON FILE
MACY MARSEE                           ADDRESS ON FILE
MACY MASTERS                          ADDRESS ON FILE
MACY MCLAUGHLIN                       ADDRESS ON FILE
MACY MILHEIM                          ADDRESS ON FILE
MACY TOLENTINO                        ADDRESS ON FILE
MACY VAN ALSTYNE                      ADDRESS ON FILE
MACY WEHUNT                           ADDRESS ON FILE
MACY WYATT                            ADDRESS ON FILE
MAD JACKS ASPHALT AND CONCRETE LLC    98 BEASLEY DRIVE FRANKLIN TN 37064
MAD MAINTENANCE LLC                   1010 CARRINGTON TERRACE JOPLIN MO 64804
MADAISABEL FUENTES ARIAS              ADDRESS ON FILE
MADALINA GHETE                        ADDRESS ON FILE
MADALINA SPARROW                      ADDRESS ON FILE
MADALYN COX                           ADDRESS ON FILE
MADALYN GRAHAM                        ADDRESS ON FILE
MADALYN HULL                          ADDRESS ON FILE
MADALYN NELSON                        ADDRESS ON FILE
MADALYN NELSON                        ADDRESS ON FILE
MADALYN NEWELL                        ADDRESS ON FILE
MADALYN SANDERS                       ADDRESS ON FILE
MADALYN SCRIBNER                      ADDRESS ON FILE
MADALYN TITUS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1277 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1502 of 2235

Claim Name                            Address Information
MADALYNN BERRY                        ADDRESS ON FILE
MADALYNN BONADIO                      ADDRESS ON FILE
MADALYNN HATFIELD                     ADDRESS ON FILE
MADAYO SCOTT                          ADDRESS ON FILE
MADDIE GARNER                         ADDRESS ON FILE
MADDISON ENGLE                        ADDRESS ON FILE
MADDISON PREVOST                      ADDRESS ON FILE
MADDISON RUSSELL                      ADDRESS ON FILE
MADDISON SCHMIDT                      ADDRESS ON FILE
MADEJESUS SANCHEZ PAZ                 ADDRESS ON FILE
MADELAINE GOLDEN                      ADDRESS ON FILE
MADELEINE BASH                        ADDRESS ON FILE
MADELEINE BAUER                       ADDRESS ON FILE
MADELEINE COOK                        ADDRESS ON FILE
MADELEINE HOLLINGER                   ADDRESS ON FILE
MADELEINE JAKLE                       ADDRESS ON FILE
MADELEINE KESSLER                     ADDRESS ON FILE
MADELEINE LEMASTERS                   ADDRESS ON FILE
MADELEINE SHELDON                     ADDRESS ON FILE
MADELINE ARMENI                       ADDRESS ON FILE
MADELINE BUCHHOLZ                     ADDRESS ON FILE
MADELINE COLE                         ADDRESS ON FILE
MADELINE COMBS                        ADDRESS ON FILE
MADELINE CONTRERAS                    ADDRESS ON FILE
MADELINE DECKROW                      ADDRESS ON FILE
MADELINE DONAHUE                      ADDRESS ON FILE
MADELINE DRIVES                       ADDRESS ON FILE
MADELINE ELSTAD                       ADDRESS ON FILE
MADELINE GARNER                       ADDRESS ON FILE
MADELINE GEISER                       ADDRESS ON FILE
MADELINE GIRARD                       ADDRESS ON FILE
MADELINE GUIJARRO                     ADDRESS ON FILE
MADELINE HARRINGTON                   ADDRESS ON FILE
MADELINE HELBLING                     ADDRESS ON FILE
MADELINE HESS                         ADDRESS ON FILE
MADELINE KODESCH                      ADDRESS ON FILE
MADELINE LARGE                        ADDRESS ON FILE
MADELINE MADERA                       ADDRESS ON FILE
MADELINE MCFADIAN                     ADDRESS ON FILE
MADELINE MCHALE                       ADDRESS ON FILE
MADELINE MIKES                        ADDRESS ON FILE
MADELINE MONTANEZ                     ADDRESS ON FILE
MADELINE MOREY                        ADDRESS ON FILE
MADELINE O GWIN                       ADDRESS ON FILE
MADELINE PRINDALL                     ADDRESS ON FILE
MADELINE RAY                          ADDRESS ON FILE
MADELINE RILEY                        ADDRESS ON FILE
MADELINE SHRADER                      ADDRESS ON FILE
MADELINE SIERRA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1278 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1503 of 2235

Claim Name                          Address Information
MADELINE WEBSTER-RODRIGUEZ          ADDRESS ON FILE
MADELINE WHITE                      ADDRESS ON FILE
MADELYN ADKINS                      ADDRESS ON FILE
MADELYN BENTON                      ADDRESS ON FILE
MADELYN BLOYER                      ADDRESS ON FILE
MADELYN COLLINS                     ADDRESS ON FILE
MADELYN CROWLEY                     ADDRESS ON FILE
MADELYN GARCIA                      ADDRESS ON FILE
MADELYN GORDON                      ADDRESS ON FILE
MADELYN HAMMONS                     ADDRESS ON FILE
MADELYN KIRBY                       ADDRESS ON FILE
MADELYN LEE                         ADDRESS ON FILE
MADELYN MORGAN                      ADDRESS ON FILE
MADELYN MORRISON                    ADDRESS ON FILE
MADELYN MURRAY                      ADDRESS ON FILE
MADELYN PEARSON                     ADDRESS ON FILE
MADELYN SCHWEINZGER                 ADDRESS ON FILE
MADELYN STAMPER                     ADDRESS ON FILE
MADELYN THOMAS                      ADDRESS ON FILE
MADELYN THOMAS                      ADDRESS ON FILE
MADELYN THORESON                    ADDRESS ON FILE
MADELYN VASBINDER                   ADDRESS ON FILE
MADELYN WALLACE                     ADDRESS ON FILE
MADELYN WIGGINS                     ADDRESS ON FILE
MADELYN WILLIAMS                    ADDRESS ON FILE
MADELYNE BRIGHT                     ADDRESS ON FILE
MADELYNN DZBYNSKI                   ADDRESS ON FILE
MADELYNN ORTIZ                      ADDRESS ON FILE
MADELYNN WILLIAMS                   ADDRESS ON FILE
MADIAMA MBAYE                       ADDRESS ON FILE
MADIGAN MCMAHON                     ADDRESS ON FILE
MADILINE GRUDZINSKI                 ADDRESS ON FILE
MADILYN EVANS                       ADDRESS ON FILE
MADILYN LOPEZ                       ADDRESS ON FILE
MADILYN OUTLAW                      ADDRESS ON FILE
MADILYN RIDDLE                      ADDRESS ON FILE
MADILYNN MCINTOSH                   ADDRESS ON FILE
MADISAN PATTERSON                   ADDRESS ON FILE
MADISEN DEMENT                      ADDRESS ON FILE
MADISEN SAUNDERS                    ADDRESS ON FILE
MADISEN WEBB                        ADDRESS ON FILE
MADISON ABBOTT                      ADDRESS ON FILE
MADISON ADAMS                       ADDRESS ON FILE
MADISON ANDRE                       ADDRESS ON FILE
MADISON BACHELDER                   ADDRESS ON FILE
MADISON BAGCI                       ADDRESS ON FILE
MADISON BAKER                       ADDRESS ON FILE
MADISON BAKER                       ADDRESS ON FILE
MADISON BAREFOOT                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1279 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1504 of 2235

Claim Name                            Address Information
MADISON BARNETT                       ADDRESS ON FILE
MADISON BEARDSLEY                     ADDRESS ON FILE
MADISON BIRCH                         ADDRESS ON FILE
MADISON BISHOP                        ADDRESS ON FILE
MADISON BISHOP                        ADDRESS ON FILE
MADISON BLACKWELL                     ADDRESS ON FILE
MADISON BLACKWELL                     ADDRESS ON FILE
MADISON BOLT                          ADDRESS ON FILE
MADISON BOUGHTER                      ADDRESS ON FILE
MADISON BREWER                        ADDRESS ON FILE
MADISON BRIGMAN                       ADDRESS ON FILE
MADISON BROCKWELL                     ADDRESS ON FILE
MADISON BROWN                         ADDRESS ON FILE
MADISON BROWN                         ADDRESS ON FILE
MADISON BROWNING                      ADDRESS ON FILE
MADISON BRUNER                        ADDRESS ON FILE
MADISON CAFFEE                        ADDRESS ON FILE
MADISON CAMEJO                        ADDRESS ON FILE
MADISON CAMPBELL                      ADDRESS ON FILE
MADISON CANNON                        ADDRESS ON FILE
MADISON CARD                          ADDRESS ON FILE
MADISON CIRCUIT CLERK                 16 EAST 9TH ST ANDERSON IN 46016
MADISON CLAIR                         ADDRESS ON FILE
MADISON COLLINS                       ADDRESS ON FILE
MADISON CONTI                         ADDRESS ON FILE
MADISON COUNTY                        100 NORTHSIDE SQUARE RM 108 LICENSE DIRECTOR HUNTSVILLE AL 35801-4820
MADISON COUNTY HEALTH DEPARTMENT      206 EAST 9TH ST ANDERSON IN 46016
MADISON COUNTY HEALTH DEPARTMENT      101 E EDWARDSVILLE RD WOOD RIVER IL 62095
MADISON COUNTY TAX COLLECTOR          100 NORTHSIDE SQ HUNTSVILLE AL 35801-4820
MADISON CURRAN                        ADDRESS ON FILE
MADISON CUTCHEN                       ADDRESS ON FILE
MADISON CUTLER                        ADDRESS ON FILE
MADISON DAVIS                         ADDRESS ON FILE
MADISON DAWES                         ADDRESS ON FILE
MADISON DEAGAN                        ADDRESS ON FILE
MADISON DEJAGER                       ADDRESS ON FILE
MADISON DILLENBECK                    ADDRESS ON FILE
MADISON DRAKE                         ADDRESS ON FILE
MADISON DRONSON                       ADDRESS ON FILE
MADISON DUNN                          ADDRESS ON FILE
MADISON ECKHART                       ADDRESS ON FILE
MADISON ELLANSON                      ADDRESS ON FILE
MADISON ELLIS                         ADDRESS ON FILE
MADISON EXCHANGE, LLC                 10 CHADWICK COUR WARETOWN NJ 08758
MADISON FEDORA                        ADDRESS ON FILE
MADISON FINLEY                        ADDRESS ON FILE
MADISON FLOWER                        ADDRESS ON FILE
MADISON FOWLER                        ADDRESS ON FILE
MADISON FRAZIER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1280 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1505 of 2235

Claim Name                        Address Information
MADISON GALARNEAU                 ADDRESS ON FILE
MADISON GALE                      ADDRESS ON FILE
MADISON GOVERO                    ADDRESS ON FILE
MADISON GREEN                     ADDRESS ON FILE
MADISON GREEN                     ADDRESS ON FILE
MADISON GREEN                     ADDRESS ON FILE
MADISON GUARMERI                  ADDRESS ON FILE
MADISON HAGEN                     ADDRESS ON FILE
MADISON HALES                     ADDRESS ON FILE
MADISON HARNIST                   ADDRESS ON FILE
MADISON HARRY                     ADDRESS ON FILE
MADISON HAYES                     ADDRESS ON FILE
MADISON HAYNES                    ADDRESS ON FILE
MADISON HAZELTON                  ADDRESS ON FILE
MADISON HELVIE                    ADDRESS ON FILE
MADISON HILL                      ADDRESS ON FILE
MADISON HILL                      ADDRESS ON FILE
MADISON HILLARD                   ADDRESS ON FILE
MADISON HINCHER                   ADDRESS ON FILE
MADISON HINES                     ADDRESS ON FILE
MADISON HOECHST                   ADDRESS ON FILE
MADISON HOGAN                     ADDRESS ON FILE
MADISON HOWARD                    ADDRESS ON FILE
MADISON HUBBARD                   ADDRESS ON FILE
MADISON HUBBARD                   ADDRESS ON FILE
MADISON HUGHES                    ADDRESS ON FILE
MADISON HUMEL                     ADDRESS ON FILE
MADISON JACKSON                   ADDRESS ON FILE
MADISON JACKSON                   ADDRESS ON FILE
MADISON JINKS                     ADDRESS ON FILE
MADISON JOHNS                     ADDRESS ON FILE
MADISON JOHNSON                   ADDRESS ON FILE
MADISON JONES                     ADDRESS ON FILE
MADISON KALLIANOS                 ADDRESS ON FILE
MADISON KILGORE                   ADDRESS ON FILE
MADISON KNECHT                    ADDRESS ON FILE
MADISON KNODER                    ADDRESS ON FILE
MADISON KNOX                      ADDRESS ON FILE
MADISON KOEPPEN                   ADDRESS ON FILE
MADISON KOKAI                     ADDRESS ON FILE
MADISON KUBSCH                    ADDRESS ON FILE
MADISON LAW                       ADDRESS ON FILE
MADISON LEDWITH                   ADDRESS ON FILE
MADISON LEE                       ADDRESS ON FILE
MADISON LESLIE                    ADDRESS ON FILE
MADISON LILLY                     ADDRESS ON FILE
MADISON LITTON                    ADDRESS ON FILE
MADISON LOFTIN                    ADDRESS ON FILE
MADISON LONG                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1281 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1506 of 2235

Claim Name                          Address Information
MADISON LOVE                        ADDRESS ON FILE
MADISON LOWE                        ADDRESS ON FILE
MADISON LOWRY                       ADDRESS ON FILE
MADISON LUKENDA                     ADDRESS ON FILE
MADISON LUNATO                      ADDRESS ON FILE
MADISON MARQUETTE REALTY SERVICES   11100 WAYZATA BLVD STE 601 MINNETONKA MN 55305
MADISON MATHEW                      ADDRESS ON FILE
MADISON MATHIAS                     ADDRESS ON FILE
MADISON MCALISTER                   ADDRESS ON FILE
MADISON MCCLAIN                     ADDRESS ON FILE
MADISON MCCLOUD                     ADDRESS ON FILE
MADISON MCCONNELL                   ADDRESS ON FILE
MADISON MCCORD                      ADDRESS ON FILE
MADISON MCCRACKEN                   ADDRESS ON FILE
MADISON MCCUE                       ADDRESS ON FILE
MADISON MCCURLEY                    ADDRESS ON FILE
MADISON MCDADE                      ADDRESS ON FILE
MADISON MCGONIGLE                   ADDRESS ON FILE
MADISON MEADS                       ADDRESS ON FILE
MADISON MERTZ                       ADDRESS ON FILE
MADISON MILLER                      ADDRESS ON FILE
MADISON MILOSZEWSKI                 ADDRESS ON FILE
MADISON MINEAU                      ADDRESS ON FILE
MADISON MITCHELL                    ADDRESS ON FILE
MADISON MOBLEY                      ADDRESS ON FILE
MADISON MONEYHAN                    ADDRESS ON FILE
MADISON MOORING                     ADDRESS ON FILE
MADISON MORELAND                    ADDRESS ON FILE
MADISON MORENO                      ADDRESS ON FILE
MADISON MOROZOV                     ADDRESS ON FILE
MADISON MOSLEY                      ADDRESS ON FILE
MADISON MURPHY                      ADDRESS ON FILE
MADISON MURRAY                      ADDRESS ON FILE
MADISON NAPIERALSKI                 ADDRESS ON FILE
MADISON NEWCOMB                     ADDRESS ON FILE
MADISON OCONNOR                     ADDRESS ON FILE
MADISON OTT                         ADDRESS ON FILE
MADISON OWENS                       ADDRESS ON FILE
MADISON OWNBEY                      ADDRESS ON FILE
MADISON PAIGE                       ADDRESS ON FILE
MADISON PALMER                      ADDRESS ON FILE
MADISON PALMER                      ADDRESS ON FILE
MADISON PAQUIN                      ADDRESS ON FILE
MADISON PARKS                       ADDRESS ON FILE
MADISON PEACOCK                     ADDRESS ON FILE
MADISON PENNEY                      ADDRESS ON FILE
MADISON QUICK                       ADDRESS ON FILE
MADISON RAHN                        ADDRESS ON FILE
MADISON RAPIEN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1282 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1507 of 2235

Claim Name                         Address Information
MADISON RASKA                      ADDRESS ON FILE
MADISON RATLIFF                    ADDRESS ON FILE
MADISON REPPERT                    ADDRESS ON FILE
MADISON RICE                       ADDRESS ON FILE
MADISON RIGGS                      ADDRESS ON FILE
MADISON RISNER                     ADDRESS ON FILE
MADISON ROACH                      ADDRESS ON FILE
MADISON ROBERTS                    ADDRESS ON FILE
MADISON ROBERTS                    ADDRESS ON FILE
MADISON ROBERTS                    ADDRESS ON FILE
MADISON ROLOFF                     ADDRESS ON FILE
MADISON RUBY                       ADDRESS ON FILE
MADISON RUFF                       ADDRESS ON FILE
MADISON RUSSELL                    ADDRESS ON FILE
MADISON RUTH                       ADDRESS ON FILE
MADISON SCHNEIDER                  ADDRESS ON FILE
MADISON SHISLER                    ADDRESS ON FILE
MADISON SHUFORD                    ADDRESS ON FILE
MADISON SIKES                      ADDRESS ON FILE
MADISON SLOANE                     ADDRESS ON FILE
MADISON SMALL                      ADDRESS ON FILE
MADISON SMIT                       ADDRESS ON FILE
MADISON SMITH                      ADDRESS ON FILE
MADISON SMITH                      ADDRESS ON FILE
MADISON SMITH                      ADDRESS ON FILE
MADISON SMITH                      ADDRESS ON FILE
MADISON SMITH                      ADDRESS ON FILE
MADISON SNYDER                     ADDRESS ON FILE
MADISON SPITALE-HANSEN             ADDRESS ON FILE
MADISON ST.PIERRE                  ADDRESS ON FILE
MADISON STAHLER                    ADDRESS ON FILE
MADISON STARK                      ADDRESS ON FILE
MADISON STAUFFER                   ADDRESS ON FILE
MADISON STETTS                     ADDRESS ON FILE
MADISON STEWART                    ADDRESS ON FILE
MADISON STRUM                      ADDRESS ON FILE
MADISON TAYLOR                     ADDRESS ON FILE
MADISON TILLMAN                    ADDRESS ON FILE
MADISON TRAYLOR                    ADDRESS ON FILE
MADISON TUNNELL                    ADDRESS ON FILE
MADISON TURNER                     ADDRESS ON FILE
MADISON UPCHURCH                   ADDRESS ON FILE
MADISON VAVREK                     ADDRESS ON FILE
MADISON WADDELL                    ADDRESS ON FILE
MADISON WALRATH                    ADDRESS ON FILE
MADISON WATSON                     ADDRESS ON FILE
MADISON WATTS                      ADDRESS ON FILE
MADISON WAUGH                      ADDRESS ON FILE
MADISON WEAVER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1283 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1508 of 2235

Claim Name                         Address Information
MADISON WESTCOTT                   ADDRESS ON FILE
MADISON WHEELER                    ADDRESS ON FILE
MADISON WHITTEMORE                 ADDRESS ON FILE
MADISON WIECZERZA                  ADDRESS ON FILE
MADISON WILEY                      ADDRESS ON FILE
MADISON WILLIAMS                   ADDRESS ON FILE
MADISON WILSON                     ADDRESS ON FILE
MADISON WILSON                     ADDRESS ON FILE
MADISON WOMBLE                     ADDRESS ON FILE
MADISON WOODS                      ADDRESS ON FILE
MADISON ZILNICKI                   ADDRESS ON FILE
MADISYN BUTLER                     ADDRESS ON FILE
MADISYN GRIFFIN                    ADDRESS ON FILE
MADISYN HENRY                      ADDRESS ON FILE
MADISYN TRAUB                      ADDRESS ON FILE
MADLEYN AVEA                       ADDRESS ON FILE
MADOLYN COOLEY                     ADDRESS ON FILE
MADOLYN ESKINE                     ADDRESS ON FILE
MADOLYN VOGEL                      ADDRESS ON FILE
MADRICK HUNT                       ADDRESS ON FILE
MADYSEN ADAIR                      ADDRESS ON FILE
MADYSEN WEST                       ADDRESS ON FILE
MADYSON ADKINS                     ADDRESS ON FILE
MADYSON WHITE                      ADDRESS ON FILE
MADYSSON GOLDSMITH                 ADDRESS ON FILE
MADYSYN SNEED                      ADDRESS ON FILE
MAE GLOVER                         ADDRESS ON FILE
MAEBRY JONES                       ADDRESS ON FILE
MAEGAN BECKER                      ADDRESS ON FILE
MAEGAN BLALOCK                     ADDRESS ON FILE
MAEGAN FLINCHUM                    ADDRESS ON FILE
MAEGAN GARRARD                     ADDRESS ON FILE
MAEGAN GUNN                        ADDRESS ON FILE
MAEGAN HACKING                     ADDRESS ON FILE
MAEGAN HOLLAND                     ADDRESS ON FILE
MAEGAN LYKINS                      ADDRESS ON FILE
MAEGAN SHAVERS                     ADDRESS ON FILE
MAEGAN VAN DUSEN                   ADDRESS ON FILE
MAEGAN ZIZLEMAN                    ADDRESS ON FILE
MAEGEN CRUZ                        ADDRESS ON FILE
MAEGHAN DONGARRA                   ADDRESS ON FILE
MAEKENNA SPENCE                    ADDRESS ON FILE
MAESON RAY                         ADDRESS ON FILE
MAEVE OREILEY                      ADDRESS ON FILE
MAGADELENE REED                    ADDRESS ON FILE
MAGALI FUNES                       ADDRESS ON FILE
MAGALY MORALES                     ADDRESS ON FILE
MAGALY SERMENO                     ADDRESS ON FILE
MAGAN DEMPSEY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1284 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                              Page 1509 of 2235

Claim Name                               Address Information
MAGAN WEBER                              ADDRESS ON FILE
MAGDALENA LUCATO                         ADDRESS ON FILE
MAGDALENA LUCATO                         ADDRESS ON FILE
MAGDALENA PORRAS                         ADDRESS ON FILE
MAGDALENO VALLE GRACIA                   ADDRESS ON FILE
MAGDALINA VIDES                          ADDRESS ON FILE
MAGEN HOLT                               ADDRESS ON FILE
MAGEN ONG                                ADDRESS ON FILE
MAGENTA LEBERT                           ADDRESS ON FILE
MAGENTA MELVIN                           ADDRESS ON FILE
MAGGAN BUTLER                            ADDRESS ON FILE
MAGGEE WALLS                             ADDRESS ON FILE
MAGGIE BELCULFINI                        ADDRESS ON FILE
MAGGIE COAN                              ADDRESS ON FILE
MAGGIE DIGGON                            ADDRESS ON FILE
MAGGIE EVANS                             ADDRESS ON FILE
MAGGIE GONERA                            ADDRESS ON FILE
MAGGIE GORMAN                            ADDRESS ON FILE
MAGGIE GRABLE                            ADDRESS ON FILE
MAGGIE HANNA                             ADDRESS ON FILE
MAGGIE HUDSON                            ADDRESS ON FILE
MAGGIE JACKSON                           ADDRESS ON FILE
MAGGIE LONG                              ADDRESS ON FILE
MAGGIE MILTON                            ADDRESS ON FILE
MAGGIE MING                              ADDRESS ON FILE
MAGGIE MONTGOMERY                        ADDRESS ON FILE
MAGGIE PALMER                            ADDRESS ON FILE
MAGGIE REVELS                            ADDRESS ON FILE
MAGGIE ROGERS                            ADDRESS ON FILE
MAGGIE ROSE                              ADDRESS ON FILE
MAGGIE SCLAFANI                          ADDRESS ON FILE
MAGGIE SOTO                              ADDRESS ON FILE
MAGGIE WEBB                              ADDRESS ON FILE
MAGHAN MUSKETT                           ADDRESS ON FILE
MAGISTRATE CT OF MCINTOSH CO             310 NORTH WAY 101 DARIEN GA 31305
MAGNOLIA LANDSCAPES AND DESIGN LLC       5408 NEOLA RD STROUDSBURG PA 18360
MAGNOLIA MALL                            MGMTOFFICE ATTN: GENERAL MANAGER 2701 DAVID MCLEOD BOULEVARD FLORENCE SC 29501
MAGNOLIA PARK GREENVILLE LLC             20 SOUTH CLARK STREET SUITE 3000 CHICAGO IL 60603
MAGNOLIA PLUMBING INC                    600 GALLATIN STREET NE WASHINGTON DC 20017
MAGNOLIAS LANDSCAPING                    2477 PINE GROVE RD RUFFIN SC 29475
MAGRANE, DANIEL W                        D/B/A RIVERSIDE LAWNS 7922 134TH ST SEBASTIAN FL 32958
MAGRIT BLACKMAN                          ADDRESS ON FILE
MAHALAH ELLIS                            ADDRESS ON FILE
MAHALIA BROWN                            ADDRESS ON FILE
MAHALIE ROBERSON                         ADDRESS ON FILE
MAHALLEY MATHEWS                         ADDRESS ON FILE
MAHAMADOU JUWARA                         ADDRESS ON FILE
MAHAMADOU JUWARA                         ADDRESS ON FILE
MAHASIN EL AMIN CLERK OF CIRCUIT COURT   14735 MAIN STREET UPPER MARLBORO MD 20772-9987



Epiq Corporate Restructuring, LLC                                                                 Page 1285 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 1510 of 2235

Claim Name                              Address Information
MAHBOOBEH BAYAT                        ADDRESS ON FILE
MAHIDER GOCHEL                         ADDRESS ON FILE
MAHLET BEKELE                          ADDRESS ON FILE
MAHLET HAILU                           ADDRESS ON FILE
MAHMOOD ROUHOLLAH                      ADDRESS ON FILE
MAHMOUD ALI                            ADDRESS ON FILE
MAHOGANY COTTRELL                      ADDRESS ON FILE
MAHOGANY HARRIS                        ADDRESS ON FILE
MAHOGANY MARSHALL                      ADDRESS ON FILE
MAHOGANY WASHINGTON                    ADDRESS ON FILE
MAHONING COUNTY DISTRICT OF HEALTH     50 WESTCHESTER DR YOUNGSTOWN OH 44515
MAHONING COUNTY HEALTH DEPT            50 WESTCHESTER DR YOUNGSTOWN OH 44515
MAHONING COUNTY TREASURER              120 MARKET ST YOUNGSTOWN OH 44503
MAHONING VALLEY LAWNCARE LLC           14799 BERLIN STATION RD BERLIN CENTER OHIO OH 44401
MAHONING VALLEY LAWNCARE LLC           PO BOX 707 CANFIELD OH 44406
MAHRYA FEDERKEIL                       ADDRESS ON FILE
MAHRYKA DEBERRY                        ADDRESS ON FILE
MAIA VIERA-PAGAN                       ADDRESS ON FILE
MAIBIS PEDROSO                         ADDRESS ON FILE
MAIDOLIS VILTRES                       ADDRESS ON FILE
MAIGAN BROOKS                          ADDRESS ON FILE
MAIL SOUTH INC                         ATTN THOMAS K SETTLE, PRESIDENT PO BOX 614 5901 HWY 52 E HELENA AL 35080
MAILAT YONES                           ADDRESS ON FILE
MAILFINANCE                            PO BOX 123682 DEPT 3682 DALLAS TX 75312
MAILFINANCE INC                        478 WHEELERS FARMER RD MILFORD CT 06461
MAILFINANCE INC AKA QUADIENT LEASING   478 WHEELERS FARMER RD MILFORD CT 06461
MAILI LAMBERT                          ADDRESS ON FILE
MAILK DAY                              ADDRESS ON FILE
MAIN AWNING AND TENT                   415 W SEYMOUR CINCINNATI OH 45216
MAIN COMMERCIAL COOKING &              REFRIGERATION SVC 16705 SCHEER BLVD HUDSON FL 34667
MAIN COMMERCIAL COOKING & REFRIG SVC   16705 SCHEER BLVD HUDSON FL 34667
MAINE CDC                              286 WATER ST FL 3 SHS 11 HEALTH INSPECTION PROGRAM AUGUSTA ME 04333
MAINE DEPT OF HEALTH AND HUMAN SERVICES 221 STATE STREET AUGUST ME 04333
MAINE DEPT OF HEALTH AND HUMAN SERVICES 286 WATER ST 11 STATE HOUSE STATION AUGUSTA ME 04333-0011
MAINE DEPT OF LABOR                    54 STATE HOUSE STATION AUGUSTA ME 04333-0054
MAINE DISTRIBUTORS                     5 COFFEY STREET BANGOR ME 44010
MAINE REVENUE SERVICES                 51 COMMERCE DR AUGUSTA ME 04330
MAINE REVENUE SERVICES                 PO BOX 9107 AUGUSTA ME 04332-9107
MAINSTREET LLC                         1306 UNIVERSITY BLVD. STE F ATTN: JAY EVANS TUSCALOOSA AL 35401
MAINSTREET PROPERTY SERVICES INC       1221 MAYHAW LANE CHIPLEY FL 32428
MAINSTREET, LLC                        ANN L. REARDON, ESQ. CATY C. WALDROP ROSEN HARWOOD, P.A. 2200 JACK WARNER
                                       PARKWAY, SUITE 200 TUSCALOOSA AL 35401
MAINTENX INTERNATIONAL                 2202 N HOWAND ST TAMPA FL 33607
MAISHA ATWATER                         ADDRESS ON FILE
MAISIE WYATT                           ADDRESS ON FILE
MAISON BRADLEY                         ADDRESS ON FILE
MAIUS AYL                              ADDRESS ON FILE
MAIYA BRADLEY                          ADDRESS ON FILE
MAIYA PARKER                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1286 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1511 of 2235

Claim Name                            Address Information
MAIYA ROYE                            ADDRESS ON FILE
MAIYA WILLETT                         ADDRESS ON FILE
MAIZE VALLEY FARM MARKET              6193 EDISON ST NE HARTVILLE OH 44632
MAJA BARNES                           ADDRESS ON FILE
MAJA ROY                              ADDRESS ON FILE
MAJA RZECINSKI                        ADDRESS ON FILE
MAJESTIC GROSS                        ADDRESS ON FILE
MAJESTIC WINDOW CLEANING LLC          PO BOX 52461 KNOXVILLE TN 37950
MAJESTY PRIESTER                      ADDRESS ON FILE
MAJOK WOL                             ADDRESS ON FILE
MAJOR BOOTH                           ADDRESS ON FILE
MAJOR BRANDS COLUMBIA                 1502 BUSINESS LOOP 70 COLUMBIA MO 65202
MAJOR BRANDS KANSAS CITY              550 EAST 13TH AVE NORTH KANSAS CITY MO 64116
MAJOR BRANDS SPRINGFIELD              455 N BELCREST AVENUE SPRINGFIELD MO 65802
MAJOR BRANDS ST LOUIS                 6701 SOUTHWEST AVE ST LOUIS MO 63143
MAJOR JONES                           ADDRESS ON FILE
MAJOR OTLEY                           ADDRESS ON FILE
MAK III PLUMBING AND HEATING LLC      PO BOX 78 SLATE HILL NY 10973
MAKAALA AMBUSH                        ADDRESS ON FILE
MAKAELA RICHMOND                      ADDRESS ON FILE
MAKAELYN LOCKLEAR                     ADDRESS ON FILE
MAKAILA LESTENKOF                     ADDRESS ON FILE
MAKAILAH ABDULLAH                     ADDRESS ON FILE
MAKAILAH PEMPLESTON                   ADDRESS ON FILE
MAKALA ALEXANDER                      ADDRESS ON FILE
MAKALA BURNS                          ADDRESS ON FILE
MAKALA CALFEE                         ADDRESS ON FILE
MAKALA CLARK                          ADDRESS ON FILE
MAKALA HALL                           ADDRESS ON FILE
MAKALA HOPKINS                        ADDRESS ON FILE
MAKALA MONROE                         ADDRESS ON FILE
MAKALA MOORE                          ADDRESS ON FILE
MAKALA WAITS                          ADDRESS ON FILE
MAKALEA BURTON                        ADDRESS ON FILE
MAKAYLA BASHAM                        ADDRESS ON FILE
MAKAYLA BEAM                          ADDRESS ON FILE
MAKAYLA BELL                          ADDRESS ON FILE
MAKAYLA BENTZEL                       ADDRESS ON FILE
MAKAYLA BENZENBOWER                   ADDRESS ON FILE
MAKAYLA BILSTEN                       ADDRESS ON FILE
MAKAYLA BISHOP                        ADDRESS ON FILE
MAKAYLA BOERSMA                       ADDRESS ON FILE
MAKAYLA BOYKIN                        ADDRESS ON FILE
MAKAYLA BRANDON                       ADDRESS ON FILE
MAKAYLA BROWN                         ADDRESS ON FILE
MAKAYLA BROWN                         ADDRESS ON FILE
MAKAYLA BROWN                         ADDRESS ON FILE
MAKAYLA BROWN                         ADDRESS ON FILE
MAKAYLA COOPRIDER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1287 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1512 of 2235

Claim Name                          Address Information
MAKAYLA DANIELS                     ADDRESS ON FILE
MAKAYLA DAVIS                       ADDRESS ON FILE
MAKAYLA DAVIS                       ADDRESS ON FILE
MAKAYLA DEAL                        ADDRESS ON FILE
MAKAYLA DODD                        ADDRESS ON FILE
MAKAYLA DRAKE                       ADDRESS ON FILE
MAKAYLA DROWN                       ADDRESS ON FILE
MAKAYLA FOLEY                       ADDRESS ON FILE
MAKAYLA FRYE                        ADDRESS ON FILE
MAKAYLA GANT                        ADDRESS ON FILE
MAKAYLA GLOVER                      ADDRESS ON FILE
MAKAYLA GRAY                        ADDRESS ON FILE
MAKAYLA GRAY                        ADDRESS ON FILE
MAKAYLA HAGINS                      ADDRESS ON FILE
MAKAYLA HATFIELD                    ADDRESS ON FILE
MAKAYLA HAWK                        ADDRESS ON FILE
MAKAYLA HEINECKE                    ADDRESS ON FILE
MAKAYLA HULBURT                     ADDRESS ON FILE
MAKAYLA IVEY                        ADDRESS ON FILE
MAKAYLA JACKSON                     ADDRESS ON FILE
MAKAYLA JACKSON                     ADDRESS ON FILE
MAKAYLA JENIOR                      ADDRESS ON FILE
MAKAYLA JONES                       ADDRESS ON FILE
MAKAYLA K POWELL                    ADDRESS ON FILE
MAKAYLA LANNING                     ADDRESS ON FILE
MAKAYLA LINDSEY                     ADDRESS ON FILE
MAKAYLA LOCKLEAR                    ADDRESS ON FILE
MAKAYLA MARSHALL                    ADDRESS ON FILE
MAKAYLA MATTHEWS                    ADDRESS ON FILE
MAKAYLA MCMILLON                    ADDRESS ON FILE
MAKAYLA MOON                        ADDRESS ON FILE
MAKAYLA PEPE                        ADDRESS ON FILE
MAKAYLA PIERCE                      ADDRESS ON FILE
MAKAYLA RANDEL                      ADDRESS ON FILE
MAKAYLA REID                        ADDRESS ON FILE
MAKAYLA RINKE                       ADDRESS ON FILE
MAKAYLA SCOTT                       ADDRESS ON FILE
MAKAYLA SHIRKEY                     ADDRESS ON FILE
MAKAYLA STEVENSON                   ADDRESS ON FILE
MAKAYLA STONE NEALY                 ADDRESS ON FILE
MAKAYLA TATOM                       ADDRESS ON FILE
MAKAYLA VARAKSA                     ADDRESS ON FILE
MAKAYLA WILDER                      ADDRESS ON FILE
MAKAYLA WILSON                      ADDRESS ON FILE
MAKAYLA WOODBECK                    ADDRESS ON FILE
MAKEALA HORLBACK                    ADDRESS ON FILE
MAKEBA CAMERON                      ADDRESS ON FILE
MAKEDA MARTIN                       ADDRESS ON FILE
MAKELA DIXON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1288 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1513 of 2235

Claim Name                         Address Information
MAKENA HUMBERTSON                  ADDRESS ON FILE
MAKENA SHEAHAN                     ADDRESS ON FILE
MAKENNA COE                        ADDRESS ON FILE
MAKENNA COOK                       ADDRESS ON FILE
MAKENNA REESE                      ADDRESS ON FILE
MAKENNA SMITH                      ADDRESS ON FILE
MAKENNA WEST                       ADDRESS ON FILE
MAKENNA ZERJAV                     ADDRESS ON FILE
MAKENSON RHINVIL                   ADDRESS ON FILE
MAKENZIE CONN                      ADDRESS ON FILE
MAKENZIE EDMONDSON                 ADDRESS ON FILE
MAKENZIE HEATH                     ADDRESS ON FILE
MAKENZIE HEMLINGER                 ADDRESS ON FILE
MAKENZIE HESSON                    ADDRESS ON FILE
MAKENZIE HUNT                      ADDRESS ON FILE
MAKENZIE JONES                     ADDRESS ON FILE
MAKENZIE LARREAU                   ADDRESS ON FILE
MAKENZIE MAUST                     ADDRESS ON FILE
MAKENZIE MOSLEY                    ADDRESS ON FILE
MAKENZIE ONEAL                     ADDRESS ON FILE
MAKENZIE OSBORN                    ADDRESS ON FILE
MAKENZIE RUTH                      ADDRESS ON FILE
MAKENZIE VAN DYKE                  ADDRESS ON FILE
MAKEYLAH DOMINGUEZ                 ADDRESS ON FILE
MAKEYLIA HODGE                     ADDRESS ON FILE
MAKHALATH FAHIYM                   ADDRESS ON FILE
MAKHANA SUBER                      ADDRESS ON FILE
MAKIA BIBBINS                      ADDRESS ON FILE
MAKIA BISHOP                       ADDRESS ON FILE
MAKIA DOUGLAS                      ADDRESS ON FILE
MAKIAH CONNER                      ADDRESS ON FILE
MAKIAH RICHARDSON                  ADDRESS ON FILE
MAKINI FARR                        ADDRESS ON FILE
MAKINNA HANSON                     ADDRESS ON FILE
MAKINNA WOLF                       ADDRESS ON FILE
MAKITA PARKER                      ADDRESS ON FILE
MAKIYA CANNON                      ADDRESS ON FILE
MAKIYA LEWIS                       ADDRESS ON FILE
MAKIYA SATTERFIELD                 ADDRESS ON FILE
MAKIYA SEMINERA                    ADDRESS ON FILE
MAKSIM BENOIT                      ADDRESS ON FILE
MAKYIA ELLISON                     ADDRESS ON FILE
MAKYLA JEFFERSON                   ADDRESS ON FILE
MAKYRA ARMS                        ADDRESS ON FILE
MALA, LLC                          RICHARD F. KONDLA, ESQ. RICHARD F. KONDLA, P.A. 17071 WEST DIXIE HIGHWAY NORTH
                                   MIAMI BEACH FL 33160
MALAAK KHRAIZAT                    ADDRESS ON FILE
MALACHI BAKER                      ADDRESS ON FILE
MALACHI DOYLE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1289 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1514 of 2235

Claim Name                            Address Information
MALACHI HOLLEY                        ADDRESS ON FILE
MALACHI JENKINS                       ADDRESS ON FILE
MALACHI LAO                           ADDRESS ON FILE
MALACHI NEALY                         ADDRESS ON FILE
MALACHI WASHINGTON                    ADDRESS ON FILE
MALACHI WILLIAMS                      ADDRESS ON FILE
MALAHJA GARCEAU                       ADDRESS ON FILE
MALAHN ARRINGTON                      ADDRESS ON FILE
MALAIKA PEABODY                       ADDRESS ON FILE
MALAIKA SMALL                         ADDRESS ON FILE
MALAINA MCDUFFEE                      ADDRESS ON FILE
MALAKAI GREENBERG                     ADDRESS ON FILE
MALAKI RUSSELL                        ADDRESS ON FILE
MALAKYE JONES                         ADDRESS ON FILE
MALAN MORTGAGOR, INC.                 C/O MALAN REALTY INVESTORS , INC . 3200 TELEGRAPH ROAD STE 105 BIRMINGHAM MI
                                      48025-4503
MALARIE MARRUFO                       ADDRESS ON FILE
MALARY BURGER                         ADDRESS ON FILE
MALASHIA SIMMONS                      ADDRESS ON FILE
MALAYA CRAWFORD                       ADDRESS ON FILE
MALAYA SPEARS                         ADDRESS ON FILE
MALAYASIA PATTERSON                   ADDRESS ON FILE
MALAYSIA BERRY                        ADDRESS ON FILE
MALAYSIA DALLAS                       ADDRESS ON FILE
MALAYSIA JONES                        ADDRESS ON FILE
MALAYSIA LEACH                        ADDRESS ON FILE
MALAYSIA LEMONS                       ADDRESS ON FILE
MALAYSIA TURNER                       ADDRESS ON FILE
MALAYSIA WOODALL                      ADDRESS ON FILE
MALCOLM ADAMS                         ADDRESS ON FILE
MALCOLM BERRIAN                       ADDRESS ON FILE
MALCOLM CARTER                        ADDRESS ON FILE
MALCOLM CHATMON                       ADDRESS ON FILE
MALCOLM DAVIS                         ADDRESS ON FILE
MALCOLM DURAND                        ADDRESS ON FILE
MALCOLM EASON                         ADDRESS ON FILE
MALCOLM ELLERBE                       ADDRESS ON FILE
MALCOLM HARRIS                        ADDRESS ON FILE
MALCOLM HARRIS                        ADDRESS ON FILE
MALCOLM HARROLD                       ADDRESS ON FILE
MALCOLM HERNANDEZ                     ADDRESS ON FILE
MALCOLM HOWARD                        ADDRESS ON FILE
MALCOLM JONES                         ADDRESS ON FILE
MALCOLM KINAMORE                      ADDRESS ON FILE
MALCOLM MARSHALL                      ADDRESS ON FILE
MALCOLM MILES                         ADDRESS ON FILE
MALCOLM MORRISON                      ADDRESS ON FILE
MALCOLM REDDICK                       ADDRESS ON FILE
MALCOLM ROBINSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1290 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                      Page 1515 of 2235

Claim Name                         Address Information
MALCOLM RUTLAND                    ADDRESS ON FILE
MALCOLM SAUNDERS                   ADDRESS ON FILE
MALCOLM SINGLETON                  ADDRESS ON FILE
MALCOLM STANTON                    ADDRESS ON FILE
MALCOLM WHITEHEAD                  ADDRESS ON FILE
MALCOLM WILLIAMS                   ADDRESS ON FILE
MALCOLM WILSON                     ADDRESS ON FILE
MALCOLM WONG                       ADDRESS ON FILE
MALCOLM WOOLRIDGE                  ADDRESS ON FILE
MALCOLM WYCHE                      ADDRESS ON FILE
MALCOM JANUARY                     ADDRESS ON FILE
MALCOM SINGLEY                     ADDRESS ON FILE
MALDEN CONSULTING                  PO BOX 1572 NEW YORK NY 10156
MALDONADO CONSTRUCTION             271 E 1ST ST BLOOMSBURG PA 17815
MALEA VASQUEZ                      ADDRESS ON FILE
MALEAH BALL                        ADDRESS ON FILE
MALEIK SMALL                       ADDRESS ON FILE
MALEK BASKERVILLE                  ADDRESS ON FILE
MALEKA BARNES                      ADDRESS ON FILE
MALENA CRUZ                        ADDRESS ON FILE
MALENA WILKINSON                   ADDRESS ON FILE
MALIA BURGESS                      ADDRESS ON FILE
MALIA FORTE                        ADDRESS ON FILE
MALIA JOHNSON                      ADDRESS ON FILE
MALIA LINDSAY                      ADDRESS ON FILE
MALIA SILVA                        ADDRESS ON FILE
MALIA WILLIAMS                     ADDRESS ON FILE
MALICK LOWE                        ADDRESS ON FILE
MALIK AGNEW                        ADDRESS ON FILE
MALIK BAILEY                       ADDRESS ON FILE
MALIK BATTLE                       ADDRESS ON FILE
MALIK BATTLE                       ADDRESS ON FILE
MALIK BEACHEM                      ADDRESS ON FILE
MALIK BENNETT                      ADDRESS ON FILE
MALIK BRAINARD                     ADDRESS ON FILE
MALIK BRANTLEY                     ADDRESS ON FILE
MALIK BROOKS                       ADDRESS ON FILE
MALIK BROWN                        ADDRESS ON FILE
MALIK BRYANT                       ADDRESS ON FILE
MALIK BURGESS                      ADDRESS ON FILE
MALIK CARUTH                       ADDRESS ON FILE
MALIK COBB                         ADDRESS ON FILE
MALIK COOPER                       ADDRESS ON FILE
MALIK COTTRELL                     ADDRESS ON FILE
MALIK ELLIS                        ADDRESS ON FILE
MALIK EVANS                        ADDRESS ON FILE
MALIK FRANCIS                      ADDRESS ON FILE
MALIK GORDON                       ADDRESS ON FILE
MALIK GRAHAM                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1291 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1516 of 2235

Claim Name                           Address Information
MALIK GRAY                           ADDRESS ON FILE
MALIK HARRIS                         ADDRESS ON FILE
MALIK HAWKINS                        ADDRESS ON FILE
MALIK HOSKINS                        ADDRESS ON FILE
MALIK JACKSON                        ADDRESS ON FILE
MALIK JACKSON                        ADDRESS ON FILE
MALIK JAMES                          ADDRESS ON FILE
MALIK JONES BOWLING                  ADDRESS ON FILE
MALIK JORDAN                         ADDRESS ON FILE
MALIK LEWIS                          ADDRESS ON FILE
MALIK MCKELVEY                       ADDRESS ON FILE
MALIK MCPHERSON                      ADDRESS ON FILE
MALIK MELTON                         ADDRESS ON FILE
MALIK MOORE                          ADDRESS ON FILE
MALIK MORRIS                         ADDRESS ON FILE
MALIK NELSON                         ADDRESS ON FILE
MALIK PARKER                         ADDRESS ON FILE
MALIK PRICE                          ADDRESS ON FILE
MALIK PRUITT                         ADDRESS ON FILE
MALIK REED                           ADDRESS ON FILE
MALIK SALES                          ADDRESS ON FILE
MALIK SIMPSON                        ADDRESS ON FILE
MALIK SPARROW-COWARD                 ADDRESS ON FILE
MALIK STEWART                        ADDRESS ON FILE
MALIK STRINGER                       ADDRESS ON FILE
MALIK SYDNEY                         ADDRESS ON FILE
MALIK THOMAS                         ADDRESS ON FILE
MALIK TRAFTON                        ADDRESS ON FILE
MALIK TURNER                         ADDRESS ON FILE
MALIK VAZQUEZ                        ADDRESS ON FILE
MALIK WARREN                         ADDRESS ON FILE
MALIK WESTON                         ADDRESS ON FILE
MALIK WILLIAMS                       ADDRESS ON FILE
MALIK WILLIAMS                       ADDRESS ON FILE
MALIK WILTZ                          ADDRESS ON FILE
MALIK YATES                          ADDRESS ON FILE
MALIK YOUNG                          ADDRESS ON FILE
MALIKA BURGESS                       ADDRESS ON FILE
MALIKA BUSH                          ADDRESS ON FILE
MALIKA MOHAMMDI                      ADDRESS ON FILE
MALIKA OFFORD                        ADDRESS ON FILE
MALIKA SLAYTON                       ADDRESS ON FILE
MALIKAH LOGAN                        ADDRESS ON FILE
MALIKAI BUCHANAN                     ADDRESS ON FILE
MALIKKA MOSLEY                       ADDRESS ON FILE
MALIKYE DAVIS                        ADDRESS ON FILE
MALINA ROGOFF                        ADDRESS ON FILE
MALINA SHANNON                       ADDRESS ON FILE
MALIQUE DAMERON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1292 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                          Page 1517 of 2235

Claim Name                         Address Information
MALIQUE LENDORE                    ADDRESS ON FILE
MALIQUE TISDALE                    ADDRESS ON FILE
MALIQUE WHITTEN                    ADDRESS ON FILE
MALISA BATES                       ADDRESS ON FILE
MALISA CONROY                      ADDRESS ON FILE
MALISHA JOHNSON                    ADDRESS ON FILE
MALISSA KOSTO                      ADDRESS ON FILE
MALISSA NORRIS                     ADDRESS ON FILE
MALISSIA DEVONE                    ADDRESS ON FILE
MALIYAH PEPPER                     ADDRESS ON FILE
MALKIA DAWSON                      ADDRESS ON FILE
MALKOLM BLACKSHEAR                 ADDRESS ON FILE
MALL AT LEHIGH VALLEY LP           PO BOX 829446 PHILADELPHIA PA 19182
MALL AT LIMA LLC                   ATTN: GENERAL COUNSEL C/O WP GLIMCHER INC 180 EAST BROAD STREET COLUMBUS OH
                                   43215
MALL AT LIMA LLC                   C/O M.S. MANAGEMENT ASSOCIATES, INC. 225 WEST WASHINGTON ST. INDIANAPOLIS IN
                                   46204
MALL AT LIMA LLC                   1358 MOMENTUM PLACE CHICAGO IL 60689
MALLARD REFRIGERATION INC          13625 CROWS FOOT LN PRINCESS ANNE MD 21853
MALLERLY QUINTERO                  ADDRESS ON FILE
MALLET WARREN                      ADDRESS ON FILE
MALLEY STANOVSEK                   ADDRESS ON FILE
MALLORIE ROGERS                    ADDRESS ON FILE
MALLORY ALBANESE                   ADDRESS ON FILE
MALLORY BRANFORD                   ADDRESS ON FILE
MALLORY BUGLALA                    ADDRESS ON FILE
MALLORY CAMPBELL                   ADDRESS ON FILE
MALLORY CRAWFORD                   ADDRESS ON FILE
MALLORY DEBTER                     ADDRESS ON FILE
MALLORY DICKEY                     ADDRESS ON FILE
MALLORY EVANS                      ADDRESS ON FILE
MALLORY GAGNON                     ADDRESS ON FILE
MALLORY GOMMO                      ADDRESS ON FILE
MALLORY GRAFF                      ADDRESS ON FILE
MALLORY GWATHNEY                   ADDRESS ON FILE
MALLORY HALL                       ADDRESS ON FILE
MALLORY HATCHER                    ADDRESS ON FILE
MALLORY JEFFERIES                  ADDRESS ON FILE
MALLORY KEITH                      ADDRESS ON FILE
MALLORY LAEL                       ADDRESS ON FILE
MALLORY MAJOR                      ADDRESS ON FILE
MALLORY MANNING                    ADDRESS ON FILE
MALLORY MESSINGER                  ADDRESS ON FILE
MALLORY MINOR                      ADDRESS ON FILE
MALLORY MORSE                      ADDRESS ON FILE
MALLORY NEEDHAM                    ADDRESS ON FILE
MALLORY NORTHRUP                   ADDRESS ON FILE
MALLORY ORR                        ADDRESS ON FILE
MALLORY ROBERTS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1293 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1518 of 2235

Claim Name                            Address Information
MALLORY ROSS                          ADDRESS ON FILE
MALLORY SCHAUBHUT                     ADDRESS ON FILE
MALLORY SCOTT                         ADDRESS ON FILE
MALLORY STILL                         ADDRESS ON FILE
MALLORY VARGAS                        ADDRESS ON FILE
MALLORY WHITFORD                      ADDRESS ON FILE
MALON MATHIS                          ADDRESS ON FILE
MALONI WRIGHT                         ADDRESS ON FILE
MALORIE GILL                          ADDRESS ON FILE
MALORIE MCKENNEY                      ADDRESS ON FILE
MALORIE MCKINNON                      ADDRESS ON FILE
MALORIE NOLTE                         ADDRESS ON FILE
MALORY PADGETT                        ADDRESS ON FILE
MALPHUS ELECTRICAL CONTRACTING INC    200 RICHEY LN DOUGLAS GA 31535
MALSI STOKES                          ADDRESS ON FILE
MALTA RIOS                            ADDRESS ON FILE
MALU CUMMINGS                         ADDRESS ON FILE
MALYK BAILEY                          ADDRESS ON FILE
MAMADOU NDOYE                         ADDRESS ON FILE
MAMDDOH HUSEIN                        ADDRESS ON FILE
MAMIE-ESTHER RASHID-SANDI             ADDRESS ON FILE
MAMUT TOURAY                          ADDRESS ON FILE
MANAGER OF FINANCE                    PO BOX 660860 DALLAS TX 75266
MANAIYA CLADD                         ADDRESS ON FILE
MANANA WILSON                         ADDRESS ON FILE
MANATEE CO UTILITIES DEPT             PO BOX 25350 BRADENTON FL 34206
MANATEE CO UTILITIES DEPT             4410 66TH ST W BRADENTON FL 34210
MANATEE COUNTY TAX COLLECTOR          PO BOX 25300 BRADENTON FL 34208-5300
MANAV ENTERPRISES INC                 11018 READING ROAD SHARONVILLE OH 45241
MANDA RUDOLPH                         ADDRESS ON FILE
MANDEE CRAIG                          ADDRESS ON FILE
MANDEL AND MANDEL LLP                 1108 OLIVE ST 5TH FLOOR ST LOUIS MO 63101
MANDELL MCCULLOUGH                    ADDRESS ON FILE
MANDI CASELLA                         ADDRESS ON FILE
MANDI GISTINGER                       ADDRESS ON FILE
MANDI RAMIREZ                         ADDRESS ON FILE
MANDOLYN ROBERTS                      ADDRESS ON FILE
MANDY BRUGGEMAN                       ADDRESS ON FILE
MANDY CARLBLOM                        ADDRESS ON FILE
MANDY DUNAGAN                         ADDRESS ON FILE
MANDY DUPERRON                        ADDRESS ON FILE
MANDY HOLCOMB                         ADDRESS ON FILE
MANDY KING                            ADDRESS ON FILE
MANDY KLEIMAN                         ADDRESS ON FILE
MANDY MCLIN                           ADDRESS ON FILE
MANDY MOORE                           ADDRESS ON FILE
MANDY NEW                             ADDRESS ON FILE
MANDY REKITT                          ADDRESS ON FILE
MANDY RIVERA                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1294 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                          Page 1519 of 2235

Claim Name                          Address Information
MANDY SHURTZ                        ADDRESS ON FILE
MANDY SPROULL                       ADDRESS ON FILE
MANDY STROBERT                      ADDRESS ON FILE
MANFREDO ESTELA                     ADDRESS ON FILE
MANICURED LAWN LANDSCAPING INC      PO BOX 26402 MACON GA 31221
MANJIE DAI                          ADDRESS ON FILE
MANJOLA SHTJEFNI                    ADDRESS ON FILE
MANLY WRIGHT                        ADDRESS ON FILE
MANN ENTERPRISE INC                 698 GEIGER ST MOUNT VERNON GA 30445
MANNIX NELSON                       ADDRESS ON FILE
MANNWELL RANKIN                     ADDRESS ON FILE
MANNY MARTINEZ                      ADDRESS ON FILE
MANNY RODRIGUEZ                     ADDRESS ON FILE
MANONI KVEKVESKIRI CRABTREE         ADDRESS ON FILE
MANOUCHECA LAMOUR                   ADDRESS ON FILE
MANSFIELD COMMONS II LLC            C/O SILBERT REALTY MGMT CO 85A DIVISION AVENUE MILLINGTON NJ 07946
MANSFIELD COMMONS II LLC            C/O SILBERT REALTY MGMT CO PO BOX 406 MILLINGTON NJ 07946
MANTER CONSTRUCTION OF MAINE INC    92 IRIS LN SIDNEY ME 04330
MANTER CONSTRUCTION OF MAINE INC    ATTN EDWARD D MANTER, PRESIDENT 92 IRIS LN SIDNEY ME 04330
MANUEL BARGAS                       ADDRESS ON FILE
MANUEL BERRELLEZA ROSALES           ADDRESS ON FILE
MANUEL BONDS                        ADDRESS ON FILE
MANUEL BORGES                       ADDRESS ON FILE
MANUEL CASILLAS                     ADDRESS ON FILE
MANUEL CHINCHAY                     ADDRESS ON FILE
MANUEL CRUZ                         ADDRESS ON FILE
MANUEL DE LA GARZA                  ADDRESS ON FILE
MANUEL ECHEVARRIA                   ADDRESS ON FILE
MANUEL GARCIA                       ADDRESS ON FILE
MANUEL GASPAR                       ADDRESS ON FILE
MANUEL GOMEZ                        ADDRESS ON FILE
MANUEL GONZALEZ                     ADDRESS ON FILE
MANUEL GUZMAN                       ADDRESS ON FILE
MANUEL MARTINEZ                     ADDRESS ON FILE
MANUEL MENJIVAR                     ADDRESS ON FILE
MANUEL NELSON                       ADDRESS ON FILE
MANUEL NIEVES                       ADDRESS ON FILE
MANUEL OLIVA                        ADDRESS ON FILE
MANUEL PEGUERO                      ADDRESS ON FILE
MANUEL REYES                        ADDRESS ON FILE
MANUEL TERO                         ADDRESS ON FILE
MANUEL TLAHUETL                     ADDRESS ON FILE
MANUEL TOLEDO                       ADDRESS ON FILE
MANUEL TURCIOS                      ADDRESS ON FILE
MANUEL VAZQUEZ                      ADDRESS ON FILE
MANUEL VENEGAS                      ADDRESS ON FILE
MANUEL VENTURA                      ADDRESS ON FILE
MANUEL ZAMORA                       ADDRESS ON FILE
MANUELA VELEZ                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1295 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 1520 of 2235

Claim Name                            Address Information
MANUELLE LOPEZ                        ADDRESS ON FILE
MANULETA RIVERA                       ADDRESS ON FILE
MANZEO CAMPBELL                       ADDRESS ON FILE
MAPLE CITY ICE CO INC                 371 CLEVELAND ROAD NORWALK OH 44857
MAQUAILLA HOLMES                      ADDRESS ON FILE
MAQUISIA GUYTON                       ADDRESS ON FILE
MAR FAMILY LIVING TRUST               ADDRESS ON FILE
MAR-KESEU DONALDSON                   ADDRESS ON FILE
MARA BAKER                            ADDRESS ON FILE
MARA HAAS                             ADDRESS ON FILE
MARA LAFATA                           ADDRESS ON FILE
MARA RIVERS                           ADDRESS ON FILE
MARAGRITA WALTON                      ADDRESS ON FILE
MARAIA WILLIAMS                       ADDRESS ON FILE
MARAIAH MATSON                        ADDRESS ON FILE
MARANDA GILLAM                        ADDRESS ON FILE
MARANDA MAYO                          ADDRESS ON FILE
MARANDA MCCLURE                       ADDRESS ON FILE
MARANDA MOANANU                       ADDRESS ON FILE
MARANDA PRATT                         ADDRESS ON FILE
MARANDA REMLINGER                     ADDRESS ON FILE
MARANDA SMITH                         ADDRESS ON FILE
MARANTO REFRIGERATION HVAC            339 SE COUNTRY CLUB RD LAKE CITY FL 32025
MARC AMBROSINO                        ADDRESS ON FILE
MARC ANDINO                           ADDRESS ON FILE
MARC AURELIEN                         ADDRESS ON FILE
MARC BRINSON                          ADDRESS ON FILE
MARC BUTLER                           ADDRESS ON FILE
MARC CHARLES                          ADDRESS ON FILE
MARC DANAHEY                          ADDRESS ON FILE
MARC DEPEW                            ADDRESS ON FILE
MARC DRUCKMAN                         ADDRESS ON FILE
MARC DYER                             ADDRESS ON FILE
MARC ELDERKIN                         ADDRESS ON FILE
MARC F LAGASSE                        160 ATHENS WAY NASHVILLE TN 37228
MARC FOUNTAIN                         ADDRESS ON FILE
MARC GARCIA                           ADDRESS ON FILE
MARC GERMAIN                          ADDRESS ON FILE
MARC GILLUM                           ADDRESS ON FILE
MARC GOLDEN, ESQ                      3 MANHATTANVILLE ROAD PURCHASE NY 10577
MARC GOYTIA                           ADDRESS ON FILE
MARC GRASS                            ADDRESS ON FILE
MARC HOOD                             ADDRESS ON FILE
MARC HUDSON                           ADDRESS ON FILE
MARC JACKSON                          ADDRESS ON FILE
MARC JAMES                            ADDRESS ON FILE
MARC JONES                            ADDRESS ON FILE
MARC JOSEPH                           ADDRESS ON FILE
MARC MCGAHEE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1296 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 1521 of 2235

Claim Name                            Address Information
MARC MEDINA-AYALA                     ADDRESS ON FILE
MARC PAGE                             ADDRESS ON FILE
MARC PIERRE-LOUIS                     ADDRESS ON FILE
MARC PORTER                           ADDRESS ON FILE
MARC PROCTOR                          ADDRESS ON FILE
MARC RODILL                           ADDRESS ON FILE
MARC RODRIGUEZ-GULLIVER               ADDRESS ON FILE
MARC SCHWARTZ                         ADDRESS ON FILE
MARC SULLIVAN                         ADDRESS ON FILE
MARC SUTCLIFFE                        ADDRESS ON FILE
MARC TERRELL                          ADDRESS ON FILE
MARC USA LLC                          ATTN JEFFREY NATALE, COO 225 W STATION SQUARE DR, STE 500 PITTSBURGH PA 15219
MARC USA LLC                          PO BOX 238 MEMPHIS TN 38101
MARC WATSON                           ADDRESS ON FILE
MARC WHITE                            ADDRESS ON FILE
MARC WILLIAMS                         ADDRESS ON FILE
MARCEL ANDERSON                       ADDRESS ON FILE
MARCEL BOWMAN                         ADDRESS ON FILE
MARCEL BROOKS                         ADDRESS ON FILE
MARCEL JACOBS                         ADDRESS ON FILE
MARCEL PORTERFIELD                    ADDRESS ON FILE
MARCEL TOLBERT                        ADDRESS ON FILE
MARCEL TOUSSAINT                      ADDRESS ON FILE
MARCELINE MERISIER                    ADDRESS ON FILE
MARCELINO BALADEJO                    ADDRESS ON FILE
MARCELINO LARGEL                      ADDRESS ON FILE
MARCELINO MARES                       ADDRESS ON FILE
MARCELINO PATTERSON                   ADDRESS ON FILE
MARCELINO R LARGEL                    ADDRESS ON FILE
MARCELINO R LARGEL                    ADDRESS ON FILE
MARCELL JACKSON                       ADDRESS ON FILE
MARCELL WRIGHT                        ADDRESS ON FILE
MARCELLA BROWN                        ADDRESS ON FILE
MARCELLA CHESTNUT                     ADDRESS ON FILE
MARCELLA DOWELL                       ADDRESS ON FILE
MARCELLA MUTCHLER                     ADDRESS ON FILE
MARCELLA ROMERO                       ADDRESS ON FILE
MARCELLA WOODS                        ADDRESS ON FILE
MARCELLIS MC CORD                     ADDRESS ON FILE
MARCELLIS YOUNG                       ADDRESS ON FILE
MARCELLO MILLER                       ADDRESS ON FILE
MARCELLO PATTI                        ADDRESS ON FILE
MARCELLUS BROWN SMITH                 ADDRESS ON FILE
MARCELLUS COLEMAN                     ADDRESS ON FILE
MARCELLUS MCLAUCHLIN                  ADDRESS ON FILE
MARCELLUS WEAVER                      ADDRESS ON FILE
MARCELUS PASTEUR                      ADDRESS ON FILE
MARCEY BARTLEY                        ADDRESS ON FILE
MARCH AVIATION INC                    3763 ENTERPRISE AVE NAPLES FL 34104



Epiq Corporate Restructuring, LLC                                                             Page 1297 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1522 of 2235

Claim Name                            Address Information
MARCHAND, ET AL                       ADDRESS ON FILE
MARCHEL TYLER                         ADDRESS ON FILE
MARCHESE INC                          600 S JAKE MARCHESE WAY MILWAUKEE WI 53204
MARCHUS WARREN                        ADDRESS ON FILE
MARCI HICKS                           ADDRESS ON FILE
MARCI KOOPMEINERS                     ADDRESS ON FILE
MARCI RIVAS                           ADDRESS ON FILE
MARCI WALLACE                         ADDRESS ON FILE
MARCI WYLAND                          ADDRESS ON FILE
MARCIA ALSTON                         ADDRESS ON FILE
MARCIA BANG                           ADDRESS ON FILE
MARCIA CRAWFORD                       ADDRESS ON FILE
MARCIA FOUKES                         ADDRESS ON FILE
MARCIA GOODSPEED                      ADDRESS ON FILE
MARCIA HARRIS                         ADDRESS ON FILE
MARCIA HOPE                           ADDRESS ON FILE
MARCIA LASLO                          ADDRESS ON FILE
MARCIA MALLETTE                       ADDRESS ON FILE
MARCIA MAY                            ADDRESS ON FILE
MARCIA MORTON                         ADDRESS ON FILE
MARCIA POSTLETHWAIT                   ADDRESS ON FILE
MARCIA RADCLIFFE                      ADDRESS ON FILE
MARCIA RHINEHART                      ADDRESS ON FILE
MARCIA RICHARDSON                     ADDRESS ON FILE
MARCIA SANDS                          ADDRESS ON FILE
MARCIA SCRUTON                        ADDRESS ON FILE
MARCIA SEWELL                         ADDRESS ON FILE
MARCIA TOUCHET                        ADDRESS ON FILE
MARCIA WRIGHT                         ADDRESS ON FILE
MARCIAL MELENDEZ                      ADDRESS ON FILE
MARCIALA MUNOZ-GARCIA                 ADDRESS ON FILE
MARCIANO HENDRICKS                    ADDRESS ON FILE
MARCIANO WEBSTER                      ADDRESS ON FILE
MARCIE ADAMS                          ADDRESS ON FILE
MARCIE HERBERT                        ADDRESS ON FILE
MARCIE WILLETT                        ADDRESS ON FILE
MARCINA HODGE                         ADDRESS ON FILE
MARCO ARRIETA                         ADDRESS ON FILE
MARCO BARNES                          ADDRESS ON FILE
MARCO CRUZ                            ADDRESS ON FILE
MARCO DIAZ                            ADDRESS ON FILE
MARCO FERNANDEZ                       ADDRESS ON FILE
MARCO GARCIA                          ADDRESS ON FILE
MARCO GONZALEZ                        ADDRESS ON FILE
MARCO GREENE                          ADDRESS ON FILE
MARCO GUERRERO                        ADDRESS ON FILE
MARCO JONES                           ADDRESS ON FILE
MARCO MARQUEZ-GUTIERREZ               ADDRESS ON FILE
MARCO MAVRONAS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1298 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                         Page 1523 of 2235

Claim Name                            Address Information
MARCO MIRANDA                         ADDRESS ON FILE
MARCO MONTOYA                         ADDRESS ON FILE
MARCO NUNEZ                           ADDRESS ON FILE
MARCO ORLANDO                         ADDRESS ON FILE
MARCO PSENDA                          ADDRESS ON FILE
MARCO UTRERA                          ADDRESS ON FILE
MARCO WAKELIN                         ADDRESS ON FILE
MARCOA MEDIA                          PO BOX 509100 SAN DIEGO CA 92150
MARCOS BLANCO                         ADDRESS ON FILE
MARCOS BUZBEE                         ADDRESS ON FILE
MARCOS FABIAN                         ADDRESS ON FILE
MARCOS GONZALEZ                       ADDRESS ON FILE
MARCOS ISABEL                         ADDRESS ON FILE
MARCOS LIMON                          ADDRESS ON FILE
MARCOS MACIAS                         ADDRESS ON FILE
MARCOS MONTESANO                      ADDRESS ON FILE
MARCOS MOYA                           ADDRESS ON FILE
MARCOS OLEA                           ADDRESS ON FILE
MARCOS RODRIGUEZ                      ADDRESS ON FILE
MARCOS SAIZ                           ADDRESS ON FILE
MARCOS SANTOS                         ADDRESS ON FILE
MARCOS SAUCE GORDILLO                 ADDRESS ON FILE
MARCOS SONNENBERG-NIEVES              ADDRESS ON FILE
MARCOS VAZQUEZ                        ADDRESS ON FILE
MARCOS VAZQUEZ                        ADDRESS ON FILE
MARCOS VIERA                          ADDRESS ON FILE
MARCOS WARD                           ADDRESS ON FILE
MARCQUEOUS DAVIS                      ADDRESS ON FILE
MARCUS ALSTON                         ADDRESS ON FILE
MARCUS BARNETT                        ADDRESS ON FILE
MARCUS BARRETT                        ADDRESS ON FILE
MARCUS BERTRAND                       ADDRESS ON FILE
MARCUS BLOUNT                         ADDRESS ON FILE
MARCUS BONANNO                        ADDRESS ON FILE
MARCUS BRIDGEWATER                    ADDRESS ON FILE
MARCUS BRITT                          ADDRESS ON FILE
MARCUS BROOKS                         ADDRESS ON FILE
MARCUS BROWN                          ADDRESS ON FILE
MARCUS BRYANT                         ADDRESS ON FILE
MARCUS BUTLER                         ADDRESS ON FILE
MARCUS CARLTON                        ADDRESS ON FILE
MARCUS CARTER                         ADDRESS ON FILE
MARCUS CARTER                         ADDRESS ON FILE
MARCUS CHESTER                        ADDRESS ON FILE
MARCUS CHUMNEY                        ADDRESS ON FILE
MARCUS CLARK                          ADDRESS ON FILE
MARCUS COLEMAN JACKSON                ADDRESS ON FILE
MARCUS COMMERCIAL INC                 PO BOX 19167 SARASOTA FL 34276
MARCUS CONWAY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1299 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1524 of 2235

Claim Name                        Address Information
MARCUS COOK                       ADDRESS ON FILE
MARCUS COOPER                     ADDRESS ON FILE
MARCUS CRAIG                      ADDRESS ON FILE
MARCUS CRITTENDEN                 ADDRESS ON FILE
MARCUS CUNNINGHAM                 ADDRESS ON FILE
MARCUS DAVENPORT                  ADDRESS ON FILE
MARCUS DEAL                       ADDRESS ON FILE
MARCUS DEAN                       ADDRESS ON FILE
MARCUS DIXON                      ADDRESS ON FILE
MARCUS DOZIER                     ADDRESS ON FILE
MARCUS DUHON                      ADDRESS ON FILE
MARCUS ECHOLS                     ADDRESS ON FILE
MARCUS EDWARDS                    ADDRESS ON FILE
MARCUS ELLIOTT                    ADDRESS ON FILE
MARCUS FAISON                     ADDRESS ON FILE
MARCUS FINDLAY                    ADDRESS ON FILE
MARCUS FRANKLIN                   ADDRESS ON FILE
MARCUS FREE                       ADDRESS ON FILE
MARCUS GILLIARD                   ADDRESS ON FILE
MARCUS GORDON                     ADDRESS ON FILE
MARCUS GRAHAM                     ADDRESS ON FILE
MARCUS GRAHAM                     ADDRESS ON FILE
MARCUS GRIER                      ADDRESS ON FILE
MARCUS GRIFFIN                    ADDRESS ON FILE
MARCUS HAMILTON                   ADDRESS ON FILE
MARCUS HARRIS                     ADDRESS ON FILE
MARCUS HARTLEY                    ADDRESS ON FILE
MARCUS HAYES                      ADDRESS ON FILE
MARCUS HEDGEPETH                  ADDRESS ON FILE
MARCUS HELM                       ADDRESS ON FILE
MARCUS HICKS                      ADDRESS ON FILE
MARCUS HODGES                     ADDRESS ON FILE
MARCUS HOLLOWAY                   ADDRESS ON FILE
MARCUS HOWARD                     ADDRESS ON FILE
MARCUS HUGULEY                    ADDRESS ON FILE
MARCUS HUMOSE                     ADDRESS ON FILE
MARCUS HUNTER                     ADDRESS ON FILE
MARCUS HYMAN                      ADDRESS ON FILE
MARCUS JACKSON                    ADDRESS ON FILE
MARCUS JACKSON                    ADDRESS ON FILE
MARCUS JAMES                      ADDRESS ON FILE
MARCUS JAMES                      ADDRESS ON FILE
MARCUS JENKINS                    ADDRESS ON FILE
MARCUS JENKINS SR                 ADDRESS ON FILE
MARCUS JOHNSON                    ADDRESS ON FILE
MARCUS JOHNSON                    ADDRESS ON FILE
MARCUS JOHNSON                    ADDRESS ON FILE
MARCUS JOHNSON                    ADDRESS ON FILE
MARCUS JOHNSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1300 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1525 of 2235

Claim Name                         Address Information
MARCUS JOHNSON                     ADDRESS ON FILE
MARCUS JONES                       ADDRESS ON FILE
MARCUS KING                        ADDRESS ON FILE
MARCUS KIRBY                       ADDRESS ON FILE
MARCUS KIRKENDOLL                  ADDRESS ON FILE
MARCUS LAMBERT                     ADDRESS ON FILE
MARCUS LAWSHEA                     ADDRESS ON FILE
MARCUS LEAK                        ADDRESS ON FILE
MARCUS LEVERETT                    ADDRESS ON FILE
MARCUS LOCKHART                    ADDRESS ON FILE
MARCUS LOPEZ                       ADDRESS ON FILE
MARCUS LUNDY                       ADDRESS ON FILE
MARCUS LYONS                       ADDRESS ON FILE
MARCUS MARSHALL                    ADDRESS ON FILE
MARCUS MAYTON                      ADDRESS ON FILE
MARCUS MCCATHREN                   ADDRESS ON FILE
MARCUS MCKILLION                   ADDRESS ON FILE
MARCUS MCKNIGHT                    ADDRESS ON FILE
MARCUS MCNEAL                      ADDRESS ON FILE
MARCUS MCQUEEN                     ADDRESS ON FILE
MARCUS MILLNER                     ADDRESS ON FILE
MARCUS MILLS                       ADDRESS ON FILE
MARCUS MOALS                       ADDRESS ON FILE
MARCUS MOORE                       ADDRESS ON FILE
MARCUS MOORE                       ADDRESS ON FILE
MARCUS MURPHY                      ADDRESS ON FILE
MARCUS NEVILS                      ADDRESS ON FILE
MARCUS NICHOLS                     ADDRESS ON FILE
MARCUS OSBOURNE                    ADDRESS ON FILE
MARCUS PANIAGUA                    ADDRESS ON FILE
MARCUS PARKER                      ADDRESS ON FILE
MARCUS PEACOCK                     ADDRESS ON FILE
MARCUS PENNIX                      ADDRESS ON FILE
MARCUS PERRY                       ADDRESS ON FILE
MARCUS PERSONS                     ADDRESS ON FILE
MARCUS PIERCE                      ADDRESS ON FILE
MARCUS PORTERFIELD                 ADDRESS ON FILE
MARCUS POWELL                      ADDRESS ON FILE
MARCUS PRICE                       ADDRESS ON FILE
MARCUS RAYFORD                     ADDRESS ON FILE
MARCUS REED                        ADDRESS ON FILE
MARCUS RICH                        ADDRESS ON FILE
MARCUS RILEY JR                    ADDRESS ON FILE
MARCUS RITTER                      ADDRESS ON FILE
MARCUS ROBERSON                    ADDRESS ON FILE
MARCUS ROBINSON                    ADDRESS ON FILE
MARCUS ROSARIO                     ADDRESS ON FILE
MARCUS ROSS                        ADDRESS ON FILE
MARCUS RUFFIN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1301 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1526 of 2235

Claim Name                           Address Information
MARCUS SALAZAR                       ADDRESS ON FILE
MARCUS SANDERS                       ADDRESS ON FILE
MARCUS SANDERS                       ADDRESS ON FILE
MARCUS SARGENT                       ADDRESS ON FILE
MARCUS SEILS-PERKINS                 ADDRESS ON FILE
MARCUS SHACKLEFORD                   ADDRESS ON FILE
MARCUS SHELL                         ADDRESS ON FILE
MARCUS SHEPHARD                      ADDRESS ON FILE
MARCUS SMITH                         ADDRESS ON FILE
MARCUS SMITH                         ADDRESS ON FILE
MARCUS SMITH                         ADDRESS ON FILE
MARCUS SNEED                         ADDRESS ON FILE
MARCUS STANSBURY                     ADDRESS ON FILE
MARCUS STEGER                        ADDRESS ON FILE
MARCUS TERRELL                       ADDRESS ON FILE
MARCUS TERRY                         ADDRESS ON FILE
MARCUS THOMAS                        ADDRESS ON FILE
MARCUS THOMAS                        ADDRESS ON FILE
MARCUS THOMPSON                      ADDRESS ON FILE
MARCUS TODD                          ADDRESS ON FILE
MARCUS TRUSTY                        ADDRESS ON FILE
MARCUS VOORHEES                      ADDRESS ON FILE
MARCUS WASHINGTON WHITE              ADDRESS ON FILE
MARCUS WAUGH JR                      ADDRESS ON FILE
MARCUS WEAVER                        ADDRESS ON FILE
MARCUS WELLS                         ADDRESS ON FILE
MARCUS WHITE                         ADDRESS ON FILE
MARCUS WILLIAMS                      ADDRESS ON FILE
MARCUS WILLIAMS                      ADDRESS ON FILE
MARCUS WILLIAMS                      ADDRESS ON FILE
MARCUS WILLIAMS                      ADDRESS ON FILE
MARCUS WILLIAMS                      ADDRESS ON FILE
MARCUS WILLIAMS                      ADDRESS ON FILE
MARCUS WOODARD                       ADDRESS ON FILE
MARCUS YOUNG                         ADDRESS ON FILE
MARCUS ZAPPIA                        ADDRESS ON FILE
MARCUSE ORBE                         ADDRESS ON FILE
MARCY JIM                            ADDRESS ON FILE
MARCY MARRIOTT                       ADDRESS ON FILE
MARCY YOCOM                          ADDRESS ON FILE
MARDOCHE GUERRIER                    ADDRESS ON FILE
MARDONY FREDELING                    ADDRESS ON FILE
MAREENA MICHAEL                      ADDRESS ON FILE
MAREENA POWE                         ADDRESS ON FILE
MARELIN ASTACIO                      ADDRESS ON FILE
MARELLE FARR                         ADDRESS ON FILE
MAREN FALASCO                        ADDRESS ON FILE
MAREN MEYER                          ADDRESS ON FILE
MAREN POWELL                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1302 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                           Page 1527 of 2235

Claim Name                           Address Information
MARENA BOYD                          ADDRESS ON FILE
MARENA DOLDER                        ADDRESS ON FILE
MARESHA PITTMAN                      ADDRESS ON FILE
MARFFEE SIMBULAN                     ADDRESS ON FILE
MARGARET A YOUNG COLLECTOR           50 POWELL ROAD SPRINGFIELD PA 19064
MARGARET AND JOHN AMBROSE            ADDRESS ON FILE
MARGARET ATKINSON                    ADDRESS ON FILE
MARGARET AYERS                       ADDRESS ON FILE
MARGARET BACICH                      ADDRESS ON FILE
MARGARET BAER                        ADDRESS ON FILE
MARGARET BISULCA                     ADDRESS ON FILE
MARGARET BLANCHARD                   ADDRESS ON FILE
MARGARET BRUMFIELD                   ADDRESS ON FILE
MARGARET BURFETE                     ADDRESS ON FILE
MARGARET CALDWELL                    ADDRESS ON FILE
MARGARET CARROLL                     ADDRESS ON FILE
MARGARET CATES                       ADDRESS ON FILE
MARGARET CHOPLIN                     ADDRESS ON FILE
MARGARET CORSI                       ADDRESS ON FILE
MARGARET DAVIS                       ADDRESS ON FILE
MARGARET DAWSON                      ADDRESS ON FILE
MARGARET DAY                         ADDRESS ON FILE
MARGARET DEL DUCA                    ADDRESS ON FILE
MARGARET DIZUZIO                     ADDRESS ON FILE
MARGARET FAGAN                       ADDRESS ON FILE
MARGARET FALKE                       ADDRESS ON FILE
MARGARET FISHER                      ADDRESS ON FILE
MARGARET FITZPATRICK                 ADDRESS ON FILE
MARGARET GASPER                      ADDRESS ON FILE
MARGARET GEORGE                      ADDRESS ON FILE
MARGARET GROSSMICK                   ADDRESS ON FILE
MARGARET HARTMAN-SMITH               ADDRESS ON FILE
MARGARET HENDERSON                   ADDRESS ON FILE
MARGARET HIPPLE                      ADDRESS ON FILE
MARGARET HOEQUIST                    ADDRESS ON FILE
MARGARET HUGHES                      ADDRESS ON FILE
MARGARET ISAAC                       ADDRESS ON FILE
MARGARET JAMES                       ADDRESS ON FILE
MARGARET KEANEY                      ADDRESS ON FILE
MARGARET KERNAN                      ADDRESS ON FILE
MARGARET KISSEL                      ADDRESS ON FILE
MARGARET LOHR                        ADDRESS ON FILE
MARGARET LUKENDA                     ADDRESS ON FILE
MARGARET MCCABE                      ADDRESS ON FILE
MARGARET MCGUIRE                     ADDRESS ON FILE
MARGARET MORRIS                      ADDRESS ON FILE
MARGARET MORROW                      ADDRESS ON FILE
MARGARET OCASIO                      ADDRESS ON FILE
MARGARET PAGE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1303 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1528 of 2235

Claim Name                          Address Information
MARGARET PAINTER                    ADDRESS ON FILE
MARGARET PEREZ                      ADDRESS ON FILE
MARGARET PORTER                     ADDRESS ON FILE
MARGARET PRENTICE                   ADDRESS ON FILE
MARGARET PRESTON                    ADDRESS ON FILE
MARGARET ROCHE                      ADDRESS ON FILE
MARGARET ROMANO                     ADDRESS ON FILE
MARGARET ROMERO                     ADDRESS ON FILE
MARGARET SHAFFER                    ADDRESS ON FILE
MARGARET STAFFORD                   ADDRESS ON FILE
MARGARET STEIN                      ADDRESS ON FILE
MARGARET STREETMAN                  ADDRESS ON FILE
MARGARET TODD                       ADDRESS ON FILE
MARGARET VIELANDI                   ADDRESS ON FILE
MARGARET WISSMAN                    ADDRESS ON FILE
MARGARET WYCKOFF                    ADDRESS ON FILE
MARGARETANN FIDERIO                 ADDRESS ON FILE
MARGARETTE TAYLOR                   ADDRESS ON FILE
MARGARITA DELGADO                   ADDRESS ON FILE
MARGARITA GONZALEZ                  ADDRESS ON FILE
MARGARITA ORTIZ                     ADDRESS ON FILE
MARGARITE NEUHART                   ADDRESS ON FILE
MARGARITO GARCIA                    ADDRESS ON FILE
MARGARITO PADILLA                   ADDRESS ON FILE
MARGARRETE METELUS                  ADDRESS ON FILE
MARGAUX GAMBLE                      ADDRESS ON FILE
MARGAUX ZUCKER                      ADDRESS ON FILE
MARGIE BONNER                       ADDRESS ON FILE
MARGIE DAVIS                        ADDRESS ON FILE
MARGIE FORTIN                       ADDRESS ON FILE
MARGIE HUNT                         ADDRESS ON FILE
MARGIE JENNINGS                     ADDRESS ON FILE
MARGIE MAGEE                        ADDRESS ON FILE
MARGO AMBROSE                       ADDRESS ON FILE
MARGO AZBILL                        ADDRESS ON FILE
MARGO HOWARD                        ADDRESS ON FILE
MARGO KIRBY                         ADDRESS ON FILE
MARGORIE BREECE                     ADDRESS ON FILE
MARGRET CRADDOCK                    ADDRESS ON FILE
MARGUERITE BERRIOS                  ADDRESS ON FILE
MARGUERITE CLEMONS                  ADDRESS ON FILE
MARI WYATT                          ADDRESS ON FILE
MARI-LYN NORMANDO                   ADDRESS ON FILE
MARIA ACUSAR                        ADDRESS ON FILE
MARIA AGUILAR                       ADDRESS ON FILE
MARIA ALEVROMAGIROS                 ADDRESS ON FILE
MARIA ALVAREZ                       ADDRESS ON FILE
MARIA AMAYA                         ADDRESS ON FILE
MARIA ANDREWS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1304 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1529 of 2235

Claim Name                            Address Information
MARIA ARGUETA                         ADDRESS ON FILE
MARIA ARNOLD                          ADDRESS ON FILE
MARIA AUSBURN                         ADDRESS ON FILE
MARIA AVELAR                          ADDRESS ON FILE
MARIA AVENDANO                        ADDRESS ON FILE
MARIA AVILA CACIQUE                   ADDRESS ON FILE
MARIA BARRIENTOS                      ADDRESS ON FILE
MARIA BENITEZ                         ADDRESS ON FILE
MARIA BERMUDEZ COREAS                 ADDRESS ON FILE
MARIA BLANCO                          ADDRESS ON FILE
MARIA BRAGG                           ADDRESS ON FILE
MARIA BUCKLAND                        ADDRESS ON FILE
MARIA CALDERON GOVEA                  ADDRESS ON FILE
MARIA CAMPOS                          ADDRESS ON FILE
MARIA CANTU                           ADDRESS ON FILE
MARIA CARLYLE                         ADDRESS ON FILE
MARIA CARRASQUILLOFELIX               ADDRESS ON FILE
MARIA CATALDI                         ADDRESS ON FILE
MARIA CHICAS                          ADDRESS ON FILE
MARIA CHRISTINA BAEZ                  ADDRESS ON FILE
MARIA CLAUDIO                         ADDRESS ON FILE
MARIA COPACATI                        ADDRESS ON FILE
MARIA COPACATI                        ADDRESS ON FILE
MARIA COSME-VELEZ                     ADDRESS ON FILE
MARIA COUVETIER                       ADDRESS ON FILE
MARIA COVELLA                         ADDRESS ON FILE
MARIA DICKERT                         ADDRESS ON FILE
MARIA DRUTCH                          ADDRESS ON FILE
MARIA DUBON-REYES                     ADDRESS ON FILE
MARIA ERREA                           ADDRESS ON FILE
MARIA ESPOSITO                        ADDRESS ON FILE
MARIA EUSEBIO                         ADDRESS ON FILE
MARIA FAUSTINO                        ADDRESS ON FILE
MARIA FERNANDEZ QUINTERO              ADDRESS ON FILE
MARIA FIGUEROA                        ADDRESS ON FILE
MARIA FIMOWICZ                        ADDRESS ON FILE
MARIA FIORENTINO                      ADDRESS ON FILE
MARIA FLORES                          ADDRESS ON FILE
MARIA FLORES IRAHETA                  ADDRESS ON FILE
MARIA FUENTES                         ADDRESS ON FILE
MARIA FUQUEN LOPEZ                    ADDRESS ON FILE
MARIA GARCIA                          ADDRESS ON FILE
MARIA GARCIA                          ADDRESS ON FILE
MARIA GARCIA BALDIZZONE               ADDRESS ON FILE
MARIA GOMEZ                           ADDRESS ON FILE
MARIA GOMEZ                           ADDRESS ON FILE
MARIA GOMIEN                          ADDRESS ON FILE
MARIA GUZMAN                          ADDRESS ON FILE
MARIA HALL                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1305 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                        Page 1530 of 2235

Claim Name                            Address Information
MARIA HAVER                           ADDRESS ON FILE
MARIA HENRIQUEZ CARBAJAL              ADDRESS ON FILE
MARIA HERNANDEZ                       ADDRESS ON FILE
MARIA HERNANDEZ                       ADDRESS ON FILE
MARIA HERNANDEZ DE TOMAS              ADDRESS ON FILE
MARIA HERNANDEZ-DIAZ                  ADDRESS ON FILE
MARIA HERRERA                         ADDRESS ON FILE
MARIA HOLMES                          ADDRESS ON FILE
MARIA HOLMES                          ADDRESS ON FILE
MARIA HUGHES                          ADDRESS ON FILE
MARIA JACKSON                         ADDRESS ON FILE
MARIA JEFFERSON                       ADDRESS ON FILE
MARIA JIJON                           ADDRESS ON FILE
MARIA JOHNSON-ECKART                  ADDRESS ON FILE
MARIA KINDZIERA                       ADDRESS ON FILE
MARIA KIRKHAM                         ADDRESS ON FILE
MARIA KRIEGER                         ADDRESS ON FILE
MARIA LAND                            ADDRESS ON FILE
MARIA LAPURA                          ADDRESS ON FILE
MARIA LEAL                            ADDRESS ON FILE
MARIA LEON                            ADDRESS ON FILE
MARIA LODGE                           ADDRESS ON FILE
MARIA LONG                            ADDRESS ON FILE
MARIA LONGORIA                        ADDRESS ON FILE
MARIA LOZANO                          ADDRESS ON FILE
MARIA LUPI                            ADDRESS ON FILE
MARIA MANER                           ADDRESS ON FILE
MARIA MANRIQUE                        ADDRESS ON FILE
MARIA MARSHALL                        ADDRESS ON FILE
MARIA MARTINEZ                        ADDRESS ON FILE
MARIA MATARAZZO                       ADDRESS ON FILE
MARIA MEDINA                          ADDRESS ON FILE
MARIA MEDINA                          ADDRESS ON FILE
MARIA MEJIA                           ADDRESS ON FILE
MARIA MELENDEZ                        ADDRESS ON FILE
MARIA MIRANDA                         ADDRESS ON FILE
MARIA MORA ORENDAY                    ADDRESS ON FILE
MARIA MORALES                         ADDRESS ON FILE
MARIA MORALES                         ADDRESS ON FILE
MARIA NAJARRO                         ADDRESS ON FILE
MARIA NATAL                           ADDRESS ON FILE
MARIA NAVARRO                         ADDRESS ON FILE
MARIA NORMAN                          ADDRESS ON FILE
MARIA ORTIZ                           ADDRESS ON FILE
MARIA ORYL                            2923 KLUSNER AVE PARMA OH 44134
MARIA PAGNUCCO                        ADDRESS ON FILE
MARIA PALMER                          ADDRESS ON FILE
MARIA PAZ DE MARTINEZ                 ADDRESS ON FILE
MARIA PENA REYES                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1306 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1531 of 2235

Claim Name                           Address Information
MARIA PEREZ                          ADDRESS ON FILE
MARIA PLACENCIA                      ADDRESS ON FILE
MARIA POWERS                         ADDRESS ON FILE
MARIA PRADO                          ADDRESS ON FILE
MARIA PROCIUK                        ADDRESS ON FILE
MARIA QUINTANILLA                    ADDRESS ON FILE
MARIA RAFAEL                         ADDRESS ON FILE
MARIA RAMIREZ                        ADDRESS ON FILE
MARIA RAY                            ADDRESS ON FILE
MARIA RESTREPO                       ADDRESS ON FILE
MARIA REYES                          ADDRESS ON FILE
MARIA RODRIGUEZ                      ADDRESS ON FILE
MARIA ROGEL                          ADDRESS ON FILE
MARIA ROJAS                          ADDRESS ON FILE
MARIA ROMERO                         ADDRESS ON FILE
MARIA SALDARRIAGA DUQUE              ADDRESS ON FILE
MARIA SANCHEZ                        ADDRESS ON FILE
MARIA SANCHEZ                        ADDRESS ON FILE
MARIA SILVA                          ADDRESS ON FILE
MARIA SOLOMON                        ADDRESS ON FILE
MARIA SORTO                          ADDRESS ON FILE
MARIA SOTO-HERRERA                   ADDRESS ON FILE
MARIA SWANSON                        ADDRESS ON FILE
MARIA TAMAYO                         ADDRESS ON FILE
MARIA TELES                          ADDRESS ON FILE
MARIA THOMPSON                       ADDRESS ON FILE
MARIA THORNTON                       ADDRESS ON FILE
MARIA TRIMINIO                       ADDRESS ON FILE
MARIA VANEGAS DE ALVARADO            ADDRESS ON FILE
MARIA VASQUEZ                        ADDRESS ON FILE
MARIA VIAU                           ADDRESS ON FILE
MARIA VINSON                         ADDRESS ON FILE
MARIA WATSON                         ADDRESS ON FILE
MARIA WILLIAMS                       ADDRESS ON FILE
MARIA WILLIAMS                       ADDRESS ON FILE
MARIA WRIGHT                         ADDRESS ON FILE
MARIA YATES                          ADDRESS ON FILE
MARIA ZAMBRANO                       ADDRESS ON FILE
MARIA ZARLEY-VANCE                   ADDRESS ON FILE
MARIA ZEH                            ADDRESS ON FILE
MARIA ZUNIGA                         ADDRESS ON FILE
MARIA-DENNA DARBY                    ADDRESS ON FILE
MARIA-THERESA WILSON                 ADDRESS ON FILE
MARIA-VIRGINIA MORAN-OQUENDO         ADDRESS ON FILE
MARIAGRASSIA ERREA PISFIL            ADDRESS ON FILE
MARIAH ACHATZ                        ADDRESS ON FILE
MARIAH ALMODOVAR                     ADDRESS ON FILE
MARIAH ANWAY                         ADDRESS ON FILE
MARIAH AQUINO                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1307 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1532 of 2235

Claim Name                         Address Information
MARIAH ARRINGTON                   ADDRESS ON FILE
MARIAH BAKER                       ADDRESS ON FILE
MARIAH BARE                        ADDRESS ON FILE
MARIAH BARNETT                     ADDRESS ON FILE
MARIAH BARRIE                      ADDRESS ON FILE
MARIAH BENCIVENGA                  ADDRESS ON FILE
MARIAH BOWERS                      ADDRESS ON FILE
MARIAH BRATCHER                    ADDRESS ON FILE
MARIAH BREWINGTON                  ADDRESS ON FILE
MARIAH BRIGHT                      ADDRESS ON FILE
MARIAH BROWN                       ADDRESS ON FILE
MARIAH CAMACHO                     ADDRESS ON FILE
MARIAH CARTER                      ADDRESS ON FILE
MARIAH CHERRY                      ADDRESS ON FILE
MARIAH CHUNN                       ADDRESS ON FILE
MARIAH CIONEK                      ADDRESS ON FILE
MARIAH COUGHLIN                    ADDRESS ON FILE
MARIAH CRAWFORD                    ADDRESS ON FILE
MARIAH DILLIARD                    ADDRESS ON FILE
MARIAH DODGE                       ADDRESS ON FILE
MARIAH DOSS                        ADDRESS ON FILE
MARIAH DUMAS                       ADDRESS ON FILE
MARIAH ELLITHORPE                  ADDRESS ON FILE
MARIAH FAULTON                     ADDRESS ON FILE
MARIAH FENNELL                     ADDRESS ON FILE
MARIAH FERRARO                     ADDRESS ON FILE
MARIAH FISHER                      ADDRESS ON FILE
MARIAH FLOOK                       ADDRESS ON FILE
MARIAH FLOWERS                     ADDRESS ON FILE
MARIAH GARCIA                      ADDRESS ON FILE
MARIAH GARCIA                      ADDRESS ON FILE
MARIAH GILLESPIE                   ADDRESS ON FILE
MARIAH GONZALEZ                    ADDRESS ON FILE
MARIAH GONZALEZ                    ADDRESS ON FILE
MARIAH GRAY                        ADDRESS ON FILE
MARIAH GRIMES                      ADDRESS ON FILE
MARIAH GROSS                       ADDRESS ON FILE
MARIAH HAMMOND                     ADDRESS ON FILE
MARIAH HODGE                       ADDRESS ON FILE
MARIAH HOOD                        ADDRESS ON FILE
MARIAH HUNT                        ADDRESS ON FILE
MARIAH HUNTER                      ADDRESS ON FILE
MARIAH JENKINS                     ADDRESS ON FILE
MARIAH JIMENEZ                     ADDRESS ON FILE
MARIAH JOHST                       ADDRESS ON FILE
MARIAH JOSLYN                      ADDRESS ON FILE
MARIAH JOUVERT                     ADDRESS ON FILE
MARIAH LAFRENZ-LECHLEITNER         ADDRESS ON FILE
MARIAH LARKIN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1308 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1533 of 2235

Claim Name                            Address Information
MARIAH LATIMER                        ADDRESS ON FILE
MARIAH LEE                            ADDRESS ON FILE
MARIAH LOCKLEAR                       ADDRESS ON FILE
MARIAH LUCKETT MAURER                 ADDRESS ON FILE
MARIAH MACK                           ADDRESS ON FILE
MARIAH MANNING                        ADDRESS ON FILE
MARIAH MARKHAM                        ADDRESS ON FILE
MARIAH MARSHALL                       ADDRESS ON FILE
MARIAH MARTIN                         ADDRESS ON FILE
MARIAH MCKEEN                         ADDRESS ON FILE
MARIAH MEEKINS                        ADDRESS ON FILE
MARIAH MELENDEZ                       ADDRESS ON FILE
MARIAH MILLER                         ADDRESS ON FILE
MARIAH MILLER                         ADDRESS ON FILE
MARIAH MONROE                         ADDRESS ON FILE
MARIAH NEWPORT                        ADDRESS ON FILE
MARIAH NOE                            ADDRESS ON FILE
MARIAH OLA                            ADDRESS ON FILE
MARIAH OLSEN                          ADDRESS ON FILE
MARIAH PITALO                         ADDRESS ON FILE
MARIAH PITTSENBARGER                  ADDRESS ON FILE
MARIAH PLAGEMANN                      ADDRESS ON FILE
MARIAH PROWS                          ADDRESS ON FILE
MARIAH REYES                          ADDRESS ON FILE
MARIAH RIVERS                         ADDRESS ON FILE
MARIAH RODRIGUEZ                      ADDRESS ON FILE
MARIAH SAMPSON                        ADDRESS ON FILE
MARIAH SCRITCHFIELD                   ADDRESS ON FILE
MARIAH SEMSEY                         ADDRESS ON FILE
MARIAH SENTER                         ADDRESS ON FILE
MARIAH SHANKS                         ADDRESS ON FILE
MARIAH THOMAS                         ADDRESS ON FILE
MARIAH THOMAS                         ADDRESS ON FILE
MARIAH TYSON                          ADDRESS ON FILE
MARIAH VESELY                         ADDRESS ON FILE
MARIAH WILLIAMS                       ADDRESS ON FILE
MARIAH WOODS                          ADDRESS ON FILE
MARIAH YOUNG                          ADDRESS ON FILE
MARIAH ZUO                            ADDRESS ON FILE
MARIAH-ANN SUSA                       ADDRESS ON FILE
MARIAM ALJABOURI                      ADDRESS ON FILE
MARIAM CONTEH                         ADDRESS ON FILE
MARIAM JALLOH-JAMBORIA                ADDRESS ON FILE
MARIAM KAMARA                         ADDRESS ON FILE
MARIAMA KAMARA                        ADDRESS ON FILE
MARIAN BARWICK                        ADDRESS ON FILE
MARIAN HAYNESWORTH                    ADDRESS ON FILE
MARIAN LEIRER                         ADDRESS ON FILE
MARIAN WHYNN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1309 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                              Page 1534 of 2235

Claim Name                               Address Information
MARIANA CATRAMBONE                       ADDRESS ON FILE
MARIANA CORTES                           ADDRESS ON FILE
MARIANA ESTRADA                          ADDRESS ON FILE
MARIANA GARCIA                           ADDRESS ON FILE
MARIANA MARTINEZ                         ADDRESS ON FILE
MARIANA PACHECO                          ADDRESS ON FILE
MARIANA PARANA                           ADDRESS ON FILE
MARIANA PEREZ                            ADDRESS ON FILE
MARIANA RAMOS                            ADDRESS ON FILE
MARIANA RESTREPO                         ADDRESS ON FILE
MARIANA RICHARDSON                       ADDRESS ON FILE
MARIANDRE LOPEZ                          ADDRESS ON FILE
MARIANELL CASTILLO                       ADDRESS ON FILE
MARIANGIE CABRERA                        ADDRESS ON FILE
MARIANNA DRUNNAMANIO                     ADDRESS ON FILE
MARIANNA HENNINGS                        ADDRESS ON FILE
MARIANNE BRUBAKER                        ADDRESS ON FILE
MARIANNE SERVIN                          ADDRESS ON FILE
MARIANNE SMITH                           ADDRESS ON FILE
MARIANNE TEKVERK                         ADDRESS ON FILE
MARIBEL JUAREZ                           ADDRESS ON FILE
MARIBEL RUIZ ALCANTARA                   ADDRESS ON FILE
MARIBETH DARDEN                          ADDRESS ON FILE
MARIBETH HOLTEL                          ADDRESS ON FILE
MARICA MOSS                              ADDRESS ON FILE
MARICEL GILLIAND                         ADDRESS ON FILE
MARICHU FORD                             ADDRESS ON FILE
MARICO HODGES                            ADDRESS ON FILE
MARICOPA COUNTY ENVIROMENTAL SVCS DIV    501 N 44TH ST STE 200 PHOENIX AZ 85008
MARICOPA COUNTY ENVIRONMENTAL SVS DEPT   501 N 44TH ST STE 200 ADMIN SERVICES PHOENIX AZ 85008
MARIE ANDRE                              ADDRESS ON FILE
MARIE BAPTISTE                           ADDRESS ON FILE
MARIE BEIS                               ADDRESS ON FILE
MARIE CANONICA                           ADDRESS ON FILE
MARIE CHARLES                            ADDRESS ON FILE
MARIE CHRISTY                            ADDRESS ON FILE
MARIE COLLIER                            ADDRESS ON FILE
MARIE DANEIL                             ADDRESS ON FILE
MARIE DARIUS                             ADDRESS ON FILE
MARIE DOLLING                            ADDRESS ON FILE
MARIE ERBY                               ADDRESS ON FILE
MARIE ESKRA                              ADDRESS ON FILE
MARIE FORBUS                             ADDRESS ON FILE
MARIE GARMAN                             ADDRESS ON FILE
MARIE GIANNINI                           ADDRESS ON FILE
MARIE GLYKAS                             ADDRESS ON FILE
MARIE GOBLE                              ADDRESS ON FILE
MARIE HOLT                               ADDRESS ON FILE
MARIE HUNT                               ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1310 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1535 of 2235

Claim Name                           Address Information
MARIE JEAN                           ADDRESS ON FILE
MARIE KEY                            ADDRESS ON FILE
MARIE NOVEMBRE                       ADDRESS ON FILE
MARIE ORR                            ADDRESS ON FILE
MARIE OSIER                          ADDRESS ON FILE
MARIE PIERRE                         ADDRESS ON FILE
MARIE PIERRE                         ADDRESS ON FILE
MARIE QUINONES                       ADDRESS ON FILE
MARIE RUSSELL                        ADDRESS ON FILE
MARIE SEYMOUR                        ADDRESS ON FILE
MARIE SOMMER                         ADDRESS ON FILE
MARIE SWEENEY                        ADDRESS ON FILE
MARIE TALBOTT                        ADDRESS ON FILE
MARIE TRUMP                          ADDRESS ON FILE
MARIE VALENZUELA                     ADDRESS ON FILE
MARIE WALDRON                        ADDRESS ON FILE
MARIE WALLACE                        ADDRESS ON FILE
MARIE-AIRELLE KEMEMBIN               ADDRESS ON FILE
MARIEA NELSON                        ADDRESS ON FILE
MARIEH HARE                          ADDRESS ON FILE
MARIEJOE LAUTURE                     ADDRESS ON FILE
MARIEKO GRIFFIN                      ADDRESS ON FILE
MARIEL GIVERO                        ADDRESS ON FILE
MARIEL HERNANDEZ                     ADDRESS ON FILE
MARIEL SUERO                         ADDRESS ON FILE
MARIELA GUZMAN                       ADDRESS ON FILE
MARIELA PUCKETT                      ADDRESS ON FILE
MARIELL JACKSON                      ADDRESS ON FILE
MARIEN RODRIGUEZ MORETA              ADDRESS ON FILE
MARIETTA DRY ICE INC                 1383 LUCILE AVE STE A MARIETTA GA 30067
MARIETTA INCOME TAX DEPARTMENT       INCOME TAX DEPARTMENT 301 PUTNAM STREET MARIETTA OH 45750
MARIETTA POLICE DEPARTMENT           240 LEMON ST MARIETTA GA 30060
MARIETTA POWER                       ATTN WILMA R BUSH EMERSON OVERLOOK 326 ROSWELL ST, STE 100 MARIETTA GA 30060
MARIETTA POWER WATER                 675 N MARIETTA PKWY MARIETTA GA 30060
MARIETTA RUIZ                        ADDRESS ON FILE
MARIJAH RILEY                        ADDRESS ON FILE
MARIJO CAMARATTA                     ADDRESS ON FILE
MARIKA BANKS                         ADDRESS ON FILE
MARIKA HILL                          ADDRESS ON FILE
MARILU DIMINO                        ADDRESS ON FILE
MARILU DOMINGO                       ADDRESS ON FILE
MARILYN ARMLIN                       ADDRESS ON FILE
MARILYN BONAVENTURE                  ADDRESS ON FILE
MARILYN BOWERS                       ADDRESS ON FILE
MARILYN BUGL                         ADDRESS ON FILE
MARILYN CARROLL                      ADDRESS ON FILE
MARILYN CORR                         ADDRESS ON FILE
MARILYN ELLIS                        ADDRESS ON FILE
MARILYN KEEFER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1311 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1536 of 2235

Claim Name                            Address Information
MARILYN MALONN                        ADDRESS ON FILE
MARILYN MATOS                         ADDRESS ON FILE
MARILYN MCKEE                         ADDRESS ON FILE
MARILYN MOORE                         ADDRESS ON FILE
MARILYN REED                          ADDRESS ON FILE
MARILYN RYAN                          ADDRESS ON FILE
MARILYN VELEZ                         ADDRESS ON FILE
MARILYN VOGT                          ADDRESS ON FILE
MARILYN WEIZENECKER                   ADDRESS ON FILE
MARILYNN PARKER                       ADDRESS ON FILE
MARIN KNEPPER                         ADDRESS ON FILE
MARIN PETERSON                        ADDRESS ON FILE
MARINA BATES                          ADDRESS ON FILE
MARINA DEMOPOLIS                      ADDRESS ON FILE
MARINA DIAZ PORTILLO                  ADDRESS ON FILE
MARINA FENTRESS                       ADDRESS ON FILE
MARINA FISCALETTI                     ADDRESS ON FILE
MARINA GARCIA                         ADDRESS ON FILE
MARINA HATTON                         ADDRESS ON FILE
MARINA HERNANDEZ                      ADDRESS ON FILE
MARINA NESBITT                        ADDRESS ON FILE
MARINA SARABIA                        ADDRESS ON FILE
MARINA THAMES                         ADDRESS ON FILE
MARINA WALDEN                         ADDRESS ON FILE
MARINA WILLIAMS                       ADDRESS ON FILE
MARINE TOYS FOR TOTS FOUNDATION       ATTN TED SILVESTER VP MKTG DEV 18251 QUANTICO GATEWAY DRIVE TRIANGLE VA 22172
MARIO AJCA                            ADDRESS ON FILE
MARIO AMARO                           ADDRESS ON FILE
MARIO AMAYA                           ADDRESS ON FILE
MARIO CAVALIERE                       ADDRESS ON FILE
MARIO CLOUD                           ADDRESS ON FILE
MARIO COPELAND                        ADDRESS ON FILE
MARIO CUNNINGHAM                      ADDRESS ON FILE
MARIO DERAS                           ADDRESS ON FILE
MARIO DIAZ                            ADDRESS ON FILE
MARIO ERZEN                           ADDRESS ON FILE
MARIO FRANCO                          ADDRESS ON FILE
MARIO GERENA                          ADDRESS ON FILE
MARIO GIBBS                           ADDRESS ON FILE
MARIO GONZALEZ GONZALEZ               ADDRESS ON FILE
MARIO GONZALEZ-SUAREZ                 ADDRESS ON FILE
MARIO GRIJALES                        ADDRESS ON FILE
MARIO HALL                            ADDRESS ON FILE
MARIO HARTWELL                        ADDRESS ON FILE
MARIO HAYWOOD                         ADDRESS ON FILE
MARIO LONE EVANS                      ADDRESS ON FILE
MARIO LOPEZ                           ADDRESS ON FILE
MARIO LOPEZ                           ADDRESS ON FILE
MARIO LOVE                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1312 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1537 of 2235

Claim Name                         Address Information
MARIO LUGO                         ADDRESS ON FILE
MARIO MARSHALL                     ADDRESS ON FILE
MARIO MARTINEZ                     ADDRESS ON FILE
MARIO MARTORILLI                   ADDRESS ON FILE
MARIO MCWILLIAMS                   ADDRESS ON FILE
MARIO MENDEZ                       ADDRESS ON FILE
MARIO MERRIWEATHER                 ADDRESS ON FILE
MARIO MONTES                       ADDRESS ON FILE
MARIO RAMIREZ                      ADDRESS ON FILE
MARIO RIOS II                      ADDRESS ON FILE
MARIO ROBERTSON                    ADDRESS ON FILE
MARIO RODRIGUEZ                    ADDRESS ON FILE
MARIO ROSALEZ                      ADDRESS ON FILE
MARIO SAMAYOA                      ADDRESS ON FILE
MARIO SOTO                         ADDRESS ON FILE
MARIO SPONGIA                      ADDRESS ON FILE
MARIO STOWERS                      ADDRESS ON FILE
MARIO THOMAS                       ADDRESS ON FILE
MARIO TIZOL                        ADDRESS ON FILE
MARIO WATFORD                      ADDRESS ON FILE
MARIO WATKINS                      ADDRESS ON FILE
MARIO ZAMBRANO                     ADDRESS ON FILE
MARION COUNTY TAX COLLECTOR        PO BOX 970 OCALA FL 34478
MARION COUNTY TREASURERS OFFICE    PO BOX 6145 INDIANAPOLIS IN 46206-6145
MARION KORAL                       ADDRESS ON FILE
MARION LIVINGSTON                  ADDRESS ON FILE
MARION MCCLOUD                     ADDRESS ON FILE
MARION RUSSELL                     ADDRESS ON FILE
MARION SHANNON                     ADDRESS ON FILE
MARION SPELL                       ADDRESS ON FILE
MARION YATES                       ADDRESS ON FILE
MARIQUE WESLEY                     ADDRESS ON FILE
MARISA ALPERT                      ADDRESS ON FILE
MARISA BONTEMPO                    ADDRESS ON FILE
MARISA BRLETIC                     ADDRESS ON FILE
MARISA CONKLIN                     ADDRESS ON FILE
MARISA DAVILA                      ADDRESS ON FILE
MARISA ENGELBRECHT                 ADDRESS ON FILE
MARISA GARCIA RUSK                 ADDRESS ON FILE
MARISA GARLAND                     ADDRESS ON FILE
MARISA GIANINNI                    ADDRESS ON FILE
MARISA HOUSAND                     ADDRESS ON FILE
MARISA HUOT                        ADDRESS ON FILE
MARISA LAPATRA                     ADDRESS ON FILE
MARISA MADRID                      ADDRESS ON FILE
MARISA MOORE                       ADDRESS ON FILE
MARISA NORRIS                      ADDRESS ON FILE
MARISA ORLANDO                     ADDRESS ON FILE
MARISA PARKER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1313 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1538 of 2235

Claim Name                            Address Information
MARISA PETERSON-VAVRA                 ADDRESS ON FILE
MARISA RAMICONE                       ADDRESS ON FILE
MARISA SANDERSON                      ADDRESS ON FILE
MARISA SEGOVIA                        ADDRESS ON FILE
MARISA SHORTER                        ADDRESS ON FILE
MARISA STEIN                          ADDRESS ON FILE
MARISA VITALE                         ADDRESS ON FILE
MARISA WEINSTEIN                      ADDRESS ON FILE
MARISA ZAPATA                         ADDRESS ON FILE
MARISCAL, WEEKS, MCINTYRE             & FRIEDLANDER 2901 NORTH CENTRAL AVENUE STE 200 PHOENIX AZ 85012
MARISELA CRUZ                         ADDRESS ON FILE
MARISELA ESTRADA                      ADDRESS ON FILE
MARISELA JUAREZ                       ADDRESS ON FILE
MARISHA LUNN                          ADDRESS ON FILE
MARISOL BENITEZ                       ADDRESS ON FILE
MARISOL LOYA                          ADDRESS ON FILE
MARISOL ORTEGA                        ADDRESS ON FILE
MARISOL PORTILLO                      ADDRESS ON FILE
MARISOL SALAZAR CARMONA               ADDRESS ON FILE
MARISSA ACEVEDO                       ADDRESS ON FILE
MARISSA AIKIN                         ADDRESS ON FILE
MARISSA ALSTON                        ADDRESS ON FILE
MARISSA ALVARADO                      ADDRESS ON FILE
MARISSA ANTONINO                      ADDRESS ON FILE
MARISSA BALL                          ADDRESS ON FILE
MARISSA BRATTER                       ADDRESS ON FILE
MARISSA BUONGIORNO                    ADDRESS ON FILE
MARISSA CALLAWAY                      ADDRESS ON FILE
MARISSA CAMPBELL                      ADDRESS ON FILE
MARISSA CASHBAUGH                     ADDRESS ON FILE
MARISSA COCKRELL                      ADDRESS ON FILE
MARISSA COLLINS                       ADDRESS ON FILE
MARISSA CONFER                        ADDRESS ON FILE
MARISSA CORINGRATO                    ADDRESS ON FILE
MARISSA CREWS                         ADDRESS ON FILE
MARISSA DIGIROLAMO                    ADDRESS ON FILE
MARISSA DIPIETRAPAUL                  ADDRESS ON FILE
MARISSA FANNIN                        ADDRESS ON FILE
MARISSA FERRIN                        ADDRESS ON FILE
MARISSA FORBES                        ADDRESS ON FILE
MARISSA FOURNIER                      ADDRESS ON FILE
MARISSA GABLE                         ADDRESS ON FILE
MARISSA GARDNER                       ADDRESS ON FILE
MARISSA GERLOCK                       ADDRESS ON FILE
MARISSA GRASSO                        ADDRESS ON FILE
MARISSA HAFNER                        ADDRESS ON FILE
MARISSA HAMBRICK                      ADDRESS ON FILE
MARISSA HENNINGSEN                    ADDRESS ON FILE
MARISSA HEROD                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1314 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1539 of 2235

Claim Name                         Address Information
MARISSA HOLIDAY                    ADDRESS ON FILE
MARISSA HOLMES                     ADDRESS ON FILE
MARISSA HUGHES                     ADDRESS ON FILE
MARISSA HUNSUCKER                  ADDRESS ON FILE
MARISSA JAY                        ADDRESS ON FILE
MARISSA KOHLER                     ADDRESS ON FILE
MARISSA KOVALCIK                   ADDRESS ON FILE
MARISSA KRAUS                      ADDRESS ON FILE
MARISSA LEWIS                      ADDRESS ON FILE
MARISSA LUKE                       ADDRESS ON FILE
MARISSA MADRIL                     ADDRESS ON FILE
MARISSA MAFFIOLINI                 ADDRESS ON FILE
MARISSA MARVIN                     ADDRESS ON FILE
MARISSA MATHEY                     ADDRESS ON FILE
MARISSA MCCOY                      ADDRESS ON FILE
MARISSA MCDERMOTT                  ADDRESS ON FILE
MARISSA MEUKER                     ADDRESS ON FILE
MARISSA MIGUT                      ADDRESS ON FILE
MARISSA MILLS                      ADDRESS ON FILE
MARISSA MONTERO                    ADDRESS ON FILE
MARISSA MOORE                      ADDRESS ON FILE
MARISSA NEWMAN                     ADDRESS ON FILE
MARISSA NOORMAN                    ADDRESS ON FILE
MARISSA OCONNOR                    ADDRESS ON FILE
MARISSA OLIVARES                   ADDRESS ON FILE
MARISSA PACK                       ADDRESS ON FILE
MARISSA PAJESKI                    ADDRESS ON FILE
MARISSA PEELE                      ADDRESS ON FILE
MARISSA PERRY                      ADDRESS ON FILE
MARISSA PETERS                     ADDRESS ON FILE
MARISSA PETERSON                   ADDRESS ON FILE
MARISSA PIERCE                     ADDRESS ON FILE
MARISSA PLAGEMANN                  ADDRESS ON FILE
MARISSA POWERS                     ADDRESS ON FILE
MARISSA RAMNAUTH                   ADDRESS ON FILE
MARISSA RICHARS                    ADDRESS ON FILE
MARISSA ROMERO                     ADDRESS ON FILE
MARISSA ROSE                       ADDRESS ON FILE
MARISSA SALVAN                     ADDRESS ON FILE
MARISSA SAUTNER                    ADDRESS ON FILE
MARISSA SAWYER                     ADDRESS ON FILE
MARISSA SCHATZ                     ADDRESS ON FILE
MARISSA SCOTT                      ADDRESS ON FILE
MARISSA SENARD                     ADDRESS ON FILE
MARISSA SERINO                     ADDRESS ON FILE
MARISSA SHERLOCK                   ADDRESS ON FILE
MARISSA SIMONS                     ADDRESS ON FILE
MARISSA SINGLETON-MILLAR           ADDRESS ON FILE
MARISSA SMITH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1315 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1540 of 2235

Claim Name                            Address Information
MARISSA SMITH                         ADDRESS ON FILE
MARISSA SPANGLER                      ADDRESS ON FILE
MARISSA SPIELMAN                      ADDRESS ON FILE
MARISSA THOMPSON                      ADDRESS ON FILE
MARISSA THOMPSON                      ADDRESS ON FILE
MARISSA TORRES                        ADDRESS ON FILE
MARISSA VAN ALST                      ADDRESS ON FILE
MARISSA WHISNANT                      ADDRESS ON FILE
MARISSA WILK                          ADDRESS ON FILE
MARISSA WINSTON                       ADDRESS ON FILE
MARISSA WOOTEN                        ADDRESS ON FILE
MARISSA WOREK                         ADDRESS ON FILE
MARISSA YOUNG                         ADDRESS ON FILE
MARISSA ZICKAFOOSE                    ADDRESS ON FILE
MARITA MARSHALL                       ADDRESS ON FILE
MARITES LOVE                          ADDRESS ON FILE
MARITHE MOLINA                        ADDRESS ON FILE
MARITZ TRAVEL                         ADP MEETING OF THE MINDS 5757 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
MARITZA GILLETTE                      ADDRESS ON FILE
MARITZA HERNANDEZ                     ADDRESS ON FILE
MARITZA LOPEZ                         ADDRESS ON FILE
MARITZA PONCE                         ADDRESS ON FILE
MARIYAH KIMBRELL-FORD                 ADDRESS ON FILE
MARIYAH MORGAN                        ADDRESS ON FILE
MARJONIQUE TAFFIE                     ADDRESS ON FILE
MARJORI ANGEL                         ADDRESS ON FILE
MARJORIE A ALBRECHT                   ADDRESS ON FILE
MARJORIE P CLARKE                     ADDRESS ON FILE
MARJORIE SAGLIMBENE                   ADDRESS ON FILE
MARK ACKERMAN                         ADDRESS ON FILE
MARK AIKEN                            ADDRESS ON FILE
MARK ALCANTARA                        ADDRESS ON FILE
MARK ALICEA                           ADDRESS ON FILE
MARK APONTE                           ADDRESS ON FILE
MARK ASTUDILLO                        ADDRESS ON FILE
MARK BALLERSTEIN                      ADDRESS ON FILE
MARK BARRICK                          ADDRESS ON FILE
MARK BATES                            ADDRESS ON FILE
MARK BIGHAM                           ADDRESS ON FILE
MARK BIGHAM                           ADDRESS ON FILE
MARK BLAKELY                          ADDRESS ON FILE
MARK BLEVINS                          ADDRESS ON FILE
MARK BLUM                             ADDRESS ON FILE
MARK BORKOWSKI                        ADDRESS ON FILE
MARK BORLACE                          ADDRESS ON FILE
MARK BRANT                            ADDRESS ON FILE
MARK BROWN                            ADDRESS ON FILE
MARK BUNNELL                          ADDRESS ON FILE
MARK CALHOUN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1316 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1541 of 2235

Claim Name                       Address Information
MARK CAMPBELL                    ADDRESS ON FILE
MARK CAMPBELL                    ADDRESS ON FILE
MARK CASH                        ADDRESS ON FILE
MARK CASSIDY                     ADDRESS ON FILE
MARK CATHERMAN                   ADDRESS ON FILE
MARK CECENAS                     ADDRESS ON FILE
MARK CHAPMAN                     ADDRESS ON FILE
MARK CHATMAN                     ADDRESS ON FILE
MARK CHEATHAM                    ADDRESS ON FILE
MARK CHRISTIAN                   ADDRESS ON FILE
MARK CLARK                       ADDRESS ON FILE
MARK CLARK                       ADDRESS ON FILE
MARK COLICCHIO                   ADDRESS ON FILE
MARK COLON                       ADDRESS ON FILE
MARK CONWAY                      ADDRESS ON FILE
MARK COSTA                       ADDRESS ON FILE
MARK CUNNINGHAM                  ADDRESS ON FILE
MARK D BICKNELL                  ADDRESS ON FILE
MARK DAVIS                       ADDRESS ON FILE
MARK DAVIS                       ADDRESS ON FILE
MARK DOBROWOLSKI                 ADDRESS ON FILE
MARK DREW                        ADDRESS ON FILE
MARK DREW                        ADDRESS ON FILE
MARK DRUHET                      ADDRESS ON FILE
MARK DUFOUR                      ADDRESS ON FILE
MARK EDEL                        ADDRESS ON FILE
MARK EISNER                      ADDRESS ON FILE
MARK ELESER                      ADDRESS ON FILE
MARK EZZEL                       ADDRESS ON FILE
MARK EZZELL                      ADDRESS ON FILE
MARK FELDER                      ADDRESS ON FILE
MARK FIELDS                      ADDRESS ON FILE
MARK FISHER                      ADDRESS ON FILE
MARK FORD                        ADDRESS ON FILE
MARK FOUKES                      ADDRESS ON FILE
MARK FRAZIER                     ADDRESS ON FILE
MARK FREEMAN                     ADDRESS ON FILE
MARK FREY                        ADDRESS ON FILE
MARK FRIES                       ADDRESS ON FILE
MARK FULLEN                      ADDRESS ON FILE
MARK GARRETT                     ADDRESS ON FILE
MARK GERTZ                       ADDRESS ON FILE
MARK GIARRIZZO                   ADDRESS ON FILE
MARK GILLS                       ADDRESS ON FILE
MARK GOODWIN                     ADDRESS ON FILE
MARK GORE                        ADDRESS ON FILE
MARK GOVERO                      ADDRESS ON FILE
MARK GRIFFITH                    ADDRESS ON FILE
MARK HARMON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1317 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1542 of 2235

Claim Name                         Address Information
MARK HARPER                        ADDRESS ON FILE
MARK HENNING                       ADDRESS ON FILE
MARK HENRY                         ADDRESS ON FILE
MARK HESS                          ADDRESS ON FILE
MARK HICKS                         ADDRESS ON FILE
MARK HILL JR                       ADDRESS ON FILE
MARK HINES                         ADDRESS ON FILE
MARK HITZ                          ADDRESS ON FILE
MARK HOLBEK                        ADDRESS ON FILE
MARK HOLLIS                        ADDRESS ON FILE
MARK INGRAM                        ADDRESS ON FILE
MARK INGRAM                        ADDRESS ON FILE
MARK J BURKARDT TAX COLLECTOR      MARK J BURKARDT TAX COLLECTOR 152 BEATTY COUNTY ROAD LATROBE PA 15650
MARK JAMES                         ADDRESS ON FILE
MARK JANSON                        ADDRESS ON FILE
MARK JONES                         ADDRESS ON FILE
MARK JONES                         ADDRESS ON FILE
MARK JONES                         ADDRESS ON FILE
MARK JONES                         ADDRESS ON FILE
MARK JONES                         ADDRESS ON FILE
MARK JORDAN                        ADDRESS ON FILE
MARK KALETA                        ADDRESS ON FILE
MARK KAUFMAN                       ADDRESS ON FILE
MARK KING                          ADDRESS ON FILE
MARK KING                          ADDRESS ON FILE
MARK L CORTEGIANO                  ADDRESS ON FILE
MARK LATHAM                        ADDRESS ON FILE
MARK LECLAIR                       ADDRESS ON FILE
MARK LECLAIR                       ADDRESS ON FILE
MARK LEGGE                         ADDRESS ON FILE
MARK LENT                          ADDRESS ON FILE
MARK LITTLE                        ADDRESS ON FILE
MARK LOFLIN                        ADDRESS ON FILE
MARK LOSEKE                        ADDRESS ON FILE
MARK LOWDERMILK                    ADDRESS ON FILE
MARK LUDWIG                        ADDRESS ON FILE
MARK MACRINA                       ADDRESS ON FILE
MARK MADDEN                        ADDRESS ON FILE
MARK MAILLET                       ADDRESS ON FILE
MARK MAKOWSKI                      ADDRESS ON FILE
MARK MARTIN                        ADDRESS ON FILE
MARK MATTHEWS                      ADDRESS ON FILE
MARK MCCALL                        ADDRESS ON FILE
MARK MCCOMAS                       ADDRESS ON FILE
MARK MCDANIEL                      ADDRESS ON FILE
MARK MCDONALD                      ADDRESS ON FILE
MARK MCFARLANE                     ADDRESS ON FILE
MARK MCGOVERN                      ADDRESS ON FILE
MARK MCNEAL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1318 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1543 of 2235

Claim Name                         Address Information
MARK MIERISCH                      ADDRESS ON FILE
MARK MOIZE                         ADDRESS ON FILE
MARK MOLINA                        ADDRESS ON FILE
MARK MORRISSEY                     ADDRESS ON FILE
MARK MUNS                          ADDRESS ON FILE
MARK MURPHY                        ADDRESS ON FILE
MARK MUTZ                          ADDRESS ON FILE
MARK NOHELTY                       ADDRESS ON FILE
MARK NOVAK                         ADDRESS ON FILE
MARK PANKOWSKI                     ADDRESS ON FILE
MARK PASSLEY                       ADDRESS ON FILE
MARK PASTVA                        ADDRESS ON FILE
MARK PIRROTTA                      ADDRESS ON FILE
MARK POWELL                        ADDRESS ON FILE
MARK PRICE                         ADDRESS ON FILE
MARK PRICHARD                      ADDRESS ON FILE
MARK RADICAN                       ADDRESS ON FILE
MARK RAY                           ADDRESS ON FILE
MARK REED                          ADDRESS ON FILE
MARK RELUNIA                       ADDRESS ON FILE
MARK REYES                         ADDRESS ON FILE
MARK REYNOLDS                      ADDRESS ON FILE
MARK RICHARSON-WILLIAMS            ADDRESS ON FILE
MARK RICHTER                       ADDRESS ON FILE
MARK RIVERA                        ADDRESS ON FILE
MARK ROBERTSON                     ADDRESS ON FILE
MARK RODRIGUEZ                     ADDRESS ON FILE
MARK RODRIGUEZ                     ADDRESS ON FILE
MARK ROGER PRICE                   ADDRESS ON FILE
MARK ROHME                         ADDRESS ON FILE
MARK ROSS                          ADDRESS ON FILE
MARK RUIZ                          ADDRESS ON FILE
MARK RYAN                          ADDRESS ON FILE
MARK SCARLETT                      ADDRESS ON FILE
MARK SCHATZMAN                     ADDRESS ON FILE
MARK SCHMITT                       ADDRESS ON FILE
MARK SCHOLL                        ADDRESS ON FILE
MARK SCHRACK                       ADDRESS ON FILE
MARK SHEDRICK                      ADDRESS ON FILE
MARK SHERA                         ADDRESS ON FILE
MARK SHIELDS                       ADDRESS ON FILE
MARK SHILLAK                       ADDRESS ON FILE
MARK SHOCK                         ADDRESS ON FILE
MARK SICKLE                        ADDRESS ON FILE
MARK SIMPSON                       ADDRESS ON FILE
MARK SMITH                         ADDRESS ON FILE
MARK SOSNOWSKI                     ADDRESS ON FILE
MARK STANLEY                       ADDRESS ON FILE
MARK STEPHENSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1319 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1544 of 2235

Claim Name                           Address Information
MARK STEVE NEWMAN                    ADDRESS ON FILE
MARK STEVENS                         ADDRESS ON FILE
MARK STRICKLAND                      ADDRESS ON FILE
MARK SULC                            ADDRESS ON FILE
MARK TABB                            ADDRESS ON FILE
MARK TANCHANCO                       ADDRESS ON FILE
MARK TEAGUE                          ADDRESS ON FILE
MARK TEJEDOR                         ADDRESS ON FILE
MARK TEMPLE                          ADDRESS ON FILE
MARK TIRADO                          ADDRESS ON FILE
MARK TOWNE                           ADDRESS ON FILE
MARK TRIPLETT                        ADDRESS ON FILE
MARK TUCKWILLER                      ADDRESS ON FILE
MARK TUSHAR                          ADDRESS ON FILE
MARK TYSON                           ADDRESS ON FILE
MARK VANWINKLE                       ADDRESS ON FILE
MARK WARREN                          ADDRESS ON FILE
MARK WASCAK                          ADDRESS ON FILE
MARK WATERS                          ADDRESS ON FILE
MARK WEBSTER                         ADDRESS ON FILE
MARK WEIBRECHT                       ADDRESS ON FILE
MARK WILKIN                          ADDRESS ON FILE
MARK WILLIAMS                        ADDRESS ON FILE
MARK WILLIAMS                        ADDRESS ON FILE
MARK WOHLSCHEID                      ADDRESS ON FILE
MARK WOOD                            ADDRESS ON FILE
MARK WOOLARD                         ADDRESS ON FILE
MARK WOOLWINE                        ADDRESS ON FILE
MARK-ANTHONY TRAN                    ADDRESS ON FILE
MARKALE SIMPKINS                     ADDRESS ON FILE
MARKANTHONY MOORE                    ADDRESS ON FILE
MARKARRA FRANCIS                     ADDRESS ON FILE
MARKECIA DUDLEY                      ADDRESS ON FILE
MARKECIA RICHARDSON                  ADDRESS ON FILE
MARKEDA BATEASTE                     ADDRESS ON FILE
MARKEECE ASHFORD                     ADDRESS ON FILE
MARKEECHELL DUNLAP                   ADDRESS ON FILE
MARKEESE GRAVES                      ADDRESS ON FILE
MARKEEYA BUTTERFIELD                 ADDRESS ON FILE
MARKEEZ COLEMAN                      ADDRESS ON FILE
MARKEIL WILLIAMS                     ADDRESS ON FILE
MARKEILUS WELLS                      ADDRESS ON FILE
MARKEISE STOKES                      ADDRESS ON FILE
MARKEITH JACKSON                     ADDRESS ON FILE
MARKEITH KNIGHT                      ADDRESS ON FILE
MARKEITH MITCHELL                    ADDRESS ON FILE
MARKEITHA WILLIAMS                   ADDRESS ON FILE
MARKEL MONDAY                        ADDRESS ON FILE
MARKEL PETERSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1320 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1545 of 2235

Claim Name                          Address Information
MARKEL PRICE                        ADDRESS ON FILE
MARKEL WILLIAMS                     ADDRESS ON FILE
MARKELL BRINSON                     ADDRESS ON FILE
MARKELL RILEY WHITE                 ADDRESS ON FILE
MARKELO WALTON                      ADDRESS ON FILE
MARKENDY PIERRE                     ADDRESS ON FILE
MARKESE BROWN                       ADDRESS ON FILE
MARKESE GAINES                      ADDRESS ON FILE
MARKESE T BROWN                     ADDRESS ON FILE
MARKESHA STANCIL                    ADDRESS ON FILE
MARKESIA SQUARE                     ADDRESS ON FILE
MARKETUS BROWN                      ADDRESS ON FILE
MARKEVIAH COLE                      ADDRESS ON FILE
MARKEVUS WYNN                       ADDRESS ON FILE
MARKEY MORRISON                     ADDRESS ON FILE
MARKEZ BARNES                       ADDRESS ON FILE
MARKIA HORNSBY                      ADDRESS ON FILE
MARKIA LANE                         ADDRESS ON FILE
MARKIA ROGERS-TYE                   ADDRESS ON FILE
MARKIE HORNE                        ADDRESS ON FILE
MARKIE HORTON                       ADDRESS ON FILE
MARKIEVIOUS ROBERTS                 ADDRESS ON FILE
MARKISHA FULTZ                      ADDRESS ON FILE
MARKITA BENNETT                     ADDRESS ON FILE
MARKITA LOVE                        ADDRESS ON FILE
MARKITA RICHEY                      ADDRESS ON FILE
MARKKI STEVENS                      ADDRESS ON FILE
MARKOYA KENDRICK                    ADDRESS ON FILE
MARKQUEL PRICE                      ADDRESS ON FILE
MARKS DMS                           46537 ECORSE RD 26 BELLEVILLE MI 48111
MARKS PRO SERVICES LLC              P O BOX 681 CHESTERLAND OH 44026
MARKUS APEDJINOU                    ADDRESS ON FILE
MARKUS CALVARY                      ADDRESS ON FILE
MARKUS DANIELS                      ADDRESS ON FILE
MARKUS DOUGLAS                      ADDRESS ON FILE
MARKUS FOREMAN                      ADDRESS ON FILE
MARKUS GEORGES                      ADDRESS ON FILE
MARKUS HAYES                        ADDRESS ON FILE
MARKUS HODGE                        ADDRESS ON FILE
MARKUS SHANNON                      ADDRESS ON FILE
MARKUS WALLACE                      ADDRESS ON FILE
MARKUS WORTHINGTON                  ADDRESS ON FILE
MARKWAN GRANVILLE                   ADDRESS ON FILE
MARKYEL MCCLAIN                     ADDRESS ON FILE
MARLA FRANKLIN                      ADDRESS ON FILE
MARLA GASMANN                       ADDRESS ON FILE
MARLA MCNULLTY                      ADDRESS ON FILE
MARLA VANATTA                       ADDRESS ON FILE
MARLANA ENGLISH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1321 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1546 of 2235

Claim Name                            Address Information
MARLANA MASSEY                        ADDRESS ON FILE
MARLANA SMALLS                        ADDRESS ON FILE
MARLANDO MCGEE                        ADDRESS ON FILE
MARLANE RASPE                         ADDRESS ON FILE
MARLAYNA OZUNA                        ADDRESS ON FILE
MARLE FLEMING                         ADDRESS ON FILE
MARLEA PARSON                         ADDRESS ON FILE
MARLEE ANTILL                         ADDRESS ON FILE
MARLEE BRYAN                          ADDRESS ON FILE
MARLEE CASTNER                        ADDRESS ON FILE
MARLEE CHAPMAN                        ADDRESS ON FILE
MARLEE COUNCIL                        ADDRESS ON FILE
MARLEE HYATT                          ADDRESS ON FILE
MARLEE WEAVER                         ADDRESS ON FILE
MARLEN RAMOS                          ADDRESS ON FILE
MARLENA BUSARD                        ADDRESS ON FILE
MARLENA LAWSON                        ADDRESS ON FILE
MARLENA ROBER                         ADDRESS ON FILE
MARLENA TOPOLYN                       ADDRESS ON FILE
MARLENA WHITE                         ADDRESS ON FILE
MARLENE BROOKS                        ADDRESS ON FILE
MARLENE BURNS                         ADDRESS ON FILE
MARLENE MUNLEY                        ADDRESS ON FILE
MARLENEA MCKINLEY                     ADDRESS ON FILE
MARLENI CANALES                       ADDRESS ON FILE
MARLENYS GARCIA                       ADDRESS ON FILE
MARLEY JOHNSON                        ADDRESS ON FILE
MARLEY LEWIS                          ADDRESS ON FILE
MARLEY RODRIGUEZ                      ADDRESS ON FILE
MARLEY STATION MALL                   MGMT OFFICE 7900 RITCHIE HWY ATTN: GENERAL MANAGER GLEN BURNIE MD 21061
MARLEY STATION MALL                   PO BOX 888 C/O GUMMER GRP LLC ADDISON TX 75001
MARLEY STATION MALL LLC               3228 COLLINSWORTH STREET C/O PROPERTY MANAGERS LLC FT WORTH TX 76107
MARLEY VANDERCOOK                     ADDRESS ON FILE
MARLI JOHNSON                         ADDRESS ON FILE
MARLIN GONZALEZ                       ADDRESS ON FILE
MARLIN GUZMAN DEL CID                 ADDRESS ON FILE
MARLIN PORTIS                         ADDRESS ON FILE
MARLINA MACKIE                        ADDRESS ON FILE
MARLITA HOLCOMB                       ADDRESS ON FILE
MARLO GILMER                          ADDRESS ON FILE
MARLO JORDAN                          ADDRESS ON FILE
MARLO MONROE                          ADDRESS ON FILE
MARLO PROPERTIES                      2159 MISSOURI AVE FESTUS MO 63028
MARLOK CORP                           1711 DEAN FOREST RD STE G SAVANNAH GA 31408
MARLON BONILLA                        ADDRESS ON FILE
MARLON FIELDS                         ADDRESS ON FILE
MARLON JACKSON                        ADDRESS ON FILE
MARLON JENKINS                        ADDRESS ON FILE
MARLON JOHNSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1322 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1547 of 2235

Claim Name                           Address Information
MARLON LOPEZ DUBON                   ADDRESS ON FILE
MARLON MEMBRENO CASTILLO             ADDRESS ON FILE
MARLON PRENTICE                      ADDRESS ON FILE
MARLON REID                          ADDRESS ON FILE
MARLON SALVADOR                      ADDRESS ON FILE
MARLON SANTANA                       ADDRESS ON FILE
MARLON WALKER                        ADDRESS ON FILE
MARLON WHITE                         ADDRESS ON FILE
MARLON WYNE                          ADDRESS ON FILE
MARLOWE GAFFNEY                      ADDRESS ON FILE
MARLOWE RICHARDSON                   ADDRESS ON FILE
MARLOX ENRIQUEZ                      ADDRESS ON FILE
MARLYNA BAILEY                       ADDRESS ON FILE
MARLYON ANTONIO                      ADDRESS ON FILE
MARMIC FIRE SAFETY CO INC            PO BOX 1939 LOWELL AR 72745
MARNA CARLSON                        ADDRESS ON FILE
MARNA LEFFINGWELL                    ADDRESS ON FILE
MARNAE HODGES                        ADDRESS ON FILE
MARNEISAH WOODS                      ADDRESS ON FILE
MARNEQUA ALLEN                       ADDRESS ON FILE
MARNISHA GARDNER                     ADDRESS ON FILE
MARNISHA JOHNSON-STANFIELD           ADDRESS ON FILE
MAROLAND HAMPTON                     ADDRESS ON FILE
MARONDA JERNIGAN                     ADDRESS ON FILE
MARQISHIA DAWSON                     ADDRESS ON FILE
MARQUA HARRIS                        ADDRESS ON FILE
MARQUAISHA WILSON                    ADDRESS ON FILE
MARQUAITA TURNER                     ADDRESS ON FILE
MARQUAL REDD                         ADDRESS ON FILE
MARQUAL WYNN                         ADDRESS ON FILE
MARQUAN HOLMES                       ADDRESS ON FILE
MARQUAN SMITH                        ADDRESS ON FILE
MARQUASIA WOODSON                    ADDRESS ON FILE
MARQUAVIOUS SIMS                     ADDRESS ON FILE
MARQUAVIUS MCFARLAND                 ADDRESS ON FILE
MARQUAVOS WHITE                      ADDRESS ON FILE
MARQUE NICHOLS                       ADDRESS ON FILE
MARQUEE WILLIAMS                     ADDRESS ON FILE
MARQUEEA ARELLANO                    ADDRESS ON FILE
MARQUEIZ TURNER                      ADDRESS ON FILE
MARQUEL CLEMENTS                     ADDRESS ON FILE
MARQUEL JILES                        ADDRESS ON FILE
MARQUEL NEWBY                        ADDRESS ON FILE
MARQUEL NEWTON                       ADDRESS ON FILE
MARQUEL ROSSER                       ADDRESS ON FILE
MARQUELL HOWARD                      ADDRESS ON FILE
MARQUELL ROBINSON                    ADDRESS ON FILE
MARQUELL SIMPKINS                    ADDRESS ON FILE
MARQUES D PITTMAN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1323 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1548 of 2235

Claim Name                           Address Information
MARQUES GOMILLIAN                    ADDRESS ON FILE
MARQUES MOORE                        ADDRESS ON FILE
MARQUES ROBBINS                      ADDRESS ON FILE
MARQUESE GLENN                       ADDRESS ON FILE
MARQUESIA ATWATER                    ADDRESS ON FILE
MARQUET LITTLE                       ADDRESS ON FILE
MARQUETTA EVANS                      ADDRESS ON FILE
MARQUETTA HUSTON                     ADDRESS ON FILE
MARQUETTA RODGERS                    ADDRESS ON FILE
MARQUETTE JACKSON                    ADDRESS ON FILE
MARQUETTE LASH                       ADDRESS ON FILE
MARQUEZ GORHAM                       ADDRESS ON FILE
MARQUEZ HUNTER                       ADDRESS ON FILE
MARQUEZ IVEY                         ADDRESS ON FILE
MARQUEZ MOBLEY                       ADDRESS ON FILE
MARQUEZ MUMFORD                      ADDRESS ON FILE
MARQUEZ PERRY-WILLIAMS               ADDRESS ON FILE
MARQUEZ SEAMSTER                     ADDRESS ON FILE
MARQUEZ STOKES                       ADDRESS ON FILE
MARQUEZ STUDSTILL                    ADDRESS ON FILE
MARQUI RIDEOUT                       ADDRESS ON FILE
MARQUIAS WALKER                      ADDRESS ON FILE
MARQUIESHA HENDRICKS                 ADDRESS ON FILE
MARQUIET JAMES                       ADDRESS ON FILE
MARQUILE JONES                       ADDRESS ON FILE
MARQUILLA WORTHY                     ADDRESS ON FILE
MARQUILLIS HAWKINS                   ADDRESS ON FILE
MARQUIN MCLEAN                       ADDRESS ON FILE
MARQUIS ARMSTRONG                    ADDRESS ON FILE
MARQUIS ARTHUR                       ADDRESS ON FILE
MARQUIS BANK                         ATTN: JAVIER J. HOLTZ 355 ALHAMBRA CIRCLE STE 1200 CORAL GABLES FL 33134
MARQUIS BOODOO                       ADDRESS ON FILE
MARQUIS BOYD                         ADDRESS ON FILE
MARQUIS BOYD                         ADDRESS ON FILE
MARQUIS BROWN                        ADDRESS ON FILE
MARQUIS BROWNLEE                     ADDRESS ON FILE
MARQUIS BURNS                        ADDRESS ON FILE
MARQUIS CALDWELL                     ADDRESS ON FILE
MARQUIS CARMICHAEL                   ADDRESS ON FILE
MARQUIS CARRIER                      ADDRESS ON FILE
MARQUIS COLEMAN                      ADDRESS ON FILE
MARQUIS EADY                         ADDRESS ON FILE
MARQUIS GATEWARD-FOOTE               ADDRESS ON FILE
MARQUIS HOWARD                       ADDRESS ON FILE
MARQUIS JACKSON                      ADDRESS ON FILE
MARQUIS JAMES                        ADDRESS ON FILE
MARQUIS JOHNSON                      ADDRESS ON FILE
MARQUIS JORDAN                       ADDRESS ON FILE
MARQUIS KENNER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1324 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1549 of 2235

Claim Name                           Address Information
MARQUIS MANN                         ADDRESS ON FILE
MARQUIS MCCONNELL                    ADDRESS ON FILE
MARQUIS MCLEAN                       ADDRESS ON FILE
MARQUIS MIDGETT                      ADDRESS ON FILE
MARQUIS MIZELL                       ADDRESS ON FILE
MARQUIS MOATE                        ADDRESS ON FILE
MARQUIS MOATE                        ADDRESS ON FILE
MARQUIS MOORE                        ADDRESS ON FILE
MARQUIS NOLAN                        ADDRESS ON FILE
MARQUIS PERRY                        ADDRESS ON FILE
MARQUIS PHELPS                       ADDRESS ON FILE
MARQUIS REESE                        ADDRESS ON FILE
MARQUIS ROWE                         ADDRESS ON FILE
MARQUIS SMITH                        ADDRESS ON FILE
MARQUIS SPEARMAN                     ADDRESS ON FILE
MARQUIS STEWART                      ADDRESS ON FILE
MARQUIS TAYLOR                       ADDRESS ON FILE
MARQUISE ADAMS                       ADDRESS ON FILE
MARQUISE BRYANT                      ADDRESS ON FILE
MARQUISE CHANDLER                    ADDRESS ON FILE
MARQUISE DANIELS                     ADDRESS ON FILE
MARQUISE DUNLAP                      ADDRESS ON FILE
MARQUISE GRAY-MCNEIL                 ADDRESS ON FILE
MARQUISE GUYTON                      ADDRESS ON FILE
MARQUISE JACKSON                     ADDRESS ON FILE
MARQUISE JAGNE                       ADDRESS ON FILE
MARQUISE LOVICK                      ADDRESS ON FILE
MARQUISE MUNDY-GLASS                 ADDRESS ON FILE
MARQUISE PERRY                       ADDRESS ON FILE
MARQUISE STOCKER-RHORER              ADDRESS ON FILE
MARQUISE WELLS                       ADDRESS ON FILE
MARQUISE WILLIAMSON                  ADDRESS ON FILE
MARQUISHA SMITH                      ADDRESS ON FILE
MARQUISIA MANN                       ADDRESS ON FILE
MARQUISTE COLEMAN                    ADDRESS ON FILE
MARQUIT LEE                          ADDRESS ON FILE
MARQUITA ALLEN                       ADDRESS ON FILE
MARQUITA GOODEN                      ADDRESS ON FILE
MARQUITA JAMES                       ADDRESS ON FILE
MARQUITA JARRETT                     ADDRESS ON FILE
MARQUITA KELLY                       ADDRESS ON FILE
MARQUITA LEE                         ADDRESS ON FILE
MARQUITA RICHARD                     ADDRESS ON FILE
MARQUITA SAMUELS                     ADDRESS ON FILE
MARQUITA SCURRY                      ADDRESS ON FILE
MARQUITA WHITE                       ADDRESS ON FILE
MARQUITTA KINDRED                    ADDRESS ON FILE
MARQUITTA OVERTON                    ADDRESS ON FILE
MARRA PARKS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1325 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1550 of 2235

Claim Name                              Address Information
MARRAH POPE                             ADDRESS ON FILE
MARRANDA JOHNSON                        ADDRESS ON FILE
MARRANDA MILLER                         ADDRESS ON FILE
MARRELLA ENTERPRISE INC                 301 MORGANTOWN RD READING PA 19611
MARRET MCLAUGHLIN                       ADDRESS ON FILE
MARRIA FOSTER                           ADDRESS ON FILE
MARRIAGE GIBSON                         ADDRESS ON FILE
MARRIAH FIELDS                          ADDRESS ON FILE
MARRIANNE LEPORE                        ADDRESS ON FILE
MARRIOTT COURTYARD                      250 DAVIDSON AVE SOMERSET NJ 08873
MARRIS MCNEAL HIGHTOWER                 ADDRESS ON FILE
MARRISSA SPARGO                         ADDRESS ON FILE
MARRSAI HARRISON                        ADDRESS ON FILE
MARSA MATTA                             ADDRESS ON FILE
MARSANIO WASHINGTON                     ADDRESS ON FILE
MARSH & MCLENNAN AGENCY LLC             6160 GOLDEN HILLS DR MINNEAPOLIS MN 55416
MARSHA BAYRON                           ADDRESS ON FILE
MARSHA LAPRADE                          ADDRESS ON FILE
MARSHA LEWIS                            ADDRESS ON FILE
MARSHA MILLER                           ADDRESS ON FILE
MARSHA MURPHY                           ADDRESS ON FILE
MARSHA SOWARDS                          ADDRESS ON FILE
MARSHA SPAULDING                        ADDRESS ON FILE
MARSHA SPENCER                          ADDRESS ON FILE
MARSHAE BRIGGS                          ADDRESS ON FILE
MARSHAL DENHAM                          ADDRESS ON FILE
MARSHAL OBANNON                         ADDRESS ON FILE
MARSHAL ZIEGLER                         ADDRESS ON FILE
MARSHALL ALESSI                         ADDRESS ON FILE
MARSHALL BAILEY                         ADDRESS ON FILE
MARSHALL BANKS                          ADDRESS ON FILE
MARSHALL BARNES                         ADDRESS ON FILE
MARSHALL COOK                           ADDRESS ON FILE
MARSHALL DRANOFF                        ADDRESS ON FILE
MARSHALL ELECTRIC                       200 BROAD ST PROVIDENCE RI 02903
MARSHALL FAMILY TRUST DATED 2/14/2000   5724 E CREST DE VILLE AVE ORANGE CA 92867
MARSHALL FAMILY TRUST DATED 2/14/2000   CHICK MARSHALL 5724 E CREST DE VILLE AVE ORANGE CA 92867
MARSHALL FAMILY TRUST DATED 2/14/2000   CHICK MARSHALL 5724 E CREST DE VILLE AVE ORANGE CA 92876
MARSHALL HAYS                           ADDRESS ON FILE
MARSHALL LOWE                           ADDRESS ON FILE
MARSHALL MORGAN                         ADDRESS ON FILE
MARSHALL PITTS                          ADDRESS ON FILE
MARSHALL PRICE                          ADDRESS ON FILE
MARSHALL RICHARD                        ADDRESS ON FILE
MARSHALL SINGLEY                        ADDRESS ON FILE
MARSHAUNA MCQUEEN                       ADDRESS ON FILE
MARSHION GREEN                          ADDRESS ON FILE
MARTA FIGUEROA                          ADDRESS ON FILE
MARTA HARLEY                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 1326 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                           Page 1551 of 2235

Claim Name                         Address Information
MARTA TAMIRU                       ADDRESS ON FILE
MARTA VASQUEZ                      ADDRESS ON FILE
MARTABIES FUDGE                    ADDRESS ON FILE
MARTAE WILLIAMS                    ADDRESS ON FILE
MARTAVION LUDDEN                   ADDRESS ON FILE
MARTAVIS CRAWFORD                  ADDRESS ON FILE
MARTAVIS MCWHORTER                 ADDRESS ON FILE
MARTAVIS NEWSON                    ADDRESS ON FILE
MARTEEA JONES                      ADDRESS ON FILE
MARTEENY LANDSCAPE INC             3894 COXES CREEK RD SOMERSET PA 15501
MARTEKO ALLEN                      ADDRESS ON FILE
MARTEL MUNDAY                      ADDRESS ON FILE
MARTELL EASON                      ADDRESS ON FILE
MARTELL MARSHALL                   ADDRESS ON FILE
MARTELLE BEALL                     ADDRESS ON FILE
MARTESHA BOOKHART                  ADDRESS ON FILE
MARTESHIA THOMPSON-SHAW            ADDRESS ON FILE
MARTEZ CUMMINGS                    ADDRESS ON FILE
MARTEZ DEAN                        ADDRESS ON FILE
MARTEZ PROCTOR                     ADDRESS ON FILE
MARTEZ STINGLEY                    ADDRESS ON FILE
MARTHA ADAME                       ADDRESS ON FILE
MARTHA ATKINSON                    ADDRESS ON FILE
MARTHA BELLOWS                     ADDRESS ON FILE
MARTHA BELTRAN                     ADDRESS ON FILE
MARTHA BUSH                        ADDRESS ON FILE
MARTHA CAREY                       ADDRESS ON FILE
MARTHA COX                         ADDRESS ON FILE
MARTHA DE CASTILLO                 ADDRESS ON FILE
MARTHA FOMAN                       ADDRESS ON FILE
MARTHA GORDON                      ADDRESS ON FILE
MARTHA GORE                        ADDRESS ON FILE
MARTHA GRIFFIN                     ADDRESS ON FILE
MARTHA HALL                        ADDRESS ON FILE
MARTHA HERRING                     ADDRESS ON FILE
MARTHA LOPEZ                       ADDRESS ON FILE
MARTHA MANTOOTH                    ADDRESS ON FILE
MARTHA NGUYEN                      ADDRESS ON FILE
MARTHA R HODGES                    ADDRESS ON FILE
MARTHA REYES                       ADDRESS ON FILE
MARTHA RIVAS                       ADDRESS ON FILE
MARTHA RIVAS                       ADDRESS ON FILE
MARTHA ROGERS                      ADDRESS ON FILE
MARTHA SARAVIA                     ADDRESS ON FILE
MARTHA SEWELL                      ADDRESS ON FILE
MARTHA SIMMONS                     ADDRESS ON FILE
MARTHA SUERO                       ADDRESS ON FILE
MARTI HAYNES                       ADDRESS ON FILE
MARTI KING                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1327 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                Page 1552 of 2235

Claim Name                               Address Information
MARTI PAULK                              ADDRESS ON FILE
MARTI SALMON                             ADDRESS ON FILE
MARTICE GRIFFIN                          ADDRESS ON FILE
MARTIGNETTI COMPANIES                    500 JOHN HANCOCK ROAD TAUNTON MA 02780
MARTIN ALVAREZ-QUIROGA                   ADDRESS ON FILE
MARTIN AUGUSTINE                         ADDRESS ON FILE
MARTIN AUSTIN                            ADDRESS ON FILE
MARTIN BACILIO                           ADDRESS ON FILE
MARTIN BAYNE                             ADDRESS ON FILE
MARTIN BLOOM                             ADDRESS ON FILE
MARTIN BOSWELL                           ADDRESS ON FILE
MARTIN CASANOVA                          ADDRESS ON FILE
MARTIN CAVANAUGH                         ADDRESS ON FILE
MARTIN CAWLEY                            ADDRESS ON FILE
MARTIN CHALCHI                           ADDRESS ON FILE
MARTIN COUNTY UTILITIES                  3473 SE WILLOUGHBY BLVD STUART FL 34994
MARTIN COUNTY UTILITIES                  PO BOX 9000 STUART FL 34995
MARTIN DISTRIBUTING CO INC               528 RACE STREET MARTINSBURG WV 25401
MARTIN DOWNS BUSINESS PARK ASSOCIATION   2400 SE MONTEREY RD STE 300 STUART FL 34996
MARTIN DOWNS BUSINESS PK ASSOC INC       3501 SW CORPORATE PKWY PALM CITY FL 34990
MARTIN DUMONT                            ADDRESS ON FILE
MARTIN DUNN                              ADDRESS ON FILE
MARTIN DYRCZ                             ADDRESS ON FILE
MARTIN FIELD                             ADDRESS ON FILE
MARTIN GLASS CO INC                      25 CENTER PLAZA BELLEVILLE IL 62220
MARTIN GONZALEZ                          ADDRESS ON FILE
MARTIN GONZALEZ                          ADDRESS ON FILE
MARTIN GRANJA                            ADDRESS ON FILE
MARTIN GRATTON                           ADDRESS ON FILE
MARTIN HARNESS                           ADDRESS ON FILE
MARTIN HAUAN                             ADDRESS ON FILE
MARTIN HAWKES                            ADDRESS ON FILE
MARTIN IRWIN                             ADDRESS ON FILE
MARTIN KEMP                              ADDRESS ON FILE
MARTIN LANDSCAPE                         1850 RIBAUT ROAD PORT ROYAL SC 29935
MARTIN LANDSCAPE INC                     1850 RIBAUT ROAD PORT ROYAL SC 29935
MARTIN LANE                              ADDRESS ON FILE
MARTIN MALOY                             ADDRESS ON FILE
MARTIN MARTINEZ                          ADDRESS ON FILE
MARTIN MCGUIRE                           ADDRESS ON FILE
MARTIN MEDINA                            ADDRESS ON FILE
MARTIN MENDOZA                           ADDRESS ON FILE
MARTIN NASH                              ADDRESS ON FILE
MARTIN QUEZADA                           ADDRESS ON FILE
MARTIN RAMIREZ                           ADDRESS ON FILE
MARTIN REID                              ADDRESS ON FILE
MARTIN RIESCO                            ADDRESS ON FILE
MARTIN RITSON                            ADDRESS ON FILE
MARTIN RIVERA                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1328 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 1553 of 2235

Claim Name                          Address Information
MARTIN SCOTT                        ADDRESS ON FILE
MARTIN SHIRLEY                      ADDRESS ON FILE
MARTIN SKUFCA                       ADDRESS ON FILE
MARTIN SMITH                        ADDRESS ON FILE
MARTIN SPEWAK                       ADDRESS ON FILE
MARTIN WALLACE                      ADDRESS ON FILE
MARTIN WAY                          ADDRESS ON FILE
MARTIN WILSON                       ADDRESS ON FILE
MARTINA ANDERSON                    ADDRESS ON FILE
MARTINA BABIARZ                     ADDRESS ON FILE
MARTINA BAKER                       ADDRESS ON FILE
MARTINA RUNNING                     ADDRESS ON FILE
MARTINA STAVOLE                     ADDRESS ON FILE
MARTINA VIDAURRETA                  ADDRESS ON FILE
MARTINE LADD                        ADDRESS ON FILE
MARTINE SANOGO                      ADDRESS ON FILE
MARTINEZ HADLEY                     ADDRESS ON FILE
MARTINEZ, BRAND                     528 CANDLEWYCK RD LANCASTER PA 17601
MARTINI MONCOEUR                    ADDRESS ON FILE
MARTINO MOSS                        ADDRESS ON FILE
MARTINS LANDSCAPE DESIGN INC        20 LOCHDON COURT PINEHURST NC 28374
MARTINTOWN ACD LLC                  PO BOX 930951 ATLANTA GA 31193
MARTIQKS BRANCH                     ADDRESS ON FILE
MARTIS ANDERSON                     ADDRESS ON FILE
MARTISHA GOODE                      ADDRESS ON FILE
MARTISHA NEAL                       ADDRESS ON FILE
MARTKISHA HENDERSON                 ADDRESS ON FILE
MARTY STIDAM                        ADDRESS ON FILE
MARTYN HAMLIN                       ADDRESS ON FILE
MARUJA ZBESHESKI                    ADDRESS ON FILE
MARV MORGAN                         ADDRESS ON FILE
MARVA ANGLIN                        ADDRESS ON FILE
MARVA BUTLER                        ADDRESS ON FILE
MARVELL JOHNSON                     ADDRESS ON FILE
MARVELLOUS WAMBUI                   ADDRESS ON FILE
MARVETTE FRYAR                      ADDRESS ON FILE
MARVIN ALEXANDER                    ADDRESS ON FILE
MARVIN BRANCH                       ADDRESS ON FILE
MARVIN BYRD                         ADDRESS ON FILE
MARVIN EFFRON                       ADDRESS ON FILE
MARVIN FIELDER                      ADDRESS ON FILE
MARVIN GARLINGTON                   ADDRESS ON FILE
MARVIN GARNER                       ADDRESS ON FILE
MARVIN GOINS                        ADDRESS ON FILE
MARVIN GOMEZ                        ADDRESS ON FILE
MARVIN HANNAH                       ADDRESS ON FILE
MARVIN HARRIS                       ADDRESS ON FILE
MARVIN JOHNSON                      ADDRESS ON FILE
MARVIN KING                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1329 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1554 of 2235

Claim Name                          Address Information
MARVIN KNOX                         ADDRESS ON FILE
MARVIN MANN                         ADDRESS ON FILE
MARVIN MARSH                        ADDRESS ON FILE
MARVIN MOORE                        ADDRESS ON FILE
MARVIN MOTTON                       ADDRESS ON FILE
MARVIN NIX                          ADDRESS ON FILE
MARVIN OTERO-LEHIGH                 ADDRESS ON FILE
MARVIN PECK                         ADDRESS ON FILE
MARVIN PITT                         ADDRESS ON FILE
MARVIN PURNELL                      ADDRESS ON FILE
MARVIN RIMMER                       ADDRESS ON FILE
MARVIN RIVAS                        ADDRESS ON FILE
MARVIN SANTOS                       ADDRESS ON FILE
MARVIN SNOW                         ADDRESS ON FILE
MARVIN SORIANO                      ADDRESS ON FILE
MARVIN STANTON                      ADDRESS ON FILE
MARVIN STEVENS                      ADDRESS ON FILE
MARVIN THOMPSON                     ADDRESS ON FILE
MARVIN WEATHERSBY                   ADDRESS ON FILE
MARVIN WINSTON                      ADDRESS ON FILE
MARVIN WOODS                        ADDRESS ON FILE
MARX LOPEZ                          ADDRESS ON FILE
MARY ADAMS                          ADDRESS ON FILE
MARY ADAMS                          ADDRESS ON FILE
MARY ANDRIX                         ADDRESS ON FILE
MARY ANN MCGAHAGAN                  ADDRESS ON FILE
MARY ANN ROBINSON                   ADDRESS ON FILE
MARY ANN SCIOSCIA                   ADDRESS ON FILE
MARY ANN YOCHUM                     ADDRESS ON FILE
MARY ASHWORTH                       ADDRESS ON FILE
MARY BAIZE                          ADDRESS ON FILE
MARY BAKER                          ADDRESS ON FILE
MARY BARNETT                        ADDRESS ON FILE
MARY BARTHELL                       ADDRESS ON FILE
MARY BELL                           ADDRESS ON FILE
MARY BENEFIELD                      ADDRESS ON FILE
MARY BENITEZ                        ADDRESS ON FILE
MARY BINKLEY                        ADDRESS ON FILE
MARY BLANCO                         ADDRESS ON FILE
MARY BODKIN                         ADDRESS ON FILE
MARY BOONE                          ADDRESS ON FILE
MARY BROADHURST                     ADDRESS ON FILE
MARY BROUCEK                        ADDRESS ON FILE
MARY BROWN                          ADDRESS ON FILE
MARY BROWN                          ADDRESS ON FILE
MARY BURCHFIELD                     ADDRESS ON FILE
MARY BURKETT                        ADDRESS ON FILE
MARY BURKHARDT                      ADDRESS ON FILE
MARY BURROUGHS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1330 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1555 of 2235

Claim Name                        Address Information
MARY BUTLER                       ADDRESS ON FILE
MARY BUTLER                       ADDRESS ON FILE
MARY CALL                         ADDRESS ON FILE
MARY CALLOWAY                     ADDRESS ON FILE
MARY CANE                         ADDRESS ON FILE
MARY CAPUTO                       ADDRESS ON FILE
MARY CARTWRIGHT                   ADDRESS ON FILE
MARY CASEY                        ADDRESS ON FILE
MARY CASTRO                       ADDRESS ON FILE
MARY CHANDLER                     ADDRESS ON FILE
MARY CHRISTENSEN                  ADDRESS ON FILE
MARY CHUKO                        ADDRESS ON FILE
MARY CLARK                        ADDRESS ON FILE
MARY CLEVELAND                    ADDRESS ON FILE
MARY COLE                         ADDRESS ON FILE
MARY COLEMAN                      ADDRESS ON FILE
MARY COLLINS                      ADDRESS ON FILE
MARY COLLINS                      ADDRESS ON FILE
MARY COPELAND                     ADDRESS ON FILE
MARY CRAWFORD                     ADDRESS ON FILE
MARY CUMATZ                       ADDRESS ON FILE
MARY DANIELS                      ADDRESS ON FILE
MARY DANIELS                      ADDRESS ON FILE
MARY DAVIS                        ADDRESS ON FILE
MARY DENHAM                       ADDRESS ON FILE
MARY DERUITER                     ADDRESS ON FILE
MARY DOLLAR                       ADDRESS ON FILE
MARY E TUOHY                      ADDRESS ON FILE
MARY EDWARDS                      ADDRESS ON FILE
MARY ELLEN FARMER                 ADDRESS ON FILE
MARY ENGLAND                      ADDRESS ON FILE
MARY FIENBERG                     ADDRESS ON FILE
MARY GAMBLE                       ADDRESS ON FILE
MARY GARIB                        ADDRESS ON FILE
MARY GIBSON                       ADDRESS ON FILE
MARY GLEASON                      ADDRESS ON FILE
MARY GREEN                        ADDRESS ON FILE
MARY GREEN                        ADDRESS ON FILE
MARY GRIGGS                       ADDRESS ON FILE
MARY GURNAVAGE                    ADDRESS ON FILE
MARY GUY                          ADDRESS ON FILE
MARY HADDEN                       ADDRESS ON FILE
MARY HALE                         ADDRESS ON FILE
MARY HALEK                        ADDRESS ON FILE
MARY HALLER                       ADDRESS ON FILE
MARY HAMILTON                     ADDRESS ON FILE
MARY HANNON                       ADDRESS ON FILE
MARY HARDIN                       ADDRESS ON FILE
MARY HARRIS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1331 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1556 of 2235

Claim Name                           Address Information
MARY HAUPT                           ADDRESS ON FILE
MARY HAUPT                           ADDRESS ON FILE
MARY HEATLY                          ADDRESS ON FILE
MARY HEBRON                          ADDRESS ON FILE
MARY HELTON                          ADDRESS ON FILE
MARY HERNANDEZ                       ADDRESS ON FILE
MARY HERRING                         ADDRESS ON FILE
MARY HETZ                            ADDRESS ON FILE
MARY HIBBERT                         ADDRESS ON FILE
MARY HIGGINS                         ADDRESS ON FILE
MARY HOEFLER                         ADDRESS ON FILE
MARY HOFFER                          ADDRESS ON FILE
MARY HOLLAND                         ADDRESS ON FILE
MARY HOLLIDAY                        ADDRESS ON FILE
MARY HOWARD                          ADDRESS ON FILE
MARY HURST                           ADDRESS ON FILE
MARY ITEEN                           ADDRESS ON FILE
MARY JADERBORG                       ADDRESS ON FILE
MARY JENKINS                         ADDRESS ON FILE
MARY JO RAPKE                        ADDRESS ON FILE
MARY JO THOMPSON                     ADDRESS ON FILE
MARY JOHNSON                         ADDRESS ON FILE
MARY JOHNSON                         ADDRESS ON FILE
MARY JONES                           ADDRESS ON FILE
MARY JONES                           ADDRESS ON FILE
MARY JOY ESGUERRA                    ADDRESS ON FILE
MARY KAPPLER                         ADDRESS ON FILE
MARY KATHRYN BRESLIN                 ADDRESS ON FILE
MARY KEARY                           ADDRESS ON FILE
MARY KEITT                           ADDRESS ON FILE
MARY KENNEDY                         ADDRESS ON FILE
MARY KEY                             ADDRESS ON FILE
MARY KEYES                           ADDRESS ON FILE
MARY KIKUCHI                         ADDRESS ON FILE
MARY KIMREY                          ADDRESS ON FILE
MARY KLEMONSKY                       ADDRESS ON FILE
MARY KUHN                            ADDRESS ON FILE
MARY KYSER                           ADDRESS ON FILE
MARY LAMBERT                         ADDRESS ON FILE
MARY LASLEY                          ADDRESS ON FILE
MARY LEBLANC                         ADDRESS ON FILE
MARY LEE                             ADDRESS ON FILE
MARY LEE                             ADDRESS ON FILE
MARY LEVIN                           ADDRESS ON FILE
MARY LEVINER                         ADDRESS ON FILE
MARY LIM                             ADDRESS ON FILE
MARY LOU BOWSER                      ADDRESS ON FILE
MARY LOVELACE                        ADDRESS ON FILE
MARY LY                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1332 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1557 of 2235

Claim Name                            Address Information
MARY M. ARMOUR ARMOUR                 ADDRESS ON FILE
MARY MACE                             ADDRESS ON FILE
MARY MAGUIRE                          ADDRESS ON FILE
MARY MALEK                            ADDRESS ON FILE
MARY MARTIN                           ADDRESS ON FILE
MARY MASIDDO                          ADDRESS ON FILE
MARY MCCORMICK                        ADDRESS ON FILE
MARY MCDEAVITT                        ADDRESS ON FILE
MARY MCGREGOR                         ADDRESS ON FILE
MARY MCNAIR                           ADDRESS ON FILE
MARY MCNAMARA                         ADDRESS ON FILE
MARY MCPHERSON                        ADDRESS ON FILE
MARY MILLER                           ADDRESS ON FILE
MARY MIMNA                            ADDRESS ON FILE
MARY MONTGOMERY                       ADDRESS ON FILE
MARY MOON                             ADDRESS ON FILE
MARY MORRISON                         ADDRESS ON FILE
MARY MOSELEY                          ADDRESS ON FILE
MARY MOWELL                           ADDRESS ON FILE
MARY MYCHAL OROURKE                   ADDRESS ON FILE
MARY NAGEL                            ADDRESS ON FILE
MARY NEITZEL                          ADDRESS ON FILE
MARY NEUBAUER                         ADDRESS ON FILE
MARY OOTGAMBUZZA                      ADDRESS ON FILE
MARY ORT                              ADDRESS ON FILE
MARY ORTIZ                            ADDRESS ON FILE
MARY OWENS                            ADDRESS ON FILE
MARY PAEGLOW                          ADDRESS ON FILE
MARY PAGE                             ADDRESS ON FILE
MARY PAGE                             ADDRESS ON FILE
MARY PAOLINO                          ADDRESS ON FILE
MARY PARKER                           ADDRESS ON FILE
MARY PARKS                            ADDRESS ON FILE
MARY PAYNE                            ADDRESS ON FILE
MARY PILKINTON                        ADDRESS ON FILE
MARY POOLE                            ADDRESS ON FILE
MARY PREVENSLIK                       ADDRESS ON FILE
MARY PRINCE                           ADDRESS ON FILE
MARY PROCTOR                          ADDRESS ON FILE
MARY PRUITT                           ADDRESS ON FILE
MARY RAGONE                           ADDRESS ON FILE
MARY RANDOLPH                         ADDRESS ON FILE
MARY RASMUSSEN                        ADDRESS ON FILE
MARY RAYNOR                           ADDRESS ON FILE
MARY REICHERTZ                        ADDRESS ON FILE
MARY REYNOLDS                         ADDRESS ON FILE
MARY RIGO                             ADDRESS ON FILE
MARY ROBERTS                          ADDRESS ON FILE
MARY ROBINSON                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1333 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1558 of 2235

Claim Name                           Address Information
MARY ROHRER                          ADDRESS ON FILE
MARY ROSA                            ADDRESS ON FILE
MARY ROSEMAN                         ADDRESS ON FILE
MARY ROSNAGEL                        ADDRESS ON FILE
MARY RUSSELL                         ADDRESS ON FILE
MARY SALISBURY                       ADDRESS ON FILE
MARY SATTERFIELD                     ADDRESS ON FILE
MARY SAWYER                          ADDRESS ON FILE
MARY SCHRECK                         ADDRESS ON FILE
MARY SEGRETI                         ADDRESS ON FILE
MARY SHACOSKI                        ADDRESS ON FILE
MARY SHELTON                         ADDRESS ON FILE
MARY SHERIDAN                        ADDRESS ON FILE
MARY SMITH                           ADDRESS ON FILE
MARY STUCKO                          ADDRESS ON FILE
MARY SULLIVAN                        ADDRESS ON FILE
MARY TERRY                           ADDRESS ON FILE
MARY THOMPSON                        ADDRESS ON FILE
MARY TIEKING                         ADDRESS ON FILE
MARY TODD                            ADDRESS ON FILE
MARY TROUP                           ADDRESS ON FILE
MARY TUCK                            ADDRESS ON FILE
MARY TUOHY                           ADDRESS ON FILE
MARY TURNER                          ADDRESS ON FILE
MARY URCINOLI                        ADDRESS ON FILE
MARY VANDELICHT                      ADDRESS ON FILE
MARY VIETMEIER                       ADDRESS ON FILE
MARY WADDING                         ADDRESS ON FILE
MARY WALLACE                         ADDRESS ON FILE
MARY WASHINGTON                      ADDRESS ON FILE
MARY WEATHERWAX                      ADDRESS ON FILE
MARY WHITEHEAD                       ADDRESS ON FILE
MARY WHITTEN                         ADDRESS ON FILE
MARY WILLIAMS                        ADDRESS ON FILE
MARY WILSON                          ADDRESS ON FILE
MARY WILSON                          ADDRESS ON FILE
MARY WITTE                           ADDRESS ON FILE
MARY WRIGHT                          ADDRESS ON FILE
MARY WRIGHT                          ADDRESS ON FILE
MARY YATES                           ADDRESS ON FILE
MARY YOUNGER                         ADDRESS ON FILE
MARY-ANN FLANAGAN                    ADDRESS ON FILE
MARY-CATHERINE OWENS                 ADDRESS ON FILE
MARY-COLLEEN GORMAN                  ADDRESS ON FILE
MARY-JO BERRY                        ADDRESS ON FILE
MARY-KATE CARUSO                     ADDRESS ON FILE
MARY-MARIA BEADLE                    ADDRESS ON FILE
MARYA LIRA                           ADDRESS ON FILE
MARYAH MCCLINTICK                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1334 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                              Page 1559 of 2235

Claim Name                             Address Information
MARYAH VAUGHN                          ADDRESS ON FILE
MARYALICE ROWELL                       ADDRESS ON FILE
MARYAM SOLEIMANI                       ADDRESS ON FILE
MARYAM STROUD                          ADDRESS ON FILE
MARYANN BYRNE                          ADDRESS ON FILE
MARYANN GETZ                           ADDRESS ON FILE
MARYANN HARDISON                       ADDRESS ON FILE
MARYANN HAROD                          ADDRESS ON FILE
MARYANN OUELLETTE                      ADDRESS ON FILE
MARYANN YANCEY                         ADDRESS ON FILE
MARYANNE RIGGINS                       ADDRESS ON FILE
MARYANNE RODAK                         ADDRESS ON FILE
MARYBETH MCDONALD                      ADDRESS ON FILE
MARYELIZABETH KEMP                     ADDRESS ON FILE
MARYELVIS BURGER                       ADDRESS ON FILE
MARYERLING ABREU                       ADDRESS ON FILE
MARYJO KOSEMPA                         ADDRESS ON FILE
MARYJO NELSON                          ADDRESS ON FILE
MARYKATE AMRINE                        ADDRESS ON FILE
MARYKATE COYNE                         ADDRESS ON FILE
MARYLAND DEPT OF HEALTH & MENTAL       201 W. PRESTON STREET BALTIMORE MD 21201-2399
HYGIENE
MARYLAND DEPT OF LABOR,                LICENSING AND REGULATION DIVISION OF LABOR AND INDUSTRY 1100 N EUTAW LAW, RM
                                       600 BALTIMORE MD 21201
MARYLAND DEPT OF LABOR,                LICENSING AND REGULATION 500 NORTH CALVERT ST BALTIMORE MD 21202
MARYLAND OFFICE OF THE COMPTROLLER     PETER FRANCHOT, COMPTROLLER 80 CALVERT ST ANNAPOLIS MD 21404-0466
MARYLAND OFFICE OF THE COMPTROLLER     PETER FRANCHOT, COMPTROLLER PO BOX 466 ANNAPOLIS MD 21404-0466
MARYLAND UNEMP INSURANCE FUND          PO BOX 17291 BALTIMORE MD 21297-0365
MARYLAND UNEMPLOYMENT INSURANCE FUND   DIVISION OF UNEMPLOYMENT INSURANCE PO BOX 1683 BALTIMORE MD 21203
MARYLYN HAMPTON                        ADDRESS ON FILE
MARYLYNN HALL                          ADDRESS ON FILE
MARYLYNN SUCHAN                        ADDRESS ON FILE
MARYSA REAVIS                          ADDRESS ON FILE
MARYSE VAILLANCOURTPRESCOTT            ADDRESS ON FILE
MARYSOL RODRIGUEZ                      ADDRESS ON FILE
MARYSSA GOETZ                          ADDRESS ON FILE
MARYSSA HARRINGTON                     ADDRESS ON FILE
MARYSSA IRIZARRY                       ADDRESS ON FILE
MARYSSA MILLER                         ADDRESS ON FILE
MARYSSA STEPP                          ADDRESS ON FILE
MARYVILLE ALCONA BLOUNT COUNTY         PARKS & RECREATION 316 S EVERETT HIGH RD MARYVILLE TN 37701
MARYVILLE COLLEGE                      502 E LAMAR ALEXANDER PARKWAY MARYVILLE TN 37804
MARYVILLE DOWNTOWN ASSOCIATION         PO BOX 4384 MARYVILLE TN 37802
MARYVILLE HIGH SCHOOL                  825 LAWRENCE AVE MARYVILLE TN 37803
MARZADIUS SERMON                       ADDRESS ON FILE
MARZELL DICKERSON                      ADDRESS ON FILE
MARZENA FABISZAK                       ADDRESS ON FILE
MARZIAH ZIOBRON                        ADDRESS ON FILE
MASEN MCEVOY                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1335 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                    Service List
                                                                                Page 1560 of 2235

Claim Name                               Address Information
MASEO OLIVER                             ADDRESS ON FILE
MASEO TUCKER                             ADDRESS ON FILE
MASHANTHIA KRANK                         ADDRESS ON FILE
MASHAWN MONS                             ADDRESS ON FILE
MASHAWNA HUNTER                          ADDRESS ON FILE
MASHAWNDA SLATER                         ADDRESS ON FILE
MASHEALA DODGE                           ADDRESS ON FILE
MASHEKA JOHNSON                          ADDRESS ON FILE
MASIEL CASTRO MORROBEL                   ADDRESS ON FILE
MASITA DESROSIER                         ADDRESS ON FILE
MASON AMATO                              ADDRESS ON FILE
MASON BENNETT                            ADDRESS ON FILE
MASON BENSON                             ADDRESS ON FILE
MASON BREEDEN                            ADDRESS ON FILE
MASON DEBLOIS                            ADDRESS ON FILE
MASON FLOWE                              ADDRESS ON FILE
MASON GOTT                               ADDRESS ON FILE
MASON HELMS                              ADDRESS ON FILE
MASON HOWLETT                            ADDRESS ON FILE
MASON MCKNIGHT                           ADDRESS ON FILE
MASON NOURSE                             ADDRESS ON FILE
MASON PATTERSON                          ADDRESS ON FILE
MASON REDLINE                            ADDRESS ON FILE
MASON RUNYAN                             ADDRESS ON FILE
MASON SANDERS                            ADDRESS ON FILE
MASON SCHWEPPE                           ADDRESS ON FILE
MASON SUTTON                             ADDRESS ON FILE
MASON TORRES                             ADDRESS ON FILE
MASON TYNDALL                            ADDRESS ON FILE
MASON VANDERGINST                        ADDRESS ON FILE
MASON WALLING                            ADDRESS ON FILE
MASON WEST                               ADDRESS ON FILE
MASON WILLIAMS                           ADDRESS ON FILE
MASON YATES                              ADDRESS ON FILE
MASON YOUNG                              ADDRESS ON FILE
MASON, THOMAS ELVIN                      4688 TWIN PEAKS CT LOVELAND CO 80537
MASSACHUSETTS DEPT OF LABOR AND          WORKFORCE DEVELOPMENT ONE ASHBURTON PLC, STE 2112 BOSTON MA 02108
MASSACHUSETTS DEPT OF REVENUE            DIVISION OF LOCAL SERVICES 100 CAMBRIDGE ST, 6TH FL BOSTON MA 02114-9569
MASSACHUSETTS DEPT OF REVENUE            DIVISION OF LOCAL SERVICES PO BOX 9569 BOSTON MA 02114-9569
MASSACHUSETTS OFFICE OF HEALTH & HUMAN   SERVICES EXECUTIVE OFFICE 1 ASHBURTON PLACE BOSTON MA 02108
MASSE ELECTRICAL CONTRACTORS             197 NORTH MAIN ST UNIT 1 BOSCAWEN NH 03303
MASSEY & STOTSER, P.C.                   1780 GADSDEN HIGHWAY BIRMINGHAM AL 35235
MASSEY AND ASSOCIATES PC                 6400 LEE HWY STE 101 CHATTANOOGA TN 37421
MASSEY SERVICE INC                       2105 DUNDEE RD WINTER HAVEN FL 33884
MASSO SECURITY                           PO BOX 52994 PHILADELPHIA PA 19115
MASSON HARTLEY                           ADDRESS ON FILE
MASSOTA THOMPSON                         ADDRESS ON FILE
MASTER DRY A CLEANING AND RESTORATION    17541 LONG RIDGE DRIVE MONTVERDE FL 34756
CO



Epiq Corporate Restructuring, LLC                                                                Page 1336 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1561 of 2235

Claim Name                           Address Information
MASTER MAINTENANCE                   301 WEST ELM STREET LIMA OH 45801
MASTER TECH PLUMBING                 7024 FRIAR TRUCK LN MINT HILL NC 28227
MATASHA HECKARD                      ADDRESS ON FILE
MATASIA ADAMS                        ADDRESS ON FILE
MATAYA FREY                          ADDRESS ON FILE
MATEO ARANGO                         ADDRESS ON FILE
MATEO DEMUCCI                        ADDRESS ON FILE
MATEO KING                           ADDRESS ON FILE
MATEO MCCULLOUGH                     ADDRESS ON FILE
MATEO ZALDANA                        ADDRESS ON FILE
MATERNAS MAINTENANCE INC             1319 RIVERVIEW DRIVE KEWASKUM WI 53040
MATESICH DISTRIBUTING CO INC         1190 EAST MAIN STREET NEWARK OH 43055
MATHESON TRI GAS INC                 PO BOX 347297 PITTSBURGH PA 15251
MATHEUS DASILVA                      ADDRESS ON FILE
MATHEUS MOREIRA                      ADDRESS ON FILE
MATHEUS OLIVEIRA                     ADDRESS ON FILE
MATHEW ALBA                          ADDRESS ON FILE
MATHEW BENNETT                       ADDRESS ON FILE
MATHEW BRILEY                        ADDRESS ON FILE
MATHEW CANTWELL                      ADDRESS ON FILE
MATHEW CARROLL                       ADDRESS ON FILE
MATHEW CECERE                        ADDRESS ON FILE
MATHEW DE LISLE                      ADDRESS ON FILE
MATHEW DURBIN                        ADDRESS ON FILE
MATHEW GEIGER                        ADDRESS ON FILE
MATHEW GOTT                          ADDRESS ON FILE
MATHEW JONES                         ADDRESS ON FILE
MATHEW LEBARRON                      ADDRESS ON FILE
MATHEW MENDEZ                        ADDRESS ON FILE
MATHEW MORRISON                      ADDRESS ON FILE
MATHEW NICHOLAS                      ADDRESS ON FILE
MATHEW OECHSLE                       ADDRESS ON FILE
MATHEW PEEK                          ADDRESS ON FILE
MATHEW RAINEY                        ADDRESS ON FILE
MATHEW ROAMES                        ADDRESS ON FILE
MATHEW ROOD                          ADDRESS ON FILE
MATHEW SARTIN                        ADDRESS ON FILE
MATHEW SCHUSTER                      ADDRESS ON FILE
MATHEW SCHWARK                       ADDRESS ON FILE
MATHEW TAGGETT                       ADDRESS ON FILE
MATHEW TREGO                         ADDRESS ON FILE
MATHEW VALADEZ                       ADDRESS ON FILE
MATHEW VINCENT                       ADDRESS ON FILE
MATHEW WILLIAMS                      ADDRESS ON FILE
MATHEWS HEATING AND AIR INC          7177 HIDDEN FOREST TRL PACE FL 32571
MATHIAS ATELEFACK                    ADDRESS ON FILE
MATHIS ASPHALT SEALCOATING           171 NW MARCEL PL LAKE CITY FL 32055
MATHIS WHITESIDE                     ADDRESS ON FILE
MATIA MATTUS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1337 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1562 of 2235

Claim Name                          Address Information
MATIA SANTIAGO                      ADDRESS ON FILE
MATILDA GREEN                       ADDRESS ON FILE
MATISSE FRANKLIN                    ADDRESS ON FILE
MATISSE RICK                        ADDRESS ON FILE
MATRACIA BERG                       ADDRESS ON FILE
MATRIX MECHANICAL CORP              4715 35TH STREET LONG ISLAND CITY NY 11101-2403
MATT AND MONICA JOHNSON             ADDRESS ON FILE
MATT AUSTIN                         ADDRESS ON FILE
MATT BENNETT                        ADDRESS ON FILE
MATT BRUMFIELD                      ADDRESS ON FILE
MATT CHOUPA MOUKOMO                 ADDRESS ON FILE
MATT COOK                           ADDRESS ON FILE
MATT DIBRELL                        ADDRESS ON FILE
MATT FREEMAN                        ADDRESS ON FILE
MATT GREIM                          ADDRESS ON FILE
MATT HOFFMAN                        ADDRESS ON FILE
MATT JOHNSON                        ADDRESS ON FILE
MATT JUDGE                          ADDRESS ON FILE
MATT MARSICANO                      ADDRESS ON FILE
MATT MELCHIORI                      ADDRESS ON FILE
MATT MILHORN                        ADDRESS ON FILE
MATT MUSUM PLUMBING HEATING         72 ALLEGHENY RD MT BETHEL PA 18343
MATT PATTISON                       ADDRESS ON FILE
MATT PITTMAN                        ADDRESS ON FILE
MATT POCHODZAY                      ADDRESS ON FILE
MATT POSTLEWAITE                    ADDRESS ON FILE
MATT POULIOT                        ADDRESS ON FILE
MATT RIDDLE                         ADDRESS ON FILE
MATT ROZANSKI                       ADDRESS ON FILE
MATT TORO                           ADDRESS ON FILE
MATT WAYNE                          ADDRESS ON FILE
MATT WOOD                           ADDRESS ON FILE
MATTALYNN CHAMBERS                  ADDRESS ON FILE
MATTEO SONS TURF CARE INC           434 SANKEY HILL RD WAMPUM PA 16157
MATTHAN BIRD                        ADDRESS ON FILE
MATTHEUS STERLING                   ADDRESS ON FILE
MATTHEW ACE                         ADDRESS ON FILE
MATTHEW ACEVEDO                     ADDRESS ON FILE
MATTHEW ADAMS                       ADDRESS ON FILE
MATTHEW ADAMS                       ADDRESS ON FILE
MATTHEW ALEXANDER                   ADDRESS ON FILE
MATTHEW ALICEA                      ADDRESS ON FILE
MATTHEW ALLEN                       ADDRESS ON FILE
MATTHEW ALVES                       ADDRESS ON FILE
MATTHEW AMENDOLA                    ADDRESS ON FILE
MATTHEW ANDERSON                    ADDRESS ON FILE
MATTHEW ANDERSON                    ADDRESS ON FILE
MATTHEW ANDERSON                    ADDRESS ON FILE
MATTHEW ARNOLD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1338 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1563 of 2235

Claim Name                          Address Information
MATTHEW AYRES                       ADDRESS ON FILE
MATTHEW BALOG                       ADDRESS ON FILE
MATTHEW BARCHERS                    ADDRESS ON FILE
MATTHEW BARFIELD                    ADDRESS ON FILE
MATTHEW BARNES                      ADDRESS ON FILE
MATTHEW BARNETT                     ADDRESS ON FILE
MATTHEW BATSON                      ADDRESS ON FILE
MATTHEW BATSON                      ADDRESS ON FILE
MATTHEW BEACHAM                     ADDRESS ON FILE
MATTHEW BEADLE                      ADDRESS ON FILE
MATTHEW BEALS                       ADDRESS ON FILE
MATTHEW BEASLEY                     ADDRESS ON FILE
MATTHEW BELL                        ADDRESS ON FILE
MATTHEW BELLAMY                     ADDRESS ON FILE
MATTHEW BENNETT                     ADDRESS ON FILE
MATTHEW BIBB                        ADDRESS ON FILE
MATTHEW BIGGER                      ADDRESS ON FILE
MATTHEW BINNS                       ADDRESS ON FILE
MATTHEW BIRO                        ADDRESS ON FILE
MATTHEW BLANKENSHIP                 ADDRESS ON FILE
MATTHEW BOHELER                     ADDRESS ON FILE
MATTHEW BOND                        ADDRESS ON FILE
MATTHEW BOONE                       ADDRESS ON FILE
MATTHEW BORDONARO                   ADDRESS ON FILE
MATTHEW BOTELER                     ADDRESS ON FILE
MATTHEW BOUCHARD                    ADDRESS ON FILE
MATTHEW BOURNE                      ADDRESS ON FILE
MATTHEW BOWMAN                      ADDRESS ON FILE
MATTHEW BRADLEY                     ADDRESS ON FILE
MATTHEW BRANTLEY                    ADDRESS ON FILE
MATTHEW BRELAND                     ADDRESS ON FILE
MATTHEW BREYER                      ADDRESS ON FILE
MATTHEW BROCK                       ADDRESS ON FILE
MATTHEW BROOKS                      ADDRESS ON FILE
MATTHEW BROOME                      ADDRESS ON FILE
MATTHEW BROWN                       ADDRESS ON FILE
MATTHEW BROWN                       ADDRESS ON FILE
MATTHEW BROWN                       ADDRESS ON FILE
MATTHEW BROWN                       ADDRESS ON FILE
MATTHEW BROWN                       ADDRESS ON FILE
MATTHEW BROWN                       ADDRESS ON FILE
MATTHEW BROZIER                     ADDRESS ON FILE
MATTHEW BRYANT                      ADDRESS ON FILE
MATTHEW BUNN                        ADDRESS ON FILE
MATTHEW BURNS                       ADDRESS ON FILE
MATTHEW BUTLER                      ADDRESS ON FILE
MATTHEW BYTHER                      ADDRESS ON FILE
MATTHEW CACHO                       ADDRESS ON FILE
MATTHEW CAHILL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1339 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1564 of 2235

Claim Name                         Address Information
MATTHEW CALISE                     ADDRESS ON FILE
MATTHEW CALLAWAY                   ADDRESS ON FILE
MATTHEW CAMPBELL                   ADDRESS ON FILE
MATTHEW CARARA                     ADDRESS ON FILE
MATTHEW CARMICHAEL                 ADDRESS ON FILE
MATTHEW CARRAWAY                   ADDRESS ON FILE
MATTHEW CARTER                     ADDRESS ON FILE
MATTHEW CASAZZA                    ADDRESS ON FILE
MATTHEW CATLIN                     ADDRESS ON FILE
MATTHEW CAVANAUGH                  ADDRESS ON FILE
MATTHEW CELANO                     ADDRESS ON FILE
MATTHEW CHAPMAN                    ADDRESS ON FILE
MATTHEW CHARLES                    ADDRESS ON FILE
MATTHEW CHASTAIN                   ADDRESS ON FILE
MATTHEW CIOFFI                     ADDRESS ON FILE
MATTHEW CLARK                      ADDRESS ON FILE
MATTHEW CLAY                       ADDRESS ON FILE
MATTHEW CLUNE                      ADDRESS ON FILE
MATTHEW COLE                       ADDRESS ON FILE
MATTHEW COLEMAN                    ADDRESS ON FILE
MATTHEW COLLAZO                    ADDRESS ON FILE
MATTHEW COOL                       ADDRESS ON FILE
MATTHEW COONLEY                    ADDRESS ON FILE
MATTHEW COPENHAVER                 ADDRESS ON FILE
MATTHEW CORNELL                    ADDRESS ON FILE
MATTHEW COSTELLO                   ADDRESS ON FILE
MATTHEW COULTER                    ADDRESS ON FILE
MATTHEW COURT                      ADDRESS ON FILE
MATTHEW CRAIG                      ADDRESS ON FILE
MATTHEW CRESS                      ADDRESS ON FILE
MATTHEW CRONIN                     ADDRESS ON FILE
MATTHEW CRUMP                      ADDRESS ON FILE
MATTHEW CRUWYS                     ADDRESS ON FILE
MATTHEW CUDAK                      ADDRESS ON FILE
MATTHEW CUNNINGHAM                 ADDRESS ON FILE
MATTHEW CURTIS                     ADDRESS ON FILE
MATTHEW D LUNSFORD                 ADDRESS ON FILE
MATTHEW DAMMANN                    ADDRESS ON FILE
MATTHEW DANIELS                    ADDRESS ON FILE
MATTHEW DAVIDSON                   ADDRESS ON FILE
MATTHEW DAVIDSON                   ADDRESS ON FILE
MATTHEW DAVIS                      ADDRESS ON FILE
MATTHEW DAVIS                      ADDRESS ON FILE
MATTHEW DAVIS                      ADDRESS ON FILE
MATTHEW DAWKINS                    ADDRESS ON FILE
MATTHEW DEANS                      ADDRESS ON FILE
MATTHEW DECKER                     ADDRESS ON FILE
MATTHEW DESESSA                    ADDRESS ON FILE
MATTHEW DESIMONE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1340 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1565 of 2235

Claim Name                        Address Information
MATTHEW DETRICK                   ADDRESS ON FILE
MATTHEW DICKERSON                 ADDRESS ON FILE
MATTHEW DILAURO                   ADDRESS ON FILE
MATTHEW DIXON                     ADDRESS ON FILE
MATTHEW DOKHO                     ADDRESS ON FILE
MATTHEW DOLLOFF                   ADDRESS ON FILE
MATTHEW DOMNITZ                   ADDRESS ON FILE
MATTHEW DOODY                     ADDRESS ON FILE
MATTHEW DOREGO                    ADDRESS ON FILE
MATTHEW DORVIL                    ADDRESS ON FILE
MATTHEW DUBIAGO                   ADDRESS ON FILE
MATTHEW DUFFY                     ADDRESS ON FILE
MATTHEW DUNCAN                    ADDRESS ON FILE
MATTHEW DUNHAM                    ADDRESS ON FILE
MATTHEW DUNPHY                    ADDRESS ON FILE
MATTHEW DURELL                    ADDRESS ON FILE
MATTHEW EARLEY                    ADDRESS ON FILE
MATTHEW EARNHEART                 ADDRESS ON FILE
MATTHEW EATON                     ADDRESS ON FILE
MATTHEW EISCHEN                   ADDRESS ON FILE
MATTHEW ELKIN                     ADDRESS ON FILE
MATTHEW ELLIS                     ADDRESS ON FILE
MATTHEW ELLIS                     ADDRESS ON FILE
MATTHEW ENGLAND                   ADDRESS ON FILE
MATTHEW ENGLEMAN                  ADDRESS ON FILE
MATTHEW ENGLISH                   ADDRESS ON FILE
MATTHEW ERNST                     ADDRESS ON FILE
MATTHEW ESPOSITO                  ADDRESS ON FILE
MATTHEW FALCONE                   ADDRESS ON FILE
MATTHEW FARMER                    ADDRESS ON FILE
MATTHEW FARMER                    ADDRESS ON FILE
MATTHEW FARVE                     ADDRESS ON FILE
MATTHEW FERNANDEZ                 ADDRESS ON FILE
MATTHEW FIELDS                    ADDRESS ON FILE
MATTHEW FISHER                    ADDRESS ON FILE
MATTHEW FLETCHER                  ADDRESS ON FILE
MATTHEW FOLEY                     ADDRESS ON FILE
MATTHEW FOLEY                     ADDRESS ON FILE
MATTHEW FOLLETT                   ADDRESS ON FILE
MATTHEW FONSECA                   ADDRESS ON FILE
MATTHEW FONTAINE                  ADDRESS ON FILE
MATTHEW FORBES                    ADDRESS ON FILE
MATTHEW FOX                       ADDRESS ON FILE
MATTHEW FRANCEUS                  ADDRESS ON FILE
MATTHEW FUNK                      ADDRESS ON FILE
MATTHEW GAFFNEY                   ADDRESS ON FILE
MATTHEW GARCIA                    ADDRESS ON FILE
MATTHEW GARCIA                    ADDRESS ON FILE
MATTHEW GARDNER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1341 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1566 of 2235

Claim Name                          Address Information
MATTHEW GARNER                      ADDRESS ON FILE
MATTHEW GEDDA                       ADDRESS ON FILE
MATTHEW GEORGE                      ADDRESS ON FILE
MATTHEW GILLEY                      ADDRESS ON FILE
MATTHEW GLENN                       ADDRESS ON FILE
MATTHEW GLOVER                      ADDRESS ON FILE
MATTHEW GOFF                        ADDRESS ON FILE
MATTHEW GOLDING                     ADDRESS ON FILE
MATTHEW GONZALEZ                    ADDRESS ON FILE
MATTHEW GORDON                      ADDRESS ON FILE
MATTHEW GORRILL                     ADDRESS ON FILE
MATTHEW GOSS                        ADDRESS ON FILE
MATTHEW GRAGG                       ADDRESS ON FILE
MATTHEW GRAHAM                      ADDRESS ON FILE
MATTHEW GRAY                        ADDRESS ON FILE
MATTHEW GRAY                        ADDRESS ON FILE
MATTHEW GRAYSON                     ADDRESS ON FILE
MATTHEW GREEN                       ADDRESS ON FILE
MATTHEW GRIFFETH                    ADDRESS ON FILE
MATTHEW GRIFFIN                     ADDRESS ON FILE
MATTHEW GRIMM                       ADDRESS ON FILE
MATTHEW GURLEY                      ADDRESS ON FILE
MATTHEW HADDAD                      ADDRESS ON FILE
MATTHEW HAGAN                       ADDRESS ON FILE
MATTHEW HAMILTON                    ADDRESS ON FILE
MATTHEW HAND                        ADDRESS ON FILE
MATTHEW HANDSCHU                    ADDRESS ON FILE
MATTHEW HARLEY                      ADDRESS ON FILE
MATTHEW HARLOW                      ADDRESS ON FILE
MATTHEW HARRIS                      ADDRESS ON FILE
MATTHEW HART                        ADDRESS ON FILE
MATTHEW HAWKINS                     ADDRESS ON FILE
MATTHEW HAYS                        ADDRESS ON FILE
MATTHEW HELMICK                     ADDRESS ON FILE
MATTHEW HERNANDEZ                   ADDRESS ON FILE
MATTHEW HIBBERT                     ADDRESS ON FILE
MATTHEW HILDEBRANDT                 ADDRESS ON FILE
MATTHEW HILL                        ADDRESS ON FILE
MATTHEW HILL                        ADDRESS ON FILE
MATTHEW HILLEN                      ADDRESS ON FILE
MATTHEW HINES                       ADDRESS ON FILE
MATTHEW HIPES                       ADDRESS ON FILE
MATTHEW HITE                        ADDRESS ON FILE
MATTHEW HOLCOMB                     ADDRESS ON FILE
MATTHEW HOLLEY                      ADDRESS ON FILE
MATTHEW HOLLEY                      ADDRESS ON FILE
MATTHEW HOLLOWAY                    ADDRESS ON FILE
MATTHEW HOLOWIAK                    ADDRESS ON FILE
MATTHEW HOPKINS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1342 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1567 of 2235

Claim Name                          Address Information
MATTHEW HOUSEHOLDER                 ADDRESS ON FILE
MATTHEW HOUSTON                     ADDRESS ON FILE
MATTHEW HOWARD                      ADDRESS ON FILE
MATTHEW HOWARD                      ADDRESS ON FILE
MATTHEW HUFFSTETLER                 ADDRESS ON FILE
MATTHEW HUGHES                      ADDRESS ON FILE
MATTHEW ISENSTADT                   ADDRESS ON FILE
MATTHEW JACKSON                     ADDRESS ON FILE
MATTHEW JACKSON                     ADDRESS ON FILE
MATTHEW JACKSON                     ADDRESS ON FILE
MATTHEW JACOBI                      ADDRESS ON FILE
MATTHEW JACOBS                      ADDRESS ON FILE
MATTHEW JANNETTI                    ADDRESS ON FILE
MATTHEW JARMAN                      ADDRESS ON FILE
MATTHEW JAXEL                       ADDRESS ON FILE
MATTHEW JENKINS                     ADDRESS ON FILE
MATTHEW JOHNSON                     ADDRESS ON FILE
MATTHEW JOHNSON                     ADDRESS ON FILE
MATTHEW JOHNSON                     ADDRESS ON FILE
MATTHEW JOHNSON                     ADDRESS ON FILE
MATTHEW JOHNSON                     ADDRESS ON FILE
MATTHEW JOHNSON                     ADDRESS ON FILE
MATTHEW JONES                       ADDRESS ON FILE
MATTHEW JONES                       ADDRESS ON FILE
MATTHEW JONES                       ADDRESS ON FILE
MATTHEW JONES                       ADDRESS ON FILE
MATTHEW JOSEPHSON                   ADDRESS ON FILE
MATTHEW JUAREZ                      ADDRESS ON FILE
MATTHEW JUDGE                       ADDRESS ON FILE
MATTHEW KAESER                      ADDRESS ON FILE
MATTHEW KEMPFER                     ADDRESS ON FILE
MATTHEW KENDRICK                    ADDRESS ON FILE
MATTHEW KENKELEN                    ADDRESS ON FILE
MATTHEW KEY                         ADDRESS ON FILE
MATTHEW KIELIAN                     ADDRESS ON FILE
MATTHEW KIERZEK                     ADDRESS ON FILE
MATTHEW KING                        ADDRESS ON FILE
MATTHEW KINLEY                      ADDRESS ON FILE
MATTHEW KONDAKOR                    ADDRESS ON FILE
MATTHEW KORMANN                     ADDRESS ON FILE
MATTHEW KOWNACK                     ADDRESS ON FILE
MATTHEW KRAJCIK                     ADDRESS ON FILE
MATTHEW KRENNING                    ADDRESS ON FILE
MATTHEW KUHN                        ADDRESS ON FILE
MATTHEW KYLES                       ADDRESS ON FILE
MATTHEW LACOMIS                     ADDRESS ON FILE
MATTHEW LAGRANGE                    ADDRESS ON FILE
MATTHEW LAMB                        ADDRESS ON FILE
MATTHEW LAMBERT                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1343 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1568 of 2235

Claim Name                           Address Information
MATTHEW LARSON                       ADDRESS ON FILE
MATTHEW LAUSE                        ADDRESS ON FILE
MATTHEW LEBREUX                      ADDRESS ON FILE
MATTHEW LEE                          ADDRESS ON FILE
MATTHEW LEIBOWITZ                    ADDRESS ON FILE
MATTHEW LEWIS                        ADDRESS ON FILE
MATTHEW LEWIS                        ADDRESS ON FILE
MATTHEW LICCIARDELLO                 ADDRESS ON FILE
MATTHEW LILLY                        ADDRESS ON FILE
MATTHEW LINEHAN                      ADDRESS ON FILE
MATTHEW LOEHR                        ADDRESS ON FILE
MATTHEW LOFARO                       ADDRESS ON FILE
MATTHEW LOGUE                        ADDRESS ON FILE
MATTHEW LONGMEIER                    ADDRESS ON FILE
MATTHEW LOOPE                        ADDRESS ON FILE
MATTHEW LOUISSAINT                   ADDRESS ON FILE
MATTHEW LOWERY                       ADDRESS ON FILE
MATTHEW LUNNY                        ADDRESS ON FILE
MATTHEW LUTLEY                       ADDRESS ON FILE
MATTHEW MACAINSH                     ADDRESS ON FILE
MATTHEW MACDONALD                    ADDRESS ON FILE
MATTHEW MALISKA                      ADDRESS ON FILE
MATTHEW MANCUSO                      ADDRESS ON FILE
MATTHEW MANGINO                      ADDRESS ON FILE
MATTHEW MANZUR                       ADDRESS ON FILE
MATTHEW MARQUETTE                    ADDRESS ON FILE
MATTHEW MARTIN                       ADDRESS ON FILE
MATTHEW MASON                        ADDRESS ON FILE
MATTHEW MAYES                        ADDRESS ON FILE
MATTHEW MAYNARD                      ADDRESS ON FILE
MATTHEW MCCABE                       ADDRESS ON FILE
MATTHEW MCCONNELL                    ADDRESS ON FILE
MATTHEW MCCOY                        ADDRESS ON FILE
MATTHEW MCCUBBINS                    ADDRESS ON FILE
MATTHEW MCCUE                        ADDRESS ON FILE
MATTHEW MCCURDY                      ADDRESS ON FILE
MATTHEW MCGRATH                      ADDRESS ON FILE
MATTHEW MCHAN                        ADDRESS ON FILE
MATTHEW MCMANUS                      ADDRESS ON FILE
MATTHEW MCMULLEN                     ADDRESS ON FILE
MATTHEW MCMURRAIN                    ADDRESS ON FILE
MATTHEW MEAKEM                       ADDRESS ON FILE
MATTHEW MEDINA                       ADDRESS ON FILE
MATTHEW MEEKS                        ADDRESS ON FILE
MATTHEW MEESE                        ADDRESS ON FILE
MATTHEW MEGHOO                       ADDRESS ON FILE
MATTHEW MERICA                       ADDRESS ON FILE
MATTHEW MICALIZZI                    ADDRESS ON FILE
MATTHEW MILLS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1344 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1569 of 2235

Claim Name                           Address Information
MATTHEW MINCARELLI                   ADDRESS ON FILE
MATTHEW MIRR                         ADDRESS ON FILE
MATTHEW MOORE                        ADDRESS ON FILE
MATTHEW MORALES                      ADDRESS ON FILE
MATTHEW MORAN                        ADDRESS ON FILE
MATTHEW MORAVETZ                     ADDRESS ON FILE
MATTHEW MORGAN                       ADDRESS ON FILE
MATTHEW MORROW                       ADDRESS ON FILE
MATTHEW MOTON                        ADDRESS ON FILE
MATTHEW MOTT                         ADDRESS ON FILE
MATTHEW MULHERN                      ADDRESS ON FILE
MATTHEW MURPHY                       ADDRESS ON FILE
MATTHEW MURRAY                       ADDRESS ON FILE
MATTHEW MYERS                        ADDRESS ON FILE
MATTHEW N GRIENEISEN                 ADDRESS ON FILE
MATTHEW NACCARATO                    ADDRESS ON FILE
MATTHEW NACHTRAB                     ADDRESS ON FILE
MATTHEW NELSON                       ADDRESS ON FILE
MATTHEW NICHOLS                      ADDRESS ON FILE
MATTHEW NICHOLS                      ADDRESS ON FILE
MATTHEW NICHOLSON                    ADDRESS ON FILE
MATTHEW NITZBAND                     ADDRESS ON FILE
MATTHEW NORTH                        ADDRESS ON FILE
MATTHEW NORTHAM                      ADDRESS ON FILE
MATTHEW OATES                        ADDRESS ON FILE
MATTHEW OLSON                        ADDRESS ON FILE
MATTHEW ORTIZ                        ADDRESS ON FILE
MATTHEW OVERBY                       ADDRESS ON FILE
MATTHEW OWENS                        ADDRESS ON FILE
MATTHEW OWENS                        ADDRESS ON FILE
MATTHEW OWENS                        ADDRESS ON FILE
MATTHEW PADALINO                     ADDRESS ON FILE
MATTHEW PADIN                        ADDRESS ON FILE
MATTHEW PALLACK                      ADDRESS ON FILE
MATTHEW PARHAM                       ADDRESS ON FILE
MATTHEW PARKER                       ADDRESS ON FILE
MATTHEW PATTERSON                    ADDRESS ON FILE
MATTHEW PATTERSON                    ADDRESS ON FILE
MATTHEW PAUL                         ADDRESS ON FILE
MATTHEW PAYNE                        ADDRESS ON FILE
MATTHEW PEALE                        ADDRESS ON FILE
MATTHEW PELLA                        ADDRESS ON FILE
MATTHEW PELLEK                       ADDRESS ON FILE
MATTHEW PERRY                        ADDRESS ON FILE
MATTHEW PERRY                        ADDRESS ON FILE
MATTHEW PESCHETTI                    ADDRESS ON FILE
MATTHEW PETERS                       ADDRESS ON FILE
MATTHEW PEUSTER                      ADDRESS ON FILE
MATTHEW PHILYAW                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1345 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1570 of 2235

Claim Name                         Address Information
MATTHEW PLEVKA                     ADDRESS ON FILE
MATTHEW POE                        ADDRESS ON FILE
MATTHEW POWELL                     ADDRESS ON FILE
MATTHEW PRESTON                    ADDRESS ON FILE
MATTHEW PRICE                      ADDRESS ON FILE
MATTHEW PRICE                      ADDRESS ON FILE
MATTHEW PRICKETT                   ADDRESS ON FILE
MATTHEW RABITS                     ADDRESS ON FILE
MATTHEW RAULINO                    ADDRESS ON FILE
MATTHEW RAY                        ADDRESS ON FILE
MATTHEW REILLY                     ADDRESS ON FILE
MATTHEW REITER                     ADDRESS ON FILE
MATTHEW RENAUD                     ADDRESS ON FILE
MATTHEW RICHARDSON                 ADDRESS ON FILE
MATTHEW RIVARD                     ADDRESS ON FILE
MATTHEW ROBERTS                    ADDRESS ON FILE
MATTHEW ROBERTS                    ADDRESS ON FILE
MATTHEW ROBERTS                    ADDRESS ON FILE
MATTHEW ROBOCHIK                   ADDRESS ON FILE
MATTHEW ROCHE                      ADDRESS ON FILE
MATTHEW RODENHOUSE                 ADDRESS ON FILE
MATTHEW RODRIGUEZ                  ADDRESS ON FILE
MATTHEW ROEHRIG                    ADDRESS ON FILE
MATTHEW ROESSLER                   ADDRESS ON FILE
MATTHEW ROMAN                      ADDRESS ON FILE
MATTHEW ROMANO                     ADDRESS ON FILE
MATTHEW RONEY                      ADDRESS ON FILE
MATTHEW ROY                        ADDRESS ON FILE
MATTHEW RUIZ                       ADDRESS ON FILE
MATTHEW RULE                       ADDRESS ON FILE
MATTHEW RUSSELL                    ADDRESS ON FILE
MATTHEW SALAFIA                    ADDRESS ON FILE
MATTHEW SCAMELL                    ADDRESS ON FILE
MATTHEW SCHATTEN                   ADDRESS ON FILE
MATTHEW SCOTT                      ADDRESS ON FILE
MATTHEW SHAW                       ADDRESS ON FILE
MATTHEW SHEA                       ADDRESS ON FILE
MATTHEW SHELTON                    ADDRESS ON FILE
MATTHEW SHOUN                      ADDRESS ON FILE
MATTHEW SICKLES                    ADDRESS ON FILE
MATTHEW SIEGEL                     ADDRESS ON FILE
MATTHEW SIFFORD                    ADDRESS ON FILE
MATTHEW SILVERNALE                 ADDRESS ON FILE
MATTHEW SIMON                      ADDRESS ON FILE
MATTHEW SIMPSON                    ADDRESS ON FILE
MATTHEW SLATER                     ADDRESS ON FILE
MATTHEW SLOAN                      ADDRESS ON FILE
MATTHEW SMITH                      ADDRESS ON FILE
MATTHEW SMITH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1346 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1571 of 2235

Claim Name                            Address Information
MATTHEW SMITH                         ADDRESS ON FILE
MATTHEW SNYDER                        ADDRESS ON FILE
MATTHEW SPREHA                        ADDRESS ON FILE
MATTHEW SRITAL                        ADDRESS ON FILE
MATTHEW STANTON                       ADDRESS ON FILE
MATTHEW STATEN                        ADDRESS ON FILE
MATTHEW STEPHENS                      ADDRESS ON FILE
MATTHEW STEPHENS                      ADDRESS ON FILE
MATTHEW STEVENS                       ADDRESS ON FILE
MATTHEW STEWART                       ADDRESS ON FILE
MATTHEW STIREWALT                     ADDRESS ON FILE
MATTHEW STITELER                      ADDRESS ON FILE
MATTHEW STOCKMAN                      ADDRESS ON FILE
MATTHEW STOCKMAN                      ADDRESS ON FILE
MATTHEW STOLLINGS                     ADDRESS ON FILE
MATTHEW STORY                         ADDRESS ON FILE
MATTHEW SULLIVAN                      ADDRESS ON FILE
MATTHEW SULLIVAN                      ADDRESS ON FILE
MATTHEW SUSCHECK                      ADDRESS ON FILE
MATTHEW SWAN                          ADDRESS ON FILE
MATTHEW SWANSON                       ADDRESS ON FILE
MATTHEW SYLVESTRE                     ADDRESS ON FILE
MATTHEW TATGE                         ADDRESS ON FILE
MATTHEW TAYLOR                        ADDRESS ON FILE
MATTHEW TAYLOR                        ADDRESS ON FILE
MATTHEW TAYLOR                        ADDRESS ON FILE
MATTHEW TAYLOR                        ADDRESS ON FILE
MATTHEW TEDDER                        ADDRESS ON FILE
MATTHEW TETTERTON                     ADDRESS ON FILE
MATTHEW THORNTON                      ADDRESS ON FILE
MATTHEW TITUS                         ADDRESS ON FILE
MATTHEW TODD                          ADDRESS ON FILE
MATTHEW TORONTALI                     ADDRESS ON FILE
MATTHEW TRAFT                         ADDRESS ON FILE
MATTHEW TRIBBLE                       ADDRESS ON FILE
MATTHEW TRIPP                         ADDRESS ON FILE
MATTHEW TRIPP-COX                     ADDRESS ON FILE
MATTHEW TROUTMAN                      ADDRESS ON FILE
MATTHEW TRUE                          ADDRESS ON FILE
MATTHEW TUCKER                        ADDRESS ON FILE
MATTHEW TURCOTTE                      ADDRESS ON FILE
MATTHEW TURNER-MORTON                 ADDRESS ON FILE
MATTHEW ULMER                         ADDRESS ON FILE
MATTHEW VALLES                        ADDRESS ON FILE
MATTHEW VANLIEROP                     ADDRESS ON FILE
MATTHEW VASKO                         ADDRESS ON FILE
MATTHEW VINES                         ADDRESS ON FILE
MATTHEW VISSER                        ADDRESS ON FILE
MATTHEW VOGUS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1347 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1572 of 2235

Claim Name                          Address Information
MATTHEW VOLINO                      ADDRESS ON FILE
MATTHEW VOLONNINO                   ADDRESS ON FILE
MATTHEW VOLZ                        ADDRESS ON FILE
MATTHEW WADDELL                     ADDRESS ON FILE
MATTHEW WAGNER                      ADDRESS ON FILE
MATTHEW WALLS                       ADDRESS ON FILE
MATTHEW WARD                        ADDRESS ON FILE
MATTHEW WEAVER                      ADDRESS ON FILE
MATTHEW WEBB                        ADDRESS ON FILE
MATTHEW WEBERT                      ADDRESS ON FILE
MATTHEW WEIDINGER                   ADDRESS ON FILE
MATTHEW WEINBERGER                  ADDRESS ON FILE
MATTHEW WENZEL                      ADDRESS ON FILE
MATTHEW WEST                        ADDRESS ON FILE
MATTHEW WHISMAN                     ADDRESS ON FILE
MATTHEW WHITE                       ADDRESS ON FILE
MATTHEW WILDER                      ADDRESS ON FILE
MATTHEW WILHOITE                    ADDRESS ON FILE
MATTHEW WILLIAMS                    ADDRESS ON FILE
MATTHEW WILLIAMS                    ADDRESS ON FILE
MATTHEW WILLIAMS                    ADDRESS ON FILE
MATTHEW WILLIAMS                    ADDRESS ON FILE
MATTHEW WILLIAMS JR                 ADDRESS ON FILE
MATTHEW WILSON                      ADDRESS ON FILE
MATTHEW WINKLER                     ADDRESS ON FILE
MATTHEW WINTERS                     ADDRESS ON FILE
MATTHEW WISE                        ADDRESS ON FILE
MATTHEW WITHERSPOON                 ADDRESS ON FILE
MATTHEW WOHLGEMUTH                  ADDRESS ON FILE
MATTHEW WOOD                        ADDRESS ON FILE
MATTHEW WOOD                        ADDRESS ON FILE
MATTHEW WOOD                        ADDRESS ON FILE
MATTHEW WOODY                       ADDRESS ON FILE
MATTHEW WRIGHT                      ADDRESS ON FILE
MATTHEW YOST                        ADDRESS ON FILE
MATTHEW YOUNG                       ADDRESS ON FILE
MATTHEW ZETTS                       ADDRESS ON FILE
MATTHEW ZIBREG                      ADDRESS ON FILE
MATTHEWS AFFORDABLE                 DBA MATTHEWS AFFORDABLE BUILDING 7169 W 4 RD MESICK MI 49668
MATTHEWS AFFORDABLE BUILDING        PO BOX 222 BUCKLEY MI 49620
MATTHIAS GISH                       ADDRESS ON FILE
MATTHIEU MICKENS                    ADDRESS ON FILE
MATTIE BLEVINS                      ADDRESS ON FILE
MATTIE BROWN                        ADDRESS ON FILE
MATTIE COUSIN                       ADDRESS ON FILE
MATTIE MARTIN                       ADDRESS ON FILE
MATTIE SHRIVER                      ADDRESS ON FILE
MATTIE STEELE                       ADDRESS ON FILE
MATTIE TACKETT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1348 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1573 of 2235

Claim Name                          Address Information
MATTY'S MAINTENANCE & REPAIR LLC    ATTN MATTHEW MCGUIRK 156 DORRANCE ST HAMDEN CT 06518
MAUDELINE SINEL FLORISMA            ADDRESS ON FILE
MAUIRE MARPLE                       ADDRESS ON FILE
MAURA ANDREWS                       ADDRESS ON FILE
MAURA RIVERA-ROSS                   ADDRESS ON FILE
MAURA STUMP                         ADDRESS ON FILE
MAURASIA HEMMINGWAY                 ADDRESS ON FILE
MAURCE FOWLER                       ADDRESS ON FILE
MAUREEN CAPELLA                     ADDRESS ON FILE
MAUREEN DALEY                       ADDRESS ON FILE
MAUREEN GIANNINI                    ADDRESS ON FILE
MAUREEN JONES                       ADDRESS ON FILE
MAUREEN NOSE                        ADDRESS ON FILE
MAUREEN POINDEXTER                  ADDRESS ON FILE
MAUREEN RHEEL                       ADDRESS ON FILE
MAUREESA TAYLOR                     ADDRESS ON FILE
MAUREESE LOWERY                     ADDRESS ON FILE
MAURESE LEWIS                       ADDRESS ON FILE
MAURFRAE INC                        PO BOX 5793 MESA AZ 85211
MAURGAN WEILER                      ADDRESS ON FILE
MAURI PARCELL                       ADDRESS ON FILE
MAURIANA MOORE                      ADDRESS ON FILE
MAURICE ADAMS                       ADDRESS ON FILE
MAURICE BALL                        ADDRESS ON FILE
MAURICE BANKS                       ADDRESS ON FILE
MAURICE BATTLE                      ADDRESS ON FILE
MAURICE BELL                        ADDRESS ON FILE
MAURICE BERRIAN                     ADDRESS ON FILE
MAURICE BOLTON                      ADDRESS ON FILE
MAURICE BRACKETT                    ADDRESS ON FILE
MAURICE BRADLEY                     ADDRESS ON FILE
MAURICE BURRUSS                     ADDRESS ON FILE
MAURICE COOPER                      ADDRESS ON FILE
MAURICE DALY                        ADDRESS ON FILE
MAURICE DAVIS                       ADDRESS ON FILE
MAURICE DELPH                       ADDRESS ON FILE
MAURICE DOLBERRY                    ADDRESS ON FILE
MAURICE EAVES                       ADDRESS ON FILE
MAURICE EDWARDS                     ADDRESS ON FILE
MAURICE EPPS                        ADDRESS ON FILE
MAURICE EVANS                       ADDRESS ON FILE
MAURICE FADAIRO                     ADDRESS ON FILE
MAURICE FOSTER                      ADDRESS ON FILE
MAURICE FOUNTAIN                    ADDRESS ON FILE
MAURICE FOWLKES                     ADDRESS ON FILE
MAURICE FOXE                        ADDRESS ON FILE
MAURICE GORDON                      ADDRESS ON FILE
MAURICE HAMPTON                     ADDRESS ON FILE
MAURICE HARDY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1349 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1574 of 2235

Claim Name                          Address Information
MAURICE HARRINGTON                  ADDRESS ON FILE
MAURICE HARRIS                      ADDRESS ON FILE
MAURICE HATCHER                     ADDRESS ON FILE
MAURICE HAVENS JR                   ADDRESS ON FILE
MAURICE HAYES                       ADDRESS ON FILE
MAURICE HEATH                       ADDRESS ON FILE
MAURICE HILL                        ADDRESS ON FILE
MAURICE HOBDY                       ADDRESS ON FILE
MAURICE HOLMES                      ADDRESS ON FILE
MAURICE HOLMES                      ADDRESS ON FILE
MAURICE ISSA                        ADDRESS ON FILE
MAURICE JAMES                       ADDRESS ON FILE
MAURICE JAMES                       ADDRESS ON FILE
MAURICE JAMES                       ADDRESS ON FILE
MAURICE JOHNSON                     ADDRESS ON FILE
MAURICE JONES                       ADDRESS ON FILE
MAURICE JORDAN                      ADDRESS ON FILE
MAURICE MARSHALL JR                 ADDRESS ON FILE
MAURICE MILLER                      ADDRESS ON FILE
MAURICE MOBLEY                      ADDRESS ON FILE
MAURICE NICHOLAS                    ADDRESS ON FILE
MAURICE PARKER                      ADDRESS ON FILE
MAURICE PERKINS                     ADDRESS ON FILE
MAURICE PRICE                       ADDRESS ON FILE
MAURICE PROCTOR                     ADDRESS ON FILE
MAURICE QUARLES                     ADDRESS ON FILE
MAURICE RANDALL                     ADDRESS ON FILE
MAURICE RICHBURG                    ADDRESS ON FILE
MAURICE RIES                        ADDRESS ON FILE
MAURICE ROBERSON                    ADDRESS ON FILE
MAURICE ROGERS                      ADDRESS ON FILE
MAURICE ROGERS                      ADDRESS ON FILE
MAURICE RUCKER                      ADDRESS ON FILE
MAURICE SANFORD                     ADDRESS ON FILE
MAURICE SCHROPSHIRE                 ADDRESS ON FILE
MAURICE SMITH                       ADDRESS ON FILE
MAURICE SPELTZ                      ADDRESS ON FILE
MAURICE SPIVEY                      ADDRESS ON FILE
MAURICE WALKER                      ADDRESS ON FILE
MAURICE WATERS                      ADDRESS ON FILE
MAURICE WESLEY                      ADDRESS ON FILE
MAURICE WHITE                       ADDRESS ON FILE
MAURICE WILLIAMS                    ADDRESS ON FILE
MAURICE WILLIAMS                    ADDRESS ON FILE
MAURICE WILLMAN                     ADDRESS ON FILE
MAURICE WOOD                        ADDRESS ON FILE
MAURICE WOOLRIDGE                   ADDRESS ON FILE
MAURICE WRIGHT                      ADDRESS ON FILE
MAURICE WRIGHT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1350 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                          Page 1575 of 2235

Claim Name                          Address Information
MAURICIA STEPHENS-WASHINGTON        ADDRESS ON FILE
MAURICIO CASTRO                     ADDRESS ON FILE
MAURICIO MENDEZ                     ADDRESS ON FILE
MAURICIO SMITH                      ADDRESS ON FILE
MAURICO BREWER                      ADDRESS ON FILE
MAURIELLE WILLIAMS                  ADDRESS ON FILE
MAURIKA COOPER                      ADDRESS ON FILE
MAURIO BEAN EL                      ADDRESS ON FILE
MAURISHA HARRIS                     ADDRESS ON FILE
MAURISSA BELL                       ADDRESS ON FILE
MAURKEYA NORMENT                    ADDRESS ON FILE
MAURO ALVAREZ                       ADDRESS ON FILE
MAURO PUCACCO                       ADDRESS ON FILE
MAURY COUNTY                        ONE PUBLIC SQUARE COLUMBIA TN 38401
MAURY PARKER                        ADDRESS ON FILE
MAUVOREEN MCKEE                     ADDRESS ON FILE
MAVERIC MECHANICAL PLUMBING INC     1649 LEESON AVE CADILLAC MI 49601
MAVERICK DIXON                      ADDRESS ON FILE
MAVERICK SMITH                      ADDRESS ON FILE
MAVORKIA BRYANT                     ADDRESS ON FILE
MAX AUGUGLIARO                      ADDRESS ON FILE
MAX BEAVOR                          ADDRESS ON FILE
MAX BROWN                           ADDRESS ON FILE
MAX CASEY                           ADDRESS ON FILE
MAX CHRISTIANSEN                    ADDRESS ON FILE
MAX CUNNINGHAM                      ADDRESS ON FILE
MAX KILE                            ADDRESS ON FILE
MAX MITCHELL                        ADDRESS ON FILE
MAX MOLTER                          ADDRESS ON FILE
MAX PINTZE                          ADDRESS ON FILE
MAX PREDVIL                         ADDRESS ON FILE
MAX RAYMAN                          ADDRESS ON FILE
MAX ROSS                            ADDRESS ON FILE
MAX SIMERLY                         ADDRESS ON FILE
MAX SNYDER                          ADDRESS ON FILE
MAX SOESBEE                         ADDRESS ON FILE
MAX VOLEL                           ADDRESS ON FILE
MAX WAGNER                          ADDRESS ON FILE
MAX WALTON                          ADDRESS ON FILE
MAX WELGER                          ADDRESS ON FILE
MAXFIELD CHUDY                      ADDRESS ON FILE
MAXIM SECURITY ALARM SERVICE INC    PO BOX 3251 INDEPENDENCE MO 64055
MAXIME GREGOIRE                     ADDRESS ON FILE
MAXIMILIAN MADDEN                   ADDRESS ON FILE
MAXIMILIANO RUMBO                   ADDRESS ON FILE
MAXIMILLIAN BOGACZ                  ADDRESS ON FILE
MAXIMILLION WALASEK                 ADDRESS ON FILE
MAXIMO REGALADO                     ADDRESS ON FILE
MAXINE BROWN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1351 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1576 of 2235

Claim Name                            Address Information
MAXINE HOLLY                          ADDRESS ON FILE
MAXINE TYLER                          ADDRESS ON FILE
MAXON NICELY                          ADDRESS ON FILE
MAXUN SEVRET                          ADDRESS ON FILE
MAXWEL KYEI BOAKYE                    ADDRESS ON FILE
MAXWELL BRANVALL                      ADDRESS ON FILE
MAXWELL BRANVALL                      ADDRESS ON FILE
MAXWELL DOCTOR                        ADDRESS ON FILE
MAXWELL DRYJOWICZ                     ADDRESS ON FILE
MAXWELL HARRIS                        ADDRESS ON FILE
MAXWELL HAVERKAMP                     ADDRESS ON FILE
MAXWELL HENRY                         ADDRESS ON FILE
MAXWELL KELLEY                        ADDRESS ON FILE
MAXWELL LIBBY                         ADDRESS ON FILE
MAXWELL MCISAAC                       ADDRESS ON FILE
MAXWELL ODOSKI                        ADDRESS ON FILE
MAXWELL PIGGEE                        ADDRESS ON FILE
MAXWELL RAY                           ADDRESS ON FILE
MAXWELLS PLUMBING LLC                 1495 WILLIAMSPORT PIKE MARTINSBURG WV 25404
MAXX WEBB                             ADDRESS ON FILE
MAY SHEPARD                           ADDRESS ON FILE
MAYA ADAMS                            ADDRESS ON FILE
MAYA BACOATE                          ADDRESS ON FILE
MAYA BELABED                          ADDRESS ON FILE
MAYA BROWN                            ADDRESS ON FILE
MAYA BURRELL                          ADDRESS ON FILE
MAYA CLARY                            ADDRESS ON FILE
MAYA CORBIN                           ADDRESS ON FILE
MAYA DANIELS                          ADDRESS ON FILE
MAYA DAVIS                            ADDRESS ON FILE
MAYA EARL                             ADDRESS ON FILE
MAYA EGAN-ROBERTSON                   ADDRESS ON FILE
MAYA GLASSER                          ADDRESS ON FILE
MAYA HANSBORO                         ADDRESS ON FILE
MAYA JEFFERSON                        ADDRESS ON FILE
MAYA JONES                            ADDRESS ON FILE
MAYA JORDAN                           ADDRESS ON FILE
MAYA KEGLEY                           ADDRESS ON FILE
MAYA KENNEDY                          ADDRESS ON FILE
MAYA LEWIS                            ADDRESS ON FILE
MAYA MARTINKO                         ADDRESS ON FILE
MAYA MISSIRIE                         ADDRESS ON FILE
MAYA MOSE                             ADDRESS ON FILE
MAYA MUNNINGS                         ADDRESS ON FILE
MAYA PACHECO                          ADDRESS ON FILE
MAYA RAINES                           ADDRESS ON FILE
MAYA ROGERS                           ADDRESS ON FILE
MAYA SLATER                           ADDRESS ON FILE
MAYA SNOW                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1352 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1577 of 2235

Claim Name                            Address Information
MAYA SPATES                           ADDRESS ON FILE
MAYA TOWNS                            ADDRESS ON FILE
MAYA TOWNS                            ADDRESS ON FILE
MAYA VARNEY                           ADDRESS ON FILE
MAYA WEBB                             ADDRESS ON FILE
MAYA WHITED                           ADDRESS ON FILE
MAYA WILLIAMS                         ADDRESS ON FILE
MAYALANA PHILPOT                      ADDRESS ON FILE
MAYANLYKEN FOFANA                     ADDRESS ON FILE
MAYBELLENE SLAUGHTER                  ADDRESS ON FILE
MAYCE PHILLIPS                        ADDRESS ON FILE
MAYCEE CARRIER                        ADDRESS ON FILE
MAYCIE SCHMIDT                        ADDRESS ON FILE
MAYDEE CRUZ                           ADDRESS ON FILE
MAYFAIRE TOWN CENTER, L.P             C/O CBL & ASSOCIATES MGMT INC 2030 HAMILTON PLACE BOULEVARD CBL CENTER STE 500
                                      CHATTANOOGA TN 37421
MAYFIELD CITY CLERK                   211 E BROADWAY MAYFIELD KY 42066
MAYLEE ROCK                           ADDRESS ON FILE
MAYNARD,COOPER & GLE, P.C.            1901 SIXTH AVENUE NORTH, SUITE 1700 BIRMINGHAM AL 35203-2618
MAYO & ASSOCIATES INC                 ATTN HOWARD A MAYO III, PRESIDENT PO BOX 167 CHESTERFIELD VA 23832-0167
MAYO GARDEN CENTERS                   4718 KINGSTON PIKE KNOXVILLE TN 37919
MAYOR & COUNCIL OF MIDDLETOWN         19 W GREEN ST MIDDLETOWN DE 19709
MAYOR & COUNCIL OF MIDDLETOWN         19 W GREEN ST MIDDLETOWN DE 19709-1315
MAYORICO LEONOR                       ADDRESS ON FILE
MAYRA GARCIA                          ADDRESS ON FILE
MAYRA GUZMAN                          ADDRESS ON FILE
MAYRA MORA-RAZO                       ADDRESS ON FILE
MAYRA MUNOZ                           ADDRESS ON FILE
MAYRA PEREZ RIVERA                    ADDRESS ON FILE
MAYRA RODRIGUEZ                       ADDRESS ON FILE
MAYRA ROMERO                          ADDRESS ON FILE
MAYRELIN SALGADO                      ADDRESS ON FILE
MAYROUN INA                           ADDRESS ON FILE
MAYSA LANK                            ADDRESS ON FILE
MAYSON HENDRIX                        ADDRESS ON FILE
MAYTEE LA O                           ADDRESS ON FILE
MAYZIE EPPERSON                       ADDRESS ON FILE
MAZA ASERESE                          ADDRESS ON FILE
MAZY GRAY                             ADDRESS ON FILE
MAZZA FAMILY COLLEGE PARK LLC         MAZZA LAVALE 4205 STANFORD ST CHEVY CHASE MD 20815
MAZZA LA VALE LLC                     ADDRESS ON FILE
MAZZA LA VALE LLC                     ADDRESS ON FILE
MAZZA LEXINGTON LLC                   C/O HOLLAND & KNIGHT LLP 800 17TH STREET NORTH WEST WASHINGTON DC 20006
MAZZA LEXINGTON LLC                   JOHN RIDENOUR, III 4205 STANFORD STREET CHEVY CHASE MD 20815
MBI LEASING                           14601 HIGHLAND HABOUR COURT FORT MEYERS FL 33908
MC BUILDERS LLC                       6116 PRESERVATION DR CHATTANOOGA TN 37416
MC SIGN COMPANY                       8959 TYLER BLVD MENTOR OH 44060
MCA PROMENADE OWNER, LLC              C/O HILL PARTNERS INC. ATTN: ROBERT H. SPRATT, JR. 2201 SOUTH BOULEVARD, SUITE
                                      400 CHARLOTTE NC 28203



Epiq Corporate Restructuring, LLC                                                             Page 1353 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 1578 of 2235

Claim Name                             Address Information
MCARTHURE LOUIMA                       ADDRESS ON FILE
MCB REAL ESTATE, LLC                   MCB REAL ESTATE, LLC 2701 N. CHARLES STREET STE 404 BALTIMORE MD 21218
MCBRIDE LIGHTING ELECTRICAL SERVICES   16026 W 5TH AVE GOLDEN CO 80401
MCC CARPET CLEANING                    PO BOX 118 SPINNERSTOWN PA 18968
MCCANDLESS BACKHOEING INC              1510 INDEPENDENCE AVE LEXINGTON NE 68850
MCCARDEL CULLIGAN TRAVERSE CITY        40 HUGHES DRIVE TRAVERSE CITY MI 49696
MCCARTNEY PRODUCE LLC                  PO BOX 219 PARIS TN 38242
MCCAY JACQUEMIN                        ADDRESS ON FILE
MCCLAIN MOORE                          ADDRESS ON FILE
MCCLAINS PRESSURE WASHING              7985 129 ST SEBASTIAN FL 32958
MCCLEANS                               9 LOCUST AVE BAYVILLE NY 11709
MCCLOSKEY MECHANICAL CONTRACTORS       445 LOWER LANDING RD BLACKWOOD NJ 08012
MCCORMICK COMMERCIAL LAWN CARE INC     111 MOSSYDALE LANE ALBANY GA 31721
MCCOYS UPHOLSTERY SERVICES             5531 SOUTH 77TH STREET LINCOLN NE 68516
MCDALIYA ODUM                          ADDRESS ON FILE
MCDANIEL CONTRACTOR SERVICES LLC       PO BOX 426 ORANGE VA 22960
MCDONALD ABRAHAM                       ADDRESS ON FILE
MCGREGOR SQUARE LLC                    THOMAS P OLDWEILER, J HARRIS OPPENHEIMER ARMBRECHT JACKSON LLP PO BOX 290
                                       MOBILE AL 36601
MCGUIRE LOCK AND SAFE LLC              4800 NE VIVION RD KANSAS CITY MO 64119
MCGWIRE FINLEY                         ADDRESS ON FILE
MCINTOSH COUNTY                        PO BOX 571 DARIEN GA 31305-0571
MCKADE KENNEDY                         ADDRESS ON FILE
MCKAYLA BARNES                         ADDRESS ON FILE
MCKAYLA CARMICHAEL                     ADDRESS ON FILE
MCKAYLA GUINN                          ADDRESS ON FILE
MCKAYLA HUGHES                         ADDRESS ON FILE
MCKAYLA MORRIS                         ADDRESS ON FILE
MCKAYLA PINCHAK                        ADDRESS ON FILE
MCKAYLA RICHMOND                       ADDRESS ON FILE
MCKAYLA SHIREY                         ADDRESS ON FILE
MCKAYLA WATSON                         ADDRESS ON FILE
MCKAYLA WRIGHT                         ADDRESS ON FILE
MCKAYLAH MARTIN                        ADDRESS ON FILE
MCKENAH WEHR                           ADDRESS ON FILE
MCKENNA ADAMS                          ADDRESS ON FILE
MCKENNA COFFEL                         ADDRESS ON FILE
MCKENNA GRIFFIN                        ADDRESS ON FILE
MCKENNA HENDERSON                      ADDRESS ON FILE
MCKENNA KOHL                           ADDRESS ON FILE
MCKENNA LAFLAMME                       ADDRESS ON FILE
MCKENNA MARSHALL                       ADDRESS ON FILE
MCKENNA MIKONSKY                       ADDRESS ON FILE
MCKENNA PACE                           ADDRESS ON FILE
MCKENNA RUCKER                         ADDRESS ON FILE
MCKENNA STAFFORD                       ADDRESS ON FILE
MCKENZEY WOLFE                         ADDRESS ON FILE
MCKENZI TOOGOOD                        ADDRESS ON FILE
MCKENZIE ARTHUR                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1354 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1579 of 2235

Claim Name                           Address Information
MCKENZIE BARKER                      ADDRESS ON FILE
MCKENZIE BARTLETT                    ADDRESS ON FILE
MCKENZIE BRAY                        ADDRESS ON FILE
MCKENZIE CAREAU                      ADDRESS ON FILE
MCKENZIE CASSEL                      ADDRESS ON FILE
MCKENZIE CHANDLER                    ADDRESS ON FILE
MCKENZIE CHETOCK                     ADDRESS ON FILE
MCKENZIE FREEMAN                     ADDRESS ON FILE
MCKENZIE GOODSON                     ADDRESS ON FILE
MCKENZIE HAIGHT                      ADDRESS ON FILE
MCKENZIE HARTPENCE                   ADDRESS ON FILE
MCKENZIE HOWARD                      ADDRESS ON FILE
MCKENZIE LAWN CARE                   367 W CHURCH ST SOMERSET PA 15501
MCKENZIE MAXWELL                     ADDRESS ON FILE
MCKENZIE MCCARTHY                    ADDRESS ON FILE
MCKENZIE MCGEAHY                     ADDRESS ON FILE
MCKENZIE MEEKS                       ADDRESS ON FILE
MCKENZIE MOORE                       ADDRESS ON FILE
MCKENZIE MYERS                       ADDRESS ON FILE
MCKENZIE NEDROW                      ADDRESS ON FILE
MCKENZIE PARIS                       ADDRESS ON FILE
MCKENZIE PEPLINSKI                   ADDRESS ON FILE
MCKENZIE PICARD                      ADDRESS ON FILE
MCKENZIE RAPP                        ADDRESS ON FILE
MCKENZIE RUMERY                      ADDRESS ON FILE
MCKENZIE STAPLES                     ADDRESS ON FILE
MCKENZIE STEWART                     ADDRESS ON FILE
MCKENZIE STREET                      ADDRESS ON FILE
MCKENZIE THOMPSON                    ADDRESS ON FILE
MCKENZIE THRASHER                    ADDRESS ON FILE
MCKENZIE UPDIKE                      ADDRESS ON FILE
MCKENZIE WARE                        ADDRESS ON FILE
MCKENZIE WARNER                      ADDRESS ON FILE
MCKENZIE WEGER                       ADDRESS ON FILE
MCKENZIE WELLS                       ADDRESS ON FILE
MCKENZIE WHITE                       ADDRESS ON FILE
MCKINLEY BROWN                       ADDRESS ON FILE
MCKINLEY HENDERSON                   ADDRESS ON FILE
MCKINZIE VAN DYKE                    ADDRESS ON FILE
MCKISSICK, LLOYD                     ADDRESS ON FILE
MCLAINE DUGGAN                       ADDRESS ON FILE
MCLANDRA ROPER                       ADDRESS ON FILE
MCLAUGHLIN MORAN INC                 40 SLATER RD P O BOX 20217 CRANSTON RI 02920
MCLEAN EQUIPMENT CO INC              675 S FOSTER ST DOTHAN AL 36301
MCMINN COUNTY                        6 EAST MADISON AVE ATHENS TN 37303
MCMULLEN CLEANING SERVICES INC       323 S PLUM GRAND ISLAND NE 68801
MCS HOT WATER PRESSURE WASHING       MCS HOT WATER PRESURE WASHING 943 SABAL GROVE DR ROCKLEDGE FL 32955
MCS NATIONAL INC                     PO BOX 268 SAINT CHARLES MO 63302
MCTYRAN LANIER JR                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1355 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 1580 of 2235

Claim Name                            Address Information
MCWHORTER COMPANY INC                 10870 MURDOCK DR KNOXVILLE TN 37932
MD HAMID HOSSAIN                      ADDRESS ON FILE
MD HOSSAIN                            ADDRESS ON FILE
MD ISLAM                              ADDRESS ON FILE
MD MOINO                              ADDRESS ON FILE
MD NOW MEDICAL CENTER                 2007 PALM BEACH LAKES BLVD APT 307 WEST PALM BEACH FL 33409
MD SLEPPY CONSTRUCTION                1570 SPRINGFIELD ROAD PENN RUN PA 15765
MD UDDIN                              ADDRESS ON FILE
MDH BOILER SAFETY BRANCH              PO BOX 1700 JACKSON MS 39215
MDH BOILER SAFETY BRANCH              12106 CENTER ST SOUTH GATE CA 90280
MEADOW COCCOVIZZO                     ADDRESS ON FILE
MEADOW KIRBY                          ADDRESS ON FILE
MEADOW MILLER                         ADDRESS ON FILE
MEADOW TRICKEY                        ADDRESS ON FILE
MEADOWOOD PROPERTIES LLC              101 SUNNYVIEW BLVD STE 105 PLAINVIEW NY 11803
MEAGAN BACK                           ADDRESS ON FILE
MEAGAN BATCHER                        ADDRESS ON FILE
MEAGAN BISWANGER                      ADDRESS ON FILE
MEAGAN CAVEY                          ADDRESS ON FILE
MEAGAN CLARK                          ADDRESS ON FILE
MEAGAN DIETZ                          ADDRESS ON FILE
MEAGAN FOUCHE                         ADDRESS ON FILE
MEAGAN GRAVES                         ADDRESS ON FILE
MEAGAN HEILFURTH                      ADDRESS ON FILE
MEAGAN HIPES                          ADDRESS ON FILE
MEAGAN JONES                          ADDRESS ON FILE
MEAGAN KILGORE                        ADDRESS ON FILE
MEAGAN KIMBERLY                       ADDRESS ON FILE
MEAGAN LANGDALE                       ADDRESS ON FILE
MEAGAN LEGNON                         ADDRESS ON FILE
MEAGAN MCGREGOR                       ADDRESS ON FILE
MEAGAN MCGUIRE                        ADDRESS ON FILE
MEAGAN MILLION                        ADDRESS ON FILE
MEAGAN MILLSAPS                       ADDRESS ON FILE
MEAGAN OROLOGIO                       ADDRESS ON FILE
MEAGAN PETITE                         ADDRESS ON FILE
MEAGAN REGISTER                       ADDRESS ON FILE
MEAGAN RUSSELL                        ADDRESS ON FILE
MEAGAN SCHUTTER                       ADDRESS ON FILE
MEAGAN SPEARES                        ADDRESS ON FILE
MEAGAN TAYLOR                         ADDRESS ON FILE
MEAGAN TAYLOR                         ADDRESS ON FILE
MEAGAN VANBRUNT                       ADDRESS ON FILE
MEAGAN VOSS                           ADDRESS ON FILE
MEAGAN WALLACE                        ADDRESS ON FILE
MEAGAN WALTON                         ADDRESS ON FILE
MEAGAN WINEBERNNER                    ADDRESS ON FILE
MEAGAN WRIGHT                         ADDRESS ON FILE
MEAGANN DEMPSEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1356 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                                  Page 1581 of 2235

Claim Name                               Address Information
MEAGEN TIDWELL                           ADDRESS ON FILE
MEAGHAN AGNELLO PATMON                   ADDRESS ON FILE
MEAGHAN CHRISTIAN                        ADDRESS ON FILE
MEAGHAN GANTT                            ADDRESS ON FILE
MEAGHAN GAYTON                           ADDRESS ON FILE
MEAGHAN GILLIS                           ADDRESS ON FILE
MEAGHAN LARLEE                           ADDRESS ON FILE
MEAGHAN MURPHY                           ADDRESS ON FILE
MEAGHAN PEREIRAS                         ADDRESS ON FILE
MEAGHAN POWELL                           ADDRESS ON FILE
MEAGHAN RYAN                             ADDRESS ON FILE
MEAGHAN STEWART                          ADDRESS ON FILE
MEAGHAN VANDERGRIFF                      ADDRESS ON FILE
MEAGHAN WINDLE                           ADDRESS ON FILE
MEAH MC COY                              ADDRESS ON FILE
MEALIZA REID                             ADDRESS ON FILE
MEARS PROPERTIES LLC                     C/O M T BANK 7 NORTH CALVERT ST ACCT 15004235406459 BALTIMORE MD 21202
MEAZA FEYSA                              ADDRESS ON FILE
MECCA AARON                              ADDRESS ON FILE
MECCA DAVIS                              ADDRESS ON FILE
MECCA JONES                              ADDRESS ON FILE
MECCA PAGE                               ADDRESS ON FILE
MECCA TEXERIA                            ADDRESS ON FILE
MECCA WYNN                               ADDRESS ON FILE
MECHANICAL SYSTEM SERVICES               S70 W23385 MILLBROOK CIRCLE BIG BEND WI 53103
MECHANICAL SYSTEMS TECHNOLOGY INC        323 BUSH DR MYRTLE BEACH SC 29579
MECHANIX III                             1320 WATERBURY RD CHESHIRE CT 06410
MECHELLE LEWIS                           ADDRESS ON FILE
MECHELLE STEIGER                         ADDRESS ON FILE
MECK ABC 23 SOUTH TRYON STREET           8130 SOUTH TRYON STREET CHARLOTTE NC 28273
MECKLENBURG COUNTY TAX COLLECTOR         PO BOX 71063 CHARLOTTE NC 28272-1063
MEDEA WARD                               ADDRESS ON FILE
MEDEXPRESS URGENT CARE OF NEW JERSEY     P O BOX 11240 BELFAST ME 04915
INC
MEDFORD WELLINGTON SERVICE               9 EXECUTIVE PARK DRIVE STE 100 N BILLERICA MA 01862
MEDICAL CENTER LLP                       908 HILLCREST PARKWAY DUBLIN GA 31021
MEDICAL CTR OF TRINITY                   PO BOX 402837 ATLANTA GA 30384
MEDICARE SECONDARY PAYER RECOVERY UNIT   PO BOX 138832 OKLAHOMA   CITY OK 73113
MEDICUS URGENT CARE                      1208 ONEILL HWY DUNMORE PA 18512
MEDINA COUNTY HEALTH DEPT                4800 LEDGEWOOD DR MEDINA OH 44256
MEDINA COUNTY TAX COLLECTOR              144 N BRDWAY ST MEDINA OH 44256-1974
MEDLINE MARIUS                           ADDRESS ON FILE
MEDORA BROWN                             ADDRESS ON FILE
MEEA MOSS                                ADDRESS ON FILE
MEECHELLE DAVIS                          ADDRESS ON FILE
MEEGHAN JAMES                            ADDRESS ON FILE
MEEKER FAMILY LP                         368 LAMBERT ROAD CARPINTERIA CA 93013
MEELAD POURSHARIATI                      ADDRESS ON FILE
MEENA RICHARDS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1357 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1582 of 2235

Claim Name                         Address Information
MEER ZAFAR                         ADDRESS ON FILE
MEESHA EMMETT                      ADDRESS ON FILE
MEESHA TERRAL                      ADDRESS ON FILE
MEETINGHOUSE BUSINESS CENTER       MACDADE MALL ASSOCIATES, L.P. C/O WOLFSON VERRICHIA GROUP, INC 120 W
                                   GERMANTOWN PIKE, STE 120 PLYMOUTH MEETING PA 19043-1516
MEETZE PLUMBING CO INC             PO BOX 1577 IRMO SC 29063
MEG BUSBY                          ADDRESS ON FILE
MEGAN ABEL                         ADDRESS ON FILE
MEGAN ALBRIGHT                     ADDRESS ON FILE
MEGAN ANDERSON                     ADDRESS ON FILE
MEGAN ATKINS                       ADDRESS ON FILE
MEGAN AUSTIN                       ADDRESS ON FILE
MEGAN BACHELDER                    ADDRESS ON FILE
MEGAN BACK                         ADDRESS ON FILE
MEGAN BARHAM                       ADDRESS ON FILE
MEGAN BARTLEY                      ADDRESS ON FILE
MEGAN BAXLEY                       ADDRESS ON FILE
MEGAN BEARES                       ADDRESS ON FILE
MEGAN BERRY                        ADDRESS ON FILE
MEGAN BIRTALAN                     ADDRESS ON FILE
MEGAN BISHOP                       ADDRESS ON FILE
MEGAN BLACK                        ADDRESS ON FILE
MEGAN BLACK                        ADDRESS ON FILE
MEGAN BLAIR                        ADDRESS ON FILE
MEGAN BOALS                        ADDRESS ON FILE
MEGAN BOEMMEL                      ADDRESS ON FILE
MEGAN BOSTICK                      ADDRESS ON FILE
MEGAN BOYER                        ADDRESS ON FILE
MEGAN BRENNAN                      ADDRESS ON FILE
MEGAN BRIANTE                      ADDRESS ON FILE
MEGAN BRILL                        ADDRESS ON FILE
MEGAN BROSSEAU                     ADDRESS ON FILE
MEGAN BURGESS                      ADDRESS ON FILE
MEGAN BYRD                         ADDRESS ON FILE
MEGAN BYRNES                       ADDRESS ON FILE
MEGAN CAIN                         ADDRESS ON FILE
MEGAN CAIN                         ADDRESS ON FILE
MEGAN CALLAHAN                     ADDRESS ON FILE
MEGAN CAMPBELL                     ADDRESS ON FILE
MEGAN CARLSON                      ADDRESS ON FILE
MEGAN CARLSON                      ADDRESS ON FILE
MEGAN CARNEY                       ADDRESS ON FILE
MEGAN CASSELTON                    ADDRESS ON FILE
MEGAN CHA                          ADDRESS ON FILE
MEGAN CHADWICK                     ADDRESS ON FILE
MEGAN CLARK                        ADDRESS ON FILE
MEGAN CLEVENGER                    ADDRESS ON FILE
MEGAN COLEMAN                      ADDRESS ON FILE
MEGAN COLLINS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1358 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1583 of 2235

Claim Name                        Address Information
MEGAN COOK                        ADDRESS ON FILE
MEGAN COOK                        ADDRESS ON FILE
MEGAN COOPER                      ADDRESS ON FILE
MEGAN COOPER                      ADDRESS ON FILE
MEGAN CORONEL                     ADDRESS ON FILE
MEGAN COSTA                       ADDRESS ON FILE
MEGAN CRAGO                       ADDRESS ON FILE
MEGAN CRAIG                       ADDRESS ON FILE
MEGAN CRAVENS                     ADDRESS ON FILE
MEGAN CREAZZO                     ADDRESS ON FILE
MEGAN CRETSINGER                  ADDRESS ON FILE
MEGAN CRITCHFIELD                 ADDRESS ON FILE
MEGAN CURRAN                      ADDRESS ON FILE
MEGAN DANOWSKI                    ADDRESS ON FILE
MEGAN DASH                        ADDRESS ON FILE
MEGAN DAVIDSON                    ADDRESS ON FILE
MEGAN DEGRASSI                    ADDRESS ON FILE
MEGAN DEMCZYK                     ADDRESS ON FILE
MEGAN DETCHON                     ADDRESS ON FILE
MEGAN DETWILER                    ADDRESS ON FILE
MEGAN DIA                         ADDRESS ON FILE
MEGAN DIGEORGIO                   ADDRESS ON FILE
MEGAN DISALVO                     ADDRESS ON FILE
MEGAN DOBBINS                     ADDRESS ON FILE
MEGAN DOOLING                     ADDRESS ON FILE
MEGAN DOVENO                      ADDRESS ON FILE
MEGAN DREW                        ADDRESS ON FILE
MEGAN DREW                        ADDRESS ON FILE
MEGAN DUTTON                      ADDRESS ON FILE
MEGAN EARNHEART                   ADDRESS ON FILE
MEGAN FAISON                      ADDRESS ON FILE
MEGAN FISHER                      ADDRESS ON FILE
MEGAN FLANIGAN                    ADDRESS ON FILE
MEGAN FLOYD                       ADDRESS ON FILE
MEGAN FORBES                      ADDRESS ON FILE
MEGAN FORD                        ADDRESS ON FILE
MEGAN FOX                         ADDRESS ON FILE
MEGAN FRIEDRICH                   ADDRESS ON FILE
MEGAN GARDNER                     ADDRESS ON FILE
MEGAN GIBBONS                     ADDRESS ON FILE
MEGAN GIFFORD                     ADDRESS ON FILE
MEGAN GILES                       ADDRESS ON FILE
MEGAN GINDER                      ADDRESS ON FILE
MEGAN GIORDANO                    ADDRESS ON FILE
MEGAN GIRSHAM                     ADDRESS ON FILE
MEGAN GLAZEBROOK                  ADDRESS ON FILE
MEGAN GLEESON                     ADDRESS ON FILE
MEGAN GOETZ                       ADDRESS ON FILE
MEGAN GOFF                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1359 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1584 of 2235

Claim Name                          Address Information
MEGAN GORMAN                        ADDRESS ON FILE
MEGAN GRADY                         ADDRESS ON FILE
MEGAN GRAHAM                        ADDRESS ON FILE
MEGAN GRAVES                        ADDRESS ON FILE
MEGAN GREER                         ADDRESS ON FILE
MEGAN GROOMS                        ADDRESS ON FILE
MEGAN GUINN                         ADDRESS ON FILE
MEGAN GUYER                         ADDRESS ON FILE
MEGAN GUYER                         ADDRESS ON FILE
MEGAN GUZMAN                        ADDRESS ON FILE
MEGAN HAGGERTY                      ADDRESS ON FILE
MEGAN HALL                          ADDRESS ON FILE
MEGAN HALL                          ADDRESS ON FILE
MEGAN HALL                          ADDRESS ON FILE
MEGAN HAMANN                        ADDRESS ON FILE
MEGAN HARPER                        ADDRESS ON FILE
MEGAN HARRIS                        ADDRESS ON FILE
MEGAN HAVER                         ADDRESS ON FILE
MEGAN HAWKINS                       ADDRESS ON FILE
MEGAN HEATON                        ADDRESS ON FILE
MEGAN HEDRICK                       ADDRESS ON FILE
MEGAN HIGGINS                       ADDRESS ON FILE
MEGAN HOEY                          ADDRESS ON FILE
MEGAN HOLLINGSWORTH                 ADDRESS ON FILE
MEGAN HOLMES                        ADDRESS ON FILE
MEGAN HOLTON                        ADDRESS ON FILE
MEGAN HOWELL                        ADDRESS ON FILE
MEGAN HUDGENS                       ADDRESS ON FILE
MEGAN HUDSON                        ADDRESS ON FILE
MEGAN HUMPHREY                      ADDRESS ON FILE
MEGAN IRVIN                         ADDRESS ON FILE
MEGAN IRWIN                         ADDRESS ON FILE
MEGAN JACKSON                       ADDRESS ON FILE
MEGAN JAKIMS                        ADDRESS ON FILE
MEGAN JANO                          ADDRESS ON FILE
MEGAN JARRETT                       ADDRESS ON FILE
MEGAN JEFFERSON                     ADDRESS ON FILE
MEGAN JENNINGS                      ADDRESS ON FILE
MEGAN JENSEN                        ADDRESS ON FILE
MEGAN JOHNSON                       ADDRESS ON FILE
MEGAN JOHNSON                       ADDRESS ON FILE
MEGAN JOHNSON                       ADDRESS ON FILE
MEGAN JOHNSON                       ADDRESS ON FILE
MEGAN JOHNSON                       ADDRESS ON FILE
MEGAN JOHNSON                       ADDRESS ON FILE
MEGAN JOHNSON                       ADDRESS ON FILE
MEGAN JONES                         ADDRESS ON FILE
MEGAN JONES                         ADDRESS ON FILE
MEGAN JORDAN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1360 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1585 of 2235

Claim Name                         Address Information
MEGAN JORDAN                       ADDRESS ON FILE
MEGAN KEHOE                        ADDRESS ON FILE
MEGAN KELLEY                       ADDRESS ON FILE
MEGAN KELLY                        ADDRESS ON FILE
MEGAN KENNEDY                      ADDRESS ON FILE
MEGAN KING                         ADDRESS ON FILE
MEGAN KIRBY                        ADDRESS ON FILE
MEGAN KNOWLTON                     ADDRESS ON FILE
MEGAN LABOSKY                      ADDRESS ON FILE
MEGAN LAHM                         ADDRESS ON FILE
MEGAN LANDIS                       ADDRESS ON FILE
MEGAN LANDRETH                     ADDRESS ON FILE
MEGAN LANGIANO                     ADDRESS ON FILE
MEGAN LEARY                        ADDRESS ON FILE
MEGAN LEE                          ADDRESS ON FILE
MEGAN LENKER                       ADDRESS ON FILE
MEGAN LESTER                       ADDRESS ON FILE
MEGAN LETOS                        ADDRESS ON FILE
MEGAN LINNA                        ADDRESS ON FILE
MEGAN LITSINBERGER                 ADDRESS ON FILE
MEGAN LLEWELLYN                    ADDRESS ON FILE
MEGAN LONG                         ADDRESS ON FILE
MEGAN MADRAY                       ADDRESS ON FILE
MEGAN MARTIN                       ADDRESS ON FILE
MEGAN MASTERS                      ADDRESS ON FILE
MEGAN MASTNY                       ADDRESS ON FILE
MEGAN MCCALL                       ADDRESS ON FILE
MEGAN MCCANN                       ADDRESS ON FILE
MEGAN MCCARROLL                    ADDRESS ON FILE
MEGAN MCDIVITT                     ADDRESS ON FILE
MEGAN MCGARRAH                     ADDRESS ON FILE
MEGAN MCGEE                        ADDRESS ON FILE
MEGAN MCGEOUGH                     ADDRESS ON FILE
MEGAN MCGRATH                      ADDRESS ON FILE
MEGAN MCNEW                        ADDRESS ON FILE
MEGAN MEDINA                       ADDRESS ON FILE
MEGAN MELIDOSIAN                   ADDRESS ON FILE
MEGAN MELVIN                       ADDRESS ON FILE
MEGAN MERRITT                      ADDRESS ON FILE
MEGAN MICHAELS                     ADDRESS ON FILE
MEGAN MILLER                       ADDRESS ON FILE
MEGAN MONTGOMERY                   ADDRESS ON FILE
MEGAN MOONEY                       ADDRESS ON FILE
MEGAN MOONEY                       ADDRESS ON FILE
MEGAN MOREE                        ADDRESS ON FILE
MEGAN MORGAN                       ADDRESS ON FILE
MEGAN MORRIS                       ADDRESS ON FILE
MEGAN MUNGUIA                      ADDRESS ON FILE
MEGAN MURPHY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1361 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1586 of 2235

Claim Name                         Address Information
MEGAN MYERS                        ADDRESS ON FILE
MEGAN NANCE                        ADDRESS ON FILE
MEGAN NEDD                         ADDRESS ON FILE
MEGAN NEWBERN                      ADDRESS ON FILE
MEGAN NUTTLE                       ADDRESS ON FILE
MEGAN NYE                          ADDRESS ON FILE
MEGAN ORR                          ADDRESS ON FILE
MEGAN ORSINGER                     ADDRESS ON FILE
MEGAN PARKER                       ADDRESS ON FILE
MEGAN PARKER                       ADDRESS ON FILE
MEGAN PASSCUCCI                    ADDRESS ON FILE
MEGAN PEPPER                       ADDRESS ON FILE
MEGAN PERRY                        ADDRESS ON FILE
MEGAN PETERS                       ADDRESS ON FILE
MEGAN PHILBRICK                    ADDRESS ON FILE
MEGAN PHILIPSON                    ADDRESS ON FILE
MEGAN PIECZYNSKI                   ADDRESS ON FILE
MEGAN PIERZCHALA                   ADDRESS ON FILE
MEGAN PINETTE                      ADDRESS ON FILE
MEGAN POPE                         ADDRESS ON FILE
MEGAN PORCHER                      ADDRESS ON FILE
MEGAN PRATHER                      ADDRESS ON FILE
MEGAN PRINCE                       ADDRESS ON FILE
MEGAN PRUITT                       ADDRESS ON FILE
MEGAN PUGH                         ADDRESS ON FILE
MEGAN RADON                        ADDRESS ON FILE
MEGAN RAGLAND BOHANNON             ADDRESS ON FILE
MEGAN RAMIREZ                      ADDRESS ON FILE
MEGAN RANSOM                       ADDRESS ON FILE
MEGAN RENICKER                     ADDRESS ON FILE
MEGAN RETALLACK                    ADDRESS ON FILE
MEGAN RICE                         ADDRESS ON FILE
MEGAN RICH                         ADDRESS ON FILE
MEGAN RICHARDSON                   ADDRESS ON FILE
MEGAN RILEY                        ADDRESS ON FILE
MEGAN ROBERTS                      ADDRESS ON FILE
MEGAN ROBILLARD                    ADDRESS ON FILE
MEGAN ROCKEFELLER                  ADDRESS ON FILE
MEGAN RUNKLE                       ADDRESS ON FILE
MEGAN RUOPP                        ADDRESS ON FILE
MEGAN RUSH                         ADDRESS ON FILE
MEGAN RYDER                        ADDRESS ON FILE
MEGAN SANDERS                      ADDRESS ON FILE
MEGAN SCAIFE                       ADDRESS ON FILE
MEGAN SCHASZBERGER                 ADDRESS ON FILE
MEGAN SCHIELER                     ADDRESS ON FILE
MEGAN SCHISM                       ADDRESS ON FILE
MEGAN SCHOEN                       ADDRESS ON FILE
MEGAN SCOTT                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1362 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1587 of 2235

Claim Name                         Address Information
MEGAN SECHRIST                     ADDRESS ON FILE
MEGAN SETTLE                       ADDRESS ON FILE
MEGAN SHUMATE                      ADDRESS ON FILE
MEGAN SKEEN                        ADDRESS ON FILE
MEGAN SKIDGELL                     ADDRESS ON FILE
MEGAN SMELTZER                     ADDRESS ON FILE
MEGAN SMITH                        ADDRESS ON FILE
MEGAN SMITH                        ADDRESS ON FILE
MEGAN SMITH                        ADDRESS ON FILE
MEGAN SMITH                        ADDRESS ON FILE
MEGAN SMITH                        ADDRESS ON FILE
MEGAN SMITH                        ADDRESS ON FILE
MEGAN SMITH                        ADDRESS ON FILE
MEGAN SODERBERG                    ADDRESS ON FILE
MEGAN SPERRY                       ADDRESS ON FILE
MEGAN STANLEY                      ADDRESS ON FILE
MEGAN STANLEY                      ADDRESS ON FILE
MEGAN STAPP                        ADDRESS ON FILE
MEGAN STEPP                        ADDRESS ON FILE
MEGAN STEVENS                      ADDRESS ON FILE
MEGAN STRAIN                       ADDRESS ON FILE
MEGAN SULLIVAN                     ADDRESS ON FILE
MEGAN SURRIDGE                     ADDRESS ON FILE
MEGAN SWANEY                       ADDRESS ON FILE
MEGAN TATLOCK                      ADDRESS ON FILE
MEGAN TAYLOR                       ADDRESS ON FILE
MEGAN THOMPSON                     ADDRESS ON FILE
MEGAN THOMPSON                     ADDRESS ON FILE
MEGAN THOMPSON                     ADDRESS ON FILE
MEGAN THOMPSON                     ADDRESS ON FILE
MEGAN THURMAN                      ADDRESS ON FILE
MEGAN TIMMER                       ADDRESS ON FILE
MEGAN TODD                         ADDRESS ON FILE
MEGAN TOOTHMAN                     ADDRESS ON FILE
MEGAN TRADER                       ADDRESS ON FILE
MEGAN TRAN                         ADDRESS ON FILE
MEGAN TRAYLOR                      ADDRESS ON FILE
MEGAN TROYER                       ADDRESS ON FILE
MEGAN TURNER                       ADDRESS ON FILE
MEGAN TURNPAUGH                    ADDRESS ON FILE
MEGAN UNDERWOOD                    ADDRESS ON FILE
MEGAN UNGER                        ADDRESS ON FILE
MEGAN VALDEZ-LEANO                 ADDRESS ON FILE
MEGAN VALENTI                      ADDRESS ON FILE
MEGAN VEGA                         ADDRESS ON FILE
MEGAN WALLENDER                    ADDRESS ON FILE
MEGAN WELLS                        ADDRESS ON FILE
MEGAN WEST                         ADDRESS ON FILE
MEGAN WEST                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1363 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1588 of 2235

Claim Name                         Address Information
MEGAN WHITFIELD                    ADDRESS ON FILE
MEGAN WIGGINS                      ADDRESS ON FILE
MEGAN WILLIAMS                     ADDRESS ON FILE
MEGAN WILSON                       ADDRESS ON FILE
MEGAN WINFREY                      ADDRESS ON FILE
MEGAN WOOD                         ADDRESS ON FILE
MEGAN WORMUTH                      ADDRESS ON FILE
MEGAN WRIGHT                       ADDRESS ON FILE
MEGAN YOUTSEY                      ADDRESS ON FILE
MEGEN TRIPODI                      ADDRESS ON FILE
MEGEN YATES                        ADDRESS ON FILE
MEGGAN LOBATO                      ADDRESS ON FILE
MEGGIE PITTS                       ADDRESS ON FILE
MEGHAN ANGLIN                      ADDRESS ON FILE
MEGHAN ANGLO                       ADDRESS ON FILE
MEGHAN BOUGHER                     ADDRESS ON FILE
MEGHAN BRYANT                      ADDRESS ON FILE
MEGHAN BURDETTE                    ADDRESS ON FILE
MEGHAN BURKE                       ADDRESS ON FILE
MEGHAN CASPER                      ADDRESS ON FILE
MEGHAN CASTANEDA                   ADDRESS ON FILE
MEGHAN CONNORS                     ADDRESS ON FILE
MEGHAN CRAFT                       ADDRESS ON FILE
MEGHAN CROCE                       ADDRESS ON FILE
MEGHAN CUMMINGS                    ADDRESS ON FILE
MEGHAN DELOACH                     ADDRESS ON FILE
MEGHAN DOHERTY                     ADDRESS ON FILE
MEGHAN DONALD                      ADDRESS ON FILE
MEGHAN DUREN                       ADDRESS ON FILE
MEGHAN EARHART                     ADDRESS ON FILE
MEGHAN EBERT                       ADDRESS ON FILE
MEGHAN ECKENROD                    ADDRESS ON FILE
MEGHAN FAIL                        ADDRESS ON FILE
MEGHAN FORD                        ADDRESS ON FILE
MEGHAN GALLUP                      ADDRESS ON FILE
MEGHAN GANSTER                     ADDRESS ON FILE
MEGHAN GARRETT                     ADDRESS ON FILE
MEGHAN GIANFORTE                   ADDRESS ON FILE
MEGHAN GREENE                      ADDRESS ON FILE
MEGHAN HANNON                      ADDRESS ON FILE
MEGHAN HARDIN                      ADDRESS ON FILE
MEGHAN HARPER                      ADDRESS ON FILE
MEGHAN HEMHAUSER                   ADDRESS ON FILE
MEGHAN HULLINGER                   ADDRESS ON FILE
MEGHAN JACOBSON                    ADDRESS ON FILE
MEGHAN JOSEPH                      ADDRESS ON FILE
MEGHAN JOYNER                      ADDRESS ON FILE
MEGHAN KING                        ADDRESS ON FILE
MEGHAN KRUSHINSKIE                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1364 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                       Page 1589 of 2235

Claim Name                        Address Information
MEGHAN MADDOCKS                   ADDRESS ON FILE
MEGHAN MANN                       ADDRESS ON FILE
MEGHAN MCDONALD                   ADDRESS ON FILE
MEGHAN MCKINNEY                   ADDRESS ON FILE
MEGHAN MCMAHON                    ADDRESS ON FILE
MEGHAN MICHAEL                    ADDRESS ON FILE
MEGHAN MILLER                     ADDRESS ON FILE
MEGHAN MILLETICH                  ADDRESS ON FILE
MEGHAN MILLS                      ADDRESS ON FILE
MEGHAN MORAN                      ADDRESS ON FILE
MEGHAN MOYER                      ADDRESS ON FILE
MEGHAN MUGNO                      ADDRESS ON FILE
MEGHAN OBAUGH                     ADDRESS ON FILE
MEGHAN OSBORNE                    ADDRESS ON FILE
MEGHAN PADDY                      ADDRESS ON FILE
MEGHAN PETRIN                     ADDRESS ON FILE
MEGHAN PLOURDE                    ADDRESS ON FILE
MEGHAN POPE                       ADDRESS ON FILE
MEGHAN REID                       ADDRESS ON FILE
MEGHAN RICCELLI                   ADDRESS ON FILE
MEGHAN RICHARD                    ADDRESS ON FILE
MEGHAN RUPPER                     ADDRESS ON FILE
MEGHAN SANSPREE                   ADDRESS ON FILE
MEGHAN SCARANTINO                 ADDRESS ON FILE
MEGHAN SENES                      ADDRESS ON FILE
MEGHAN SMALLMAN                   ADDRESS ON FILE
MEGHAN SNYDER                     ADDRESS ON FILE
MEGHAN STACY                      ADDRESS ON FILE
MEGHAN STEKL                      ADDRESS ON FILE
MEGHAN TAYLOR                     ADDRESS ON FILE
MEGHAN TERRY                      ADDRESS ON FILE
MEGHAN THOMAS                     ADDRESS ON FILE
MEGHAN TUSHAR                     ADDRESS ON FILE
MEGHAN WEANT                      ADDRESS ON FILE
MEGHAN YANCHULIS                  ADDRESS ON FILE
MEGHAN YARUSSI                    ADDRESS ON FILE
MEGHAN ZABALA                     ADDRESS ON FILE
MEGHANN BELL                      ADDRESS ON FILE
MEGHANN EDWARDS                   ADDRESS ON FILE
MEGHANN GOMEZ                     ADDRESS ON FILE
MEGHEN ROSE                       ADDRESS ON FILE
MEGI DERVISHI                     ADDRESS ON FILE
MEHMEDALI HODZHOV                 ADDRESS ON FILE
MEIGAN CRIBBS                     ADDRESS ON FILE
MEIJER                            2929 WALKER NW MEIJER VENDOR RECEIVABLES CASH OFFICE 982 GRAND RAPIDS MI 49544
MEIJER INC                        2929 WALKER NW MEIJER VENDOR RECEIVABLES CASH OFFICE 982 GRAND RAPIDS MI 49544
MEIJER INC                        PO BOX 74008449 CHICAGO IL 60674
MEIKA CUNNINGHAM                  ADDRESS ON FILE
MEIKA MCCLENDON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1365 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1590 of 2235

Claim Name                       Address Information
MEISHAWN RYAN                    ADDRESS ON FILE
MEKENNA DILLON                   ADDRESS ON FILE
MEKENZI GRAY                     ADDRESS ON FILE
MEKENZIE PRUITT                  ADDRESS ON FILE
MEKHI OLDHAM                     ADDRESS ON FILE
MELADIE JONES                    ADDRESS ON FILE
MELAINA BIBENS                   ADDRESS ON FILE
MELAINA GOOLSBY                  ADDRESS ON FILE
MELAINE MITCHELL                 ADDRESS ON FILE
MELANEE MARTIN                   ADDRESS ON FILE
MELANIE AANSTOOS                 ADDRESS ON FILE
MELANIE BLAIR                    ADDRESS ON FILE
MELANIE BRODSKY                  ADDRESS ON FILE
MELANIE BROWN                    ADDRESS ON FILE
MELANIE CALHOUN                  ADDRESS ON FILE
MELANIE CARR                     ADDRESS ON FILE
MELANIE CLEMENTS                 ADDRESS ON FILE
MELANIE COX                      ADDRESS ON FILE
MELANIE CUCCO                    ADDRESS ON FILE
MELANIE DAVIS                    ADDRESS ON FILE
MELANIE DENT                     ADDRESS ON FILE
MELANIE DIVELEY                  ADDRESS ON FILE
MELANIE DOTY                     ADDRESS ON FILE
MELANIE DRURY                    ADDRESS ON FILE
MELANIE ECKERT                   ADDRESS ON FILE
MELANIE FARRAR                   ADDRESS ON FILE
MELANIE FIESTAS                  ADDRESS ON FILE
MELANIE GILBERT                  ADDRESS ON FILE
MELANIE HARRIS                   ADDRESS ON FILE
MELANIE JENKS                    ADDRESS ON FILE
MELANIE JIMENEZ                  ADDRESS ON FILE
MELANIE JOYNER                   ADDRESS ON FILE
MELANIE KALLAM                   ADDRESS ON FILE
MELANIE KNIGHT                   ADDRESS ON FILE
MELANIE LANKFORD                 ADDRESS ON FILE
MELANIE LLOYD                    ADDRESS ON FILE
MELANIE LOPEZ                    ADDRESS ON FILE
MELANIE LYNCH                    ADDRESS ON FILE
MELANIE MACK                     ADDRESS ON FILE
MELANIE MAINES                   ADDRESS ON FILE
MELANIE MARTINEZ                 ADDRESS ON FILE
MELANIE MAYNARD                  ADDRESS ON FILE
MELANIE MCDONALD                 ADDRESS ON FILE
MELANIE MCKINNEY                 ADDRESS ON FILE
MELANIE MEDICUS                  ADDRESS ON FILE
MELANIE MILES                    ADDRESS ON FILE
MELANIE MILLS                    ADDRESS ON FILE
MELANIE MOORE                    ADDRESS ON FILE
MELANIE NELGNER                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1366 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1591 of 2235

Claim Name                           Address Information
MELANIE PASCUA                       ADDRESS ON FILE
MELANIE POOR                         ADDRESS ON FILE
MELANIE POORE                        ADDRESS ON FILE
MELANIE REED                         ADDRESS ON FILE
MELANIE RODRIGUEZ                    ADDRESS ON FILE
MELANIE ROMAN                        ADDRESS ON FILE
MELANIE RUBIN                        ADDRESS ON FILE
MELANIE SANTIAGO                     ADDRESS ON FILE
MELANIE SEAGRAVES                    ADDRESS ON FILE
MELANIE SERNA MENDEZ                 ADDRESS ON FILE
MELANIE SHEPPARD                     ADDRESS ON FILE
MELANIE SMITH                        ADDRESS ON FILE
MELANIE STEVENS                      ADDRESS ON FILE
MELANIE STUMP                        ADDRESS ON FILE
MELANIE TENORIO                      ADDRESS ON FILE
MELANIE THOMAS                       ADDRESS ON FILE
MELANIE TRULL                        ADDRESS ON FILE
MELANIE TURNER                       ADDRESS ON FILE
MELANIE UPDIKE                       ADDRESS ON FILE
MELANIE URENA                        ADDRESS ON FILE
MELANIE VALENCIA                     ADDRESS ON FILE
MELANIE VEGA                         ADDRESS ON FILE
MELANIE VINES                        ADDRESS ON FILE
MELANIE WARREN                       ADDRESS ON FILE
MELANIE WENDELL                      ADDRESS ON FILE
MELANIE WERNER                       ADDRESS ON FILE
MELANIE WILEY                        ADDRESS ON FILE
MELANIE WILLIAMS                     ADDRESS ON FILE
MELANIE WILLIAMS                     ADDRESS ON FILE
MELANIE WILSON                       ADDRESS ON FILE
MELANIE WINTERS                      ADDRESS ON FILE
MELANYE HOLLOWAY                     ADDRESS ON FILE
MELAT TESGERA                        ADDRESS ON FILE
MELAYNA D AGOSTINO                   ADDRESS ON FILE
MELAYZA DAY                          ADDRESS ON FILE
MELBA SAMBULA                        ADDRESS ON FILE
MELBOURNE MCCAY                      ADDRESS ON FILE
MELCHIZEDEK FLEURANTIN               ADDRESS ON FILE
MELEESA COLEMAN                      ADDRESS ON FILE
MELEKE EISENBROWN                    ADDRESS ON FILE
MELENA RANDALL                       ADDRESS ON FILE
MELIA BELL                           ADDRESS ON FILE
MELIA HINE                           ADDRESS ON FILE
MELINA GONZALEZ                      ADDRESS ON FILE
MELINA IGOE                          ADDRESS ON FILE
MELINA ZOGRAFAKIS                    ADDRESS ON FILE
MELINDA AHLEMAN                      ADDRESS ON FILE
MELINDA ATKINS                       ADDRESS ON FILE
MELINDA AVILA                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1367 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                         Page 1592 of 2235

Claim Name                           Address Information
MELINDA BAILEY                       ADDRESS ON FILE
MELINDA COKER                        ADDRESS ON FILE
MELINDA ECKERT                       ADDRESS ON FILE
MELINDA FLESIA                       ADDRESS ON FILE
MELINDA GAUTHIER                     ADDRESS ON FILE
MELINDA GOEDE                        ADDRESS ON FILE
MELINDA GREELEY                      ADDRESS ON FILE
MELINDA HARDIN                       ADDRESS ON FILE
MELINDA HARRIS                       ADDRESS ON FILE
MELINDA HENDERSON                    ADDRESS ON FILE
MELINDA HERNANDEZ                    ADDRESS ON FILE
MELINDA JESSEE                       ADDRESS ON FILE
MELINDA JOHNSON                      ADDRESS ON FILE
MELINDA LEE                          ADDRESS ON FILE
MELINDA MARTINEZ                     ADDRESS ON FILE
MELINDA MCBRIDE                      ADDRESS ON FILE
MELINDA MORENO-ORTIZ                 ADDRESS ON FILE
MELINDA NANCE                        ADDRESS ON FILE
MELINDA OLANDER                      ADDRESS ON FILE
MELINDA ROACH                        ADDRESS ON FILE
MELINDA SALISBURY                    ADDRESS ON FILE
MELINDA SCHOLL                       ADDRESS ON FILE
MELINDA TONEY                        ADDRESS ON FILE
MELINDA TRAWICK                      ADDRESS ON FILE
MELINDA TUNO                         ADDRESS ON FILE
MELINDA WEBB                         ADDRESS ON FILE
MELINDA WOHLFORD                     ADDRESS ON FILE
MELINIE ABLE                         ADDRESS ON FILE
MELINK CORPORATION                   PO BOX 714424 CINCINNATI OH 45271
MELISA BEARDEN                       ADDRESS ON FILE
MELISA DEWEESE                       ADDRESS ON FILE
MELISA MITCHELL                      ADDRESS ON FILE
MELISHA ADAMS                        ADDRESS ON FILE
MELISHA HOLCOMB                      ADDRESS ON FILE
MELISHA MCCLARY-HERMITT              ADDRESS ON FILE
MELISHA SANTIAGO                     ADDRESS ON FILE
MELISSA ACRES                        ADDRESS ON FILE
MELISSA ADAMS                        ADDRESS ON FILE
MELISSA AMIG                         ADDRESS ON FILE
MELISSA AMMONS                       ADDRESS ON FILE
MELISSA ANDERSON                     ADDRESS ON FILE
MELISSA ANDERSON                     ADDRESS ON FILE
MELISSA ARMSTRONG                    ADDRESS ON FILE
MELISSA BARAJAS                      ADDRESS ON FILE
MELISSA BARKSDALE                    ADDRESS ON FILE
MELISSA BAUMAN                       ADDRESS ON FILE
MELISSA BAYLIS                       ADDRESS ON FILE
MELISSA BEATTIE                      ADDRESS ON FILE
MELISSA BECK                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1368 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1593 of 2235

Claim Name                          Address Information
MELISSA BEISSMANN                   ADDRESS ON FILE
MELISSA BENNETT                     ADDRESS ON FILE
MELISSA BENNETT                     ADDRESS ON FILE
MELISSA BERG                        ADDRESS ON FILE
MELISSA BERRY                       ADDRESS ON FILE
MELISSA BERTHIAUME                  ADDRESS ON FILE
MELISSA BERTOLOTTI                  ADDRESS ON FILE
MELISSA BLACHE                      ADDRESS ON FILE
MELISSA BLE                         ADDRESS ON FILE
MELISSA BOSWELL                     ADDRESS ON FILE
MELISSA BRIDEGUM                    ADDRESS ON FILE
MELISSA BRUGH                       ADDRESS ON FILE
MELISSA BURGESS                     ADDRESS ON FILE
MELISSA BURKS                       ADDRESS ON FILE
MELISSA BURROWS                     ADDRESS ON FILE
MELISSA BUTLER                      ADDRESS ON FILE
MELISSA BYERS                       ADDRESS ON FILE
MELISSA CAMPBELL                    ADDRESS ON FILE
MELISSA CANNON                      ADDRESS ON FILE
MELISSA CANTRELL                    ADDRESS ON FILE
MELISSA CANTRELL                    ADDRESS ON FILE
MELISSA CATO                        ADDRESS ON FILE
MELISSA CAUDILL                     ADDRESS ON FILE
MELISSA CHARBONNEAU                 ADDRESS ON FILE
MELISSA CLANCY                      ADDRESS ON FILE
MELISSA COCOLA                      ADDRESS ON FILE
MELISSA COIT                        ADDRESS ON FILE
MELISSA COLEMAN                     ADDRESS ON FILE
MELISSA COLLINS                     ADDRESS ON FILE
MELISSA CONRAD                      ADDRESS ON FILE
MELISSA CORDERO                     ADDRESS ON FILE
MELISSA CORLISS                     ADDRESS ON FILE
MELISSA COUTCHER                    ADDRESS ON FILE
MELISSA CRAWLEY                     ADDRESS ON FILE
MELISSA CROOK                       ADDRESS ON FILE
MELISSA CROSS                       ADDRESS ON FILE
MELISSA CYR                         ADDRESS ON FILE
MELISSA DAVENPORT                   ADDRESS ON FILE
MELISSA DAVIS                       ADDRESS ON FILE
MELISSA DAWSON                      ADDRESS ON FILE
MELISSA DE GOUVEIA                  ADDRESS ON FILE
MELISSA DEFOREST                    ADDRESS ON FILE
MELISSA DEHART                      ADDRESS ON FILE
MELISSA DIRENZO                     ADDRESS ON FILE
MELISSA DISPIGNO                    ADDRESS ON FILE
MELISSA DODGE                       ADDRESS ON FILE
MELISSA DUBOIS                      ADDRESS ON FILE
MELISSA DULL                        ADDRESS ON FILE
MELISSA DUNCAN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1369 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1594 of 2235

Claim Name                          Address Information
MELISSA DUNN                        ADDRESS ON FILE
MELISSA DURR                        ADDRESS ON FILE
MELISSA EDWARDS                     ADDRESS ON FILE
MELISSA ELDRIDGE                    ADDRESS ON FILE
MELISSA ESPOSITO                    ADDRESS ON FILE
MELISSA FAATZ                       ADDRESS ON FILE
MELISSA FAATZ-DAY                   ADDRESS ON FILE
MELISSA FAIRWEATHER                 ADDRESS ON FILE
MELISSA FAULK                       ADDRESS ON FILE
MELISSA FAULKNER                    ADDRESS ON FILE
MELISSA FELTHOUSEN                  ADDRESS ON FILE
MELISSA FLANAGAN                    ADDRESS ON FILE
MELISSA FLERI                       ADDRESS ON FILE
MELISSA FLETCHER                    ADDRESS ON FILE
MELISSA FLETCHER                    ADDRESS ON FILE
MELISSA FLUHR                       ADDRESS ON FILE
MELISSA FOLEY                       ADDRESS ON FILE
MELISSA FOSTER                      ADDRESS ON FILE
MELISSA FOX                         ADDRESS ON FILE
MELISSA FRIEDEL                     ADDRESS ON FILE
MELISSA FRIERSON                    ADDRESS ON FILE
MELISSA FULGHUM                     ADDRESS ON FILE
MELISSA FULLER                      ADDRESS ON FILE
MELISSA GALL                        ADDRESS ON FILE
MELISSA GARRETT                     ADDRESS ON FILE
MELISSA GIBSON                      ADDRESS ON FILE
MELISSA GIESTING                    ADDRESS ON FILE
MELISSA GILBERT                     ADDRESS ON FILE
MELISSA GIORDANO                    ADDRESS ON FILE
MELISSA GIORGIO                     ADDRESS ON FILE
MELISSA GOMEZ                       ADDRESS ON FILE
MELISSA GONZALEZ                    ADDRESS ON FILE
MELISSA GRAHAM                      ADDRESS ON FILE
MELISSA GRIFFIN                     ADDRESS ON FILE
MELISSA GUAY                        ADDRESS ON FILE
MELISSA GUERRERO                    ADDRESS ON FILE
MELISSA HARPER                      ADDRESS ON FILE
MELISSA HARRIOTT                    ADDRESS ON FILE
MELISSA HARRIS                      ADDRESS ON FILE
MELISSA HARRIS                      ADDRESS ON FILE
MELISSA HARTLEY                     ADDRESS ON FILE
MELISSA HAYES                       ADDRESS ON FILE
MELISSA HENDERSON                   ADDRESS ON FILE
MELISSA HEPPEL                      ADDRESS ON FILE
MELISSA HERBERT                     ADDRESS ON FILE
MELISSA HERRICK                     ADDRESS ON FILE
MELISSA HERRING                     ADDRESS ON FILE
MELISSA HESTER                      ADDRESS ON FILE
MELISSA HICKMAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1370 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1595 of 2235

Claim Name                         Address Information
MELISSA HILL                       ADDRESS ON FILE
MELISSA HOBBS                      ADDRESS ON FILE
MELISSA HOLLOWAY                   ADDRESS ON FILE
MELISSA HOMA                       ADDRESS ON FILE
MELISSA HOOGERHYDE                 ADDRESS ON FILE
MELISSA HOPKINS                    ADDRESS ON FILE
MELISSA HUNTER                     ADDRESS ON FILE
MELISSA INGRAM                     ADDRESS ON FILE
MELISSA IZZO                       ADDRESS ON FILE
MELISSA JACKSON                    ADDRESS ON FILE
MELISSA JENNINGS                   ADDRESS ON FILE
MELISSA JIMENEZ                    ADDRESS ON FILE
MELISSA JOHNSON                    ADDRESS ON FILE
MELISSA JONES                      ADDRESS ON FILE
MELISSA JONES                      ADDRESS ON FILE
MELISSA JONES                      ADDRESS ON FILE
MELISSA JORDAN                     ADDRESS ON FILE
MELISSA JORDAN                     ADDRESS ON FILE
MELISSA JOSEPH                     ADDRESS ON FILE
MELISSA JOYNER                     ADDRESS ON FILE
MELISSA KING                       ADDRESS ON FILE
MELISSA KIPPHORN                   ADDRESS ON FILE
MELISSA KIRKLAND                   ADDRESS ON FILE
MELISSA KOHLER                     ADDRESS ON FILE
MELISSA KOLAR                      ADDRESS ON FILE
MELISSA KONSTANS                   ADDRESS ON FILE
MELISSA KRUEGER                    ADDRESS ON FILE
MELISSA LAZARO                     ADDRESS ON FILE
MELISSA LENNON                     ADDRESS ON FILE
MELISSA LEO                        ADDRESS ON FILE
MELISSA LEONARD                    ADDRESS ON FILE
MELISSA LERCH                      ADDRESS ON FILE
MELISSA LEVINE                     ADDRESS ON FILE
MELISSA LEWIS                      ADDRESS ON FILE
MELISSA LEWIS                      ADDRESS ON FILE
MELISSA LINZY                      ADDRESS ON FILE
MELISSA LONGWORTH                  ADDRESS ON FILE
MELISSA LOVE                       ADDRESS ON FILE
MELISSA MANN                       ADDRESS ON FILE
MELISSA MARIEN                     ADDRESS ON FILE
MELISSA MARKS                      ADDRESS ON FILE
MELISSA MARTINEZ ARGUETA           ADDRESS ON FILE
MELISSA MARTINEZ-BOCOURT           ADDRESS ON FILE
MELISSA MATTHEWS                   ADDRESS ON FILE
MELISSA MCCLEARY                   ADDRESS ON FILE
MELISSA MCGUIRE                    ADDRESS ON FILE
MELISSA MCINTYRE                   ADDRESS ON FILE
MELISSA MCKENNA                    ADDRESS ON FILE
MELISSA MCNEILL                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1371 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1596 of 2235

Claim Name                         Address Information
MELISSA MCVICKER                   ADDRESS ON FILE
MELISSA MELCHIORRE                 ADDRESS ON FILE
MELISSA MELODY                     ADDRESS ON FILE
MELISSA MESSINESE GAMBLE           ADDRESS ON FILE
MELISSA MEYER                      ADDRESS ON FILE
MELISSA MILLER                     ADDRESS ON FILE
MELISSA MOHLER                     ADDRESS ON FILE
MELISSA MONK                       ADDRESS ON FILE
MELISSA MORGAN                     ADDRESS ON FILE
MELISSA MUNIZ                      ADDRESS ON FILE
MELISSA MYERS                      ADDRESS ON FILE
MELISSA NAZWORTH                   ADDRESS ON FILE
MELISSA NEWCOMER                   ADDRESS ON FILE
MELISSA NORTON                     ADDRESS ON FILE
MELISSA NUNN                       ADDRESS ON FILE
MELISSA OHLSON                     ADDRESS ON FILE
MELISSA OLDFIELD                   ADDRESS ON FILE
MELISSA OLIVARES                   ADDRESS ON FILE
MELISSA OTTO                       ADDRESS ON FILE
MELISSA OWEN                       ADDRESS ON FILE
MELISSA PARHAM                     ADDRESS ON FILE
MELISSA PARISH                     ADDRESS ON FILE
MELISSA PARKER                     ADDRESS ON FILE
MELISSA PASSLEY                    ADDRESS ON FILE
MELISSA PECKHAM                    ADDRESS ON FILE
MELISSA PERKINS                    ADDRESS ON FILE
MELISSA PERRY                      ADDRESS ON FILE
MELISSA PERRY                      ADDRESS ON FILE
MELISSA PETERSON                   ADDRESS ON FILE
MELISSA PITTS                      ADDRESS ON FILE
MELISSA PITTS                      ADDRESS ON FILE
MELISSA PLUMMER                    ADDRESS ON FILE
MELISSA POOLE                      ADDRESS ON FILE
MELISSA POWELL                     ADDRESS ON FILE
MELISSA PRITCHETT                  ADDRESS ON FILE
MELISSA RAMOS                      ADDRESS ON FILE
MELISSA RAUNICK                    ADDRESS ON FILE
MELISSA RAY                        ADDRESS ON FILE
MELISSA REGOUSKI                   ADDRESS ON FILE
MELISSA RENDON                     ADDRESS ON FILE
MELISSA RICHARDSON                 ADDRESS ON FILE
MELISSA RICHTER                    ADDRESS ON FILE
MELISSA RIDENHOUR                  ADDRESS ON FILE
MELISSA RILEY                      ADDRESS ON FILE
MELISSA ROBERTS                    ADDRESS ON FILE
MELISSA ROBINSON                   ADDRESS ON FILE
MELISSA ROBINSON                   ADDRESS ON FILE
MELISSA ROBINSON                   ADDRESS ON FILE
MELISSA RODRIGUEZ                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1372 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1597 of 2235

Claim Name                         Address Information
MELISSA RODRIGUEZ                  ADDRESS ON FILE
MELISSA ROESNER                    ADDRESS ON FILE
MELISSA ROSA                       ADDRESS ON FILE
MELISSA ROSS                       ADDRESS ON FILE
MELISSA ROY                        ADDRESS ON FILE
MELISSA ROY                        ADDRESS ON FILE
MELISSA RYDER                      ADDRESS ON FILE
MELISSA SALTER                     ADDRESS ON FILE
MELISSA SANDERS                    ADDRESS ON FILE
MELISSA SANTIAGO                   ADDRESS ON FILE
MELISSA SCHEPPKE                   ADDRESS ON FILE
MELISSA SCHMEES                    ADDRESS ON FILE
MELISSA SCOTT                      ADDRESS ON FILE
MELISSA SCOTT                      ADDRESS ON FILE
MELISSA SEBRING                    ADDRESS ON FILE
MELISSA SENYITKO                   ADDRESS ON FILE
MELISSA SENYITKO                   ADDRESS ON FILE
MELISSA SHANNON                    ADDRESS ON FILE
MELISSA SHERWOOD                   ADDRESS ON FILE
MELISSA SHIRLEY                    ADDRESS ON FILE
MELISSA SIMPSON                    ADDRESS ON FILE
MELISSA SMITH                      ADDRESS ON FILE
MELISSA SMITH                      ADDRESS ON FILE
MELISSA SOTELO                     ADDRESS ON FILE
MELISSA SPARROW                    ADDRESS ON FILE
MELISSA SPEARIN                    ADDRESS ON FILE
MELISSA SPINICCHIA                 ADDRESS ON FILE
MELISSA SPRIGGS                    ADDRESS ON FILE
MELISSA STATON                     ADDRESS ON FILE
MELISSA STEACH                     ADDRESS ON FILE
MELISSA STEPHENSON                 ADDRESS ON FILE
MELISSA STEWART                    ADDRESS ON FILE
MELISSA STILTNER                   ADDRESS ON FILE
MELISSA SWEARINGEN                 ADDRESS ON FILE
MELISSA SWENSON                    ADDRESS ON FILE
MELISSA SWICK                      ADDRESS ON FILE
MELISSA TAYLOR                     ADDRESS ON FILE
MELISSA TEY                        ADDRESS ON FILE
MELISSA TIFFANY                    ADDRESS ON FILE
MELISSA TODD                       ADDRESS ON FILE
MELISSA TORRES                     ADDRESS ON FILE
MELISSA TRAIL                      ADDRESS ON FILE
MELISSA TRICHILO                   ADDRESS ON FILE
MELISSA TURNER                     ADDRESS ON FILE
MELISSA VANEPPS                    ADDRESS ON FILE
MELISSA VANOVER                    ADDRESS ON FILE
MELISSA VELIZ                      ADDRESS ON FILE
MELISSA WABLES                     ADDRESS ON FILE
MELISSA WAGNER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1373 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1598 of 2235

Claim Name                           Address Information
MELISSA WALDROUP                     ADDRESS ON FILE
MELISSA WALKER                       ADDRESS ON FILE
MELISSA WARD                         ADDRESS ON FILE
MELISSA WATTS                        ADDRESS ON FILE
MELISSA WATTS                        ADDRESS ON FILE
MELISSA WEAVER                       ADDRESS ON FILE
MELISSA WHITAKER                     ADDRESS ON FILE
MELISSA WHITEHEAD                    ADDRESS ON FILE
MELISSA WILBUR                       ADDRESS ON FILE
MELISSA WILSON                       ADDRESS ON FILE
MELISSA WILSON                       ADDRESS ON FILE
MELISSA WING-MASTERS                 ADDRESS ON FILE
MELISSA WOOLBERT                     ADDRESS ON FILE
MELISSA WYLIE                        ADDRESS ON FILE
MELISSA YOUNG                        ADDRESS ON FILE
MELITTA LASSIE                       ADDRESS ON FILE
MELIYAH MACDONALD                    ADDRESS ON FILE
MELIZA SAMBLE                        ADDRESS ON FILE
MELKISHA SMITH                       ADDRESS ON FILE
MELLISA WEIR                         ADDRESS ON FILE
MELLISSA PLUMMER                     ADDRESS ON FILE
MELODIE CISSOU                       ADDRESS ON FILE
MELODIE VINYARD                      10294 COUNTY RD 371 NEW BLOOMFIELD MO 65063
MELODY ARIAS                         ADDRESS ON FILE
MELODY CARTER                        ADDRESS ON FILE
MELODY CRUZ                          ADDRESS ON FILE
MELODY FELICIANO                     ADDRESS ON FILE
MELODY FORSMAN                       ADDRESS ON FILE
MELODY FROST                         ADDRESS ON FILE
MELODY GILL                          ADDRESS ON FILE
MELODY HONE                          ADDRESS ON FILE
MELODY HUNTER                        ADDRESS ON FILE
MELODY JACKSON                       ADDRESS ON FILE
MELODY JOHNSON                       ADDRESS ON FILE
MELODY MILDON                        ADDRESS ON FILE
MELODY PATTERSON                     ADDRESS ON FILE
MELODY POPE                          ADDRESS ON FILE
MELODY ROBITAILLE                    ADDRESS ON FILE
MELODY SNOWDEN                       ADDRESS ON FILE
MELODY STEWART                       ADDRESS ON FILE
MELODY TAYLOR                        ADDRESS ON FILE
MELODY THACKER                       ADDRESS ON FILE
MELODY THOMAS                        ADDRESS ON FILE
MELODY WEAVER                        ADDRESS ON FILE
MELODY YOUNG                         ADDRESS ON FILE
MELOJEAN ROIG                        ADDRESS ON FILE
MELONIE PANNELL                      ADDRESS ON FILE
MELONIE TOZER                        ADDRESS ON FILE
MELONY REASTER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1374 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                            Page 1599 of 2235

Claim Name                           Address Information
MELONY WALKER                        ADDRESS ON FILE
MELONY WEST                          ADDRESS ON FILE
MELQUAN MORRIS                       ADDRESS ON FILE
MELQUE MARTINEZ                      ADDRESS ON FILE
MELVA WINTERS                        ADDRESS ON FILE
MELVIN BLACK                         ADDRESS ON FILE
MELVIN BRIGMAN                       ADDRESS ON FILE
MELVIN COLVERT JR                    ADDRESS ON FILE
MELVIN COMPTON                       ADDRESS ON FILE
MELVIN CORUELL                       ADDRESS ON FILE
MELVIN DAVILA                        ADDRESS ON FILE
MELVIN FOUNTAIN                      ADDRESS ON FILE
MELVIN FREEMAN                       ADDRESS ON FILE
MELVIN FRIDAY                        ADDRESS ON FILE
MELVIN FUENTES                       ADDRESS ON FILE
MELVIN GARCIA                        ADDRESS ON FILE
MELVIN GIBBS                         ADDRESS ON FILE
MELVIN GRANDE DE ARGUETA             ADDRESS ON FILE
MELVIN GRANDERSON                    ADDRESS ON FILE
MELVIN GREEN                         ADDRESS ON FILE
MELVIN HARRIS                        ADDRESS ON FILE
MELVIN HART                          ADDRESS ON FILE
MELVIN HUDGINS JR                    ADDRESS ON FILE
MELVIN J TAYLOR II                   ADDRESS ON FILE
MELVIN JACKSON                       ADDRESS ON FILE
MELVIN MCCLAIN                       ADDRESS ON FILE
MELVIN MCDERMOTT                     ADDRESS ON FILE
MELVIN ROBINSON JR                   ADDRESS ON FILE
MELVIN SAMPSON                       ADDRESS ON FILE
MELVIN TOOMER                        ADDRESS ON FILE
MELVIN WALKER                        ADDRESS ON FILE
MELVIN WEEMS                         ADDRESS ON FILE
MELVIN WILLIAMS                      ADDRESS ON FILE
MELVIN WILLIAMS                      ADDRESS ON FILE
MELVIN YOUNG                         ADDRESS ON FILE
MELVONTA JONES                       ADDRESS ON FILE
MELWAIN SURETY BONDS                 181 S FRANKLINE AVE STE 603 VALLEY STREAM NY 11581
MELYSSA MANEL                        ADDRESS ON FILE
MELYSSA WILSON                       ADDRESS ON FILE
MEMORIA DAVIS                        ADDRESS ON FILE
MEMORIAL HEALTH UNIVERSITY           PO BOX 102500 ATLANTA GA 30368
MEMORIE CRAIN                        ADDRESS ON FILE
MEMPHIS LIGHT GAS & WATER DIV        245 SOUTH MAIN ST MEMPHIS TN 38103
MEMPHIS LIGHT GAS & WATER DIV        PO BOX 388 MEMPHIS TN 38145
MEMPHIS LIGHT GAS & WATER DIV        PO BOX 388 MEMPHIS TN 38145-0388
MEMUNATU DEEN                        ADDRESS ON FILE
MEND ELECTRIC INC                    1971 WESTERN AVE 270 ALBANY NY 12203
MENDY COLBY                          ADDRESS ON FILE
MENDY OCONNOR                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1375 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 1600 of 2235

Claim Name                              Address Information
MENNAT ELSAYED                         ADDRESS ON FILE
MENTOR EXEMPTED VILLAGE SCHOOL DISTRICT 8979 MENTOR AVE MENTOR OH 44060
MENU MAKER FOODS INC                   913 BIG HORN PO BOX 104507 JEFFERSON CITY MO 65110
MEONTE FLORENCE                        ADDRESS ON FILE
MEOSHII PRICE                          ADDRESS ON FILE
MERADETH ELLIOTT                       ADDRESS ON FILE
MERANDA COOPER                         ADDRESS ON FILE
MERANDA FRANKE                         ADDRESS ON FILE
MERANDA HESKETH                        ADDRESS ON FILE
MERANDA MADDOX                         ADDRESS ON FILE
MERANDA ROBINSON                       ADDRESS ON FILE
MERANDA WOODS                          ADDRESS ON FILE
MERCADE HARDING                        ADDRESS ON FILE
MERCADEEZ SPARKMAN                     ADDRESS ON FILE
MERCEDEIZ WHITAKER                     ADDRESS ON FILE
MERCEDES BENZ OF TAMPA COURTESY        COLLISION CENTER 4400 N DALE MABRY HWY TAMPA FL 33614
MERCEDES BIASCOECHEA                   ADDRESS ON FILE
MERCEDES CANHAM                        ADDRESS ON FILE
MERCEDES COVINGTON                     ADDRESS ON FILE
MERCEDES CRAIG                         ADDRESS ON FILE
MERCEDES GAGNON                        ADDRESS ON FILE
MERCEDES HART                          ADDRESS ON FILE
MERCEDES HOLDEN                        ADDRESS ON FILE
MERCEDES KING                          ADDRESS ON FILE
MERCEDES LOCKLEAR                      ADDRESS ON FILE
MERCEDES MALETA                        ADDRESS ON FILE
MERCEDES MARRERO                       ADDRESS ON FILE
MERCEDES OYOLA                         ADDRESS ON FILE
MERCEDES POWELL                        ADDRESS ON FILE
MERCEDES RICE                          ADDRESS ON FILE
MERCEDES SAWYER                        ADDRESS ON FILE
MERCEDES STANLEY                       ADDRESS ON FILE
MERCEDES STEWART                       ADDRESS ON FILE
MERCEDES STREETER                      ADDRESS ON FILE
MERCEDES WALKER                        ADDRESS ON FILE
MERCEDES WALKER                        ADDRESS ON FILE
MERCEDES WRIGHT                        ADDRESS ON FILE
MERCEDEZ JACKSON                       ADDRESS ON FILE
MERCEDEZ JAMES                         ADDRESS ON FILE
MERCEDIES SNEED                        ADDRESS ON FILE
MERCHANT LINK LLC                      26125 NETWORK PLACE CHICAGO IL 60673-1261
MERCHANT VILLAGE CONDO ASSOC           1001 CRAIG ROAD SUITE 392 ATTN ACCOUNTS RECEIVABLE ST LOUIS MO 63146
MERCHANT-LINK LLC                      ATTN BILL GORE, CFO 8401 COLESVILLE RD, STE 750 SILVER SPRINGS MD 20910
MERCHANT-LINK LLC                      8401 COLESVILLE RD, STE 750 SILVER SPRINGS MD 20910
MERCHANTS PAPER COMPANY INC            PO BOX 1631 PENSACOLA FL 32591
MERCI BADILLO                          ADDRESS ON FILE
MERCIDIEU BIENVENUE                    ADDRESS ON FILE
MERCURY TEC INC                        33 CURTIS ST EAST PROVIDENCE RI 02914
MERCY BII                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1376 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                           Page 1601 of 2235

Claim Name                           Address Information
MERCY COOPER                         ADDRESS ON FILE
MERCY KOHLER                         ADDRESS ON FILE
MERCY MAZARA ENCARNACION             ADDRESS ON FILE
MERCY PHILADELPHIA HOSPITAL          501 S 54TH ST PHILADELPHIA PA 19143
MERCY SAEZ                           ADDRESS ON FILE
MEREDITH BAILEY                      ADDRESS ON FILE
MEREDITH BEGER                       ADDRESS ON FILE
MEREDITH BRISTOW                     ADDRESS ON FILE
MEREDITH CORPORATION                 PO BOX 730148 DALLAS TX 75373
MEREDITH GARRIS                      ADDRESS ON FILE
MEREDITH HALL                        ADDRESS ON FILE
MEREDITH HENRY                       ADDRESS ON FILE
MEREDITH LYDEN                       ADDRESS ON FILE
MEREDITH MANNS                       ADDRESS ON FILE
MEREDITH MARASCA                     ADDRESS ON FILE
MEREDITH MASK                        ADDRESS ON FILE
MEREDITH MCKEE                       ADDRESS ON FILE
MEREDITH MCKINNEY                    ADDRESS ON FILE
MEREDITH NEWELL                      ADDRESS ON FILE
MEREDITH NORRIS                      ADDRESS ON FILE
MEREDITH PARSON                      ADDRESS ON FILE
MEREDITH ROBERTSON                   ADDRESS ON FILE
MEREDITH SHAW                        ADDRESS ON FILE
MEREDITH SMITH                       ADDRESS ON FILE
MEREDITH TAYLOR                      ADDRESS ON FILE
MEREDITH WHEELER                     ADDRESS ON FILE
MEREDITH WILLIAMS                    ADDRESS ON FILE
MEREDITH WOOTEN                      ADDRESS ON FILE
MEREDTITH MEDLIN                     ADDRESS ON FILE
MERELY HOPE ESTAVAS                  ADDRESS ON FILE
MERIAH ADAMS                         ADDRESS ON FILE
MERIAH HICKEY                        ADDRESS ON FILE
MERIDEN SQUARE                       470 LEWIS AVENUE ATTN CENTER MGT ACCT PAYABLE MERIDEN CT 06451
MERIDEN SQUARE 2 LLC                 BANK OF AMERICA FILE 54731 LOS ANGELES CA 90074
MERIDEN SQUARE PARTNERSHIP           ATTN: LEGAL DEPARTMENT 2049 CENTURY PARK EAST 41ST FLOOR LOS ANGELES CA 90067
MERIDIA BROOKS                       ADDRESS ON FILE
MERIDIAN MALL LIMITED PARTNERSHIP    2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
MERIDIAN MALL LIMITED PARTNERSHIP    PO BOX 955607 CBL 0379 ST LOUIS MO 63195
MERIDIAN MALL LP                     PO BOX 955607 CBL 0379 ST LOUIS MO 63195
MERIDIAN TOWNSHIP                    5151 MARSH RD OKEMOS MI 48864-1198
MERIDITH ALLEN                       ADDRESS ON FILE
MERIDITH HALL                        ADDRESS ON FILE
MERIDITH TUCKER                      ADDRESS ON FILE
MERILIEN SALOMON                     ADDRESS ON FILE
MERILUZ CRUZ                         ADDRESS ON FILE
MERISSA DITMORE                      ADDRESS ON FILE
MERISSA MCCULLY                      ADDRESS ON FILE
MERISSA MCHENRY                      ADDRESS ON FILE
MERISSA NUZUM                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1377 OF 2008
                                                    RUBY TUESDAY
                        Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                      Service List
                                                                                 Page 1602 of 2235

Claim Name                               Address Information
MERISSA WALDEN                           ADDRESS ON FILE
MERJIM JIMENEZ                           ADDRESS ON FILE
MERLE HOBART                             ADDRESS ON FILE
MERLE MILSTEAD                           ADDRESS ON FILE
MERLI RODIGUEZ                           ADDRESS ON FILE
MERLIN TOVAR                             ADDRESS ON FILE
MERLO PLUMBING CO INC                    11041 GRAVOIS INDUSTRIAL COURT ST LOUIS MO 63128
MERNA SOBHY                              ADDRESS ON FILE
MERRANDA BARNES                          ADDRESS ON FILE
MERRELL BEST                             ADDRESS ON FILE
MERRICK FLAKES                           ADDRESS ON FILE
MERRIL JOHNSON                           ADDRESS ON FILE
MERRILL CORPORATION LLC                  CM 9638 ST PAUL MN 55170
MERRILY SIMMS                            ADDRESS ON FILE
MERRITT SMITH                            ADDRESS ON FILE
MERRITT SQUARE REALTY LLC                C/O NAMDAR REALTY GROUP 150 GREAT NECK ROAD STE 304 GREAT NECK NY 11021
MERRITT WEBB WILSON AND CARUSO PLLC      2525 MERIDIAN PKWY STE 300 DURHAM NC 27713
MERSADIE BARTH                           ADDRESS ON FILE
MERSEDES POWELL                          ADDRESS ON FILE
MERT BAYAM                               ADDRESS ON FILE
MERVAT BESHARA                           ADDRESS ON FILE
MERVAT HABASHI                           ADDRESS ON FILE
MERY APARICIO                            ADDRESS ON FILE
MERY SANCHEZ                             ADDRESS ON FILE
MERYA SOTO                               ADDRESS ON FILE
MERYN RECINOS                            ADDRESS ON FILE
MESA CLEMMONS LLC                        ATTENTION: ADRIENNE HEDMAN 5414 MERRIAM STREET BETHESDA MD 20814
MESA CLEMMONS, LLC                       6506 LONE OAK DRIVE BETHSEDA MD 20817
MESA CLEMMONS, LLC                       ATTN:   CHRISTINE L. MYATT 701 GREEN VALLEY ROAD, SUITE 100 GREENSBORO NC 27408
MESA POLCYN                              ADDRESS ON FILE
MESGHANA NATNAEL                         ADDRESS ON FILE
MESHA CROSS                              ADDRESS ON FILE
MESHACH CHISHOLM                         ADDRESS ON FILE
MESHACH MELENDEZ                         ADDRESS ON FILE
MESHACH WHARTON                          ADDRESS ON FILE
MET ED                                   76 SOUTH MAIN ST AKRON OH 44308
MET ED                                   PO BOX 3687 AKRON OH 44309
METCHNIKOV JOSEPH                        ADDRESS ON FILE
METCOM                                   23121 CAMDEN WAY CALIFORNIA MD 20619-2448
METRICK SAM                              ADDRESS ON FILE
METRO ATLANTA REPORTERS INC              PO BOX 1442 SNELLVILLE GA 30078-1442
METRO PUBLIC HEALTH DEPARTMENT           2500 CHARLOTTE AVE ATTN FOOD PROTECTION NASHVILLE TN 37209
METRO SERVICE SOLUTIONS                  2929 EXPRESSWAY DR N STE 300B ISLANDIA NY 11749
METRO SIGN INC                           11444 KALTZ AVE WARREN MI 48089
METRO SIGNS AND LIGHTING                 11444 KALTZ AVE WARREN MI 48089
METRO TV AUDIO TECH                      1107 N COTNER BLVD LINCOLN NE 68505
METRO TVAUDIOTECH AND APPLIANCE REPAIR   1107 NORTH COTNER BLVD LINCOLN NE 68505
METRO WATER SERVICES                     1600 2ND AVE N NASHVILLE TN 37208
METRO WATER SERVICES                     PO BOX 305225 NASHVILLE TN 37230



Epiq Corporate Restructuring, LLC                                                                 Page 1378 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1603 of 2235

Claim Name                             Address Information
METROPOLITAN EDISON COMPANY            101 CRAWFORDS CORNER RD BLDG 1 STE 1-511 HOLMDEL NJ 07733
METROPOLITAN KNOXVILLE AIRPORT         P O BOX 15600 ATTN GINA A CAUGHRON KNOXVILLE TN 37901
AUTHORITY
METROPOLITAN KNOXVLL ARPT AUTH         PO BOX 890199 CHARLOTTE NC 28289
METROPOLITAN KNOXVLL ARPT AUTH         2055 ALCOA HWY ALCOA TN 37701
METROPOLITAN LEASING PENSION PLAN      515 S 4ITH ST, STE 108 TEMPE AZ 85281-2321
METROPOLITAN LIFE INSURANCE CO INC     200 PARK AVE NEW YORK NY 10166
METROPOLITAN ST LOUIS SEWER DISTRICT   PO BOX 437 ST LOUIS MO 63166-0437
METROPOLITAN ST LOUIS SWR DIST         2350 MARKET ST ST LOUIS MO 63103-2555
METROPOLITAN ST LOUIS SWR DIST         PO BOX 437 ST LOUIS MO 63166
METROPOLITAN UTILITIES DIST            PO BOX 3600 OMAHA NE 68103
METROPOLITAN UTILITIES DIST            7350 WORLD COMMUNICATIONS DR OMAHA NE 68122-4041
METROPOLITAN UTILITIES DISTRICT        PO BOX 3600 OMAHA NE 68103-0600
METROPOWER INC                         1443 6TH AVENUE COLUMBUS GA 31901
METROPOWER PLUMBING                    P O BOX 5228 ALBANY GA 31706
MEYAKA WILLIAMS                        ADDRESS ON FILE
MEYER SAINZ                            ADDRESS ON FILE
MEYLIN VALDEZ                          ADDRESS ON FILE
MEYOSHA PAYMON                         ADDRESS ON FILE
MFB RANDALLSTOWN, LLC                  C/O RD MANAGEMENT, LLC 810 7TH AVE., 10TH FLOOR NEW YORK NY 10019
MFB RANDALLSTOWN, LLC                  RICHARD G. BERGER, SENIOR COUNSEL RD MANAGEMENT, LLC 810 7TH AVE., 10TH FLOOR
                                       NEW YORK NY 10019
MFB RANDALLSTOWN, LLC                  KIMBERLY A. MANUELIDES SAGAL, FILBERT, QUASNEY & BETTEN, PA 600 WASHINGTON
                                       AVENUE, # 300 TOWSON MD 21204
MG SECURITY SERVICES LLC               133 WEST 25TH ST STE 8W MANUEL GOMEZ NEW YORK NY 10001
MGH INC                                100 PAINTERS MILL RD STE 600 OWINGS MILLS MD 21117
MHF PRINCETON IV LLC                   300 CENTERVILLE RD SUITE 300 E ATTN RENEE GAUVIN DUPUIS ATTN RENEE GAUVIN
                                       DUPUIS WARWICK RI 02886
MI-TRESA BILLINGSLEY                   ADDRESS ON FILE
MIA BATTAGLIA                          ADDRESS ON FILE
MIA BONILLA                            ADDRESS ON FILE
MIA CAPUANO                            ADDRESS ON FILE
MIA CRISTINA                           ADDRESS ON FILE
MIA CULLEN                             ADDRESS ON FILE
MIA DANIEL                             ADDRESS ON FILE
MIA DAVIS                              ADDRESS ON FILE
MIA DAVIS                              ADDRESS ON FILE
MIA DIAZ                               ADDRESS ON FILE
MIA ENGRAM                             ADDRESS ON FILE
MIA FERNANDEZ                          ADDRESS ON FILE
MIA FLOYD                              ADDRESS ON FILE
MIA HARRIS                             ADDRESS ON FILE
MIA HARRIS                             ADDRESS ON FILE
MIA HASHIM                             ADDRESS ON FILE
MIA HAYDEN                             ADDRESS ON FILE
MIA HOTTUM                             ADDRESS ON FILE
MIA JUSTICE                            ADDRESS ON FILE
MIA KYPROS                             ADDRESS ON FILE
MIA LIRA                               ADDRESS ON FILE
MIA MARTIN                             ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 1379 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 1604 of 2235

Claim Name                          Address Information
MIA MCGUIRE                         ADDRESS ON FILE
MIA MOORE                           ADDRESS ON FILE
MIA OLIVER                          ADDRESS ON FILE
MIA POKORNY                         ADDRESS ON FILE
MIA POWELL                          ADDRESS ON FILE
MIA RACCA                           ADDRESS ON FILE
MIA RICHARDSON                      ADDRESS ON FILE
MIA RIVERA                          ADDRESS ON FILE
MIA ROBINSON                        ADDRESS ON FILE
MIA SAVAGE                          ADDRESS ON FILE
MIA SGROI                           ADDRESS ON FILE
MIA STOUDT                          ADDRESS ON FILE
MIA THOMAS                          ADDRESS ON FILE
MIA VARNADOE                        ADDRESS ON FILE
MIA WALTON                          ADDRESS ON FILE
MIA WILLIAMS                        ADDRESS ON FILE
MIAH BISHOP                         ADDRESS ON FILE
MIAH DELOSH                         ADDRESS ON FILE
MIAH WAHL                           ADDRESS ON FILE
MIAMI COUNTY HEALTH DISTRICT        510 W WATER ST STE 130 TROY OH 45373
MIAMI COUNTY PUBLIC HEALTH          510 W WATER ST STE 130 TROY OH 45373
MIAMI COUNTY TREASURER              201 W MAIN ST TROY OH 45373
MIAMI DADE COUNTY                   11805 SW 26 ST RM 149 FINANCE DEPT MIAMI FL 33175
MIAMI DADE DERM                     PO BO 863532 ORLANDO FL 32886
MIAMI DADE FIRE RESCUE DEPARTMENT   9300 NW 41ST STREET MIAMI FL 33178
MIAMI DADE STORMWATER UTILITY       PO BOX 025297 MIALI FL 33102-5297
MIAMI DADE WATER SEWER DEPT         PO BOX 026055 MIAMI FL 33102
MIAMI DADE WATER SEWER DEPT         3071 SW 38TH AVE MIAMI FL 33146
MIAMISBURG CITY INCOME TAX          TAX ADMINISTRATOR 10 NORTH FIRST STREET MIAMISBURG OH 45342
MIANI STEVENSON                     ADDRESS ON FILE
MIAR WILLIAMS                       ADDRESS ON FILE
MIASYA JONES                        ADDRESS ON FILE
MIAYA MARTIN                        ADDRESS ON FILE
MICA COLE                           ADDRESS ON FILE
MICAANGELIC BATENGA                 247 FRIENDS LN WESTBURY NY 11590
MICAEL BIZUNEH                      ADDRESS ON FILE
MICAEL ROSARIO                      ADDRESS ON FILE
MICAELA AUSTIN                      ADDRESS ON FILE
MICAELA BRUMFIELD                   ADDRESS ON FILE
MICAELA SANGUINETTI                 ADDRESS ON FILE
MICAELA SOUZA                       ADDRESS ON FILE
MICAH AVERY                         ADDRESS ON FILE
MICAH BOWES                         ADDRESS ON FILE
MICAH BROWN                         ADDRESS ON FILE
MICAH CANTLEY                       ADDRESS ON FILE
MICAH CLACK                         ADDRESS ON FILE
MICAH DAVID                         ADDRESS ON FILE
MICAH FRYE                          ADDRESS ON FILE
MICAH GARDNER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1380 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1605 of 2235

Claim Name                        Address Information
MICAH GOINS                       ADDRESS ON FILE
MICAH HINTON                      ADDRESS ON FILE
MICAH LEWIS                       ADDRESS ON FILE
MICAH NETTLETON                   ADDRESS ON FILE
MICAH OMEREONYE                   ADDRESS ON FILE
MICAH PODY                        ADDRESS ON FILE
MICAH QUEEN                       ADDRESS ON FILE
MICAH RAGIN                       ADDRESS ON FILE
MICAH SHARP                       ADDRESS ON FILE
MICAH STEWART                     ADDRESS ON FILE
MICAH SWANSON                     ADDRESS ON FILE
MICAH TAYLOR                      ADDRESS ON FILE
MICAH WADE                        ADDRESS ON FILE
MICAH WILLIAMS                    ADDRESS ON FILE
MICAH WOLVEN                      ADDRESS ON FILE
MICAHEL LLOYD                     ADDRESS ON FILE
MICAHEL NARDONE                   ADDRESS ON FILE
MICAHIA FAVREAU                   ADDRESS ON FILE
MICAHPATEL PATEL                  ADDRESS ON FILE
MICAIAH MACK                      ADDRESS ON FILE
MICAIAH MOSS                      ADDRESS ON FILE
MICAYLA SOMERS                    ADDRESS ON FILE
MICELA HERNANDEZ                  ADDRESS ON FILE
MICHADE TRUITT                    ADDRESS ON FILE
MICHAEL A BROWN                   ADDRESS ON FILE
MICHAEL A ROSSEL                  ADDRESS ON FILE
MICHAEL ABRON                     ADDRESS ON FILE
MICHAEL ADAMS                     ADDRESS ON FILE
MICHAEL ADAMS                     ADDRESS ON FILE
MICHAEL ADAMS                     ADDRESS ON FILE
MICHAEL ADAMS                     ADDRESS ON FILE
MICHAEL ADAMS SR                  ADDRESS ON FILE
MICHAEL AHEARN                    ADDRESS ON FILE
MICHAEL ALANIZ JR                 ADDRESS ON FILE
MICHAEL ALFANO                    ADDRESS ON FILE
MICHAEL ALLEN                     ADDRESS ON FILE
MICHAEL ALLEN                     ADDRESS ON FILE
MICHAEL ALLEN                     ADDRESS ON FILE
MICHAEL ALLEN                     ADDRESS ON FILE
MICHAEL ALLISON                   ADDRESS ON FILE
MICHAEL ALLISON                   ADDRESS ON FILE
MICHAEL ALLISON                   ADDRESS ON FILE
MICHAEL ALOUPIS                   ADDRESS ON FILE
MICHAEL ALVAREZ                   ADDRESS ON FILE
MICHAEL AMATO                     ADDRESS ON FILE
MICHAEL AMONICK                   ADDRESS ON FILE
MICHAEL AMOS                      ADDRESS ON FILE
MICHAEL ANDERSON                  ADDRESS ON FILE
MICHAEL ANDERSON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1381 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1606 of 2235

Claim Name                           Address Information
MICHAEL ANDREACHIO                   ADDRESS ON FILE
MICHAEL ANDREWS                      ADDRESS ON FILE
MICHAEL ARAIZA                       ADDRESS ON FILE
MICHAEL ARCE RODRIGUEZ               ADDRESS ON FILE
MICHAEL ARSENAULT                    ADDRESS ON FILE
MICHAEL ARWOOD                       ADDRESS ON FILE
MICHAEL ASHBY                        ADDRESS ON FILE
MICHAEL ASKEW                        ADDRESS ON FILE
MICHAEL ATCHESON                     ADDRESS ON FILE
MICHAEL ATCHISON                     ADDRESS ON FILE
MICHAEL ATHEY                        ADDRESS ON FILE
MICHAEL ATIENZA                      ADDRESS ON FILE
MICHAEL ATWOOD                       ADDRESS ON FILE
MICHAEL AUBIN                        ADDRESS ON FILE
MICHAEL AUSBORN                      ADDRESS ON FILE
MICHAEL AUSTIN                       ADDRESS ON FILE
MICHAEL BACHMAN                      ADDRESS ON FILE
MICHAEL BACON                        ADDRESS ON FILE
MICHAEL BAGWELL                      ADDRESS ON FILE
MICHAEL BAILEY                       ADDRESS ON FILE
MICHAEL BAILEY                       ADDRESS ON FILE
MICHAEL BAKER                        ADDRESS ON FILE
MICHAEL BAKER                        ADDRESS ON FILE
MICHAEL BALDASSARRA                  ADDRESS ON FILE
MICHAEL BALL                         ADDRESS ON FILE
MICHAEL BALUT                        ADDRESS ON FILE
MICHAEL BANKS                        ADDRESS ON FILE
MICHAEL BARKSDALE                    ADDRESS ON FILE
MICHAEL BARNARD                      ADDRESS ON FILE
MICHAEL BARNES                       ADDRESS ON FILE
MICHAEL BARONE                       ADDRESS ON FILE
MICHAEL BARRETT                      ADDRESS ON FILE
MICHAEL BARRETT                      ADDRESS ON FILE
MICHAEL BARRY                        ADDRESS ON FILE
MICHAEL BATES                        ADDRESS ON FILE
MICHAEL BAUM                         ADDRESS ON FILE
MICHAEL BAYS                         ADDRESS ON FILE
MICHAEL BEAL                         ADDRESS ON FILE
MICHAEL BEAN                         ADDRESS ON FILE
MICHAEL BEAULIEU                     ADDRESS ON FILE
MICHAEL BECK                         ADDRESS ON FILE
MICHAEL BEDDINGFIELD                 ADDRESS ON FILE
MICHAEL BEDELL                       ADDRESS ON FILE
MICHAEL BEEN                         ADDRESS ON FILE
MICHAEL BELANGER                     ADDRESS ON FILE
MICHAEL BELCHER                      ADDRESS ON FILE
MICHAEL BELLES                       ADDRESS ON FILE
MICHAEL BELLES                       ADDRESS ON FILE
MICHAEL BENNINK                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1382 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1607 of 2235

Claim Name                          Address Information
MICHAEL BENSON                      ADDRESS ON FILE
MICHAEL BERMUDEZ                    ADDRESS ON FILE
MICHAEL BERNIER                     ADDRESS ON FILE
MICHAEL BEROLD                      ADDRESS ON FILE
MICHAEL BERRY                       ADDRESS ON FILE
MICHAEL BEYHAN                      ADDRESS ON FILE
MICHAEL BINKLEY                     ADDRESS ON FILE
MICHAEL BISCOE                      ADDRESS ON FILE
MICHAEL BISHOP                      ADDRESS ON FILE
MICHAEL BISSEY                      ADDRESS ON FILE
MICHAEL BISSLAND                    ADDRESS ON FILE
MICHAEL BLACK                       ADDRESS ON FILE
MICHAEL BLACKLOCK                   ADDRESS ON FILE
MICHAEL BLACKSTONE                  ADDRESS ON FILE
MICHAEL BLAIR                       ADDRESS ON FILE
MICHAEL BLAKE                       ADDRESS ON FILE
MICHAEL BOGUE                       ADDRESS ON FILE
MICHAEL BOHANNON                    ADDRESS ON FILE
MICHAEL BOLT                        ADDRESS ON FILE
MICHAEL BONET                       ADDRESS ON FILE
MICHAEL BONEY                       ADDRESS ON FILE
MICHAEL BONNEY                      ADDRESS ON FILE
MICHAEL BONSCHER                    ADDRESS ON FILE
MICHAEL BORLAND                     ADDRESS ON FILE
MICHAEL BOWDEN                      ADDRESS ON FILE
MICHAEL BOYER                       ADDRESS ON FILE
MICHAEL BRADSHAW                    ADDRESS ON FILE
MICHAEL BRAGG                       ADDRESS ON FILE
MICHAEL BRANCH                      ADDRESS ON FILE
MICHAEL BRANDER                     ADDRESS ON FILE
MICHAEL BRANDFORD                   ADDRESS ON FILE
MICHAEL BRANUELAS                   ADDRESS ON FILE
MICHAEL BREEDLOVE                   ADDRESS ON FILE
MICHAEL BRIDGES                     ADDRESS ON FILE
MICHAEL BRILEY                      ADDRESS ON FILE
MICHAEL BROCK                       ADDRESS ON FILE
MICHAEL BROOM                       ADDRESS ON FILE
MICHAEL BROWN                       ADDRESS ON FILE
MICHAEL BROWN                       ADDRESS ON FILE
MICHAEL BROWN                       ADDRESS ON FILE
MICHAEL BROWN                       ADDRESS ON FILE
MICHAEL BROWN                       ADDRESS ON FILE
MICHAEL BROWN                       ADDRESS ON FILE
MICHAEL BROWN JR.                   ADDRESS ON FILE
MICHAEL BROWN-CLARK                 ADDRESS ON FILE
MICHAEL BRUCE                       ADDRESS ON FILE
MICHAEL BRUNSWICK                   ADDRESS ON FILE
MICHAEL BRYAN                       ADDRESS ON FILE
MICHAEL BRYANT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1383 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1608 of 2235

Claim Name                         Address Information
MICHAEL BUCK                       ADDRESS ON FILE
MICHAEL BUCKINGHAM                 ADDRESS ON FILE
MICHAEL BUDNEY                     ADDRESS ON FILE
MICHAEL BULLOCK                    ADDRESS ON FILE
MICHAEL BULOW                      ADDRESS ON FILE
MICHAEL BUMPERS                    ADDRESS ON FILE
MICHAEL BURDICK                    ADDRESS ON FILE
MICHAEL BURGESS                    ADDRESS ON FILE
MICHAEL BURKETT                    ADDRESS ON FILE
MICHAEL BURNESS                    ADDRESS ON FILE
MICHAEL BURNETT                    ADDRESS ON FILE
MICHAEL BURT                       ADDRESS ON FILE
MICHAEL BURTON                     ADDRESS ON FILE
MICHAEL BYCZYNSKI                  ADDRESS ON FILE
MICHAEL BYNUM                      ADDRESS ON FILE
MICHAEL BYRUM                      ADDRESS ON FILE
MICHAEL CALLAHAN                   ADDRESS ON FILE
MICHAEL CALLAHAN                   ADDRESS ON FILE
MICHAEL CAMERON                    ADDRESS ON FILE
MICHAEL CAMPANA                    ADDRESS ON FILE
MICHAEL CAMPBELL                   ADDRESS ON FILE
MICHAEL CAMPBELL                   ADDRESS ON FILE
MICHAEL CANNADY                    ADDRESS ON FILE
MICHAEL CANON                      ADDRESS ON FILE
MICHAEL CAPRIOLA                   ADDRESS ON FILE
MICHAEL CARACOFE                   ADDRESS ON FILE
MICHAEL CARBERRY                   ADDRESS ON FILE
MICHAEL CAREL                      ADDRESS ON FILE
MICHAEL CAREY                      ADDRESS ON FILE
MICHAEL CARR                       ADDRESS ON FILE
MICHAEL CARTER                     ADDRESS ON FILE
MICHAEL CARTER                     ADDRESS ON FILE
MICHAEL CARTER                     ADDRESS ON FILE
MICHAEL CARVER                     ADDRESS ON FILE
MICHAEL CARVER                     ADDRESS ON FILE
MICHAEL CASE                       ADDRESS ON FILE
MICHAEL CASEY                      ADDRESS ON FILE
MICHAEL CASTANEDA                  ADDRESS ON FILE
MICHAEL CATALAN                    ADDRESS ON FILE
MICHAEL CATCHINGS                  ADDRESS ON FILE
MICHAEL CAWLEY                     ADDRESS ON FILE
MICHAEL CHAFFIN                    ADDRESS ON FILE
MICHAEL CHAMBERS                   ADDRESS ON FILE
MICHAEL CHAPMAN                    ADDRESS ON FILE
MICHAEL CHILDERS                   ADDRESS ON FILE
MICHAEL CHRISTIAN                  ADDRESS ON FILE
MICHAEL CHROUSSIS                  ADDRESS ON FILE
MICHAEL CHURCHWELL                 ADDRESS ON FILE
MICHAEL CLAIR                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1384 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1609 of 2235

Claim Name                         Address Information
MICHAEL CLARK                      ADDRESS ON FILE
MICHAEL CLARK                      ADDRESS ON FILE
MICHAEL CLARK                      ADDRESS ON FILE
MICHAEL COADA                      ADDRESS ON FILE
MICHAEL COBB                       ADDRESS ON FILE
MICHAEL COBLENTZ                   ADDRESS ON FILE
MICHAEL COCCHIARO                  ADDRESS ON FILE
MICHAEL COFFEY                     ADDRESS ON FILE
MICHAEL COLE                       ADDRESS ON FILE
MICHAEL COLEMAN                    ADDRESS ON FILE
MICHAEL COLEMAN                    ADDRESS ON FILE
MICHAEL COLLINS                    ADDRESS ON FILE
MICHAEL COMEAUX                    ADDRESS ON FILE
MICHAEL CONCEPCION                 ADDRESS ON FILE
MICHAEL CONLON                     ADDRESS ON FILE
MICHAEL CONNOLLY                   ADDRESS ON FILE
MICHAEL COOK                       ADDRESS ON FILE
MICHAEL COOK                       ADDRESS ON FILE
MICHAEL COOK                       ADDRESS ON FILE
MICHAEL COONLEY                    ADDRESS ON FILE
MICHAEL COOPER                     ADDRESS ON FILE
MICHAEL CORDASCO                   ADDRESS ON FILE
MICHAEL CORDIER                    ADDRESS ON FILE
MICHAEL CORIO                      ADDRESS ON FILE
MICHAEL CORLEY                     ADDRESS ON FILE
MICHAEL CORNELIUS                  ADDRESS ON FILE
MICHAEL CORR                       ADDRESS ON FILE
MICHAEL COSTANZO                   ADDRESS ON FILE
MICHAEL COTTON                     ADDRESS ON FILE
MICHAEL COULTER                    ADDRESS ON FILE
MICHAEL COVERT                     ADDRESS ON FILE
MICHAEL COVINO                     ADDRESS ON FILE
MICHAEL COX                        ADDRESS ON FILE
MICHAEL CRAWFORD                   ADDRESS ON FILE
MICHAEL CREACY                     ADDRESS ON FILE
MICHAEL CREW                       ADDRESS ON FILE
MICHAEL CROOCH                     ADDRESS ON FILE
MICHAEL CROPANESE                  ADDRESS ON FILE
MICHAEL CULBRETH                   ADDRESS ON FILE
MICHAEL CULLER                     ADDRESS ON FILE
MICHAEL CUOZZO                     ADDRESS ON FILE
MICHAEL CURRAN                     ADDRESS ON FILE
MICHAEL CZEKAJ                     ADDRESS ON FILE
MICHAEL DABROWSKI                  ADDRESS ON FILE
MICHAEL DAEDER                     ADDRESS ON FILE
MICHAEL DAILEY                     ADDRESS ON FILE
MICHAEL DALLMEYER                  ADDRESS ON FILE
MICHAEL DANIEL                     ADDRESS ON FILE
MICHAEL DANIELS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1385 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1610 of 2235

Claim Name                           Address Information
MICHAEL DAUZ                         ADDRESS ON FILE
MICHAEL DAVENPORT                    ADDRESS ON FILE
MICHAEL DAVIS                        ADDRESS ON FILE
MICHAEL DAVIS                        ADDRESS ON FILE
MICHAEL DAVIS                        ADDRESS ON FILE
MICHAEL DAVIS                        ADDRESS ON FILE
MICHAEL DAVIS                        ADDRESS ON FILE
MICHAEL DAVIS                        ADDRESS ON FILE
MICHAEL DAVIS                        ADDRESS ON FILE
MICHAEL DAVIS                        ADDRESS ON FILE
MICHAEL DAVIS                        ADDRESS ON FILE
MICHAEL DAVIS                        ADDRESS ON FILE
MICHAEL DAVIS-RILEY                  ADDRESS ON FILE
MICHAEL DAY                          ADDRESS ON FILE
MICHAEL DEAL                         ADDRESS ON FILE
MICHAEL DECESARE                     ADDRESS ON FILE
MICHAEL DECHERT                      ADDRESS ON FILE
MICHAEL DECKER                       ADDRESS ON FILE
MICHAEL DEESE                        ADDRESS ON FILE
MICHAEL DEGARMO                      ADDRESS ON FILE
MICHAEL DEJESUS                      ADDRESS ON FILE
MICHAEL DEJESUS                      ADDRESS ON FILE
MICHAEL DELASANDRO                   ADDRESS ON FILE
MICHAEL DELFINO                      ADDRESS ON FILE
MICHAEL DELGADO                      ADDRESS ON FILE
MICHAEL DELILLO                      ADDRESS ON FILE
MICHAEL DELORE                       ADDRESS ON FILE
MICHAEL DELUCA                       ADDRESS ON FILE
MICHAEL DEMURIA                      ADDRESS ON FILE
MICHAEL DENIS                        ADDRESS ON FILE
MICHAEL DENTON                       ADDRESS ON FILE
MICHAEL DEPUYSSELIER                 ADDRESS ON FILE
MICHAEL DER                          ADDRESS ON FILE
MICHAEL DEVINE                       ADDRESS ON FILE
MICHAEL DEVLIN                       ADDRESS ON FILE
MICHAEL DIETRICH                     ADDRESS ON FILE
MICHAEL DIGAETANO                    ADDRESS ON FILE
MICHAEL DIGIUSEPPE                   ADDRESS ON FILE
MICHAEL DILLASHAW                    ADDRESS ON FILE
MICHAEL DINKINS                      ADDRESS ON FILE
MICHAEL DIPAOLO                      ADDRESS ON FILE
MICHAEL DISHAROON                    ADDRESS ON FILE
MICHAEL DISHMON                      ADDRESS ON FILE
MICHAEL DIX                          ADDRESS ON FILE
MICHAEL DIX                          ADDRESS ON FILE
MICHAEL DIXON                        ADDRESS ON FILE
MICHAEL DIXON                        ADDRESS ON FILE
MICHAEL DOBBS                        ADDRESS ON FILE
MICHAEL DOBBS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1386 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1611 of 2235

Claim Name                        Address Information
MICHAEL DOLAN                     ADDRESS ON FILE
MICHAEL DOMANSKI                  ADDRESS ON FILE
MICHAEL DONAHUE                   ADDRESS ON FILE
MICHAEL DONALDSON                 ADDRESS ON FILE
MICHAEL DONOHUE                   ADDRESS ON FILE
MICHAEL DORSEY                    ADDRESS ON FILE
MICHAEL DOUGH                     ADDRESS ON FILE
MICHAEL DOUGHERTY                 ADDRESS ON FILE
MICHAEL DOWNIN                    ADDRESS ON FILE
MICHAEL DRAYTON                   ADDRESS ON FILE
MICHAEL DUBLIN                    ADDRESS ON FILE
MICHAEL DUNAGAN                   ADDRESS ON FILE
MICHAEL DUNCAN                    ADDRESS ON FILE
MICHAEL DUNNER                    ADDRESS ON FILE
MICHAEL DUSCHER                   ADDRESS ON FILE
MICHAEL DUTY                      ADDRESS ON FILE
MICHAEL EARP                      ADDRESS ON FILE
MICHAEL EASTON                    ADDRESS ON FILE
MICHAEL EATON                     ADDRESS ON FILE
MICHAEL EBERHARDT                 ADDRESS ON FILE
MICHAEL ECKART                    ADDRESS ON FILE
MICHAEL EDWARDS                   ADDRESS ON FILE
MICHAEL EDWARDS                   ADDRESS ON FILE
MICHAEL EGGERS                    ADDRESS ON FILE
MICHAEL ELLER                     ADDRESS ON FILE
MICHAEL ELLINGTON                 ADDRESS ON FILE
MICHAEL ELLIOTT                   ADDRESS ON FILE
MICHAEL ELLIOTT                   ADDRESS ON FILE
MICHAEL ELLIS                     ADDRESS ON FILE
MICHAEL ELLSWORTH                 ADDRESS ON FILE
MICHAEL EPPERSON                  ADDRESS ON FILE
MICHAEL ERIC KEY                  ADDRESS ON FILE
MICHAEL ESPINOSA                  ADDRESS ON FILE
MICHAEL EVANS                     ADDRESS ON FILE
MICHAEL FADDEN                    ADDRESS ON FILE
MICHAEL FAGG                      ADDRESS ON FILE
MICHAEL FAHNHOLZ                  ADDRESS ON FILE
MICHAEL FAIRBANKS                 ADDRESS ON FILE
MICHAEL FARRELL                   ADDRESS ON FILE
MICHAEL FARRELL                   ADDRESS ON FILE
MICHAEL FARRIS                    ADDRESS ON FILE
MICHAEL FEILER                    ADDRESS ON FILE
MICHAEL FERGUSON                  ADDRESS ON FILE
MICHAEL FERGUSON                  ADDRESS ON FILE
MICHAEL FERNANDEZ                 ADDRESS ON FILE
MICHAEL FERRIER                   ADDRESS ON FILE
MICHAEL FERRUZZA                  ADDRESS ON FILE
MICHAEL FIELDS                    ADDRESS ON FILE
MICHAEL FIGAT                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1387 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                            Page 1612 of 2235

Claim Name                           Address Information
MICHAEL FISCHER                      ADDRESS ON FILE
MICHAEL FISHER                       ADDRESS ON FILE
MICHAEL FISHER                       ADDRESS ON FILE
MICHAEL FISHER                       ADDRESS ON FILE
MICHAEL FITZGERALD                   ADDRESS ON FILE
MICHAEL FITZSIMMONS                  ADDRESS ON FILE
MICHAEL FLEISCHMANN                  ADDRESS ON FILE
MICHAEL FLOYD                        ADDRESS ON FILE
MICHAEL FLYNN                        ADDRESS ON FILE
MICHAEL FOBIAN                       ADDRESS ON FILE
MICHAEL FOGLE                        ADDRESS ON FILE
MICHAEL FOLEY                        ADDRESS ON FILE
MICHAEL FORKINS                      ADDRESS ON FILE
MICHAEL FOSSACECA                    ADDRESS ON FILE
MICHAEL FOSTER                       ADDRESS ON FILE
MICHAEL FOSTER                       ADDRESS ON FILE
MICHAEL FOTHERINGHAM                 ADDRESS ON FILE
MICHAEL FOUST                        ADDRESS ON FILE
MICHAEL FOWLER                       ADDRESS ON FILE
MICHAEL FOWLER                       ADDRESS ON FILE
MICHAEL FRANKIEWICZ                  ADDRESS ON FILE
MICHAEL FRAZIER                      ADDRESS ON FILE
MICHAEL FRENCH                       ADDRESS ON FILE
MICHAEL FREY                         ADDRESS ON FILE
MICHAEL FRIEDLER                     ADDRESS ON FILE
MICHAEL FRITTS                       ADDRESS ON FILE
MICHAEL FUHRMAN                      ADDRESS ON FILE
MICHAEL G MAHAFFEY                   ADDRESS ON FILE
MICHAEL G. MAHAFFEY AND              LORI J. MAHAFFEY, CO-TRUSTEES OF THE MAHAFFEY FAMILY TRUST DTD 4/8/2011 2009
                                     TERREBONNE AVENUE SAN DIMAS CA 91773
MICHAEL GAILLIARD                    ADDRESS ON FILE
MICHAEL GAINES                       ADDRESS ON FILE
MICHAEL GALLAGHER                    ADDRESS ON FILE
MICHAEL GANES                        ADDRESS ON FILE
MICHAEL GARCIA                       ADDRESS ON FILE
MICHAEL GARLAND                      ADDRESS ON FILE
MICHAEL GARNER                       ADDRESS ON FILE
MICHAEL GARRETT                      ADDRESS ON FILE
MICHAEL GARTMAN                      ADDRESS ON FILE
MICHAEL GATES                        ADDRESS ON FILE
MICHAEL GEGG                         ADDRESS ON FILE
MICHAEL GEORGE                       ADDRESS ON FILE
MICHAEL GERDING                      ADDRESS ON FILE
MICHAEL GERICKE                      ADDRESS ON FILE
MICHAEL GEROHRISTODOULOS             ADDRESS ON FILE
MICHAEL GERRINGER                    ADDRESS ON FILE
MICHAEL GEYER                        ADDRESS ON FILE
MICHAEL GILBRIDE                     ADDRESS ON FILE
MICHAEL GILES LANDSCAPE              1045 VALLEY DRIVE SE SMYRNA GA 30080



Epiq Corporate Restructuring, LLC                                                            Page 1388 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1613 of 2235

Claim Name                          Address Information
MICHAEL GILES LANDSCAPE             DBA MICHAEL GILES LANDSCAPE 1045 VALLEY DRIVE SMYRNA GA 30080
MICHAEL GILLILAND                   ADDRESS ON FILE
MICHAEL GILLILAND                   ADDRESS ON FILE
MICHAEL GIVAN                       ADDRESS ON FILE
MICHAEL GOAD                        ADDRESS ON FILE
MICHAEL GOBLE                       ADDRESS ON FILE
MICHAEL GODFREY                     ADDRESS ON FILE
MICHAEL GODLEY                      ADDRESS ON FILE
MICHAEL GOGA                        ADDRESS ON FILE
MICHAEL GOGGIN                      ADDRESS ON FILE
MICHAEL GOLD                        ADDRESS ON FILE
MICHAEL GOLDMAN                     ADDRESS ON FILE
MICHAEL GOLDSWORTHY                 ADDRESS ON FILE
MICHAEL GOLINSKI                    ADDRESS ON FILE
MICHAEL GOMBA                       ADDRESS ON FILE
MICHAEL GOODBAN                     ADDRESS ON FILE
MICHAEL GOODWIN                     ADDRESS ON FILE
MICHAEL GOOLSBY                     ADDRESS ON FILE
MICHAEL GORDON                      ADDRESS ON FILE
MICHAEL GOULD                       ADDRESS ON FILE
MICHAEL GOULET                      ADDRESS ON FILE
MICHAEL GRAF                        ADDRESS ON FILE
MICHAEL GRAGG                       ADDRESS ON FILE
MICHAEL GRAHAM                      ADDRESS ON FILE
MICHAEL GRAMLEY                     ADDRESS ON FILE
MICHAEL GRANT                       ADDRESS ON FILE
MICHAEL GRANT                       ADDRESS ON FILE
MICHAEL GRAY                        ADDRESS ON FILE
MICHAEL GRAZIANO                    ADDRESS ON FILE
MICHAEL GREEN                       ADDRESS ON FILE
MICHAEL GREEN                       ADDRESS ON FILE
MICHAEL GREEN                       ADDRESS ON FILE
MICHAEL GREGORY                     ADDRESS ON FILE
MICHAEL GREGORY                     ADDRESS ON FILE
MICHAEL GREGORY                     ADDRESS ON FILE
MICHAEL GRIFFIN                     ADDRESS ON FILE
MICHAEL GRIFFIN                     ADDRESS ON FILE
MICHAEL GRIFFIN                     ADDRESS ON FILE
MICHAEL GRIFFITH                    ADDRESS ON FILE
MICHAEL GRUBER                      ADDRESS ON FILE
MICHAEL GUERRIER                    ADDRESS ON FILE
MICHAEL GUILFOYLE                   ADDRESS ON FILE
MICHAEL GUNDERMAN                   ADDRESS ON FILE
MICHAEL GUNTER                      ADDRESS ON FILE
MICHAEL GUTHRIE                     ADDRESS ON FILE
MICHAEL GUZMAN                      ADDRESS ON FILE
MICHAEL HACK                        ADDRESS ON FILE
MICHAEL HALL                        ADDRESS ON FILE
MICHAEL HALL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1389 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1614 of 2235

Claim Name                         Address Information
MICHAEL HALL                       ADDRESS ON FILE
MICHAEL HAMBRICK                   ADDRESS ON FILE
MICHAEL HAMILTON                   ADDRESS ON FILE
MICHAEL HAMMOCK                    ADDRESS ON FILE
MICHAEL HANCOCK                    ADDRESS ON FILE
MICHAEL HANCOCK                    ADDRESS ON FILE
MICHAEL HANCOCK                    ADDRESS ON FILE
MICHAEL HAND                       ADDRESS ON FILE
MICHAEL HANEY                      ADDRESS ON FILE
MICHAEL HANLEY                     ADDRESS ON FILE
MICHAEL HANSEN                     ADDRESS ON FILE
MICHAEL HANSON                     ADDRESS ON FILE
MICHAEL HANSON                     ADDRESS ON FILE
MICHAEL HARDING                    ADDRESS ON FILE
MICHAEL HARDY                      ADDRESS ON FILE
MICHAEL HARPER                     ADDRESS ON FILE
MICHAEL HARRIS                     ADDRESS ON FILE
MICHAEL HARRIS                     ADDRESS ON FILE
MICHAEL HARRIS                     ADDRESS ON FILE
MICHAEL HARRIS                     ADDRESS ON FILE
MICHAEL HARRIS                     ADDRESS ON FILE
MICHAEL HARRISON                   ADDRESS ON FILE
MICHAEL HARRISON                   ADDRESS ON FILE
MICHAEL HARTSHORN                  ADDRESS ON FILE
MICHAEL HARVEY                     ADDRESS ON FILE
MICHAEL HARVEY                     ADDRESS ON FILE
MICHAEL HARVIN                     ADDRESS ON FILE
MICHAEL HASSALL                    ADDRESS ON FILE
MICHAEL HATCHER                    ADDRESS ON FILE
MICHAEL HAWK                       ADDRESS ON FILE
MICHAEL HAYES                      ADDRESS ON FILE
MICHAEL HAYWARD                    ADDRESS ON FILE
MICHAEL HEARD                      ADDRESS ON FILE
MICHAEL HEATON                     ADDRESS ON FILE
MICHAEL HECKER                     ADDRESS ON FILE
MICHAEL HECKLER                    ADDRESS ON FILE
MICHAEL HELD                       ADDRESS ON FILE
MICHAEL HEMMIG                     ADDRESS ON FILE
MICHAEL HENDERSHOT                 ADDRESS ON FILE
MICHAEL HENDRIX                    ADDRESS ON FILE
MICHAEL HENDRIX                    ADDRESS ON FILE
MICHAEL HENRY                      ADDRESS ON FILE
MICHAEL HERBIN                     ADDRESS ON FILE
MICHAEL HERMAN                     ADDRESS ON FILE
MICHAEL HERNANDEZ                  ADDRESS ON FILE
MICHAEL HESTER                     ADDRESS ON FILE
MICHAEL HICKSON                    ADDRESS ON FILE
MICHAEL HILD                       ADDRESS ON FILE
MICHAEL HILL                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1390 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1615 of 2235

Claim Name                            Address Information
MICHAEL HILL                          ADDRESS ON FILE
MICHAEL HILLIARD                      ADDRESS ON FILE
MICHAEL HILLMAN                       ADDRESS ON FILE
MICHAEL HINGLEBINE                    ADDRESS ON FILE
MICHAEL HOCKER                        ADDRESS ON FILE
MICHAEL HOELL                         ADDRESS ON FILE
MICHAEL HOFFPAUIR                     ADDRESS ON FILE
MICHAEL HOLBERT                       ADDRESS ON FILE
MICHAEL HOLLINS                       ADDRESS ON FILE
MICHAEL HOLLIS                        ADDRESS ON FILE
MICHAEL HOLLIS                        ADDRESS ON FILE
MICHAEL HOLLOWAY                      ADDRESS ON FILE
MICHAEL HOLT                          ADDRESS ON FILE
MICHAEL HOLTON                        ADDRESS ON FILE
MICHAEL HONORE                        ADDRESS ON FILE
MICHAEL HORNE                         ADDRESS ON FILE
MICHAEL HORNER                        ADDRESS ON FILE
MICHAEL HOSKING                       ADDRESS ON FILE
MICHAEL HOUGHTON                      ADDRESS ON FILE
MICHAEL HOUSER                        ADDRESS ON FILE
MICHAEL HOWARD                        ADDRESS ON FILE
MICHAEL HOWARD                        ADDRESS ON FILE
MICHAEL HOWARD                        ADDRESS ON FILE
MICHAEL HOWTON                        ADDRESS ON FILE
MICHAEL HOY                           ADDRESS ON FILE
MICHAEL HUDSON                        ADDRESS ON FILE
MICHAEL HUENEMANN                     ADDRESS ON FILE
MICHAEL HULBERT                       ADDRESS ON FILE
MICHAEL HULL                          ADDRESS ON FILE
MICHAEL HURST                         ADDRESS ON FILE
MICHAEL HUTCHINSON JR                 ADDRESS ON FILE
MICHAEL HUTTON                        ADDRESS ON FILE
MICHAEL ICKE                          ADDRESS ON FILE
MICHAEL ISENHOUR                      ADDRESS ON FILE
MICHAEL ISOM                          ADDRESS ON FILE
MICHAEL J GARNER                      ADDRESS ON FILE
MICHAEL J IMBRIANI                    ADDRESS ON FILE
MICHAEL JACEWITZ                      ADDRESS ON FILE
MICHAEL JACKSON                       ADDRESS ON FILE
MICHAEL JACKSON                       ADDRESS ON FILE
MICHAEL JACKSON                       ADDRESS ON FILE
MICHAEL JACOLA                        ADDRESS ON FILE
MICHAEL JAIYEOLA                      ADDRESS ON FILE
MICHAEL JENKINS                       ADDRESS ON FILE
MICHAEL JENNINGS                      ADDRESS ON FILE
MICHAEL JOHNSON                       ADDRESS ON FILE
MICHAEL JOHNSON                       ADDRESS ON FILE
MICHAEL JOHNSON                       ADDRESS ON FILE
MICHAEL JOHNSON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1391 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1616 of 2235

Claim Name                          Address Information
MICHAEL JOHNSON                     ADDRESS ON FILE
MICHAEL JOHNSON-WYNTER              ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JORDAN                      ADDRESS ON FILE
MICHAEL JUCKSCH                     ADDRESS ON FILE
MICHAEL K PERRY ATTORNEY PA         417 S MAIN ST WAKE FOREST NC 27587
MICHAEL KALINOWSKI                  ADDRESS ON FILE
MICHAEL KEARNEY                     ADDRESS ON FILE
MICHAEL KELLER                      ADDRESS ON FILE
MICHAEL KELLY                       ADDRESS ON FILE
MICHAEL KELLY                       ADDRESS ON FILE
MICHAEL KELLY KELLY                 ADDRESS ON FILE
MICHAEL KELSEY                      ADDRESS ON FILE
MICHAEL KEMP                        ADDRESS ON FILE
MICHAEL KENDRICK                    ADDRESS ON FILE
MICHAEL KENNEDY                     ADDRESS ON FILE
MICHAEL KENNEDY                     ADDRESS ON FILE
MICHAEL KESTERSON                   ADDRESS ON FILE
MICHAEL KEYES                       ADDRESS ON FILE
MICHAEL KEYS                        ADDRESS ON FILE
MICHAEL KING                        ADDRESS ON FILE
MICHAEL KING                        ADDRESS ON FILE
MICHAEL KIRBY                       ADDRESS ON FILE
MICHAEL KIRKMAN                     ADDRESS ON FILE
MICHAEL KISNER                      ADDRESS ON FILE
MICHAEL KNAUB                       ADDRESS ON FILE
MICHAEL KNIGHT                      ADDRESS ON FILE
MICHAEL KOENIG                      ADDRESS ON FILE
MICHAEL KOERNER                     ADDRESS ON FILE
MICHAEL KOLBASOWSKI                 ADDRESS ON FILE
MICHAEL KOVACS                      ADDRESS ON FILE
MICHAEL KUBBE                       ADDRESS ON FILE
MICHAEL KUNKLE                      ADDRESS ON FILE
MICHAEL L SHULAR                    ADDRESS ON FILE
MICHAEL L. PILGER                   ADDRESS ON FILE
MICHAEL LA VARE                     ADDRESS ON FILE
MICHAEL LADFORD                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1392 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1617 of 2235

Claim Name                         Address Information
MICHAEL LAMBERT                    ADDRESS ON FILE
MICHAEL LANGSTON                   ADDRESS ON FILE
MICHAEL LAPINE                     ADDRESS ON FILE
MICHAEL LAPORTE                    ADDRESS ON FILE
MICHAEL LAPP                       ADDRESS ON FILE
MICHAEL LARSEN                     ADDRESS ON FILE
MICHAEL LATHEM                     ADDRESS ON FILE
MICHAEL LATTIMER                   ADDRESS ON FILE
MICHAEL LAU                        ADDRESS ON FILE
MICHAEL LAUDERDALE                 ADDRESS ON FILE
MICHAEL LAVIN                      ADDRESS ON FILE
MICHAEL LAWRENCE                   ADDRESS ON FILE
MICHAEL LAWSON                     ADDRESS ON FILE
MICHAEL LAWSON                     ADDRESS ON FILE
MICHAEL LEBLANC                    ADDRESS ON FILE
MICHAEL LEDFORD                    ADDRESS ON FILE
MICHAEL LEE                        ADDRESS ON FILE
MICHAEL LEE                        ADDRESS ON FILE
MICHAEL LEFT HAND                  ADDRESS ON FILE
MICHAEL LEHMAN                     ADDRESS ON FILE
MICHAEL LEIMANN JR                 ADDRESS ON FILE
MICHAEL LEMMONS                    ADDRESS ON FILE
MICHAEL LEOPAUL                    ADDRESS ON FILE
MICHAEL LEPPEL                     ADDRESS ON FILE
MICHAEL LERZA                      ADDRESS ON FILE
MICHAEL LESSNER                    ADDRESS ON FILE
MICHAEL LEWIS                      ADDRESS ON FILE
MICHAEL LEWIS                      ADDRESS ON FILE
MICHAEL LEWIS                      ADDRESS ON FILE
MICHAEL LIGHTY                     ADDRESS ON FILE
MICHAEL LILLY                      ADDRESS ON FILE
MICHAEL LIMOGES                    ADDRESS ON FILE
MICHAEL LIST                       ADDRESS ON FILE
MICHAEL LIVESAY                    ADDRESS ON FILE
MICHAEL LLOYD                      ADDRESS ON FILE
MICHAEL LOCKHART                   ADDRESS ON FILE
MICHAEL LOGAN                      ADDRESS ON FILE
MICHAEL LOMBARDO                   ADDRESS ON FILE
MICHAEL LORANGER                   ADDRESS ON FILE
MICHAEL LOVE                       ADDRESS ON FILE
MICHAEL LOWELL                     ADDRESS ON FILE
MICHAEL LUMPKIN                    ADDRESS ON FILE
MICHAEL LUNA                       ADDRESS ON FILE
MICHAEL LUNARES                    ADDRESS ON FILE
MICHAEL LUNDY                      ADDRESS ON FILE
MICHAEL LYNAH                      ADDRESS ON FILE
MICHAEL M SAVAGE                   ADDRESS ON FILE
MICHAEL MACKIW                     ADDRESS ON FILE
MICHAEL MADDOCK                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1393 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1618 of 2235

Claim Name                          Address Information
MICHAEL MADDOX                      ADDRESS ON FILE
MICHAEL MADER                       ADDRESS ON FILE
MICHAEL MAGLIO                      ADDRESS ON FILE
MICHAEL MAILHOT                     ADDRESS ON FILE
MICHAEL MAILLIS                     ADDRESS ON FILE
MICHAEL MAISANO                     ADDRESS ON FILE
MICHAEL MANES                       ADDRESS ON FILE
MICHAEL MANN                        ADDRESS ON FILE
MICHAEL MANN                        ADDRESS ON FILE
MICHAEL MANN-SKAGGS                 ADDRESS ON FILE
MICHAEL MANNING                     ADDRESS ON FILE
MICHAEL MANNINO                     ADDRESS ON FILE
MICHAEL MARABLE                     ADDRESS ON FILE
MICHAEL MARCELLUS                   ADDRESS ON FILE
MICHAEL MARCHBANK                   ADDRESS ON FILE
MICHAEL MARCUM                      ADDRESS ON FILE
MICHAEL MARINO                      ADDRESS ON FILE
MICHAEL MARKEL                      ADDRESS ON FILE
MICHAEL MARLOW                      ADDRESS ON FILE
MICHAEL MARQUEZ                     ADDRESS ON FILE
MICHAEL MARSHALL                    ADDRESS ON FILE
MICHAEL MARSHALL                    ADDRESS ON FILE
MICHAEL MARTIN                      ADDRESS ON FILE
MICHAEL MARTIN                      ADDRESS ON FILE
MICHAEL MARTIN                      ADDRESS ON FILE
MICHAEL MARTIN                      ADDRESS ON FILE
MICHAEL MARTINAL                    ADDRESS ON FILE
MICHAEL MATTHEWS                    ADDRESS ON FILE
MICHAEL MATTHEWS                    ADDRESS ON FILE
MICHAEL MAXANT                      ADDRESS ON FILE
MICHAEL MAY                         ADDRESS ON FILE
MICHAEL MAYNARD                     ADDRESS ON FILE
MICHAEL MCALLISTER                  ADDRESS ON FILE
MICHAEL MCCABE                      ADDRESS ON FILE
MICHAEL MCCAIN                      ADDRESS ON FILE
MICHAEL MCCANTS                     ADDRESS ON FILE
MICHAEL MCCOMBS                     ADDRESS ON FILE
MICHAEL MCCONNELL                   ADDRESS ON FILE
MICHAEL MCCORMICK                   ADDRESS ON FILE
MICHAEL MCCOY                       ADDRESS ON FILE
MICHAEL MCCUE                       ADDRESS ON FILE
MICHAEL MCDANIEL                    ADDRESS ON FILE
MICHAEL MCDANIEL                    ADDRESS ON FILE
MICHAEL MCDONALD                    ADDRESS ON FILE
MICHAEL MCDONALD                    ADDRESS ON FILE
MICHAEL MCDOWELL                    ADDRESS ON FILE
MICHAEL MCGHEE                      ADDRESS ON FILE
MICHAEL MCGONAGLE                   ADDRESS ON FILE
MICHAEL MCGOWAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1394 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1619 of 2235

Claim Name                         Address Information
MICHAEL MCGRAW                     ADDRESS ON FILE
MICHAEL MCHENRY                    ADDRESS ON FILE
MICHAEL MCKENNEY                   ADDRESS ON FILE
MICHAEL MCKOY                      ADDRESS ON FILE
MICHAEL MCLEAN                     ADDRESS ON FILE
MICHAEL MCLEAN                     ADDRESS ON FILE
MICHAEL MCLEAN                     ADDRESS ON FILE
MICHAEL MCMILLAN                   ADDRESS ON FILE
MICHAEL MCNAMARA                   ADDRESS ON FILE
MICHAEL MCPEEK                     ADDRESS ON FILE
MICHAEL MCTIERNAN                  ADDRESS ON FILE
MICHAEL MEDEROS                    ADDRESS ON FILE
MICHAEL MEEHAN                     ADDRESS ON FILE
MICHAEL MEHNERT                    ADDRESS ON FILE
MICHAEL MELLOTT                    ADDRESS ON FILE
MICHAEL MELLQUIST                  ADDRESS ON FILE
MICHAEL MENDOZA                    ADDRESS ON FILE
MICHAEL MENTZ                      ADDRESS ON FILE
MICHAEL MENTZER                    ADDRESS ON FILE
MICHAEL MERIWETHER                 ADDRESS ON FILE
MICHAEL MESSINA                    ADDRESS ON FILE
MICHAEL METHENY                    ADDRESS ON FILE
MICHAEL METTY                      ADDRESS ON FILE
MICHAEL MILLER                     ADDRESS ON FILE
MICHAEL MILLER                     ADDRESS ON FILE
MICHAEL MILLER                     ADDRESS ON FILE
MICHAEL MILLS                      ADDRESS ON FILE
MICHAEL MINCEY                     ADDRESS ON FILE
MICHAEL MINKUS                     ADDRESS ON FILE
MICHAEL MITCHAM                    ADDRESS ON FILE
MICHAEL MITCHELL                   ADDRESS ON FILE
MICHAEL MITCHELL                   ADDRESS ON FILE
MICHAEL MIXSON                     ADDRESS ON FILE
MICHAEL MOBLEY                     ADDRESS ON FILE
MICHAEL MOCK                       ADDRESS ON FILE
MICHAEL MOFFITT                    ADDRESS ON FILE
MICHAEL MOORE                      ADDRESS ON FILE
MICHAEL MOORE                      ADDRESS ON FILE
MICHAEL MOORE                      ADDRESS ON FILE
MICHAEL MORALES                    ADDRESS ON FILE
MICHAEL MORALES                    ADDRESS ON FILE
MICHAEL MORELLO                    ADDRESS ON FILE
MICHAEL MORGAN                     ADDRESS ON FILE
MICHAEL MORGAN                     ADDRESS ON FILE
MICHAEL MORIARTY                   ADDRESS ON FILE
MICHAEL MORRIS                     ADDRESS ON FILE
MICHAEL MOSLEY                     ADDRESS ON FILE
MICHAEL MOSS                       ADDRESS ON FILE
MICHAEL MOYE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1395 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1620 of 2235

Claim Name                        Address Information
MICHAEL MUMMERY                   ADDRESS ON FILE
MICHAEL MUNDY                     ADDRESS ON FILE
MICHAEL MURPHY                    ADDRESS ON FILE
MICHAEL MURPHY                    ADDRESS ON FILE
MICHAEL MURPHY                    ADDRESS ON FILE
MICHAEL MURRAY                    ADDRESS ON FILE
MICHAEL MURRAY                    ADDRESS ON FILE
MICHAEL MYERS JR                  ADDRESS ON FILE
MICHAEL MYLES                     ADDRESS ON FILE
MICHAEL NANCE                     ADDRESS ON FILE
MICHAEL NELSON                    ADDRESS ON FILE
MICHAEL NELSON                    ADDRESS ON FILE
MICHAEL NELSON                    ADDRESS ON FILE
MICHAEL NEPOLIS                   ADDRESS ON FILE
MICHAEL NESTOR                    ADDRESS ON FILE
MICHAEL NEWELL                    ADDRESS ON FILE
MICHAEL NEWTON                    ADDRESS ON FILE
MICHAEL NIELSEN                   ADDRESS ON FILE
MICHAEL NORFOLK                   ADDRESS ON FILE
MICHAEL NORRIS                    ADDRESS ON FILE
MICHAEL NORWOOD                   ADDRESS ON FILE
MICHAEL NOVAK                     ADDRESS ON FILE
MICHAEL NOVELLO                   ADDRESS ON FILE
MICHAEL ODEN                      ADDRESS ON FILE
MICHAEL OGARA                     ADDRESS ON FILE
MICHAEL OHARA                     ADDRESS ON FILE
MICHAEL OLIVER                    ADDRESS ON FILE
MICHAEL OLSEN                     ADDRESS ON FILE
MICHAEL OLSON                     ADDRESS ON FILE
MICHAEL OLSON JR                  ADDRESS ON FILE
MICHAEL ONEAL                     ADDRESS ON FILE
MICHAEL ONEIL                     ADDRESS ON FILE
MICHAEL OOSTING                   ADDRESS ON FILE
MICHAEL ORTIZ                     ADDRESS ON FILE
MICHAEL ORTIZ                     ADDRESS ON FILE
MICHAEL OUELLET                   ADDRESS ON FILE
MICHAEL PAA                       ADDRESS ON FILE
MICHAEL PADGETT                   ADDRESS ON FILE
MICHAEL PALACIOS                  ADDRESS ON FILE
MICHAEL PALICZ                    ADDRESS ON FILE
MICHAEL PANARELLO                 ADDRESS ON FILE
MICHAEL PAOLELLO                  ADDRESS ON FILE
MICHAEL PARKER                    ADDRESS ON FILE
MICHAEL PARNELL                   ADDRESS ON FILE
MICHAEL PARR                      ADDRESS ON FILE
MICHAEL PARSONS                   ADDRESS ON FILE
MICHAEL PASHA                     ADDRESS ON FILE
MICHAEL PATE                      ADDRESS ON FILE
MICHAEL PATRICK                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1396 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1621 of 2235

Claim Name                         Address Information
MICHAEL PAYNE                      ADDRESS ON FILE
MICHAEL PEARCE                     ADDRESS ON FILE
MICHAEL PEARSON                    ADDRESS ON FILE
MICHAEL PEBERDY                    ADDRESS ON FILE
MICHAEL PELAMATI                   ADDRESS ON FILE
MICHAEL PELLETIER                  ADDRESS ON FILE
MICHAEL PENNELL                    ADDRESS ON FILE
MICHAEL PERACCHIO                  ADDRESS ON FILE
MICHAEL PERRY                      ADDRESS ON FILE
MICHAEL PERRY                      ADDRESS ON FILE
MICHAEL PETERSON                   ADDRESS ON FILE
MICHAEL PETTWAY                    ADDRESS ON FILE
MICHAEL PHELPS                     ADDRESS ON FILE
MICHAEL PHILLIPS                   ADDRESS ON FILE
MICHAEL PHILLIPS                   ADDRESS ON FILE
MICHAEL PHILLIPS                   ADDRESS ON FILE
MICHAEL PHILLIPS                   ADDRESS ON FILE
MICHAEL PIERCE                     ADDRESS ON FILE
MICHAEL PIERGROSSI                 ADDRESS ON FILE
MICHAEL PIERZCHALA                 ADDRESS ON FILE
MICHAEL PINCUS                     ADDRESS ON FILE
MICHAEL PLEASANT                   ADDRESS ON FILE
MICHAEL PLOCICA                    ADDRESS ON FILE
MICHAEL POINDEXTER                 ADDRESS ON FILE
MICHAEL POLIZZI                    ADDRESS ON FILE
MICHAEL PONZI                      ADDRESS ON FILE
MICHAEL PONZI                      ADDRESS ON FILE
MICHAEL POORE                      ADDRESS ON FILE
MICHAEL POPPELL                    ADDRESS ON FILE
MICHAEL POPPERT                    ADDRESS ON FILE
MICHAEL PORTER                     ADDRESS ON FILE
MICHAEL PORTLER                    ADDRESS ON FILE
MICHAEL POTTER                     ADDRESS ON FILE
MICHAEL POWELL                     ADDRESS ON FILE
MICHAEL PRATT                      ADDRESS ON FILE
MICHAEL PRENTICE                   ADDRESS ON FILE
MICHAEL PRICE                      ADDRESS ON FILE
MICHAEL PROFIT                     ADDRESS ON FILE
MICHAEL PULLEY                     ADDRESS ON FILE
MICHAEL PUTNAM                     ADDRESS ON FILE
MICHAEL QUAILEY                    ADDRESS ON FILE
MICHAEL QUAIRRY                    ADDRESS ON FILE
MICHAEL QUATTROCHI                 ADDRESS ON FILE
MICHAEL QUATTROCK                  ADDRESS ON FILE
MICHAEL QUENTRILL                  ADDRESS ON FILE
MICHAEL QUINN                      ADDRESS ON FILE
MICHAEL QUINN                      ADDRESS ON FILE
MICHAEL RAMIREZ                    ADDRESS ON FILE
MICHAEL RAMISCH                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1397 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1622 of 2235

Claim Name                          Address Information
MICHAEL RAMIYA                      ADDRESS ON FILE
MICHAEL RAMOS                       ADDRESS ON FILE
MICHAEL RANGER                      ADDRESS ON FILE
MICHAEL RAPOLLA                     ADDRESS ON FILE
MICHAEL RAUDALES                    ADDRESS ON FILE
MICHAEL RAWLINGS                    ADDRESS ON FILE
MICHAEL RAYAM                       ADDRESS ON FILE
MICHAEL REDMAN                      ADDRESS ON FILE
MICHAEL REED                        ADDRESS ON FILE
MICHAEL REEVES                      ADDRESS ON FILE
MICHAEL REEVES                      ADDRESS ON FILE
MICHAEL REGENOR                     ADDRESS ON FILE
MICHAEL REID                        ADDRESS ON FILE
MICHAEL REID                        ADDRESS ON FILE
MICHAEL REILLY                      ADDRESS ON FILE
MICHAEL RENNAKER                    ADDRESS ON FILE
MICHAEL RENNER                      ADDRESS ON FILE
MICHAEL REUSS                       ADDRESS ON FILE
MICHAEL REXFORD                     ADDRESS ON FILE
MICHAEL REYNOLDS                    ADDRESS ON FILE
MICHAEL REYNOLDS                    ADDRESS ON FILE
MICHAEL RICE                        ADDRESS ON FILE
MICHAEL RICH                        ADDRESS ON FILE
MICHAEL RICHARDSON                  ADDRESS ON FILE
MICHAEL RICKWALT                    ADDRESS ON FILE
MICHAEL RILEY                       ADDRESS ON FILE
MICHAEL RIVAS                       ADDRESS ON FILE
MICHAEL ROACH                       ADDRESS ON FILE
MICHAEL ROBBINS                     ADDRESS ON FILE
MICHAEL ROBERTS                     ADDRESS ON FILE
MICHAEL ROBERTS                     ADDRESS ON FILE
MICHAEL ROBERTS                     ADDRESS ON FILE
MICHAEL ROBERTSON                   ADDRESS ON FILE
MICHAEL ROBILLARD                   ADDRESS ON FILE
MICHAEL ROBINSON                    ADDRESS ON FILE
MICHAEL ROBINSON                    ADDRESS ON FILE
MICHAEL RODRIGUEZ                   ADDRESS ON FILE
MICHAEL ROGERS                      ADDRESS ON FILE
MICHAEL ROGERS                      ADDRESS ON FILE
MICHAEL ROGERS                      ADDRESS ON FILE
MICHAEL ROGERS                      ADDRESS ON FILE
MICHAEL ROMANCE                     ADDRESS ON FILE
MICHAEL ROMIGH                      ADDRESS ON FILE
MICHAEL ROPER                       ADDRESS ON FILE
MICHAEL ROSE                        ADDRESS ON FILE
MICHAEL ROSE                        ADDRESS ON FILE
MICHAEL ROSEBORO JR                 ADDRESS ON FILE
MICHAEL ROSS                        ADDRESS ON FILE
MICHAEL ROWE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1398 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 1623 of 2235

Claim Name                            Address Information
MICHAEL ROYCE                         ADDRESS ON FILE
MICHAEL RUBIO                         ADDRESS ON FILE
MICHAEL RUFFIN                        ADDRESS ON FILE
MICHAEL RUIZ                          ADDRESS ON FILE
MICHAEL RUSSELL                       ADDRESS ON FILE
MICHAEL RUSSO                         ADDRESS ON FILE
MICHAEL RUSSO                         ADDRESS ON FILE
MICHAEL RUTHERFORD                    ADDRESS ON FILE
MICHAEL S GILES                       ADDRESS ON FILE
MICHAEL S SCHARF MD                   ADDRESS ON FILE
MICHAEL SALING                        ADDRESS ON FILE
MICHAEL SAMMEY                        ADDRESS ON FILE
MICHAEL SANDERS                       ADDRESS ON FILE
MICHAEL SANDERS                       ADDRESS ON FILE
MICHAEL SANDERS                       ADDRESS ON FILE
MICHAEL SANDOVAL                      ADDRESS ON FILE
MICHAEL SANTIAGO                      ADDRESS ON FILE
MICHAEL SANTIAGO                      ADDRESS ON FILE
MICHAEL SARLO & LORY SARLO            1842 WASHINGTON WAY VENICE CA 90291
MICHAEL SARLO & LORY SARLO            TRUSTEES OF THE ATLANTIS TRUST 1842 WASHINGTON WAY VENICE CA 90291
MICHAEL SARLO AND LORY SARLO          ROBERT B. IRELAND, III, ESQ. WATKINS & EAGER, 400 E. CAPITOL STREET P.O. BOX
                                      650 JACKSON MS 39205-0650
MICHAEL SARLO AND LORY SARLO          TRUSTEES OF ATLANTIS TRUST DTD 11/8/07 1842 WASHINGTON WAY VENICE CA 90291
MICHAEL SAUCIER                       ADDRESS ON FILE
MICHAEL SAVICH                        ADDRESS ON FILE
MICHAEL SAXE                          ADDRESS ON FILE
MICHAEL SCHMIDTHUBER                  ADDRESS ON FILE
MICHAEL SCHNEIDER                     ADDRESS ON FILE
MICHAEL SCHUFLETOWSKI                 ADDRESS ON FILE
MICHAEL SCHULER                       ADDRESS ON FILE
MICHAEL SCHUPP                        ADDRESS ON FILE
MICHAEL SCOTT                         ADDRESS ON FILE
MICHAEL SEIER                         ADDRESS ON FILE
MICHAEL SEITTER                       ADDRESS ON FILE
MICHAEL SELLERS                       ADDRESS ON FILE
MICHAEL SELLERS                       ADDRESS ON FILE
MICHAEL SHADA                         1550 BAY ST APT D352 SAN FRANCISCO CA 94123
MICHAEL SHAIN                         ADDRESS ON FILE
MICHAEL SHARPTON                      ADDRESS ON FILE
MICHAEL SHAW                          ADDRESS ON FILE
MICHAEL SHELDON                       ADDRESS ON FILE
MICHAEL SHELL                         ADDRESS ON FILE
MICHAEL SHEPHARD                      ADDRESS ON FILE
MICHAEL SILVANO                       ADDRESS ON FILE
MICHAEL SILVERTHORNE                  ADDRESS ON FILE
MICHAEL SIMBO                         ADDRESS ON FILE
MICHAEL SIMMONS                       ADDRESS ON FILE
MICHAEL SIMMONS                       ADDRESS ON FILE
MICHAEL SIMMONS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1399 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1624 of 2235

Claim Name                           Address Information
MICHAEL SIMMONS                      ADDRESS ON FILE
MICHAEL SIMONES                      ADDRESS ON FILE
MICHAEL SIMPSON                      ADDRESS ON FILE
MICHAEL SIUDA                        ADDRESS ON FILE
MICHAEL SIX                          ADDRESS ON FILE
MICHAEL SKINNER                      ADDRESS ON FILE
MICHAEL SLY                          ADDRESS ON FILE
MICHAEL SMILEY                       ADDRESS ON FILE
MICHAEL SMITH                        ADDRESS ON FILE
MICHAEL SMITH                        ADDRESS ON FILE
MICHAEL SMITH                        ADDRESS ON FILE
MICHAEL SMITH                        ADDRESS ON FILE
MICHAEL SMITH                        ADDRESS ON FILE
MICHAEL SMITH                        ADDRESS ON FILE
MICHAEL SMITH                        ADDRESS ON FILE
MICHAEL SMITH                        ADDRESS ON FILE
MICHAEL SMITH                        ADDRESS ON FILE
MICHAEL SMITH                        ADDRESS ON FILE
MICHAEL SMITH                        ADDRESS ON FILE
MICHAEL SOBIECH                      ADDRESS ON FILE
MICHAEL SOPCZAK                      ADDRESS ON FILE
MICHAEL SOPKO                        ADDRESS ON FILE
MICHAEL SOUTHARDS                    ADDRESS ON FILE
MICHAEL SPAULDING                    ADDRESS ON FILE
MICHAEL SPEAKS                       ADDRESS ON FILE
MICHAEL SPELLS                       ADDRESS ON FILE
MICHAEL SPENCE                       ADDRESS ON FILE
MICHAEL SPENCER                      ADDRESS ON FILE
MICHAEL SPOONER                      ADDRESS ON FILE
MICHAEL SQUICCIARINI                 ADDRESS ON FILE
MICHAEL ST HILAIRE                   ADDRESS ON FILE
MICHAEL STANCLE                      ADDRESS ON FILE
MICHAEL STANLEY                      ADDRESS ON FILE
MICHAEL STANTON                      ADDRESS ON FILE
MICHAEL STARKEY                      ADDRESS ON FILE
MICHAEL STATHAM                      ADDRESS ON FILE
MICHAEL STAUNTON                     ADDRESS ON FILE
MICHAEL STEEL                        ADDRESS ON FILE
MICHAEL STENMAN                      ADDRESS ON FILE
MICHAEL STEPHENS                     ADDRESS ON FILE
MICHAEL STEPHENS                     ADDRESS ON FILE
MICHAEL STEWART                      ADDRESS ON FILE
MICHAEL STEWART                      ADDRESS ON FILE
MICHAEL STEWART                      ADDRESS ON FILE
MICHAEL STEWART                      ADDRESS ON FILE
MICHAEL STEWART                      ADDRESS ON FILE
MICHAEL STONE                        ADDRESS ON FILE
MICHAEL STONE                        ADDRESS ON FILE
MICHAEL STONE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1400 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1625 of 2235

Claim Name                         Address Information
MICHAEL STOVER                     ADDRESS ON FILE
MICHAEL STRATHEARN                 ADDRESS ON FILE
MICHAEL STRATTON                   ADDRESS ON FILE
MICHAEL STRONG                     ADDRESS ON FILE
MICHAEL STROWN                     ADDRESS ON FILE
MICHAEL STULTZ                     ADDRESS ON FILE
MICHAEL SULE                       ADDRESS ON FILE
MICHAEL SULIMA                     ADDRESS ON FILE
MICHAEL SULLIVAN                   ADDRESS ON FILE
MICHAEL SUTTON                     ADDRESS ON FILE
MICHAEL SWAIN                      ADDRESS ON FILE
MICHAEL SWEENEY                    ADDRESS ON FILE
MICHAEL SWISHER                    ADDRESS ON FILE
MICHAEL SYRACUSE                   ADDRESS ON FILE
MICHAEL T LOWE                     ADDRESS ON FILE
MICHAEL T SU                       ADDRESS ON FILE
MICHAEL TABER                      ADDRESS ON FILE
MICHAEL TAN                        ADDRESS ON FILE
MICHAEL TANG                       ADDRESS ON FILE
MICHAEL TATE                       ADDRESS ON FILE
MICHAEL TAYLOR                     ADDRESS ON FILE
MICHAEL TAYLOR                     ADDRESS ON FILE
MICHAEL TAYLOR                     ADDRESS ON FILE
MICHAEL TAYLOR                     ADDRESS ON FILE
MICHAEL TAYLOR                     ADDRESS ON FILE
MICHAEL TAYLOR                     ADDRESS ON FILE
MICHAEL TAYLOR                     ADDRESS ON FILE
MICHAEL TEAGUE                     ADDRESS ON FILE
MICHAEL TERRY                      ADDRESS ON FILE
MICHAEL TERRY                      ADDRESS ON FILE
MICHAEL TEW                        ADDRESS ON FILE
MICHAEL THENNES                    ADDRESS ON FILE
MICHAEL THIBODEAU                  ADDRESS ON FILE
MICHAEL THOMAS                     ADDRESS ON FILE
MICHAEL THOMAS                     ADDRESS ON FILE
MICHAEL THOMAS                     ADDRESS ON FILE
MICHAEL THOMPSON                   ADDRESS ON FILE
MICHAEL THOMPSON                   ADDRESS ON FILE
MICHAEL THOMPSON                   ADDRESS ON FILE
MICHAEL THOMPSON                   ADDRESS ON FILE
MICHAEL THORNTON                   ADDRESS ON FILE
MICHAEL THORNTON                   ADDRESS ON FILE
MICHAEL TIBBENS JR                 ADDRESS ON FILE
MICHAEL TIBLIER                    ADDRESS ON FILE
MICHAEL TIEMEIER                   ADDRESS ON FILE
MICHAEL TIMMONS                    ADDRESS ON FILE
MICHAEL TINGLE                     ADDRESS ON FILE
MICHAEL TINKER                     ADDRESS ON FILE
MICHAEL TIRADO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1401 OF 2008
                                                 RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 1626 of 2235

Claim Name                             Address Information
MICHAEL TOMLINSON                      ADDRESS ON FILE
MICHAEL TOMOVCIK                       ADDRESS ON FILE
MICHAEL TOOMEY                         ADDRESS ON FILE
MICHAEL TOPOLOSKY                      ADDRESS ON FILE
MICHAEL TOTH                           ADDRESS ON FILE
MICHAEL TOTTEN                         ADDRESS ON FILE
MICHAEL TRANER                         ADDRESS ON FILE
MICHAEL TRANNI                         ADDRESS ON FILE
MICHAEL TRAYLOR                        ADDRESS ON FILE
MICHAEL TREAT                          ADDRESS ON FILE
MICHAEL TRIMBLE                        ADDRESS ON FILE
MICHAEL TRIVETTE                       ADDRESS ON FILE
MICHAEL TROUT                          ADDRESS ON FILE
MICHAEL TRUDEL                         ADDRESS ON FILE
MICHAEL TRUMBO                         ADDRESS ON FILE
MICHAEL TUCKER                         ADDRESS ON FILE
MICHAEL TUFARO                         ADDRESS ON FILE
MICHAEL TURNER                         ADDRESS ON FILE
MICHAEL TURNER                         ADDRESS ON FILE
MICHAEL TURPEL                         ADDRESS ON FILE
MICHAEL TUTEN                          ADDRESS ON FILE
MICHAEL TUTTLE                         ADDRESS ON FILE
MICHAEL UVA                            ADDRESS ON FILE
MICHAEL VALAREZO                       ADDRESS ON FILE
MICHAEL VALENTIN                       ADDRESS ON FILE
MICHAEL VALENTINE                      ADDRESS ON FILE
MICHAEL VALENTINE                      ADDRESS ON FILE
MICHAEL VANDERHOEVEN                   ADDRESS ON FILE
MICHAEL VASKO                          ADDRESS ON FILE
MICHAEL VAUGHN                         ADDRESS ON FILE
MICHAEL VENNEMAN                       ADDRESS ON FILE
MICHAEL VENTURA                        ADDRESS ON FILE
MICHAEL VICKERS                        ADDRESS ON FILE
MICHAEL VIERA                          ADDRESS ON FILE
MICHAEL VOIT                           ADDRESS ON FILE
MICHAEL VONLUEHRTE                     ADDRESS ON FILE
MICHAEL VOUGHT                         ADDRESS ON FILE
MICHAEL VRANA                          ADDRESS ON FILE
MICHAEL W SELNA MARJA D SELNA          ADDRESS ON FILE
MICHAEL W. SELNA AND MARJA D. SELNA,   ELNA FAMILY TRUST 6284 FORESTER DR HUNTINGTON BEACH CA 92648
MICHAEL WADEN                          ADDRESS ON FILE
MICHAEL WAGNER                         ADDRESS ON FILE
MICHAEL WAGSTAFF                       ADDRESS ON FILE
MICHAEL WALKER                         ADDRESS ON FILE
MICHAEL WALKER                         ADDRESS ON FILE
MICHAEL WALKER                         ADDRESS ON FILE
MICHAEL WALL                           ADDRESS ON FILE
MICHAEL WARE                           ADDRESS ON FILE
MICHAEL WARREN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1402 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1627 of 2235

Claim Name                          Address Information
MICHAEL WARREN                      ADDRESS ON FILE
MICHAEL WATERS                      ADDRESS ON FILE
MICHAEL WATKINS                     ADDRESS ON FILE
MICHAEL WATTS                       ADDRESS ON FILE
MICHAEL WEATHERS                    ADDRESS ON FILE
MICHAEL WEBB                        ADDRESS ON FILE
MICHAEL WEBB                        ADDRESS ON FILE
MICHAEL WEBER                       ADDRESS ON FILE
MICHAEL WEHAGE                      ADDRESS ON FILE
MICHAEL WEHNERT                     ADDRESS ON FILE
MICHAEL WELLS                       ADDRESS ON FILE
MICHAEL WELLS                       ADDRESS ON FILE
MICHAEL WENGEL                      ADDRESS ON FILE
MICHAEL WESCOTT                     ADDRESS ON FILE
MICHAEL WESTERDALE                  ADDRESS ON FILE
MICHAEL WHALEN                      ADDRESS ON FILE
MICHAEL WHALEY                      ADDRESS ON FILE
MICHAEL WHEELING                    ADDRESS ON FILE
MICHAEL WHITBY                      ADDRESS ON FILE
MICHAEL WHITE                       ADDRESS ON FILE
MICHAEL WHITE                       ADDRESS ON FILE
MICHAEL WHITE                       ADDRESS ON FILE
MICHAEL WHITE                       ADDRESS ON FILE
MICHAEL WHITFORD                    ADDRESS ON FILE
MICHAEL WHITMORE                    ADDRESS ON FILE
MICHAEL WIEDER                      ADDRESS ON FILE
MICHAEL WIGGINS                     ADDRESS ON FILE
MICHAEL WILKERSON                   ADDRESS ON FILE
MICHAEL WILKINSON                   ADDRESS ON FILE
MICHAEL WILLIAM                     ADDRESS ON FILE
MICHAEL WILLIAMS                    ADDRESS ON FILE
MICHAEL WILLIAMS                    ADDRESS ON FILE
MICHAEL WILLIAMS                    ADDRESS ON FILE
MICHAEL WILLIAMS                    ADDRESS ON FILE
MICHAEL WILLIAMS                    ADDRESS ON FILE
MICHAEL WILLIAMS                    ADDRESS ON FILE
MICHAEL WILLIAMS JR                 ADDRESS ON FILE
MICHAEL WILSON                      ADDRESS ON FILE
MICHAEL WILSON                      ADDRESS ON FILE
MICHAEL WILSON                      ADDRESS ON FILE
MICHAEL WILSON                      ADDRESS ON FILE
MICHAEL WILSON                      ADDRESS ON FILE
MICHAEL WILSON                      ADDRESS ON FILE
MICHAEL WILSON                      ADDRESS ON FILE
MICHAEL WILSON JR                   ADDRESS ON FILE
MICHAEL WINE                        ADDRESS ON FILE
MICHAEL WINGO                       ADDRESS ON FILE
MICHAEL WINTER                      ADDRESS ON FILE
MICHAEL WONG                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1403 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1628 of 2235

Claim Name                          Address Information
MICHAEL WOOD                        ADDRESS ON FILE
MICHAEL WORDEN                      ADDRESS ON FILE
MICHAEL WORKMAN                     ADDRESS ON FILE
MICHAEL WORRELL                     ADDRESS ON FILE
MICHAEL WRIGHT                      ADDRESS ON FILE
MICHAEL WRIGHT                      ADDRESS ON FILE
MICHAEL WRIGHT                      ADDRESS ON FILE
MICHAEL WUNDERLICH                  ADDRESS ON FILE
MICHAEL YANOSIK                     ADDRESS ON FILE
MICHAEL YATES                       ADDRESS ON FILE
MICHAEL YBARRA                      ADDRESS ON FILE
MICHAEL YOUNG                       ADDRESS ON FILE
MICHAEL YOUNGBLOOD                  ADDRESS ON FILE
MICHAEL ZELLARS                     ADDRESS ON FILE
MICHAELA ADAMS                      ADDRESS ON FILE
MICHAELA ALTOBELLI                  ADDRESS ON FILE
MICHAELA BALDWIN                    ADDRESS ON FILE
MICHAELA BELL                       ADDRESS ON FILE
MICHAELA BESSETTE                   ADDRESS ON FILE
MICHAELA BREWER                     ADDRESS ON FILE
MICHAELA BRIGGS                     ADDRESS ON FILE
MICHAELA BRINKLEY                   ADDRESS ON FILE
MICHAELA BULLARD                    ADDRESS ON FILE
MICHAELA BURNS                      ADDRESS ON FILE
MICHAELA COLSON                     ADDRESS ON FILE
MICHAELA CORTIGIANO                 ADDRESS ON FILE
MICHAELA CROWE                      ADDRESS ON FILE
MICHAELA CURTS                      ADDRESS ON FILE
MICHAELA DISNEY                     ADDRESS ON FILE
MICHAELA ELLISON                    ADDRESS ON FILE
MICHAELA FULLER                     ADDRESS ON FILE
MICHAELA GAREY                      ADDRESS ON FILE
MICHAELA HALL                       ADDRESS ON FILE
MICHAELA HARDIN                     ADDRESS ON FILE
MICHAELA HICKS                      ADDRESS ON FILE
MICHAELA JURJENS                    ADDRESS ON FILE
MICHAELA KANAWYER                   ADDRESS ON FILE
MICHAELA KAPERNAK                   ADDRESS ON FILE
MICHAELA KIRBY                      ADDRESS ON FILE
MICHAELA LYONS                      ADDRESS ON FILE
MICHAELA MABRY                      ADDRESS ON FILE
MICHAELA MASON                      ADDRESS ON FILE
MICHAELA MAZEROLLE                  ADDRESS ON FILE
MICHAELA MCCORMICK                  ADDRESS ON FILE
MICHAELA MEADOWS                    ADDRESS ON FILE
MICHAELA MITCHELL                   ADDRESS ON FILE
MICHAELA MYERS                      ADDRESS ON FILE
MICHAELA NANNEY                     ADDRESS ON FILE
MICHAELA POPPA                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1404 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1629 of 2235

Claim Name                            Address Information
MICHAELA RICHEY                       ADDRESS ON FILE
MICHAELA RIMMEY                       ADDRESS ON FILE
MICHAELA SANDIGE                      ADDRESS ON FILE
MICHAELA SCHWARTZ                     ADDRESS ON FILE
MICHAELA SHULTZ                       ADDRESS ON FILE
MICHAELA SHY                          ADDRESS ON FILE
MICHAELA SMITH                        ADDRESS ON FILE
MICHAELA SMITH                        ADDRESS ON FILE
MICHAELA SOMERS                       ADDRESS ON FILE
MICHAELA STERLING                     ADDRESS ON FILE
MICHAELA VALLONIO                     ADDRESS ON FILE
MICHAELA VAUGHN                       ADDRESS ON FILE
MICHAELA WINTLE                       ADDRESS ON FILE
MICHAELAH COLLIER                     ADDRESS ON FILE
MICHAELIA DAUGHTRIDGE                 ADDRESS ON FILE
MICHAELIA PROFIT                      ADDRESS ON FILE
MICHAELLA STEWART                     ADDRESS ON FILE
MICHAELS PLUMBING AND HEATING INC     2740 SOUTH MAIN STREET HARRISONBURG VA 22801
MICHAIAH REDMON                       ADDRESS ON FILE
MICHAL LEVINE                         ADDRESS ON FILE
MICHALIA BRYMER                       ADDRESS ON FILE
MICHALL KING                          ADDRESS ON FILE
MICHAUX BOBBITT                       ADDRESS ON FILE
MICHAYLA DAVIS                        ADDRESS ON FILE
MICHAYLA KUZNICKI                     ADDRESS ON FILE
MICHEAL BOYD                          ADDRESS ON FILE
MICHEAL ESS HAGHABADI                 ADDRESS ON FILE
MICHEAL GABIANELLI                    ADDRESS ON FILE
MICHEAL GAVILLAN                      ADDRESS ON FILE
MICHEAL HINES                         ADDRESS ON FILE
MICHEAL HULL                          ADDRESS ON FILE
MICHEAL JORDAN                        ADDRESS ON FILE
MICHEAL KEEFER                        ADDRESS ON FILE
MICHEAL LABER                         ADDRESS ON FILE
MICHEAL LAROWE                        ADDRESS ON FILE
MICHEAL LAWSON                        ADDRESS ON FILE
MICHEAL LITTLEJOHN                    ADDRESS ON FILE
MICHEAL MADDRON                       ADDRESS ON FILE
MICHEAL MATHEWS                       ADDRESS ON FILE
MICHEAL MATTHEWS                      ADDRESS ON FILE
MICHEAL MILES                         ADDRESS ON FILE
MICHEAL MOISE                         ADDRESS ON FILE
MICHEAL MORRISON                      ADDRESS ON FILE
MICHEAL MOSIER                        ADDRESS ON FILE
MICHEAL PARKER                        ADDRESS ON FILE
MICHEAL PATTISON                      ADDRESS ON FILE
MICHEAL PETERS                        ADDRESS ON FILE
MICHEAL PETTY                         ADDRESS ON FILE
MICHEAL PHILLIPS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1405 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1630 of 2235

Claim Name                           Address Information
MICHEAL PRIMROSE                     ADDRESS ON FILE
MICHEAL RAMBUS                       ADDRESS ON FILE
MICHEAL RANDALL                      ADDRESS ON FILE
MICHEAL RANDOLPH                     ADDRESS ON FILE
MICHEAL SIMPSON                      ADDRESS ON FILE
MICHEAL SWANSON                      ADDRESS ON FILE
MICHEAL TUCKER                       ADDRESS ON FILE
MICHEAL TWYMAN                       ADDRESS ON FILE
MICHEAL WATERS                       ADDRESS ON FILE
MICHEALA HERNANDEZ                   ADDRESS ON FILE
MICHEISHA WRIGHT                     ADDRESS ON FILE
MICHEL DUMAS                         ADDRESS ON FILE
MICHEL OKAI                          ADDRESS ON FILE
MICHELE BATTAGLIA                    ADDRESS ON FILE
MICHELE BING                         ADDRESS ON FILE
MICHELE BOATRITE                     ADDRESS ON FILE
MICHELE BRIGGS                       ADDRESS ON FILE
MICHELE DEANGELIS                    ADDRESS ON FILE
MICHELE DEATON                       ADDRESS ON FILE
MICHELE EMERY-PEREZ                  ADDRESS ON FILE
MICHELE GROVES                       ADDRESS ON FILE
MICHELE HESSLER                      ADDRESS ON FILE
MICHELE HODGES                       ADDRESS ON FILE
MICHELE HOLMBERG                     ADDRESS ON FILE
MICHELE HOSECLAW                     ADDRESS ON FILE
MICHELE HOTALING                     ADDRESS ON FILE
MICHELE LYONS                        ADDRESS ON FILE
MICHELE MATUSIAK                     ADDRESS ON FILE
MICHELE MATUSIAK                     ADDRESS ON FILE
MICHELE MCFEATERS                    ADDRESS ON FILE
MICHELE MCLEOD                       ADDRESS ON FILE
MICHELE MENDENHALL                   ADDRESS ON FILE
MICHELE PEARSON                      ADDRESS ON FILE
MICHELE PITSCHNEIDER                 ADDRESS ON FILE
MICHELE RICE                         ADDRESS ON FILE
MICHELE RILAND                       ADDRESS ON FILE
MICHELE ROOT                         ADDRESS ON FILE
MICHELE SIMMS                        ADDRESS ON FILE
MICHELE SMITH                        ADDRESS ON FILE
MICHELE TASKEY                       ADDRESS ON FILE
MICHELE THOMPSON                     ADDRESS ON FILE
MICHELE VAN HOVE                     ADDRESS ON FILE
MICHELE WILCOX                       ADDRESS ON FILE
MICHELE WOOD                         ADDRESS ON FILE
MICHELE WRIGHT                       ADDRESS ON FILE
MICHELE WRIGHT                       ADDRESS ON FILE
MICHELE YOUNGER                      ADDRESS ON FILE
MICHELENE HAYES                      ADDRESS ON FILE
MICHELET LEBLANC                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1406 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1631 of 2235

Claim Name                           Address Information
MICHELINA SPARKS                     ADDRESS ON FILE
MICHELL SCOTT LAWSON                 ADDRESS ON FILE
MICHELLE ABEND                       ADDRESS ON FILE
MICHELLE ANDERSON                    ADDRESS ON FILE
MICHELLE ANDREWS                     ADDRESS ON FILE
MICHELLE ANNICHARICO                 ADDRESS ON FILE
MICHELLE ARCINIEGA-MOLINA            ADDRESS ON FILE
MICHELLE ARGUDIN                     ADDRESS ON FILE
MICHELLE BAKER                       ADDRESS ON FILE
MICHELLE BARLOW                      ADDRESS ON FILE
MICHELLE BATTAGLIA                   ADDRESS ON FILE
MICHELLE BATTON MATHIS               ADDRESS ON FILE
MICHELLE BAUMAN                      ADDRESS ON FILE
MICHELLE BERGER                      ADDRESS ON FILE
MICHELLE BESSETTE                    ADDRESS ON FILE
MICHELLE BISHOP                      ADDRESS ON FILE
MICHELLE BLAND                       ADDRESS ON FILE
MICHELLE BLUE                        ADDRESS ON FILE
MICHELLE BONETTO                     ADDRESS ON FILE
MICHELLE BOTTOMS                     ADDRESS ON FILE
MICHELLE BRETTON                     ADDRESS ON FILE
MICHELLE BRIDESON                    ADDRESS ON FILE
MICHELLE BROWN                       ADDRESS ON FILE
MICHELLE BRUDZ                       ADDRESS ON FILE
MICHELLE BRYANT                      ADDRESS ON FILE
MICHELLE BUCHANAN                    ADDRESS ON FILE
MICHELLE BURCH                       ADDRESS ON FILE
MICHELLE BURFORD                     ADDRESS ON FILE
MICHELLE BURT                        ADDRESS ON FILE
MICHELLE BUSTOS-MARQUEZ              ADDRESS ON FILE
MICHELLE BYRD                        ADDRESS ON FILE
MICHELLE CADLE                       ADDRESS ON FILE
MICHELLE CAMPBELL                    ADDRESS ON FILE
MICHELLE CARMONA                     ADDRESS ON FILE
MICHELLE CARTAGENA                   ADDRESS ON FILE
MICHELLE CARTER                      ADDRESS ON FILE
MICHELLE CARTER                      ADDRESS ON FILE
MICHELLE CARTER                      ADDRESS ON FILE
MICHELLE CASTLEN                     ADDRESS ON FILE
MICHELLE CATRON                      ADDRESS ON FILE
MICHELLE CAVAZOS                     ADDRESS ON FILE
MICHELLE CHANDLER-THOMAS             ADDRESS ON FILE
MICHELLE CHAPMAN                     ADDRESS ON FILE
MICHELLE CHIARAVALLE                 ADDRESS ON FILE
MICHELLE CHOUINARD                   ADDRESS ON FILE
MICHELLE CLEMM                       ADDRESS ON FILE
MICHELLE CLINE                       ADDRESS ON FILE
MICHELLE COBB                        ADDRESS ON FILE
MICHELLE COLLIE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1407 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1632 of 2235

Claim Name                          Address Information
MICHELLE CONFESSORE                 ADDRESS ON FILE
MICHELLE CONMY                      ADDRESS ON FILE
MICHELLE CONRAD                     ADDRESS ON FILE
MICHELLE CORRAL                     ADDRESS ON FILE
MICHELLE CORREA                     ADDRESS ON FILE
MICHELLE CORRY                      ADDRESS ON FILE
MICHELLE COUNTS                     ADDRESS ON FILE
MICHELLE COWARD                     ADDRESS ON FILE
MICHELLE DALTON                     ADDRESS ON FILE
MICHELLE DAVENPORT                  ADDRESS ON FILE
MICHELLE DEAL                       ADDRESS ON FILE
MICHELLE DENSON                     ADDRESS ON FILE
MICHELLE DIBRACCIO                  ADDRESS ON FILE
MICHELLE DILL                       ADDRESS ON FILE
MICHELLE DIX                        ADDRESS ON FILE
MICHELLE DLONIAK                    ADDRESS ON FILE
MICHELLE DOBSON                     ADDRESS ON FILE
MICHELLE DOTY                       ADDRESS ON FILE
MICHELLE DREYER                     ADDRESS ON FILE
MICHELLE DRYDEN                     ADDRESS ON FILE
MICHELLE DUFFY                      ADDRESS ON FILE
MICHELLE DUNAJ                      ADDRESS ON FILE
MICHELLE DUTREMBLE                  ADDRESS ON FILE
MICHELLE E MILLER                   ADDRESS ON FILE
MICHELLE EICKE                      ADDRESS ON FILE
MICHELLE ELLIS                      ADDRESS ON FILE
MICHELLE ERNHARDT                   ADDRESS ON FILE
MICHELLE ESKELSEN                   ADDRESS ON FILE
MICHELLE EVANKO                     ADDRESS ON FILE
MICHELLE EVANS                      ADDRESS ON FILE
MICHELLE FAIRMAN                    ADDRESS ON FILE
MICHELLE FERGUSON                   ADDRESS ON FILE
MICHELLE FLINT                      ADDRESS ON FILE
MICHELLE FORTSON                    ADDRESS ON FILE
MICHELLE FOUNTAIN                   ADDRESS ON FILE
MICHELLE FREEMAN                    ADDRESS ON FILE
MICHELLE FRICK                      ADDRESS ON FILE
MICHELLE FYNES                      ADDRESS ON FILE
MICHELLE GARRICK                    ADDRESS ON FILE
MICHELLE GERIH                      ADDRESS ON FILE
MICHELLE GIBBS                      ADDRESS ON FILE
MICHELLE GIBBS                      ADDRESS ON FILE
MICHELLE GIFFIN-LAW                 ADDRESS ON FILE
MICHELLE GIFFORD                    ADDRESS ON FILE
MICHELLE GILL                       ADDRESS ON FILE
MICHELLE GILMORE                    ADDRESS ON FILE
MICHELLE GOLDEN                     ADDRESS ON FILE
MICHELLE GRAFTON                    ADDRESS ON FILE
MICHELLE GRAHAM                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1408 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1633 of 2235

Claim Name                          Address Information
MICHELLE GRAHAM                     ADDRESS ON FILE
MICHELLE HARBOR                     ADDRESS ON FILE
MICHELLE HARGROVE                   ADDRESS ON FILE
MICHELLE HARRIS                     ADDRESS ON FILE
MICHELLE HASSALL                    ADDRESS ON FILE
MICHELLE HENSLEY                    ADDRESS ON FILE
MICHELLE HERDMAN                    ADDRESS ON FILE
MICHELLE HILLER                     ADDRESS ON FILE
MICHELLE HINTON                     ADDRESS ON FILE
MICHELLE HOBBS                      ADDRESS ON FILE
MICHELLE HOLDAWAY                   ADDRESS ON FILE
MICHELLE HOSKINS                    ADDRESS ON FILE
MICHELLE HOWELL                     ADDRESS ON FILE
MICHELLE JACKSON                    ADDRESS ON FILE
MICHELLE JACKSON                    ADDRESS ON FILE
MICHELLE JACKSON                    ADDRESS ON FILE
MICHELLE JACOBS                     ADDRESS ON FILE
MICHELLE JEFFERSON                  ADDRESS ON FILE
MICHELLE JEZBERA                    ADDRESS ON FILE
MICHELLE JOHNSON                    ADDRESS ON FILE
MICHELLE JOHNSON                    ADDRESS ON FILE
MICHELLE JOHNSON                    ADDRESS ON FILE
MICHELLE JONES                      ADDRESS ON FILE
MICHELLE KANE                       ADDRESS ON FILE
MICHELLE KEHRLEY                    ADDRESS ON FILE
MICHELLE KELLER                     ADDRESS ON FILE
MICHELLE KELLER                     ADDRESS ON FILE
MICHELLE KING                       ADDRESS ON FILE
MICHELLE KOBUS                      ADDRESS ON FILE
MICHELLE KOERNER                    ADDRESS ON FILE
MICHELLE KOHLER                     ADDRESS ON FILE
MICHELLE KOWALINSKI                 ADDRESS ON FILE
MICHELLE KREMENTZ                   ADDRESS ON FILE
MICHELLE LAGOUEYTE                  ADDRESS ON FILE
MICHELLE LALONDE                    ADDRESS ON FILE
MICHELLE LAROSEE                    ADDRESS ON FILE
MICHELLE LASKY                      ADDRESS ON FILE
MICHELLE LATIN                      ADDRESS ON FILE
MICHELLE LAWRENCE                   ADDRESS ON FILE
MICHELLE LOCKWOOD                   ADDRESS ON FILE
MICHELLE LOSIER                     ADDRESS ON FILE
MICHELLE LYNCH                      ADDRESS ON FILE
MICHELLE MACGREGOR                  ADDRESS ON FILE
MICHELLE MAIN                       ADDRESS ON FILE
MICHELLE MARBLE                     ADDRESS ON FILE
MICHELLE MARTINEZ                   ADDRESS ON FILE
MICHELLE MATETA                     ADDRESS ON FILE
MICHELLE MATTHEWS                   ADDRESS ON FILE
MICHELLE MATZEK                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1409 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1634 of 2235

Claim Name                          Address Information
MICHELLE MAURER                     ADDRESS ON FILE
MICHELLE MAZUR                      ADDRESS ON FILE
MICHELLE MC NEAL                    ADDRESS ON FILE
MICHELLE MCCABE                     ADDRESS ON FILE
MICHELLE MCCABE                     ADDRESS ON FILE
MICHELLE MCCLELLAND                 ADDRESS ON FILE
MICHELLE MCCONNELL                  ADDRESS ON FILE
MICHELLE MEISTER                    ADDRESS ON FILE
MICHELLE MENDOZA                    ADDRESS ON FILE
MICHELLE MICHAUD                    ADDRESS ON FILE
MICHELLE MILLER                     ADDRESS ON FILE
MICHELLE MILLER                     ADDRESS ON FILE
MICHELLE MIRANDA                    ADDRESS ON FILE
MICHELLE MITCHELL                   ADDRESS ON FILE
MICHELLE MOATS                      ADDRESS ON FILE
MICHELLE MOBUS                      ADDRESS ON FILE
MICHELLE MOISE                      ADDRESS ON FILE
MICHELLE MOLINET                    ADDRESS ON FILE
MICHELLE MONFORTO                   ADDRESS ON FILE
MICHELLE MOORE                      ADDRESS ON FILE
MICHELLE MORALES RAMOS              ADDRESS ON FILE
MICHELLE MORRISON                   ADDRESS ON FILE
MICHELLE MORRISON                   ADDRESS ON FILE
MICHELLE MULLIS                     ADDRESS ON FILE
MICHELLE MUNSON                     ADDRESS ON FILE
MICHELLE NANEPHILAVONG              ADDRESS ON FILE
MICHELLE NEFF                       ADDRESS ON FILE
MICHELLE NEWMAN                     ADDRESS ON FILE
MICHELLE NUCE                       ADDRESS ON FILE
MICHELLE PAGE                       ADDRESS ON FILE
MICHELLE PAINTER                    ADDRESS ON FILE
MICHELLE PARKER                     ADDRESS ON FILE
MICHELLE PARKER                     ADDRESS ON FILE
MICHELLE PARRISH                    ADDRESS ON FILE
MICHELLE PATTERSON                  ADDRESS ON FILE
MICHELLE PEARSON                    ADDRESS ON FILE
MICHELLE PENERY                     ADDRESS ON FILE
MICHELLE PEPPERS                    ADDRESS ON FILE
MICHELLE PLOWMAN                    ADDRESS ON FILE
MICHELLE POLLARD                    ADDRESS ON FILE
MICHELLE PONDER                     ADDRESS ON FILE
MICHELLE POORE                      ADDRESS ON FILE
MICHELLE REED                       ADDRESS ON FILE
MICHELLE RETTIG                     ADDRESS ON FILE
MICHELLE REY                        ADDRESS ON FILE
MICHELLE REYNOLDS                   ADDRESS ON FILE
MICHELLE RHODES                     ADDRESS ON FILE
MICHELLE RIGGS                      ADDRESS ON FILE
MICHELLE RITCHIE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1410 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1635 of 2235

Claim Name                            Address Information
MICHELLE ROBERGE                      ADDRESS ON FILE
MICHELLE ROBERTSON                    ADDRESS ON FILE
MICHELLE ROCHE                        ADDRESS ON FILE
MICHELLE RODRIGUEZ                    ADDRESS ON FILE
MICHELLE ROMANOWSKI                   ADDRESS ON FILE
MICHELLE ROMESBURG                    ADDRESS ON FILE
MICHELLE ROSENSTEIN                   ADDRESS ON FILE
MICHELLE ROSSOW                       ADDRESS ON FILE
MICHELLE RUSHING                      ADDRESS ON FILE
MICHELLE SANDS                        ADDRESS ON FILE
MICHELLE SCHIAVONE                    ADDRESS ON FILE
MICHELLE SCHMIDT                      ADDRESS ON FILE
MICHELLE SCHNEIDER                    ADDRESS ON FILE
MICHELLE SCHWARZBURG                  ADDRESS ON FILE
MICHELLE SCOTT-LAWSON                 ADDRESS ON FILE
MICHELLE SELENT                       ADDRESS ON FILE
MICHELLE SHANK                        ADDRESS ON FILE
MICHELLE SMITH                        ADDRESS ON FILE
MICHELLE SMITH                        ADDRESS ON FILE
MICHELLE SPEESE                       ADDRESS ON FILE
MICHELLE SPICER                       ADDRESS ON FILE
MICHELLE SPIVEY                       ADDRESS ON FILE
MICHELLE STACEY                       ADDRESS ON FILE
MICHELLE STEVENS                      ADDRESS ON FILE
MICHELLE STONE                        ADDRESS ON FILE
MICHELLE STURKIE                      ADDRESS ON FILE
MICHELLE SULLIVAN                     ADDRESS ON FILE
MICHELLE SURRATT                      ADDRESS ON FILE
MICHELLE THOMAS                       ADDRESS ON FILE
MICHELLE THOMAS                       ADDRESS ON FILE
MICHELLE THOMAS                       ADDRESS ON FILE
MICHELLE THOMPSON                     ADDRESS ON FILE
MICHELLE TIDD                         ADDRESS ON FILE
MICHELLE TRAN                         ADDRESS ON FILE
MICHELLE VEGA                         ADDRESS ON FILE
MICHELLE VISCIGLIA                    ADDRESS ON FILE
MICHELLE WACHTER                      ADDRESS ON FILE
MICHELLE WADERLOW                     ADDRESS ON FILE
MICHELLE WALKER                       ADDRESS ON FILE
MICHELLE WARD                         ADDRESS ON FILE
MICHELLE WARNER                       ADDRESS ON FILE
MICHELLE WASHBURN                     ADDRESS ON FILE
MICHELLE WESTON                       ADDRESS ON FILE
MICHELLE WIESSNER                     ADDRESS ON FILE
MICHELLE WNUK                         ADDRESS ON FILE
MICHELLE WOOLERY                      ADDRESS ON FILE
MICHELLE WRIGHT                       ADDRESS ON FILE
MICHELLE XIONG                        ADDRESS ON FILE
MICHELLE ZACARIAS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1411 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1636 of 2235

Claim Name                              Address Information
MICHELLE ZELLEM                         ADDRESS ON FILE
MICHELLEMARIE OSTERHOUDT                ADDRESS ON FILE
MICHIAL TROGOLO                         ADDRESS ON FILE
MICHIGAN DEPARTMENT OF COMMUNITY HEALTH 333 GRAND STREET PO BOX 30195 LANSING MI 48909
MICHIGAN DEPT OF LICENSING &            REGULATORY AFFAIRS PO BOX 30255 CONSTRUCTION CODE/BOILER DIV LANSING MI 48909
MICHIGAN DEPT OF TREASURY               PO BOX 30756 UNCLAIMED PROPERTY DIV LANSING MI 48909
MICHIGAN DEPT OF TREASURY               CUSTOMER CONTACT DIVISION, MBT UNIT PO BOX 30059 LANSING MI 48909
MICHIGAN DEPT OF TREASURY               P O BOX 30158 LANSING MI 48909
MICHIGAN GAS UTILITIES CORP             PO BOX 3140 MILWAUKEE WI 53201-3140
MICHIGAN LIQUOR CONTROL COMMISSION      17550 ALLEN RD BROWNSTOWN MI 48193
MICHIGAN WORKFORCE DEVELOPMENT AGENCY   VICTOR OFFICE CTR 201 N WASHINGTON SQ LANSING MI 48913
MICHIKA MONCONDUIT                      ADDRESS ON FILE
MICHIKO MALOY                           ADDRESS ON FILE
MICHYLA ROBINSON                        ADDRESS ON FILE
MICIAH WITHERSPOON                      ADDRESS ON FILE
MICIAIH POLK                            ADDRESS ON FILE
MICKAEL GIBBS                           ADDRESS ON FILE
MICKAEL STRONG                          ADDRESS ON FILE
MICKALA CARNLEY                         ADDRESS ON FILE
MICKAYLA BERLIEW                        ADDRESS ON FILE
MICKAYLA BUCKS                          ADDRESS ON FILE
MICKAYLA DUNN                           ADDRESS ON FILE
MICKAYLA EBERLY                         ADDRESS ON FILE
MICKEALA BLAND                          ADDRESS ON FILE
MICKEL PRINGLE                          ADDRESS ON FILE
MICKENZIE REEVES                        ADDRESS ON FILE
MICKEY AXELSON                          ADDRESS ON FILE
MICKEY FENNELL                          ADDRESS ON FILE
MICKEY HARGRAVES                        ADDRESS ON FILE
MICKEY MCGUIRE                          ADDRESS ON FILE
MICKEY MORRIS                           ADDRESS ON FILE
MICKEY SANCHEZ                          ADDRESS ON FILE
MICKEY YARBROUGH                        ADDRESS ON FILE
MICKHAILIA CLENDENEN                    ADDRESS ON FILE
MICKHALE MCMURTY                        ADDRESS ON FILE
MICKIE NUTALL                           ADDRESS ON FILE
MICKY FINNS                             ADDRESS ON FILE
MICRO OVENS LLC                         1400 S SAUNDERS ST RALEIGH NC 27603
MICRO OVENS OF DELAWARE LLC             309 MAIN STREET WILMINGTON DE 19804
MICRO TECH                              754 MAIN STREET WEST SPRINGFIELD MA 01089
MICRO TECH INC                          754 MAIN STREET WEST SPRINGFIELD MA 01089
MICROSOFT CORP                          LB 842467 1950 N STEMMONS FWY SUITE 5010 DALLAS TX 75207
MICROSOFT CORPORATION                   ATTN DEPT 551-VOLUME LICENSING 6100 NEIL RD, STE 210 RENO NV 89511-1137
MICROTECH FIX IT SHOP                   142 EDITH AVE SCRANTON PA 18508
MICROVEN ELECTRONICS                    89 ACCESS RD UNIT 14 NORWOOD MA 02062
MICROWAVE ATLANTA INC                   P O BOX 87 MABLETON GA 30126
MICROWAVE SPECIALTIES INC               8671 CHERRY LN LAUREL MD 20707
MID AMERICA BEVERAGE INC                PO BOX 2856 KOKOMO IN 46904
MID GEORGIA SALES                       4100 SAN CARLOS DRIVE MACON GA 31206



Epiq Corporate Restructuring, LLC                                                                  Page 1412 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 1637 of 2235

Claim Name                              Address Information
MID MARYLAND PLUMBING LLC              9310 GARIS SHOP RD HAGERSTOWN MD 21740
MID MICHIGAN UPHOLSTERY                1313 MICHIGAN AVE ALMA MI 48801
MID MISSOURI TURF MANAGEMENT LLC       8800 E BALL RD CENTRALIA MO 65240
MID NEBRASKA STEAMERS                  205 N 5TH AVE PO BOX 56 KENESAW NE 68956
MID OHIO VALLEY HEALTH DEPARTMENT      211 SIXTH ST PARKERSBURG WV 26101-5113
MID RIVERS MALL CMBS LLC               2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
MID RIVERS MALL CMBS LLC               CBL 0805 PO BOX 955607 ST LOUIS MO 63195
MID STATE BEVERAGE CO                  1805 EAST THIRD STREET WILLIAMSPORT PA 17701
MID-SOUTH MAINTENANCE OF TN INC        995 YEAGER PKWY GOODLETTSVILLE TN 37072
MID-SOUTH MAINTENANCE OF TN INC        1055 RIDGECREST DR GOODLETTSVILLE TN 37072
MIDCAROLINA BEVERAGE                   1600 CHARLESTON REGIONAL PKWY CHARLESTON SC 29492
MIDDLE TENNESSEE CARPET CLEANING LLC   2255 MEMORIAL BLVD 11801 MURFREESBORO TN 37129
MIDDLE TENNESSEE EMC                   555 NEW SALEM HWY MURFREESBORO TN 37129
MIDDLE TENNESSEE EMC                   PO BOX 330008 MURFREESBORO TN 37133
MIDDLE TENNESSEE NATURAL GAS           1030 W BROAD ST SMITHVILLE TN 37166
MIDDLE TENNESSEE NATURAL GAS           UTILITY DISTRICT PO BOX 720 SMITHVILLE TN 37166
MIDDLE TENNESSEE NATURAL GAS           UTILITY DISTRICT PO BOX 720 SMITHVILLE TN 37166-0720
MIDDLEBROOKS ELECTRIC HEATING & AIR SVS 718 S EAST ST BENTON AR 72015
MIDDLETON ELECTRIC INC                 PO BOX 447 GRAND ISLAND NE 68802
MIDDLETON HEAT AND AIR                 P O BOX 506 BRYANT AR 72089
MIDDLETOWN COMMONS MANAGEMENT LLC      2301 NORTH DUPONT HWY ATTN DAVID CANTERA NEW CASTLE DE 19720
MIDDLETOWN KITCHEN AND BATH LLC        111 PATRIOT DR MIDDLETOWN DE 19709
MIDDLETOWN TOWNSHIP                    3 MUNICIPAL WAY LANGHORNE PA 19047
MIDDLETOWN TOWNSHIP                    HEALTH DEPT 3 MUNICIPAL WAY LANGHORNE PA 19047
MIDDLETOWN WINDOW WASHING PLUS LLC     153 COUNTRY CLUB DR FLORIDA NY 10921
MIDHAT KORDAB                          ADDRESS ON FILE
MIDLAND COUNTY HEALTH DEPT             111 WESTFALL RD STE 1 ROCHESTER NY 14620-4680
MIDLAND MALL, LLC                      C/O THE FARBMAN GROUP, INC. 28400 NORTHWESTERN HWY, 4TH FL SOUTHFIELD MI 48034
MIDLAND MALL, LLC                      JEFFREY M. FRANK, ESQ. LIPSON NEILSON PC 3910 TELEGRAPH ROAD, SUITE 200
                                       BLOOMFIELD HILLS MI 48302
MIDONNA RODRIGUEZ-TAYLOR               ADDRESS ON FILE
MIDORI FRACE                           ADDRESS ON FILE
MIDSOUTH COMMERCIAL PRESSURE WASHING   110 BRISTON COURT MURFREESBORO TN 37127
LLC
MIDSOUTH SATELLITE LLC                 D/B/A ENTERSOURCE ATTN ANDY DEGRAW PO BOX 25392 MIAMI FL 33102-5392
MIDSOUTH SATELLITE LLC                 PO BOX 1727 SHELBYVILLE TN 37162
MIDSOUTH SERVICES OF COASTAL GA LLC    1111 BUSTER MILLER ROAD STATESBORO GA 30461
MIDSTATE BEVERAGE                      1805 E 3RD ST WILLIAMSPORT PA 17701
MIDWAY WATER SYSTEM INC                4971 GULF BREEZE PKWY GULF BREEZE FL 32563
MIDWEST ALARM SERVICES                 1910 E KIMBERLY RD DAVENPORT IA 52807
MIDWEST CABINET CO INC                 1674 INDUSTRIAL AVENUE OTTAWA KS 66067
MIDWEST COM TEL INC                    1502 12TH STREET SW CANTON OH 44706
MIDWEST FIBRE SALES CORPORATION        PO BOX 1901 SPRINGFIELD MO 65801
MIDWEST STRIPING SERVICE               3408 MAPLEWOOD DRIVE NORTH PLATTE NE 69101
MIEASHIA ROGERS                        ADDRESS ON FILE
MIERA THOMAS                           ADDRESS ON FILE
MIESHA DOYLE                           ADDRESS ON FILE
MIESHA JACKSON                         ADDRESS ON FILE
MIFFCO TAX SERVICE INC                 139 WEST MARKET STREET PO BOX 746 LEWISTOWN PA 17044



Epiq Corporate Restructuring, LLC                                                              Page 1413 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1638 of 2235

Claim Name                           Address Information
MIGDALIA RODRIGUEZ                   ADDRESS ON FILE
MIGUAL GALIOTTE                      ADDRESS ON FILE
MIGUEL AGUILAR                       ADDRESS ON FILE
MIGUEL BERMUDEZ RIVERA               ADDRESS ON FILE
MIGUEL BONANO                        ADDRESS ON FILE
MIGUEL BONAPARTE                     ADDRESS ON FILE
MIGUEL BURKETT                       ADDRESS ON FILE
MIGUEL CABELLO                       ADDRESS ON FILE
MIGUEL CHALI                         ADDRESS ON FILE
MIGUEL CLIME                         ADDRESS ON FILE
MIGUEL COLON                         ADDRESS ON FILE
MIGUEL CRESPO                        ADDRESS ON FILE
MIGUEL DAVILA                        ADDRESS ON FILE
MIGUEL DELGADO                       ADDRESS ON FILE
MIGUEL DIAZ                          ADDRESS ON FILE
MIGUEL DOMINGUEZ MORLA               ADDRESS ON FILE
MIGUEL DONAN                         ADDRESS ON FILE
MIGUEL DUBON                         ADDRESS ON FILE
MIGUEL ESCAMILLA                     ADDRESS ON FILE
MIGUEL GARCIA                        ADDRESS ON FILE
MIGUEL GARCIA                        ADDRESS ON FILE
MIGUEL GARNICA                       ADDRESS ON FILE
MIGUEL GIL MENDEZ                    ADDRESS ON FILE
MIGUEL HERNANDEZ                     ADDRESS ON FILE
MIGUEL JIMENEZ                       ADDRESS ON FILE
MIGUEL KNIGHT                        ADDRESS ON FILE
MIGUEL LANHAM                        ADDRESS ON FILE
MIGUEL LEON                          ADDRESS ON FILE
MIGUEL LOEZA                         ADDRESS ON FILE
MIGUEL LOPEZ                         ADDRESS ON FILE
MIGUEL MENDEZ                        ADDRESS ON FILE
MIGUEL MERCADO                       ADDRESS ON FILE
MIGUEL MORALES                       ADDRESS ON FILE
MIGUEL OLIVER                        ADDRESS ON FILE
MIGUEL ORTIZ                         ADDRESS ON FILE
MIGUEL QUINTO                        ADDRESS ON FILE
MIGUEL RIVAS                         ADDRESS ON FILE
MIGUEL RIVERA                        ADDRESS ON FILE
MIGUEL RODRIGUEZ                     ADDRESS ON FILE
MIGUEL RODRIGUEZ                     ADDRESS ON FILE
MIGUEL SALOMONS                      ADDRESS ON FILE
MIGUEL SANCHEZ                       ADDRESS ON FILE
MIGUEL SOLIS                         ADDRESS ON FILE
MIGUEL TEACHEY                       ADDRESS ON FILE
MIGUEL TIMERDING                     ADDRESS ON FILE
MIGUEL VAZQUEZ                       ADDRESS ON FILE
MIGUEL VILLANUEVA LEON               ADDRESS ON FILE
MIGUELANGEL GUZMANRAMOS              ADDRESS ON FILE
MIGUELANGEL VALENCIA                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1414 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                        Page 1639 of 2235

Claim Name                            Address Information
MIHAELA MARINOVA                      ADDRESS ON FILE
MIHAELA SILVERSTEIN                   ADDRESS ON FILE
MIJA GONZALEZ                         ADDRESS ON FILE
MIJA RIVERA-ALBERT                    ADDRESS ON FILE
MIJYAH GREENE                         ADDRESS ON FILE
MIKA BENFORD                          ADDRESS ON FILE
MIKA RIDGEWAY                         ADDRESS ON FILE
MIKADA GREEN                          ADDRESS ON FILE
MIKAEL CARSON                         ADDRESS ON FILE
MIKAEL DURBIN                         ADDRESS ON FILE
MIKAEL GHANN                          ADDRESS ON FILE
MIKAEL SMITH                          ADDRESS ON FILE
MIKAELA AKIN                          ADDRESS ON FILE
MIKAELA BARIL                         ADDRESS ON FILE
MIKAELA BLAS                          ADDRESS ON FILE
MIKAELA BRANCH                        ADDRESS ON FILE
MIKAELA CLIFFORD                      ADDRESS ON FILE
MIKAELA ENGLAND                       ADDRESS ON FILE
MIKAELA HAMER                         ADDRESS ON FILE
MIKAELA JOHNSON                       ADDRESS ON FILE
MIKAELA MAYNOR                        ADDRESS ON FILE
MIKAELA MILLER                        ADDRESS ON FILE
MIKAELA OBRIEN                        ADDRESS ON FILE
MIKAELA REINER                        ADDRESS ON FILE
MIKAELA TINDALL                       ADDRESS ON FILE
MIKAELA TITTARELLI                    ADDRESS ON FILE
MIKAELA TRUSSELL                      ADDRESS ON FILE
MIKAELA VANDERWIEL                    ADDRESS ON FILE
MIKAELA WILLIAMS                      ADDRESS ON FILE
MIKAH MACEY                           ADDRESS ON FILE
MIKAH RHAMES                          ADDRESS ON FILE
MIKAIL JACKSON                        ADDRESS ON FILE
MIKAILA CHRISMAN                      ADDRESS ON FILE
MIKAILA WARD                          ADDRESS ON FILE
MIKAILLA SPENCER                      ADDRESS ON FILE
MIKAL RAY                             ADDRESS ON FILE
MIKAL SHOLAR                          ADDRESS ON FILE
MIKALA BAKER                          ADDRESS ON FILE
MIKALA MCCOY                          ADDRESS ON FILE
MIKALA ROLLINS                        ADDRESS ON FILE
MIKALA SWORDS                         ADDRESS ON FILE
MIKALAH HARRIS                        ADDRESS ON FILE
MIKALIA SHAW                          ADDRESS ON FILE
MIKALYNN SOUVANNARATH                 ADDRESS ON FILE
MIKAMY INC                            PO BOX 500 HEBRON MD 21830-0500
MIKAYLA BACON                         ADDRESS ON FILE
MIKAYLA BATES                         ADDRESS ON FILE
MIKAYLA BECKER                        ADDRESS ON FILE
MIKAYLA CAMARDA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1415 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1640 of 2235

Claim Name                           Address Information
MIKAYLA CAMPBELL                     ADDRESS ON FILE
MIKAYLA CORENFLOS                    ADDRESS ON FILE
MIKAYLA CORNAIRE                     ADDRESS ON FILE
MIKAYLA CRABTREE                     ADDRESS ON FILE
MIKAYLA DAVIDSON                     ADDRESS ON FILE
MIKAYLA ELIAS                        ADDRESS ON FILE
MIKAYLA FANCELLA                     ADDRESS ON FILE
MIKAYLA GOODERHAM                    ADDRESS ON FILE
MIKAYLA HAMMOND                      ADDRESS ON FILE
MIKAYLA HUDSON                       ADDRESS ON FILE
MIKAYLA JEAN                         ADDRESS ON FILE
MIKAYLA LACOUR                       ADDRESS ON FILE
MIKAYLA LITTELL                      ADDRESS ON FILE
MIKAYLA LONG                         ADDRESS ON FILE
MIKAYLA LUCE                         ADDRESS ON FILE
MIKAYLA MCDONALD                     ADDRESS ON FILE
MIKAYLA MICHALSKI                    ADDRESS ON FILE
MIKAYLA MOORE                        ADDRESS ON FILE
MIKAYLA MORGAN                       ADDRESS ON FILE
MIKAYLA MORRIS                       ADDRESS ON FILE
MIKAYLA OXENDINE                     ADDRESS ON FILE
MIKAYLA POLLACK                      ADDRESS ON FILE
MIKAYLA RAICO                        ADDRESS ON FILE
MIKAYLA RICHARDSON                   ADDRESS ON FILE
MIKAYLA RUYBAL                       ADDRESS ON FILE
MIKAYLA SANFORD                      ADDRESS ON FILE
MIKAYLA SHERIFF                      ADDRESS ON FILE
MIKAYLA SINNETT                      ADDRESS ON FILE
MIKAYLA SNOW                         ADDRESS ON FILE
MIKAYLA SPELLICY                     ADDRESS ON FILE
MIKAYLA SPENCER                      ADDRESS ON FILE
MIKAYLA STATEZNI                     ADDRESS ON FILE
MIKAYLA THOMAS                       ADDRESS ON FILE
MIKAYLA VICENTE                      ADDRESS ON FILE
MIKAYLA WEITZENECKER                 ADDRESS ON FILE
MIKAYLA WHIPPO                       ADDRESS ON FILE
MIKE ALBARELLI                       ADDRESS ON FILE
MIKE AND MIKE SERVICES INC           5633 E VIRGINIA BEACH BLVD NORFOLK VA 23502
MIKE BARBER                          ADDRESS ON FILE
MIKE CAPONE                          ADDRESS ON FILE
MIKE CHAPURA                         ADDRESS ON FILE
MIKE CIRONE                          ADDRESS ON FILE
MIKE CORDER                          ADDRESS ON FILE
MIKE DALY                            ADDRESS ON FILE
MIKE ELLIFRITZ                       ADDRESS ON FILE
MIKE FASANO TAX COLLECTOR            4610 PET LN STE C101 LUTZ FL 33559
MIKE HAYDEN                          ADDRESS ON FILE
MIKE HOPKINS JR                      ADDRESS ON FILE
MIKE LAW                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1416 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1641 of 2235

Claim Name                         Address Information
MIKE LAWRIE                        ADDRESS ON FILE
MIKE LENTO                         ADDRESS ON FILE
MIKE LOPEZ                         ADDRESS ON FILE
MIKE MOON                          ADDRESS ON FILE
MIKE PHILLIPS                      ADDRESS ON FILE
MIKE REESE                         ADDRESS ON FILE
MIKE RHODES                        ADDRESS ON FILE
MIKE SEGNA                         ADDRESS ON FILE
MIKE SIEGEL                        ADDRESS ON FILE
MIKE SIEROTOWICZ                   ADDRESS ON FILE
MIKE SJOSTROM                      ADDRESS ON FILE
MIKE SMITH                         ADDRESS ON FILE
MIKE SPEICH                        ADDRESS ON FILE
MIKE SPENCER                       ADDRESS ON FILE
MIKE STSURIN                       ADDRESS ON FILE
MIKE SUDHOFF                       ADDRESS ON FILE
MIKE TAFOYA                        ADDRESS ON FILE
MIKE TREZISE                       ADDRESS ON FILE
MIKE WEAVER                        ADDRESS ON FILE
MIKEAL LONG                        ADDRESS ON FILE
MIKEAL STAGGS                      ADDRESS ON FILE
MIKEALA FREEMAN                    ADDRESS ON FILE
MIKEIA CLEMONS                     ADDRESS ON FILE
MIKEL BURNS                        ADDRESS ON FILE
MIKEL KIRKSEY                      ADDRESS ON FILE
MIKEL MURPHY                       ADDRESS ON FILE
MIKELA KINAMORE                    ADDRESS ON FILE
MIKELA WALKER                      ADDRESS ON FILE
MIKELANGLO JOHNSON                 ADDRESS ON FILE
MIKELL WILLIAMS                    ADDRESS ON FILE
MIKENLYN CAIN                      ADDRESS ON FILE
MIKENSEY WILLIAMS                  ADDRESS ON FILE
MIKERIA BOUIE                      ADDRESS ON FILE
MIKES GLASS AND MIRROR             PO BOX 426 ORANGE VA 22960
MIKES LOCKSMITH HARDWARE           115 SOUTH AVE DUBOIS PA 15801
MIKEVIA FICKLIN                    ADDRESS ON FILE
MIKEY LORA SANTOS                  ADDRESS ON FILE
MIKHAELA BROOKS                    ADDRESS ON FILE
MIKHAIL DEGRAFFENREIDT             ADDRESS ON FILE
MIKHAYLA MCQUEENEY                 ADDRESS ON FILE
MIKHELA BALL                       ADDRESS ON FILE
MIKIA ROBINSON                     ADDRESS ON FILE
MIKIJA DEVOE                       ADDRESS ON FILE
MIKINZI NILSEN                     ADDRESS ON FILE
MIKKAIL JOHNSON                    ADDRESS ON FILE
MIKKI BAILS                        ADDRESS ON FILE
MIKOLAJ CHYCZEWSKI                 ADDRESS ON FILE
MIKQUEL JONES                      ADDRESS ON FILE
MIKYRA WEAVER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1417 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 1642 of 2235

Claim Name                              Address Information
MILA TALEV                              ADDRESS ON FILE
MILAGRITO CRUZ                          ADDRESS ON FILE
MILAGROS ORTIZ                          ADDRESS ON FILE
MILAGROS ROBINSON                       ADDRESS ON FILE
MILAGROS VALENTIN AGUILAR               ADDRESS ON FILE
MILAM HARVEY                            ADDRESS ON FILE
MILAN REID                              ADDRESS ON FILE
MILAN ROY                               ADDRESS ON FILE
MILAN SAYAVONG                          ADDRESS ON FILE
MILANA DUNN                             ADDRESS ON FILE
MILANGROS SANCHEZ SANCHEZ               ADDRESS ON FILE
MILANI MARINO WARREN                    ADDRESS ON FILE
MILCHA COX                              ADDRESS ON FILE
MILDRED BARNES                          ADDRESS ON FILE
MILDRED BOYLEN                          ADDRESS ON FILE
MILDRED GOODE                           ADDRESS ON FILE
MILDRED JACKSON                         ADDRESS ON FILE
MILDRED MASON-FLIPPIN                   1482 FIRST ROCK RD PROSPECT VA 23960
MILDRED MONTGOMERY                      ADDRESS ON FILE
MILDRED OWENS                           ADDRESS ON FILE
MILDRED TOWNS AND HER ATTORNEY          1281 BROCKETT RD APT 15D FOY AND ASSOCIATES PC CLARKSTON GA 30021
MILDRED WATERS                          ADDRESS ON FILE
MILDRED WILDER                          ADDRESS ON FILE
MILE HIGH DRAIN CLEANING INC            PO BOX 430 LITTLETON CO 80160
MILENY MENDIZABAL LOAIS                 ADDRESS ON FILE
MILES BLACK                             ADDRESS ON FILE
MILES BROWN                             ADDRESS ON FILE
MILES CAMPBELL                          ADDRESS ON FILE
MILES CHALMERS                          ADDRESS ON FILE
MILES CLIFTON                           ADDRESS ON FILE
MILES DAVES                             ADDRESS ON FILE
MILES ELLIOTT                           ADDRESS ON FILE
MILES ENTERPRISES INCORPORATED OF VA    2325 GILES DRIVE CHRISTIANSBURG VA 24073
MILES KACOS                             ADDRESS ON FILE
MILES KEMPER                            ADDRESS ON FILE
MILES MEDIATION & ARBITRATION SVS INC   301 PERIMETER CENTER N STE 225 ACCTS RECEIVABLE DUNWOODY GA 30346
MILES MINNICK                           ADDRESS ON FILE
MILES PATRICK                           ADDRESS ON FILE
MILES PEMBERTON                         ADDRESS ON FILE
MILES RIDDERHEIM                        ADDRESS ON FILE
MILES TERRY                             ADDRESS ON FILE
MILES ZABIELSKI                         ADDRESS ON FILE
MILFORD WATTS                           ADDRESS ON FILE
MILGRIM LAW GROUP                       3216 CORRINE DRIVE ORLANDO FL 32803
MILINDA NORMAN                          ADDRESS ON FILE
MILIRAH BARIL                           ADDRESS ON FILE
MILL CREEK VILLAGE                      PO BOX 335 VALPARAISO FL 32580
MILL CREEK VILLAGE INC                  PO BOX 335 VALPARAISO FL 32580
MILLARD PLUMBING INC                    205 DARDANELLE DAM RD DARDANELLE AR 72834



Epiq Corporate Restructuring, LLC                                                               Page 1418 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                              Page 1643 of 2235

Claim Name                              Address Information
MILLENA WISE                            ADDRESS ON FILE
MILLER AND SON AC REPAIR                1107 FREEDMAN ST LOUDON TN 37774
MILLER AND SONS PLUMBING INC            4221 SW 114TH STREET OCALA FL 34476
MILLER EASTRIDGE                        ADDRESS ON FILE
MILLER HOEL-ZILLES                      ADDRESS ON FILE
MILLER HUMPHREY PLBG AND ELECTRIC LLC   602 E PARK AVE ENTERPRISE AL 36330
MILLER, DAVID                           ADDRESS ON FILE
MILLER, PERRY                           4067 FALLING CREEK RD LAGRANGE NC 28551
MILLERS CLEAN PRO                       519 A SAVANNAH RD LADSON SC 29456
MILLERS PRESSURE CLEANING               3243 HEATHER GLENN DR MARYVILLE TN 37801
MILLERS TREE SERVICE LLC                4951 WOODLANE CIRCLE TALLAHASSEE FL 32303
MILLICENT DUNCAN                        ADDRESS ON FILE
MILLICENT SPADY                         ADDRESS ON FILE
MILLICENT SWARRAY DEEN                  ADDRESS ON FILE
MILLIE KIDD                             ADDRESS ON FILE
MILLIEA ENGLAND                         ADDRESS ON FILE
MILLISSA REID                           ADDRESS ON FILE
MILLS ENTERPRISES LLC                   2596 S WORK ST FALCONER NY 14733
MILTON BUSSEY                           ADDRESS ON FILE
MILTON COOK                             ADDRESS ON FILE
MILTON DRAIN JR                         ADDRESS ON FILE
MILTON FIALLOS                          ADDRESS ON FILE
MILTON MEDINA                           ADDRESS ON FILE
MILTON PALMER JR                        ADDRESS ON FILE
MILTON RHODES                           ADDRESS ON FILE
MILTON ROBINSON                         ADDRESS ON FILE
MILTON STAPLES                          ADDRESS ON FILE
MILTON STOVER                           ADDRESS ON FILE
MIMETI PATRICK                          ADDRESS ON FILE
MIMI LEMMA                              ADDRESS ON FILE
MIMS DISTRIBUTING                       8605 EBENEZER CHURCH ROAD RALEIGH NC 27617
MIN JIA                                 ADDRESS ON FILE
MIN LEE                                 ADDRESS ON FILE
MINA GHOLAMOZZAKERIN                    ADDRESS ON FILE
MINA MIECZKOWSKI                        ADDRESS ON FILE
MINA WILLIAMS                           ADDRESS ON FILE
MINAANN APAGAR                          ADDRESS ON FILE
MINAKSHI TALWAR                         ADDRESS ON FILE
MINARD IRVIN                            ADDRESS ON FILE
MINAY MCWILLIAMS                        ADDRESS ON FILE
MINDI CAMPBELL                          ADDRESS ON FILE
MINDI COOK                              ADDRESS ON FILE
MINDI LARSON                            ADDRESS ON FILE
MINDI RELAFORD                          ADDRESS ON FILE
MINDY ANDERSON                          ADDRESS ON FILE
MINDY BESCH                             ADDRESS ON FILE
MINDY GERTSCH                           ADDRESS ON FILE
MINDY KUEBLER                           ADDRESS ON FILE
MINDY LAMBERT                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1419 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1644 of 2235

Claim Name                             Address Information
MINDY LORIMOR                          ADDRESS ON FILE
MINDY PARKER                           ADDRESS ON FILE
MINDY RIVAS FERNANDEZ                  ADDRESS ON FILE
MINDY RIVAS FERNANDEZ                  ADDRESS ON FILE
MINDY RUTHERFORD                       ADDRESS ON FILE
MINDY SPENCEPATRICK                    ADDRESS ON FILE
MINDY ZIZELMAN                         ADDRESS ON FILE
MINELIA WILLS                          ADDRESS ON FILE
MINELLY CRUZ                           ADDRESS ON FILE
MINER FLEET MANAGEMENT GROUP           17319 SAN PEDRO STE 500 SAN ANTONIO TX 78232
MINERVA CHACON                         ADDRESS ON FILE
MINI GIANTS INC                        3704 EMERSON AVE PARKERSBURG WV 26101
MINNESOTA DEPARTMENT OF HEALTH         625 ROBERT ST N PO BOX 64975 ST PAUL MN 55164-0975
MINNESOTA DEPARTMENT OF HEALTH         PO BOX 64975 ST. PAUL MN 55164-0975
MINNESOTA DEPT OF COMMERCE             MINNESOTA DEPT OF COMMERCE UNCLAIMED PROPERTY DIVISION 85 7TH PLACE EAS SUITE
                                       600 ST PAUL MN 55101
MINNESOTA DEPT OF LABOR AND INDUSTRY   443 LAFAYETTE RD N ST PAUL MN 55155
MINNESOTA DEPT OF REVENUE              PO BOX 64439 ST PAUL MN 55164-0439
MINNESOTA DEPT OF REVENUE              600 N ROBERT ST. M/S 4130 SAINT PAUL MN 55164-0622
MINNESOTA REVENUE                      PO BOX 64649 ST PAUL MN 55164
MINNIE GREEN                           ADDRESS ON FILE
MINNIE SEALS                           ADDRESS ON FILE
MINNIE WILLIAMS                        ADDRESS ON FILE
MINOT CUISINE, INC.                    100 SW 28TH AVE MINOT ND 58701
MINOT CUSINE INC                       ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
MINT CONDITION                         PO BOX 444 MOUNT VERNON OH 43050
MIOSOTI FIGUEROA                       ADDRESS ON FILE
MIQUAEL HARDIN                         ADDRESS ON FILE
MIQUAN HALL                            ADDRESS ON FILE
MIQUAN WOODSON                         ADDRESS ON FILE
MIQUEAS MURILLO                        ADDRESS ON FILE
MIQUEL RANDALL                         ADDRESS ON FILE
MIQUELLA MOLLON                        ADDRESS ON FILE
MIQUELLA SANCHEZ                       ADDRESS ON FILE
MIQUESTE LUMA                          ADDRESS ON FILE
MIQUILA JOINER                         ADDRESS ON FILE
MIRA KLOEPFEL                          ADDRESS ON FILE
MIRA SHULER                            ADDRESS ON FILE
MIRACAL ROBERTS                        ADDRESS ON FILE
MIRACIA ZAMOR                          ADDRESS ON FILE
MIRACLE KING                           ADDRESS ON FILE
MIRACLE MCCOY                          ADDRESS ON FILE
MIRACLE THOMPSON                       ADDRESS ON FILE
MIRACLE WARFIELD                       ADDRESS ON FILE
MIRACLE WATSON                         ADDRESS ON FILE
MIRACLE WILSON                         ADDRESS ON FILE
MIRANDA AIKIN                          ADDRESS ON FILE
MIRANDA ALIFF                          ADDRESS ON FILE
MIRANDA BAHAM                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1420 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1645 of 2235

Claim Name                         Address Information
MIRANDA BARBOZA                    ADDRESS ON FILE
MIRANDA BARTON                     ADDRESS ON FILE
MIRANDA BOWER                      ADDRESS ON FILE
MIRANDA BRIDLEY                    ADDRESS ON FILE
MIRANDA BRYAN                      ADDRESS ON FILE
MIRANDA CAMPBELL                   ADDRESS ON FILE
MIRANDA CAMPBELL                   ADDRESS ON FILE
MIRANDA CARPENTER                  ADDRESS ON FILE
MIRANDA CARTER                     ADDRESS ON FILE
MIRANDA CARTER                     ADDRESS ON FILE
MIRANDA CHAVIS                     ADDRESS ON FILE
MIRANDA CHRISTIAN                  ADDRESS ON FILE
MIRANDA COON                       ADDRESS ON FILE
MIRANDA CORDER                     ADDRESS ON FILE
MIRANDA CORNWELL                   ADDRESS ON FILE
MIRANDA CRAWFORD                   ADDRESS ON FILE
MIRANDA DAVIS                      ADDRESS ON FILE
MIRANDA DENTON                     ADDRESS ON FILE
MIRANDA DOYLE                      ADDRESS ON FILE
MIRANDA DUMAS                      ADDRESS ON FILE
MIRANDA DYER                       ADDRESS ON FILE
MIRANDA EUBANKS                    ADDRESS ON FILE
MIRANDA EWALD                      ADDRESS ON FILE
MIRANDA FAULKERSON                 ADDRESS ON FILE
MIRANDA FERNANDEZ                  ADDRESS ON FILE
MIRANDA FLYNN                      ADDRESS ON FILE
MIRANDA GOMER                      ADDRESS ON FILE
MIRANDA GOODE                      ADDRESS ON FILE
MIRANDA GRAY                       ADDRESS ON FILE
MIRANDA GREEN                      ADDRESS ON FILE
MIRANDA GREGORY                    ADDRESS ON FILE
MIRANDA HANCOCK                    ADDRESS ON FILE
MIRANDA HARPHAM                    ADDRESS ON FILE
MIRANDA HAWKINS                    ADDRESS ON FILE
MIRANDA HENRY                      ADDRESS ON FILE
MIRANDA HERNANDEZZ                 ADDRESS ON FILE
MIRANDA HILLBORN                   ADDRESS ON FILE
MIRANDA HLAD                       ADDRESS ON FILE
MIRANDA HUGHES                     ADDRESS ON FILE
MIRANDA HUNT                       ADDRESS ON FILE
MIRANDA HUNTSMAN                   ADDRESS ON FILE
MIRANDA JAMES                      ADDRESS ON FILE
MIRANDA JARRETT                    ADDRESS ON FILE
MIRANDA JOHNSON                    ADDRESS ON FILE
MIRANDA JONES                      ADDRESS ON FILE
MIRANDA KAMPMAN                    ADDRESS ON FILE
MIRANDA KNIESCHE                   ADDRESS ON FILE
MIRANDA LEEK                       ADDRESS ON FILE
MIRANDA LEPLEY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1421 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1646 of 2235

Claim Name                         Address Information
MIRANDA LIVINGSTON                 ADDRESS ON FILE
MIRANDA LUCAS                      ADDRESS ON FILE
MIRANDA MAJOR                      ADDRESS ON FILE
MIRANDA MASTERS                    ADDRESS ON FILE
MIRANDA MASTERS                    ADDRESS ON FILE
MIRANDA MERRY                      ADDRESS ON FILE
MIRANDA MIDDLETON                  ADDRESS ON FILE
MIRANDA MILLER                     ADDRESS ON FILE
MIRANDA MILLER                     ADDRESS ON FILE
MIRANDA MOREARTY                   ADDRESS ON FILE
MIRANDA MOREAU                     ADDRESS ON FILE
MIRANDA MORGAN                     ADDRESS ON FILE
MIRANDA MORRISON                   ADDRESS ON FILE
MIRANDA MOSS                       ADDRESS ON FILE
MIRANDA MUSHRUSH                   ADDRESS ON FILE
MIRANDA NIXON                      ADDRESS ON FILE
MIRANDA ODOM                       ADDRESS ON FILE
MIRANDA OLIVERI                    ADDRESS ON FILE
MIRANDA PEREZ                      ADDRESS ON FILE
MIRANDA PHILLIPS                   ADDRESS ON FILE
MIRANDA POWELL                     ADDRESS ON FILE
MIRANDA RAYOME                     ADDRESS ON FILE
MIRANDA RICKWALT                   ADDRESS ON FILE
MIRANDA RILEY                      ADDRESS ON FILE
MIRANDA RITTER                     ADDRESS ON FILE
MIRANDA ROBINSON                   ADDRESS ON FILE
MIRANDA ROE                        ADDRESS ON FILE
MIRANDA RUSSO                      ADDRESS ON FILE
MIRANDA SCRIVENS                   ADDRESS ON FILE
MIRANDA SHERBACK                   ADDRESS ON FILE
MIRANDA SIMMS                      ADDRESS ON FILE
MIRANDA SKIPPER                    ADDRESS ON FILE
MIRANDA SMITH                      ADDRESS ON FILE
MIRANDA SMITH                      ADDRESS ON FILE
MIRANDA SMITH                      ADDRESS ON FILE
MIRANDA SULLIVAN                   ADDRESS ON FILE
MIRANDA TARUFELLI                  ADDRESS ON FILE
MIRANDA TULLOC                     ADDRESS ON FILE
MIRANDA TURNBULL                   ADDRESS ON FILE
MIRANDA TWICHEL                    ADDRESS ON FILE
MIRANDA URBANSKI                   ADDRESS ON FILE
MIRANDA WAGNER                     ADDRESS ON FILE
MIRANDA WATERMAN                   ADDRESS ON FILE
MIRANDA WELCH                      ADDRESS ON FILE
MIRANDA WHITE                      ADDRESS ON FILE
MIRANDA WIESKE                     ADDRESS ON FILE
MIRAYNA CALDWELL                   ADDRESS ON FILE
MIRELA RODRIGUES                   ADDRESS ON FILE
MIRENA WILLIAMS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1422 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1647 of 2235

Claim Name                           Address Information
MIREYA MIRANDA                       ADDRESS ON FILE
MIREYA MONDRAGON                     ADDRESS ON FILE
MIREYA RENTERIA                      ADDRESS ON FILE
MIREYA VEGA                          ADDRESS ON FILE
MIRIAM AVRUTIN                       ADDRESS ON FILE
MIRIAM BONIFACIO BUJAICO             ADDRESS ON FILE
MIRIAM COLEMAN                       ADDRESS ON FILE
MIRIAM CYWAN & JAY INGRAM            CYWAN FAMILY TRUST 4630 WORTSER AVE SHERMAN OAKS CA 91423
MIRIAM EDEN                          ADDRESS ON FILE
MIRIAM ENRIQUEZ                      ADDRESS ON FILE
MIRIAM MINOR                         ADDRESS ON FILE
MIRIAM MONTALVO-PITTER               ADDRESS ON FILE
MIRIAM RAMIREZ                       ADDRESS ON FILE
MIRIAM REYES                         ADDRESS ON FILE
MIRIAM SCHUCHMAN                     ADDRESS ON FILE
MIRIAM SEND EID                      ADDRESS ON FILE
MIRIAM SEVERE                        ADDRESS ON FILE
MIRIAM SMITH                         ADDRESS ON FILE
MIRIAM TOMES                         ADDRESS ON FILE
MIRIAN AGUIRRE                       ADDRESS ON FILE
MIRIAN VARELA GARCIA                 ADDRESS ON FILE
MIRISSA SCOTT                        ADDRESS ON FILE
MIRISSIA GOLDNER                     ADDRESS ON FILE
MIRNA BONILLA                        ADDRESS ON FILE
MIRNA MARROQUIN                      ADDRESS ON FILE
MIROSLAW MIECZKOWSKI                 ADDRESS ON FILE
MIRVA ROMEUS                         ADDRESS ON FILE
MIRVA ROMEUS                         ADDRESS ON FILE
MIRWESS SAIDI                        ADDRESS ON FILE
MIRYAM MOROCHO                       ADDRESS ON FILE
MISAEL ARIAS                         ADDRESS ON FILE
MISAEL GRANADOS                      ADDRESS ON FILE
MISAEL MAGANA                        ADDRESS ON FILE
MISAEL MATA                          ADDRESS ON FILE
MISAEL OROZCO                        ADDRESS ON FILE
MISAEL RODRIGUEZ                     ADDRESS ON FILE
MISEAL SPRAUS                        ADDRESS ON FILE
MISHA RIVERA                         ADDRESS ON FILE
MISHAUNA LAMBUTH                     ADDRESS ON FILE
MISHEA HASTY                         ADDRESS ON FILE
MISHEEL URTNASAN                     ADDRESS ON FILE
MISHELLE KLEIN                       ADDRESS ON FILE
MISHIRAH COLEY                       ADDRESS ON FILE
MISS LUCKY LONG                      ADDRESS ON FILE
MISSAEL RODELO                       ADDRESS ON FILE
MISSELLIN MCALLISTER                 ADDRESS ON FILE
MISSENA MANGINO                      ADDRESS ON FILE
MISSISSIPPI DEPARTMENT OF REV        PO BOX 1033 JACKSON MS 39215-1033
MISSISSIPPI DEPT OF EMPLOY SEC       PO BOX 22781 JACKSON MS 39225-2781



Epiq Corporate Restructuring, LLC                                                            Page 1423 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                              Page 1648 of 2235

Claim Name                              Address Information
MISSISSIPPI DEPT OF EMPLOYMENT SECURITY OFFICE OF THE GOVERNOR 1235 ECHELON PKWY PO BOX 1699 JACKSON MS 39215-1699
MISSISSIPPI DEPT OF REVENUE            ATTN NIKESHIA AGEE PO BOX 22808 JACKSON MS 39225-2808
MISSISSIPPI DEPT OF REVENUE            P.O. BOX 22808 JACKSON MS 39225-2808
MISSISSIPPI DIVISION OF MEDICAID       550 HIGH STREET, SUITE 1000 JACKSON MS 39201
MISSISSIPPI LOGOS L L C                113 VILLAGE BLVD STE C MADISON MS 39110
MISSISSIPPI STATE TAX COMMISSION       500 CLINTON CTR DR CLINTON MS 39056
MISSISSIPPI STATE TAX COMMISSION       PO BOX 22808 JACKSON MS 39225-2808
MISSOURI AMERICAN WATER                PO BOX 6029 CAROL STREAM IL 60197
MISSOURI AMERICAN WATER                727 CRAIG RD ST LOUIS MO 63141
MISSOURI AMERICAN WATER COM            PO BOX 790247 ST LOUIS MO 63179
MISSOURI DEPARTMENT OF PUBLIC SAFETY   PO BOX 1421 DIVISION OF FIRE SAFETY JEFFERSON CITY MO 65102
MISSOURI DEPARTMENT OF REVENUE         TAXATION DIVISION PO BOX 840 JEFFERSON CITY MO 65105-0840
MISSOURI DEPT OF LABOR                 PO BOX 1421 JEFFERSON CITY MO 65102
MISSOURI DEPT OF LABOR AND             INDUSTRIAL RELATIONS 421 E DUNKLIN ST PO BOX 59 JEFFERSON CITY MO 65102-0059
MISSOURI DEPT OF REVENUE               HARRY S TRUMAN STATE OFFICE BLDG 301 W HIGH ST, RM 102 JEFFERSON CITY MO 65101
MISSOURI DIRECTOR OF REVENUE           PO BOX 999 JEFFERSON CITY MO 65108-0999
MISSOURI DIV OF EMPLOY SECURIT         PO BOX 888 JEFFERSON CITY MO 65102-0888
MISSOURI EAGLE LLC LEBANON             P O BOX 10 LEBANON MO 65536
MISSOURI STATE DEPARTMENT OF           HEALTH AND SENIOR SERVICES 912 WILDWOOD PO BOX 570 JEFFERSON CITY MO 65102
MISSOURI STATE TREASURER               PO BOX 1272 UNCLAIMED PROPERTY DIVISION JEFFERSON CITY MO 65102
MISSY GIBSON                           ADDRESS ON FILE
MISTER ROBY                            ADDRESS ON FILE
MISTI BICKER                           ADDRESS ON FILE
MISTI DAVIS                            ADDRESS ON FILE
MISTI HALL                             ADDRESS ON FILE
MISTRETTAS PRODUCE                     131 HARBOR CIRCLE NEW ORLEANS LA 70126
MISTY ADAMS                            ADDRESS ON FILE
MISTY BALDWIN                          ADDRESS ON FILE
MISTY BEWLEY                           ADDRESS ON FILE
MISTY BRILES                           ADDRESS ON FILE
MISTY BROWN                            ADDRESS ON FILE
MISTY COHELEY                          ADDRESS ON FILE
MISTY COHENS                           ADDRESS ON FILE
MISTY DAVIS                            ADDRESS ON FILE
MISTY DREW                             ADDRESS ON FILE
MISTY EDWARDS                          ADDRESS ON FILE
MISTY EKEBERG                          ADDRESS ON FILE
MISTY GARNER                           ADDRESS ON FILE
MISTY JOHNSON                          ADDRESS ON FILE
MISTY KELLY                            ADDRESS ON FILE
MISTY KING                             ADDRESS ON FILE
MISTY LEWIS                            ADDRESS ON FILE
MISTY LUMPKINS                         ADDRESS ON FILE
MISTY MARTIN                           ADDRESS ON FILE
MISTY MCCORVEY                         ADDRESS ON FILE
MISTY MINTON                           ADDRESS ON FILE
MISTY MORRIS                           ADDRESS ON FILE
MISTY MORRISON                         ADDRESS ON FILE
MISTY MURR                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1424 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 1649 of 2235

Claim Name                            Address Information
MISTY OGREEN                          ADDRESS ON FILE
MISTY PARSONS                         ADDRESS ON FILE
MISTY PINTER                          ADDRESS ON FILE
MISTY PITTMAN                         ADDRESS ON FILE
MISTY ROCHE                           ADDRESS ON FILE
MISTY RUSSELL                         ADDRESS ON FILE
MISTY RUSSELL                         ADDRESS ON FILE
MISTY SMALLEY                         ADDRESS ON FILE
MISTY TAYLOR                          ADDRESS ON FILE
MISTY TEMPLETON                       ADDRESS ON FILE
MISU LAING                            ADDRESS ON FILE
MISULAY SPRAUS                        ADDRESS ON FILE
MITCH GALLIGAN                        ADDRESS ON FILE
MITCH MOORE                           ADDRESS ON FILE
MITCHEL LAURISTON                     ADDRESS ON FILE
MITCHEL MILHOLLEN                     ADDRESS ON FILE
MITCHELL ABRAMO                       ADDRESS ON FILE
MITCHELL ADAIR                        ADDRESS ON FILE
MITCHELL BABBITT                      ADDRESS ON FILE
MITCHELL BASCUE                       ADDRESS ON FILE
MITCHELL BASSETT                      ADDRESS ON FILE
MITCHELL BEVERAGE COMPANY OF MD LLC   10000 FRANKLIN SQUARE DRIVE NOTTINGHAM MD 21236
MITCHELL BEVERAGE GULF COAST LLC      12100 INTRAPLEX PKWY GULFPORT MS 39503
MITCHELL BUSCHBACHER                  ADDRESS ON FILE
MITCHELL BUSHNELL                     ADDRESS ON FILE
MITCHELL BYRD                         ADDRESS ON FILE
MITCHELL CALONDER                     ADDRESS ON FILE
MITCHELL CHASTAIN                     ADDRESS ON FILE
MITCHELL CIMION                       ADDRESS ON FILE
MITCHELL COKENOUR                     ADDRESS ON FILE
MITCHELL CONWAY                       ADDRESS ON FILE
MITCHELL CUISINE LLC                  ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
MITCHELL CUISINE, LLC                 1900 HIGHLAND WAY MITCHELL SD 57301
MITCHELL DEARMORE                     ADDRESS ON FILE
MITCHELL DICKENSON                    ADDRESS ON FILE
MITCHELL DISTRIBUTING COLUMBUS        1705 INDUSTRIAL PARK ROAD COLUMBUS MS 39701
MITCHELL FACTOR                       ADDRESS ON FILE
MITCHELL FIANDT                       ADDRESS ON FILE
MITCHELL FILION                       ADDRESS ON FILE
MITCHELL GUY                          ADDRESS ON FILE
MITCHELL HENDERSON                    ADDRESS ON FILE
MITCHELL HOVIS                        ADDRESS ON FILE
MITCHELL JEFFREYS                     ADDRESS ON FILE
MITCHELL KELLY                        ADDRESS ON FILE
MITCHELL KENNEY                       ADDRESS ON FILE
MITCHELL LOVE                         ADDRESS ON FILE
MITCHELL MCCLARAN                     ADDRESS ON FILE
MITCHELL MCCONNELL                    ADDRESS ON FILE
MITCHELL MELER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1425 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1650 of 2235

Claim Name                            Address Information
MITCHELL MOORE                        ADDRESS ON FILE
MITCHELL MORALES                      ADDRESS ON FILE
MITCHELL MORRIS                       ADDRESS ON FILE
MITCHELL MORRISON                     ADDRESS ON FILE
MITCHELL PAYNE                        ADDRESS ON FILE
MITCHELL POOLE                        ADDRESS ON FILE
MITCHELL PREWITT                      ADDRESS ON FILE
MITCHELL RICH                         ADDRESS ON FILE
MITCHELL SANDERS                      ADDRESS ON FILE
MITCHELL SCOTT                        ADDRESS ON FILE
MITCHELL SHULER                       ADDRESS ON FILE
MITCHELL SLUSHER                      ADDRESS ON FILE
MITCHELL TAYLOR                       ADDRESS ON FILE
MITCHELL TOPALIAN                     ADDRESS ON FILE
MITCHELL WATERS                       ADDRESS ON FILE
MITCHELL WATTS                        ADDRESS ON FILE
MITCHELL WILLIAMS                     ADDRESS ON FILE
MITCHELL WILLIAMS                     ADDRESS ON FILE
MITTSA POLYNICE                       ADDRESS ON FILE
MITZI KELLY                           ADDRESS ON FILE
MITZI PEREZ                           ADDRESS ON FILE
MITZI REYNOLDS                        ADDRESS ON FILE
MIYA BREEDEN                          ADDRESS ON FILE
MIYA WIGGINS                          ADDRESS ON FILE
MIYKEL ANDERSON                       ADDRESS ON FILE
MIZAUCTIONS LLC                       141 WEST END DR MANHEIM PA 17545
MJK LLC                               1201 N PETERSON AVENUE DOUGLAS GA 31533
MJM LAWN CARE SERVICES                C/O 85 GREAT OAK DRIVE BERLIN CT 06037
MJM LAWN CARE SERVICES LLC            85 GREAT OAK DR BERLIN CT 06037
MO KAN MECHANICAL                     1710 N 75TH DRIVE KANSAS CITY KS 66112
MOAEA CUNNINGHAM                      ADDRESS ON FILE
MOBILE AREA WATER & SEWER SYSTEM      4725 A MOFFETT RD MOBILE AL 36618
MOBILE AREA WATER & SWR SYSTEM        PO BOX 830130 BIRMINGHAM AL 35283
MOBILE AREA WATER & SWR SYSTEM        4725 MOFFETT RD MOBILE AL 36618
MOBILE COUNTY                         PO BOX 1169 REVENUE COMMISSIONER MOBILE AL 36633-1169
MOBILE COUNTY HEALTH DEPARTMENT       251 N BAYOU ST MOBILE AL 36603
MOBILE FIXTURE EQUIP CO INC           1155 MONTLIMAR DR MOBILE AL 36609
MODERN AIR AND REFRIGERATION          7123 24TH CT E SARASOTA FL 34243
MODERN PLUMBING INC                   4196 S PLEASANT GROVE RD INVERNESS FL 34452
MODERNISTIC INC                       821 WAKEFIELD PLAINWELL MI 49080
MODEST VASQUEZ-MERINO                 ADDRESS ON FILE
MODESTY WELLS                         ADDRESS ON FILE
MODLEYS PLUMBING AND HEATING INC      101 FIRST ST BECKLEY WV 25801
MOEISHA WALLACE                       ADDRESS ON FILE
MOESHA FRAZIER                        ADDRESS ON FILE
MOESHA GREEN                          ADDRESS ON FILE
MOESHA JACKSON                        ADDRESS ON FILE
MOET BINION                           ADDRESS ON FILE
MOET WHITE                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1426 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                      Page 1651 of 2235

Claim Name                         Address Information
MOHAMED ALADLE                     ADDRESS ON FILE
MOHAMED ELYAOUTI                   ADDRESS ON FILE
MOHAMED FARAH                      ADDRESS ON FILE
MOHAMED JABER                      ADDRESS ON FILE
MOHAMED LY                         ADDRESS ON FILE
MOHAMED ROBLE                      ADDRESS ON FILE
MOHAMED SENNOUNI                   ADDRESS ON FILE
MOHAMED SYLLA                      ADDRESS ON FILE
MOHAMED ULLAH                      ADDRESS ON FILE
MOHAMED YAHYA                      ADDRESS ON FILE
MOHAMMAD AHMED                     ADDRESS ON FILE
MOHAMMAD HASAN                     ADDRESS ON FILE
MOHAMMAD MIZAN                     ADDRESS ON FILE
MOHAMMAD TABARI                    ADDRESS ON FILE
MOHAMMED ALOM                      ADDRESS ON FILE
MOHAMMED CHAYED                    ADDRESS ON FILE
MOHAMMED HANIF                     ADDRESS ON FILE
MOHAMMED HUDA                      ADDRESS ON FILE
MOHAMMED HUSSAIN                   ADDRESS ON FILE
MOHAMMED NACIRI ELBOUSSOUNI        ADDRESS ON FILE
MOHAMMED SAGAR                     ADDRESS ON FILE
MOHAMMED USMAN                     ADDRESS ON FILE
MOHAMMED ZAVALETA SUASTEGUI        ADDRESS ON FILE
MOHAYED ALGALI                     ADDRESS ON FILE
MOIRICE ROSS                       ADDRESS ON FILE
MOISES BARBA                       ADDRESS ON FILE
MOISES BENAVENTE                   ADDRESS ON FILE
MOISES GONZALEZ                    ADDRESS ON FILE
MOISES MOREJON                     ADDRESS ON FILE
MOISES PUJOLS                      ADDRESS ON FILE
MOISES RODRIGUEZ                   ADDRESS ON FILE
MOLEFI SHAKUR                      ADDRESS ON FILE
MOLLI DOWD                         ADDRESS ON FILE
MOLLI SOUZA                        ADDRESS ON FILE
MOLLIE GREEN                       ADDRESS ON FILE
MOLLIE MERRICK                     ADDRESS ON FILE
MOLLIE RYAN                        ADDRESS ON FILE
MOLLIE TEEMS                       ADDRESS ON FILE
MOLLY ALSHANSKI                    ADDRESS ON FILE
MOLLY ANDERSON                     ADDRESS ON FILE
MOLLY BAYER                        ADDRESS ON FILE
MOLLY BEARS                        ADDRESS ON FILE
MOLLY BISHOP                       ADDRESS ON FILE
MOLLY BISHOP                       ADDRESS ON FILE
MOLLY BOSO                         ADDRESS ON FILE
MOLLY BURNETT                      8442 GLADIOLA ST ARVADA CO 80005
MOLLY DEAN                         ADDRESS ON FILE
MOLLY DUPERRY                      ADDRESS ON FILE
MOLLY FABRIZIO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1427 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1652 of 2235

Claim Name                          Address Information
MOLLY FREEMAN                       ADDRESS ON FILE
MOLLY FULTON                        ADDRESS ON FILE
MOLLY GEISELHART                    ADDRESS ON FILE
MOLLY GUZMAN                        ADDRESS ON FILE
MOLLY HELISEK                       ADDRESS ON FILE
MOLLY HILL                          ADDRESS ON FILE
MOLLY HODGE                         ADDRESS ON FILE
MOLLY HONE                          ADDRESS ON FILE
MOLLY JACKSON                       ADDRESS ON FILE
MOLLY KOCH                          ADDRESS ON FILE
MOLLY LEMON                         ADDRESS ON FILE
MOLLY LONG                          ADDRESS ON FILE
MOLLY LONGERBEAM                    ADDRESS ON FILE
MOLLY MCCONNELL                     ADDRESS ON FILE
MOLLY MCDANIEL                      ADDRESS ON FILE
MOLLY MOORE                         ADDRESS ON FILE
MOLLY NEUMAN                        ADDRESS ON FILE
MOLLY ONEIL                         ADDRESS ON FILE
MOLLY ROWE                          ADDRESS ON FILE
MOLLY SCHERTZ                       ADDRESS ON FILE
MOLLY SEAR                          ADDRESS ON FILE
MOLLY SOMMER                        ADDRESS ON FILE
MOLLY STEHR                         ADDRESS ON FILE
MOLLY STRILECKIS                    ADDRESS ON FILE
MOLLY TEDESCHI                      ADDRESS ON FILE
MOLLY THOMAS                        ADDRESS ON FILE
MOLLY VORHAUER                      ADDRESS ON FILE
MOLLY VOSBURG                       ADDRESS ON FILE
MOLLY WATSON                        ADDRESS ON FILE
MOLLY ZASTROW                       ADDRESS ON FILE
MON POWER                           5001 NASA BLVD FAIRMONT WV 26554
MON POWER                           PO BOX 3615 AKRON OH 44309
MONA BLACKWELL                      ADDRESS ON FILE
MONA HENDERSON                      ADDRESS ON FILE
MONA HOLCEY                         ADDRESS ON FILE
MONA JEROME                         ADDRESS ON FILE
MONA MYERS                          ADDRESS ON FILE
MONA SUPPLY COMPANY INC             PO BOX 70 DELLSLOW WV 26531
MONAE BUNTING                       ADDRESS ON FILE
MONAE GILLIAM                       ADDRESS ON FILE
MONALESA LENNON                     ADDRESS ON FILE
MONALI BHAKTA                       ADDRESS ON FILE
MONALISA FELIX                      ADDRESS ON FILE
MONARCH BEVERAGE CO INC             9347 EAST PENDLETON PIKE INDIANAPOLIS IN 46236
MONCONJAY TARR                      ADDRESS ON FILE
MONCONJAY WEAH                      ADDRESS ON FILE
MONDACUS LEWIS                      ADDRESS ON FILE
MONDAIZIE RAINEY                    ADDRESS ON FILE
MONDRE TYRELL RAMBO                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1428 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1653 of 2235

Claim Name                           Address Information
MONE CREIGHTON-HAMMOND               ADDRESS ON FILE
MONEA ALLEN                          ADDRESS ON FILE
MONEEBA CHOUDHRY                     ADDRESS ON FILE
MONEIGH BRADSHAW                     ADDRESS ON FILE
MONESHA BOOKER                       ADDRESS ON FILE
MONESHA SHERRICK                     ADDRESS ON FILE
MONESTE MOISE                        ADDRESS ON FILE
MONET CHANDLER                       ADDRESS ON FILE
MONET CLAY                           ADDRESS ON FILE
MONET EDWARDS                        ADDRESS ON FILE
MONET SENEGAL                        ADDRESS ON FILE
MONET WADDY                          ADDRESS ON FILE
MONET WALKER                         ADDRESS ON FILE
MONETTE HARMS                        ADDRESS ON FILE
MONEX SKINNER                        ADDRESS ON FILE
MONEY MCDANIEL                       ADDRESS ON FILE
MONEY REYNOLDS-GRIER                 ADDRESS ON FILE
MONIA COLE-YORK                      ADDRESS ON FILE
MONICA ANDRADE                       ADDRESS ON FILE
MONICA ANDRESKI                      ADDRESS ON FILE
MONICA AYERS                         ADDRESS ON FILE
MONICA BARBOUR                       ADDRESS ON FILE
MONICA BECKER DUVALL                 ADDRESS ON FILE
MONICA BECKWITH                      ADDRESS ON FILE
MONICA BLACK                         ADDRESS ON FILE
MONICA BUFFUM                        ADDRESS ON FILE
MONICA BUTLER                        ADDRESS ON FILE
MONICA CANNY                         ADDRESS ON FILE
MONICA CLINARD                       ADDRESS ON FILE
MONICA COATES                        ADDRESS ON FILE
MONICA DEVER                         ADDRESS ON FILE
MONICA DICUS                         ADDRESS ON FILE
MONICA DOSTER-FIELDS                 ADDRESS ON FILE
MONICA DOXEY                         ADDRESS ON FILE
MONICA EASTON                        ADDRESS ON FILE
MONICA EATON                         ADDRESS ON FILE
MONICA ESPINAR                       ADDRESS ON FILE
MONICA GARCIA                        ADDRESS ON FILE
MONICA GARREN                        ADDRESS ON FILE
MONICA GARRICK                       ADDRESS ON FILE
MONICA GRANT                         ADDRESS ON FILE
MONICA GRIMMAGE                      ADDRESS ON FILE
MONICA HAMILTON                      ADDRESS ON FILE
MONICA HARTFORD                      ADDRESS ON FILE
MONICA HENRY                         ADDRESS ON FILE
MONICA HILL                          ADDRESS ON FILE
MONICA HOPE                          ADDRESS ON FILE
MONICA HORISON                       ADDRESS ON FILE
MONICA HOTALING                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1429 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1654 of 2235

Claim Name                            Address Information
MONICA IHNDRIS                        ADDRESS ON FILE
MONICA JACKSON                        ADDRESS ON FILE
MONICA JACKSON                        ADDRESS ON FILE
MONICA JIMENEZ                        ADDRESS ON FILE
MONICA JONES                          ADDRESS ON FILE
MONICA JONES-MITCHELL                 ADDRESS ON FILE
MONICA JULIAN                         ADDRESS ON FILE
MONICA KRACKOWSKI                     ADDRESS ON FILE
MONICA LAKE                           ADDRESS ON FILE
MONICA LATORRE                        ADDRESS ON FILE
MONICA LEAL                           ADDRESS ON FILE
MONICA LEMLEY                         ADDRESS ON FILE
MONICA LEONARD-DAVIS                  ADDRESS ON FILE
MONICA LINARES                        ADDRESS ON FILE
MONICA MARTIN                         ADDRESS ON FILE
MONICA MATA                           ADDRESS ON FILE
MONICA MATT                           ADDRESS ON FILE
MONICA MCCART                         ADDRESS ON FILE
MONICA MCGOUGH                        ADDRESS ON FILE
MONICA MILLS                          ADDRESS ON FILE
MONICA MONGOLD                        ADDRESS ON FILE
MONICA MORRIS                         ADDRESS ON FILE
MONICA NICHOLAS                       ADDRESS ON FILE
MONICA NUNEZ                          ADDRESS ON FILE
MONICA OSES SAURIT                    ADDRESS ON FILE
MONICA OWNBY                          ADDRESS ON FILE
MONICA PASCUAL                        ADDRESS ON FILE
MONICA PEOPLES                        ADDRESS ON FILE
MONICA PEREZ                          ADDRESS ON FILE
MONICA PERRON                         ADDRESS ON FILE
MONICA ROBINSON-JONES                 ADDRESS ON FILE
MONICA ROMERO                         ADDRESS ON FILE
MONICA SASTRE                         ADDRESS ON FILE
MONICA SCOTT                          ADDRESS ON FILE
MONICA SHADBOLT                       ADDRESS ON FILE
MONICA SHERFIELD                      ADDRESS ON FILE
MONICA SMALLS                         ADDRESS ON FILE
MONICA TAYLOR                         ADDRESS ON FILE
MONICA THOMPSON                       ADDRESS ON FILE
MONICA VANATTA                        ADDRESS ON FILE
MONICA WATTS                          ADDRESS ON FILE
MONICA WOODARD                        ADDRESS ON FILE
MONICA WOODLIEF                       ADDRESS ON FILE
MONIEKA VEAL                          ADDRESS ON FILE
MONIKA BORAWSKI                       ADDRESS ON FILE
MONIKA FREEMAN                        ADDRESS ON FILE
MONIKA LYON-SMITH                     ADDRESS ON FILE
MONIKA METRO                          ADDRESS ON FILE
MONIKA NABARRETE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1430 OF 2008
                                                RUBY TUESDAY
                     Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1655 of 2235

Claim Name                            Address Information
MONIKA PADILLA                        ADDRESS ON FILE
MONIKA REDDING                        ADDRESS ON FILE
MONIKA STRINGER                       ADDRESS ON FILE
MONIQUA CARROLL                       ADDRESS ON FILE
MONIQUA FLEMING                       ADDRESS ON FILE
MONIQUAE SCOTT                        ADDRESS ON FILE
MONIQUE AND SECU YOUNG                ADDRESS ON FILE
MONIQUE ANGEL                         ADDRESS ON FILE
MONIQUE BOYD                          ADDRESS ON FILE
MONIQUE BROWN                         ADDRESS ON FILE
MONIQUE BURDEN                        ADDRESS ON FILE
MONIQUE CABANA                        ADDRESS ON FILE
MONIQUE CANINO                        ADDRESS ON FILE
MONIQUE CARLAND                       ADDRESS ON FILE
MONIQUE CORMIER                       ADDRESS ON FILE
MONIQUE CUTLER                        ADDRESS ON FILE
MONIQUE DANIEL                        ADDRESS ON FILE
MONIQUE DONLEY CERRITOS               ADDRESS ON FILE
MONIQUE EADDY                         ADDRESS ON FILE
MONIQUE GENDRON                       ADDRESS ON FILE
MONIQUE HAIRSTON                      ADDRESS ON FILE
MONIQUE HANDY                         ADDRESS ON FILE
MONIQUE HARRELL                       ADDRESS ON FILE
MONIQUE JABER                         ADDRESS ON FILE
MONIQUE JOHNSON                       ADDRESS ON FILE
MONIQUE JOHNSON                       ADDRESS ON FILE
MONIQUE JOHNSON                       ADDRESS ON FILE
MONIQUE JOSEPH                        ADDRESS ON FILE
MONIQUE KIZZEE                        ADDRESS ON FILE
MONIQUE LODGE                         ADDRESS ON FILE
MONIQUE MEYER                         ADDRESS ON FILE
MONIQUE MILLER                        ADDRESS ON FILE
MONIQUE MOORE                         ADDRESS ON FILE
MONIQUE MURRY                         ADDRESS ON FILE
MONIQUE ROBERTSON                     ADDRESS ON FILE
MONIQUE ROMAN                         ADDRESS ON FILE
MONIQUE ROONEY                        ADDRESS ON FILE
MONIQUE SCOTT                         ADDRESS ON FILE
MONIQUE SMITH                         ADDRESS ON FILE
MONIQUE SONNIER                       ADDRESS ON FILE
MONIQUE TAYLOR                        ADDRESS ON FILE
MONIQUE TIDWELL                       ADDRESS ON FILE
MONIQUE TYSON                         ADDRESS ON FILE
MONIQUE WILLIAMS                      ADDRESS ON FILE
MONIQUEKA NOUCHANTHAVONG              ADDRESS ON FILE
MONISHA SEAWRIGHT                     ADDRESS ON FILE
MONKIA BROWN                          ADDRESS ON FILE
MONMOUTH MALL                         180 ROUTE 35 ATTN: GENERAL MANAGER EATONTOWN NJ 07724
MONONGALIA COUNTY HEALTH DEPARTMENT   453 VAN VOORHIS RD ENVIROMENTAL SERVICES MORGANTOWN WV 26505



Epiq Corporate Restructuring, LLC                                                             Page 1431 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1656 of 2235

Claim Name                              Address Information
MONONGALIA COUNTY HEALTH DEPARTMENT    453 VAN VOORHIS ROAD MORGANTOWN WV 26505-3408
MONQUARIOUS HUNTER                     ADDRESS ON FILE
MONROE CITY INCOME TAX                 PO BOX 643981 CINCINNATI OH 45264-3981
MONROE COUNTY HEALTH DEPT              111 WESTFALL RD STE 1 ROCHESTER NY 14620-4680
MONROE COUNTY WATER AUTHORITY          PO BOX 5158 BUFFALO NY 14240-5158
MONROE DANIEL                          ADDRESS ON FILE
MONROE WILLIAMSON                      ADDRESS ON FILE
MONSEES MAYER PC                       4717 GRAND AVENUE SUITE 820 KANSAS CITY MO 64112
MONSERRAT PEREA                        ADDRESS ON FILE
MONSERRATH MARQUINA                    ADDRESS ON FILE
MONSURAT OLADIPUPO                     ADDRESS ON FILE
MONT HAYS                              ADDRESS ON FILE
MONTAGE SEWER DISTRICT                 PO BOX 280 OLYPHANT PA 18447
MONTAJ DIXON                           ADDRESS ON FILE
MONTANA CULVER                         ADDRESS ON FILE
MONTANA DEPARTMENT OF PUBLIC HEALTH AND HUMAN SERVICES, MONTANA MEDICAID ATTN: SHEILA HOGAN, DIRECTOR 111 NORTH
                                        SANDERS, ROOM 301 HELENA MT 59620
MONTANA DEPT OF LABOR AND INDUSTRY     PO BOX 1728 HELENA MT 59624-1728
MONTANA DEPT OF REVENUE                SAM W MITCHELL BLDG 125 N ROBERTS, 3RD FL HELENA MT 59601
MONTANA DEPT OF REVENUE                PO BOX 5805 HELENA MT 59604-5805
MONTANA DUNN                           ADDRESS ON FILE
MONTANA FURMAN                         ADDRESS ON FILE
MONTANA PALAN                          ADDRESS ON FILE
MONTANA SMITH                          ADDRESS ON FILE
MONTANNA REED                          ADDRESS ON FILE
MONTANNA RUSS                          ADDRESS ON FILE
MONTAVIOUS BOST                        ADDRESS ON FILE
MONTAVIUS TIGNER                       ADDRESS ON FILE
MONTAYSHA GIBSON                       ADDRESS ON FILE
MONTAZE GORDON                         ADDRESS ON FILE
MONTCLAIR LAWN LANDSCAPING LLC         PO BOX 7896 WOODBRIDGE VA 22192
MONTE GARRETT                          ADDRESS ON FILE
MONTE PATTON                           ADDRESS ON FILE
MONTE STASICA                          ADDRESS ON FILE
MONTEA ADAMS                           ADDRESS ON FILE
MONTEA BATEMAN                         ADDRESS ON FILE
MONTEA INNISS                          ADDRESS ON FILE
MONTEL AMERSON                         ADDRESS ON FILE
MONTEL FORD                            ADDRESS ON FILE
MONTEL HAMPTON                         ADDRESS ON FILE
MONTELL WILLIAMSON                     ADDRESS ON FILE
MONTERAE GALLOWAY                      ADDRESS ON FILE
MONTERRACE NEAL                        ADDRESS ON FILE
MONTERRI BLACKMON                      ADDRESS ON FILE
MONTERRIA STEWART                      ADDRESS ON FILE
MONTERRIOUS HORNE                      ADDRESS ON FILE
MONTEVIUS NORTHINGTON                  ADDRESS ON FILE
MONTEZ ELLINGTON                       ADDRESS ON FILE
MONTEZ HOLCOLM                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1432 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1657 of 2235

Claim Name                               Address Information
MONTEZ MITCHELL                          ADDRESS ON FILE
MONTEZ SLOAN                             ADDRESS ON FILE
MONTEZ SMITH                             ADDRESS ON FILE
MONTEZ STEELE                            ADDRESS ON FILE
MONTGOMERY ACQUISITION LP                8 INDUSTRIAL WAY EAST 2ND FLR C/O WHARTON REALTY GROUP C/O WHARTON REALTY
                                         GROUP EATONTOWN NJ 07724
MONTGOMERY ACQUISITION LP                8 INDUSTRIAL WAY EAST 2ND FLR C/O WHARTON REALTY GROUP EATONTOWN NJ 07724
MONTGOMERY COUNTY                        PO BOX 1005 CLARKSVILLE TN 37041-1005
MONTGOMERY COUNTY COLLECTER              1 COURTHOUSE SQUARE ROOM 101 HILLSBORO IL 62049
MONTGOMERY COUNTY HEALTH DEPARTMENT      255 ROCKVILLE PIKE STE 100 1ST FLOOR ROCKVILLE MD 20850
MONTGOMERY COUNTY HEALTH DEPARTMENT      210 S PEPPER ST STE A CHRISTIANSBURG VA 24073
MONTGOMERY COUNTY HEALTH DEPT            11191 ILLINOIS RT 185 HILLSBORO IL 62049
MONTGOMERY COUNTY TREASURER              PO BOX 311 OFFICE OF PUBLIC HEALTH NORRISTOWN PA 19404
MONTGOMERY DUPUIS                        ADDRESS ON FILE
MONTGOMERY EMERGENCY GROUP               PO BOX 400 SAN ANTONIO TX 78292
MONTGOMERY FRENCH                        ADDRESS ON FILE
MONTGOMERY TOWNSHIP                      BUSINESS TAX OFFICE 1001 STUMP RD MONTGOMERYVILLE PA 18936
MONTGOMERY WATER WRKS SEWER BD           PO BOX 1670 MONTGOMERY AL 36102-1670
MONTI STANLEY                            ADDRESS ON FILE
MONTICELLO MARKETPLACE ASSOCIATES, LLC   JAMES T. CRONWELL, ESQ. SYKES, BOURDON, AHERN & LEVY, P.C. 4429 BONNEY ROAD,
                                         SUITE 500 VIRGINIA BEACH VA 23462
MONTIQUE COLEMAN                         ADDRESS ON FILE
MONTOYA RYALS                            ADDRESS ON FILE
MONTRANEAK WILEY                         ADDRESS ON FILE
MONTRANIECE REEVES                       ADDRESS ON FILE
MONTRAY SHIELDS                          ADDRESS ON FILE
MONTRECE LYLES                           ADDRESS ON FILE
MONTRELL HAMMOND                         ADDRESS ON FILE
MONTRELL PATE                            ADDRESS ON FILE
MONTRELL POSEY                           ADDRESS ON FILE
MONTRELL WALLACE                         ADDRESS ON FILE
MONTRESA HARNEY                          ADDRESS ON FILE
MONTREZ GOODWIIN                         ADDRESS ON FILE
MONTRICE ROSE                            ADDRESS ON FILE
MONTRODELL HUMPHREY                      ADDRESS ON FILE
MONTY EDWARDS                            ADDRESS ON FILE
MONTY MONTGOMERY                         ADDRESS ON FILE
MONUETTE RUSHIN                          ADDRESS ON FILE
MONUMENT LONE STAR OWNERS ASSOC INC      PO BOX 57098 C/O ATHENA ASSOC MGMT JACKSONVILLE FL 32241
MONYELL MAYES                            ADDRESS ON FILE
MOODY AND SONS ELECTRICAL                403 GREAT GLEN ROAD GREENVILLE SC 29615
MOODY NATIONAL COMPANIES                 ATTN LUCY TOVAR 6363 WOODWAY DRIVE SUITE 110 HOUSTON TX 77057
MOODY NATIONAL COMPANIES JIMI CHENG      6363 WOODWAY DRIVE SUITE 110 HOUSTON TX 77057
MOODYS INVESTORS SERVICE                 PO BOX 102597 ATLANTA GA 30368
MOOKDA VORASANE                          ADDRESS ON FILE
MOORE COUNTY                             PO BOX 457 CARTHAGE NC 28327
MOORE UPHOLSTERY                         PO BOX 4335 SEVIERVILLE TN 37864
MOORE-CARR, AYANA                        ADDRESS ON FILE
MOORES REFRIGERATION HEATING             AIR CONDITIONING 1226A CAPSHAW RD HARVEST AL 35749



Epiq Corporate Restructuring, LLC                                                                   Page 1433 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1658 of 2235

Claim Name                            Address Information
MORAS HOOD CLEANING                   616 JONAS ST HENDERSONVILLE NC 28792
MORELAND SIGNS INC                    PO BOX 448 CHATTANOOGA TN 37401
MORELIA HURTADO                       ADDRESS ON FILE
MORENIKE JOHNSON                      ADDRESS ON FILE
MORENO ISGRO                          ADDRESS ON FILE
MORGAN ABBOTT                         ADDRESS ON FILE
MORGAN ADAMS                          ADDRESS ON FILE
MORGAN AMBRUSO                        ADDRESS ON FILE
MORGAN AND MORGAN JACKSONVILLE PLLC   1017 THOMASVILLE RD STE C TALLAHASSEE FL 32303
MORGAN ANDERSON                       ADDRESS ON FILE
MORGAN ANTON                          ADDRESS ON FILE
MORGAN AUSTIN                         ADDRESS ON FILE
MORGAN BAKOS                          ADDRESS ON FILE
MORGAN BALL                           ADDRESS ON FILE
MORGAN BEASLEY                        ADDRESS ON FILE
MORGAN BELL                           ADDRESS ON FILE
MORGAN BELL                           ADDRESS ON FILE
MORGAN BENHAM                         ADDRESS ON FILE
MORGAN BESSANT                        ADDRESS ON FILE
MORGAN BLECH                          ADDRESS ON FILE
MORGAN BOLANOS                        ADDRESS ON FILE
MORGAN BONDS                          ADDRESS ON FILE
MORGAN BOWLIN                         ADDRESS ON FILE
MORGAN BRINDLE                        ADDRESS ON FILE
MORGAN BROCKELBANK                    ADDRESS ON FILE
MORGAN BROWN                          ADDRESS ON FILE
MORGAN BROWN                          ADDRESS ON FILE
MORGAN BROWN                          ADDRESS ON FILE
MORGAN BROWNELL                       ADDRESS ON FILE
MORGAN BRUFLODT                       ADDRESS ON FILE
MORGAN BRYAN                          ADDRESS ON FILE
MORGAN BUNCH                          ADDRESS ON FILE
MORGAN BYLER                          ADDRESS ON FILE
MORGAN CAIN                           ADDRESS ON FILE
MORGAN CAMPBELL                       ADDRESS ON FILE
MORGAN CAMPBELL                       ADDRESS ON FILE
MORGAN CAPPUCCIO                      ADDRESS ON FILE
MORGAN CARDER                         ADDRESS ON FILE
MORGAN CARR                           ADDRESS ON FILE
MORGAN CARR                           ADDRESS ON FILE
MORGAN CARTER                         ADDRESS ON FILE
MORGAN CATE                           ADDRESS ON FILE
MORGAN CHAFFIN                        ADDRESS ON FILE
MORGAN CHEATHAM                       ADDRESS ON FILE
MORGAN CHIPPS                         ADDRESS ON FILE
MORGAN CLAYTON                        ADDRESS ON FILE
MORGAN CLEGG                          ADDRESS ON FILE
MORGAN CONKLIN                        ADDRESS ON FILE
MORGAN COOLEY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1434 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1659 of 2235

Claim Name                         Address Information
MORGAN COPFER                      ADDRESS ON FILE
MORGAN COUVILLION                  ADDRESS ON FILE
MORGAN CRAFTON                     ADDRESS ON FILE
MORGAN CRAWFORD                    ADDRESS ON FILE
MORGAN CUNNINGHAM                  ADDRESS ON FILE
MORGAN CUTCHALL                    ADDRESS ON FILE
MORGAN CUTTER                      ADDRESS ON FILE
MORGAN DAVIDSON                    ADDRESS ON FILE
MORGAN DAWSON                      ADDRESS ON FILE
MORGAN DE GEERE                    ADDRESS ON FILE
MORGAN DEL RIO                     ADDRESS ON FILE
MORGAN DEMPSEY                     ADDRESS ON FILE
MORGAN DEYO                        ADDRESS ON FILE
MORGAN DICKEY                      ADDRESS ON FILE
MORGAN DILLEY                      ADDRESS ON FILE
MORGAN DUNCAN                      ADDRESS ON FILE
MORGAN EARLEY                      ADDRESS ON FILE
MORGAN EDWARDS                     ADDRESS ON FILE
MORGAN FAIRCLOTH                   ADDRESS ON FILE
MORGAN FERRENTINO                  ADDRESS ON FILE
MORGAN FIRE AND SAFETY INC         P O BOX 9489 HICKORY NC 28603
MORGAN FITZGERALD                  ADDRESS ON FILE
MORGAN FLEMING                     ADDRESS ON FILE
MORGAN FRAZIER                     ADDRESS ON FILE
MORGAN FRERING                     ADDRESS ON FILE
MORGAN GAINES                      ADDRESS ON FILE
MORGAN GALVEZ                      ADDRESS ON FILE
MORGAN GARRETT                     ADDRESS ON FILE
MORGAN GASKILL                     ADDRESS ON FILE
MORGAN GODFREY                     ADDRESS ON FILE
MORGAN GRANT                       ADDRESS ON FILE
MORGAN GRAY HOLDINGS INC           916 MOUNT KEMBLE AVE MORRISTOWN NJ 07960
MORGAN GUENTHER                    ADDRESS ON FILE
MORGAN GUMHALTER                   ADDRESS ON FILE
MORGAN HALE                        ADDRESS ON FILE
MORGAN HAMBLEN                     ADDRESS ON FILE
MORGAN HARRIS                      ADDRESS ON FILE
MORGAN HEYDE                       ADDRESS ON FILE
MORGAN HILL                        ADDRESS ON FILE
MORGAN HITE                        ADDRESS ON FILE
MORGAN HOLDER                      ADDRESS ON FILE
MORGAN HONEY                       ADDRESS ON FILE
MORGAN INMAN                       ADDRESS ON FILE
MORGAN JARA                        ADDRESS ON FILE
MORGAN JONES                       ADDRESS ON FILE
MORGAN JONES                       ADDRESS ON FILE
MORGAN KANE                        ADDRESS ON FILE
MORGAN KERR                        ADDRESS ON FILE
MORGAN KIEWEL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1435 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1660 of 2235

Claim Name                        Address Information
MORGAN LATHORPE                   ADDRESS ON FILE
MORGAN LAW                        ADDRESS ON FILE
MORGAN LAWSON                     ADDRESS ON FILE
MORGAN LEACH                      ADDRESS ON FILE
MORGAN LOMAX                      ADDRESS ON FILE
MORGAN LONG                       ADDRESS ON FILE
MORGAN LUBANSKY                   ADDRESS ON FILE
MORGAN LYNWOOD                    ADDRESS ON FILE
MORGAN MARVEL                     ADDRESS ON FILE
MORGAN MCALLISTER                 ADDRESS ON FILE
MORGAN MCALPIN                    ADDRESS ON FILE
MORGAN MCCHESNEY                  ADDRESS ON FILE
MORGAN MCGAUGHEY                  ADDRESS ON FILE
MORGAN MCGRATH                    ADDRESS ON FILE
MORGAN MCKINNEY                   ADDRESS ON FILE
MORGAN MCKINZIE                   ADDRESS ON FILE
MORGAN MCMILLAN                   ADDRESS ON FILE
MORGAN MCNULTY                    ADDRESS ON FILE
MORGAN MESSER                     ADDRESS ON FILE
MORGAN MILES                      ADDRESS ON FILE
MORGAN MIZHOVSKI                  ADDRESS ON FILE
MORGAN MOORE                      ADDRESS ON FILE
MORGAN NEALY                      ADDRESS ON FILE
MORGAN NEWSOME                    ADDRESS ON FILE
MORGAN NEWTON                     ADDRESS ON FILE
MORGAN NORFLEET                   ADDRESS ON FILE
MORGAN ODOM                       ADDRESS ON FILE
MORGAN PADILLA                    ADDRESS ON FILE
MORGAN PARRISH                    ADDRESS ON FILE
MORGAN PATTERSON                  ADDRESS ON FILE
MORGAN PATTERSON                  ADDRESS ON FILE
MORGAN PECK                       ADDRESS ON FILE
MORGAN PERDUE                     ADDRESS ON FILE
MORGAN PERRY                      ADDRESS ON FILE
MORGAN POOLE                      ADDRESS ON FILE
MORGAN POULOS                     ADDRESS ON FILE
MORGAN PRESTON                    ADDRESS ON FILE
MORGAN PRITCHETT                  ADDRESS ON FILE
MORGAN PURVIS                     ADDRESS ON FILE
MORGAN RAMSEY                     ADDRESS ON FILE
MORGAN RANEY                      ADDRESS ON FILE
MORGAN REEVES                     ADDRESS ON FILE
MORGAN REZAC                      ADDRESS ON FILE
MORGAN RICHARDSON                 ADDRESS ON FILE
MORGAN RICHARDSON                 ADDRESS ON FILE
MORGAN ROBERTSON                  ADDRESS ON FILE
MORGAN ROBINSON                   ADDRESS ON FILE
MORGAN ROY                        ADDRESS ON FILE
MORGAN RUDD                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1436 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                         Page 1661 of 2235

Claim Name                         Address Information
MORGAN RUSSELL                     ADDRESS ON FILE
MORGAN SCHMITT                     ADDRESS ON FILE
MORGAN SCHNETLAGE                  ADDRESS ON FILE
MORGAN SEVITS                      ADDRESS ON FILE
MORGAN SEWELL                      ADDRESS ON FILE
MORGAN SHELTON                     ADDRESS ON FILE
MORGAN SHERMAN                     ADDRESS ON FILE
MORGAN SHINGLETON                  ADDRESS ON FILE
MORGAN SLOAN                       ADDRESS ON FILE
MORGAN SMITH                       ADDRESS ON FILE
MORGAN SMOTHERMAN                  ADDRESS ON FILE
MORGAN SNELSON                     ADDRESS ON FILE
MORGAN STANFILL                    ADDRESS ON FILE
MORGAN STEWART                     ADDRESS ON FILE
MORGAN STICKLE                     ADDRESS ON FILE
MORGAN STONER                      ADDRESS ON FILE
MORGAN STOVER                      ADDRESS ON FILE
MORGAN STRICKLAND                  ADDRESS ON FILE
MORGAN STRONG                      ADDRESS ON FILE
MORGAN TENBUSCH                    ADDRESS ON FILE
MORGAN THERIAULT                   ADDRESS ON FILE
MORGAN THOMALLA                    ADDRESS ON FILE
MORGAN THOMAS                      ADDRESS ON FILE
MORGAN TORMEY                      ADDRESS ON FILE
MORGAN VAN VLECK                   ADDRESS ON FILE
MORGAN VICKERS                     ADDRESS ON FILE
MORGAN WAGNER-WILK                 ADDRESS ON FILE
MORGAN WENK                        ADDRESS ON FILE
MORGAN WHALEY                      ADDRESS ON FILE
MORGAN WHITE                       ADDRESS ON FILE
MORGAN WILLIAMS                    ADDRESS ON FILE
MORGAN WILLIAMS                    ADDRESS ON FILE
MORGAN WOLFORD                     ADDRESS ON FILE
MORGAN WOODS                       ADDRESS ON FILE
MORGAN WOOTON                      ADDRESS ON FILE
MORGAN YOUNG                       ADDRESS ON FILE
MORGAN ZELMER                      ADDRESS ON FILE
MORGAN ZIEBARTH                    ADDRESS ON FILE
MORGANA COLEMAN                    ADDRESS ON FILE
MORGANA WALLACE                    ADDRESS ON FILE
MORGANDAY LLC                      222 GRAND AVENUE ENGLEWOOD NJ 07631
MORGANE FLYNN                      ADDRESS ON FILE
MORGANE TALBERT                    ADDRESS ON FILE
MORGANTOWN UTILITY BOARD           278 GREENBAG RD MORGANTOWN WV 26501-7158
MORGANTOWN UTILITY BOARD           CVPSD 278 GREENBAG RD PO BOX 852 MORGANTOWN WV 26507
MORGHANN BENNETT                   ADDRESS ON FILE
MORGON HAYES                       ADDRESS ON FILE
MORGYN KOZEMCZAK                   ADDRESS ON FILE
MORIAH ALSTON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1437 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1662 of 2235

Claim Name                            Address Information
MORIAH BORING                         ADDRESS ON FILE
MORIAH EADIE                          ADDRESS ON FILE
MORIAH LEEWARD                        ADDRESS ON FILE
MORIAH PUCKETT                        ADDRESS ON FILE
MORIAH STEELE                         ADDRESS ON FILE
MORIAH STURDY                         ADDRESS ON FILE
MORITT HOCK HAMROFF IOLA              ADDRESS ON FILE
MORRELL REED                          ADDRESS ON FILE
MORRIS BELFORD                        ADDRESS ON FILE
MORRIS BERRY                          ADDRESS ON FILE
MORRIS CARPENTRY                      60 WISE RD CANDLER NC 28715
MORRIS KNIGHT                         ADDRESS ON FILE
MORRIS KROMAH                         ADDRESS ON FILE
MORRIS NAHMIAS                        ADDRESS ON FILE
MORRIS ROBINSON                       ADDRESS ON FILE
MORRIS SMITH                          ADDRESS ON FILE
MORRISA CARTER                        ADDRESS ON FILE
MORRISON INCORPORATED                 4721 MORRISON DRIVE MOBILE AL 36625
MORRISTOWN AUTOMATIC SPRINKLER CO     PO BOX 412007 BOSTON MA 02241-2007
MORRISTOWN AUTOMATIC SPRINKLER CO     ATTN RANDALL JONES 1310 KARNES AVE KNOXVILLE TN 37917
MORRISTOWN UTILITY COMMISSION         433 W 1ST NORTH ST MORRISTOWN TN 37814
MORRISTOWN UTILITY COMMISSION         PO BOX 59012 KNOXVILLE TN 37950
MORRISTOWN UTILITY COMMISSION         PO BOX 59012 KNOXVILLE TN 37950-9012
MORTON HEATING COOLING INC            PO BOX 1204 KANNAPOLIS NC 28082
MOSAIC AQUIA OWNER LLC                C/O MARYLAND FINANCIAL INVESTOR 2800 QUARRY LAKE DRIVE SUITE 340 BALTIMORE MD
                                      21209
MOSELY, CHRISTOPHER                   ADDRESS ON FILE
MOSER ELECTRIC LLC                    310 OAKPARK DRIVE MONETA VA 24121
MOSES BUCHANAN                        ADDRESS ON FILE
MOSES GOODMAN                         ADDRESS ON FILE
MOSES MARTINEZ                        ADDRESS ON FILE
MOSES MASON                           ADDRESS ON FILE
MOSES MEUS                            ADDRESS ON FILE
MOSES SPELLER                         ADDRESS ON FILE
MOSES TAYLOR HOSPITAL                 3057 MOMENTUM PLACE CHICAGO IL 60689
MOSES TORRES                          ADDRESS ON FILE
MOSES WILSON                          ADDRESS ON FILE
MOSES WILSON                          ADDRESS ON FILE
MOSHEH YISRAEL                        ADDRESS ON FILE
MOSHER ELECTRIC INC                   PO BOX 1508 MONROE MI 48161
MOSHIA RUCKER                         ADDRESS ON FILE
MOSITES DEVELOPMENT COMPANY           400 MOSITES WAY SUITE 100 PITTSBURGH PA 15205
MOSSY CREEK MUSHROOMS                 337 NANCY DR JEFFERSON CITY TN 37760
MOSTAFA DAISE                         ADDRESS ON FILE
MOTAVIAN BRATTON                      ADDRESS ON FILE
MOTIKA GOFF                           ADDRESS ON FILE
MOUNIR HOBSON                         ADDRESS ON FILE
MOUNIR SEBALI                         ADDRESS ON FILE
MOUNT LAUREL TOWNSHIP                 100 MOUNT LAUREL RD MOUNT LAUREL NJ 08054



Epiq Corporate Restructuring, LLC                                                             Page 1438 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1663 of 2235

Claim Name                             Address Information
MOUNT LAUREL TWP MUA                   1201 S CHURCH ST MT LAUREL NJ 08054
MOUNTAIN BEVERAGE COMPANY              PO BOX 4308 GYPSUM CO 81637
MOUNTAIN CHALLENGE                     502 EAST LAMAR ALEXANDER PARKWAY MARYVILLE TN 37804
MOUNTAIN EAGLE INC                     559 INDUSTRIAL PK RD BEAVER WV 25813
MOUNTAIN RESTAURANT SUPPLY             20 LOW AVENUE MIDDLETOWN NY 10940
MOUNTAIN SALES AND SERVICE INC         6759 E 50TH AVENUE COMMERCE CITY CO 80022
MOUNTAIN STATE BEVERAGE INC            300 GREEN BRIER ROAD SUMMERSVILLE WV 26651
MOUNTAINEER GAS COMPANY                501 56TH ST SE CHARLESTON WV 25304-2323
MOUNTAINEER GAS COMPANY                PO BOX 580211 CHARLOTTE NC 28258
MOUNTCASTLE FAMILY LLC                 760 MELROSE AVENUE CHAS HAWKINS CO CORFAC INT ATTN ACCOUNTS RECEIVABLE
                                       NASHVILLE TN 37211
MOUNTCASTLE FAMILY LLC                 760 MELROSE AVENUE CHAS HAWKINS CO CORFAC INT NASHVILLE TN 37211
MOUNTCASTLE FAMILY LLC                 4415 EAST MONROE STREET PHOENIX AZ 85034
MOUNTCASTLE FAMILY LLC                 C/O MIKE BENNAN, PRINCIPAL 7373 E. DOUBLETREE RANCH ROAD # 200 SCOTTSDALE AZ
                                       85258
MOUSA ABUTAA                           ADDRESS ON FILE
MOW BETTER SCAPES LLC                  7267 CRESTSIDE DRIVE AUSTELL GA 30168
MOW RITE LAWN CARE PROFESSIONALS LLC   1131 WESTERN BLVD JACKSONVILLE NC 28546
MOZELL FLETCHER                        ADDRESS ON FILE
MOZELLE BEST                           ADDRESS ON FILE
MPE SERVICES                           7787 HWY 75 PINSON AL 35126
MPE SERVICES                           PO BOX 389 ATHENS AL 35612
MPE SERVICES LLC                       7787 HWY 75 PINSON AL 35126
MPE SERVICES RUSSELLVILLE              15891 HWY 43 RUSSELLVILLE AL 35653
MPILO NORRIS                           ADDRESS ON FILE
MR COMFORT HEATING & COOLING           1253 JENSEN DR, STE 102 VIRGINIA BEACH VA 23451
MR CONNECT                             PO BOX 14244 LEXINGTON KY 40512
MR DANS PLUMBING                       1258 COUNTY LINE RD W EASTABOGA AL 36260
MR DRAFT INC                           PO BOX 682 BELLMORE NY 11710
MR ELECTRIC OF CUMBERLAND VALLEY       PO BOX 158 899 E HWY 3094 EAST BERNSTADT KY 40729
MR GREENJEANS PRODUCE                  PO BOX 592837 ORLANDO FL 32859
MR GREENS PRODUCE                      7350 NW 30TH AVE MIAMI FL 33147
MR GS II CARRYOUT DR THRU              1306 WOODLAWN AVENUE CAMBRIDGE OH 43725
MR HANDYMAN OF GREATER CINCINNATI      NORTHERN KY 10268 READING RD CINCINNATI OH 45241
MR HANDYMAN OF HUNTSVILLE              2907 GOVERNORS DRIVE SW HUNTSVILLE AL 35805
MR REPAIR                              5481 HICKORY VALLEY RD HEISKELL TN 37754
MR ROOTER                              2755 SALT SPRINGS ROAD YOUNGSTOWN OH 44509
MR ROOTER OF SOUTHEAST GA              PO BOX 3007 DOUGLAS GA 31534
MR ROOTER PLUMBING                     PO BOX 572 ARDEN NC 28704
MR ROOTER PLUMBING                     PO BOX 577 POOLER GA 31322
MR ROOTER PLUMBING                     1601 N MISSION ST MT PLEASANT MI 48858
MR ROOTER PLUMBING OF CROSSVILLE       4624 GENESIS ROAD CROSSVILLE TN 38571
MR WINDOW                              288 LAKE DAISY LOOP WINTER HAVEN FL 33884
MR WINDOW CLEANER                      415 CENTRAL AVE ELIZABETHTOWN KY 42701
MRB ENTERPRISES LLC                    613 CENTRAL AVE MARTINSBURG WV 25404
MRE INC                                170 JOHN ROBERTS ROAD UNIT 3 SOUTH PORTLAND ME 04106
MRM ENTERPRISES INC                    PO BOX 12350 CHARLOTTE NC 28220
MRS CHARLOTTE DILLARD                  ADDRESS ON FILE
MRS JEANNETTE J STONE                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1439 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1664 of 2235

Claim Name                               Address Information
MRS KATHLEEN WILSON                      ADDRESS ON FILE
MRS SERVICES                             175 APOLLO CT MARTINSBURG WV 25405
MRYEM ABUTAHA                            ADDRESS ON FILE
MS CROSS CONNECTION                      P O BOX 39 114 HWY 11 S ENTERPRIZE MS 39330
MSI MOROCCO SERVICE INC                  3008 WOODFIELD AVE MCDONALD OH 44437
MSPARK                                   ATTN TED WALTON, EVP OF OPERATIONS PO BOX 614 5901 HWY 52 E HELENA AL 35080
MSPARK                                   PO BOX 848469 DALLAS TX 75284
MT AIRY ABC BOARD                        226 STARLITE RD MT AIRY NC 27030
MT LANDSCAPING                           316 OLD COUNTY ROAD WINDSOR LOCKS CT 06096
MT LAUREL TOWNSHIP                       777 OLD COUNTRY RD, STE 202 PLAINVIEW NY 11803-4951
MT LEBANON LST                           LOCAL SERVICES TAX 710 WASHINGTON ROAD PITTSBURGH PA 15228-2018
MTMSA                                    1001 STUMP RD MONTGOMERYVILLE PA 18936-9605
MUBASHER KHAN                            ADDRESS ON FILE
MUHAMMAD FARRAKHAN                       ADDRESS ON FILE
MUHAMMED OZKAN                           ADDRESS ON FILE
MUHAMMET ULUTAS                          ADDRESS ON FILE
MUHTADI SHAREEF                          ADDRESS ON FILE
MULLER INC                               2800 GRANT AVENUE PHILADELPHIA PA 19114
MULONTAEY SMITH                          ADDRESS ON FILE
MULTI SERVICE TECHNOLOGY SOLUTIONS INC   PO BOX 731247 DALLAS TX 75373-1247
MULTIPURPOSE SOLUTIONS LLC               3621 DAUPHINE STREET SEBRING FL 33872
MUMBI MURUGI-KAMAU                       ADDRESS ON FILE
MUMIN BRUTON                             ADDRESS ON FILE
MUN-YAN KEE                              ADDRESS ON FILE
MUNCIE AWNING AND MORE LLC               1701 N RESERVE ST MUNCIE IN 47303
MUNCIE SANITARY DISTRICT                 PO BOX 2605 FORT WAYNE IN 46801
MUNCIE SANITARY DISTRICT                 PO BOX 2605 FORT WAYNE IN 46801-2605
MUNCIE SANITARY DISTRICT                 300 N HIGH ST MUNCIE IN 47305
MUNCIE SANITARY DISTRIST                 201 N HIGH ST MUNCIE IN 47305
MUNDANA ESS-HAGHABADI                    ADDRESS ON FILE
MUNICIPAL EQUIPMENT INC                  PO BOX 197809 LOUISVILLE KY 40259
MUNICIPAL LIGHT & WATER                  201 WEST 3RD ST NORTH PLATTE NE 69101
MUNICIPAL LIGHT & WATER                  PO BOX 490 N PLATTE NE 69103
MUNICIPAL MANAGER LST                    MUNICIPALITY OF MONROEVILLE 2700 MONROEVILE BLVD MONROEVILLE PA 15146
MUNICIPALITY OF BETHEL PARK              7100 BAPTIST ROAD BETHEL PARK PA 15102-3908
MUNICIPALITY OF MONROEVILLE              MUNICIPALITY OF MONROEVILLE 2700 MONROEVILE BLVD MONROEVILLE PA 15146
MUNICIPALITY OF MOON TOWNSHIP            102 RAHWAY ROAD MCMURRAY PA 15317
MUNISERVICES LLC                         190 N EVERGREEN AVE STE 205 WOODBURY NJ 08096
MUNZUR ELAHI                             ADDRESS ON FILE
MURAD FARUQ                              ADDRESS ON FILE
MURAT AYDIN                              ADDRESS ON FILE
MURIAH GOMEZ                             ADDRESS ON FILE
MURIEL DANTONIO                          ADDRESS ON FILE
MURIEL EMERSON                           ADDRESS ON FILE
MURIEL MCKINNEY                          ADDRESS ON FILE
MURIEL WADE                              ADDRESS ON FILE
MURIELLE NGDUAKA                         ADDRESS ON FILE
MURLIN WILLIAMSON                        ADDRESS ON FILE
MURRAY HERARD                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1440 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                            Page 1665 of 2235

Claim Name                           Address Information
MURRAY MARTIN                        ADDRESS ON FILE
MURRAY PLUMBING INC                  4925 SHED RD BOSSIER CITY LA 71111
MURRAY SCHOLLS LLC                   9895 S.E. SUNNYSIDE RD P CLACKAMAS OR 97015
MURRAY SCHOLLS LLC                   UNIT 1177 PO BOX 2369 PORTLAND OR 97208
MURRELL CENALES                      ADDRESS ON FILE
MUSANGILAYI MWALABA                  ADDRESS ON FILE
MUSCA PROPERTIES LLC                 4700 ROCKSIDE ROAD 603 INDEPENDENCE OH 44131
MUSCHIEKA MUSCHETT                   ADDRESS ON FILE
MUSCOGEE COUNTY HEALTH DEPT          PO BOX 2299 COLUMBUS GA 31902
MUSONDA LENGWE                       ADDRESS ON FILE
MUSSERS ADVANCED CARPET CARE LLC     1258 HOWELL ST NORTH KANSAS CITY MO 64116
MUSTAFA PIRDENI                      ADDRESS ON FILE
MUTUAL DIST OF NC                    PO BOX 26446 2233 CAPITAL BOULEVARD RALEIGH NC 27604
MUZAMIL MAYINGWA                     ADDRESS ON FILE
MWAMBA ILUNGA                        ADDRESS ON FILE
MWAUKA KAZADI                        ADDRESS ON FILE
MY PAINTER PLUS LLC                  121 HIGHLAND COVE RODGELAND MS 39157
MYA BUSTOS                           ADDRESS ON FILE
MYA CARR                             ADDRESS ON FILE
MYA CARTER                           ADDRESS ON FILE
MYA CONEY                            ADDRESS ON FILE
MYA COOKE                            ADDRESS ON FILE
MYA CREWS                            ADDRESS ON FILE
MYA GASKINS                          ADDRESS ON FILE
MYA GOWANS                           ADDRESS ON FILE
MYA GREEN                            ADDRESS ON FILE
MYA HOWARD                           ADDRESS ON FILE
MYA PATTERSON                        ADDRESS ON FILE
MYA TINO                             ADDRESS ON FILE
MYA WATSON                           ADDRESS ON FILE
MYAH CURTIS                          ADDRESS ON FILE
MYAH GONZALEZ                        ADDRESS ON FILE
MYAH KIMMEL                          ADDRESS ON FILE
MYAH SMITH                           ADDRESS ON FILE
MYAISHA WRIGHT                       ADDRESS ON FILE
MYALYNN VEGA                         ADDRESS ON FILE
MYASIA BULLOCK                       ADDRESS ON FILE
MYASIA OGLESBY                       ADDRESS ON FILE
MYASIA ROYSTER                       ADDRESS ON FILE
MYAUNNA HENRY                        ADDRESS ON FILE
MYCAH SIBERT                         ADDRESS ON FILE
MYCHAEL GARY                         ADDRESS ON FILE
MYCHAELA WOODS                       ADDRESS ON FILE
MYDIN SHITKA                         ADDRESS ON FILE
MYEASHA QUILL                        ADDRESS ON FILE
MYEISHA MONROE                       ADDRESS ON FILE
MYERS AFFORDABLE PLUMBING            714 N PINE ST RICHLAND MO 65556
MYERS AFFORDABLE PLUMBING            MAC MYERS 714 N PINE ST RICHLAND MO 65556
MYERS LAWN CARE SERVICES             C/O DOUGLAS A BICKSLER CPA PO BOX 29 LEWISBURG WV 24901



Epiq Corporate Restructuring, LLC                                                              Page 1441 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1666 of 2235

Claim Name                         Address Information
MYERSTOWN BEVERAGE                 WEST WASHINGTON AVE MYERSTOWN PA 17067
MYESHA BELCHER                     ADDRESS ON FILE
MYESHA CHAPMAN                     ADDRESS ON FILE
MYESHA JOHNSON                     ADDRESS ON FILE
MYESHA KINGSTON                    ADDRESS ON FILE
MYESHA LANDREWS                    ADDRESS ON FILE
MYESHA NELSON                      ADDRESS ON FILE
MYESHIA BANKS                      ADDRESS ON FILE
MYESHIA BROWN                      ADDRESS ON FILE
MYESHIA FRAZIER                    ADDRESS ON FILE
MYHALEE METCALF                    ADDRESS ON FILE
MYIA MEARS                         ADDRESS ON FILE
MYIA-STARR WALLACE                 ADDRESS ON FILE
MYIAH LOCKETT                      ADDRESS ON FILE
MYIAH STITH                        ADDRESS ON FILE
MYKA PENNY                         ADDRESS ON FILE
MYKAELA PRESSLEY                   ADDRESS ON FILE
MYKAELA WILBUR                     ADDRESS ON FILE
MYKAIL ONEAL                       ADDRESS ON FILE
MYKAYLA HARRINGTON                 ADDRESS ON FILE
MYKAYLA MARSHALL                   ADDRESS ON FILE
MYKEA FAVORS                       ADDRESS ON FILE
MYKEIA CARTER                      ADDRESS ON FILE
MYKEL CASE                         ADDRESS ON FILE
MYKEL PURIFOY                      ADDRESS ON FILE
MYKEL TURNER                       ADDRESS ON FILE
MYKELA MOORE                       ADDRESS ON FILE
MYKENZIE LAMB                      ADDRESS ON FILE
MYKESIA DANIELS                    ADDRESS ON FILE
MYLA THOMAS                        ADDRESS ON FILE
MYLA YOUNG                         ADDRESS ON FILE
MYLAN ARMSTRONG                    ADDRESS ON FILE
MYLASHIA SHEPPARD                  ADDRESS ON FILE
MYLASIA MCNAIR                     ADDRESS ON FILE
MYLEEK SABB                        ADDRESS ON FILE
MYLES ANDERSON                     ADDRESS ON FILE
MYLES BENNETT                      ADDRESS ON FILE
MYLES BRADLEY                      ADDRESS ON FILE
MYLES CHAPMAN                      ADDRESS ON FILE
MYLES CHUNG                        ADDRESS ON FILE
MYLES CLINTON                      ADDRESS ON FILE
MYLES DESSI                        ADDRESS ON FILE
MYLES DRAINE                       ADDRESS ON FILE
MYLES DUNCANSON                    ADDRESS ON FILE
MYLES FLETCHER-MCCREADY            ADDRESS ON FILE
MYLES HAGLER                       ADDRESS ON FILE
MYLES PETERMAN                     ADDRESS ON FILE
MYLES REYNOLDS                     ADDRESS ON FILE
MYLES WALKER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1442 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                      Page 1667 of 2235

Claim Name                       Address Information
MYLIA RICE                       ADDRESS ON FILE
MYLINDA HAWKINS                  ADDRESS ON FILE
MYLIS CARTWRIGHT                 ADDRESS ON FILE
MYLIZA SHEEHAN                   ADDRESS ON FILE
MYLLA CANNON                     ADDRESS ON FILE
MYLON MILLER                     ADDRESS ON FILE
MYONNA DURANT                    ADDRESS ON FILE
MYOSHI TAYLOR                    ADDRESS ON FILE
MYQUAN BARRON                    ADDRESS ON FILE
MYQUISE BLACK                    ADDRESS ON FILE
MYQUITA HECKARD                  ADDRESS ON FILE
MYRA ALLRED                      ADDRESS ON FILE
MYRA ANDREWS                     ADDRESS ON FILE
MYRA C CLARK                     GENTRY, TIPTON AND MCLEMORE 900 SOUTH GAY STREET, SUITE 2300 ATTN: JIM TIPTON
                                 KNOXVILLE TN 37902
MYRA EADES                       ADDRESS ON FILE
MYRA FOXWORTH                    ADDRESS ON FILE
MYRA FOXWORTH                    ADDRESS ON FILE
MYRA HAYDEN                      ADDRESS ON FILE
MYRA MCGUIRE                     ADDRESS ON FILE
MYRA OTERO                       ADDRESS ON FILE
MYRA WESTON                      ADDRESS ON FILE
MYRANDA CARROLL                  ADDRESS ON FILE
MYRANDA CLIFTON                  ADDRESS ON FILE
MYRANDA HERMAN                   ADDRESS ON FILE
MYRANDA JOHNSON                  ADDRESS ON FILE
MYRANDA MATHENY                  ADDRESS ON FILE
MYRES THOMAS                     ADDRESS ON FILE
MYRIA SUTTON                     ADDRESS ON FILE
MYRIAH SCHORR                    ADDRESS ON FILE
MYRIAH SINCLAIR                  ADDRESS ON FILE
MYRICK, CHRIS                    201 ARLINGTON DR AMERICUS GA 31709
MYRIKA BRADLEY                   ADDRESS ON FILE
MYRISHA GRIFFIN                  ADDRESS ON FILE
MYRKA HERNANDEZ                  ADDRESS ON FILE
MYRKIA FINLEY                    ADDRESS ON FILE
MYRNA A BYRNE                    ADDRESS ON FILE
MYRNA L HILL                     ADDRESS ON FILE
MYRON BRYANT                     ADDRESS ON FILE
MYRON CROWDER                    ADDRESS ON FILE
MYRON HARGROVE                   ADDRESS ON FILE
MYRON HARRIS                     ADDRESS ON FILE
MYRON KIMBLE                     ADDRESS ON FILE
MYRON MEADOWS                    ADDRESS ON FILE
MYRON SHORT                      ADDRESS ON FILE
MYRON STEWART                    ADDRESS ON FILE
MYRON WILLIS                     ADDRESS ON FILE
MYRON WRIGHT                     ADDRESS ON FILE
MYRONE SANDERS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1443 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1668 of 2235

Claim Name                              Address Information
MYRTLE BEACH MALL LLC                   C/O DIVARIS PROPERTY MGMT CORP ATTN ACCOUNTS RECEIVABLE 4525 MAIN STREET SUITE
                                        900 VIRGINIA BEACH VA 23462
MYRTLE BEACH MALL LLC                   5900 CANOGA AVE, SUITE 400 ATTN: GIL PRIEL WOODLAND HILLS CA 91367
MYRTLE FULLER                           ADDRESS ON FILE
MYRTLE L FULLER                         ADDRESS ON FILE
MYSHAE COOK                             ADDRESS ON FILE
MYSHAELA COLLINS                        ADDRESS ON FILE
MYSHELL WILLIAMS                        ADDRESS ON FILE
MYSTIA HILL                             ADDRESS ON FILE
MYSTIC AMMONS                           ADDRESS ON FILE
MYSTICAL SHAFER                         ADDRESS ON FILE
MYSTIE CASILLAS                         ADDRESS ON FILE
MYSTIKAL LEWIS                          ADDRESS ON FILE
MYSTIQUE OWENS                          ADDRESS ON FILE
MYYA KENT                               ADDRESS ON FILE
N FRATAMICO                             93 ERIN LANE LUDOW MA 01056
N H S L C                               ACCOUNTS RECEIVABLE P O BOX 503 CONCORD NH 03302
N H SCHEPPERS DISTRIBUTING COMPANY      2300 ST MARYS BLVD JEFFERSON CITY MO 65109
N.D. OFFICE OF STATE TAX COMMISSIONER   600 E BLVD AVE DEPT 127 BISMARCK ND 58505-0599
NA KAYLA HARRIS                         ADDRESS ON FILE
NAA-ATSWEI MENSAH-SOWAH                 ADDRESS ON FILE
NAAAMOAH ASHONG                         ADDRESS ON FILE
NAAJIA THOMAS                           ADDRESS ON FILE
NAAQUANDRIA SUMPTER                     ADDRESS ON FILE
NAARADA BRITTON                         ADDRESS ON FILE
NAASIA EVANS                            ADDRESS ON FILE
NAASIR JORDAN                           ADDRESS ON FILE
NABBACUS WATKINS                        ADDRESS ON FILE
NABE HARDY                              ADDRESS ON FILE
NACASIO DIXON                           ADDRESS ON FILE
NACKSON JETTON                          ADDRESS ON FILE
NADAISHA WILSON                         ADDRESS ON FILE
NADAYJA GRAHAM                          ADDRESS ON FILE
NADEEM AHMED                            ADDRESS ON FILE
NADEGE SIMEON                           ADDRESS ON FILE
NADEJA HOLLOWAY                         ADDRESS ON FILE
NADG NNN RT (TN) LP                     2851 JOHN STREET SUITE 1 MARKHAM ON L3R 5R7 CANADA
NADG NNN RT (TN) LP                     313 1 MCKINNEY A VENUE SUITE L-10 DALLAS TX 75204
NADG NNN RT SC LP                       2718 FAIRMOUNT ST DALLAS TX 75201
NADIA ABUKHALED                         ADDRESS ON FILE
NADIA AHMED                             ADDRESS ON FILE
NADIA ALEJANDRE                         ADDRESS ON FILE
NADIA ALLEN                             ADDRESS ON FILE
NADIA CAMPBELL                          ADDRESS ON FILE
NADIA GILL                              ADDRESS ON FILE
NADIA GOFORTH                           ADDRESS ON FILE
NADIA HANSON                            ADDRESS ON FILE
NADIA HARTNESS                          ADDRESS ON FILE
NADIA HYDINGER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1444 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1669 of 2235

Claim Name                         Address Information
NADIA KARIMIAN                     ADDRESS ON FILE
NADIA KHAN                         ADDRESS ON FILE
NADIA KIZZEE                       ADDRESS ON FILE
NADIA MUHAMMAD                     ADDRESS ON FILE
NADIA RUSH                         ADDRESS ON FILE
NADIA THORNTON                     ADDRESS ON FILE
NADIA WOODBY                       ADDRESS ON FILE
NADIJAH BROWN                      ADDRESS ON FILE
NADINE BRIDGWATER                  ADDRESS ON FILE
NADINE FRANKLIN                    ADDRESS ON FILE
NADINE HULLENBAUGH                 ADDRESS ON FILE
NADINE HUNTER                      ADDRESS ON FILE
NADINE MISSOURI                    ADDRESS ON FILE
NADINE MONDRAGON                   ADDRESS ON FILE
NADINE PRINCE                      ADDRESS ON FILE
NADINE THOMAS                      ADDRESS ON FILE
NADINE TRINIDAD                    ADDRESS ON FILE
NADIR WITHERSPOON                  ADDRESS ON FILE
NADIRA KHAN                        ADDRESS ON FILE
NADIRAH DABNEY                     ADDRESS ON FILE
NADIYA HOWE                        ADDRESS ON FILE
NADIYA MADDOX                      ADDRESS ON FILE
NADIYAH NEAL                       ADDRESS ON FILE
NADYA BLACKMAN                     ADDRESS ON FILE
NAEJAHN WATSON                     ADDRESS ON FILE
NAFISAH FUENTES                    ADDRESS ON FILE
NAGIR ROGERS                       ADDRESS ON FILE
NAHASHON KAMOTHO                   ADDRESS ON FILE
NAHEDA PISO                        ADDRESS ON FILE
NAHIDA ZAMAN                       ADDRESS ON FILE
NAHIOMI ROSA                       ADDRESS ON FILE
NAHJA MAHONEY                      ADDRESS ON FILE
NAHJAE BARNES                      ADDRESS ON FILE
NAHJALLAH WARD                     ADDRESS ON FILE
NAHJEE WHITE                       ADDRESS ON FILE
NAHJII JOHNSON                     ADDRESS ON FILE
NAHMAN LONG                        ADDRESS ON FILE
NAHRIELL FRAZIER                   ADDRESS ON FILE
NAI HUNNEMAN                       ADDRESS ON FILE
NAIHOMY VASQUES MARTINEZ           ADDRESS ON FILE
NAIKEIRRA SMALLS                   ADDRESS ON FILE
NAIKEYA HUNTER                     ADDRESS ON FILE
NAILAH AIRALL                      ADDRESS ON FILE
NAILAH SOWELL                      ADDRESS ON FILE
NAIM ABDULLANKEITH                 ADDRESS ON FILE
NAIM AND SLEEM INC                 323 A WALLACE LN FREDERICKSBURG VA 22408
NAIM CREWS                         ADDRESS ON FILE
NAIM WHITE                         ADDRESS ON FILE
NAIMAH ABULQASIM                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1445 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1670 of 2235

Claim Name                            Address Information
NAIMAH DANDRIDGE                      ADDRESS ON FILE
NAIMAH THOMPSON                       ADDRESS ON FILE
NAIN MELVIN                           ADDRESS ON FILE
NAIOMI WILLIAMS                       ADDRESS ON FILE
NAIROMI BLOCKER                       ADDRESS ON FILE
NAISCEEYA BROWNING                    ADDRESS ON FILE
NAISHA MCMILLAN                       ADDRESS ON FILE
NAISHANNA CARTER                      ADDRESS ON FILE
NAISHEEMA WILLIAMS                    ADDRESS ON FILE
NAISHLEY DUGE                         ADDRESS ON FILE
NAIYA NIXON                           ADDRESS ON FILE
NAIYA POLK                            ADDRESS ON FILE
NAIYM SMITHSON                        ADDRESS ON FILE
NAJA LOGAN                            ADDRESS ON FILE
NAJA SMALLS                           ADDRESS ON FILE
NAJAELA BAILEY                        ADDRESS ON FILE
NAJAH MUHAMMAD                        ADDRESS ON FILE
NAJEA TAYLOR                          ADDRESS ON FILE
NAJEE RASOOL                          ADDRESS ON FILE
NAJEE RUSSELL                         ADDRESS ON FILE
NAJEEMA MUHAMMED-BEY                  ADDRESS ON FILE
NAJERIA JOHNSON                       ADDRESS ON FILE
NAJHALA WARD                          ADDRESS ON FILE
NAJIB MOHAMED                         ADDRESS ON FILE
NAJII COX                             ADDRESS ON FILE
NAJIYAH HASSAN                        ADDRESS ON FILE
NAJMA MUSSA                           ADDRESS ON FILE
NAJWA CAPPARD                         ADDRESS ON FILE
NAJWA HAMPTON                         ADDRESS ON FILE
NAJZE JACKSON                         ADDRESS ON FILE
NAKALAYA MONTGOMERY                   ADDRESS ON FILE
NAKAYAH SCOTT-LOWERY                  ADDRESS ON FILE
NAKAYLA CRUZ                          ADDRESS ON FILE
NAKAYLA HARRIS-HOLMES                 ADDRESS ON FILE
NAKEDRA RICKS                         ADDRESS ON FILE
NAKEEM BURGESS                        ADDRESS ON FILE
NAKEETA LOWERY                        ADDRESS ON FILE
NAKEISHA ELLIS                        ADDRESS ON FILE
NAKEPHIA GARVIN                       ADDRESS ON FILE
NAKERIA FRAZIER                       ADDRESS ON FILE
NAKESHA MCCRAY                        ADDRESS ON FILE
NAKEVIA THIGPEN                       ADDRESS ON FILE
NAKEYA THOMPSON                       ADDRESS ON FILE
NAKEYEA HOWARD                        ADDRESS ON FILE
NAKHYA BUTLER                         ADDRESS ON FILE
NAKIA BELL                            ADDRESS ON FILE
NAKIA BLAND                           ADDRESS ON FILE
NAKIA HARRISON                        ADDRESS ON FILE
NAKIA MCCLELLAN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1446 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1671 of 2235

Claim Name                           Address Information
NAKIA MILLS                          ADDRESS ON FILE
NAKIA NEWTON                         ADDRESS ON FILE
NAKIA NICKERSON                      ADDRESS ON FILE
NAKIA PRICE                          ADDRESS ON FILE
NAKIA SMITH                          ADDRESS ON FILE
NAKIA TEDJOU                         ADDRESS ON FILE
NAKIA TRIMBLE                        ADDRESS ON FILE
NAKIAH BANKS                         ADDRESS ON FILE
NAKIERRA PEELE                       ADDRESS ON FILE
NAKIETA PHILLIPS                     ADDRESS ON FILE
NAKIETTA WILLIAMS                    ADDRESS ON FILE
NAKILA EXFORD                        ADDRESS ON FILE
NAKILEE WENI                         ADDRESS ON FILE
NAKISA SPINNER                       ADDRESS ON FILE
NAKISAHA NORMAN                      ADDRESS ON FILE
NAKISHA DEMELO                       ADDRESS ON FILE
NAKITA BEDORE                        ADDRESS ON FILE
NAKITA ELAVSKY                       ADDRESS ON FILE
NAKITHA JONES                        ADDRESS ON FILE
NAKODA PUGH                          ADDRESS ON FILE
NAKWAN BRENNAN                       ADDRESS ON FILE
NAKYA ARI MITCHELL                   ADDRESS ON FILE
NALA BATTLE                          ADDRESS ON FILE
NALA VEREEN                          ADDRESS ON FILE
NALANI BALAGUER VELASQUEZ            ADDRESS ON FILE
NALEAH CHAVERS                       ADDRESS ON FILE
NALIA MUHAMMAD                       ADDRESS ON FILE
NALINE SHARON CALLUE                 ADDRESS ON FILE
NALINI CALLUE                        ADDRESS ON FILE
NALLELY TIMPERIO                     ADDRESS ON FILE
NALLIZE HERNANDEZ                    ADDRESS ON FILE
NALYSIA BRYANT                       ADDRESS ON FILE
NALYSSA GUST                         ADDRESS ON FILE
NAMARCUS DUNN                        ADDRESS ON FILE
NAMDAR REALTY GROUP                  C/O NAMDAR REALTY GROUP 150 GREAT NECK RD, STE 304 GREAT NECK NY 11021
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE
NAME ON FILE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1447 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1672 of 2235

Claim Name                          Address Information
NAME ON FILE                        ADDRESS ON FILE
NAME ON FILE                        ADDRESS ON FILE
NAME ON FILE                        ADDRESS ON FILE
NAME ON FILE                        ADDRESS ON FILE
NAME ON FILE                        ADDRESS ON FILE
NAME ON FILE                        ADDRESS ON FILE
NAME ON FILE                        ADDRESS ON FILE
NAME ON FILE                        ADDRESS ON FILE
NAMIBIA PEARSON                     ADDRESS ON FILE
NANA CONDUAH                        ADDRESS ON FILE
NANCI MEDRANO                       ADDRESS ON FILE
NANCI MUNIZ                         ADDRESS ON FILE
NANCI SPICER                        ADDRESS ON FILE
NANCIE APPLEGATE                    ADDRESS ON FILE
NANCIE EDGE                         ADDRESS ON FILE
NANCO ELECTRIC INC                  13502 L STREET PO BOX 45528 OMAHA NE 68145-0528
NANCY B PASCALE                     ADDRESS ON FILE
NANCY BANNON                        ADDRESS ON FILE
NANCY BARTNIKIEWICZ                 ADDRESS ON FILE
NANCY BEERS                         ADDRESS ON FILE
NANCY CAIN                          ADDRESS ON FILE
NANCY CLAY                          ADDRESS ON FILE
NANCY COBB                          ADDRESS ON FILE
NANCY CONNOLLY                      ADDRESS ON FILE
NANCY DAILEY                        ADDRESS ON FILE
NANCY DASH                          ADDRESS ON FILE
NANCY EARLE-PADDOCK                 ADDRESS ON FILE
NANCY FORDYCE                       ADDRESS ON FILE
NANCY GARY                          ADDRESS ON FILE
NANCY HENKIN                        ADDRESS ON FILE
NANCY HOUSE                         ADDRESS ON FILE
NANCY HUGHES                        ADDRESS ON FILE
NANCY HUTTON                        ADDRESS ON FILE
NANCY JOHNSON                       ADDRESS ON FILE
NANCY JONES                         ADDRESS ON FILE
NANCY JONES                         ADDRESS ON FILE
NANCY JONES                         ADDRESS ON FILE
NANCY KIDD                          ADDRESS ON FILE
NANCY KORFONTA                      ADDRESS ON FILE
NANCY L SAYLES                      ADDRESS ON FILE
NANCY LANGFORD                      ADDRESS ON FILE
NANCY LAROCHELLE                    ADDRESS ON FILE
NANCY LIKENS                        ADDRESS ON FILE
NANCY MARTINEZ RAMIREZ              ADDRESS ON FILE
NANCY MCNALLY                       ADDRESS ON FILE
NANCY MEDLEN                        ADDRESS ON FILE
NANCY MILLER                        ADDRESS ON FILE
NANCY MORGAN                        ADDRESS ON FILE
NANCY PURVIS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1448 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1673 of 2235

Claim Name                          Address Information
NANCY RADEMACHER                    ADDRESS ON FILE
NANCY RAKESTRAW-BEHNKEN             ADDRESS ON FILE
NANCY REYNA                         ADDRESS ON FILE
NANCY RODRIGUEZ                     ADDRESS ON FILE
NANCY SCHROEDER-STAMBAUGH           ADDRESS ON FILE
NANCY SCOTT                         ADDRESS ON FILE
NANCY SERPA                         ADDRESS ON FILE
NANCY SHOLLY                        ADDRESS ON FILE
NANCY SPEAKS                        ADDRESS ON FILE
NANCY SWOBODA                       ADDRESS ON FILE
NANCY TAGUE                         ADDRESS ON FILE
NANCY THOMAS                        ADDRESS ON FILE
NANCY URRUTIA                       ADDRESS ON FILE
NANCY VANBROCKLIN                   ADDRESS ON FILE
NANCY WARD                          ADDRESS ON FILE
NANCY WILLIAMS                      ADDRESS ON FILE
NANCY WILLIAMS                      ADDRESS ON FILE
NANCY WOOD                          ADDRESS ON FILE
NANDI MOKONYA                       ADDRESS ON FILE
NANELY GARCIA                       ADDRESS ON FILE
NANETTE DIGEORGE                    ADDRESS ON FILE
NANIKA BROWN                        ADDRESS ON FILE
NANJI MACK                          ADDRESS ON FILE
NANNETTE COLLARD                    ADDRESS ON FILE
NANNIE JONES                        ADDRESS ON FILE
NANTAHNIEL MCKENZIE                 ADDRESS ON FILE
NANY ARUJO                          200 SOUTH BISCAYNE BLVD 7TH FL MIAMI FL 33131
NAOMI ANDERSON                      ADDRESS ON FILE
NAOMI ASKEW                         ADDRESS ON FILE
NAOMI BARBOSA                       ADDRESS ON FILE
NAOMI BENTZ                         ADDRESS ON FILE
NAOMI CAUCCI                        ADDRESS ON FILE
NAOMI CURTIS                        ADDRESS ON FILE
NAOMI DE TOFFOL                     ADDRESS ON FILE
NAOMI DUBE                          ADDRESS ON FILE
NAOMI FLORES                        ADDRESS ON FILE
NAOMI FOX                           ADDRESS ON FILE
NAOMI GONZALEZ                      ADDRESS ON FILE
NAOMI GRAHAM-WARSOP                 ADDRESS ON FILE
NAOMI GRIMES                        ADDRESS ON FILE
NAOMI KEETON                        ADDRESS ON FILE
NAOMI RODRIGUEZ                     ADDRESS ON FILE
NAOMI ROTH                          ADDRESS ON FILE
NAOMI ROTHROCK                      ADDRESS ON FILE
NAOMI WALLACE                       ADDRESS ON FILE
NAOMI WEBB                          ADDRESS ON FILE
NAOMI WRIGHT                        ADDRESS ON FILE
NAPLES FIRE PROTECTION              28741 SOUTH DIESEL DR BONITA SPRINGS FL 34135
NAPOLEON LAGUERRE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1449 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1674 of 2235

Claim Name                            Address Information
NAPOLEON LITTLE                       ADDRESS ON FILE
NAPOLEON NAVARRETE                    ADDRESS ON FILE
NAPOLEON THOMAS                       ADDRESS ON FILE
NAPOLITANO CONSTRUCTION               2627 WILSHIRE WESTLAND MI 48186
NAPPI DISTRIBUTORS INC                615 MAIN ST GORHAM ME 40380
NAPYLA JACKSON                        ADDRESS ON FILE
NAQUAN FREELAND                       ADDRESS ON FILE
NAQUAN RIGGS                          ADDRESS ON FILE
NAQUAN SIMS                           ADDRESS ON FILE
NAQUAN STANNARD                       ADDRESS ON FILE
NAQUANDRA JACKSON                     ADDRESS ON FILE
NAQUIN REYNOLDS                       ADDRESS ON FILE
NAQUIVEN COLON                        ADDRESS ON FILE
NARAGON IRRIGATION COMPANY            2197 WADSWORTH ROAD NORTON OH 44203
NARCEES GATES                         ADDRESS ON FILE
NARCIA CAMMON                         ADDRESS ON FILE
NARCISO PRIEGO                        ADDRESS ON FILE
NARCOLE SHAW                          ADDRESS ON FILE
NARCORRA WARD                         ADDRESS ON FILE
NARENARD HEARN                        ADDRESS ON FILE
NARIBA DESORMEAUX                     ADDRESS ON FILE
NARIYA PRUDEN                         ADDRESS ON FILE
NARIYAH TRUSTY                        ADDRESS ON FILE
NARLEEN TRINIDAD                      ADDRESS ON FILE
NARLESKI THOMPSON                     ADDRESS ON FILE
NARMIN M SOFI                         ADDRESS ON FILE
NARQUISE DOLLY                        ADDRESS ON FILE
NARRAGANSETT BAY COMMISSION           PO BOX 9668 DEPT 25 PROVIDENCE RI 02940-9668
NARTHELL GOLSON                       ADDRESS ON FILE
NASA FEDERAL CREDIT UNION             ATTN FINANCE DEPT ACCT REC PO BOX 1588 BOWIE MD 20717
NASASHA JACKSON                       ADDRESS ON FILE
NASCHELLE RATLIFF                     ADDRESS ON FILE
NASCHELY SANTANA                      ADDRESS ON FILE
NASDAQ CORPORATION SOLUTIONS LLC      LBX 11700 PO BOX 780700 PHILADELPHIA PA 19178
NASEEF NEMBHARD                       ADDRESS ON FILE
NASEER PICKENS                        ADDRESS ON FILE
NASH COUNTY ABC STORE 9               1091 N WINSTEAD AVE ROCKY MOUNT NC 27804
NASH COUNTY TAX COLLECTOR             120 W WASHINGTON ST STE 2058 NASHVILLE NC 27856-1376
NASH DISTRIBUTORS INC                 P O BOX 384 WOOD RIDGE NJ 07075
NASH IRWIN                            ADDRESS ON FILE
NASHAWN WILLIAMS                      ADDRESS ON FILE
NASHAY WILLIAMS                       ADDRESS ON FILE
NASHVILLE ELECTRIC SERVICE            PO BOX 305099 NASHVILLE TN 37230
NASHVILLE ELECTRIC SERVICE            PO BOX 305099 NASHVILLE TN 37230-5099
NASHVILLE ELECTRIC SERVICE            1214 CHURCH ST NASHVILLE TN 37246
NASIA HODGE                           ADDRESS ON FILE
NASIM JAHANGIRIARFAEI                 ADDRESS ON FILE
NASIM WHITE                           ADDRESS ON FILE
NASIMA AKTER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1450 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1675 of 2235

Claim Name                           Address Information
NASIR BASTON-WATERS                  ADDRESS ON FILE
NASIR BEEKS                          ADDRESS ON FILE
NASIR HAINES                         ADDRESS ON FILE
NASIR JOACHIM                        ADDRESS ON FILE
NASIR MOHAMMED                       ADDRESS ON FILE
NASIR SPELLS                         ADDRESS ON FILE
NASSAU COUNTY DEPARTMENT OF HEALTH   200 COUNTY SEAT DR BES OFFICE OF PERMIT ADMIN MINEOLA NY 11501
NASSAU COUNTY POLICE DEPARTMENT      ALARM PERMIT SECTION 1490 FRANKLIN AVENUE MINEOLA NY 11501
NASSAU COUNTY TREASURER              1 WEST ST MINEOLA NY 11501-4813
NASSER MASOUD                        ADDRESS ON FILE
NASSIEM WAITLEY                      ADDRESS ON FILE
NASTASIA THALER                      ADDRESS ON FILE
NASTASJA HAUGHTON                    ADDRESS ON FILE
NASTASSHA PALMER                     ADDRESS ON FILE
NASYA MEROOK                         ADDRESS ON FILE
NASZIERRE RICE                       ADDRESS ON FILE
NATALEE BARKER                       ADDRESS ON FILE
NATALEE LONG                         ADDRESS ON FILE
NATALEE MAUSAR                       ADDRESS ON FILE
NATALI MORA                          ADDRESS ON FILE
NATALI PORTER                        ADDRESS ON FILE
NATALIA CIMMERER                     ADDRESS ON FILE
NATALIA COLES                        ADDRESS ON FILE
NATALIA FONTE                        ADDRESS ON FILE
NATALIA GONZALEZ                     ADDRESS ON FILE
NATALIA HEILIGER                     ADDRESS ON FILE
NATALIA JONES                        ADDRESS ON FILE
NATALIA NAUMOWICZ-MARSHALL           ADDRESS ON FILE
NATALIA RABADZIOVSKI                 ADDRESS ON FILE
NATALIA RAMIREZ                      ADDRESS ON FILE
NATALIA SANTIAGO                     ADDRESS ON FILE
NATALIA V BERESTOVSKAYA              ADDRESS ON FILE
NATALIE ALTMAN                       ADDRESS ON FILE
NATALIE ANDERSON                     ADDRESS ON FILE
NATALIE BAEZ                         ADDRESS ON FILE
NATALIE BAILEY                       ADDRESS ON FILE
NATALIE BAILLARGEON                  ADDRESS ON FILE
NATALIE BAUER                        ADDRESS ON FILE
NATALIE BERKOWITZ                    ADDRESS ON FILE
NATALIE BRADISH                      ADDRESS ON FILE
NATALIE BRANNON                      ADDRESS ON FILE
NATALIE BROWN                        ADDRESS ON FILE
NATALIE CAMEL                        ADDRESS ON FILE
NATALIE CESARIO                      ADDRESS ON FILE
NATALIE CLEES                        ADDRESS ON FILE
NATALIE COPELAND                     ADDRESS ON FILE
NATALIE CORNWELL                     ADDRESS ON FILE
NATALIE CRAIG                        ADDRESS ON FILE
NATALIE CREWS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1451 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1676 of 2235

Claim Name                            Address Information
NATALIE DAFERMO                       ADDRESS ON FILE
NATALIE DEBAR                         ADDRESS ON FILE
NATALIE DECICCO                       ADDRESS ON FILE
NATALIE DOCTON                        ADDRESS ON FILE
NATALIE DORNES                        ADDRESS ON FILE
NATALIE EAKIN                         ADDRESS ON FILE
NATALIE ECHOLS                        ADDRESS ON FILE
NATALIE FAULKNER                      ADDRESS ON FILE
NATALIE FORTE                         ADDRESS ON FILE
NATALIE GAMMEL                        ADDRESS ON FILE
NATALIE GARDNER                       ADDRESS ON FILE
NATALIE GENTRY                        ADDRESS ON FILE
NATALIE GOLDSMITH                     ADDRESS ON FILE
NATALIE GRANT                         ADDRESS ON FILE
NATALIE HAWKINS                       ADDRESS ON FILE
NATALIE KAISER                        ADDRESS ON FILE
NATALIE KIRKMAN                       ADDRESS ON FILE
NATALIE KIRKPATRICK                   ADDRESS ON FILE
NATALIE KULACZ                        ADDRESS ON FILE
NATALIE LAREAU                        ADDRESS ON FILE
NATALIE LETCHER                       ADDRESS ON FILE
NATALIE LOPEZ                         ADDRESS ON FILE
NATALIE LOPEZ                         ADDRESS ON FILE
NATALIE LOVE                          ADDRESS ON FILE
NATALIE LUCAS                         ADDRESS ON FILE
NATALIE MAURA                         ADDRESS ON FILE
NATALIE MCNEW                         ADDRESS ON FILE
NATALIE MEDVECKY                      ADDRESS ON FILE
NATALIE MERLO                         ADDRESS ON FILE
NATALIE MOIS                          ADDRESS ON FILE
NATALIE MOORE                         ADDRESS ON FILE
NATALIE MORGAN                        ADDRESS ON FILE
NATALIE MORISON-UZZLE                 ADDRESS ON FILE
NATALIE NIXON                         ADDRESS ON FILE
NATALIE NOBLE                         ADDRESS ON FILE
NATALIE ONAN                          ADDRESS ON FILE
NATALIE PALKA                         ADDRESS ON FILE
NATALIE POPE                          ADDRESS ON FILE
NATALIE REYNOLDS                      ADDRESS ON FILE
NATALIE RIBOT                         ADDRESS ON FILE
NATALIE RICKARDS                      ADDRESS ON FILE
NATALIE RODRIGUES                     ADDRESS ON FILE
NATALIE SALISBURY                     ADDRESS ON FILE
NATALIE SAMURA                        ADDRESS ON FILE
NATALIE SANDS                         ADDRESS ON FILE
NATALIE SEGURA                        ADDRESS ON FILE
NATALIE SEMENDOFF                     ADDRESS ON FILE
NATALIE SHUBURTE                      ADDRESS ON FILE
NATALIE SLAYTON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1452 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1677 of 2235

Claim Name                            Address Information
NATALIE STEELE                        ADDRESS ON FILE
NATALIE STEVENS                       ADDRESS ON FILE
NATALIE STINI                         ADDRESS ON FILE
NATALIE THOMAS                        ADDRESS ON FILE
NATALIE VALE                          ADDRESS ON FILE
NATALIE VAZQUEZ                       ADDRESS ON FILE
NATALIE WILLIAMS                      ADDRESS ON FILE
NATALIE WRIGHT                        ADDRESS ON FILE
NATALIE WRIGHT NEWMAN                 ADDRESS ON FILE
NATALIIA YAKOVENKO                    ADDRESS ON FILE
NATALIJA MCCALMONT                    ADDRESS ON FILE
NATALIYA MALANCHUK                    ADDRESS ON FILE
NATALLIE SHAVER                       ADDRESS ON FILE
NATALY RIOS MONTERO                   ADDRESS ON FILE
NATALYA JAMES                         ADDRESS ON FILE
NATALYA KOSTAR                        ADDRESS ON FILE
NATALYA PALATKIN                      ADDRESS ON FILE
NATANAELE CALIXTE                     ADDRESS ON FILE
NATANYA PICTOU                        ADDRESS ON FILE
NATANYAH PELZER                       ADDRESS ON FILE
NATASCHA NOWEY                        ADDRESS ON FILE
NATASHA ACEVEDO                       ADDRESS ON FILE
NATASHA ALLEN                         ADDRESS ON FILE
NATASHA ALVAREZ                       ADDRESS ON FILE
NATASHA ARRE                          ADDRESS ON FILE
NATASHA AUSTIN                        ADDRESS ON FILE
NATASHA BARROWS                       ADDRESS ON FILE
NATASHA BERGER                        ADDRESS ON FILE
NATASHA BLANCHARD                     ADDRESS ON FILE
NATASHA BORDEN                        ADDRESS ON FILE
NATASHA BROUSSARD                     ADDRESS ON FILE
NATASHA BURDEN                        ADDRESS ON FILE
NATASHA CARLIN GEORGE HADAWAY         ADDRESS ON FILE
NATASHA CLARK                         ADDRESS ON FILE
NATASHA COLON                         ADDRESS ON FILE
NATASHA CONLEY                        ADDRESS ON FILE
NATASHA CROOKS                        ADDRESS ON FILE
NATASHA CRUZ                          ADDRESS ON FILE
NATASHA CUPP                          ADDRESS ON FILE
NATASHA DISNEY                        ADDRESS ON FILE
NATASHA EDMONSON                      ADDRESS ON FILE
NATASHA ELLIOTT                       ADDRESS ON FILE
NATASHA ELLIS                         ADDRESS ON FILE
NATASHA EVANS                         ADDRESS ON FILE
NATASHA FELICIANO                     ADDRESS ON FILE
NATASHA GANUS                         ADDRESS ON FILE
NATASHA HEIERMAN                      ADDRESS ON FILE
NATASHA HENDRIX                       ADDRESS ON FILE
NATASHA HOPWOOD                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1453 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1678 of 2235

Claim Name                         Address Information
NATASHA HORROCKS                   ADDRESS ON FILE
NATASHA HOWARD                     ADDRESS ON FILE
NATASHA HUNTER                     ADDRESS ON FILE
NATASHA JAMES                      ADDRESS ON FILE
NATASHA JENNETTE                   ADDRESS ON FILE
NATASHA JOHNSON                    ADDRESS ON FILE
NATASHA JOSEPH LAQUERRE            ADDRESS ON FILE
NATASHA KEIMIG                     ADDRESS ON FILE
NATASHA LESESENE                   ADDRESS ON FILE
NATASHA LIDDIC                     ADDRESS ON FILE
NATASHA MUNOS                      ADDRESS ON FILE
NATASHA MURRAY                     ADDRESS ON FILE
NATASHA NEVAREZ                    ADDRESS ON FILE
NATASHA PACK                       ADDRESS ON FILE
NATASHA PASCALE                    ADDRESS ON FILE
NATASHA PASSARINI                  ADDRESS ON FILE
NATASHA PHILIPPI                   ADDRESS ON FILE
NATASHA PITTMAN                    ADDRESS ON FILE
NATASHA RATLIFF                    ADDRESS ON FILE
NATASHA REID                       ADDRESS ON FILE
NATASHA RIDDLE                     ADDRESS ON FILE
NATASHA ROBERTS                    ADDRESS ON FILE
NATASHA RODRIGUEZ                  ADDRESS ON FILE
NATASHA SANTIAGO                   ADDRESS ON FILE
NATASHA SCALIA                     ADDRESS ON FILE
NATASHA SEESE                      ADDRESS ON FILE
NATASHA SHELTON                    ADDRESS ON FILE
NATASHA SIMMONS                    ADDRESS ON FILE
NATASHA SINGH                      ADDRESS ON FILE
NATASHA SULKOW                     ADDRESS ON FILE
NATASHA THOMAS                     ADDRESS ON FILE
NATASHA TOMAINI                    ADDRESS ON FILE
NATASHA WALKER                     ADDRESS ON FILE
NATASHA WHALEY                     ADDRESS ON FILE
NATASHA WHITE                      ADDRESS ON FILE
NATASHA WILLIAMS                   ADDRESS ON FILE
NATASHA WINBURN                    ADDRESS ON FILE
NATASHA YOUNG                      ADDRESS ON FILE
NATASHA ZDUNIAK                    ADDRESS ON FILE
NATASHEANNA DAVIS                  ADDRESS ON FILE
NATASHIA LIPINSKI                  ADDRESS ON FILE
NATASIA BEAL                       ADDRESS ON FILE
NATASIA WILSON                     ADDRESS ON FILE
NATASSHA CAUM                      ADDRESS ON FILE
NATASSIA SPRUILL                   ADDRESS ON FILE
NATASSJA HATCHER                   ADDRESS ON FILE
NATASSJA MILTON                    ADDRESS ON FILE
NATATIA SANDERS                    ADDRESS ON FILE
NATAVIA JOHNSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1454 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1679 of 2235

Claim Name                          Address Information
NATAZIA FLOWERS                     ADDRESS ON FILE
NATCHEZ LAWN AND LANDSCAPE LLC      PO BOX 18051 NATCHEZ MS 39122
NATCHEZ WATER WORKS                 PO BOX 1325 NATCHEZ MS 39121
NATE HOWE                           ADDRESS ON FILE
NATE JENKINS                        ADDRESS ON FILE
NATE LANCASTER                      ADDRESS ON FILE
NATE PICKING                        ADDRESS ON FILE
NATEPHIA KELLY                      ADDRESS ON FILE
NATESHA BRIDGET                     ADDRESS ON FILE
NATHALEE VILORIO                    ADDRESS ON FILE
NATHALI MARTINEZ                    ADDRESS ON FILE
NATHALIE FREEMAN                    ADDRESS ON FILE
NATHALIE NANCE                      ADDRESS ON FILE
NATHALIE OLMEDO                     ADDRESS ON FILE
NATHALIE SPARROW                    ADDRESS ON FILE
NATHALINE RADER                     ADDRESS ON FILE
NATHALY TORRES                      ADDRESS ON FILE
NATHAN ADAIR                        ADDRESS ON FILE
NATHAN ADAMS                        ADDRESS ON FILE
NATHAN ALLEN                        ADDRESS ON FILE
NATHAN ANDERSON                     ADDRESS ON FILE
NATHAN ARMSTEAD                     ADDRESS ON FILE
NATHAN BENTON                       ADDRESS ON FILE
NATHAN BORUM                        ADDRESS ON FILE
NATHAN BOTKIN                       ADDRESS ON FILE
NATHAN BOWEN                        ADDRESS ON FILE
NATHAN BRAGGER                      ADDRESS ON FILE
NATHAN BRAULT                       ADDRESS ON FILE
NATHAN CARROLL                      ADDRESS ON FILE
NATHAN CASCIANO                     ADDRESS ON FILE
NATHAN CHILES                       ADDRESS ON FILE
NATHAN COCKRELL                     ADDRESS ON FILE
NATHAN COLLIER                      ADDRESS ON FILE
NATHAN COUILLARD                    ADDRESS ON FILE
NATHAN CROWDER                      ADDRESS ON FILE
NATHAN DANNER                       ADDRESS ON FILE
NATHAN DEATON                       ADDRESS ON FILE
NATHAN DELANO                       ADDRESS ON FILE
NATHAN DIXON                        ADDRESS ON FILE
NATHAN DOWDLE                       ADDRESS ON FILE
NATHAN DOWNING                      ADDRESS ON FILE
NATHAN DUBOIS                       ADDRESS ON FILE
NATHAN DURHAM                       ADDRESS ON FILE
NATHAN DUVALL                       ADDRESS ON FILE
NATHAN ENGLAND                      ADDRESS ON FILE
NATHAN EVANS                        ADDRESS ON FILE
NATHAN FALCHETTI                    ADDRESS ON FILE
NATHAN FIELDS                       ADDRESS ON FILE
NATHAN FITZPATRICK                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1455 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1680 of 2235

Claim Name                        Address Information
NATHAN FRITZ                      ADDRESS ON FILE
NATHAN FUQUA                      ADDRESS ON FILE
NATHAN GIFFORD                    ADDRESS ON FILE
NATHAN GIFT                       ADDRESS ON FILE
NATHAN GILLETTE                   ADDRESS ON FILE
NATHAN GLASCOCK                   ADDRESS ON FILE
NATHAN GORDON                     ADDRESS ON FILE
NATHAN GOSS                       ADDRESS ON FILE
NATHAN GRAU                       ADDRESS ON FILE
NATHAN GROSECLOSE                 ADDRESS ON FILE
NATHAN HAAS                       ADDRESS ON FILE
NATHAN HAMILTON                   ADDRESS ON FILE
NATHAN HARTBARGER                 ADDRESS ON FILE
NATHAN HAYES                      ADDRESS ON FILE
NATHAN HERR                       ADDRESS ON FILE
NATHAN HOPKINS                    ADDRESS ON FILE
NATHAN HOPPER                     ADDRESS ON FILE
NATHAN HORKUN                     ADDRESS ON FILE
NATHAN HUDGINS                    ADDRESS ON FILE
NATHAN HURTADO                    ADDRESS ON FILE
NATHAN HYDE                       ADDRESS ON FILE
NATHAN JAMES                      ADDRESS ON FILE
NATHAN JENNINGS                   ADDRESS ON FILE
NATHAN JEWELL                     ADDRESS ON FILE
NATHAN JOHNSON                    ADDRESS ON FILE
NATHAN JONES                      ADDRESS ON FILE
NATHAN JONES                      ADDRESS ON FILE
NATHAN KENNEDY                    ADDRESS ON FILE
NATHAN KIESWETTER                 ADDRESS ON FILE
NATHAN KINCADE                    ADDRESS ON FILE
NATHAN KINNEY                     ADDRESS ON FILE
NATHAN KRAYNIK                    ADDRESS ON FILE
NATHAN KROUSE                     ADDRESS ON FILE
NATHAN LEASURE                    ADDRESS ON FILE
NATHAN LEBEAU                     ADDRESS ON FILE
NATHAN LILLY                      ADDRESS ON FILE
NATHAN LITTLE                     ADDRESS ON FILE
NATHAN LOHMAR                     ADDRESS ON FILE
NATHAN LUCKETT                    ADDRESS ON FILE
NATHAN MASTERS                    ADDRESS ON FILE
NATHAN MITCHELL                   ADDRESS ON FILE
NATHAN MITCHELL                   ADDRESS ON FILE
NATHAN MOBLEY                     ADDRESS ON FILE
NATHAN MOLLOY                     ADDRESS ON FILE
NATHAN MONDRAGON                  ADDRESS ON FILE
NATHAN MONROE                     ADDRESS ON FILE
NATHAN NELSON                     ADDRESS ON FILE
NATHAN NOLEN                      ADDRESS ON FILE
NATHAN O CONNOR                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1456 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1681 of 2235

Claim Name                        Address Information
NATHAN OTTOSEN                    ADDRESS ON FILE
NATHAN PENNINGTON                 ADDRESS ON FILE
NATHAN POWELL                     ADDRESS ON FILE
NATHAN PRATT                      ADDRESS ON FILE
NATHAN RASCHELLA                  ADDRESS ON FILE
NATHAN RAYMOND                    ADDRESS ON FILE
NATHAN REED                       ADDRESS ON FILE
NATHAN REHLANDER                  ADDRESS ON FILE
NATHAN RENAUD                     ADDRESS ON FILE
NATHAN RICH                       ADDRESS ON FILE
NATHAN ROBINSON                   ADDRESS ON FILE
NATHAN ROSALES                    ADDRESS ON FILE
NATHAN RUSSELL                    ADDRESS ON FILE
NATHAN SAUER                      ADDRESS ON FILE
NATHAN SCHULLER                   ADDRESS ON FILE
NATHAN SCOTT                      ADDRESS ON FILE
NATHAN SEIBEL                     ADDRESS ON FILE
NATHAN SEIDERS                    ADDRESS ON FILE
NATHAN SHAMBLIN                   ADDRESS ON FILE
NATHAN SHARIN                     ADDRESS ON FILE
NATHAN SHARITS                    ADDRESS ON FILE
NATHAN SHOCKLEY                   ADDRESS ON FILE
NATHAN SIDEBOTTOM                 ADDRESS ON FILE
NATHAN SMITH                      ADDRESS ON FILE
NATHAN SPALDING                   ADDRESS ON FILE
NATHAN STACK                      ADDRESS ON FILE
NATHAN STANLEY                    ADDRESS ON FILE
NATHAN STEPHAN                    ADDRESS ON FILE
NATHAN STEVENS                    ADDRESS ON FILE
NATHAN STRAIT                     ADDRESS ON FILE
NATHAN STRAIT                     ADDRESS ON FILE
NATHAN STULTZ                     ADDRESS ON FILE
NATHAN TAYLOR                     ADDRESS ON FILE
NATHAN TOMPLAIT                   ADDRESS ON FILE
NATHAN TRUSELO                    ADDRESS ON FILE
NATHAN WARD                       ADDRESS ON FILE
NATHAN WHEELER                    ADDRESS ON FILE
NATHAN WHEELER                    ADDRESS ON FILE
NATHAN WHITT                      ADDRESS ON FILE
NATHAN WILKINS                    ADDRESS ON FILE
NATHAN WILLIAMS                   ADDRESS ON FILE
NATHAN WILLIAMSON                 ADDRESS ON FILE
NATHAN WILLIS                     ADDRESS ON FILE
NATHAN WINDHAM                    ADDRESS ON FILE
NATHAN WOOD                       ADDRESS ON FILE
NATHAN ZELLER                     ADDRESS ON FILE
NATHANAEL CROWE                   ADDRESS ON FILE
NATHANAEL GREEN                   ADDRESS ON FILE
NATHANAEL LENT                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1457 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1682 of 2235

Claim Name                            Address Information
NATHANAEL MARTINEZ                    ADDRESS ON FILE
NATHANAEL WHITTAKER                   ADDRESS ON FILE
NATHANAEL WILLIAMS                    ADDRESS ON FILE
NATHANIAL DEVON                       ADDRESS ON FILE
NATHANIAL STECKBAUER                  ADDRESS ON FILE
NATHANIEL ABSHEAR                     ADDRESS ON FILE
NATHANIEL AKERS                       ADDRESS ON FILE
NATHANIEL ALBURY                      ADDRESS ON FILE
NATHANIEL ARMSTRONG JR                ADDRESS ON FILE
NATHANIEL AULT                        ADDRESS ON FILE
NATHANIEL BAIDEN                      ADDRESS ON FILE
NATHANIEL BAILEY                      ADDRESS ON FILE
NATHANIEL BEAMON                      ADDRESS ON FILE
NATHANIEL BEAMON                      ADDRESS ON FILE
NATHANIEL BENJAMIN                    ADDRESS ON FILE
NATHANIEL BENTON                      ADDRESS ON FILE
NATHANIEL BRITTON                     ADDRESS ON FILE
NATHANIEL BROOKS                      ADDRESS ON FILE
NATHANIEL CARTER                      ADDRESS ON FILE
NATHANIEL COOPER                      ADDRESS ON FILE
NATHANIEL CORBETT                     ADDRESS ON FILE
NATHANIEL DAVIDSON                    ADDRESS ON FILE
NATHANIEL DEGRIE                      ADDRESS ON FILE
NATHANIEL DOUGHERTY                   ADDRESS ON FILE
NATHANIEL DUKE                        ADDRESS ON FILE
NATHANIEL EMERT                       ADDRESS ON FILE
NATHANIEL EVERETT                     ADDRESS ON FILE
NATHANIEL FIELDS                      ADDRESS ON FILE
NATHANIEL FIELDS-HARRIS               ADDRESS ON FILE
NATHANIEL GAINES                      ADDRESS ON FILE
NATHANIEL GARCIA                      ADDRESS ON FILE
NATHANIEL GILLESPIE                   ADDRESS ON FILE
NATHANIEL GREEN                       ADDRESS ON FILE
NATHANIEL GRUEBEL                     ADDRESS ON FILE
NATHANIEL HALL                        ADDRESS ON FILE
NATHANIEL HARLEY                      ADDRESS ON FILE
NATHANIEL HAROLD                      ADDRESS ON FILE
NATHANIEL HASSELBRING                 ADDRESS ON FILE
NATHANIEL HAWKINS                     ADDRESS ON FILE
NATHANIEL HAWKINS                     ADDRESS ON FILE
NATHANIEL HERNANDEZ-BOTMA             ADDRESS ON FILE
NATHANIEL HULYO                       ADDRESS ON FILE
NATHANIEL HYATT                       ADDRESS ON FILE
NATHANIEL JACKSON SR                  ADDRESS ON FILE
NATHANIEL JOHENGEN                    ADDRESS ON FILE
NATHANIEL KEANE                       ADDRESS ON FILE
NATHANIEL LEGER                       ADDRESS ON FILE
NATHANIEL LEWIS                       ADDRESS ON FILE
NATHANIEL LIBBY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1458 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1683 of 2235

Claim Name                          Address Information
NATHANIEL LOCKLIN                   ADDRESS ON FILE
NATHANIEL LYNNE                     ADDRESS ON FILE
NATHANIEL MACK                      ADDRESS ON FILE
NATHANIEL MASON                     ADDRESS ON FILE
NATHANIEL MCCLAIN                   ADDRESS ON FILE
NATHANIEL MOODY                     ADDRESS ON FILE
NATHANIEL MOORE                     ADDRESS ON FILE
NATHANIEL NACE                      ADDRESS ON FILE
NATHANIEL NIX                       ADDRESS ON FILE
NATHANIEL NORRIS                    ADDRESS ON FILE
NATHANIEL OVIEDO                    ADDRESS ON FILE
NATHANIEL PATERNITI                 ADDRESS ON FILE
NATHANIEL PATMAN                    ADDRESS ON FILE
NATHANIEL PATRICK                   ADDRESS ON FILE
NATHANIEL PETTIGREW                 ADDRESS ON FILE
NATHANIEL PHILLIP                   ADDRESS ON FILE
NATHANIEL PULLEY                    ADDRESS ON FILE
NATHANIEL RADFORD                   ADDRESS ON FILE
NATHANIEL RICE                      ADDRESS ON FILE
NATHANIEL RIOS                      ADDRESS ON FILE
NATHANIEL ROOK                      ADDRESS ON FILE
NATHANIEL ROSS                      ADDRESS ON FILE
NATHANIEL SEEVERS                   ADDRESS ON FILE
NATHANIEL SHIPP                     ADDRESS ON FILE
NATHANIEL SIMMONS                   ADDRESS ON FILE
NATHANIEL SIMPSON                   ADDRESS ON FILE
NATHANIEL SINGER                    ADDRESS ON FILE
NATHANIEL SMITH                     ADDRESS ON FILE
NATHANIEL SMITH                     ADDRESS ON FILE
NATHANIEL SNIDER                    ADDRESS ON FILE
NATHANIEL STANGE                    ADDRESS ON FILE
NATHANIEL STEWART                   ADDRESS ON FILE
NATHANIEL TEDFORD                   ADDRESS ON FILE
NATHANIEL THOMAS                    ADDRESS ON FILE
NATHANIEL THOMAS                    ADDRESS ON FILE
NATHANIEL TROYER                    ADDRESS ON FILE
NATHANIEL TRUITT                    ADDRESS ON FILE
NATHANIEL VEREEN                    ADDRESS ON FILE
NATHANIEL VONDETTE                  ADDRESS ON FILE
NATHANIEL WILKERSON                 ADDRESS ON FILE
NATHANIEL WOOSLEY                   ADDRESS ON FILE
NATHANS FAMOUS SYSTEMS INC          ONE JERICHO PLAZA SECOND FLOOR WING A JERICHO NY 11753
NATHEN KELLEY                       ADDRESS ON FILE
NATHEN WATTS                        ADDRESS ON FILE
NATHENIEL HARDY                     ADDRESS ON FILE
NATHLIL LUGO                        ADDRESS ON FILE
NATIERA MARTIN                      ADDRESS ON FILE
NATIESHA HICKSON                    ADDRESS ON FILE
NATILEE CASTELL                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1459 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                    Service List
                                                                                Page 1684 of 2235

Claim Name                               Address Information
NATILEE GRAVES                           ADDRESS ON FILE
NATIONAL DISPATCH USA CORP               8406 MASSACHUSETTS AVE STE A 5 NEW PORT RICHEY FL 34653
NATIONAL DISTRIBUTING CO ATLANTA         1 NATIONAL DRIVE SW ATLANTA GA 30336
NATIONAL DISTRIBUTING CO INC             1414 MILLS B LANE BLVD SAVANNAH GA 31405
NATIONAL DISTRIBUTING CO SAVANNAH        1414 MILLS B LANE BOULEVARD SAVANNAH GA 31405
NATIONAL DISTRIBUTING COMPANY INC        1 NATIONAL DRIVE SW ATLANTA GA 30336
NATIONAL DISTRIBUTORS INC ME             116 WALLACE AVE SOUTH PORTLAND ME 41060
NATIONAL DOOR COMPANY INC                PO BOX 3131 DURHAM NC 27705
NATIONAL FISHERIES INSTITUTE INC         7918 JONES BRANCH DR 700 MCLEAN VA 22102
NATIONAL FITNESS CENTER INC              PO BOX 5376 KNOXVILLE TN 37928
NATIONAL FLOOD INSURANCE PROGRAM         PO BOX 913111 DENVER CO 80291-3111
NATIONAL FUEL                            6363 MAIN ST WILLIAMSVILLE NY 14221
NATIONAL FUEL                            PO BOX 371835 PITTSBURGH PA 15250
NATIONAL GENERAL INSURANCE COMPANY       PO BOX 912063 DENVER CO 80291
NATIONAL GENERAL INSURANCE COMPANY       PO BOX 912063 DENVER CO 80291-2063
NATIONAL GRID                            PO BOX 11739 NEWARK NJ 07101
NATIONAL GRID                            300 ERIE BLVD W SYRACUSE NY 13202
NATIONAL HOT WATER                       PO BOX 540007 DALLAS TX 75354
NATIONAL LAND RESOURCES, L.P.            TIMOTHY P. MCKEOWN, ESQ. NORRIS MCLAUGHLIN, P.A. 400 CROSSING BLVD., 8TH FL PO
                                         BOX 5933 BRIDGEWATER NJ 08807-5933
NATIONAL LAND RESOURCES, L.P.            NATIONAL LAND RESOURCES, L.P. C/O NATIONAL REALTY & DEVELOPMENT CORP 3
                                         MANHATTANVILLE RD ATTN: RICHARD BAKER PURCHASE NY 10577
NATIONAL RESTAURANT ASSOCIATION          SOLUTIONS LLC ATTN ALISHA GULDEN, VP SALES 233 S WACKER DR, STE 3600 CHICAGO
                                         IL 60606-6383
NATIONAL RESTAURANT ASSOCIATION SOLN     ATTN GENERAL COUNSEL 2055 L STREET NW, STE 700 WASHINGTON DC 20036
NATIONAL RETAIL PROP LP                  450 S ORANGE AVE., STE 900 ORLANDO FL 32801-3339
NATIONAL RETAIL PROPERTIES LP            ATTN: JOSH LEWIS 450 S ORANGE AVE STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP            450 S ORANGE AVE., STE 900 ORLANDO FL 32801-3339
NATIONAL RETAIL PROPERTIES, LP           PO BOX 864205 ORLANDO FL 32886-4205
NATIONAL SECURITY CONSULT                PO BOX 932412 CLEVELAND OH 44193
NATIONAL SIGN CORPORATION                780 FOUR ROD ROAD BERLIN CT 06037
NATIONAL UNION FIRE INSURANCE            COMPANY OF PITTSBURGH, PA. (AIG) 175 WATER STREET NEW YORK NY 10038-4969
NATIONAL UNION FIRE INSURANCE            COMPANY OF PITTSBURGH, PA. (AIG) 625 LIBERTY AVENUE STREET 1100 PITTSBURGH PA
                                         15222
NATIONAL UNION FIRE INSURANCE            COMPANY OF PITTSBURGH, PA. (AIG) 17200 W. 119TH ST. OLATHE KS 66061
NATIONAL WINE SPIRITS LLC MI             17550 ALLEN ROAD BROWNSTOWN MI 48193
NATIONWIDE MAINTENANCE GENERAL           CONTRACTING INC 483 CHERRY ST BEDFORD HILLS NY 10507
NATIONWIDE PET INSURANCE                 ONE W NATIONWIDE BLVD COLUMBUS OH 43215
NATIONWIDE RESTAURANT TILE &             GROUT REPAIR CO 1245 BUFORD HIGHWAY NW SUITE 301 SUWANEE GA 30024
NATISHA BROWDER                          ADDRESS ON FILE
NATIVE MAINE PRODUCE & SPECIALITY FOOD   10 BRADLEY DRIVE WESTBROOK ME 04092
NATIVE SCAPES LANDSCAPING LLC            13122 OLD STAGE ROAD BISHOPVILLE MD 21813
NATIVIDAD GURULE                         ADDRESS ON FILE
NATORIA JEFFRIES                         ADDRESS ON FILE
NATORRIE GANAWAY                         ADDRESS ON FILE
NATOSHA BUTTERWORTH                      ADDRESS ON FILE
NATOSHA STITTS                           ADDRESS ON FILE
NATOSHIA SMITH                           ADDRESS ON FILE
NATOSHIA SPEAR                           ADDRESS ON FILE
NATOYIA JONES                            ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 1460 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1685 of 2235

Claim Name                            Address Information
NATRON SNIPE                          ADDRESS ON FILE
NATSUKO OGG                           ADDRESS ON FILE
NATTAWADEE HIRUNSUK                   ADDRESS ON FILE
NATTHAN DESEDARE                      ADDRESS ON FILE
NATURAL DRY CARPET CLEANING LLC       8917 PECOR ST PORTLAND NY 14769
NATURE NANNIES LLC                    14534 9 MILE RD BATTLE CREEK MI 49014
NATURES REQUEST                       107 DAVID GREEN RD SUITE A BIRMINGHAM AL 35244
NATURI PARIS                          ADDRESS ON FILE
NATYSHA BRACERO                       ADDRESS ON FILE
NAUDEEK RICHARDSON                    ADDRESS ON FILE
NAUGATUCK VALLEY HEALTH DISTRICT      98 BANK ST SEYMOUR CT 06483
NAUSER BEVERAGE CO                    6000 PARIS RD COLUMBIA MO 65202
NAUTIA RONE                           ADDRESS ON FILE
NAUTICA CLARK                         ADDRESS ON FILE
NAUTICA GOODSON                       ADDRESS ON FILE
NAUTICA MARTIN                        ADDRESS ON FILE
NAUTICA NAHID                         ADDRESS ON FILE
NAUTIKA BURRAGE                       ADDRESS ON FILE
NAUTIKA MILROY                        ADDRESS ON FILE
NAVALTA GILLYARD                      ADDRESS ON FILE
NAVANCA FRISZELL                      ADDRESS ON FILE
NAVANSELYS KORNEGAY                   ADDRESS ON FILE
NAVARD BARNES                         ADDRESS ON FILE
NAVARRIO SMITH                        ADDRESS ON FILE
NAVARROW SIMMONS                      ADDRESS ON FILE
NAVEX GLOBAL INC                      PO BOX 60941 CHARLOTTE NC 28260
NAVEX GLOBAL INC                      ATTN STEPHEN CHAPMAN 5500 MEADOWS RD, STE 500 LAKE OSWEGO OR 97035
NAVIA HILLMON                         ADDRESS ON FILE
NAVIGATORS INSURANCE COMPANY          194 WOOD AVE S, 6TH FLOOR ISELIN NJ 08830
NAVIGATORS PRO                        194 WOOD AVE S, 6TH FLOOR ISELIN NJ 08830
NAVJOT SINGH                          ADDRESS ON FILE
NAVNEET PANNU                         ADDRESS ON FILE
NAVY DURHAM                           ADDRESS ON FILE
NAWANNA CLEMENTS                      ADDRESS ON FILE
NAYA NELSON                           ADDRESS ON FILE
NAYARA DE SOUZA                       ADDRESS ON FILE
NAYELI RAMIREZ                        ADDRESS ON FILE
NAYESI CRUZ                           ADDRESS ON FILE
NAYLANI MOWER                         ADDRESS ON FILE
NAYMARI SANTIAGO CRUZ                 ADDRESS ON FILE
NAYOMI OHOUO                          ADDRESS ON FILE
NAZARETH BEVERAGE CENTER              56 SOUTH ST NAZARETH PA 18064
NAZELI HAKOBYAN                       ADDRESS ON FILE
NAZELI HAKOBYAN                       ADDRESS ON FILE
NAZELL HODGES                         ADDRESS ON FILE
NAZHON SCOTT                          ADDRESS ON FILE
NAZIM ROBINSON                        ADDRESS ON FILE
NAZJAE MOORE                          ADDRESS ON FILE
NAZZIRE LOCKWOOD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1461 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1686 of 2235

Claim Name                            Address Information
NC DEPT OF HEALTH & HUMAN SVCS        1632 MAIL SERVICE CENTER RALEIGH NC 27699
NC INCOME LIMITED PARTNERSHIP         270 W NEW ENGLAND AVE NC INCOME PROPERTIES WINTER PARK FL 32789
NC INCOME LP                          270 W NEW ENGLAND AVE NC INCOME PROPERTIES WINTER PARK FL 32789
NC SIGN AND LIGHTING SERVICES LLC     5710 HIGH POINT RD SUITE K 190 GREENSBORO NC 27407
NCDEQ                                 127 CARDINAL DR EXTENSION WILMINGTON REGIONAL OFFICE WILMINGTON NC 28405
NCDOR                                 PO BOX 25000 RALEIGH NC 27640-0045
NCDOR                                 PO BOX 25000 RALEIGH NC 27640-0520
NCI                                   4990 SR 124 RUSSELLVILLE AR 72802
NCPD                                  1194 PROSPECT AVE POLICE ALARM PERMITS WESTBURY NY 11590
NCR CORPORATION                       3095 SATELLITE BLVD DULUTH GA 30096-5814
NDIA CATLIN                           ADDRESS ON FILE
NE DOL BOILER INSPECTION DEPT         550 S. 16TH ST. PO BOX 94600 LINCOLN NE 68509-6400
NE HMIAH IBANEZ                       ADDRESS ON FILE
NEA CLIENT SERVICES LLC               PO BOX 16297 JONESBORO AR 72403
NEA PRESSURE WASHING AND STRIPING     PO BOX 16297 JONESBORO AR 72403
NEAL ANDERSON                         ADDRESS ON FILE
NEAL GREENE                           ADDRESS ON FILE
NEAL OBRIEN                           ADDRESS ON FILE
NEAL REAVES                           ADDRESS ON FILE
NEAL RIDOUT                           ADDRESS ON FILE
NEAL SCHULZE                          ADDRESS ON FILE
NEAL SINGLETARY                       ADDRESS ON FILE
NEALE BERGERON                        ADDRESS ON FILE
NEALIE SHELTON                        ADDRESS ON FILE
NEALLEYON ADAMS                       ADDRESS ON FILE
NEAMA GHOBRIAL                        ADDRESS ON FILE
NEATNESS LAWN CARE LLC                7613 N 330 W COLUMBUS IN 47201
NEBIYAT DERSEH                        ADDRESS ON FILE
NEBRASKA DEPT OF AGRICULTURE          PO BOX 94947 LINCOLN NE 68509
NEBRASKA DEPT OF HEALTH & HUMAN SVS   ATTN: BRYSON BARTELS 301 CENTENNIAL MALL SOUTH LINCOLN NE 68509
NEBRASKA DEPT OF LABOR                AMERICAN JOB CENTER , LINCOLN 1111 O ST STE 205 LINCOLN NE 68508
NEBRASKA DEPT OF REVENUE              NEBRASKA STATE OFFICE BLDG 1313 FARNAM ST STE 100 OMAHA NE 68102-1836
NEBRASKA DEPT OF REVENUE              NEBRASKA STATE OFFICE BUILDING 301 CENTENNIAL MALL S LINCOLN NE 68508
NEBRASKA DEPT OF REVENUE              PO BOX 94818 LINCOLN NE 68509-4818
NEBRASKA DEPT OF REVENUE              PO BOX 98915 LINCOLN NE 68509-8915
NEBRASKA DEPT OF REVENUE              304 N 5TH ST, STE D NORFOLK NE 68701-4091
NEBRASKA DEPT OF REVENUE              200 S SILBER ST NORTH PLATTE NE 69101-4200
NEBRASKA DEPT OF REVENUE              505A BROADWAY STE 800 SCOTTSBLUFF NE 69361
NEBRASKA STATE FIRE MARSHAL AGENCY    246 S 14TH ST BOILER INSPECTION DIV LINCOLN NE 68508
NEBRASKA STATE TREASURER              UNCLAIMED PROPERTY DIVISION P O BOX 94788 CAPITAL BLDG LINCOLN NE 68509
NEBRASKA UC FUND                      UNEMPLOYMENT INSURANCE TAX PO BOX 94600 LINCOLN NE 68509-4600
NEBRASKALAND DISTRIBUTORS LLC         4845 JUERGEN RD GRAND ISLAND NE 68801
NECACH MARSON                         ADDRESS ON FILE
NECHELLE COMBIE                       ADDRESS ON FILE
NECHELLE DOCKERY                      ADDRESS ON FILE
NECO                                  330 PARK ONE 2900 SOUTH 70TH STREET LINCOLN NE 68506
NEEDLERS FRESH MARKET                 982 NORTH MARKET STREET TROY OH 45373
NEEKO YOUNG-AUSTIN                    ADDRESS ON FILE
NEELEY KELLER                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1462 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                           Page 1687 of 2235

Claim Name                           Address Information
NEENA MASSEY                         ADDRESS ON FILE
NEFERITRI TALLEY                     ADDRESS ON FILE
NEGINAH WILLIAMS                     ADDRESS ON FILE
NEGRI PLUMBING LLC                   2324 QUARRY RD WEST PLAINS MO 65775
NEHAL ZAMAN                          ADDRESS ON FILE
NEHAR DEBNATH                        ADDRESS ON FILE
NEHEMIAH AIKEN                       ADDRESS ON FILE
NEHEMIAH JONES                       ADDRESS ON FILE
NEHEMIAH SWING                       ADDRESS ON FILE
NEHEMIAH THOMAS                      ADDRESS ON FILE
NEHEMIAH WICKS                       ADDRESS ON FILE
NEI GLASS INC                        219 MECHANIC ST ANGOLA IN 46703
NEIAH HUNTER                         ADDRESS ON FILE
NEIDA GRIMALDO                       ADDRESS ON FILE
NEIJHA GORDON                        ADDRESS ON FILE
NEIL ARMSTRONG                       ADDRESS ON FILE
NEIL BERNIER                         ADDRESS ON FILE
NEIL BROWN                           ADDRESS ON FILE
NEIL FAULKNER                        ADDRESS ON FILE
NEIL GABALA                          ADDRESS ON FILE
NEIL GARDINER                        ADDRESS ON FILE
NEIL PARIKH                          ADDRESS ON FILE
NEIL RICHETTI                        ADDRESS ON FILE
NEIL TURNER                          ADDRESS ON FILE
NEILAN DOWLING                       ADDRESS ON FILE
NEILIA MCKENZIE                      ADDRESS ON FILE
NEILIA REEVES                        ADDRESS ON FILE
NEILYS SALADO                        ADDRESS ON FILE
NEIROBY RODRIGUEZ                    ADDRESS ON FILE
NEISHA JONES                         ADDRESS ON FILE
NEKAYAH GRAY                         ADDRESS ON FILE
NEKAYLA GILLETTE                     ADDRESS ON FILE
NEKIAYA JACKSON                      ADDRESS ON FILE
NEKIYA TUCK                          ADDRESS ON FILE
NELCIS PEREZ PENA                    ADDRESS ON FILE
NELIRA BOUJOLY                       ADDRESS ON FILE
NELL SHANNON                         ADDRESS ON FILE
NELSA BELLEFLEUR                     ADDRESS ON FILE
NELSON BROUGHER                      ADDRESS ON FILE
NELSON GARCIA                        ADDRESS ON FILE
NELSON JAMES                         ADDRESS ON FILE
NELSON JOSEPH                        ADDRESS ON FILE
NELSON LAND CARE LTD                 PO BOX 646 WADSWORTH OH 44282
NELSON LUCIANO                       ADDRESS ON FILE
NELSON LUGO                          ADDRESS ON FILE
NELSON MERCADO                       ADDRESS ON FILE
NELSON MILLER                        ADDRESS ON FILE
NELSON NIEVES                        ADDRESS ON FILE
NELSON OSPINA                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1463 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1688 of 2235

Claim Name                            Address Information
NELSON RANDOLPH                       ADDRESS ON FILE
NELSON REYES                          ADDRESS ON FILE
NELSON RODRIGUEZ                      ADDRESS ON FILE
NELSON ROQUE                          ADDRESS ON FILE
NELSON TORRES                         ADDRESS ON FILE
NELSON VAZQUEZ                        ADDRESS ON FILE
NENA HALL                             ADDRESS ON FILE
NENA JOHNSON                          ADDRESS ON FILE
NENA PHILLIPS                         ADDRESS ON FILE
NENECCIA KELLEY                       ADDRESS ON FILE
NEOFUNDS                              PO BOX 6813 CAROL STREAM IL 60197
NEOMA PETTY                           ADDRESS ON FILE
NEOMA SMITH                           ADDRESS ON FILE
NEON MORRISON                         ADDRESS ON FILE
NEOSHA ROSS                           ADDRESS ON FILE
NEPHTALI POOL                         ADDRESS ON FILE
NEPTUNE FIRE DISTRICT 1               PO BOX 457 NEPTUNE NJ 07754
NEPTUNE FIRE PREVENTION BUREAU        PO BOX 457 NEPTUNE NJ 07754
NEQUAN WARREN                         ADDRESS ON FILE
NERISHA REYNOLDS                      ADDRESS ON FILE
NERISSA DURHAM                        ADDRESS ON FILE
NERISSA NEWSOM                        ADDRESS ON FILE
NERRIA HOWARD                         ADDRESS ON FILE
NES COKER                             ADDRESS ON FILE
NESA TESFAY                           ADDRESS ON FILE
NESHELL WILLIAMS                      ADDRESS ON FILE
NESHERRIE DINKINS                     ADDRESS ON FILE
NESLY MENDOZA ROSALES                 ADDRESS ON FILE
NESSIE RODRIGUEZ                      ADDRESS ON FILE
NEST                                  550 CRESCENT BLVD GLOUCESTER CITY NJ 08030
NESTERS SANITATION INC                142 MARION ST HAMBURG PA 19526
NESTILIEN SALOMONS                    ADDRESS ON FILE
NESTOR MAHOUND                        ADDRESS ON FILE
NESTOR ROMERO JR                      ADDRESS ON FILE
NESTOR VANONI                         ADDRESS ON FILE
NETANEL KASS                          ADDRESS ON FILE
NETYKIANNA GLADNEY                    ADDRESS ON FILE
NEUCO SEATING INC                     4177 VILLAGE PARK DR TRAVERSE CITY MI 49685
NEVA CUNARD                           ADDRESS ON FILE
NEVADA BEVERAGE COMPANY               1801 W OLYMPIC BLVD FILE 2309 PASADENA CA 91199-2309
NEVADA DEPARTMENT OF TAXATION         PO BOX 52609 PHOENIX AZ 85072-2609
NEVADA DEPARTMENT OF TAXATION         2550 PASEO VERDE PKWY 180 HENDERSON NV 89074
NEVADA DEPT OF TAXATION               2550 PASEO VERDE STE 180 HENDERSON NV 89074
NEVADA DEPT OF TAXATION               GRANT SAWYER OFFICE BLDG 555 E WASHINGTON AVE STE 1300 LAS VEGAS NV 89101
NEVADA DEPT OF TAXATION               4600 KIETZKE LANE BLDG L STE 235 RENO NV 89502
NEVADA DEPT OF TAXATION               1550 COLLEGE PKWY STE 115 CARSON CITY NV 89706
NEVADA DIV OF PUBLIC & BEHAVIORAL     4150 TECHNOLOGY WAY CARSON CITY NV 89706
HEALTH
NEVADA EMPLOYMENT SECURITY DIV        500 E THIRD ST CARSON CITY NV 89713-0030



Epiq Corporate Restructuring, LLC                                                             Page 1464 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1689 of 2235

Claim Name                              Address Information
NEVADA EMPLOYMENT SECURITY DIVISION     500 E THIRD STREET CARSON CITY NV 89713
NEVADA OFFICE OF THE LABOR COMMISSIONER OFFICE OF THE LABOR COMMISSIONER 3300 W SAHARA AVE STE 225 LAS VEGAS NV 89102
NEVADA OFFICE OF THE LABOR COMMISSIONER OFFICE OF THE LABOR COMMISSIONER 1818 COLLEGE PARKWAY STE 102 LAS VEGAS NV
                                        89706
NEVADA UNCLAIMED PROPERTY               NEVADA UNCLAIMED PROPERTY 555 E WASHINGTON AVE STE 4200 LAS VEGAS NV 89101
NEVAEH BLUE                             ADDRESS ON FILE
NEVAEH DAVIS                            ADDRESS ON FILE
NEVIN DAVIS                             ADDRESS ON FILE
NEVIN FOSTER                            ADDRESS ON FILE
NEVON MONTAQUE                          ADDRESS ON FILE
NEW AGAIN CARPET CLEANING INC           100 HAY ST STE 3B FAYETTEVILLE NC 28301
NEW ANGLE CONSTRUCTION LLC              53 PINE RIDGE DR HOPEWELL JUNCTION NY 12533
NEW BRENMAN VILLAGE                     C/O CITY OF ST MARYS 106 E SPRING STREET SAINT MARYS OH 45885
NEW CASTLE COUNTY                       2307 MACARTHUR RD DELAWARE FIRE SERVICE CENTER NEW CASTLE DE 19720
NEW CASTLE SANITATION AUTH              512 MONTGOMERY AVE NEW CASTLE PA 16102
NEW CASTLE SANITATION AUTH              PO BOX 1404 NEW CASTLE PA 16103
NEW CEILING TILES LLC                   5035 FM 2920 ROAD 401 SPRING TX 77388
NEW CENTURY SYSTEMS INC                 20150 75TH AVE N STE B CORCORAN MN 55340
NEW DAY SERVICES INC                    151 COLLEGE DR UNIT 7 ORANGE PARK FL 32065
NEW GENERATION ELECTRIC                 162A PHILADELPHIA ST INDIANA PA 15701
NEW HAMPSHIRE DEPT HEALTH & HUMAN SVS   129 PLEASANT ST CONCORD NH 03301-3852
NEW HAMPSHIRE DEPT OF LABOR             95 PLEASANT ST CONCORD NH 03301
NEW HAMPSHIRE DEPT OF REVENUE ADMIN     109 PLEASANT ST CONCORD NH 03301
NEW HAMPSHIRE DEPT OF REVENUE ADMIN     PO BOX 457 CONCORD NH 03302-0457
NEW HAMPSHIRE DISTRIBUTORS LLC          PO BOX 267 CONCORD NH 33020
NEW HANOVER COUNTY                      PO BOX 580070 CHARLOTTE NC 28258-0070
NEW HANOVER COUNTY ABC BOARD 103        523 S 17TH ST WILMINGTON NC 28403
NEW HANOVER COUNTY ABC BOARD 107        6009 MARKET ST WILMINGTON NC 28405
NEW HOPE                                212 CATES STREET MARYVILLE TN 37801
NEW IBERIA CITY MARSHALL                457 E MAIN RM 205 NEW IBERIA LA 70560
NEW IMAGE LANDSCAPE SUPPLY LLC          1380 SIMS ST ORANGEBURG SC 29115
NEW IMAGE LANDSCAPING SUPPLY            1380 SIMS STREET ORANGEBURG SC 29115
NEW JERSEY AMERICAN WATER               1 WATER ST CAMDEN NJ 08102
NEW JERSEY AMERICAN WATER               BOX 371331 PITTSBURGH PA 15250
NEW JERSEY DEPARTMENT OF LABOR          AND WORKFORCE DEV STATE OF NJ PO BOX 929 TRENTON NJ 08646
NEW JERSEY DEPT OF HEALTH               369 S WARREN ST TRENTON NJ 08608-2308
NEW JERSEY DEPT OF HEALTH               PO BOX 360 TRENTON NJ 08625-0360
NEW JERSEY DEPT OF LABOR                DIV OF WAGE AND HOUR COMPLIANCE 1 JOHN FITCH PLAZA 3RD FL TRENTON NJ 08611
NEW JERSEY DEPT OF LABOR                DIV OF WAGE AND HOUR COMPLIANCE PO BOX 389 TRENTON NJ 08625-0389
NEW JERSEY DEPT OF THE TREASURY         DIVISION OF TAXATION PO BOX 002 TRENTON NJ 08625-0002
NEW JERSEY DEPT OF THE TREASURY         DIVISION OF ADMINISTRATION PO BOX 311 TRENTON NJ 08625-0211
NEW JERSEY DEPT OF THE TREASURY         DIVISION OF TAXATION BANKRUPTCY SECTION PO BOX 245 TRENTON NJ 08695-0245
NEW JERSEY DIVISION OF TAXATION         PO BOX 281 TRENTON NJ 08695-0281
NEW JERSEY FAMILY SUPPORT               PO BOX 4880 TRENTON NJ 08650
NEW LEXINGTON INCOME TAX                NEW LEXINGTON INCOME TAX 215 S MAIN ST NEW LEXINGTON OH 43764
NEW MEXICO DEPARTMENT OF HEALTH         HAROLD RUNNELS BUILDING 1190 S. ST. FRANCIS DRIVE SANTA FE NM 87505
NEW MEXICO DEPT OF LABOR                401 BROADWAY NE ALBUQUERQUE NM 87102
NEW MEXICO DEPT OF LABOR                PO BOX 1928 ALBUQUERQUE NM 87103
NEW MEXICO DEPT WKFCE SOLUTION          PO BOX 2281 ALBUQUERQUE NM 87103-2281



Epiq Corporate Restructuring, LLC                                                               Page 1465 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1690 of 2235

Claim Name                               Address Information
NEW MEXICO HUMAN SERVICES DEPARTMENT     NM MEDICAID PROGRAM PO BOX 2348 SANTA FE NM 87504-2348
NEW MEXICO TAX AND REV DEPT              PO BOX 25128 SANTA FE NM 87504-5128
NEW MEXICO TAXATION AND REVENUE          1100 S ST FRANCIS DRIVE PO BOX 630 SANTA FE NM 87504-0630
NEW MEXICO TAXATION REVENUE DEPARTMENT   PO BOX 25127 SANTA FE NM 87504
NEW MEXICO TAXATION REVENUE DEPARTMENT   UNCLAIMED PROPERTY UNCLAIMED PROPERTY OFFICE PO BOX 25123 SANTA FE NM 87504
NEW RIVER HEALTH DISTRICT                210 PEPPER ST STE A CHRISTIANSBURG VA 24073
NEW SIGNS OHIO LLC                       5560 BELLEFONTAINE ROAD LIMA OH 45804
NEW SYSTEM LAWN CARE AND LANDSCAPING     104 LANNOM CIR TULLAHOMA TN 37388
NEW YORK CITY DEPT OF CONSUMER AFFAIRS   42 BROADWAY 8TH FL NEW YORK NY 10004
NEW YORK CITY DEPT OF FINANCE            PO BOX 3653 NEW YORK NY 10008-3653
NEW YORK CITY FIRE DEPT                  9 METRO TECH CENTER 1ST FLR BROOKLYN NY 11201-3657
NEW YORK DEPT. OF FINANCE                BANKRUPTCY SECTION PO BOX 5300 ALBANY NY 12205-0300
NEW YORK DEPT. OF FINANCE                W.A. HARRIMAN CAMPUS, B8 RM 700 ALBANY NY 12227
NEW YORK DEPT. OF FINANCE                W.A. HARRIMAN CAMPUS, B8 BLDG 9 RM 449 ALBANY NY 12227
NEW YORK STATE                           SALES TAX 800 N PEARL ST ALBANY NY 12204-1899
NEW YORK STATE CORPORATION TAX           PO BOX 4136 BINGHAMPTON NY 13902-4136
NEW YORK STATE DEPARTMENT OF HEALTH      NEW YORK MEDICAID ATTN: MICHAEL MELENDEZ 26 FEDERAL PLAZA, ROOM 3811 NEW YORK
                                         NY 10278-0063
NEW YORK STATE DEPARTMENT OF HEALTH      5665 STATE ROUTE 5 HERKIMER NY 13350
NEW YORK STATE DEPT OF LABOR             BLDG 12 W.A. HARRIMAN CAMPUS ALBANY NY 12240
NEW YORK STATE DEPT OF TAXATION & FIN    STATE PROCESSING CENTER PO BOX 4148 BINGHAMTON NY 13902
NEW YORK STATE ELEC & GAS CORP           18 LINK DR BINGHAMTON NY 13904
NEW YORK STATE THRUWAY AUTHORITY         DEPARTMENT 116251 PO BOX 5211 BINGHAMTON NY 13902
NEWBOLD EQUIPMENT CONSTRUCTION SERVICES 501 S CLEVELAND ST FARMERSVILLE IL 62533
NEWBURGER ANDES & CO                     ASSOCIATE GENERAL COUNSEL 201 ALLEN RD. SUITE 300 ATLANTA GA 30328
NEWMAN WILLIAMS                          ADDRESS ON FILE
NEWMARK KNIGHT FRANK VALUATION & ADV     125 PARK AVE NEW YORK NY 10017
NEWMARK PARTNERS LP                      125 PARK AVE NEW YORK NY 10017
NEWNAN UTILITIES                         PO BOX 931808 ATLANTA GA 31193-1808
NEWPORT NEWS WATERWORKS                  PO BOX 979 NEWPORT NEWS VA 23607-0979
NEWPORT UTILITIES                        170 COPE BLVD NEWPORT TN 37821
NEWPORT UTILITIES                        PO BOX 519 NEWPORT TN 37822
NEWPORT UTILITIES                        PO BOX 519 NEWPORT TN 37822-0519
NEWS AMERICA MARKETING FSI               PO BOX 7247 6168 PHILADELPHIA PA 19170
NEWS PREFERRED HOLDINGS LLC              PO BOX 7247 6168 PHILADELPHIA PA 19170
NEWSDAY MEDIA GROUP                      235 PINELAWN ROAD MELVILLE NY 11747
NEWTON COUNTY TAX COLLECTOR              92 W BROAD ST DECATUR MS 39327-8960
NEXTECH CENTRAL LLC                      1045 SOUTH JOHN RODES BLVD MELBOURNE FL 32904
NEYISHA SPRIGGS                          ADDRESS ON FILE
NEZHA BARCHI                             ADDRESS ON FILE
NFIP/IMPERIAL FIRE & CASULATY INS CO     PO BOX 912063 DENVER CO 80291-2063
NFIP/INTEGON NATIONAL INSURANCE          PO BOX 912063 DENVER CO 80291-2063
NGUFUEAT BEKONGCHO                       ADDRESS ON FILE
NHAN VO                                  ADDRESS ON FILE
NHVADA POWELL                            ADDRESS ON FILE
NIA ANTHONY                              ADDRESS ON FILE
NIA BROWN                                ADDRESS ON FILE
NIA DAVIS                                ADDRESS ON FILE
NIA ESKRIDGE                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 1466 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1691 of 2235

Claim Name                            Address Information
NIA GILLISON                          ADDRESS ON FILE
NIA GRIER                             ADDRESS ON FILE
NIA JOHNSON                           ADDRESS ON FILE
NIA MCDANNELL                         ADDRESS ON FILE
NIA REEVES                            ADDRESS ON FILE
NIA RODRIGUEZ-THACKER                 ADDRESS ON FILE
NIA SAMUEL                            ADDRESS ON FILE
NIA SHARPS                            ADDRESS ON FILE
NIA SHAW                              ADDRESS ON FILE
NIA STURGIS                           ADDRESS ON FILE
NIA THOMAS                            ADDRESS ON FILE
NIA VARGAS                            ADDRESS ON FILE
NIA VAUGHN                            ADDRESS ON FILE
NIAISA GOMES                          ADDRESS ON FILE
NIAJAHA BERRY                         ADDRESS ON FILE
NIALA RODDY-CRIPPEN                   ADDRESS ON FILE
NIALL SMITH                           ADDRESS ON FILE
NIAMBI BLOOM                          ADDRESS ON FILE
NIAMBI MIDGETTE-COATES                ADDRESS ON FILE
NIAN CHEN                             ADDRESS ON FILE
NIAOKA GREENE                         ADDRESS ON FILE
NIASIA GARAY                          ADDRESS ON FILE
NIASIA HARRIS                         ADDRESS ON FILE
NIASIA STEVENS                        ADDRESS ON FILE
NIAUNDRIA STEVENSON                   ADDRESS ON FILE
NICALILAH DAWSON                      ADDRESS ON FILE
NICANOR SANCHEZ                       ADDRESS ON FILE
NICARO DEWAR                          ADDRESS ON FILE
NICCI HAWKINS                         ADDRESS ON FILE
NICCO FANIEL                          ADDRESS ON FILE
NICCOLAS WILCOX                       ADDRESS ON FILE
NICCOLE CHIASSON                      31 ELM ST WEST BOYLSTON MA 01583
NICCOLE REILLY                        ADDRESS ON FILE
NICHAPAT KUMWONG                      ADDRESS ON FILE
NICHELE HAKEEM                        ADDRESS ON FILE
NICHELE TENNYSON                      ADDRESS ON FILE
NICHELLE HARPER                       ADDRESS ON FILE
NICHELLE NEGRON                       ADDRESS ON FILE
NICHELLE REGO                         ADDRESS ON FILE
NICHLAS SMITH                         ADDRESS ON FILE
NICHLOAS CHAPPELL                     ADDRESS ON FILE
NICHO KARAYIANOPOULO                  ADDRESS ON FILE
NICHOAS LIBERTO                       ADDRESS ON FILE
NICHOL SAAR                           ADDRESS ON FILE
NICHOLAS ABERLE AND CONNIE CHAU       204 AVENIDA SAN CARLO SAN CLEMENTE CA 92672
NICHOLAS ADAMS                        ADDRESS ON FILE
NICHOLAS AGOT                         ADDRESS ON FILE
NICHOLAS AIKEN                        ADDRESS ON FILE
NICHOLAS ALBREZZI                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1467 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1692 of 2235

Claim Name                           Address Information
NICHOLAS ALEXANDER                   ADDRESS ON FILE
NICHOLAS ANDERSON                    ADDRESS ON FILE
NICHOLAS ANDERSON                    ADDRESS ON FILE
NICHOLAS ANDREASEN                   ADDRESS ON FILE
NICHOLAS ANDREWS                     ADDRESS ON FILE
NICHOLAS ANGLIN                      ADDRESS ON FILE
NICHOLAS ARRINGTON                   ADDRESS ON FILE
NICHOLAS AUSTIN                      ADDRESS ON FILE
NICHOLAS AVILA                       ADDRESS ON FILE
NICHOLAS BACA                        ADDRESS ON FILE
NICHOLAS BADZIK                      ADDRESS ON FILE
NICHOLAS BAILEY                      ADDRESS ON FILE
NICHOLAS BARBER                      ADDRESS ON FILE
NICHOLAS BARNARD                     ADDRESS ON FILE
NICHOLAS BARRETT                     ADDRESS ON FILE
NICHOLAS BARRON                      ADDRESS ON FILE
NICHOLAS BARTON                      ADDRESS ON FILE
NICHOLAS BAUER                       ADDRESS ON FILE
NICHOLAS BAUGHN                      ADDRESS ON FILE
NICHOLAS BEARDSWORTH                 ADDRESS ON FILE
NICHOLAS BECKLER                     ADDRESS ON FILE
NICHOLAS BELANGER                    ADDRESS ON FILE
NICHOLAS BENAGH-DONALDSON            ADDRESS ON FILE
NICHOLAS BENZELESKI                  ADDRESS ON FILE
NICHOLAS BIEGEL                      ADDRESS ON FILE
NICHOLAS BIRRO                       ADDRESS ON FILE
NICHOLAS BLASER                      ADDRESS ON FILE
NICHOLAS BOGDAN                      ADDRESS ON FILE
NICHOLAS BOGUE                       ADDRESS ON FILE
NICHOLAS BONDS                       ADDRESS ON FILE
NICHOLAS BOYD                        ADDRESS ON FILE
NICHOLAS BOYER                       ADDRESS ON FILE
NICHOLAS BRACKETT                    ADDRESS ON FILE
NICHOLAS BREWER                      ADDRESS ON FILE
NICHOLAS BRIGANTE                    ADDRESS ON FILE
NICHOLAS BROWN                       ADDRESS ON FILE
NICHOLAS BROWN                       ADDRESS ON FILE
NICHOLAS BROWN                       ADDRESS ON FILE
NICHOLAS BRYANT                      ADDRESS ON FILE
NICHOLAS BUCKINS                     ADDRESS ON FILE
NICHOLAS BUONOCORE                   ADDRESS ON FILE
NICHOLAS BURDEN                      ADDRESS ON FILE
NICHOLAS BURTH                       ADDRESS ON FILE
NICHOLAS BURTON                      ADDRESS ON FILE
NICHOLAS BUSSIERE                    ADDRESS ON FILE
NICHOLAS BUTLER                      ADDRESS ON FILE
NICHOLAS CAGLE                       ADDRESS ON FILE
NICHOLAS CALCARA                     ADDRESS ON FILE
NICHOLAS CALDWELL                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1468 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1693 of 2235

Claim Name                            Address Information
NICHOLAS CAPRIO                       ADDRESS ON FILE
NICHOLAS CAPUTO                       ADDRESS ON FILE
NICHOLAS CARAGEANE                    ADDRESS ON FILE
NICHOLAS CARAMANNO                    ADDRESS ON FILE
NICHOLAS CARR                         ADDRESS ON FILE
NICHOLAS CARRO                        ADDRESS ON FILE
NICHOLAS CARROLL                      ADDRESS ON FILE
NICHOLAS CARTER                       ADDRESS ON FILE
NICHOLAS CASEY                        ADDRESS ON FILE
NICHOLAS CATANIA                      ADDRESS ON FILE
NICHOLAS CELLI                        ADDRESS ON FILE
NICHOLAS CHAMBERLAIN                  ADDRESS ON FILE
NICHOLAS CHARLEMAGNE                  ADDRESS ON FILE
NICHOLAS CHAVEZ                       ADDRESS ON FILE
NICHOLAS CIRILLO                      ADDRESS ON FILE
NICHOLAS CLARK                        ADDRESS ON FILE
NICHOLAS COBURN                       ADDRESS ON FILE
NICHOLAS COLEMAN                      ADDRESS ON FILE
NICHOLAS CONCA                        ADDRESS ON FILE
NICHOLAS COOK                         ADDRESS ON FILE
NICHOLAS COOPER                       ADDRESS ON FILE
NICHOLAS CORNELIOUS                   ADDRESS ON FILE
NICHOLAS COSTI                        ADDRESS ON FILE
NICHOLAS CRADDOCK                     ADDRESS ON FILE
NICHOLAS CRAFTER                      ADDRESS ON FILE
NICHOLAS CRAVEN                       ADDRESS ON FILE
NICHOLAS CRINER                       ADDRESS ON FILE
NICHOLAS CRUZ-HOPE                    ADDRESS ON FILE
NICHOLAS CUNNINGHAM                   ADDRESS ON FILE
NICHOLAS CUSIMANO-FRY                 ADDRESS ON FILE
NICHOLAS DAILEY                       ADDRESS ON FILE
NICHOLAS DANCER                       ADDRESS ON FILE
NICHOLAS DEAN                         ADDRESS ON FILE
NICHOLAS DEBORD                       ADDRESS ON FILE
NICHOLAS DECKER                       ADDRESS ON FILE
NICHOLAS DEHMEL                       ADDRESS ON FILE
NICHOLAS DENARO                       ADDRESS ON FILE
NICHOLAS DENIS                        ADDRESS ON FILE
NICHOLAS DENNY                        ADDRESS ON FILE
NICHOLAS DESNERCK                     ADDRESS ON FILE
NICHOLAS DIAZ                         ADDRESS ON FILE
NICHOLAS DIEVA                        ADDRESS ON FILE
NICHOLAS DILORENZO                    ADDRESS ON FILE
NICHOLAS DISIBIO                      ADDRESS ON FILE
NICHOLAS DOLLINGER                    ADDRESS ON FILE
NICHOLAS DONAGHE                      ADDRESS ON FILE
NICHOLAS DOS SANTOS                   ADDRESS ON FILE
NICHOLAS DOSH                         ADDRESS ON FILE
NICHOLAS DOUGLAS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1469 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1694 of 2235

Claim Name                           Address Information
NICHOLAS DROZDA-HOLLAND              ADDRESS ON FILE
NICHOLAS DUNCAN                      ADDRESS ON FILE
NICHOLAS DUY                         ADDRESS ON FILE
NICHOLAS EADS                        ADDRESS ON FILE
NICHOLAS EDINGER                     ADDRESS ON FILE
NICHOLAS EDWARDS                     ADDRESS ON FILE
NICHOLAS ELDRIDGE                    ADDRESS ON FILE
NICHOLAS ERICKSON                    ADDRESS ON FILE
NICHOLAS ERIKSEN                     ADDRESS ON FILE
NICHOLAS ERNEWEIN                    ADDRESS ON FILE
NICHOLAS EVGEN                       ADDRESS ON FILE
NICHOLAS EXPOSITO                    ADDRESS ON FILE
NICHOLAS FANTINI                     ADDRESS ON FILE
NICHOLAS FARRELL                     ADDRESS ON FILE
NICHOLAS FINCH                       ADDRESS ON FILE
NICHOLAS FINCH                       ADDRESS ON FILE
NICHOLAS FINNEMAN                    ADDRESS ON FILE
NICHOLAS FISHER                      ADDRESS ON FILE
NICHOLAS FOWLER                      ADDRESS ON FILE
NICHOLAS FRANK                       ADDRESS ON FILE
NICHOLAS FRASSRAND                   ADDRESS ON FILE
NICHOLAS FRIAS                       ADDRESS ON FILE
NICHOLAS FUENTES                     ADDRESS ON FILE
NICHOLAS FUNKHOUSER                  ADDRESS ON FILE
NICHOLAS FURTWANGLER                 ADDRESS ON FILE
NICHOLAS GALASSI                     ADDRESS ON FILE
NICHOLAS GAMBILL                     ADDRESS ON FILE
NICHOLAS GARR                        ADDRESS ON FILE
NICHOLAS GILLIARD                    ADDRESS ON FILE
NICHOLAS GIMBEL                      ADDRESS ON FILE
NICHOLAS GINNETTO                    ADDRESS ON FILE
NICHOLAS GLASCO                      ADDRESS ON FILE
NICHOLAS GLAZIER                     ADDRESS ON FILE
NICHOLAS GORDON                      ADDRESS ON FILE
NICHOLAS GRANDSTAFF                  ADDRESS ON FILE
NICHOLAS GRECO                       ADDRESS ON FILE
NICHOLAS GREENFIELD                  ADDRESS ON FILE
NICHOLAS GROTH                       ADDRESS ON FILE
NICHOLAS GROVES                      ADDRESS ON FILE
NICHOLAS GURGOL                      ADDRESS ON FILE
NICHOLAS GUYETTE                     ADDRESS ON FILE
NICHOLAS HALL                        ADDRESS ON FILE
NICHOLAS HALL                        ADDRESS ON FILE
NICHOLAS HAMELL                      ADDRESS ON FILE
NICHOLAS HANLON                      ADDRESS ON FILE
NICHOLAS HANNA                       ADDRESS ON FILE
NICHOLAS HARCROW                     ADDRESS ON FILE
NICHOLAS HARLOW                      ADDRESS ON FILE
NICHOLAS HARRIS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1470 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1695 of 2235

Claim Name                         Address Information
NICHOLAS HARRISON                  ADDRESS ON FILE
NICHOLAS HARTWELL                  ADDRESS ON FILE
NICHOLAS HAWKINS                   ADDRESS ON FILE
NICHOLAS HEINZE                    ADDRESS ON FILE
NICHOLAS HEITKAMP                  ADDRESS ON FILE
NICHOLAS HENRY                     ADDRESS ON FILE
NICHOLAS HEROUX                    ADDRESS ON FILE
NICHOLAS HERSEY                    ADDRESS ON FILE
NICHOLAS HESTER                    ADDRESS ON FILE
NICHOLAS HICKS                     ADDRESS ON FILE
NICHOLAS HILL                      ADDRESS ON FILE
NICHOLAS HILL                      ADDRESS ON FILE
NICHOLAS HILLMAN                   ADDRESS ON FILE
NICHOLAS HOLDER                    ADDRESS ON FILE
NICHOLAS HOLMES                    ADDRESS ON FILE
NICHOLAS HOWE                      ADDRESS ON FILE
NICHOLAS HUDAK                     ADDRESS ON FILE
NICHOLAS HUDSON                    ADDRESS ON FILE
NICHOLAS HUGHES                    ADDRESS ON FILE
NICHOLAS HUGHES                    ADDRESS ON FILE
NICHOLAS HULICK                    ADDRESS ON FILE
NICHOLAS HUMPHREYS                 ADDRESS ON FILE
NICHOLAS HURLBURT                  ADDRESS ON FILE
NICHOLAS IUSO                      ADDRESS ON FILE
NICHOLAS JACKSON                   ADDRESS ON FILE
NICHOLAS JAMES                     ADDRESS ON FILE
NICHOLAS JENKINS                   ADDRESS ON FILE
NICHOLAS JOHNSON                   ADDRESS ON FILE
NICHOLAS JOHNSON                   ADDRESS ON FILE
NICHOLAS JOHNSON                   ADDRESS ON FILE
NICHOLAS JOHNSON                   ADDRESS ON FILE
NICHOLAS JOLLY                     ADDRESS ON FILE
NICHOLAS JONES                     ADDRESS ON FILE
NICHOLAS KAHOUN                    ADDRESS ON FILE
NICHOLAS KANOUSE                   ADDRESS ON FILE
NICHOLAS KARAYIANOPOULOS           ADDRESS ON FILE
NICHOLAS KELLY                     ADDRESS ON FILE
NICHOLAS KIRCHNER                  ADDRESS ON FILE
NICHOLAS KLIGERMAN                 ADDRESS ON FILE
NICHOLAS KLINE                     ADDRESS ON FILE
NICHOLAS KNUDSEN                   ADDRESS ON FILE
NICHOLAS KOWANA                    ADDRESS ON FILE
NICHOLAS KROTT                     ADDRESS ON FILE
NICHOLAS KRUPLA                    ADDRESS ON FILE
NICHOLAS LAMOREAUX                 ADDRESS ON FILE
NICHOLAS LANDIS                    ADDRESS ON FILE
NICHOLAS LANZA                     ADDRESS ON FILE
NICHOLAS LAPOINTE-PECKHAM          ADDRESS ON FILE
NICHOLAS LARSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1471 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1696 of 2235

Claim Name                          Address Information
NICHOLAS LERCHE                     ADDRESS ON FILE
NICHOLAS LEWIS                      ADDRESS ON FILE
NICHOLAS LOEZA                      ADDRESS ON FILE
NICHOLAS LONG                       ADDRESS ON FILE
NICHOLAS LOUDERMILK                 ADDRESS ON FILE
NICHOLAS LOWRY                      ADDRESS ON FILE
NICHOLAS MAAS                       ADDRESS ON FILE
NICHOLAS MAGARI                     ADDRESS ON FILE
NICHOLAS MALGIOGLIO                 ADDRESS ON FILE
NICHOLAS MALOOF                     ADDRESS ON FILE
NICHOLAS MANCINI                    ADDRESS ON FILE
NICHOLAS MARCHESE                   ADDRESS ON FILE
NICHOLAS MASON                      ADDRESS ON FILE
NICHOLAS MATHEWS                    ADDRESS ON FILE
NICHOLAS MCAHREN                    ADDRESS ON FILE
NICHOLAS MCCANN                     ADDRESS ON FILE
NICHOLAS MCCLAIN                    ADDRESS ON FILE
NICHOLAS MCCULLOM                   ADDRESS ON FILE
NICHOLAS MCELVEEN                   ADDRESS ON FILE
NICHOLAS MCVEY                      ADDRESS ON FILE
NICHOLAS MCWHORTER                  ADDRESS ON FILE
NICHOLAS MERCER                     ADDRESS ON FILE
NICHOLAS MERKEY                     ADDRESS ON FILE
NICHOLAS MEYER                      ADDRESS ON FILE
NICHOLAS MINNER                     ADDRESS ON FILE
NICHOLAS MOEHLE                     ADDRESS ON FILE
NICHOLAS MONTALBANO                 ADDRESS ON FILE
NICHOLAS MOORE                      ADDRESS ON FILE
NICHOLAS MORALES                    ADDRESS ON FILE
NICHOLAS MOSCA                      ADDRESS ON FILE
NICHOLAS MOSS                       ADDRESS ON FILE
NICHOLAS MUSSER                     ADDRESS ON FILE
NICHOLAS NABKEY                     ADDRESS ON FILE
NICHOLAS NASSAR                     ADDRESS ON FILE
NICHOLAS NIRIDER                    ADDRESS ON FILE
NICHOLAS NOE                        ADDRESS ON FILE
NICHOLAS OBRIEN                     ADDRESS ON FILE
NICHOLAS ODOM                       ADDRESS ON FILE
NICHOLAS OETTING                    ADDRESS ON FILE
NICHOLAS OLLIE                      ADDRESS ON FILE
NICHOLAS OLSON                      ADDRESS ON FILE
NICHOLAS OMALEY                     ADDRESS ON FILE
NICHOLAS ONDISH                     ADDRESS ON FILE
NICHOLAS OWENS                      ADDRESS ON FILE
NICHOLAS PALUZZI                    ADDRESS ON FILE
NICHOLAS PAPPAS                     ADDRESS ON FILE
NICHOLAS PATTERSON                  ADDRESS ON FILE
NICHOLAS PELLA                      ADDRESS ON FILE
NICHOLAS PETCU                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1472 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1697 of 2235

Claim Name                          Address Information
NICHOLAS PETRY                      ADDRESS ON FILE
NICHOLAS PLANTE                     ADDRESS ON FILE
NICHOLAS PLES                       ADDRESS ON FILE
NICHOLAS PODCHAISKI                 ADDRESS ON FILE
NICHOLAS POPE                       ADDRESS ON FILE
NICHOLAS PORTER                     ADDRESS ON FILE
NICHOLAS POTTS                      ADDRESS ON FILE
NICHOLAS POWELL                     ADDRESS ON FILE
NICHOLAS PREITE                     ADDRESS ON FILE
NICHOLAS PRICE                      ADDRESS ON FILE
NICHOLAS PRYDE                      ADDRESS ON FILE
NICHOLAS PUSKAR                     ADDRESS ON FILE
NICHOLAS RAINS                      ADDRESS ON FILE
NICHOLAS REED                       ADDRESS ON FILE
NICHOLAS REED                       ADDRESS ON FILE
NICHOLAS REFFNER                    ADDRESS ON FILE
NICHOLAS REITER                     ADDRESS ON FILE
NICHOLAS REVAK                      ADDRESS ON FILE
NICHOLAS REYES                      ADDRESS ON FILE
NICHOLAS RICHARD                    ADDRESS ON FILE
NICHOLAS RICHARDSON                 ADDRESS ON FILE
NICHOLAS RICHARDSON                 ADDRESS ON FILE
NICHOLAS RICHESIN                   ADDRESS ON FILE
NICHOLAS ROBERTSON                  ADDRESS ON FILE
NICHOLAS ROBINSON                   ADDRESS ON FILE
NICHOLAS RODRIGUEZ                  ADDRESS ON FILE
NICHOLAS ROMPORTL                   ADDRESS ON FILE
NICHOLAS ROTE                       ADDRESS ON FILE
NICHOLAS SAID                       ADDRESS ON FILE
NICHOLAS SAPHONCHAK                 ADDRESS ON FILE
NICHOLAS SCHIAVO                    ADDRESS ON FILE
NICHOLAS SCHMITZ                    ADDRESS ON FILE
NICHOLAS SERRA                      ADDRESS ON FILE
NICHOLAS SEVCIK                     ADDRESS ON FILE
NICHOLAS SEVERINO                   ADDRESS ON FILE
NICHOLAS SHAWHAN                    ADDRESS ON FILE
NICHOLAS SIMMS                      ADDRESS ON FILE
NICHOLAS SINCLAIR                   ADDRESS ON FILE
NICHOLAS SINIBALDI                  ADDRESS ON FILE
NICHOLAS SININGER                   ADDRESS ON FILE
NICHOLAS SMITH                      ADDRESS ON FILE
NICHOLAS SMITH                      ADDRESS ON FILE
NICHOLAS SMITH                      ADDRESS ON FILE
NICHOLAS SMITH                      ADDRESS ON FILE
NICHOLAS SMITH                      ADDRESS ON FILE
NICHOLAS SMITH                      ADDRESS ON FILE
NICHOLAS SMITH                      ADDRESS ON FILE
NICHOLAS SOLIVAN                    ADDRESS ON FILE
NICHOLAS SORM                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1473 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1698 of 2235

Claim Name                          Address Information
NICHOLAS SOUDERS                    ADDRESS ON FILE
NICHOLAS SPARROW                    ADDRESS ON FILE
NICHOLAS SPEER                      ADDRESS ON FILE
NICHOLAS STANLEY                    ADDRESS ON FILE
NICHOLAS STANSFIELD                 ADDRESS ON FILE
NICHOLAS STEMEN                     ADDRESS ON FILE
NICHOLAS STEPHENS                   ADDRESS ON FILE
NICHOLAS STEVENSON                  ADDRESS ON FILE
NICHOLAS STEWART                    ADDRESS ON FILE
NICHOLAS SULLIVAN                   ADDRESS ON FILE
NICHOLAS SWEENEY                    ADDRESS ON FILE
NICHOLAS SZUBINSKI                  ADDRESS ON FILE
NICHOLAS TACKETT                    ADDRESS ON FILE
NICHOLAS TAYLOR                     ADDRESS ON FILE
NICHOLAS THERIAULT                  ADDRESS ON FILE
NICHOLAS THOMAS                     ADDRESS ON FILE
NICHOLAS THOMPSON                   ADDRESS ON FILE
NICHOLAS TIDWELL                    ADDRESS ON FILE
NICHOLAS TOBOZ                      ADDRESS ON FILE
NICHOLAS TODD                       ADDRESS ON FILE
NICHOLAS TOMBLIN                    ADDRESS ON FILE
NICHOLAS TRIER                      ADDRESS ON FILE
NICHOLAS TRUCOTT                    ADDRESS ON FILE
NICHOLAS TRUELL                     ADDRESS ON FILE
NICHOLAS TUBBS                      ADDRESS ON FILE
NICHOLAS TURNER                     ADDRESS ON FILE
NICHOLAS UPPOLE-FESSLER             ADDRESS ON FILE
NICHOLAS VANTHOF                    ADDRESS ON FILE
NICHOLAS VLAHAKES                   ADDRESS ON FILE
NICHOLAS WADE                       ADDRESS ON FILE
NICHOLAS WALDVOGEL                  ADDRESS ON FILE
NICHOLAS WALKER                     ADDRESS ON FILE
NICHOLAS WATSON                     ADDRESS ON FILE
NICHOLAS WAWRZYNIAKOWSKI            ADDRESS ON FILE
NICHOLAS WEBB                       ADDRESS ON FILE
NICHOLAS WHISENHUNT                 ADDRESS ON FILE
NICHOLAS WHITFIELD                  ADDRESS ON FILE
NICHOLAS WHITTAKER                  ADDRESS ON FILE
NICHOLAS WIGGINS                    ADDRESS ON FILE
NICHOLAS WILDER                     ADDRESS ON FILE
NICHOLAS WILKINS                    ADDRESS ON FILE
NICHOLAS WILLIAMS                   ADDRESS ON FILE
NICHOLAS WILLIAMS                   ADDRESS ON FILE
NICHOLAS WILSON                     ADDRESS ON FILE
NICHOLAS WILSON                     ADDRESS ON FILE
NICHOLAS WINTERS                    ADDRESS ON FILE
NICHOLAS WISELEY                    ADDRESS ON FILE
NICHOLAS WOMOCHIL                   ADDRESS ON FILE
NICHOLAS WOODY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1474 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1699 of 2235

Claim Name                            Address Information
NICHOLAS WOOTTEN                      ADDRESS ON FILE
NICHOLAS WOYTON                       ADDRESS ON FILE
NICHOLAS WYATT                        ADDRESS ON FILE
NICHOLAS WYATT                        ADDRESS ON FILE
NICHOLAS YANCY                        ADDRESS ON FILE
NICHOLAS YATES                        ADDRESS ON FILE
NICHOLAS ZAKRAJSEK                    ADDRESS ON FILE
NICHOLAS ZEIGLER                      ADDRESS ON FILE
NICHOLAS ZERNS                        ADDRESS ON FILE
NICHOLAS ZONKER                       ADDRESS ON FILE
NICHOLAS ZSITKOVSKY                   ADDRESS ON FILE
NICHOLAUS BLOODSWORTH                 ADDRESS ON FILE
NICHOLAUS GENOVA                      ADDRESS ON FILE
NICHOLAUS GRIMES                      ADDRESS ON FILE
NICHOLAUS HULL                        ADDRESS ON FILE
NICHOLAUS MILLHIMES                   ADDRESS ON FILE
NICHOLE ANKERS                        ADDRESS ON FILE
NICHOLE BERNAL                        ADDRESS ON FILE
NICHOLE BOWEN                         ADDRESS ON FILE
NICHOLE BRACKETT                      ADDRESS ON FILE
NICHOLE CALDWELL                      ADDRESS ON FILE
NICHOLE CASTELLON                     ADDRESS ON FILE
NICHOLE CAULLEY                       ADDRESS ON FILE
NICHOLE CONNERS                       ADDRESS ON FILE
NICHOLE CONZAMAN                      ADDRESS ON FILE
NICHOLE CORNELL                       ADDRESS ON FILE
NICHOLE DEAN                          ADDRESS ON FILE
NICHOLE DYER                          ADDRESS ON FILE
NICHOLE HARRIS                        ADDRESS ON FILE
NICHOLE HOBBS                         ADDRESS ON FILE
NICHOLE IRISH                         ADDRESS ON FILE
NICHOLE KNEIP                         ADDRESS ON FILE
NICHOLE LEAMAN                        ADDRESS ON FILE
NICHOLE MILLS                         ADDRESS ON FILE
NICHOLE OFFNER                        ADDRESS ON FILE
NICHOLE OSBORN                        ADDRESS ON FILE
NICHOLE PERKINS                       ADDRESS ON FILE
NICHOLE RUTHERFORD                    ADDRESS ON FILE
NICHOLE SALANDANAN                    ADDRESS ON FILE
NICHOLE SEARLES                       ADDRESS ON FILE
NICHOLE SECZAWA                       ADDRESS ON FILE
NICHOLE SOMMERS                       ADDRESS ON FILE
NICHOLE SZABO                         ADDRESS ON FILE
NICHOLE TANNER                        ADDRESS ON FILE
NICHOLE TAYLOR                        ADDRESS ON FILE
NICHOLE VICKERY                       ADDRESS ON FILE
NICHOLE WASSON                        ADDRESS ON FILE
NICHOLE WEDGE                         ADDRESS ON FILE
NICHOLE WELCH                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1475 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1700 of 2235

Claim Name                          Address Information
NICHOLENA MARTIRANO                 ADDRESS ON FILE
NICHOLETTA LAMBRINIDES              ADDRESS ON FILE
NICHOLETTE ELAM                     ADDRESS ON FILE
NICHOLETTE HANSEN                   ADDRESS ON FILE
NICHOLLE DEES                       ADDRESS ON FILE
NICHOLLE MULREADY                   ADDRESS ON FILE
NICHTLY CELESTIN                    ADDRESS ON FILE
NICK ALEXANDER                      ADDRESS ON FILE
NICK ATKINSON                       ADDRESS ON FILE
NICK BECERRA                        ADDRESS ON FILE
NICK BROWN                          ADDRESS ON FILE
NICK CAPASSO                        ADDRESS ON FILE
NICK CLOUTIER                       ADDRESS ON FILE
NICK COLLINS                        ADDRESS ON FILE
NICK CONDON                         ADDRESS ON FILE
NICK FRANZESE                       ADDRESS ON FILE
NICK HERSHEY                        ADDRESS ON FILE
NICK HOLLINGSWORTH                  ADDRESS ON FILE
NICK HOOKWAY                        ADDRESS ON FILE
NICK JAMIESON                       ADDRESS ON FILE
NICK JENSEN                         ADDRESS ON FILE
NICK JONES                          ADDRESS ON FILE
NICK KARABAICH                      ADDRESS ON FILE
NICK KIPILA                         ADDRESS ON FILE
NICK KULISEK                        ADDRESS ON FILE
NICK LOWERY                         ADDRESS ON FILE
NICK MANCINI                        ADDRESS ON FILE
NICK MCILVAIN                       ADDRESS ON FILE
NICK MENEGHINI                      ADDRESS ON FILE
NICK MOTTI                          ADDRESS ON FILE
NICK PALMER                         ADDRESS ON FILE
NICK PHILSON                        ADDRESS ON FILE
NICK PURGAHN                        ADDRESS ON FILE
NICK RODRIGUEZ                      ADDRESS ON FILE
NICK RUFFO                          ADDRESS ON FILE
NICK STUMP                          ADDRESS ON FILE
NICK TANNURA                        ADDRESS ON FILE
NICK TANNURA                        ADDRESS ON FILE
NICK VELASQUEZ                      ADDRESS ON FILE
NICK VESTER                         ADDRESS ON FILE
NICK WAGNER                         ADDRESS ON FILE
NICK WAUTERS                        ADDRESS ON FILE
NICK YOUNG                          ADDRESS ON FILE
NICKALAS YANETTA                    ADDRESS ON FILE
NICKALUS HEMINGWAY                  ADDRESS ON FILE
NICKEISHA OCONNOR                   ADDRESS ON FILE
NICKENSON GUILLAUME                 ADDRESS ON FILE
NICKEYA PAYE                        ADDRESS ON FILE
NICKI CAUDILL                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1476 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1701 of 2235

Claim Name                            Address Information
NICKI CHERINGTON                      ADDRESS ON FILE
NICKI KENNADY                         ADDRESS ON FILE
NICKIE LATIMER                        ADDRESS ON FILE
NICKIE SMITH                          ADDRESS ON FILE
NICKIE WILLIAMS                       ADDRESS ON FILE
NICKILOUS WALLACE                     ADDRESS ON FILE
NICKLAS MASON                         ADDRESS ON FILE
NICKLAS WAGNER                        ADDRESS ON FILE
NICKLAUS BARNES                       ADDRESS ON FILE
NICKLAUS JENSEN                       ADDRESS ON FILE
NICKOLAS AYERS                        ADDRESS ON FILE
NICKOLAS DEGRENIER                    ADDRESS ON FILE
NICKOLAS EHLENFELDT                   ADDRESS ON FILE
NICKOLAS HALE                         ADDRESS ON FILE
NICKOLAS HARWELL                      ADDRESS ON FILE
NICKOLAS KENDRICK                     ADDRESS ON FILE
NICKOLAS THRASHER                     ADDRESS ON FILE
NICKOLAUS KIRKLAND                    ADDRESS ON FILE
NICKOLCHE KOTEVSKI                    ADDRESS ON FILE
NICKOLE ANDRONICA                     ADDRESS ON FILE
NICKOLE WATSON                        ADDRESS ON FILE
NICKOLI CAKUS                         ADDRESS ON FILE
NICKOLI PRATER                        ADDRESS ON FILE
NICKOLYE GLAZE                        ADDRESS ON FILE
NICKS REFRIGERATION                   323 A WALLACE LN FREDERICKSBURG VA 22408
NICKY HORNADAY                        ADDRESS ON FILE
NICKYLA SILVER                        ADDRESS ON FILE
NICO AIKEN                            ADDRESS ON FILE
NICO FORBES                           ADDRESS ON FILE
NICO GAMBLE                           ADDRESS ON FILE
NICO JOHNSON-OVERTON                  ADDRESS ON FILE
NICO MIRANDA                          ADDRESS ON FILE
NICO ROBINSON                         ADDRESS ON FILE
NICODEMUS ROGERS                      ADDRESS ON FILE
NICOHLE BALLARD                       ADDRESS ON FILE
NICOL ESPINOZA DEL PINO               ADDRESS ON FILE
NICOL GARZON                          ADDRESS ON FILE
NICOLA CARR                           ADDRESS ON FILE
NICOLA DEVANE                         ADDRESS ON FILE
NICOLA URDANETA                       ADDRESS ON FILE
NICOLA WAISOME-CROOKS                 ADDRESS ON FILE
NICOLAS BARHAM                        ADDRESS ON FILE
NICOLAS BENNEFIELD                    ADDRESS ON FILE
NICOLAS BISHOP                        ADDRESS ON FILE
NICOLAS BRADFORD                      ADDRESS ON FILE
NICOLAS BRANDT                        ADDRESS ON FILE
NICOLAS BRIAN                         ADDRESS ON FILE
NICOLAS CAVELLA                       ADDRESS ON FILE
NICOLAS COOPERRIDER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1477 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1702 of 2235

Claim Name                            Address Information
NICOLAS DORE                          ADDRESS ON FILE
NICOLAS ESTRADA                       ADDRESS ON FILE
NICOLAS FLORES GUTIERREZ              ADDRESS ON FILE
NICOLAS GALEANO                       ADDRESS ON FILE
NICOLAS GRIMES                        ADDRESS ON FILE
NICOLAS HENRI                         ADDRESS ON FILE
NICOLAS HOLLEY                        ADDRESS ON FILE
NICOLAS JIMENEZ                       ADDRESS ON FILE
NICOLAS LEEUWRIK                      ADDRESS ON FILE
NICOLAS LONG                          ADDRESS ON FILE
NICOLAS MAGANA GARCIA                 ADDRESS ON FILE
NICOLAS MONZO                         ADDRESS ON FILE
NICOLAS MOORE                         ADDRESS ON FILE
NICOLAS OUTHAMONTY                    ADDRESS ON FILE
NICOLAS PAHULA                        ADDRESS ON FILE
NICOLAS PINT                          ADDRESS ON FILE
NICOLAS POOLE                         ADDRESS ON FILE
NICOLAS RISCO                         ADDRESS ON FILE
NICOLAS RIVAS                         ADDRESS ON FILE
NICOLAS RIVERA                        ADDRESS ON FILE
NICOLAS SCHROEDER                     ADDRESS ON FILE
NICOLAS SHIELD                        ADDRESS ON FILE
NICOLAS STEELE                        ADDRESS ON FILE
NICOLAS SZABO                         ADDRESS ON FILE
NICOLAS VAN DOREN                     ADDRESS ON FILE
NICOLAS VENTURA                       ADDRESS ON FILE
NICOLAS VILLA                         ADDRESS ON FILE
NICOLAS WEAVER                        ADDRESS ON FILE
NICOLE ABERNATHY                      ADDRESS ON FILE
NICOLE ALLEN                          ADDRESS ON FILE
NICOLE ANDERSON                       ADDRESS ON FILE
NICOLE ANDREWS                        ADDRESS ON FILE
NICOLE ARCHAMBAULT                    ADDRESS ON FILE
NICOLE AVELES                         ADDRESS ON FILE
NICOLE AXELSON                        ADDRESS ON FILE
NICOLE AYRES                          ADDRESS ON FILE
NICOLE BADGLEY                        ADDRESS ON FILE
NICOLE BADIALI                        ADDRESS ON FILE
NICOLE BAKER                          ADDRESS ON FILE
NICOLE BAKER                          ADDRESS ON FILE
NICOLE BAKKE                          ADDRESS ON FILE
NICOLE BANFILL                        ADDRESS ON FILE
NICOLE BARBERI                        ADDRESS ON FILE
NICOLE BARLETTA                       ADDRESS ON FILE
NICOLE BARNETT                        ADDRESS ON FILE
NICOLE BARRETO                        ADDRESS ON FILE
NICOLE BARRY                          ADDRESS ON FILE
NICOLE BARTELL                        ADDRESS ON FILE
NICOLE BATCHELDER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1478 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1703 of 2235

Claim Name                          Address Information
NICOLE BATES                        ADDRESS ON FILE
NICOLE BEAUDET                      ADDRESS ON FILE
NICOLE BELCHER                      ADDRESS ON FILE
NICOLE BENCHOFF                     ADDRESS ON FILE
NICOLE BENNETT                      ADDRESS ON FILE
NICOLE BERGQUIST                    ADDRESS ON FILE
NICOLE BLAKELEY                     ADDRESS ON FILE
NICOLE BOLTON                       ADDRESS ON FILE
NICOLE BONINO                       ADDRESS ON FILE
NICOLE BORNTRAGER                   ADDRESS ON FILE
NICOLE BOSSERT                      ADDRESS ON FILE
NICOLE BOSWOOD                      ADDRESS ON FILE
NICOLE BRECI                        ADDRESS ON FILE
NICOLE BRENNAN                      ADDRESS ON FILE
NICOLE BRISTROL                     ADDRESS ON FILE
NICOLE BROWN                        ADDRESS ON FILE
NICOLE BROWN                        ADDRESS ON FILE
NICOLE BROWN                        ADDRESS ON FILE
NICOLE BROWN                        ADDRESS ON FILE
NICOLE BRYAN                        ADDRESS ON FILE
NICOLE BRYANT                       ADDRESS ON FILE
NICOLE BUNNELL                      ADDRESS ON FILE
NICOLE BURKS                        ADDRESS ON FILE
NICOLE BUTLER                       ADDRESS ON FILE
NICOLE CALELLA                      ADDRESS ON FILE
NICOLE CALLIHAN                     ADDRESS ON FILE
NICOLE CAMACHO                      ADDRESS ON FILE
NICOLE CARDOZA                      ADDRESS ON FILE
NICOLE CARTER                       ADDRESS ON FILE
NICOLE CASSARA                      ADDRESS ON FILE
NICOLE CHILDERS                     ADDRESS ON FILE
NICOLE CHIOCCHIO                    ADDRESS ON FILE
NICOLE CHOWANSKY                    ADDRESS ON FILE
NICOLE CHRISTIANSON                 ADDRESS ON FILE
NICOLE CIANCIOTTA                   ADDRESS ON FILE
NICOLE CLARK                        ADDRESS ON FILE
NICOLE CLARK                        ADDRESS ON FILE
NICOLE CLEGHORN                     ADDRESS ON FILE
NICOLE COCHRAN                      ADDRESS ON FILE
NICOLE COGLIANO                     ADDRESS ON FILE
NICOLE COHEN                        ADDRESS ON FILE
NICOLE COLLIER                      ADDRESS ON FILE
NICOLE COSGROVE                     ADDRESS ON FILE
NICOLE COTTLE                       ADDRESS ON FILE
NICOLE COURTNEY                     ADDRESS ON FILE
NICOLE CRAIL                        ADDRESS ON FILE
NICOLE CURCIO                       ADDRESS ON FILE
NICOLE CURTISS                      ADDRESS ON FILE
NICOLE DAVIS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1479 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1704 of 2235

Claim Name                         Address Information
NICOLE DAVIS                       ADDRESS ON FILE
NICOLE DAVIS                       ADDRESS ON FILE
NICOLE DEAN                        ADDRESS ON FILE
NICOLE DECECCHIS                   ADDRESS ON FILE
NICOLE DEFELICE                    ADDRESS ON FILE
NICOLE DELGADO                     ADDRESS ON FILE
NICOLE DIONNE                      ADDRESS ON FILE
NICOLE DIXON                       ADDRESS ON FILE
NICOLE DIXON                       ADDRESS ON FILE
NICOLE DOEDDERLEIN                 ADDRESS ON FILE
NICOLE DONALDSON                   ADDRESS ON FILE
NICOLE DORAM                       ADDRESS ON FILE
NICOLE DOTSON                      ADDRESS ON FILE
NICOLE DUDLEY                      ADDRESS ON FILE
NICOLE DUFFY                       ADDRESS ON FILE
NICOLE DUNAFIN                     ADDRESS ON FILE
NICOLE DUNN                        ADDRESS ON FILE
NICOLE DUNN                        ADDRESS ON FILE
NICOLE ECKER                       ADDRESS ON FILE
NICOLE EHLERS                      ADDRESS ON FILE
NICOLE ELLER                       ADDRESS ON FILE
NICOLE ELLISON                     ADDRESS ON FILE
NICOLE EMINETH                     ADDRESS ON FILE
NICOLE ENG                         ADDRESS ON FILE
NICOLE EVANS                       ADDRESS ON FILE
NICOLE FERLAND                     ADDRESS ON FILE
NICOLE FERNANDEZ                   ADDRESS ON FILE
NICOLE FIORILLI                    ADDRESS ON FILE
NICOLE FISHER                      ADDRESS ON FILE
NICOLE FLOYD                       ADDRESS ON FILE
NICOLE FORTE                       ADDRESS ON FILE
NICOLE FRANK                       ADDRESS ON FILE
NICOLE GAINES                      ADDRESS ON FILE
NICOLE GAITHER                     ADDRESS ON FILE
NICOLE GARRISON                    ADDRESS ON FILE
NICOLE GEARY                       ADDRESS ON FILE
NICOLE GEORGIA                     ADDRESS ON FILE
NICOLE GERSTENSCHLAGER             ADDRESS ON FILE
NICOLE GIANNITELLI                 ADDRESS ON FILE
NICOLE GILL                        ADDRESS ON FILE
NICOLE GIOIA                       ADDRESS ON FILE
NICOLE GLENNON                     ADDRESS ON FILE
NICOLE GODDARD                     ADDRESS ON FILE
NICOLE GOOD                        ADDRESS ON FILE
NICOLE GRAMPUS                     ADDRESS ON FILE
NICOLE GREGORY                     ADDRESS ON FILE
NICOLE GRIMSHAW                    ADDRESS ON FILE
NICOLE GRUBBS                      ADDRESS ON FILE
NICOLE HADDAD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1480 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1705 of 2235

Claim Name                         Address Information
NICOLE HAMEL                       ADDRESS ON FILE
NICOLE HANSON                      ADDRESS ON FILE
NICOLE HARDTLTE                    ADDRESS ON FILE
NICOLE HARF                        ADDRESS ON FILE
NICOLE HAROULAKIS                  ADDRESS ON FILE
NICOLE HARRINGTON                  ADDRESS ON FILE
NICOLE HARRIS                      ADDRESS ON FILE
NICOLE HARTLEY                     ADDRESS ON FILE
NICOLE HEGWOOD                     ADDRESS ON FILE
NICOLE HENRY                       ADDRESS ON FILE
NICOLE HENTSCH                     ADDRESS ON FILE
NICOLE HICKS                       ADDRESS ON FILE
NICOLE HOLUBIK                     ADDRESS ON FILE
NICOLE HORSTMAN                    ADDRESS ON FILE
NICOLE HOWELL                      ADDRESS ON FILE
NICOLE HUBERT                      ADDRESS ON FILE
NICOLE HUMPHREYS                   ADDRESS ON FILE
NICOLE HURD                        ADDRESS ON FILE
NICOLE JOHNSON                     ADDRESS ON FILE
NICOLE JOHNSON                     ADDRESS ON FILE
NICOLE JONES                       ADDRESS ON FILE
NICOLE JONES                       ADDRESS ON FILE
NICOLE JONES                       ADDRESS ON FILE
NICOLE JONES                       ADDRESS ON FILE
NICOLE KENNER                      ADDRESS ON FILE
NICOLE KIEBER                      ADDRESS ON FILE
NICOLE KIEHART                     ADDRESS ON FILE
NICOLE KISSEL                      ADDRESS ON FILE
NICOLE KITTS                       ADDRESS ON FILE
NICOLE KOCH                        ADDRESS ON FILE
NICOLE KORNACKI                    ADDRESS ON FILE
NICOLE KOWATCH                     ADDRESS ON FILE
NICOLE KRAMER                      ADDRESS ON FILE
NICOLE KUEBLER                     ADDRESS ON FILE
NICOLE LA RUE                      ADDRESS ON FILE
NICOLE LACROIX                     ADDRESS ON FILE
NICOLE LAFLAMME                    ADDRESS ON FILE
NICOLE LAMBERT                     ADDRESS ON FILE
NICOLE LANEY                       ADDRESS ON FILE
NICOLE LEAR                        ADDRESS ON FILE
NICOLE LEGGIO                      ADDRESS ON FILE
NICOLE LEUCI                       ADDRESS ON FILE
NICOLE LEWIS-LOPEZ                 ADDRESS ON FILE
NICOLE LINCOLN                     ADDRESS ON FILE
NICOLE LYONS                       ADDRESS ON FILE
NICOLE MADURI                      ADDRESS ON FILE
NICOLE MAGIONCALDA                 ADDRESS ON FILE
NICOLE MALICOAT                    ADDRESS ON FILE
NICOLE MARCHIORI                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1481 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1706 of 2235

Claim Name                         Address Information
NICOLE MARKVICKA                   ADDRESS ON FILE
NICOLE MARSHALL                    ADDRESS ON FILE
NICOLE MARTIN                      ADDRESS ON FILE
NICOLE MAYER                       ADDRESS ON FILE
NICOLE MCCAIN                      ADDRESS ON FILE
NICOLE MCCLINTOCK                  ADDRESS ON FILE
NICOLE MCCOMBS                     ADDRESS ON FILE
NICOLE MCDANIEL                    ADDRESS ON FILE
NICOLE MCGEHE                      ADDRESS ON FILE
NICOLE MCGORRISK                   ADDRESS ON FILE
NICOLE MCHANEY                     ADDRESS ON FILE
NICOLE MCKENNA                     ADDRESS ON FILE
NICOLE MCKESSON                    ADDRESS ON FILE
NICOLE MEDEIROS                    ADDRESS ON FILE
NICOLE MELSOM                      ADDRESS ON FILE
NICOLE MENDOZA                     ADDRESS ON FILE
NICOLE MICKLES                     ADDRESS ON FILE
NICOLE MILEWICZ                    ADDRESS ON FILE
NICOLE MILLER                      ADDRESS ON FILE
NICOLE MILLER                      ADDRESS ON FILE
NICOLE MIRACLE                     ADDRESS ON FILE
NICOLE MONDELLI                    ADDRESS ON FILE
NICOLE MONTANO                     ADDRESS ON FILE
NICOLE MONTESINO                   ADDRESS ON FILE
NICOLE MORRIS                      ADDRESS ON FILE
NICOLE MULLINS                     ADDRESS ON FILE
NICOLE MUNGIN                      ADDRESS ON FILE
NICOLE N BARRETO                   ADDRESS ON FILE
NICOLE NEVILS                      ADDRESS ON FILE
NICOLE NOTZ                        ADDRESS ON FILE
NICOLE OLLIVIERRE                  ADDRESS ON FILE
NICOLE PADGETT                     ADDRESS ON FILE
NICOLE PALMER                      ADDRESS ON FILE
NICOLE PANITZ                      ADDRESS ON FILE
NICOLE PARKER                      ADDRESS ON FILE
NICOLE PARSONS                     ADDRESS ON FILE
NICOLE PATTERSON                   ADDRESS ON FILE
NICOLE PATTON                      ADDRESS ON FILE
NICOLE PEARSON                     ADDRESS ON FILE
NICOLE PENWARDEN                   ADDRESS ON FILE
NICOLE PERROOTS                    ADDRESS ON FILE
NICOLE PHILIPPAKIS                 ADDRESS ON FILE
NICOLE PIERCE                      ADDRESS ON FILE
NICOLE POWELL                      ADDRESS ON FILE
NICOLE PRESTON                     ADDRESS ON FILE
NICOLE QUARLES                     ADDRESS ON FILE
NICOLE QUINTERO                    ADDRESS ON FILE
NICOLE RAIA                        ADDRESS ON FILE
NICOLE RATLIFF                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1482 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1707 of 2235

Claim Name                            Address Information
NICOLE REYNOLDS                       ADDRESS ON FILE
NICOLE RICHARDSON                     ADDRESS ON FILE
NICOLE RICHARDSON                     ADDRESS ON FILE
NICOLE RIVERA                         ADDRESS ON FILE
NICOLE ROBB                           ADDRESS ON FILE
NICOLE ROBERTS                        ADDRESS ON FILE
NICOLE ROBINSON                       ADDRESS ON FILE
NICOLE ROBINSON                       ADDRESS ON FILE
NICOLE RODRIGUEZ                      ADDRESS ON FILE
NICOLE ROJAS                          ADDRESS ON FILE
NICOLE ROMIG                          ADDRESS ON FILE
NICOLE ROSCOE                         ADDRESS ON FILE
NICOLE RUMBAUGH                       ADDRESS ON FILE
NICOLE RUNYAN                         ADDRESS ON FILE
NICOLE RUPERT                         ADDRESS ON FILE
NICOLE SALITURO                       ADDRESS ON FILE
NICOLE SAMPSON                        ADDRESS ON FILE
NICOLE SASSAMAN                       ADDRESS ON FILE
NICOLE SAYLOR                         ADDRESS ON FILE
NICOLE SCHULTZ                        ADDRESS ON FILE
NICOLE SEAL                           ADDRESS ON FILE
NICOLE SEIBERT                        ADDRESS ON FILE
NICOLE SHEA                           ADDRESS ON FILE
NICOLE SHEFTON                        ADDRESS ON FILE
NICOLE SHELTON                        ADDRESS ON FILE
NICOLE SHINE                          ADDRESS ON FILE
NICOLE SHOEMAKER                      ADDRESS ON FILE
NICOLE SHUPP                          ADDRESS ON FILE
NICOLE SIEGEL                         ADDRESS ON FILE
NICOLE SILLS                          ADDRESS ON FILE
NICOLE SKAGGS                         ADDRESS ON FILE
NICOLE SLAUENWHITE                    ADDRESS ON FILE
NICOLE SLAW                           ADDRESS ON FILE
NICOLE SMART                          ADDRESS ON FILE
NICOLE SMITH                          ADDRESS ON FILE
NICOLE SMITH                          ADDRESS ON FILE
NICOLE SMITH                          ADDRESS ON FILE
NICOLE SPANN                          ADDRESS ON FILE
NICOLE STEYER                         ADDRESS ON FILE
NICOLE STILSON                        ADDRESS ON FILE
NICOLE STRANIERI                      ADDRESS ON FILE
NICOLE STRASSER                       ADDRESS ON FILE
NICOLE SUPLEE-PRINGLE                 ADDRESS ON FILE
NICOLE SWEIGART                       ADDRESS ON FILE
NICOLE SZABO                          ADDRESS ON FILE
NICOLE TALLMADGE                      ADDRESS ON FILE
NICOLE TALSKY                         ADDRESS ON FILE
NICOLE TARQUINIO                      ADDRESS ON FILE
NICOLE TAYLOR                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1483 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                            Page 1708 of 2235

Claim Name                              Address Information
NICOLE THOMAS                           ADDRESS ON FILE
NICOLE THOMAS                           ADDRESS ON FILE
NICOLE THOMPSON                         ADDRESS ON FILE
NICOLE TIBBITTS                         ADDRESS ON FILE
NICOLE TIMIRAOS                         ADDRESS ON FILE
NICOLE TOMLINSON                        ADDRESS ON FILE
NICOLE TORRES                           ADDRESS ON FILE
NICOLE TORRES                           ADDRESS ON FILE
NICOLE TOWLE                            ADDRESS ON FILE
NICOLE TRAYNER                          ADDRESS ON FILE
NICOLE VALENZUELA                       ADDRESS ON FILE
NICOLE VANWINKLE                        ADDRESS ON FILE
NICOLE VIDOVIC                          ADDRESS ON FILE
NICOLE VIELA                            ADDRESS ON FILE
NICOLE WALLER                           ADDRESS ON FILE
NICOLE WARNER                           ADDRESS ON FILE
NICOLE WATSON                           ADDRESS ON FILE
NICOLE WELCH                            ADDRESS ON FILE
NICOLE WENTZHEIMER                      ADDRESS ON FILE
NICOLE WETTER                           ADDRESS ON FILE
NICOLE WHITE                            ADDRESS ON FILE
NICOLE WHITE                            ADDRESS ON FILE
NICOLE WILDOWSKY                        ADDRESS ON FILE
NICOLE WILHELM                          ADDRESS ON FILE
NICOLE WILKINSON                        ADDRESS ON FILE
NICOLE WILLIAMS                         ADDRESS ON FILE
NICOLE WILLIAMS                         ADDRESS ON FILE
NICOLE WILLIAMSON                       ADDRESS ON FILE
NICOLE WILSON                           ADDRESS ON FILE
NICOLE WINTER-HERRERA                   ADDRESS ON FILE
NICOLE WORKMAN                          ADDRESS ON FILE
NICOLE WRIGHT                           ADDRESS ON FILE
NICOLE YORK                             ADDRESS ON FILE
NICOLE YOUNG                            ADDRESS ON FILE
NICOLE ZIMMERMAN                        ADDRESS ON FILE
NICOLETTE BLOUIN                        ADDRESS ON FILE
NICOLETTE DAVIS                         ADDRESS ON FILE
NICOLETTE JACKSON                       ADDRESS ON FILE
NICOLETTE KORZENIEWSKI                  ADDRESS ON FILE
NICOLETTE MESSINA                       ADDRESS ON FILE
NICOLETTE RIVERA                        ADDRESS ON FILE
NICOLLE BARNWELL                        ADDRESS ON FILE
NICOLLE FELSK                           ADDRESS ON FILE
NICOLLE WILLIAMS                        ADDRESS ON FILE
NICOLOPOULOS PLUMBING AND HEATING INC   5 HARBACK RD SUTTON MA 01590
NICOR GAS                               PO BOX 5407 CAROL STREAM IL 60197
NICQUE SMITH                            ADDRESS ON FILE
NIDIA PINTO                             ADDRESS ON FILE
NIDIO WILLIAMS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1484 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1709 of 2235

Claim Name                           Address Information
NIEJA LOVE                           ADDRESS ON FILE
NIEL SMITH                           ADDRESS ON FILE
NIELA ASKEW                          ADDRESS ON FILE
NIEMA GRAHAM                         ADDRESS ON FILE
NIESHA ARNOLD                        ADDRESS ON FILE
NIESHA NELSON                        ADDRESS ON FILE
NIGEA TURNER                         ADDRESS ON FILE
NIGEL BROWN                          ADDRESS ON FILE
NIGEL ENGLISH                        ADDRESS ON FILE
NIGEL GOINES                         ADDRESS ON FILE
NIGEL KNAUF                          ADDRESS ON FILE
NIGEL LEWIS CROSS                    ADDRESS ON FILE
NIGEL PERSAD                         ADDRESS ON FILE
NIGEL STEVENSON                      ADDRESS ON FILE
NIGEL TIMOTHY                        ADDRESS ON FILE
NIGEL WILLIAMS                       ADDRESS ON FILE
NIGERIA BELIZARIO                    ADDRESS ON FILE
NIGHRIIAIA RHODES                    ADDRESS ON FILE
NIJA FULLER                          ADDRESS ON FILE
NIJA MCCULLUM                        ADDRESS ON FILE
NIJAH COOPER                         ADDRESS ON FILE
NIJAH COOPER                         ADDRESS ON FILE
NIJAH GRAY                           ADDRESS ON FILE
NIJAHWON TOLBERT                     ADDRESS ON FILE
NIJALON WALKER                       ADDRESS ON FILE
NIJEL MILLS                          ADDRESS ON FILE
NIJHIA WILLIAMS                      ADDRESS ON FILE
NIKA AYRES                           ADDRESS ON FILE
NIKA SIGLER                          ADDRESS ON FILE
NIKAH CHEVALIER-AMY                  ADDRESS ON FILE
NIKE BANKS                           ADDRESS ON FILE
NIKE BUTLER                          ADDRESS ON FILE
NIKERA LANGLET                       ADDRESS ON FILE
NIKERDLLY DURE                       ADDRESS ON FILE
NIKESHA MITCHELL                     ADDRESS ON FILE
NIKEYA GOODMAN                       ADDRESS ON FILE
NIKEYA JACKSON                       ADDRESS ON FILE
NIKEYA RICHARDSON                    ADDRESS ON FILE
NIKEYAH THOMPSON                     ADDRESS ON FILE
NIKHIL CHEAK                         ADDRESS ON FILE
NIKHOLAS GOWDY                       ADDRESS ON FILE
NIKI CARROLL                         ADDRESS ON FILE
NIKI SPHABMIXAY                      ADDRESS ON FILE
NIKIA ARMSTRONG                      ADDRESS ON FILE
NIKIA BIBEAU                         ADDRESS ON FILE
NIKIA BROAD                          ADDRESS ON FILE
NIKIA DIGGINS                        ADDRESS ON FILE
NIKIA MCCLAIN                        ADDRESS ON FILE
NIKIA REYES ALMANZAR                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1485 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1710 of 2235

Claim Name                          Address Information
NIKIE OXENDINE                      ADDRESS ON FILE
NIKIE WHITE                         ADDRESS ON FILE
NIKIEL CURRY                        ADDRESS ON FILE
NIKIMAHA SINGLETARY                 ADDRESS ON FILE
NIKIRA KIDD                         ADDRESS ON FILE
NIKISHA POPEJOY                     ADDRESS ON FILE
NIKITA ADAMS                        ADDRESS ON FILE
NIKITA BETHEA                       ADDRESS ON FILE
NIKITA CUTSAIL                      ADDRESS ON FILE
NIKITA NIKERIN                      ADDRESS ON FILE
NIKITA RICHEY                       ADDRESS ON FILE
NIKITA TURNER                       ADDRESS ON FILE
NIKITA WILSON                       ADDRESS ON FILE
NIKITA WOODARD                      ADDRESS ON FILE
NIKITANEF JONES                     ADDRESS ON FILE
NIKITAS DAVIS                       ADDRESS ON FILE
NIKIYA CHARLES                      ADDRESS ON FILE
NIKIYAH NEAL                        ADDRESS ON FILE
NIKKI ARBEZNIK                      ADDRESS ON FILE
NIKKI BUCKNER                       ADDRESS ON FILE
NIKKI CHALMERS                      ADDRESS ON FILE
NIKKI COLLIER                       ADDRESS ON FILE
NIKKI ELLIS                         ADDRESS ON FILE
NIKKI FICARRA                       ADDRESS ON FILE
NIKKI FLESVIG                       ADDRESS ON FILE
NIKKI FORD                          ADDRESS ON FILE
NIKKI FOSTER                        ADDRESS ON FILE
NIKKI FREE                          ADDRESS ON FILE
NIKKI FRIAS                         ADDRESS ON FILE
NIKKI HASH                          ADDRESS ON FILE
NIKKI HULLENDER                     ADDRESS ON FILE
NIKKI JOE                           ADDRESS ON FILE
NIKKI LANG                          ADDRESS ON FILE
NIKKI MILLER                        ADDRESS ON FILE
NIKKI PEPPER                        ADDRESS ON FILE
NIKKI PHILLIPS                      ADDRESS ON FILE
NIKKI ROBINSON                      ADDRESS ON FILE
NIKKI SCHMIDT                       ADDRESS ON FILE
NIKKI SELTZER                       ADDRESS ON FILE
NIKKI SHORT                         ADDRESS ON FILE
NIKKI SPENCER                       ADDRESS ON FILE
NIKKI TALOTTA                       ADDRESS ON FILE
NIKKI TAYLOR                        ADDRESS ON FILE
NIKKI THORNTON                      ADDRESS ON FILE
NIKKI WILLIAMS                      ADDRESS ON FILE
NIKKI YING                          ADDRESS ON FILE
NIKKIA KARPEL                       ADDRESS ON FILE
NIKKIA LEWIS                        ADDRESS ON FILE
NIKKIA LYONS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1486 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                           Page 1711 of 2235

Claim Name                           Address Information
NIKKILYNN DEES                       ADDRESS ON FILE
NIKKITA RESTER                       ADDRESS ON FILE
NIKKITRESS CHAMBLISS                 ADDRESS ON FILE
NIKKO GUEST                          ADDRESS ON FILE
NIKKO LOVE                           ADDRESS ON FILE
NIKKO MCCLINTON                      ADDRESS ON FILE
NIKKO PEREZ                          ADDRESS ON FILE
NIKKO RUSCIO                         ADDRESS ON FILE
NIKKO VIERA                          ADDRESS ON FILE
NIKKOLE THOMPSON                     ADDRESS ON FILE
NIKKOMI MOOREFIELD                   ADDRESS ON FILE
NIKO MCKINNEY                        ADDRESS ON FILE
NIKO SALTER                          ADDRESS ON FILE
NIKO SCOTT                           ADDRESS ON FILE
NIKOLA KOSANOVIC                     ADDRESS ON FILE
NIKOLAI WISNIESKI                    ADDRESS ON FILE
NIKOLAI YOUNG                        ADDRESS ON FILE
NIKOLAS CHAPMAN                      ADDRESS ON FILE
NIKOLAS HAND                         ADDRESS ON FILE
NIKOLAS JOHNSTON                     ADDRESS ON FILE
NIKOLAS MEDLOCK                      ADDRESS ON FILE
NIKOLAS PACHECO                      ADDRESS ON FILE
NIKOLAS RYDER                        ADDRESS ON FILE
NIKOLAS VERMILLION                   ADDRESS ON FILE
NIKOLAUS FIELDS                      ADDRESS ON FILE
NIKOLAUS RECTOR                      ADDRESS ON FILE
NIKOLE DUNAWAY                       ADDRESS ON FILE
NIKOLE DUNN                          ADDRESS ON FILE
NIKOLE HOWARD                        ADDRESS ON FILE
NIKOLE PATE                          ADDRESS ON FILE
NIKOTA HOWE                          ADDRESS ON FILE
NIKRYA TURNAGE                       ADDRESS ON FILE
NIKTA SHARIATI                       ADDRESS ON FILE
NIKYLE SHIPMAN-WEBB                  ADDRESS ON FILE
NILA HINKLEY                         ADDRESS ON FILE
NILA SANDERS                         ADDRESS ON FILE
NILASIA WASHINGTON                   ADDRESS ON FILE
NILE CLAY                            ADDRESS ON FILE
NILES CITY TAX                       583 JOHNSON ROAD GRASSFLAT PA 16839
NILES CLEMMONS                       ADDRESS ON FILE
NILES WALKER                         ADDRESS ON FILE
NILS GASTOUKIAN                      ADDRESS ON FILE
NILS MCGOVERN                        ADDRESS ON FILE
NIMSHIE HENRY                        ADDRESS ON FILE
NINA AUSTIN                          ADDRESS ON FILE
NINA BARBER                          ADDRESS ON FILE
NINA CALHOUN                         ADDRESS ON FILE
NINA CASAPULLA                       ADDRESS ON FILE
NINA EVANS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1487 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 1712 of 2235

Claim Name                          Address Information
NINA HANNAH                         ADDRESS ON FILE
NINA HUMAN                          ADDRESS ON FILE
NINA JAMES                          ADDRESS ON FILE
NINA JORDAN                         ADDRESS ON FILE
NINA LABBE                          ADDRESS ON FILE
NINA LESKI                          ADDRESS ON FILE
NINA LORTZ                          ADDRESS ON FILE
NINA MASTELLER                      ADDRESS ON FILE
NINA OTTO                           ADDRESS ON FILE
NINA PABON                          ADDRESS ON FILE
NINA PETERSONS                      ADDRESS ON FILE
NINA RAMSEY                         ADDRESS ON FILE
NINA REGAN                          11501 NORTHLAKE DRIVE CINCINNATI OH 45249
NINA ROGERS                         ADDRESS ON FILE
NINA SOURIE                         ADDRESS ON FILE
NINA TRASENTE                       ADDRESS ON FILE
NINA WIMER                          ADDRESS ON FILE
NINO BRUNO                          ADDRESS ON FILE
NINOSHKA CUEVAS                     ADDRESS ON FILE
NINOSKA GUNN                        ADDRESS ON FILE
NINOSLAVA MCEIVEEN                  ADDRESS ON FILE
NIOBE VEGA                          ADDRESS ON FILE
NIOLA FURNITURE UPHOLSTERY LLC      7424 W 103RD ST BLOOMINGTON MN 55438
NIOMI STROH                         ADDRESS ON FILE
NIPSCO                              135 N PENNSYLVANIA ST, STE 1610 INDIANAPOLIS IN 46204
NIPSCO                              PO BOX 13007 MERRILLVILLE IN 46411
NIQHIRA CRUMITY                     ADDRESS ON FILE
NIQUEA KING                         ADDRESS ON FILE
NIQUITA NEAL                        ADDRESS ON FILE
NIQUON WILLIAMS                     ADDRESS ON FILE
NISA ESPINO                         ADDRESS ON FILE
NISEY RAMIREZ                       ADDRESS ON FILE
NISHA JACKSON                       ADDRESS ON FILE
NISHA SOBERS                        ADDRESS ON FILE
NISHAN WHITE                        ADDRESS ON FILE
NISHON FARROW                       ADDRESS ON FILE
NISHTEJA MOSCOSO                    ADDRESS ON FILE
NISKA COOPER                        ADDRESS ON FILE
NISSA PAYNE                         ADDRESS ON FILE
NITA HOLLIMAN                       ADDRESS ON FILE
NITTAYA HOUNDESHELL                 ADDRESS ON FILE
NIVEK TIMMONS                       ADDRESS ON FILE
NIYA BROWNE                         ADDRESS ON FILE
NIYA BURTON                         ADDRESS ON FILE
NIYA MONTGOMERY                     ADDRESS ON FILE
NIYAH COLEMAN                       ADDRESS ON FILE
NIYAH HORNESBUGER                   ADDRESS ON FILE
NIYAH RANSOM                        ADDRESS ON FILE
NIZAI EXUM                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1488 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1713 of 2235

Claim Name                           Address Information
NIZIYHA BOONE                        ADDRESS ON FILE
NJ NATURAL GAS CO                    PO BOX 11743 NEWARK NJ 07101
NJ NATURAL GAS CO                    633 LAKE AVE ASHBURY PARK NJ 07712
NJ NATURAL GAS CO                    1415 WYCOFF RD WALL NJ 07719
NJARI CHAMBERS                       ADDRESS ON FILE
NJOMZA KRYEZIU                       ADDRESS ON FILE
NKANYISO SHANGE                      ADDRESS ON FILE
NKENG BEZEZUH                        ADDRESS ON FILE
NLERRI ORDUNO                        ADDRESS ON FILE
NNAMDI EBINAMA                       ADDRESS ON FILE
NNAMDI NJOKU                         ADDRESS ON FILE
NNAMDI OKORO                         ADDRESS ON FILE
NNAYA FLEMISTER                      ADDRESS ON FILE
NO LIMIT AGENCY LLC                  1 PRUDENTIAL PLAZA 130 E RANDOLPH ST STE 1950 CHICAGO IL 60601
NOAH ADAMS                           ADDRESS ON FILE
NOAH ALDERS                          ADDRESS ON FILE
NOAH ALLEN                           ADDRESS ON FILE
NOAH BAREFOOT                        ADDRESS ON FILE
NOAH BELL                            ADDRESS ON FILE
NOAH BENSLEY                         ADDRESS ON FILE
NOAH BOHRER                          ADDRESS ON FILE
NOAH BRIONES                         ADDRESS ON FILE
NOAH BROCHU                          ADDRESS ON FILE
NOAH BROWNE                          ADDRESS ON FILE
NOAH CANNON                          ADDRESS ON FILE
NOAH CASE                            ADDRESS ON FILE
NOAH CHAMBERS                        ADDRESS ON FILE
NOAH CHARLES                         ADDRESS ON FILE
NOAH CLEM                            ADDRESS ON FILE
NOAH COLLINS                         ADDRESS ON FILE
NOAH COMBS                           ADDRESS ON FILE
NOAH CROSS                           ADDRESS ON FILE
NOAH DAVIS                           ADDRESS ON FILE
NOAH DE ALMEIDA                      ADDRESS ON FILE
NOAH DOWDY                           ADDRESS ON FILE
NOAH EVANS                           ADDRESS ON FILE
NOAH FELLOWS                         ADDRESS ON FILE
NOAH FINKS                           ADDRESS ON FILE
NOAH FOSTER                          ADDRESS ON FILE
NOAH GLORIOSO                        ADDRESS ON FILE
NOAH GOLPHIN-FUENTES                 ADDRESS ON FILE
NOAH GUYT                            ADDRESS ON FILE
NOAH HANKINS                         ADDRESS ON FILE
NOAH HARRIS                          ADDRESS ON FILE
NOAH HEARN                           ADDRESS ON FILE
NOAH HERRIN                          ADDRESS ON FILE
NOAH HOOVER                          ADDRESS ON FILE
NOAH HYPES                           ADDRESS ON FILE
NOAH IVEY                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1489 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1714 of 2235

Claim Name                           Address Information
NOAH JOHNSON                         ADDRESS ON FILE
NOAH JOHNSON                         ADDRESS ON FILE
NOAH JOHNSON                         ADDRESS ON FILE
NOAH JONES                           ADDRESS ON FILE
NOAH KEIGAN                          ADDRESS ON FILE
NOAH LAVIGNE                         ADDRESS ON FILE
NOAH LEONARD                         ADDRESS ON FILE
NOAH LISATH                          ADDRESS ON FILE
NOAH MARTIN                          ADDRESS ON FILE
NOAH MARTIN                          ADDRESS ON FILE
NOAH MCCONNELL                       ADDRESS ON FILE
NOAH MCCRORY                         ADDRESS ON FILE
NOAH MCKAY                           ADDRESS ON FILE
NOAH MCKEE                           ADDRESS ON FILE
NOAH MILLER                          ADDRESS ON FILE
NOAH MORELAND                        ADDRESS ON FILE
NOAH MUNOZ                           ADDRESS ON FILE
NOAH MUYS                            ADDRESS ON FILE
NOAH NEALLEY                         ADDRESS ON FILE
NOAH NIDAM                           ADDRESS ON FILE
NOAH NORMAN                          ADDRESS ON FILE
NOAH PEREZ                           ADDRESS ON FILE
NOAH PERFETTI                        ADDRESS ON FILE
NOAH PETERS                          ADDRESS ON FILE
NOAH PHILLIPS                        ADDRESS ON FILE
NOAH PIXTON                          ADDRESS ON FILE
NOAH PLANTZ                          ADDRESS ON FILE
NOAH POLLARD                         ADDRESS ON FILE
NOAH PURDY                           ADDRESS ON FILE
NOAH PYRRHON                         ADDRESS ON FILE
NOAH RAZOR                           ADDRESS ON FILE
NOAH REXROAD                         ADDRESS ON FILE
NOAH RIGGINS                         ADDRESS ON FILE
NOAH ROBERTSON                       ADDRESS ON FILE
NOAH ROBLEDO                         ADDRESS ON FILE
NOAH ROMANCHUK                       ADDRESS ON FILE
NOAH SAUNDERS                        ADDRESS ON FILE
NOAH SCHAUB                          ADDRESS ON FILE
NOAH SHOEMAKER                       ADDRESS ON FILE
NOAH SHUMAKER                        ADDRESS ON FILE
NOAH SIM                             ADDRESS ON FILE
NOAH SMITH                           ADDRESS ON FILE
NOAH SMITH                           ADDRESS ON FILE
NOAH SMITH-PENDLETON                 ADDRESS ON FILE
NOAH STURM                           ADDRESS ON FILE
NOAH SYLVESTER                       ADDRESS ON FILE
NOAH TALTON                          ADDRESS ON FILE
NOAH THOMAS                          ADDRESS ON FILE
NOAH VANDERMEEDEN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1490 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                           Page 1715 of 2235

Claim Name                           Address Information
NOAH VEAUTHIER                       ADDRESS ON FILE
NOAH WALTON                          ADDRESS ON FILE
NOAH WARD                            ADDRESS ON FILE
NOAH WAYMAN                          ADDRESS ON FILE
NOAH WEATHERBY                       ADDRESS ON FILE
NOAH WEISS                           ADDRESS ON FILE
NOAH WHITESEL                        ADDRESS ON FILE
NOAH WHITTINGHILL                    ADDRESS ON FILE
NOAH WILSON                          ADDRESS ON FILE
NOAH WILSON                          ADDRESS ON FILE
NOAH WOOD                            ADDRESS ON FILE
NOAH WOOLARD                         ADDRESS ON FILE
NOAH YORK                            ADDRESS ON FILE
NOBODY ENTERTAINMENT LLC             200 BRUSHY CREEK RD EASLEY SC 29642
NOE SALGADO                          ADDRESS ON FILE
NOEL BERMUDEZ                        ADDRESS ON FILE
NOEL BONILLA                         ADDRESS ON FILE
NOEL CRONON                          ADDRESS ON FILE
NOEL GUILLEN                         ADDRESS ON FILE
NOEL HICKMAN                         ADDRESS ON FILE
NOEL MADDOX                          ADDRESS ON FILE
NOEL MARTINEZ                        ADDRESS ON FILE
NOEL MCFADDEN                        ADDRESS ON FILE
NOEL MELVIN                          ADDRESS ON FILE
NOEL PAYNE                           ADDRESS ON FILE
NOEL POFF                            ADDRESS ON FILE
NOEL RIANO                           ADDRESS ON FILE
NOEL RIVERA-FLORES                   ADDRESS ON FILE
NOEL SCHMITZ                         ADDRESS ON FILE
NOEL TURNER                          ADDRESS ON FILE
NOELIA CORONADO                      ADDRESS ON FILE
NOELIA SALAZAR                       ADDRESS ON FILE
NOELIZ CAMACHO                       ADDRESS ON FILE
NOELL KAZAR                          ADDRESS ON FILE
NOELL REKULLY                        ADDRESS ON FILE
NOELLE ADAMS                         ADDRESS ON FILE
NOELLE CABANA                        ADDRESS ON FILE
NOELLE CARCIONE                      ADDRESS ON FILE
NOELLE FOTO                          ADDRESS ON FILE
NOELLE JOHNSON                       ADDRESS ON FILE
NOELLE OTT                           ADDRESS ON FILE
NOELLE PARK                          ADDRESS ON FILE
NOELLE RIVERA                        ADDRESS ON FILE
NOELYS SANTANA VELEZ                 ADDRESS ON FILE
NOEMI ALVARADO                       ADDRESS ON FILE
NOEMI DE JESUS                       ADDRESS ON FILE
NOEMI MURILLOS                       ADDRESS ON FILE
NOEMI ZAVALA                         ADDRESS ON FILE
NOEMY MANCIA                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1491 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1716 of 2235

Claim Name                              Address Information
NOHEMI BUCARAM                          ADDRESS ON FILE
NOHEMI GOMEZ AGUILERA                   ADDRESS ON FILE
NOLA SMITH                              ADDRESS ON FILE
NOLAN BLOSSER                           ADDRESS ON FILE
NOLAN CUZZONE                           ADDRESS ON FILE
NOLAN SMITH                             ADDRESS ON FILE
NOLDAWICH STHUBERT                      ADDRESS ON FILE
NOLIN RURAL ELEC COOP CORP              411 RING RD ELIZABETHTOWN KY 42701-6767
NOLIN RURAL ELECTRIC COOPERATIVE CORP   411 RING ROAD ELIZABETHTOWN KY 42701-8701
NOLITA POTTER                           ADDRESS ON FILE
NOLL STIEREN                            ADDRESS ON FILE
NOM ACADEMY LTD                         3841 GREEN HILLS VILLAGE DRIVE STE 400 NASHVILLE TN 37215
NOMERLITO BALAJONDA                     ADDRESS ON FILE
NOMFUNDO MUGAR                          ADDRESS ON FILE
NOMOLOS GROUP                           PO BOX 394 UPPER MARLBORO MD 20773
NONA HARE                               ADDRESS ON FILE
NONA JONES                              ADDRESS ON FILE
NONA WINKLES                            ADDRESS ON FILE
NONALITA ABBOTT                         ADDRESS ON FILE
NONAME PORTER-MCSHIRLEY                 ADDRESS ON FILE
NONAMEGIVEN MUTMAINA                    ADDRESS ON FILE
NONI REID                               ADDRESS ON FILE
NORA BERMUDEZ                           ADDRESS ON FILE
NORA DRUMM                              ADDRESS ON FILE
NORA FIELDS                             ADDRESS ON FILE
NORA JONES                              ADDRESS ON FILE
NORA LOCKLEAR                           ADDRESS ON FILE
NORA MORRIS                             ADDRESS ON FILE
NORA STORY                              ADDRESS ON FILE
NORA SWAFFORD                           ADDRESS ON FILE
NORADEEN JACKSON                        ADDRESS ON FILE
NORAH SILVERSTONE                       ADDRESS ON FILE
NORAI SIERRA-SOL                        ADDRESS ON FILE
NORALEE WOOLSEY                         ADDRESS ON FILE
NORAYVIA JOHNSON                        ADDRESS ON FILE
NORBERTO FUEUTES                        ADDRESS ON FILE
NORBERTO GORDILLO                       ADDRESS ON FILE
NORBERTO MANGUAL                        ADDRESS ON FILE
NORCEIA DAUGHTRIDGE                     ADDRESS ON FILE
NORCIA CONTRACTING                      12025 CENTURY MANOR DR DUNKIRK MD 20754
NORELKY LOPEZ JUAREZ                    ADDRESS ON FILE
NOREYLOS BARRETT                        ADDRESS ON FILE
NORFOLK CITY TREASURER                  PO BOX 2260 NORFOLK VA 23501
NORFOLK DEPARTMENT OF PUBLIC HEALTH     830 S HAMPTON AVE NORFOLK VA 23510
NORFOLK DEPT OF PUBLIC HEALTH           CITY OF NORFOLK 810 UNION STREET NORFOLK VA 23510
NORHT CENTRAL HEALTH DEPARTMENT         98 COHEN WALKER DR WARNER ROBINS GA 31088
NORKIS ROSARIO DIAZ                     ADDRESS ON FILE
NORMA ACRES                             ADDRESS ON FILE
NORMA ALLEN                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1492 OF 2008
                                                   RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1717 of 2235

Claim Name                               Address Information
NORMA BETHEA                             ADDRESS ON FILE
NORMA GRANT                              ADDRESS ON FILE
NORMA J ANGWIN                           ADDRESS ON FILE
NORMA MEJIADECRUZ                        ADDRESS ON FILE
NORMA QUINONEZ FLORIANO                  ADDRESS ON FILE
NORMA RAMOS BELLO                        ADDRESS ON FILE
NORMA RIVAS RIVAS                        ADDRESS ON FILE
NORMA RIVERA                             ADDRESS ON FILE
NORMA WALKER                             ADDRESS ON FILE
NORMAN BERNARD                           ADDRESS ON FILE
NORMAN BOLDEN                            ADDRESS ON FILE
NORMAN COLE                              ADDRESS ON FILE
NORMAN DENNIS                            ADDRESS ON FILE
NORMAN DEVELOPMENT CO INC                2685 CELANESE ROAD SUITE 123 ROCK HILL SC 29732
NORMAN DIAZ                              ADDRESS ON FILE
NORMAN ERWIN                             ADDRESS ON FILE
NORMAN GARR                              ADDRESS ON FILE
NORMAN GENSEL                            ADDRESS ON FILE
NORMAN MONROE                            ADDRESS ON FILE
NORMAN SLEEPER                           ADDRESS ON FILE
NORMAN WILEY                             ADDRESS ON FILE
NORMAN WILLIAMS JR                       ADDRESS ON FILE
NORRIS                                   27 MADRID LN MARTINSBURG WV 25404
NORRIS PLUMBING CO INC                   1306 EAST COMMERCE ST GREENVILLE AL 36037
NORRIS RHYANES                           ADDRESS ON FILE
NORSTAN COMMUNICATIONS INC               PO BOX 775192 CHICAGO IL 60677-5192
NORTH AMERICAN ROOFING                   14025 RIVEREDGE DRIVE STE 600 TAMPA FL 33637
NORTH AUGUSTA WINE BEVERAGE              1135 KNOX AVE UNIT 7 NORTH AUGUSTA SC 29841
NORTH BALDWIN UTILITIES                  25 HAND AVE BAY MINETTE AL 36507
NORTH BALDWIN UTILITIES                  25 HAND AVE BAY MINETTE AL 36507-4821
NORTH CAROLINA DEPARTMENT OF             HEALTH AND HUMAN SERVICES ATTN: LISA CORBETT, GENERAL COUNSEL 2001 MAIL
                                         SERVICE CENTER RALEIGH NC 27699-2000
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, NC MEDICAID - DIVISION OF HEALTH BENEFITS, ATTN: DAVE RICHARD,
                                        DY SECRETARY, 2501 MAIL SERVICE CENTER RALEIGH NC 27699-2501
NORTH CAROLINA DEPARTMENT OF LABOR       1101 MALL SERVICE CENTER FINANCIAL SERVICES DIVISION RALEIGH NC 27699
NORTH CAROLINA DEPARTMENT OF REVENUE     PO BOX 25000 RALEIGH NC 27640-0640
NORTH CAROLINA DEPT OF LABOR             4 W EDENTON ST RALEIGH NC 27603
NORTH CAROLINA DEPT OF LABOR             1101 MAIL SERVICE CTR RALEIGH NC 27699-1101
NORTH CAROLINA DEPT OF REVENUE           501 N WILMINGTON ST RALEIGH NC 27604
NORTH CAROLINA DEPT OF REVENUE           PO BOX 25000 RALEIGH NC 27640-0520
NORTH CAROLINA DEPT OF STATE TRESURER    UNCLAIMED PROPERTY PROGRAM 325 NORTH SALISBURY STREET RALEIGH NC 27603
NORTH CENTRAL DISTRIBUTORS INC           PO BOX 2328 CLARKSBURG WV 26301
NORTH CENTRAL DISTRICT HEALTH            31 N MAIN ST ENFIELD CT 06082
DEPARTMENT
NORTH CHARLESTON SEWER DISTRICT          P O BOX 63009 NORTH CHARLESTON SC 29419
NORTH COLLEGE HILL TAX DEPT              1500 W GALBRAITH CINCINNATI OH 45231
NORTH COLLIER FIRE CONTROL RESCUE DIST   1885 VETERANS PARK DR NAPLES FL 34109
NORTH DAKOTA CUISINE II INC              ATTN LEE HOWELL 4100 WEST 41ST ST SIOUX FALLS SD 57106
NORTH DAKOTA CUISINE II, INC.            2535 23RD AVE S FARGO ND 58103
NORTH DAKOTA DEPARTMENT OF HUMAN         SERVICES ND MEDICAID PROGRAM 600 EAST BOULEVARD AVENUE, DEPT 325 BISMARCK ND


Epiq Corporate Restructuring, LLC                                                                 Page 1493 OF 2008
                                                      RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1718 of 2235

Claim Name                               Address Information
NORTH DAKOTA DEPARTMENT OF HUMAN         58505-0250
NORTH DAKOTA DEPT OF LABOR               600 E BLVD AVE DEPT 406 BISMARCK ND 58505-0340
NORTH EAST HEATING & AC                  PO BOX 476 DOVER DE 19903
NORTH END MARKET                         3704 EMERSON AVE PARKERSBURG WV 26101
NORTH FAYETTE TOWNSHIP                   400 N BRANCH ROAD OAKDALE PA 15071
NORTH FLORIDA REGIONAL MEDICAL           PO BOX 406407 ATLANTA GA 30384
NORTH FLORIDA REGIONAL MEDICAL           6500 W NEWBERRY RD GAINESVILLE FL 32605
NORTH FLORIDA SALES                      3601 REGENT BOULEVARD JACKSONVILLE FL 32224
NORTH GEORGIA DIST CO                    3 VILLA DRIVE ROME GA 30165
NORTH HAVEN HOLDINGS LIMITED             KEVIN W. SMITH, ESQ. THE PELLEGRINO LAW FIRM, PC 475 WHITNEY AVENUE NEW HAVEN
PARTNERSHIP                              CT 06511
NORTH HAVEN HOLDINGS LIMITED             C/O NATIONAL REALTY & DEVELOPMENT CORP 3 MANHATTANVILLE RD PURCHASE NY 10577
PARTNERSHIP
NORTH HAVEN HOLDINGS LP                  3 MANHATTENVILLE RD STE 202 C/O NATL REALTY DEV CORP PURCHASE NY 10577
NORTH KANSAS CITY BEVERAGE CO INC        203 EAST 11TH AVENUE NORTH KANSAS CITY MO 64116
NORTH KANSAS CITY UTILITIES              P O BOX 7468 N KANSAS CITY MO 64116
NORTH KANSAS CITY UTILITIES              2010 HOWELL ST NORTH KANSAS CITY MO 64116
NORTH KANSAS CITY UTILITIES              P O BOX 7468 N KANSAS CITY MO 64116-0168
NORTH PLATTE POLICE DEPARTMENT           701 S JEFFERS ST PHILADELPHIA PA 19176
NORTH PRO PAINTING                       4785 SHARON LANE WHITE BEAR LAKE MN 55110
NORTH SHORE NEON SIGN CO INC             295 SKIDMORE ROAD DEER PARK NY 11729
NORTH SOUTH EAST WEST CLEANING LLC       2554 STE D4 W PALMETTO STREET FLORENCE SC 29501
NORTH SPRINGS IMPROVEMENT DIST           9700 NW 52 ST CORAL SPRINGS FL 33076
NORTH VERNON BEVERAGE CO INC             1 CURRY DR NORTH VERNON IN 47265
NORTH WALES WATER AUTHORITY              PO BOX 95000 1138 PHILADELPHIA PA 19195-1138
NORTHAMPTON COUNTY                       669 WASHINGTON ST ATTN REVENUE EASTON PA 18042
NORTHEAST BEVERAGE CORP OF CONNECTICUT   PO BOX 1437 CONVENTRY RI 02816
NORTHEAST BEVERAGE DISTRIBUTORS          119 HOPKINS HILL RD WEST GREENWICH RI 02817
NORTHEAST COMMERCIAL APPLIANCE SVC INC   949 TROY SCHENECTADY ROAD LATHAM NY 12110
NORTHEAST EAGLE DISTRIBUTORS INC         1000 S TOWNSHIP BLVD PITTSTON PA 18640
NORTHEAST GEORGIA PHYSICIANS             PO BOX 742616 ATLANTA GA 30374
NORTHEAST HEATING COOLING                REFRIGERATION CO INC 27 RAILROAD AVE ALBANY NY 12205
NORTHEAST HEATING COOLING & REFRIG       27 RAILROAD AVE ALBANY NY 12205
NORTHEAST HVAC SERVICE INC               1930 STATE ROUTE 92 HIGHWAY HARDING PA 18643
NORTHEAST MICROWAVE LLC                  51 RIVER FRONT DRIVE UNIT 11 MANCHESTER NH 03102
NORTHEAST OHIO REGION SWR DIST           PO BOX 94550 CLEVELAND OH 44101
NORTHEAST OHIO REGION SWR DIST           PO BOX 94550 CLEVELAND OH 44101-4550
NORTHEAST OHIO REGION SWR DIST           3900 EUCLID AVE CLEVELAND OH 44115
NORTHEAST OHIO REGIONAL SEWER DISTRICT   PO BOX 94550 CLEVELAND OH 44101
NORTHEAST PROPERTIES, LLC                JOHN P. MARSHALL, ESQ. WHITE & ALLEN, P.A. PO BOX 3169 KINSTON NC 28502
NORTHEAST RESTAURANT SERVICES            33500 TALLYHO CT SOLON OH 44139
NORTHEAST RESTAURANT SERVICES            29322 NETWORK PLACE CHICAGO IL 60673
NORTHEAST SALES DIST WINDER              840 RONALD WOOD ROAD WINDER GA 30680
NORTHEAST TECHNICAL SALES INC            171 RUTH RD HARLEYSVILLE PA 19438
NORTHERN AWNING SIGN COMPANY INC         22891 MURROCK CIRCLE WATERTOWN NY 13601
NORTHERN BEVERAGE SERVICES               1822 SPARROW DR TRAVERSE CITY MI 49696
NORTHERN BUCKEYE LAWN AND LANDSCAPE      2019 STROUP RD ATWATER OH 44201
NORTHERN EAGLE BEVERAGE CO               600 SIXTEENTH ST CARLSTADT NJ 07072
NORTHERN EAGLE BEVERAGE CO INC           600 16TH ST CARLSTADT NJ 70720



Epiq Corporate Restructuring, LLC                                                                Page 1494 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1719 of 2235

Claim Name                               Address Information
NORTHERN EAGLE INC                       HC 64 BOX 132 ROMNEY WV 26757
NORTHERN ELECTRIC INC                    101 MAIN ST PO BOX 623 ASHLAND ME 04732
NORTHERN KENTUCKY WATER DIST             PO BOX 449 BURLINGTON KY 41005-0449
NORTHERN MARIANA ISLANDS ATTY GENERAL    ATTN: EDWARD MANIBUSAN ADMINISTRATION BLDG PO BOX 10007 SAIPAN MP 96950-8907
                                         NORTHERN MARIANA ISLANDS
NORTHERN STATES POWER                    PO BOX 9477 MINNEAPOLIS MN 55484-9477
NORTHERN TIER COMMERCIAL                 354 SHAUGHNESSY RD LITTLE MEADOWS PA 18830
NORTHGATE MALL DURHAM LLC                PO BOX 2476 DURHAM NC 27715
NORTHLAF REALTY LLC                      10689 N PENNSYLVANIA ST STE 100 INDIANAPOLIS IN 46280
NORTHSIDE CHEROKEE                       PO BOX 101872 ATLANTA GA 30392
NORTHSIDE RADIOLOGY ASSOCIATES           PO BOX 102263 ATLANTA GA 30368
NORTHSTATE                               PO BOX 612 HIGH POINT NC 27261
NORTHWESTERN ENERGY                      11 E PARK ST BUTTE MT 59701-1711
NORTHWOODS CROSSING STATION LLC          PO BOX 645414 PITTSBURGH PA 15264
NORTHWOODS CROSSING STATION LLC          11501 NORTHLAKE DRIVE CINCINNATI OH 45249
NORTON CREATIVE LLC                      9434 OLD KATY RD SUITE 400 HOUSTON TX 77055
NORVELL WATTS                            ADDRESS ON FILE
NORWEGIAN TOWNSHIP                       PO BOX 327 POTTSVILLE PA 17901
NORWEGIAN TOWNSHIP                       821 PINEWOOD DRIVE POTTSVILLE PA 17901
NORWEGIAN TOWNSHIP LICENSE TAX OFFICER   PO BOX 327 500 W MARKET POTTSVILLE PA 17901
NORWEST EQUIPMENT FINANCE INC            INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479-0001
NORWEST EQUIPMENT FINANCE INC            INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479-2048
NORWOOD PLUMBING INC                     PO BOX 699 OXFORD NC 27565
NOSAYABA DESORMEAUX                      ADDRESS ON FILE
NOSIBA STEVENSON                         ADDRESS ON FILE
NOTORIOUS TERRELL                        ADDRESS ON FILE
NOURISE MCLAUGHLIN                       ADDRESS ON FILE
NOVA CRANKSHAW                           ADDRESS ON FILE
NOVA-LEE MIGLIORE                        ADDRESS ON FILE
NOVANT HEALTH UVA HEALTH                 PO BOX 603381 CHARLOTTE NC 28260
NOVEC                                    PO BOX 34795 ALEXANDRIA VA 22334-0795
NRAI CORPORATE SERVICES                  PO BOX 4349 CAROL STREAM IL 60197
NRD CAPITAL MANAGEMENT LLC               ATTN AZIZ HASHIM 4170 ASHFORD DUNWOODY RD, STE 390 STE 390 ATLANTA GA 30319
NRD CAPITAL MANAGEMENT LLC               ATTN AZIZ HASHIM 4170 ASHFORD DUNWOODY RD, STE 390 ATLANTA GA 30319
NRD RT 30 LLC                            4170 ASHFORD DUNWOODY RD STE 390 ATLANTA GA 30319
NRD RT 30 LLC                            ATTENTION: MANAGER 4170 ASHFORD DUNWOODY ROAD STE 390 ATLANTA GA 30319
NRD RT HOLDINGS, LLC                     4170 ASHFORD DUNWOODY RD STE 390 ATLANTA GA 30319
NRD VENTURES, LLC                        4170 ASHFORD DUNWOODY ROAD STE 390 ATLANTA GA 30319
NRS CONSTRUCTION & FACILITIES            73 HEITZ PLACE HICKSVILLE NY 11801
MANAGEMENT
NSEW CARPET CLEANING SERVICES LLC        PO BOX 6262 FLORENCE SC 29502
NSJ CHEN LLC                             7301 BOULDER VIEW LANE C/O BLACKWOOD DEVELOPMENT RICHMOND VA 23225
NSJ CHEN LLC                             7301 BOULDER VIEW LANE BLACKWOOD DEVELOPMENT COMPANY ATTN: BILL FIELDS
                                         RICHMOND VA 23225
NSR PETRO SERVICES, LLC                  7303 HANOVER PKWY STE A GREENBELT MD 20770
NTS BLUEGRASS DEVEL PARTNSHIP            C/O NTS DEVELOPMENT CO 3153 SOLUTIONS CENTER CHICAGO IL 60677
NTUMBA TUBE                              ADDRESS ON FILE
NU WAY CARPET CLEANING                   16145 LEONE DR MACOMB MI 48042
NU WAY CLEANING SERVICES INC             47091 CHIPPENHAM COURT SHELBY TOWNSHIP MI 48315
NUBIA MILES                              ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 1495 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1720 of 2235

Claim Name                              Address Information
NUBIA RIVAS                             ADDRESS ON FILE
NUCO2 LLC                               ATTN JOHN PAUL VENANZI 2800 S E MARKET PLC STUART FL 34997
NUNEYA FRIEDMAN                         ADDRESS ON FILE
NURI LOPEZ                              ADDRESS ON FILE
NURIDEAN RAMADAN                        ADDRESS ON FILE
NURSHETTE WILLIAMS                      ADDRESS ON FILE
NUTECH NATIONAL                         150 CANDACE DR MAITLAND FL 32751
NUTECH NATIONAL                         PO BOX 31284 TAMPA FL 33631
NV ENERGY                               PO BOX 30150 RENO NV 89520-3150
NW NORTHGATE MALL LLC                   C/O NORTHWOOD INVESTORS 575 FIFTH AVE, 23RD FLOOR ATTN: MARSHALL NEVINS NEW
                                        YORK NY 10017
NW NORTHGATE MALL LLC                   C/O NORTHWOOD RETAIL 1058 W CLUB BLVD., STE 200 ATTN: JOHNATHAN STEWART DURHAM
                                        NC 27701
NW NORTHGATE MALL LLC                   ATTN: MARSHALL NEVINS, NATHAN A. WHITE ALEXANDER RICKS PLLC 1420 E. 7TH ST.,
                                        SUITE 100 CHARLOTTE NC 28204
NWO BEVERAGE INC                        6700 WALES RD NORTHWOOD OH 43619
NY-GERRI GLOVER                         ADDRESS ON FILE
NYAH JONES                              ADDRESS ON FILE
NYAIRA BIDDLE                           ADDRESS ON FILE
NYAMUOL KOANG                           ADDRESS ON FILE
NYAN GIL                                ADDRESS ON FILE
NYANEH THONG                            ADDRESS ON FILE
NYANYAK RIEK                            ADDRESS ON FILE
NYASABIT MAKUACH                        ADDRESS ON FILE
NYASIA BARNES                           ADDRESS ON FILE
NYASIA BIRCH                            ADDRESS ON FILE
NYASIA CAMPBELL                         ADDRESS ON FILE
NYASIA HUNTER                           ADDRESS ON FILE
NYASIA MCEACHERN                        ADDRESS ON FILE
NYASIA MITCHELL                         ADDRESS ON FILE
NYASIA PETERSON                         ADDRESS ON FILE
NYASIA POPE                             ADDRESS ON FILE
NYASIA SELLERS                          ADDRESS ON FILE
NYASIA WILLIAMS                         ADDRESS ON FILE
NYC DEPT OF HEALTH AND MENTAL HYGIENE   160 W 100TH ST NEW YORK NY 10025-5145
NYC FIRE DEPARTMENT                     PO BOX 412014 BOSTON MA 02241-2014
NYCHOLAS HENDERSON                      ADDRESS ON FILE
NYCOLE SANTOS                           ADDRESS ON FILE
NYDAYA COLTER                           ADDRESS ON FILE
NYDIA CLAUDIO                           ADDRESS ON FILE
NYDIA PEACE                             ADDRESS ON FILE
NYDIA SALES                             ADDRESS ON FILE
NYEEMA DUHART                           ADDRESS ON FILE
NYEEMAH MAXTON                          ADDRESS ON FILE
NYEQUAAN WASHINGTON                     ADDRESS ON FILE
NYESHA ALSTON                           ADDRESS ON FILE
NYESHA MCGRIFF                          ADDRESS ON FILE
NYEWAH SUNDAY                           ADDRESS ON FILE
NYGERIA MAYS                            ADDRESS ON FILE
NYGIL ROBINSON                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 1496 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1721 of 2235

Claim Name                           Address Information
NYHKIA KINSEY                        ADDRESS ON FILE
NYISHA WINGATE                       ADDRESS ON FILE
NYISSA PRUITT                        ADDRESS ON FILE
NYJAHE NELSON                        ADDRESS ON FILE
NYJAI MULLEN                         ADDRESS ON FILE
NYJAYDA SCARLETT                     ADDRESS ON FILE
NYJEER MORRIS                        ADDRESS ON FILE
NYKEE MITCHELL                       ADDRESS ON FILE
NYKEE SCRUGGS                        ADDRESS ON FILE
NYKESHIA SAFFORD                     ADDRESS ON FILE
NYKEYA JETER                         ADDRESS ON FILE
NYKIA COLE                           ADDRESS ON FILE
NYKIA FARMER                         ADDRESS ON FILE
NYKIA GRANDBERRY                     ADDRESS ON FILE
NYKITA SAWALL                        ADDRESS ON FILE
NYLA TAYLOR                          ADDRESS ON FILE
NYLA WASHINGTON                      ADDRESS ON FILE
NYLAH RANDALL                        ADDRESS ON FILE
NYLEA RIVERS                         ADDRESS ON FILE
NYLEICKA GAINES                      ADDRESS ON FILE
NYLISCIA HOWARD                      ADDRESS ON FILE
NYOSHA BATTLE                        ADDRESS ON FILE
NYQUAN MCLEAN                        ADDRESS ON FILE
NYS ASSESSMENT RECEIVABLES           PO BOX 4127 BINGHAMTON NY 13902
NYS EMPLOYMENT TAXES                 NYS TAX PROCESSING - NYS-45 33 LEWIS ROAD BINGHAMTON NY 13905-1040
NYS ESTIMATED CORPORATION TAX        PO BOX 4136 BINGHAMPTON NY 13902-4136
NYSA CHARTIER                        ADDRESS ON FILE
NYSENE GRAY                          ADDRESS ON FILE
NYSHOMBIA TEDDER                     ADDRESS ON FILE
NYSON WILLIAMS                       ADDRESS ON FILE
NYTEISHA LATTIMORE                   ADDRESS ON FILE
NYTERAH NUNN                         ADDRESS ON FILE
NYTIA BULLETT                        ADDRESS ON FILE
NYVEE DREHER                         ADDRESS ON FILE
NYVIANETTE SANTANA                   ADDRESS ON FILE
NYZAVIA MOORE                        ADDRESS ON FILE
O K PRODUCE                          PO BOX 791 FLORENCE AL 35631
O W INCORPORATED                     3003 WILLIAM AVENUE YPSILANTI MI 48198
OAKDALE MALL II LLC                  GARY F. EISENBERG, ESQ. PERKINSCOIE PERKINS COIE 1155 AVENUE OF THE AMERICAS
                                     22ND FLOOR NEW YORK NY 10036-2711
OAKDALE MALL II LLC                  C/O SPINOSO REAL ESTATE GROUP, LLC 112 NORTHERN CONCOURSE NORTH SYRACUSE NY
                                     13212
OAKDALE MALL II LLC                  ATTN: GENERAL MANAGER 601-635 HARRY L DRIVE JOHNSON CITY NY 13790
OAKDALE MALL II LLC                  601-635 HARRY L DRIVE JOHNSON CITY NY 13790
OAKHILL POA                          C/O CAM 4957 ALBEMARLE ROAD CHARLOTTE NC 28205
OAKLAND COUNTY HEALTH DEPARTMENT     27725 GREENFIELD RD ATTN EHS SOUTHFIELD MI 48076
OAKLAND COUNTY HEALTH DIVISION       1200 TELEGRAPH RD 34 E ATTN EHS PONTIAC MI 48341
OAKS MALL, LLC                       ATTN: LAW/LEASE ADMINISTRATION DEPT 350 N. ORLEANS ST. CHICAGO IL 60654-1607
OANYE SIMS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1497 OF 2008
                                                 RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                  Service List
                                                                              Page 1722 of 2235

Claim Name                             Address Information
OASIS LAWNCARE LLC                     3451 N FARM RD 143 SPRINGFIELD MO 65803
OASIS WILLIAMS                         ADDRESS ON FILE
OATH HEALTH TRIBUNAL                   PO BOX 4199 NEW YORK NY 10261
OBA PARDILLO                           ADDRESS ON FILE
OBADIAH JOHNSON                        ADDRESS ON FILE
OBERMANN HEATING AND PLUMBING LLC      PO BOX 410 969 GREENSFERRY RD JACKSON MO 63755
OBIAMAKA OZOBIA                        ADDRESS ON FILE
OBIE HOLLAND                           ADDRESS ON FILE
OBINNASTACY ASAWABELEM                 ADDRESS ON FILE
OBRIAN ROSARIO                         ADDRESS ON FILE
OBRYANS WINE SS                        8972 COLUMBIA ROAD LOVELAND OH 45410
OBUMNAEME OGUAMA                       ADDRESS ON FILE
OCALA PARK LIMITED PARTNERSHIP         OCALA PARK LIMITED PARTNERSHIP C/O AJ & C GARFUNKEL 400 MALL BLVD., SUITE M
                                       SAVANNAH GA 31406
OCCUPATIONAL HEALTH CENTERS OF GA PC   PO BOX 82730 HAPEVILLE GA 30354
OCEAN AIR HEATING AND COOLING          1102 BUTTERWORTH CT STEVENSVILLE MD 21666
OCEAN WIDDER                           ADDRESS ON FILE
OCEANNA CRUISE                         ADDRESS ON FILE
OCTAVIA ABNEY                          ADDRESS ON FILE
OCTAVIA ADAMS                          ADDRESS ON FILE
OCTAVIA ARRINGTON                      ADDRESS ON FILE
OCTAVIA BLOCKER                        ADDRESS ON FILE
OCTAVIA BROWN                          ADDRESS ON FILE
OCTAVIA DUNKLE                         ADDRESS ON FILE
OCTAVIA GRIMES-HOPKINS                 ADDRESS ON FILE
OCTAVIA RUSSELL                        ADDRESS ON FILE
OCTAVIA SCOTT                          ADDRESS ON FILE
OCTAVIA SINGLETON                      ADDRESS ON FILE
OCTAVIA TUCKER                         ADDRESS ON FILE
OCTAVIA TURNER                         ADDRESS ON FILE
OCTAVIA WATSON                         ADDRESS ON FILE
OCTAVIA WINDOM-WIGGINS                 ADDRESS ON FILE
OCTAVIAN ANDERSON                      ADDRESS ON FILE
OCTAVIAN JOHNSON                       ADDRESS ON FILE
OCTAVIAN MCPHEE                        ADDRESS ON FILE
OCTAVIO PEREZ                          ADDRESS ON FILE
OCTAVIO PEREZ CHANEZ                   ADDRESS ON FILE
OCTAVIOUS JONES                        ADDRESS ON FILE
OCTAVIOUS WILSON                       ADDRESS ON FILE
OCTAVIS GILLESPIE                      ADDRESS ON FILE
OCTAVIUS CLAY                          ADDRESS ON FILE
OCTAVIUS DOWLEN                        ADDRESS ON FILE
OCTAVIUS GONGORA                       ADDRESS ON FILE
OCTAVIUS MOORE                         ADDRESS ON FILE
OCTAVIUS WILLIAMS                      ADDRESS ON FILE
OCTOBER CARLIN-LEDRICH                 ADDRESS ON FILE
OCWRC                                  ONE PUBLIC WORKS DR BUILDING 95 WEST WATERFORD MI 48328
ODALIS JIMENEZ                         ADDRESS ON FILE
ODALY RAMOS                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1498 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                               Page 1723 of 2235

Claim Name                               Address Information
ODALYS RIOS RIOS                         ADDRESS ON FILE
ODARBYS DISCOUNT BEVERAGE INC            1421 RIVERCHASE BOULEVARD ROCK HILL SC 29732
ODDESSY ALLEN                            ADDRESS ON FILE
ODDETH QUIROZ                            ADDRESS ON FILE
ODELL KEEN                               ADDRESS ON FILE
ODELL TORUNO                             ADDRESS ON FILE
ODESHA MCGHEE                            ADDRESS ON FILE
ODESSA CLARKE                            ADDRESS ON FILE
ODESSA WEST                              ADDRESS ON FILE
ODESSEY ORTEGA                           ADDRESS ON FILE
ODI AWAD                                 ADDRESS ON FILE
ODINER AUGUSTIN                          ADDRESS ON FILE
ODIS HARRIS                              ADDRESS ON FILE
ODIS SHEPHERD                            ADDRESS ON FILE
ODORITE OF ROCHESTER                     819 WESTWOOD TRAIL WEBSTER NY 14580
ODORITE OF ROCHESTER INC                 819 WESTWOOD TRAIL WEBSTER NY 14580
ODYSSEAS QUALK                           ADDRESS ON FILE
OFELIA FERMAN                            ADDRESS ON FILE
OFFICE MGMT SYSTEM                       PO BOX 11407 BIRMINGHAM AL 35246
OFFICE OF BUDGET AND FINANCE             400 WASHINGTON AVE COUTHOUSE RM 150 TOWNSON MD 21204
OFFICE OF COMMISSIONER OF INSURANCE      PO BOX 935467 SAFETY ENGINEERING ATLANTA GA 31193
OFFICE OF COMMISSIONER OF INSURANCE      50 W TOWN ST 3RD FL STE 300 COLUMBUS OH 43215
OFFICE OF SECRETARY OF STATE CALIFORNIA HON. ALEX PADILLA 1500 11TH ST SACRAMENTO CA 95814
OFFICE OF SECRETARY OF STATE             HON. DENISE W. MERRILL ATTN: CAPITOL OFFICE PO BOX 150470 HARTFORD CT
CONNECTICUT                              06115-0470
OFFICE OF SECRETARY OF STATE             HON. DELBERT HOSEMANN 125 S CONGRESS ST JACKSON MS 39201
MISSISSIPPI
OFFICE OF SECRETARY OF STATE ND          HON. ALVIN (AL) A. JAEGER 600 E BLVD AVE DEPT 108 BISMARCK ND 58505-0500
OFFICE OF SECRETARY OF STATE NEW JERSEY HON. KIM GUADAGNO LIEUTENANT GOVERNOR -E PO BOX 001 TRENTON NJ 08625
OFFICE OF SECRETARY OF STATE NEW MEXICO HON. MAGGIE TOULOUSE OLIVER NEW MEXICO CAPITOL ANNEX N 325 DON GASPAR, STE 300
                                        SANTA FE NM 87501
OFFICE OF SECRETARY OF STATE OF ALABAMA HON. JOHN H. MERRILL PO BOX 5616 MONTGOMERY AL 36130
OFFICE OF SECRETARY OF STATE OF ALASKA   HON. BYRON MALLOTT LIEUTENANT GOVERNOR -E PO BOX 110015 JUNEAU AK 99811
OFFICE OF SECRETARY OF STATE OF ARIZONA HON. MICHELE REAGAN 1700 W WASHINGTON ST, FL 7 PHOENIX AZ 85007
OFFICE OF SECRETARY OF STATE OF          HON. MARK MARTIN STATE CAPITOL, STE 256 500 WOODLANE ST LITTLE ROCK AR 72201
ARKANSAS
OFFICE OF SECRETARY OF STATE OF          HON. WAYNE W. WILLIAMS 1700 BROADWAY, STE 200 DENVER CO 80290
COLORADO
OFFICE OF SECRETARY OF STATE OF          HON. JEFFREY W. BULLOCK TOWNSEND BLDG 401 FEDERAL ST DOVER DE 19901
DELAWARE
OFFICE OF SECRETARY OF STATE OF FLORIDA HON. KENNETH DETZNER R.A. GRAY BLDG 500 S BRONOUGH ST TALLAHASSEE FL 32399
OFFICE OF SECRETARY OF STATE OF GEORGIA HON. BRIAN P. KEMP 214 STATE CAPITOL ATLANTA GA 30334
OFFICE OF SECRETARY OF STATE OF HAWAII   HON. SHAN S. TSUTSUI LIEUTENANT GOVERNOR -E STATE CAPITOL HONOLULU HI 96813
OFFICE OF SECRETARY OF STATE OF IDAHO    HON. LAWERENCE DENNEY PO BOX 83720 BOISE ID 83720
OFFICE OF SECRETARY OF STATE OF          HON. JESSE WHITE 213 STATE CAPITOL SPRINGFIELD IL 62756
ILLINOIS
OFFICE OF SECRETARY OF STATE OF INDIANA HON. CONNIE LAWSON 200 W WASHINGTON ST, ROOM 201 INDIANAPOLIS IN 46204
OFFICE OF SECRETARY OF STATE OF IOWA     HON. PAUL D. PATE LUCAS BLDG, 1ST FL 321 E 12TH ST DES MOINES IA 50319
OFFICE OF SECRETARY OF STATE OF KANSAS   HON. KRIS W. KOBACH MEMORIAL HALL - 1ST FL 120 SW 10TH AVE TOPEKA KS 66612
OFFICE OF SECRETARY OF STATE OF          HON. ALISON LUNDERGAN GRIMES 700 CAPITAL AVE, STE 152 FRANKFORT KY 40601



Epiq Corporate Restructuring, LLC                                                                   Page 1499 OF 2008
                                                   RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1724 of 2235

Claim Name                               Address Information
KENTUCKY                                 HON. ALISON LUNDERGAN GRIMES 700 CAPITAL AVE, STE 152 FRANKFORT KY 40601
OFFICE OF SECRETARY OF STATE OF MAINE    HON. MATTHEW DUNLAP 148 STATE HOUSE STATION AUGUSTA ME 04333
OFFICE OF SECRETARY OF STATE OF          HON. JOHN C. WOBENSMITH 16 FRANCIS ST ANNAPOLIS MD 21401
MARYLAND
OFFICE OF SECRETARY OF STATE OF          HON. RUTH JOHNSON MICHIGAN DEPARTMENT OF STATE LANSING MI 48918
MICHIGAN
OFFICE OF SECRETARY OF STATE OF          HON. JOHN R. ASHCROFT 600 W MAIN ST JEFFERSON CITY MO 65101
MISSOURI
OFFICE OF SECRETARY OF STATE OF MONTANA HON. COREY STAPLETON PO BOX 202801 HELENA MT 59620
OFFICE OF SECRETARY OF STATE OF          HON. JOHN A. GALE PO BOX 94608 LINCOLN NE 68509-4608
NEBRASKA
OFFICE OF SECRETARY OF STATE OF NEVADA   HON. BARBARA K. CEGAVSKE NEVADA STATE CAPITOL BLDG 101 N CARSON ST, STE 3
                                         CARSON CITY NV 89701
OFFICE OF SECRETARY OF STATE OF NEW      HON. ROSSANA ROSADO ONE COMMERCE PLAZA 99 WASHINGTON AVE, STE1100 ALBANY NY
YORK                                     12231
OFFICE OF SECRETARY OF STATE OF OHIO     HON. JON HUSTED 180 E BROAD ST, 16TH FL COLUMBUS OH 43215
OFFICE OF SECRETARY OF STATE OF          HON. DAVE LOPEZ 2300 N LINCOLN BLVD STE 101 OKLAHOMA CITY OK 73105-4897
OKLAHOMA
OFFICE OF SECRETARY OF STATE OF OREGON   HON. DENNIS RICHARDSON 900 COURT ST NE CAPITOL ROOM 136 SALEM OR 97310-0722
OFFICE OF SECRETARY OF STATE OF TEXAS    HON. ROLANDO B. PABLOS 1100 CONGRESS CAPITOL BLDG, ROOM 1E.8 AUSTIN TX 78701
OFFICE OF SECRETARY OF STATE OF UTAH     HON. SPENCER J. COX LT GOVERNOR -E UTAH STATE CAPITOL COMPLEX, STE 220 PO BOX
                                         142325 SALT LAKE CITY UT 84114-2325
OFFICE OF SECRETARY OF STATE OF VERMONT HON. JIM CONDOS 128 STATE ST MONTPELIER VT 05633
OFFICE OF SECRETARY OF STATE OF          HON. KELLY THOMASSON PO BOX 2454 RICHMOND VA 23218
VIRGINIA
OFFICE OF SECRETARY OF STATE OF WYOMING HON. ED MURRAY 2020 CAREY AVE STE 600 & 700 CHEYENNE WY 82002
OFFICE OF SECRETARY OF STATE PA          HON. PEDRO A. CORTES 302 N OFFICE BLDG HARRISBURG PA 17120
OFFICE OF SECRETARY OF STATE SD          HON. SHANTEL KREBS 500 E CAPITOL AVE, STE 204 PIERRE SD 57501-5070
OFFICE OF SECRETARY OF STATE WASHINGTON HON. KIM WYMAN PO BOX 40220 OLYMPIA WA 98504-0220
OFFICE OF SECRETARY STATE MASSACHUSETTS HON. WILLIAM FRANCIS GALVIN MCCORMACK BLDG 1 ASHBURTON PLACE, 17TH FL BOSTON
                                        MA 02108
OFFICE OF SECRETARY STATE NEW HAMPSHIRE HON. WILLIAM M. GARDNER STATE HOUSE ROOM 204 107 N MAIN ST CONCORD NH 03301
OFFICE OF SECRETARY STATE OF LOUISIANA   HON. TOM SCHEDLER PO BOX 94125 BATON ROUGE LA 70804
OFFICE OF SECRETARY STATE OF MINNESOTA   HON. STEVE SIMON 180 STATE OFFICE BLDG 100 REV DR MLK JR BLVD ST. PAUL MN
                                         55155-1299
OFFICE OF SECRETARY STATE OF TENNESSEE   HON. TRE HARGETT FIRST FL, STATE CAPITOL NASHVILLE TN 37243
OFFICE OF SECRETARY STATE OF WISCONSIN   HON. DOUGLAS LA FOLLETTE PO BOX 7848 MADISON WI 53707
OFFICE OF SECRETARY STATE RHODE ISLAND   HON. NELLIE M. GORBEA 82 SMITH ST STATE HOUSE, ROOM 218 PROVIDENCE RI
                                         02903-1120
OFFICE OF SECRETARY STATE WEST VIRGINIA HON. MAC WARNER BLDG 1, STE-157K 1900 KANAWHA BLVD, E CHARLESTON WV 25305-0770
OFFICE OF STATE FIRE MARSHALL            8181 INDEPENDENCE BLVD BOILER INSPECTION SECTION BATON ROUGE LA 70806
OFFICE OF THE ATTORNEY GENERAL OF GUAM   ATTN: LEEVIN TAITANO CAMACHO ADMINISTRATION DIVISION 590 S MARINE CORPS DR,
                                         STE 901 TAMUNING GU 96913 GUAM
OFFICE OF THE CONTROLLER COUNTY OF       1282 ALMSHOUSE RD DOYLESTOWN PA 18901
BUCKS
OFFICE OF THE UNITED STATES TRUSTEE      844 KING ST., SUITE 2207 LOCK BOX 35 WILMINGTON DE 19801
OFFICEWORK SOFTWARE LLC                  201 ALAMEDA DEL PRADO 302 NOVATO CA 94949
OFFIE BURNETT                            ADDRESS ON FILE
OGHENEMUDIA JESSA                        ADDRESS ON FILE
OGHENERURU SOWHO                         ADDRESS ON FILE
OGOCHUKWU AKABALU                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 1500 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1725 of 2235

Claim Name                            Address Information
OHIO BUREAU OF EMPLOYMENT SERVICES    PO BOX 1618 COLUMBUS OH 43216-1618
OHIO BUREAU OF EMPLOYMENT SERVICES    4020 EAST 5TH AVENUE COLUMBUS OH 43219
OHIO BUREAU OF WORKERS COMPENSATION   PO BOX 89492 CLEVELAND OH 44101
OHIO DEPARTMENT OF MEDICAID           50 WEST TOWN STREET, SUITE 400 COLUMBUS OH 43215
OHIO DEPARTMENT OF TAXATION           ATTN: BUSINESS COMPLIANCE DIVISION PO BOX 2678 COLUMBUS OH 43216-2678
OHIO DEPT COMMERCE INDUSTRIAL         PO BOX 4009 ATTN FISCAL BO REYNOLDSBURG OH 43068
COMPLAINCE
OHIO DEPT OF COMMERCE                 DIV OF UNCLAIMED FUNDS 77 SOUTH HIGH ST 2OTH FLOOR COLUMBUS OH 43215
OHIO DEPT OF JOB & FAMILY SVCE        BUREAU OF UC TAX PO BOX 182413 COLUMBUS OH 43218-2413
OHIO DEPT OF TAXATION                 30 E BROAD STREET 22ND FLOOR COLUMBUS OH 43215
OHIO DEPT OF TAXATION                 4485 NORTHLAND RIDGE BLVD COLUMBUS OH 43229
OHIO EAGLE                            1155 OLD STATE ROUTE 74 BATAVIA OH 45103
OHIO EAGLE DISTRIBUTING LLC           150 LAWTON AVE MONROE OH 45050
OHIO EDISON                           5001 NASA BLVD FAIRMONT WV 26554
OHIO EDISON                           PO BOX 3637 AKRON OH 44309
OHIO LOGOS INC                        4384 TULLER ROAD DUBLIN OH 43017
OHIO VALLEY WINE AND BEER COMPANY     10975 MEDALLION DRIVE EVENDALE OH 45241
OHIO VALLEY WINE INC                  10975 MEDALLION DRIVE EVENDALE OH 45241
OHIO WINE IMPORT                      1265 CRESCENT STREET YOUNGSTOWN OH 44502
OHP GEORGETOWN LLC                    5120 TAYLOR MILL RD TAYLOR MILL KY 41015
OIVIA GILLEY                          ADDRESS ON FILE
OJ PATRICK                            ADDRESS ON FILE
OJA UPTON                             ADDRESS ON FILE
OJI CATHEY                            ADDRESS ON FILE
OJJ SMS INVESTORS LLC                 REGENCY CENTERS, L.P. 8618 WESTWOOD CENTER DRIVE, #300 VIENNA VA 22182
OJJ SMS INVESTORS LLC                 121 WEST FORSYTH ST., SUITE 200 ATTN: LEGAL DEPARTMENT JACKSONVILLE FL 32202
OKALOOSA COUNTY TAX COLLECTOR         PO BOX 1390 NICEVILLE FL 32588
OKALOOSA COUNTY WATER & SEWER         1804 LEWIS TURNER BLVD SUITE 300 FT WALTON BEA FL 32547
OKALOOSA GAS DISTRICT                 364 VALPARAISO PKWY VALPARAISO FL 32580
OKALOOSA GAS DISTRICT                 PO BOX 548 VALPARAISO FL 32580
OKEE WADE                             ADDRESS ON FILE
OKEM IHEANACHO                        ADDRESS ON FILE
OKI WATER CONDITIONING INC            1605 E ROBIN LN MUNCIE IN 47303
OKIA BENNETT                          ADDRESS ON FILE
OKLAHOMA DEPT OF LABOR                3017 N STILES SUITE 100 OKLAHOMA CITY OK 73105
OKLAHOMA EMPLYMNT SECURITY COM        WILL ROGERS MEMORIAL OFFICE BD PO BOX 52004 OKLAHOMA CITY OK 73152-2004
OKLAHOMA HEALTH CARE AUTHORITY        OKLAHOMA MEDICAID PROGRAM 4345 N. LINCOLN BLVD. OKLAHOMA CITY OK 73105
OKLAHOMA STATE DEPARTMENT OF HEALTH   CONSUMER PROTECTION DIVISION 1000 N.E. 10TH STREET OKLAHOMA CITY OK 73117-1299
OKLAHOMA STATE TREASURER              OKLAHOMA STATE TREASURER UNCLAIMED PROPERTY DIVISION 4545 NORTH LINCOLN SUITE
                                      106 OKLAHOMA CITY OK 73105
OKLAHOMA TAX COMMISSION               PO BOX 26920 FRANCHISE TAX OKLAHOMA CITY OK 73126
OKLAHOMA TAX COMMISSION               PO BOX 26860 OKLAHOMA CITY OK 73126-0860
OKLAHOMA TAX COMMISSION               CONNORS BUILDING, CAPITAL COMPLEX 2501 NORTH LINCOLN BLVD OKLAHOMA CITY OK
                                      73914
OKLAHOMA TAX COMMISSION               440 SOUTH HOUSTON 5TH FLOOR TULSA OK 74127
OKLYN NEWELL                          ADDRESS ON FILE
OKSANA KARSCHNER                      ADDRESS ON FILE
OKSANA WELLS                          ADDRESS ON FILE
OKTIBBEHA COUNTY                      101 E MAIN STE 103 STARKVILLE MS 39759-2927
OLALEKAN ADESIOYE                     ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 1501 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1726 of 2235

Claim Name                            Address Information
OLALEKAN AKALA                        ADDRESS ON FILE
OLANDO RHONE                          ADDRESS ON FILE
OLANDRE EDWARDS                       ADDRESS ON FILE
OLANIYAN QUINONES                     ADDRESS ON FILE
OLAREWADJOU BANKOLE                   ADDRESS ON FILE
OLATUNJI QUADRI                       ADDRESS ON FILE
OLAWALE AKINKUGBE                     ADDRESS ON FILE
OLAWALE OLADUNNI                      ADDRESS ON FILE
OLAWOLE OLAPO                         ADDRESS ON FILE
OLD BRIDGE MUNICIPAL UTIL AUTH        PO BOX 1006 LAURENCE HARB NJ 08879-4006
OLD BRIDGE PROPERTIES, LLC            K & L GATES LLP ONE NEWARK CENTER, 10TH FLOOR NEWARK NJ 07102
OLD BRIDGE PROPERTIES, LLC            C/O CAPITAL MANAGEMENT 485 MADISON AVE., 24TH FLOOR ROBERT BREYER, BENJAMIN I.
                                      RUBENSTEIN NEW YORK NY 10022
OLD BRIDGE PROPERTIES, LLC            299 PARK AVE 42ND FLOOR C/O FISHER BROTHERS NEW YORK NY 10071
OLD BRIDGE PROPERTIES, LLC            ATTN: ROBERT C. BREYER, FISHER BROTHERS 299 PARK AVE NEW YORK NY 10171
OLD BRIDGE PROPERTIES, LLC            299 PARK AVE 42ND FLOOR C/O FISHER BROTHERS NEW YORK NY 10171
OLE SOUTH LANDSCAPING                 JAMES GRIFFITH P O BOX 202 ST MATTHEWS SC 29135
OLEG LOMOV                            ADDRESS ON FILE
OLEVEY GETTRIDGE                      ADDRESS ON FILE
OLEXANDR KHOLYAVKO                    ADDRESS ON FILE
OLGA BULASHOVA                        ADDRESS ON FILE
OLGA ELMORE                           ADDRESS ON FILE
OLGA GUZMAN                           ADDRESS ON FILE
OLGA HEREDIA                          ADDRESS ON FILE
OLGA MARQUEZ GAVARRETE                ADDRESS ON FILE
OLGA MARTINEZ                         ADDRESS ON FILE
OLGA MEJIA                            ADDRESS ON FILE
OLGA ONYSZCZUK                        ADDRESS ON FILE
OLGA VIDES                            ADDRESS ON FILE
OLHA HULKO                            ADDRESS ON FILE
OLISA CABARRIS                        ADDRESS ON FILE
OLIVA WHITE                           ADDRESS ON FILE
OLIVER BISHOP                         ADDRESS ON FILE
OLIVER BLACK                          ADDRESS ON FILE
OLIVER HAYS                           ADDRESS ON FILE
OLIVER REED                           ADDRESS ON FILE
OLIVER SEH                            ADDRESS ON FILE
OLIVER SMITH                          ADDRESS ON FILE
OLIVER SMITH                          ADDRESS ON FILE
OLIVER WRIGLEY                        ADDRESS ON FILE
OLIVERA RICHARD                       ADDRESS ON FILE
OLIVIA ADAMS                          ADDRESS ON FILE
OLIVIA AGOSTINHO                      ADDRESS ON FILE
OLIVIA AVILES                         ADDRESS ON FILE
OLIVIA BATES                          ADDRESS ON FILE
OLIVIA BELIGOTTI                      ADDRESS ON FILE
OLIVIA BENNETT                        ADDRESS ON FILE
OLIVIA BILLINGS                       ADDRESS ON FILE
OLIVIA BOOTH                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1502 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1727 of 2235

Claim Name                        Address Information
OLIVIA BOWLEY                     ADDRESS ON FILE
OLIVIA BOYD                       ADDRESS ON FILE
OLIVIA BOYD                       ADDRESS ON FILE
OLIVIA BRADFORD                   ADDRESS ON FILE
OLIVIA BREWER                     ADDRESS ON FILE
OLIVIA BROWN                      ADDRESS ON FILE
OLIVIA BRUFLODT                   ADDRESS ON FILE
OLIVIA CAISSIE                    ADDRESS ON FILE
OLIVIA CANTAVE                    ADDRESS ON FILE
OLIVIA CARVER                     ADDRESS ON FILE
OLIVIA CLARK                      ADDRESS ON FILE
OLIVIA CLARK                      ADDRESS ON FILE
OLIVIA CLAY                       ADDRESS ON FILE
OLIVIA COCKERHAM                  ADDRESS ON FILE
OLIVIA COMER                      ADDRESS ON FILE
OLIVIA COOK                       ADDRESS ON FILE
OLIVIA CRITCHLOW                  ADDRESS ON FILE
OLIVIA DEVLIN                     ADDRESS ON FILE
OLIVIA DI MONDA                   ADDRESS ON FILE
OLIVIA DIBIASE                    ADDRESS ON FILE
OLIVIA DOVE                       ADDRESS ON FILE
OLIVIA DUNLAP                     ADDRESS ON FILE
OLIVIA EDWARDS                    ADDRESS ON FILE
OLIVIA ELMORE                     ADDRESS ON FILE
OLIVIA FRANCE                     ADDRESS ON FILE
OLIVIA FRANCHOCK                  ADDRESS ON FILE
OLIVIA FRAZIER                    ADDRESS ON FILE
OLIVIA FRAZIER                    ADDRESS ON FILE
OLIVIA FUEGLEIN                   ADDRESS ON FILE
OLIVIA FULLER                     ADDRESS ON FILE
OLIVIA GANTT                      ADDRESS ON FILE
OLIVIA GARCIA                     ADDRESS ON FILE
OLIVIA GARMON                     ADDRESS ON FILE
OLIVIA GARTH                      ADDRESS ON FILE
OLIVIA GATES                      ADDRESS ON FILE
OLIVIA GEORGE                     ADDRESS ON FILE
OLIVIA GILBERT                    ADDRESS ON FILE
OLIVIA GILLIESPIE                 ADDRESS ON FILE
OLIVIA GUYTON                     ADDRESS ON FILE
OLIVIA HARDIE                     ADDRESS ON FILE
OLIVIA HERZNER                    ADDRESS ON FILE
OLIVIA HIGHTOWER                  ADDRESS ON FILE
OLIVIA HOLDING                    ADDRESS ON FILE
OLIVIA HOLLIS                     ADDRESS ON FILE
OLIVIA HORNE                      ADDRESS ON FILE
OLIVIA HUBBARD                    ADDRESS ON FILE
OLIVIA HUFF                       ADDRESS ON FILE
OLIVIA HUGHES                     ADDRESS ON FILE
OLIVIA JACKSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1503 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1728 of 2235

Claim Name                        Address Information
OLIVIA JONES                      ADDRESS ON FILE
OLIVIA KELLEHER                   ADDRESS ON FILE
OLIVIA LEBLANC                    ADDRESS ON FILE
OLIVIA LEVY                       ADDRESS ON FILE
OLIVIA LEWIS                      ADDRESS ON FILE
OLIVIA LYNCH                      ADDRESS ON FILE
OLIVIA LYNCH                      ADDRESS ON FILE
OLIVIA MALONE                     ADDRESS ON FILE
OLIVIA MASON                      ADDRESS ON FILE
OLIVIA MASTERSON                  ADDRESS ON FILE
OLIVIA MATTHEWS                   ADDRESS ON FILE
OLIVIA MATTSON                    ADDRESS ON FILE
OLIVIA MCDANIEL                   ADDRESS ON FILE
OLIVIA MCKINLEY                   ADDRESS ON FILE
OLIVIA MELLOR                     ADDRESS ON FILE
OLIVIA MOISICA                    ADDRESS ON FILE
OLIVIA MORAN                      ADDRESS ON FILE
OLIVIA MOSES                      ADDRESS ON FILE
OLIVIA MOTTLEY                    ADDRESS ON FILE
OLIVIA NIKOLSKY                   ADDRESS ON FILE
OLIVIA OLROYD                     ADDRESS ON FILE
OLIVIA PAINTER                    ADDRESS ON FILE
OLIVIA PARKER                     ADDRESS ON FILE
OLIVIA PATE                       ADDRESS ON FILE
OLIVIA PATRICELLI                 ADDRESS ON FILE
OLIVIA PERRIN                     ADDRESS ON FILE
OLIVIA PIERCE                     ADDRESS ON FILE
OLIVIA PILATO                     ADDRESS ON FILE
OLIVIA PORTER                     ADDRESS ON FILE
OLIVIA POWELL                     ADDRESS ON FILE
OLIVIA PRESSEAU                   ADDRESS ON FILE
OLIVIA PRINE                      ADDRESS ON FILE
OLIVIA REYES                      ADDRESS ON FILE
OLIVIA RIEDINGER                  ADDRESS ON FILE
OLIVIA ROBERTSON                  ADDRESS ON FILE
OLIVIA RODRIGUEZ                  ADDRESS ON FILE
OLIVIA ROEDDING                   ADDRESS ON FILE
OLIVIA ROSENTHAL                  ADDRESS ON FILE
OLIVIA ROWE                       ADDRESS ON FILE
OLIVIA SANDERS                    ADDRESS ON FILE
OLIVIA SECREST                    ADDRESS ON FILE
OLIVIA SLUGA                      ADDRESS ON FILE
OLIVIA SMITH                      ADDRESS ON FILE
OLIVIA SPECE                      ADDRESS ON FILE
OLIVIA SPRINGER                   ADDRESS ON FILE
OLIVIA TAYLOR                     ADDRESS ON FILE
OLIVIA TEASDELL                   ADDRESS ON FILE
OLIVIA TENNEY                     ADDRESS ON FILE
OLIVIA THOMAS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1504 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1729 of 2235

Claim Name                           Address Information
OLIVIA TIGHT                         ADDRESS ON FILE
OLIVIA TOWNSEND                      ADDRESS ON FILE
OLIVIA TURNER                        ADDRESS ON FILE
OLIVIA VUKSANOVICH                   ADDRESS ON FILE
OLIVIA WACHT                         ADDRESS ON FILE
OLIVIA WARD                          ADDRESS ON FILE
OLIVIA WEIMER                        ADDRESS ON FILE
OLIVIA WHEELER                       ADDRESS ON FILE
OLIVIA WHITE                         ADDRESS ON FILE
OLIVIA WHITWORTH                     ADDRESS ON FILE
OLIVIA WILLIAMS                      ADDRESS ON FILE
OLIVIA WILLIAMS                      ADDRESS ON FILE
OLIVIA WILLIAMS                      ADDRESS ON FILE
OLIVIA WILSON                        ADDRESS ON FILE
OLIVIA WOOD                          ADDRESS ON FILE
OLIVIA ZAHN                          ADDRESS ON FILE
OLIVIA ZARRELLI                      ADDRESS ON FILE
OLIVIA ZARZECKI                      ADDRESS ON FILE
OLIVIER CALVO ARAYA                  ADDRESS ON FILE
OLIVIER PIERRE                       ADDRESS ON FILE
OLIVIIA DURANT                       ADDRESS ON FILE
OLIVIOUS EPHRAIM                     ADDRESS ON FILE
OLIZABETH GAINES                     ADDRESS ON FILE
OLLIE AUGUST                         ADDRESS ON FILE
OLLIE SPENCER                        ADDRESS ON FILE
OLLIE SWEENEY                        ADDRESS ON FILE
OLLIE TIMLIN                         ADDRESS ON FILE
OLLISCIA DAHL                        ADDRESS ON FILE
OLMAN GUZMAN                         ADDRESS ON FILE
OLMEDO ALMONTE                       ADDRESS ON FILE
OLSI COBO                            ADDRESS ON FILE
OLUBUNMI KOMOLAFE                    ADDRESS ON FILE
OLUDEMILADE ODUWAIYE                 ADDRESS ON FILE
OLUJIMI PRIESTER                     ADDRESS ON FILE
OLUMIDE AKINOLA                      ADDRESS ON FILE
OLUSEUN OGUNFIDITIMI                 ADDRESS ON FILE
OLUSEYE OKUNLOLA                     ADDRESS ON FILE
OLUWADAMILOLA KUSORO                 ADDRESS ON FILE
OLUWAFIKUNAYOMI IBIRONKE             ADDRESS ON FILE
OLUWAFOLAJIMI AKINROSOTU             ADDRESS ON FILE
OLUWASEGUN AKINSOYA                  ADDRESS ON FILE
OLUWATOSIN BALOGUN                   ADDRESS ON FILE
OLUWATOSIN OPAWUMI                   ADDRESS ON FILE
OLUWOLE ODUBENA                      ADDRESS ON FILE
OLVIN RAMIREZ                        ADDRESS ON FILE
OLYMPIA WEATHERLY                    ADDRESS ON FILE
OLYVIA CUNNINGHAM                    ADDRESS ON FILE
OM THAPA                             ADDRESS ON FILE
OMA JONES                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1505 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1730 of 2235

Claim Name                         Address Information
OMAAR MCCOY                        ADDRESS ON FILE
OMADA HEALTH INC                   500 SANSOME ST SUITE 200 SAN FRANCISCO CA 94111
OMAHA PUBLIC POWER DIST            PO BOX 3995 OMAHA NE 68103
OMAHA PUBLIC POWER DIST            PO BOX 3995 OMAHA NE 68103-0995
OMAHA PUBLIC POWER DIST            444 S 16TH ST MALL OMAHA NE 68103-0995
OMANKEH SAMURA                     ADDRESS ON FILE
OMAR ABDULLAH                      ADDRESS ON FILE
OMAR ALICEA                        ADDRESS ON FILE
OMAR BAFARA                        ADDRESS ON FILE
OMAR BURKS                         ADDRESS ON FILE
OMAR CHILIN                        ADDRESS ON FILE
OMAR CRUZ                          ADDRESS ON FILE
OMAR CUBIAS                        ADDRESS ON FILE
OMAR DELEON                        ADDRESS ON FILE
OMAR ESTRELLA                      ADDRESS ON FILE
OMAR FAULK                         ADDRESS ON FILE
OMAR FETTATY                       ADDRESS ON FILE
OMAR FINLEY                        ADDRESS ON FILE
OMAR GALLEGOS                      ADDRESS ON FILE
OMAR GEORGE                        ADDRESS ON FILE
OMAR GLENN                         ADDRESS ON FILE
OMAR GOBRAN                        ADDRESS ON FILE
OMAR GOMEZ-LOPEZ                   ADDRESS ON FILE
OMAR GONZALEZ                      ADDRESS ON FILE
OMAR GRADY                         ADDRESS ON FILE
OMAR GRIMMETT                      ADDRESS ON FILE
OMAR HABERSHAM                     ADDRESS ON FILE
OMAR HERNANDEZ                     ADDRESS ON FILE
OMAR HOLDER                        ADDRESS ON FILE
OMAR LONG                          ADDRESS ON FILE
OMAR MANDILY                       ADDRESS ON FILE
OMAR MARTINEZ GONZALEZ             ADDRESS ON FILE
OMAR MILLER                        ADDRESS ON FILE
OMAR MORALES                       ADDRESS ON FILE
OMAR NUNEZ                         ADDRESS ON FILE
OMAR OLGUIN                        ADDRESS ON FILE
OMAR PEREZ                         ADDRESS ON FILE
OMAR SILVA                         ADDRESS ON FILE
OMAR SINGLETON                     ADDRESS ON FILE
OMAR TYLER                         ADDRESS ON FILE
OMAR VILLASENOR                    ADDRESS ON FILE
OMAR YANEZ                         ADDRESS ON FILE
OMARI PRINCE                       ADDRESS ON FILE
OMARI SMITH                        ADDRESS ON FILE
OMARI THOMAS                       ADDRESS ON FILE
OMARIO DELICE                      ADDRESS ON FILE
OMARSSIATU JAH                     ADDRESS ON FILE
OMASIRI WONODI                     ADDRESS ON FILE
OMER GULCAN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1506 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1731 of 2235

Claim Name                             Address Information
OMER KILIC                             ADDRESS ON FILE
OMETREUS IVEY                          ADDRESS ON FILE
OMEYCA PARKER                          ADDRESS ON FILE
OMID ESHGHIPOUR                        ADDRESS ON FILE
OMIKA HUMPHREY                         ADDRESS ON FILE
OMMENI RICHARDSON                      ADDRESS ON FILE
OMNE PARTNERS                          ATTN DANIEL J GOALEY 13340 CALIFORNIA ST, STE 100 OMAHA NE 68154
OMYKA RIVERA                           ADDRESS ON FILE
ON SITE MOBILE SHARPENING              34880 MAPLE ROAD RAVENNA NE 68869
ON THE LEVEL HANDYMAN SERVICES         2020 AVE N COUNCIL BLUFFS IA 51501
ON THE SPOT CARPET                     PO BOX 7875 GULFPORT MS 39506
ON TIME PERFORMANCE LLC                ATTN JIMMY MCDANIEL 255 COUNTRY CLUB RD BLACKSTONE VA 23824
ONDREA SAWYER                          ADDRESS ON FILE
ONDRIEAL LOWRY                         ADDRESS ON FILE
ONE CALL CARE TRANSPORT TRANSLATE      PO BOX 206800 DALLAS TX 75320
ONE CALL MEDICAL INC                   PO BOX 206821 DALLAS TX 75320
ONE CALL PLUMBING INC                  367 CEYLON RD CARMICHAELS PA 15320
ONE SOURCE HR AND RISK SOLUTIONS LLC   ATTN MILAN ROY & PAMELA STOUT-SCOTT 1602 MOUNT VERNON ST ORLANDO FL 32803
ONE STOP FACILITIES MAINTENANCE CORP   89 MARKET STREET 5TH FLOOR NEWARK NJ 07102
ONE STOP HOSPITALITY LLC               1001 A EAST HARMONY ROAD 523 FORT COLLINS CO 80525
ONE STOP SHOP INC                      6000 MOHONING AVE YOUNGSTOWN OH 44515
ONEESHA MURRAY                         ADDRESS ON FILE
ONEIKO DAVIS                           ADDRESS ON FILE
ONEIQUE WATSON SMIKLE                  ADDRESS ON FILE
ONELIA VELAZQUEZ                       ADDRESS ON FILE
ONESHIA NEWMAN                         ADDRESS ON FILE
ONESTY HUBBARD                         ADDRESS ON FILE
ONETHA ALLEN                           ADDRESS ON FILE
ONIEL YOUNG                            ADDRESS ON FILE
ONIKA LEACH                            ADDRESS ON FILE
ONNIE LINEBERGER                       ADDRESS ON FILE
ONNIELLE FULLER                        ADDRESS ON FILE
ONOFRE ALVAREZ                         ADDRESS ON FILE
ONONDAGA BEVERAGE                      7655 EDGECOMB DR LIVERPOOL NY 13088
ONONDAGA COUNTY HEALTH DEPT            421 MONTGOMERY ST 12TH FLOOR DIV OF ENVIROMENTAL HEALTH SYRACUSE NY 13202
ONPOINT COMMERCIAL SERVICES            1323 NORTH FRONT STREET HARRISBURG PA 17102
ONPROF40                               PO BOX 37038 WASHINGTON DC 20013
ONSLOW CO ABC BOARD                    115 WORKSHOP LN JACKSONVILLE NC 28546
ONSLOW COUNTY TAX COLLECTOR            234 NW CORRIDOR BLVD JACKSONVILLE NC 28540-5309
ONTIVEROS COX                          ADDRESS ON FILE
ONTONIO EVARISTO                       ADDRESS ON FILE
ONYA DIXON                             ADDRESS ON FILE
ONYX STANBACK                          ADDRESS ON FILE
OPAL LEWIS                             ADDRESS ON FILE
OPEN TEXT INC                          C/O JP MORGAN LOCKBOX 24685 NETWORK PLACE CHICAGO IL 60673
OPENTABLE INC                          29109 NETWORK PLACE CHICAGO IL 60673
OPHELIA ROWE                           ADDRESS ON FILE
OPTIMUM CARD SOLUTIONS LLC             855 S FIENE DR ADDISON IL 60101
OPTUM RX                               2300 MAIN ST IRVINE CA 92614



Epiq Corporate Restructuring, LLC                                                              Page 1507 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1732 of 2235

Claim Name                              Address Information
OPTUMRX                                 ATTN JEFF GROSKLAGS, CFO 1600 MCCONOOR PKWY SCHAUMBURG IL 60173-6801
OQUENDO HARRIS                          ADDRESS ON FILE
ORACIO LARA                             ADDRESS ON FILE
ORACLE AMERICA INC                      ATTN GARY DOLE 500 ORACLE PKWY REDWOOD SHORES CA 94065
ORAN BROWN                              ADDRESS ON FILE
ORANGE & ROCKLAND                       390 W RTE 59 SPRING VALLEY NY 10977
ORANGE & ROCKLAND                       PO BOX 1005 SPRING VALLEY NY 10977
ORANGE AND ROCKLAND UTILITIES INC       PO BOX 1005 SPRING VALLEY NY 10977
ORANGE COUNTY DEPARTMENT OF HEALTH      124 MAIN STREET ENVIROMENTAL DIVISION K GOSHEN NY 10924
ORANGE PLUMBING INC                     4295 S HOPKINS AVE TITUSVILLE FL 32780
ORANGEBURG COUNTY                       PO BOX 9000 ORANGEBURG SC 29116
ORBIL RAMOS DEL CID                     ADDRESS ON FILE
ORDEN GRASSETTE                         ADDRESS ON FILE
OREATHEL HENRY                          ADDRESS ON FILE
OREGON BUREAU OF LABOR AND INDUSTRIES   800 NE OREGON ST SUTIE 1045 PORTLAND OR 97232
OREGON DEPARTMENT OF REVENUE            P O BOX 14260 SALEM OR 97309
OREGON DEPARTMENT OF REVENUE            PO BOX 14800 SALEM OR 97309-0920
OREGON DEPARTMENT OF STATE LANDS        UNIT 18 PO BOX 4395 PORTLAND OR 97208
OREGON DEPT OF REVENUE                  955 CENTER ST NE SALEM OR 97301
OREGON HEALTH AUTHORITY                 MEDICAID STATE PLAN 500 SUMMER STREET NE, E-20 SALEM OR 97301-1097
OREGON STATE DEPARTMENT OF HEALTH       ATTN: ANGELA ALLBEE, LEGISLATIVE COORD PUBLIC HEALTH DIVISION 800 NE OREGON
                                        STREET PORTLAND OR 97232
OREN FREEMAN                            ADDRESS ON FILE
OREOF 2017 RUBY LLC                     200 S BISCAYNE BLVD 7TH FL MIAMI FL 33131
OREOF 2017 RUBY LLC                     C/O ORION INVESTMENT AND MGMT LTD. ATTN: JOSEPH A SANZ 200 S. BISCAYNE BLVD.,
                                        7TH FL MIAMI FL 33131
OREOF 2017 RUBY LLC                     C/O ORION INVESTMENT AND MGMT LTD. ATTN: SILVI SANTOVENIA 200 S. BISCAYNE
                                        BLVD., 7TH FL MIAMI FL 33131
OREOF 2017 RUBY LLC                     ATTN: MICHAEL SHADA 1550 BAY D-352 SAN FRANCISCO CA 94123
ORESTES RUIZ                            ADDRESS ON FILE
ORGANIC SURFACES LLC                    12717 W SUNRISE BLVD 426 SUNRISE FL 33323
ORIADNA CEBALLOS                        ADDRESS ON FILE
ORIANA HENDERSON                        ADDRESS ON FILE
ORIANA LOPEZ                            ADDRESS ON FILE
ORIGINAL CARPET PRO INC                 1261 HUDSON GATE HUDSON OH 44236
ORIGLIO BEVERAGE                        3000 MEETING HOUSE ROAD PHILADELPHIA PA 19154
ORINDA RICHARDSON                       ADDRESS ON FILE
ORION INVESTMENT AND MGMT LTD. CORP     200 S. BISCAYNE BLVD., 7TH FL ATTN: KEVIN SANZ MIAMI FL 33131
ORION INVESTMENT AND MGMT LTD. CORP     200 S. BISCAYNE BLVD., 7TH FL ATTN: MACKAY BROWN MIAMI FL 33131
ORION INVESTMENT AND MGMT LTD. CORP     200 S BISCAYNE BLVD 7TH FL ATTN: SILVI SANTOVENIA MIAMI FL 33131
ORION RODGERS                           ADDRESS ON FILE
ORION-NRD RUBY JV LLC                   200 SOUTH BISCAYNE BLVD 7TH FL C/O ORION INVESTMENT MGMT MIIAMI FL 33131
ORION-NRD RUBY JV LLC                   200 SOUTH BISCAYNE BLVD 7TH FL MIAMI FL 33131
ORION-NRD RUBY JV LLC                   200 SOUTH BISCAYNE BLVD 7TH FL SEVENTH FLOOR MIAMI FL 33131
ORION-NRD RUBY JV LLC                   200 SOUTH BISCAYNE BLVD 7TH FL C/O ORION INVESTMENT MGMT ATTN: SILVI
                                        SANTOVENIA MIAMI FL 33131
ORIONNA KING                            ADDRESS ON FILE
ORISHA MICKEL                           ADDRESS ON FILE
ORKHAN MAMMADOV                         ADDRESS ON FILE
ORKIN PEST CONTROL                      70203 10TH ST COVINGTON LA 70433


Epiq Corporate Restructuring, LLC                                                                 Page 1508 OF 2008
                                                 RUBY TUESDAY
                      Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1733 of 2235

Claim Name                             Address Information
ORLANDA BERRY                          ADDRESS ON FILE
ORLANDA DIAZ                           ADDRESS ON FILE
ORLANDER EDWARDS                       ADDRESS ON FILE
ORLANDO AGUIRRE                        ADDRESS ON FILE
ORLANDO ARIAS                          ADDRESS ON FILE
ORLANDO BLACKWELL                      ADDRESS ON FILE
ORLANDO BROOKS                         ADDRESS ON FILE
ORLANDO BRYANT                         ADDRESS ON FILE
ORLANDO FINLEY                         ADDRESS ON FILE
ORLANDO GONZALEZ                       ADDRESS ON FILE
ORLANDO GOODSON                        ADDRESS ON FILE
ORLANDO HOWELL                         ADDRESS ON FILE
ORLANDO INGRAM                         ADDRESS ON FILE
ORLANDO JONES                          ADDRESS ON FILE
ORLANDO KING                           ADDRESS ON FILE
ORLANDO LOUALLEN                       ADDRESS ON FILE
ORLANDO MCINTOSH                       ADDRESS ON FILE
ORLANDO MCQUEEN                        ADDRESS ON FILE
ORLANDO ORTIZ                          ADDRESS ON FILE
ORLANDO OSARIO                         ADDRESS ON FILE
ORLANDO RENDON                         ADDRESS ON FILE
ORLANDO RODRIGUEZ                      ADDRESS ON FILE
ORLANDO RODRIGUEZ                      ADDRESS ON FILE
ORLANDO ROJAS                          ADDRESS ON FILE
ORLANDO SANTA                          ADDRESS ON FILE
ORLANDO TAYLOR                         ADDRESS ON FILE
ORLANDO TIMMES                         ADDRESS ON FILE
ORLANDO VELEZ                          ADDRESS ON FILE
ORLEXIAH REDDING                       ADDRESS ON FILE
ORQUIDEA VELERIANO                     ADDRESS ON FILE
ORRY HAYNES                            ADDRESS ON FILE
ORTHOPAEDIC CENTER OF SOUTH FLORIDA    600 S PINE ISLAND RD PLANATATION FL 33324
ORTHOPAEDIC CLINIC OF DAYTONA          P O BOX 15381 BELFAST ME 04915
ORTIZ SAMUEL                           ADDRESS ON FILE
ORVAL MCNEELEY                         ADDRESS ON FILE
ORVAL TAYLOR                           ADDRESS ON FILE
ORVIL OWNBY                            ADDRESS ON FILE
ORVILLE ACEVEDO                        ADDRESS ON FILE
ORVILLE FIDDLER                        ADDRESS ON FILE
ORVILLE KENLOCK                        ADDRESS ON FILE
ORWELL NATURAL GAS                     PO BOX 74008599 CHICAGO IL 60674
ORWELL NATURAL GAS                     PO BOX 74008599 CHICAGO IL 60674-8599
OSBORN YOUNG                           ADDRESS ON FILE
OSBURN MECHANICAL PLUMBING & HEATING   830 WALNUT ST ELMIRA NY 14901
INC
OSCAR ARREOLA-JAIME                    ADDRESS ON FILE
OSCAR CISNEROS                         ADDRESS ON FILE
OSCAR CRESPO                           ADDRESS ON FILE
OSCAR CRUZ CEDILLO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1509 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1734 of 2235

Claim Name                            Address Information
OSCAR DELGADO                         ADDRESS ON FILE
OSCAR FLORES IRAHETA                  ADDRESS ON FILE
OSCAR GARCIA                          ADDRESS ON FILE
OSCAR GONZALEZ DEL CID                ADDRESS ON FILE
OSCAR GONZALEZ PEREZ                  ADDRESS ON FILE
OSCAR GONZALEZ-GONZALEZ               ADDRESS ON FILE
OSCAR GUTIERREZ                       ADDRESS ON FILE
OSCAR HERNANDEZ                       ADDRESS ON FILE
OSCAR MALDONADO                       ADDRESS ON FILE
OSCAR MARTINEZ                        ADDRESS ON FILE
OSCAR MCGOUGH                         ADDRESS ON FILE
OSCAR MONJARAS                        ADDRESS ON FILE
OSCAR MORALES MONTANO                 ADDRESS ON FILE
OSCAR OLGVIN                          ADDRESS ON FILE
OSCAR POLINO                          ADDRESS ON FILE
OSCAR REYES-ARELLANO                  ADDRESS ON FILE
OSCAR RIOS                            ADDRESS ON FILE
OSCAR ROSSER                          ADDRESS ON FILE
OSCAR RUBIO                           ADDRESS ON FILE
OSCAR SALAS                           ADDRESS ON FILE
OSCARITO URIBARRE                     ADDRESS ON FILE
OSCEOLA CONNECTION OUTDOORS LLC       17011 SPRING VALLEY RD DADE CITY FL 33523
OSHA HOUSTON                          ADDRESS ON FILE
OSHARR MCMULLEN                       ADDRESS ON FILE
OSHAWN MURPHY                         ADDRESS ON FILE
OSHAY MEDLEY                          ADDRESS ON FILE
OSHEY THOMAS                          ADDRESS ON FILE
OSHUA PEAK                            ADDRESS ON FILE
OSIEL LUGO                            ADDRESS ON FILE
OSIRIS BROOKS                         ADDRESS ON FILE
OSIRUS MUNN                           ADDRESS ON FILE
OSKAR MORICE                          ADDRESS ON FILE
OSMAN FEROZE                          ADDRESS ON FILE
OSMAN JUAREZ                          ADDRESS ON FILE
OSMAN RAMIREZ                         ADDRESS ON FILE
OSMARA SALAZAR                        ADDRESS ON FILE
OSMAY DEL CAMPO                       ADDRESS ON FILE
OSMERY MARTINEZ                       ADDRESS ON FILE
OSRIC BROWN                           ADDRESS ON FILE
OSTLUND A SVCE CO LLC                 109 E MAIN PINCKNEY MI 48169
OSVALDO FIGUEROA                      ADDRESS ON FILE
OSVALDO MALDONADO                     ADDRESS ON FILE
OSVALDO MARTINEZ JR                   ADDRESS ON FILE
OSWALD CRESPO                         ADDRESS ON FILE
OSWALDO ALARCON                       ADDRESS ON FILE
OSWALDO CANCEL                        ADDRESS ON FILE
OSWEGO BEVERAGE COMPANY LLC           1043 COUNTY ROUTE 25 OSWEGO NY 13126
OSWEGO COUNTY HEALTH DEPARTMENT       70 BUNNER ST OSWEGO NY 13126
OTA MILLER                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1510 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                          Page 1735 of 2235

Claim Name                         Address Information
OTHMAN BOUZIDOUNE                  ADDRESS ON FILE
OTHNIEL ISRAEL                     ADDRESS ON FILE
OTIS BONDS                         ADDRESS ON FILE
OTIS BROWN                         ADDRESS ON FILE
OTIS CHAPMAN                       ADDRESS ON FILE
OTIS COOPER                        ADDRESS ON FILE
OTIS ELEVATOR CO                   ATTN CAITLIN SWANSON SR ACCT MGR 250 W 34TH ST, STE 410 NEW YORK NY 10119
OTIS GRANT                         ADDRESS ON FILE
OTIS HASTY                         ADDRESS ON FILE
OTIS JACOBS                        ADDRESS ON FILE
OTIS JOHNSON                       ADDRESS ON FILE
OTIS JOHNSON                       ADDRESS ON FILE
OTIS LAWRENCE                      ADDRESS ON FILE
OTIS PETTWAY                       ADDRESS ON FILE
OTIS SMITH                         ADDRESS ON FILE
OTIS WILLIAMS                      ADDRESS ON FILE
OTOWN GLASS AND MIRROR LLC         6150 EDGEWATER DR SUITE F ORLANDO FL 32810
OTTIIE PICKETT                     ADDRESS ON FILE
OTTO JONES                         ADDRESS ON FILE
OUDONE INTHALASY                   ADDRESS ON FILE
OUMIRIOU HUMPHREY                  ADDRESS ON FILE
OUSAINOU KORTA                     ADDRESS ON FILE
OUSSAMA QORAICHI                   ADDRESS ON FILE
OUTDOOR LIVING PROFICIENT POOL     & LANDSCAPING 1420 GORNTO RD VALDOSTA GA 31602
OUTMATCH INC                       13355 NOEL RD STE 1500 DALLAS TX 75240
OUTMATCH INC                       ATTN GARY ITO, CFO 12750 MERIT DR, STE 300 DALLAS TX 75251
OVE BANKS                          ADDRESS ON FILE
OVERTON SPANN                      ADDRESS ON FILE
OVIEDO WINTER SPRINGS REGIONAL     CHAMBER OF COMMERCE PO BOX 621236 OVIEDO FL 32762
OWAIS RAZA                         ADDRESS ON FILE
OWEN BYNUM                         ADDRESS ON FILE
OWEN DELESKY                       ADDRESS ON FILE
OWEN GEORGE                        ADDRESS ON FILE
OWEN HENRY                         ADDRESS ON FILE
OWEN HOOK                          ADDRESS ON FILE
OWEN LIDDELL                       ADDRESS ON FILE
OWEN NORRIS                        ADDRESS ON FILE
OWEN PIFER                         ADDRESS ON FILE
OWEN PLUMBING INC                  2410 ARENA RD UNADILLA GA 31091
OWEN WINSHIP                       ADDRESS ON FILE
OWENS LIQUORS INC                  8000 NORTH KING HWY 17 MYRTLE BEACH SC 29572
OWENSBORO KY-OCCUPAT TAX ADMIN     PO BOX 10008 OWENSBORO KY 42302-9008
OWLS TRUCK TIRE SERVICE LLC        2537 WYANDOTTE RD WILLOW GROVE PA 19090
OXLEY SOFTWATER CO                 1605 E ROBIN LN MUNCIE IN 47303
OYINDA WILSON                      ADDRESS ON FILE
OZAIR AHMED                        ADDRESS ON FILE
OZARK RESTORATION                  6550 MORGAN ROAD RUSSELLVILLE AR 72802
OZZEEM CROPPER                     ADDRESS ON FILE
P A C AND MORE INC                 2998 PARROT STREET NORTH PORT FL 34286



Epiq Corporate Restructuring, LLC                                                          Page 1511 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                              Page 1736 of 2235

Claim Name                             Address Information
P A SHORT DISTRIBUTING CO INC          440 INDUSTRIAL DR HOLLINS VA 24019
P&M INVESTMENT COMPANY LLC             C/O THOMPSON BURTON PLLC ATTN DAVID P CANAS 6100 TOWER CIR, STE 200 FRANKLIN
                                       TN 37067
PA DEPARTMENT OF LABOR AND INDUSTRY    651 BOAS ST HARRISBURG PA 17121
PA ELYSEE                              ADDRESS ON FILE
PA YANG                                ADDRESS ON FILE
PABLO AGUIRRE                          ADDRESS ON FILE
PABLO CISNEROS LOAYZA                  ADDRESS ON FILE
PABLO G. DE LEON PEREZ                 ADDRESS ON FILE
PABLO HERNANDEZ                        ADDRESS ON FILE
PABLO JIMENEZ                          ADDRESS ON FILE
PABLO LOPEZ                            ADDRESS ON FILE
PABLO PICADO                           ADDRESS ON FILE
PABLO RECALDE-CHIRIBOGA                ADDRESS ON FILE
PABLO REYES                            ADDRESS ON FILE
PABLOSERGIO ROSALES-LARA               ADDRESS ON FILE
PACEY HOSMER                           ADDRESS ON FILE
PACEY LAMB                             ADDRESS ON FILE
PACHO FAMILY LLC                       PO BOX 753 KEY LARGO FL 33037
PACIFIC AIR CONDITIONING HEATING INC   970 RESERVE DRIVE SUITE 180 ROSEVILLE CA 95678
PACIFIC FRONTIER LLC                   2670 MELVILLE DRIVE SAN MARINO CA 91108
PACIFIC LIFE INSURANCE COMPANY         700 NEWPORT CENTER DRIVE ATTN: VICE PRESIDENT PORTFOLIO MANAGEMENT REAL ESTATE
                                       NEWPORT BEACH CA 92660
PACK'S LAWN CARE LLC                   291 ROSE AVE HARTFORD AL 36344
PADEN ELLER                            ADDRESS ON FILE
PAELYS PELAEZ                          ADDRESS ON FILE
PAGE HERRIN                            ADDRESS ON FILE
PAGE KILLGORE                          ADDRESS ON FILE
PAGLUIGHI GENERAL CONTRACTOR           50 CANTRELL AVE APT 18D MIDDLETOWN NY 10940
PAHLS LAWN CARE INC                    2065 W LEWIS PLACE COLUMBUS IN 47201
PAIGE ALVES                            ADDRESS ON FILE
PAIGE ARNETH                           ADDRESS ON FILE
PAIGE BALLARD                          ADDRESS ON FILE
PAIGE BARTMAN                          ADDRESS ON FILE
PAIGE BELL                             ADDRESS ON FILE
PAIGE BENTHAM                          ADDRESS ON FILE
PAIGE BISHOP                           ADDRESS ON FILE
PAIGE BOND                             ADDRESS ON FILE
PAIGE BRAMHALL                         ADDRESS ON FILE
PAIGE BROWN                            ADDRESS ON FILE
PAIGE BROXTON                          ADDRESS ON FILE
PAIGE CAIRO                            ADDRESS ON FILE
PAIGE CANNON                           ADDRESS ON FILE
PAIGE CARTER                           ADDRESS ON FILE
PAIGE CHAFFIN                          ADDRESS ON FILE
PAIGE CLARK                            ADDRESS ON FILE
PAIGE CLIFTON                          ADDRESS ON FILE
PAIGE COLE                             ADDRESS ON FILE
PAIGE COOK                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1512 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1737 of 2235

Claim Name                       Address Information
PAIGE COPELAND                   ADDRESS ON FILE
PAIGE DANIELS                    ADDRESS ON FILE
PAIGE DAVIDSON                   ADDRESS ON FILE
PAIGE DAVIS                      ADDRESS ON FILE
PAIGE DIEBOLD                    ADDRESS ON FILE
PAIGE DOGODA                     ADDRESS ON FILE
PAIGE DOMSCH                     ADDRESS ON FILE
PAIGE EHRENFRIED                 ADDRESS ON FILE
PAIGE EILAND                     ADDRESS ON FILE
PAIGE ENDICOTT                   ADDRESS ON FILE
PAIGE ENGLISH                    ADDRESS ON FILE
PAIGE FARREN                     ADDRESS ON FILE
PAIGE FAVORITE                   ADDRESS ON FILE
PAIGE FERRELL                    ADDRESS ON FILE
PAIGE FERRELL                    ADDRESS ON FILE
PAIGE FRASER                     ADDRESS ON FILE
PAIGE GALLOWAY                   ADDRESS ON FILE
PAIGE GEERHOLT                   ADDRESS ON FILE
PAIGE GETHIN                     ADDRESS ON FILE
PAIGE GEYER                      ADDRESS ON FILE
PAIGE GHRIST                     ADDRESS ON FILE
PAIGE GIPSON                     ADDRESS ON FILE
PAIGE GLOBERMAN                  ADDRESS ON FILE
PAIGE HANEY                      ADDRESS ON FILE
PAIGE HARLAN                     ADDRESS ON FILE
PAIGE HARVEY                     ADDRESS ON FILE
PAIGE HATCHER                    ADDRESS ON FILE
PAIGE HIBBARD                    ADDRESS ON FILE
PAIGE HOLSTEIN                   ADDRESS ON FILE
PAIGE HOOVER                     ADDRESS ON FILE
PAIGE HOUSTON                    ADDRESS ON FILE
PAIGE HOWARD                     ADDRESS ON FILE
PAIGE HOWARTH                    ADDRESS ON FILE
PAIGE JACKSON                    ADDRESS ON FILE
PAIGE JERRETT                    ADDRESS ON FILE
PAIGE JOHNSON                    ADDRESS ON FILE
PAIGE JOHNSON                    ADDRESS ON FILE
PAIGE KERVICK                    ADDRESS ON FILE
PAIGE KINSER                     ADDRESS ON FILE
PAIGE KIRK                       ADDRESS ON FILE
PAIGE LANE                       ADDRESS ON FILE
PAIGE LEZZER                     ADDRESS ON FILE
PAIGE LUCZKOWSKI                 ADDRESS ON FILE
PAIGE MAHER                      ADDRESS ON FILE
PAIGE MARCO                      ADDRESS ON FILE
PAIGE MAURO                      ADDRESS ON FILE
PAIGE MCELWAIN                   ADDRESS ON FILE
PAIGE MCGREGOR                   ADDRESS ON FILE
PAIGE MCSWAIN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1513 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1738 of 2235

Claim Name                           Address Information
PAIGE MITCHELL                       ADDRESS ON FILE
PAIGE OLDING-DAVIS                   ADDRESS ON FILE
PAIGE OSULLIVAN                      ADDRESS ON FILE
PAIGE PERL                           ADDRESS ON FILE
PAIGE PETTIT                         ADDRESS ON FILE
PAIGE PLATTER                        ADDRESS ON FILE
PAIGE POWELL                         ADDRESS ON FILE
PAIGE PURNELL                        ADDRESS ON FILE
PAIGE RADA                           ADDRESS ON FILE
PAIGE RICHARDSON                     ADDRESS ON FILE
PAIGE ROBINSON                       ADDRESS ON FILE
PAIGE SANFORD                        ADDRESS ON FILE
PAIGE SHARP                          ADDRESS ON FILE
PAIGE SHEFFIELD                      ADDRESS ON FILE
PAIGE SIMMONS                        ADDRESS ON FILE
PAIGE SMITH                          ADDRESS ON FILE
PAIGE STANLEY                        ADDRESS ON FILE
PAIGE STOLARIK                       ADDRESS ON FILE
PAIGE SUMMERS                        ADDRESS ON FILE
PAIGE TALLEY                         ADDRESS ON FILE
PAIGE TAYLOR                         ADDRESS ON FILE
PAIGE TURNER                         ADDRESS ON FILE
PAIGE VALENTINE                      ADDRESS ON FILE
PAIGE VILLAFANE                      ADDRESS ON FILE
PAIGE VOLLRATH                       ADDRESS ON FILE
PAIGE WALKER                         ADDRESS ON FILE
PAIGE WARREN                         ADDRESS ON FILE
PAIGE WATERS                         ADDRESS ON FILE
PAIGE WEANT                          ADDRESS ON FILE
PAIGE WELCH                          ADDRESS ON FILE
PAIGE WELLINGTON                     ADDRESS ON FILE
PAIGE WERTZ                          ADDRESS ON FILE
PAIGE WEYANT                         ADDRESS ON FILE
PAIGE WHITE                          ADDRESS ON FILE
PAIGE WILSON                         ADDRESS ON FILE
PAIGE WRIGHT                         ADDRESS ON FILE
PAIGE-ANN HOWEY                      ADDRESS ON FILE
PAINT FOLKS INC                      105 MAIN STREET 3RD FL HACKENSACK NJ 07601
PAINT N SUCH                         401 NORTH G STREET LENOIR CITY TN 37771
PAINT SUCH HANDY MAN                 401 G STREET LENOIR CITY TN 37771
PAISLEY COLE                         ADDRESS ON FILE
PAISLEY MITCHELL                     ADDRESS ON FILE
PAITON FREED                         ADDRESS ON FILE
PAIZLEY SANDLASS                     ADDRESS ON FILE
PAKAO CHAN                           ADDRESS ON FILE
PALKA PATEL                          ADDRESS ON FILE
PALL MOSES                           ADDRESS ON FILE
PALM BEACH COUNTY TAX COLLECTOR      ATTN LEGAL SERVICES DEPARTMENT PO BOX 3715 WEST PALM BEACH FL 33402-3715
PALM BEACH COUNTY WTR UTIL DPT       301 N OLIVE AVE WEST PALM BEACH FL 33401



Epiq Corporate Restructuring, LLC                                                            Page 1514 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                                Page 1739 of 2235

Claim Name                               Address Information
PALM BEACH COUNTY WTR UTIL DPT           PO BOX 24740 W PALM BEACH FL 33416
PALM COAST PRODUCE                       409 NINTH STREET 13 BUNNELL FL 32110
PALMER ELECTRIC INC                      PO BOX 243 NORTH SYRACUSE NY 13212
PALMER SPAULDING                         ADDRESS ON FILE
PALMETTO FINE WINES LLC                  200 RIVER LANDING DR D 104 DANIEL ISLAND SC 29492
PALMETTO MECHANICAL SERVICESLLC          1310 COLLEGE PARK ROAD SUMMERVILLE SC 29486
PALMETTO RURAL TELEPHONE COOPERATIVE     PO DRAWER 1577 WALTERBORO SC 29488
INC
PALMETTO SPIRITS                         10239 CLEMSON BLVD SENECA SC 29678
PALMETTO SPIRITS OF SOUTH CAROLINA INC   2799 REIDVILLE ROAD SPARTANBURG SC 29301
PALMETTO SPRIRITS                        10239 CLEMSON BOULEVARD SENECA SC 29678
PALOMA LUPERCIO                          ADDRESS ON FILE
PALOMA SHRAUDER                          ADDRESS ON FILE
PAM FOSTER                               ADDRESS ON FILE
PAM KILBY                                ADDRESS ON FILE
PAM MCLAUGHLIN                           ADDRESS ON FILE
PAM PECORELLA                            ADDRESS ON FILE
PAM SIDDIQUI                             ADDRESS ON FILE
PAM WILSON                               ADDRESS ON FILE
PAM ZUBE                                 ADDRESS ON FILE
PAMELA ACRES                             ADDRESS ON FILE
PAMELA ADAMS                             ADDRESS ON FILE
PAMELA ALLISON                           ADDRESS ON FILE
PAMELA ANTES                             ADDRESS ON FILE
PAMELA BIONDI                            ADDRESS ON FILE
PAMELA BOGUSZEWSKI                       ADDRESS ON FILE
PAMELA BROERING                          ADDRESS ON FILE
PAMELA CAREY                             ADDRESS ON FILE
PAMELA CASSIDY                           ADDRESS ON FILE
PAMELA CUMMINGS                          ADDRESS ON FILE
PAMELA DEVINE                            ADDRESS ON FILE
PAMELA DRAWBAUGH                         ADDRESS ON FILE
PAMELA DUPREE                            ADDRESS ON FILE
PAMELA FARRELL                           ADDRESS ON FILE
PAMELA FLETCHER                          ADDRESS ON FILE
PAMELA GOFF                              ADDRESS ON FILE
PAMELA GONZALEZ                          ADDRESS ON FILE
PAMELA GRIFFIN                           ADDRESS ON FILE
PAMELA GROHOL                            ADDRESS ON FILE
PAMELA HANSLEY                           ADDRESS ON FILE
PAMELA HATTON                            ADDRESS ON FILE
PAMELA JOHNSON                           ADDRESS ON FILE
PAMELA KARABEINIKOFF                     ADDRESS ON FILE
PAMELA KOCH                              ADDRESS ON FILE
PAMELA LAWRENCE                          ADDRESS ON FILE
PAMELA MACOMBER                          ADDRESS ON FILE
PAMELA MALOCH                            ADDRESS ON FILE
PAMELA MANGUS                            ADDRESS ON FILE
PAMELA MARTIN                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1515 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1740 of 2235

Claim Name                            Address Information
PAMELA MCDERMOTT                      ADDRESS ON FILE
PAMELA MINCY                          ADDRESS ON FILE
PAMELA MINER                          ADDRESS ON FILE
PAMELA MOORE                          ADDRESS ON FILE
PAMELA MORAN                          ADDRESS ON FILE
PAMELA NICHOLS                        ADDRESS ON FILE
PAMELA PARKER                         ADDRESS ON FILE
PAMELA PEARSON                        ADDRESS ON FILE
PAMELA PIPPIN                         ADDRESS ON FILE
PAMELA POWELL                         ADDRESS ON FILE
PAMELA RHINE                          ADDRESS ON FILE
PAMELA ROBINSON-DUCKSON               ADDRESS ON FILE
PAMELA RYNEARSON                      ADDRESS ON FILE
PAMELA SMITH                          ADDRESS ON FILE
PAMELA STEPHENS                       ADDRESS ON FILE
PAMELA STEWART                        ADDRESS ON FILE
PAMELA STOUT-SCOTT                    ADDRESS ON FILE
PAMELA TAYLOR                         ADDRESS ON FILE
PAMELA TURNER                         ADDRESS ON FILE
PAMELA URENA                          ADDRESS ON FILE
PAMELA WEAVER                         ADDRESS ON FILE
PAMELA WILLIAMS                       ADDRESS ON FILE
PAMELA WOLF                           ADDRESS ON FILE
PAMELA WOOD                           ADDRESS ON FILE
PAMELA WYATT                          ADDRESS ON FILE
PAMELA ZACCHINI                       ADDRESS ON FILE
PAMELA ZEILMAN                        ADDRESS ON FILE
PAMELLA GAWRY                         ADDRESS ON FILE
PAMELLA GAWRY                         ADDRESS ON FILE
PAMLICO PRIZELOGIC HOLDINGS LLC       25200 TELEGRAPH RD STE 405 SOUTHFIELD MI 48033
PANAGIOTIS KEFALOS                    ADDRESS ON FILE
PANCHOS MEXICAN RESTAURANT, INC.      1610 /CENTRAL AVE. ALBANY NY 12205
PANDORA HERRING                       ADDRESS ON FILE
PANE EXTRAVAGANZA INC                 133 VESPA AVENUE STATEN ISLAND NY 10312
PANE IN THE GLASS                     WINDOW CLEANING 437 STOYSTOWN RD SOMERSET PA 15501
PAOLA COVARRUBIAS                     ADDRESS ON FILE
PAOLA GONZALEZ DE MINEROS             ADDRESS ON FILE
PAOLO AQUINO                          ADDRESS ON FILE
PAPAZIAN SHERMAN WAY LLC              GUY W. MURPHY, JR., ESQ. HYDEN, MIRON & FOSTER, PLLC 557 LOCUST AVENUE CONWAY
                                      AR 72034
PAPAZIAN SHERMAN WAY LLC              901 N UNIVERSITY LITTLE ROCK AR 72207
PARADISE DAVIS                        ADDRESS ON FILE
PARADISE LANDSCAPING LLC              2808 SAMMIE HEARNDON RD MOSS POINT MS 39562
PARADISE MANUPPELLI                   ADDRESS ON FILE
PARADISE PLUMBING SERVICES LLC        634 SW DUCKETT COURT LAKE CITY FL 32024
PARADISE PLUMBING SERVICES LLC        PO BOX 401 LAKE CITY FL 32056
PARAGON EMERGENCY SERVICES            PO BOX 635774 CINCINNATI OH 45263
PARAGON LANDSCAPE SERVICES LLC        9694 MADISON BLVD STE A5 MADISON AL 35758-9168
PARAMOUNT LMS LLC                     120 NORTH POINTE BLVD SUITE 301 LANCASTER PA 17601



Epiq Corporate Restructuring, LLC                                                             Page 1516 OF 2008
                                                 RUBY TUESDAY
                     Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 1741 of 2235

Claim Name                             Address Information
PARAMOUNT PLUMBING INC                 5831 WEST CHURCH STREET ORLANDO FL 32835
PARAMUS BORO MUNICIPAL COURT           1 JOCKISH SQ PARAMUS NJ 07652
PARAMUS PLUMBING & MECHANICAL          PO BOX 9126 PARAMUS NJ 07653
PARCHEERIA GRAY                        ADDRESS ON FILE
PARELLE STACEY                         ADDRESS ON FILE
PARIIS MOONEY                          ADDRESS ON FILE
PARIS ALTIZER                          ADDRESS ON FILE
PARIS BAILEY                           ADDRESS ON FILE
PARIS BARROW                           ADDRESS ON FILE
PARIS BRATTEN                          ADDRESS ON FILE
PARIS BROWN                            ADDRESS ON FILE
PARIS BUYATT                           ADDRESS ON FILE
PARIS CLAY                             ADDRESS ON FILE
PARIS CLOE                             ADDRESS ON FILE
PARIS COGGINS                          ADDRESS ON FILE
PARIS DIXON                            ADDRESS ON FILE
PARIS FOSTER                           ADDRESS ON FILE
PARIS GAINEY                           ADDRESS ON FILE
PARIS HODGES                           ADDRESS ON FILE
PARIS LINGER                           ADDRESS ON FILE
PARIS MACLEOD                          ADDRESS ON FILE
PARIS MCCOY                            ADDRESS ON FILE
PARIS MCGARY                           ADDRESS ON FILE
PARIS PEARSON                          ADDRESS ON FILE
PARIS PERRY                            ADDRESS ON FILE
PARIS PURIEFOY                         ADDRESS ON FILE
PARIS RICHARDSON                       ADDRESS ON FILE
PARIS SEKULSKI                         ADDRESS ON FILE
PARIS SOWELL                           ADDRESS ON FILE
PARIS TALLY                            ADDRESS ON FILE
PARIS WEST                             ADDRESS ON FILE
PARIS WILLIAMS                         ADDRESS ON FILE
PARIS WRAY                             ADDRESS ON FILE
PARISH HESTER                          ADDRESS ON FILE
PARISH TURNER                          ADDRESS ON FILE
PARISIMA HEMMAT                        ADDRESS ON FILE
PARISSA BURTON                         ADDRESS ON FILE
PARK NATIONAL BANK (CENTURY NATIONAL   BANK) ATTN: JOHN DALPONTE PO. BOX 3500 NEWARK OH 43058-9983
PARK PLACE TECHNOLOGIES LLC            PO BOX 78000 DEPT 781156 DETROIT MI 48278
PARKER ANDREWS                         ADDRESS ON FILE
PARKER BEAMAN                          ADDRESS ON FILE
PARKER BERGMAN                         ADDRESS ON FILE
PARKER BLACK                           ADDRESS ON FILE
PARKER ELECTRICAL SERVICE              8644 N 425 E ALEXANDRIA IN 46001
PARKER HAMMER                          ADDRESS ON FILE
PARKER HARRIS                          ADDRESS ON FILE
PARKER JACKSON                         ADDRESS ON FILE
PARKER KNIPHFER                        ADDRESS ON FILE
PARKER MCKENZIE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1517 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1742 of 2235

Claim Name                           Address Information
PARKER MILLS                         ADDRESS ON FILE
PARKER ROSKOVICH                     ADDRESS ON FILE
PARKER SEGARS                        ADDRESS ON FILE
PARKER SITTON                        ADDRESS ON FILE
PARKER SKEENS                        ADDRESS ON FILE
PARKER TANNER                        ADDRESS ON FILE
PARKER TWIGG                         ADDRESS ON FILE
PARKER WISNIESKI                     ADDRESS ON FILE
PARKER WRIGHT                        ADDRESS ON FILE
PARKING LOT SWEEPING                 160 SPRINGS RD SE EATONTON GA 31024
PARKS AND RECREATION COMMISSION OF   MARYVILLE ALCOA AND BLOUNT CNTY 316 S EVERETT HIGH RD MARYVILLE TN 37701
PARKWAY CORPORATION                  150 N BROAD ST PHILADELPHIA PA 19102
PARKWAY LODGING REALTY LLC           WILLARD C. SHIH, ZAIN A. NAQVI WILENTZ, GOLDMAN & SPITZER, PA 90 WOODBRIDGE
                                     CTR DR, STE 900, PO BOX 10 WOODBRIDGE NJ 07095
PARKWAY LODGING REALTY LLC           C/O TFE PROPERTIES/HOTELS UNLIMITED INC ATTN FRANCINE E TAJFEL ESQ, GEN
                                     COUNSEL 399 MONMOUTH ST EAST WINDSOR NJ 08520
PARKWAY PROPERTIES LTD               7143 KEMPER RD CINCINNATI OH 45249
PARRIS COLLAZO-WOODS                 ADDRESS ON FILE
PARRIS DANIEL                        ADDRESS ON FILE
PARRIS DOVE                          ADDRESS ON FILE
PARRIS DUBAN                         ADDRESS ON FILE
PARRIS MILLS                         ADDRESS ON FILE
PARRIS ROME                          ADDRESS ON FILE
PARRIS WOODARD                       ADDRESS ON FILE
PARRISH FORD                         ADDRESS ON FILE
PARRISH MAY                          ADDRESS ON FILE
PARSILA DIKE                         ADDRESS ON FILE
PARTNERS IN FACILITY SERVICES        2655 DALLAS HIGHWAY SUITE 630 MARIETTA GA 30064
PASCALE CHARLES                      ADDRESS ON FILE
PASCHA MOORE                         ADDRESS ON FILE
PASCO COUNTY TAX COLLECTOR           PO BOX 276 DADE CITY FL 33526
PASCO COUNTY UTILITIES SRV BRN       7536 STATE ST, STE 118 NEW PORT RICHEY FL 34654
PASCO COUNTY UTILITIES SRV BRN       CUST INFO & SERV DEPT PO BOX 2139 NEW PT RICHEY FL 34656
PASCUAL BARTOLOME PASCUAL            ADDRESS ON FILE
PASQUOTANK COUNTY ABC STORE          860 HALSTEAD BLVD ELIZABETH CITY NC 27909
PASQUOTANK COUNTY TAX COLLECTOR      PO BOX 586 ELIZABETH CITY NC 27907-0586
PASSION JOHNSON                      ADDRESS ON FILE
PASSION-MARIE MARINKOV               ADDRESS ON FILE
PASTCANELL JACKSON                   ADDRESS ON FILE
PASTOR MARQUEZ ANARIBA               ADDRESS ON FILE
PASTRADA PERSON                      ADDRESS ON FILE
PAT BATEY                            ADDRESS ON FILE
PAT BEAUSANG                         ADDRESS ON FILE
PAT DEVRIES                          ADDRESS ON FILE
PAT FISCHER ASSOCIATES               1855 WALDORF ST NW GRAND RAPIDS MI 49544
PAT LAWN SERVICE LLC                 3990 HOLLAND CT DOUGLASVILLE GA 30135
PAT MCCARTHY                         ADDRESS ON FILE
PATCHES TENNEY                       ADDRESS ON FILE
PATEON PARKER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1518 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 1743 of 2235

Claim Name                             Address Information
PATERNE UWIZERA                        ADDRESS ON FILE
PATICIA CHILDERS                       ADDRESS ON FILE
PATIENCE ALEXANDER                     ADDRESS ON FILE
PATIENCE COOPER                        ADDRESS ON FILE
PATIENCE CREEKMORE                     ADDRESS ON FILE
PATIENCE OPPERHAMMER                   ADDRESS ON FILE
PATIENCE SALTER                        ADDRESS ON FILE
PATIENCE SANKAH                        ADDRESS ON FILE
PATIENT FIRST                          PO BOX 759041 ATT CORPORATE PAYMENTS BALTIMORE MD 21275
PATIENT FIRST HOLLAND                  PO BOX 758952 BALTIMORE MD 21275
PATIENT FIRST WYOMISSING               P O BOX 758952 ATT CORPORATE PAYMENTS BALTIMORE MD 21275
PATINA CAMPBELL                        ADDRESS ON FILE
PATRIC BAYLOR                          ADDRESS ON FILE
PATRIC DEHAHN                          ADDRESS ON FILE
PATRIC MCDOWNEY                        ADDRESS ON FILE
PATRIC RAWSON                          ADDRESS ON FILE
PATRICA MICONE                         ADDRESS ON FILE
PATRICE BELL                           ADDRESS ON FILE
PATRICE BLACKMON                       ADDRESS ON FILE
PATRICE CAMPBELL                       ADDRESS ON FILE
PATRICE JOYNER                         ADDRESS ON FILE
PATRICE MITCHELL                       ADDRESS ON FILE
PATRICE SHEPHERD                       ADDRESS ON FILE
PATRICE SINGLETARY                     ADDRESS ON FILE
PATRICE WRIGHT                         ADDRESS ON FILE
PATRICIA ALLEN                         ADDRESS ON FILE
PATRICIA ANN BENNETT REVOCABLE TRUST   ATTN: PATRICIA ANN BENNETT 2155 FRANCESCO CIRCLE CAPITOLA CA 95010
PATRICIA ARGUETA                       ADDRESS ON FILE
PATRICIA ARMSTRONG                     ADDRESS ON FILE
PATRICIA BANKS                         ADDRESS ON FILE
PATRICIA BAUER                         ADDRESS ON FILE
PATRICIA BEAUDRY                       ADDRESS ON FILE
PATRICIA BENSON                        ADDRESS ON FILE
PATRICIA BLAINE                        ADDRESS ON FILE
PATRICIA BLANCO                        ADDRESS ON FILE
PATRICIA BOGUE                         ADDRESS ON FILE
PATRICIA BOUTREIS                      ADDRESS ON FILE
PATRICIA BOUTREIS                      ADDRESS ON FILE
PATRICIA BOWERS                        ADDRESS ON FILE
PATRICIA BOYES                         ADDRESS ON FILE
PATRICIA BRASSARD                      ADDRESS ON FILE
PATRICIA BROWN                         ADDRESS ON FILE
PATRICIA BROWN                         ADDRESS ON FILE
PATRICIA BUSCHETTE                     ADDRESS ON FILE
PATRICIA CALLAHAN                      ADDRESS ON FILE
PATRICIA CALVERT                       ADDRESS ON FILE
PATRICIA CANIPE                        ADDRESS ON FILE
PATRICIA CARTAGENA                     ADDRESS ON FILE
PATRICIA CARUTHERS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 1519 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1744 of 2235

Claim Name                           Address Information
PATRICIA CHANDLER                    ADDRESS ON FILE
PATRICIA CLARKE                      ADDRESS ON FILE
PATRICIA COLBURN                     ADDRESS ON FILE
PATRICIA COPELAND                    ADDRESS ON FILE
PATRICIA DANIEL                      ADDRESS ON FILE
PATRICIA DI BELLO                    ADDRESS ON FILE
PATRICIA DIXON                       ADDRESS ON FILE
PATRICIA DRONE                       ADDRESS ON FILE
PATRICIA DRYE                        ADDRESS ON FILE
PATRICIA DUDKIEWICZ                  ADDRESS ON FILE
PATRICIA DUKES                       ADDRESS ON FILE
PATRICIA DYER                        ADDRESS ON FILE
PATRICIA EADDY                       ADDRESS ON FILE
PATRICIA EDWARDS                     ADDRESS ON FILE
PATRICIA EILAND                      ADDRESS ON FILE
PATRICIA FERGUSON                    ADDRESS ON FILE
PATRICIA G MITCHELL                  ADDRESS ON FILE
PATRICIA GALLER                      ADDRESS ON FILE
PATRICIA GAYLE                       ADDRESS ON FILE
PATRICIA GIBSON                      ADDRESS ON FILE
PATRICIA GOMES                       ADDRESS ON FILE
PATRICIA GRECO                       ADDRESS ON FILE
PATRICIA GREGAN                      ADDRESS ON FILE
PATRICIA HADLEY-KERN                 ADDRESS ON FILE
PATRICIA HAHN                        ADDRESS ON FILE
PATRICIA HALEY                       ADDRESS ON FILE
PATRICIA HARRIS                      ADDRESS ON FILE
PATRICIA HARRIS                      ADDRESS ON FILE
PATRICIA HAYNES                      ADDRESS ON FILE
PATRICIA HILL                        ADDRESS ON FILE
PATRICIA HOYT                        ADDRESS ON FILE
PATRICIA HUNT                        ADDRESS ON FILE
PATRICIA JOHNSON                     ADDRESS ON FILE
PATRICIA KEATON                      ADDRESS ON FILE
PATRICIA KELLY                       ADDRESS ON FILE
PATRICIA KINCADE                     ADDRESS ON FILE
PATRICIA KLINE                       ADDRESS ON FILE
PATRICIA L HEMMENWAY                 ADDRESS ON FILE
PATRICIA LAFAZIA                     ADDRESS ON FILE
PATRICIA LALIBERTE                   ADDRESS ON FILE
PATRICIA LAPIETRA                    ADDRESS ON FILE
PATRICIA LEBEAU                      ADDRESS ON FILE
PATRICIA LOVELETTE                   ADDRESS ON FILE
PATRICIA LOVELLETTE                  ADDRESS ON FILE
PATRICIA LUCY                        ADDRESS ON FILE
PATRICIA LYONS                       ADDRESS ON FILE
PATRICIA M MINCHEW                   ADDRESS ON FILE
PATRICIA MARSHALL                    ADDRESS ON FILE
PATRICIA MARTIN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1520 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1745 of 2235

Claim Name                            Address Information
PATRICIA MATEO                        ADDRESS ON FILE
PATRICIA MCGINLEY                     ADDRESS ON FILE
PATRICIA MELTER                       ADDRESS ON FILE
PATRICIA MINCHEW                      ADDRESS ON FILE
PATRICIA MINK                         ADDRESS ON FILE
PATRICIA MLKULEN                      ADDRESS ON FILE
PATRICIA MORGAN                       ADDRESS ON FILE
PATRICIA MULLINS                      ADDRESS ON FILE
PATRICIA MUNOZ                        ADDRESS ON FILE
PATRICIA PATTON                       ADDRESS ON FILE
PATRICIA PAWLUCZYK                    ADDRESS ON FILE
PATRICIA PELOTTE                      ADDRESS ON FILE
PATRICIA PEREIRA                      ADDRESS ON FILE
PATRICIA PETRYK                       ADDRESS ON FILE
PATRICIA PEYTON                       ADDRESS ON FILE
PATRICIA PORZIO                       ADDRESS ON FILE
PATRICIA POZUN                        ADDRESS ON FILE
PATRICIA RANGE                        ADDRESS ON FILE
PATRICIA RANIERI                      ADDRESS ON FILE
PATRICIA REECE                        ADDRESS ON FILE
PATRICIA REESE                        ADDRESS ON FILE
PATRICIA REEVES                       ADDRESS ON FILE
PATRICIA RICCA                        ADDRESS ON FILE
PATRICIA ROBINSON                     ADDRESS ON FILE
PATRICIA RODRIGUEZ                    ADDRESS ON FILE
PATRICIA ROMAN                        ADDRESS ON FILE
PATRICIA ROTHKA                       ADDRESS ON FILE
PATRICIA SANCHEZ                      ADDRESS ON FILE
PATRICIA SANDERS                      ADDRESS ON FILE
PATRICIA SAWYERS                      ADDRESS ON FILE
PATRICIA SCHIERING                    ADDRESS ON FILE
PATRICIA SCHMIDT                      ADDRESS ON FILE
PATRICIA SMITH                        ADDRESS ON FILE
PATRICIA SOKOLOWSKI                   ADDRESS ON FILE
PATRICIA SPYBROOK                     ADDRESS ON FILE
PATRICIA STANCIL                      ADDRESS ON FILE
PATRICIA STEPHENSON                   ADDRESS ON FILE
PATRICIA TAGGE BUTLER                 ADDRESS ON FILE
PATRICIA TLAXCANTITLA                 ADDRESS ON FILE
PATRICIA TURNER                       ADDRESS ON FILE
PATRICIA ULRICH                       ADDRESS ON FILE
PATRICIA VALLE                        ADDRESS ON FILE
PATRICIA VENTRESCA                    ADDRESS ON FILE
PATRICIA WEAD                         ADDRESS ON FILE
PATRICIA WEBER                        ADDRESS ON FILE
PATRICIA WOODS                        ADDRESS ON FILE
PATRICIO PINTO                        ADDRESS ON FILE
PATRICK ALVAREZ                       ADDRESS ON FILE
PATRICK ANDERSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1521 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1746 of 2235

Claim Name                           Address Information
PATRICK ANDERSON                     ADDRESS ON FILE
PATRICK APRIL                        ADDRESS ON FILE
PATRICK ARCHER                       ADDRESS ON FILE
PATRICK BAKER                        ADDRESS ON FILE
PATRICK BASHISTA                     ADDRESS ON FILE
PATRICK BAUDIN                       ADDRESS ON FILE
PATRICK BAUGH                        ADDRESS ON FILE
PATRICK BEARD                        ADDRESS ON FILE
PATRICK BECKWITH                     ADDRESS ON FILE
PATRICK BELLENDIER                   ADDRESS ON FILE
PATRICK BELLINGER                    ADDRESS ON FILE
PATRICK BERRYMAN                     ADDRESS ON FILE
PATRICK BOLES                        ADDRESS ON FILE
PATRICK BORDEN                       ADDRESS ON FILE
PATRICK BROOKS                       ADDRESS ON FILE
PATRICK BROWN                        ADDRESS ON FILE
PATRICK BROWN                        ADDRESS ON FILE
PATRICK BROWN                        ADDRESS ON FILE
PATRICK BUSH                         ADDRESS ON FILE
PATRICK BUTLER                       ADDRESS ON FILE
PATRICK CALLAWAY                     ADDRESS ON FILE
PATRICK CAMERON                      ADDRESS ON FILE
PATRICK CAMPBELL                     ADDRESS ON FILE
PATRICK CANTWELL                     ADDRESS ON FILE
PATRICK CARD                         ADDRESS ON FILE
PATRICK CARTER                       ADDRESS ON FILE
PATRICK CEGELSKI                     ADDRESS ON FILE
PATRICK CHANDLER                     ADDRESS ON FILE
PATRICK CHESTNUT                     ADDRESS ON FILE
PATRICK COLEMAN                      ADDRESS ON FILE
PATRICK CONMY                        ADDRESS ON FILE
PATRICK CONNORS                      ADDRESS ON FILE
PATRICK COOPER                       ADDRESS ON FILE
PATRICK CORTEZ                       ADDRESS ON FILE
PATRICK COWLEY                       ADDRESS ON FILE
PATRICK CRAWFORD                     ADDRESS ON FILE
PATRICK D BURNSWORTH                 ADDRESS ON FILE
PATRICK DANSKIN                      ADDRESS ON FILE
PATRICK DAVIS                        ADDRESS ON FILE
PATRICK DEBUSKI                      ADDRESS ON FILE
PATRICK DEL TORO                     ADDRESS ON FILE
PATRICK DENBOW                       ADDRESS ON FILE
PATRICK DENMARK                      ADDRESS ON FILE
PATRICK DEOLIVEIRA                   ADDRESS ON FILE
PATRICK DILLON                       ADDRESS ON FILE
PATRICK DORAN                        ADDRESS ON FILE
PATRICK DORR                         ADDRESS ON FILE
PATRICK DOUGLAS                      ADDRESS ON FILE
PATRICK DUBOWSKI                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1522 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1747 of 2235

Claim Name                              Address Information
PATRICK DUNN                            ADDRESS ON FILE
PATRICK EATON                           ADDRESS ON FILE
PATRICK EDGER                           ADDRESS ON FILE
PATRICK EDISON                          ADDRESS ON FILE
PATRICK EDMONDSON                       ADDRESS ON FILE
PATRICK ETHEREDGE                       ADDRESS ON FILE
PATRICK ETHRIDGE                        ADDRESS ON FILE
PATRICK FEIGHAN                         ADDRESS ON FILE
PATRICK FERNALD                         ADDRESS ON FILE
PATRICK FINOTTI                         ADDRESS ON FILE
PATRICK FLEBOTTE                        ADDRESS ON FILE
PATRICK FOGARTY                         ADDRESS ON FILE
PATRICK FORTINE                         ADDRESS ON FILE
PATRICK GALLAGHER                       ADDRESS ON FILE
PATRICK GANUS                           ADDRESS ON FILE
PATRICK GARRETT                         ADDRESS ON FILE
PATRICK GATHERS                         ADDRESS ON FILE
PATRICK GERST                           ADDRESS ON FILE
PATRICK GILOT                           ADDRESS ON FILE
PATRICK GONYER                          ADDRESS ON FILE
PATRICK GOODWYN                         ADDRESS ON FILE
PATRICK GOSET                           ADDRESS ON FILE
PATRICK GRACE                           ADDRESS ON FILE
PATRICK GRASS                           ADDRESS ON FILE
PATRICK GRIFFIN                         ADDRESS ON FILE
PATRICK HARRIS                          ADDRESS ON FILE
PATRICK HARRIS                          ADDRESS ON FILE
PATRICK HART                            ADDRESS ON FILE
PATRICK HASTING                         ADDRESS ON FILE
PATRICK HEFLIN                          ADDRESS ON FILE
PATRICK HENNESSY                        ADDRESS ON FILE
PATRICK HENRY CREATIVE PROMOTIONS INC   1177 WEST LOOP S STE 800 HOUSTON TX 77027-9073
PATRICK HILAIRE                         ADDRESS ON FILE
PATRICK HOLLIS                          ADDRESS ON FILE
PATRICK HUCHINGSON                      ADDRESS ON FILE
PATRICK HULTON                          ADDRESS ON FILE
PATRICK HUTSON                          ADDRESS ON FILE
PATRICK HUTSON                          ADDRESS ON FILE
PATRICK J TAFT                          ADDRESS ON FILE
PATRICK JENKINS                         ADDRESS ON FILE
PATRICK JENKS                           ADDRESS ON FILE
PATRICK JOHNSON                         ADDRESS ON FILE
PATRICK JOHNSON                         ADDRESS ON FILE
PATRICK KANE                            ADDRESS ON FILE
PATRICK KELLEY                          ADDRESS ON FILE
PATRICK KELLY                           ADDRESS ON FILE
PATRICK LEONARD                         ADDRESS ON FILE
PATRICK LICON                           ADDRESS ON FILE
PATRICK LISTER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1523 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1748 of 2235

Claim Name                         Address Information
PATRICK LOMANANG                   ADDRESS ON FILE
PATRICK LOMBARDI                   ADDRESS ON FILE
PATRICK LOVE                       ADDRESS ON FILE
PATRICK MACAFFEE                   ADDRESS ON FILE
PATRICK MACDONALD                  ADDRESS ON FILE
PATRICK MARR                       ADDRESS ON FILE
PATRICK MASI                       ADDRESS ON FILE
PATRICK MAWBY                      ADDRESS ON FILE
PATRICK MAY                        ADDRESS ON FILE
PATRICK MAY                        ADDRESS ON FILE
PATRICK MCCRAY                     ADDRESS ON FILE
PATRICK MCDANIELS                  ADDRESS ON FILE
PATRICK MCGRANE                    ADDRESS ON FILE
PATRICK MCMENAMIN                  ADDRESS ON FILE
PATRICK MCWILLIAMS                 ADDRESS ON FILE
PATRICK MEYER                      ADDRESS ON FILE
PATRICK MITCHELL                   ADDRESS ON FILE
PATRICK MOINETTE                   ADDRESS ON FILE
PATRICK MONDS                      ADDRESS ON FILE
PATRICK MONTGOMERY                 ADDRESS ON FILE
PATRICK MOODY                      ADDRESS ON FILE
PATRICK MORRISON                   ADDRESS ON FILE
PATRICK MORRISON                   ADDRESS ON FILE
PATRICK NELSON                     ADDRESS ON FILE
PATRICK NICHO                      ADDRESS ON FILE
PATRICK O'GORMAN                   ADDRESS ON FILE
PATRICK OBRIEN                     ADDRESS ON FILE
PATRICK ODOM                       ADDRESS ON FILE
PATRICK OFFICER                    ADDRESS ON FILE
PATRICK PARKINSON                  ADDRESS ON FILE
PATRICK PATTERSON                  ADDRESS ON FILE
PATRICK PAVLOFF                    ADDRESS ON FILE
PATRICK PITTS                      ADDRESS ON FILE
PATRICK RANDOLPH                   ADDRESS ON FILE
PATRICK RAWLS                      ADDRESS ON FILE
PATRICK RAYMORE                    ADDRESS ON FILE
PATRICK REAVES                     ADDRESS ON FILE
PATRICK REED                       ADDRESS ON FILE
PATRICK ROBINSON                   ADDRESS ON FILE
PATRICK ROWLAND                    ADDRESS ON FILE
PATRICK RUF                        ADDRESS ON FILE
PATRICK RUFF                       ADDRESS ON FILE
PATRICK RYAN                       ADDRESS ON FILE
PATRICK SAMAR                      ADDRESS ON FILE
PATRICK SEARS                      ADDRESS ON FILE
PATRICK SHEHAN                     ADDRESS ON FILE
PATRICK SHELLEY                    ADDRESS ON FILE
PATRICK SHNEIDER                   ADDRESS ON FILE
PATRICK SHUFORD                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1524 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                          Page 1749 of 2235

Claim Name                         Address Information
PATRICK SLACK                      ADDRESS ON FILE
PATRICK SMITH                      ADDRESS ON FILE
PATRICK SMITH                      ADDRESS ON FILE
PATRICK SMITH                      ADDRESS ON FILE
PATRICK SNEED                      ADDRESS ON FILE
PATRICK SORGE                      ADDRESS ON FILE
PATRICK SPRINGER                   ADDRESS ON FILE
PATRICK STEPHEN                    ADDRESS ON FILE
PATRICK STEWART                    ADDRESS ON FILE
PATRICK STOTS                      ADDRESS ON FILE
PATRICK THOMAS                     ADDRESS ON FILE
PATRICK THOMPSON                   ADDRESS ON FILE
PATRICK THOMPSON                   ADDRESS ON FILE
PATRICK THORNTON                   ADDRESS ON FILE
PATRICK THROWER                    ADDRESS ON FILE
PATRICK TIERNEY                    ADDRESS ON FILE
PATRICK TOBIN                      ADDRESS ON FILE
PATRICK TRIPLETT                   ADDRESS ON FILE
PATRICK UNNERSTALL                 ADDRESS ON FILE
PATRICK WARNOCK                    ADDRESS ON FILE
PATRICK WEPPNER                    ADDRESS ON FILE
PATRICK WHALEN                     ADDRESS ON FILE
PATRICK WHITE                      ADDRESS ON FILE
PATRICK WIEST                      ADDRESS ON FILE
PATRICK WILLIAMS                   ADDRESS ON FILE
PATRICK WILLIS                     ADDRESS ON FILE
PATRICK WILSON                     ADDRESS ON FILE
PATRICK WILSON                     ADDRESS ON FILE
PATRICK WITTE                      ADDRESS ON FILE
PATRICK WODKINS                    ADDRESS ON FILE
PATRICK WOODSON                    ADDRESS ON FILE
PATRICK WORKING                    ADDRESS ON FILE
PATRIK BRITTON                     ADDRESS ON FILE
PATRIK STEFANIK                    ADDRESS ON FILE
PATRIKA WALLACE                    ADDRESS ON FILE
PATRINA WHEATLEY                   ADDRESS ON FILE
PATRIOT PRO TURF LANDSCAPE MAINT   P O BOX 3191 HICKORY NC 28603
PATRONTECHNOLOGY                   7827 GUNN HWY WEXFORD PA 15090
PATRONTECHNOLOGY                   10675 PERRY HWY, 1316 TAMPA FL 33626
PATRYCIA PRZYBYL                   ADDRESS ON FILE
PATRYK SIKORSKI                    ADDRESS ON FILE
PATSY DE ANGELIS                   ADDRESS ON FILE
PATSY DODD                         ADDRESS ON FILE
PATTI ARMOND                       ADDRESS ON FILE
PATTI DONNELLY                     ADDRESS ON FILE
PATTI J. CROOKS                    C/O KOHAN RETAIL INVESTMENT GROUP LLC 1010 NORTHERN BLVD GREAT NECK NY 11024
PATTI LITTLE                       ADDRESS ON FILE
PATTI MARSH                        ADDRESS ON FILE
PATTISON SIGN GROUP INC            410 N CEDAR BLUFF RD KNOXVILLE TN 37923



Epiq Corporate Restructuring, LLC                                                          Page 1525 OF 2008
                                                 RUBY TUESDAY
                     Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 1750 of 2235

Claim Name                             Address Information
PATTON YOUNG ELECTRONIC                4600 RUFF ROAD SUITE E NORTH CHARLESTON SC 29418
PATTY HASTREITER                       ADDRESS ON FILE
PATTY HYATT                            ADDRESS ON FILE
PATTY SIMPSON                          ADDRESS ON FILE
PATTY WASH                             415 ELM ST HEIGHTS VERSAILLES KY 40383
PAUBLO MENDOZA                         ADDRESS ON FILE
PAUL & HEINRICH ABERLE                 4589 REGALO BELLO ST LAS VEGAS NV 89135
PAUL AHR JR                            ADDRESS ON FILE
PAUL ALLEN                             ADDRESS ON FILE
PAUL AND CO                            6244 ELTON AVE LAS VEGAS NV 89107
PAUL ARCHIE                            ADDRESS ON FILE
PAUL BACKUS                            ADDRESS ON FILE
PAUL BAKER                             ADDRESS ON FILE
PAUL BARBOZA                           ADDRESS ON FILE
PAUL BARELLA LOPEZ                     ADDRESS ON FILE
PAUL BATIE                             ADDRESS ON FILE
PAUL BATTISTELLA                       ADDRESS ON FILE
PAUL BAUER                             ADDRESS ON FILE
PAUL BICKNELL                          ADDRESS ON FILE
PAUL BLACK                             ADDRESS ON FILE
PAUL BLAKELY                           ADDRESS ON FILE
PAUL BLESSING                          ADDRESS ON FILE
PAUL BOWEN                             ADDRESS ON FILE
PAUL BRADSHAW                          ADDRESS ON FILE
PAUL BRISTOW                           ADDRESS ON FILE
PAUL BROCK                             ADDRESS ON FILE
PAUL CADIEUX                           ADDRESS ON FILE
PAUL CALES                             ADDRESS ON FILE
PAUL CAMPBELL                          ADDRESS ON FILE
PAUL CANESTRI AND THE LAW OFFICES OF   SIEGEL AND SIEGEL PC 606 PLAINSBORO RD BUILDING 100 SUITE F PLAINSBORO NJ
                                       08536
PAUL CARTER                            ADDRESS ON FILE
PAUL CARVALHO                          ADDRESS ON FILE
PAUL CARVER                            ADDRESS ON FILE
PAUL CASE                              ADDRESS ON FILE
PAUL CHESSER                           ADDRESS ON FILE
PAUL CISSON                            ADDRESS ON FILE
PAUL CLARK                             ADDRESS ON FILE
PAUL CLARK                             ADDRESS ON FILE
PAUL COLE                              ADDRESS ON FILE
PAUL CONWAY                            ADDRESS ON FILE
PAUL CORNETT                           ADDRESS ON FILE
PAUL CROSSNINE                         ADDRESS ON FILE
PAUL CUMBERLEDGE                       ADDRESS ON FILE
PAUL DERRINGER                         ADDRESS ON FILE
PAUL DICTON                            ADDRESS ON FILE
PAUL DOMINGUEZ                         ADDRESS ON FILE
PAUL DOWDY                             ADDRESS ON FILE
PAUL E ZUBE                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1526 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1751 of 2235

Claim Name                         Address Information
PAUL ELLITHORPE                    ADDRESS ON FILE
PAUL EMMANUEL                      ADDRESS ON FILE
PAUL ENGLISH LANDSCAPES            45 FAIRVIEW AVENUE CLIFTON HEIGHTS PA 19018
PAUL FAU                           ADDRESS ON FILE
PAUL FISHER JR                     ADDRESS ON FILE
PAUL FONTANA                       ADDRESS ON FILE
PAUL FORD                          ADDRESS ON FILE
PAUL FORRESTER                     ADDRESS ON FILE
PAUL FRANKEN                       ADDRESS ON FILE
PAUL FRANKLIN                      ADDRESS ON FILE
PAUL FRYFOGLE                      ADDRESS ON FILE
PAUL GAINER                        ADDRESS ON FILE
PAUL GARRETT                       ADDRESS ON FILE
PAUL GILLESPIE                     ADDRESS ON FILE
PAUL GILLIAM JR                    ADDRESS ON FILE
PAUL GLADSTONE                     ADDRESS ON FILE
PAUL GRIEVER                       ADDRESS ON FILE
PAUL H ABERLE                      ADDRESS ON FILE
PAUL HAIRSTON                      ADDRESS ON FILE
PAUL HALL                          ADDRESS ON FILE
PAUL HARDY                         ADDRESS ON FILE
PAUL HARRIS                        ADDRESS ON FILE
PAUL HEATON                        ADDRESS ON FILE
PAUL HEMELSTRAND                   ADDRESS ON FILE
PAUL HODGE                         ADDRESS ON FILE
PAUL HOLLIE                        ADDRESS ON FILE
PAUL HOLT                          ADDRESS ON FILE
PAUL HOSKINS                       ADDRESS ON FILE
PAUL J BLANCHARD                   ADDRESS ON FILE
PAUL JACKSON                       ADDRESS ON FILE
PAUL JONES                         ADDRESS ON FILE
PAUL JONES                         ADDRESS ON FILE
PAUL JUSTICE                       ADDRESS ON FILE
PAUL KOEHN                         ADDRESS ON FILE
PAUL KOERNER                       ADDRESS ON FILE
PAUL KUN                           ADDRESS ON FILE
PAUL LAPLACA                       ADDRESS ON FILE
PAUL LEE                           ADDRESS ON FILE
PAUL LEE                           ADDRESS ON FILE
PAUL LEWIS                         ADDRESS ON FILE
PAUL LIVINGSTON                    ADDRESS ON FILE
PAUL LOMBARDO                      ADDRESS ON FILE
PAUL LOVELL                        ADDRESS ON FILE
PAUL LYCOS                         ADDRESS ON FILE
PAUL MAGERKO                       ADDRESS ON FILE
PAUL MALM                          ADDRESS ON FILE
PAUL MARTIN                        ADDRESS ON FILE
PAUL MATTEAR                       ADDRESS ON FILE
PAUL MATTHEWS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1527 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1752 of 2235

Claim Name                         Address Information
PAUL MCBRIDE HEATING AND AIR       PO BOX 2305 MOREHEAD CITY NC 28557
PAUL MCGLONE                       ADDRESS ON FILE
PAUL MCWILLIAMS                    ADDRESS ON FILE
PAUL MILES                         ADDRESS ON FILE
PAUL MOESER                        ADDRESS ON FILE
PAUL MOLINA                        ADDRESS ON FILE
PAUL MONGELLI                      ADDRESS ON FILE
PAUL MORGAN                        ADDRESS ON FILE
PAUL MORRIS                        ADDRESS ON FILE
PAUL MYERS                         ADDRESS ON FILE
PAUL NEVILLE                       ADDRESS ON FILE
PAUL OGBURN                        ADDRESS ON FILE
PAUL ONEAL                         ADDRESS ON FILE
PAUL OPITZ                         ADDRESS ON FILE
PAUL ORTMANN                       ADDRESS ON FILE
PAUL PAGE                          ADDRESS ON FILE
PAUL PANUNZIO                      ADDRESS ON FILE
PAUL PAPARELLA                     ADDRESS ON FILE
PAUL PASTORELLI                    ADDRESS ON FILE
PAUL PAUL CLEDANOR                 ADDRESS ON FILE
PAUL PETROFF                       ADDRESS ON FILE
PAUL PHELPS                        ADDRESS ON FILE
PAUL PITTMAN                       ADDRESS ON FILE
PAUL PLATAS                        ADDRESS ON FILE
PAUL PORTER                        ADDRESS ON FILE
PAUL PRATT                         ADDRESS ON FILE
PAUL PREDMORE                      ADDRESS ON FILE
PAUL PYSCZYNSKI                    ADDRESS ON FILE
PAUL QUIGLEY                       ADDRESS ON FILE
PAUL RADA                          ADDRESS ON FILE
PAUL RADFORD                       ADDRESS ON FILE
PAUL RAMSEY                        ADDRESS ON FILE
PAUL RANDOLPH                      ADDRESS ON FILE
PAUL REDFERN                       ADDRESS ON FILE
PAUL RHODES                        ADDRESS ON FILE
PAUL RICHARDSON                    ADDRESS ON FILE
PAUL ROBINSON                      ADDRESS ON FILE
PAUL ROCK                          ADDRESS ON FILE
PAUL RODOWSKI                      ADDRESS ON FILE
PAUL ROGERSON                      ADDRESS ON FILE
PAUL RONDEAU                       ADDRESS ON FILE
PAUL ROY                           ADDRESS ON FILE
PAUL SADLER                        ADDRESS ON FILE
PAUL SALEBE                        ADDRESS ON FILE
PAUL SANTIAGO                      ADDRESS ON FILE
PAUL SCHOTT                        ADDRESS ON FILE
PAUL SCHRINEL                      ADDRESS ON FILE
PAUL SELENSKY                      ADDRESS ON FILE
PAUL SIMMONS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1528 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1753 of 2235

Claim Name                            Address Information
PAUL SIMRELL                          ADDRESS ON FILE
PAUL SLAUGH                           ADDRESS ON FILE
PAUL SMITH                            ADDRESS ON FILE
PAUL STADELMAN                        ADDRESS ON FILE
PAUL STEPHEN JONES                    ADDRESS ON FILE
PAUL TAFOYA                           ADDRESS ON FILE
PAUL TEITLER                          ADDRESS ON FILE
PAUL TESTORFF                         ADDRESS ON FILE
PAUL THOMAS                           ADDRESS ON FILE
PAUL TRACE                            ADDRESS ON FILE
PAUL TYSON                            ADDRESS ON FILE
PAUL UNDERWOOD                        ADDRESS ON FILE
PAUL VILLACIS                         ADDRESS ON FILE
PAUL VOGEL                            ADDRESS ON FILE
PAUL WEATHERFORD                      ADDRESS ON FILE
PAUL WEBB                             ADDRESS ON FILE
PAUL WEBER                            ADDRESS ON FILE
PAUL WEHRENBERG                       ADDRESS ON FILE
PAUL WESTWOOD                         ADDRESS ON FILE
PAUL WHITING                          ADDRESS ON FILE
PAUL WILEY                            ADDRESS ON FILE
PAUL WILLIAMS                         ADDRESS ON FILE
PAUL WILLIAMS                         ADDRESS ON FILE
PAUL WILLIAMS                         ADDRESS ON FILE
PAUL WILLIARD                         ADDRESS ON FILE
PAUL WILSON                           ADDRESS ON FILE
PAUL WINSLOW-ROGERS                   ADDRESS ON FILE
PAUL WINTON                           ADDRESS ON FILE
PAUL ZIMMERMAN                        ADDRESS ON FILE
PAULA ADAMS FORREST                   2500 DUNDEE RD. WINTER HAVEN FL 33884
PAULA ADAMS FORREST                   ADDRESS ON FILE
PAULA BARNES                          ADDRESS ON FILE
PAULA BEARD                           ADDRESS ON FILE
PAULA BOOTHBY                         ADDRESS ON FILE
PAULA CALLAWAY                        ADDRESS ON FILE
PAULA CARMAN                          ADDRESS ON FILE
PAULA CARTER                          ADDRESS ON FILE
PAULA COVIAN                          ADDRESS ON FILE
PAULA DILS                            ADDRESS ON FILE
PAULA EDMONSON                        ADDRESS ON FILE
PAULA GRIFFIN                         ADDRESS ON FILE
PAULA HARVEY                          ADDRESS ON FILE
PAULA HAY SMALLS                      ADDRESS ON FILE
PAULA HEMBREE                         ADDRESS ON FILE
PAULA HERNANDEZ CORAL                 ADDRESS ON FILE
PAULA HOLCOMB                         ADDRESS ON FILE
PAULA HOLMES                          ADDRESS ON FILE
PAULA JACKSON                         ADDRESS ON FILE
PAULA KILGORE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1529 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1754 of 2235

Claim Name                               Address Information
PAULA KITCHEN                            ADDRESS ON FILE
PAULA LAYTON                             ADDRESS ON FILE
PAULA LONG                               ADDRESS ON FILE
PAULA MILLER                             ADDRESS ON FILE
PAULA MORAN                              ADDRESS ON FILE
PAULA MUELLER                            ADDRESS ON FILE
PAULA NIXON                              ADDRESS ON FILE
PAULA OROZCO                             ADDRESS ON FILE
PAULA PORTER                             ADDRESS ON FILE
PAULA PRATER                             ADDRESS ON FILE
PAULA R PRIME                            ADDRESS ON FILE
PAULA RAMSEY                             ADDRESS ON FILE
PAULA ROADMAN                            ADDRESS ON FILE
PAULA ROGERS                             ADDRESS ON FILE
PAULA RUBENSTEIN                         ADDRESS ON FILE
PAULA SHACKLEFORD                        ADDRESS ON FILE
PAULA SMITH                              ADDRESS ON FILE
PAULA TOWNSEND                           ADDRESS ON FILE
PAULA VAIL                               ADDRESS ON FILE
PAULA WARNICK                            ADDRESS ON FILE
PAULA WHITTINGTON                        ADDRESS ON FILE
PAULAROSE EANNETTA                       ADDRESS ON FILE
PAULDING CO ENVIRONMENTAL HEALTH         240 CONSTITUTION BLVD SUIT 1-A DALLAS GA 30132
PAULDING COUNTY                          3236 ATLANTA HWY DALLAS GA 30132-5725
PAULDING COUNTY BOARD OF COMMISSIONERS   PO BOX 16007 ATLANTA GA 30321-0007
PAULDING COUNTY HEALTH DEPT              240 CONSTITUTION BLVD STE A DALLAS TX 30132
PAULDING COUNTY WATER SYSTEM             3844 ATLANTA HWY HIRAM GA 30141
PAULDING COUNTY WATER SYSTEM             PO BOX 16007 ATLANTA GA 30321
PAULDING COUNTY WATER SYSTEM             PO BOX 16007 ATLANTA GA 30321-0007
PAULETTE CHEATHAM                        ADDRESS ON FILE
PAULETTE DAVIS                           ADDRESS ON FILE
PAULETTE DICKENSON                       ADDRESS ON FILE
PAULETTE HEMPHILL                        ADDRESS ON FILE
PAULETTE JONES                           ADDRESS ON FILE
PAULETTE JONES                           ADDRESS ON FILE
PAULETTE MURRAY                          ADDRESS ON FILE
PAULETTE NESBETH                         ADDRESS ON FILE
PAULETTE SAAVEDRA                        ADDRESS ON FILE
PAULINA DIAZ                             ADDRESS ON FILE
PAULINA KOVALENKO                        ADDRESS ON FILE
PAULINA RUBIO-AGUILAR                    ADDRESS ON FILE
PAULINA WILLIAMS                         ADDRESS ON FILE
PAULINE BURGOON                          ADDRESS ON FILE
PAULINE CORCORAN                         ADDRESS ON FILE
PAULINE MARTINEZ                         ADDRESS ON FILE
PAULINE WHITFIELD                        ADDRESS ON FILE
PAULO CISNEROS                           ADDRESS ON FILE
PAULO CISNEROS                           ADDRESS ON FILE
PAULS CARPET SHINE                       9947 BULLARD CLARKSTON MI 48348



Epiq Corporate Restructuring, LLC                                                               Page 1530 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1755 of 2235

Claim Name                              Address Information
PAULXO LLC                             601 MARQUETTE AVENUE SUITE 100 MINNEAPOLIS MN 55402
PAULYNE CATACUTAN                      ADDRESS ON FILE
PAVANA PATEL                           ADDRESS ON FILE
PAVEMENT EXCHANGE                      3111 MONROE RD SUITE 200 CHARLOTTE NC 28204
PAVEMENT EXCHANGE                      3111 MONROE ROAD SUITE 200 CHARLOTTE NC 28205
PAW PAW WINE DISTRIBUTORS              2400 RAVINE ROAD KALAMAZOO MI 49004
PAWEL KALINOWSKI                       ADDRESS ON FILE
PAWEL SZCZEPANIAK                      ADDRESS ON FILE
PAXTON WRIGHT                          ADDRESS ON FILE
PAXTON YON                             ADDRESS ON FILE
PAY O MATIC CHECK CASHING FINANCIAL SVC 166 30 JAMAICA AVE 2ND FLOOR JAMAICA NY 11432
PAYDEN HILL                            ADDRESS ON FILE
PAYFLEX HSA                            PO BOX 2239 OMAHA NE 68103-2239
PAYFLEX SYSTEMS USA INC                10802 FARNAM DRIVE SUITE 100 OMAHA NE 68154
PAYGE ALLEN                            ADDRESS ON FILE
PAYNE MAY                              ADDRESS ON FILE
PAYNE RAGER                            ADDRESS ON FILE
PAYNE ROOFING AND REMODELING LLC       4585 HEATHER COURT CHARLOTTESVILLE VA 22911
PAYONTE WHITE                          ADDRESS ON FILE
PAYSON BRADEN                          ADDRESS ON FILE
PAYTEN POLLOCK                         ADDRESS ON FILE
PAYTON ALBRECHT-FRANKE                 ADDRESS ON FILE
PAYTON AMESQUITA                       ADDRESS ON FILE
PAYTON AYCOCK                          ADDRESS ON FILE
PAYTON BATES                           ADDRESS ON FILE
PAYTON BRYANT                          ADDRESS ON FILE
PAYTON CAMPBELL                        ADDRESS ON FILE
PAYTON CHAVIS                          ADDRESS ON FILE
PAYTON COPPAGE                         ADDRESS ON FILE
PAYTON CUNNINGHAM                      ADDRESS ON FILE
PAYTON DAVES                           ADDRESS ON FILE
PAYTON GASSON                          ADDRESS ON FILE
PAYTON HINKLE                          ADDRESS ON FILE
PAYTON HUBER                           ADDRESS ON FILE
PAYTON JOHNSON                         ADDRESS ON FILE
PAYTON JOHNSON                         ADDRESS ON FILE
PAYTON JOHNSON                         ADDRESS ON FILE
PAYTON KUNKEL                          ADDRESS ON FILE
PAYTON LANN                            ADDRESS ON FILE
PAYTON LEONARD                         ADDRESS ON FILE
PAYTON LITTRELL                        ADDRESS ON FILE
PAYTON MEEKS                           ADDRESS ON FILE
PAYTON MELLAN                          ADDRESS ON FILE
PAYTON MILLER                          ADDRESS ON FILE
PAYTON MOORE                           ADDRESS ON FILE
PAYTON NURRE                           ADDRESS ON FILE
PAYTON RICHARDS                        ADDRESS ON FILE
PAYTON ROYER                           ADDRESS ON FILE
PAYTON SCHWEIGER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1531 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1756 of 2235

Claim Name                            Address Information
PAYTON SMITH                          ADDRESS ON FILE
PAYTON SMITHEE                        ADDRESS ON FILE
PAYTON SNELL                          ADDRESS ON FILE
PAYTON ST LOUIS                       ADDRESS ON FILE
PAYTON STIZZA                         ADDRESS ON FILE
PAYTON TALIAFERRO                     ADDRESS ON FILE
PAYTON WILLIAMS                       ADDRESS ON FILE
PAYTON WOMACK                         ADDRESS ON FILE
PAYTON YOUNG                          ADDRESS ON FILE
PAZ UZANA                             ADDRESS ON FILE
PCF PROPERTIES, INC                   1311 MINDEN DRIVE SAN DIEGO CA 92111
PCI AUCTIONS CAROLINAS                141 WEST END DR MANHEIM PA 17545
PDI OF ASHLAND                        309 BIRCH ST HAZARD KY 41701
PDQ ISRAEL FAMILY FORREST OAKS LLC    PO BOX 515 HUDSON NY 12534
PEA RIDGE PUBLIC SERVICE DIST         500 NOVA ST HUNTINGTON WV 25504
PEA RIDGE PUBLIC SERVICE DIST         PO BOX 86 BARBOURSVILLE WV 25504
PEACE EKUTA                           ADDRESS ON FILE
PEACE RIVER DISTRIBUTING INC          9400 PIPER RD PUNTA GORDA FL 33982
PEACH TREE LANDSCAPE                  11849 RIM ROCK TRAIL AUSTIN TX 78737
PEACHTREE ELECTRICAL                  196A STONEBRIDGE DR MYRTLE BEACH SC 29588
PEACHTREE IMMEDIATE CARE              12775 HIGHWAY 54W STE 201 FAYETTEVILLE GA 30214
PEACHTREE MALL LLC                    PO BOX 86 SDS 12 2330 MINNEAPOLIS MN 55486
PEACHTREE MALL LLC                    ATTN: LAW/LEASE ADMINISTRATION DEPT C/O PEACHTREE MALL 110 N. WACKER DR.
                                      CHICAGO IL 60606
PEACHTREE ORTHOPAEDIC CLINIC PA       PO BOX 13594 BELFAST ME 04915
PEACHTREE ORTHOPEDICS                 2001 PEACHTREE RD NE STE 705 DR STEPHEN MCCOLLAM ATLANTA GA 30309
PEARCE JONES                          ADDRESS ON FILE
PEARECE MORNING                       ADDRESS ON FILE
PEARL COLE                            ADDRESS ON FILE
PEARL DENNISON                        ADDRESS ON FILE
PEARL MASON                           ADDRESS ON FILE
PEARL PUN                             ADDRESS ON FILE
PEARL RANGEL                          ADDRESS ON FILE
PEARL WYATT                           ADDRESS ON FILE
PEARLA MCMILLAN                       ADDRESS ON FILE
PEARLINE JACKSON                      ADDRESS ON FILE
PEARSON PROPERTIES                    MICHAEL L. CARPENTER, ESQ. GRAY, LAYTON, KERSH, SOLOMON PO BOX 2636 GASTONIA
                                      NC 28053
PEARSON PROPERTIES                    PP-COX ROAD LLC 1422 BURTONWOOD DRIVE STE 200 GASTONIA NC 28054
PEARSON PROPERTIES                    ATTN: JOSEPH P. PEARSON 1422 BURTONWOOD DRIVE STE 200 GASTONIA NC 28054
PECO PAYMENT PROCESSING               PO BOX 37629 PHILADELPHIA PA 19101
PECO PAYMENT PROCESSING               2301 MARKET ST PHILADELPHIA PA 19103
PECO PAYMENT PROCESSING               PO BOX 97274 WASHINGTON DC 20090-7274
PEDRO ALICEA                          ADDRESS ON FILE
PEDRO ALMANZAR                        ADDRESS ON FILE
PEDRO ARROYO MELENDEZ                 ADDRESS ON FILE
PEDRO CABREJOS                        ADDRESS ON FILE
PEDRO CALANMOTA                       ADDRESS ON FILE
PEDRO CARRILLO                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1532 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                           Page 1757 of 2235

Claim Name                           Address Information
PEDRO CASTRO                         ADDRESS ON FILE
PEDRO CURET JR                       ADDRESS ON FILE
PEDRO CUX CUX                        ADDRESS ON FILE
PEDRO DESOUZA                        ADDRESS ON FILE
PEDRO DUHARTE                        ADDRESS ON FILE
PEDRO ESCALONA                       ADDRESS ON FILE
PEDRO FERNANDEZ                      ADDRESS ON FILE
PEDRO FLORES                         ADDRESS ON FILE
PEDRO GARCIA                         ADDRESS ON FILE
PEDRO GONZALEZ                       ADDRESS ON FILE
PEDRO GUERRA                         ADDRESS ON FILE
PEDRO HERNANDEZ                      ADDRESS ON FILE
PEDRO KORZEN                         ADDRESS ON FILE
PEDRO MARQUEZ                        ADDRESS ON FILE
PEDRO MARTINEZ                       ADDRESS ON FILE
PEDRO MENDEZ                         ADDRESS ON FILE
PEDRO MILLER                         ADDRESS ON FILE
PEDRO MORA                           ADDRESS ON FILE
PEDRO MORENO                         ADDRESS ON FILE
PEDRO OSORIO                         ADDRESS ON FILE
PEDRO PABLO GONZALEZ CASTILLO        ADDRESS ON FILE
PEDRO PEREZ MIGUEL                   ADDRESS ON FILE
PEDRO RIOS                           ADDRESS ON FILE
PEDRO RIVERA                         ADDRESS ON FILE
PEDRO RIVERA                         ADDRESS ON FILE
PEDRO RODRIGUEZ                      ADDRESS ON FILE
PEDRO RODRIGUEZ VERA                 ADDRESS ON FILE
PEDRO SOLER                          ADDRESS ON FILE
PEDRO TELLO TELES                    ADDRESS ON FILE
PEDRO TORRES                         ADDRESS ON FILE
PEDRO TORRES                         ADDRESS ON FILE
PEERLESS BEVERAGE COMPANY            1000 FLORAL AVENUE N UNION NJ 70830
PEGGI RASCO                          PO BOX 123493 FORT WORTH TX 76121
PEGGY BARCIK                         ADDRESS ON FILE
PEGGY CAIN                           ADDRESS ON FILE
PEGGY EVANS                          ADDRESS ON FILE
PEGGY GEORGE                         ADDRESS ON FILE
PEGGY GILLILAND                      ADDRESS ON FILE
PEGGY HOWARD                         ADDRESS ON FILE
PEGGY HUTSELL                        ADDRESS ON FILE
PEGGY JACKSON                        ADDRESS ON FILE
PEGGY JOHNSON                        ADDRESS ON FILE
PEGGY LEMING                         ADDRESS ON FILE
PEGGY MCNATT                         ADDRESS ON FILE
PEGGY MORTON                         ADDRESS ON FILE
PEGGY SPIVEY                         ADDRESS ON FILE
PEGGY WARREN                         ADDRESS ON FILE
PEGGY WEASE                          ADDRESS ON FILE
PEIFER SAFE LOCK                     3747 CHERRY ROAD MEMPHIS TN 38118



Epiq Corporate Restructuring, LLC                                                         Page 1533 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1758 of 2235

Claim Name                               Address Information
PELHAM WATER WORKS                       PO BOX 1479 PELHAM AL 35124-1479
PELIN UNEN                               ADDRESS ON FILE
PELVIN HARRIS                            ADDRESS ON FILE
PENDRAGON LTD                            7157 OHIO RIVER RD LESAGE WV 25537
PENELEC                                  101 CRAWFORDS CORNER RD BLDG 1 STE 1-511 HOLMDEL NJ 07733
PENELEC                                  76 SOUTH MAIN ST AKRON OH 44308
PENELEC                                  PO BOX 3687 AKRON OH 44309
PENELOPE MERLET                          ADDRESS ON FILE
PENINSULA HEALTH DISTRICT                4095 IRONBOUND ROAD SUITE 200 WILLAIMSBURG VA 23188
PENINSULA PAVE AND SEAL                  20873 OLD LANDING ROAD REHOBOTH BEACH DE 19971
PENN BEER                                1825 EAST 12TH STREET ERIE PA 16511
PENN BEER DISTRIBUTORS INC               2801 E TOWNSHIP LINE RD HATFIELD PA 19440
PENN BEER SALES AND SERVICE              2801 E TOWNSHIP LINE RD HATFIELD PA 19440
PENN HIGHLANDS DUBOIS                    100 HOSPITAL AVENUE PO BOX 447 DUBOIS PA 15801
PENN LIQUORS                             1832 WINCHESTER AVE MARTINSBURG WV 25405
PENN POWER                               5001 NASA BLVD FAIRMONT WV 26554
PENN POWER                               PO BOX 3687 AKRON OH 44309
PENNEY ALLEMAN                           ADDRESS ON FILE
PENNICHUCK                               25 MANCHESTER ST PO BOX 1947 MERRIMACK NH 03054-1947
PENNIE HOBBS                             ADDRESS ON FILE
PENNSYLVANIA AMERICAN WATER              PO BOX 371412 PITTSBURGH PA 15250
PENNSYLVANIA AMERICAN WATER              852 WESLEY DR MECHANICSBURG PA 17055
PENNSYLVANIA AVE FOOD PANTRY             1900 PENNSYLVANIA AVE ALLENTOWN PA 18109
PENNSYLVANIA DEPARTMENT OF HUMAN         SERVICES PA MEDICAID PROGRAM 801 MARKET STREET PHILADELPHIA PA 19107
PENNSYLVANIA DEPT OF LABOR AND INDUSTRY UNITED STATES PLAZA SUITE 1500 30 S 17TH ST PHILADELPHIA PA 19103-4007
PENNSYLVANIA DEPT OF REVENUE             PO BOX 280414 HARRISBURG PA 17128
PENNSYLVANIA DEPT OF STATE               411 7TH AVE ROOM 420 PITTSBURGH PA 15219-1905
PENNSYLVANIA DEPT OF STATE               11 PARKWAY CTR STE 175 875 GREENTREE RD PITTSBURGH PA 15220
PENNSYLVANIA DEPT OF STATE               15 W THIRD ST SECOND FL GREENSBURG PA 15601-3003
PENNSYLVANIA DEPT OF STATE               425 MAIN ST JOHNSTOWN PA 15901-1808
PENNSYLVANIA DEPT OF STATE               448 W 11TH ST ERIE PA 16501-1501
PENNSYLVANIA DEPT OF STATE               5TH FL STRAWBERRY SQ HARRISBURG PA 17128-0605
PENNSYLVANIA DEPT OF STATE               535 CHESTNUT ST SUNBURY PA 17801-2834
PENNSYLVANIA DEPT OF STATE               555 UNION BLVD ALLENTOWN PA 18109-3389
PENNSYLVANIA DEPT OF STATE               BANK TOWERS 207 WYOMING AVE SCRANTON PA 18503-1427
PENNSYLVANIA DEPT OF STATE               419 AVENUE OF THE STATES 6TH FL STE 602 CHESTER PA 19013
PENNSYLVANIA DEPT OF STATE               110 N 8TH ST STE 204A PHILADELPHIA PA 19107-2412
PENNSYLVANIA DEPT OF STATE               PHILADELPHIA NORTHE DISTRICT 3240 RED LION RD PHILADELPHIA PA 19114-1109
PENNSYLVANIA DEPT OF STATE               STONY CREEK OFFICE CENTER 151 W MARSHALL ST SECOND FL NORRISTOWN PA 19401-4739
PENNSYLVANIA DEPT OF STATE               625 CHERRY ST READING PA 19602-1186
PENNSYLVANIA LAWN AND LANDSCAPE LLC      3439 WEIDSASVILLE RD OREFIELD PA 18069
PENNSYLVANIA LIQUOR CONTROL BOARD        1234 MILLERSVILLE PIKE LANCASTER PA 17603
PENNSYLVANIA LIQUOR CONTROL BOARD        3084 EMRICK BLVD BETHLEHEM PA 18020
PENNSYLVANIA LIQUOR CONTROL BOARD PLCB   910 CAPITAL ST HARRISBURG PA 17124
PENNSYLVANIA MUNICIPAL                   SERVICE COMPANY 336 DELAWARE AVE OAKMONT PA 15139-2138
PENNSYLVANIA PHYSICIAN SERVICE           P O BOX 21113 BELFAST ME 04915
PENNSYLVANIA UC FUND                     DEPARTMENT OF LABOR & INDUSTRY PO BOX 60848 HARRISBURG PA 17121
PENNY DOWELL                             ADDRESS ON FILE
PENNY GIBSON                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 1534 OF 2008
                                                 RUBY TUESDAY
                     Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1759 of 2235

Claim Name                             Address Information
PENNY HARLLEE                          ADDRESS ON FILE
PENNY JOHN                             ADDRESS ON FILE
PENNY POLK                             ADDRESS ON FILE
PENNY RODENHOUSE                       ADDRESS ON FILE
PENNY SCHENK                           ADDRESS ON FILE
PENNY TAFFNER                          ADDRESS ON FILE
PENNY WILLIAMS                         ADDRESS ON FILE
PENSACOLA LOCK AND SAFE                4575 BELL LN PACE FL 32571
PENSACOLA LOCK AND SAFE                P O BOX 1869 BRENTWOOD TN 37024
PENSION BENEFIT GUARANTY CORP          GENERAL COUNSEL 1200 K STREET NW WASHINGTON DC 20005
PENSION BENEFIT GUARANTY CORP          DIR. CORP. FINANCE & NEGOTIATION DEPT. 1200 K STREET NW WASHINGTON DC 20005
PENSION BENEFIT GUARANTY CORPORATION   C/O OFFICE OF GENERAL COUNSEL ATTN COURTNEY MORGAN 1200 K ST NW, STE 340
                                       WASHINGTON DC 20005
PENTAIR FILTRATION SOLUTIONS LLC       1040 MUIRFIELD DRIVE HANOVER PARK IL 60133
PEOPLE REPORT                          17304 PRESTON ROAD SUITE 430 DALLAS TX 75252
PEOPLE REPORT LLC                      17304 PRESTON RD 430 DALLAS TX 75254
PEOPLES                                375 N SHORE DR, STE 600 PITTSBURGH PA 15212-5866
PEOPLES                                PO BOX 644760 PITTSBURGH PA 15264
PEOPLES NATURAL GAS CO                 PO BOX 644760 PITTSBURGH PA 15264-4760
PEOPLES WATER SVC CO OF FLORID         905 LOWNDE AVE PENSACOLA FL 32507
PEOPLES WATER SVC CO OF FLORID         PO BOX 4815 PENSACOLA FL 32507
PEOPLES WATER SVC CO OF FLORIDA        PO BOX 4815 PENSACOLA FL 32507-0815
PEPCO                                  PO BOX 13608 PHILADELPHIA PA 19101
PEPCO                                  PO BOX 97274 WASHINGTON DC 20090-7274
PEPIN DISTRIBUTING COMPANY             4121 NORTH 50TH STREET TAMPA FL 33610
PEPPER COLEMAN                         ADDRESS ON FILE
PERCIVAL BUXTON                        ADDRESS ON FILE
PERCY ALBRITTON                        ADDRESS ON FILE
PEREZ, EVELYN                          C/O MICHAEL GIBSON, ESQ 3120 FIRE RD, STE 100 EGG HARBOR TOWNSHIP NJ 08234
PERFECT PLUMBING PARTNERS INC          PO BOX 683 CHESTER HEIGHTS PA 19017
PERFECTION LAWN SERVICES LLC           9089 FOXWOOD DR S TALLAHASSEE FL 32309
PERFECTO VASQUEZ                       ADDRESS ON FILE
PERFICIENT                             555 MARYVILLE UNIVERSITY DRIVE SUITE 600 SAINT LOUIS MO 63141
PERFORMANCE AWARD CENTER INC           FILE 916241 PO BOX 961094 FT WORTH TX 76161
PERFORMANCE FOOD GROUP                 ATTN: JACKIE FINLEY 245 NORTH CASTLE HEIGHTS AVE LEBANON TN 37087
PERLA GAXIOLA-LUNA                     ADDRESS ON FILE
PERLA MARTE                            ADDRESS ON FILE
PERMA TREAT                            PO BOX 8260 FREDERICKSBURG VA 22404
PERMAN BAKER                           ADDRESS ON FILE
PERNELL JORDAN                         ADDRESS ON FILE
PERRIANNE MILES                        ADDRESS ON FILE
PERRILYNNE MORRIS                      ADDRESS ON FILE
PERRIN HATCHER                         ADDRESS ON FILE
PERRY AND BRANDT ATTORNEYS AT LAW      417 S MAIN ST WAKE FOREST NC 27587
PERRY BENTLEY                          ADDRESS ON FILE
PERRY BINGLEY                          ADDRESS ON FILE
PERRY CONYERS                          ADDRESS ON FILE
PERRY FEDORAK                          ADDRESS ON FILE
PERRY JORDAN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1535 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 1760 of 2235

Claim Name                              Address Information
PERRY KENNEDY                          ADDRESS ON FILE
PERRY MOUZON                           ADDRESS ON FILE
PERRY SMITH                            ADDRESS ON FILE
PERRY WILLIAMS                         ADDRESS ON FILE
PERSEPHONIE MAY                        ADDRESS ON FILE
PERSHON MACKEY                         ADDRESS ON FILE
PERSONAL TOUCH CLEANING SERVICE        3411 DUNMORE AVE NW CANTON OH 44708
PERUSE SOFTWARE                        436 AMHERST STREET SUITE 222 NASHUA NH 03063
PERUSE SOFTWARE INC                    ATTN LEGAL DEPARTMENT PO BOX 794 MERRIMACK NH 03054
PETE DAUGENTI                          ADDRESS ON FILE
PETE HAMMOND                           ADDRESS ON FILE
PETE LANCASTER                         ADDRESS ON FILE
PETER ABBRUZZESE                       ADDRESS ON FILE
PETER ASHLEY                           ADDRESS ON FILE
PETER B ORLIK                          613 KANE ST MT.PLEASANT MI 48858
PETER BONFIGLIO                        ADDRESS ON FILE
PETER BROWN                            ADDRESS ON FILE
PETER BUCHANAN                         ADDRESS ON FILE
PETER CHAPLE                           ADDRESS ON FILE
PETER CHAU                             ADDRESS ON FILE
PETER CLARITY                          ADDRESS ON FILE
PETER COURCY                           ADDRESS ON FILE
PETER DAVIS                            ADDRESS ON FILE
PETER EKSTRAND                         ADDRESS ON FILE
PETER FERRI                            ADDRESS ON FILE
PETER FREEDMAN                         ADDRESS ON FILE
PETER GERREGANO                        ADDRESS ON FILE
PETER GRANTSIS                         ADDRESS ON FILE
PETER HAGGERTY                         ADDRESS ON FILE
PETER HOOBLER                          ADDRESS ON FILE
PETER HORSLEY                          ADDRESS ON FILE
PETER JIANG                            ADDRESS ON FILE
PETER JIMENEZ                          ADDRESS ON FILE
PETER KONIECZNY                        ADDRESS ON FILE
PETER KOOIENGA                         ADDRESS ON FILE
PETER LAPLACA                          ADDRESS ON FILE
PETER LIEBOLD                          ADDRESS ON FILE
PETER M VANDYKE TEE FOR ANDREW KUFORIJI 24 ARAPAHE RD WEST HARTFORD CT 06107
PETER MAIETTA                          ADDRESS ON FILE
PETER MC NALLY                         ADDRESS ON FILE
PETER MCALLISTER                       ADDRESS ON FILE
PETER MCDONOUGH                        ADDRESS ON FILE
PETER MITCHELL                         ADDRESS ON FILE
PETER MOTHERSHED                       ADDRESS ON FILE
PETER NEWMAN                           ADDRESS ON FILE
PETER PALMER                           ADDRESS ON FILE
PETER PICCIRILLO                       ADDRESS ON FILE
PETER RALEIGH                          ADDRESS ON FILE
PETER ROBERTS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1536 OF 2008
                                              RUBY TUESDAY
                     Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1761 of 2235

Claim Name                          Address Information
PETER ROSS                          ADDRESS ON FILE
PETER RUIZ                          ADDRESS ON FILE
PETER RUSSELL                       ADDRESS ON FILE
PETER S HEDLUND                     ADDRESS ON FILE
PETER SAA                           ADDRESS ON FILE
PETER SCHIFFERT                     ADDRESS ON FILE
PETER SCHNELL                       ADDRESS ON FILE
PETER SCROGGINS                     ADDRESS ON FILE
PETER SHERMAN                       ADDRESS ON FILE
PETER SKELTON                       ADDRESS ON FILE
PETER SLADE                         ADDRESS ON FILE
PETER SOLER                         ADDRESS ON FILE
PETER ST.ONGE                       ADDRESS ON FILE
PETER TAYLOR                        ADDRESS ON FILE
PETER TOMASZCUICZ                   ADDRESS ON FILE
PETER TOMASZEWICZ                   TOMASZEWICZ TRUST DATED 11/18/2002 13075 PACIFIC PROMENADE 301 PLAYA VISTA CA
                                    90094
PETER TOMASZEWICZ CALISUNNY         ADDRESS ON FILE
PETER W GLANDER                     ADDRESS ON FILE
PETER WERNER                        ADDRESS ON FILE
PETER WHITSON                       ADDRESS ON FILE
PETER WILKINS                       ADDRESS ON FILE
PETER WILKINS                       ADDRESS ON FILE
PETER WIMMLER                       ADDRESS ON FILE
PETER ZEIHER                        ADDRESS ON FILE
PETER ZITO                          ADDRESS ON FILE
PETER ZUPPA                         ADDRESS ON FILE
PETERS INC                          PO BOX 1677 KINGSLAND GA 31548
PETERS LANDSCAPING AND LAWN CARE    PO BOX 1677 KINGSLAND GA 31548
PETERS LANDSCAPING LAWN             PO BOX 1677 KINGSLAND GA 31548
PETERSBURG HEALTH DEPARTMENT        301 HALIFAX ST PETERSBURG VA 23803
PETERSON JOSEPH                     ADDRESS ON FILE
PETERSON PLUMBING AND HEATING INC   203 LUTHER AVE LIVERPOOL NY 13088
PETES LANDSCAPING                   1399 SOUTH ELIZABETH ST EXT ST PAULS NC 28384
PETITPREN INC                       44500 N GROESBECK HWY CLINTON TOWNSHIP MI 48036
PETRA LEIBIK                        ADDRESS ON FILE
PETRA OSTERBERGER                   ADDRESS ON FILE
PETROS PERPERIDIS                   ADDRESS ON FILE
PEYTON ALTMAN                       ADDRESS ON FILE
PEYTON BASKERVILLE                  ADDRESS ON FILE
PEYTON CHAMBERS                     ADDRESS ON FILE
PEYTON CRISWELL                     ADDRESS ON FILE
PEYTON DAY                          ADDRESS ON FILE
PEYTON FOLSOM                       ADDRESS ON FILE
PEYTON FOSTER                       ADDRESS ON FILE
PEYTON GILBERT                      ADDRESS ON FILE
PEYTON HARTMANN                     ADDRESS ON FILE
PEYTON HICKS                        ADDRESS ON FILE
PEYTON HIGGINS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1537 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1762 of 2235

Claim Name                           Address Information
PEYTON HIGGINS                       ADDRESS ON FILE
PEYTON HOCKER                        ADDRESS ON FILE
PEYTON HUDSON                        ADDRESS ON FILE
PEYTON HUGHES                        ADDRESS ON FILE
PEYTON KERCHEVAL                     ADDRESS ON FILE
PEYTON KRAMER                        ADDRESS ON FILE
PEYTON MANN                          ADDRESS ON FILE
PEYTON MCLEOD                        ADDRESS ON FILE
PEYTON MCPEAK                        ADDRESS ON FILE
PEYTON MEASEL                        ADDRESS ON FILE
PEYTON OBRIEN                        ADDRESS ON FILE
PEYTON OWENS                         ADDRESS ON FILE
PEYTON PARTRIDGE                     ADDRESS ON FILE
PEYTON PENLAND                       ADDRESS ON FILE
PEYTON QUILLIN                       ADDRESS ON FILE
PEYTON RAMOS                         ADDRESS ON FILE
PEYTON REIDER                        ADDRESS ON FILE
PEYTON SCOTT                         ADDRESS ON FILE
PEYTON STONER                        ADDRESS ON FILE
PEYTON VINYARD                       ADDRESS ON FILE
PEYTON WEATHERLY                     ADDRESS ON FILE
PHADRA DAWSON                        ADDRESS ON FILE
PHADRA LIVE                          ADDRESS ON FILE
PHASHIA WHITE                        ADDRESS ON FILE
PHAYTHE FERICH                       ADDRESS ON FILE
PHEBE FLANIGHAN                      ADDRESS ON FILE
PHEBE HALL                           ADDRESS ON FILE
PHEBE PEAKE                          ADDRESS ON FILE
PHEBEE GARRETT                       ADDRESS ON FILE
PHENIX FOOD SERVICE                  318 GENERAL COLIN POWELL PKWY PHENIX CITY AL 36869
PHENIX MALAVE                        ADDRESS ON FILE
PHIL BLOOMFIELD                      ADDRESS ON FILE
PHIL EDWARDS                         ADDRESS ON FILE
PHIL ELLWELL                         ADDRESS ON FILE
PHIL GWIN                            ADDRESS ON FILE
PHIL HALL ELECTRIC INC               105 WEST WALNUT STREET DICKSON TN 37055
PHIL OBRYAN                          ADDRESS ON FILE
PHIL STONE TREE REMOVAL              340 BRANCH ROAD SANFORD NC 27330
PHILADELPHIA GAS WORKS               PO BOX 11700 NEWARK NJ 07101
PHILADELPHIA GAS WORKS               PO BOX 11700 NEWARK NJ 07101-4700
PHILADELPHIA GAS WORKS               800 W MONTGOMERY AVE PHILADELPHIA PA 19122
PHILADELPHIA HEALTH DEPARTMENT-EHS   1101 MARKET ST STE 1300 PHILADELPHIA PA 19107
PHILADELPHIA TRIBUNE                 502 S 16TH STREET PHILADELPHIA PA 19146
PHILANTEUS JARRETT                   ADDRESS ON FILE
PHILEAH MCDANIEL                     ADDRESS ON FILE
PHILICIA RHINEHART                   ADDRESS ON FILE
PHILIP BARLOW                        ADDRESS ON FILE
PHILIP BARNETT                       ADDRESS ON FILE
PHILIP BLOCKER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1538 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1763 of 2235

Claim Name                        Address Information
PHILIP BRACK                      ADDRESS ON FILE
PHILIP BURCH                      ADDRESS ON FILE
PHILIP CAIAZZO                    ADDRESS ON FILE
PHILIP CARCIA                     ADDRESS ON FILE
PHILIP CARNABUCI                  ADDRESS ON FILE
PHILIP CARPENTER                  ADDRESS ON FILE
PHILIP CATANIA                    ADDRESS ON FILE
PHILIP CLAPSADDLE                 ADDRESS ON FILE
PHILIP COLBERT                    ADDRESS ON FILE
PHILIP DEDIONISIO                 ADDRESS ON FILE
PHILIP DELGALLO                   ADDRESS ON FILE
PHILIP DUMAS                      ADDRESS ON FILE
PHILIP FELICE                     ADDRESS ON FILE
PHILIP FISHER                     ADDRESS ON FILE
PHILIP G ROTOLO                   ADDRESS ON FILE
PHILIP GENTRY                     ADDRESS ON FILE
PHILIP GILETTO                    ADDRESS ON FILE
PHILIP GLEASON                    ADDRESS ON FILE
PHILIP GLESSNER                   ADDRESS ON FILE
PHILIP GOMOLISKY                  ADDRESS ON FILE
PHILIP GORMLEY                    ADDRESS ON FILE
PHILIP HARRIS                     ADDRESS ON FILE
PHILIP JEAN                       ADDRESS ON FILE
PHILIP JENKINS                    ADDRESS ON FILE
PHILIP JORDAN                     ADDRESS ON FILE
PHILIP LIBBY                      ADDRESS ON FILE
PHILIP MCMILLAN                   ADDRESS ON FILE
PHILIP MURPH                      ADDRESS ON FILE
PHILIP PALAZZO                    ADDRESS ON FILE
PHILIP PERKINS                    ADDRESS ON FILE
PHILIP RAPOSO                     ADDRESS ON FILE
PHILIP ROSS                       ADDRESS ON FILE
PHILIP SELLERS                    ADDRESS ON FILE
PHILIP SESKIN                     ADDRESS ON FILE
PHILIP SMITH                      ADDRESS ON FILE
PHILIP WICKS                      ADDRESS ON FILE
PHILIP WOJCIK                     ADDRESS ON FILE
PHILIP YOUNG                      ADDRESS ON FILE
PHILIP ZENTZ                      ADDRESS ON FILE
PHILIPPE SUTTON                   ADDRESS ON FILE
PHILLIP ALLRED                    ADDRESS ON FILE
PHILLIP ANDERSON                  ADDRESS ON FILE
PHILLIP ANGLIN                    ADDRESS ON FILE
PHILLIP BABIN                     ADDRESS ON FILE
PHILLIP BAILEY                    ADDRESS ON FILE
PHILLIP BARNES                    ADDRESS ON FILE
PHILLIP BEALE                     ADDRESS ON FILE
PHILLIP BEATTY                    ADDRESS ON FILE
PHILLIP BERGERON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1539 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1764 of 2235

Claim Name                          Address Information
PHILLIP BIRCH                       ADDRESS ON FILE
PHILLIP BREEDEN                     ADDRESS ON FILE
PHILLIP BRIGHT                      ADDRESS ON FILE
PHILLIP BROWN                       ADDRESS ON FILE
PHILLIP BUNCH                       ADDRESS ON FILE
PHILLIP CASON                       ADDRESS ON FILE
PHILLIP CHAVEZ                      ADDRESS ON FILE
PHILLIP CLARKE                      ADDRESS ON FILE
PHILLIP COLLINS                     ADDRESS ON FILE
PHILLIP COROUTHERS                  ADDRESS ON FILE
PHILLIP CRAIG                       ADDRESS ON FILE
PHILLIP CROSSGROVE                  ADDRESS ON FILE
PHILLIP CRUMITIE                    ADDRESS ON FILE
PHILLIP CYR                         ADDRESS ON FILE
PHILLIP DAVIS                       ADDRESS ON FILE
PHILLIP DOOLEY                      ADDRESS ON FILE
PHILLIP DUBOIS                      ADDRESS ON FILE
PHILLIP FARABOW                     ADDRESS ON FILE
PHILLIP FITZPATRICK                 ADDRESS ON FILE
PHILLIP GILL                        ADDRESS ON FILE
PHILLIP GOODEN                      ADDRESS ON FILE
PHILLIP GOSSEN                      ADDRESS ON FILE
PHILLIP GROCE                       ADDRESS ON FILE
PHILLIP HEDGEPETH                   ADDRESS ON FILE
PHILLIP HUDGINS                     ADDRESS ON FILE
PHILLIP HUNYOR                      ADDRESS ON FILE
PHILLIP INGVALDSON                  ADDRESS ON FILE
PHILLIP JANER                       ADDRESS ON FILE
PHILLIP JOBES JR                    ADDRESS ON FILE
PHILLIP KUMMERL                     ADDRESS ON FILE
PHILLIP LAW                         ADDRESS ON FILE
PHILLIP MANDEL                      ADDRESS ON FILE
PHILLIP MARKS                       ADDRESS ON FILE
PHILLIP MARTIN                      ADDRESS ON FILE
PHILLIP MAYO                        ADDRESS ON FILE
PHILLIP MCJORDAN                    ADDRESS ON FILE
PHILLIP MILLER                      ADDRESS ON FILE
PHILLIP MOSS                        ADDRESS ON FILE
PHILLIP NANTHALANSY                 ADDRESS ON FILE
PHILLIP NATIVIDAD                   ADDRESS ON FILE
PHILLIP PANCHOU                     ADDRESS ON FILE
PHILLIP PATTERSON                   ADDRESS ON FILE
PHILLIP PERRY                       ADDRESS ON FILE
PHILLIP PRATER                      ADDRESS ON FILE
PHILLIP PREECE                      ADDRESS ON FILE
PHILLIP QUICK                       ADDRESS ON FILE
PHILLIP QUIMBY                      ADDRESS ON FILE
PHILLIP REDDICK                     ADDRESS ON FILE
PHILLIP RILEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1540 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1765 of 2235

Claim Name                           Address Information
PHILLIP ROBERTSON                    ADDRESS ON FILE
PHILLIP RUPERT                       ADDRESS ON FILE
PHILLIP SANCHEZ                      ADDRESS ON FILE
PHILLIP SIEDOW                       ADDRESS ON FILE
PHILLIP SIMS                         ADDRESS ON FILE
PHILLIP SMITHHISLER                  ADDRESS ON FILE
PHILLIP SUMNER                       ADDRESS ON FILE
PHILLIP TAYLOR                       ADDRESS ON FILE
PHILLIP TERPAK                       ADDRESS ON FILE
PHILLIP THOMPSON                     ADDRESS ON FILE
PHILLIP THOMPSON                     ADDRESS ON FILE
PHILLIP UNDERWOOD                    ADDRESS ON FILE
PHILLIP VASQUES                      ADDRESS ON FILE
PHILLIP WALKER                       ADDRESS ON FILE
PHILLIP WALLACE                      ADDRESS ON FILE
PHILLIP WARNER                       ADDRESS ON FILE
PHILLIP WEBB                         ADDRESS ON FILE
PHILLIP WEN                          ADDRESS ON FILE
PHILLIP WILLIAMS                     ADDRESS ON FILE
PHILLIPE ORTIZ                       ADDRESS ON FILE
PHILLIPS LANDSCAPING                 PO BOX 6046 JOHNSON CITY TN 37602
PHILLIPS LANDSCAPING INC             PO BOX 6046 JOHNSON CITY TN 37602
PHILLIPS WINE SPIRITS ST PAUL        1999 SHEPARD ROAD JOHNSON BROS ST PAUL MN 55116
PHILLISHA ROGERS                     ADDRESS ON FILE
PHILOCLES JEAN                       ADDRESS ON FILE
PHILS HOME REPAIR                    PO BOX 19247 MINNEAPOLIS MN 55419
PHLLICIA ELLISON                     ADDRESS ON FILE
PHOEBE BARNES                        ADDRESS ON FILE
PHOEBE FLOYD                         ADDRESS ON FILE
PHOEBE KISHBAUGH                     ADDRESS ON FILE
PHOEBE NGUYEN                        ADDRESS ON FILE
PHOENIX MIKILAS MEYERS               ADDRESS ON FILE
PHOENIX SIGN INSTALLATIONS LLC       3171 TAWA DR LIMA OH 45806
PHOENIXVILLE ASSOCIATES LP           ROCK CREEK PROPERTY 419 S 2ND STREET STE 301 PHILADELPHIA PA 19147
PHYLICIA DARGAN                      ADDRESS ON FILE
PHYLICIA GREEN                       ADDRESS ON FILE
PHYLICIA PROBST                      ADDRESS ON FILE
PHYLICIA SCOTT                       ADDRESS ON FILE
PHYLISIA JOHNSON                     ADDRESS ON FILE
PHYLISS MAULER                       ADDRESS ON FILE
PHYLLIS BREWER                       ADDRESS ON FILE
PHYLLIS EMMEL                        ADDRESS ON FILE
PHYLLIS GARVIN                       ADDRESS ON FILE
PHYLLIS PAGLIARO                     ADDRESS ON FILE
PHYLLIS SLIVKEN                      ADDRESS ON FILE
PHYLLIS TOMOKO UYEMURA               KIMCO REALTY CORP. MID-ATLANTIC REGION 1954 GREENSPRING DRIVE, SUITE 330
                                     TIMONIUM MD 21093
PHYLLIS TOMOKO UYEMURA               JENNIFER N. FOUNTAIN, ESQ. ISAACSON SHERIDAN 804 GREEN VALLEY ROAD, SUITE 200
                                     GREENSBORO NC 27408



Epiq Corporate Restructuring, LLC                                                            Page 1541 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1766 of 2235

Claim Name                            Address Information
PHYLLIS TOMOKO UYEMURA                PHYLLIS TOMOKO UYEMURA 1172 PRINCESS COURT COSTA MESA CA 92626
PIA NICHOLSON                         ADDRESS ON FILE
PIAGET SMITH                          ADDRESS ON FILE
PIANKI JACKSON                        ADDRESS ON FILE
PIAZZA INC                            495 FOREST AVENUE PORTLAND ME 04032
PICKENS CO FAMILY COURT               P O BOX 777 PICKENS SC 29671
PICKENS COUNTY TREASURER              PO BOX 1210 LOCKBOX OPERATION TD BANK COLUMBIA SC 29202
PICONES NAZARETH BEVERAGE CENTER      56 SOUTH ST NAZARETH PA 18064
PICTURE PERFECT LAWN CARE             5209 CARLISLE CT SUMMERVILLE SC 29485
PICTURE PERFECT WINDOW CLEANING LLC   PO BOX 3892 YOUNGSTOWN OH 44513
PIECE MANAGEMENT INC                  117 SOUTH SECOND STREET NEW HYDE PARK NY 11040
PIEDMONT DOOR AND HARDWARE LLC        8112 PARKTON GATE DR HUNTERSVILLE NC 28078
PIEDMONT GROUNDS MANAGEMENT           PO BOX 37690 ROCK HILL SC 29732
PIEDMONT MOUNTAINSIDE HOSPITAL        P O BOX 102893 ATLANTA GA 30368
PIEDMONT NATURAL GAS                  PO BOX 1246 CHARLOTTE NC 28201
PIEDMONT NATURAL GAS                  4339 S TRYON ST CHARLOTTE NC 28217
PIEDMONT NATURAL GAS                  C/O HAYNSWORTH SINKLER BOYD PA ATTN MARY M CASKEY, ESQ PO BOX 11889 COLUMBIA
                                      SC 29211-1889
PIEDMONT NATURAL GAS                  PO BOX 660920 DALLAS TX 75266
PIEDMONT NEWNAN HOSPITAL              PO BOX 116409 ATLANTA GA 30368
PIER PARK                             ADDRESS ON FILE
PIERCE PARTS SERVICE INC              2422 ALLEN RD MACON GA 31216
PIERCE WHITHAM                        ADDRESS ON FILE
PIERO ROJAS                           ADDRESS ON FILE
PIERRE BUTLER                         ADDRESS ON FILE
PIERRE CLARK                          ADDRESS ON FILE
PIERRE COPES                          ADDRESS ON FILE
PIERRE CUSTARD                        ADDRESS ON FILE
PIERRE ESTEPHAN                       ADDRESS ON FILE
PIERRE GUIRAND                        ADDRESS ON FILE
PIERRE LAURENT                        ADDRESS ON FILE
PIERRE LUNDI                          ADDRESS ON FILE
PIERRE LYONS                          ADDRESS ON FILE
PIERRE NEWTON                         ADDRESS ON FILE
PIERRE SAINT FELIX                    ADDRESS ON FILE
PIERRE SAINT HILAIRE                  ADDRESS ON FILE
PIERRELANDE JEAN                      ADDRESS ON FILE
PIERREPAUL DELVA                      ADDRESS ON FILE
PIERRICA LOUIS                        ADDRESS ON FILE
PIGG ENTERPRISES LLC                  1915 CAMP JACKSON RD CAHOKIA IL 62206
PIGG ENTERPRISES LLC                  AMERICAN CLEAN CARE 1915 CAMP JACKSON RD CAHOKIA IL 62206
PIKE COUNTY                           PO BOX 111 MAGNOLIA MS 39652
PIKE COUNTY HEALTH DEPARTMENT         900 S FRANKLIN DR TROY AL 36081
PIKE CREEK SHOPPPING CENTER           PO BOX 644031 C/O REGENCY CENTERS LP PITTSBURGH PA 15264
PIKE MART PACKAGES                    118 WEST PRESLEY BOULEVARD MCCOMB MS 39648
PINE STATE BEVERAGE CO INC            100 ENTERPRISE AVENUE GARDINER ME 43450
PINNACLE FINANCIAL PARTNERS           ATTN: WANDA DAVIS 150 THIRD AVENUE SOUTH, STE 900 NASHVILLE TN 37201
PINNACLE FINANCIAL PARTNERS INC       1111 NORTHSHORE DR SUITE S800 ATTN: JEFF DOBBS KNOXVILLE TN 37919
PINNACLE SIGN GROUP INC               505 N GLENSTONE SPRINGFIELD MO 65802



Epiq Corporate Restructuring, LLC                                                                Page 1542 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1767 of 2235

Claim Name                             Address Information
PIPER BECKETT                          ADDRESS ON FILE
PIPER GILL                             ADDRESS ON FILE
PIPER LOCHERT                          ADDRESS ON FILE
PIPER MURPHY                           ADDRESS ON FILE
PIPER WADDELL                          ADDRESS ON FILE
PIQUA CITY INCOME TAX                  PO BOX 1223 PIQUA OH 45356
PISTOL CREEK CATCH OF THE DAY          122 PIEDMONT CIRCLE MARYVILLE TN 37803
PITBULL CONSTRUCTION AND MAINTENANCE   189 FISHING CREEK MILL HALL PA 17751
PITERSON REGIS                         ADDRESS ON FILE
PITT COUNTY ABC BD STORE 1             2307 S MEMORIAL DRIVE GREENVILLE NC 27834
PITT COUNTY TAX ADMINISTRATION         PO BOX 875 GREENVILLE NC 27835-0875
PIYANAN HEBB                           ADDRESS ON FILE
PJ PUHL REFRIGERATION AC INC           670 27TH ST NW NAPLES FL 34120
PJS PLUMBING                           W294 N6359 WALLSCHLAGER WAY HARTLAND WI 53029
PL CHERRYDALE POINT LLC                PO BOX 6203 DEPT CODE SSCG1147ALRUBYTU00 HICKSVILLE NY 11802
PLATTE COUNTY COLLECTOR                415 THIRD ST RM 212 PLATTE CITY MO 64079
PLAVE KOCH PLC                         12005 SUNRISE VALLEY DR SUITE 200 RESTON VA 20191
PLAYNETWORK INC                        C/O MICHELE WEISS 450 REMINGTON RD, STE 100 SCHAUMBURG IL 60173
PLAYNETWORK INC                        ATTN CONTRACT MANAGER 8727 148TH AVE NE REDMOND WA 98052
PLS CHECK CASHIERS OF NEW YORK         800 JORIE BLVD SUITE 200 OAK BROOK IL 60523
PLUMBING AND BACKHOE SERVICE           608 BELSHE AVE WILLOW SPRINGS MO 65793
PLYMOUTH MARKETPLACE LLC               600 SOUTH HWY 169 SUITE 701 C/O TRI STAR MANAGEMENT ST LOUIS PARK MN 55426
PLYMOUTH TOWNSHIP                      ATTN SEWER DEPT 700 BELVOIR RD PLYMOUTH MTNG PA 19462
PLYMOUTH TOWNSHIP                      700 BELVOIR RD PLYMOUTH MEETING PA 19462
PLYMOUTH TOWNSHIP                      ATTN SEWER DEPT 700 BELVOIR RD PLYMOUTH MTNG PA 19462-2578
PLYMOUTH TOWNSHIP SIGN RENEWAL         700 BELVOIR RD PLYMOUTH MEETING PA 19462
PMP PROPERTIES                         2017 RUBY LLC PMP PROPERTIES 3526 S. TAMARACK ST. VISALIA CA 93277
PMP PROPERTIES                         3526 S. TAMARACK ST. VISALIA CA 93277
PMR                                    PROFESSIONAL MANUFACTURERS REP 1305 LAKES PARKWAY SUITE 106 1305 LAKES PARKWAY
                                       SUITE 106 LAWRENCEVILLE GA 30043
PNC                                    ATTN: SUSAN GARDNER 500 FIRST AVE. PITTSBURG PA 15219
PNC                                    ATTN: SUSAN GARDNER 101 SOUTH FIFTH ST LOUISVILLE KY 40202
PNC BANK, NA                           500 FIRST AVENUE, MAILSTOP: P7-PFSC-3-B ATTN: TM LEGAL LIAISON TEAM PITTSBURGH
                                       PA 15219
PNP ONE CARE HANDYMAN & CLEANING SVS   7619 N 67TH AVE SUITE 401 GLENDALE AZ 85301
POCOMOKE CITY                          101 CLARKE AVE POCOMOKE CITY MD 21851
POCONO PRODUCE CO INC                  2504 CHIPPERFIELD DRIVE STROUDSBURG PA 18301
POENELL WRENN                          ADDRESS ON FILE
POKEYS SPORTS                          335 W BROADWAY MARYVILLE TN 37801
POLAR MECH HEATING AND COOLING LLC     PO BOX 7369 NORTH AUGUSTA SC 29861
POLET VILA                             ADDRESS ON FILE
POLIANA SEVERINO                       ADDRESS ON FILE
POLLIE SHACKELFORD                     ADDRESS ON FILE
POLLY HAWTHORNE                        ADDRESS ON FILE
POLOHONKI PLUMBING AND HEATING         1915 KYLE RUN ROAD FALLS CREEK PA 15840
POLSINELLI PC                          PO BOX 878681 KANSAS CITY MO 64187
POLYSURVEYING OF MOBILE INC            5588 JACKSON RD MOBILE AL 36619
POMPANO REALTY USA LLC                 C/O COLLIERS INTERNATIONAL 5260 PARKWAY PLAZA BLVD., SUITE 110 CHARLOTTE NC
                                       28217
POMPANO REALTY USA LLC                 ALBERTO GUZMAN 9130 S. DADELAND BLVD 1509 MIAMI FL 33156


Epiq Corporate Restructuring, LLC                                                                 Page 1543 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1768 of 2235

Claim Name                               Address Information
POND LEHOCKY                             2005 MARKET ST 18TH FL OONE COMMERCE SQUARE PHILADELPHIA PA 19103
POND LEHOCKY GIORDANO LLP                2005 MARKET ST 18TH FL OONE COMMERCE SQUARE PHILADELPHIA PA 19103
POOFS CLEANING                           6500 SAINT JOE RD APT 305 FORT WAYNE IN 46835
POPE LIME COMPANY                        1101 E OCOTILLO RD PHOENIX AZ 85014-1056
POPULAR PLUMBING AND HEATING             10 CHARLES STREET NEW HYDE PARK NY 11040
POPULAR PLUMBING AND HEATING CORP        PO BOX 310 NEW HYDE PARK NY 11040
PORCHA ROBINSON                          ADDRESS ON FILE
PORCHA SORRELLS                          ADDRESS ON FILE
PORCHE BOWMAN                            ADDRESS ON FILE
PORCHE MANN                              ADDRESS ON FILE
PORCIA GOSSETT                           ADDRESS ON FILE
PORNCHANOK GARDINER                      ADDRESS ON FILE
PORNSONGKRAN THEPCHATREE                 ADDRESS ON FILE
PORSCHA BAILEY                           ADDRESS ON FILE
PORSHA GAITHER                           ADDRESS ON FILE
PORSHA HALL                              ADDRESS ON FILE
PORSHA NANCE                             ADDRESS ON FILE
PORSHE BALLARD                           ADDRESS ON FILE
PORSHEYA MILLER                          ADDRESS ON FILE
PORT CHARLOTTE MALL LLC                  PORT CHARLOTTE MALL LLC C/O WP GLIMCHER INC. 180 EAST BROAD ST COLUMBUS OH
                                         43215
PORT CHARLOTTE MALL LLC                  PORT CHARLOTTE MALL LLC C/O M.S. MANAGEMENT ASSOCIATES, INC. 225 WEST
                                         WASHINGTON STREET INDIANAPOLIS IN 46204
PORTAGE CO WATER RESOURCES               449 S MERIDIAN ST PO BOX 812 RAVENNA OH 44266
PORTAGE CO WATER RESOURCES               8116 INFIRMARY RD SOUTH MERIDIAN ST RAVENNA OH 44266
PORTAGE CO WATER RESOURCES               449 S MERIDIAN ST PO BOX 812 RAVENNA OH 44266-0812
PORTAGE COUNTY                           PO BOX 1217 RAVENNA OH 44266
PORTAGE COUNTY COMBINED GEN. HEALTH      705 OAKWOOD ST RAVENNA OH 44266
DEPT
PORTAGE COUNTY HEALTH DEPARTMENT         705 OAKWOOD ST RAVENNA OH 44266
PORTAGE COUNTY HEALTH DISTRICT           705 OAKWOOD ST RAVENNA OH 44266
PORTIA ALBRITTON                         ADDRESS ON FILE
PORTIA DOBBINS                           ADDRESS ON FILE
PORTIA FRANKLIN                          ADDRESS ON FILE
PORTIA JONES                             ADDRESS ON FILE
PORTIA NEWTON                            ADDRESS ON FILE
PORTIER LLC                              ATTN LEGAL DEPARTMENT GREENTREE DR, STE 101 DOVER DE 19904
PORTIER LLC                              C/O UBER TECHNOLOGIES INC ATTN LEGAL ENTERPRISE PRODUCTS 1455 MARKET ST, STE
                                         400 SAN FRANCISCO CA 94103
PORTSMOUTH CITY TREASURER SALES TAX      801 CRAWFORD T PORTMOUTH VA 23704
PORTSMOUTH CITY TREASURERS OFFICE        801 CRAWFORD ST PORTSMOUTH VA 23704
PORTSMOUTH HEALTH DEPARTMENT             1701 HIGH STREET 4TH FLOOR PORTSMOUTH VA 23704
PORTSMOUTH HEALTH DEPT                   605 WASHINGTON ST PORTSMOUTH OH 45662
POST POLAK GOODSELL MACNEILL STAUCHLER   425 EAGLE ROCK AVENUE STE 200 ROSELAND NJ 07068
POSTAL PRESORT INC                       820 W 2ND ST N WICHITA KS 67203-6005
POSTEC INC                               1125 NORTHMEADOW PKWY SUITE 114 ROSWELL GA 30076
POSTEC INC                               ATTN LISA PALMER SUPPORT ADMIN 1125 NORTHMEADOW PKWY STE 114 ROSWELL GA 30076
POSTEC INC                               6701 BAUM DR, STE 165 KNOXVILLE TN 37919
POSTMATES INC                            201 3RD ST FL 2 SAN FRANCISCO CA 94103-3153
POTEATS LOCK AND KEY                     1015 HIGHLAND AVE PO BOX 2203 HICKORY NC 28603


Epiq Corporate Restructuring, LLC                                                                Page 1544 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1769 of 2235

Claim Name                            Address Information
POTOMAC EDISON                        5001 NASA BLVD FAIRMONT WV 26554
POTOMAC EDISON                        PO BOX 3615 AKRON OH 44309
POTRATZ FLORAL SHOP GREENHOUSES INC   1418 BUFFALO RD ERIE PA 16503
POTTAWATTAMIE COUNTY                  227 SOUTH 6 ST COUNCIL BLUFFS IA 51501
POTTER PAINTING                       613 E LINCOLN RD ALCOA TN 37701
POTTER PROPERTIES LLC                 4700 S HIGHLAND DRIVE STE B SALT LAKE CITY UT 84117
POTTER PROPERTIES, LLC                C/O BRYAN CAVE LEIGHTON PAISNER LLP ATTN CULLEN KUHN 211 N BROADWAY, SUITE
                                      3600 SAINT LOUIS MO 63102
POUGHKEEPSIE GALLERIA LLC             ATTN: MGMT DIVISION THE CLINTON EXCHANGE 4 CLINTON SQUARE SYRACUSE NY
                                      13202-1078
POUGHKEEPSIE GALLERIA, LLC            C/O PYRAMID MANAGEMENT GROUP, LLC THE CLINTON EXCHANGE 4 CLINTON SQUARE
                                      SYRACUSE NY 13202
POWER AND LIGHT GROUP INC             7420 E HITT ROAD SUITE E MOBILE AL 36695
POWER CLEAN                           11245 ROLEY HILLS RD THORNVILLE OH 43076
POWER CLEAN LLC                       11245 ROLEY HILLS RD THORNVILLE OH 43076
POWER PUMPING CO LLC                  139 SHELLY WAY SEYMOUR TN 37865
POWERFUL SWINSON                      ADDRESS ON FILE
POWERS DISTRIBUTING COMPANY INC       3700 GIDDINGS ROAD ORION MI 48359
PPL ELECTRIC UTILITIES                827 HAUSMAN RD ALLENTOWN PA 18104
PPL ELECTRIC UTILITIES CORP           2 N 9TH ST ALLENTOWN PA 18101
PPL ELECTRIC UTILITIES CORP           827 HAUSMAN RD ALLENTOWN PA 18104-9392
PR MAGNOLIA LLC                       C/O PREIT SERVICES, LLC ONE COMMERCE SQUARE 2005 MARKET ST., SUITE 1000
                                      PHILADELPHIA PA 19103
PR MAGNOLIA LLC                       C/O JEFFREY KURTZMAN, ESQ 401 S 2ND ST, STE 200 PHILADELPHIA PA 19147
PR MAGNOLIA LLC                       MAGNOLIA MALL MANAGEMENT OFFICE 2701 DAVID MCLEOD BLVD. FLORENCE SC 29501
PR MAGNOLIA LLC                       DOUGLAS M. ZAYICEK, ESQ. BELLAMY, RUTENBERG, COPELAND, EPPS 1000 29TH AVENUE
                                      NORTH MYRTLE BEACH SC 29578-0357
PR SPRINGFIELD/DELCO LIMITED          C/O PREIT SERVICES LLC ONE COMMERCE SQUARE 2005 MARKET ST, STE 1000
PARTNERSHIP                           PHILADELPHIA PA 19103
PR SPRINGFIELD/DELCO LIMITED          C/O JEFFREY KURTZMAN, ESQ 401 S 2ND ST, STE 200 PHILADELPHIA PA 19147
PARTNERSHIP
PR SPRINGFIELD/DELCO LP               C/O PREIT SERVICES, LLC ONE COMMERCE SQUARE 2005 MARKET STREET, STE 1000
                                      PHILADELPHIA, PA 19103
PR SPRINGFIELD/DELCO LP               PO BOX 373988 CLEVELAND OH 44193
PRACHI PATEL                          ADDRESS ON FILE
PRAMEELA LAKSHMANAN                   ADDRESS ON FILE
PRANESHIA POSLEY                      ADDRESS ON FILE
PRAVIN BARBER                         ADDRESS ON FILE
PRAXAIR DISTRIBUTION INC              DEPT CH 10660 PALATINE IL 60055
PRE INC                               524 N SEGRAVE ST DAYTONA BEACH FL 32114
PRECHAWN WALKER                       ADDRESS ON FILE
PRECIOUS ALLAH                        ADDRESS ON FILE
PRECIOUS BRACEY                       ADDRESS ON FILE
PRECIOUS BRYANT                       ADDRESS ON FILE
PRECIOUS BURNS                        ADDRESS ON FILE
PRECIOUS CRANDALL                     ADDRESS ON FILE
PRECIOUS DOWE                         ADDRESS ON FILE
PRECIOUS FLORES                       ADDRESS ON FILE
PRECIOUS GREEN                        ADDRESS ON FILE
PRECIOUS HAMILTON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1545 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                              Page 1770 of 2235

Claim Name                             Address Information
PRECIOUS KIONI                         ADDRESS ON FILE
PRECIOUS MCKNIGHT                      ADDRESS ON FILE
PRECIOUS PHELPS                        ADDRESS ON FILE
PRECIOUS RICHARDSON                    ADDRESS ON FILE
PRECIOUS WALKER                        ADDRESS ON FILE
PRECIOUS WOODARD                       ADDRESS ON FILE
PRECISION APPLIANCE OF FLA INC         2414 MERCHANT AVE ODESSA FL 33556
PRECISION APPLIANCE OF FLORIDA INC     2414 MERCHANT AVE ODESSA FL 33556
PRECISION LAWN CARE                    240 EPLEY RD APT E NEWPORT TN 37821
PRECISION MOTORCARS INC                4400 N DALE MABRY HWY TAMPA FL 33614
PRECYOUS MCCOY                         ADDRESS ON FILE
PREDIENCIO SANCA VALDEZ                ADDRESS ON FILE
PREFERRED PLUMBING SVCS INC            PO BOX 97812 PEARL MS 39288
PREMIER CARPET CLEANING RESTORATION    PO BOX 9854 NEW IBERIA LA 70562
PREMIER CENTER OF CANTON LLC           18720 MACK AVENUE SUITE 200 GROSSE POINTE FARMS MI 48236
PREMIER CENTER OF CANTON LLC           18720 MACK AVENUE SUITE 200 GROSSE POINTE PARK MI 48236
PREMIER ELECTRIC INC                   PO BOX P 275 SW AVERY AVE CORVALLIS OR 97339
PREMIER LANDSCAPE INDUSTRIES           1132 23RD LN PUEBLO CO 81006
PREMIER LAWN TREE CARE                 PO BOX 5284 TERRE HAUTE IN 47805
PREMIER MIDWEST BEVERAGE               10367 SOUTH 134TH STREET OMAHA NE 68138
PREMIER PRODUCE ONE                    904 WOODLEY ROAD DAYTON OH 45403
PREMIERE GLOBAL SERVICE                P O BOX 404351 ATLANTA GA 30384
PREMIUM BEVERAGE AL                    928 N RAILROAD AVENUE OPELIKA AL 36801
PREMIUM BEVERAGE SUPPLY LTD            3701 LACON ROAD HILLIARD OH 43026
PREMIUM DISTRIBUTORS OF MARYLAND LLC   530 MONOCACY BOULEVARD FREDERICK MD 21701
PREMIUM DISTRIBUTORS OF VA             15001 NORTHRIDGE DRIVE CHANTILLY VA 20151
PREMPAWEE PHONGPRAPAN                  ADDRESS ON FILE
PRENSILA FERRELL                       ADDRESS ON FILE
PRENTISS CARTER                        ADDRESS ON FILE
PRENTISS DANIELS                       ADDRESS ON FILE
PRENTISS HILL                          ADDRESS ON FILE
PRENTISS LEE                           ADDRESS ON FILE
PRESIDIO NETWORKED SOLUTIONS           PO BOX 822169 PHILADELPHIA PA 19182
PRESILIEN BAPTISTE                     ADDRESS ON FILE
PRESLEE KRISS                          ADDRESS ON FILE
PRESLEIGH GREEN                        ADDRESS ON FILE
PRESLI HAGGERMAKER                     ADDRESS ON FILE
PRESLI MCGRATH                         ADDRESS ON FILE
PRESS ENTERPRISE INC                   3185 LACKAWANNA AVE BLOOMSBURG PA 17815
PRESSLEY NEAL                          ADDRESS ON FILE
PRESSURE WASHING ENTERPRISES LLC       PO BOX 2421 MCCOMB MS 39649
PRESTIA FLOYD                          ADDRESS ON FILE
PRESTIGE CLEANING INC                  13903 BALLANTYNE MEADOWS DRIVE CHARLOTTE NC 28277
PRESTIGE ELECTRIC LLC                  1908 WILLWAY CIR VIRGINIA BEACH VA 23455
PRESTIGE SYSTEMS LLC                   348 OLD TWO NOTCH RD LEXINGTON SC 29073
PRESTIGE TECHNICAL SERVICES            9 PROGRESS PARKWAY UNION MO 63084
PRESTO MAGIC CLEAN                     102 BRADLEY LANE TEXARKANA TX 75503
PRESTON ADAMS                          ADDRESS ON FILE
PRESTON BIGNELL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 1546 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1771 of 2235

Claim Name                            Address Information
PRESTON BLANTON                       ADDRESS ON FILE
PRESTON BOGGS                         ADDRESS ON FILE
PRESTON BRUBAKER                      ADDRESS ON FILE
PRESTON COOK                          ADDRESS ON FILE
PRESTON COONRADT                      ADDRESS ON FILE
PRESTON GIBBS                         ADDRESS ON FILE
PRESTON GROVES                        ADDRESS ON FILE
PRESTON HILLS-RIECK                   ADDRESS ON FILE
PRESTON JORDAN                        ADDRESS ON FILE
PRESTON MURPHY                        ADDRESS ON FILE
PRESTON MURPHY-MOBLEY                 ADDRESS ON FILE
PRESTON PEARCE                        ADDRESS ON FILE
PRESTON REID                          ADDRESS ON FILE
PRESTON ROBINSON                      ADDRESS ON FILE
PRESTON SADDLER                       ADDRESS ON FILE
PRESTON SHAW                          ADDRESS ON FILE
PRESTON SMITH                         ADDRESS ON FILE
PRESTON STOREY                        ADDRESS ON FILE
PRESTON TUNIE                         ADDRESS ON FILE
PRESTON WAGGONER                      ADDRESS ON FILE
PRESTON WASHINGTON                    ADDRESS ON FILE
PRESTON WOODS                         ADDRESS ON FILE
PRESTON'S GENUINE ENTERPRISES LLC     D/B/A FISH WINDOW CLEANING OF TALLAHASEE PO BOX 14095 TALLAHASSEE FL 32317
PRESTON'S GENUINE ENTERPRISES LLC     2591 CENTERVILLE RD, UNIT 103 TALLAHASSEE FL 32317
PREZEL MCCULLOUGH                     ADDRESS ON FILE
PRICE AND PRICE ENTERPRISES INC       181 S FRANKLINE AVE STE 603 VALLEY STREAM NY 11581
PRICEWATERHOUSE COOPERS LLP           PO BOX 75647 CHICAGO IL 60675
PRICILA GARZA                         ADDRESS ON FILE
PRICILLA CONNELL                      ADDRESS ON FILE
PRIDE FLOOR CARE SERVICES LLC         2461 VANCE RD SARDINIA OH 45171
PRIESALINA CLAUDIO                    ADDRESS ON FILE
PRIM HILL                             ADDRESS ON FILE
PRIMARY HEALTH NETWORK                100 SHENANGO AVE SHARON PA 16146
PRIME SCAPE SERVICES                  PO BOX 17099 CLEARWATER FL 33762
PRIMITIVO MORALES                     ADDRESS ON FILE
PRINCE ALEXANDER                      ADDRESS ON FILE
PRINCE ARMSTRONG                      ADDRESS ON FILE
PRINCE EDWARD COUNTY                  HEALTH DEPARTMENT 111 SOUTH ST FARMVILLE VA 23901
PRINCE EDWARD COUNTY HEALTH DEPT      111 SOUTH ST GROUND FLOOR FARMVILLE VA 23901
PRINCE EDWARD COUNTY TREASURER        PO BOX 522 FARMVILLE VA 23901
PRINCE EDWARD COUNTY TREASURER        124 N MAIN ST, FL 2 FARMVILLE VA 23901-1306
PRINCE GEORGES COUNTY                 9400 PEPPERCORN PLACE LICENSING OFC DEPT OF PERMIT INSPECTIONS ENFORCEMENT
                                      LARGO MD 20774
PRINCE GEORGES COUNTY MD              PO BOX 17578 BALTIMORE MD 21297-1578
PRINCE GIBSON                         ADDRESS ON FILE
PRINCE GOODSON                        ADDRESS ON FILE
PRINCE OQUENDO                        ADDRESS ON FILE
PRINCE WILLIAM COUNTY                 PO BOX 2467 WOODBRIDGE VA 22195
PRINCE WILLIAM COUNTY                 PO BOX 2467 TAX ADMINISTRATION DIVISION PRINCE WILLIAM VA 22195-2467



Epiq Corporate Restructuring, LLC                                                             Page 1547 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 1772 of 2235

Claim Name                              Address Information
PRINCE WILLIAM HEALTH DISTRICT         8470 KAO CIRCLE MANASSAS VA 20110
PRINCE WILLIAM HEALTH DISTRICT         8470 KAO CIR MANASSAS VA 20110-1712
PRINCESS BOLTON                        ADDRESS ON FILE
PRINCESS GRAY                          ADDRESS ON FILE
PRINCESS HOBSON                        ADDRESS ON FILE
PRINCESS JENKINS                       ADDRESS ON FILE
PRINCESS MCSHAY                        ADDRESS ON FILE
PRINCESS SANDERS                       ADDRESS ON FILE
PRINCESS SIMPSON                       ADDRESS ON FILE
PRINCESS SMITH                         ADDRESS ON FILE
PRINCESS WILLIAMS                      ADDRESS ON FILE
PRINCESS ZELLARS                       ADDRESS ON FILE
PRINCESTON HOLLIMAN                    ADDRESS ON FILE
PRINCETON MORRIS                       ADDRESS ON FILE
PRINCETTA WAYNE                        ADDRESS ON FILE
PRINCIPIUM STRATEGIES                  224 S MICHIGAN AVE STE 1600 CHICAGO IL 60604
PRINCIPLE LIFE INSURANCE CO. 018510    MADISON MARQUETTE REALTY SERVICES 11100 WAYZATA BLVD., SUITE 601 ATTN: DAVID
                                       OBER MINNETONKA MN 55305
PRINCIPLE LIFE INSURANCE CO. 018510    D. CHARLES MACDONALD, JESSICA Z. SAVRAN DAVID C. ARCHER 2200 WELLS FARGO
                                       CENTER, 90 S SEVENTH ST MINNEAPOLIS MN 55402-3901
PRINCISS ROBINSON                      ADDRESS ON FILE
PRINT EDGE                             9147 CROSS PARK DRIVE KNOXVILLE TN 37923
PRINTINGHOUSE PRESS LTD                10 E 39TH ST 7TH FL NEW YORK NY 10016
PRIORITY ELECTRIC                      6795 WALNUT CREEK DR FAIRVIEW PA 16415
PRIORITY ELECTRICAL SERVICE            1821 ENGLE AVE CHESAPEAKE VA 23320
PRISCILA SILVA                         ADDRESS ON FILE
PRISCILDA MILLER                       ADDRESS ON FILE
PRISCILLA A DREILING TRUST 8538727     1863 NORTH RUSTY GATE WICHITA KS 67206
PRISCILLA AGUIRRE                      ADDRESS ON FILE
PRISCILLA BEMBI                        ADDRESS ON FILE
PRISCILLA CANIPE                       ADDRESS ON FILE
PRISCILLA DASILVA                      ADDRESS ON FILE
PRISCILLA DUPREY                       ADDRESS ON FILE
PRISCILLA HEFLIN                       ADDRESS ON FILE
PRISCILLA PELTER                       ADDRESS ON FILE
PRISCILLA PETTY                        ADDRESS ON FILE
PRISCILLA PORTER                       ADDRESS ON FILE
PRISCILLA TRUCHAN                      ADDRESS ON FILE
PRISCILLA YSAGUIRRE                    ADDRESS ON FILE
PRISMATIC INTERIORS                    PO BOX 188 NEWBERRY SC 29108
PRISSILLA WEST                         ADDRESS ON FILE
PRISTINA CHERRY                        ADDRESS ON FILE
PRISTINE CLEAN PRESSURE WASHING LLC    225 TIGERS PAW DR POOLER GA 31322
PRISTINE CLEAN PRESSURE WASHING SVS LLC 225 TIGERS PAW DR POOLER GA 31322
PRITCHARD INDUSTRIES INC               150 EAST 42ND STREET 7TH FLOOR NEW YORK NY 10017
PRIYA PATEL                            ADDRESS ON FILE
PRIYANKA WINTON                        ADDRESS ON FILE
PRIZE LOGIC                            25200 TELEGRAPH RD STE 405 SOUTHFIELD MI 48033
PRO BEV                                13659 97TH TER SEMINOLE FL 33776



Epiq Corporate Restructuring, LLC                                                              Page 1548 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1773 of 2235

Claim Name                              Address Information
PRO CLEAN CARPET SERVICE LLC            6682 BEVERLY MAY DRIVE INDEPENDENCE OH 44131
PRO CURB LAWN CARE LANDSCAPE SERVICE    1713 GRANITE DR DARLINGTON MD 21034
PRO CUT PROPERTIES LLC                  ATTN CHRIS S DUNSON 740 KINGSBRIDGE RD CARROLTON GA 30117
PRO GREENS LANDSCAPING CO               8204 TUMBLEWEED TRAIL KNOXVILLE TN 37920
PRO GREENS LANDSCAPING CO               PO BOX 20788 KNOXVILLE TN 37940
PRO LECTRIC                             ELECTRICAL CONTRACTORS INC 6606 ABERCORN ST SUITE 120 SAVANNAH GA 31405
PRO LIGHTING LLC                        PO BOX 1201 HILLIARD OH 43026
PRO POWER PAINTING                      10 CHESTNUT RD NORFOLK MA MA 02056
PRO SCAPE                               PO BOX 2263 RAINSVILLE AL 35986
PRO STAR FACILITY SERVICES INC          11813 STONE MILL RD CINCINNATI OH 45251
PRO TECH RESTAURANT SERVICE INC         16880 GATOR ROAD SUITE 114 FORT MYERS FL 33912
PRO TURF OUTDOOR SERVICES LLC           18261 NORTHLAND DR BIG RAPIDS MI 49307
PROCORO XICOTENCATL                     ADDRESS ON FILE
PRODUCE DISTRIBUTORS INC                PO BOX 462 FERGUSON KY 42533
PRODUCE JUNCTION DOVER                  1350 N DUPONT HWY DOVER DE 19901
PROFESSIONAL BEVERAGE SERVICE INC       15119 HWY 472 HAZLEHURST MS 39083
PROFESSIONAL BEVERAGE SERVICES INC      15119 HWY 472 HAZLEHURST MS 39083
PROFESSIONAL CHIMNEY SWEEPS LLC         2004 ALNWICK BLVD MARYVILLE TN 37801
PROFESSIONAL HANDYMAN SOLUTIONS LLC     201 OAK DRIVE NONE LEXINGTON SC 29073
PROFESSIONAL JANITORIAL MAINT SERVICE   PO BOX 851 DOTHAN AL 36302
PROFESSIONAL MANUFACTURERS REP          1305 LAKES PARKWAY STE 106 LAWRENCEVILLE GA 30043
PROFESSIONAL REFRIGERATION & BEVERAGE   13659 97TH TER SEMINOLE FL 33776
PROFESSIONAL RETAIL OUTLET SERVICES LLC 3050 UNION LAKE RD STE 8F COMMERCE TOWNSHIP MI 48382
PROFESSIONAL SERVICES                   3500 NW 97TH BLVD SUIT N GAINESVILLE FL 32606
PROFFER TOMATO                          PO BOX 625 PARK HILLS MO 63601
PROGRESSIVE FLOORING SERVICES INC       100 HERITAGE DRIVE ETNA OH 43062
PRONTO PLOWING                          2255 ADRIAN ST HARRISBURG PA 17104
PRONTO SNOW PLOWING                     2255 ADRIAN STREET HARRISBURG PA 17104
PRONTOCK BEER DIST INC                  323 SANDY ST DUBOIS PA 16801
PROPERTY MANAGER                        150 MONUMENT ROAD SUITE 406 BALA CYNWYD PA 19004
PROPERTY WORKS                          720 CHURCH ST DECATUR GA 30030
PROPHET DEMOSTHENE                      ADDRESS ON FILE
PROSLER DUVERT                          ADDRESS ON FILE
PROSTAR AUDIO AND LIGHTING INC          1298 SW BILTMORE STREET SUITE H PORT SAINT LUCIE FL 34983
PROTECTION ONE A DIVISION OF ADT LLC    PO BOX 219044 KANSAS CITY MO 64121
PROTECTION ONE A DIVISION OF ADT LLC    PO BOX 219044 KANSAS CITY MO 64121-0000
PROV 18:10 LLC                          PO BOX 1300 ELK GROVE CA 95759
PROV 18:10 LLC                          C/O GARY GRACE PO BOX 1300 ELK GROVE CA 95759-1300
PROVIDENCE COMMERCIAL REAL ESTATE       JAY COBBLE PARTNER PO BOX 2568 KNOXVILLE TN 37901
PROVIDENCE COMMERCIAL REAL ESTATE       JAY COBBLE PARTNER, PRINCIPLE BROKER PO BOX 2568 KNOXVILLE TN 37901
PROVIDENCE WATER                        PO BOX 1456 PROVIDENCE RI 02901-1456
PROVISIONED SERVICES INC                9915 W 21ST ST N SUITE C WICHITA KS 67205
PRYNCESS LAWSON                         ADDRESS ON FILE
PRYOANA CARTER                          ADDRESS ON FILE
PSE&G CO                                80 PARK PLAZA NEWARK NJ 07102
PSE&G CO                                PO BOX 14444 NEW BRUNSWICK NJ 08906
PSEGLI                                  333 EARLE OVINGTON BLVD UNIONDALE NY 11553
PSEGLI                                  ATTN SPECIAL COLLECTIONS 15 PARK DR MELVILLE NY 11747
PSEGLI                                  PO BOX 888 HICKSVILLE NY 11802



Epiq Corporate Restructuring, LLC                                                               Page 1549 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1774 of 2235

Claim Name                            Address Information
PSEGLI                                PO BOX 9039 HICKSVILLE NY 11802
PSI SERVICES LLC                      PO BOX 742983 ATLANTA GA 30348
PSI WASTE EQUIPMENT SERVICES INC      31130 INDUSTRY DR BLDG A TAVARES FL 32778
PSNC ENERGY                           N/K/A DOMINION ENERGY NORTH CAROLINA 800 GASTONIA RD GASTONIA NC 28056
PSS NORTH OLMSTED LLC                 1831 E HIGHLAND ROAD TWINSBURG OH 44087
PT HOLDINGS LLC                       27766 NETWORK PLACE LOCKBOX 27766 CHICAGO IL 60673-1277
PTAH GARVIN                           ADDRESS ON FILE
PUANJAI ELLISON                       ADDRESS ON FILE
PUBLIC HEALTH DAYTON                  MONTGOMERY COUNTY 117 S MAIN DAYTON OH 45422
PUBLIC SERVICE COMPANY                D/B/A XCEL ENERGY ATTN BANKRUPTCY DEPARTMENT PO BOX 9477 MINNEAPOLIS MN 55484
PUBLIC SVC COMPANY OF COLORADO        PO BOX 9477 MINNEAPOLIS MN 55484-9477
PUBLIC WATER SUPPLY DISTRICT 1        OF JEFFERSON COUNTY MISSOURI 2970 SCHNEIDER DR PO BOX 646 ARNOLD MO 63010
PUBLIC WATER SUPPLY DISTRICT 1        2970 SCHNEIDER DR ARNOLD MO 63010-3100
PUBLIX SUPER MARKETS INC              PO BOX 32010 LAKELAND FL 33802
PUCKETT CONTRACTING                   70 TOWN AND COUNTRY TRAIL FARMVILLE VA 23901
PUEBLO BOARD OF WATERWORKS            PO BOX 755 PUEBLO CO 81002
PUEBLO BOARD OF WATERWORKS            319 W 4TH ST PUEBLO CO 81003
PUEBLO COUNTY ENVIRONMENTAL HEALTH    PUBLIC HEALTH 101 W. 9TH STREET PUEBLO CO 81003
PUEBLO COUNTY TREASURER               215 W 10TH ST ROOM 110 PUEBLO CO 81003-2935
PUEBLO DEPT OF PUBLIC HEALTH          101 W 9TH ST PUEBLO CO 81003
PUERTO RICO DEPT OF LABOR AND         HUMAN RESOURCES 505 MUNIZ RIVERA AVENUE GPO BOX 3088 HATO REY PR 00918
PUGHS CARPET CARE                     15304 STANAFORD RD DANESE WV 25831
PUKAR GURAGAIN                        ADDRESS ON FILE
PULASKI COUNTY COLLECTOR              301 HISTORIC 66 E WAYNESVILLE MO 65583
PULASKI COUNTY COLLECTOR              C/O TERRI L MITCHELL 301 HISTORIC RT 66 E, STE 110 WAYNESVILLE MO 65583
PULASKI COUNTY HEALTH CENTER          101 12TH ST CROCKER MO 65452
PULASKI COUNTY SHERIFF                PO BOX 752 SOMERSET KY 42502-0752
PULASKI COUNTY TAX COLLECTOR          301 HISTORIC 66 E STE 110 PULASKI COUNTY COURTHOUSE WAYNESVILLE MO 65583
PULEO INVESTMENTS INC                 46 CONNOR DR ROYERSFORD PA 19468
PULESHA HENDERSON                     ADDRESS ON FILE
PURE LINE PLUMBING                    4611 HILLSBOROUGH RD BLDG 200 DURHAM NC 27705
PURNA THAPA                           ADDRESS ON FILE
PURNELL PHILLIPS                      ADDRESS ON FILE
PUTNAM COUNTY CLERK                   2509 CRILL AVE, STE 200 PALATKA FL 32177-4216
PVP LAWN SERVICE                      PO BOX 433 WALKERSVILLE MD 21793
PWCSA                                 4 COUNTY COMPLEX CT RAYMOND SPITTLE BLDG WOODBRIDGE VA 22192
PWCSA                                 PO BOX 71062 CHARLOTTE NC 28272
PYNKIE SELLERS                        ADDRESS ON FILE
PYRAMID MGMT GROUP, INC               ACCOUNTS RECEIVABLE THE CLINTON EXCHANGE 4 CLINTON SQUARE SYRACUSE NY
                                      13202-1078
PYRAMID MGMT GROUP, INC               THE CLINTON EXCHANGE 4 CLINTON SQUARE SYRACUSE NY 13202-1078
PYRAMID MGMT GROUP, INC               THE CLINTON EXCHANGE 4 CLINTON SQUARE ATTN: GENERAL COUNSEL SYRACUSE NY
                                      13202-1078
QAID SMITH                            ADDRESS ON FILE
QAMARIAH WHITE                        ADDRESS ON FILE
QARI WRIGHT                           ADDRESS ON FILE
QASEEM BARNES                         ADDRESS ON FILE
QASIM WOOD                            ADDRESS ON FILE
QAYLEA HARRISON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1550 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1775 of 2235

Claim Name                              Address Information
QENDRESE HALILI                         ADDRESS ON FILE
QEP (QUANTUM ELECTRONIC PAYMENTS)       8185 EAST KAISER BLVD. ANAHEIM CA 92808
QHYNESHA ELLIOTT                        ADDRESS ON FILE
QOHELETH TURNEY                         ADDRESS ON FILE
QRC INC                                 215 CASSELL ST WINSTON SALEM NC 27127
QSR AUTOMATIONS                         ATTN LEE LEET, PRE, CEO 2301 STANLEY GAULT PKWY LOUISVILLE KY 40223
QUAADIR DAVIS-LEWIS                     ADDRESS ON FILE
QUADAIZA HAGANS                         ADDRESS ON FILE
QUADARA JENKINS                         ADDRESS ON FILE
QUADASHYA HUMPHREY                      ADDRESS ON FILE
QUADEJA MOODY                           ADDRESS ON FILE
QUADIGE BEST                            ADDRESS ON FILE
QUADIRE CLARKE                          ADDRESS ON FILE
QUADRANGLE POA                          2105 PARK AVENUE N WINTER PARK FL 32789
QUADRE INVESTMENTS L.P.                 2100 N OCEAN BLVD, STE 2003 FORT LAUDERDALE FL 33305
QUADRE INVESTMENTS LP                   2100 N OCEAN BLVD, #2003 FORT LAUDERDALE FL 33305
QUADREE ROLLINS                         ADDRESS ON FILE
QUADRON FORBES                          ADDRESS ON FILE
QUAESHAUN BROWN                         ADDRESS ON FILE
QUAIMERE MOHAMMED                       ADDRESS ON FILE
QUALENSIA THOMAS                        ADDRESS ON FILE
QUALITY BEVERAGE                        PO BOX 15472 TAMPA FL 33684
QUALITY BEVERAGE SERVICES               2702 N 35TH ST TAMPA FL 33605
QUALITY BRANDS OF LINCOLN               5840 NORTH 70TH ST LINCOLN NE 68507
QUALITY BRANDS OF NORTH PLATTE          720 NORTH LAKE DRIVE NORTH PLATTE NE 69101
QUALITY BRANDS OF OMAHA LLC             13255 CENTECH ROAD OMAHA NE 68138
QUALITY DRAFT SERVICE                   169 PULLMAN AVE ROCHESTER NY 14615
QUALITY FIRST EXCAVATING LLC            112 MARTY MARTIN RD HILLSBORO MO 63050
QUALITY PLUMBING MECHANICAL LLC         405 DONOVANS WAY KODAK TN 37764
QUALITY RESTAURANT REPAIR SERVICE INC   134 N MONTGOMERY ST WALDEN NY 12586
QUAMESIA HARVEY                         ADDRESS ON FILE
QUAMIER HANTON                          ADDRESS ON FILE
QUAMIR DAVIS                            ADDRESS ON FILE
QUAMYSIA MCNAIR                         ADDRESS ON FILE
QUAN ALEXANDER                          ADDRESS ON FILE
QUANA EVERETT                           ADDRESS ON FILE
QUANAKISSIA SUTTON                      ADDRESS ON FILE
QUANASHA STONE                          ADDRESS ON FILE
QUANASIA MILLER                         ADDRESS ON FILE
QUANDALYN MOORE                         ADDRESS ON FILE
QUANDARIUS HAYES                        ADDRESS ON FILE
QUANDARIUS SMITH                        ADDRESS ON FILE
QUANDEL THOMAS                          ADDRESS ON FILE
QUANDRICKA HANNAH                       ADDRESS ON FILE
QUANECIA GORDON                         ADDRESS ON FILE
QUANEISHA PRATT                         ADDRESS ON FILE
QUANESHA LOVE-MOORE                     ADDRESS ON FILE
QUANESHIA MOORE                         ADDRESS ON FILE
QUANETTE SEABREEZE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1551 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                          Page 1776 of 2235

Claim Name                          Address Information
QUANIECE MCQUEEN                    ADDRESS ON FILE
QUANIKA WILSON                      ADDRESS ON FILE
QUANISHA KINSLOW                    ADDRESS ON FILE
QUANISHA LACY                       ADDRESS ON FILE
QUANISHA MACDONALD                  ADDRESS ON FILE
QUANISHA MCLEOD                     ADDRESS ON FILE
QUANISHA MORRISON                   ADDRESS ON FILE
QUANISHA TOBLER                     ADDRESS ON FILE
QUANTA DAVIS                        ADDRESS ON FILE
QUANTAVIOUS DZAH                    ADDRESS ON FILE
QUANTAVIUS GLENN                    ADDRESS ON FILE
QUANTE DARGAN                       ADDRESS ON FILE
QUANTE HARRIS                       ADDRESS ON FILE
QUANTEL DAVIS                       ADDRESS ON FILE
QUANTEL GRAY                        ADDRESS ON FILE
QUANTERIA HOLEMAN                   ADDRESS ON FILE
QUANTIA CROUCH                      ADDRESS ON FILE
QUANTICO MCMILLAN                   ADDRESS ON FILE
QUANTINA GRICE                      ADDRESS ON FILE
QUANTRELL JOHNSON                   ADDRESS ON FILE
QUANTRELL JOHNSON                   ADDRESS ON FILE
QUANTRICE BUSH                      ADDRESS ON FILE
QUANTUM ELECTRONIC PAYMENTS LLC     8185 E KAISER BLVD ANAHEIM CA 92808
QUANTUM XIV DEVELOPMENTS USA INC    MARK A. LEVY, ESQ. BRINKLEY MORGAN, ONE FINANCIAL PLAZA 100 SE 3RD AVE., 23RD
                                    FLOOR FORT LAUDERDALE FL 33394
QUANYA WILLIAMS                     ADDRESS ON FILE
QUANZEE COHEN                       ADDRESS ON FILE
QUARIUS DIX                         ADDRESS ON FILE
QUARMAINE OWENS                     ADDRESS ON FILE
QUARNESHYA TAYLOR                   ADDRESS ON FILE
QUARON HALL                         ADDRESS ON FILE
QUARTERBACK CLUB                    PO BOX 381 GAYLORD MI 49734
QUARTEZ DANGERFIELD                 ADDRESS ON FILE
QUARTINUS GRAHAM                    ADDRESS ON FILE
QUARTISHA CARRUTH                   ADDRESS ON FILE
QUARTRINA DANIELS                   ADDRESS ON FILE
QUARVIS WILSON                      ADDRESS ON FILE
QUASHAUN JACOBS                     ADDRESS ON FILE
QUASHAUN LLOYD                      ADDRESS ON FILE
QUASHAUN MYERS                      ADDRESS ON FILE
QUASHAWN JOHNSON                    ADDRESS ON FILE
QUASHAWN PRIESTER                   ADDRESS ON FILE
QUASHOD GREENE                      ADDRESS ON FILE
QUASHONDA WILLIAMS                  ADDRESS ON FILE
QUASIA JOHNSON                      ADDRESS ON FILE
QUASMIRAH AUGUSTIN                  ADDRESS ON FILE
QUATAISHA GRAHAM                    ADDRESS ON FILE
QUATASHA JONES                      ADDRESS ON FILE
QUATASIA FANTROY                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1552 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1777 of 2235

Claim Name                            Address Information
QUATEISHA STEWART                     ADDRESS ON FILE
QUATESHIA JAMES                       ADDRESS ON FILE
QUAVANTE LOVE                         ADDRESS ON FILE
QUAVON HARRIS                         ADDRESS ON FILE
QUAVONNE JEFFERSON                    ADDRESS ON FILE
QUAWLEE BENNETT                       ADDRESS ON FILE
QUAYLIN HOSKINS                       ADDRESS ON FILE
QUAYNIKA MERRIWEATHER                 ADDRESS ON FILE
QUAYSHAWN BROWN                       ADDRESS ON FILE
QUDIAMOND HARRIS                      ADDRESS ON FILE
QUDIAR MCCORD                         ADDRESS ON FILE
QUEASEAN NAPIER                       ADDRESS ON FILE
QUEEN AKERS                           ADDRESS ON FILE
QUEEN CITY COMMERCIAL SERVICES INC    4124 HAY MEADOW DR MINT HILL NC 28227
QUEEN CITY PLUMBING LLC               4209 STUART ANDREW BLVD STE K CHARLOTTE NC 28217
QUEEN HOLMES                          ADDRESS ON FILE
QUEEN NJONGUO                         ADDRESS ON FILE
QUEEN THOMAS                          ADDRESS ON FILE
QUEENTEARRIA PATTERSON                ADDRESS ON FILE
QUENCI PINNIX                         ADDRESS ON FILE
QUENESHA GRAYSON                      ADDRESS ON FILE
QUENISHA HARRIS                       ADDRESS ON FILE
QUENTAJA WATSON                       ADDRESS ON FILE
QUENTAVIUS NEELY                      ADDRESS ON FILE
QUENTEN JONES                         ADDRESS ON FILE
QUENTIN ALLISON                       ADDRESS ON FILE
QUENTIN ANTONIO                       ADDRESS ON FILE
QUENTIN BANTA                         ADDRESS ON FILE
QUENTIN BLAKE                         ADDRESS ON FILE
QUENTIN BOWENS                        ADDRESS ON FILE
QUENTIN CAMPBELL                      ADDRESS ON FILE
QUENTIN CHEEK                         ADDRESS ON FILE
QUENTIN COWSER                        ADDRESS ON FILE
QUENTIN CUMMINGS                      ADDRESS ON FILE
QUENTIN DANIELS                       ADDRESS ON FILE
QUENTIN GRIMES                        ADDRESS ON FILE
QUENTIN HARDY                         ADDRESS ON FILE
QUENTIN HARPER                        ADDRESS ON FILE
QUENTIN HARRIS                        ADDRESS ON FILE
QUENTIN HEARN                         ADDRESS ON FILE
QUENTIN JOHNSON                       ADDRESS ON FILE
QUENTIN JOSEPH                        ADDRESS ON FILE
QUENTIN KELLY                         ADDRESS ON FILE
QUENTIN LUX                           ADDRESS ON FILE
QUENTIN MCCULLOUGH                    ADDRESS ON FILE
QUENTIN MCDANIEL                      ADDRESS ON FILE
QUENTIN MCDERMID                      ADDRESS ON FILE
QUENTIN MILLER                        ADDRESS ON FILE
QUENTIN ROUNDTREE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1553 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1778 of 2235

Claim Name                           Address Information
QUENTIN SANTANA                      ADDRESS ON FILE
QUENTIN SCOTT                        ADDRESS ON FILE
QUENTIN SIMS                         ADDRESS ON FILE
QUENTIN SPROW                        ADDRESS ON FILE
QUENTIN SWINGER                      ADDRESS ON FILE
QUENTIN TEMPLE                       ADDRESS ON FILE
QUENTIN ULICNE                       ADDRESS ON FILE
QUENTIN VELEZ                        ADDRESS ON FILE
QUENTIN WOHLGEMUTH                   ADDRESS ON FILE
QUENTIN WRIGHT                       ADDRESS ON FILE
QUENTINO YOUNG                       ADDRESS ON FILE
QUENTON ADAMS                        ADDRESS ON FILE
QUENTON BERGAMY                      ADDRESS ON FILE
QUENTON DAVID                        ADDRESS ON FILE
QUENTON GARRETT                      ADDRESS ON FILE
QUENTON HATCH                        ADDRESS ON FILE
QUENTON JONES                        ADDRESS ON FILE
QUENTON WHITAKER                     ADDRESS ON FILE
QUERIDA BONOMO                       ADDRESS ON FILE
QUERIDA SMITH                        ADDRESS ON FILE
QUERISTON PRICE                      ADDRESS ON FILE
QUESHONA MIXON                       ADDRESS ON FILE
QUEST HATCHETT                       ADDRESS ON FILE
QUEST LANDSCAPES                     18 LOOMIS ST NORTH ATTLEBORO MA 02760
QUEST MAY                            ADDRESS ON FILE
QUEST SOFTWARE INC                   PO BOX 731381 DALLAS TX 75375
QUIANA HOLLAND                       ADDRESS ON FILE
QUIANA PELLETIER                     ADDRESS ON FILE
QUICHE CONNER                        ADDRESS ON FILE
QUICK 2 DRY                          378 SCIOTO MEADOWS BLVD GROVE CITY OH 43123
QUICK APPLIANCE REPAIR SERVICE       3308 ROBERT LEE RD TRUSSVILLE AL 35173
QUICK APPLIANCE REPAIR SERVICE INC   3308 ROBERT LEE RD TRUSSVILLE AL 35173-5116
QUICK CARE MED PL                    PO BOX 2066 LECANTO FL 34460
QUIERA SHINDLEDECKER                 ADDRESS ON FILE
QUILLANTEUS JARRETT                  ADDRESS ON FILE
QUIN-MARIO LEE                       ADDRESS ON FILE
QUIN-TARA RICE                       ADDRESS ON FILE
QUINCI JENKINS                       ADDRESS ON FILE
QUINCY BROWN                         ADDRESS ON FILE
QUINCY COOK                          ADDRESS ON FILE
QUINCY DRAYTON                       ADDRESS ON FILE
QUINCY PRICE                         ADDRESS ON FILE
QUINCY SCHMIDT                       ADDRESS ON FILE
QUINCY WILSON                        ADDRESS ON FILE
QUINCY WRIGHT                        ADDRESS ON FILE
QUINDACIA JACKSON                    ADDRESS ON FILE
QUINDARIOS BOONE                     ADDRESS ON FILE
QUINDARIUS HALL                      ADDRESS ON FILE
QUINDEN WILLS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1554 OF 2008
                                               RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1779 of 2235

Claim Name                           Address Information
QUINDERIUS ALLEN                     ADDRESS ON FILE
QUINIECE STEWART                     ADDRESS ON FILE
QUINIKKI BINNS                       ADDRESS ON FILE
QUINISHA BANKS                       ADDRESS ON FILE
QUINISHA WOODS                       ADDRESS ON FILE
QUINLAN GILMORE                      ADDRESS ON FILE
QUINN BRUCE                          ADDRESS ON FILE
QUINN COKLEY                         ADDRESS ON FILE
QUINN CUSTODIO                       ADDRESS ON FILE
QUINN KENNEDY                        ADDRESS ON FILE
QUINN LLOYD                          ADDRESS ON FILE
QUINN MCADAMS                        ADDRESS ON FILE
QUINN MOURY                          ADDRESS ON FILE
QUINN SORENSEN                       ADDRESS ON FILE
QUINN TOWNSEND                       ADDRESS ON FILE
QUINN YOUNG                          ADDRESS ON FILE
QUINNCEE GRAY                        ADDRESS ON FILE
QUINNDALE BURNETT                    ADDRESS ON FILE
QUINNESHIA COX                       ADDRESS ON FILE
QUINNETTA SILER                      ADDRESS ON FILE
QUINNIPIACK VALLEY HEALTH DISTRICT   1151 HARTFORD TURNPIKE NORTH HAVEN CT 06473
QUINNLYN DIEHL                       ADDRESS ON FILE
QUINNTA LEWIS                        ADDRESS ON FILE
QUINNTEZ DUNN                        ADDRESS ON FILE
QUINT RAGLAND                        ADDRESS ON FILE
QUINTA BROWN                         ADDRESS ON FILE
QUINTARD PEARSON                     ADDRESS ON FILE
QUINTAVIOUS MILNER                   ADDRESS ON FILE
QUINTAVIS SILMON                     ADDRESS ON FILE
QUINTAVIS WHITE                      ADDRESS ON FILE
QUINTAZ WALKER                       ADDRESS ON FILE
QUINTELLA RECORD                     ADDRESS ON FILE
QUINTEN HILL                         ADDRESS ON FILE
QUINTEN SPRATLEY                     ADDRESS ON FILE
QUINTERIA HALL                       ADDRESS ON FILE
QUINTEZ KINER                        ADDRESS ON FILE
QUINTIA DIXON                        ADDRESS ON FILE
QUINTIN BRADLEY                      ADDRESS ON FILE
QUINTIN GLOVER                       ADDRESS ON FILE
QUINTIN MCCLELLAN                    ADDRESS ON FILE
QUINTIN MCDONALD                     ADDRESS ON FILE
QUINTIN SNAPP                        ADDRESS ON FILE
QUINTIN VERSA                        ADDRESS ON FILE
QUINTIN WALKER                       ADDRESS ON FILE
QUINTIN WALKER                       ADDRESS ON FILE
QUINTIN WALTERS                      ADDRESS ON FILE
QUINTINA BROWN                       ADDRESS ON FILE
QUINTINA CLEMONS                     ADDRESS ON FILE
QUINTINN LUMPKIN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1555 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1780 of 2235

Claim Name                            Address Information
QUINTON ADAMS                         ADDRESS ON FILE
QUINTON BINNION                       ADDRESS ON FILE
QUINTON BORDERS                       ADDRESS ON FILE
QUINTON BROOKS                        ADDRESS ON FILE
QUINTON BROWN                         ADDRESS ON FILE
QUINTON BURGESS                       ADDRESS ON FILE
QUINTON CAMPBELL                      ADDRESS ON FILE
QUINTON CARPENTER                     ADDRESS ON FILE
QUINTON CROSBY                        ADDRESS ON FILE
QUINTON CURBOW                        ADDRESS ON FILE
QUINTON DAVIS                         ADDRESS ON FILE
QUINTON EDMONDS                       ADDRESS ON FILE
QUINTON GATES                         ADDRESS ON FILE
QUINTON HOSCH                         ADDRESS ON FILE
QUINTON JONES                         ADDRESS ON FILE
QUINTON KIRBY                         ADDRESS ON FILE
QUINTON MASON                         ADDRESS ON FILE
QUINTON MCCLEESE                      ADDRESS ON FILE
QUINTON MCMORRIES                     ADDRESS ON FILE
QUINTON NICHOLS                       ADDRESS ON FILE
QUINTON ROBY                          ADDRESS ON FILE
QUINTON ROBY                          ADDRESS ON FILE
QUINTON SANCHEZ                       ADDRESS ON FILE
QUINTON SPILLER                       ADDRESS ON FILE
QUINTON ST ROSE                       ADDRESS ON FILE
QUINTON TAYLOR                        ADDRESS ON FILE
QUINTON WILLIAMS                      ADDRESS ON FILE
QUINTON YOUNG                         ADDRESS ON FILE
QUINTONYA WILSON                      ADDRESS ON FILE
QUINTTON BING                         ADDRESS ON FILE
QUINYATA JONES                        ADDRESS ON FILE
QUINYUATTA SUMMERHILL                 ADDRESS ON FILE
QUIONTE WILLIAMS                      ADDRESS ON FILE
QUIRRIC JACKSON                       ADDRESS ON FILE
QUISHAUN ALEXANDER                    ADDRESS ON FILE
QULETHA LOVE                          ADDRESS ON FILE
QUNASHA BROWN                         ADDRESS ON FILE
QUNEISHA BROWN                        ADDRESS ON FILE
QUNKILYA DAVIS                        ADDRESS ON FILE
QUOIZEL FRANKLIN                      ADDRESS ON FILE
QUONTAVION HAYES                      ADDRESS ON FILE
QUOREY HORTON                         ADDRESS ON FILE
QURAN DIXON                           ADDRESS ON FILE
QURAN FORTE                           ADDRESS ON FILE
QURAN STANSBURY                       ADDRESS ON FILE
QURESHAWN GRANT                       ADDRESS ON FILE
QUSHON INMAN                          ADDRESS ON FILE
QWANDESHEYA ASHFORD                   ADDRESS ON FILE
QWASAUN BESTER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1556 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1781 of 2235

Claim Name                             Address Information
QWENDERLIN GRIER                       ADDRESS ON FILE
QWYNE JENKINS                          ADDRESS ON FILE
QYANNA GLANTON                         ADDRESS ON FILE
QYREEN WILLIAMS-DIXON                  ADDRESS ON FILE
R AND M DRAFT AND REFRIGERATION        PO BOX 3634 SCRANTON PA 18505
R AND R GENERAL CONTRACTING            6252 FEARON RD BOUCKVILLE NY 13310
R BOSSI JR CONSTRUCTION AND DESIGN     PO BOX 508 HYDE PARK NY 12538
R L CULLER REFRIGERATION SERVICE INC   165 WALL ST ORANGEBURG SC 29115
R M DRAFT AND REFRIGERATION SERVICES   PO BOX 3634 SCRANTON PA 18505
R RUPERT WITTMAN                       ADDRESS ON FILE
RA ANAA CLARKE                         ADDRESS ON FILE
RA COOKS RENOVATIONS LLC               4794 S DIXIE DR STE A MORAINE OH 45439
RA JAH HODGES                          ADDRESS ON FILE
RA JEFFREYS DIST CO GOLDSBORO          2026 HIGHWAY 70 WEST GOLDSBORO NC 27530
RA JEFFREYS DIST CO RALEIGH            420 CIVIC BOULEVARD RALEIGH NC 27610
RA JEFFREYS DIST CO WILMINGTON         805 NORTH 23RD ST WILMINGTON NC 28405
RA MONTE HOLMES                        ADDRESS ON FILE
RABECCA BAKKEN                         ADDRESS ON FILE
RABECCA MCLEMORE                       ADDRESS ON FILE
RABIA HASSAN                           ADDRESS ON FILE
RACHAEL ANGELO                         ADDRESS ON FILE
RACHAEL ARNOLD                         ADDRESS ON FILE
RACHAEL BASSFORD                       ADDRESS ON FILE
RACHAEL BENNER                         ADDRESS ON FILE
RACHAEL BENTZ                          ADDRESS ON FILE
RACHAEL BIRNEY                         ADDRESS ON FILE
RACHAEL BOWLING                        ADDRESS ON FILE
RACHAEL BRYANT                         ADDRESS ON FILE
RACHAEL CLEMENTS                       ADDRESS ON FILE
RACHAEL CUMMINGS                       ADDRESS ON FILE
RACHAEL DAVIS                          ADDRESS ON FILE
RACHAEL DIETZ                          ADDRESS ON FILE
RACHAEL ERB                            ADDRESS ON FILE
RACHAEL EVANS                          ADDRESS ON FILE
RACHAEL FINDLEY                        ADDRESS ON FILE
RACHAEL FRAZIER                        ADDRESS ON FILE
RACHAEL GERBING                        ADDRESS ON FILE
RACHAEL GLOVER                         ADDRESS ON FILE
RACHAEL GLOVIER                        ADDRESS ON FILE
RACHAEL GRABENSTEIN                    ADDRESS ON FILE
RACHAEL HARRISON                       ADDRESS ON FILE
RACHAEL HATCHER                        ADDRESS ON FILE
RACHAEL HEDDEN                         ADDRESS ON FILE
RACHAEL HERRING                        ADDRESS ON FILE
RACHAEL KROWPMAN                       ADDRESS ON FILE
RACHAEL MAJORS                         ADDRESS ON FILE
RACHAEL MARTIN                         ADDRESS ON FILE
RACHAEL MCCOMBS                        ADDRESS ON FILE
RACHAEL MINGOLLA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1557 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1782 of 2235

Claim Name                         Address Information
RACHAEL MITCHELL                   ADDRESS ON FILE
RACHAEL NOBLE                      ADDRESS ON FILE
RACHAEL OLIVER                     ADDRESS ON FILE
RACHAEL PETTIT                     ADDRESS ON FILE
RACHAEL POLLEY                     ADDRESS ON FILE
RACHAEL PRUITT                     ADDRESS ON FILE
RACHAEL RAMSDELL                   ADDRESS ON FILE
RACHAEL RUNDELL                    ADDRESS ON FILE
RACHAEL SCATURRO                   ADDRESS ON FILE
RACHAEL SIGMAN                     ADDRESS ON FILE
RACHAEL SMITH                      ADDRESS ON FILE
RACHAEL SMITH                      ADDRESS ON FILE
RACHAEL SMITH                      ADDRESS ON FILE
RACHAEL STAHLMAN                   ADDRESS ON FILE
RACHAEL TARNOVSCHI                 ADDRESS ON FILE
RACHAEL TOBIAS                     ADDRESS ON FILE
RACHAEL TOTH                       ADDRESS ON FILE
RACHAEL WESINGER                   ADDRESS ON FILE
RACHAEL WHITLOCK                   ADDRESS ON FILE
RACHAEL WILKINSON                  ADDRESS ON FILE
RACHAEL WILLIAMS                   ADDRESS ON FILE
RACHAEL WILLOCKS                   ADDRESS ON FILE
RACHAEL WINDLE                     ADDRESS ON FILE
RACHAEL WINDLE                     ADDRESS ON FILE
RACHALE ATKINSON                   ADDRESS ON FILE
RACHALE PELOQUIN                   ADDRESS ON FILE
RACHARD COVINGTON                  ADDRESS ON FILE
RACHAUN LEE                        ADDRESS ON FILE
RACHEAL BETHEA                     ADDRESS ON FILE
RACHEAL BONTRAGER                  ADDRESS ON FILE
RACHEAL HAILSTONE                  ADDRESS ON FILE
RACHEAL HARDMAN                    ADDRESS ON FILE
RACHEAL HARRIS                     ADDRESS ON FILE
RACHEAL KORNN                      ADDRESS ON FILE
RACHEAL RHAMY                      ADDRESS ON FILE
RACHEAL SICILIANO                  ADDRESS ON FILE
RACHEAL WEISNER                    ADDRESS ON FILE
RACHEAL WILSON                     ADDRESS ON FILE
RACHEIL BERTRAND                   ADDRESS ON FILE
RACHEL ABBOTT                      ADDRESS ON FILE
RACHEL ADKINS                      ADDRESS ON FILE
RACHEL AGYEMAN                     ADDRESS ON FILE
RACHEL ALI                         ADDRESS ON FILE
RACHEL AMIS                        ADDRESS ON FILE
RACHEL ANSCHUETZ                   ADDRESS ON FILE
RACHEL ANTIDORMI                   ADDRESS ON FILE
RACHEL ANTON                       ADDRESS ON FILE
RACHEL ARD                         ADDRESS ON FILE
RACHEL ATKINSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1558 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1783 of 2235

Claim Name                          Address Information
RACHEL BAKKEN                       ADDRESS ON FILE
RACHEL BARRADAS                     ADDRESS ON FILE
RACHEL BARTHOLOMEW                  ADDRESS ON FILE
RACHEL BEEKMANN                     ADDRESS ON FILE
RACHEL BELLE ISLE                   ADDRESS ON FILE
RACHEL BENNETT                      ADDRESS ON FILE
RACHEL BENNIS                       ADDRESS ON FILE
RACHEL BERSINGER                    ADDRESS ON FILE
RACHEL BLACKBURN                    ADDRESS ON FILE
RACHEL BLANKENSHIP                  ADDRESS ON FILE
RACHEL BLANKENSHIP                  ADDRESS ON FILE
RACHEL BODINE                       ADDRESS ON FILE
RACHEL BORTZ                        ADDRESS ON FILE
RACHEL BOSLEY                       ADDRESS ON FILE
RACHEL BRAGG                        ADDRESS ON FILE
RACHEL BRANCH                       ADDRESS ON FILE
RACHEL BRENT                        ADDRESS ON FILE
RACHEL BRITTS                       ADDRESS ON FILE
RACHEL BROBST                       ADDRESS ON FILE
RACHEL BROWN                        ADDRESS ON FILE
RACHEL BROWN                        ADDRESS ON FILE
RACHEL BRYANT                       ADDRESS ON FILE
RACHEL BUCK                         ADDRESS ON FILE
RACHEL BULLER                       ADDRESS ON FILE
RACHEL BURKE                        ADDRESS ON FILE
RACHEL BUTCHER                      ADDRESS ON FILE
RACHEL CACACE                       ADDRESS ON FILE
RACHEL CADIGAN                      ADDRESS ON FILE
RACHEL CAIN                         ADDRESS ON FILE
RACHEL CARDAMAN                     ADDRESS ON FILE
RACHEL CASEBOLT                     ADDRESS ON FILE
RACHEL CASEY                        ADDRESS ON FILE
RACHEL CASTERLINE                   ADDRESS ON FILE
RACHEL CASTILLO                     ADDRESS ON FILE
RACHEL CHASTAIN                     ADDRESS ON FILE
RACHEL CHIAROLANZIO                 ADDRESS ON FILE
RACHEL CHRISTOPHER                  ADDRESS ON FILE
RACHEL CLARK                        ADDRESS ON FILE
RACHEL CLEMENS                      ADDRESS ON FILE
RACHEL COLE                         ADDRESS ON FILE
RACHEL COLEMAN                      ADDRESS ON FILE
RACHEL COLLIER                      ADDRESS ON FILE
RACHEL COMPTON                      ADDRESS ON FILE
RACHEL COOLEY                       ADDRESS ON FILE
RACHEL CRAIG                        ADDRESS ON FILE
RACHEL CRENSHAW                     ADDRESS ON FILE
RACHEL CRONIN                       ADDRESS ON FILE
RACHEL CYPRET                       ADDRESS ON FILE
RACHEL DALITZ                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1559 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1784 of 2235

Claim Name                        Address Information
RACHEL DANIELSON                  ADDRESS ON FILE
RACHEL DAVIS                      ADDRESS ON FILE
RACHEL DEESE                      ADDRESS ON FILE
RACHEL DEMERS                     ADDRESS ON FILE
RACHEL DENSMORE                   ADDRESS ON FILE
RACHEL DEVER                      ADDRESS ON FILE
RACHEL DORSEY                     ADDRESS ON FILE
RACHEL DUDLEY                     ADDRESS ON FILE
RACHEL DVORAK                     ADDRESS ON FILE
RACHEL EASTON                     ADDRESS ON FILE
RACHEL EDELMAN                    ADDRESS ON FILE
RACHEL EISNER                     ADDRESS ON FILE
RACHEL ELKINS                     ADDRESS ON FILE
RACHEL ENGLAND                    ADDRESS ON FILE
RACHEL ENGLE                      ADDRESS ON FILE
RACHEL FALZONE                    ADDRESS ON FILE
RACHEL FARLESS                    ADDRESS ON FILE
RACHEL FARMER                     ADDRESS ON FILE
RACHEL FISHGOLD                   ADDRESS ON FILE
RACHEL FLADZINSKI                 ADDRESS ON FILE
RACHEL FOGLE                      ADDRESS ON FILE
RACHEL FOSTER                     ADDRESS ON FILE
RACHEL FOX                        ADDRESS ON FILE
RACHEL FREEMAN                    ADDRESS ON FILE
RACHEL FUEHRER                    ADDRESS ON FILE
RACHEL GABEAU                     ADDRESS ON FILE
RACHEL GAHR                       ADDRESS ON FILE
RACHEL GAMBLE                     ADDRESS ON FILE
RACHEL GANGALE                    ADDRESS ON FILE
RACHEL GARVIN                     ADDRESS ON FILE
RACHEL GAUL                       ADDRESS ON FILE
RACHEL GEIGER                     ADDRESS ON FILE
RACHEL GEORGE                     ADDRESS ON FILE
RACHEL GILL                       ADDRESS ON FILE
RACHEL GILMORE                    ADDRESS ON FILE
RACHEL GLADU                      ADDRESS ON FILE
RACHEL GLASS                      ADDRESS ON FILE
RACHEL GOMES                      ADDRESS ON FILE
RACHEL GRECO                      ADDRESS ON FILE
RACHEL GRIMM                      ADDRESS ON FILE
RACHEL GUE                        ADDRESS ON FILE
RACHEL HAGEN                      ADDRESS ON FILE
RACHEL HAGER                      ADDRESS ON FILE
RACHEL HAGLER                     ADDRESS ON FILE
RACHEL HAILEY                     ADDRESS ON FILE
RACHEL HAIRSINE                   ADDRESS ON FILE
RACHEL HAKE                       ADDRESS ON FILE
RACHEL HAMILTON                   ADDRESS ON FILE
RACHEL HANNAH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1560 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1785 of 2235

Claim Name                        Address Information
RACHEL HARDER                     ADDRESS ON FILE
RACHEL HARLOW                     ADDRESS ON FILE
RACHEL HARRIS                     ADDRESS ON FILE
RACHEL HARRISON                   ADDRESS ON FILE
RACHEL HARVEY                     ADDRESS ON FILE
RACHEL HAYDEN                     ADDRESS ON FILE
RACHEL HAYES                      ADDRESS ON FILE
RACHEL HEANEY                     ADDRESS ON FILE
RACHEL HECHE                      ADDRESS ON FILE
RACHEL HOBBS                      ADDRESS ON FILE
RACHEL HOENIGMAN                  ADDRESS ON FILE
RACHEL HOOK                       ADDRESS ON FILE
RACHEL HORAN                      ADDRESS ON FILE
RACHEL HOWARD                     ADDRESS ON FILE
RACHEL HOWARD                     ADDRESS ON FILE
RACHEL HUGHES                     ADDRESS ON FILE
RACHEL IRISH                      ADDRESS ON FILE
RACHEL ISAACS                     ADDRESS ON FILE
RACHEL JARVIS                     ADDRESS ON FILE
RACHEL JOE                        ADDRESS ON FILE
RACHEL JOHNSON                    ADDRESS ON FILE
RACHEL JOHNSON                    ADDRESS ON FILE
RACHEL JOYNER                     ADDRESS ON FILE
RACHEL KASSON                     ADDRESS ON FILE
RACHEL KERR                       ADDRESS ON FILE
RACHEL KIRK                       ADDRESS ON FILE
RACHEL KOCH                       ADDRESS ON FILE
RACHEL KRITZINGER                 ADDRESS ON FILE
RACHEL KURTZ                      ADDRESS ON FILE
RACHEL LABONTE                    ADDRESS ON FILE
RACHEL LEAR                       ADDRESS ON FILE
RACHEL LEONE                      ADDRESS ON FILE
RACHEL LEVY                       ADDRESS ON FILE
RACHEL LINGEMAN                   ADDRESS ON FILE
RACHEL LONG                       ADDRESS ON FILE
RACHEL LYNCH                      ADDRESS ON FILE
RACHEL MACKALL                    ADDRESS ON FILE
RACHEL MADDEN                     ADDRESS ON FILE
RACHEL MADISON                    ADDRESS ON FILE
RACHEL MAHANEY                    ADDRESS ON FILE
RACHEL MALTBY                     ADDRESS ON FILE
RACHEL MANN                       ADDRESS ON FILE
RACHEL MANNING                    ADDRESS ON FILE
RACHEL MANTER                     ADDRESS ON FILE
RACHEL MARCUM                     ADDRESS ON FILE
RACHEL MARSH                      ADDRESS ON FILE
RACHEL MARTIN                     ADDRESS ON FILE
RACHEL MASTANDREA                 ADDRESS ON FILE
RACHEL MAULDIN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1561 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1786 of 2235

Claim Name                            Address Information
RACHEL MAXWELL                        ADDRESS ON FILE
RACHEL MCATEE                         ADDRESS ON FILE
RACHEL MCCOY                          ADDRESS ON FILE
RACHEL MCINTYRE                       ADDRESS ON FILE
RACHEL MCLAUGHLIN                     ADDRESS ON FILE
RACHEL MCNEAL-MIVILLE                 ADDRESS ON FILE
RACHEL MICU                           ADDRESS ON FILE
RACHEL MILEY                          ADDRESS ON FILE
RACHEL MILLER                         ADDRESS ON FILE
RACHEL MOORE                          ADDRESS ON FILE
RACHEL MORGAN                         ADDRESS ON FILE
RACHEL MORGAN                         ADDRESS ON FILE
RACHEL MULL                           ADDRESS ON FILE
RACHEL MYERS                          ADDRESS ON FILE
RACHEL NAGY                           ADDRESS ON FILE
RACHEL NELMS                          ADDRESS ON FILE
RACHEL NEUMANN                        ADDRESS ON FILE
RACHEL NICHOLS                        ADDRESS ON FILE
RACHEL NISSEN                         ADDRESS ON FILE
RACHEL NUNES                          ADDRESS ON FILE
RACHEL OLSON                          ADDRESS ON FILE
RACHEL ORDEN                          ADDRESS ON FILE
RACHEL ORR                            ADDRESS ON FILE
RACHEL PARKINS                        ADDRESS ON FILE
RACHEL PENNINGTON                     ADDRESS ON FILE
RACHEL PEREIRA                        ADDRESS ON FILE
RACHEL PEREZ                          ADDRESS ON FILE
RACHEL PERRY                          ADDRESS ON FILE
RACHEL PESCE                          ADDRESS ON FILE
RACHEL PETITT                         ADDRESS ON FILE
RACHEL PHILYAW                        ADDRESS ON FILE
RACHEL PICKERT                        ADDRESS ON FILE
RACHEL PITCHER                        ADDRESS ON FILE
RACHEL POKORNY                        ADDRESS ON FILE
RACHEL PORTWOOD                       ADDRESS ON FILE
RACHEL POTTER SANCHEZ                 ADDRESS ON FILE
RACHEL PRICE                          ADDRESS ON FILE
RACHEL PRINGLE                        ADDRESS ON FILE
RACHEL PROBECK                        ADDRESS ON FILE
RACHEL RADTKE                         ADDRESS ON FILE
RACHEL RALEY                          ADDRESS ON FILE
RACHEL RICHARDSON                     ADDRESS ON FILE
RACHEL RICHMOND                       ADDRESS ON FILE
RACHEL ROBINSON                       ADDRESS ON FILE
RACHEL ROBINSON                       ADDRESS ON FILE
RACHEL ROBINSON                       ADDRESS ON FILE
RACHEL ROBINSON                       ADDRESS ON FILE
RACHEL ROBINSON                       ADDRESS ON FILE
RACHEL ROCHE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1562 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1787 of 2235

Claim Name                        Address Information
RACHEL ROCHELLE                   ADDRESS ON FILE
RACHEL RODRIGUEZ                  ADDRESS ON FILE
RACHEL ROPER                      ADDRESS ON FILE
RACHEL ROSE                       ADDRESS ON FILE
RACHEL ROURKE                     ADDRESS ON FILE
RACHEL RUANE                      ADDRESS ON FILE
RACHEL RUGE                       ADDRESS ON FILE
RACHEL RUSSELL                    ADDRESS ON FILE
RACHEL SALADINO                   ADDRESS ON FILE
RACHEL SANDRITTER                 ADDRESS ON FILE
RACHEL SARGENT                    ADDRESS ON FILE
RACHEL SCARSELLA                  ADDRESS ON FILE
RACHEL SCHUMAN                    ADDRESS ON FILE
RACHEL SCOTT                      ADDRESS ON FILE
RACHEL SCOTT                      ADDRESS ON FILE
RACHEL SEARBY                     ADDRESS ON FILE
RACHEL SHELTON                    ADDRESS ON FILE
RACHEL SHOOK                      ADDRESS ON FILE
RACHEL SHORKEY                    ADDRESS ON FILE
RACHEL SHORT                      ADDRESS ON FILE
RACHEL SHOTKOSKI                  ADDRESS ON FILE
RACHEL SIERACKI                   ADDRESS ON FILE
RACHEL SIMONTON                   ADDRESS ON FILE
RACHEL SMITH                      ADDRESS ON FILE
RACHEL SMITH                      ADDRESS ON FILE
RACHEL SOMERS                     ADDRESS ON FILE
RACHEL STETLER                    ADDRESS ON FILE
RACHEL STEVENS                    ADDRESS ON FILE
RACHEL STOKES                     ADDRESS ON FILE
RACHEL STRAHLER                   ADDRESS ON FILE
RACHEL STREET                     ADDRESS ON FILE
RACHEL STRYKER                    ADDRESS ON FILE
RACHEL STURCH                     ADDRESS ON FILE
RACHEL SULLIVAN                   ADDRESS ON FILE
RACHEL TALALAJ                    ADDRESS ON FILE
RACHEL TALLENT                    ADDRESS ON FILE
RACHEL TATOM                      ADDRESS ON FILE
RACHEL TAYLOR                     ADDRESS ON FILE
RACHEL THEIS                      ADDRESS ON FILE
RACHEL TOZZOLO                    ADDRESS ON FILE
RACHEL TRANTHAM                   ADDRESS ON FILE
RACHEL TREIN                      ADDRESS ON FILE
RACHEL UNGER                      ADDRESS ON FILE
RACHEL URBASSIK                   ADDRESS ON FILE
RACHEL UTTER                      ADDRESS ON FILE
RACHEL WARREN                     ADDRESS ON FILE
RACHEL WATERS                     ADDRESS ON FILE
RACHEL WEAVER                     ADDRESS ON FILE
RACHEL WEBB                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1563 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                          Page 1788 of 2235

Claim Name                          Address Information
RACHEL WEIBLEY                      ADDRESS ON FILE
RACHEL WHITE                        ADDRESS ON FILE
RACHEL WILLCUTT                     ADDRESS ON FILE
RACHEL WILLS                        ADDRESS ON FILE
RACHEL WINTERS                      ADDRESS ON FILE
RACHEL WOOD                         ADDRESS ON FILE
RACHEL YOUNG                        ADDRESS ON FILE
RACHEL ZEKOWSKI                     ADDRESS ON FILE
RACHELE MOTT                        ADDRESS ON FILE
RACHELE MYERS                       ADDRESS ON FILE
RACHELL BUCKLEY                     ADDRESS ON FILE
RACHELL CANNON                      ADDRESS ON FILE
RACHELL MAZUR                       ADDRESS ON FILE
RACHELL STEPHENS                    ADDRESS ON FILE
RACHELL WILEY                       ADDRESS ON FILE
RACHELLE BLALOCK                    ADDRESS ON FILE
RACHELLE CRANDLE                    ADDRESS ON FILE
RACHELLE HAIRSTON                   ADDRESS ON FILE
RACHELLE HALL                       ADDRESS ON FILE
RACHELLE KING                       ADDRESS ON FILE
RACHELLE MATOSSIAN                  ADDRESS ON FILE
RACHELLE MCDONALD                   ADDRESS ON FILE
RACHELLE RIDGEWAY                   ADDRESS ON FILE
RACHIDA PAGAN                       ADDRESS ON FILE
RACHIEL NOWAKOWSKI                  ADDRESS ON FILE
RACHQUEL GIBBS                      ADDRESS ON FILE
RACO MECHANICAL                     3080 GREENTREE RD LEBANON OH 45036
RACQUEL BRYANT                      ADDRESS ON FILE
RACQUEL BURCH                       ADDRESS ON FILE
RACQUEL FELDER                      ADDRESS ON FILE
RACQUEL JOHNSON                     ADDRESS ON FILE
RAD INVESTMENTS INC                 ATTN VICTOR PHILLIPS PO BOX 1214 CAPE GIRARDEAU MO 63702
RADAMES ALEMAN                      ADDRESS ON FILE
RADAMES MURPHY                      ADDRESS ON FILE
RADAMES NUNEZ SR                    ADDRESS ON FILE
RADAMES PLAZA                       ADDRESS ON FILE
RADELL BLAND                        ADDRESS ON FILE
RADIOLOGY AFFILIATES OF CENTR       PO BOX 787512 PHILADELPHIA PA 19178
RADIOLOGY AND MED IMAG NEWNAN       PO BOX 161045 ATLANTA GA 30321
RADOSLAV BAECK                      ADDRESS ON FILE
RAE MCVEIGH                         ADDRESS ON FILE
RAEANN BEASLEY                      ADDRESS ON FILE
RAEANN MCMILLEN                     ADDRESS ON FILE
RAEANNA LEWIS                       ADDRESS ON FILE
RAEANNA WININGS                     ADDRESS ON FILE
RAEANNE NOEL                        ADDRESS ON FILE
RAECHEL BURNS                       ADDRESS ON FILE
RAECHEL HALL                        ADDRESS ON FILE
RAECHEL ROCKWELL                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1564 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1789 of 2235

Claim Name                           Address Information
RAECHEL ROSSITER                     ADDRESS ON FILE
RAECHELL FUTHEY                      ADDRESS ON FILE
RAECHELLE PERKINS                    ADDRESS ON FILE
RAEGAN CLATTERBAUGH                  ADDRESS ON FILE
RAEGAN DESROSIERS                    ADDRESS ON FILE
RAEGAN HUMPHREY                      ADDRESS ON FILE
RAEGAN LAWRENCE                      ADDRESS ON FILE
RAEJEAN DUBE                         ADDRESS ON FILE
RAEJEAN JOHNSON                      ADDRESS ON FILE
RAEJEAN MARSHALL                     ADDRESS ON FILE
RAEJEAN WHEELER                      ADDRESS ON FILE
RAEKWON BERRY                        ADDRESS ON FILE
RAEKWON BROWN                        ADDRESS ON FILE
RAEKWON ELEY                         ADDRESS ON FILE
RAEKWON JONES                        ADDRESS ON FILE
RAELA PAYNE                          ADDRESS ON FILE
RAELE BAYLETS                        ADDRESS ON FILE
RAELYNN BEVAN                        ADDRESS ON FILE
RAENA RATCLIFF                       ADDRESS ON FILE
RAENEASE FIGGS                       ADDRESS ON FILE
RAENELL WILSON                       ADDRESS ON FILE
RAENESHIA WELCOME                    ADDRESS ON FILE
RAESEAN SMITH                        ADDRESS ON FILE
RAESHON GIBSON                       ADDRESS ON FILE
RAEVEN RUSSEL-CARTER                 ADDRESS ON FILE
RAEVEON JOHNSON                      ADDRESS ON FILE
RAFAEL AGOSTO                        ADDRESS ON FILE
RAFAEL ARROYO                        ADDRESS ON FILE
RAFAEL BARRERA                       ADDRESS ON FILE
RAFAEL BARRERA JR                    ADDRESS ON FILE
RAFAEL BEVERIDO                      ADDRESS ON FILE
RAFAEL BEVERIDO CORDOVA              ADDRESS ON FILE
RAFAEL BRAVO                         ADDRESS ON FILE
RAFAEL CENTENO                       ADDRESS ON FILE
RAFAEL CHINEA JR                     ADDRESS ON FILE
RAFAEL DELGADO III                   ADDRESS ON FILE
RAFAEL DEMONBREUN                    ADDRESS ON FILE
RAFAEL FLORES                        ADDRESS ON FILE
RAFAEL HUGGINS                       ADDRESS ON FILE
RAFAEL MADERA                        ADDRESS ON FILE
RAFAEL MASSO                         ADDRESS ON FILE
RAFAEL MAYO                          ADDRESS ON FILE
RAFAEL PERDOMO                       ADDRESS ON FILE
RAFAEL ROMAN                         ADDRESS ON FILE
RAFAEL ROMERO                        ADDRESS ON FILE
RAFAEL SANCHEZ                       ADDRESS ON FILE
RAFAEL SANTIAGO-JIMINEZ              ADDRESS ON FILE
RAFAEL SANTOS                        ADDRESS ON FILE
RAFAEL SEPULVEDA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1565 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 1790 of 2235

Claim Name                              Address Information
RAFAEL SNIDER                           ADDRESS ON FILE
RAFAEL SOUFFRONT                        ADDRESS ON FILE
RAFAEL WHITE                            ADDRESS ON FILE
RAFAEL YATES                            ADDRESS ON FILE
RAFAELA DIZON                           ADDRESS ON FILE
RAFELY MALDONADO                        ADDRESS ON FILE
RAFER ALLEN                             ADDRESS ON FILE
RAFIEL HENDREN                          ADDRESS ON FILE
RAFIUL HAQUE                            ADDRESS ON FILE
RAFTSON PAUL-FILS                       ADDRESS ON FILE
RAGDA ABED                              ADDRESS ON FILE
RAGENE ROBINSON                         ADDRESS ON FILE
RAGIN PRUNTY                            ADDRESS ON FILE
RAGINA TUCKER                           ADDRESS ON FILE
RAGS 2 RICHES CARPET CLEANING SERVICE   115 PINERIDGE DR ENTERPRISE AL 36330
RAGS 2 RICHES CLEANING SERVICE          115 PINERIDGE DR ENTERPRISE AL 36330
RAH NAYAH MCBRIDE                       ADDRESS ON FILE
RAHAMATOU TAFFA                         ADDRESS ON FILE
RAHAN ALALI                             ADDRESS ON FILE
RAHASIA DENNIS                          ADDRESS ON FILE
RAHEED BARRETT                          ADDRESS ON FILE
RAHEEM ADAMS                            ADDRESS ON FILE
RAHEEM ASBELL                           ADDRESS ON FILE
RAHEEM BEEKS                            ADDRESS ON FILE
RAHEEM HENRY                            ADDRESS ON FILE
RAHEEM MARTIN                           ADDRESS ON FILE
RAHEEM ROSE                             ADDRESS ON FILE
RAHEEM SELBY                            ADDRESS ON FILE
RAHEEM STOCKHAUSEN                      ADDRESS ON FILE
RAHEEM TAYLOR                           ADDRESS ON FILE
RAHEEM TURNER                           ADDRESS ON FILE
RAHEEM WALLACE                          ADDRESS ON FILE
RAHEEM WHYTE                            ADDRESS ON FILE
RAHEIM COVERSON                         ADDRESS ON FILE
RAHEL MORALES                           ADDRESS ON FILE
RAHEL ZUCKER                            ADDRESS ON FILE
RAHIEL KBREAB                           ADDRESS ON FILE
RAHJIA MARTIN                           ADDRESS ON FILE
RAHJSEAN SMALLS                         ADDRESS ON FILE
RAHKEL HAWKINS                          ADDRESS ON FILE
RAHMA JAMA                              ADDRESS ON FILE
RAHMEL JESSE                            ADDRESS ON FILE
RAHMIER HARRIS                          ADDRESS ON FILE
RAHMIL MCKISSICK                        ADDRESS ON FILE
RAHMIN PETERSON                         ADDRESS ON FILE
RAHSAAN AVANT                           ADDRESS ON FILE
RAHSAAN MARTINEZ                        ADDRESS ON FILE
RAHTEL JACKSON                          ADDRESS ON FILE
RAIGENE NIXON                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1566 OF 2008
                                                   RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701   Filed 12/11/20
                                                    Service List
                                                                                Page 1791 of 2235

Claim Name                               Address Information
RAIMEC JONES                             ADDRESS ON FILE
RAIMELL LARKIN                           ADDRESS ON FILE
RAIMY JIMINIAN                           ADDRESS ON FILE
RAIN CARON                               ADDRESS ON FILE
RAIN JOHNSON                             ADDRESS ON FILE
RAIN KING                                ADDRESS ON FILE
RAIN WATERFALL                           ADDRESS ON FILE
RAINA BATALON                            ADDRESS ON FILE
RAINA DIXON                              ADDRESS ON FILE
RAINA FIELDS                             ADDRESS ON FILE
RAINA FREY                               ADDRESS ON FILE
RAINA RUMAN                              ADDRESS ON FILE
RAINA STEPHENS                           ADDRESS ON FILE
RAINA STEWART                            ADDRESS ON FILE
RAINBOW BARNABY                          ADDRESS ON FILE
RAINBOW BUILDING SERVICES                709 WEST ANGUS GRETNA NE 68028
RAINBOW PRODUCE                          2420 NE 19TH DR GAINESVILLE FL 32609
RAINCHECK IRRIGATION LLC                 2601 FISK RD HOWELL MI 48843
RAINEY CATANIA                           ADDRESS ON FILE
RAINEY WHITLOW                           ADDRESS ON FILE
RAINFORD SMITH                           ADDRESS ON FILE
RAINI NOTICE                             ADDRESS ON FILE
RAINIE BRUCE                             ADDRESS ON FILE
RAINIER WOODLANDS SQR ACQUISITIONS LLC   500 W CYPRESS CREED RD STE 350 C/O AVISON YOUNG PROP MGMT ATTN: DESANYA DALY
                                         FORT LAUDERDALE FL 33309
RAINIER WOODLANDS SQR ACQUISITIONS LLC   500 W CYPRESS CREED RD STE 350 C/O AVISON YOUNG PROP MGMT ATTN MARTHA NZAKEN
                                         FORT LAUDERDALE FL 33309-6155
RAINO REED                               ADDRESS ON FILE
RAISHA LEWIS                             ADDRESS ON FILE
RAISHON FRAZIER                          ADDRESS ON FILE
RAISTLYN LAMBERT                         ADDRESS ON FILE
RAIVEN PIERCE                            ADDRESS ON FILE
RAIYA MARQUIS                            ADDRESS ON FILE
RAIYMBEK SHAIMURAT                       ADDRESS ON FILE
RAJADA WILLIAMS                          ADDRESS ON FILE
RAJAHN HAMPTON                           ADDRESS ON FILE
RAJAN STEWART                            ADDRESS ON FILE
RAJEANNA SINGLETON                       ADDRESS ON FILE
RAJEEM SCOTT                             ADDRESS ON FILE
RAJERAN TATUM                            ADDRESS ON FILE
RAJUHN BROWN                             ADDRESS ON FILE
RAJYM VAZQUEZ                            ADDRESS ON FILE
RAKAIL BRIGMAN                           ADDRESS ON FILE
RAKEEM AMERSON                           ADDRESS ON FILE
RAKEEM MYERS                             ADDRESS ON FILE
RAKEIM BLACK                             ADDRESS ON FILE
RAKEIM RICHARDSON                        ADDRESS ON FILE
RAKERYIA MOBLEY                          ADDRESS ON FILE
RAKEYA LAWRENCE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1567 OF 2008
                                                 RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 1792 of 2235

Claim Name                             Address Information
RAKIA GARNER                           ADDRESS ON FILE
RAKIA SIMON                            ADDRESS ON FILE
RAKIEM FLUDD                           ADDRESS ON FILE
RAKIM ALLEN                            ADDRESS ON FILE
RAKIM LAWRENCE                         ADDRESS ON FILE
RAKIM WRIGHT                           ADDRESS ON FILE
RAKING HARRISON                        ADDRESS ON FILE
RAKISHIA SAPP                          ADDRESS ON FILE
RALEIGH MEDLEY                         ADDRESS ON FILE
RALEIGH TERRELL                        ADDRESS ON FILE
RALENNA FISCHER                        ADDRESS ON FILE
RALEY CARNES                           ADDRESS ON FILE
RALIEGH WEIST                          ADDRESS ON FILE
RALPH A RUIZ                           ADDRESS ON FILE
RALPH BECK JR                          ADDRESS ON FILE
RALPH DE LULLO                         ADDRESS ON FILE
RALPH DIXON                            ADDRESS ON FILE
RALPH GUERRERO                         ADDRESS ON FILE
RALPH HUTTO                            ADDRESS ON FILE
RALPH KRUSE T A                        ADDRESS ON FILE
RALPH L JOHNSON                        ADDRESS ON FILE
RALPH LEATH                            ADDRESS ON FILE
RALPH LOVETTE                          ADDRESS ON FILE
RALPH LYNCH                            ADDRESS ON FILE
RALPH MALLORY                          ADDRESS ON FILE
RALPH RANDOLPH                         ADDRESS ON FILE
RALPH REGINE                           ADDRESS ON FILE
RALPH SPRINKLE                         ADDRESS ON FILE
RALPH THERRIEN                         ADDRESS ON FILE
RALPH THOMPSON                         ADDRESS ON FILE
RALPH TURNER                           ADDRESS ON FILE
RALPH WILLIAMS                         ADDRESS ON FILE
RALPHEAL BENEFIELD                     ADDRESS ON FILE
RALPHS BEER DISTRIBUTOR INC            724 POWELL AVE MORGANTOWN WV 26505
RALPHS LAWNCARE                        215 RANGER PLACE SLIDELL LA 70458
RALSTON HAMILTON                       ADDRESS ON FILE
RALSTON THOMAS JONES                   ADDRESS ON FILE
RAM UPADHYAYA                          ADDRESS ON FILE
RAMADHAN WILLIAMS                      ADDRESS ON FILE
RAMANJOT KAUR                          ADDRESS ON FILE
RAMEAKA HARRIS                         ADDRESS ON FILE
RAMEL GREEN                            ADDRESS ON FILE
RAMEL WALKER                           ADDRESS ON FILE
RAMEL WARNER                           ADDRESS ON FILE
RAMESES RAMIREZ                        ADDRESS ON FILE
RAMFER SOTO                            ADDRESS ON FILE
RAMIK WASHINGTON                       ADDRESS ON FILE
RAMIRO GONZALEZ                        ADDRESS ON FILE
RAMIRO GONZALO ECHEVERRIA ECHEVERRIA   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1568 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1793 of 2235

Claim Name                         Address Information
RAMIRO VAMPA                       ADDRESS ON FILE
RAMON CARMONA                      ADDRESS ON FILE
RAMON COLLIER                      ADDRESS ON FILE
RAMON CRUZ                         ADDRESS ON FILE
RAMON DIXON                        ADDRESS ON FILE
RAMON GUZMAN                       ADDRESS ON FILE
RAMON GUZMAN-NUNEZ                 ADDRESS ON FILE
RAMON HALASAN                      ADDRESS ON FILE
RAMON HARRIS                       ADDRESS ON FILE
RAMON JONES                        ADDRESS ON FILE
RAMON MENDEZ                       ADDRESS ON FILE
RAMON MOREL                        ADDRESS ON FILE
RAMON NEAL                         ADDRESS ON FILE
RAMON NUNEZ                        ADDRESS ON FILE
RAMON POTRERO                      ADDRESS ON FILE
RAMON RIVERA                       ADDRESS ON FILE
RAMON RODRIGUEZ                    ADDRESS ON FILE
RAMON RODRIGUEZ                    ADDRESS ON FILE
RAMON SANCHEZ                      ADDRESS ON FILE
RAMON STEVENS                      ADDRESS ON FILE
RAMON THORNTON                     ADDRESS ON FILE
RAMONA BURNS                       ADDRESS ON FILE
RAMONA BURRIS                      ADDRESS ON FILE
RAMONA CAMPBELL                    ADDRESS ON FILE
RAMONA LUMADUE                     ADDRESS ON FILE
RAMONA MAINIT                      ADDRESS ON FILE
RAMONA SEALE                       ADDRESS ON FILE
RAMOND AGNEW                       ADDRESS ON FILE
RAMONE BRADLEY                     ADDRESS ON FILE
RAMONE WALKER                      ADDRESS ON FILE
RAMONICA WHEELER                   ADDRESS ON FILE
RAMSEY BLACKWELL                   ADDRESS ON FILE
RAMSEY BURALL                      ADDRESS ON FILE
RAMSEY BUTLER                      ADDRESS ON FILE
RAMSEY NUTTER                      ADDRESS ON FILE
RAMY FREEMAN                       ADDRESS ON FILE
RANADA JAMES                       ADDRESS ON FILE
RANADA JOHNSON                     ADDRESS ON FILE
RANADA WILLIAMS                    ADDRESS ON FILE
RANAE BOOCHER                      ADDRESS ON FILE
RANAE BREDEN                       ADDRESS ON FILE
RANAE CORNELIUS                    ADDRESS ON FILE
RANARD HAMILTON                    ADDRESS ON FILE
RANARDO LEWIS                      ADDRESS ON FILE
RANATA BROWN                       ADDRESS ON FILE
RANAUDA PEARSON                    ADDRESS ON FILE
RANCE KEITH-WYCOFF                 ADDRESS ON FILE
RANDA SAAD                         ADDRESS ON FILE
RANDAESHA SUTTON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1569 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                           Page 1794 of 2235

Claim Name                         Address Information
RANDAL HUTCHENS                    ADDRESS ON FILE
RANDAL RICHARDSON                  ADDRESS ON FILE
RANDALL ATCHLEY                    ADDRESS ON FILE
RANDALL BARNETT                    ADDRESS ON FILE
RANDALL BENDERSON 1993-I TRUST     ATTN LEASE ADMINISTRATION 570 DELWARE AVENUE BUFFALO NY 14202
RANDALL BENDERSON 1993-I TRUST     ATTN INSURANCE DEPARTMENT 7978 COOPER CREEK BLVD SUITE 100 UNIVERSITY PARK FL
                                   34201
RANDALL BENDERSON 1993-I TRUST     ATTN LEGAL DEPARTMENT 7978 COOPER CREEK BLVD SUITE 100 UNIVERSITY PARK FL
                                   34201
RANDALL BOWMAN                     ADDRESS ON FILE
RANDALL BREKKE                     ADDRESS ON FILE
RANDALL BURNO                      ADDRESS ON FILE
RANDALL BUSTARD                    ADDRESS ON FILE
RANDALL DARDEN                     ADDRESS ON FILE
RANDALL DUFFIELD                   ADDRESS ON FILE
RANDALL EMERICK                    ADDRESS ON FILE
RANDALL EVANS                      ADDRESS ON FILE
RANDALL FOODS INC                  312 WALNUT STREET SUITE 1600 CINCINNATI OH 45202
RANDALL FRANCIS                    ADDRESS ON FILE
RANDALL HICKS                      ADDRESS ON FILE
RANDALL IVERY                      ADDRESS ON FILE
RANDALL JORDAN                     ADDRESS ON FILE
RANDALL JUSTOFIN                   ADDRESS ON FILE
RANDALL MEADE                      ADDRESS ON FILE
RANDALL MORRIS                     ADDRESS ON FILE
RANDALL NEELD                      ADDRESS ON FILE
RANDALL NEELY                      ADDRESS ON FILE
RANDALL NEWELL                     ADDRESS ON FILE
RANDALL PENNY                      ADDRESS ON FILE
RANDALL PFAHL                      ADDRESS ON FILE
RANDALL RAINES                     ADDRESS ON FILE
RANDALL RAYBORN                    ADDRESS ON FILE
RANDALL RUFFER                     ADDRESS ON FILE
RANDALL SHOEMAKER                  ADDRESS ON FILE
RANDALL SIMPSON                    ADDRESS ON FILE
RANDALL SUITER-CRAWFORD            ADDRESS ON FILE
RANDALL VANNOY INDUSTRIES          1412 GEORGIA AVENUE ST CLOUD FL 34769
RANDALL WAITERS                    ADDRESS ON FILE
RANDALL WALKER                     ADDRESS ON FILE
RANDALL WARD                       ADDRESS ON FILE
RANDALL WILKINSON                  ADDRESS ON FILE
RANDALL WISE                       ADDRESS ON FILE
RANDALL WOOD                       ADDRESS ON FILE
RANDALL WOOD                       ADDRESS ON FILE
RANDEE FRANKLIN                    ADDRESS ON FILE
RANDELENE CORNETT                  ADDRESS ON FILE
RANDELL GAITHER                    ADDRESS ON FILE
RANDELL MURRAY                     ADDRESS ON FILE
RANDELL WYATT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1570 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1795 of 2235

Claim Name                              Address Information
RANDI ADAMS                             ADDRESS ON FILE
RANDI BABON                             ADDRESS ON FILE
RANDI BAYNE                             ADDRESS ON FILE
RANDI CHRISTIANSON                      ADDRESS ON FILE
RANDI DENNETT                           ADDRESS ON FILE
RANDI HARDIN                            ADDRESS ON FILE
RANDI HELMERS                           ADDRESS ON FILE
RANDI KEEN                              ADDRESS ON FILE
RANDI ROBERTSON                         ADDRESS ON FILE
RANDI ROSE                              ADDRESS ON FILE
RANDI SMITH                             ADDRESS ON FILE
RANDI WHARTON                           ADDRESS ON FILE
RANDILYN BASTOS                         ADDRESS ON FILE
RANDOL DINHAM                           ADDRESS ON FILE
RANDOLPH HINSON                         ADDRESS ON FILE
RANDOLPH MARINI                         ADDRESS ON FILE
RANDOLPH MOATS                          ADDRESS ON FILE
RANDOLPH PERKS                          ADDRESS ON FILE
RANDOLPH SUTTON                         ADDRESS ON FILE
RANDRIQUIS ALEXANDER                    ADDRESS ON FILE
RANDY ALLEN                             ADDRESS ON FILE
RANDY ARNOLD                            ADDRESS ON FILE
RANDY BAILEY                            ADDRESS ON FILE
RANDY BELL                              ADDRESS ON FILE
RANDY BLYSTONE                          ADDRESS ON FILE
RANDY BOIVIN                            ADDRESS ON FILE
RANDY BOWDEN                            ADDRESS ON FILE
RANDY BOYKIN                            ADDRESS ON FILE
RANDY CORNIEL                           ADDRESS ON FILE
RANDY DANYON MIDDLEBROOKS               ADDRESS ON FILE
RANDY FINNERTY                          ADDRESS ON FILE
RANDY FOSTER                            ADDRESS ON FILE
RANDY FRAZEE                            ADDRESS ON FILE
RANDY GALDIERI                          ADDRESS ON FILE
RANDY GANT                              ADDRESS ON FILE
RANDY GUNDO                             ADDRESS ON FILE
RANDY HALL                              ADDRESS ON FILE
RANDY HARRIS                            ADDRESS ON FILE
RANDY HILLS                             ADDRESS ON FILE
RANDY HITCHCOCK                         ADDRESS ON FILE
RANDY HUBBARD                           ADDRESS ON FILE
RANDY JACKSON                           ADDRESS ON FILE
RANDY JANIEL                            ADDRESS ON FILE
RANDY KOHN                              ADDRESS ON FILE
RANDY LEITNER BUILDING AND REMODELING   1935 DUKE ST EDWARDSVILLE IL 62025
RANDY LEWIS                             ADDRESS ON FILE
RANDY LEWIS                             ADDRESS ON FILE
RANDY LIWICKI                           ADDRESS ON FILE
RANDY MCGILL                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1571 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1796 of 2235

Claim Name                            Address Information
RANDY MERRITT                         ADDRESS ON FILE
RANDY MILLER                          ADDRESS ON FILE
RANDY MILLS                           ADDRESS ON FILE
RANDY PHILLIPS                        ADDRESS ON FILE
RANDY PRUITT                          ADDRESS ON FILE
RANDY RAMER                           ADDRESS ON FILE
RANDY REDDEN                          ADDRESS ON FILE
RANDY REEVES                          ADDRESS ON FILE
RANDY ROLLAND                         ADDRESS ON FILE
RANDY RUMBLE                          ADDRESS ON FILE
RANDY SAMMONS                         ADDRESS ON FILE
RANDY SIKES                           ADDRESS ON FILE
RANDY SIMPSON                         ADDRESS ON FILE
RANDY SURUJLALL                       ADDRESS ON FILE
RANDY UPTON                           ADDRESS ON FILE
RANDY WASHINGTON                      ADDRESS ON FILE
RANDY WHITE                           ADDRESS ON FILE
RANDY WHITWORTH                       ADDRESS ON FILE
RANDY WILLIAMS                        ADDRESS ON FILE
RANDYAISHA BARBER                     ADDRESS ON FILE
RANDYS LAWN SERVICE                   785 UNION VALLEY RD RINER VA 24149
RANDYS STEAM CLEANING                 201 GALE CT SIKESTON MO 63807
RANETRA HAMILTON                      ADDRESS ON FILE
RANGERS KINSTON LLC                   ATTN ACCOUNTING P O BOX 677756 DALLAS TX 75267
RANIA COTTINGHAM                      ADDRESS ON FILE
RANIERI, PATRICIA                     C/O S SCOTT STONE, ESQ 801 W ROMANA ST, UNIT C PENSACOLA FL 32571
RANIKQUA WALKER                       ADDRESS ON FILE
RANIQUE CANNON                        ADDRESS ON FILE
RANITRESS BRYSON                      ADDRESS ON FILE
RANIYAH CLARK                         ADDRESS ON FILE
RANKIN COUNTY                         211 E GOVERNMENT ST STE. B BRANDON MS 39042-3269
RANNE WITTLE                          ADDRESS ON FILE
RANNESHA MAY                          ADDRESS ON FILE
RANSEY EDWARDS                        ADDRESS ON FILE
RANSOME ROWLAND                       ADDRESS ON FILE
RANSON BARRETT-SPARROW                ADDRESS ON FILE
RANTERIOUS MCCLAIN                    ADDRESS ON FILE
RAOUL TCHEFFA                         ADDRESS ON FILE
RAOUL-WILLIAM HUNT                    ADDRESS ON FILE
RAPHAEL ECKMANN                       ADDRESS ON FILE
RAPHAEL JETER                         ADDRESS ON FILE
RAPHAEL MILLER                        ADDRESS ON FILE
RAPHAEL MORRIS                        ADDRESS ON FILE
RAPHAEL SATTERWHITE                   ADDRESS ON FILE
RAPHAEL SHIVERS                       ADDRESS ON FILE
RAPHAEL TOWERS                        ADDRESS ON FILE
RAPHEAL AKUFFO                        ADDRESS ON FILE
RAPHEAL ODEY JR                       ADDRESS ON FILE
RAPHEAL WILSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1572 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1797 of 2235

Claim Name                           Address Information
RAPHEL SEWER                         ADDRESS ON FILE
RAPHIA COBOURNE                      ADDRESS ON FILE
RAPID FIRE EQUIPMENT INC             P O BOX 4307 SEVIERVILLE TN 37864
RAQUAN ALLEN                         ADDRESS ON FILE
RAQUAN HINSON                        ADDRESS ON FILE
RAQUAN JORDAN                        ADDRESS ON FILE
RAQUAN MOODY                         ADDRESS ON FILE
RAQUAN MOODY                         ADDRESS ON FILE
RAQUANTRAIL MCMILLAN                 ADDRESS ON FILE
RAQUEL BAFUMO                        ADDRESS ON FILE
RAQUEL BISHOP                        ADDRESS ON FILE
RAQUEL COLEMAN                       ADDRESS ON FILE
RAQUEL CROWLEY                       ADDRESS ON FILE
RAQUEL GONZALES                      ADDRESS ON FILE
RAQUEL HOLLANQUEST                   ADDRESS ON FILE
RAQUEL JIMENEZ                       ADDRESS ON FILE
RAQUEL KERSLAKE                      ADDRESS ON FILE
RAQUEL MARSHALL                      ADDRESS ON FILE
RAQUEL MATTIA                        ADDRESS ON FILE
RAQUEL MAYS                          ADDRESS ON FILE
RAQUEL MCINTOSH                      ADDRESS ON FILE
RAQUEL NORIEGA                       ADDRESS ON FILE
RAQUEL PAOLUCCI                      ADDRESS ON FILE
RAQUEL PEKAREK                       ADDRESS ON FILE
RAQUEL POWELL                        ADDRESS ON FILE
RAQUEL RAMOS                         ADDRESS ON FILE
RAQUEL REED                          ADDRESS ON FILE
RAQUEL SANDOVAL                      ADDRESS ON FILE
RAQUEL SAUNDERS                      ADDRESS ON FILE
RAQUEL SIMMONS                       ADDRESS ON FILE
RAQUEL SOSA                          ADDRESS ON FILE
RAQUEL TORRES                        ADDRESS ON FILE
RAQUEL WADE                          ADDRESS ON FILE
RAQUEL WILDER                        ADDRESS ON FILE
RAQUELLE KOCHEL                      ADDRESS ON FILE
RAQWAN WILLIAMS                      ADDRESS ON FILE
RARE REFRIGERATION                   605 SOUTH STUHR ROAD GRAND ISLAND NE 68801
RASA BARBEAU                         ADDRESS ON FILE
RASCHAE MCALLISTER                   ADDRESS ON FILE
RASHA AIDY                           ADDRESS ON FILE
RASHAAD ADAMS                        ADDRESS ON FILE
RASHAAD BROWN                        ADDRESS ON FILE
RASHAAD HOLLIMON                     ADDRESS ON FILE
RASHAAD SCOTT                        ADDRESS ON FILE
RASHAD BLACKWELL                     ADDRESS ON FILE
RASHAD FORD                          ADDRESS ON FILE
RASHAD FUNCHESS                      ADDRESS ON FILE
RASHAD GALBREATH                     ADDRESS ON FILE
RASHAD GRAY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1573 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1798 of 2235

Claim Name                          Address Information
RASHAD HENAGAN                      ADDRESS ON FILE
RASHAD HOLMES                       ADDRESS ON FILE
RASHAD JACKSON                      ADDRESS ON FILE
RASHAD LASSITER                     ADDRESS ON FILE
RASHAD LUCAS                        ADDRESS ON FILE
RASHAD MARTIN                       ADDRESS ON FILE
RASHAD OHARA                        ADDRESS ON FILE
RASHAD PERKINS                      ADDRESS ON FILE
RASHAD RANCHER                      ADDRESS ON FILE
RASHAD THOMPSON                     ADDRESS ON FILE
RASHAD WHILEY                       ADDRESS ON FILE
RASHAEL NELSON                      ADDRESS ON FILE
RASHAMELL SCOTT                     ADDRESS ON FILE
RASHAMOND BROWN                     ADDRESS ON FILE
RASHANDA WHITE                      ADDRESS ON FILE
RASHANDA WINSTON                    ADDRESS ON FILE
RASHANIQUE WOODS                    ADDRESS ON FILE
RASHANIQUE WOODS                    ADDRESS ON FILE
RASHANN WORTHAM                     ADDRESS ON FILE
RASHARD HERMENEY                    ADDRESS ON FILE
RASHAUD BEAUFORD                    ADDRESS ON FILE
RASHAUD BENNETT                     ADDRESS ON FILE
RASHAUD ROSEWAY                     ADDRESS ON FILE
RASHAUD STOCKDALE                   ADDRESS ON FILE
RASHAUN BRADBERRY                   ADDRESS ON FILE
RASHAUN BRUMMELL                    ADDRESS ON FILE
RASHAUN MARSHALL                    ADDRESS ON FILE
RASHAUN PETERSON                    ADDRESS ON FILE
RASHAUN SIMMS                       ADDRESS ON FILE
RASHAWD JAMES                       ADDRESS ON FILE
RASHAWN BROOKS                      ADDRESS ON FILE
RASHAWN HAMPLETON                   ADDRESS ON FILE
RASHAWN HARRIS                      ADDRESS ON FILE
RASHAWN HENRY                       ADDRESS ON FILE
RASHAWN JACOBS                      ADDRESS ON FILE
RASHAWN PICKETT                     ADDRESS ON FILE
RASHAWN SMALL                       ADDRESS ON FILE
RASHAWN WILLIAMS                    ADDRESS ON FILE
RASHEDA MILLER                      ADDRESS ON FILE
RASHEED CLARK                       ADDRESS ON FILE
RASHEED COX                         ADDRESS ON FILE
RASHEED FUNDERBURG                  ADDRESS ON FILE
RASHEED JOHNSON                     ADDRESS ON FILE
RASHEED MCLAIN                      ADDRESS ON FILE
RASHEED ROBINSON                    ADDRESS ON FILE
RASHEED SIMMONS                     ADDRESS ON FILE
RASHEEDA LAKE                       ADDRESS ON FILE
RASHEEDAH JONES                     ADDRESS ON FILE
RASHEEDAH MUWWAKKIL                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1574 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1799 of 2235

Claim Name                          Address Information
RASHEEM HAMM                        ADDRESS ON FILE
RASHEEM JOHNSON                     ADDRESS ON FILE
RASHEEM MARSHALL                    ADDRESS ON FILE
RASHEEM STALLINGS                   ADDRESS ON FILE
RASHEEM STUART                      ADDRESS ON FILE
RASHEEN FISHER                      ADDRESS ON FILE
RASHEEUM SWAN                       ADDRESS ON FILE
RASHEIM PHELPS                      ADDRESS ON FILE
RASHELL KYONO                       ADDRESS ON FILE
RASHEM TAYLOR                       ADDRESS ON FILE
RASHENA WHEELER                     ADDRESS ON FILE
RASHENE JONES                       ADDRESS ON FILE
RASHERA WILLIAMS                    ADDRESS ON FILE
RASHETA BOYD                        ADDRESS ON FILE
RASHID WRIGHT                       ADDRESS ON FILE
RASHIDA DOWNING                     ADDRESS ON FILE
RASHIDEE COLEMAN                    ADDRESS ON FILE
RASHIR WESTED                       ADDRESS ON FILE
RASHIYA WILLIAMS                    ADDRESS ON FILE
RASHOD BROWN-DAVIS                  ADDRESS ON FILE
RASHON MARSH                        ADDRESS ON FILE
RASHON SAUNDERS                     ADDRESS ON FILE
RASHONA HAYNES                      ADDRESS ON FILE
RASHONDA MOBLEY                     ADDRESS ON FILE
RASHUN BUTTS                        ADDRESS ON FILE
RASHUN MCDONALD                     ADDRESS ON FILE
RASHUN WELLS                        ADDRESS ON FILE
RASI ROLLOCK                        ADDRESS ON FILE
RATELINER                           91 LONG BAY DRIVE LACONIA NH 03246
RATH BARRIOS-KAVANAUGH              ADDRESS ON FILE
RATTAPON SARIPHAN                   ADDRESS ON FILE
RAUL ALVAREZ                        ADDRESS ON FILE
RAUL ATALAYA                        ADDRESS ON FILE
RAUL BENITEZ                        ADDRESS ON FILE
RAUL JIMENEZ                        ADDRESS ON FILE
RAUL LOPEZ-CAVEDA                   ADDRESS ON FILE
RAUL MARTINEZ                       ADDRESS ON FILE
RAUL MENDOZA                        ADDRESS ON FILE
RAUL RAMOS                          ADDRESS ON FILE
RAUL RODRIGUEZ                      ADDRESS ON FILE
RAUL RODRIGUEZ                      ADDRESS ON FILE
RAUL ROJAS                          ADDRESS ON FILE
RAUL SASARAN                        ADDRESS ON FILE
RAUL TINAJERO                       ADDRESS ON FILE
RAUL VAZQUEZ                        ADDRESS ON FILE
RAUL VELEZ                          ADDRESS ON FILE
RAUSHANAH BALDWIN                   ADDRESS ON FILE
RAVAN ANDERSON                      ADDRESS ON FILE
RAVE ASSOCIATES INC                 260 METTY DRIVE SUITE H ANN ARBOR MI 48103



Epiq Corporate Restructuring, LLC                                                       Page 1575 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1800 of 2235

Claim Name                            Address Information
RAVEEN CHILDS                         ADDRESS ON FILE
RAVEN AGUILAR                         ADDRESS ON FILE
RAVEN ARCHER                          ADDRESS ON FILE
RAVEN AVERETT                         ADDRESS ON FILE
RAVEN BAUTISTA                        ADDRESS ON FILE
RAVEN BRAILEY                         ADDRESS ON FILE
RAVEN BROWN                           ADDRESS ON FILE
RAVEN BUTTS                           ADDRESS ON FILE
RAVEN BYNUM                           ADDRESS ON FILE
RAVEN BYRD                            ADDRESS ON FILE
RAVEN CAUTHEN                         ADDRESS ON FILE
RAVEN CHENAULT                        ADDRESS ON FILE
RAVEN CHILDRESS                       ADDRESS ON FILE
RAVEN CRUZ                            ADDRESS ON FILE
RAVEN DACOSTA                         ADDRESS ON FILE
RAVEN DAVIS                           ADDRESS ON FILE
RAVEN DEMASI                          ADDRESS ON FILE
RAVEN DRAKE                           ADDRESS ON FILE
RAVEN EVANS                           ADDRESS ON FILE
RAVEN GIBSON                          ADDRESS ON FILE
RAVEN GOODSON                         ADDRESS ON FILE
RAVEN HARMON                          ADDRESS ON FILE
RAVEN HICKMAN                         ADDRESS ON FILE
RAVEN JOHNSON                         ADDRESS ON FILE
RAVEN JOSEPH                          ADDRESS ON FILE
RAVEN KEMP                            ADDRESS ON FILE
RAVEN LARBOUR                         ADDRESS ON FILE
RAVEN LATHERN                         ADDRESS ON FILE
RAVEN MARTINEZ                        ADDRESS ON FILE
RAVEN MCCARROLL-BROWN                 ADDRESS ON FILE
RAVEN MILLER                          ADDRESS ON FILE
RAVEN MILLER                          ADDRESS ON FILE
RAVEN MILLER                          ADDRESS ON FILE
RAVEN MORGAN                          ADDRESS ON FILE
RAVEN MURRAY                          ADDRESS ON FILE
RAVEN OBRIEN                          ADDRESS ON FILE
RAVEN PLUMMER                         ADDRESS ON FILE
RAVEN PONIUS                          ADDRESS ON FILE
RAVEN POPE                            ADDRESS ON FILE
RAVEN PRICE                           ADDRESS ON FILE
RAVEN REAGAN                          ADDRESS ON FILE
RAVEN REGALADO                        ADDRESS ON FILE
RAVEN ROBERSON                        ADDRESS ON FILE
RAVEN RODGERS                         ADDRESS ON FILE
RAVEN SELDGE-MARTIN                   ADDRESS ON FILE
RAVEN SMITH                           ADDRESS ON FILE
RAVEN SONSON                          ADDRESS ON FILE
RAVEN STEPHENS                        ADDRESS ON FILE
RAVEN STEWART                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1576 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1801 of 2235

Claim Name                          Address Information
RAVEN TOTTON                        ADDRESS ON FILE
RAVEN TREW                          ADDRESS ON FILE
RAVEN WALKER                        ADDRESS ON FILE
RAVEN WALLACE                       ADDRESS ON FILE
RAVEN WARREN                        ADDRESS ON FILE
RAVEN WATTS                         ADDRESS ON FILE
RAVEN WEAVER WEAVER                 ADDRESS ON FILE
RAVEN WHITE                         ADDRESS ON FILE
RAVI RAMDHAN                        ADDRESS ON FILE
RAVIN CUNNIGHAM                     ADDRESS ON FILE
RAVON HARDY                         ADDRESS ON FILE
RAVON HARRIS                        ADDRESS ON FILE
RAVON NASH                          ADDRESS ON FILE
RAVYN HUGGINS                       ADDRESS ON FILE
RAVYN MITTELSTAEDT                  ADDRESS ON FILE
RAVYN OWENS                         ADDRESS ON FILE
RAVYN RIDDLE                        ADDRESS ON FILE
RAVYNN GIBSON MOORE                 ADDRESS ON FILE
RAWAN HASSAN                        ADDRESS ON FILE
RAY AGUILAR                         ADDRESS ON FILE
RAY BAKER                           ADDRESS ON FILE
RAY BARBER                          ADDRESS ON FILE
RAY BLANCHETTE                      ADDRESS ON FILE
RAY BURTON                          ADDRESS ON FILE
RAY CHAPMAN TAX COLLECTOR           2222 TRENTON RD LEVITTOWN PA 19056
RAY EDWARDS                         ADDRESS ON FILE
RAY GAINER                          ADDRESS ON FILE
RAY HAMBLIN                         ADDRESS ON FILE
RAY HARRINGTON                      ADDRESS ON FILE
RAY HOLMES                          ADDRESS ON FILE
RAY HURLBURT                        ADDRESS ON FILE
RAY MARTIN                          ADDRESS ON FILE
RAY MILLIGAN                        ADDRESS ON FILE
RAY MOLINA                          ADDRESS ON FILE
RAY MORALES                         ADDRESS ON FILE
RAY PARKER                          ADDRESS ON FILE
RAY PRYOR                           ADDRESS ON FILE
RAY SPRINGER                        ADDRESS ON FILE
RAY WHITE                           ADDRESS ON FILE
RAY WRIGHT                          ADDRESS ON FILE
RAYA JENKINS                        ADDRESS ON FILE
RAYAL CAISEDO                       ADDRESS ON FILE
RAYANA CLARK                        ADDRESS ON FILE
RAYANA WHITE                        ADDRESS ON FILE
RAYANNA LEE                         ADDRESS ON FILE
RAYANNE THOMPSON                    ADDRESS ON FILE
RAYCHEL FITZPATRICK                 ADDRESS ON FILE
RAYCHEL MASON                       ADDRESS ON FILE
RAYCHELLE TAYLOR                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1577 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1802 of 2235

Claim Name                            Address Information
RAYCO PROCESS SERVICES INC            PO BOX 330 WILLOW STREET PA 17584
RAYDEN AGUILAR                        ADDRESS ON FILE
RAYELEE BROWN                         ADDRESS ON FILE
RAYEVEN MILLER                        ADDRESS ON FILE
RAYFORD BROWN JR                      ADDRESS ON FILE
RAYGAN CASSTEVENS                     ADDRESS ON FILE
RAYJHON BRAXTON                       ADDRESS ON FILE
RAYKESHIA THOMAS                      ADDRESS ON FILE
RAYLENE FANN                          ADDRESS ON FILE
RAYLENE SHINALL                       ADDRESS ON FILE
RAYMA SHUMPERT                        ADDRESS ON FILE
RAYMEL FRANKLIN                       ADDRESS ON FILE
RAYMISHA BARKSDALE                    ADDRESS ON FILE
RAYMOND ACKEY                         ADDRESS ON FILE
RAYMOND ALICEA                        ADDRESS ON FILE
RAYMOND AU AND FELICE HORN-AU         CORNELIUS VAN GALEN, ESQ. P.O. BOX 1081 NORTH WALES PA 19454
RAYMOND AUSTIN                        ADDRESS ON FILE
RAYMOND BADGER                        ADDRESS ON FILE
RAYMOND BAILEY                        ADDRESS ON FILE
RAYMOND BAILEY                        ADDRESS ON FILE
RAYMOND BALAS                         ADDRESS ON FILE
RAYMOND BALLET                        ADDRESS ON FILE
RAYMOND BLAND                         ADDRESS ON FILE
RAYMOND BLANKENSHIP                   ADDRESS ON FILE
RAYMOND BOSTON                        ADDRESS ON FILE
RAYMOND BOWSER                        ADDRESS ON FILE
RAYMOND BRISCOE                       ADDRESS ON FILE
RAYMOND CHARLTON                      ADDRESS ON FILE
RAYMOND CINQMARS                      ADDRESS ON FILE
RAYMOND COLLINS                       ADDRESS ON FILE
RAYMOND COSTON                        ADDRESS ON FILE
RAYMOND D FELTON SR FELTON            ADDRESS ON FILE
RAYMOND DANIELS                       ADDRESS ON FILE
RAYMOND DEATON                        ADDRESS ON FILE
RAYMOND DEROCHE                       ADDRESS ON FILE
RAYMOND DILLARD-CASEY                 ADDRESS ON FILE
RAYMOND DIXON                         ADDRESS ON FILE
RAYMOND EFFNER                        ADDRESS ON FILE
RAYMOND ELLIOTT                       ADDRESS ON FILE
RAYMOND ENGELS                        ADDRESS ON FILE
RAYMOND FARMER                        ADDRESS ON FILE
RAYMOND FARR                          ADDRESS ON FILE
RAYMOND FEATHERSTON                   ADDRESS ON FILE
RAYMOND FELTON                        ADDRESS ON FILE
RAYMOND GENTILE                       ADDRESS ON FILE
RAYMOND GOULD                         ADDRESS ON FILE
RAYMOND HALE                          ADDRESS ON FILE
RAYMOND HALL                          ADDRESS ON FILE
RAYMOND HARLEMAN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1578 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1803 of 2235

Claim Name                         Address Information
RAYMOND HARRIS                     ADDRESS ON FILE
RAYMOND HIBBLER                    ADDRESS ON FILE
RAYMOND HILL                       ADDRESS ON FILE
RAYMOND HOPKINS                    ADDRESS ON FILE
RAYMOND J WOJNA JR                 ADDRESS ON FILE
RAYMOND JANICKI                    ADDRESS ON FILE
RAYMOND JARVIS                     ADDRESS ON FILE
RAYMOND JENKINS                    ADDRESS ON FILE
RAYMOND JENNINGS                   ADDRESS ON FILE
RAYMOND JONES                      ADDRESS ON FILE
RAYMOND KRAMB                      ADDRESS ON FILE
RAYMOND LUCENA                     ADDRESS ON FILE
RAYMOND MACK                       ADDRESS ON FILE
RAYMOND MAISONET                   ADDRESS ON FILE
RAYMOND MAY                        ADDRESS ON FILE
RAYMOND MCCRAY                     ADDRESS ON FILE
RAYMOND MCCRAY                     ADDRESS ON FILE
RAYMOND MCFADDEN                   ADDRESS ON FILE
RAYMOND MITCHELL                   ADDRESS ON FILE
RAYMOND MITCHELL                   ADDRESS ON FILE
RAYMOND MODOLO                     ADDRESS ON FILE
RAYMOND MOREL                      ADDRESS ON FILE
RAYMOND NAVARRO                    ADDRESS ON FILE
RAYMOND NOVOA                      ADDRESS ON FILE
RAYMOND PARKER                     ADDRESS ON FILE
RAYMOND PATRICK                    ADDRESS ON FILE
RAYMOND PEACH                      ADDRESS ON FILE
RAYMOND PECK                       ADDRESS ON FILE
RAYMOND PRESIDENT                  ADDRESS ON FILE
RAYMOND PURDY                      ADDRESS ON FILE
RAYMOND RALPH                      ADDRESS ON FILE
RAYMOND RICHARDSON                 ADDRESS ON FILE
RAYMOND RIDDELL                    ADDRESS ON FILE
RAYMOND ROBINSON                   ADDRESS ON FILE
RAYMOND ROBINSON                   ADDRESS ON FILE
RAYMOND ROOKS                      ADDRESS ON FILE
RAYMOND SARANT                     ADDRESS ON FILE
RAYMOND SHANN                      ADDRESS ON FILE
RAYMOND SHELTON                    ADDRESS ON FILE
RAYMOND SIERRA                     ADDRESS ON FILE
RAYMOND SMITH                      ADDRESS ON FILE
RAYMOND SMITH                      ADDRESS ON FILE
RAYMOND TAYLOR                     ADDRESS ON FILE
RAYMOND VERA                       ADDRESS ON FILE
RAYMOND WILLIAMS                   ADDRESS ON FILE
RAYMOND WISBY                      ADDRESS ON FILE
RAYMOND WROCKLAGE                  ADDRESS ON FILE
RAYMOND YOUNG                      ADDRESS ON FILE
RAYMONE DAWSON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1579 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1804 of 2235

Claim Name                         Address Information
RAYMONE GAFFNEY                    ADDRESS ON FILE
RAYMOUND MIDDLETON                 ADDRESS ON FILE
RAYNA BROUSSARD                    ADDRESS ON FILE
RAYNA HANSEN                       ADDRESS ON FILE
RAYNAE MORRIS                      ADDRESS ON FILE
RAYNAH MICHAELS                    ADDRESS ON FILE
RAYNAR COLEMAN                     ADDRESS ON FILE
RAYNARD HARRIS JR                  ADDRESS ON FILE
RAYNARD RICHARDSON                 ADDRESS ON FILE
RAYNE LANE                         ADDRESS ON FILE
RAYNELLE MARTIN                    ADDRESS ON FILE
RAYNELLE PISANO                    ADDRESS ON FILE
RAYONNA DUNN                       ADDRESS ON FILE
RAYQUAN PACK                       ADDRESS ON FILE
RAYQUAN PRICE                      ADDRESS ON FILE
RAYQUAN ROGERS                     ADDRESS ON FILE
RAYQUAN SAULSBURY                  ADDRESS ON FILE
RAYS PLUMBING LLC                  1584 BURNS RD RADCLIFF KY 40160
RAYS VINYL REPAIR                  PO BOX 717 WESTPORT MA 02790
RAYSEAN STINSON                    ADDRESS ON FILE
RAYSHAUN ELLIS                     ADDRESS ON FILE
RAYSHAUN MELVIN                    ADDRESS ON FILE
RAYSHAWN BATTLE                    ADDRESS ON FILE
RAYSHAWN GAINES                    ADDRESS ON FILE
RAYSHAWN JACKSON                   ADDRESS ON FILE
RAYSHAWN JAMES                     ADDRESS ON FILE
RAYSHAWN POMPEY                    ADDRESS ON FILE
RAYSHEAN SMITH                     ADDRESS ON FILE
RAYSHECA HILL                      ADDRESS ON FILE
RAYSHON HAYWARD                    ADDRESS ON FILE
RAYSHON MACK                       ADDRESS ON FILE
RAYVEN DEAS                        ADDRESS ON FILE
RAYVEN HOTT                        ADDRESS ON FILE
RAYVEN HUTCHINGS                   ADDRESS ON FILE
RAYVEN JESELINK                    ADDRESS ON FILE
RAYVEN MORTON                      ADDRESS ON FILE
RAYVEN ROACH                       ADDRESS ON FILE
RAYVENN EPPENGER                   ADDRESS ON FILE
RAYVON LEMON                       ADDRESS ON FILE
RAYVON LEVERETTE                   ADDRESS ON FILE
RAZIEL DURODOYE                    ADDRESS ON FILE
RAZIKA TUCKER                      ADDRESS ON FILE
RB 1995 TRUST AND WR-I XV          ATTN: LEASE ADMINISTRATION 570 DELAWARE A VENUE BUFFALO NY 14202
RB 1995 TRUST AND WR-I XV          ATTN: LEGAL DEPARTMENT 7978 COOPER CREEK BLVD. SUITE 100 UNIVERSITY PARK FL
                                   34201
RBM CO INC                         2700 TEXAS AVE KNOXVILLE TN 37921
RC LAWN CARE                       109 DUKE ROAD MARYVILLE TN 37803
RC PLUMBING SOLUTIONS INC          DBA ROTO ROOTER PO BOX 2642 LAKELAND FL 33806
RC ROGERS COMPANY                  61295 B VOCATIONAL RD CAMBRIDGE OH 43725



Epiq Corporate Restructuring, LLC                                                          Page 1580 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1805 of 2235

Claim Name                              Address Information
RCC MARTINTOWN PLAZA                    PO BOX 604037 CHARLOTTE NC 28260-4037
RCC MARTINTOWN PLAZA, LLC               C/O NEWLINK MANAGEMENT GROUP PO BOX 17710 RICHMOND VA 23226
RCEK INC                                487 E MAIN STREET SUITE 147 MOUNT KISCO NY 10549
RCG WAYCROSS LLC                        PO BOX 53483 ATLANTA GA 30355
RCLAN-RT, LLC /JENORA-RT, LLC           1005 PINE FOREST ROAD, ATTN: JOAN F. KING CHARLOTTE NC 28214
RDC SELDEN LLC                          C/O JASPAN SCHLESINGER LLP 300 GARDEN CITY PLAZA 5TH FLR GARDEN CITY NY 11530
RDG FILINGS                             816 ROANOKE BLVD SALEM VA 24153
RE DECK OF NORTHWEST OHIO LLC           1698 FINDLAY RD LIMA OH 45801
READING HOSPITAL                        PO BOX 70851 PHILADELPHIA PA 19176
READY 1 RENOVATIONS                     9411 S MAIN ST SUITE A JONESBORO GA 30236
REAGAN BROWN                            ADDRESS ON FILE
REAGAN CANADAY                          ADDRESS ON FILE
REAGAN CASTILLO                         ADDRESS ON FILE
REAGAN COLYAR                           ADDRESS ON FILE
REAGAN DULA                             ADDRESS ON FILE
REAGAN MCDANIEL                         ADDRESS ON FILE
REAGAN OSBORNE                          ADDRESS ON FILE
REAGAN SHARP                            ADDRESS ON FILE
REAGAN SMITH                            ADDRESS ON FILE
REAGAN THOMAS                           ADDRESS ON FILE
REAGAN WEAVER                           ADDRESS ON FILE
REAGAN WESLEY                           ADDRESS ON FILE
REAGIN FOOS                             ADDRESS ON FILE
REAL JOHNSON                            ADDRESS ON FILE
REAL PROPERTY MAINTENANCE LLC           700 EASTERN SHORE DR SALISBURY MD 21084
REALE LANDSCAPING AND SEALCOATING LLC   742 COUNTRY HIGHWAY AMSTERDAM NY 12010
REALE LANDSCAPING SEALCOATING           742 CO HIGHWAY 126 AMSTERDAM NY 12010
REALLY CLEAN FLOORS                     2329 E GRANDVIEW BLVD ERIE PA 16510
REALTY INCOME CORP                      C/O REALTY INCOME CORPORATION 11995 EL CAMINO REAL SAN DIEGO CA 92130
REALTY INCOME CORP                      ATTN: LEGAL DEPARTMENT 11995 EL CAMINO REAL SAN DIEGO CA 92130
REALTY INCOME CORP                      LEASE ADMINISTRATOR - LENA CHAU C/O REALTY INCOME CORPORATION 11995 EL CAMINO
                                        REAL SAN DIEGO CA 92130
REALTY INCOME CORP                      C/O REALTY INCOME CORPORATION 11995 EL CAMINO REAL ATTN: LEGAL DEPARTMENT SAN
                                        DIEGO CA 92130
REALTYONE TAMPA REAL ESTATE LLC         D/B/A SVN COASTAL COMMERCIAL ADVISORS ATTN JOHN MILSAPS 10150 HIGHLAND MANOR
                                        DR, STE 150 TAMPA FL 33610
REANNA ARGYLE                           ADDRESS ON FILE
REANNA EMERY                            ADDRESS ON FILE
REANNA FINNELL                          ADDRESS ON FILE
REANNA GLANDON                          ADDRESS ON FILE
REANNA HALL                             ADDRESS ON FILE
REANNA LOPEZ                            ADDRESS ON FILE
REANNA RIVERS                           ADDRESS ON FILE
REANNE CARUTH                           ADDRESS ON FILE
REBA FRANKLIN                           ADDRESS ON FILE
REBA SHOUGH                             ADDRESS ON FILE
REBA THAYER                             ADDRESS ON FILE
REBA TOWLES                             ADDRESS ON FILE
REBACCA GARY                            ADDRESS ON FILE
REBAN MUHEDEEN                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 1581 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1806 of 2235

Claim Name                            Address Information
REBBECCA GRISSOM                      ADDRESS ON FILE
REBCCA BURNETTE                       ADDRESS ON FILE
REBECA BALLESTEROS                    ADDRESS ON FILE
REBECAH WHITE                         ADDRESS ON FILE
REBECCA ABBOTT                        ADDRESS ON FILE
REBECCA ALLISON                       ADDRESS ON FILE
REBECCA ANDERSON                      ADDRESS ON FILE
REBECCA ANDERSON                      ADDRESS ON FILE
REBECCA ASH                           ADDRESS ON FILE
REBECCA BAKER                         ADDRESS ON FILE
REBECCA BAKER                         ADDRESS ON FILE
REBECCA BALDWIN MANES                 ADDRESS ON FILE
REBECCA BALLIETT                      ADDRESS ON FILE
REBECCA BARDELLI                      ADDRESS ON FILE
REBECCA BARRETT                       ADDRESS ON FILE
REBECCA BAUERNFEIND                   ADDRESS ON FILE
REBECCA BAVINGTON                     ADDRESS ON FILE
REBECCA BENTON                        ADDRESS ON FILE
REBECCA BERG                          ADDRESS ON FILE
REBECCA BERNSTEIN                     ADDRESS ON FILE
REBECCA BERZINS                       ADDRESS ON FILE
REBECCA BILEW                         ADDRESS ON FILE
REBECCA BLECHA                        ADDRESS ON FILE
REBECCA BOKUM                         ADDRESS ON FILE
REBECCA BOLEY                         ADDRESS ON FILE
REBECCA BOWEN                         ADDRESS ON FILE
REBECCA BRAND                         ADDRESS ON FILE
REBECCA BROWN                         ADDRESS ON FILE
REBECCA BRYANT                        ADDRESS ON FILE
REBECCA BURPO                         ADDRESS ON FILE
REBECCA BURRELL                       ADDRESS ON FILE
REBECCA BURTON                        ADDRESS ON FILE
REBECCA BYE                           ADDRESS ON FILE
REBECCA CAINE                         ADDRESS ON FILE
REBECCA CARDER                        ADDRESS ON FILE
REBECCA CARNES                        ADDRESS ON FILE
REBECCA CATACALOS                     ADDRESS ON FILE
REBECCA CHASTAIN                      ADDRESS ON FILE
REBECCA CHENAULT                      ADDRESS ON FILE
REBECCA CLACK                         ADDRESS ON FILE
REBECCA CLARK                         ADDRESS ON FILE
REBECCA CLARK                         ADDRESS ON FILE
REBECCA CLAYTON                       ADDRESS ON FILE
REBECCA CODY                          ADDRESS ON FILE
REBECCA COLEMAN                       ADDRESS ON FILE
REBECCA COLLINS                       ADDRESS ON FILE
REBECCA COLLINS                       ADDRESS ON FILE
REBECCA COLLINS                       ADDRESS ON FILE
REBECCA COMBS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1582 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1807 of 2235

Claim Name                           Address Information
REBECCA COOK                         ADDRESS ON FILE
REBECCA CORTES                       ADDRESS ON FILE
REBECCA COULTER                      ADDRESS ON FILE
REBECCA CUTHBERT                     ADDRESS ON FILE
REBECCA DARR                         ADDRESS ON FILE
REBECCA DAVIS                        ADDRESS ON FILE
REBECCA DEMASI                       ADDRESS ON FILE
REBECCA DEVITT                       ADDRESS ON FILE
REBECCA DOGGETT                      ADDRESS ON FILE
REBECCA DONAHER                      ADDRESS ON FILE
REBECCA DUNN                         ADDRESS ON FILE
REBECCA DUPREE                       ADDRESS ON FILE
REBECCA DURRANCE                     ADDRESS ON FILE
REBECCA EDWARDS                      ADDRESS ON FILE
REBECCA ELMORE                       ADDRESS ON FILE
REBECCA EVANS                        ADDRESS ON FILE
REBECCA EVERIDGE                     ADDRESS ON FILE
REBECCA FERRENZ                      ADDRESS ON FILE
REBECCA FITTS                        ADDRESS ON FILE
REBECCA FONG                         ADDRESS ON FILE
REBECCA FORMICA                      ADDRESS ON FILE
REBECCA FRENCH                       ADDRESS ON FILE
REBECCA FRIEND                       ADDRESS ON FILE
REBECCA FUERSCHBACH                  ADDRESS ON FILE
REBECCA GARCIA                       ADDRESS ON FILE
REBECCA GAUVIN                       ADDRESS ON FILE
REBECCA GERARD                       ADDRESS ON FILE
REBECCA GRANT                        ADDRESS ON FILE
REBECCA GREENE                       ADDRESS ON FILE
REBECCA GRUBAUGH                     ADDRESS ON FILE
REBECCA GUNTER                       ADDRESS ON FILE
REBECCA GUY                          ADDRESS ON FILE
REBECCA HADDEN                       ADDRESS ON FILE
REBECCA HAGENS                       ADDRESS ON FILE
REBECCA HALSTEAD                     ADDRESS ON FILE
REBECCA HANSON                       ADDRESS ON FILE
REBECCA HARMON                       ADDRESS ON FILE
REBECCA HARPER                       ADDRESS ON FILE
REBECCA HART                         ADDRESS ON FILE
REBECCA HART                         ADDRESS ON FILE
REBECCA HATTON                       ADDRESS ON FILE
REBECCA HENDERSON                    ADDRESS ON FILE
REBECCA HERBST                       ADDRESS ON FILE
REBECCA HERR                         ADDRESS ON FILE
REBECCA HIGGS                        ADDRESS ON FILE
REBECCA HOLLINGSHEAD                 ADDRESS ON FILE
REBECCA HOWES                        ADDRESS ON FILE
REBECCA HUGHES                       ADDRESS ON FILE
REBECCA HUGHES                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1583 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1808 of 2235

Claim Name                         Address Information
REBECCA HUTSON                     ADDRESS ON FILE
REBECCA IOZZI                      ADDRESS ON FILE
REBECCA IRWIN                      ADDRESS ON FILE
REBECCA ISLAM                      ADDRESS ON FILE
REBECCA JACKSON                    ADDRESS ON FILE
REBECCA JACKSON                    ADDRESS ON FILE
REBECCA JEFFCOAT                   ADDRESS ON FILE
REBECCA JOHNSON                    ADDRESS ON FILE
REBECCA JOHNSON                    ADDRESS ON FILE
REBECCA JONES                      ADDRESS ON FILE
REBECCA JONES                      ADDRESS ON FILE
REBECCA JONES                      ADDRESS ON FILE
REBECCA KELLY                      ADDRESS ON FILE
REBECCA KELLY                      ADDRESS ON FILE
REBECCA KENT                       ADDRESS ON FILE
REBECCA KING                       ADDRESS ON FILE
REBECCA KNOPPS                     ADDRESS ON FILE
REBECCA LAMBERG                    ADDRESS ON FILE
REBECCA LASHLEY                    ADDRESS ON FILE
REBECCA LAZZELL                    ADDRESS ON FILE
REBECCA LEE                        ADDRESS ON FILE
REBECCA LEGARE                     ADDRESS ON FILE
REBECCA LEO                        ADDRESS ON FILE
REBECCA LEONARD                    ADDRESS ON FILE
REBECCA LIGON                      ADDRESS ON FILE
REBECCA LUCAS                      ADDRESS ON FILE
REBECCA MACHADO                    ADDRESS ON FILE
REBECCA MAIN                       ADDRESS ON FILE
REBECCA MAINE                      ADDRESS ON FILE
REBECCA MANN                       ADDRESS ON FILE
REBECCA MARSH                      ADDRESS ON FILE
REBECCA MARTIN                     ADDRESS ON FILE
REBECCA MASSEY                     ADDRESS ON FILE
REBECCA MAYLIN                     ADDRESS ON FILE
REBECCA MCDONALD                   ADDRESS ON FILE
REBECCA MCKEE                      ADDRESS ON FILE
REBECCA MCLENDON                   ADDRESS ON FILE
REBECCA MCLEOD                     ADDRESS ON FILE
REBECCA MERRIAM                    ADDRESS ON FILE
REBECCA MEYER                      ADDRESS ON FILE
REBECCA MILLER                     ADDRESS ON FILE
REBECCA MILLSAP                    ADDRESS ON FILE
REBECCA MISNER                     ADDRESS ON FILE
REBECCA MOORE                      ADDRESS ON FILE
REBECCA MORNEAU                    ADDRESS ON FILE
REBECCA MYSHRALL                   ADDRESS ON FILE
REBECCA NELSON                     ADDRESS ON FILE
REBECCA NEWTON                     ADDRESS ON FILE
REBECCA NICKERSON-COTE             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1584 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1809 of 2235

Claim Name                          Address Information
REBECCA NORDYKE                     ADDRESS ON FILE
REBECCA NORRELL                     ADDRESS ON FILE
REBECCA NORTON                      ADDRESS ON FILE
REBECCA NOWAK                       ADDRESS ON FILE
REBECCA OSTEEN                      ADDRESS ON FILE
REBECCA OTT                         ADDRESS ON FILE
REBECCA PACAILLER                   ADDRESS ON FILE
REBECCA PALAIS                      ADDRESS ON FILE
REBECCA PATTERSON                   ADDRESS ON FILE
REBECCA PAVLESCAK                   ADDRESS ON FILE
REBECCA PELLETIER                   ADDRESS ON FILE
REBECCA PHILLIPS                    ADDRESS ON FILE
REBECCA PLESS                       ADDRESS ON FILE
REBECCA POLK                        ADDRESS ON FILE
REBECCA POWELL                      ADDRESS ON FILE
REBECCA QUINLAN                     ADDRESS ON FILE
REBECCA RAGAN                       ADDRESS ON FILE
REBECCA RAINIS                      ADDRESS ON FILE
REBECCA REAGAN                      ADDRESS ON FILE
REBECCA REED                        ADDRESS ON FILE
REBECCA REEHTEN                     ADDRESS ON FILE
REBECCA RHODES                      ADDRESS ON FILE
REBECCA RHODES                      ADDRESS ON FILE
REBECCA RIVERA                      ADDRESS ON FILE
REBECCA RIVERA VAZQUEZ              ADDRESS ON FILE
REBECCA ROBERTS                     ADDRESS ON FILE
REBECCA ROLLINS                     ADDRESS ON FILE
REBECCA RONNING                     ADDRESS ON FILE
REBECCA ROWLAND                     ADDRESS ON FILE
REBECCA SCHAIBLE                    ADDRESS ON FILE
REBECCA SCHOOLFIELD                 ADDRESS ON FILE
REBECCA SEAMONS                     ADDRESS ON FILE
REBECCA SIKORSKI                    ADDRESS ON FILE
REBECCA SILBER                      ADDRESS ON FILE
REBECCA SILVA                       ADDRESS ON FILE
REBECCA SMITH                       ADDRESS ON FILE
REBECCA SMITH                       ADDRESS ON FILE
REBECCA SMITH                       ADDRESS ON FILE
REBECCA SPAULDING                   ADDRESS ON FILE
REBECCA STAFFIERE                   ADDRESS ON FILE
REBECCA STALEY                      ADDRESS ON FILE
REBECCA STEVENS                     ADDRESS ON FILE
REBECCA STEVENSON                   ADDRESS ON FILE
REBECCA STEWART                     ADDRESS ON FILE
REBECCA STILLEY                     ADDRESS ON FILE
REBECCA STINNETT                    ADDRESS ON FILE
REBECCA STOKES                      ADDRESS ON FILE
REBECCA STRAKA                      ADDRESS ON FILE
REBECCA STRANGE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1585 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1810 of 2235

Claim Name                           Address Information
REBECCA STRINGER                     ADDRESS ON FILE
REBECCA STULL                        ADDRESS ON FILE
REBECCA SUTTLES                      ADDRESS ON FILE
REBECCA TAYLOR-LIVERMAN              ADDRESS ON FILE
REBECCA TETREAULT                    ADDRESS ON FILE
REBECCA TILLER                       ADDRESS ON FILE
REBECCA TREMBLAY                     ADDRESS ON FILE
REBECCA TYLER                        ADDRESS ON FILE
REBECCA VALENTE                      ADDRESS ON FILE
REBECCA VELTRI                       ADDRESS ON FILE
REBECCA VIANUEVA                     ADDRESS ON FILE
REBECCA WALKER                       ADDRESS ON FILE
REBECCA WALTERS                      ADDRESS ON FILE
REBECCA WARD                         ADDRESS ON FILE
REBECCA WAY                          ADDRESS ON FILE
REBECCA WEBB                         ADDRESS ON FILE
REBECCA WHITE                        ADDRESS ON FILE
REBECCA WHITEHURST                   ADDRESS ON FILE
REBECCA WILLAIMSON                   ADDRESS ON FILE
REBECCA WILSON                       ADDRESS ON FILE
REBECCA WOLF                         ADDRESS ON FILE
REBECCA WOLFE                        ADDRESS ON FILE
REBECCA WOOD                         ADDRESS ON FILE
REBECCA WOODARD                      ADDRESS ON FILE
REBECCA WOODBURY                     ADDRESS ON FILE
REBECCA WOODEN                       ADDRESS ON FILE
REBECCA WRIGHT                       ADDRESS ON FILE
REBECCA YOUNG                        ADDRESS ON FILE
REBECCAH GOMEZ                       ADDRESS ON FILE
REBECCAH LEEDOM                      ADDRESS ON FILE
REBECKA CORDOVA                      ADDRESS ON FILE
REBECKA MAROTTA                      ADDRESS ON FILE
REBECKA SANCHEZ                      ADDRESS ON FILE
REBECKA SIMMONS                      ADDRESS ON FILE
REBECKAH BOHANNON                    ADDRESS ON FILE
REBECTA GAYLORD                      ADDRESS ON FILE
REBEK ROESER HAHLING                 ADDRESS ON FILE
REBEKA GEORGE                        ADDRESS ON FILE
REBEKA SMITH                         ADDRESS ON FILE
REBEKAH BARNES                       ADDRESS ON FILE
REBEKAH BORN                         ADDRESS ON FILE
REBEKAH BYRD                         ADDRESS ON FILE
REBEKAH CATO                         ADDRESS ON FILE
REBEKAH COFFEY                       ADDRESS ON FILE
REBEKAH DOSHER                       ADDRESS ON FILE
REBEKAH EHART                        ADDRESS ON FILE
REBEKAH ELLIOTT                      ADDRESS ON FILE
REBEKAH EVANS                        ADDRESS ON FILE
REBEKAH FEATHERSTONE                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1586 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                            Page 1811 of 2235

Claim Name                          Address Information
REBEKAH FIELDS                      ADDRESS ON FILE
REBEKAH FITHEN                      ADDRESS ON FILE
REBEKAH FLOYD                       ADDRESS ON FILE
REBEKAH FLOYD                       ADDRESS ON FILE
REBEKAH GARRISON                    ADDRESS ON FILE
REBEKAH GREEN                       ADDRESS ON FILE
REBEKAH HAMPTON                     ADDRESS ON FILE
REBEKAH HARRIS                      ADDRESS ON FILE
REBEKAH HOPPER                      ADDRESS ON FILE
REBEKAH KING                        ADDRESS ON FILE
REBEKAH KUEBLER                     ADDRESS ON FILE
REBEKAH LEIGHTON                    ADDRESS ON FILE
REBEKAH MATHERLY                    ADDRESS ON FILE
REBEKAH MATTHEWS                    ADDRESS ON FILE
REBEKAH MCLEOD                      ADDRESS ON FILE
REBEKAH MEYERS                      ADDRESS ON FILE
REBEKAH RIDER                       ADDRESS ON FILE
REBEKAH ROESER-HAHLING              ADDRESS ON FILE
REBEKAH SHAW                        ADDRESS ON FILE
REBEKAH SHILALA                     ADDRESS ON FILE
REBEKAH SPAULDING                   ADDRESS ON FILE
REBEKAH SPIKER                      ADDRESS ON FILE
REBEKAH STRAIGHT                    ADDRESS ON FILE
REBEKAH VANN                        ADDRESS ON FILE
REBEKAH VEGA                        ADDRESS ON FILE
REBEKAH WARD                        ADDRESS ON FILE
REBEKAH WINGLER                     ADDRESS ON FILE
REBEKAH WRIGHT                      ADDRESS ON FILE
REBEKHA HOUCK                       ADDRESS ON FILE
REBEKKA BLEINBERGER                 ADDRESS ON FILE
REBER ORTIZ                         ADDRESS ON FILE
REBIS LLC                           D/B/A PROPERTY WORKS ATTN KIMBERLY FINNEGAN 720 CHURCH ST DECATUR GA 30030
RECCO CHARTERS                      ADDRESS ON FILE
RECE LARSON                         ADDRESS ON FILE
RECEIVER OF TAXES                   807 ROUTE 52 FISHKILL NY 12524
RECIE GIBSON                        ADDRESS ON FILE
RECINDA HINDS                       ADDRESS ON FILE
RECO BENNEFIELD                     ADDRESS ON FILE
RECO BYRD                           ADDRESS ON FILE
RECO GREENE                         ADDRESS ON FILE
RECO SMITH                          ADDRESS ON FILE
RED BARON PROPERTY RESOURCES LP     3 MANHATTANVILLE ROAD C/O NATIONAL REALTY DEVL CORP ATTN: RICHARD A. BAKER
                                    PURCHASE NY 10577
RED HAWK FIRE SECURITY              RED HAWK FIRE SECURITY PO BOX 970071 BOSTON MA 02297
RED OAK BREWERY LLC                 6901 KONICA DR WHITSETT NC 27377
RED SATURN PROPERTIES CORP          C/O MORGAN WHITNEY PROP MGMT 235 LINCOLN RD STE 307 MIAMI BEACH FL 33139
REDESIGN UPHOLSTERY LLC             3599 POLARIS AVE 3 LAS VEGAS NV 89103
REDGINALD DANIELS                   ADDRESS ON FILE
REDLINE LANDSCAPE MAINTENANCE       2632 N 37TH AVE PHOENIX AZ 85009



Epiq Corporate Restructuring, LLC                                                           Page 1587 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 1812 of 2235

Claim Name                          Address Information
REDLINE LANDSCAPE MAINTENANCE LLC   2632 N 37TH AVE PHOENIX AZ 85009
REECE COMMERCIAL REAL ESTATE        8005 W 110 ST, STE 150 OVERLAND PARK KS 66210
REECE COMMERCIAL REAL ESTATE        ATTN AMY RINGSDORF 11601 GRANADA LEAWOOD KS 66211
REECE DYER                          ADDRESS ON FILE
REECE MCDOUGAL                      ADDRESS ON FILE
REED BARLOW                         ADDRESS ON FILE
REED NURCZYK                        ADDRESS ON FILE
REED SMITH LLP                      1717 ARCH STREET STE 3100 PHILADELPHIA PA 19103
REEF ASSOCIATES LTD                 C/O COURTELIS COMPANY 703 WATERFORD WAY SUITE 800 MIAMI FL 33116
REEM ELHOSSENE                      ADDRESS ON FILE
REESE BROGDON                       ADDRESS ON FILE
REESE HART                          ADDRESS ON FILE
REESE HASKIELL                      ADDRESS ON FILE
REESE MILLER                        ADDRESS ON FILE
REESE PLUMER                        ADDRESS ON FILE
REESE SHERMAN                       ADDRESS ON FILE
REESE STROZIER                      ADDRESS ON FILE
REEVE ASHCRAFT                      ADDRESS ON FILE
REEVES CARPET CLEANING              416 HOPEWELL RD FAIRMONT WV 26554
REEVES PLUMBING HEATING             1850 W 21ST ST ERIE PA 16502
REFRIGERATED SPECIALIST INC         3040 EAST MEADOWS BLVD MESQUITE TX 75150
REFRIGERATION HEROES INC            426 SOUTH BUNCOMBE RD GREER SC 29650
REGAL YANCEY                        ADDRESS ON FILE
REGAN BRANDJES                      ADDRESS ON FILE
REGAN CANDELLA                      ADDRESS ON FILE
REGAN FORD                          ADDRESS ON FILE
REGAN HURT                          ADDRESS ON FILE
REGAN JURAS                         ADDRESS ON FILE
REGAN KEEN                          ADDRESS ON FILE
REGAN MATTHEWS                      ADDRESS ON FILE
REGAN SMITH                         ADDRESS ON FILE
REGAN TUCKER                        ADDRESS ON FILE
REGANNE PITTMAN                     ADDRESS ON FILE
REGENCY CENTERS CORPORATION         ONE INDPENDENT DRIVE SUITE 114 ATTENTION: LEASE ADMINISTRATION JACKSONVILLE FL
                                    32202-5019
REGENCY COMMONS                     REGENCY COMMONS C/O REGENCY BLUE ASH LLC P.O. BOX 644019 PITTSBURGH PA 15264
REGENCY COMMONS                     C/O REGENCY BLUE ASH LLC P.O BOX 644019 PITTSBURGH PA 15264-4019
REGENCY COMMONS                     REGENCY CENTERS, LLP 121 WEST FORSYTH STREET, SUITE 200 ATTN: LEGAL DEPARTMENT
                                    JACKSONVILLE FL 32202
REGENCY COMMONS                     REGENCY CENTERS, LP ONE DEPENDENT DR., SUITE 114 ATTN: DAWN BIGGS JACKSONVILLE
                                    FL 32202
REGENCY COMMONS                     RICHARD TRANTER, ESQ. DINSMORE & SHOHL LLP 255 E. FIFTH STREET, SUITE 1900
                                    CINCINNATI OH 45202
REGENCY COMMONS                     REGENCY REALTY GROUP, INC. C/O REGENCY CENTERS, LP 4380 MALSBARY ROAD, SUITE
                                    500 ATTN CINCINNATI OH 45242
REGENCY COMMONS                     SUSAN D. SOLLE DINSMORE & SHOHL LLP ONE SOUTH MAIN STREET, SUITE 1300 DAYTON
                                    OH 45402
REGENCY ENTERPRISES INC             PO BOX 102193 PASADENA CA 91189
REGENCY MANAGEMENT INC              WESTGATE CENTER 531 BOLL WEEVIL CIR ENTERPRISE AL 36330
REGENCY REALTY GROUP, INC.          4380 MALSBARY ROAD STE 500 CINCINNATI OH 45242


Epiq Corporate Restructuring, LLC                                                             Page 1588 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1813 of 2235

Claim Name                        Address Information
REGGIE BISHOP                     ADDRESS ON FILE
REGGIE GATLING                    ADDRESS ON FILE
REGGIE JOHNSON                    ADDRESS ON FILE
REGGIE JOHNSON                    ADDRESS ON FILE
REGGIE PAYNE                      ADDRESS ON FILE
REGGIE PHILLIPS                   ADDRESS ON FILE
REGGIE POLK                       ADDRESS ON FILE
REGGIE WILLIAMS                   ADDRESS ON FILE
REGGIE WRIGHT                     ADDRESS ON FILE
REGINA BAVINGTON                  ADDRESS ON FILE
REGINA BELL                       ADDRESS ON FILE
REGINA BROOKS                     ADDRESS ON FILE
REGINA BROWN                      ADDRESS ON FILE
REGINA CAIN                       ADDRESS ON FILE
REGINA CAPOBIANCO                 ADDRESS ON FILE
REGINA CARMON                     ADDRESS ON FILE
REGINA COX                        ADDRESS ON FILE
REGINA CULLEN                     ADDRESS ON FILE
REGINA DEAN                       ADDRESS ON FILE
REGINA ESTRADA                    ADDRESS ON FILE
REGINA FERNANDEZ                  ADDRESS ON FILE
REGINA FOUNTAIN                   ADDRESS ON FILE
REGINA FRIEDE                     ADDRESS ON FILE
REGINA HAMIEL                     ADDRESS ON FILE
REGINA HINGI                      ADDRESS ON FILE
REGINA HODGE                      ADDRESS ON FILE
REGINA KILPATRICK                 ADDRESS ON FILE
REGINA MACK                       ADDRESS ON FILE
REGINA MAURO                      ADDRESS ON FILE
REGINA MAYSE                      ADDRESS ON FILE
REGINA MILTON                     ADDRESS ON FILE
REGINA MOYE                       ADDRESS ON FILE
REGINA OWENS                      ADDRESS ON FILE
REGINA RAMIREZ                    ADDRESS ON FILE
REGINA ROBINSON                   ADDRESS ON FILE
REGINA SANCHEZ                    ADDRESS ON FILE
REGINA SILVA                      ADDRESS ON FILE
REGINA SMITH                      ADDRESS ON FILE
REGINA WELLS                      ADDRESS ON FILE
REGINA WHIDBEE                    ADDRESS ON FILE
REGINAL DOZIER                    ADDRESS ON FILE
REGINALD ALLEN                    ADDRESS ON FILE
REGINALD ALLSTON                  ADDRESS ON FILE
REGINALD BAKER                    ADDRESS ON FILE
REGINALD BRINKLEY                 ADDRESS ON FILE
REGINALD BROWN                    ADDRESS ON FILE
REGINALD BROWN                    ADDRESS ON FILE
REGINALD BYRD                     ADDRESS ON FILE
REGINALD CAIN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1589 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1814 of 2235

Claim Name                          Address Information
REGINALD CARTER                     ADDRESS ON FILE
REGINALD CHIRISTIAN                 ADDRESS ON FILE
REGINALD CLAY                       ADDRESS ON FILE
REGINALD COLLIER                    ADDRESS ON FILE
REGINALD DAVIS                      ADDRESS ON FILE
REGINALD EVANS                      ADDRESS ON FILE
REGINALD FERGUSON                   ADDRESS ON FILE
REGINALD FORWARD                    ADDRESS ON FILE
REGINALD GARTRELL                   ADDRESS ON FILE
REGINALD GOFFNER                    ADDRESS ON FILE
REGINALD GRANT                      ADDRESS ON FILE
REGINALD GRIFFIN                    ADDRESS ON FILE
REGINALD GRIPPER                    ADDRESS ON FILE
REGINALD HATTEN                     ADDRESS ON FILE
REGINALD HAYES                      ADDRESS ON FILE
REGINALD HILL                       ADDRESS ON FILE
REGINALD HOPKINS-JONES              ADDRESS ON FILE
REGINALD HUNT                       ADDRESS ON FILE
REGINALD JAMES                      ADDRESS ON FILE
REGINALD JONES                      ADDRESS ON FILE
REGINALD LOISEAU                    ADDRESS ON FILE
REGINALD MAULTSBY                   ADDRESS ON FILE
REGINALD MCCREE                     ADDRESS ON FILE
REGINALD MINOR                      ADDRESS ON FILE
REGINALD MITCHELL                   ADDRESS ON FILE
REGINALD MITCHEM                    ADDRESS ON FILE
REGINALD OAKES                      ADDRESS ON FILE
REGINALD PETERSON                   ADDRESS ON FILE
REGINALD PITTMAN                    ADDRESS ON FILE
REGINALD POLITE                     ADDRESS ON FILE
REGINALD RICHARDSON                 ADDRESS ON FILE
REGINALD RIDEAUX                    ADDRESS ON FILE
REGINALD ROBERSON                   ADDRESS ON FILE
REGINALD SCOTT                      ADDRESS ON FILE
REGINALD THOMPSON                   ADDRESS ON FILE
REGINALD TOWNSEND                   ADDRESS ON FILE
REGINALD TRUIIT                     ADDRESS ON FILE
REGINALD WILLIAMS                   ADDRESS ON FILE
REGINALD WILLIAMS                   ADDRESS ON FILE
REGINALD WOODS                      ADDRESS ON FILE
REGINALD WOODY                      ADDRESS ON FILE
REGINALD WORDLAW                    ADDRESS ON FILE
REGINE BROWN                        ADDRESS ON FILE
REGINE CONE                         ADDRESS ON FILE
REGINE STEWART                      ADDRESS ON FILE
REGIONS                             ATTN: HANNAH WILLIS 151 MAJOR REYNOLDS PLACE, 2ND FL KNOXVILLE TN 37919
REGIONS BANK                        PO BOX 11301 BIRMINGHAM AL 35202
REGIONS BANK                        1900 FIFTH AVENUE, SUITE 1400 BIRMINGHAM AL 35203
REGIONS BANK                        ATTN COMMERICIAL CLIENT SERVICES 250 RIVERCHASE PKWY E BIRMINGHAM AL 35244



Epiq Corporate Restructuring, LLC                                                           Page 1590 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1815 of 2235

Claim Name                            Address Information
REGIONS FACILITY SERVICES INC         ATTN CARL BOLTER 2314 CIRCUIT WAY BROOKSVILLE FL 34604
REGIONS INSTITUTIONAL TRUST           1900 5TH AVENUE NORTH, 26TH FL BIRMINGHAM AL 35203
REGIONS/COLI TRUST                    ATTN: STUART WHITE 201 MILAN PARKWAY, SECOND FLOOR BIRMINGHAM AL 35211
REGIS COLEMAN                         ADDRESS ON FILE
REGIS PRESSLEY                        ADDRESS ON FILE
REGIS THOMPSON                        ADDRESS ON FILE
REGPARK BLACKETT                      ADDRESS ON FILE
REID BRACKENBURY                      ADDRESS ON FILE
REID FERGUSON                         ADDRESS ON FILE
REID GAMBINO                          ADDRESS ON FILE
REID MIRANDA                          ADDRESS ON FILE
REID REINHART                         ADDRESS ON FILE
REID VANSANT                          ADDRESS ON FILE
REIDS DISTRIBUTOR LLC                 1952 KELLY ISLAND RD MARTINSBURG WV 25405
REIGN OKOGUN                          ADDRESS ON FILE
REILLY CLEMENTS                       ADDRESS ON FILE
REILLY GEARHART                       ADDRESS ON FILE
REILLY OHARA                          ADDRESS ON FILE
REILLY SHAKIN                         ADDRESS ON FILE
REINA CARRENO                         ADDRESS ON FILE
REINA MCLINDEN                        ADDRESS ON FILE
REINA MORALES                         ADDRESS ON FILE
REINA MORALES-PLEITES                 ADDRESS ON FILE
REINA MURPHY                          ADDRESS ON FILE
REINA RIOS                            ADDRESS ON FILE
REINA SANTOS                          ADDRESS ON FILE
REINA VALDEZ                          ADDRESS ON FILE
REINA VALLEJO                         ADDRESS ON FILE
REINA VANEGAS MORAN                   ADDRESS ON FILE
REINALDO RODRIQUEZ                    ADDRESS ON FILE
REINEE ERICKSON                       ADDRESS ON FILE
REITE WAY REFRIGERATION               19B RANSIER DR SUITE 4 WEST SENECA NY 14224
REIZHENE TAYLOR                       ADDRESS ON FILE
REJHAN ARMOUR                         ADDRESS ON FILE
REJOHN BAXTER                         ADDRESS ON FILE
REJUVA CLEAN                          6572 W SMITH RD MEDINA OH 44256
REKA GRAVES                           ADDRESS ON FILE
REKASHUA LEONARD                      ADDRESS ON FILE
REKITA ROBERTSON                      ADDRESS ON FILE
RELIABLE CARBONIC CO INC              334 HANDY ST NEW BRUNSWICK NJ 08901
RELIABLE CARBONIC COMPANY             334 HANDY ST NEW BRUNSWICK NJ 08901
RELIABLE CHURCHILL LLLP               1413 TANGIER DR MIDDLE RIVER MD 21220
RELIABLE FIRE PROTECTION INC          20 MERIDIAN ROAD STE 1 EATONTOWN NJ 07724
RELIABLE LANDSCAPING INC              8285 LILLEY RD CANTON MI 48187
RELIABLE SIGNAGE LIGHTING             900 BRUCE RD CAYCE SC 29033
RELIANCE MECHANICAL CONTRACTORS       1001 ALUMAX DRIVE NASH TX 75569
RELIANT FACILITIES MAINTENANCE LLC    7 CERREDO LN HOT SPRINGS AR 71909
RELIANT FACILITIES MAINTENANCE LLC    7 CERREDO LN HOT SPRINGS VILLAGE AR 71909
RELIANT PRO WASH                      7651 OLD ALTON RD WINONA MO 65588



Epiq Corporate Restructuring, LLC                                                              Page 1591 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1816 of 2235

Claim Name                            Address Information
RELIANT PROWASH LLC                   7651 OLD ALTON RD WINONA MO 65588
RELIASTAR LIFE INSURANCE COMPANY      20 WASHINGTON AVE SOUTH MINNEAPOLIS MN 55401
REM COMPANY INC                       PO BOX 455 VERSAILLES KY 40383
REMANI LEACH                          ADDRESS ON FILE
REMEGIA SALTER                        ADDRESS ON FILE
REMINGTON WHITCOMB                    ADDRESS ON FILE
REMIREZ JACKSON                       ADDRESS ON FILE
REMOAN HOOKS                          ADDRESS ON FILE
REMON CADET                           ADDRESS ON FILE
REMON MEKHAIEL                        ADDRESS ON FILE
REMONT MASSENBURG JR                  ADDRESS ON FILE
REMUN ROBERTS                         ADDRESS ON FILE
REMY MERCEDES MEDINA                  ADDRESS ON FILE
RENA FRANCE                           ADDRESS ON FILE
RENA GILLISON                         ADDRESS ON FILE
RENAE BRIOSSO                         ADDRESS ON FILE
RENAE SHORT                           ADDRESS ON FILE
RENAE SOULE                           ADDRESS ON FILE
RENAE TUCKER                          ADDRESS ON FILE
RENAIH ATIYEH                         ADDRESS ON FILE
RENAISSANCE DEVELOPMENT CORPORATION   TRAVIS J MCDERMOTT, ESQ. PRTRIDGE SNOW & HAHN LLP 40 WESTMINSTER ST, STE 1100
                                      PROVIDENCE RI 02903
RENALDO CARRINGTON                    ADDRESS ON FILE
RENALDO CUNNINGHAM                    ADDRESS ON FILE
RENALDO FRYE                          ADDRESS ON FILE
RENALDO HAYES                         ADDRESS ON FILE
RENALDO HERRERA                       ADDRESS ON FILE
RENALDO LUCKY                         ADDRESS ON FILE
RENARD BANKS                          ADDRESS ON FILE
RENARD CHATMAN                        ADDRESS ON FILE
RENARD DICKENS                        ADDRESS ON FILE
RENARD DOUGLAS                        ADDRESS ON FILE
RENARD JAMES                          ADDRESS ON FILE
RENARD PRICE                          ADDRESS ON FILE
RENARD WILLIAMS                       ADDRESS ON FILE
RENARDO HARRIS                        ADDRESS ON FILE
RENASANT BANK                         209 TROY STREET TUPELO MS 38804
RENATA BUNEA                          ADDRESS ON FILE
RENATA LIMA                           ADDRESS ON FILE
RENATO HERNANDEZ                      ADDRESS ON FILE
RENATO MCCALLUM                       ADDRESS ON FILE
RENATO MOROTE                         ADDRESS ON FILE
RENATO MOTTA                          ADDRESS ON FILE
RENAUD TERMITUS                       ADDRESS ON FILE
RENAUDA JACKSON                       ADDRESS ON FILE
RENAULD DUNCAN                        ADDRESS ON FILE
RENAULD PIERRE-CHARLES                ADDRESS ON FILE
RENAY COOPER                          ADDRESS ON FILE
RENDI CAGLE                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1592 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1817 of 2235

Claim Name                            Address Information
RENDY RUMBAUGH                        ADDRESS ON FILE
RENE ALVAREZ                          ADDRESS ON FILE
RENE BASDEN                           ADDRESS ON FILE
RENE BORJAS POZO                      ADDRESS ON FILE
RENE CARNAGEY                         ADDRESS ON FILE
RENE CROSSLAND                        ADDRESS ON FILE
RENE FERNANDEZALVAREZ                 ADDRESS ON FILE
RENE GOMEZ                            ADDRESS ON FILE
RENE HARRISON                         ADDRESS ON FILE
RENE JOHNSON                          ADDRESS ON FILE
RENE MAY                              ADDRESS ON FILE
RENE REYES                            ADDRESS ON FILE
RENE RODRIGUEZ MARTINEZ               ADDRESS ON FILE
RENEA WENTWORTH                       ADDRESS ON FILE
RENEE ABLAZEY                         ADDRESS ON FILE
RENEE ALBRITTON                       ADDRESS ON FILE
RENEE ANDREWS                         ADDRESS ON FILE
RENEE BEATTY                          ADDRESS ON FILE
RENEE BENTLEY                         ADDRESS ON FILE
RENEE BOUDREAUX                       ADDRESS ON FILE
RENEE COYNER                          ADDRESS ON FILE
RENEE DECKMAN                         ADDRESS ON FILE
RENEE DIALESANDRO                     ADDRESS ON FILE
RENEE DUFFUS                          ADDRESS ON FILE
RENEE ELLISON                         ADDRESS ON FILE
RENEE ESPOSITO                        ADDRESS ON FILE
RENEE FATATO                          ADDRESS ON FILE
RENEE GETZ                            ADDRESS ON FILE
RENEE GREEN                           ADDRESS ON FILE
RENEE GRIMSLEY                        ADDRESS ON FILE
RENEE HANSON                          ADDRESS ON FILE
RENEE HICKMAN                         ADDRESS ON FILE
RENEE JOHNSON                         ADDRESS ON FILE
RENEE KERMODE                         ADDRESS ON FILE
RENEE MARCOT                          ADDRESS ON FILE
RENEE MILLS                           ADDRESS ON FILE
RENEE MILNAMOW                        ADDRESS ON FILE
RENEE MINICHINO                       ADDRESS ON FILE
RENEE MODOLO                          ADDRESS ON FILE
RENEE OLIVER                          ADDRESS ON FILE
RENEE OLIVER                          ADDRESS ON FILE
RENEE PACILLO                         ADDRESS ON FILE
RENEE PATTERSON                       ADDRESS ON FILE
RENEE PRICE                           ADDRESS ON FILE
RENEE REYNOLDS                        ADDRESS ON FILE
RENEE RICE                            ADDRESS ON FILE
RENEE ROEDER                          ADDRESS ON FILE
RENEE SAYERS                          ADDRESS ON FILE
RENEE SCOTT                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1593 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                               Page 1818 of 2235

Claim Name                               Address Information
RENEE STANLEY                            ADDRESS ON FILE
RENEE TERRY                              ADDRESS ON FILE
RENEE VALLIER                            ADDRESS ON FILE
RENEE WHITE                              ADDRESS ON FILE
RENEE WHITE                              ADDRESS ON FILE
RENEE WILLIAMS                           ADDRESS ON FILE
RENEE YOUNG                              ADDRESS ON FILE
RENESHIA ELLIS                           ADDRESS ON FILE
RENESHIA ELLIS                           ADDRESS ON FILE
RENETRA CARTER                           ADDRESS ON FILE
RENEW CARPET CLEANERS                    116 CORBIN ROSA DRIVE WILLIAMSPORT PA 17702
RENEW CARPET CLEANERS                    116 CORBIN ROSA DR WILLIAMSPORT PA 17703
RENIJA REDMAN                            ADDRESS ON FILE
RENISHA CARTWRIGHT                       ADDRESS ON FILE
RENISHA HAMMONDS                         ADDRESS ON FILE
RENITA WELLS                             ADDRESS ON FILE
RENNY JOHNSON                            ADDRESS ON FILE
RENWICK JONES                            ADDRESS ON FILE
RENZO FARFAN                             ADDRESS ON FILE
RENZO SCRIBNER                           ADDRESS ON FILE
RENZO TENORIO DE LAS CASAS               ADDRESS ON FILE
REO BUCKLEY                              ADDRESS ON FILE
REPORTERS INK CORP                       1301 STATE ROUTE 36, STE 106 HAZLET NJ 07730-1746
REPUBLIC NATIONAL DIST COLUMBIA          PO BOX 3389 WEST COLUMBIA SC 29171
REPUBLIC NATIONAL DIST INDIANA           700 WEST MORRIS STREET INDIANAPOLIS IN 46225
REPUBLIC NATIONAL DIST JESSUP            8201 STAYTON DRIVE JESSUP MD 20794
REPUBLIC NATIONAL DIST LAFAYETTE         PO BOX 3587 LAFAYETTE LA 70502
REPUBLIC NATIONAL DIST NEBRASKA          PO BOX 24265 OMAHA NE 68124
REPUBLIC NATIONAL DIST TAMPA             4901 SAVARESE CIR TAMPA FL 33634
REPUBLIC NATIONAL DISTRIBUTING COMPANY   1010 ISUZU PARKWAY GRAND PRAIRIE TX 75053
REPUBLIC NATIONAL DISTRIBUTING LLC       10438 WASHINGTON HIGHWAY ASHLAND VA 23005
REPUBLIC SERVICES 239                    PO BOX 9001099 LOUISVILLE KY 40290
REPUBLIC SERVICES 798                    PO BOX 9001099 LOUISVILLE KY 40290
REPUBLIC SERVICES INC                    ATTN LEGAL DEPARTMENT 18500 N ALLIED WAY PHOENIX AZ 85054
REPUBLIC SERVICES INC 687                PO BOX 9001099 LOUISVILLE KY 40290
REPUBLIC SERVICES INC 965                PO BOX 9001099 LOUISVILLE KY 40290
REPUBLIC SERVICES NATIONAL ACCOUNTS LLC ATTN VP NATIONAL ACCOUNTS 18500 N ALLIED WAY PHOENIX AZ 85054
REPUBLIC SERVICES NATIONAL ACCTS         PO BOX 99917 CHICAGO IL 60696
REQUAN MCLAUGHLIN                        ADDRESS ON FILE
RER SERVICES LLC                         PO BOX 15073 AUGUSTA GA 30919
RESCON GROUP                             9 AVIATOR WAY ORMOND BEACH FL 32174
RESEARCH SERVICES                        3027 CORA AVE BIRMINGHAM AL 35224
RESHARD WASHINGTON                       ADDRESS ON FILE
RESHAWN JONES                            ADDRESS ON FILE
RESHAWNDA STUTTS                         ADDRESS ON FILE
RESHEENA KILPATRICK                      ADDRESS ON FILE
RESHOND KENO                             ADDRESS ON FILE
RESHONDA DUNCAN                          ADDRESS ON FILE
RESIDENTIAL PROPERTY SERVICE LLC         PO BOX 511220 LIVONIA MI 48150



Epiq Corporate Restructuring, LLC                                                                Page 1594 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                Page 1819 of 2235

Claim Name                               Address Information
RESIDENTIAL PROPERTY SERVICE LLC         26314 PILLSBURY FARMINGTON HILLS MI 48334
RESOLUTION CARPENTRY AND CONTRACTING     23660 15 MILE RD BIG RAPIDS MI 49307
RESORT BEVERAGE CO INC                   2903 ROUTE 611 PO BOX 143 TANNERSVILLE PA 18372
RESOURSCEONE INTERNATIONAL INC           ATTN ANDREW O'TOOLE 469 SAWYER DR CUDJOE KEY FL 33042
RESOURSCEONE INTERNATIONAL INC           C/O RESOURCEONE INTERNATIONAL LLC ATTN ANDREW O'TOOLE, FRANCHISE OWNER HR 9401
                                         REEDS RD OVERLAND PARK KS 66207
RESTAURANT DADDY                         831 MELROSE DRIVE CHARLESTON SC 29414-5509
RESTAURANT EQUIPMENT SERVICE GROUP LLC   PO BOX 531265 LIVONIA MI 48153
RESTAURANT EQUIPMENT SOLUTIONS           413 CAMERON CT DUBLIN GA 31021
RESTAURANT MANAGEMENT SERVICES           4170 ASHFORD DUNWOODY RD SUITE 390 ATLANTA GA 30319
RESTAURANT TECHNOLOGIES INC              215 ELMER AVE RUNNEMEDE NJ 08078
RESTAURANTES RT SA DE CV                 ATTN JOSE CONRADO ELISEO ROVIRA FIGUEROA BLVD DEL HIPODROMO 777 FINAL CALLE LA
                                         REFORMA SAN SALVADOR EL SALVADOR
RESTAURANTS RT, SA DE CV                 CENTRO COMERCIAL MULTIPLAZA LAS TERRAZAS CARRETERA PANAMERICANA 503 PRIMER
                                         NIVEL RESTAURANTE 5 SAN SALVADOR EL SALVADOR
RESTORE 24 SERVICES INC                  500 PECONIC ST APT 223 A RONKONKOMA NY 11779
RESTORE CARPET CLEANING                  613 JACKSON ST WEST PLAINS MO 65775
RESURFACING SOLUTIONS                    7203 WYCLIFFE CT KNOXVILLE TN 37921
RETAILMENOT                              301 CONGRESS SUITE 700 AUSTIN TX 78701
RETEIVIA ATKINS                          ADDRESS ON FILE
RETHESA CARNER                           ADDRESS ON FILE
RETIREE MANAGER                          ADDRESS ON FILE
REUBEN BERRY                             ADDRESS ON FILE
REUBEN DAVIS                             ADDRESS ON FILE
REVELLA RODRIGUEZ                        ADDRESS ON FILE
REVEN WALKER                             ADDRESS ON FILE
REVENA MARKS                             ADDRESS ON FILE
REVENUE COLLECTIONS CITY OF GASTONIA     181 SOUTH SOUTH STREET GASTONIA NC 28052
REVENUE COLLECTIONS DIVISION             PO BOX 22009 CHARLESTON SC 29413
REVENUE COMMISSIONER                     ATTN IKIM HASTIE PO DRAWER 1169 MOBILE AL 36633
REVENUE DEPT CITY OF GADSDEN             PO BOX 267 GADSDEN AL 35902
REVERE MARKETPLACE                       C/O VIRTUS COMMERCIAL 1333 N BUFFALO STE. 120 LAS VEGAS NV 89128
REVIVE LAWN AND LANDSCAPING              921 MICAH STREET MARYVILLE TN 37804
REX BROOKS                               ADDRESS ON FILE
REX CASEY                                ADDRESS ON FILE
REX CRAWFORD                             ADDRESS ON FILE
REX HENSLEY                              ADDRESS ON FILE
REX LEVINER                              ADDRESS ON FILE
REX OIL COMPANY                          1000 LEXINGTON AVE THOMASVILLE NC 27360
REX SHEARMAN                             ADDRESS ON FILE
REYANA BROWN                             ADDRESS ON FILE
REYAWNA BROWN                            ADDRESS ON FILE
REYGANE LEE                              ADDRESS ON FILE
REYHANA BADARANI                         ADDRESS ON FILE
REYMI GONELL                             ADDRESS ON FILE
REYMOND MARTINEZ                         ADDRESS ON FILE
REYNA FERNANDEZ                          ADDRESS ON FILE
REYNALDO DAVILA                          ADDRESS ON FILE
REYNALDO DIAZ                            ADDRESS ON FILE
REYNALDO ESCALANTE                       ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 1595 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                           Page 1820 of 2235

Claim Name                         Address Information
REYNALDO MEDINA JR                 ADDRESS ON FILE
REYNALDO PINERO                    ADDRESS ON FILE
REYNARD MCKNIGHT                   ADDRESS ON FILE
REYNER LEAL                        ADDRESS ON FILE
REYNOLDS H20 PLUS                  1222 WEST GREENLEAF STREET ALLENTOWN PA 18102
REYNOLDS ROBERTSON                 ADDRESS ON FILE
REYS PAINTING                      1857 KETTERING RD ALCOA TN 37701
RG PARTNERS                        810 7TH AVENUE 28TH FLOOR NEW YORK NY 10019
RG ROOFING AND EXTERIORS           2711 THOMAS DRIVE CAPE GIRARDEAU MO 63701
RG&E                               PO BOX 847813 BOSTON MA 02284-7813
RGP OWNERS DP LLC                  ATT: RICHARD BIRDOFF 810 SEVENTH AVE., 10TH FLOOR NEW YORK NY 10019
RGP OWNERS DP LLC                  MICHAEL D. TREACY RG PARTNERS 810 SEVENTH AVE., 28TH FLOOR NEW YORK NY 10019
RGP OWNERS DP LLC                  C/O RD MANAGEMENT, LLC 810 SEVENTH AVE., 10TH FLOOR NEW YORK NY 10019
RGP OWNERS DP LLC                  JARRETT M. BEHAR CERTILMAN BALIN ADLER & HYMAN, LLP 100 MOTOR PARKWAY, SUITE
                                   156 HAUPPAUGE NY 11788
RGS LANDSCAPE INC                  439 CADILLAC PKWY STE 200 POX BOX 1777 DALLAS GA 30132
RH BARRINGER                       ADDRESS ON FILE
RH BARRINGER DISTRIBUTING CO       1620 FAIRFAX ROAD GREENSBORO NC 27407
RHAHEIM SMITH                      ADDRESS ON FILE
RHAKEEM STALLINGS                  ADDRESS ON FILE
RHAMESHA BALDWIN                   ADDRESS ON FILE
RHASHAD THURMOND                   ADDRESS ON FILE
RHAUL ISIDRO                       ADDRESS ON FILE
RHAUN BLACKSHEAR                   ADDRESS ON FILE
RHAVAY HINES                       ADDRESS ON FILE
RHEA CYRUS                         ADDRESS ON FILE
RHEA JACKSON                       ADDRESS ON FILE
RHEA ROBINSON                      ADDRESS ON FILE
RHEADIS HOLMES                     ADDRESS ON FILE
RHEANA ALLEN                       ADDRESS ON FILE
RHEANA KRANZ                       ADDRESS ON FILE
RHEQUAN CARR                       ADDRESS ON FILE
RHETT BRAMBLETT                    ADDRESS ON FILE
RHETT CHANEY                       ADDRESS ON FILE
RHETT DAVIS                        ADDRESS ON FILE
RHETT HOWARD                       ADDRESS ON FILE
RHETT LUMSDEN                      ADDRESS ON FILE
RHETT SMITH                        ADDRESS ON FILE
RHIANNA GOVIA                      ADDRESS ON FILE
RHIANNA HOBBS                      ADDRESS ON FILE
RHIANNA LIPFORD                    ADDRESS ON FILE
RHIANNA LOVENJAK                   ADDRESS ON FILE
RHIANNON DALEY                     ADDRESS ON FILE
RHIANNON HATCH                     ADDRESS ON FILE
RHIANNON HOWARD                    ADDRESS ON FILE
RHIANNON JURGENS                   ADDRESS ON FILE
RHIANNON OXENDINE                  ADDRESS ON FILE
RHIANNON RICHBOURG                 ADDRESS ON FILE
RHIANNON TACKETT                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1596 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1821 of 2235

Claim Name                              Address Information
RHIANNON WAMSLEY                       ADDRESS ON FILE
RHIANON SINCLAIR                       ADDRESS ON FILE
RHIKI NEALY                            ADDRESS ON FILE
RHINEGEIST LLC                         1910 ELM STREET CINCINNATI OH 45202
RHINEHART BURKE II                     ADDRESS ON FILE
RHOBYN SAMUEL                          ADDRESS ON FILE
RHODE ISLAND DEPARTMENT OF HEALTH      3 CAPITOL HILL PROVIDENCE RI 02908
RHODE ISLAND DEPT OF LABOR AND TRAINING CENTER GENERAL COMPLEX 1511 PONTIAC AVENUE CRANSTON RI 02920
RHODE ISLAND DISTRIBUTING CO LLC       PO BOX 1437 COVENTRY RI 02816
RHODE ISLAND DIV OF TAXATION           ONE CAPITOL HILL PROVIDENCE RI 02908-5800
RHODE ISLAND DIV OF TAXATION           ONE CAPITOL HILL PROVIDENCE RI 02908-5809
RHODE ISLAND OFFICE OF GENERAL         UNCLAIMED PROPERTY 50 SERVICE AVENUE WARWICK RI 02886
TREASURER
RHODORA SNELL                          ADDRESS ON FILE
RHOHAVEN GREEN                         ADDRESS ON FILE
RHOLAN PRYOR                           ADDRESS ON FILE
RHONDA BACCUS                          ADDRESS ON FILE
RHONDA BENT                            ADDRESS ON FILE
RHONDA BLANTON                         ADDRESS ON FILE
RHONDA BOND                            ADDRESS ON FILE
RHONDA CARPENTER                       ADDRESS ON FILE
RHONDA COE                             ADDRESS ON FILE
RHONDA COOK                            ADDRESS ON FILE
RHONDA CRAFT                           ADDRESS ON FILE
RHONDA CUMMINGS                        ADDRESS ON FILE
RHONDA ERWAY                           ADDRESS ON FILE
RHONDA FINCH                           ADDRESS ON FILE
RHONDA FRIDLEY                         ADDRESS ON FILE
RHONDA GOBLE                           ADDRESS ON FILE
RHONDA GOETZ                           ADDRESS ON FILE
RHONDA GREEN                           ADDRESS ON FILE
RHONDA GRIFFITH                        ADDRESS ON FILE
RHONDA GUT                             ADDRESS ON FILE
RHONDA HATHCOCK                        ADDRESS ON FILE
RHONDA HERNANDEZ                       ADDRESS ON FILE
RHONDA KILLEN                          ADDRESS ON FILE
RHONDA LIFORD                          ADDRESS ON FILE
RHONDA MANSFIELD                       ADDRESS ON FILE
RHONDA MARTIN                          ADDRESS ON FILE
RHONDA MCINTIRE                        ADDRESS ON FILE
RHONDA MCKENNA                         ADDRESS ON FILE
RHONDA MITCHELL                        ADDRESS ON FILE
RHONDA ONEAL                           ADDRESS ON FILE
RHONDA PITTS                           ADDRESS ON FILE
RHONDA POPE                            ADDRESS ON FILE
RHONDA SALLAS                          ADDRESS ON FILE
RHONDA SCOTT                           ADDRESS ON FILE
RHONDA SELLERS                         ADDRESS ON FILE
RHONDA VOILS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1597 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1822 of 2235

Claim Name                           Address Information
RHONESHIA LEE                        ADDRESS ON FILE
RHONNIE CALDWELL                     ADDRESS ON FILE
RHYAN DISHROOM                       ADDRESS ON FILE
RHYAN WASP                           ADDRESS ON FILE
RHYANN JONES                         ADDRESS ON FILE
RHYLEE WILKERSON                     ADDRESS ON FILE
RHYLESSA ALLEN                       ADDRESS ON FILE
RHYLIN SPENCE                        ADDRESS ON FILE
RHYNE KIVETT                         ADDRESS ON FILE
RHYS DEATHERAGE                      ADDRESS ON FILE
RHYS HARRIS                          ADDRESS ON FILE
RIAN CARL                            ADDRESS ON FILE
RIAN COLEMAN                         ADDRESS ON FILE
RIAN MATTHEWS                        ADDRESS ON FILE
RIAN SMITH                           ADDRESS ON FILE
RIANNA DOWNS                         ADDRESS ON FILE
RIATA HODGES                         ADDRESS ON FILE
RICA BURNS                           ADDRESS ON FILE
RICA COLLINS                         ADDRESS ON FILE
RICARDO ADAMS                        ADDRESS ON FILE
RICARDO BALBUENA                     ADDRESS ON FILE
RICARDO BESHEPPARD                   ADDRESS ON FILE
RICARDO CANDELARIA                   ADDRESS ON FILE
RICARDO CHAVEZ                       ADDRESS ON FILE
RICARDO CURTIS                       ADDRESS ON FILE
RICARDO DIAZ                         ADDRESS ON FILE
RICARDO DONATO                       ADDRESS ON FILE
RICARDO EDWARDS                      ADDRESS ON FILE
RICARDO FERNANDEZ                    ADDRESS ON FILE
RICARDO FLORES                       ADDRESS ON FILE
RICARDO FORD                         ADDRESS ON FILE
RICARDO GAMINO                       ADDRESS ON FILE
RICARDO GARCIA                       ADDRESS ON FILE
RICARDO GARDINER                     ADDRESS ON FILE
RICARDO GONZALEZ                     ADDRESS ON FILE
RICARDO HALL                         ADDRESS ON FILE
RICARDO HART                         ADDRESS ON FILE
RICARDO HARTFIELD JR                 ADDRESS ON FILE
RICARDO HERRERA                      ADDRESS ON FILE
RICARDO HOGAN                        ADDRESS ON FILE
RICARDO HUNTER                       ADDRESS ON FILE
RICARDO JAMES                        ADDRESS ON FILE
RICARDO JORDAN                       ADDRESS ON FILE
RICARDO JUCO                         ADDRESS ON FILE
RICARDO LACARRIERE MARTINEZ          ADDRESS ON FILE
RICARDO LAGARES                      ADDRESS ON FILE
RICARDO LARIOS                       ADDRESS ON FILE
RICARDO LOPEZ                        ADDRESS ON FILE
RICARDO LUNA                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1598 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                    Service List
                                                                              Page 1823 of 2235

Claim Name                               Address Information
RICARDO MADERO                           ADDRESS ON FILE
RICARDO MARTINEZ                         ADDRESS ON FILE
RICARDO MEJIA                            ADDRESS ON FILE
RICARDO MIRANDA                          ADDRESS ON FILE
RICARDO MONTOYA                          ADDRESS ON FILE
RICARDO MORRISON                         ADDRESS ON FILE
RICARDO NAVAMUEL                         ADDRESS ON FILE
RICARDO OJEDA                            ADDRESS ON FILE
RICARDO ORTIZ                            ADDRESS ON FILE
RICARDO PALMA                            ADDRESS ON FILE
RICARDO PEREZ                            ADDRESS ON FILE
RICARDO PINKARD                          ADDRESS ON FILE
RICARDO PROUT                            ADDRESS ON FILE
RICARDO QUINTERO                         ADDRESS ON FILE
RICARDO REYES                            ADDRESS ON FILE
RICARDO RODRIGUEZ                        ADDRESS ON FILE
RICARDO RODRIGUEZ                        ADDRESS ON FILE
RICARDO RODRIZIGUEZ                      ADDRESS ON FILE
RICARDO ROSADO                           ADDRESS ON FILE
RICARDO SMALL                            ADDRESS ON FILE
RICARDO TAPIA                            ADDRESS ON FILE
RICARDO TORRES                           ADDRESS ON FILE
RICARDO TURNER                           ADDRESS ON FILE
RICARDO VALENCIA                         ADDRESS ON FILE
RICARDO VAZQUEZ                          ADDRESS ON FILE
RICARDO WARE                             ADDRESS ON FILE
RICCI GILSTRAP                           ADDRESS ON FILE
RICCO DAVIS                              ADDRESS ON FILE
RICCO PERKINS                            ADDRESS ON FILE
RICCY QUIROZ RIVERA                      ADDRESS ON FILE
RICE EQUIPMENT SERVICE INC               3249 S SCENIC SPRINGFIELD MO 65807
RICH ISCH                                ADDRESS ON FILE
RICH ZIETS                               ADDRESS ON FILE
RICHARD A MARTIN AND SON ELECTRICAL GC   593 WEST VALLEY FORGE ROAD KING OF PRUSSIA PA 19406
RICHARD ACOBE                            ADDRESS ON FILE
RICHARD ACUNA                            ADDRESS ON FILE
RICHARD ADAMS                            ADDRESS ON FILE
RICHARD AHLSTRAND                        ADDRESS ON FILE
RICHARD ALDERMAN                         ADDRESS ON FILE
RICHARD ALDRIDGE                         ADDRESS ON FILE
RICHARD ALEXANDER                        ADDRESS ON FILE
RICHARD ANDERSON                         ADDRESS ON FILE
RICHARD ARNOLD                           ADDRESS ON FILE
RICHARD AROCHO                           ADDRESS ON FILE
RICHARD ASHE                             ADDRESS ON FILE
RICHARD AVERY                            ADDRESS ON FILE
RICHARD B MCCARTY                        ADDRESS ON FILE
RICHARD BAKER                            ADDRESS ON FILE
RICHARD BAKER                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1599 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1824 of 2235

Claim Name                         Address Information
RICHARD BALDIC                     ADDRESS ON FILE
RICHARD BANKS                      ADDRESS ON FILE
RICHARD BANKS                      ADDRESS ON FILE
RICHARD BANTHEM                    ADDRESS ON FILE
RICHARD BARNIER                    ADDRESS ON FILE
RICHARD BARR                       ADDRESS ON FILE
RICHARD BARROW                     ADDRESS ON FILE
RICHARD BATTLES                    ADDRESS ON FILE
RICHARD BEATTY                     ADDRESS ON FILE
RICHARD BIBBS                      ADDRESS ON FILE
RICHARD BIRKLE                     ADDRESS ON FILE
RICHARD BISHOP                     ADDRESS ON FILE
RICHARD BLISS                      ADDRESS ON FILE
RICHARD BOREL                      ADDRESS ON FILE
RICHARD BOUCHILLON                 ADDRESS ON FILE
RICHARD BRAKE                      ADDRESS ON FILE
RICHARD BREWER                     ADDRESS ON FILE
RICHARD BRIDGES                    ADDRESS ON FILE
RICHARD BRITTON                    ADDRESS ON FILE
RICHARD BROMLEY                    ADDRESS ON FILE
RICHARD BROWN                      ADDRESS ON FILE
RICHARD BROWN                      ADDRESS ON FILE
RICHARD BROWN                      ADDRESS ON FILE
RICHARD BROWN                      ADDRESS ON FILE
RICHARD BRYAN                      ADDRESS ON FILE
RICHARD BUCKNER                    ADDRESS ON FILE
RICHARD BUNTYN                     ADDRESS ON FILE
RICHARD BURNS                      ADDRESS ON FILE
RICHARD CANNON                     ADDRESS ON FILE
RICHARD CANTRELL                   ADDRESS ON FILE
RICHARD CASH                       ADDRESS ON FILE
RICHARD CATALANO                   ADDRESS ON FILE
RICHARD CAVAZOS                    ADDRESS ON FILE
RICHARD CHEVER                     ADDRESS ON FILE
RICHARD CLARK                      ADDRESS ON FILE
RICHARD CLARK                      ADDRESS ON FILE
RICHARD CLARK CONTRACTING          13322 HILLENDALE DR WOODBRIDGE VA 22193-5136
RICHARD CLARKE                     ADDRESS ON FILE
RICHARD CLEVENGER                  ADDRESS ON FILE
RICHARD COOPER                     ADDRESS ON FILE
RICHARD CRUMBACKER                 ADDRESS ON FILE
RICHARD CRUZ                       ADDRESS ON FILE
RICHARD CUNNINGHAM                 ADDRESS ON FILE
RICHARD CURTIS                     ADDRESS ON FILE
RICHARD DACCARETT                  ADDRESS ON FILE
RICHARD DALY                       ADDRESS ON FILE
RICHARD DANIELSON                  ADDRESS ON FILE
RICHARD DAVID                      ADDRESS ON FILE
RICHARD DEARDEN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1600 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                       Page 1825 of 2235

Claim Name                         Address Information
RICHARD DELVALLE                   ADDRESS ON FILE
RICHARD DIRICKSON                  ADDRESS ON FILE
RICHARD DODD                       ADDRESS ON FILE
RICHARD DONES                      ADDRESS ON FILE
RICHARD DOUGLAS                    ADDRESS ON FILE
RICHARD DUNN                       ADDRESS ON FILE
RICHARD DURR                       ADDRESS ON FILE
RICHARD DUVIVIER                   ADDRESS ON FILE
RICHARD EDWARDS                    ADDRESS ON FILE
RICHARD ELDRIDGE                   ADDRESS ON FILE
RICHARD ELDRIDGE                   ADDRESS ON FILE
RICHARD ELMORE                     ADDRESS ON FILE
RICHARD F MANLEY                   ADDRESS ON FILE
RICHARD FAHRNER                    ADDRESS ON FILE
RICHARD FAIRCLOTH                  ADDRESS ON FILE
RICHARD FARABEE                    ADDRESS ON FILE
RICHARD FELICIANO                  ADDRESS ON FILE
RICHARD FLAHERTY                   ADDRESS ON FILE
RICHARD FOGLE                      ADDRESS ON FILE
RICHARD FOSTER                     ADDRESS ON FILE
RICHARD FRALEY                     ADDRESS ON FILE
RICHARD GAMBLE                     ADDRESS ON FILE
RICHARD GENCO                      ADDRESS ON FILE
RICHARD GILBERT                    ADDRESS ON FILE
RICHARD GILMAN                     ADDRESS ON FILE
RICHARD GOLIGHTLY                  432 WILLOW AVE MILLCREEK UT 84107
RICHARD GORE                       ADDRESS ON FILE
RICHARD GOUGH                      ADDRESS ON FILE
RICHARD GRAFFIUS                   ADDRESS ON FILE
RICHARD GRATHWOHL                  ADDRESS ON FILE
RICHARD GREEN                      ADDRESS ON FILE
RICHARD GREEN                      ADDRESS ON FILE
RICHARD GRIMES                     ADDRESS ON FILE
RICHARD GUTHRIE                    ADDRESS ON FILE
RICHARD H ELDRIDGE                 ADDRESS ON FILE
RICHARD HAMILTON                   ADDRESS ON FILE
RICHARD HARRIS                     ADDRESS ON FILE
RICHARD HARRISON                   ADDRESS ON FILE
RICHARD HARVEY                     ADDRESS ON FILE
RICHARD HAUSLER                    ADDRESS ON FILE
RICHARD HECHT                      ADDRESS ON FILE
RICHARD HEGER                      ADDRESS ON FILE
RICHARD HENDERSON                  ADDRESS ON FILE
RICHARD HENDRIX                    ADDRESS ON FILE
RICHARD HENSON                     ADDRESS ON FILE
RICHARD HENYO                      ADDRESS ON FILE
RICHARD HJORT                      ADDRESS ON FILE
RICHARD HOLCOMBE                   ADDRESS ON FILE
RICHARD HORVATH                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1601 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1826 of 2235

Claim Name                          Address Information
RICHARD HOWARD                      ADDRESS ON FILE
RICHARD HYER                        ADDRESS ON FILE
RICHARD JACKSON                     ADDRESS ON FILE
RICHARD JACKSON                     ADDRESS ON FILE
RICHARD JEFFERSON                   ADDRESS ON FILE
RICHARD JENKINS                     ADDRESS ON FILE
RICHARD JOHNS                       ADDRESS ON FILE
RICHARD JOHNSON                     ADDRESS ON FILE
RICHARD JOHNSON                     ADDRESS ON FILE
RICHARD JOHNSON                     ADDRESS ON FILE
RICHARD KEMP                        ADDRESS ON FILE
RICHARD KENNEDY                     ADDRESS ON FILE
RICHARD KENNEDY                     ADDRESS ON FILE
RICHARD KING                        ADDRESS ON FILE
RICHARD KINLEY                      ADDRESS ON FILE
RICHARD KNIGHT                      ADDRESS ON FILE
RICHARD KNIGHTSON                   ADDRESS ON FILE
RICHARD KNIGHTSTON                  ADDRESS ON FILE
RICHARD KORS                        ADDRESS ON FILE
RICHARD KUTCH                       ADDRESS ON FILE
RICHARD LABRIE                      ADDRESS ON FILE
RICHARD LAFORGE                     ADDRESS ON FILE
RICHARD LAKE                        ADDRESS ON FILE
RICHARD LANIER JR                   ADDRESS ON FILE
RICHARD LATHROUM                    ADDRESS ON FILE
RICHARD LAWLER                      ADDRESS ON FILE
RICHARD LECH                        ADDRESS ON FILE
RICHARD LEWIS                       ADDRESS ON FILE
RICHARD LIPTAK                      ADDRESS ON FILE
RICHARD LOCICERO                    ADDRESS ON FILE
RICHARD LODGE                       ADDRESS ON FILE
RICHARD LOPEZ                       ADDRESS ON FILE
RICHARD LUCE                        ADDRESS ON FILE
RICHARD MACKOWSKI                   ADDRESS ON FILE
RICHARD MANSCO                      ADDRESS ON FILE
RICHARD MARCHESE                    ADDRESS ON FILE
RICHARD MARGETSON                   ADDRESS ON FILE
RICHARD MARSH                       ADDRESS ON FILE
RICHARD MASON                       ADDRESS ON FILE
RICHARD MCFARLAND                   ADDRESS ON FILE
RICHARD MCLANE                      ADDRESS ON FILE
RICHARD MCMANN                      ADDRESS ON FILE
RICHARD MCNEIL                      ADDRESS ON FILE
RICHARD MCNICHOLAS                  ADDRESS ON FILE
RICHARD MELLOW CORP                 805 ENTERPRISE STREET DICKSON CITY PA 18519
RICHARD MERCER                      ADDRESS ON FILE
RICHARD MERRITT                     ADDRESS ON FILE
RICHARD MERROW                      ADDRESS ON FILE
RICHARD MESHURLE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1602 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                           Page 1827 of 2235

Claim Name                         Address Information
RICHARD MEZA                       ADDRESS ON FILE
RICHARD MICHAUD                    ADDRESS ON FILE
RICHARD MILLER                     ADDRESS ON FILE
RICHARD MILLER                     ADDRESS ON FILE
RICHARD MILTON                     ADDRESS ON FILE
RICHARD MITCHELL                   ADDRESS ON FILE
RICHARD MITCHELL                   ADDRESS ON FILE
RICHARD MONROE                     ADDRESS ON FILE
RICHARD MONTOYA                    ADDRESS ON FILE
RICHARD MOORE                      ADDRESS ON FILE
RICHARD MOORE                      ADDRESS ON FILE
RICHARD MORGAN                     ADDRESS ON FILE
RICHARD MOSLEY                     ADDRESS ON FILE
RICHARD MOSLEY                     ADDRESS ON FILE
RICHARD MULLEN                     ADDRESS ON FILE
RICHARD MULLEN                     ADDRESS ON FILE
RICHARD MYERS                      ADDRESS ON FILE
RICHARD NEILSEN                    ADDRESS ON FILE
RICHARD NELSON                     ADDRESS ON FILE
RICHARD NELSON                     ADDRESS ON FILE
RICHARD NEWSUAN                    ADDRESS ON FILE
RICHARD NYE                        ADDRESS ON FILE
RICHARD OGLESBY                    ADDRESS ON FILE
RICHARD P FUSEGNI                  201 KEARSARGE WAY PORTSMOUTH NH 03801
RICHARD PAGAN                      ADDRESS ON FILE
RICHARD PARKS                      ADDRESS ON FILE
RICHARD PATTERSON                  ADDRESS ON FILE
RICHARD PAUL CLARK                 ADDRESS ON FILE
RICHARD PERONI RD                  ADDRESS ON FILE
RICHARD PETWAY                     ADDRESS ON FILE
RICHARD PIERCE                     ADDRESS ON FILE
RICHARD PIERRE                     ADDRESS ON FILE
RICHARD PITTMAN                    ADDRESS ON FILE
RICHARD PRITCHETT                  ADDRESS ON FILE
RICHARD PUGH                       ADDRESS ON FILE
RICHARD RANDOLPH                   ADDRESS ON FILE
RICHARD RAY                        ADDRESS ON FILE
RICHARD RENFROW                    ADDRESS ON FILE
RICHARD RENNICK                    ADDRESS ON FILE
RICHARD RHODES                     ADDRESS ON FILE
RICHARD RIFFE                      ADDRESS ON FILE
RICHARD RIVERS                     ADDRESS ON FILE
RICHARD RIZZIERI                   ADDRESS ON FILE
RICHARD ROACH                      ADDRESS ON FILE
RICHARD ROCK                       ADDRESS ON FILE
RICHARD RODMAN                     ADDRESS ON FILE
RICHARD RUBIN                      ADDRESS ON FILE
RICHARD RUDENKO                    ADDRESS ON FILE
RICHARD RUIZ                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1603 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1828 of 2235

Claim Name                          Address Information
RICHARD SALCEDO                     ADDRESS ON FILE
RICHARD SANTIAGO                    ADDRESS ON FILE
RICHARD SEABRIDGE                   ADDRESS ON FILE
RICHARD SHAHAN                      ADDRESS ON FILE
RICHARD SHERWOOD                    ADDRESS ON FILE
RICHARD SHERY                       ADDRESS ON FILE
RICHARD SHUPE                       ADDRESS ON FILE
RICHARD SMITH                       ADDRESS ON FILE
RICHARD SMITH                       ADDRESS ON FILE
RICHARD SMITH                       ADDRESS ON FILE
RICHARD SMITH                       ADDRESS ON FILE
RICHARD SMITH                       ADDRESS ON FILE
RICHARD SMITH                       ADDRESS ON FILE
RICHARD SMOLEK                      ADDRESS ON FILE
RICHARD SNOW                        ADDRESS ON FILE
RICHARD SNYDER                      ADDRESS ON FILE
RICHARD SPEIRS                      ADDRESS ON FILE
RICHARD SQUIRE                      ADDRESS ON FILE
RICHARD STACHULSKI                  ADDRESS ON FILE
RICHARD STEPHENS                    ADDRESS ON FILE
RICHARD STEPHENS                    ADDRESS ON FILE
RICHARD STEWART                     ADDRESS ON FILE
RICHARD STEWART                     ADDRESS ON FILE
RICHARD STEWART                     ADDRESS ON FILE
RICHARD STINE                       ADDRESS ON FILE
RICHARD STOLEC                      ADDRESS ON FILE
RICHARD STOLL                       ADDRESS ON FILE
RICHARD SUTLIFF                     ADDRESS ON FILE
RICHARD SWAIN                       ADDRESS ON FILE
RICHARD TADLOCK                     ADDRESS ON FILE
RICHARD TATERA                      ADDRESS ON FILE
RICHARD TEJEDA                      ADDRESS ON FILE
RICHARD TERPENING                   ADDRESS ON FILE
RICHARD TERRELL                     ADDRESS ON FILE
RICHARD TERRELL                     ADDRESS ON FILE
RICHARD THAI                        ADDRESS ON FILE
RICHARD THIBODEAU                   ADDRESS ON FILE
RICHARD THOMPSON TURKETTE           ADDRESS ON FILE
RICHARD TOUREAU                     ADDRESS ON FILE
RICHARD TUCKER                      ADDRESS ON FILE
RICHARD VANDECAR                    ADDRESS ON FILE
RICHARD VICKERS                     ADDRESS ON FILE
RICHARD WAGNER                      ADDRESS ON FILE
RICHARD WAGNER                      ADDRESS ON FILE
RICHARD WALLACE                     ADDRESS ON FILE
RICHARD WARD                        ADDRESS ON FILE
RICHARD WARGO                       ADDRESS ON FILE
RICHARD WASZKIEWICZ                 ADDRESS ON FILE
RICHARD WATERS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1604 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1829 of 2235

Claim Name                            Address Information
RICHARD WATERS                        ADDRESS ON FILE
RICHARD WEAVER                        ADDRESS ON FILE
RICHARD WEDNER                        ADDRESS ON FILE
RICHARD WEISERT                       ADDRESS ON FILE
RICHARD WESTFALL                      ADDRESS ON FILE
RICHARD WHEATLEY                      ADDRESS ON FILE
RICHARD WHITE                         ADDRESS ON FILE
RICHARD WHITE                         ADDRESS ON FILE
RICHARD WHITE                         ADDRESS ON FILE
RICHARD WILCOX                        ADDRESS ON FILE
RICHARD WILLETTS                      ADDRESS ON FILE
RICHARD WILLIAMS                      ADDRESS ON FILE
RICHARD WYATT                         ADDRESS ON FILE
RICHARD YEARWOOD                      ADDRESS ON FILE
RICHARD ZAINO                         ADDRESS ON FILE
RICHARDS, LAYTON & FINGER             1 RODNEY SQUARE PO BOX 551 WILMINGTON DE 19899
RICHARDSON LANDSCAPE CONCEPTS         64 WIREGRASS COURT ANGIER NC 27501
RICHELLE RAMSEY                       ADDRESS ON FILE
RICHELLE SECOR                        ADDRESS ON FILE
RICHELLE TOMLINS                      ADDRESS ON FILE
RICHIE CHARLES                        ADDRESS ON FILE
RICHIE MELENDEZ                       ADDRESS ON FILE
RICHIE PRICE                          ADDRESS ON FILE
RICHIE SAWYER                         ADDRESS ON FILE
RICHLAND COUNTY TREASURER             PO BOX 8028 COLUMBIA SC 29202-8028
RICHMOND SECURITY INC                 491 SOUTHLAKE BOULEVARD NORTH CHESTERFIELD VA 23236
RICHON SAYLES                         ADDRESS ON FILE
RICHY SNEED                           ADDRESS ON FILE
RICK ACREE                            ADDRESS ON FILE
RICK ALLISON JUDGE OF PROBATE         DAILY MOUNTAIN EAGLE 1301 VIKING DRIVE JASPER AL 35501
RICK MICHAUD                          ADDRESS ON FILE
RICK MOSLEY                           ADDRESS ON FILE
RICKARY HOLLOMAN                      ADDRESS ON FILE
RICKEEDAH BOYD                        ADDRESS ON FILE
RICKESHIA RANSOM                      ADDRESS ON FILE
RICKEY CAROTHERS                      ADDRESS ON FILE
RICKEY JENNINGS                       ADDRESS ON FILE
RICKEY LEWIS                          ADDRESS ON FILE
RICKEY LUCAS                          ADDRESS ON FILE
RICKEY MCFARLANE                      ADDRESS ON FILE
RICKEY WALKER                         ADDRESS ON FILE
RICKEYA JONES                         ADDRESS ON FILE
RICKI KELLY                           ADDRESS ON FILE
RICKI MURRAY                          ADDRESS ON FILE
RICKI WELLS                           ADDRESS ON FILE
RICKIA JONES                          ADDRESS ON FILE
RICKIE HOWARD                         ADDRESS ON FILE
RICKIE RIDDLE                         ADDRESS ON FILE
RICKISHA FOGGIE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1605 OF 2008
                                                RUBY TUESDAY
                     Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1830 of 2235

Claim Name                            Address Information
RICKS AUTO GLASS AND STOREFRONT INC   301 S MAIN ST STATESBORO GA 30458
RICKS REPAIR MAINTENANCE              35 LAKEVIEW DRIVE NEW EGYPT NJ 08533
RICKY ANDERSON                        ADDRESS ON FILE
RICKY AVERY                           ADDRESS ON FILE
RICKY BAILEY                          ADDRESS ON FILE
RICKY BARNES JR                       ADDRESS ON FILE
RICKY BAUER                           ADDRESS ON FILE
RICKY BOWIE                           ADDRESS ON FILE
RICKY BUCHANAN                        ADDRESS ON FILE
RICKY BUTLER                          ADDRESS ON FILE
RICKY CHISM                           ADDRESS ON FILE
RICKY CONNELLY                        ADDRESS ON FILE
RICKY DEWITT                          ADDRESS ON FILE
RICKY DUPUIS                          ADDRESS ON FILE
RICKY GREENWOOD                       ADDRESS ON FILE
RICKY HARPER JR                       ADDRESS ON FILE
RICKY HAYNES                          ADDRESS ON FILE
RICKY HILL                            ADDRESS ON FILE
RICKY HOWARD                          ADDRESS ON FILE
RICKY HUNT                            ADDRESS ON FILE
RICKY JACKSON                         ADDRESS ON FILE
RICKY JOHNSON                         ADDRESS ON FILE
RICKY JONES                           ADDRESS ON FILE
RICKY KUYKENDALL                      ADDRESS ON FILE
RICKY LAMPKIN                         ADDRESS ON FILE
RICKY LARIN                           ADDRESS ON FILE
RICKY LEVERETTE                       ADDRESS ON FILE
RICKY LEWIS                           ADDRESS ON FILE
RICKY MARQUEZ                         ADDRESS ON FILE
RICKY MARSH                           ADDRESS ON FILE
RICKY MCLEOD                          ADDRESS ON FILE
RICKY MILLER                          ADDRESS ON FILE
RICKY MOORE                           ADDRESS ON FILE
RICKY MOORE                           ADDRESS ON FILE
RICKY MURPHY                          ADDRESS ON FILE
RICKY NYE                             ADDRESS ON FILE
RICKY PAINTER                         ADDRESS ON FILE
RICKY PATTON                          ADDRESS ON FILE
RICKY PEACOCK                         ADDRESS ON FILE
RICKY PEARSON                         ADDRESS ON FILE
RICKY PELZER                          ADDRESS ON FILE
RICKY POORE                           ADDRESS ON FILE
RICKY POTTER                          ADDRESS ON FILE
RICKY PREVOST                         ADDRESS ON FILE
RICKY PRIDGEN                         ADDRESS ON FILE
RICKY RAIFORD                         ADDRESS ON FILE
RICKY RAWLS                           ADDRESS ON FILE
RICKY RENNO                           ADDRESS ON FILE
RICKY RICH                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1606 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1831 of 2235

Claim Name                           Address Information
RICKY SHOAFF III                     ADDRESS ON FILE
RICKY SIMMONS                        ADDRESS ON FILE
RICKY SMITH                          ADDRESS ON FILE
RICKY STRESING                       ADDRESS ON FILE
RICKY SUTTON                         ADDRESS ON FILE
RICKY SYPHERS                        ADDRESS ON FILE
RICKY THOMAS                         ADDRESS ON FILE
RICKY TILLMAN                        ADDRESS ON FILE
RICKY TURNER                         ADDRESS ON FILE
RICKY WALLEY                         ADDRESS ON FILE
RICKY WHITE                          ADDRESS ON FILE
RICKY WILSON                         ADDRESS ON FILE
RICLON LINDSEY                       ADDRESS ON FILE
RICO CURRY                           ADDRESS ON FILE
RICO JONES                           ADDRESS ON FILE
RICO MATTHEWS                        ADDRESS ON FILE
RICO NIXON                           ADDRESS ON FILE
RICO RAWLINS                         ADDRESS ON FILE
RICO SWEENEY                         ADDRESS ON FILE
RICO WAKEFIELD                       ADDRESS ON FILE
RICO YOUNG                           ADDRESS ON FILE
RIDELY TOWNSHIP                      PO BOX 38 TRI STATE FINANCIAL GROUP BRIDGEPORT PA 19405
RIDER RICHARDSON                     ADDRESS ON FILE
RIDETRA GHEE                         ADDRESS ON FILE
RIDGE AT HAMILTON CROSSING, THE      100 HAMILTON RIDGE DR MARYVILLE TN 37801
RIDGE WASHINGTON                     ADDRESS ON FILE
RIDLEY TOWNSHIP                      PO BOX 38 BRIDGEPORT PA 19405
RIEDER HUNLEY                        ADDRESS ON FILE
RIEHLS REMODELING                    2027 BLACK OAK ST JEFFERSON CITY TN 37760
RIELLY JENNINGS                      ADDRESS ON FILE
RIET                                 EMPLOYER TAX SECTION ONE CAPITOL HILL - STE 36 PROVIDENCE RI 02908
RIGHTWAY MASTER TECH PLUMBING LLC    7024 FRIAR TRUCK LN MINT HILL NC 28227
RIGOBERTO MENA MONTANO               ADDRESS ON FILE
RIKENYA BRAMBLE                      ADDRESS ON FILE
RIKER IRRIGATION INC                 1144 AW NINE MILE RD PENSACOLA FL 32534
RIKKELLE RENNER                      ADDRESS ON FILE
RIKKI MCCELLAN                       ADDRESS ON FILE
RIKKI MYERS                          ADDRESS ON FILE
RIKKI RAY                            ADDRESS ON FILE
RILEIGH HALL                         ADDRESS ON FILE
RILEY ABRAMS                         ADDRESS ON FILE
RILEY BENORE                         ADDRESS ON FILE
RILEY BEVILACQUA                     ADDRESS ON FILE
RILEY BOLTON                         ADDRESS ON FILE
RILEY BROWN                          ADDRESS ON FILE
RILEY BURKE                          ADDRESS ON FILE
RILEY COSCHIGNANO                    ADDRESS ON FILE
RILEY DAVIS                          ADDRESS ON FILE
RILEY DAVIS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1607 OF 2008
                                                 RUBY TUESDAY
                     Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                  Service List
                                                                              Page 1832 of 2235

Claim Name                             Address Information
RILEY EDWARDS                          ADDRESS ON FILE
RILEY ENNIS                            ADDRESS ON FILE
RILEY GIBSON                           ADDRESS ON FILE
RILEY HASH                             ADDRESS ON FILE
RILEY HAWKINS                          ADDRESS ON FILE
RILEY HERALD                           ADDRESS ON FILE
RILEY JACKSON                          ADDRESS ON FILE
RILEY KEENEN                           ADDRESS ON FILE
RILEY KENNEY                           ADDRESS ON FILE
RILEY KEOHANE                          ADDRESS ON FILE
RILEY KOONTZ                           ADDRESS ON FILE
RILEY LUCZAK                           ADDRESS ON FILE
RILEY LYMAN                            ADDRESS ON FILE
RILEY MURPHY                           ADDRESS ON FILE
RILEY OSTRANDER                        ADDRESS ON FILE
RILEY OXENTINE                         ADDRESS ON FILE
RILEY PERRY                            ADDRESS ON FILE
RILEY PORTEUS                          ADDRESS ON FILE
RILEY REED                             ADDRESS ON FILE
RILEY RESSEN                           ADDRESS ON FILE
RILEY RUMRILL                          ADDRESS ON FILE
RILEY SARGINGER                        ADDRESS ON FILE
RILEY SHACKELFORD                      ADDRESS ON FILE
RILEY SOBIESKI                         ADDRESS ON FILE
RILEY SPRINGER                         ADDRESS ON FILE
RILEY THOMPSON                         ADDRESS ON FILE
RILEY WALLACE                          ADDRESS ON FILE
RILEY WAUGH                            ADDRESS ON FILE
RILEY WELLS                            ADDRESS ON FILE
RILEY WHITE                            ADDRESS ON FILE
RILEY WIBBERG                          ADDRESS ON FILE
RILLIE RAIFORD                         ADDRESS ON FILE
RINA GALLIEN                           ADDRESS ON FILE
RINA MONTOYA                           ADDRESS ON FILE
RINA SEMENTILLI                        ADDRESS ON FILE
RINA WILLIAMSON                        ADDRESS ON FILE
RING A LING CLEANING AND RESTORATION   155 STURDEVANT RD JAMESTOWN NY 14701
RINGO HAMPTON                          ADDRESS ON FILE
RINNAI AMERICA CORPORATION             103 INTERNATIONAL DRIVE PEACHTREE CITY GA 30269
RION JACKSON                           ADDRESS ON FILE
RIONNA GARRETT                         ADDRESS ON FILE
RIONNE WILSON                          ADDRESS ON FILE
RIPNA AKTER                            ADDRESS ON FILE
RISE FREEMAN                           ADDRESS ON FILE
RISHAWN HUMPHREY                       ADDRESS ON FILE
RISHAWN HUNT                           ADDRESS ON FILE
RISHIKESH RAMLAL                       ADDRESS ON FILE
RISKCONNECT                            DEPT 3563 PO BOX 123563 DALLAS TX 75312
RISKONNECT INC                         ATTN STEPHEN MADDEX 1701 BARRET LAKE BLVD, STE 500 KENNESAW GA 30144



Epiq Corporate Restructuring, LLC                                                              Page 1608 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1833 of 2235

Claim Name                           Address Information
RISKONNECT INC                       ATTN ROBERT MORRELL 1701 BARRET LAKE BLVD, STE 500 KENNESAW GA 30144
RITA                                 ADDRESS ON FILE
RITA BARR                            ADDRESS ON FILE
RITA BROUSSARD                       ADDRESS ON FILE
RITA COLE                            ADDRESS ON FILE
RITA DOLMAN                          ADDRESS ON FILE
RITA ESPERDY                         ADDRESS ON FILE
RITA FINNEGAN                        ADDRESS ON FILE
RITA GRAY                            ADDRESS ON FILE
RITA HINES                           ADDRESS ON FILE
RITA HOFFMAN                         ADDRESS ON FILE
RITA HOLLIS                          ADDRESS ON FILE
RITA MCCOLLOUGH                      ADDRESS ON FILE
RITA MORGAN                          ADDRESS ON FILE
RITA NICHOLS                         ADDRESS ON FILE
RITA PALMER                          ADDRESS ON FILE
RITA PARKS                           ADDRESS ON FILE
RITA RAMAGLIA                        ADDRESS ON FILE
RITA WALL                            ADDRESS ON FILE
RITA WILSON                          ADDRESS ON FILE
RITA YOUNG                           ADDRESS ON FILE
RITCHIE COOPER                       ADDRESS ON FILE
RITCHIE COPELAND                     ADDRESS ON FILE
RITCHIE PAGE DISTRIBUTING CO         175 NEW CANTON WAY ROBBINSVILLE NJ 86910
RITCHIE PAGE DISTRIBUTING CO INC     175 NEW CANTON WAY ROBBINSVILLE NJ 08691
RITE AID                             4 NEWARK RD MT VERNON OH 43050
RITE AIR MECHANICAL                  109 EDGEWOOD AVE BELLMAWR NJ 08031
RIVA HIGGINS                         ADDRESS ON FILE
RIVALDO ETIENNE                      ADDRESS ON FILE
RIVER BEECH INC                      171 HARRIS HILL RD MARYVILLE TN 37804
RIVER CITY CAPITAL PROPERTY          MANAGEMENT, LLC C/O NEWLINK MANAGEMENT GROUP P.O. BOX 17710 RICHMOND VA 23226
RIVER CITY CLEANING ENTERPRISE LLC   2128 WILLIAM ST 188 CAPE GIRARDEAU MO 63703
RIVER CITY DISTRIBUTING INC KY       PO BOX 58369 LOUISVILLE KY 40268
RIVER EAGLE DISTRIBUTING CO          2346 RUST AVENUE CAPE GIRARDEAU MO 63701
RIVER JONES                          ADDRESS ON FILE
RIVER RODRIGUEZ                      ADDRESS ON FILE
RIVERON CONSULTING LLC               2515 MCKINNEY AVE SUITE 1200 DALLAS TX 75201
RIVERS EDGE POA                      7175 EAST KEMPER RD CINCINNATI OH 45249
RIVERSIDE LAWNS                      7922 134TH ST SEBASTIAN FL 32958
RIVERSIDE MEDICAL GROUP              PO BOX 75774 BALTIMORE MD 21275
RIVERSIDE WALTER REED HOSPITAL       PO BOX 826608 PHILADELPHIA PA 19182
RIVERTOP CONTRACTING INC             2581 US HWY 70 SWANNANOA NC 28778
RIZON RESTAURANT SERVICES INC        103 SCHOOLSIDE DRIVE STE 131 ROCK HILL SC 29730
RIZSHEA GARCIA                       ADDRESS ON FILE
RJ CARPET CLEANING                   27858 WHITE OAK DR BROWNTOWN MI 48183
RJ CARPET CLEANING                   27858 WHITE OAK BROWNSTOWN MI 48183
RJ HELSON                            ADDRESS ON FILE
RJ YOUNG COMPANY INC                 MSC 7511 PO BOX 415000 NASHVILLE TN 37241
RJPA PROPERTIES LLC                  610A E BATTLEFIELD 321 SPRINGFIELD MO 65807



Epiq Corporate Restructuring, LLC                                                            Page 1609 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1834 of 2235

Claim Name                            Address Information
RL LIPTON DIST CO CLEVELAND           5900 PENNSYLVANIA AVENUE CLEVELAND OH 44137
RL LIPTON DISTRIBUTING YOUNGSTOWN     425 VICTORIA ROAD SUITE B AUSTINTOWN OH 44515
RLC LAWN SERVICE                      393 NEWTON DRIVE LAKE ORION MI 48362
RMC DISTRIBUTING COMPANY              1525 N NEWPORT RD COLORADO SPRINGS CO 80916
RMC TAMPA COMMONS LLC                 8902 N DALE MABRY HWY STE 200 RMC PROPERTY GROUP TAMPA FL 33614
RMC TAMPA COMMONS LLC                 C/O RMC PROPERTY GROUP 8902 N DALE MABRY HWY, STE 200 ATTN: LULI CANNON TAMPA
                                      FL 33614
RMS SERVICES                          1491 WELLMAN RD ASHVILLE NY 14710
RMS SERVICES OF WNY INC               1491 WELLMAN RD ASHVILLE NY 14710
RNDC OF SOUTH CAROLINA INC            PO BOX 3389 WEST COLUMBIA SC 29171
RNDC TEXAS LLC                        1010 ISUZU PARKWAY GRAND PRAIRIE TX 75053
RNIACI MCCLENNINGHAM                  ADDRESS ON FILE
ROAA ELHAG                            ADDRESS ON FILE
ROAKETHIA COOK                        ADDRESS ON FILE
ROANE COUNTY CLERK                    PO BOX 296 KINGSTON TN 37763
ROANOKE CITY HEALTH DEPARTMENT        1502 WILLIAMSON RD NE CIVIC MALL 2ND FLOOR ROANOKE VA 24012
ROANOKE COUNTY TREASURER              PO BOX 20409 ROANOKE VA 24018
ROANOKE RAPIDS SANITARY DIST          1000 JACKSON ST ROANOKE RAPIDS NC 27870
ROANOKE RAPIDS SANITARY DIST          DEPT CODE 3016 PO BOX 63016 CHARLOTTE NC 28263
ROAXANN HOLT                          ADDRESS ON FILE
ROB BURNETT                           ADDRESS ON FILE
ROB CONNER                            ADDRESS ON FILE
ROB RICHARDS                          ADDRESS ON FILE
ROBB LIVELY                           ADDRESS ON FILE
ROBBE HOUCK                           ADDRESS ON FILE
ROBBI BOGAR                           ADDRESS ON FILE
ROBBIE BURRIS                         ADDRESS ON FILE
ROBBIE BUTLER                         ADDRESS ON FILE
ROBBIE DOOLEY                         ADDRESS ON FILE
ROBBIE FRANKE                         ADDRESS ON FILE
ROBBIE HARBIN                         ADDRESS ON FILE
ROBBIE HARDING                        ADDRESS ON FILE
ROBBIE JAMES                          ADDRESS ON FILE
ROBBIE MCCLURE                        ADDRESS ON FILE
ROBBIE STEPHENS                       ADDRESS ON FILE
ROBBIE SVENSONS PROPERTY MANAGEMENT   11959 SW KNIGHTSBRIDGE LANE PORT ST LUCIE FL 34987
ROBBIE WILLIAMS                       ADDRESS ON FILE
ROBBY ANDERSON                        ADDRESS ON FILE
ROBBY FOSS                            ADDRESS ON FILE
ROBBY FRANKER                         ADDRESS ON FILE
ROBBY PIERCE                          ADDRESS ON FILE
ROBBY ROBINETTE                       ADDRESS ON FILE
ROBBY WARD                            ADDRESS ON FILE
ROBE ATOMA                            ADDRESS ON FILE
ROBEIDY ESPINAL                       ADDRESS ON FILE
ROBEL MAMO                            ADDRESS ON FILE
ROBEN BARRETT                         ADDRESS ON FILE
ROBENSON PLANTIN                      ADDRESS ON FILE
ROBERT A DAILEY TRUST                 1121 SCRUB JAY COURT C/O ANITA DAILEY TRUSTEE CARLSBAD CA 92009



Epiq Corporate Restructuring, LLC                                                             Page 1610 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1835 of 2235

Claim Name                         Address Information
ROBERT ABERCROMBIE                 ADDRESS ON FILE
ROBERT AHBOL                       ADDRESS ON FILE
ROBERT AINSWORTH                   ADDRESS ON FILE
ROBERT ALDER                       ADDRESS ON FILE
ROBERT ALEXANDER                   ADDRESS ON FILE
ROBERT ALLEN-POOLE                 ADDRESS ON FILE
ROBERT ALLEY                       ADDRESS ON FILE
ROBERT AND ROBIN MCCLENAGAN        ADDRESS ON FILE
ROBERT ANDERSON                    ADDRESS ON FILE
ROBERT ANDERSON                    ADDRESS ON FILE
ROBERT ANDERSON                    ADDRESS ON FILE
ROBERT ANDOLINI                    ADDRESS ON FILE
ROBERT ANTHONY                     ADDRESS ON FILE
ROBERT AQUINO                      ADDRESS ON FILE
ROBERT ARAUSA                      ADDRESS ON FILE
ROBERT ARRINGTON                   ADDRESS ON FILE
ROBERT ARSENAULT                   ADDRESS ON FILE
ROBERT AUGHINBAUGH                 ADDRESS ON FILE
ROBERT AULT                        ADDRESS ON FILE
ROBERT B LLOYD PLUMBING INC        PO BOX 1471 HENDERSON NC 27536
ROBERT BADESSA                     ADDRESS ON FILE
ROBERT BAILEY                      ADDRESS ON FILE
ROBERT BAILEY                      ADDRESS ON FILE
ROBERT BALAAM                      ADDRESS ON FILE
ROBERT BARCUS                      ADDRESS ON FILE
ROBERT BARWICK                     ADDRESS ON FILE
ROBERT BATTLE                      ADDRESS ON FILE
ROBERT BEACH                       ADDRESS ON FILE
ROBERT BEAMER                      ADDRESS ON FILE
ROBERT BEAUCHEMIN                  ADDRESS ON FILE
ROBERT BEAUMONT                    ADDRESS ON FILE
ROBERT BEAUREGARD                  ADDRESS ON FILE
ROBERT BECK                        ADDRESS ON FILE
ROBERT BECK                        ADDRESS ON FILE
ROBERT BECK                        ADDRESS ON FILE
ROBERT BELL                        ADDRESS ON FILE
ROBERT BENTON                      ADDRESS ON FILE
ROBERT BERNHARDT                   ADDRESS ON FILE
ROBERT BERRY                       ADDRESS ON FILE
ROBERT BIERER                      ADDRESS ON FILE
ROBERT BIGGS                       ADDRESS ON FILE
ROBERT BIGGS                       ADDRESS ON FILE
ROBERT BISHOP                      ADDRESS ON FILE
ROBERT BLANTON                     ADDRESS ON FILE
ROBERT BLEDSOE                     ADDRESS ON FILE
ROBERT BOALS                       ADDRESS ON FILE
ROBERT BODAN                       ADDRESS ON FILE
ROBERT BODDIE                      ADDRESS ON FILE
ROBERT BODURKA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1611 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1836 of 2235

Claim Name                         Address Information
ROBERT BOLTON                      ADDRESS ON FILE
ROBERT BOSWELL                     ADDRESS ON FILE
ROBERT BOUCHER                     ADDRESS ON FILE
ROBERT BOWMAN                      ADDRESS ON FILE
ROBERT BOWNE                       ADDRESS ON FILE
ROBERT BOYD                        ADDRESS ON FILE
ROBERT BOYD                        ADDRESS ON FILE
ROBERT BRADLEY                     ADDRESS ON FILE
ROBERT BRAJDIC                     ADDRESS ON FILE
ROBERT BRALEY                      ADDRESS ON FILE
ROBERT BRANDENBURG                 ADDRESS ON FILE
ROBERT BRANNON                     ADDRESS ON FILE
ROBERT BRANSON                     ADDRESS ON FILE
ROBERT BREESE                      ADDRESS ON FILE
ROBERT BROWN                       ADDRESS ON FILE
ROBERT BROWN                       ADDRESS ON FILE
ROBERT BRUBAKER                    ADDRESS ON FILE
ROBERT BRUCKER                     ADDRESS ON FILE
ROBERT BRUDER                      ADDRESS ON FILE
ROBERT BRUNSON                     ADDRESS ON FILE
ROBERT BRYANT                      ADDRESS ON FILE
ROBERT BULLOCK                     ADDRESS ON FILE
ROBERT BURGER                      ADDRESS ON FILE
ROBERT BUTLER                      ADDRESS ON FILE
ROBERT BYARS                       ADDRESS ON FILE
ROBERT CAIN                        ADDRESS ON FILE
ROBERT CALHOUN                     ADDRESS ON FILE
ROBERT CALLENDER                   ADDRESS ON FILE
ROBERT CAMPBELL                    ADDRESS ON FILE
ROBERT CAMPBELL                    ADDRESS ON FILE
ROBERT CAMPBELL                    ADDRESS ON FILE
ROBERT CARR                        ADDRESS ON FILE
ROBERT CARRILLO                    ADDRESS ON FILE
ROBERT CARTER                      ADDRESS ON FILE
ROBERT CARTER                      ADDRESS ON FILE
ROBERT CARTER                      ADDRESS ON FILE
ROBERT CARTER                      ADDRESS ON FILE
ROBERT CASTLEBERRY                 ADDRESS ON FILE
ROBERT CASTRO                      ADDRESS ON FILE
ROBERT CATALDO                     ADDRESS ON FILE
ROBERT CHANDLER                    ADDRESS ON FILE
ROBERT CHATMON                     ADDRESS ON FILE
ROBERT CHICK FRITZ INC             2351 MASCOUTAH AVENUE BELLEVILLE IL 62220
ROBERT CHRISTIE                    ADDRESS ON FILE
ROBERT CLARK BRENDA CLARK          ADDRESS ON FILE
ROBERT CLARKE                      ADDRESS ON FILE
ROBERT CLAYS                       ADDRESS ON FILE
ROBERT CLINGERMAN                  ADDRESS ON FILE
ROBERT COLES                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1612 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1837 of 2235

Claim Name                         Address Information
ROBERT COLLIER-WAY                 ADDRESS ON FILE
ROBERT COLLINS                     ADDRESS ON FILE
ROBERT CONLEY                      ADDRESS ON FILE
ROBERT CONTINO                     ADDRESS ON FILE
ROBERT COOKE                       ADDRESS ON FILE
ROBERT COOPER                      ADDRESS ON FILE
ROBERT CORDELL                     ADDRESS ON FILE
ROBERT COSTELLO                    ADDRESS ON FILE
ROBERT COVELL                      ADDRESS ON FILE
ROBERT CRAIG                       ADDRESS ON FILE
ROBERT CREAMER                     ADDRESS ON FILE
ROBERT CRIDDLE                     ADDRESS ON FILE
ROBERT CROSSEN                     ADDRESS ON FILE
ROBERT CUCINOTTA                   ADDRESS ON FILE
ROBERT CUOMO                       ADDRESS ON FILE
ROBERT CWIKLINSKI                  ADDRESS ON FILE
ROBERT D LEWIS                     ADDRESS ON FILE
ROBERT D MCCLENAGAN JR             ADDRESS ON FILE
ROBERT DAUBERT                     ADDRESS ON FILE
ROBERT DAVIS                       ADDRESS ON FILE
ROBERT DAVIS                       ADDRESS ON FILE
ROBERT DAVIS                       ADDRESS ON FILE
ROBERT DAVIS                       ADDRESS ON FILE
ROBERT DAVIS                       ADDRESS ON FILE
ROBERT DAVIS                       ADDRESS ON FILE
ROBERT DAVIS                       ADDRESS ON FILE
ROBERT DAVIS                       ADDRESS ON FILE
ROBERT DAVIS                       ADDRESS ON FILE
ROBERT DAW                         ADDRESS ON FILE
ROBERT DEBERRY                     ADDRESS ON FILE
ROBERT DENTON                      ADDRESS ON FILE
ROBERT DESCHEPPER                  ADDRESS ON FILE
ROBERT DEVORE                      ADDRESS ON FILE
ROBERT DIAS                        ADDRESS ON FILE
ROBERT DIAZ                        ADDRESS ON FILE
ROBERT DICKSON                     ADDRESS ON FILE
ROBERT DONOVAN                     ADDRESS ON FILE
ROBERT DOTZLER                     ADDRESS ON FILE
ROBERT DOVE                        ADDRESS ON FILE
ROBERT DOW                         ADDRESS ON FILE
ROBERT DOWDLE                      ADDRESS ON FILE
ROBERT DOWLESS                     ADDRESS ON FILE
ROBERT DREHER                      ADDRESS ON FILE
ROBERT DRUMMY                      ADDRESS ON FILE
ROBERT DUBOSE                      ADDRESS ON FILE
ROBERT DUNAWAY                     ADDRESS ON FILE
ROBERT DUNCAN III                  ADDRESS ON FILE
ROBERT DUNN                        ADDRESS ON FILE
ROBERT DUNSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1613 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1838 of 2235

Claim Name                        Address Information
ROBERT DURAN                      ADDRESS ON FILE
ROBERT DURFY                      ADDRESS ON FILE
ROBERT DYE                        ADDRESS ON FILE
ROBERT EASTER                     ADDRESS ON FILE
ROBERT EBERS                      ADDRESS ON FILE
ROBERT ECKERT                     ADDRESS ON FILE
ROBERT EDNEY                      ADDRESS ON FILE
ROBERT EDWARDS                    ADDRESS ON FILE
ROBERT ELEY                       ADDRESS ON FILE
ROBERT ELLIS                      ADDRESS ON FILE
ROBERT ELTING                     ADDRESS ON FILE
ROBERT EMERSON JR                 ADDRESS ON FILE
ROBERT ENGLE                      ADDRESS ON FILE
ROBERT ESPENSHIP                  ADDRESS ON FILE
ROBERT ESSER                      ADDRESS ON FILE
ROBERT ESTRIDGE                   ADDRESS ON FILE
ROBERT EVANS                      ADDRESS ON FILE
ROBERT EZELL                      ADDRESS ON FILE
ROBERT FAILLACE                   ADDRESS ON FILE
ROBERT FASANO                     ADDRESS ON FILE
ROBERT FAVINGER                   ADDRESS ON FILE
ROBERT FEINGOLD                   ADDRESS ON FILE
ROBERT FELDMAN                    ADDRESS ON FILE
ROBERT FERNANDEZ                  ADDRESS ON FILE
ROBERT FIELDS                     ADDRESS ON FILE
ROBERT FLEMING                    ADDRESS ON FILE
ROBERT FLINT                      ADDRESS ON FILE
ROBERT FLOYD                      ADDRESS ON FILE
ROBERT FLOYD                      ADDRESS ON FILE
ROBERT FOSTER                     ADDRESS ON FILE
ROBERT FOUST                      ADDRESS ON FILE
ROBERT FOUTNER                    ADDRESS ON FILE
ROBERT FRIAS                      ADDRESS ON FILE
ROBERT FULLENLOVE                 ADDRESS ON FILE
ROBERT FULTON                     ADDRESS ON FILE
ROBERT GARCIA                     ADDRESS ON FILE
ROBERT GARLAND                    ADDRESS ON FILE
ROBERT GATLIN                     ADDRESS ON FILE
ROBERT GEARY                      ADDRESS ON FILE
ROBERT GILCHRIST                  ADDRESS ON FILE
ROBERT GILCHRIST                  ADDRESS ON FILE
ROBERT GILLIAM                    ADDRESS ON FILE
ROBERT GLOVER                     ADDRESS ON FILE
ROBERT GLOWINSKI                  ADDRESS ON FILE
ROBERT GODHIGH                    ADDRESS ON FILE
ROBERT GOLDMAN                    ADDRESS ON FILE
ROBERT GOODMAN                    ADDRESS ON FILE
ROBERT GOODSON                    ADDRESS ON FILE
ROBERT GORDON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1614 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1839 of 2235

Claim Name                           Address Information
ROBERT GORTNEY                       ADDRESS ON FILE
ROBERT GOSS JR                       ADDRESS ON FILE
ROBERT GRAINGER                      ADDRESS ON FILE
ROBERT GRANT                         ADDRESS ON FILE
ROBERT GRAY                          ADDRESS ON FILE
ROBERT GRAY                          ADDRESS ON FILE
ROBERT GRAY                          ADDRESS ON FILE
ROBERT GREENE                        ADDRESS ON FILE
ROBERT GRIFFIN                       ADDRESS ON FILE
ROBERT GROTH                         ADDRESS ON FILE
ROBERT GWINN                         ADDRESS ON FILE
ROBERT HAAS                          ADDRESS ON FILE
ROBERT HAEFFNER                      ADDRESS ON FILE
ROBERT HAIGH                         ADDRESS ON FILE
ROBERT HALF INTL INC                 12400 COLLECTIONS CTR DR CHICAGO IL 60693
ROBERT HALL                          ADDRESS ON FILE
ROBERT HANABURGH                     ADDRESS ON FILE
ROBERT HANNAH                        ADDRESS ON FILE
ROBERT HANSEN                        ADDRESS ON FILE
ROBERT HANSEN                        ADDRESS ON FILE
ROBERT HARGETT                       ADDRESS ON FILE
ROBERT HARMON                        ADDRESS ON FILE
ROBERT HARRINGTON                    ADDRESS ON FILE
ROBERT HARRISON                      ADDRESS ON FILE
ROBERT HARTLEN                       ADDRESS ON FILE
ROBERT HARTMAN                       ADDRESS ON FILE
ROBERT HARVEY                        ADDRESS ON FILE
ROBERT HAYS                          ADDRESS ON FILE
ROBERT HEIDE                         ADDRESS ON FILE
ROBERT HEIDE                         ADDRESS ON FILE
ROBERT HEISEY                        ADDRESS ON FILE
ROBERT HEMPSTEAD                     ADDRESS ON FILE
ROBERT HENDERSON                     ADDRESS ON FILE
ROBERT HENDERSON                     ADDRESS ON FILE
ROBERT HENDLEY                       ADDRESS ON FILE
ROBERT HENSLEY                       ADDRESS ON FILE
ROBERT HERRON                        ADDRESS ON FILE
ROBERT HESS                          ADDRESS ON FILE
ROBERT HIGGINS                       ADDRESS ON FILE
ROBERT HIGGINS                       ADDRESS ON FILE
ROBERT HIGHSMITH                     ADDRESS ON FILE
ROBERT HIGHTOWER                     ADDRESS ON FILE
ROBERT HIGHTOWER                     ADDRESS ON FILE
ROBERT HILDRETH                      ADDRESS ON FILE
ROBERT HILL                          ADDRESS ON FILE
ROBERT HILL                          ADDRESS ON FILE
ROBERT HILLAN                        ADDRESS ON FILE
ROBERT HILLIARD                      ADDRESS ON FILE
ROBERT HILLMAN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1615 OF 2008
                                               RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                Service List
                                                                            Page 1840 of 2235

Claim Name                           Address Information
ROBERT HINES                         ADDRESS ON FILE
ROBERT HIRT                          ADDRESS ON FILE
ROBERT HOFFMANN                      ADDRESS ON FILE
ROBERT HOFMANN                       ADDRESS ON FILE
ROBERT HOLDEN                        ADDRESS ON FILE
ROBERT HOLLINS                       ADDRESS ON FILE
ROBERT HOLMES                        ADDRESS ON FILE
ROBERT HOLMES                        ADDRESS ON FILE
ROBERT HOLSTON                       ADDRESS ON FILE
ROBERT HOOKS                         ADDRESS ON FILE
ROBERT HOWARD                        ADDRESS ON FILE
ROBERT HOWELL                        ADDRESS ON FILE
ROBERT HUBER                         ADDRESS ON FILE
ROBERT HUCKS                         ADDRESS ON FILE
ROBERT HUDSON                        ADDRESS ON FILE
ROBERT HYDE                          ADDRESS ON FILE
ROBERT ILAVSKY                       ADDRESS ON FILE
ROBERT INGRAM                        ADDRESS ON FILE
ROBERT INGRAM                        ADDRESS ON FILE
ROBERT JACKSON                       ADDRESS ON FILE
ROBERT JACOBS                        ADDRESS ON FILE
ROBERT JAMES                         ADDRESS ON FILE
ROBERT JETT                          ADDRESS ON FILE
ROBERT JOHNS                         ADDRESS ON FILE
ROBERT JOHNSON                       ADDRESS ON FILE
ROBERT JOHNSON                       ADDRESS ON FILE
ROBERT JOHNSON                       ADDRESS ON FILE
ROBERT JOHNSON                       ADDRESS ON FILE
ROBERT JOHNSTON                      ADDRESS ON FILE
ROBERT JOHNSTON                      ADDRESS ON FILE
ROBERT JONES                         ADDRESS ON FILE
ROBERT JONES                         ADDRESS ON FILE
ROBERT JONES                         ADDRESS ON FILE
ROBERT JONES PRESSURE CLEANING INC   17065 SE 249TH TER UMATILLA FL 32784
ROBERT JORDAN                        ADDRESS ON FILE
ROBERT JORDAN                        ADDRESS ON FILE
ROBERT JOYCE                         ADDRESS ON FILE
ROBERT KALMBACH                      ADDRESS ON FILE
ROBERT KENNEDY                       ADDRESS ON FILE
ROBERT KIBBEY                        ADDRESS ON FILE
ROBERT KIFF                          ADDRESS ON FILE
ROBERT KIMBREL                       ADDRESS ON FILE
ROBERT KOEN                          ADDRESS ON FILE
ROBERT KONIS                         ADDRESS ON FILE
ROBERT KOONS                         ADDRESS ON FILE
ROBERT KRAFT                         ADDRESS ON FILE
ROBERT KRUIZENGA                     ADDRESS ON FILE
ROBERT L EDEN LLC                    911 WHITEWAY DR BROOKSVILLE FL 34601
ROBERT L FRESHLEY                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1616 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1841 of 2235

Claim Name                           Address Information
ROBERT LABERT                        ADDRESS ON FILE
ROBERT LABONTE                       ADDRESS ON FILE
ROBERT LABONTE PLG HTG               PO BOX 112 WESTPORT MA 02790-0112
ROBERT LAING                         ADDRESS ON FILE
ROBERT LAMARR                        ADDRESS ON FILE
ROBERT LATIMER                       ADDRESS ON FILE
ROBERT LAUER                         ADDRESS ON FILE
ROBERT LEBOEUF                       ADDRESS ON FILE
ROBERT LEBRUN                        ADDRESS ON FILE
ROBERT LEE                           ADDRESS ON FILE
ROBERT LEMIESZ                       ADDRESS ON FILE
ROBERT LEMIRE                        ADDRESS ON FILE
ROBERT LESTER                        ADDRESS ON FILE
ROBERT LEWALLEN                      ADDRESS ON FILE
ROBERT LEWIS                         ADDRESS ON FILE
ROBERT LEWIS                         ADDRESS ON FILE
ROBERT LEWIS                         ADDRESS ON FILE
ROBERT LINDERMAN                     ADDRESS ON FILE
ROBERT LIQUORI                       ADDRESS ON FILE
ROBERT LITZ                          ADDRESS ON FILE
ROBERT LOCKE                         ADDRESS ON FILE
ROBERT LONGENECKER                   ADDRESS ON FILE
ROBERT LOONEY                        ADDRESS ON FILE
ROBERT LOONEY                        ADDRESS ON FILE
ROBERT LOUDERMILK                    ADDRESS ON FILE
ROBERT LUDWIG                        ADDRESS ON FILE
ROBERT M ALLEN FAMILY LP             1115 W 2ND STREET PO BOX987 HASTINGS NE 68902
ROBERT MAAHS                         ADDRESS ON FILE
ROBERT MALDON                        ADDRESS ON FILE
ROBERT MANNS                         ADDRESS ON FILE
ROBERT MARCANTONI                    ADDRESS ON FILE
ROBERT MARRO                         ADDRESS ON FILE
ROBERT MARSHALL                      ADDRESS ON FILE
ROBERT MARTIN STATON                 1244 BISHOPS VIEW LN KNOXVILLE TN 37932
ROBERT MARTINEZ                      ADDRESS ON FILE
ROBERT MARTINI                       ADDRESS ON FILE
ROBERT MASON                         ADDRESS ON FILE
ROBERT MATHEWSON                     ADDRESS ON FILE
ROBERT MCCARTHY                      ADDRESS ON FILE
ROBERT MCCLELLAND                    ADDRESS ON FILE
ROBERT MCCLENAGAN                    ADDRESS ON FILE
ROBERT MCCLENDON                     ADDRESS ON FILE
ROBERT MCCLINTOCK                    ADDRESS ON FILE
ROBERT MCCONNELL                     ADDRESS ON FILE
ROBERT MCDANIEL                      ADDRESS ON FILE
ROBERT MCGIBENY                      ADDRESS ON FILE
ROBERT MCINTYRE                      ADDRESS ON FILE
ROBERT MCKENZIE                      ADDRESS ON FILE
ROBERT MCKINNIE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1617 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1842 of 2235

Claim Name                          Address Information
ROBERT MCKNIGHT                     ADDRESS ON FILE
ROBERT MCPHAIL                      ADDRESS ON FILE
ROBERT MEDALLIS                     ADDRESS ON FILE
ROBERT MEEKS                        ADDRESS ON FILE
ROBERT METZGER                      ADDRESS ON FILE
ROBERT MEYER                        ADDRESS ON FILE
ROBERT MIDDLEBROOK                  ADDRESS ON FILE
ROBERT MILICI                       ADDRESS ON FILE
ROBERT MILLER                       ADDRESS ON FILE
ROBERT MILLER                       ADDRESS ON FILE
ROBERT MILLER                       ADDRESS ON FILE
ROBERT MILLER                       ADDRESS ON FILE
ROBERT MILLER JR                    ADDRESS ON FILE
ROBERT MILLMAN                      ADDRESS ON FILE
ROBERT MILLS                        ADDRESS ON FILE
ROBERT MINOR                        ADDRESS ON FILE
ROBERT MIRE                         ADDRESS ON FILE
ROBERT MITCHELL                     ADDRESS ON FILE
ROBERT MITCHELL                     ADDRESS ON FILE
ROBERT MITCHELL                     ADDRESS ON FILE
ROBERT MOLYNEUX                     ADDRESS ON FILE
ROBERT MONTGOMERY                   ADDRESS ON FILE
ROBERT MONTGOMERY                   ADDRESS ON FILE
ROBERT MOORE                        ADDRESS ON FILE
ROBERT MORRIS                       ADDRESS ON FILE
ROBERT MORRIS                       ADDRESS ON FILE
ROBERT MORRISON                     ADDRESS ON FILE
ROBERT MORRISON III                 ADDRESS ON FILE
ROBERT MULLINS                      ADDRESS ON FILE
ROBERT MULVIHILL                    ADDRESS ON FILE
ROBERT MUNGER                       ADDRESS ON FILE
ROBERT MURDY                        ADDRESS ON FILE
ROBERT MYERS                        ADDRESS ON FILE
ROBERT NADVIT                       ADDRESS ON FILE
ROBERT NELSOM                       ADDRESS ON FILE
ROBERT NICELY                       ADDRESS ON FILE
ROBERT NICHOLS                      ADDRESS ON FILE
ROBERT NIEDZIELSKI                  ADDRESS ON FILE
ROBERT NUNEZ                        ADDRESS ON FILE
ROBERT NZHDEHYAN                    ADDRESS ON FILE
ROBERT OATES                        ADDRESS ON FILE
ROBERT OATLEY                       ADDRESS ON FILE
ROBERT OELER                        ADDRESS ON FILE
ROBERT OLIVER                       ADDRESS ON FILE
ROBERT ORLOWSKI                     ADDRESS ON FILE
ROBERT ORR                          ADDRESS ON FILE
ROBERT OSBORNE                      ADDRESS ON FILE
ROBERT OTTO                         ADDRESS ON FILE
ROBERT OVERTON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1618 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1843 of 2235

Claim Name                         Address Information
ROBERT PACHECO                     ADDRESS ON FILE
ROBERT PARDUE                      ADDRESS ON FILE
ROBERT PARKER                      ADDRESS ON FILE
ROBERT PARKINSON                   ADDRESS ON FILE
ROBERT PENNINGTON                  ADDRESS ON FILE
ROBERT PEREZ                       ADDRESS ON FILE
ROBERT PERKINS                     ADDRESS ON FILE
ROBERT PERRY                       ADDRESS ON FILE
ROBERT PERRY                       ADDRESS ON FILE
ROBERT PETERSON                    ADDRESS ON FILE
ROBERT PETTY                       ADDRESS ON FILE
ROBERT PHARRIS                     ADDRESS ON FILE
ROBERT PHIPPS                      ADDRESS ON FILE
ROBERT PHIPPS                      ADDRESS ON FILE
ROBERT PIERCE                      ADDRESS ON FILE
ROBERT PILAND                      ADDRESS ON FILE
ROBERT PINSON                      ADDRESS ON FILE
ROBERT PITTMAN                     ADDRESS ON FILE
ROBERT PITTMAN                     ADDRESS ON FILE
ROBERT PITTMAN                     ADDRESS ON FILE
ROBERT POHL                        ADDRESS ON FILE
ROBERT POSEY                       ADDRESS ON FILE
ROBERT POSLEY                      ADDRESS ON FILE
ROBERT POWELL                      ADDRESS ON FILE
ROBERT POWELL                      ADDRESS ON FILE
ROBERT PRESTON                     ADDRESS ON FILE
ROBERT PYLE                        ADDRESS ON FILE
ROBERT QUINONES                    ADDRESS ON FILE
ROBERT RAGLAND                     ADDRESS ON FILE
ROBERT RAMEY                       ADDRESS ON FILE
ROBERT RAMSEY                      ADDRESS ON FILE
ROBERT RANDALL                     ADDRESS ON FILE
ROBERT RAUDA                       ADDRESS ON FILE
ROBERT RAUEN                       ADDRESS ON FILE
ROBERT REDMOND                     ADDRESS ON FILE
ROBERT REED                        ADDRESS ON FILE
ROBERT REESE                       ADDRESS ON FILE
ROBERT REIN                        ADDRESS ON FILE
ROBERT RENFROW                     ADDRESS ON FILE
ROBERT REVELLE                     ADDRESS ON FILE
ROBERT REYNOLDS                    ADDRESS ON FILE
ROBERT RHOADES-HIGHMIGH            ADDRESS ON FILE
ROBERT RHOADS                      ADDRESS ON FILE
ROBERT RICH                        ADDRESS ON FILE
ROBERT RICHARDSON                  ADDRESS ON FILE
ROBERT RICHARDSON                  ADDRESS ON FILE
ROBERT RICKS                       ADDRESS ON FILE
ROBERT RIDER                       ADDRESS ON FILE
ROBERT RIGGINS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1619 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1844 of 2235

Claim Name                         Address Information
ROBERT RITZER                      ADDRESS ON FILE
ROBERT RIVERA                      ADDRESS ON FILE
ROBERT RIVERA                      ADDRESS ON FILE
ROBERT ROBINSON                    ADDRESS ON FILE
ROBERT RODIA                       ADDRESS ON FILE
ROBERT RODRIGUES                   ADDRESS ON FILE
ROBERT ROEDER                      ADDRESS ON FILE
ROBERT ROEMER                      ADDRESS ON FILE
ROBERT ROOKS                       ADDRESS ON FILE
ROBERT ROSENGREN                   ADDRESS ON FILE
ROBERT ROSS                        ADDRESS ON FILE
ROBERT ROWAN                       ADDRESS ON FILE
ROBERT RUMLER                      ADDRESS ON FILE
ROBERT RUSHING                     ADDRESS ON FILE
ROBERT SABO                        ADDRESS ON FILE
ROBERT SAMPSON                     ADDRESS ON FILE
ROBERT SANDERS                     ADDRESS ON FILE
ROBERT SAUNDERS                    ADDRESS ON FILE
ROBERT SCALES                      ADDRESS ON FILE
ROBERT SCANNELLI                   ADDRESS ON FILE
ROBERT SCARVER                     ADDRESS ON FILE
ROBERT SCATTERGOOD                 ADDRESS ON FILE
ROBERT SCHNAPP                     ADDRESS ON FILE
ROBERT SEED                        ADDRESS ON FILE
ROBERT SELLERS                     ADDRESS ON FILE
ROBERT SELLIN                      ADDRESS ON FILE
ROBERT SEYMOUR                     ADDRESS ON FILE
ROBERT SHAFFER                     ADDRESS ON FILE
ROBERT SHAFFER                     ADDRESS ON FILE
ROBERT SHAMBLIN                    ADDRESS ON FILE
ROBERT SHAW                        ADDRESS ON FILE
ROBERT SHEALY                      ADDRESS ON FILE
ROBERT SHEPPARD                    ADDRESS ON FILE
ROBERT SIEK                        ADDRESS ON FILE
ROBERT SIEMER                      ADDRESS ON FILE
ROBERT SIEMON                      ADDRESS ON FILE
ROBERT SKABOWSKI                   ADDRESS ON FILE
ROBERT SLAUGHTER                   ADDRESS ON FILE
ROBERT SLEDGE AND MANEAK HALL      ADDRESS ON FILE
ROBERT SMALLWOOD                   ADDRESS ON FILE
ROBERT SMELSER                     ADDRESS ON FILE
ROBERT SMITH                       ADDRESS ON FILE
ROBERT SMITH                       ADDRESS ON FILE
ROBERT SMITH                       ADDRESS ON FILE
ROBERT SNUGGS                      ADDRESS ON FILE
ROBERT SOMMERVILLE                 ADDRESS ON FILE
ROBERT SOWERS                      ADDRESS ON FILE
ROBERT SPAIN                       ADDRESS ON FILE
ROBERT SPARKS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1620 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1845 of 2235

Claim Name                          Address Information
ROBERT SPEIGHTS                     ADDRESS ON FILE
ROBERT SPENCER JR                   ADDRESS ON FILE
ROBERT SPIRES                       ADDRESS ON FILE
ROBERT SPITZNAS                     ADDRESS ON FILE
ROBERT STACY                        ADDRESS ON FILE
ROBERT STACY                        ADDRESS ON FILE
ROBERT STAFFORD                     ADDRESS ON FILE
ROBERT STEFANOWICZ                  ADDRESS ON FILE
ROBERT STEPHENS                     ADDRESS ON FILE
ROBERT STEVENSON                    ADDRESS ON FILE
ROBERT STIGDON                      ADDRESS ON FILE
ROBERT STOWELL                      ADDRESS ON FILE
ROBERT STRATTON                     ADDRESS ON FILE
ROBERT STRIFE                       ADDRESS ON FILE
ROBERT STRONG                       ADDRESS ON FILE
ROBERT STRONG II                    ADDRESS ON FILE
ROBERT SULLIVAN                     ADDRESS ON FILE
ROBERT SUNDQUIST                    ADDRESS ON FILE
ROBERT TACEY                        ADDRESS ON FILE
ROBERT TACKABERRY                   ADDRESS ON FILE
ROBERT TAMISIEA                     ADDRESS ON FILE
ROBERT TATE                         ADDRESS ON FILE
ROBERT TAYLOR                       ADDRESS ON FILE
ROBERT TAYLOR JR                    ADDRESS ON FILE
ROBERT TEEMAN                       ADDRESS ON FILE
ROBERT TERRY                        ADDRESS ON FILE
ROBERT TERWILLINGER                 ADDRESS ON FILE
ROBERT THORNTON                     ADDRESS ON FILE
ROBERT TICCHIO                      ADDRESS ON FILE
ROBERT TONEY                        ADDRESS ON FILE
ROBERT TOWNS                        ADDRESS ON FILE
ROBERT TRAVIS                       ADDRESS ON FILE
ROBERT TRIGGS                       ADDRESS ON FILE
ROBERT TRIMMER                      ADDRESS ON FILE
ROBERT TRITT                        ADDRESS ON FILE
ROBERT TURLEY                       ADDRESS ON FILE
ROBERT UEHARA                       ADDRESS ON FILE
ROBERT UNDERWOOD                    ADDRESS ON FILE
ROBERT VALENTINE                    ADDRESS ON FILE
ROBERT VANORDEN                     ADDRESS ON FILE
ROBERT VASQUEZ                      ADDRESS ON FILE
ROBERT VELEZ                        ADDRESS ON FILE
ROBERT VERDEN                       ADDRESS ON FILE
ROBERT VILLALBA                     ADDRESS ON FILE
ROBERT VILLARREAL                   ADDRESS ON FILE
ROBERT VOLLMER                      ADDRESS ON FILE
ROBERT W. HOGAN                     2233 HALCYON BLVD. MONTGOMERY AL 36117
ROBERT WAGNER                       ADDRESS ON FILE
ROBERT WALKER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1621 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1846 of 2235

Claim Name                         Address Information
ROBERT WALLER                      ADDRESS ON FILE
ROBERT WARD                        ADDRESS ON FILE
ROBERT WARGO                       ADDRESS ON FILE
ROBERT WARREN                      ADDRESS ON FILE
ROBERT WASHINGTON                  ADDRESS ON FILE
ROBERT WASHINGTON                  ADDRESS ON FILE
ROBERT WASHINGTON                  ADDRESS ON FILE
ROBERT WASHINGTON                  ADDRESS ON FILE
ROBERT WATKINS                     ADDRESS ON FILE
ROBERT WATSON                      ADDRESS ON FILE
ROBERT WEAVER                      ADDRESS ON FILE
ROBERT WELCH                       ADDRESS ON FILE
ROBERT WELLS                       ADDRESS ON FILE
ROBERT WELLS                       ADDRESS ON FILE
ROBERT WEST                        ADDRESS ON FILE
ROBERT WESTER                      ADDRESS ON FILE
ROBERT WHALEN                      ADDRESS ON FILE
ROBERT WHEATON                     ADDRESS ON FILE
ROBERT WHEELER                     ADDRESS ON FILE
ROBERT WHITE                       ADDRESS ON FILE
ROBERT WHITE                       ADDRESS ON FILE
ROBERT WHITTINGTON                 ADDRESS ON FILE
ROBERT WILBURN                     ADDRESS ON FILE
ROBERT WILKINS                     ADDRESS ON FILE
ROBERT WILLIAMS                    ADDRESS ON FILE
ROBERT WILLIAMS                    ADDRESS ON FILE
ROBERT WILLIAMS                    ADDRESS ON FILE
ROBERT WILLIAMS                    ADDRESS ON FILE
ROBERT WILLINGHAM                  ADDRESS ON FILE
ROBERT WILLIS                      ADDRESS ON FILE
ROBERT WILLMAN                     ADDRESS ON FILE
ROBERT WILSON                      ADDRESS ON FILE
ROBERT WILSON                      ADDRESS ON FILE
ROBERT WILSON                      ADDRESS ON FILE
ROBERT WIMES                       ADDRESS ON FILE
ROBERT WIMPEE                      ADDRESS ON FILE
ROBERT WINDHAM                     ADDRESS ON FILE
ROBERT WINSLOW                     ADDRESS ON FILE
ROBERT WOLENSKI                    ADDRESS ON FILE
ROBERT WOOL                        ADDRESS ON FILE
ROBERT WORKMAN JR                  ADDRESS ON FILE
ROBERT WRIGHT                      ADDRESS ON FILE
ROBERT WRIGHT                      ADDRESS ON FILE
ROBERT YATES                       ADDRESS ON FILE
ROBERT YOUNG                       ADDRESS ON FILE
ROBERT ZANELLA                     ADDRESS ON FILE
ROBERT ZEISLER                     ADDRESS ON FILE
ROBERT-PAUL RAINES                 ADDRESS ON FILE
ROBERTA FRANKS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1622 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1847 of 2235

Claim Name                            Address Information
ROBERTA FRANKS                        ADDRESS ON FILE
ROBERTA GAINES                        ADDRESS ON FILE
ROBERTA MAXWELL                       ADDRESS ON FILE
ROBERTA MORALES                       ADDRESS ON FILE
ROBERTA PELESS                        ADDRESS ON FILE
ROBERTA SCHMIDT                       ADDRESS ON FILE
ROBERTA SIMMONS                       ADDRESS ON FILE
ROBERTA SMITH                         ADDRESS ON FILE
ROBERTHIA JAMES                       ADDRESS ON FILE
ROBERTLENS JEAN-GILLES                ADDRESS ON FILE
ROBERTO ALARD                         ADDRESS ON FILE
ROBERTO BARRIOS                       ADDRESS ON FILE
ROBERTO BELTRAN                       ADDRESS ON FILE
ROBERTO CASTRILLO                     ADDRESS ON FILE
ROBERTO DE LEON GUZMAN                ADDRESS ON FILE
ROBERTO ESTRELLA                      ADDRESS ON FILE
ROBERTO GAMEZ                         ADDRESS ON FILE
ROBERTO GARCIA                        ADDRESS ON FILE
ROBERTO JOHNSON                       ADDRESS ON FILE
ROBERTO LABOY                         ADDRESS ON FILE
ROBERTO MCQUEARY                      ADDRESS ON FILE
ROBERTO MIRAVITE                      ADDRESS ON FILE
ROBERTO PAGAN SANTANA                 ADDRESS ON FILE
ROBERTO POZOS                         ADDRESS ON FILE
ROBERTO RAMIREZ                       ADDRESS ON FILE
ROBERTO ROJAS                         ADDRESS ON FILE
ROBERTO SANDOVAL                      ADDRESS ON FILE
ROBERTO SANTIAGO                      ADDRESS ON FILE
ROBERTO SERRANO JR                    ADDRESS ON FILE
ROBERTO TREJO                         ADDRESS ON FILE
ROBERTO WILLIAMS                      ADDRESS ON FILE
ROBERTS ELECTRICAL CONTRACTORS INC    7420D HITT RD MOBILE AL 36695
ROBERTS LAWN CARE                     1705 CAMBRIDGE DR KINSTON NC 28504
ROBERTS LAWN CARE LLC                 PO BOX 6369 KINSTON NC 28501
ROBERTS OXYGEN COMPANY INC            ATTN MICHAEL D KITZIWGER, VP SALES 15830 REDLAND RD ROCKVILLE MD 20855
ROBERTS, PRESTON M                    D/B/A PETE'S LANDSCAPING 1399 S ELIZABETH ST EXT SAINT PAULS NC 28384
ROBERTSON RESTAURANT SVCE LLC         80 MAIN ST SAVONA NY 14879
ROBESON COUNTY TAX COLLECTOR          550 NORTH CHESTNUT ST. SECOND FLOOR LUMBERTON NC 28358
ROBESON COUNTY TAX COLLECTOR          ATTN ANDREA OXENDINE 550 N CHESTNUT ST, FL 2ND LUMBERTON NC 28358
ROBIN ADAMS                           ADDRESS ON FILE
ROBIN ALLEN                           ADDRESS ON FILE
ROBIN ANDERSON                        ADDRESS ON FILE
ROBIN BANKS                           ADDRESS ON FILE
ROBIN BISNETT                         ADDRESS ON FILE
ROBIN BOCH                            ADDRESS ON FILE
ROBIN BROWN                           ADDRESS ON FILE
ROBIN COMPTON                         ADDRESS ON FILE
ROBIN DELLARAGIONE                    ADDRESS ON FILE
ROBIN EDMONDSON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1623 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1848 of 2235

Claim Name                           Address Information
ROBIN FLORO                          ADDRESS ON FILE
ROBIN FRIEDMEYER                     ADDRESS ON FILE
ROBIN GADBERRY                       ADDRESS ON FILE
ROBIN GARCIA                         ADDRESS ON FILE
ROBIN GARDNER                        ADDRESS ON FILE
ROBIN GRONER                         ADDRESS ON FILE
ROBIN HAITHCOAT                      ADDRESS ON FILE
ROBIN HALL                           ADDRESS ON FILE
ROBIN HESKETT                        ADDRESS ON FILE
ROBIN HOLCOMB                        ADDRESS ON FILE
ROBIN HOPKINS                        ADDRESS ON FILE
ROBIN HOWZE                          ADDRESS ON FILE
ROBIN HUDSON                         ADDRESS ON FILE
ROBIN HUNT                           ADDRESS ON FILE
ROBIN JOHN BALAJONDA                 ADDRESS ON FILE
ROBIN KEELE                          ADDRESS ON FILE
ROBIN KINDRED                        ADDRESS ON FILE
ROBIN KINSEY                         ADDRESS ON FILE
ROBIN KUHL                           ADDRESS ON FILE
ROBIN LATESKY                        ADDRESS ON FILE
ROBIN LIPSCOMB                       ADDRESS ON FILE
ROBIN LUKENS                         ADDRESS ON FILE
ROBIN LYLE                           ADDRESS ON FILE
ROBIN MAROTTO                        ADDRESS ON FILE
ROBIN MASON                          ADDRESS ON FILE
ROBIN MCCOLLUM                       ADDRESS ON FILE
ROBIN MCCULLOUGH                     ADDRESS ON FILE
ROBIN MCDONALD                       ADDRESS ON FILE
ROBIN MCRAE                          ADDRESS ON FILE
ROBIN MIRANDA                        ADDRESS ON FILE
ROBIN MOORE                          ADDRESS ON FILE
ROBIN MOSLEY                         ADDRESS ON FILE
ROBIN PEARSON                        ADDRESS ON FILE
ROBIN PEARSON                        ADDRESS ON FILE
ROBIN PHELAN                         ADDRESS ON FILE
ROBIN POE                            ADDRESS ON FILE
ROBIN ROBBINS                        ADDRESS ON FILE
ROBIN ROTTIERS                       ADDRESS ON FILE
ROBIN RYANT                          ADDRESS ON FILE
ROBIN SEMROW                         ADDRESS ON FILE
ROBIN SHARP                          ADDRESS ON FILE
ROBIN SHATTUCK                       ADDRESS ON FILE
ROBIN SIKES                          ADDRESS ON FILE
ROBIN SINGLETON                      ADDRESS ON FILE
ROBIN SMITH                          ADDRESS ON FILE
ROBIN SMITH                          ADDRESS ON FILE
ROBIN SPEAKS                         ADDRESS ON FILE
ROBIN STAMPER                        ADDRESS ON FILE
ROBIN STRANDBERG                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1624 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1849 of 2235

Claim Name                            Address Information
ROBIN THAYER                          ADDRESS ON FILE
ROBIN TURNER                          ADDRESS ON FILE
ROBIN WHIPKEY                         ADDRESS ON FILE
ROBIN WHITZEL                         ADDRESS ON FILE
ROBIN WILLIAMS                        ADDRESS ON FILE
ROBIN WILLIAMS                        ADDRESS ON FILE
ROBIN WILSON                          ADDRESS ON FILE
ROBIN ZIMMER                          ADDRESS ON FILE
ROBINSON GRAY STEPP & LAFFITTE, LLC   PO BOX 11449 COLUMBIA SC 29211
ROBINSON PLUMBING                     9048 WHITE SHOP RD CULPEPER VA 22701
ROBMIK PERRY-LEVEY                    ADDRESS ON FILE
ROBS LANDSCAPING                      34 LAKE AVE MIDDLETOWN NY 10940
ROBTRINA MOORE                        ADDRESS ON FILE
ROBY ELECTRIC INC                     2401 WEST MOREHEAD ST CHARLOTTE NC 28208
ROBY TURPIN                           ADDRESS ON FILE
ROBYN ARNOLD                          ADDRESS ON FILE
ROBYN BELLAH                          ADDRESS ON FILE
ROBYN BERRY                           ADDRESS ON FILE
ROBYN BUTLER                          ADDRESS ON FILE
ROBYN CORTELLO                        ADDRESS ON FILE
ROBYN CURRIER                         ADDRESS ON FILE
ROBYN DALY                            ADDRESS ON FILE
ROBYN DEBONIS                         ADDRESS ON FILE
ROBYN DEFIBAUGH                       ADDRESS ON FILE
ROBYN HAMILTON                        ADDRESS ON FILE
ROBYN JACKSON                         ADDRESS ON FILE
ROBYN JONES                           ADDRESS ON FILE
ROBYN LEE                             ADDRESS ON FILE
ROBYN LYONS                           ADDRESS ON FILE
ROBYN MISHAK                          ADDRESS ON FILE
ROBYN NUGENT                          ADDRESS ON FILE
ROBYN PALMQUIST                       ADDRESS ON FILE
ROBYN PENCE                           ADDRESS ON FILE
ROBYN TWITTY                          ADDRESS ON FILE
ROBYNA ROGERS                         ADDRESS ON FILE
ROBYNNE SILVA                         ADDRESS ON FILE
ROCCO GIOVACCHINI                     ADDRESS ON FILE
ROCCO J TESTANI INC                   PO BOX 746 BINGHAMTON NY 13901
ROCHEL STADE                          ADDRESS ON FILE
ROCHELLE BURCH                        ADDRESS ON FILE
ROCHELLE DARMAN                       ADDRESS ON FILE
ROCHELLE MELENDEZ                     ADDRESS ON FILE
ROCHELLE MILLER                       ADDRESS ON FILE
ROCHELLE PICKETT                      ADDRESS ON FILE
ROCHELLE PODOLSKY                     ADDRESS ON FILE
ROCHELLE SHAWQI                       ADDRESS ON FILE
ROCHELLE VADEN                        ADDRESS ON FILE
ROCHETTA CHEEK                        ADDRESS ON FILE
ROCHS FRESH FOODS                     30 ARNOLD FARM ROAD WEST GREENWICH RI 02817



Epiq Corporate Restructuring, LLC                                                           Page 1625 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1850 of 2235

Claim Name                            Address Information
ROCIO GARCIA                          ADDRESS ON FILE
ROCIO GARCIA                          ADDRESS ON FILE
ROCK CREEK PUBLIC SEWER DIST          4133 WEST OUTER RD ARNOLD MO 63010
ROCK CREEK PUBLIC SEWER DIST          P O BOX 1060 IMPERIAL MO 63052
ROCKBRIDGE CO PUBLIC SVC AUTH         150 S MAIN ST LEXINGTON VA 24450
ROCKBRIDGE CO PUBLIC SVC AUTHORITY    150 S MAIN ST LEXINGTON VA 24450
ROCKBRIDGE GLASS AND MIRROR INC       11 YELLOW RAIL LN LEXINGTON VA 24450
ROCKBRIDGE LEXINGTON HEALTH DEPT      COUNTY ADMINISTRATION BUILDING 150 S. MAIN ST. LEXINGTON VA 24450
ROCKDALE COUNTY                       962 MILSTEAD AVE NE CONYERS GA 30012-4526
ROCKEILA BOYD                         ADDRESS ON FILE
ROCKET CREATIONS LLC                  4575 BELL LN PACE FL 32571
ROCKFELLER GUERRIER                   ADDRESS ON FILE
ROCKINGHAM COUNTY TAX COLLECTOR       PO BOX 580368 CHARLOTTE NC 28258-0368
ROCKINGHAM HARRISONBURG HEALTH DEPT   PO BOX 26 HARRISONBURG VA 22803
ROCKTENN CP LLC                       ATTN EVP AND GENERAL COUNSEL 504 THRASHER ST NORCROSS GA 30071
ROCKVALE ACQUISITION LLC ET AL        C/O WHARTON REALTY GROUP INC ATTN ATTN CHRISTY LIOS 8 INDUSTRIAL WAY E
                                      EATONTOWN NJ 07724
ROCKVALE ACQUISITION LLC ET AL        MCCAUSLAND KEEN & BUCKMAN 80 W LANCASTER AVE, 4TH FL DEVON PA 19333
ROCKVALE ACQUISITION, LLC             C/O ROCKVALE VEHICLES, LLC 8 INDUSTRIAL WAY EAST, 2ND FLOOR EATONTOWN NJ 07724
ROCKVALE ACQUISITION, LLC             ATTN: CHRISTY LIOS, PROPERTY MANAGER 8 INDUSTRIAL WAY EAST, 2ND FLOOR
                                      EATONTOWN NJ 07724
ROCKVALE ACQUISITION, LLC             BENJAMIN R. PICKER, ESQ. MCCAUSLAND KEEN & BUCKMAN 80 W. LANCASTER AVE., 4TH
                                      FLOOR DEVON PA 19333-1331
ROCKY CHEVERE                         ADDRESS ON FILE
ROCKY GOMEZ                           ADDRESS ON FILE
ROCKY HAYNES                          ADDRESS ON FILE
ROCKY HOLLON                          ADDRESS ON FILE
ROCKY MOUNTAIN SNOW REMOVAL           26701 BARKLEY RD CONIFER CO 80433
ROCKY WESTON                          ADDRESS ON FILE
ROCOYIA MILLER                        ADDRESS ON FILE
ROD ILGENFRITZ                        ADDRESS ON FILE
RODD L CUNNINGHAM                     ADDRESS ON FILE
RODDRAE COWARD                        ADDRESS ON FILE
RODDRICK BUMPERS                      ADDRESS ON FILE
RODERECK BLASSINGAME                  ADDRESS ON FILE
RODERICK BENTON                       ADDRESS ON FILE
RODERICK BOSTON                       ADDRESS ON FILE
RODERICK BRADY                        ADDRESS ON FILE
RODERICK BROWN                        ADDRESS ON FILE
RODERICK BRYANT                       ADDRESS ON FILE
RODERICK COAKLEY                      ADDRESS ON FILE
RODERICK EICHELBERGER                 ADDRESS ON FILE
RODERICK FARRIS                       ADDRESS ON FILE
RODERICK FINLEY                       ADDRESS ON FILE
RODERICK FORD                         ADDRESS ON FILE
RODERICK FULWOOD                      ADDRESS ON FILE
RODERICK GALLMAN                      ADDRESS ON FILE
RODERICK GRANT                        ADDRESS ON FILE
RODERICK GREEN                        ADDRESS ON FILE
RODERICK GUNN                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                             Page 1626 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1851 of 2235

Claim Name                          Address Information
RODERICK HALL                       ADDRESS ON FILE
RODERICK HARRIS                     ADDRESS ON FILE
RODERICK HOWARD                     ADDRESS ON FILE
RODERICK JACKSON                    ADDRESS ON FILE
RODERICK KINDLE                     ADDRESS ON FILE
RODERICK MCCALL                     ADDRESS ON FILE
RODERICK MCLAURIN                   ADDRESS ON FILE
RODERICK MITCHELL                   ADDRESS ON FILE
RODERICK NEEDHAM                    ADDRESS ON FILE
RODERICK NELSON                     ADDRESS ON FILE
RODERICK ROBERTSON                  ADDRESS ON FILE
RODERICK RUSSELL                    ADDRESS ON FILE
RODERICK SIMPSON                    ADDRESS ON FILE
RODERICK TURNER                     ADDRESS ON FILE
RODERICK V HANNAH ESQ PA            8751 W BROWARD BLVD STE 303 PLANTATION FL 33324
RODERICK WILLIAMS                   ADDRESS ON FILE
RODERICKCEIA HOLMES                 ADDRESS ON FILE
RODESIA TURNER                      ADDRESS ON FILE
RODMAN DAVIS                        ADDRESS ON FILE
RODNEY BAKER                        ADDRESS ON FILE
RODNEY BERRY                        ADDRESS ON FILE
RODNEY BOAMAH                       ADDRESS ON FILE
RODNEY BOLAR                        ADDRESS ON FILE
RODNEY BROWN                        ADDRESS ON FILE
RODNEY CAMPBELL JR                  ADDRESS ON FILE
RODNEY CANGIANO                     ADDRESS ON FILE
RODNEY CLYBURN                      ADDRESS ON FILE
RODNEY COOPER                       ADDRESS ON FILE
RODNEY DAVIS                        ADDRESS ON FILE
RODNEY DILBECK                      ADDRESS ON FILE
RODNEY EDMONDSON                    ADDRESS ON FILE
RODNEY EDNEY                        ADDRESS ON FILE
RODNEY ENGLAND                      ADDRESS ON FILE
RODNEY ESPINOZA                     ADDRESS ON FILE
RODNEY ETIENNE                      ADDRESS ON FILE
RODNEY FIELDS                       ADDRESS ON FILE
RODNEY FLICK                        ADDRESS ON FILE
RODNEY FORTE                        ADDRESS ON FILE
RODNEY FOSTER                       ADDRESS ON FILE
RODNEY FRANCO                       ADDRESS ON FILE
RODNEY FREEMAN                      ADDRESS ON FILE
RODNEY GARBER                       ADDRESS ON FILE
RODNEY GEHRON                       ADDRESS ON FILE
RODNEY GORDON                       ADDRESS ON FILE
RODNEY GREEN JR                     ADDRESS ON FILE
RODNEY GROSS                        ADDRESS ON FILE
RODNEY HARRIS                       ADDRESS ON FILE
RODNEY HARTMEYER                    ADDRESS ON FILE
RODNEY HILL                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1627 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1852 of 2235

Claim Name                           Address Information
RODNEY HUFFMAN                       ADDRESS ON FILE
RODNEY JARRELL                       ADDRESS ON FILE
RODNEY JOHNSON                       ADDRESS ON FILE
RODNEY JOHNSON JR                    ADDRESS ON FILE
RODNEY JONES                         ADDRESS ON FILE
RODNEY LEE                           ADDRESS ON FILE
RODNEY LITTLEJOHN                    ADDRESS ON FILE
RODNEY MATT                          ADDRESS ON FILE
RODNEY MAYNOR                        ADDRESS ON FILE
RODNEY MCDONALD                      ADDRESS ON FILE
RODNEY MILLER                        ADDRESS ON FILE
RODNEY MORRIS                        ADDRESS ON FILE
RODNEY MURRAY                        ADDRESS ON FILE
RODNEY NORTHINGTON                   ADDRESS ON FILE
RODNEY PACHECO                       ADDRESS ON FILE
RODNEY RALPH                         ADDRESS ON FILE
RODNEY RICHBURG                      ADDRESS ON FILE
RODNEY RUCKER                        ADDRESS ON FILE
RODNEY SWINDELL                      ADDRESS ON FILE
RODNEY WATKINS                       ADDRESS ON FILE
RODNEY WHITAKER                      ADDRESS ON FILE
RODNEY WILLIAMS                      ADDRESS ON FILE
RODNEY WILLIAMS                      ADDRESS ON FILE
RODNIQUA DAVIS                       ADDRESS ON FILE
RODOLFO CAMPOS                       ADDRESS ON FILE
RODOLFO LOCKETT                      ADDRESS ON FILE
RODOLFO NINO                         ADDRESS ON FILE
RODRECUS HOLMES                      ADDRESS ON FILE
RODREGUS CRAWFORD                    ADDRESS ON FILE
RODREKAS NELSON                      ADDRESS ON FILE
RODREQUIS WASHINGTON                 ADDRESS ON FILE
RODRICK CHARPIA                      ADDRESS ON FILE
RODRICK DARRINGTON                   ADDRESS ON FILE
RODRICK GIBSON                       ADDRESS ON FILE
RODRICK HOLMES                       ADDRESS ON FILE
RODRICK MCCLERN                      ADDRESS ON FILE
RODRICK PAILIN                       ADDRESS ON FILE
RODRICK RICHARD                      ADDRESS ON FILE
RODRICK SHEFFIELD                    ADDRESS ON FILE
RODRICK WILLIAMS                     ADDRESS ON FILE
RODRICKQUEZ SIMS                     ADDRESS ON FILE
RODRIGO CALVO-CANAS                  ADDRESS ON FILE
RODRIGO CHAVEZ                       ADDRESS ON FILE
RODRIGO ESTEVES PUPO                 ADDRESS ON FILE
RODRIGO MEJIA                        ADDRESS ON FILE
RODRIGO OBANDO                       ADDRESS ON FILE
RODRIGO PIZARRO                      ADDRESS ON FILE
RODRIGO VELASCO ONOFRE               ADDRESS ON FILE
RODRIGUEZ HUNT                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1628 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 1853 of 2235

Claim Name                              Address Information
RODRIQUES WOODS                        ADDRESS ON FILE
ROEHM REFRIGERATION HEATING AND COOLING 117 N 12TH ST TERRE HAUTE IN 47807
ROEL SALVADO                           ADDRESS ON FILE
ROELDI HYSI                            ADDRESS ON FILE
ROFAYNUYAH YEHUDAH                     ADDRESS ON FILE
ROGELIO ALONSO                         ADDRESS ON FILE
ROGELIO BLACKMAN                       ADDRESS ON FILE
ROGELIO CASTREJON                      ADDRESS ON FILE
ROGELIO GONZALEZ                       ADDRESS ON FILE
ROGELIO JASSO                          ADDRESS ON FILE
ROGELIO ORTIZ                          ADDRESS ON FILE
ROGELIO PAZ                            ADDRESS ON FILE
ROGELIO VIVEROS                        ADDRESS ON FILE
ROGER ALONZO                           ADDRESS ON FILE
ROGER BAILEY                           ADDRESS ON FILE
ROGER BLANCO                           ADDRESS ON FILE
ROGER BROWN                            ADDRESS ON FILE
ROGER CAPPS                            ADDRESS ON FILE
ROGER CARTER                           ADDRESS ON FILE
ROGER CARTER                           ADDRESS ON FILE
ROGER CHEATHAM                         ADDRESS ON FILE
ROGER CLEMENTS                         ADDRESS ON FILE
ROGER CRABBE                           ADDRESS ON FILE
ROGER DAVIS                            ADDRESS ON FILE
ROGER DOLEMAN                          ADDRESS ON FILE
ROGER DYKES                            ADDRESS ON FILE
ROGER FRESQUEZ                         ADDRESS ON FILE
ROGER HANNAH                           ADDRESS ON FILE
ROGER HARVEY                           ADDRESS ON FILE
ROGER HELTON                           ADDRESS ON FILE
ROGER HORTON                           ADDRESS ON FILE
ROGER HOWELL                           ADDRESS ON FILE
ROGER JACKSON                          ADDRESS ON FILE
ROGER JENSEN                           ADDRESS ON FILE
ROGER K STOLL                          ADDRESS ON FILE
ROGER KEENEY                           ADDRESS ON FILE
ROGER KEENEY                           ADDRESS ON FILE
ROGER LEIGHTON                         ADDRESS ON FILE
ROGER MARTIN                           ADDRESS ON FILE
ROGER MCDANIEL                         ADDRESS ON FILE
ROGER OWENS                            ADDRESS ON FILE
ROGER PERRY                            ADDRESS ON FILE
ROGER POOR                             ADDRESS ON FILE
ROGER REDDICKS                         ADDRESS ON FILE
ROGER REED                             ADDRESS ON FILE
ROGER REID                             ADDRESS ON FILE
ROGER RODRIGUEZ                        ADDRESS ON FILE
ROGER ROSE                             ADDRESS ON FILE
ROGER SAENZ                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1629 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                        Page 1854 of 2235

Claim Name                          Address Information
ROGER SMITH                         ADDRESS ON FILE
ROGER STEPHENS                      ADDRESS ON FILE
ROGER STOLL                         ADDRESS ON FILE
ROGER SWEATMAN                      ADDRESS ON FILE
ROGER T PLUCKETT                    ADDRESS ON FILE
ROGER THOMAS                        ADDRESS ON FILE
ROGER TRIPLETT                      ADDRESS ON FILE
ROGER VARNADO                       ADDRESS ON FILE
ROGER VAUGHN                        ADDRESS ON FILE
ROGER WAGNER                        ADDRESS ON FILE
ROGER WESLEY                        ADDRESS ON FILE
ROGER WEYGANDT                      ADDRESS ON FILE
ROGER WILSON                        ADDRESS ON FILE
ROGER WINKLES                       ADDRESS ON FILE
ROGERS MOWING                       105 OAK ST LAPLATA MO 63549
ROGESTER JEANGILLES                 ADDRESS ON FILE
ROGOMBE GNANBI                      ADDRESS ON FILE
ROHAN GEORGE                        ADDRESS ON FILE
ROHANA TOOTH                        ADDRESS ON FILE
ROHANCE ROBINSON                    ADDRESS ON FILE
ROHRBACH BREWING COMPANY            97 RAILROAD ST ROCHESTER NY 14609
ROISIN LYNCH                        ADDRESS ON FILE
ROKKILA MARBURY                     ADDRESS ON FILE
ROKNODDIN GHIAMI                    ADDRESS ON FILE
ROLAND CHRISTIAN                    ADDRESS ON FILE
ROLAND DEBOSE                       ADDRESS ON FILE
ROLAND MATHEWS                      ADDRESS ON FILE
ROLAND MCNEIL                       ADDRESS ON FILE
ROLAND NUTT                         ADDRESS ON FILE
ROLAND OLANO                        ADDRESS ON FILE
ROLAND PUGH                         ADDRESS ON FILE
ROLAND THOMPSON                     ADDRESS ON FILE
ROLAND ZIMMERMAN                    ADDRESS ON FILE
ROLANDA TAYLOR                      ADDRESS ON FILE
ROLANDO COLE                        ADDRESS ON FILE
ROLANDO PHILLIPS                    ADDRESS ON FILE
ROLANDO RODRIGUEZ                   ADDRESS ON FILE
ROLARM WILLIAMSON                   ADDRESS ON FILE
ROLLEN FOLEY                        ADDRESS ON FILE
ROLONDO SIMS                        ADDRESS ON FILE
ROMAIN DELPHIN                      ADDRESS ON FILE
ROMAN ATKINSON                      ADDRESS ON FILE
ROMAN BASS                          ADDRESS ON FILE
ROMAN BLOUNT                        ADDRESS ON FILE
ROMAN COLLINS                       ADDRESS ON FILE
ROMAN JOHNSON                       ADDRESS ON FILE
ROMAN JOHNSTON                      ADDRESS ON FILE
ROMAN LECKEY                        ADDRESS ON FILE
ROMAN MCGRIFF                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1630 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1855 of 2235

Claim Name                         Address Information
ROMAN MSAKI                        ADDRESS ON FILE
ROMAN NIKEL                        ADDRESS ON FILE
ROMAN TABER                        ADDRESS ON FILE
ROMANDO MONORE                     ADDRESS ON FILE
ROMARIO CLACKEN                    ADDRESS ON FILE
ROMARIO JOLISSAINT                 ADDRESS ON FILE
ROMARIO SMALL                      ADDRESS ON FILE
ROMAZEJHA DORSEY                   ADDRESS ON FILE
ROME DINGLE                        ADDRESS ON FILE
ROME WASHINGTON                    ADDRESS ON FILE
ROMEL JIMENEZ                      ADDRESS ON FILE
ROMEL SEPULVEDA                    ADDRESS ON FILE
ROMEL VELASQUEZ                    ADDRESS ON FILE
ROMELL BAKER                       ADDRESS ON FILE
ROMELL LEVY                        ADDRESS ON FILE
ROMELLO PRIDGEN                    ADDRESS ON FILE
ROMENY GERARD                      ADDRESS ON FILE
ROMEO BARRIENTOS                   ADDRESS ON FILE
ROMEO DAVIS                        ADDRESS ON FILE
ROMEO MARTINEZ                     ADDRESS ON FILE
ROMEO TAYLOR                       ADDRESS ON FILE
ROMEO VERRETT                      ADDRESS ON FILE
ROMERA BONDS                       ADDRESS ON FILE
ROMIE MILLER                       ADDRESS ON FILE
ROMIL HENIN                        ADDRESS ON FILE
ROMINA PENALOZA                    ADDRESS ON FILE
ROMMEL CARINO                      ADDRESS ON FILE
ROMMEL COLLYMORE                   ADDRESS ON FILE
ROMMEL DICKEY                      ADDRESS ON FILE
ROMOLA EVANS                       ADDRESS ON FILE
ROMON WASHINGTON                   ADDRESS ON FILE
ROMONA PERRY                       ADDRESS ON FILE
ROMONDEA LIDDELL                   ADDRESS ON FILE
RON & JAN BALDI RON BALDI          ADDRESS ON FILE
RON ASH                            ADDRESS ON FILE
RON BENNETT                        ADDRESS ON FILE
RON COLE                           ADDRESS ON FILE
RON CRUMBAKER                      ADDRESS ON FILE
RON DEROUEN                        ADDRESS ON FILE
RON DOUGHTY                        ADDRESS ON FILE
RON DRAYTON                        ADDRESS ON FILE
RON HARRIGAN                       ADDRESS ON FILE
RON LINDO                          ADDRESS ON FILE
RON LUCAS                          ADDRESS ON FILE
RON MCCARGO                        ADDRESS ON FILE
RON PERCY                          ADDRESS ON FILE
RON SPRINZ                         ADDRESS ON FILE
RON WILLEY                         ADDRESS ON FILE
RON WOODS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1631 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1856 of 2235

Claim Name                         Address Information
RONALD ABOUD JR                    ADDRESS ON FILE
RONALD ADAMS                       ADDRESS ON FILE
RONALD ALEXANDER                   ADDRESS ON FILE
RONALD ALLAN PEREZ                 ADDRESS ON FILE
RONALD AUXIER                      ADDRESS ON FILE
RONALD BADGER                      ADDRESS ON FILE
RONALD BAINES                      ADDRESS ON FILE
RONALD BEARD JR                    ADDRESS ON FILE
RONALD BENDERSON DEVLOPMENT        PO BOX 823201 RB 1995 TRUST AND WR I XV LEASE 56135 PHILADELPHIA PA 19182
RONALD BIVENS                      ADDRESS ON FILE
RONALD BLACKSTON                   ADDRESS ON FILE
RONALD BLUE                        ADDRESS ON FILE
RONALD BRANCH                      ADDRESS ON FILE
RONALD BRAVO                       ADDRESS ON FILE
RONALD BRITTINGHAM                 ADDRESS ON FILE
RONALD BROOKS                      ADDRESS ON FILE
RONALD BROTHERS                    ADDRESS ON FILE
RONALD BRYAN                       ADDRESS ON FILE
RONALD BRYANT                      ADDRESS ON FILE
RONALD BRYANT                      ADDRESS ON FILE
RONALD BUNTING                     ADDRESS ON FILE
RONALD CALDERON                    ADDRESS ON FILE
RONALD CAMPBELL                    ADDRESS ON FILE
RONALD CARTER                      ADDRESS ON FILE
RONALD CHANCEY                     ADDRESS ON FILE
RONALD CHAPMAN                     ADDRESS ON FILE
RONALD CHARPENTIER                 ADDRESS ON FILE
RONALD CHECKI                      ADDRESS ON FILE
RONALD CHESTNUT                    ADDRESS ON FILE
RONALD CLINCH                      ADDRESS ON FILE
RONALD COLEMAN                     ADDRESS ON FILE
RONALD CROMARTIE                   ADDRESS ON FILE
RONALD DIEGIDIO                    ADDRESS ON FILE
RONALD DIVILBISS                   ADDRESS ON FILE
RONALD DOBRZYNSKI                  ADDRESS ON FILE
RONALD DOTSON                      ADDRESS ON FILE
RONALD DUNCAN                      ADDRESS ON FILE
RONALD EDDY                        ADDRESS ON FILE
RONALD EDWARDS                     ADDRESS ON FILE
RONALD EDWARDS                     ADDRESS ON FILE
RONALD ENGEL                       ADDRESS ON FILE
RONALD EVANS JR                    ADDRESS ON FILE
RONALD FANTONE                     ADDRESS ON FILE
RONALD FINCHAM                     ADDRESS ON FILE
RONALD FISH                        ADDRESS ON FILE
RONALD FOSTER                      ADDRESS ON FILE
RONALD FOY                         ADDRESS ON FILE
RONALD FRANCIS                     ADDRESS ON FILE
RONALD FREEMAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1632 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                          Page 1857 of 2235

Claim Name                         Address Information
RONALD GILBERT                     ADDRESS ON FILE
RONALD GIROUX                      ADDRESS ON FILE
RONALD GLASPER                     ADDRESS ON FILE
RONALD GOODE                       ADDRESS ON FILE
RONALD GREEN-JONES                 ADDRESS ON FILE
RONALD HAMMERQUIST                 ADDRESS ON FILE
RONALD HARRIS                      ADDRESS ON FILE
RONALD HUBBARD                     ADDRESS ON FILE
RONALD HUNG                        ADDRESS ON FILE
RONALD HUTTO                       ADDRESS ON FILE
RONALD J. DRELING                  1863 RUSTY GATE WICHITA KS 67206
RONALD JACKSON JR                  ADDRESS ON FILE
RONALD JACOBS                      ADDRESS ON FILE
RONALD JARA                        ADDRESS ON FILE
RONALD JONES                       ADDRESS ON FILE
RONALD KERLEE                      ADDRESS ON FILE
RONALD KESNER                      ADDRESS ON FILE
RONALD KIRTON                      ADDRESS ON FILE
RONALD KOMAN                       ADDRESS ON FILE
RONALD L VAIL PLUMBING INC         8540 COUNTY RD 561 CLERMONT FL 34711
RONALD LAGATTUTA                   ADDRESS ON FILE
RONALD LAMB                        ADDRESS ON FILE
RONALD LEE                         ADDRESS ON FILE
RONALD LESKO                       ADDRESS ON FILE
RONALD LESMEISTER                  ADDRESS ON FILE
RONALD M MCCONNELL                 ADDRESS ON FILE
RONALD MACKEY                      ADDRESS ON FILE
RONALD MANLEY                      ADDRESS ON FILE
RONALD MCCONNELL                   ADDRESS ON FILE
RONALD MCCORD                      ADDRESS ON FILE
RONALD MCKELVEY                    ADDRESS ON FILE
RONALD MCKINLEY                    ADDRESS ON FILE
RONALD MCRAE                       ADDRESS ON FILE
RONALD MILLS                       ADDRESS ON FILE
RONALD MORRIS                      ADDRESS ON FILE
RONALD NICHOLAS                    ADDRESS ON FILE
RONALD NORRIS                      ADDRESS ON FILE
RONALD ONEAL                       ADDRESS ON FILE
RONALD PHILLIPS                    ADDRESS ON FILE
RONALD PHILLIPS                    ADDRESS ON FILE
RONALD PYNE                        ADDRESS ON FILE
RONALD RAINS                       ADDRESS ON FILE
RONALD RENE                        ADDRESS ON FILE
RONALD RIDEG                       ADDRESS ON FILE
RONALD RIVERA-DIAZ                 ADDRESS ON FILE
RONALD RIVETZ                      ADDRESS ON FILE
RONALD ROSS                        ADDRESS ON FILE
RONALD SANDERS                     ADDRESS ON FILE
RONALD SAPP                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1633 OF 2008
                                                   RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701   Filed 12/11/20
                                                    Service List
                                                                               Page 1858 of 2235

Claim Name                               Address Information
RONALD SARTIN                            ADDRESS ON FILE
RONALD SCOTT                             ADDRESS ON FILE
RONALD SENF                              ADDRESS ON FILE
RONALD SHANNON                           ADDRESS ON FILE
RONALD SIKES                             ADDRESS ON FILE
RONALD SPELLS                            ADDRESS ON FILE
RONALD SPROUL                            ADDRESS ON FILE
RONALD STEPHENS                          ADDRESS ON FILE
RONALD STONIS                            ADDRESS ON FILE
RONALD STRICKLAND                        ADDRESS ON FILE
RONALD SUMPTER                           ADDRESS ON FILE
RONALD SYLVAS                            ADDRESS ON FILE
RONALD TATUM                             ADDRESS ON FILE
RONALD TAYLOR                            ADDRESS ON FILE
RONALD TIMBERLAKE                        ADDRESS ON FILE
RONALD TORAN                             ADDRESS ON FILE
RONALD TOTH                              ADDRESS ON FILE
RONALD TURNER                            ADDRESS ON FILE
RONALD TURRENTINE                        ADDRESS ON FILE
RONALD TYLER                             ADDRESS ON FILE
RONALD VAUGHN                            ADDRESS ON FILE
RONALD VERNON                            ADDRESS ON FILE
RONALD VILORD                            ADDRESS ON FILE
RONALD WALKER                            ADDRESS ON FILE
RONALD WALTERS                           ADDRESS ON FILE
RONALD WELLS                             ADDRESS ON FILE
RONALD WHETZEL                           ADDRESS ON FILE
RONALD WILLIAMS                          ADDRESS ON FILE
RONALD WILLIAMS                          ADDRESS ON FILE
RONALDO RAX CATUN                        ADDRESS ON FILE
RONALIE BALOY                            ADDRESS ON FILE
RONCHETTI DISTRIBUTING COMPANY NOKOMIS   497 E BERTOLINO ST NOKOMIS IL 62075
RONDA BROOKS                             ADDRESS ON FILE
RONDA GILPIN                             ADDRESS ON FILE
RONDA JORDAN                             ADDRESS ON FILE
RONDA PARROTT                            ADDRESS ON FILE
RONDA SMITH                              ADDRESS ON FILE
RONDA SUDER                              ADDRESS ON FILE
RONDA VERNON                             ADDRESS ON FILE
RONDAE ROBINSON                          ADDRESS ON FILE
RONDALE MCCARREL                         ADDRESS ON FILE
RONDALE THOMAS                           ADDRESS ON FILE
RONDARIUS FUTRELL                        ADDRESS ON FILE
RONDELL JOHNSON                          ADDRESS ON FILE
RONDEZ GILES                             ADDRESS ON FILE
RONDRICO MCQUEARY                        ADDRESS ON FILE
RONECIA ANDERSON                         ADDRESS ON FILE
RONEEKA WALKER                           ADDRESS ON FILE
RONEESHA SUMTER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1634 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1859 of 2235

Claim Name                          Address Information
RONEKA MURRAY                       ADDRESS ON FILE
RONELLE DRAYTON                     ADDRESS ON FILE
RONESHA BUTLER                      ADDRESS ON FILE
RONESHA GRAMHAM                     ADDRESS ON FILE
RONESHA WATSON                      ADDRESS ON FILE
RONETTA DOWNING                     ADDRESS ON FILE
RONETTA PULLAM                      ADDRESS ON FILE
RONI CAULDER                        ADDRESS ON FILE
RONICKSON BARTHERUS                 ADDRESS ON FILE
RONIKA MEEKINS                      ADDRESS ON FILE
RONIQUE SWINSON                     ADDRESS ON FILE
RONIQUE SWINSON                     ADDRESS ON FILE
RONISHA COLEMAN                     ADDRESS ON FILE
RONISHA KENDRICK                    ADDRESS ON FILE
RONKE OLORUNFEMI                    ADDRESS ON FILE
RONNASIA BOYD                       ADDRESS ON FILE
RONNDY CHARLES                      ADDRESS ON FILE
RONNE TOLLIVER                      ADDRESS ON FILE
RONNELL SIMMONS                     ADDRESS ON FILE
RONNESHIA MIDGETT                   ADDRESS ON FILE
RONNEY WALKER                       ADDRESS ON FILE
RONNI JARA                          ADDRESS ON FILE
RONNIE ADAMS                        ADDRESS ON FILE
RONNIE BEARD                        ADDRESS ON FILE
RONNIE BIRD                         ADDRESS ON FILE
RONNIE BLACKWELL                    ADDRESS ON FILE
RONNIE BOSWELL                      ADDRESS ON FILE
RONNIE BOYKIN                       ADDRESS ON FILE
RONNIE BRACEY                       ADDRESS ON FILE
RONNIE CROSS                        ADDRESS ON FILE
RONNIE GIPPLE                       ADDRESS ON FILE
RONNIE HALL                         ADDRESS ON FILE
RONNIE HARPER                       ADDRESS ON FILE
RONNIE HERLIHY                      ADDRESS ON FILE
RONNIE HORNS                        ADDRESS ON FILE
RONNIE JOHNSON                      ADDRESS ON FILE
RONNIE JONES                        ADDRESS ON FILE
RONNIE MANIGO                       ADDRESS ON FILE
RONNIE MAPES                        ADDRESS ON FILE
RONNIE MIMS                         ADDRESS ON FILE
RONNIE MORRIS                       ADDRESS ON FILE
RONNIE MORTON                       ADDRESS ON FILE
RONNIE MURPHY                       ADDRESS ON FILE
RONNIE NICKS                        ADDRESS ON FILE
RONNIE OWENS                        ADDRESS ON FILE
RONNIE PATTON                       ADDRESS ON FILE
RONNIE PITT                         ADDRESS ON FILE
RONNIE RICHARDSON                   ADDRESS ON FILE
RONNIE ROBERTS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1635 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 1860 of 2235

Claim Name                            Address Information
RONNIE ROY                            ADDRESS ON FILE
RONNIE RUDD                           ADDRESS ON FILE
RONNIE SCOTT                          ADDRESS ON FILE
RONNIE SHEFF                          ADDRESS ON FILE
RONNIE SPARKS                         ADDRESS ON FILE
RONNIE TATUM                          ADDRESS ON FILE
RONNIE TAYLOR                         ADDRESS ON FILE
RONNIE TAYLOR                         ADDRESS ON FILE
RONNIE WELLINGTON                     ADDRESS ON FILE
RONNIE WILLIAMSON                     ADDRESS ON FILE
RONREACO TOOLEY                       ADDRESS ON FILE
RONSHEA EMERSON-CLARK                 ADDRESS ON FILE
RONSHELL BIVENS                       ADDRESS ON FILE
RONTEVIOUS WILLIAMS                   ADDRESS ON FILE
RONTEZ DALTON                         ADDRESS ON FILE
RONY LOUIS                            ADDRESS ON FILE
RONYA HALLUM                          ADDRESS ON FILE
RONYETTA KIRKMAN                      ADDRESS ON FILE
ROODVENSKY BRUTUS                     ADDRESS ON FILE
ROONEY RODRIGUEZ                      ADDRESS ON FILE
ROOSEVELT BROOKS                      ADDRESS ON FILE
ROOSEVELT CAGE                        ADDRESS ON FILE
ROOSEVELT GREEN                       ADDRESS ON FILE
ROOSEVELT LIGONDE                     ADDRESS ON FILE
ROOSEVELT LUKE                        ADDRESS ON FILE
ROOSEVELT MAYS                        ADDRESS ON FILE
ROOSEVELT ROCKETT III                 ADDRESS ON FILE
ROOTER EXPRESS LLC                    148 KEY CIRCLE DR BRUNSWICK GA 31520
ROOTER MAN OF SOUTHERN MAINE          151 EPPING ROAD EXETER NH 03833
ROOTERNOW INC                         1810 PAULETTE DR JOHNS ISLAND SC 29455
ROQUE BARRAZA                         ADDRESS ON FILE
RORI PROVANCE                         ADDRESS ON FILE
RORIDA LLC                            C/O MARK E FRIED 1110 BRICKELL AVE, SUITE 300 MIAMI FL 33131
RORY BROWN                            ADDRESS ON FILE
RORY DOUGLAS                          ADDRESS ON FILE
RORY FRIES                            ADDRESS ON FILE
RORY OLAUGHLIN                        ADDRESS ON FILE
RORY REGAN                            ADDRESS ON FILE
RORY VOGT                             ADDRESS ON FILE
ROSA ALVAREZ                          ADDRESS ON FILE
ROSA AMADOR                           ADDRESS ON FILE
ROSA AYALA                            ADDRESS ON FILE
ROSA BANNASCH                         ADDRESS ON FILE
ROSA BENITEZ                          ADDRESS ON FILE
ROSA CARVAJAL                         ADDRESS ON FILE
ROSA CISNEROS                         ADDRESS ON FILE
ROSA DE BAUTISTA                      ADDRESS ON FILE
ROSA DERSCH                           ADDRESS ON FILE
ROSA DIAZ RODRIGUEZ                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1636 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1861 of 2235

Claim Name                           Address Information
ROSA FAWCETT                         ADDRESS ON FILE
ROSA FORTUNE                         ADDRESS ON FILE
ROSA FRANCO                          ADDRESS ON FILE
ROSA GALAVIZ                         ADDRESS ON FILE
ROSA GONZALEZ                        ADDRESS ON FILE
ROSA GONZALEZ                        ADDRESS ON FILE
ROSA GUERRERO                        ADDRESS ON FILE
ROSA HERNANDEZ                       ADDRESS ON FILE
ROSA HERRERA                         ADDRESS ON FILE
ROSA HILL                            ADDRESS ON FILE
ROSA IRAHETA DE FLORES               ADDRESS ON FILE
ROSA IZZO                            ADDRESS ON FILE
ROSA JUAN                            ADDRESS ON FILE
ROSA LAMOURT TIRU                    ADDRESS ON FILE
ROSA MALDONADO                       ADDRESS ON FILE
ROSA MELENDEZ DE-CASTILLO            ADDRESS ON FILE
ROSA MENCIA MARTINEZ                 ADDRESS ON FILE
ROSA MUNOZ                           ADDRESS ON FILE
ROSA OLVERA-BARRIOS                  ADDRESS ON FILE
ROSA ORELLANA                        ADDRESS ON FILE
ROSA PENA                            ADDRESS ON FILE
ROSA REYES MONTILLA                  ADDRESS ON FILE
ROSA REYES VELASQUEZ                 ADDRESS ON FILE
ROSA RIVERA                          ADDRESS ON FILE
ROSA RODRIGUEZ                       ADDRESS ON FILE
ROSA SANDOVAL                        ADDRESS ON FILE
ROSA SCHROYER                        ADDRESS ON FILE
ROSA SEVERINO                        ADDRESS ON FILE
ROSA TEIXEIRA                        ADDRESS ON FILE
ROSA TOMLIN                          ADDRESS ON FILE
ROSA VALDES                          ADDRESS ON FILE
ROSALIE BEARDSLEY                    ADDRESS ON FILE
ROSALINA BENIGNO                     ADDRESS ON FILE
ROSALIND LEMON                       ADDRESS ON FILE
ROSALIND MOBERG                      ADDRESS ON FILE
ROSALIND WILLIAMS                    ADDRESS ON FILE
ROSALINO CAMARILLO                   ADDRESS ON FILE
ROSALITE BLAND                       ADDRESS ON FILE
ROSALVA CASAREZ                      ADDRESS ON FILE
ROSALYN HADLEY                       ADDRESS ON FILE
ROSALYN MCNUER                       ADDRESS ON FILE
ROSALYN MITCHELL                     ADDRESS ON FILE
ROSALYNDA PRESLEY                    ADDRESS ON FILE
ROSALYNNE SANBORN                    ADDRESS ON FILE
ROSANA HUGHES                        ADDRESS ON FILE
ROSANDI ZORRILLA                     ADDRESS ON FILE
ROSANGELA GOMEZ                      ADDRESS ON FILE
ROSANNA DAVIS                        ADDRESS ON FILE
ROSANNA GRICE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1637 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1862 of 2235

Claim Name                         Address Information
ROSANNA KELLER                     ADDRESS ON FILE
ROSANNA OGG                        ADDRESS ON FILE
ROSANNA RIGGIO                     ADDRESS ON FILE
ROSANNY JIMENEZ POLANCO            ADDRESS ON FILE
ROSARIA MARCANO                    ADDRESS ON FILE
ROSARIO ESPICHAN                   ADDRESS ON FILE
ROSARIO ORTIZ                      ADDRESS ON FILE
ROSARIO REICH                      ADDRESS ON FILE
ROSCHELL THOMAS                    ADDRESS ON FILE
ROSCHELLE SUDLER                   ADDRESS ON FILE
ROSCHETTA MORALES                  ADDRESS ON FILE
ROSCOE JOHNSON                     ADDRESS ON FILE
ROSE ALLEN                         ADDRESS ON FILE
ROSE BREITENBACH                   ADDRESS ON FILE
ROSE DAMORE                        ADDRESS ON FILE
ROSE DELRUE                        ADDRESS ON FILE
ROSE DUVALL                        ADDRESS ON FILE
ROSE HALYARD                       ADDRESS ON FILE
ROSE HOWELL                        ADDRESS ON FILE
ROSE JENISON                       ADDRESS ON FILE
ROSE KLICK                         ADDRESS ON FILE
ROSE LANGLOIS                      ADDRESS ON FILE
ROSE LEON                          ADDRESS ON FILE
ROSE LITTLE                        ADDRESS ON FILE
ROSE LUTZ                          ADDRESS ON FILE
ROSE MCGUIRE                       ADDRESS ON FILE
ROSE PETIT-HOMME                   ADDRESS ON FILE
ROSE SANCHEZ                       ADDRESS ON FILE
ROSE ZUEGER                        ADDRESS ON FILE
ROSEAN COLBERT                     ADDRESS ON FILE
ROSEANN ABREU                      ADDRESS ON FILE
ROSEANN FARBER                     ADDRESS ON FILE
ROSEANN FORAKER                    ADDRESS ON FILE
ROSEANN RANDALL                    ADDRESS ON FILE
ROSEANNA SANTUCCI                  ADDRESS ON FILE
ROSEANNA SMITH                     ADDRESS ON FILE
ROSEELLEN PEPSIN                   ADDRESS ON FILE
ROSELEE BROWN                      ADDRESS ON FILE
ROSELY OLVERA                      ADDRESS ON FILE
ROSELYN JOHNSTON                   ADDRESS ON FILE
ROSEMARIE GLYKAS                   ADDRESS ON FILE
ROSEMARIE MAGRINO                  ADDRESS ON FILE
ROSEMARIE PAWLYZYN                 ADDRESS ON FILE
ROSEMARY ADCOCK                    ADDRESS ON FILE
ROSEMARY ALXANDIRA                 ADDRESS ON FILE
ROSEMARY BRADSHAW                  ADDRESS ON FILE
ROSEMARY CHAVEZ                    ADDRESS ON FILE
ROSEMARY CSUNYO                    ADDRESS ON FILE
ROSEMARY DE LA LUZ                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1638 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                           Page 1863 of 2235

Claim Name                         Address Information
ROSEMARY GODSEY                    ADDRESS ON FILE
ROSEMARY WALLACE                   ADDRESS ON FILE
ROSEMARY ZWEIZIG                   ADDRESS ON FILE
ROSENA M PROFICE                   ADDRESS ON FILE
ROSESHALL BROWN                    ADDRESS ON FILE
ROSETTA BROWN                      ADDRESS ON FILE
ROSETTA DICKEY                     ADDRESS ON FILE
ROSHAD WILLIAMS                    ADDRESS ON FILE
ROSHAE CLANTON                     ADDRESS ON FILE
ROSHAN PATEL                       ADDRESS ON FILE
ROSHANON OWEN                      ADDRESS ON FILE
ROSHAWN SHARP                      ADDRESS ON FILE
ROSHAWNA THOMAS                    ADDRESS ON FILE
ROSHONDA WHITE                     ADDRESS ON FILE
ROSIE BESS                         ADDRESS ON FILE
ROSIE FERGUSON                     ADDRESS ON FILE
ROSIE GILSON                       ADDRESS ON FILE
ROSIE GUNTER                       ADDRESS ON FILE
ROSIER CUCHENS                     ADDRESS ON FILE
ROSINA BERRY                       ADDRESS ON FILE
ROSINE APALOO                      ADDRESS ON FILE
ROSIVELTE LOPES                    ADDRESS ON FILE
ROSLYN WILSON                      ADDRESS ON FILE
ROSMOND PUMPHREY                   ADDRESS ON FILE
ROSQUETES LAWN CARE LLC            108 VISCAYA AVE ROYAL PALM BEACH FL 33411
ROSS BLAYLOCK                      ADDRESS ON FILE
ROSS BRYANT                        ADDRESS ON FILE
ROSS FISHER                        ADDRESS ON FILE
ROSS HALL                          ADDRESS ON FILE
ROSS ISBELL                        ADDRESS ON FILE
ROSS JACKSON                       ADDRESS ON FILE
ROSS MOLZAHN                       ADDRESS ON FILE
ROSS PATTERSON                     ADDRESS ON FILE
ROSS RICHMOND                      ADDRESS ON FILE
ROSS RINEER                        ADDRESS ON FILE
ROSS SHARBONNO                     ADDRESS ON FILE
ROSSANA CICCIA                     ADDRESS ON FILE
ROSSI ALLEN                        ADDRESS ON FILE
ROSSI WARREN                       ADDRESS ON FILE
ROSSS WINDOW CLEANING LLC          PO BOX 190486 BURTON MI 48519
ROSSWITH CONNOR                    ADDRESS ON FILE
ROSY DE LA CRUZ                    ADDRESS ON FILE
ROTO ROOTER                        2596 S WORK ST FALCONER NY 14733
ROTO ROOTER                        PO BOX 193 PALMYRA PA 17078
ROTO ROOTER                        PO BOX 35228 GREENSBORO NC 27425
ROTO ROOTER                        PO BOX 3611 MOORESVILLE NC 28117-3611
ROTO ROOTER                        PO BOX 669 FAYETTEVILLE NC 28302
ROTO ROOTER                        524 N SEGRAVE ST DAYTONA BEACH FL 32114
ROTO ROOTER                        3822 NE 55TH PLACE GAINESVILLE FL 32609



Epiq Corporate Restructuring, LLC                                                         Page 1639 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1864 of 2235

Claim Name                              Address Information
ROTO ROOTER                             DBA ROTO ROOTER PO BOX 2642 LAKELAND FL 33806
ROTO ROOTER                             475 METROPLEX BOULEVARD SUITE 103 NASHVILLE TN 37211
ROTO ROOTER                             2402 S GOYER RD KOKOMO IN 46902
ROTO ROOTER                             DBA ROTO ROOTER 12898 WESTMORE STREET LIVONIA MI 48150
ROTO ROOTER                             DBA ROTO ROOTER 7375 COMMERCIAL WAY SUITE 155 HENDERSON NV 89011
ROTO ROOTER ALBANY NY                   388 OLD NISKAYUNA RD LATHAM NY 12110
ROTO ROOTER COLUMBIA SC                 PO BOX 2834 IRMO SC 29063
ROTO ROOTER FT WAYNE IN                 4035 TRANSPORTATION DR FORT WAYNE IN 46818
ROTO ROOTER GRAND RAPIDS                4393 CLAY AVENUE SW WYOMING MI 49548
ROTO ROOTER GULFPORT MS                 11197 OLD HIGHWAY 49 GULFPORT MS 39503
ROTO ROOTER HARTFORD                    128 STONEYCREST DR MIDDLETOWN CT 06457
ROTO ROOTER HICKORY                     PO BOX 1508 HICKORY NC 28603
ROTO ROOTER KNOXVILLE TN                PO BOX 27031 KNOXVILLE TN 37927
ROTO ROOTER LEXINGTON KY                P O BOX 910478 LEXINGTON KY 40591
ROTO ROOTER LITTLE ROCK AR              9022 LANDERS RD STE G N LITTLE ROCK AR 72117-1599
ROTO ROOTER MANCHESTER PORTSMO          3 PERIMETER ROAD MANCHESTER NH 03103
ROTO ROOTER MORGANTOWN                  PO BOX 2520 WESTOVER WV 26502
ROTO ROOTER NASHVILLE TN                191 RIVER HILLS DR NASHVILLE TN 37210
ROTO ROOTER OF LANSING MI               PO BOX 80715 LANSING MI 48908
ROTO ROOTER OF LEE COUNTY INC           PO BOX 101592 CAPE CORAL FL 33904
ROTO ROOTER OF MEMPHIS                  9373 MACON RD SUITE 5A CORDOVA TN 38016
ROTO ROOTER PLUMB DRAIN SVC COLUMBUS GA 4465 WARM SPRINGS ROAD COLUMBUS GA 31909
ROTO ROOTER PLUMB DRAIN SVC OF DELMAR   PO BOX 559 EASTON MD 21601
VA
ROTO ROOTER PLUMBERS                    PO BOX 460 MANHEIM PA 17545
ROTO ROOTER PLUMBERS OF ROCK HILL SC    2261 EBENEZER RD PO BOX 2506 ROCK HILL SC 29732
ROTO ROOTER PLUMBERS SARASOTA           6618 26TH CT E SARASOTA FL 34243
ROTO ROOTER PLUMBERS SHREVEPORT         4925 SHED RD BOSSIER CITY LA 71111
ROTO ROOTER PLUMBING                    9836 SEMINOLE TRAIL RUCKERSVILLE VA 22968
ROTO ROOTER PLUMBING AVON OH            1353 LEAR INDUSTRIAL PKWY AVON OH 44011
ROTO ROOTER PLUMBING SERVICE            PO BOX 7580 JACKSONVILLE NC 28540
ROTO ROOTER RICHMOND                    PO BOX 35429 RICHMOND VA 23235
ROTO ROOTER SEWER AND DRAIN             131 CROSS RD BLOOMSBURG PA 17815
ROTO ROOTER SEWER AND DRAIN             2410 W NINE MILE RD PENSACOLA FL 32534
ROTO ROOTER SEWER SERVICE               TIERCE INDUSTRIAL SERVICE PO BOX 680780 PRATTVILLE AL 36068
ROTO ROOTER SEWER SERVICE               2402 S GOYER KOKOMO IN 46902
ROTO ROOTER SPARTANBURG                 PO BOX 577 ROEBUCK SC 29376
ROTO ROOTER WENTZ PLUMBING              6440 HAVELOCK AVE PO BOX 83617 LINCOLN NE 68501
ROTO ROOTER YOUNGSTOWN                  235 N MERIDIAN ROAD YOUNGSTOWN OH 44509
ROTOGEN USA LLC                         PO BOX 1434 UNIONTOWN PA 15401
ROTTANAE HAIRSTON                       ADDRESS ON FILE
ROUENIA WILLIAMS                        ADDRESS ON FILE
ROUTE 6 OUTPARCELS LLC                  C/O ROSENSHEIN ASSOCIATES ATTN: BERNARD J. ROSENSHEIN 555 SOUTH BARRY AVE.
                                        MAMARONECK NY 10543
ROUTE 6 OUTPARCELS LLC                  C/O CENTERPOINT PROPERTIES, INC. 800 MT. VERNON HWY, STE. 140 ATTN: CHARLES
                                        MILLER ATLANTA GA 30328
ROUTE 6 OUTPARCELS, LLC                 C/O CENTERPOINT PROPERTIES, INC. 6204 BARFIELD RD, SUITE 245 ATLANTA GA 30328
ROUTE TEN LLC                           1268 LASKIN RD APT 200 ATTN: JOHANNA M. PERKINS VIRGINIA BEACH VA 23451
ROUTE TEN LLC                           1268 LASKIN RD APT 200 ATTN: JOHANNA M. PERKINS VIRGINIA BEACH VA 23451-5266
ROWA ANTOO                              ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 1640 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                           Page 1865 of 2235

Claim Name                           Address Information
ROWAIDA BADIO                        ADDRESS ON FILE
ROWAN MARTINEZ                       ADDRESS ON FILE
ROWAN MILLS                          ADDRESS ON FILE
ROWAN SAMUELS                        ADDRESS ON FILE
ROWAN SCHREINER                      ADDRESS ON FILE
ROWE ROOTER PLUMBING INC             112 WICKLOW COURT COLUMBIA SC 29063
ROWENA DIONISIO CONNELLY             ADDRESS ON FILE
ROWENA ENSMINGER                     ADDRESS ON FILE
ROXANA CASTILLO                      ADDRESS ON FILE
ROXANA GUERRIDO                      ADDRESS ON FILE
ROXANA MANUEL                        ADDRESS ON FILE
ROXANA TORRES                        ADDRESS ON FILE
ROXANN BOURQUE                       ADDRESS ON FILE
ROXANN WHITE                         ADDRESS ON FILE
ROXANNA COLON                        ADDRESS ON FILE
ROXANNA DIAZ                         ADDRESS ON FILE
ROXANNA SCHULTE                      ADDRESS ON FILE
ROXANNE DEROUEN                      ADDRESS ON FILE
ROXANNE JASPER                       ADDRESS ON FILE
ROXANNE KIMBROUGH                    ADDRESS ON FILE
ROXANNE MATTINGLY                    ADDRESS ON FILE
ROXANNE PEARSALL                     ADDRESS ON FILE
ROXANNE SHIFFLETT                    ADDRESS ON FILE
ROXANNE SMITH                        ADDRESS ON FILE
ROXBURY TAYLOR                       ADDRESS ON FILE
ROXI LAINEZ CARDENAS                 ADDRESS ON FILE
ROXIE WILLIAMS                       ADDRESS ON FILE
ROY BAGWELL                          ADDRESS ON FILE
ROY BARNES                           ADDRESS ON FILE
ROY BLACK                            ADDRESS ON FILE
ROY BOWEN                            ADDRESS ON FILE
ROY DEATON                           ADDRESS ON FILE
ROY FLANIGAN                         ADDRESS ON FILE
ROY GREENE                           ADDRESS ON FILE
ROY GROVES                           ADDRESS ON FILE
ROY GUY                              ADDRESS ON FILE
ROY GUY JR                           ADDRESS ON FILE
ROY HALL                             ADDRESS ON FILE
ROY HAWK                             ADDRESS ON FILE
ROY HICKMAN                          ADDRESS ON FILE
ROY JERRY KEENE                      ADDRESS ON FILE
ROY JOSEPH                           ADDRESS ON FILE
ROY KEENE                            ADDRESS ON FILE
ROY MCADAMS                          ADDRESS ON FILE
ROY MCCULLUM                         ADDRESS ON FILE
ROY MICKLES                          ADDRESS ON FILE
ROY MINOR                            ADDRESS ON FILE
ROY REDIFER                          ADDRESS ON FILE
ROY REECE                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1641 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1866 of 2235

Claim Name                            Address Information
ROY SAVAGE                            ADDRESS ON FILE
ROY SEAY                              ADDRESS ON FILE
ROY TAYLOR                            ADDRESS ON FILE
ROY THOMPSON                          ADDRESS ON FILE
ROY VENABLE                           ADDRESS ON FILE
ROY WILSON                            ADDRESS ON FILE
ROYAL CARTING SERVICE                 PO BOX 1209 HOPEWELL JUNCTION NY 12533
ROYAL COMMERCIAL REFRIGERATION INC    216 N RALPH ST CLAXTON GA 30417
ROYAL MOFFETT                         ADDRESS ON FILE
ROYAL REFRIGERATION INC               5150 ARVILLE ST LAS VEGAS NV 89118
ROYAL TURNER                          ADDRESS ON FILE
ROYALLE MCCARTHUR                     ADDRESS ON FILE
ROYALTY TRANSPORTATION                11TH EAST 10TH ST 2R BAYONNE NJ 07002
ROYCE LIGGINS                         ADDRESS ON FILE
ROYSTON MUELLER MCLEAN AND REID LLP   102 W PENNSYLVANIA AVE STE 600 TOWSON MD 21204
ROYTAVIUS DOSTER                      ADDRESS ON FILE
ROZALYN MORROW                        ADDRESS ON FILE
ROZALYN WILSON                        ADDRESS ON FILE
ROZELLE WILLIAMS                      ADDRESS ON FILE
ROZITA OQUINN                         ADDRESS ON FILE
RP EASTON MARKETPLACE LLC             PO BOX 447 EMERSON NJ 07630
RP EASTON MARKETPLACE LLC             60 WEST ST STE 204 ANNAPOLIS MD 21401
RP EASTON MARKETPLACE MD LLC          C/O KLNB MANAGEMENT, LLC PO BOX 447 EMERSON NJ 07630
RP EASTON MARKETPLACE MD LLC          C/O KLNB MANAGEMENT, LLC 60 WEST STREET SUITE 204 ANNAPOLIS MD 21401
RP EASTON MARKETPLACE MD LLC          832 GEORGIA AVE STE 507 CHATTANOOGA TN 37402
RP EASTON MARKETPLACE MD LLC          C/O RISE PARTNERS, LLC VOLUNTEER BUILDING 832 GEORGIA AVENUE, SUITE 507
                                      CHATTANOOGA TN 37402
RPAI US MGMT LLC                      BLDG 6062 13068 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
RPAI WORCESTER LINCOLN PLAZA LLC      RICHARD L. GEMMA WIECK, DELUCA & GEMMA, INC. ONE TURKS HEAD PLACE, SUITE 1300
                                      PROVIDENCE RI 02903
RPAI WORCESTER LINCOLN PLAZA LLC      RPAI U.S. MANAGEMENT, LLC 2021 SPRING ROAD, SUITE 200 OAK BROOK IL 60523
RPAI WORCESTER LINCOLN PLAZA LLC      ATTN: PRESIDENT, EASTERN DIVISION 2021 SPRING ROAD, SUITE 200 OAK BROOK IL
                                      60523
RPB FARMS LLC                         10898 N JOHN ALBERT AVE FRESNO CA 93730
RPI SALISBURY MALL                    PO BOX 860510 MINNEAPOLIS MN 54486
RPI SALISBURY MALL, LLC               C/O BROOKFIELD PROPERTIES (R) LLC ATTN: LAW/LEASE ADMIN DEPT 350 N. ORLEANS
                                      ST., SUITE 300 CHICAGO IL 60654
RR CARPET CLEANING SERVICES LLC       2215 C WEST PALMETTO SUITE 100 FLORENCE SC 29501
RREEF AMERICA REIT II CORP MM         CROSSROADS CENTER PO BOX 209266 AUSTIN TX 78720
RRF SOLUTIONSLLC                      3704 PENDERWOOD DR OAKTON VA 22124
RS MECHANICAL                         9005 N CENTRAL ST KANSAS CITY MO 64155
RSE INDEPENDENCE LLC                  PO BOX 860575 4479 114685 MINNEAPOLIS MN 55486
RSM MAINTENANCE                       461 FROM ROAD 2ND FLOOR PARAMUS NJ 07652
RST ENTERPRISES INC                   4600 RUFF ROAD SUITE E NORTH CHARLESTON SC 29418
RSUI GROUP, INC.                      945 EAST PACES FERRY RD SUITE 1800 ATLANTA GA 30326-1160
RT BEAUFORT LLC                       1200 DUDA TRAIL OVIEDO FL 32765
RT BRISTOL, LLC                       JAIME B. WISEGARVER, ESQ. HIRSCHLER FLEISCHER, P.C. 2100 EAST CARY STREET, PO
                                      BOX 500 RICHMOND VA 23218-0500
RT BRISTOL, LLC                       1200 DUDA TRAIL ATTN: A DUDA & SONS OVIEDO FL 32765
RT BRISTOL, LLC                       C/O DEAN MEAD ATTN: JOHNATHAN D. WALLACE 420 S. ORANGE AVENUE, SUITE 700


Epiq Corporate Restructuring, LLC                                                                Page 1642 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                               Page 1867 of 2235

Claim Name                               Address Information
RT BRISTOL, LLC                          ORLANDO FL 32801
RT BRISTOL, LLC                          800 N. MAGNOLIA AVENUE STE 1500 ORLANDO FL 32803
RT CALHOUN JV                            C/O NEWBURGER-ANDES & COMPANY, INC 201 ALLEN ROAD SUITE 300 ATLANTA GA 30328
RT CHILE LIMITADA                        CARLOS OSSANDON 1445 LA REINA REGION METROPOLITANA CHILE
RT CHILE LIMITADA                        CAMINO EL ALBA 11969 LAS CONDES REGION METROPOLITANA CHILE
RT CHILE LIMITADA                        AEROPUERTO INTERNACIONAL COMODORO ARTURO MERINO BENITEZ AIRPORT 3 NIVEL LOCAL
                                         C-135 SANTIAGO 8320000 CHILE
RT GREENBELT LLC                         210 CANAL ST STE 301 C/O ROSE CHAO NEW YORK NY 10013
RT HAWAII RESTAURANTS INC                ATTN THEODORE J DAVENPORT 1326 KAMEHAME DR HONOLULU HI 96793
RT HAWAII RESTAURANTS, INC               4450 KAPOLEI PKWY KAPOLEI HI 96707
RT HAWAII RESTAURANTS, INC               46-056 KAMEHAMEHA HWY KANEOHE HI 96744
RT HAWAII RESTAURANTS, INC               95-1249 MEHEULA PKWY MILILANI HI 96789
RT HAWAII RESTAURANTS, INC               MOANALUA CENTER, 930 VALKENBURGH ST SUITE 211 HONOLULU HI 96818
RT HOLDINGS OF SOUTHERN WISCONSIN, LLC   5320 S 76TH ST GREENDALE WI 53129
RT LAS CRUCES INC                        ATTN RON J HYDEN 3510 SEVEN RVERS HWY CARLSBAD NM 88220
RT LAS CRUCES, INC.                      2611 N TELSHOR BLVD LAS CRUCES NM 88011
RT LEXINGTON LLC                         1200 DUDA TRAIL OVIEDO FL 32765
RT ORLANDO INVESTMENT LLC                EILEEN CHAFETZ, ESQ. EILEEN CHAFETZ, PA 4770 BISCAYNE BLVD., SUITE 1400 MIAMI
                                         BEACH FL 33137
RT RESTAURANTS LLC                       ATTN TED DAVENPORT & RON MULLERS 865 S MARINE CORPS DR, STE 201 ORLEAN PACIFIC
                                         PLZ TAMUNING 96913 GUAM
RT RESTAURANTS OF SOUTHERN WISCONSIN     C/O PFC & CLASSIC DINING RESTAURANT GROUP; ATTN KEN KILBERGER 390 CONGRESS
LLC                                      PKWY, STE C CRYSTAL LAKE IL 60014
RT RESTAURANTS, LLC                      197 CHALAN SAN ANTONIO TAMUNING 96913 GUAM
RT SANFORD LLC                           1200 DUDA TRAIL OVIEDO FL 32765
RT'S OF OKLAHOMA LLC                     ATTN JAMES M TREADWELL 4200 S QUAIL CREEK, STE B SPRINGFIELD MO 65810
RTAJEA ALEXANDER                         ADDRESS ON FILE
RTGC LLC                                 24619 WASHINGTON AVE STE 204 MURRIETA CA 92562-8228
RTIA TERRY-PRYOR                         ADDRESS ON FILE
RTMB LODGING JOINT VENTURE               2055 CHEMICAL ROAD PLYMOUTH MEETING PA 19462
RTS OF OKLAHOMA, LLC                     7806 E SKELLY DRIVE TULSA OK 74145
RUBBER AND ROAD CREATIVE AGENCY INC      222 REDDING WAY SAN RAFAEL CA 94901
RUBBER AND ROAD CREATIVE AGENCY INC      ATTN DANA ZIPSER 222 REDDING WAY SAN RAFAEL CA 94901
RUBEN ARCE                               ADDRESS ON FILE
RUBEN CASTILLO                           ADDRESS ON FILE
RUBEN CLEMONS                            ADDRESS ON FILE
RUBEN DIAZ                               ADDRESS ON FILE
RUBEN FALCON                             ADDRESS ON FILE
RUBEN GARCIA                             ADDRESS ON FILE
RUBEN GARCIA                             ADDRESS ON FILE
RUBEN GONZALES                           ADDRESS ON FILE
RUBEN GONZALEZ                           ADDRESS ON FILE
RUBEN HIGAREDA                           ADDRESS ON FILE
RUBEN HUBBERT                            ADDRESS ON FILE
RUBEN LUNA                               ADDRESS ON FILE
RUBEN NAZARIO                            ADDRESS ON FILE
RUBEN OCASIO                             ADDRESS ON FILE
RUBEN PEREZ                              ADDRESS ON FILE
RUBI MILLAN                              ADDRESS ON FILE
RUBI MIRELES                             ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 1643 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1868 of 2235

Claim Name                            Address Information
RUBIN DAVIS                           ADDRESS ON FILE
RUBIN HAMPTON                         ADDRESS ON FILE
RUBIN JOHNSON                         ADDRESS ON FILE
RUBIO'S COASTAL GRIL                  RUBIO'S RESTAURANTS 1902 WRIGHT PLACE STE 300 CARLSBAD CA 92008
RUBIO'S COASTAL GRILL                 RUBIO'S RESTAURANTS 1902 WRIGHT PLACE STE 300 CARLSBAD CA 92008
RUBIOS RESTAURANTS, INC.              1902 WRIGHT PLACE STE 300 CARLSBAD CA 92008
RUBIOS RESTAURANTS, INC.              ATTN: VICE PRESIDENT - REAL ESTATE 1902 WRIGHT PLACE STE 300 CARLSBAD CA 92008
RUBIOS RESTAURANTS, INC.              ATTN: VICE PRESIDENT 1902 WRIGHT PLACE STE 300 CARLSBAD CA 92008
RUBY ANN TURNER                       ADDRESS ON FILE
RUBY ARGO                             ADDRESS ON FILE
RUBY BISHOP                           ADDRESS ON FILE
RUBY BROWN                            ADDRESS ON FILE
RUBY CHAVEZ                           ADDRESS ON FILE
RUBY COLON                            ADDRESS ON FILE
RUBY DOUGLAS                          ADDRESS ON FILE
RUBY DRAWDY                           ADDRESS ON FILE
RUBY JUDD                             ADDRESS ON FILE
RUBY LANG                             ADDRESS ON FILE
RUBY MITCHELL                         ADDRESS ON FILE
RUBY STRODE                           ADDRESS ON FILE
RUBY TITLOW                           ADDRESS ON FILE
RUBY UZZELL                           ADDRESS ON FILE
RUBY VIERA                            ADDRESS ON FILE
RUBY WESTERFIELD                      ADDRESS ON FILE
RUDD WINDOW CLEANING LLC              DEREK RUDD 2230 STAFFORD RD SUITE 115 PLAINFIELD IN 46168
RUDI HILDERBRAND                      ADDRESS ON FILE
RUDIS ALEMAN DE MELGAR                ADDRESS ON FILE
RUDOLPH CHASE                         ADDRESS ON FILE
RUDOLPH D BOURGET                     ADDRESS ON FILE
RUDY BROWN                            ADDRESS ON FILE
RUDY GODOY                            ADDRESS ON FILE
RUDY LEWIS                            ADDRESS ON FILE
RUDY LINDBERGH                        ADDRESS ON FILE
RUDY MORALES                          ADDRESS ON FILE
RUDY MRAOVICH                         ADDRESS ON FILE
RUDY REDILLA                          ADDRESS ON FILE
RUDY SANCHEZ                          ADDRESS ON FILE
RUEBEN GARNETT                        ADDRESS ON FILE
RUEBEN LESTER                         ADDRESS ON FILE
RUEL SPENCE                           ADDRESS ON FILE
RUEL WOODWARD                         ADDRESS ON FILE
RUFFA, VICTOR                         ADDRESS ON FILE
RUFFOUS BELL                          ADDRESS ON FILE
RUFINA BIBER                          ADDRESS ON FILE
RUFINA HONEYSETTE                     ADDRESS ON FILE
RUFINA MARTE                          ADDRESS ON FILE
RUFUS ENGLAND                         ADDRESS ON FILE
RUFUS FREEMAN                         ADDRESS ON FILE
RUFUS GREEN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1644 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1869 of 2235

Claim Name                            Address Information
RUFUS HARRIS                          ADDRESS ON FILE
RUFUS NORRIS                          ADDRESS ON FILE
RUHSHONA NARZIKULOFF                  ADDRESS ON FILE
RUMANA ABDALLA                        ADDRESS ON FILE
RUNIEQ HART                           ADDRESS ON FILE
RUNYAN, MICHAEL                       5481 HICKORY VALLEY RD HEISKELL TN 37754
RUPPERT LANDSCAPE INC                 23601 LAYTONSVILLE ROAD LAYTONSVILLE MD 20882
RUPPERT LANDSCAPE INC                 12601 ROCK HILL PINEVILLE RD PINEVILLE NC 28134
RURIT GARCIA                          ADDRESS ON FILE
RUSHEA MAYO                           ADDRESS ON FILE
RUSHELL WOODBURY                      ADDRESS ON FILE
RUSHMORE CUISINE INC                  C/O NORTH DAKOTA CUISINE INC ATTN LEE HOWELL 4100 WEST 41ST STREET SIOUX FALLS
                                      SD 57106
RUSHMORE CUISINE, INC.                821 FAIRMONT BLVD RAPID CITY SD 57701
RUSKIN MOSCOU FALTISCHEK, P.C.        EAST TOWER 15TH FLOOR 1425 RXR PLAZA UNIONDALE NY 11556
RUSLAN MURTAZIN                       ADDRESS ON FILE
RUSS BAKER                            ADDRESS ON FILE
RUSSEL YARINGTON                      ADDRESS ON FILE
RUSSELL ATEN                          ADDRESS ON FILE
RUSSELL BARRY                         ADDRESS ON FILE
RUSSELL BEAUCHAMP                     ADDRESS ON FILE
RUSSELL BELL                          ADDRESS ON FILE
RUSSELL BLOUNT                        ADDRESS ON FILE
RUSSELL BOOD                          ADDRESS ON FILE
RUSSELL BUTLER                        ADDRESS ON FILE
RUSSELL CHIFIN                        ADDRESS ON FILE
RUSSELL COHEN                         ADDRESS ON FILE
RUSSELL DAVIS                         ADDRESS ON FILE
RUSSELL DEPEW                         ADDRESS ON FILE
RUSSELL EWALD                         ADDRESS ON FILE
RUSSELL GNANN                         ADDRESS ON FILE
RUSSELL HARRIS                        ADDRESS ON FILE
RUSSELL HARRIS                        ADDRESS ON FILE
RUSSELL HEADLEE                       ADDRESS ON FILE
RUSSELL HORNBECK                      ADDRESS ON FILE
RUSSELL HUGHES                        ADDRESS ON FILE
RUSSELL JACOBS                        ADDRESS ON FILE
RUSSELL JOHNSON                       ADDRESS ON FILE
RUSSELL KOUGH                         ADDRESS ON FILE
RUSSELL LATSCH                        ADDRESS ON FILE
RUSSELL LINDELL                       ADDRESS ON FILE
RUSSELL LOVE                          ADDRESS ON FILE
RUSSELL MARTIN                        ADDRESS ON FILE
RUSSELL MOTHERSHED                    ADDRESS ON FILE
RUSSELL OSBORN-PORTILLA               ADDRESS ON FILE
RUSSELL PAGE                          ADDRESS ON FILE
RUSSELL PLEASANT                      ADDRESS ON FILE
RUSSELL POPHAM                        2145 MCDUFFIE RD AUSTELL GA 30106
RUSSELL QUIGLEY JR                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1645 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1870 of 2235

Claim Name                              Address Information
RUSSELL REFRIGERATION SERVICE INC       PO BOX 12563 SHAWNEE MISSION KS 66282
RUSSELL RIVENBARK                       ADDRESS ON FILE
RUSSELL STRICKLAND                      ADDRESS ON FILE
RUSSELL TURNER                          ADDRESS ON FILE
RUSSELL VANNOY                          ADDRESS ON FILE
RUSSELL WELCH                           ADDRESS ON FILE
RUSSELL WRIGHT                          ADDRESS ON FILE
RUSSELLVILLE AREA CHAMBER OF COMMERCE   708 WEST MAIN RUSSELLVILLE AR 72801
RUSTY BURKITT                           ADDRESS ON FILE
RUSTY HOFBAUER                          ADDRESS ON FILE
RUSTY JACKSON                           ADDRESS ON FILE
RUSTY LEIGHTY                           ADDRESS ON FILE
RUTA HABTEMARIAM                        ADDRESS ON FILE
RUTH BLANKENSHIP                        ADDRESS ON FILE
RUTH COOK                               ADDRESS ON FILE
RUTH FORD                               ADDRESS ON FILE
RUTH GASKELL                            ADDRESS ON FILE
RUTH GERBER                             ADDRESS ON FILE
RUTH HAYES                              ADDRESS ON FILE
RUTH HOFMANN                            ADDRESS ON FILE
RUTH HOPKINS                            ADDRESS ON FILE
RUTH LIBERATO                           ADDRESS ON FILE
RUTH MARRERO                            ADDRESS ON FILE
RUTH PUENTE                             ADDRESS ON FILE
RUTH RINGLER                            ADDRESS ON FILE
RUTH RIVAS                              ADDRESS ON FILE
RUTH SOUTH                              ADDRESS ON FILE
RUTH SOWERS                             ADDRESS ON FILE
RUTH VELAZQUEZ                          ADDRESS ON FILE
RUTH ZAYAS                              ADDRESS ON FILE
RUTH-ANN CREARY                         ADDRESS ON FILE
RUTHANN EDWARDS                         ADDRESS ON FILE
RUTHANN SHANAHAN                        ADDRESS ON FILE
RUTHERFORD COUNTY CLERK                 319 N MAPLE ST. MURFREESBORO TN 37130
RUTHERFORD COUNTY TRUSTEE               PO BOX 1316 MURFREESBORO TN 37133
RUTHIE BRUER                            ADDRESS ON FILE
RWT CONSULTING TYLER ERGONOMICS         306 COLLEEN COURT MADISONVILLE LA 70447
RY HARRISON                             ADDRESS ON FILE
RYAN AASEN                              ADDRESS ON FILE
RYAN AKLEY                              ADDRESS ON FILE
RYAN ALVAREZ                            ADDRESS ON FILE
RYAN ANDREWS                            ADDRESS ON FILE
RYAN ANDREWS                            ADDRESS ON FILE
RYAN ANDREWS                            ADDRESS ON FILE
RYAN ASHE                               ADDRESS ON FILE
RYAN BAKER                              ADDRESS ON FILE
RYAN BARBEE                             ADDRESS ON FILE
RYAN BARDO                              ADDRESS ON FILE
RYAN BARNETT                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1646 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1871 of 2235

Claim Name                            Address Information
RYAN BEALE                            ADDRESS ON FILE
RYAN BEAMER                           ADDRESS ON FILE
RYAN BECKER                           ADDRESS ON FILE
RYAN BEITLER                          ADDRESS ON FILE
RYAN BELAND                           ADDRESS ON FILE
RYAN BELL                             ADDRESS ON FILE
RYAN BIEDRON                          ADDRESS ON FILE
RYAN BLACKWOOD                        ADDRESS ON FILE
RYAN BLERSCH                          ADDRESS ON FILE
RYAN BORDERS                          ADDRESS ON FILE
RYAN BOUCHARD                         ADDRESS ON FILE
RYAN BOYD                             ADDRESS ON FILE
RYAN BRANDT                           ADDRESS ON FILE
RYAN BRANNING                         ADDRESS ON FILE
RYAN BREWER                           ADDRESS ON FILE
RYAN BROADRICK                        ADDRESS ON FILE
RYAN BROUSSEAU                        ADDRESS ON FILE
RYAN BROWN                            ADDRESS ON FILE
RYAN BUDROW                           ADDRESS ON FILE
RYAN BUTTS                            ADDRESS ON FILE
RYAN CABRERA                          ADDRESS ON FILE
RYAN CAIJO                            ADDRESS ON FILE
RYAN CALLAHAN                         ADDRESS ON FILE
RYAN CAMPBELL                         ADDRESS ON FILE
RYAN CANNADY                          ADDRESS ON FILE
RYAN CAPIRO                           ADDRESS ON FILE
RYAN CAPOBIANCO                       ADDRESS ON FILE
RYAN CASTANIER                        ADDRESS ON FILE
RYAN CASTILLO                         ADDRESS ON FILE
RYAN CERESI                           ADDRESS ON FILE
RYAN CHILDS                           ADDRESS ON FILE
RYAN CHIN                             ADDRESS ON FILE
RYAN CLARK                            ADDRESS ON FILE
RYAN CLYBURN                          ADDRESS ON FILE
RYAN COLE                             ADDRESS ON FILE
RYAN COLLINS                          ADDRESS ON FILE
RYAN COMPANIES US INC                 62844 COLLECTIONS CENTER DR CHICAGO IL 60693
RYAN CONNELL                          ADDRESS ON FILE
RYAN CONNOLLY                         ADDRESS ON FILE
RYAN COON                             ADDRESS ON FILE
RYAN COREY                            ADDRESS ON FILE
RYAN COSS                             ADDRESS ON FILE
RYAN COST                             ADDRESS ON FILE
RYAN COUGHLIN                         ADDRESS ON FILE
RYAN COUNTERMAN                       ADDRESS ON FILE
RYAN CRAWLEY                          ADDRESS ON FILE
RYAN CZARNOTA                         ADDRESS ON FILE
RYAN DAHL                             ADDRESS ON FILE
RYAN DALEY                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1647 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 1872 of 2235

Claim Name                      Address Information
RYAN DALTON                     ADDRESS ON FILE
RYAN DANGELO                    ADDRESS ON FILE
RYAN DAVIS                      ADDRESS ON FILE
RYAN DEAN                       ADDRESS ON FILE
RYAN DELUCA                     ADDRESS ON FILE
RYAN DILLARD                    ADDRESS ON FILE
RYAN DODDS                      ADDRESS ON FILE
RYAN DOLLBAUM                   ADDRESS ON FILE
RYAN DONOVAN                    ADDRESS ON FILE
RYAN DOSS                       ADDRESS ON FILE
RYAN DOUGLAS                    ADDRESS ON FILE
RYAN DUCKETT                    ADDRESS ON FILE
RYAN DUFFY                      ADDRESS ON FILE
RYAN DUVALL                     ADDRESS ON FILE
RYAN EDWARDS                    ADDRESS ON FILE
RYAN EDWARDS                    ADDRESS ON FILE
RYAN ELLIOTT                    ADDRESS ON FILE
RYAN EMANUELSON                 ADDRESS ON FILE
RYAN ENGELS                     ADDRESS ON FILE
RYAN ERB                        ADDRESS ON FILE
RYAN EVANS                      ADDRESS ON FILE
RYAN FARMER                     ADDRESS ON FILE
RYAN FELTS                      ADDRESS ON FILE
RYAN FERGUSON                   ADDRESS ON FILE
RYAN FERREBEE                   ADDRESS ON FILE
RYAN FERREIRA                   ADDRESS ON FILE
RYAN FLURY                      ADDRESS ON FILE
RYAN FORSHEY                    ADDRESS ON FILE
RYAN FRANKS                     ADDRESS ON FILE
RYAN FREED                      ADDRESS ON FILE
RYAN FREEMAN                    ADDRESS ON FILE
RYAN FULLER                     ADDRESS ON FILE
RYAN GALOVICH                   ADDRESS ON FILE
RYAN GARBACZ                    ADDRESS ON FILE
RYAN GARDNER                    ADDRESS ON FILE
RYAN GEMMELL                    ADDRESS ON FILE
RYAN GOBLE                      ADDRESS ON FILE
RYAN GRAESSER                   ADDRESS ON FILE
RYAN GRAVELINE                  ADDRESS ON FILE
RYAN GREVE                      ADDRESS ON FILE
RYAN GRIFFIN                    ADDRESS ON FILE
RYAN HALL                       ADDRESS ON FILE
RYAN HALL                       ADDRESS ON FILE
RYAN HAMILTON                   ADDRESS ON FILE
RYAN HARCOURT                   ADDRESS ON FILE
RYAN HARDIN                     ADDRESS ON FILE
RYAN HARMON                     ADDRESS ON FILE
RYAN HARR                       ADDRESS ON FILE
RYAN HARRIS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                               Page 1648 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1873 of 2235

Claim Name                         Address Information
RYAN HARTMAN                       ADDRESS ON FILE
RYAN HAWLEY                        ADDRESS ON FILE
RYAN HAZLETT                       ADDRESS ON FILE
RYAN HECK                          ADDRESS ON FILE
RYAN HEDGEPETH                     ADDRESS ON FILE
RYAN HEFFERNON                     ADDRESS ON FILE
RYAN HELMS                         ADDRESS ON FILE
RYAN HERNDON                       ADDRESS ON FILE
RYAN HERRON                        ADDRESS ON FILE
RYAN HICKS                         ADDRESS ON FILE
RYAN HILL                          ADDRESS ON FILE
RYAN HOCH                          ADDRESS ON FILE
RYAN HOEL                          ADDRESS ON FILE
RYAN HOLBROOK                      ADDRESS ON FILE
RYAN HOLDEN                        ADDRESS ON FILE
RYAN HOPPER                        ADDRESS ON FILE
RYAN HROSEK-OVERBY                 ADDRESS ON FILE
RYAN HUEG                          ADDRESS ON FILE
RYAN HUGHES                        ADDRESS ON FILE
RYAN HULL                          ADDRESS ON FILE
RYAN HUMPHRES                      ADDRESS ON FILE
RYAN HUNLEY                        ADDRESS ON FILE
RYAN HUSKEY                        ADDRESS ON FILE
RYAN IUZZOLINO                     ADDRESS ON FILE
RYAN JACKSON                       ADDRESS ON FILE
RYAN JACOBS                        ADDRESS ON FILE
RYAN JEANTY                        ADDRESS ON FILE
RYAN JENSEN                        ADDRESS ON FILE
RYAN JENSEN                        ADDRESS ON FILE
RYAN JOHNSON                       ADDRESS ON FILE
RYAN JOHNSON                       ADDRESS ON FILE
RYAN JOLLY                         ADDRESS ON FILE
RYAN JUDD                          ADDRESS ON FILE
RYAN KEEL                          ADDRESS ON FILE
RYAN KEENHOLD                      ADDRESS ON FILE
RYAN KEESLAR                       ADDRESS ON FILE
RYAN KEIFER                        ADDRESS ON FILE
RYAN KELLER                        ADDRESS ON FILE
RYAN KELLEY                        ADDRESS ON FILE
RYAN KELLY                         ADDRESS ON FILE
RYAN KELLY                         ADDRESS ON FILE
RYAN KILLINGSWORTH                 ADDRESS ON FILE
RYAN KIMBLE                        ADDRESS ON FILE
RYAN KING                          ADDRESS ON FILE
RYAN KING                          ADDRESS ON FILE
RYAN KLINGLER                      ADDRESS ON FILE
RYAN KNOTT                         ADDRESS ON FILE
RYAN KORZEKWINSKI                  ADDRESS ON FILE
RYAN KRONEWITTER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1649 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1874 of 2235

Claim Name                          Address Information
RYAN KUTASH-FROST                   ADDRESS ON FILE
RYAN LANDERS                        ADDRESS ON FILE
RYAN LANNAN                         ADDRESS ON FILE
RYAN LARSON                         ADDRESS ON FILE
RYAN LEBRETON                       ADDRESS ON FILE
RYAN LEE ALLMAN                     ADDRESS ON FILE
RYAN LEGER-MITCHELL                 ADDRESS ON FILE
RYAN LETTIG                         ADDRESS ON FILE
RYAN LEWIS                          ADDRESS ON FILE
RYAN LIGHTCAP                       ADDRESS ON FILE
RYAN LIGUORI                        ADDRESS ON FILE
RYAN LILLY                          ADDRESS ON FILE
RYAN LINGERFELT                     ADDRESS ON FILE
RYAN LUKER                          ADDRESS ON FILE
RYAN MALINCHAK                      ADDRESS ON FILE
RYAN MALINCHAK                      ADDRESS ON FILE
RYAN MALITSCH                       ADDRESS ON FILE
RYAN MANSKER                        ADDRESS ON FILE
RYAN MARSHALL                       ADDRESS ON FILE
RYAN MARTIN                         ADDRESS ON FILE
RYAN MAXON                          ADDRESS ON FILE
RYAN MAY                            ADDRESS ON FILE
RYAN MCDADE                         ADDRESS ON FILE
RYAN MCDUFFY                        ADDRESS ON FILE
RYAN MCFALL                         ADDRESS ON FILE
RYAN MCGEEHAN                       ADDRESS ON FILE
RYAN MCINTIRE                       ADDRESS ON FILE
RYAN MCINTYRE                       ADDRESS ON FILE
RYAN MCMINN                         ADDRESS ON FILE
RYAN MCNUTT                         ADDRESS ON FILE
RYAN MICHAUD                        ADDRESS ON FILE
RYAN MICHAUD                        ADDRESS ON FILE
RYAN MICKEY                         ADDRESS ON FILE
RYAN MILLER                         ADDRESS ON FILE
RYAN MILLER                         ADDRESS ON FILE
RYAN MILLER                         ADDRESS ON FILE
RYAN MOHR                           ADDRESS ON FILE
RYAN MONTANINO                      ADDRESS ON FILE
RYAN MORRIS                         ADDRESS ON FILE
RYAN MOSSBURG                       ADDRESS ON FILE
RYAN MUDRICK                        ADDRESS ON FILE
RYAN MURPHY                         ADDRESS ON FILE
RYAN MURPHY                         ADDRESS ON FILE
RYAN MURRAY                         ADDRESS ON FILE
RYAN MUSSI                          ADDRESS ON FILE
RYAN NEAL                           ADDRESS ON FILE
RYAN NEISTAT                        ADDRESS ON FILE
RYAN NEWMAN                         ADDRESS ON FILE
RYAN NOREM-ROYLE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1650 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 1875 of 2235

Claim Name                      Address Information
RYAN NUGENT                     ADDRESS ON FILE
RYAN OLIVER                     ADDRESS ON FILE
RYAN OMALLEY                    ADDRESS ON FILE
RYAN OROURKE                    ADDRESS ON FILE
RYAN OWENS                      ADDRESS ON FILE
RYAN PALMER                     ADDRESS ON FILE
RYAN PARKER                     ADDRESS ON FILE
RYAN PARKER                     ADDRESS ON FILE
RYAN PAYNE                      ADDRESS ON FILE
RYAN PERRI                      ADDRESS ON FILE
RYAN PICARD                     ADDRESS ON FILE
RYAN PISCOPO                    ADDRESS ON FILE
RYAN PLANK                      ADDRESS ON FILE
RYAN POWELL                     ADDRESS ON FILE
RYAN PRICE                      ADDRESS ON FILE
RYAN PROSISE                    ADDRESS ON FILE
RYAN PRYOR                      ADDRESS ON FILE
RYAN PURKEY                     ADDRESS ON FILE
RYAN QUARTON                    ADDRESS ON FILE
RYAN RALSTON                    ADDRESS ON FILE
RYAN RAMIREZ                    ADDRESS ON FILE
RYAN RAMOS                      ADDRESS ON FILE
RYAN RAMSEY                     ADDRESS ON FILE
RYAN RANIERI                    ADDRESS ON FILE
RYAN RANKIN                     ADDRESS ON FILE
RYAN REA                        ADDRESS ON FILE
RYAN REDCAY                     ADDRESS ON FILE
RYAN REDMOND                    ADDRESS ON FILE
RYAN REEVES                     ADDRESS ON FILE
RYAN RICE                       ADDRESS ON FILE
RYAN RICHARDSON                 ADDRESS ON FILE
RYAN RIDGELL                    ADDRESS ON FILE
RYAN ROBINSON                   ADDRESS ON FILE
RYAN RODGERS                    ADDRESS ON FILE
RYAN RODRIGUEZ                  ADDRESS ON FILE
RYAN ROGERS                     ADDRESS ON FILE
RYAN ROMAN                      ADDRESS ON FILE
RYAN ROPER                      ADDRESS ON FILE
RYAN ROUGGLY                    ADDRESS ON FILE
RYAN RUDOLPH                    ADDRESS ON FILE
RYAN SAMPSON                    ADDRESS ON FILE
RYAN SANDERS                    ADDRESS ON FILE
RYAN SANFORD                    ADDRESS ON FILE
RYAN SCHLICHT                   ADDRESS ON FILE
RYAN SCHWAB                     ADDRESS ON FILE
RYAN SCOTT                      ADDRESS ON FILE
RYAN SEKA                       ADDRESS ON FILE
RYAN SESSOMS                    ADDRESS ON FILE
RYAN SHERWOOD                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                               Page 1651 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1876 of 2235

Claim Name                       Address Information
RYAN SHUPPERT                    ADDRESS ON FILE
RYAN SICKMAN                     ADDRESS ON FILE
RYAN SIMONSEN                    ADDRESS ON FILE
RYAN SIMS                        ADDRESS ON FILE
RYAN SKENDER                     ADDRESS ON FILE
RYAN SMITH                       ADDRESS ON FILE
RYAN SMITH                       ADDRESS ON FILE
RYAN SOLTIS                      ADDRESS ON FILE
RYAN SOMERSET                    ADDRESS ON FILE
RYAN STAMPER                     ADDRESS ON FILE
RYAN STEVENS                     ADDRESS ON FILE
RYAN STONE                       ADDRESS ON FILE
RYAN STORMS                      ADDRESS ON FILE
RYAN STREAM                      ADDRESS ON FILE
RYAN STRICKLAND                  ADDRESS ON FILE
RYAN STUMP                       ADDRESS ON FILE
RYAN SUMMERSGILL                 ADDRESS ON FILE
RYAN TALBOTT                     ADDRESS ON FILE
RYAN TAYLOR                      ADDRESS ON FILE
RYAN TAYLOR                      ADDRESS ON FILE
RYAN TETER                       ADDRESS ON FILE
RYAN THOMSON                     ADDRESS ON FILE
RYAN THURMAN                     ADDRESS ON FILE
RYAN THURMOND                    ADDRESS ON FILE
RYAN TILLOTSON                   ADDRESS ON FILE
RYAN TRINKLE                     ADDRESS ON FILE
RYAN TROUT                       ADDRESS ON FILE
RYAN TURANO                      ADDRESS ON FILE
RYAN TURNER                      ADDRESS ON FILE
RYAN TURNER                      ADDRESS ON FILE
RYAN VACANTI                     ADDRESS ON FILE
RYAN VALDEZ                      ADDRESS ON FILE
RYAN VAUGHN                      ADDRESS ON FILE
RYAN VEGA                        ADDRESS ON FILE
RYAN VEGH                        ADDRESS ON FILE
RYAN VISCOUNT                    ADDRESS ON FILE
RYAN WADE                        ADDRESS ON FILE
RYAN WALKER                      ADDRESS ON FILE
RYAN WALKER                      ADDRESS ON FILE
RYAN WALKNEY                     ADDRESS ON FILE
RYAN WALLACE                     ADDRESS ON FILE
RYAN WASHINGTON                  ADDRESS ON FILE
RYAN WATTS                       ADDRESS ON FILE
RYAN WEAVER                      ADDRESS ON FILE
RYAN WEST                        ADDRESS ON FILE
RYAN WEST                        ADDRESS ON FILE
RYAN WHEELER                     ADDRESS ON FILE
RYAN WHITE                       ADDRESS ON FILE
RYAN WHITFIELD                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1652 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1877 of 2235

Claim Name                         Address Information
RYAN WIGGS                         ADDRESS ON FILE
RYAN WILLIAMS                      ADDRESS ON FILE
RYAN WILLIAMS                      ADDRESS ON FILE
RYAN WILLIS                        ADDRESS ON FILE
RYAN WILSON                        ADDRESS ON FILE
RYAN WILT                          ADDRESS ON FILE
RYAN WIMBLEY                       ADDRESS ON FILE
RYAN WISEMAN                       ADDRESS ON FILE
RYAN WOELFEL                       ADDRESS ON FILE
RYAN WOLFE                         ADDRESS ON FILE
RYAN WOODWARD                      ADDRESS ON FILE
RYAN WRIGHT-JORDAN                 ADDRESS ON FILE
RYAN YEZZI                         ADDRESS ON FILE
RYAN YOST                          ADDRESS ON FILE
RYAN YOUNG                         ADDRESS ON FILE
RYANE CHRISLER                     ADDRESS ON FILE
RYANE MAROCCHI                     ADDRESS ON FILE
RYANN CROWDER                      ADDRESS ON FILE
RYANN MEZSER                       ADDRESS ON FILE
RYANN STAMPER                      ADDRESS ON FILE
RYANNA HARRIS                      ADDRESS ON FILE
RYANNA NEUMANN                     ADDRESS ON FILE
RYANNE GRISWOLD                    ADDRESS ON FILE
RYDELL CURTIS                      ADDRESS ON FILE
RYDER SWANN                        ADDRESS ON FILE
RYEAN ANDERSON                     ADDRESS ON FILE
RYENIKO CARPENTER                  ADDRESS ON FILE
RYHEEM MORTON                      ADDRESS ON FILE
RYKE STEARNS                       ADDRESS ON FILE
RYKEL ALEXANDER                    ADDRESS ON FILE
RYLAN KRUPP                        ADDRESS ON FILE
RYLAN SORIANO                      ADDRESS ON FILE
RYLAN VLCEK                        ADDRESS ON FILE
RYLAND HOLMES                      ADDRESS ON FILE
RYLAND OVERLY                      ADDRESS ON FILE
RYLAND PITMAN                      ADDRESS ON FILE
RYLAND WEINER                      ADDRESS ON FILE
RYLEE BILLINGS                     ADDRESS ON FILE
RYLEE HARTMANN                     ADDRESS ON FILE
RYLEE REISINGER                    ADDRESS ON FILE
RYLEE STEVENS                      ADDRESS ON FILE
RYLEE VILLAREAL                    ADDRESS ON FILE
RYLEIGH SWINGLE                    ADDRESS ON FILE
RYLEY NUTT                         ADDRESS ON FILE
RYLEY RICE                         ADDRESS ON FILE
RYLIE BOWMAN                       ADDRESS ON FILE
RYLIE BURKEENS                     ADDRESS ON FILE
RYLIE CURITS                       ADDRESS ON FILE
RYLIE GANT                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1653 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                            Page 1878 of 2235

Claim Name                           Address Information
RYLIE HOWEY                          ADDRESS ON FILE
RYLIE SEGARRA                        ADDRESS ON FILE
RYLIE VAUGHN                         ADDRESS ON FILE
RYNE PETRY                           ADDRESS ON FILE
RYNE SCHREIBER                       ADDRESS ON FILE
RYNE WARREN                          ADDRESS ON FILE
RYNEH HARLEY                         ADDRESS ON FILE
RYNEISHA WOODS                       ADDRESS ON FILE
RYON DODD                            ADDRESS ON FILE
RYSHEK SMITH                         ADDRESS ON FILE
RYSHIDA JAMES                        ADDRESS ON FILE
RYSHONDA ARRINGTON                   ADDRESS ON FILE
RYUN PREISINGER                      ADDRESS ON FILE
S AND A REALTY TRUST AZA MERCEDES    19949 MARKWOOD CROSSING ESTERO FL 33928
S AND S GILARDI INC                  1033 NEWARK RD MOUNT VERNON OH 43050
S C INNOVATIONS                      3515 PINE GROVE PORT HURON MI 48060
S C STATE TREASURER                  STATE TREASURERS OFFICE UNCLAIMED PROPERTY PROGRAM P O BOX 11778 COLUMBIA SC
                                     29211
S HUMBERT                            ADDRESS ON FILE
S J CONNER AND SONS INC              1639 SEIBEL DR NORTHEAST ROANOKE VA 24012
S W SMITH LANDSCAPING LLC            1627 S PLEASANT VALLEY ROAD WESTMINISTER MD 21158
SA ID BROWN                          ADDRESS ON FILE
SA VAYJAH WASHINGTON                 ADDRESS ON FILE
SAA MCCARTHY                         ADDRESS ON FILE
SAABBRE AIKENS                       ADDRESS ON FILE
SAAD AKHTAR                          ADDRESS ON FILE
SAAD LAOUAOUDA                       ADDRESS ON FILE
SAAD SHATILA                         ADDRESS ON FILE
SAADA MILLER                         ADDRESS ON FILE
SAADIQ OUTLAW                        ADDRESS ON FILE
SAADIQ SYLVESTRE                     ADDRESS ON FILE
SABAH MUSTAFA                        ADDRESS ON FILE
SABASTIAN HASSLER                    ADDRESS ON FILE
SABASTIAN NOEL                       ADDRESS ON FILE
SABER CORNER LLC                     1820 E HALLANDALE BEACH BLVD HALLANDALE BEACH FL 33009
SABER CORNER LLC                     C/O STEARNS WEAVER ATTN JOHN N MURATIDES, ESQ 401 E JACKSON ST, #2100 TAMPA FL
                                     33602
SABER CORNER, LLC                    SABER CORNER, LLC 80 BUSINESS PARK DRIVE, SUITE 100 ARMONK NY 10504
SABER CORNER, LLC                    80 BUSINESS PARK DR STE 306 ARMONK NY 10504-1705
SABER CORNER, LLC                    WESTERMAN BALL EDERER MILLER & SHARFSTEIN, LLP 1201 RXR PLAZA ATTN: PHILIP L.
                                     SHARFSTEIN, ESQ UNIONDALE NY 11556
SABER CORNER, LLC                    20900 NE 30TH AVENUE STE 812 ATTN: MARTIN BERGER AVENTURA FL 33180
SABER CORNER, LLC                    JOHN N. MURATIDES, ESQ. STEARNS WEAVER MILLER 401 E. JACKSON ST, STE 2100
                                     TAMPA FL 33601-3299
SABER OF ORANGEBURG LLC              196 BROUGHTON ST ORANGEBURG SC 29115
SABER SERVICES                       196 BROUGHTON ST ORANGEBURG SC 29115
SABIAN SHEPPARD                      ADDRESS ON FILE
SABINA GUERRA                        ADDRESS ON FILE
SABINA SHAR                          ADDRESS ON FILE
SABINE VALBRUN                       ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                             Page 1654 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1879 of 2235

Claim Name                          Address Information
SABIR YEHEA                         ADDRESS ON FILE
SABLE KIRKLAND                      ADDRESS ON FILE
SABREE WILLIS                       ADDRESS ON FILE
SABREEN ALAMEDDIN                   ADDRESS ON FILE
SABREEN MOORE                       ADDRESS ON FILE
SABREENA TIGUE                      ADDRESS ON FILE
SABRENA TERTILIEN                   ADDRESS ON FILE
SABRIA CLIFTON                      ADDRESS ON FILE
SABRINA ADKINS                      ADDRESS ON FILE
SABRINA ALLEN                       ADDRESS ON FILE
SABRINA ALLEN-ELDER                 ADDRESS ON FILE
SABRINA ALVAREZ                     ADDRESS ON FILE
SABRINA ANDERSON                    ADDRESS ON FILE
SABRINA ANTONIC                     ADDRESS ON FILE
SABRINA BAKER                       ADDRESS ON FILE
SABRINA BAKER                       ADDRESS ON FILE
SABRINA BANKS                       ADDRESS ON FILE
SABRINA BREWER                      ADDRESS ON FILE
SABRINA CINFIO                      ADDRESS ON FILE
SABRINA CLARKE                      ADDRESS ON FILE
SABRINA DEMILIO                     ADDRESS ON FILE
SABRINA DEONARINE                   ADDRESS ON FILE
SABRINA DIGGS                       ADDRESS ON FILE
SABRINA EDMONDS                     ADDRESS ON FILE
SABRINA ELLAN                       ADDRESS ON FILE
SABRINA EMPEY                       ADDRESS ON FILE
SABRINA ERVIN                       ADDRESS ON FILE
SABRINA EYNON                       ADDRESS ON FILE
SABRINA FORMISANO                   ADDRESS ON FILE
SABRINA FORREST                     ADDRESS ON FILE
SABRINA FOUCHE                      ADDRESS ON FILE
SABRINA GERSPACHER                  ADDRESS ON FILE
SABRINA GERSTEL                     ADDRESS ON FILE
SABRINA GIPSON                      ADDRESS ON FILE
SABRINA GREER                       ADDRESS ON FILE
SABRINA GRINNELL                    ADDRESS ON FILE
SABRINA HADDEN                      ADDRESS ON FILE
SABRINA HAGAN                       ADDRESS ON FILE
SABRINA HALL                        ADDRESS ON FILE
SABRINA HARRELL                     ADDRESS ON FILE
SABRINA HARVEL                      ADDRESS ON FILE
SABRINA HAUGE                       ADDRESS ON FILE
SABRINA HILL                        ADDRESS ON FILE
SABRINA HILL                        ADDRESS ON FILE
SABRINA HOGAN                       ADDRESS ON FILE
SABRINA IGEL                        ADDRESS ON FILE
SABRINA KINZIE                      ADDRESS ON FILE
SABRINA KIRKPATRICK                 ADDRESS ON FILE
SABRINA LAW                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1655 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1880 of 2235

Claim Name                            Address Information
SABRINA LEMANSKI                      ADDRESS ON FILE
SABRINA LEPPARD                       ADDRESS ON FILE
SABRINA LOVELL                        ADDRESS ON FILE
SABRINA LUSK                          ADDRESS ON FILE
SABRINA MARRERO                       ADDRESS ON FILE
SABRINA MAYNARD                       ADDRESS ON FILE
SABRINA MCCOY                         ADDRESS ON FILE
SABRINA MCDONALD                      ADDRESS ON FILE
SABRINA MCFARLAND                     ADDRESS ON FILE
SABRINA MCGEHEE                       ADDRESS ON FILE
SABRINA MCNAMARA                      ADDRESS ON FILE
SABRINA NORMAN                        ADDRESS ON FILE
SABRINA OCHS-BANE                     ADDRESS ON FILE
SABRINA PAYNE                         ADDRESS ON FILE
SABRINA POKINES                       ADDRESS ON FILE
SABRINA REAVES                        ADDRESS ON FILE
SABRINA RENEE                         ADDRESS ON FILE
SABRINA ROACH                         ADDRESS ON FILE
SABRINA SCHINDLER                     ADDRESS ON FILE
SABRINA SCIPIO                        ADDRESS ON FILE
SABRINA SCOTT                         ADDRESS ON FILE
SABRINA SEVILLA                       ADDRESS ON FILE
SABRINA SHEVA                         ADDRESS ON FILE
SABRINA STALVEY                       ADDRESS ON FILE
SABRINA STIRLING                      ADDRESS ON FILE
SABRINA SWINDLE                       ADDRESS ON FILE
SABRINA TERRELL                       ADDRESS ON FILE
SABRINA THOMAS                        ADDRESS ON FILE
SABRINA THOMAS                        ADDRESS ON FILE
SABRINA THOMPSON                      ADDRESS ON FILE
SABRINA TREVINO                       ADDRESS ON FILE
SABRINA UNDERWOOD                     ADDRESS ON FILE
SABRINA VIERA                         ADDRESS ON FILE
SABRINA WALKER                        ADDRESS ON FILE
SABRINA WARD                          ADDRESS ON FILE
SABRINA WETZEL                        ADDRESS ON FILE
SABRINA WHITELEY                      ADDRESS ON FILE
SABRINA WILEY                         ADDRESS ON FILE
SABRINA ZABALA                        ADDRESS ON FILE
SABRINA ZEHNER                        ADDRESS ON FILE
SABRIYA ALVIN                         ADDRESS ON FILE
SABRIYA WHITE                         ADDRESS ON FILE
SABRY LANGFORD                        ADDRESS ON FILE
SABRYNA BARTLEY                       ADDRESS ON FILE
SACAJAWEACA SIMMONS                   ADDRESS ON FILE
SACCO BEER DIST INC                   306 MARTZVILLE RD BERWICK PA 18603-1335
SACHIA JONES                          ADDRESS ON FILE
SACOYA TILLMAN                        ADDRESS ON FILE
SACRED HEART HOSPITAL                 7928 SOLUTION CENTER CHICAGO IL 60677



Epiq Corporate Restructuring, LLC                                                            Page 1656 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1881 of 2235

Claim Name                         Address Information
SACRED HEART MEDICAL GROUP         PO BOX 2766 PENSACOLA FL 32513
SAD ARSHAD                         ADDRESS ON FILE
SADAISHA POWELL                    ADDRESS ON FILE
SADARIAN ANDERSON                  ADDRESS ON FILE
SADARIOUS SMITH                    ADDRESS ON FILE
SADARIUS CONNER                    ADDRESS ON FILE
SADARRIA HALL                      ADDRESS ON FILE
SADATRIA ZEIGLER                   ADDRESS ON FILE
SADDIE BARKER                      ADDRESS ON FILE
SADDYG MCCULLERS                   ADDRESS ON FILE
SADE BAXTER                        ADDRESS ON FILE
SADE BRIGGS                        ADDRESS ON FILE
SADE CARTER                        ADDRESS ON FILE
SADE CLARK                         ADDRESS ON FILE
SADE DAVIS                         ADDRESS ON FILE
SADE JONES                         ADDRESS ON FILE
SADE MCKENZIE                      ADDRESS ON FILE
SADE PARKER                        ADDRESS ON FILE
SADE SAVAGE                        ADDRESS ON FILE
SADE SOTO                          ADDRESS ON FILE
SADE SPAULDING                     ADDRESS ON FILE
SADE THOMPSON                      ADDRESS ON FILE
SADE WALTERS                       ADDRESS ON FILE
SADE WEST                          ADDRESS ON FILE
SADEJHA POUNCY                     ADDRESS ON FILE
SADERICA ATCHISON                  ADDRESS ON FILE
SADI NOEL                          ADDRESS ON FILE
SADIA BROWN                        ADDRESS ON FILE
SADIE ALLEN                        ADDRESS ON FILE
SADIE BENETEAU                     ADDRESS ON FILE
SADIE BROTHERS                     ADDRESS ON FILE
SADIE COSBY                        ADDRESS ON FILE
SADIE FELDER                       ADDRESS ON FILE
SADIE FOSTER                       ADDRESS ON FILE
SADIE FRANKLIN                     ADDRESS ON FILE
SADIE HARDESTY                     ADDRESS ON FILE
SADIE LICKLIDER                    ADDRESS ON FILE
SADIE LOUVIERE                     ADDRESS ON FILE
SADIE LUCAS                        ADDRESS ON FILE
SADIE LUNDERS                      ADDRESS ON FILE
SADIE MARTIN                       ADDRESS ON FILE
SADIE MCINTOSH                     ADDRESS ON FILE
SADIE PERRY                        ADDRESS ON FILE
SADIE SPARKS                       ADDRESS ON FILE
SADIE STOOPS                       ADDRESS ON FILE
SADIE WILLIAMS                     ADDRESS ON FILE
SADIKA ANDERSON                    ADDRESS ON FILE
SADIQ LAWAL                        ADDRESS ON FILE
SADYAH KESSOUAGNI                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1657 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1882 of 2235

Claim Name                            Address Information
SAEVON BROWN                          ADDRESS ON FILE
SAFECO INSURANCE CO AMERICA INC       PO BOX 34526 ATTN SURETY CLAIMS DEP LIBERTY MUTUAL SEATTLE WA 98124
SAFETY NATIONAL                       1832 SCHUETZ RD ST. LOUIS MO 63146
SAFETY NATIONAL (FL EXCESS)           1832 SCHUETZ RD ST. LOUIS MO 63146
SAFETY NATIONAL (GA, OH, VA EXCESS)   1832 SCHUETZ RD ST. LOUIS MO 63146
SAFFIRE GREENE                        ADDRESS ON FILE
SAFFIYAH THOMPSON                     ADDRESS ON FILE
SAFIA ALI                             ADDRESS ON FILE
SAFRONIA KNOWLES                      ADDRESS ON FILE
SAGE BURNEY                           ADDRESS ON FILE
SAGE JAMES                            ADDRESS ON FILE
SAGE SOFTWARE                         14855 COLLECTIONS CENTER DR CHICAGO IL 60693
SAGE SOFTWARE INC                     14855 COLLECTIONS CENTER DR CHICAGO IL 60693
SAGE TRAMEL                           ADDRESS ON FILE
SAGEVIEW ADVISORY GROUP               1111N NORTHSHORE DRIVE STE N325 KNOXVILLE TN 37919
SAGEVIEW ADVISORY GROUP               1920 MAIN ST STE 800 ATTN ACCOUNTING IRVINE CA 92614
SAGEVIEW ADVISORY GROUP LLC           ATTN RANDALL C LONG 1920 MAIN ST, STE 800 IRVINE CA 92614
SAGOLLA CONTRACTORS INC               390 PINEVILLE RD NEWTOWN PA 18940
SAHADAT HOSSAIN                       ADDRESS ON FILE
SAHAH PARISH                          ADDRESS ON FILE
SAHARA BOWLING                        ADDRESS ON FILE
SAHARA FLETCHER                       ADDRESS ON FILE
SAHARA LANCASTER                      ADDRESS ON FILE
SAHARA WIEGELE                        ADDRESS ON FILE
SAHEEDA WILSON                        ADDRESS ON FILE
SAHIRA MEDLEY                         ADDRESS ON FILE
SAHONY GODET                          ADDRESS ON FILE
SAHVANNAH BURNAU                      ADDRESS ON FILE
SAIGE HEWITT                          ADDRESS ON FILE
SAIGE MILES-BARNETTE                  ADDRESS ON FILE
SAIGE SCHWERIN                        ADDRESS ON FILE
SAIGE STOOPS                          ADDRESS ON FILE
SAIGE UPPERMAN                        ADDRESS ON FILE
SAIJEL WILLIAMS                       ADDRESS ON FILE
SAIM MUMTAZ                           ADDRESS ON FILE
SAINT ANTHONY REAL ESTATE LLC         1255 BUCKINGHAM WAY C/O GINA EL SINEITTI HILLSBOROUGH CA 94010
SAIRA ALFARO VARELA                   ADDRESS ON FILE
SAIRI WILSON                          ADDRESS ON FILE
SAIVON JONES                          ADDRESS ON FILE
SAKAR QUADIR                          ADDRESS ON FILE
SAKARI FULLER                         ADDRESS ON FILE
SAKEL JONES                           ADDRESS ON FILE
SAKEL SCOTT                           ADDRESS ON FILE
SAKENNA ANDERSON                      ADDRESS ON FILE
SAKERRA LOVE                          ADDRESS ON FILE
SAKETA NEUPANE                        ADDRESS ON FILE
SAKIAH GORDON                         ADDRESS ON FILE
SAKINA KARIM                          ADDRESS ON FILE
SAKINA THOMAS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1658 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1883 of 2235

Claim Name                               Address Information
SAKIRA SEALY                             ADDRESS ON FILE
SAKITA CHAPPELL                          ADDRESS ON FILE
SAL ENCEO SAMPSON                        ADDRESS ON FILE
SALADEEN HARRISON                        ADDRESS ON FILE
SALADIER NORQUERAS-BECERRIL              ADDRESS ON FILE
SALAMA GRAHAM                            ADDRESS ON FILE
SALAMATU DUMBUYA                         ADDRESS ON FILE
SALATHIEL SMITH                          ADDRESS ON FILE
SALDANTE GROTTO                          ADDRESS ON FILE
SALEEM BLOODWORTH                        ADDRESS ON FILE
SALEESE HARRIS                           ADDRESS ON FILE
SALEHA AHMED                             ADDRESS ON FILE
SALEM CITY INCOME TAX                    231 S BROADWAY AVENUE SALEM OH 44460
SALEM GAIDE                              ADDRESS ON FILE
SALEM WESTLUND                           ADDRESS ON FILE
SALENA KEITH                             ADDRESS ON FILE
SALENA LOCKLEAR                          ADDRESS ON FILE
SALENA MCINTOSH                          ADDRESS ON FILE
SALENA REECE                             ADDRESS ON FILE
SALENNA JOHNSON                          ADDRESS ON FILE
SALESFORCE.COM INC                       SALESFORCE TOWER 415 MISSION ST, 3RD FL SAN FRANCISCO CA 94105
SALESFORCECOM                            PO BOX 203141 DALLAS TX 75320
SALIENEA KRUGER                          ADDRESS ON FILE
SALIHU SAANI                             ADDRESS ON FILE
SALIM COLE                               ADDRESS ON FILE
SALIM ELLIS                              ADDRESS ON FILE
SALIM HARB                               ADDRESS ON FILE
SALINA LINK                              ADDRESS ON FILE
SALINA SILER                             ADDRESS ON FILE
SALINE COMMONS LLC                       4036 TELEGRAPH ROAD SUITE 201 BLOOMFIELD HILLS MI 48302
SALINE COUNTY                            MAIN STREET SUITE 117 BENTON AR 72015
SALINLA TULYASATIEN                      6256 S WEATHERWOOD TRL SPRINGFIELD MO 65810
SALINTHEA LANE                           ADDRESS ON FILE
SALISBURY POLICE DEPT PERSONNEL CMTTEE   NATIONAL NIGHT OUT CPL MIKE LORING TRAINING SUPV SALISBURY MD 21801
SALLAH HAMIDULLAH                        ADDRESS ON FILE
SALLIE PARRISH                           ADDRESS ON FILE
SALLY DAVIS                              ADDRESS ON FILE
SALLY FABER                              ADDRESS ON FILE
SALLY GARBER                             ADDRESS ON FILE
SALLY JENKINS                            ADDRESS ON FILE
SALLY MATEY                              ADDRESS ON FILE
SALLY MOSMAN                             ADDRESS ON FILE
SALLY OBRIEN                             ADDRESS ON FILE
SALLY OWUOR                              ADDRESS ON FILE
SALLY PARKIN                             ADDRESS ON FILE
SALLY SHEPHARD                           ADDRESS ON FILE
SALLY TWIGG                              ADDRESS ON FILE
SALLY ZOHA                               ADDRESS ON FILE
SALMA AHMEDOU                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 1659 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1884 of 2235

Claim Name                           Address Information
SALMIRA KOLENOVIC                    ADDRESS ON FILE
SALOME JARAMILLO                     ADDRESS ON FILE
SALOMON CASTRO                       ADDRESS ON FILE
SALOMON RAMIREZ                      ADDRESS ON FILE
SALOUA SOUAINI                       ADDRESS ON FILE
SALS GLASS COMPANY LLC               750 TOLLAND ST EAST HARTFORD CT 06108
SALUBRIOUS FARMS LLC                 1630 WESTLAND LAKES WAY KNOXVILLE TN 37922
SALVADOR BECERRA                     ADDRESS ON FILE
SALVADOR CAMPOS                      ADDRESS ON FILE
SALVADOR CARRERO                     ADDRESS ON FILE
SALVADOR GUERRERO                    ADDRESS ON FILE
SALVADOR MUNOZ                       ADDRESS ON FILE
SALVADOR RAMIREZ                     ADDRESS ON FILE
SALYCE SUNBLADE                      ADDRESS ON FILE
SAM BLEHM                            ADDRESS ON FILE
SAM BROWN                            ADDRESS ON FILE
SAM COBB                             ADDRESS ON FILE
SAM COMAYAGUA                        ADDRESS ON FILE
SAM DOUGLAS                          ADDRESS ON FILE
SAM ESTOPINAL                        ADDRESS ON FILE
SAM FLAKES                           ADDRESS ON FILE
SAM FRAZIER                          ADDRESS ON FILE
SAM GILLARD                          ADDRESS ON FILE
SAM HANSEN                           ADDRESS ON FILE
SAM ISSA                             ADDRESS ON FILE
SAM KEIR                             ADDRESS ON FILE
SAM LIPSEY                           ADDRESS ON FILE
SAM MCKAY                            ADDRESS ON FILE
SAM MEADOWS                          ADDRESS ON FILE
SAM MONTROSE                         ADDRESS ON FILE
SAM REINHART                         ADDRESS ON FILE
SAM ROTHSTEIN                        ADDRESS ON FILE
SAM SACCO                            ADDRESS ON FILE
SAM SERVICE INC                      509 11TH AVENUE STE 12 ALBANY GA 31701
SAM SHIERLING                        ADDRESS ON FILE
SAM TEO                              ADDRESS ON FILE
SAM THE BEER MAN                     1164 UPPER FRONT ST BINGHAMTON NY 13905
SAM WILLEQUER                        ADDRESS ON FILE
SAMAD BISHOP                         ADDRESS ON FILE
SAMAMTHA NICHOLAS                    ADDRESS ON FILE
SAMANDRIA HARKLESS                   ADDRESS ON FILE
SAMANTHA A GALLANT                   ADDRESS ON FILE
SAMANTHA ACEVEDO                     ADDRESS ON FILE
SAMANTHA ADAMS                       ADDRESS ON FILE
SAMANTHA ALBINSON                    ADDRESS ON FILE
SAMANTHA ALLEN                       ADDRESS ON FILE
SAMANTHA ALLEN                       ADDRESS ON FILE
SAMANTHA ALTERIO                     ADDRESS ON FILE
SAMANTHA ANDERSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1660 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1885 of 2235

Claim Name                         Address Information
SAMANTHA ANDERSON                  ADDRESS ON FILE
SAMANTHA ANDERSON                  ADDRESS ON FILE
SAMANTHA ANDERSON                  ADDRESS ON FILE
SAMANTHA ANDERSON                  ADDRESS ON FILE
SAMANTHA ANDERSON                  ADDRESS ON FILE
SAMANTHA ARCHIBALD                 ADDRESS ON FILE
SAMANTHA ARCILLA                   ADDRESS ON FILE
SAMANTHA AVERY                     ADDRESS ON FILE
SAMANTHA AYRES                     ADDRESS ON FILE
SAMANTHA AZOIA                     ADDRESS ON FILE
SAMANTHA BACON                     ADDRESS ON FILE
SAMANTHA BACSAL                    ADDRESS ON FILE
SAMANTHA BAIRD                     ADDRESS ON FILE
SAMANTHA BAKER                     ADDRESS ON FILE
SAMANTHA BARTLETT                  ADDRESS ON FILE
SAMANTHA BASSO                     ADDRESS ON FILE
SAMANTHA BAUGHMAN                  ADDRESS ON FILE
SAMANTHA BAUMGART                  ADDRESS ON FILE
SAMANTHA BAYER                     ADDRESS ON FILE
SAMANTHA BEAVERS                   ADDRESS ON FILE
SAMANTHA BEDORE                    ADDRESS ON FILE
SAMANTHA BENDER                    ADDRESS ON FILE
SAMANTHA BENFIELD                  ADDRESS ON FILE
SAMANTHA BILAND                    ADDRESS ON FILE
SAMANTHA BILLINGS                  ADDRESS ON FILE
SAMANTHA BLACKWELL                 ADDRESS ON FILE
SAMANTHA BLAIR                     ADDRESS ON FILE
SAMANTHA BLANCHARD                 ADDRESS ON FILE
SAMANTHA BLANDA                    ADDRESS ON FILE
SAMANTHA BLUNDON                   ADDRESS ON FILE
SAMANTHA BLUNT                     ADDRESS ON FILE
SAMANTHA BOGLE                     ADDRESS ON FILE
SAMANTHA BOOKER                    ADDRESS ON FILE
SAMANTHA BOSTON                    ADDRESS ON FILE
SAMANTHA BOSWELL                   ADDRESS ON FILE
SAMANTHA BOTLEY                    ADDRESS ON FILE
SAMANTHA BOWERS                    ADDRESS ON FILE
SAMANTHA BOYKIN                    ADDRESS ON FILE
SAMANTHA BRACKLIN                  ADDRESS ON FILE
SAMANTHA BROMLEY                   ADDRESS ON FILE
SAMANTHA BROOKS                    ADDRESS ON FILE
SAMANTHA BROWER                    ADDRESS ON FILE
SAMANTHA BROWN                     ADDRESS ON FILE
SAMANTHA BROWN                     ADDRESS ON FILE
SAMANTHA BUCHHOLZ                  ADDRESS ON FILE
SAMANTHA BUDDIN                    ADDRESS ON FILE
SAMANTHA BURLESON                  ADDRESS ON FILE
SAMANTHA BUTLER                    ADDRESS ON FILE
SAMANTHA BUTLER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1661 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1886 of 2235

Claim Name                            Address Information
SAMANTHA BYLER                        ADDRESS ON FILE
SAMANTHA BYRD                         ADDRESS ON FILE
SAMANTHA CAMPBELL                     ADDRESS ON FILE
SAMANTHA CANIPE                       ADDRESS ON FILE
SAMANTHA CANNADY                      ADDRESS ON FILE
SAMANTHA CARLILE                      ADDRESS ON FILE
SAMANTHA CARLINGTON                   ADDRESS ON FILE
SAMANTHA CARR                         ADDRESS ON FILE
SAMANTHA CARROLL                      ADDRESS ON FILE
SAMANTHA CATES                        ADDRESS ON FILE
SAMANTHA CHAMBLISS                    ADDRESS ON FILE
SAMANTHA CHAPMAN                      ADDRESS ON FILE
SAMANTHA CHINYAVONG                   ADDRESS ON FILE
SAMANTHA CHIRICHIELLO                 ADDRESS ON FILE
SAMANTHA CHRISTIAN                    ADDRESS ON FILE
SAMANTHA CHURCH                       ADDRESS ON FILE
SAMANTHA CILANO                       ADDRESS ON FILE
SAMANTHA CLARKSON                     ADDRESS ON FILE
SAMANTHA CLARKSON                     ADDRESS ON FILE
SAMANTHA CLAYTON                      ADDRESS ON FILE
SAMANTHA CLEVELAND                    ADDRESS ON FILE
SAMANTHA COCHRAN                      ADDRESS ON FILE
SAMANTHA COLARIK                      ADDRESS ON FILE
SAMANTHA COLEMAN                      ADDRESS ON FILE
SAMANTHA COLLURA                      ADDRESS ON FILE
SAMANTHA COLWELL                      ADDRESS ON FILE
SAMANTHA COLYER-HARVEY                ADDRESS ON FILE
SAMANTHA CONLEY                       ADDRESS ON FILE
SAMANTHA COOK                         ADDRESS ON FILE
SAMANTHA COOKUS                       ADDRESS ON FILE
SAMANTHA COOPER                       ADDRESS ON FILE
SAMANTHA CORBIN                       ADDRESS ON FILE
SAMANTHA COUTURE                      ADDRESS ON FILE
SAMANTHA CRAWFORD                     ADDRESS ON FILE
SAMANTHA CULLEN                       ADDRESS ON FILE
SAMANTHA DALTON                       ADDRESS ON FILE
SAMANTHA DALY                         ADDRESS ON FILE
SAMANTHA DANIEL                       ADDRESS ON FILE
SAMANTHA DAVIDSMEIER                  ADDRESS ON FILE
SAMANTHA DAVIS                        ADDRESS ON FILE
SAMANTHA DAVIS                        ADDRESS ON FILE
SAMANTHA DAVIS                        ADDRESS ON FILE
SAMANTHA DE LA CRUZ                   ADDRESS ON FILE
SAMANTHA DE SOUZA                     ADDRESS ON FILE
SAMANTHA DEAVOR                       ADDRESS ON FILE
SAMANTHA DEFIORE                      ADDRESS ON FILE
SAMANTHA DEJESUS                      ADDRESS ON FILE
SAMANTHA DEVINE                       ADDRESS ON FILE
SAMANTHA DIEROLF                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1662 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1887 of 2235

Claim Name                         Address Information
SAMANTHA DILLON                    ADDRESS ON FILE
SAMANTHA DINSMORE                  ADDRESS ON FILE
SAMANTHA DIXON                     ADDRESS ON FILE
SAMANTHA DONA                      ADDRESS ON FILE
SAMANTHA DOWNHAM                   ADDRESS ON FILE
SAMANTHA DUBOIS                    ADDRESS ON FILE
SAMANTHA DUFRESNE                  ADDRESS ON FILE
SAMANTHA DUNN                      ADDRESS ON FILE
SAMANTHA DUTCHER                   ADDRESS ON FILE
SAMANTHA EADS                      ADDRESS ON FILE
SAMANTHA EAGAN                     ADDRESS ON FILE
SAMANTHA EAGLIN                    ADDRESS ON FILE
SAMANTHA EDWARDS                   ADDRESS ON FILE
SAMANTHA ELKINS                    ADDRESS ON FILE
SAMANTHA ELLEX                     ADDRESS ON FILE
SAMANTHA ELLIOTT                   ADDRESS ON FILE
SAMANTHA ELLIS                     ADDRESS ON FILE
SAMANTHA ELLIS                     ADDRESS ON FILE
SAMANTHA EMENIKE                   ADDRESS ON FILE
SAMANTHA ENSMINGER                 ADDRESS ON FILE
SAMANTHA ERRICO-KILROY             ADDRESS ON FILE
SAMANTHA ESCOBEDO                  ADDRESS ON FILE
SAMANTHA ESLINGER                  ADDRESS ON FILE
SAMANTHA ESPOSITO                  ADDRESS ON FILE
SAMANTHA EVANS                     ADDRESS ON FILE
SAMANTHA EVANS                     ADDRESS ON FILE
SAMANTHA FADLEY                    ADDRESS ON FILE
SAMANTHA FAIRCHILD                 ADDRESS ON FILE
SAMANTHA FEDELE                    ADDRESS ON FILE
SAMANTHA FELDMANN                  ADDRESS ON FILE
SAMANTHA FHUERE                    ADDRESS ON FILE
SAMANTHA FIERLE                    ADDRESS ON FILE
SAMANTHA FITTS                     ADDRESS ON FILE
SAMANTHA FLEMING                   ADDRESS ON FILE
SAMANTHA FOLK                      ADDRESS ON FILE
SAMANTHA FORLOINES                 ADDRESS ON FILE
SAMANTHA FRAZIER                   ADDRESS ON FILE
SAMANTHA FRIEDMANN                 ADDRESS ON FILE
SAMANTHA FULLER                    ADDRESS ON FILE
SAMANTHA FUZZELL                   ADDRESS ON FILE
SAMANTHA GAINES                    ADDRESS ON FILE
SAMANTHA GALLETTA                  ADDRESS ON FILE
SAMANTHA GARCIA                    ADDRESS ON FILE
SAMANTHA GARDNER                   ADDRESS ON FILE
SAMANTHA GARZA                     ADDRESS ON FILE
SAMANTHA GATTIS                    ADDRESS ON FILE
SAMANTHA GEEL                      ADDRESS ON FILE
SAMANTHA GIBSON                    ADDRESS ON FILE
SAMANTHA GIDDIS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1663 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1888 of 2235

Claim Name                          Address Information
SAMANTHA GODDARD                    ADDRESS ON FILE
SAMANTHA GOLONSKA                   ADDRESS ON FILE
SAMANTHA GOMEZ                      ADDRESS ON FILE
SAMANTHA GONZALES                   ADDRESS ON FILE
SAMANTHA GONZALEZ                   ADDRESS ON FILE
SAMANTHA GOODEN                     ADDRESS ON FILE
SAMANTHA GOODEN                     ADDRESS ON FILE
SAMANTHA GORMAN                     ADDRESS ON FILE
SAMANTHA GOSLEE                     ADDRESS ON FILE
SAMANTHA GOSSELIN                   ADDRESS ON FILE
SAMANTHA GRAVES                     ADDRESS ON FILE
SAMANTHA GREENE                     ADDRESS ON FILE
SAMANTHA GRIFFIN                    ADDRESS ON FILE
SAMANTHA GRUNDLOCK                  ADDRESS ON FILE
SAMANTHA GUZMAN                     ADDRESS ON FILE
SAMANTHA HAGER                      ADDRESS ON FILE
SAMANTHA HALL                       ADDRESS ON FILE
SAMANTHA HAMBY                      ADDRESS ON FILE
SAMANTHA HANDLOS                    ADDRESS ON FILE
SAMANTHA HARRINGTON                 ADDRESS ON FILE
SAMANTHA HARRIS                     ADDRESS ON FILE
SAMANTHA HARRISON                   ADDRESS ON FILE
SAMANTHA HART                       ADDRESS ON FILE
SAMANTHA HARTLOVE                   ADDRESS ON FILE
SAMANTHA HEFNER                     ADDRESS ON FILE
SAMANTHA HEIMBACH                   ADDRESS ON FILE
SAMANTHA HENEY                      ADDRESS ON FILE
SAMANTHA HENSCHEL                   ADDRESS ON FILE
SAMANTHA HERMANN                    ADDRESS ON FILE
SAMANTHA HERNANDEZ                  ADDRESS ON FILE
SAMANTHA HILL                       ADDRESS ON FILE
SAMANTHA HILTON                     ADDRESS ON FILE
SAMANTHA HOLLIS                     ADDRESS ON FILE
SAMANTHA HOTCHKISS                  ADDRESS ON FILE
SAMANTHA HOUCK                      ADDRESS ON FILE
SAMANTHA HUCKABEE                   ADDRESS ON FILE
SAMANTHA HUDSON                     ADDRESS ON FILE
SAMANTHA HURST                      ADDRESS ON FILE
SAMANTHA HUTSLER                    ADDRESS ON FILE
SAMANTHA HYDEN                      ADDRESS ON FILE
SAMANTHA HYPIO                      ADDRESS ON FILE
SAMANTHA INGRAM                     ADDRESS ON FILE
SAMANTHA ISRAEL                     ADDRESS ON FILE
SAMANTHA JACKSON                    ADDRESS ON FILE
SAMANTHA JEDDELOH                   ADDRESS ON FILE
SAMANTHA JENKINS                    ADDRESS ON FILE
SAMANTHA JENNINGS                   ADDRESS ON FILE
SAMANTHA JOHNSON                    ADDRESS ON FILE
SAMANTHA JONES                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1664 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1889 of 2235

Claim Name                            Address Information
SAMANTHA JONES                        ADDRESS ON FILE
SAMANTHA JONES                        ADDRESS ON FILE
SAMANTHA JONES                        ADDRESS ON FILE
SAMANTHA JORDAN                       ADDRESS ON FILE
SAMANTHA JUGENHEIMER                  ADDRESS ON FILE
SAMANTHA JUSTICE                      ADDRESS ON FILE
SAMANTHA KAROLY                       ADDRESS ON FILE
SAMANTHA KARRICK                      ADDRESS ON FILE
SAMANTHA KAUFMANN                     ADDRESS ON FILE
SAMANTHA KAZAKU                       ADDRESS ON FILE
SAMANTHA KECKLER                      ADDRESS ON FILE
SAMANTHA KELLEY                       ADDRESS ON FILE
SAMANTHA KELLY                        ADDRESS ON FILE
SAMANTHA KEMPSTON                     ADDRESS ON FILE
SAMANTHA KINNE                        ADDRESS ON FILE
SAMANTHA KNIGHT                       ADDRESS ON FILE
SAMANTHA KOEHL                        ADDRESS ON FILE
SAMANTHA KORNEGAY                     ADDRESS ON FILE
SAMANTHA KUNTZ                        ADDRESS ON FILE
SAMANTHA KYLE                         ADDRESS ON FILE
SAMANTHA LANE                         ADDRESS ON FILE
SAMANTHA LAROMBE                      ADDRESS ON FILE
SAMANTHA LATTRELL                     ADDRESS ON FILE
SAMANTHA LAWRENCE                     ADDRESS ON FILE
SAMANTHA LEMAIRE                      ADDRESS ON FILE
SAMANTHA LINGENFELTER                 ADDRESS ON FILE
SAMANTHA LOCKRIDGE                    ADDRESS ON FILE
SAMANTHA LOPEZ                        ADDRESS ON FILE
SAMANTHA LOUCKS BAER                  ADDRESS ON FILE
SAMANTHA LOY                          ADDRESS ON FILE
SAMANTHA LUNDY                        ADDRESS ON FILE
SAMANTHA LUSK                         ADDRESS ON FILE
SAMANTHA MABEE                        ADDRESS ON FILE
SAMANTHA MAGLOTT                      ADDRESS ON FILE
SAMANTHA MAILLET                      ADDRESS ON FILE
SAMANTHA MANN                         ADDRESS ON FILE
SAMANTHA MAPLES                       ADDRESS ON FILE
SAMANTHA MARCHANT                     ADDRESS ON FILE
SAMANTHA MARON                        ADDRESS ON FILE
SAMANTHA MARTINEZ                     ADDRESS ON FILE
SAMANTHA MASON                        ADDRESS ON FILE
SAMANTHA MATHIEU                      ADDRESS ON FILE
SAMANTHA MAZE                         ADDRESS ON FILE
SAMANTHA MCADAMS                      ADDRESS ON FILE
SAMANTHA MCCARTHY                     ADDRESS ON FILE
SAMANTHA MCDORMAN                     ADDRESS ON FILE
SAMANTHA MCDOWELL                     ADDRESS ON FILE
SAMANTHA MCLAUGHLIN                   ADDRESS ON FILE
SAMANTHA MCMILLAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1665 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1890 of 2235

Claim Name                          Address Information
SAMANTHA MELCHIORRE                 ADDRESS ON FILE
SAMANTHA MENGEL                     ADDRESS ON FILE
SAMANTHA MILLER                     ADDRESS ON FILE
SAMANTHA MILLER                     ADDRESS ON FILE
SAMANTHA MILLER                     ADDRESS ON FILE
SAMANTHA MILNICKEL                  ADDRESS ON FILE
SAMANTHA MILOSCH                    ADDRESS ON FILE
SAMANTHA MIRANDA                    ADDRESS ON FILE
SAMANTHA MOLONEY                    ADDRESS ON FILE
SAMANTHA MOORE                      ADDRESS ON FILE
SAMANTHA MORRIS                     ADDRESS ON FILE
SAMANTHA MORTENSEN                  ADDRESS ON FILE
SAMANTHA MOSER                      ADDRESS ON FILE
SAMANTHA MUNSEY                     ADDRESS ON FILE
SAMANTHA MYERS                      ADDRESS ON FILE
SAMANTHA NAY                        ADDRESS ON FILE
SAMANTHA NELSON                     ADDRESS ON FILE
SAMANTHA NICHOLSON                  ADDRESS ON FILE
SAMANTHA NIXON                      ADDRESS ON FILE
SAMANTHA NOLTE                      ADDRESS ON FILE
SAMANTHA NOSEDA                     ADDRESS ON FILE
SAMANTHA OBRIEN                     ADDRESS ON FILE
SAMANTHA ODEN                       ADDRESS ON FILE
SAMANTHA OREAR                      ADDRESS ON FILE
SAMANTHA OSBORNE                    ADDRESS ON FILE
SAMANTHA OSBORNE                    ADDRESS ON FILE
SAMANTHA PADGETT                    ADDRESS ON FILE
SAMANTHA PAGE                       ADDRESS ON FILE
SAMANTHA PALERMO                    ADDRESS ON FILE
SAMANTHA PALERMO                    ADDRESS ON FILE
SAMANTHA PALMER                     ADDRESS ON FILE
SAMANTHA PALMITER                   ADDRESS ON FILE
SAMANTHA PARKER                     ADDRESS ON FILE
SAMANTHA PARKS                      ADDRESS ON FILE
SAMANTHA PARYLAK                    ADDRESS ON FILE
SAMANTHA PARYLAK                    ADDRESS ON FILE
SAMANTHA PASQUALINI                 ADDRESS ON FILE
SAMANTHA PATTERSON                  ADDRESS ON FILE
SAMANTHA PAULES                     ADDRESS ON FILE
SAMANTHA PEAK                       ADDRESS ON FILE
SAMANTHA PEREZ                      ADDRESS ON FILE
SAMANTHA PERRY                      ADDRESS ON FILE
SAMANTHA PFEIFER                    ADDRESS ON FILE
SAMANTHA PHILLIPS                   ADDRESS ON FILE
SAMANTHA PICARELLI                  ADDRESS ON FILE
SAMANTHA POKINES                    ADDRESS ON FILE
SAMANTHA POLLETTA                   ADDRESS ON FILE
SAMANTHA POOLE                      ADDRESS ON FILE
SAMANTHA POOLE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1666 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1891 of 2235

Claim Name                          Address Information
SAMANTHA POOLE                      ADDRESS ON FILE
SAMANTHA PORTER                     ADDRESS ON FILE
SAMANTHA POULIN                     ADDRESS ON FILE
SAMANTHA POWELL                     ADDRESS ON FILE
SAMANTHA POWELL                     ADDRESS ON FILE
SAMANTHA POWERS                     ADDRESS ON FILE
SAMANTHA PRICE                      ADDRESS ON FILE
SAMANTHA PRICE                      ADDRESS ON FILE
SAMANTHA PRIEM                      ADDRESS ON FILE
SAMANTHA PRZYBYSZ                   ADDRESS ON FILE
SAMANTHA PUCKETT                    ADDRESS ON FILE
SAMANTHA PUCKHABER                  ADDRESS ON FILE
SAMANTHA RAMOS                      ADDRESS ON FILE
SAMANTHA RANGEL                     ADDRESS ON FILE
SAMANTHA RARDON                     ADDRESS ON FILE
SAMANTHA RAY                        ADDRESS ON FILE
SAMANTHA RAY                        ADDRESS ON FILE
SAMANTHA REBENTISCH                 ADDRESS ON FILE
SAMANTHA REILLY                     ADDRESS ON FILE
SAMANTHA RIGSBEE                    ADDRESS ON FILE
SAMANTHA RIMER                      ADDRESS ON FILE
SAMANTHA RINALDI                    ADDRESS ON FILE
SAMANTHA RINKER                     ADDRESS ON FILE
SAMANTHA RIOS                       ADDRESS ON FILE
SAMANTHA RISKOWSKI                  ADDRESS ON FILE
SAMANTHA ROBERTS                    ADDRESS ON FILE
SAMANTHA ROBINSON                   ADDRESS ON FILE
SAMANTHA ROBINSON                   ADDRESS ON FILE
SAMANTHA RODNEY                     ADDRESS ON FILE
SAMANTHA ROGERS                     ADDRESS ON FILE
SAMANTHA ROMERO                     ADDRESS ON FILE
SAMANTHA ROSE                       ADDRESS ON FILE
SAMANTHA ROSENBERG                  ADDRESS ON FILE
SAMANTHA ROSSI                      ADDRESS ON FILE
SAMANTHA ROTHENBURG                 ADDRESS ON FILE
SAMANTHA ROUSE                      ADDRESS ON FILE
SAMANTHA RUBENSTEIN                 ADDRESS ON FILE
SAMANTHA RUTH                       ADDRESS ON FILE
SAMANTHA RYAN                       ADDRESS ON FILE
SAMANTHA SADUSKY                    ADDRESS ON FILE
SAMANTHA SALONE                     ADDRESS ON FILE
SAMANTHA SAMON                      ADDRESS ON FILE
SAMANTHA SANDERS                    ADDRESS ON FILE
SAMANTHA SASSER                     ADDRESS ON FILE
SAMANTHA SAWHER                     ADDRESS ON FILE
SAMANTHA SAYRE                      ADDRESS ON FILE
SAMANTHA SCANLON                    ADDRESS ON FILE
SAMANTHA SELVANTO                   ADDRESS ON FILE
SAMANTHA SHARPNACK-ISOM             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1667 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1892 of 2235

Claim Name                           Address Information
SAMANTHA SHINER                      ADDRESS ON FILE
SAMANTHA SIKA                        ADDRESS ON FILE
SAMANTHA SIMPSON                     ADDRESS ON FILE
SAMANTHA SIMPSON                     ADDRESS ON FILE
SAMANTHA SIMS                        ADDRESS ON FILE
SAMANTHA SINGLETON                   ADDRESS ON FILE
SAMANTHA SKIPWITH                    ADDRESS ON FILE
SAMANTHA SKIRVIN                     ADDRESS ON FILE
SAMANTHA SMITH                       ADDRESS ON FILE
SAMANTHA SMITH                       ADDRESS ON FILE
SAMANTHA SMITH                       ADDRESS ON FILE
SAMANTHA SMITH                       ADDRESS ON FILE
SAMANTHA SORIANO                     ADDRESS ON FILE
SAMANTHA SOUFFRANT                   ADDRESS ON FILE
SAMANTHA SOUTHER                     ADDRESS ON FILE
SAMANTHA SPEARS                      ADDRESS ON FILE
SAMANTHA SPEARS                      ADDRESS ON FILE
SAMANTHA SPENCER                     ADDRESS ON FILE
SAMANTHA SPOOR                       ADDRESS ON FILE
SAMANTHA STABLER                     ADDRESS ON FILE
SAMANTHA STATHAM                     ADDRESS ON FILE
SAMANTHA STEFANCZAK                  ADDRESS ON FILE
SAMANTHA STEPHENS                    ADDRESS ON FILE
SAMANTHA STEWART                     ADDRESS ON FILE
SAMANTHA STEWART                     ADDRESS ON FILE
SAMANTHA STOKES                      ADDRESS ON FILE
SAMANTHA STONE                       ADDRESS ON FILE
SAMANTHA STUTES                      ADDRESS ON FILE
SAMANTHA SUDER                       ADDRESS ON FILE
SAMANTHA SUTHERLAND                  ADDRESS ON FILE
SAMANTHA SWAFFORD                    ADDRESS ON FILE
SAMANTHA SWANSON                     ADDRESS ON FILE
SAMANTHA SWEAT                       ADDRESS ON FILE
SAMANTHA SWEENEY                     ADDRESS ON FILE
SAMANTHA TABACZYNSKI                 ADDRESS ON FILE
SAMANTHA TARTAGLIONE                 ADDRESS ON FILE
SAMANTHA TARTER                      ADDRESS ON FILE
SAMANTHA TATE                        ADDRESS ON FILE
SAMANTHA TAYLOR                      ADDRESS ON FILE
SAMANTHA TAYLOR                      ADDRESS ON FILE
SAMANTHA TAYLOR                      ADDRESS ON FILE
SAMANTHA TETZNER                     ADDRESS ON FILE
SAMANTHA THOMAS                      ADDRESS ON FILE
SAMANTHA THOMAS                      ADDRESS ON FILE
SAMANTHA THOMASON                    ADDRESS ON FILE
SAMANTHA THOMPSON                    ADDRESS ON FILE
SAMANTHA TIPA                        ADDRESS ON FILE
SAMANTHA TSOFLIAS                    ADDRESS ON FILE
SAMANTHA TUCKER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1668 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 1893 of 2235

Claim Name                             Address Information
SAMANTHA TUCKER                        ADDRESS ON FILE
SAMANTHA TURNER                        ADDRESS ON FILE
SAMANTHA TYRRELL                       ADDRESS ON FILE
SAMANTHA TZIKAS                        ADDRESS ON FILE
SAMANTHA UMEK                          ADDRESS ON FILE
SAMANTHA UNDERWOOD                     ADDRESS ON FILE
SAMANTHA UNDERWOOD                     ADDRESS ON FILE
SAMANTHA VALENCIANO                    ADDRESS ON FILE
SAMANTHA VARGAS                        ADDRESS ON FILE
SAMANTHA VEMMER                        ADDRESS ON FILE
SAMANTHA VEST                          ADDRESS ON FILE
SAMANTHA VINEY                         ADDRESS ON FILE
SAMANTHA VOGEL                         ADDRESS ON FILE
SAMANTHA WALTON                        ADDRESS ON FILE
SAMANTHA WATERS                        ADDRESS ON FILE
SAMANTHA WEAVER                        ADDRESS ON FILE
SAMANTHA WEBSTER                       ADDRESS ON FILE
SAMANTHA WHILDEN                       ADDRESS ON FILE
SAMANTHA WHITE                         ADDRESS ON FILE
SAMANTHA WILDER                        ADDRESS ON FILE
SAMANTHA WILKINSON                     ADDRESS ON FILE
SAMANTHA WILLIAMS                      ADDRESS ON FILE
SAMANTHA WILLIAMS                      ADDRESS ON FILE
SAMANTHA WILLIAMS                      ADDRESS ON FILE
SAMANTHA WILLIGES                      ADDRESS ON FILE
SAMANTHA WILSON                        ADDRESS ON FILE
SAMANTHA WILSON                        ADDRESS ON FILE
SAMANTHA WILSON                        ADDRESS ON FILE
SAMANTHA WILSON                        ADDRESS ON FILE
SAMANTHA WINGO                         ADDRESS ON FILE
SAMANTHA WINISTOERFER                  ADDRESS ON FILE
SAMANTHA WINN                          ADDRESS ON FILE
SAMANTHA WINTERS                       ADDRESS ON FILE
SAMANTHA WOODRUFF                      ADDRESS ON FILE
SAMANTHA WORLEY                        ADDRESS ON FILE
SAMANTHA WORMLEY                       ADDRESS ON FILE
SAMANTHA WORMLEY                       ADDRESS ON FILE
SAMANTHA WRIGHT                        ADDRESS ON FILE
SAMANTHA ZIRPOLI                       ADDRESS ON FILE
SAMANTHEA WHITAKER                     ADDRESS ON FILE
SAMAR PEREZ                            ADDRESS ON FILE
SAMARA COPES                           ADDRESS ON FILE
SAMARA STEWART                         ADDRESS ON FILE
SAMARAH WALKER                         ADDRESS ON FILE
SAMARI MCCLOUD                         ADDRESS ON FILE
SAMARIA PARKS                          ADDRESS ON FILE
SAMARITANS ROOFING AND EXTERIORS LLC   6960 RUSSELL RD HILLSBORO MO 63050
SAMARRA LAVERE                         ADDRESS ON FILE
SAMARTINO LAWN CARE INC                PO BOX 895422 LEESBURG FL 34788



Epiq Corporate Restructuring, LLC                                                          Page 1669 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                          Page 1894 of 2235

Claim Name                         Address Information
SAMATHA ARNETTE                    ADDRESS ON FILE
SAMATHA BURBICK                    ADDRESS ON FILE
SAMATHA BUSH                       ADDRESS ON FILE
SAMATHA MALCOLM                    ADDRESS ON FILE
SAMATHA MCGRAW                     ADDRESS ON FILE
SAMBA CAMARA                       ADDRESS ON FILE
SAMCO FACILITIES                   11878 BROOKFIELD ST LIVONIA MI 48150
SAME DAOUD                         ADDRESS ON FILE
SAMEERAH POLLARD                   ADDRESS ON FILE
SAMEIDY MARTINEZ                   ADDRESS ON FILE
SAMETHIA CLARK                     ADDRESS ON FILE
SAMI GADALLA                       ADDRESS ON FILE
SAMIA STUBBS                       ADDRESS ON FILE
SAMIEAL DEARMAN                    ADDRESS ON FILE
SAMIJO CUPILLO                     ADDRESS ON FILE
SAMIL DIVARCI                      ADDRESS ON FILE
SAMINA CARDENAS                    ADDRESS ON FILE
SAMINA FULLER                      ADDRESS ON FILE
SAMINTHA FAUSTIN                   ADDRESS ON FILE
SAMIR JEMLI                        ADDRESS ON FILE
SAMIR MUHAMMAD                     ADDRESS ON FILE
SAMIRA TURNER                      ADDRESS ON FILE
SAMIRAH PHILLIP-JOHNSON            ADDRESS ON FILE
SAMIRE GURI                        ADDRESS ON FILE
SAMITRA SIMS                       ADDRESS ON FILE
SAMIYAH DAVENPORT                  ADDRESS ON FILE
SAMIYAH IRVIN                      ADDRESS ON FILE
SAMMAITHA BUNCH                    ADDRESS ON FILE
SAMMANTHA MEADOWS                  ADDRESS ON FILE
SAMMIE BING                        ADDRESS ON FILE
SAMMIE MATTHEWS                    ADDRESS ON FILE
SAMMIYYAH SESSIONS                 ADDRESS ON FILE
SAMMUEL HOLLAND                    ADDRESS ON FILE
SAMMY CANO                         ADDRESS ON FILE
SAMMY DAVIS                        ADDRESS ON FILE
SAMMY MONELL                       ADDRESS ON FILE
SAMMY POLANCO                      ADDRESS ON FILE
SAMMY SPARKS                       ADDRESS ON FILE
SAMMY WHITE                        ADDRESS ON FILE
SAMNTHA SAVAGE                     ADDRESS ON FILE
SAMOA JEUDY                        ADDRESS ON FILE
SAMOA JEUDY                        ADDRESS ON FILE
SAMONE NORSWORTHY                  ADDRESS ON FILE
SAMONNA PRINCE                     ADDRESS ON FILE
SAMORIA TYLER                      ADDRESS ON FILE
SAMPAIR COS                        3596 LINDEN AVE SUITE B4 WHITE BEAR LAKE MN 55110
SAMPLE EXAMPLE HOME SERVICES LLC   PO BOX 497 CLIFTON PARK NY 12065
SAMPSELLS PLUMBING                 P O BOX 1013 MEDINA OH 44258
SAMPSON COUNTY                     PO BOX 207 CLINTON NC 28329-0207



Epiq Corporate Restructuring, LLC                                                        Page 1670 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1895 of 2235

Claim Name                            Address Information
SAMS CLUB                             PO BOX 530981 ATLANTA GA 30353
SAMU E BEALL III                      ADDRESS ON FILE
SAMUAL PEARSON                        ADDRESS ON FILE
SAMUEL ABELL                          ADDRESS ON FILE
SAMUEL AGUILAR CHAVEZ                 ADDRESS ON FILE
SAMUEL AGYEKUM                        ADDRESS ON FILE
SAMUEL ALBRIGHT                       ADDRESS ON FILE
SAMUEL ALINCY                         ADDRESS ON FILE
SAMUEL ANDERSON                       ADDRESS ON FILE
SAMUEL ANDREOU                        ADDRESS ON FILE
SAMUEL ARTHUR                         ADDRESS ON FILE
SAMUEL BARRIOS                        ADDRESS ON FILE
SAMUEL BARRON                         ADDRESS ON FILE
SAMUEL BAUM                           ADDRESS ON FILE
SAMUEL BEALL                          ADDRESS ON FILE
SAMUEL BENNETT                        ADDRESS ON FILE
SAMUEL BIGGS                          ADDRESS ON FILE
SAMUEL BLAKLEY                        ADDRESS ON FILE
SAMUEL BLEHM                          ADDRESS ON FILE
SAMUEL BOWENS                         ADDRESS ON FILE
SAMUEL BRAWLEY                        ADDRESS ON FILE
SAMUEL BRAZEL                         ADDRESS ON FILE
SAMUEL BROWN                          ADDRESS ON FILE
SAMUEL BURNETTE                       ADDRESS ON FILE
SAMUEL CALDWELL                       ADDRESS ON FILE
SAMUEL CARROLL                        ADDRESS ON FILE
SAMUEL CASTLE                         ADDRESS ON FILE
SAMUEL CHAFFEE                        ADDRESS ON FILE
SAMUEL CHICAS                         ADDRESS ON FILE
SAMUEL CIARAMAGLIA                    ADDRESS ON FILE
SAMUEL CLARK                          ADDRESS ON FILE
SAMUEL COLLAZO                        ADDRESS ON FILE
SAMUEL CONTI                          ADDRESS ON FILE
SAMUEL CONWAY                         ADDRESS ON FILE
SAMUEL COX                            ADDRESS ON FILE
SAMUEL CROWELL                        ADDRESS ON FILE
SAMUEL CURLEY                         ADDRESS ON FILE
SAMUEL CYR                            ADDRESS ON FILE
SAMUEL DAVIS                          ADDRESS ON FILE
SAMUEL DAVIS                          ADDRESS ON FILE
SAMUEL DELISSER                       ADDRESS ON FILE
SAMUEL DELP                           ADDRESS ON FILE
SAMUEL DENNY                          ADDRESS ON FILE
SAMUEL DIPINI                         ADDRESS ON FILE
SAMUEL DOUGHTY                        ADDRESS ON FILE
SAMUEL DUKES                          ADDRESS ON FILE
SAMUEL EDMONDS                        ADDRESS ON FILE
SAMUEL EDWARDS                        ADDRESS ON FILE
SAMUEL ELLIS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1671 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1896 of 2235

Claim Name                           Address Information
SAMUEL ENIAIYEWU                     ADDRESS ON FILE
SAMUEL EVANS                         ADDRESS ON FILE
SAMUEL FAPOHUNDA                     ADDRESS ON FILE
SAMUEL FELDMAN                       ADDRESS ON FILE
SAMUEL FITZGERALD                    ADDRESS ON FILE
SAMUEL FITZPATRICK                   ADDRESS ON FILE
SAMUEL FOX                           ADDRESS ON FILE
SAMUEL GABRIEL                       ADDRESS ON FILE
SAMUEL GENTRY                        ADDRESS ON FILE
SAMUEL GERVE                         ADDRESS ON FILE
SAMUEL GREENE                        ADDRESS ON FILE
SAMUEL GREER                         ADDRESS ON FILE
SAMUEL GRIM                          ADDRESS ON FILE
SAMUEL GUADALUPE                     ADDRESS ON FILE
SAMUEL GUERRA BRUNET                 ADDRESS ON FILE
SAMUEL HABERSTROH                    ADDRESS ON FILE
SAMUEL HALL                          ADDRESS ON FILE
SAMUEL HARPER                        ADDRESS ON FILE
SAMUEL HASLETT                       ADDRESS ON FILE
SAMUEL HAYES                         ADDRESS ON FILE
SAMUEL HEARD                         ADDRESS ON FILE
SAMUEL HEREDIA                       ADDRESS ON FILE
SAMUEL HEROUX                        ADDRESS ON FILE
SAMUEL HEUSEL                        ADDRESS ON FILE
SAMUEL HINNENKAMP                    ADDRESS ON FILE
SAMUEL HOLCOMB                       ADDRESS ON FILE
SAMUEL HOLDER                        ADDRESS ON FILE
SAMUEL HOLLIS                        ADDRESS ON FILE
SAMUEL HOLLOMAN                      ADDRESS ON FILE
SAMUEL HOLMES                        ADDRESS ON FILE
SAMUEL HOOD                          ADDRESS ON FILE
SAMUEL HORNE                         ADDRESS ON FILE
SAMUEL HUNT                          ADDRESS ON FILE
SAMUEL JOHNSON                       ADDRESS ON FILE
SAMUEL JOHNSON                       ADDRESS ON FILE
SAMUEL JOSAPHAT                      ADDRESS ON FILE
SAMUEL KAWER                         ADDRESS ON FILE
SAMUEL KNIGHT                        ADDRESS ON FILE
SAMUEL KOSANOVICH                    ADDRESS ON FILE
SAMUEL KOSEC                         ADDRESS ON FILE
SAMUEL KULP                          ADDRESS ON FILE
SAMUEL LAMBERTI                      ADDRESS ON FILE
SAMUEL LANSDOWNE                     ADDRESS ON FILE
SAMUEL LASATER                       ADDRESS ON FILE
SAMUEL LECROY                        ADDRESS ON FILE
SAMUEL LIGON                         ADDRESS ON FILE
SAMUEL LIGON                         ADDRESS ON FILE
SAMUEL LONKER                        ADDRESS ON FILE
SAMUEL LOVELACE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1672 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1897 of 2235

Claim Name                           Address Information
SAMUEL LUC                           ADDRESS ON FILE
SAMUEL LUCAS                         ADDRESS ON FILE
SAMUEL MAY                           ADDRESS ON FILE
SAMUEL MAYO                          ADDRESS ON FILE
SAMUEL MCGILBERRY                    ADDRESS ON FILE
SAMUEL MENDOZA                       ADDRESS ON FILE
SAMUEL MEYER                         ADDRESS ON FILE
SAMUEL MOONEY                        ADDRESS ON FILE
SAMUEL MOSTEK                        ADDRESS ON FILE
SAMUEL MULINIX                       ADDRESS ON FILE
SAMUEL MURRELL                       ADDRESS ON FILE
SAMUEL MYERS                         ADDRESS ON FILE
SAMUEL NAPIER                        ADDRESS ON FILE
SAMUEL NASH                          ADDRESS ON FILE
SAMUEL NISBETT                       ADDRESS ON FILE
SAMUEL OMOTADE                       ADDRESS ON FILE
SAMUEL ONESTY                        ADDRESS ON FILE
SAMUEL PEREZ                         ADDRESS ON FILE
SAMUEL PHILLIPS                      ADDRESS ON FILE
SAMUEL PRATT                         ADDRESS ON FILE
SAMUEL PRITSCH                       ADDRESS ON FILE
SAMUEL RAMSEY                        ADDRESS ON FILE
SAMUEL RIVERA                        ADDRESS ON FILE
SAMUEL ROBIE                         ADDRESS ON FILE
SAMUEL ROSARIO                       ADDRESS ON FILE
SAMUEL ROSS                          ADDRESS ON FILE
SAMUEL SANDERS                       ADDRESS ON FILE
SAMUEL SANTOS-GATICA                 ADDRESS ON FILE
SAMUEL SCHADE                        ADDRESS ON FILE
SAMUEL SCHULTZ                       ADDRESS ON FILE
SAMUEL SHARPE                        ADDRESS ON FILE
SAMUEL SHEHAN                        ADDRESS ON FILE
SAMUEL SHUMSKI                       ADDRESS ON FILE
SAMUEL SMALLWOOD                     ADDRESS ON FILE
SAMUEL SMITH                         ADDRESS ON FILE
SAMUEL SMITH                         ADDRESS ON FILE
SAMUEL SPITZLEY                      ADDRESS ON FILE
SAMUEL ST GEORGE                     ADDRESS ON FILE
SAMUEL STOVALL                       ADDRESS ON FILE
SAMUEL STRATTON                      ADDRESS ON FILE
SAMUEL TERRY                         ADDRESS ON FILE
SAMUEL THOMPSON                      ADDRESS ON FILE
SAMUEL THOMPSON                      ADDRESS ON FILE
SAMUEL TWIGGS                        ADDRESS ON FILE
SAMUEL VALENCIA                      ADDRESS ON FILE
SAMUEL WASHINGTON JR                 ADDRESS ON FILE
SAMUEL WEAVER                        ADDRESS ON FILE
SAMUEL WEBB                          ADDRESS ON FILE
SAMUEL WEIDMAN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1673 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1898 of 2235

Claim Name                            Address Information
SAMUEL WHITE                          ADDRESS ON FILE
SAMUEL WHITMORE                       ADDRESS ON FILE
SAMUEL WILLIAMS                       ADDRESS ON FILE
SAMUEL WILLIAMS                       ADDRESS ON FILE
SAMUEL WILLIAMS                       ADDRESS ON FILE
SAMUEL WILSON                         ADDRESS ON FILE
SAMUEL WOLTZ                          ADDRESS ON FILE
SAMUEL WOOLARD                        ADDRESS ON FILE
SAMUEL YOUNG                          ADDRESS ON FILE
SAMUELE GUILIANO                      ADDRESS ON FILE
SAMULA RAPPAPORT, ESQ                 1500 WALNUT STREET 19TH FLOOR PHILADELPHIA PA 19102
SAMY DHAOUAHIRA                       ADDRESS ON FILE
SAMYA CLARK                           ADDRESS ON FILE
SAN FRANCISCO SPA                     ATTN CEO AV VITACURA 2808, OFICINA 201 N LOS CONDES SANTIAGO CHILE
SANA MENDY                            ADDRESS ON FILE
SANARA SIDNEY                         ADDRESS ON FILE
SANCHEZ BROWN                         ADDRESS ON FILE
SANCHINA HERRON                       ADDRESS ON FILE
SANCHZE BARNES                        ADDRESS ON FILE
SANCTUARY COVE 7 LLC                  231 EAST SIDE SQUARE HUNTSVILLE AL 35801
SANCTUARY COVE 7 LLC                  ATTN: MARGARET ANNE GOLDSMITH 231 EAST SIDE SQUARE HUNTS VILLE AL 35801
SANDAR LLC                            25474 RAMPART BLVD PUNTA GORDA FL 33983
SANDERS SERVICES CO INC               2050 HWY 163 S PO BOX 17210 JONESBORO AR 72404
SANDERS SERVICES LLC                  186 GRANGE ROAD MCCLELLANDTOWN PA 15458
SANDI BEASLEY                         ADDRESS ON FILE
SANDI WILLIAMS                        ADDRESS ON FILE
SANDINS BEER LINE SERVICE             683 ROUTE 146 A CLIFTON PARK NY 12065
SANDOR DRUMMOND                       ADDRESS ON FILE
SANDPIPER ENERGY INC                  PO BOX 826531 PHILADELPHIA PA 19182
SANDPIPER ENERGY INC                  PO BOX 826531 PHILADELPHIA PA 19182-6531
SANDPIPER ENERGY INC                  32145 BEAVER RUN DR SALISBURY MD 21804
SANDRA ALFONSO                        ADDRESS ON FILE
SANDRA AMAYA                          ADDRESS ON FILE
SANDRA AND WILLIAM SAUCEMAN           ADDRESS ON FILE
SANDRA ARROWSMITH                     ADDRESS ON FILE
SANDRA ARTHUR                         ADDRESS ON FILE
SANDRA AYALA                          ADDRESS ON FILE
SANDRA BAILEY                         ADDRESS ON FILE
SANDRA BALLARD                        ADDRESS ON FILE
SANDRA BELCHER                        ADDRESS ON FILE
SANDRA BELL                           ADDRESS ON FILE
SANDRA BERNAL                         ADDRESS ON FILE
SANDRA BONDURANT                      ADDRESS ON FILE
SANDRA BROWN                          ADDRESS ON FILE
SANDRA BUZ                            ADDRESS ON FILE
SANDRA CARRANO                        ADDRESS ON FILE
SANDRA CARTER                         ADDRESS ON FILE
SANDRA CASE                           ADDRESS ON FILE
SANDRA CAVALLARO                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1674 OF 2008
                                                 RUBY TUESDAY
                      Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 1899 of 2235

Claim Name                             Address Information
SANDRA CONNELL                         ADDRESS ON FILE
SANDRA COOK                            ADDRESS ON FILE
SANDRA COOK                            ADDRESS ON FILE
SANDRA CORTRIGHT                       ADDRESS ON FILE
SANDRA D CHRISTEN                      ADDRESS ON FILE
SANDRA DALTON CLERK OF CIRCUIT COURT   100 W. PATRICK STREET FREDERICK MD 21701
SANDRA DAVIS                           ADDRESS ON FILE
SANDRA DAVIS                           ADDRESS ON FILE
SANDRA DE LA ROSA                      ADDRESS ON FILE
SANDRA DELGADO                         ADDRESS ON FILE
SANDRA DEVINE                          ADDRESS ON FILE
SANDRA DORFMAN                         ADDRESS ON FILE
SANDRA DOWLING                         ADDRESS ON FILE
SANDRA DUNN                            ADDRESS ON FILE
SANDRA E BANKS                         ADDRESS ON FILE
SANDRA EASTMAN                         ADDRESS ON FILE
SANDRA FLORVIL                         ADDRESS ON FILE
SANDRA GILCHRIST                       ADDRESS ON FILE
SANDRA GRAHAM                          ADDRESS ON FILE
SANDRA GREEN                           ADDRESS ON FILE
SANDRA GUTIERREZ                       ADDRESS ON FILE
SANDRA HARTWELL                        ADDRESS ON FILE
SANDRA HENDERSON                       ADDRESS ON FILE
SANDRA HURST                           ADDRESS ON FILE
SANDRA INGLE                           ADDRESS ON FILE
SANDRA J BIERBAUM                      ADDRESS ON FILE
SANDRA JACO                            ADDRESS ON FILE
SANDRA JONES                           ADDRESS ON FILE
SANDRA JONES                           ADDRESS ON FILE
SANDRA KAPAYA                          ADDRESS ON FILE
SANDRA KHALIL                          ADDRESS ON FILE
SANDRA LAGASSE                         ADDRESS ON FILE
SANDRA LAMB                            ADDRESS ON FILE
SANDRA LESTER                          ADDRESS ON FILE
SANDRA MARTINEZ                        ADDRESS ON FILE
SANDRA MATHIS                          ADDRESS ON FILE
SANDRA MAULDEN                         ADDRESS ON FILE
SANDRA MCCLURE                         ADDRESS ON FILE
SANDRA MORIARTY                        ADDRESS ON FILE
SANDRA MORRISON                        ADDRESS ON FILE
SANDRA MOSELY                          ADDRESS ON FILE
SANDRA MURPHY                          ADDRESS ON FILE
SANDRA P MOSLEY                        ADDRESS ON FILE
SANDRA P VICTOR                        ADDRESS ON FILE
SANDRA PAGANO                          ADDRESS ON FILE
SANDRA PANIAGUA                        ADDRESS ON FILE
SANDRA PEDRO-CRESPO                    ADDRESS ON FILE
SANDRA PETTREY                         ADDRESS ON FILE
SANDRA PREWITT                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1675 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1900 of 2235

Claim Name                            Address Information
SANDRA PROTOPAPA                      ADDRESS ON FILE
SANDRA REED                           ADDRESS ON FILE
SANDRA REVELLO                        ADDRESS ON FILE
SANDRA RIVERA                         ADDRESS ON FILE
SANDRA ROBERTS                        ADDRESS ON FILE
SANDRA ROGERS                         ADDRESS ON FILE
SANDRA ROWLETT                        ADDRESS ON FILE
SANDRA SANTARSIERO                    ADDRESS ON FILE
SANDRA SANTOYA                        ADDRESS ON FILE
SANDRA SELLERS                        ADDRESS ON FILE
SANDRA SHEPARD                        ADDRESS ON FILE
SANDRA SMITH                          ADDRESS ON FILE
SANDRA SMITH                          ADDRESS ON FILE
SANDRA SONDERMAN                      ADDRESS ON FILE
SANDRA TARWOE                         ADDRESS ON FILE
SANDRA VLIET                          ADDRESS ON FILE
SANDRA WARD                           ADDRESS ON FILE
SANDRA WHITEHEAD                      ADDRESS ON FILE
SANDRA WINDHAM                        ADDRESS ON FILE
SANDRA WOLFORD                        ADDRESS ON FILE
SANDRALEE JAMES                       ADDRESS ON FILE
SANDRO MARTINEZ                       ADDRESS ON FILE
SANDUSKY MALL COMPANY                 CARFARO COMPANY 5577 YOUNGSTOWN-WARREN ROAD ATTN: WILLIAM J. MIKLANDRIC, JR.
                                      NILES OH 44446
SANDUSKY MALL COMPANY                 CARFARO COMPANY 5577 YOUNGSTOWN-WARREN 5577 YOUNGSTOWN-WARREN ROAD ATTN:
                                      WILLIAM J. MIKLANDRIC, JR. NILES OH 44446
SANDUSKY MALL COMPANY                 ANTHONY J. COLUCCI 5577 YOUNGSTOWN WARREN ROAD TEL (330) 747-2661 NILES OH
                                      44446
SANDY ALEXANDER INC                   D/B/A DINETEC ATTN MICHAEL GRAFF 200 ENTIN RD CLIFTON NJ 07014
SANDY ALEXANDER INC                   200 ENTIN RD CLIFTON NJ 07014
SANDY ANDERSON SMITH                  ADDRESS ON FILE
SANDY ARMSTRONG                       ADDRESS ON FILE
SANDY BROCKMAN                        ADDRESS ON FILE
SANDY DERVAL POWELL                   ADDRESS ON FILE
SANDY DICK                            ADDRESS ON FILE
SANDY ELMIRAHIM                       ADDRESS ON FILE
SANDY GOWER                           ADDRESS ON FILE
SANDY GUADALUPE                       ADDRESS ON FILE
SANDY HERNANDEZ                       ADDRESS ON FILE
SANDY HIRSCH                          ADDRESS ON FILE
SANDY LYONS                           ADDRESS ON FILE
SANDY MATTEI                          ADDRESS ON FILE
SANDY MCGILL                          ADDRESS ON FILE
SANDY MENDEZ-VELEZ                    ADDRESS ON FILE
SANDY MILLER                          ADDRESS ON FILE
SANDY POSTON                          ADDRESS ON FILE
SANDY RYAN                            ADDRESS ON FILE
SANDY SMITH                           ADDRESS ON FILE
SANDY STROUD                          ADDRESS ON FILE
SANDY VALDEZ                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                             Page 1676 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                            Page 1901 of 2235

Claim Name                          Address Information
SANDY YOUNGBLOOD                    ADDRESS ON FILE
SANFORD ABC BOARD                   2116 S HORNER BLVD SANFORD NC 27330
SANFORD BARBER                      ADDRESS ON FILE
SANIA SHAIKH                        ADDRESS ON FILE
SANIQUA KING                        ADDRESS ON FILE
SANITARY ENGINEERING DEPT           PO BOX 9972 CANTON OH 44711-0972
SANITARY PLUMBING                   1574 E OGLETHORPE HWY HINESVILLE GA 31313
SANIYA WIDERMAN                     ADDRESS ON FILE
SANIYAH EDMONSON                    ADDRESS ON FILE
SANJA ROSEBERRY                     ADDRESS ON FILE
SANJAY MESSAM                       ADDRESS ON FILE
SANJEEV HANS                        ADDRESS ON FILE
SANJUAN GAINES                      ADDRESS ON FILE
SANJUANA VALDIVIA                   ADDRESS ON FILE
SANQUENTIN ROGERS                   ADDRESS ON FILE
SANTALILIA COLON                    ADDRESS ON FILE
SANTAN MP LP                        C/O VESTAR PROPERTIES 2425 E CAMELBACK RD STE 750 PHOENIX AZ 85016
SANTANA DREHER                      ADDRESS ON FILE
SANTANA GROOMS                      ADDRESS ON FILE
SANTANA KELLERSON                   ADDRESS ON FILE
SANTANA MARTINEZ                    ADDRESS ON FILE
SANTANNA ELLIS                      ADDRESS ON FILE
SANTANNA FELIX                      ADDRESS ON FILE
SANTAURUS BRIZELE                   ADDRESS ON FILE
SANTEE COOPER                       1 RIVERWOOD DR MONCKS CORNER SC 29461
SANTEE COOPER                       PO BOX 188 MONCKS CORNER SC 29461
SANTERIA BOYD                       ADDRESS ON FILE
SANTIAGO HERRERA                    ADDRESS ON FILE
SANTIAGO LARRARTE                   ADDRESS ON FILE
SANTIAGO TEPETITLA-REYES            ADDRESS ON FILE
SANTINA REALE                       ADDRESS ON FILE
SANTINI THOMAS                      ADDRESS ON FILE
SANTINIQUE THORNTON                 ADDRESS ON FILE
SANTINO BRACERO                     ADDRESS ON FILE
SANTINO CASTELLANOS                 ADDRESS ON FILE
SANTITA DALEY                       ADDRESS ON FILE
SANTO ANGEL                         ADDRESS ON FILE
SANTOS BONILLA                      ADDRESS ON FILE
SANTOS CANCEL                       ADDRESS ON FILE
SANTOS GARCIA                       ADDRESS ON FILE
SANTOS LOPEZ                        ADDRESS ON FILE
SANTOS LOPEZ                        ADDRESS ON FILE
SANTOS RODRIGUEZ                    ADDRESS ON FILE
SANTOS RUBIO                        ADDRESS ON FILE
SANTOS SANCHEZ                      ADDRESS ON FILE
SANYA KOAH                          ADDRESS ON FILE
SAOIRSE BERASTEGUI                  ADDRESS ON FILE
SAOIRSE CONLEY                      ADDRESS ON FILE
SAPPHIAH BACON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1677 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1902 of 2235

Claim Name                          Address Information
SAPPHIRE SMITH                      ADDRESS ON FILE
SAQIB NAWAZ                         ADDRESS ON FILE
SAQUAN DAVIS                        ADDRESS ON FILE
SAQUEENA WASHINGTON                 ADDRESS ON FILE
SAQUOAH WAGNER                      ADDRESS ON FILE
SAQUOIA PAVLIK                      ADDRESS ON FILE
SARA ALVES                          ADDRESS ON FILE
SARA ANDERSON                       ADDRESS ON FILE
SARA ANDRIULLI                      ADDRESS ON FILE
SARA BAILEY                         ADDRESS ON FILE
SARA BANGE                          ADDRESS ON FILE
SARA BANKA                          ADDRESS ON FILE
SARA BEAUDOIN                       ADDRESS ON FILE
SARA BENEVIDES                      ADDRESS ON FILE
SARA BENSON                         ADDRESS ON FILE
SARA BERNAU                         ADDRESS ON FILE
SARA BLEAKMORE                      ADDRESS ON FILE
SARA BOWDEN                         ADDRESS ON FILE
SARA BOWEN                          ADDRESS ON FILE
SARA BRAILSFORD                     ADDRESS ON FILE
SARA BRAY                           ADDRESS ON FILE
SARA BRONSKI                        ADDRESS ON FILE
SARA BROWN                          ADDRESS ON FILE
SARA BUDZYNSKI                      ADDRESS ON FILE
SARA CHAMNESS                       ADDRESS ON FILE
SARA CHITTY                         ADDRESS ON FILE
SARA CLEGHORN                       ADDRESS ON FILE
SARA CLEMENTS                       ADDRESS ON FILE
SARA COGER                          ADDRESS ON FILE
SARA COLON                          ADDRESS ON FILE
SARA COOPER                         ADDRESS ON FILE
SARA COSTELLO                       ADDRESS ON FILE
SARA COURTNEY                       ADDRESS ON FILE
SARA COX                            ADDRESS ON FILE
SARA DAVIS                          ADDRESS ON FILE
SARA DEN BLEYKER                    ADDRESS ON FILE
SARA DISHER                         ADDRESS ON FILE
SARA DONAHUE                        ADDRESS ON FILE
SARA DRENNEN                        ADDRESS ON FILE
SARA DUCHNOWSKI                     ADDRESS ON FILE
SARA DYMOND                         ADDRESS ON FILE
SARA EAST                           ADDRESS ON FILE
SARA EMBICK                         ADDRESS ON FILE
SARA ENIX                           ADDRESS ON FILE
SARA ENNIS                          ADDRESS ON FILE
SARA EVANS                          ADDRESS ON FILE
SARA FISHER                         ADDRESS ON FILE
SARA FITWI                          ADDRESS ON FILE
SARA FLEMING                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1678 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1903 of 2235

Claim Name                       Address Information
SARA GARIFO                      ADDRESS ON FILE
SARA GILBERT                     ADDRESS ON FILE
SARA GROGAN                      ADDRESS ON FILE
SARA GUGLIELMONI                 ADDRESS ON FILE
SARA HAMM                        ADDRESS ON FILE
SARA HANNA                       ADDRESS ON FILE
SARA HARRIS                      ADDRESS ON FILE
SARA HARTSFIELD                  ADDRESS ON FILE
SARA HARWELL                     ADDRESS ON FILE
SARA HAUN                        ADDRESS ON FILE
SARA HAYES                       ADDRESS ON FILE
SARA HEADRICK                    ADDRESS ON FILE
SARA HENRY                       ADDRESS ON FILE
SARA HERNANDEZ                   ADDRESS ON FILE
SARA HILL                        ADDRESS ON FILE
SARA HOLLER                      ADDRESS ON FILE
SARA JAGER                       ADDRESS ON FILE
SARA JEWELL                      ADDRESS ON FILE
SARA JONES                       ADDRESS ON FILE
SARA JONES                       ADDRESS ON FILE
SARA KAPUSHINSKY                 ADDRESS ON FILE
SARA KARCHNER                    ADDRESS ON FILE
SARA KIMMONS                     ADDRESS ON FILE
SARA KISS                        ADDRESS ON FILE
SARA KLOSTERMAN                  ADDRESS ON FILE
SARA KOSTMAYER                   ADDRESS ON FILE
SARA LEARN                       ADDRESS ON FILE
SARA LEWIS                       ADDRESS ON FILE
SARA LILLY                       ADDRESS ON FILE
SARA LLEWELLYN                   ADDRESS ON FILE
SARA LUBECK                      ADDRESS ON FILE
SARA LUCAS                       ADDRESS ON FILE
SARA LUNA                        ADDRESS ON FILE
SARA LUTZ                        ADDRESS ON FILE
SARA MARHON                      ADDRESS ON FILE
SARA MARSH                       ADDRESS ON FILE
SARA MARSHALL                    ADDRESS ON FILE
SARA MARTINEZ                    ADDRESS ON FILE
SARA MATHERS                     ADDRESS ON FILE
SARA MCCREA                      ADDRESS ON FILE
SARA MONAST                      ADDRESS ON FILE
SARA MORA                        ADDRESS ON FILE
SARA MUGULUMA                    ADDRESS ON FILE
SARA MUNIZ                       ADDRESS ON FILE
SARA NATANSKI                    ADDRESS ON FILE
SARA NELSON                      ADDRESS ON FILE
SARA NEWSOM                      ADDRESS ON FILE
SARA NICHOLS                     ADDRESS ON FILE
SARA NOVAK                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1679 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1904 of 2235

Claim Name                        Address Information
SARA OGG                          ADDRESS ON FILE
SARA ORNER                        ADDRESS ON FILE
SARA OSABA                        ADDRESS ON FILE
SARA PARCELL                      ADDRESS ON FILE
SARA PEELER                       ADDRESS ON FILE
SARA PENCEK                       ADDRESS ON FILE
SARA PERKINS                      ADDRESS ON FILE
SARA PERRINE                      ADDRESS ON FILE
SARA PETERSON                     ADDRESS ON FILE
SARA PRESTENBACH                  ADDRESS ON FILE
SARA PROCOPIO                     ADDRESS ON FILE
SARA RIGGLEMAN                    ADDRESS ON FILE
SARA ROBB                         ADDRESS ON FILE
SARA ROGERS                       ADDRESS ON FILE
SARA ROMEO                        ADDRESS ON FILE
SARA ROWE                         ADDRESS ON FILE
SARA RUISINGER                    ADDRESS ON FILE
SARA SAATHOFF                     ADDRESS ON FILE
SARA SANTAFERRA                   ADDRESS ON FILE
SARA SAVARINO                     ADDRESS ON FILE
SARA SCHROEDER                    ADDRESS ON FILE
SARA SCHULTE                      ADDRESS ON FILE
SARA SIMONS                       ADDRESS ON FILE
SARA SIMS                         ADDRESS ON FILE
SARA SKINNER                      ADDRESS ON FILE
SARA SLATSKY                      ADDRESS ON FILE
SARA SMITH                        ADDRESS ON FILE
SARA SMITH                        ADDRESS ON FILE
SARA SMITH                        ADDRESS ON FILE
SARA SNYDER                       ADDRESS ON FILE
SARA SZENTE                       ADDRESS ON FILE
SARA TEIXEIRA                     ADDRESS ON FILE
SARA THOMAS                       ADDRESS ON FILE
SARA THORNE                       ADDRESS ON FILE
SARA THORNTON                     ADDRESS ON FILE
SARA WALMSLEY                     ADDRESS ON FILE
SARA WEISS                        ADDRESS ON FILE
SARA WHITE                        ADDRESS ON FILE
SARA WILLIAMS                     ADDRESS ON FILE
SARA WILSON                       ADDRESS ON FILE
SARA WILSON                       ADDRESS ON FILE
SARA WOLLARD                      ADDRESS ON FILE
SARA WOOD                         ADDRESS ON FILE
SARA WRIGHT                       ADDRESS ON FILE
SARA ZAROOGIAN                    ADDRESS ON FILE
SARA ZAWALICK                     ADDRESS ON FILE
SARA-AUSTIN MOORE                 ADDRESS ON FILE
SARABETH MINTON                   ADDRESS ON FILE
SARAFINA OCAMPO                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1680 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1905 of 2235

Claim Name                            Address Information
SARAH A ROCHA                         ADDRESS ON FILE
SARAH ABBOTT                          ADDRESS ON FILE
SARAH ACKER                           ADDRESS ON FILE
SARAH ALDEN                           ADDRESS ON FILE
SARAH ALGER                           ADDRESS ON FILE
SARAH ALLEN                           ADDRESS ON FILE
SARAH ALLEN                           ADDRESS ON FILE
SARAH ALLICK                          ADDRESS ON FILE
SARAH ALSFELD                         ADDRESS ON FILE
SARAH ANDERSON                        ADDRESS ON FILE
SARAH ANDERSON                        ADDRESS ON FILE
SARAH ANDERSON                        ADDRESS ON FILE
SARAH ANGULO                          ADDRESS ON FILE
SARAH ARAAUJO                         ADDRESS ON FILE
SARAH ARCHER                          ADDRESS ON FILE
SARAH ARMSTRONG                       ADDRESS ON FILE
SARAH ARNOLD                          ADDRESS ON FILE
SARAH AUST                            ADDRESS ON FILE
SARAH BACHMAN                         ADDRESS ON FILE
SARAH BAKER                           ADDRESS ON FILE
SARAH BATCHER                         ADDRESS ON FILE
SARAH BECHARD                         ADDRESS ON FILE
SARAH BECKSTROM                       ADDRESS ON FILE
SARAH BEDNER                          ADDRESS ON FILE
SARAH BETH WUNDERLICH                 ADDRESS ON FILE
SARAH BETIT                           ADDRESS ON FILE
SARAH BIGELOW                         ADDRESS ON FILE
SARAH BILLINGS                        ADDRESS ON FILE
SARAH BIVINS                          ADDRESS ON FILE
SARAH BLANCHARD                       ADDRESS ON FILE
SARAH BOGGS                           ADDRESS ON FILE
SARAH BOGGS                           ADDRESS ON FILE
SARAH BOLEN                           ADDRESS ON FILE
SARAH BOUCHARD                        ADDRESS ON FILE
SARAH BOWERS                          ADDRESS ON FILE
SARAH BOYCE                           ADDRESS ON FILE
SARAH BRADLEY                         ADDRESS ON FILE
SARAH BRADNICK                        ADDRESS ON FILE
SARAH BRAKENWAGEN                     ADDRESS ON FILE
SARAH BREWER                          ADDRESS ON FILE
SARAH BRILEY                          ADDRESS ON FILE
SARAH BRITTON                         ADDRESS ON FILE
SARAH BROSTENEANT                     ADDRESS ON FILE
SARAH BROWDER                         ADDRESS ON FILE
SARAH BROWN                           ADDRESS ON FILE
SARAH BROWN                           ADDRESS ON FILE
SARAH BRUGGER                         ADDRESS ON FILE
SARAH BUCHBINDER                      ADDRESS ON FILE
SARAH BUCKLEY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1681 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1906 of 2235

Claim Name                        Address Information
SARAH BUMGARNER                   ADDRESS ON FILE
SARAH BUNTING                     ADDRESS ON FILE
SARAH BURGESS                     ADDRESS ON FILE
SARAH BURGESS                     ADDRESS ON FILE
SARAH BURKE                       ADDRESS ON FILE
SARAH BURNETT                     ADDRESS ON FILE
SARAH BURNS                       ADDRESS ON FILE
SARAH BURSLER                     ADDRESS ON FILE
SARAH BURTON                      ADDRESS ON FILE
SARAH CAHAN                       ADDRESS ON FILE
SARAH CALDWELL                    ADDRESS ON FILE
SARAH CALDWELL                    ADDRESS ON FILE
SARAH CAMP                        ADDRESS ON FILE
SARAH CAMPBELL                    ADDRESS ON FILE
SARAH CAMPBELL                    ADDRESS ON FILE
SARAH CARLISLE                    ADDRESS ON FILE
SARAH CARPENTER                   ADDRESS ON FILE
SARAH CARTER                      ADDRESS ON FILE
SARAH CATER                       ADDRESS ON FILE
SARAH CHAI                        ADDRESS ON FILE
SARAH CHAMBERS                    ADDRESS ON FILE
SARAH CHANDLER                    ADDRESS ON FILE
SARAH CHANDLER                    ADDRESS ON FILE
SARAH CHANEY                      ADDRESS ON FILE
SARAH CHARLES                     ADDRESS ON FILE
SARAH CHARTIER                    ADDRESS ON FILE
SARAH CHESHIRE                    ADDRESS ON FILE
SARAH CLEMNET                     ADDRESS ON FILE
SARAH CLEVERSEY                   ADDRESS ON FILE
SARAH COCUZZA                     ADDRESS ON FILE
SARAH COLBERT                     ADDRESS ON FILE
SARAH CONNELL                     ADDRESS ON FILE
SARAH CONNELLY                    ADDRESS ON FILE
SARAH CONTOIS                     ADDRESS ON FILE
SARAH COPENHAVER                  ADDRESS ON FILE
SARAH COTTONE                     ADDRESS ON FILE
SARAH COUNTS                      ADDRESS ON FILE
SARAH COX                         ADDRESS ON FILE
SARAH COYLE                       ADDRESS ON FILE
SARAH CRABTREE                    ADDRESS ON FILE
SARAH CRAWFORD                    ADDRESS ON FILE
SARAH CROCKER                     ADDRESS ON FILE
SARAH CROCKETT                    ADDRESS ON FILE
SARAH CROOKSHANKS                 ADDRESS ON FILE
SARAH CURTIS                      ADDRESS ON FILE
SARAH DAEHNKE                     ADDRESS ON FILE
SARAH DANGELO                     ADDRESS ON FILE
SARAH DARBY                       ADDRESS ON FILE
SARAH DARLING                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1682 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 1907 of 2235

Claim Name                      Address Information
SARAH DAVENPORT                 ADDRESS ON FILE
SARAH DAVIDSON                  ADDRESS ON FILE
SARAH DAVIS                     ADDRESS ON FILE
SARAH DAVIS                     ADDRESS ON FILE
SARAH DEAN                      ADDRESS ON FILE
SARAH DEGOWSKI                  ADDRESS ON FILE
SARAH DELACRUZ                  ADDRESS ON FILE
SARAH DERRICK                   ADDRESS ON FILE
SARAH DESILVEY                  ADDRESS ON FILE
SARAH DICKENS                   ADDRESS ON FILE
SARAH DIETZ                     ADDRESS ON FILE
SARAH DIGNETTI                  ADDRESS ON FILE
SARAH DISNEY                    ADDRESS ON FILE
SARAH DOBSKI                    ADDRESS ON FILE
SARAH DOWELL                    ADDRESS ON FILE
SARAH DOWLING                   ADDRESS ON FILE
SARAH DOWLING                   ADDRESS ON FILE
SARAH DOWNING                   ADDRESS ON FILE
SARAH DRIGGERS                  ADDRESS ON FILE
SARAH DRUMMOND                  ADDRESS ON FILE
SARAH DUELL                     ADDRESS ON FILE
SARAH DUEMLER                   ADDRESS ON FILE
SARAH DUNHAM                    ADDRESS ON FILE
SARAH DUNN                      ADDRESS ON FILE
SARAH DUTTON                    ADDRESS ON FILE
SARAH EASLER                    ADDRESS ON FILE
SARAH EASTHAM                   ADDRESS ON FILE
SARAH EICKHOLT                  ADDRESS ON FILE
SARAH ELBAZ                     ADDRESS ON FILE
SARAH ELDRIDGE                  ADDRESS ON FILE
SARAH ELWELL                    ADDRESS ON FILE
SARAH EVANS                     ADDRESS ON FILE
SARAH FAKHRY                    ADDRESS ON FILE
SARAH FALCO                     ADDRESS ON FILE
SARAH FARMER                    ADDRESS ON FILE
SARAH FARMER                    ADDRESS ON FILE
SARAH FARRIS                    ADDRESS ON FILE
SARAH FAUVER                    ADDRESS ON FILE
SARAH FAWAZ                     ADDRESS ON FILE
SARAH FELL                      ADDRESS ON FILE
SARAH FERRERO                   ADDRESS ON FILE
SARAH FIELDS                    ADDRESS ON FILE
SARAH FLANDERS                  ADDRESS ON FILE
SARAH FLEISHER                  ADDRESS ON FILE
SARAH FOOTE                     ADDRESS ON FILE
SARAH FRASER                    ADDRESS ON FILE
SARAH FRAZIER                   ADDRESS ON FILE
SARAH FREEMAN                   ADDRESS ON FILE
SARAH FRITZ                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                               Page 1683 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1908 of 2235

Claim Name                       Address Information
SARAH FUTCH                      ADDRESS ON FILE
SARAH GADDY                      ADDRESS ON FILE
SARAH GANNON                     ADDRESS ON FILE
SARAH GARCIA                     ADDRESS ON FILE
SARAH GARDNER                    ADDRESS ON FILE
SARAH GAROFALO                   ADDRESS ON FILE
SARAH GARZA                      ADDRESS ON FILE
SARAH GEISLER                    ADDRESS ON FILE
SARAH GILLIS                     ADDRESS ON FILE
SARAH GOTELAERE                  ADDRESS ON FILE
SARAH GRAHAM                     ADDRESS ON FILE
SARAH GRAHAM                     ADDRESS ON FILE
SARAH GRANT                      ADDRESS ON FILE
SARAH GRESHAM                    ADDRESS ON FILE
SARAH GRIFFIN                    ADDRESS ON FILE
SARAH GROBMYER                   ADDRESS ON FILE
SARAH GRUBB                      ADDRESS ON FILE
SARAH HACKLER                    ADDRESS ON FILE
SARAH HAKLI                      ADDRESS ON FILE
SARAH HAMILTON                   ADDRESS ON FILE
SARAH HAMPTON                    ADDRESS ON FILE
SARAH HANNA                      ADDRESS ON FILE
SARAH HARKINS                    ADDRESS ON FILE
SARAH HART                       ADDRESS ON FILE
SARAH HARVEY                     ADDRESS ON FILE
SARAH HASSAN                     ADDRESS ON FILE
SARAH HAWKINS                    ADDRESS ON FILE
SARAH HAYES                      ADDRESS ON FILE
SARAH HEINRICH                   ADDRESS ON FILE
SARAH HELLER                     ADDRESS ON FILE
SARAH HENDERSON                  ADDRESS ON FILE
SARAH HENRY                      ADDRESS ON FILE
SARAH HERMAN                     ADDRESS ON FILE
SARAH HEWITT                     ADDRESS ON FILE
SARAH HICKMAN                    ADDRESS ON FILE
SARAH HILL                       ADDRESS ON FILE
SARAH HOGAN                      ADDRESS ON FILE
SARAH HOIDAHL                    ADDRESS ON FILE
SARAH HOLCOMB                    ADDRESS ON FILE
SARAH HOLLAND                    ADDRESS ON FILE
SARAH HOLLAND                    ADDRESS ON FILE
SARAH HOLZHAUER                  ADDRESS ON FILE
SARAH HORSTMEIER                 ADDRESS ON FILE
SARAH IPSON                      ADDRESS ON FILE
SARAH JACKSON                    ADDRESS ON FILE
SARAH JACKSON                    ADDRESS ON FILE
SARAH JENNINGS                   ADDRESS ON FILE
SARAH JOHNSON                    ADDRESS ON FILE
SARAH JOHNSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1684 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1909 of 2235

Claim Name                        Address Information
SARAH JOHNSTON                    ADDRESS ON FILE
SARAH JONES                       ADDRESS ON FILE
SARAH JONES                       ADDRESS ON FILE
SARAH KEISER                      ADDRESS ON FILE
SARAH KELLEY                      ADDRESS ON FILE
SARAH KIDD                        ADDRESS ON FILE
SARAH KINDNESS                    ADDRESS ON FILE
SARAH KINNEY                      ADDRESS ON FILE
SARAH KLEIN                       ADDRESS ON FILE
SARAH KLEIN                       ADDRESS ON FILE
SARAH KLIMAS                      ADDRESS ON FILE
SARAH KNAPP                       ADDRESS ON FILE
SARAH LAMBERT                     ADDRESS ON FILE
SARAH LASHER                      ADDRESS ON FILE
SARAH LAW                         ADDRESS ON FILE
SARAH LAYTON                      ADDRESS ON FILE
SARAH LEE                         ADDRESS ON FILE
SARAH LEED                        ADDRESS ON FILE
SARAH LEFEVRE                     ADDRESS ON FILE
SARAH LEGOWSKY                    ADDRESS ON FILE
SARAH LINVILLE                    ADDRESS ON FILE
SARAH LIPSON                      ADDRESS ON FILE
SARAH LITVINOFF                   ADDRESS ON FILE
SARAH LIU                         ADDRESS ON FILE
SARAH LOVEJOY                     ADDRESS ON FILE
SARAH LUND                        ADDRESS ON FILE
SARAH LYALL                       ADDRESS ON FILE
SARAH LYNCH                       ADDRESS ON FILE
SARAH MABRY                       ADDRESS ON FILE
SARAH MACHADO                     ADDRESS ON FILE
SARAH MACKEY                      ADDRESS ON FILE
SARAH MAILLE                      ADDRESS ON FILE
SARAH MALONE                      ADDRESS ON FILE
SARAH MARKLEY                     ADDRESS ON FILE
SARAH MARTIN                      ADDRESS ON FILE
SARAH MARTIN                      ADDRESS ON FILE
SARAH MARTIN                      ADDRESS ON FILE
SARAH MARTSOLF                    ADDRESS ON FILE
SARAH MARTZ                       ADDRESS ON FILE
SARAH MARYOUSSEPH                 ADDRESS ON FILE
SARAH MASON                       ADDRESS ON FILE
SARAH MAZER                       ADDRESS ON FILE
SARAH MCBRIDE                     ADDRESS ON FILE
SARAH MCCALL                      ADDRESS ON FILE
SARAH MCCAMLEY                    ADDRESS ON FILE
SARAH MCCLURKIN                   ADDRESS ON FILE
SARAH MCCULLEY                    ADDRESS ON FILE
SARAH MCFEELEY                    ADDRESS ON FILE
SARAH MCGLONE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1685 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1910 of 2235

Claim Name                          Address Information
SARAH MCGUIRE                       ADDRESS ON FILE
SARAH MCLAUGHLIN                    ADDRESS ON FILE
SARAH MCLOUGHLIN                    ADDRESS ON FILE
SARAH MCMAHON                       ADDRESS ON FILE
SARAH MCNEIL                        ADDRESS ON FILE
SARAH MERCIERS                      ADDRESS ON FILE
SARAH MERRELL                       ADDRESS ON FILE
SARAH MERWIN                        ADDRESS ON FILE
SARAH MESSER                        ADDRESS ON FILE
SARAH MESSIMORE                     ADDRESS ON FILE
SARAH MESSINGER                     ADDRESS ON FILE
SARAH METCALF                       ADDRESS ON FILE
SARAH MEYER-JACKSON                 ADDRESS ON FILE
SARAH MILES                         ADDRESS ON FILE
SARAH MILLER                        ADDRESS ON FILE
SARAH MILLS                         ADDRESS ON FILE
SARAH MISKOVSKY                     ADDRESS ON FILE
SARAH MIZELL                        ADDRESS ON FILE
SARAH MOATS                         ADDRESS ON FILE
SARAH MOBLEY                        ADDRESS ON FILE
SARAH MOORE                         ADDRESS ON FILE
SARAH MORRISON                      ADDRESS ON FILE
SARAH MULLEN                        ADDRESS ON FILE
SARAH MULLINS                       ADDRESS ON FILE
SARAH MURPHY                        ADDRESS ON FILE
SARAH MURRAY                        ADDRESS ON FILE
SARAH MUSHENO                       ADDRESS ON FILE
SARAH NAGEL                         ADDRESS ON FILE
SARAH NEWYEAR                       ADDRESS ON FILE
SARAH NOVAK                         ADDRESS ON FILE
SARAH OBIOL                         ADDRESS ON FILE
SARAH ORNELAS                       ADDRESS ON FILE
SARAH ORR                           ADDRESS ON FILE
SARAH ORTEGA                        ADDRESS ON FILE
SARAH OUTTEN                        ADDRESS ON FILE
SARAH PAINTER                       ADDRESS ON FILE
SARAH PARK                          ADDRESS ON FILE
SARAH PARNELL                       ADDRESS ON FILE
SARAH PARONTO                       ADDRESS ON FILE
SARAH PATTERSON                     ADDRESS ON FILE
SARAH PATTERSON                     ADDRESS ON FILE
SARAH PATTISON                      ADDRESS ON FILE
SARAH PAYTON                        ADDRESS ON FILE
SARAH PENINGER                      ADDRESS ON FILE
SARAH PERRIGIN                      ADDRESS ON FILE
SARAH PETERSEN                      ADDRESS ON FILE
SARAH PHOEBUS                       ADDRESS ON FILE
SARAH PINK                          ADDRESS ON FILE
SARAH PITTS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1686 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1911 of 2235

Claim Name                        Address Information
SARAH POARCH                      ADDRESS ON FILE
SARAH POIROT                      ADDRESS ON FILE
SARAH PONT                        ADDRESS ON FILE
SARAH POWELL                      ADDRESS ON FILE
SARAH POWELL                      ADDRESS ON FILE
SARAH PREEST                      ADDRESS ON FILE
SARAH PRUITT                      ADDRESS ON FILE
SARAH QUAGLIANA                   ADDRESS ON FILE
SARAH RATICA                      ADDRESS ON FILE
SARAH REES                        ADDRESS ON FILE
SARAH REICH                       ADDRESS ON FILE
SARAH REILLY                      ADDRESS ON FILE
SARAH RIEHLE                      ADDRESS ON FILE
SARAH RIFFLE                      ADDRESS ON FILE
SARAH RIGGS                       ADDRESS ON FILE
SARAH ROBERTSON                   ADDRESS ON FILE
SARAH ROCHA                       ADDRESS ON FILE
SARAH RODEN                       ADDRESS ON FILE
SARAH ROGERS                      ADDRESS ON FILE
SARAH ROLLINS                     ADDRESS ON FILE
SARAH ROMANO                      ADDRESS ON FILE
SARAH ROMERO                      ADDRESS ON FILE
SARAH ROSENBAUM                   ADDRESS ON FILE
SARAH RUFF                        ADDRESS ON FILE
SARAH RUNAGER                     ADDRESS ON FILE
SARAH SALVUCCI                    ADDRESS ON FILE
SARAH SANCHEZ                     ADDRESS ON FILE
SARAH SANDS                       ADDRESS ON FILE
SARAH SATTERFIELD                 ADDRESS ON FILE
SARAH SCAGLIONE                   ADDRESS ON FILE
SARAH SCHACHT                     ADDRESS ON FILE
SARAH SCHLECHTY                   ADDRESS ON FILE
SARAH SCHMIDT                     ADDRESS ON FILE
SARAH SCOTT                       ADDRESS ON FILE
SARAH SEDGWICK                    ADDRESS ON FILE
SARAH SELL                        ADDRESS ON FILE
SARAH SELLARS                     ADDRESS ON FILE
SARAH SELLERS                     ADDRESS ON FILE
SARAH SHAFFER                     ADDRESS ON FILE
SARAH SHAPIRO                     ADDRESS ON FILE
SARAH SHARTSIS                    ADDRESS ON FILE
SARAH SHEEHAN                     ADDRESS ON FILE
SARAH SHEFFIELD                   ADDRESS ON FILE
SARAH SHELTON                     ADDRESS ON FILE
SARAH SHUCK                       ADDRESS ON FILE
SARAH SILCOTT                     ADDRESS ON FILE
SARAH SIMPSON                     ADDRESS ON FILE
SARAH SIMPSON                     ADDRESS ON FILE
SARAH SMARTT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1687 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1912 of 2235

Claim Name                        Address Information
SARAH SMITH                       ADDRESS ON FILE
SARAH SMITH                       ADDRESS ON FILE
SARAH SMITH                       ADDRESS ON FILE
SARAH SNIDER                      ADDRESS ON FILE
SARAH SNYDER                      ADDRESS ON FILE
SARAH SOUTHERLAND                 ADDRESS ON FILE
SARAH SOUZA                       ADDRESS ON FILE
SARAH SPENCER                     ADDRESS ON FILE
SARAH ST CLAIR                    ADDRESS ON FILE
SARAH STEINER                     ADDRESS ON FILE
SARAH STEWART                     ADDRESS ON FILE
SARAH STINSON                     ADDRESS ON FILE
SARAH STRICKLAND                  ADDRESS ON FILE
SARAH STURM                       ADDRESS ON FILE
SARAH SULLIVAN                    ADDRESS ON FILE
SARAH SUZOR                       ADDRESS ON FILE
SARAH SYMMONDS                    ADDRESS ON FILE
SARAH TANGREDI                    ADDRESS ON FILE
SARAH TANOS                       ADDRESS ON FILE
SARAH TARDIE                      ADDRESS ON FILE
SARAH TENNEY                      ADDRESS ON FILE
SARAH TESTA                       ADDRESS ON FILE
SARAH THOMPSON                    ADDRESS ON FILE
SARAH THOMPSON                    ADDRESS ON FILE
SARAH THOMPSON                    ADDRESS ON FILE
SARAH TICE                        ADDRESS ON FILE
SARAH TORIO                       ADDRESS ON FILE
SARAH TOWNSEND                    ADDRESS ON FILE
SARAH TUBBS                       ADDRESS ON FILE
SARAH TURNER                      ADDRESS ON FILE
SARAH ULMER                       ADDRESS ON FILE
SARAH VANNIER                     ADDRESS ON FILE
SARAH VIVEIROS                    ADDRESS ON FILE
SARAH VOSS                        ADDRESS ON FILE
SARAH WACHTEL                     ADDRESS ON FILE
SARAH WADDELL                     ADDRESS ON FILE
SARAH WADE                        ADDRESS ON FILE
SARAH WADLOW                      ADDRESS ON FILE
SARAH WAGONER                     ADDRESS ON FILE
SARAH WALTON                      ADDRESS ON FILE
SARAH WARNER                      ADDRESS ON FILE
SARAH WASYLYCHYN                  ADDRESS ON FILE
SARAH WATERS                      ADDRESS ON FILE
SARAH WATKINS                     ADDRESS ON FILE
SARAH WATSON                      ADDRESS ON FILE
SARAH WERNER                      ADDRESS ON FILE
SARAH WERTS                       ADDRESS ON FILE
SARAH WESKE                       ADDRESS ON FILE
SARAH WESTER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1688 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                    Service List
                                                                              Page 1913 of 2235

Claim Name                               Address Information
SARAH WHITNEY                            ADDRESS ON FILE
SARAH WIGGINS                            ADDRESS ON FILE
SARAH WILLIAMS                           ADDRESS ON FILE
SARAH WILSON                             ADDRESS ON FILE
SARAH WILSON                             ADDRESS ON FILE
SARAH WRIGHT                             ADDRESS ON FILE
SARAH WRIGHT                             ADDRESS ON FILE
SARAH WYATT                              ADDRESS ON FILE
SARAH YOW                                ADDRESS ON FILE
SARAH ZIEGLER                            ADDRESS ON FILE
SARAH ZIMMERMAN                          ADDRESS ON FILE
SARAH-JANE WILLIAMS                      ADDRESS ON FILE
SARAI LIRA SALDIVAR                      ADDRESS ON FILE
SARAI PHILLIPS                           ADDRESS ON FILE
SARAI PRINGLE                            ADDRESS ON FILE
SARAJO GROEHLER                          ADDRESS ON FILE
SARALAND WATER SERVICE                   307 SHELTON BEACH RD SARALAND AL 36571
SARALAND WATER SERVICE                   PO BOX 837 SARALAND AL 36571
SARALYN ASHER                            ADDRESS ON FILE
SARALYN STAFFORD                         ADDRESS ON FILE
SARAMONY SOK                             ADDRESS ON FILE
SARAN HEBRON                             ADDRESS ON FILE
SARANA REDWINE                           ADDRESS ON FILE
SARANDOS PIPINIAS                        ADDRESS ON FILE
SARAPH THELISMA                          ADDRESS ON FILE
SARASOTA COUNTY ENVIRONMENTAL SERVICES   PO BOX 628255 ORLANDO FL 32862
SARASOTA COUNTY PUBLIC UTILITY           PO BOX 31320 TAMPA FL 33631-3320
SARASOTA COUNTY TAX COLLECTOR            101 S. WASHINGTON BOULEVARD SARASOTA FL 34236-6993
SARASOTA SHOPPINGTOWN LLC                C/O WESTFIELD LLC 2049 CENTRUY PARK EAST, 41ST FLOOR ATTN: LEASING DEPT LOS
                                         ANGELES CA 90067
SARASOTA SHOPPINGTOWN LLC                BANK OF AMERICA FILE 57406 LOS ANGELES CA 90074
SARATOGA EAGLE SALES SERVICE INC         45 DUPLAINVILLE RD SARATOGA SPRINGS NY 12803
SARAY RUBIANO                            ADDRESS ON FILE
SARDI WINDING                            ADDRESS ON FILE
SARDILLI PRODUCE AND DAIRY INC           212 LOCUST ST HARTFORD CT 06114
SARENA CONQUEST                          ADDRESS ON FILE
SARENA SMITH                             ADDRESS ON FILE
SARENA VALDEZ                            ADDRESS ON FILE
SARGENT KAPP                             ADDRESS ON FILE
SARIA MALIK                              ADDRESS ON FILE
SARIANNA MIRANDA-ROSADO                  ADDRESS ON FILE
SARINA KEATON                            ADDRESS ON FILE
SARINA MAHARAJ                           ADDRESS ON FILE
SARINA SUKHRAM                           ADDRESS ON FILE
SARINA WISDOM                            ADDRESS ON FILE
SARITA RICCHIUTO                         ADDRESS ON FILE
SAROCHA PIBOON                           ADDRESS ON FILE
SARON WILLIAMS                           ADDRESS ON FILE
SARPREET BAINS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1689 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1914 of 2235

Claim Name                            Address Information
SARRAH BROWN                          ADDRESS ON FILE
SARRITA MCNUTT                        ADDRESS ON FILE
SART LLC                              19949 MARKWARD XING ATTN MERCEDES AZA ESTERO FL 33928
SARTIRA RISMONO                       ADDRESS ON FILE
SARUN ADHIKARI                        ADDRESS ON FILE
SASHA BLACKMON                        ADDRESS ON FILE
SASHA BRANNON                         ADDRESS ON FILE
SASHA BUZBEE                          ADDRESS ON FILE
SASHA COLES                           ADDRESS ON FILE
SASHA COTE                            ADDRESS ON FILE
SASHA DE MELLO                        ADDRESS ON FILE
SASHA DONAHUE                         ADDRESS ON FILE
SASHA GONZALEZ                        ADDRESS ON FILE
SASHA HOLTON                          ADDRESS ON FILE
SASHA KENNEDY                         ADDRESS ON FILE
SASHA KINNAMAN                        ADDRESS ON FILE
SASHA LAFRENIERE                      ADDRESS ON FILE
SASHA MARTIN                          ADDRESS ON FILE
SASHA MARTIN                          ADDRESS ON FILE
SASHA MCMILLIAN                       ADDRESS ON FILE
SASHA THOMPSON                        ADDRESS ON FILE
SASHA WOOD                            ADDRESS ON FILE
SASHA WOODARD                         ADDRESS ON FILE
SASHA WRIGHT                          ADDRESS ON FILE
SASHAE BAXTER                         ADDRESS ON FILE
SASHANAY GREEN                        ADDRESS ON FILE
SASHANE GRAHAM                        ADDRESS ON FILE
SASHARAE FISHER                       ADDRESS ON FILE
SASHEKA BROWN                         ADDRESS ON FILE
SASKIA POZZUTO                        ADDRESS ON FILE
SATCHELL JOHNSON                      ADDRESS ON FILE
SATERRIUS MOORE                       ADDRESS ON FILE
SATFFONZER MCCULLOUGH                 ADDRESS ON FILE
SATISH FORD                           ADDRESS ON FILE
SATIVA CHARACTER                      ADDRESS ON FILE
SATORIAN MOBLEY                       ADDRESS ON FILE
SATOSHA JACK                          ADDRESS ON FILE
SATTA SENNESSIE                       ADDRESS ON FILE
SATURINO HERNANDEZ-NORIEGA            ADDRESS ON FILE
SAUDIA CANNON                         ADDRESS ON FILE
SAUL ALONSO                           ADDRESS ON FILE
SAUL BENITEZ GUEVARA                  ADDRESS ON FILE
SAUL RODRIGUEZ                        ADDRESS ON FILE
SAUL VALDEZ                           ADDRESS ON FILE
SAUMIL TRIVEDI                        ADDRESS ON FILE
SAUNDRA BARLOW                        ADDRESS ON FILE
SAUNDRA GISLER                        ADDRESS ON FILE
SAUNDRA HOLMES                        ADDRESS ON FILE
SAUSHA RYBOLT                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1690 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1915 of 2235

Claim Name                          Address Information
SAVA MIRKOVIC                       ADDRESS ON FILE
SAVAHANNA LINCH                     ADDRESS ON FILE
SAVANA HOLCOMB                      ADDRESS ON FILE
SAVANA MCGOWIN                      ADDRESS ON FILE
SAVANA ROBERTSON                    ADDRESS ON FILE
SAVANA WEAVER                       ADDRESS ON FILE
SAVANA WILLIAMS                     ADDRESS ON FILE
SAVANAH COMBAHEE                    ADDRESS ON FILE
SAVANAH GRAHAM                      ADDRESS ON FILE
SAVANAH GRISE                       ADDRESS ON FILE
SAVANAH HATCHER                     ADDRESS ON FILE
SAVANAH HAYS                        ADDRESS ON FILE
SAVANAH LOTT                        ADDRESS ON FILE
SAVANAH MYERS                       ADDRESS ON FILE
SAVANAH SMITH                       ADDRESS ON FILE
SAVANAH STEWART                     ADDRESS ON FILE
SAVANAH WILLIAMS                    ADDRESS ON FILE
SAVANNA ALGER                       ADDRESS ON FILE
SAVANNA BATTERSHELL                 ADDRESS ON FILE
SAVANNA BOYD                        ADDRESS ON FILE
SAVANNA BULLARD                     ADDRESS ON FILE
SAVANNA BURGIN                      ADDRESS ON FILE
SAVANNA CALISTO                     ADDRESS ON FILE
SAVANNA ESTEP                       ADDRESS ON FILE
SAVANNA HABIGHURST                  ADDRESS ON FILE
SAVANNA HARRIS                      ADDRESS ON FILE
SAVANNA HOPPER                      ADDRESS ON FILE
SAVANNA HUNT                        ADDRESS ON FILE
SAVANNA JENNINGS                    ADDRESS ON FILE
SAVANNA JOHNSEY                     ADDRESS ON FILE
SAVANNA LUMSDEN                     ADDRESS ON FILE
SAVANNA MITCHELL                    ADDRESS ON FILE
SAVANNA MURPHY                      ADDRESS ON FILE
SAVANNA NERO                        ADDRESS ON FILE
SAVANNA PERKINS                     ADDRESS ON FILE
SAVANNA RACHELS                     ADDRESS ON FILE
SAVANNA SAGER                       ADDRESS ON FILE
SAVANNA SHAMBLIN                    ADDRESS ON FILE
SAVANNA SIKES                       ADDRESS ON FILE
SAVANNA SPERO                       ADDRESS ON FILE
SAVANNA STRIPLING                   ADDRESS ON FILE
SAVANNA TERRELL                     ADDRESS ON FILE
SAVANNA WAITE                       ADDRESS ON FILE
SAVANNA WATSON                      ADDRESS ON FILE
SAVANNA WILHELM                     ADDRESS ON FILE
SAVANNAH ALEXANDER                  ADDRESS ON FILE
SAVANNAH ALEXUS                     ADDRESS ON FILE
SAVANNAH ALLISON                    ADDRESS ON FILE
SAVANNAH ANDERSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1691 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1916 of 2235

Claim Name                         Address Information
SAVANNAH ARMON                     ADDRESS ON FILE
SAVANNAH ATKINSON                  ADDRESS ON FILE
SAVANNAH BAREFOOT                  ADDRESS ON FILE
SAVANNAH BERRY                     ADDRESS ON FILE
SAVANNAH BLACK                     ADDRESS ON FILE
SAVANNAH BLUEFORD                  ADDRESS ON FILE
SAVANNAH BOLOTTA                   ADDRESS ON FILE
SAVANNAH BOLTON                    ADDRESS ON FILE
SAVANNAH BOYCE                     ADDRESS ON FILE
SAVANNAH BOYD                      ADDRESS ON FILE
SAVANNAH BRADLEY                   ADDRESS ON FILE
SAVANNAH BROWN                     ADDRESS ON FILE
SAVANNAH BRUHN                     ADDRESS ON FILE
SAVANNAH BULLARD                   ADDRESS ON FILE
SAVANNAH BURCIAGA                  ADDRESS ON FILE
SAVANNAH BURTON                    ADDRESS ON FILE
SAVANNAH CONDE                     ADDRESS ON FILE
SAVANNAH CONDE                     ADDRESS ON FILE
SAVANNAH COX                       ADDRESS ON FILE
SAVANNAH COX                       ADDRESS ON FILE
SAVANNAH CROWLEY                   ADDRESS ON FILE
SAVANNAH CUMMINGS                  ADDRESS ON FILE
SAVANNAH DAILEY                    ADDRESS ON FILE
SAVANNAH DISTRIBUTING ATLANTA      2860 BANKERS INDUSTRIAL DRIVE ATLANTA GA 30360
SAVANNAH DISTRIBUTING SAVANNAH     PO BOX 1388 SAVANNAH GA 31402
SAVANNAH DIXON                     ADDRESS ON FILE
SAVANNAH DRAHOTA                   ADDRESS ON FILE
SAVANNAH DUNCAN                    ADDRESS ON FILE
SAVANNAH DURSO                     ADDRESS ON FILE
SAVANNAH ESTRADA                   ADDRESS ON FILE
SAVANNAH FAUSER                    ADDRESS ON FILE
SAVANNAH FAUSER                    ADDRESS ON FILE
SAVANNAH FLECK                     ADDRESS ON FILE
SAVANNAH FRANKLIN                  ADDRESS ON FILE
SAVANNAH FRASIER                   ADDRESS ON FILE
SAVANNAH FRIDAY                    ADDRESS ON FILE
SAVANNAH FRITZ                     ADDRESS ON FILE
SAVANNAH GALLOWAY                  ADDRESS ON FILE
SAVANNAH GREEN                     ADDRESS ON FILE
SAVANNAH HALE                      ADDRESS ON FILE
SAVANNAH HALL                      ADDRESS ON FILE
SAVANNAH HAMMETT                   ADDRESS ON FILE
SAVANNAH HANEY                     ADDRESS ON FILE
SAVANNAH HARDMAN                   ADDRESS ON FILE
SAVANNAH HARRELL                   ADDRESS ON FILE
SAVANNAH HARRELL                   ADDRESS ON FILE
SAVANNAH HARRISON                  ADDRESS ON FILE
SAVANNAH HART                      ADDRESS ON FILE
SAVANNAH HARVISON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1692 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1917 of 2235

Claim Name                         Address Information
SAVANNAH HAYNES                    ADDRESS ON FILE
SAVANNAH HILL                      ADDRESS ON FILE
SAVANNAH HOOPER                    ADDRESS ON FILE
SAVANNAH HUFF                      ADDRESS ON FILE
SAVANNAH HUMPHREY                  ADDRESS ON FILE
SAVANNAH HUNT                      ADDRESS ON FILE
SAVANNAH HURT                      ADDRESS ON FILE
SAVANNAH INGRAM                    ADDRESS ON FILE
SAVANNAH JACKSON                   ADDRESS ON FILE
SAVANNAH JESSUP                    ADDRESS ON FILE
SAVANNAH JOHNSON                   ADDRESS ON FILE
SAVANNAH JOHNSON                   ADDRESS ON FILE
SAVANNAH JONES                     ADDRESS ON FILE
SAVANNAH KACHENKO                  ADDRESS ON FILE
SAVANNAH KELLEY                    ADDRESS ON FILE
SAVANNAH KENNISON                  ADDRESS ON FILE
SAVANNAH KEY                       ADDRESS ON FILE
SAVANNAH KEY                       ADDRESS ON FILE
SAVANNAH KING                      ADDRESS ON FILE
SAVANNAH KLINE                     ADDRESS ON FILE
SAVANNAH KRAFT                     ADDRESS ON FILE
SAVANNAH LAIL                      ADDRESS ON FILE
SAVANNAH LEGER                     ADDRESS ON FILE
SAVANNAH LEONARD                   ADDRESS ON FILE
SAVANNAH LIGHTKEP                  ADDRESS ON FILE
SAVANNAH LONG                      ADDRESS ON FILE
SAVANNAH MACDONALD                 ADDRESS ON FILE
SAVANNAH MANNING                   ADDRESS ON FILE
SAVANNAH MARTIN                    ADDRESS ON FILE
SAVANNAH MASSEY                    ADDRESS ON FILE
SAVANNAH MCCALL                    ADDRESS ON FILE
SAVANNAH MCCOY                     ADDRESS ON FILE
SAVANNAH MCPHERSON                 ADDRESS ON FILE
SAVANNAH MENARD                    ADDRESS ON FILE
SAVANNAH MONTANTES                 ADDRESS ON FILE
SAVANNAH MOORE                     ADDRESS ON FILE
SAVANNAH MORALES                   ADDRESS ON FILE
SAVANNAH MORGAN                    ADDRESS ON FILE
SAVANNAH MORRISON                  ADDRESS ON FILE
SAVANNAH NEGRON                    ADDRESS ON FILE
SAVANNAH NEWBERRY                  ADDRESS ON FILE
SAVANNAH PADEK                     ADDRESS ON FILE
SAVANNAH PALMATEER                 ADDRESS ON FILE
SAVANNAH PEARSON                   ADDRESS ON FILE
SAVANNAH PETERS                    ADDRESS ON FILE
SAVANNAH PHILLIPS                  ADDRESS ON FILE
SAVANNAH PINEGAR                   ADDRESS ON FILE
SAVANNAH PULS                      ADDRESS ON FILE
SAVANNAH RACKLEY                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1693 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1918 of 2235

Claim Name                          Address Information
SAVANNAH REED                       ADDRESS ON FILE
SAVANNAH REEDER                     ADDRESS ON FILE
SAVANNAH REYNOLDS                   ADDRESS ON FILE
SAVANNAH RIVERA                     ADDRESS ON FILE
SAVANNAH RIZOR                      ADDRESS ON FILE
SAVANNAH ROBERSON                   ADDRESS ON FILE
SAVANNAH ROBERTSON                  ADDRESS ON FILE
SAVANNAH ROSE                       ADDRESS ON FILE
SAVANNAH ROUNTREE                   ADDRESS ON FILE
SAVANNAH ROZA                       ADDRESS ON FILE
SAVANNAH RUBY                       ADDRESS ON FILE
SAVANNAH RUTH                       ADDRESS ON FILE
SAVANNAH SANDERFUR                  ADDRESS ON FILE
SAVANNAH SAPP                       ADDRESS ON FILE
SAVANNAH SCHAEFER                   ADDRESS ON FILE
SAVANNAH SHOCKEY                    ADDRESS ON FILE
SAVANNAH SHORTER                    ADDRESS ON FILE
SAVANNAH SIMPSON                    ADDRESS ON FILE
SAVANNAH SKAGGS                     ADDRESS ON FILE
SAVANNAH SLATER                     ADDRESS ON FILE
SAVANNAH SMITH                      ADDRESS ON FILE
SAVANNAH SPENCER                    ADDRESS ON FILE
SAVANNAH STALKER                    ADDRESS ON FILE
SAVANNAH STARK                      ADDRESS ON FILE
SAVANNAH STEEN                      ADDRESS ON FILE
SAVANNAH STEPHENS                   ADDRESS ON FILE
SAVANNAH STOKES                     ADDRESS ON FILE
SAVANNAH STONE                      ADDRESS ON FILE
SAVANNAH STRICKLAND                 ADDRESS ON FILE
SAVANNAH SULLIVAN                   ADDRESS ON FILE
SAVANNAH TEEM                       ADDRESS ON FILE
SAVANNAH TICKLE                     ADDRESS ON FILE
SAVANNAH TINDALL                    ADDRESS ON FILE
SAVANNAH TRUJILLO                   ADDRESS ON FILE
SAVANNAH TURNER                     ADDRESS ON FILE
SAVANNAH VINES                      ADDRESS ON FILE
SAVANNAH WARD                       ADDRESS ON FILE
SAVANNAH WEBSTER                    ADDRESS ON FILE
SAVANNAH WHITEHEAD                  ADDRESS ON FILE
SAVANNAH WILLETTE                   ADDRESS ON FILE
SAVANNAH WILSON                     ADDRESS ON FILE
SAVANNAH WOOD                       ADDRESS ON FILE
SAVANNAH WORLEY                     ADDRESS ON FILE
SAVANNAH YAUGHN                     ADDRESS ON FILE
SAVANNAH YOUNG                      ADDRESS ON FILE
SAVANNAH YOUNGER                    ADDRESS ON FILE
SAVANNAH ZICK                       ADDRESS ON FILE
SAVANNAH ZURA-JAMES                 ADDRESS ON FILE
SAVANNAHA SLOAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1694 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                Page 1919 of 2235

Claim Name                               Address Information
SAVAUGHNA HOPKINS                        ADDRESS ON FILE
SAVAUNNAH BONCELA                        ADDRESS ON FILE
SAVIERA TAYLOR                           ADDRESS ON FILE
SAVION GWATHMEY                          ADDRESS ON FILE
SAVON DAWKINS                            ADDRESS ON FILE
SAVON GARY                               ADDRESS ON FILE
SAVON GLENN                              ADDRESS ON FILE
SAVON HAYDEN                             ADDRESS ON FILE
SAVONA KLEMKA                            ADDRESS ON FILE
SAVONE RICE                              ADDRESS ON FILE
SAVONNA KELLER                           ADDRESS ON FILE
SAVUNYA JACKSON                          ADDRESS ON FILE
SAVVANAH PEAK                            ADDRESS ON FILE
SAWEDA COLE                              ADDRESS ON FILE
SAWYER TILE AND FACILITY SERVICES INC    5643 BLACK JACK ROAD FLOWERY BRANCH GA 30542
SAXON BOULEVARD PROPERTY OWNERS ASSOC    C/O SOVEREIGN JACOBS PROPERTY MGMT CO LLC PO BOX 160128 ALTAMONTE SPRINGS FL
                                         32716
SAYBRE HALEY                             ADDRESS ON FILE
SAYE PAYE                                ADDRESS ON FILE
SAYEDA DILARA                            ADDRESS ON FILE
SAYEH CAMPBELL                           ADDRESS ON FILE
SAYLAURA FORD                            ADDRESS ON FILE
SAYONA TURNER                            ADDRESS ON FILE
SAYONNA SWAN                             ADDRESS ON FILE
SAYPHONH XAYACHACK                       ADDRESS ON FILE
SAYQUAN RAGLAND                          ADDRESS ON FILE
SAYRA MACIAS-CARDENAS                    ADDRESS ON FILE
SBG PRESSURE WASHING AND ROOF CLNG LLC   313 OAK GROVE RD BLACKSBURG SC 29702
SC DEP OF LABOR LICENSING & REGULATION   P O BOX 11329 COLUMBIA SC 29211
SC DEPARTMENT OF REVENUE                 DEPARTMENT OF REVENUE COLUMBIA SC 29214
SC DEPARTMENT OF REVENUE                 WITHHOLDING TAX COLUMBIA SC 29214-0004
SC DEPT OF EMPLOY AND WORKFORC           ATTN: CONTRIBUTION SECTION PO BOX 7103 COLUMBIA SC 29202-7103
SC DEPT OF HEALTH & ENVIRONMENTAL CTL    2600 BULL ST STATE PARK BLDB ATTN MELLISSA B ALLEN COLUMBIA SC 29201
SC DHEC BEHS                             2600 BULL ST STATE PARK BLD 17 COLUMBIA SC 29201
SC REALTY SPECIAL SERVICES               PO BOX17355 JONESBORO AR 72403
SCARLET BAEZ                             ADDRESS ON FILE
SCARLETT FURMAN                          ADDRESS ON FILE
SCARLETT MARSH                           ADDRESS ON FILE
SCARLETT TRIPP                           ADDRESS ON FILE
SCARLETT WALKER                          ADDRESS ON FILE
SCDOR                                    PO BOX 100153 COLUMBIA SC 29202
SCE&G                                    N/K/A DOMINION ENERGY SOUTH CAROLINA 220 OPERATIONS WAY CAYCE SC 29033
SCE&G                                    PO BOX 100255 COLUMBIA SC 29202
SCEARA DAVIS                             ADDRESS ON FILE
SCEG                                     ATTN MARY ALTMAN 2390 W AVIATION AVE MAIL CODE CH 34 NORTH CHARLESTON SC 29406
SCENTRELLIS DIXON                        ADDRESS ON FILE
SCF RC FUNDING IV LLC                    C/O ESSENTIAL PROPERTIES 902 CARNEGIE CENTER BLVD, STE 520 PRINCETON NJ 08540
SCF RC FUNDING IV LLC                    C/O ESSENTIAL PROPERTIES LP 902 CARNEGIE CENTER BLVD., SUITE 520 ATTN: AJ PEIL
                                         PRINCETON NJ 08540



Epiq Corporate Restructuring, LLC                                                                Page 1695 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 1920 of 2235

Claim Name                              Address Information
SCHA GOODWINE                           ADDRESS ON FILE
SCHANDIE MAYFIELD                       ADDRESS ON FILE
SCHANYA DYETT                           ADDRESS ON FILE
SCHARMAIN BURCH                         ADDRESS ON FILE
SCHARMIE WHITTED                        ADDRESS ON FILE
SCHAUNAIS DAVIS                         ADDRESS ON FILE
SCHERREE COLLINS                        ADDRESS ON FILE
SCHIFF ENTERPRISES                      1004 NEW ROAD NORTHFIELD NJ 08225
SCHILLING DISTRIBUTING                  2901 MOSS STREET LAFAYETTE LA 70501
SCHILLING DRIVE LLC                     319 RIDGE ROAD THOMAS J AUGER WALES ME 04280
SCHINARRA ANDERSON                      ADDRESS ON FILE
SCHINDLER ELEVATOR CORPORATION          PO BOX 93050 CHICAGO IL 60673
SCHKERA BROWN                           ADDRESS ON FILE
SCHLANGEN PROPERTIES LLC                2026 SANDSTONE LOOP N SARTELL MN 56377
SCHLECHTY PROPERTY MANAGEMENT LLC       11 S KIMMEL RD CLAYTON OH 45315
SCHMIDT SECURITY PRO                    241 MANSFIELD INDUSTRIAL PKWY MANSFIELD OH 44903
SCHOOL DISTRICT INCOME TAX              PO BOX 182388 COLUMBUS OH 43218-2388
SCHOOX INC                              6836 AUSTIN CENTER BLVD BLDG 1 STE 280 AUSTIN TX 78731
SCHUYLAR GOMEZ                          ADDRESS ON FILE
SCHUYLER HOLLAND                        ADDRESS ON FILE
SCHUYLER LARUE                          ADDRESS ON FILE
SCHUYLER NELSON                         ADDRESS ON FILE
SCHUYLKILL CO MUNICIPAL AUTH            221 S CENTRE ST PO BOX 960 POTTSVILLE PA 17901
SCHUYLKILL CO MUNICIPAL AUTH            221 S CENTRE ST POTTSVILLE PA 17901-3506
SCHUYLKILL COUNTY MUNICIPAL AUTHORITY   221 S CENTRE ST PO BOX 960 POTTSVILLE PA 17901-0960
SCLEBRIA SIMS                           ADDRESS ON FILE
SCOT SUTHERLAND                         ADDRESS ON FILE
SCOT SWANSON                            ADDRESS ON FILE
SCOTNEKEYA JENKINS                      ADDRESS ON FILE
SCOTT A POYER                           ADDRESS ON FILE
SCOTT ADAMS                             ADDRESS ON FILE
SCOTT ALEXANDER                         ADDRESS ON FILE
SCOTT ALLEN                             ADDRESS ON FILE
SCOTT ANTOINE                           ADDRESS ON FILE
SCOTT BEAL                              ADDRESS ON FILE
SCOTT BEETLEY                           ADDRESS ON FILE
SCOTT BIASI                             ADDRESS ON FILE
SCOTT BICHSEL                           ADDRESS ON FILE
SCOTT BIGELOW                           ADDRESS ON FILE
SCOTT BORNTRAGER                        ADDRESS ON FILE
SCOTT BUCHANAN                          ADDRESS ON FILE
SCOTT BUCHANAN                          ADDRESS ON FILE
SCOTT BULLOCK                           ADDRESS ON FILE
SCOTT BUTLER                            ADDRESS ON FILE
SCOTT CAMPBELL                          ADDRESS ON FILE
SCOTT CARSWELL                          ADDRESS ON FILE
SCOTT CAVALIERE                         ADDRESS ON FILE
SCOTT CHISM                             ADDRESS ON FILE
SCOTT CHRISTOPHER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1696 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1921 of 2235

Claim Name                           Address Information
SCOTT CHUNKO                         ADDRESS ON FILE
SCOTT CLINTON                        ADDRESS ON FILE
SCOTT COMER                          ADDRESS ON FILE
SCOTT COSSAIRT                       ADDRESS ON FILE
SCOTT COUNTY COLLECTOR OF REVENUE    PO BOX 128 COLLECTOR OF REVENUE BENTON MO 63736
SCOTT COUNTY GOVERNMENT              PO BOX 128 COLLECTOR OF REVENUE BENTON MO 63736
SCOTT COUNTY SHERIFF                 SCOTT COUNTY COURTHOUSE 400 W. 4TH ST. DAVENPORT IA 52801-1104
SCOTT COUNTY TAX COLLECTOR           PO BOX 128 BENTON MO 63736
SCOTT CRAFT                          ADDRESS ON FILE
SCOTT CUNNINGHAM                     ADDRESS ON FILE
SCOTT DAIGLE                         ADDRESS ON FILE
SCOTT DAVIES                         ADDRESS ON FILE
SCOTT DEHART                         ADDRESS ON FILE
SCOTT DESHONG                        ADDRESS ON FILE
SCOTT DORAN                          ADDRESS ON FILE
SCOTT DOUGHERTY                      ADDRESS ON FILE
SCOTT DOYLE                          ADDRESS ON FILE
SCOTT EDWARDS                        ADDRESS ON FILE
SCOTT EHRLICH                        ADDRESS ON FILE
SCOTT EHRLICH                        ADDRESS ON FILE
SCOTT EHRLICH                        ADDRESS ON FILE
SCOTT ESPOSITO                       ADDRESS ON FILE
SCOTT FALLON                         ADDRESS ON FILE
SCOTT FEATHERS                       ADDRESS ON FILE
SCOTT FERRIS                         ADDRESS ON FILE
SCOTT FOREHAND                       ADDRESS ON FILE
SCOTT FRANCUM                        ADDRESS ON FILE
SCOTT FRYE                           ADDRESS ON FILE
SCOTT GATTIE JR                      ADDRESS ON FILE
SCOTT GOLIN                          ADDRESS ON FILE
SCOTT GOODMAN                        ADDRESS ON FILE
SCOTT GOUGH                          ADDRESS ON FILE
SCOTT GREGORY                        ADDRESS ON FILE
SCOTT GRIFFIN                        ADDRESS ON FILE
SCOTT GRIFFIN                        ADDRESS ON FILE
SCOTT GUNTER                         ADDRESS ON FILE
SCOTT HAMILTON                       ADDRESS ON FILE
SCOTT HARDING                        ADDRESS ON FILE
SCOTT HARRIS                         ADDRESS ON FILE
SCOTT HARTMAN                        ADDRESS ON FILE
SCOTT HARWELL                        ADDRESS ON FILE
SCOTT HEINRICH                       ADDRESS ON FILE
SCOTT HELIE                          ADDRESS ON FILE
SCOTT HELTZEL                        ADDRESS ON FILE
SCOTT HILL                           ADDRESS ON FILE
SCOTT HOMAN                          ADDRESS ON FILE
SCOTT HOPKINS                        ADDRESS ON FILE
SCOTT HOWARD                         ADDRESS ON FILE
SCOTT HUDSON                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1697 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                      Page 1922 of 2235

Claim Name                          Address Information
SCOTT HYZER                         ADDRESS ON FILE
SCOTT JACKSON                       ADDRESS ON FILE
SCOTT JAMES                         ADDRESS ON FILE
SCOTT JOHNSON                       ADDRESS ON FILE
SCOTT KIDDER                        ADDRESS ON FILE
SCOTT KIRBY                         ADDRESS ON FILE
SCOTT KLINGER                       ADDRESS ON FILE
SCOTT LAMBERT                       ADDRESS ON FILE
SCOTT LEISER                        ADDRESS ON FILE
SCOTT LEWIS                         ADDRESS ON FILE
SCOTT LIEBETRUTH                    ADDRESS ON FILE
SCOTT LIGOCKI                       ADDRESS ON FILE
SCOTT MAGINLEY                      ADDRESS ON FILE
SCOTT MAITLAND                      ADDRESS ON FILE
SCOTT MAKOWIECKI                    ADDRESS ON FILE
SCOTT MANNER                        ADDRESS ON FILE
SCOTT MAYER                         ADDRESS ON FILE
SCOTT MCCAUSLAND JR                 ADDRESS ON FILE
SCOTT MCCONNELL                     ADDRESS ON FILE
SCOTT MCDANIEL                      ADDRESS ON FILE
SCOTT MCFADDEN                      ADDRESS ON FILE
SCOTT MERCER                        ADDRESS ON FILE
SCOTT MERLINO INSTALLATIONS         847 SMITH RD JEFFERSON OH 44047
SCOTT MILLS                         ADDRESS ON FILE
SCOTT MOOERS                        ADDRESS ON FILE
SCOTT MOORE                         ADDRESS ON FILE
SCOTT MOORE                         ADDRESS ON FILE
SCOTT MYERS                         ADDRESS ON FILE
SCOTT MYERS                         ADDRESS ON FILE
SCOTT NADEAU                        ADDRESS ON FILE
SCOTT NELSON                        ADDRESS ON FILE
SCOTT NESBITT                       ADDRESS ON FILE
SCOTT NEWBERG                       ADDRESS ON FILE
SCOTT NICHOLS                       ADDRESS ON FILE
SCOTT NICKLAS                       ADDRESS ON FILE
SCOTT NOBLES                        ADDRESS ON FILE
SCOTT NORRIS                        ADDRESS ON FILE
SCOTT OLIVO                         ADDRESS ON FILE
SCOTT PATRYLO                       ADDRESS ON FILE
SCOTT PETERS                        ADDRESS ON FILE
SCOTT PIPIN                         ADDRESS ON FILE
SCOTT POGLITSCH                     ADDRESS ON FILE
SCOTT PORTER                        ADDRESS ON FILE
SCOTT RAKE                          ADDRESS ON FILE
SCOTT REABE                         ADDRESS ON FILE
SCOTT REYNARD                       ADDRESS ON FILE
SCOTT RIFFEE                        ADDRESS ON FILE
SCOTT RITTER                        ADDRESS ON FILE
SCOTT ROBERTS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1698 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 1923 of 2235

Claim Name                            Address Information
SCOTT ROCKWELL                        ADDRESS ON FILE
SCOTT RUDD                            ADDRESS ON FILE
SCOTT RYAN                            ADDRESS ON FILE
SCOTT RYDER                           ADDRESS ON FILE
SCOTT SAPKOSKY                        ADDRESS ON FILE
SCOTT SCARANO                         ADDRESS ON FILE
SCOTT SCARDINO                        ADDRESS ON FILE
SCOTT SCHWARK                         ADDRESS ON FILE
SCOTT SCRIBNER                        ADDRESS ON FILE
SCOTT SEARS                           ADDRESS ON FILE
SCOTT SHEEHY                          ADDRESS ON FILE
SCOTT SIMMONS                         ADDRESS ON FILE
SCOTT SKINNER                         ADDRESS ON FILE
SCOTT SMITH                           ADDRESS ON FILE
SCOTT SMITH                           ADDRESS ON FILE
SCOTT SMITH                           ADDRESS ON FILE
SCOTT STANKUS                         ADDRESS ON FILE
SCOTT STOLL                           ADDRESS ON FILE
SCOTT SULLIVAN STREETMAN AND FOX PC   2450 VALLEYDALE RD BIRMINGHAM AL 35244
SCOTT SVEUM                           ADDRESS ON FILE
SCOTT THOMSON                         ADDRESS ON FILE
SCOTT THOMSON                         ADDRESS ON FILE
SCOTT TRACY                           ADDRESS ON FILE
SCOTT VAUGHAN                         ADDRESS ON FILE
SCOTT WALLACE                         ADDRESS ON FILE
SCOTT WALLS                           ADDRESS ON FILE
SCOTT WARD                            ADDRESS ON FILE
SCOTT WILLEY                          ADDRESS ON FILE
SCOTT WILLIAMS                        ADDRESS ON FILE
SCOTT WILLIAMS                        ADDRESS ON FILE
SCOTT WILSON                          ADDRESS ON FILE
SCOTT WOOLDRIDGE                      ADDRESS ON FILE
SCOTT YOUNG                           ADDRESS ON FILE
SCOTT YOUNG                           ADDRESS ON FILE
SCOTTIE ENIS                          ADDRESS ON FILE
SCOTTSBORO ELEC POWER BOARD           404 E WILLOW ST SCOTTSBORO AL 35768
SCOTTSBORO ELEC POWER BOARD           PO BOX 550 SCOTTSBORO AL 35768
SCOTTSBORO ELEC POWER BOARD           PO BOX 550 SCOTTSBORO AL 35768-0550
SCOTTSBORO WATER SEWER & GAS          404 E WILLOW ST SCOTTSBORO AL 35768
SCOTTSBORO WATER SEWER & GAS          PO BOX 550 SCOTTSBORO AL 35768
SCOTTSBORO WATER SEWER & GAS          PO BOX 550 SCOTTSBORO AL 35768-0550
SCOTTY BOWMAN                         ADDRESS ON FILE
SCOTTY FLYNN                          ADDRESS ON FILE
SCOTTY HERREN                         ADDRESS ON FILE
SCOTTY MAYNARD                        ADDRESS ON FILE
SCOTTY WOODARD                        ADDRESS ON FILE
SCOTTYS WINE AND SPIRITS              831 E HIGHWAY 12 W STARKVILLE MS 39759
SCPW                                  TOWN OF SUMMERVL COMM PUBL WKS PO BOX 817 SUMMERVILLE SC 29484-0817
SCRUGGS INCORPORATED                  PO BOX 50548 KNOXVILLE TN 37950



Epiq Corporate Restructuring, LLC                                                             Page 1699 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                            Page 1924 of 2235

Claim Name                           Address Information
SD1                                  PO BOX 12112 COVINGTON KY 41012-0112
SEA LTD                              PO BOX 932837 CLEVELAND OH 44193
SEABON SPARKS                        ADDRESS ON FILE
SEABREEZE LAWN CARE INC              215 44 AVE E BRADENTON FL 34203
SEACOAST CONSTRUCTION INC            6355 NW 36 STREET SUITE 303 MIAMI FL 33166
SEACOAST LANDSCAPE LAWN SERVICES     PO BOX 237 JOHNS ISLAND SC 29457
SEAIRA NATH                          ADDRESS ON FILE
SEAIRA STEELE                        ADDRESS ON FILE
SEAIRRA MURKERSON                    ADDRESS ON FILE
SEAMUS BATDORF-DWYER                 ADDRESS ON FILE
SEAMUS HANRAHAN                      ADDRESS ON FILE
SEAN ADAMS                           ADDRESS ON FILE
SEAN AHERN                           ADDRESS ON FILE
SEAN ALBERT                          ADDRESS ON FILE
SEAN ALICEA                          ADDRESS ON FILE
SEAN ANCHOR                          ADDRESS ON FILE
SEAN ARNOLD                          ADDRESS ON FILE
SEAN BAILEY                          ADDRESS ON FILE
SEAN BAKER                           ADDRESS ON FILE
SEAN BEASLEY                         ADDRESS ON FILE
SEAN BEASLEY                         ADDRESS ON FILE
SEAN BELL                            ADDRESS ON FILE
SEAN BERGERON                        ADDRESS ON FILE
SEAN BLACKWELL                       ADDRESS ON FILE
SEAN BOSS                            ADDRESS ON FILE
SEAN BOWMAN                          ADDRESS ON FILE
SEAN BRACKETT                        ADDRESS ON FILE
SEAN BRANNAN                         ADDRESS ON FILE
SEAN BRENNAN                         ADDRESS ON FILE
SEAN BROWN                           ADDRESS ON FILE
SEAN BROWN JR                        ADDRESS ON FILE
SEAN BRUNN                           ADDRESS ON FILE
SEAN BUCKINGHAM                      ADDRESS ON FILE
SEAN BUNDICK                         ADDRESS ON FILE
SEAN BURKE                           ADDRESS ON FILE
SEAN BURKE                           ADDRESS ON FILE
SEAN BURNS                           ADDRESS ON FILE
SEAN CAUDILL                         ADDRESS ON FILE
SEAN CHADWICK                        ADDRESS ON FILE
SEAN CHALTAIN                        ADDRESS ON FILE
SEAN CHAMBERLIN                      ADDRESS ON FILE
SEAN CHAMPELLE                       ADDRESS ON FILE
SEAN CLAYTON                         ADDRESS ON FILE
SEAN CONE                            ADDRESS ON FILE
SEAN CONNERS                         ADDRESS ON FILE
SEAN COOK                            ADDRESS ON FILE
SEAN CORNELIUS                       ADDRESS ON FILE
SEAN COTTON                          ADDRESS ON FILE
SEAN COYLE                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1700 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 1925 of 2235

Claim Name                      Address Information
SEAN DAVENPORT                  ADDRESS ON FILE
SEAN DAVIS                      ADDRESS ON FILE
SEAN DAVIS                      ADDRESS ON FILE
SEAN DAY                        ADDRESS ON FILE
SEAN DEWALD                     ADDRESS ON FILE
SEAN DONAHUE                    ADDRESS ON FILE
SEAN DORSEY                     ADDRESS ON FILE
SEAN DOYLE                      ADDRESS ON FILE
SEAN DUCHARME                   ADDRESS ON FILE
SEAN EDELMAN                    ADDRESS ON FILE
SEAN ELOFSKEY                   ADDRESS ON FILE
SEAN EVANS                      ADDRESS ON FILE
SEAN FEAST                      ADDRESS ON FILE
SEAN FELDMAN                    ADDRESS ON FILE
SEAN FERGUSON                   ADDRESS ON FILE
SEAN FITZGERALD                 ADDRESS ON FILE
SEAN FLAUGHER                   ADDRESS ON FILE
SEAN FORCH                      ADDRESS ON FILE
SEAN FORD                       ADDRESS ON FILE
SEAN FORD                       ADDRESS ON FILE
SEAN FOSTER                     ADDRESS ON FILE
SEAN FROST                      ADDRESS ON FILE
SEAN FRY                        ADDRESS ON FILE
SEAN GEIS                       ADDRESS ON FILE
SEAN GIBSON                     ADDRESS ON FILE
SEAN GOLDEN                     ADDRESS ON FILE
SEAN GORMAN                     ADDRESS ON FILE
SEAN GRAHAM                     ADDRESS ON FILE
SEAN GREENE                     ADDRESS ON FILE
SEAN HEARST                     ADDRESS ON FILE
SEAN HICKS                      ADDRESS ON FILE
SEAN HOFFNER                    ADDRESS ON FILE
SEAN HOLMES                     ADDRESS ON FILE
SEAN HOLTZ                      ADDRESS ON FILE
SEAN HOOD                       ADDRESS ON FILE
SEAN HOOKER                     ADDRESS ON FILE
SEAN HOULIHAN                   ADDRESS ON FILE
SEAN IRWIN                      ADDRESS ON FILE
SEAN JACKSON                    ADDRESS ON FILE
SEAN JAMES                      ADDRESS ON FILE
SEAN JAY                        ADDRESS ON FILE
SEAN JOHNSON                    ADDRESS ON FILE
SEAN JONES                      ADDRESS ON FILE
SEAN KEANE                      ADDRESS ON FILE
SEAN KENNEDY                    ADDRESS ON FILE
SEAN KOGER                      ADDRESS ON FILE
SEAN LANDRETH                   ADDRESS ON FILE
SEAN LANIER                     ADDRESS ON FILE
SEAN LARRIMORE                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                               Page 1701 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1926 of 2235

Claim Name                         Address Information
SEAN LAVENDER                      ADDRESS ON FILE
SEAN LAWSON                        ADDRESS ON FILE
SEAN LEE                           ADDRESS ON FILE
SEAN LEVINSON-MARCHAND             ADDRESS ON FILE
SEAN LEWIS                         ADDRESS ON FILE
SEAN LYNAR                         ADDRESS ON FILE
SEAN MACK                          ADDRESS ON FILE
SEAN MAHAN                         ADDRESS ON FILE
SEAN MANGANELLI                    ADDRESS ON FILE
SEAN MARTIN                        ADDRESS ON FILE
SEAN MATHERS                       ADDRESS ON FILE
SEAN MCCARTNEY                     ADDRESS ON FILE
SEAN MCCORMACK                     ADDRESS ON FILE
SEAN MCCOY                         ADDRESS ON FILE
SEAN MCGHEE                        ADDRESS ON FILE
SEAN MCLEOD                        ADDRESS ON FILE
SEAN MCNAMEE                       ADDRESS ON FILE
SEAN MEDVITZ                       ADDRESS ON FILE
SEAN MOLLOY                        ADDRESS ON FILE
SEAN MORRIS                        ADDRESS ON FILE
SEAN MOSES                         ADDRESS ON FILE
SEAN MOUFA                         ADDRESS ON FILE
SEAN NOLAN                         ADDRESS ON FILE
SEAN OCONNELL                      ADDRESS ON FILE
SEAN OVERSTREET                    ADDRESS ON FILE
SEAN OWENS                         ADDRESS ON FILE
SEAN PACHUTA                       ADDRESS ON FILE
SEAN PARRY                         ADDRESS ON FILE
SEAN PATTY                         ADDRESS ON FILE
SEAN PAYNE                         ADDRESS ON FILE
SEAN PERRY                         ADDRESS ON FILE
SEAN PERSON                        ADDRESS ON FILE
SEAN PROCHASKA                     ADDRESS ON FILE
SEAN PSZCZOLA                      ADDRESS ON FILE
SEAN PULLMAN                       ADDRESS ON FILE
SEAN RASSOULI                      ADDRESS ON FILE
SEAN RECHER                        ADDRESS ON FILE
SEAN REILLY                        ADDRESS ON FILE
SEAN RHOADS                        ADDRESS ON FILE
SEAN RIDDICK                       ADDRESS ON FILE
SEAN ROBERTS SR                    ADDRESS ON FILE
SEAN ROGERS                        ADDRESS ON FILE
SEAN ROSENSWEIG                    ADDRESS ON FILE
SEAN SANTAY                        ADDRESS ON FILE
SEAN SAVELL                        ADDRESS ON FILE
SEAN SCHRANGHAMER                  ADDRESS ON FILE
SEAN SEEM                          ADDRESS ON FILE
SEAN SERVICES                      97 RED BIRD RD TIFTON GA 31793
SEAN SICKELS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1702 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1927 of 2235

Claim Name                            Address Information
SEAN SIMS                             ADDRESS ON FILE
SEAN SKILLEN                          ADDRESS ON FILE
SEAN SMITH                            ADDRESS ON FILE
SEAN SPEACHT                          ADDRESS ON FILE
SEAN STANFORD                         ADDRESS ON FILE
SEAN STEELE                           ADDRESS ON FILE
SEAN STRAIT                           ADDRESS ON FILE
SEAN SWOPE                            ADDRESS ON FILE
SEAN TAYLOR                           ADDRESS ON FILE
SEAN TAYLOR                           ADDRESS ON FILE
SEAN TEEHAN                           ADDRESS ON FILE
SEAN TET                              ADDRESS ON FILE
SEAN THOMPSON-FERRERO                 ADDRESS ON FILE
SEAN VAVERCHAK                        ADDRESS ON FILE
SEAN WEAVER                           ADDRESS ON FILE
SEAN WELSH                            ADDRESS ON FILE
SEAN WHITE                            ADDRESS ON FILE
SEAN WILKINSON                        ADDRESS ON FILE
SEAN WILLIAMS                         ADDRESS ON FILE
SEAN WILLIAMSON                       ADDRESS ON FILE
SEAN WINEBRENNER                      ADDRESS ON FILE
SEAN YOUNG                            ADDRESS ON FILE
SEAN ZUKOWSKI                         ADDRESS ON FILE
SEANA THOMAS                          ADDRESS ON FILE
SEANNA WALSH                          ADDRESS ON FILE
SEANTE JONES                          ADDRESS ON FILE
SEANTYA GRAY                          ADDRESS ON FILE
SEARRIA HUNTER                        ADDRESS ON FILE
SEARS CARPET AND UPHOLSTERY CARE      2100 PARK STREET BOX 16 SYRACUSE NY 13208
SEASON KELLUM                         ADDRESS ON FILE
SEATON LISTER                         ADDRESS ON FILE
SEBASTIAN CORTALANO                   ADDRESS ON FILE
SEBASTIAN DULECKI                     ADDRESS ON FILE
SEBASTIAN FISH                        ADDRESS ON FILE
SEBASTIAN GAY                         ADDRESS ON FILE
SEBASTIAN HERTZOG                     ADDRESS ON FILE
SEBASTIAN POSS                        ADDRESS ON FILE
SEBASTIAN PRYOR                       ADDRESS ON FILE
SEBASTIAN PRYOR                       ADDRESS ON FILE
SEBASTIAN RECTOR                      ADDRESS ON FILE
SEBASTIAN SORENSEN                    ADDRESS ON FILE
SEBASTIAN YEAGER                      ADDRESS ON FILE
SEBASTIEN KING                        ADDRESS ON FILE
SEBASTINE VIRELLA                     ADDRESS ON FILE
SEBRENA STURGIS                       ADDRESS ON FILE
SEBRI LEAH                            ADDRESS ON FILE
SEBRIA PRESTON                        ADDRESS ON FILE
SEBRING GAS SYSTEM INC                3515 U S HIGHWAY 27 S SEBRING FL 33870
SEBRING GAS SYSTEM INC                3515 U S HIGHWAY 27 S SEBRING FL 33870-5452



Epiq Corporate Restructuring, LLC                                                         Page 1703 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                              Page 1928 of 2235

Claim Name                              Address Information
SECESS BROWN                           ADDRESS ON FILE
SECORYA WILLIAMS                       ADDRESS ON FILE
SECRETARY OF STATE AMERICAN SAMOA      HON. LEMANU PALEPOL S. MAUGA LT GOVERNOR -E OFFICE OF THE GOVERNOR 3RD FL,
                                       UTULEI PAGO PAGO AS 96799 AMERICAN SAMOA
SECRETARY OF STATE DISTRICT OF COLUMBIA HON. LAUREN C. VAUGHAN 1350 PENNSYLVANIA AVE, NW STE 419 WASHINGTON DC 20004
SECRETARY OF STATE NORTH CAROLINA      HON. ELAINE F. MARSHALL PO BOX 29622 RALEIGH NC 27626
SECRETARY OF STATE SOUTH CAROLINA      HON. MARK HAMMOND 1205 PENDLETON ST, STE 525 COLUMBIA SC 29201
SECURITIES AND EXCHANGE COMMISSION     NEW YORK REGIONAL OFFICE ATTN: MARK BERGER, REGIONAL DIRECTOR 200 VESEY ST,
                                       STE 400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMISSION     SEC HEADQUARTERS 100 F STREET, NE WASHINGTON DC 20549
SECURITY ENERGY TECHNOLOGIES           4200 LAFAYETTE CENTER DRIVE SUITE Q CHANTILLY VA 20151
SECURITY EQUIPMENT INC                 2238 S 156TH CIR OMAHA NE 68130
SECURITY FIRE PROTECTION CO INC        PO BOX 412007 BOSTON MA 02241-2007
SECURITY INVESTORS GROUP II INC        735 MAIN ROAD NORTH HAMPDEN ME 04444
SECURITY LOCK AND KEY                  1709 N WOOD AVE FLORENCE AL 35630
SECURITY LOCKSMITH SHOP                310 N MAIN SIKESTON MO 63801
SECURITY LOCKSMITH SHOP                133 W MALONE AVE SIKESTON MO 63801
SECURITY SOURCE                        187 BALLARDVALE ST STE A225 WILMINGTON MA 01887
SEDA ALIOGLU                           ADDRESS ON FILE
SEDALIA STRICKLAND                     ADDRESS ON FILE
SEDAN BELL                             ADDRESS ON FILE
SEDDRICK HORNE                         ADDRESS ON FILE
SEDGWICK CLAIMS MANAGEMENT SERVICES INC 36392 TREASURY CENTER CHICAGO IL 60694
SEDGWICK CLAIMS MGMT SERVICES          1100 RIDGEWAY LOOP RD SUITE 100 MEMPHIS TN 38120
SEDGWICK CMS                           PO BOX 5076 MEMPHIS GA 38101
SEDRA IVORY                            ADDRESS ON FILE
SEDRIC HARLEY                          ADDRESS ON FILE
SEDRICK CLAY                           ADDRESS ON FILE
SEELINGER SERVICES INC                 3324 ELLSWORTH AVENUE ERIE PA 16508
SEFA MALTAR                            ADDRESS ON FILE
SEFTON FRANKLIN                        ADDRESS ON FILE
SEGADGEY THOMAS                        ADDRESS ON FILE
SEGRA                                  PO BOX 580062 CHARLOTTE NC 28258
SEHARREAL GEANS                        ADDRESS ON FILE
SEIARA WASHINGTON                      ADDRESS ON FILE
SEIQUON DAVIS                          ADDRESS ON FILE
SEIRRA BUYATT                          ADDRESS ON FILE
SEIRRA SEILER                          ADDRESS ON FILE
SEIZAR YOUHANA                         ADDRESS ON FILE
SEJERIA WILBER                         ADDRESS ON FILE
SEKEITHIA JOHNSON                      ADDRESS ON FILE
SELAH SHENK                            ADDRESS ON FILE
SELAMAWIT GEBREMESKEL                  ADDRESS ON FILE
SELDEN PLAZA LLC                       C/O MILLER REALTY 213 GLEN STREET GLEN COVE NY 11542
SELDEN PLAZA LLC                       3707 HAMPSTEAD TURNPIKE LEVITTOWN NY 11756
SELECT FAIRVIEW CITY CENTRE LLC        FAIRVIEW HEIGHTS 881, LLC 3333 NEW HYDE PARK RD, STE 100 NEW HYDE PARK NY
                                       11042
SELECT FAIRVIEW CITY CENTRE LLC        PAUL J. PURICELLI, ESQ. STONE, LEYTON & GERSHMAN, PC 7733 FORSYTH BLVD., SUITE
                                       500 ST. LOUIS MO 63105
SELECT STRATEGIES V-SPE LLC            PO BOX 950165 LOUISVILLE KY 40295


Epiq Corporate Restructuring, LLC                                                               Page 1704 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                               Page 1929 of 2235

Claim Name                               Address Information
SELECTIVE INSURANCE COMPANY OF AMERICA   PO BOX 782747 PHILADELPHIA PA 19178
SELENA BROWN                             ADDRESS ON FILE
SELENA CARTER                            ADDRESS ON FILE
SELENA CLEMONS                           ADDRESS ON FILE
SELENA COOK                              ADDRESS ON FILE
SELENA DAVIS                             ADDRESS ON FILE
SELENA EGGEMAN                           ADDRESS ON FILE
SELENA GARRETT                           ADDRESS ON FILE
SELENA GILBERT                           ADDRESS ON FILE
SELENA HENINGBURG                        ADDRESS ON FILE
SELENA KNOTT                             ADDRESS ON FILE
SELENA LUGO                              ADDRESS ON FILE
SELENA MATHEWSON                         ADDRESS ON FILE
SELENA MCKENNA                           ADDRESS ON FILE
SELENA MELTON                            ADDRESS ON FILE
SELENA OCASIO                            ADDRESS ON FILE
SELENA ORTEGA                            ADDRESS ON FILE
SELENA SCOTT                             ADDRESS ON FILE
SELENA SIMMONSW                          ADDRESS ON FILE
SELENA SMITH                             ADDRESS ON FILE
SELENA STROHM                            ADDRESS ON FILE
SELENA UBIAS                             ADDRESS ON FILE
SELENA WENGER                            ADDRESS ON FILE
SELENES MARTINEZ                         ADDRESS ON FILE
SELERIX SYSTEMS INC                      PO BOX 678967 DALLAS TX 75267
SELESTE MUSICK                           ADDRESS ON FILE
SELIN NEN                                ADDRESS ON FILE
SELINA BERRIOS                           ADDRESS ON FILE
SELINA BOGAN                             ADDRESS ON FILE
SELINA EDMONDS                           ADDRESS ON FILE
SELINA HAYES                             ADDRESS ON FILE
SELINA SANTIAGO                          ADDRESS ON FILE
SELINA SAUCIER                           ADDRESS ON FILE
SELINA SUPPLES                           ADDRESS ON FILE
SELINA VENEGAS                           ADDRESS ON FILE
SELINA WILSON                            ADDRESS ON FILE
SELINE FORESTAL                          ADDRESS ON FILE
SELINE LUGO                              ADDRESS ON FILE
SELM INC                                 ATTN CURTIS HOWELL, PRESIDENT 7807 E GREEWAY RD, STE 7B SCOTTSDALE AZ 85260
SELMA GARCIA CRUZ                        ADDRESS ON FILE
SELVALAS GOULD                           ADDRESS ON FILE
SELVALAS GOULD                           ADDRESS ON FILE
SELVI ANGGONI                            ADDRESS ON FILE
SEMAIYA ROSA                             ADDRESS ON FILE
SEMAJ GREEN                              ADDRESS ON FILE
SEMAJ OLGUIN                             ADDRESS ON FILE
SEMAJA BRIM                              ADDRESS ON FILE
SEMI SANE HOLDINGS INC                   4451 GULF BREEZE PKWY GULF BREEZE FL 32563
SEMO WINDOW CLEANING                     PO BOX 539 JACKSON MO 63755



Epiq Corporate Restructuring, LLC                                                                Page 1705 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 1930 of 2235

Claim Name                             Address Information
SENAYDA COREAS                         ADDRESS ON FILE
SENDY ZUNIGA CACERES                   ADDRESS ON FILE
SENECA GRANT                           ADDRESS ON FILE
SENECA GRAY                            ADDRESS ON FILE
SENECA MANNING                         ADDRESS ON FILE
SENECA MEADOWS BEER AND WINE           20640 SENECA MEADOWS PKWY 2 GERMANTOWN MD 20876
SENECA ORACIUS                         ADDRESS ON FILE
SENECA WYLEY                           ADDRESS ON FILE
SENENTE JOSEPH                         ADDRESS ON FILE
SENIOR BEY                             ADDRESS ON FILE
SENNECA TORRES                         ADDRESS ON FILE
SENSIBLE INC                           PO BOX 2315 CHARLOTTESVILLE CHARLOTTESVILLE VA 22902
SENTARA OBICI HOSPITAL                 PO BOX 79603 BALTIMORE MD 21279
SENTRON SCOTT                          ADDRESS ON FILE
SENYDA HOUSE                           ADDRESS ON FILE
SENZIAN GRAHAM                         ADDRESS ON FILE
SEPM CONSTRUCTION MAINTENANCE LLC      PO BOX 5542 ONEIDA TN 37841
SEQUAN FAIRLEY                         ADDRESS ON FILE
SEQUAN JONES                           ADDRESS ON FILE
SEQUAYA RICHARDSON                     ADDRESS ON FILE
SEQUETHIA BELLAMY                      ADDRESS ON FILE
SEQUITA GALLMAN                        ADDRESS ON FILE
SEQUOIA CHILDS                         ADDRESS ON FILE
SEQUOIA HAYES                          ADDRESS ON FILE
SEQUOIA JONES                          ADDRESS ON FILE
SEQUOIA KENNEDY                        ADDRESS ON FILE
SEQUOIA WATSON                         ADDRESS ON FILE
SEQUORA JOHNSTON                       ADDRESS ON FILE
SEQUOYA HARDY                          ADDRESS ON FILE
SEQYUAH JOHNSON                        ADDRESS ON FILE
SERA CAVUSGIL                          ADDRESS ON FILE
SERAFINA BELL                          ADDRESS ON FILE
SERAFINI MICHALOWSKI DERACZ ASSOC PC   44444 MOUND RD STE 100 STERLING HEIGHTS MI 48314
SERAINE LEWIS                          ADDRESS ON FILE
SERAPHINA LOUKAS                       ADDRESS ON FILE
SERENA A KIRCHNER INC                  2740 CHARLESTOWN ROAD LANCASTER PA 17603
SERENA BADDELEY                        ADDRESS ON FILE
SERENA DIDONATO                        ADDRESS ON FILE
SERENA ECHOLS-THOMAS                   ADDRESS ON FILE
SERENA HALL                            ADDRESS ON FILE
SERENA JOHNSON                         ADDRESS ON FILE
SERENA MCBRIDE                         ADDRESS ON FILE
SERENA O HORO                          ADDRESS ON FILE
SERENA PROMISEE                        ADDRESS ON FILE
SERENA RUBIO                           ADDRESS ON FILE
SERENA SHOENER                         ADDRESS ON FILE
SERENA SMITH                           ADDRESS ON FILE
SERENA WOMICK                          ADDRESS ON FILE
SERENALYN CANARY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1706 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1931 of 2235

Claim Name                               Address Information
SERENITI ARRINGTON                       ADDRESS ON FILE
SERENITY BARBER                          ADDRESS ON FILE
SERENITY DARLAND                         ADDRESS ON FILE
SERENITY GROVES                          ADDRESS ON FILE
SERENITY JACOBS                          ADDRESS ON FILE
SERENITY MILTON                          ADDRESS ON FILE
SERENITY RUNYON                          ADDRESS ON FILE
SERENITY SMITH                           ADDRESS ON FILE
SERENNA TUCKER                           ADDRESS ON FILE
SERGE VALERE                             ADDRESS ON FILE
SERGEI ARCHIPOV                          ADDRESS ON FILE
SERGEY OGORODNIKOV                       ADDRESS ON FILE
SERGIO DIAZ                              ADDRESS ON FILE
SERGIO ELVERTON                          ADDRESS ON FILE
SERGIO GARCIA GARCIA                     ADDRESS ON FILE
SERGIO GARCIA NAZARIO                    ADDRESS ON FILE
SERGIO GUILLEN                           ADDRESS ON FILE
SERGIO GUILLEN DE LEON                   ADDRESS ON FILE
SERGIO GUZMAN                            ADDRESS ON FILE
SERGIO GUZMAN                            ADDRESS ON FILE
SERGIO MATAMOROS MATTO                   ADDRESS ON FILE
SERGIO MORONES                           ADDRESS ON FILE
SERGIO PARADA                            ADDRESS ON FILE
SERGIO PEREIRA                           ADDRESS ON FILE
SERGIO PEREIRA JR                        ADDRESS ON FILE
SERGIO PYLES                             ADDRESS ON FILE
SERGIO SMILEY                            ADDRESS ON FILE
SERGIO VAZQUEZ                           ADDRESS ON FILE
SERGIO VILLA                             ADDRESS ON FILE
SERGIO WILLIS                            ADDRESS ON FILE
SERGIO ZEPEDA                            ADDRESS ON FILE
SERGIU SOROAGA                           ADDRESS ON FILE
SERINA DECOTEAU                          ADDRESS ON FILE
SERING SECKA                             ADDRESS ON FILE
SERINNITY MCGUIGAN                       ADDRESS ON FILE
SERIOUS CARPET CLEANING                  22 NE 20TH STREET CAPE CORAL FL 33909
SERITA WHITFIELD                         ADDRESS ON FILE
SERRETTA DIXON                           ADDRESS ON FILE
SERRHIA HADDOCK                          ADDRESS ON FILE
SERRINA COULTER                          ADDRESS ON FILE
SERRINA DARDEN                           ADDRESS ON FILE
SERTEC LLC                               5510 VINE ST ALEXANDRIA VA 22310
SERVANDO MOQUETTE                        ADDRESS ON FILE
SERVEONE                                 PO BOX 8022 MESA AZ 85214
SERVEPRO OF ALACHUA COUNTY WEST 9519     PO BOX 357657 GAINESVILLE FL 32635
SERVICE DISTRIBUTING INC                 8397 PARIS STREET LORTON VA 22079
SERVICE EMPEROR                          1030 HWY 80 W STE 867 POOLER GA 31322
SERVICE MANAGEMENT GROUP                 1737 MCGEE STREET KANSAS CITY MO 64108
SERVICE MASTER OF BIG RAPIDS WEST 2004   9415 NORTHLAND DRIVE STANWOOD MI 49346



Epiq Corporate Restructuring, LLC                                                               Page 1707 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1932 of 2235

Claim Name                           Address Information
SERVICE MY RESTAURANTS               3685 N NATIONAL RD COLUMBUS IN 47201
SERVICE ONE INC                      7808 ASHEVILLE HWY KNOXVILLE TN 37924
SERVICECHANNEL INC                   ATTN BRIAN CHASE, GEN COUNSEL 18 E 16TH ST NEW YORK NY 10003
SERVICECHANNEL INC                   18 EAST 16TH ST NEW YORK NY 10003
SERVICEMASTER BY LEWELLENS           1220 N BALTIMORE ST KIRKSVILLE MO 63501
SERVICEMASTER CLEAN                  233 PRINCE ST SEVIERVILLE TN 37862
SERVPRO                              1019 COMMERCIAL DR BRUNSWICK GA 31525
SERVPRO OF ALBANY                    P O BOX 70905 ALBANY GA 31708
SERVPRO OF BRUNSWICK                 1019 COMMERCIAL DRIVE BRUNSWICK GA 31525
SERVPRO OF FREEHOLD                  306 MONMOUTH RD MILLSTONE NJ 08510
SERVPRO OF GAYLORD CHEBOYGAN         PO BOX 1821 GAYLORD MI 49734
SERVPRO OF MARYVILLE ALCOA           8609 BALL CAMP PIKE KNOXVILLE TN 37931
SERVPRO OF THE LOWER SHORE           PO BOX 500 HEBRON MD 21830-0500
SERYNA RUIZ                          ADDRESS ON FILE
SESAC INC                            PO BOX 5246 NEW YORK NY 10008
SETH AMANUGI                         ADDRESS ON FILE
SETH ANDERSON                        ADDRESS ON FILE
SETH BANKS                           ADDRESS ON FILE
SETH BOWLES                          ADDRESS ON FILE
SETH CARTER                          ADDRESS ON FILE
SETH CLINE                           ADDRESS ON FILE
SETH CLONINGER                       ADDRESS ON FILE
SETH CONWAY                          ADDRESS ON FILE
SETH DAVIS                           ADDRESS ON FILE
SETH EDDIS                           ADDRESS ON FILE
SETH FONG                            ADDRESS ON FILE
SETH FOWLE SR                        ADDRESS ON FILE
SETH GROVES                          ADDRESS ON FILE
SETH HARRIS                          ADDRESS ON FILE
SETH HENNING                         ADDRESS ON FILE
SETH HICKS                           ADDRESS ON FILE
SETH HIGH                            ADDRESS ON FILE
SETH HINKLIN                         ADDRESS ON FILE
SETH HOLSTON                         ADDRESS ON FILE
SETH KELSEY                          ADDRESS ON FILE
SETH KEPLEY                          ADDRESS ON FILE
SETH KETCHEM                         ADDRESS ON FILE
SETH KING                            ADDRESS ON FILE
SETH KING                            ADDRESS ON FILE
SETH LEAVITT                         ADDRESS ON FILE
SETH LIVENGOOD                       ADDRESS ON FILE
SETH LOGERO                          ADDRESS ON FILE
SETH MAYES                           ADDRESS ON FILE
SETH MCDOWELL                        ADDRESS ON FILE
SETH MOODY                           ADDRESS ON FILE
SETH MOORE                           ADDRESS ON FILE
SETH MORGAN                          ADDRESS ON FILE
SETH NATAL                           ADDRESS ON FILE
SETH NELSON                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1708 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1933 of 2235

Claim Name                            Address Information
SETH PAINTER                          ADDRESS ON FILE
SETH RAMSEY                           ADDRESS ON FILE
SETH RAND                             ADDRESS ON FILE
SETH SCHAILL                          ADDRESS ON FILE
SETH SLOKAN                           ADDRESS ON FILE
SETH STANCIL                          ADDRESS ON FILE
SETH STANTON                          ADDRESS ON FILE
SETH STEWART                          ADDRESS ON FILE
SETH STINNETT                         ADDRESS ON FILE
SETH STROPP                           ADDRESS ON FILE
SETH TOOMEY                           ADDRESS ON FILE
SETH TULI                             ADDRESS ON FILE
SETH WILLIAMS                         ADDRESS ON FILE
SETH WOMELDORF                        ADDRESS ON FILE
SETH WOODWORTH                        ADDRESS ON FILE
SETH ZERBY                            ADDRESS ON FILE
SETRA OTT                             ADDRESS ON FILE
SEVASTIAN PAREDES                     ADDRESS ON FILE
SEVE ARREDONDO                        ADDRESS ON FILE
SEVIER COUNTY                         125 COURT ST STE 212 W SEVIERVILLE TN 37862
SEVIER COUNTY BOARD OF EDUCATION      306 N PITNER RD SEYMOUR TN 37865
SEVINA HARTRY                         ADDRESS ON FILE
SEVONE MITCHELL                       ADDRESS ON FILE
SEVYRON BRANDT                        ADDRESS ON FILE
SEVYRON BRANDT                        ADDRESS ON FILE
SEW YOUR BOAT                         5226 SUMMIT ST TOLEDO OH 43611
SEXTON BAIR                           ADDRESS ON FILE
SEYEANEN GILMAN                       ADDRESS ON FILE
SEYERRA WATTS                         ADDRESS ON FILE
SEYION LONG                           ADDRESS ON FILE
SEYMOUR HIGH SCHOOL BAND BOOSTER      732 BOYDS CREEK HWY PO BOX 16 SEYMOUR TN 37865
SEYMOUR JUNIOR HIGH SCHOOL            306 N PITNER RD SEYMOUR TN 37865
SFB INC                               27569 HWY 71 DODDRIDGE AR 71834
SFMA MANAGEMENT INC                   1089 MEISTER ROAD LORAIN OH 44052
SGC FOODSERVICE                       2415 W GETTLEFIELD SPRINGFIELD MO 65807
SGS WASH PROS                         PO BOX 3534 DECATUR GA 30030
SGS WASH PROS                         3807 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
SH DEVELOPMENT CO INC                 1201 CENTRAL PARK BLVD FREDERICKSBURG VA 23401
SHA BREKIA JOHNSON                    ADDRESS ON FILE
SHA DAZIAH CARTER                     ADDRESS ON FILE
SHA MYRA MYRICK                       ADDRESS ON FILE
SHA-LAYA HICKMAN                      ADDRESS ON FILE
SHAARAZAD SHORTER                     ADDRESS ON FILE
SHABRALA ROBINSON                     ADDRESS ON FILE
SHABRE BROOKS                         ADDRESS ON FILE
SHABREEIA TAYLOR                      ADDRESS ON FILE
SHABREKA DENT                         ADDRESS ON FILE
SHABRIA CUMMINGS                      ADDRESS ON FILE
SHABRIA STERLING                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1709 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1934 of 2235

Claim Name                         Address Information
SHABU BROWN                        ADDRESS ON FILE
SHACCORE COLEMAN                   ADDRESS ON FILE
SHACKIRA REYES                     ADDRESS ON FILE
SHACORIAN FRAZIER                  ADDRESS ON FILE
SHACOYA WARTHEM                    ADDRESS ON FILE
SHACQUIRA WILSON                   ADDRESS ON FILE
SHAD JACOBSEN                      ADDRESS ON FILE
SHAD MATHUR                        ADDRESS ON FILE
SHADAI PASCHAL                     ADDRESS ON FILE
SHADAI SHORTER                     ADDRESS ON FILE
SHADARRIAL HUGHEY                  ADDRESS ON FILE
SHADAYSIA SMALL                    ADDRESS ON FILE
SHADEE HODGES                      ADDRESS ON FILE
SHADEL WRIGHT                      ADDRESS ON FILE
SHADEN REESOR                      ADDRESS ON FILE
SHADERRICA MORRIS                  ADDRESS ON FILE
SHADEXIER MARTIN                   ADDRESS ON FILE
SHADEYNA TOMLINSON                 ADDRESS ON FILE
SHADIQUAH GRANT                    ADDRESS ON FILE
SHADMAN ISLAM                      ADDRESS ON FILE
SHADONNA WALKER                    ADDRESS ON FILE
SHADONYEA DRISCOLL                 ADDRESS ON FILE
SHADORA WILKES                     ADDRESS ON FILE
SHADOW HEUSTIS                     ADDRESS ON FILE
SHADOW PRATT                       ADDRESS ON FILE
SHADOWSKI FLOWERS                  ADDRESS ON FILE
SHADRICKA ROBINSON                 ADDRESS ON FILE
SHAE GILLAM                        ADDRESS ON FILE
SHAE WILLIAMS                      ADDRESS ON FILE
SHAE WRIGHT                        ADDRESS ON FILE
SHAEILEI LIZAK                     ADDRESS ON FILE
SHAELA WILLIAMS                    ADDRESS ON FILE
SHAELION TENNASSEE                 ADDRESS ON FILE
SHAELYN HEATH                      ADDRESS ON FILE
SHAELYNN MARCUM                    ADDRESS ON FILE
SHAELYNNE FUNK                     ADDRESS ON FILE
SHAFAI BELL                        ADDRESS ON FILE
SHAFARI ALEXANDER                  ADDRESS ON FILE
SHAFF GORHAM                       ADDRESS ON FILE
SHAFONTEZ HARTY                    ADDRESS ON FILE
SHAGUYA CLARK                      ADDRESS ON FILE
SHAHDAD BAKHTIARI ZADEH            ADDRESS ON FILE
SHAHE CROSS                        ADDRESS ON FILE
SHAHEED PURNELL                    ADDRESS ON FILE
SHAHEEM EADDY                      ADDRESS ON FILE
SHAHEEM MODESTE                    ADDRESS ON FILE
SHAHEEM PRESTON                    ADDRESS ON FILE
SHAHEEM RUSSELL                    ADDRESS ON FILE
SHAHEEN POWELL                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1710 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1935 of 2235

Claim Name                         Address Information
SHAHIEM SMITH                      ADDRESS ON FILE
SHAHIEN KHORSAND                   ADDRESS ON FILE
SHAHKEE MILLER                     ADDRESS ON FILE
SHAI FORD                          ADDRESS ON FILE
SHAI MAYNOR                        ADDRESS ON FILE
SHAI TRANT                         ADDRESS ON FILE
SHAI WHITE                         ADDRESS ON FILE
SHAI WINFIELD                      ADDRESS ON FILE
SHAI-ANNE WESSON                   ADDRESS ON FILE
SHAIANN RAMPERSAUD                 ADDRESS ON FILE
SHAIANNE LYONS                     ADDRESS ON FILE
SHAIANNE ROLAND                    ADDRESS ON FILE
SHAIAYA CAMPBELL                   ADDRESS ON FILE
SHAIDA QADIR                       ADDRESS ON FILE
SHAIHEED POLLARD                   ADDRESS ON FILE
SHAIHEEM MILLER                    ADDRESS ON FILE
SHAILITA HOLT                      ADDRESS ON FILE
SHAIN KERSHAW                      ADDRESS ON FILE
SHAIN NEWMAN                       ADDRESS ON FILE
SHAINA ASH                         ADDRESS ON FILE
SHAINA BOWEN                       ADDRESS ON FILE
SHAINA BOYLE                       ADDRESS ON FILE
SHAINA LEE                         ADDRESS ON FILE
SHAINA MCBRIDE                     ADDRESS ON FILE
SHAINA MCGHEE                      ADDRESS ON FILE
SHAINA ROBBINS                     ADDRESS ON FILE
SHAINA RODRIGUEZ                   ADDRESS ON FILE
SHAINA STEIN                       ADDRESS ON FILE
SHAINA WALKER                      ADDRESS ON FILE
SHAINA WOLTERINK                   ADDRESS ON FILE
SHAIRE MUMFORD                     ADDRESS ON FILE
SHAITEISE THOMAS                   ADDRESS ON FILE
SHAJIA KHAN                        ADDRESS ON FILE
SHAK-RA MOORE                      ADDRESS ON FILE
SHAKAL BLACKWELL                   ADDRESS ON FILE
SHAKALA HORNE                      ADDRESS ON FILE
SHAKALO DORSEY                     ADDRESS ON FILE
SHAKAYLA KING                      ADDRESS ON FILE
SHAKAYLA METCALF-SMITH             ADDRESS ON FILE
SHAKAYLAH MILLER                   ADDRESS ON FILE
SHAKEEMA DAVIS                     ADDRESS ON FILE
SHAKEENA BENSON                    ADDRESS ON FILE
SHAKEENA BENTON                    ADDRESS ON FILE
SHAKEILA LEE                       ADDRESS ON FILE
SHAKEITHA SMITH                    ADDRESS ON FILE
SHAKELIA HUNT                      ADDRESS ON FILE
SHAKELLIA WILLIAMS                 ADDRESS ON FILE
SHAKEMA EDMONDS                    ADDRESS ON FILE
SHAKENA RIDDICK                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1711 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1936 of 2235

Claim Name                        Address Information
SHAKENJA PAYTON                   ADDRESS ON FILE
SHAKERA CLYDE                     ADDRESS ON FILE
SHAKERA COOPER                    ADDRESS ON FILE
SHAKERA WOOTEN                    ADDRESS ON FILE
SHAKERIA FREEMAN                  ADDRESS ON FILE
SHAKERRA JONES                    ADDRESS ON FILE
SHAKEYA BONNETTE                  ADDRESS ON FILE
SHAKEYLA LEVAUGHN                 ADDRESS ON FILE
SHAKEYTA HARRIS                   ADDRESS ON FILE
SHAKIA DIAZ-CRUZ                  ADDRESS ON FILE
SHAKIA FIELDS                     ADDRESS ON FILE
SHAKIA FRATER                     ADDRESS ON FILE
SHAKIA JOHNSON                    ADDRESS ON FILE
SHAKIA WESLEY                     ADDRESS ON FILE
SHAKIB ALAM                       ADDRESS ON FILE
SHAKIEM HENDRIX                   ADDRESS ON FILE
SHAKIERA BRACEY                   ADDRESS ON FILE
SHAKIERA FERRER                   ADDRESS ON FILE
SHAKILYA STEWART                  ADDRESS ON FILE
SHAKIM MAYZICK                    ADDRESS ON FILE
SHAKIMM CURRY                     ADDRESS ON FILE
SHAKIR ARCHIE                     ADDRESS ON FILE
SHAKIR HOSEIN                     ADDRESS ON FILE
SHAKIR KINLAW                     ADDRESS ON FILE
SHAKIRA BRUTON                    ADDRESS ON FILE
SHAKIRA CARRELL                   ADDRESS ON FILE
SHAKIRA FOWLER                    ADDRESS ON FILE
SHAKIRA JACKSON                   ADDRESS ON FILE
SHAKIRA JOHNSON                   ADDRESS ON FILE
SHAKIRA MCLEOD                    ADDRESS ON FILE
SHAKIRA MOULTRY                   ADDRESS ON FILE
SHAKIRA OWENS                     ADDRESS ON FILE
SHAKIRA PHILLIPS                  ADDRESS ON FILE
SHAKIRA SMITH                     ADDRESS ON FILE
SHAKIRA WALLER                    ADDRESS ON FILE
SHAKIRA WATKINS                   ADDRESS ON FILE
SHAKIRAH HAWKINS                  ADDRESS ON FILE
SHAKIRAH MILLER                   ADDRESS ON FILE
SHAKIRRA WHITE                    ADDRESS ON FILE
SHAKITA DRYE                      ADDRESS ON FILE
SHAKITA ROLLAND                   ADDRESS ON FILE
SHAKIYAH CRAWFORD                 ADDRESS ON FILE
SHAKKIA WALKER                    ADDRESS ON FILE
SHAKO TUZIZILA                    ADDRESS ON FILE
SHAKTI LANG                       ADDRESS ON FILE
SHAKUR BURKE                      ADDRESS ON FILE
SHAKUR JOHNSON                    ADDRESS ON FILE
SHAKYIL MURPHY                    ADDRESS ON FILE
SHAKYRA ONEAL                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1712 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1937 of 2235

Claim Name                          Address Information
SHAKYRYS CHARLES                    ADDRESS ON FILE
SHALAMAR HAMMOND                    ADDRESS ON FILE
SHALANA AUSTIN                      ADDRESS ON FILE
SHALANDA LUNDAY                     ADDRESS ON FILE
SHALANDRA BAINES                    ADDRESS ON FILE
SHALAYLA BILLIE                     ADDRESS ON FILE
SHALAYZA WILLIAMS                   ADDRESS ON FILE
SHALEASIA TALLEY                    ADDRESS ON FILE
SHALEEK COHEN                       ADDRESS ON FILE
SHALEENA WHITE                      ADDRESS ON FILE
SHALEI JENNINGS                     ADDRESS ON FILE
SHALEIGH RODRIGUEZ                  ADDRESS ON FILE
SHALENA PURK                        ADDRESS ON FILE
SHALEY TRAVIS                       ADDRESS ON FILE
SHALIA WILLIAMS                     ADDRESS ON FILE
SHALIEK TOWNSEND                    ADDRESS ON FILE
SHALIMA MCNEILL                     ADDRESS ON FILE
SHALIMAR COSME                      ADDRESS ON FILE
SHALINA CANNON                      ADDRESS ON FILE
SHALINA ROGERS                      ADDRESS ON FILE
SHALIQUA DURANT                     ADDRESS ON FILE
SHALIQUE HILLESHEIM                 ADDRESS ON FILE
SHALISA SCOTT                       ADDRESS ON FILE
SHALISE BLACKMORE                   ADDRESS ON FILE
SHALISHA FIELDS                     ADDRESS ON FILE
SHALITA HILL                        ADDRESS ON FILE
SHALIYAH MAYE                       ADDRESS ON FILE
SHALLAH WILSON                      ADDRESS ON FILE
SHALLON PROEHL                      ADDRESS ON FILE
SHALLON VESCERA                     ADDRESS ON FILE
SHALONDA CLARKE                     ADDRESS ON FILE
SHALONDA HARRISON                   ADDRESS ON FILE
SHALONDA NICHOLSON                  ADDRESS ON FILE
SHALONDA SPENCER                    ADDRESS ON FILE
SHALONDRA STINSON                   ADDRESS ON FILE
SHALTANA CHARLES                    ADDRESS ON FILE
SHALYN DALE                         ADDRESS ON FILE
SHALYN LAMB                         ADDRESS ON FILE
SHALYN PATTERSON                    ADDRESS ON FILE
SHAM HOSEIN                         ADDRESS ON FILE
SHAMA RALPH                         ADDRESS ON FILE
SHAMAAR COTTMAN                     ADDRESS ON FILE
SHAMAINE DIGGS                      ADDRESS ON FILE
SHAMALE ROBINSON                    ADDRESS ON FILE
SHAMALL CROWDER                     ADDRESS ON FILE
SHAMANE JACOBS                      ADDRESS ON FILE
SHAMAR DAVIS                        ADDRESS ON FILE
SHAMAR FINNEY                       ADDRESS ON FILE
SHAMAR FORT                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1713 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1938 of 2235

Claim Name                         Address Information
SHAMAR LOCKWOOD                    ADDRESS ON FILE
SHAMARA BREWTON                    ADDRESS ON FILE
SHAMARA GRAHAM                     ADDRESS ON FILE
SHAMARA HEWLETT                    ADDRESS ON FILE
SHAMAREE STRACHAN                  ADDRESS ON FILE
SHAMARI TIDWELL                    ADDRESS ON FILE
SHAMARR MYERS                      ADDRESS ON FILE
SHAMBRIA GREEN                     ADDRESS ON FILE
SHAMBRIA SHERMAN                   ADDRESS ON FILE
SHAMECCA HUNTER                    ADDRESS ON FILE
SHAMECCA WHEELER                   ADDRESS ON FILE
SHAMEEKA BOLTON                    ADDRESS ON FILE
SHAMEIKA BURGESS                   ADDRESS ON FILE
SHAMEKA GRADIC                     ADDRESS ON FILE
SHAMEKA LOVETT                     ADDRESS ON FILE
SHAMEKA WASHINGTON                 ADDRESS ON FILE
SHAMEKA WHITE                      ADDRESS ON FILE
SHAMEKIA COXTON                    ADDRESS ON FILE
SHAMEKIA KENNEDY                   ADDRESS ON FILE
SHAMEL BLOUNT                      ADDRESS ON FILE
SHAMEL DICKINSON                   ADDRESS ON FILE
SHAMEL KITT                        ADDRESS ON FILE
SHAMEL SHEPPARD                    ADDRESS ON FILE
SHAMEL TUNSTALL                    ADDRESS ON FILE
SHAMEL WILLIAMS                    ADDRESS ON FILE
SHAMELL LANIER                     ADDRESS ON FILE
SHAMEPANE MARTIN                   ADDRESS ON FILE
SHAMERE TYLER                      ADDRESS ON FILE
SHAMIA ALLEN                       ADDRESS ON FILE
SHAMIA CAULEY                      ADDRESS ON FILE
SHAMIA GADSDEN                     ADDRESS ON FILE
SHAMIAH HERVEY                     ADDRESS ON FILE
SHAMICHA TURMAN                    ADDRESS ON FILE
SHAMIIKA THOMPSON                  ADDRESS ON FILE
SHAMIKA CHANEY                     ADDRESS ON FILE
SHAMIKA HAIRSTON                   ADDRESS ON FILE
SHAMIKA MAHAFFEY                   ADDRESS ON FILE
SHAMIKA ROSADO                     ADDRESS ON FILE
SHAMINA RINGO                      ADDRESS ON FILE
SHAMIR DAVIS                       ADDRESS ON FILE
SHAMIR DENNIS                      ADDRESS ON FILE
SHAMIR ROSS                        ADDRESS ON FILE
SHAMIRA ZENO                       ADDRESS ON FILE
SHAMIYA ANGLIN                     ADDRESS ON FILE
SHAMIYAH HOWELL                    ADDRESS ON FILE
SHAMIYAH MERKSON                   ADDRESS ON FILE
SHAMMOND WRIGHT                    ADDRESS ON FILE
SHAMON GRAHAM                      ADDRESS ON FILE
SHAMONDRAY CHAVIS                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1714 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1939 of 2235

Claim Name                           Address Information
SHAMONEY TAYLOR                      ADDRESS ON FILE
SHAMONICA DAVENPORT                  ADDRESS ON FILE
SHAMOREE DONEGAN                     ADDRESS ON FILE
SHAMORI SLADE                        ADDRESS ON FILE
SHAMORRA BROWN                       ADDRESS ON FILE
SHAMPREE JAMES                       ADDRESS ON FILE
SHAMRA RIDER                         ADDRESS ON FILE
SHAMROCK GROUP INC                   2900 5TH AVENUE SOUTH MINNEAPOLIS MN 55408
SHAMRON DOILEY                       ADDRESS ON FILE
SHAMUS FAIR                          ADDRESS ON FILE
SHAMUS SULLIVAN                      ADDRESS ON FILE
SHAMYA COCKLIN                       ADDRESS ON FILE
SHAMYAH STOVALL                      ADDRESS ON FILE
SHAMYRA WATKINS                      ADDRESS ON FILE
SHAN BRIGMAN                         ADDRESS ON FILE
SHANA BYERLEY                        ADDRESS ON FILE
SHANA CLARK                          ADDRESS ON FILE
SHANA CUMMINGS                       ADDRESS ON FILE
SHANA HATZOPOULOS                    ADDRESS ON FILE
SHANA HULSEY                         ADDRESS ON FILE
SHANA HUTCHERSON                     ADDRESS ON FILE
SHANA KROUT                          ADDRESS ON FILE
SHANA KUM                            ADDRESS ON FILE
SHANA LEVEL                          ADDRESS ON FILE
SHANA ORRELL                         ADDRESS ON FILE
SHANA STANSBERRY                     ADDRESS ON FILE
SHANA SWAIN                          ADDRESS ON FILE
SHANA ZANDERS                        ADDRESS ON FILE
SHANAE BOLEN                         ADDRESS ON FILE
SHANAE BRAMBLETT                     ADDRESS ON FILE
SHANAE THOMAS                        ADDRESS ON FILE
SHANAIESHA TAYLOR                    ADDRESS ON FILE
SHANAIL EVANS                        ADDRESS ON FILE
SHANAISHA JOSEPH                     ADDRESS ON FILE
SHANANDRA SASHINGTON                 ADDRESS ON FILE
SHANARA MERCER                       ADDRESS ON FILE
SHANASEE FREIBURGER                  ADDRESS ON FILE
SHANAY WALKER                        ADDRESS ON FILE
SHANAYA FERNANDEZ                    ADDRESS ON FILE
SHANAZ FIESLER                       ADDRESS ON FILE
SHANCY BUMPUS                        ADDRESS ON FILE
SHANDA ELLIS-CARPENTER               ADDRESS ON FILE
SHANDA LACY                          ADDRESS ON FILE
SHANDA PRICE                         ADDRESS ON FILE
SHANDA REYNOLDS                      ADDRESS ON FILE
SHANDAAI CRAWFORD                    ADDRESS ON FILE
SHANDALE JOHNSON                     ADDRESS ON FILE
SHANDALE WHITE                       ADDRESS ON FILE
SHANDARRIUS HARRIS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1715 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1940 of 2235

Claim Name                          Address Information
SHANDAYA MALON                      ADDRESS ON FILE
SHANDEN COLEMAN                     ADDRESS ON FILE
SHANDEQUA ELLIOTT                   ADDRESS ON FILE
SHANDI TYLER                        ADDRESS ON FILE
SHANDRA WASHINGTON                  ADDRESS ON FILE
SHANDRAYA TRUITT                    ADDRESS ON FILE
SHANDREKA BATISTE                   ADDRESS ON FILE
SHANDREYAH HARRIELL                 ADDRESS ON FILE
SHANDRIA GOODEN                     ADDRESS ON FILE
SHANDRIKA MOBLEY                    ADDRESS ON FILE
SHANE ANDERSON                      ADDRESS ON FILE
SHANE ATWOOD                        ADDRESS ON FILE
SHANE BAKER                         ADDRESS ON FILE
SHANE BATEMAN                       ADDRESS ON FILE
SHANE CASIERE                       ADDRESS ON FILE
SHANE COSTANZO                      ADDRESS ON FILE
SHANE CROWTHER                      ADDRESS ON FILE
SHANE DAWSON                        ADDRESS ON FILE
SHANE DEFFENBAUGH                   ADDRESS ON FILE
SHANE DONOVAN                       ADDRESS ON FILE
SHANE FASANO                        ADDRESS ON FILE
SHANE FISHER                        ADDRESS ON FILE
SHANE FLORES                        ADDRESS ON FILE
SHANE GALLAGHER                     ADDRESS ON FILE
SHANE GARON                         ADDRESS ON FILE
SHANE GILMORE                       ADDRESS ON FILE
SHANE HACKENBERG                    ADDRESS ON FILE
SHANE HARTWIG                       ADDRESS ON FILE
SHANE HAYNES                        ADDRESS ON FILE
SHANE HERNANDEZ                     ADDRESS ON FILE
SHANE HOGAN                         ADDRESS ON FILE
SHANE HOUSER                        ADDRESS ON FILE
SHANE HUNT                          ADDRESS ON FILE
SHANE INKS                          ADDRESS ON FILE
SHANE KELLY                         ADDRESS ON FILE
SHANE KING                          ADDRESS ON FILE
SHANE LAUGHERY                      ADDRESS ON FILE
SHANE LAURENT                       ADDRESS ON FILE
SHANE LEVALL                        ADDRESS ON FILE
SHANE LUTZ                          ADDRESS ON FILE
SHANE MATZ                          ADDRESS ON FILE
SHANE MAY                           ADDRESS ON FILE
SHANE MCDANIEL                      ADDRESS ON FILE
SHANE MCDONALD                      ADDRESS ON FILE
SHANE MCGUIRE                       ADDRESS ON FILE
SHANE MCHALE                        ADDRESS ON FILE
SHANE MCKENDRICK                    ADDRESS ON FILE
SHANE MCKENNA                       ADDRESS ON FILE
SHANE MILLER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1716 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1941 of 2235

Claim Name                        Address Information
SHANE MOSER                       ADDRESS ON FILE
SHANE OAKMAN                      ADDRESS ON FILE
SHANE OPPIZZI                     ADDRESS ON FILE
SHANE PARADIS                     ADDRESS ON FILE
SHANE PARKS                       ADDRESS ON FILE
SHANE REED                        ADDRESS ON FILE
SHANE REED                        ADDRESS ON FILE
SHANE RODRIGUEZ                   ADDRESS ON FILE
SHANE ROMERO                      ADDRESS ON FILE
SHANE SADLER                      ADDRESS ON FILE
SHANE SCHNEIDER                   ADDRESS ON FILE
SHANE SEEMANN                     ADDRESS ON FILE
SHANE SHAVER                      ADDRESS ON FILE
SHANE SHORT                       ADDRESS ON FILE
SHANE SKAY                        ADDRESS ON FILE
SHANE SLOTTERBACK                 ADDRESS ON FILE
SHANE SMITH                       ADDRESS ON FILE
SHANE SMYKAL                      ADDRESS ON FILE
SHANE SOHRWEID                    ADDRESS ON FILE
SHANE SUAREZ                      ADDRESS ON FILE
SHANE SUPINSKI                    ADDRESS ON FILE
SHANE SUTPHIN                     ADDRESS ON FILE
SHANE THOMPSON                    ADDRESS ON FILE
SHANE TILLEY                      ADDRESS ON FILE
SHANE TODD                        ADDRESS ON FILE
SHANE TURNER                      ADDRESS ON FILE
SHANE TURNER                      ADDRESS ON FILE
SHANE UHER                        ADDRESS ON FILE
SHANE URATO                       ADDRESS ON FILE
SHANE WEBB                        ADDRESS ON FILE
SHANE WHALEN                      ADDRESS ON FILE
SHANE WILES                       ADDRESS ON FILE
SHANE WINDELL                     ADDRESS ON FILE
SHANE WRIGHT                      ADDRESS ON FILE
SHANE WRIGHT                      ADDRESS ON FILE
SHANEA BELL                       ADDRESS ON FILE
SHANEA TUCKER                     ADDRESS ON FILE
SHANEA UNDERWOOD                  ADDRESS ON FILE
SHANEAQUA JONES                   ADDRESS ON FILE
SHANEEK DUNHAM                    ADDRESS ON FILE
SHANEEKA COLE                     ADDRESS ON FILE
SHANEI WOODBERRY                  ADDRESS ON FILE
SHANEICE WALTERS                  ADDRESS ON FILE
SHANEIDA FORD                     ADDRESS ON FILE
SHANEIDA HENDON                   ADDRESS ON FILE
SHANEIKA LEWIS                    ADDRESS ON FILE
SHANEIL BECHEM                    ADDRESS ON FILE
SHANEKA JACKSON                   ADDRESS ON FILE
SHANEKA LEE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1717 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1942 of 2235

Claim Name                          Address Information
SHANEKA PERKINS                     ADDRESS ON FILE
SHANEKA WRIGHT                      ADDRESS ON FILE
SHANEKKA LOWERY                     ADDRESS ON FILE
SHANEKKIA JONES                     ADDRESS ON FILE
SHANEL POSEY                        ADDRESS ON FILE
SHANEL ROMAN                        ADDRESS ON FILE
SHANELL BAKER                       ADDRESS ON FILE
SHANELL DURAN ABREU                 ADDRESS ON FILE
SHANELL FEW                         ADDRESS ON FILE
SHANELL PINCHOM                     ADDRESS ON FILE
SHANELL RODRIGUEZ                   ADDRESS ON FILE
SHANELLA JONES                      ADDRESS ON FILE
SHANELLE ENGBLOM                    ADDRESS ON FILE
SHANELLE FUNCHES                    ADDRESS ON FILE
SHANELLE JOHNSON                    ADDRESS ON FILE
SHANELLE TROMBLEY                   ADDRESS ON FILE
SHANELLE WOODBURY                   ADDRESS ON FILE
SHANEQUA LOVE                       ADDRESS ON FILE
SHANEQUIA HAGANS                    ADDRESS ON FILE
SHANERRI CHAMPION                   ADDRESS ON FILE
SHANESA HILL                        ADDRESS ON FILE
SHANETT GROCE                       ADDRESS ON FILE
SHANETTA STUKES                     ADDRESS ON FILE
SHANETTE FREEMAN                    ADDRESS ON FILE
SHANI KAHEY KAHEY                   ADDRESS ON FILE
SHANI ROBERTS                       ADDRESS ON FILE
SHANIA BEASLEY                      ADDRESS ON FILE
SHANIA BONDS                        ADDRESS ON FILE
SHANIA BREWER                       ADDRESS ON FILE
SHANIA CHARETTE                     ADDRESS ON FILE
SHANIA CORBIN                       ADDRESS ON FILE
SHANIA DAVIS                        ADDRESS ON FILE
SHANIA DUKES                        ADDRESS ON FILE
SHANIA FERGUSON                     ADDRESS ON FILE
SHANIA GRANT                        ADDRESS ON FILE
SHANIA HAIGLER                      ADDRESS ON FILE
SHANIA HART                         ADDRESS ON FILE
SHANIA JIMERSON                     ADDRESS ON FILE
SHANIA KERSTETTER                   ADDRESS ON FILE
SHANIA KIRBY                        ADDRESS ON FILE
SHANIA MARR                         ADDRESS ON FILE
SHANIA MCCRAY                       ADDRESS ON FILE
SHANIA MORRIS                       ADDRESS ON FILE
SHANIA PRATT                        ADDRESS ON FILE
SHANIA SYKORA                       ADDRESS ON FILE
SHANIA TULLIS                       ADDRESS ON FILE
SHANIA WILLIAMS                     ADDRESS ON FILE
SHANIAH WILLIS                      ADDRESS ON FILE
SHANICE BAEZ                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1718 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1943 of 2235

Claim Name                          Address Information
SHANICE BAKER                       ADDRESS ON FILE
SHANICE BARNES                      ADDRESS ON FILE
SHANICE BROWN                       ADDRESS ON FILE
SHANICE CARMENATE                   ADDRESS ON FILE
SHANICE CUNNINGHAM                  ADDRESS ON FILE
SHANICE GLASS                       ADDRESS ON FILE
SHANICE LINDSAY                     ADDRESS ON FILE
SHANICE MATTHEW                     ADDRESS ON FILE
SHANICE OLIVER                      ADDRESS ON FILE
SHANICE PRICE                       ADDRESS ON FILE
SHANIECE ARMSTRONG                  ADDRESS ON FILE
SHANIECE THOMPSON                   ADDRESS ON FILE
SHANIKA BEARD                       ADDRESS ON FILE
SHANIKA FENNER                      ADDRESS ON FILE
SHANIKA PHILLIPS                    ADDRESS ON FILE
SHANIKA RUNNELS                     ADDRESS ON FILE
SHANIKA SMITH                       ADDRESS ON FILE
SHANIKA WASHINGTON                  ADDRESS ON FILE
SHANIKE GILL                        ADDRESS ON FILE
SHANIKQUA CARTER                    ADDRESS ON FILE
SHANIKQUA THOMPSON                  ADDRESS ON FILE
SHANIQUA DAVIS                      ADDRESS ON FILE
SHANIQUA HADLEY                     ADDRESS ON FILE
SHANIQUA HOGAN                      ADDRESS ON FILE
SHANIQUA MOORE                      ADDRESS ON FILE
SHANIQUA SOLOMON                    ADDRESS ON FILE
SHANIQUAH BAILEY                    ADDRESS ON FILE
SHANIQUE FLOWERS                    ADDRESS ON FILE
SHANIQUE PEARSON                    ADDRESS ON FILE
SHANIQUE SIMMONS                    ADDRESS ON FILE
SHANIQUIA WATSON                    ADDRESS ON FILE
SHANIRA MACKLIN                     ADDRESS ON FILE
SHANISE LEWIS                       ADDRESS ON FILE
SHANISHA QUIN                       ADDRESS ON FILE
SHANISSA NEAL                       ADDRESS ON FILE
SHANITA HOGAN                       ADDRESS ON FILE
SHANITA HUTTO                       ADDRESS ON FILE
SHANIYA BROCK                       ADDRESS ON FILE
SHANIYA FRANKLIN                    ADDRESS ON FILE
SHANIYA RENTIE                      ADDRESS ON FILE
SHANKERIA MILLER                    ADDRESS ON FILE
SHANLEIGH WHITE                     ADDRESS ON FILE
SHANMESHIA THOMPSON                 ADDRESS ON FILE
SHANNA BROWN                        ADDRESS ON FILE
SHANNA COOK                         ADDRESS ON FILE
SHANNA DYKE                         ADDRESS ON FILE
SHANNA FIELDS                       ADDRESS ON FILE
SHANNA HEASTER                      ADDRESS ON FILE
SHANNA HILLSMAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1719 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1944 of 2235

Claim Name                           Address Information
SHANNA HULSEY                        ADDRESS ON FILE
SHANNA JEHOICH                       ADDRESS ON FILE
SHANNA JHONSON                       ADDRESS ON FILE
SHANNA QUINN                         ADDRESS ON FILE
SHANNA WOLFE                         ADDRESS ON FILE
SHANNA WRAY                          ADDRESS ON FILE
SHANNAN BISSETT-HARRIS               ADDRESS ON FILE
SHANNAN COPPESS                      ADDRESS ON FILE
SHANNEL LUCAS                        ADDRESS ON FILE
SHANNEL SAKYI                        ADDRESS ON FILE
SHANNELL PRIDE                       ADDRESS ON FILE
SHANNEN MCCLURE                      ADDRESS ON FILE
SHANNING MEJIA                       ADDRESS ON FILE
SHANNNON HOOKWAY                     ADDRESS ON FILE
SHANNON ADKINS                       ADDRESS ON FILE
SHANNON ALEXANDER                    ADDRESS ON FILE
SHANNON ARNDT                        ADDRESS ON FILE
SHANNON ASHLEY                       ADDRESS ON FILE
SHANNON BAGWELL                      ADDRESS ON FILE
SHANNON BANDOS                       ADDRESS ON FILE
SHANNON BARNETT                      ADDRESS ON FILE
SHANNON BASINGER                     ADDRESS ON FILE
SHANNON BEAN                         ADDRESS ON FILE
SHANNON BENZENHOEFER                 ADDRESS ON FILE
SHANNON BERGER                       ADDRESS ON FILE
SHANNON BIELSKI                      ADDRESS ON FILE
SHANNON BLAKELEY                     ADDRESS ON FILE
SHANNON BLANCHARD                    ADDRESS ON FILE
SHANNON BLANCO                       ADDRESS ON FILE
SHANNON BOOKER                       ADDRESS ON FILE
SHANNON BRACKEN                      ADDRESS ON FILE
SHANNON BRASSIL                      ADDRESS ON FILE
SHANNON BROWN                        ADDRESS ON FILE
SHANNON BRUNSON                      ADDRESS ON FILE
SHANNON BURKE                        ADDRESS ON FILE
SHANNON BURRIS                       ADDRESS ON FILE
SHANNON BURTON                       ADDRESS ON FILE
SHANNON CAMPBELL                     ADDRESS ON FILE
SHANNON CARLSON                      ADDRESS ON FILE
SHANNON CARTY                        ADDRESS ON FILE
SHANNON CHANDLER SPROUSE             ADDRESS ON FILE
SHANNON CONNOR                       ADDRESS ON FILE
SHANNON COSTRO                       ADDRESS ON FILE
SHANNON COTTINGHAM                   ADDRESS ON FILE
SHANNON DAVIS                        ADDRESS ON FILE
SHANNON DAVIS                        ADDRESS ON FILE
SHANNON DAVIS                        ADDRESS ON FILE
SHANNON DESILVA                      ADDRESS ON FILE
SHANNON DOHERTY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1720 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1945 of 2235

Claim Name                           Address Information
SHANNON DORAN                        ADDRESS ON FILE
SHANNON DOWNEY                       ADDRESS ON FILE
SHANNON DRINNON                      ADDRESS ON FILE
SHANNON DUPLANTIER                   ADDRESS ON FILE
SHANNON FARRELL                      ADDRESS ON FILE
SHANNON FERGUSON                     ADDRESS ON FILE
SHANNON FONTAINE                     ADDRESS ON FILE
SHANNON GEORGE                       ADDRESS ON FILE
SHANNON GIBBONS                      ADDRESS ON FILE
SHANNON GOSS                         ADDRESS ON FILE
SHANNON GREEN                        ADDRESS ON FILE
SHANNON GUFFEY                       ADDRESS ON FILE
SHANNON HAIRSTON                     ADDRESS ON FILE
SHANNON HANEY                        ADDRESS ON FILE
SHANNON HANNA                        ADDRESS ON FILE
SHANNON HARMON                       ADDRESS ON FILE
SHANNON HARRIS                       ADDRESS ON FILE
SHANNON HAYNES                       ADDRESS ON FILE
SHANNON HEYWARD                      ADDRESS ON FILE
SHANNON HOFFMAN                      ADDRESS ON FILE
SHANNON HOWARD                       ADDRESS ON FILE
SHANNON HUDSON                       ADDRESS ON FILE
SHANNON HULETT                       ADDRESS ON FILE
SHANNON HUMPHREY                     ADDRESS ON FILE
SHANNON HUNT                         ADDRESS ON FILE
SHANNON HURLEY                       ADDRESS ON FILE
SHANNON HUSTON                       ADDRESS ON FILE
SHANNON JACKSON                      ADDRESS ON FILE
SHANNON JACKSON                      ADDRESS ON FILE
SHANNON JAMGOTCH                     ADDRESS ON FILE
SHANNON JENNINGS                     ADDRESS ON FILE
SHANNON JOHNSON                      ADDRESS ON FILE
SHANNON KING                         ADDRESS ON FILE
SHANNON KIRKLAND                     ADDRESS ON FILE
SHANNON LAMBERT                      ADDRESS ON FILE
SHANNON LAWRENCE                     ADDRESS ON FILE
SHANNON LE TARTE                     ADDRESS ON FILE
SHANNON LEE                          ADDRESS ON FILE
SHANNON LEWIS                        ADDRESS ON FILE
SHANNON LEWIS                        ADDRESS ON FILE
SHANNON LUNKENHEIMER                 ADDRESS ON FILE
SHANNON MALONEY                      ADDRESS ON FILE
SHANNON MANN                         ADDRESS ON FILE
SHANNON MARTIN                       ADDRESS ON FILE
SHANNON MATHIS                       ADDRESS ON FILE
SHANNON MATTHEWS                     ADDRESS ON FILE
SHANNON MCCABE                       ADDRESS ON FILE
SHANNON MCCHESNEY                    ADDRESS ON FILE
SHANNON MCCOY                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1721 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1946 of 2235

Claim Name                           Address Information
SHANNON MCKINZIE                     ADDRESS ON FILE
SHANNON MCLAUGHLIN                   ADDRESS ON FILE
SHANNON MCQUEEN                      ADDRESS ON FILE
SHANNON MEADOWS                      ADDRESS ON FILE
SHANNON MILLIKAN                     ADDRESS ON FILE
SHANNON MONAGHAN                     ADDRESS ON FILE
SHANNON MOORE                        ADDRESS ON FILE
SHANNON MOSIO                        ADDRESS ON FILE
SHANNON MURPHY                       ADDRESS ON FILE
SHANNON NARO-JONES                   ADDRESS ON FILE
SHANNON NEWSHAM                      ADDRESS ON FILE
SHANNON OWENS                        ADDRESS ON FILE
SHANNON PARRISH                      ADDRESS ON FILE
SHANNON PATCH                        ADDRESS ON FILE
SHANNON PATRICK                      ADDRESS ON FILE
SHANNON PATTERSON                    ADDRESS ON FILE
SHANNON PEOPLES                      ADDRESS ON FILE
SHANNON PEUGH                        ADDRESS ON FILE
SHANNON PINNIX                       ADDRESS ON FILE
SHANNON POHLMAN                      ADDRESS ON FILE
SHANNON POWELL                       ADDRESS ON FILE
SHANNON REYNOLDS                     ADDRESS ON FILE
SHANNON RICHARDS                     ADDRESS ON FILE
SHANNON RICHARDSON                   ADDRESS ON FILE
SHANNON RODRIGUEZ                    ADDRESS ON FILE
SHANNON ROHME                        ADDRESS ON FILE
SHANNON ROLES                        ADDRESS ON FILE
SHANNON ROSCHI-CLARK                 ADDRESS ON FILE
SHANNON ROY                          ADDRESS ON FILE
SHANNON RUGE                         ADDRESS ON FILE
SHANNON RYAL                         ADDRESS ON FILE
SHANNON SALVADORE                    ADDRESS ON FILE
SHANNON SAUNDERS                     ADDRESS ON FILE
SHANNON SAVARA                       ADDRESS ON FILE
SHANNON SELBY                        ADDRESS ON FILE
SHANNON SHEA                         ADDRESS ON FILE
SHANNON SLATTERY                     ADDRESS ON FILE
SHANNON SMITH                        ADDRESS ON FILE
SHANNON SPEIRS                       ADDRESS ON FILE
SHANNON SPELL                        ADDRESS ON FILE
SHANNON STEER                        ADDRESS ON FILE
SHANNON STEPHENSON                   ADDRESS ON FILE
SHANNON STOLL                        ADDRESS ON FILE
SHANNON STREETMAN                    ADDRESS ON FILE
SHANNON TIMMONS                      ADDRESS ON FILE
SHANNON TODD                         ADDRESS ON FILE
SHANNON TOOMER                       ADDRESS ON FILE
SHANNON VINE                         ADDRESS ON FILE
SHANNON WEDDING                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1722 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1947 of 2235

Claim Name                          Address Information
SHANNON WEGZNEK                     ADDRESS ON FILE
SHANNON WHITE                       ADDRESS ON FILE
SHANNON WIECZOREK                   ADDRESS ON FILE
SHANNON WILHITE                     ADDRESS ON FILE
SHANNON WILLIAMS                    ADDRESS ON FILE
SHANNON WILLIAMS                    ADDRESS ON FILE
SHANNON WILLIAMSON                  ADDRESS ON FILE
SHANNON WILLIS                      ADDRESS ON FILE
SHANNON WOLFE                       ADDRESS ON FILE
SHANNON WOLFORD                     ADDRESS ON FILE
SHANNON WOODSON                     ADDRESS ON FILE
SHANNON YULE                        ADDRESS ON FILE
SHANOA ALLEN                        ADDRESS ON FILE
SHANON HICKS                        ADDRESS ON FILE
SHANON TEGYI                        ADDRESS ON FILE
SHANQUETTA COWARD                   ADDRESS ON FILE
SHANQUITA BATISTE                   ADDRESS ON FILE
SHANQUITA PARKS                     ADDRESS ON FILE
SHANQUITA SINKFIELD                 ADDRESS ON FILE
SHANTA ALLEN                        ADDRESS ON FILE
SHANTA KIMBROUGH                    ADDRESS ON FILE
SHANTAE HAMM                        ADDRESS ON FILE
SHANTAE HARRIS                      ADDRESS ON FILE
SHANTAE KELLY                       ADDRESS ON FILE
SHANTAISHA CLARK                    ADDRESS ON FILE
SHANTAL MCLAUGHLIN                  ADDRESS ON FILE
SHANTASIA BAKER                     ADDRESS ON FILE
SHANTAY WEBB                        ADDRESS ON FILE
SHANTAYLE SANDERS                   ADDRESS ON FILE
SHANTE GOMEZ                        ADDRESS ON FILE
SHANTE GRIFFIN                      ADDRESS ON FILE
SHANTE KNIGHT                       ADDRESS ON FILE
SHANTE LEWIS                        ADDRESS ON FILE
SHANTE REESE                        ADDRESS ON FILE
SHANTE SCAIFE                       ADDRESS ON FILE
SHANTE WILBORN                      ADDRESS ON FILE
SHANTE WOODLAND                     ADDRESS ON FILE
SHANTEL DORMAN                      ADDRESS ON FILE
SHANTEL DRUMHELLER                  ADDRESS ON FILE
SHANTEL MCKINNIE                    ADDRESS ON FILE
SHANTEL WALKER                      ADDRESS ON FILE
SHANTEL WILSON                      ADDRESS ON FILE
SHANTELL CRANKFIELD                 ADDRESS ON FILE
SHANTELL HALL                       ADDRESS ON FILE
SHANTELLE RAMMELL                   ADDRESS ON FILE
SHANTELLE SERNA                     ADDRESS ON FILE
SHANTEZ BOUTILIER                   ADDRESS ON FILE
SHANTON PAREDES                     ADDRESS ON FILE
SHANTONIA JOHNSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1723 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1948 of 2235

Claim Name                           Address Information
SHANTONJA JOHNSON                    ADDRESS ON FILE
SHANTORIA ENOCHER                    ADDRESS ON FILE
SHANTOYA MURRAY                      ADDRESS ON FILE
SHANTRECIA TRAMMELL                  ADDRESS ON FILE
SHANTRELL HINES                      ADDRESS ON FILE
SHANTRELL MIXSON                     ADDRESS ON FILE
SHANTRELL WILLIAMS                   ADDRESS ON FILE
SHANTRICE GASTON                     ADDRESS ON FILE
SHANTYL GAINER                       ADDRESS ON FILE
SHANYCE BASNIGHT                     ADDRESS ON FILE
SHAOMARI COLE                        ADDRESS ON FILE
SHAPARIS PEARSON                     ADDRESS ON FILE
SHAPRENTICE BANDY                    ADDRESS ON FILE
SHAPURIA YSUMDE                      ADDRESS ON FILE
SHAQAUELIA HOLLIS                    ADDRESS ON FILE
SHAQERA WARLEY                       ADDRESS ON FILE
SHAQONDRICK SNELL                    ADDRESS ON FILE
SHAQUAN CRAWFORD                     ADDRESS ON FILE
SHAQUAN DAVIS                        ADDRESS ON FILE
SHAQUAN HADAD                        ADDRESS ON FILE
SHAQUAN PAGE                         ADDRESS ON FILE
SHAQUAN SAUNDERS                     ADDRESS ON FILE
SHAQUAN TAYLOR                       ADDRESS ON FILE
SHAQUAN WILSON                       ADDRESS ON FILE
SHAQUANA JONES                       ADDRESS ON FILE
SHAQUANA MYRICK                      ADDRESS ON FILE
SHAQUANA SPINKS                      ADDRESS ON FILE
SHAQUANA WALKER                      ADDRESS ON FILE
SHAQUANNA BACON                      ADDRESS ON FILE
SHAQUANNA STEPHENS-ACULOV            ADDRESS ON FILE
SHAQUANTA MCLESTER                   ADDRESS ON FILE
SHAQUAWNA GRAY                       ADDRESS ON FILE
SHAQUAYSIA SMITH                     ADDRESS ON FILE
SHAQUAYZIA SIMPSON                   ADDRESS ON FILE
SHAQUEL GALLOWAY                     ADDRESS ON FILE
SHAQUELL JAMES                       ADDRESS ON FILE
SHAQUETTA ELLIS                      ADDRESS ON FILE
SHAQUETTIA POWELL                    ADDRESS ON FILE
SHAQUIEL DOVER                       ADDRESS ON FILE
SHAQUIELLE SHOULDERS                 ADDRESS ON FILE
SHAQUIL FARRARE                      ADDRESS ON FILE
SHAQUILA CARTER                      ADDRESS ON FILE
SHAQUILIA BIRT                       ADDRESS ON FILE
SHAQUILL DANIEL                      ADDRESS ON FILE
SHAQUILLE ALSTON                     ADDRESS ON FILE
SHAQUILLE ANTOINE                    ADDRESS ON FILE
SHAQUILLE CAGE                       ADDRESS ON FILE
SHAQUILLE CALVIN                     ADDRESS ON FILE
SHAQUILLE DUKE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1724 OF 2008
                                               RUBY TUESDAY
                      Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1949 of 2235

Claim Name                           Address Information
SHAQUILLE ELDER                      ADDRESS ON FILE
SHAQUILLE FIELDS                     ADDRESS ON FILE
SHAQUILLE JOHNSON                    ADDRESS ON FILE
SHAQUILLE MATOS                      ADDRESS ON FILE
SHAQUILLE OTTO                       ADDRESS ON FILE
SHAQUILLE REEVES                     ADDRESS ON FILE
SHAQUILLE SCOTT                      ADDRESS ON FILE
SHAQUILLE TAYLOR                     ADDRESS ON FILE
SHAQUILLE THOMPSON                   ADDRESS ON FILE
SHAQUIRA HUTCHINS                    ADDRESS ON FILE
SHAQUITA BEDGOOD                     ADDRESS ON FILE
SHAQUITA BLANCHARD                   ADDRESS ON FILE
SHAQUITA FRAZIER                     ADDRESS ON FILE
SHAQUITA PARKER                      ADDRESS ON FILE
SHAQUITA RAINEY                      ADDRESS ON FILE
SHAQUITA WASHINGTON                  ADDRESS ON FILE
SHAQUITA WHITE                       ADDRESS ON FILE
SHAQUITTA SMITH                      ADDRESS ON FILE
SHAQUITTA WOODARD                    ADDRESS ON FILE
SHAQUNNA BENNETT                     ADDRESS ON FILE
SHAQUON WOODS                        ADDRESS ON FILE
SHAQUONDA STEPHENS                   ADDRESS ON FILE
SHAQUWAN SMALLS                      ADDRESS ON FILE
SHAQWAN SNOWDEN                      ADDRESS ON FILE
SHARA ALEXANDER                      ADDRESS ON FILE
SHARA STEPEN                         ADDRESS ON FILE
SHARABIA THOMPSON                    ADDRESS ON FILE
SHARAE FLEMING                       ADDRESS ON FILE
SHARAI LARRY                         ADDRESS ON FILE
SHARAINE LONG                        ADDRESS ON FILE
SHARAINIA FOSTER                     ADDRESS ON FILE
SHARALE JONES                        ADDRESS ON FILE
SHARAYAH DOGGETT                     ADDRESS ON FILE
SHARAYLA JACKSON                     ADDRESS ON FILE
SHARDA JOHNSON                       ADDRESS ON FILE
SHARDAE MURPHY                       ADDRESS ON FILE
SHARDAE RAY                          ADDRESS ON FILE
SHARDAE TARPLEY                      ADDRESS ON FILE
SHARDAI WHITE                        ADDRESS ON FILE
SHARDAJIA MUWWAKKIL                  ADDRESS ON FILE
SHARDAY FOUTNER                      ADDRESS ON FILE
SHARDAY HAYES                        ADDRESS ON FILE
SHARDE BRADSHAW                      ADDRESS ON FILE
SHARDINNAY CANINO                    ADDRESS ON FILE
SHAREA KNIGHT                        ADDRESS ON FILE
SHARECARE HEALTH DATA SERVICES LLC   8344 CLAIREMONT MESA BLVD SUITE 201 SAN DIEGO CA 92111
SHAREE GRISSOM                       ADDRESS ON FILE
SHAREE MAXWELL                       ADDRESS ON FILE
SHAREESE SAMUEL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1725 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1950 of 2235

Claim Name                          Address Information
SHAREKA KEY                         ADDRESS ON FILE
SHARELLE MILBURN                    ADDRESS ON FILE
SHARESE MCCOMMONS                   ADDRESS ON FILE
SHARHOD BRITT                       ADDRESS ON FILE
SHARHONDA MCCULLUM                  ADDRESS ON FILE
SHARI FITCH                         ADDRESS ON FILE
SHARI GOODSON                       ADDRESS ON FILE
SHARI PATTERSON                     ADDRESS ON FILE
SHARIEFF GREENE                     ADDRESS ON FILE
SHARIF ADKINS                       ADDRESS ON FILE
SHARIF BURRIS                       ADDRESS ON FILE
SHARIF MUSGRAVES                    ADDRESS ON FILE
SHARIF WOOD                         ADDRESS ON FILE
SHARIFFA RICHARDSON                 ADDRESS ON FILE
SHARIKA GODFREY                     ADDRESS ON FILE
SHARIKA PETERSON                    ADDRESS ON FILE
SHARILY RIVAS                       ADDRESS ON FILE
SHARINNA BLAKELY                    ADDRESS ON FILE
SHARISE BRYANT                      ADDRESS ON FILE
SHARITA CHASE                       ADDRESS ON FILE
SHARITA DIXON                       ADDRESS ON FILE
SHARJEANA WILLIAMS TAPER            ADDRESS ON FILE
SHARLA SNELL                        ADDRESS ON FILE
SHARLENE GAINES                     ADDRESS ON FILE
SHARLENE JENKINS                    ADDRESS ON FILE
SHARLENE PIVONKA                    ADDRESS ON FILE
SHARLENE TURNER                     ADDRESS ON FILE
SHARLENNA RAY                       ADDRESS ON FILE
SHARMANECE DAWSON                   ADDRESS ON FILE
SHARMAYNE BOND                      ADDRESS ON FILE
SHARMENDA DAWSON                    ADDRESS ON FILE
SHARNAE PEGUES                      ADDRESS ON FILE
SHARNEICE MARKS                     ADDRESS ON FILE
SHARNEL DONALDSON                   ADDRESS ON FILE
SHARNESE BUXTON                     ADDRESS ON FILE
SHARNICE DAVIS                      ADDRESS ON FILE
SHARNICE LANCASTER                  ADDRESS ON FILE
SHARNISE MCGEE                      ADDRESS ON FILE
SHARNISE MCGEE                      ADDRESS ON FILE
SHARNOTTO SELLS                     ADDRESS ON FILE
SHAROAD BROWN                       ADDRESS ON FILE
SHAROLYN CAMPBELL                   ADDRESS ON FILE
SHAROMAN GABLE                      ADDRESS ON FILE
SHARON ADAMS                        ADDRESS ON FILE
SHARON ANTON                        ADDRESS ON FILE
SHARON BAKER                        ADDRESS ON FILE
SHARON BICHI                        ADDRESS ON FILE
SHARON BIERMAN                      ADDRESS ON FILE
SHARON BRANDON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1726 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1951 of 2235

Claim Name                           Address Information
SHARON BUCHANAN                      ADDRESS ON FILE
SHARON BURGESS                       ADDRESS ON FILE
SHARON BUSHMAN                       ADDRESS ON FILE
SHARON CARPENTER                     ADDRESS ON FILE
SHARON CARR                          ADDRESS ON FILE
SHARON CLARK                         ADDRESS ON FILE
SHARON COBB                          ADDRESS ON FILE
SHARON CONNORS                       ADDRESS ON FILE
SHARON DAVIS                         ADDRESS ON FILE
SHARON DEJESUS-PAGAN                 ADDRESS ON FILE
SHARON E PURCELL                     ADDRESS ON FILE
SHARON EPPINGER                      ADDRESS ON FILE
SHARON FITZGERALD                    ADDRESS ON FILE
SHARON FREELS                        ADDRESS ON FILE
SHARON GOODWIN                       ADDRESS ON FILE
SHARON GRAHAM                        ADDRESS ON FILE
SHARON H DEGNAN                      ADDRESS ON FILE
SHARON HALL                          ADDRESS ON FILE
SHARON HARBIN                        ADDRESS ON FILE
SHARON HARRIS                        ADDRESS ON FILE
SHARON ISTENES                       ADDRESS ON FILE
SHARON JOH                           ADDRESS ON FILE
SHARON JOHNSON                       ADDRESS ON FILE
SHARON JOHNSON                       ADDRESS ON FILE
SHARON JONES                         ADDRESS ON FILE
SHARON KEARNEY                       ADDRESS ON FILE
SHARON KLINGENBERGER                 ADDRESS ON FILE
SHARON L JONES                       ADDRESS ON FILE
SHARON LAWS                          ADDRESS ON FILE
SHARON LOVELACE                      ADDRESS ON FILE
SHARON MANIACI                       ADDRESS ON FILE
SHARON MCCLINTOCK                    ADDRESS ON FILE
SHARON MORGAN                        ADDRESS ON FILE
SHARON MORRISSEY                     ADDRESS ON FILE
SHARON MUSOTIC                       ADDRESS ON FILE
SHARON NASCI                         ADDRESS ON FILE
SHARON NEAL                          ADDRESS ON FILE
SHARON NORMAN                        ADDRESS ON FILE
SHARON PRINCIPE                      ADDRESS ON FILE
SHARON ROBY                          ADDRESS ON FILE
SHARON ROGERS                        ADDRESS ON FILE
SHARON SKRIPSKY                      ADDRESS ON FILE
SHARON SMITH                         ADDRESS ON FILE
SHARON STUART                        ADDRESS ON FILE
SHARON SZALAY                        ADDRESS ON FILE
SHARON THOMAS                        ADDRESS ON FILE
SHARON VANLANDINGHAM                 ADDRESS ON FILE
SHARON VELEZ                         ADDRESS ON FILE
SHARON VERTIGANS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1727 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1952 of 2235

Claim Name                           Address Information
SHARON VILLEGAS                      ADDRESS ON FILE
SHARON WADSWORTH                     ADDRESS ON FILE
SHARON WARREN                        ADDRESS ON FILE
SHARON WILLOUGHBY                    ADDRESS ON FILE
SHARONDA ALDRIDGE                    ADDRESS ON FILE
SHARONDA CRUTCHFIELD                 ADDRESS ON FILE
SHARONDA EXIUS                       ADDRESS ON FILE
SHARONDA JONES                       ADDRESS ON FILE
SHARONDA LASH                        ADDRESS ON FILE
SHARONDA SMITH                       ADDRESS ON FILE
SHARONDELL ROBERSON                  ADDRESS ON FILE
SHAROYA TUCKER                       ADDRESS ON FILE
SHARP WATER CULLIGAN                 8290 MILLER PARK DR NEW FREEDOM PA 17349
SHARP, ANTHONY                       ADDRESS ON FILE
SHARQUESIA MATTHEWS                  ADDRESS ON FILE
SHARRELL BRIM                        ADDRESS ON FILE
SHARRISA TANNER                      ADDRESS ON FILE
SHARRISE SINGLETON                   ADDRESS ON FILE
SHARROD BROWN                        ADDRESS ON FILE
SHARROD WILKINS                      ADDRESS ON FILE
SHARRON LAWHON                       ADDRESS ON FILE
SHARRON SMITH                        ADDRESS ON FILE
SHARRONDA JORDAN                     ADDRESS ON FILE
SHARSNA WALKER                       ADDRESS ON FILE
SHARVECIAYE HUNTER                   ADDRESS ON FILE
SHARVIS PHILLIPS                     ADDRESS ON FILE
SHARYN REGAN                         ADDRESS ON FILE
SHASHA COBBS                         ADDRESS ON FILE
SHASHAWNEE CUMMINGS                  ADDRESS ON FILE
SHATARA LUMPKIN                      ADDRESS ON FILE
SHATASHA HARRISON                    ADDRESS ON FILE
SHATASIA SHANNON                     ADDRESS ON FILE
SHATAVIA ROBINSON                    ADDRESS ON FILE
SHATAYA MCCOMB                       ADDRESS ON FILE
SHATEAL JONES                        ADDRESS ON FILE
SHATEEKEE GARCIA                     ADDRESS ON FILE
SHATEIDRA BURNEY                     ADDRESS ON FILE
SHATERA SPENCER                      ADDRESS ON FILE
SHATERIA WILLIAMS                    ADDRESS ON FILE
SHATERRA CHISM                       ADDRESS ON FILE
SHATERRANCE WALLACE                  ADDRESS ON FILE
SHATERRIA MATTHEWS                   ADDRESS ON FILE
SHATIA JENNINGS                      ADDRESS ON FILE
SHATIN COMMERCIAL INTERIORS LLC      10701 WHITE HALL ROAD HAGERSTOWN MD 21740
SHATINA RILLER                       ADDRESS ON FILE
SHATINA TOWNSEND                     ADDRESS ON FILE
SHATIRA HAWKINS                      ADDRESS ON FILE
SHATIYA WORLEY                       ADDRESS ON FILE
SHATONIA CONEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1728 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 1953 of 2235

Claim Name                       Address Information
SHATORIA BAKER                   ADDRESS ON FILE
SHATORIA GODWIN                  ADDRESS ON FILE
SHATORIA MCCOY                   ADDRESS ON FILE
SHATTODDRA GILES                 ADDRESS ON FILE
SHATWON JOHNSON                  ADDRESS ON FILE
SHAUJN DAVIS                     ADDRESS ON FILE
SHAULIEL STOREY                  ADDRESS ON FILE
SHAUN ALMADA                     ADDRESS ON FILE
SHAUN ANDREWS                    ADDRESS ON FILE
SHAUN BRITTON                    ADDRESS ON FILE
SHAUN BUDNEY                     ADDRESS ON FILE
SHAUN COHEN                      ADDRESS ON FILE
SHAUN DUMAS                      ADDRESS ON FILE
SHAUN HIGHTOWER                  ADDRESS ON FILE
SHAUN HOUSTON                    ADDRESS ON FILE
SHAUN JOHNSON                    ADDRESS ON FILE
SHAUN KEAPPOCK                   ADDRESS ON FILE
SHAUN LINDSEY                    ADDRESS ON FILE
SHAUN MAGUIRE                    ADDRESS ON FILE
SHAUN MARINO                     ADDRESS ON FILE
SHAUN MARRERO                    ADDRESS ON FILE
SHAUN MCFARLIN                   ADDRESS ON FILE
SHAUN MCMILLER                   ADDRESS ON FILE
SHAUN MILLER                     ADDRESS ON FILE
SHAUN MILLS                      ADDRESS ON FILE
SHAUN NUNEZ                      ADDRESS ON FILE
SHAUN PERSAUD                    ADDRESS ON FILE
SHAUN PETERSON                   ADDRESS ON FILE
SHAUN PRESCOTTE                  ADDRESS ON FILE
SHAUN REINICHE                   ADDRESS ON FILE
SHAUN ROBINSON                   ADDRESS ON FILE
SHAUN SCHREIBER                  ADDRESS ON FILE
SHAUN SPRINGER                   ADDRESS ON FILE
SHAUN STARNES                    ADDRESS ON FILE
SHAUN STREB                      ADDRESS ON FILE
SHAUN SWINEHART                  ADDRESS ON FILE
SHAUN TAHAR                      ADDRESS ON FILE
SHAUN TANNER                     ADDRESS ON FILE
SHAUN THOMAS                     ADDRESS ON FILE
SHAUN WASHBURN                   ADDRESS ON FILE
SHAUN WILLIAMS                   ADDRESS ON FILE
SHAUN ZINDLE                     ADDRESS ON FILE
SHAUNA CALLOWAY                  ADDRESS ON FILE
SHAUNA CARPENTER                 ADDRESS ON FILE
SHAUNA COLLINO                   ADDRESS ON FILE
SHAUNA EDGE                      ADDRESS ON FILE
SHAUNA HAMILTON                  ADDRESS ON FILE
SHAUNA HINES                     ADDRESS ON FILE
SHAUNA JUSTICE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1729 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1954 of 2235

Claim Name                           Address Information
SHAUNA LUIKENS                       ADDRESS ON FILE
SHAUNA MARCHIONDA                    ADDRESS ON FILE
SHAUNA MERENDO                       ADDRESS ON FILE
SHAUNA ORANGE                        ADDRESS ON FILE
SHAUNA SNYDER                        ADDRESS ON FILE
SHAUNA STEPHENSON                    ADDRESS ON FILE
SHAUNA STRICKLAND                    ADDRESS ON FILE
SHAUNA VIDAL                         ADDRESS ON FILE
SHAUNA WEDEKIND                      ADDRESS ON FILE
SHAUNA WOLFE                         ADDRESS ON FILE
SHAUNAE BEST                         ADDRESS ON FILE
SHAUNASEA SEELEY                     ADDRESS ON FILE
SHAUNASIAROJEAH LONG                 ADDRESS ON FILE
SHAUNDA BILLIOT                      ADDRESS ON FILE
SHAUNDA WRIGHT                       ADDRESS ON FILE
SHAUNDELL PORTER                     ADDRESS ON FILE
SHAUNDRE WINSTON                     ADDRESS ON FILE
SHAUNDREA SMITH                      ADDRESS ON FILE
SHAUNECEE BARHAM                     ADDRESS ON FILE
SHAUNETTA LOWERY                     ADDRESS ON FILE
SHAUNICE FELDER                      ADDRESS ON FILE
SHAUNICE JOHNSON                     ADDRESS ON FILE
SHAUNIQUA COY                        ADDRESS ON FILE
SHAUNNA DIMEO                        ADDRESS ON FILE
SHAUNNA SCARROW                      ADDRESS ON FILE
SHAUNNA SMITH                        ADDRESS ON FILE
SHAUNNA YAKE                         ADDRESS ON FILE
SHAUNQUALE MILLER                    ADDRESS ON FILE
SHAUNTA BULLOCK                      ADDRESS ON FILE
SHAUNTAE GOREE                       ADDRESS ON FILE
SHAUNTAE WILLIAMS                    ADDRESS ON FILE
SHAUNTAI DURHAM                      ADDRESS ON FILE
SHAUNTAVIA BONHAM                    ADDRESS ON FILE
SHAUNTE COLLINS                      ADDRESS ON FILE
SHAUNTEE CHANNER                     ADDRESS ON FILE
SHAVAE CANTEEN                       ADDRESS ON FILE
SHAVALIAE WILCOX                     ADDRESS ON FILE
SHAVANNAH ATWOOD                     ADDRESS ON FILE
SHAVARIUS ROBINSON                   ADDRESS ON FILE
SHAVAZEY CLEMENTS                    ADDRESS ON FILE
SHAVEKA MCQEEN                       ADDRESS ON FILE
SHAVELL HOSLEY                       ADDRESS ON FILE
SHAVIANA OLIVER                      ADDRESS ON FILE
SHAVITA STONE                        ADDRESS ON FILE
SHAVON GEORGE                        ADDRESS ON FILE
SHAVON HERRING                       ADDRESS ON FILE
SHAVON MASSEY                        ADDRESS ON FILE
SHAVONA CLARK                        ADDRESS ON FILE
SHAVONDA MARSHMON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1730 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1955 of 2235

Claim Name                        Address Information
SHAVONDA MCCRAY                   ADDRESS ON FILE
SHAVONIA GLAZE                    ADDRESS ON FILE
SHAVONNA HOMER                    ADDRESS ON FILE
SHAVONNE HERRIOTT                 ADDRESS ON FILE
SHAVONNE WARREN                   ADDRESS ON FILE
SHAWANA BRUNSON                   ADDRESS ON FILE
SHAWANA GATES                     ADDRESS ON FILE
SHAWANDA ALHAMDAN                 ADDRESS ON FILE
SHAWANDA KIRBY                    ADDRESS ON FILE
SHAWANDA TILLMAN                  ADDRESS ON FILE
SHAWANNA HARRELL                  ADDRESS ON FILE
SHAWANNA JACKSON                  ADDRESS ON FILE
SHAWN ADAMS                       ADDRESS ON FILE
SHAWN ALGERMON                    ADDRESS ON FILE
SHAWN ANDERSON                    ADDRESS ON FILE
SHAWN ANGELUCCI                   ADDRESS ON FILE
SHAWN BENNINGHOFF                 ADDRESS ON FILE
SHAWN BIANCHINI                   ADDRESS ON FILE
SHAWN BLOODSWORTH                 ADDRESS ON FILE
SHAWN BOWMAN                      ADDRESS ON FILE
SHAWN BROWN                       ADDRESS ON FILE
SHAWN BROWN                       ADDRESS ON FILE
SHAWN BUCHANAN                    ADDRESS ON FILE
SHAWN BURT                        ADDRESS ON FILE
SHAWN CARTER                      ADDRESS ON FILE
SHAWN CARTER                      ADDRESS ON FILE
SHAWN CONLEY                      ADDRESS ON FILE
SHAWN CREENAN                     ADDRESS ON FILE
SHAWN DAVIS                       ADDRESS ON FILE
SHAWN DEAN                        ADDRESS ON FILE
SHAWN DELANEY                     ADDRESS ON FILE
SHAWN DELGADO                     ADDRESS ON FILE
SHAWN DELGADO                     ADDRESS ON FILE
SHAWN DEW                         ADDRESS ON FILE
SHAWN DICKERSON                   ADDRESS ON FILE
SHAWN DOVER                       ADDRESS ON FILE
SHAWN EMMENS                      ADDRESS ON FILE
SHAWN ENGLISH                     ADDRESS ON FILE
SHAWN FAIRWEATHER                 ADDRESS ON FILE
SHAWN FERREIRA                    ADDRESS ON FILE
SHAWN FORBES                      ADDRESS ON FILE
SHAWN FOSTER                      ADDRESS ON FILE
SHAWN FOSTER                      ADDRESS ON FILE
SHAWN FREEMAN                     ADDRESS ON FILE
SHAWN GAISER                      ADDRESS ON FILE
SHAWN GILL                        ADDRESS ON FILE
SHAWN GILMORE                     ADDRESS ON FILE
SHAWN GOSS GOSS                   ADDRESS ON FILE
SHAWN GRANGE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1731 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1956 of 2235

Claim Name                         Address Information
SHAWN HARMON                       ADDRESS ON FILE
SHAWN HARVEY                       ADDRESS ON FILE
SHAWN HAWKS                        ADDRESS ON FILE
SHAWN HILL                         ADDRESS ON FILE
SHAWN HOBSON                       ADDRESS ON FILE
SHAWN HURN                         ADDRESS ON FILE
SHAWN JACKSON                      ADDRESS ON FILE
SHAWN JACOBS                       ADDRESS ON FILE
SHAWN JARED                        ADDRESS ON FILE
SHAWN JOBE                         ADDRESS ON FILE
SHAWN JOHNSON                      ADDRESS ON FILE
SHAWN JOHNSON                      ADDRESS ON FILE
SHAWN JONES                        ADDRESS ON FILE
SHAWN JONES                        ADDRESS ON FILE
SHAWN JORDAN                       ADDRESS ON FILE
SHAWN KAY                          ADDRESS ON FILE
SHAWN KELLEY                       ADDRESS ON FILE
SHAWN KENT                         ADDRESS ON FILE
SHAWN KINARD                       ADDRESS ON FILE
SHAWN KOSINSKI                     ADDRESS ON FILE
SHAWN KRETZER                      ADDRESS ON FILE
SHAWN LANKFORD                     ADDRESS ON FILE
SHAWN LEDERMAN                     ADDRESS ON FILE
SHAWN LEWIS                        ADDRESS ON FILE
SHAWN LEWIS                        ADDRESS ON FILE
SHAWN LINEHAN                      ADDRESS ON FILE
SHAWN LITTLE                       ADDRESS ON FILE
SHAWN LOVE                         ADDRESS ON FILE
SHAWN LUZIER                       ADDRESS ON FILE
SHAWN MACIEL                       ADDRESS ON FILE
SHAWN MACKEN                       ADDRESS ON FILE
SHAWN MANN                         ADDRESS ON FILE
SHAWN MARCIA                       ADDRESS ON FILE
SHAWN MCCLEERY JR                  ADDRESS ON FILE
SHAWN MCCLUSKEY                    ADDRESS ON FILE
SHAWN MCDANIEL                     ADDRESS ON FILE
SHAWN MCKENZIE                     ADDRESS ON FILE
SHAWN MEEKS                        ADDRESS ON FILE
SHAWN MELVIN                       ADDRESS ON FILE
SHAWN MINGO                        ADDRESS ON FILE
SHAWN MOISE                        ADDRESS ON FILE
SHAWN MOODY                        ADDRESS ON FILE
SHAWN MOORE                        ADDRESS ON FILE
SHAWN MORRIS                       ADDRESS ON FILE
SHAWN NORRIS                       ADDRESS ON FILE
SHAWN PARKER                       ADDRESS ON FILE
SHAWN PASCARELLA                   ADDRESS ON FILE
SHAWN PATTERSON-BELLAR             ADDRESS ON FILE
SHAWN PULLEN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1732 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1957 of 2235

Claim Name                         Address Information
SHAWN QUEENE                       ADDRESS ON FILE
SHAWN RAKES                        ADDRESS ON FILE
SHAWN RHOOMES                      ADDRESS ON FILE
SHAWN RINKEL                       ADDRESS ON FILE
SHAWN RISNER                       ADDRESS ON FILE
SHAWN ROBERTS                      ADDRESS ON FILE
SHAWN ROBERTSON                    ADDRESS ON FILE
SHAWN ROBINSON                     ADDRESS ON FILE
SHAWN ROTHENBERGER                 ADDRESS ON FILE
SHAWN SAARI                        ADDRESS ON FILE
SHAWN SANSONE                      ADDRESS ON FILE
SHAWN SHIFLETT                     ADDRESS ON FILE
SHAWN SHORT                        ADDRESS ON FILE
SHAWN SINCLAIR                     ADDRESS ON FILE
SHAWN SKARICA                      ADDRESS ON FILE
SHAWN SMITH                        ADDRESS ON FILE
SHAWN SOMMERVILLE                  ADDRESS ON FILE
SHAWN STAYTON                      ADDRESS ON FILE
SHAWN STEWART                      ADDRESS ON FILE
SHAWN STEWART                      ADDRESS ON FILE
SHAWN SULLIVAN                     ADDRESS ON FILE
SHAWN SUMMERS                      ADDRESS ON FILE
SHAWN TALTON                       ADDRESS ON FILE
SHAWN TINCH                        ADDRESS ON FILE
SHAWN TORRES                       ADDRESS ON FILE
SHAWN TUCKER                       ADDRESS ON FILE
SHAWN VOEGELE                      ADDRESS ON FILE
SHAWN WARNER                       ADDRESS ON FILE
SHAWN WELLS                        ADDRESS ON FILE
SHAWN WELTER                       ADDRESS ON FILE
SHAWN WESTBROOK                    ADDRESS ON FILE
SHAWN WHIDBEE                      ADDRESS ON FILE
SHAWN WILKINSON                    ADDRESS ON FILE
SHAWN WILLIAMS                     ADDRESS ON FILE
SHAWN WRIGHT                       ADDRESS ON FILE
SHAWN WRIGHT                       ADDRESS ON FILE
SHAWN ZECHES                       ADDRESS ON FILE
SHAWNA ALT                         ADDRESS ON FILE
SHAWNA BRIGHTMAN                   ADDRESS ON FILE
SHAWNA BROWN                       ADDRESS ON FILE
SHAWNA CRAWFORD                    ADDRESS ON FILE
SHAWNA DOTSON                      ADDRESS ON FILE
SHAWNA FISHER                      ADDRESS ON FILE
SHAWNA FRANKLIN                    ADDRESS ON FILE
SHAWNA FUNKHOUSER                  ADDRESS ON FILE
SHAWNA GALIGHER                    ADDRESS ON FILE
SHAWNA GOODBAR                     ADDRESS ON FILE
SHAWNA HATCHER                     ADDRESS ON FILE
SHAWNA JONES                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1733 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1958 of 2235

Claim Name                            Address Information
SHAWNA LEBLANC                        ADDRESS ON FILE
SHAWNA LEBLANC                        ADDRESS ON FILE
SHAWNA LOTHIAN                        ADDRESS ON FILE
SHAWNA MCGURK                         ADDRESS ON FILE
SHAWNA MIHALIK                        ADDRESS ON FILE
SHAWNA PORTER                         ADDRESS ON FILE
SHAWNA ROGERS                         ADDRESS ON FILE
SHAWNA SMEATHERS                      ADDRESS ON FILE
SHAWNA WALTON-WOODY                   ADDRESS ON FILE
SHAWNDRA ROBERTS                      ADDRESS ON FILE
SHAWNDREA NASH                        ADDRESS ON FILE
SHAWNEE BATES                         ADDRESS ON FILE
SHAWNEE SMALLEY                       ADDRESS ON FILE
SHAWNESI RUSSELL                      ADDRESS ON FILE
SHAWNETTE WILLIAMS                    ADDRESS ON FILE
SHAWNICE MCINTYRE                     ADDRESS ON FILE
SHAWNIE HERRERA                       ADDRESS ON FILE
SHAWNIEK WEBB                         ADDRESS ON FILE
SHAWNIESA DOUGLAS                     ADDRESS ON FILE
SHAWNIQUE JOHNSON                     ADDRESS ON FILE
SHAWNNA DESERSA                       ADDRESS ON FILE
SHAWNNA EPPERSON                      ADDRESS ON FILE
SHAWNNA REED                          ADDRESS ON FILE
SHAWNNELL GREGG                       ADDRESS ON FILE
SHAWNTA BROWN                         ADDRESS ON FILE
SHAWNTA JAMES                         ADDRESS ON FILE
SHAWNTAE BRISENDINE                   ADDRESS ON FILE
SHAWNTANNAH COPPOCK                   ADDRESS ON FILE
SHAWNTAVIA SELLARS                    ADDRESS ON FILE
SHAWNTAY TAYLOR                       ADDRESS ON FILE
SHAWNTAYA BANKS                       ADDRESS ON FILE
SHAWNTE THOMPSON                      ADDRESS ON FILE
SHAWNTELLE MAY                        ADDRESS ON FILE
SHAWNTIA MCARTHUR                     ADDRESS ON FILE
SHAWNYETTA WOMACK                     ADDRESS ON FILE
SHAWS CARPET CLEANING                 5551 UNION RD TIFTON GA 31794
SHAWTAVIA MATHIS                      ADDRESS ON FILE
SHAY ASHBAUGH                         ADDRESS ON FILE
SHAY BYLAND                           ADDRESS ON FILE
SHAY CROSBY                           ADDRESS ON FILE
SHAY DAVIS                            ADDRESS ON FILE
SHAY GARRISON                         ADDRESS ON FILE
SHAY MALLORY                          ADDRESS ON FILE
SHAYAN SARMADI                        ADDRESS ON FILE
SHAYANNA PRINKEY                      ADDRESS ON FILE
SHAYANNA TARVIS                       ADDRESS ON FILE
SHAYANNA TARVIS                       ADDRESS ON FILE
SHAYE CREAMER                         ADDRESS ON FILE
SHAYE DAVIS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1734 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1959 of 2235

Claim Name                            Address Information
SHAYE MOHLER                          ADDRESS ON FILE
SHAYLA BODYKE-HEDRICK                 ADDRESS ON FILE
SHAYLA BOGGESS                        ADDRESS ON FILE
SHAYLA BOLDEN                         ADDRESS ON FILE
SHAYLA COOK                           ADDRESS ON FILE
SHAYLA DEANDRADE                      ADDRESS ON FILE
SHAYLA DICKERSON                      ADDRESS ON FILE
SHAYLA EASTWOOD                       ADDRESS ON FILE
SHAYLA FELDER                         ADDRESS ON FILE
SHAYLA FERGUSON                       ADDRESS ON FILE
SHAYLA GARCIA                         ADDRESS ON FILE
SHAYLA HACKETT                        ADDRESS ON FILE
SHAYLA HILL                           ADDRESS ON FILE
SHAYLA IVEY                           ADDRESS ON FILE
SHAYLA JOLLY                          ADDRESS ON FILE
SHAYLA JONES                          ADDRESS ON FILE
SHAYLA MCCRAY                         ADDRESS ON FILE
SHAYLA MEADOWS                        ADDRESS ON FILE
SHAYLA NAZARIAN                       ADDRESS ON FILE
SHAYLA PRUITT                         ADDRESS ON FILE
SHAYLA ROTHWELL                       ADDRESS ON FILE
SHAYLA ROUTH                          ADDRESS ON FILE
SHAYLA SCOTT                          ADDRESS ON FILE
SHAYLA SUCHANEK                       ADDRESS ON FILE
SHAYLA THOMAS                         ADDRESS ON FILE
SHAYLA WATKINS                        ADDRESS ON FILE
SHAYLAH DELARGE                       ADDRESS ON FILE
SHAYLEE TRAUGH                        ADDRESS ON FILE
SHAYLEN LUDWIG                        ADDRESS ON FILE
SHAYLENE ROUTSON                      ADDRESS ON FILE
SHAYLEY HAWN                          ADDRESS ON FILE
SHAYLIA BROTHERS                      ADDRESS ON FILE
SHAYLIN COTTINGHAM                    ADDRESS ON FILE
SHAYLISA BRAGG                        ADDRESS ON FILE
SHAYLON CORBITT                       ADDRESS ON FILE
SHAYLYN JEFFERY                       ADDRESS ON FILE
SHAYLYNN SEE                          ADDRESS ON FILE
SHAYMYU DANIELS                       ADDRESS ON FILE
SHAYN HOYO                            ADDRESS ON FILE
SHAYNA ALLBERRY                       ADDRESS ON FILE
SHAYNA BAHRS                          ADDRESS ON FILE
SHAYNA CURTIS                         ADDRESS ON FILE
SHAYNA GORDON                         ADDRESS ON FILE
SHAYNA GROSSBERG                      ADDRESS ON FILE
SHAYNA HESTER                         ADDRESS ON FILE
SHAYNA HICKS                          ADDRESS ON FILE
SHAYNA MCCLAIN                        ADDRESS ON FILE
SHAYNA MCKEOWN                        ADDRESS ON FILE
SHAYNA MYLES                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1735 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1960 of 2235

Claim Name                            Address Information
SHAYNA SCHICK-TURNER                  ADDRESS ON FILE
SHAYNA THOMPSON                       ADDRESS ON FILE
SHAYNE BUTLER                         ADDRESS ON FILE
SHAYNE CARRINGTON                     ADDRESS ON FILE
SHAYNE ESPADA                         ADDRESS ON FILE
SHAYNE OCROTTY                        ADDRESS ON FILE
SHAYNE ROTH                           ADDRESS ON FILE
SHAYNE SMITH                          ADDRESS ON FILE
SHAYNE WILLIAMS                       ADDRESS ON FILE
SHAYNEA LOVETT                        ADDRESS ON FILE
SHAYON MCMILLION                      ADDRESS ON FILE
SHAYONNA RAGLAND                      ADDRESS ON FILE
SHAYVONE HARVIN                       ADDRESS ON FILE
SHAYVONNE WELLS                       ADDRESS ON FILE
SHAZON DOUCETTE                       ADDRESS ON FILE
SHE SKAGGS                            ADDRESS ON FILE
SHEA BURBY                            ADDRESS ON FILE
SHEA FRANKLIN                         ADDRESS ON FILE
SHEA GROUNDS                          ADDRESS ON FILE
SHEA LEICHTER                         ADDRESS ON FILE
SHEA MITCHELL                         ADDRESS ON FILE
SHEA OGBUJI                           ADDRESS ON FILE
SHEA RIDER                            ADDRESS ON FILE
SHEA THOMAS                           ADDRESS ON FILE
SHEADRICKA BELLAU                     ADDRESS ON FILE
SHEAH HELTON                          ADDRESS ON FILE
SHEAH HELTON                          ADDRESS ON FILE
SHEALY APPLIANCE                      ADDRESS ON FILE
SHEANA SULLIVAN                       ADDRESS ON FILE
SHEANE AMBOS                          ADDRESS ON FILE
SHEANNA SIMMONS                       ADDRESS ON FILE
SHEANNE MESEC                         ADDRESS ON FILE
SHEARMAN STERLING LLP                 FINANCIAL SERVICES DEPARTMENT 599 LEXINGTON AVENUE NEW YORK NY 10022
SHEBBY HOOPER                         ADDRESS ON FILE
SHEDRACK OMOFOMWAN                    ADDRESS ON FILE
SHEDRICK GREEN                        ADDRESS ON FILE
SHEDRICK JOHNSON-JONES                ADDRESS ON FILE
SHEDRICK RUSSELL                      ADDRESS ON FILE
SHEDRICK SMITH                        ADDRESS ON FILE
SHEEHAN WHITE                         ADDRESS ON FILE
SHEENA ANDERSON                       ADDRESS ON FILE
SHEENA ARRINGTON                      ADDRESS ON FILE
SHEENA BURCH                          ADDRESS ON FILE
SHEENA CLARK                          ADDRESS ON FILE
SHEENA JAIN                           ADDRESS ON FILE
SHEENA KELLY                          ADDRESS ON FILE
SHEENA LOVE                           ADDRESS ON FILE
SHEENA OWEN                           ADDRESS ON FILE
SHEENA PARKER                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1736 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 1961 of 2235

Claim Name                          Address Information
SHEENA ROBERTS                      ADDRESS ON FILE
SHEENA SOUTHERN                     ADDRESS ON FILE
SHEENA STEWART                      ADDRESS ON FILE
SHEENA WINCHESTER                   ADDRESS ON FILE
SHEENAKAYE SENIOR-SMITH             ADDRESS ON FILE
SHEENLY DECIMO                      ADDRESS ON FILE
SHEFFIELD VILLAGE WATER DEPT        4480 COLORADO AVE SHEFFIELD VILLAGE OH 44054
SHEFFIELD VILLAGE WATER DEPT        PO BOX 75610 CLEVELAND OH 44101
SHEFFIELD VILLAGE WATER DEPT        PO BOX 75610 CLEVELAND OH 44101-4755
SHEHHANA TORRENCE                   ADDRESS ON FILE
SHEI MANON                          ADDRESS ON FILE
SHEIKH AKMAL                        ADDRESS ON FILE
SHEILA ACKLER                       ADDRESS ON FILE
SHEILA BAITA                        ADDRESS ON FILE
SHEILA BALIK                        ADDRESS ON FILE
SHEILA BROWN                        ADDRESS ON FILE
SHEILA COLEMAN                      ADDRESS ON FILE
SHEILA DANGELO                      ADDRESS ON FILE
SHEILA DAVIS                        ADDRESS ON FILE
SHEILA DIXON                        ADDRESS ON FILE
SHEILA ELLER                        ADDRESS ON FILE
SHEILA ENGLERTH                     ADDRESS ON FILE
SHEILA FEGAL                        ADDRESS ON FILE
SHEILA HAMM                         ADDRESS ON FILE
SHEILA HENDRIX                      ADDRESS ON FILE
SHEILA HOLDEN                       ADDRESS ON FILE
SHEILA LABOY                        ADDRESS ON FILE
SHEILA LOWE                         ADDRESS ON FILE
SHEILA MOORE                        ADDRESS ON FILE
SHEILA MURPHY                       ADDRESS ON FILE
SHEILA MURWIN                       ADDRESS ON FILE
SHEILA OAKDEN                       ADDRESS ON FILE
SHEILA PAQUETTE                     ADDRESS ON FILE
SHEILA PLUNKETT                     ADDRESS ON FILE
SHEILA POOLEY                       ADDRESS ON FILE
SHEILA SANDERSON                    ADDRESS ON FILE
SHEILA SNYDER                       ADDRESS ON FILE
SHEILA STREETER                     ADDRESS ON FILE
SHEILA TAMLER                       ADDRESS ON FILE
SHEILA TELVI                        ADDRESS ON FILE
SHEILA THRIFT                       ADDRESS ON FILE
SHEILA WHITE                        ADDRESS ON FILE
SHEILANI VELEZ                      ADDRESS ON FILE
SHEILIA HOPKINS                     ADDRESS ON FILE
SHEILY BRIGNONI                     ADDRESS ON FILE
SHEKEILA HICKS                      ADDRESS ON FILE
SHEKIMA COOK-BUTLER                 ADDRESS ON FILE
SHEKINAH ELLIS                      ADDRESS ON FILE
SHEKINAH HALE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1737 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 1962 of 2235

Claim Name                           Address Information
SHEKINAH KING                        ADDRESS ON FILE
SHEKINAH MORENO                      ADDRESS ON FILE
SHEKINAH REESE                       ADDRESS ON FILE
SHEKINAH SHELBY                      ADDRESS ON FILE
SHELA PETZOLDT                       ADDRESS ON FILE
SHELAY OWENS                         ADDRESS ON FILE
SHELBEE MARCHIANDA                   ADDRESS ON FILE
SHELBEE MILLER                       ADDRESS ON FILE
SHELBEY GISSENDANNER                 ADDRESS ON FILE
SHELBEY MOSELEY                      ADDRESS ON FILE
SHELBI CARTER                        ADDRESS ON FILE
SHELBI GARNER                        ADDRESS ON FILE
SHELBI GOTTULA                       ADDRESS ON FILE
SHELBIE BRYANT                       ADDRESS ON FILE
SHELBIE KNOOP                        ADDRESS ON FILE
SHELBIE MCCLINTOCK                   ADDRESS ON FILE
SHELBIE SMITH                        ADDRESS ON FILE
SHELBY ABC BOARD                     P O BOX 1649 SHELBY NC 28150
SHELBY ADRIAN                        ADDRESS ON FILE
SHELBY ALLEN                         ADDRESS ON FILE
SHELBY ANTHONY                       ADDRESS ON FILE
SHELBY AYOTTE                        ADDRESS ON FILE
SHELBY BABER                         ADDRESS ON FILE
SHELBY BADETTE                       ADDRESS ON FILE
SHELBY BAISDEN                       ADDRESS ON FILE
SHELBY BEARDEN                       ADDRESS ON FILE
SHELBY BEASLEY                       ADDRESS ON FILE
SHELBY BECK                          ADDRESS ON FILE
SHELBY BECKER                        ADDRESS ON FILE
SHELBY BEYER                         ADDRESS ON FILE
SHELBY BIGHAM                        ADDRESS ON FILE
SHELBY BLACKMER                      ADDRESS ON FILE
SHELBY BLANCHARD                     ADDRESS ON FILE
SHELBY BLEVINS                       ADDRESS ON FILE
SHELBY BOARD OF ALCOHOLIC CONTROL    P O BOX 1649 SHELBY NC 28150
SHELBY BRASWELL                      ADDRESS ON FILE
SHELBY BRAZELL                       ADDRESS ON FILE
SHELBY BRINKMAN                      ADDRESS ON FILE
SHELBY BROWN                         ADDRESS ON FILE
SHELBY BROWN                         ADDRESS ON FILE
SHELBY BROWN                         ADDRESS ON FILE
SHELBY BUFFINGTON                    ADDRESS ON FILE
SHELBY BURCHAM                       ADDRESS ON FILE
SHELBY CAMPBELL                      ADDRESS ON FILE
SHELBY CASON                         ADDRESS ON FILE
SHELBY CEME                          ADDRESS ON FILE
SHELBY CHEATHAM                      ADDRESS ON FILE
SHELBY CLARK                         ADDRESS ON FILE
SHELBY CLAY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1738 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1963 of 2235

Claim Name                            Address Information
SHELBY CORLISS                        ADDRESS ON FILE
SHELBY COUNTY                         PO BOX 190 LICENSE OFFICE COLUMBIANA AL 35051
SHELBY COUNTY CLERK                   PO BOX 1297 PROPERTY TAX COMMISSIONER COLUMBIANA AL 35051
SHELBY COUNTY HEALTH DEPARTMENT       2000 COUNTY SERVICE DR PELHAM AL 35124
SHELBY COUNTY HEALTH DEPARTMENT       814 JEFFERSON AVE ROOM 503 ENVIROL HEALTH AND FOOD SAFETY MEMPHIS TN 38104
SHELBY COUNTY TRUSTEE                 PO BOX 2751 MEMPHIS TN 38101-2751
SHELBY COZZENS                        ADDRESS ON FILE
SHELBY CROSBY                         ADDRESS ON FILE
SHELBY CROWLEY                        ADDRESS ON FILE
SHELBY CUARON                         ADDRESS ON FILE
SHELBY DARNEY                         ADDRESS ON FILE
SHELBY DEAN                           ADDRESS ON FILE
SHELBY DEAS                           ADDRESS ON FILE
SHELBY DEWITT                         ADDRESS ON FILE
SHELBY DINZLER                        ADDRESS ON FILE
SHELBY DUTTON-SMITH                   ADDRESS ON FILE
SHELBY DUVALL                         ADDRESS ON FILE
SHELBY EMCH                           ADDRESS ON FILE
SHELBY FORMAN                         ADDRESS ON FILE
SHELBY FREEMAN                        ADDRESS ON FILE
SHELBY FULLER                         ADDRESS ON FILE
SHELBY GEORGES                        ADDRESS ON FILE
SHELBY GESTEWITZ                      ADDRESS ON FILE
SHELBY GIBBS                          ADDRESS ON FILE
SHELBY GODSEY                         ADDRESS ON FILE
SHELBY GOMME                          ADDRESS ON FILE
SHELBY GREER                          ADDRESS ON FILE
SHELBY HALL                           ADDRESS ON FILE
SHELBY HALL                           ADDRESS ON FILE
SHELBY HAMILTON                       ADDRESS ON FILE
SHELBY HAMMONS                        ADDRESS ON FILE
SHELBY HAMPE                          ADDRESS ON FILE
SHELBY HARBISON                       ADDRESS ON FILE
SHELBY HEGGERICK                      ADDRESS ON FILE
SHELBY HILL                           ADDRESS ON FILE
SHELBY HOLBERT                        ADDRESS ON FILE
SHELBY HOLT                           ADDRESS ON FILE
SHELBY HOWARD                         ADDRESS ON FILE
SHELBY HUDSON                         ADDRESS ON FILE
SHELBY HUDSON                         ADDRESS ON FILE
SHELBY HUEBNER                        ADDRESS ON FILE
SHELBY HUGHES                         ADDRESS ON FILE
SHELBY HURRELL                        ADDRESS ON FILE
SHELBY JOHNSON                        ADDRESS ON FILE
SHELBY JOHNSON                        ADDRESS ON FILE
SHELBY JONES                          ADDRESS ON FILE
SHELBY JORDAN                         ADDRESS ON FILE
SHELBY JORDAN                         ADDRESS ON FILE
SHELBY KAHLER                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1739 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1964 of 2235

Claim Name                         Address Information
SHELBY KAPLAN                      ADDRESS ON FILE
SHELBY KELLY                       ADDRESS ON FILE
SHELBY KENNEDY                     ADDRESS ON FILE
SHELBY KINCAID                     ADDRESS ON FILE
SHELBY KLUEH                       ADDRESS ON FILE
SHELBY LAPIERRE                    ADDRESS ON FILE
SHELBY LEE                         ADDRESS ON FILE
SHELBY LEE                         ADDRESS ON FILE
SHELBY LEVERITT                    ADDRESS ON FILE
SHELBY LIMON                       ADDRESS ON FILE
SHELBY LIND                        ADDRESS ON FILE
SHELBY LYNCH                       ADDRESS ON FILE
SHELBY LYONS                       ADDRESS ON FILE
SHELBY M GRISSO                    ADDRESS ON FILE
SHELBY MABIE                       ADDRESS ON FILE
SHELBY MADEOY                      ADDRESS ON FILE
SHELBY MANNING                     ADDRESS ON FILE
SHELBY MARQUIS                     ADDRESS ON FILE
SHELBY MARTIN                      ADDRESS ON FILE
SHELBY MARTINEZ-SCHOVILLE          ADDRESS ON FILE
SHELBY MATTHEWS                    ADDRESS ON FILE
SHELBY MAYERS                      ADDRESS ON FILE
SHELBY MCCUEN                      ADDRESS ON FILE
SHELBY MCGOOGAN                    ADDRESS ON FILE
SHELBY MCGUFFIN                    ADDRESS ON FILE
SHELBY MCKENZIE                    ADDRESS ON FILE
SHELBY MIKOLOWSKI                  ADDRESS ON FILE
SHELBY MILLS                       ADDRESS ON FILE
SHELBY MINCY                       ADDRESS ON FILE
SHELBY MORGAN                      ADDRESS ON FILE
SHELBY MOTT                        ADDRESS ON FILE
SHELBY MOYE                        ADDRESS ON FILE
SHELBY MURDOCK                     ADDRESS ON FILE
SHELBY MYERS                       ADDRESS ON FILE
SHELBY NASH                        ADDRESS ON FILE
SHELBY NELSON                      ADDRESS ON FILE
SHELBY NOVINGER                    ADDRESS ON FILE
SHELBY PARDY                       ADDRESS ON FILE
SHELBY PERRY                       ADDRESS ON FILE
SHELBY PLANT                       ADDRESS ON FILE
SHELBY PLAYER                      ADDRESS ON FILE
SHELBY POSEY                       ADDRESS ON FILE
SHELBY QUIGG                       ADDRESS ON FILE
SHELBY RABB                        ADDRESS ON FILE
SHELBY RANKIN                      ADDRESS ON FILE
SHELBY REED                        ADDRESS ON FILE
SHELBY REITZ                       ADDRESS ON FILE
SHELBY SAMUELS                     ADDRESS ON FILE
SHELBY SHULTS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1740 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1965 of 2235

Claim Name                           Address Information
SHELBY SIMMONS                       ADDRESS ON FILE
SHELBY SMILEY                        ADDRESS ON FILE
SHELBY SMITH                         ADDRESS ON FILE
SHELBY SMITH                         ADDRESS ON FILE
SHELBY SMITH                         ADDRESS ON FILE
SHELBY SOBERANO                      ADDRESS ON FILE
SHELBY STEWART                       ADDRESS ON FILE
SHELBY TAYLOR                        ADDRESS ON FILE
SHELBY VINCENT                       ADDRESS ON FILE
SHELBY WAGNER                        ADDRESS ON FILE
SHELBY WALKER                        ADDRESS ON FILE
SHELBY WALTER                        ADDRESS ON FILE
SHELBY WARD                          ADDRESS ON FILE
SHELBY WEBSTER                       ADDRESS ON FILE
SHELBY WEEKS                         ADDRESS ON FILE
SHELBY WILLIAMS                      ADDRESS ON FILE
SHELBY WILLIARD                      ADDRESS ON FILE
SHELBY WRIGHT                        ADDRESS ON FILE
SHELBY YORK                          ADDRESS ON FILE
SHELBY YOW                           ADDRESS ON FILE
SHELBY-LYNN BREWSTER                 ADDRESS ON FILE
SHELBYVILLE BEDFORD COUNTY           CHAMBER OF COMMERCE 100 NORTH CANNON BLVD SHELBYVILLE TN 37160
SHELBYVILLE POWER SYSTEM             308 S MAIN ST SHELBYVILLE TN 37160
SHELBYVILLE POWER SYSTEM             PO BOX 530 SHELBYVILLE TN 37162
SHELDEN GOODMAN                      ADDRESS ON FILE
SHELDON BERRY                        ADDRESS ON FILE
SHELDON DEAN                         ADDRESS ON FILE
SHELDON FREZZELL                     ADDRESS ON FILE
SHELDON HARRIS                       ADDRESS ON FILE
SHELDON HATCHER                      ADDRESS ON FILE
SHELDON HILLS                        ADDRESS ON FILE
SHELDON MATTHEWS                     ADDRESS ON FILE
SHELDON MCGEORGE                     ADDRESS ON FILE
SHELDON PHILIPPE                     ADDRESS ON FILE
SHELDON PIERCE                       ADDRESS ON FILE
SHELDON RUSSELL                      ADDRESS ON FILE
SHELDON SMITH                        ADDRESS ON FILE
SHELDON SPARKS                       ADDRESS ON FILE
SHELDON THOMAS                       ADDRESS ON FILE
SHELESE BAIYEE                       ADDRESS ON FILE
SHELIA ABSHER                        ADDRESS ON FILE
SHELIA DAVIS                         ADDRESS ON FILE
SHELIA LEE                           ADDRESS ON FILE
SHELIA WASHINGTON                    ADDRESS ON FILE
SHELISSA STEPHENS                    ADDRESS ON FILE
SHELLAE YOUNG                        ADDRESS ON FILE
SHELLBI FLESNER                      ADDRESS ON FILE
SHELLEY BRIANVIL                     ADDRESS ON FILE
SHELLEY CARTER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1741 OF 2008
                                              RUBY TUESDAY
                     Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1966 of 2235

Claim Name                          Address Information
SHELLEY EVANS                       ADDRESS ON FILE
SHELLEY FORBES                      ADDRESS ON FILE
SHELLEY GREEN                       ADDRESS ON FILE
SHELLEY HEINZE                      ADDRESS ON FILE
SHELLEY JORGENSEN                   ADDRESS ON FILE
SHELLEY LIDDICOAT                   ADDRESS ON FILE
SHELLEY MOORE                       ADDRESS ON FILE
SHELLEY MORGAN                      ADDRESS ON FILE
SHELLI BOYKIN                       ADDRESS ON FILE
SHELLIE LOVEGROVE                   ADDRESS ON FILE
SHELLIE ROGERS                      ADDRESS ON FILE
SHELLIE SHARPE                      ADDRESS ON FILE
SHELLY BAKER                        ADDRESS ON FILE
SHELLY CATO                         ADDRESS ON FILE
SHELLY FLICKINGER                   ADDRESS ON FILE
SHELLY GIANNINI                     ADDRESS ON FILE
SHELLY HARRISON                     ADDRESS ON FILE
SHELLY HAYMANS                      ADDRESS ON FILE
SHELLY KENNEDY                      ADDRESS ON FILE
SHELLY LAWYER                       ADDRESS ON FILE
SHELLY LEDFORD                      ADDRESS ON FILE
SHELLY RORIE                        ADDRESS ON FILE
SHELLY SEYMOUR                      ADDRESS ON FILE
SHELLY SHRYOCK                      ADDRESS ON FILE
SHELLY THOMAS                       ADDRESS ON FILE
SHELLY TYLER                        ADDRESS ON FILE
SHELLY VASQUEZ                      ADDRESS ON FILE
SHELLY VEGA                         ADDRESS ON FILE
SHELLY WHITEHURST                   ADDRESS ON FILE
SHELLY WILKERSON                    ADDRESS ON FILE
SHELLY WILLIAMS                     ADDRESS ON FILE
SHELLY YASUNAGA                     ADDRESS ON FILE
SHELONDA WILKERSON                  ADDRESS ON FILE
SHELRIKA PERKINS                    ADDRESS ON FILE
SHELTON CLARKE                      ADDRESS ON FILE
SHELTON JOHNSON                     ADDRESS ON FILE
SHELTON MILLER                      ADDRESS ON FILE
SHELTON ROULAND                     ADDRESS ON FILE
SHELTON WATER POLLUTION AUTHORITY   54 HILL ST SHELTON CT 06484
SHELVA HAWKES                       ADDRESS ON FILE
SHELVIN BAKER                       ADDRESS ON FILE
SHELVY SMITH                        ADDRESS ON FILE
SHEMAIAH ROBERTSON                  ADDRESS ON FILE
SHEMAR BIRCH                        ADDRESS ON FILE
SHEMEIKE BELL                       ADDRESS ON FILE
SHEMICA MARTIN                      ADDRESS ON FILE
SHEMIKA LANCASTER                   ADDRESS ON FILE
SHEMIKA SMILEY                      ADDRESS ON FILE
SHEMISHIA WATKINS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1742 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1967 of 2235

Claim Name                              Address Information
SHEMMAR DUNNING                         ADDRESS ON FILE
SHENA CROPPER                           ADDRESS ON FILE
SHENA HUTSELL                           ADDRESS ON FILE
SHENANDOAH APPLE BLOSSOM FESTIVAL       135 NORTH CAMERON STREET WINCHESTER VA 22601
SHENANDOAH COUNTERS AND MORE            86 WATER PLANT RD MIDDLETOWN VA 22645
SHENANDOAH EMERGENCY MEDICINE           PO BOX 11107 DAYTONA BEACH FL 32120
SHENANDOAH VALLEY DISTRIBUTING CO INC   2705 S PLEASANT VALLEY ROAD WINCHESTER VA 22601
SHENANDOAH VALLEY ELEC COOP             PO BOX 49001 BALTIMORE MD 21297
SHENANDOAH VALLEY ELEC COOP             PO BOX 49001 BALTIMORE MD 21297-4901
SHENANDOAH VALLEY ELEC COOP             180 OAKWOOD DR ROCKINGHAM VA 22801
SHENARD SPIKES                          ADDRESS ON FILE
SHENEIKA NEVELS                         ADDRESS ON FILE
SHENEQUA WALLACE                        ADDRESS ON FILE
SHENESHA MCCARROLL                      ADDRESS ON FILE
SHENIEL MOBLEY                          ADDRESS ON FILE
SHENIKA BRINSON                         ADDRESS ON FILE
SHENIKA COLEMAN                         ADDRESS ON FILE
SHENIQUA GABRIEL                        ADDRESS ON FILE
SHENITA ISOM                            ADDRESS ON FILE
SHENNA BESS                             ADDRESS ON FILE
SHENNAE BECKWITH                        ADDRESS ON FILE
SHENNAI DOUGLAS                         ADDRESS ON FILE
SHENQUELLE WILLIAMS                     ADDRESS ON FILE
SHENYCE RUDDOCK                         ADDRESS ON FILE
SHEPHERDS CO                            777 SHEPHERDSFIELD RD FULTON MO 65251
SHEPHERDSTOWN LIQUORS                   202 E WASHINGTON ST SHEPHERDSTOWN WV 25443
SHEQUANN MCCOY                          ADDRESS ON FILE
SHEQUILLE CHARLES                       ADDRESS ON FILE
SHEQUIRA JACKSON                        ADDRESS ON FILE
SHEQUITA JACKSON                        ADDRESS ON FILE
SHERA GEMMELL                           ADDRESS ON FILE
SHERAH CHARRON                          ADDRESS ON FILE
SHERANA THOMPSON                        ADDRESS ON FILE
SHERANE HOLMES                          ADDRESS ON FILE
SHERAUD SAUNDERS                        ADDRESS ON FILE
SHERAYN CHEEK                           ADDRESS ON FILE
SHERE KOONTZ                            ADDRESS ON FILE
SHEREE EDWARDS                          ADDRESS ON FILE
SHEREE JORDAN                           ADDRESS ON FILE
SHEREECE JACKSON                        ADDRESS ON FILE
SHEREEKA COLE                           ADDRESS ON FILE
SHEREESE BROWN                          ADDRESS ON FILE
SHERELL HILL                            ADDRESS ON FILE
SHERELLE HAYES                          ADDRESS ON FILE
SHERESADE BLOWES                        ADDRESS ON FILE
SHERESE BYLES                           ADDRESS ON FILE
SHERESIA COPLON                         ADDRESS ON FILE
SHERETTE FOOKS                          ADDRESS ON FILE
SHERI BLACKBURN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1743 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                         Page 1968 of 2235

Claim Name                         Address Information
SHERI CORTEZ                       ADDRESS ON FILE
SHERI FOSTER                       ADDRESS ON FILE
SHERI GATES                        ADDRESS ON FILE
SHERI HORNER                       ADDRESS ON FILE
SHERI JONES                        ADDRESS ON FILE
SHERI MCCARTHY                     ADDRESS ON FILE
SHERI OBRIEN                       ADDRESS ON FILE
SHERI SIMMONS                      ADDRESS ON FILE
SHERIAH BONNER                     ADDRESS ON FILE
SHERICA BENTON                     ADDRESS ON FILE
SHERICE FLEMING                    ADDRESS ON FILE
SHERIDAN CYR                       ADDRESS ON FILE
SHERIDAN HAND                      ADDRESS ON FILE
SHERIDAN HENDERSON                 ADDRESS ON FILE
SHERIDAN HOUCHINS                  ADDRESS ON FILE
SHERIDAN MCKEITHAN                 ADDRESS ON FILE
SHERIDAN ROBINSON                  ADDRESS ON FILE
SHERIE BLEDSOE                     ADDRESS ON FILE
SHERIFF OF GREENBRIER COUNTY       PO BOX 347 LEWISBURG WV 24901
SHERIFF OF HARRISON COUNTY         301 W MAIN ST CLARKSBURG WV 26301
SHERIFF OF JEFFERSON COUNTY        PO BOX 9 CHARLES TOWN WV 25414-0009
SHERIFF OF RALEIGH COUNTY          215 MAIN ST BECKLEY WV 25801-4612
SHERIFFE THOMAS                    ADDRESS ON FILE
SHERIKA JACKSON                    ADDRESS ON FILE
SHERIKA LOYD                       ADDRESS ON FILE
SHERIKA PARKER                     ADDRESS ON FILE
SHERIKA SANDERS                    ADDRESS ON FILE
SHERILLA WADE                      ADDRESS ON FILE
SHERILYN MARTINEZ                  ADDRESS ON FILE
SHERINA LEWIS                      ADDRESS ON FILE
SHERINA RAY                        ADDRESS ON FILE
SHERITA BURTON                     ADDRESS ON FILE
SHERITA HERNTON                    ADDRESS ON FILE
SHERITHA YOST                      ADDRESS ON FILE
SHERLEY CAM                        ADDRESS ON FILE
SHERLY BRUTUS                      ADDRESS ON FILE
SHERMAN ASHLEY                     ADDRESS ON FILE
SHERMAN CLOUD                      ADDRESS ON FILE
SHERMAN CROOK                      ADDRESS ON FILE
SHERMAN GRANT                      ADDRESS ON FILE
SHERMAN HUGGINS                    ADDRESS ON FILE
SHERMAN PARTNERS RUBY LLC          209 29TH AVE N STE 150 C/O CHARLES P VAUGHN JR NASHVILLE TN 37203
SHERMAN PUBLICATIONS INC           PO BOX 108 OXFORD MI 48371
SHERMAN THOMAS                     ADDRESS ON FILE
SHERMAN WRIGHT                     ADDRESS ON FILE
SHERMAR BRANCH                     ADDRESS ON FILE
SHERMATA PARKER                    ADDRESS ON FILE
SHERMELLE LEWIS                    ADDRESS ON FILE
SHEROD HOLDER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1744 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1969 of 2235

Claim Name                         Address Information
SHERON FURNESS                     ADDRESS ON FILE
SHERONDA WILSON                    ADDRESS ON FILE
SHERRAL DAY                        ADDRESS ON FILE
SHERRE DOUGLAS                     ADDRESS ON FILE
SHERRELL MCLEAN                    ADDRESS ON FILE
SHERRELL PERRY                     ADDRESS ON FILE
SHERRI ANGOTTA                     ADDRESS ON FILE
SHERRI ARNOLD                      ADDRESS ON FILE
SHERRI BROWN                       ADDRESS ON FILE
SHERRI BRUEN                       ADDRESS ON FILE
SHERRI HILL                        ADDRESS ON FILE
SHERRI MAYS                        ADDRESS ON FILE
SHERRI R MYERS                     ADDRESS ON FILE
SHERRI SHEA                        ADDRESS ON FILE
SHERRI STRAKA                      ADDRESS ON FILE
SHERRI THAWEMAR                    ADDRESS ON FILE
SHERRI VINCENT                     ADDRESS ON FILE
SHERRI WILKERSON                   ADDRESS ON FILE
SHERRI YOUNG                       ADDRESS ON FILE
SHERRICK ALEXANDER                 ADDRESS ON FILE
SHERRIE CREECH                     ADDRESS ON FILE
SHERRIE FUQUA                      ADDRESS ON FILE
SHERRIE GESSIN                     ADDRESS ON FILE
SHERRIE MEACHAM                    ADDRESS ON FILE
SHERRIE STEPHENS                   ADDRESS ON FILE
SHERRIES OCASIO                    ADDRESS ON FILE
SHERRIFF MOATE                     ADDRESS ON FILE
SHERROD BADGER                     ADDRESS ON FILE
SHERROD FARMER                     ADDRESS ON FILE
SHERROD GASTON                     ADDRESS ON FILE
SHERROID CHAMBLISS                 ADDRESS ON FILE
SHERRON ELDRIDGE                   ADDRESS ON FILE
SHERRY ADAMS                       ADDRESS ON FILE
SHERRY BAILEY                      ADDRESS ON FILE
SHERRY BOWEN                       ADDRESS ON FILE
SHERRY BROWN                       ADDRESS ON FILE
SHERRY BRYAN                       ADDRESS ON FILE
SHERRY CRIST                       ADDRESS ON FILE
SHERRY DANNETTELLE                 ADDRESS ON FILE
SHERRY DAVIS                       ADDRESS ON FILE
SHERRY ELKINS                      ADDRESS ON FILE
SHERRY FORELLA                     ADDRESS ON FILE
SHERRY GRUNDER                     ADDRESS ON FILE
SHERRY HARPER                      ADDRESS ON FILE
SHERRY HENSON                      ADDRESS ON FILE
SHERRY HERRON                      ADDRESS ON FILE
SHERRY HILL                        ADDRESS ON FILE
SHERRY HORNE                       ADDRESS ON FILE
SHERRY HOYLE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1745 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 1970 of 2235

Claim Name                         Address Information
SHERRY HUNT                        ADDRESS ON FILE
SHERRY JONES                       ADDRESS ON FILE
SHERRY JONES                       ADDRESS ON FILE
SHERRY KANE                        ADDRESS ON FILE
SHERRY LEE                         ADDRESS ON FILE
SHERRY MANTHORNE                   ADDRESS ON FILE
SHERRY MEYER                       ADDRESS ON FILE
SHERRY PASSERO                     ADDRESS ON FILE
SHERRY PFEIFFER                    ADDRESS ON FILE
SHERRY PITTS                       ADDRESS ON FILE
SHERRY PRIDGEN                     ADDRESS ON FILE
SHERRY PROPHET                     ADDRESS ON FILE
SHERRY STRONG                      ADDRESS ON FILE
SHERRY THOMPSON                    ADDRESS ON FILE
SHERRY TURNER                      ADDRESS ON FILE
SHERRY WALKER                      ADDRESS ON FILE
SHERRYLEE MILLARD                  ADDRESS ON FILE
SHERVEKIA BELL                     ADDRESS ON FILE
SHERWANDA FORTE                    ADDRESS ON FILE
SHERWIN MARENO                     ADDRESS ON FILE
SHERYL BUSCEMI                     ADDRESS ON FILE
SHERYL GARNER                      ADDRESS ON FILE
SHERYL HUNT                        ADDRESS ON FILE
SHERYL KLADIS                      ADDRESS ON FILE
SHERYL KOLSTEE                     ADDRESS ON FILE
SHERYL RICHARDSON                  ADDRESS ON FILE
SHERYL TUCKER                      ADDRESS ON FILE
SHERYL WILKS                       ADDRESS ON FILE
SHEVAWN SMITH                      ADDRESS ON FILE
SHEVELLE BIRCH                     ADDRESS ON FILE
SHEVON PINN                        ADDRESS ON FILE
SHEYAMBRIA PURVIS                  ADDRESS ON FILE
SHEYENNA FREEMAN                   ADDRESS ON FILE
SHEYENNE BRINSON                   ADDRESS ON FILE
SHEYENNE BURRIS                    ADDRESS ON FILE
SHEYENNE GRIFFIN                   ADDRESS ON FILE
SHEYENNE MEANS                     ADDRESS ON FILE
SHEYLA PACHECO                     ADDRESS ON FILE
SHEYLA VELAZQUEZ                   ADDRESS ON FILE
SHEYLY AGUILAR                     ADDRESS ON FILE
SHI INTERNATIONAL CORP             ATTN KRISTIN COLIN 290 DAVIDSON AVE SOMERSET NJ 08873
SHI INTERNATIONAL CORP             PO BOX 952121 DALLAS TX 75395
SHI JAMES                          ADDRESS ON FILE
SHI-LOVE WILLIAMS                  ADDRESS ON FILE
SHI-YUAN WANG                      ADDRESS ON FILE
SHIANE BROWARD                     ADDRESS ON FILE
SHIANN LUXON                       ADDRESS ON FILE
SHIANNE BROWN                      ADDRESS ON FILE
SHIANNE FOWBLE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1746 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                         Page 1971 of 2235

Claim Name                         Address Information
SHIANNE GARLAND                    ADDRESS ON FILE
SHIANNE GILBERT                    ADDRESS ON FILE
SHIANNE WATKINS                    ADDRESS ON FILE
SHICOLA HARRIS                     ADDRESS ON FILE
SHIEANN SANDERS                    ADDRESS ON FILE
SHIEDA HERON                       ADDRESS ON FILE
SHIELDS FACILITIES MAINTENANCE     5 TWOSOME DRIVE MOORESTOWN NJ 08057
SHIENEA MURPHY                     ADDRESS ON FILE
SHIETA BATTLE                      ADDRESS ON FILE
SHIETHEIR THOMAS                   ADDRESS ON FILE
SHIHEED TINDAL                     ADDRESS ON FILE
SHIKARA SANDERS                    ADDRESS ON FILE
SHIKIRA LEE                        ADDRESS ON FILE
SHILAH BRICELAND                   ADDRESS ON FILE
SHILAH MITCHELL                    ADDRESS ON FILE
SHILANO HOWELL                     ADDRESS ON FILE
SHILO PARSONS                      ADDRESS ON FILE
SHILOAH WYATT                      ADDRESS ON FILE
SHILOH DAVIS                       ADDRESS ON FILE
SHILOW FLAKES                      ADDRESS ON FILE
SHIMAN WHITE                       ADDRESS ON FILE
SHIMEISHA MCCLAIN                  ADDRESS ON FILE
SHIMMI LAMBERT                     ADDRESS ON FILE
SHINA MILLER                       ADDRESS ON FILE
SHINAED PEAVEY                     ADDRESS ON FILE
SHINIA NELSON                      ADDRESS ON FILE
SHINISHA REID                      ADDRESS ON FILE
SHIPLEYS WINDOW CLEANING           2333 MAPLE STREET COLUMBUS IN 47201
SHIQUAN HAWKINS                    ADDRESS ON FILE
SHIQUAN PORTEE                     ADDRESS ON FILE
SHIQUELL SCURRY                    ADDRESS ON FILE
SHIQUIL PAULK                      ADDRESS ON FILE
SHIQUITA BETHEA                    ADDRESS ON FILE
SHIQUITA MCGRIFF                   ADDRESS ON FILE
SHIQULIA GLOVER                    ADDRESS ON FILE
SHIQWAUN RICHARDS                  ADDRESS ON FILE
SHIRA AMBUSH                       ADDRESS ON FILE
SHIRA THOMPSON                     ADDRESS ON FILE
SHIRAJUM MUNIRA                    ADDRESS ON FILE
SHIREATHA MORGAN                   ADDRESS ON FILE
SHIREE LAVALLE                     ADDRESS ON FILE
SHIRKIYYA GARLAND                  ADDRESS ON FILE
SHIRLENE HARGRAVE                  ADDRESS ON FILE
SHIRLEY A MOORE                    ADDRESS ON FILE
SHIRLEY BENFORD                    ADDRESS ON FILE
SHIRLEY BROWNING                   ADDRESS ON FILE
SHIRLEY BRUHL                      ADDRESS ON FILE
SHIRLEY CARTER                     ADDRESS ON FILE
SHIRLEY EDEN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1747 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1972 of 2235

Claim Name                          Address Information
SHIRLEY ETZLER                      ADDRESS ON FILE
SHIRLEY FULMER                      ADDRESS ON FILE
SHIRLEY GRIFFIN                     ADDRESS ON FILE
SHIRLEY HOLIDAY                     ADDRESS ON FILE
SHIRLEY JOSEY                       ADDRESS ON FILE
SHIRLEY LAVENDER                    ADDRESS ON FILE
SHIRLEY LOCKLEAR                    ADDRESS ON FILE
SHIRLEY MCGAHA                      ADDRESS ON FILE
SHIRLEY MONTALVO                    ADDRESS ON FILE
SHIRLEY PASTORE                     ADDRESS ON FILE
SHIRLEY POARCH                      ADDRESS ON FILE
SHIRLEY SCOTT                       ADDRESS ON FILE
SHIRLEY SOTO                        ADDRESS ON FILE
SHIRLEY TAYLOR                      ADDRESS ON FILE
SHIRLEY VOSS                        ADDRESS ON FILE
SHIRLEY WYATT                       ADDRESS ON FILE
SHIRON THROWER                      ADDRESS ON FILE
SHIRRAY SIMPSON                     ADDRESS ON FILE
SHIRRICE NONLUECHA                  ADDRESS ON FILE
SHISTAZIA SCHROYER                  ADDRESS ON FILE
SHITARA FLETCHER                    ADDRESS ON FILE
SHITERRIA DAVIS                     ADDRESS ON FILE
SHIVON YEOMAN                       ADDRESS ON FILE
SHJON WATLINGTON                    ADDRESS ON FILE
SHLANDA ROSS                        ADDRESS ON FILE
SHLEBY MARTIN                       ADDRESS ON FILE
SHOALS DISTRIBUTING INC             100 COMMERCE BOULEVARD MUSCLE SHOALS AL 35661
SHOES FOR CREWS INC                 1400 CENTER PARK BLVD SUITE 310 WEST PALM BEACH FL 33401
SHOES FOR CREWS INC                 1400 CENTREPARK BLVD 310 WEST PALM BEACH FL 33401-7403
SHOFFNER MECHANICAL SERVICES        1010 WILDER PL KNOXVILLE TN 37915
SHOLAPE ADENIRAN                    ADDRESS ON FILE
SHON A BROWN                        ADDRESS ON FILE
SHON BURTON                         ADDRESS ON FILE
SHON SMITH                          ADDRESS ON FILE
SHONA SILVOY                        ADDRESS ON FILE
SHONDA MIDKIFF                      ADDRESS ON FILE
SHONDA WHITE                        ADDRESS ON FILE
SHONDREA JOHNSON                    ADDRESS ON FILE
SHONECY REAVES                      ADDRESS ON FILE
SHONETONE HINES                     ADDRESS ON FILE
SHONICA THOMAS                      ADDRESS ON FILE
SHONIKA TAYLOR                      ADDRESS ON FILE
SHONNA DUROSS                       ADDRESS ON FILE
SHONNA SAULMON                      ADDRESS ON FILE
SHONQUEL LINDSEY                    ADDRESS ON FILE
SHONQUITA GAINES                    ADDRESS ON FILE
SHONTALIA GIBSON                    ADDRESS ON FILE
SHONTAYE CRENSHAW                   ADDRESS ON FILE
SHONTE CLECKLEY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1748 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 1973 of 2235

Claim Name                           Address Information
SHONTELL CATER                       ADDRESS ON FILE
SHONTERIA CROSS                      ADDRESS ON FILE
SHONTERICA MITCHELL                  ADDRESS ON FILE
SHONTERRIA JAMES                     ADDRESS ON FILE
SHONTERRIA RUTLEDGE                  ADDRESS ON FILE
SHONWTELLE CANAS                     ADDRESS ON FILE
SHONYE JOHNSON                       ADDRESS ON FILE
SHOOK HARDY & BACON    LLP           ATTN MARK MOEDRITZER 2555 GRAND BLVD KANSAS CITY MO 64108
SHORE CLEAN SOLUTIONS LLC            PO BOX 216 QUANTICO MD 21856
SHORE POINT DISTRIBUTING CO INC      PO BOX 275 ADELPHIA NJ 77100
SHORE WINDOW CLEANING INC            116 W CHESTNUT ST SALISBURY MD 21801
SHORTY HANEY                         ADDRESS ON FILE
SHOTOWN LLC ET AL                    4201 SPRINGHURST BLVD STE 201 C/O CALIBER COMMERCIAL PROP LLC LOUISVILLE KY
                                     40241
SHOVONTOL SMALLS                     ADDRESS ON FILE
SHQUAVIA SHIGGS                      ADDRESS ON FILE
SHRAY PATHANIA                       ADDRESS ON FILE
SHRED IT PORTLAND                    DBA SHRED IT PORTLAND 23166 NETWORK PLACE CHICAGO IL 60673
SHRED IT USA                         DBA SHRED IT PORTLAND 23166 NETWORK PLACE CHICAGO IL 60673
SHREDPROS                            1450 SHELL MOUND ROAD DELTONA FL 32725
SHREWSBURY BOROUGH                   35 W RAILROAD AVE SHREWSBURY PA 17361
SHRONDA CHILDS                       ADDRESS ON FILE
SHTJEFEN SHTJEFNI                    ADDRESS ON FILE
SHUET YI NG                          THE CLEMSON PROPERTY PO BOX 58632 RALEIGH NC 27658-8632
SHULAR COMPANIES                     MICHAEL L. SHULAR PO BOX 490 DANDRIDGE TN 37725
SHUM, GEORGE                         ADDRESS ON FILE
SHUMONICA GARLINGTON                 ADDRESS ON FILE
SHUNELLE PORCENA                     ADDRESS ON FILE
SHUNIECE MOORE                       ADDRESS ON FILE
SHUNITA COTTON                       ADDRESS ON FILE
SHUNPIKE WEST LP                     230 MASON STREET HB NITKIN GROUP GREENWICH CT 06830
SHUNTELL MURPHY                      ADDRESS ON FILE
SHUNTERRIA PUGH                      ADDRESS ON FILE
SHUNTREVIA TODD                      ADDRESS ON FILE
SHURBURTT GROUP INC                  PO BOX 5121 SPARTANBURG SC 29304
SHUWANA BELLAMY                      ADDRESS ON FILE
SHVASHEA MURRAY                      ADDRESS ON FILE
SHWANDA GRIFFIN                      ADDRESS ON FILE
SHY MORRIS                           ADDRESS ON FILE
SHYAN DILLON                         ADDRESS ON FILE
SHYANE CARDONA                       ADDRESS ON FILE
SHYANN BUSHEY                        ADDRESS ON FILE
SHYANN CHAPMAN                       ADDRESS ON FILE
SHYANN DAVIS                         ADDRESS ON FILE
SHYANN ERSKINE                       ADDRESS ON FILE
SHYANN TOMLINSON                     ADDRESS ON FILE
SHYANNA MAYNARD                      ADDRESS ON FILE
SHYANNA THOMPSON                     ADDRESS ON FILE
SHYANNE BAKER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1749 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 1974 of 2235

Claim Name                          Address Information
SHYANNE CORBIN                      ADDRESS ON FILE
SHYANNE DAVIS                       ADDRESS ON FILE
SHYANNE ELKINS                      ADDRESS ON FILE
SHYANNE HAISLET                     ADDRESS ON FILE
SHYANNE HOFFMAN                     ADDRESS ON FILE
SHYANNE HONEYWELL                   ADDRESS ON FILE
SHYANNE MOODY                       ADDRESS ON FILE
SHYANNE SAMANIE                     ADDRESS ON FILE
SHYANNE SELL                        ADDRESS ON FILE
SHYBREA STEPHENS                    ADDRESS ON FILE
SHYENNE WESSELIUS                   ADDRESS ON FILE
SHYERE RIGGINS                      ADDRESS ON FILE
SHYHEEM DIXON                       ADDRESS ON FILE
SHYHEEMA REID                       ADDRESS ON FILE
SHYHEIM BERRY                       ADDRESS ON FILE
SHYHEIM COUSAR                      ADDRESS ON FILE
SHYHEIM SEEPERSAUD                  ADDRESS ON FILE
SHYHEME FAYE                        ADDRESS ON FILE
SHYKIRA PALMER                      ADDRESS ON FILE
SHYLA COLLINS                       ADDRESS ON FILE
SHYLA HAYES                         ADDRESS ON FILE
SHYLA HOWARD                        ADDRESS ON FILE
SHYLA JAMES                         ADDRESS ON FILE
SHYLA JOHNSON                       ADDRESS ON FILE
SHYLA KILLEN                        ADDRESS ON FILE
SHYLA STEWART                       ADDRESS ON FILE
SHYLEAN BOLLOCK                     ADDRESS ON FILE
SHYLYN DAGHUER                      ADDRESS ON FILE
SHYMETRIS WATSON                    ADDRESS ON FILE
SHYNASIA COLON                      ADDRESS ON FILE
SHYNE COUCH                         ADDRESS ON FILE
SHYNEAQUA ELLZEY                    ADDRESS ON FILE
SHYNECE MARSHALL                    ADDRESS ON FILE
SHYNELL JACKSON                     ADDRESS ON FILE
SHYNELL LEWIS                       ADDRESS ON FILE
SHYNETTA SUITE                      ADDRESS ON FILE
SHYQUANDRIA CORBETT                 ADDRESS ON FILE
SHYRA VEACH                         ADDRESS ON FILE
SHYRIE GASKIN                       ADDRESS ON FILE
SHYTAISA MCKNIGHT                   ADDRESS ON FILE
SHYTERA RICE                        ADDRESS ON FILE
SHYTIANA ALFORD                     ADDRESS ON FILE
SHYTOYA MCKINNEY                    ADDRESS ON FILE
SHYVON WIGGINS                      ADDRESS ON FILE
SHYZALIA GANTT                      ADDRESS ON FILE
SI HYUNG PARK                       ADDRESS ON FILE
SIAMION DROBYSHAU                   ADDRESS ON FILE
SIAN BRICE                          ADDRESS ON FILE
SIANA TONUZI                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1750 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 1975 of 2235

Claim Name                            Address Information
SIANI SMITH                           ADDRESS ON FILE
SIANI VAZQUEZ                         ADDRESS ON FILE
SIANNA MIKULA                         ADDRESS ON FILE
SIARA ANKNEY                          ADDRESS ON FILE
SIARA SMITH                           ADDRESS ON FILE
SIARAH MCMULLEN                       ADDRESS ON FILE
SIARRA PALMER                         ADDRESS ON FILE
SIBDONE PEREZ-BORROTO                 ADDRESS ON FILE
SICHA CHAPMAN                         ADDRESS ON FILE
SICHA CIANCHETTA                      ADDRESS ON FILE
SIDDIQ HAYES                          ADDRESS ON FILE
SIDNAE NEWTON                         ADDRESS ON FILE
SIDNEE FARRINGTON                     ADDRESS ON FILE
SIDNEY BARONE                         ADDRESS ON FILE
SIDNEY BOWEN                          ADDRESS ON FILE
SIDNEY BRATCHER                       ADDRESS ON FILE
SIDNEY BRIEMANN                       ADDRESS ON FILE
SIDNEY CONNOR                         ADDRESS ON FILE
SIDNEY KOHN                           ADDRESS ON FILE
SIDNEY KOSKELA-TUCKER                 ADDRESS ON FILE
SIDNEY LORD                           ADDRESS ON FILE
SIDNEY MADDOX                         ADDRESS ON FILE
SIDNEY MARRALE                        ADDRESS ON FILE
SIDNEY MARTINEZ                       ADDRESS ON FILE
SIDNEY MILCENT                        ADDRESS ON FILE
SIDNEY NEWMAN                         ADDRESS ON FILE
SIDNEY PIERSON                        ADDRESS ON FILE
SIDNEY RICE                           ADDRESS ON FILE
SIDNEY ROAN                           ADDRESS ON FILE
SIDNEY SELL                           ADDRESS ON FILE
SIDNEY SLAUGHTER                      ADDRESS ON FILE
SIDNEY SPENCER                        ADDRESS ON FILE
SIDNEY SWANGER                        ADDRESS ON FILE
SIDNEY WALLACE                        ADDRESS ON FILE
SIDNEY WATERS                         ADDRESS ON FILE
SIDNEY WHITWORTH                      ADDRESS ON FILE
SIDNEY WILCOX                         ADDRESS ON FILE
SIDNI REDDEN                          ADDRESS ON FILE
SIEARRA ANDERSON                      ADDRESS ON FILE
SIEDAH FARRELL                        ADDRESS ON FILE
SIEFELDIN DIAB                        ADDRESS ON FILE
SIEGEL MOSES PC ATT AT LAW            8700 W BRYN MAWR SUITE 720N CHICAGO IL 60631
SIEGFRIED GROUP LLP, THE              ATTN WILLIAM J ULRICH, VP 1201 N MARKET ST, STE 700 WILMINGTON DE 19801
SIENA DITTRICH                        ADDRESS ON FILE
SIENA GUADALUPE                       ADDRESS ON FILE
SIENNA VALENCIA                       ADDRESS ON FILE
SIENNA WATERS                         ADDRESS ON FILE
SIERA BAKER                           ADDRESS ON FILE
SIERA BAPTIST                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1751 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 1976 of 2235

Claim Name                          Address Information
SIERA GAY                           ADDRESS ON FILE
SIERA MORRIS                        ADDRESS ON FILE
SIERA RAYNOR                        ADDRESS ON FILE
SIERA STREEVAL                      ADDRESS ON FILE
SIERAH GILMORE                      ADDRESS ON FILE
SIERIHA MCCLAIN                     ADDRESS ON FILE
SIERRA ACCOLLA                      ADDRESS ON FILE
SIERRA ACHESON                      ADDRESS ON FILE
SIERRA ADAMS                        ADDRESS ON FILE
SIERRA ADAMS                        ADDRESS ON FILE
SIERRA ALBRIGHT                     ADDRESS ON FILE
SIERRA ANDERSON                     ADDRESS ON FILE
SIERRA ANDERSON                     ADDRESS ON FILE
SIERRA ASHLEY                       ADDRESS ON FILE
SIERRA ATWOOD                       ADDRESS ON FILE
SIERRA BARWELL                      ADDRESS ON FILE
SIERRA BELTON                       ADDRESS ON FILE
SIERRA BLAKE                        ADDRESS ON FILE
SIERRA BOYKIN                       ADDRESS ON FILE
SIERRA BREEDING                     ADDRESS ON FILE
SIERRA BREWER                       ADDRESS ON FILE
SIERRA BURKE                        ADDRESS ON FILE
SIERRA BURNS                        ADDRESS ON FILE
SIERRA CAGLE                        ADDRESS ON FILE
SIERRA CAMPBELL                     ADDRESS ON FILE
SIERRA CANALES                      ADDRESS ON FILE
SIERRA CARRICK                      ADDRESS ON FILE
SIERRA CHASTEN                      ADDRESS ON FILE
SIERRA CLEMONS                      ADDRESS ON FILE
SIERRA COAKLEY                      ADDRESS ON FILE
SIERRA COOK                         ADDRESS ON FILE
SIERRA COOPER                       ADDRESS ON FILE
SIERRA CRAY                         ADDRESS ON FILE
SIERRA CRUZ                         ADDRESS ON FILE
SIERRA CURRY                        ADDRESS ON FILE
SIERRA DALTON-MCKEE                 ADDRESS ON FILE
SIERRA DAVIS                        ADDRESS ON FILE
SIERRA DEETZ                        ADDRESS ON FILE
SIERRA DELANEY                      ADDRESS ON FILE
SIERRA DOBSON                       ADDRESS ON FILE
SIERRA DUVALL                       ADDRESS ON FILE
SIERRA ECHOLS                       ADDRESS ON FILE
SIERRA EDWARDS                      ADDRESS ON FILE
SIERRA ELLIS                        ADDRESS ON FILE
SIERRA ERSKINE                      ADDRESS ON FILE
SIERRA ESPINOSA                     ADDRESS ON FILE
SIERRA EVANS                        ADDRESS ON FILE
SIERRA FIRE COMMUNICATIONS          11226 N 23RD AVE STE 101 PHOENIX AZ 85029
SIERRA FITZGERALD SIPE              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1752 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 1977 of 2235

Claim Name                            Address Information
SIERRA FOXX                           ADDRESS ON FILE
SIERRA FRIZELL                        ADDRESS ON FILE
SIERRA FUENTES                        ADDRESS ON FILE
SIERRA GARCIA-COPLING                 ADDRESS ON FILE
SIERRA GARMON                         ADDRESS ON FILE
SIERRA GARNER                         ADDRESS ON FILE
SIERRA GRANTLAND                      ADDRESS ON FILE
SIERRA HACKETT                        ADDRESS ON FILE
SIERRA HAYNES                         ADDRESS ON FILE
SIERRA HEDBERG                        ADDRESS ON FILE
SIERRA HODGE                          ADDRESS ON FILE
SIERRA HOLDWAY                        ADDRESS ON FILE
SIERRA IVERSON                        ADDRESS ON FILE
SIERRA JACKSON                        ADDRESS ON FILE
SIERRA JOHNSON                        ADDRESS ON FILE
SIERRA JONES                          ADDRESS ON FILE
SIERRA KENNEDY                        ADDRESS ON FILE
SIERRA KENNEDY                        ADDRESS ON FILE
SIERRA KENNEDY                        ADDRESS ON FILE
SIERRA KERSH                          ADDRESS ON FILE
SIERRA KEYS                           ADDRESS ON FILE
SIERRA KEYS                           ADDRESS ON FILE
SIERRA KILLIAN                        ADDRESS ON FILE
SIERRA LAWRENCE                       ADDRESS ON FILE
SIERRA LAY                            ADDRESS ON FILE
SIERRA LEMON                          ADDRESS ON FILE
SIERRA LINCOLN                        ADDRESS ON FILE
SIERRA LIVINGSTON                     ADDRESS ON FILE
SIERRA LOLLIS                         ADDRESS ON FILE
SIERRA LONG                           ADDRESS ON FILE
SIERRA MACIOGE                        ADDRESS ON FILE
SIERRA MACULAY                        ADDRESS ON FILE
SIERRA MANGRUM                        ADDRESS ON FILE
SIERRA MCDANIEL                       ADDRESS ON FILE
SIERRA MCELWANEY                      ADDRESS ON FILE
SIERRA MCGILL                         ADDRESS ON FILE
SIERRA MCGILL                         ADDRESS ON FILE
SIERRA MCKAY                          ADDRESS ON FILE
SIERRA MIDILE-KRCAL                   ADDRESS ON FILE
SIERRA MILES                          ADDRESS ON FILE
SIERRA MILLER                         ADDRESS ON FILE
SIERRA MINER                          ADDRESS ON FILE
SIERRA MOODY                          ADDRESS ON FILE
SIERRA MORNINGSTAR                    ADDRESS ON FILE
SIERRA MOTT                           ADDRESS ON FILE
SIERRA MURRAY                         ADDRESS ON FILE
SIERRA NAZZRIE-GODA                   ADDRESS ON FILE
SIERRA NICHOLS                        ADDRESS ON FILE
SIERRA PAIGE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1753 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                        Page 1978 of 2235

Claim Name                          Address Information
SIERRA PASCH                        ADDRESS ON FILE
SIERRA PASTRANA                     ADDRESS ON FILE
SIERRA PETERKE                      ADDRESS ON FILE
SIERRA PHILLIPS                     ADDRESS ON FILE
SIERRA PICKETT                      ADDRESS ON FILE
SIERRA PLOURDE                      ADDRESS ON FILE
SIERRA REYNOLDS                     ADDRESS ON FILE
SIERRA RHODES                       ADDRESS ON FILE
SIERRA RIVERA                       ADDRESS ON FILE
SIERRA ROBBINS                      ADDRESS ON FILE
SIERRA ROBINSON                     ADDRESS ON FILE
SIERRA ROSE                         ADDRESS ON FILE
SIERRA RUTLEDGE                     ADDRESS ON FILE
SIERRA SANCHEZ                      ADDRESS ON FILE
SIERRA SHOE                         ADDRESS ON FILE
SIERRA SHUMAKER                     ADDRESS ON FILE
SIERRA SILVA                        ADDRESS ON FILE
SIERRA SILVA                        ADDRESS ON FILE
SIERRA SINGLETON                    ADDRESS ON FILE
SIERRA SLUCE                        ADDRESS ON FILE
SIERRA SMITH                        ADDRESS ON FILE
SIERRA SPAIN                        ADDRESS ON FILE
SIERRA STADALSKY                    ADDRESS ON FILE
SIERRA STANWICK                     ADDRESS ON FILE
SIERRA STOCKHAUS                    ADDRESS ON FILE
SIERRA STONE                        ADDRESS ON FILE
SIERRA SWINDLER                     ADDRESS ON FILE
SIERRA TATMAN                       ADDRESS ON FILE
SIERRA TESCH                        ADDRESS ON FILE
SIERRA TURNER                       ADDRESS ON FILE
SIERRA TYLER                        ADDRESS ON FILE
SIERRA TYREE                        ADDRESS ON FILE
SIERRA VITOLO                       ADDRESS ON FILE
SIERRA VOZZELLA                     ADDRESS ON FILE
SIERRA WALKER                       ADDRESS ON FILE
SIERRA WARD                         ADDRESS ON FILE
SIERRA WATSON                       ADDRESS ON FILE
SIERRA WETHERINGTON                 ADDRESS ON FILE
SIERRA WHITEHEAD                    ADDRESS ON FILE
SIERRA WILLARD                      ADDRESS ON FILE
SIERRA WILLIS                       ADDRESS ON FILE
SIERRA WILLSON                      ADDRESS ON FILE
SIERRA WINGFIELD                    ADDRESS ON FILE
SIERRAH PLACE                       ADDRESS ON FILE
SIERRIA MCLAMB                      ADDRESS ON FILE
SIERTA LONG                         ADDRESS ON FILE
SIGDA GUTIERREZ                     ADDRESS ON FILE
SIGN SYSTEMS INC                    7084 LEE HIGHWAY RADFORD VA 24141
SIGNATURE CONTRACTOR LLC            121 WILSON AVE SEWELL NJ 08080



Epiq Corporate Restructuring, LLC                                                      Page 1754 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 1979 of 2235

Claim Name                            Address Information
SIGNATURE COURT REPORTING INC         105 S NARCISSUS AVE STE 400 WEST PALM BEACH FL 33401
SIGNFACTORY DIRECT INC                1202 INDUSTRIAL PARK RD WILKESBORO NC 28697
SIGNS UP                              111 E DUNLAP STE 1 216 PHOENIX AZ 85020
SIGNSNOW                              1537 41 FT CAMPBELL BLVD CLARKSVILLE TN 37042
SIHAM OMER                            ADDRESS ON FILE
SIKORSKI LANDSCAPING                  PO BOX 730323 ORMOND BEACH FL 32173
SIKUDHANI SHAHZADE                    ADDRESS ON FILE
SILAS CRAWFORD                        ADDRESS ON FILE
SILAS DARBY                           ADDRESS ON FILE
SILIA DORY                            ADDRESS ON FILE
SILKIA BLACKSHEAR                     ADDRESS ON FILE
SILVANA BAIROS                        ADDRESS ON FILE
SILVANIA ALFONZO                      ADDRESS ON FILE
SILVANO MATIAS                        ADDRESS ON FILE
SILVER FOX CARPET & WINDOW CLEANING   5801 PUEBLO TRAIL GAYLORD MI 49735
SILVERIA DE LA ROSA MARTINEZ          ADDRESS ON FILE
SILVERMAN REALTY ASSOCIATES LLC       12A FIIMORE PLACE FREEPOT NY 11520
SILVERMAN REALTY ASSOCIATES LLC       12A FILMORE PLACE FREEPORT NY 11520
SILVIA MOREJON DE FLORES              ADDRESS ON FILE
SILVIA WHARRAM                        ADDRESS ON FILE
SILVINO SALGADO                       ADDRESS ON FILE
SILVIO VICENTE                        ADDRESS ON FILE
SIMAUO LINGKOL                        ADDRESS ON FILE
SIMAYA WOMACK                         ADDRESS ON FILE
SIMEON BYNOM                          ADDRESS ON FILE
SIMEON GUESS                          ADDRESS ON FILE
SIMEON PAULK                          ADDRESS ON FILE
SIMEYON BLAKENEY                      ADDRESS ON FILE
SIMGE GULAP                           ADDRESS ON FILE
SIMIA SWAIN                           ADDRESS ON FILE
SIMMIE WILLIAMS                       ADDRESS ON FILE
SIMMONS ASSOCIATES LTD                115 S MAIN ST STE 301 PROVIDENCE RI 02903
SIMON BISSINGER                       ADDRESS ON FILE
SIMON CAPITAL GP                      C/O M.S. MGMT ASSOCIATES INC 225 WEST WASHINGTON STREET INDIANAPOLIS IN
                                      46204-3438
SIMON CAPITAL GP                      1361 MOMENTUM PLACE CHICAGO IL 60689-5313
SIMON JONES                           ADDRESS ON FILE
SIMON KUSNIAR                         ADDRESS ON FILE
SIMON MANGE                           ADDRESS ON FILE
SIMON PROPERTY GROUP L.P.             C/O SIMON PROPERTY GROUP 225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204
SIMON PROPERTY GROUP, INC.            ATTN: PERIPHERAL LEGAL DEPARTMENT NATIONAL CITY CENTER 115 W. WASHINGTON
                                      STREET INDIANAPOLIS IN 46204
SIMON ROOFING AND SHEET METAL CORP    70 KARAGO AVE YOUNGSTOWN OH 44512
SIMON SHI                             ADDRESS ON FILE
SIMON TEWODROS                        ADDRESS ON FILE
SIMON THOMAS                          ADDRESS ON FILE
SIMON THOMAS                          ADDRESS ON FILE
SIMONA SEAGO                          ADDRESS ON FILE
SIMONE CHAVIS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1755 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1980 of 2235

Claim Name                            Address Information
SIMONE GERABAN                        ADDRESS ON FILE
SIMONE HALL                           ADDRESS ON FILE
SIMONE HARRISON                       ADDRESS ON FILE
SIMONE HARVATH                        ADDRESS ON FILE
SIMONE MANSON                         ADDRESS ON FILE
SIMONE ROWE                           ADDRESS ON FILE
SIMONE STAFFORD                       ADDRESS ON FILE
SIMONE SWENSON                        ADDRESS ON FILE
SIMPLEX MONITORING LLC                50 TECHNOLOGY DRIVE WESTMINSTER MA 01441
SIMPLEX MONITORING LLC                50 TECHNOLOGY DRIVE WESTMINSTER MA 01473
SIMPLY SUPERIOR WINDOW CLEANING       882 PATRIOT DR STE F MOORPARK CA 93021
SIMPSON COUNTY KY                     PO BOX 242 FRANKLIN KY 42135
SIMPSONS MAINTENANCE                  2240 SUTHERLAND AVE SUITE 105 KNOXVILLE TN 37919
SIMPSONS MAINTENANCE                  5413 N BARLEY WAY MUNCIE IN 47304
SIMRAN SINGH                          ADDRESS ON FILE
SIMRANJEET KAUR                       ADDRESS ON FILE
SIMS KERCE                            ADDRESS ON FILE
SINAJO MANNEH                         ADDRESS ON FILE
SINAPI LAW ASSOCIATES LTD             2374 POST RD STE 201 WARWICK RI 02886
SINBI GBADAMOSI                       ADDRESS ON FILE
SINCERE MASON                         ADDRESS ON FILE
SINCERE TONES                         ADDRESS ON FILE
SINCERE WRENN                         ADDRESS ON FILE
SINCLAIR WRIGHT                       ADDRESS ON FILE
SINDAY BUTLER                         ADDRESS ON FILE
SINDELL CURRY                         ADDRESS ON FILE
SINEAD KINLAN                         ADDRESS ON FILE
SINGING RIVER ELECTRIC COOP           11187 OLD 63 S PO BOX 767 LUCEDALE MI 39452
SINGING RIVER ELECTRIC COOP           PO BOX 767 LUCEDALE MS 39452
SINGING RIVER ELECTRIC COOP INC       PO BOX 767 LUCEDALE MS 39452-0767
SINJIN SMITH                          ADDRESS ON FILE
SINTERA FOLLETTE                      ADDRESS ON FILE
SINTHIA RAMIREZ                       ADDRESS ON FILE
SINTONIO TRIPLETT                     ADDRESS ON FILE
SIOBHAN GARNETTO                      ADDRESS ON FILE
SIOBHAN JACKSON                       ADDRESS ON FILE
SIOBHAN ODELL                         ADDRESS ON FILE
SIR AVINGTIN                          ADDRESS ON FILE
SIR YOUNG                             ADDRESS ON FILE
SIRAAJ BUTLER                         ADDRESS ON FILE
SIRADA SUEPRASERT                     ADDRESS ON FILE
SIRDARRELL BOLTON                     ADDRESS ON FILE
SIRDENNIS NEWSOME                     ADDRESS ON FILE
SIREMI AMADOR COLLADO                 ADDRESS ON FILE
SIRENA RUIZ                           ADDRESS ON FILE
SIRENY CRUZ ESTRADA                   ADDRESS ON FILE
SIRI BROWNE                           ADDRESS ON FILE
SIRI MOSELEY                          ADDRESS ON FILE
SIRMEDRA MAYO                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1756 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 1981 of 2235

Claim Name                          Address Information
SIRNA SONS PRODUCE                  7176 STATE RT 88 RAVENNA OH 44266
SIRRA MBYE                          ADDRESS ON FILE
SIRREA MITCHELL                     ADDRESS ON FILE
SIRRON NORRIS                       ADDRESS ON FILE
SISSI GARCES                        ADDRESS ON FILE
SISSY JENKINS                       ADDRESS ON FILE
SISSY PEDERSON                      ADDRESS ON FILE
SISTERS VINTAGE RENTALS             4627 MEREDITH RD KNOXVILLE TN 37921-2812
SITARA HULL                         ADDRESS ON FILE
SITE SPECIFIC DESIGN INC            1704 ROCKWELL ROAD ABINGTON PA 19001
SIVON HAKIMOVICH                    ADDRESS ON FILE
SIXTO GARCIA                        ADDRESS ON FILE
SJ CLEANING SOLUTIONS LLC           18496 GAMBLER RD MOUNT VERNON OH 43050
SJG ENTERPRISES INC                 3304 LAKE CITY HWY WARSAW IN 46580
SJN ELECTRICAL SERVICES             200 N BELT E SWANSEA IL 62226
SK MECHANICAL LLC                   ROTO ROOTER AKRON OH PO BOX 3527 CUYAHOGA FALLS OH 44223
SKANDER ERRAI                       ADDRESS ON FILE
SKENE LAW FIRM PC                   2614 ROUTE 516 OLD BRIDGE NJ 08857
SKETENA WHITE                       ADDRESS ON FILE
SKIP CANFIELD                       ADDRESS ON FILE
SKIP MARTIN                         ADDRESS ON FILE
SKOI LOWE                           ADDRESS ON FILE
SKURNIK WINES INC                   PO BOX 1315 SYOSSET NY 11791
SKY BACHELLOR                       ADDRESS ON FILE
SKY DEBOEVER                        ADDRESS ON FILE
SKY EDWARDS                         ADDRESS ON FILE
SKY FORSMAN                         ADDRESS ON FILE
SKY WHIPPLE                         ADDRESS ON FILE
SKYANN PORTER                       ADDRESS ON FILE
SKYE BAILEY                         ADDRESS ON FILE
SKYE CLEAVER                        ADDRESS ON FILE
SKYE CRISS                          ADDRESS ON FILE
SKYE DAVIS                          ADDRESS ON FILE
SKYE DUMOND                         ADDRESS ON FILE
SKYE GAINES                         ADDRESS ON FILE
SKYE JONES                          ADDRESS ON FILE
SKYE MUNIZ                          ADDRESS ON FILE
SKYE THOMAS                         ADDRESS ON FILE
SKYELYN TUBBS                       ADDRESS ON FILE
SKYLA ALLEN                         ADDRESS ON FILE
SKYLA BUCHANAN                      ADDRESS ON FILE
SKYLA TINKER                        ADDRESS ON FILE
SKYLA TOTH                          ADDRESS ON FILE
SKYLAA STURM                        ADDRESS ON FILE
SKYLAH BYAS-MOORE                   ADDRESS ON FILE
SKYLAND DISTRIBUTING CO INC         1 OVERLAND INDUSTRIAL BLVD ASHEVILLE NC 28806
SKYLAR ANDERSON                     ADDRESS ON FILE
SKYLAR BRANNEN                      ADDRESS ON FILE
SKYLAR BROWN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1757 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 1982 of 2235

Claim Name                        Address Information
SKYLAR BRYAN                      ADDRESS ON FILE
SKYLAR BURFORD                    ADDRESS ON FILE
SKYLAR CAIN                       ADDRESS ON FILE
SKYLAR CASTLE                     ADDRESS ON FILE
SKYLAR CATON                      ADDRESS ON FILE
SKYLAR COOK                       ADDRESS ON FILE
SKYLAR DIXON                      ADDRESS ON FILE
SKYLAR DONALDSON                  ADDRESS ON FILE
SKYLAR DUNAWAY                    ADDRESS ON FILE
SKYLAR EASON                      ADDRESS ON FILE
SKYLAR GARDNER                    ADDRESS ON FILE
SKYLAR GIBSON                     ADDRESS ON FILE
SKYLAR GRIER                      ADDRESS ON FILE
SKYLAR HASKELL                    ADDRESS ON FILE
SKYLAR HAWKINS                    ADDRESS ON FILE
SKYLAR HAYNES                     ADDRESS ON FILE
SKYLAR HERTZ                      ADDRESS ON FILE
SKYLAR HUNTER                     ADDRESS ON FILE
SKYLAR JOHNSTON                   ADDRESS ON FILE
SKYLAR LILLY                      ADDRESS ON FILE
SKYLAR MACK                       ADDRESS ON FILE
SKYLAR MCMEANS                    ADDRESS ON FILE
SKYLAR MCNEELY                    ADDRESS ON FILE
SKYLAR MCQUEEN                    ADDRESS ON FILE
SKYLAR MOROZ                      ADDRESS ON FILE
SKYLAR MORROW                     ADDRESS ON FILE
SKYLAR PASTOR                     ADDRESS ON FILE
SKYLAR POSTON                     ADDRESS ON FILE
SKYLAR PRATT                      ADDRESS ON FILE
SKYLAR RATLEDGE                   ADDRESS ON FILE
SKYLAR SMITH                      ADDRESS ON FILE
SKYLAR SMITH                      ADDRESS ON FILE
SKYLAR STRICKLAND                 ADDRESS ON FILE
SKYLAR TICE                       ADDRESS ON FILE
SKYLAR TROMMLER                   ADDRESS ON FILE
SKYLAR VALERIO                    ADDRESS ON FILE
SKYLAR WEBB                       ADDRESS ON FILE
SKYLAR WILBURN                    ADDRESS ON FILE
SKYLAR WILLIAMS                   ADDRESS ON FILE
SKYLAR WOOTEN                     ADDRESS ON FILE
SKYLER BAILEY                     ADDRESS ON FILE
SKYLER BROWN                      ADDRESS ON FILE
SKYLER DICKSON                    ADDRESS ON FILE
SKYLER HENDERSON                  ADDRESS ON FILE
SKYLER JOHNSON                    ADDRESS ON FILE
SKYLER KEY                        ADDRESS ON FILE
SKYLER LENNON                     ADDRESS ON FILE
SKYLER LUCKE                      ADDRESS ON FILE
SKYLER ROSSETTI                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1758 OF 2008
                                              RUBY TUESDAY
                     Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                               Service List
                                                                            Page 1983 of 2235

Claim Name                          Address Information
SKYLER ROUSE                        ADDRESS ON FILE
SKYLER RUANTO                       ADDRESS ON FILE
SKYLER SCHULTZ                      ADDRESS ON FILE
SKYLER SCHWEGMAN                    ADDRESS ON FILE
SKYLER SEXTON                       ADDRESS ON FILE
SKYLER SIVIERO                      ADDRESS ON FILE
SKYLER SPRING                       ADDRESS ON FILE
SKYLER STINE                        ADDRESS ON FILE
SKYLER SUMNER                       ADDRESS ON FILE
SKYLER WOESNER                      ADDRESS ON FILE
SKYLIN FUNK                         ADDRESS ON FILE
SKYLINE BUILDING SERVICES INC       116 BEULAH ST 2 WHITMAN MA 02382
SKYLOR LONG                         ADDRESS ON FILE
SKYLYNN FARR                        ADDRESS ON FILE
SKYLYNN OTERO                       ADDRESS ON FILE
SKYY GLOVER                         ADDRESS ON FILE
SKYY WHEELER                        ADDRESS ON FILE
SL NUSBAUM REALTY CO ESCROW AGENT   1000 BANK OF AMERICA CENTER ONE COMMERCIAL PLACE (23510) P.O. BOX 2491 NORFOLK
                                    VA 23501
SLATER, KEITH A                     2018 HORNSBY DR FRANKLIN TN 37064
SLAVA MORRIS                        ADDRESS ON FILE
SLAYTON ST PIERRE                   ADDRESS ON FILE
SLOAN BAUGHMAN                      ADDRESS ON FILE
SLOAN SCHMITT                       ADDRESS ON FILE
SLOANE NUNEZ                        ADDRESS ON FILE
SLOCUM SONS                         PO BOX 476 NORTH HAVEN CT 06473
SLUTZKY, WOLFE AND BAILEY, LLP      2255 CUMBERLAND PARKWAY BUILDING 1300 ATLANTA GA 30339
SLUTZKYWOLFEAND BAILEY              ADDRESS ON FILE
SLYVESTER LARK                      ADDRESS ON FILE
SMITH BROTHERS DIST BOWLING GREEN   930 SEARCY WAY BOWLING GREEN KY 42103
SMITH GAMBRELL AND RUSSELL LLP      1230 PEACHTREE ST NE ATLANTA GA 30309-3592
SMITH RENTALS INVESTMENTS           306 WARD AVE CARUTHERSVILLE MO 63830-1449
SMITH SON LAWNCARE INC              PO BOX 6151 SPRING HILL FL 34611
SMITH VAUGHN                        ADDRESS ON FILE
SMITH, GAMBRELL & RUSSELL, LLP      ATTENTION: DENNIS WEBB, JR. 1230 PEACHTREE STREET N.E., STE. 3100 ATLANTA GA
PROMENADE                           30309
SMITHCO SERVICES                    4420 GEORGIA AVE WEST PALM BEACH FL 33405
SMITHFIELD FIRE MARSHALS OFFICE     111 S4TH ST, SMITHFIELD NC 27577
SMOKEY MOUNTAIN BLACK BEARS         1009 ALPINE RD SEYMOUR TN 38765
SMOKY MOUNTAIN MICROGREENS          5723 LAKESHORE DR TALLASSEE TN 37878
SMOKY MOUNTAIN TOURISM              DEVELOPMENT AUTHORITY 201 S WASHINGTON ST MARYVILLE TN 37804
SMS HOTEL EQUITIES, INC.            2100 PARKLAKE DRIVE N.E. ATLANTA GA 30345
SMYRA ENZOR                         ADDRESS ON FILE
SNAGAJOB                            SNAGAJOBCOM INC 32978 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
SNAKE N ROOTER                      3370 N E RALPH POWELL RD LEES SUMMIT MO 64064
SNAPFINGER INC                      3025 WINDWARD PLZ, STE 550 ALPHARETTA GA 30005
SNAPPY REFRIGERATION LLC            297 GARLINGTON RD STE B GREENVILLE SC 29615
SNOW WORKS                          10120 FITE CIRCLE SAINT LOUIS MO 63123
SNOW WORKS LLC                      10120 FITE CIRLE ST. LOUIS MO 63123



Epiq Corporate Restructuring, LLC                                                            Page 1759 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                              Page 1984 of 2235

Claim Name                              Address Information
SNOWDON SQUARE RETAIL ASSOCIATION INC   10096 RED RUN BLVD STE 300 OWINGS MILS MD 21117
SNOWMAN                                 213 GREGORY LANE PO BOX 78 BLOOMFIELD IA 52537
SNOWMAN LLC                             213 GREGORY LN PO BOX 78 BLOOMFIELD IA 52537
SNOWPLOWING CONTRACTOR                  18501 HENRY CT RAY MI 48096
SNOWY XAYSONGKHAM                       ADDRESS ON FILE
SOBB STERLING, LLC                      ATTN: LEASE ADMINISTRATION 1707 N. WATERFRONT PARKWAY WICHITA KS 67206
SOCAL MICRO INC                         5140 E LA PALMA AVE SUITE 102 ANAHEIM HILLS CA 92807
SOCIETY FOR CORPORATE GOVERNANCE        240 W 35TH ST, STE 400 NEW YORK NY 10001
SOCORRO LAWSON                          ADDRESS ON FILE
SODAJERK SOLUTIONS LLC                  PO BOX 601 NORTH GRAFTON MA 01536
SOFIA CARCACHE                          ADDRESS ON FILE
SOFIA EMANUELE                          ADDRESS ON FILE
SOFIA LOZADA                            ADDRESS ON FILE
SOFIA MICHAELOWSKI                      ADDRESS ON FILE
SOFIA MICHALOWSKI                       ADDRESS ON FILE
SOFIA NELSON                            ADDRESS ON FILE
SOFIA WHITEFIELD                        ADDRESS ON FILE
SOFIRIFA PAPANYE                        ADDRESS ON FILE
SOHEILA BAIZE                           ADDRESS ON FILE
SOKBUAY NG                              706 CAMPUSVIEW DR COLUMBIA MO 65201
SOKONG EIM                              ADDRESS ON FILE
SOL ACOSTA                              ADDRESS ON FILE
SOL BERRIOS ALBALADEJO                  ADDRESS ON FILE
SOL SIERRA RODRIGUEZ                    ADDRESS ON FILE
SOLAGE ALEXANDER                        ADDRESS ON FILE
SOLANGE MOTA                            ADDRESS ON FILE
SOLANTIC OF JACKSONVILLE LLC            PO BOX 403959 ATLANTA GA 30384
SOLANYI MOTINO PINEDA                   ADDRESS ON FILE
SOLARWINDS INC                          PO BOX 730720 DALLAS TX 75373
SOLEDAD AVELAR                          ADDRESS ON FILE
SOLEDAD MORALES                         ADDRESS ON FILE
SOLEIL SAKRY                            ADDRESS ON FILE
SOLI ENTERPRISES INC                    340 W 26TH STREET ERIE PA 16508
SOLID WASTE AUTHORITY                   PO BOX 1664 CONWAY SC 29528
SOLID WASTE AUTHORITY                   100 N MAIN ST SUITE 1510 HINESVILLE GA 31313
SOLIYANA BIRU                           ADDRESS ON FILE
SOLLIET AVILA-FERNANDEZ                 ADDRESS ON FILE
SOLOMON ARLINE                          ADDRESS ON FILE
SOLOMON BOSTON                          ADDRESS ON FILE
SOLOMON BRUNSON                         ADDRESS ON FILE
SOLOMON COX                             ADDRESS ON FILE
SOLOMON HAMMOND                         ADDRESS ON FILE
SOLOMON KIRCHER                         ADDRESS ON FILE
SOLOMON LAURO                           ADDRESS ON FILE
SOLOMON LEWIS                           ADDRESS ON FILE
SOLOMON SHEPHARD                        ADDRESS ON FILE
SOLOMON STEVENS                         ADDRESS ON FILE
SOLOMON STINCHCOMB                      ADDRESS ON FILE
SOLOMON SUMMEY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1760 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 1985 of 2235

Claim Name                           Address Information
SOLOMON THOMAS                       ADDRESS ON FILE
SOLON GEER                           ADDRESS ON FILE
SOMER HUNT                           ADDRESS ON FILE
SOMER TOMS                           ADDRESS ON FILE
SOMERSET HOSPITAL                    225 SOUTH CENTER AVE SOMERSET PA 15501
SOMERSET PULASKI COUNTY              CHAMBER OF COMMERCE 445 S HWY 27 SUITE 101 SOMERSET KY 42501
SOMMER BASS                          ADDRESS ON FILE
SOMMER BRENDEL                       ADDRESS ON FILE
SOMMER HALSEY                        ADDRESS ON FILE
SOMMER MARTINEZ                      ADDRESS ON FILE
SOMMER MILLER                        ADDRESS ON FILE
SOMMER PIRO                          ADDRESS ON FILE
SOMMER ROSEBUD                       ADDRESS ON FILE
SOMMER ROSS                          ADDRESS ON FILE
SOMMER STUART                        ADDRESS ON FILE
SOMMER WELBORNE                      ADDRESS ON FILE
SOMMORA MIDDLETON                    ADDRESS ON FILE
SON MARTINEZ                         ADDRESS ON FILE
SON SHINE PRODUCE IN                 PO BOX 20282 KNOXVILLE TN 37940
SONDRA MASCHLER                      ADDRESS ON FILE
SONDRA PETTAWAY                      ADDRESS ON FILE
SONDRA RATHJE                        ADDRESS ON FILE
SONDRA SCOTT                         ADDRESS ON FILE
SONDRA TILLMAN                       ADDRESS ON FILE
SONDRA WALENCIAK                     ADDRESS ON FILE
SONDRA WALLACE                       ADDRESS ON FILE
SONGOBONG OKON                       ADDRESS ON FILE
SONI STEWART                         ADDRESS ON FILE
SONIA AGUILERA                       ADDRESS ON FILE
SONIA BLACKMON                       ADDRESS ON FILE
SONIA CHAVEZ                         ADDRESS ON FILE
SONIA ELIAS                          ADDRESS ON FILE
SONIA GARCIA                         ADDRESS ON FILE
SONIA HOYLE                          ADDRESS ON FILE
SONIA JONES                          ADDRESS ON FILE
SONIA LUNN                           ADDRESS ON FILE
SONIA NOYOLA                         ADDRESS ON FILE
SONIA OWEN                           ADDRESS ON FILE
SONIA RODRIGUEZ                      ADDRESS ON FILE
SONIA ROMERO                         ADDRESS ON FILE
SONIA SANTIAGO                       ADDRESS ON FILE
SONIA VILLEGAS                       ADDRESS ON FILE
SONIA WAHOME                         ADDRESS ON FILE
SONIA WOODSIDE                       ADDRESS ON FILE
SONIE BALDWIN                        ADDRESS ON FILE
SONIE RENE                           ADDRESS ON FILE
SONIQUE ROBINSON                     ADDRESS ON FILE
SONJA GILES                          ADDRESS ON FILE
SONJA JONES                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1761 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 1986 of 2235

Claim Name                          Address Information
SONJE LIGHT                         ADDRESS ON FILE
SONNY HILL                          ADDRESS ON FILE
SONNY MINEO                         ADDRESS ON FILE
SONORA GILLESPIE                    ADDRESS ON FILE
SONORA WALDROP                      ADDRESS ON FILE
SONORAN ENVIROMENTS                 LANDSCAPING & MAINTENANCE ATTN CURTIS HOWELL, PRESIDENT 7807 E GREEWAY RD, STE
                                    7B SCOTTSDALE AZ 85260
SONRIZE ELECTRICAL ENTERPRISES      2808 AARON DRIVE CHESAPEAKE VA 23323
SONS UPHOLSTERY                     2286 WHIRLAWAY COURT INDIANAPOLIS IN 46234
SONYA CHRISTIE                      ADDRESS ON FILE
SONYA DALTON                        ADDRESS ON FILE
SONYA DATES                         ADDRESS ON FILE
SONYA FLOYD                         ADDRESS ON FILE
SONYA FORTNER                       ADDRESS ON FILE
SONYA GUSTIN                        ADDRESS ON FILE
SONYA HANE                          ADDRESS ON FILE
SONYA MADDOX                        ADDRESS ON FILE
SONYA MCCRAY                        ADDRESS ON FILE
SONYA MONTGOMERY                    ADDRESS ON FILE
SONYA PULLEY                        ADDRESS ON FILE
SONYA ROACH                         ADDRESS ON FILE
SOPHIA ALBEE                        ADDRESS ON FILE
SOPHIA BERNHART                     ADDRESS ON FILE
SOPHIA BJERREGAARD                  ADDRESS ON FILE
SOPHIA BOECKSTIEGEL                 ADDRESS ON FILE
SOPHIA BOURGEOIS                    ADDRESS ON FILE
SOPHIA CANADY                       ADDRESS ON FILE
SOPHIA CHENG                        ADDRESS ON FILE
SOPHIA CHRISTIASEN                  ADDRESS ON FILE
SOPHIA CLEMENTS                     ADDRESS ON FILE
SOPHIA CONDE                        ADDRESS ON FILE
SOPHIA CONDEN                       ADDRESS ON FILE
SOPHIA CROSS                        ADDRESS ON FILE
SOPHIA DATI                         ADDRESS ON FILE
SOPHIA DEIRO                        ADDRESS ON FILE
SOPHIA DEMESON                      ADDRESS ON FILE
SOPHIA DEMIRCIOGLU                  ADDRESS ON FILE
SOPHIA DETTINBURN                   ADDRESS ON FILE
SOPHIA DJILO                        ADDRESS ON FILE
SOPHIA ENGLISH                      ADDRESS ON FILE
SOPHIA FORNTER                      ADDRESS ON FILE
SOPHIA GILES                        ADDRESS ON FILE
SOPHIA GUGLIELMI                    ADDRESS ON FILE
SOPHIA HALL                         ADDRESS ON FILE
SOPHIA HAMM                         ADDRESS ON FILE
SOPHIA JABERI                       ADDRESS ON FILE
SOPHIA JENKINS                      ADDRESS ON FILE
SOPHIA JUNGERS                      ADDRESS ON FILE
SOPHIA KELLEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1762 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1987 of 2235

Claim Name                               Address Information
SOPHIA KIRBY                             ADDRESS ON FILE
SOPHIA KOUKOULIS                         ADDRESS ON FILE
SOPHIA LESNAU                            ADDRESS ON FILE
SOPHIA LORIMER                           ADDRESS ON FILE
SOPHIA MIRZA                             ADDRESS ON FILE
SOPHIA MULLINS                           ADDRESS ON FILE
SOPHIA MURIEL SOLETA                     ADDRESS ON FILE
SOPHIA NINE                              ADDRESS ON FILE
SOPHIA PHILLIPS                          ADDRESS ON FILE
SOPHIA RANDALL                           ADDRESS ON FILE
SOPHIA RESER                             ADDRESS ON FILE
SOPHIA RODRIGUEZ                         ADDRESS ON FILE
SOPHIA SISE                              ADDRESS ON FILE
SOPHIA SMITH                             ADDRESS ON FILE
SOPHIA SMITH                             ADDRESS ON FILE
SOPHIA THOMAS                            ADDRESS ON FILE
SOPHIA VALDEZ                            ADDRESS ON FILE
SOPHIE ADAM                              ADDRESS ON FILE
SOPHIE HARKINS                           ADDRESS ON FILE
SOPHIE ORTEGA                            ADDRESS ON FILE
SOPHIE-NICOLE MULANAX                    ADDRESS ON FILE
SORAYA LOPES                             ADDRESS ON FILE
SORAYA RODRIGUEZ                         ADDRESS ON FILE
SORG INC                                 131 CROSS RD BLOOMSBURG PA 17815
SORIANNY DUARTE                          ADDRESS ON FILE
SORIYA WARD                              ADDRESS ON FILE
SOTIRIOS MANTEKAS                        ADDRESS ON FILE
SOUKANNHA PHIMMASONE                     ADDRESS ON FILE
SOULAI DUNSEITH                          ADDRESS ON FILE
SOULGARDEN LLC                           1027 S MAIN ST JOPLIN MO 64801
SOURCE_FILE                              DANIEL G. BECKETT, ESQ. SMITH LEWIS, LLP 111 SOUTH NINTH STREET, SUITE 200 PO
                                         BOX 918 COLUMBIA MO 65205-0918
SOUTH ASHEVILLE HOTEL ASSOCIATES LLC     C/O JOHN G. WINKENWERDER HAMPTON INN & SUITES 18 ROCKWOOD ROOAD FLETCHER NC
                                         28732
SOUTH ASHEVILLE HOTEL ASSOCIATES LLC     ATTN JOHN G WINKENWERDER 18 ROCKWOOD RD FLETCHER NC 28732
SOUTH ATLANTA ORTHOPEDICS SPORT          PO BOX 9140 BELFAST ME 04915
MEDICINE
SOUTH ATLANTA URGENT CARE                5185 OLD NATIONAL HWY ATLANTA GA 30349
SOUTH BRUNSWICK W S REVENUE              SBWS PO BOX 190 MONMOUTH JCT NJ 08852
SOUTH CAROLINA DEPARTMENT OF HEALTH      AND ENVIRONMENTAL CONTROL 2600 BULL STREET COLUMBIA SC 29201
SOUTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES SC HEALTHY CONNECTIONS MEDICAID P.O. BOX 8206 COLUMBIA SC
                                        29202-8206
SOUTH CAROLINA DEPT HEALTH & ENV CONTL   2600 BULL ST STATE PARK BUILDING 17 COLUMBIA SC 29201
SOUTH CAROLINA DEPT OF HEALTH &          ENVIROMENTAL CONTROL 2600 BULL ST STATE PARK BUILDING 17 COLUMBIA SC 29201
SOUTH CAROLINA DEPT OF LABOR,            LICENSING AND REGULATION 1550 GADSDEN STREET PO BOX 995 COLUMBIA SC 29202
SOUTH CAROLINA DEPT OF REVENUE           PO BOX 100193 COLUMBIA SC 29202
SOUTH CAROLINA DEPT OF REVENUE           PO BOX 100153 COLUMBIA SC 29202
SOUTH CAROLINA DEPT OF REVENUE           300A OUTLET POINTE BOULEVARD COLUMBIA SC 29210
SOUTH CAROLINA DEPT OF REVENUE           MISCELLANEOUS TAX DIVISION PO BOX 125 COLUMBIA SC 29214-0136
SOUTH CAROLINA LOGOS INC                 1221 ATLAS ROAD COLUMBIA SC 29209


Epiq Corporate Restructuring, LLC                                                                Page 1763 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1988 of 2235

Claim Name                              Address Information
SOUTH CHASE MASTER POND ASSOCIATION     101 EAST CENTRAL BLVD ORLANDO FL 32801
SOUTH DAKOTA DEPT OF HEALTH             ATTN: KIM MALSAM-RYSDON 600 EAST CAPITOL AVENUE PIERRE SD 57501-2536
SOUTH DAKOTA DEPT OF LABOR              123 W MISSOURI AVE PIERRE SD 57501-0405
SOUTH DAKOTA DEPT OF REVENUE            445 E CAPITOL AVE PIERRE SD 57501
SOUTH DAKOTA STATE TREASURER            500 E CAPITOL AVE STE 212 UNCLAIMED PROPERTY DIVISION PIERRE SD 57501
SOUTH DAKOTA UNEMP INSURANCE D          PO BOX 4730 ABERDEEN SD 57402-4730
SOUTH FL ORTHOPAEDICS                   P O BOX 2900 STUART FL 34995
SOUTH HEALTH DISTRICT                   305 E 12TH ST PO BOX 715 TIFTON GA 31794
SOUTH LAKE CHAMBER OF COMMERCE          620 W MONTROSE STREET CLERMONT FL 34711
SOUTH RIDING MARKET SQUARE LLC          C/O CARL M. FREEMAN RETAIL, LLC 18330 VILLAGE CENTER DRIVE 2ND FLOOR OLNEY MD
                                        20832
SOUTH RIDING OWNER LLC                  PO BOX 310300 PROPERTY 262810 DES MOINES IA 50331
SOUTH RIDING OWNER, LLC                 MAGRUDER COOK KOUTSOUFTIKIS & PALANZI 1889 PRESTON WHITE DR., SUITE 200 RESTON
                                        VA 20191
SOUTH RIDING OWNER, LLC                 C/O CARL M. FREEMAN RETAIL, LLC 18330 VILLAGE CENTER DRIVE, 2ND FLOOR CAMERON
                                        M. HAMES, ESQ. OLNEY MD 20832
SOUTH RIVER IRRIGATION LTD              PO BOX 299 STAUNTON VA 24402
SOUTH STATE BANK                        ATTN: ASHLYN HUGHES 18587 HERITAGE HWY DENMARK SC 29042
SOUTHALL CONSULTING LLC                 7223 RUTGERS DRIVE KNOXVILLE TN 37919
SOUTHDALE CENTER                        C/O M.S. MGMTASSOCIATES INC. 225 WEST WASHINGTON STREET INDIANAPOLIS IN
                                        46204-3438
SOUTHDALE CENTER, LLC                   SIMON PROPERTY GROUP, INC. 225 WEST WASHINGTON STREET ATTN: MICHAEL C. DART
                                        INDIANAPOLIS IN 46204
SOUTHEAST BEVERAGE COMP                 PO BOX 180 ATHENS OH 45701
SOUTHEAST GAS                           445 DEXTER AVE, 5TH FL MONTGOMERY AL 36104
SOUTHEAST GAS                           PO BOX 1298 ANDALUSIA AL 36420
SOUTHEAST ID                            1501 N W 163RD STREET MIAMI FL 33169
SOUTHEAST QUALITY REFRIGERATION HVAC    713 SOUTH CLINTON ST ATHENS AL 35611
SOUTHERN BEVERAGE CO OF JACKSON         PO BOX 1349 JACKSON MS 39215
SOUTHERN CARPET CARE                    20 TWIN BROOKS RD ARDEN NC 28704
SOUTHERN CROWN PARTNERS LLC             243 OCILLA HWY PO BOX 876 FITZGERALD GA 31750
SOUTHERN EAGLE                          1600 CHARLESTON REGIONAL PKWY CHARLESTON SC 29492
SOUTHERN EAGLE DISTRIBUTING             243 OCILLA HWY PO BOX 876 FITZGERALD GA 31750
SOUTHERN GASKETS                        PO BOX 2081 LEBANON TN 37088
SOUTHERN GLAZERS WINE & SPIRITS OF SC   7600 RICHARD ST COLUMBIA SC 29209
SOUTHERN GLAZERS WINE AND SPIRITS LLC   7600 RICHARD ST COLUMBIA SC 29209
SOUTHERN GLAZERS WINE SPIRITS OF AZ     2375 SOUTH 45TH AVENUE PHOENIX AZ 85043
SOUTHERN GLAZERS WINE SPIRITS OF IA     14911 QUORUM DRIVE SUITE 400 DALLAS TX 75254
SOUTHERN GLAZERS WINE SPIRITS OF IL     300 EAST CROSSROADS PARKWAY BOLINGBROOK IL 60440
SOUTHERN GLAZERS WINE SPIRITS OF KY     PO BOX 991399 LOUISVILLE KY 40299
SOUTHERN GLAZERS WINE SPIRITS OF LA     14911 QUORUM DRIVE SUITE 400 DALLAS TX 75254
SOUTHERN GLAZERS WINE SPIRITS OF MD     7001 QUAD AVENUE BALTIMORE MD 21237
SOUTHERN GLAZERS WINE SPIRITS OF MN     701 INDUSTRIAL BLVD NE STE B MINNEAPOLIS MN 55413
SOUTHERN GLAZERS WINE SPIRITS OF NV     8400 SOUTH JONES BOULEVARD LAS VEGAS NV 89139
SOUTHERN GLAZERS WINE SPIRITS OF OH     14911 QUORUM DRIVE SUITE 400 DALLAS TX 75254
SOUTHERN GLAZERS WINE SPIRITS OF TN     6290 SHELBY VIEW DRIVE MEMPHIS TN 38134
SOUTHERN GLAZERS WINE SPIRITS OF TX     14911 QUORUM DRIVE SUITE 400 DALLAS TX 75254
SOUTHERN LAWN                           1654 AURARIA RD DAWSONVILLE GA 30534
SOUTHERN LAWN                           SOUTHERN LAWN 1654 AURARIA RD DAWSONVILLE GA 30534
SOUTHERN LIGHTING SERVICES              PO BOX 7599 OCEAN ISLE BEACH NC 28469-1599


Epiq Corporate Restructuring, LLC                                                                 Page 1764 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1989 of 2235

Claim Name                              Address Information
SOUTHERN MARYLAND ELEC COOP             PO BOX 62261 BALTIMORE MD 21264-2261
SOUTHERN MECH AIR AND REFRIG CO LLC     PO BOX 240877 MONTGOMERY AL 36124
SOUTHERN NATURAL FOODS                  644 SAINT JOHN COURT KNOXVILLE TN 37934
SOUTHERN NEVADA HEALTH DISTRICT         PO BOX 845688 LOS ANGELES CA 90084
SOUTHERN OUTDOOR SERVICES OF NC INC     PO BOX 1087 HUNTERSVILLE NC 28070
SOUTHERN SHOPPING CENTER LLC            PO BOX 8500 LOCKBOX 7327 FBO ROYAL BANK OF SCOTLAND PLC PHILADELPHIA PA 19178
SOUTHERN SHOPPING CENTER LLC            168 BUSINESS PARK DRIVE SUITE 200 VIRGINIA BEACH VA 23462
SOUTHERN STATES ENVIRONMENTAL LLC       P O BOX 53084 FAYETTEVILLE NC 28305
SOUTHERN STATES ENVIRONMENTAL LLC       2430 WADE STEDMAN RD STEDMAN NC 28391
SOUTHERN TURF MANAGEMENT                PO BOX 467 CENTERVILLE GA 31028
SOUTHPAW ELECTRIC INC                   91 STALLION ROAD HOBOKEN GA 31542
SOUTHPOINT CROSSING                     PO BOX 532955 C/O REGENCY CENTERS ATLANTA GA 30353
SOUTHSIDE COMMUNITIES FIRE PROTECTION   1399 DEAN FOREST RD SAVANNAH GA 31405
SOUTHTRUST BANK OF ALABAMA NA           PO BOX 2554 BIRMINGHAM AL 35290-0001
SOUTHTRUST BANK OF NORTHWEST FLORIDA    91 N.W. RACETRACK ROAD FORT WALTON BEACH FL 32547
SOUTHWEST DISTRIBUTORS INC              P O BOX 1148 SUMMIT MS 39666
SOUTHWEST GAS CORPORATION               ATTN BANKRUPTCY DESK PO BOX 1498 VICTORVILLE CA 92393
SOUTHWEST PACKAGE STORE LLC             1524 DELAWARE AVE MCCOMB MS 39648
SOUTHWEST REGIONAL TAX BUREAU           ONE CENTINNIAL WAY SCOTTSDALE PA 15683
SOUTHWESTERN CENTRAL SCHOOL             PO BOX 1289 BUFFALO NY 14240-1289
SOUTHWESTERN ELECTRIC POWER             C/O AMERICAN ELECTRIC POWER ATTN 371496 500 ROSS ST 154-0470 PITTSBURGH PA
                                        15262-0001
SOUTHWESTERN ELECTRIC POWER             PO BOX 24422 CANTON OH 44701
SOUTHWESTERN ELECTRIC POWER             PO BOX 24422 CANTON OH 44701-4422
SOUZAN HADGI                            ADDRESS ON FILE
SOVA DEBNATH                            ADDRESS ON FILE
SOVEREIGN BANK                          3 HUNTINGTON QUAD, STE 101 MELVILLE NY 11747
SOYOUBOU NDIAYE                         ADDRESS ON FILE
SPAIN DAVIS                             ADDRESS ON FILE
SPANOS PAINTING INC                     13 JAMAICA AVE PORT JEFFERSON NY 11777
SPARK ANALYTICS                         888 PARK AVENUE 6TH FLOOR NEW YORK NY 10075
SPARKLE BRITT                           ADDRESS ON FILE
SPARKLE CARPET CLEANING CO INC          1222 SOUTH MAIN AVENUE SCRANTON PA 18504
SPARKLE RILEY                           ADDRESS ON FILE
SPARKLIGHT                              PO BOX 9001009 LOUISVILLE KY 40290
SPARTANBURG COUNTY                      PO BOX 100260 COLUMBIA SC 29202-3260
SPEARS SERVICES                         3300 BROWNS MILL RD SUITE 700 JOHNSON CITY TN 37601
SPECIAL SITUATIONS INVESTING GROUP      200 WEST STREET, 15TH FLOOR NEW YORK NY 10282
SPECIALIZED LAWN CARE INC               PO BOX 461 INDIAN RIVER MI 49749
SPECIALTY BEVERAGE LLC                  5401 EUBANK ROAD SANDSTON VA 23150
SPECIALTY STAINLESS LLC                 PO BOX 20254 KNOXVILLE TN 37940
SPECTRA RECYCLING INC                   C/O SPECTRA ENVIRONMENTAL GROUP INC 225 BROOKDALE RD MARYVILLE TN 37801-5122
SPECTRA RECYCLING INC                   PO BOX 5898 MARYVILLE TN 37802
SPENCER ALVES                           ADDRESS ON FILE
SPENCER BENNING                         ADDRESS ON FILE
SPENCER BERRY                           ADDRESS ON FILE
SPENCER BERTOK                          ADDRESS ON FILE
SPENCER BOAN                            ADDRESS ON FILE
SPENCER CARRIN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1765 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 1990 of 2235

Claim Name                            Address Information
SPENCER COLLINS                       ADDRESS ON FILE
SPENCER CRUNKLETON                    ADDRESS ON FILE
SPENCER EDENS                         ADDRESS ON FILE
SPENCER GARDNER                       ADDRESS ON FILE
SPENCER GENTRY                        ADDRESS ON FILE
SPENCER HALL                          ADDRESS ON FILE
SPENCER HALL                          ADDRESS ON FILE
SPENCER HANSON                        ADDRESS ON FILE
SPENCER HARVILLE                      ADDRESS ON FILE
SPENCER HEPLER                        ADDRESS ON FILE
SPENCER HICKS                         ADDRESS ON FILE
SPENCER HUDSON                        ADDRESS ON FILE
SPENCER LADD                          ADDRESS ON FILE
SPENCER LANDSCAPING INC               5338 ST RT 571 GREENVILLE OH 45331
SPENCER LEE                           ADDRESS ON FILE
SPENCER MORET                         ADDRESS ON FILE
SPENCER NASH                          ADDRESS ON FILE
SPENCER PRAY                          ADDRESS ON FILE
SPENCER RISDEN                        ADDRESS ON FILE
SPENCER ROCERETO                      ADDRESS ON FILE
SPENCER SENEFF                        ADDRESS ON FILE
SPENCER SHANK                         ADDRESS ON FILE
SPENCER STEPHENS                      ADDRESS ON FILE
SPENCER STEWARD                       ADDRESS ON FILE
SPENCER STONE                         ADDRESS ON FILE
SPENCER THOMAS                        ADDRESS ON FILE
SPENCER TUCKER                        ADDRESS ON FILE
SPENCER WILLIAMS                      ADDRESS ON FILE
SPENCER WILSON                        ADDRESS ON FILE
SPENCER WOLFE                         ADDRESS ON FILE
SPENCIARA HUGHES                      ADDRESS ON FILE
SPENSER MILLER                        ADDRESS ON FILE
SPERANZA PULIDO                       ADDRESS ON FILE
SPERRY TENTS                          28 PATTERSON BROOK ROAD UNIT 2 WEST WAREHAM MA 02576
SPIELBERGER LAW GROUP LLC             202 S HOOVER BLVD TAMPA FL 33609
SPINOSO REAL ESTATE GROUP             112 NORTHERN CONCOURSE NORTH SYRACUSE NY 13212
SPIRE                                 PO BOX 2224 BIRMINGHAM AL 35246
SPIRE                                 C/O MGE BANKRUPTCY 700 MARKET ST SAINT LOUIS MO 63101
SPIRE MISSOURI                        F/K/A LACLEDE GAS COMPANY C/O MGE BANKRUPTCY 700 MARKET ST SAINT LOUIS MO
                                      63101
SPIRIT MARKETING LLC                  700 BROADWAY BLVD SUITE 101 KANSAS CITY MO 64105
SPIRIT SANZONE DISTRIBUTORS CO INC    6495 FLY ROAD EAST SYRACUSE NY 13057
SPIRIT SHOPPE                         1404 BUCKHANNON PIKE NUTTER FORT WV 26301
SPIRIT STOP                           P O BOX 535816 GRAND PRAIRIE TX 75053
SPIRITS OF MADEIRA SS                 6917 MIAMI AVE CINCINNATI OH 45243
SPIRO KOROVESIS                       ADDRESS ON FILE
SPLIT MOUNTAIN EMERG PHYS LLC         PO BOX 38071 PHILADELPHIA PA 19101
SPM REAL ESTATE GEORGESVILLE LLC      C/O JUPITER REALTY GROUP INC 4901 HUNT ROAD SUITE 102 CINCINNATI OH 45242
SPORTS MEDIA                          722 DULANEY VALLEY RD 267 TOWSON MD 21204



Epiq Corporate Restructuring, LLC                                                             Page 1766 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 1991 of 2235

Claim Name                              Address Information
SPOTLESS TAPPS                          39 JERSEYTOWN RD DANVILLE PA 17821
SPOTLESS WINDOWS LLC                    PO BOX 71312 RICHMOND VA 23229
SPOTSYLVANIA COUNTY HEALTH DEPT         PO BOX 126 SPOTSYLVANIA VA 22553
SPOTSYLVANIA COUNTY SALES TAX           PO BOX 175 COMMISSIONER OF THE REVENUE SPOTSYLVANIA VA 22553
SPRAGUE OPERATING RESOURCES             185 INTERNATIONAL DR PORTSMOUTH NH 03801
SPRAGUE OPERATING RESOURCES             PO BOX 536469 PITTSBURGH PA 15253
SPRIGGS DISTRIBUTING CO CENTRAL         140 THIRD AVE W HUNTINGTON WV 25701
SPRIGGS DISTRIBUTING CO INC WEST DIV    140 W 3RD AVE HUNTINGTON WV 25701
SPRING BABCOCK                          ADDRESS ON FILE
SPRING LAKE CHAMBER OF COMMERCE INC     PO BOX 333 SPRING LAKE NC 28390
SPRING WEST                             ADDRESS ON FILE
SPRINGDALE TAX COMMISSION               11700 SPRINGFIELD PIKE SPRINGDALE OH 45246
SPRINGFIELD GREENE COUNTY HEALTH DEPT   227 E. CHESTNUT EXPRESSWAY SPRINGFIELD MO 65802
SPRINGFIELD MALL                        MGM OFFICE 1250 BALTIMORE PIKE ATTN: GENERAL MANAGER SPRINGFIELD PA 19064
SPRINGWISE FACILITY MANAGEMENT          1822 SOUTH BEND AVE SOUTH BEND IN 46637
SPRINKLAWN IRRIGATION                   PO BOX 4879 SPRINGFIELD IL 62708
SPRINT                                  PO BOX 4181 CAROL STREAM IL 60197
SPURGEON CENTERS                        ADDRESS ON FILE
SPURGEON DAY                            ADDRESS ON FILE
SQUEAKY KLEAN SERVICE CO LLC            1540 ROBIN HOOD ST LAFAYETTE CO 80026
SQUEEGEE GUY WINDOW CLEANING            509 LOUDON AVE WAYNESBORO VA 22980-2728
SR PERROTT INC                          1280 NORTH US HIGHWAY 1 ORMOND BEACH FL 32174
SRINIVASULU KYATHAM                     ADDRESS ON FILE
SRJ RESTAURANTS INC                     22638 EAGLES WATCH DR LAND O LAKES FL 34639
SRJ RESTAURANTS, INC                    D/B/A WINNERS GRILL ATTN: ROBERT AND SHERRIE ALDAY 22638 EAGLES WATCH DRIVE
                                        LAND OLAKES FL 34639
SRK HARRIMAN LLC SRINIVASULU KYATHAM    ATTENTION: SRINIVASULU KYATHAM 992 STONEBRIDGE CIRCLE COOKEVILLE TN 38501
SRP                                     PO BOX 80062 PRESCOTT AZ 86304-8062
SRS REAL ESTATE PARTNERS                ATTN GARRETT COLBURN 610 NEWPORT CTR DR, STE 1500 NEWPORT BEACH CA 92660
SRS REAL ESTATE PARTNERS                610 NEWPORT CENTER DR, STE 1500 NEWPORT BEACH CA 92660
SS SERVICE CORP                         30 ROBERT W BOYDEN RD, A100 TAUNTON MA 02780
SS TOTAL FLOOR CARE AND RESTORATION     588 GA HWY 271 ELLAVILLE GA 31806
ST BERNARD TAX DEPARTMENT               110 WASHINGTON AVE ST BERNARD OH 45217
ST CHARLES COUNTY COLLECTOR             201 N SECOND ST ROOM 134 ST. CHARLES MO 63301
ST CHARLES COUNTY DEPT OF COMMUNITY     HEALTH AND ENVIRONMENT 201 N. SECOND ST. SUITE 410 ST. CHARLES MO 63301
ST CHARLES COUNTY DEPT OF HEALTH        1650 BOONES LICK RD ENVIROMENTAL HEALTH ST CHARLES MO 63301
ST CHARLES COUNTY GOVERNMENT            201 N SECOND ST RM 541 ST CHARLES MO 63301
ST CLAIR CO HEALTH DEPARTMENT           PO BOX 627 PELL CITY AL 35125
ST CLAIR COUNTY                         1815 COGSWELL AVE STE 212 PELL CITY AL 35125
ST CLAIR COUNTY                         1815 COGSWELL AVE STE 205 REVENUE COMMISSIONER PELL CITY AL 35125
ST CLAIR COUNTY HEALTH DEPARTMENT       19 PUBLIC SQ STE 150 BELLEVILLE IL 62220
ST CLAIR COUNTY HEALTH DEPT             19 PUBLIC SQUARE STE 150 BELLEVILLE IL 62220
ST CLAIR COUNTY JUDGE OF PROBATE        165 5TH AVENUE PO BOX 220 ASHVILLE AL 35953
ST JOHN & PARTNERS ADVERTISING &        PUBLIC RELATIONS INC ATTN LAURIE SULLIVAN, FINANCE DIR 1301 RIVERPLACE BLVD,
                                        STE 200 JACKSONVILLE FL 32207
ST JOHNS COUNTY TAX COLLECTOR           PO BOX 9001 TAX COLLECTOR ST AUGUSTINE FL 32085
ST JOHNS COUNTY UTILITY DEPT            1205 SR 16 ST AUGUSTINE FL 32084
ST JOHNS COUNTY UTILITY DEPT            PO DRAWER 3006 ST AUGUSTINE FL 32085
ST JOHNS COUNTY UTILITY DEPT            PO DRAWER 3006 ST AUGUSTINE FL 32085-3006



Epiq Corporate Restructuring, LLC                                                                Page 1767 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 1992 of 2235

Claim Name                              Address Information
ST JOSEPH LAWN CARE                     316 SUGARTRACE LANE NEW IBERIA LA 70563
ST LOUIS COUNTY DEPARTMENT OF HEALTH    6121 N HANLEY RD BERKELEY MO 63134
ST LOUIS COUNTY DEPT OF PUBLIC WORKS    41 S CENTRAL ACCOUNTING SECTION CLAYTON MO 63105
ST LOUIS COUNTY TAX COLLECTOR           41 S CENTRAL AVE COLLECTOR OF REVENUE ST LOUIS MO 63105
ST LUCIE WEST COMMERCIAL ASSOC          PO BOX 028100 RESIDENTIAL FLORID MIAMI FL 33102
ST LUCIE WEST COMMERCIAL ASSOC          C/0 F'MTSERVICE RESIDENTIAL 543 NW LAKE WHITNEY PLACE, STE 101 PORT ST. LUCIE
                                        FL 34986
ST LUKES HOSPITAL MONROE                PO BOX 780629 PHILADELPHIA PA 19178
ST LUKES PHYS SPECIALISTS INC           PO BOX 5386 BETHLEHEM PA 18015
ST MARYS CO METROPOLITAN COMM           23121 CAMDEN WAY CALIFORNIA MD 20619
ST MARYS COUNTY TREASURER               PO BOX 653 41770 BALDRIDGE STREET LEONARDTOWN MD 20650
ST MARYS PLUMBING HEATING AND COOLING   1031 S MICHAEL RD ST MARYS PA 15857
ST PETERSBURG MEDICAL CENTER            6500 38TH AVE N ST PETERSBURG FL 33710
ST ROBERT CITY                          194 EASTLAWN AVENUE SUITE A ST. ROBERT MO 65584
ST TAMMANY PARISH TAX COLLECTOR         701 N COLUMBIA ST COVINGTON LA 70433
ST. LUCIE DINING ENTERPRISES            55 N.E 5TH AVE STE 403 ATTN: ALI ONUR BOCA RATON FL 33432
STACCI HENDRIX                          ADDRESS ON FILE
STACEE WEST                             ADDRESS ON FILE
STACEY ALLISON                          ADDRESS ON FILE
STACEY BARHAM                           ADDRESS ON FILE
STACEY BELL                             ADDRESS ON FILE
STACEY BRANDNER                         ADDRESS ON FILE
STACEY BROTHERS                         ADDRESS ON FILE
STACEY BURKE                            ADDRESS ON FILE
STACEY CAIN                             ADDRESS ON FILE
STACEY COLER                            ADDRESS ON FILE
STACEY CONNOLLY                         ADDRESS ON FILE
STACEY DAVIS                            ADDRESS ON FILE
STACEY DOUGLAS                          ADDRESS ON FILE
STACEY DOWLING JR                       ADDRESS ON FILE
STACEY DRAKEFORD                        ADDRESS ON FILE
STACEY EDWARDS                          ADDRESS ON FILE
STACEY FIERRO                           ADDRESS ON FILE
STACEY HAMILTON                         ADDRESS ON FILE
STACEY HICKS                            ADDRESS ON FILE
STACEY HOWTON                           ADDRESS ON FILE
STACEY HUMMEL                           ADDRESS ON FILE
STACEY HURST                            ADDRESS ON FILE
STACEY KAZAR                            ADDRESS ON FILE
STACEY KELNHOFER                        ADDRESS ON FILE
STACEY KNIGHT                           ADDRESS ON FILE
STACEY LANDON                           ADDRESS ON FILE
STACEY LOGSDON                          ADDRESS ON FILE
STACEY MACK                             ADDRESS ON FILE
STACEY MARTIN                           ADDRESS ON FILE
STACEY MIKULSKI                         ADDRESS ON FILE
STACEY MORAVEC                          ADDRESS ON FILE
STACEY MORRIS                           ADDRESS ON FILE
STACEY NELSON                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 1768 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 1993 of 2235

Claim Name                         Address Information
STACEY ODONAL                      ADDRESS ON FILE
STACEY PETTUS                      ADDRESS ON FILE
STACEY PINILLA                     ADDRESS ON FILE
STACEY PRIMEAUX                    ADDRESS ON FILE
STACEY ROBINSON                    ADDRESS ON FILE
STACEY SALMEN                      ADDRESS ON FILE
STACEY SPARKS                      ADDRESS ON FILE
STACEY TAYLOR                      ADDRESS ON FILE
STACEY TIBBS                       ADDRESS ON FILE
STACEY TOTTEN                      ADDRESS ON FILE
STACEY TURNER                      ADDRESS ON FILE
STACEY VALCOURT                    ADDRESS ON FILE
STACEY VANOVER                     ADDRESS ON FILE
STACEY VEZINA                      ADDRESS ON FILE
STACEY WILKERSON                   ADDRESS ON FILE
STACEY WILLIAMS                    ADDRESS ON FILE
STACEY ZENSZER                     ADDRESS ON FILE
STACI BAKER                        ADDRESS ON FILE
STACI BROCK                        ADDRESS ON FILE
STACI BRYAN                        ADDRESS ON FILE
STACI CHRISTINE                    ADDRESS ON FILE
STACI LAUBAUSKAS                   ADDRESS ON FILE
STACI MARTIN                       ADDRESS ON FILE
STACI MOREHEAD                     ADDRESS ON FILE
STACI RICHARDSON                   ADDRESS ON FILE
STACI WILLIAMS                     ADDRESS ON FILE
STACIA BARNARD                     ADDRESS ON FILE
STACIA EDWARDS                     ADDRESS ON FILE
STACIA WHISPELL                    ADDRESS ON FILE
STACIE BLATTER                     ADDRESS ON FILE
STACIE DILLINGHAM                  ADDRESS ON FILE
STACIE FIELD                       ADDRESS ON FILE
STACIE GILLIARD                    ADDRESS ON FILE
STACIE HUFFMAN                     ADDRESS ON FILE
STACIE HYDE                        ADDRESS ON FILE
STACIE JOHNSON MORELAND            ADDRESS ON FILE
STACIE PINO                        ADDRESS ON FILE
STACIE SCHAADE                     ADDRESS ON FILE
STACIE SELLERS                     ADDRESS ON FILE
STACIE SWANN                       ADDRESS ON FILE
STACIE VALONE                      ADDRESS ON FILE
STACY BIRDINE                      ADDRESS ON FILE
STACY BOLTON                       ADDRESS ON FILE
STACY CARRIS                       ADDRESS ON FILE
STACY CONAWAY                      ADDRESS ON FILE
STACY COUGHLAN                     ADDRESS ON FILE
STACY DAVIDSON                     ADDRESS ON FILE
STACY ELLIS                        ADDRESS ON FILE
STACY GOBERN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1769 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                           Page 1994 of 2235

Claim Name                         Address Information
STACY GOLDEN                       ADDRESS ON FILE
STACY GRAHAM                       ADDRESS ON FILE
STACY GREGER                       ADDRESS ON FILE
STACY GUSCATT                      ADDRESS ON FILE
STACY HANDLEMAN                    ADDRESS ON FILE
STACY HARRIS                       ADDRESS ON FILE
STACY HENNING                      ADDRESS ON FILE
STACY HOFFMAN                      ADDRESS ON FILE
STACY JOHNSON                      ADDRESS ON FILE
STACY KEELE                        ADDRESS ON FILE
STACY KELLEY                       ADDRESS ON FILE
STACY KIEFER                       ADDRESS ON FILE
STACY KILLALEA                     ADDRESS ON FILE
STACY LOWDERMILK                   ADDRESS ON FILE
STACY MARSHALL                     ADDRESS ON FILE
STACY MARTIN                       ADDRESS ON FILE
STACY MARTIN                       ADDRESS ON FILE
STACY MARTINEZ                     ADDRESS ON FILE
STACY MCKENNA                      ADDRESS ON FILE
STACY MORRIS                       ADDRESS ON FILE
STACY PACE                         ADDRESS ON FILE
STACY PASSAFIUME                   ADDRESS ON FILE
STACY PILGRIM                      ADDRESS ON FILE
STACY PIXLEY                       ADDRESS ON FILE
STACY POOLE                        ADDRESS ON FILE
STACY POTTER                       ADDRESS ON FILE
STACY REDINGER                     ADDRESS ON FILE
STACY RHEYNE                       ADDRESS ON FILE
STACY ROBERTSON                    ADDRESS ON FILE
STACY ROBINSON                     ADDRESS ON FILE
STACY SPEIGLE                      ADDRESS ON FILE
STACY STOKES                       ADDRESS ON FILE
STACY TAYLOR                       ADDRESS ON FILE
STACY TAYLOR                       ADDRESS ON FILE
STACY TESTERMAN                    ADDRESS ON FILE
STACY TRIPLIN                      ADDRESS ON FILE
STACY URBANSKI                     ADDRESS ON FILE
STACY VARNELL                      ADDRESS ON FILE
STACY WHITE                        ADDRESS ON FILE
STAFFORD COUNTY ENVIRONMENTAL      HEALTH DEPT PO BOX 365 STAFFORD VA 22555
STAFFORD COUNTY FIRE DEPARTMENT    PO BOX 339 OFFICE OF THE FIRE MARSHAL STAFFORD VA 22555
STAFFORD FIELDS                    ADDRESS ON FILE
STAFFORD GOODMAN                   ADDRESS ON FILE
STAFFORD LEWIS                     ADDRESS ON FILE
STAFFORD RT LLC                    C/O STAFFORD PROPERTIES INC 3050 PEACHTREE ROAD NW SUITE LL-50 ATLANTA GA
                                   30305
STAGNARO DISTRIBUTING LLC OH       351 WILMER AVENUE CINCINNATI OH 45226
STAIN PRO CARPET CLEANING CO       5417 FLEMINGTON RD ELLABELL GA 31308
STALLINGS INNOVATIONS LLC          378 MCCRARY RD GUSTON KY 40142



Epiq Corporate Restructuring, LLC                                                            Page 1770 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1995 of 2235

Claim Name                               Address Information
STAN DANIELS                             ADDRESS ON FILE
STAN RADAKE                              ADDRESS ON FILE
STAN SETAS PRODUCE CO LLC                214 REASONER STREET LANSING MI 48906
STAN SHARP                               ADDRESS ON FILE
STAN WARE                                ADDRESS ON FILE
STANDARD DISTRIBUTORS INC                PO BOX 68 GASTONIA NC 28053
STANDARD PRODUCE CO INC                  140 GARRETT ST CHARLOTTESVILLE VA 22902
STANDARD SALES COMPANY LP KY LOUISVILLE 4400 PRODUCE ROAD LOUISVILLE KY 40218
STANFORD PULLEN                          ADDRESS ON FILE
STANFORD WILLIAMS                        ADDRESS ON FILE
STANISLAV LARRANCE                       ADDRESS ON FILE
STANLEY ARTUS COOPER                     ADDRESS ON FILE
STANLEY BILODEAU                         ADDRESS ON FILE
STANLEY BROWN                            ADDRESS ON FILE
STANLEY BROWN                            ADDRESS ON FILE
STANLEY BURRELL                          ADDRESS ON FILE
STANLEY CENATUS                          ADDRESS ON FILE
STANLEY COBB                             ADDRESS ON FILE
STANLEY CONVERGENT SECURITY SOLUTIONS    INC 8350 SUNLIGHT DRIVE FISHERS IN 46037
STANLEY COSBY                            ADDRESS ON FILE
STANLEY DUKES                            ADDRESS ON FILE
STANLEY ELMORE                           ADDRESS ON FILE
STANLEY FORD                             ADDRESS ON FILE
STANLEY GIBSON                           ADDRESS ON FILE
STANLEY GOODMAN                          ADDRESS ON FILE
STANLEY GREEN                            ADDRESS ON FILE
STANLEY GREENE                           ADDRESS ON FILE
STANLEY HALIBURTON                       ADDRESS ON FILE
STANLEY INGRAM                           ADDRESS ON FILE
STANLEY J CARVER                         ADDRESS ON FILE
STANLEY JONES                            ADDRESS ON FILE
STANLEY JORDAN                           ADDRESS ON FILE
STANLEY JOY                              ADDRESS ON FILE
STANLEY MERISIER                         ADDRESS ON FILE
STANLEY MOTLEY                           ADDRESS ON FILE
STANLEY OAKLEY                           ADDRESS ON FILE
STANLEY ROBINSON                         ADDRESS ON FILE
STANLEY ROBINSON                         ADDRESS ON FILE
STANLEY ROUNDTREE                        ADDRESS ON FILE
STANLEY SIMMONS                          ADDRESS ON FILE
STANLEY STEEMER                          5800 INNOVATION DR DUBLIN OH 43016
STANLEY STEEMER                          1250 PETERS RD TROY OH 45373
STANLEY STEEMER CARPET CLEANING          8545 LOGANSPORT ROAD PERU IN 46970
STANLEY STEEMER CARPET CLEANING          2205 FORTE COURT MARYLAND HEIGHTS MO 63043
STANLEY STEEMER INC                      8545 LOGANSPORT ROAD PERU IN 46970
STANLEY STEEMER INTERNATIONAL INC        5800 INNOVATION DR DUBLIN OH 43016
STANLEY STEEMER OF ATLANTA               3730 HONEYSUCKLE LN ATLANTA GA 30340
STANLEY STEEMER OF GREATER TERRE HAUTE   1203 MULBERRY ST TERRE HAUTE IN 47807
STANLEY STEEMER OF GULF COAST            1757 BENBOW CT APOPKA FL 32703



Epiq Corporate Restructuring, LLC                                                               Page 1771 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 1996 of 2235

Claim Name                             Address Information
STANLEY STEEMER OF MUNCIE LLC          3408 W MOORE RD MUNCIE IN 47304
STANLEY STEEMER OF MUNCIE LLC          3408 W MOORE RD MUNCIE IN 47304-5942
STANLEY STEEMER OF THE CAROLINAS LLC   1235 BROUGHTON BLVD FLORENCE SC 29501
STANLEY STEEMER OF TRI CITIES          1171 SHIPP ST SUITE A KINGSPORT TN 37660
STANLEY STOLL                          ADDRESS ON FILE
STANLEY TAYLOR                         ADDRESS ON FILE
STANLEY THOMPSON                       ADDRESS ON FILE
STANLEY TUCKER                         ADDRESS ON FILE
STANLEY TURNER                         ADDRESS ON FILE
STANLEY UKA                            ADDRESS ON FILE
STANLEY WELLS                          ADDRESS ON FILE
STANLEY WINSTON                        ADDRESS ON FILE
STANLEY YOUNG                          ADDRESS ON FILE
STANLEY ZIMMERMAN                      ADDRESS ON FILE
STANLEYS SEPTIC TANK SERVICE AND       CONSTRUCTION COMPANY INC 187 NORRIDGEWOCK ROAD FAIRFIELD ME 04937
STANLISHA SHAFFER BERRY                ADDRESS ON FILE
STAPANIE DAMRON                        ADDRESS ON FILE
STAPHON KING                           ADDRESS ON FILE
STAPLES ADVANTAGE                      P O BOX 105748 ATLANTA GA 30348
STAPLES BUSINESS ADVANTAGE             ATTN TOM RIGGLEMAN 7 TECHNOLOGY CIR COLUMBIA SC 29203
STAR BARNES                            ADDRESS ON FILE
STAR BERGER                            ADDRESS ON FILE
STAR CITY IGA                          PO BOX 9 PRESQUE ISLE ME 04769
STAR CLARK                             ADDRESS ON FILE
STAR JAMISON                           ADDRESS ON FILE
STAR SALAZAR                           ADDRESS ON FILE
STAR SPURLIN                           ADDRESS ON FILE
STAR VENDING INC                       3009 N CENTRAL ST KNOXVILLE TN 37917
STARK CO METROPOLTN SEWER DIST         1701 MAHONING RD NE CANTON OH 44711
STARK CO METROPOLTN SEWER DIST         PO BOX 9972 CANTON OH 44711
STARK COUNT HEALTH DEPT                7235 WHIPPLE AVE STE B NORTH CANTON OH 44720
STARK COUNTY                           PO BOX 9972 CANTON OH 44711-0972
STARK COUNTY HEALTH DEPT               7235 WHIPPLE AVE STE B NORTH CANTON OH 44720
STARLA HERRIN                          ADDRESS ON FILE
STARLA SLEAP                           ADDRESS ON FILE
STARLA WADDELL                         ADDRESS ON FILE
STARLENE JACKSON                       ADDRESS ON FILE
STARLETTE POTTS                        ADDRESS ON FILE
STARLEX DORCELY                        ADDRESS ON FILE
STARLEY BULLARD                        ADDRESS ON FILE
STARLYNN MORRIS                        ADDRESS ON FILE
STARNES REFRIGERATION                  & AIR CONDITIONING INC 4082 US HWY 19 PO BOX 2259 LEBANON VA 24266
STARR CHAVIS                           ADDRESS ON FILE
STARR DIXON                            ADDRESS ON FILE
STARR EQUIPMENT CO INC                 2626 EAST MAGNOLIA AVE KNOXVILLE TN 37914
STARR GORMAN                           ADDRESS ON FILE
STARR HILL VINEYARD AND WINERY         861 BAILEY RD CURWENSVILLE PA 16833
STARR INDEMNITY & LIAB. CO.            399 PARK AVE NEW YORK NY 10022
STARR MARTIN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1772 OF 2008
                                                   RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1997 of 2235

Claim Name                               Address Information
STARR POMPURA                            ADDRESS ON FILE
STARR ROSE                               ADDRESS ON FILE
STARR WELLS                              ADDRESS ON FILE
STARR ZANES                              ADDRESS ON FILE
STARRA GRIBBLE                           ADDRESS ON FILE
STARRIA TURNER                           ADDRESS ON FILE
STARWOOD OF MYRTLE BEACH INC             226 BUSH DRIVE MYRTLE BEACH SC 29579
STASI EBERT                              ADDRESS ON FILE
STASIA BUTTS                             ADDRESS ON FILE
STASIA LUEVANO                           ADDRESS ON FILE
STATE ALARM                              CORPORATE OFFICES 5956 MARKET ST YOUNGSTOWN OH 44512
STATE BOARD OF WORKERS COMPENSATION      P O BOX 101427 ATLANTA GA 30392
STATE CENTRAL COLLECTION UNIT            PO BOX 6219 INDIANAPOLIS IN 46206
STATE CORPORATION COMMISSION             CLERKS OFFICE 1300 E MAIN STREET RICHMOND VA 23219
STATE DISTRIBUTING COMPANY               RT 58 BRIDGEPORT ANNMOORE RD CLARKSBURG WV 26301
STATE DISTRIBUTING COMPANY               400 W INDUSTRIAL LAKE DR LINCOLN NE 68528
STATE LIQUOR AGENCY GIANT EAGLE          26840 BROOKPARK ROAD EXTN NORTH OLMSTED OH 44070
STATE LIQUOR AGENCY KROGER               919 EAST STATE STREET ATHENS OH 45701
STATE OF ALABAMA                         170 GREENVILLE BYPASS GREENVILLE AL 36037
STATE OF ALABAMA                         DEPT OF INDUSTRIAL RELATIONS 649 MONROE STREET ROOM 3678 MONTGOMERY AL 36131
STATE OF ALABAMA ATTORNEY GENERAL        ATTN: STEVE MARSHALL 501 WASHINGTON AVE MONTGOMERY AL 36104
STATE OF ALABAMA ATTORNEY GENERAL        ATTN: STEVE MARSHALL PO BOX 300152 MONTGOMERY AL 36130-0152
STATE OF ALABAMA DEPT OF PUBLIC HEALTH   20371 CLYDE MABRY DR ATHENS AL 35611
STATE OF ALABAMA TREASURERS OFFICE       UNCLAIMED PROPERTY DIVISION PO BOX 302520 MONTGOMERY AL 36130
STATE OF ALABAMA UNCLAIMED PROPERTY DIV PO BOX 302520 MONTGOMERY AL 36130
STATE OF ALASKA ATTORNEY GENERAL         ATTN: KEVIN G. CLARKSON 1031 W 4TH AVE, STE 200 ANCHORAGE AK 99501
STATE OF ALASKA UNCLAIMED PROPERTY       ALASKA DEPT OF REVENUE TREASURY DIV UNCLAIMED PROP PO BOX 110405 JUNEAU AK
                                         99811
STATE OF AMERICAN SAMOA ATTORNEY         ATTN: MITZIE JESSOP TAASE AMERICAN SAMOA GOVT, EXEC OFC BLDG UTULEI, TERRITORY
GENERAL                                  OF AMERICAN SAMOA PAGO PAGO AS 96799 AMERICAN SAMOA
STATE OF ARIZONA ATTORNEY GENERAL        ATTN: MARK BRNOVICH 2005 NORTH CENTRAL AVENUE PHOENIX AZ 85004-2926
STATE OF ARKANSAS ATTORNEY GENERAL       ATTN: LESLIE RUTLEDGE 323 CENTER ST, STE 200 LITTLE ROCK AR 72201-2610
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA PO BOX 944255 SACRAMENTO CA 94244-2550
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814-2919
STATE OF CALIFORNIA DEPT OF              CONSUMER AFFAIRS P O BOX 942535 SACRAMENTO CA 94258
STATE OF CALIFORNIA LABOR AND            WORKFORCE DEVELOPMENT AGENCY 800 CAPITOL MALL MIC 55 SACRAMENTO CA 95814
STATE OF COLORADO ATTORNEY GENERAL       ATTN: PHIL WEISER RALPH L CARR COLORADO JUDICIAL BLDG 1300 BROADWAY, 10TH FL
                                         DENVER CO 80203
STATE OF CONNECTICUT ATTORNEY GENERAL    ATTN: WILLIAM TONG 165 CAPITOL AVENUE HARTFORD CT 06106
STATE OF CONNECTICUT DEPT OF REVENUE     PO BOX 150406 HARTFORD CT 06115
SVS
STATE OF DELAWARE                        DIVISION OF REVENUE PO BOX 830 WILMINGTON DE 19899
STATE OF DELAWARE                        DIVISION OF REVENUE PO BOX 8754 WILMINGTON DE 19899
STATE OF DELAWARE                        401 FEDERAL ST STE 4 DOVER DE 19901
STATE OF DELAWARE                        1537 CHESTNUT GROVE ROAD DOVER DE 19904
STATE OF DELAWARE ATTORNEY GENERAL       ATTN: KATHY JENNINGS CARVEL STATE BUILDING 820 N FRENCH ST WILMINGTON DE 19801
STATE OF DELAWARE CENTRAL BILLING        DIV PUBLIC HEALTH 417 FEDERAL ST DOVER DE 19901
STATE OF FL DISBURSEMENT                 SUPPORT DIVISION P O BOX 8500 TALLAHASSEE FL 32314
STATE OF FLORIDA ATTORNEY GENERAL        ATTN: ASHEY MOODY PL 01 THE CAPITOL TALLAHASSEE FL 32399-1050
STATE OF FLORIDA DEPT OF FINANCIAL SVCS 200 EAST GAINES ST TALLAHASSEE FL 32399


Epiq Corporate Restructuring, LLC                                                                  Page 1773 OF 2008
                                                  RUBY TUESDAY
                      Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                   Service List
                                                                              Page 1998 of 2235

Claim Name                              Address Information
STATE OF GEORGIA                        601 GREENE ST AUGUSTA GA 30901
STATE OF GEORGIA ATTORNEY GENERAL       ATTN: CHRIS CARR 40 CAPITOL SQUARE, SW ATLANTA GA 30334
STATE OF HAWAII ATTORNEY GENERAL        ATTN: CLARE E. CONNORS 425 QUEEN ST HONOLULU HI 96813
STATE OF IDAHO ATTORNEY GENERAL         ATTN: LAWRENCE G. WASDEN 700 W JEFFERSON ST, STE 210 PO BOX 83720 BOISE ID
                                        83720-0010
STATE OF ILLINOIS ATTORNEY GENERAL      ATTN: KWAME RAOUL 100 W RANDOLPH ST CHICAGO IL 60601
STATE OF INDIANA                        IN ATTNY GENERALS OFFICE DIVISION OF UNCLAIMED PROPERTY 302 WEST WASHINGTON ST
                                        5TH FL INDIANAPOLIS IN 46204
STATE OF INDIANA ATTORNEY GENERAL       ATTN: CURTIS T. HILL, JR. INDIANA GOVERNMENT CENTER SOUTH 302 W WASHINGTON ST,
                                        5TH FL INDIANAPOLIS IN 46204
STATE OF IOWA ATTORNEY GENERAL          ATTN: TOM MILLER HOOVER STATE OFFICE BUILDING 1305 E WALNUT ST DES MOINES IA
                                        50319
STATE OF KANSAS ATTORNEY GENERAL        ATTN: DEREK SCHMIDT 120 SW 10TH AVE, 2ND FL TOPEKA KS 66612
STATE OF KENTUCKY                       700 CAPITAL AVE STE 152 FRANKFORT KY 40601
STATE OF KENTUCKY ATTORNEY GENERAL      ATTN: ANDY BESHEAR 700 CAPITOL AVE, STE 118 FRANKFORT KY 40601-3449
STATE OF LOUISIANA                      DEPT OF JUSTICE PO BOX 94005 BATON ROUGE LA 70804
STATE OF LOUISIANA ATTORNEY GENERAL     ATTN: JEFF LANDRY 1885 N THIRD ST BATON ROUGE LA 70802
STATE OF LOUISIANA ATTORNEY GENERAL     ATTN: JEFF LANDRY PO BOX 94005 BATON ROUGE LA 70804
STATE OF MAINE ATTORNEY GENERAL         ATTN: AARON FREY 6 STATE HOUSE STATION AUGUSTA ME 04333
STATE OF MARYLAND                       45 CALVERT ST STE 1 ANNAPOLIS MD 21401-1994
STATE OF MARYLAND ATTORNEY GENERAL      ATTN: BRIAN E. FROSH 200 ST PAUL PLACE BALTIMORE MD 21202
STATE OF MASSACHUSETTS ATTORNEY GENERAL ATTN: MAURA HEALEY 1 ASHBURTON PLACE, 20TH FL BOSTON MA 02108-1518
STATE OF MICHIGAN                       MICHIGAN DEPT OF TREASURY DEPARTMENT 77003 DETROIT MI 48277-0003
STATE OF MICHIGAN ATTORNEY GENERAL      ATTN: DANA NESSEL G. MENNEN WILLIAMS BLDG, 7TH FL 525 W OTTAWA ST - PO BOX
                                        30212 LANSING MI 48909
STATE OF MINNESOTA ATTORNEY GENERAL     ATTN: KEITH ELLISON 445 MINNESOTA ST STE 1400 ST. PAUL MN 55101-2131
STATE OF MISSISSIPPI ATTORNEY GENERAL   ATTN: JIM HOOD WALTER SILLERS BLDG 550 HIGH ST, STE 1200 JACKSON MS 39201
STATE OF MISSISSIPPI ATTORNEY GENERAL   ATTN: JIM HOOD PO BOX 220 JACKSON MS 39205
STATE OF MISSOURI                       PO BOX 1272 UNCLAIMED PROPERTY DIVISION JEFFERSON CITY MO 65102
STATE OF MISSOURI                       PO BOX 840 UNCLAIMED PROPERTY DIVISION JEFFERSON CITY MO 65105-0840
STATE OF MISSOURI ATTORNEY GENERAL      ATTN: ERIC SCHMITT SUPREME CT BLDG, 207 W HIGH ST PO BOX 899 JEFFERSON CITY MO
                                        65102
STATE OF MONTANA ATTORNEY GENERAL       ATTN: TIM FOX JUSTICE BLDG 215 N SANDERS ST HELENA MT 59620-1401
STATE OF MS DEPT OF REVENUE ABC         1286 GLUCKSTADT RD MADISON MS 39110
STATE OF NEBRASKA ATTORNEY GENERAL      ATTN: DOUG PETERSON 2115 STATE CAPITOL PO BOX 98920 LINCOLN NE 68509
STATE OF NEVADA ATTORNEY GENERAL        ATTN: AARON FORD 100 N CARSON ST CARSON CITY NV 89701
STATE OF NEW HAMPSHIRE                  NH DEPT REVENUE ADMIN PO BOX 1265 CONCORD NH 03302
STATE OF NEW HAMPSHIRE                  PO BOX 2160 DEPARTMENT OF LABOR CONCORD NH 03302
STATE OF NEW HAMPSHIRE ATTORNEY GENERAL ATTN: GORDON J. MACDONALD NH DEPT OF JUSTICE 33 CAPITOL ST CONCORD NH 03301
STATE OF NEW JERSEY                     BUREAU OF BOILER COMPLIANCE PO BOX 392 TRENTON NJ 08625
STATE OF NEW JERSEY                     PO BOX 663 DC BFCE-DORES TRENTON NJ 08646
STATE OF NEW JERSEY                     PO BOX 632 TRENTON NJ 08649-0632
STATE OF NEW JERSEY ATTORNEY GENERAL    ATTN: GURBIR S. GREWAL RJ HUGHES JUSTICE COMPLEX 25 MARKET ST - PO BOX 080
                                        TRENTON NJ 08625-0080
STATE OF NEW MEXICO ATTORNEY GENERAL    ATTN: HECTOR BALDERAS 408 GALISTEO ST VILLAGRA BLDG SANTA FE NM 87501
STATE OF NEW MEXICO ATTORNEY GENERAL    ATTN: HECTOR BALDERAS PO DRAWER 1508 SANTA FE NM 87504-1508
STATE OF NEW YORK ATTORNEY GENERAL      ATTN: LETITIA A. JAMES DEPT. OF LAW THE CAPITOL, 2ND FL ALBANY NY 12224-0341
STATE OF NH - UC                        ATTN: CASHIER PO BOX 2058 CONCORD NH 03302-2058
STATE OF NORTH CAROLINA                 DEPT OF REVENUE 33 DARLINGTON AVENUE WILMINGTON NC 26403
STATE OF NORTH CAROLINA ATTORNEY        ATTN: JOSH STEIN PO BOX 629 RALEIGH NC 27602-0629



Epiq Corporate Restructuring, LLC                                                                  Page 1774 OF 2008
                                                   RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 1999 of 2235

Claim Name                               Address Information
GENERAL                                  ATTN: JOSH STEIN PO BOX 629 RALEIGH NC 27602-0629
STATE OF NORTH CAROLINA ATTORNEY         ATTN: JOSH STEIN 9001 MAIL SERVICE CTR RALEIGH NC 27699-9001
GENERAL
STATE OF NORTH DAKOTA ATTORNEY GENERAL   ATTN: WAYNE STENEHJEM 600 E BOULEVARD AVE DEPT 125 BISMARCK ND 58505
STATE OF OH DEPT OF COMMERCE             PO BOX 40096 REYNOLDSBURG OH 43068
STATE OF OHIO ATTORNEY GENERAL           ATTN: DAVE YOST 30 E BROAD ST, 14TH FL COLUMBUS OH 43215
STATE OF OKLAHOMA ATTORNEY GENERAL       ATTN: MIKE HUNTER 313 NE 21ST ST OKLAHOMA CITY OK 73105
STATE OF OREGON                          255 CAPITOL ST NE STE 151 SALEM OR 97310
STATE OF OREGON ATTORNEY GENERAL         ATTN: ELLEN F. ROSENBLUM 1162 COURT ST, NE SALEM OR 97301-4096
STATE OF PENNSYLVANIA ATTORNEY GENERAL   ATTN: JOSH SHAPIRO 16TH FL, STRAWBERRY SQ HARRISBURG PA 17120
STATE OF RHODE ISLAND ATTORNEY GENERAL   ATTN: PETER F. NERONHA 150 S MAIN ST PROVIDENCE RI 02903
STATE OF SOUTH CAROLINA ATTORNEY         ATTN: ALAN WILSON REMBERT C. DENNIS OFFICE BLDG 1000 ASSEMBLY ST, ROOM 519
GENERAL                                  COLUMBIA SC 29201
STATE OF SOUTH CAROLINA ATTORNEY         ATTN: ALAN WILSON PO BOX 11549 COLUMBIA SC 29211-1549
GENERAL
STATE OF SOUTH CAROLINA DEPT OF REVENUE 300 OUTLET POINTE BLVD COLUMBIA SC 29210
STATE OF SOUTH DAKOTA ATTORNEY GENERAL   ATTN: JASON RAVNSBORG 1302 EAST HIGHWAY 14, STE 1 PIERRE SD 57501-8501
STATE OF TENNESSE                        PO BOX 198649 UNCLAIMED PROPERTY DIVISION NASHVILLE TN 37219
STATE OF TENNESSEE                       220 FRENCH LANDING DR BOILER INSPECTION UNIT NASHVILLE TN 37243
STATE OF TENNESSEE                       220 FRENCH LANDING DR 4A NASHVILLE TN 37243-1002
STATE OF TENNESSEE ATTORNEY GENERAL      ATTN: HERBERT H. SLATERY, III PO BOX 20207 NASHVILLE TN 37202-0207
STATE OF TENNESSEE DEPARTMENT OF HEALTH PO BOX 198990 NASHVILLE TN 37219-8990
STATE OF TEXAS ATTORNEY GENERAL          ATTN: KEN PAXTON 300 W 15TH ST AUSTIN TX 78701
STATE OF TEXAS ATTORNEY GENERAL          ATTN: KEN PAXTON PO BOX 12548 AUSTIN TX 78711-2548
STATE OF UTAH ATTORNEY GENERAL           ATTN: SEAN D. REYES 350 N STATE ST, STE 230 SALT LAKE CITY UT 84114-2320
STATE OF UTAH ATTORNEY GENERAL           ATTN: SEAN D. REYES PO BOX 142320 SALT LAKE CITY UT 84114-2320
STATE OF VERMONT                         STATE TREASURERS OFFICE PAVILION BLDG 4TH FLOOR 109 STATE STREET MONTPELIER VT
                                         05609
STATE OF VERMONT ATTORNEY GENERAL        ATTN: TJ DONOVAN 109 STATE ST MONTPELIER VT 05609-1001
STATE OF VIRGIN ISLANDS ATTORNEY         ATTN: DENISE N. GEORGE 3438 KRONPRINDSENS GADE GERS BLDG, 2ND FL ST. THOMAS VI
GENERAL                                  00802
STATE OF VIRGINIA ATTORNEY GENERAL       ATTN: MARK R. HERRING 202 N NINTH ST RICHMOND VA 23219
STATE OF VT-AGENCY OF HUMAN SERVICES     VT DEPARTMENT OF HEALTH 108 CHERRY STREET P.O. BOX 70 - DRAWER 30 BURLINGTON
                                         VT 05402-0070
STATE OF WASHINGTON ATTORNEY GENERAL     ATTN: BOB FERGUSON 1125 WASHINGTON ST SE OLYMPIA WA 98504-0100
STATE OF WASHINGTON ATTORNEY GENERAL     ATTN: BOB FERGUSON PO BOX 40100 OLYMPIA WA 98504-0100
STATE OF WEST VIRGINIA ATTORNEY GENERAL ATTN: PATRICK MORRISEY STATE CAPITOL COMPLEX BLDG 1, ROOM E-26 CHARLESTON WV
                                        25305
STATE OF WISCONSIN ATTORNEY GENERAL      ATTN: JOSH KAUL WISCONSIN DEPARTMENT OF JUSTICE 17 W MAIN ST - PO BOX 7857
                                         MADISON WI 53703-7857
STATE OF WYOMING ATTORNEY GENERAL        ATTN: BRIDGET HILL KENDRICK BUILDING 2320 CAPITOL AVE CHEYENNE WY 82002
STATE SUPERIOR COURT OF TIFT COUNTY      237 E 2ND ST ATTN COURT CLERK TIFTON GA 31794
STATE TAX COMMISSIONER                   STATE CAPITOL 600 E BOULEVARD AVE DEPT 127 BISMARCK ND 58505-0599
STATE TREASURER OF MISSISSIPPI           UNCLAIMED PROPERTY DIV PO BOX 138 JACKSON MS 39205
STATE TREASURERS OFFICE UPP              PO BOX 11778 UNCLAIMED PROPERTY PROGRAM COLUMBIA SC 29211
STATESVILLE ABC BOARD 120                311 S CENTER ST STATESVILLE NC 28677
STAVROULA TOTOLOU                        ADDRESS ON FILE
STEAM PRO                                2713 SONIC DR VIRGINIA BEACH NV 23453
STEAM PRO                                2713 SONIC DR VIRGINIA BEACH VA 23453
STEAM PRO CLEANING SERVICES              2907 RIDGEWOOD DR WEST PLAINS MO 65775



Epiq Corporate Restructuring, LLC                                                                   Page 1775 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                              Page 2000 of 2235

Claim Name                               Address Information
STEAM PRO OF TALLAHASSEE LLC             8225 BRIDGE WATER TRAIL TALLAHASSEE FL 32312
STEAM SOURCE                             3049 SALEM INDUSTRIAL DR WINSTON SALEM NC 27127
STEAM WAY CENTRAL VIRGINIA               CARPET CARE OF CENTRAL VA INC 304 OAKLEY AVENUE LYNCHBURG VA 24501
STEAMBRITE PROFESSIONAL FLOOR SERVICES   10336 W CALLE DE EDENS PHOENIX AZ 85037
STEAMING CARPET CLEANING                 P O BOX 1451 SOUTHAVEN MS 38761
STEAMING MAD                             CLEANING RESTORATION 32331 KING RD NEW BOSTON MI 48164
STEAMWAY OF CENTRAL VA                   304 OAKLEY AVE LYNCHBURG VA 24501
STEAMWORKS                               1131 INDEPENDENCE DR ALABASTER AL 35007
STEAVIE PETTID                           ADDRESS ON FILE
STEFAN BAILEY                            ADDRESS ON FILE
STEFAN DOBBS                             ADDRESS ON FILE
STEFAN GARCIA                            ADDRESS ON FILE
STEFAN GREEN                             ADDRESS ON FILE
STEFAN HENDERSON                         ADDRESS ON FILE
STEFAN-MICHAEL JOHNSON                   ADDRESS ON FILE
STEFANI BROGDON                          ADDRESS ON FILE
STEFANI HERNANDEZ                        ADDRESS ON FILE
STEFANI RUDIGIER                         ADDRESS ON FILE
STEFANI TUCKER                           ADDRESS ON FILE
STEFANIE ADAMS                           ADDRESS ON FILE
STEFANIE BRICKNELL                       ADDRESS ON FILE
STEFANIE COE                             ADDRESS ON FILE
STEFANIE CONNOLLY                        ADDRESS ON FILE
STEFANIE CRANK                           ADDRESS ON FILE
STEFANIE DRYMAN                          ADDRESS ON FILE
STEFANIE EXLEY                           ADDRESS ON FILE
STEFANIE GIVANS                          ADDRESS ON FILE
STEFANIE GROSS                           ADDRESS ON FILE
STEFANIE HARRIS                          ADDRESS ON FILE
STEFANIE INFANTE                         ADDRESS ON FILE
STEFANIE JEFFERSON                       ADDRESS ON FILE
STEFANIE MCLAURIN                        ADDRESS ON FILE
STEFANIE NEWMAN                          ADDRESS ON FILE
STEFANIE NIEBEL                          ADDRESS ON FILE
STEFANIE NOVINGER                        ADDRESS ON FILE
STEFANIE PHILLIPS                        ADDRESS ON FILE
STEFANIE RUSS                            ADDRESS ON FILE
STEFANIE WERKLE                          ADDRESS ON FILE
STEFANINE WASHINGTON                     ADDRESS ON FILE
STEFANOU, PETER S AND BILJANA            5926 BEECHHOLLOW CT CINCINNATI OH 45233
STEFANY MCLAUGHLIN                       ADDRESS ON FILE
STEFANY SANDOVAL                         ADDRESS ON FILE
STEFAUN JONES                            ADDRESS ON FILE
STEFEN WELLS                             ADDRESS ON FILE
STEFFANI BECK                            ADDRESS ON FILE
STEFFANI ROBINSON                        ADDRESS ON FILE
STEFFANI WITTENMYER                      ADDRESS ON FILE
STEFFANIE HORNE                          ADDRESS ON FILE
STEFFEN FLEISCHMANN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 1776 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2001 of 2235

Claim Name                          Address Information
STEFFEN HERRMANN                    ADDRESS ON FILE
STEFFON WHITE                       ADDRESS ON FILE
STEFFOND JONES                      ADDRESS ON FILE
STEFHAN GREEN                       ADDRESS ON FILE
STEFON ROGERS                       ADDRESS ON FILE
STEFONE LANGLEY                     ADDRESS ON FILE
STEFPHEN WILDER                     ADDRESS ON FILE
STEFVON ROBINSON                    ADDRESS ON FILE
STELLA DASILVA                      ADDRESS ON FILE
STELLA L DOYON                      ADDRESS ON FILE
STELLA MEYER                        ADDRESS ON FILE
STELLAMARIS ONYECHI                 ADDRESS ON FILE
STELLINA CLAYTON                    ADDRESS ON FILE
STEPFAN JONES                       ADDRESS ON FILE
STEPFON GREEN                       ADDRESS ON FILE
STEPHAINE SUMMARELL                 ADDRESS ON FILE
STEPHAN BROOKS                      ADDRESS ON FILE
STEPHAN BYRD                        ADDRESS ON FILE
STEPHAN CARTER                      ADDRESS ON FILE
STEPHAN COOK                        ADDRESS ON FILE
STEPHAN PEARSON                     ADDRESS ON FILE
STEPHAN WALLS                       ADDRESS ON FILE
STEPHANE BAILEY                     ADDRESS ON FILE
STEPHANI SALLEY                     ADDRESS ON FILE
STEPHANIA RENGIFO                   ADDRESS ON FILE
STEPHANIA WILLIAMS                  ADDRESS ON FILE
STEPHANIE AFOLAHAN                  ADDRESS ON FILE
STEPHANIE AIKENS                    ADDRESS ON FILE
STEPHANIE ALBANESE                  ADDRESS ON FILE
STEPHANIE ALGER                     ADDRESS ON FILE
STEPHANIE ALLEN                     ADDRESS ON FILE
STEPHANIE ALLEN                     ADDRESS ON FILE
STEPHANIE ALLISON                   ADDRESS ON FILE
STEPHANIE ANDERSON                  ADDRESS ON FILE
STEPHANIE APPLE                     ADDRESS ON FILE
STEPHANIE ARD                       ADDRESS ON FILE
STEPHANIE ARELLANO                  ADDRESS ON FILE
STEPHANIE ATHORN                    ADDRESS ON FILE
STEPHANIE BAKER                     ADDRESS ON FILE
STEPHANIE BALFORE                   ADDRESS ON FILE
STEPHANIE BALSAMA                   ADDRESS ON FILE
STEPHANIE BANDA                     ADDRESS ON FILE
STEPHANIE BARRETT                   ADDRESS ON FILE
STEPHANIE BARTON                    ADDRESS ON FILE
STEPHANIE BATSON                    ADDRESS ON FILE
STEPHANIE BECKER                    ADDRESS ON FILE
STEPHANIE BELL                      ADDRESS ON FILE
STEPHANIE BENNETT                   ADDRESS ON FILE
STEPHANIE BENOIT                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1777 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2002 of 2235

Claim Name                           Address Information
STEPHANIE BLEVINS                    ADDRESS ON FILE
STEPHANIE BLUM                       ADDRESS ON FILE
STEPHANIE BOLANOS                    ADDRESS ON FILE
STEPHANIE BONILLA                    ADDRESS ON FILE
STEPHANIE BOWMAN                     ADDRESS ON FILE
STEPHANIE BOYLES                     ADDRESS ON FILE
STEPHANIE BRANCH                     ADDRESS ON FILE
STEPHANIE BRANDA                     ADDRESS ON FILE
STEPHANIE BRAY                       ADDRESS ON FILE
STEPHANIE BRENNAN                    ADDRESS ON FILE
STEPHANIE BUDREWICS                  ADDRESS ON FILE
STEPHANIE BURNETTE                   ADDRESS ON FILE
STEPHANIE BURNS                      ADDRESS ON FILE
STEPHANIE BURTON                     ADDRESS ON FILE
STEPHANIE BYRNE                      ADDRESS ON FILE
STEPHANIE CAHN                       ADDRESS ON FILE
STEPHANIE CALDERON                   ADDRESS ON FILE
STEPHANIE CAPUTO                     ADDRESS ON FILE
STEPHANIE CARPENTER                  ADDRESS ON FILE
STEPHANIE CHAFFEE                    ADDRESS ON FILE
STEPHANIE CHENOWETH                  ADDRESS ON FILE
STEPHANIE CHES                       ADDRESS ON FILE
STEPHANIE CHIARO                     ADDRESS ON FILE
STEPHANIE CHISENHALL                 ADDRESS ON FILE
STEPHANIE CITOWITZ                   ADDRESS ON FILE
STEPHANIE CLONTZ                     ADDRESS ON FILE
STEPHANIE COBB                       ADDRESS ON FILE
STEPHANIE COFFMAN                    ADDRESS ON FILE
STEPHANIE COLBURN                    ADDRESS ON FILE
STEPHANIE COLEMAN                    ADDRESS ON FILE
STEPHANIE COLEMAN                    ADDRESS ON FILE
STEPHANIE COMEENS                    ADDRESS ON FILE
STEPHANIE COOLEY                     ADDRESS ON FILE
STEPHANIE CORBETT                    ADDRESS ON FILE
STEPHANIE COWLEY                     ADDRESS ON FILE
STEPHANIE CUTLER                     ADDRESS ON FILE
STEPHANIE CUTLER                     ADDRESS ON FILE
STEPHANIE CYPRET                     ADDRESS ON FILE
STEPHANIE CZARNECKI                  ADDRESS ON FILE
STEPHANIE DALLAS                     ADDRESS ON FILE
STEPHANIE DE LA ROSA                 ADDRESS ON FILE
STEPHANIE DEFURIA                    ADDRESS ON FILE
STEPHANIE DEITZ                      ADDRESS ON FILE
STEPHANIE DIORIO                     ADDRESS ON FILE
STEPHANIE DITZLER                    ADDRESS ON FILE
STEPHANIE DIVENTI                    ADDRESS ON FILE
STEPHANIE DOBRINDT                   ADDRESS ON FILE
STEPHANIE DODSON                     ADDRESS ON FILE
STEPHANIE DOTSON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1778 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2003 of 2235

Claim Name                          Address Information
STEPHANIE DOUDRICK MATASOVSKY       ADDRESS ON FILE
STEPHANIE EAKLE                     ADDRESS ON FILE
STEPHANIE EATMON                    ADDRESS ON FILE
STEPHANIE EDMONDS                   ADDRESS ON FILE
STEPHANIE EKEN                      ADDRESS ON FILE
STEPHANIE ELLINGSWORTH              ADDRESS ON FILE
STEPHANIE ENFANTE                   ADDRESS ON FILE
STEPHANIE ERICSON                   ADDRESS ON FILE
STEPHANIE ERWIN                     ADDRESS ON FILE
STEPHANIE FERGUSON                  ADDRESS ON FILE
STEPHANIE FERRER                    ADDRESS ON FILE
STEPHANIE FLAGG                     ADDRESS ON FILE
STEPHANIE FLORA                     ADDRESS ON FILE
STEPHANIE FOLEY                     ADDRESS ON FILE
STEPHANIE FOSTER                    ADDRESS ON FILE
STEPHANIE FRALEY                    ADDRESS ON FILE
STEPHANIE FURR                      ADDRESS ON FILE
STEPHANIE GADOUA                    ADDRESS ON FILE
STEPHANIE GATES                     ADDRESS ON FILE
STEPHANIE GILLILAND                 ADDRESS ON FILE
STEPHANIE GODWIN                    ADDRESS ON FILE
STEPHANIE GOLD                      ADDRESS ON FILE
STEPHANIE GOMEZ                     ADDRESS ON FILE
STEPHANIE GONZALEZ                  ADDRESS ON FILE
STEPHANIE GOOSIE                    ADDRESS ON FILE
STEPHANIE GOVEO-MIRELES             ADDRESS ON FILE
STEPHANIE GRAHAM                    ADDRESS ON FILE
STEPHANIE GRAY                      ADDRESS ON FILE
STEPHANIE GREENE                    ADDRESS ON FILE
STEPHANIE GREER                     ADDRESS ON FILE
STEPHANIE GRIFFIN                   ADDRESS ON FILE
STEPHANIE GUAMBANA                  ADDRESS ON FILE
STEPHANIE HALL                      ADDRESS ON FILE
STEPHANIE HALLER                    ADDRESS ON FILE
STEPHANIE HAND                      ADDRESS ON FILE
STEPHANIE HANDLEY                   ADDRESS ON FILE
STEPHANIE HANDWERK                  ADDRESS ON FILE
STEPHANIE HANLEY                    ADDRESS ON FILE
STEPHANIE HARRIS                    ADDRESS ON FILE
STEPHANIE HARRISON                  ADDRESS ON FILE
STEPHANIE HAUSER                    ADDRESS ON FILE
STEPHANIE HENSLEY                   ADDRESS ON FILE
STEPHANIE HESKETH                   ADDRESS ON FILE
STEPHANIE HIDROBO                   ADDRESS ON FILE
STEPHANIE HILL                      ADDRESS ON FILE
STEPHANIE HINTON                    ADDRESS ON FILE
STEPHANIE HOGGE                     ADDRESS ON FILE
STEPHANIE HOIUM                     ADDRESS ON FILE
STEPHANIE HOLLEY                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1779 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2004 of 2235

Claim Name                           Address Information
STEPHANIE HOLLEY                     ADDRESS ON FILE
STEPHANIE HOOD                       ADDRESS ON FILE
STEPHANIE HULSEY                     ADDRESS ON FILE
STEPHANIE IGNAT                      ADDRESS ON FILE
STEPHANIE JAMES                      ADDRESS ON FILE
STEPHANIE JOHN                       ADDRESS ON FILE
STEPHANIE JOHNSON                    ADDRESS ON FILE
STEPHANIE JOHNSON                    ADDRESS ON FILE
STEPHANIE JOHNSON                    ADDRESS ON FILE
STEPHANIE JOHNSON                    ADDRESS ON FILE
STEPHANIE JOHNSON                    ADDRESS ON FILE
STEPHANIE JONES                      ADDRESS ON FILE
STEPHANIE JONES                      ADDRESS ON FILE
STEPHANIE KARL                       ADDRESS ON FILE
STEPHANIE KASSAY                     ADDRESS ON FILE
STEPHANIE KINCHEN                    ADDRESS ON FILE
STEPHANIE KING                       ADDRESS ON FILE
STEPHANIE KRUPA                      ADDRESS ON FILE
STEPHANIE KUTSKO                     ADDRESS ON FILE
STEPHANIE LANCASTER                  ADDRESS ON FILE
STEPHANIE LANDIS                     ADDRESS ON FILE
STEPHANIE LEWIS                      ADDRESS ON FILE
STEPHANIE LINZIE-WHITE               ADDRESS ON FILE
STEPHANIE LOCKLEAR                   ADDRESS ON FILE
STEPHANIE LOLLIS                     ADDRESS ON FILE
STEPHANIE LOPEZ-RODRIGUEZ            ADDRESS ON FILE
STEPHANIE LOVELESS ROWLAND           ADDRESS ON FILE
STEPHANIE LOVELL                     ADDRESS ON FILE
STEPHANIE MARCH                      ADDRESS ON FILE
STEPHANIE MARONEY                    ADDRESS ON FILE
STEPHANIE MARQUETANT                 ADDRESS ON FILE
STEPHANIE MARTIN                     ADDRESS ON FILE
STEPHANIE MARTINEZ                   ADDRESS ON FILE
STEPHANIE MATERO                     ADDRESS ON FILE
STEPHANIE MATHENY                    ADDRESS ON FILE
STEPHANIE MATTHEWS                   ADDRESS ON FILE
STEPHANIE MATZINGER                  ADDRESS ON FILE
STEPHANIE MAXWELL                    ADDRESS ON FILE
STEPHANIE MCCARNEY                   ADDRESS ON FILE
STEPHANIE MCCARTHY                   ADDRESS ON FILE
STEPHANIE MCDONALD                   ADDRESS ON FILE
STEPHANIE MCDOWELL                   ADDRESS ON FILE
STEPHANIE MCFARLAND                  ADDRESS ON FILE
STEPHANIE MCGEE                      ADDRESS ON FILE
STEPHANIE MCGILL                     ADDRESS ON FILE
STEPHANIE MCINTOSH                   ADDRESS ON FILE
STEPHANIE MCLEAN                     ADDRESS ON FILE
STEPHANIE MCLEOD                     ADDRESS ON FILE
STEPHANIE MCMAHON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1780 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2005 of 2235

Claim Name                           Address Information
STEPHANIE MCQUEEN                    ADDRESS ON FILE
STEPHANIE MEDINA                     ADDRESS ON FILE
STEPHANIE MEHOK                      ADDRESS ON FILE
STEPHANIE MEJIA                      ADDRESS ON FILE
STEPHANIE MEZZANOTTE                 ADDRESS ON FILE
STEPHANIE MICHAUD                    ADDRESS ON FILE
STEPHANIE MILAZZO                    ADDRESS ON FILE
STEPHANIE MILLER                     ADDRESS ON FILE
STEPHANIE MILLS                      ADDRESS ON FILE
STEPHANIE MILLS                      ADDRESS ON FILE
STEPHANIE MITCHELL                   ADDRESS ON FILE
STEPHANIE MOHAMMED                   ADDRESS ON FILE
STEPHANIE MOJICA-GONZALEZ            ADDRESS ON FILE
STEPHANIE MOUNT                      ADDRESS ON FILE
STEPHANIE MOWEN                      ADDRESS ON FILE
STEPHANIE MURPHY                     ADDRESS ON FILE
STEPHANIE MYERS                      ADDRESS ON FILE
STEPHANIE NEWMAN                     ADDRESS ON FILE
STEPHANIE NICOSIA                    ADDRESS ON FILE
STEPHANIE NORMAN                     ADDRESS ON FILE
STEPHANIE NUCCI                      ADDRESS ON FILE
STEPHANIE NUTTER                     ADDRESS ON FILE
STEPHANIE OHMS                       ADDRESS ON FILE
STEPHANIE OLIVEIRA                   ADDRESS ON FILE
STEPHANIE OMEARA                     ADDRESS ON FILE
STEPHANIE ORTEZ                      ADDRESS ON FILE
STEPHANIE ORTIZ                      ADDRESS ON FILE
STEPHANIE PADGETT                    ADDRESS ON FILE
STEPHANIE PAGE                       ADDRESS ON FILE
STEPHANIE PAPSUN                     ADDRESS ON FILE
STEPHANIE PARKS                      ADDRESS ON FILE
STEPHANIE PASTORE                    ADDRESS ON FILE
STEPHANIE PEREIRA                    ADDRESS ON FILE
STEPHANIE PETERS                     ADDRESS ON FILE
STEPHANIE PETROSINO                  ADDRESS ON FILE
STEPHANIE PHELPS                     ADDRESS ON FILE
STEPHANIE PHILLIPS                   ADDRESS ON FILE
STEPHANIE PICKERELL                  ADDRESS ON FILE
STEPHANIE PIDGETTE                   ADDRESS ON FILE
STEPHANIE PINCHBACK                  ADDRESS ON FILE
STEPHANIE PLUNKETT                   ADDRESS ON FILE
STEPHANIE POLASKY                    ADDRESS ON FILE
STEPHANIE POLITO                     ADDRESS ON FILE
STEPHANIE POTE                       ADDRESS ON FILE
STEPHANIE POTTER                     ADDRESS ON FILE
STEPHANIE POTTS                      ADDRESS ON FILE
STEPHANIE POWELL                     ADDRESS ON FILE
STEPHANIE PROCTOR                    ADDRESS ON FILE
STEPHANIE PROPST                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1781 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2006 of 2235

Claim Name                           Address Information
STEPHANIE PULSINELLI                 ADDRESS ON FILE
STEPHANIE PUTMAN                     ADDRESS ON FILE
STEPHANIE QUICK                      ADDRESS ON FILE
STEPHANIE RAINES                     ADDRESS ON FILE
STEPHANIE RAMIREZ                    ADDRESS ON FILE
STEPHANIE REGISTER                   ADDRESS ON FILE
STEPHANIE REYES                      ADDRESS ON FILE
STEPHANIE REYNOLDS                   ADDRESS ON FILE
STEPHANIE RICE                       ADDRESS ON FILE
STEPHANIE RIDDLE                     ADDRESS ON FILE
STEPHANIE RIOS                       ADDRESS ON FILE
STEPHANIE RODRIGO                    ADDRESS ON FILE
STEPHANIE RODRIGUEZ                  ADDRESS ON FILE
STEPHANIE ROSSI                      ADDRESS ON FILE
STEPHANIE RUIZ                       ADDRESS ON FILE
STEPHANIE RUIZ PALOMAREZ             ADDRESS ON FILE
STEPHANIE SACKS                      ADDRESS ON FILE
STEPHANIE SANCHEZ-LARA               ADDRESS ON FILE
STEPHANIE SANTIAGO                   ADDRESS ON FILE
STEPHANIE SAUNDERS                   ADDRESS ON FILE
STEPHANIE SCOTT                      ADDRESS ON FILE
STEPHANIE SCOTT                      ADDRESS ON FILE
STEPHANIE SEIBLES                    ADDRESS ON FILE
STEPHANIE SELLS                      ADDRESS ON FILE
STEPHANIE SERRATO                    ADDRESS ON FILE
STEPHANIE SEWELL                     ADDRESS ON FILE
STEPHANIE SEYLER                     ADDRESS ON FILE
STEPHANIE SHAFFER                    ADDRESS ON FILE
STEPHANIE SHARPES                    ADDRESS ON FILE
STEPHANIE SHOEMAKER                  ADDRESS ON FILE
STEPHANIE SIMMONS                    ADDRESS ON FILE
STEPHANIE SIMMONS                    ADDRESS ON FILE
STEPHANIE SKELTON                    ADDRESS ON FILE
STEPHANIE SLONE                      ADDRESS ON FILE
STEPHANIE SMITH                      ADDRESS ON FILE
STEPHANIE SMITH                      ADDRESS ON FILE
STEPHANIE SMITH                      ADDRESS ON FILE
STEPHANIE SPADA                      ADDRESS ON FILE
STEPHANIE SPRAGUE                    ADDRESS ON FILE
STEPHANIE STAPLETON                  ADDRESS ON FILE
STEPHANIE STEVENSON                  ADDRESS ON FILE
STEPHANIE STEWART                    ADDRESS ON FILE
STEPHANIE STEWART                    ADDRESS ON FILE
STEPHANIE STILKEY                    ADDRESS ON FILE
STEPHANIE STILWELL                   ADDRESS ON FILE
STEPHANIE STOREY                     ADDRESS ON FILE
STEPHANIE SWEET                      ADDRESS ON FILE
STEPHANIE SWIM                       ADDRESS ON FILE
STEPHANIE TABARES                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1782 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2007 of 2235

Claim Name                          Address Information
STEPHANIE TAPOLER                   ADDRESS ON FILE
STEPHANIE TEBBETTS                  ADDRESS ON FILE
STEPHANIE THOMAS                    ADDRESS ON FILE
STEPHANIE THOMAS                    ADDRESS ON FILE
STEPHANIE THORNTON                  ADDRESS ON FILE
STEPHANIE THRALL                    ADDRESS ON FILE
STEPHANIE TOOMEY                    ADDRESS ON FILE
STEPHANIE TRAMEL                    ADDRESS ON FILE
STEPHANIE TROTZ                     ADDRESS ON FILE
STEPHANIE TRUEMAN                   ADDRESS ON FILE
STEPHANIE TSIKRIKAS                 ADDRESS ON FILE
STEPHANIE TURNER                    ADDRESS ON FILE
STEPHANIE VAZQUEZ                   ADDRESS ON FILE
STEPHANIE VIARS                     ADDRESS ON FILE
STEPHANIE VLASSIS                   ADDRESS ON FILE
STEPHANIE WALLEN                    ADDRESS ON FILE
STEPHANIE WARD                      ADDRESS ON FILE
STEPHANIE WATERS                    ADDRESS ON FILE
STEPHANIE WATKINS                   ADDRESS ON FILE
STEPHANIE WEBB                      ADDRESS ON FILE
STEPHANIE WHARTON                   ADDRESS ON FILE
STEPHANIE WHITE                     ADDRESS ON FILE
STEPHANIE WILCHES                   ADDRESS ON FILE
STEPHANIE WILKINSON                 ADDRESS ON FILE
STEPHANIE WILLIAMS                  ADDRESS ON FILE
STEPHANIE WILSON                    ADDRESS ON FILE
STEPHANIE WOOD                      ADDRESS ON FILE
STEPHANIE YOUMANS                   ADDRESS ON FILE
STEPHANIE YOUNG                     ADDRESS ON FILE
STEPHANIE ZELLERS                   ADDRESS ON FILE
STEPHANN TREMBLE                    ADDRESS ON FILE
STEPHANO JOHNSON                    ADDRESS ON FILE
STEPHANOS DEMETROPOULOS             ADDRESS ON FILE
STEPHANY BIBENS                     ADDRESS ON FILE
STEPHANY BRADLEY                    ADDRESS ON FILE
STEPHANY MIDDLETON                  ADDRESS ON FILE
STEPHAUN FORBES                     ADDRESS ON FILE
STEPHEANIE DRAKE                    ADDRESS ON FILE
STEPHEN ADAMS                       ADDRESS ON FILE
STEPHEN ALLIO                       ADDRESS ON FILE
STEPHEN AREL                        ADDRESS ON FILE
STEPHEN ATKINSON                    ADDRESS ON FILE
STEPHEN AYDT                        ADDRESS ON FILE
STEPHEN BAKER                       ADDRESS ON FILE
STEPHEN BARNES                      ADDRESS ON FILE
STEPHEN BAYLOCK                     ADDRESS ON FILE
STEPHEN BEADLES                     ADDRESS ON FILE
STEPHEN BEARD                       ADDRESS ON FILE
STEPHEN BEYDLER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1783 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2008 of 2235

Claim Name                         Address Information
STEPHEN BISULCA                    ADDRESS ON FILE
STEPHEN BRADFORD                   ADDRESS ON FILE
STEPHEN BRISTOL                    ADDRESS ON FILE
STEPHEN BRITZ                      ADDRESS ON FILE
STEPHEN BROOKS                     ADDRESS ON FILE
STEPHEN BRYANT                     ADDRESS ON FILE
STEPHEN CARLILE                    ADDRESS ON FILE
STEPHEN CASTILLO                   ADDRESS ON FILE
STEPHEN CHAMPAGNE                  ADDRESS ON FILE
STEPHEN COFFIN                     ADDRESS ON FILE
STEPHEN COPELAND                   ADDRESS ON FILE
STEPHEN CRANDLE                    ADDRESS ON FILE
STEPHEN CREECH                     ADDRESS ON FILE
STEPHEN DUNN                       ADDRESS ON FILE
STEPHEN EDWARDS                    ADDRESS ON FILE
STEPHEN FLEMING                    ADDRESS ON FILE
STEPHEN FOX                        ADDRESS ON FILE
STEPHEN FULLWOOD                   ADDRESS ON FILE
STEPHEN GEIS                       ADDRESS ON FILE
STEPHEN GRIESMER                   ADDRESS ON FILE
STEPHEN GROTH                      ADDRESS ON FILE
STEPHEN GUMPL                      ADDRESS ON FILE
STEPHEN HANEY                      ADDRESS ON FILE
STEPHEN HARRIS                     ADDRESS ON FILE
STEPHEN HARRISON                   ADDRESS ON FILE
STEPHEN HEBERLING                  ADDRESS ON FILE
STEPHEN HECKEL                     ADDRESS ON FILE
STEPHEN HILLS                      ADDRESS ON FILE
STEPHEN HORNSBY                    ADDRESS ON FILE
STEPHEN HOWLEY                     ADDRESS ON FILE
STEPHEN HUDSON                     ADDRESS ON FILE
STEPHEN HUGGINS                    ADDRESS ON FILE
STEPHEN HUGHES                     ADDRESS ON FILE
STEPHEN HUNTER                     ADDRESS ON FILE
STEPHEN HYDEN                      ADDRESS ON FILE
STEPHEN INGRAM                     ADDRESS ON FILE
STEPHEN J SCHIRANO                 ADDRESS ON FILE
STEPHEN JAPCZYNSKI                 ADDRESS ON FILE
STEPHEN JARRETT                    ADDRESS ON FILE
STEPHEN JERGE                      ADDRESS ON FILE
STEPHEN JOHNSON                    ADDRESS ON FILE
STEPHEN KEELER                     ADDRESS ON FILE
STEPHEN KEIMIG                     ADDRESS ON FILE
STEPHEN KELLY                      ADDRESS ON FILE
STEPHEN KING                       ADDRESS ON FILE
STEPHEN KNOTTS                     ADDRESS ON FILE
STEPHEN KRAMER                     ADDRESS ON FILE
STEPHEN KRESSLEY                   ADDRESS ON FILE
STEPHEN KUMI                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1784 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2009 of 2235

Claim Name                          Address Information
STEPHEN LESTER                      ADDRESS ON FILE
STEPHEN LINKOUS                     ADDRESS ON FILE
STEPHEN LOOMIS                      ADDRESS ON FILE
STEPHEN LORBER JR                   ADDRESS ON FILE
STEPHEN LOWMAN                      ADDRESS ON FILE
STEPHEN LUTHER                      ADDRESS ON FILE
STEPHEN MALLOY                      ADDRESS ON FILE
STEPHEN MCCARTHY                    ADDRESS ON FILE
STEPHEN MCDANIEL                    ADDRESS ON FILE
STEPHEN MCGINLEY                    ADDRESS ON FILE
STEPHEN MCPHERSON                   ADDRESS ON FILE
STEPHEN MEREDITH                    ADDRESS ON FILE
STEPHEN MILLER                      ADDRESS ON FILE
STEPHEN MILLER                      ADDRESS ON FILE
STEPHEN MOYER                       ADDRESS ON FILE
STEPHEN MURPHY                      ADDRESS ON FILE
STEPHEN MUSSORI                     ADDRESS ON FILE
STEPHEN NAVARRO                     ADDRESS ON FILE
STEPHEN NJUGUNA                     ADDRESS ON FILE
STEPHEN NORRIS                      ADDRESS ON FILE
STEPHEN OGLESBY                     ADDRESS ON FILE
STEPHEN PAGE                        ADDRESS ON FILE
STEPHEN PAGE                        ADDRESS ON FILE
STEPHEN PARKER                      ADDRESS ON FILE
STEPHEN PARNELL                     ADDRESS ON FILE
STEPHEN PARRILLO                    ADDRESS ON FILE
STEPHEN PERRY                       ADDRESS ON FILE
STEPHEN POKORSKI                    ADDRESS ON FILE
STEPHEN POLK                        ADDRESS ON FILE
STEPHEN POTOSKI                     ADDRESS ON FILE
STEPHEN POWELL                      ADDRESS ON FILE
STEPHEN PRATT                       ADDRESS ON FILE
STEPHEN PROCTOR                     ADDRESS ON FILE
STEPHEN QUARLES                     ADDRESS ON FILE
STEPHEN QUILLIAMS                   ADDRESS ON FILE
STEPHEN REIFF                       ADDRESS ON FILE
STEPHEN RENNER                      ADDRESS ON FILE
STEPHEN RICHARDSON                  ADDRESS ON FILE
STEPHEN RIVERS                      ADDRESS ON FILE
STEPHEN ROBERTS                     ADDRESS ON FILE
STEPHEN ROBERTSON                   ADDRESS ON FILE
STEPHEN ROMAN                       ADDRESS ON FILE
STEPHEN ROSE JR                     ADDRESS ON FILE
STEPHEN ROSS                        ADDRESS ON FILE
STEPHEN RUMPH                       ADDRESS ON FILE
STEPHEN SANDERS                     ADDRESS ON FILE
STEPHEN SCARBOROUGH                 ADDRESS ON FILE
STEPHEN SCOTT                       ADDRESS ON FILE
STEPHEN SELF                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1785 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2010 of 2235

Claim Name                           Address Information
STEPHEN SELMON                       ADDRESS ON FILE
STEPHEN SHIELDS                      ADDRESS ON FILE
STEPHEN SHORT                        ADDRESS ON FILE
STEPHEN SHUMAR                       ADDRESS ON FILE
STEPHEN SIMPSON                      ADDRESS ON FILE
STEPHEN SIMS                         ADDRESS ON FILE
STEPHEN SMITH                        ADDRESS ON FILE
STEPHEN SORANDES                     ADDRESS ON FILE
STEPHEN SOTO                         ADDRESS ON FILE
STEPHEN STARLIPER                    ADDRESS ON FILE
STEPHEN STAVNICKY                    ADDRESS ON FILE
STEPHEN STEC                         ADDRESS ON FILE
STEPHEN STEELE                       ADDRESS ON FILE
STEPHEN STEELE                       ADDRESS ON FILE
STEPHEN STEINBACHER                  ADDRESS ON FILE
STEPHEN STOREY                       ADDRESS ON FILE
STEPHEN TAYLOR                       ADDRESS ON FILE
STEPHEN TAYLOR                       ADDRESS ON FILE
STEPHEN THOMAS                       ADDRESS ON FILE
STEPHEN THOMPSON                     ADDRESS ON FILE
STEPHEN THORPE                       ADDRESS ON FILE
STEPHEN VANWINTER                    ADDRESS ON FILE
STEPHEN WALKER                       ADDRESS ON FILE
STEPHEN WHITE                        ADDRESS ON FILE
STEPHEN WHITE                        ADDRESS ON FILE
STEPHEN WHITNER                      ADDRESS ON FILE
STEPHEN WILKINSON                    ADDRESS ON FILE
STEPHEN WILLNER                      ADDRESS ON FILE
STEPHEN WILSON                       ADDRESS ON FILE
STEPHEN WINHOVEN                     ADDRESS ON FILE
STEPHEN WISHART                      ADDRESS ON FILE
STEPHEN YOUNG                        ADDRESS ON FILE
STEPHEN YOUNT                        ADDRESS ON FILE
STEPHEN ZESSIN                       ADDRESS ON FILE
STEPHEN ZIEMBROSKI                   ADDRESS ON FILE
STEPHENIA ISAAC                      ADDRESS ON FILE
STEPHENIE BAGWELL                    ADDRESS ON FILE
STEPHENIE CHILDS                     ADDRESS ON FILE
STEPHENS DISTRIBUTING CO INC         185 ANGLERS AVE FT LAUDERDALE FL 33312
STEPHENS LANDSCAPE SERVICES          1829 WAKE FOREST AVE CLERMONT FL 34711
STEPHENS LANDSCAPING                 1829 WAKE FOREST AVE CLERMONT FL 34711
STEPHNIE ALVARADO                    ADDRESS ON FILE
STEPHON HUNTER                       ADDRESS ON FILE
STEPHON JOHNSON                      ADDRESS ON FILE
STEPHON MCNEILL                      ADDRESS ON FILE
STEPHON MILLER                       ADDRESS ON FILE
STEPHON MORRIS                       ADDRESS ON FILE
STEPHON PARKER                       ADDRESS ON FILE
STEPHON SPARKS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1786 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                           Page 2011 of 2235

Claim Name                         Address Information
STEPHON THOMPSON                   ADDRESS ON FILE
STEPHON TUCKER                     ADDRESS ON FILE
STEPNANIE SCHAU                    ADDRESS ON FILE
STERLIN CASH                       ADDRESS ON FILE
STERLIN ROACH                      ADDRESS ON FILE
STERLIN ROSE                       ADDRESS ON FILE
STERLING ARMSTRONG                 ADDRESS ON FILE
STERLING BLACKWELL                 ADDRESS ON FILE
STERLING PORCHER                   ADDRESS ON FILE
STERLING WALDEN                    ADDRESS ON FILE
STERN LECTURE PLUMBING LLC         2402 S GOYER RD KOKOMO IN 46902
STESHA NICHOLS                     ADDRESS ON FILE
STETSON NEES                       ADDRESS ON FILE
STETSYN HORST                      ADDRESS ON FILE
STEUBEN COUNTY                     317 S WAYNE ST STE 2-K ANGOLA IN 46703
STEUBEN COUNTY HEALTH DEPARTMENT   317 S WAYNE ST STE 3A ANGOLA IN 46703
STEVAN FLAMELING                   ADDRESS ON FILE
STEVAN TOOMER                      ADDRESS ON FILE
STEVAN WOODLE                      ADDRESS ON FILE
STEVE ADKINS                       ADDRESS ON FILE
STEVE BATTLE                       ADDRESS ON FILE
STEVE BELVIN                       ADDRESS ON FILE
STEVE BROWN                        ADDRESS ON FILE
STEVE CHAVEZ                       ADDRESS ON FILE
STEVE COFFMAN                      ADDRESS ON FILE
STEVE COMINSKY                     ADDRESS ON FILE
STEVE DAVIS                        ADDRESS ON FILE
STEVE FLORESTAL                    ADDRESS ON FILE
STEVE GEDEON                       ADDRESS ON FILE
STEVE GREEN                        ADDRESS ON FILE
STEVE HANSON                       ADDRESS ON FILE
STEVE HANZLIK                      ADDRESS ON FILE
STEVE HAVSY                        ADDRESS ON FILE
STEVE HIVELY                       ADDRESS ON FILE
STEVE HUMMEL                       ADDRESS ON FILE
STEVE HUSTED                       ADDRESS ON FILE
STEVE KENNEDY                      ADDRESS ON FILE
STEVE KIRCHNER                     ADDRESS ON FILE
STEVE LOGAN                        ADDRESS ON FILE
STEVE MALONE                       ADDRESS ON FILE
STEVE MARRIOTT                     ADDRESS ON FILE
STEVE MARTINEZ                     ADDRESS ON FILE
STEVE MEHNE                        ADDRESS ON FILE
STEVE MOSKAL                       ADDRESS ON FILE
STEVE NELSON                       ADDRESS ON FILE
STEVE POSLUSZNY                    ADDRESS ON FILE
STEVE QUALLS                       ADDRESS ON FILE
STEVE RICHARDS                     ADDRESS ON FILE
STEVE SEWELL                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1787 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 2012 of 2235

Claim Name                         Address Information
STEVE SLOWINSKI                    ADDRESS ON FILE
STEVE SUTTON                       ADDRESS ON FILE
STEVE TAAKAHASHI                   ADDRESS ON FILE
STEVE TAYES                        ADDRESS ON FILE
STEVE THOMAS                       106 WEST UTICA STREET, SUITE D OSWEGO NY 13126
STEVE TOWNSEND                     ADDRESS ON FILE
STEVE VILLEGAS                     ADDRESS ON FILE
STEVE WATSON                       ADDRESS ON FILE
STEVE WHITNEY                      ADDRESS ON FILE
STEVE WILLSEY                      ADDRESS ON FILE
STEVE YOURST                       ADDRESS ON FILE
STEVEE-LEI MACKEL                  ADDRESS ON FILE
STEVEN ALECCA                      ADDRESS ON FILE
STEVEN ALLEN                       ADDRESS ON FILE
STEVEN ALLEN                       ADDRESS ON FILE
STEVEN ALLEN                       ADDRESS ON FILE
STEVEN ALVAREZ                     ADDRESS ON FILE
STEVEN AMARO                       ADDRESS ON FILE
STEVEN ANDERSON                    ADDRESS ON FILE
STEVEN ANDERSON                    ADDRESS ON FILE
STEVEN ANSELMI                     ADDRESS ON FILE
STEVEN AQUEDA                      ADDRESS ON FILE
STEVEN ARMSTRONG                   ADDRESS ON FILE
STEVEN ARMSTRONG                   ADDRESS ON FILE
STEVEN ASARE                       ADDRESS ON FILE
STEVEN AYALA                       ADDRESS ON FILE
STEVEN BAKER                       ADDRESS ON FILE
STEVEN BALES                       ADDRESS ON FILE
STEVEN BANKS JR                    ADDRESS ON FILE
STEVEN BARBOUR                     ADDRESS ON FILE
STEVEN BARNES                      ADDRESS ON FILE
STEVEN BECKER                      ADDRESS ON FILE
STEVEN BELANGER                    ADDRESS ON FILE
STEVEN BERSEBACH                   ADDRESS ON FILE
STEVEN BIGHORSE                    ADDRESS ON FILE
STEVEN BLASUCCI                    ADDRESS ON FILE
STEVEN BLAUVLET II                 ADDRESS ON FILE
STEVEN BOWLES                      ADDRESS ON FILE
STEVEN BOWMAN                      ADDRESS ON FILE
STEVEN BRAGG                       ADDRESS ON FILE
STEVEN BRAMBILA                    ADDRESS ON FILE
STEVEN BRANCH                      ADDRESS ON FILE
STEVEN BRIEN                       ADDRESS ON FILE
STEVEN BROWN                       ADDRESS ON FILE
STEVEN BRUCE                       ADDRESS ON FILE
STEVEN BURROUGHS                   ADDRESS ON FILE
STEVEN BURROWS                     ADDRESS ON FILE
STEVEN BUTTZ                       ADDRESS ON FILE
STEVEN BYNUM                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1788 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2013 of 2235

Claim Name                         Address Information
STEVEN CAIN                        ADDRESS ON FILE
STEVEN CALLAHAN                    ADDRESS ON FILE
STEVEN CALLENDER                   ADDRESS ON FILE
STEVEN CAMPBELL                    ADDRESS ON FILE
STEVEN CANDELARIO LOPEZ            ADDRESS ON FILE
STEVEN CARRICO                     ADDRESS ON FILE
STEVEN CARROLL                     ADDRESS ON FILE
STEVEN CARTDENAS                   ADDRESS ON FILE
STEVEN CARTER                      ADDRESS ON FILE
STEVEN CHERRY                      ADDRESS ON FILE
STEVEN CLEVENGER                   ADDRESS ON FILE
STEVEN CODY                        ADDRESS ON FILE
STEVEN CONNER                      ADDRESS ON FILE
STEVEN CORNWELL                    ADDRESS ON FILE
STEVEN COURTNEY                    ADDRESS ON FILE
STEVEN COVERT                      ADDRESS ON FILE
STEVEN CRABTREE                    ADDRESS ON FILE
STEVEN CRUZ                        ADDRESS ON FILE
STEVEN CURTIS                      ADDRESS ON FILE
STEVEN CZERNIAK                    ADDRESS ON FILE
STEVEN DAGHUER                     ADDRESS ON FILE
STEVEN DAMBRA                      ADDRESS ON FILE
STEVEN DAVIS                       ADDRESS ON FILE
STEVEN DENNIE                      ADDRESS ON FILE
STEVEN DOELL                       ADDRESS ON FILE
STEVEN DREW                        ADDRESS ON FILE
STEVEN DROUILLARD                  ADDRESS ON FILE
STEVEN DYSON                       ADDRESS ON FILE
STEVEN EDDENS                      ADDRESS ON FILE
STEVEN EDWARDS                     ADDRESS ON FILE
STEVEN ELLEBY                      ADDRESS ON FILE
STEVEN ELLIS                       ADDRESS ON FILE
STEVEN ELSWICK                     ADDRESS ON FILE
STEVEN ENGLE                       ADDRESS ON FILE
STEVEN ESPADA                      ADDRESS ON FILE
STEVEN FANCHER                     ADDRESS ON FILE
STEVEN FARESE                      ADDRESS ON FILE
STEVEN FAVEREAUX                   ADDRESS ON FILE
STEVEN FINKELSEN                   ADDRESS ON FILE
STEVEN FINKEY                      ADDRESS ON FILE
STEVEN FISHER                      ADDRESS ON FILE
STEVEN FORD                        ADDRESS ON FILE
STEVEN FOSTER                      ADDRESS ON FILE
STEVEN FRANKE                      ADDRESS ON FILE
STEVEN FRANZE                      ADDRESS ON FILE
STEVEN FRAZIER                     ADDRESS ON FILE
STEVEN GAINES                      ADDRESS ON FILE
STEVEN GALLAGHER                   ADDRESS ON FILE
STEVEN GARRAD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1789 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                    Service List
                                                                              Page 2014 of 2235

Claim Name                               Address Information
STEVEN GASKINS                           ADDRESS ON FILE
STEVEN GIBBS                             ADDRESS ON FILE
STEVEN GIRALDO                           ADDRESS ON FILE
STEVEN GODBY                             ADDRESS ON FILE
STEVEN GONZALEZ                          ADDRESS ON FILE
STEVEN GRIFFIN                           ADDRESS ON FILE
STEVEN GRIGGS                            ADDRESS ON FILE
STEVEN GRIZZLE                           ADDRESS ON FILE
STEVEN GUERRERO                          ADDRESS ON FILE
STEVEN HACKNEY                           ADDRESS ON FILE
STEVEN HAHN                              ADDRESS ON FILE
STEVEN HALEY                             ADDRESS ON FILE
STEVEN HALEY                             ADDRESS ON FILE
STEVEN HARDIES                           ADDRESS ON FILE
STEVEN HARDMAN                           ADDRESS ON FILE
STEVEN HARKCOM-NEIS                      ADDRESS ON FILE
STEVEN HARMON                            ADDRESS ON FILE
STEVEN HARRINGTON                        ADDRESS ON FILE
STEVEN HARRIS                            ADDRESS ON FILE
STEVEN HASTINGS                          ADDRESS ON FILE
STEVEN HELTON JR                         ADDRESS ON FILE
STEVEN HENDERSON                         ADDRESS ON FILE
STEVEN HENDERSON                         ADDRESS ON FILE
STEVEN HESS                              ADDRESS ON FILE
STEVEN HOBBS                             ADDRESS ON FILE
STEVEN HOLDEN                            ADDRESS ON FILE
STEVEN HOLLADAY                          ADDRESS ON FILE
STEVEN HONEYCUTT                         ADDRESS ON FILE
STEVEN HOOD                              ADDRESS ON FILE
STEVEN HUDSON                            ADDRESS ON FILE
STEVEN J WALCZAK                         ADDRESS ON FILE
STEVEN JAMES PROFESSIONAL SERVICES LLC   4552 AMICUS ROAD RUCKERSVILLE VA 22968
STEVEN JENKINS                           ADDRESS ON FILE
STEVEN JOHNSON                           ADDRESS ON FILE
STEVEN JONES                             ADDRESS ON FILE
STEVEN JONES                             ADDRESS ON FILE
STEVEN JONES                             ADDRESS ON FILE
STEVEN JONES                             ADDRESS ON FILE
STEVEN JORDAN                            ADDRESS ON FILE
STEVEN JOSEPH WIGGINS HVAC               PO BOX 2269 HENDERSON NC 27536
STEVEN JUCKS                             ADDRESS ON FILE
STEVEN KAUFMAN                           ADDRESS ON FILE
STEVEN KEARNS                            ADDRESS ON FILE
STEVEN KEENER                            ADDRESS ON FILE
STEVEN KELLER                            ADDRESS ON FILE
STEVEN KELLEY                            ADDRESS ON FILE
STEVEN KELLY                             ADDRESS ON FILE
STEVEN KENNEDY                           ADDRESS ON FILE
STEVEN KING                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1790 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 2015 of 2235

Claim Name                         Address Information
STEVEN KIRBY                       ADDRESS ON FILE
STEVEN KOCHER                      ADDRESS ON FILE
STEVEN KRACHINSKI                  ADDRESS ON FILE
STEVEN KROLL                       ADDRESS ON FILE
STEVEN L REED PROBATE JUDGE        CITY HALL, ROOM 206 103 NORTH PERRY STREET MONTGOMERY AL 36104
STEVEN LAGOS                       ADDRESS ON FILE
STEVEN LANCASTER                   ADDRESS ON FILE
STEVEN LANEY                       ADDRESS ON FILE
STEVEN LAURENT                     ADDRESS ON FILE
STEVEN LEIBOWITZ                   ADDRESS ON FILE
STEVEN LEWIS                       ADDRESS ON FILE
STEVEN LININGER                    ADDRESS ON FILE
STEVEN LISENBY                     ADDRESS ON FILE
STEVEN LITCHKOWSKI                 ADDRESS ON FILE
STEVEN LITTLE                      ADDRESS ON FILE
STEVEN LITTLE                      ADDRESS ON FILE
STEVEN LIVERMORE                   ADDRESS ON FILE
STEVEN LUCAS                       ADDRESS ON FILE
STEVEN MACCANN                     ADDRESS ON FILE
STEVEN MALENFANT                   ADDRESS ON FILE
STEVEN MAM                         ADDRESS ON FILE
STEVEN MARSHALL                    ADDRESS ON FILE
STEVEN MATTHEWS                    ADDRESS ON FILE
STEVEN MAW                         ADDRESS ON FILE
STEVEN MCCOY                       ADDRESS ON FILE
STEVEN MCGILL                      ADDRESS ON FILE
STEVEN MCLAUGHLIN                  ADDRESS ON FILE
STEVEN MCLEAN                      ADDRESS ON FILE
STEVEN MCNEIL                      ADDRESS ON FILE
STEVEN MELLOTT                     ADDRESS ON FILE
STEVEN MELTON                      ADDRESS ON FILE
STEVEN MILLER                      ADDRESS ON FILE
STEVEN MILLER                      ADDRESS ON FILE
STEVEN MONT                        ADDRESS ON FILE
STEVEN MORGAN                      ADDRESS ON FILE
STEVEN MORGAN                      ADDRESS ON FILE
STEVEN MOULTRIE                    ADDRESS ON FILE
STEVEN MUNOZ                       ADDRESS ON FILE
STEVEN MURPHY                      ADDRESS ON FILE
STEVEN MURRAY                      ADDRESS ON FILE
STEVEN NARDINI                     ADDRESS ON FILE
STEVEN NGUYEN                      ADDRESS ON FILE
STEVEN NICOL                       ADDRESS ON FILE
STEVEN NORRIS                      ADDRESS ON FILE
STEVEN OTHBERG                     ADDRESS ON FILE
STEVEN PAPP                        ADDRESS ON FILE
STEVEN PARKER                      ADDRESS ON FILE
STEVEN PARLETTE                    ADDRESS ON FILE
STEVEN PASCIAK                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1791 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2016 of 2235

Claim Name                            Address Information
STEVEN PATTERSON                      ADDRESS ON FILE
STEVEN PEEK                           ADDRESS ON FILE
STEVEN PELLICER                       ADDRESS ON FILE
STEVEN PENDERGRAPH                    ADDRESS ON FILE
STEVEN PEPPERS                        ADDRESS ON FILE
STEVEN PERKINS                        ADDRESS ON FILE
STEVEN PIGGOTT                        ADDRESS ON FILE
STEVEN PIMENTAL                       ADDRESS ON FILE
STEVEN PULEO                          ADDRESS ON FILE
STEVEN PULLEY                         ADDRESS ON FILE
STEVEN RADEMAKER                      ADDRESS ON FILE
STEVEN RANDOLPH                       ADDRESS ON FILE
STEVEN RAVELO                         ADDRESS ON FILE
STEVEN REESE                          ADDRESS ON FILE
STEVEN REFFITT                        ADDRESS ON FILE
STEVEN RIBERA                         ADDRESS ON FILE
STEVEN RICHARDS                       ADDRESS ON FILE
STEVEN RICKS                          ADDRESS ON FILE
STEVEN RILES                          ADDRESS ON FILE
STEVEN RIVERA                         ADDRESS ON FILE
STEVEN ROACH                          ADDRESS ON FILE
STEVEN ROBINSON                       ADDRESS ON FILE
STEVEN ROBINSON                       ADDRESS ON FILE
STEVEN ROSSETTI                       ADDRESS ON FILE
STEVEN RUBIO                          ADDRESS ON FILE
STEVEN RUNCIK                         ADDRESS ON FILE
STEVEN RUSSELL                        ADDRESS ON FILE
STEVEN RUSSELL                        ADDRESS ON FILE
STEVEN RYAN                           ADDRESS ON FILE
STEVEN RYCRAW                         ADDRESS ON FILE
STEVEN RYDER                          ADDRESS ON FILE
STEVEN SABATINO                       ADDRESS ON FILE
STEVEN SAWYER                         ADDRESS ON FILE
STEVEN SCHAD                          ADDRESS ON FILE
STEVEN SCHNUR                         ADDRESS ON FILE
STEVEN SCHOO                          ADDRESS ON FILE
STEVEN SCHUMM                         ADDRESS ON FILE
STEVEN SCHWARBER                      ADDRESS ON FILE
STEVEN SCOTT                          ADDRESS ON FILE
STEVEN SHIPLEY                        ADDRESS ON FILE
STEVEN SIGLEY                         ADDRESS ON FILE
STEVEN SINGSON                        ADDRESS ON FILE
STEVEN SLOWINSKI                      ADDRESS ON FILE
STEVEN SMITH                          ADDRESS ON FILE
STEVEN SNYDER                         ADDRESS ON FILE
STEVEN SOBIERA                        ADDRESS ON FILE
STEVEN SOMERVILLE                     ADDRESS ON FILE
STEVEN STADALSKY                      ADDRESS ON FILE
STEVEN STELZER-MILLER                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1792 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                            Page 2017 of 2235

Claim Name                           Address Information
STEVEN SUMMERS                       ADDRESS ON FILE
STEVEN SWOGETINSKY                   ADDRESS ON FILE
STEVEN SZABO                         ADDRESS ON FILE
STEVEN SZELAGIEWICZ                  ADDRESS ON FILE
STEVEN TAYLOR                        ADDRESS ON FILE
STEVEN TAYLOR                        ADDRESS ON FILE
STEVEN THOMAS                        106 WEST UTICA ST SUITE D OSWEGO NY 13126
STEVEN THOMASTON                     ADDRESS ON FILE
STEVEN THOMURE                       ADDRESS ON FILE
STEVEN TONDEE                        ADDRESS ON FILE
STEVEN TRIGG                         ADDRESS ON FILE
STEVEN TURNER                        ADDRESS ON FILE
STEVEN TYRRELL                       ADDRESS ON FILE
STEVEN VANDYGRIFF                    ADDRESS ON FILE
STEVEN VEZINA                        ADDRESS ON FILE
STEVEN VISCARDO                      ADDRESS ON FILE
STEVEN VOIT                          ADDRESS ON FILE
STEVEN WAGES                         ADDRESS ON FILE
STEVEN WALKER                        ADDRESS ON FILE
STEVEN WALLACE                       ADDRESS ON FILE
STEVEN WALLS                         ADDRESS ON FILE
STEVEN WALSH                         ADDRESS ON FILE
STEVEN WEITZEL                       ADDRESS ON FILE
STEVEN WELLS                         ADDRESS ON FILE
STEVEN WEST                          ADDRESS ON FILE
STEVEN WHEALTON                      ADDRESS ON FILE
STEVEN WHITE                         ADDRESS ON FILE
STEVEN WHITE                         ADDRESS ON FILE
STEVEN WHITE                         ADDRESS ON FILE
STEVEN WHITENTON                     ADDRESS ON FILE
STEVEN WILLIAMS                      ADDRESS ON FILE
STEVEN WILLIAMS                      ADDRESS ON FILE
STEVEN WILLIAMS                      ADDRESS ON FILE
STEVEN WILLIAMS                      ADDRESS ON FILE
STEVEN WINE                          ADDRESS ON FILE
STEVEN WISE                          ADDRESS ON FILE
STEVEN WOOTEN                        ADDRESS ON FILE
STEVEN WORLEY                        ADDRESS ON FILE
STEVEN WORLEY                        ADDRESS ON FILE
STEVEN WORTH TEMPLE                  ADDRESS ON FILE
STEVEN WRIGHT                        ADDRESS ON FILE
STEVENS AND SON LANDSCAPING          1258 BLUE HOLLOW RD MT AIRY NC 27030
STEVENS AVIATION INC                 PO BOX 840267 DALLAS TX 75284
STEVENS MARC                         ADDRESS ON FILE
STEVENS SON LANDSCAPING              1258 BLUE HOLLOW ROAD MT AIRY NC 27030
STEVENSON GUERRIER                   ADDRESS ON FILE
STEVIE AMMONS                        ADDRESS ON FILE
STEVIE CANNON                        ADDRESS ON FILE
STEVIE COLE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1793 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 2018 of 2235

Claim Name                              Address Information
STEVIE DOWNS                            ADDRESS ON FILE
STEVIE HIXENBAUGH                       ADDRESS ON FILE
STEVIE MERCER                           ADDRESS ON FILE
STEVIE MILLER                           ADDRESS ON FILE
STEVIE MOORE                            ADDRESS ON FILE
STEVIE NEWBY                            ADDRESS ON FILE
STEVIE UNDERWOOD                        ADDRESS ON FILE
STEVIE-JO SAWYER                        ADDRESS ON FILE
STEWART ALLEN BROWN                     ADDRESS ON FILE
STEWART FLOORING                        12550 MOFFET RD WILMER AL 36587
STEWART LAW GROUP PLLC                  1722 ROUTH ST STE 745 DALLAS TX 75201
STEWART PETTWAY                         ADDRESS ON FILE
STILES HEATING AND COOLING              292 DUNN ROAD SCHELLSBURG PA 15559
STIRLYNE DENEAU                         ADDRESS ON FILE
STITES & HARBISON PLLC ATTORNEYS        SUN TRUST PLAZA 401 COMMERCE STREET SUITE 800 NASHVILLE TN 37219
STIVEN WILLIAMS                         ADDRESS ON FILE
STIX N STONES                           PO BOX 371 MANSFIELD CENTER CT 06250
STOCKTON MAINTENANCE GROUP HANDYMAN DIV 1975 SANSBURYS WAY STE 110 WEST PALM BEACH FL 33411
STOKES DISTRIBUTING LLC                 12 STOKES DRIVE HATTIESBURG MS 39401
STOKES DISTRIBUTING LLC GREY EAGLE IL   2340 MILLPARK DRIVE MARYLAND HEIGHTS MO 63043
STONE, ROBERT J                         4644 INDIAN TRL CHINA MI 48054-3201
STONERIDGE DEVELOPMENT CORP             10912 HARTLE DRIVE ATTN: ROBERT BRICKER HAGERSTOWN MD 21742
STONERIVER PHARMACY SOLUTIONS           PO BOX 504591 ST LOUIS MO 63150
STONES LAWN CARE                        4644 INDIAN TRAIL EAST CHINA MI 48054
STONES LAWN CARE LLC                    4644 INDIAN TRAIL EAST CHINA MI 48054
STONES RIVER ELECTRIC                   1244 GALLATIN PIKE SOUTH MADISON TN 37115
STONY WOOD                              ADDRESS ON FILE
STORE FRONT CONCEPTS                    719 DAMERON AVE KNOXVILLE TN 37921
STORE MASTER FUNDING XIII, LLC          8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE MASTER FUNDING XIV, LLC           C/O KUTAK ROCK LLP 1801 CALIFORNIA STREET SUITE 3000 DENVER CO 80202
STORE MASTER FUNDING XIV, LLC           ATTENTION: MICHAEL T. BENNETT 8377 E. HARTFORD DRIVE SUITE 100 SCOTTSDALE AZ
                                        85255
STORE MASTER FUNDING XIV, LLC           ATTN: MICHAEL T. BENNETT 8377 E. HARTFORD DRIVE STE 100 SCOTTSDALE AZ 85255
STORE SPE RUBY TUESDAY 2017-8, LLC      GENERAL COUNSEL 8377 E. HARTFORD DRIVE SUITE 100 SCOTTSDALE AZ 85255
STOREY EVANS                            ADDRESS ON FILE
STORI DAVIS                             ADDRESS ON FILE
STORM ANDERSON                          ADDRESS ON FILE
STORM BODNARIK                          ADDRESS ON FILE
STORM STEVENS                           ADDRESS ON FILE
STORM SYSTEM SERVICES LLC               ATTENTION DONNA PATTON 880 ROYAL PARK DR STE B MONROE GA 30656-6461
STORM YOUNG                             ADDRESS ON FILE
STORME RUZICKA                          ADDRESS ON FILE
STORMEE GAUTREAUX                       ADDRESS ON FILE
STORMI CLEMMONS                         ADDRESS ON FILE
STORMI MAXEY                            ADDRESS ON FILE
STORMIE BARNETT                         ADDRESS ON FILE
STORMIE BEARDEN                         ADDRESS ON FILE
STORMIE BOBO                            ADDRESS ON FILE
STORMIE NELSON                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1794 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                                Page 2019 of 2235

Claim Name                              Address Information
STORMIE POMPA                           ADDRESS ON FILE
STORMIE RAINS                           ADDRESS ON FILE
STORMY BEZANIS                          ADDRESS ON FILE
STORMY CHAVEZ                           ADDRESS ON FILE
STORMY EZELL                            ADDRESS ON FILE
STORMY KING                             ADDRESS ON FILE
STORMY NAPIER                           ADDRESS ON FILE
STORMY STEWART                          ADDRESS ON FILE
STRATEGIC EQUIPMENT INC                 3011 INDUSTRIAL PKWY E KNOXVILLE TN 37921-1711
STRATEGIC EQUIPMENT LLC                 ATTN: GLENN KIRTLEY 3011 INDUSTRIAL PKWY. KNOXVILLE TN 37919
STRATEGIC FINANCIAL INTERMEDIATION II   4170 ASHFORD DUNWOODY ROAD SUITE 390 ATLANTA GA 30319
STRATUS PROPERTIES MYRTLE BEACH         PO BOX 16170 MYRTLE BEACH SC 29587
STREAMLINE SERVICES                     6521 MOUNT HERMAN RD RALEIGH NC 27617
STREVA DISTRIBUTING CO OF NI INC        4512 W ADMIRAL DOYLE DR NEW IBERIA LA 70560
STRIPE IT RICH                          663 N 132ND ST SUITE 126 OMAHA NE 68154
STRODNEY DAVIS                          ADDRESS ON FILE
STRONG HANNI                            ADDRESS ON FILE
STUART ANGLE                            ADDRESS ON FILE
STUART DAVIS                            ADDRESS ON FILE
STUART FARMER                           ADDRESS ON FILE
STUART ICE INC                          3240 SE DOMINICA TERRACE STUART FL 34997
STUART MARSH                            ADDRESS ON FILE
STUART POPE                             ADDRESS ON FILE
STUART REDDEN                           ADDRESS ON FILE
STUART SANSEVIRO                        ADDRESS ON FILE
STUDIO 212 ARTS                         934 E BROADWAY AVE MARYVILLE TN 37804
STVIL PRUDENT                           ADDRESS ON FILE
STYLISHA CHEEK                          ADDRESS ON FILE
STYX ACQUISITIONS LLC                   PO BOX 196 WOOSTER OH 44691
SU MON                                  ADDRESS ON FILE
SUAY ANDERSON                           ADDRESS ON FILE
SUBRINA HILL                            ADDRESS ON FILE
SUBURBAN ELECTRICAL SERVICES            2128 SCHUETZ RD ST LOUIS MO 63146
SUBURBAN OUTDOOR SERVICES               PO BOX134 SHAKOPEE MN 55379
SUBURBAN OUTDOOR SERVICES INC           PO BOX 134 SHAKOPEE MN 55379
SUBURBAN WATER AUTHORITY                7893 NITTANY VALLEY DR MILL HALL PA 17751
SUDHIR SINDHI                           ADDRESS ON FILE
SUDONA ANDREWS                          ADDRESS ON FILE
SUE BURKHARDT                           ADDRESS ON FILE
SUE GRISWOLD                            ADDRESS ON FILE
SUE HARVEY                              ADDRESS ON FILE
SUE MCGUIRE-BUIE                        ADDRESS ON FILE
SUE OLIVER                              ADDRESS ON FILE
SUE RATLIFF                             ADDRESS ON FILE
SUE SPRINGER                            ADDRESS ON FILE
SUE WELLS                               ADDRESS ON FILE
SUELLEN PRIDGEN                         ADDRESS ON FILE
SUEZ WATER PENNSYLVANIA                 PAYMENT CENTER PO BOX 371804 PITTSBURGH PA 15250
SUEZ WATER PENNSYLVANIA                 PAYMENT CENTER PO BOX 371804 PITTSBURGH PA 15250-7804



Epiq Corporate Restructuring, LLC                                                               Page 1795 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                              Page 2020 of 2235

Claim Name                             Address Information
SUEZ WATER PENNSYLVANIA                4636 SOMERTON RD TREVOSE PA 19053
SUEZ WATER TOMS RIVER                  1451 RT 37 W, STE 2 TOMS RIVER NJ 08755-4969
SUEZ WATER TOMS RIVER                  PAYMENT CENTER PO BOX 371804 PITTSBURGH PA 15250
SUFFOLK COUNTY COMPTROLLER             360 YAPHANK AVE SUFFOLK COUNTY HEALTH YAPHANK NY 11980
SUFFOLK COUNTY DEPARTMENT OF HEALTH    360 YAPHANK AVE STE 2A YAPHANK NY 11980
SUFFOLK COUNTY POLICE DEPARTMENT AMP   555 RTE 109 WEST BABYLON NY 11704
SUFFOLK COUNTY WATER AUTHORITY         PO BOX 3147 HICKSVILLE NY 11802-3147
SUFFOLK HEALTH DEPT                    135 HALL AVE SUFFOLK VA 23434
SUGAR TREE                             ADDRESS ON FILE
SUGAR WHITE                            ADDRESS ON FILE
SUGARBUZZ CUSTOM CAKES                 CONNIE MCMAHAN 3629 TALILUNA AVE KNOXVILLE TN 37919
SUHAILA JAAFAR                         ADDRESS ON FILE
SUHEIDY VALLES                         ADDRESS ON FILE
SUIYEE NG DUPREE                       ADDRESS ON FILE
SUKANTO ROY                            ADDRESS ON FILE
SUKARI MAY                             ADDRESS ON FILE
SUKETTA FITE                           ADDRESS ON FILE
SUKHJINDER KAUR                        ADDRESS ON FILE
SULEIMA REZA-AYALA                     ADDRESS ON FILE
SULEIMA ROSADO LOPEZ                   ADDRESS ON FILE
SULLIVANS FLOOR COVERING               1140 PRESQUE ISLE RD PO BOX 577 CARIBOU ME 04736
SULLY DIAZ                             ADDRESS ON FILE
SULMA SARACAY                          ADDRESS ON FILE
SULTAN HOOD                            ADDRESS ON FILE
SULTANA LISK                           ADDRESS ON FILE
SUMER HARDWICK                         ADDRESS ON FILE
SUMER SLEAP                            ADDRESS ON FILE
SUMER SMITH                            ADDRESS ON FILE
SUMIN BYOUN                            ADDRESS ON FILE
SUMMER ALPERT                          ADDRESS ON FILE
SUMMER ANDRADE                         ADDRESS ON FILE
SUMMER BAKER                           ADDRESS ON FILE
SUMMER BALL                            ADDRESS ON FILE
SUMMER BARE                            ADDRESS ON FILE
SUMMER BARRENTINE                      ADDRESS ON FILE
SUMMER BATEMAN                         ADDRESS ON FILE
SUMMER BEACH                           ADDRESS ON FILE
SUMMER BELK                            ADDRESS ON FILE
SUMMER BOND                            ADDRESS ON FILE
SUMMER BRAZIER                         ADDRESS ON FILE
SUMMER BROWN                           ADDRESS ON FILE
SUMMER BRYANT                          ADDRESS ON FILE
SUMMER BUESE                           ADDRESS ON FILE
SUMMER BULLOCK                         ADDRESS ON FILE
SUMMER CECIL                           ADDRESS ON FILE
SUMMER CLARK                           ADDRESS ON FILE
SUMMER COUCH                           ADDRESS ON FILE
SUMMER DENNISON                        ADDRESS ON FILE
SUMMER DONAHUE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1796 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2021 of 2235

Claim Name                            Address Information
SUMMER ETERNO                         ADDRESS ON FILE
SUMMER FAIRCLOTH                      ADDRESS ON FILE
SUMMER FANNIN                         ADDRESS ON FILE
SUMMER FISHER                         ADDRESS ON FILE
SUMMER FLECK                          ADDRESS ON FILE
SUMMER GARMLEY                        ADDRESS ON FILE
SUMMER GRANTHAM                       ADDRESS ON FILE
SUMMER GROVES                         ADDRESS ON FILE
SUMMER HAAS                           ADDRESS ON FILE
SUMMER HAMILTON                       ADDRESS ON FILE
SUMMER HARVEY                         ADDRESS ON FILE
SUMMER INGRAM                         ADDRESS ON FILE
SUMMER JACKSON                        ADDRESS ON FILE
SUMMER JEFFORDS                       ADDRESS ON FILE
SUMMER JONES                          ADDRESS ON FILE
SUMMER KIRCHHOFER                     ADDRESS ON FILE
SUMMER KROL                           ADDRESS ON FILE
SUMMER LACUIN                         ADDRESS ON FILE
SUMMER LANIER                         ADDRESS ON FILE
SUMMER LEGATE                         ADDRESS ON FILE
SUMMER LEPLEY                         ADDRESS ON FILE
SUMMER LILY KAYLOR                    ADDRESS ON FILE
SUMMER MCDOUGALD                      ADDRESS ON FILE
SUMMER MITCHELL                       ADDRESS ON FILE
SUMMER PATTERSON                      ADDRESS ON FILE
SUMMER PETERS                         ADDRESS ON FILE
SUMMER REESE                          ADDRESS ON FILE
SUMMER RICHARDSON                     ADDRESS ON FILE
SUMMER RODRIQUES                      ADDRESS ON FILE
SUMMER ROSE                           ADDRESS ON FILE
SUMMER SCHERVISH                      ADDRESS ON FILE
SUMMER SCOTT                          ADDRESS ON FILE
SUMMER SEXSON                         ADDRESS ON FILE
SUMMER SLACK                          ADDRESS ON FILE
SUMMER STEWART                        ADDRESS ON FILE
SUMMER THOMAS                         ADDRESS ON FILE
SUMMER THOMPSON                       ADDRESS ON FILE
SUMMER VANWINKLE                      ADDRESS ON FILE
SUMMER WARDEN                         ADDRESS ON FILE
SUMMER WOLOSCHAK                      ADDRESS ON FILE
SUMMER WRIGHT                         ADDRESS ON FILE
SUMMER-JEAN BRAY                      ADDRESS ON FILE
SUMMERS LANDSCAPING                   1849 LIBERTY DRIVE WILLIAMSPORT PA 17701
SUMMERS LAWN CARE INC                 1849 LIBERTY DRIVE WILLIAMSPORT PA 17701
SUMMERVILLE CPW                       PO BOX 63070 CHARLOTTE NC 28263
SUMMERVILLE CPW                       215 N CEDAR ST SUMMERVILLE SC 29483
SUMMIT CLEANING SERVICES LLC          138 SUMMIT OAK LN CLARKSBURG WV 26301
SUMMIT COUNTY ENVIRONMENTAL HEALTH    37 PEAK ONE DR. SCR 1005 P.O. BOX 5660 FRISCO CO 80443
SUMMIT COUNTY FISCAL OFFICER          175S. MAIN STREET ROOM 424 AKRON OH 44308



Epiq Corporate Restructuring, LLC                                                              Page 1797 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2022 of 2235

Claim Name                            Address Information
SUMMIT DISTRIBUTING COMPANY           3201 RIDER TRAIL ST ST LOUIS MO 63045
SUMMIT ENERGY SERVICES INC            AKA SCHNEIDER ELECTRIC ATTN STEVE WILHITE, PRESIDENT 10350 ORMSBY PARK PL, STE
                                      400 LOUISVILLE KY 40223
SUMMIT ENERGY SERVICES INC            ATTN STEVE WILHITE, PRESIDENT 10350 ORMSBY PARK PL, STE 400 LOUISVILLE KY
                                      40225
SUMMIT NATURAL GAS OF MISSOURI        PO BOX 9257 DES MOINES IA 50306
SUMMIT NATURAL GAS OF MISSOURI        116 CHIEFS CT BRANSON MO 65616
SUMMIT OCCUPATIONAL MEDICINE          1825 HWY 34 EAST STE 1300 NEWNAN GA 30265
SUMMIT RADIOLOGY SERVICES PC          PO BOX 200096 CATERSVILLE GA 30120
SUMMIT REFRIGERATION INC              PO BOX 54 SILVERTHORNE CO 80498
SUMMITS FINEST CARPET CLEANING        330 SUMMIT DR DILLON CO 80435
SUMNER KEITH                          ADDRESS ON FILE
SUMTER COUNTY                         PO BOX 100140 SUMTER SC 29202-3140
SUMTER COUNTY HEALTH DEPT             1601 N MLK JR BLVD STE 100 AMERICUS GA 31719
SUMTER RT HOLDINGS LLC                210 CANAL ST. 301 NEW YORK NY 10013
SUN CENTER LIMITED                    DEPT 402717 20998 6617 PO BOX 83393 CHICAGO IL 60691
SUN KING BREWING COMPANY              135 NORTH COLLEGE AVENUE INDIANAPOLIS IN 46202
SUN STANKEWITZ                        ADDRESS ON FILE
SUNBURST TROUT FARM LLC               PO BOX 1484 WAYNESVILLE NC 28766
SUNCOAST BEVERAGE SALES LLLP          2996 HANSON ST FORT MYERS FL 33916
SUNDAE KITZMAN                        ADDRESS ON FILE
SUNDAY GARZA                          ADDRESS ON FILE
SUNEE WULFERT                         ADDRESS ON FILE
SUNFIRE ENERGY SOLUTIONS              301 E STEPHEN ST MARTINSBURG WV 25401
SUNFRESH PRODUCE                      3037 S MCCALL ROAD ENGLEWOOD FL 34224
SUNILKA JIMENEZ                       ADDRESS ON FILE
SUNNI ZEMBLOWSKI                      ADDRESS ON FILE
SUNNY FARRELL                         ADDRESS ON FILE
SUNNY INMAN                           ADDRESS ON FILE
SUNNY TAYLOR                          ADDRESS ON FILE
SUNRISE PRODUCE                       2208 W 21ST ST JACKSONVILLE FL 32209
SUNRISE WINDOW CLEANING CO INC        6521 BENT MOUNTAIN RD ROANOKE VA 24018
SUNSHINE BROWER                       ADDRESS ON FILE
SUNSHINE COURTNEY                     ADDRESS ON FILE
SUNSHINE CURRENT                      ADDRESS ON FILE
SUNSHINE DAVID                        ADDRESS ON FILE
SUNSHINE HALL                         ADDRESS ON FILE
SUNSHINE LANDSCAPE AND LAWN CARE      PO BOX 66 FELTON PA 17322
SUNSHINE LEWIS                        ADDRESS ON FILE
SUNSHINE REAL TIES LLC                ATTN: MATVEY GORZHEVSKY 21150 NE 38TH AVENUE UNIT 804 AVENTURA FL 33180
SUNSHINE REALTIES                     21150 NE 38TH AVE UNIT 804 AVENTURA FL 33180
SUNSHINE TOWNSEND                     ADDRESS ON FILE
SUNSHINE WINDOW CLEANING INC          30 BEN LIPPEN SCHOOL RD STE 209 ASHEVILLE NC 28806
SUNSHINELY ADAMS                      ADDRESS ON FILE
SUNSTATE PEST MGMT INC                636 EYSTER BLVD ROCKLEDGE FL 32955
SUNTRUST BANK                         303 PEACHTREE ST ATLANTA GA 30308
SUNTRUST BANK                         211 PERIMETER CENTER PKWY NE ATLANTA GA 30346-1308
SUNTRUST BANK ATLANTA                 AS AGENT 25 PARK PL NE ATLANTA GA 30303-2918
SUPER CLEAN INC                       3009 WALDEN AVE DEPEW NY 14043-1531



Epiq Corporate Restructuring, LLC                                                             Page 1798 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 2023 of 2235

Claim Name                               Address Information
SUPERCLEAN                               1873 BENJAMIN RD KEVIN MCFALLS OWNER OPERATOR CORNING NY 14830
SUPERDUTY LAWN CARE                      12 SALVATION CIRCLE NORTH EAST MD 21901
SUPERIA EL                               ADDRESS ON FILE
SUPERIOR BEVERAGE GROUP                  8133 HIGHFIELD DRIVE LEWIS CENTER OH 43035
SUPERIOR BEVERAGE GROUP COLUMBUS         8133 HIGHFIELD DRIVE LEWIS CENTER OH 43035
SUPERIOR BEVERAGE GROUP LTD              31031 DIAMOND PARKWAY GLENWILLOW OH 44139
SUPERIOR BLACKTOP SERVICES               104 ROOKERY CT SUMMERVILLE SC 29483
SUPERIOR CARPET CLEANING                 6160 HELENS WAY SCHUYLER VA 22969
SUPERIOR CARPET CLEANING                 468B WESTERN BLVD JACKSONVILLE NC 28546
SUPERIOR DRAFT SERVICES                  27035 MEADOW RIDGE DR ELKO MN 55020
SUPERIOR ENERGY SOLUTIONS                195 WHITE OAK HILL ROAD POLAND ME 04274
SUPERIOR FENCE CO LLC                    PO BOX 15 PLANTSVILLE CT 06479
SUPERIOR FOOD EQUIPMENT SERVICE CO INC   1510 SAMS WAY BENTON AR 72015
SUPERIOR LAWN MAINTENANCE INC            12 SHUN PIKE JOHNSTON RI 02919
SUPERIOR ROOFING LLC                     405 PRATT AVE A HUNTSVILLE AL 35801
SUPERIOR SEALCOATING AND STRIPING        603 HEMPHILL CIR CHATTANOOGA TN 37411
SUPERIOR UPHOLSTERY                      10005 E 63RD ST RAYTOWN MO 64133
SUPERUS GROUP INC                        882 PATRIOT DR STE F MOORPARK CA 93021
SUPREME BEVERAGE CO INC                  5860 ENDEAVOR WAY TANNER AL 35671
SUQUAN THOMPSON                          ADDRESS ON FILE
SURA CROWE                               ADDRESS ON FILE
SURAJ DHAKAL                             ADDRESS ON FILE
SURECUT LAWN CARE AND SNOW REMOVAL       3600 W ONE R RD GRAND ISLAND NE 68803
SURELL BURGIN                            ADDRESS ON FILE
SURENA WILKINS                           ADDRESS ON FILE
SURRAYIAH CARABALLO                      ADDRESS ON FILE
SUSAN ALBA                               ADDRESS ON FILE
SUSAN ANDERSON                           ADDRESS ON FILE
SUSAN ANGELL                             ADDRESS ON FILE
SUSAN APPELL                             ADDRESS ON FILE
SUSAN B STEFFEY                          ADDRESS ON FILE
SUSAN BALDWIN                            ADDRESS ON FILE
SUSAN BARNETT                            ADDRESS ON FILE
SUSAN BIRDWELL                           ADDRESS ON FILE
SUSAN BOWDEN                             ADDRESS ON FILE
SUSAN BRADBURN                           ADDRESS ON FILE
SUSAN BROOM                              ADDRESS ON FILE
SUSAN BUTLER                             ADDRESS ON FILE
SUSAN CALDARA                            ADDRESS ON FILE
SUSAN CANNIZZO                           ADDRESS ON FILE
SUSAN CARNES                             ADDRESS ON FILE
SUSAN CONGER                             ADDRESS ON FILE
SUSAN DIGGS                              ADDRESS ON FILE
SUSAN DOEHNE                             ADDRESS ON FILE
SUSAN DREADEN                            ADDRESS ON FILE
SUSAN ESH                                ADDRESS ON FILE
SUSAN FALCON                             ADDRESS ON FILE
SUSAN FINKENBINDER                       ADDRESS ON FILE
SUSAN FINNEGAN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1799 OF 2008
                                               RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2024 of 2235

Claim Name                           Address Information
SUSAN FLANARY                        ADDRESS ON FILE
SUSAN FRITZE                         ADDRESS ON FILE
SUSAN FRYSINGER                      ADDRESS ON FILE
SUSAN GRAHAM                         ADDRESS ON FILE
SUSAN GRAY                           ADDRESS ON FILE
SUSAN HAMMELL                        ADDRESS ON FILE
SUSAN HARRIS                         ADDRESS ON FILE
SUSAN HAVILL                         ADDRESS ON FILE
SUSAN HESS                           ADDRESS ON FILE
SUSAN HILLYARD                       ADDRESS ON FILE
SUSAN IGELESIAS                      ADDRESS ON FILE
SUSAN IVANCIK                        ADDRESS ON FILE
SUSAN JENKINS                        ADDRESS ON FILE
SUSAN KELLEY                         ADDRESS ON FILE
SUSAN KIERSTEAD                      ADDRESS ON FILE
SUSAN KINSER                         ADDRESS ON FILE
SUSAN KIRWIN                         ADDRESS ON FILE
SUSAN KISER                          ADDRESS ON FILE
SUSAN KOVACH                         ADDRESS ON FILE
SUSAN KUBASCH                        ADDRESS ON FILE
SUSAN LALKA                          ADDRESS ON FILE
SUSAN LAWHON                         ADDRESS ON FILE
SUSAN LIEBERMAN                      ADDRESS ON FILE
SUSAN MALTONY & HER ATTORNEY WHITE   AND CHOATE LLC ONE ATLANTIC CENTER STE 2300 ATLANTA GA 30309
SUSAN MANKOWSKI                      ADDRESS ON FILE
SUSAN MARKS                          ADDRESS ON FILE
SUSAN MARTIN                         ADDRESS ON FILE
SUSAN MARTIN                         ADDRESS ON FILE
SUSAN MASRI                          ADDRESS ON FILE
SUSAN MASSEY                         ADDRESS ON FILE
SUSAN MATOUSEK                       ADDRESS ON FILE
SUSAN MAXWELL                        ADDRESS ON FILE
SUSAN MCDOWELL                       ADDRESS ON FILE
SUSAN MINNICH                        ADDRESS ON FILE
SUSAN MIRANDA                        ADDRESS ON FILE
SUSAN MIXON                          ADDRESS ON FILE
SUSAN MOORE                          ADDRESS ON FILE
SUSAN MORALES                        ADDRESS ON FILE
SUSAN MORONI                         ADDRESS ON FILE
SUSAN MORTENSEN                      ADDRESS ON FILE
SUSAN MOSLANDER                      ADDRESS ON FILE
SUSAN PENCE                          ADDRESS ON FILE
SUSAN POWELL-HALL                    ADDRESS ON FILE
SUSAN PUCKETT                        ADDRESS ON FILE
SUSAN QUINN                          ADDRESS ON FILE
SUSAN R BRANIECKI CLERK OF CIRCUIT   COURTHOUSE, ROOM 104 COURTHOUSE, ROOM 104 SNOW HILL MD 21863
COURT
SUSAN RAPP                           ADDRESS ON FILE
SUSAN RAYLE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1800 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 2025 of 2235

Claim Name                            Address Information
SUSAN REESE                           ADDRESS ON FILE
SUSAN ROCKETT                         ADDRESS ON FILE
SUSAN SCHROEDER                       ADDRESS ON FILE
SUSAN SEITZ-MCCORMICK                 ADDRESS ON FILE
SUSAN SHANGRAW                        ADDRESS ON FILE
SUSAN SKOOG                           ADDRESS ON FILE
SUSAN SMITH                           ADDRESS ON FILE
SUSAN SMITH                           ADDRESS ON FILE
SUSAN STRYCHALSKI                     ADDRESS ON FILE
SUSAN SZACHON                         ADDRESS ON FILE
SUSAN TAYLOR                          ADDRESS ON FILE
SUSAN TERRY                           ADDRESS ON FILE
SUSAN THOMAS MEISNER                  ADDRESS ON FILE
SUSAN VARDEN                          ADDRESS ON FILE
SUSAN VELEZ                           ADDRESS ON FILE
SUSAN VELLA                           ADDRESS ON FILE
SUSAN VERHINE                         ADDRESS ON FILE
SUSAN WHITE                           ADDRESS ON FILE
SUSANA MASCARINI                      ADDRESS ON FILE
SUSANNA PAI                           ADDRESS ON FILE
SUSANNA VILLARREAL                    ADDRESS ON FILE
SUSANNA WOOD                          ADDRESS ON FILE
SUSANNAH KUEBLER                      ADDRESS ON FILE
SUSANNAH MAYER                        ADDRESS ON FILE
SUSANNAH SHARPLES                     ADDRESS ON FILE
SUSANNE BOWERS                        ADDRESS ON FILE
SUSANNE HOPKINS                       ADDRESS ON FILE
SUSANNE HURST                         ADDRESS ON FILE
SUSANNE WOODFORD                      ADDRESS ON FILE
SUSIE BOYD                            ADDRESS ON FILE
SUSIE WEAVER                          ADDRESS ON FILE
SUSO 2 INDEPENDENCE LP                C/O CBRE INC PO BOX 74498 CLEVELAND OH 44194
SUSSEX CO UTILITY BILLING DIV         PO BOX 601 GEORGETOWN DE 19947-0601
SUSSEX COUNTY COUNCIL                 2 THE CIRCLE, PO BOX 589 GEORGETOWN DE 19947
SUTHERLAND INSTALLATION INC           1881 MAIN STREET UNIT 14 TEWKSBURY MA 01876
SUYIN GOMEZ                           ADDRESS ON FILE
SUZAN JONES                           ADDRESS ON FILE
SUZANN M. KING                        ADDRESS ON FILE
SUZANNA BURTON                        ADDRESS ON FILE
SUZANNA POWELL                        ADDRESS ON FILE
SUZANNE BLANCHETTE                    ADDRESS ON FILE
SUZANNE CAMPBELL                      ADDRESS ON FILE
SUZANNE CARR                          ADDRESS ON FILE
SUZANNE CREWS                         ADDRESS ON FILE
SUZANNE DORR                          ADDRESS ON FILE
SUZANNE ELLIOTT                       ADDRESS ON FILE
SUZANNE ERB                           ADDRESS ON FILE
SUZANNE EVERHART                      ADDRESS ON FILE
SUZANNE KAY MILLER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1801 OF 2008
                                               RUBY TUESDAY
                      Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 2026 of 2235

Claim Name                           Address Information
SUZANNE MARCUM                       ADDRESS ON FILE
SUZANNE PORTER                       ADDRESS ON FILE
SUZANNE RACHID                       ADDRESS ON FILE
SUZANNE REILLY                       ADDRESS ON FILE
SUZANNE ROBINSON                     ADDRESS ON FILE
SUZANNE SEVILLE                      ADDRESS ON FILE
SUZANNE SHIVER                       ADDRESS ON FILE
SUZANNE TURNER                       ADDRESS ON FILE
SUZANNE TURNER                       ADDRESS ON FILE
SUZANNE VILLANO                      ADDRESS ON FILE
SUZETTE SHORT                        ADDRESS ON FILE
SUZY KEARNS                          ADDRESS ON FILE
SVETLANA MADI                        ADDRESS ON FILE
SVN ASSET ADVISORY GROUP             ATTN TONY YOUSIF 4849 RONSON CT, STE 216 SAN DIEGO CA 92111
SVN COMMERCIAL REALTY ADVISORS INC   ATTN CHARLES CIOLINO 7800 LAUREL AVE, STE 400D CINCINNATI OH 45243
SVN LATUS                            ATTN LAURA J MARTIN 3920 MARKET ST, STE 351 CAMP HILL PA 17011
SVN MOTLEYS                          ATTN MARK MOTLEY 3600 DEEPWATER TERMINAL RD RICHMOND VA 23234
SVN REALTY PERFORMANCE ADVISORS      ATTN ROBERT MARVIN 400 LINDEN OAKS, STE 150 ROCHESTER NY 14625
SVN STEWART COMMERCIAL GROUP LLC     ATTN DANIEL G STEWART 213 S ASHLEY ST, STE 200A ANN ARBOR MI 48104
SVN VANGUARD                         4455 MURPHY CANYON RD STE 200 SAN DIEGO CA 92123
SVN/GENESIS GROUP, THE               ATTN CARNELL SCRUGGS, CCIM 718 THOMPSON LN, STE 108-185 NASHVILLE TN 37204
SVN/KAHN PROPERTIES                  ATTN GAYLE KAHN BELCHER 3600 CLAIRMONT AVE BIRMINGHAM AL 35222
SWANSEA FIRE DEPARTMENT              50 NEW GARDNER NECK RD SWANSEA MA 02777
SWANSEA MALL                         262 SWANSEA MALL DR, SUITE 775 ATTN: GENERAL MANAGER SWANSEA MA 02777
SWANSEA WATER DISTRICT               700 WILBUR AVE SWANSEA MA 02777
SWARTZ CULLETON PC                   547 WASHINGTON AVE NEWTON PA 18940
SWATARA TOWNSHIP AUTHORITY           PO BOX 4920 HARRISBURG PA 17111
SWATARA TOWNSHIP AUTHORITY           599 EISENHOWER BLVD HARRISBURG PA 17111
SWATARA TOWNSHIP AUTHORITY           PO BOX 4920 HARRISBURG PA 17111-0920
SWATARA TOWNSHIP AUTHORITY           599 EISENHOWER BLVD HARRISBURG PA 17111-2397
SWATARA TOWNSHIP SALES TAX           599 EISENHOWER BLVD HARRISBURG PA 17111
SWAYLANA LONN                        ADDRESS ON FILE
SWEE CHEANG                          ADDRESS ON FILE
SWEENEY AND SHEEHAN PC INC           1515 MARKET ST 19TH FL PHILADELPHIA PA 19102
SWENSON AND SONS                     PO BOX 2552 WESTFIELD NJ 07091
SY AYOUNG                            ADDRESS ON FILE
SYANNE HINES                         ADDRESS ON FILE
SYBASE INC                           PO BOX 742239 LOS ANGELES CA 90074
SYBIL HUMPHERY                       ADDRESS ON FILE
SYBIL POWELL                         ADDRESS ON FILE
SYBRENA ROGERS                       ADDRESS ON FILE
SYCAMORE TOWNSHIP CENTRAL JEDZ       7141 MIAMI AVENUE CINCINNATI OH 45243
SYCAMORE TWNSHP SOUTHWEST JEDZ       7149 RIDGE ROAD CINCINNATI OH 45237
SYDELLA MAYLE                        ADDRESS ON FILE
SYDELLE YOUNG                        ADDRESS ON FILE
SYDEY VERMEERSCH                     ADDRESS ON FILE
SYDNE HARRISON                       ADDRESS ON FILE
SYDNE MCCAIN                         ADDRESS ON FILE
SYDNEE BURDGE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1802 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2027 of 2235

Claim Name                          Address Information
SYDNEE ECKBERG                      ADDRESS ON FILE
SYDNEE GRIFFIN                      ADDRESS ON FILE
SYDNEE MATTHEWS                     ADDRESS ON FILE
SYDNEE RHONE                        ADDRESS ON FILE
SYDNEE SCANNELL                     ADDRESS ON FILE
SYDNEE SENEAR                       ADDRESS ON FILE
SYDNEI BOWMAN                       ADDRESS ON FILE
SYDNEIGH HOLMES                     ADDRESS ON FILE
SYDNEY ALLEN                        ADDRESS ON FILE
SYDNEY ARBOUR                       ADDRESS ON FILE
SYDNEY BANKS                        ADDRESS ON FILE
SYDNEY BARBATO                      ADDRESS ON FILE
SYDNEY BEAL                         ADDRESS ON FILE
SYDNEY BILLS                        ADDRESS ON FILE
SYDNEY BISHOP                       ADDRESS ON FILE
SYDNEY BLAIR                        ADDRESS ON FILE
SYDNEY BOOZER                       ADDRESS ON FILE
SYDNEY BRAMER                       ADDRESS ON FILE
SYDNEY BRIGHT                       ADDRESS ON FILE
SYDNEY BROWN                        ADDRESS ON FILE
SYDNEY BUCK                         ADDRESS ON FILE
SYDNEY BUETTNER                     ADDRESS ON FILE
SYDNEY BUNDY                        ADDRESS ON FILE
SYDNEY BUSH                         ADDRESS ON FILE
SYDNEY BUSH                         ADDRESS ON FILE
SYDNEY CAGLE                        ADDRESS ON FILE
SYDNEY CAUSEY                       ADDRESS ON FILE
SYDNEY CHAMPION                     ADDRESS ON FILE
SYDNEY CLARK                        ADDRESS ON FILE
SYDNEY CLAWSON                      ADDRESS ON FILE
SYDNEY COLLISTER                    ADDRESS ON FILE
SYDNEY COSTA                        ADDRESS ON FILE
SYDNEY COUSENS                      ADDRESS ON FILE
SYDNEY CROCKETT                     ADDRESS ON FILE
SYDNEY CURTIS                       ADDRESS ON FILE
SYDNEY DENARDO                      ADDRESS ON FILE
SYDNEY DEVANEY                      ADDRESS ON FILE
SYDNEY DONOHUE                      ADDRESS ON FILE
SYDNEY DOWD                         ADDRESS ON FILE
SYDNEY DRAKE                        ADDRESS ON FILE
SYDNEY EDELEN                       ADDRESS ON FILE
SYDNEY EICHER                       ADDRESS ON FILE
SYDNEY ESCUTIA CRUZ                 ADDRESS ON FILE
SYDNEY FABISZEWSKI                  ADDRESS ON FILE
SYDNEY FARRELL                      ADDRESS ON FILE
SYDNEY FOLEY                        ADDRESS ON FILE
SYDNEY FORTIN                       ADDRESS ON FILE
SYDNEY GILLEN                       ADDRESS ON FILE
SYDNEY GUEHL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1803 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2028 of 2235

Claim Name                        Address Information
SYDNEY HAYES                      ADDRESS ON FILE
SYDNEY HESS                       ADDRESS ON FILE
SYDNEY HILDEBRAND                 ADDRESS ON FILE
SYDNEY HILL                       ADDRESS ON FILE
SYDNEY HOHENBRINK                 ADDRESS ON FILE
SYDNEY HUFF                       ADDRESS ON FILE
SYDNEY HUFFMAN                    ADDRESS ON FILE
SYDNEY HUTCHINSON                 ADDRESS ON FILE
SYDNEY HYATT                      ADDRESS ON FILE
SYDNEY JACKSON                    ADDRESS ON FILE
SYDNEY JAMES                      ADDRESS ON FILE
SYDNEY JONES                      ADDRESS ON FILE
SYDNEY JUDD                       ADDRESS ON FILE
SYDNEY KANTAK                     ADDRESS ON FILE
SYDNEY KENDRICK                   ADDRESS ON FILE
SYDNEY KERLEGON                   ADDRESS ON FILE
SYDNEY KIRCHER                    ADDRESS ON FILE
SYDNEY LEITCH                     ADDRESS ON FILE
SYDNEY LINKOUS                    ADDRESS ON FILE
SYDNEY LOWE                       ADDRESS ON FILE
SYDNEY MAHALEY                    ADDRESS ON FILE
SYDNEY MCKOY                      ADDRESS ON FILE
SYDNEY MEHL                       ADDRESS ON FILE
SYDNEY MESMER                     ADDRESS ON FILE
SYDNEY MILLER                     ADDRESS ON FILE
SYDNEY MONROE                     ADDRESS ON FILE
SYDNEY MOODY                      ADDRESS ON FILE
SYDNEY MUNGIN                     ADDRESS ON FILE
SYDNEY NEWMAN                     ADDRESS ON FILE
SYDNEY NEWTON                     ADDRESS ON FILE
SYDNEY NG                         ADDRESS ON FILE
SYDNEY NGUYEN                     ADDRESS ON FILE
SYDNEY NOLAND                     ADDRESS ON FILE
SYDNEY NOVICH                     ADDRESS ON FILE
SYDNEY PIERCE                     ADDRESS ON FILE
SYDNEY PRATER                     ADDRESS ON FILE
SYDNEY RAMOS                      ADDRESS ON FILE
SYDNEY ROBERTS                    ADDRESS ON FILE
SYDNEY RUMMEL                     ADDRESS ON FILE
SYDNEY SADLER                     ADDRESS ON FILE
SYDNEY SCHARLACH                  ADDRESS ON FILE
SYDNEY SCHEIDT                    ADDRESS ON FILE
SYDNEY SCHELL                     ADDRESS ON FILE
SYDNEY SCOTT                      ADDRESS ON FILE
SYDNEY SCOTT                      ADDRESS ON FILE
SYDNEY SELDEN                     ADDRESS ON FILE
SYDNEY SIFFORD                    ADDRESS ON FILE
SYDNEY SINES                      ADDRESS ON FILE
SYDNEY SMITH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1804 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2029 of 2235

Claim Name                         Address Information
SYDNEY SMITH                       ADDRESS ON FILE
SYDNEY SMITH                       ADDRESS ON FILE
SYDNEY STANIFER                    ADDRESS ON FILE
SYDNEY STURGILL                    ADDRESS ON FILE
SYDNEY SUTTON                      ADDRESS ON FILE
SYDNEY SWAIN                       ADDRESS ON FILE
SYDNEY SWALLEY                     ADDRESS ON FILE
SYDNEY TALTON                      ADDRESS ON FILE
SYDNEY THOMAS                      ADDRESS ON FILE
SYDNEY THOMAS                      ADDRESS ON FILE
SYDNEY TUCKER                      ADDRESS ON FILE
SYDNEY VAVREK                      ADDRESS ON FILE
SYDNEY VELAZQUEZ                   ADDRESS ON FILE
SYDNEY WAMPOLE                     ADDRESS ON FILE
SYDNEY WARD                        ADDRESS ON FILE
SYDNEY WASH                        ADDRESS ON FILE
SYDNEY WASHINGTON                  ADDRESS ON FILE
SYDNEY WASHINGTON                  ADDRESS ON FILE
SYDNEY WAUGH                       ADDRESS ON FILE
SYDNEY WEISGERBER                  ADDRESS ON FILE
SYDNEY WHITE                       ADDRESS ON FILE
SYDNEY WILBER                      ADDRESS ON FILE
SYDNEY WILLIAMS                    ADDRESS ON FILE
SYDNEY WILLIAMS                    ADDRESS ON FILE
SYDNEY YOUNG                       ADDRESS ON FILE
SYDNEY YOUNGMAN                    ADDRESS ON FILE
SYDNI CROY                         ADDRESS ON FILE
SYDNI MANN                         ADDRESS ON FILE
SYDNI SPRAGGINS                    ADDRESS ON FILE
SYDNI WHITEHURST                   ADDRESS ON FILE
SYDNIE BENJELLOUN                  ADDRESS ON FILE
SYDNIE MILLER                      ADDRESS ON FILE
SYDNIE SEAY                        ADDRESS ON FILE
SYERRA MCCROBIE-MCFADDEN           ADDRESS ON FILE
SYERRA PARKER                      ADDRESS ON FILE
SYEVE STENSON                      ADDRESS ON FILE
SYJUAN CLARK                       ADDRESS ON FILE
SYKETA HARRIS                      ADDRESS ON FILE
SYLESTINE LOVETT                   ADDRESS ON FILE
SYLINA RUIZ                        ADDRESS ON FILE
SYLVAIN BYNUM                      ADDRESS ON FILE
SYLVANNA DEVINE                    ADDRESS ON FILE
SYLVESTER KELLY                    ADDRESS ON FILE
SYLVESTER SELLERS                  ADDRESS ON FILE
SYLVESTER SMITH                    ADDRESS ON FILE
SYLVESTER TUCKER                   ADDRESS ON FILE
SYLVIA CERVANTES                   ADDRESS ON FILE
SYLVIA FELIX                       ADDRESS ON FILE
SYLVIA GUZMAN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1805 OF 2008
                                               RUBY TUESDAY
                      Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 2030 of 2235

Claim Name                           Address Information
SYLVIA HITE                          ADDRESS ON FILE
SYLVIA KENNEDY                       ADDRESS ON FILE
SYLVIA MAYERS                        ADDRESS ON FILE
SYLVIA MCKEE                         ADDRESS ON FILE
SYLVIA MEINE                         ADDRESS ON FILE
SYLVIA PARROTT                       ADDRESS ON FILE
SYLVIA RENAUD                        ADDRESS ON FILE
SYLVIA SCENNA                        ADDRESS ON FILE
SYLVIA SOTO                          ADDRESS ON FILE
SYLVIA THOMAS                        ADDRESS ON FILE
SYLVIE MICHEL                        ADDRESS ON FILE
SYMANTHA CALE                        ADDRESS ON FILE
SYMETRA PREMIUMS                     777 108TH AVE NE, SUITE 1200 BELLEVUE WA 98004
SYMON NG                             ADDRESS ON FILE
SYMONE AUSTIN                        ADDRESS ON FILE
SYMONE CONLEY-YOUNG                  ADDRESS ON FILE
SYMONE DAVIS                         ADDRESS ON FILE
SYMONE MOORE                         ADDRESS ON FILE
SYMONE STARKS                        ADDRESS ON FILE
SYMONE WILSON                        ADDRESS ON FILE
SYMPHANIE BARRETT                    ADDRESS ON FILE
SYMPHANY GREEN                       ADDRESS ON FILE
SYMPHONY MILLER                      ADDRESS ON FILE
SYMPHONY PASCHALL                    ADDRESS ON FILE
SYMPHONY-IESHA CANTY-MYERS           ADDRESS ON FILE
SYNCLARE LITTLE                      ADDRESS ON FILE
SYNERGY FINE WINES                   3999 HOLLY ST UNIT 4 DENVER CO 80207
SYNETHIA HUGLEY                      ADDRESS ON FILE
SYNETRIA LEWIS                       ADDRESS ON FILE
SYNIAH PERCELL                       ADDRESS ON FILE
SYNTHIA YANEZ                        ADDRESS ON FILE
SYNTILLIE STAHL                      ADDRESS ON FILE
SYRA STAHL                           ADDRESS ON FILE
SYRIA HATHORN                        ADDRESS ON FILE
SYRUS NILSEN                         ADDRESS ON FILE
SYSCO CENTRAL FLORIDA INC            200 W STORY RD OCOEE FL 34761-3004
SYSCO FOOD SERVICES OF MONTANA INC   PO BOX 31198 BILLINGS MT 59107-1198
SYSCO KNOXVILLE LLC                  900 TENNESSEE AVENUE KNOXVILLE TN 37921
SYSTEL INC                           470 SATELLITE BOULEVARD NE SUWANEE GA 30024
SYSTEMS REFRIGERATION INC            251 SANDY STREET DUBOIS PA 15801
SYVANNAH SPENCER                     ADDRESS ON FILE
SZARI WILLIAMS                       ADDRESS ON FILE
SZILVIA BRICENO                      ADDRESS ON FILE
SZYMON WOJCIK                        ADDRESS ON FILE
T ANTONACCI                          ADDRESS ON FILE
T T PRODUCE                          P O BOX 5756 FORT OGLETHORPE GA 30742
T&M LLC                              PO BOX 1837 ATTN: HARRY M. HYLTON BECKLEY WV 25802
T-L ADVANCE, INC.                    730 THIRD AVENUE NEW YORK NY 10017
TA LYIA EDWARDS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1806 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2031 of 2235

Claim Name                           Address Information
TA NIA REID                          ADDRESS ON FILE
TA NYAH HART                         ADDRESS ON FILE
TAAKA BROOKS                         ADDRESS ON FILE
TABARK ALYASERI                      ADDRESS ON FILE
TABATHA ALLEN                        ADDRESS ON FILE
TABATHA BROWN                        ADDRESS ON FILE
TABATHA BUCK                         ADDRESS ON FILE
TABATHA CHAMBERS                     ADDRESS ON FILE
TABATHA CLARK                        ADDRESS ON FILE
TABATHA EZZELL                       ADDRESS ON FILE
TABATHA FREEMAN                      ADDRESS ON FILE
TABATHA GROE                         ADDRESS ON FILE
TABATHA HOGAN                        ADDRESS ON FILE
TABATHA HOLMES                       ADDRESS ON FILE
TABATHA LATKA                        ADDRESS ON FILE
TABATHA MENKE                        ADDRESS ON FILE
TABATHA PAUL                         ADDRESS ON FILE
TABATHA RAMOS                        ADDRESS ON FILE
TABATHA RAWLINGS                     ADDRESS ON FILE
TABATHA ROBINSON                     ADDRESS ON FILE
TABATHA TOWNSEND                     ADDRESS ON FILE
TABATHA VASSEY                       ADDRESS ON FILE
TABATHA VITOLO                       ADDRESS ON FILE
TABATHE SMITH                        ADDRESS ON FILE
TABBATHA CURTIS                      ADDRESS ON FILE
TABBATHA GALLAGHER                   ADDRESS ON FILE
TABBATHA NAIRN                       ADDRESS ON FILE
TABEKA JOSEPH-ALSTON                 ADDRESS ON FILE
TABETHA MINCE                        ADDRESS ON FILE
TABETHA PETERSON                     ADDRESS ON FILE
TABETHA RUGER                        ADDRESS ON FILE
TABIA MORRIS                         ADDRESS ON FILE
TABITHA ARNOLD                       ADDRESS ON FILE
TABITHA BARTLEY                      ADDRESS ON FILE
TABITHA BOWLES                       ADDRESS ON FILE
TABITHA BROWN                        ADDRESS ON FILE
TABITHA BUCCI                        ADDRESS ON FILE
TABITHA BUCKINGHAN                   ADDRESS ON FILE
TABITHA BULLARD                      ADDRESS ON FILE
TABITHA BURSON                       ADDRESS ON FILE
TABITHA CROWELL                      ADDRESS ON FILE
TABITHA DEGNAN                       ADDRESS ON FILE
TABITHA DEVLIN                       ADDRESS ON FILE
TABITHA DINE                         ADDRESS ON FILE
TABITHA DUNN                         ADDRESS ON FILE
TABITHA ELLISOR                      ADDRESS ON FILE
TABITHA FAUVER                       ADDRESS ON FILE
TABITHA FITZGERALD                   ADDRESS ON FILE
TABITHA GAILLARD                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1807 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                       Page 2032 of 2235

Claim Name                           Address Information
TABITHA GROOVER                      ADDRESS ON FILE
TABITHA GUDEHUS                      ADDRESS ON FILE
TABITHA HALE                         ADDRESS ON FILE
TABITHA HENRIQUES                    ADDRESS ON FILE
TABITHA JOHNSON                      ADDRESS ON FILE
TABITHA JOHNSON                      ADDRESS ON FILE
TABITHA KESSLER                      ADDRESS ON FILE
TABITHA LANGLEY                      ADDRESS ON FILE
TABITHA LAVIGNE                      ADDRESS ON FILE
TABITHA LEE                          ADDRESS ON FILE
TABITHA LOVETT                       ADDRESS ON FILE
TABITHA LURLOCK                      ADDRESS ON FILE
TABITHA LYON                         ADDRESS ON FILE
TABITHA MARTINEZ                     ADDRESS ON FILE
TABITHA MAYS                         ADDRESS ON FILE
TABITHA MCGLASHING                   ADDRESS ON FILE
TABITHA MEDEIROS                     ADDRESS ON FILE
TABITHA MELVIN                       ADDRESS ON FILE
TABITHA MOORE                        ADDRESS ON FILE
TABITHA PARKER                       ADDRESS ON FILE
TABITHA PATTON MOORE                 ADDRESS ON FILE
TABITHA PULLIN                       ADDRESS ON FILE
TABITHA REEVES                       ADDRESS ON FILE
TABITHA RICE                         ADDRESS ON FILE
TABITHA ROBINSON                     ADDRESS ON FILE
TABITHA SANTIAGO                     ADDRESS ON FILE
TABITHA SCHONE                       ADDRESS ON FILE
TABITHA SOWELL                       ADDRESS ON FILE
TABITHA TASKER                       ADDRESS ON FILE
TABITHA TRUSLOW                      ADDRESS ON FILE
TABITHA VAN CURLER                   ADDRESS ON FILE
TABITHA WILLIAMS                     ADDRESS ON FILE
TABITHA WILLIAMS                     ADDRESS ON FILE
TABITHA WILSON                       ADDRESS ON FILE
TABITHA WOOD                         ADDRESS ON FILE
TABRIA GOODE                         ADDRESS ON FILE
TABRIAN SCOTT                        ADDRESS ON FILE
TAC AIR KNOXVILLE                    P O BOX 1481 TEXARKANA TX 75504
TACARRA MOORE                        ADDRESS ON FILE
TACORIYA MIMS                        ADDRESS ON FILE
TACOYA JOHNSON                       ADDRESS ON FILE
TACTICAL PLUMBING SERVICE            PO BOX 9372 HICKORY NC 28603
TACY POMPOSELLO                      ADDRESS ON FILE
TAD REDNOUR                          ADDRESS ON FILE
TADARIOUS PARKER                     ADDRESS ON FILE
TADARIUS DALE                        ADDRESS ON FILE
TADARIUS KOONCE                      ADDRESS ON FILE
TADDRICK GLENN                       ADDRESS ON FILE
TADEO TAVARES SAMACONA               ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1808 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2033 of 2235

Claim Name                          Address Information
TADERRO ROBINSON                    ADDRESS ON FILE
TADOTTIE JOHNSON                    ADDRESS ON FILE
TAEKWON HINES                       ADDRESS ON FILE
TAEKWON MORRIS                      ADDRESS ON FILE
TAELOR CARTER                       ADDRESS ON FILE
TAELOR OLIVERAZ                     ADDRESS ON FILE
TAEMA REID                          ADDRESS ON FILE
TAEMON BLAIR                        ADDRESS ON FILE
TAERON FLEMMING                     ADDRESS ON FILE
TAESHA BRITTON                      ADDRESS ON FILE
TAEVIN MARRICK                      ADDRESS ON FILE
TAEVON EDWARDS                      ADDRESS ON FILE
TAEVON WATKINS                      ADDRESS ON FILE
TAEYTUM ROMINES                     ADDRESS ON FILE
TAFARA MCKINNEY                     ADDRESS ON FILE
TAFARI PHILLIP                      ADDRESS ON FILE
TAHARA HOLT                         ADDRESS ON FILE
TAHARA JONES                        ADDRESS ON FILE
TAHEERAH CRAWFORD                   ADDRESS ON FILE
TAHILEE BROWN                       ADDRESS ON FILE
TAHIR JEFFERS                       ADDRESS ON FILE
TAHIR WITHERSPOON                   ADDRESS ON FILE
TAHIRAH BROOKS-HALL                 ADDRESS ON FILE
TAHIRAH LEE                         ADDRESS ON FILE
TAHIRAH PRESSEY                     ADDRESS ON FILE
TAHJ JENNINGS                       ADDRESS ON FILE
TAHLIA DRAKE                        ADDRESS ON FILE
TAHLIA MONGE                        ADDRESS ON FILE
TAHLULLAH BARGER                    ADDRESS ON FILE
TAHMEL CLARKE                       ADDRESS ON FILE
TAHREEM DRAYTON                     ADDRESS ON FILE
TAHTIANA RIVERA                     ADDRESS ON FILE
TAHZEL OSORIO                       ADDRESS ON FILE
TAI LOR POPE                        ADDRESS ON FILE
TAIJAUNA WACTOR                     ADDRESS ON FILE
TAIJINEY GAITHER                    ADDRESS ON FILE
TAILOR NELSON                       ADDRESS ON FILE
TAINA DESALIS                       ADDRESS ON FILE
TAINA HERNANDEZ                     ADDRESS ON FILE
TAIRI VITAL                         ADDRESS ON FILE
TAISIANAH MICKENS                   ADDRESS ON FILE
TAISJA ROY                          ADDRESS ON FILE
TAISJAE MCMILLAN                    ADDRESS ON FILE
TAISSIANA DOUGLAS                   ADDRESS ON FILE
TAITIANA HOUGH                      ADDRESS ON FILE
TAIWAN DAVIS                        ADDRESS ON FILE
TAIYO NOSAKA                        ADDRESS ON FILE
TAJ DONIGAN                         ADDRESS ON FILE
TAJ MAYFIELD                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1809 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2034 of 2235

Claim Name                          Address Information
TAJ MURPHY                          ADDRESS ON FILE
TAJ ROACH-MCCLENDON                 ADDRESS ON FILE
TAJ-MARIE MCLEAN                    ADDRESS ON FILE
TAJA AKINS                          ADDRESS ON FILE
TAJA BROWN                          ADDRESS ON FILE
TAJA SLAUGHTER                      ADDRESS ON FILE
TAJAH JACKSON                       ADDRESS ON FILE
TAJAI THOMAS                        ADDRESS ON FILE
TAJEA GILLIAM                       ADDRESS ON FILE
TAJEE ROSEMIN                       ADDRESS ON FILE
TAJH HARPER                         ADDRESS ON FILE
TAJHAE JONES-MCNEIL                 ADDRESS ON FILE
TAJI KELLY                          ADDRESS ON FILE
TAJI MCLELLAN                       ADDRESS ON FILE
TAJIAH HUNTLEY                      ADDRESS ON FILE
TAJINEE BARNES                      ADDRESS ON FILE
TAJMIERE NIXON                      ADDRESS ON FILE
TAJSIA HOSBY                        ADDRESS ON FILE
TAJZANE TRAMEL                      ADDRESS ON FILE
TAKAESHA WHITE                      ADDRESS ON FILE
TAKARA DONALDSON                    ADDRESS ON FILE
TAKARA RODRIGUEZ                    ADDRESS ON FILE
TAKASIA MCCANTS                     ADDRESS ON FILE
TAKAYAH GOSHA                       ADDRESS ON FILE
TAKAYLA GREGORY                     ADDRESS ON FILE
TAKAYLA PERRY                       ADDRESS ON FILE
TAKAYLA PHINNESSEE                  ADDRESS ON FILE
TAKAYLAH FINLEY                     ADDRESS ON FILE
TAKECIONA BAILEY                    ADDRESS ON FILE
TAKEEMA COLEMAN                     ADDRESS ON FILE
TAKEETA COLEMAN-HARLEY              ADDRESS ON FILE
TAKEIA LUCAS                        ADDRESS ON FILE
TAKEIA MCCRAW                       ADDRESS ON FILE
TAKELA HILL                         ADDRESS ON FILE
TAKELA THOMAS                       ADDRESS ON FILE
TAKENSHA BEECHAM                    ADDRESS ON FILE
TAKERIA BROOKS                      ADDRESS ON FILE
TAKERRA BROWN                       ADDRESS ON FILE
TAKESHI BRANFORD                    ADDRESS ON FILE
TAKEYIA WATSON                      ADDRESS ON FILE
TAKEYLA HANGER                      ADDRESS ON FILE
TAKEYVION THOMPSON                  ADDRESS ON FILE
TAKIA BROWN                         ADDRESS ON FILE
TAKILA WILLIAMS                     ADDRESS ON FILE
TAKIRA FOY                          ADDRESS ON FILE
TAKIRA PERRY                        ADDRESS ON FILE
TAKIRA WALKER                       ADDRESS ON FILE
TAKIRIA CUMMINGS                    ADDRESS ON FILE
TAKISHA WILLIAMS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1810 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2035 of 2235

Claim Name                           Address Information
TAKIYA OLIVER                        ADDRESS ON FILE
TAKIYAH MCCULLERS                    ADDRESS ON FILE
TAKODA MURPHY                        ADDRESS ON FILE
TAKYRA GREEN                         ADDRESS ON FILE
TAKYRA MARTIN                        ADDRESS ON FILE
TAKYRA SHIPLEY                       ADDRESS ON FILE
TAKYRA TILGHMAN                      ADDRESS ON FILE
TAL KITCHEN                          ADDRESS ON FILE
TALACIAH BIBB                        ADDRESS ON FILE
TALAT HARRIS                         ADDRESS ON FILE
TALAURA DAVIS                        ADDRESS ON FILE
TALAYA JENKINS                       ADDRESS ON FILE
TALAYNA TURNER                       ADDRESS ON FILE
TALBOT COUNTY                        TALBOT COUNTY COURTHOUSE 11 NORTH WASHINGTON ST. EASTON MD 21601
TALBOT COUNTY HEALTH DEPARTMENT      215 BAY ST STE 4 EASTON MD 21601
TALBOT COUNTY PUBLIC SCHOOLS         12 MAGNOLIA ST EASTON MD 21601
TALEASHA WILLIAMS                    ADDRESS ON FILE
TALELL MCDUFFIE                      ADDRESS ON FILE
TALENTED DJS LLC                     116 PARK 42 DR STE B LOCUST GROVE GA 30248
TALEUR HEATH                         ADDRESS ON FILE
TALEYA WILLIAMS                      ADDRESS ON FILE
TALHJIA BROWN                        ADDRESS ON FILE
TALIA AMBROSIO-EARLE                 ADDRESS ON FILE
TALIA CAVINESS                       ADDRESS ON FILE
TALIA CLARK                          ADDRESS ON FILE
TALIA DOUGAN                         ADDRESS ON FILE
TALIA HUNTER                         ADDRESS ON FILE
TALIA JEANNITON                      ADDRESS ON FILE
TALIA MERCADO                        ADDRESS ON FILE
TALIA MIDDLETON                      ADDRESS ON FILE
TALIA NADDY                          ADDRESS ON FILE
TALIA OLDHAM                         ADDRESS ON FILE
TALIA WILLIAMSON                     ADDRESS ON FILE
TALIAH DESIR                         ADDRESS ON FILE
TALIAH RUIZ                          ADDRESS ON FILE
TALICIA FERGUSON                     ADDRESS ON FILE
TALIEM SMALLS                        ADDRESS ON FILE
TALISA HAWKINS                       ADDRESS ON FILE
TALISHA DOW                          ADDRESS ON FILE
TALISHA JEWELL                       ADDRESS ON FILE
TALISHA POPE                         ADDRESS ON FILE
TALISHA ROMERO                       ADDRESS ON FILE
TALISHIA BROWN                       ADDRESS ON FILE
TALITHA CHRISTIANSEN                 ADDRESS ON FILE
TALITHA MOORE                        ADDRESS ON FILE
TALITHA WESTON                       ADDRESS ON FILE
TALIYAH COCHRAN                      ADDRESS ON FILE
TALIYAH LLOYD                        ADDRESS ON FILE
TALLAPOOSA COUNTY JUDGE OF PROBATE   125 NORTH BROADNAX STREET DADEVILLE AL 36853



Epiq Corporate Restructuring, LLC                                                            Page 1811 OF 2008
                                                   RUBY TUESDAY
                      Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                    Service List
                                                                              Page 2036 of 2235

Claim Name                               Address Information
TALLAPOOSA COUNTY REVENUE COMMISSIONER   125 N BRDNAX ST ROOM 106 DADEVILLE AL 36853
TALLIAH DAVIS                            ADDRESS ON FILE
TALLIE WELLS                             ADDRESS ON FILE
TALMADGE WILLIAMSON                      ADDRESS ON FILE
TALOR LANDRY                             ADDRESS ON FILE
TALOR WALKER                             ADDRESS ON FILE
TALOR WILLIAMSON                         ADDRESS ON FILE
TALX CORPORATION                         ATTN DAVID N MEINERT 11432 LACKLAND RD ST LOUIS MO 63146
TALX CORPORATION                         ATTN WILLIAM W CANFIELD 1850 BORMAN CT ST LOUIS MO 63146
TAMAHL GRANGER                           ADDRESS ON FILE
TAMAIA WILLIAMS                          ADDRESS ON FILE
TAMAIRA JONES                            ADDRESS ON FILE
TAMAJIA NESBITT                          ADDRESS ON FILE
TAMALA JENKINS                           ADDRESS ON FILE
TAMAR GOODSON                            ADDRESS ON FILE
TAMAR JONES                              ADDRESS ON FILE
TAMAR JONES                              ADDRESS ON FILE
TAMAR SIMMONS                            ADDRESS ON FILE
TAMARA BAILEY                            ADDRESS ON FILE
TAMARA BOUDETTE                          ADDRESS ON FILE
TAMARA BURGESS                           ADDRESS ON FILE
TAMARA CAMPBELL                          ADDRESS ON FILE
TAMARA CLARK                             ADDRESS ON FILE
TAMARA DIXON                             ADDRESS ON FILE
TAMARA DOOLEY                            ADDRESS ON FILE
TAMARA DRAYTON                           ADDRESS ON FILE
TAMARA DUNHAM                            ADDRESS ON FILE
TAMARA FINLEY                            ADDRESS ON FILE
TAMARA GARVIN                            ADDRESS ON FILE
TAMARA GATES                             ADDRESS ON FILE
TAMARA GREEN                             ADDRESS ON FILE
TAMARA JACKSON                           ADDRESS ON FILE
TAMARA JENKINS                           ADDRESS ON FILE
TAMARA JOHNSON                           ADDRESS ON FILE
TAMARA KENYON                            ADDRESS ON FILE
TAMARA MILLS                             ADDRESS ON FILE
TAMARA MURPHY                            ADDRESS ON FILE
TAMARA OLGUIN                            ADDRESS ON FILE
TAMARA PATTERSON                         ADDRESS ON FILE
TAMARA PAULEY                            ADDRESS ON FILE
TAMARA PERKINS                           ADDRESS ON FILE
TAMARA PETTAWAY                          ADDRESS ON FILE
TAMARA PLUNKETT                          ADDRESS ON FILE
TAMARA SHINDER                           ADDRESS ON FILE
TAMARA SMITH                             ADDRESS ON FILE
TAMARA SNELL                             ADDRESS ON FILE
TAMARA STERLING                          ADDRESS ON FILE
TAMARA STEWART                           ADDRESS ON FILE
TAMARA TAYLOR                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 1812 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 2037 of 2235

Claim Name                         Address Information
TAMARA TYES                        ADDRESS ON FILE
TAMARA WEINBURG                    ADDRESS ON FILE
TAMARA WILSON                      ADDRESS ON FILE
TAMARAKAY COVER                    ADDRESS ON FILE
TAMARCUS MOULTRIE                  ADDRESS ON FILE
TAMARECO JOHNSON                   ADDRESS ON FILE
TAMARIA BAKER                      ADDRESS ON FILE
TAMARIA ELLIOTT                    ADDRESS ON FILE
TAMARIC JOHNSON                    ADDRESS ON FILE
TAMARIUS DICKERSON                 ADDRESS ON FILE
TAMARKIN COMPANY                   2173 STRINGTOWN RD GROVE CITY OH 43123
TAMARKIN COMPANY                   4300 KENT RD STOW OH 44224
TAMARRA MOORE                      ADDRESS ON FILE
TAMARRAH CLARKE                    ADDRESS ON FILE
TAMARYA BURNETT                    ADDRESS ON FILE
TAMATHA LAKHSASSI                  ADDRESS ON FILE
TAMATHA RYLANDS                    ADDRESS ON FILE
TAMAURA BROWNLEE                   ADDRESS ON FILE
TAMAYA JONES                       ADDRESS ON FILE
TAMAYA THOMAS                      ADDRESS ON FILE
TAMBER LILLY                       ADDRESS ON FILE
TAMBRIA DEANE                      ADDRESS ON FILE
TAMEA ALLEN                        ADDRESS ON FILE
TAMECIA DUNOVANT                   ADDRESS ON FILE
TAMEIA PERSON                      ADDRESS ON FILE
TAMEIKA GREER                      ADDRESS ON FILE
TAMEIKA RICHARDSON                 ADDRESS ON FILE
TAMEIKA ROBINSON-JACKSON           ADDRESS ON FILE
TAMEIKA SCOTT                      ADDRESS ON FILE
TAMEIKO MCCORN                     ADDRESS ON FILE
TAMEISHIA WILLIAMS                 ADDRESS ON FILE
TAMEKA EVERETT                     ADDRESS ON FILE
TAMEKA FREEMAN                     ADDRESS ON FILE
TAMEKA HAM                         ADDRESS ON FILE
TAMEKA HARLEY                      ADDRESS ON FILE
TAMEKA RUSH                        ADDRESS ON FILE
TAMEKA SMITH                       ADDRESS ON FILE
TAMEKA TAYLOR                      ADDRESS ON FILE
TAMEKA WOODY                       ADDRESS ON FILE
TAMEKA WOODY                       ADDRESS ON FILE
TAMEKIA REESE                      ADDRESS ON FILE
TAMEKO GATES                       ADDRESS ON FILE
TAMELA JONES                       ADDRESS ON FILE
TAMELA KENNEY                      ADDRESS ON FILE
TAMELA ROLLYSON                    ADDRESS ON FILE
TAMELA SIMPSON                     ADDRESS ON FILE
TAMER ELLIS                        ADDRESS ON FILE
TAMERA HARDEN                      ADDRESS ON FILE
TAMERA HILL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1813 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2038 of 2235

Claim Name                          Address Information
TAMERA NEVELS                       ADDRESS ON FILE
TAMERA POPE                         ADDRESS ON FILE
TAMERIA MCDOWELL                    ADDRESS ON FILE
TAMESHA DIXON                       ADDRESS ON FILE
TAMESHA PARKER                      ADDRESS ON FILE
TAMESHA WILSON                      ADDRESS ON FILE
TAMESHIA JOHNSON                    ADDRESS ON FILE
TAMETHIA BONDS                      ADDRESS ON FILE
TAMI ALDERSON                       ADDRESS ON FILE
TAMI BROWN                          ADDRESS ON FILE
TAMI DAMRON                         ADDRESS ON FILE
TAMI HINTON                         ADDRESS ON FILE
TAMI MARSOLEK                       ADDRESS ON FILE
TAMI THEURER                        ADDRESS ON FILE
TAMI WILLIAMS                       ADDRESS ON FILE
TAMIA AUSTIN                        ADDRESS ON FILE
TAMIA BOYKIN                        ADDRESS ON FILE
TAMIA BROWN                         ADDRESS ON FILE
TAMIA CARRIER                       ADDRESS ON FILE
TAMIA CURRY                         ADDRESS ON FILE
TAMIA GAITHER                       ADDRESS ON FILE
TAMIA JACKSON                       ADDRESS ON FILE
TAMIA MARSHALL                      ADDRESS ON FILE
TAMIA MORGAN                        ADDRESS ON FILE
TAMIA MOSS                          ADDRESS ON FILE
TAMIA SHEARIN                       ADDRESS ON FILE
TAMIA STEWART                       ADDRESS ON FILE
TAMIA-MARIE SIMMONS                 ADDRESS ON FILE
TAMICA GUZMAN                       ADDRESS ON FILE
TAMICA HIERRO                       ADDRESS ON FILE
TAMICCA HILL                        ADDRESS ON FILE
TAMICHAEL TAYLOR                    ADDRESS ON FILE
TAMIEKA WITHERSPOON                 ADDRESS ON FILE
TAMIIR WHITTED                      ADDRESS ON FILE
TAMIJAH MARTIN                      ADDRESS ON FILE
TAMIKA COLEMAN                      ADDRESS ON FILE
TAMIKA ERICKSON                     ADDRESS ON FILE
TAMIKA HANNAH                       ADDRESS ON FILE
TAMIKA JOHNSON                      ADDRESS ON FILE
TAMIKA KEMP                         ADDRESS ON FILE
TAMIKA MCDONALD                     ADDRESS ON FILE
TAMIKA MCGEE                        ADDRESS ON FILE
TAMIKA MILLER                       ADDRESS ON FILE
TAMIKYA HOPSON                      ADDRESS ON FILE
TAMINA DAAKE                        ADDRESS ON FILE
TAMINSON BOONE                      ADDRESS ON FILE
TAMIR HAMPTON                       ADDRESS ON FILE
TAMIRA CANNON                       ADDRESS ON FILE
TAMISHA JOHNSON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1814 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 2039 of 2235

Claim Name                       Address Information
TAMIYA MCCROSKEY                 ADDRESS ON FILE
TAMIYLA MARTIN                   ADDRESS ON FILE
TAMMI ROBERTS                    ADDRESS ON FILE
TAMMI ROBINSON                   ADDRESS ON FILE
TAMMIE CALDWELL                  ADDRESS ON FILE
TAMMIE ESSER                     ADDRESS ON FILE
TAMMIE FOLLMER                   ADDRESS ON FILE
TAMMY BARNES                     ADDRESS ON FILE
TAMMY BASHORE                    ADDRESS ON FILE
TAMMY BASSETT                    ADDRESS ON FILE
TAMMY BASSINGER                  ADDRESS ON FILE
TAMMY BESSANT                    ADDRESS ON FILE
TAMMY BRANCH                     ADDRESS ON FILE
TAMMY BRANDON                    ADDRESS ON FILE
TAMMY BURTON                     ADDRESS ON FILE
TAMMY CARAWAN                    ADDRESS ON FILE
TAMMY CRAIG                      ADDRESS ON FILE
TAMMY CUNNINGHAM                 ADDRESS ON FILE
TAMMY CUTHBERT                   ADDRESS ON FILE
TAMMY DUMARESQ                   ADDRESS ON FILE
TAMMY DYER                       ADDRESS ON FILE
TAMMY EVANS                      ADDRESS ON FILE
TAMMY EVERETT                    ADDRESS ON FILE
TAMMY FERNSIDE                   ADDRESS ON FILE
TAMMY FRENCH                     ADDRESS ON FILE
TAMMY FRENZEL                    ADDRESS ON FILE
TAMMY FRYE                       ADDRESS ON FILE
TAMMY GARRETT                    ADDRESS ON FILE
TAMMY HAGGERTY                   ADDRESS ON FILE
TAMMY HARVEY                     ADDRESS ON FILE
TAMMY HOAGLAND                   ADDRESS ON FILE
TAMMY HOPKINS                    ADDRESS ON FILE
TAMMY HYDE                       ADDRESS ON FILE
TAMMY JACINTO                    ADDRESS ON FILE
TAMMY JEFFRIES                   ADDRESS ON FILE
TAMMY JOHNSON                    ADDRESS ON FILE
TAMMY JONES                      ADDRESS ON FILE
TAMMY JONES                      ADDRESS ON FILE
TAMMY KELLEY                     ADDRESS ON FILE
TAMMY LOOMIS                     ADDRESS ON FILE
TAMMY MACK                       ADDRESS ON FILE
TAMMY MANGIOFICO                 ADDRESS ON FILE
TAMMY MCCONNELL                  ADDRESS ON FILE
TAMMY MCINISH                    ADDRESS ON FILE
TAMMY MOHRE                      ADDRESS ON FILE
TAMMY NADEAU                     ADDRESS ON FILE
TAMMY OSWALD                     ADDRESS ON FILE
TAMMY PADEN                      ADDRESS ON FILE
TAMMY PALMER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1815 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                           Page 2040 of 2235

Claim Name                         Address Information
TAMMY PARSON                       ADDRESS ON FILE
TAMMY PATTERSON                    ADDRESS ON FILE
TAMMY PHILLIPS                     ADDRESS ON FILE
TAMMY PINKERMAN                    ADDRESS ON FILE
TAMMY RAMOS-ARAUJO                 ADDRESS ON FILE
TAMMY RENEE                        ADDRESS ON FILE
TAMMY REYNOLDS                     ADDRESS ON FILE
TAMMY ROSARIO                      ADDRESS ON FILE
TAMMY SCOTT                        ADDRESS ON FILE
TAMMY SHAFFER                      ADDRESS ON FILE
TAMMY SMITH                        ADDRESS ON FILE
TAMMY STANLEY                      ADDRESS ON FILE
TAMMY TATE                         ADDRESS ON FILE
TAMMY THORNSBERRY                  ADDRESS ON FILE
TAMMY TURNER                       ADDRESS ON FILE
TAMMY WAINWRIGHT                   ADDRESS ON FILE
TAMMY WAKELAND-DEJESUS             ADDRESS ON FILE
TAMMY WALKER                       ADDRESS ON FILE
TAMMY WALTERS                      ADDRESS ON FILE
TAMMY WILKIE                       ADDRESS ON FILE
TAMMY WILLIAMS                     ADDRESS ON FILE
TAMORAH HARRISON                   ADDRESS ON FILE
TAMORYA BROWN                      ADDRESS ON FILE
TAMPA ELECTRIC                     702 N FRANKLIN ST TAMPA FL 33602-4429
TAMPA ELECTRIC                     PO BOX 31318 TAMPA FL 33631
TAMRA BERRY                        ADDRESS ON FILE
TAMRA JOHNSON                      ADDRESS ON FILE
TAMRA MITCHEM                      ADDRESS ON FILE
TAMRA OLSON                        ADDRESS ON FILE
TAMRA SWING                        ADDRESS ON FILE
TAMRA VANMETER                     ADDRESS ON FILE
TAMRA WHITEHEAD                    ADDRESS ON FILE
TAMU WILLIAMS                      ADDRESS ON FILE
TAMY DOMINGUES                     ADDRESS ON FILE
TAMYKA HOWELL                      ADDRESS ON FILE
TAMYRA NEVES                       ADDRESS ON FILE
TAMYRA PERRINGTON                  ADDRESS ON FILE
TANA BRADFORD                      ADDRESS ON FILE
TANA MERCHANT                      ADDRESS ON FILE
TANAE FOSTER                       ADDRESS ON FILE
TANAESIA RODGERS                   ADDRESS ON FILE
TANAHA WYCKOFF                     ADDRESS ON FILE
TANAIA LEWIS                       ADDRESS ON FILE
TANAIJAH WILSON                    ADDRESS ON FILE
TANALA MALLOY                      ADDRESS ON FILE
TANAN TEVIS                        ADDRESS ON FILE
TANARA STALLWORTH                  ADDRESS ON FILE
TANASHA HARRIS                     ADDRESS ON FILE
TANASIA DAVIS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1816 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 2041 of 2235

Claim Name                            Address Information
TANASIA MCCLENNY                      ADDRESS ON FILE
TANASIA MOORE                         ADDRESS ON FILE
TANASIA POWELL                        ADDRESS ON FILE
TANASIA ROSS                          ADDRESS ON FILE
TANAYJAH REID                         ADDRESS ON FILE
TANAYSIA WILLIS                       ADDRESS ON FILE
TANBRA POTER                          ADDRESS ON FILE
TANCZOS BEER AND SODA INC             2006 CENTER ST NORTHAMPTON PA 18067
TANCZOS BEVERAGE NOTHAMPTON           2006 CENTER ST NORTHAMPTON PA 18067
TANDY DAVIDSON                        ADDRESS ON FILE
TANEEKA COPELAND                      ADDRESS ON FILE
TANEESHA DAVIS                        ADDRESS ON FILE
TANEESHA REGALADO                     ADDRESS ON FILE
TANEIQUA HAMPTON                      ADDRESS ON FILE
TANEISHA LEE                          ADDRESS ON FILE
TANEISHIA HOLLEY                      ADDRESS ON FILE
TANEKA SOUTHERN                       ADDRESS ON FILE
TANEQUA PHILLIPS                      ADDRESS ON FILE
TANEQUA WARREN                        ADDRESS ON FILE
TANERA ALBERT                         ADDRESS ON FILE
TANESHA BOWMAN                        ADDRESS ON FILE
TANESHA LENTON                        ADDRESS ON FILE
TANESHA MOORE                         ADDRESS ON FILE
TANESHA PETERSON                      ADDRESS ON FILE
TANESHA SMITH                         ADDRESS ON FILE
TANESHIA HAMILTON                     ADDRESS ON FILE
TANESHIA OLIVER                       ADDRESS ON FILE
TANESHIA PEARL                        ADDRESS ON FILE
TANEY COUNTY COLLECTOR                PO BOX 278 FORSYTH MO 65653
TANEY COUNTY HEALTH DEPT              PO BOX 369 FORSYTH MO 65653
TANEYA JOHNSON                        ADDRESS ON FILE
TANGELA JOHNSON                       ADDRESS ON FILE
TANGER PROPERTIES LTD PARTNERSHIP     TWMB ASSOCIATES AND COROC ENTITIES PO BOX 414225 BOSTON MA 02241
TANIA ALLGOOD                         ADDRESS ON FILE
TANIA BUTLER                          ADDRESS ON FILE
TANIA LEBRON                          ADDRESS ON FILE
TANIA MANJARREZ-NEVAREZ               ADDRESS ON FILE
TANIA NEAL                            ADDRESS ON FILE
TANIA RANDALL                         ADDRESS ON FILE
TANIA RODRIGUEZ                       ADDRESS ON FILE
TANIA TREJO GUZMAN                    ADDRESS ON FILE
TANIA VASQUEZ SALINAS                 ADDRESS ON FILE
TANICESHA JOHNSON                     ADDRESS ON FILE
TANIEL WELLS                          ADDRESS ON FILE
TANIESHA AMES                         ADDRESS ON FILE
TANIKA CHATMAN                        ADDRESS ON FILE
TANIKA EWELL                          ADDRESS ON FILE
TANIKIA BRYANT                        ADDRESS ON FILE
TANIKQUAN HENRY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1817 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 2042 of 2235

Claim Name                            Address Information
TANIOS DAHDOUH                        ADDRESS ON FILE
TANIQUA MCDUFFIE                      ADDRESS ON FILE
TANIS RING                            ADDRESS ON FILE
TANISHA ADAMS                         ADDRESS ON FILE
TANISHA ASHLEY                        ADDRESS ON FILE
TANISHA BLAKE                         ADDRESS ON FILE
TANISHA CHRISTIAN                     ADDRESS ON FILE
TANISHA DIAL                          ADDRESS ON FILE
TANISHA EVERETTE                      ADDRESS ON FILE
TANISHA GIBBS-CALLOWAY                ADDRESS ON FILE
TANISHA LAWRENCE                      ADDRESS ON FILE
TANISHA LLOYD                         ADDRESS ON FILE
TANISHA RICHARD                       ADDRESS ON FILE
TANISHA RIVERA                        ADDRESS ON FILE
TANISHA ROBINSON                      ADDRESS ON FILE
TANISHA SMITH                         ADDRESS ON FILE
TANISHA STOKES                        ADDRESS ON FILE
TANISHA STROTHER                      ADDRESS ON FILE
TANISHA TAYLOR                        ADDRESS ON FILE
TANISHA WALTHALL                      ADDRESS ON FILE
TANISHIA LEE                          ADDRESS ON FILE
TANITA GILMORE                        ADDRESS ON FILE
TANIYA BURGESS                        ADDRESS ON FILE
TANIYA MOYE                           ADDRESS ON FILE
TANIYA REED                           ADDRESS ON FILE
TANIYA SCOTT MCFADDEN                 ADDRESS ON FILE
TANIYAH JOHNSON                       ADDRESS ON FILE
TANIZA BROWN                          ADDRESS ON FILE
TANIZA F BROWN                        20121 STANSBURY ST DETROIT MI 48235
TANJA GARCIA                          ADDRESS ON FILE
TANJA MANGUM                          ADDRESS ON FILE
TANJA THOMAS                          ADDRESS ON FILE
TANJALA ROBINSON                      ADDRESS ON FILE
TANJIA MOORE                          ADDRESS ON FILE
TANJID AHMED                          ADDRESS ON FILE
TANKPINOU PADONOU                     ADDRESS ON FILE
TANKS MAINTENANCE                     555 LYNN RD JESUP GA 31546
TANLY INEK                            ADDRESS ON FILE
TANN ELECTRIC                         13216 WEST 99TH STREET LENEXA KS 66215
TANNER ALKIRE                         ADDRESS ON FILE
TANNER ALLEN                          ADDRESS ON FILE
TANNER ARAVE                          ADDRESS ON FILE
TANNER BOONE                          ADDRESS ON FILE
TANNER BOYD                           ADDRESS ON FILE
TANNER BRACKEN                        ADDRESS ON FILE
TANNER CHITWOOD                       ADDRESS ON FILE
TANNER COLON                          ADDRESS ON FILE
TANNER DAY                            ADDRESS ON FILE
TANNER GILPIN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1818 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2043 of 2235

Claim Name                         Address Information
TANNER GODLEWSKI                   ADDRESS ON FILE
TANNER GOSSETT                     ADDRESS ON FILE
TANNER HESS                        ADDRESS ON FILE
TANNER JENKINS                     ADDRESS ON FILE
TANNER JOHNSON                     ADDRESS ON FILE
TANNER LEE                         ADDRESS ON FILE
TANNER MACLAREN                    ADDRESS ON FILE
TANNER MASSEY                      ADDRESS ON FILE
TANNER MCDONALD                    ADDRESS ON FILE
TANNER MCKELVEY                    ADDRESS ON FILE
TANNER MEDDERS                     ADDRESS ON FILE
TANNER MEEKER                      ADDRESS ON FILE
TANNER MELVIN                      ADDRESS ON FILE
TANNER MESHBERGER                  ADDRESS ON FILE
TANNER OCCUPATIONAL HEALTH         PO BOX 277368 ATLANTA GA 30384
TANNER PEACOCK                     ADDRESS ON FILE
TANNER PETRATOS                    ADDRESS ON FILE
TANNER PRUITT                      ADDRESS ON FILE
TANNER RAYMOND                     ADDRESS ON FILE
TANNER ROBERTS                     ADDRESS ON FILE
TANNER SANDERS                     ADDRESS ON FILE
TANNER SCHMOLL                     ADDRESS ON FILE
TANNER SCHUELKE                    ADDRESS ON FILE
TANNER SHARP                       ADDRESS ON FILE
TANNER SIMMONS                     ADDRESS ON FILE
TANNER SWEENEY                     ADDRESS ON FILE
TANNER TRUMBULL                    ADDRESS ON FILE
TANNER TURNMIRE                    ADDRESS ON FILE
TANNER ZACHARY                     ADDRESS ON FILE
TANNIN WYATT                       ADDRESS ON FILE
TANNIS LONDON                      ADDRESS ON FILE
TANORRIS WILKERSON                 ADDRESS ON FILE
TANQUIKA MURRAY                    ADDRESS ON FILE
TANYA BAILEY                       ADDRESS ON FILE
TANYA BEAUVAIS                     ADDRESS ON FILE
TANYA BODEWES                      ADDRESS ON FILE
TANYA BOYER                        ADDRESS ON FILE
TANYA BRILL                        ADDRESS ON FILE
TANYA CHERY                        ADDRESS ON FILE
TANYA DERISE                       ADDRESS ON FILE
TANYA ELVIRA                       ADDRESS ON FILE
TANYA FREEMAN                      ADDRESS ON FILE
TANYA HERNANDEZ                    ADDRESS ON FILE
TANYA JANUARIO                     ADDRESS ON FILE
TANYA KARNGA                       ADDRESS ON FILE
TANYA LOCK                         ADDRESS ON FILE
TANYA MANN                         ADDRESS ON FILE
TANYA MORRIS                       ADDRESS ON FILE
TANYA MUELLER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1819 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2044 of 2235

Claim Name                           Address Information
TANYA NICHOLS                        ADDRESS ON FILE
TANYA PIERRE                         ADDRESS ON FILE
TANYA PLESS                          ADDRESS ON FILE
TANYA PRIDE                          ADDRESS ON FILE
TANYA RAMOS                          ADDRESS ON FILE
TANYA ROBINSON                       ADDRESS ON FILE
TANYA SWIFT                          ADDRESS ON FILE
TANYA TARBOX                         ADDRESS ON FILE
TANYA TILLOTSON                      ADDRESS ON FILE
TANYA TRAN                           ADDRESS ON FILE
TANYA TRIBBLE                        ADDRESS ON FILE
TANYA TRIPP                          ADDRESS ON FILE
TANYA VALLIERES                      ADDRESS ON FILE
TANYA VENEZIANO                      ADDRESS ON FILE
TANYA VIX                            ADDRESS ON FILE
TANYETTE SMITH                       ADDRESS ON FILE
TANYSHA HUTCHERSON                   ADDRESS ON FILE
TANYSHA MATHIS                       ADDRESS ON FILE
TANYTY ELLIS-BUFFANO                 ADDRESS ON FILE
TANZANEIA SWANSON                    ADDRESS ON FILE
TANZANIA BAINES                      ADDRESS ON FILE
TANZANIA LUNDY                       ADDRESS ON FILE
TAPANGA WILKERSON                    ADDRESS ON FILE
TAPMASTER                            ATTN JOHN BLUM 7 HEMLOCK ROAD CLINTON NJ 08809
TAQUAN HICKSON                       ADDRESS ON FILE
TAQUAN WASHINGTON                    ADDRESS ON FILE
TAQUARIS RICHARDSON                  ADDRESS ON FILE
TAQUASHA CROWN                       ADDRESS ON FILE
TAQUASHA LEACH                       ADDRESS ON FILE
TAQUILA GOODSON                      ADDRESS ON FILE
TAQUILIA MILLER                      ADDRESS ON FILE
TAQUILLA MCQUAY                      ADDRESS ON FILE
TAQUON THANIEL                       ADDRESS ON FILE
TARA ABDELWAHED                      ADDRESS ON FILE
TARA AITON                           ADDRESS ON FILE
TARA ALLISON                         ADDRESS ON FILE
TARA ANDERSON                        ADDRESS ON FILE
TARA ATHERTON                        ADDRESS ON FILE
TARA BALLARD                         ADDRESS ON FILE
TARA BANKERT                         ADDRESS ON FILE
TARA BETTERSON                       ADDRESS ON FILE
TARA BEVERLY                         ADDRESS ON FILE
TARA BONER                           ADDRESS ON FILE
TARA BOWERS                          ADDRESS ON FILE
TARA BOWERS                          ADDRESS ON FILE
TARA BROCK                           ADDRESS ON FILE
TARA BROWN                           ADDRESS ON FILE
TARA BUSTILLO                        ADDRESS ON FILE
TARA CARR                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1820 OF 2008
                                          RUBY TUESDAY
                  Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                           Service List
                                                                 Page 2045 of 2235

Claim Name                      Address Information
TARA CHILDRESS                  ADDRESS ON FILE
TARA CLEMENTS                   ADDRESS ON FILE
TARA COLLORA                    ADDRESS ON FILE
TARA CRAWFORD                   ADDRESS ON FILE
TARA CROSS                      ADDRESS ON FILE
TARA DALY                       ADDRESS ON FILE
TARA DUNBAR                     ADDRESS ON FILE
TARA DUNLAP                     ADDRESS ON FILE
TARA EDDY                       ADDRESS ON FILE
TARA FALKE                      ADDRESS ON FILE
TARA FARLEY                     ADDRESS ON FILE
TARA FIKE                       ADDRESS ON FILE
TARA FITZGERALD                 ADDRESS ON FILE
TARA FITZGERALD                 ADDRESS ON FILE
TARA FOLTZ                      ADDRESS ON FILE
TARA FULMOR                     ADDRESS ON FILE
TARA GIGANTI                    ADDRESS ON FILE
TARA GODDARD                    ADDRESS ON FILE
TARA GREEN                      ADDRESS ON FILE
TARA HAUSMANN                   ADDRESS ON FILE
TARA HOLLAND                    ADDRESS ON FILE
TARA HOSMER                     ADDRESS ON FILE
TARA HOUSER                     ADDRESS ON FILE
TARA HUNT                       ADDRESS ON FILE
TARA HUSTON                     ADDRESS ON FILE
TARA ISHAM                      ADDRESS ON FILE
TARA JACKSON                    ADDRESS ON FILE
TARA JAMES                      ADDRESS ON FILE
TARA JOHNSON                    ADDRESS ON FILE
TARA JOHNSON                    ADDRESS ON FILE
TARA JOHNSON                    ADDRESS ON FILE
TARA JOHNSON                    ADDRESS ON FILE
TARA JONES                      ADDRESS ON FILE
TARA KIEFFER                    ADDRESS ON FILE
TARA KILBURN                    ADDRESS ON FILE
TARA KITZMILLER                 ADDRESS ON FILE
TARA KOSTAL                     ADDRESS ON FILE
TARA LANDRY                     ADDRESS ON FILE
TARA LEMACKS                    ADDRESS ON FILE
TARA LIESS                      ADDRESS ON FILE
TARA LOWE                       ADDRESS ON FILE
TARA MATTSON                    ADDRESS ON FILE
TARA MCCOY                      ADDRESS ON FILE
TARA MCEACHIN                   ADDRESS ON FILE
TARA MEADE                      ADDRESS ON FILE
TARA MELFI                      ADDRESS ON FILE
TARA MILLER                     ADDRESS ON FILE
TARA MIRARCHI                   ADDRESS ON FILE
TARA MOORE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                               Page 1821 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 2046 of 2235

Claim Name                         Address Information
TARA PARSONS                       ADDRESS ON FILE
TARA PARTON                        ADDRESS ON FILE
TARA PAVLOVSKI                     ADDRESS ON FILE
TARA PELLETIER                     ADDRESS ON FILE
TARA PETERS                        ADDRESS ON FILE
TARA RAASCH                        ADDRESS ON FILE
TARA RAMSDELL                      ADDRESS ON FILE
TARA RENNINGER                     ADDRESS ON FILE
TARA REYNOLDS                      ADDRESS ON FILE
TARA SAPORITO                      ADDRESS ON FILE
TARA SCHEUMANN                     ADDRESS ON FILE
TARA SIMPSON                       ADDRESS ON FILE
TARA SKELTON                       ADDRESS ON FILE
TARA STECHER                       ADDRESS ON FILE
TARA STELLON                       ADDRESS ON FILE
TARA STOKES                        ADDRESS ON FILE
TARA TAPLIN AND BRANDON GAMBLE     ADDRESS ON FILE
TARA TAYLOR                        ADDRESS ON FILE
TARA TEICHMANN                     ADDRESS ON FILE
TARA TOLAB                         ADDRESS ON FILE
TARA TOOMEY                        ADDRESS ON FILE
TARA TUTTLE                        ADDRESS ON FILE
TARA WALKER                        ADDRESS ON FILE
TARA WERNER                        ADDRESS ON FILE
TARA WILDING                       ADDRESS ON FILE
TARA WILKINSON                     ADDRESS ON FILE
TARA WILLIAMS                      ADDRESS ON FILE
TARA WILLIAMS                      ADDRESS ON FILE
TARA YOUNG                         ADDRESS ON FILE
TARA YOUNG                         ADDRESS ON FILE
TARAH RINEHART                     ADDRESS ON FILE
TARAMA CALHOUN                     ADDRESS ON FILE
TARAN GILBERT                      ADDRESS ON FILE
TARANCE JONES                      ADDRESS ON FILE
TARANIQUE DONKOR                   ADDRESS ON FILE
TARANISHA ANDERSON                 ADDRESS ON FILE
TARAYA PARRISH                     ADDRESS ON FILE
TAREE WHITE                        ADDRESS ON FILE
TAREEDAH STERN                     ADDRESS ON FILE
TAREK EDELBI                       ADDRESS ON FILE
TAREK HAVERTY                      ADDRESS ON FILE
TAREKA MCINTOSH                    ADDRESS ON FILE
TARELL DRAYTON                     ADDRESS ON FILE
TARELL MOULTRIE                    ADDRESS ON FILE
TAREN COLLIER                      ADDRESS ON FILE
TAREN GROVER                       ADDRESS ON FILE
TAREN JACKSON                      ADDRESS ON FILE
TARENTHIA HARRIS                   ADDRESS ON FILE
TARGET STORES                      PROPERTY MGMT ACCTG CC 470 SDS 10 0075 PO BOX 86 MINNEAPOLIS MN 55486



Epiq Corporate Restructuring, LLC                                                          Page 1822 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2047 of 2235

Claim Name                            Address Information
TARIA PAYTON                          ADDRESS ON FILE
TARICA HATTON                         ADDRESS ON FILE
TARIF EVANS                           ADDRESS ON FILE
TARIFF RANDOLPH                       ADDRESS ON FILE
TARIK CLARK                           ADDRESS ON FILE
TARIK KOTTIR                          ADDRESS ON FILE
TARIK LAGHRIB                         ADDRESS ON FILE
TARIK OGUNBOWALE                      ADDRESS ON FILE
TARIN COGBILL                         ADDRESS ON FILE
TARINA GODBEY                         ADDRESS ON FILE
TARINA WILKS                          ADDRESS ON FILE
TARIQ ADAMS                           ADDRESS ON FILE
TARIQ BARNES                          ADDRESS ON FILE
TARIQ BRYD                            ADDRESS ON FILE
TARIQ BYRD                            ADDRESS ON FILE
TARIQ HAAMID                          ADDRESS ON FILE
TARIQ IJAZ                            ADDRESS ON FILE
TARIQ NEWSOME                         ADDRESS ON FILE
TARIQ QUASHIE                         ADDRESS ON FILE
TARIQ SMITH                           ADDRESS ON FILE
TARIQ WARD                            ADDRESS ON FILE
TARIQUE BACCHUS                       ADDRESS ON FILE
TARIUS MALONE                         ADDRESS ON FILE
TARJE ROBINSON                        ADDRESS ON FILE
TARK REYNOLDS                         ADDRESS ON FILE
TARKARA TRAYLOR                       ADDRESS ON FILE
TARKIA PRESCOTT                       ADDRESS ON FILE
TARNAPON SUNGSUWAN                    ADDRESS ON FILE
TARNISHA REED                         ADDRESS ON FILE
TARNISHA REYNOLDS                     ADDRESS ON FILE
TARNISHA SMITH                        ADDRESS ON FILE
TARON MARNER                          ADDRESS ON FILE
TARON NORMAN                          ADDRESS ON FILE
TARON RAY                             ADDRESS ON FILE
TARON REASON                          ADDRESS ON FILE
TARON WHITE                           ADDRESS ON FILE
TARON WILLIAMS                        ADDRESS ON FILE
TARONE JORDAN                         ADDRESS ON FILE
TARRALYN DEWELY                       ADDRESS ON FILE
TARRANCE MARTIN                       ADDRESS ON FILE
TARREN DROUHARD-GREEN                 ADDRESS ON FILE
TARRENCE AKINS                        ADDRESS ON FILE
TARRIK MACK-SUMPTER                   ADDRESS ON FILE
TARRY ZICKAFOOSE                      ADDRESS ON FILE
TARRYL DEVAULT                        ADDRESS ON FILE
TARTIANNA WILLIAMS                    ADDRESS ON FILE
TARVAS JOY                            ADDRESS ON FILE
TARVER DISTRIBUTING CO INC            PO BOX 433 CHARLESTON TN 37310
TARYN HAGY                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1823 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2048 of 2235

Claim Name                          Address Information
TARYN JONES                         ADDRESS ON FILE
TARYN LUMA                          ADDRESS ON FILE
TARYN OVERHOLSER                    ADDRESS ON FILE
TARYN RCIHARDS                      ADDRESS ON FILE
TARYN ROSE                          ADDRESS ON FILE
TARYN ROWAN                         ADDRESS ON FILE
TARYN RUSSELL                       ADDRESS ON FILE
TARYN ST ANGELO                     ADDRESS ON FILE
TARYN SUTTON                        ADDRESS ON FILE
TARYN THOMAS                        ADDRESS ON FILE
TARYN WASHINGTON                    ADDRESS ON FILE
TARYN WILLARD                       ADDRESS ON FILE
TASCHIANA GIBBS-HUGHES              ADDRESS ON FILE
TASEANDRA PARKER                    ADDRESS ON FILE
TASHA ANDREWS                       ADDRESS ON FILE
TASHA BOYCE                         ADDRESS ON FILE
TASHA CHAVIS                        ADDRESS ON FILE
TASHA FINLEY                        ADDRESS ON FILE
TASHA FRANCIS                       ADDRESS ON FILE
TASHA GAUCHE                        ADDRESS ON FILE
TASHA GLOVER                        ADDRESS ON FILE
TASHA HARRIS                        ADDRESS ON FILE
TASHA HUGHES                        ADDRESS ON FILE
TASHA KOSICKI                       ADDRESS ON FILE
TASHA LANDER                        ADDRESS ON FILE
TASHA LARSON                        ADDRESS ON FILE
TASHA LEE                           ADDRESS ON FILE
TASHA LEMAR                         ADDRESS ON FILE
TASHA MACA                          ADDRESS ON FILE
TASHA MADDOX                        ADDRESS ON FILE
TASHA MANCILL                       ADDRESS ON FILE
TASHA PALMER                        ADDRESS ON FILE
TASHA SCOTT                         ADDRESS ON FILE
TASHA SMITH                         ADDRESS ON FILE
TASHA TATUM                         ADDRESS ON FILE
TASHA WOODYARD                      ADDRESS ON FILE
TASHAE BOWMAN                       ADDRESS ON FILE
TASHAE THOMAS                       ADDRESS ON FILE
TASHANA LEGETTE                     ADDRESS ON FILE
TASHANA NICHOLS                     ADDRESS ON FILE
TASHARA BAKER                       ADDRESS ON FILE
TASHARA BAKER                       ADDRESS ON FILE
TASHARA MONTAGUE                    ADDRESS ON FILE
TASHAWN BOSTON                      ADDRESS ON FILE
TASHAWN BROCKINGTON                 ADDRESS ON FILE
TASHAWNIE HUNTER                    ADDRESS ON FILE
TASHEA DUPREE                       ADDRESS ON FILE
TASHEAKA ANDERSON                   ADDRESS ON FILE
TASHEAMA LITTLE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1824 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2049 of 2235

Claim Name                          Address Information
TASHEEA ELLISON                     ADDRESS ON FILE
TASHEENA MAYNARD                    ADDRESS ON FILE
TASHI HUNTER                        ADDRESS ON FILE
TASHIA PHILLIPS                     ADDRESS ON FILE
TASHIA SMITH                        ADDRESS ON FILE
TASHIANA KOONCE                     ADDRESS ON FILE
TASHIKA PAYTON                      ADDRESS ON FILE
TASHIMIA TILLMAN                    ADDRESS ON FILE
TASHOMBE POE                        ADDRESS ON FILE
TASHON MILLEDGE                     ADDRESS ON FILE
TASHONNA COBB                       ADDRESS ON FILE
TASHOY WILLIS                       ADDRESS ON FILE
TASHYANA MCCOLLUM                   ADDRESS ON FILE
TASHYLA SALAAM                      ADDRESS ON FILE
TASHYRA JOHNSON                     ADDRESS ON FILE
TASIA CHRISTIAN                     ADDRESS ON FILE
TASIA COLLIER                       ADDRESS ON FILE
TASIA COWENS                        ADDRESS ON FILE
TASIA MATTHEWS                      ADDRESS ON FILE
TASIA SYKES                         ADDRESS ON FILE
TASIA WHITMAN                       ADDRESS ON FILE
TASJA CRAIG                         ADDRESS ON FILE
TASJIA THOMAS                       ADDRESS ON FILE
TASMINE HUGHES                      ADDRESS ON FILE
TASMINEA WOODS                      ADDRESS ON FILE
TATAIBRA LEE                        ADDRESS ON FILE
TATANAISA HIGHTOWER                 ADDRESS ON FILE
TATANESHA PICKENS                   ADDRESS ON FILE
TATE KASSERY                        ADDRESS ON FILE
TATE PRUITT                         ADDRESS ON FILE
TATEANNA CARTRETTE                  ADDRESS ON FILE
TATEYN CONNICK                      ADDRESS ON FILE
TATIANA ARCHIE                      ADDRESS ON FILE
TATIANA BOTELHO                     ADDRESS ON FILE
TATIANA ECHEANDIA                   ADDRESS ON FILE
TATIANA GARCIA                      ADDRESS ON FILE
TATIANA HARRIS                      ADDRESS ON FILE
TATIANA JACKSON                     ADDRESS ON FILE
TATIANA JOHNSON                     ADDRESS ON FILE
TATIANA JONES                       ADDRESS ON FILE
TATIANA KENNON                      ADDRESS ON FILE
TATIANA LLEWELLYN                   ADDRESS ON FILE
TATIANA MICKENS                     ADDRESS ON FILE
TATIANA MILES                       ADDRESS ON FILE
TATIANA PHILIPPE                    ADDRESS ON FILE
TATIANA POLANCO                     ADDRESS ON FILE
TATIANA REYES                       ADDRESS ON FILE
TATIANA TYKHOMYR                    ADDRESS ON FILE
TATIANA VASQUEZ                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1825 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 2050 of 2235

Claim Name                          Address Information
TATIANA WALLEN                      ADDRESS ON FILE
TATIANA WOLFE                       ADDRESS ON FILE
TATIANNA BRADLEY                    ADDRESS ON FILE
TATIANNA INGRAM                     ADDRESS ON FILE
TATIANNA RAMOS                      ADDRESS ON FILE
TATIANNA WOODS                      ADDRESS ON FILE
TATIHANNA TAYLOR                    ADDRESS ON FILE
TATINESHA CLEVELAND                 ADDRESS ON FILE
TATIYANA DAVIS                      ADDRESS ON FILE
TATIYANA LEE                        ADDRESS ON FILE
TATIYANNA BULLOCK                   ADDRESS ON FILE
TATIYUNNA CONNER                    ADDRESS ON FILE
TATUM BASS                          ADDRESS ON FILE
TATUM BROUSSARD                     ADDRESS ON FILE
TATUM LAMME                         ADDRESS ON FILE
TATUM NANCE                         ADDRESS ON FILE
TATUM POUNCEY                       ADDRESS ON FILE
TATUM SMITH                         ADDRESS ON FILE
TATUM VASKE                         ADDRESS ON FILE
TATUM WILLIAMSON                    ADDRESS ON FILE
TATYANA BARNES                      ADDRESS ON FILE
TATYANA COLON                       ADDRESS ON FILE
TATYANA GERASIMOVA                  ADDRESS ON FILE
TATYANA GRAHAM                      ADDRESS ON FILE
TATYANA HARTGROVE                   ADDRESS ON FILE
TATYANA HASSELL                     ADDRESS ON FILE
TATYANA HAYES                       ADDRESS ON FILE
TATYANA HENDERSON                   ADDRESS ON FILE
TATYANA LOCKER                      ADDRESS ON FILE
TATYANA LUTSYK                      ADDRESS ON FILE
TATYANA MERCHANT                    ADDRESS ON FILE
TATYANA MILIAN                      ADDRESS ON FILE
TATYANA RAYFORD                     ADDRESS ON FILE
TATYANA TORRES                      ADDRESS ON FILE
TATYANA WASHINGTON                  ADDRESS ON FILE
TATYANNA HARVEY                     ADDRESS ON FILE
TATYANNA MERCADO                    ADDRESS ON FILE
TATYANNA PARSONS                    ADDRESS ON FILE
TATYNAE STRAYHORN                   ADDRESS ON FILE
TAU MIDWEST LLC                     PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3965 LOS ANGELES CA 90084
TAU MIDWEST LLC                     PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3963 LOS ANGELES CA 90084
TAU MIDWEST LLC                     PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3964 LOS ANGELES CA 90084-2428
TAU MIDWEST LLC                     C/O REALTY INCOME CORPORATION 11995 EL CAMINO REAL ATTN: LEGAL DEPARTMENT SAN
                                    DIEGO CA 92130
TAU MIDWEST LLC                     11995 EL CAMINO REAL ATTENTION: LEGAL DEPARTMENT SAN DIEGO CA 92130
TAU SOUTH LLC                       PO BOX 842428 BLDG ID 3961 C/O REALTY INCOME CORP LOS ANGELES CA 90084
TAU SOUTH LLC                       PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3962 LOS ANGELES CA 90084
TAU SOUTH LLC                       PO BOX 842428 BLDG ID 3959 C/O REALTY INCOME CORP LOS ANGELES CA 90084-2428
TAU SOUTH LLC                       C/O REALTY INCOME CORPORATION PO BOX 842428 BLDG ID3959 LOS ANGELES CA



Epiq Corporate Restructuring, LLC                                                           Page 1826 OF 2008
                                                RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 2051 of 2235

Claim Name                         Address Information
TAU SOUTH LLC                      90084-2428
TAU SOUTH LLC                      C/O REALTY INCOME CORPORATION 11995 EL CAMINO REAL ATTN: LEGAL DPT SAN DIEGO
                                   CA 92130
TAU SOUTH LLC                      ATTN: LEGAL DEPARTMENT 11995 EL CAMINO REAL SAN DIEGO CA 92130
TAU SOUTH LLC                      C/O REALTY INCOME CORPORATION 11995 EL CAMINO REAL ATTN: LEGAL DEPARTMENT SAN
                                   DIEGO CA 92130
TAUMORI CRAWFORD                   ADDRESS ON FILE
TAUNTON WATER DIVISION             PO BOX 4160 WOBURN MA 01888
TAUNTON WATER DIVISION             141 OAK ST TAUTON MA 02780
TAUNYA SOLES                       ADDRESS ON FILE
TAUREAN BRADSHAW                   ADDRESS ON FILE
TAUREAN HOPKINS                    ADDRESS ON FILE
TAUREAN LINEBERGER                 ADDRESS ON FILE
TAUREAN MCGUIRE                    ADDRESS ON FILE
TAUREAN RIVERA                     ADDRESS ON FILE
TAUREAN WILLIAMS                   ADDRESS ON FILE
TAUREAN WRIGHT                     ADDRESS ON FILE
TAUREEM DUBERRY                    ADDRESS ON FILE
TAURI VOLZ                         ADDRESS ON FILE
TAURIA CAVE                        ADDRESS ON FILE
TAUSIF ZAMAN                       ADDRESS ON FILE
TAUTIYANA WILLIAMS                 ADDRESS ON FILE
TAVAR MOHAMMED                     ADDRESS ON FILE
TAVARA MITCHENER                   ADDRESS ON FILE
TAVARAS FREEMAN                    ADDRESS ON FILE
TAVARAS HILL                       ADDRESS ON FILE
TAVARES HURD                       ADDRESS ON FILE
TAVARES LEWIS                      ADDRESS ON FILE
TAVARES OXENDINE                   ADDRESS ON FILE
TAVARIS ANTHONY                    ADDRESS ON FILE
TAVARIS MADDOX                     ADDRESS ON FILE
TAVARIS TONEY                      ADDRESS ON FILE
TAVARR BALLARD                     ADDRESS ON FILE
TAVARUS BROOKS                     ADDRESS ON FILE
TAVARVES TAYLOR                    ADDRESS ON FILE
TAVASHA BROOKS                     ADDRESS ON FILE
TAVEENA WILLIAMS                   ADDRESS ON FILE
TAVELL BOLDEN JR                   ADDRESS ON FILE
TAVER MCEACHRON                    ADDRESS ON FILE
TAVGA SALIH                        ADDRESS ON FILE
TAVIA KEARSE                       ADDRESS ON FILE
TAVIA LYKEN                        ADDRESS ON FILE
TAVIAN VASSAR                      ADDRESS ON FILE
TAVION SUITT                       ADDRESS ON FILE
TAVIOUS GRANT                      ADDRESS ON FILE
TAVIOUS STEVENS                    ADDRESS ON FILE
TAVIS THOMAS                       ADDRESS ON FILE
TAVIS THOMAS                       ADDRESS ON FILE
TAVON AMES                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1827 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 2052 of 2235

Claim Name                            Address Information
TAVON LEEPER                          ADDRESS ON FILE
TAVON MCMURRY                         ADDRESS ON FILE
TAVON QUINONES                        ADDRESS ON FILE
TAVONN ADAMS                          ADDRESS ON FILE
TAWANA ARMWOOD                        ADDRESS ON FILE
TAWANA HAYNES                         ADDRESS ON FILE
TAWANA JONES                          ADDRESS ON FILE
TAWANDA FORT                          ADDRESS ON FILE
TAWANDA MCCRIMON                      ADDRESS ON FILE
TAWANNA BROWN                         ADDRESS ON FILE
TAWANNA JENKINS                       ADDRESS ON FILE
TAWASKI ANDERSON                      ADDRESS ON FILE
TAWINA THOMPSON                       ADDRESS ON FILE
TAWNI GRANDY                          ADDRESS ON FILE
TAWNY BORD                            ADDRESS ON FILE
TAWNY EVERSOLL                        ADDRESS ON FILE
TAWNY SCOTT                           ADDRESS ON FILE
TAWNYA BAGNASCO                       ADDRESS ON FILE
TAWONDA MOBLEY                        ADDRESS ON FILE
TAWRENCE NOBLE                        ADDRESS ON FILE
TAX ADMINISTRATOR                     PO BOX 658 SOMERSET KY 42502
TAX COLLECTORS OFFICE                 200 NW 2ND AVENUE MIAMI FL 33128
TAX TRUST ACCOUNT                     PO BOX 830725 BIRMINGHAM AL 35283-0725
TAXATION AND REVENUE DPARTMENT        PO BOX 25128 SANTA FE NM 87504-5128
TAYA BUMPERS                          ADDRESS ON FILE
TAYA NICHOLS                          ADDRESS ON FILE
TAYA WELCH                            ADDRESS ON FILE
TAYAH NATHAN                          ADDRESS ON FILE
TAYANA COOK                           ADDRESS ON FILE
TAYANA NEURELL                        ADDRESS ON FILE
TAYANNA LYONS                         ADDRESS ON FILE
TAYARI GREEN                          ADDRESS ON FILE
TAYE CARLTON                          ADDRESS ON FILE
TAYE LEE-FING                         ADDRESS ON FILE
TAYELOR ROBERTSON                     ADDRESS ON FILE
TAYESHA EDWARDS                       ADDRESS ON FILE
TAYLA BOUCHARD                        ADDRESS ON FILE
TAYLA HARDY                           ADDRESS ON FILE
TAYLA JACKSON-MARTIN                  ADDRESS ON FILE
TAYLA JOHNSON                         ADDRESS ON FILE
TAYLA LOGAN                           ADDRESS ON FILE
TAYLA PROULX                          ADDRESS ON FILE
TAYLAR ARMSTRONG                      ADDRESS ON FILE
TAYLAR HUNT                           ADDRESS ON FILE
TAYLAR SCHLECHTE                      ADDRESS ON FILE
TAYLAR SWAIN                          ADDRESS ON FILE
TAYLER BLACKBURN                      ADDRESS ON FILE
TAYLER COOK                           ADDRESS ON FILE
TAYLER DAISHER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1828 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 2053 of 2235

Claim Name                       Address Information
TAYLER DICE                      ADDRESS ON FILE
TAYLER GRAVES                    ADDRESS ON FILE
TAYLER MACDONALD                 ADDRESS ON FILE
TAYLER MARTINI                   ADDRESS ON FILE
TAYLER MCDANIEL                  ADDRESS ON FILE
TAYLER MYERS                     ADDRESS ON FILE
TAYLER PARROTT                   ADDRESS ON FILE
TAYLER PERMELL                   ADDRESS ON FILE
TAYLER RHOADES                   ADDRESS ON FILE
TAYLER SANDERS                   ADDRESS ON FILE
TAYLER SCHOCK                    ADDRESS ON FILE
TAYLER WEST                      ADDRESS ON FILE
TAYLEUR FELDER                   ADDRESS ON FILE
TAYLIN STEPHENS                  ADDRESS ON FILE
TAYLOE SEMB                      ADDRESS ON FILE
TAYLON LIDDLE                    ADDRESS ON FILE
TAYLOR ABBATE                    ADDRESS ON FILE
TAYLOR ABBOTT                    ADDRESS ON FILE
TAYLOR ADAMS                     ADDRESS ON FILE
TAYLOR AINSWORTH                 ADDRESS ON FILE
TAYLOR ALSTON                    ADDRESS ON FILE
TAYLOR ANDOLINO                  ADDRESS ON FILE
TAYLOR ANDREWS                   ADDRESS ON FILE
TAYLOR ARMENTA                   ADDRESS ON FILE
TAYLOR ARMSTRONG                 ADDRESS ON FILE
TAYLOR ASMAN                     ADDRESS ON FILE
TAYLOR ATKINS                    ADDRESS ON FILE
TAYLOR AURRICHIO                 ADDRESS ON FILE
TAYLOR AUSTIN                    ADDRESS ON FILE
TAYLOR BABB                      ADDRESS ON FILE
TAYLOR BAILEY                    ADDRESS ON FILE
TAYLOR BAKER                     ADDRESS ON FILE
TAYLOR BALDWIN                   ADDRESS ON FILE
TAYLOR BALL                      ADDRESS ON FILE
TAYLOR BARKER                    ADDRESS ON FILE
TAYLOR BATES                     ADDRESS ON FILE
TAYLOR BATES                     ADDRESS ON FILE
TAYLOR BATTEN                    ADDRESS ON FILE
TAYLOR BENNETT                   ADDRESS ON FILE
TAYLOR BENNETT                   ADDRESS ON FILE
TAYLOR BENTLEY                   ADDRESS ON FILE
TAYLOR BIDDLE                    ADDRESS ON FILE
TAYLOR BISHOP                    ADDRESS ON FILE
TAYLOR BOCAGE                    ADDRESS ON FILE
TAYLOR BOND                      ADDRESS ON FILE
TAYLOR BONIN                     ADDRESS ON FILE
TAYLOR BOUSQUET                  ADDRESS ON FILE
TAYLOR BOWDEN                    ADDRESS ON FILE
TAYLOR BOWEN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1829 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2054 of 2235

Claim Name                           Address Information
TAYLOR BOWERS                        ADDRESS ON FILE
TAYLOR BOWLES                        ADDRESS ON FILE
TAYLOR BOWLING                       ADDRESS ON FILE
TAYLOR BRAGG                         ADDRESS ON FILE
TAYLOR BRANSCOMB                     ADDRESS ON FILE
TAYLOR BROA                          ADDRESS ON FILE
TAYLOR BROWN                         ADDRESS ON FILE
TAYLOR BROWN                         ADDRESS ON FILE
TAYLOR BRYANT                        ADDRESS ON FILE
TAYLOR BURGESS                       ADDRESS ON FILE
TAYLOR BURNETT                       ADDRESS ON FILE
TAYLOR BURNS                         ADDRESS ON FILE
TAYLOR BUTERBAUGH                    ADDRESS ON FILE
TAYLOR BYRD                          ADDRESS ON FILE
TAYLOR CADIER                        ADDRESS ON FILE
TAYLOR CALHOUN                       ADDRESS ON FILE
TAYLOR CAMPBELL                      ADDRESS ON FILE
TAYLOR CAMPBELL                      ADDRESS ON FILE
TAYLOR CAMPISI                       ADDRESS ON FILE
TAYLOR CANFIELD                      ADDRESS ON FILE
TAYLOR CAREY                         ADDRESS ON FILE
TAYLOR CHALMERS                      ADDRESS ON FILE
TAYLOR CHAMBERLAIN                   ADDRESS ON FILE
TAYLOR CHAMBERLAIN                   ADDRESS ON FILE
TAYLOR CHISMAN                       ADDRESS ON FILE
TAYLOR CHITWOOD                      ADDRESS ON FILE
TAYLOR CLARK                         ADDRESS ON FILE
TAYLOR CLARK                         ADDRESS ON FILE
TAYLOR CLARKE                        ADDRESS ON FILE
TAYLOR CLARKE                        ADDRESS ON FILE
TAYLOR CLOKEY                        ADDRESS ON FILE
TAYLOR COAKLEY                       ADDRESS ON FILE
TAYLOR COFFIN                        ADDRESS ON FILE
TAYLOR COLE                          ADDRESS ON FILE
TAYLOR COLEMAN                       ADDRESS ON FILE
TAYLOR COLEMAN                       ADDRESS ON FILE
TAYLOR COLLINS                       ADDRESS ON FILE
TAYLOR COLTON                        ADDRESS ON FILE
TAYLOR CONNOLLY                      ADDRESS ON FILE
TAYLOR COOK                          ADDRESS ON FILE
TAYLOR COOPER                        ADDRESS ON FILE
TAYLOR COREY                         ADDRESS ON FILE
TAYLOR CORLEY-AZBILL                 ADDRESS ON FILE
TAYLOR COSTER                        ADDRESS ON FILE
TAYLOR COX                           ADDRESS ON FILE
TAYLOR COX                           ADDRESS ON FILE
TAYLOR COX                           ADDRESS ON FILE
TAYLOR CRAVEN                        ADDRESS ON FILE
TAYLOR CRAWFORD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1830 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2055 of 2235

Claim Name                           Address Information
TAYLOR CRISP                         ADDRESS ON FILE
TAYLOR CROOK                         ADDRESS ON FILE
TAYLOR CROW                          ADDRESS ON FILE
TAYLOR CROWELL                       ADDRESS ON FILE
TAYLOR CRUTCHFIELD                   ADDRESS ON FILE
TAYLOR CUMMINGS                      ADDRESS ON FILE
TAYLOR CURRIE                        ADDRESS ON FILE
TAYLOR CURRY                         ADDRESS ON FILE
TAYLOR DALTON                        ADDRESS ON FILE
TAYLOR DALTON                        ADDRESS ON FILE
TAYLOR DANIEL                        ADDRESS ON FILE
TAYLOR DATTILIO                      ADDRESS ON FILE
TAYLOR DEAN                          ADDRESS ON FILE
TAYLOR DEHERREA                      ADDRESS ON FILE
TAYLOR DEROCHE                       ADDRESS ON FILE
TAYLOR DESHIELD                      ADDRESS ON FILE
TAYLOR DILLEY                        ADDRESS ON FILE
TAYLOR DILLON                        ADDRESS ON FILE
TAYLOR DIONIZIO                      ADDRESS ON FILE
TAYLOR DONOVAN                       ADDRESS ON FILE
TAYLOR DOUGLAS                       ADDRESS ON FILE
TAYLOR DRAKE                         ADDRESS ON FILE
TAYLOR DRINKARD                      ADDRESS ON FILE
TAYLOR DUCAN                         ADDRESS ON FILE
TAYLOR DUMONT                        ADDRESS ON FILE
TAYLOR DUNLAP                        ADDRESS ON FILE
TAYLOR EARNEST                       ADDRESS ON FILE
TAYLOR EASTHAM                       ADDRESS ON FILE
TAYLOR ECKERT                        ADDRESS ON FILE
TAYLOR EDWARDS                       ADDRESS ON FILE
TAYLOR ELLEFSON                      ADDRESS ON FILE
TAYLOR ELLEGE                        ADDRESS ON FILE
TAYLOR ENGLAND                       ADDRESS ON FILE
TAYLOR ESKER                         ADDRESS ON FILE
TAYLOR EVANS                         ADDRESS ON FILE
TAYLOR EVANS                         ADDRESS ON FILE
TAYLOR EVERETT                       ADDRESS ON FILE
TAYLOR FERGUSON                      ADDRESS ON FILE
TAYLOR FERGUSON                      ADDRESS ON FILE
TAYLOR FISTE                         ADDRESS ON FILE
TAYLOR FLAGER                        ADDRESS ON FILE
TAYLOR FLANAGAN                      ADDRESS ON FILE
TAYLOR FLEMING                       ADDRESS ON FILE
TAYLOR FLOYD                         ADDRESS ON FILE
TAYLOR FOLEY                         ADDRESS ON FILE
TAYLOR FOLINO                        ADDRESS ON FILE
TAYLOR FONTANA-DRAIN                 ADDRESS ON FILE
TAYLOR FONTENOT                      ADDRESS ON FILE
TAYLOR FORBES                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1831 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2056 of 2235

Claim Name                          Address Information
TAYLOR FORD                         ADDRESS ON FILE
TAYLOR FORD                         ADDRESS ON FILE
TAYLOR FORMAN                       ADDRESS ON FILE
TAYLOR FORTE                        ADDRESS ON FILE
TAYLOR FORTUNE                      ADDRESS ON FILE
TAYLOR FRANCIS                      ADDRESS ON FILE
TAYLOR FREDETTE                     ADDRESS ON FILE
TAYLOR FRENCH                       ADDRESS ON FILE
TAYLOR GALVEZ                       ADDRESS ON FILE
TAYLOR GANNON                       ADDRESS ON FILE
TAYLOR GARRIS                       ADDRESS ON FILE
TAYLOR GASKIN                       ADDRESS ON FILE
TAYLOR GEARY                        ADDRESS ON FILE
TAYLOR GEORGE                       ADDRESS ON FILE
TAYLOR GIBSON                       ADDRESS ON FILE
TAYLOR GILBERT                      ADDRESS ON FILE
TAYLOR GILBERT                      ADDRESS ON FILE
TAYLOR GILBERT-FITZPATRICK          ADDRESS ON FILE
TAYLOR GILOMEN                      ADDRESS ON FILE
TAYLOR GLACE                        ADDRESS ON FILE
TAYLOR GORMAN                       ADDRESS ON FILE
TAYLOR GOUBEAUX                     ADDRESS ON FILE
TAYLOR GRADY                        ADDRESS ON FILE
TAYLOR GRAFT                        ADDRESS ON FILE
TAYLOR GRAY                         ADDRESS ON FILE
TAYLOR GRAY                         ADDRESS ON FILE
TAYLOR GREEN                        ADDRESS ON FILE
TAYLOR GREENE                       ADDRESS ON FILE
TAYLOR GREENE                       ADDRESS ON FILE
TAYLOR GRIFFIN                      ADDRESS ON FILE
TAYLOR GRIGGS                       ADDRESS ON FILE
TAYLOR GRIMM                        ADDRESS ON FILE
TAYLOR GUIN                         ADDRESS ON FILE
TAYLOR HALVORSON                    ADDRESS ON FILE
TAYLOR HAMOR                        ADDRESS ON FILE
TAYLOR HANSON                       ADDRESS ON FILE
TAYLOR HARMON                       ADDRESS ON FILE
TAYLOR HARRELSON                    ADDRESS ON FILE
TAYLOR HARRIS                       ADDRESS ON FILE
TAYLOR HARRIS                       ADDRESS ON FILE
TAYLOR HARRIS                       ADDRESS ON FILE
TAYLOR HARVEY                       ADDRESS ON FILE
TAYLOR HEFFELFINGER                 ADDRESS ON FILE
TAYLOR HELMS                        ADDRESS ON FILE
TAYLOR HENDRIX                      ADDRESS ON FILE
TAYLOR HENSLEY                      ADDRESS ON FILE
TAYLOR HESS                         ADDRESS ON FILE
TAYLOR HIBLER                       ADDRESS ON FILE
TAYLOR HIGGINS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1832 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2057 of 2235

Claim Name                        Address Information
TAYLOR HIRSCH                     ADDRESS ON FILE
TAYLOR HIRSCHMAN                  ADDRESS ON FILE
TAYLOR HODGE                      ADDRESS ON FILE
TAYLOR HOLLAND                    ADDRESS ON FILE
TAYLOR HOLT                       ADDRESS ON FILE
TAYLOR HOOVER                     ADDRESS ON FILE
TAYLOR HORN                       ADDRESS ON FILE
TAYLOR HOSKINS                    ADDRESS ON FILE
TAYLOR HOUSTON                    ADDRESS ON FILE
TAYLOR HUDAK                      ADDRESS ON FILE
TAYLOR HUNTER                     ADDRESS ON FILE
TAYLOR HUNTER                     ADDRESS ON FILE
TAYLOR HUTTNER                    ADDRESS ON FILE
TAYLOR INMAN                      ADDRESS ON FILE
TAYLOR JACKSON                    ADDRESS ON FILE
TAYLOR JACKSON                    ADDRESS ON FILE
TAYLOR JACKSON                    ADDRESS ON FILE
TAYLOR JANKOWIAK                  ADDRESS ON FILE
TAYLOR JEFFERSON                  ADDRESS ON FILE
TAYLOR JENKINS                    ADDRESS ON FILE
TAYLOR JETER                      ADDRESS ON FILE
TAYLOR JOHNSON                    ADDRESS ON FILE
TAYLOR JOHNSON                    ADDRESS ON FILE
TAYLOR JOHNSON                    ADDRESS ON FILE
TAYLOR JOHNSON                    ADDRESS ON FILE
TAYLOR JONES                      ADDRESS ON FILE
TAYLOR JONES                      ADDRESS ON FILE
TAYLOR JONES                      ADDRESS ON FILE
TAYLOR JOYNER                     ADDRESS ON FILE
TAYLOR K HARRIS                   ADDRESS ON FILE
TAYLOR KASSAY                     ADDRESS ON FILE
TAYLOR KEE                        ADDRESS ON FILE
TAYLOR KELLOGG                    ADDRESS ON FILE
TAYLOR KELLUM                     ADDRESS ON FILE
TAYLOR KELLY                      ADDRESS ON FILE
TAYLOR KEMPTON                    ADDRESS ON FILE
TAYLOR KNISLEY                    ADDRESS ON FILE
TAYLOR KUEHN                      ADDRESS ON FILE
TAYLOR KYSER                      ADDRESS ON FILE
TAYLOR LAGUEUX                    ADDRESS ON FILE
TAYLOR LAKE                       ADDRESS ON FILE
TAYLOR LAMM                       ADDRESS ON FILE
TAYLOR LATOUR                     ADDRESS ON FILE
TAYLOR LAUGHMAN                   ADDRESS ON FILE
TAYLOR LEACH                      ADDRESS ON FILE
TAYLOR LEDOGAR                    ADDRESS ON FILE
TAYLOR LEE                        ADDRESS ON FILE
TAYLOR LEINBERGER                 ADDRESS ON FILE
TAYLOR LEIS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1833 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2058 of 2235

Claim Name                         Address Information
TAYLOR LETTERLOUGH                 ADDRESS ON FILE
TAYLOR LEVESQUE                    ADDRESS ON FILE
TAYLOR LEVY                        ADDRESS ON FILE
TAYLOR LEWIS                       ADDRESS ON FILE
TAYLOR LEWIS                       ADDRESS ON FILE
TAYLOR LEWIS                       ADDRESS ON FILE
TAYLOR LINDKE                      ADDRESS ON FILE
TAYLOR LINDSEY                     ADDRESS ON FILE
TAYLOR LINK                        ADDRESS ON FILE
TAYLOR LIVELY                      ADDRESS ON FILE
TAYLOR LOCKETT                     ADDRESS ON FILE
TAYLOR LOCKLEAR                    ADDRESS ON FILE
TAYLOR LOCKLEY                     ADDRESS ON FILE
TAYLOR LOMAS                       ADDRESS ON FILE
TAYLOR LONG                        ADDRESS ON FILE
TAYLOR LONG                        ADDRESS ON FILE
TAYLOR LOPEZ                       ADDRESS ON FILE
TAYLOR LOWERY                      ADDRESS ON FILE
TAYLOR LUNEMANN                    ADDRESS ON FILE
TAYLOR MACKLIN                     ADDRESS ON FILE
TAYLOR MACRITCHIE                  ADDRESS ON FILE
TAYLOR MADDOX                      ADDRESS ON FILE
TAYLOR MAPP                        ADDRESS ON FILE
TAYLOR MARKS                       ADDRESS ON FILE
TAYLOR MARQUES                     ADDRESS ON FILE
TAYLOR MARTIN                      ADDRESS ON FILE
TAYLOR MAY                         ADDRESS ON FILE
TAYLOR MCCARY                      ADDRESS ON FILE
TAYLOR MCDONALD                    ADDRESS ON FILE
TAYLOR MCDONALD                    ADDRESS ON FILE
TAYLOR MCDONOUGH                   ADDRESS ON FILE
TAYLOR MCMURRAY                    ADDRESS ON FILE
TAYLOR MCPHERSON                   ADDRESS ON FILE
TAYLOR MELTON                      ADDRESS ON FILE
TAYLOR MILLIMAN                    ADDRESS ON FILE
TAYLOR MILLS                       ADDRESS ON FILE
TAYLOR MONEYHEFFER                 ADDRESS ON FILE
TAYLOR MOONEY                      ADDRESS ON FILE
TAYLOR MOORE                       ADDRESS ON FILE
TAYLOR MORGAN                      ADDRESS ON FILE
TAYLOR MORRIS                      ADDRESS ON FILE
TAYLOR MORRISSEY                   ADDRESS ON FILE
TAYLOR MOUNTAIN                    ADDRESS ON FILE
TAYLOR MOWERY                      ADDRESS ON FILE
TAYLOR MULLIN                      ADDRESS ON FILE
TAYLOR MUSTARD                     ADDRESS ON FILE
TAYLOR NASH                        ADDRESS ON FILE
TAYLOR NELSON                      ADDRESS ON FILE
TAYLOR NEWLAND                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1834 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2059 of 2235

Claim Name                        Address Information
TAYLOR NOYES                      ADDRESS ON FILE
TAYLOR OBRIEN                     ADDRESS ON FILE
TAYLOR OCONNOR                    ADDRESS ON FILE
TAYLOR OGDEN                      ADDRESS ON FILE
TAYLOR OLSON                      ADDRESS ON FILE
TAYLOR OWENS                      ADDRESS ON FILE
TAYLOR PARKER                     ADDRESS ON FILE
TAYLOR PARR                       ADDRESS ON FILE
TAYLOR PATRYLOW                   ADDRESS ON FILE
TAYLOR PAYNE                      ADDRESS ON FILE
TAYLOR PECK                       ADDRESS ON FILE
TAYLOR PENN                       ADDRESS ON FILE
TAYLOR PERROCK                    ADDRESS ON FILE
TAYLOR PERSIA                     ADDRESS ON FILE
TAYLOR PETERS                     ADDRESS ON FILE
TAYLOR PETRIE                     ADDRESS ON FILE
TAYLOR PEVARNIK                   ADDRESS ON FILE
TAYLOR PFEIFFER                   ADDRESS ON FILE
TAYLOR PHILLIPS                   ADDRESS ON FILE
TAYLOR PHOUMIPHAT                 ADDRESS ON FILE
TAYLOR PICKARD                    ADDRESS ON FILE
TAYLOR PIERCE                     ADDRESS ON FILE
TAYLOR PITTMAN                    ADDRESS ON FILE
TAYLOR POINDEXTER                 ADDRESS ON FILE
TAYLOR POLITTE                    ADDRESS ON FILE
TAYLOR PONTZIOUS                  ADDRESS ON FILE
TAYLOR PORCHA                     ADDRESS ON FILE
TAYLOR PORTER                     ADDRESS ON FILE
TAYLOR PORTWOOD                   ADDRESS ON FILE
TAYLOR POWELL                     ADDRESS ON FILE
TAYLOR POWLOWICZ                  ADDRESS ON FILE
TAYLOR PRATT                      ADDRESS ON FILE
TAYLOR PRESLEY                    ADDRESS ON FILE
TAYLOR PRESNELL                   ADDRESS ON FILE
TAYLOR PRICE                      ADDRESS ON FILE
TAYLOR PROFITT                    ADDRESS ON FILE
TAYLOR PROVOST                    ADDRESS ON FILE
TAYLOR PROVOST                    ADDRESS ON FILE
TAYLOR PULTZ                      ADDRESS ON FILE
TAYLOR PYCHEWICZ                  ADDRESS ON FILE
TAYLOR QUILLEN                    ADDRESS ON FILE
TAYLOR RAMOS                      ADDRESS ON FILE
TAYLOR REINSON                    ADDRESS ON FILE
TAYLOR RICHARDSON                 ADDRESS ON FILE
TAYLOR RIDGEWAY                   ADDRESS ON FILE
TAYLOR ROBEY                      ADDRESS ON FILE
TAYLOR ROBINSON                   ADDRESS ON FILE
TAYLOR ROBINSON                   ADDRESS ON FILE
TAYLOR ROBINSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1835 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 2060 of 2235

Claim Name                            Address Information
TAYLOR RODENBAUGH                     ADDRESS ON FILE
TAYLOR ROY                            ADDRESS ON FILE
TAYLOR RULE                           ADDRESS ON FILE
TAYLOR RUPARD                         ADDRESS ON FILE
TAYLOR RYAN                           ADDRESS ON FILE
TAYLOR SANDERS                        ADDRESS ON FILE
TAYLOR SANDIFER                       ADDRESS ON FILE
TAYLOR SATTERFIELD                    ADDRESS ON FILE
TAYLOR SCHABERG                       ADDRESS ON FILE
TAYLOR SCHLOTTER                      ADDRESS ON FILE
TAYLOR SCOTT                          ADDRESS ON FILE
TAYLOR SCOTT                          ADDRESS ON FILE
TAYLOR SCOTT                          ADDRESS ON FILE
TAYLOR SEARCY                         ADDRESS ON FILE
TAYLOR SEWARD                         ADDRESS ON FILE
TAYLOR SHEPHERD-SMITH                 ADDRESS ON FILE
TAYLOR SHIMMELL                       ADDRESS ON FILE
TAYLOR SHIVELY                        ADDRESS ON FILE
TAYLOR SHOGRAN                        ADDRESS ON FILE
TAYLOR SHORT                          ADDRESS ON FILE
TAYLOR SIMPSON                        ADDRESS ON FILE
TAYLOR SINGLETON                      ADDRESS ON FILE
TAYLOR SLEETH                         ADDRESS ON FILE
TAYLOR SMALLWOOD                      ADDRESS ON FILE
TAYLOR SMALLWOOD                      ADDRESS ON FILE
TAYLOR SMELCER                        ADDRESS ON FILE
TAYLOR SMITH                          ADDRESS ON FILE
TAYLOR SMITH                          ADDRESS ON FILE
TAYLOR SMITH                          ADDRESS ON FILE
TAYLOR SMITH                          ADDRESS ON FILE
TAYLOR SMITHIE                        ADDRESS ON FILE
TAYLOR SMITHSON                       ADDRESS ON FILE
TAYLOR SNYDER-STEVENS                 ADDRESS ON FILE
TAYLOR SODERBERG                      ADDRESS ON FILE
TAYLOR SOLOMON                        ADDRESS ON FILE
TAYLOR SOULE                          ADDRESS ON FILE
TAYLOR SPARKS                         ADDRESS ON FILE
TAYLOR SPITLER                        ADDRESS ON FILE
TAYLOR SPIVEY                         ADDRESS ON FILE
TAYLOR SPURRIER                       ADDRESS ON FILE
TAYLOR SQUARE EQUITIES LLC ET AL      55 FIFTH AVE, 15TH FLOOR NY NY 10003
TAYLOR SQUARE EQUITIES LLC ET AL      C/O TIME EQUITIES, INC. 55 FIFTH AVE, 15TH FLOOR ATTN: AMI ZIFF NEW YORK NY
                                      10003
TAYLOR SQUARE EQUITIES LLC ET AL      C/O DAIL DUNLAP EDWARDS LLC PO BOX 1504 ATTN KATHY EDWARDS COLUMBIA SC 29202
TAYLOR SQUARE EQUITIES LLC ET AL      C/O TIME EQUITIES, INC. 62 OAK TREE DRIVE ATTN: AMI ZIFF CANFIELD OH 44406
TAYLOR STALEY                         ADDRESS ON FILE
TAYLOR STAMEY                         ADDRESS ON FILE
TAYLOR STANLEY                        ADDRESS ON FILE
TAYLOR STARKS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1836 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2061 of 2235

Claim Name                           Address Information
TAYLOR STELFOX                       ADDRESS ON FILE
TAYLOR STERIJEVSKI                   ADDRESS ON FILE
TAYLOR STEVENS                       ADDRESS ON FILE
TAYLOR STEVENS                       ADDRESS ON FILE
TAYLOR STOUDER                       ADDRESS ON FILE
TAYLOR SUTFIN                        ADDRESS ON FILE
TAYLOR SWALLOWS                      ADDRESS ON FILE
TAYLOR SWEAT                         ADDRESS ON FILE
TAYLOR SWISHER                       ADDRESS ON FILE
TAYLOR TANNEHILL                     ADDRESS ON FILE
TAYLOR TERRY                         ADDRESS ON FILE
TAYLOR THERIAULT                     ADDRESS ON FILE
TAYLOR THOMAS                        ADDRESS ON FILE
TAYLOR THOMAS                        ADDRESS ON FILE
TAYLOR THOMPSON                      ADDRESS ON FILE
TAYLOR THOMPSON                      ADDRESS ON FILE
TAYLOR TIPTON                        ADDRESS ON FILE
TAYLOR TORRES                        ADDRESS ON FILE
TAYLOR TREADWAY                      ADDRESS ON FILE
TAYLOR TULLOS                        ADDRESS ON FILE
TAYLOR TWEEDY                        ADDRESS ON FILE
TAYLOR VARGAS                        ADDRESS ON FILE
TAYLOR VAUGHN                        ADDRESS ON FILE
TAYLOR VAUGHN                        ADDRESS ON FILE
TAYLOR VERHAEGHE                     ADDRESS ON FILE
TAYLOR VEST                          ADDRESS ON FILE
TAYLOR VILLEPONTEAUX                 ADDRESS ON FILE
TAYLOR VOISEY                        ADDRESS ON FILE
TAYLOR VOLPE                         ADDRESS ON FILE
TAYLOR VON MAXEY                     ADDRESS ON FILE
TAYLOR VRANA                         ADDRESS ON FILE
TAYLOR WADE                          ADDRESS ON FILE
TAYLOR WAGNER                        ADDRESS ON FILE
TAYLOR WALDRIP                       ADDRESS ON FILE
TAYLOR WALKER                        ADDRESS ON FILE
TAYLOR WALKER                        ADDRESS ON FILE
TAYLOR WALTON                        ADDRESS ON FILE
TAYLOR WARD                          ADDRESS ON FILE
TAYLOR WARD                          ADDRESS ON FILE
TAYLOR WATTS                         ADDRESS ON FILE
TAYLOR WATTS                         ADDRESS ON FILE
TAYLOR WELDON                        ADDRESS ON FILE
TAYLOR WELLS                         ADDRESS ON FILE
TAYLOR WENDT                         ADDRESS ON FILE
TAYLOR WESTERGARD                    ADDRESS ON FILE
TAYLOR WHITE                         ADDRESS ON FILE
TAYLOR WHITE                         ADDRESS ON FILE
TAYLOR WHITE                         ADDRESS ON FILE
TAYLOR WHITE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1837 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 2062 of 2235

Claim Name                          Address Information
TAYLOR WHITLOCK                     ADDRESS ON FILE
TAYLOR WHITMAN                      ADDRESS ON FILE
TAYLOR WILKINSON                    ADDRESS ON FILE
TAYLOR WILLIAMS                     ADDRESS ON FILE
TAYLOR WILLIAMS                     ADDRESS ON FILE
TAYLOR WILLIAMS                     ADDRESS ON FILE
TAYLOR WILLIAMS                     ADDRESS ON FILE
TAYLOR WILLIAMS                     ADDRESS ON FILE
TAYLOR WILLIAMS                     ADDRESS ON FILE
TAYLOR WILLIAMSON                   ADDRESS ON FILE
TAYLOR WISNOSKI                     ADDRESS ON FILE
TAYLOR WOOD                         ADDRESS ON FILE
TAYLOR WOODALL                      ADDRESS ON FILE
TAYLOR WOODS                        ADDRESS ON FILE
TAYLOR WOOLRIDGE                    ADDRESS ON FILE
TAYLOR WRIGHT                       ADDRESS ON FILE
TAYLOR YANUL                        ADDRESS ON FILE
TAYLOR YAPP                         ADDRESS ON FILE
TAYLOR YELVERTON                    ADDRESS ON FILE
TAYLOR YOUNG                        ADDRESS ON FILE
TAYLOR ZIMMERMAN                    ADDRESS ON FILE
TAYLOR ZUNO                         ADDRESS ON FILE
TAYLORE DYE                         ADDRESS ON FILE
TAYOHNA GILLIARD                    ADDRESS ON FILE
TAYON SEALS                         ADDRESS ON FILE
TAYONA HENDERSON                    ADDRESS ON FILE
TAYQUAN KELLY                       ADDRESS ON FILE
TAYRON POWELL                       ADDRESS ON FILE
TAYSHA HITE-SHAW                    ADDRESS ON FILE
TAYSHAWN HAMILTON                   ADDRESS ON FILE
TAYSHON SMITH                       ADDRESS ON FILE
TAYSIA MOSES                        ADDRESS ON FILE
TAYTUM WEBSTER                      ADDRESS ON FILE
TAZ HUTCHINS                        ADDRESS ON FILE
TAZ TASKER                          ADDRESS ON FILE
TAZDYN FRANCISCO                    ADDRESS ON FILE
TAZJERRE CALLAHAN                   ADDRESS ON FILE
TAZMIN BUCKMOYER                    ADDRESS ON FILE
TC BOWENS                           ADDRESS ON FILE
TCW DIRECT LENDING LLC              200 CLARENDON ST, 51ST FL BOSTON MA 02116
TCW DL VI FUNDING I LLC             200 CLARENDON ST, 51ST FL BOSTON MA 02116
TDI                                 4116 BENT ROAD KODAK TN 37764
TDN2K LLC                           ATTN BOB RYCROFT, MANAGING DIRECTOR 17304 PRESTON RD, STE 430 DALLAS TX 75252
TDS LONG DISTANCE CORP              PO BOX 94510 PALATINE IL 60094
TDS TELECOM SERVICE                 PO BOX 94510 PALATINE IL 60094
TDY ENTERPRISES INC                 4455 MURPHY CANYON RD STE 200 SAN DIEGO CA 92123
TEA FIGGS                           ADDRESS ON FILE
TEA GREER                           ADDRESS ON FILE
TEA KELLAM                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1838 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2063 of 2235

Claim Name                            Address Information
TEAERRA GRIER                         ADDRESS ON FILE
TEAGAN BOUCHER                        ADDRESS ON FILE
TEAGAN ROWE                           ADDRESS ON FILE
TEAGAN UNDERHILL                      ADDRESS ON FILE
TEAGIN CICERO                         ADDRESS ON FILE
TEAH BARRETT                          ADDRESS ON FILE
TEAIRA LEWIS                          ADDRESS ON FILE
TEAIRA SKINNER                        ADDRESS ON FILE
TEAIRRA DEWITT                        ADDRESS ON FILE
TEAIRRA RHODES                        ADDRESS ON FILE
TEAIRRA WASHINGTON                    ADDRESS ON FILE
TEAKAWANDA CARWELL                    ADDRESS ON FILE
TEAKEYLA FISHER                       ADDRESS ON FILE
TEAM MECHANICAL LLC                   3585 CENTRE CIRCLE FORT MILL SC 29715
TEAM VANDERHOOF LLC                   PO BOX 1086 NASH TX 75569
TEANDA JUSTUS HENSLEY                 ADDRESS ON FILE
TEANDRA HUNTER                        ADDRESS ON FILE
TEANEQUA GANTT                        ADDRESS ON FILE
TEANNA CLARK                          ADDRESS ON FILE
TEANNA GEARY                          ADDRESS ON FILE
TEARDRA SHANNON                       ADDRESS ON FILE
TEARRA BRIM                           ADDRESS ON FILE
TEARRA BURNS                          ADDRESS ON FILE
TEARRA NIXON                          ADDRESS ON FILE
TEASIA MCWHORTER                      ADDRESS ON FILE
TEAVIS DURGIN                         ADDRESS ON FILE
TECH 24                               PO BOX 638959 C/O FIFTH THIRD BANK CINCINNATI OH 45263-8959
TECH ELECTRONICS INC                  PO BOX 790379 ST LOUIS MO 63179
TECH MASTERS INC                      2024 SW 6TH ST LINCOLN NE 68522
TECHA BUNYON                          ADDRESS ON FILE
TECHNICAL SERVICES                    825 GREENBRIER CIRCLE SUITE A CHESPEAKE VA 23320
TECO                                  1400 CHANNELSIDE DR TAMPA FL 33605-4925
TECO                                  PO BOX 31318 TAMPA FL 33631
TECO PEOPLES GAS                      1400 CHANNELSIDE DR TAMPA FL 33605-4925
TECO PEOPLES GAS                      PO BOX 31017 TAMPA FL 33631
TECOLE CALDWELL                       ADDRESS ON FILE
TECPORT BUSINESS CENTER               3555 WASHINGTON RD ATTN CAROL JO BEVANS MCMURRAY PA 15317
TECPORT PARTNERS LP                   ATTN CAROL JO BEVANS 3555 WASHINGTON RD MCMURRAY PA 15317
TECPORT PARTNERS LP                   3555 WASHINGTON RD ATTN CAROL JO BEVANS MCMURRAY PA 15317
TECPORT PARTNERS LP                   3555 WASHINGTON RD MCMURRAY PA 15317-2952
TED BROWN                             ADDRESS ON FILE
TED BYRD                              ADDRESS ON FILE
TED CAMACHO                           ADDRESS ON FILE
TED HADAYIA                           ADDRESS ON FILE
TED JONES                             ADDRESS ON FILE
TED LINDSEY                           ADDRESS ON FILE
TED RAFFERTY                          ADDRESS ON FILE
TED WILLS                             ADDRESS ON FILE
TEDDE BARNES                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1839 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                         Page 2064 of 2235

Claim Name                           Address Information
TEDDRICK HINES                       ADDRESS ON FILE
TEDDY ALLONCE                        ADDRESS ON FILE
TEDDY CASTRO                         ADDRESS ON FILE
TEDDY GREEN                          ADDRESS ON FILE
TEDDY LEE                            ADDRESS ON FILE
TEDDY PHYCHEWICZ                     ADDRESS ON FILE
TEDDYS LAWN LANDSCAPE INC            12725 LEVAN ROAD LIVONIA MI 48150
TEDI AFFLITTO                        ADDRESS ON FILE
TEDRIC THOMPSON                      ADDRESS ON FILE
TEDRICK PAGE                         ADDRESS ON FILE
TEDSON SANTOS                        ADDRESS ON FILE
TEE CHIENNA DAVIS                    ADDRESS ON FILE
TEE-TEE LAWSON                       ADDRESS ON FILE
TEEANNA JENNINGS                     ADDRESS ON FILE
TEERAJET LAKUMSEN                    ADDRESS ON FILE
TEESHA JONES                         ADDRESS ON FILE
TEGAN CUMMINS                        ADDRESS ON FILE
TEGAN MCGRORTY                       ADDRESS ON FILE
TEGAN MOYER                          ADDRESS ON FILE
TEGHAN COWARD                        ADDRESS ON FILE
TEHEA YOUNG                          ADDRESS ON FILE
TEHMINA CHOUDHRY                     ADDRESS ON FILE
TEHRON LEWIS                         ADDRESS ON FILE
TEIAYA CHISLOM                       ADDRESS ON FILE
TEIKA PRATT                          ADDRESS ON FILE
TEILA DECKER                         ADDRESS ON FILE
TEILA LAMBERT-FARMER                 ADDRESS ON FILE
TEILEISHA FURR                       ADDRESS ON FILE
TEILER MILLER                        ADDRESS ON FILE
TEIRA TURNER                         ADDRESS ON FILE
TEIRRA LYKE                          ADDRESS ON FILE
TEIRRA WILLIAMS                      ADDRESS ON FILE
TEIUNA DIXON                         ADDRESS ON FILE
TEJA HIGGINS                         ADDRESS ON FILE
TEJA JONES                           ADDRESS ON FILE
TEJAH DOMIO                          ADDRESS ON FILE
TEJON ORR                            ADDRESS ON FILE
TEKELA CHISOLM                       ADDRESS ON FILE
TEKIRA GILLIS                        ADDRESS ON FILE
TEKIYA MORGAN                        ADDRESS ON FILE
TEKO CHATMAN JR                      ADDRESS ON FILE
TELA DARRIS                          ADDRESS ON FILE
TELAJAH WASHINGTON                   ADDRESS ON FILE
TELEAH RICHMOND                      ADDRESS ON FILE
TELEESHA JOHNSON                     ADDRESS ON FILE
TELERIK INC                          PO BOX 845828 BOSTON MA 02284
TELFORD SORIM                        ADDRESS ON FILE
TELISA CREWS                         ADDRESS ON FILE
TELISA MEADOWS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1840 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 2065 of 2235

Claim Name                              Address Information
TELISHA MAYO                           ADDRESS ON FILE
TELISHA SWINDLER                       ADDRESS ON FILE
TELISHIA SIMMONS                       ADDRESS ON FILE
TELITHA LANGFORD                       ADDRESS ON FILE
TELLES NELSON                          ADDRESS ON FILE
TELLICO PRESSURE PROS                  150 SEWELL ROAD PHILADELPHIA TN 37846
TELLIS GEDDIS                          ADDRESS ON FILE
TELLIS MOFFETT                         ADDRESS ON FILE
TELLY FEASTER                          ADDRESS ON FILE
TELLY JACKSON                          ADDRESS ON FILE
TELLY TAYLOR                           ADDRESS ON FILE
TELLY WARREN                           ADDRESS ON FILE
TELMA RODRIGUEZ                        ADDRESS ON FILE
TEMCO                                  550 PEARL PARK PLAZA PEARL MS 39208
TEMCO OF GULF COAST                    3075 BIG RIDGE RD DIBERVILLE MS 39540
TEMIKA WHISENHUNT                      ADDRESS ON FILE
TEMILLE DIGGS                          ADDRESS ON FILE
TEMIQUA WHITE                          ADDRESS ON FILE
TEMP SETTERS MECHANICAL CONTRACTORS LLC 27 TUCCI DR WALES ME 04280-3267
TEMPERATURE BY DESIGN LLC              10 STANLEY AVENUE HUDSON NH 03051
TEMPEST BROWN                          ADDRESS ON FILE
TEMPESTT DOZIER                        ADDRESS ON FILE
TEMPLE MECHANICAL COMPANY              DBA TEMPLE MECHANICAL COMPANY 2201 AUTRY MILL ROAD GODWIN NC 28344
TEMRON MCFARLANE                       ADDRESS ON FILE
TEMTRON APPLIANCE SERVICE INC          130 MILLWOOD AVE MUNROE FALLS OH 44262
TENA ADCOCK                            ADDRESS ON FILE
TENAE HUGHES                           ADDRESS ON FILE
TENASIA GANTT                          ADDRESS ON FILE
TENASIA JAMES                          ADDRESS ON FILE
TENAY PATTERSON                        ADDRESS ON FILE
TENEA KASCHUBE                         ADDRESS ON FILE
TENESA CASH                            ADDRESS ON FILE
TENESHA MCCRAY                         ADDRESS ON FILE
TENESHA NOEL                           ADDRESS ON FILE
TENESHA TAGGART                        ADDRESS ON FILE
TENESHA WYATT                          ADDRESS ON FILE
TENESHIA BECKLEY                       ADDRESS ON FILE
TENESHIA CANNON                        ADDRESS ON FILE
TENESHIA RED-FOX                       ADDRESS ON FILE
TENEYA LAUZON                          ADDRESS ON FILE
TENICE OHLSEN                          ADDRESS ON FILE
TENIIA BROWN                           ADDRESS ON FILE
TENIKA EPPS                            ADDRESS ON FILE
TENIKA FISHER                          ADDRESS ON FILE
TENIKA MCDANIEL                        ADDRESS ON FILE
TENISE LAMPLEY                         ADDRESS ON FILE
TENISHA MELOTT                         ADDRESS ON FILE
TENISHA MORGAN                         ADDRESS ON FILE
TENISHA SEGURA                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1841 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 2066 of 2235

Claim Name                              Address Information
TENISHA WILSON                         ADDRESS ON FILE
TENNA PHILLIPS                         ADDRESS ON FILE
TENNA SPENCE                           ADDRESS ON FILE
TENNESSEE ALCOHOLIC BEVERAGE COMMISSION 500 JAMES ROBERTSON PKWY DAVY CROCKET TWR 3RD FLOOR NASHVILLE TN 37243
TENNESSEE CROWN CHATTANOOGA            3875 NORTH HAWTHORNE STREET CHATTANOOGA TN 37406
TENNESSEE DEPARTMENT OF HEALTH         710 JAMES ROBERTSON PARKWAY NASHVILLE TN 37243
TENNESSEE DEPARTMENT OF REVENUE        500 DEADERICK STREET NASHVILLE TN 37242
TENNESSEE DEPT OF ENVIROMENTAL         & CONSERVATION 312 ROSA PARKS AVE WRS TN TOWER 10TH FLOOR NASHVILLE TN 37243
TENNESSEE DEPT OF LABOR AND            WORKFORCE DEVELOPMENT 220 FRENCH LANDING DRIVE NASHVILLE TX 37243
TENNESSEE DEPT OF REVENUE              500 DEADERICK ST ANDREW JACKSON BLDG NASHVILLE TN 37242
TENNESSEE FLORIST SUPPLY INC           2713 JOHN DEERE DR KNOXVILLE TN 37917
TENNESSEE PIKE                         ADDRESS ON FILE
TENSIL GIPSON                          ADDRESS ON FILE
TENYA GOOSBY-HISER                     ADDRESS ON FILE
TEODORA IDEAN                          ADDRESS ON FILE
TEODORO BENITEZ                        ADDRESS ON FILE
TEOFILA ABANTO                         ADDRESS ON FILE
TEON FERGUSON                          ADDRESS ON FILE
TEONA SMITH                            ADDRESS ON FILE
TEONDRA POUNCEY                        ADDRESS ON FILE
TEONJAI GRAHAM                         ADDRESS ON FILE
TEONNA RANDOLPH                        ADDRESS ON FILE
TEQUANA KILLCREAK                      ADDRESS ON FILE
TEQUESTTA THERMIDOR                    ADDRESS ON FILE
TEQUILA BARGETT-BOYCE                  ADDRESS ON FILE
TEQUILA DUGGAN                         ADDRESS ON FILE
TEQUILA GARRETT                        ADDRESS ON FILE
TEQUILA NORRIS                         ADDRESS ON FILE
TEQUILA TRIMBLE                        ADDRESS ON FILE
TEQUITA MORGAN                         ADDRESS ON FILE
TEQUITA SIMONS                         ADDRESS ON FILE
TEQUON CHATMAN                         ADDRESS ON FILE
TERA MCLAUGHLIN                        ADDRESS ON FILE
TERA SANTMYERS                         ADDRESS ON FILE
TERADATA OPERATIONS INC                14753 COLLECTION CENTER DRIVE CHICAGO IL 60693
TERADATA OPERATIONS INC                17095 VIA DEL CAMPO SAN DIEGO CA 92127-1711
TERAH WAINWRIGHT                       ADDRESS ON FILE
TERANCE GROOMS                         ADDRESS ON FILE
TERANCE SMITH                          ADDRESS ON FILE
TERANIKA SHIPPY                        ADDRESS ON FILE
TERASHELL INGRAM                       ADDRESS ON FILE
TERAZ HINTON                           ADDRESS ON FILE
TEREK LESANE                           ADDRESS ON FILE
TERELL CARR                            ADDRESS ON FILE
TERELL JACKSON                         ADDRESS ON FILE
TERELL PLANTZ                          ADDRESS ON FILE
TERELL WIMBUSH                         ADDRESS ON FILE
TERELLE HOBBS                          ADDRESS ON FILE
TERELLE SINGLETON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1842 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 2067 of 2235

Claim Name                         Address Information
TERELYN BROWN                      ADDRESS ON FILE
TERENCE BOND                       ADDRESS ON FILE
TERENCE FERNATT                    ADDRESS ON FILE
TERENCE FLICK                      ADDRESS ON FILE
TERENCE LUDDLEY                    ADDRESS ON FILE
TERENCE MARTIN                     ADDRESS ON FILE
TERENCE MCCLENDEN                  ADDRESS ON FILE
TERENCE ODEENS                     ADDRESS ON FILE
TERENCE WALCOTT                    ADDRESS ON FILE
TERENIY HOWARD                     ADDRESS ON FILE
TERESA ANDERSON                    ADDRESS ON FILE
TERESA ARQUITT                     ADDRESS ON FILE
TERESA BATES                       ADDRESS ON FILE
TERESA BLACKBURN FOODSTYLING       1204 5TH AVENUE NORTH NASHVILLE TN 37208
TERESA BURNS                       ADDRESS ON FILE
TERESA CARTER                      ADDRESS ON FILE
TERESA CHEATHEM                    ADDRESS ON FILE
TERESA CODY                        ADDRESS ON FILE
TERESA COLEMAN                     ADDRESS ON FILE
TERESA CORREA RIOS                 ADDRESS ON FILE
TERESA CROUCH                      ADDRESS ON FILE
TERESA DAVIS                       ADDRESS ON FILE
TERESA DIAZ                        ADDRESS ON FILE
TERESA DOYLE                       ADDRESS ON FILE
TERESA FISHER                      ADDRESS ON FILE
TERESA FLINT                       ADDRESS ON FILE
TERESA GILBERT                     ADDRESS ON FILE
TERESA GORE                        ADDRESS ON FILE
TERESA HAYES                       ADDRESS ON FILE
TERESA HOWELL                      ADDRESS ON FILE
TERESA KYLE                        ADDRESS ON FILE
TERESA LAKIN                       ADDRESS ON FILE
TERESA LAYTON                      ADDRESS ON FILE
TERESA LONDON                      ADDRESS ON FILE
TERESA MASON                       ADDRESS ON FILE
TERESA MAYNARD                     ADDRESS ON FILE
TERESA MCCONNELL                   ADDRESS ON FILE
TERESA MCCONNELL                   ADDRESS ON FILE
TERESA MCKINNEY                    ADDRESS ON FILE
TERESA MILLER                      ADDRESS ON FILE
TERESA MONROE                      ADDRESS ON FILE
TERESA MORENO                      ADDRESS ON FILE
TERESA NEAL                        ADDRESS ON FILE
TERESA NICHOLS                     ADDRESS ON FILE
TERESA PADILLA                     ADDRESS ON FILE
TERESA PARENT                      ADDRESS ON FILE
TERESA PERHACH                     ADDRESS ON FILE
TERESA PILOTO                      ADDRESS ON FILE
TERESA QUINTANA                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1843 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 2068 of 2235

Claim Name                            Address Information
TERESA RAMSEY                         ADDRESS ON FILE
TERESA RISH                           ADDRESS ON FILE
TERESA RIVAS                          ADDRESS ON FILE
TERESA ROBBINS                        ADDRESS ON FILE
TERESA ROBINSON                       ADDRESS ON FILE
TERESA RODGERS                        ADDRESS ON FILE
TERESA ROY                            ADDRESS ON FILE
TERESA RUIZ                           ADDRESS ON FILE
TERESA STEWART                        ADDRESS ON FILE
TERESA TOBE                           ADDRESS ON FILE
TERESA VESPA                          ADDRESS ON FILE
TERESA WARD                           ADDRESS ON FILE
TERESA WINTON                         ADDRESS ON FILE
TERESA WOODEN                         ADDRESS ON FILE
TERESE BISHOP                         ADDRESS ON FILE
TERESE BISHOP                         ADDRESS ON FILE
TERESEA BRESSIE                       ADDRESS ON FILE
TERESITA CORRAL                       ADDRESS ON FILE
TERESO LOPEZ                          ADDRESS ON FILE
TERESS MILLER                         ADDRESS ON FILE
TERESSA SIMS                          ADDRESS ON FILE
TERESSA THOMAS                        ADDRESS ON FILE
TEREZ WASHINGTON                      ADDRESS ON FILE
TEREZINHA ERVIN                       ADDRESS ON FILE
TERI BRYAN                            ADDRESS ON FILE
TERI CRAGER                           ADDRESS ON FILE
TERI HANNA                            ADDRESS ON FILE
TERI POTTER                           ADDRESS ON FILE
TERI PRODUCTIONS LLC                  2040 MAGNOLIA AVE KNOXVILLE TN 37917
TERI TOMPKINS                         ADDRESS ON FILE
TERI TOMPKINS                         ADDRESS ON FILE
TERIAH MOSS                           ADDRESS ON FILE
TERIAN WILLIAMS                       ADDRESS ON FILE
TERIECE ROACH                         ADDRESS ON FILE
TERIEL WRIGHT                         ADDRESS ON FILE
TERIKO BOOKER                         ADDRESS ON FILE
TERIOKA JORDAN                        ADDRESS ON FILE
TERIQUE QUEEN                         ADDRESS ON FILE
TERLONZO MARTIN                       ADDRESS ON FILE
TERMAINE AYERS                        ADDRESS ON FILE
TERMINIX COMMERCIAL                   PO BOX 802155 CHICAGO IL 60680-2131
TERMINIX INTERNATIONAL CO LTD PSHIP   PO BOX 802155 CHICAGO IL 60680-2131
TERMINIX SERVICE INC                  PO BOX 2627 COLUMBIA SC 29202
TEROND TAYLOR                         ADDRESS ON FILE
TERRA BENNETT                         ADDRESS ON FILE
TERRA BETTCHER                        ADDRESS ON FILE
TERRA BOYETT                          ADDRESS ON FILE
TERRA CHANNELL                        ADDRESS ON FILE
TERRA HOPKINS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1844 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 2069 of 2235

Claim Name                          Address Information
TERRA MORENO                        ADDRESS ON FILE
TERRA POLSON                        ADDRESS ON FILE
TERRA SELLS                         ADDRESS ON FILE
TERRA TROPICS LANDSCAPING           PO BOX 2146 PALM CITY FL 34990
TERRA VIANUEVA                      ADDRESS ON FILE
TERRA YOUNG                         ADDRESS ON FILE
TERRAH KENOL                        ADDRESS ON FILE
TERRAH OAKES                        ADDRESS ON FILE
TERRAN ATKINSON                     ADDRESS ON FILE
TERRAN MOYE                         ADDRESS ON FILE
TERRANCE A SMITH DISTRIBUTING INC   2215 NORTH MADISON AVENUE ANDERSON IN 46011
TERRANCE AMBROSE                    ADDRESS ON FILE
TERRANCE AMOS                       ADDRESS ON FILE
TERRANCE ARMSTEAD                   ADDRESS ON FILE
TERRANCE BECKLESS                   ADDRESS ON FILE
TERRANCE BLOUNT                     ADDRESS ON FILE
TERRANCE BONNET                     ADDRESS ON FILE
TERRANCE BRENNAN                    ADDRESS ON FILE
TERRANCE BROWN                      ADDRESS ON FILE
TERRANCE BRUNSON                    ADDRESS ON FILE
TERRANCE CADE                       ADDRESS ON FILE
TERRANCE CAMPBELL                   ADDRESS ON FILE
TERRANCE CARMICHAEL                 ADDRESS ON FILE
TERRANCE CLACK                      ADDRESS ON FILE
TERRANCE CLAIR                      ADDRESS ON FILE
TERRANCE CLARK                      ADDRESS ON FILE
TERRANCE CONEY                      ADDRESS ON FILE
TERRANCE COOPER                     ADDRESS ON FILE
TERRANCE DAFOE                      ADDRESS ON FILE
TERRANCE DULEY                      ADDRESS ON FILE
TERRANCE FARNUM                     ADDRESS ON FILE
TERRANCE FIUMARA                    ADDRESS ON FILE
TERRANCE FREEMAN                    ADDRESS ON FILE
TERRANCE FREEMAN                    ADDRESS ON FILE
TERRANCE GRAHAM                     ADDRESS ON FILE
TERRANCE GRANT                      ADDRESS ON FILE
TERRANCE GRAY                       ADDRESS ON FILE
TERRANCE GRAYSON                    ADDRESS ON FILE
TERRANCE HARRIS                     ADDRESS ON FILE
TERRANCE HILL                       ADDRESS ON FILE
TERRANCE HUBBARD                    ADDRESS ON FILE
TERRANCE HYMAN                      ADDRESS ON FILE
TERRANCE JENNINGS                   ADDRESS ON FILE
TERRANCE JONES                      ADDRESS ON FILE
TERRANCE KINSEY                     ADDRESS ON FILE
TERRANCE LEE                        ADDRESS ON FILE
TERRANCE LOCKLEY                    ADDRESS ON FILE
TERRANCE LUMPKIN                    ADDRESS ON FILE
TERRANCE MACK                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1845 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 2070 of 2235

Claim Name                            Address Information
TERRANCE MERRITT                      ADDRESS ON FILE
TERRANCE MILLER                       ADDRESS ON FILE
TERRANCE MILLER                       ADDRESS ON FILE
TERRANCE MINOR                        ADDRESS ON FILE
TERRANCE MITCHELL                     ADDRESS ON FILE
TERRANCE OAKES                        ADDRESS ON FILE
TERRANCE PETWAY                       ADDRESS ON FILE
TERRANCE PINNER                       ADDRESS ON FILE
TERRANCE PITTS                        ADDRESS ON FILE
TERRANCE PORTER                       ADDRESS ON FILE
TERRANCE RAY                          ADDRESS ON FILE
TERRANCE REEVERS                      ADDRESS ON FILE
TERRANCE ROBINSON                     ADDRESS ON FILE
TERRANCE ROBINSON                     ADDRESS ON FILE
TERRANCE SCHELLER                     ADDRESS ON FILE
TERRANCE SIMMONS                      ADDRESS ON FILE
TERRANCE SMITH                        ADDRESS ON FILE
TERRANCE STUBBLEFIELD                 ADDRESS ON FILE
TERRANCE TAYLOR                       ADDRESS ON FILE
TERRANCE THOMAS                       ADDRESS ON FILE
TERRANCE THOMPSON                     ADDRESS ON FILE
TERRANCE TODD                         ADDRESS ON FILE
TERRANCE TURNER                       ADDRESS ON FILE
TERRANCE WALKER                       ADDRESS ON FILE
TERRANCE WARNER                       ADDRESS ON FILE
TERRANCE WEATHERS                     ADDRESS ON FILE
TERRANCE WELCH                        ADDRESS ON FILE
TERRANCE WELCH                        ADDRESS ON FILE
TERRANCE WILKS                        ADDRESS ON FILE
TERRANCE WILSON                       ADDRESS ON FILE
TERRANEE LEWIS                        ADDRESS ON FILE
TERRANZA PRESTON                      ADDRESS ON FILE
TERRE HAUTE FIRE DEPARTMENT           25 SPRUCE ST BUREAU OF FIRE PREVENTION TERRE HAUTE IN 47807
TERREKA BUCHANAN                      ADDRESS ON FILE
TERREL PHILYAW                        ADDRESS ON FILE
TERRELL ALEXANDER                     ADDRESS ON FILE
TERRELL BELL                          ADDRESS ON FILE
TERRELL BERRY                         ADDRESS ON FILE
TERRELL BROOKS                        ADDRESS ON FILE
TERRELL CARTER                        ADDRESS ON FILE
TERRELL CLARK                         ADDRESS ON FILE
TERRELL DAVIS                         ADDRESS ON FILE
TERRELL DOWLING                       ADDRESS ON FILE
TERRELL EADY                          ADDRESS ON FILE
TERRELL ELLIS                         ADDRESS ON FILE
TERRELL FORD                          ADDRESS ON FILE
TERRELL FORD                          ADDRESS ON FILE
TERRELL GRIFFIN                       ADDRESS ON FILE
TERRELL HADDLEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1846 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2071 of 2235

Claim Name                           Address Information
TERRELL HARRIS                       ADDRESS ON FILE
TERRELL HARRIS                       ADDRESS ON FILE
TERRELL HENDERSON                    ADDRESS ON FILE
TERRELL HOLLEY                       ADDRESS ON FILE
TERRELL HOWZE                        ADDRESS ON FILE
TERRELL HUNTER                       ADDRESS ON FILE
TERRELL JOSHUA                       ADDRESS ON FILE
TERRELL KANNLER                      ADDRESS ON FILE
TERRELL LEWIS                        ADDRESS ON FILE
TERRELL MCKENZIE                     ADDRESS ON FILE
TERRELL MERRITT                      ADDRESS ON FILE
TERRELL MILBOURNE                    ADDRESS ON FILE
TERRELL PARSONS                      ADDRESS ON FILE
TERRELL PEARMON                      ADDRESS ON FILE
TERRELL PERKINS                      ADDRESS ON FILE
TERRELL PICKETT                      ADDRESS ON FILE
TERRELL PICKLESIMON                  ADDRESS ON FILE
TERRELL RAYFORD                      ADDRESS ON FILE
TERRELL REED                         ADDRESS ON FILE
TERRELL ROBINSON                     ADDRESS ON FILE
TERRELL SALLEY                       ADDRESS ON FILE
TERRELL STREETER                     ADDRESS ON FILE
TERRELL SUMMEROUR                    ADDRESS ON FILE
TERRELL TRUITT                       ADDRESS ON FILE
TERRELL WARNER                       ADDRESS ON FILE
TERRELL WATSON                       ADDRESS ON FILE
TERRELLE LUTIN                       ADDRESS ON FILE
TERRENCE BLAKE                       ADDRESS ON FILE
TERRENCE BURKS                       ADDRESS ON FILE
TERRENCE CLARK                       ADDRESS ON FILE
TERRENCE COLE POWELL                 ADDRESS ON FILE
TERRENCE CRAWFORD                    ADDRESS ON FILE
TERRENCE DAWSON                      ADDRESS ON FILE
TERRENCE DIXON                       ADDRESS ON FILE
TERRENCE DORSEY                      ADDRESS ON FILE
TERRENCE EVANS                       ADDRESS ON FILE
TERRENCE FOY                         ADDRESS ON FILE
TERRENCE GADSON                      ADDRESS ON FILE
TERRENCE GARY                        ADDRESS ON FILE
TERRENCE HATTON                      ADDRESS ON FILE
TERRENCE HELM-MORRIS                 ADDRESS ON FILE
TERRENCE HOLMAN                      ADDRESS ON FILE
TERRENCE HOWARD                      ADDRESS ON FILE
TERRENCE KELLEY                      ADDRESS ON FILE
TERRENCE LUNDY                       ADDRESS ON FILE
TERRENCE MANNS                       ADDRESS ON FILE
TERRENCE MARTIN                      ADDRESS ON FILE
TERRENCE MCBRIDE                     ADDRESS ON FILE
TERRENCE MCGEE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1847 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2072 of 2235

Claim Name                            Address Information
TERRENCE PATTERSON                    ADDRESS ON FILE
TERRENCE REGAN                        ADDRESS ON FILE
TERRENCE SANDERS                      ADDRESS ON FILE
TERRENCE SHEPARD                      ADDRESS ON FILE
TERRENCE SIMMS                        ADDRESS ON FILE
TERRENCE SPRINGFIELD                  ADDRESS ON FILE
TERRENCE STRICKLAND                   ADDRESS ON FILE
TERRENCE WANZER                       ADDRESS ON FILE
TERRENCE WHIDBEE                      ADDRESS ON FILE
TERRENCE WILLIAMS                     ADDRESS ON FILE
TERRENCE WILLIAMS                     ADDRESS ON FILE
TERRENCE YOUNG                        ADDRESS ON FILE
TERRENECE STEWARD                     ADDRESS ON FILE
TERRI BACKERS                         ADDRESS ON FILE
TERRI BIGDA-LEWIS                     ADDRESS ON FILE
TERRI BOYD                            ADDRESS ON FILE
TERRI BOYKIN                          ADDRESS ON FILE
TERRI BRACY                           ADDRESS ON FILE
TERRI BUNTAIN                         ADDRESS ON FILE
TERRI CARVER                          ADDRESS ON FILE
TERRI CLAY                            ADDRESS ON FILE
TERRI DUFFACK                         ADDRESS ON FILE
TERRI DYKES                           ADDRESS ON FILE
TERRI FINE                            ADDRESS ON FILE
TERRI FISHER                          ADDRESS ON FILE
TERRI HANOVER                         ADDRESS ON FILE
TERRI JOHNSTON                        ADDRESS ON FILE
TERRI LACKEY                          ADDRESS ON FILE
TERRI LANDUSKY                        ADDRESS ON FILE
TERRI LOCKHART                        ADDRESS ON FILE
TERRI LONG                            ADDRESS ON FILE
TERRI PAGE                            ADDRESS ON FILE
TERRI PHILLIPS                        ADDRESS ON FILE
TERRI SINGLETON                       ADDRESS ON FILE
TERRI THRASHER                        ADDRESS ON FILE
TERRI TOMS                            ADDRESS ON FILE
TERRI WARRICK                         ADDRESS ON FILE
TERRI WILLIAMS                        ADDRESS ON FILE
TERRIALE GILBERT                      ADDRESS ON FILE
TERRICA JOHNSON                       ADDRESS ON FILE
TERRICA TAYLOR                        ADDRESS ON FILE
TERRICK BELL                          ADDRESS ON FILE
TERRICK CAIN                          ADDRESS ON FILE
TERRICK CLARK                         ADDRESS ON FILE
TERRIE MINTON                         ADDRESS ON FILE
TERRIE NORBET                         ADDRESS ON FILE
TERRIEK-SHAWN JOHNSON                 ADDRESS ON FILE
TERRIEN TAYLOR                        ADDRESS ON FILE
TERRIFIC TURF                         PO BOX 125 LANGHORNE PA 19047



Epiq Corporate Restructuring, LLC                                                     Page 1848 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2073 of 2235

Claim Name                         Address Information
TERRILYN MACCRAY                   ADDRESS ON FILE
TERRILYNN LEVISON                  ADDRESS ON FILE
TERRIO WILLIAMS                    ADDRESS ON FILE
TERRIONA EVERSON                   ADDRESS ON FILE
TERRIONTOE BOYKINS                 ADDRESS ON FILE
TERROD MCLEAN                      ADDRESS ON FILE
TERROLD VAUGHAN                    ADDRESS ON FILE
TERRON GREEN                       ADDRESS ON FILE
TERRRANCE MCKAY                    ADDRESS ON FILE
TERRY AMOS                         ADDRESS ON FILE
TERRY BEASLEY                      ADDRESS ON FILE
TERRY BECKWITH                     ADDRESS ON FILE
TERRY BERZENYE                     ADDRESS ON FILE
TERRY BIAS                         ADDRESS ON FILE
TERRY BROWN                        ADDRESS ON FILE
TERRY BYRD                         ADDRESS ON FILE
TERRY CALHOUN                      ADDRESS ON FILE
TERRY CARLTON                      ADDRESS ON FILE
TERRY CARROLL                      ADDRESS ON FILE
TERRY CATLIN                       ADDRESS ON FILE
TERRY CLARK                        ADDRESS ON FILE
TERRY CLARK                        ADDRESS ON FILE
TERRY CLARK                        ADDRESS ON FILE
TERRY CLAY                         ADDRESS ON FILE
TERRY COLLINS                      ADDRESS ON FILE
TERRY CORBIN                       ADDRESS ON FILE
TERRY DALTON                       ADDRESS ON FILE
TERRY DAVIS                        ADDRESS ON FILE
TERRY DAVIS JR                     ADDRESS ON FILE
TERRY GADSON                       ADDRESS ON FILE
TERRY GIBBS                        ADDRESS ON FILE
TERRY GLINSEY                      ADDRESS ON FILE
TERRY GREEN                        ADDRESS ON FILE
TERRY GRIFFITH                     ADDRESS ON FILE
TERRY HAMBY                        ADDRESS ON FILE
TERRY HARRIS                       ADDRESS ON FILE
TERRY HARRIS                       ADDRESS ON FILE
TERRY HARRIS JR                    ADDRESS ON FILE
TERRY HAYES                        ADDRESS ON FILE
TERRY HENISER                      ADDRESS ON FILE
TERRY HINEBAUGH                    ADDRESS ON FILE
TERRY HORNER                       ADDRESS ON FILE
TERRY HOUSEHOLDER                  ADDRESS ON FILE
TERRY JACKSON                      ADDRESS ON FILE
TERRY JACKSON                      ADDRESS ON FILE
TERRY JAMES                        ADDRESS ON FILE
TERRY JENKINS                      ADDRESS ON FILE
TERRY JOHNSON                      ADDRESS ON FILE
TERRY JOHNSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1849 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2074 of 2235

Claim Name                            Address Information
TERRY JONES                           ADDRESS ON FILE
TERRY JONES                           ADDRESS ON FILE
TERRY JONES                           ADDRESS ON FILE
TERRY KEEL                            ADDRESS ON FILE
TERRY LEWIS                           ADDRESS ON FILE
TERRY LYONS                           ADDRESS ON FILE
TERRY M WEAVER                        ADDRESS ON FILE
TERRY MALDONADO                       ADDRESS ON FILE
TERRY MARTIN                          ADDRESS ON FILE
TERRY MARTINDALE                      ADDRESS ON FILE
TERRY MATTHEWS                        ADDRESS ON FILE
TERRY MAULDIN                         ADDRESS ON FILE
TERRY MCLEOD                          ADDRESS ON FILE
TERRY MEREDITH                        ADDRESS ON FILE
TERRY MICHAEL BOYETTE                 ADDRESS ON FILE
TERRY MITCHELL                        ADDRESS ON FILE
TERRY NANNEY                          ADDRESS ON FILE
TERRY NIX                             ADDRESS ON FILE
TERRY PETERSON                        ADDRESS ON FILE
TERRY PHILLIPS                        ADDRESS ON FILE
TERRY PHIMUAN                         ADDRESS ON FILE
TERRY PUCKELWARTZ                     ADDRESS ON FILE
TERRY PURNELL                         ADDRESS ON FILE
TERRY ROBINSON                        ADDRESS ON FILE
TERRY ROSE                            ADDRESS ON FILE
TERRY SHRADER                         ADDRESS ON FILE
TERRY SIMS                            ADDRESS ON FILE
TERRY SMITH                           ADDRESS ON FILE
TERRY SMITH                           ADDRESS ON FILE
TERRY SMITH                           ADDRESS ON FILE
TERRY SMITH                           ADDRESS ON FILE
TERRY SNEDIGAR                        ADDRESS ON FILE
TERRY STUHR                           ADDRESS ON FILE
TERRY TAYLOR                          ADDRESS ON FILE
TERRY TORRES                          ADDRESS ON FILE
TERRY TUCKER                          ADDRESS ON FILE
TERRY VAUGHN                          ADDRESS ON FILE
TERRY VEREEN                          ADDRESS ON FILE
TERRY VERNON                          ADDRESS ON FILE
TERRY WALLACE                         ADDRESS ON FILE
TERRY WARD                            ADDRESS ON FILE
TERRY WARREN                          ADDRESS ON FILE
TERRY WARREN                          ADDRESS ON FILE
TERRY WHITE                           ADDRESS ON FILE
TERRY WILLIAMS                        ADDRESS ON FILE
TERRY WILSON                          ADDRESS ON FILE
TERRY WINSLETT                        ADDRESS ON FILE
TERRY WITT                            ADDRESS ON FILE
TERRY WRIGHT                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1850 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 2075 of 2235

Claim Name                           Address Information
TERRYON PEPPER                       ADDRESS ON FILE
TERSH ENTERPRISE LLC                 1030 HWY 80 W STE 867 POOLER GA 31322
TERSHAWN BROWN                       ADDRESS ON FILE
TERY BRAHAM                          ADDRESS ON FILE
TES JONES                            ADDRESS ON FILE
TESHAE WATSONCUETO                   ADDRESS ON FILE
TESHAWN BROWN                        ADDRESS ON FILE
TESHAWNA TAYLOR                      ADDRESS ON FILE
TESHAYLA COATES                      ADDRESS ON FILE
TESHERRA BROWN GILLIAM               ADDRESS ON FILE
TESHYRA BUTLER                       ADDRESS ON FILE
TESIA GAINES                         ADDRESS ON FILE
TESLA BROWN                          ADDRESS ON FILE
TESLA DENHAM                         ADDRESS ON FILE
TESLA KING                           ADDRESS ON FILE
TESLA MOTORS INC                     ATTN ACCOUNTS RECEIVABLE PO BOX 3500 DRAPER UT 84020
TESLA MOTORS INC                     ATTN SUPERCHARGER TEAM 3500 DEER CREEK RD PALO ALTO CA 94304
TESLA OWENS                          ADDRESS ON FILE
TESS BRADLEY                         ADDRESS ON FILE
TESS COURTWRIGHT                     ADDRESS ON FILE
TESS MCINTOSH                        ADDRESS ON FILE
TESS YOUNG                           ADDRESS ON FILE
TESSA BYARD                          ADDRESS ON FILE
TESSA DENNISON                       ADDRESS ON FILE
TESSA FAHRENKROG                     ADDRESS ON FILE
TESSA FORAKER                        ADDRESS ON FILE
TESSA HAFFNER                        ADDRESS ON FILE
TESSA NEWMAN                         ADDRESS ON FILE
TESSA NICKLAS                        ADDRESS ON FILE
TESSA PALMIERI                       ADDRESS ON FILE
TESSA RIVERS                         ADDRESS ON FILE
TESSA SHIRLEY                        ADDRESS ON FILE
TESSA TIDERINGTON                    ADDRESS ON FILE
TESSANI DENMARK                      ADDRESS ON FILE
TESSENCE PEARSON                     ADDRESS ON FILE
TESSIE THOMAS                        ADDRESS ON FILE
TESSY UGWU                           ADDRESS ON FILE
TESSY UGWU                           ADDRESS ON FILE
TETRA TYES                           ADDRESS ON FILE
TEVARUS AKUFFO                       ADDRESS ON FILE
TEVIK STRICKLAND                     ADDRESS ON FILE
TEVIN ADKINS                         ADDRESS ON FILE
TEVIN BROOKS                         ADDRESS ON FILE
TEVIN COTTRELL                       ADDRESS ON FILE
TEVIN DEAS                           ADDRESS ON FILE
TEVIN DUNMORE                        ADDRESS ON FILE
TEVIN GORHAM                         ADDRESS ON FILE
TEVIN GREGORY                        ADDRESS ON FILE
TEVIN HASTON                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1851 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                              Page 2076 of 2235

Claim Name                              Address Information
TEVIN HODGE                             ADDRESS ON FILE
TEVIN HOLMAN                            ADDRESS ON FILE
TEVIN JONES                             ADDRESS ON FILE
TEVIN JUSTICE                           ADDRESS ON FILE
TEVIN KENNEDY                           ADDRESS ON FILE
TEVIN LEWIS                             ADDRESS ON FILE
TEVIN MANGUM                            ADDRESS ON FILE
TEVIN MCARTHUR                          ADDRESS ON FILE
TEVIN MCNEILL                           ADDRESS ON FILE
TEVIN MOORE                             ADDRESS ON FILE
TEVIN NASH                              ADDRESS ON FILE
TEVIN STANLEY                           ADDRESS ON FILE
TEVIN THOMAS                            ADDRESS ON FILE
TEVIN WEAKLAND                          ADDRESS ON FILE
TEVIS KILPATRICK                        ADDRESS ON FILE
TEVON COOK                              ADDRESS ON FILE
TEVON GREENE                            ADDRESS ON FILE
TEVON HYMAN                             ADDRESS ON FILE
TEVON JACKSON                           ADDRESS ON FILE
TEVON MARTIN                            ADDRESS ON FILE
TEWS COMPANY                            1000 LEGION PLACE SUITE 730 ORLANDO FL 32801
TEXARKANA WATER UTILITIES               801 WOOD ST TEXARKANA TX 75501
TEXARKANA WATER UTILITIES               PO BOX 2008 TEXARKANA TX 75504
TEXARKANA WATER UTILITIES               PO BOX 2008 TEXARKANA TX 75504-2008
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS    PO BOX 13528 CAPITOL STATION AUSTIN TX 78711-3528
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS    UNCLAIMED PROPERTY DIVISION 111 EAST 17TH STREET AUSTIN TX 78774
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS    LYNDON B JOHNSON STATE OFFICE BLDG 111 E 17TH ST AUSTIN TX 78774
TEXAS DEPART OF STATE HEALTH SERVICES   1100 WEST 49TH STREET AUSTIN TX 78756-3199
TEXAS DEPARTMENT OF STATE HEALTH SRVC   PO BOX 149347 AUSTIN TX 78714-9347
TEXAS DEPARTMENT OF STATE HEALTH SRVC   THE EXCHANGE BLDG 8407 WALL STREET AUSTIN TX 78754
TEXAS DEPT OF STATE HEALTH SERVICES     1100 WEST 49TH STREET AUSTIN TX 78756-3199
TEXAS HEALTH AND HUMAN SERVICES         TEXAS MEDICAID PROGRAM BROWN-HEATLY BUILDING 4900 N. LAMAR BLVD. AUSTIN TX
                                        78751-2316
TEXAS WORKFORCE COMMISSION              101 E 15TH ST RM 122 AUSTIN TX 78778-0001
TEYLOR ALSTON                           ADDRESS ON FILE
TEYON MATTHEWS                          ADDRESS ON FILE
TEYUNA MOORE                            ADDRESS ON FILE
THABET AKRAM                            ADDRESS ON FILE
THAD NANCE                              ADDRESS ON FILE
THAD SHEARIN                            ADDRESS ON FILE
THAD WEST                               ADDRESS ON FILE
THADDEUS BURRS                          ADDRESS ON FILE
THADDEUS CYGAN                          ADDRESS ON FILE
THADDEUS HARRIS                         ADDRESS ON FILE
THADDEUS MITCHELL                       ADDRESS ON FILE
THADEUS MCCULLOUGH                      ADDRESS ON FILE
THADIA PHILLIBERT                       ADDRESS ON FILE
THAFER AL SHOMASRI                      ADDRESS ON FILE
THAIAN PHUSA                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1852 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                              Page 2077 of 2235

Claim Name                             Address Information
THAIWIN FLOYD                          ADDRESS ON FILE
THALEA LEE                             ADDRESS ON FILE
THALIA CARABALLO                       ADDRESS ON FILE
THALIA FERNANDEZ                       ADDRESS ON FILE
THALIA LATIMER                         ADDRESS ON FILE
THALIA TOIRAC                          ADDRESS ON FILE
THALIA VAZQUEZ                         ADDRESS ON FILE
THALIAH LUAT                           ADDRESS ON FILE
THANHMY NGUYEN                         ADDRESS ON FILE
THARUN MANIKANDAN                      ADDRESS ON FILE
THAYER CORPORATION                     1400 HOTEL ROAD AUBURN ME 04210
THAYLOR WILSON                         ADDRESS ON FILE
THAYNA LEITE                           ADDRESS ON FILE
THE ARRIMOUR GROUP                     1965 BYBERRY ROAD HUNTINGDON VALLEY PA 19006
THE ATLANTIC CITY SEWERAGE CO INC      1200 ATLANTIC AVE P O BOX 1830 ATLANTIC CITY NJ 08404
THE BEER MART                          301 MORGANTOWN RD READING PA 19611
THE BEER SHAK                          762 S RT 183 SCHUYLKILL HAVEN PA 17972
THE BEN ARNOLD SUNBELT BEVERAGE        COMPANY OF SC LP 101 BEVERAGE BOULEVARD RIDGEWAY SC 29130
THE BLUE RIDGE DISTRIBUTING CO INC     PO BOX 819 CONOVER NC 28613
THE BUSHORN FIRM LLC                   810 SYCAMORE STREET CINCINNATI OH 45202
THE CAPTAINS BOIL                      304-123 COMMERCE VALLEY DR E MARKHAM ON L3T 7W8 CANADA
THE CARPET CLINIC                      PO BOX 11544 PENSACOLA FL 32524
THE CENTRE AT SAILSBURY                ATTN: GENERAL MANAGER 2300 NORTH SAILSBURY BLVD SAILSBRY MD 21801
THE CHAIRMAN FURNITURE REPAIR LLC      8559 STONE RD CLAY MI 48001
THE CHARLES H. GOLDBERG FAMILY TRUST   C/O UNION HARDWARE 7800 WISCONSIN AVE. BETHESDA MD 20814
THE CHEROKEE GROUP LLC                 PO BOX 6248 SEVIERVILLE TN 37862
THE CITY OF COLLINSVILLE               125 SOUTH CENTER ST COLLINSVILLE IL 62234
THE CITY OF DAYTONA BEACH              PO BOX 2455 DAYTONA BEACH FL 32115
THE CITY OF LEESBURG                   501 W MEADOW ST LESSBURG FL 34748-0630
THE CITY OF LEESBURG                   PO BOX 491286 LEESBURG FL 34749
THE CITY OF SALISBURY                  125 N DIVISION ST SALISBURY MD 21801
THE CLEAN BEER INITIATIVE OF WNY       PO BOX 75 ATHOL SPRINGS NY 14010
THE CLEANING CLUB LLC                  PO BOX 1261 NORTH PLATTE NE 69103
THE CLEMSON PROPERTY                   PO BOX 58632 RALEIGH NC 27658-8632
THE CLEMSON PROPERTY LLC               SHIRLEY NG, MANAGER P.O BOX 1893 LA FAYETTE CA 94549
THE CLEMSON PROPERTY LLC               1141 UPPER HAPPY VALLEY RD. LAFAYETTE CA 94549
THE COCA COLA BOTTLING CO OF           NORTHERN NEW ENGLAND INC PO BOX 419784 BOSTOM MA 02241
THE COMMONWEALTH OF MASSACHUSETTS      COMMONWEALTH OF MASSACHUSETTS ABANDONDED PROPERTY DIVISION PO BOX 414478
                                       BOSTON MA 02241
THE CONNECTICUT WATER CO               PO BOX 981015 BOSTON MA 02298
THE CONNECTICUT WATER CO               PO BOX 981015 BOSTON MA 02298-1015
THE CONNECTICUT WATER CO               93 WEST MAIN ST CLINTON CT 06413
THE DAILY TIMES                        307 E HARPER AVE MARYVILLE TN 37804
THE DRAFT DOCTOR                       DBA THE DRAFT DOCTOR 1901 CEDARHURST DR RICHMOND VA 23225
THE DRAFT PROS OF WNY LLC              PO BOX 611 AMHERST NY 14226
THE DRAIN BRAIN OF ITHACA & CORTLAND   PO BOX 6781 ITHACA NY 14851
THE EAST GROUP PA INC                  324 EVANS ST GREENVILLE NC 27858
THE EASY GARDENER                      6700 E DICK FORD LANE KNOXVILLE TN 37920
THE EMERALD GROUP OF FLORIDA INC       8 COMMERCE DR DESTIN FL 32541



Epiq Corporate Restructuring, LLC                                                                 Page 1853 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 2078 of 2235

Claim Name                               Address Information
THE FLYING LOCKSMITHS                    100 GROSSMAN DR STE 305 BRAINTREE MA 02184
THE FOOD PHOTO AGENCY INC                1327 LIVORNO DRIVE ROCKWALL TX 75032
THE FOUNTAINS                            3200 TODDS RD LEXINGTON KY 40509
THE FRUIT CENTER                         15 WEBSTER STREET MANCHESTER NH 03104
THE GARDEN WHOLESALE INC                 5400 LONGLEAF STREET JACKSONVILLE FL 32209
THE GASKET GUY                           1165 ROYAL DR AMHERST OH 44001
THE GASKET GUY OF NORTH ALABAMA          1006 SAN RAMON AVE HUNTSVILLE AL 35802
THE GENERAL SALES COMPANY                406 HUGER STREET COLUMBIA SC 29201
THE GINA EL SINEITTI LIVING TRUST        U/D/T AUGUST 30, 1996 GINA EL SINEITTI LIVING TRUST 8/30/96 804 BOARDWALK
                                         PLACE REDWOOD CITY CA 94065
THE GRAHAM COMPANIES                     ATTN: CAROL G. WYLLIE 6843 MAIN STREET MIAMI LAKES FL 33014
THE GRAHAM COMPANIES                     THE GRAHAM COMPANIES 6843 MAIN STREET ATTN: CAROL G. WYLLIE MIAMI LAKES FL
                                         33014
THE GROUNDS GUYS OF TWINSBURG            PO BOX 674 AURORA OH 44202
THE GROUT GUYS INC                       9962 BROOK ROAD SUITE 638 GLEN ALLEN VA 23059
THE HALBROOK LAW FIRM PC                 3500 W 75TH STREET SUITE 300 PRAIRIE VILLAGE KS 66208
THE HALL FIRM LLC                        1201 W PEACHTREE ST STE 2300 ATLANTA GA 30309
THE HANDYMAN COMPANY                     2131 WEST REPUBLIC ROAD 120 SPRINGFIELD MO 65807
THE HAPPY ENVELOPE LLC                   5605 KINGSTON PIKE KNOXVILLE TN 37919
THE HB NITKIN GROUP                      230 MASON ST. GREENWICH CT 06830
THE HOLLAND, INC.                        109 WEST 17TH STREET VANCOUVER WA 98660
THE HOME DEPOT                           THE HOME DEPOT RECEIVABLES PO BOX 7247 7491 PHILADELPHIA PA 19170
THE ILLUMINATING CO                      5001 NASA BLVD FAIRMONT WV 26554
THE ILLUMINATING CO                      PO BOX 3638 AKRON OH 44309
THE JAN COMPANIES                        C/O THE JAN COMPANIES 35 SOCKANOSSET CROSS RD CRANSTON RI 02920-0819
THE JUNIOR SERVICE LEAGUE                PO BOX 6373 MARYVILLE TN 37802
THE KENNEDY COMPANIES                    320 BOWHALL RD PAINESVILLE OH 44077
THE KROENKE GROUP                        C/O THF MANAGEMENT, INC. 211 N STADIUM BLVD, STE 201 COLUMBIA MO 65203
THE KROGER CO INC                        PO BOX 30650 SALT LAKE CITY UT 84130-0650
THE KROGER CO.                           ATTN: REAL ESTATE DEPARTMENT 2175 PARKLAKE DR. ATLANTA GA 30345
THE KROGER CO.                           ATTN: LAW DEPARTMENT 1014 VINE STREET CINCINNATI OH 45202-1100
THE LANDSCAPE TEAM                       521 BROOKE CIRCLE TRUSSVILLE AL 35173
THE LANDSCAPE TEAM                       1626 ALTON ROAD BIRMINGHAM AL 35210
THE LAW OFFICES MICHAEL T VAN DER VEEN   1219 SPRUCE ST PHILADELPHIA PA 19107
THE LAWN MEDICS                          2786 BENEDICT LN LEWISBURG WV 24901
THE LEADERSHIP ROUNDTABLE CONFERENCE     4924 FIRST COAST HIGHWAY AMELIA ISLAND FL 32034
THE LEAL LAW FIRM PA                     9314 FOREST HILL BLVD 62 WELLINGTON FL 33411
THE LINCOLN NATIONAL LIFE INSURANCE CO   1300 SOUTH CLINTON STREET FORT WAYNE IN 46802
THE LIONS CLEANING SERVICES LLC          1327 SCHOLAR STREET LOUISVILLE KY 40213
THE LOFT & LEWISBURG SPIRITS & WINE 507 3558 JEFFERSON ST N STE 6 LEWISBURG WV 24901
THE MAGIC TOUCH CLEANING SERVICE INC     PO BOX 4164 SELTZER PA 17974
THE MARKETING WORKSHOP INC               3725 DAVINCI CT NORCROSS GA 30092
THE MEEKER FAMILY LP                     368 LAMBERT ROAD CARPINTERIA CA 93013
THE MIRIAM CYWAN AND                     JAY INGRAM CYWAN FAMILY TRUST 4630 WORTSTER AVENUE SHERMAN OAKS CA 91423
THE MURKIN GROUP LLC                     1303 C 10TH STREET E PALMETTO FL 34221
THE MYERS INSTITUTE PC                   300 MEDICAL CENTER DR STE 305 GADSDEN AL 35903
THE NARRAGANSETT BAY COMMISION           ONE SERVICE RD PROVIDENCE RI 02905
THE NICHOLSON TRUST AGREEMENT            DATED OCTOBER 1,1990 DARYL NICHOLSON 26914 AVENUE 140 PORTERVILLE CA 93257
THE NPD GROUP INC                        24619 NETWORK PLACE CHICAGO IL 60673



Epiq Corporate Restructuring, LLC                                                                Page 1854 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                Page 2079 of 2235

Claim Name                               Address Information
THE OAKS MALL                            6419 NEWBERRY ROAD GAINSVILLE FL 32605
THE OAKS MALL, LLC                       6419 NEWBERRY ROAD GAINESVILLE FL 32605
THE OAKS MALL, LLC                       350 N. ORLEANS ST. SUITE 300 ATTN: LAW/LEASE ADMINISTRATION DEPT CHICAGO IL
                                         60654-1607
THE ORCHARDS AT DOVER LLC                1075 ROUTE 34 SUITE G C/O FLORHAM REALTY MGMT LLC ABERDEEN NJ 07747
THE OSHMAN MIRISOLA LAW GROUP            80 8TH AVE 9TH FL NEW YORK NY 10011
THE PARTY STORE                          7392 HIGHWAY 49 SOUTH PARAGOULD AR 72450
THE PHELAN FOUR INC                      PO BOX 2165 C/O GLOBAL RECUITERS NETWORK BEDFORD PARK IL 60499-2165
THE PHILADELPHIA HAND CENTER             834 CHESTNUT ST STE G114 PHILADELPHIA PA 19107
THE PLUMBER MAN LLC                      5239 OLD HANOVER ROAD WESTMINSTER MD 21158
THE REFRIGERATION COMPANY LLC            1474 CATON AVE ELMIRA NY 14904
THE RIDGE AT HAMILITON CROSSING          100 HAMILTON RIDGE DR MARYVILLE TN 37801
THE ROBBINS AGENCY                       1150 WEST CHESTNUT STREET UNION NJ 07083
THE ROGERS COMPANY LLC                   MCDONALD OMS LJTS LAND PARTNERS 1509 HERITAGE LANE FLORENCE SC 29505
THE SANCTUARY AT HAAFSVILLE INC          PO BOX 921 FOGELSVILLE PA 18051
THE SEALS                                301 MCCULLOUGH DRIVE SUITE 400 CHARLOTTE NC 28262
THE SEAT DOCTOR                          110 HERNDON SPRINGS GROVER NC 28073
THE SEAT DOCTOR                          416 E FREDRICK ST GAFFNEY SC 29340
THE SIEGFRIED GROUP LLP                  1201 N MARKET ST STE 700 WILMINGTON DE 19801
THE SPITZ LAW FIRM LLC                   25200 CHAGRIN BLVD STE 200 BEACHWOOD OH 44122
THE STAINPROS CARPET                     5417 FLEMINGTON RD ELLABELL GA 31308
THE STATE OF MAINE                       CITY OF WATERVILLE ONE COMMON STREET WATERVILLE ME 04901
THE TAP GUY                              PO BOX 5737 ENDICOTT NY 13763
THE TECHNOLOGY GROUP                     211 E 56TH ST SAVANNAH GA 31404
THE THREAD EXPERIMENT LLC                300 PARK BLVD SUITE 200 ITASCA IL 60143
THE TOWN OF CHEEKTOWAGA                  1669 WALDEN AVE OFFICE OF FIRE SAFETY CHEEKTOWAGA NY 14211
THE TOWNSHIP OF HAMILTON                 2100 GREENWOOD AVE HAMILTON NJ 08609
THE TOWNSHIP OF UNION                    1976 MORRIS AVENUE UNION NJ 07083
THE TOWNSHIP OF UNION POLICE DEPT        981 CALDWELL AVE UNION NJ 07083
THE TRAVELERS COMPANIES INC              ONE TOWER SQUARE HARTFORD CT 06183
THE TRAVELERS INDEMNITY GROUP            1 TOWER SQ HARTFORD CT 06183-0003
THE TREASURER STATE OF NEW JERSEY        NEW JERSEY DEPT OF TREASURY UNCLAIMED PROPERTY P O BOX 214 TRENTON NJ 08695
THE UN STOPPERS PLUMBING INC             824 E JEFFERSON STREET BROOKSVILLE FL 34601
THE UNITED METHODIST CHURCH OF PARRISH   12140 69TH ST E PARRISH FL 64219
THE UPS STORE                            THE UPS STORE 1956 UNIVERSITY BLVD S SUITE J MOBILE AL 36609
THE VIEW CREW                            2919 VINEYARDS PKWY 6 BRANSON MO 65616
THE VILLAGES OF KILN CREEK OWNERS ASSOC 2801 KILN CREEK PARKWAY YORKTOWN VA 23693
THE VILLAGES OPERATING COMPANY           3597 KIESSEL ROAD C/O THE VILLAGES COM PROP MGT THE VILLAGES FL 32163
THE WALDINGER CORPORATION                PO BOX 1612 DES MOINES IA 50306-1612
THE WATER CLINIC OF SOUTH FLORIDA INC    3181 SE DIXIE HWY STUART FL 34997
THE WATER WORKS BOARD OF THE             CITY OF LEEDS INC 8651 THORNTON AVE PO BOX 100 LEEDS AL 35094
THE WATER WORKS BOARD OF THE             CITY OF AUBURN 1501 W SAMFORD AVE AUBURN AL 36832-6328
THE WATERWORKS                           550 SCHROCK RD COLUMBUS OH 43229
THE WIDEWATERS GROUP, INC                ATTN: LEASE ADMINISTRATION PO BOX 3 DEWITT NY 12314
THE YORK WATER CO                        130 E MARKET ST YORK PA 17401-1219
THE YORK WATER CO                        130 EAST MARKET ST BOX 15089 YORK PA 17405
THE YORK WATER CO INC                    130 EAST MARKET ST BOX 15089 YORK PA 17405-7089
THEA COURT                               ADDRESS ON FILE
THEASHA VENDOLA                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 1855 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2080 of 2235

Claim Name                           Address Information
THEDIUS KEE                          ADDRESS ON FILE
THEDORE JANEY                        ADDRESS ON FILE
THELIA DAVIS                         ADDRESS ON FILE
THELMA CEDILLO                       ADDRESS ON FILE
THELMA CONFERE                       ADDRESS ON FILE
THELMA COONS                         ADDRESS ON FILE
THELMA DAUGHERTY                     ADDRESS ON FILE
THELMA DOUGLAS                       ADDRESS ON FILE
THEMETRA KANAVAS                     ADDRESS ON FILE
THEO THOMAS                          ADDRESS ON FILE
THEODORE COLLIER                     ADDRESS ON FILE
THEODORE DECARLO                     ADDRESS ON FILE
THEODORE DOW                         ADDRESS ON FILE
THEODORE EBANKS                      ADDRESS ON FILE
THEODORE HAMCZYK                     ADDRESS ON FILE
THEODORE HARMON                      ADDRESS ON FILE
THEODORE HARMON                      ADDRESS ON FILE
THEODORE IRVING                      ADDRESS ON FILE
THEODORE JARDINE                     ADDRESS ON FILE
THEODORE JARDINE                     ADDRESS ON FILE
THEODORE JOHNSON                     ADDRESS ON FILE
THEODORE LEE                         ADDRESS ON FILE
THEODORE MATTHEWS                    ADDRESS ON FILE
THEODORE REYNOILDS                   ADDRESS ON FILE
THEODORE ROSS                        ADDRESS ON FILE
THEODORE SMITH                       ADDRESS ON FILE
THEODORE THOMPSON                    ADDRESS ON FILE
THEODORE WELCH                       ADDRESS ON FILE
THEODORE WIGGINS                     ADDRESS ON FILE
THEODOROS GOGAS                      ADDRESS ON FILE
THEODOSIA THARPE                     ADDRESS ON FILE
THEOFANIS PAPATHANASIOU              ADDRESS ON FILE
THEOLOUS HART JR                     ADDRESS ON FILE
THEON MIMS                           ADDRESS ON FILE
THEONE GOLDMAN                       ADDRESS ON FILE
THEOPHILUS WARNER                    ADDRESS ON FILE
THEORDIS BROWN                       ADDRESS ON FILE
THERAN SLINKARD                      ADDRESS ON FILE
THERESA AGNEW                        ADDRESS ON FILE
THERESA ANDERSON                     ADDRESS ON FILE
THERESA BISHARA                      ADDRESS ON FILE
THERESA BODINE                       ADDRESS ON FILE
THERESA BOWMAN                       ADDRESS ON FILE
THERESA BURNS                        ADDRESS ON FILE
THERESA CHARDON                      ADDRESS ON FILE
THERESA CHRISTIANSON                 ADDRESS ON FILE
THERESA DEANTONI                     ADDRESS ON FILE
THERESA DENTON                       ADDRESS ON FILE
THERESA DIEUJUSTE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1856 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 2081 of 2235

Claim Name                         Address Information
THERESA DOUGLAS                    ADDRESS ON FILE
THERESA ENGLE                      ADDRESS ON FILE
THERESA FARMER                     ADDRESS ON FILE
THERESA FRONCEK                    ADDRESS ON FILE
THERESA GAVLICK                    ADDRESS ON FILE
THERESA HALL                       ADDRESS ON FILE
THERESA HARBAUGH                   ADDRESS ON FILE
THERESA HARRIS                     ADDRESS ON FILE
THERESA HART                       ADDRESS ON FILE
THERESA HARVEY                     ADDRESS ON FILE
THERESA HEDGES                     ADDRESS ON FILE
THERESA HENDRICKS                  ADDRESS ON FILE
THERESA JERKINS                    ADDRESS ON FILE
THERESA JONES                      ADDRESS ON FILE
THERESA KNIGHT                     ADDRESS ON FILE
THERESA KUBACKI                    ADDRESS ON FILE
THERESA LAWSON                     ADDRESS ON FILE
THERESA LUTZ                       ADDRESS ON FILE
THERESA MERICLE                    ADDRESS ON FILE
THERESA MORRIS                     ADDRESS ON FILE
THERESA MORSE                      ADDRESS ON FILE
THERESA POINDEXTER                 ADDRESS ON FILE
THERESA REAVES                     ADDRESS ON FILE
THERESA RICHARD                    ADDRESS ON FILE
THERESA RIGBY                      ADDRESS ON FILE
THERESA RUTHERFORD                 ADDRESS ON FILE
THERESA SCHILTZ                    ADDRESS ON FILE
THERESA SELLIE                     ADDRESS ON FILE
THERESA SPELLER                    ADDRESS ON FILE
THERESA TELLEZ                     ADDRESS ON FILE
THERESA TONELLI                    ADDRESS ON FILE
THERESA VAN PELT                   ADDRESS ON FILE
THERESA VANCE                      ADDRESS ON FILE
THERESA ZAWISZA                    ADDRESS ON FILE
THERESE CHALHOUB                   ADDRESS ON FILE
THERESE GRAFF                      ADDRESS ON FILE
THERESE MCMAHON                    ADDRESS ON FILE
THERESIA FORSMAN                   ADDRESS ON FILE
THERESSA PREWITT                   ADDRESS ON FILE
THERLANGE GEORGES                  ADDRESS ON FILE
THERMAX CLEAN CARE CENTER          1930 GOOD HOPE RD ENOLA PA 17025
THERMODYN INC                      PO BOX 2231 KOKOMO IN 46904
THERMOWORKS INC                    741 E UTAH VALLEY DR AMERICAN FORK UT 84003
THERON BROWN                       ADDRESS ON FILE
THERON COBB                        ADDRESS ON FILE
THESIS INC                         PO BOX 32738 KNOXVILLE TN 37930
THEUS ROBINSON                     ADDRESS ON FILE
THF CLARKSBURG DEVELOPMENT LLC     2127 INNERBELT BUSINESS CENTER SUITE 200 C/O THF REALTY INC ST LOUIS MO 63114
THF HARRISONBURG CROSSING LLC      211 N STADIUM BLVD STE 201 COLUMBIA MO 65203



Epiq Corporate Restructuring, LLC                                                          Page 1857 OF 2008
                                               RUBY TUESDAY
                      Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2082 of 2235

Claim Name                           Address Information
THF WENTZVILLE TWO DEVELOPMENT LLC   2127 INNERBELT BUSINESS CENTER DRIVE STE 200 ST. LOUIS MO 63114
THI NGUYEN                           ADDRESS ON FILE
THIANNA SAMBOLIN                     ADDRESS ON FILE
THIEP AROU                           ADDRESS ON FILE
THIERRY LEANDRE                      ADDRESS ON FILE
THILLIUS CRUMP                       ADDRESS ON FILE
THOMAS ADAMS                         ADDRESS ON FILE
THOMAS ADAMS                         ADDRESS ON FILE
THOMAS ADAMS                         ADDRESS ON FILE
THOMAS ALLAN                         ADDRESS ON FILE
THOMAS ALVARADO                      ADDRESS ON FILE
THOMAS ARNOTO                        ADDRESS ON FILE
THOMAS ATCHLEY                       ADDRESS ON FILE
THOMAS BAKER                         ADDRESS ON FILE
THOMAS BAKKE                         ADDRESS ON FILE
THOMAS BANNON                        ADDRESS ON FILE
THOMAS BARBIERI                      ADDRESS ON FILE
THOMAS BARRETT                       ADDRESS ON FILE
THOMAS BAUER                         ADDRESS ON FILE
THOMAS BAUMGARDNER                   ADDRESS ON FILE
THOMAS BEARD                         ADDRESS ON FILE
THOMAS BEASLEY                       ADDRESS ON FILE
THOMAS BEATY JR                      ADDRESS ON FILE
THOMAS BEGLEY                        ADDRESS ON FILE
THOMAS BELK                          ADDRESS ON FILE
THOMAS BENITEZ                       ADDRESS ON FILE
THOMAS BEVIS                         ADDRESS ON FILE
THOMAS BEVIS                         ADDRESS ON FILE
THOMAS BISIGNANO JR                  ADDRESS ON FILE
THOMAS BLAKE                         ADDRESS ON FILE
THOMAS BLISS                         ADDRESS ON FILE
THOMAS BOBLETT                       ADDRESS ON FILE
THOMAS BONNEVILLE                    ADDRESS ON FILE
THOMAS BOWDEN                        ADDRESS ON FILE
THOMAS BOYD                          ADDRESS ON FILE
THOMAS BOYOU                         ADDRESS ON FILE
THOMAS BRACEY                        ADDRESS ON FILE
THOMAS BRANCH                        ADDRESS ON FILE
THOMAS BRENAMAN                      ADDRESS ON FILE
THOMAS BRIMMER                       ADDRESS ON FILE
THOMAS BROOKS                        ADDRESS ON FILE
THOMAS BROOME                        ADDRESS ON FILE
THOMAS BROUGHTON                     ADDRESS ON FILE
THOMAS BROWN                         ADDRESS ON FILE
THOMAS BROWN                         ADDRESS ON FILE
THOMAS BROWN                         ADDRESS ON FILE
THOMAS BROWN III                     ADDRESS ON FILE
THOMAS BRYDA                         ADDRESS ON FILE
THOMAS BURK                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1858 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                           Page 2083 of 2235

Claim Name                         Address Information
THOMAS CAIN                        ADDRESS ON FILE
THOMAS CALLAHAN                    ADDRESS ON FILE
THOMAS CARDONE                     ADDRESS ON FILE
THOMAS CARRAHER                    ADDRESS ON FILE
THOMAS CARROLL                     ADDRESS ON FILE
THOMAS CARTER                      ADDRESS ON FILE
THOMAS CASTELLI                    ADDRESS ON FILE
THOMAS CAVUOTO                     ADDRESS ON FILE
THOMAS CHELMOWSKI                  ADDRESS ON FILE
THOMAS CLARK                       ADDRESS ON FILE
THOMAS CLARKE                      ADDRESS ON FILE
THOMAS CLOBES                      ADDRESS ON FILE
THOMAS COLARIK                     ADDRESS ON FILE
THOMAS CONNOR                      ADDRESS ON FILE
THOMAS COOK                        ADDRESS ON FILE
THOMAS COOKE                       ADDRESS ON FILE
THOMAS COOPER                      ADDRESS ON FILE
THOMAS CORBETT                     ADDRESS ON FILE
THOMAS COTY                        ADDRESS ON FILE
THOMAS COUGHLIN                    ADDRESS ON FILE
THOMAS COUNTY                      PO BOX 920 116 WEST JEFFERSON STREET THOMASVILLE GA 31799
THOMAS COUNTY HEALTH DEPARTMENT    484 SMITH AVENUE THOMASVILLE GA 31792
THOMAS CROCKETT                    ADDRESS ON FILE
THOMAS DADEZ                       ADDRESS ON FILE
THOMAS DANCY                       ADDRESS ON FILE
THOMAS DANGELO                     ADDRESS ON FILE
THOMAS DAVIS                       ADDRESS ON FILE
THOMAS DEBERRY                     ADDRESS ON FILE
THOMAS DEMPSEY                     ADDRESS ON FILE
THOMAS DILLER                      ADDRESS ON FILE
THOMAS DOLAN                       ADDRESS ON FILE
THOMAS DOMMER                      ADDRESS ON FILE
THOMAS DORSEY                      ADDRESS ON FILE
THOMAS DOTSON                      ADDRESS ON FILE
THOMAS DOWNING                     ADDRESS ON FILE
THOMAS DUNNING                     ADDRESS ON FILE
THOMAS EASH                        ADDRESS ON FILE
THOMAS ETTWEIN                     ADDRESS ON FILE
THOMAS FAAS                        ADDRESS ON FILE
THOMAS FALLICK                     ADDRESS ON FILE
THOMAS FAN                         ADDRESS ON FILE
THOMAS FIFIELD                     ADDRESS ON FILE
THOMAS FULLMER                     ADDRESS ON FILE
THOMAS GASPARD                     ADDRESS ON FILE
THOMAS GOLAS                       ADDRESS ON FILE
THOMAS GORDON                      ADDRESS ON FILE
THOMAS GREENE                      ADDRESS ON FILE
THOMAS GREENLAND                   ADDRESS ON FILE
THOMAS GUEMPEL                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1859 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 2084 of 2235

Claim Name                       Address Information
THOMAS GYLES                     ADDRESS ON FILE
THOMAS HALEY                     ADDRESS ON FILE
THOMAS HALL                      ADDRESS ON FILE
THOMAS HANNAH                    ADDRESS ON FILE
THOMAS HARDEN                    ADDRESS ON FILE
THOMAS HARPER                    ADDRESS ON FILE
THOMAS HARRISON                  ADDRESS ON FILE
THOMAS HATCHER                   ADDRESS ON FILE
THOMAS HAWKER                    ADDRESS ON FILE
THOMAS HEARST                    ADDRESS ON FILE
THOMAS HEISHMAN                  ADDRESS ON FILE
THOMAS HENDERSON                 ADDRESS ON FILE
THOMAS HENNESSEY                 ADDRESS ON FILE
THOMAS HENNING                   ADDRESS ON FILE
THOMAS HEYMAN                    ADDRESS ON FILE
THOMAS HILL                      ADDRESS ON FILE
THOMAS HINTON                    ADDRESS ON FILE
THOMAS HIOTT                     ADDRESS ON FILE
THOMAS HOGAN                     ADDRESS ON FILE
THOMAS HORSTKAMP                 ADDRESS ON FILE
THOMAS HOUTCHINS                 ADDRESS ON FILE
THOMAS HOVDE                     ADDRESS ON FILE
THOMAS HOY                       ADDRESS ON FILE
THOMAS HUDNALL                   ADDRESS ON FILE
THOMAS HUGHES                    ADDRESS ON FILE
THOMAS HUNT                      ADDRESS ON FILE
THOMAS IRVIN                     ADDRESS ON FILE
THOMAS J POLIZZI                 ADDRESS ON FILE
THOMAS JACKSON                   ADDRESS ON FILE
THOMAS JACKSON                   ADDRESS ON FILE
THOMAS JACKSON                   ADDRESS ON FILE
THOMAS JACOBS                    ADDRESS ON FILE
THOMAS JAMES                     ADDRESS ON FILE
THOMAS JARVIS                    ADDRESS ON FILE
THOMAS JEFFCOAT                  ADDRESS ON FILE
THOMAS JESSEN                    ADDRESS ON FILE
THOMAS JONES                     ADDRESS ON FILE
THOMAS JOYNER                    ADDRESS ON FILE
THOMAS KAMINSKI                  ADDRESS ON FILE
THOMAS KARAKO                    ADDRESS ON FILE
THOMAS KEVER                     ADDRESS ON FILE
THOMAS KING JR                   ADDRESS ON FILE
THOMAS KINGMAN                   ADDRESS ON FILE
THOMAS KINNE                     ADDRESS ON FILE
THOMAS KOURTIS                   ADDRESS ON FILE
THOMAS KUHNS                     ADDRESS ON FILE
THOMAS LAU                       ADDRESS ON FILE
THOMAS LAWSON                    ADDRESS ON FILE
THOMAS LEE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1860 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2085 of 2235

Claim Name                           Address Information
THOMAS LEE                           ADDRESS ON FILE
THOMAS LEHRE                         ADDRESS ON FILE
THOMAS LEWIS                         ADDRESS ON FILE
THOMAS LINDLEY                       ADDRESS ON FILE
THOMAS LINDNER                       ADDRESS ON FILE
THOMAS LLOYD                         ADDRESS ON FILE
THOMAS LOGAN                         ADDRESS ON FILE
THOMAS LOPEZ                         ADDRESS ON FILE
THOMAS LOWERRE                       ADDRESS ON FILE
THOMAS LOWERY                        ADDRESS ON FILE
THOMAS LUNDEEN                       ADDRESS ON FILE
THOMAS LUTZ                          ADDRESS ON FILE
THOMAS LYONS                         ADDRESS ON FILE
THOMAS MANIGO                        ADDRESS ON FILE
THOMAS MASON                         ADDRESS ON FILE
THOMAS MASON                         ADDRESS ON FILE
THOMAS MATHIS                        ADDRESS ON FILE
THOMAS MAYA                          ADDRESS ON FILE
THOMAS MCAULIFFE                     ADDRESS ON FILE
THOMAS MCDONOUGH                     ADDRESS ON FILE
THOMAS MCGEE-RIDDICK                 ADDRESS ON FILE
THOMAS MCMANUS                       ADDRESS ON FILE
THOMAS MCPHERSON                     ADDRESS ON FILE
THOMAS MIHOK                         ADDRESS ON FILE
THOMAS MILES                         ADDRESS ON FILE
THOMAS MINEO                         ADDRESS ON FILE
THOMAS MITCHELSON                    ADDRESS ON FILE
THOMAS MONAHAN                       ADDRESS ON FILE
THOMAS MOON                          ADDRESS ON FILE
THOMAS MORENO                        ADDRESS ON FILE
THOMAS MORGAN                        ADDRESS ON FILE
THOMAS MUNDY                         ADDRESS ON FILE
THOMAS MUNGALL                       ADDRESS ON FILE
THOMAS MURPHY                        ADDRESS ON FILE
THOMAS NICHOLSON                     ADDRESS ON FILE
THOMAS NIETZSCHMANN                  ADDRESS ON FILE
THOMAS NORRIS                        ADDRESS ON FILE
THOMAS NOWLAND                       ADDRESS ON FILE
THOMAS NUNEZ                         ADDRESS ON FILE
THOMAS ODOUGHERTY                    ADDRESS ON FILE
THOMAS OGLE                          ADDRESS ON FILE
THOMAS OLIVER                        ADDRESS ON FILE
THOMAS OVERSTREET                    ADDRESS ON FILE
THOMAS PAIGE                         ADDRESS ON FILE
THOMAS PARDUE                        ADDRESS ON FILE
THOMAS PEACOCK                       ADDRESS ON FILE
THOMAS PEIFFER                       ADDRESS ON FILE
THOMAS PELLA                         ADDRESS ON FILE
THOMAS PETTY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1861 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2086 of 2235

Claim Name                           Address Information
THOMAS PIRES                         ADDRESS ON FILE
THOMAS PITAWANAKWAT                  ADDRESS ON FILE
THOMAS POST                          ADDRESS ON FILE
THOMAS PRATT                         ADDRESS ON FILE
THOMAS PRESSLEY                      ADDRESS ON FILE
THOMAS PRICE                         ADDRESS ON FILE
THOMAS PUGH                          ADDRESS ON FILE
THOMAS QUINN                         ADDRESS ON FILE
THOMAS R WATTS KATHLEEN HENTSCHEL    ADDRESS ON FILE
THOMAS R. DIXON AND DAWN M. DIXON    C/O MERAMEC SPECIALTY CO. PO BOX 305 333 ARNOLD CROSSROADS ARNOLD MO 63010
THOMAS RAMSEY BANKS                  ADDRESS ON FILE
THOMAS RASICOT                       ADDRESS ON FILE
THOMAS RAY                           ADDRESS ON FILE
THOMAS RHODE                         ADDRESS ON FILE
THOMAS RICH                          ADDRESS ON FILE
THOMAS RICHARDS                      ADDRESS ON FILE
THOMAS RICHEY                        ADDRESS ON FILE
THOMAS RILEY                         ADDRESS ON FILE
THOMAS RILEY                         ADDRESS ON FILE
THOMAS ROBERTS                       ADDRESS ON FILE
THOMAS ROBERTS                       ADDRESS ON FILE
THOMAS ROBERTS CONTRACTING           4214 ELSINORE ST PHILADELPHIA PA 19124
THOMAS ROCHELLE                      ADDRESS ON FILE
THOMAS ROSS                          ADDRESS ON FILE
THOMAS ROTHERMEL                     ADDRESS ON FILE
THOMAS RUTKOWSKI                     ADDRESS ON FILE
THOMAS SALAMONE                      ADDRESS ON FILE
THOMAS SALTER                        ADDRESS ON FILE
THOMAS SAVAGE                        ADDRESS ON FILE
THOMAS SCHAFFRICK                    ADDRESS ON FILE
THOMAS SCHUPSKA                      ADDRESS ON FILE
THOMAS SCHUTT                        ADDRESS ON FILE
THOMAS SCOTT                         ADDRESS ON FILE
THOMAS SCRIVENS                      ADDRESS ON FILE
THOMAS SEIDENSTUCKER                 ADDRESS ON FILE
THOMAS SHAFFER                       ADDRESS ON FILE
THOMAS SHELLY                        ADDRESS ON FILE
THOMAS SHEPHERD                      ADDRESS ON FILE
THOMAS SHEPPARD                      ADDRESS ON FILE
THOMAS SHERMAN                       ADDRESS ON FILE
THOMAS SHIELDS                       ADDRESS ON FILE
THOMAS SHOMERS                       ADDRESS ON FILE
THOMAS SHULTZ                        ADDRESS ON FILE
THOMAS SMITH                         ADDRESS ON FILE
THOMAS SMITH                         ADDRESS ON FILE
THOMAS SMITH                         ADDRESS ON FILE
THOMAS SMITH                         ADDRESS ON FILE
THOMAS SNIPES                        ADDRESS ON FILE
THOMAS SNYDER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1862 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 2087 of 2235

Claim Name                       Address Information
THOMAS SPENCER                   ADDRESS ON FILE
THOMAS STATON                    ADDRESS ON FILE
THOMAS STEUBER                   ADDRESS ON FILE
THOMAS STILES                    ADDRESS ON FILE
THOMAS STIVERS                   ADDRESS ON FILE
THOMAS STONE                     ADDRESS ON FILE
THOMAS STONER                    ADDRESS ON FILE
THOMAS SUNSERI                   ADDRESS ON FILE
THOMAS SUTYAK                    ADDRESS ON FILE
THOMAS SWANSON                   ADDRESS ON FILE
THOMAS SWEATT                    ADDRESS ON FILE
THOMAS TAKACH                    ADDRESS ON FILE
THOMAS TATE                      ADDRESS ON FILE
THOMAS TAUNTON                   ADDRESS ON FILE
THOMAS TEAGUE                    ADDRESS ON FILE
THOMAS TEUTHORN                  ADDRESS ON FILE
THOMAS THOMPSON                  ADDRESS ON FILE
THOMAS THORNTON                  ADDRESS ON FILE
THOMAS TOBIN                     ADDRESS ON FILE
THOMAS TSCHIDA                   ADDRESS ON FILE
THOMAS TYLER                     ADDRESS ON FILE
THOMAS UNDERWOOD                 ADDRESS ON FILE
THOMAS VERRICO                   ADDRESS ON FILE
THOMAS VESSEL                    ADDRESS ON FILE
THOMAS VIGIL                     ADDRESS ON FILE
THOMAS VOGT                      ADDRESS ON FILE
THOMAS WADDELL                   ADDRESS ON FILE
THOMAS WALKER                    ADDRESS ON FILE
THOMAS WANNOP                    ADDRESS ON FILE
THOMAS WATKINS                   ADDRESS ON FILE
THOMAS WEBSTER                   ADDRESS ON FILE
THOMAS WELSH                     ADDRESS ON FILE
THOMAS WENK                      ADDRESS ON FILE
THOMAS WEST                      ADDRESS ON FILE
THOMAS WHITE                     ADDRESS ON FILE
THOMAS WHITE                     ADDRESS ON FILE
THOMAS WHITE                     ADDRESS ON FILE
THOMAS WHITSON                   ADDRESS ON FILE
THOMAS WILLIAMS                  ADDRESS ON FILE
THOMAS WILLIAMS                  ADDRESS ON FILE
THOMAS WILLIAMS                  ADDRESS ON FILE
THOMAS WILSON                    ADDRESS ON FILE
THOMAS WINSTON                   ADDRESS ON FILE
THOMAS WOMACK                    ADDRESS ON FILE
THOMAS WOODARD                   ADDRESS ON FILE
THOMAS WOODS                     ADDRESS ON FILE
THOMAS WRIGHT                    ADDRESS ON FILE
THOMAS ZEITZ                     ADDRESS ON FILE
THOMAS ZVADA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1863 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2088 of 2235

Claim Name                            Address Information
THOMAS-KEITH JOSEPH                   ADDRESS ON FILE
THOMASINA ROGERS                      ADDRESS ON FILE
THOMASVILLE ABC BOARD                 1144 RANDOLPH ST THOMASVILLE NC 27360
THOMASVILLE CITY                      PO BOX 1397 SCHOOL TAX THOMASVILLE GA 31799-1397
THOMPSON HINE LLP                     335 MADISON AVENUE 12TH FLOOR NEW YORK NY 10017
THOMPSON NURSERY                      P O BOX 4128 ROCKY MOUNT NC 27803
THOMPSONS TREE SERVICE LLC            2482 PALMYRA RD PALMYRA TN 37142
THOMPSONS WINDOW CLEANING             28 S PLUM ST MT CARMEL PA 17851
THOMSON REUTERS                       510 OPPERMAN DR PO BOX 64833 ST PAUL MN 55164
THOMSON REUTERS LLC                   THOMSON RUETERS GRC PAYMENT CENTER PO BOX 6292 CAROL STREAM IL 60197
THOMYIA CARPENTER                     ADDRESS ON FILE
THONY JEUDI                           ADDRESS ON FILE
THOR STARLIN                          ADDRESS ON FILE
THORNBERRY BROWN LLC                  4550 MAIN ST STE 205 KANSAS CITY MO 64111
THORNDIKE ROAD ASSOCIATION            C/O GUILFORD REALTY GROUP INC PO BOX 10378 GREENSOBORO NC 27404
THOSE TREE GUYS LLC                   1750 NEMMO ROAD VINTON VA 24179
THREE G SERVICES INC                  585 HIBBS RD LOCKBOURNE OH 43137
THRESSA RUMBLEY                       ADDRESS ON FILE
THRISSIE DOHN                         ADDRESS ON FILE
THRONUS STEWART                       ADDRESS ON FILE
THUAN MAI                             ADDRESS ON FILE
THUAN MAI                             ADDRESS ON FILE
THUNDER SPENCER                       ADDRESS ON FILE
THUNDERHEAD REPAIRS                   3308 HWY 24 LIBERTY MS 39645
THURENZO SPEIGHT                      ADDRESS ON FILE
THURMAN BULLUCK                       ADDRESS ON FILE
THURMAN DUKE                          ADDRESS ON FILE
THURSTON RIVERS                       ADDRESS ON FILE
THUZI LLC                             ATTN ART BRADY, MANAGER 12000 N DALE MABRY HWY, STE 270 TAMPA FL 33618
TI-ANN ROSE                           ADDRESS ON FILE
TIA ANGELO                            ADDRESS ON FILE
TIA BAKER                             ADDRESS ON FILE
TIA BARNES                            ADDRESS ON FILE
TIA BOWSER                            ADDRESS ON FILE
TIA BRITTEN                           ADDRESS ON FILE
TIA BRUTON                            ADDRESS ON FILE
TIA BURKE                             ADDRESS ON FILE
TIA BURTON                            ADDRESS ON FILE
TIA CAMERON                           ADDRESS ON FILE
TIA CATLIN                            ADDRESS ON FILE
TIA DUNBAR                            ADDRESS ON FILE
TIA HARRIS                            ADDRESS ON FILE
TIA IVORY                             ADDRESS ON FILE
TIA JACKSON                           ADDRESS ON FILE
TIA JIMMIE                            ADDRESS ON FILE
TIA LYNCH                             ADDRESS ON FILE
TIA MACDONALD                         ADDRESS ON FILE
TIA MAHONE                            ADDRESS ON FILE
TIA MILLER                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1864 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2089 of 2235

Claim Name                          Address Information
TIA MONET FLORES                    ADDRESS ON FILE
TIA NICHOLS                         ADDRESS ON FILE
TIA OUTLAW                          ADDRESS ON FILE
TIA PAYNE                           ADDRESS ON FILE
TIA PERSHING                        ADDRESS ON FILE
TIA RHEA                            ADDRESS ON FILE
TIA SPOON                           ADDRESS ON FILE
TIA STEDMAN                         ADDRESS ON FILE
TIA THOMAS                          ADDRESS ON FILE
TIA THOMAS                          ADDRESS ON FILE
TIA VINING                          ADDRESS ON FILE
TIA WARD                            ADDRESS ON FILE
TIAH STEWART                        ADDRESS ON FILE
TIAJAH PADGETT                      ADDRESS ON FILE
TIAJIA CULMER                       ADDRESS ON FILE
TIAJUANA HORNE                      ADDRESS ON FILE
TIAKERIA HARTLEY                    ADDRESS ON FILE
TIANA DERAMOUS                      ADDRESS ON FILE
TIANA ELLIS                         ADDRESS ON FILE
TIANA GRUBB                         ADDRESS ON FILE
TIANA HICKS                         ADDRESS ON FILE
TIANA HOLLINS                       ADDRESS ON FILE
TIANA JONES                         ADDRESS ON FILE
TIANA JONES                         ADDRESS ON FILE
TIANA MOSELEY                       ADDRESS ON FILE
TIANA PAGE                          ADDRESS ON FILE
TIANA PAIGE                         ADDRESS ON FILE
TIANA SINGLETON                     ADDRESS ON FILE
TIANA THOMPSON                      ADDRESS ON FILE
TIANA TREVINO                       ADDRESS ON FILE
TIANA WALKER                        ADDRESS ON FILE
TIANA WHITE                         ADDRESS ON FILE
TIANA WILLIAMS                      ADDRESS ON FILE
TIANAH FULLMAN                      ADDRESS ON FILE
TIANAH POPE                         ADDRESS ON FILE
TIANDRA DICKERSON                   ADDRESS ON FILE
TIANGELA JOHNSON                    ADDRESS ON FILE
TIANNA CABBAGESTALK                 ADDRESS ON FILE
TIANNA CHRISTOPHER                  ADDRESS ON FILE
TIANNA COGER                        ADDRESS ON FILE
TIANNA DAWSON                       ADDRESS ON FILE
TIANNA DAWSON                       ADDRESS ON FILE
TIANNA DEVOID                       ADDRESS ON FILE
TIANNA DEVOID                       ADDRESS ON FILE
TIANNA DUTTON                       ADDRESS ON FILE
TIANNA FARROW                       ADDRESS ON FILE
TIANNA GARNETT                      ADDRESS ON FILE
TIANNA GLEATON                      ADDRESS ON FILE
TIANNA GREENE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1865 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2090 of 2235

Claim Name                         Address Information
TIANNA HINDES                      ADDRESS ON FILE
TIANNA JACKSON                     ADDRESS ON FILE
TIANNA JOHNSON                     ADDRESS ON FILE
TIANNA MOUNTZOURES                 ADDRESS ON FILE
TIANNA NOGUEIRA                    ADDRESS ON FILE
TIANNA PENN                        ADDRESS ON FILE
TIANNA ROBERTS                     ADDRESS ON FILE
TIANNA ROGERS                      ADDRESS ON FILE
TIANNA SHELLY                      ADDRESS ON FILE
TIANNA STEPHENSON                  ADDRESS ON FILE
TIANNA WATSON                      ADDRESS ON FILE
TIANNAH HARRISON                   ADDRESS ON FILE
TIANYA LOCKLEAR                    ADDRESS ON FILE
TIARA ALLEN                        ADDRESS ON FILE
TIARA BLUE                         ADDRESS ON FILE
TIARA BUCKLES                      ADDRESS ON FILE
TIARA BUTLER                       ADDRESS ON FILE
TIARA CARROLL                      ADDRESS ON FILE
TIARA CARTER                       ADDRESS ON FILE
TIARA CHAMBLISS                    ADDRESS ON FILE
TIARA CHILDS                       ADDRESS ON FILE
TIARA COCKERHAM                    ADDRESS ON FILE
TIARA COLEMAN                      ADDRESS ON FILE
TIARA COTTINGHAM                   ADDRESS ON FILE
TIARA DARBY                        ADDRESS ON FILE
TIARA GREEN                        ADDRESS ON FILE
TIARA GRIFFIN                      ADDRESS ON FILE
TIARA GUAGENTI                     ADDRESS ON FILE
TIARA HARDIN                       ADDRESS ON FILE
TIARA HODGE                        ADDRESS ON FILE
TIARA INGRAM                       ADDRESS ON FILE
TIARA KEITT                        ADDRESS ON FILE
TIARA LEWIS                        ADDRESS ON FILE
TIARA MACK                         ADDRESS ON FILE
TIARA MAILEY                       ADDRESS ON FILE
TIARA MCFARQUHAR                   ADDRESS ON FILE
TIARA MCGIRT                       ADDRESS ON FILE
TIARA MILLER                       ADDRESS ON FILE
TIARA MOORE                        ADDRESS ON FILE
TIARA MOTLEY                       ADDRESS ON FILE
TIARA NEWSOM                       ADDRESS ON FILE
TIARA PAIGE                        ADDRESS ON FILE
TIARA PINEDA                       ADDRESS ON FILE
TIARA REAVES                       ADDRESS ON FILE
TIARA ROPER                        ADDRESS ON FILE
TIARA RUSSELL                      ADDRESS ON FILE
TIARA SANDIFER                     ADDRESS ON FILE
TIARA SHANNON                      ADDRESS ON FILE
TIARA SPRUILL                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1866 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 2091 of 2235

Claim Name                          Address Information
TIARA VAN HOUTEN                    ADDRESS ON FILE
TIARA WILLIAMS                      ADDRESS ON FILE
TIARA WILLIAMS                      ADDRESS ON FILE
TIARA WORST                         ADDRESS ON FILE
TIARA YOUNG                         ADDRESS ON FILE
TIARAH TOWNSEND                     ADDRESS ON FILE
TIARE GREEN                         ADDRESS ON FILE
TIARE WALKER                        ADDRESS ON FILE
TIARIA FIKES                        ADDRESS ON FILE
TIARRA BAILEY                       ADDRESS ON FILE
TIARRA BENJAMIN                     ADDRESS ON FILE
TIARRA IVEY                         ADDRESS ON FILE
TIARRA LEONARD                      ADDRESS ON FILE
TIARRA MURCHISON                    ADDRESS ON FILE
TIARRA REED                         ADDRESS ON FILE
TIARRA VENABLE                      ADDRESS ON FILE
TIARRA WRIGHT                       ADDRESS ON FILE
TIASHAWN LOWERY                     ADDRESS ON FILE
TIASIA BROWN                        ADDRESS ON FILE
TIASIA NEWTON                       ADDRESS ON FILE
TIBIUS KEGLEY                       ADDRESS ON FILE
TICHINA COAXUM                      ADDRESS ON FILE
TICOBIA WHITTING WHITTING           ADDRESS ON FILE
TIDEWATER UTILITIES INC             PO BOX 826538 PHILADELPHIA PA 19182-6538
TIEARA BREWER                       ADDRESS ON FILE
TIEARZA LAWRENCE                    ADDRESS ON FILE
TIEHESHA MCCULLOUGH                 ADDRESS ON FILE
TIERA BATTLE                        ADDRESS ON FILE
TIERA DEWITT                        ADDRESS ON FILE
TIERA SPENCE                        ADDRESS ON FILE
TIERANNY HOLMES                     ADDRESS ON FILE
TIERNEY HOWARD                      ADDRESS ON FILE
TIERPOINT LLC                       ATTN RYAN CONNOLLY 12444 POWERSCOURT DR, STE 450 ST LOUIS MO 63131
TIERPOINT LLC                       PO BOX 82670 LINCOLN NE 68501
TIERRA BIRCH                        ADDRESS ON FILE
TIERRA CHAMPION                     ADDRESS ON FILE
TIERRA DAUBON                       ADDRESS ON FILE
TIERRA DONALDSON                    ADDRESS ON FILE
TIERRA EVERSLEY                     ADDRESS ON FILE
TIERRA GEATHERS                     ADDRESS ON FILE
TIERRA GOODRUM                      ADDRESS ON FILE
TIERRA HALL                         ADDRESS ON FILE
TIERRA HARRIS                       ADDRESS ON FILE
TIERRA KIRK                         ADDRESS ON FILE
TIERRA MCINTOSH                     ADDRESS ON FILE
TIERRA MERCER                       ADDRESS ON FILE
TIERRA MOODY                        ADDRESS ON FILE
TIERRA SAMANTHA MESSINA             ADDRESS ON FILE
TIERRA SLAUGHTER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1867 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2092 of 2235

Claim Name                           Address Information
TIERRA SMITH                         ADDRESS ON FILE
TIERRA STACKHOUSE                    ADDRESS ON FILE
TIERRA TOWNSEND                      ADDRESS ON FILE
TIERRA WILLIAMS                      ADDRESS ON FILE
TIERRA WINDHAM                       ADDRESS ON FILE
TIERRAH HERBERT                      ADDRESS ON FILE
TIERSA BOLYER-MENDEZ                 ADDRESS ON FILE
TIESE JOHNSON                        ADDRESS ON FILE
TIESHA CURTIS                        ADDRESS ON FILE
TIESHA TATE                          ADDRESS ON FILE
TIESHA WARD                          ADDRESS ON FILE
TIESHAE STEWART                      ADDRESS ON FILE
TIEZAYAH CUMMINGS                    ADDRESS ON FILE
TIFFANEE WILSON                      ADDRESS ON FILE
TIFFANEY HOOD                        ADDRESS ON FILE
TIFFANI BALDWIN                      ADDRESS ON FILE
TIFFANI BELL                         ADDRESS ON FILE
TIFFANI BELTRAN                      ADDRESS ON FILE
TIFFANI BRYSON                       ADDRESS ON FILE
TIFFANI CROCKER                      ADDRESS ON FILE
TIFFANI DIDLEY                       ADDRESS ON FILE
TIFFANI DIXON                        ADDRESS ON FILE
TIFFANI FERGUSON                     ADDRESS ON FILE
TIFFANI HARVEY                       ADDRESS ON FILE
TIFFANI HILL                         ADDRESS ON FILE
TIFFANI HOLMBERG                     ADDRESS ON FILE
TIFFANI KELLEY                       ADDRESS ON FILE
TIFFANI MCGRADY                      ADDRESS ON FILE
TIFFANI SPROUSE                      ADDRESS ON FILE
TIFFANI SUMMERS                      ADDRESS ON FILE
TIFFANI WALKER                       ADDRESS ON FILE
TIFFANIE COLEMAN                     ADDRESS ON FILE
TIFFANIE DESLANDES                   ADDRESS ON FILE
TIFFANIE SHOCKLEY                    ADDRESS ON FILE
TIFFANIE SMART                       ADDRESS ON FILE
TIFFANIE SUNDERLAND                  ADDRESS ON FILE
TIFFANIE SURRATT                     ADDRESS ON FILE
TIFFANIE WHITTAKER                   ADDRESS ON FILE
TIFFANT GREENAWAY                    ADDRESS ON FILE
TIFFANY ABRAHAM-CINTRON              ADDRESS ON FILE
TIFFANY ADAMS                        ADDRESS ON FILE
TIFFANY AGOSTO                       ADDRESS ON FILE
TIFFANY ALONSO                       ADDRESS ON FILE
TIFFANY AMBURN                       ADDRESS ON FILE
TIFFANY ANTAYA                       ADDRESS ON FILE
TIFFANY ARRUDA                       ADDRESS ON FILE
TIFFANY AUSTIN                       ADDRESS ON FILE
TIFFANY BALDWIN                      ADDRESS ON FILE
TIFFANY BALLARD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1868 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2093 of 2235

Claim Name                          Address Information
TIFFANY BANGAL                      ADDRESS ON FILE
TIFFANY BANKS                       ADDRESS ON FILE
TIFFANY BARTGIS                     ADDRESS ON FILE
TIFFANY BASENBERG                   ADDRESS ON FILE
TIFFANY BASSETT                     ADDRESS ON FILE
TIFFANY BELCHER                     ADDRESS ON FILE
TIFFANY BERK                        ADDRESS ON FILE
TIFFANY BERRY                       ADDRESS ON FILE
TIFFANY BLACK                       ADDRESS ON FILE
TIFFANY BLACK                       ADDRESS ON FILE
TIFFANY BLAKELY                     ADDRESS ON FILE
TIFFANY BODDIFORD                   ADDRESS ON FILE
TIFFANY BONAVENTURE                 ADDRESS ON FILE
TIFFANY BONESTEEL                   ADDRESS ON FILE
TIFFANY BOSTWICK                    ADDRESS ON FILE
TIFFANY BOYTER                      ADDRESS ON FILE
TIFFANY BREWINGTON                  ADDRESS ON FILE
TIFFANY BRINKLEY                    ADDRESS ON FILE
TIFFANY BRISTOW                     ADDRESS ON FILE
TIFFANY BROOKS                      ADDRESS ON FILE
TIFFANY BROOKS                      ADDRESS ON FILE
TIFFANY BROOKS                      ADDRESS ON FILE
TIFFANY BROWN                       ADDRESS ON FILE
TIFFANY BROWN                       ADDRESS ON FILE
TIFFANY BROWN                       ADDRESS ON FILE
TIFFANY BROWN                       ADDRESS ON FILE
TIFFANY BROWN                       ADDRESS ON FILE
TIFFANY BROYLES                     ADDRESS ON FILE
TIFFANY CAMPBELL                    ADDRESS ON FILE
TIFFANY CAMPBELL                    ADDRESS ON FILE
TIFFANY CARLTON                     ADDRESS ON FILE
TIFFANY CARR                        ADDRESS ON FILE
TIFFANY CASH                        ADDRESS ON FILE
TIFFANY CATHERMAN                   ADDRESS ON FILE
TIFFANY CHADWICK                    ADDRESS ON FILE
TIFFANY CHIMERA                     ADDRESS ON FILE
TIFFANY CHISUM                      ADDRESS ON FILE
TIFFANY CHOBANIAN                   ADDRESS ON FILE
TIFFANY CLARK                       ADDRESS ON FILE
TIFFANY CLAYTON                     ADDRESS ON FILE
TIFFANY CLIFTON                     ADDRESS ON FILE
TIFFANY COLEMAN                     ADDRESS ON FILE
TIFFANY COLLINS                     ADDRESS ON FILE
TIFFANY CONKLIN                     ADDRESS ON FILE
TIFFANY COTE                        ADDRESS ON FILE
TIFFANY CRAVEN                      ADDRESS ON FILE
TIFFANY CRAWFORD                    ADDRESS ON FILE
TIFFANY CRITCHFIELD                 ADDRESS ON FILE
TIFFANY CRUZ                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1869 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2094 of 2235

Claim Name                        Address Information
TIFFANY CRUZ                      ADDRESS ON FILE
TIFFANY DAVID                     ADDRESS ON FILE
TIFFANY DAVIS                     ADDRESS ON FILE
TIFFANY DAVIS                     ADDRESS ON FILE
TIFFANY DAVIS                     ADDRESS ON FILE
TIFFANY DAVIS                     ADDRESS ON FILE
TIFFANY DAVIS                     ADDRESS ON FILE
TIFFANY DOUGLAS                   ADDRESS ON FILE
TIFFANY DUCK                      ADDRESS ON FILE
TIFFANY DUKE                      ADDRESS ON FILE
TIFFANY DULEY                     ADDRESS ON FILE
TIFFANY ELDRETH                   ADDRESS ON FILE
TIFFANY ENGMAN                    ADDRESS ON FILE
TIFFANY EVANS                     ADDRESS ON FILE
TIFFANY EVELY                     ADDRESS ON FILE
TIFFANY FERGUSON                  ADDRESS ON FILE
TIFFANY FINLEY                    ADDRESS ON FILE
TIFFANY FLOWERS                   ADDRESS ON FILE
TIFFANY FRANKS                    ADDRESS ON FILE
TIFFANY FRAZIER                   ADDRESS ON FILE
TIFFANY FUQUA                     ADDRESS ON FILE
TIFFANY GALBREATH                 ADDRESS ON FILE
TIFFANY GALLOWAY                  ADDRESS ON FILE
TIFFANY GARRETT                   ADDRESS ON FILE
TIFFANY GARRIS                    ADDRESS ON FILE
TIFFANY GIBSON                    ADDRESS ON FILE
TIFFANY GILMORE                   ADDRESS ON FILE
TIFFANY GINN                      ADDRESS ON FILE
TIFFANY GORDON                    ADDRESS ON FILE
TIFFANY GRASTY                    ADDRESS ON FILE
TIFFANY GRAVES                    ADDRESS ON FILE
TIFFANY GRECO                     ADDRESS ON FILE
TIFFANY GREER                     ADDRESS ON FILE
TIFFANY GRESH                     ADDRESS ON FILE
TIFFANY GRIMM                     ADDRESS ON FILE
TIFFANY HALE                      ADDRESS ON FILE
TIFFANY HALL                      ADDRESS ON FILE
TIFFANY HARDIN                    ADDRESS ON FILE
TIFFANY HARMON                    ADDRESS ON FILE
TIFFANY HASSON                    ADDRESS ON FILE
TIFFANY HAUGLE                    ADDRESS ON FILE
TIFFANY HAUSER                    ADDRESS ON FILE
TIFFANY HAYNES                    ADDRESS ON FILE
TIFFANY HECKER                    ADDRESS ON FILE
TIFFANY HENDRICKS                 ADDRESS ON FILE
TIFFANY HETZEL                    ADDRESS ON FILE
TIFFANY HIMMELMAN                 ADDRESS ON FILE
TIFFANY HODGES                    ADDRESS ON FILE
TIFFANY HOLCOMB                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1870 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2095 of 2235

Claim Name                         Address Information
TIFFANY HOLLOPETER                 ADDRESS ON FILE
TIFFANY HORTON                     ADDRESS ON FILE
TIFFANY HOSKINS                    ADDRESS ON FILE
TIFFANY HOUGH                      ADDRESS ON FILE
TIFFANY HOWARD                     ADDRESS ON FILE
TIFFANY HOWELL                     ADDRESS ON FILE
TIFFANY HOWLE                      ADDRESS ON FILE
TIFFANY HOZAK                      ADDRESS ON FILE
TIFFANY HUDGINS                    ADDRESS ON FILE
TIFFANY JAMES                      ADDRESS ON FILE
TIFFANY JARNAGIN                   ADDRESS ON FILE
TIFFANY JOHNSON                    ADDRESS ON FILE
TIFFANY JOHNSON                    ADDRESS ON FILE
TIFFANY JONES                      ADDRESS ON FILE
TIFFANY JONES                      ADDRESS ON FILE
TIFFANY JORDAN                     ADDRESS ON FILE
TIFFANY JORDAN                     ADDRESS ON FILE
TIFFANY KEMP                       ADDRESS ON FILE
TIFFANY KEY                        ADDRESS ON FILE
TIFFANY KIRBY                      ADDRESS ON FILE
TIFFANY KLINK                      ADDRESS ON FILE
TIFFANY KROLICZAK                  ADDRESS ON FILE
TIFFANY LASLEY                     ADDRESS ON FILE
TIFFANY LATTA                      ADDRESS ON FILE
TIFFANY LAWLEY                     ADDRESS ON FILE
TIFFANY LAWSON                     ADDRESS ON FILE
TIFFANY LAWVER                     ADDRESS ON FILE
TIFFANY LEACH                      ADDRESS ON FILE
TIFFANY LEBRON-HOWLETT             ADDRESS ON FILE
TIFFANY LEE                        ADDRESS ON FILE
TIFFANY LEWIS                      ADDRESS ON FILE
TIFFANY LEWIS                      ADDRESS ON FILE
TIFFANY LINDLEY                    ADDRESS ON FILE
TIFFANY LOCKLEAR                   ADDRESS ON FILE
TIFFANY LODEWYKS                   ADDRESS ON FILE
TIFFANY LONG                       ADDRESS ON FILE
TIFFANY LOVE                       ADDRESS ON FILE
TIFFANY LOVE                       ADDRESS ON FILE
TIFFANY LOWE                       ADDRESS ON FILE
TIFFANY LUCAS                      ADDRESS ON FILE
TIFFANY LYNCH                      ADDRESS ON FILE
TIFFANY MADDEN                     ADDRESS ON FILE
TIFFANY MARSHALL                   ADDRESS ON FILE
TIFFANY MARTIN                     ADDRESS ON FILE
TIFFANY MARTIN                     ADDRESS ON FILE
TIFFANY MAXWELL                    ADDRESS ON FILE
TIFFANY MCGILL                     ADDRESS ON FILE
TIFFANY MCIVER                     ADDRESS ON FILE
TIFFANY MCNAIR                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1871 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2096 of 2235

Claim Name                         Address Information
TIFFANY MCNEILL                    ADDRESS ON FILE
TIFFANY MCPHERSON                  ADDRESS ON FILE
TIFFANY MCVEIGH                    ADDRESS ON FILE
TIFFANY MEEKER                     ADDRESS ON FILE
TIFFANY MEJIA                      ADDRESS ON FILE
TIFFANY MONROE                     ADDRESS ON FILE
TIFFANY MOORE                      ADDRESS ON FILE
TIFFANY MOORE                      ADDRESS ON FILE
TIFFANY MORRIS                     ADDRESS ON FILE
TIFFANY MULLN                      ADDRESS ON FILE
TIFFANY MURPHY                     ADDRESS ON FILE
TIFFANY NARDI                      ADDRESS ON FILE
TIFFANY NEWMAN                     ADDRESS ON FILE
TIFFANY NIX                        ADDRESS ON FILE
TIFFANY NOESNER                    ADDRESS ON FILE
TIFFANY ODOM                       ADDRESS ON FILE
TIFFANY ORNDORFF                   ADDRESS ON FILE
TIFFANY OSET                       ADDRESS ON FILE
TIFFANY OSICKEY                    ADDRESS ON FILE
TIFFANY OVERLY                     ADDRESS ON FILE
TIFFANY PAGANO                     ADDRESS ON FILE
TIFFANY PARCELL                    ADDRESS ON FILE
TIFFANY PARKER                     ADDRESS ON FILE
TIFFANY PEMBERTON                  ADDRESS ON FILE
TIFFANY PERIDORE                   ADDRESS ON FILE
TIFFANY PHILLIPS                   ADDRESS ON FILE
TIFFANY PIERCE                     ADDRESS ON FILE
TIFFANY PITTS                      ADDRESS ON FILE
TIFFANY POMROY                     ADDRESS ON FILE
TIFFANY PRESTON                    ADDRESS ON FILE
TIFFANY PYFROM                     ADDRESS ON FILE
TIFFANY RANDALL                    ADDRESS ON FILE
TIFFANY RAYFORD                    ADDRESS ON FILE
TIFFANY REED                       ADDRESS ON FILE
TIFFANY REYNOLDS                   ADDRESS ON FILE
TIFFANY RICE                       ADDRESS ON FILE
TIFFANY RICHARDSON                 ADDRESS ON FILE
TIFFANY RICHARDSON                 ADDRESS ON FILE
TIFFANY ROBINSON                   ADDRESS ON FILE
TIFFANY ROBINSON                   ADDRESS ON FILE
TIFFANY RODRIGUEZ                  ADDRESS ON FILE
TIFFANY RODRIGUEZ                  ADDRESS ON FILE
TIFFANY ROGERS                     ADDRESS ON FILE
TIFFANY ROMERO                     ADDRESS ON FILE
TIFFANY ROSS                       ADDRESS ON FILE
TIFFANY ROTHWELL                   ADDRESS ON FILE
TIFFANY ROWELL                     ADDRESS ON FILE
TIFFANY ROYAL                      ADDRESS ON FILE
TIFFANY RUSH                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1872 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2097 of 2235

Claim Name                           Address Information
TIFFANY SALE                         ADDRESS ON FILE
TIFFANY SAVAGE                       ADDRESS ON FILE
TIFFANY SCALETTI                     ADDRESS ON FILE
TIFFANY SCHEBISH                     ADDRESS ON FILE
TIFFANY SCHULTZ                      ADDRESS ON FILE
TIFFANY SCOTT                        ADDRESS ON FILE
TIFFANY SCOTT                        ADDRESS ON FILE
TIFFANY SHAFFER                      ADDRESS ON FILE
TIFFANY SHROYER                      ADDRESS ON FILE
TIFFANY SIEPIETOWSKI                 ADDRESS ON FILE
TIFFANY SIMMONS                      ADDRESS ON FILE
TIFFANY SITTON                       ADDRESS ON FILE
TIFFANY SKINNER                      ADDRESS ON FILE
TIFFANY SLOANE                       ADDRESS ON FILE
TIFFANY SMITH                        ADDRESS ON FILE
TIFFANY SOWELL                       ADDRESS ON FILE
TIFFANY SOZIO                        ADDRESS ON FILE
TIFFANY STARKS                       ADDRESS ON FILE
TIFFANY STEPTOE                      ADDRESS ON FILE
TIFFANY STEVENS                      ADDRESS ON FILE
TIFFANY STOVER                       ADDRESS ON FILE
TIFFANY STRACHAN                     ADDRESS ON FILE
TIFFANY STRADFORD                    ADDRESS ON FILE
TIFFANY STRONG                       ADDRESS ON FILE
TIFFANY TAGGART                      ADDRESS ON FILE
TIFFANY TANNER                       ADDRESS ON FILE
TIFFANY TAYLOR                       ADDRESS ON FILE
TIFFANY TAYLOR                       ADDRESS ON FILE
TIFFANY THOMAS                       ADDRESS ON FILE
TIFFANY THOMAS                       ADDRESS ON FILE
TIFFANY THORNE                       ADDRESS ON FILE
TIFFANY THWEATT                      ADDRESS ON FILE
TIFFANY TILLERY                      ADDRESS ON FILE
TIFFANY TOOTLE                       ADDRESS ON FILE
TIFFANY TRAMONTANA                   ADDRESS ON FILE
TIFFANY TRESE                        ADDRESS ON FILE
TIFFANY TROOK                        ADDRESS ON FILE
TIFFANY TROUTT                       ADDRESS ON FILE
TIFFANY TYAHLA                       ADDRESS ON FILE
TIFFANY VANHOUSEN                    ADDRESS ON FILE
TIFFANY VISE                         ADDRESS ON FILE
TIFFANY WALKER                       ADDRESS ON FILE
TIFFANY WAREH                        ADDRESS ON FILE
TIFFANY WATERS                       ADDRESS ON FILE
TIFFANY WEAVER                       ADDRESS ON FILE
TIFFANY WEISGARBER                   ADDRESS ON FILE
TIFFANY WELLMAN                      ADDRESS ON FILE
TIFFANY WIANT                        ADDRESS ON FILE
TIFFANY WICKLINE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1873 OF 2008
                                              RUBY TUESDAY
                     Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 2098 of 2235

Claim Name                          Address Information
TIFFANY WILBURN                     ADDRESS ON FILE
TIFFANY WILKINS                     ADDRESS ON FILE
TIFFANY WILLIAMS                    ADDRESS ON FILE
TIFFANY WILLIAMS                    ADDRESS ON FILE
TIFFANY WILSON                      ADDRESS ON FILE
TIFFANY WOMACK                      ADDRESS ON FILE
TIFFANY WOODARD                     ADDRESS ON FILE
TIFFANY WOODY                       ADDRESS ON FILE
TIFFANY WRIGHT                      ADDRESS ON FILE
TIFFANY WYNDER                      ADDRESS ON FILE
TIFFANY YANNIELLI                   ADDRESS ON FILE
TIFFANY YARBOROUGH                  ADDRESS ON FILE
TIFFANY YATES                       ADDRESS ON FILE
TIFFANY ZAGWYN                      ADDRESS ON FILE
TIFFANY ZUFALL                      ADDRESS ON FILE
TIFFFANY HARVEY                     ADDRESS ON FILE
TIFFFANY ORAM                       ADDRESS ON FILE
TIFFINEE HARVEY                     ADDRESS ON FILE
TIFT COUNTY HEALTH DEPARTMENT       305 E 12TH ST PO BOX 715 TIFTON GA 31794
TIFT COUNTY TAX COMMISSIONER        PO BOX 930 TIFTON GA 31793
TIGANIE LIVINGSTON                  ADDRESS ON FILE
TIGE KENNEDY                        ADDRESS ON FILE
TIGER BARNES                        ADDRESS ON FILE
TIGER INC                           1422 E 71ST ST, STE J TULSA OK 74136
TIGER PAWS CARPET CLEANING          6047 EXECUTIVE CENTRE DR 1 MEMPHIS TN 38134
TIGHREESE SEAHORN                   ADDRESS ON FILE
TIGIST AYALEW                       ADDRESS ON FILE
TIGIST GETACHEW                     ADDRESS ON FILE
TIINITA MITCHELL                    ADDRESS ON FILE
TIJA MORGAN                         ADDRESS ON FILE
TIJAH RAYMOND                       ADDRESS ON FILE
TIJAN BOYE                          ADDRESS ON FILE
TIJUAN HOLLOWAY                     ADDRESS ON FILE
TIJUN RUDOLPH                       ADDRESS ON FILE
TIKERIA BROWN                       ADDRESS ON FILE
TIKERRANEY PAGE                     ADDRESS ON FILE
TIKEYO BERRY                        ADDRESS ON FILE
TIKILYA HAYES                       ADDRESS ON FILE
TIKISHA DOZIER                      ADDRESS ON FILE
TILLSBOROUGH COUNTY TAX COLLECTOR   PO BOX 30012 TAMPA FL 33630
TILO SMITH                          ADDRESS ON FILE
TILTON DAVIS                        ADDRESS ON FILE
TILYANA SPANN                       ADDRESS ON FILE
TILYSHA HAILEY                      ADDRESS ON FILE
TIM ADAMS                           ADDRESS ON FILE
TIM BECKER                          ADDRESS ON FILE
TIM BOYLES                          ADDRESS ON FILE
TIM BRACKETT                        ADDRESS ON FILE
TIM BURNETT                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1874 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 2099 of 2235

Claim Name                          Address Information
TIM CALDWELL                        ADDRESS ON FILE
TIM CHRISTIAN                       ADDRESS ON FILE
TIM COLLINS                         ADDRESS ON FILE
TIM ECKSTEIN                        ADDRESS ON FILE
TIM FRIED                           ADDRESS ON FILE
TIM FUEGLEIN                        ADDRESS ON FILE
TIM FULCHER                         ADDRESS ON FILE
TIM GAGE                            ADDRESS ON FILE
TIM GAGE                            ADDRESS ON FILE
TIM GEARHART                        ADDRESS ON FILE
TIM HANNA                           ADDRESS ON FILE
TIM JONES                           ADDRESS ON FILE
TIM JONES                           ADDRESS ON FILE
TIM KETCHAM                         ADDRESS ON FILE
TIM MAHONEY                         ADDRESS ON FILE
TIM MCCOY                           ADDRESS ON FILE
TIM SIMPSON                         ADDRESS ON FILE
TIM SMITH                           ADDRESS ON FILE
TIM TROWELL                         ADDRESS ON FILE
TIM TYSVER                          ADDRESS ON FILE
TIM WESTENFELD                      ADDRESS ON FILE
TIM WHITMER                         ADDRESS ON FILE
TIM WRIGHT                          ADDRESS ON FILE
TIMARA DADES                        ADDRESS ON FILE
TIMAYA TATE                         ADDRESS ON FILE
TIMBER JOHNSON                      ADDRESS ON FILE
TIMBER RUN GARDENS                  4350 WEST PIKE ZANESVILLE OH 43701
TIME VALUE SOFTWARE                 22 MAUCHLY IRVINE CA 92618
TIME WARNER CABLE OF NYC            PO BOX 742663 CINCINNATI OH 45274-2663
TIMEAK BARLEY                       ADDRESS ON FILE
TIMEKA FISHER                       ADDRESS ON FILE
TIMELVION EVANS                     ADDRESS ON FILE
TIMERRICK GUNNELS                   ADDRESS ON FILE
TIMES HERALD RECORD                 LOCAL MEDIA PO BOX 650218 DALLAS TX 75265
TIMES SQUARE TOWER ASSOCIATES LLC   MINTZ, LEVIN, COHN, FERRIS, ATTN: STUART A. OFFNER, ESQ. ONE FINANCIAL CENTER
                                    BOSTON MA 02111
TIMES SQUARE TOWER ASSOCIATES LLC   C/O BOSTON PROPERTIES, INC. 599 LEXINGTON AVE., SUITE 1800 ATTN: ROBERT E.
                                    SELSAM, SVP NEW YORK NY 10022
TIMES SQUARE TOWER ASSOCIATES LLC   MATTHEW W. MAYER, SVP, REGIONAL GC C/O BOSTON PROPERTIES, INC. 599 LEXINGTON
                                    AVE., SUITE 1800 NEW YORK NY 10022
TIMES SQUARE TOWER ASSOCIATES LLC   600 MAMARONECK AVE, 4TH FL ATTN: MARK H. GOLDBERG, ESQ. HARRISON NY 10528
TIMIA INGRAM                        ADDRESS ON FILE
TIMIA IRBY                          ADDRESS ON FILE
TIMIA OWENS                         ADDRESS ON FILE
TIMIA WHITAKER                      ADDRESS ON FILE
TIMIA WILLIS                        ADDRESS ON FILE
TIMIKA BYRD                         ADDRESS ON FILE
TIMIYISIA REYNOLDS                  ADDRESS ON FILE
TIMMEY BROWN                        ADDRESS ON FILE
TIMMIA HINES                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                           Page 1875 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 2100 of 2235

Claim Name                         Address Information
TIMMIE MITCHELL                    ADDRESS ON FILE
TIMMIE SAWYERS                     ADDRESS ON FILE
TIMMONS GRP INC                    1001 BOULDERS PKWY STE 300 RICHMOND VA 23225
TIMMOTHY GLADYSZ                   ADDRESS ON FILE
TIMMOTHY LENNON                    ADDRESS ON FILE
TIMMY BAYES                        ADDRESS ON FILE
TIMMY LLOYD                        ADDRESS ON FILE
TIMMY WRIGHT                       ADDRESS ON FILE
TIMOTHY ADAMS                      ADDRESS ON FILE
TIMOTHY AGERTON                    ADDRESS ON FILE
TIMOTHY ALLISON                    ADDRESS ON FILE
TIMOTHY ALLISON                    ADDRESS ON FILE
TIMOTHY ASBILL                     ADDRESS ON FILE
TIMOTHY ASHWELL                    ADDRESS ON FILE
TIMOTHY AZOR                       ADDRESS ON FILE
TIMOTHY BAILEY                     ADDRESS ON FILE
TIMOTHY BAILEY                     ADDRESS ON FILE
TIMOTHY BALDWIN                    ADDRESS ON FILE
TIMOTHY BANKS                      ADDRESS ON FILE
TIMOTHY BARNES                     ADDRESS ON FILE
TIMOTHY BARNES                     ADDRESS ON FILE
TIMOTHY BASSETT                    ADDRESS ON FILE
TIMOTHY BATES                      ADDRESS ON FILE
TIMOTHY BEASLEY JR                 ADDRESS ON FILE
TIMOTHY BEEBER                     ADDRESS ON FILE
TIMOTHY BEOUGHER                   ADDRESS ON FILE
TIMOTHY BIERNACKI                  ADDRESS ON FILE
TIMOTHY BINGIEL                    ADDRESS ON FILE
TIMOTHY BISHOP                     ADDRESS ON FILE
TIMOTHY BLAIR                      ADDRESS ON FILE
TIMOTHY BLAND                      ADDRESS ON FILE
TIMOTHY BRANCH                     ADDRESS ON FILE
TIMOTHY BRANDON                    ADDRESS ON FILE
TIMOTHY BRENNAN                    ADDRESS ON FILE
TIMOTHY BREWER                     ADDRESS ON FILE
TIMOTHY BRINKLEY                   ADDRESS ON FILE
TIMOTHY BROUSSARD                  ADDRESS ON FILE
TIMOTHY BROWN                      ADDRESS ON FILE
TIMOTHY BROWN                      ADDRESS ON FILE
TIMOTHY BRUTON                     ADDRESS ON FILE
TIMOTHY BULLINGTON                 ADDRESS ON FILE
TIMOTHY BURKE                      ADDRESS ON FILE
TIMOTHY BURNS                      ADDRESS ON FILE
TIMOTHY BYRD                       ADDRESS ON FILE
TIMOTHY CARPENTER                  ADDRESS ON FILE
TIMOTHY CASSIDY                    ADDRESS ON FILE
TIMOTHY CLARK                      ADDRESS ON FILE
TIMOTHY COOK                       ADDRESS ON FILE
TIMOTHY CORWONSKI                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1876 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2101 of 2235

Claim Name                         Address Information
TIMOTHY COSSELMON                  ADDRESS ON FILE
TIMOTHY COWART                     ADDRESS ON FILE
TIMOTHY COX                        ADDRESS ON FILE
TIMOTHY COX                        ADDRESS ON FILE
TIMOTHY COYNE                      ADDRESS ON FILE
TIMOTHY CRAWFORD                   ADDRESS ON FILE
TIMOTHY CROSBY                     ADDRESS ON FILE
TIMOTHY DAILEY                     ADDRESS ON FILE
TIMOTHY DASNO                      ADDRESS ON FILE
TIMOTHY DAVENPORT                  ADDRESS ON FILE
TIMOTHY DAVIS                      ADDRESS ON FILE
TIMOTHY DAVIS JR                   ADDRESS ON FILE
TIMOTHY DELGADO                    ADDRESS ON FILE
TIMOTHY DENNIS                     ADDRESS ON FILE
TIMOTHY DEVENING                   ADDRESS ON FILE
TIMOTHY DIGGS                      ADDRESS ON FILE
TIMOTHY DILLON                     ADDRESS ON FILE
TIMOTHY DISHMOND                   ADDRESS ON FILE
TIMOTHY DOHERTY                    ADDRESS ON FILE
TIMOTHY DONESKI                    ADDRESS ON FILE
TIMOTHY DOW                        ADDRESS ON FILE
TIMOTHY DRIVER                     ADDRESS ON FILE
TIMOTHY DUCHARME                   ADDRESS ON FILE
TIMOTHY DUCKWORTH                  ADDRESS ON FILE
TIMOTHY DUPREE                     ADDRESS ON FILE
TIMOTHY E CASTEEN                  ADDRESS ON FILE
TIMOTHY E STARLING                 ADDRESS ON FILE
TIMOTHY EDWARDS                    ADDRESS ON FILE
TIMOTHY EDWARDS                    ADDRESS ON FILE
TIMOTHY ELLIOTT                    ADDRESS ON FILE
TIMOTHY ENGLEMAN                   ADDRESS ON FILE
TIMOTHY ENGLISH                    ADDRESS ON FILE
TIMOTHY EVANS                      ADDRESS ON FILE
TIMOTHY EWING                      ADDRESS ON FILE
TIMOTHY FANTOM                     ADDRESS ON FILE
TIMOTHY FASHOLA                    ADDRESS ON FILE
TIMOTHY FEAGANES                   ADDRESS ON FILE
TIMOTHY FITZGERALD                 ADDRESS ON FILE
TIMOTHY FLANAGAN                   ADDRESS ON FILE
TIMOTHY FOOTE                      ADDRESS ON FILE
TIMOTHY FOWLER                     ADDRESS ON FILE
TIMOTHY FRANKLIN                   ADDRESS ON FILE
TIMOTHY FREEDLE                    ADDRESS ON FILE
TIMOTHY FRICKE                     ADDRESS ON FILE
TIMOTHY FRITZ                      ADDRESS ON FILE
TIMOTHY FURMAN                     ADDRESS ON FILE
TIMOTHY GALLOWAY                   ADDRESS ON FILE
TIMOTHY GARLAND                    ADDRESS ON FILE
TIMOTHY GARRETT                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1877 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2102 of 2235

Claim Name                         Address Information
TIMOTHY GATES                      ADDRESS ON FILE
TIMOTHY GAUTREAU                   ADDRESS ON FILE
TIMOTHY GELZER                     ADDRESS ON FILE
TIMOTHY GILLON                     ADDRESS ON FILE
TIMOTHY GOINS                      ADDRESS ON FILE
TIMOTHY GOLLADAY                   ADDRESS ON FILE
TIMOTHY GRAYSON                    ADDRESS ON FILE
TIMOTHY GREEN                      ADDRESS ON FILE
TIMOTHY GRIMS                      ADDRESS ON FILE
TIMOTHY GROAH                      ADDRESS ON FILE
TIMOTHY GURGIR                     ADDRESS ON FILE
TIMOTHY HALES                      ADDRESS ON FILE
TIMOTHY HAMLIN                     ADDRESS ON FILE
TIMOTHY HANNAH                     ADDRESS ON FILE
TIMOTHY HARDEN                     ADDRESS ON FILE
TIMOTHY HARESIGN                   ADDRESS ON FILE
TIMOTHY HARPER                     ADDRESS ON FILE
TIMOTHY HAWKINS                    ADDRESS ON FILE
TIMOTHY HAWKINS                    ADDRESS ON FILE
TIMOTHY HEALD                      ADDRESS ON FILE
TIMOTHY HENLEY                     ADDRESS ON FILE
TIMOTHY HNATIO                     ADDRESS ON FILE
TIMOTHY HOLTON                     ADDRESS ON FILE
TIMOTHY HOPPLE JR                  ADDRESS ON FILE
TIMOTHY HORAN                      ADDRESS ON FILE
TIMOTHY HOWARD                     ADDRESS ON FILE
TIMOTHY HOWELL                     ADDRESS ON FILE
TIMOTHY HUCKABAY                   ADDRESS ON FILE
TIMOTHY HUFFMAN II                 ADDRESS ON FILE
TIMOTHY HUIZER                     ADDRESS ON FILE
TIMOTHY HULTZMAN                   ADDRESS ON FILE
TIMOTHY HUNTER                     ADDRESS ON FILE
TIMOTHY HUNTINGTON                 ADDRESS ON FILE
TIMOTHY HURLEY                     ADDRESS ON FILE
TIMOTHY HUSSEY                     ADDRESS ON FILE
TIMOTHY JOHNSON                    ADDRESS ON FILE
TIMOTHY JOHNSON JR                 ADDRESS ON FILE
TIMOTHY JONES                      ADDRESS ON FILE
TIMOTHY JONES                      ADDRESS ON FILE
TIMOTHY JONES                      ADDRESS ON FILE
TIMOTHY JONES                      ADDRESS ON FILE
TIMOTHY JUDGE                      ADDRESS ON FILE
TIMOTHY KATES                      ADDRESS ON FILE
TIMOTHY KENNEY                     ADDRESS ON FILE
TIMOTHY KENT                       ADDRESS ON FILE
TIMOTHY KERNAN                     ADDRESS ON FILE
TIMOTHY KEY                        ADDRESS ON FILE
TIMOTHY KOENIG                     ADDRESS ON FILE
TIMOTHY LANKFORD                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1878 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2103 of 2235

Claim Name                         Address Information
TIMOTHY LAUBACH                    ADDRESS ON FILE
TIMOTHY LEE                        ADDRESS ON FILE
TIMOTHY LEE                        ADDRESS ON FILE
TIMOTHY MACGILFREY                 ADDRESS ON FILE
TIMOTHY MALONE                     ADDRESS ON FILE
TIMOTHY MALY                       ADDRESS ON FILE
TIMOTHY MANN                       ADDRESS ON FILE
TIMOTHY MAPP                       ADDRESS ON FILE
TIMOTHY MARSHALL                   ADDRESS ON FILE
TIMOTHY MARSHALL                   ADDRESS ON FILE
TIMOTHY MARTIN                     ADDRESS ON FILE
TIMOTHY MAXWELL                    ADDRESS ON FILE
TIMOTHY MAYER                      ADDRESS ON FILE
TIMOTHY MCDONALD                   ADDRESS ON FILE
TIMOTHY MCGUIRE                    ADDRESS ON FILE
TIMOTHY MCKNIGHT                   ADDRESS ON FILE
TIMOTHY MCNEAL                     ADDRESS ON FILE
TIMOTHY MICHENER HARLEY            ADDRESS ON FILE
TIMOTHY MILBOURNE                  ADDRESS ON FILE
TIMOTHY MOORE                      ADDRESS ON FILE
TIMOTHY MORSE                      ADDRESS ON FILE
TIMOTHY NORTHRUP                   ADDRESS ON FILE
TIMOTHY OBRIEN                     ADDRESS ON FILE
TIMOTHY OLDS                       ADDRESS ON FILE
TIMOTHY OLEARY                     ADDRESS ON FILE
TIMOTHY OROURKE                    ADDRESS ON FILE
TIMOTHY OUTLAND                    ADDRESS ON FILE
TIMOTHY PADGETT                    ADDRESS ON FILE
TIMOTHY PALMER                     ADDRESS ON FILE
TIMOTHY PANNELL                    ADDRESS ON FILE
TIMOTHY PARHAM                     ADDRESS ON FILE
TIMOTHY PARKER                     ADDRESS ON FILE
TIMOTHY PARKER                     ADDRESS ON FILE
TIMOTHY PARSONS                    ADDRESS ON FILE
TIMOTHY PARTIN                     ADDRESS ON FILE
TIMOTHY PATRICK                    ADDRESS ON FILE
TIMOTHY PAUL                       ADDRESS ON FILE
TIMOTHY PERRINO                    ADDRESS ON FILE
TIMOTHY PETTIGREW                  ADDRESS ON FILE
TIMOTHY PHAN                       ADDRESS ON FILE
TIMOTHY PHILLIPS                   ADDRESS ON FILE
TIMOTHY POTTS                      ADDRESS ON FILE
TIMOTHY PRETTY                     ADDRESS ON FILE
TIMOTHY QUIROGA                    ADDRESS ON FILE
TIMOTHY RAINIER                    ADDRESS ON FILE
TIMOTHY RENEAU                     ADDRESS ON FILE
TIMOTHY RENKIEWICZ                 ADDRESS ON FILE
TIMOTHY RHODENIZER                 ADDRESS ON FILE
TIMOTHY RICHARDSON                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1879 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2104 of 2235

Claim Name                         Address Information
TIMOTHY RINGUETTE                  ADDRESS ON FILE
TIMOTHY RITCHEY                    ADDRESS ON FILE
TIMOTHY ROBINSON                   ADDRESS ON FILE
TIMOTHY ROBINSON                   ADDRESS ON FILE
TIMOTHY ROBISON                    ADDRESS ON FILE
TIMOTHY ROCK                       ADDRESS ON FILE
TIMOTHY ROUCH                      ADDRESS ON FILE
TIMOTHY ROWE                       ADDRESS ON FILE
TIMOTHY SALTER                     ADDRESS ON FILE
TIMOTHY SAMUELS                    ADDRESS ON FILE
TIMOTHY SANDOVAL                   ADDRESS ON FILE
TIMOTHY SARGE                      ADDRESS ON FILE
TIMOTHY SCHAADT                    ADDRESS ON FILE
TIMOTHY SCOTT                      ADDRESS ON FILE
TIMOTHY SCULLY                     ADDRESS ON FILE
TIMOTHY SEABOLT                    ADDRESS ON FILE
TIMOTHY SHEARIN                    ADDRESS ON FILE
TIMOTHY SHELLS                     ADDRESS ON FILE
TIMOTHY SHELTON                    ADDRESS ON FILE
TIMOTHY SISLER                     ADDRESS ON FILE
TIMOTHY SMITH                      ADDRESS ON FILE
TIMOTHY SMITH                      ADDRESS ON FILE
TIMOTHY SODACHANH                  ADDRESS ON FILE
TIMOTHY STEELE                     ADDRESS ON FILE
TIMOTHY STERRETT                   ADDRESS ON FILE
TIMOTHY STODDARD                   ADDRESS ON FILE
TIMOTHY STRAIT                     ADDRESS ON FILE
TIMOTHY STROUD                     ADDRESS ON FILE
TIMOTHY SYBERS                     ADDRESS ON FILE
TIMOTHY THOMAS                     ADDRESS ON FILE
TIMOTHY THOMPSON                   ADDRESS ON FILE
TIMOTHY THOMPSON                   ADDRESS ON FILE
TIMOTHY THOMPSON                   ADDRESS ON FILE
TIMOTHY TONGAY                     ADDRESS ON FILE
TIMOTHY TUGGLE                     ADDRESS ON FILE
TIMOTHY TWO BULLS                  ADDRESS ON FILE
TIMOTHY VIEFHAUS                   ADDRESS ON FILE
TIMOTHY WADKINS                    ADDRESS ON FILE
TIMOTHY WAGNER                     ADDRESS ON FILE
TIMOTHY WALSH                      ADDRESS ON FILE
TIMOTHY WARNER                     ADDRESS ON FILE
TIMOTHY WASHINGTON                 ADDRESS ON FILE
TIMOTHY WEAKLEY                    ADDRESS ON FILE
TIMOTHY WESBY                      ADDRESS ON FILE
TIMOTHY WHELAN                     ADDRESS ON FILE
TIMOTHY WHIPPL                     ADDRESS ON FILE
TIMOTHY WHITEHEAD                  ADDRESS ON FILE
TIMOTHY WHITLOW                    ADDRESS ON FILE
TIMOTHY WILLIAMS                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1880 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2105 of 2235

Claim Name                         Address Information
TIMOTHY WILLIAMS                   ADDRESS ON FILE
TIMOTHY WILLIAMS                   ADDRESS ON FILE
TIMOTHY WILSON                     ADDRESS ON FILE
TIMOTHY WIMER                      ADDRESS ON FILE
TIMOTHY WORLDS                     ADDRESS ON FILE
TIMOTHY WRIGHT                     ADDRESS ON FILE
TIMOTHY WRIGHT                     ADDRESS ON FILE
TIMOTHY WRIGHT JR                  ADDRESS ON FILE
TIMOTHY YAGER                      ADDRESS ON FILE
TIMOTHY ZONA                       ADDRESS ON FILE
TIMOTHYWITTRELL WITTRELL           ADDRESS ON FILE
TIMYAH FLEMING                     ADDRESS ON FILE
TINA ADAIR                         ADDRESS ON FILE
TINA ADAMS                         ADDRESS ON FILE
TINA ADCOCK                        ADDRESS ON FILE
TINA ADCOX                         ADDRESS ON FILE
TINA BAILEY                        ADDRESS ON FILE
TINA BEASON                        ADDRESS ON FILE
TINA BLACK                         ADDRESS ON FILE
TINA BOVIER                        ADDRESS ON FILE
TINA BOWEN                         ADDRESS ON FILE
TINA BROWN                         ADDRESS ON FILE
TINA BRYSON                        ADDRESS ON FILE
TINA CIVITELLO                     ADDRESS ON FILE
TINA CROCKETT                      ADDRESS ON FILE
TINA DEJOIA                        ADDRESS ON FILE
TINA EBARB                         ADDRESS ON FILE
TINA ENGLE                         ADDRESS ON FILE
TINA FERGUSON                      ADDRESS ON FILE
TINA FETTERS                       ADDRESS ON FILE
TINA FINCHUM                       ADDRESS ON FILE
TINA FRANKS                        ADDRESS ON FILE
TINA FREEMAN                       ADDRESS ON FILE
TINA FULLER                        ADDRESS ON FILE
TINA GONTIS                        ADDRESS ON FILE
TINA GRAF-HECKLER                  ADDRESS ON FILE
TINA HALL                          ADDRESS ON FILE
TINA HARTWEG                       ADDRESS ON FILE
TINA HAYES                         ADDRESS ON FILE
TINA HENNESSY                      ADDRESS ON FILE
TINA HOPKINS                       ADDRESS ON FILE
TINA HUBBARD                       ADDRESS ON FILE
TINA IKOLA                         ADDRESS ON FILE
TINA JESSEN                        ADDRESS ON FILE
TINA JOHNSON                       ADDRESS ON FILE
TINA JOHNSON                       ADDRESS ON FILE
TINA KENNEDY                       ADDRESS ON FILE
TINA KOERNER                       ADDRESS ON FILE
TINA KUKULYA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1881 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 2106 of 2235

Claim Name                              Address Information
TINA LOPPE                              ADDRESS ON FILE
TINA M CASTRO 2005 TRUST DATED 05 17 05 ADDRESS ON FILE
TINA M CASTRO 2005 TRUST DTD 05 17 05   444 N EL CAMINO REAL SPC 53 ENCINITAS CA 92024
TINA MANN                               ADDRESS ON FILE
TINA MARIE DEJOIA                       ADDRESS ON FILE
TINA MATTINGLY                          ADDRESS ON FILE
TINA MCCORQUODALE                       ADDRESS ON FILE
TINA MCKEONE                            ADDRESS ON FILE
TINA MITCHELL                           ADDRESS ON FILE
TINA MOGGO                              ADDRESS ON FILE
TINA MOORMAN                            ADDRESS ON FILE
TINA NASH                               ADDRESS ON FILE
TINA NICKERSON                          ADDRESS ON FILE
TINA PARKER                             ADDRESS ON FILE
TINA PILON                              ADDRESS ON FILE
TINA PRICE                              ADDRESS ON FILE
TINA PYATT                              ADDRESS ON FILE
TINA RATAICZAK                          ADDRESS ON FILE
TINA RATAICZAK                          ADDRESS ON FILE
TINA RUSSELL                            ADDRESS ON FILE
TINA SCOTT                              ADDRESS ON FILE
TINA SCOTT                              ADDRESS ON FILE
TINA SMITH                              ADDRESS ON FILE
TINA SPEARS                             ADDRESS ON FILE
TINA STARR                              ADDRESS ON FILE
TINA STEFANELLI                         ADDRESS ON FILE
TINA STEVESON                           ADDRESS ON FILE
TINA TAYLOR                             ADDRESS ON FILE
TINA TRACE                              ADDRESS ON FILE
TINA WEBB                               ADDRESS ON FILE
TINA WILLS                              ADDRESS ON FILE
TINA WRIGHT                             ADDRESS ON FILE
TINA YORK                               ADDRESS ON FILE
TINEE POPE                              ADDRESS ON FILE
TINIA MABRY                             ADDRESS ON FILE
TINIKA BUSH                             ADDRESS ON FILE
TINISHA JOSEPH                          ADDRESS ON FILE
TINISHA MASSEY                          ADDRESS ON FILE
TINKER ENTERPRISES INC                  335 W BROADWAY MARYVILLE TN 37801
TIONDRA BRANCH                          ADDRESS ON FILE
TIONDRE PIERCE                          ADDRESS ON FILE
TIONNA ASHBY                            ADDRESS ON FILE
TIONNA GIBSON                           ADDRESS ON FILE
TIONNA HENDRICKS                        ADDRESS ON FILE
TIONNA LUCAS                            ADDRESS ON FILE
TIONNE LOFTON                           ADDRESS ON FILE
TIONTE REEVES                           ADDRESS ON FILE
TIP IT                                  DAVID TIPPETT P O BOX 28110 PROVIDENCE RI 02908
TIPHANIE PETERS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1882 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 2107 of 2235

Claim Name                               Address Information
TIPP CITY                                DEPARTMENT OF TAXATION 260 S GARBER DRIVE TIPP CITY OH 45371-3116
TIREK ROBINSON                           ADDRESS ON FILE
TIRELL MITCHELL                          ADDRESS ON FILE
TIRON JAMES                              ADDRESS ON FILE
TIRRELL SMITH                            ADDRESS ON FILE
TISAMENUS OCASIO                         ADDRESS ON FILE
TISHA ALLEN                              ADDRESS ON FILE
TISHA CLARK                              ADDRESS ON FILE
TISHA GENTRY                             ADDRESS ON FILE
TISHAUNA EPPERSON                        ADDRESS ON FILE
TISHAUNTA PORTEE                         ADDRESS ON FILE
TISHAWN FLANDERS                         ADDRESS ON FILE
TISHEMA PRESIDENT                        ADDRESS ON FILE
TISHENA TURNER                           ADDRESS ON FILE
TISHIRO JONES                            ADDRESS ON FILE
TISHMAN SPEYER PROPERTIES                ATTN: CHIEF LEGAL COUNSEL 45 ROCKEFELLER PLAZA NEW YORK NY 10111
TISHON JONES                             ADDRESS ON FILE
TISIA JORDAN                             ADDRESS ON FILE
TISINA WOODS                             ADDRESS ON FILE
TISSHULA CONNER                          ADDRESS ON FILE
TITAN MCCREADY                           ADDRESS ON FILE
TITEANA HILL                             ADDRESS ON FILE
TITECIA PALMER                           ADDRESS ON FILE
TITIANNA SHELTON                         ADDRESS ON FILE
TITO BELL                                ADDRESS ON FILE
TITO CANAS                               ADDRESS ON FILE
TITO ORTIZ-KETAVONGSA                    ADDRESS ON FILE
TITUS ELECTRIC AND CONTRACTING LLC       1806 W STEWART RD SCOTTSBORO AL 35768
TITUS JONES                              ADDRESS ON FILE
TITUS MATTHEWS                           ADDRESS ON FILE
TITUS MCCULLOUGH                         ADDRESS ON FILE
TITUS PARKER                             ADDRESS ON FILE
TIVARI TAYLOR-WILLIAMS                   ADDRESS ON FILE
TIVONE WRIGHT                            ADDRESS ON FILE
TIWANA WILLIAMS                          ADDRESS ON FILE
TIYA LOFTON                              ADDRESS ON FILE
TIYAH MOFFE                              ADDRESS ON FILE
TIYHON CALDWELL                          ADDRESS ON FILE
TJ FIEDLER                               ADDRESS ON FILE
TJ MARTIN                                ADDRESS ON FILE
TJ SHEEHAN DISTRIBUTING INC              225 COMMERCE BLVD LIVERPOOL NY 13088
TJAWANA MCLAUGHLIN                       ADDRESS ON FILE
TKEI BRANNON                             ADDRESS ON FILE
TKEYA STOKLEY                            ADDRESS ON FILE
TKEYAH SNEED                             ADDRESS ON FILE
TKO SPORTS ADVERTISING AND PRODUCTIONS   4075 S ARCADIA LN D1 FORT MOHAVE AZ 86426
TLC THE LANDSCAPE CO INC                 3124 ZELDA LN MATTHEWS NC 28105
TM LLC                                   BOX 1109 BECKLEY WV 25802
TMLP                                     55 WEIR ST TAUNTON MA 02780



Epiq Corporate Restructuring, LLC                                                                Page 1883 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2108 of 2235

Claim Name                           Address Information
TMLP                                 PO BOX 870 TAUNTON MA 02780
TMS PHYSICAL THERAPY                 201 B ERIE ST GROVE CITY PA 16127
TMT33 LLC                            13356 METCALF AVENUE OVERLAND PARK KS 66213
TN DEPT OF LABOR & WRKFRCE DEV       EMPLOYER ACCOUNTS OPERATIONS PO BOX 101 NASHVILLE TN 37202-0101
TN DEPT OF LABOR AND WORKFORCE       220 FRENCH LANDING DR NASHVILLE TN 37243
TNESHIA PORTER                       ADDRESS ON FILE
TNT 37849 LLC                        14071 PEYTON DRIVE UNIT 476 ATTN: ERIC TSAI CHINO HILLS CA 91709
TNT DISTRIBUTORS INC                 1801 PAXTON ST HARRISBURG PA 17104
TNT LAWN CARE IRRIGATION INC         PO BOX 1229 MCCOMB MS 39649
TOBBY EARLY                          ADDRESS ON FILE
TOBBY WETMORE                        ADDRESS ON FILE
TOBIA BRYANT                         ADDRESS ON FILE
TOBIAH GRIFFIN                       ADDRESS ON FILE
TOBIAS ALSOP                         ADDRESS ON FILE
TOBIAS COOPER                        ADDRESS ON FILE
TOBIAS GREEN                         ADDRESS ON FILE
TOBIAS MALLORY                       ADDRESS ON FILE
TOBIE SPARKS                         ADDRESS ON FILE
TOBY DEAL                            ADDRESS ON FILE
TOBY HORTON                          ADDRESS ON FILE
TOBY LEWIS                           ADDRESS ON FILE
TOBY PARSON                          ADDRESS ON FILE
TOBY TUCKER                          ADDRESS ON FILE
TOCCARA PRATER                       ADDRESS ON FILE
TODASIA MCCLAIN                      ADDRESS ON FILE
TODCO MECHANICAL LLC                 1260 SE CENTURY DRIVE LEE'S SUMMIT MO 64081
TODD ARMSTRONG                       ADDRESS ON FILE
TODD BALLARD                         ADDRESS ON FILE
TODD BECKNELL                        ADDRESS ON FILE
TODD BELGRAVE                        ADDRESS ON FILE
TODD BENDER                          ADDRESS ON FILE
TODD BENNETT                         ADDRESS ON FILE
TODD BLOWE                           ADDRESS ON FILE
TODD BOWERSON                        ADDRESS ON FILE
TODD BURGE                           ADDRESS ON FILE
TODD BURKE                           ADDRESS ON FILE
TODD BURT                            ADDRESS ON FILE
TODD CARR                            ADDRESS ON FILE
TODD CONNELLY                        ADDRESS ON FILE
TODD DAFOE                           ADDRESS ON FILE
TODD DANIELS                         ADDRESS ON FILE
TODD DAVIDSON                        ADDRESS ON FILE
TODD DURANTE                         ADDRESS ON FILE
TODD EBERSOLE                        ADDRESS ON FILE
TODD FERRARA                         ADDRESS ON FILE
TODD FREEMAN                         ADDRESS ON FILE
TODD GATTON                          ADDRESS ON FILE
TODD GOES                            ADDRESS ON FILE
TODD GRIFFITH                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1884 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 2109 of 2235

Claim Name                            Address Information
TODD HAINES                           ADDRESS ON FILE
TODD HARRIS                           ADDRESS ON FILE
TODD HUMPHREYS                        ADDRESS ON FILE
TODD KENNEDY                          ADDRESS ON FILE
TODD KIRBY                            ADDRESS ON FILE
TODD LAWSON                           ADDRESS ON FILE
TODD LESSER                           ADDRESS ON FILE
TODD LOWE                             ADDRESS ON FILE
TODD LUTMAN                           ADDRESS ON FILE
TODD MCDONALD                         ADDRESS ON FILE
TODD MCDOUGALD                        ADDRESS ON FILE
TODD MEEKS                            ADDRESS ON FILE
TODD NEAL                             ADDRESS ON FILE
TODD NORTON                           ADDRESS ON FILE
TODD OGLESBY                          ADDRESS ON FILE
TODD PERRY                            ADDRESS ON FILE
TODD PERRY                            ADDRESS ON FILE
TODD PHILBRICK                        ADDRESS ON FILE
TODD PROPST                           ADDRESS ON FILE
TODD RIBBECK                          ADDRESS ON FILE
TODD ROBINSON                         ADDRESS ON FILE
TODD SHARLOW                          ADDRESS ON FILE
TODD SHMAYDA                          ADDRESS ON FILE
TODD SORRELLS                         ADDRESS ON FILE
TODD STROHMAYER                       ADDRESS ON FILE
TODD TAYLOR                           ADDRESS ON FILE
TODD TURNER                           ADDRESS ON FILE
TODD WARR                             ADDRESS ON FILE
TODD WAYNE                            ADDRESS ON FILE
TODD WHEELER                          ADDRESS ON FILE
TODD WILLIS                           ADDRESS ON FILE
TODD WORSHAM                          ADDRESS ON FILE
TODIE BARNETT                         ADDRESS ON FILE
TOECIA HAYES                          ADDRESS ON FILE
TOG WEST                              ADDRESS ON FILE
TOI HARRIS                            ADDRESS ON FILE
TOINEITHA DAVIS                       ADDRESS ON FILE
TOKEYSHA PATTERSON                    ADDRESS ON FILE
TOLL BROTHERS, INC.                   ATTN: COMMERCIAL DEVELOPMENT 250 GIBRALTAR ROAD HORSHAM PA 19044
TOLON MARTIN                          ADDRESS ON FILE
TOLORIA GRAY                          ADDRESS ON FILE
TOM BOWDEN                            ADDRESS ON FILE
TOM BUDNERS HEATING AND COOLING INC   2642 OLD RT 119 HWY S HOMER CITY PA 15748
TOM DELORENZO                         ADDRESS ON FILE
TOM ELLIS REFRIGERATION               9 COMERCIAL DR JOHNSON CITY NY 13790
TOM HUMPHREYS                         ADDRESS ON FILE
TOM KING                              ADDRESS ON FILE
TOM MCAFEE                            ADDRESS ON FILE
TOM OCHS                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1885 OF 2008
                                                RUBY TUESDAY
                     Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 2110 of 2235

Claim Name                            Address Information
TOM OCHS                              ADDRESS ON FILE
TOM SHIELD                            ADDRESS ON FILE
TOM WHALEN                            ADDRESS ON FILE
TOM WHITE                             ADDRESS ON FILE
TOMAE THERIOT                         ADDRESS ON FILE
TOMAJEAN HAYCRAFT                     ADDRESS ON FILE
TOMARCUS ARMSTRONG                    ADDRESS ON FILE
TOMAS ARIAS                           ADDRESS ON FILE
TOMAS JIMENEZ                         ADDRESS ON FILE
TOMAS OWEN                            ADDRESS ON FILE
TOMASINA ADAMS                        ADDRESS ON FILE
TOMASZEWICZ TRUST DATED NOV 18 2002   13075 PACIFIC PROMENADE 301 PLAYA VISTA CA 90094
TOMAZ HALL                            ADDRESS ON FILE
TOMI HENSLEY                          ADDRESS ON FILE
TOMI STOREY                           ADDRESS ON FILE
TOMICA MILLER                         ADDRESS ON FILE
TOMIKA ARTIS                          ADDRESS ON FILE
TOMIKA JACKSON                        ADDRESS ON FILE
TOMILLE TONEY                         ADDRESS ON FILE
TOMISHA PYATT                         ADDRESS ON FILE
TOMLINS WELDING AND REPAIR            347 RED MILL RD NATURAL BRIDGE VA 24578
TOMMI BUTTS                           ADDRESS ON FILE
TOMMIE BENNETT                        ADDRESS ON FILE
TOMMIE BOLDEN                         ADDRESS ON FILE
TOMMIE FARR                           ADDRESS ON FILE
TOMMIE MARTIN                         ADDRESS ON FILE
TOMMIE MAY                            ADDRESS ON FILE
TOMMIE SHELTON                        ADDRESS ON FILE
TOMMIE SMITH                          ADDRESS ON FILE
TOMMIE SOMERVILLE                     ADDRESS ON FILE
TOMMY ATTILUS                         ADDRESS ON FILE
TOMMY AUSTIN                          ADDRESS ON FILE
TOMMY CHASTAIN                        ADDRESS ON FILE
TOMMY CREECH                          ADDRESS ON FILE
TOMMY DENSON                          ADDRESS ON FILE
TOMMY EMERY                           ADDRESS ON FILE
TOMMY GOFF                            ADDRESS ON FILE
TOMMY HALSTEAD                        ADDRESS ON FILE
TOMMY IDDIOLS                         ADDRESS ON FILE
TOMMY JONES                           ADDRESS ON FILE
TOMMY JONES                           ADDRESS ON FILE
TOMMY LESTER                          ADDRESS ON FILE
TOMMY MCDANIEL                        ADDRESS ON FILE
TOMMY NEELY                           ADDRESS ON FILE
TOMMY PARKER                          ADDRESS ON FILE
TOMMY REYNOLDS                        ADDRESS ON FILE
TOMMY VANELLI                         ADDRESS ON FILE
TOMMY WYCKOFF                         ADDRESS ON FILE
TOMORROW LLOYD                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 1886 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 2111 of 2235

Claim Name                         Address Information
TOMS RIVER HEALTH DEPARTMENT       PO BOX 728 TOMS RIVER NJ 08754
TOMS RIVER HIGH SCHOOL NORTH       1245 OLD FREEHOLD RD TOMS RIVER NJ 08722
TOMS RIVER MUA                     340 W WATER ST TOMS RIVER NJ 08753-6533
TONDA WALLACE                      ADDRESS ON FILE
TONDALAYA ENOS                     ADDRESS ON FILE
TONDELAYAH GRANT                   ADDRESS ON FILE
TONEA DELANEY                      ADDRESS ON FILE
TONEDA RANDLE                      ADDRESS ON FILE
TONETTE BETHEA                     ADDRESS ON FILE
TONEY ARRINGTON                    ADDRESS ON FILE
TONEY BRANTLEY                     ADDRESS ON FILE
TONEY NORMAN                       ADDRESS ON FILE
TONI BAKER                         ADDRESS ON FILE
TONI BARNES                        ADDRESS ON FILE
TONI BATES                         ADDRESS ON FILE
TONI BISHOP                        ADDRESS ON FILE
TONI BOWERS                        ADDRESS ON FILE
TONI CHAVEZ                        ADDRESS ON FILE
TONI COLEMAN                       ADDRESS ON FILE
TONI CORLEY                        ADDRESS ON FILE
TONI DAVIS                         ADDRESS ON FILE
TONI FREEMAN                       ADDRESS ON FILE
TONI GINGLES                       ADDRESS ON FILE
TONI GITTO                         ADDRESS ON FILE
TONI GRIFFIN                       ADDRESS ON FILE
TONI GUTTARD                       ADDRESS ON FILE
TONI HANSON                        ADDRESS ON FILE
TONI HARDY                         ADDRESS ON FILE
TONI HOUSE                         ADDRESS ON FILE
TONI JENKINS                       ADDRESS ON FILE
TONI JONES                         ADDRESS ON FILE
TONI KREFT                         ADDRESS ON FILE
TONI LANEVE                        ADDRESS ON FILE
TONI MCCRAY                        ADDRESS ON FILE
TONI MINISCALCO                    ADDRESS ON FILE
TONI MURPHY                        ADDRESS ON FILE
TONI OAKLEY                        ADDRESS ON FILE
TONI PADILLA                       ADDRESS ON FILE
TONI PEARSON                       ADDRESS ON FILE
TONI PORTER                        ADDRESS ON FILE
TONI PUSHARD-HART                  ADDRESS ON FILE
TONI RABB                          ADDRESS ON FILE
TONI REDMAN                        ADDRESS ON FILE
TONI REUTER                        ADDRESS ON FILE
TONI SANDERS                       ADDRESS ON FILE
TONI SHAW                          ADDRESS ON FILE
TONI SILVERI                       ADDRESS ON FILE
TONI TRIPP                         ADDRESS ON FILE
TONI WEBBER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 1887 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2112 of 2235

Claim Name                           Address Information
TONI WHITCOMB                        ADDRESS ON FILE
TONI WHITE                           ADDRESS ON FILE
TONI WILLIAMS                        ADDRESS ON FILE
TONI WILLIAMS                        ADDRESS ON FILE
TONI-ANN CALIRI                      ADDRESS ON FILE
TONIA CORLEY                         ADDRESS ON FILE
TONIA ROSSITER PADEN                 ADDRESS ON FILE
TONIA SPURLOCK                       ADDRESS ON FILE
TONIA THORNELL                       ADDRESS ON FILE
TONIAH WILLIAMS                      ADDRESS ON FILE
TONIANN ROWE                         ADDRESS ON FILE
TONICA WHITE                         ADDRESS ON FILE
TONIKA WATSON                        ADDRESS ON FILE
TONIRAQUEL SPOTA                     ADDRESS ON FILE
TONISHA FOUST                        ADDRESS ON FILE
TONJA HYSON                          ADDRESS ON FILE
TONJA MITCHELL                       ADDRESS ON FILE
TONJA SIMMONS                        ADDRESS ON FILE
TONMOY MANKHIN                       ADDRESS ON FILE
TONNI CARTER                         ADDRESS ON FILE
TONNI CHAPMAN                        ADDRESS ON FILE
TONY APPLETON                        ADDRESS ON FILE
TONY ARRINGTON                       ADDRESS ON FILE
TONY BATTLE                          ADDRESS ON FILE
TONY BROWN                           ADDRESS ON FILE
TONY CARTER                          ADDRESS ON FILE
TONY CLARK                           ADDRESS ON FILE
TONY COLEMAN                         ADDRESS ON FILE
TONY COOK                            ADDRESS ON FILE
TONY COOPER                          ADDRESS ON FILE
TONY COTTON                          ADDRESS ON FILE
TONY CUMBEE                          ADDRESS ON FILE
TONY CURRY                           ADDRESS ON FILE
TONY DALY                            ADDRESS ON FILE
TONY DAVIS                           ADDRESS ON FILE
TONY DECKARD                         ADDRESS ON FILE
TONY DEMPSEY                         ADDRESS ON FILE
TONY EDWARDS                         ADDRESS ON FILE
TONY ELLIOTT                         ADDRESS ON FILE
TONY FASON                           ADDRESS ON FILE
TONY FELTON                          ADDRESS ON FILE
TONY FITCH                           ADDRESS ON FILE
TONY GALE                            ADDRESS ON FILE
TONY GANTT                           ADDRESS ON FILE
TONY GOMEZ                           ADDRESS ON FILE
TONY GRAVLEY                         ADDRESS ON FILE
TONY GRIFFIS                         ADDRESS ON FILE
TONY HALL JR                         ADDRESS ON FILE
TONY HARROW                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1888 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 2113 of 2235

Claim Name                       Address Information
TONY HARVEY                      ADDRESS ON FILE
TONY HENDERSON                   ADDRESS ON FILE
TONY HERNDON                     ADDRESS ON FILE
TONY HICKS                       ADDRESS ON FILE
TONY HUNT                        ADDRESS ON FILE
TONY JACKSON                     ADDRESS ON FILE
TONY JEFFERSON                   ADDRESS ON FILE
TONY LITTLE                      ADDRESS ON FILE
TONY LOCKLEAR                    ADDRESS ON FILE
TONY MILLS                       ADDRESS ON FILE
TONY NORRIS                      ADDRESS ON FILE
TONY PARKER                      ADDRESS ON FILE
TONY PHILLIPS                    ADDRESS ON FILE
TONY RAGLE                       ADDRESS ON FILE
TONY RECTOR                      ADDRESS ON FILE
TONY ROBESON                     ADDRESS ON FILE
TONY RODRIGUEZ                   ADDRESS ON FILE
TONY SATTERFIELD                 ADDRESS ON FILE
TONY SCOTT                       ADDRESS ON FILE
TONY SHORES                      ADDRESS ON FILE
TONY SMITH                       ADDRESS ON FILE
TONY SOWARDS                     ADDRESS ON FILE
TONY SWANN                       ADDRESS ON FILE
TONY THOMAS                      ADDRESS ON FILE
TONY WHEELER                     ADDRESS ON FILE
TONY WHITE                       ADDRESS ON FILE
TONY WILLARD                     ADDRESS ON FILE
TONY WILLIAMS                    ADDRESS ON FILE
TONY WILLIAMS                    ADDRESS ON FILE
TONY WILLIAMS                    ADDRESS ON FILE
TONY WROTEN                      ADDRESS ON FILE
TONYA BARNES                     ADDRESS ON FILE
TONYA BATTLE                     ADDRESS ON FILE
TONYA BEVEL                      ADDRESS ON FILE
TONYA BROWN                      ADDRESS ON FILE
TONYA BULECHEK                   ADDRESS ON FILE
TONYA CAULEY                     ADDRESS ON FILE
TONYA COCCIO                     ADDRESS ON FILE
TONYA CRAFT                      ADDRESS ON FILE
TONYA DAILEY                     ADDRESS ON FILE
TONYA DAVIS                      ADDRESS ON FILE
TONYA DAVIS                      ADDRESS ON FILE
TONYA DUCKETT                    ADDRESS ON FILE
TONYA DUNCAN                     ADDRESS ON FILE
TONYA DUSHANE                    ADDRESS ON FILE
TONYA FERRELL                    ADDRESS ON FILE
TONYA FORSYTH                    ADDRESS ON FILE
TONYA GADSON                     ADDRESS ON FILE
TONYA GORHAM                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1889 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 2114 of 2235

Claim Name                            Address Information
TONYA HANCE                           ADDRESS ON FILE
TONYA HARRIS                          ADDRESS ON FILE
TONYA HEADRICK                        ADDRESS ON FILE
TONYA HENDERSON                       ADDRESS ON FILE
TONYA HOBBS                           ADDRESS ON FILE
TONYA HOWARD                          ADDRESS ON FILE
TONYA HUNT                            ADDRESS ON FILE
TONYA IBURG                           ADDRESS ON FILE
TONYA JAMES                           ADDRESS ON FILE
TONYA JOHNSON                         ADDRESS ON FILE
TONYA JOHNSON                         ADDRESS ON FILE
TONYA LYNCH                           ADDRESS ON FILE
TONYA LYNN                            ADDRESS ON FILE
TONYA MCCAMPBELL                      ADDRESS ON FILE
TONYA PATTERSON                       ADDRESS ON FILE
TONYA PEARMAN                         ADDRESS ON FILE
TONYA PHILLIPS                        ADDRESS ON FILE
TONYA POUND                           ADDRESS ON FILE
TONYA REILLY                          ADDRESS ON FILE
TONYA SAVINO                          ADDRESS ON FILE
TONYA SCHRADER                        ADDRESS ON FILE
TONYA SHEARIN                         ADDRESS ON FILE
TONYA SMITH                           ADDRESS ON FILE
TONYA WALKER                          ADDRESS ON FILE
TONYA WALTERS                         ADDRESS ON FILE
TONYA WEBB                            ADDRESS ON FILE
TONYA WHITEHEAD                       ADDRESS ON FILE
TONYA WILLIAMS                        ADDRESS ON FILE
TONYA WINDHAM                         ADDRESS ON FILE
TONYAH WILLIAMS                       ADDRESS ON FILE
TONYE RUTHERFORD                      ADDRESS ON FILE
TONYETTE MCNUTT                       ADDRESS ON FILE
TONYIA PATTERSON                      ADDRESS ON FILE
TONYS FRESH PRODUCE                   6809 FISHERS FARM LANE UNIT A1 CHARLOTTE NC 28277
TONYS LIQUOR STORE                    3715 E NORTH ST STE A GREENVILLE SC 29615
TONYS PLUMBING BACKHOE                165 RED CLAY RD ATKINS AR 72823
TOOMBS COUNTY DEPT OF PUBLIC HEALTH   714 NORTHWEST BROAD STREET LYONS GA 30436-0308
TOOMBS COUNTY TAX COLLECTOR           100 COURTHOUSE SQ. LYONS GA 30436
TOP CUTS PLUS LAWN LANDSCAPING        729 BERRY DRIVE LUSBY MD 20657
TOP HAT INC                           PEST CONTROL AND LAWN CARE 164 N FLORIDA AVE INVERNESS FL 34453
TOP PRIORITY LAWN CARE                114 QUAIL WOODS DR NEW BERN NC 28560
TOPGOLF INTERNATIONAL INC             ATTN JASMINE LEE 8750 N CENTRAL EXPRESSWAY SUITE 1200 DALLAS TX 75231
TORAHN DANIELS                        ADDRESS ON FILE
TORAINO BATES                         ADDRESS ON FILE
TORBERT EMERGENCY PHYS LLC            P O BOX 38076 PHILADELPHIA PA 19101
TOREAN SNELL                          ADDRESS ON FILE
TOREN JOHNSON                         ADDRESS ON FILE
TOREY AMISON                          ADDRESS ON FILE
TOREY BALDWIN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1890 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2115 of 2235

Claim Name                         Address Information
TOREY BROOKS                       ADDRESS ON FILE
TORI ARNOLD                        ADDRESS ON FILE
TORI BALOGH                        ADDRESS ON FILE
TORI BOWMAN                        ADDRESS ON FILE
TORI CARROLL                       ADDRESS ON FILE
TORI CARTER MAID IN SEMO           ADDRESS ON FILE
TORI CRUM                          ADDRESS ON FILE
TORI CUENDET                       ADDRESS ON FILE
TORI EADS                          ADDRESS ON FILE
TORI EVERETT                       ADDRESS ON FILE
TORI FAULKNER                      ADDRESS ON FILE
TORI FENNELLY                      ADDRESS ON FILE
TORI FOX                           ADDRESS ON FILE
TORI GRANTHAM                      ADDRESS ON FILE
TORI HALL                          ADDRESS ON FILE
TORI HAMMOCK                       ADDRESS ON FILE
TORI HANNA                         ADDRESS ON FILE
TORI HOLMES                        ADDRESS ON FILE
TORI JONES                         ADDRESS ON FILE
TORI JONES                         ADDRESS ON FILE
TORI KANGAS                        ADDRESS ON FILE
TORI LILLY                         ADDRESS ON FILE
TORI MARX                          ADDRESS ON FILE
TORI RAY                           ADDRESS ON FILE
TORI RAY                           ADDRESS ON FILE
TORI ROSS                          ADDRESS ON FILE
TORI SISK                          ADDRESS ON FILE
TORI SISSON                        ADDRESS ON FILE
TORI SMOTHERMAN                    ADDRESS ON FILE
TORI THOMAS                        ADDRESS ON FILE
TORI THORNTON                      ADDRESS ON FILE
TORI VARLOW                        ADDRESS ON FILE
TORI WALSH                         ADDRESS ON FILE
TORIA BYRD                         ADDRESS ON FILE
TORIA CRUMBACK                     ADDRESS ON FILE
TORIA THOMPSON                     ADDRESS ON FILE
TORIAN CLARK                       ADDRESS ON FILE
TORIAN SATTERFIELD                 ADDRESS ON FILE
TORIANA BARNES                     ADDRESS ON FILE
TORIANO APPLEWHITE                 ADDRESS ON FILE
TORIANO TAYLOR                     ADDRESS ON FILE
TORIANO WATSON                     ADDRESS ON FILE
TORIANO WILLIAMS                   ADDRESS ON FILE
TORIE BENNETT                      ADDRESS ON FILE
TORIE SIMMONS                      ADDRESS ON FILE
TORIN BISHOP                       ADDRESS ON FILE
TORIN JOHNSON                      ADDRESS ON FILE
TORIN POSTAL                       ADDRESS ON FILE
TORN MCKELVY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1891 OF 2008
                                                 RUBY TUESDAY
                     Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                  Service List
                                                                             Page 2116 of 2235

Claim Name                             Address Information
TORNETRIA KNIGHT                       ADDRESS ON FILE
TORONO WELCH                           ADDRESS ON FILE
TORRAN RUSHIN                          ADDRESS ON FILE
TORRANCE PARKER                        ADDRESS ON FILE
TORRANCE WOOTEN                        ADDRESS ON FILE
TORRE HARRIS                           ADDRESS ON FILE
TORRE THOMAS                           ADDRESS ON FILE
TORREALL BURKS                         ADDRESS ON FILE
TORREAN JEFFERSON                      ADDRESS ON FILE
TORRES HANSON                          ADDRESS ON FILE
TORRES MILTON                          ADDRESS ON FILE
TORREY ANDREWS                         ADDRESS ON FILE
TORREY ELECTRIC SERVICES               8327 KIMBERLY RD WILLIAMSVILLE NY 14221
TORREY GLOAD                           ADDRESS ON FILE
TORREY MITCHELL                        ADDRESS ON FILE
TORREY MOORE                           ADDRESS ON FILE
TORREY WATSON                          ADDRESS ON FILE
TORREY WEST                            ADDRESS ON FILE
TORREZ LANDRUM                         ADDRESS ON FILE
TORRI MILLER                           ADDRESS ON FILE
TORRI VALDERRAMA                       ADDRESS ON FILE
TORRIAN GILES                          ADDRESS ON FILE
TORRIE CARDER                          ADDRESS ON FILE
TORRII HUSEMAN                         ADDRESS ON FILE
TORRIN MOSLEY                          ADDRESS ON FILE
TORRY LAMAY                            ADDRESS ON FILE
TORY BAHNSEN                           ADDRESS ON FILE
TORY BEAUDET                           ADDRESS ON FILE
TORY DIXON                             ADDRESS ON FILE
TORY FOSTER                            ADDRESS ON FILE
TORY HANCOCK                           ADDRESS ON FILE
TORY KIERONSKI                         ADDRESS ON FILE
TORY MARRS                             ADDRESS ON FILE
TORY PYE                               ADDRESS ON FILE
TORY RHONE                             ADDRESS ON FILE
TORY SWANSON                           ADDRESS ON FILE
TORYIANNA WHITNEY SEARCY               ADDRESS ON FILE
TOSAPOOM CHULEE                        ADDRESS ON FILE
TOSH TOMS                              ADDRESS ON FILE
TOSHA ADKINS                           ADDRESS ON FILE
TOSHA BAILEY                           ADDRESS ON FILE
TOSHA BROWN                            ADDRESS ON FILE
TOSHA COLEMAN                          ADDRESS ON FILE
TOSHA CRONE                            ADDRESS ON FILE
TOSHA EBERHART                         ADDRESS ON FILE
TOSHA GRAHAM                           ADDRESS ON FILE
TOSHA WILLS                            ADDRESS ON FILE
TOTAL ASPHALT MANAGEMENT SYSTEMS LLC   18140 ROUTE 954 HWY N HOME PA 15747
TOTAL CARE INC                         808 W MAUMEE ST ANGOLA IN 46703



Epiq Corporate Restructuring, LLC                                                           Page 1892 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 2117 of 2235

Claim Name                             Address Information
TOTAL EQUIPMENT MAINTENANCE CO         C/O TEMCO INC 550 PEARL PARK PLAZA PEARL MS 39208
TOTAL MECHANICAL SERVICES              27766 NETWORK PLACE LOCKBOX 27766 CHIAGO IL 60673
TOTAL MECHANICAL SYSTEMS CORP          1945 MORRIS AVE SUITE 5 HOLTSVILLE NY 11742
TOTAL SYSTEMS CONTROL                  1002 OAK STREET LARGE PA 15025
TOTEYONNAH COHEN                       ADDRESS ON FILE
TOTH ENTERPRISES                       925 LILAC DRIVE SANTA BARBARA CA 93108
TOTH ENTERPRISES                       PO BOX 5552 MONTECITO CA 93150
TOTIYANA SMITH                         ADDRESS ON FILE
TOTIYOHNA WILLIAMS                     ADDRESS ON FILE
TOU LO                                 ADDRESS ON FILE
TOUCH OF GRASS LAWN CARE LLC           614 E VILLAGE DR WILLIAMSPORT PA 17702
TOUCHSTONE HSR LLC                     755 HIGHWAY 105 UNIT 9 PALMER LAKE CO 80133-9040
TOWER HEALTH MEDICAL GROUP             PO BOX 70888 PHILADELPHIA PA 19176
TOWN CENTER AT CYPRESS GARDENS         PO BOX 330 LAKELAND FL 33802
TOWN OF ABERDEEN                       115 N. POPLAR STREET POST OFFICE BOX 785 ABERDEEN NC 28315
TOWN OF AMSTERDAM SEWER SERVICE AREA   283 MANNYS CORNERS RD AMSTERDAM NY 12010
TOWN OF AMSTERDAM WATER DEPT           283 MANNYS CORNERS RD AMSTERDAM NY 12010
TOWN OF ANMOORE                        56 PLAINFIELD AVE ANMOORE WV 26323
TOWN OF ASHLAND                        101 THOMPSON ST ASHLAND VA 23005
TOWN OF BABYLON                        281 PHELPS LN OFFICE OF THE FIRE MARSHAL NORTH BABYLON NY 11703
TOWN OF BABYLON                        200 E SUNRISE HWY LINDENHURST NY 11757
TOWN OF BEDFORD                        215 E MAIN ST BEDFORD VA 24523
TOWN OF BEDFORD                        215 E MAIN ST STE 101 BEDFORD VA 24523
TOWN OF BEDFORD VIRGINIA               215 E MAIN ST BEDFORD VA 24523
TOWN OF BIG FLATS                      476 MAPLE ST BIG FLATS NY 14814-0449
TOWN OF BLOOMFIELD                     PO BOX 337 TAX COLLECTOR BLOOMFIELD CT 06002
TOWN OF BROOKHAVEN                     1 INDEPENDENCE HILL FARMINGVILLE NY 11738
TOWN OF BROOKHAVEN                     1 INDEPENDENCE HL FARMINGVILLE NY 11738
TOWN OF BROOKHAVEN FIRE PREVENTION     1 INDEPENDENCE HILL FARMINGVILLE NY 11738
TOWN OF BUSTI                          PO BOX 1289 BUFFALO NY 14240-1289
TOWN OF CARY                           316 N ACADEMY ST CARY NC 27512
TOWN OF CARY                           PO BOX 71090 CHARLOTTE NC 28272-1090
TOWN OF CHRISTIANSBURG                 100 E MAIN ST CHRISTIANSBUR VA 24073
TOWN OF CHRISTIANSBURG                 100 E MAIN ST CHRISTIANSBURG VA 24073
TOWN OF CHRISTIANSBURG                 100 E MAIN ST CHRISTIANSBURG VA 24073-3029
TOWN OF COLONIE                        534 NEW LOUDON ROAD LATHAM NY 12110
TOWN OF CULPEPER                       TREASURERS OFFICE 400 S MAIN ST SUITE 109 CULPEPER VA 22701
TOWN OF CULPEPER                       400 S MAIN ST STE 105 CULPEPER VA 22701
TOWN OF CULPEPER                       400 SOUTH MAIN ST STE 109 CULPERER VA 22701
TOWN OF DAVIE                          6591 ORANGE DR DAVIE FL 33314
TOWN OF DEWITT WATER DISTRICT          5400 BUTTERNUT DR E SYRACUSE NY 13057
TOWN OF DILLON                         PO BOX 8 DILLON CO 80435-0008
TOWN OF EAST GREENWICH                 PO BOX 150436 TAX COLLECTOR HARTFORD CT 06115-0436
TOWN OF EASTON                         PO BOX 520 EASTON MD 21601
TOWN OF EDINBURGH                      PO BOX 65 EDINBURGH IN 46124-0065
TOWN OF EDINBURGH MUNIC UTIL           107 S HOLLAND ST EDINBURGH IN 46124
TOWN OF EDINBURGH MUNIC UTIL           PO BOX 65 EDINBURGH IN 46124
TOWN OF ELKTON                         WATER SEWER WORKS 100 RAILROAD AVE PO BOX 157 ELKTON MD 21922
TOWN OF FARMVILLE SALES TAX            PO DRAWER 368 FARMVILLE VA 23901



Epiq Corporate Restructuring, LLC                                                              Page 1893 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2118 of 2235

Claim Name                            Address Information
TOWN OF FISHKILL                      807 ROUTE 52 FISHKILL NY 12524-3110
TOWN OF FLETCHER                      300 OLD CANE CREEK RD FLETCHER NC 28732
TOWN OF FUQUAY VARINA                 401 OLD HONEYCUTT RD FUQUAY-VARINA NC 27526
TOWN OF GILBERT                       50 E CIVIC CENTER DR GILBERT AZ 85296
TOWN OF GREECE                        1 VINCE TOFANY BLVD GREECE NY 14612
TOWN OF GUILDERLAND FIRE PREVENTION   P O BOX 339 GUILDERLAND NY 12084
TOWN OF GUILDERLAND FIRE PREVENTION   PO BOX 339 RT 20 GUILDERLAND NY 12084
DEPT
TOWN OF HAMBURG                       CATHERINE A RYBCZYNSKI TOWN CLERK PO BOX 459 BUFFALO NY 14240-0459
TOWN OF HEMPSTEAD                     200 N FRANKLIN ST HEMPSTEAD NY 11550-1378
TOWN OF HEMPSTEAD DEPT OF WTR         ROOSEVELT FIELD WD 1995 PROSPECT AVE EAST MEADOW NY 11554
TOWN OF JOHNSTON                      1385 HARTFORD AVE TAX COLLECTOR JOHNSTON RI 02919
TOWN OF JOHNSTON                      500 MIMS AVE JOHNSTON SC 29832
TOWN OF LADY LAKE                     409 FENNELL BLVD CLERKS OFFICE LADY LAKE FL 32159
TOWN OF LEESBURG                      25 W MARKET ST LEESBURG VA 20176
TOWN OF LEESBURG VIRGINIA             25 W MARKET ST LEESBURG VA 20176
TOWN OF LEESBURG VIRGINIA             PO BOX 9000 LEESBURG VA 20177
TOWN OF LEESBURG VIRGINIA             PO BOX 9000 LEESBURG VA 20177-0900
TOWN OF LEXINGTON                     PO BOX 397 LEXINGTON SC 29071
TOWN OF LEXINGTON                     PO BOX 397 LEXINGTON SC 29071-0397
TOWN OF LEXINGTON                     111 MAIDEN LN LEXINGTON SC 29072
TOWN OF MIAMI LAKES                   6601 MAIN ST MIAMI LAKES FL 33014
TOWN OF MIDDLETON                     19 WEST GREEN STREET MIDDLETON DE 19709
TOWN OF MIDDLETOWN                    19 W. GREEN ST. MIDDLETOWN DE 19709
TOWN OF NISKAYUNA                     RECEIVER OF TAXES ONE NISKAYUNA CIRCLE NISKAYUNA NY 12309
TOWN OF POUGHKEEPSIE                  1 OVEROCKER RD POUGHKEEPSIE NY 12603
TOWN OF SMITHFIELD FIRE DEPARTMENT    111 S FOURTH ST SMITHFIELD NC 27577
TOWN OF SPRING LAKE                   300 RUTH ST SPRING LAKE NC 28390
TOWN OF SPRING LAKE                   WATER ADMIN DIV PO BOX 617 SPRING LAKE NC 28390
TOWN OF SPRING LAKE                   300 RUTH ST PO BOX 617 SPRING LAKE NC 28390-0617
TOWN OF SUMMERVILLE                   200 S MAIN ST SUMMERVILLE SC 29483
TOWN OF SWANSEA                       81 MAIN ST SWANSEA MA 02777
TOWN OF TRUMBULL                      5866 MAIN ST TRUMBULL CT 06611
TOWN OF ULSTER                        WATER SEWER DISTRICTS 1 TOWN HALL DR TOWN HALL LAKE KATRINE NY 12449
TOWN OF ULSTER                        TOWN HALL DR LAKE KATRINE NY 12449
TOWN OF WALLKILL                      52 GOLF LINKS RS MIDDLETOWN NY 10940
TOWN OF WALLKILL                      99 TOWER DR BLDG A MIDDLETOWN NY 10941
TOWN OF WALLKILL                      PO BOX 5924 HICKSVILLE NY 11802
TOWN OF WALLKILL                      PO BOX 5924 HICKSVILLE NY 11802-5924
TOWN OF WARRENTON                     PO BOX 341 WARRENTON VA 20188
TOWN OF WARRENTON                     PO DRAWER 341 COMMISSIONER OF THE REVENUE WARRENTON VA 20188-0341
TOWN OF WARRENTON SALES TAX           PO DRAWER 341 COMMISSIONER OF THE REVENUE WARRENTON VA 20188-0341
TOWN OF WATERFORD                     15 ROPE FERRY RD WATERFORD CT 06385-2886
TOWN OF WEST HARTFORD                 50 S MAIN ST STE 2 WEST HARTFORD CT 06107
TOWN OF WESTBOROUGH                   34 W MAIN ST WESTBOROUGH MA 01581
TOWN OF WILKESBORO                    PO BOX 1056 WILKESBORO NC 28697-1056
TOWN OF WINDHAM                       PO BOX 195 WILLIMANTIC CT 06226
TOWN OF WINDSOR LOCKS                 PO BOX 844537 BOSTON MA 02284-4537
TOWN OF WINDSOR LOCKS                 50 CHURCH ST SINDSOR LOCKS CT 06096



Epiq Corporate Restructuring, LLC                                                             Page 1894 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2119 of 2235

Claim Name                            Address Information
TOWN OF WRENTHAM                      PO BOX 4110 WOBURN MA 01888-4110
TOWN OF WRENTHAM                      79 SOUTH ST WRENTHAM MA 02093
TOWN OF WYTHEVILLE                    150 E MONROE ST WYTHEVILLE VA 24382
TOWN OF WYTHEVILLE                    PO BOX 533 WYTHEVILLE VA 24382
TOWN PARK (ORLANDO), LLC              C/O CENTRECORP MANAGEMENT SERVICES 1250 CAROLINE ST, STE C220 ATLANTA GA 30307
TOWN PARK (ORLANDO), LLC              ERIC E. LUDIN, ESQ. ENGLANDER AND FISCHER LLP 721 FIRST AVENUE NORTH ST.
                                      PETERSBURG FL 33701
TOWNE CENTER NORTH LLC                412 GEORGIA AVENUE STE 200 BRABSON PLACE CHATTANOOGA TN 37403
TOWNE PLUMBING                        10880 HEATHER RIDGE TRAVERSE CITY MI 49685
TOWNSHIP OF BRIDGEWATER               CODE ENFORCEMENT 100 COMMONS WAY BRIDGEWATER NJ 08807
TOWNSHIP OF BRIDGEWATER               100 COMMONS WAY BRIDGEWATER NJ 08807
TOWNSHIP OF COLLIER                   JORDAN TAX SERVICE 102 RAHWAY RD MCCMURRAY PA 15317
TOWNSHIP OF DEPTFORD                  1011 COOPER ST MUNICIPAL BUILDING DEPTFORD NJ 08096
TOWNSHIP OF FALLS                     188 LINCOLN HIGHWAY SUITE 100 FAIRLESS HILLS PA 19030
TOWNSHIP OF FRANKLIN                  475 DEMOTT LANE SOMERSET NJ 08873
TOWNSHIP OF FREEHOLD                  ONE MUNICIPAL PLAZA FREEHOLD NJ 07728
TOWNSHIP OF FRENCHTOWN                2744 VIVIAN MONROE MI 48162
TOWNSHIP OF NEPTUNE                   PO BOX 1167 NEPTUNE NJ 07753
TOWNSHIP OF OLD BRIDGE                PO BOX 11976 OLD BRIDGE NJ 07101-4976
TOWNSHIP OF PLAINSBORO                641 PLAINSBORO RD PLAINSBORO NJ 08536
TOWNSHIP OF PLYMOUTH                  700 BELVOIR RD PLYMOUTH MEETING PA 19462
TOWNSHIP OF POHATCONG                 50 MUNICIPAL DR PHILLIPSBURG NJ 08865
TOWNSHIP OF RIDLEY                    100 E MACDADE BLVD FOLSOM PA 19033
TOWNSHIP OF ROBINSON                  102 RAHWAY ROAD MCMURRAY PA 15317
TOWNSHIP OF SCOTT                     7100 BAPTIST ROAD BETHEL PARK PA 15102-3908
TOWNSHIP OF SPRINGFIELD               50 POWELL RD SPRINGFIELD PA 19064
TOWNSHIP OF TOMS RIVER                33 WASHINGTON STREET TOMS RIVER NJ 08753
TOWNSHIP OF UPPER ST CLAIR            1820 MCLAUGHLIN RUN ROAD UPPER ST CLAIR PA 15241
TOWNSHIP OF WHITEHALL                 3219 MACARTHUR ROAD WHITEHALL PA 18052
TOYA KIMBLE                           ADDRESS ON FILE
TOYA SMALLS                           ADDRESS ON FILE
TOYEA GLASPER                         ADDRESS ON FILE
TOYEKA JONES                          ADDRESS ON FILE
TOZIA WARE                            ADDRESS ON FILE
TP LAWN SERVICE                       PO BOX 0674 COUNCIL BLUFFS IA 51502
TQ SERVICES                           91 MILLER AVE BLASDELL NY 14219
TQ SERVICES                           DBA TQ SERVICES 91 MILLER AVE BLASDELL NY 14219
TRA HANKINS                           ADDRESS ON FILE
TRABIAN WEST                          ADDRESS ON FILE
TRAC REFRIGERATION INC                2800 SW 3RD TERRACE OKEECHOBEE FL 34974
TRACCI JACKSON                        ADDRESS ON FILE
TRACE HAGAN                           ADDRESS ON FILE
TRACE PIERCE                          ADDRESS ON FILE
TRACE SMITH                           ADDRESS ON FILE
TRACEE ALFORD                         ADDRESS ON FILE
TRACEE HARTZELL                       ADDRESS ON FILE
TRACEY BARRICK                        ADDRESS ON FILE
TRACEY BAXTER                         ADDRESS ON FILE
TRACEY DAVIS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1895 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2120 of 2235

Claim Name                          Address Information
TRACEY FREDERICK                    ADDRESS ON FILE
TRACEY GEMBALA                      ADDRESS ON FILE
TRACEY HILL                         ADDRESS ON FILE
TRACEY HUGHES                       ADDRESS ON FILE
TRACEY HUNSTEIN                     ADDRESS ON FILE
TRACEY JONES                        ADDRESS ON FILE
TRACEY KIRKER HENRY                 ADDRESS ON FILE
TRACEY KWIEJ                        ADDRESS ON FILE
TRACEY LEWIS                        ADDRESS ON FILE
TRACEY LITTRELL                     ADDRESS ON FILE
TRACEY MCLAURIN                     ADDRESS ON FILE
TRACEY NICOSIA                      ADDRESS ON FILE
TRACEY NIXON                        ADDRESS ON FILE
TRACEY PARSON                       ADDRESS ON FILE
TRACEY PRICE                        ADDRESS ON FILE
TRACEY QUALLS                       ADDRESS ON FILE
TRACEY SAMPLES                      ADDRESS ON FILE
TRACEY SCHRODER                     ADDRESS ON FILE
TRACEY SUMNER                       ADDRESS ON FILE
TRACEY SWEENEY                      ADDRESS ON FILE
TRACEY TAYLOR                       ADDRESS ON FILE
TRACI ANDERSON                      ADDRESS ON FILE
TRACI BICKELHAUPT                   ADDRESS ON FILE
TRACI CARROLL                       ADDRESS ON FILE
TRACI COLLINS                       ADDRESS ON FILE
TRACI CROUSE                        ADDRESS ON FILE
TRACI DOMINY                        ADDRESS ON FILE
TRACI GOOD                          ADDRESS ON FILE
TRACI JONES GRIGGS                  ADDRESS ON FILE
TRACI LANDRETH                      ADDRESS ON FILE
TRACI MCDERMOTT                     ADDRESS ON FILE
TRACI MCGATHA                       ADDRESS ON FILE
TRACI MCGLOCKING                    ADDRESS ON FILE
TRACI MILLER                        ADDRESS ON FILE
TRACI MYERS                         ADDRESS ON FILE
TRACIA SHAW                         ADDRESS ON FILE
TRACIE CARRIER                      ADDRESS ON FILE
TRACIE DENNEY                       ADDRESS ON FILE
TRACIE HUFFMAN                      ADDRESS ON FILE
TRACIE MCCONKEY                     ADDRESS ON FILE
TRACIE MERCER                       ADDRESS ON FILE
TRACIE POOLE                        ADDRESS ON FILE
TRACIE WHALEY                       ADDRESS ON FILE
TRACIE WIGGINS                      ADDRESS ON FILE
TRACY ALVARADO                      ADDRESS ON FILE
TRACY ARMSTRONG                     ADDRESS ON FILE
TRACY BARAJAS                       ADDRESS ON FILE
TRACY BATTLE                        ADDRESS ON FILE
TRACY BENTLEY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1896 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2121 of 2235

Claim Name                         Address Information
TRACY BOLLINGER                    ADDRESS ON FILE
TRACY BONNER                       ADDRESS ON FILE
TRACY CARRAGHAN-ALSTON             ADDRESS ON FILE
TRACY CLAY                         ADDRESS ON FILE
TRACY CLYATT                       ADDRESS ON FILE
TRACY COLES                        ADDRESS ON FILE
TRACY COUGHLIN                     ADDRESS ON FILE
TRACY CROSCO                       ADDRESS ON FILE
TRACY CROWELL                      ADDRESS ON FILE
TRACY CURRY                        ADDRESS ON FILE
TRACY CUSANO                       ADDRESS ON FILE
TRACY DALEO                        ADDRESS ON FILE
TRACY DANIEL                       ADDRESS ON FILE
TRACY DAVIS                        ADDRESS ON FILE
TRACY ELLETT                       ADDRESS ON FILE
TRACY FRALEY                       ADDRESS ON FILE
TRACY GAIN                         ADDRESS ON FILE
TRACY GORDON                       ADDRESS ON FILE
TRACY GRANDY                       ADDRESS ON FILE
TRACY GRILE                        ADDRESS ON FILE
TRACY GRUBB                        ADDRESS ON FILE
TRACY HANNAH                       ADDRESS ON FILE
TRACY HAPER                        ADDRESS ON FILE
TRACY HARBAUGH                     ADDRESS ON FILE
TRACY HAROLD                       ADDRESS ON FILE
TRACY HARRIS                       ADDRESS ON FILE
TRACY HICKS                        ADDRESS ON FILE
TRACY HILBERT                      ADDRESS ON FILE
TRACY HINKLE                       ADDRESS ON FILE
TRACY INGRAM                       ADDRESS ON FILE
TRACY JOHNSON                      ADDRESS ON FILE
TRACY JONES                        ADDRESS ON FILE
TRACY KELLUMS JR                   ADDRESS ON FILE
TRACY KING                         ADDRESS ON FILE
TRACY LANDES                       ADDRESS ON FILE
TRACY MANZO                        ADDRESS ON FILE
TRACY MCCLAMY                      ADDRESS ON FILE
TRACY MCCULLAR                     ADDRESS ON FILE
TRACY MCDANIELS                    ADDRESS ON FILE
TRACY MCGLOTHLIN                   ADDRESS ON FILE
TRACY MCNEILL                      ADDRESS ON FILE
TRACY MITCHELL                     ADDRESS ON FILE
TRACY NELSON                       ADDRESS ON FILE
TRACY ORLANDO                      ADDRESS ON FILE
TRACY PEARSON                      ADDRESS ON FILE
TRACY PITTORF                      ADDRESS ON FILE
TRACY RAMSEY                       ADDRESS ON FILE
TRACY RICKETTS                     ADDRESS ON FILE
TRACY ROSARIO                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1897 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 2122 of 2235

Claim Name                           Address Information
TRACY ROSEBUD                        ADDRESS ON FILE
TRACY RUTH                           ADDRESS ON FILE
TRACY SCHWENCKE                      ADDRESS ON FILE
TRACY SMITH                          ADDRESS ON FILE
TRACY SNYDER                         ADDRESS ON FILE
TRACY SPALLA                         ADDRESS ON FILE
TRACY SPURLOCK                       ADDRESS ON FILE
TRACY TAYLOR-WELLS                   ADDRESS ON FILE
TRACY TUFANO                         ADDRESS ON FILE
TRACY WALTON                         ADDRESS ON FILE
TRACY WARWICK                        ADDRESS ON FILE
TRACY WEBB                           ADDRESS ON FILE
TRACY WELCH                          ADDRESS ON FILE
TRACY WEST                           ADDRESS ON FILE
TRACY WILLIAMS                       ADDRESS ON FILE
TRACY WOODRUFF                       ADDRESS ON FILE
TRACY WYNN                           ADDRESS ON FILE
TRACYLYN SPILLER                     ADDRESS ON FILE
TRADD HESS                           ADDRESS ON FILE
TRAE BOYCE                           ADDRESS ON FILE
TRAE GODETTE                         ADDRESS ON FILE
TRAE THOMAS                          ADDRESS ON FILE
TRAE WALSH                           ADDRESS ON FILE
TRAEQUON TOLBERT                     ADDRESS ON FILE
TRALAINA MALDONADO                   ADDRESS ON FILE
TRALIANT LLC                         1600 ROSECRANS AVE 4TH FLOOR MEDIA CENTER MANHATTAN BEACH CA 90266
TRALICIA TURNER                      ADDRESS ON FILE
TRAMAINE DILLS                       ADDRESS ON FILE
TRAMAINE SCOTT                       ADDRESS ON FILE
TRAMEIN BENTON                       ADDRESS ON FILE
TRAMEL BARTON                        ADDRESS ON FILE
TRAMEL CLARK                         ADDRESS ON FILE
TRAMONTE DISTRIBUTING CO INC         1267 SOUTH MAIN STREET AKRON OH 44301
TRAMONTE THORNTON                    ADDRESS ON FILE
TRAMPIS BRYANT                       ADDRESS ON FILE
TRANECIA JAMES                       ADDRESS ON FILE
TRANELL SIMMONS                      ADDRESS ON FILE
TRANEQUA ROBY                        ADDRESS ON FILE
TRANETTA LEWIS-ISAAC                 ADDRESS ON FILE
TRANIKA GORDON                       ADDRESS ON FILE
TRANISHA EVANS                       ADDRESS ON FILE
TRANISHA GOODE                       ADDRESS ON FILE
TRANIYA MATTHEWS                     ADDRESS ON FILE
TRANSOLUTIONS LOGISTICS LLC          PO BOX 24244 KNOXVILLE TN 37933
TRANSPERFECT LEGAL SOLUTIONS         1250 BROADWAY 32ND FL ATTN ACCTS RECEIVABLE NEW YORK NY 10001
TRANTIN HENDRICKSON                  ADDRESS ON FILE
TRAP ZAP ENVIRONMENTAL SYSTEMS INC   255 BRAEN AVE WYCKOFF NJ 07481
TRARUNE MCCARTER                     ADDRESS ON FILE
TRASHA CLAYBORNE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1898 OF 2008
                                                   RUBY TUESDAY
                     Case 20-12456-JTD         Doc 701   Filed 12/11/20
                                                    Service List
                                                                              Page 2123 of 2235

Claim Name                               Address Information
TRASHAWN HINTON                          ADDRESS ON FILE
TRAVAN RICHARDSON                        ADDRESS ON FILE
TRAVARES JACKSON                         ADDRESS ON FILE
TRAVAROUS COOPER                         ADDRESS ON FILE
TRAVEAREST YOUNG                         ADDRESS ON FILE
TRAVEIA CARPENTER                        ADDRESS ON FILE
TRAVEL BOARDS LEASING CO                 6001 COCHRAN RD STE 100 SOLON OH 44139-3325
TRAVELERS                                C/O BANK OF AMERICA 91287 COLLECTIONS CENTER DR CHICAGO IL 60693
TRAVELERS CL REMITTANCE CENTER           PO BOX 660317 DALLAS TX 75266
TRAVELERS EXCESS & SURPLUS LINE COMPANY ONE TOWER SQUARE HARTFORD CT 06183
TRAVELERS PROPERTY & CAS CO OF AMERICA   ONE TOWER SQUARE HARTFORD CT 06183
TRAVELIN GHOST CARY, LLC                 ATTN: JENNIFER N. FOUNTAIN, ESQ. ISAACSON SHERIDAN 804 GREEN VALLEY ROAD,
                                         SUITE 200 GREENSBORO NC 27408
TRAVELL HALE                             ADDRESS ON FILE
TRAVERSIAL SCOTT                         ADDRESS ON FILE
TRAVEUONA SAMPSON                        ADDRESS ON FILE
TRAVIAL ROGERS                           ADDRESS ON FILE
TRAVIAR DAVIS                            ADDRESS ON FILE
TRAVIECE FREEMAN-TAYLOR                  ADDRESS ON FILE
TRAVION HIGHSMITH                        ADDRESS ON FILE
TRAVION WILLIAMS                         ADDRESS ON FILE
TRAVIOUS AMERSON                         ADDRESS ON FILE
TRAVIS A HULSEY DIRECTOR                 ADDRESS ON FILE
TRAVIS AMBROSE                           ADDRESS ON FILE
TRAVIS ANDERSON                          ADDRESS ON FILE
TRAVIS ANDERSON                          ADDRESS ON FILE
TRAVIS ANDERSON                          ADDRESS ON FILE
TRAVIS ANDREWS                           ADDRESS ON FILE
TRAVIS ANTLEY                            ADDRESS ON FILE
TRAVIS BARNES                            ADDRESS ON FILE
TRAVIS BARTELT                           ADDRESS ON FILE
TRAVIS BENJAMIN                          ADDRESS ON FILE
TRAVIS BENTON                            ADDRESS ON FILE
TRAVIS BINGHAM                           ADDRESS ON FILE
TRAVIS BLANCHARD                         ADDRESS ON FILE
TRAVIS BOYD                              ADDRESS ON FILE
TRAVIS BRANCH                            ADDRESS ON FILE
TRAVIS BREWER                            ADDRESS ON FILE
TRAVIS BRINSON                           ADDRESS ON FILE
TRAVIS BROWN                             ADDRESS ON FILE
TRAVIS BRYANT                            ADDRESS ON FILE
TRAVIS BURGESS                           ADDRESS ON FILE
TRAVIS CARLSON                           ADDRESS ON FILE
TRAVIS CHEATUM                           ADDRESS ON FILE
TRAVIS CLEVELAND                         ADDRESS ON FILE
TRAVIS CLIFTON                           ADDRESS ON FILE
TRAVIS CURTIS                            ADDRESS ON FILE
TRAVIS DAVIS                             ADDRESS ON FILE
TRAVIS DAVIS                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1899 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 2124 of 2235

Claim Name                       Address Information
TRAVIS DENNARD                   ADDRESS ON FILE
TRAVIS DENNISON                  ADDRESS ON FILE
TRAVIS DIENST                    ADDRESS ON FILE
TRAVIS DOAN                      ADDRESS ON FILE
TRAVIS DOBSON                    ADDRESS ON FILE
TRAVIS DUCKER                    ADDRESS ON FILE
TRAVIS DUNCAN                    ADDRESS ON FILE
TRAVIS EDWARDS                   ADDRESS ON FILE
TRAVIS EGBERT                    ADDRESS ON FILE
TRAVIS EIZA                      ADDRESS ON FILE
TRAVIS ELLERBE                   ADDRESS ON FILE
TRAVIS FANT                      ADDRESS ON FILE
TRAVIS FERGUSON                  ADDRESS ON FILE
TRAVIS FLAGEOLLE                 ADDRESS ON FILE
TRAVIS FRANKS                    ADDRESS ON FILE
TRAVIS GAY                       ADDRESS ON FILE
TRAVIS GLOVER                    ADDRESS ON FILE
TRAVIS GRADY                     ADDRESS ON FILE
TRAVIS GRIER                     ADDRESS ON FILE
TRAVIS GRISSETT                  ADDRESS ON FILE
TRAVIS GUAY                      ADDRESS ON FILE
TRAVIS HALEY                     ADDRESS ON FILE
TRAVIS HAMMACK                   ADDRESS ON FILE
TRAVIS HARDY                     ADDRESS ON FILE
TRAVIS HARPER                    ADDRESS ON FILE
TRAVIS HAWTHORNE                 ADDRESS ON FILE
TRAVIS HEDGES                    ADDRESS ON FILE
TRAVIS HEINTZ                    ADDRESS ON FILE
TRAVIS HILL                      ADDRESS ON FILE
TRAVIS HILLEY                    ADDRESS ON FILE
TRAVIS HINNANT                   ADDRESS ON FILE
TRAVIS HOPKINS                   ADDRESS ON FILE
TRAVIS HUNTER                    ADDRESS ON FILE
TRAVIS HYERS                     ADDRESS ON FILE
TRAVIS JACKSON                   ADDRESS ON FILE
TRAVIS JACKSON                   ADDRESS ON FILE
TRAVIS JEFFERSON                 ADDRESS ON FILE
TRAVIS JOHNSON                   ADDRESS ON FILE
TRAVIS JOHNSON                   ADDRESS ON FILE
TRAVIS JOHNSON                   ADDRESS ON FILE
TRAVIS JONES                     ADDRESS ON FILE
TRAVIS JONES                     ADDRESS ON FILE
TRAVIS KELSEY                    ADDRESS ON FILE
TRAVIS KLINGER                   ADDRESS ON FILE
TRAVIS KRAMER                    ADDRESS ON FILE
TRAVIS KRITZ                     ADDRESS ON FILE
TRAVIS LAMBERT                   ADDRESS ON FILE
TRAVIS LANGSTON                  ADDRESS ON FILE
TRAVIS LARSEN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1900 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2125 of 2235

Claim Name                        Address Information
TRAVIS LASSITER                   ADDRESS ON FILE
TRAVIS LAWRENCE                   ADDRESS ON FILE
TRAVIS LAY                        ADDRESS ON FILE
TRAVIS LEBLANC                    ADDRESS ON FILE
TRAVIS LEFEVER                    ADDRESS ON FILE
TRAVIS LEOPOLD                    ADDRESS ON FILE
TRAVIS LEWIS                      ADDRESS ON FILE
TRAVIS LITT                       ADDRESS ON FILE
TRAVIS LUDWIG                     ADDRESS ON FILE
TRAVIS MAEBERRY                   ADDRESS ON FILE
TRAVIS MARSHALL                   ADDRESS ON FILE
TRAVIS MARTEL                     ADDRESS ON FILE
TRAVIS MARTIN                     ADDRESS ON FILE
TRAVIS MATTHEWS                   ADDRESS ON FILE
TRAVIS MCCARROLL                  ADDRESS ON FILE
TRAVIS MCGLON                     ADDRESS ON FILE
TRAVIS MILLER                     ADDRESS ON FILE
TRAVIS MILLER                     ADDRESS ON FILE
TRAVIS MILLS                      ADDRESS ON FILE
TRAVIS MINER                      ADDRESS ON FILE
TRAVIS MOORE                      ADDRESS ON FILE
TRAVIS MORRIS                     ADDRESS ON FILE
TRAVIS MORTON                     ADDRESS ON FILE
TRAVIS NASON                      ADDRESS ON FILE
TRAVIS PELLETIER                  ADDRESS ON FILE
TRAVIS PERRY                      ADDRESS ON FILE
TRAVIS PEWITT                     ADDRESS ON FILE
TRAVIS PICKENS                    ADDRESS ON FILE
TRAVIS PITTMAN                    ADDRESS ON FILE
TRAVIS PRICE                      ADDRESS ON FILE
TRAVIS REAVES                     ADDRESS ON FILE
TRAVIS REFFUSE                    ADDRESS ON FILE
TRAVIS REID                       ADDRESS ON FILE
TRAVIS RICHARDSON                 ADDRESS ON FILE
TRAVIS RICHARDSON                 ADDRESS ON FILE
TRAVIS RUSHING                    ADDRESS ON FILE
TRAVIS SCARLETT                   ADDRESS ON FILE
TRAVIS SCHENDEL                   ADDRESS ON FILE
TRAVIS SCRIBA                     ADDRESS ON FILE
TRAVIS SEATON                     ADDRESS ON FILE
TRAVIS SHORTER                    ADDRESS ON FILE
TRAVIS SIMMONS                    ADDRESS ON FILE
TRAVIS SIMONS                     ADDRESS ON FILE
TRAVIS SIVIS                      ADDRESS ON FILE
TRAVIS SMITH                      ADDRESS ON FILE
TRAVIS SMITH                      ADDRESS ON FILE
TRAVIS SNODGRASS                  ADDRESS ON FILE
TRAVIS SOSTILLIO                  ADDRESS ON FILE
TRAVIS STEELE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1901 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2126 of 2235

Claim Name                        Address Information
TRAVIS STEVENS                    ADDRESS ON FILE
TRAVIS STEVENS                    ADDRESS ON FILE
TRAVIS STEVENSON                  ADDRESS ON FILE
TRAVIS STYLES                     ADDRESS ON FILE
TRAVIS SWEEZO                     ADDRESS ON FILE
TRAVIS SWORD                      ADDRESS ON FILE
TRAVIS SYLVAIN                    ADDRESS ON FILE
TRAVIS TANNER                     ADDRESS ON FILE
TRAVIS THOMPSON                   ADDRESS ON FILE
TRAVIS THORNTON                   ADDRESS ON FILE
TRAVIS TROUT                      ADDRESS ON FILE
TRAVIS VAN KEURAN                 ADDRESS ON FILE
TRAVIS VAUGHT                     ADDRESS ON FILE
TRAVIS WADE                       ADDRESS ON FILE
TRAVIS WALTON                     ADDRESS ON FILE
TRAVIS WATERS                     ADDRESS ON FILE
TRAVIS WEBB                       ADDRESS ON FILE
TRAVIS WHETSTONE                  ADDRESS ON FILE
TRAVIS WHITE                      ADDRESS ON FILE
TRAVIS WHITMAN                    ADDRESS ON FILE
TRAVIS WILKERSON                  ADDRESS ON FILE
TRAVIS WILKINS                    ADDRESS ON FILE
TRAVIS WILKINS                    ADDRESS ON FILE
TRAVIS WILLIAMS                   ADDRESS ON FILE
TRAVIS WILLIAMS                   ADDRESS ON FILE
TRAVIS WILSON                     ADDRESS ON FILE
TRAVIS WOLFE                      ADDRESS ON FILE
TRAVIS WOOLARD                    ADDRESS ON FILE
TRAVON BOATWRIGHT                 ADDRESS ON FILE
TRAVON HAMILTON                   ADDRESS ON FILE
TRAVON JONES                      ADDRESS ON FILE
TRAVON LEE                        ADDRESS ON FILE
TRAVON RAINER                     ADDRESS ON FILE
TRAVONDA HORRELL                  ADDRESS ON FILE
TRAVONN HARRIS                    ADDRESS ON FILE
TRAVONNTAE BRICE                  ADDRESS ON FILE
TRAVONTAE GILLIAM                 ADDRESS ON FILE
TRAVONTE BRITTON                  ADDRESS ON FILE
TRAVONTE FOX                      ADDRESS ON FILE
TRAVONTE MORGAN                   ADDRESS ON FILE
TRAVONTE RUSS                     ADDRESS ON FILE
TRAVORES FLYTHE                   ADDRESS ON FILE
TRAVYON ELLIOTT                   ADDRESS ON FILE
TRAY WILLIAMS                     ADDRESS ON FILE
TRAYANA OSBY                      ADDRESS ON FILE
TRAYC BAKER                       ADDRESS ON FILE
TRAYON COLES                      ADDRESS ON FILE
TRAYQUAN WILLIAMS                 ADDRESS ON FILE
TRAYVEON HINSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1902 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 2127 of 2235

Claim Name                               Address Information
TRAYVON BOZEMAN                          ADDRESS ON FILE
TRAYVON SMITH                            ADDRESS ON FILE
TRAZJAIA WILSON                          ADDRESS ON FILE
TRE ANDICE WILLIAMS                      ADDRESS ON FILE
TRE BANKS                                ADDRESS ON FILE
TRE BRYANT                               ADDRESS ON FILE
TRE BULLETT                              ADDRESS ON FILE
TRE GARLAND                              ADDRESS ON FILE
TRE HART                                 ADDRESS ON FILE
TRE HOLDER                               ADDRESS ON FILE
TRE HUGHES                               ADDRESS ON FILE
TRE MCKEITHEN                            ADDRESS ON FILE
TRE MCNEILL                              ADDRESS ON FILE
TRE NOWLIN                               ADDRESS ON FILE
TRE QUEL WASHINGTON                      ADDRESS ON FILE
TRE THIGPEN                              ADDRESS ON FILE
TRE WILSON                               ADDRESS ON FILE
TRE ZURE TOLES                           ADDRESS ON FILE
TRE-JMINE HAGANS-JOHNSON                 ADDRESS ON FILE
TREA BLAKELY                             ADDRESS ON FILE
TREA LEACH                               ADDRESS ON FILE
TREADWAY BROTHERS INC                    2501 MALONEY RD KNOXVILLE TN 37920
TREANNA CRUZ                             ADDRESS ON FILE
TREASIE ARTIS                            ADDRESS ON FILE
TREASUR LEE                              ADDRESS ON FILE
TREASURE BRADY                           ADDRESS ON FILE
TREASURE BYRD                            ADDRESS ON FILE
TREASURE COAST -JCP ASSOCIATES, LTD      C/O M.S. MANAGEMENT ASSOCIATES INC. 225 WEST WASHINGTON STREET INDIANAPOLIS IN
                                         46204-3438
TREASURE COAST BACKFLOW TESTING REPAIR   1991 SE GIFFEN AVE PORT ST LUCIE FL 34952
TREASURE COAST JCP ASSOCIATES            PO BOX 775746 CHICAGO IL 60677
TREASURE GRAY                            ADDRESS ON FILE
TREASURE MILLS                           ADDRESS ON FILE
TREASURER CHESTERFIELD COUNTY            PO BOX 124 CHESTERFIELD VA 23832
TREASURER CHESTERFIELD COUNTY            PO BOX 124 FOOD PROTECTION SERVICES CHESTERFIELD VA 23832
TREASURER CITY OF DETROIT                INCOME TAX - DEPARTMENT 131901 POBOX 67000 DETROIT MI 48267-1319
TREASURER CITY OF FLINT                  PO BOX 529 EATON RAPIDS MI 43017-0962
TREASURER CITY OF GLASGOW                TREASURER CITY OF GLASGOW PO BOX 278 GLASGOW KY 42142
TREASURER CITY OF HAMPTON                PO BOX 636 HAMPTON VA 23669
TREASURER CITY OF HIGHLAND PARK          PO BOX 239 EATON RAPIDS MI 48827-0239
TREASURER CITY OF PONTIAC                PO BOX 530 EATON RAPIDS MI 48827-0530
TREASURER CITY OF PORT HURON             INCOME TAX DIVISION 100 MCMORRAN PORT HURON MI 48060
TREASURER COUNTY OF GLOUCESTER           6489 MAIN STREET SUITE 137 GLOUCESTER VA 23061
TREASURER COUNTY OF YORK                 PO BOX 116 YORK SC 29745
TREASURER COUTY OF YORK                  PO BOX 189 YORKTOWN VA 23690
TREASURER FRANKLIN COUNTY                PO BOX 594 FRANKFORT KY 40602
TREASURER OF ARLINGTON COUNTY            PO BOX 1754 MERRIFIELD VA 22116-1756
TREASURER OF CECIL COUNTY                200 CHESAPEAKE BLVD STE 1100 ELKTON MD 21921
TREASURER OF JAMES CITY COUNTY           PO BOX 283 WILLIAMSBURG VA 23187



Epiq Corporate Restructuring, LLC                                                                Page 1903 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 2128 of 2235

Claim Name                               Address Information
TREASURER OF MONTGOMERY COUNTY           451 WEST THIRD ST 2ND FLOOR DAYTON OH 45422
TREASURER OF PORTSMOUTH VIRGINIA         801 CRAWFORD ST PORTSMOUTH VA 23704
TREASURER OF STATE OF OHIO               PO BOX 444 COLUMBUS OH 43216-0444
TREASURER OF VIRGINIA                    DIVISION OF UNCLAIMED PROPERTY P O BOX 2478 RICHMOND VA 23218
TREASURER OF VIRGINIA                    333 E FRANKLIN STREET FIN SVCS DEPT ATT AMY PEARSON VA WORKERS COMPENSATION
                                         COMM RICHMOND VA 23219
TREASURER OF WAYNESBORO                  503 W MAIN ST WAYNESBORO VA 22980
TREASURER OF WYTHE COUNTY                225 S. 4TH STREET, ROOM 104 WYTHEVILLE VA 24382
TREASURER SPOTSYLVANIA COUNTY            PO BOX 175 SPOTSYLVANIA VA 22553
TREASURER ST OF ILLINOIS UNCLAIMED PTY   PO BOX 19496 SPRINGFIELD IL 62794-9496
TREASURER STATE OF CONNECTICUT           CONN OFFICE OF THE STATE UNCLAIMED PROPERTY DIVISION 55 ELM ST 5TH FLOOR
                                         HARTFORD CT 06106
TREASURER STATE OF IOWA                  UNCLAIMED PROPERTY DIVISION PO BOX 10430 DES MOINES IA 50306
TREASURER STATE OF IOWA                  PO BOX 10411 DES MOINES IA 50306
TREASURER STATE OF MAINE                 OFFICE OF STATE TREASURER CROSS OFFICE BLDG 3RD FL 111 SEWALL STREET AUGUSTA
                                         ME 04333
TREASURER STATE OF MAINE                 39 STATE HOUSE STATION TREASURER UNCLAIMED PROPERTY HOLDER REP AUGUSTA ME
                                         04333
TREASURER STATE OF MAINE- SIT            PO BOX 1065 AUGUSTA ME 04332-1065
TREASURER STATE OF MAINE- SUI            PO BOX 1065 AUGUSTA ME 04332-1065
TREASURER STATE OF NEW HAMPSHIRE         NH STATE TREASURY DEPT ABANDONED PROPERTY DIVISION 25 CAPITAL STREET ROOM 205
                                         CONCORD NH 03301
TREASURER STATE OF NEW HAMPSHIRE         NEW HAMPSHIRE DEPT OF TRANS BUREAU FINANCE AND CONTRACTS PO BOX 483 CONCORD NH
                                         03302
TREASURER STATE OF NEW JERSEY            UNCLAIMED PROPERTY PO BOX 446 TRENTON NJ 08625
TREASURER STATE OF NEW JERSEY            PO BOX 417 STE 110 TRENTON NJ 08646
TREASURER STATE OF TENNESSEE             UNCLAIMED PROPERTY DIVISION PO BOX 198649 NASHVILLE TN 37219
TREASURER STATE OF TENNESSEE             502 DEADERICK ST NASHVILLE TN 37242
TREASURER TOWN OF NORTH HAVEN            18 CHURCH STREET NORTH HAVEN CT 06473
TREASURY DIVISION SUSSEX COUNTY          PO BOX 601 GEORGETOWN DE 19947-0429
TREAT, MICHAEL H                         C/O SINIARD TIMBERLAKE & LEAGUE ATTN WILL LEAGUE, ESQ PO BOX 2767 HUNTSVILLE
                                         AL 35804
TREAUSRE HALL                            ADDRESS ON FILE
TREAVIS BOOKER                           ADDRESS ON FILE
TREAVOR ROWLAND                          ADDRESS ON FILE
TRECIA MYERS                             ADDRESS ON FILE
TRECIA THOMPSON                          ADDRESS ON FILE
TRECON MCDONALD                          ADDRESS ON FILE
TREDELL BOLSTON                          ADDRESS ON FILE
TREDYFFRIN TOWNSHIP                      1100 DUPORTAIL ROAD BERWYN PA 19312
TREG DAVIS                               ADDRESS ON FILE
TREI SMILEY                              ADDRESS ON FILE
TREIANNA MCCUIN                          ADDRESS ON FILE
TREIVIOUN COURSE                         ADDRESS ON FILE
TREIZELL WAITE                           ADDRESS ON FILE
TREJUAN DAWKINS                          ADDRESS ON FILE
TREK HOME CARE LLC                       245 SOUTH 56TH STREET LOT 152 MESA AZ 85206
TREKITA RUSSELL                          ADDRESS ON FILE
TRELICIA MEALEY                          ADDRESS ON FILE
TRELONNIE BARNES                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1904 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2129 of 2235

Claim Name                            Address Information
TRELVIS MCNAIR                        ADDRESS ON FILE
TRELYND MADEYA                        ADDRESS ON FILE
TRELYNN TSCHANNEN                     ADDRESS ON FILE
TREMAIN VINCENT                       ADDRESS ON FILE
TREMAINE HIGGINBOTHAM                 ADDRESS ON FILE
TREMAINE HINTON                       ADDRESS ON FILE
TREMAINE MURRAY                       ADDRESS ON FILE
TREMAINE SLAUGHTER                    ADDRESS ON FILE
TREMAYNE MCQUEEN                      ADDRESS ON FILE
TREMAYNE MOORMAN                      ADDRESS ON FILE
TREMAYNE ROMAN                        ADDRESS ON FILE
TREMAYNE THOMAS                       ADDRESS ON FILE
TREMAYNE WALKER                       ADDRESS ON FILE
TREMAYNE WILLIAMS                     ADDRESS ON FILE
TREMEL MOORE                          ADDRESS ON FILE
TREMESIA COLEMAN                      ADDRESS ON FILE
TREMIKA BOGAN                         ADDRESS ON FILE
TRENA CHAMBERLAIN                     ADDRESS ON FILE
TRENA MANIGAULT                       ADDRESS ON FILE
TRENA SMITH                           ADDRESS ON FILE
TRENCE FOX                            ADDRESS ON FILE
TRENECIA LOGAN                        ADDRESS ON FILE
TRENEISHA COLES                       ADDRESS ON FILE
TRENIKA DANIELS                       ADDRESS ON FILE
TRENISE WILDS                         ADDRESS ON FILE
TRENISHA WIGGINS                      ADDRESS ON FILE
TRENITY DARVILLE                      ADDRESS ON FILE
TRENON HIPSHER                        ADDRESS ON FILE
TRENT BAIRD                           ADDRESS ON FILE
TRENT BEAN                            ADDRESS ON FILE
TRENT BROWN                           ADDRESS ON FILE
TRENT BURNETT                         ADDRESS ON FILE
TRENT COLLINS                         ADDRESS ON FILE
TRENT DUNION                          ADDRESS ON FILE
TRENT DUREL                           ADDRESS ON FILE
TRENT FLEMING                         ADDRESS ON FILE
TRENT FOGLE VENO                      ADDRESS ON FILE
TRENT GRAHAM                          ADDRESS ON FILE
TRENT HARRIS                          ADDRESS ON FILE
TRENT HAYDEN SR.                      ADDRESS ON FILE
TRENT HELM                            ADDRESS ON FILE
TRENT HOFFMANN                        ADDRESS ON FILE
TRENT HOSMER                          ADDRESS ON FILE
TRENT JOHNSON                         ADDRESS ON FILE
TRENT MILLER                          ADDRESS ON FILE
TRENT MILLER                          ADDRESS ON FILE
TRENT NERO                            ADDRESS ON FILE
TRENT NESTLE                          ADDRESS ON FILE
TRENT POPE                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1905 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2130 of 2235

Claim Name                          Address Information
TRENT PRATT                         ADDRESS ON FILE
TRENT PRUITT                        ADDRESS ON FILE
TRENT SMITH                         ADDRESS ON FILE
TRENT STIMMERMAN                    ADDRESS ON FILE
TRENT TOOSON                        ADDRESS ON FILE
TRENT WASHINGTON                    ADDRESS ON FILE
TRENT WILSON                        ADDRESS ON FILE
TRENT WOOTEN                        ADDRESS ON FILE
TRENTEN HARRIS                      ADDRESS ON FILE
TRENTIN DICKS                       ADDRESS ON FILE
TRENTON BOOKER                      ADDRESS ON FILE
TRENTON BURR                        ADDRESS ON FILE
TRENTON CARPENTER                   ADDRESS ON FILE
TRENTON CITY INCOME TAX             11 E STATE ST TRENTON OH 45067
TRENTON CLARK                       ADDRESS ON FILE
TRENTON FLEMMING                    ADDRESS ON FILE
TRENTON GENTZ                       ADDRESS ON FILE
TRENTON HOUGH                       ADDRESS ON FILE
TRENTON HUFF                        ADDRESS ON FILE
TRENTON MARSHALL                    ADDRESS ON FILE
TRENTON MARTIN                      ADDRESS ON FILE
TRENTON MURPHY                      ADDRESS ON FILE
TRENTON MUSICK                      ADDRESS ON FILE
TRENTON NITCHER                     ADDRESS ON FILE
TRENTON PERKINS                     ADDRESS ON FILE
TRENTON PINCIOTTI                   ADDRESS ON FILE
TRENTON RUSHIN                      ADDRESS ON FILE
TRENTON SARTAIN                     ADDRESS ON FILE
TRENTON TROTTER                     ADDRESS ON FILE
TRENTON WAINWRIGHT                  ADDRESS ON FILE
TRENTON WHITE                       ADDRESS ON FILE
TRENTON WILLIAM PINCIOTTI           ADDRESS ON FILE
TREQUAN KNIGHT                      ADDRESS ON FILE
TRES DIMICK                         ADDRESS ON FILE
TRESA DAVIS                         ADDRESS ON FILE
TRESA HIGGINS                       ADDRESS ON FILE
TRESCHA LYNCH                       ADDRESS ON FILE
TRESEAN CUNNINGHAM                  ADDRESS ON FILE
TRESEAN DAVIS                       ADDRESS ON FILE
TRESHAWN DUMAS                      ADDRESS ON FILE
TRESHAWN WILLIAMS                   ADDRESS ON FILE
TRESOIR STEWART                     ADDRESS ON FILE
TRESSA BOLLING                      ADDRESS ON FILE
TRESSA BROWN                        ADDRESS ON FILE
TRESSA DETRICK                      ADDRESS ON FILE
TRESSA WEEDEN-BOOTZ                 ADDRESS ON FILE
TRESUANA SALLEY                     ADDRESS ON FILE
TREV CHASE                          ADDRESS ON FILE
TREVA SMITH                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1906 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2131 of 2235

Claim Name                          Address Information
TREVAHN TAYLOR                      ADDRESS ON FILE
TREVANTE STITH                      ADDRESS ON FILE
TREVARIOUS MOORE                    ADDRESS ON FILE
TREVATHAN MILATZ                    ADDRESS ON FILE
TREVAUGHN ALLEN                     ADDRESS ON FILE
TREVAUN MILLER                      ADDRESS ON FILE
TREVAYNE KING                       ADDRESS ON FILE
TREVEL ROBINSON                     ADDRESS ON FILE
TREVELL LAVANT                      ADDRESS ON FILE
TREVER MCPEASE                      ADDRESS ON FILE
TREVER WEBB                         ADDRESS ON FILE
TREVIN BLAIR                        ADDRESS ON FILE
TREVIN DENNY                        ADDRESS ON FILE
TREVIN GRIFFIN                      ADDRESS ON FILE
TREVIN JENKINS                      ADDRESS ON FILE
TREVION HOLMES                      ADDRESS ON FILE
TREVIOUS CHAPPELLE                  ADDRESS ON FILE
TREVIOUS DUNNING                    ADDRESS ON FILE
TREVIS CARTER                       ADDRESS ON FILE
TREVON BARNETT                      ADDRESS ON FILE
TREVON COOPER                       ADDRESS ON FILE
TREVON DAVIS                        ADDRESS ON FILE
TREVON DEVORE                       ADDRESS ON FILE
TREVON GILBERT                      ADDRESS ON FILE
TREVON GREY                         ADDRESS ON FILE
TREVON JACKSON                      ADDRESS ON FILE
TREVON JACKSON                      ADDRESS ON FILE
TREVON JONES                        ADDRESS ON FILE
TREVON KIRK                         ADDRESS ON FILE
TREVON MCCLAIN-EL                   ADDRESS ON FILE
TREVON MCCLYDE                      ADDRESS ON FILE
TREVON POWELL                       ADDRESS ON FILE
TREVON ROBINSON                     ADDRESS ON FILE
TREVON SHORT                        ADDRESS ON FILE
TREVON SMITH                        ADDRESS ON FILE
TREVON STEWART                      ADDRESS ON FILE
TREVON WALKER                       ADDRESS ON FILE
TREVONA AGARD                       ADDRESS ON FILE
TREVONN FREEMAN                     ADDRESS ON FILE
TREVONTE D ROBINSON                 ADDRESS ON FILE
TREVONTE RIGGINS                    ADDRESS ON FILE
TREVONTE ROBINSON                   ADDRESS ON FILE
TREVONYE CARSON                     ADDRESS ON FILE
TREVOR BATES                        ADDRESS ON FILE
TREVOR BAUER                        ADDRESS ON FILE
TREVOR BURKHOLDER                   ADDRESS ON FILE
TREVOR BURTON                       ADDRESS ON FILE
TREVOR CAMPBELL                     ADDRESS ON FILE
TREVOR CAMPBELL                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1907 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2132 of 2235

Claim Name                         Address Information
TREVOR COLE                        ADDRESS ON FILE
TREVOR COLEMAN                     ADDRESS ON FILE
TREVOR COURTWRIGHT                 ADDRESS ON FILE
TREVOR CURTIS                      ADDRESS ON FILE
TREVOR DANIELS                     ADDRESS ON FILE
TREVOR DECOLA                      ADDRESS ON FILE
TREVOR DEPEW                       ADDRESS ON FILE
TREVOR DERBY                       ADDRESS ON FILE
TREVOR DEROSSETT                   ADDRESS ON FILE
TREVOR DOUP                        ADDRESS ON FILE
TREVOR ESSE                        ADDRESS ON FILE
TREVOR EVANS                       ADDRESS ON FILE
TREVOR FLOWERS                     ADDRESS ON FILE
TREVOR GAITER                      ADDRESS ON FILE
TREVOR GARNER                      ADDRESS ON FILE
TREVOR GARRETT                     ADDRESS ON FILE
TREVOR GAUCKLER                    ADDRESS ON FILE
TREVOR GOBBLE                      ADDRESS ON FILE
TREVOR GREEN                       ADDRESS ON FILE
TREVOR HARRISON                    ADDRESS ON FILE
TREVOR HARTLEY                     ADDRESS ON FILE
TREVOR HEATH                       ADDRESS ON FILE
TREVOR HOLMES                      ADDRESS ON FILE
TREVOR HOLMES                      ADDRESS ON FILE
TREVOR HOTT                        ADDRESS ON FILE
TREVOR HUBER                       ADDRESS ON FILE
TREVOR HUNSUCKER                   ADDRESS ON FILE
TREVOR JAMES                       ADDRESS ON FILE
TREVOR JOHNSON                     ADDRESS ON FILE
TREVOR JOHNSON                     ADDRESS ON FILE
TREVOR JOHNSTON                    ADDRESS ON FILE
TREVOR JONES                       ADDRESS ON FILE
TREVOR LABER                       ADDRESS ON FILE
TREVOR LEWIS                       ADDRESS ON FILE
TREVOR LOWE                        ADDRESS ON FILE
TREVOR MALLETT                     ADDRESS ON FILE
TREVOR MAYO                        ADDRESS ON FILE
TREVOR MCHENRY                     ADDRESS ON FILE
TREVOR MELLOTT                     ADDRESS ON FILE
TREVOR MESSERSMITH                 ADDRESS ON FILE
TREVOR METTE                       ADDRESS ON FILE
TREVOR MICHAEL                     ADDRESS ON FILE
TREVOR MILES                       ADDRESS ON FILE
TREVOR MINNICK                     ADDRESS ON FILE
TREVOR MIXON                       ADDRESS ON FILE
TREVOR MORRIS                      ADDRESS ON FILE
TREVOR MORRIS                      ADDRESS ON FILE
TREVOR NASH                        ADDRESS ON FILE
TREVOR NELSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1908 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2133 of 2235

Claim Name                          Address Information
TREVOR PAGE                         ADDRESS ON FILE
TREVOR PEAKMAN                      ADDRESS ON FILE
TREVOR PIERRE                       ADDRESS ON FILE
TREVOR PRESTON                      ADDRESS ON FILE
TREVOR RAYMOND                      ADDRESS ON FILE
TREVOR REMMERT                      ADDRESS ON FILE
TREVOR RENFRO                       ADDRESS ON FILE
TREVOR RHODES                       ADDRESS ON FILE
TREVOR RICHARDS                     ADDRESS ON FILE
TREVOR RICHARDSON                   ADDRESS ON FILE
TREVOR ROSS                         ADDRESS ON FILE
TREVOR ROUSE                        ADDRESS ON FILE
TREVOR SHEPARD                      ADDRESS ON FILE
TREVOR SINGLETON                    ADDRESS ON FILE
TREVOR SIZEMORE                     ADDRESS ON FILE
TREVOR SLACK                        ADDRESS ON FILE
TREVOR SMITH                        ADDRESS ON FILE
TREVOR SPEED                        ADDRESS ON FILE
TREVOR STOCKTON                     ADDRESS ON FILE
TREVOR STOOP                        ADDRESS ON FILE
TREVOR STULL                        ADDRESS ON FILE
TREVOR VINSON                       ADDRESS ON FILE
TREVOR WARREN                       ADDRESS ON FILE
TREVOR WELCOME                      ADDRESS ON FILE
TREVOR WHITE                        ADDRESS ON FILE
TREVOR WHITING                      ADDRESS ON FILE
TREVOR WOOD                         ADDRESS ON FILE
TREVOR WOODS                        ADDRESS ON FILE
TREVOR-DEXTER HAGUE                 ADDRESS ON FILE
TREVORIS ALLEN                      ADDRESS ON FILE
TREVVONE JACKSON                    ADDRESS ON FILE
TREY ANDERSON                       ADDRESS ON FILE
TREY BREWINGTON                     ADDRESS ON FILE
TREY BROWN                          ADDRESS ON FILE
TREY COOPER                         ADDRESS ON FILE
TREY ENNIS                          ADDRESS ON FILE
TREY HEFFERNAN                      ADDRESS ON FILE
TREY HOLTON                         ADDRESS ON FILE
TREY INGRAM                         ADDRESS ON FILE
TREY JACKSON                        ADDRESS ON FILE
TREY JACKSON                        ADDRESS ON FILE
TREY JIVENS                         ADDRESS ON FILE
TREY JONES                          ADDRESS ON FILE
TREY LITTLE                         ADDRESS ON FILE
TREY LYON                           ADDRESS ON FILE
TREY MARTIN                         ADDRESS ON FILE
TREY MEGENHARDT                     ADDRESS ON FILE
TREY OWENS                          ADDRESS ON FILE
TREY OWENS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1909 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 2134 of 2235

Claim Name                              Address Information
TREY PENNY                              ADDRESS ON FILE
TREY POSEY                              ADDRESS ON FILE
TREY REDDIG                             ADDRESS ON FILE
TREY STAUFFER                           ADDRESS ON FILE
TREY TREADWAY                           ADDRESS ON FILE
TREY WILKS                              ADDRESS ON FILE
TREYSHAWN COLEMAN                       ADDRESS ON FILE
TREYVIOUS MCDOUGLE                      ADDRESS ON FILE
TREYVON HOLT                            ADDRESS ON FILE
TREYVON KENNEDY                         ADDRESS ON FILE
TREYVON SMITH                           ADDRESS ON FILE
TREYVONTE LEWIS                         ADDRESS ON FILE
TREYZHON JACOBS                         ADDRESS ON FILE
TRI CITIES BEVERAGE CORP                612 INDUSTRIAL PARK DRIVE NEWPORT NEWS VA 23602
TRI COUNTY MECHANICAL LLC               209 MADISON ST PASSAIC NJ 07055
TRI COUNTY WHOLESALE DISTRIBUTORS INC   425 VICTORIA ROAD SUITE A AUSTINTOWN OH 44515
TRI LE                                  ADDRESS ON FILE
TRI SERVICE COMPANY LLC                 1016 THOMAS DRIVE 303 PANAMA CITY BEACH FL 32408
TRI STATE CARPET RESTORATION SERVICE    PO BOX 658 ANGOLA IN 46703
TRI STATE PARKING LOT MAINTENANCE LLC   1081 HEADLAND AVE DOTHAN AL 36303
TRI WELD IND INC                        65 SOUTH SECOND STREET BAY SHORE NY 11706
TRIAD MUNICIPAL ABC BOARD               3127 STARLIGHT DR WINSTON SALEM NC 37107
TRIANGLE REFRIGERATION SERVICES INC     739 PERSHING RD RALEIGH NC 27608
TRIANGLE WHOLESALERS INC                PO BOX 9457 7000 JAMESSON RD COLUMBUS GA 31908
TRICIA BONTEMPO                         ADDRESS ON FILE
TRICIA CAIN                             ADDRESS ON FILE
TRICIA COLITZAS                         ADDRESS ON FILE
TRICIA HEDDEN                           ADDRESS ON FILE
TRICIA JONES                            ADDRESS ON FILE
TRICIA KILLRAKIS                        ADDRESS ON FILE
TRICIA LABELLE                          ADDRESS ON FILE
TRICIA NEWCOMB                          ADDRESS ON FILE
TRICOUNTY BEVERAGE WARREN               2651 EAST 10 MILE ROAD WARREN MI 48091
TRIEAGLE SALES                          ADDRESS ON FILE
TRILLANY PURDIE                         ADDRESS ON FILE
TRIMARK STRATEGIC                       3011 INDUSTRIAL PKWY KNOXVILLE TN 37921
TRIMEL SMITH                            ADDRESS ON FILE
TRINA HARMONSON                         ADDRESS ON FILE
TRINA JONES                             ADDRESS ON FILE
TRINA MEDINA                            ADDRESS ON FILE
TRINA MONACO                            ADDRESS ON FILE
TRINA WARDELL                           ADDRESS ON FILE
TRINETTE GREEN                          ADDRESS ON FILE
TRINETTE JACKSON                        ADDRESS ON FILE
TRINI MCGILL                            ADDRESS ON FILE
TRINIDAD CASTILLO                       ADDRESS ON FILE
TRINIECEA FRAZIER                       ADDRESS ON FILE
TRINIK KING                             ADDRESS ON FILE
TRINITEE BRADFORD                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1910 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 2135 of 2235

Claim Name                            Address Information
TRINITY BAKER                         ADDRESS ON FILE
TRINITY BUTLER                        ADDRESS ON FILE
TRINITY CIAMPITTIELLO                 ADDRESS ON FILE
TRINITY DURHAM                        ADDRESS ON FILE
TRINITY GARCIA                        ADDRESS ON FILE
TRINITY GRAY                          ADDRESS ON FILE
TRINITY HAIRSTON                      ADDRESS ON FILE
TRINITY HARRIS                        ADDRESS ON FILE
TRINITY HOFFMAN                       ADDRESS ON FILE
TRINITY LANIER                        ADDRESS ON FILE
TRINITY LEWIS                         ADDRESS ON FILE
TRINITY MACOMBER                      ADDRESS ON FILE
TRINITY MCCLAIN                       ADDRESS ON FILE
TRINITY MCDOUGALD                     ADDRESS ON FILE
TRINITY PADILLA                       ADDRESS ON FILE
TRINITY SPARKS-SCOTT                  ADDRESS ON FILE
TRINITY TURNER                        ADDRESS ON FILE
TRINITY WEATHERS                      ADDRESS ON FILE
TRINTECH INC                          P O BOX 205367 DALLAS TX 75320
TRIONNA BULLARD                       ADDRESS ON FILE
TRIPLE C DISTRIBUTING                 6600 DEANE HILL DRIVE KNOXVILLE TN 37919
TRIPPLE P DISTRIBUTING CO INC         3601 REGENT BOULEVARD JACKSONVILLE FL 32224
TRIPWIRE INC                          29039 NETWORK PLACE CHICAGO IL 60673
TRIQUAVIOUS MOYE                      ADDRESS ON FILE
TRISHA BANKS                          ADDRESS ON FILE
TRISHA BIBENS                         ADDRESS ON FILE
TRISHA CAMPBELL                       ADDRESS ON FILE
TRISHA FIFE                           ADDRESS ON FILE
TRISHA FINK                           ADDRESS ON FILE
TRISHA HICKS                          ADDRESS ON FILE
TRISHA HITCHENS                       ADDRESS ON FILE
TRISHA ROCK                           ADDRESS ON FILE
TRISHA SAYLOR                         ADDRESS ON FILE
TRISHA SCHNEIDER                      ADDRESS ON FILE
TRISHA SCHUBERT                       ADDRESS ON FILE
TRISHA SIRICO                         ADDRESS ON FILE
TRISHA SLAGLEY                        ADDRESS ON FILE
TRISHA THORNE                         ADDRESS ON FILE
TRISHA THUM                           ADDRESS ON FILE
TRISHA WILLS                          ADDRESS ON FILE
TRISHTON ADAMS                        ADDRESS ON FILE
TRISTA CASSIDY                        ADDRESS ON FILE
TRISTA HUMBERS                        ADDRESS ON FILE
TRISTA KELLEY                         ADDRESS ON FILE
TRISTA MOORE                          ADDRESS ON FILE
TRISTA PELEZO                         ADDRESS ON FILE
TRISTA POLK                           ADDRESS ON FILE
TRISTA POSTON                         ADDRESS ON FILE
TRISTA STEWART                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1911 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2136 of 2235

Claim Name                           Address Information
TRISTAIN GIBBONS                     ADDRESS ON FILE
TRISTAN ANGE                         ADDRESS ON FILE
TRISTAN BATEMAN                      ADDRESS ON FILE
TRISTAN BAUCOM                       ADDRESS ON FILE
TRISTAN BAZEN                        ADDRESS ON FILE
TRISTAN BENZEN                       ADDRESS ON FILE
TRISTAN BRANT                        ADDRESS ON FILE
TRISTAN CASCIO                       ADDRESS ON FILE
TRISTAN COMBES                       ADDRESS ON FILE
TRISTAN COMBS                        ADDRESS ON FILE
TRISTAN CROOKSHANKS                  ADDRESS ON FILE
TRISTAN DANIELS                      ADDRESS ON FILE
TRISTAN DARR                         ADDRESS ON FILE
TRISTAN DONATHAN                     ADDRESS ON FILE
TRISTAN FISHER                       ADDRESS ON FILE
TRISTAN GEARHEART                    ADDRESS ON FILE
TRISTAN HATCHER                      ADDRESS ON FILE
TRISTAN HIMELRIGHT                   ADDRESS ON FILE
TRISTAN JONES                        ADDRESS ON FILE
TRISTAN MARKOWSKI                    ADDRESS ON FILE
TRISTAN MISCHKA                      ADDRESS ON FILE
TRISTAN MOCK                         ADDRESS ON FILE
TRISTAN MORGAN                       ADDRESS ON FILE
TRISTAN NAULT                        ADDRESS ON FILE
TRISTAN PEMBERTON                    ADDRESS ON FILE
TRISTAN PENNINGTON                   ADDRESS ON FILE
TRISTAN PORTER                       ADDRESS ON FILE
TRISTAN RODRIGUEZ                    ADDRESS ON FILE
TRISTAN ROSENBERRY                   ADDRESS ON FILE
TRISTAN SIMPSON                      ADDRESS ON FILE
TRISTAN SIRMANS                      ADDRESS ON FILE
TRISTAN STRICKLAND                   ADDRESS ON FILE
TRISTAN STRICKLAND                   ADDRESS ON FILE
TRISTAN TOCA                         ADDRESS ON FILE
TRISTAN VANCE                        ADDRESS ON FILE
TRISTAN VINGLINSKY                   ADDRESS ON FILE
TRISTAN WHITE                        ADDRESS ON FILE
TRISTAN WHITEHART                    ADDRESS ON FILE
TRISTAN WILLS                        ADDRESS ON FILE
TRISTAN WISSLER                      ADDRESS ON FILE
TRISTAR BEVERAGE                     PO BOX 30789 CLARKSVILLE TN 37040
TRISTATE MECHANICAL SERVICES LLC     2338 N LINDBERGH BLVD ST LOUIS MO 63114
TRISTEN ALLEN                        ADDRESS ON FILE
TRISTEN ATKINSON                     ADDRESS ON FILE
TRISTEN CALHOON-BIBY                 ADDRESS ON FILE
TRISTEN CRUMLEY                      ADDRESS ON FILE
TRISTEN DITTMAN                      ADDRESS ON FILE
TRISTEN GREEN                        ADDRESS ON FILE
TRISTEN HAYMAN                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1912 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 2137 of 2235

Claim Name                            Address Information
TRISTEN HESS                          ADDRESS ON FILE
TRISTEN JERKINS                       ADDRESS ON FILE
TRISTEN MCMILLEN                      ADDRESS ON FILE
TRISTEN PLEINES                       ADDRESS ON FILE
TRISTEN TOLLISON                      ADDRESS ON FILE
TRISTIAN CULPS                        ADDRESS ON FILE
TRISTIAN JOHNSON                      ADDRESS ON FILE
TRISTIAN LONG                         ADDRESS ON FILE
TRISTIAN WINNINGHAM                   ADDRESS ON FILE
TRISTIN DAVIS                         ADDRESS ON FILE
TRISTIN EDMONDS                       ADDRESS ON FILE
TRISTIN FEDERICE                      ADDRESS ON FILE
TRISTIN FRAZIER                       ADDRESS ON FILE
TRISTIN GIPSON                        ADDRESS ON FILE
TRISTIN GUINAN                        ADDRESS ON FILE
TRISTIN HICKS                         ADDRESS ON FILE
TRISTIN HICKS                         ADDRESS ON FILE
TRISTIN LOONEY                        ADDRESS ON FILE
TRISTIN PATTERSON                     ADDRESS ON FILE
TRISTIN WILLIAMS                      ADDRESS ON FILE
TRISTIN WILSON                        ADDRESS ON FILE
TRISTON CHERRY                        ADDRESS ON FILE
TRISTON HARVEY                        ADDRESS ON FILE
TRISTON JACKSON                       ADDRESS ON FILE
TRISTON YOUNG                         ADDRESS ON FILE
TRITEX CORPORATION                    1390 HOLLY AVE COLUMBUS OH 43212
TRITEX SERVICES                       PO BOX 962 TRENTON GA 30752
TRMUA                                 340 W WATER ST TOMS RIVER NJ 08753
TRMUA                                 340 W WATER ST TOMS RIVER NJ 08753-6533
TROI CASH                             ADDRESS ON FILE
TROI GOINS                            ADDRESS ON FILE
TRON MIFFIN JR                        ADDRESS ON FILE
TROPI CO2 INC                         16238 THE STRAND MINNETONKA MN 55345
TROUBLESHOOTER AC AND REFRIGERATION   1380 TWO NOTCH RD LEXINGTON SC 29073
TROUBLESHOOTERS INC                   1215 HIGH ST JACKSON MS 39202
TROUP COUNTY                          900 DALLIS STREET LAGRANGE GA 30240
TROUP COUNTY HEALTH DEPARTMENT        900 DALLIS STREET SUITE A. LAGRANGE GA 30240
TROUP COUNTY TAX COMMISSIONER         100 RIDLEY AVE LAGRANGE GA 30240
TROUTMAN SANDERS LLP                  600 PEACHTREE ST NE STE 3000 ATLANTA GA 30308
TROVANA WELCOME                       ADDRESS ON FILE
TROY ADAMS                            ADDRESS ON FILE
TROY ALSTON                           ADDRESS ON FILE
TROY ARMSTRONG                        ADDRESS ON FILE
TROY ARZT                             ADDRESS ON FILE
TROY ASHING                           ADDRESS ON FILE
TROY AVERETT                          ADDRESS ON FILE
TROY BOOKSTON                         ADDRESS ON FILE
TROY BOYD                             ADDRESS ON FILE
TROY BROOKS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1913 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                         Page 2138 of 2235

Claim Name                           Address Information
TROY BROWN                           ADDRESS ON FILE
TROY CAMPBELL                        ADDRESS ON FILE
TROY CASTER                          ADDRESS ON FILE
TROY CASTILLO                        ADDRESS ON FILE
TROY CHEATHAM                        ADDRESS ON FILE
TROY CITY INCOME TAX                 100 S MARKET STREET TROY OH 45373
TROY EMERSON                         ADDRESS ON FILE
TROY FEASTER                         ADDRESS ON FILE
TROY FITCH                           ADDRESS ON FILE
TROY FOSTER                          ADDRESS ON FILE
TROY FOX                             ADDRESS ON FILE
TROY GARNER                          ADDRESS ON FILE
TROY GREEN                           ADDRESS ON FILE
TROY GRIMES                          ADDRESS ON FILE
TROY GRUBBS                          ADDRESS ON FILE
TROY HATCHER                         ADDRESS ON FILE
TROY HATCHER JR                      ADDRESS ON FILE
TROY HIMBRICK                        ADDRESS ON FILE
TROY HUNDLEY                         ADDRESS ON FILE
TROY LEVASSEUR                       ADDRESS ON FILE
TROY LODATO                          ADDRESS ON FILE
TROY LUNDGREN                        ADDRESS ON FILE
TROY MALCOM                          ADDRESS ON FILE
TROY MCAULEY                         ADDRESS ON FILE
TROY MCCLURE                         ADDRESS ON FILE
TROY MCKENZIE                        ADDRESS ON FILE
TROY MOLYNEAUX                       ADDRESS ON FILE
TROY NORMAN                          ADDRESS ON FILE
TROY PAULI                           414 N MAIN ST TAYLOR PA 18517
TROY PEREZ                           ADDRESS ON FILE
TROY PFEFFERKORN                     ADDRESS ON FILE
TROY ROWLISON                        ADDRESS ON FILE
TROY RUBEL                           ADDRESS ON FILE
TROY SANDERS                         ADDRESS ON FILE
TROY SCOTTO                          ADDRESS ON FILE
TROY SITTER                          ADDRESS ON FILE
TROY SKINNER                         ADDRESS ON FILE
TROY STARK                           ADDRESS ON FILE
TROY STONEY                          ADDRESS ON FILE
TROY TIBBS                           ADDRESS ON FILE
TROY TRAN                            ADDRESS ON FILE
TROY TURNBULL                        ADDRESS ON FILE
TROY VANWAGNER                       ADDRESS ON FILE
TROY WADE                            ADDRESS ON FILE
TROY WATSON                          ADDRESS ON FILE
TROY WILES                           ADDRESS ON FILE
TROY WILES                           ADDRESS ON FILE
TROY WOODALL                         ADDRESS ON FILE
TROYA SEWARD                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1914 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2139 of 2235

Claim Name                            Address Information
TROYCABLE                             PO BOX 1228 TROY AL 36081
TROYCE STONE                          ADDRESS ON FILE
TROYDELL ODOM                         ADDRESS ON FILE
TRRAC                                 254 RTE 17K STE 201 NEWBURGH NY 12550
TRU AIR COOLING AND HEATING LLC       8430 ANDREWS AVE FORT PIERCE FL 34945
TRU BY HILTON CHAMBERSBURG            1123 LINCOLN WAY CHAMBERSBURG PA 17201
TRUBIE GRAVLEY                        ADDRESS ON FILE
TRUDY HELLER                          ADDRESS ON FILE
TRUE BOWMAN                           ADDRESS ON FILE
TRUE CLEAN CARPET CARE &              RESTORATION SPECIALIST 620 NORTH CUSTER AVE NORTH PLATTE NE 69101
TRUE RESULTS CARPET CLEANING          4706 CONTENDER LANE WILMINGTON NC 28409
TRUGREEN AND ACTION PEST CONTROL      PO BOX 9001033 LOUISVILLE KY 40290
TRUGREEN AND ACTION PEST CONTROL      PO BOX 78031 PHOENIX AZ 85062
TRUGREEN COMMERCIAL                   ATTN AMY OSTBY 3312 NORTHPARK BLVD ALCOA TN 37701
TRUITT JENKINS                        ADDRESS ON FILE
TRULY LOMBARDO                        ADDRESS ON FILE
TRUMAN CONKLE                         ADDRESS ON FILE
TRUMAN STATE UNIVERSITY               100 W NORMAL 105 MCLAIN HALL KIRKSVILLE MO 63501
TRUNIKA RUSHING                       ADDRESS ON FILE
TRUSTEE OF THE CARTER FAMILY          TRUST JOHN CARTER PO BOX 134 MOUNT PULASKI IL 62548
TRUSTIN BISBEE                        ADDRESS ON FILE
TRUSTWAVE HOLDINGS INC                75 REMITTANCE DRIVE STE 600 CHICAGO IL 60675
TRUTH HLYWA                           ADDRESS ON FILE
TRUVIZION MECHANICAL SERVICES         1645 NW 54 TERRACE LAUDERHILL FL 33313
TRYELL MAYS                           ADDRESS ON FILE
TRYIT DISTRIBUTING CO INC             4155 WALDEN AVE LANCASTER NY 14086
TRYLISE BROWN                         ADDRESS ON FILE
TRYON DISTRIBUTING CO                 4701 STOCKHOLM COURT CHARLOTTE NC 28273
TRYSTAL DICKEY                        ADDRESS ON FILE
TRYSTAN ROTHWELL                      ADDRESS ON FILE
TRYSTEN GAGE                          ADDRESS ON FILE
TRYSTIN GEARHART                      ADDRESS ON FILE
TS LAWN LANDSCAPE INC                 1100 10TH STREET VIENNA WV 26105
TSC                                   1002 OAK STREET LARGE PA 15025
TSHIBANGU KALAMBA                     ADDRESS ON FILE
TTEDDAAH ENTERPRISE                   1458 B1 CHAPMAN HWY SEVIERVILLE TN 37876
TTG SAVANNAH                          211 E 56TH ST SAVANNAH GA 31404
TUANH TRAN                            ADDRESS ON FILE
TUCKER CHAPPELL                       ADDRESS ON FILE
TUCKER GILMORE                        ADDRESS ON FILE
TUCKER HARRIS                         ADDRESS ON FILE
TUCKER KNIGHT                         ADDRESS ON FILE
TUCKER NOEL                           ADDRESS ON FILE
TUCKER NORTH                          ADDRESS ON FILE
TUCKER PERKINS                        ADDRESS ON FILE
TUCKER PRICE                          ADDRESS ON FILE
TUCKER WHITE                          ADDRESS ON FILE
TUERE ALI                             ADDRESS ON FILE
TUESDAE CLARK                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1915 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2140 of 2235

Claim Name                            Address Information
TUESDAY GOINS                         ADDRESS ON FILE
TUESDAY WILLIAMS                      ADDRESS ON FILE
TUF CLEANING CO INC                   200 PROSPERITY DR KNOXVILLE TN 37923
TUFF WHEELER                          ADDRESS ON FILE
TULLAHOMA LOCK AND SECURITY           PO BOX 1809 TULLAHOMA TN 37388
TULLAHOMA UTILITIES AUTHORITY         901 S JACKSON ST TULLAHOMA TN 37388
TULSA COUNTY TREASURER                500 S DENVER AVE, 3RD FLR TULSA OK 74103
TUNDRA RESTAURANT SUPPLY INC          P O BOX 74007311 CHICAGO IL 60674
TUNISHA HOLLOMAN                      ADDRESS ON FILE
TURBINE ENGINE SPECIALISTS INC        3900 FALCON WAY W 165 FORT WORTH TX 76106
TURF MAGIC LLC                        4141 METAURO DRIVE LIVERPOOL NY 13090
TURF MEDIC INC                        PO BOX 4301 HUNTSVILLE AL 35815
TURF RAIDERS LLC                      9040 HUNT CLUB LN PORT RICHEY FL 34668
TURIQ CLARK                           ADDRESS ON FILE
TURNER BEVERAGE COMPANY INC           1935 MAX LUTHER DRIVE HUNTSVILLE AL 35811
TURNER COMMERCIAL REFRIGERATION INC   824 N WALNUT ST MUNCIE IN 47305
TURNER HELMS                          ADDRESS ON FILE
TURNER MARLOWE                        ADDRESS ON FILE
TURRELL HOLLOWAY                      ADDRESS ON FILE
TUSCALOOSA CITY REVENUE DEPT          PO BOX 2089 TUSCALOOSA AL 35403
TUSCALOOSA COUNTY                     714 GREENSBORO AVE ROOM 124 TAX COLLECTOR TUSCALOOSA AL 35401
TUSCALOOSA COUNTY HEALTH DEPT         2350 HARGROVE RD E TUSCALOOSA AL 35405
TUTTLE LAW PA TRUST ACCOUNT           3617 20TH ST. VERO BEACH FL 32960
TWAN ANDERSON                         ADDRESS ON FILE
TWANE JOE                             ADDRESS ON FILE
TWANNA DILLARD                        ADDRESS ON FILE
TWAYNE ANDERSON                       ADDRESS ON FILE
TWC SERVICES                          ATTN TAMMY WERTS 1629 POPLAR DR., EXT GREER SC 29651
TWILHA HARRIS                         ADDRESS ON FILE
TWIN BRIDGES CARPET CLEANING          204 W HAVEN DR JEFFERSON CITY MO 65109
TWIN BRIDGES CARPET CLEANING          3110 TAMMY LANE JEFFERSON CITY MO 65109
TWINKLE LACKEY                        ADDRESS ON FILE
TWO BROTHERS LAWN SNOW LLC            PO BOX 241974 BROWN DEER WI 53224
TX NEWCO                              PO BOX 660345 DALLAS TX 75266
TY BURRIS                             ADDRESS ON FILE
TY HARRIS                             ADDRESS ON FILE
TY KAHLER                             ADDRESS ON FILE
TY LAMBERT                            ADDRESS ON FILE
TY ROGERS                             ADDRESS ON FILE
TY SHOEMAKER                          ADDRESS ON FILE
TY TAYLOR                             ADDRESS ON FILE
TY TRAYLOR                            ADDRESS ON FILE
TY WAWRZYNIAK                         ADDRESS ON FILE
TY-RRIF ALMONDS                       ADDRESS ON FILE
TYA BURNETT                           ADDRESS ON FILE
TYA DALSON                            ADDRESS ON FILE
TYAIRA FERGUSON                       ADDRESS ON FILE
TYAIRE QUILLER                        ADDRESS ON FILE
TYANA PORTER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1916 OF 2008
                                               RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                Service List
                                                                         Page 2141 of 2235

Claim Name                           Address Information
TYANA TYNES                          ADDRESS ON FILE
TYANI BURKS                          ADDRESS ON FILE
TYANI THOMAS                         ADDRESS ON FILE
TYANNA ADAMS                         ADDRESS ON FILE
TYANNA CLARK-GOSS                    ADDRESS ON FILE
TYANNA CROSBY                        ADDRESS ON FILE
TYANNA CUADRADO                      ADDRESS ON FILE
TYANNA DESIMONE                      ADDRESS ON FILE
TYANNA EADDY                         ADDRESS ON FILE
TYANNA GRANT                         ADDRESS ON FILE
TYANNA MORGAN                        ADDRESS ON FILE
TYANNA NEAL                          ADDRESS ON FILE
TYANNA ROBINSON                      ADDRESS ON FILE
TYANNA SHANNON                       ADDRESS ON FILE
TYANNI BRUNSON                       ADDRESS ON FILE
TYARA BASS                           ADDRESS ON FILE
TYARA CLOSSER                        ADDRESS ON FILE
TYARA MORRISON                       ADDRESS ON FILE
TYARAH DZIEDZIC                      ADDRESS ON FILE
TYASIA MYERS                         ADDRESS ON FILE
TYASIA ROLON                         ADDRESS ON FILE
TYASIA ROPER                         ADDRESS ON FILE
TYBEE REIFF                          ADDRESS ON FILE
TYCHELL PINCKNEY-NICKSON             ADDRESS ON FILE
TYCO FIRE AND SECURITY US MGMT INC   PO BOX 371967 PITTSBURGH PA 15250
TYDARIUS HICKMON                     ADDRESS ON FILE
TYDERICKA CLARK                      ADDRESS ON FILE
TYDIVA WILLIAMS                      ADDRESS ON FILE
TYE WHITE                            ADDRESS ON FILE
TYEESHA THOMAS                       ADDRESS ON FILE
TYEHE BORDEAUX                       ADDRESS ON FILE
TYEISHA CUOZZO                       ADDRESS ON FILE
TYEISHA MADISON                      ADDRESS ON FILE
TYEISHA MCCURRY                      ADDRESS ON FILE
TYEISHA PITT                         ADDRESS ON FILE
TYELAR GAREE                         ADDRESS ON FILE
TYERIA BOOKER                        ADDRESS ON FILE
TYESCHA JACKSON                      ADDRESS ON FILE
TYESCHA M JACKSON                    ADDRESS ON FILE
TYESE TAYLOR                         ADDRESS ON FILE
TYESHA BAILEY                        ADDRESS ON FILE
TYESHA GRAY                          ADDRESS ON FILE
TYESHA LOUISSAINT                    ADDRESS ON FILE
TYESHA PRIMER                        ADDRESS ON FILE
TYESHA WARREN                        ADDRESS ON FILE
TYESHERA HAWKINS                     ADDRESS ON FILE
TYESHIA CHERRY                       ADDRESS ON FILE
TYESHIA ROUSE                        ADDRESS ON FILE
TYESONIA BAKER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1917 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2142 of 2235

Claim Name                         Address Information
TYFFANY ALVARADO                   ADDRESS ON FILE
TYHEEM CRAWFORD                    ADDRESS ON FILE
TYHEM SMITH                        ADDRESS ON FILE
TYHESCIA STONE                     ADDRESS ON FILE
TYHRE WEBSTER                      ADDRESS ON FILE
TYHRON ELDER                       ADDRESS ON FILE
TYIESHA HALL                       ADDRESS ON FILE
TYISHA ADAMS                       ADDRESS ON FILE
TYISHA BOYD                        ADDRESS ON FILE
TYISHA PUGH                        ADDRESS ON FILE
TYISHA RICKS                       ADDRESS ON FILE
TYJAE HUFF                         ADDRESS ON FILE
TYJAJUAN MICKENS                   ADDRESS ON FILE
TYKEE BOYER                        ADDRESS ON FILE
TYKEE FRISBY                       ADDRESS ON FILE
TYKEEM DIXON                       ADDRESS ON FILE
TYKEEM FLUKER                      ADDRESS ON FILE
TYKEIARIA BENSON                   ADDRESS ON FILE
TYKEICIA PATTERSON                 ADDRESS ON FILE
TYKEILA BRYSON                     ADDRESS ON FILE
TYKEISHA GRAHAM                    ADDRESS ON FILE
TYKEISHIA EBRON                    ADDRESS ON FILE
TYKEITH HICKS                      ADDRESS ON FILE
TYKEITH MICKENS                    ADDRESS ON FILE
TYKEIVIUS BRICE                    ADDRESS ON FILE
TYKERIA BRINSON                    ADDRESS ON FILE
TYKESHA CORSEY                     ADDRESS ON FILE
TYKESHIA BAKER                     ADDRESS ON FILE
TYKIEF MCPHERSON                   ADDRESS ON FILE
TYKILLY HALL                       ADDRESS ON FILE
TYKIRA BRUNSON                     ADDRESS ON FILE
TYKQUAN HARRIS                     ADDRESS ON FILE
TYKQUAR BISHOP                     ADDRESS ON FILE
TYLA SIPE                          ADDRESS ON FILE
TYLAN GAMBRELL                     ADDRESS ON FILE
TYLAN MILES                        ADDRESS ON FILE
TYLANA SMITH                       ADDRESS ON FILE
TYLANISE SANDERS                   ADDRESS ON FILE
TYLAR ALLEN                        ADDRESS ON FILE
TYLEA FINCH                        ADDRESS ON FILE
TYLEAH HAWKINS                     ADDRESS ON FILE
TYLECEIA ROGERS                    ADDRESS ON FILE
TYLEN ALFORD                       ADDRESS ON FILE
TYLER ADAMS                        ADDRESS ON FILE
TYLER ADAMS                        ADDRESS ON FILE
TYLER ADAMS                        ADDRESS ON FILE
TYLER ADAMS                        ADDRESS ON FILE
TYLER ALCOCK                       ADDRESS ON FILE
TYLER ALDERMAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1918 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 2143 of 2235

Claim Name                       Address Information
TYLER ALDRIDGE                   ADDRESS ON FILE
TYLER ALLANSON                   ADDRESS ON FILE
TYLER AMES                       ADDRESS ON FILE
TYLER ANETRELLA                  ADDRESS ON FILE
TYLER APPELGREN                  ADDRESS ON FILE
TYLER ARMSTRONG                  ADDRESS ON FILE
TYLER ARSENAULT                  ADDRESS ON FILE
TYLER ASBURY                     ADDRESS ON FILE
TYLER ASHCRAFT                   ADDRESS ON FILE
TYLER ASHCRAFT                   ADDRESS ON FILE
TYLER ASKEW                      ADDRESS ON FILE
TYLER AUGER                      ADDRESS ON FILE
TYLER BAILEY                     ADDRESS ON FILE
TYLER BALMER                     ADDRESS ON FILE
TYLER BARNARD                    ADDRESS ON FILE
TYLER BASH                       ADDRESS ON FILE
TYLER BAXTER                     ADDRESS ON FILE
TYLER BECK                       ADDRESS ON FILE
TYLER BEDNASH                    ADDRESS ON FILE
TYLER BELLE                      ADDRESS ON FILE
TYLER BELSKUS                    ADDRESS ON FILE
TYLER BENTLEY                    ADDRESS ON FILE
TYLER BISHOP                     ADDRESS ON FILE
TYLER BISHOP                     ADDRESS ON FILE
TYLER BLOW                       ADDRESS ON FILE
TYLER BOLGER                     ADDRESS ON FILE
TYLER BOTTOMS                    ADDRESS ON FILE
TYLER BRASFIELD                  ADDRESS ON FILE
TYLER BREWSTER                   ADDRESS ON FILE
TYLER BROCKMEYER                 ADDRESS ON FILE
TYLER BROOKS                     ADDRESS ON FILE
TYLER BROOKS                     ADDRESS ON FILE
TYLER BROWN                      ADDRESS ON FILE
TYLER BURGWINKLE                 ADDRESS ON FILE
TYLER BUSHEY                     ADDRESS ON FILE
TYLER BUTLER                     ADDRESS ON FILE
TYLER CAMPBELL                   ADDRESS ON FILE
TYLER CAMPBELL                   ADDRESS ON FILE
TYLER CARVER                     ADDRESS ON FILE
TYLER CHEESMAN                   ADDRESS ON FILE
TYLER CHICK                      ADDRESS ON FILE
TYLER CLARK                      ADDRESS ON FILE
TYLER CLARKE                     ADDRESS ON FILE
TYLER CLAY                       ADDRESS ON FILE
TYLER CLINE                      ADDRESS ON FILE
TYLER COAR                       ADDRESS ON FILE
TYLER COCKRELL                   ADDRESS ON FILE
TYLER COLEMAN                    ADDRESS ON FILE
TYLER CORINGRATO                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1919 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2144 of 2235

Claim Name                          Address Information
TYLER COTE                          ADDRESS ON FILE
TYLER COVELL                        ADDRESS ON FILE
TYLER CRAFT                         ADDRESS ON FILE
TYLER CRAYCRAFT                     ADDRESS ON FILE
TYLER CROES                         ADDRESS ON FILE
TYLER CROMPTON                      ADDRESS ON FILE
TYLER CROWNHART                     ADDRESS ON FILE
TYLER CROZIER                       ADDRESS ON FILE
TYLER CRUM                          ADDRESS ON FILE
TYLER CRUZ                          ADDRESS ON FILE
TYLER CURRY                         ADDRESS ON FILE
TYLER CUTCHER                       ADDRESS ON FILE
TYLER CYPRESS                       ADDRESS ON FILE
TYLER DAME                          ADDRESS ON FILE
TYLER DANIELS                       ADDRESS ON FILE
TYLER DAY                           ADDRESS ON FILE
TYLER DELUCIA                       ADDRESS ON FILE
TYLER DENTON                        ADDRESS ON FILE
TYLER DOBY                          ADDRESS ON FILE
TYLER DONAHUE                       ADDRESS ON FILE
TYLER DOUGLAS                       ADDRESS ON FILE
TYLER DUGGAN                        ADDRESS ON FILE
TYLER DUNCAN                        ADDRESS ON FILE
TYLER DUNLAP                        ADDRESS ON FILE
TYLER DUNLAP                        ADDRESS ON FILE
TYLER DURST                         ADDRESS ON FILE
TYLER EDWARDS                       ADDRESS ON FILE
TYLER ELEY                          ADDRESS ON FILE
TYLER ELLINGWOOD                    ADDRESS ON FILE
TYLER ELLIOTT                       ADDRESS ON FILE
TYLER ELSBERRY                      ADDRESS ON FILE
TYLER ESKRIDGE                      ADDRESS ON FILE
TYLER FALLIN                        ADDRESS ON FILE
TYLER FEASTER-JONES                 ADDRESS ON FILE
TYLER FERGUSON                      ADDRESS ON FILE
TYLER FERNANDEZ                     ADDRESS ON FILE
TYLER FIDDLER                       ADDRESS ON FILE
TYLER FIRESTINE                     ADDRESS ON FILE
TYLER FIRSTER                       ADDRESS ON FILE
TYLER FOSTER                        ADDRESS ON FILE
TYLER FOSTER                        ADDRESS ON FILE
TYLER FRANCO                        ADDRESS ON FILE
TYLER FRANKS                        ADDRESS ON FILE
TYLER FRAZIER                       ADDRESS ON FILE
TYLER FRIEND                        ADDRESS ON FILE
TYLER FULK                          ADDRESS ON FILE
TYLER FULLER                        ADDRESS ON FILE
TYLER GAINES                        ADDRESS ON FILE
TYLER GANR                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1920 OF 2008
                                           RUBY TUESDAY
                   Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                            Service List
                                                                  Page 2145 of 2235

Claim Name                       Address Information
TYLER GARNESKI                   ADDRESS ON FILE
TYLER GASS                       ADDRESS ON FILE
TYLER GATLIN                     ADDRESS ON FILE
TYLER GEHMAN                     ADDRESS ON FILE
TYLER GEORGE                     ADDRESS ON FILE
TYLER GIBBS                      ADDRESS ON FILE
TYLER GIBSON                     ADDRESS ON FILE
TYLER GLENN                      ADDRESS ON FILE
TYLER GODFREY                    ADDRESS ON FILE
TYLER GOGGANS                    ADDRESS ON FILE
TYLER GORDON                     ADDRESS ON FILE
TYLER GRATON                     ADDRESS ON FILE
TYLER GREENE                     ADDRESS ON FILE
TYLER GRILL                      ADDRESS ON FILE
TYLER HAGIN                      ADDRESS ON FILE
TYLER HALEY                      ADDRESS ON FILE
TYLER HALTERMAN                  ADDRESS ON FILE
TYLER HAMBY                      ADDRESS ON FILE
TYLER HANO                       ADDRESS ON FILE
TYLER HARNESS                    ADDRESS ON FILE
TYLER HARPER                     ADDRESS ON FILE
TYLER HARRIS                     ADDRESS ON FILE
TYLER HAYES                      ADDRESS ON FILE
TYLER HAZLETON                   ADDRESS ON FILE
TYLER HEDRICK                    ADDRESS ON FILE
TYLER HEDSTROM                   ADDRESS ON FILE
TYLER HENDERSON                  ADDRESS ON FILE
TYLER HENRY                      ADDRESS ON FILE
TYLER HEYWARD                    ADDRESS ON FILE
TYLER HILL                       ADDRESS ON FILE
TYLER HILL                       ADDRESS ON FILE
TYLER HILL                       ADDRESS ON FILE
TYLER HOLBROOK                   ADDRESS ON FILE
TYLER HOOVER                     ADDRESS ON FILE
TYLER HOUSTON                    ADDRESS ON FILE
TYLER HUDGINS                    ADDRESS ON FILE
TYLER HUDSON                     ADDRESS ON FILE
TYLER HUFSTEDLER                 ADDRESS ON FILE
TYLER HUGHES                     ADDRESS ON FILE
TYLER HULL                       ADDRESS ON FILE
TYLER HUMPHREY                   ADDRESS ON FILE
TYLER HUTCHINS                   ADDRESS ON FILE
TYLER HUTCHINSON                 ADDRESS ON FILE
TYLER INGRAM                     ADDRESS ON FILE
TYLER ISHMAN                     ADDRESS ON FILE
TYLER JACKSON                    ADDRESS ON FILE
TYLER JACKSON                    ADDRESS ON FILE
TYLER JAMES                      ADDRESS ON FILE
TYLER JARMAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                Page 1921 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2146 of 2235

Claim Name                        Address Information
TYLER JEFFREYS                    ADDRESS ON FILE
TYLER JENKINS                     ADDRESS ON FILE
TYLER JIMENEZ                     ADDRESS ON FILE
TYLER JOHNSON                     ADDRESS ON FILE
TYLER JOLLY                       ADDRESS ON FILE
TYLER JONES                       ADDRESS ON FILE
TYLER JONES                       ADDRESS ON FILE
TYLER JONES                       ADDRESS ON FILE
TYLER JONES                       ADDRESS ON FILE
TYLER JORGENSON                   ADDRESS ON FILE
TYLER JUSTICE                     ADDRESS ON FILE
TYLER KARDASHIAN                  ADDRESS ON FILE
TYLER KECK                        ADDRESS ON FILE
TYLER KEEFER                      ADDRESS ON FILE
TYLER KEIFER                      ADDRESS ON FILE
TYLER KENNEDY                     ADDRESS ON FILE
TYLER KILGORE                     ADDRESS ON FILE
TYLER KING                        ADDRESS ON FILE
TYLER KLEIN                       ADDRESS ON FILE
TYLER KUBE                        ADDRESS ON FILE
TYLER KUZAVA                      ADDRESS ON FILE
TYLER LAMBERT                     ADDRESS ON FILE
TYLER LANDEY                      ADDRESS ON FILE
TYLER LAPIERRE                    ADDRESS ON FILE
TYLER LAPOINTE                    ADDRESS ON FILE
TYLER LASTRA                      ADDRESS ON FILE
TYLER LAVIGNA                     ADDRESS ON FILE
TYLER LEBRON                      ADDRESS ON FILE
TYLER LEE                         ADDRESS ON FILE
TYLER LEHR                        ADDRESS ON FILE
TYLER LEMASNEY                    ADDRESS ON FILE
TYLER LEVERETT                    ADDRESS ON FILE
TYLER LEVINE                      ADDRESS ON FILE
TYLER LINEN                       ADDRESS ON FILE
TYLER LINGARD                     ADDRESS ON FILE
TYLER LITTLEFIELD                 ADDRESS ON FILE
TYLER LOCHER                      ADDRESS ON FILE
TYLER LOCKWOOD                    ADDRESS ON FILE
TYLER LOUCKS                      ADDRESS ON FILE
TYLER LOWE                        ADDRESS ON FILE
TYLER LYNCH                       ADDRESS ON FILE
TYLER MAHONEY                     ADDRESS ON FILE
TYLER MAJESKE                     ADDRESS ON FILE
TYLER MALPASS                     ADDRESS ON FILE
TYLER MARCANO                     ADDRESS ON FILE
TYLER MARCH                       ADDRESS ON FILE
TYLER MARRERO                     ADDRESS ON FILE
TYLER MARSDEN                     ADDRESS ON FILE
TYLER MARTIN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1922 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2147 of 2235

Claim Name                        Address Information
TYLER MARTINEZ                    ADDRESS ON FILE
TYLER MATTHEWS                    ADDRESS ON FILE
TYLER MATUS                       ADDRESS ON FILE
TYLER MAXWELL                     ADDRESS ON FILE
TYLER MCCLURE                     ADDRESS ON FILE
TYLER MCDERMOTT                   ADDRESS ON FILE
TYLER MCINTOSH                    ADDRESS ON FILE
TYLER MCMAHAN                     ADDRESS ON FILE
TYLER MEALER                      ADDRESS ON FILE
TYLER MEDINA                      ADDRESS ON FILE
TYLER MILLS                       ADDRESS ON FILE
TYLER MOBLEY                      ADDRESS ON FILE
TYLER MONK                        ADDRESS ON FILE
TYLER MONTAGNANI                  ADDRESS ON FILE
TYLER MONTALVO                    ADDRESS ON FILE
TYLER MOODY                       ADDRESS ON FILE
TYLER MORGAN                      ADDRESS ON FILE
TYLER MORGAN                      ADDRESS ON FILE
TYLER MORGAN                      ADDRESS ON FILE
TYLER MORRISON                    ADDRESS ON FILE
TYLER MULDER                      ADDRESS ON FILE
TYLER MUMFORD                     ADDRESS ON FILE
TYLER MURPHY                      ADDRESS ON FILE
TYLER NAUMES                      ADDRESS ON FILE
TYLER NESSELROTTE                 ADDRESS ON FILE
TYLER NEWTON                      ADDRESS ON FILE
TYLER NICE                        ADDRESS ON FILE
TYLER NICKELL                     ADDRESS ON FILE
TYLER NOLAN                       ADDRESS ON FILE
TYLER NOWELL                      ADDRESS ON FILE
TYLER OCONNELL                    ADDRESS ON FILE
TYLER OGLE                        ADDRESS ON FILE
TYLER OGRADY                      ADDRESS ON FILE
TYLER OLIVER                      ADDRESS ON FILE
TYLER ORR                         ADDRESS ON FILE
TYLER OSAM                        ADDRESS ON FILE
TYLER PALOMINO                    ADDRESS ON FILE
TYLER PARSLEY                     ADDRESS ON FILE
TYLER PARSONS                     ADDRESS ON FILE
TYLER PATTERSON                   ADDRESS ON FILE
TYLER PAYNE                       ADDRESS ON FILE
TYLER PEDRAZOLI                   ADDRESS ON FILE
TYLER PENNINGTON                  ADDRESS ON FILE
TYLER PENNYPACKER                 ADDRESS ON FILE
TYLER PHILEMON                    ADDRESS ON FILE
TYLER PHILLIPS                    ADDRESS ON FILE
TYLER POLDERMAN                   ADDRESS ON FILE
TYLER POOLE                       ADDRESS ON FILE
TYLER POPE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1923 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2148 of 2235

Claim Name                        Address Information
TYLER POSEY                       ADDRESS ON FILE
TYLER POWELL                      ADDRESS ON FILE
TYLER PRESSLEY                    ADDRESS ON FILE
TYLER PRIEST                      ADDRESS ON FILE
TYLER RAMOS                       ADDRESS ON FILE
TYLER RATHBURN                    ADDRESS ON FILE
TYLER RAVENSCRAFT                 ADDRESS ON FILE
TYLER RECONNU                     ADDRESS ON FILE
TYLER REED                        ADDRESS ON FILE
TYLER REED                        ADDRESS ON FILE
TYLER RICHARDS                    ADDRESS ON FILE
TYLER RICKER                      ADDRESS ON FILE
TYLER ROACH                       ADDRESS ON FILE
TYLER ROBERSON                    ADDRESS ON FILE
TYLER ROBERSON                    ADDRESS ON FILE
TYLER ROBINSON                    ADDRESS ON FILE
TYLER ROGERS                      ADDRESS ON FILE
TYLER ROSA                        ADDRESS ON FILE
TYLER ROSE                        ADDRESS ON FILE
TYLER ROTH                        ADDRESS ON FILE
TYLER ROWEDDER                    ADDRESS ON FILE
TYLER ROY                         ADDRESS ON FILE
TYLER SANDIFER                    ADDRESS ON FILE
TYLER SAUNDERS                    ADDRESS ON FILE
TYLER SCHADE                      ADDRESS ON FILE
TYLER SCHIEDEGGER                 ADDRESS ON FILE
TYLER SCHLAIRET                   ADDRESS ON FILE
TYLER SCOTT                       ADDRESS ON FILE
TYLER SEARS                       ADDRESS ON FILE
TYLER SESSAMEN                    ADDRESS ON FILE
TYLER SETH                        ADDRESS ON FILE
TYLER SEXTON                      ADDRESS ON FILE
TYLER SHEEDY                      ADDRESS ON FILE
TYLER SIMENTAL                    ADDRESS ON FILE
TYLER SKINNER                     ADDRESS ON FILE
TYLER SLAYDEN                     ADDRESS ON FILE
TYLER SMITH                       ADDRESS ON FILE
TYLER SMITH                       ADDRESS ON FILE
TYLER SMITH                       ADDRESS ON FILE
TYLER SMITH                       ADDRESS ON FILE
TYLER SOCIN                       ADDRESS ON FILE
TYLER SOMERS                      ADDRESS ON FILE
TYLER SOUZA                       ADDRESS ON FILE
TYLER SOUZA                       ADDRESS ON FILE
TYLER SPLAIN                      ADDRESS ON FILE
TYLER STEELE                      ADDRESS ON FILE
TYLER STEFFEY                     ADDRESS ON FILE
TYLER STEVENS                     ADDRESS ON FILE
TYLER STEWART                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1924 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2149 of 2235

Claim Name                          Address Information
TYLER STOKES                        ADDRESS ON FILE
TYLER STONE                         ADDRESS ON FILE
TYLER STORAR                        ADDRESS ON FILE
TYLER STRANGE                       ADDRESS ON FILE
TYLER STREVEL                       ADDRESS ON FILE
TYLER STRONGWATER                   ADDRESS ON FILE
TYLER SUGGS                         ADDRESS ON FILE
TYLER SUTHERLUND                    ADDRESS ON FILE
TYLER SYRONEY                       ADDRESS ON FILE
TYLER SZERSZEN                      ADDRESS ON FILE
TYLER THOMAS                        ADDRESS ON FILE
TYLER THOMAS                        ADDRESS ON FILE
TYLER THOMPSON                      ADDRESS ON FILE
TYLER THOMPSON                      ADDRESS ON FILE
TYLER THORNTON                      ADDRESS ON FILE
TYLER THURMOND                      ADDRESS ON FILE
TYLER TIEDE                         ADDRESS ON FILE
TYLER TIMSON                        ADDRESS ON FILE
TYLER TOLIVER                       ADDRESS ON FILE
TYLER TOOMBS                        ADDRESS ON FILE
TYLER TRACEY                        ADDRESS ON FILE
TYLER TREHARN                       ADDRESS ON FILE
TYLER TRESCA                        ADDRESS ON FILE
TYLER TRIMBLE                       ADDRESS ON FILE
TYLER TRUAX                         ADDRESS ON FILE
TYLER TUNSTALL                      ADDRESS ON FILE
TYLER TURNER                        ADDRESS ON FILE
TYLER TUTT                          ADDRESS ON FILE
TYLER USEDA                         ADDRESS ON FILE
TYLER VERCHER                       ADDRESS ON FILE
TYLER VICKERS                       ADDRESS ON FILE
TYLER VITALE                        ADDRESS ON FILE
TYLER VOGT                          ADDRESS ON FILE
TYLER WAGNER                        ADDRESS ON FILE
TYLER WALL                          ADDRESS ON FILE
TYLER WALTERS                       ADDRESS ON FILE
TYLER WATKINS                       ADDRESS ON FILE
TYLER WATKINS                       ADDRESS ON FILE
TYLER WATSON                        ADDRESS ON FILE
TYLER WATTS                         ADDRESS ON FILE
TYLER WEAVER                        ADDRESS ON FILE
TYLER WEBB                          ADDRESS ON FILE
TYLER WELLS                         ADDRESS ON FILE
TYLER WHEELER                       ADDRESS ON FILE
TYLER WILBURN                       ADDRESS ON FILE
TYLER WILBURN                       ADDRESS ON FILE
TYLER WILLARD-WHITE                 ADDRESS ON FILE
TYLER WILLIAMS                      ADDRESS ON FILE
TYLER WILLIAMS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1925 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2150 of 2235

Claim Name                        Address Information
TYLER WILSON                      ADDRESS ON FILE
TYLER WOLF                        ADDRESS ON FILE
TYLER WOLFORD                     ADDRESS ON FILE
TYLER WRIGHT                      ADDRESS ON FILE
TYLER YARACS                      ADDRESS ON FILE
TYLER ZELICHOWSKI                 ADDRESS ON FILE
TYLER ZUMWALT                     ADDRESS ON FILE
TYLESHA MCCLEASE                  ADDRESS ON FILE
TYLIEK THOMPSON                   ADDRESS ON FILE
TYLIK LITTLE                      ADDRESS ON FILE
TYLIL SANDERS                     ADDRESS ON FILE
TYLISHA FREEMAN                   ADDRESS ON FILE
TYLISHIA PERKINS                  ADDRESS ON FILE
TYLOR CORSALE                     ADDRESS ON FILE
TYLOR EMMETT                      ADDRESS ON FILE
TYLOR GAMMILL                     ADDRESS ON FILE
TYLOR MCSORLEY                    ADDRESS ON FILE
TYLOR MILLER                      ADDRESS ON FILE
TYLOR MUMBY                       ADDRESS ON FILE
TYLOR ROLAND                      ADDRESS ON FILE
TYLOR TRUJILLO                    ADDRESS ON FILE
TYLYN CORNELISON                  ADDRESS ON FILE
TYLYNN PITTMAN                    ADDRESS ON FILE
TYLYRIC GAMBLE                    ADDRESS ON FILE
TYMIA STARKS                      ADDRESS ON FILE
TYMIA WARREN                      ADDRESS ON FILE
TYMIRE WILLIAMS                   ADDRESS ON FILE
TYMOTHY JACKSON                   ADDRESS ON FILE
TYNAN GIBSON                      ADDRESS ON FILE
TYNARIA CARPENTER                 ADDRESS ON FILE
TYNE CRUM                         ADDRESS ON FILE
TYNEISHA MOORE                    ADDRESS ON FILE
TYNESHIA BERNARD                  ADDRESS ON FILE
TYNESHIA TOLBERT                  ADDRESS ON FILE
TYNETTA MUHAMMAD                  ADDRESS ON FILE
TYNETTA YOUNG                     ADDRESS ON FILE
TYNIA HARRIS                      ADDRESS ON FILE
TYNIA JONES                       ADDRESS ON FILE
TYNIQUAH ROBINSON                 ADDRESS ON FILE
TYNISHA MOORE                     ADDRESS ON FILE
TYOCKA DELGADO                    ADDRESS ON FILE
TYPHANI GRAY                      ADDRESS ON FILE
TYQUAN BLAKE                      ADDRESS ON FILE
TYQUAN BROWN                      ADDRESS ON FILE
TYQUAN COOPER                     ADDRESS ON FILE
TYQUAN HUNTER                     ADDRESS ON FILE
TYQUAN MCKENZIE                   ADDRESS ON FILE
TYQUANN CHURCH                    ADDRESS ON FILE
TYQUANNE JOHNSON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1926 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2151 of 2235

Claim Name                         Address Information
TYQUASSIA HOLLIS                   ADDRESS ON FILE
TYQUAVEYON VAUGHN                  ADDRESS ON FILE
TYQUAZIA THOMAS                    ADDRESS ON FILE
TYQUEST DENNIS                     ADDRESS ON FILE
TYQUICE BYRD                       ADDRESS ON FILE
TYQUILA WILLIAMS                   ADDRESS ON FILE
TYQUISE BAKER                      ADDRESS ON FILE
TYQUISHA MOORE                     ADDRESS ON FILE
TYQUON POWELL                      ADDRESS ON FILE
TYQWAN BROCK BROCK                 ADDRESS ON FILE
TYRA BELL                          ADDRESS ON FILE
TYRA CAUDILL                       ADDRESS ON FILE
TYRA COX                           ADDRESS ON FILE
TYRA EADDY                         ADDRESS ON FILE
TYRA JONES                         ADDRESS ON FILE
TYRA JONES                         ADDRESS ON FILE
TYRA LITTLEJOHN                    ADDRESS ON FILE
TYRA MILLER                        ADDRESS ON FILE
TYRA MOSS                          ADDRESS ON FILE
TYRA MURILLO                       ADDRESS ON FILE
TYRA RUSSELL                       ADDRESS ON FILE
TYRA SIMMONS                       ADDRESS ON FILE
TYRA WILLIAMS                      ADDRESS ON FILE
TYRA WILLIS                        ADDRESS ON FILE
TYRA WIMES                         ADDRESS ON FILE
TYRA WOMACK                        ADDRESS ON FILE
TYRAE NORRIS                       ADDRESS ON FILE
TYRAE ODOM                         ADDRESS ON FILE
TYRAN BROWN                        ADDRESS ON FILE
TYRAN MCABEE                       ADDRESS ON FILE
TYRAN REDDING                      ADDRESS ON FILE
TYRANDA CLOER                      ADDRESS ON FILE
TYRANNY FRYE                       ADDRESS ON FILE
TYRE CORDY                         ADDRESS ON FILE
TYRE SCOTT                         ADDRESS ON FILE
TYRE WASHINGTON                    ADDRESS ON FILE
TYREC BENNEFEILD                   ADDRESS ON FILE
TYRECE BIBBS                       ADDRESS ON FILE
TYRECE HOLMAN                      ADDRESS ON FILE
TYRECE RAUB                        ADDRESS ON FILE
TYREE BROWN                        ADDRESS ON FILE
TYREE BUNDY                        ADDRESS ON FILE
TYREE CARTER                       ADDRESS ON FILE
TYREE DAVIS                        ADDRESS ON FILE
TYREE HICKMAN                      ADDRESS ON FILE
TYREE HUNTER                       ADDRESS ON FILE
TYREE LEWIS                        ADDRESS ON FILE
TYREE MATTHEWS                     ADDRESS ON FILE
TYREE PADGETT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1927 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2152 of 2235

Claim Name                        Address Information
TYREE PETER                       ADDRESS ON FILE
TYREE SCOTT                       ADDRESS ON FILE
TYREE WALKER                      ADDRESS ON FILE
TYREE WATKINS                     ADDRESS ON FILE
TYREE WEBB                        ADDRESS ON FILE
TYREE WILLIAMS                    ADDRESS ON FILE
TYREE WORD                        ADDRESS ON FILE
TYREEK LASSIE                     ADDRESS ON FILE
TYREEK SPRINGER                   ADDRESS ON FILE
TYREESE WALKER                    ADDRESS ON FILE
TYREIC SHEPHERD                   ADDRESS ON FILE
TYREK LIGGONS                     ADDRESS ON FILE
TYREK LOCKHART                    ADDRESS ON FILE
TYREKE PENA                       ADDRESS ON FILE
TYREKE WASHINGTON                 ADDRESS ON FILE
TYREL AVERILL                     ADDRESS ON FILE
TYREL HALL                        ADDRESS ON FILE
TYREL WHITE                       ADDRESS ON FILE
TYRELL BOGGAN                     ADDRESS ON FILE
TYRELL CALWISE                    ADDRESS ON FILE
TYRELL COOPER                     ADDRESS ON FILE
TYRELL DEMPS                      ADDRESS ON FILE
TYRELL DIXON                      ADDRESS ON FILE
TYRELL HAMILTON                   ADDRESS ON FILE
TYRELL JOHNSON                    ADDRESS ON FILE
TYRELL JONES                      ADDRESS ON FILE
TYRELL JONES                      ADDRESS ON FILE
TYRELL LINDSEY                    ADDRESS ON FILE
TYRELL PEAKER                     ADDRESS ON FILE
TYRELL POWELL                     ADDRESS ON FILE
TYRELL PURVIS                     ADDRESS ON FILE
TYRELL STOKES                     ADDRESS ON FILE
TYRELL THEOPHANE                  ADDRESS ON FILE
TYRELL TINDAL                     ADDRESS ON FILE
TYRELLE ROBINSON                  ADDRESS ON FILE
TYRELLE THOMAS                    ADDRESS ON FILE
TYREN CRAFTON                     ADDRESS ON FILE
TYREN SELVAGE                     ADDRESS ON FILE
TYRENN MASON                      ADDRESS ON FILE
TYRENNI BERRY                     ADDRESS ON FILE
TYREQ BATES                       ADDRESS ON FILE
TYRES BAILEY                      ADDRESS ON FILE
TYRESE ALLEN                      ADDRESS ON FILE
TYRESE CHISOLM                    ADDRESS ON FILE
TYRESE EVANS SR                   ADDRESS ON FILE
TYRESE LYNCH                      ADDRESS ON FILE
TYRESE MEREDITH                   ADDRESS ON FILE
TYRESE PAYETON                    ADDRESS ON FILE
TYRESE ROPER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1928 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2153 of 2235

Claim Name                            Address Information
TYRESE SCOTT                          ADDRESS ON FILE
TYRESHIA HORISON                      ADDRESS ON FILE
TYRESSA PHILLIPS                      ADDRESS ON FILE
TYRESSHA MASHALL                      ADDRESS ON FILE
TYRIANNA MCLEAN-HARDY                 ADDRESS ON FILE
TYRICA BROWN                          ADDRESS ON FILE
TYRICE WILLIAMS                       ADDRESS ON FILE
TYRIEF SANTIAGO                       ADDRESS ON FILE
TYRIEK BROWN                          ADDRESS ON FILE
TYRIEK SHELTON                        ADDRESS ON FILE
TYRIEK TAPPER                         ADDRESS ON FILE
TYRIESE ROBINSON                      ADDRESS ON FILE
TYRIK ROBINSON                        ADDRESS ON FILE
TYRIN RENCHER                         ADDRESS ON FILE
TYRIQ BAILEY                          ADDRESS ON FILE
TYRIQ FREDERICK                       ADDRESS ON FILE
TYRIQ YOUNG                           ADDRESS ON FILE
TYRIQUE GRIFFIN                       ADDRESS ON FILE
TYRIS HARVEY                          ADDRESS ON FILE
TYRIS HUNTER                          ADDRESS ON FILE
TYRIS LURRY                           ADDRESS ON FILE
TYRISHA BAKER                         ADDRESS ON FILE
TYROD SMITH-RUSH                      ADDRESS ON FILE
TYROME BARBER                         ADDRESS ON FILE
TYRON AUSTIN                          ADDRESS ON FILE
TYRON FOSTER                          ADDRESS ON FILE
TYRON GRANT                           ADDRESS ON FILE
TYRON HARBIN                          ADDRESS ON FILE
TYRON HILL                            ADDRESS ON FILE
TYRON RATCLIFF                        ADDRESS ON FILE
TYRON REEVES                          ADDRESS ON FILE
TYRON ROGERS-WILLIAMSON               ADDRESS ON FILE
TYRON SUMMEROUR                       ADDRESS ON FILE
TYRON VIRDEN                          ADDRESS ON FILE
TYRON WATSON                          ADDRESS ON FILE
TYRONE BRASWELL                       ADDRESS ON FILE
TYRONE BROWN                          ADDRESS ON FILE
TYRONE BROWN                          ADDRESS ON FILE
TYRONE CAMPER                         ADDRESS ON FILE
TYRONE CHOICE                         ADDRESS ON FILE
TYRONE CHRISTIE                       ADDRESS ON FILE
TYRONE DAVIS                          ADDRESS ON FILE
TYRONE DEANS                          ADDRESS ON FILE
TYRONE DUDLEY                         ADDRESS ON FILE
TYRONE EDMISTON                       ADDRESS ON FILE
TYRONE EVANS                          ADDRESS ON FILE
TYRONE FOLKES                         ADDRESS ON FILE
TYRONE GADDY                          ADDRESS ON FILE
TYRONE HARRIS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1929 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 2154 of 2235

Claim Name                         Address Information
TYRONE HARRIS                      ADDRESS ON FILE
TYRONE HENDERSON                   ADDRESS ON FILE
TYRONE HERR                        ADDRESS ON FILE
TYRONE HOPSON                      ADDRESS ON FILE
TYRONE JACKSON                     ADDRESS ON FILE
TYRONE JAMES                       ADDRESS ON FILE
TYRONE JONES                       ADDRESS ON FILE
TYRONE JONES                       ADDRESS ON FILE
TYRONE JONES                       ADDRESS ON FILE
TYRONE JOSEPH                      ADDRESS ON FILE
TYRONE LANCASTER                   ADDRESS ON FILE
TYRONE LASH                        ADDRESS ON FILE
TYRONE LOWTHER                     ADDRESS ON FILE
TYRONE MANNING                     ADDRESS ON FILE
TYRONE MAURICE RUFF II             ADDRESS ON FILE
TYRONE MCCLENDON                   ADDRESS ON FILE
TYRONE MCDANIEL                    ADDRESS ON FILE
TYRONE MCKIE                       ADDRESS ON FILE
TYRONE MCMILLEN                    ADDRESS ON FILE
TYRONE MILES                       ADDRESS ON FILE
TYRONE MORRISON                    ADDRESS ON FILE
TYRONE NEWMAN                      ADDRESS ON FILE
TYRONE PITTMAN                     ADDRESS ON FILE
TYRONE POWELL                      ADDRESS ON FILE
TYRONE PRATT                       ADDRESS ON FILE
TYRONE RICKS                       ADDRESS ON FILE
TYRONE ROGERS                      ADDRESS ON FILE
TYRONE SPARKS                      ADDRESS ON FILE
TYRONE SQUARE/SIMON CAPITAL GP     CHRISTINE MCKENNA MCKENNA, MCCAUSLAND & MURPHY, P.A. 3020 NE 32ND AVE., SUITE
                                   304 FT. LAUDERDALE FL 33308
TYRONE SQUARE/SIMON CAPITAL GP     225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204
TYRONE WARD                        ADDRESS ON FILE
TYRONE WITCHARD                    ADDRESS ON FILE
TYRONE YOUNG                       ADDRESS ON FILE
TYRONN LANE                        ADDRESS ON FILE
TYRONNE MADDOX                     ADDRESS ON FILE
TYRSA GOODWIN                      ADDRESS ON FILE
TYRUE RUFFIN                       ADDRESS ON FILE
TYRUM STARKS                       ADDRESS ON FILE
TYRUS HAWKS                        ADDRESS ON FILE
TYRUS JOHNSON                      ADDRESS ON FILE
TYRUS LOCKHART                     ADDRESS ON FILE
TYRUS ROBICHAUX                    ADDRESS ON FILE
TYRUSS STEPHENS                    ADDRESS ON FILE
TYSAH OWENS                        ADDRESS ON FILE
TYSEAN FOREMAN                     ADDRESS ON FILE
TYSEAN GORDON                      ADDRESS ON FILE
TYSEAN PEPLOW                      ADDRESS ON FILE
TYSHAE GIBSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1930 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 2155 of 2235

Claim Name                            Address Information
TYSHAE GOLSTON                        ADDRESS ON FILE
TYSHAE GRAHAM                         ADDRESS ON FILE
TYSHAILA BACON                        ADDRESS ON FILE
TYSHAN BRATCHER                       ADDRESS ON FILE
TYSHANIKA HAWKINS                     ADDRESS ON FILE
TYSHANIQUE BROWN                      ADDRESS ON FILE
TYSHARN BUTLER                        ADDRESS ON FILE
TYSHAUN SAVAGE                        ADDRESS ON FILE
TYSHAWN BOYD                          ADDRESS ON FILE
TYSHAWN DUBLIN                        ADDRESS ON FILE
TYSHAWN MORRIS                        ADDRESS ON FILE
TYSHAWN WOODS                         ADDRESS ON FILE
TYSHEKII WITHERSPOON                  ADDRESS ON FILE
TYSHERA EADDY                         ADDRESS ON FILE
TYSHIRA STOWE                         ADDRESS ON FILE
TYSHON LASSITER                       ADDRESS ON FILE
TYSHUN HAYES                          ADDRESS ON FILE
TYSIAYA CASTELLA                      ADDRESS ON FILE
TYSON CRANE                           ADDRESS ON FILE
TYSON DUNBAR                          ADDRESS ON FILE
TYSON HENDRICKS                       ADDRESS ON FILE
TYSON HINES                           ADDRESS ON FILE
TYSON HORNER                          ADDRESS ON FILE
TYSON HUGGINS                         ADDRESS ON FILE
TYSON SHERMAN                         ADDRESS ON FILE
TYSON THOMAS                          ADDRESS ON FILE
TYSON TULLIES                         ADDRESS ON FILE
TYSON TURGEON                         ADDRESS ON FILE
TYSON VELAZQUEZ                       ADDRESS ON FILE
TYSON-ISAIAH WILLIAMS                 ADDRESS ON FILE
TYSONIA BARKLEY                       ADDRESS ON FILE
TYTEANA KNAPPS                        ADDRESS ON FILE
TYTIANNA RHYMES                       ADDRESS ON FILE
TYTIANNA THOMPSON                     ADDRESS ON FILE
TYVON JOHNSON                         ADDRESS ON FILE
TYVON MANN                            ADDRESS ON FILE
TYVON MCQUEEN                         ADDRESS ON FILE
TYVONNE CONRAD                        ADDRESS ON FILE
TYWILLAZIA MOORE                      ADDRESS ON FILE
TYWON SWANSON                         ADDRESS ON FILE
TYZEONA AUSTIN                        ADDRESS ON FILE
U S DEPARTMENT OF EDUCATION           NATIONAL PAYMENT CENTER PO BOX 105081 ATLANTA GA 30348
U S LAWNS OF KANSAS CITY              702B KEEN ST RAYMORE MO 64083
U.S. ATTORNEY GENERAL                 DISTRICT OF DELAWARE 1007 ORANGE STREET STE 700 WILMINGTON DE 19801
U.S. CUSTOMS AND BORDER PROTECTION    1300 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20229
U.S. DEPARTMENT OF JUSTICE            950 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20530-0001
U.S. DEPT HEALTH & HUMAN SERVICES     200 INDEPENDENCE AVE, SW WASHINGTON DC 20201
U.S. DEPT OF STATE                    DIRECTORATE OF DEFENCE TRADE CONTROLS COMPLIANCE & REGISTRATION DIV 2401 E
                                      STREET NW, SA-1, RM H1200 WASHINGTON DC 20522-0112



Epiq Corporate Restructuring, LLC                                                              Page 1931 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 2156 of 2235

Claim Name                             Address Information
UB DISTRIBUTORS LLC                    1213 GRAND STREET BROOKLYN NY 11211
UB DISTRIBUTORS LLC                    12 SOUTH PUTT CORNERS ROAD NEW PALTZ NY 12561
UBELKENS EXUME                         ADDRESS ON FILE
UBER EATS                              1455 MARKET ST FL 4 CHATTANOOGA CA 94103-1355
UBS                                    1285 AVE OF THE AMERICAS NEW YORK NY 10019
UBS AG                                 600 WASHINGTON BOULEVARD, 9TH FLOOR STAMFORD CT 06901
UBS AG, STAMFORD BRANCH                AS ADMIN AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UDELLS LANDSCAPE SERVICES LLC          16 PIEDMONT DRIVE PALM COAST FL 32164
UEL SHANKLIN                           ADDRESS ON FILE
UGI CENTRAL                            1 UGI DR DENVER PA 17517-9039
UGI CENTRAL                            PO BOX 15503 WILMINGTON DE 19886
UGI ENERGY SERVICES LLC                ATTN STEPHEN MENGEL SR, CREDIT MGR 835 KNITTING MILL WAY WYOMISSING PA 19610
UGI NORTH                              PO BOX 13009 READING PA 19612
UGI NORTH                              PO BOX 15503 WILMINGTON DE 19886
UGI SOUTH                              PO BOX 13009 READING PA 19612
UGI UTILITIES INC                      PO BOX 13009 READING PA 19612
UGI UTILITIES INC                      PO BOX 15503 WILMINGTON DE 19886
UGONNA OKORO                           ADDRESS ON FILE
UGOOLA NNAWULEZI                       ADDRESS ON FILE
UKEBIA ELLEBY                          ADDRESS ON FILE
ULAHNA LAMBERT                         ADDRESS ON FILE
ULDA GONZALEZ                          ADDRESS ON FILE
ULINE INC                              PO BOX 88741 ATTN ACCT RECEIVABLE CHICAGO IL 60680
ULISEZ VALENCIA                        ADDRESS ON FILE
ULTRA CLEAN OF ARIZONA INC             19128 WEST ROSEWOOD WITTMANN AZ 85361
ULTRA HOME SET LLC                     119 PINE TREE ST FLAGLER BEACH FL 32136
ULTRA SERVICE FLORIDA                  119 PINE TREE ST FLAGLER BEACH FL 32136
ULTRACLEAN                             PO BOX 2032 SWAINSBORO GA 30401
ULYSSA FARMER                          ADDRESS ON FILE
ULYSSES HARVARD                        ADDRESS ON FILE
ULYSSES JACKSON                        ADDRESS ON FILE
ULYSSES JONES                          ADDRESS ON FILE
ULYSSES STEWART                        ADDRESS ON FILE
UMAR HAQUE                             ADDRESS ON FILE
UMARU DEEN                             ADDRESS ON FILE
UMBREEN CHUGHTAI                       ADDRESS ON FILE
UMELKHIR ABDULGDER                     ADDRESS ON FILE
UNCAS HEALTH DISTRICT                  401 W THAMES ST STE 106 NORWICH CT 06360
UNDERWOOD ELECTRIC INC                 PO BOX 1331 PRESQUE ISLE ME 04769
UNDRAY BRADLEY                         ADDRESS ON FILE
UNEMPLOYMENT INSURANCE AGENCY          PO BOX 33598 DETROIT MI 48232-5598
UNEMPLYMNT INSURANCE MINNESOTA         1ST NATIONAL BANK BUILDING 332 MINNESOTA STREET SUITE E20 ST PAUL MN
                                       55101-1351
UNGKANA SMITH                          ADDRESS ON FILE
UNIFIED HEALTH SERVICES                6750 LENOX CENTER COURT SUITE 300 MEMPHIS TN 38115
UNIFIED MAINTENANCE AND CONSTRUCTION   PO BOX 21 WEST BLOOMFIELD NY 14585
INC
UNIFIRST CORPORATION                   ATTN FRED ZARICK 68 JONSPIN RD WILMINGTON MA 01887
UNIFIRST CORPORATION                   ATTN MICHAEL RUTTNER 68 JONSPIN RD WILMINGTON MA 01887



Epiq Corporate Restructuring, LLC                                                               Page 1932 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 2157 of 2235

Claim Name                             Address Information
UNIFIRST CORPORATION                   68 JONSPIN RD WILMINGTON MA 01887
UNIFOUR FIRE AND SAFETY                P O BOX 9489 HICKORY NC 28603
UNION BEER                             1213 GRAND STREET BROOKLYN NY 11211
UNION COUNTY TAX ADMINISTRATOR         PO BOX 60 MORGANFIELD KY 42437
UNION SQUARE NEWCASTLE JOINT VENTURE   400 MOSITES WAY SUITE 100 C/O MOSITES DEVELOPMENT CO PITTSBURG PA 15205
UNION TOWNSHIP SUPERVISORS             1910 MUNICIPAL DR NEW CASTLE PA 16101
UNION TOWNSHIP TAX COLLECTOR           205 MAPEAT LANE NEW CASTLE PA 16101
UNIQUE CONTRACTING                     184 THOMAS ST NBRENTWOOD NY 11717
UNIQUE CORNELIUS                       ADDRESS ON FILE
UNIQUE DULLEN                          ADDRESS ON FILE
UNIQUE FENDERSON                       ADDRESS ON FILE
UNIQUE MARSHALL                        ADDRESS ON FILE
UNIQUE SARDENETA                       ADDRESS ON FILE
UNIQUE TILLERY                         ADDRESS ON FILE
UNIQUE WELLS                           ADDRESS ON FILE
UNIQUE WILSON                          ADDRESS ON FILE
UNITED BEVERAGES OF NC HICKORY         105 9TH STREET NW HICKORY NC 28601
UNITED BEVERAGES OF NC LLC             PO BOX 818 HICKORY NC 28603
UNITED CHECK CASHING                   682 N BROAD ST PHILADELPHIA PA 19130
UNITED DISTRIBUTING CO LLC AL          1158 JORDAN AVENUE DOTHAN AL 36303
UNITED DISTRIBUTORS ALBANY             1105 ALBANY COURT ALBANY GA 31707
UNITED DISTRIBUTORS ATLANTA            5500 UNITED DRIVE SMYRNA GA 30082
UNITED DISTRIBUTORS SAVANNAH           780 KING GEORGE BOULEVARD SAVANNAH GA 31419
UNITED ELECTRIC COMPANY INC            6573 WELLSPRING CT WARRENTON VA 20187
UNITED ELEVATOR SERVICES LLC           ATTN P DAVID VICKERS PO BOX 1301 KNOXVILLE TN 37901
UNITED FIRE PROTECTION CORP            1 MARK ROAD KENILWORTH NJ 07033
UNITED JOHNSON BROTHERS ALABAMA        6000 GREENWOOD PARKWAY STE 100 BESSEMER AL 35022
UNITED PRODUCE CO                      PO BOX 1384 STARKVILLE MS 39760
UNITED PROPERTY ASSOCIATES INC         PO BOX 844565 BOSTON MA 02284
UNITED SERVICES INC                    PO BOX 12509 KNOXVILLE TN 37912
UNITED STATES DEPT OF LABOR            200 CONSTITUTION AVE NW WASHINGTON DC 20210
UNITED STATES TREASURY                 OFFICE OF THE TREASURER 1500 PENNSYLVANIA AVENUE, NW ROOM 2134 WASHINGTON DC
                                       20220
UNIVERSAL PROJECTS INC                 100 MIFFLIN DRIVE WRIGHTSVILLE PA 17368
UNLIMITED LTM ALPHARETTA               5209 PALMERO CT BUFORD GA 30518
UP DEVELOPMENT CORP PARK OFFICE BLDG   3660 MAGUIRE BLVD SUITE 102 ORLANDO FL 32803
LLC
UPHOLSTERY BY MAX                      9620 FAIRWAY DR FOLEY AL 36535
UPPER DARBY TOWNSHIP                   RM 102 MUNICIPAL BUILDING 100 GARRETT ROAD UPPER DARBY PA 19082
UPPER MERION TOWNSHIP                  OPT TAX COLLECTOR 175 VALLEY FORGE ROAD KING OF PRUSSIA PA 19406
UPPER MORELAND TOWNSHIP                BUSINESS TAX OFFICE 117 PARK AVENUE WILLOW GROVE PA 19090
UPS                                    LOCKBOX 577 CAROL STREAM IL 60132
URAN SIMPSON                           ADDRESS ON FILE
URBANDALE CUISINE INC                  ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
URBANDALE CUISINE, INC.                4900 86TH STREET URBANDALE IA 50322
URBANO CHICO                           ADDRESS ON FILE
URIAH KINLAW                           ADDRESS ON FILE
URIAH SHEPHERD                         ADDRESS ON FILE
URSULA ESPINOSA                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1933 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 2158 of 2235

Claim Name                             Address Information
US BANK                                ATTN: MERANDA PAIGE P.O. BOX 1800 SAINT PAUL MI 55101-0800
US DEPARTMENT OF LABOR                 S-2521 200 CONSITUTION AVE, NW WASHINGTON DC 20210
US FOODSERVICE INC                     PO BOX 101076 PASADENA CA 91189
US HEALTHWORKS MEDICAL GRP             PO BOX 404473 ATLANTA GA 30384
US LAWNS                               PO BOX 18051 NATCHEZ MS 39122
US LAWNS ANNISTON                      414 ROCKY RIDGE RD NE JACKSONVILLE AL 36265
US LAWNS DELMARVA                      PO BOX 74 NASSAU DE 19969
US LAWNS OF KANSAS CITY                702 KEEN ST RAYMORE MO 64083
US LAWNS OF MACOMB                     51194 ROMEO PLANK RD 207 MACOMB MI 48042
US LAWNS OF MADISON                    9694 MADISON BLVD STE A5 MADISON AL 35758
US LAWNS OF MADISON                    9694 MADISON BLVD STE A5 MADISON AL 35758-9168
US LAWNS OF SARASOTA                   1662 INDEPENDENCE BLVD SARASOTA FL 34234
US LEGAL SUPPORT INC                   PO BOX 4772 12 HOUSTON TX 77210
US POSTAL SERVICE                      226 KELLER LN MARYVILLE TN 37801
US SIGN AND LIGHTING SERVICE           105 DORSA AVE WAYNE NJ 07470
USA CONSTRUCTION AND PROJECT MGMT EX   3111 MONROE RD, STE 200 CHARLOTTE NC 28205
USA WINDOW CLEANING                    1071 PIKE SHORE DR WARSAW IN 46580
USB, NA AS TRUSTEE FOR CGCMT 2006-4    CITIGROUP COMMERCIAL MORTGAGE TRUST CGCMT 2006 C4 5522 SHAFFER RD 190 S
                                       LASALLE ST CHICAGO IL 60603
USEFUL ROCKET SCIENCE LLC              685 S 104TH ST LAFAYETTE CO 80026
USG LANDSCAPE AND SNOW REMOVAL INC     PO BOX 1473 ARVADA CO 80001
USI INSURANCE SERVICES ATL             PO BOX 201503 DALLAS TX 75320
USM INC                                ATTN COMPLIANCE DEPT 1880 MARKLEY ST NORRISTOWN PA 19401
USPA MAYFAIRE LLC                      MAYFAIR COMMUNITY CENTER MANAGEMENT OFFICE 6835 CONSERVATION WAY WILMINGTON NC
                                       28405
USPA MAYFAIRE LLC                      C/O CBL & ASSOCIATES MGMT INC 2030 HAMILTON PLACE BOULEVARD CBL CENTER STE 500
                                       CHATTANOOGA TN 37421
UTAH DEPARTMENT OF HEALTH              DIVISION OF MEDICAID AND HEALTH FINANCING P.O. BOX 143106 SALT LAKE CITY UT
                                       84114-3106
UTAH DEPARTMENT OF HEALTH              ATTN: JOSEPH MINER, EXECUTIVE DIRECTOR CANNON HEALTH BUILDING 288 NORTH 1460
                                       WEST SALT LAKE CITY UT 84116
UTAH DEPT OF WORKFORCE SERVICE         140 EAST 300 SOUTH PO BOX 45233 SALT LAKE CITY UT 84145-0233
UTAH LABOR COMMISSION                  160 EAST 300 SOUTH 3RD FLOOR SALT LAKE CITY UT 84114-6600
UTAH STATE TAX COMMISSION              210 N 1950 W SALT LAKE CITY UT 84134
UTAH STATE TAX COMMISSION              CORPORATE PARTNERSHIP TAX PYMT 210 NORTH 1950 W SALT LAKE CITY UT 84134
UTAH STATE TAX COMMISSION              210 NORTH 1950 WEST SALT LAKE CITY UT 84134-0600
UTAH STATE TREASURER                   341 MAIN ST 5TH FLOOR SALT LAKE CITY UT 84111
UTILITIES DEPT                         745 CENTER ST STE 200 UTILITIES DEPT MILFORD OH 45150
UTISA ROBERSON                         ADDRESS ON FILE
UVORN DEVEAUX                          ADDRESS ON FILE
UWANA UBOM                             ADDRESS ON FILE
VA ABC                                 42015 VILLAGE CENTER PLAZA ALDIE VA 20105
VA ABC                                 9934 LIBERIA AVE MANASSAS VA 20110
VA ABC                                 175 W LEE HWY WARRENTON VA 20186
VA ABC                                 3556 E S JEFFERSON ST BAILEYS CROSSROADS VA 22041
VA ABC                                 1416 CARL D SILVER PARKWAY FREDRICKSBURG VA 22401
VA ABC                                 10025 JEFFERSON DAVIS HWY FREDRICKSBURG VA 22407
VA ABC                                 2757 JEFFERSON DAVIS HWY STAFFORD VA 22554
VA ABC                                 3W JUBAL EARLY DR WINCHESTER VA 22601
VA ABC                                 15149 MONTANUS DRIVE CULPEPPER VA 22701


Epiq Corporate Restructuring, LLC                                                                 Page 1934 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 2159 of 2235

Claim Name                           Address Information
VA ABC                               2035 E MARKET ST 129 HARRISONBURG VA 22801
VA ABC                               125 LUCY LANE WAYNESBORO VA 22980
VA ABC                               6736 MAIN ST GLOUCESTER VA 23061
VA ABC                               7057 MECHANICSVILLE TURNPIKE MECHANICSVILLE VA 23111
VA ABC                               4606 6 MONTICELLO AVE WILLIAMSBURG PA 23188
VA ABC                               11108 MIDLOTHIAN TURNPIKE RICHMOND VA 23235
VA ABC                               5911 HARBOR VIEW BLVD SUFFOLK VA 23435
VA ABC                               150 CENTRAL PARK AVE VIRGINIA BEACH VA 23462
VA ABC                               7862 TIDEWATER DRIVE NORFOLK VA 23505
VA ABC                               7550 GRANBY ST NORFOLK VA 23505
VA ABC                               20 TOWN CENTRE WAY HAMPTON VA 23666
VA ABC                               500 VICTORY BLVD YORKTOWN VA 23693
VA ABC                               4020 VICTORY BLVD SUITE 13 PORTSMOUTH VA 23701
VA ABC                               5232 OAKLAWN BLVD HOPEWELL VA 23860
VA ABC                               1506 S MAIN STREET FARMVILLE VA 23901
VA ABC                               3901 BRAMBLETON AVE SW ROANOKE VA 24018
VA ABC                               100 N FRANKLIN ST CHRISTIANSBURG VA 24073
VA ABC                               1128 E LYNCHBURG SALEM TURNPIK BEDFORD VA 24523
VA ABC STORE 033                     12631 GALVESTON CT MANASSAS VA 20112
VA ABC STORE 114 PRINCE GEORGE       4575 WHITEHILL BLVD PRINCE GEORGE VA 23875
VA ABC STORE 209                     5055 JEFFERSON DAVIS HWY FREDERICKSBURG VA 22408
VA ABC STORE 263                     5900 E VIRGINIA BEACH BLVD VIRGINIA BEACH VA 23502
VA ABC STORE 264 DUMFRIES            16661 RIVER RIDGE BLVD DUMFRIES VA 22026
VA ABC STORE 278                     3333 VIRGINIA BEACH BLVD VIRGINIA BEACH VA 23452
VA ABC STORE 328 CHESAPEAKE          836 EDEN WAY NORTH STE 146 B CHESAPEAKE VA 23320
VAILLE LLC                           330 SUMMIT DR DILLON CO 80435
VAINTAZIA DEJESUS                    ADDRESS ON FILE
VAJON WILSON                         ADDRESS ON FILE
VAL PAK DIRECT MARKETING SYSTEMS     1200 JORIE BLVD, STE 224 OAK BROOK IL 60523-2262
VALARIE DOBBS                        ADDRESS ON FILE
VALARIE MARCELLA                     ADDRESS ON FILE
VALASSIS COMMUNICATIONS              ATTN JAMES ATKINSON, DIR OF NATIONAL SALES, TENNESSEE 19975 VICTOR PKWY
                                     LIVONIA MI 48152
VALASSIS COMMUNICATIONS              ATTN JAMES ATKINSON 19975 VICTOR PKWY LIVONIA MI 48152
VALASSIS DIRECT MAIL INC             235 GREAT POND DR WINDSOR CT 06095-1589
VALASSIS DIRECT MAIL INC             90469 COLLECTION CENTER DRIVE CHICAGO IL 60693
VALDEZ ELLISON                       ADDRESS ON FILE
VALECIA MOODY                        ADDRESS ON FILE
VALENCIA DUKE                        ADDRESS ON FILE
VALENCIA GRANT                       ADDRESS ON FILE
VALENCIA HALL                        ADDRESS ON FILE
VALENCIA HARRIS                      ADDRESS ON FILE
VALENCIA LEWIS-JOHNSON               ADDRESS ON FILE
VALENCIA LIPSCOMB                    ADDRESS ON FILE
VALENCIA MITCHELL                    ADDRESS ON FILE
VALENCIA SCARBOROUGH                 ADDRESS ON FILE
VALENCIA WEEKS                       ADDRESS ON FILE
VALENE NUNN                          ADDRESS ON FILE
VALENTE BARRAGAN-MONTES              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1935 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2160 of 2235

Claim Name                          Address Information
VALENTE MCDOUGAL                    ADDRESS ON FILE
VALENTIN OLIVA                      ADDRESS ON FILE
VALENTINA CASCIO                    ADDRESS ON FILE
VALENTINA CEDILLO                   ADDRESS ON FILE
VALENTINA GALARRAGA                 ADDRESS ON FILE
VALENTINA SIMMONS                   ADDRESS ON FILE
VALENTINA STROZIER                  ADDRESS ON FILE
VALENTINO CORPREW                   ADDRESS ON FILE
VALENTINO FRANCES                   ADDRESS ON FILE
VALENTINO GUESS                     ADDRESS ON FILE
VALENTINO HUNT                      ADDRESS ON FILE
VALENTINO KING                      ADDRESS ON FILE
VALERIA DELGADILLO                  ADDRESS ON FILE
VALERIA GALBREITH                   ADDRESS ON FILE
VALERIA JOHNSTON                    ADDRESS ON FILE
VALERIA MONTOYA                     ADDRESS ON FILE
VALERIA OCHOA                       ADDRESS ON FILE
VALERIA SALMERON                    ADDRESS ON FILE
VALERIA WESTON                      ADDRESS ON FILE
VALERIE AGOSTINO                    ADDRESS ON FILE
VALERIE ANDERSON                    ADDRESS ON FILE
VALERIE ANDREWS                     ADDRESS ON FILE
VALERIE BALL                        ADDRESS ON FILE
VALERIE BASTIEN                     ADDRESS ON FILE
VALERIE BLAKE                       ADDRESS ON FILE
VALERIE BRUCHWALSKI                 ADDRESS ON FILE
VALERIE BURGER                      ADDRESS ON FILE
VALERIE CARDENAS                    ADDRESS ON FILE
VALERIE CARPENTIER                  ADDRESS ON FILE
VALERIE CASTANEDA                   ADDRESS ON FILE
VALERIE CONICELLO                   ADDRESS ON FILE
VALERIE CORNELL                     ADDRESS ON FILE
VALERIE DELTORO                     ADDRESS ON FILE
VALERIE DEVERS                      ADDRESS ON FILE
VALERIE DOUGLASS                    ADDRESS ON FILE
VALERIE FRENCH                      ADDRESS ON FILE
VALERIE GALAT                       ADDRESS ON FILE
VALERIE GLESSING                    ADDRESS ON FILE
VALERIE GRAF                        ADDRESS ON FILE
VALERIE GRIFFETH                    ADDRESS ON FILE
VALERIE HADDAD                      ADDRESS ON FILE
VALERIE HAINES                      ADDRESS ON FILE
VALERIE HOU                         ADDRESS ON FILE
VALERIE ISLEY                       ADDRESS ON FILE
VALERIE JORDAN                      ADDRESS ON FILE
VALERIE JORDAN                      ADDRESS ON FILE
VALERIE KLINE                       ADDRESS ON FILE
VALERIE KOSSON                      ADDRESS ON FILE
VALERIE KRETENKO                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1936 OF 2008
                                                 RUBY TUESDAY
                      Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                  Service List
                                                                             Page 2161 of 2235

Claim Name                             Address Information
VALERIE MEREDITH                       ADDRESS ON FILE
VALERIE NELSON                         ADDRESS ON FILE
VALERIE PARISH                         ADDRESS ON FILE
VALERIE PELLES                         ADDRESS ON FILE
VALERIE RAINS                          ADDRESS ON FILE
VALERIE ROCK                           ADDRESS ON FILE
VALERIE RUSSELL                        ADDRESS ON FILE
VALERIE SCHATZ                         ADDRESS ON FILE
VALERIE SCHWITZ                        ADDRESS ON FILE
VALERIE SHOPE                          ADDRESS ON FILE
VALERIE STREETER                       ADDRESS ON FILE
VALERIE WHITELAW                       ADDRESS ON FILE
VALERIE WHITMAN                        ADDRESS ON FILE
VALERIE WILMOTH                        ADDRESS ON FILE
VALERIE WINFIELD                       ADDRESS ON FILE
VALERIE WITCHARD                       ADDRESS ON FILE
VALERIE ZABATTA                        ADDRESS ON FILE
VALERIE ZAHLMAN                        ADDRESS ON FILE
VALERIIA ASHIKHMINA                    ADDRESS ON FILE
VALERIO DEL CANTO                      ADDRESS ON FILE
VALERYE PETERSON                       ADDRESS ON FILE
VALESTINE WHITE                        ADDRESS ON FILE
VALET GUYS OF KNOXVILLE                111 WEYBURN LANE MARYVILLE TN 37803
VALISHA RHODES                         ADDRESS ON FILE
VALLEY BEVERAGE LLC                    2075 LISBON ROAD LEWISTON ME 42400
VALLEY DISTRIBUTING VA                 4488 ELMWOOD LANE SALEM VA 24153
VALLEY DISTRIBUTORS INC                2075 LISBON ROAD LEWISTON ME 42400
VALLEY PROTEINS INC                    P O BOX 643393 CINCINNATI OH 45264
VALLEY STEAM WAY                       831 HAMLIN ROAD HAMLIN ME 04785
VALORIE BLACKMAN                       ADDRESS ON FILE
VALORIE HODGE                          ADDRESS ON FILE
VALORIE NEUGENT                        ADDRESS ON FILE
VALPAK                                 3585 ATLANTA AVE ATTN BOX 945889 HAPEVILLE GA 30354
VALPAK DIRECT MARKETING SYSTEMS INC    ATTN ANDY SCOGGINS, VP OF CULINARY AND BEVERAGE 8605 LARGO LAKES DR LARGO FL
                                       33773
VALPAK DIRECT MARKETING SYSTEMS INC    ATTN ANDY SCOGGINS 8605 LARGO LAKES DR LARGO FL 33773
VALYNN POST                            ADDRESS ON FILE
VAN ACREE                              ADDRESS ON FILE
VAN DEUSEN AND ASSOCIATES INC          120 EAGLE ROCK AVE STE 310 EAST HANOVER NJ 07936
VANCE BARNES                           ADDRESS ON FILE
VANCE COMFORT ZONE AND REFRIGERATION   27 ELKHORN CT ANGIER NC 27501
LLC
VANCE COUNTY ABC                       874 S BECKFORD DRIVE HENDERSON NC 27536
VANCE COUNTY TAX OFFICE                122 YOUNG ST E HENDERSON NC 27536-4268
VANCE WADE                             ADDRESS ON FILE
VANCES TREE SERVICE                    PO BOX 145 RIVERVIEW FL 33568
VANDALIA CARRY OUT                     351 E NATIONAL RD VANDALIA OH 45377
VANDEL WATSON                          ADDRESS ON FILE
VANDELISA LEMONS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 1937 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2162 of 2235

Claim Name                           Address Information
VANDINOAH KALLON                     ADDRESS ON FILE
VANDNA DESAI                         ADDRESS ON FILE
VANESA MADRID                        ADDRESS ON FILE
VANESA MARTINEZ                      ADDRESS ON FILE
VANESA SALAS                         ADDRESS ON FILE
VANESSA ARGUSA                       ADDRESS ON FILE
VANESSA BAILEY                       ADDRESS ON FILE
VANESSA BENEVIDES                    ADDRESS ON FILE
VANESSA BOYD                         ADDRESS ON FILE
VANESSA BRAINERD                     ADDRESS ON FILE
VANESSA BRANDT-COOK                  ADDRESS ON FILE
VANESSA BROWNE                       ADDRESS ON FILE
VANESSA BULMAHN                      ADDRESS ON FILE
VANESSA BUSGITH                      ADDRESS ON FILE
VANESSA CHRISTIANSEN                 ADDRESS ON FILE
VANESSA DANIEL                       ADDRESS ON FILE
VANESSA DENOVITZ                     ADDRESS ON FILE
VANESSA ELLIOTT                      ADDRESS ON FILE
VANESSA EVANS                        ADDRESS ON FILE
VANESSA FARLEY                       ADDRESS ON FILE
VANESSA FULLER                       ADDRESS ON FILE
VANESSA GESSEL                       ADDRESS ON FILE
VANESSA GILBERT                      ADDRESS ON FILE
VANESSA GONZALES                     ADDRESS ON FILE
VANESSA GRAHAM                       ADDRESS ON FILE
VANESSA GRAVES                       ADDRESS ON FILE
VANESSA GUERRERO                     ADDRESS ON FILE
VANESSA HAGEN                        ADDRESS ON FILE
VANESSA HARRISON                     ADDRESS ON FILE
VANESSA HOLDER                       ADDRESS ON FILE
VANESSA HOPF                         ADDRESS ON FILE
VANESSA JOHNSON                      ADDRESS ON FILE
VANESSA LOPEZ                        ADDRESS ON FILE
VANESSA LOPEZ                        ADDRESS ON FILE
VANESSA LUNDY                        ADDRESS ON FILE
VANESSA MCCRARY                      ADDRESS ON FILE
VANESSA MICHELL                      ADDRESS ON FILE
VANESSA MIRELES                      ADDRESS ON FILE
VANESSA MORALES                      ADDRESS ON FILE
VANESSA MORONES                      ADDRESS ON FILE
VANESSA MYERS                        ADDRESS ON FILE
VANESSA OTERO                        ADDRESS ON FILE
VANESSA PARKER                       ADDRESS ON FILE
VANESSA PAZ                          ADDRESS ON FILE
VANESSA REED                         ADDRESS ON FILE
VANESSA RIVERA                       ADDRESS ON FILE
VANESSA RODRIGUEZ                    ADDRESS ON FILE
VANESSA ROSADO                       ADDRESS ON FILE
VANESSA RUMREY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1938 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 2163 of 2235

Claim Name                            Address Information
VANESSA SANDERS                       ADDRESS ON FILE
VANESSA SANTIAGO                      ADDRESS ON FILE
VANESSA SINKULA                       ADDRESS ON FILE
VANESSA SLATER                        ADDRESS ON FILE
VANESSA SMITH                         ADDRESS ON FILE
VANESSA SNOW                          ADDRESS ON FILE
VANESSA SZUCS                         ADDRESS ON FILE
VANESSA TAVELLA                       ADDRESS ON FILE
VANESSA TORRES                        ADDRESS ON FILE
VANESSA TOWNSEND                      ADDRESS ON FILE
VANESSA TROCHEZ-PARKEY                ADDRESS ON FILE
VANESSA TRUEWORTHY                    ADDRESS ON FILE
VANESSA VALERIO                       ADDRESS ON FILE
VANESSA VALLEY                        ADDRESS ON FILE
VANESSA WOOD                          ADDRESS ON FILE
VANESSA ZUNUN-ORDAZ                   ADDRESS ON FILE
VANGERALD MAYWEATHERS                 ADDRESS ON FILE
VANGILEE IDEHEN                       ADDRESS ON FILE
VANHORN REFRIGERATION INC             55 US ROUTE 6 PORT JERVIS NY 12771
VANIA BELL                            ADDRESS ON FILE
VANIA COOK                            ADDRESS ON FILE
VANIA HUERTA                          ADDRESS ON FILE
VANISHA DARBY                         ADDRESS ON FILE
VANITY HAMMERS                        ADDRESS ON FILE
VANITY JONES                          ADDRESS ON FILE
VANNA CAMPOY                          ADDRESS ON FILE
VANNA THLANG                          ADDRESS ON FILE
VANNESSA GARCIA                       ADDRESS ON FILE
VANNESSE TRAVIS                       ADDRESS ON FILE
VANNOY LANKFORD PLUMBING              PO BOX 36 NORTH WILKESBORO NC 28659
VANQULL MCLEAN                        ADDRESS ON FILE
VANTASIA SIMS                         ADDRESS ON FILE
VANTAVIOUS SILAS                      ADDRESS ON FILE
VANTIV LLC                            28 VALLEY RD MONTCLAIR NJ 07042-2709
VARELYN BARBOSA                       ADDRESS ON FILE
VARIAN FORD                           ADDRESS ON FILE
VARIAN HALL                           ADDRESS ON FILE
VARNADORE ELECTRIC INC                501 TEBEAU ST WAYCROSS BANK AND TRUST WAYCROSS GA 31501
VARONDA SCURRY                        ADDRESS ON FILE
VARONIKA DAVIS                        ADDRESS ON FILE
VARSHEM CARROWAY                      ADDRESS ON FILE
VASA INC                              PO BOX 26 ALCOA TN 37701-0726
VASEY COMMERCIAL HEATING AIR          CONDITIONING INC 10830 ANDRADE DRIVE ZIONSVILLE IN 46077
VASHANTE GRAY                         ADDRESS ON FILE
VASHAUN VENETT                        ADDRESS ON FILE
VASHON BURROWES                       ADDRESS ON FILE
VASHON ROBINSON                       ADDRESS ON FILE
VASHTI CANADY                         ADDRESS ON FILE
VASHTI MARTIN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 1939 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 2164 of 2235

Claim Name                           Address Information
VASILIKI ZOUMIS                      ADDRESS ON FILE
VASILIOS TSELONIS                    ADDRESS ON FILE
VASPRO LLC                           306 MONMOUTH RD MILLSTONE NJ 08510
VAUGHAN RICHARDS                     ADDRESS ON FILE
VAUGHN AVECILLA                      ADDRESS ON FILE
VAUGHN CLEMENT                       ADDRESS ON FILE
VAUGHN CURRINDER                     ADDRESS ON FILE
VAUGHN OSWALD                        ADDRESS ON FILE
VAUGHN WARD                          ADDRESS ON FILE
VAUGHNSETH WALLACE                   ADDRESS ON FILE
VAUHJON COLLINS                      ADDRESS ON FILE
VAUNE CHRISTOPHER                    ADDRESS ON FILE
VAYNERMEDIA LLC                      10 HUDSON YARDS 25TH FL NEW YORK NY 10001
VAYNERMEDIA LLC                      ATTN JOHN CONNELLY, CMO 315 PARK AVE S, FL 16 NEW YORK NY 10010
VCSA                                 984 OLD MILL RUN THE VILLAGES FL 32162
VDA                                  120 EAGLE ROCK AVE STE 310 EAST HANOVER NJ 07936
VEANNA WIGGS                         ADDRESS ON FILE
VECTOR SECURITY INC                  PO BOX 89462 CLEVELAND OH 44101
VECTREN ENERGY DELIVERY              100 N GOVERNOR ST EVANSVILLE IN 47701-5540
VECTREN ENERGY DELIVERY              PO BOX 4849 HOUSTON TX 77210
VECTREN ENERGY DELIVERY              PO BOX 1423 HOUSTON TX 77251
VECTREN ENERGY DELIVERY INDIANA      PO BOX 6262 INDIANAPOLIS IN 46206
VEDA LAWNCARE SERVICES LLC           1671 GEORGIA AVE MARIETTA GA 30008
VEDA TAYLOR                          ADDRESS ON FILE
VEGAN MINTON                         ADDRESS ON FILE
VELIK DAVIS                          ADDRESS ON FILE
VELINA GREEN                         ADDRESS ON FILE
VELIYANA VELEVA                      ADDRESS ON FILE
VELUS DENIS                          ADDRESS ON FILE
VELVA WILDMAN                        ADDRESS ON FILE
VELVETENA SPRINGER                   ADDRESS ON FILE
VENCINIA BISHOP                      ADDRESS ON FILE
VENEFORD BLANKENSHIP                 ADDRESS ON FILE
VENESHA THOMPSON                     ADDRESS ON FILE
VENESSA EPPS                         ADDRESS ON FILE
VENESSA GENDRON                      ADDRESS ON FILE
VENESSA RAMIREZ                      ADDRESS ON FILE
VENETIA SIMMONS                      ADDRESS ON FILE
VENETTA SANDERS                      ADDRESS ON FILE
VENHENRI EVANS                       ADDRESS ON FILE
VENISHA NOBLE                        ADDRESS ON FILE
VENITA PUGH FAYE                     ADDRESS ON FILE
VENIUS BOST                          ADDRESS ON FILE
VENTURE BANK                         721 COLLEGE ST SE LACEY WA 98503-1243
VENUE REPORT INC                     5451 AVENIDA ENCINAS F CARLSBAD CA 92008
VENUS FLORES                         ADDRESS ON FILE
VERA BRADLEY                         ADDRESS ON FILE
VERA DONKOR                          ADDRESS ON FILE
VERA GARCIA                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1940 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2165 of 2235

Claim Name                            Address Information
VERA LABAY                            ADDRESS ON FILE
VERA MCNULTY                          ADDRESS ON FILE
VERA NIGHTFURY                        ADDRESS ON FILE
VERA ROCCO                            ADDRESS ON FILE
VERA SMITH                            ADDRESS ON FILE
VERANIQUE CARRICK                     ADDRESS ON FILE
VERANIQUE WATKINS                     ADDRESS ON FILE
VERCARA HICKERSON                     ADDRESS ON FILE
VEREIT, INC.                          PROPERTY MANAGER 2325 CAMELBACK RD 9TH FL PHOENIX AZ 85016
VERENA ALAMIN                         ADDRESS ON FILE
VERION LITTLE                         ADDRESS ON FILE
VERIZON                               PO BOX 4830 TRENTON NJ 08650
VERIZON WIRELESS                      PO BOX 16800 NEWARK NJ 07101
VERIZON WIRELESS                      PO BOX 16801 NEWARK NJ 07101-6801
VERIZON WIRELESS                      PO BOX 660108 DALLAS TX 75266-0108
VERL LAWSON                           ADDRESS ON FILE
VERLENE DONNELL                       ADDRESS ON FILE
VERLIE G DELANGE                      ADDRESS ON FILE
VERMONT DEPARTMENT OF HEALTH          108 CHERRY STREET BURLINGTON VT 05402
VERMONT DEPT OF LABOR AND INDUSTRY    5 GREEN MOUNTAIN DRIVE PO BOX 488 MONTPELIER VT 05601-0488
VERMONT DEPT OF TAXES                 133 STATE ST MONTPELIER VT 05633-1401
VERN SAVAGE                           ADDRESS ON FILE
VERNAE BAIZE                          ADDRESS ON FILE
VERNAL SEAY                           ADDRESS ON FILE
VERNARDO MULDROW                      ADDRESS ON FILE
VERNEE POLLOCK                        ADDRESS ON FILE
VERNELL KENNEDY                       ADDRESS ON FILE
VERNESHEA ROBINSON                    ADDRESS ON FILE
VERNITA EDWARDS                       ADDRESS ON FILE
VERNON ALEXANDER                      ADDRESS ON FILE
VERNON BERLANGER                      ADDRESS ON FILE
VERNON BROWN                          ADDRESS ON FILE
VERNON DAVIS                          ADDRESS ON FILE
VERNON DAVIS                          ADDRESS ON FILE
VERNON DIXON                          ADDRESS ON FILE
VERNON FEATHER                        ADDRESS ON FILE
VERNON JOHNSON                        ADDRESS ON FILE
VERNON KNOX                           ADDRESS ON FILE
VERNON NEELY                          ADDRESS ON FILE
VERNON TOWNSHIP SUPERVISORS           LORI E SWAVEY 16678 MCMATH AVENUE MEADVILLE PA 16335
VERNON TREFZ                          ADDRESS ON FILE
VERNON VAUGHN                         ADDRESS ON FILE
VERNON WELLS                          ADDRESS ON FILE
VERNON WILLIAMS                       ADDRESS ON FILE
VERNON WILLIAMS                       ADDRESS ON FILE
VERNON WILLIAMS                       ADDRESS ON FILE
VERNON. VERNON, WOOTEN, BROWN,        ANDREWS & GARRETT, PA 522 SOUTH LEXINGTON AVENUE BURLINGTON NC 27215-5827
VERONDA MOSS                          ADDRESS ON FILE
VERONICA BARLOW                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1941 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2166 of 2235

Claim Name                            Address Information
VERONICA BLACK                        ADDRESS ON FILE
VERONICA BORGA                        ADDRESS ON FILE
VERONICA BOUCHER                      ADDRESS ON FILE
VERONICA BROOKS                       ADDRESS ON FILE
VERONICA BROOKS PARMER                ADDRESS ON FILE
VERONICA BUCKLEY                      ADDRESS ON FILE
VERONICA BUTTON                       ADDRESS ON FILE
VERONICA BYRD-NORRIS                  ADDRESS ON FILE
VERONICA CAVAZOS                      ADDRESS ON FILE
VERONICA COOLMAN                      ADDRESS ON FILE
VERONICA DAMICO                       ADDRESS ON FILE
VERONICA DIXON                        ADDRESS ON FILE
VERONICA DOUGHERTY                    ADDRESS ON FILE
VERONICA EINHORN                      ADDRESS ON FILE
VERONICA ESSEX                        ADDRESS ON FILE
VERONICA FLETCHER                     ADDRESS ON FILE
VERONICA FRIEST                       ADDRESS ON FILE
VERONICA FUENTES                      ADDRESS ON FILE
VERONICA GAMBLE                       ADDRESS ON FILE
VERONICA GLAD                         ADDRESS ON FILE
VERONICA GOLDEN                       ADDRESS ON FILE
VERONICA GUTIERREZ                    ADDRESS ON FILE
VERONICA HAITH                        ADDRESS ON FILE
VERONICA HANSEN                       ADDRESS ON FILE
VERONICA HARDY                        ADDRESS ON FILE
VERONICA HERNANDEZ                    ADDRESS ON FILE
VERONICA HERRMANN                     ADDRESS ON FILE
VERONICA HODNETT                      ADDRESS ON FILE
VERONICA JACOBS                       ADDRESS ON FILE
VERONICA JALBERT                      ADDRESS ON FILE
VERONICA JORDAN                       ADDRESS ON FILE
VERONICA KOTH                         ADDRESS ON FILE
VERONICA LEE                          ADDRESS ON FILE
VERONICA LIKES                        ADDRESS ON FILE
VERONICA LOPEZ                        ADDRESS ON FILE
VERONICA LOPEZ VARGAS                 ADDRESS ON FILE
VERONICA LUTZEN                       ADDRESS ON FILE
VERONICA MABRY                        ADDRESS ON FILE
VERONICA MARQUEZ                      ADDRESS ON FILE
VERONICA MARTEL                       ADDRESS ON FILE
VERONICA MARTINEZ                     ADDRESS ON FILE
VERONICA MERTZ                        ADDRESS ON FILE
VERONICA MYERS                        ADDRESS ON FILE
VERONICA NAZZARO                      ADDRESS ON FILE
VERONICA NESTEL                       ADDRESS ON FILE
VERONICA OLDS                         ADDRESS ON FILE
VERONICA PAONE                        ADDRESS ON FILE
VERONICA PIERCE                       ADDRESS ON FILE
VERONICA RAMIREZ                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1942 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 2167 of 2235

Claim Name                              Address Information
VERONICA RANDOLPH                      ADDRESS ON FILE
VERONICA REDD                          ADDRESS ON FILE
VERONICA REEVES                        ADDRESS ON FILE
VERONICA REYNOLDS                      ADDRESS ON FILE
VERONICA RICHARDSON                    ADDRESS ON FILE
VERONICA RILEY                         ADDRESS ON FILE
VERONICA ROBINSON                      ADDRESS ON FILE
VERONICA RODRIGUEZ                     ADDRESS ON FILE
VERONICA ROSE                          ADDRESS ON FILE
VERONICA ROVIRA                        ADDRESS ON FILE
VERONICA SANTIAGO                      ADDRESS ON FILE
VERONICA SCHNECKENBURG                 ADDRESS ON FILE
VERONICA SHELTON                       ADDRESS ON FILE
VERONICA STICKLEY                      ADDRESS ON FILE
VERONICA TAYE                          ADDRESS ON FILE
VERONICA TAYLOR                        ADDRESS ON FILE
VERONICA TERESA JONES                  ADDRESS ON FILE
VERONICA WALLACE                       ADDRESS ON FILE
VERONICA WALLACE                       ADDRESS ON FILE
VERONICA WASHINGTON                    ADDRESS ON FILE
VERONICA WILLIAMS                      ADDRESS ON FILE
VERONICA WILLIAMSON                    ADDRESS ON FILE
VERONIKA FELICIANO                     ADDRESS ON FILE
VERONIQUE FLEURISSAINT                 ADDRESS ON FILE
VERONIQUE KELLEY                       ADDRESS ON FILE
VERONIQUE WILLIAMS                     ADDRESS ON FILE
VERONTA OUTLAW                         ADDRESS ON FILE
VERSA GARD LLC                         1094 PKWY INDUSTRIAL PARK DR BUFORD GA 30518
VERSEAN MCLEAN                         ADDRESS ON FILE
VERTICAL TRANSPORTATION SYS CONSULTANTS ATTN STEVE CORSALE 145 W 30TH ST, 4TH FL NEW YORK NY 10001
VERTICAL TRANSPORTATION SYSTEMS        CONSULTANTS ATTN STEVE CORSALE 145 W 30TH ST, 4TH FL NEW YORK NY 10001
VERUNA DALIPSINGH                      ADDRESS ON FILE
VERYL HARMAN                           ADDRESS ON FILE
VESTAR TM-OPCO, L.L.C                  ATTENTION: DAVID MALIN C/O VESTAR DEVELOPMENT CO. 2425 EAST CAMELBACK ROAD,
                                       STE 750 PHOENIX AZ 85016
VESTAR-CPT TEMPE MARKETPLACE LLC       1850 NORTH CENTRAL AVENUE, SUITE 1400 PHOENIX AZ 85004
VETA HARRIS                            ADDRESS ON FILE
VETERANS LAWN SERVICE LLC              1136 TAYLOR WOOD RD SIMPSONVILLE KY 40067
VETERANS WORLDWIDE MAINTENANCE         105 MAIN STREET 3RD FL HACKENSACK NJ 07601
VEXUS INT                              PO BOX 20021 KNOXVILLE TN 37940
VIA BURGINS                            ADDRESS ON FILE
VIANA INSLEY                           ADDRESS ON FILE
VIANCA EVANS                           ADDRESS ON FILE
VIANEL HERNANDEZ REYNOSO               ADDRESS ON FILE
VIANKA JEMISON                         ADDRESS ON FILE
VIC BURGIN                             ADDRESS ON FILE
VICANDI WARD                           ADDRESS ON FILE
VICE PRESIDENT - FINANCE & ADMIN       2701 N. CHARLES STREET STE 404 BALTIMORE, MD 21218
VICENTE MORERA                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1943 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2168 of 2235

Claim Name                            Address Information
VICENTE ZACARI                        ADDRESS ON FILE
VICKI FREDERICK                       ADDRESS ON FILE
VICKI FRIESEN                         ADDRESS ON FILE
VICKI LAPRAD                          ADDRESS ON FILE
VICKI SPANBAUER                       ADDRESS ON FILE
VICKI ZAVREL                          ADDRESS ON FILE
VICKIANA CELESTE                      ADDRESS ON FILE
VICKIE AMBS                           ADDRESS ON FILE
VICKIE GEE                            ADDRESS ON FILE
VICKIE GRAGGS                         ADDRESS ON FILE
VICKIE HALL                           ADDRESS ON FILE
VICKIE MCELRATH                       ADDRESS ON FILE
VICKIE MERRIWETHER                    ADDRESS ON FILE
VICKIE OGILVIE                        ADDRESS ON FILE
VICKIE SYKES                          ADDRESS ON FILE
VICKY FROLICH                         ADDRESS ON FILE
VICKY LOBDELL                         ADDRESS ON FILE
VICKY MCCLOSKEY                       ADDRESS ON FILE
VICKY MCNALLY                         ADDRESS ON FILE
VICKY PRUITT                          ADDRESS ON FILE
VICKY ROGERS                          ADDRESS ON FILE
VICTOR ACEVEDO                        ADDRESS ON FILE
VICTOR AGUILAR                        ADDRESS ON FILE
VICTOR ALVEREZ                        ADDRESS ON FILE
VICTOR ARNOTO                         ADDRESS ON FILE
VICTOR BAEZ                           ADDRESS ON FILE
VICTOR BARAN                          ADDRESS ON FILE
VICTOR BARNES                         ADDRESS ON FILE
VICTOR BARRAGAN                       ADDRESS ON FILE
VICTOR BELTRAN GALAZ                  ADDRESS ON FILE
VICTOR BENITEZ LACAYO                 ADDRESS ON FILE
VICTOR BENLICE                        ADDRESS ON FILE
VICTOR CAMBLOR                        ADDRESS ON FILE
VICTOR CARRASCO                       ADDRESS ON FILE
VICTOR CARSON                         ADDRESS ON FILE
VICTOR CASTRO                         ADDRESS ON FILE
VICTOR CHAMBERS                       ADDRESS ON FILE
VICTOR CHEESEMAN                      ADDRESS ON FILE
VICTOR CHILDRESS                      ADDRESS ON FILE
VICTOR COUSINS                        ADDRESS ON FILE
VICTOR CUNNINGHAM                     ADDRESS ON FILE
VICTOR DEL VALLE                      ADDRESS ON FILE
VICTOR DEWALT                         ADDRESS ON FILE
VICTOR EILF                           ADDRESS ON FILE
VICTOR FOLEA                          ADDRESS ON FILE
VICTOR GADSON                         ADDRESS ON FILE
VICTOR GALARZA                        ADDRESS ON FILE
VICTOR GARCIA                         ADDRESS ON FILE
VICTOR GRANT                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1944 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 2169 of 2235

Claim Name                            Address Information
VICTOR GRIMES                         ADDRESS ON FILE
VICTOR HENSLEY                        ADDRESS ON FILE
VICTOR HERNANDEZ                      ADDRESS ON FILE
VICTOR HERRERA                        ADDRESS ON FILE
VICTOR HODGE                          ADDRESS ON FILE
VICTOR JONES                          ADDRESS ON FILE
VICTOR KARANJA                        ADDRESS ON FILE
VICTOR KUILAN                         ADDRESS ON FILE
VICTOR LOPEZ                          ADDRESS ON FILE
VICTOR LOREDO                         ADDRESS ON FILE
VICTOR LUCAS                          ADDRESS ON FILE
VICTOR LUGO JR                        ADDRESS ON FILE
VICTOR LYLES                          ADDRESS ON FILE
VICTOR MANNING JUDGE OF PROBATE       102 E LAUREL STREET SCOTTSBORO AL 35768
VICTOR MARRERO                        ADDRESS ON FILE
VICTOR MARTINEZ                       ADDRESS ON FILE
VICTOR MCQUEEN                        ADDRESS ON FILE
VICTOR MELGAR                         ADDRESS ON FILE
VICTOR MILES                          ADDRESS ON FILE
VICTOR MILES                          ADDRESS ON FILE
VICTOR MOLINA                         ADDRESS ON FILE
VICTOR NATIVI                         ADDRESS ON FILE
VICTOR OCASIO DELGADO                 ADDRESS ON FILE
VICTOR ORTIZ                          ADDRESS ON FILE
VICTOR PADILLA                        ADDRESS ON FILE
VICTOR PHILLIPS                       ADDRESS ON FILE
VICTOR PORTILLO                       ADDRESS ON FILE
VICTOR POWELL                         ADDRESS ON FILE
VICTOR REAGAN                         ADDRESS ON FILE
VICTOR REAGAN TRUST                   C/O EUGENE REAGAN 1901 WILMER ORCHARD CIRCLE QUINCY IL 23201
VICTOR RIVERA                         ADDRESS ON FILE
VICTOR ROBINSON                       ADDRESS ON FILE
VICTOR RODRIGUEZ                      ADDRESS ON FILE
VICTOR SEARS                          ADDRESS ON FILE
VICTOR SESAY                          ADDRESS ON FILE
VICTOR SILVESTER                      ADDRESS ON FILE
VICTOR SOLOGAISTOA                    ADDRESS ON FILE
VICTOR STRICKLAND                     ADDRESS ON FILE
VICTOR SYLVIA                         ADDRESS ON FILE
VICTOR UNDERDUE                       ADDRESS ON FILE
VICTOR VALENZUELA                     ADDRESS ON FILE
VICTOR VALLETTO                       ADDRESS ON FILE
VICTOR VASQUEZ                        ADDRESS ON FILE
VICTOR VAZQUEZ                        ADDRESS ON FILE
VICTOR VENTURES INC                   2255 ADRIAN ST HARRISBURG PA 17104
VICTOR WILKERSON                      ADDRESS ON FILE
VICTOR WILSON                         ADDRESS ON FILE
VICTORA CARTER                        ADDRESS ON FILE
VICTORIA ALLEN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1945 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2170 of 2235

Claim Name                           Address Information
VICTORIA ALLEN                       ADDRESS ON FILE
VICTORIA ANDRASEK                    ADDRESS ON FILE
VICTORIA ANTHONY                     ADDRESS ON FILE
VICTORIA ARMSTEAD                    ADDRESS ON FILE
VICTORIA ARMSTRONG                   ADDRESS ON FILE
VICTORIA BABCOCK                     ADDRESS ON FILE
VICTORIA BARBEE                      ADDRESS ON FILE
VICTORIA BARBER                      ADDRESS ON FILE
VICTORIA BARKLEY                     ADDRESS ON FILE
VICTORIA BARNETT                     ADDRESS ON FILE
VICTORIA BARRETT                     ADDRESS ON FILE
VICTORIA BASWELL                     ADDRESS ON FILE
VICTORIA BAXTER                      ADDRESS ON FILE
VICTORIA BEEDLE                      ADDRESS ON FILE
VICTORIA BELANGER                    ADDRESS ON FILE
VICTORIA BELMAN                      ADDRESS ON FILE
VICTORIA BERNHARDT                   ADDRESS ON FILE
VICTORIA BERRY                       ADDRESS ON FILE
VICTORIA BETHEL                      ADDRESS ON FILE
VICTORIA BICKLEY                     ADDRESS ON FILE
VICTORIA BLAIR                       ADDRESS ON FILE
VICTORIA BLANKENSHIP                 ADDRESS ON FILE
VICTORIA BLOCKER                     ADDRESS ON FILE
VICTORIA BLOOME                      ADDRESS ON FILE
VICTORIA BOLTA                       ADDRESS ON FILE
VICTORIA BOUCHER                     ADDRESS ON FILE
VICTORIA BOYD                        ADDRESS ON FILE
VICTORIA BOYD                        ADDRESS ON FILE
VICTORIA BRIGHT                      ADDRESS ON FILE
VICTORIA BROWN                       ADDRESS ON FILE
VICTORIA BROWN                       ADDRESS ON FILE
VICTORIA BUIE                        ADDRESS ON FILE
VICTORIA CAIN                        ADDRESS ON FILE
VICTORIA CARR                        ADDRESS ON FILE
VICTORIA CARR                        ADDRESS ON FILE
VICTORIA CHAUNCEY                    ADDRESS ON FILE
VICTORIA CHILDERS                    ADDRESS ON FILE
VICTORIA CLARK                       ADDRESS ON FILE
VICTORIA CLOW                        ADDRESS ON FILE
VICTORIA COBB                        ADDRESS ON FILE
VICTORIA COLE                        ADDRESS ON FILE
VICTORIA CONVERSE                    ADDRESS ON FILE
VICTORIA COOK                        ADDRESS ON FILE
VICTORIA CRABTREE                    ADDRESS ON FILE
VICTORIA CRAIG                       ADDRESS ON FILE
VICTORIA CRUNKLETON                  ADDRESS ON FILE
VICTORIA DALESIO                     ADDRESS ON FILE
VICTORIA DAVIS                       ADDRESS ON FILE
VICTORIA DILLON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1946 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2171 of 2235

Claim Name                            Address Information
VICTORIA DOBBINS                      ADDRESS ON FILE
VICTORIA DUHE                         ADDRESS ON FILE
VICTORIA DUKE                         ADDRESS ON FILE
VICTORIA EDWARDS                      ADDRESS ON FILE
VICTORIA EDWARDS                      ADDRESS ON FILE
VICTORIA EDWARDS                      ADDRESS ON FILE
VICTORIA ENGRAM                       ADDRESS ON FILE
VICTORIA ESPINAR                      ADDRESS ON FILE
VICTORIA EVANS                        ADDRESS ON FILE
VICTORIA FAULKENBERRY                 ADDRESS ON FILE
VICTORIA FINK                         ADDRESS ON FILE
VICTORIA FLETCHER                     ADDRESS ON FILE
VICTORIA FLORES                       ADDRESS ON FILE
VICTORIA FORTUNE                      ADDRESS ON FILE
VICTORIA FRANCIONI                    ADDRESS ON FILE
VICTORIA FRANCIS                      ADDRESS ON FILE
VICTORIA FRAUNFELTER                  ADDRESS ON FILE
VICTORIA FRAZER                       ADDRESS ON FILE
VICTORIA GABRIEL                      ADDRESS ON FILE
VICTORIA GAINES                       ADDRESS ON FILE
VICTORIA GANDEE                       ADDRESS ON FILE
VICTORIA GARRETT                      ADDRESS ON FILE
VICTORIA GILSTRAP                     ADDRESS ON FILE
VICTORIA GLAZE                        ADDRESS ON FILE
VICTORIA GLIDDEN                      ADDRESS ON FILE
VICTORIA GODWIN                       ADDRESS ON FILE
VICTORIA GOFF                         ADDRESS ON FILE
VICTORIA GOLDEN                       ADDRESS ON FILE
VICTORIA GOTT                         ADDRESS ON FILE
VICTORIA GRANT                        ADDRESS ON FILE
VICTORIA GRANT                        ADDRESS ON FILE
VICTORIA GRASZ                        ADDRESS ON FILE
VICTORIA GREEN                        ADDRESS ON FILE
VICTORIA GREENLEAF                    ADDRESS ON FILE
VICTORIA GRIESMANN                    ADDRESS ON FILE
VICTORIA GRIFFEN                      ADDRESS ON FILE
VICTORIA GRIFFIN                      ADDRESS ON FILE
VICTORIA GRIGSBY                      ADDRESS ON FILE
VICTORIA HAMPTON                      ADDRESS ON FILE
VICTORIA HAMRICK                      ADDRESS ON FILE
VICTORIA HANS                         ADDRESS ON FILE
VICTORIA HARDESTY-ROBERTS             ADDRESS ON FILE
VICTORIA HARGROVE                     ADDRESS ON FILE
VICTORIA HARVEY                       ADDRESS ON FILE
VICTORIA HASTINGS                     ADDRESS ON FILE
VICTORIA HATMAKER                     ADDRESS ON FILE
VICTORIA HERRERA                      ADDRESS ON FILE
VICTORIA HERTER                       ADDRESS ON FILE
VICTORIA HILL                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1947 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2172 of 2235

Claim Name                         Address Information
VICTORIA HOLT                      ADDRESS ON FILE
VICTORIA HOWARD                    ADDRESS ON FILE
VICTORIA HUGHES                    ADDRESS ON FILE
VICTORIA JAKUBIAK                  ADDRESS ON FILE
VICTORIA JAMES                     ADDRESS ON FILE
VICTORIA JEFFS                     ADDRESS ON FILE
VICTORIA JOHNS                     ADDRESS ON FILE
VICTORIA JOHNSON                   ADDRESS ON FILE
VICTORIA JOHNSON                   ADDRESS ON FILE
VICTORIA JOHNSON                   ADDRESS ON FILE
VICTORIA JONES                     ADDRESS ON FILE
VICTORIA JONES                     ADDRESS ON FILE
VICTORIA JONES                     ADDRESS ON FILE
VICTORIA JUDD                      ADDRESS ON FILE
VICTORIA JURADO                    ADDRESS ON FILE
VICTORIA KANAGY                    ADDRESS ON FILE
VICTORIA KAZINCI                   ADDRESS ON FILE
VICTORIA KELLEY                    ADDRESS ON FILE
VICTORIA KEY                       ADDRESS ON FILE
VICTORIA KING                      ADDRESS ON FILE
VICTORIA KIRK                      ADDRESS ON FILE
VICTORIA KOKE                      ADDRESS ON FILE
VICTORIA KRAJNIK                   ADDRESS ON FILE
VICTORIA KUBINSKI                  ADDRESS ON FILE
VICTORIA LABAR                     ADDRESS ON FILE
VICTORIA LANGLEY                   ADDRESS ON FILE
VICTORIA LAPRADE                   ADDRESS ON FILE
VICTORIA LARKIN                    ADDRESS ON FILE
VICTORIA LATHROP                   ADDRESS ON FILE
VICTORIA LAURANGE                  ADDRESS ON FILE
VICTORIA LAVELY                    ADDRESS ON FILE
VICTORIA LEGO                      ADDRESS ON FILE
VICTORIA LEGRAND                   ADDRESS ON FILE
VICTORIA LEWIS                     ADDRESS ON FILE
VICTORIA LOWRANCE                  ADDRESS ON FILE
VICTORIA MANN                      ADDRESS ON FILE
VICTORIA MAPLES                    ADDRESS ON FILE
VICTORIA MARANGONI                 ADDRESS ON FILE
VICTORIA MARQUES                   ADDRESS ON FILE
VICTORIA MARSHALL                  ADDRESS ON FILE
VICTORIA MARTIN                    ADDRESS ON FILE
VICTORIA MARTINEZ                  ADDRESS ON FILE
VICTORIA MASTERS                   ADDRESS ON FILE
VICTORIA MAYBERRY                  ADDRESS ON FILE
VICTORIA MBOGO                     ADDRESS ON FILE
VICTORIA MCCONNELL                 ADDRESS ON FILE
VICTORIA MCDANIEL                  ADDRESS ON FILE
VICTORIA MERAZ                     ADDRESS ON FILE
VICTORIA MEZA                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1948 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2173 of 2235

Claim Name                            Address Information
VICTORIA MISLAN                       ADDRESS ON FILE
VICTORIA MOORE                        ADDRESS ON FILE
VICTORIA MOORE                        ADDRESS ON FILE
VICTORIA MOORE                        ADDRESS ON FILE
VICTORIA MORSE                        ADDRESS ON FILE
VICTORIA MOSHER                       ADDRESS ON FILE
VICTORIA MUNIZ                        ADDRESS ON FILE
VICTORIA MURTHA                       ADDRESS ON FILE
VICTORIA NADEAU                       ADDRESS ON FILE
VICTORIA NELSON                       ADDRESS ON FILE
VICTORIA NEVES                        ADDRESS ON FILE
VICTORIA NUTTER                       ADDRESS ON FILE
VICTORIA ODUMU                        ADDRESS ON FILE
VICTORIA OLVESEN                      ADDRESS ON FILE
VICTORIA ONEAL                        ADDRESS ON FILE
VICTORIA OSORIO                       ADDRESS ON FILE
VICTORIA PAGE                         ADDRESS ON FILE
VICTORIA PAINE                        ADDRESS ON FILE
VICTORIA PALMER                       ADDRESS ON FILE
VICTORIA PARKER                       ADDRESS ON FILE
VICTORIA PATTILLO                     ADDRESS ON FILE
VICTORIA PAWLAK                       ADDRESS ON FILE
VICTORIA PAYNE                        ADDRESS ON FILE
VICTORIA PEERY                        ADDRESS ON FILE
VICTORIA PHILLIPS-METCALFE            ADDRESS ON FILE
VICTORIA PORTER                       ADDRESS ON FILE
VICTORIA POURAKIS                     ADDRESS ON FILE
VICTORIA PRENTICE                     ADDRESS ON FILE
VICTORIA PRICE                        ADDRESS ON FILE
VICTORIA PRICE                        ADDRESS ON FILE
VICTORIA PROVOST                      ADDRESS ON FILE
VICTORIA PYSHER                       ADDRESS ON FILE
VICTORIA QUINLAN                      ADDRESS ON FILE
VICTORIA RAGO                         ADDRESS ON FILE
VICTORIA RAINEY                       ADDRESS ON FILE
VICTORIA RALIFF                       ADDRESS ON FILE
VICTORIA RAST                         ADDRESS ON FILE
VICTORIA REESE                        ADDRESS ON FILE
VICTORIA REMSEN                       ADDRESS ON FILE
VICTORIA RICHARDSON                   ADDRESS ON FILE
VICTORIA RIONDINO                     ADDRESS ON FILE
VICTORIA RIOS                         ADDRESS ON FILE
VICTORIA ROBINS                       ADDRESS ON FILE
VICTORIA RODRIGUEZ                    ADDRESS ON FILE
VICTORIA ROLLINS                      ADDRESS ON FILE
VICTORIA RUHLIG                       ADDRESS ON FILE
VICTORIA SAMPSON                      ADDRESS ON FILE
VICTORIA SANINOCENCIO                 ADDRESS ON FILE
VICTORIA SCOTT                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1949 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2174 of 2235

Claim Name                            Address Information
VICTORIA SERMONS                      ADDRESS ON FILE
VICTORIA SHAVER                       ADDRESS ON FILE
VICTORIA SHAW                         ADDRESS ON FILE
VICTORIA SHUPERT                      ADDRESS ON FILE
VICTORIA SIMPSON                      ADDRESS ON FILE
VICTORIA SIMUEL                       ADDRESS ON FILE
VICTORIA SIPES                        ADDRESS ON FILE
VICTORIA SMALLWOOD                    ADDRESS ON FILE
VICTORIA SMALLWOOD                    ADDRESS ON FILE
VICTORIA SMITH                        ADDRESS ON FILE
VICTORIA SMITH                        ADDRESS ON FILE
VICTORIA SMITH                        ADDRESS ON FILE
VICTORIA SMURR                        ADDRESS ON FILE
VICTORIA SOMMERS                      ADDRESS ON FILE
VICTORIA SOUSA                        ADDRESS ON FILE
VICTORIA SPEAKMAN                     ADDRESS ON FILE
VICTORIA SPILLANE                     ADDRESS ON FILE
VICTORIA SPIRIO                       ADDRESS ON FILE
VICTORIA ST ANGELO                    ADDRESS ON FILE
VICTORIA ST JOHN                      ADDRESS ON FILE
VICTORIA STEPHENS                     ADDRESS ON FILE
VICTORIA STEVENS                      ADDRESS ON FILE
VICTORIA SWEETSIR                     ADDRESS ON FILE
VICTORIA TAYLOR                       ADDRESS ON FILE
VICTORIA TEEM                         ADDRESS ON FILE
VICTORIA TERREROS                     ADDRESS ON FILE
VICTORIA TEW                          ADDRESS ON FILE
VICTORIA THOMAS                       ADDRESS ON FILE
VICTORIA THOMPSON                     ADDRESS ON FILE
VICTORIA THORNTON                     ADDRESS ON FILE
VICTORIA TIPTON                       ADDRESS ON FILE
VICTORIA TISON                        ADDRESS ON FILE
VICTORIA TOKOPH                       ADDRESS ON FILE
VICTORIA TONKIN                       ADDRESS ON FILE
VICTORIA TORO ANTUNEZ                 ADDRESS ON FILE
VICTORIA TRAMONTE                     ADDRESS ON FILE
VICTORIA TUKUFU                       ADDRESS ON FILE
VICTORIA TURNER                       ADDRESS ON FILE
VICTORIA VALENZUELA                   ADDRESS ON FILE
VICTORIA VANDERVORT                   ADDRESS ON FILE
VICTORIA VELASCO                      ADDRESS ON FILE
VICTORIA VRBA                         ADDRESS ON FILE
VICTORIA WADE                         ADDRESS ON FILE
VICTORIA WAGENER                      ADDRESS ON FILE
VICTORIA WALES                        ADDRESS ON FILE
VICTORIA WALLACE                      ADDRESS ON FILE
VICTORIA WALTER                       ADDRESS ON FILE
VICTORIA WESTBROOK                    ADDRESS ON FILE
VICTORIA WHITE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1950 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2175 of 2235

Claim Name                            Address Information
VICTORIA WHITE                        ADDRESS ON FILE
VICTORIA WHITE                        ADDRESS ON FILE
VICTORIA WIGGINS                      ADDRESS ON FILE
VICTORIA WILBUR                       ADDRESS ON FILE
VICTORIA WILEY                        ADDRESS ON FILE
VICTORIA WILLIAMS                     ADDRESS ON FILE
VICTORIA WILLIAMS                     ADDRESS ON FILE
VICTORIA YEAGER                       ADDRESS ON FILE
VICTORIA ZIMMERMAN-BOYER              ADDRESS ON FILE
VICTORIASUE PASTORIUS                 ADDRESS ON FILE
VICTORIE SHERLOCK-RICHARD             ADDRESS ON FILE
VICTORIO TAYLOR                       ADDRESS ON FILE
VICTORY CROSSING PROPERTY LLC         4525 MAIN STREET STE 900 C/O DIVARIS PROPERTY MGMT VIRGINIA BEACH VA 23462
VICTORY DUKES                         ADDRESS ON FILE
VICTORY SIGN INDUSTRIES LTD           2109 LAFAYETTE RD FORT OGLETHORPE GA 30742-3770
VIDAL DE JESUS                        ADDRESS ON FILE
VIDAL GONZALES III                    ADDRESS ON FILE
VIDAL JIMENEZ                         ADDRESS ON FILE
VIDALIA CITY                          PO BOX 280 VIDALIA GA 30476-0280
VIDALIA EYE ASSOCIATES                18 ERIN OFFICE PARK DUBLIN GA 31021
VIENESSE HOMAN                        ADDRESS ON FILE
VIETTA MILLSAPS                       ADDRESS ON FILE
VIGILANTE SECURITY INC                2681 INDUSTRIAL ROW DRIVE TROY MI 48084
VIGO COUNTY GOVERNMENT                147 OAK STREET TERRER HAUTE IN 47807
VIGO COUNTY HEALTH DEPARTMENT         147 OAK ST TERRE HAUTE IN 47807
VIKING REFRIGERATION LLC              326 JACKSON ST REYNOLDSVILLE PA 15851
VIKKIE JOYNER                         ADDRESS ON FILE
VIKTOREA KNOTTS                       ADDRESS ON FILE
VIKTORIA BERKEY                       ADDRESS ON FILE
VILINA BARRETT                        ADDRESS ON FILE
VILLA LIGHTING SUPPLY                 2929 CHOUTEAU AVE ST LOUIS MO 63103
VILLAGE OF BARBOURSVILLE SALES TAX    PO BOX 266 BARBOURSVILLE WV 25504
VILLAGE OF COLUMBIANA                 28 WEST FRIEND STREET COLUMBIANA OH 44408
VILLAGE OF EVENDALE                   10500 READING ROAD EVENDALE OH 45241-2574
VILLAGE OF FAIRFAX                    TAX DEPARTMENT 5903 HAWTHORNE AVE CINCINNATI OH 45227-3630
VILLAGE OF FISHKILL                   1095 MAIN ST FISHKILL NY 12524
VILLAGE OF JOHNSON CITY               243 MAIN ST JOHNSON CITY NY 13790
VILLAGE OF JOHNSON CITY MUNICI        243 MAIN ST JOHNSON CITY NY 13790
VILLAGE OF LINCOLN HEIGHTS            ATTN: CARNELL MATHEWS TAX COMM 1201 STEFFEN AVE LINCOLN HEIGHTS OH 45215
VILLAGE OF MIDDLEFIELD- TAX OFFICE    14860 N STATE AVENUE PO BOX 1019 MIDDLEFIELD OH 44062
VILLAGE OF MOUNT ORAB                 PO BOX 268 MOUNT ORAB OH 45154
VILLAGE OF NEW BOSTON                 INCOME TAX BUREAU 3980 RHODES AVE NEW BOSTON OH 45662
VILLAGE OF SHEFFIELD OHIO             PO BOX 75610 CLEVELAND OH 44101-4755
VILLAGE OF WOODLAWN                   INCOME TAX DEPARTMENT 10141 WOODLAWN BLVD WOODLAWN OH 45215-1324
VILLAGE SHOPPES LLC                   3700 AIRPORT RD SUITE 302 C/O SPANISH RIVER CONSTRUCTION BOCA RATON FL 33431
VILLAGE WINDOW CLEANING INC           PO BOX 1429 BAY SHORE NY 11706
VILLAS AT TREXLER PARK ASSOCIATION    1150 GLENLIVET DR STE A 16 C/O MRH ENTERPRISE ALLENTOWN PA 18106
VILMA BRODERICK                       ADDRESS ON FILE
VILMA REYNOLDS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1951 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                        Page 2176 of 2235

Claim Name                         Address Information
VILMA RODRIGUEZ                    ADDRESS ON FILE
VILNIE PETIT-FRERE                 ADDRESS ON FILE
VINCAL ABNEY                       ADDRESS ON FILE
VINCE ANDERSON                     ADDRESS ON FILE
VINCE GULLEY                       ADDRESS ON FILE
VINCE LIBERTY                      ADDRESS ON FILE
VINCE MAGBAGO                      ADDRESS ON FILE
VINCE PAIGE                        ADDRESS ON FILE
VINCENT ADELL                      ADDRESS ON FILE
VINCENT BALLATORE                  ADDRESS ON FILE
VINCENT BLACKMON                   ADDRESS ON FILE
VINCENT BONA                       ADDRESS ON FILE
VINCENT BOROM                      ADDRESS ON FILE
VINCENT BOSSE                      ADDRESS ON FILE
VINCENT BOWMAN                     ADDRESS ON FILE
VINCENT BROWN                      ADDRESS ON FILE
VINCENT BRUNO                      ADDRESS ON FILE
VINCENT CAMPBELL                   ADDRESS ON FILE
VINCENT CAPIZZI AND ANNE CAPIZZI   2857 PARADISE ROAD 2602 AS TTEE CAPIZZI FAMILY TRUST LAS VEGAS NV 89109
VINCENT CARDELLI                   ADDRESS ON FILE
VINCENT CASEY                      ADDRESS ON FILE
VINCENT CHESTER                    ADDRESS ON FILE
VINCENT CHREPTA                    ADDRESS ON FILE
VINCENT CLUTE                      ADDRESS ON FILE
VINCENT CRANDOL                    ADDRESS ON FILE
VINCENT DECASTRO                   ADDRESS ON FILE
VINCENT DELGADO                    ADDRESS ON FILE
VINCENT DILLARD                    ADDRESS ON FILE
VINCENT EDWARDS                    ADDRESS ON FILE
VINCENT EVANS                      ADDRESS ON FILE
VINCENT GARCIA                     ADDRESS ON FILE
VINCENT GRIMALDI                   ADDRESS ON FILE
VINCENT GUSTAVSONO                 ADDRESS ON FILE
VINCENT HICKS                      ADDRESS ON FILE
VINCENT JIMERSON                   ADDRESS ON FILE
VINCENT JOHNSON                    ADDRESS ON FILE
VINCENT KELLNER                    ADDRESS ON FILE
VINCENT KRANTZ                     ADDRESS ON FILE
VINCENT KROL                       ADDRESS ON FILE
VINCENT LAUNH                      ADDRESS ON FILE
VINCENT LEWIS                      ADDRESS ON FILE
VINCENT LOMBARDI                   ADDRESS ON FILE
VINCENT LONG                       ADDRESS ON FILE
VINCENT LOONEY                     ADDRESS ON FILE
VINCENT MANTOVANI                  ADDRESS ON FILE
VINCENT MARKS                      ADDRESS ON FILE
VINCENT MATTSON                    ADDRESS ON FILE
VINCENT MAYO                       ADDRESS ON FILE
VINCENT MCKENNON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 1952 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2177 of 2235

Claim Name                           Address Information
VINCENT MILLER                       ADDRESS ON FILE
VINCENT MORRIS                       ADDRESS ON FILE
VINCENT MOULTRY                      ADDRESS ON FILE
VINCENT NEAL                         ADDRESS ON FILE
VINCENT NGUYEN                       ADDRESS ON FILE
VINCENT NIEVES-LOPEZ                 ADDRESS ON FILE
VINCENT PARKS                        ADDRESS ON FILE
VINCENT PARSLEY                      ADDRESS ON FILE
VINCENT PAUL JR                      ADDRESS ON FILE
VINCENT PAYNE                        ADDRESS ON FILE
VINCENT PEREZ                        ADDRESS ON FILE
VINCENT PITTMAN                      ADDRESS ON FILE
VINCENT PITTS                        ADDRESS ON FILE
VINCENT PORCARO                      ADDRESS ON FILE
VINCENT RANGER                       ADDRESS ON FILE
VINCENT RICHARDSON                   ADDRESS ON FILE
VINCENT RITCHIE                      ADDRESS ON FILE
VINCENT ROCHMAN                      ADDRESS ON FILE
VINCENT RUSSO                        ADDRESS ON FILE
VINCENT SALERNO                      ADDRESS ON FILE
VINCENT SCOTTI                       ADDRESS ON FILE
VINCENT SHEARER                      ADDRESS ON FILE
VINCENT SNEAD                        ADDRESS ON FILE
VINCENT STABILE                      ADDRESS ON FILE
VINCENT STELZLENI                    ADDRESS ON FILE
VINCENT STILLE                       ADDRESS ON FILE
VINCENT THOMAS                       ADDRESS ON FILE
VINCENT THOMPSON                     ADDRESS ON FILE
VINCENT WALLACE                      ADDRESS ON FILE
VINCENT WELLS                        ADDRESS ON FILE
VINCENT WILLIAMS                     ADDRESS ON FILE
VINCENT WILLIAMS                     ADDRESS ON FILE
VINCENT WILSON                       ADDRESS ON FILE
VINCENTE ARROYO                      ADDRESS ON FILE
VINCENTE ARROYO                      ADDRESS ON FILE
VINCENZO CORELLI                     ADDRESS ON FILE
VINCENZO GALLICHIO                   ADDRESS ON FILE
VINNY MIGLIORE                       ADDRESS ON FILE
VINROY DODD                          ADDRESS ON FILE
VINTAGE WINE COMPANY MI              15420 EAST TWELVE MILE ROAD ROSEVILLE MI 48066
VINTAGE WINE DISTRIBUTOR INC         6555 DAVIS PARKWAY SOLON OH 44139
VINTON MCNEIL                        ADDRESS ON FILE
VINYL DOCTOR SYSTEMS INC             PO BOX 32086 PALM BEACH GARDENS FL 33420
VINYL MASTER UPHOLSTERY CO           PO BOX 4065 CENTER LINE MI 48015
VINYL MEDIC LLC                      6105 BAUMGARTNER CROSSING ST LOUIS MO 63129
VINYL MEDICS                         PO BOX 2421 AUGUSTA ME 04338
VIOLA MIMMS                          ADDRESS ON FILE
VIOLENE WALKER                       ADDRESS ON FILE
VIOLET CANUTO                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 1953 OF 2008
                                                  RUBY TUESDAY
                     Case 20-12456-JTD        Doc 701   Filed 12/11/20
                                                   Service List
                                                                             Page 2178 of 2235

Claim Name                              Address Information
VIOLET COLON                           ADDRESS ON FILE
VIOLET HARWELL                         ADDRESS ON FILE
VIOLET MOMIROVICH                      ADDRESS ON FILE
VIOLET NRECAJ                          ADDRESS ON FILE
VIOLET SIWEK                           ADDRESS ON FILE
VIOLET WARREN                          ADDRESS ON FILE
VIOLETA PORTO                          ADDRESS ON FILE
VION CORPORATION                       196 VAN BUREN ST SUITE 300 HERNDON VA 20170
VIORTAY MARSHALL                       ADDRESS ON FILE
VIRDELL BANKS                          ADDRESS ON FILE
VIRGIE ALLEN                           ADDRESS ON FILE
VIRGIE BLACKBURN                       ADDRESS ON FILE
VIRGIL BAILEY                          ADDRESS ON FILE
VIRGIL BAILEY                          ADDRESS ON FILE
VIRGIL BURCHETT                        ADDRESS ON FILE
VIRGIL JAMES                           ADDRESS ON FILE
VIRGIL JONES                           ADDRESS ON FILE
VIRGIL MOZELLE                         ADDRESS ON FILE
VIRGIL STEVENSON                       ADDRESS ON FILE
VIRGIL TEAGUE                          ADDRESS ON FILE
VIRGILIA REYES                         ADDRESS ON FILE
VIRGIN ISLANDS DEPT OF LABOR           2353 KRONPRINDSENS GADE STE 1 ST THOMAS VI 00802
VIRGIN ISLANDS DEPT OF LABOR           4401 SION FARM STE 1 CHRISTIANSTED VI 00820-4245
VIRGINIA ABC 120                       5926 KINGSTOWNE BLVD STE 140 ALEXANDRIA VA 22315
VIRGINIA ALCOHOLIC BEVERAGE            CONTROL AUTHORITY 2815 G GODWIN BLVD SUFFOLK VA 23434
VIRGINIA AMERICAN WATER                PO BOX 371880 PITTSBURGH PA 15250
VIRGINIA AMERICAN WATER                2223 DUKE ST ALEXANDRIA VA 22314
VIRGINIA ANDERSON                      ADDRESS ON FILE
VIRGINIA BAILEY                        ADDRESS ON FILE
VIRGINIA BEACH DEPT OF PUBLIC HEALTH   4452 CORPORATION LN VIRGINIA BEACH VA 23462
VIRGINIA BEACH TREASURER               CITY HALL COMMISSIONER OF THE REVENUE VIRGINIA BEACH VA 23456
VIRGINIA BERRYMAN                      ADDRESS ON FILE
VIRGINIA BEVERAGE SERVICES             9 ADRIATIC DR HAMPTON VA 23664
VIRGINIA BOAZ                          ADDRESS ON FILE
VIRGINIA BUCHANAN                      ADDRESS ON FILE
VIRGINIA CAMPBELL                      ADDRESS ON FILE
VIRGINIA CARROLL                       ADDRESS ON FILE
VIRGINIA CHILDS                        ADDRESS ON FILE
VIRGINIA CRUISE                        ADDRESS ON FILE
VIRGINIA DEPARTMENT OF HEALTH          PO BOX 2448 RICHMOND VA 23218-2448
VIRGINIA DEPARTMENT OF HEALTH          109 GOVERNOR ST RICHMOND VA 23219
VIRGINIA DEPARTMENT OF TAXATION        1957 WESTMORELAND STREET RICHMOND VA 23230
VIRGINIA DEPT OF HEALTH                PO BOX 7000 LEESBURG VA 20177-7000
VIRGINIA DEPT OF TAXATION              PO BOX 1115 RICHMOND VA 23218-1115
VIRGINIA DIVISION OF LABOR AND INDUSTRY 600 EAST MAIN STREET SUITE 207 RICHMOND VA 23219
VIRGINIA DIVISION OF LABOR AND INDUSTRY 13 SOUTH THIRTEENTH STREET RICHMOND VA 23219-4101
VIRGINIA DIXON                         ADDRESS ON FILE
VIRGINIA DPARTMENT OF TAXATION         PO BOX 27264 RICHMOND VA 23261-7264
VIRGINIA EAGLE DISTRIBUTING COMPANY LLC PO BOX 496 VERONA VA 24482



Epiq Corporate Restructuring, LLC                                                              Page 1954 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 2179 of 2235

Claim Name                             Address Information
VIRGINIA EMPLOYMENT COMMISSION         PO BOX 1358 RICHMOND VA 23218-1358
VIRGINIA FULLAGAR                      ADDRESS ON FILE
VIRGINIA GREENTURF LANDSCAPES          136 BARRETT HEIGHTS RD STAFFORD VA 22556
VIRGINIA HARTUNG                       ADDRESS ON FILE
VIRGINIA HOLDEN                        ADDRESS ON FILE
VIRGINIA HOPSON                        ADDRESS ON FILE
VIRGINIA HUNTER                        ADDRESS ON FILE
VIRGINIA HUNTINGTON                    ADDRESS ON FILE
VIRGINIA HUTTO                         ADDRESS ON FILE
VIRGINIA ILDERTON-COMPTON              ADDRESS ON FILE
VIRGINIA IMPORTS LTD                   7550 ACCOTINK PARK ROAD SPRINGFIELD VA 22150
VIRGINIA LEE                           ADDRESS ON FILE
VIRGINIA LOGOS INC                     10001 PATTERSON AVE SUITE 201 RICHMOND VA 23238
VIRGINIA LOPEZ-RIVERA                  ADDRESS ON FILE
VIRGINIA MAYES                         ADDRESS ON FILE
VIRGINIA MCCRACKEN                     ADDRESS ON FILE
VIRGINIA MCGUFFEY                      ADDRESS ON FILE
VIRGINIA MILLER                        ADDRESS ON FILE
VIRGINIA MINTEN                        ADDRESS ON FILE
VIRGINIA NATURAL GAS                   ATTN BRIAN COHEN 544 S INDEPENDENCE BLVD VIRGINIA BEACH VA 23452
VIRGINIA NATURAL GAS                   544 S INDEPENDENCE BLVD VIRGINIA BEACH VA 23452
VIRGINIA NATURAL GAS                   554 S INDEPENDENCE BLVD VIRGINIA BEACH VA 23452-1104
VIRGINIA NATURAL GAS                   PO BOX 70840 CHARLOTTE NC 28272
VIRGINIA NORIEGA                       ADDRESS ON FILE
VIRGINIA NORTON                        ADDRESS ON FILE
VIRGINIA PAVING AND SEALCOATING        70 TOWN AND COUNTRY TRAIL FARMVILLE VA 23901
VIRGINIA RAMEY                         ADDRESS ON FILE
VIRGINIA REGISTER                      ADDRESS ON FILE
VIRGINIA RESTAURANT SERVICE INC        901 CRESTON COURT VIRGINIA BEACH VA 23464
VIRGINIA ROGERS                        ADDRESS ON FILE
VIRGINIA SEVERINO                      ADDRESS ON FILE
VIRGINIA SHIELDS                       ADDRESS ON FILE
VIRGINIA SHURGOT                       ADDRESS ON FILE
VIRGINIA STANTON                       ADDRESS ON FILE
VIRGINIA TOOMBS                        ADDRESS ON FILE
VIRGINIA WASHINGTON                    ADDRESS ON FILE
VIRGINIA WILHOITE                      ADDRESS ON FILE
VIRGINIA WOLFF                         ADDRESS ON FILE
VIRNECIA WALKER                        ADDRESS ON FILE
VISION FINANCIAL CORP OF DELAWARE      17 CHURCH ST PO BOX 506 KEENE NH 03431
VISIONS PERSONNEL                      881 WORTHINGTON CT OVIEDO FL 32765
VISIONS PERSONNEL TEMPORARY DIVISION   881 WORTHINGTON CT OVIEDO FL 32765
INC
VISTA WAY PARTNERS, LLC                NAI DAUS 23240 CHAGRIN BLVD., SUITE 250 CLEVELAND OH 44122
VISTA WAY PARTNERS, LLC                VISTA WAY PARTNERS, LLC C/O NAI DAUS P.O. BOX 22986 CLEVELAND OH 44122
VISTA WAY PARTNERS, LLC                SAM P. CANNATA, ESQ. 30799 PINETREE ROAD, SUITE 254 CLEVELAND OH 44124
VISTA WAY PARTNERS, LLC                VISTA WAY PARTNERS, LLC 5595 TRANSPORTATION BLVD. GARFIELD HEIGHTS OH 44125
VISTA WAY PARTNERS, LLC                PAUL J. MOONEY, ESQ. LAW OFFICE OF PAUL J. MOONEY 6579 WILSON MILLS ROAD
                                       MAYFIELD VILLAGE OH 44143



Epiq Corporate Restructuring, LLC                                                              Page 1955 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 2180 of 2235

Claim Name                            Address Information
VITA CHAVEZ                           ADDRESS ON FILE
VITAL RECORDS CONTROL                 PO BOX 11407 DEPT 5874 BIRMINGHAM AL 35246
VITO AIELLO                           ADDRESS ON FILE
VITORIA FURTADO                       ADDRESS ON FILE
VITTORIO KATOE                        ADDRESS ON FILE
VIVI GLENN                            ADDRESS ON FILE
VIVIAN AVILA                          ADDRESS ON FILE
VIVIAN CAMPBELL                       ADDRESS ON FILE
VIVIAN COLON                          ADDRESS ON FILE
VIVIAN DIEHL                          ADDRESS ON FILE
VIVIAN FEDRICK                        ADDRESS ON FILE
VIVIAN HEBB                           ADDRESS ON FILE
VIVIAN I RICHARD                      ADDRESS ON FILE
VIVIAN LOCKLEAR                       ADDRESS ON FILE
VIVIAN MORRIS                         ADDRESS ON FILE
VIVIAN ORDOGNE                        ADDRESS ON FILE
VIVIAN POWELL                         ADDRESS ON FILE
VIVIAN ROMAN                          ADDRESS ON FILE
VIVIAN SANCHEZ                        ADDRESS ON FILE
VIVIAN STANLEY                        ADDRESS ON FILE
VIVIAN THOMPSON                       ADDRESS ON FILE
VIVIAN WELLS                          ADDRESS ON FILE
VIVIAN WHALEY                         ADDRESS ON FILE
VIVIAN ZAVALA                         ADDRESS ON FILE
VIVIANA ESCOBAR                       ADDRESS ON FILE
VIVIANA FLORES                        ADDRESS ON FILE
VIVIANA PACHACAMA BUSTAMANTE          ADDRESS ON FILE
VIVIANA SCOTT                         ADDRESS ON FILE
VIVICA HUNT                           ADDRESS ON FILE
VIVIENNE OTERO                        ADDRESS ON FILE
VLADIMIR CORDOVA                      ADDRESS ON FILE
VLADIMIR VEIZAGA                      ADDRESS ON FILE
VLADISLAV KENNY                       ADDRESS ON FILE
VLADYSLAV KRAMARENKO                  ADDRESS ON FILE
VMG REALTIES LLC                      SUNSHINE REALTIES 21150 NE 38TH AVE UNIT 804 AVENTURA FL 33180
VMG REALTIES LLC                      21150 NE 38TH AVE UNIT 804 AVENTURA FL 33180
VOCHON KEMP                           ADDRESS ON FILE
VOITHOFER ENTERPRISE LLC              661 STANDARD AVE MORGANTOWN WV 26501
VOLTAIRE VASSOR                       ADDRESS ON FILE
VOLUNTEER ENERGY COOP                 18359 HWY 58 N DECATUR TN 37322
VOLUNTEER ENERGY COOP                 PO BOX 22222 DECATUR TN 37322
VOLUNTEER ENERGY COOP                 PO BOX 22222 DECATUR TN 37322-2222
VOMC COMPANY INC                      15 DANIELS ROAD ATTENTION OSCAR B VALDEPENAS BOONTON TOWNSHIP NJ 07005
VONDRANIQUE HINES                     ADDRESS ON FILE
VONDRE SMITH                          ADDRESS ON FILE
VONNELL WILLIAMSON                    ADDRESS ON FILE
VONNIE BECK                           ADDRESS ON FILE
VONNIE HOWARD                         ADDRESS ON FILE
VONTESE NOBLE-TALTON                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1956 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                              Page 2181 of 2235

Claim Name                               Address Information
VONTEYAH WILSON                          ADDRESS ON FILE
VONTRELL SIMMONS                         ADDRESS ON FILE
VORIS FLEMING                            ADDRESS ON FILE
VORTEX INDUSTRIES INC                    FILE 1095 1801 W OLYMPIC BLVD PASADENA CA 91199
VORYS SATER SEYMOUR AND PEASE LLP        PO BOX 373487 CLEVELAND OH 44193
VSBL                                     PO BOX 32738 KNOXVILLE TN 37930
VSC FIRE AND SECURITY INC                10343 B KINGS ACRES RD ASHLAND VA 23005
VYCTORIA QUINONES                        ADDRESS ON FILE
VYLA DAVIN                               ADDRESS ON FILE
VYNAWOOD                                 1695 KINGSTON RD LONGWOOD FL 32750
VYRAL BOGAN                              ADDRESS ON FILE
W B RICHARDSON                           PO BOX 445 TOWNSEND TN 37882
W R HICKEY BEER DISTTRIBUTOR INC         1321 EAST COLLEGE AVENUE STATE COLLEGE PA 16801
W S WESTBROOK ASSOCIATES LLC             C/O WS ASSET MGMTINC 33 BOYLSTON STREET STE 3000 CHESTNUT HILL MA 02467
W S WESTBROOK ASSOCIATES LLC             C/O S. R. WEINER & ASSOCIATES INC 1330 BOYLSTON STREET CHESTNUT HILL MA 02467
W WILLIAM SCHMIDT AND ASSOCIATES INC     241 MANSFIELD INDUSTRIAL PKWY MANSFIELD OH 44903
WA ST EMPLOYMENT SECURITY DEPT           PO BOX 34729 SEATTLE WA 98124-1729
WAANPEN RICHARDSON                       ADDRESS ON FILE
WADE ALLEN                               ADDRESS ON FILE
WADE AYOUNG                              ADDRESS ON FILE
WADE HOWARD                              ADDRESS ON FILE
WADE JENKINS                             ADDRESS ON FILE
WADE MAFFITT                             ADDRESS ON FILE
WADE POST                                ADDRESS ON FILE
WADE RUSSELL                             ADDRESS ON FILE
WADE WITHERSPOON                         ADDRESS ON FILE
WADELL WEEKS                             ADDRESS ON FILE
WADIYA MCBRIDE                           ADDRESS ON FILE
WADREONA WILLIAMS                        ADDRESS ON FILE
WAFFIHA BADARANI                         ADDRESS ON FILE
WAFIQ BROTHERS                           ADDRESS ON FILE
WAGNER ESPINAL                           ADDRESS ON FILE
WAI CHENG                                ADDRESS ON FILE
WAI MONG                                 ADDRESS ON FILE
WAIFEL PEREZ                             ADDRESS ON FILE
WAKE CAPITAL REALTY ASSOCIATES LLC       WAKE CAPITAL REALTY ASSOCIATES LLC C/O WIN PROPERTIES, INC. 10 RYE RIDGE
                                         PLAZA, SUITE 200 RYE BROOK NY 10573
WAKE CAPITAL REALTY ASSOCIATES LLC       ATTN: JOHN LIVINGSTON, ESQ. KILPATRICK TOWNSEND & STOCKTON LLP 4208 SIX FORKS
                                         ROAD RALEIGH NC 27609
WAKE CAPITAL REALTY ASSOCIATES LLC       ATTN: LESA C. DUVALL STEPHANIE L. FALL 4911 EAST 56TH STREET INDIANAPOLIS IN
                                         46220
WAKE COUNTY ABC BOARD                    1940 CINEMA DRIVE FUQUAY VARINA NC 27526
WAKE COUNTY ABC BOARD                    1212 WICKER DRIVE RALEIGH NC 27604
WAKE COUNTY BOARD OF ALCOHOLIC CONTROL   1940 CINEMA DRIVE FUQUAY VARINA NC 27526
WAKE COUNTY TAX ADMINISTRATION           301 S MCDOWELL ST, STE 3800 RALEIGH NC 27601
WAKE COUNTY TAX ADMINISTRATION           PO BOX 2331 RALEIGH NC 27602
WAKEIYA WARREN                           ADDRESS ON FILE
WALDEN DICK WRI I                        PO BOX 823201 LEASE 57322 PHILADELPHIA PA 19182
WALDEN/ DICK/ WR-I FLA.                  ATTN: LEASE ADMINISTRATION 570 DELAWARE A VENUE BUFFALO NY 14202
WALDEN/ DICK/ WR-I FLA.                  ATTN: LEGAL DEPARTMENT 7978 COOPER CREEK BLVD. SUITE 100 UNIVERSITY PARK FL


Epiq Corporate Restructuring, LLC                                                                Page 1957 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                  Service List
                                                                            Page 2182 of 2235

Claim Name                           Address Information
WALDEN/ DICK/ WR-I FLA.              34201
WALDINA MARTINEZ                     ADDRESS ON FILE
WALEED RAHIMI                        ADDRESS ON FILE
WALEED THOMAS                        ADDRESS ON FILE
WALELA TYLER                         ADDRESS ON FILE
WALESKA FERRER                       ADDRESS ON FILE
WALFRED LARA                         ADDRESS ON FILE
WALIAH WHITE                         ADDRESS ON FILE
WALIKE SMITH                         ADDRESS ON FILE
WALISA REID                          ADDRESS ON FILE
WALKEITH TOWNER                      ADDRESS ON FILE
WALKER COUNTY                        1803 3RD AVE STE 102 REVENUE COMMISSIONER JASPER AL 35501
WALKER COUNTY COMMISSION             1801 3RD AVE STE 113 JASPER AL 35501
WALKER COUNTY HEALTH DEPARTMENT      705 20TH AVE E JASPER AL 35501
WALKER EDMONDSON                     ADDRESS ON FILE
WALKER PAVING INC                    10204 SHORTEST DAY RD NW LAVALE MD 21502
WALKER PURVINE                       ADDRESS ON FILE
WALKER WESTLING                      ADDRESS ON FILE
WALLACE BROWN                        ADDRESS ON FILE
WALLACE HANLEY                       ADDRESS ON FILE
WALLACE MILLNER                      ADDRESS ON FILE
WALLACE WHITE                        ADDRESS ON FILE
WALLIK RYER                          ADDRESS ON FILE
WALLYS REFRIGERATION                 1082 BLUFF DR OSAGE BEACH MO 65065
WALMART REALTY OPS-EAST              ATTN KAREN DESGOUTTES 2001 S E 10TH ST BENTONVILLE AR 72716-0545
WALNUT HILL WINE AND LIQUOR          16535 S FREDERICK RD GAITHERSBURG MD 20855
WALSH GROUND WORKS                   PO BOX 13585 FLORENCE SC 29504
WALSH MESSENGER SERVICE INC          4 THIRD STREET GARDEN CITY PARK NY 11040
WALTER AZPELL                        ADDRESS ON FILE
WALTER BACHELDER                     ADDRESS ON FILE
WALTER BARR                          ADDRESS ON FILE
WALTER BATTLES                       ADDRESS ON FILE
WALTER BECKSTEAD                     ADDRESS ON FILE
WALTER BIVINS                        ADDRESS ON FILE
WALTER BLANK                         ADDRESS ON FILE
WALTER BLUE                          ADDRESS ON FILE
WALTER BRAKEBILL                     ADDRESS ON FILE
WALTER CATLEDGE                      ADDRESS ON FILE
WALTER CHISOLM                       ADDRESS ON FILE
WALTER COCKRELL                      ADDRESS ON FILE
WALTER DENTON                        ADDRESS ON FILE
WALTER E CARVER                      ADDRESS ON FILE
WALTER E. WOLF, JR., ESQ             KLINEMAN, ROSE AND WOLF FIRST INDIANA PLAZA, STE 2100 135 NORTH PENNSYLVANIA
                                     STREET INDIANAPOLIS IN 04620-2456
WALTER E. WOLF, JR., ESQ             KLINEMAN, ROSE AND WOLF FIRST INDIANA PLAZA, STE 2100 135 NORTH PENNSYLVANIA
                                     STREET INDIANAPOLIS IN 46202
WALTER EASTER                        ADDRESS ON FILE
WALTER GOLDMAN                       ADDRESS ON FILE
WALTER GRANDISON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1958 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2183 of 2235

Claim Name                           Address Information
WALTER GRAY JR                       ADDRESS ON FILE
WALTER H. WISTRAND, JR. AND HAZEL    WISTRAND WALTER AND HAZEL WISTRAND C/O JILL HANNA P.O. BOX 953232 LAKE MARY FL
                                     32795-3232
WALTER H. WISTRAND, JR. AND HAZEL    WISTRAND WALTER H. WISTRAND, JR. AND HAZEL WISTRAND 3130 VETERANS DRIVE
                                     TRAVERSE CITY MI 49584-8902
WALTER H. WISTRAND, JR., & HAZEL     WALTER H. WISTRAND, JR., AND HAZEL WISTRAN 3130 VETERANS DRIVE TRAVERSE CITY
WISTRAN                              MI 48324
WALTER HARRIS JR                     ADDRESS ON FILE
WALTER HILL                          ADDRESS ON FILE
WALTER HILL                          ADDRESS ON FILE
WALTER HOWARD                        ADDRESS ON FILE
WALTER HUGHES                        ADDRESS ON FILE
WALTER JAMERSON                      ADDRESS ON FILE
WALTER JENKINS                       ADDRESS ON FILE
WALTER JENKINS                       ADDRESS ON FILE
WALTER JOHNSON                       ADDRESS ON FILE
WALTER KALAKAY JR                    ADDRESS ON FILE
WALTER LAWRENCE                      ADDRESS ON FILE
WALTER LEWIS                         ADDRESS ON FILE
WALTER MCRAE                         ADDRESS ON FILE
WALTER MORRIS                        ADDRESS ON FILE
WALTER MULLIGAN                      ADDRESS ON FILE
WALTER NELSON                        ADDRESS ON FILE
WALTER NELSON                        ADDRESS ON FILE
WALTER NICELY                        ADDRESS ON FILE
WALTER PALMER                        ADDRESS ON FILE
WALTER PIELE                         ADDRESS ON FILE
WALTER PRICE                         ADDRESS ON FILE
WALTER RUSSELL                       ADDRESS ON FILE
WALTER SCOTT                         ADDRESS ON FILE
WALTER SERNA                         ADDRESS ON FILE
WALTER STYLES                        ADDRESS ON FILE
WALTER VINING                        ADDRESS ON FILE
WALTER WALLACE                       ADDRESS ON FILE
WALTER WATTS JR                      ADDRESS ON FILE
WALTER WEBB                          ADDRESS ON FILE
WALTER WHITE                         ADDRESS ON FILE
WALTER WHITT                         ADDRESS ON FILE
WALTER WILSON                        ADDRESS ON FILE
WALTER WILSON                        ADDRESS ON FILE
WALTER WINEBERNNER                   ADDRESS ON FILE
WALTER WOODS                         ADDRESS ON FILE
WALTER ZALDIVAR                      ADDRESS ON FILE
WALTER ZALDIVAR                      ADDRESS ON FILE
WALTERS ACQUISITIONS, INC.           WALTERS ACQUISITIONS, INC. 1021 ASHLAND ROAD, SUITE 1405 COLUMBIA MO 65201
WALTERS ACQUISITIONS, INC.           DANIEL G. BECKETT, ESQ. SMITH LEWIS, LLP 111 SOUTH NINTH STREET, SUITE 200 PO
                                     BOX 918 COLUMBIA MO 65205-0918
WALTOWER ENTERPRISES INC             1011 UPPER SNAKE SPRING ROAD EVERETT PA 15537
WALZ LANDSCAPING LLC                 14899 TOWERING OAKS DR SHELBY TWP MI 48315
WANDA AVENT                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                            Page 1959 OF 2008
                                                   RUBY TUESDAY
                        Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 2184 of 2235

Claim Name                               Address Information
WANDA BUTLER                             ADDRESS ON FILE
WANDA CRABB                              ADDRESS ON FILE
WANDA CURTIS                             ADDRESS ON FILE
WANDA EBERHART                           ADDRESS ON FILE
WANDA HIGHLAND                           ADDRESS ON FILE
WANDA INGLE                              ADDRESS ON FILE
WANDA KLEINHEIDER                        ADDRESS ON FILE
WANDA LACY                               ADDRESS ON FILE
WANDA MIXON                              ADDRESS ON FILE
WANDA OQUEDO BURGOS                      ADDRESS ON FILE
WANDA PICA                               ADDRESS ON FILE
WANDA SMITH                              ADDRESS ON FILE
WANDA SNYDER                             ADDRESS ON FILE
WANDA VILLANUEVA                         ADDRESS ON FILE
WANITA TRAINOR                           ADDRESS ON FILE
WANTZ DISTRIBUTORS INC                   11743 HOPEWELL RD HAGERSTOWN MD 21740
WAPAKONETA CITY INCOME TAX               PO BOX 269 WAPAKONETA OH 45895
WAQEDA TREADWAY                          ADDRESS ON FILE
WARDELL BOWMAN                           ADDRESS ON FILE
WARDELL WILLIAMS                         ADDRESS ON FILE
WARDS FRUIT AND PRODUCE CO INC           1109 AGRICULTURE STREET 3 RALIEGH NC 27603
WARE COUNTY                              PO BOX 1825 WAYCROSS GA 31501
WARE COUNTY HEALTH DEPT                  604 RIVERSIDE AVE WAYCROSS GA 31501
WARE PAINT DRYWALL INC                   PO BOX 779 405 ALBANY AVE WAYCROSS GA 31501
WARNER PAULS                             ADDRESS ON FILE
WARNOCK BUILDERS INC                     1703 RICE AVE DUBLIN GA 31021
WARREN BENNETT                           ADDRESS ON FILE
WARREN BLANKENSHIP                       ADDRESS ON FILE
WARREN CALLOWAY                          ADDRESS ON FILE
WARREN CENTER                            ADDRESS ON FILE
WARREN COUNTY CLERK                      PO BOX 478 BOWLING GREEN KY 42102
WARREN COUNTY COMBINED HEALTH DISTRICT   416 S EAST ST LEBANON OH 45036
WARREN COUNTY SHERIFF                    429 E 10TH AVE 102 BOWLING GREEN KY 42101
WARREN COUNTY TREASURER                  700 OXFORD RD OXFORD NH 07863
WARREN CURTIS                            ADDRESS ON FILE
WARREN FRYE                              ADDRESS ON FILE
WARREN HENSLEY                           ADDRESS ON FILE
WARREN HYNSON                            ADDRESS ON FILE
WARREN KENWORTHY                         ADDRESS ON FILE
WARREN LEE                               ADDRESS ON FILE
WARREN MITCHELL                          ADDRESS ON FILE
WARREN PARKER                            ADDRESS ON FILE
WARREN PINKNEY                           ADDRESS ON FILE
WARREN SHOEMAKER                         ADDRESS ON FILE
WARREN TERRY                             ADDRESS ON FILE
WARREN THOMAS                            ADDRESS ON FILE
WARRENS LAWN AND LANDSCAPING             PO BOX 331 SCIENCE HILL KY 42553
WARRINGTON REAL ESTATE LP                636 OLD YORK RD 2ND FLR C/O GOODMAN PROPERTIES JENKINTOWN PA 19046
WARRINGTON TWP WTR SEWER DEPT            WTWSD 852 EASTON RD WARRINGTON PA 18976



Epiq Corporate Restructuring, LLC                                                                Page 1960 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 2185 of 2235

Claim Name                              Address Information
WARWICK TOWNSHIP                        315 CLAY RD PO BOX 308 LITITZ PA 17543-0308
WASH WILLIAMS                           ADDRESS ON FILE
WASHINGTON COUNTY                       PO BOX 215 JONESBOROUGH TN 37659
WASHINGTON COUNTY HEALTH DEPT           1302 PENNSYLVANIA AVE HAGERSTOWN MD 21742
WASHINGTON COURT HOUSE                  CITY INCOME TAX 117 N MAIN ST WASHINGTON COURT HOUSE OH 43160
WASHINGTON DEPT OF LABOR AND INDUSTRIES 7273 LINDERSON WAY SW TUMWATER WA 98501-5414
WASHINGTON DEPT OF LABOR AND INDUSTRIES PO BOX 44000 TUMWATER WA 98501-5414
WASHINGTON GAS                          ATTN BANKRUPTCY DEPT 6801 INDUSTRIAL RD SPRINGFIELD VA 22151
WASHINGTON PRIME MGMT ASSOC LLC         ATTN: PROPERTY MANAGEMENT 180 EAST BROAD STREET COLUMBUS OH 43215
WASHINGTON PRIME MGMT ASSOC LLC         225 WEST WASHINGTON ST. INDIANAPOLIS IN 46204
WASHINGTON RODRIGUEZ                    ADDRESS ON FILE
WASHINGTON SQUARE LAND DEVELOPMENT, LLC MICHAEL W. SANDNER, EBONY D. DAVENPORT SCHAEFFER EBELING, 2700 STRATACACHE TWR
                                        40 NORTH MAIN STREET DAYTON OH 45423-2700
WASHINGTON SQUARE LAND DEVELOPMENT, LLC 6135 FAR HILLS AVENUE ATTN: NORMAN C. MAYNE DAYTON OH 45459
WASHINGTON STATE DEPT OF REVENUE        UNCLAIMED PROPERTY SECTION P O BOX 47489 OLYMPIA WA 98504
WASHINGTON STATE DEPT OF REVENUE        PO BOX 47476 OLYMPIA WA 98504-7476
WASHINGTON STATE DEPT OF REVENUE        PO BOX 47478 OLYMPIA WA 98504-7478
WASHINGTON STATE HEALTHCARE AUTHORITY   WASHINGTON STATE MEDICAID CHERRY STREET PLAZA 626 8TH AVENUE SE OLYMPIA WA
                                        98501
WASHINGTON TOWNSHIP OF MARION CO        SMALL CLAIMS COURT 5302 N KEYSTONE AVE S E INDIANAPOLIS IN 46220
WASHTENAW COUNTY HEALTH DEPT            555 TOWNER STREET YPSILANTI MI 48198
WASIL ABDALLA                           ADDRESS ON FILE
WASTE CONNECTIONS OF TENNESSEE INC      PO BOX 535233 PITTSBURGH PA 15253-5233
WASTE MANAGEMENT                        PO BOX 105453 ATLANTA GA 30348
WASTE MANAGEMENT INC OF FLORIDA         PO BOX 4648 CAROL STREAM IL 60197
WASTE MANAGEMENT OF WILMINGTON          BILL PAYMENT CENTER PO BOX 4648 CAROL STREAM IL 60197
WASTEWATER MANAGEMENT DIVISION          5601 PARIS RD COLUMBIA MO 65202
WASTEWATER MANAGEMENT DIVISION          PO BOX 734145 DALLAS TX 75373
WASTEWATER MANAGEMENT DIVISION          CITY COUNTY OF DENVER PO BOX 17827 DENVER CO 80217-2575
WATER MART                              DBA WATER MART 213 HOLLINGSHED CREEK BLVD INMO SC 29063
WATER REVENUE BUREAU                    ATTN CITY OF PA LAW-TAX & REVENUE UNIT 1401 JFK BLVD, 5TH FL PHILADELPHIA PA
                                        19102
WATERFORD UTILITY COMMISSION            PO BOX 310 WATERFORD CT 06385
WATERFORD UTILITY COMMISSION            15 ROPE FERRY RD WATERFORD CT 06385-2886
WATERS LL CLEANING SERVICES             PO BOX 155 STATESBORO GA 30459
WATKINS LANDSCAPING                     JUSTEN WATKINS 140 MAPLE WAY EASLEY SC 29640
WATT, TIEDER, HOFFAR AND FITZGERALD,    7929 WESTPARK DRIVE STE. 400 MCLEAN VA 22101
LLP
WAVELIS WEONG                           ADDRESS ON FILE
WAVERLY MANN                            ADDRESS ON FILE
WAYLON CLARK                            ADDRESS ON FILE
WAYLON DOWNING                          ADDRESS ON FILE
WAYLON OCONNER                          ADDRESS ON FILE
WAYMAN FIRE PROTECTION INC              403 MECO DRIVE WILMINGTON DE 19804
WAYMON NEWTON                           ADDRESS ON FILE
WAYNARIA SINCLAIR                       ADDRESS ON FILE
WAYNE A ROBEY CLERK OF CIRCUIT COURT    COURTHOUSE, 8360 COURT AVE ELLICOTT CITY MD 21043
WAYNE ADDISON                           ADDRESS ON FILE
WAYNE ALLSTON                           ADDRESS ON FILE
WAYNE ASCIOLLA WNDW CLNG &              JANITORIAL SVCS INC PO BOX 523 LANGHORNE PA 19047


Epiq Corporate Restructuring, LLC                                                                 Page 1961 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                             Page 2186 of 2235

Claim Name                           Address Information
WAYNE BAUGHER                        ADDRESS ON FILE
WAYNE BENNETT                        ADDRESS ON FILE
WAYNE BLAIR                          ADDRESS ON FILE
WAYNE BOGER                          ADDRESS ON FILE
WAYNE BROOM                          ADDRESS ON FILE
WAYNE BUTLER                         ADDRESS ON FILE
WAYNE CLARK                          ADDRESS ON FILE
WAYNE CLIFTON                        ADDRESS ON FILE
WAYNE COUNTY HEALTH DEPT             33030 VAN BORN RD WAYNE MI 48184
WAYNE COUNTY TAX COLLECTOR           PO BOX 580478 CHARLOTTE NC 28258-0478
WAYNE CRAWFORD                       ADDRESS ON FILE
WAYNE DABNEY                         ADDRESS ON FILE
WAYNE DEESE                          ADDRESS ON FILE
WAYNE DENSCH INC                     2900 WEST FIRST STREET SANFORD FL 32771
WAYNE DENSCH SANFORD                 ADDRESS ON FILE
WAYNE GASKINS                        ADDRESS ON FILE
WAYNE HAGOOD PAINTING LLC            612 LONGWOOD AVE BEDFORD VA 24523
WAYNE HALL                           ADDRESS ON FILE
WAYNE HIGGS JR                       ADDRESS ON FILE
WAYNE HOOPER                         ADDRESS ON FILE
WAYNE HOWARD                         ADDRESS ON FILE
WAYNE HOWARD JR                      ADDRESS ON FILE
WAYNE IRBY                           ADDRESS ON FILE
WAYNE KALISH                         ADDRESS ON FILE
WAYNE MARSHALL                       ADDRESS ON FILE
WAYNE MARTINETTI                     ADDRESS ON FILE
WAYNE MCFARLAND                      ADDRESS ON FILE
WAYNE MCMILLIAN                      ADDRESS ON FILE
WAYNE MOORE                          ADDRESS ON FILE
WAYNE PENNEY                         ADDRESS ON FILE
WAYNE PEVEHOUSE                      ADDRESS ON FILE
WAYNE RAGLIN                         ADDRESS ON FILE
WAYNE REDMOND                        ADDRESS ON FILE
WAYNE RIDDLE                         ADDRESS ON FILE
WAYNE ROSE                           ADDRESS ON FILE
WAYNE SMITH                          ADDRESS ON FILE
WAYNE SMITH                          ADDRESS ON FILE
WAYNE SMITH JR                       ADDRESS ON FILE
WAYNE SPARWASSER                     ADDRESS ON FILE
WAYNE STREET                         ADDRESS ON FILE
WAYNE TERRAZAS                       ADDRESS ON FILE
WAYNE VEREEN-BARINI                  ADDRESS ON FILE
WAYNE WILDER                         ADDRESS ON FILE
WAYNE WISE                           ADDRESS ON FILE
WAYNEISHA DAVIS                      ADDRESS ON FILE
WAYNESBORO HEALTH DEPARTMENT         211 W 12TH ST WAYNESBORO VA 22980
WAYNISHA MILES                       ADDRESS ON FILE
WBC MAINTENANCE ASSOCIATION          C/O WESTAGE MANAGEMENT STE 120 200 WESTAGE BUSINESS CTR DRIVE FISHKILL NY
                                     12524



Epiq Corporate Restructuring, LLC                                                            Page 1962 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                              Page 2187 of 2235

Claim Name                              Address Information
WBCMT 2007 C33 AROOSTOOK CTR MALL LLC   THE WOODMONT COMPANY ATTN ACCOUNTS RECEIVABLE 2100 W 7TH STREET FORT WORTH TX
                                        76107
WBSR PROPERTIES LLLP                    1266 WEST PACES FERRY RD 122 ATTN: TRACY A. WHITE ATLANTA GA 30327
WCI TN KNOXVILLE                        PO BOX 660177 DALLAS TX 75266
WE ENERGIES                             PO BOX 2046 MILWAUKEE WI 53201-2046
WEATHERFORD AIR CONDITIONING INC        769 SHADY HEIGHTS RD HOT SPRINGS AR 71901
WEAVER IRRIGATIONLIGHTSCAPES            PO BOX 204 HARRISONBURG VA 22803
WEB SCRIBBLE SOLUTIONS INC              216 RIVER ST TROY NY 12180
WEBER SECURITY GROUP                    95 S ROSE ST STE A MT CLEMENS MI 48043
WEBSTER BAILEY                          ADDRESS ON FILE
WEBSTER REED JR                         ADDRESS ON FILE
WEBSTER ROBERTS                         ADDRESS ON FILE
WEDCO DISTRICT HEALTH DEPT              PO BOX 218 CYNTHIA KY 41031
WEINGARTEN NOSTAT INC                   PO BOX 301074 TENANT NO 132438 CO 21735 DALLAS TX 75303
WEIS MARKETS INC                        1000 S SECOND ST SUNBURY PA 17801
WEISS LAW GROUP PA                      5531 N UNIVERSITY DR STE 103 CORAL SPRINGS FL 33067
WELDON WHITLOCK                         ADDRESS ON FILE
WELLINGTON REGION MED CTR               PO BOX 100704 ATLANTA GA 30384
WELLS FARGO                             ATTN: SANDRA HILL 1525 WEST W.T. HARRIS BLVD CHARLOTTE NC 28262
WELLS FARGO BANK                        MAIL ADDRESS CODE: 01129-072 301 SOUTH TRYON ST, 7TH FL CHARLOTEE NC
                                        28282-1915
WELLS FARGO BANK                        PO BOX 1450 NW 7091 ACCOUNT ANALYSIS MINNEAPOLIS MN 55485
WELLS FARGO BANK MINNESOTA NA           NORWEST BANK MINNESOTA N A C MINNEAPOLIS MN 55414
WELLS FARGO BANK MINNESOTA NA           AS COLLATERAL AGENT 1015 TENTH AVE SE MINNEAPOLIS MN 55414
WELLS FARGO BANK MINNESOTA NA           6TH ST & MARQUETTE AVE MAC N9311-160 MINNEAPOLIS MN 55479
WELLS FARGO BANK MINNESOTA NA           6TH ST & MARQUETTE AVE NORWEST CENTER MINNEAPOLIS MN 55479-0070
WELLS FARGO INS SERVICES USA INC        PO BOX 201503 DALLAS TX 75320
WELLS FARGO INSTITUTIONAL NA            ATTN BUSINESS SUPPORT TEAM PO BOX 1408 MILWAUKEE WI 53201-1408
WELLS FARGO INSTITUTIONAL RETIREMENT    MAC Z0307-107 100 SOUTH ASHLEY DRIVE 10TH FL TAMPA FL 33602
TRT
WELLS FARGO MINNESOTA NA                CMBS MORTGAGE DOCUMENT CUSTODY 751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WELLS FARGO VENDOR FINANCIAL SERVICES   PO BOX 105743 ATLANTA GA 30348-5743
WELLS FARGO VENDOR FINANCIAL SVCS LLC   1010 THOMAS EDISON BLVD SW CEDAR RAPIDS IA 52404
WELLSPAN MEDICAL GROUP                  PO BOX 12013 YORK PA 17402-0682
WELTON GOMES                            ADDRESS ON FILE
WENDALL NALL                            ADDRESS ON FILE
WENDEL SCOTT                            ADDRESS ON FILE
WENDELL MCGEE                           ADDRESS ON FILE
WENDELL MCTIZIC                         ADDRESS ON FILE
WENDELL NEWSOME                         ADDRESS ON FILE
WENDELL ZIMBRO                          ADDRESS ON FILE
WENDI CARTWRIGHT                        ADDRESS ON FILE
WENDI LEE                               ADDRESS ON FILE
WENDI MENDENHALL                        ADDRESS ON FILE
WENDI MOODY                             ADDRESS ON FILE
WENDIE GAYLES                           ADDRESS ON FILE
WENDY ALLIA                             ADDRESS ON FILE
WENDY BARNES                            ADDRESS ON FILE
WENDY BECHTEL                           ADDRESS ON FILE
WENDY BOYD                              ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 1963 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2188 of 2235

Claim Name                           Address Information
WENDY BOZEMAN                        ADDRESS ON FILE
WENDY BRIAGUEZ                       ADDRESS ON FILE
WENDY CHILDS                         ADDRESS ON FILE
WENDY DAVIS                          ADDRESS ON FILE
WENDY DEARMAN                        ADDRESS ON FILE
WENDY DENNIS                         ADDRESS ON FILE
WENDY DOLAN                          ADDRESS ON FILE
WENDY EMERY                          ADDRESS ON FILE
WENDY EVANS                          ADDRESS ON FILE
WENDY FOSTER                         ADDRESS ON FILE
WENDY FOSTER                         ADDRESS ON FILE
WENDY GOFORTH                        ADDRESS ON FILE
WENDY GRUENHAGEN                     ADDRESS ON FILE
WENDY GUILLEN                        ADDRESS ON FILE
WENDY HANSON                         ADDRESS ON FILE
WENDY HARMON                         ADDRESS ON FILE
WENDY HOLT                           ADDRESS ON FILE
WENDY JAMES                          ADDRESS ON FILE
WENDY JONES                          ADDRESS ON FILE
WENDY KAR                            ADDRESS ON FILE
WENDY MYERS                          ADDRESS ON FILE
WENDY OLDHAM                         ADDRESS ON FILE
WENDY OLIVER                         ADDRESS ON FILE
WENDY PARKER                         ADDRESS ON FILE
WENDY PHILLIPS                       ADDRESS ON FILE
WENDY RODRIGUEZ                      ADDRESS ON FILE
WENDY RUFF                           ADDRESS ON FILE
WENDY SAMPLES                        ADDRESS ON FILE
WENDY SHAUB                          ADDRESS ON FILE
WENDY STAGGERS                       ADDRESS ON FILE
WENDY STEPHENS                       ADDRESS ON FILE
WENDY STRICKLAND                     ADDRESS ON FILE
WENDY TERIBERY                       ADDRESS ON FILE
WENDY VILLATORO RUIZ                 ADDRESS ON FILE
WENDY WALL                           ADDRESS ON FILE
WENDY WERTZ                          ADDRESS ON FILE
WENDY WHEELER                        ADDRESS ON FILE
WENDY WILLAMS                        ADDRESS ON FILE
WENDY WILSON                         ADDRESS ON FILE
WENDY WYNN                           ADDRESS ON FILE
WENESHA NOBLE                        ADDRESS ON FILE
WENNE LLC                            ATTN: GEORGE SHU 135 27 38TH AVENUE 2ND FLR FLUSHING NY 11354
WENNETTE BENNETT                     ADDRESS ON FILE
WENSHELL COMPAS                      ADDRESS ON FILE
WES HUNNELL                          ADDRESS ON FILE
WES PORTER                           ADDRESS ON FILE
WESLEE STAPLETON                     ADDRESS ON FILE
WESLEY ALDERMAN                      ADDRESS ON FILE
WESLEY AVILES                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1964 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                         Page 2189 of 2235

Claim Name                         Address Information
WESLEY BATTLE                      ADDRESS ON FILE
WESLEY BERRY                       ADDRESS ON FILE
WESLEY BLEVINS                     ADDRESS ON FILE
WESLEY BROOKER                     ADDRESS ON FILE
WESLEY CARRIGAN                    ADDRESS ON FILE
WESLEY CARTER                      ADDRESS ON FILE
WESLEY CHAMBLESS                   ADDRESS ON FILE
WESLEY CHRISTIAN                   ADDRESS ON FILE
WESLEY COX                         ADDRESS ON FILE
WESLEY DAVIS                       ADDRESS ON FILE
WESLEY DUNBAR                      ADDRESS ON FILE
WESLEY DUNLAP                      ADDRESS ON FILE
WESLEY FIELD                       ADDRESS ON FILE
WESLEY FLEMING                     ADDRESS ON FILE
WESLEY FOOTMAN                     ADDRESS ON FILE
WESLEY GOODSON                     ADDRESS ON FILE
WESLEY GOODWIN                     ADDRESS ON FILE
WESLEY GREENE                      ADDRESS ON FILE
WESLEY GUFFEY                      ADDRESS ON FILE
WESLEY HALL                        ADDRESS ON FILE
WESLEY HOUGH                       ADDRESS ON FILE
WESLEY HOWZE                       ADDRESS ON FILE
WESLEY JAMIESON                    ADDRESS ON FILE
WESLEY JOHNSON                     ADDRESS ON FILE
WESLEY LARTIGUE                    ADDRESS ON FILE
WESLEY LEGETTE                     ADDRESS ON FILE
WESLEY LOWDER                      ADDRESS ON FILE
WESLEY LYONS                       ADDRESS ON FILE
WESLEY MARC                        ADDRESS ON FILE
WESLEY MCGILL                      ADDRESS ON FILE
WESLEY MCGREGOR                    ADDRESS ON FILE
WESLEY MCKINNON                    ADDRESS ON FILE
WESLEY PAGE                        ADDRESS ON FILE
WESLEY PANTEN                      ADDRESS ON FILE
WESLEY RICHADSON                   ADDRESS ON FILE
WESLEY RIFORGIAT                   ADDRESS ON FILE
WESLEY ROACH                       ADDRESS ON FILE
WESLEY SKALASKI                    ADDRESS ON FILE
WESLEY SPARKMAN                    ADDRESS ON FILE
WESLEY SPRADLING                   ADDRESS ON FILE
WESLEY STEVENSON                   ADDRESS ON FILE
WESLEY SYLVIA                      ADDRESS ON FILE
WESLEY THOMASON                    ADDRESS ON FILE
WESLEY THOMPKINS                   ADDRESS ON FILE
WESLEY TROTTER                     ADDRESS ON FILE
WESLEY WHITLEY                     ADDRESS ON FILE
WESLIE BEASLEY                     ADDRESS ON FILE
WESLIE CROW                        ADDRESS ON FILE
WEST CHESTER JEDD 1 INCOME TAX     701 WESSEL DRIVE FAIRFIELD OH 45014



Epiq Corporate Restructuring, LLC                                                       Page 1965 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                               Page 2190 of 2235

Claim Name                             Address Information
WEST FLORIDA RADIOLOGY ASSC            6478 HWY 90 STE D MILTON FL 32570
WEST GA HOOD SERVICES LLC              PO BOX 12 BUCHANAN GA 30113
WEST GROVE ROAD LLC                    C/O JOSEPH CEYLAN 128 MERRITT DR ORADELL NJ 07649
WEST HARTFORD BLOOMFIELD HEALTH        50 SOUTH MAIN STREET WEST HARTFORD CT 06473
DISTRICT
WEST MARYLAND DISTRIBUTING             14600 BURBRIDGE RD SE CUMBERLAND MD 21502
WEST PENN POWER COMPANY INC            PO BOX 3687 AKRON OH 44309-3687
WEST PLAINS BEVERAGE COMPANY INC       PO BOX 526 134 N HOWELL AVE WEST PLAINS MO 65775
WEST PLAINS LOCK KEY                   1204 ST LOUIS STREET WEST PLAINS MO 65775
WEST PUBLISHING CORPORATION            D/B/A SERENGETI LAW ATTN BOBBY SANDS 155 108TH AVE NE, STE 650 BELLEVUE WA
                                       98004
WEST READING RADIOLOGY ASSOC           2 MERIDIAN BLVD 2ND FL WYOMISSING PA 19610
WEST SIDE BEER DISTRIBUTING            28100 GORSUCH AVE ROMULUS MI 48174
WEST TENNESSEE CROWN DISTRIBUTING CO   3485 TCHULATECH DR MEMPHIS TN 38118
WEST UNION INCOME TAX BUREAU           PO BOX 556 WEST UNION OH 45693
WEST VIRGINIA AMERICAN WATER           PO BOX 371880 PITTSBURGH PA 15250
WEST VIRGINIA AMERICAN WATER           1600 PENNSYLVANIA AVE CHARLESTON WV 25302
WEST VIRGINIA DIVISION OF LABOR        1900 KANAWHA EAST 749 B BULDING 6 CHARLESTON WV 25305
WEST VIRGINIA DIVISION OF LABOR        STATE CAPITOL COMPLEX BLD 3, ROOM 200 CHARLESTON WV 25305
WEST VIRGINIA STATE TAX DEPARTMENT     PO BOX 190 YORKTOWN VA 23690
WEST VIRGINIA STATE TAX DEPARTMENT     1124 SMITH ST. CHARLESTON WV 25301
WEST VIRGINIA STATE TAX DEPT           1001 LEE ST CHARLESTON WV 25301
WEST VIRGINIA STATE TREASURY           OFFICE OF STATE TREASURER UNCLAIMED PROPERTY DIVISION PO BOX 3328 CHARLESTON
                                       WV 25333
WEST WARWICK SEWER COMMISSION          1170 MAIN ST. WEST WARWICK RI 02893
WESTBORN ELECTRIC                      20962 VAN BORN DEARBORN HEIGHTS MI 48125
WESTCOR SANTAN ADJACENT LLC            SAN TAN VILLAGE ADJACENT ATTN ACCOUNTS RECEIVABLE 11411 N TATUM BLVD PHOENIX
                                       AZ 85028
WESTERMAN BALL EDERER                  MILLER & SHARFSTEIN, LLP 1201 RXR PLAZA UNIONDALE NY 11556
WESTERN RESERVE WINDOW CLEANING        1064 TALLMADGE RD STE C KENT OH 44240
WESTERN RESERVE WINDOW CLEANING LLC    1064 TALLMADGE RD STE C KENT OH 44240
WESTERVELT HENSON                      ADDRESS ON FILE
WESTFIELD LLC                          PAUL DASCENZO, GM WESTFIELD SARASOTA SQUARE & SIESTA KEY 8201 S TAMIAMI TRAIL
                                       SARASOTA FL 34238
WESTGATE MERCHANTS ASSOCIATION         PO BOX 311292 ENTERPRISE AL 36331
WESTLAND GARDEN STATE PLAZA LP         PO BOX 56816 LOS ANGELES CA 90074
WESTLEY JETER                          ADDRESS ON FILE
WESTLEY NELSON                         ADDRESS ON FILE
WESTLEY PYE                            ADDRESS ON FILE
WESTON HOENING                         ADDRESS ON FILE
WESTON KING                            ADDRESS ON FILE
WESTON MOULTRIE                        ADDRESS ON FILE
WESTON NEWCOMB                         ADDRESS ON FILE
WESTON PURVIS                          ADDRESS ON FILE
WESTON TAYLOR                          ADDRESS ON FILE
WESTON WRIGHT                          ADDRESS ON FILE
WESTPORT INSURANCE CORPORATION         PO BOX 419401 BOSTON MA 02241-9401
WET WINDOWS                            247 N PENNSYLVANIA AVE WILKES BARRE PA 18702
WEX BANK                               PO BOX 4337 CAROL STREAM IL 60197
WEXFORD COUNTY DEPUTIES ASSOCIATION    PO BOX 268 CADILLAC MI 49601


Epiq Corporate Restructuring, LLC                                                              Page 1966 OF 2008
                                                   RUBY TUESDAY
                       Case 20-12456-JTD       Doc 701   Filed 12/11/20
                                                    Service List
                                                                                 Page 2191 of 2235

Claim Name                               Address Information
WEYAND FOOD DISTRIBUTORS INC             PO BOX 310259 TAMPA FL 33680-0259
WGST PRODUCTIONS INC                     900 N FEDERAL HWY STE 370 BOCA RATON FL 33432
WHAPPS LLC                               D/B/A ONLINE-REWARDS ATTN JOHN KNODEL 3102 MAPLE AVE, STE 450 DALLAS TX 75201
WHAPPS LLC AKA ONLINE REWARDS            D/B/A ONLINE-REWARDS ATTN JOHN KNODEL 3102 MAPLE AVE, STE 450 DALLAS TX 75201
WHAT CHEFS WANT FRESHPACK PRODUCE        2055 NELSON MILLER PKWY LOUISVILLE KY 40223
WHEATON PLAZA REGIONAL                   SHOPPING CENTER LLP 2049 CENTURY PARK EAST, 41ST FLOOR LOS ANGELES CA 90067
WHEATON PLAZA REGIONAL SHOPPING CENTER   L.L.P. BALLARD SPAHR LLP 300 EAST LOMBARD STREET, 18TH FOOR BALTIMORE MD 21202
WHEATON PLAZA REGIONAL SHOPPING CENTER   L.L.P. WHEATON PLAZA REGIONAL SHOPPING CENTER, LLP 2049 CENTURY PARK EAST 41ST
                                         FLOOR LOS ANGELES CA 90067
WHEATON PLAZA REGIONAL SHOPPING CENTER   L.L.P. SHOPPING CENTER, LLP C/O BANK OF AMERICA FILE # 55275 ATTN: TAK WONG,
                                         MARAYA N. PRATT, ESQ. LOS ANGELES CA 90074
WHIPPLE ELECTRIC INC                     14800 BURR ST TAYLOR MI 48180
WHIPPLE TREE EMERG PHYS LLC              PO BOX 37992 PHILADELPHIA PA 19101
WHITE BOX SOCIAL INTELLIGENCE INC        17304 PRESTON RD STE 430 DALLAS TX 75252-5680
WHITE CHAPEL PLAZA, LLC                  C/O DAVID W. GIATTINO STEVENS & LEE 919 NORTH MARKET STREET, SUITE 1300
                                         WILMINGTON DE 19801
WHITE ELECTRICAL CONSTRUCTION COMPANY    6825 PHILLIPS INDUSTRIAL BLVD JACKSONVILLE FL 32256
WHITE LION WINDOW CLEANING               41 BELGROVE DR APT 1B KEARNY NJ 07032
WHITE OAK ELECTRIC LLC                   151 BETHEL CHURCH RD FREDERICKSBURG VA 22405
WHITE RIVER VALLEY ELEC COOP             2449 STATE HWY 76 E BRANSON MO 65615
WHITE RIVER VALLEY ELEC COOP             PO BOX 1518 BRANSON MO 65615
WHITE RIVER VALLEY ELEC COOP INC         PO BOX 1518 BRANSON MO 65615
WHITE TOWNSHIP HYDRANT                   950 INDIAN SPRINGS RD INDIANA PA 15701
WHITE TOWNSHIP HYDRANT                   950 INDIAN SPRINGS RD INDIANA PA 15701-3506
WHITE TOWNSHIP SUPERVISORS               950 INDIAN SPRINGS RD INDIANA PA 15701
WHITE TOWNSHIP SUPERVISORS               950 INDIAN SPRINGS RD INDIANA PA 15701-3506
WHITEHALL TOWNSHIP                       3221 MACCRTHUR RD BUSINESS PRIVILEGE TAX DEPT WHITEHALL PA 18052
WHITEHEAD, ERIC J                        2503 HEATH LN TARBORO NC 27886
WHITLEY BARTO                            ADDRESS ON FILE
WHITLEY BURRIS                           ADDRESS ON FILE
WHITLEY FARLAND                          ADDRESS ON FILE
WHITLEY GARRETT                          ADDRESS ON FILE
WHITLEY HARRELSON                        ADDRESS ON FILE
WHITLEY KRIDER                           ADDRESS ON FILE
WHITLEY WALTON                           ADDRESS ON FILE
WHITLEY WEBB                             ADDRESS ON FILE
WHITLEY WILLIAMS                         ADDRESS ON FILE
WHITMORE PLUMBING                        PO BOX 556 BEAUFORT SC 29901
WHITNEY ARNOLD                           ADDRESS ON FILE
WHITNEY ASHER                            ADDRESS ON FILE
WHITNEY B KEMP                           ADDRESS ON FILE
WHITNEY BAKER                            ADDRESS ON FILE
WHITNEY BAKER                            ADDRESS ON FILE
WHITNEY BALL                             ADDRESS ON FILE
WHITNEY BLACKBURN                        ADDRESS ON FILE
WHITNEY BLACKBURN                        ADDRESS ON FILE
WHITNEY BLUE                             ADDRESS ON FILE
WHITNEY BLUE                             ADDRESS ON FILE
WHITNEY BOOTH                            ADDRESS ON FILE
WHITNEY BOOTH                            ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 1967 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2192 of 2235

Claim Name                         Address Information
WHITNEY BROOKS                     ADDRESS ON FILE
WHITNEY BROWN                      ADDRESS ON FILE
WHITNEY BURNS                      ADDRESS ON FILE
WHITNEY BYERS                      ADDRESS ON FILE
WHITNEY CAMDEN                     ADDRESS ON FILE
WHITNEY CLENDANIEL                 ADDRESS ON FILE
WHITNEY COCCO                      ADDRESS ON FILE
WHITNEY COLEMAN                    ADDRESS ON FILE
WHITNEY COLLEY                     ADDRESS ON FILE
WHITNEY COMBEE                     ADDRESS ON FILE
WHITNEY COX                        ADDRESS ON FILE
WHITNEY DAISY                      ADDRESS ON FILE
WHITNEY DENNIS                     ADDRESS ON FILE
WHITNEY DIMMICK                    ADDRESS ON FILE
WHITNEY DISHMAN                    ADDRESS ON FILE
WHITNEY DODD                       ADDRESS ON FILE
WHITNEY DURAN                      ADDRESS ON FILE
WHITNEY EARLS                      ADDRESS ON FILE
WHITNEY EVANS                      ADDRESS ON FILE
WHITNEY FLEMING                    ADDRESS ON FILE
WHITNEY FORD                       ADDRESS ON FILE
WHITNEY FRANKLIN                   ADDRESS ON FILE
WHITNEY GARRETT                    ADDRESS ON FILE
WHITNEY GOODWIN                    ADDRESS ON FILE
WHITNEY GREENE                     ADDRESS ON FILE
WHITNEY HALL                       ADDRESS ON FILE
WHITNEY HALL                       ADDRESS ON FILE
WHITNEY HARRINGTON                 ADDRESS ON FILE
WHITNEY HARRIS                     ADDRESS ON FILE
WHITNEY HESTER                     ADDRESS ON FILE
WHITNEY HODAPP                     ADDRESS ON FILE
WHITNEY HUMPHREY                   ADDRESS ON FILE
WHITNEY IRVIN                      ADDRESS ON FILE
WHITNEY JACKSON                    ADDRESS ON FILE
WHITNEY JENSEN                     ADDRESS ON FILE
WHITNEY JONES-SHAW                 ADDRESS ON FILE
WHITNEY LARSON                     ADDRESS ON FILE
WHITNEY LAUFFER                    ADDRESS ON FILE
WHITNEY LAW                        ADDRESS ON FILE
WHITNEY LESLIE                     ADDRESS ON FILE
WHITNEY MALONE                     ADDRESS ON FILE
WHITNEY MARTINEZ                   ADDRESS ON FILE
WHITNEY MATHIS                     ADDRESS ON FILE
WHITNEY MAXWELL                    ADDRESS ON FILE
WHITNEY MCBRYER                    ADDRESS ON FILE
WHITNEY MCCARTEY                   ADDRESS ON FILE
WHITNEY MCCELLAN                   ADDRESS ON FILE
WHITNEY MILLER                     ADDRESS ON FILE
WHITNEY PEARSON                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1968 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                          Page 2193 of 2235

Claim Name                         Address Information
WHITNEY PIERCE                     ADDRESS ON FILE
WHITNEY PUCKETT                    ADDRESS ON FILE
WHITNEY RADER                      ADDRESS ON FILE
WHITNEY RAMIREZ                    ADDRESS ON FILE
WHITNEY RIDDLE                     ADDRESS ON FILE
WHITNEY RIDDLE                     ADDRESS ON FILE
WHITNEY RIDEN                      ADDRESS ON FILE
WHITNEY RIVERS                     ADDRESS ON FILE
WHITNEY ROBINS                     ADDRESS ON FILE
WHITNEY ROBINSON                   ADDRESS ON FILE
WHITNEY ROMBERGER                  ADDRESS ON FILE
WHITNEY SHAW                       ADDRESS ON FILE
WHITNEY SHAW                       ADDRESS ON FILE
WHITNEY SLEETH                     ADDRESS ON FILE
WHITNEY SMITH                      ADDRESS ON FILE
WHITNEY SPENCER                    ADDRESS ON FILE
WHITNEY SUAREZ                     ADDRESS ON FILE
WHITNEY TAWES                      ADDRESS ON FILE
WHITNEY TOPNICK                    ADDRESS ON FILE
WHITNEY TOWNSEND                   ADDRESS ON FILE
WHITNEY VAUGHN                     ADDRESS ON FILE
WHITNEY VROMAN                     ADDRESS ON FILE
WHITNEY WALKER                     ADDRESS ON FILE
WHITNEY WELLMAN                    ADDRESS ON FILE
WHITNEY WEST                       ADDRESS ON FILE
WHITNEY WICKER                     ADDRESS ON FILE
WHITNEY WILFONG                    ADDRESS ON FILE
WHITNEY WILLIAMS                   ADDRESS ON FILE
WHITNEY WILSON                     ADDRESS ON FILE
WHITNEY WILSON                     ADDRESS ON FILE
WHITNEY WRIGHT                     ADDRESS ON FILE
WHITNEY YOUNG                      ADDRESS ON FILE
WHITNEY YOUNGBLOOD                 ADDRESS ON FILE
WHITNEY ZICKEFOOSE                 ADDRESS ON FILE
WHITNI CHAPMAN                     ADDRESS ON FILE
WHITPAIN BEVERAGE                  1667 DEKALB PIKE BLUE BELL PA 19422
WHITTNEY CRANDALL                  ADDRESS ON FILE
WHITTNEY SCOTT                     ADDRESS ON FILE
WHITTNEY SPARKS                    ADDRESS ON FILE
WHOLESALE PAPER CHEMICAL LLC       PO BOX 680640 FORT PAYNE AL 35968
WICHELLE RIVERA                    ADDRESS ON FILE
WICHY FERRER                       ADDRESS ON FILE
WICOMICO COUNTY                    PO BOX 4036 SALISBURY MD 21803-4036
WICOMICO COUNTY DISPENSARY         807 S SALISBURY BLVD SALISBURY MD 21801
WICOMICO COUNTY DISPENSARY         804 S SALISBURY BLVD SALISBURY MD 21801
WICREDE CYRIUS                     19 PINGRP P1 ELIZABETH ELIZABETH NJ 07208
WIDEWATERS HEATING AND AIR INC     6251 FLY ROAD EAST SYRACUSE NY 13057
WIDEWATERS IX CANTON COMPANY LLC   C/O THE WIDEWATERS GROUP INC 5845 WIDEWATERS PKWY, STE 100 EAST SYRACUSE NY
                                   13057



Epiq Corporate Restructuring, LLC                                                          Page 1969 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                   Service List
                                                                              Page 2194 of 2235

Claim Name                              Address Information
WIDEWATERS UNIONTOWN COMPANY LLC       C/O THE WIDEWATERS GROUP INC 5845 WIDEWATERS PKWY, STE 100 EAST SYRACUSE NY
                                       13057
WIDEWATERS UNIONTOWN COMPANY, LLC      C/O THE WIDEWATERS GROUP, INC. 5786 WIDEWATERS PARKWAY P.O. BOX 3 DEWITT NY
                                       13214-0003
WIDLY HOMERE                           ADDRESS ON FILE
WIL FISCHER DISTRIBUTING               3539 W FARM ROAD 142 SPRINGFIELD MO 65807
WILBANKS WEE CON DU IT ELECTRIC INC    146 COUNTY ROAD 522 CORINTH MS 38834
WILBER PEREZ                           ADDRESS ON FILE
WILBUR LEICHT                          ADDRESS ON FILE
WILBUR MARSHALL                        ADDRESS ON FILE
WILBUR TRAWICK                         ADDRESS ON FILE
WILBURN CHITWOOD                       ADDRESS ON FILE
WILCREDE CYRIUS                        ADDRESS ON FILE
WILDA ACOSTA-MESA                      ADDRESS ON FILE
WILDA JEFFRIES                         ADDRESS ON FILE
WILDCAT LANDSCAPING                    3494 E ARIANNA AVE GILBERT AZ 85298
WILDEN POLITE                          ADDRESS ON FILE
WILDER BALDWIN                         ADDRESS ON FILE
WILDWOOD MARKETING INC                 PO BOX 80 LAVONIA GA 30553
WILENS CHARLES                         ADDRESS ON FILE
WILEY JOHNSON                          ADDRESS ON FILE
WILEY NELSON                           ADDRESS ON FILE
WILFRED WARREN                         ADDRESS ON FILE
WILFREDO ACEVEDO                       ADDRESS ON FILE
WILFREDO HIDALGO                       ADDRESS ON FILE
WILFREDO ORTIZ CRUZ                    ADDRESS ON FILE
WILFREDO PEREZ                         ADDRESS ON FILE
WILFREDO PEREZ                         ADDRESS ON FILE
WILFREDO RIVERA                        ADDRESS ON FILE
WILFREDO RODRIGUEZ                     ADDRESS ON FILE
WILHELM MAIER                          ADDRESS ON FILE
WILHITES WATER WORKS                   130 LAKEVIEW DR SUMMERTOWN TN 38483
WILIAM SCHOEDEL                        ADDRESS ON FILE
WILIAN AQUINO                          ADDRESS ON FILE
WILKERBORO ABC STORE                   798 CURTIS BRIDGE ROAD WILKESBORO NC 28797
WILKES COUNTY TAX COLLECTOR            110 NORTH STREET WILKESBORO NC 28697
WILKINSON LANGHORNE LIMITED PARTNERSHIP 106 COMMERCE ST SUITE 110 C/O WILKINSON GROUP INC LAKE MARY FL 32746
WILKINSON LANGHORNE LP                 C/O RICHARD W. WILKINSON 265 SNOWFIELDS RUN HEATHROW FL 32746
WILKINSON LANGHORNE LP                 106 COMMERCE ST SUITE 110 C/O WILKINSON GROUP INC LAKE MARY FL 32746
WILKINSON NESHAMINY INVESTMENTS LP     ATTN: RICHARD W. WILKINSON 106 COMMERCE STREET STE 110 LAKE MARY FL 32746
WILKINSON, JAMES                       6230 E METZ RD ANGOLA IN 46703
WILKITA MARTIN                         ADDRESS ON FILE
WILL ALMON                             ADDRESS ON FILE
WILL BRYANT                            ADDRESS ON FILE
WILL CASE                              ADDRESS ON FILE
WILL INABINET                          ADDRESS ON FILE
WILL MCMANUS                           ADDRESS ON FILE
WILL REILLY                            ADDRESS ON FILE
WILL STAHLHUT                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1970 OF 2008
                                                RUBY TUESDAY
                      Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 2195 of 2235

Claim Name                            Address Information
WILL TESH                             ADDRESS ON FILE
WILLARD ASHMORE                       ADDRESS ON FILE
WILLARD LILLY                         ADDRESS ON FILE
WILLARD THOMAS                        ADDRESS ON FILE
WILLARD ZWEERES                       ADDRESS ON FILE
WILLCOX & SAVAGE, P.C.                1800 BANK OF AMERICA CENTER ONE COMMERCIAL PLACE NORFOLK VA 23510
WILLCOX & SAVAGE, P.C.                1800 BANK OF AMERICA CENTER ONE COMMERCIAL PLACE NORFOLK VA 23510-2197
WILLEM CASHMAN                        ADDRESS ON FILE
WILLIAGNES WILLIAMS                   ADDRESS ON FILE
WILLIAM ADAMS                         ADDRESS ON FILE
WILLIAM ADAMS                         ADDRESS ON FILE
WILLIAM ADORANTE                      ADDRESS ON FILE
WILLIAM AGUAOUZ                       ADDRESS ON FILE
WILLIAM AHMED                         ADDRESS ON FILE
WILLIAM ANDERS                        ADDRESS ON FILE
WILLIAM ANDERSON                      ADDRESS ON FILE
WILLIAM ANDERSON-DIXON                ADDRESS ON FILE
WILLIAM ANDINO                        ADDRESS ON FILE
WILLIAM ANTONAKOS                     ADDRESS ON FILE
WILLIAM ARMSTRONG                     ADDRESS ON FILE
WILLIAM AUTRY                         ADDRESS ON FILE
WILLIAM BAILEY                        ADDRESS ON FILE
WILLIAM BAILEY                        ADDRESS ON FILE
WILLIAM BALLANCE                      ADDRESS ON FILE
WILLIAM BARNES                        ADDRESS ON FILE
WILLIAM BARNETT                       ADDRESS ON FILE
WILLIAM BATTS                         ADDRESS ON FILE
WILLIAM BELCHER                       ADDRESS ON FILE
WILLIAM BENSON                        ADDRESS ON FILE
WILLIAM BESSETTE                      ADDRESS ON FILE
WILLIAM BEST                          ADDRESS ON FILE
WILLIAM BIBLE                         ADDRESS ON FILE
WILLIAM BIGLER                        ADDRESS ON FILE
WILLIAM BIRNBACH                      ADDRESS ON FILE
WILLIAM BLAKELY                       ADDRESS ON FILE
WILLIAM BLITHE                        ADDRESS ON FILE
WILLIAM BLOUNT HIGH SCHOOL BASEBALL   219 COUNTY FARM ROAD MARYVILLE TN 37801
WILLIAM BONILLA                       ADDRESS ON FILE
WILLIAM BOSWELL                       ADDRESS ON FILE
WILLIAM BOUTON                        ADDRESS ON FILE
WILLIAM BOWEN                         ADDRESS ON FILE
WILLIAM BOYCE                         ADDRESS ON FILE
WILLIAM BOYER                         ADDRESS ON FILE
WILLIAM BRADLEY                       ADDRESS ON FILE
WILLIAM BRADY                         ADDRESS ON FILE
WILLIAM BRADY                         ADDRESS ON FILE
WILLIAM BRANNAN                       ADDRESS ON FILE
WILLIAM BRANNON                       ADDRESS ON FILE
WILLIAM BREEDON                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1971 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2196 of 2235

Claim Name                            Address Information
WILLIAM BRELAND                       ADDRESS ON FILE
WILLIAM BREMENT                       ADDRESS ON FILE
WILLIAM BROCK                         ADDRESS ON FILE
WILLIAM BROOKS                        ADDRESS ON FILE
WILLIAM BROOKS                        ADDRESS ON FILE
WILLIAM BROWN                         ADDRESS ON FILE
WILLIAM BRUNSON                       ADDRESS ON FILE
WILLIAM BRYANT                        ADDRESS ON FILE
WILLIAM BULLOCK                       ADDRESS ON FILE
WILLIAM BURDETT                       ADDRESS ON FILE
WILLIAM BURKS                         ADDRESS ON FILE
WILLIAM BURNS                         ADDRESS ON FILE
WILLIAM BUSSEY                        ADDRESS ON FILE
WILLIAM BYNUM                         ADDRESS ON FILE
WILLIAM C MCGOWAN                     ADDRESS ON FILE
WILLIAM CAMERONE                      ADDRESS ON FILE
WILLIAM CANDELLA                      ADDRESS ON FILE
WILLIAM CANN                          ADDRESS ON FILE
WILLIAM CARDELL                       ADDRESS ON FILE
WILLIAM CARGILE                       ADDRESS ON FILE
WILLIAM CARROLL                       ADDRESS ON FILE
WILLIAM CARTER                        ADDRESS ON FILE
WILLIAM CARTER                        ADDRESS ON FILE
WILLIAM CARTWRIGHT IV                 ADDRESS ON FILE
WILLIAM CAVALLIER                     ADDRESS ON FILE
WILLIAM CHAMBLESS                     ADDRESS ON FILE
WILLIAM CHANDLER                      ADDRESS ON FILE
WILLIAM CHOLOSKI IV                   ADDRESS ON FILE
WILLIAM CLARK                         ADDRESS ON FILE
WILLIAM CLARK                         ADDRESS ON FILE
WILLIAM CLEMENT                       ADDRESS ON FILE
WILLIAM CLIFFORD                      ADDRESS ON FILE
WILLIAM CLONINGER                     ADDRESS ON FILE
WILLIAM COILEY                        ADDRESS ON FILE
WILLIAM COLE                          ADDRESS ON FILE
WILLIAM COLEMAN                       ADDRESS ON FILE
WILLIAM COLLINS                       ADDRESS ON FILE
WILLIAM COLLINS                       ADDRESS ON FILE
WILLIAM COLLINS                       ADDRESS ON FILE
WILLIAM COLLINS                       ADDRESS ON FILE
WILLIAM COOK                          ADDRESS ON FILE
WILLIAM COOPER                        ADDRESS ON FILE
WILLIAM COOPER                        ADDRESS ON FILE
WILLIAM CORDDARODE HOLLOWELL          ADDRESS ON FILE
WILLIAM CORKER                        ADDRESS ON FILE
WILLIAM COURSEY                       ADDRESS ON FILE
WILLIAM COURSON                       ADDRESS ON FILE
WILLIAM CRAIG                         ADDRESS ON FILE
WILLIAM CRANE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1972 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2197 of 2235

Claim Name                        Address Information
WILLIAM CRAWFORD                  ADDRESS ON FILE
WILLIAM CROWELL                   ADDRESS ON FILE
WILLIAM CUCULIS                   ADDRESS ON FILE
WILLIAM CUNAGIN                   ADDRESS ON FILE
WILLIAM D JONES                   ADDRESS ON FILE
WILLIAM DA SILVA                  ADDRESS ON FILE
WILLIAM DAUGHERTY                 ADDRESS ON FILE
WILLIAM DAVENPORT                 ADDRESS ON FILE
WILLIAM DAVIS                     ADDRESS ON FILE
WILLIAM DAVIS                     ADDRESS ON FILE
WILLIAM DELLVON                   ADDRESS ON FILE
WILLIAM DEMPSEY                   ADDRESS ON FILE
WILLIAM DENNIS                    ADDRESS ON FILE
WILLIAM DEROSA                    ADDRESS ON FILE
WILLIAM DIAZ                      ADDRESS ON FILE
WILLIAM DICKERSON                 ADDRESS ON FILE
WILLIAM DICKSON                   ADDRESS ON FILE
WILLIAM DINGES                    ADDRESS ON FILE
WILLIAM DIX                       ADDRESS ON FILE
WILLIAM DIXON                     ADDRESS ON FILE
WILLIAM DOBIAS                    ADDRESS ON FILE
WILLIAM DOWNS                     ADDRESS ON FILE
WILLIAM DRAYTON                   ADDRESS ON FILE
WILLIAM DUKES                     ADDRESS ON FILE
WILLIAM DUNCAN                    ADDRESS ON FILE
WILLIAM DYER                      ADDRESS ON FILE
WILLIAM EADES                     ADDRESS ON FILE
WILLIAM EASON                     ADDRESS ON FILE
WILLIAM ECKWEILER                 ADDRESS ON FILE
WILLIAM EDMOND                    ADDRESS ON FILE
WILLIAM EDWARDS                   ADDRESS ON FILE
WILLIAM EDWARDS                   ADDRESS ON FILE
WILLIAM ELISE                     ADDRESS ON FILE
WILLIAM ELLINGTON                 ADDRESS ON FILE
WILLIAM ELLIOTT                   ADDRESS ON FILE
WILLIAM ELLIOTT                   ADDRESS ON FILE
WILLIAM ENRIGHT                   ADDRESS ON FILE
WILLIAM EPPERSON                  ADDRESS ON FILE
WILLIAM ESTES                     ADDRESS ON FILE
WILLIAM EVANS                     ADDRESS ON FILE
WILLIAM EVANS                     ADDRESS ON FILE
WILLIAM EVERETT                   ADDRESS ON FILE
WILLIAM FAGAN                     ADDRESS ON FILE
WILLIAM FENNELLY                  ADDRESS ON FILE
WILLIAM FENTERS                   ADDRESS ON FILE
WILLIAM FICK                      ADDRESS ON FILE
WILLIAM FOSTER                    ADDRESS ON FILE
WILLIAM FOX                       ADDRESS ON FILE
WILLIAM FRAZIER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1973 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                         Page 2198 of 2235

Claim Name                            Address Information
WILLIAM FRAZIER                       ADDRESS ON FILE
WILLIAM FRISON                        ADDRESS ON FILE
WILLIAM FRITZ                         ADDRESS ON FILE
WILLIAM FUGATE                        ADDRESS ON FILE
WILLIAM FULLER                        ADDRESS ON FILE
WILLIAM GAFFNEY                       ADDRESS ON FILE
WILLIAM GANN                          ADDRESS ON FILE
WILLIAM GARNER                        ADDRESS ON FILE
WILLIAM GARRETT                       ADDRESS ON FILE
WILLIAM GARRETT                       ADDRESS ON FILE
WILLIAM GASKINS                       ADDRESS ON FILE
WILLIAM GEDDINGS                      ADDRESS ON FILE
WILLIAM GEHMAN                        ADDRESS ON FILE
WILLIAM GEORGE CO INC                 PO BOX 1387 LUFKIN TX 75902-1387
WILLIAM GIARNIERI                     ADDRESS ON FILE
WILLIAM GIFFORD                       ADDRESS ON FILE
WILLIAM GLOVER                        ADDRESS ON FILE
WILLIAM GOLDEN                        ADDRESS ON FILE
WILLIAM GOMEZ                         ADDRESS ON FILE
WILLIAM GORDON                        ADDRESS ON FILE
WILLIAM GORDON                        ADDRESS ON FILE
WILLIAM GORHAM                        ADDRESS ON FILE
WILLIAM GOUCHER                       ADDRESS ON FILE
WILLIAM GRANT                         ADDRESS ON FILE
WILLIAM GRANT                         ADDRESS ON FILE
WILLIAM GREEN                         ADDRESS ON FILE
WILLIAM GREER                         ADDRESS ON FILE
WILLIAM GREER                         ADDRESS ON FILE
WILLIAM GREY                          ADDRESS ON FILE
WILLIAM GRIFFIN                       ADDRESS ON FILE
WILLIAM GRIFFIN                       ADDRESS ON FILE
WILLIAM GRIFFIN                       ADDRESS ON FILE
WILLIAM GUNTHER                       ADDRESS ON FILE
WILLIAM GUPTON                        ADDRESS ON FILE
WILLIAM GURTSHAW                      ADDRESS ON FILE
WILLIAM GUTIERREZ                     ADDRESS ON FILE
WILLIAM H BROWN                       ADDRESS ON FILE
WILLIAM HALE                          ADDRESS ON FILE
WILLIAM HALL                          ADDRESS ON FILE
WILLIAM HALL JR                       ADDRESS ON FILE
WILLIAM HALLCOX                       ADDRESS ON FILE
WILLIAM HAMLETT                       ADDRESS ON FILE
WILLIAM HAMMOND                       ADDRESS ON FILE
WILLIAM HAMMOND                       ADDRESS ON FILE
WILLIAM HARRIS                        ADDRESS ON FILE
WILLIAM HARVEY                        ADDRESS ON FILE
WILLIAM HARVEY                        ADDRESS ON FILE
WILLIAM HARVEY                        ADDRESS ON FILE
WILLIAM HARVEY                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 1974 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2199 of 2235

Claim Name                         Address Information
WILLIAM HAWES                      ADDRESS ON FILE
WILLIAM HAYDU                      ADDRESS ON FILE
WILLIAM HAYNES                     ADDRESS ON FILE
WILLIAM HEALD                      ADDRESS ON FILE
WILLIAM HEATH                      ADDRESS ON FILE
WILLIAM HENDERSON                  ADDRESS ON FILE
WILLIAM HENRY                      ADDRESS ON FILE
WILLIAM HILES                      ADDRESS ON FILE
WILLIAM HILKER                     ADDRESS ON FILE
WILLIAM HILL                       ADDRESS ON FILE
WILLIAM HIRSCH                     ADDRESS ON FILE
WILLIAM HODGE                      ADDRESS ON FILE
WILLIAM HODGES                     ADDRESS ON FILE
WILLIAM HOLLY JR                   ADDRESS ON FILE
WILLIAM HOLMES                     ADDRESS ON FILE
WILLIAM HOLMES                     ADDRESS ON FILE
WILLIAM HORNE                      ADDRESS ON FILE
WILLIAM HOWARD                     ADDRESS ON FILE
WILLIAM HOWELLS                    ADDRESS ON FILE
WILLIAM HUDSON                     ADDRESS ON FILE
WILLIAM HUMPHRIES                  ADDRESS ON FILE
WILLIAM HUNNICUTT                  ADDRESS ON FILE
WILLIAM HUNTER                     ADDRESS ON FILE
WILLIAM HURST                      ADDRESS ON FILE
WILLIAM HUSTED                     ADDRESS ON FILE
WILLIAM HUTCHCRAFT                 ADDRESS ON FILE
WILLIAM HUTCHINS                   ADDRESS ON FILE
WILLIAM HUTSON                     ADDRESS ON FILE
WILLIAM HYLTON                     ADDRESS ON FILE
WILLIAM INGRAM                     ADDRESS ON FILE
WILLIAM JABER                      ADDRESS ON FILE
WILLIAM JACINTO-LOARCA             ADDRESS ON FILE
WILLIAM JENKINS                    ADDRESS ON FILE
WILLIAM JENKINS                    ADDRESS ON FILE
WILLIAM JOHNSON                    ADDRESS ON FILE
WILLIAM JOHNSON                    ADDRESS ON FILE
WILLIAM JOHNSON                    ADDRESS ON FILE
WILLIAM JOHNSON                    ADDRESS ON FILE
WILLIAM JOHNSTON                   ADDRESS ON FILE
WILLIAM JONES                      ADDRESS ON FILE
WILLIAM JONES                      ADDRESS ON FILE
WILLIAM JOY                        ADDRESS ON FILE
WILLIAM JOYNES                     ADDRESS ON FILE
WILLIAM KAIM                       ADDRESS ON FILE
WILLIAM KAYES                      ADDRESS ON FILE
WILLIAM KEARNS                     ADDRESS ON FILE
WILLIAM KECK                       ADDRESS ON FILE
WILLIAM KEETON                     ADDRESS ON FILE
WILLIAM KEISLER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1975 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2200 of 2235

Claim Name                        Address Information
WILLIAM KELLOW                    ADDRESS ON FILE
WILLIAM KELLY                     ADDRESS ON FILE
WILLIAM KENDALL                   ADDRESS ON FILE
WILLIAM KENNEDY                   ADDRESS ON FILE
WILLIAM KETTLES                   ADDRESS ON FILE
WILLIAM KILGOUR                   ADDRESS ON FILE
WILLIAM KINSEY                    ADDRESS ON FILE
WILLIAM KITCHENS                  ADDRESS ON FILE
WILLIAM KITTLE                    ADDRESS ON FILE
WILLIAM KLEIN                     ADDRESS ON FILE
WILLIAM KNOTT                     ADDRESS ON FILE
WILLIAM KOKLADAS                  ADDRESS ON FILE
WILLIAM KRAL                      ADDRESS ON FILE
WILLIAM KRANZ                     ADDRESS ON FILE
WILLIAM KUSNIAR                   ADDRESS ON FILE
WILLIAM LACORE                    ADDRESS ON FILE
WILLIAM LANDEAN                   ADDRESS ON FILE
WILLIAM LEE                       ADDRESS ON FILE
WILLIAM LEIGHTY                   ADDRESS ON FILE
WILLIAM LEPPER                    ADDRESS ON FILE
WILLIAM LEWELLEN                  ADDRESS ON FILE
WILLIAM LEWIS                     ADDRESS ON FILE
WILLIAM LINGAR                    ADDRESS ON FILE
WILLIAM LINTHICUM                 ADDRESS ON FILE
WILLIAM LIPSOMB                   ADDRESS ON FILE
WILLIAM LITTON                    ADDRESS ON FILE
WILLIAM LIVELL                    ADDRESS ON FILE
WILLIAM LLERENA                   ADDRESS ON FILE
WILLIAM LOBDELL                   ADDRESS ON FILE
WILLIAM LONCARIC                  ADDRESS ON FILE
WILLIAM LOVE                      ADDRESS ON FILE
WILLIAM LOVELACE                  ADDRESS ON FILE
WILLIAM LOWERY                    ADDRESS ON FILE
WILLIAM LUCAS                     ADDRESS ON FILE
WILLIAM LUDWIG                    ADDRESS ON FILE
WILLIAM LUNDY                     ADDRESS ON FILE
WILLIAM LYNN                      ADDRESS ON FILE
WILLIAM MACK JR                   ADDRESS ON FILE
WILLIAM MADRAY                    ADDRESS ON FILE
WILLIAM MAGENST                   ADDRESS ON FILE
WILLIAM MAHON                     ADDRESS ON FILE
WILLIAM MAJECZKY                  ADDRESS ON FILE
WILLIAM MANLEY                    ADDRESS ON FILE
WILLIAM MARKLE                    ADDRESS ON FILE
WILLIAM MAROTTA                   ADDRESS ON FILE
WILLIAM MARTIN                    ADDRESS ON FILE
WILLIAM MARTIN                    ADDRESS ON FILE
WILLIAM MARTIN                    ADDRESS ON FILE
WILLIAM MARTIN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1976 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2201 of 2235

Claim Name                            Address Information
WILLIAM MARTINEZ                      ADDRESS ON FILE
WILLIAM MATTHEWS                      ADDRESS ON FILE
WILLIAM MAXWELL                       ADDRESS ON FILE
WILLIAM MAY                           ADDRESS ON FILE
WILLIAM MAYORGA                       ADDRESS ON FILE
WILLIAM MCALHANY                      ADDRESS ON FILE
WILLIAM MCCRAY                        ADDRESS ON FILE
WILLIAM MCCULLOUGH                    ADDRESS ON FILE
WILLIAM MCCURRY                       ADDRESS ON FILE
WILLIAM MCDONALD                      ADDRESS ON FILE
WILLIAM MCDONOUGH                     ADDRESS ON FILE
WILLIAM MCDUFFIE                      ADDRESS ON FILE
WILLIAM MCELRATH                      ADDRESS ON FILE
WILLIAM MCGETTIGAN                    ADDRESS ON FILE
WILLIAM MCGLYNN                       ADDRESS ON FILE
WILLIAM MCGUIRE                       ADDRESS ON FILE
WILLIAM MCKEE                         ADDRESS ON FILE
WILLIAM MCKINNEY                      ADDRESS ON FILE
WILLIAM MCLEAN                        ADDRESS ON FILE
WILLIAM MCMILLION                     ADDRESS ON FILE
WILLIAM MEFFORD                       ADDRESS ON FILE
WILLIAM MERITHEW                      ADDRESS ON FILE
WILLIAM MILKEN                        ADDRESS ON FILE
WILLIAM MILLER                        ADDRESS ON FILE
WILLIAM MINOR                         ADDRESS ON FILE
WILLIAM MIXON                         ADDRESS ON FILE
WILLIAM MONTENA                       ADDRESS ON FILE
WILLIAM MOORE                         ADDRESS ON FILE
WILLIAM MOORE                         ADDRESS ON FILE
WILLIAM MOORE                         ADDRESS ON FILE
WILLIAM MOROSKO                       ADDRESS ON FILE
WILLIAM MORRISON                      ADDRESS ON FILE
WILLIAM MRUZEK                        ADDRESS ON FILE
WILLIAM MUELLER                       ADDRESS ON FILE
WILLIAM MUNDAY                        ADDRESS ON FILE
WILLIAM MUNOZ                         ADDRESS ON FILE
WILLIAM MYERS                         ADDRESS ON FILE
WILLIAM MYERS                         ADDRESS ON FILE
WILLIAM MYERS                         ADDRESS ON FILE
WILLIAM NASH                          ADDRESS ON FILE
WILLIAM NAUTA                         ADDRESS ON FILE
WILLIAM NAVEDO CEPEDA                 ADDRESS ON FILE
WILLIAM NEELY                         ADDRESS ON FILE
WILLIAM NELGNER                       ADDRESS ON FILE
WILLIAM NELSON                        ADDRESS ON FILE
WILLIAM NELSON                        ADDRESS ON FILE
WILLIAM NICHOLAS                      ADDRESS ON FILE
WILLIAM NIELSEN                       ADDRESS ON FILE
WILLIAM NOWICKI                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1977 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2202 of 2235

Claim Name                          Address Information
WILLIAM OBRIEN                      ADDRESS ON FILE
WILLIAM OCANA                       ADDRESS ON FILE
WILLIAM OLIPHANT                    ADDRESS ON FILE
WILLIAM OLIVER                      ADDRESS ON FILE
WILLIAM ORR                         ADDRESS ON FILE
WILLIAM ORR                         ADDRESS ON FILE
WILLIAM OVERBY                      ADDRESS ON FILE
WILLIAM PACHECO                     ADDRESS ON FILE
WILLIAM PAGE                        ADDRESS ON FILE
WILLIAM PAINTER                     ADDRESS ON FILE
WILLIAM PALCHAK                     ADDRESS ON FILE
WILLIAM PALMER                      ADDRESS ON FILE
WILLIAM PALMER                      ADDRESS ON FILE
WILLIAM PASCUAL                     ADDRESS ON FILE
WILLIAM PATTERSON                   ADDRESS ON FILE
WILLIAM PATTON                      ADDRESS ON FILE
WILLIAM PAWLUK                      ADDRESS ON FILE
WILLIAM PEARSON                     ADDRESS ON FILE
WILLIAM PETERS                      ADDRESS ON FILE
WILLIAM PETERSEN                    ADDRESS ON FILE
WILLIAM PETRUCCI                    ADDRESS ON FILE
WILLIAM PICKERD                     ADDRESS ON FILE
WILLIAM PLENTY                      ADDRESS ON FILE
WILLIAM POSEY                       ADDRESS ON FILE
WILLIAM POWELL                      ADDRESS ON FILE
WILLIAM POWELL                      ADDRESS ON FILE
WILLIAM POWELL                      ADDRESS ON FILE
WILLIAM RANSOM                      ADDRESS ON FILE
WILLIAM RAUCH                       ADDRESS ON FILE
WILLIAM RAWLINGS                    ADDRESS ON FILE
WILLIAM RAY                         ADDRESS ON FILE
WILLIAM RAYNOR                      ADDRESS ON FILE
WILLIAM REDD                        ADDRESS ON FILE
WILLIAM REED                        ADDRESS ON FILE
WILLIAM REED                        ADDRESS ON FILE
WILLIAM REID                        ADDRESS ON FILE
WILLIAM REYNOLDS                    ADDRESS ON FILE
WILLIAM REYNOLDS                    ADDRESS ON FILE
WILLIAM REYNOLDS JR                 ADDRESS ON FILE
WILLIAM RICHARDS                    ADDRESS ON FILE
WILLIAM RICHARDS                    ADDRESS ON FILE
WILLIAM RICHARDS                    ADDRESS ON FILE
WILLIAM RICHARDSON                  ADDRESS ON FILE
WILLIAM RICHARDSON                  ADDRESS ON FILE
WILLIAM RICHARDSON                  ADDRESS ON FILE
WILLIAM ROBBINS                     ADDRESS ON FILE
WILLIAM ROBENOLT                    ADDRESS ON FILE
WILLIAM ROBERTS                     ADDRESS ON FILE
WILLIAM ROBERTS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1978 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2203 of 2235

Claim Name                         Address Information
WILLIAM ROBERTSON                  ADDRESS ON FILE
WILLIAM ROBINSON                   ADDRESS ON FILE
WILLIAM RODRIGUEZ                  ADDRESS ON FILE
WILLIAM ROLF                       ADDRESS ON FILE
WILLIAM RONCALLO                   ADDRESS ON FILE
WILLIAM ROOK                       ADDRESS ON FILE
WILLIAM ROSCOE                     ADDRESS ON FILE
WILLIAM ROYSTON                    ADDRESS ON FILE
WILLIAM RUBINO                     ADDRESS ON FILE
WILLIAM RUCKER                     ADDRESS ON FILE
WILLIAM RUDOLPH                    ADDRESS ON FILE
WILLIAM RYAN                       ADDRESS ON FILE
WILLIAM SAMS                       ADDRESS ON FILE
WILLIAM SANDERS                    ADDRESS ON FILE
WILLIAM SARGENT                    ADDRESS ON FILE
WILLIAM SCHARA JR                  ADDRESS ON FILE
WILLIAM SCHIER                     ADDRESS ON FILE
WILLIAM SCHULTZ                    ADDRESS ON FILE
WILLIAM SCHWANDER                  ADDRESS ON FILE
WILLIAM SEIDEL                     ADDRESS ON FILE
WILLIAM SHARKEY                    ADDRESS ON FILE
WILLIAM SHEALY                     ADDRESS ON FILE
WILLIAM SHERRILL                   ADDRESS ON FILE
WILLIAM SHERWOOD                   ADDRESS ON FILE
WILLIAM SHIELDS                    ADDRESS ON FILE
WILLIAM SHUGARTS                   ADDRESS ON FILE
WILLIAM SHULTS                     ADDRESS ON FILE
WILLIAM SHULTZ                     ADDRESS ON FILE
WILLIAM SICKELS                    ADDRESS ON FILE
WILLIAM SIDOTI                     ADDRESS ON FILE
WILLIAM SIMMONS                    ADDRESS ON FILE
WILLIAM SINZINGER                  ADDRESS ON FILE
WILLIAM SLOVER                     ADDRESS ON FILE
WILLIAM SMALLS                     ADDRESS ON FILE
WILLIAM SMITH                      ADDRESS ON FILE
WILLIAM SMITH                      ADDRESS ON FILE
WILLIAM SMITH                      ADDRESS ON FILE
WILLIAM SOCKWELL                   ADDRESS ON FILE
WILLIAM SORM                       ADDRESS ON FILE
WILLIAM SPENCE                     ADDRESS ON FILE
WILLIAM SPIGGLE                    ADDRESS ON FILE
WILLIAM SPRAGGINS                  ADDRESS ON FILE
WILLIAM STAMPER                    ADDRESS ON FILE
WILLIAM STAMPS                     ADDRESS ON FILE
WILLIAM STEADMAN                   ADDRESS ON FILE
WILLIAM STEINKAMP                  ADDRESS ON FILE
WILLIAM STEPHENS                   ADDRESS ON FILE
WILLIAM STRICKLAND                 ADDRESS ON FILE
WILLIAM STROZYK                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1979 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2204 of 2235

Claim Name                         Address Information
WILLIAM STUBBS                     ADDRESS ON FILE
WILLIAM SUCKOW                     ADDRESS ON FILE
WILLIAM SUMMARELL                  ADDRESS ON FILE
WILLIAM SUND                       ADDRESS ON FILE
WILLIAM TALBOTT                    ADDRESS ON FILE
WILLIAM TAYLOR                     ADDRESS ON FILE
WILLIAM TAYLOR                     ADDRESS ON FILE
WILLIAM TAYLOR                     ADDRESS ON FILE
WILLIAM TEASLEY                    ADDRESS ON FILE
WILLIAM TEATS                      ADDRESS ON FILE
WILLIAM TEISHER                    ADDRESS ON FILE
WILLIAM TEMPLE                     ADDRESS ON FILE
WILLIAM TILLEY                     ADDRESS ON FILE
WILLIAM TRIPLETT                   ADDRESS ON FILE
WILLIAM TROMBLEY                   ADDRESS ON FILE
WILLIAM TUCKER                     ADDRESS ON FILE
WILLIAM TURER                      ADDRESS ON FILE
WILLIAM TURNER                     ADDRESS ON FILE
WILLIAM TURNER JR                  ADDRESS ON FILE
WILLIAM TURNIPSEED                 ADDRESS ON FILE
WILLIAM TYLER                      ADDRESS ON FILE
WILLIAM UPSHAW                     ADDRESS ON FILE
WILLIAM USHER                      ADDRESS ON FILE
WILLIAM USRY                       ADDRESS ON FILE
WILLIAM UTTERBACK                  ADDRESS ON FILE
WILLIAM VAN GIESON                 ADDRESS ON FILE
WILLIAM VAN PELT                   ADDRESS ON FILE
WILLIAM VARNEY                     ADDRESS ON FILE
WILLIAM VAUGHT                     ADDRESS ON FILE
WILLIAM VERNON                     ADDRESS ON FILE
WILLIAM VESSELS                    ADDRESS ON FILE
WILLIAM VIALE                      ADDRESS ON FILE
WILLIAM VO                         ADDRESS ON FILE
WILLIAM WADE                       ADDRESS ON FILE
WILLIAM WAGER                      ADDRESS ON FILE
WILLIAM WAGLE                      ADDRESS ON FILE
WILLIAM WALKER                     ADDRESS ON FILE
WILLIAM WALKER                     ADDRESS ON FILE
WILLIAM WALKER                     ADDRESS ON FILE
WILLIAM WALKER                     ADDRESS ON FILE
WILLIAM WALL                       ADDRESS ON FILE
WILLIAM WALTERS                    ADDRESS ON FILE
WILLIAM WARNER                     ADDRESS ON FILE
WILLIAM WASHOK                     ADDRESS ON FILE
WILLIAM WATKINS                    ADDRESS ON FILE
WILLIAM WATSON                     ADDRESS ON FILE
WILLIAM WATTS                      ADDRESS ON FILE
WILLIAM WATTS                      ADDRESS ON FILE
WILLIAM WEILAND                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1980 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2205 of 2235

Claim Name                            Address Information
WILLIAM WELLMAN                       ADDRESS ON FILE
WILLIAM WHITE                         ADDRESS ON FILE
WILLIAM WHITE                         ADDRESS ON FILE
WILLIAM WHITE                         ADDRESS ON FILE
WILLIAM WHITEMAN                      ADDRESS ON FILE
WILLIAM WIDMANN                       ADDRESS ON FILE
WILLIAM WILLIAMS                      ADDRESS ON FILE
WILLIAM WILSON                        ADDRESS ON FILE
WILLIAM WILSON                        ADDRESS ON FILE
WILLIAM WINGATE                       ADDRESS ON FILE
WILLIAM WINN                          ADDRESS ON FILE
WILLIAM WOOD                          ADDRESS ON FILE
WILLIAM WOODALL                       ADDRESS ON FILE
WILLIAM WOODS                         ADDRESS ON FILE
WILLIAM WOOLSEY                       ADDRESS ON FILE
WILLIAM WRIGHT                        ADDRESS ON FILE
WILLIAM YEAGER                        ADDRESS ON FILE
WILLIAM YEAGER                        ADDRESS ON FILE
WILLIAM YELDELL                       ADDRESS ON FILE
WILLIAM YOUMANS                       ADDRESS ON FILE
WILLIAM YOUNG                         ADDRESS ON FILE
WILLIAM ZAHUL                         ADDRESS ON FILE
WILLIAM ZEBECK                        ADDRESS ON FILE
WILLIAM ZYLESTRA                      ADDRESS ON FILE
WILLIAMS COLLINS                      ADDRESS ON FILE
WILLIAMS DISTRIBUTING                 880 BURNETT ROAD CHICOPEE MA 01021
WILLIAMSPORT MUNIC WATER AUTH         253 W FOURTH ST WILLIAMSPORT PA 17701
WILLIAMSPORT MUNIC WATER AUTH         PO BOX 185 WILLIAMSPORT PA 17703
WILLIAMSPORT MUNIC WATER AUTH         PO BOX 185 WILLIAMSPORT PA 17703-0185
WILLIAN BARBOZA                       ADDRESS ON FILE
WILLIAN RIGBY                         ADDRESS ON FILE
WILLIAN RIGBY                         ADDRESS ON FILE
WILLIE ANDERSON                       ADDRESS ON FILE
WILLIE BAILEY                         ADDRESS ON FILE
WILLIE BELL                           ADDRESS ON FILE
WILLIE BELLAMY                        ADDRESS ON FILE
WILLIE BOYD                           ADDRESS ON FILE
WILLIE BROWN                          ADDRESS ON FILE
WILLIE BROWN                          ADDRESS ON FILE
WILLIE CALHOUN                        ADDRESS ON FILE
WILLIE CLEMENTS                       ADDRESS ON FILE
WILLIE COLEMAN                        ADDRESS ON FILE
WILLIE DAILY                          ADDRESS ON FILE
WILLIE DARK                           ADDRESS ON FILE
WILLIE DAVIS                          ADDRESS ON FILE
WILLIE DEES                           ADDRESS ON FILE
WILLIE EDMOND                         ADDRESS ON FILE
WILLIE FENNELL                        ADDRESS ON FILE
WILLIE FLORENCE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1981 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2206 of 2235

Claim Name                         Address Information
WILLIE FUDGE                       ADDRESS ON FILE
WILLIE GAMMAGE                     ADDRESS ON FILE
WILLIE GRAHAM                      ADDRESS ON FILE
WILLIE GRAY                        ADDRESS ON FILE
WILLIE GRIZZARD                    ADDRESS ON FILE
WILLIE HALL                        ADDRESS ON FILE
WILLIE HARDY                       ADDRESS ON FILE
WILLIE HILL                        ADDRESS ON FILE
WILLIE HILLMAN                     ADDRESS ON FILE
WILLIE JACKSON                     ADDRESS ON FILE
WILLIE JOHNSON                     ADDRESS ON FILE
WILLIE JONES                       ADDRESS ON FILE
WILLIE JONES                       ADDRESS ON FILE
WILLIE JONES                       ADDRESS ON FILE
WILLIE JONES                       ADDRESS ON FILE
WILLIE KEYHEA                      ADDRESS ON FILE
WILLIE LADSON                      ADDRESS ON FILE
WILLIE LEE                         ADDRESS ON FILE
WILLIE LEWIS                       ADDRESS ON FILE
WILLIE LIPSCOMB                    ADDRESS ON FILE
WILLIE LIVINGSTONE                 ADDRESS ON FILE
WILLIE MANKER                      ADDRESS ON FILE
WILLIE MILLER                      ADDRESS ON FILE
WILLIE MONROE                      ADDRESS ON FILE
WILLIE NESMITH                     ADDRESS ON FILE
WILLIE ONEAL                       ADDRESS ON FILE
WILLIE OVERSTREET                  ADDRESS ON FILE
WILLIE OWNS                        ADDRESS ON FILE
WILLIE PERRY                       ADDRESS ON FILE
WILLIE PETERSON                    ADDRESS ON FILE
WILLIE PHILPOT                     ADDRESS ON FILE
WILLIE PICKETT IV                  ADDRESS ON FILE
WILLIE PITTS                       ADDRESS ON FILE
WILLIE RANSON                      ADDRESS ON FILE
WILLIE RICHARDS                    ADDRESS ON FILE
WILLIE RICHARDSON                  ADDRESS ON FILE
WILLIE ROBINSON                    ADDRESS ON FILE
WILLIE SANCHEZ                     ADDRESS ON FILE
WILLIE SANDERS                     ADDRESS ON FILE
WILLIE SIMS                        ADDRESS ON FILE
WILLIE SMITH                       ADDRESS ON FILE
WILLIE SMITH                       ADDRESS ON FILE
WILLIE SMITH                       ADDRESS ON FILE
WILLIE TRIPP                       ADDRESS ON FILE
WILLIE TURNER                      ADDRESS ON FILE
WILLIE WALK                        ADDRESS ON FILE
WILLIE WALKER                      ADDRESS ON FILE
WILLIE WALKER                      ADDRESS ON FILE
WILLIE WALKER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1982 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 2207 of 2235

Claim Name                              Address Information
WILLIE WEAVER                          ADDRESS ON FILE
WILLIE WILLS                           ADDRESS ON FILE
WILLIE-VASILIS EL                      ADDRESS ON FILE
WILLIEMAE BENBOW                       ADDRESS ON FILE
WILLIIAM WAGNER                        ADDRESS ON FILE
WILLINGBORO RETAIL PARTNERS LLC        307 FELLOWSHIP RD SUITE 300 MT LAUREL NJ 08054
WILLIS COMPTON                         ADDRESS ON FILE
WILLIS MIMS                            ADDRESS ON FILE
WILLIS OF TENNESSEE INC                26 CENTURY BLVD STE 101 NASHVILLE TN 37214-4614
WILLIS TOWERS WATSON SOUTHEAST INC     ATTN NEWTOWN JENNINGS 26 CENTURY BLVD NASHVILLE TN 37214
WILLIS TOWERS WATSON US LLC            PO BOX 292287 NASHVILLE TN 37229
WILLLIAM ANDERSON                      ADDRESS ON FILE
WILLOW FORD                            ADDRESS ON FILE
WILLOW PRESSLEY                        ADDRESS ON FILE
WILLOW VALLEY ASSOCIATES INC           100 WILLOW VALLEY LAKES DRIVE ATTN SHEILA ECKMAN WILLOW STREET PA 17584
WILLOW WILSON                          ADDRESS ON FILE
WILLY RADIO SERVICES                   3501 ALGONQUIN RD SUITE 358 ROLLING MEADOWS IL 60008
WILMA ASHER                            ADDRESS ON FILE
WILMA CANTARERO                        ADDRESS ON FILE
WILMA LUTTRELL                         ADDRESS ON FILE
WILMA RIVERA                           ADDRESS ON FILE
WILMA ROBINSON                         ADDRESS ON FILE
WILMA SKIDMORE                         ADDRESS ON FILE
WILMER VASQUEZ                         ADDRESS ON FILE
WILNER JOSEPH                          ADDRESS ON FILE
WILNET MARTINEZ RODRIGUEZ              ADDRESS ON FILE
WILROY SMITH                           ADDRESS ON FILE
WILSBACH DISTRIBUTORS INC              905 KATIE COURT HARRISBURG PA 17109
WILSON CESAIRE                         ADDRESS ON FILE
WILSON COUNTY                          PO BOX 580328 CHARLOTTE NC 28258-0328
WILSON COUNTY ABC STORE 7              RALEIGH ROAD ABC 4912 RALEIGH ROAD PARKWAY W WILSON NC 27895
WILSON ELSER MOSKOWITZ EDELMAN & DICKER 150 E 42ND ST NEW YORK NY 10017
WILSON HAMAN                           ADDRESS ON FILE
WILSON HARPER                          ADDRESS ON FILE
WILSON JENNINGS                        ADDRESS ON FILE
WILSON LAWN CARE                       4401 W CR 400 N MUNCIE IN 47304
WILSON PAULK                           ADDRESS ON FILE
WILSON RANDOLPH                        ADDRESS ON FILE
WILSON ROSARIO                         ADDRESS ON FILE
WILSON SCHOOL DISTRICT                 2601 GRANDVIEW BLVD WEST LAWN PA 19609
WILSON THERMEUS                        ADDRESS ON FILE
WILSON WARREN                          ADDRESS ON FILE
WILSON WILSON                          ADDRESS ON FILE
WILSON, DOMINIC                        ADDRESS ON FILE
WILSONS REFRIGERATION AND AC SERVICE   5941 US HWY 176 POMARIA SC 29126
INC
WIN PROPERTIES INC                     ATTN LANDLORD 10 RYE RIDGE PLAZA STE 200 RYE BROOK NY 10573
WINCHESTER CITY TREASURER              15 N CAMERON ST WINCHESTER VA 22601
WINCHESTER PLUMBING AND GAS SERVICES   8303 NORTH KENT STREET WINCHESTER VA 22601



Epiq Corporate Restructuring, LLC                                                                 Page 1983 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2208 of 2235

Claim Name                            Address Information
INC                                   8303 NORTH KENT STREET WINCHESTER VA 22601
WINCHESTER PUBLIC UTILITIES           ROUSS CITY HALL, 4TH FL 15 N CAMERON ST WINCHESTER VA 22601
WINCHESTER PUBLIC UTILITIES           PO BOX 75 WINCHESTER VA 22604
WINCHESTER PUBLIC UTILITIES           PO BOX 75 WINCHESTER VA 22604-0075
WINCHESTER RT LLC                     268 NEWMAN AVE HARRISONBURG VA 22801
WINCHESTER RT LLC                     268 NEWMAN AVE C/O LAYMAN LAW GROUP HARRISONBURG VA 22801
WINCHESTER RT LLC                     C/O PRIORITY PROPERTY MANAGEMENT, LLC 40 WEST WASHINGTON ST, SUITE 101 ATTN:
                                      ROY BROOKS HARRISONBURG VA 22802
WINDHAM DISTRIBUTING CO INC           PO BOX 1489 WILMINGTON NC 28402
WINDHAM WATER SEWER DEPT              COLLECTOR OF REVENUE PO BOX 257 WILLIMANTIC CT 06226-0257
WINDOW BUTLER                         661 STANDARD AVE MORGANTOWN WV 26501
WINDOW GENIE OF GREENSBURG            74 SHERRICK RD CONNELLSVILLE PA 15425
WINDSOR PARKE POA                     C/O RIVER CITY MANAGEMENT SVC PO BOX 105007 ATLANTA GA 30348
WINDSTREAM                            ATTN BETH RENAE WISE 1450 N CENTER POINT RD HIAWATHA IA 52233
WINDSTREAM                            1450 N CENTER POINT RD HIAWATHA IA 52233
WINDSTREAM COMMUNICATIONS             PO BOX 9001013 LOUISVILLE KY 40290
WINDSTREAM ENTERPRISE                 ATTN CORRESPONDENCE DIVISION 301 N MAIN ST GREENVILLE SC 29601
WINDSTREAM ENTERPRISE                 C/O WINDSTREAM COMMUNICATIONS ATTN PL CERTIFICATION 4001 RODNEY PARHAM RD MP
                                      1170 B1F212-12A LITTLE ROCKS AR 72212
WINE BEVERAGE MERCHANTS OF WV INC     PO BOX 2188 WEIRTON WV 26062
WINE FORTE                            ADDRESS ON FILE
WINE SELLERS                          ADDRESS ON FILE
WINEBOW GROUP MID ATLANTIC SOUTH      PO BOX 1540 ASHLAND VA 23005
WINFIELD VARNER                       ADDRESS ON FILE
WINFIELD WILLIS                       ADDRESS ON FILE
WINFRED COX                           ADDRESS ON FILE
WINFRED DENNIS                        ADDRESS ON FILE
WINFRED WASHINGTON                    ADDRESS ON FILE
WINGER CONTRACTING COMPANY            1525 AVENUE O PO BOX 637 FORT DODGE IA 52501-0637
WINGMAN BEVERAGE                      4560 NEWCOMB AVE MONTGOMERY AL 36108
WINIFRED ALEXANDER                    ADDRESS ON FILE
WINNIE RICHARDS                       ADDRESS ON FILE
WINSLOW TRICE                         ADDRESS ON FILE
WINSTON GLADSTONE                     ADDRESS ON FILE
WINSTON HILL                          ADDRESS ON FILE
WINSTON JOHNSON                       ADDRESS ON FILE
WINSTON LEHR                          ADDRESS ON FILE
WINSTON MCRAE                         ADDRESS ON FILE
WINSTON WEBB                          ADDRESS ON FILE
WINTER BERRY                          ADDRESS ON FILE
WINTER HAVEN HOSPITAL                 PO BOX 743545 ATLANTA GA 30374
WINTER JULIAN                         ADDRESS ON FILE
WINTER MCCREADY                       ADDRESS ON FILE
WINTER PARK TOWN CENTER LTD           C/O CASTO SOUTHEAST REALTY SERVICES, LLC 5391 LAKEWOOD RANCH BLVD., STE 100
                                      ATTN: LEGAL DEPT SARASOTA FL 34240
WINTER PARK TOWN CENTER, LTD          WINTER PARK TOWN CENTER, LTD. C/O CASTO 5391 LAKEWOOD ATTN: LEGAL DEPT
                                      SARASOTA FL 34240
WINTER PARK TOWN CENTER, LTD          WINTER PARK TOWN CENTER, LTD. C/O CASTO 250 CIVIC CENTER DRIVE, STE 500 ATTN:
                                      LEGAL DEPT COLUMBUS OH 43215
WINTER RIFFLE                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                             Page 1984 OF 2008
                                                  RUBY TUESDAY
                        Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 2209 of 2235

Claim Name                              Address Information
WINTERS CHAPEL PLAZA LLC               2456 KINGS ARMS POINT NE ATTN: CHAN MI JEFFERS ATLANTA GA 30345
WIRLYN CRUZ RODRIGUEZ                  ADDRESS ON FILE
WISCONSIN DEPARTMENT OF HEALTH SERVICES DIVISION OF MEDICAID SERVICES PO BOX 309 MADISON WI 53707-0309
WISCONSIN DEPARTMENT OF REVENUE        PO BOX 930208 MILWAUKEE WI 53293
WISCONSIN DEPT OF REVENUE              2135 RIMROCK RD MADISON WI 53713
WISCONSIN DEPT OF WORKFORCE DEVELOPMENT 201 E WASHINGTON AVENUE MASION WI 53703
WISCONSIN DEPT OF WORKFORCE DEVELOPMENT PO BOX 7946 MASION WI 53707-7946
WISCONSIN DPARTMENT OF REVENUE         WISCONSIN DPARTMENT OF REVENUE PO BOX 930931 MILWAUKEE WI 53293-0931
WISCONSIN STATE TREASURER              UNCLAIMED PROPERTY UNIT OFFICE OF THE ST TREASURER P O BOX 2114 MADISON WI
                                       53701
WISDOM MOSS                            ADDRESS ON FILE
WITHHOLDING TAX                        KANSAS DEPARTMENT OF REVENUE 915 SW HARRISON STREET TOPEKA KS 66625-0002
WITHLACOOCHEE RIVER ELEC COOP          14651 21ST ST DADE CITY FL 33523
WITHLACOOCHEE RIVER ELEC COOP          PO BOX 278 DADE CITY FL 33526
WLLY RADIO                             3501 ALGONQUIN RD SUITE 358 ROLLING MEADOWS IL 60008
WMUA                                   433 JOHN F KENNEDY WAY WILLINGBORO NJ 08046-2119
WN BUILDERS INC                        18456 GRAVEL HILL RD GEORGETOWN DE 19947
WN BUILDERS INC                        PO BOX 734 LEWES DE 19958
WNC FARMERS MARKET                     PO BOX 16528 ASHEVILLE NC 28816
WNY LAWN AND LANDSCAPE                 PO BOX 135 DEPEW NY 14043
WOLF POPPER LLP                        845 3RD AVE FL 12 NEW YORK NY 10022-6662
WOLFE COUNTY FISCAL COURT              PO BOX 429 CAMPTON KY 41301
WOLVERINE PACKING COMPANY              2535 RIVARD DETROIT MI 48207
WONDERFUL WILLIAMS                     ADDRESS ON FILE
WOOD COUNTY FIRE SERVICE BOARD         PO BOX 1985 PARKERSBURG WV 26102
WOOD CREST POINT                       162 HINER RD HOMER CITY PA 15748
WOODIE RHODES                          ADDRESS ON FILE
WOODINGTON LAWN CARE INC               2942 MATTHEW DR ROCKLEDGE FL 32955
WOODLANDS SQUARE CRP LLC               PO BOX 209360 AUSTIN TX 78720
WOODLANDS SQUARE CRP LLC               PO BOX 209360 AUSTIN TX 78720-9360
WOODROW ROBERSON                       ADDRESS ON FILE
WOODROW WILSON                         ADDRESS ON FILE
WOODS WINDOW CLEANING                  5781 INDIAN CREEK CIR CANTON OH 44718
WOODSONS WORKSHOP LLC                  114 MULLENS ST COAL CITY WV 25823
WOOLDRIDGE CARPET CLEANING             703 COUNTY RD 712 JONESBORO AR 72401
WORCESTER COUNTY                       PO BOX 64390 OFFICE OF THE TREASURER BALTIMORE MD 21264-4390
WORCESTER COUNTY HEALTH DEPT           13070 ST MARTINS NECK RD BISHOPVILLE MD 21813
WORKERS COMPENSATION RX SOLUTIONS      PO BOX 654151 DALLAS TX 75265
WORKFORCE INTELLIGENCE                 14785 PRESTON ROAD SUITE 290 DALLAS TX 75254
WORKFORCE WEST VIRGINIA                CONTRIBUTION ACCOUNTING PO BOX 106 CHARLESTON WV 25321-0106
WORLD BEVERAGE SYSTEMS INC             25340 JOHN R RD MADISON HEIGHTS MI 48071
WORLD FUEL SERVICES                    2458 PAYSPHERE CIRCLE CHICAGO IL 60674
WORLD TRAVEL SERVICE INC               2160 LAKESIDE CENTRE WAY SUITE THREE LAKESIDE CENTRE ATTN MITZI HUBBARD
                                       KNOXVILLE TN 37922
WORLD TRAVEL SERVICE INC               ATTN LAMAR SHULER, PRESIDENT 10201 PARKSIDE DR KNOXVILLE TN 37922
WORLD WINES AND LIQUOR                 8760 MENTOR AVE MENTOR OH 44060
WORLDPAY LLC                           F/K/A VANTIV LLC 28 VALLEY RD MONTCLAIR NJ 07042-2709
WORLDPAY LLC                           8500 GOVERNORS HILL DR SYMMES TOWNSHIP OH 45249
WOW                                    PO BOX 70999 CHARLOTTE NC 28272



Epiq Corporate Restructuring, LLC                                                               Page 1985 OF 2008
                                                RUBY TUESDAY
                       Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                 Service List
                                                                            Page 2210 of 2235

Claim Name                            Address Information
WRAITH PERRON                         ADDRESS ON FILE
WREN HARRIS                           ADDRESS ON FILE
WRENTHAM BOARD OF HEALTH              79 SOUTH ST WRENTHAM MA 02093
WRENTHAM VILLAGE PREMIUM OUTLETS      PO BOX 822920 TENANT ID WRE RUBYTU PHILADELPHIA PA 19182
WRENTHAM VILLAGE PREMIUM OUTLETS      ATTENTION: PREMIUM OUTLETS C/O SIMON PROPERTY GROUP 225 WEST WASHINGTON STREET
                                      INDIANAPOLIS IN 46204-3438
WRENTHAM VILLAGE PREMIUM OUTLETS      ATTENTION: GENERAL COUNSEL C/O SIMON PROPERTY GROUP 225 WEST WASHINGTON STREET
                                      INDIANAPOLIS IN 46204-3438
WRIGHT BEVERAGE DISTRIBUTING          3165 BRIGHTON HENRIETTA TOWNLINE RD ROCHESTER NY 14623
WRIGHT WISNER DISTRIBUTING            3165 BRIGHTON HENRIETTA TOWNLINE RD ROCHESTER NY 14623
WS ASSET MANAGEMENT, INC.             33 BOYLSTON STREET SUITE 3000 CHESTNUT HILL MA 02467
WSSC                                  14501 SWEITZER LANE LAUREL MD 20707
WUILLIAN CARMONA                      ADDRESS ON FILE
WUNDER WINDOWS                        558 BEVERLY DR MAGNOLIA NJ 08049
WUNDER WINDOWS LLC                    558 BEVERLY DR MAGNOLIA NJ 08049
WV DEPT OF HEALTH & HUMAN RESOURCES   BUREAU FOR PUBLIC HEALTH OFFICE OF THE COMISSIONER 350 CAPITOL ST, RM 702
                                      CHARLESTON WV 25301
WV DIVISION OF HIGHWAYS TREAS RPD     PO BOX 11013 CHARLESTON WV 25339
WYATT BERNSTEIN                       ADDRESS ON FILE
WYATT BREHM                           ADDRESS ON FILE
WYATT BROCK                           ADDRESS ON FILE
WYATT BRUCE                           ADDRESS ON FILE
WYATT CUCULIS                         ADDRESS ON FILE
WYATT GODWIN                          ADDRESS ON FILE
WYATT HARVELL                         ADDRESS ON FILE
WYATT HELD                            ADDRESS ON FILE
WYATT HIGBEE                          ADDRESS ON FILE
WYATT HINES                           ADDRESS ON FILE
WYATT MCCONCHIE                       ADDRESS ON FILE
WYATT MILTON                          ADDRESS ON FILE
WYATT OPALINSKI                       ADDRESS ON FILE
WYATT PRENTISS                        ADDRESS ON FILE
WYATT WOLFE                           ADDRESS ON FILE
WYMAN BURNS                           ADDRESS ON FILE
WYNDELL MOORE                         ADDRESS ON FILE
WYNTER WILLIAMS                       ADDRESS ON FILE
WYOMING DEPARTMENT OF HEALTH          401 HATHAWAY BUILDING CHEYENNE WY 82002
WYOMING DEPT OF REVENUE               122 WEST 25TH STREET, 2ND FLOOR WEST CHEYENNE WY 82002-0110
WYOMING DEPT OF WORKFORCE SERVICES    1510 EAST PERSHING BLVD WEST WING CHEYENNE WY 82002
WYSUN REEVES                          ADDRESS ON FILE
WYTHE COUNTY HEALTH DEPT              290 S 6TH ST STE 300 WYTHEVILLE VA 24382
WYUSEI NEGMYDDIN                      ADDRESS ON FILE
XAIVER HALL                           ADDRESS ON FILE
XANDER ZYSK                           ADDRESS ON FILE
XARIANA ROBERTS                       ADDRESS ON FILE
XAUDDINA WHITTINGTON                  ADDRESS ON FILE
XAVIAR GREEN                          ADDRESS ON FILE
XAVIAR PATTERSON                      ADDRESS ON FILE
XAVIAR VALENCIA                       ADDRESS ON FILE
XAVIER ACOSTA                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 1986 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                      Page 2211 of 2235

Claim Name                           Address Information
XAVIER ADAMS-STEWART                 ADDRESS ON FILE
XAVIER ALLEN                         ADDRESS ON FILE
XAVIER ANDREWS                       ADDRESS ON FILE
XAVIER ANDRO                         ADDRESS ON FILE
XAVIER BENNETT                       ADDRESS ON FILE
XAVIER BRYANT                        ADDRESS ON FILE
XAVIER CALDWELL                      ADDRESS ON FILE
XAVIER CARDONA                       ADDRESS ON FILE
XAVIER CHRISCO                       ADDRESS ON FILE
XAVIER CLEVENGER                     ADDRESS ON FILE
XAVIER COLEMAN                       ADDRESS ON FILE
XAVIER CORNELIUS                     ADDRESS ON FILE
XAVIER CURRY                         ADDRESS ON FILE
XAVIER DOCTOR                        ADDRESS ON FILE
XAVIER DOVER                         ADDRESS ON FILE
XAVIER ELLER                         ADDRESS ON FILE
XAVIER ELLISON                       ADDRESS ON FILE
XAVIER FAYSON                        ADDRESS ON FILE
XAVIER FERGUSON                      ADDRESS ON FILE
XAVIER FOSTER                        ADDRESS ON FILE
XAVIER GARDNER                       ADDRESS ON FILE
XAVIER GLOVER                        ADDRESS ON FILE
XAVIER GREEN                         ADDRESS ON FILE
XAVIER GREEN                         ADDRESS ON FILE
XAVIER HAMILTON                      ADDRESS ON FILE
XAVIER HAMILTON                      ADDRESS ON FILE
XAVIER HARRIS                        ADDRESS ON FILE
XAVIER HEARD                         ADDRESS ON FILE
XAVIER HERNANDEZ                     ADDRESS ON FILE
XAVIER JABARY                        ADDRESS ON FILE
XAVIER JACKSON                       ADDRESS ON FILE
XAVIER JONES                         ADDRESS ON FILE
XAVIER MALDONADO                     ADDRESS ON FILE
XAVIER MAUZON                        ADDRESS ON FILE
XAVIER MILLER                        ADDRESS ON FILE
XAVIER MINOR                         ADDRESS ON FILE
XAVIER MURILLO                       ADDRESS ON FILE
XAVIER PALMER                        ADDRESS ON FILE
XAVIER PERRY                         ADDRESS ON FILE
XAVIER PLATT                         ADDRESS ON FILE
XAVIER PRATER                        ADDRESS ON FILE
XAVIER ROBERTS                       ADDRESS ON FILE
XAVIER ROBINSON                      ADDRESS ON FILE
XAVIER SCOTT                         ADDRESS ON FILE
XAVIER SMITH                         ADDRESS ON FILE
XAVIER STEVENSON                     ADDRESS ON FILE
XAVIER STOREY                        ADDRESS ON FILE
XAVIER SYDNOR                        ADDRESS ON FILE
XAVIER WATSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 1987 OF 2008
                                               RUBY TUESDAY
                       Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2212 of 2235

Claim Name                           Address Information
XAVIER WILLIAMS                      ADDRESS ON FILE
XAVIER WRIGHT                        ADDRESS ON FILE
XAVIERA WEAVER                       ADDRESS ON FILE
XAYDEN PRIDE                         ADDRESS ON FILE
XCEL ENERGY                          PUBLIC SVC COMPANY OF COLORADO PO BOX 9477 MINNEAPOLIS MN 55484
XCEL ENERGY                          P O BOX 9477 MINNEAPOLIS MN 55484
XCEL ENERGY                          PUBLIC SVC COMPANY OF COLORADO PO BOX 9477 MINNEAPOLIS MN 55484-9477
XCEL ENERGY                          NORTHERN STATES POWER PO BOX 9477 MINNEAPOLIS MN 55484-9477
XCEL ENERGY                          ATTN BANKRUPTCY DIVISION PO BOX 9477 MINNEAPOLIS MN 55840
XENA HENRIQUEZ                       ADDRESS ON FILE
XENA THOMPSON                        ADDRESS ON FILE
XENA TURNER                          ADDRESS ON FILE
XENEIA SORRELL                       ADDRESS ON FILE
XENOPHEN KEYS                        ADDRESS ON FILE
XHAA CLARKE                          ADDRESS ON FILE
XIAGHNA TATE                         ADDRESS ON FILE
XIANA FONTNO                         ADDRESS ON FILE
XIANSZELLE BAILEY                    ADDRESS ON FILE
XIAOXUE MA                           ADDRESS ON FILE
XINGMAO PENG                         ADDRESS ON FILE
XINIA LUNA                           ADDRESS ON FILE
XIOMARA ORTIZ                        ADDRESS ON FILE
XIOMARA PINEDA                       ADDRESS ON FILE
XIOMARA TARACHE                      ADDRESS ON FILE
XIOVETTE ARTILES                     ADDRESS ON FILE
XITRAVION CARROLL                    ADDRESS ON FILE
XTREME PRESSURE WASHING              410 KEMP AVE TRONTON OH 45638
XTREME PRESSURE WASHING              410 KEMP AVE IRONTON OH 45638
XX WARNING BANK INCOME LEASE         RENASANT BANK 209 TROY STREET TUPELO MS 38804
XXVI HOLDINGS INC                    DEPARTMENT 33654 PO BOX 39000 SAN FRANCISCO CA 94139
XYANA HARRELL                        ADDRESS ON FILE
XYLAE JENKINS                        ADDRESS ON FILE
XYLIA HUTCHESON                      ADDRESS ON FILE
XZADRIEN BRYANT                      ADDRESS ON FILE
XZAVIER DURHAM                       ADDRESS ON FILE
XZAVIER PRICE                        ADDRESS ON FILE
XZAVIEST REESE                       ADDRESS ON FILE
XZAVION JONES                        ADDRESS ON FILE
XZAVION MCFARLAND                    ADDRESS ON FILE
YABILYNN CUELLAR GARCIA              ADDRESS ON FILE
YACHAL SHACKELFORD                   ADDRESS ON FILE
YADASMARIE MARTINEZ                  ADDRESS ON FILE
YADIEL SANCHEZ ROSARIO               ADDRESS ON FILE
YADIRA BARRERA-LOPEZ                 ADDRESS ON FILE
YAFETH MURILLO                       ADDRESS ON FILE
YAFIYA MCDOWELL                      ADDRESS ON FILE
YAHMIR HOLMES                        ADDRESS ON FILE
YAHNIQUE MILLER                      ADDRESS ON FILE
YAHOSHUA SHABAZZ                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1988 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 2213 of 2235

Claim Name                            Address Information
YAIRA CASTRO                          ADDRESS ON FILE
YAIRA OJEDA                           ADDRESS ON FILE
YAIRIS GONZALEZ MARTINEZ              ADDRESS ON FILE
YAITZA COLICCHIO                      ADDRESS ON FILE
YAJAIRA BISONO MICKLES                ADDRESS ON FILE
YAJAIRA LUGO                          ADDRESS ON FILE
YAJAIRA SANCHEZ                       ADDRESS ON FILE
YAKARI BRANCH                         ADDRESS ON FILE
YAKEISHA STEVENS                      ADDRESS ON FILE
YAKIYAH DIXON                         ADDRESS ON FILE
YAKUP ERGUL                           ADDRESS ON FILE
YALANDA WILLIAMS                      ADDRESS ON FILE
YALE VIRGINIA BEACH ASSOC LLC         C/O YALE REALTY SERVICES CORP 10 NEW KING STREET STE 102 WHITE PLAINS NY 10604
YALESQUIZ VELASQUEZ                   ADDRESS ON FILE
YALONNIE FENELON                      ADDRESS ON FILE
YAMIL ALICEA                          ADDRESS ON FILE
YAMIL CAMACHO                         ADDRESS ON FILE
YAMILET DALMAU                        ADDRESS ON FILE
YAMILET RAMIREZ ESTRADA               ADDRESS ON FILE
YAMILET VELASQUEZ                     ADDRESS ON FILE
YAMILETTE ARCE                        ADDRESS ON FILE
YAMILEX ALVAREZ                       ADDRESS ON FILE
YAMILEX RIVAS                         ADDRESS ON FILE
YAMILEX RODRGIUEZ                     ADDRESS ON FILE
YAMILKA PINTO                         ADDRESS ON FILE
YAMILKA REYES                         ADDRESS ON FILE
YAMILLEX LIRIANO                      ADDRESS ON FILE
YAMINAH LEE                           ADDRESS ON FILE
YAMIR MACIAS                          ADDRESS ON FILE
YAMUNAJI ENTERPRISE                   1505 POWELL ST NORRISTOWN PA 19401
YANA BELOUSSOVA                       ADDRESS ON FILE
YANA MADRID                           ADDRESS ON FILE
YANAII WILSON                         ADDRESS ON FILE
YANARDINE JEANTY                      ADDRESS ON FILE
YANARETH VEGA                         ADDRESS ON FILE
YANCY MUSGRAVE                        ADDRESS ON FILE
YANELIS GONZALEZ                      ADDRESS ON FILE
YANESSA SANTIAGO                      ADDRESS ON FILE
YANIELA CHARARAN                      ADDRESS ON FILE
YANIQUE MCKINNIE                      ADDRESS ON FILE
YANIRA LOPEZ SANTIAGO                 ADDRESS ON FILE
YANIRA MADRID                         ADDRESS ON FILE
YANIRA MALDONADO                      ADDRESS ON FILE
YANKEE GAS COMPANY                    D/B/A EVERSOURCE ATTN LEGAL, HONOR HEALTH 104 SELDEN AVE BERLIN CT 06037
YANKEE GAS COMPANY                    PO BOX 2899 HARTFORD 06101
YANNA PRICE                           ADDRESS ON FILE
YANTA ANDERSON                        ADDRESS ON FILE
YANY JIMENEZ                          ADDRESS ON FILE
YAQUELCI WEIGLE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 1989 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2214 of 2235

Claim Name                            Address Information
YARA DEROUX                           ADDRESS ON FILE
YARD BARBER LANDSCAPE SERVICES        1240 CRESTVIEW DR WYTHEVILLE VA 24382
YARD HOME CARE GIANT INC              JIM BEAL 78 REGINALD LANE LEWISTON ME 04240
YARD MAX LAWN CARE LLC                9967 C TOM TRAIL TALLAHASSEE FL 32317
YARDMASTER                            1447 NORTH RIDGE ROAD PAINESVILLE OH 44077
YARDMASTER INC                        1447 N RIDGE RD PAINESVILLE OH 44077
YARDSMAN LAWN SERVICE LLC             4412 MAPLE LANE NORTHPORT AL 35473
YARELIS RIVERA                        ADDRESS ON FILE
YARIBEY LIRA                          ADDRESS ON FILE
YARITZA SANTIAGO                      ADDRESS ON FILE
YARITZA SMITH                         ADDRESS ON FILE
YARNELL JENKINS                       ADDRESS ON FILE
YASAIRY ZACARIAS                      ADDRESS ON FILE
YASHEEN ALEXANDER                     ADDRESS ON FILE
YASHIKA HILL                          ADDRESS ON FILE
YASHIRA MASRTINEZ                     ADDRESS ON FILE
YASIA HOWARD                          ADDRESS ON FILE
YASIR DURANT                          ADDRESS ON FILE
YASMEEN BURGESS                       ADDRESS ON FILE
YASMEEN MITCHELL                      ADDRESS ON FILE
YASMEEN TAYLOR                        ADDRESS ON FILE
YASMEEN WALLER                        ADDRESS ON FILE
YASMEEN WORKMAN                       ADDRESS ON FILE
YASMIN BROWN                          ADDRESS ON FILE
YASMIN FELIX                          ADDRESS ON FILE
YASMIN HERCULES                       ADDRESS ON FILE
YASMIN JAMA                           ADDRESS ON FILE
YASMIN REYES MARTINEZ                 ADDRESS ON FILE
YASMIN ROHENA                         ADDRESS ON FILE
YASMIN ROSA                           ADDRESS ON FILE
YASMIN WHITE                          ADDRESS ON FILE
YASMIN WILLIAMS                       ADDRESS ON FILE
YASMIN ZUNIGA                         ADDRESS ON FILE
YASMINE AGEE                          ADDRESS ON FILE
YASMINE BIFFLE                        ADDRESS ON FILE
YASMINE BOLDEN                        ADDRESS ON FILE
YASMINE DRUMMOND                      ADDRESS ON FILE
YASMINE HOLMES                        ADDRESS ON FILE
YASMINE MELVIN                        ADDRESS ON FILE
YASMINE PETTAWAY                      ADDRESS ON FILE
YASMINE PHIPPS                        ADDRESS ON FILE
YASMINE POGUE                         ADDRESS ON FILE
YASMINE PURVIANCE                     ADDRESS ON FILE
YASMINE ROLLINS                       ADDRESS ON FILE
YASMINE ROMERO                        ADDRESS ON FILE
YASMINE SMITH                         ADDRESS ON FILE
YASMINE SUMMERSET                     ADDRESS ON FILE
YASMINE ZAYED                         ADDRESS ON FILE
YASSMINE BURGESS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1990 OF 2008
                                                  RUBY TUESDAY
                       Case 20-12456-JTD      Doc 701   Filed 12/11/20
                                                   Service List
                                                                               Page 2215 of 2235

Claim Name                              Address Information
YASUET MARTINEZ                         ADDRESS ON FILE
YATB                                    240 WEST ST GETTYSBURG PA 17325-2509
YAVONNA WYNN                            ADDRESS ON FILE
YAW YEBOAH-TACHIE                       ADDRESS ON FILE
YAWANDA HARGROVE                        ADDRESS ON FILE
YAYLAH TRUJILLO                         ADDRESS ON FILE
YAZBEL VAZQUEZ                          ADDRESS ON FILE
YAZMEEN BROWN                           ADDRESS ON FILE
YAZMIN MARTINEZ                         ADDRESS ON FILE
YAZMIN SERNA                            ADDRESS ON FILE
YEALLA MITCHELL                         ADDRESS ON FILE
YECICA BOLIVAR                          ADDRESS ON FILE
YEDANI RUEDA-SANCHEZ                    ADDRESS ON FILE
YEIHRA RAMOS                            ADDRESS ON FILE
YELLOW VAN CLEANING SERVICES            206 E 6TH STREET KEARNEY NE 68847
YELLOWSTONE LANDSCAPE LLC               PO BOX 936347 ATLANTA GA 31193-6347
YENIFER QUINTANA-QUINONES               ADDRESS ON FILE
YENIS DIAZ                              ADDRESS ON FILE
YENNY LOPEZ                             ADDRESS ON FILE
YENTL HUNT                              ADDRESS ON FILE
YENY FLORES                             ADDRESS ON FILE
YERALDINE RODRIGUEZ                     ADDRESS ON FILE
YERISON OSORIA                          ADDRESS ON FILE
YESCO CINCINNATI                        1210 W EADS PARKWAY LAWRENCEBURG IN 47025
YESCO GREATER BALTIMORE/DELAWARE AREA   459 OLD AIRPORT RD NEW CASTLE DE 19720
YESCO HAMPTON ROADS LLC                 719 INDUSTRIAL PARK DR STE C NEWPORT NEWS VA 23608
YESCO NASHVILLE                         603 N MAIN STREET GOODLETTSVILLE TN 37072
YESCO SIGN & LIGHTING SERVICE           CONCORD NASHUA 322 W MAIN STREET SUITE 127 TILTON NH 03276
YESCO SIGN AND LIGHTING SERVICES        1801 RUSSELL BLVD ST LOUIS MO 63104
YESCO SIGN AND LIGHTING TRIAD CHARLOTTE 3400 W WENDOVER AVE STE B GREENSBORO NC 27407
YESENIA CACERES                         ADDRESS ON FILE
YESENIA DIAZ                            ADDRESS ON FILE
YESENIA DOLORES GARCIA                  ADDRESS ON FILE
YESENIA FAZEL                           ADDRESS ON FILE
YESENIA GARCIA                          ADDRESS ON FILE
YESENIA MONTES                          ADDRESS ON FILE
YESENIA RIVERA                          ADDRESS ON FILE
YESENIA RODRIGUEZ                       ADDRESS ON FILE
YESENIA TORRES                          ADDRESS ON FILE
YESHAI CALLAGHAN                        ADDRESS ON FILE
YESHUA REESE                            ADDRESS ON FILE
YESICA COLORADO JIMENEZ                 ADDRESS ON FILE
YESMARIE NIEVES                         ADDRESS ON FILE
YESSENIA CRUZ                           ADDRESS ON FILE
YESSENIA VILAR                          ADDRESS ON FILE
YESSICA GOMEZ                           ADDRESS ON FILE
YESSICA RIVAS                           ADDRESS ON FILE
YESSINA GALLAHAN                        ADDRESS ON FILE
YESSLY VASQUEZ                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 1991 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2216 of 2235

Claim Name                            Address Information
YEZENIA SANCHEZ                       ADDRESS ON FILE
YHTOMITA DAVIS                        ADDRESS ON FILE
YIMMY CANDELO OROBIO                  ADDRESS ON FILE
YINGGE TANG                           ADDRESS ON FILE
YIRA PAZ                              ADDRESS ON FILE
YIRA ROLDAN                           ADDRESS ON FILE
YKOIA COOK                            ADDRESS ON FILE
YLONDA WHITEHEAD                      ADDRESS ON FILE
YMAN TAYLOR                           ADDRESS ON FILE
YOANN COLLAZO                         ADDRESS ON FILE
YODIT BERHAN                          ADDRESS ON FILE
YODIT ROSENBAUER                      ADDRESS ON FILE
YOEL BANOBRE                          ADDRESS ON FILE
YOHAN HERRERA                         ADDRESS ON FILE
YOHANNES BENTE                        ADDRESS ON FILE
YOHANNY MONTES                        ADDRESS ON FILE
YOKO GAMBRILL                         ADDRESS ON FILE
YOLANDA BENNETT                       ADDRESS ON FILE
YOLANDA BROWN                         ADDRESS ON FILE
YOLANDA DANIELS                       ADDRESS ON FILE
YOLANDA EPPS                          ADDRESS ON FILE
YOLANDA GARVIN                        ADDRESS ON FILE
YOLANDA HILLSMAN                      ADDRESS ON FILE
YOLANDA HUMPHREY                      ADDRESS ON FILE
YOLANDA KELLY                         ADDRESS ON FILE
YOLANDA KING                          ADDRESS ON FILE
YOLANDA LEE                           ADDRESS ON FILE
YOLANDA LOPEZ                         ADDRESS ON FILE
YOLANDA MACK                          ADDRESS ON FILE
YOLANDA MARTZ                         ADDRESS ON FILE
YOLANDA MCBRIDE                       ADDRESS ON FILE
YOLANDA MEJIA                         ADDRESS ON FILE
YOLANDA MENDEZ                        ADDRESS ON FILE
YOLANDA PRIETO                        ADDRESS ON FILE
YOLANDA REYES                         ADDRESS ON FILE
YOLANDA ROSEBORO                      ADDRESS ON FILE
YOLANDA SHEPARD                       ADDRESS ON FILE
YOLANDA SPRINGS                       ADDRESS ON FILE
YOLANDA WILLIAMS                      ADDRESS ON FILE
YOLANDA WINGARD                       ADDRESS ON FILE
YOLANDA WRIGHT                        ADDRESS ON FILE
YOLANDE MATOKO MAKABA                 ADDRESS ON FILE
YOLINDA BENITEZ REYES                 ADDRESS ON FILE
YOLONDA LYNUM                         ADDRESS ON FILE
YOMALIZ ADAMS                         ADDRESS ON FILE
YOMI SIMA                             ADDRESS ON FILE
YONG GOODRICH                         ADDRESS ON FILE
YONG-HUI GULICK                       ADDRESS ON FILE
YORDANGEL DENIS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1992 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                              Page 2217 of 2235

Claim Name                            Address Information
YOREEL WILSON                         ADDRESS ON FILE
YORK ADAMS TAX BUREAU                 1405 NORTH DUKE STREET PO BOX 15627 YORK PA 17405
YORK ADAMS TAX BUREAU                 PO BOX 15627 YORK PA 17405
YORK ADAMS TAX BUREAU - EIT           PO BOX 15627 YORK PA 17405
YORK ADAMS TAX BUREAU - LST           1405 NORTH DUKE STREET PO BOX 15627 YORK PA 17405
YORK COUNTY NATURAL GAS AUTH          979 W MAIN ST ROCK HILL SC 29730
YORK COUNTY NATURAL GAS AUTH          PO BOX 11907 ROCK HILL SC 29731
YORK HOSPITAL                         1001 S GEORGE ST YORK PA 17403
YOSAN EARLE                           ADDRESS ON FILE
YOSELIN BLANCO                        ADDRESS ON FILE
YOSHUA MEDINA                         ADDRESS ON FILE
YOSSELIN CLAROS                       ADDRESS ON FILE
YOUCEF SOUISRI                        ADDRESS ON FILE
YOUENSOO CHANG                        ADDRESS ON FILE
YOUNCEY ROMEUS                        ADDRESS ON FILE
YOUNCIA JOHNSON                       ADDRESS ON FILE
YOUNG ELECTRIC SIGN COMPANY           1148 S 300 W SALT LAKE CITY UT 84101-3053
YOUNG MANN INC                        PO BOX 496 EAGLEVILLE PA 19408-0496
YOUNGS MARKET COMPANY OF ARIZONA      402 SOUTH 54TH PLACE PHOENIX AZ 85034
YOUNGSTOWN WATER DEPARTMENT           PO BOX 94612 CLEVELAND OH 44101
YOUNGSTOWN WATER DEPARTMENT           CITY HALL, 1ST FL 26 S PHELPS ST YOUNGSTOWN OH 44503
YOUR COMPLETE LAWN CARE               18 BRIDGESTONE LN DOUGLASVILLE GA 30134
YOUR MAINTENANCE DEPT                 9656 VISTA LANE COMMERCE TWP MI MI 48382
YOUSEF LUNDI                          ADDRESS ON FILE
YOUSSEF FQUIHI                        ADDRESS ON FILE
YOZMEENDA DANIELS                     ADDRESS ON FILE
YSABELLA SANDERS                      ADDRESS ON FILE
YSMAEL MUNOZ                          ADDRESS ON FILE
YSTEIN MITCHELL                       ADDRESS ON FILE
YU CHING HSU                          109 HARVEY DRIVE STATESBORO GA 30458
YU-CHING HSU                          102 BRANNEN STREET STATESBORO GA 30458
YUAN BUGGAGE                          ADDRESS ON FILE
YUAN JULIA ZHAO                       ADDRESS ON FILE
YUARY ARIAS                           ADDRESS ON FILE
YUDELKA DOMINGUEZ                     ADDRESS ON FILE
YUDELKA RODRIGUEZ                     ADDRESS ON FILE
YUKI EDWARDS                          ADDRESS ON FILE
YUKI MOMOHARA                         ADDRESS ON FILE
YULANDA REDDITT                       ADDRESS ON FILE
YULISA CABOT                          ADDRESS ON FILE
YULISA MOJICA                         ADDRESS ON FILE
YULITZA COLON DAVID                   ADDRESS ON FILE
YULONDA HARRIS                        ADDRESS ON FILE
YULONDA SMITH                         ADDRESS ON FILE
YUMA WILLIAMS                         ADDRESS ON FILE
YUMEKO MILLER                         ADDRESS ON FILE
YUNAI JACKSON                         ADDRESS ON FILE
YUNG SZAL                             ADDRESS ON FILE
YUNQING YANG                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 1993 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                             Page 2218 of 2235

Claim Name                            Address Information
YURALIS PAULINO                       ADDRESS ON FILE
YURI ARCHIPOV                         ADDRESS ON FILE
YURI MANUEL                           ADDRESS ON FILE
YURII LARMORE                         ADDRESS ON FILE
YURIS ZUNIGA GARRIDO                  ADDRESS ON FILE
YURISSI RUEDA SANCHEZ                 ADDRESS ON FILE
YUSARA DAVIS                          ADDRESS ON FILE
YUSIF AL-MAYISH                       ADDRESS ON FILE
YUSMINA DOMINGUEZ                     ADDRESS ON FILE
YUSUF CANAK                           ADDRESS ON FILE
YUSUF GUEVARA                         ADDRESS ON FILE
YUSUF MOORE                           ADDRESS ON FILE
YUSUF PROCTOR                         ADDRESS ON FILE
YUTH MOK                              ADDRESS ON FILE
YUVON GORE                            ADDRESS ON FILE
YVANNA VALCIN                         ADDRESS ON FILE
YVELIZ ROBLEDO                        ADDRESS ON FILE
YVETTE BELTON                         ADDRESS ON FILE
YVETTE CARTER                         ADDRESS ON FILE
YVETTE JACKSON                        ADDRESS ON FILE
YVETTE MCNEILL                        ADDRESS ON FILE
YVETTE POWELL                         ADDRESS ON FILE
YVETTE RODRIGUEZ                      ADDRESS ON FILE
YVETTE SHOLES                         ADDRESS ON FILE
YVETTE SOLSBEE                        ADDRESS ON FILE
YVETTES WAGENSOMMER                   ADDRESS ON FILE
YVONNE BONHAM                         ADDRESS ON FILE
YVONNE CALDWELL                       ADDRESS ON FILE
YVONNE DE JESUS                       ADDRESS ON FILE
YVONNE FRITSCHE                       ADDRESS ON FILE
YVONNE KEMP                           ADDRESS ON FILE
YVONNE KENNEDY-PEARSON                ADDRESS ON FILE
YVONNE KNIGHT                         ADDRESS ON FILE
YVONNE KORCHIN                        ADDRESS ON FILE
YVONNE MCCONNELL                      ADDRESS ON FILE
YVONNE ROUSMANIERE                    ADDRESS ON FILE
YVONNE TORRES                         ADDRESS ON FILE
Z A SNEEDENS SONS INC                 1015 ASHES DR SUITE 205 WILMINGTON NC 28405
Z AND J LLC                           7 WEST 36TH ST 10TH FLOOR NEW YORK NY 10018
Z AND M MOWING                        1301 ST LOUIS AVE CAMBRIDGE OH 43725
Z PALMER                              ADDRESS ON FILE
Z-ONTE COLEMAN                        ADDRESS ON FILE
ZABEN DETOFFOL                        ADDRESS ON FILE
ZABRIYA WASHINGTON                    ADDRESS ON FILE
ZABULON SIMS                          ADDRESS ON FILE
ZAC CARON                             ADDRESS ON FILE
ZAC SIEBERT                           ADDRESS ON FILE
ZAC SMITH                             ADDRESS ON FILE
ZACARRIA BURKS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 1994 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2219 of 2235

Claim Name                          Address Information
ZACARY HARLEY                       ADDRESS ON FILE
ZACCAI TAYLOR                       ADDRESS ON FILE
ZACCHAEUS BRYANT                    ADDRESS ON FILE
ZACCHAEUS FRIEND                    ADDRESS ON FILE
ZACCHAEUS WILLIAMS                  ADDRESS ON FILE
ZACCHEUS KRANTZ                     ADDRESS ON FILE
ZACERY SWOFFORD                     ADDRESS ON FILE
ZACH CANNON                         ADDRESS ON FILE
ZACH DENLINGER                      ADDRESS ON FILE
ZACH EICHELBERGER                   ADDRESS ON FILE
ZACH FLEMING                        ADDRESS ON FILE
ZACH GERHARDT                       ADDRESS ON FILE
ZACH GRAHAM                         ADDRESS ON FILE
ZACH GRAHAM                         ADDRESS ON FILE
ZACH HORTON                         ADDRESS ON FILE
ZACH HUNTER                         ADDRESS ON FILE
ZACH MILLER                         ADDRESS ON FILE
ZACH PLEDGER                        ADDRESS ON FILE
ZACH PRITTS                         ADDRESS ON FILE
ZACH REIMAN                         ADDRESS ON FILE
ZACH ROCKMORE                       ADDRESS ON FILE
ZACH RUTH                           ADDRESS ON FILE
ZACH SCOTT                          ADDRESS ON FILE
ZACH SEPT                           ADDRESS ON FILE
ZACH SHUEY                          ADDRESS ON FILE
ZACH SOMERS                         ADDRESS ON FILE
ZACH ST CIN                         ADDRESS ON FILE
ZACH STRAUSBAUGH                    ADDRESS ON FILE
ZACH WHEELER                        ADDRESS ON FILE
ZACH WHITLEY                        ADDRESS ON FILE
ZACH WOOD                           ADDRESS ON FILE
ZACH ZAUGG                          ADDRESS ON FILE
ZACHARI BASSHAM                     ADDRESS ON FILE
ZACHARIAH JOHNSON                   ADDRESS ON FILE
ZACHARIAH KEEPER                    ADDRESS ON FILE
ZACHARIAH MALOTT                    ADDRESS ON FILE
ZACHARIAH PIERCE                    ADDRESS ON FILE
ZACHARIAH RICE                      ADDRESS ON FILE
ZACHARIAH ROBERTSON                 ADDRESS ON FILE
ZACHARIAH YON                       ADDRESS ON FILE
ZACHARIAS CALLIS                    ADDRESS ON FILE
ZACHARIE FAMOSO                     ADDRESS ON FILE
ZACHARIE RYAN                       ADDRESS ON FILE
ZACHARY ALEXANDER                   ADDRESS ON FILE
ZACHARY ALSTON                      ADDRESS ON FILE
ZACHARY AMMONS                      ADDRESS ON FILE
ZACHARY ANDRTEWS                    ADDRESS ON FILE
ZACHARY ATTERBERRY                  ADDRESS ON FILE
ZACHARY BAILEY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 1995 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2220 of 2235

Claim Name                         Address Information
ZACHARY BALTZ                      ADDRESS ON FILE
ZACHARY BARNES                     ADDRESS ON FILE
ZACHARY BATCHELDER                 ADDRESS ON FILE
ZACHARY BATES                      ADDRESS ON FILE
ZACHARY BATES                      ADDRESS ON FILE
ZACHARY BAUKNIGHT                  ADDRESS ON FILE
ZACHARY BAUMGARDNER-SEDELL         ADDRESS ON FILE
ZACHARY BENSON                     ADDRESS ON FILE
ZACHARY BERGEYPETERSON             ADDRESS ON FILE
ZACHARY BERGIN                     ADDRESS ON FILE
ZACHARY BERNHARDT                  ADDRESS ON FILE
ZACHARY BINA                       ADDRESS ON FILE
ZACHARY BLESSING                   ADDRESS ON FILE
ZACHARY BLOSHUK                    ADDRESS ON FILE
ZACHARY BOBO                       ADDRESS ON FILE
ZACHARY BOKER                      ADDRESS ON FILE
ZACHARY BOREN                      ADDRESS ON FILE
ZACHARY BOWMAN                     ADDRESS ON FILE
ZACHARY BRANDON                    ADDRESS ON FILE
ZACHARY BRAWNER                    ADDRESS ON FILE
ZACHARY BROCK                      ADDRESS ON FILE
ZACHARY BROOKS                     ADDRESS ON FILE
ZACHARY BUCK                       ADDRESS ON FILE
ZACHARY BUCKLER                    ADDRESS ON FILE
ZACHARY BURNS                      ADDRESS ON FILE
ZACHARY CAMPBELL                   ADDRESS ON FILE
ZACHARY CANFIELD                   ADDRESS ON FILE
ZACHARY CANNON                     ADDRESS ON FILE
ZACHARY CARSON                     ADDRESS ON FILE
ZACHARY CENDROSKI                  ADDRESS ON FILE
ZACHARY CHARLES                    ADDRESS ON FILE
ZACHARY CHAVEZ                     ADDRESS ON FILE
ZACHARY CHERRY                     ADDRESS ON FILE
ZACHARY CLARK                      ADDRESS ON FILE
ZACHARY CLARKE                     ADDRESS ON FILE
ZACHARY CLAVIN                     ADDRESS ON FILE
ZACHARY COHEELY                    ADDRESS ON FILE
ZACHARY COLLINS                    ADDRESS ON FILE
ZACHARY COMER                      ADDRESS ON FILE
ZACHARY COOKSTON                   ADDRESS ON FILE
ZACHARY CORBETT                    ADDRESS ON FILE
ZACHARY COWLEY                     ADDRESS ON FILE
ZACHARY COWLEY                     ADDRESS ON FILE
ZACHARY CROSS                      ADDRESS ON FILE
ZACHARY CROWDER                    ADDRESS ON FILE
ZACHARY CULLER                     ADDRESS ON FILE
ZACHARY CUNNINGHAM-THOMPSON        ADDRESS ON FILE
ZACHARY CURLEY                     ADDRESS ON FILE
ZACHARY DADDINO                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1996 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                       Page 2221 of 2235

Claim Name                            Address Information
ZACHARY DARDIS                        ADDRESS ON FILE
ZACHARY DAUGHERTY                     ADDRESS ON FILE
ZACHARY DAVIS                         ADDRESS ON FILE
ZACHARY DEFROSCIA                     ADDRESS ON FILE
ZACHARY DENNIS                        ADDRESS ON FILE
ZACHARY DESANTIS                      ADDRESS ON FILE
ZACHARY DESILET                       ADDRESS ON FILE
ZACHARY DOUGLAS MASON                 ADDRESS ON FILE
ZACHARY DUARTE                        ADDRESS ON FILE
ZACHARY DUNN                          ADDRESS ON FILE
ZACHARY DUPRIEST                      ADDRESS ON FILE
ZACHARY ECHOLS                        ADDRESS ON FILE
ZACHARY EDWARDS                       ADDRESS ON FILE
ZACHARY ELLIS                         ADDRESS ON FILE
ZACHARY EUBANKS                       ADDRESS ON FILE
ZACHARY EWING                         ADDRESS ON FILE
ZACHARY FIVECOAT                      ADDRESS ON FILE
ZACHARY FLORENCE                      ADDRESS ON FILE
ZACHARY FOLB                          ADDRESS ON FILE
ZACHARY FORTIER                       ADDRESS ON FILE
ZACHARY FOSSETT                       ADDRESS ON FILE
ZACHARY FOWLER                        ADDRESS ON FILE
ZACHARY FOX                           ADDRESS ON FILE
ZACHARY FRANCIS                       ADDRESS ON FILE
ZACHARY FRANKS                        ADDRESS ON FILE
ZACHARY FREY                          ADDRESS ON FILE
ZACHARY FRIAS                         ADDRESS ON FILE
ZACHARY GALLOWAY                      ADDRESS ON FILE
ZACHARY GARRETT                       ADDRESS ON FILE
ZACHARY GAULDIN                       ADDRESS ON FILE
ZACHARY GIARRUSSO                     ADDRESS ON FILE
ZACHARY GILL                          ADDRESS ON FILE
ZACHARY GIPSON                        ADDRESS ON FILE
ZACHARY GOODALE                       ADDRESS ON FILE
ZACHARY GOODMAN                       ADDRESS ON FILE
ZACHARY GRANT                         ADDRESS ON FILE
ZACHARY GRAVES                        ADDRESS ON FILE
ZACHARY GRINDER                       ADDRESS ON FILE
ZACHARY GRUBB                         ADDRESS ON FILE
ZACHARY GRUBE                         ADDRESS ON FILE
ZACHARY GRUENBERG                     ADDRESS ON FILE
ZACHARY GUILDER                       ADDRESS ON FILE
ZACHARY HACKNEY                       ADDRESS ON FILE
ZACHARY HALL                          ADDRESS ON FILE
ZACHARY HARDIN                        ADDRESS ON FILE
ZACHARY HARPER                        ADDRESS ON FILE
ZACHARY HARRIMANWILLIAMS              ADDRESS ON FILE
ZACHARY HARRIS                        ADDRESS ON FILE
ZACHARY HARTFORD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 1997 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2222 of 2235

Claim Name                        Address Information
ZACHARY HARTLE                    ADDRESS ON FILE
ZACHARY HARVEY                    ADDRESS ON FILE
ZACHARY HENDERSON                 ADDRESS ON FILE
ZACHARY HERMAN                    ADDRESS ON FILE
ZACHARY HESSING                   ADDRESS ON FILE
ZACHARY HINDS                     ADDRESS ON FILE
ZACHARY HINNANT                   ADDRESS ON FILE
ZACHARY HITCHCOCK                 ADDRESS ON FILE
ZACHARY HITT                      ADDRESS ON FILE
ZACHARY HITZ                      ADDRESS ON FILE
ZACHARY HOFFMAN                   ADDRESS ON FILE
ZACHARY HOOD                      ADDRESS ON FILE
ZACHARY HOWARD                    ADDRESS ON FILE
ZACHARY HUMPHREY                  ADDRESS ON FILE
ZACHARY HUNTER                    ADDRESS ON FILE
ZACHARY JENKINS                   ADDRESS ON FILE
ZACHARY JOHNSON                   ADDRESS ON FILE
ZACHARY JOHNSON                   ADDRESS ON FILE
ZACHARY JOHNSON                   ADDRESS ON FILE
ZACHARY KAMEKA                    ADDRESS ON FILE
ZACHARY KEITH                     ADDRESS ON FILE
ZACHARY KELLEY                    ADDRESS ON FILE
ZACHARY KELLY                     ADDRESS ON FILE
ZACHARY KELLY                     ADDRESS ON FILE
ZACHARY KIESECKER                 ADDRESS ON FILE
ZACHARY KNECHT                    ADDRESS ON FILE
ZACHARY KNIGHT                    ADDRESS ON FILE
ZACHARY KNIGHT                    ADDRESS ON FILE
ZACHARY KNIGHT                    ADDRESS ON FILE
ZACHARY KOETTING                  ADDRESS ON FILE
ZACHARY KRALL                     ADDRESS ON FILE
ZACHARY KRIER                     ADDRESS ON FILE
ZACHARY LACKOWSKI                 ADDRESS ON FILE
ZACHARY LAMBERT                   ADDRESS ON FILE
ZACHARY LAWRENCE                  ADDRESS ON FILE
ZACHARY LEANHART                  ADDRESS ON FILE
ZACHARY LEE                       ADDRESS ON FILE
ZACHARY LEIGHTON                  ADDRESS ON FILE
ZACHARY LIVELY                    ADDRESS ON FILE
ZACHARY LODATO                    ADDRESS ON FILE
ZACHARY LOVELACE                  ADDRESS ON FILE
ZACHARY MANNING                   ADDRESS ON FILE
ZACHARY MASON                     ADDRESS ON FILE
ZACHARY MAYFIELD                  ADDRESS ON FILE
ZACHARY MCCORD                    ADDRESS ON FILE
ZACHARY MCCURDY                   ADDRESS ON FILE
ZACHARY MCDANIEL                  ADDRESS ON FILE
ZACHARY MCGLAWN                   ADDRESS ON FILE
ZACHARY MCMANAMY                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 1998 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2223 of 2235

Claim Name                         Address Information
ZACHARY MENDES                     ADDRESS ON FILE
ZACHARY MERRILL                    ADDRESS ON FILE
ZACHARY MIKOS                      ADDRESS ON FILE
ZACHARY MILLER                     ADDRESS ON FILE
ZACHARY MILLER                     ADDRESS ON FILE
ZACHARY MOELLER                    ADDRESS ON FILE
ZACHARY MORRIS                     ADDRESS ON FILE
ZACHARY MURPHY                     ADDRESS ON FILE
ZACHARY MURRAY                     ADDRESS ON FILE
ZACHARY NADEAU                     ADDRESS ON FILE
ZACHARY NEES                       ADDRESS ON FILE
ZACHARY NEFF                       ADDRESS ON FILE
ZACHARY NORMAN                     ADDRESS ON FILE
ZACHARY NUZZI                      ADDRESS ON FILE
ZACHARY OTTO                       ADDRESS ON FILE
ZACHARY PAMMER                     ADDRESS ON FILE
ZACHARY PATTERSON                  ADDRESS ON FILE
ZACHARY PATTERSON                  ADDRESS ON FILE
ZACHARY PATTERSON                  ADDRESS ON FILE
ZACHARY PAUL                       ADDRESS ON FILE
ZACHARY PENDLETON                  ADDRESS ON FILE
ZACHARY PERKINS                    ADDRESS ON FILE
ZACHARY PEYTON                     ADDRESS ON FILE
ZACHARY PIFER                      ADDRESS ON FILE
ZACHARY PIPER                      ADDRESS ON FILE
ZACHARY POTTER                     ADDRESS ON FILE
ZACHARY POWERS                     ADDRESS ON FILE
ZACHARY PRESTON                    ADDRESS ON FILE
ZACHARY PRICE                      ADDRESS ON FILE
ZACHARY PRUITT                     ADDRESS ON FILE
ZACHARY PUGH                       ADDRESS ON FILE
ZACHARY PUTNAM                     ADDRESS ON FILE
ZACHARY QUINTANA                   ADDRESS ON FILE
ZACHARY RAPP                       ADDRESS ON FILE
ZACHARY RAWLINSON                  ADDRESS ON FILE
ZACHARY RAY                        ADDRESS ON FILE
ZACHARY RAY                        ADDRESS ON FILE
ZACHARY REEVES                     ADDRESS ON FILE
ZACHARY RICH                       ADDRESS ON FILE
ZACHARY RICHARDSON                 ADDRESS ON FILE
ZACHARY RILEY                      ADDRESS ON FILE
ZACHARY ROBBINS                    ADDRESS ON FILE
ZACHARY ROBERTS                    ADDRESS ON FILE
ZACHARY ROSENZWEIG                 ADDRESS ON FILE
ZACHARY ROSS                       ADDRESS ON FILE
ZACHARY ROSS                       ADDRESS ON FILE
ZACHARY ROUSE                      ADDRESS ON FILE
ZACHARY RUTLEDGE                   ADDRESS ON FILE
ZACHARY SAINE                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 1999 OF 2008
                                            RUBY TUESDAY
                    Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                             Service List
                                                                   Page 2224 of 2235

Claim Name                        Address Information
ZACHARY SALMON                    ADDRESS ON FILE
ZACHARY SANTANA                   ADDRESS ON FILE
ZACHARY SCHEETZ                   ADDRESS ON FILE
ZACHARY SCHROEDER                 ADDRESS ON FILE
ZACHARY SEIGER                    ADDRESS ON FILE
ZACHARY SELETYN                   ADDRESS ON FILE
ZACHARY SENTS                     ADDRESS ON FILE
ZACHARY SHARP                     ADDRESS ON FILE
ZACHARY SHERLIN                   ADDRESS ON FILE
ZACHARY SHERMAN                   ADDRESS ON FILE
ZACHARY SHULACK                   ADDRESS ON FILE
ZACHARY SIDDALL                   ADDRESS ON FILE
ZACHARY SIGMON                    ADDRESS ON FILE
ZACHARY SIMMONS                   ADDRESS ON FILE
ZACHARY SIMMONS                   ADDRESS ON FILE
ZACHARY SIMMONS                   ADDRESS ON FILE
ZACHARY SKAGGS                    ADDRESS ON FILE
ZACHARY SLOAN                     ADDRESS ON FILE
ZACHARY SLOAN                     ADDRESS ON FILE
ZACHARY SLONAC                    ADDRESS ON FILE
ZACHARY SLONAKER                  ADDRESS ON FILE
ZACHARY SMITH                     ADDRESS ON FILE
ZACHARY SMITH                     ADDRESS ON FILE
ZACHARY SMITH                     ADDRESS ON FILE
ZACHARY SODERLUND                 ADDRESS ON FILE
ZACHARY SORENSEN                  ADDRESS ON FILE
ZACHARY STALNAKER                 ADDRESS ON FILE
ZACHARY STARK                     ADDRESS ON FILE
ZACHARY STELTER                   ADDRESS ON FILE
ZACHARY STEVENS                   ADDRESS ON FILE
ZACHARY STEWART                   ADDRESS ON FILE
ZACHARY STEWART                   ADDRESS ON FILE
ZACHARY STONE                     ADDRESS ON FILE
ZACHARY STONE                     ADDRESS ON FILE
ZACHARY SZELA                     ADDRESS ON FILE
ZACHARY TARTLER                   ADDRESS ON FILE
ZACHARY TERRIGNO                  ADDRESS ON FILE
ZACHARY THACKER                   ADDRESS ON FILE
ZACHARY TOMEY                     ADDRESS ON FILE
ZACHARY TOMKIN                    ADDRESS ON FILE
ZACHARY TOTH                      ADDRESS ON FILE
ZACHARY TRAMMELL                  ADDRESS ON FILE
ZACHARY VANKIRK                   ADDRESS ON FILE
ZACHARY VANTUYL                   ADDRESS ON FILE
ZACHARY VEST                      ADDRESS ON FILE
ZACHARY VITALE                    ADDRESS ON FILE
ZACHARY WADDLE                    ADDRESS ON FILE
ZACHARY WALLACE                   ADDRESS ON FILE
ZACHARY WALTER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                 Page 2000 OF 2008
                                             RUBY TUESDAY
                     Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                              Service List
                                                                    Page 2225 of 2235

Claim Name                         Address Information
ZACHARY WEINEL                     ADDRESS ON FILE
ZACHARY WELCH                      ADDRESS ON FILE
ZACHARY WELSH                      ADDRESS ON FILE
ZACHARY WENZEL                     ADDRESS ON FILE
ZACHARY WESTBROOKS                 ADDRESS ON FILE
ZACHARY WESTPHAL                   ADDRESS ON FILE
ZACHARY WHARRAM                    ADDRESS ON FILE
ZACHARY WHITE                      ADDRESS ON FILE
ZACHARY WILSON                     ADDRESS ON FILE
ZACHARY WINSLOW                    ADDRESS ON FILE
ZACHARY WOOD                       ADDRESS ON FILE
ZACHARY WYATT                      ADDRESS ON FILE
ZACHARY ZARBIS                     ADDRESS ON FILE
ZACHERY BENNETT                    ADDRESS ON FILE
ZACHERY DOBSON                     ADDRESS ON FILE
ZACHERY GARDNER                    ADDRESS ON FILE
ZACHERY HAYES                      ADDRESS ON FILE
ZACHERY HENDERSON                  ADDRESS ON FILE
ZACHERY HILL                       ADDRESS ON FILE
ZACHERY KNOOP                      ADDRESS ON FILE
ZACHERY KRAFT                      ADDRESS ON FILE
ZACHERY LEWIS                      ADDRESS ON FILE
ZACHERY MCTHEENEY                  ADDRESS ON FILE
ZACHERY PATTON                     ADDRESS ON FILE
ZACHERY ROBERTS                    ADDRESS ON FILE
ZACHERY SALTZGIBER                 ADDRESS ON FILE
ZACK GRIMES                        ADDRESS ON FILE
ZACK HENSLEE                       ADDRESS ON FILE
ZACK HIX                           ADDRESS ON FILE
ZACK LIVINGSTON                    ADDRESS ON FILE
ZACK MELVIN                        ADDRESS ON FILE
ZACK METZINGER                     ADDRESS ON FILE
ZACK MILLER                        ADDRESS ON FILE
ZACK REDENTI                       ADDRESS ON FILE
ZACK ROVNER                        ADDRESS ON FILE
ZACK VAUGHAN                       ADDRESS ON FILE
ZACKARY AIKEN                      ADDRESS ON FILE
ZACKARY ANDERSON                   ADDRESS ON FILE
ZACKARY BIGSBY                     ADDRESS ON FILE
ZACKARY BLY                        ADDRESS ON FILE
ZACKARY CONDRON                    ADDRESS ON FILE
ZACKARY COYNE                      ADDRESS ON FILE
ZACKARY FRIZZELL                   ADDRESS ON FILE
ZACKARY GRIFFIN                    ADDRESS ON FILE
ZACKARY GURD                       ADDRESS ON FILE
ZACKARY HOWARD                     ADDRESS ON FILE
ZACKARY HUGHES                     ADDRESS ON FILE
ZACKARY JENKINS                    ADDRESS ON FILE
ZACKARY LACHOWSKI                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                  Page 2001 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                           Page 2226 of 2235

Claim Name                          Address Information
ZACKARY MARSHALL                    ADDRESS ON FILE
ZACKARY MURPHY                      ADDRESS ON FILE
ZACKARY MYERS                       ADDRESS ON FILE
ZACKARY NOWELL                      ADDRESS ON FILE
ZACKARY POE                         ADDRESS ON FILE
ZACKARY RHODES                      ADDRESS ON FILE
ZACKARY RIDDLE                      ADDRESS ON FILE
ZACKARY SEALS                       ADDRESS ON FILE
ZACKARY SEALS                       24 LAKE MIST DR DAWSONVILLE GA 30534
ZACKARY WEYRAUCH                    ADDRESS ON FILE
ZACKEIR MINNIEFIELD                 ADDRESS ON FILE
ZACKERY BOSLEY                      ADDRESS ON FILE
ZACKERY GARRETT                     ADDRESS ON FILE
ZACKERY GOODMAN                     ADDRESS ON FILE
ZACKERY MARQUIS                     ADDRESS ON FILE
ZACKERY MASSARELLA                  ADDRESS ON FILE
ZACKERY NICHOLS                     ADDRESS ON FILE
ZACKERY NORRIS                      ADDRESS ON FILE
ZACKERY POWERS                      ADDRESS ON FILE
ZACKERY TREGILGUS                   ADDRESS ON FILE
ZACKERY VAUGHAN                     ADDRESS ON FILE
ZACKIARY DEEN                       ADDRESS ON FILE
ZACKORY GOOD                        ADDRESS ON FILE
ZACKRY QUIGGLE                      ADDRESS ON FILE
ZACKS INVESTMENT RESEARCH INC       10 SOUTH RIVERSIDE PLAZA SUITE 1600 CHICAGO IL 60606
ZADA RICKER                         ADDRESS ON FILE
ZADARREON WHITE                     ADDRESS ON FILE
ZADEN WHITNEY                       ADDRESS ON FILE
ZADRIEN ELSTON                      ADDRESS ON FILE
ZAFNI WRIGHT                        ADDRESS ON FILE
ZAHKOREYA JONES                     ADDRESS ON FILE
ZAHNE RICKS-SUDLER                  ADDRESS ON FILE
ZAID MASUDI                         ADDRESS ON FILE
ZAIDA VELAZQUEZ                     ADDRESS ON FILE
ZAIN CHISOLM                        ADDRESS ON FILE
ZAINA ALLEN                         ADDRESS ON FILE
ZAIRA LUGO                          ADDRESS ON FILE
ZAIRE BOSIA-GADSDEN                 ADDRESS ON FILE
ZAIRE BRADLEY                       ADDRESS ON FILE
ZAIRE GALE                          ADDRESS ON FILE
ZAIRE GREENE                        ADDRESS ON FILE
ZAIRE HARRIS                        ADDRESS ON FILE
ZAIRE JARRETT                       ADDRESS ON FILE
ZAIRE SIMPSON                       ADDRESS ON FILE
ZAIRE TOLLEY                        ADDRESS ON FILE
ZAIREE PARKER                       ADDRESS ON FILE
ZAIRIAN JACKSON                     ADDRESS ON FILE
ZAK AUSTIN                          ADDRESS ON FILE
ZAKARI LOUAIL                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 2002 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 2227 of 2235

Claim Name                            Address Information
ZAKARIAH BURDEN                       ADDRESS ON FILE
ZAKARY HOLLIMAN                       ADDRESS ON FILE
ZAKARY SKOG                           ADDRESS ON FILE
ZAKARY WARNER                         ADDRESS ON FILE
ZAKEA WADE                            ADDRESS ON FILE
ZAKEE COLEMAN                         ADDRESS ON FILE
ZAKERIA BURRIS                        ADDRESS ON FILE
ZAKERIA PILLOW                        ADDRESS ON FILE
ZAKERY RUSSELL                        ADDRESS ON FILE
ZAKHIEM SMITH                         ADDRESS ON FILE
ZAKI EL KODSI TRUSTEE                 804 BOARDWALK PLACE REDWOOD CITY CA 94065
ZAKIA JONES                           ADDRESS ON FILE
ZAKIRRIA TAYLOR                       ADDRESS ON FILE
ZAKIYA BRYANT                         ADDRESS ON FILE
ZAKIYA MOORER                         ADDRESS ON FILE
ZAKIYA POWELL                         ADDRESS ON FILE
ZAKIYAH CARTER                        ADDRESS ON FILE
ZAKIYAH INGRAM                        ADDRESS ON FILE
ZAKIYYA CHARLES                       ADDRESS ON FILE
ZAKIYYAH BROWN                        ADDRESS ON FILE
ZAKURA GIBBS                          ADDRESS ON FILE
ZAKYIA LANE                           ADDRESS ON FILE
ZAMIRA RAYO                           ADDRESS ON FILE
ZAMIYA LOVETT                         ADDRESS ON FILE
ZAMNA MORENO-MAGANA                   ADDRESS ON FILE
ZAMONA JOHNSON                        ADDRESS ON FILE
ZANA MOSS                             ADDRESS ON FILE
ZANA RAVEN                            ADDRESS ON FILE
ZANDER DINICOLANTONIO                 ADDRESS ON FILE
ZANDRA CARNETT                        ADDRESS ON FILE
ZANDRA TRAMMELL                       ADDRESS ON FILE
ZANDRA WILLIAMS                       ADDRESS ON FILE
ZANDREA SIMS                          ADDRESS ON FILE
ZANE ATKINS                           ADDRESS ON FILE
ZANE HACKETT                          ADDRESS ON FILE
ZANE KELLEY                           ADDRESS ON FILE
ZANE MATTERN                          ADDRESS ON FILE
ZANE SPARKS                           ADDRESS ON FILE
ZANESVILLE CITY INCOME TAX            401 MARKET STREET ZANESVILLE OH 43701-3576
ZANETTE GOODE                         ADDRESS ON FILE
ZANIYAH STEWART                       ADDRESS ON FILE
ZANYA MCKENZIE                        ADDRESS ON FILE
ZANYAR ALI                            ADDRESS ON FILE
ZAPPA LEWIS                           ADDRESS ON FILE
ZAQIA MCDONALD                        ADDRESS ON FILE
ZAQUAN CAMPBELL                       ADDRESS ON FILE
ZAQUESA HARRIS                        ADDRESS ON FILE
ZAQUIS HANKERSON                      ADDRESS ON FILE
ZARA ZIMMER                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 2003 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                         Page 2228 of 2235

Claim Name                          Address Information
ZAREEA DAWSON                       ADDRESS ON FILE
ZARIA ESTES                         ADDRESS ON FILE
ZARIA HARRIS                        ADDRESS ON FILE
ZARIA HENDERSON                     ADDRESS ON FILE
ZARIA JOHNSON                       ADDRESS ON FILE
ZARIA SHIELDS                       ADDRESS ON FILE
ZARIA WILSON                        ADDRESS ON FILE
ZARIAH MALONE                       ADDRESS ON FILE
ZARIAH SUDAN                        ADDRESS ON FILE
ZARIANNA CUTLER                     ADDRESS ON FILE
ZARIAYAH HOWARD                     ADDRESS ON FILE
ZARYA GARDNER                       ADDRESS ON FILE
ZATYRA HULL                         ADDRESS ON FILE
ZAUNDRA STEVENS                     ADDRESS ON FILE
ZAVARIUS JONES                      ADDRESS ON FILE
ZAVIAN SAYERS                       ADDRESS ON FILE
ZAVIER SLEDGE                       ADDRESS ON FILE
ZAVIER WEST                         ADDRESS ON FILE
ZAVIEUN JACKSON                     ADDRESS ON FILE
ZAVODNICK PERLMUTTER BOCCIA LLC     26 JOURNAL SQUARE SUITE 1102 JERSEY CITY NJ 07306
ZAWADI MBALULE                      ADDRESS ON FILE
ZAYDA WINKLER                       ADDRESS ON FILE
ZAYMA MEZQUIA                       ADDRESS ON FILE
ZAYQUAN JONES                       ADDRESS ON FILE
ZAYVIER FLAGG                       ADDRESS ON FILE
ZDRAVKA BAHOVA-ZIEGENHORN           ADDRESS ON FILE
ZEBADIAH HERNANDEZ                  ADDRESS ON FILE
ZEBBLYNN JOHNSON                    ADDRESS ON FILE
ZEBEDEE WILLIAMS                    ADDRESS ON FILE
ZEBRA MARKETING INC                 PO BOX 16989 JACKSON MS 39236
ZEBRINA GREENING                    ADDRESS ON FILE
ZECHARIAH BATES                     ADDRESS ON FILE
ZECHARIH KRAUS                      ADDRESS ON FILE
ZECHS KNIGHT                        ADDRESS ON FILE
ZEEHERAH EUGENE                     ADDRESS ON FILE
ZEFERINA PACHECO ANDRADE            ADDRESS ON FILE
ZEIERE WOFFORD                      ADDRESS ON FILE
ZEINA PEEPLES                       ADDRESS ON FILE
ZEKETRA GORHAM                      ADDRESS ON FILE
ZELEXIS JONES                       ADDRESS ON FILE
ZELIDA JEAN                         ADDRESS ON FILE
ZELMA HARRIS                        ADDRESS ON FILE
ZELNNETTA CLARK                     ADDRESS ON FILE
ZENAIDA GONZALEZ                    ADDRESS ON FILE
ZENAWITE WERES                      ADDRESS ON FILE
ZENDELL BARBOUR                     ADDRESS ON FILE
ZENEK SIERRA                        ADDRESS ON FILE
ZENOBIA BELLAMY                     ADDRESS ON FILE
ZEON DONAWA                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 2004 OF 2008
                                                RUBY TUESDAY
                        Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                                 Service List
                                                                           Page 2229 of 2235

Claim Name                            Address Information
ZEPHANIAH WASHINGTON                  ADDRESS ON FILE
ZEPHIANIAH COUNCIL                    ADDRESS ON FILE
ZERALD SEAMSTER                       ADDRESS ON FILE
ZERANISHA COKLEY                      ADDRESS ON FILE
ZEROREZ INDIANAPOLIS                  8132 WOODLAND DR INDIANAPOLIS IN 46278
ZEROREZ LAS VEGAS LLC                 7540 DEAN MARTIN DR STE 503 LAS VEGAS NV 89139
ZERRICK DELEGAL                       ADDRESS ON FILE
ZESTA SIMMONS                         ADDRESS ON FILE
ZETH AKINS                            ADDRESS ON FILE
ZEVRICK LEE                           ADDRESS ON FILE
ZEWDITU TURPEAU                       ADDRESS ON FILE
ZHANAE WRIGHT                         ADDRESS ON FILE
ZHANE APPLING                         ADDRESS ON FILE
ZHANE DAKERS                          ADDRESS ON FILE
ZHANE RICHARDSON                      ADDRESS ON FILE
ZHANE ROGERS                          ADDRESS ON FILE
ZHANE WAPLES                          ADDRESS ON FILE
ZHANEA TAYLOR                         ADDRESS ON FILE
ZHANI MOORE                           ADDRESS ON FILE
ZHANNA LITVINOVA                      ADDRESS ON FILE
ZHELA ALLISON                         ADDRESS ON FILE
ZHONE DEHONIESTO-LAMBERT              ADDRESS ON FILE
ZHONEA CARROLL                        ADDRESS ON FILE
ZHONG SUN                             ADDRESS ON FILE
ZHYAIR CHANDLER                       ADDRESS ON FILE
ZHYEER CARTER                         ADDRESS ON FILE
ZHYKEIR BURDINE                       ADDRESS ON FILE
ZIA CRENSHAW                          ADDRESS ON FILE
ZIAIRE COLEY                          ADDRESS ON FILE
ZIAIREA CHESTNUTT                     ADDRESS ON FILE
ZIAKARIA WHITE                        ADDRESS ON FILE
ZIARE CAMPBELL                        ADDRESS ON FILE
ZIARE CAMPBELL                        ADDRESS ON FILE
ZIARE PERRY                           ADDRESS ON FILE
ZIE MEDRANO                           ADDRESS ON FILE
ZIEARA HOLLAWAY                       ADDRESS ON FILE
ZIGGY DOES IT ALL LLC                 P O BOX 42 BOWMAN SC 29018
ZIKIA MOORE                           ADDRESS ON FILE
ZILIA FOLDS                           ADDRESS ON FILE
ZINA BABITSKI                         ADDRESS ON FILE
ZINA WORELY                           ADDRESS ON FILE
ZINEDDINE LADJADJ                     ADDRESS ON FILE
ZINGALES PRODUCE WHOLESALE            645 NORTHAMPTON ST EASTON PA 18042
ZINK DISTRIBUTING COMPANY LLC         3150 SHELBY STREET INDIANAPOLIS IN 46227
ZION HOLLAND                          ADDRESS ON FILE
ZION LONG                             ADDRESS ON FILE
ZION PIZARRO                          ADDRESS ON FILE
ZION ROBERTS                          ADDRESS ON FILE
ZIONSBANCORPORATION,N.A.              DBA CALIFORNIABANK & TRUST ATTN: RONALD WON 2399 GATEWAY OAKS DR., SUITE 110



Epiq Corporate Restructuring, LLC                                                             Page 2005 OF 2008
                                              RUBY TUESDAY
                      Case 20-12456-JTD   Doc 701   Filed 12/11/20
                                               Service List
                                                                     Page 2230 of 2235

Claim Name                          Address Information
ZIONSBANCORPORATION,N.A.            SACRAMENTO CA 95833
ZIPPORAH HARRIS                     ADDRESS ON FILE
ZIRAK ARAB                          ADDRESS ON FILE
ZIRELL MINCEY                       ADDRESS ON FILE
ZISHAN, NOSHEEN                     ADDRESS ON FILE
ZIYA JOHNSON                        ADDRESS ON FILE
ZIYADAH JACOBS                      ADDRESS ON FILE
ZIYANA HEIGHT                       ADDRESS ON FILE
ZMYA COLEMAN                        ADDRESS ON FILE
ZOE ARNOLD                          ADDRESS ON FILE
ZOE BIRKHEAD                        ADDRESS ON FILE
ZOE BLUMM                           ADDRESS ON FILE
ZOE BRANIA                          ADDRESS ON FILE
ZOE FREELAND                        ADDRESS ON FILE
ZOE GINGREY                         ADDRESS ON FILE
ZOE HAMAR                           ADDRESS ON FILE
ZOE HAMNER                          ADDRESS ON FILE
ZOE HARPER                          ADDRESS ON FILE
ZOE HITCHCOCK                       ADDRESS ON FILE
ZOE HUBBARD                         ADDRESS ON FILE
ZOE JAMES                           ADDRESS ON FILE
ZOE JENSON                          ADDRESS ON FILE
ZOE JOHNS                           ADDRESS ON FILE
ZOE KELLY                           ADDRESS ON FILE
ZOE LANDIS                          ADDRESS ON FILE
ZOE LEACH                           ADDRESS ON FILE
ZOE LOPEZ                           ADDRESS ON FILE
ZOE MOYNIHAN                        ADDRESS ON FILE
ZOE PRIFTI                          ADDRESS ON FILE
ZOE SALGADO                         ADDRESS ON FILE
ZOE SETZER                          ADDRESS ON FILE
ZOE SHOEMAKER                       ADDRESS ON FILE
ZOE SMITH                           ADDRESS ON FILE
ZOE SOWERS                          ADDRESS ON FILE
ZOE SPRADLING                       ADDRESS ON FILE
ZOE STEPHENS                        ADDRESS ON FILE
ZOE TAMBS                           ADDRESS ON FILE
ZOE THOMPSON                        ADDRESS ON FILE
ZOE VOLPE                           ADDRESS ON FILE
ZOE VOZZELLA                        ADDRESS ON FILE
ZOE WYANT                           ADDRESS ON FILE
ZOEE CAUSEY                         ADDRESS ON FILE
ZOEE THORNLEY                       ADDRESS ON FILE
ZOEY FENDER                         ADDRESS ON FILE
ZOEY FISHER                         ADDRESS ON FILE
ZOEY GRAMMER-WALTON                 ADDRESS ON FILE
ZOEY GROSS                          ADDRESS ON FILE
ZOEY OXLEY                          ADDRESS ON FILE
ZOH DIOMANDE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                   Page 2006 OF 2008
                                                 RUBY TUESDAY
                        Case 20-12456-JTD    Doc 701   Filed 12/11/20
                                                  Service List
                                                                             Page 2231 of 2235

Claim Name                             Address Information
ZOHEE ALLEN                            ADDRESS ON FILE
ZOHNTA ABBEY                           ADDRESS ON FILE
ZOHO CORPORATION                       PO BOX 894926 LOS ANGELES CA 90189-4926
ZOIE KNIGHT                            ADDRESS ON FILE
ZOIE SMITH                             ADDRESS ON FILE
ZOILA AVILA TELLO                      ADDRESS ON FILE
ZOILA MONCADA                          ADDRESS ON FILE
ZOILA MONCADA                          ADDRESS ON FILE
ZOIVIC LLC                             705 TIDE PLACE NEPTUNE NJ 07753
ZOLTAN VIDER                           ADDRESS ON FILE
ZONJA KAJA                             ADDRESS ON FILE
ZONTA CLUB OF MIAMI LAKES FOUNDATION   14151 LEANING PINE DR MIAMI LAKES FL 33014
INC
ZOOM DRAIN CENTRAL FLORIDA             1134 NORTH BLVD E LEESBURG FL 34748
ZORAN JANACKOVIC                       ADDRESS ON FILE
ZOREANA PORTER                         ADDRESS ON FILE
ZORIA MCCORMICK                        ADDRESS ON FILE
ZORIN ROBERSON                         ADDRESS ON FILE
ZORTORIUS WHATLEY                      ADDRESS ON FILE
ZOWIE BROWN                            ADDRESS ON FILE
ZOYA JOHNSON                           ADDRESS ON FILE
ZSANETTE COFFEE                        ADDRESS ON FILE
ZUBAIR REZA                            ADDRESS ON FILE
ZUDELL BROWN                           ADDRESS ON FILE
ZUHAYR ALVI                            ADDRESS ON FILE
ZULEIKA VELEZ                          ADDRESS ON FILE
ZULEIMA GREAVES-BAKER                  ADDRESS ON FILE
ZULEMA SILVA                           ADDRESS ON FILE
ZULEYMA MEZQUIA                        ADDRESS ON FILE
ZUMBI RUA                              ADDRESS ON FILE
ZUNOBIA REECE                          ADDRESS ON FILE
ZURI BENJAMIN                          ADDRESS ON FILE
ZURI ROBINSON                          ADDRESS ON FILE
ZURI SCARBOROUGH                       ADDRESS ON FILE
ZURICH NORTH AMERICA                   1299 ZURICH WAY SCHAUMBURG IL 60196
ZURIEL WHITE                           ADDRESS ON FILE
ZUSMITHA ARNESTO                       ADDRESS ON FILE
ZUWADIE NIETA                          ADDRESS ON FILE
ZY JEUDY                               ADDRESS ON FILE
ZY KIA CLARK                           ADDRESS ON FILE
ZYAISHA WEBSTER                        ADDRESS ON FILE
ZYAN BLAKE                             ADDRESS ON FILE
ZYATIE GOMEZ                           ADDRESS ON FILE
ZYEASHA BOSTON                         ADDRESS ON FILE
ZYEIRE WIMBERLY                        ADDRESS ON FILE
ZYEKIAH BROCK                          ADDRESS ON FILE
ZYIARA PARKER                          ADDRESS ON FILE
ZYKELIA BRUMFIELD                      ADDRESS ON FILE
ZYKERIA BENHAM                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 2007 OF 2008
                                               RUBY TUESDAY
                     Case 20-12456-JTD     Doc 701   Filed 12/11/20
                                                Service List
                                                                          Page 2232 of 2235

Claim Name                           Address Information
ZYKERIA DUNKLIN                      ADDRESS ON FILE
ZYKIA ANDERSON                       ADDRESS ON FILE
ZYKIA MCDONALD                       ADDRESS ON FILE
ZYLA VALUATION ADVISORS LLC          675 PONCE DE LEON AVE STE 8500 ATLANTA GA 30308
ZYMERIAH SIMON                       ADDRESS ON FILE
ZYNAN HILL                           ADDRESS ON FILE
ZYSHONNE BURCH                       ADDRESS ON FILE
ZYSHONNE SANDERS                     ADDRESS ON FILE




                              Total Creditor count 97852




Epiq Corporate Restructuring, LLC                                                        Page 2008 OF 2008
Case 20-12456-JTD   Doc 701   Filed 12/11/20   Page 2233 of 2235




                        EXHIBIT G
       Case 20-12456-JTD         Doc 701      Filed 12/11/20        Page 2234 of 2235
                         RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                Electronic Mail Master Service List




NAME                                      EMAIL ADDRESS
ABRAMS & BAYLISS LLP                      seaman@abramsbayliss.com; cannataro@abramsbayliss.com
ADAMS AND REESE LLP                       john.rogerson@arlaw.com; jamie.olinto@arlaw.com
ASHBY & GEDDES, P.A.                      gtaylor@ashbygeddes.com; kearle@ashbygeddes.com
BALLARD SPAHR LLP                         heilmanl@ballardspahr.com; roglenl@ballardspahr.com;
                                          ganzc@ballardspahr.com; andersonsanchezk@ballardspahr.com;
                                          summersm@ballardspahr.com

BENESCH, FRIEDLANDER, COPLAN &            kcapuzzi@beneschlaw.com; jgentile@beneschlaw.com
ARONOFF LLP
BUCHALTER, A PROFESSIONAL                 schristianson@buchalter.com
CORPORATION
CHIPMAN BROWN CICERO & COLE, LLP          desgross@chipmanbrown.com; bolton@chipmanbrown.com
CLEARY GOTTLIEB STEEN & HAMILTON LLP      soneal@cgsh.com; jvanlare@cgsh.com
COLE SCHOTZ P.C.                          ddean@coleschotz.com; jalberto@coleschotz.com; aroth-
                                          moore@coleschotz.com
CONNOLLY GALLAGHER LLP                    cgriffiths@connollygallagher.com;
                                          lhatfield@connollygallagher.com;
                                          jwisler@connollygallagher.com;
                                          kconlan@connollygallagher.com;
                                          kbifferato@connollygallagher.com
COUNTY OF LOUDOUN, VIRGINIA               Steve.Jackson@Loudoun.gov
CROSS & SIMON, LLC                        mvild@crosslaw.com
DELAWARE SECRETARY OF STATE               dosdoc_ftax@delaware.gov
DELAWARE STATE TREASURY                   statetreasurer@state.de.us
DORSEY & WHITNEY (DELAWARE) LLP           glorioso.alessandra@dorsey.com; schnabel.eric@dorsey.com
DOUG BELDEN, HILLSBOROUGH COUNTY          fitzgeraldb@hillsboroughcounty.org
TAX COLLECTOR
GARNER & CONNER, PLLC                     cconner@garnerconner.com
GIBBONS P.C.                              hcohen@gibbonslaw.com; rmalone@gibbonslaw.com
GOLDMAN SACHS BANK USA                    gs-slg-notices@gs.com
GOULSTON & STORRS PC                      thoffmann@goulstonstorrs.com; ykass-gergi@goulstonstorrs.com

HILLER LAW, LLC                     ahiller@adamhillerlaw.com
HOGAN♦MCDANIEL                      dckerrick@dkhogan.com
HOLIFIELD & JANICH, PLLC            aholifield@holifieldlaw.com; kmann@holifieldlaw.com
HOWARD & HOWARD ATTORNEYS PLLC      mbogdanowicz@howardandhoward.com
HUNTON & WILLIAMS LLP               ggriffith@huntonak.com
INDIANA ATTORNEY GENERAL OFFICE     heather.crockett@atg.in.gov; amanda.quick@atg.in.gov
JACK SHRUM, PA                      Jshrum@jshrumlaw.com
JENSEN BAGNATO, P.C.                jeffrey@jensenbagnatolaw.com; jeffreycarbino@gmail.com
KELLEY DRYE & WARREN LLP            kdwbankruptcydepartment@kelleydrye.com;
                                    rlehane@kelleydrye.com; swilson@kelleydrye.com;
                                    mlevine@kelleydrye.com
KLEHR HARRISON HARVEY BRANZBURG LLP rlemisch@klehr.com; sveghte@klehr.com; cbrennan@klehr.com

KOHNER, MANN & KAILAS, S.C.               swisotzkey@kmksc.com
KRAMER LEVIN NAFTALIS & FRANKEL LLP       arogoff@kramerlevin.com; rschmidt@kramerlevin.com;
                                          jsharret@kramerlevin.com; jwagner@kramerlevin.com
KURTZMAN | STEADY, LLC                    kurtzman@kurtzmansteady.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC       skaufman@skaufmanlaw.com
MAYNARD COOPER & GALE PC                  jlamar@maynardcooper.com
MCCARTER & ENGLISH LLP                    kbuck@mccarter.com




                                          Page 1 of 2
       Case 20-12456-JTD           Doc 701       Filed 12/11/20       Page 2235 of 2235
                          RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                 Electronic Mail Master Service List




MCELROY, DEUTSCH, MULVANEY &           dprimack@mdmc-law.com; jbernstein@mdmc-law.com
CARPENTER, LLP
MCCREARY, VESELKA, BRAGG & ALLEN, P.C. tleday@mvbalaw.com

MCGUIREWOODS                                 svaughn@mcguirewoods.com; sspeight@mcguirewoods.com
MIAMI-DADE COUNTY TAX COLLECTOR              priscilla.windley@miamidade.gov; mdtcbkc@miamidade.gov
MISSOURI DEPARTMENT OF REVENUE               deecf@dor.mo.gov
MONZACK MERSKY BROWDER and                   rmersky@monlaw.com
HOCHMAN, P.A.
MORRIS, NICHOLS, ARSHT & TUNNELL LLP         dabbott@mnat.com
OAKLAND COUNTY TREASURER                     kevin@lawyermich.com
OFFICE OF ATTORNEY GENERAL -                 cmomjian@attorneygeneral.gov;
PENNSYLVANIA                                 crmomjian@attorneygeneral.gov
OFFICE OF THE ATTORNEY GENERAL -             agbankdelaware@ag.tn.gov
TENNESSE
OFFICE OF THE ATTORNEY GENERAL - TEXASabigail.ryan@oag.texas.gov; jason.binford@oag.texas.gov
OFFICE OF THE UNITED STATES TRUSTEE   linda.richenderfer@usdoj.gov
PAUL HASTING LLP                      justinrawlins@paulhastings.com;
                                      aarongobersims@paulhastings.com
PENSION BENEFIT GUARANTY CORPORATION morgan.courtney@pbgc.gov; efile@pbgc.gov;
                                      harris.melissa@pbgc.gov
POLSINELLI PC                         cward@polsinelli.com
REGER RIZZO & DARNALL LLP             erassman@regerlaw.com
SAUL EWING ARNSTEIN & LEHR LLP        monique.disabatino@saul.com; luke.murley@saul.com
SCHREEDER, WHEELER & FLINT, LLP       chord@swfllp.com
SECURITIES & EXCHANGE COMMISSION      secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov
SECURITIES AND EXCHANGE COMMISSION    bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov
SHERRARD ROE VOIGT & HARBISON, PLC    mabelow@srvhlaw.com
SIMON PROPERTY GROUP                  rtucker@simon.com
SMTD Law LLP                          rberens@smtdlaw.com
STRADLEY, RONON, STEVENS & YOUNG, LLP dpereira@stradley.com

SULLIVAN · HAZELTINE · ALLINSON LLC  zallinson@sha-llc.com
TCW DIRECT LENDING LLC               michael.anello@tcw.com
THE ROSNER LAW GROUP LLC             rosner@teamrosner.com; gibson@teamrosner.com
                                     liu@teamrosner.com
TROUTMAN PEPPER HAMILTON SANDERS LLP marcy.smith@troutman.com; matthew.brooks@troutman.com;
                                     gary.marsh@troutman.com
TUCKER ARENSBERG                     bmanne@tuckerlaw.com
WATKINS & EAGER PLLC                 rireland@watkinseager.com
WEIR & PARTNERS LLP                  jcianciulli@weirpartners.com
WOLCOTT RIVERS GATES                 jstiff@wolriv.com
YOUNG CONAWAY STARGATT & TAYLOR,     bankfilings@ycst.com; mneiburg@ycst.com;
LLP                                  jmulvihill@ycst.com
ZIONS BANCORPORTION                  gregory.baser@zionsbancorp.com




                                             Page 2 of 2
